Chapter 0 - PRELIMINARY CHAPTER

NRS 0.010 - Scope.

This chapter provides definitions and declarations of legislative intent which apply to Nevada Revised Statutes as a whole.

(Added to NRS by 1977, 181)



NRS 0.020 - Severability.

1. If any provision of the Nevada Revised Statutes, or the application thereof to any person, thing or circumstance is held invalid, such invalidity shall not affect the provisions or application of NRS which can be given effect without the invalid provision or application, and to this end the provisions of NRS are declared to be severable.

2. The inclusion of an express declaration of severability in the enactment of any provision of NRS or the inclusion of any such provision in NRS, does not enhance the severability of the provision so treated or detract from the severability of any other provision of NRS.

(Added to NRS by 1977, 166)



NRS 0.023 - Construction of reenacted, amended or revised laws as continuation of prior law; effect of reference to repealed law that is in substance reenacted.

The provisions of any law or statute which is reenacted, amended or revised, so far as they are the same as those of prior laws, shall be construed as a continuation of such laws and not as new enactments. If any provision of a law is repealed and in substance reenacted, a reference in any other law to the repealed provision shall be deemed to be a reference to the reenacted provision.

(Added to NRS by 2003, 2094)



NRS 0.024 - Words and terms defined in NRS have same meaning in corresponding provisions of NAC.

Unless otherwise specifically provided by law or unless the context otherwise requires, if a word or term is defined for use in a particular title or chapter of the Nevada Revised Statutes or in a particular subpart thereof, the word or term has the same meaning in the corresponding title or chapter of the Nevada Administrative Code or in the corresponding subpart thereof, as applicable.

(Added to NRS by 2009, 160)



NRS 0.025 - Use of may, must, shall and is entitled ; explanation of flush lines.

1. Except as otherwise expressly provided in a particular statute or required by the context:

(a) May confers a right, privilege or power. The term is entitled confers a private right.

(b) May not or no * * * may abridges or removes a right, privilege or power.

(c) Must expresses a requirement when:

(1) The subject is a thing, whether the verb is active or passive.

(2) The subject is a natural person and:

(I) The verb is in the passive voice; or

(II) Only a condition precedent and not a duty is imposed.

(d) Shall imposes a duty to act.

(e) Shall be deemed or shall be considered creates a legal fiction.

(f) Shall not imposes a prohibition against acting.

2. Except as otherwise required by the context, text of a statute that:

(a) Follows subsections, paragraphs, subparagraphs or sub-subparagraphs that are introduced by a colon;

(b) Is not designated as a separate subsection, paragraph, subparagraph or sub-subparagraph; and

(c) Begins flush to the left margin rather than immediately following the material at the end of the final subsection, paragraph, subparagraph or sub-subparagraph,

applies to the section as a whole, in the case of subsections, or to the subdivision preceding the colon as a whole rather than solely to the subdivision that the text follows. The symbol in bills and in Nevada Revised Statutes indicates the beginning of such text.

(Added to NRS by 1991, 809; A 2003, 2094)



NRS 0.030 - Gender, number and tense.

1. Except as otherwise expressly provided in a particular statute or required by the context:

(a) The singular number includes the plural number, and the plural includes the singular.

(b) The present tense includes the future tense.

2. The use of a masculine noun or pronoun in conferring a benefit or imposing a duty does not exclude a female person from that benefit or duty. The use of a feminine noun or pronoun in conferring a benefit or imposing a duty does not exclude a male person from that benefit or duty.

(Added to NRS by 1977, 181; A 2009, 484)



NRS 0.031 - Controlled substance defined.

Except as otherwise expressly provided in a particular statute or required by the context, controlled substance means a drug, immediate precursor or other substance which is listed in schedule I, II, III, IV or V for control by the State Board of Pharmacy pursuant to NRS 453.146.

(Added to NRS by 1987, 1544)



NRS 0.033 - County includes Carson City.

1. Whenever used in the Statutes of Nevada and Nevada Revised Statutes, the term county includes Carson City.

2. Except as limited by the Charter of Carson City or by ordinances enacted by authority thereof, those provisions of the Statutes of Nevada or Nevada Revised Statutes which refer to the several counties apply equally to Carson City.

(Added to NRS by 1969, 321) (Substituted in revision for NRS 243.500)



NRS 0.035 - Board of county commissioners and board defined.

The term board of county commissioners, or board, when referring to the boards of county commissioners of the several counties, includes the Board of Supervisors of Carson City.

(Added to NRS by 1969, 321; A 1985, 221)



NRS 0.036 - Intellectual disability defined.

Except as otherwise provided by specific statute or required by the context, intellectual disability and any variation of that term:

1. Means a condition previously referred to as mental retardation, mentally retarded and any variation of that term;

2. Has the same meaning as a condition previously referred to as mental retardation, mentally retarded and any variation of that term with respect to rights and responsibilities of persons with such a condition and eligibility or qualification of persons with such a condition for any program, benefit or otherwise; and

3. Must be interpreted to have the same meaning for any judicial interpretation of any provision which previously referred to mental retardation, mentally retarded and any variation of that term.

(Added to NRS by 2013, 681)



NRS 0.037 - Mortgage defined.

Except as used in chapter 106 of NRS and unless the context otherwise requires, mortgage includes a deed of trust.

(Added to NRS by 1985, 221)



NRS 0.039 - Person defined.

Except as otherwise expressly provided in a particular statute or required by the context, person means a natural person, any form of business or social organization and any other nongovernmental legal entity including, but not limited to, a corporation, partnership, association, trust or unincorporated organization. The term does not include a government, governmental agency or political subdivision of a government.

(Added to NRS by 1985, 499)



NRS 0.040 - Physician defined and limited.

1. Except as otherwise provided in subsection 2, physician means a person who engages in the practice of medicine, including osteopathy and homeopathy.

2. The terms physician, osteopathic physician, homeopathic physician, chiropractic physician and podiatric physician are used in chapters 630, 630A, 633, 634 and 635 of NRS in the limited senses prescribed by those chapters respectively.

(Added to NRS by 1977, 954; A 1983, 1492; 1985, 221; 1995, 1071)



NRS 0.050 - Population defined.

1. Except as otherwise expressly provided in a particular statute or required by the context, population means the number of people in a specified area as determined by the last preceding national decennial census conducted by the Bureau of the Census of the United States Department of Commerce pursuant to Section 2 of Article I of the Constitution of the United States and reported by the Secretary of Commerce to the Governor pursuant to 13 U.S.C. 141(c). The tabulations of population reported by the Secretary of Commerce for a particular decennial census date shall be deemed to apply for the purposes of this section from July 1 of the calendar year immediately following that decennial census date until June 30 of the calendar year immediately following the next decennial census date.

2. As used in this section, decennial census date means the first day of April of 1980 and every 10 years thereafter on which the decennial census is taken pursuant to federal law.

(Added to NRS by 1979, 498; A 1991, 454; 1999, 1182)



NRS 0.060 - Substantial bodily harm defined.

Unless the context otherwise requires, substantial bodily harm means:

1. Bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement or protracted loss or impairment of the function of any bodily member or organ; or

2. Prolonged physical pain.

(Added to NRS by 1985, 221)






Chapter 1 - Judicial Department Generally

NRS 1.010 - Courts of justice. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The following shall be the courts of justice for this State:

1. The Supreme Court.

2. The district courts.

3. Justice courts.

4. Such municipal courts as may from time to time be established by the Legislature in incorporated cities or towns.

[1:19:1865; B 910; BH 2425; C 2508; RL 4828; NCL 8370]

NRS 1.010 Courts of justice. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The following shall be the courts of justice for this State:

1. The Supreme Court.

2. The Court of Appeals.

3. The district courts.

4. Justice courts.

5. Such municipal courts as may from time to time be established by the Legislature in incorporated cities or towns.

[1:19:1865; B 910; BH 2425; C 2508; RL 4828; NCL 8370] (NRS A 2013, 1709, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1.020 - Courts of record. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The following courts are courts of record:

1. The Supreme Court;

2. The district courts;

3. The Justice courts; and

4. The municipal courts:

(a) In any case in which a jury trial is required; or

(b) If so designated pursuant to NRS 5.010.

[41:19:1865; B 946; BH 2460; C 2541; RL 4861; NCL 8403] (NRS A 1979, 1512; 1987, 1786; 1991, 160)

NRS 1.020 Courts of record. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The following courts are courts of record:

1. The Supreme Court;

2. The Court of Appeals;

3. The district courts;

4. The Justice courts; and

5. The municipal courts:

(a) In any case in which a jury trial is required; or

(b) If so designated pursuant to NRS 5.010.

[41:19:1865; B 946; BH 2460; C 2541; RL 4861; NCL 8403] (NRS A 1979, 1512; 1987, 1786; 1991, 160; 2013, 1709, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1.030 - Application of common law in courts.

The common law of England, so far as it is not repugnant to or in conflict with the Constitution and laws of the United States, or the Constitution and laws of this State, shall be the rule of decision in all the courts of this State.

[1911 CPA 532; RL 5474; NCL 9021]



NRS 1.040 - Written proceedings to be in English language; abbreviations and figures.

Every written proceeding in a court of justice in this State, or before a judicial officer, shall be in the English language; but such abbreviations as are now commonly used in that language may be used, and numbers may be expressed by figures or numerals, in the customary manner.

[65:19:1865; B 970; BH 2484; C 2565; RL 4885; NCL 8427]



NRS 1.050 - Places of holding court; stipulations of parties.

1. Except as otherwise provided in NRS 3.100, the District Court in and for Carson City shall sit at Carson City.

2. Except as provided in subsection 4 or NRS 3.100, every other court of justice, except justice or municipal court, shall sit at the county seat of the county in which it is held.

3. Justice courts shall be held in their respective townships, precincts or cities, and municipal courts in their respective cities.

4. The parties to an action in a district court may stipulate, with the approval of the court, that the action may be tried, or any proceeding related to the action may be had, before that court at any other place in this State where a district court is regularly held.

[51:19:1865; B 956; BH 2470; C 2551; RL 4871; NCL 8413] (NRS A 1969, 312, 591; 1999, 2575)



NRS 1.055 - Telephone number of judge to be published in telephone directory.

A judge of any court of justice for this State shall cause the telephone number of his or her office that is located within the court to be published in the telephone directory that is provided to the public in the jurisdiction in which the court is located.

(Added to NRS by 1997, 226)



NRS 1.060 - Adjournment on absence of judge.

If no judge attends on the day appointed, or to which court may have been adjourned before 12 m., the sheriff or clerk shall adjourn the court until the next day at 10 a.m., and if no judge attends on that day before 12 m., the sheriff or clerk shall adjourn the court until the following day at the same hour; and so on, from day to day unless the judge, while in or out of the State, by letter or telegram, orders it to be adjourned to some day certain, fixed in the order, in which case it shall be so adjourned.

[52:19:1865; A 1869, 136; 1881, 165; BH 2471; C 2553; RL 4872; NCL 8414]



NRS 1.070 - Places of holding court may be changed.

A judge authorized to hold or preside at a court appointed to be held in a city, precinct or town, may, by an order filed with the county clerk and published as he or she may prescribe, direct that the court be held or continued at any other place in the city or county than that appointed, when war, pestilence, or other public calamity, or the dangers thereof, or the destruction of the building appointed for holding the court, may render it necessary; and may, in the same manner, revoke the order and, in his or her discretion, appoint another place in the same city or county for holding the court.

[53:19:1865; B 958; BH 2472; C 2553; RL 4873; NCL 8415]



NRS 1.080 - Parties to appear at place appointed.

When the court is held at a place appointed as provided in NRS 1.070, every person held to appear at the court shall appear at the place so appointed.

[54:19:1865; B 959; BH 2473; C 2554; RL 4874; NCL 8416]



NRS 1.090 - Public sittings.

The sitting of every court of justice shall be public except as otherwise provided by law; but the judge of any court may exclude any minor during any criminal trial therein except such minor be on trial, or when testifying as a witness, or when the minor shall be a law student preparing to apply for a license to practice law.

[42:19:1865; A 1927, 138; NCL 8404]



NRS 1.100 - Courts, judges and clerks may administer oaths.

Every court of this state and every justice, judge or clerk of any court shall have power to administer oaths or affirmations.

[Part 1911 CPA 541; RL 5483; NCL 9030]



NRS 1.113 - Acceptance of credit card or debit card for payment of money owed to court; payment of fee for use of credit card or debit card.

1. A court in this State may enter into contracts with issuers of credit cards or debit cards to provide for the acceptance of credit cards or debit cards by the court for the payment of money owed to the court for a fee, fine, administrative assessment, restitution or any other charge owed to the court.

2. If the issuer charges the court a fee for each use of a credit card or debit card, the court may require the cardholder to pay a convenience fee. The total convenience fees charged by the court in a fiscal year must not exceed the total amount of fees charged to the court by the issuer in that fiscal year.

3. As used in this section:

(a) Cardholder means the person or organization named on the face of a credit card or debit card to whom or for whose benefit the credit card or debit card is issued by an issuer.

(b) Convenience fee means a fee paid by a cardholder to a court for the convenience of using a credit card or debit card to make a payment to the court.

(c) Credit card means any instrument or device, whether known as a credit card or credit plate, or by any other name, issued with or without a fee by an issuer for the use of the cardholder in obtaining money, property, goods, services or anything else of value on credit.

(d) Debit card means any instrument or device, whether known as a debit card or by any other name, issued with or without a fee by an issuer for the use of the cardholder in depositing, obtaining or transferring funds.

(e) Issuer means a business organization, financial institution or authorized agent of a business organization or financial institution that issues a credit card or debit card.

(Added to NRS by 1999, 70; A 2009, 1573)



NRS 1.115 - Recycling of paper and paper products used by courts; waiver of requirement; procedure for disposition; recycling of other waste materials on premises of court buildings; deposit of resulting revenue. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in this section, each court of justice for this State shall recycle or cause to be recycled the paper and paper products it uses. This subsection does not apply to confidential documents if there is an additional cost for recycling those documents.

2. A court of justice may apply for a waiver from the requirements of subsection 1. For such a waiver, the Supreme Court must apply to the Interim Finance Committee, a district court or a justice court must apply to the board of county commissioners of the county in which it is located and a municipal court must apply to the governing body of the city in which it is located. A waiver must be granted if it is determined that the cost to recycle or cause to be recycled the paper and paper products used by the court is unreasonable and would place an undue burden on the operations of the court.

3. The Court Administrator shall, after consulting with the State Department of Conservation and Natural Resources, prescribe the procedure for the disposition of the paper and paper products to be recycled. The Court Administrator may prescribe a procedure for the recycling of other waste materials produced on the premises of the court building.

4. Any money received by a court of justice for recycling or causing to be recycled the paper and paper products it uses must be paid by the clerk of that court to the State Treasurer for credit to the State General Fund.

5. As used in this section:

(a) Paper includes newspaper, high-grade office paper, fine paper, bond paper, offset paper, xerographic paper, mimeo paper, duplicator paper and any other cellulosic material which contains not more than 10 percent by weight or volume of a noncellulosic material, including, but not limited to, a laminate, binder, coating and saturant.

(b) Paper product means any paper article or commodity, including, but not limited to, paper napkins, towels, cardboard, construction material, paper and any other cellulosic material which contains not more than 10 percent by weight or volume of a noncellulosic material, including, but not limited to, a laminate, binder, coating and saturant.

(Added to NRS by 1991, 905; A 1999, 3181)

NRS 1.115 Recycling of paper and paper products used by courts; waiver of requirement; procedure for disposition; recycling of other waste materials on premises of court buildings; deposit of resulting revenue. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in this section, each court of justice for this State shall recycle or cause to be recycled the paper and paper products it uses. This subsection does not apply to confidential documents if there is an additional cost for recycling those documents.

2. A court of justice may apply for a waiver from the requirements of subsection 1. For such a waiver, the Supreme Court or the Court of Appeals must apply to the Interim Finance Committee, a district court or a justice court must apply to the board of county commissioners of the county in which it is located and a municipal court must apply to the governing body of the city in which it is located. A waiver must be granted if it is determined that the cost to recycle or cause to be recycled the paper and paper products used by the court is unreasonable and would place an undue burden on the operations of the court.

3. The Court Administrator shall, after consulting with the State Department of Conservation and Natural Resources, prescribe the procedure for the disposition of the paper and paper products to be recycled. The Court Administrator may prescribe a procedure for the recycling of other waste materials produced on the premises of the court building.

4. Any money received by a court of justice for recycling or causing to be recycled the paper and paper products it uses must be paid by the clerk of that court to the State Treasurer for credit to the State General Fund.

5. As used in this section:

(a) Paper includes newspaper, high-grade office paper, fine paper, bond paper, offset paper, xerographic paper, mimeo paper, duplicator paper and any other cellulosic material which contains not more than 10 percent by weight or volume of a noncellulosic material, including, but not limited to, a laminate, binder, coating and saturant.

(b) Paper product means any paper article or commodity, including, but not limited to, paper napkins, towels, cardboard, construction material, paper and any other cellulosic material which contains not more than 10 percent by weight or volume of a noncellulosic material, including, but not limited to, a laminate, binder, coating and saturant.

(Added to NRS by 1991, 905; A 1999, 3181; 2013, 1709, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1.117 - Electronic filing, storage and reproduction of documents filed with courts.

1. The Supreme Court may adopt rules not inconsistent with the laws of this State to provide for the electronic filing, storage and reproduction of documents filed with the courts of justice.

2. If the Supreme Court adopts such rules, each court of justice may provide for the electronic filing, storage and reproduction of documents filed with the court in accordance with those rules.

(Added to NRS by 1999, 1141)



NRS 1.120 - Judicial days.

The courts of justice may be held, and judicial business may be transacted, on any day except as provided in NRS 1.130.

[49:19:1865; B 954; BH 2468; C 2549; RL 4869; NCL 8411]



NRS 1.130 - Nonjudicial days; transaction of judicial business.

1. No court except a justice court or a municipal court shall be opened nor shall any judicial business be transacted except by a justice court or municipal court on Sunday, or on any day declared to be a legal holiday according to the provisions of NRS 236.015, except for the following purposes:

(a) To give, upon their request, instructions to a jury then deliberating on their verdict.

(b) To receive a verdict or discharge a jury.

(c) For the exercise of the power of a magistrate in a criminal action or in a proceeding of a criminal nature.

(d) To receive communications by telephone and for the issuance of a temporary order pursuant to subsection 5 of NRS 33.020.

(e) For the issue of a writ of attachment, which may be issued on each and all of the days above enumerated upon the plaintiff, or some person on behalf of the plaintiff, setting forth in the affidavit required by law for obtaining the writ the additional averment as follows:

That the affiant has good reason to believe, and does believe, that it will be too late for the purpose of acquiring a lien by the writ to wait until subsequent day for the issuance of the same.

All proceedings instituted, and all writs issued, and all official acts done on any of the days above specified, under and by virtue of this section, shall have all the validity, force and effect of proceedings commenced on other days, whether a lien be obtained or a levy made under and by virtue of the writ.

2. Nothing herein contained shall affect private transactions of any nature whatsoever.

[50:19:1865; A 1866, 53; 1883, 90; 1891, 20; 1903, 88; 1911, 22; 1913, 61; 1919, 415; 1927, 75; NCL 8412] (NRS A 1957, 240; 1967, 103; 1969, 258, 561; 1971, 588; 2003, 392)



NRS 1.140 - Courts required to have seals. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The Supreme Court, the district courts, the justice courts and those municipal courts designated as courts of record pursuant to NRS 5.010 shall have a seal.

[55:19:1865; B 960; BH 2474; C 2555; RL 4875; NCL 8417] (NRS A 1987, 122; 1991, 160)

NRS 1.140 Courts required to have seals. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The Supreme Court, the Court of Appeals, the district courts, the justice courts and those municipal courts designated as courts of record pursuant to NRS 5.010 shall have a seal.

[55:19:1865; B 960; BH 2474; C 2555; RL 4875; NCL 8417] (NRS A 1987, 122; 1991, 160; 2013, 1710, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1.150 - Clerk of district court to procure seal; form of seal.

The several district courts for which separate seals have not been provided heretofore, or the respective judges thereof, by an order in writing filed with the respective clerks of such courts, shall direct such clerks to procure such seals, which seals shall have the following inscriptions surrounding the same. District Court, ........................ District, County of ........................ (or Carson City), inserting the number of the district and the name of the county. Any such order that may have been made by any judge of a district court shall have the same effect as if it had been made in open court.

[56:19:1865; A 1879, 36; BH 2475; C 2556; RL 4876; NCL 8418] (NRS A 1969, 312)



NRS 1.170 - Custody of seal.

The clerk of each court, or the:

1. Deputy clerk;

2. Justice of the peace if a deputy clerk has not been appointed for the justice court; or

3. Judge of a municipal court designated as a court of record pursuant to NRS 5.010 if a deputy clerk has not been appointed for that court,

shall keep the seal of the court.

[58:19:1865; B 963; BH 2477; C 2558; RL 4878; NCL 8420] (NRS A 1987, 122; 1991, 160)



NRS 1.180 - Documents to which seal affixed.

The seal of the court need not be affixed to any proceedings therein except:

1. To a summons, writ or commission to take testimony.

2. To the proof of a will, or the appointment of an executor, administrator or guardian.

3. To the authentication of a copy of a record or other proceeding of the court or an officer thereof.

4. To certificate of acknowledgment and all final process.

[59:19:1865; B 964; BH 2478; C 2559; RL 4879; NCL 8421]



NRS 1.190 - Impression or electronic reproduction of seal.

1. The seal of a court may be affixed by:

(a) Impressing the seal on a document or on a substance attached to a document and capable of receiving the impression; or

(b) Electronically reproducing the seal on a document in accordance with the provisions of subsection 2.

2. Each court that uses an electronically reproduced seal shall reproduce the seal of the court in accordance with:

(a) Any electronic filing rules adopted by the Supreme Court that govern the electronic filing process in all the courts of this State;

(b) Any rules adopted by the Supreme Court which are intended to help safeguard a document from being changed after the electronic seal is affixed and to reduce the likelihood of the electronic seal being reproduced without authorization; and

(c) Any local rules of practice adopted by the court which establish the specific procedure to implement the electronic reproduction of the seal and which are consistent with any electronic filing rules adopted by the Supreme Court and any rules adopted by the Supreme Court pursuant to paragraph (b).

3. A seal that is electronically reproduced pursuant to subsection 1 has the same legal effect as a seal that is impressed pursuant to subsection 1.

[60:19:1865; B 965; BH 2479; C 2560; RL 4880; NCL 8422] (NRS A 2011, 709)



NRS 1.200 - Original jurisdiction not lost by subsequent legislation.

1. The court having acquired jurisdiction of an action shall not lose such jurisdiction by reason of any subsequent amendment or repeal of the law under which such jurisdiction was acquired unless such amendment or repealing act shall expressly provide that such jurisdiction is terminated, and such action shall proceed to final determination the same as though there had been no such amendment or repeal.

2. Nothing in this section shall be deemed to apply to amendments or repeals affecting mere matters of procedure.

[1:41:1921; NCL 8428]



NRS 1.210 - Powers of court respecting conduct of proceedings.

Every court shall have power:

1. To preserve and enforce order in its immediate presence.

2. To enforce order in the proceedings before it, or before a person or persons empowered to conduct a judicial investigation under its authority.

3. To compel obedience to its lawful judgments, orders and process, and to the lawful orders of its judge out of court in an action or proceeding pending therein.

4. To control, in furtherance of justice, the conduct of its ministerial officers.

[44:19:1865; B 949; BH 2463; C 2544; RL 4864; NCL 8406]



NRS 1.225 - Grounds and procedure for disqualifying Supreme Court justices. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A justice of the Supreme Court shall not act as such in an action or proceeding when the justice entertains actual bias or prejudice for or against one of the parties to the action.

2. A justice of the Supreme Court shall not act as such in an action or proceeding when implied bias exists in any of the following respects:

(a) When the justice is a party to or interested in the action or proceeding.

(b) When the justice is related to either party by consanguinity or affinity within the third degree.

(c) When the justice has been attorney or counsel for either of the parties in the particular action or proceeding before the court.

(d) When the justice is related to an attorney or counselor for either of the parties by consanguinity or affinity within the third degree.

3. A justice of the Supreme Court, upon the justice s own motion, may disqualify himself or herself from acting in any matter upon the ground of actual or implied bias.

4. Any party to an action or proceeding seeking to disqualify a justice of the Supreme Court for actual or implied bias shall file a charge in writing, specifying the facts upon which such disqualification is sought. Hearing on such charge shall be had before the other justices of the Supreme Court.

5. Upon the disqualification of a justice of the Supreme Court pursuant to this section, a district judge shall be designated to sit in place of the justice as provided in Section 4 of Article 6 of the Constitution of the State of Nevada.

6. No person shall be punished for contempt for making, filing or presenting a charge for disqualification pursuant to subsection 4.

(Added to NRS by 1957, 521)

NRS 1.225 Grounds and procedure for disqualifying Supreme Court justices and judges of the Court of Appeals. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A justice of the Supreme Court or a judge of the Court of Appeals shall not act as such in an action or proceeding when the justice or the judge entertains actual bias or prejudice for or against one of the parties to the action.

2. A justice of the Supreme Court or a judge of the Court of Appeals shall not act as such in an action or proceeding when implied bias exists in any of the following respects:

(a) When the justice or the judge is a party to or interested in the action or proceeding.

(b) When the justice or the judge is related to either party by consanguinity or affinity within the third degree.

(c) When the justice or the judge has been attorney or counsel for either of the parties in the particular action or proceeding before the court.

(d) When the justice or the judge is related to an attorney or counselor for either of the parties by consanguinity or affinity within the third degree.

3. A justice of the Supreme Court or a judge of the Court of Appeals, upon his or her own motion, may disqualify himself or herself from acting in any matter upon the ground of actual or implied bias.

4. Any party to an action or proceeding seeking to disqualify a justice of the Supreme Court or a judge of the Court of Appeals for actual or implied bias shall file a charge in writing, specifying the facts upon which such disqualification is sought. Hearing on such charge shall be had before the other justices of the Supreme Court or, if the charge concerns a judge of the Court of Appeals, the justices of the Supreme Court.

5. Upon the disqualification of:

(a) A justice of the Supreme Court pursuant to this section, a judge of the Court of Appeals or a district judge shall be designated to sit in place of the justice as provided in Section 4 of Article 6 of the Constitution of the State of Nevada.

(b) A judge of the Court of Appeals pursuant to this section, a district judge shall be designated to sit in place of the judge as provided in Section 4 of Article 6 of the Nevada Constitution.

6. No person shall be punished for contempt for making, filing or presenting a charge for disqualification pursuant to subsection 4.

(Added to NRS by 1957, 521; A 2013, 1710, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1.230 - Grounds for disqualifying judges other than Supreme Court justices.

1. A judge shall not act as such in an action or proceeding when the judge entertains actual bias or prejudice for or against one of the parties to the action.

2. A judge shall not act as such in an action or proceeding when implied bias exists in any of the following respects:

(a) When the judge is a party to or interested in the action or proceeding.

(b) When the judge is related to either party by consanguinity or affinity within the third degree.

(c) When the judge has been attorney or counsel for either of the parties in the particular action or proceeding before the court.

(d) When the judge is related to an attorney or counselor for either of the parties by consanguinity or affinity within the third degree. This paragraph does not apply to the presentation of ex parte or uncontested matters, except in fixing fees for an attorney so related to the judge.

3. A judge, upon the judge s own motion, may disqualify himself or herself from acting in any matter upon the ground of actual or implied bias.

4. A judge or court shall not punish for contempt any person who proceeds under the provisions of this chapter for a change of judge in a case.

5. This section does not apply to the arrangement of the calendar or the regulation of the order of business.

[45:19:1865; A 1907, 25; 1927, 108; 1931, 247; 1937, 214; 1939, 255; 1931 NCL 8407] + [45a:19:1865; added 1931, 247; 1931 NCL 8407.01] (NRS A 1957, 69; 1965, 551; 1969, 351; 1975, 608; 1977, 765)



NRS 1.235 - Procedure for disqualifying judges other than Supreme Court justices. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Any party to an action or proceeding pending in any court other than the Supreme Court, who seeks to disqualify a judge for actual or implied bias or prejudice must file an affidavit specifying the facts upon which the disqualification is sought. The affidavit of a party represented by an attorney must be accompanied by a certificate of the attorney of record that the affidavit is filed in good faith and not interposed for delay. Except as otherwise provided in subsections 2 and 3, the affidavit must be filed:

(a) Not less than 20 days before the date set for trial or hearing of the case; or

(b) Not less than 3 days before the date set for the hearing of any pretrial matter.

2. Except as otherwise provided in this subsection and subsection 3, if a case is not assigned to a judge before the time required under subsection 1 for filing the affidavit, the affidavit must be filed:

(a) Within 10 days after the party or the party s attorney is notified that the case has been assigned to a judge;

(b) Before the hearing of any pretrial matter; or

(c) Before the jury is empaneled, evidence taken or any ruling made in the trial or hearing,

whichever occurs first. If the facts upon which disqualification of the judge is sought are not known to the party before the party is notified of the assignment of the judge or before any pretrial hearing is held, the affidavit may be filed not later than the commencement of the trial or hearing of the case.

3. If a case is reassigned to a new judge and the time for filing the affidavit under subsection 1 and paragraph (a) of subsection 2 has expired, the parties have 10 days after notice of the new assignment within which to file the affidavit, and the trial or hearing of the case must be rescheduled for a date after the expiration of the 10-day period unless the parties stipulate to an earlier date.

4. At the time the affidavit is filed, a copy must be served upon the judge sought to be disqualified. Service must be made by delivering the copy to the judge personally or by leaving it at the judge s chambers with some person of suitable age and discretion employed therein.

5. The judge against whom an affidavit alleging bias or prejudice is filed shall proceed no further with the matter and shall:

(a) Immediately transfer the case to another department of the court, if there is more than one department of the court in the district, or request the judge of another district court to preside at the trial or hearing of the matter; or

(b) File a written answer with the clerk of the court within 5 judicial days after the affidavit is filed, admitting or denying any or all of the allegations contained in the affidavit and setting forth any additional facts which bear on the question of the judge s disqualification. The question of the judge s disqualification must thereupon be heard and determined by another judge agreed upon by the parties or, if they are unable to agree, by a judge appointed:

(1) By the presiding judge of the judicial district in judicial districts having more than one judge, or if the presiding judge of the judicial district is sought to be disqualified, by the judge having the greatest number of years of service.

(2) By the Supreme Court in judicial districts having only one judge.

(Added to NRS by 1977, 767; A 1979, 59, 393; 1981, 319, 872; 2011, 9)

NRS 1.235 Procedure for disqualifying judges other than Supreme Court justices or judges of the Court of Appeals. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Any party to an action or proceeding pending in any court other than the Supreme Court or the Court of Appeals, who seeks to disqualify a judge for actual or implied bias or prejudice must file an affidavit specifying the facts upon which the disqualification is sought. The affidavit of a party represented by an attorney must be accompanied by a certificate of the attorney of record that the affidavit is filed in good faith and not interposed for delay. Except as otherwise provided in subsections 2 and 3, the affidavit must be filed:

(a) Not less than 20 days before the date set for trial or hearing of the case; or

(b) Not less than 3 days before the date set for the hearing of any pretrial matter.

2. Except as otherwise provided in this subsection and subsection 3, if a case is not assigned to a judge before the time required under subsection 1 for filing the affidavit, the affidavit must be filed:

(a) Within 10 days after the party or the party s attorney is notified that the case has been assigned to a judge;

(b) Before the hearing of any pretrial matter; or

(c) Before the jury is empaneled, evidence taken or any ruling made in the trial or hearing,

whichever occurs first. If the facts upon which disqualification of the judge is sought are not known to the party before the party is notified of the assignment of the judge or before any pretrial hearing is held, the affidavit may be filed not later than the commencement of the trial or hearing of the case.

3. If a case is reassigned to a new judge and the time for filing the affidavit under subsection 1 and paragraph (a) of subsection 2 has expired, the parties have 10 days after notice of the new assignment within which to file the affidavit, and the trial or hearing of the case must be rescheduled for a date after the expiration of the 10-day period unless the parties stipulate to an earlier date.

4. At the time the affidavit is filed, a copy must be served upon the judge sought to be disqualified. Service must be made by delivering the copy to the judge personally or by leaving it at the judge s chambers with some person of suitable age and discretion employed therein.

5. The judge against whom an affidavit alleging bias or prejudice is filed shall proceed no further with the matter and shall:

(a) Immediately transfer the case to another department of the court, if there is more than one department of the court in the district, or request the judge of another district court to preside at the trial or hearing of the matter; or

(b) File a written answer with the clerk of the court within 5 judicial days after the affidavit is filed, admitting or denying any or all of the allegations contained in the affidavit and setting forth any additional facts which bear on the question of the judge s disqualification. The question of the judge s disqualification must thereupon be heard and determined by another judge agreed upon by the parties or, if they are unable to agree, by a judge appointed:

(1) By the presiding judge of the judicial district in judicial districts having more than one judge, or if the presiding judge of the judicial district is sought to be disqualified, by the judge having the greatest number of years of service.

(2) By the Supreme Court in judicial districts having only one judge.

(Added to NRS by 1977, 767; A 1979, 59, 393; 1981, 319, 872; 2011, 9; 2013, 1711, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1.250 - Subsequent application for order refused or granted conditionally; contempt and vacation of order.

1. If an application for an order made to a judge of a court in which the action or proceeding is pending be refused, in whole or in part, or be granted conditionally, no subsequent application for the same order shall be made to any other judge except of a higher court.

2. Nothing in this section shall be so construed as to apply to motions refused for any informality in the papers or proceedings necessary to obtain an order.

3. A violation of this section may be punished as a contempt; and an order made contrary thereto may be revoked by the judge who made it, or vacated by a judge of the court in which the action or proceeding is pending.

[61:19:1865; B 966; BH 2480; C 2561; RL 4881; NCL 8423] + [62:19:1865; B 967; BH 2481; C 2562; RL 4882; NCL 8424]



NRS 1.260 - Vacancy not to affect action.

No action or proceeding in a court of justice shall be affected by a vacancy in the office of all or any of the judges, or by the failure of a term thereof.

[64:19:1865; B 969; BH 2483; C 2564; RL 4884; NCL 8426]



NRS 1.270 - No judge or justice of the peace to have partner practicing law.

No judge or justice of the peace shall have a partner acting as attorney or counsel in any court in this State.

[47:19:1865; B 952; BH 2466; C 2547; RL 4867; NCL 8409]



NRS 1.310 - Adjournment or continuance of action or proceeding during legislative session if party or attorney is member of Legislature or President of Senate.

1. If a party to any action or proceeding in any court or before any administrative body is a member of the Legislature of the State of Nevada, or is President of the Senate, that fact is sufficient cause for the adjournment or continuance of the action or proceeding, including, without limitation, any discovery or other pretrial or posttrial matter involved in the action or proceeding, for the duration of any legislative session.

2. If an attorney for a party to any action or proceeding in any court or before any administrative body, who was actually employed before the commencement of any legislative session, is a member of the Legislature of the State of Nevada, or is President of the Senate, that fact is sufficient cause for the adjournment or continuance of the action or proceeding, including, without limitation, any discovery or other pretrial or posttrial matter involved in the action or proceeding, for the duration of any legislative session.

3. The adjournment or continuance provided for in subsections 1 and 2 must be granted without the imposition of terms.

(Added to NRS by 1960, 365; A 1963, 313; 2001, 481)



NRS 1.320 - Office created.

There is hereby created the office of Court Administrator.

(Added to NRS by 1971, 1996)



NRS 1.330 - Appointment; tenure; salary.

The Court Administrator shall:

1. Be appointed by the Supreme Court and shall serve at the pleasure of the Court.

2. Receive an annual salary set by the Supreme Court within the limits of legislative appropriations.

(Added to NRS by 1971, 1996; A 1977, 450)



NRS 1.340 - Assistants: Appointment; compensation.

The Court Administrator, with the approval of the Supreme Court, may appoint and fix the compensation of such assistants as are necessary to enable the Court Administrator to perform the duties required by NRS 1.320 to 1.370, inclusive.

(Added to NRS by 1971, 1996; A 1989, 328)



NRS 1.350 - Private law practice prohibited.

During the Court Administrator s term of office neither the Court Administrator nor any of his or her assistants may engage directly or indirectly in the private practice of law.

(Added to NRS by 1971, 1996)



NRS 1.360 - Duties.

Under the direction of the Supreme Court, the Court Administrator shall:

1. Examine the administrative procedures employed in the offices of the judges, clerks, court reporters and employees of all courts of this State and make recommendations, through the Chief Justice, for the improvement of those procedures;

2. Examine the condition of the dockets of the courts and determine the need for assistance by any court;

3. Make recommendations to and carry out the directions of the Chief Justice relating to the assignment of district judges where district courts are in need of assistance;

4. Develop a uniform system for collecting and compiling statistics and other data regarding the operation of the State Court System and transmit that information to the Supreme Court so that proper action may be taken in respect thereto;

5. Prepare and submit a budget of state appropriations necessary for the maintenance and operation of the State Court System and make recommendations in respect thereto;

6. Develop procedures for accounting, internal auditing, procurement and disbursement for the State Court System;

7. Collect statistical and other data and make reports relating to the expenditure of all public money for the maintenance and operation of the State Court System and the offices connected therewith;

8. Compile statistics from the information required to be maintained by the clerks of the district courts pursuant to NRS 3.275 regarding criminal and civil cases and make reports as to the cases filed in the district courts;

9. Formulate and submit to the Supreme Court recommendations of policies or proposed legislation for the improvement of the State Court System;

10. On or before January 1 of each year, submit to the Director of the Legislative Counsel Bureau a written report compiling the information submitted to the Court Administrator pursuant to NRS 3.243, 4.175 and 5.045 during the immediately preceding fiscal year;

11. On or before January 1 of each odd-numbered year, submit to the Director of the Legislative Counsel Bureau a written report concerning:

(a) The distribution of money deposited in the special account created pursuant to NRS 176.0613 to assist with funding and establishing specialty court programs;

(b) The current status of any specialty court programs to which money from the account was allocated since the last report;

(c) Statistics compiled from information required to be maintained by clerks of the district courts pursuant to NRS 3.275 concerning specialty courts, including, without limitation, the number of participants in such programs, the nature of the criminal charges that were filed against participants, the number of participants who have completed the programs and the disposition of the cases; and

(d) Such other related information as the Court Administrator deems appropriate;

12. On or before February 15 of each odd-numbered year, submit to the Governor and to the Director of the Legislative Counsel Bureau for transmittal to the next regular session of the Legislature a written report compiling the information submitted by clerks of courts to the Court Administrator pursuant to NRS 630.307 and 633.533 which includes only aggregate information for statistical purposes and excludes any identifying information related to a particular person; and

13. Attend to such other matters as may be assigned by the Supreme Court or prescribed by law.

(Added to NRS by 1971, 1996; A 1977, 450; 1987, 630; 1999, 705; 2002 Special Session, 11; 2003, 2106; 2005, 535; 2007, 1744; 2009, 1352)



NRS 1.365 - Claims which must be submitted to and processed by Executive Officer of Public Employees Retirement Board or Court Administrator. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. All of the following claims must be submitted to the Executive Officer of the Public Employees Retirement Board who shall process the claims:

(a) Claims of justices of the Supreme Court pursuant to NRS 2.060.

(b) Claims pursuant to NRS 2.070 and 2.079.

(c) Claims of judges of the district courts pursuant to NRS 3.090.

(d) Claims pursuant to NRS 3.095 and 3.098.

2. The following claims must be submitted to the Court Administrator, who shall act as Administrative Officer in processing the claims:

(a) Claims of justices of the Supreme Court under NRS 2.050.

(b) Claims of judges of the district courts under NRS 3.030.

(Added to NRS by 1989, 328; A 2001, 1292; 2001 Special Session, 87)

NRS 1.365 Claims which must be submitted to and processed by Executive Officer of Public Employees Retirement Board or Court Administrator. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. All of the following claims must be submitted to the Executive Officer of the Public Employees Retirement Board who shall process the claims:

(a) Claims of justices of the Supreme Court pursuant to NRS 2.060.

(b) Claims of judges of the Court of Appeals pursuant to NRS 2A.100.

(c) Claims pursuant to NRS 2A.120 and 2A.140.

(d) Claims pursuant to NRS 2.070 and 2.079.

(e) Claims of judges of the district courts pursuant to NRS 3.090.

(f) Claims pursuant to NRS 3.095 and 3.098.

2. The following claims must be submitted to the Court Administrator, who shall act as Administrative Officer in processing the claims:

(a) Claims of justices of the Supreme Court under NRS 2.050.

(b) Claims of judges of the Court of Appeals under NRS 2A.080.

(c) Claims of judges of the district courts under NRS 3.030.

(Added to NRS by 1989, 328; A 2001, 1292; 2001 Special Session, 87; 2013, 1712, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1.370 - Provision of records and information; unauthorized disclosure.

1. All judges, clerks and employees of the district courts, justice courts and municipal courts shall provide the Court Administrator with any records, papers or other information that the Court Administrator may require and shall cooperate with the Court Administrator in every possible manner in order to effectuate the purposes of NRS 1.320 to 1.370, inclusive.

2. Subsection 1 does not authorize disclosure by the Court Administrator of records and papers not otherwise open to public inspection.

(Added to NRS by 1971, 1997; A 1989, 328)



NRS 1.380 - Duties of Court Administrator.

The Court Administrator shall serve as secretary, prepare the budget and manage the fiscal affairs of the Commission on Judicial Selection.

(Added to NRS by 1977, 411)



NRS 1.390 - Compensation of members and employees.

1. Each member of the Commission on Judicial Selection who is not a judicial officer is entitled to receive a salary of not more than $80, as fixed by the Commission, for each day s attendance at each meeting of the Commission.

2. While engaged in the business of the Commission, each member and employee of the Commission is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(Added to NRS by 1977, 410; A 1985, 393; 1989, 1707; 1999, 1203)



NRS 1.400 - Regulations.

The Commission on Judicial Selection may adopt regulations for the operation of the Commission and for maintaining the confidentiality of its proceedings and records.

(Added to NRS by 1977, 410)



NRS 1.410 - Public officers and employees to cooperate with Commission.

All public officers and employees of the State, its agencies and political subdivisions and all officers of the court shall cooperate with the Commission on Judicial Selection in any lawful investigation or proceeding of the Commission and furnish information and reasonable assistance to the Commission or its authorized representative.

(Added to NRS by 1977, 410)



NRS 1.425 - Definitions.

As used in NRS 1.425 to 1.4695, inclusive, unless the context otherwise requires, the words and terms defined in NRS 1.4253 to 1.4296, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1995, 800; A 1997, 1094; 2009, 1338)



NRS 1.4253 - Admonish defined.

Admonish means to issue a written expression of disapproval of a judge for one or more violations of the Nevada Code of Judicial Conduct by the judge as described in NRS 1.4653. The expression of disapproval may include a warning to the judge to avoid similar conduct in the future.

(Added to NRS by 2009, 1336)



NRS 1.4257 - Censure defined.

Censure means to issue a formal, written condemnation of a judge for one or more violations of the Nevada Code of Judicial Conduct by the judge as described in NRS 1.4653 that do not require the removal or barring of the judge from office because there are substantial mitigating factors.

(Added to NRS by 2009, 1336)



NRS 1.426 - Commission defined.

Commission means the Commission on Judicial Discipline.

(Added to NRS by 1997, 1087)



NRS 1.4263 - Complaint defined.

Complaint means information in any form and from any source that alleges or implies judicial misconduct or incapacity.

(Added to NRS by 2009, 1336)



NRS 1.4267 - Formal statement of charges defined.

Formal statement of charges means a document setting forth the specific acts of judicial misconduct or incapacity, including any amendment thereto.

(Added to NRS by 2009, 1336)



NRS 1.427 - Incapacitated defined.

Incapacitated means unable to perform the duties of office because of advanced age or mental or physical disability.

(Added to NRS by 1997, 1087; A 2009, 1338)



NRS 1.428 - Judge defined. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Judge means:

1. A justice of the Supreme Court;

2. A judge of the district court;

3. A judge of the municipal court;

4. A justice of the peace; and

5. Any other officer of the Judicial Branch of this State, whether or not the officer is an attorney, who presides over judicial proceedings, including, but not limited to, a magistrate, court commissioner, special master or referee.

(Added to NRS by 1997, 1087; A 2009, 1338)

NRS 1.428 Judge defined. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] Judge means:

1. A justice of the Supreme Court;

2. A judge of the Court of Appeals;

3. A judge of the district court;

4. A judge of the municipal court;

5. A justice of the peace; and

6. Any other officer of the Judicial Branch of this State, whether or not the officer is an attorney, who presides over judicial proceedings, including, but not limited to, a magistrate, court commissioner, special master or referee.

(Added to NRS by 1997, 1087; A 2009, 1338; 2013, 1712, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1.4291 - Letter of caution defined.

Letter of caution means a private, written communication to a judge to:

1. Remind the judge of ethical responsibilities;

2. Warn the judge to avoid similar conduct in the future; or

3. Disapprove of conduct that may create the appearance of impropriety.

(Added to NRS by 2009, 1336)



NRS 1.4292 - Removal defined.

Removal means a decision issued by the Commission to require a judge to permanently leave his or her judicial office for conduct described in NRS 1.4653.

(Added to NRS by 2009, 1336)



NRS 1.4293 - Remove defined.

Remove means to require a judge to permanently leave his or her judicial office for conduct described in NRS 1.4653.

(Added to NRS by 2009, 1336)



NRS 1.4294 - Reprimand defined.

Reprimand means a severe, written reproof for one or more violations of the Nevada Code of Judicial Conduct by a judge as described in NRS 1.4677.

(Added to NRS by 2009, 1336)



NRS 1.4295 - Special counsel defined.

Special counsel means the attorney designated by the Commission to:

1. Present evidence at a hearing to suspend a judge held pursuant to NRS 1.4675;

2. File and prosecute a formal statement of charges; and

3. Perform other tasks, as directed by the Commission, pursuant to a designation authorized by NRS 1.4663.

(Added to NRS by 2009, 1336)



NRS 1.4296 - Suspend defined.

Suspend means a decision issued by the Commission to require a judge to temporarily leave his or her office for conduct described in NRS 1.4675.

(Added to NRS by 2009, 1336)



NRS 1.430 - Compensation of members and employees.

1. Each member of the Commission who is not a judicial officer is entitled to receive a salary of not more than $80, as fixed by the Commission, for each day s attendance at each meeting of the Commission.

2. While engaged in the business of the Commission, each member and employee of the Commission is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(Added to NRS by 1977, 637; A 1985, 128, 393; 1989, 1707)



NRS 1.440 - Jurisdiction over judges; appointment of justices of the peace and municipal judges to Commission.

1. The Commission has exclusive jurisdiction over the public censure, removal, involuntary retirement and other discipline of judges which is coextensive with its jurisdiction over justices of the Supreme Court and must be exercised in the same manner and under the same rules.

2. The Supreme Court shall appoint two justices of the peace or two municipal judges to sit on the Commission for formal, public proceedings against a justice of the peace or a municipal judge, respectively. Justices of the peace and municipal judges so appointed must be designated by an order of the Supreme Court to sit for such proceedings in place of and to serve for the same terms as the regular members of the Commission appointed by the Supreme Court.

(Added to NRS by 1977, 936; A 1983, 108; 1995, 800; 1997, 1094; 2005, 305; 2009, 1338)



NRS 1.445 - Appointment of alternate members to Commission.

1. Each appointing authority shall appoint for each position for which the authority makes an appointment to the Commission an alternate member. The Governor shall not appoint more than two alternate members of the same political party. An alternate member must not be a member of the Commission on Judicial Selection.

2. An alternate member shall serve:

(a) When the appointed member is disqualified or unable to serve; or

(b) When a vacancy exists.

(Added to NRS by 2009, 1336)



NRS 1.450 - Assistants; witnesses; expenses.

The Commission may:

1. Within the amount of money appropriated by the Legislature for this purpose, employ and compensate as an employee or contract with as an independent contractor:

(a) One or more persons to prepare the budget and manage the fiscal affairs of the Commission and perform other duties relating to the administration of the affairs of the Commission as the Commission directs; and

(b) Attorneys, accountants, investigators, reporters, physicians, technical experts and other necessary persons.

2. Provide for the attendance and compensation of witnesses.

3. Pay from available funds all necessary expenses incurred by the Commission.

(Added to NRS by 1977, 637; A 1981, 378; 1995, 800)



NRS 1.460 - Public officers and employees to cooperate with Commission; service of process.

1. All public officers and employees of the State, its agencies and political subdivisions and all officers of the court shall cooperate with the Commission in any lawful investigation or proceeding of the Commission and furnish information and reasonable assistance to the Commission or its authorized representative.

2. All sheriffs, marshals, police officers and constables shall, upon request of the Commission or its authorized representative, serve process on behalf of and execute all lawful orders of the Commission.

(Added to NRS by 1977, 637; A 1995, 800)



NRS 1.462 - Proceedings before Commission; applicable rules.

1. Proceedings before the Commission are civil matters designed to preserve an independent and honorable judiciary.

2. Except as otherwise provided in NRS 1.425 to 1.4695, inclusive, or in the procedural rules adopted by the Commission, after a formal statement of charges has been filed, the Nevada Rules of Civil Procedure apply.

(Added to NRS by 2009, 1336)



NRS 1.464 - Reports: Annual; biennial; contents; confidentiality.

1. On or before September 30 of each year, the Commission shall prepare an annual report summarizing the activities of the Commission during the preceding fiscal year. The annual report must include, without limitation, statistical information concerning the period for disposition of complaints and the length of time that proceedings have been pending before the Commission, and a statement of the budget and expenses of the Commission. The annual report must be made available to the public.

2. On or before September 30 of each odd-numbered year, the Commission shall prepare a biennial report summarizing the activities of the Commission during the preceding 2 fiscal years. The biennial report must include, without limitation, statistical information concerning the period for disposition of complaints and the length of time that proceedings have been pending before the Commission, and a statement of the budget and expenses of the Commission. The Commission shall file a copy of the biennial report with the Governor, the Majority Leader of the Senate, the Speaker of the Assembly, the Chief Justice of the Supreme Court of Nevada, the Chair of the Senate Standing Committee on Judiciary, the Chair of the Assembly Standing Committee on Judiciary and the State Bar of Nevada. The biennial report must be made available to the public.

3. The information included in the annual and biennial reports prepared pursuant to this section must comply with any and all confidentiality requirements of applicable law and the rules of the Commission adopted pursuant to NRS 1.4695.

(Added to NRS by 2009, 1337)



NRS 1.465 - Immunity.

1. The following persons are absolutely immune from suit for all conduct at any time in the course of their official duties:

(a) Any member who serves on the Commission;

(b) Any person employed by the Commission;

(c) Any independent contractor of the Commission; and

(d) Any person who performs services pursuant to NRS 1.450 or 1.460 for the Commission.

2. Except as otherwise provided in NRS 1.4683, the following persons are absolutely immune from suit unless convicted of committing perjury before the Commission pursuant to NRS 199.120 to 199.200, inclusive:

(a) A person who files a complaint with the Commission pursuant to NRS 1.4655;

(b) A person who gives testimony at a hearing held by the Commission pursuant to NRS 1.4673 or 1.4675; and

(c) A person who gives a statement to an investigator of the Commission during an authorized investigation.

(Added to NRS by 1995, 800; A 1997, 1094; 2009, 1338)



NRS 1.4653 - Circumstances under which judge may be disciplined or retired.

1. The Commission may remove a judge, publicly censure a judge or impose other forms of discipline on a judge if the Commission determines that the judge:

(a) Has committed willful misconduct;

(b) Has willfully or persistently failed to perform the duties of office; or

(c) Is habitually intemperate.

2. The Commission may publicly censure a judge or impose other forms of discipline on a judge if the Commission determines that the judge has violated one or more of the provisions of the Nevada Code of Judicial Conduct in a manner that is not knowing or deliberate.

3. The Commission may retire a judge if the Commission determines that:

(a) The advanced age of the judge interferes with the proper performance of judicial duties; or

(b) The judge suffers from a mental or physical disability that prevents the proper performance of judicial duties and is likely to be permanent in nature.

4. As used in this section:

(a) Habitually intemperate means the chronic, excessive use of alcohol or another substance that affects mental processes, awareness or judgment.

(b) Willful misconduct includes:

(1) Conviction of any crime involving moral turpitude;

(2) A knowing or deliberate violation of one or more of the provisions of the Nevada Code of Judicial Conduct; and

(3) A knowing or deliberate act or omission in the performance of judicial or administrative duties that:

(I) Involves fraud or bad faith or amounts to a public offense; and

(II) Tends to corrupt or impair the administration of justice in a judicial proceeding.

The term does not include claims of error or abuse of discretion in findings of fact, legal decisions or procedural rulings unless supported by evidence of abuse of authority, a disregard for fundamental rights, an intentional disregard of the law, a pattern of legal error or an action taken for a purpose other than the faithful discharge of judicial duty.

(Added to NRS by 1997, 1088; A 1999, 93; 2009, 1339)



NRS 1.4655 - Commencement of inquiry regarding alleged misconduct or incapacity of judge; time limitation for considering complaints; certain action required.

1. The Commission may begin an inquiry regarding the alleged misconduct or incapacity of a judge upon the receipt of a complaint.

2. The Commission shall not consider complaints arising from acts or omissions that occurred more than 3 years before the date of the complaint or more than 1 year after the complainant knew or in the exercise of reasonable diligence should have known of the conduct, whichever is earlier, except that:

(a) Where there is a continuing course of conduct, the conduct will be deemed to have been committed at the termination of the course of conduct;

(b) Where there is a pattern of recurring judicial misconduct and at least one act occurs within the 3-year or 1-year period, as applicable, the Commission may consider all prior acts or omissions related to that pattern; and

(c) Any period in which the judge has concealed or conspired to conceal evidence of misconduct is not included in the computation of the time limit for the filing of a complaint pursuant to this section.

3. Within 18 months after the receipt of a complaint pursuant to this section, the Commission shall:

(a) Dismiss the complaint with or without a letter of caution;

(b) Attempt to resolve the complaint informally as required pursuant to NRS 1.4665;

(c) Enter into a deferred discipline agreement pursuant to NRS 1.468;

(d) With the consent of the judge, impose discipline on the judge pursuant to an agreement between the judge and the Commission; or

(e) Authorize the filing of a formal statement of the charges based on a finding that there is a reasonable probability that the evidence available for introduction at a formal hearing could clearly and convincingly establish grounds for disciplinary action.

(Added to NRS by 1997, 1088; A 2009, 1339)



NRS 1.4657 - Required actions upon receipt of complaint; letter of caution.

1. The Commission shall, in accordance with its procedural rules, examine each complaint that it receives to determine whether the complaint alleges objectively verifiable evidence from which a reasonable inference could be drawn that a judge committed misconduct or is incapacitated.

2. If the Commission determines that a complaint does not contain such allegations, the Commission shall dismiss the complaint with or without a letter of caution. A letter of caution is not a form of discipline. The Commission may consider a letter of caution when deciding the appropriate action to be taken on a subsequent complaint against a judge unless the letter of caution is not relevant to the misconduct alleged in the subsequent complaint.

3. If the Commission determines that a complaint does contain such allegations, the Commission shall authorize further investigation.

(Added to NRS by 1997, 1089; A 2009, 1340)



NRS 1.466 - Issuance and enforcement of subpoenas.

1. During any stage of a disciplinary proceeding, including, but not limited to, an investigation pursuant to NRS 1.4663 and a formal hearing, the Commission may issue a subpoena to compel the attendance or testimony of a witness or the production of any relevant materials, including, but not limited to, books, papers, documents, records, photographs, recordings, reports and tangible objects.

2. If a witness refuses to attend, testify or produce materials as required by the subpoena, the Commission may, in accordance with its procedural rules, hold the witness in contempt and impose a reasonable penalty to enforce the subpoena.

3. If a witness continues to refuse to attend, testify or produce materials as required by the subpoena, the Commission may report to the district court by petition, setting forth that:

(a) Due notice has been given of the time and place of attendance or testimony of the witness or the production of materials;

(b) The witness has been subpoenaed by the Commission pursuant to this section; and

(c) The witness has failed or refused to attend, testify or produce materials as required by the subpoena before the Commission, or has refused to answer questions propounded to the witness,

and asking for an order of the court compelling the witness to attend, testify or produce materials before the Commission.

4. Upon receipt of such a petition, the court shall enter an order directing the witness to appear before the court at a time and place to be fixed by the court in its order, the time to be not more than 10 days after the date of the order, and then and there show cause why the witness has not attended, testified or produced materials before the Commission. A certified copy of the order must be served upon the witness.

5. If it appears to the court that the subpoena was regularly issued by the Commission, the court shall enter an order that the witness appear before the Commission at a time and place fixed in the order and testify or produce materials, and that upon failure to obey the order the witness must be dealt with as for contempt of court.

(Added to NRS by 1997, 1090; A 2009, 1340)



NRS 1.4663 - Appointment of investigator; designation of special counsel; conduct, scope and written report of investigation.

1. If the Commission determines pursuant to NRS 1.4657 that a complaint alleges objectively verifiable evidence from which a reasonable inference could be drawn that a judge committed misconduct or is incapacitated, the Commission shall assign or appoint an investigator to conduct an investigation to determine whether the allegations have merit. The Commission may designate special counsel at any time after a complaint is filed with the Commission pursuant to NRS 1.4655.

2. Such an investigation must be conducted in accordance with procedural rules adopted by the Commission and may extend to any matter that is, in the determination of the Commission, reasonably related to an allegation of misconduct or incapacity contained in the complaint.

3. An investigator assigned or appointed by the Commission to conduct an investigation pursuant to this section may, for the purpose of investigation, compel by subpoena on behalf of the Commission the attendance of witnesses and the production of necessary materials as set forth in NRS 1.466.

4. At the conclusion of the investigation, the investigator shall prepare a written report of the investigation for review by the Commission.

(Added to NRS by 1997, 1089; A 2009, 1341)



NRS 1.4665 - Procedures for allegation of incapacity; informal resolution of complaint relating to incapacity; medical, psychiatric or psychological testing by physician; burden of proof.

1. Except as otherwise provided in this section or in the procedural rules adopted by the Commission, the Commission shall use the same procedures with respect to allegations of incapacity as it uses with respect to allegations of misconduct.

2. The Commission shall attempt to resolve the following matters informally:

(a) A complaint received by the Commission which alleges that a judge is incapacitated;

(b) A matter in which the preliminary investigation reveals that a judge may have a physical or mental disability; and

(c) A matter in which the judge raises a mental or physical disability as an issue before the filing of the formal statement of charges.

3. An informal resolution by the Commission pursuant to subsection 2 includes, without limitation:

(a) Voluntary retirement by the judge; and

(b) If the disability can be adequately addressed through treatment, a deferred discipline agreement pursuant to NRS 1.468.

4. In attempting to resolve a matter informally, the Commission may request that the judge named in the complaint submit to medical, psychiatric or psychological testing by a physician licensed to practice medicine in this State who is selected by the Commission.

5. If the Commission is unable to resolve the matter informally pursuant to subsection 2, the Commission shall:

(a) Proceed as set forth in NRS 1.4667, 1.467 and 1.4673.

(b) Unless the judge has retained counsel at his or her own expense, appoint an attorney to represent the judge at public expense.

6. If a judge raises a mental or physical disability as an affirmative defense or in mitigation, the judge shall be deemed to have consented to medical, psychiatric or psychological testing and to have waived the psychologist-patient privilege, doctor-patient privilege, marriage and family therapist-client privilege and social worker-client privilege set forth in chapter 49 of NRS, as applicable. The Commission shall require the judge to produce relevant medical records and to submit to medical, psychiatric or psychological testing by a physician licensed to practice medicine in this State who is selected by the judge. If the judge refuses to produce medical records or submit to an examination, the Commission shall preclude the judge from presenting the medical records or evidence of the results of medical examinations conducted on behalf of the judge and may consider the refusal as evidence that the judge has an incapacity that seriously interferes with the performance of judicial duties of the judge and is likely to become permanent, or as evidence contradicting the claim of a disability by the judge as an affirmative defense or mitigating factor.

7. If a judge raises a mental illness or other disability as a defense or mitigating factor in a proceeding alleging misconduct, the judge has the burden of proving by a preponderance of the evidence that:

(a) He or she has a serious mental illness or other disability;

(b) The mental illness or other disability caused the misconduct;

(c) He or she has undergone or is undergoing treatment for the mental illness or other disability;

(d) The treatment has abated the cause of the misconduct; and

(e) The misconduct is not likely to recur.

8. The findings of a physician selected by the Commission pursuant to this section are not privileged communications.

9. The provisions of this section do not prohibit a judge from having legal counsel and a physician of his or her choice present at a medical, psychiatric or psychological examination conducted pursuant to this section.

10. The Commission shall adopt procedural rules to carry out the provisions of this section.

(Added to NRS by 1997, 1089; A 2009, 1341)



NRS 1.4667 - Review of report of investigation; letter of caution; judge to respond to complaint under certain circumstances.

1. The Commission shall review the report prepared pursuant to NRS 1.4663 to determine whether there is a reasonable probability that the evidence available for introduction at a formal hearing could clearly and convincingly establish grounds for disciplinary action against a judge.

2. If the Commission determines that such a reasonable probability does not exist, the Commission shall dismiss the complaint with or without a letter of caution. The Commission may consider a letter of caution when deciding the appropriate action to be taken on a subsequent complaint against a judge unless the caution is not relevant to the misconduct alleged in the subsequent complaint.

3. If the Commission determines that such a reasonable probability exists, the Commission shall require the judge to respond to the complaint in accordance with procedural rules adopted by the Commission.

(Added to NRS by 1997, 1090; A 2009, 1343)



NRS 1.467 - Finding of whether reasonable probability of grounds for disciplinary action exists required; letter of caution; deferred discipline agreement; procedure when reasonable probability is found to exist.

1. After a judge responds to the complaint as required pursuant to NRS 1.4667, the Commission shall make a finding of whether there is a reasonable probability that the evidence available for introduction at a formal hearing could clearly and convincingly establish grounds for disciplinary action against the judge.

2. If the Commission finds that such a reasonable probability does not exist, the Commission shall dismiss the complaint with or without a letter of caution. The Commission may consider a letter of caution when deciding the appropriate action to be taken on a subsequent complaint against a judge unless the caution is not relevant to the misconduct alleged in the subsequent complaint.

3. If the Commission finds that such a reasonable probability exists, but reasonably believes that the misconduct would be addressed more appropriately through rehabilitation, treatment, education or minor corrective action, the Commission may enter into a deferred discipline agreement with the judge for a definite period as described in NRS 1.468.

4. The Commission shall not dismiss a complaint with a letter of caution or enter into a deferred discipline agreement with a judge if:

(a) The misconduct of the judge involves the misappropriation of money, dishonesty, deceit, fraud, misrepresentation or a crime that adversely reflects on the honesty, trustworthiness or fitness of the judge;

(b) The misconduct of the judge resulted or will likely result in substantial prejudice to a litigant or other person;

(c) The misconduct of the judge is part of a pattern of similar misconduct; or

(d) The misconduct of the judge is of the same nature as misconduct for which the judge has been publicly disciplined or which was the subject of a deferred discipline agreement entered into by the judge within the immediately preceding 5 years.

5. If the Commission finds that such a reasonable probability exists and that formal proceedings are warranted, the Commission shall, in accordance with its procedural rules, designate special counsel to sign under oath and file with the Commission a formal statement of charges against the judge.

6. Within 20 days after service of the formal statement of charges, the judge shall file an answer with the Commission under oath. If the judge fails to answer the formal statement of charges within that period, the Commission shall deem such failure to be an admission that the charges set forth in the formal statement:

(a) Are true; and

(b) Establish grounds for discipline pursuant to NRS 1.4653.

7. The Commission shall adopt rules regarding disclosure and discovery after the filing of a formal statement of charges.

8. By leave of the Commission, a statement of formal charges may be amended at any time, before the close of the hearing, to allege additional matters discovered in a subsequent investigation or to conform to proof presented at the hearing if the judge has adequate time, as determined by the Commission, to prepare a defense.

(Added to NRS by 1997, 1090; A 2009, 1343)



NRS 1.4673 - Hearing on formal statement of charges; procedure; actions after formal hearing on charges.

1. Unless a deferred discipline agreement has been entered into with the judge pursuant to NRS 1.468, a hearing on a formal statement of charges must be held. If practicable, the hearing must be held not later than 60 days after:

(a) The judge files an answer; or

(b) The date on which the time period for filing an answer expires if the judge has not filed an answer and has not filed with the Commission a request for an extension of time before the expiration of the period for filing the answer.

2. If formal charges are filed against a judge:

(a) The standard of proof in any proceedings following the formal statement of charges is clear and convincing evidence.

(b) The burden of proof rests on the special counsel except where otherwise provided by specific statute.

(c) The rules of evidence applicable to civil proceedings apply at a hearing held pursuant to subsection 1.

3. Within 60 days after the conclusion of a hearing on a formal statement of charges, the Commission shall prepare and adopt written findings of fact and conclusions of law that:

(a) Dismiss all or part of the charges, if the Commission determines that the grounds for discipline have not been proven by clear and convincing evidence; or

(b) Impose such disciplinary actions on the judge as deemed appropriate by the Commission, if the Commission determines that the grounds for discipline have been proven by clear and convincing evidence.

(Added to NRS by 1997, 1090; A 2009, 1344)



NRS 1.4675 - Circumstances under which a judge may be suspended with or without pay; hearing; appeal. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The Commission shall suspend a judge from the exercise of office with salary:

(a) While there is pending an indictment or information charging the judge with a crime punishable as a felony pursuant to the laws of the State of Nevada or the United States; or

(b) When the judge has been adjudged mentally incompetent or insane.

2. The Commission may suspend a judge from the exercise of office without salary if the judge:

(a) Pleads guilty, guilty but mentally ill or no contest to a charge of; or

(b) Is found guilty or guilty but mentally ill of,

a crime punishable as a felony pursuant to the laws of the State of Nevada or the United States. If the conviction is later reversed, the judge must be paid his or her salary for the period of suspension.

3. In addition to the grounds set forth in subsection 2, the Commission may suspend a judge from the exercise of office without salary if the Commission determines that the judge:

(a) Has committed serious and repeated willful misconduct;

(b) Has willfully or persistently failed to perform the duties of office; or

(c) Is habitually intemperate,

and the Commission determines that the circumstances surrounding such conduct, including, without limitation, any mitigating factors, merit disciplinary action more severe than censure but less severe than removal.

4. During any stage of a disciplinary proceeding, the Commission may suspend the judge from the exercise of office with salary pending a final disposition of the complaint if the Commission determines, by a preponderance of the evidence, that the judge poses a substantial threat of serious harm to the public or to the administration of justice.

5. The Commission shall give the judge 7 days notice of its intention to suspend the judge pursuant to this section and shall give the judge an opportunity to respond. The Commission shall hold a public hearing before ordering such a suspension, unless the judge waives the right to the hearing. The decision of the Commission must be made public.

6. A judge suspended pursuant to this section may appeal the suspension to the Supreme Court. If a judge appeals such a suspension:

(a) The standard of review for such an appeal is an abuse of discretion standard; and

(b) The proceedings held at the Supreme Court concerning the suspension must be open to the public.

7. Within 60 days after a decision by the Commission to suspend a judge pursuant to this section, the Commission shall:

(a) Have a formal statement of charges filed against the judge;

(b) Rescind the suspension; or

(c) Enter into a deferred discipline agreement with the judge pursuant to NRS 1.468.

8. The Commission may suspend a judge pursuant to this section only in accordance with its procedural rules.

(Added to NRS by 1997, 1091; A 2007, 1428; 2009, 1345)

NRS 1.4675 Circumstances under which a judge may be suspended with or without pay; hearing; appeal. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The Commission shall suspend a judge from the exercise of office with salary:

(a) While there is pending an indictment or information charging the judge with a crime punishable as a felony pursuant to the laws of the State of Nevada or the United States; or

(b) When the judge has been adjudged mentally incompetent or insane.

2. The Commission may suspend a judge from the exercise of office without salary if the judge:

(a) Pleads guilty, guilty but mentally ill or no contest to a charge of; or

(b) Is found guilty or guilty but mentally ill of,

a crime punishable as a felony pursuant to the laws of the State of Nevada or the United States. If the conviction is later reversed, the judge must be paid his or her salary for the period of suspension.

3. In addition to the grounds set forth in subsection 2, the Commission may suspend a judge from the exercise of office without salary if the Commission determines that the judge:

(a) Has committed serious and repeated willful misconduct;

(b) Has willfully or persistently failed to perform the duties of office; or

(c) Is habitually intemperate,

and the Commission determines that the circumstances surrounding such conduct, including, without limitation, any mitigating factors, merit disciplinary action more severe than censure but less severe than removal.

4. During any stage of a disciplinary proceeding, the Commission may suspend the judge from the exercise of office with salary pending a final disposition of the complaint if the Commission determines, by a preponderance of the evidence, that the judge poses a substantial threat of serious harm to the public or to the administration of justice.

5. The Commission shall give the judge 7 days notice of its intention to suspend the judge pursuant to this section and shall give the judge an opportunity to respond. The Commission shall hold a public hearing before ordering such a suspension, unless the judge waives the right to the hearing. The decision of the Commission must be made public.

6. A judge suspended pursuant to this section may appeal the suspension to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution. If a judge appeals such a suspension:

(a) The standard of review for such an appeal is an abuse of discretion standard; and

(b) The proceedings held at the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court concerning the suspension must be open to the public.

7. Within 60 days after a decision by the Commission to suspend a judge pursuant to this section, the Commission shall:

(a) Have a formal statement of charges filed against the judge;

(b) Rescind the suspension; or

(c) Enter into a deferred discipline agreement with the judge pursuant to NRS 1.468.

8. The Commission may suspend a judge pursuant to this section only in accordance with its procedural rules.

(Added to NRS by 1997, 1091; A 2007, 1428; 2009, 1345; 2013, 1712, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1.4677 - Forms of discipline.

1. Pursuant to a deferred discipline agreement with the judge entered into pursuant to NRS 1.468 or based on a finding of misconduct following a hearing on a formal statement of charges, the Commission may take one or more of the following actions:

(a) Publicly admonish, publicly reprimand or publicly censure a judge.

(b) Impose a fine upon the judge.

(c) Suspend the judge from office without pay.

(d) Require the judge to:

(1) Complete a probationary period pursuant to conditions deemed appropriate by the Commission.

(2) Attend training or educational courses.

(3) Follow a remedial course of action.

(4) Issue a public apology.

(5) Comply with conditions or limitations on future conduct.

(6) Seek medical, psychiatric or psychological care or counseling and direct the provider of health care or counselor to report to the Commission regarding the condition or progress of the judge.

(e) Bar the judge from serving in a judicial office in the future.

(f) Impose any other reasonable disciplinary action or combination of disciplinary actions that the Commission determines will curtail or remedy the misconduct of the judge.

2. The Commission may publicly admonish a judge pursuant to subsection 1 if the Commission determines that the judge has violated one or more of the provisions of the Nevada Code of Judicial Conduct in a manner that is not knowing or deliberate and for which there are no aggravating factors.

3. The Commission may publicly reprimand a judge pursuant to subsection 1 if the Commission determines that the judge has violated one or more of the provisions of the Nevada Code of Judicial Conduct in a manner that is:

(a) Not knowing or deliberate but for which there are aggravating factors; or

(b) Knowing or deliberate but for which there are mitigating factors.

(Added to NRS by 1997, 1092; A 2009, 1346)



NRS 1.468 - Deferral of formal disciplinary action.

1. Except as otherwise provided in subsections 2 and 3, if the Commission reasonably believes that a judge has committed an act or engaged in a behavior that would be addressed most appropriately through rehabilitation, treatment, education or minor corrective action, the Commission may enter into an agreement with the judge to defer formal disciplinary proceedings and require the judge to undergo the rehabilitation, treatment, education or minor corrective action.

2. The Commission may not enter into an agreement with a judge to defer formal disciplinary proceedings if the Commission has determined, pursuant to NRS 1.467, that there is a reasonable probability that the evidence available for introduction at a formal hearing could clearly and convincingly establish grounds for disciplinary action against the judge pursuant to NRS 1.4653.

3. The Commission may enter into an agreement with a judge to defer formal disciplinary proceedings only in response to misconduct that is minor in nature.

4. A deferred discipline agreement entered into pursuant to this section must be in writing and must specify the conduct that resulted in the agreement. A judge who enters into such an agreement must agree:

(a) To the specified rehabilitation, treatment, education or minor corrective action;

(b) To waive the right to a hearing before the Commission; and

(c) That the agreement will not be protected by confidentiality for the purpose of any subsequent disciplinary proceedings against the judge,

and the agreement must indicate that the judge agreed to the terms set forth in paragraphs (a), (b) and (c). Such an agreement must expressly authorize the Commission to revoke the agreement and proceed with any other disposition of the complaint or formal statement of charges authorized by NRS 1.467 if the Commission finds that the judge has failed to comply with a condition of the agreement.

5. The Executive Director of the Commission shall monitor the compliance of the judge with the agreement. The Commission may require the judge to document his or her compliance with the agreement. The Commission shall give the judge written notice of any alleged failure to comply with any condition of the agreement and shall allow the judge not less than 15 days to respond.

6. If the judge complies in a satisfactory manner with the conditions imposed in the agreement, the Commission may dismiss the complaint or take any other appropriate action.

(Added to NRS by 1997, 1092; A 2009, 1347)



NRS 1.4681 - Extension of time limitations on disciplinary action; computation; prima facie evidence of unreasonable delay.

1. The Commission may extend the limitations on time set forth in NRS 1.425 to 1.4695, inclusive, for good cause shown.

2. The limitations on time set forth in NRS 1.425 to 1.4695, inclusive, must be computed in the same manner as in the Nevada Rules of Civil Procedure and the Nevada Rules of Appellate Procedure and must not include:

(a) Periods of delay at the request of or attributable to a judge other than the judge who is the subject of a complaint;

(b) Short periods of delay that are the result of the period between scheduled meetings of the Commission;

(c) Periods in which the judge who is the subject of a complaint and the Executive Director of the Commission or special counsel are negotiating an agreement; or

(d) Periods when the Commission is holding a complaint in abeyance pending the disposition of a court case relating to the complaint.

3. The Commission shall not dismiss a complaint or a formal statement of charges for failure to comply with the limitations of time set forth in NRS 1.425 to 1.4695, inclusive, unless the Commission determines such a delay is unreasonable and the rights of the judge to a fair hearing have been violated. The fact that an investigation has been conducted more than 24 months after the date the complaint was filed with the Commission is prima facie evidence of an unreasonable delay, which may be rebutted.

(Added to NRS by 2009, 1337)



NRS 1.4683 - Confidentiality of proceedings and information and materials related to proceedings; issuance of explanatory statements; disclosure of certain information.

1. Except as otherwise provided in this section and NRS 1.4675 and 239.0115, all proceedings of the Commission must remain confidential until the Commission makes a determination pursuant to NRS 1.467 and the special counsel files a formal statement of charges.

2. Except as otherwise provided in this section, before the filing of a formal statement of charges, a present or former member of the Commission, a present or former member of the staff of the Commission or a present or former independent contractor retained by the Commission shall not disclose information contained in a complaint or any other information relating to the allegations of misconduct or incapacity. Such persons:

(a) May disclose such information to persons directly involved in the matter to the extent necessary for a proper investigation and disposition of the complaint; and

(b) Shall conduct themselves in a manner that maintains the confidentiality of the disciplinary proceeding.

3. Nothing in this section prohibits a person who files a complaint with the Commission pursuant to NRS 1.4655, a judge against whom such a complaint is made or a witness from disclosing at any time the existence or substance of a complaint, investigation or proceeding. The immunity provided by NRS 1.465 does not apply to such a disclosure.

4. The confidentiality required pursuant to subsection 1 also applies to all information and materials, written or oral, received or developed by the Commission, its staff or any independent contractors retained by the Commission in the course of its work and relating to the alleged misconduct or incapacity of a judge.

5. The Commission shall disclose:

(a) The report of a proceeding before the Commission; and

(b) All testimony given and all materials filed in connection with such a proceeding,

if a witness is prosecuted for perjury committed during the course of that proceeding.

6. Notwithstanding the provisions of this section to the contrary, at any stage in a disciplinary proceeding, if the judge, a third person or the person who filed a complaint with the Commission pursuant to NRS 1.4655 has made the name of the judge against whom such a complaint is made public, the Commission may, at the request of the judge or on its own accord, issue an explanatory statement to maintain confidence in the judicial system and the Commission. In such a statement, the Commission may:

(a) Confirm or deny that a complaint has been filed;

(b) Confirm or deny that the Commission is conducting an investigation;

(c) Confirm that the Commission has dismissed a complaint with or without a letter of caution; and

(d) Confirm that the Commission has entered into a deferred discipline agreement with the judge.

7. In addition to the information authorized pursuant to subsection 6, a statement issued by the Commission pursuant to subsection 6 may correct any public misinformation concerning the disciplinary proceeding, clarify the procedures of the Commission relating to the disciplinary proceeding and explain that the judge has a right to a fair investigation and, if applicable, a fair hearing without prejudgment. The Commission shall submit such a statement to the judge concerned for comments before the Commission releases the statement. The Commission is not required to incorporate any comments made by the judge in the statement and may release the statement as originally drafted.

8. The Commission may, without disclosing the name of or any details that may identify the judge involved, disclose the existence of a proceeding before it to the State Board of Examiners and the Interim Finance Committee to obtain additional money for its operation from the Contingency Account established pursuant to NRS 353.266.

9. No record of any medical examination, psychiatric evaluation or other comparable professional record made for use in an informal resolution pursuant to subsection 4 of NRS 1.4665 may be made public at any time without the consent of the judge concerned.

10. Notwithstanding the provisions of this section to the contrary, at any stage in a disciplinary proceeding, the Commission may release confidential information:

(a) To the appropriate law enforcement or prosecuting authorities if the Commission determines that it has reliable information which reveals possible criminal conduct by a judge, former judge or any other person;

(b) Upon request to the Board of Governors of the State Bar of Nevada or other appropriate disciplinary authorities of the State Bar of Nevada if the Commission determines that it has reliable information that reveals a possible violation of the Rules of Professional Conduct by a judge, former judge or any other attorney; or

(c) Pursuant to an order issued by a court of record of competent jurisdiction in this State or a federal court of record of competent jurisdiction.

11. Notwithstanding the provisions of this section to the contrary, at any stage in a disciplinary proceeding, if a judge or former judge signs a waiver, the Commission may release confidential information concerning any complaints filed with the Commission pursuant to NRS 1.4655 that are pending or are closed and did not result in a dismissal to:

(a) An agency authorized to investigate the qualifications of persons for admission to practice law;

(b) An appointing or nominating authority or a state or federal agency lawfully conducting investigations relating to the selection or appointment of judges; or

(c) An agency conducting investigations relating to employment with a governmental agency or other employment.

12. If the Commission discloses information concerning a pending complaint to an agency or authority pursuant to subsection 11, the Commission shall subsequently disclose the disposition of the complaint to the agency or authority. The Commission shall send a copy of all information disclosed pursuant to subsection 11 to the judge concerned at the same time the Commission sends the information to the agency or authority.

(Added to NRS by 1997, 1092; A 2007, 2066; 2009, 1348)



NRS 1.4687 - Public access to formal statement of charges and certain other records; open hearings; private deliberative sessions; certain records privileged.

1. Except as otherwise provided in subsection 2:

(a) Upon the filing of a formal statement of charges with the Commission by the special counsel, the statement and other documents later formally filed with the Commission must be made accessible to the public, and hearings must be open.

(b) If a formal statement of charges has not been filed with the Commission and the Commission holds a hearing to suspend a judge pursuant to NRS 1.4675, any transcript of the hearing and any documents offered as evidence at the hearing must be made accessible to the public.

2. Regardless of whether any formal statement of charges has been filed with the Commission, medical records and any other documents or exhibits offered as evidence which are privileged pursuant to chapter 49 of NRS must not be made accessible to the public.

3. The Commission s deliberative sessions must remain private.

4. The filing of a formal statement of charges does not justify the Commission, its counsel, staff or independent contractors retained by the Commission in making public any correspondence, notes, work papers, interview reports or other evidentiary matter, except at the formal hearing or with explicit consent of the judge named in the complaint.

(Added to NRS by 1997, 1093; A 2009, 1350)



NRS 1.469 - Authorized statements by Commission when subject matter becomes public.

In any disciplinary proceeding in which the subject matter becomes public, through independent sources, or upon a determination pursuant to NRS 1.467 and filing of a formal statement of charges, the Commission may issue such statements as it deems appropriate under the circumstances to:

1. Confirm the pendency of the investigation;

2. Clarify the procedural aspects of the disciplinary proceedings;

3. Explain the right of the judge to a fair hearing without prejudgment;

4. State that the judge denies the allegations;

5. Explain the reasons for dismissing a complaint; and

6. Explain why the Commission chose to enter into an agreement with a judge pursuant to subsection 1 of NRS 1.468.

(Added to NRS by 1997, 1093)



NRS 1.4694 - Rules to be adopted to provide for disposition of complaint or formal statement of charges.

The Commission shall adopt rules providing for the disposition of a complaint or formal statement of charges at any stage in a disciplinary proceeding, pursuant to:

1. The consent of the judge who is the subject of the complaint; and

2. An agreement between the judge and the Commission.

(Added to NRS by 2009, 1337)



NRS 1.4695 - Rules to be adopted to establish privileged status of certain communications.

The Commission shall adopt rules to establish the status of particular communications related to a disciplinary proceeding as privileged or nonprivileged.

(Added to NRS by 1997, 1094)



NRS 1.500 - Fees of interpreters and translators.

Interpreters and translators shall receive such fees as the court by whom they are employed shall certify to be just.

[14:49:1883; BH 2355; C 2479; RL 2016; NCL 2947]



NRS 1.510 - Regulations establishing program of certification of interpreters and criteria and procedures for appointment of alternate court interpreters; grounds for disciplinary action; order of preference for appointment. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. The Court Administrator shall, in consultation with the committee established pursuant to NRS 1.530, adopt regulations which, subject to the availability of funding, establish:

(a) A program for the certification of court interpreters for persons with language barriers who are witnesses, defendants and litigants; and

(b) Criteria and procedures for the appointment of alternate court interpreters for persons with language barriers who are witnesses, defendants and litigants.

2. The regulations established pursuant to paragraph (a) of subsection 1 must set forth:

(a) The specific languages for which court interpreters may obtain certification, based upon the need for interpreters of those languages.

(b) Any examination and the qualifications which are required for:

(1) Certification; and

(2) Renewal of the certification.

(c) The circumstances under which the Court Administrator will deny, suspend or refuse to renew a certificate.

(d) The circumstances under which the Court Administrator will take disciplinary action against a certified court interpreter or an alternate court interpreter.

(e) The circumstances under which a court may appoint an alternate court interpreter.

(f) Except as otherwise provided in NRS 50.050, the rate and source of the compensation to be paid for services provided by a certified court interpreter or an alternate court interpreter.

3. An application for a certificate as a court interpreter pursuant to paragraph (a) of subsection 1 must include the social security number of the applicant.

4. Except as otherwise provided by a specific regulation of the Court Administrator, it is grounds for disciplinary action for a certified court interpreter or an alternate court interpreter to act as interpreter in any action in which:

(a) The spouse of the court interpreter is a party;

(b) A party or witness is otherwise related to the court interpreter;

(c) The court interpreter is biased for or against one of the parties; or

(d) The court interpreter otherwise has an interest in the outcome of the proceeding.

5. The criteria and procedures established pursuant to paragraph (b) of subsection 1 must set forth an order of preference, subject to the direction of a court for the appointment of a certified court interpreter before an alternate court interpreter.

6. As used in this section, person with a language barrier means a person who speaks a language other than English and who cannot readily understand or communicate in the English language.

(Added to NRS by 1995, 801; A 1997, 2033; 2013, 1459)

NRS 1.510 Regulations establishing program of certification of interpreters and criteria and procedures for appointment of alternate court interpreters; grounds for disciplinary action; order of preference for appointment. [Effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. The Court Administrator shall, in consultation with the committee established pursuant to NRS 1.530, adopt regulations which, subject to the availability of funding, establish:

(a) A program for the certification of court interpreters for persons with language barriers who are witnesses, defendants and litigants; and

(b) Criteria and procedures for the appointment of alternate court interpreters for persons with language barriers who are witnesses, defendants and litigants.

2. The regulations established pursuant to paragraph (a) of subsection 1 must set forth:

(a) The specific languages for which court interpreters may obtain certification, based upon the need for interpreters of those languages.

(b) Any examination and the qualifications which are required for:

(1) Certification; and

(2) Renewal of the certification.

(c) The circumstances under which the Court Administrator will deny, suspend or refuse to renew a certificate.

(d) The circumstances under which the Court Administrator will take disciplinary action against a certified court interpreter or an alternate court interpreter.

(e) The circumstances under which a court may appoint an alternate court interpreter.

(f) Except as otherwise provided in NRS 50.050, the rate and source of the compensation to be paid for services provided by a certified court interpreter or an alternate court interpreter.

3. Except as otherwise provided by a specific regulation of the Court Administrator, it is grounds for disciplinary action for a certified court interpreter or an alternate court reporter to act as interpreter in any action in which:

(a) The spouse of the court interpreter is a party;

(b) A party or witness is otherwise related to the court interpreter;

(c) The court interpreter is biased for or against one of the parties; or

(d) The court interpreter otherwise has an interest in the outcome of the proceeding.

4. The criteria and procedures established pursuant to paragraph (b) of subsection 1 must set forth an order of preference, subject to the direction of a court for the appointment of a certified court interpreter before an alternate court interpreter.

5. As used in this section, person with a language barrier means a person who speaks a language other than English and who cannot readily understand or communicate in the English language.

(Added to NRS by 1995, 801; A 1997, 2033; 2013, 1459, effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings)



NRS 1.520 - Regulations to carry out program of certification of interpreters and establish criteria and procedures for appointment of alternate court interpreters; imposition of fees or fines.

The Court Administrator may:

1. In consultation with the committee established pursuant to NRS 1.530, adopt any regulations necessary to:

(a) Carry out a program for the certification of court interpreters.

(b) Establish criteria and procedures for the appointment of alternate court interpreters.

2. Impose on a certified court interpreter:

(a) Any fees necessary to reimburse the Court Administrator for the cost of administering the program; and

(b) A fine for any violation of a regulation of the Court Administrator adopted pursuant to this section or NRS 1.510.

(Added to NRS by 1995, 802; A 2013, 1460)



NRS 1.530 - Committee to advise Court Administrator regarding regulations relating to certification of interpreters and criteria and procedures for appointment of alternate court interpreters.

1. The Chief Justice shall appoint, from a list of recommendations submitted to the Chief Justice by the Court Administrator, a committee to advise the Court Administrator regarding adoption of regulations pursuant to NRS 1.510 and 1.520. The committee must consist of:

(a) A district judge;

(b) A justice of the peace or municipal judge in a county whose population is less than 100,000;

(c) An administrator of a district court;

(d) An administrator of a justice court or municipal court in a county whose population is less than 100,000;

(e) A representative of the Nevada System of Higher Education;

(f) A representative of a nonprofit organization for persons who speak a language other than English; and

(g) A person certified to act as an interpreter for a federal court.

2. The Court Administrator is ex officio chair of the committee.

3. Members of the committee shall serve in that capacity without any additional compensation.

(Added to NRS by 1995, 802)



NRS 1.540 - Unlawful acts; civil action or recovery prohibited for certain violations.

1. It is unlawful for a person to act as a certified court interpreter or advertise or put out any sign or card or other device which might indicate to the public that the person is entitled to practice as a certified court interpreter without a certificate as an interpreter issued by the Court Administrator pursuant to NRS 1.510 and 1.520.

2. No civil action may be instituted, nor recovery therein be had, for a violation of the provisions of this section or NRS 1.510 or 1.520 or a violation of a regulation adopted by the Court Administrator pursuant to NRS 1.510 or 1.520.

(Added to NRS by 1995, 803)



NRS 1.550 - Statement concerning obligation for child support required for issuance or renewal of certificate. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. An applicant for the issuance or renewal of a certificate as a court interpreter shall submit to the Court Administrator the statement prescribed by the Division of Welfare and Supportive Services of the Department of Health and Human Services pursuant to NRS 425.520. The statement must be completed and signed by the applicant.

2. The Court Administrator shall include the statement required pursuant to subsection 1 in:

(a) The application or any other forms that must be submitted for the issuance or renewal of the certificate; or

(b) A separate form prescribed by the Court Administrator.

3. A certificate as a court interpreter may not be issued or renewed by the Court Administrator if the applicant:

(a) Fails to complete or submit the statement required pursuant to subsection 1; or

(b) Indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order.

4. If an applicant indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order, the Court Administrator shall advise the applicant to contact the district attorney or other public agency enforcing the order to determine the actions that the applicant may take to satisfy the arrearage.

(Added to NRS by 1997, 2032)



NRS 1.560 - Suspension of certificate; reinstatement of suspended certificate. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. If the Court Administrator receives a copy of a court order issued pursuant to NRS 425.540 that provides for the suspension of all professional, occupational and recreational licenses, certificates and permits issued to a person who is the holder of a certificate as a court interpreter, the Court Administrator shall deem the certificate issued to that person to be suspended at the end of the 30th day after the date on which the court order was issued unless the Court Administrator receives a letter issued to the holder of the certificate by the district attorney or other public agency pursuant to NRS 425.550 stating that the holder of the certificate has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

2. The Court Administrator shall reinstate a certificate as a court interpreter that has been suspended by a district court pursuant to NRS 425.540 if:

(a) The Court Administrator receives a letter issued by the district attorney or other public agency pursuant to NRS 425.550 to the person whose certificate was suspended stating that the person whose certificate was suspended has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560; and

(b) The person whose certificate was suspended pays any fees imposed by the Court Administrator pursuant to NRS 1.520 for the reinstatement of a suspended certificate.

(Added to NRS by 1997, 2032)



NRS 1.570 - Renewal of certificate: Application to include information relating to state business license; denial of renewal for unpaid debt assigned to State Controller for collection. [Effective January 1, 2014.]

1. In addition to any other requirements set forth in this chapter, an applicant for the renewal of a certificate as a court interpreter must indicate in the application submitted to the Court Administrator whether the applicant has a state business license. If the applicant has a state business license, the applicant must include in the application the state business license number assigned by the Secretary of State upon compliance with the provisions of chapter 76 of NRS.

2. Certification of a court interpreter may not be renewed if:

(a) The applicant fails to submit the information required by subsection 1; or

(b) The State Controller has informed the Court Administrator pursuant to subsection 5 of NRS 353C.1965 that the applicant owes a debt to an agency that has been assigned to the State Controller for collection and the applicant has not:

(1) Satisfied the debt;

(2) Entered into an agreement for the payment of the debt pursuant to NRS 353C.130; or

(3) Demonstrated that the debt is not valid.

3. As used in this section:

(a) Agency has the meaning ascribed to it in NRS 353C.020.

(b) Debt has the meaning ascribed to it in NRS 353C.040.

(Added to NRS by 2013, 2721, effective January 1, 2014)






Chapter 1A - Judicial Retirement

NRS 1A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 1A.020 to 1A.090, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2001 Special Session, 68)



NRS 1A.020 - Board defined.

Board means the Public Employees Retirement Board.

(Added to NRS by 2001 Special Session, 68)



NRS 1A.030 - Compensation defined. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Compensation means the salary paid to a justice of the Supreme Court or district judge by this State, to a justice of the peace by a county or to a municipal judge by a city, including:

(a) Base pay, which is the monthly rate of pay excluding all fringe benefits;

(b) Additional payment for longevity; and

(c) Payment for extra duty assignments if it is the standard practice of this State, the county or the city to include such pay in the employment contract or official job description for the calendar year in which it is paid and such pay is specifically included in the justice s or judge s employment contract or official job description.

2. The term does not include any type of payment not specifically described in this section.

(Added to NRS by 2001 Special Session, 68; A 2005, 990)

NRS 1A.030 Compensation defined. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Compensation means the salary paid to a justice of the Supreme Court, a judge of the Court of Appeals or a district judge by this State, to a justice of the peace by a county or to a municipal judge by a city, including:

(a) Base pay, which is the monthly rate of pay excluding all fringe benefits;

(b) Additional payment for longevity; and

(c) Payment for extra duty assignments if it is the standard practice of this State, the county or the city to include such pay in the employment contract or official job description for the calendar year in which it is paid and such pay is specifically included in the justice s or judge s employment contract or official job description.

2. The term does not include any type of payment not specifically described in this section.

(Added to NRS by 2001 Special Session, 68; A 2005, 990; 2013, 1713, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.040 - Disability retirement allowance defined. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Disability retirement allowance means monthly payments from the Judicial Retirement Fund paid to persons with disabilities who are retired justices of the Supreme Court, district judges, justices of the peace or municipal judges pursuant to the Judicial Retirement Plan.

(Added to NRS by 2001 Special Session, 68; A 2005, 990)

NRS 1A.040 Disability retirement allowance defined. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] Disability retirement allowance means monthly payments from the Judicial Retirement Fund paid to persons with disabilities who are retired justices of the Supreme Court, judges of the Court of Appeals, district judges, justices of the peace or municipal judges pursuant to the Judicial Retirement Plan.

(Added to NRS by 2001 Special Session, 68; A 2005, 990; 2013, 1714, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.050 - Judicial Retirement Plan defined.

Judicial Retirement Plan means the retirement plan established pursuant to NRS 1A.300.

(Added to NRS by 2001 Special Session, 68)



NRS 1A.060 - Retired justice or judge defined. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Retired justice or judge means a justice of the Supreme Court, district judge, justice of the peace or municipal judge who was a member of the Judicial Retirement Plan at the time he or she retired or a justice of the Supreme Court or district judge who decides, pursuant to NRS 1A.270 or 1A.280, to receive benefits for retirement pursuant to the Judicial Retirement Plan.

(Added to NRS by 2001 Special Session, 68; A 2005, 990)

NRS 1A.060 Retired justice or judge defined. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] Retired justice or judge means a justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace or municipal judge who was a member of the Judicial Retirement Plan at the time he or she retired or a justice of the Supreme Court, judge of the Court of Appeals or district judge who decides, pursuant to NRS 1A.270 or 1A.280, to receive benefits for retirement pursuant to the Judicial Retirement Plan.

(Added to NRS by 2001 Special Session, 68; A 2005, 990; 2013, 1714, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.070 - Service defined. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Service means all creditable employment which is validated pursuant to the provisions of this chapter and can be used in determining eligibility and scope of benefits for justices of the Supreme Court, district judges, justices of the peace or municipal judges pursuant to the Judicial Retirement Plan.

(Added to NRS by 2001 Special Session, 68; A 2005, 991)

NRS 1A.070 Service defined. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] Service means all creditable employment which is validated pursuant to the provisions of this chapter and can be used in determining eligibility and scope of benefits for justices of the Supreme Court, judges of the Court of Appeals, district judges, justices of the peace or municipal judges pursuant to the Judicial Retirement Plan.

(Added to NRS by 2001 Special Session, 68; A 2005, 991; 2013, 1714, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.080 - Service retirement allowance defined. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Service retirement allowance means monthly payments from the Judicial Retirement Fund paid to a retired justice of the Supreme Court, district judge, justice of the peace or municipal judge pursuant to the Judicial Retirement Plan for the remainder of his or her life.

(Added to NRS by 2001 Special Session, 69; A 2005, 991)

NRS 1A.080 Service retirement allowance defined. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] Service retirement allowance means monthly payments from the Judicial Retirement Fund paid to a retired justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace or municipal judge pursuant to the Judicial Retirement Plan for the remainder of his or her life.

(Added to NRS by 2001 Special Session, 69; A 2005, 991; 2013, 1714, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.090 - System defined.

System means the Judicial Retirement System established pursuant to this chapter.

(Added to NRS by 2001 Special Session, 69)



NRS 1A.100 - Judicial Retirement System: Establishment; public inspection of records; administration by Public Employees Retirement Board; legislative review. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A system of retirement providing benefits for the retirement, disability or death of all justices of the Supreme Court and district judges, and certain justices of the peace and municipal judges, and funded on an actuarial reserve basis is hereby established and must be known as the Judicial Retirement System.

2. The System consists of the Judicial Retirement Plan and the provisions set forth in NRS 2.060 to 2.083, inclusive, and 3.090 to 3.099, inclusive, for providing benefits to justices of the Supreme Court or district judges who served either as a justice of the Supreme Court or district judge before November 5, 2002. Each justice of the Supreme Court or district judge who is not a member of the Public Employees Retirement System is a member of the Judicial Retirement System.

3. The official correspondence and records, other than the files of individual members of the System or retired justices or judges, and, except as otherwise provided in NRS 241.035, the minutes, audio recordings, transcripts and books of the System are public records and are available for public inspection. A copy of the minutes or audio recordings must be made available to a member of the public upon request at no charge pursuant to NRS 241.035.

4. The System must be administered exclusively by the Board, which shall make all necessary rules and regulations for the administration of the System. The rules must include, without limitation, rules relating to the administration of the retirement plans in accordance with federal law. The Legislature shall regularly review the System.

(Added to NRS by 2001 Special Session, 69; A 2005, 991, 1405; 2013, 325)

NRS 1A.100 Judicial Retirement System: Establishment; public inspection of records; administration by Public Employees Retirement Board; legislative review. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A system of retirement providing benefits for the retirement, disability or death of all justices of the Supreme Court, judges of the Court of Appeals and district judges, and certain justices of the peace and municipal judges, and funded on an actuarial reserve basis is hereby established and must be known as the Judicial Retirement System.

2. The System consists of the Judicial Retirement Plan and the provisions set forth in NRS 2.060 to 2.083, inclusive, 2A.100 to 2A.150, inclusive, and 3.090 to 3.099, inclusive, for providing benefits to justices of the Supreme Court, judges of the Court of Appeals or district judges who served either as a justice of the Supreme Court or district judge before November 5, 2002. Each justice of the Supreme Court, judge of the Court of Appeals or district judge who is not a member of the Public Employees Retirement System is a member of the Judicial Retirement System.

3. The official correspondence and records, other than the files of individual members of the System or retired justices or judges, and, except as otherwise provided in NRS 241.035, the minutes, audio recordings, transcripts and books of the System are public records and are available for public inspection. A copy of the minutes or audio recordings must be made available to a member of the public upon request at no charge pursuant to NRS 241.035.

4. The System must be administered exclusively by the Board, which shall make all necessary rules and regulations for the administration of the System. The rules must include, without limitation, rules relating to the administration of the retirement plans in accordance with federal law. The Legislature shall regularly review the System.

(Added to NRS by 2001 Special Session, 69; A 2005, 991, 1405; 2013, 325, 1714, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.110 - Limitations on review and copying of records; waiver. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

All records maintained for a member of the System, retired justice or judge, justice of the Supreme Court or district judge who retired pursuant to NRS 2.060 to 2.083, inclusive, or pursuant to NRS 3.090 to 3.099, inclusive, or the beneficiary of any of them may be reviewed and copied only by the System, the member, the Court Administrator, the board of county commissioners if the records concern a justice of the peace or retired justice of the peace whom the board of county commissioners allowed to participate in the Judicial Retirement Plan pursuant to NRS 1A.285, the city council if the records concern a municipal judge or retired municipal judge whom the city council allowed to participate in the Judicial Retirement Plan pursuant to NRS 1A.285, the spouse of the member, or the retired justice or judge or his or her spouse, or pursuant to a court order, or by a beneficiary after the death of the justice or judge on whose account benefits are received pursuant to the System. Any member, retired justice or judge, justice of the Supreme Court or district judge who retired pursuant to NRS 2.060 to 2.083, inclusive, or pursuant to NRS 3.090 to 3.099, inclusive, or beneficiary may submit a written waiver to the System authorizing his or her representative to review or copy all such records.

(Added to NRS by 2001 Special Session, 69; A 2005, 991)

NRS 1A.110 Limitations on review and copying of records; waiver. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] All records maintained for a member of the System, retired justice or judge, justice of the Supreme Court, judge of the Court of Appeals or district judge who retired pursuant to NRS 2.060 to 2.083, inclusive, 2A.100 to 2A.150, inclusive, or 3.090 to 3.099, inclusive, or the beneficiary of any of them may be reviewed and copied only by the System, the member, the Court Administrator, the board of county commissioners if the records concern a justice of the peace or retired justice of the peace whom the board of county commissioners allowed to participate in the Judicial Retirement Plan pursuant to NRS 1A.285, the city council if the records concern a municipal judge or retired municipal judge whom the city council allowed to participate in the Judicial Retirement Plan pursuant to NRS 1A.285, the spouse of the member, or the retired justice or judge or his or her spouse, or pursuant to a court order, or by a beneficiary after the death of the justice or judge on whose account benefits are received pursuant to the System. Any member, retired justice or judge, justice of the Supreme Court, judge of the Court of Appeals or district judge who retired pursuant to NRS 2.060 to 2.083, inclusive, 2A.100 to 2A.150, inclusive, or 3.090 to 3.099, inclusive, or beneficiary may submit a written waiver to the System authorizing his or her representative to review or copy all such records.

(Added to NRS by 2001 Special Session, 69; A 2005, 991; 2013, 1715, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.120 - Right to benefits not subject to taxes, process, bankruptcy, assignment or assessment for impairment or insolvency of insurance company; exceptions.

1. Except as otherwise provided in NRS 1A.520 and 31A.150 and as limited by subsection 2, the right of a person to a pension, an annuity, a retirement allowance, the pension, annuity or retirement allowance itself, any optional benefit or death benefit or any other right accrued or accruing to any person under the provisions of this chapter, and the money in the Judicial Retirement Fund, is:

(a) Exempt from all state, county and municipal taxes;

(b) Not subject to execution, garnishment, attachment or any other process;

(c) Not subject to the operation of any bankruptcy or insolvency law;

(d) Not assignable, by power of attorney or otherwise; and

(e) Exempt from assessment for the impairment or insolvency of any life or health insurance company.

2. The System may withhold money from a benefit when the person applying for or receiving the benefit owes money to the System.

(Added to NRS by 2001 Special Session, 82)



NRS 1A.130 - Application for allowances for service retirement or disability retirement; effective date of retirement; rights of present or former spouse; System exempted from liability for false designation of marital status by member or justice or judge who retires. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Applications for service retirement allowances or disability retirement allowances must be submitted to the offices of the System on forms approved by the Executive Officer of the Board. The form must not be deemed filed unless it contains:

(a) The member of the Judicial Retirement Plan s selection of the retirement plan contained in NRS 1A.440 or one of the optional plans provided in NRS 1A.450;

(b) A notarized statement of the marital status of the member of the Judicial Retirement Plan; and

(c) If the member of the System is married, a statement of the spouse s consent or objection to the chosen retirement plan, signed by the spouse and notarized.

2. Except as otherwise required by NRS 1A.390, retirement becomes effective on whichever of the following days is the later:

(a) The day immediately following the applicant s last day of employment;

(b) The day the completed application form is filed with the System;

(c) The day immediately following the applicant s last day of creditable service; or

(d) The effective date of retirement specified on the application form.

3. The selection of a retirement plan by a member of the Judicial Retirement Plan and consent or objection to that plan by the spouse pursuant to this section does not affect the responsibility of the member concerning the rights of any present or former spouse.

4. The System is not liable for any damages resulting from the false designation of marital status by a member of the System or a retired justice or judge, or a justice of the Supreme Court or district judge who retires pursuant to NRS 2.060 to 2.083, inclusive, or pursuant to NRS 3.090 to 3.099, inclusive.

(Added to NRS by 2001 Special Session, 77)

NRS 1A.130 Application for allowances for service retirement or disability retirement; effective date of retirement; rights of present or former spouse; System exempted from liability for false designation of marital status by member or justice or judge who retires. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Applications for service retirement allowances or disability retirement allowances must be submitted to the offices of the System on forms approved by the Executive Officer of the Board. The form must not be deemed filed unless it contains:

(a) The member of the Judicial Retirement Plan s selection of the retirement plan contained in NRS 1A.440 or one of the optional plans provided in NRS 1A.450;

(b) A notarized statement of the marital status of the member of the Judicial Retirement Plan; and

(c) If the member of the System is married, a statement of the spouse s consent or objection to the chosen retirement plan, signed by the spouse and notarized.

2. Except as otherwise required by NRS 1A.390, retirement becomes effective on whichever of the following days is the later:

(a) The day immediately following the applicant s last day of employment;

(b) The day the completed application form is filed with the System;

(c) The day immediately following the applicant s last day of creditable service; or

(d) The effective date of retirement specified on the application form.

3. The selection of a retirement plan by a member of the Judicial Retirement Plan and consent or objection to that plan by the spouse pursuant to this section does not affect the responsibility of the member concerning the rights of any present or former spouse.

4. The System is not liable for any damages resulting from the false designation of marital status by a member of the System or a retired justice or judge, or a justice of the Supreme Court, judge of the Court of Appeals or district judge who retires pursuant to NRS 2.060 to 2.083, inclusive, 2A.100 to 2A.150, inclusive, or 3.090 to 3.099, inclusive.

(Added to NRS by 2001 Special Session, 77; A 2013, 1715, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.140 - Person convicted of murder or voluntary manslaughter of member of System ineligible to receive benefits. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Any person convicted of the murder or voluntary manslaughter of a member of the System is ineligible to receive any benefit conferred by any provision of this chapter or NRS 2.060 to 2.083, inclusive, or 3.090 to 3.099, inclusive, by reason of the death of that member. The System may withhold the payment of any benefit otherwise payable under this chapter by reason of the death of any member of the System from any person charged with the murder or voluntary manslaughter of that member, pending final determination of those charges.

(Added to NRS by 2001 Special Session, 82)

NRS 1A.140 Person convicted of murder or voluntary manslaughter of member of System ineligible to receive benefits. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] Any person convicted of the murder or voluntary manslaughter of a member of the System is ineligible to receive any benefit conferred by any provision of this chapter or NRS 2.060 to 2.083, inclusive, 2A.100 to 2A150, inclusive, or 3.090 to 3.099, inclusive, by reason of the death of that member. The System may withhold the payment of any benefit otherwise payable under this chapter by reason of the death of any member of the System from any person charged with the murder or voluntary manslaughter of that member, pending final determination of those charges.

(Added to NRS by 2001 Special Session, 82; A 2013, 1716, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.150 - False statement or certification; withholding of information.

A person who knowingly makes a false statement, certifies to an incorrect document or withholds information for the purpose of receiving or assisting another person in receiving benefits under this chapter to which he or she is not entitled is guilty of a gross misdemeanor.

(Added to NRS by 2001 Special Session, 87)



NRS 1A.160 - Judicial Retirement Fund: Establishment; policy; sources; payments. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The Judicial Retirement Fund is hereby established as a trust fund.

2. It is hereby declared to be the policy of the Legislature that the Judicial Retirement Fund is established to afford a degree of security to long-time justices of the Supreme Court, district judges, justices of the peace and municipal judges in this State. The money in the Fund must not be used or appropriated for any purpose incompatible with the provisions of this chapter or NRS 2.060 to 2.083, inclusive, or 3.090 to 3.099, inclusive. The Fund must be invested and administered to ensure the highest return consistent with safety in accordance with accepted investment practices.

3. All money appropriated by the Legislature to the Judicial Retirement Fund, all money submitted to the System for deposit in the Fund pursuant to NRS 1A.180 and all income accruing to the Fund from all other sources must be deposited in the Fund.

4. The interest and income earned on the money in the Judicial Retirement Fund, after deducting any applicable charges, must be credited to the Fund.

5. The System must pay all retirement allowances, benefits, optional settlements and other obligations or payments payable by the System pursuant to this chapter and NRS 2.060 to 2.083, inclusive, and 3.090 to 3.099, inclusive, from the Judicial Retirement Fund. The money in the Fund must be expended by the Board for the payment of expenses authorized by law to be paid from the Fund.

(Added to NRS by 2001 Special Session, 69; A 2005, 992)

NRS 1A.160 Judicial Retirement Fund: Establishment; policy; sources; payments. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The Judicial Retirement Fund is hereby established as a trust fund.

2. It is hereby declared to be the policy of the Legislature that the Judicial Retirement Fund is established to afford a degree of security to long-time justices of the Supreme Court, judges of the Court of Appeals, district judges, justices of the peace and municipal judges in this State. The money in the Fund must not be used or appropriated for any purpose incompatible with the provisions of this chapter or NRS 2.060 to 2.083, inclusive, 2A.100 to 2A.150, inclusive, or 3.090 to 3.099, inclusive. The Fund must be invested and administered to ensure the highest return consistent with safety in accordance with accepted investment practices.

3. All money appropriated by the Legislature to the Judicial Retirement Fund, all money submitted to the System for deposit in the Fund pursuant to NRS 1A.180 and all income accruing to the Fund from all other sources must be deposited in the Fund.

4. The interest and income earned on the money in the Judicial Retirement Fund, after deducting any applicable charges, must be credited to the Fund.

5. The System must pay all retirement allowances, benefits, optional settlements and other obligations or payments payable by the System pursuant to this chapter and NRS 2.060 to 2.083, inclusive, 2A.100 to 2A.150, inclusive, and 3.090 to 3.099, inclusive, from the Judicial Retirement Fund. The money in the Fund must be expended by the Board for the payment of expenses authorized by law to be paid from the Fund.

(Added to NRS by 2001 Special Session, 69; A 2005, 992; 2013, 1716, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.170 - Administration and investment of Judicial Retirement Fund.

The Board has the exclusive control of the administration and investment of the Judicial Retirement Fund, with the same powers and duties and subject to the same limitations and restrictions that are applicable to the administration and investment of the Public Employees Retirement Fund.

(Added to NRS by 2001 Special Session, 70)



NRS 1A.180 - Contributions to Judicial Retirement Fund; adjustment of contribution rate. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The Court Administrator shall submit to the System for deposit in the Judicial Retirement Fund on behalf of each justice of the Supreme Court or district judge who is a member of the System the percentage of compensation of the member that is determined by the actuary of the System to be required to pay the normal cost incurred in making payments for such members pursuant to subsection 5 of NRS 1A.160 and the administrative expenses of the System that are attributable to such members. Such payments must be:

(a) Accompanied by payroll reports that include information deemed necessary by the Board to carry out its duties; and

(b) Received by the System not later than 15 days after the calendar month for which the compensation and service credits of members of the System are reported and certified by the Court Administrator. The compensation must be reported separately for each month that it is paid.

2. The State of Nevada shall make an appropriation to the Court Administrator and the Court Administrator shall pay to the System for deposit in the Judicial Retirement Fund from any fund created for the purpose of paying pension benefits to justices of the Supreme Court or district judges an amount as the contribution of the State of Nevada as employer which is actuarially determined to be sufficient to provide the System with enough money to pay the benefits for justices of the Supreme Court and district judges for which the System will be liable.

3. Upon the participation of a justice of the peace or municipal judge in the Judicial Retirement Plan pursuant to NRS 1A.285, the county or city shall submit to the System for deposit in the Judicial Retirement Fund on behalf of each justice of the peace or municipal judge who is a member of the System the percentage of compensation of the member that is determined by the actuary of the System to be required to pay the normal cost incurred in making payments for such members pursuant to subsection 5 of NRS 1A.160 and the administrative expenses of the System that are attributable to such members. Such payments must be:

(a) Accompanied by payroll reports that include information deemed necessary by the Board to carry out its duties; and

(b) Received by the System not later than 15 days after the calendar month for which the compensation and service credits of members of the System are reported and certified by the county or city. The compensation must be reported separately for each month that it is paid.

4. Upon the participation of a justice of the peace or municipal judge in the Judicial Retirement Plan pursuant to NRS 1A.285, the county or city shall pay to the System for deposit in the Judicial Retirement Fund an amount as the contribution of the county or city as employer which is actuarially determined to be sufficient to provide the System with enough money to pay the benefits for justices of the peace and municipal judges for which the System will be liable.

5. Except as otherwise provided in this subsection, the total contribution rate that is actuarially determined for members of the Judicial Retirement Plan must be adjusted on the first monthly retirement reporting period commencing on or after July 1 of each odd-numbered year based on the actuarially determined contribution rate indicated in the biennial actuarial valuation and report. The adjusted rate must be rounded to the nearest one-quarter of 1 percent. The total contribution rate must not be adjusted pursuant to this subsection if the existing rate is within one-half of 1 percent of the actuarially determined rate.

(Added to NRS by 2001 Special Session, 70; A 2003, 2069; 2005, 992; 2011, 1380)

NRS 1A.180 Contributions to Judicial Retirement Fund; adjustment of contribution rate. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The Court Administrator shall submit to the System for deposit in the Judicial Retirement Fund on behalf of each justice of the Supreme Court, judge of the Court of Appeals or district judge who is a member of the System the percentage of compensation of the member that is determined by the actuary of the System to be required to pay the normal cost incurred in making payments for such members pursuant to subsection 5 of NRS 1A.160 and the administrative expenses of the System that are attributable to such members. Such payments must be:

(a) Accompanied by payroll reports that include information deemed necessary by the Board to carry out its duties; and

(b) Received by the System not later than 15 days after the calendar month for which the compensation and service credits of members of the System are reported and certified by the Court Administrator. The compensation must be reported separately for each month that it is paid.

2. The State of Nevada shall make an appropriation to the Court Administrator and the Court Administrator shall pay to the System for deposit in the Judicial Retirement Fund from any fund created for the purpose of paying pension benefits to justices of the Supreme Court, judges of the Court of Appeals or district judges an amount as the contribution of the State of Nevada as employer which is actuarially determined to be sufficient to provide the System with enough money to pay the benefits for justices of the Supreme Court, judges of the Court of Appeals and district judges for which the System will be liable.

3. Upon the participation of a justice of the peace or municipal judge in the Judicial Retirement Plan pursuant to NRS 1A.285, the county or city shall submit to the System for deposit in the Judicial Retirement Fund on behalf of each justice of the peace or municipal judge who is a member of the System the percentage of compensation of the member that is determined by the actuary of the System to be required to pay the normal cost incurred in making payments for such members pursuant to subsection 5 of NRS 1A.160 and the administrative expenses of the System that are attributable to such members. Such payments must be:

(a) Accompanied by payroll reports that include information deemed necessary by the Board to carry out its duties; and

(b) Received by the System not later than 15 days after the calendar month for which the compensation and service credits of members of the System are reported and certified by the county or city. The compensation must be reported separately for each month that it is paid.

4. Upon the participation of a justice of the peace or municipal judge in the Judicial Retirement Plan pursuant to NRS 1A.285, the county or city shall pay to the System for deposit in the Judicial Retirement Fund an amount as the contribution of the county or city as employer which is actuarially determined to be sufficient to provide the System with enough money to pay the benefits for justices of the peace and municipal judges for which the System will be liable.

5. Except as otherwise provided in this subsection, the total contribution rate that is actuarially determined for members of the Judicial Retirement Plan must be adjusted on the first monthly retirement reporting period commencing on or after July 1 of each odd-numbered year based on the actuarially determined contribution rate indicated in the biennial actuarial valuation and report. The adjusted rate must be rounded to the nearest one-quarter of 1 percent. The total contribution rate must not be adjusted pursuant to this subsection if the existing rate is within one-half of 1 percent of the actuarially determined rate.

(Added to NRS by 2001 Special Session, 70; A 2003, 2069; 2005, 992; 2011, 1380; 2013, 1716, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.190 - Transfer of unpaid check for benefits or refund to Judicial Retirement Fund; claim for payment of money; period of limitation.

1. Any check for benefits which has not been paid within 5 years after being transferred to the Account for Unclaimed Benefits must be transferred to the Judicial Retirement Fund.

2. If, within 6 years after a check for benefits has been transferred pursuant to subsection 1, any person appears and claims the money, the claimant may file a petition in the District Court for Carson City stating the nature of the claim, with an appropriate prayer for the relief demanded. A copy of the petition must be served upon the Attorney General before or at the time it is filed. Within 20 days after service, the Attorney General shall appear in the proceeding and respond to the petition. If, after examining all the facts, the Attorney General is convinced that the System has no legal defense against the petition, the Attorney General may, with the consent of the Court, confess judgment on behalf of the System.

3. If judgment is not confessed, the petition must be considered at issue on the 20th day after its filing, and may be heard by the Court on that day, or at such future day as the Court may order. Upon the hearing, the Court shall examine into the claim and hear the allegations and proofs. If the Court finds that the claimant is entitled to any money transferred pursuant to subsection 1 to the Judicial Retirement Fund, it shall order the Board to pay the money forthwith to the claimant, but without interest or cost to the Board.

4. All persons, except minors and persons of unsound mind, who fail to appear and file their petitions within the time limited in subsection 1 are forever barred. Minors and persons of unsound mind may appear and file their petitions at any time within 5 years after their respective disabilities are removed.

(Added to NRS by 2001 Special Session, 83)



NRS 1A.200 - Judicial Retirement Administrative Fund; administrative fees.

1. The Board shall establish a fund known as the Judicial Retirement Administrative Fund in which must be deposited all administrative fees.

2. The Board shall fix an administrative fee per capita sufficient to pay the expense of operating the Judicial Retirement System.

(Added to NRS by 2001 Special Session, 70)



NRS 1A.210 - Fund to pay accrued benefits that are not payable because of certain limitations; benefits paid from fund.

1. The Board may establish a fund to pay the accrued benefits of a member of the System that are not payable because of the limitations set forth in NRS 1A.410. The fund must be established in accordance with the provisions of section 415(m) of the Internal Revenue Code, 26 U.S.C. 415(m), and must be separate from the Judicial Retirement Fund.

2. If the Board establishes a fund pursuant to subsection 1, the benefits that are required to be paid from the fund must be paid from money in the fund.

(Added to NRS by 2001 Special Session, 70)



NRS 1A.220 - System managed by Public Employees Retirement Board; general powers and duties of Board. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The Board, subject to the limitations of this chapter, is responsible for managing the System.

2. The Board shall:

(a) Arrange for a biennial actuarial valuation and report of the actuarial soundness of the System to be prepared by an independent actuary based upon data compiled and supplied by employees of the System, and shall adopt actuarial tables and formulas prepared and recommended by the actuary;

(b) Provide for a biennial audit of the System, including, without limitation, the Judicial Retirement Administrative Fund, by an independent certified public accountant; and

(c) Provide an annual report concerning the System established pursuant to this chapter to the Court Administrator, each board of county commissioners that allows justices of the peace to participate in the Judicial Retirement Plan pursuant to NRS 1A.285, each city council that allows municipal judges to participate in the Judicial Retirement Plan pursuant to NRS 1A.285, the Governor and each member of the Legislature, and make the report available to all members of the System upon request. The report must contain, when available, a review of the actuarial valuation required by paragraph (a).

3. The Board may:

(a) Adjust the service or correct the records, allowance or benefits of any member of the System, retired justice or judge or beneficiary after an error or inequity has been determined, and require repayment of any money determined to have been paid by the System in error, if the money was paid within 6 years before demand for its repayment.

(b) Examine and copy personnel and financial records of:

(1) A justice of the Supreme Court or district judge that are maintained by the Court Administrator;

(2) A justice of the peace who participates in the Judicial Retirement Plan pursuant to NRS 1A.285 that are maintained by a county; and

(3) A municipal judge who participates in the Judicial Retirement Plan pursuant to NRS 1A.285 that are maintained by a city.

(c) Require an annual notarized statement from a retired justice or judge or beneficiary that he or she is in fact receiving an allowance or benefits, and withhold the allowance or benefits if he or she fails to provide the statement.

4. As used in this section, error or inequity means the existence of extenuating circumstances, including, without limitation, a member s reasonable and detrimental reliance on representations made by the System which prove to be erroneous, or the mental incapacity of the member.

(Added to NRS by 2001 Special Session, 71; A 2005, 993)

NRS 1A.220 System managed by Public Employees Retirement Board; general powers and duties of Board. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The Board, subject to the limitations of this chapter, is responsible for managing the System.

2. The Board shall:

(a) Arrange for a biennial actuarial valuation and report of the actuarial soundness of the System to be prepared by an independent actuary based upon data compiled and supplied by employees of the System, and shall adopt actuarial tables and formulas prepared and recommended by the actuary;

(b) Provide for a biennial audit of the System, including, without limitation, the Judicial Retirement Administrative Fund, by an independent certified public accountant; and

(c) Provide an annual report concerning the System established pursuant to this chapter to the Court Administrator, each board of county commissioners that allows justices of the peace to participate in the Judicial Retirement Plan pursuant to NRS 1A.285, each city council that allows municipal judges to participate in the Judicial Retirement Plan pursuant to NRS 1A.285, the Governor and each member of the Legislature, and make the report available to all members of the System upon request. The report must contain, when available, a review of the actuarial valuation required by paragraph (a).

3. The Board may:

(a) Adjust the service or correct the records, allowance or benefits of any member of the System, retired justice or judge or beneficiary after an error or inequity has been determined, and require repayment of any money determined to have been paid by the System in error, if the money was paid within 6 years before demand for its repayment.

(b) Examine and copy personnel and financial records of:

(1) A justice of the Supreme Court, judge of the Court of Appeals or district judge that are maintained by the Court Administrator;

(2) A justice of the peace who participates in the Judicial Retirement Plan pursuant to NRS 1A.285 that are maintained by a county; and

(3) A municipal judge who participates in the Judicial Retirement Plan pursuant to NRS 1A.285 that are maintained by a city.

(c) Require an annual notarized statement from a retired justice or judge or beneficiary that he or she is in fact receiving an allowance or benefits, and withhold the allowance or benefits if he or she fails to provide the statement.

4. As used in this section, error or inequity means the existence of extenuating circumstances, including, without limitation, a member s reasonable and detrimental reliance on representations made by the System which prove to be erroneous, or the mental incapacity of the member.

(Added to NRS by 2001 Special Session, 71; A 2005, 993; 2013, 1717, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.230 - Actuarial assumptions used in computing benefits: Availability; changes prohibited.

1. The Board shall not change the actuarial assumptions used in computing the benefits provided to a member of the System.

2. The Board shall make available to every member of the System upon request the actuarial assumptions used in computing the benefits provided to a member of the System.

(Added to NRS by 2001 Special Session, 71)



NRS 1A.240 - Persons receiving benefits from System entitled to cost-of-living increases.

Each person who receives benefits from the Judicial Retirement Fund pursuant to the System is entitled to receive cost-of-living increases equivalent to those provided for retirees and beneficiaries of the Public Employees Retirement System.

(Added to NRS by 2001 Special Session, 79)



NRS 1A.250 - Administration of accounts of members and recipients of benefits. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Except as specifically provided in this chapter, the accounts of members of the System and recipients of benefits of the System must be administered in accordance with the provisions of chapter 286 of NRS as if the justice of the Supreme Court, the district judge, the justice of the peace or the municipal judge were or had been a member of the Public Employees Retirement System.

(Added to NRS by 2001 Special Session, 71; A 2005, 994)

NRS 1A.250 Administration of accounts of members and recipients of benefits. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] Except as specifically provided in this chapter, the accounts of members of the System and recipients of benefits of the System must be administered in accordance with the provisions of chapter 286 of NRS as if the justice of the Supreme Court, the judge of the Court of Appeals, the district judge, the justice of the peace or the municipal judge were or had been a member of the Public Employees Retirement System.

(Added to NRS by 2001 Special Session, 71; A 2005, 994; 2013, 1718, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.260 - Conditions for membership in System. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. No person may become a member of the System unless the person is a justice of the Supreme Court or a district judge, or a justice of the peace or municipal judge who is allowed and elects to participate in the Judicial Retirement Plan pursuant to NRS 1A.285.

2. Except as otherwise provided in NRS 1A.370, persons retired under the provisions of this chapter who are employed as a justice of the Supreme Court, district judge, justice of the peace or municipal judge in any judicial capacity, including, without limitation, employment as a senior justice, senior judge, senior justice of the peace or senior municipal judge of the Nevada Court System, are not eligible to become members of the System.

(Added to NRS by 2001 Special Session, 71; A 2005, 994, 2067)

NRS 1A.260 Conditions for membership in System. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. No person may become a member of the System unless the person is a justice of the Supreme Court, a judge of the Court of Appeals or a district judge, or a justice of the peace or municipal judge who is allowed and elects to participate in the Judicial Retirement Plan pursuant to NRS 1A.285.

2. Except as otherwise provided in NRS 1A.370, persons retired under the provisions of this chapter who are employed as a justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace or municipal judge in any judicial capacity, including, without limitation, employment as a senior justice, senior judge, senior justice of the peace or senior municipal judge of the Nevada Court System, are not eligible to become members of the System.

(Added to NRS by 2001 Special Session, 71; A 2005, 994, 2067; 2013, 1718, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.270 - Membership of Supreme Court justices and district judges who are elected, reelected or appointed on or after November 5, 2002; membership of Supreme Court justices and district judges who are serving on November 5, 2002; restriction on benefits. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Each justice of the Supreme Court or district judge who is elected or appointed as a justice of the Supreme Court or a district judge on or after November 5, 2002, who takes office on or after January 1, 2003, and who previously has not served as either a justice of the Supreme Court or a district judge must receive benefits for retirement, benefits for disability and survivor benefits under the Judicial Retirement Plan, if eligible to receive such benefits under the Judicial Retirement Plan, unless the justice or judge is a member of the Public Employees Retirement System. If the justice or judge is a member of the Public Employees Retirement System, he or she will remain a member unless he or she withdraws from the Public Employees Retirement System pursuant to NRS 1A.280, if eligible to do so.

2. Each justice of the Supreme Court or district judge who is elected or appointed as a justice of the Supreme Court or district judge on or after November 5, 2002, and who previously has served as either a justice of the Supreme Court or a district judge and each justice of the Supreme Court or district judge who is serving as a justice of the Supreme Court or district judge on November 5, 2002, must receive benefits for retirement, benefits for disability and survivor benefits pursuant to either:

(a) NRS 2.060 to 2.083, inclusive, or 3.090 to 3.099, inclusive, as those sections existed on November 5, 2002, if eligible to receive such benefits under such provisions; or

(b) The Judicial Retirement Plan, if eligible to receive such benefits under the Judicial Retirement Plan,

whichever is most beneficial to the justice or judge or his or her survivor, as determined by the justice or judge at the time of retirement or the time at which the justice or judge becomes disabled, or as determined by his or her survivor at the time of his or her death, unless the justice or judge is a member of the Public Employees Retirement System. If the justice or judge is a member of the Public Employees Retirement System, the justice or judge will remain a member unless the justice or judge withdraws from the Public Employees Retirement System pursuant to NRS 1A.280, if eligible to do so. A survivor may not change a determination that affects the survivor and which was made by a justice or judge pursuant to this section while the justice or judge was alive.

3. A determination made pursuant to subsection 2 is final and if a justice or judge or the survivor of the justice or judge determines pursuant to subsection 2:

(a) To receive benefits pursuant to the Judicial Retirement Plan, the justice, judge or survivor may not receive benefits pursuant to NRS 2.060 to 2.083, inclusive, or pursuant to NRS 3.090 to 3.099, inclusive; or

(b) To receive benefits pursuant to NRS 2.060 to 2.083, inclusive, or pursuant to NRS 3.090 to 3.099, inclusive, the justice, judge or survivor may not receive benefits pursuant to the Judicial Retirement Plan.

4. No justice of the Supreme Court or district judge or survivor of a justice of the Supreme Court or district judge may receive benefits under both this chapter and:

(a) NRS 2.060 to 2.083, inclusive; or

(b) NRS 3.090 to 3.099, inclusive.

5. A justice of the Supreme Court or district judge or a survivor of a justice of the Supreme Court or district judge who is receiving retirement allowances pursuant to NRS 2.060 to 2.083, inclusive, or pursuant to NRS 3.090 to 3.099, inclusive, on January 1, 2003, is not eligible for transfer to the Judicial Retirement Plan.

(Added to NRS by 2001 Special Session, 72; A 2003, 2069; 2005, 1067)

NRS 1A.270 Membership of Supreme Court justices, judges of the Court of Appeals and district judges who are elected, reelected or appointed on or after November 5, 2002; membership of Supreme Court justices and district judges who are serving on November 5, 2002; restriction on benefits. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Each justice of the Supreme Court, judge of the Court of Appeals or district judge who is elected or appointed as a justice of the Supreme Court, a judge of the Court of Appeals or a district judge on or after November 5, 2002, who takes office on or after January 1, 2003, and who previously has not served as either a justice of the Supreme Court, a judge of the Court of Appeals or a district judge must receive benefits for retirement, benefits for disability and survivor benefits under the Judicial Retirement Plan, if eligible to receive such benefits under the Judicial Retirement Plan, unless the justice or judge is a member of the Public Employees Retirement System. If the justice or judge is a member of the Public Employees Retirement System, he or she will remain a member unless he or she withdraws from the Public Employees Retirement System pursuant to NRS 1A.280, if eligible to do so.

2. Each justice of the Supreme Court, judge of the Court of Appeals or district judge who is elected or appointed as a justice of the Supreme Court, judge of the Court of Appeals or district judge on or after November 5, 2002, and who previously has served as either a justice of the Supreme Court or a district judge and each justice of the Supreme Court or district judge who is serving as a justice of the Supreme Court or district judge on November 5, 2002, must receive benefits for retirement, benefits for disability and survivor benefits pursuant to:

(a) NRS 2.060 to 2.083, inclusive, or 3.090 to 3.099, inclusive, as those sections existed on November 5, 2002, if eligible to receive such benefits under such provisions;

(b) NRS 2A.100 to 2A.150, inclusive, if eligible to receive such benefits under such provisions; or

(c) The Judicial Retirement Plan, if eligible to receive such benefits under the Judicial Retirement Plan,

whichever is most beneficial to the justice or judge or his or her survivor, as determined by the justice or judge at the time of retirement or the time at which the justice or judge becomes disabled, or as determined by his or her survivor at the time of his or her death, unless the justice or judge is a member of the Public Employees Retirement System. If the justice or judge is a member of the Public Employees Retirement System, the justice or judge will remain a member unless the justice or judge withdraws from the Public Employees Retirement System pursuant to NRS 1A.280, if eligible to do so. A survivor may not change a determination that affects the survivor and which was made by a justice or judge pursuant to this section while the justice or judge was alive.

3. A determination made pursuant to subsection 2 is final and if a justice or judge or the survivor of the justice or judge determines pursuant to subsection 2:

(a) To receive benefits pursuant to the Judicial Retirement Plan, the justice, judge or survivor may not receive benefits pursuant to NRS 2.060 to 2.083, inclusive, 2A.100 to 2A.150, inclusive, or 3.090 to 3.099, inclusive; or

(b) To receive benefits pursuant to NRS 2.060 to 2.083, inclusive, 2A.100 to 2A.150, inclusive, or 3.090 to 3.099, inclusive, the justice, judge or survivor may not receive benefits pursuant to the Judicial Retirement Plan.

4. No justice of the Supreme Court, judge of the Court of Appeals or district judge or survivor of a justice of the Supreme Court, judge of the Court of Appeals or district judge may receive benefits under both this chapter and:

(a) NRS 2.060 to 2.083, inclusive;

(b) NRS 2A.100 to 2A.150, inclusive; or

(c) NRS 3.090 to 3.099, inclusive.

5. A justice of the Supreme Court, judge of the Court of Appeals or district judge or a survivor of a justice of the Supreme Court, judge of the Court of Appeals or district judge who is receiving retirement allowances pursuant to NRS 2.060 to 2.083, inclusive, or pursuant to NRS 3.090 to 3.099, inclusive, on January 1, 2003, is not eligible for transfer to the Judicial Retirement Plan.

(Added to NRS by 2001 Special Session, 72; A 2003, 2069; 2005, 1067; 2013, 1718, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.280 - Withdrawal from Public Employees Retirement System to become member of Judicial Retirement Plan; transfer of liability and service; re-establishment of service prohibited; restriction on benefits. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A person who is elected or appointed as a justice of the Supreme Court or district judge on or after November 5, 2002, and takes office on or after January 1, 2003, and who is a member of the Public Employees Retirement System established pursuant to chapter 286 of NRS on the date that he or she is elected or appointed may withdraw from the Public Employees Retirement System and become a member of the Judicial Retirement Plan if the justice or judge gives written notice to the Board of his or her intention to withdraw from the Public Employees Retirement System and to become a member of the Judicial Retirement Plan. Such notice must be given to the Board within the time set forth in subsection 3 and must be given the first time that the justice or judge is elected or appointed while he or she is a member of the Public Employees Retirement System.

2. A justice or judge may not become a member of the Judicial Retirement Plan pursuant to subsection 1 if the justice or judge has previously been elected or appointed on or after November 5, 2002, and taken office on or after January 1, 2003, while the justice or judge was a member of the Public Employees Retirement System and the justice or judge did not give notice of his or her intention to withdraw from the Public Employees Retirement System and to become a member of the Judicial Retirement Plan in the manner set forth in this section.

3. Written notice given pursuant to subsection 1 must be received by the Board:

(a) If the justice or judge is elected, by March 31 of the year immediately following the year in which he or she was elected; or

(b) If the justice or judge is appointed, within 90 days after his or her appointment.

4. If the Board receives notice pursuant to this section that a justice or judge intends to withdraw from the Public Employees Retirement System, it shall transfer from the Public Employees Retirement Fund to the Judicial Retirement Plan the accrued actuarial liability and credit for service earned by the justice or judge while a member of the Public Employees Retirement System as determined by an actuary of the Judicial Retirement System. The service so transferred must be accredited under the Judicial Retirement Plan as if performed in the Public Employees Retirement System.

5. If the Board does not receive written notice that a justice or judge intends to withdraw from the Public Employees Retirement System pursuant to subsection 3, the justice or judge will remain a member of the Public Employees Retirement System.

6. A justice or judge who exercises the option granted by this section may not re-establish the service for which the liabilities were transferred.

7. No justice of the Supreme Court or district judge or survivor of a justice of the Supreme Court or district judge may receive benefits under both this chapter and chapter 286 of NRS.

8. A justice of the Supreme Court or district judge or survivor of a justice of the Supreme Court or district judge who is receiving a retirement allowance from the Public Employees Retirement System on January 1, 2003, is not eligible for transfer to the Judicial Retirement Plan.

(Added to NRS by 2001 Special Session, 73; A 2005, 1068)

NRS 1A.280 Withdrawal from Public Employees Retirement System to become member of Judicial Retirement Plan; transfer of liability and service; re-establishment of service prohibited; restriction on benefits. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A person who is elected or appointed as a justice of the Supreme Court, judge of the Court of Appeals or district judge on or after November 5, 2002, and takes office on or after January 1, 2003, and who is a member of the Public Employees Retirement System established pursuant to chapter 286 of NRS on the date that he or she is elected or appointed may withdraw from the Public Employees Retirement System and become a member of the Judicial Retirement Plan if the justice or judge gives written notice to the Board of his or her intention to withdraw from the Public Employees Retirement System and to become a member of the Judicial Retirement Plan. Such notice must be given to the Board within the time set forth in subsection 3 and must be given the first time that the justice or judge is elected or appointed while he or she is a member of the Public Employees Retirement System.

2. A justice or judge may not become a member of the Judicial Retirement Plan pursuant to subsection 1 if the justice or judge has previously been elected or appointed on or after November 5, 2002, and taken office on or after January 1, 2003, while the justice or judge was a member of the Public Employees Retirement System and the justice or judge did not give notice of his or her intention to withdraw from the Public Employees Retirement System and to become a member of the Judicial Retirement Plan in the manner set forth in this section.

3. Written notice given pursuant to subsection 1 must be received by the Board:

(a) If the justice or judge is elected, by March 31 of the year immediately following the year in which he or she was elected; or

(b) If the justice or judge is appointed, within 90 days after his or her appointment.

4. If the Board receives notice pursuant to this section that a justice or judge intends to withdraw from the Public Employees Retirement System, it shall transfer from the Public Employees Retirement Fund to the Judicial Retirement Plan the accrued actuarial liability and credit for service earned by the justice or judge while a member of the Public Employees Retirement System as determined by an actuary of the Judicial Retirement System. The service so transferred must be accredited under the Judicial Retirement Plan as if performed in the Public Employees Retirement System.

5. If the Board does not receive written notice that a justice or judge intends to withdraw from the Public Employees Retirement System pursuant to subsection 3, the justice or judge will remain a member of the Public Employees Retirement System.

6. A justice or judge who exercises the option granted by this section may not re-establish the service for which the liabilities were transferred.

7. No justice of the Supreme Court, judge of the Court of Appeals or district judge or survivor of a justice of the Supreme Court, judge of the Court of Appeals or district judge may receive benefits under both this chapter and chapter 286 of NRS.

8. A justice of the Supreme Court, judge of the Court of Appeals or district judge or survivor of a justice of the Supreme Court, judge of the Court of Appeals or district judge who is receiving a retirement allowance from the Public Employees Retirement System on January 1, 2003, is not eligible for transfer to the Judicial Retirement Plan.

(Added to NRS by 2001 Special Session, 73; A 2005, 1068; 2013, 1720, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.285 - Membership of justices of the peace and municipal judges; withdrawal from Public Employees Retirement System to become member of Judicial Retirement Plan; transfer of liability and service; re-establishment of service prohibited; restriction on benefits.

1. A justice of the peace or municipal judge may participate in the Judicial Retirement Plan if:

(a) The board of county commissioners elects to allow the justices of the peace of the county or the city council elects to allow the municipal judges of the city to participate in the Judicial Retirement Plan; and

(b) The justice of the peace or the municipal judge elects to participate in the Judicial Retirement Plan and submits written notice to the Board of his or her intention to withdraw from the Public Employees Retirement System and become a member of the Judicial Retirement Plan. Such notice must be given to the Board within the time set forth in subsection 2 and, except as otherwise provided in subsection 3, must be given the first time that the justice of the peace or municipal judge is elected or appointed while the justice of the peace or municipal judge is a member of the Public Employees Retirement System.

2. Except as otherwise provided in subsection 3, written notice given pursuant to paragraph (b) of subsection 1 must be received by the Board:

(a) If the justice of the peace or municipal judge is elected, by March 31 of the year immediately following the year in which he or she was elected; or

(b) If the justice of the peace or municipal judge is appointed, within 90 days after his or her appointment.

3. A justice of the peace or municipal judge who is a member of the Public Employees Retirement System on the date that the board of county commissioners or city council elects to allow justices of the peace or municipal judges to participate in the Judicial Retirement Plan has 90 days following such date to submit written notice to the Board of his or her intention to withdraw from the Public Employees Retirement System and become a member of the Judicial Retirement Plan.

4. Each justice of the peace or municipal judge who is allowed and who elects to participate in the Judicial Retirement Plan pursuant to this section must receive benefits for retirement, benefits for disability and survivor benefits under the Judicial Retirement Plan, if eligible to receive such benefits under the Judicial Retirement Plan.

5. If the board of county commissioners rescinds its election to allow the justices of the peace of the county or the city council rescinds its election to allow the municipal judges of the city to participate in the Judicial Retirement Plan, any justice of the peace or municipal judge who elected to participate in the Judicial Retirement Plan before the effective date of the rescission is entitled to continue to participate in the Judicial Retirement Plan.

6. If the Board receives proper notice pursuant to this section that a justice of the peace or municipal judge intends to withdraw from the Public Employees Retirement System and become a member of the Judicial Retirement Plan, it shall transfer from the Public Employees Retirement Fund to the Judicial Retirement Plan the accrued actuarial liability and credit for service earned by the justice or judge while a member of the Public Employees Retirement System as determined by an actuary of the System. The service so transferred must be accredited under the Judicial Retirement Plan as if performed in the Public Employees Retirement System.

7. A justice of the peace or municipal judge who exercises the option granted by this section may not re-establish the service for which the liabilities were transferred.

8. No justice of the peace or municipal judge or survivor of a justice of the peace or municipal judge may receive benefits under both this chapter and chapter 286 of NRS.

9. A justice of the peace or municipal judge or survivor of a justice of the peace or municipal judge who is receiving a retirement allowance from the Public Employees Retirement System on July 1, 2005, is not eligible for transfer to the Judicial Retirement Plan.

(Added to NRS by 2005, 989; A 2009, 1577)



NRS 1A.290 - Termination of membership; rights of justices or judges who have retired. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Membership of a justice of the Supreme Court or a district judge in the System terminates upon:

(a) The death of the member;

(b) Receipt of retirement allowances by the member of the Judicial Retirement Plan or retirement benefits pursuant to NRS 2.060 to 2.083, inclusive, or pursuant to NRS 3.090 to 3.099, inclusive; or

(c) Receipt of disability allowances by the member of the Judicial Retirement Plan or disability benefits pursuant to NRS 2.060 to 2.083, inclusive, or pursuant to NRS 3.090 to 3.099, inclusive.

2. Membership of a justice of the peace or municipal judge in the System terminates upon:

(a) The death of the member;

(b) Receipt of retirement allowances; or

(c) Receipt of disability allowances.

3. A retired justice or judge is not entitled to any right conferred by this chapter upon a member of the System unless the provision conferring that right expressly states that it is conferred upon a retired justice or judge.

4. A justice of the Supreme Court or a district judge who retired pursuant to NRS 2.060 to 2.083, inclusive, or pursuant to NRS 3.090 to 3.099, inclusive, is not entitled to any right conferred by this chapter upon a member of the System unless the provision conferring that right expressly states that it is conferred upon a justice or judge who retired pursuant to NRS 2.060 to 2.083, inclusive, or pursuant to NRS 3.090 to 3.099, inclusive.

(Added to NRS by 2001 Special Session, 72; A 2005, 994)

NRS 1A.290 Termination of membership; rights of justices or judges who have retired. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Membership of a justice of the Supreme Court, a judge of the Court of Appeals or a district judge in the System terminates upon:

(a) The death of the member;

(b) Receipt of retirement allowances by the member of the Judicial Retirement Plan or retirement benefits pursuant to NRS 2.060 to 2.083, inclusive, 2A.100 to 2A.150, inclusive, or 3.090 to 3.099, inclusive; or

(c) Receipt of disability allowances by the member of the Judicial Retirement Plan or disability benefits pursuant to NRS 2.060 to 2.083, inclusive, 2A.100 to 2A.150, inclusive, or 3.090 to 3.099, inclusive.

2. Membership of a justice of the peace or municipal judge in the System terminates upon:

(a) The death of the member;

(b) Receipt of retirement allowances; or

(c) Receipt of disability allowances.

3. A retired justice or judge is not entitled to any right conferred by this chapter upon a member of the System unless the provision conferring that right expressly states that it is conferred upon a retired justice or judge.

4. A justice of the Supreme Court, a judge of the Court of Appeals or a district judge who retired pursuant to NRS 2.060 to 2.083, inclusive, 2A.100 to 2A.150, inclusive, or 3.090 to 3.099, inclusive, is not entitled to any right conferred by this chapter upon a member of the System unless the provision conferring that right expressly states that it is conferred upon a justice or judge who retired pursuant to NRS 2.060 to 2.083, inclusive, 2A.100 to 2A.150, inclusive, or 3.090 to 3.099, inclusive.

(Added to NRS by 2001 Special Session, 72; A 2005, 994; 2013, 1721, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.300 - Establishment; members; benefits. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A plan under which all justices of the Supreme Court and district judges who are elected or appointed for the first time as either a justice of the Supreme Court or district judge on or after November 5, 2002, and who take office on or after January 1, 2003, and who withdraw from the Public Employees Retirement System, if eligible to do so, must receive benefits for retirement, disability and death, and under which justices of the peace and municipal judges who are allowed to participate in the plan pursuant to NRS 1A.285 may receive benefits for retirement, disability and death, is hereby established and must be known as the Judicial Retirement Plan.

2. Each justice of the Supreme Court or district judge elected or appointed for the first time as either a justice of the Supreme Court or district judge on or after November 5, 2002, and who takes office on or after January 1, 2003, and who withdraws pursuant to NRS 1A.280 from the Public Employees Retirement System, if eligible to do so, is a member of the Judicial Retirement Plan.

3. Each justice of the peace and municipal judge who is allowed and who elects to participate in the Judicial Retirement Plan pursuant to NRS 1A.285 is a member of the Judicial Retirement Plan.

4. Benefits are earned pursuant to the Judicial Retirement Plan in the manner set forth in NRS 1A.120 to 1A.150, inclusive, 1A.190, 1A.240 and 1A.310 to 1A.670, inclusive.

(Added to NRS by 2001 Special Session, 74; A 2005, 995, 1069)

NRS 1A.300 Establishment; members; benefits. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A plan under which all justices of the Supreme Court, judges of the Court of Appeals and district judges who are elected or appointed for the first time as a justice of the Supreme Court, judge of the Court of Appeals or district judge on or after November 5, 2002, and who take office on or after January 1, 2003, and who withdraw from the Public Employees Retirement System, if eligible to do so, must receive benefits for retirement, disability and death, and under which justices of the peace and municipal judges who are allowed to participate in the plan pursuant to NRS 1A.285 may receive benefits for retirement, disability and death, is hereby established and must be known as the Judicial Retirement Plan.

2. Each justice of the Supreme Court, judge of the Court of Appeals or district judge elected or appointed for the first time as a justice of the Supreme Court, judge of the Court of Appeals or district judge on or after November 5, 2002, and who takes office on or after January 1, 2003, and who withdraws pursuant to NRS 1A.280 from the Public Employees Retirement System, if eligible to do so, is a member of the Judicial Retirement Plan.

3. Each justice of the peace and municipal judge who is allowed and who elects to participate in the Judicial Retirement Plan pursuant to NRS 1A.285 is a member of the Judicial Retirement Plan.

4. Benefits are earned pursuant to the Judicial Retirement Plan in the manner set forth in NRS 1A.120 to 1A.150, inclusive, 1A.190, 1A.240 and 1A.310 to 1A.670, inclusive.

(Added to NRS by 2001 Special Session, 74; A 2005, 995, 1069; 2013, 1721, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.310 - Purchase of credit for service: Requirements; sources; installments.

Except as otherwise required as a result of NRS 1A.410:

1. A member of the Judicial Retirement Plan who has 5 years of creditable service may, except as otherwise provided in subsection 2, purchase up to 5 years of service. The member must pay the full actuarial cost of the service as determined by an actuary of the System.

2. A justice or judge may purchase creditable service pursuant to subsection 1 only if, at the time of the purchase, the justice or judge is employed in a position eligible for membership in the Judicial Retirement Plan.

3. A member of the Judicial Retirement Plan may use:

(a) All or any portion of the balance of the member s interest in a qualified trust pursuant to section 401(a) of the Internal Revenue Code, 26 U.S.C. 401(a); or

(b) The money contained in an individual retirement account or in an individual retirement annuity of a member, the entire amount of which is:

(1) Attributable to a qualified distribution from a qualified trust pursuant to section 401(a) of the Internal Revenue Code, 26 U.S.C. 401(a); and

(2) Qualified as an eligible rollover distribution pursuant to section 402 of the Internal Revenue Code, 26 U.S.C. 402,

to purchase creditable service pursuant to subsection 1.

4. If a member of the Judicial Retirement Plan enters into an agreement whereby the member agrees to pay for the purchase of service credit in installments and the member defaults on that agreement, the member is entitled to receive service credit in the proportion that the principal paid bears to the principal due under the agreement.

(Added to NRS by 2001 Special Session, 74; A 2003, 2070)



NRS 1A.320 - Service credit: Commencement; termination.

Service credit for a member of the Judicial Retirement Plan begins on the day the member s term of office begins and terminates on the day the term of office expires, unless sooner terminated on the day of the member s death, resignation or removal from office.

(Added to NRS by 2001 Special Session, 75)



NRS 1A.330 - Service credited in another system ineligible; exception.

Except as otherwise provided in this chapter, a member of the Judicial Retirement Plan must not receive credit in the Plan for service that entitled the member to credit for retirement purposes in any other retirement system operated by the federal or a state government, or any of their agencies or political subdivisions, including, without limitation, the Social Security Act.

(Added to NRS by 2001 Special Session, 75)



NRS 1A.340 - Time of vesting; vesting of benefits upon termination of System.

1. The retirement allowance for a member of the Judicial Retirement Plan becomes vested on the date that the member completes 5 years of creditable service.

2. Benefits for survivors offered pursuant to this chapter become vested on the date that the member of the Judicial Retirement Plan completes 10 years of creditable service or becomes entitled to begin receiving benefits or on the date of the member s death, whichever event occurs first.

3. Unless otherwise specifically provided by law, any change in the provisions of this chapter is retroactive for all service of any member of the Judicial Retirement Plan before the date of vesting, but no change may impair any vested allowance or benefit.

4. Upon the termination or partial termination of the System, all accrued benefits that are funded become 100 percent vested and nonforfeitable.

(Added to NRS by 2001 Special Session, 87)



NRS 1A.350 - Eligibility: Age and service; reduction of benefit for retirement before required age.

1. A member of the Judicial Retirement Plan is eligible to retire at the age of 65 years if the member has at least 5 years of service, at the age of 60 years if the member has at least 10 years of service and at any age if the member has at least 30 years of service.

2. Any member of the Judicial Retirement Plan who has the years of creditable service necessary to retire, but has not attained the required age, if any, may retire at any age with a benefit actuarially reduced to the required retirement age. Except as otherwise required as a result of NRS 1A.410, a retirement benefit pursuant to this subsection must be reduced by 4 percent of the unmodified benefit for each full year that the member is under the appropriate retirement age, and an additional 0.33 percent for each additional month that the member is under the appropriate retirement age. Any option selected pursuant to this subsection must be reduced by an amount proportionate to the reduction provided in this subsection for the unmodified benefit. The Board may adjust the actuarial reduction based upon an experience study of the System and recommendation by the actuary.

(Added to NRS by 2001 Special Session, 75)



NRS 1A.360 - Employment of retired justice or judge: Consequences; payment of contributions for justice or judge who does not enroll in Plan. [Effective through December 31, 2014, and after that date through June 30, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are not approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in subsection 4 and NRS 1A.370, if a retired justice or judge accepts employment as a justice of the Supreme Court, district judge, justice of the peace or municipal judge in any judicial capacity, including, without limitation, employment as a senior justice, senior judge, senior justice of the peace or senior municipal judge of the Nevada Court System, the retired justice or judge is disqualified from receiving any allowances under the Judicial Retirement Plan for the duration of his or her active service.

2. If a retired justice or judge accepts any employment other than that described in subsection 1, the justice or judge is entitled to the same allowances as a retired justice or judge who has no employment.

3. If a retired justice or judge who accepts employment as a justice of the Supreme Court, district judge, justice of the peace or municipal judge in a judicial capacity pursuant to this section elects not to reenroll in the Judicial Retirement Plan pursuant to subsection 1 of NRS 1A.370, the Court Administrator if the retired justice or judge is a justice of the Supreme Court or a district judge, the county if the retired justice or judge is a justice of the peace or the city if the retired justice or judge is a municipal judge, may pay contributions on behalf of the retired justice or judge to a retirement fund which is not a part of the Judicial Retirement Plan in an amount not to exceed the amount of the contributions that the Court Administrator, county or city would pay to the System on behalf of a participating justice or judge who is employed in a similar position.

4. The provisions of subsection 1 do not apply to a retired justice or judge who accepts employment as a senior justice, senior judge, senior justice of the peace or senior municipal judge of the Nevada Court System if the retired justice or judge is at least 60 years of age at the time of reemployment and the retired justice or judge accepts the employment at least 6 months after the effective date of his or her retirement pursuant to subsection 2 of NRS 1A.130.

(Added to NRS by 2001 Special Session, 75; A 2001 Special Session, 98; 2005, 995, 2067; 2009, 2216)

NRS 1A.360 Employment of retired justice or judge: Consequences; payment of contributions for justice or judge who does not enroll in Plan. [Effective January 1, 2015, through June 30, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in subsection 4 and NRS 1A.370, if a retired justice or judge accepts employment as a justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace or municipal judge in any judicial capacity, including, without limitation, employment as a senior justice, senior judge, senior justice of the peace or senior municipal judge of the Nevada Court System, the retired justice or judge is disqualified from receiving any allowances under the Judicial Retirement Plan for the duration of his or her active service.

2. If a retired justice or judge accepts any employment other than that described in subsection 1, the justice or judge is entitled to the same allowances as a retired justice or judge who has no employment.

3. If a retired justice or judge who accepts employment as a justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace or municipal judge in a judicial capacity pursuant to this section elects not to reenroll in the Judicial Retirement Plan pursuant to subsection 1 of NRS 1A.370, the Court Administrator if the retired justice or judge is a justice of the Supreme Court, a judge of the Court of Appeals or a district judge, the county if the retired justice or judge is a justice of the peace or the city if the retired justice or judge is a municipal judge, may pay contributions on behalf of the retired justice or judge to a retirement fund which is not a part of the Judicial Retirement Plan in an amount not to exceed the amount of the contributions that the Court Administrator, county or city would pay to the System on behalf of a participating justice or judge who is employed in a similar position.

4. The provisions of subsection 1 do not apply to a retired justice or judge who accepts employment as a senior justice, senior judge, senior justice of the peace or senior municipal judge of the Nevada Court System if the retired justice or judge is at least 60 years of age at the time of reemployment and the retired justice or judge accepts the employment at least 6 months after the effective date of his or her retirement pursuant to subsection 2 of NRS 1A.130.

(Added to NRS by 2001 Special Session, 75; A 2001 Special Session, 98; 2005, 995, 2067; 2009, 2216; 2013, 1722, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)

NRS 1A.360 Employment of retired justice or judge: Consequences; payment of contributions for justice or judge who does not enroll in Plan. [Effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are not approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in subsection 4 and NRS 1A.370, if a retired justice or judge accepts employment as a justice of the Supreme Court, district judge, justice of the peace or municipal judge in any judicial capacity, including, without limitation, employment as a senior justice, senior judge, senior justice of the peace or senior municipal judge of the Nevada Court System, the retired justice or judge is disqualified from receiving any allowances under the Judicial Retirement Plan for the duration of his or her active service.

2. If a retired justice or judge accepts any employment other than that described in subsection 1, the justice or judge is entitled to the same allowances as a retired justice or judge who has no employment.

3. If a retired justice or judge who accepts employment as a justice of the Supreme Court, district judge, justice of the peace or municipal judge in a judicial capacity pursuant to this section elects not to reenroll in the Judicial Retirement Plan pursuant to subsection 1 of NRS 1A.370, the Court Administrator if the retired justice or judge is a justice of the Supreme Court or a district judge, the county if the retired justice or judge is a justice of the peace or the city if the retired justice or judge is a municipal judge, may pay contributions on behalf of the retired justice or judge to a retirement fund which is not a part of the Judicial Retirement Plan in an amount not to exceed the amount of the contributions that the Court Administrator, county or city would pay to the System on behalf of a participating justice or judge who is employed in a similar position.

4. The System may waive, for one period of 30 days or less, a retired justice of the Supreme Court s or district judge s disqualification under this section if the Chief Justice of the Supreme Court certifies in writing, in advance, that the retired justice of the Supreme Court or district judge is recalled to meet an emergency and that no other qualified person is immediately available. The System may waive, for one period of 30 days or less, a retired justice of the peace s disqualification under this section if the board of county commissioners of the jurisdiction in which the justice of the peace is to be assigned certifies in writing, in advance, that the retired justice of the peace is recalled to meet an emergency and that no other qualified person is immediately available. The System may waive, for one period of 30 days or less, a retired municipal judge s disqualification under this section if the city council of the jurisdiction in which the municipal judge is to be assigned certifies in writing, in advance, that the retired municipal judge is recalled to meet an emergency and that no other qualified person is immediately available.

(Added to NRS by 2001 Special Session, 75; A 2001 Special Session, 98; 2005, 995, 2067; 2009, 2216, 2222, 1722, effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are not approved and ratified by the voters at the 2014 General Election)

NRS 1A.360 Employment of retired justice or judge: Consequences; payment of contributions for justice or judge who does not enroll in Plan. [Effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in subsection 4 and NRS 1A.370, if a retired justice or judge accepts employment as a justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace or municipal judge in any judicial capacity, including, without limitation, employment as a senior justice, senior judge, senior justice of the peace or senior municipal judge of the Nevada Court System, the retired justice or judge is disqualified from receiving any allowances under the Judicial Retirement Plan for the duration of his or her active service.

2. If a retired justice or judge accepts any employment other than that described in subsection 1, the justice or judge is entitled to the same allowances as a retired justice or judge who has no employment.

3. If a retired justice or judge who accepts employment as a justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace or municipal judge in a judicial capacity pursuant to this section elects not to reenroll in the Judicial Retirement Plan pursuant to subsection 1 of NRS 1A.370, the Court Administrator if the retired justice or judge is a justice of the Supreme Court, a judge of the Court of Appeals or a district judge, the county if the retired justice or judge is a justice of the peace or the city if the retired justice or judge is a municipal judge, may pay contributions on behalf of the retired justice or judge to a retirement fund which is not a part of the Judicial Retirement Plan in an amount not to exceed the amount of the contributions that the Court Administrator, county or city would pay to the System on behalf of a participating justice or judge who is employed in a similar position.

4. The System may waive, for one period of 30 days or less, the disqualification of a retired justice of the Supreme Court, judge of the Court of Appeals or district judge under this section if the Chief Justice of the Supreme Court certifies in writing, in advance, that the retired justice or judge is recalled to meet an emergency and that no other qualified person is immediately available. The System may waive, for one period of 30 days or less, a retired justice of the peace s disqualification under this section if the board of county commissioners of the jurisdiction in which the justice of the peace is to be assigned certifies in writing, in advance, that the retired justice of the peace is recalled to meet an emergency and that no other qualified person is immediately available. The System may waive, for one period of 30 days or less, a retired municipal judge s disqualification under this section if the city council of the jurisdiction in which the municipal judge is to be assigned certifies in writing, in advance, that the retired municipal judge is recalled to meet an emergency and that no other qualified person is immediately available.

(Added to NRS by 2001 Special Session, 75; A 2001 Special Session, 98; 2005, 995, 2067; 2009, 2216, 2222; 2013, 1722, effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.370 - Employment of retired justice or judge: Enrollment in Plan; rights of membership; accrual of credit for service; benefits for survivor. [Effective through December 31, 2014, and after that date through June 30, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are not approved and ratified by the voters at the 2014 General Election.]

1. A retired justice or judge who accepts employment as a justice of the Supreme Court, district judge, justice of the peace or municipal judge in any judicial capacity, including, without limitation, employment as a senior justice, senior judge, senior justice of the peace or senior municipal judge of the Nevada Court System, may enroll in the Judicial Retirement Plan as of the effective date of that employment unless the retired justice or judge is reemployed pursuant to subsection 4 of NRS 1A.360. As of the date of enrollment:

(a) The retired justice or judge forfeits all retirement allowances for the duration of that employment; and

(b) Except as otherwise required as a result of NRS 1A.400 or 1A.410, if the duration of the employment is at least 6 months, the retired justice or judge gains additional service credit for that employment and is entitled to have a separate service retirement allowance calculated based on his or her compensation and service, effective upon the termination of that employment. If the duration of the employment is:

(1) Less than 5 years, the additional allowance must be added to the retired justice s or judge s original allowance and must be under the same option and designate the same beneficiary as the original allowance; or

(2) Five years or more, the additional allowance may be under any option and designate any beneficiary in accordance with NRS 1A.430.

2. The original service retirement allowance of such a retired justice or judge must not be recalculated based upon the additional service credit, nor is the retired justice or judge entitled to any of the rights of membership that were not in effect at the time of his or her original retirement. The accrual of service credit pursuant to this section is subject to the limits imposed by:

(a) NRS 1A.440; and

(b) Section 415 of the Internal Revenue Code, 26 U.S.C. 415.

3. Except as otherwise required as a result of NRS 1A.400 or 1A.410, a retired justice or judge who has been receiving a retirement allowance pursuant to the Judicial Retirement Plan and who is reemployed and is enrolled in the Plan for at least 5 years may have his or her additional credit for service added to his or her previous credit for service. This additional credit for service must not apply to more than one period of employment after the original retirement.

4. The survivor of a deceased member of the Judicial Retirement Plan who had previously retired and was reemployed and enrolled in the Plan, who qualifies for benefits pursuant to NRS 1A.340 and 1A.530 to 1A.670, inclusive, is eligible for the benefits based on the service accrued through the second period of employment.

(Added to NRS by 2001 Special Session, 76; A 2003, 2071; 2005, 996, 2068; 2009, 2217)

NRS 1A.370 Employment of retired justice or judge: Enrollment in Plan; rights of membership; accrual of credit for service; benefits for survivor. [Effective January 1, 2015, through June 30, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A retired justice or judge who accepts employment as a justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace or municipal judge in any judicial capacity, including, without limitation, employment as a senior justice, senior judge, senior justice of the peace or senior municipal judge of the Nevada Court System, may enroll in the Judicial Retirement Plan as of the effective date of that employment unless the retired justice or judge is reemployed pursuant to subsection 4 of NRS 1A.360. As of the date of enrollment:

(a) The retired justice or judge forfeits all retirement allowances for the duration of that employment; and

(b) Except as otherwise required as a result of NRS 1A.400 or 1A.410, if the duration of the employment is at least 6 months, the retired justice or judge gains additional service credit for that employment and is entitled to have a separate service retirement allowance calculated based on his or her compensation and service, effective upon the termination of that employment. If the duration of the employment is:

(1) Less than 5 years, the additional allowance must be added to the retired justice s or judge s original allowance and must be under the same option and designate the same beneficiary as the original allowance; or

(2) Five years or more, the additional allowance may be under any option and designate any beneficiary in accordance with NRS 1A.430.

2. The original service retirement allowance of such a retired justice or judge must not be recalculated based upon the additional service credit, nor is the retired justice or judge entitled to any of the rights of membership that were not in effect at the time of his or her original retirement. The accrual of service credit pursuant to this section is subject to the limits imposed by:

(a) NRS 1A.440; and

(b) Section 415 of the Internal Revenue Code, 26 U.S.C. 415.

3. Except as otherwise required as a result of NRS 1A.400 or 1A.410, a retired justice or judge who has been receiving a retirement allowance pursuant to the Judicial Retirement Plan and who is reemployed and is enrolled in the Plan for at least 5 years may have his or her additional credit for service added to his or her previous credit for service. This additional credit for service must not apply to more than one period of employment after the original retirement.

4. The survivor of a deceased member of the Judicial Retirement Plan who had previously retired and was reemployed and enrolled in the Plan, who qualifies for benefits pursuant to NRS 1A.340 and 1A.530 to 1A.670, inclusive, is eligible for the benefits based on the service accrued through the second period of employment.

(Added to NRS by 2001 Special Session, 76; A 2003, 2071; 2005, 996, 2068; 2009, 2217; 2013, 1722, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)

NRS 1A.370 Employment of retired justice or judge: Enrollment in Plan; rights of membership; accrual of credit for service; benefits for survivor. [Effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are not approved and ratified by the voters at the 2014 General Election.]

1. A retired justice or judge who accepts employment as a justice of the Supreme Court, district judge, justice of the peace or municipal judge in any judicial capacity, including, without limitation, employment as a senior justice, senior judge, senior justice of the peace or senior municipal judge of the Nevada Court System, may enroll in the Judicial Retirement Plan as of the effective date of that employment. As of the date of enrollment:

(a) The retired justice or judge forfeits all retirement allowances for the duration of that employment; and

(b) Except as otherwise required as a result of NRS 1A.400 or 1A.410, if the duration of the employment is at least 6 months, the retired justice or judge gains additional service credit for that employment and is entitled to have a separate service retirement allowance calculated based on his or her compensation and service, effective upon the termination of that employment. If the duration of the employment is:

(1) Less than 5 years, the additional allowance must be added to the retired justice s or judge s original allowance and must be under the same option and designate the same beneficiary as the original allowance; or

(2) Five years or more, the additional allowance may be under any option and designate any beneficiary in accordance with NRS 1A.430.

2. The original service retirement allowance of such a retired justice or judge must not be recalculated based upon the additional service credit, nor is the retired justice or judge entitled to any of the rights of membership that were not in effect at the time of his or her original retirement. The accrual of service credit pursuant to this section is subject to the limits imposed by:

(a) NRS 1A.440; and

(b) Section 415 of the Internal Revenue Code, 26 U.S.C. 415.

3. Except as otherwise required as a result of NRS 1A.400 or 1A.410, a retired justice or judge who has been receiving a retirement allowance pursuant to the Judicial Retirement Plan and who is reemployed and is enrolled in the Plan for at least 5 years may have his or her additional credit for service added to his or her previous credit for service. This additional credit for service must not apply to more than one period of employment after the original retirement.

4. The survivor of a deceased member of the Judicial Retirement Plan who had previously retired and was reemployed and enrolled in the Plan, who qualifies for benefits pursuant to NRS 1A.340 and 1A.530 to 1A.670, inclusive, is eligible for the benefits based on the service accrued through the second period of employment.

(Added to NRS by 2001 Special Session, 76; A 2003, 2071; 2005, 996, 2068; 2009, 2217, 2222, effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are not approved and ratified by the voters at the 2014 General Election)

NRS 1A.370 Employment of retired justice or judge: Enrollment in Plan; rights of membership; accrual of credit for service; benefits for survivor. [Effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A retired justice or judge who accepts employment as a justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace or municipal judge in any judicial capacity, including, without limitation, employment as a senior justice, senior judge, senior justice of the peace or senior municipal judge of the Nevada Court System, may enroll in the Judicial Retirement Plan as of the effective date of that employment. As of the date of enrollment:

(a) The retired justice or judge forfeits all retirement allowances for the duration of that employment; and

(b) Except as otherwise required as a result of NRS 1A.400 or 1A.410, if the duration of the employment is at least 6 months, the retired justice or judge gains additional service credit for that employment and is entitled to have a separate service retirement allowance calculated based on his or her compensation and service, effective upon the termination of that employment. If the duration of the employment is:

(1) Less than 5 years, the additional allowance must be added to the retired justice s or judge s original allowance and must be under the same option and designate the same beneficiary as the original allowance; or

(2) Five years or more, the additional allowance may be under any option and designate any beneficiary in accordance with NRS 1A.430.

2. The original service retirement allowance of such a retired justice or judge must not be recalculated based upon the additional service credit, nor is the retired justice or judge entitled to any of the rights of membership that were not in effect at the time of his or her original retirement. The accrual of service credit pursuant to this section is subject to the limits imposed by:

(a) NRS 1A.440; and

(b) Section 415 of the Internal Revenue Code, 26 U.S.C. 415.

3. Except as otherwise required as a result of NRS 1A.400 or 1A.410, a retired justice or judge who has been receiving a retirement allowance pursuant to the Judicial Retirement Plan and who is reemployed and is enrolled in the Plan for at least 5 years may have his or her additional credit for service added to his or her previous credit for service. This additional credit for service must not apply to more than one period of employment after the original retirement.

4. The survivor of a deceased member of the Judicial Retirement Plan who had previously retired and was reemployed and enrolled in the Plan, who qualifies for benefits pursuant to NRS 1A.340 and 1A.530 to 1A.670, inclusive, is eligible for the benefits based on the service accrued through the second period of employment.

(Added to NRS by 2001 Special Session, 76; A 2003, 2071; 2005, 996, 2068; 2009, 2217, 2222; 2013, 1722, effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.390 - Limitation on distributions to members.

Notwithstanding any other provision of law, every distribution to a member of the Judicial Retirement Plan must be made pursuant to the provisions of section 401(a)(9) of the Internal Revenue Code, 26 U.S.C. 401(a)(9), that apply to governmental plans.

(Added to NRS by 2001 Special Session, 77)



NRS 1A.400 - Limitation on compensation used to determine retirement benefit.

Notwithstanding any other provision of law, the amount of compensation used to determine the retirement benefit of a member of the Judicial Retirement Plan must not exceed the limitation provided by section 401(a)(17) of the Internal Revenue Code, 26 U.S.C. 401(a)(17).

(Added to NRS by 2001 Special Session, 77)



NRS 1A.410 - Limitations on benefits and contributions.

Notwithstanding any other provision of law, the benefits payable to and the contributions made for the benefit of a member of the Judicial Retirement Plan are limited pursuant to the provisions of sections 415(b) and 415(c) of the Internal Revenue Code, 26 U.S.C. 415(b) and 415(c), that apply to governmental plans.

(Added to NRS by 2001 Special Session, 75)



NRS 1A.420 - Prohibition against applying forfeitures to increase benefits.

Forfeitures must not be applied to increase the benefits any member of the Judicial Retirement Plan would otherwise receive pursuant to the provisions governing the Plan as provided by section 401(a)(8) of the Internal Revenue Code, 26 U.S.C. 401(a)(8).

(Added to NRS by 2001 Special Session, 77)



NRS 1A.430 - Consent of spouse to retirement plan of member.

1. If the spouse of the member of the Judicial Retirement Plan does not consent to the retirement plan chosen by the member before the date on which the retirement becomes effective pursuant to NRS 1A.130 the System must:

(a) Notify the spouse that the spouse has 90 days to consent or have the member change the selection; and

(b) Pay the retirement at the amount calculated for Option 2 provided in NRS 1A.450 until the spouse consents or for 90 days, whichever is less.

2. Upon consent of the spouse or at the end of the 90 days, the retirement benefit must be recalculated and paid under the terms of the option originally selected by the member retroactively to the date on which the retirement became effective.

(Added to NRS by 2001 Special Session, 78)



NRS 1A.440 - Determination of monthly allowance for service retirement. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Except as otherwise required as a result of NRS 1A.400 or 1A.410:

1. Except as otherwise provided in this subsection, a monthly service retirement allowance must be determined by multiplying a member of the Judicial Retirement Plan s average compensation by 3.4091 percent for each year of service, except that a member of the Plan is entitled to a benefit of not more than 75 percent of the member s average compensation.

2. For the purposes of this section, average compensation means the average of a member of the Plan s 36 consecutive months of highest compensation as certified by the Court Administrator if the member is a justice of the Supreme Court or a district judge, by the county if the member is a justice of the peace or by the city if the member is a municipal judge.

(Added to NRS by 2001 Special Session, 78; A 2003, 2072; 2005, 997)

NRS 1A.440 Determination of monthly allowance for service retirement. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] Except as otherwise required as a result of NRS 1A.400 or 1A.410:

1. Except as otherwise provided in this subsection, a monthly service retirement allowance must be determined by multiplying a member of the Judicial Retirement Plan s average compensation by 3.4091 percent for each year of service, except that a member of the Plan is entitled to a benefit of not more than 75 percent of the member s average compensation.

2. For the purposes of this section, average compensation means the average of a member of the Plan s 36 consecutive months of highest compensation as certified by the Court Administrator if the member is a justice of the Supreme Court, a judge of the Court of Appeals or a district judge, by the county if the member is a justice of the peace or by the city if the member is a municipal judge.

(Added to NRS by 2001 Special Session, 78; A 2003, 2072; 2005, 997; 2013, 1723, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.450 - Optional plans: Alternatives to unmodified allowance for service retirement.

1. The alternatives to an unmodified service retirement allowance are as follows:

(a) Option 2 consists of a reduced service retirement allowance payable monthly during the retired justice s or judge s life, with the provision that it continue after the death of the justice or judge for the life of the beneficiary whom the justice or judge nominates by written designation acknowledged and filed with the Board at the time of retirement should the beneficiary survive the justice or judge.

(b) Option 3 consists of a reduced service retirement allowance payable monthly during the retired justice s or judge s life, with the provision that it continue after the death of the justice or judge at one-half the rate paid to the justice or judge and be paid for the life of the beneficiary whom the justice or judge nominates by written designation acknowledged and filed with the Board at the time of retirement should the beneficiary survive the justice or judge.

(c) Option 4 consists of a reduced service retirement allowance payable monthly during the retired justice s or judge s life, with the provision that it continue after the death of the justice or judge for the life of his or her beneficiary, whom the justice or judge nominates by written designation acknowledged and filed with the Board at the time of the election, should the beneficiary survive the justice or judge, beginning on the attainment by the surviving beneficiary of age 60 years.

(d) Option 5 consists of a reduced service retirement allowance payable monthly during the retired justice s or judge s life, with the provision that it continue after the death of the justice or judge at one-half the rate paid to the justice or judge and be paid for the life of the beneficiary whom the justice or judge nominates by written designation acknowledged and filed with the Board at the time of the election, should the beneficiary survive the justice or judge, beginning on the attainment by the surviving beneficiary of age 60 years.

(e) Option 6 consists of a reduced service retirement allowance payable monthly during the retired justice s or judge s life, with the provision that a specific sum per month, which cannot exceed the monthly allowance paid to the retired justice or judge, be paid after the death of the justice or judge to the beneficiary for the life of the beneficiary whom the justice or judge nominates by written designation acknowledged and filed with the Board at the time of retirement, should the beneficiary survive the justice or judge.

(f) Option 7 consists of a reduced service retirement allowance payable monthly during the retired justice s or judge s life, with the provision that a specific sum per month, which cannot exceed the monthly allowance paid to the retired justice or judge, be paid after the death of the justice or judge to the beneficiary for the life of the beneficiary whom the justice or judge nominates by written designation acknowledged and filed with the Board at the time of election, should the beneficiary survive the justice or judge, beginning on the attainment by the surviving beneficiary of age 60 years.

2. Postretirement allowances must be considered a part of a retired justice s or judge s monthly benefit and included in the allowance paid to a beneficiary under one of the optional plans set forth in this section.

(Added to NRS by 2001 Special Session, 78)



NRS 1A.460 - Optional plans: Death of beneficiary; change of selection; effective date of termination or adjustment of allowance.

1. If a member of the Judicial Retirement Plan enters retirement status under one of the optional plans described in NRS 1A.450 and the designated beneficiary predeceases the retired justice or judge, the monthly retirement allowance must be automatically adjusted to the unmodified retirement allowance provided in NRS 1A.440.

2. A retired justice or judge may not change the selected option or designated beneficiary after the effective date of retirement except as otherwise provided in subsection 3 of this section and subsection 3 of NRS 1A.370.

3. A retired justice or judge may cancel the selected option and designation of beneficiary and revert to the unmodified retirement allowance. The retired justice or judge shall make this election by written designation, acknowledged and filed with the Board. The written election must be accompanied by a written, notarized acknowledgment of the change by the beneficiary if the beneficiary is the spouse of the retired justice or judge. The election to cancel a selected option and revert to the unmodified allowance does not abrogate any obligation of the retired justice or judge respecting community property.

4. The termination or adjustment of a monthly retirement allowance resulting from the death of a justice or judge or beneficiary must not become effective until the first day of the month immediately following the death of the retired justice or judge or beneficiary.

(Added to NRS by 2001 Special Session, 79; A 2005, 2069)



NRS 1A.470 - Optional deduction from benefits for payment of premium or contribution for group insurance or other obligations; regulations; exemption of Executive Officer, Board and System from liability for errors or omissions. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. In addition to the options provided in NRS 287.023 and subject to the requirements of that section, any justice of the Supreme Court, district judge, justice of the peace or municipal judge who retires under the conditions set forth in NRS 1A.350 and, at the time of retirement, was covered or had his or her dependents covered by any group insurance or medical and hospital service established pursuant to NRS 287.010, 287.020 or paragraph (b), (c) or (d) of subsection 1 of NRS 287.025, has the option of having the Executive Officer of the Board deduct and pay his or her premium or contribution for that group insurance or medical and hospital service coverage, as well as the amount due or to become due upon any obligation designated by the Board pursuant to subsection 2, from his or her monthly retirement allowance until:

(a) The justice or judge notifies the Executive Officer of the Board to discontinue the deduction; or

(b) Any of the dependents of the justice or judge elect to assume the premium or contribution applicable to the dependent s coverage before the death of such a retired justice or judge and continue coverage pursuant to NRS 287.023 after the justice s or judge s death.

2. The Board may adopt regulations to carry out the provisions of subsection 1, including, without limitation, regulations governing the number and types of obligations, amounts for the payment of which may be deducted and paid by the Board at the option of the retired justice or judge pursuant to this section.

3. The Executive Officer of the Board, the Board and the System are not liable for any damages resulting from errors or omissions concerning the deductions and payment of premiums or contributions authorized pursuant to this section unless willful neglect or gross negligence is proven.

(Added to NRS by 2001 Special Session, 79; A 2003, 3273; 2005, 997)

NRS 1A.470 Optional deduction from benefits for payment of premium or contribution for group insurance or other obligations; regulations; exemption of Executive Officer, Board and System from liability for errors or omissions. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. In addition to the options provided in NRS 287.023 and subject to the requirements of that section, any justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace or municipal judge who retires under the conditions set forth in NRS 1A.350 and, at the time of retirement, was covered or had his or her dependents covered by any group insurance or medical and hospital service established pursuant to NRS 287.010, 287.020 or paragraph (b), (c) or (d) of subsection 1 of NRS 287.025, has the option of having the Executive Officer of the Board deduct and pay his or her premium or contribution for that group insurance or medical and hospital service coverage, as well as the amount due or to become due upon any obligation designated by the Board pursuant to subsection 2, from his or her monthly retirement allowance until:

(a) The justice or judge notifies the Executive Officer of the Board to discontinue the deduction; or

(b) Any of the dependents of the justice or judge elect to assume the premium or contribution applicable to the dependent s coverage before the death of such a retired justice or judge and continue coverage pursuant to NRS 287.023 after the justice s or judge s death.

2. The Board may adopt regulations to carry out the provisions of subsection 1, including, without limitation, regulations governing the number and types of obligations, amounts for the payment of which may be deducted and paid by the Board at the option of the retired justice or judge pursuant to this section.

3. The Executive Officer of the Board, the Board and the System are not liable for any damages resulting from errors or omissions concerning the deductions and payment of premiums or contributions authorized pursuant to this section unless willful neglect or gross negligence is proven.

(Added to NRS by 2001 Special Session, 79; A 2003, 3273; 2005, 997; 2013, 1723, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.480 - Disability retirement allowance: Eligibility; calculation of amount; beneficiaries; effective date of termination or adjustment of allowance. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A member of the Judicial Retirement Plan who has 5 years or more of service credit and who becomes totally unable to perform his or her current job or any comparable job for which he or she is qualified by training and experience because of injury or mental or physical illness of a permanent nature is eligible to apply for disability retirement if:

(a) Except as otherwise provided in subsection 5, the member s employment as a justice of the Supreme Court, district judge, justice of the peace or municipal judge will be terminated because of the disability;

(b) The member is employed as a justice of the Supreme Court, a district judge, a justice of the peace or a municipal judge at the time of application for disability retirement;

(c) The member proves that the disability renders the member unable to perform the duties of his or her present position and of any other position the member has held within the past year;

(d) The member files a notarized application for disability retirement with the System which indicates a selection of option and to which is attached a personal statement by the member of the Judicial Retirement Plan describing the disability, the duties which the member can and cannot perform, and any benefits the member is entitled to receive for disability from any other public source; and

(e) The Court Administrator if the member is a justice of the Supreme Court or a district judge, the county if the member is a justice of the peace or the city if the member is a municipal judge, files an official statement certifying the member s employment record, record of disability, absences that have occurred because of the disability, the effect upon the work of the member after the disability, and job functions that can and cannot be performed because of the disability.

2. Except as otherwise required as a result of NRS 1A.410, the amount of the disability retirement allowance must be calculated in the same manner as provided for service retirement calculations in NRS 1A.440, except that no reduction for the age of a member of the Judicial Retirement Plan may be made and that the allowance must be reduced by the amount of any other benefit received from any source on account of the same disability:

(a) If the benefit is provided or was purchased by the expenditure of money by a Nevada public employer; and

(b) To the extent that the total of the unmodified benefit and the other benefit would otherwise exceed the member s average compensation.

3. A member of the Judicial Retirement Plan may apply for disability retirement even if the member is eligible for service retirement.

4. Each child of a deceased recipient of a disability retirement allowance is entitled to receive the benefits provided by NRS 1A.580 only if the decedent had not reached the age and completed the service required to be eligible for a service retirement allowance, except that these benefits must not be paid to anyone who is named as a beneficiary under one of the options to an unmodified allowance.

5. If a member of the Judicial Retirement Plan whose application for disability retirement has been:

(a) Approved dies before his or her employment is terminated, but within 60 days after the application was approved; or

(b) Mailed before his or her death, as indicated by the date of the postmark dated by the post office on the envelope in which it was mailed, dies before the Board has acted upon the application and the Board approves thereafter the application,

the beneficiary of the member is entitled to receive an allowance under the option selected rather than the benefit otherwise provided for a survivor.

6. The termination or adjustment of a disability retirement allowance resulting from the death of a recipient of an allowance pursuant to this section must not become effective until the first day of the month immediately following the death of the recipient.

7. As used in this section, public employer has the meaning ascribed to it in NRS 286.070.

(Added to NRS by 2001 Special Session, 80; A 2005, 998)

NRS 1A.480 Disability retirement allowance: Eligibility; calculation of amount; beneficiaries; effective date of termination or adjustment of allowance. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A member of the Judicial Retirement Plan who has 5 years or more of service credit and who becomes totally unable to perform his or her current job or any comparable job for which he or she is qualified by training and experience because of injury or mental or physical illness of a permanent nature is eligible to apply for disability retirement if:

(a) Except as otherwise provided in subsection 5, the member s employment as a justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace or municipal judge will be terminated because of the disability;

(b) The member is employed as a justice of the Supreme Court, a judge of the Court of Appeals, a district judge, a justice of the peace or a municipal judge at the time of application for disability retirement;

(c) The member proves that the disability renders the member unable to perform the duties of his or her present position and of any other position the member has held within the past year;

(d) The member files a notarized application for disability retirement with the System which indicates a selection of option and to which is attached a personal statement by the member of the Judicial Retirement Plan describing the disability, the duties which the member can and cannot perform, and any benefits the member is entitled to receive for disability from any other public source; and

(e) The Court Administrator if the member is a justice of the Supreme Court, a judge of the Court of Appeals or a district judge, the county if the member is a justice of the peace or the city if the member is a municipal judge, files an official statement certifying the member s employment record, record of disability, absences that have occurred because of the disability, the effect upon the work of the member after the disability, and job functions that can and cannot be performed because of the disability.

2. Except as otherwise required as a result of NRS 1A.410, the amount of the disability retirement allowance must be calculated in the same manner as provided for service retirement calculations in NRS 1A.440, except that no reduction for the age of a member of the Judicial Retirement Plan may be made and that the allowance must be reduced by the amount of any other benefit received from any source on account of the same disability:

(a) If the benefit is provided or was purchased by the expenditure of money by a Nevada public employer; and

(b) To the extent that the total of the unmodified benefit and the other benefit would otherwise exceed the member s average compensation.

3. A member of the Judicial Retirement Plan may apply for disability retirement even if the member is eligible for service retirement.

4. Each child of a deceased recipient of a disability retirement allowance is entitled to receive the benefits provided by NRS 1A.580 only if the decedent had not reached the age and completed the service required to be eligible for a service retirement allowance, except that these benefits must not be paid to anyone who is named as a beneficiary under one of the options to an unmodified allowance.

5. If a member of the Judicial Retirement Plan whose application for disability retirement has been:

(a) Approved dies before his or her employment is terminated, but within 60 days after the application was approved; or

(b) Mailed before his or her death, as indicated by the date of the postmark dated by the post office on the envelope in which it was mailed, dies before the Board has acted upon the application and the Board approves thereafter the application,

the beneficiary of the member is entitled to receive an allowance under the option selected rather than the benefit otherwise provided for a survivor.

6. The termination or adjustment of a disability retirement allowance resulting from the death of a recipient of an allowance pursuant to this section must not become effective until the first day of the month immediately following the death of the recipient.

7. As used in this section, public employer has the meaning ascribed to it in NRS 286.070.

(Added to NRS by 2001 Special Session, 80; A 2005, 998; 2013, 1724, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.490 - Disability retirement allowance: Applicability of certain provisions.

The provisions of NRS 286.630, 286.634 and 286.637, concerning disability retirement, apply to a member of the Judicial Retirement Plan who is receiving a disability retirement allowance pursuant to NRS 1A.480.

(Added to NRS by 2001 Special Session, 81)



NRS 1A.500 - Disability retirement allowance: Cancellation.

1. When the recipient of a disability retirement allowance is determined by the Board to be no longer disabled, the recipient s allowance must be cancelled.

2. A retired justice or judge who retired on account of disability whose benefit is cancelled may:

(a) Suspend his or her monthly benefit until eligible for service retirement; or

(b) Elect a service retirement reduced for his or her age if the justice or judge has the service credit necessary to retire.

(Added to NRS by 2001 Special Session, 81)



NRS 1A.510 - Disability retirement allowance: Consequences of employment of recipient. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in subsection 2, whenever a recipient of a disability retirement allowance pursuant to NRS 1A.480 returns to employment as a justice of the Supreme Court, district judge, justice of the peace or municipal judge, the allowance must be discontinued and the member s service credit at the time of disability retirement must be restored. The member shall retire under the same retirement plan previously selected for retirement on account of disability if the member returns to disability retirement or elects service retirement within 1 year after the member s return to employment.

2. A recipient of a disability retirement allowance may be employed and continue to receive his or her allowance if the member applies to the Board for approval of the employment before the member begins to work and the Board approves the member s application. The application must include:

(a) A full description of the proposed employment; and

(b) A statement written by the member of the System declaring the reasons why the proposed employment should not be found to conflict with the member s disability.

(Added to NRS by 2001 Special Session, 81; A 2005, 999)

NRS 1A.510 Disability retirement allowance: Consequences of employment of recipient. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in subsection 2, whenever a recipient of a disability retirement allowance pursuant to NRS 1A.480 returns to employment as a justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace or municipal judge, the allowance must be discontinued and the member s service credit at the time of disability retirement must be restored. The member shall retire under the same retirement plan previously selected for retirement on account of disability if the member returns to disability retirement or elects service retirement within 1 year after the member s return to employment.

2. A recipient of a disability retirement allowance may be employed and continue to receive his or her allowance if the member applies to the Board for approval of the employment before the member begins to work and the Board approves the member s application. The application must include:

(a) A full description of the proposed employment; and

(b) A statement written by the member of the System declaring the reasons why the proposed employment should not be found to conflict with the member s disability.

(Added to NRS by 2001 Special Session, 81; A 2005, 999; 2013, 1725, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.520 - Payment of allowance or benefit to alternate payee pursuant to domestic relations order. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A person may submit a judgment, decree or order of a district court or the Supreme Court of the State of Nevada relating to child support, alimony or the disposition of community property to the Executive Officer of the Board or the Executive Officer s designee for a determination of whether the judgment, decree or order entitles an alternate payee to receive from the System all or a portion of the allowance or benefit of a member of the Judicial Retirement Plan or a retired justice or judge.

2. The judgment, decree or order submitted to the Executive Officer of the Board or the Executive Officer s designee must be signed by a district judge or by the justices of the Supreme Court and entered and certified by the clerk of the district court or the Clerk of the Supreme Court.

3. The Executive Officer of the Board or the Executive Officer s designee shall, in accordance with rules prescribed by the Board, determine whether the judgment, decree or order entitles the alternate payee to receive an allowance or benefit from the System. An alternate payee is entitled to receive an allowance or benefit from the Judicial Retirement Plan if the judgment, decree or order:

(a) Specifies clearly the names and last known mailing addresses, if any, of the member of the Judicial Retirement Plan or retired justice or judge and the alternate payee;

(b) Specifies clearly the amount, percentage or manner of determining the amount of the allowance or benefit of the member of the Judicial Retirement Plan or retired justice or judge that must be paid by the System to each alternate payee;

(c) Specifically directs the System to pay an allowance or benefit to the alternate payee;

(d) Does not require the System to provide an allowance or benefit or any option not otherwise provided under this chapter; and

(e) Does not require the payment of an allowance or benefit to an alternate payee before the retirement of a member of the Judicial Retirement Plan.

4. For the purposes of this subsection, alternate payee means a spouse, former spouse, child or other dependent of a member of the Judicial Retirement Plan or retired justice or judge who, pursuant to a judgment, decree or order relating to child support, alimony or the disposition of community property, is entitled to receive all or a portion of the allowance or benefit of a member or retired justice or judge from the System.

(Added to NRS by 2001 Special Session, 82; A 2005, 1069)

NRS 1A.520 Payment of allowance or benefit to alternate payee pursuant to domestic relations order. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A person may submit a judgment, decree or order of a district court, the Court of Appeals or the Supreme Court of the State of Nevada relating to child support, alimony or the disposition of community property to the Executive Officer of the Board or the Executive Officer s designee for a determination of whether the judgment, decree or order entitles an alternate payee to receive from the System all or a portion of the allowance or benefit of a member of the Judicial Retirement Plan or a retired justice or judge.

2. The judgment, decree or order submitted to the Executive Officer of the Board or the Executive Officer s designee must be signed by a district judge, the judges of the Court of Appeals or the justices of the Supreme Court and entered and certified by the clerk of the district court or the Clerk of the Supreme Court.

3. The Executive Officer of the Board or the Executive Officer s designee shall, in accordance with rules prescribed by the Board, determine whether the judgment, decree or order entitles the alternate payee to receive an allowance or benefit from the System. An alternate payee is entitled to receive an allowance or benefit from the Judicial Retirement Plan if the judgment, decree or order:

(a) Specifies clearly the names and last known mailing addresses, if any, of the member of the Judicial Retirement Plan or retired justice or judge and the alternate payee;

(b) Specifies clearly the amount, percentage or manner of determining the amount of the allowance or benefit of the member of the Judicial Retirement Plan or retired justice or judge that must be paid by the System to each alternate payee;

(c) Specifically directs the System to pay an allowance or benefit to the alternate payee;

(d) Does not require the System to provide an allowance or benefit or any option not otherwise provided under this chapter; and

(e) Does not require the payment of an allowance or benefit to an alternate payee before the retirement of a member of the Judicial Retirement Plan.

4. For the purposes of this subsection, alternate payee means a spouse, former spouse, child or other dependent of a member of the Judicial Retirement Plan or retired justice or judge who, pursuant to a judgment, decree or order relating to child support, alimony or the disposition of community property, is entitled to receive all or a portion of the allowance or benefit of a member or retired justice or judge from the System.

(Added to NRS by 2001 Special Session, 82; A 2005, 1069; 2013, 1725, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.530 - Definitions.

As used in NRS 1A.530 to 1A.670, inclusive, unless the context otherwise requires, the words and terms defined in NRS 1A.540, 1A.550 and 1A.560 have the meanings ascribed to them in those sections.

(Added to NRS by 2001 Special Session, 83)



NRS 1A.540 - Child defined.

Child means an unmarried person under 18 years of age who is the issue or legally adopted child of a deceased member of the Judicial Retirement Plan. As used in this section, issue means the progeny or biological offspring of the deceased member.

(Added to NRS by 2001 Special Session, 83)



NRS 1A.550 - Dependent parent defined.

Dependent parent means the surviving parent of a deceased member of the Judicial Retirement Plan who was dependent upon the deceased member for at least 50 percent of his or her support for at least 6 months immediately preceding the death of the deceased member.

(Added to NRS by 2001 Special Session, 83)



NRS 1A.560 - Spouse defined.

Spouse means the surviving husband or wife of a deceased member of the Judicial Retirement Plan.

(Added to NRS by 2001 Special Session, 84)



NRS 1A.570 - Eligibility. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in subsection 3, if a deceased member of the Judicial Retirement Plan had 2 years of creditable service in the 2 1/2 years immediately preceding the member s death, or if the employee had 10 or more years of creditable service, certain of his or her dependents are eligible for payments as provided in NRS 1A.530 to 1A.670, inclusive. If the death of the member resulted from a mental or physical condition which required the member to leave his or her position as a justice of the Supreme Court, district judge, justice of the peace or municipal judge or go on leave without pay, eligibility pursuant to the provisions of this section extends for 18 months after the member s termination or commencement of leave without pay.

2. If the death of a member of the Judicial Retirement Plan occurs while the member is on leave of absence for further training and if the member met the requirements of subsection 1 at the time his or her leave began, certain of the member s dependents are eligible for payments as provided in subsection 1.

3. If the death of a member of the Judicial Retirement Plan is caused by an occupational disease or an accident arising out of and in the course of the member s employment, no prior creditable service is required to make the member s dependents eligible for payments pursuant to NRS 1A.530 to 1A.670, inclusive, except that this subsection does not apply to an accident occurring while the member is traveling between the member s home and his or her principal place of employment.

4. As used in this section, dependent includes a survivor beneficiary designated pursuant to NRS 1A.620.

(Added to NRS by 2001 Special Session, 84; A 2005, 999)

NRS 1A.570 Eligibility. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in subsection 3, if a deceased member of the Judicial Retirement Plan had 2 years of creditable service in the 2 1/2 years immediately preceding the member s death, or if the employee had 10 or more years of creditable service, certain of his or her dependents are eligible for payments as provided in NRS 1A.530 to 1A.670, inclusive. If the death of the member resulted from a mental or physical condition which required the member to leave his or her position as a justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace or municipal judge or go on leave without pay, eligibility pursuant to the provisions of this section extends for 18 months after the member s termination or commencement of leave without pay.

2. If the death of a member of the Judicial Retirement Plan occurs while the member is on leave of absence for further training and if the member met the requirements of subsection 1 at the time his or her leave began, certain of the member s dependents are eligible for payments as provided in subsection 1.

3. If the death of a member of the Judicial Retirement Plan is caused by an occupational disease or an accident arising out of and in the course of the member s employment, no prior creditable service is required to make the member s dependents eligible for payments pursuant to NRS 1A.530 to 1A.670, inclusive, except that this subsection does not apply to an accident occurring while the member is traveling between the member s home and his or her principal place of employment.

4. As used in this section, dependent includes a survivor beneficiary designated pursuant to NRS 1A.620.

(Added to NRS by 2001 Special Session, 84; A 2005, 999; 2013, 1726, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 1A.580 - Payments to child of deceased member.

1. Each child of a deceased member of the Judicial Retirement Plan is entitled to receive a cumulative benefit of at least $400 per month, beginning on the first day of the month following the member s death.

2. Payments to any child cease on the last day of the month of the child s:

(a) Adoption;

(b) Death;

(c) Marriage; or

(d) Except as otherwise provided in subsection 3, 4 or 5, attaining the age of 18 years.

3. Except as otherwise provided in subsection 4, these benefits may be paid to the child of a deceased member of the Judicial Retirement Plan until the last day of the month of the child s 23rd birthday if, at the time that the child attains 18 years, the child is, and continues thereafter to be, a full-time student in any accredited:

(a) High school;

(b) Vocational or technical school; or

(c) College or university.

4. If the Board ceases the payment of benefits to a child of a deceased member who received benefits pursuant to subsection 3 because the child ceased being a full-time student, the Board may resume the payment of such benefits until the last day of the month of the child s 23rd birthday if the child returns to full-time status at an accredited:

(a) High school;

(b) Vocational or technical school; or

(c) College or university.

5. These benefits may be commenced or extended indefinitely beyond a child s 18th birthday if and so long as the child is determined by the System to be:

(a) Financially dependent; and

(b) Physically or mentally incompetent.

6. All benefits under this section may be paid by the System to the child s:

(a) Surviving parent; or

(b) Legal guardian.

7. The Board shall establish uniform standards and procedures for determining whether a child is:

(a) A full-time student;

(b) Financially dependent; and

(c) Physically or mentally incompetent.

(Added to NRS by 2001 Special Session, 84; A 2005, 1070)



NRS 1A.590 - Payments to spouse of deceased member.

1. The spouse of a deceased member of the Judicial Retirement Plan is entitled to receive a cumulative benefit of at least $450 per month. The payments must begin on the first day of the month immediately following the death of the member and must cease on the last day of the month in which the spouse dies.

2. The benefits paid pursuant to this section are in addition to any benefits paid pursuant to NRS 1A.580.

(Added to NRS by 2001 Special Session, 85)



NRS 1A.600 - Payments to spouse of deceased member who had 10 or more years of creditable service.

1. The spouse of a deceased member of the Judicial Retirement Plan who had 10 or more years of creditable service is entitled to receive a monthly allowance equivalent to that provided by:

(a) Option 3 in NRS 1A.450, if the deceased member had less than 15 years of service on the date of the death of the member; or

(b) Option 2 in NRS 1A.450, if the deceased member had 15 or more years of service on the date of the death of the member.

To apply the provisions of Options 2 and 3, the deceased member shall be deemed to have retired on the date of the death of the member immediately after having named the spouse as beneficiary under the applicable option. This benefit must be computed without any reduction for age for the deceased member. The benefits provided by this subsection must be paid to the spouse for the remainder of the spouse s life.

2. The spouse may elect to receive the benefits provided by any one of the following only:

(a) This section; or

(b) NRS 1A.590.

(Added to NRS by 2001 Special Session, 85)



NRS 1A.610 - Payments to spouse if deceased member was eligible to retire.

The spouse of a deceased member of the Judicial Retirement Plan who was fully eligible to retire, both as to service and age, is entitled to receive a monthly allowance equivalent to that provided by Option 2 in NRS 1A.450. This section does not apply to the spouse of a member who was eligible to retire only under subsection 2 of NRS 1A.350. For the purposes of applying the provisions of Option 2, the deceased member shall be deemed to have retired on the date of the death of the member immediately after having named the spouse as beneficiary under Option 2. The benefits provided by this section must be paid to the spouse for the remainder of the spouse s life. The spouse may elect to receive the benefits provided by any one of the following only:

1. This section;

2. NRS 1A.590; or

3. NRS 1A.600.

(Added to NRS by 2001 Special Session, 86)



NRS 1A.620 - Designation of survivor beneficiary and additional payees by member.

1. A member of the Judicial Retirement Plan may designate, in writing, a survivor beneficiary and one or more additional payees to receive the payments provided pursuant to NRS 1A.630, 1A.640 or 1A.650 if the member is unmarried on the date of the death of the member.

2. A designation pursuant to subsection 1 must be made on a form approved by the Executive Officer of the Board. If a member has designated one or more payees in addition to the survivor beneficiary, the member must designate the percentage of the payments that the survivor beneficiary and each additional payee is entitled to receive.

(Added to NRS by 2001 Special Session, 85; A 2003, 2072)



NRS 1A.630 - Payments to survivor beneficiary of and to additional payees designated by deceased member.

1. Except as otherwise provided in this subsection, the survivor beneficiary of a deceased member of the Judicial Retirement Plan is entitled to receive a cumulative benefit of at least $450 per month. If a member has designated one or more payees in addition to the survivor beneficiary pursuant to NRS 1A.620, the cumulative benefit paid pursuant to this subsection must be divided between the survivor beneficiary and any additional payee in the proportion designated by the member pursuant to NRS 1A.620. The payments must begin on the first day of the month immediately following the death of the member and must cease on the last day of the month in which the survivor beneficiary dies.

2. The benefits paid pursuant to this section are in addition to any benefits paid pursuant to NRS 1A.580.

3. As used in this section, survivor beneficiary means a person designated pursuant to NRS 1A.620.

(Added to NRS by 2001 Special Session, 85; A 2003, 2072)



NRS 1A.640 - Payments to survivor beneficiary of and to additional payees designated by deceased member who had 10 or more years of creditable service.

1. Except as otherwise provided in subsection 2, the survivor beneficiary of a deceased member of the Judicial Retirement Plan who had 10 or more years of creditable service is entitled to receive a monthly allowance equivalent to that provided by:

(a) Option 3 in NRS 1A.450, if the deceased member had less than 15 years of service on the date of the death of the member; or

(b) Option 2 in NRS 1A.450, if the deceased member had 15 or more years of service on the date of the death of the member.

To apply the provisions of Options 2 and 3, the deceased member shall be deemed to have retired on the date of the death of the member immediately after having named the survivor beneficiary as beneficiary pursuant to the applicable option. This benefit must be computed without any reduction for age for the deceased member. The benefits provided by this subsection must be paid to the survivor beneficiary for the remainder of the life of the survivor beneficiary.

2. If the member had designated one or more payees in addition to the survivor beneficiary pursuant to NRS 1A.620, the monthly allowance to which a survivor beneficiary is entitled pursuant to subsection 1 must be divided between the survivor beneficiary and any additional payee in the proportion designated by the member pursuant to NRS 1A.620.

3. The survivor beneficiary may elect to receive the benefits provided by any one of the following only:

(a) This section; or

(b) NRS 1A.630.

4. As used in this section, survivor beneficiary means a person designated pursuant to NRS 1A.620.

(Added to NRS by 2001 Special Session, 85; A 2003, 2073)



NRS 1A.650 - Payments to survivor beneficiary and to additional payees designated by deceased member if deceased member was eligible to retire.

1. Except as otherwise provided in subsection 2, the survivor beneficiary of a deceased member of the Judicial Retirement Plan who was fully eligible to retire, both as to service and age, is entitled to receive a monthly allowance equivalent to that provided by Option 2 in NRS 1A.450. This section does not apply to the survivor beneficiary of a member who was eligible to retire only pursuant to subsection 2 of NRS 1A.350. For the purposes of applying the provisions of Option 2, the deceased member shall be deemed to have retired on the date of the death of the member immediately after having named the survivor beneficiary as beneficiary pursuant to Option 2. The benefits provided by this section must be paid to the survivor beneficiary for the remainder of the life of the survivor beneficiary. The survivor beneficiary may elect to receive the benefits provided by any one of the following only:

(a) This section;

(b) NRS 1A.630; or

(c) NRS 1A.640.

2. If the member had designated one or more payees in addition to the survivor beneficiary pursuant to NRS 1A.620, the monthly allowance to which a survivor beneficiary is entitled pursuant to subsection 1 must be divided between the survivor beneficiary and any additional payee in the proportion designated by the member pursuant to NRS 1A.620.

3. As used in this section, survivor beneficiary means a person designated pursuant to NRS 1A.620.

(Added to NRS by 2001 Special Session, 86; A 2003, 2073)



NRS 1A.660 - Payments to dependent parents; conditions.

If payments are not made pursuant to the provisions of NRS 1A.580, 1A.590, 1A.600, 1A.630 or 1A.640, the dependent parent of a deceased member of the Judicial Retirement Plan is entitled to receive a cumulative benefit of at least $400 per month, and if there are two dependent parents, each is entitled to receive a cumulative benefit of at least $400 per month. Payments to any parent pursuant to this section must cease upon the death of that parent.

(Added to NRS by 2001 Special Session, 86)



NRS 1A.670 - Limitation on and reduction of amount of monthly allowance. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The amount of each monthly allowance paid as specified in NRS 1A.580 to 1A.660, inclusive, must not exceed the deceased member of the Judicial Retirement Plan s average compensation and must be reduced by the amount of any other benefit received from any source:

1. If that benefit was provided or purchased by the expenditure of money by this State if the deceased member was a justice of the Supreme Court or district judge, by the county if the deceased member was a justice of the peace or by the city if the deceased member was a municipal judge, except for lump-sum payments under a group insurance program; and

2. To the extent that the total of the allowance and the other benefit would otherwise exceed the deceased member s average compensation.

(Added to NRS by 2001 Special Session, 86; A 2005, 1000)

NRS 1A.670 Limitation on and reduction of amount of monthly allowance. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The amount of each monthly allowance paid as specified in NRS 1A.580 to 1A.660, inclusive, must not exceed the deceased member of the Judicial Retirement Plan s average compensation and must be reduced by the amount of any other benefit received from any source:

1. If that benefit was provided or purchased by the expenditure of money by this State if the deceased member was a justice of the Supreme Court, judge of the Court of Appeals or district judge, by the county if the deceased member was a justice of the peace or by the city if the deceased member was a municipal judge, except for lump-sum payments under a group insurance program; and

2. To the extent that the total of the allowance and the other benefit would otherwise exceed the deceased member s average compensation.

(Added to NRS by 2001 Special Session, 86; A 2005, 1000; 2013, 1727, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)






Chapter 2 - Supreme Court

NRS 2.010 - Composition; commission; oath. [Effective until the date on which the voters approve a constitutional amendment establishing an intermediate court of appeals.]

The Supreme Court shall consist of a Chief Justice and six associate justices. Each justice hereafter elected or appointed shall be commissioned by the Governor and, before entering upon the discharge of duties, shall take the constitutional oath of office.

[2:19:1865; B 911; BH 2426; C 2509; RL 4829; NCL 8371] (NRS A 1967, 835; 1997, 1529)

NRS 2.010 Composition; commission; oath. [Effective on the date on which the voters approve a constitutional amendment establishing an intermediate court of appeals.] The Supreme Court shall consist of a Chief Justice and four associate justices. Each justice hereafter elected or appointed shall be commissioned by the Governor, and before entering upon the discharge of duties, shall take the constitutional oath of office.

[2:19:1865; B 911; BH 2426; C 2509; RL 4829; NCL 8371] (NRS A 1967, 835; 1997, 1529, effective on the date on which the voters approve a constitutional amendment establishing an intermediate court of appeals)



NRS 2.020 - Qualifications.

1. A person may not be a candidate for or be eligible to the office of justice of the Supreme Court unless the person:

(a) Has attained the age of 25 years.

(b) Is an attorney licensed and admitted to practice law in the courts of this State at the time of the election or appointment.

(c) Has been an attorney licensed and admitted to practice law in the courts of this State, another state or the District of Columbia for not less than 15 years at any time preceding the election or appointment, at least 2 years of which have been in this State.

(d) Is a qualified elector and has been a bona fide resident of this State for 2 years next preceding the election or appointment.

(e) Has not ever been removed from any judicial office by the Legislature or removed or retired from any judicial office by the Commission on Judicial Discipline.

2. For the purposes of this section, a person is eligible to be a candidate for the office of justice of the Supreme Court if a decision to remove or retire the person from a judicial office is pending appeal before the Supreme Court or has been overturned by the Supreme Court.

[Part 1:217:1909; A 1931, 9; 1931 NCL 618] + [Part 2:108:1866; A 1953, 711; 1955, 459] (NRS A 1977, 762; 1999, 94; 2005, 1211)



NRS 2.030 - Election; Chief Justice. [Effective until the date on which the voters approve a constitutional amendment establishing an intermediate court of appeals.]

1. The justices of the Supreme Court must be chosen at general elections by the qualified electors of this State. Except as provisionally limited in subsections 2 and 4, each justice holds office for a term of 6 years from and including the first Monday of January next after the election. The senior justice in commission is the Chief Justice, and in case the commissions of two or more of the justices bear the same date, the justices shall determine by lot who is the Chief Justice.

2. On October 1, 1967, the Governor shall appoint two additional justices for terms expiring on the first Monday in January 1969. Their successors must be chosen as follows:

(a) One justice must be chosen at the general election in 1968, for a term of 4 years from and including the first Monday in January 1969.

(b) One justice must be chosen at the general election in 1968, for a term of 6 years from and including the first Monday in January 1969.

3. At the general election in 1968, in addition to the justices chosen pursuant to subsection 2, one justice must be chosen to succeed the justice whose term of office, current on October 1, 1967, expires on the first Monday in January 1969. At the general elections in 1972 and 1974, and every sixth year respectively thereafter, two justices must be chosen. At the general election in 1970, and every sixth year thereafter, one justice must be chosen.

4. Two additional justices must be chosen at the general election in 1998 for terms of 2 years which expire on the first Monday in January 2001. Their successors must be chosen at the general election in 2000, for terms of 6 years from and including the first Monday in January 2001.

5. At the general election in 1998, and every sixth year respectively thereafter, in addition to the justices elected pursuant to subsection 4, two justices must be chosen to succeed the justices whose terms of office expire on the first Monday in January 1999. At the general election in 2000, and every sixth year respectively thereafter:

(a) One justice must be chosen to succeed the justice whose term of office commenced on the first Monday in January 1995 and expires on the first Monday in January 2001.

(b) Two justices must be chosen to succeed the justices who served terms of 2 years pursuant to subsection 4.

At the general election in 2002, and every sixth year respectively thereafter, two justices must be chosen to succeed the justices whose terms of office expire on the first Monday in January 2003.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [3:19:1865; B 912; BH 2427; C 2510; RL 4830; NCL 8372] + [11:108:1866; B 2609; BH 1646; C 1792; RL 2775; NCL 4775] (NRS A 1967, 835; 1997, 1529)

NRS 2.030 Election; Chief Justice. [Effective on the date on which the voters approve a constitutional amendment establishing an intermediate court of appeals.]

1. The justices of the Supreme Court shall be chosen at general elections by the qualified electors of the State. Except as provisionally limited in subsection 2, each justice shall hold office for the term of 6 years from and including the first Monday of January next after the election. The senior justice in commission shall be Chief Justice and in case the commissions of any two or more of the justices shall bear the same date, they shall determine by lot who shall be Chief Justice.

2. On October 1, 1967, the Governor shall appoint two additional justices for terms expiring on the first Monday in January 1969. Their successors shall be chosen as follows:

(a) One justice shall be chosen at the general election in 1968, for a term of 4 years from and including the first Monday in January 1969.

(b) One justice shall be chosen at the general election in 1968, for a term of 6 years from and including the first Monday in January 1969.

3. At the general election in 1968, in addition to the justices chosen pursuant to subsection 2, one justice shall be chosen to succeed the justice whose term of office, current on October 1, 1967, expires on the first Monday in January 1969. At the general elections in 1972 and 1974, and every sixth year respectively thereafter, two justices shall be chosen. At the general election in 1970, and every sixth year thereafter, one justice shall be chosen.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [3:19:1865; B 912; BH 2427; C 2510; RL 4830; NCL 8372] + [11:108:1866; B 2609; BH 1646; C 1792; RL 2775; NCL 4775] (NRS A 1967, 835; 1997, 1529, effective on the date on which the voters approve a constitutional amendment establishing an intermediate court of appeals)



NRS 2.040 - Vacancy filled by Governor; term.

Whenever any vacancy shall occur in the office of justice of the Supreme Court, the Governor shall fill the same by granting a commission, which shall expire at the next general election by the people and upon the qualification of his or her successor, at which election a justice shall be chosen for the balance of the unexpired term.

[Part 48:108:1866; B 2646; BH 1683; C 1829; RL 2812; NCL 4812] + [4:19:1865; B 913; BH 2428; C 2511; RL 4831; NCL 8373]



NRS 2.050 - Base salary.

1. Until the first Monday in January 2009, the justices of the Supreme Court whose terms of office expire on the first Monday in January 2009 are entitled to receive an annual base salary of $140,000. From and after the first Monday in January 2009, their successors in office are entitled to receive an annual base salary of $170,000.

2. Until the first Monday in January 2011, the justices of the Supreme Court whose terms of office expire on the first Monday in January 2011 are entitled to receive an annual base salary of $140,000. From and after the first Monday in January 2011, their successors in office are entitled to receive an annual base salary of $170,000.

3. Until the first Monday in January 2013, the justices of the Supreme Court whose terms of office expire on the first Monday in January 2013 are entitled to receive an annual base salary of $140,000. From and after the first Monday in January 2013, their successors in office are entitled to receive an annual base salary of $170,000.

4. All salaries provided for in this section are payable in biweekly installments as other state officers are paid.

[1:153:1927; A 1928, 29; 1945, 208; 1951, 359; 1953, 540] (NRS A 1957, 543; 1961, 481; 1965, 1154; 1967, 836; 1969, 789; 1971, 2204; 1977, 1013; 1981, 1371; 1985, 1607; 1989, 1896; 1995, 2514; 1997, 1530; 2001, 3109, 3113; 2007, 1750)



NRS 2.060 - Pensions. [Effective through December 31, 2014, and after that date through June 30, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are not approved and ratified by the voters at the 2014 General Election.]

1. Any justice of the Supreme Court who has served as a justice or judge of a district court in any one or more of those courts for a period or periods aggregating 22 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to three-fourths the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

2. Any justice of the Supreme Court who has served as a justice or judge of a district court in any one or more of those courts for a period or periods aggregating 5 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

3. Any justice of the Supreme Court who qualifies for a pension under the provisions of subsection 2 is entitled to receive, for each year served beyond 5 years up to a maximum of 22 years, an additional 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable as provided in subsection 2.

4. Any justice who has retired pursuant to subsection 3 and is thereafter recalled to additional active service in the court system is entitled to receive credit toward accumulating 22 years service for the maximum pension based upon the time he or she actually spends in the additional active service.

5. Any justice who has the years of service necessary to retire but has not attained the required age may retire at any age with a benefit actuarially reduced to the required retirement age. A benefit under this subsection must be reduced in the same manner as benefits are reduced for persons retired under the Public Employees Retirement System.

6. Any person receiving a pension pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired under the Public Employees Retirement System.

7. Any justice who desires to receive the benefits of this section must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact that the justice is ending his or her service, the date and place of his or her birth, and the years he or she has served in any district court or the Supreme Court.

8. Any justice who has retired and is thereafter recalled to additional active service in the court system as a senior justice is entitled to receive a retirement allowance during the period of reemployment in addition to compensation for services.

9. The faith of the State of Nevada is hereby pledged that this section shall not be repealed or amended so as to affect any justice who may have ended his or her service pursuant to it.

[Part 1:118:1937; A 1947, 404; 1949, 412; 1951, 362] + [Part 2:118:1937; 1931 NCL 4881.02] + [3:118:1937; 1931 NCL 4881.03] + [Part 4:118:1937; 1931 NCL 4881.04] (NRS A 1957, 283; 1960, 397; 1971, 244; 1975, 370; 1979, 1082; 1981, 890; 1983, 839; 1985, 858; 1987, 834; 1993, 1167; 2001, 3110; 2001 Special Session, 88; 2003, 221; 2007, 1971; 2009, 2218, 2219, 2222)

Pursuant to NRS 286.305, a qualifying justice or judge who participates in the public employees retirement system (PERS) may withdraw from PERS and receive benefits under NRS 2.060 or 3.090, as applicable. However, NRS 286.305 will be repealed effective January 1, 2003. With respect to justices and judges who are members of PERS, are elected or appointed on or after November 5, 2002, take office on or after January 1, 2003, and have served as a justice or judge before November 5, 2002, the repeal of NRS 286.305 is not problematic because such justices and judges may, pursuant to NRS 1A.280, opt to participate in the judicial retirement plan (JRP) (see NRS 1A.300 et seq.) and, having become members of the JRP, may further opt upon retirement to take the benefit under the JRP or the benefit offered pursuant to NRS 2.060 or 3.090 (see the former provisions of NRS 1A.270). With respect to justices and judges who are members of PERS and who retire after January 1, 2003, without having been reelected on or after November 5, 2002, the repeal of NRS 286.305 is problematic, because such justices and judges are not eligible to opt into the JRP pursuant to NRS 1A.280. For this second group of justices and judges, the loss of a benefit without the addition of a commensurate benefit would violate the holding of the supreme court in Public Employees Retirement Bd. v. Washoe County, 96 Nev. 718 (1980). Thus, justices and judges who are members of PERS and who retire after January 1, 2003, without having been reelected on or after November 5, 2002, should be allowed to take the option set forth in NRS 286.305 even after that section is repealed. AGO 2002-30 (8-21-2002)

NRS 2.060 Pensions. [Effective January 1, 2015, through June 30, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Any justice of the Supreme Court who has served as a justice or judge of the Court of Appeals or a district court in any one or more of those courts for a period or periods aggregating 22 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to three-fourths the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

2. Any justice of the Supreme Court who has served as a justice or judge of the Court of Appeals or a district court in any one or more of those courts for a period or periods aggregating 5 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

3. Any justice of the Supreme Court who qualifies for a pension under the provisions of subsection 2 is entitled to receive, for each year served beyond 5 years up to a maximum of 22 years, an additional 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable as provided in subsection 2.

4. Any justice who has retired pursuant to subsection 3 and is thereafter recalled to additional active service in the court system is entitled to receive credit toward accumulating 22 years service for the maximum pension based upon the time he or she actually spends in the additional active service.

5. Any justice who has the years of service necessary to retire but has not attained the required age may retire at any age with a benefit actuarially reduced to the required retirement age. A benefit under this subsection must be reduced in the same manner as benefits are reduced for persons retired under the Public Employees Retirement System.

6. Any person receiving a pension pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired under the Public Employees Retirement System.

7. Any justice who desires to receive the benefits of this section must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact that the justice is ending his or her service, the date and place of his or her birth, and the years he or she has served in any district court, the Court of Appeals or the Supreme Court.

8. Any justice who has retired and is thereafter recalled to additional active service in the court system as a senior justice is entitled to receive a retirement allowance during the period of reemployment in addition to compensation for services.

9. The faith of the State of Nevada is hereby pledged that this section shall not be repealed or amended so as to affect any justice who may have ended his or her service pursuant to it.

[Part 1:118:1937; A 1947, 404; 1949, 412; 1951, 362] + [Part 2:118:1937; 1931 NCL 4881.02] + [3:118:1937; 1931 NCL 4881.03] + [Part 4:118:1937; 1931 NCL 4881.04] (NRS A 1957, 283; 1960, 397; 1971, 244; 1975, 370; 1979, 1082; 1981, 890; 1983, 839; 1985, 858; 1987, 834; 1993, 1167; 2001, 3110; 2001 Special Session, 88; 2003, 221; 2007, 1971; 2009, 2218, 2219, 2222; 2013, 1727, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)

NRS 2.060 Pensions. [Effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are not approved and ratified by the voters at the 2014 General Election.]

1. Any justice of the Supreme Court who has served as a justice or judge of a district court in any one or more of those courts for a period or periods aggregating 22 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to three-fourths the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

2. Any justice of the Supreme Court who has served as a justice or judge of a district court in any one or more of those courts for a period or periods aggregating 5 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

3. Any justice of the Supreme Court who qualifies for a pension under the provisions of subsection 2 is entitled to receive, for each year served beyond 5 years up to a maximum of 22 years, an additional 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable as provided in subsection 2.

4. Any justice who has retired pursuant to subsection 3 and is thereafter recalled to additional active service in the court system is entitled to receive credit toward accumulating 22 years service for the maximum pension based upon the time he or she actually spends in the additional active service.

5. Any justice who has the years of service necessary to retire but has not attained the required age may retire at any age with a benefit actuarially reduced to the required retirement age. A benefit under this subsection must be reduced in the same manner as benefits are reduced for persons retired under the Public Employees Retirement System.

6. Any person receiving a pension pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired under the Public Employees Retirement System.

7. Any justice who desires to receive the benefits of this section must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact that the justice is ending his or her service, the date and place of his or her birth, and the years he or she has served in any district court or the Supreme Court.

8. The faith of the State of Nevada is hereby pledged that this section shall not be repealed or amended so as to affect any justice who may have ended his or her service pursuant to it.

[Part 1:118:1937; A 1947, 404; 1949, 412; 1951, 362] + [Part 2:118:1937; 1931 NCL 4881.02] + [3:118:1937; 1931 NCL 4881.03] + [Part 4:118:1937; 1931 NCL 4881.04] (NRS A 1957, 283; 1960, 397; 1971, 244; 1975, 370; 1979, 1082; 1981, 890; 1983, 839; 1985, 858; 1987, 834; 1993, 1167; 2001, 3110; 2001 Special Session, 88; 2003, 221; 2007, 1971; 2009, 2218, 2219, 2222, effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are not approved and ratified by the voters at the 2014 General Election)

NRS 2.060 Pensions. [Effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Any justice of the Supreme Court who has served as a justice or judge of the Court of Appeals or a district court in any one or more of those courts for a period or periods aggregating 22 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to three-fourths the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

2. Any justice of the Supreme Court who has served as a justice or judge of the Court of Appeals or a district court in any one or more of those courts for a period or periods aggregating 5 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

3. Any justice of the Supreme Court who qualifies for a pension under the provisions of subsection 2 is entitled to receive, for each year served beyond 5 years up to a maximum of 22 years, an additional 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable as provided in subsection 2.

4. Any justice who has retired pursuant to subsection 3 and is thereafter recalled to additional active service in the court system is entitled to receive credit toward accumulating 22 years service for the maximum pension based upon the time he or she actually spends in the additional active service.

5. Any justice who has the years of service necessary to retire but has not attained the required age may retire at any age with a benefit actuarially reduced to the required retirement age. A benefit under this subsection must be reduced in the same manner as benefits are reduced for persons retired under the Public Employees Retirement System.

6. Any person receiving a pension pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired under the Public Employees Retirement System.

7. Any justice who desires to receive the benefits of this section must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact that the justice is ending his or her service, the date and place of his or her birth, and the years he or she has served in any district court, the Court of Appeals or the Supreme Court.

8. The faith of the State of Nevada is hereby pledged that this section shall not be repealed or amended so as to affect any justice who may have ended his or her service pursuant to it.

[Part 1:118:1937; A 1947, 404; 1949, 412; 1951, 362] + [Part 2:118:1937; 1931 NCL 4881.02] + [3:118:1937; 1931 NCL 4881.03] + [Part 4:118:1937; 1931 NCL 4881.04] (NRS A 1957, 283; 1960, 397; 1971, 244; 1975, 370; 1979, 1082; 1981, 890; 1983, 839; 1985, 858; 1987, 834; 1993, 1167; 2001, 3110; 2001 Special Session, 88; 2003, 221; 2007, 1971; 2009, 2218, 2219, 2222; 2013, 1727, effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2.065 - Retirement because of incapacity, disability or advanced age. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A justice of the Supreme Court who has served as a justice or as a district judge in any one or more courts for a period or periods aggregating 5 years or more and who becomes permanently incapacitated, physically or mentally, to perform the duties of office may retire from office regardless of age.

2. Any justice who retires pursuant to the provisions of subsection 1 or who is retired because of advanced age or mental or physical disability pursuant to Section 21 of Article 6 of the Constitution of the State of Nevada is entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, the same pension the justice would receive under NRS 2.060 based on his or her years of service, but without regard to his or her age.

3. Any justice, or a guardian of a justice on behalf of the justice if the justice is unable to act, who desires to retire voluntarily must give notice in writing to the Governor. The Governor shall appoint three physicians licensed to practice medicine in the State of Nevada to examine the justice and report the results to the Governor in writing. If a majority of the physicians is of the opinion that the justice is permanently incapacitated, physically or mentally, the Governor shall approve the retirement. The justice or a guardian of the justice must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact of the justice s retirement and the years he or she has served in either or both of such courts.

4. Pensions payable pursuant to this section must be paid in the same manner as pensions are payable under NRS 2.060. Fees and expenses of physicians appointed pursuant to this section must be paid out of funds from the Judicial Retirement Administrative Fund established pursuant to NRS 1A.200.

5. The faith of the State of Nevada is hereby pledged that this section will not be repealed or amended so as to affect adversely any justice who may have retired or been retired pursuant to its provisions.

(Added to NRS by 1985, 1880; A 1993, 1168; 2001 Special Session, 88)

NRS 2.065 Retirement because of incapacity, disability or advanced age. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A justice of the Supreme Court who has served as a justice, judge of the Court of Appeals or as a district judge in any one or more courts for a period or periods aggregating 5 years or more and who becomes permanently incapacitated, physically or mentally, to perform the duties of office may retire from office regardless of age.

2. Any justice who retires pursuant to the provisions of subsection 1 or who is retired because of advanced age or mental or physical disability pursuant to Section 21 of Article 6 of the Constitution of the State of Nevada is entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, the same pension the justice would receive under NRS 2.060 based on his or her years of service, but without regard to his or her age.

3. Any justice, or a guardian of a justice on behalf of the justice if the justice is unable to act, who desires to retire voluntarily must give notice in writing to the Governor. The Governor shall appoint three physicians licensed to practice medicine in the State of Nevada to examine the justice and report the results to the Governor in writing. If a majority of the physicians is of the opinion that the justice is permanently incapacitated, physically or mentally, the Governor shall approve the retirement. The justice or a guardian of the justice must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact of the justice s retirement and the years he or she has served in either or both of such courts.

4. Pensions payable pursuant to this section must be paid in the same manner as pensions are payable under NRS 2.060. Fees and expenses of physicians appointed pursuant to this section must be paid out of funds from the Judicial Retirement Administrative Fund established pursuant to NRS 1A.200.

5. The faith of the State of Nevada is hereby pledged that this section will not be repealed or amended so as to affect adversely any justice who may have retired or been retired pursuant to its provisions.

(Added to NRS by 1985, 1880; A 1993, 1168; 2001 Special Session, 88; 2013 1728, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2.070 - Benefits for surviving spouse.

1. If a justice of the Supreme Court at the time of his or her death had retired and was then receiving a pension under the provisions of NRS 2.060, or if at the time of his or her death the justice had not retired but had performed sufficient service for retirement under the provisions of NRS 2.060, the surviving spouse, if the spouse has attained the age of 60 years, is entitled, until the spouse s death or remarriage, to receive monthly payments of $2,500 per month.

2. If a surviving spouse of a justice is not eligible to receive benefits pursuant to subsection 1, the spouse is entitled, until the spouse s death or remarriage or until the spouse becomes eligible to receive those benefits, to receive payments equal in amount to the payment provided in subsection 1 of NRS 286.674 for the spouse of a deceased member of the Public Employees Retirement System.

3. To obtain these benefits, the surviving spouse must make application to the Executive Officer of the Public Employees Retirement Board and furnish such information as may be required pursuant to reasonable regulations adopted for the purpose of carrying out the intent of this section.

4. Any person receiving a benefit pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired under the Public Employees Retirement System.

5. It is the intent of this section that no special fund be created for the purpose of paying these benefits, and all payments made under the provisions of this section are to be made out of and charged to the Judicial Retirement Fund established pursuant to NRS 1A.160.

[1:94:1951] + [2:94:1951] + [3:94:1951] (NRS A 1965, 1152; 1975, 283; 1979, 947; 1981, 1205; 1985, 1890; 1987, 797, 1606; 1989, 2021; 1991, 2442; 1995, 1707; 1999, 2949; 2001 Special Session, 89)



NRS 2.075 - Benefits for surviving child.

1. Each child of a deceased justice of the Supreme Court is entitled to receive payments equal in amount to the payments provided in NRS 286.673 for the child of a deceased member of the Public Employees Retirement System.

2. In determining whether a child is a full-time student or financially dependent and physically or mentally incompetent, as provided in NRS 286.673, the Executive Officer of the Public Employees Retirement Board shall use any applicable standards and procedures established by the Public Employees Retirement Board.

3. It is the intent of this section that no special fund be created for the payment of benefits, and all payments made under the provisions of this section are to be made out of and charged to the Judicial Retirement Fund established pursuant to NRS 1A.160.

(Added to NRS by 1987, 410; A 2001 Special Session, 90)



NRS 2.079 - Benefits for survivor beneficiary and additional payees.

1. A justice of the Supreme Court may designate, in writing, a survivor beneficiary and one or more additional payees to receive the payments provided pursuant to this section if the justice is unmarried on the date of his or her death. A designation pursuant to this section must be made on a form approved by the Court Administrator. If the justice has designated one or more payees in addition to the survivor beneficiary, the justice must designate the percentage of the payments that the survivor beneficiary and each additional payee is entitled to receive.

2. Except as otherwise provided in this subsection, if a justice of the Supreme Court at the time of his or her death had retired and was then receiving a pension pursuant to the provisions of NRS 2.060, or if at the time of his or her death the justice had not retired but had performed sufficient service for retirement pursuant to the provisions of NRS 2.060, the survivor beneficiary designated pursuant to subsection 1, if the survivor beneficiary has attained the age of 60 years, is entitled, until his or her death, to receive monthly payments of $2,500 per month. If the justice had designated one or more payees in addition to the survivor beneficiary pursuant to subsection 1, the monthly payments paid pursuant to this subsection must be divided between the survivor beneficiary and any additional payee in the proportion designated by the justice pursuant to subsection 1.

3. Except as otherwise provided in this subsection, if a survivor beneficiary of a justice is not eligible to receive benefits pursuant to subsection 2, the survivor beneficiary is entitled, until his or her death or until he or she becomes eligible to receive those benefits, to receive payments equal in amount to the payment provided in subsection 1 of NRS 286.67675 for the survivor beneficiary of a deceased member of the Public Employees Retirement System. If the justice had designated one or more payees in addition to the survivor beneficiary pursuant to subsection 1, the payments paid pursuant to this subsection must be divided between the survivor beneficiary and any additional payee in the proportion designated by the justice pursuant to subsection 1.

4. To obtain the benefits authorized by subsection 3, the survivor beneficiary must make application to the Executive Officer of the Public Employees Retirement Board and furnish such information as may be required pursuant to reasonable regulations adopted for the purpose of carrying out the intent of this section.

5. Any person receiving a benefit pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired pursuant to the Public Employees Retirement System.

6. It is the intent of this section that no special fund be created for the purpose of paying these benefits, and all payments made pursuant to the provisions of this section are to be made out of and charged to the Judicial Retirement Fund established pursuant to NRS 1A.160.

(Added to NRS by 2001, 1292; A 2001 Special Session, 100; 2003, 2074)



NRS 2.083 - Application and administration of provisions concerning pensions, retirement and benefits.

The provisions of NRS 2.060 to 2.083, inclusive:

1. Apply only to a justice of the Supreme Court or a surviving spouse or surviving child of a justice of the Supreme Court who served as a justice of the Supreme Court or district judge before November 5, 2002;

2. Are administered by the Public Employees Retirement Board pursuant to NRS 1A.100; and

3. Are part of the Judicial Retirement System established pursuant to NRS 1A.100.

(Added to NRS by 2001 Special Session, 87)



NRS 2.090 - Jurisdiction to review on appeal.

The Supreme Court has jurisdiction to review upon appeal:

1. A judgment in an action or proceeding, commenced in a district court, when the matter in dispute is embraced in the general jurisdiction of the Supreme Court, and to review upon appeal from such judgment any intermediate order or decision involving the merits and necessarily affecting the judgment and, in a criminal action, any order changing or refusing to change the place of trial of the action or proceeding.

2. An order granting or refusing a new trial in such cases; an order in a civil action changing or refusing to change the place of trial of the action or proceeding after motion is made therefor in the cases in which that court has appellate jurisdiction; and from an order granting or refusing to grant an injunction or mandamus in the case provided for by law.

[6:19:1865; B 915; BH 2430; C 2513; RL 4833; NCL 8375] (NRS A 1981, 1706)



NRS 2.110 - Power on appeal.

The Supreme Court may reverse, affirm or modify the judgment or order appealed from as to any or all of the parties, and may, if necessary, order a new trial, and in a criminal action, order the new trial to be had in the proper place. On a direct appeal from an order in a civil action granting a motion to change the place of trial of an action or refusing to change the place of trial, the Court may affirm or reverse the order and order the trial to be had in the proper place. An order in a civil action changing or refusing to change the place of trial must not be appealed from on an appeal from a judgment, but only on direct appeal from the order changing or refusing to change the place of trial. When the judgment or order appealed from is reversed or modified, this Court may make, or direct the inferior court to make, complete restoration of all property and rights lost by the erroneous judgment or order.

[8:19:1865; A 1913, 274; 1919 RL 4835; NCL 8377] (NRS A 1981, 1706)



NRS 2.120 - Adoption of rules for government of courts and State Bar of Nevada; adoption of rules for civil practice and procedure.

1. The Supreme Court may make rules not inconsistent with the Constitution and laws of the State for its own government, the government of the district courts, and the government of the State Bar of Nevada. Such rules shall be published promptly upon adoption and take effect on a date specified by the Supreme Court which in no event shall be less than 30 days after entry of an order adopting such rules.

2. The Supreme Court, by rules adopted and published from time to time, shall regulate original and appellate civil practice and procedure, including, without limitation, pleadings, motions, writs, notices and forms of process, in judicial proceedings in all courts of the State, for the purpose of simplifying the same and of promoting the speedy determination of litigation upon its merits. Such rules shall not abridge, enlarge or modify any substantive right and shall not be inconsistent with the Constitution of the State of Nevada. Such rules shall be published promptly upon adoption and take effect on a date specified by the Supreme Court which in no event shall be less than 60 days after entry of an order adopting such rules.

[Part 8:19:1865; A 1913, 274; 1919 RL 4835; NCL 8377] + [1:40:1951] + [2:40:1951] (NRS A 1963, 384; 1967, 112)



NRS 2.123 - Adoption of rules for renewal of license to practice law: Information relating to state business license and unpaid debt assigned to State Controller for collection. [Effective January 1, 2014.]

1. The Supreme Court may adopt rules that:

(a) Require a person applying for the renewal of a license to practice law to indicate in the application submitted to the State Bar of Nevada whether the applicant has a state business license and, if so, require the applicant to include in the application the state business license number assigned by the Secretary of State upon compliance with the provisions of chapter 76 of NRS.

(b) Prohibit the renewal of a license to practice law if:

(1) The applicant fails to submit the information required by paragraph (a); or

(2) The State Controller has informed the State Bar of Nevada pursuant to subsection 5 of NRS 353C.1965 that the applicant owes a debt to an agency that has been assigned to the State Controller for collection and the applicant has not:

(I) Satisfied the debt;

(II) Entered into an agreement for the payment of the debt pursuant to NRS 353C.130; or

(III) Demonstrated that the debt is not valid.

2. As used in this section:

(a) Agency has the meaning ascribed to it in NRS 353C.020.

(b) Debt has the meaning ascribed to it in NRS 353C.040.

(Added to NRS by 2013, 2721, effective January 1, 2014)



NRS 2.125 - Adoption of rules for voluntary mediation for homeowners at risk of default and small businesses whose commercial property is in default.

The Supreme Court may adopt rules providing for voluntary mediation with respect to:

1. A homeowner who is not in default but is at risk of default.

2. A small business whose commercial property is in default. If the Supreme Court adopts such rules, the Supreme Court shall consider:

(a) The goals and purposes of the mediation process;

(b) The necessity, efficiency and desirability of allowing mediation for the various types of commercial property; and

(c) Any other factor that is relevant in determining whether allowing mediation under the circumstances is in the best interests of the residents, businesses and governmental entities in this State.

(Added to NRS by 2009, 1759; A 2010, 26th Special Session, 73)



NRS 2.130 - Regular sessions; issuance of writs.

The Supreme Court shall:

1. Hold such regular sessions during each calendar year as are necessary to dispose of its business.

2. Always be open for the issuance of writs.

[9:19:1865; B 918; BH 2433; C 2516; RL 4836; NCL 8378] (NRS A 1967, 209)



NRS 2.135 - Panels. [Effective until the date on which the voters approve a constitutional amendment establishing an intermediate court of appeals.]

1. The Supreme Court may sit, hear and decide cases in panels of three justices. Concurrence of a majority of the justices sitting on a panel is necessary to decide a case. The full Court shall reconsider any case decided by a panel if any two justices so request.

2. The full Court may assign to a panel any case over which the Supreme Court has jurisdiction.

3. If panels of justices are established, the Supreme Court shall:

(a) Adopt rules to govern the use of panels for the hearing and decision of cases.

(b) Designate the places of holding court by panels.

(Added to NRS by 1997, 1529)



NRS 2.140 - Quorum. [Effective until the date on which the voters approve a constitutional amendment establishing an intermediate court of appeals.]

Four justices constitute a quorum for the transaction of business, excepting such business as may be done at chambers or by panels. The concurrence of four justices who heard the argument is necessary to pronounce a judgment, except in business done at chambers or by panels.

[10:19:1865; B 919; BH 2434; C 2517; RL 4837; NCL 8379] (NRS A 1967, 836; 1997, 1530)

NRS 2.140 Quorum; reargument of case. [Effective on the date on which the voters approve a constitutional amendment establishing an intermediate court of appeals.] Three justices shall constitute a quorum for the transaction of business, excepting such business as may be done at chambers, and the concurrence of three justices who heard the argument shall be necessary to pronounce any judgment, except in chamber business; and if three justices who have heard the argument do not agree, the case shall be reargued.

[10:19:1865; B 919; BH 2434; C 2517; RL 4837; NCL 8379] (NRS A 1967, 836; 1997, 1530, effective on the date on which the voters approve a constitutional amendment establishing an intermediate court of appeals)



NRS 2.150 - Room and facilities for session.

If a room in which to hold the court, together with attendants, fuel, lights and stationery, suitable and sufficient for the transaction of business, is not provided by the State, the Court may direct the sheriff of any county where the session is held to provide a room, attendants, fuel, lights and stationery, and the expenses must be paid out of the State Treasury.

[11:19:1865; B 920; BH 2435; C 2518; RL 4838; NCL 8380] (NRS A 1969, 312; 1985, 221)



NRS 2.160 - Assignment of submitted cases; written decisions and opinions.

1. Immediately upon a case being submitted to the Supreme Court it shall be assigned to one member of the Court for the preparation of an opinion.

2. All opinions and decisions rendered by the Supreme Court shall be in writing, signed by the justices concurring therein, and shall be spread at large on the records of the Court kept for that purpose.

[4:222:1913; 1919 RL p. 3314; NCL 8432] + [12:19:1865; B 921; BH 2436; C 2519; RL 4839; NCL 8381]



NRS 2.165 - Ruling that provision of Nevada Constitution or Nevada Revised Statutes is unconstitutional: Prevailing party to provide copy of ruling to Attorney General.

If the Supreme Court holds that a provision of the Nevada Constitution or the Nevada Revised Statutes violates a provision of the Nevada Constitution or the United States Constitution, the prevailing party in the proceeding shall provide a copy of the ruling to the Office of the Attorney General

(Added to NRS by 2013, 819)



NRS 2.170 - Justice not to practice law.

A justice of the Supreme Court shall not act as attorney or counsel in any court except in an action or proceeding to which the justice is a party on the record.

[Part 46:19:1865; B 951; BH 2465; C 2546; RL 4866; NCL 8408]



NRS 2.180 - Absence from State; forfeiture of office.

A justice of the Supreme Court shall not absent himself or herself from this State for more than 90 consecutive days. A violation of the provisions of this section shall work a forfeiture of office.

[Part 48:19:1865; A 1865, 185; B 953; BH 2467; C 2548; RL 4868; NCL 8410]



NRS 2.185 - Appropriation for support or operation of Court must be reduced based on administrative assessments to be allocated to Court; duty of Court.

1. Any amount appropriated by the Legislature from the State General Fund for the support or operation of the Supreme Court during a fiscal year must be reduced to the extent that the amount of any administrative assessments distributed to the Office of the Court Administrator for allocation to the Supreme Court pursuant to NRS 176.059 exceeds the amount which is authorized by the Legislature for expenditure from those assessments for that fiscal year.

2. The Supreme Court shall reserve for reversion each fiscal year the amount by which an appropriation from the State General Fund must be reduced pursuant to subsection 1, and that amount reverts to the State General Fund upon the close of that fiscal year by the State Controller.

(Added to NRS by 2001, 2356)



NRS 2.190 - Power to take and certify acknowledgments and affidavits.

The justices of the Supreme Court shall have power in any part of the State to take and certify:

1. The acknowledgment of conveyances and the satisfaction of a judgment of any court.

2. An affidavit to be used in any court of justice in this state.

[63:19:1865; B 968; BH 2482; C 2563; RL 4883; NCL 8425]



NRS 2.195 - Use of facsimile signature: Conditions and restrictions.

1. Each justice of the Supreme Court may use a facsimile signature produced through a mechanical device in place of the justice s handwritten signature whenever the necessity arises and upon approval of the Supreme Court, subject to the following conditions:

(a) That the mechanical device must be of such a nature that the facsimile signature may be removed from the mechanical device and kept in a separate secure place.

(b) That the use of the facsimile signature may be made only under the direction and supervision of the justice whose signature it represents.

(c) That the entire mechanical device must at all times be kept in a vault, securely locked, when not in use, to prevent any misuse of the device.

2. No facsimile signature produced through a mechanical device authorized by the provisions of this section may be combined with the signature of another officer.

(Added to NRS by 1989, 998)



NRS 2.200 - Appointment of Clerk; removal.

1. The Supreme Court shall appoint a Clerk of the Supreme Court; but any person elected to the office of Clerk of the Supreme Court before July 1, 1957, shall continue to hold such office until the expiration of the term for which he or she may have been elected.

2. The Clerk of the Supreme Court shall hold office and be removable at the pleasure of the Supreme Court.

[12:108:1866; B 2610; BH 1647; C 1793; RL 2776; NCL 4776] + [Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] (NRS A 1957, 109)



NRS 2.210 - Qualifications of Clerk.

No person shall be eligible to the office of Clerk of the Supreme Court unless the person:

1. Shall have attained the age of 21 years at the time of the appointment; and

2. Shall be a qualified elector and a citizen resident of this state for 1 year next preceding the appointment.

[Part 2:108:1866; A 1953, 711; 1955, 459] (NRS A 1957, 109)



NRS 2.220 - Salary of Clerk.

The Supreme Court shall fix the annual salary of the Clerk of the Supreme Court within the limits of legislative appropriations.

[Part 8:295:1953; A 1955, 527] + [8:320:1955] + [11:320:1955] + [13:320:1955] (NRS A 1957, 540; 1963, 539; 1967, 456)



NRS 2.230 - Deputy clerks.

The Clerk of the Supreme Court may, under the hand and seal of the Clerk, appoint deputies in his or her office. A deputy so appointed may, during the absence or inability of the Clerk of the Supreme Court, perform all of the duties of a ministerial nature requisite and pertaining to the office.

[Part 1:258:1951] (NRS A 1973, 353; 1985, 1224)



NRS 2.240 - Clerical assistants.

The Clerk of the Supreme Court is authorized to employ persons necessary to carry out the duties of his or her office.

[2:258:1951]



NRS 2.250 - Fees.

1. The Clerk of the Supreme Court may demand and receive for the services of the Clerk rendered in discharging the duties imposed upon him or her by law the following fees:

(a) Except as otherwise provided in paragraph (d), whenever an appeal is taken to the Supreme Court, or whenever a special proceeding by way of mandamus, certiorari, prohibition, quo warranto, habeas corpus, or otherwise is brought in or to the Supreme Court, the appellant and any cross-appellant or the party bringing a special proceeding shall, at or before the appeal, cross-appeal or petition for a special proceeding has been entered on the docket, pay to the Clerk of the Supreme Court the sum of $200.

(b) Except as otherwise provided in paragraph (d), a party to an appeal or special proceeding who petitions the Supreme Court for a rehearing shall, at the time of filing such a petition, pay to the Clerk of the Supreme Court the sum of $100.

(c) Except as otherwise provided in paragraph (d), in addition to the fees required pursuant to paragraphs (a) and (b):

(1) Whenever an appeal is taken to the Supreme Court, or whenever a special proceeding by way of mandamus, certiorari, prohibition, quo warranto, habeas corpus, or otherwise is brought in or to the Supreme Court, the appellant and any cross-appellant or the party bringing a special proceeding shall, at or before the appeal, cross-appeal or petition for a special proceeding has been entered on the docket, pay to the Clerk of the Supreme Court a court automation fee of $50.

(2) A party to an appeal or special proceeding who petitions the Supreme Court for a rehearing shall, at the time of filing such a petition, pay to the Clerk of the Supreme Court a court automation fee of $50.

The Clerk of the Supreme Court shall remit the fees collected pursuant to this paragraph to the State Controller for credit to a special account in the State General Fund. The State Controller shall distribute the money received to the Office of Court Administrator to be used for advanced and improved technological purposes in the Supreme Court. The special account is restricted to the use specified, and the balance in the special account must be carried forward at the end of each fiscal year. As used in this paragraph, technological purposes means the acquisition or improvement of technology, including, without limitation, acquiring or improving technology for converting and archiving records, purchasing hardware and software, maintaining the technology, training employees in the operation of the technology and contracting for professional services relating to the technology.

(d) No fees may be charged by the Clerk in:

(1) Any action brought in or to the Supreme Court wherein the State of Nevada or any county, city or town thereof, or any officer or commission thereof is a party in his, her or its official or representative capacity, against the State of Nevada, county, city, town, officer or commission;

(2) A habeas corpus proceeding of a criminal or quasi-criminal nature; or

(3) An appeal taken from, or a special proceeding arising out of, a criminal proceeding.

(e) A fee of $60 for Supreme Court decisions in pamphlet form for each year, or a fee of $30 for less than a 6 months supply of decisions, to be collected from each person who requests such decisions, except those persons and agencies set forth in NRS 2.345. The Clerk may charge a reasonable fee to all parties, including, without limitation, the persons and agencies set forth in NRS 2.345, for access to decisions of the Supreme Court compiled in an electronic format.

(f) A fee from a person who requests a photostatic copy or a photocopy print of any paper or document in an amount determined by the justices of the Supreme Court.

2. The Clerk of the Supreme Court shall not charge any fee that is not authorized by law.

3. The Clerk of the Supreme Court shall keep a fee book in which the Clerk shall enter in detail the title of the matter, proceeding or action, and the fees charged therein. The fee book must be open to public inspection in the office of the Clerk.

4. The Clerk of the Supreme Court shall publish and post in some conspicuous place in the Clerk s office a table of fees for public inspection. The Clerk shall forfeit a sum of not less than $20 for each day of his or her omission to do so, which sum with costs may be recovered by any person by filing an action before any justice of the peace of the same county.

5. All fees prescribed in this section must be paid in advance, if demanded. If the Clerk of the Supreme Court has not received any or all of the fees which are due to the Clerk for services rendered in any suit or proceeding, the Clerk may have execution therefor in the Clerk s own name against the party from whom they are due, to be issued from the Supreme Court upon order of a justice thereof or from the Court upon affidavit filed.

6. The Clerk of the Supreme Court shall give a receipt on demand of the party paying a fee. The receipt must specify the title of the cause in which the fee is paid and the date and the amount of the payment.

7. The Clerk of the Supreme Court shall, when depositing with the State Treasurer money received for Court fees, render to the State Treasurer a brief note of the cases in which the money was received.

[Part 1:49:1883; BH 2342; C 2460; RL 2005; NCL 2936] + [2:49:1883; A 1917, 30; 1921, 111; NCL 2937] + [17:49:1883; BH 2358; C 2482; RL 2019; NCL 2950] + [18:49:1883; BH 2359; C 2483; RL 2020; NCL 2951] + [23:49:1883; BH 2364; C 2488; RL 2025; NCL 2956] + [25:49:1883; BH 2366; C 2490; RL 2027; NCL 2958] + [Part 31:49:1883; BH 2372; C 2496; RL 2033; NCL 2964] + [32:49:1883; A 1919, 15; 1953, 46] + [21:49:1883; BH 2362; C 2486; RL 2023; NCL 2954] + [22:49:1883; BH 2363; C 2487; RL 2024; NCL 2955] (NRS A 1971, 827, 2059; 1981, 251; 1983, 469; 1985, 221, 712; 1997, 1210; 1999, 1203; 2003, 2119)



NRS 2.255 - Penalties for violations by Clerk.

If the Clerk of the Supreme Court:

1. Violates any of the provisions of subsections 2 and 3 of NRS 2.250, the Clerk shall be fined in an amount not exceeding $1,000.

2. Takes greater fees than authorized by law, the Clerk shall, upon conviction, be removed from office and fined in an amount not exceeding $1,000.

(Added to NRS by 1985, 711; A 1999, 1205)



NRS 2.260 - List of cases submitted to be published monthly by Clerk.

The Clerk of the Supreme Court shall, on or before the 5th day of each calendar month, publish a list of all cases submitted to the Supreme Court, which remain undecided for a period of more than 90 days, together with the date of original submission and the dates of any orders of resubmission. Publication shall be made in a newspaper publishing advertising for the State. It shall not be necessary to publish the full title of each case, but the number of the case and so much of the title as is sufficient to identify the same shall be published.

[1:222:1913; 1919 RL p. 3313; NCL 8429]



NRS 2.270 - Destruction of obsolete exhibits by Clerk.

From and after March 5, 1937, and continuing at convenient dates thereafter, the Clerk of the Supreme Court, with the approval of the justices, shall destroy any exhibits which have been in the Clerk s custody for at least 5 years and which shall have been considered by the justices to be of no further use or value. The Clerk shall destroy the exhibits by such means as the Clerk shall determine to be in conformity with the intent of this section.

[1:42:1937; 1931 NCL 8445.10]



NRS 2.280 - Power of Clerk to take and certify acknowledgments and affidavits.

The Clerk of the Supreme Court shall have power in any part of the State to take and certify:

1. The acknowledgment of conveyances and the satisfaction of a judgment of any court.

2. An affidavit to be used in any court of justice in this state.

[Part 63:19:1865; B 968; BH 2482; C 2563; RL 4883; NCL 8425]



NRS 2.290 - Bailiff.

The Supreme Court, or a majority thereof, is authorized to designate any person appointed and employed pursuant to NRS 2.295 to act as Bailiff of the Supreme Court.

[1:90:1901; A 1923, 19; NCL 8438] + [Part 8:295:1953; A 1955, 527] (NRS A 1967, 137; 1969, 312; 2011, 78)



NRS 2.295 - Employees to provide safety, security and police duties.

The Supreme Court, or a majority thereof, is authorized to appoint and employ one or more persons to provide for the safety and security of the justices and employees of the Supreme Court and to carry out any necessary police duties at the direction of the Chief Justice to maintain safe and reasonable access to justice for residents of Nevada.

(Added to NRS by 2011, 78)



NRS 2.300 - Other employees.

The Supreme Court, or a majority thereof, is authorized to employ stenographic clerks, law clerks, legal assistants, legal secretaries and other necessary employees within the limits of the appropriation made for the support of the Supreme Court.

[Part 1:4:1909; RL 4891; NCL 8441] (NRS A 1957, 543; 1960, 74; 1967, 834; 1971, 828)



NRS 2.310 - Official Reporter: Appointment; qualifications.

The Supreme Court may appoint an Official Reporter who must be a certified court reporter and who shall perform such duties as may be required by the Court.

[Part 1:10:1907; RL 4889; NCL 8439] (NRS A 1973, 1321; 1993, 1409)



NRS 2.320 - Reporters of decisions; duties. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The Clerk of the Supreme Court and the Official Reporter are ex officio reporters of decisions. Whenever any case is finally determined by the Supreme Court, the reporters of decisions shall make a synopsis of the opinion and decision of the Supreme Court in the case. A copy of the opinion together with the synopsis must be filed by the reporters of decisions with the State Printer.

[1:187:1915; A 1941, 94; 1931 NCL 5212] (NRS A 1973, 1453; 1985, 455; 1993, 1499; 1997, 8)

NRS 2.320 Reporters of decisions; duties. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The Clerk of the Supreme Court and the Official Reporter are ex officio reporters of decisions. Whenever any case is finally determined by the Supreme Court or the Court of Appeals, the reporters of decisions shall make a synopsis of the opinion and decision of the Supreme Court or the Court of Appeals, as applicable, in the case. A copy of the opinion together with the synopsis must be filed by the reporters of decisions with the State Printer.

[1:187:1915; A 1941, 94; 1931 NCL 5212] (NRS A 1973, 1453; 1985, 455; 1993, 1499; 1997, 8; 2013, 1728, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2.330 - Bound volumes.

The reporters of decisions shall have the decisions and synopses, together with an index, table of cases and of statutes and provisions of constitution cited, printed and bound in volumes of the size, as nearly as may be, of the volumes heretofore published.

[2:187:1915; A 1941, 94; 1953, 13]



NRS 2.340 - Advance sheets: Publication. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The State Printer shall furnish the reporters of decisions with proof sheets for their verification and correction before publication in permanent form. The State Printer then shall print immediately each complete Supreme Court decision in pamphlet form and shall furnish the Clerk of the Supreme Court with as many pamphlet copies of each decision as the Clerk determines are necessary for distribution to licensed attorneys, or any person mentioned in NRS 2.345, or for his or her use and the use of the justices of the Supreme Court. Each decision must be printed and pamphlet copies returned to the Clerk of the Supreme Court within 14 days, not including the day of delivery, after the decision has been furnished to the State Printer by the Clerk of the Court. For good cause shown, the Chief Justice of the Supreme Court may extend the time within which the decision or decisions may be published.

2. At the time of delivering the copy of any decision to the State Printer pursuant to the provisions of NRS 2.320, which must be immediately after the decision is filed, the Clerk of the Supreme Court shall take a receipt for the decision. The receipt must set forth the date of delivery and the title and number of the case.

[3:187:1915; A 1951, 367] (NRS A 1961, 54; 1969, 1517; 1971, 2061; 1973, 1453; 1985, 455; 1993, 1499; 1997, 8)

NRS 2.340 Advance sheets: Publication. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The State Printer shall furnish the reporters of decisions with proof sheets for their verification and correction before publication in permanent form. The State Printer then shall print immediately each complete Supreme Court decision and Court of Appeals decision in pamphlet form and shall furnish the Clerk of the Supreme Court with as many pamphlet copies of each decision as the Clerk determines are necessary for distribution to licensed attorneys, or any person mentioned in NRS 2.345, or for his or her use and the use of the justices of the Supreme Court and the judges of the Court of Appeals. Each decision must be printed and pamphlet copies returned to the Clerk of the Supreme Court within 14 days, not including the day of delivery, after the decision has been furnished to the State Printer by the Clerk of the Court. For good cause shown, the Chief Justice of the Supreme Court may extend the time within which the decision or decisions may be published.

2. At the time of delivering the copy of any decision to the State Printer pursuant to the provisions of NRS 2.320, which must be immediately after the decision is filed, the Clerk of the Supreme Court shall take a receipt for the decision. The receipt must set forth the date of delivery and the title and number of the case.

[3:187:1915; A 1951, 367] (NRS A 1961, 54; 1969, 1517; 1971, 2061; 1973, 1453; 1985, 455; 1993, 1499; 1997, 8; 2013, 1729, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2.345 - Advance sheets: Distribution without charge.

The following persons and agencies are entitled to the supreme court decisions in pamphlet form without charge:

1. Each of the judges of the District Court of the United States, one copy.

2. The Supreme Court Law Library, two copies.

3. Each state officer, district judge, district attorney, county clerk, justice of the peace and municipal judge in this State, one copy.

4. Each public library in this State, one copy.

5. Each library in the Nevada System of Higher Education, one copy.

6. Each newspaper published in this State, and each commercial television and radio station transmitting in this State, one copy upon its annual request therefor.

(Added to NRS by 1971, 2059; A 1973, 424; 1977, 484; 1979, 22; 1983, 901; 1993, 360)



NRS 2.350 - Title of bound volumes.

The title of each of the bound volumes shall be Nevada Reports, which title, together with the name of the Clerk of the Supreme Court and the number of the volume, shall be printed on the back of each book.

[4:187:1915; 1919 RL p. 3315; NCL 5215]



NRS 2.360 - Justices to supervise and direct preparation of material.

The work of the reporters of decisions in preparing the material for the Nevada Reports shall be under the direction and supervision of the justices of the Supreme Court.

[5:187:1915; 1919 RL p. 3315; NCL 5216]



NRS 2.370 - Duties of stenographic clerks and Clerk of the Court. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The stenographic clerks of the Supreme Court shall, without additional compensation, assist the reporters of decisions in the preparation of the material for the Nevada Reports.

2. Immediately after the filing of any decision by the Supreme Court, the Clerk of the Supreme Court shall mail a copy of such decision to counsel upon each side of the case, which copy shall bear the certificate of such Clerk to be a full, true and correct copy of such decision.

[6:187:1915; 1919 RL p. 3315; NCL 5217] (NRS A 1960, 152)

NRS 2.370 Duties of stenographic clerks and Clerk of the Court. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The stenographic clerks of the Supreme Court shall, without additional compensation, assist the reporters of decisions in the preparation of the material for the Nevada Reports.

2. Immediately after the filing of any decision by the Supreme Court or the Court of Appeals, the Clerk of the Supreme Court shall mail a copy of such decision to counsel upon each side of the case, which copy shall bear the certificate of such Clerk to be a full, true and correct copy of such decision.

[6:187:1915; 1919 RL p. 3315; NCL 5217] (NRS A 1960, 152; 2013, 1729, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2.380 - Printing of Nevada Reports.

The State Printer shall cause to be printed upon good paper and in a workmanlike manner, bound in buckram and delivered to the Legislative Counsel Bureau a number of copies of each volume of decisions published after February 16, 1967, not less than 750 and sufficient in the opinion of the Director of the Legislative Counsel Bureau to meet the requirements for free distribution pursuant to NRS 345.020 and for sale.

[8:187:1915; A 1931, 314; 1949, 586; 1943 NCL 5219] (NRS A 1967, 86; 1969, 1518; 1973, 1408, 1453; 1985, 456; 1993, 1499; 1997, 9)



NRS 2.400 - Money for printing Nevada Reports and advance sheets.

Funds for printing the Nevada Reports and the pamphlet decisions shall be provided by legislative appropriation from the General Fund as a budgeted part of the appropriation for the support of the Supreme Court, and shall be paid out on claims as other claims against the State are paid.

[Part 3:187:1915; A 1951, 367]



NRS 2.410 - Supervision and control; regulations governing operation.

The Supreme Court Law Library shall be under the supervision and control of the Supreme Court, which may make and enforce such rules and regulations as may be necessary for the government, use and services of the Library. Such rules or regulations shall assure that the Library is accessible for public use and to users in all parts of the State.

(Added to NRS by 1973, 422; A 2001, 3111; 2007, 1972)



NRS 2.420 - Hours of use by public.

The justices of the Supreme Court may designate the hours that the Supreme Court Law Library shall be open for the use of the public.

(Added to NRS by 1973, 423)



NRS 2.430 - Librarian and other personnel: Appointment; unclassified service; leaves of absence.

1. The Supreme Court may appoint a Librarian, who shall serve at the pleasure of the Supreme Court.

2. The Supreme Court Law Librarian, with the approval of the Supreme Court, may employ such personnel as the execution of the Librarian s duties and the maintenance and operation of the Library may require.

3. All of the personnel of the Supreme Court Law Library are exempt from the provisions of chapter 284 of NRS, and are entitled to such leaves of absence as the Supreme Court prescribes.

(Added to NRS by 1973, 422)



NRS 2.440 - Qualifications of Librarian.

The Supreme Court Law Librarian shall:

1. Be a graduate of a library school accredited by the American Library Association;

2. Have at least 2 years of library experience in an administrative capacity; and

3. Have at least 1 year of training in a law school or 2 years of experience as an employee in a law library.

(Added to NRS by 1973, 423)



NRS 2.450 - Biennial report.

The Supreme Court Law Librarian shall submit a biennial report to the justices of the Supreme Court concerning the condition, operation and functioning of the Law Library.

(Added to NRS by 1973, 423)



NRS 2.460 - Purchase and exchange of publications authorized.

The Supreme Court Law Librarian may purchase and exchange the Nevada Reports, Nevada Revised Statutes and supplements or any other compilation or code of Nevada laws, or any other book or periodical with other law libraries in the United States in return for their legal compilations, books or periodicals when, in the judgment of the Supreme Court Law Librarian, such exchange is in the best interests of the Supreme Court Law Library.

(Added to NRS by 1973, 423)



NRS 2.470 - Charges for services; disposition of receipts.

1. The Supreme Court Law Librarian may collect a charge from any person who requests any photostatic copy or photocopy print of any paper or document from the Supreme Court Law Library or who uses any computerized service for legal research to which the Law Library subscribes. The amount of the charge must be set by the Supreme Court Law Librarian but must not exceed the cost of the photographic copying process for any specific paper or document or the cost to the Law Library for that service.

2. The money collected from the fees must be deposited in the State Treasurer s office and credited to the Account of the Supreme Court Law Library. The receipts may be expended by the Supreme Court Law Library pursuant to the provisions of law authorizing budgeted expenditures of money not appropriated from the State General Fund by various state officers, departments, boards, agencies, commissions and institutions for specific fiscal years.

(Added to NRS by 1973, 423; A 1987, 505)



NRS 2.480 - Money for operation and maintenance; use of Law Library s Account.

1. Funds for operation and maintenance of the Supreme Court Law Library must be provided by legislative appropriation from the General Fund in the State Treasury as a budgeted part of the appropriation for the support of the Supreme Court, and must be paid out on claims as other claims against the State are paid.

2. All unappropriated funds received by the Supreme Court Law Library shall be deposited in the Supreme Court Law Library s Account and must be used for law library purposes.

(Added to NRS by 1973, 423; A 1981, 252)



NRS 2.490 - Gifts: Deposit in Law Library Gift Account; use.

All gifts of money which the Supreme Court Librarian is authorized to accept must be deposited in the Supreme Court Law Library Gift Account, which is hereby created in the State General Fund. The Account is a continuing account without reversion, and money in the Account must be used for Supreme Court Law Library purposes only and expended in accordance with the terms of the gift.

(Added to NRS by 1973, 423; A 1979, 611; 2011, 440)






Chapter 2A - Court of Appeals

NRS 2A.010 - Composition; commission; oath. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The Court of Appeals shall consist of a Chief Judge and two associate judges. Each judge of the Court of Appeals hereafter elected or appointed must be commissioned by the Governor and, before entering upon the discharge of duties, shall take the constitutional oath of office.

(Added to NRS by 2013, 1703, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.020 - Qualifications. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A person may not be a candidate or be eligible for the office of judge of the Court of Appeals unless the person:

(a) Has attained the age of 25 years.

(b) Is an attorney licensed and admitted to practice law in the courts of this State at the time of the election or appointment.

(c) Has been an attorney licensed and admitted to practice law in the courts of this State, another state or the District of Columbia for not less than 15 years at any time preceding the election or appointment, at least 2 years of which have been in this State.

(d) Is a qualified elector and has been a bona fide resident of this State for 2 years next preceding the election or appointment.

(e) Has not ever been removed from any judicial office by the Legislature or removed or retired from any judicial office by the Commission on Judicial Discipline.

2. For the purposes of this section, a person is eligible to be a candidate for the office of judge of the Court of Appeals if a decision to remove or retire the person from a judicial office is pending appeal before the Supreme Court or has been overturned by the Supreme Court.

(Added to NRS by 2013, 1703, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.030 - Election. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Except as otherwise provided in NRS 2A.040, the judges of the Court of Appeals must be chosen at general elections by the qualified electors of this State. Except as otherwise provided in NRS 2A.040, each judge holds office for a term of 6 years from and including the first Monday of January next after the election.

(Added to NRS by 2013, 1704, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.040 - Appointment of initial judges by Governor. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The initial three judges of the Court of Appeals must be appointed by the Governor from among three nominees selected for each individual office by the Commission on Judicial Selection pursuant to Section 20 of Article 6 of the Nevada Constitution within 30 days after the Commission delivers to the Governor its list of nominees.

2. If the Governor has not made the appointments required by subsection 1 within the 30-day time period, the Governor shall not make any other appointment to any public office until he or she has appointed a judge from the list submitted pursuant to subsection 1.

3. The judges appointed pursuant to this section shall serve a term of 2 years beginning on the first Monday in January 2015.

(Added to NRS by 2013, 1704, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.050 - Chief Judge. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The Chief Justice of the Supreme Court shall appoint one judge of the Court of Appeals to be the Chief Judge.

(Added to NRS by 2013, 1704, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.060 - Resignation of office. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Resignation of office by a judge of the Court of Appeals must be made to the Governor and to the Court Administrator. The Governor shall notify the Court Administrator as soon as practicable upon his or her acceptance of the resignation or retirement of a judge of the Court of Appeals.

(Added to NRS by 2013, 1704, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.070 - Vacancy filled by Governor; term. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

When any vacancy occurs in the office of judge of the Court of Appeals, the Governor shall fill the same by granting a commission, which expires at the next general election by the people and upon the qualification of his or her successor, at which election a judge must be chosen for the balance of the unexpired term.

(Added to NRS by 2013, 1704, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.080 - Salary. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The annual base salary of each judge of the Court of Appeals is $165,000.

2. A judge of the Court of Appeals who has served as a justice of the Supreme Court, judge of the Court of Appeals or judge of a district court, or any combination thereof, for at least 4 years is entitled to an additional salary of 2 percent of his or her annual base salary for each year of service. The additional salary must not exceed 22 percent of his or her annual base salary.

3. The salary provided for in this section is payable in biweekly installments as other state officers are paid.

(Added to NRS by 2013, 1704, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.090 - Service of judges as supplemental district judges. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The judges of the Court of Appeals shall also serve as ex officio supplemental district judges, and in that capacity shall perform such judicial duties as may be designated in the rules adopted by the Supreme Court, Section 3A of Article 6 of the Nevada Constitution.

(Added to NRS by 2013, 1704, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.100 - Pensions. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Any judge of the Court of Appeals who has served as a justice of the Supreme Court, judge of the Court of Appeals or judge of a district court in any one or more of those courts for a period or periods aggregating 22 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to three-fourths the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

2. Any judge of the Court of Appeals who has served as a justice of the Supreme Court, judge of the Court of Appeals or judge of a district court in any one or more of those courts for a period or periods aggregating 5 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

3. Any judge of the Court of Appeals who qualifies for a pension under the provisions of subsection 2 is entitled to receive, for each year served beyond 5 years up to a maximum of 22 years, an additional 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable as provided in subsection 2.

4. Any judge who has retired pursuant to subsection 3 and is thereafter recalled to additional active service in the court system is entitled to receive credit toward accumulating 22 years service for the maximum pension based upon the time he or she actually spends in the additional active service.

5. Any judge who has the years of service necessary to retire but has not attained the required age may retire at any age with a benefit actuarially reduced to the required retirement age. A benefit under this subsection must be reduced in the same manner as benefits are reduced for persons retired under the Public Employees Retirement System.

6. Any person receiving a pension pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired under the Public Employees Retirement System.

7. Any judge who desires to receive the benefits of this section must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact that the judge is ending his or her service, the date and place of his or her birth, and the years he or she has served in any district court, the Court of Appeals or the Supreme Court.

8. The faith of the State of Nevada is hereby pledged that this section will not be repealed or amended so as to affect any judge who may have ended his or her service pursuant to it.

(Added to NRS by 2013, 1705, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.110 - Retirement because of incapacity, disability or advanced age. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A judge of the Court of Appeals who has served as a justice of the Supreme Court, judge of the Court of Appeals or judge of a district court in any one or more courts for a period or periods aggregating 5 years or more and who becomes permanently incapacitated, physically or mentally, to perform the duties of office may retire from office regardless of age.

2. Any judge who retires pursuant to the provisions of subsection 1 or who is retired because of advanced age or mental or physical disability pursuant to Section 21 of Article 6 of the Nevada Constitution is entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, the same pension the judge would receive under NRS 2A.100 based on his or her years of service, but without regard to his or her age.

3. Any judge, or a guardian of a judge on behalf of the judge if the judge is unable to act, who desires to retire voluntarily must give notice in writing to the Governor. The Governor shall appoint three physicians licensed to practice medicine in the State of Nevada to examine the judge and report the results to the Governor in writing. If a majority of the physicians is of the opinion that the judge is permanently incapacitated, physically or mentally, the Governor shall approve the retirement. The judge or a guardian of the judge must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact of the judge s retirement and the years he or she has served in any or all of such courts.

4. Pensions payable pursuant to this section must be paid in the same manner as pensions are payable under NRS 2A.100. Fees and expenses of physicians appointed pursuant to this section must be paid out of funds from the Judicial Retirement Administrative Fund established pursuant to NRS 1A.200.

5. The faith of the State of Nevada is hereby pledged that this section will not be repealed or amended so as to affect adversely any judge who may have retired or been retired pursuant to its provisions.

(Added to NRS by 2013, 1705, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.120 - Benefits for surviving spouse. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. If a judge of the Court of Appeals at the time of his or her death had retired and was then receiving a pension under the provisions of NRS 2A.100, or if at the time of his or her death the judge had not retired but had performed sufficient service for retirement under the provisions of NRS 2A.100, the surviving spouse, if the spouse has attained the age of 60 years, is entitled, until the spouse s death or remarriage, to receive monthly payments of $2,500 per month.

2. If a surviving spouse of a judge is not eligible to receive benefits pursuant to subsection 1, the spouse is entitled, until the spouse s death or remarriage or until the spouse becomes eligible to receive those benefits, to receive payments equal in amount to the payment provided in subsection 1 of NRS 286.674 for the spouse of a deceased member of the Public Employees Retirement System.

3. To obtain these benefits, the surviving spouse must make application to the Executive Officer of the Public Employees Retirement Board and furnish such information as may be required pursuant to reasonable regulations adopted for the purpose of carrying out the intent of this section.

4. Any person receiving a benefit pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired under the Public Employees Retirement System.

5. It is the intent of this section that no special fund be created for the purpose of paying these benefits, and all payments made under the provisions of this section are to be made out of and charged to the Judicial Retirement Fund established pursuant to NRS 1A.160.

(Added to NRS by 2013, 1706, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.130 - Benefits for surviving child. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Each child of a deceased judge of the Court of Appeals is entitled to receive payments equal in amount to the payments provided in NRS 286.673 for the child of a deceased member of the Public Employees Retirement System.

2. In determining whether a child is a full-time student or financially dependent and physically or mentally incompetent, as provided in NRS 286.673, the Executive Officer of the Public Employees Retirement Board shall use any applicable standards and procedures established by the Public Employees Retirement Board.

3. It is the intent of this section that no special fund be created for the payment of benefits, and all payments made under the provisions of this section are to be made out of and charged to the Judicial Retirement Fund established pursuant to NRS 1A.160.

(Added to NRS by 2013, 1707, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.140 - Benefits for survivor beneficiary and additional payees. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A judge of the Court of Appeals may designate, in writing, a survivor beneficiary and one or more additional payees to receive the payments provided pursuant to this section if the judge is unmarried on the date of his or her death. A designation pursuant to this section must be made on a form approved by the Court Administrator. If the judge has designated one or more payees in addition to the survivor beneficiary, the judge must designate the percentage of the payments that the survivor beneficiary and each additional payee is entitled to receive.

2. Except as otherwise provided in this subsection, if a judge of the Court of Appeals at the time of his or her death had retired and was then receiving a pension pursuant to the provisions of NRS 2A.100, or if at the time of his or her death the judge had not retired but had performed sufficient service for retirement pursuant to the provisions of NRS 2A.100, the survivor beneficiary designated pursuant to subsection 1, if the survivor beneficiary has attained the age of 60 years, is entitled, until his or her death, to receive monthly payments of $2,500 per month. If the judge had designated one or more payees in addition to the survivor beneficiary pursuant to subsection 1, the monthly payments paid pursuant to this subsection must be divided between the survivor beneficiary and any additional payee in the proportion designated by the judge pursuant to subsection 1.

3. Except as otherwise provided in this subsection, if a survivor beneficiary of a judge is not eligible to receive benefits pursuant to subsection 2, the survivor beneficiary is entitled, until his or her death or until he or she becomes eligible to receive those benefits, to receive payments equal in amount to the payment provided in subsection 1 of NRS 286.67675 for the survivor beneficiary of a deceased member of the Public Employees Retirement System. If the judge had designated one or more payees in addition to the survivor beneficiary pursuant to subsection 1, the payments paid pursuant to this subsection must be divided between the survivor beneficiary and any additional payee in the proportion designated by the judge pursuant to subsection 1.

4. To obtain the benefits authorized by subsection 3, the survivor beneficiary must make application to the Executive Officer of the Public Employees Retirement Board and furnish such information as may be required pursuant to reasonable regulations adopted for the purpose of carrying out the intent of this section.

5. Any person receiving a benefit pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired pursuant to the Public Employees Retirement System.

6. It is the intent of this section that no special fund be created for the purpose of paying these benefits, and all payments made pursuant to the provisions of this section are to be made out of and charged to the Judicial Retirement Fund established pursuant to NRS 1A.160.

(Added to NRS by 2013, 1707, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.150 - Application and administration of provisions concerning pensions, retirement and benefits. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The provisions of NRS 2A.100 to 2A.150, inclusive:

1. Apply only to a judge of the Court of Appeals or a surviving spouse or surviving child of a judge of the Court of Appeals who served as a justice of the Supreme Court or district judge before November 5, 2002;

2. Are administered by the Public Employees Retirement Board pursuant to NRS 1A.100; and

3. Are part of the Judicial Retirement System established pursuant to NRS 1A.100.

(Added to NRS by 2013, 1708, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.160 - Jurisdiction; review by Supreme Court. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The Supreme Court shall fix by rule the jurisdiction of the Court of Appeals and shall provide for the review, where appropriate, of appeals decided by the Court of Appeals.

(Added to NRS by 2013, 1708, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.170 - Power on appeal. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The Court of Appeals may reverse, affirm or modify the judgment or order appealed from as to any or all of the parties, and may, if necessary, order a new trial, and in a criminal action, order the new trial to be had in the proper place. On a direct appeal from an order in a civil action granting a motion to change the place of trial of an action or refusing to change the place of trial, the Court may affirm or reverse the order and order the trial to be had in the proper place. An order in a civil action changing or refusing to change the place of trial must not be appealed from on an appeal from a judgment, but only on direct appeal from the order changing or refusing to change the place of trial. When the judgment or order appealed from is reversed or modified, this Court may make, or direct the inferior court to make, complete restoration of all property and rights lost by the erroneous judgment or order.

(Added to NRS by 2013, 1708, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.180 - Regular sessions; issuance of writs. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The Court of Appeals shall:

1. Hold such regular sessions during each calendar year as are necessary to dispose of its business.

2. Always be open for the issuance of writs.

(Added to NRS by 2013, 1708, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.190 - Assignment of submitted cases; written decisions and opinions. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Immediately upon a case being submitted to the Court of Appeals it must be assigned to one member of the court for the preparation of an opinion.

2. All opinions and decisions rendered by the Court of Appeals must be in writing, signed by the judges concurring therein, and must be spread at large on the records of the Court kept for that purpose.

(Added to NRS by 2013, 1708, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.200 - Judge not to practice law. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

A judge of the Court of Appeals shall not act as attorney or counsel in any court except in an action or proceeding to which the judge is a party on the record.

(Added to NRS by 2013, 1708, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.210 - Absence from State; forfeiture of office. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

A judge of the Court of Appeals shall not absent himself or herself from this State for more than 90 consecutive days. A violation of the provisions of this section shall work a forfeiture of office.

(Added to NRS by 2013, 1708, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.220 - Power to take and certify acknowledgments and affidavits. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The judges of the Court of Appeals have power in any part of the State to take and certify:

1. The acknowledgment of conveyances and the satisfaction of a judgment of any court.

2. An affidavit to be used in any court of justice in this State.

(Added to NRS by 2013, 1708, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.230 - Use of facsimile signature: Conditions and restrictions. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Each judge of the Court of Appeals may use a facsimile signature produced through a mechanical device in place of the judge s handwritten signature whenever the necessity arises and upon approval of the Court of Appeals, subject to the following conditions:

(a) That the mechanical device must be of such a nature that the facsimile signature may be removed from the mechanical device and kept in a separate secure place.

(b) That the use of the facsimile signature may be made only under the direction and supervision of the justice whose signature it represents.

(c) That the entire mechanical device must at all times be kept in a vault, securely locked, when not in use, to prevent any misuse of the device.

2. No facsimile signature produced through a mechanical device authorized by the provisions of this section may be combined with the signature of another officer.

(Added to NRS by 2013, 1709, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.240 - Clerk. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The Clerk of the Supreme Court is ex officio clerk of the Court of Appeals.

(Added to NRS by 2013, 1709, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.250 - Bailiff. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The Bailiff of the Supreme Court is ex officio bailiff of the Court of Appeals.

(Added to NRS by 2013, 1709, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 2A.260 - Other employees. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The Court of Appeals, or a majority thereof, is authorized to employ stenographic clerks, law clerks, legal assistants, legal secretaries and other necessary employees within the limits of the appropriation made for the support of the Court of Appeals.

(Added to NRS by 2013, 1709, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)






Chapter 3 - District Courts

NRS 3.001 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 3.002 to 3.008, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1999, 706; A 1999, 2025)



NRS 3.002 - Chief Judge defined.

Chief Judge means a district judge who is chosen as the Chief Judge of a judicial district pursuant to NRS 3.025.

(Added to NRS by 1999, 706)



NRS 3.004 - Department of the family court defined.

Department of the family court means any department of the district court that is designated as a department of the family court.

(Added to NRS by 1999, 2019)



NRS 3.006 - Family court defined.

Family court means the division of the district court that is established as a family court pursuant to NRS 3.0105.

(Added to NRS by 1999, 706)



NRS 3.008 - Jurisdiction of the family court defined.

Jurisdiction of the family court means the jurisdiction of the family court that is established in NRS 3.223.

(Added to NRS by 1999, 2020)



NRS 3.010 - Judicial districts: Number; constitution.

The State is hereby divided into 10 judicial districts, as follows:

First Judicial District. Carson City and the County of Storey constitute the First Judicial District.

Second Judicial District. The County of Washoe constitutes the Second Judicial District.

Third Judicial District. The County of Lyon constitutes the Third Judicial District.

Fourth Judicial District. The County of Elko constitutes the Fourth Judicial District.

Fifth Judicial District. The Counties of Mineral, Esmeralda and Nye constitute the Fifth Judicial District.

Sixth Judicial District. The Counties of Lander, Pershing and Humboldt constitute the Sixth Judicial District.

Seventh Judicial District. The Counties of Eureka, White Pine and Lincoln constitute the Seventh Judicial District.

Eighth Judicial District. The County of Clark constitutes the Eighth Judicial District.

Ninth Judicial District. The County of Douglas constitutes the Ninth Judicial District.

Tenth Judicial District. The County of Churchill constitutes the Tenth Judicial District.

[1:440:1955] (NRS A 1957, 144, 362; 1960, 329; 1965, 558; 1967, 1347; 1969, 312; 1971, 1086; 1973, 1706; 1975, 506, 1459; 1977, 663, 1399; 1979, 1103; 1981, 1953; 2011, 1772)



NRS 3.0105 - Establishment of family court in county whose population is 100,000 or more; assignment of judges; required instruction.

1. There is hereby established, in each judicial district that includes a county whose population is 100,000 or more, a family court as a division of the district court.

2. If the caseload of the family court so requires, the Chief Judge may assign one or more district judges of the judicial district to act temporarily as judges of the family court.

3. If for any reason a judge of the family court is unable to act, any other district judge of the judicial district may be assigned as provided in subsection 2 to act temporarily as judge of the family court.

4. A district judge assigned to the family court pursuant to subsection 2 or 3 for a period of 90 or more days must attend the instruction required pursuant to subsection 1 of NRS 3.028. District judges must not be assigned to the family court pursuant to subsections 2 and 3 on a rotating basis.

(Added to NRS by 1991, 2174; A 1995, 1493; 1999, 706)



NRS 3.0107 - Imposition of ad valorem tax authorized for support of family court.

1. For the fiscal years beginning on and after July 1, 1991, the board of county commissioners of each county whose population is 100,000 or more may levy an ad valorem tax of not more than 1.92 cents on each $100 of assessed valuation upon all taxable property in the county for the support of the family court in the judicial district that includes that county.

2. The proceeds of the tax imposed pursuant to this section are exempt from the limitations imposed by NRS 354.59811 and must be excluded in determining the allowed revenue from taxes ad valorem for the county.

(Added to NRS by 1991, 2323)



NRS 3.011 - Number of district judges for First Judicial District.

For the First Judicial District there must be two district judges.

(Added to NRS by 1981, 1954)



NRS 3.012 - Number of district judges for Second Judicial District who are not family court judges.

For the Second Judicial District there must be nine district judges who are not judges of the family court.

(Added to NRS by 1979, 1104; A 1989, 955; 1991, 2175; 1997, 3; 2001, 2746; 2007, 1729, 1974; 2009, 2477)



NRS 3.0125 - Number of district judges for Second Judicial District who are family court judges.

For the Second Judicial District, in addition to the district judges established pursuant to NRS 3.012, there must be six district judges who are judges of the family court.

(Added to NRS by 2007, 1974)



NRS 3.013 - Number of district judges for Third Judicial District.

For the Third Judicial District there must be two district judges.

(Added to NRS by 1981, 1954; A 1987, 1859; 1997, 1733; 2011, 1773)



NRS 3.014 - Number of district judges for Fourth Judicial District.

For the Fourth Judicial District there must be two district judges.

(Added to NRS by 1981, 1954; A 1987, 1859)



NRS 3.015 - Number of district judges for Fifth Judicial District.

For the Fifth Judicial District there must be two district judges.

(Added to NRS by 1981, 1954; A 1999, 2575)



NRS 3.016 - Number of district judges for Sixth Judicial District.

For the Sixth Judicial District there must be two district judges.

(Added to NRS by 1981, 1954)



NRS 3.017 - Number of district judges for Seventh Judicial District.

For the Seventh Judicial District there must be two district judges.

(Added to NRS by 1981, 1954; A 1991, 2170)



NRS 3.018 - Number of district judges for Eighth Judicial District who are not family court judges.

For the Eighth Judicial District there must be 32 district judges who are not judges of the family court.

(Added to NRS by 1981, 1135, 1954; A 1981, 1956; 1991, 2176; 1995, 854; 1997, 1753; 1999, 2610; 2001, 2746; 2005, 1970; 2007, 1729, 1974; 2009, 2477)



NRS 3.0185 - Number of district judges for Eighth Judicial District who are family court judges.

For the Eighth Judicial District, in addition to the district judges established pursuant to NRS 3.018, there must be 20 district judges who are judges of the family court.

(Added to NRS by 2007, 1974; 2009, 2477)



NRS 3.019 - Number of district judges for Ninth Judicial District.

For the Ninth Judicial District there must be two district judges.

(Added to NRS by 1981, 1954)



NRS 3.0195 - Number of district judges for Tenth Judicial District.

For the Tenth Judicial District there must be one district judge.

(Added to NRS by 2011, 1772)



NRS 3.020 - Judicial districts with more than one judge: Concurrent jurisdiction of judges.

In judicial districts where more than one judge has been provided for, the judges have concurrent and coextensive jurisdiction within the district, under such rules as may be prescribed by law, and the district judges therein may make additional rules, not inconsistent with law, which will enable them to transact judicial business in a convenient and lawful manner.

[2:440:1955] (NRS A 1981, 1954)



NRS 3.025 - Chief Judge in certain judicial districts: Selection; duties; assignment of certain cases to same department of family court.

1. In each judicial district that includes a county whose population is 100,000 or more, the district judges of that judicial district shall choose from among those district judges a Chief Judge who is to be the presiding judge of the judicial district.

2. The Chief Judge shall:

(a) Assign cases to each judge in the judicial district;

(b) Prescribe the hours of court;

(c) Adopt such other rules or regulations as are necessary for the orderly conduct of court business; and

(d) Perform all other duties of the Chief Judge or of a presiding judge that are set forth in this chapter and any other provision of NRS.

3. If a case involves a matter within the jurisdiction of the family court and:

(a) The parties to the case are also the parties in any other pending case or were the parties in any other previously decided case assigned to a department of the family court in the judicial district; or

(b) A child involved in the case is also involved in any other pending case or was involved in any other previously decided case assigned to a department of the family court in the judicial district, other than a case within the jurisdiction of the juvenile court pursuant to title 5 of NRS,

the Chief Judge shall assign the case to the department of the family court to which the other case is presently assigned or, if the other case has been decided, to the department of the family court that decided the other case, unless a different assignment is required by another provision of NRS, a court rule or the Nevada Code of Judicial Conduct or the Chief Judge determines that a different assignment is necessary because of considerations related to the management of the caseload of the district judges within the judicial district. If a case described in this subsection is heard initially by a master, the recommendation, report or order of the master must be submitted to the district judge of the department of the family court to which the case has been assigned pursuant to this subsection for consideration and decision by that district judge.

(Added to NRS by 1971, 1502; A 1981, 873; 1999, 706, 2020; 2003, 1114)



NRS 3.026 - Chief Judge in certain judicial districts: Additional duties.

1. In each judicial district that includes a county whose population is 100,000 or more, in addition to the other duties set forth in NRS 3.025:

(a) The Chief Judge shall ensure that:

(1) The procedures which govern the consideration and disposition of cases and other proceedings within the jurisdiction of the district court are applied as uniformly as practicable; and

(2) Cases and other proceedings within the jurisdiction of the district court are considered and decided in a timely manner.

(b) Except as otherwise provided in subsection 2, the Chief Judge shall establish procedures for addressing grievances that are:

(1) Submitted to the Chief Judge by a party in a case or other proceeding within the jurisdiction of the district court; and

(2) Directly related to the administration of the case or other proceeding.

2. For the purposes of paragraph (b) of subsection 1, a party in a case or other proceeding within the jurisdiction of the district court may not submit to the Chief Judge a grievance that:

(a) Addresses, in whole or in part, the merits of the case or other proceeding; or

(b) Challenges, in whole or in part, the merits of any decision or ruling in the case or other proceeding that is made by:

(1) The district court; or

(2) A master or other person who is acting pursuant to an order of the district court or pursuant to any authority that is granted to the master or other person by a specific statute, including, without limitation, NRS 3.405, 3.475 and 3.500.

(Added to NRS by 1999, 703)



NRS 3.027 - Courses of instruction: General requirements; payment of costs.

1. The Court Administrator shall, at the direction of the Chief Justice of the Supreme Court, arrange for the giving of instruction, at the National Judicial College in Reno, Nevada, or elsewhere:

(a) In court procedure, recordkeeping and the elements of substantive law appropriate to a district court, to each district judge, other than a judge of the family court, who is first elected or appointed to office after October 1, 1995, within 12 months after taking office, and to other district judges who so desire and who can be accommodated.

(b) In court procedure, recordkeeping and the elements of substantive law appropriate to a district court, to each judge of the family court who is first elected or appointed to office after October 1, 1995, within 24 months after taking office.

(c) In statutory amendments and other developments in the law appropriate to a district court, to all district judges at convenient intervals.

2. The costs of the instruction must be paid from the Account for Continuing Judicial Education. The Court Administrator shall administer the Account and claims against the Account must be paid as other claims against the State are paid.

(Added to NRS by 1981, 1368; A 1985, 713; 1987, 1025; 1995, 1494)



NRS 3.028 - Courses of instruction: Required attendance at course designed for training new judges of juvenile courts and family courts; payment of costs.

1. Unless the judge has previously attended such a course, each judge of the family court who is first elected or appointed on or after October 1, 1995, shall attend instruction at the National College of Juvenile and Family Law in Reno, Nevada, in a course designed for the training of new judges of juvenile courts and family courts, within 12 months after taking office.

2. Unless the judge has previously attended such a course, each district judge who is first elected or appointed on or after October 1, 1995, in a judicial district that does not include a county whose population is 100,000 or more, shall attend instruction at the National College of Juvenile and Family Law in Reno, Nevada, in a course designed for the training of new judges of juvenile courts and family courts, within 24 months after taking office.

3. The cost of the instruction must be paid from the Account for Continuing Judicial Education.

(Added to NRS by 1991, 2175; A 1995, 1494)



NRS 3.029 - Training concerning complex issues of medical malpractice litigation.

The Supreme Court shall provide by court rule for mandatory appropriate training concerning the complex issues of medical malpractice litigation for each district judge to whom actions involving medical malpractice are assigned.

(Added to NRS by 2002 Special Session, 12)



NRS 3.030 - Salary.

1. Until the first Monday in January 2009, the annual base salary of each district judge is $130,000. From and after the first Monday in January 2009, the annual base salary of each district judge is $160,000.

2. If a district judge has served in his or her office for at least 4 years, the district judge is entitled to an additional salary of 2 percent of his or her annual base salary for each year of service. The additional salary must not exceed 22 percent of his or her annual base salary.

3. The annual base salaries and the additional salary for longevity must be paid in biweekly installments out of the State Judicial Elected Officials Account of the Supreme Court.

4. No salary of any district judge may be paid in advance.

[3:440:1955] (NRS A 1961, 658; 1965, 1154; 1969, 790; 1971, 2205; 1977, 1013; 1981, 252, 1360; 1985, 1607, 1608; 1989, 1896, 2119; 1995, 2515; 1999, 3196; 2001, 3112; 2007, 1751; 2011, 2170)



NRS 3.040 - Ex officio circuit judges; powers of Chief Justice to expedite judicial business.

1. The district judges shall also serve as ex officio circuit judges, and in that capacity shall perform such judicial duties as may be designated by the Chief Justice of the Supreme Court as provided in subsection 2.

2. The Chief Justice shall seek to expedite judicial business and to equalize the work of the district judges, and shall provide for the assignment of any district judge to another district court to assist a court or judge whose calendar is congested, to act for a district judge who is disqualified or unable to act, or to sit and hold court where a vacancy in the office of district judge has occurred.

[5:440:1955] (NRS A 1961, 659; 1981, 1954)



NRS 3.060 - Qualifications.

1. A person may not be a candidate for and is not eligible to the office of district judge unless the person:

(a) Has attained the age of 25 years.

(b) Is an attorney licensed and admitted to practice law in the courts of this State at the time of the election or appointment.

(c) Has been an attorney licensed and admitted to practice law in the courts of this State, another state or the District of Columbia for a total of not less than 10 years at any time preceding the election or appointment, at least 2 years of which have been in this State.

(d) Is a qualified elector and has been a bona fide resident of this State for 2 years next preceding the election or appointment.

(e) Has not ever been removed from any judicial office by the Legislature or removed or retired from any judicial office by the Commission on Judicial Discipline.

2. For the purposes of this section, a person is eligible to be a candidate for the office of district judge if a decision to remove or retire the person from a judicial office is pending appeal before the Supreme Court or has been overturned by the Supreme Court.

[Part 2:108:1866; A 1953, 711; 1955, 459] + [Part 1:217:1909; A 1931, 9; 1931 NCL 618] (NRS A 1977, 762; 1999, 94; 2005, 1211)



NRS 3.070 - Resignation.

Resignation of office by a district judge must be made to the Governor and to the Court Administrator. The Governor shall notify the Court Administrator as soon as practicable upon his or her acceptance of the resignation or retirement of a district judge.

[Part 34:108:1866; B 2632; BH 1669; C 1815; RL 2798; NCL 4798] (NRS A 1989, 326)



NRS 3.080 - Vacancy filled by Governor; term.

1. The Governor shall declare vacant the office of district judge.

2. Whenever any vacancy shall occur in the office of district judge the Governor shall fill the same by granting a commission, which shall expire at the next general election by the people and upon the qualification of his or her successor, at which election a district judge shall be chosen for the balance of the unexpired term.

[Part 38:108:1866; B 2636; BH 1673; C 1819; RL 2802; NCL 4802] + [Part 48:108:1866; B 2646; BH 1683; C 1829; RL 2812; NCL 4812]



NRS 3.090 - Pensions. [Effective through December 31, 2014, and after that date through June 30, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are not approved and ratified by the voters at the 2014 General Election.]

1. Any judge of the district court who has served as a justice of the Supreme Court or judge of a district court in any one or more of those courts for a period or periods aggregating 22 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to three-fourths the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

2. Any judge of the district court who has served as a justice of the Supreme Court or judge of a district court in any one or more of those courts for a period or periods aggregating 5 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

3. Any judge of the district court who qualifies for a pension under the provisions of subsection 2 is entitled to receive, for each year served beyond 5 years up to a maximum of 22 years, an additional 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable as provided in subsection 2.

4. Any judge who has retired pursuant to subsection 3 and is thereafter recalled to additional active service in the court system is entitled to receive credit toward accumulating 22 years service for the maximum pension based upon the time he or she actually spends in the additional active service.

5. Any district judge who has the years of service necessary to retire but has not attained the required age may retire at any age with a benefit actuarially reduced to the required retirement age. A retirement benefit under this subsection must be reduced in the same manner as benefits are reduced for persons retired under the Public Employees Retirement System.

6. Any person receiving a pension pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired in the Public Employees Retirement System.

7. Any judge of the district court who desires to receive the benefits of this section must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact that he or she is ending his or her service, the date and place of his or her birth, and the years he or she has served in any district court or the Supreme Court.

8. Any judge who has retired and is thereafter recalled to additional active service in the court system as a senior judge, senior justice of the peace or senior municipal court judge is entitled to receive a retirement allowance during the period of reemployment in addition to compensation for services.

9. The faith of the State of Nevada is hereby pledged that this section shall not be repealed or amended so as to affect any judge of the district court who may have ended his or her service pursuant to it.

[Part 1:118:1937; A 1947, 404; 1949, 412; 1951, 362] + [Part 2:118:1937; 1931 NCL 4881.02] + [3:118:1937; 1931 NCL 4881.03] + [4:118:1937; 1931 NCL 4881.04] (NRS A 1957, 284; 1960, 398; 1971, 245; 1975, 371; 1979, 1083; 1981, 891; 1983, 840; 1985, 859; 1987, 835; 1993, 1169; 2001, 3112; 2001 Special Session, 90; 2003, 221; 2007, 1974; 2009, 2220, 2221, 2222)

NRS 3.090 Pensions. [Effective January 1, 2015, through June 30, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Any judge of the district court who has served as a justice of the Supreme Court, judge of the Court of Appeals or judge of a district court in any one or more of those courts for a period or periods aggregating 22 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to three-fourths the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

2. Any judge of the district court who has served as a justice of the Supreme Court, judge of the Court of Appeals or judge of a district court in any one or more of those courts for a period or periods aggregating 5 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

3. Any judge of the district court who qualifies for a pension under the provisions of subsection 2 is entitled to receive, for each year served beyond 5 years up to a maximum of 22 years, an additional 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable as provided in subsection 2.

4. Any judge who has retired pursuant to subsection 3 and is thereafter recalled to additional active service in the court system is entitled to receive credit toward accumulating 22 years service for the maximum pension based upon the time he or she actually spends in the additional active service.

5. Any district judge who has the years of service necessary to retire but has not attained the required age may retire at any age with a benefit actuarially reduced to the required retirement age. A retirement benefit under this subsection must be reduced in the same manner as benefits are reduced for persons retired under the Public Employees Retirement System.

6. Any person receiving a pension pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired in the Public Employees Retirement System.

7. Any judge of the district court who desires to receive the benefits of this section must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact that he or she is ending his or her service, the date and place of his or her birth, and the years he or she has served in any district court, the Court of Appeals or the Supreme Court.

8. Any judge who has retired and is thereafter recalled to additional active service in the court system as a senior judge, senior justice of the peace or senior municipal court judge is entitled to receive a retirement allowance during the period of reemployment in addition to compensation for services.

9. The faith of the State of Nevada is hereby pledged that this section shall not be repealed or amended so as to affect any judge of the district court who may have ended his or her service pursuant to it.

[Part 1:118:1937; A 1947, 404; 1949, 412; 1951, 362] + [Part 2:118:1937; 1931 NCL 4881.02] + [3:118:1937; 1931 NCL 4881.03] + [4:118:1937; 1931 NCL 4881.04] (NRS A 1957, 284; 1960, 398; 1971, 245; 1975, 371; 1979, 1083; 1981, 891; 1983, 840; 1985, 859; 1987, 835; 1993, 1169; 2001, 3112; 2001 Special Session, 90; 2003, 221; 2007, 1974; 2009, 2220, 2221, 2222; 2013, 1729, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)

NRS 3.090 Pensions. [Effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are not approved and ratified by the voters at the 2014 General Election.]

1. Any judge of the district court who has served as a justice of the Supreme Court or judge of a district court in any one or more of those courts for a period or periods aggregating 22 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to three-fourths the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

2. Any judge of the district court who has served as a justice of the Supreme Court or judge of a district court in any one or more of those courts for a period or periods aggregating 5 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

3. Any judge of the district court who qualifies for a pension under the provisions of subsection 2 is entitled to receive, for each year served beyond 5 years up to a maximum of 22 years, an additional 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable as provided in subsection 2.

4. Any judge who has retired pursuant to subsection 3 and is thereafter recalled to additional active service in the court system is entitled to receive credit toward accumulating 22 years service for the maximum pension based upon the time he or she actually spends in the additional active service.

5. Any district judge who has the years of service necessary to retire but has not attained the required age may retire at any age with a benefit actuarially reduced to the required retirement age. A retirement benefit under this subsection must be reduced in the same manner as benefits are reduced for persons retired under the Public Employees Retirement System.

6. Any person receiving a pension pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired in the Public Employees Retirement System.

7. Any judge of the district court who desires to receive the benefits of this section must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact that he or she is ending his or her service, the date and place of his or her birth, and the years he or she has served in any district court or the Supreme Court.

8. The faith of the State of Nevada is hereby pledged that this section shall not be repealed or amended so as to affect any judge of the district court who may have ended his or her service pursuant to it.

[Part 1:118:1937; A 1947, 404; 1949, 412; 1951, 362] + [Part 2:118:1937; 1931 NCL 4881.02] + [3:118:1937; 1931 NCL 4881.03] + [4:118:1937; 1931 NCL 4881.04] (NRS A 1957, 284; 1960, 398; 1971, 245; 1975, 371; 1979, 1083; 1981, 891; 1983, 840; 1985, 859; 1987, 835; 1993, 1169; 2001, 3112; 2001 Special Session, 90; 2003, 221; 2007, 1974; 2009, 2220, 2221, 2222, effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are not approved and ratified by the voters at the 2014 General Election)

NRS 3.090 Pensions. [Effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Any judge of the district court who has served as a justice of the Supreme Court, judge of the Court of Appeals or judge of a district court in any one or more of those courts for a period or periods aggregating 22 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to three-fourths the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

2. Any judge of the district court who has served as a justice of the Supreme Court, judge of the Court of Appeals or judge of a district court in any one or more of those courts for a period or periods aggregating 5 years and has ended such service is, after reaching the age of 60 years, entitled to receive annually from the State of Nevada, as a pension during the remainder of his or her life, a sum of money equal in amount to 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable monthly from the Judicial Retirement Fund established pursuant to NRS 1A.160.

3. Any judge of the district court who qualifies for a pension under the provisions of subsection 2 is entitled to receive, for each year served beyond 5 years up to a maximum of 22 years, an additional 4.1666 percent of the sum received as a salary for his or her judicial services during the last year thereof, payable as provided in subsection 2.

4. Any judge who has retired pursuant to subsection 3 and is thereafter recalled to additional active service in the court system is entitled to receive credit toward accumulating 22 years service for the maximum pension based upon the time he or she actually spends in the additional active service.

5. Any district judge who has the years of service necessary to retire but has not attained the required age may retire at any age with a benefit actuarially reduced to the required retirement age. A retirement benefit under this subsection must be reduced in the same manner as benefits are reduced for persons retired under the Public Employees Retirement System.

6. Any person receiving a pension pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired in the Public Employees Retirement System.

7. Any judge of the district court who desires to receive the benefits of this section must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact that he or she is ending his or her service, the date and place of his or her birth, and the years he or she has served in any district court, the Court of Appeals or the Supreme Court.

8. The faith of the State of Nevada is hereby pledged that this section shall not be repealed or amended so as to affect any judge of the district court who may have ended his or her service pursuant to it.

[Part 1:118:1937; A 1947, 404; 1949, 412; 1951, 362] + [Part 2:118:1937; 1931 NCL 4881.02] + [3:118:1937; 1931 NCL 4881.03] + [4:118:1937; 1931 NCL 4881.04] (NRS A 1957, 284; 1960, 398; 1971, 245; 1975, 371; 1979, 1083; 1981, 891; 1983, 840; 1985, 859; 1987, 835; 1993, 1169; 2001, 3112; 2001 Special Session, 90; 2003, 221; 2007, 1974; 2009, 2220, 2221, 2222; 2013, 1729, effective July 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 3.092 - Retirement because of incapacity, disability or advanced age. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A district judge who has served as a district judge or as a justice of the Supreme Court in any one or more courts for a period or periods aggregating 5 years or more and who becomes permanently incapacitated, physically or mentally, to perform the duties of office may retire from office regardless of age.

2. Any district judge who retires pursuant to the provisions of subsection 1 or who is retired because of advanced age or physical or mental disability pursuant to Section 21 of Article 6 of the Constitution of the State of Nevada is entitled to receive annually from the State of Nevada, a pension for the remainder of his or her life, the same pension the judge would receive under NRS 3.090 based on his or her years of service but without regard to his or her age.

3. Any judge, or a guardian of a judge on behalf of the judge if the judge is unable to act, who desires to retire voluntarily must give notice in writing to the Governor. The Governor shall appoint three physicians licensed to practice medicine in the State of Nevada to examine the judge and report the results to the Governor in writing. If a majority of the physicians is of the opinion that the judge is permanently incapacitated, physically or mentally, the Governor shall approve the retirement. The judge or a guardian of the judge must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact of the judge s retirement and the years he or she has served in either or both of such courts.

4. Pensions payable pursuant to this section must be paid in the same manner as pensions payable under NRS 3.090. Fees and expenses of physicians appointed pursuant to this section must be paid from the Judicial Retirement Administrative Fund established pursuant to NRS 1A.200.

5. The faith of the State of Nevada is hereby pledged that this section will not be repealed or amended so as to affect adversely any judge who may have retired or been retired pursuant to its provisions.

(Added to NRS by 1985, 1881; A 1993, 1170; 2001 Special Session, 91)

NRS 3.092 Retirement because of incapacity, disability or advanced age. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A district judge who has served as a district judge, a judge of the Court of Appeals or a justice of the Supreme Court in any one or more courts for a period or periods aggregating 5 years or more and who becomes permanently incapacitated, physically or mentally, to perform the duties of office may retire from office regardless of age.

2. Any district judge who retires pursuant to the provisions of subsection 1 or who is retired because of advanced age or physical or mental disability pursuant to Section 21 of Article 6 of the Constitution of the State of Nevada is entitled to receive annually from the State of Nevada, a pension for the remainder of his or her life, the same pension the judge would receive under NRS 3.090 based on his or her years of service but without regard to his or her age.

3. Any judge, or a guardian of a judge on behalf of the judge if the judge is unable to act, who desires to retire voluntarily must give notice in writing to the Governor. The Governor shall appoint three physicians licensed to practice medicine in the State of Nevada to examine the judge and report the results to the Governor in writing. If a majority of the physicians is of the opinion that the judge is permanently incapacitated, physically or mentally, the Governor shall approve the retirement. The judge or a guardian of the judge must file with the Executive Officer of the Public Employees Retirement Board an affidavit setting forth the fact of the judge s retirement and the years he or she has served in either or both of such courts.

4. Pensions payable pursuant to this section must be paid in the same manner as pensions payable under NRS 3.090. Fees and expenses of physicians appointed pursuant to this section must be paid from the Judicial Retirement Administrative Fund established pursuant to NRS 1A.200.

5. The faith of the State of Nevada is hereby pledged that this section will not be repealed or amended so as to affect adversely any judge who may have retired or been retired pursuant to its provisions.

(Added to NRS by 1985, 1881; A 1993, 1170; 2001 Special Session, 91; 2013, 1730, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 3.095 - Benefits for surviving spouse.

1. If a district judge at the time of his or her death had retired and was then receiving a pension under the provisions of NRS 3.090, or if at the time of his or her death the judge had not retired but had performed sufficient service for retirement under the provisions of NRS 3.090, the surviving spouse, if the spouse has attained the age of 60 years, is entitled, until the spouse s death or remarriage, to receive monthly payments of $2,500 per month.

2. If a surviving spouse of a judge is not eligible to receive benefits pursuant to subsection 1, the spouse is entitled, until the spouse s death or remarriage or until he or she becomes eligible to receive those benefits, to receive payments equal in amount to the payment provided in subsection 1 of NRS 286.674 for the spouse of a deceased member of the Public Employees Retirement System.

3. To obtain these benefits, the surviving spouse must make application to the Executive Officer of the Public Employees Retirement Fund and furnish such information as may be required pursuant to reasonable regulations adopted for the purpose of carrying out the intent of this section.

4. Any person receiving a benefit pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired under the Public Employees Retirement System.

5. It is the intent of this section that no special fund be created for the purpose of paying these benefits, and all payments made under the provisions of this section are to be made out of and charged to the Judicial Retirement Fund established pursuant to NRS 1A.160.

(Added to NRS by 1965, 1153; A 1975, 310; 1979, 947; 1981, 1206; 1985, 1890; 1987, 798, 1606; 1989, 2022; 1991, 2442; 1995, 1708; 1999, 2949; 2001 Special Session, 92)



NRS 3.097 - Benefits for surviving child.

1. Each child of a deceased district judge is entitled to receive payments equal in amount to the payments provided in NRS 286.673 for the child of a deceased member of the Public Employees Retirement System.

2. In determining whether a child is a full-time student or financially dependent and physically or mentally incompetent, as provided in NRS 286.673, the Executive Officer of the Public Employees Retirement Board shall use any applicable standards and procedures established by the Public Employees Retirement Board.

3. It is the intent of this section that no special fund be created for the payment of benefits, and all payments made under the provisions of this section are to be made out of and charged to the Judicial Retirement Fund established pursuant to NRS 1A.160.

(Added to NRS by 1987, 410; A 2001 Special Session, 92)



NRS 3.098 - Benefits for survivor beneficiary and additional payees.

1. A district judge may designate, in writing, a survivor beneficiary and one or more additional payees to receive the payments provided pursuant to this section if the judge is unmarried on the date of the judge s death. A designation pursuant to this section must be made on a form approved by the Court Administrator. If the district judge has designated one or more payees in addition to the survivor beneficiary, the district judge must designate the percentage of the payments that the survivor beneficiary and each additional payee is entitled to receive.

2. Except as otherwise provided in this subsection, if a district judge at the time of his or her death had retired and was then receiving a pension pursuant to the provisions of NRS 3.090, or if at the time of his or her death the district judge had not retired but had performed sufficient service for retirement pursuant to the provisions of NRS 3.090, the survivor beneficiary designated pursuant to subsection 1, if the survivor beneficiary has attained the age of 60 years, is entitled, until his or her death, to receive monthly payments of $2,500 per month. If the district judge had designated one or more payees in addition to the survivor beneficiary pursuant to subsection 1, the monthly payments paid pursuant to this subsection must be divided between the survivor beneficiary and any additional payee in the proportion designated by the district judge pursuant to subsection 1.

3. Except as otherwise provided in this subsection, if a survivor beneficiary of a district judge is not eligible to receive benefits pursuant to subsection 2, the survivor beneficiary is entitled, until his or her death or until he or she becomes eligible to receive those benefits, to receive payments equal in amount to the payment provided in subsection 1 of NRS 286.67675 for the survivor beneficiary of a deceased member of the Public Employees Retirement System. If the district judge had designated one or more payees in addition to the survivor beneficiary pursuant to subsection 1, the payments paid pursuant to this subsection must be divided between the survivor beneficiary and any additional payee in the proportion designated by the district judge pursuant to subsection 1.

4. To obtain the benefits authorized by subsection 3, the survivor beneficiary must make application to the Executive Officer of the Public Employees Retirement Board and furnish such information as may be required pursuant to reasonable regulations adopted for the purpose of carrying out the intent of this section.

5. Any person receiving a benefit pursuant to the provisions of this section is entitled to receive postretirement increases equal to those provided for persons retired pursuant to the Public Employees Retirement System.

6. It is the intent of this section that no special fund be created for the purpose of paying these benefits, and all payments made pursuant to the provisions of this section are to be made out of and charged to the Judicial Retirement Fund established pursuant to NRS 1A.160.

(Added to NRS by 2001, 1293; A 2001 Special Session, 101, 102; 2003, 2075)



NRS 3.099 - Application and administration of provisions concerning pensions, retirement and benefits.

The provisions of NRS 3.090 to 3.099, inclusive:

1. Apply only to a district judge or a surviving spouse or surviving child of a district judge who served as a justice of the Supreme Court or district judge before November 5, 2002;

2. Are administered by the Public Employees Retirement Board pursuant to NRS 1A.100; and

3. Are part of the Judicial Retirement System established pursuant to NRS 1A.100.

(Added to NRS by 2001 Special Session, 90)



NRS 3.100 - District court to be held at county seat; exceptions; courtroom, office and facilities to be provided by county.

1. Except as otherwise provided in this subsection, the district courts shall hold court at the county seat of their respective counties. The board of county commissioners may establish one or more additional locations within the county for the district court to hold court.

2. If a room for holding court at the county seat is not provided by the county, together with attendants, fuel, lights and stationery, suitable and sufficient for the transaction of business, the court may direct the sheriff to provide such room, attendants, fuel, lights and stationery, and the expenses thereof shall be a county charge.

3. An office at each county seat must be provided and furnished by and at the expense of the several counties for the several district judges. Whenever the county commissioners of any county neglect or refuse to provide and furnish such an office for the use of the district judge, the district judge may make an order, which must be entered upon the minutes of the court, requiring the sheriff to provide and furnish the office. The necessary expenses incurred therein are a legal and valid claim against the county.

[1:66:1869; B 2916; BH 1928; C 2577; RL 4921; NCL 8468] + [18:19:1865; B 926; BH 2440; C 2521; RL 4841; NCL 8383] (NRS A 1999, 2575)



NRS 3.110 - Request for military aid to assist civil authorities in suppressing violence.

When there is an unlawful or riotous assembly with the intent to commit a felony, or to offer violence to person or property, or to resist, by force, the laws of the State, and the fact is made to appear to a district judge, the district judge may call upon the Governor for military aid in the manner provided by law, to aid the civil authorities in suppressing violence and enforcing the laws.

[Part 93:108:1866; B 2691; BH 1728; C 1874; RL 2840; NCL 4840] + [94:108:1866; B 2692; BH 1729; C 1875; RL 2841; NCL 4841] (NRS A 1967, 1340)



NRS 3.120 - District judge not to practice law.

A district judge may not engage in the private practice of law.

[Part 46:19:1865; B 951; BH 2465; C 2546; RL 4866; NCL 8408] (NRS A 1979, 1286)



NRS 3.130 - Acceptance of gratuity in connection with marriage unlawful.

It shall be unlawful for any district judge, acting as district judge or ex officio circuit judge, to accept any fee, gratuity or any thing of value for or in connection with solemnizing any marriage in this state.

[4:440:1955]



NRS 3.140 - Absence from State; forfeiture of office.

A district judge shall not absent himself or herself from this State for more than 90 consecutive days. A violation of the provisions of this section shall work a forfeiture of office.

[Part 48:19:1865; A 1865, 185; B 953; BH 2467; C 2548; RL 4868; NCL 8410]



NRS 3.150 - Power to take and certify acknowledgments and affidavits.

The judges of the district courts shall have power in any part of the State to take and certify:

1. The acknowledgment of conveyances and the satisfaction of a judgment of any court.

2. An affidavit to be used in any court of justice of this state.

[Part 63:19:1865; B 968; BH 2482; C 2563; RL 4883; NCL 8425]



NRS 3.155 - Use of facsimile signature: Conditions and restrictions.

1. Each district judge may use a facsimile signature produced through a mechanical device in place of the judge s handwritten signature whenever the necessity arises and upon approval of the Supreme Court, subject to the following conditions:

(a) That the mechanical device must be of such a nature that the facsimile signature may be removed from the mechanical device and kept in a separate secure place.

(b) That the use of the facsimile signature may be made only under the direction and supervision of the district judge whose signature it represents.

(c) That the entire mechanical device must at all times be kept in a vault, securely locked, when not in use, to prevent any misuse of the device.

2. No facsimile signature produced through a mechanical device authorized by the provisions of this section may be combined with the signature of another officer.

(Added to NRS by 1989, 998)



NRS 3.160 - Missing volumes of Statutes of Nevada and Nevada Reports to be supplied.

Upon the certification by any district judge of any judicial district or by the county clerk of any county to the Director of the Legislative Counsel Bureau certifying that certain volumes of the Statutes of Nevada or Nevada Reports are missing from the library of any district judge, the Legislative Counsel Bureau shall furnish, free of charge from the supply on hand, to the district judge in any judicial district, the missing volumes of the Statutes of Nevada or Nevada Reports for use by the district judge in the district judge s library.

[1:54:1935; 1931 NCL 8452.10] (NRS A 1969, 26; 1973, 1408; 1985, 222)



NRS 3.170 - Signing of records left unsigned by predecessor.

At any time after March 22, 1911, it shall be lawful for the district judge of each judicial district, during the judge s continuance in office, to sign any and all minutes and records of the court of the district for which he or she is incumbent, in whatsoever district or county the same may be, left unsigned by the judge s predecessor in office or by any district judge previously sitting in the district or county, and such minutes and records, when thus signed, shall have the same force and effect to which they would have been entitled had they been signed by such predecessor in office, or by such district judge previously sitting in the district or the county.

[1:161:1911; RL 4923; NCL 8470]



NRS 3.180 - Performance of certain acts in civil actions after term expires or cessation of exercise of duties.

1. Any records left unsigned by a district judge at the judge s retirement, resignation or at the expiration of his or her term of office may be signed by the judge during the 12 months following his or her departure from office. A district judge removed by the Legislature or removed or retired by the Commission on Judicial Discipline, or who resigns or retires during the pendency of a proceeding against the judge before the Commission on Judicial Discipline, shall not exercise any judicial duties under this section.

2. All judges about to retire from office by reason of resignation or the expiration of their term shall, before such retirement, decide all cases and matters submitted to them and remaining undetermined. The decision or decisions shall be entered in the minutes of the court and, if in writing, shall be filed with the clerk of the court before retirement. The clerk of the court shall serve upon all parties to such case or matter, in the manner provided by law, notice of the entry of judgment with a true copy of the minutes or of the written decision within 90 days from and after the decision shall have been so entered in the minutes or the written decision so filed. The parties, or either or any of them, entitled by law or by lawful order of court duly made and entered before such retirement to present to such judge written findings of fact, conclusions of law, and judgment and decree, may at any time within 8 months from and after such entry or filing of decision deliver to the retiring judge and serve upon all the other parties to any such case or matter, in the manner provided by law, such written findings of fact, conclusions of law, and judgment and decree as they, or either or any of them, may propose in such case or matter litigated and determined therein. In any such case or matter so decided, such other parties thereto so served with such proposed written findings of fact, conclusions of law, and judgment and decree, or either or any of them, may at any time within 30 days from and after such service of the proposed written findings of fact, conclusions of law, and judgment and decree deliver to the retiring judge such written objections and exceptions thereto as legally may be made and taken pursuant to law, and serve the same upon the opposite party or parties in any such case or matter in the manner provided by law. Thereafter at any time within 12 months after such case shall have been so decided and the decision so entered in the minutes of the court or the written decision filed, the former judge so having retired from office may hear, rule upon, allow and determine such objections and exceptions as may have been delivered to the judge and served upon the opposite party or parties, and settle, sign, and enter the final written findings of fact, conclusions of law, and judgment and decree and file the same with the clerk of the court where such case or matter is pending and cause the same to be served upon the adverse party or parties therein in the manner provided by law or as directed by the former district judge. The acts of such judge in so hearing, ruling upon, allowing and determining such objections and exceptions, and in settling and signing final written findings of fact, conclusions of law, and judgment and decree so settled and signed by the judge, and also in making any lawful order incident thereto, shall be valid for all purposes as if done prior to his or her retirement from office.

3. In case of the death, removal by the Legislature or removal or retirement by the Commission on Judicial Discipline of a district judge after he or she has rendered and filed a decision or opinion or caused the same to be entered in the minutes of the court and before the filing of findings or the entry of judgment, the succeeding judge of the court in which such cause was tried shall make an examination of the decision or opinion, the minutes of such cause, the pleadings, the record and reporter s notes taken therein, if any, and shall sign and settle the findings, and cause judgment to be entered in the same manner as if such succeeding judge had presided at the trial of the cause.

4. In any case of retirement from office of a district judge, or of the judge s death, or of the judge s ceasing, for any cause, to exercise the duties and functions of office, and the entry of judgment and decree thereafter as provided for in this section, the party or parties entitled under the law to appeal from any final judgment and decree may take an appeal in the manner provided for by Nevada Rules of Appellate Procedure from any such judgment and decree so entered.

5. The records when thus signed shall have the same legal force and effect that they would be entitled to had they been signed or settled by the judge while in the exercise of his or her office.

6. The provisions of subsection 5 of this section shall not be deemed to take from the successors of any district judge the power to sign any record as heretofore authorized by law.

[1911 CPA 547; A 1925, 114; 1931, 28; 1931 NCL 9036] + [1911 CPA 548; RL 5490; NCL 9037] + [1911 CPA 549; RL 5491; NCL 9038] (NRS A 1977, 771)



NRS 3.220 - Equal coextensive and concurrent jurisdiction.

The district judges shall possess equal coextensive and concurrent jurisdiction and power. They each shall have power to hold court in any county of this State. They each shall exercise and perform the powers, duties and functions of the court and of judges thereof and of judges at chambers. The decision in an action or proceeding may be written or signed at any place in the State by the judge who acted on the trial and may be forwarded to and filed by the clerk, who shall thereupon enter judgment as directed in the decision, or judgment may be rendered in open court, and, if so rendered, shall be entered by the clerk accordingly. If the public business requires, each judge may try causes and transact judicial business in the same county at the same time. Each judge shall have power to transact business which may be done in chambers at any point within the State, and court shall be held in each county at least once in every 6 months and as often and as long as the business of the county requires. All of this section is subject to the provision that each judge may direct and control the business in his or her own district and shall see that it is properly performed.

[1:59:1895; C 2573; RL 4922; NCL 8469]



NRS 3.221 - Transfer of original jurisdiction to justice court.

If an action is filed in the district court and a district judge determines that the action is properly within the jurisdiction of the justice court pursuant to NRS 4.370, the district judge may transfer original jurisdiction of the action to the justice court.

(Added to NRS by 2003, 418; A 2003, 852)



NRS 3.223 - Jurisdiction of family courts.

1. Except if the child involved is subject to the jurisdiction of an Indian tribe pursuant to the Indian Child Welfare Act of 1978, 25 U.S.C. 1901 et seq., in each judicial district in which it is established, the family court has original, exclusive jurisdiction in any proceeding:

(a) Brought pursuant to title 5 of NRS or chapter 31A, 123, 125, 125A, 125B, 125C, 126, 127, 128, 129, 130, 159, 425 or 432B of NRS, except to the extent that a specific statute authorizes the use of any other judicial or administrative procedure to facilitate the collection of an obligation for support.

(b) Brought pursuant to NRS 442.255 and 442.2555 to request the court to issue an order authorizing an abortion.

(c) For judicial approval of the marriage of a minor.

(d) Otherwise within the jurisdiction of the juvenile court.

(e) To establish the date of birth, place of birth or parentage of a minor.

(f) To change the name of a minor.

(g) For a judicial declaration of the sanity of a minor.

(h) To approve the withholding or withdrawal of life-sustaining procedures from a person as authorized by law.

(i) Brought pursuant to NRS 433A.200 to 433A.330, inclusive, for an involuntary court-ordered admission to a mental health facility.

(j) Brought pursuant to NRS 441A.510 to 441A.720, inclusive, for an involuntary court-ordered isolation or quarantine.

2. The family court, where established and, except as otherwise provided in paragraph (m) of subsection 1 of NRS 4.370, the justice court have concurrent jurisdiction over actions for the issuance of a temporary or extended order for protection against domestic violence.

3. The family court, where established, and the district court have concurrent jurisdiction over any action for damages brought pursuant to NRS 41.134 by a person who suffered injury as the proximate result of an act that constitutes domestic violence.

(Added to NRS by 1991, 2175; A 1993, 545; 1995, 783; 1997, 1804, 2267; 1999, 486; 2003, 1114, 2207; 2005, 506; 2011, 2513)



NRS 3.225 - Family court to encourage resolution of certain disputes through nonadversarial methods; cooperation to provide support services.

1. The family court shall, wherever practicable and appropriate, encourage the resolution of disputes before the court through nonadversarial methods or other alternatives to traditional methods of resolution of disputes.

2. The family court or, in a judicial district that does not include a family court, the district court, shall enter into agreements or otherwise cooperate with local agencies that provide services related to matters within the jurisdiction of family courts to assist the family court or district court in providing the necessary support services to the families before the court.

(Added to NRS by 1991, 2175)



NRS 3.227 - Information form for family court: Development; contents; use.

In each judicial district that includes a county whose population is 100,000 or more:

1. The clerk of the district court shall develop an information form for family court. The information form for family court must be:

(a) Approved by the Chief Judge; and

(b) Used to obtain the information described in subsection 2 from a party who files the initial pleading in a case that involves a matter within the jurisdiction of the family court.

2. A party may not file in the district court the initial pleading in a case that involves a matter within the jurisdiction of the family court unless, at the same time that the party files the initial pleading, the party files an information form for family court which is signed by the party, his or her attorney or other legal representative and which specifies:

(a) Whether the party is also a party in any other pending case or was a party in any other previously decided case assigned to a department of the family court in the judicial district;

(b) Whether any other party in the initial pleading is also a party in any other pending case or was a party in any other previously decided case assigned to a department of the family court in the judicial district;

(c) Whether a child involved in the case is also involved in any other pending case or was involved in any other previously decided case assigned to a department of the family court in the judicial district, other than a case within the jurisdiction of the juvenile court pursuant to title 5 of NRS; and

(d) Any other information that the Chief Judge determines must be provided on the information form for family court, including, without limitation, any other information concerning a case described in paragraph (a), (b) or (c).

3. The Chief Judge and the clerk of the district court shall use the information provided on the information form for family court to assign cases to a department of the family court in accordance with subsection 3 of NRS 3.025.

(Added to NRS by 1999, 2020; A 2003, 1115)



NRS 3.230 - Statements upon matters of fact.

District judges shall not charge juries upon matters of fact but may state the evidence and declare the law. In stating the evidence, the judge should not comment upon the probability or improbability of its truth nor the credibility thereof. If the judge states the evidence, the judge must also inform the jury that they are not to be governed by the judge s statement upon matters of fact.

[23:19:1865; B 931; BH 2445; C 2526; RL 4846; NCL 8388]



NRS 3.240 - Written decisions.

A district judge may be required, in deciding any question of law, to reduce his or her decision to writing at the time such decision is made and note any exception thereto which may be taken by either party to a trial or proceeding before the judge.

[24:19:1865; B 932; BH 2446; C 2527; RL 4847; NCL 8389]



NRS 3.241 - Ruling that provision of Nevada Constitution or Nevada Revised Statutes is unconstitutional: Prevailing party to provide copy of ruling to Attorney General.

If a district court holds that a provision of the Nevada Constitution or the Nevada Revised Statutes violates a provision of the Nevada Constitution or the United States Constitution, the prevailing party in the proceeding shall provide a copy of the ruling to the Office of the Attorney General.

(Added to NRS by 2013, 820)



NRS 3.243 - Report of certain statistical information to be submitted to Court Administrator.

In the time and manner prescribed by the Supreme Court, the Chief Judge of the judicial district or, if the district has no Chief Judge, a district judge designated by mutual consent of the district judges of that district, shall submit to the Court Administrator a report of the statistical information required pursuant to this section and such other statistical information as prescribed by the Supreme Court. The report must include, without limitation, statistical information concerning:

1. Those cases which are pending and undecided and the judge to whom each case has been assigned;

2. The type and number of cases each judge considered during the preceding month;

3. The number of cases submitted to each judge during the preceding month;

4. The number of cases decided by each judge during the preceding month; and

5. The number of full judicial days in which each judge appeared in court or in chambers in performance of his or her duties during the preceding month.

(Added to NRS by 1999, 706)



NRS 3.245 - Appointment of masters for criminal proceedings.

In any county in which the appointment of masters for criminal proceedings by a district court is authorized by the board of county commissioners, the local rules of practice adopted in a judicial district within the county may authorize the Chief Judge of a district court to appoint one or more masters for criminal proceedings to perform certain subordinate or administrative duties that the Nevada Supreme Court has approved to be assigned to such a master.

(Added to NRS by 1977, 1570; A 2003, 409)



NRS 3.250 - County clerk to be clerk of court.

The county clerk shall be clerk of the district court of his or her county.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765]



NRS 3.260 - Deputy clerks.

1. All clerks of the several district courts are hereby authorized to appoint deputies who shall have power to transact all official business pertaining to the office to the same extent as their principals.

2. The clerks of the district courts shall be responsible on their official bonds for all official malfeasance or nonfeasance of their deputies. Bonds for the faithful performance of their official duties may be required of the deputies by their principals.

3. All appointments of deputies under the provisions of this section shall be in writing and shall, together with the oaths of office of the deputies, be filed and recorded in a book provided for that purpose in the office of the recorder of the county within which the clerk of the district court legally holds and exercises his or her office. Revocations of such appointments shall also be filed and recorded as herein provided. From the time of the filing of appointments or revocations therein persons shall be deemed to have notice of the same.

[Part 1:101:1864; A 1905, 33; 1913, 108; 1919 RL 2848; NCL 4848] + [Part 2:101:1864; B 3068; BH 2280; C 2452; RL 2849; NCL 4849] + [Part 3:101:1864; B 3069; BH 2281; C 2453; RL 2850; NCL 4850]



NRS 3.270 - Duty of clerks to give receipts and pay over money.

1. The clerk of a district court shall give a receipt on demand of any party paying a fee. The receipt shall specify the title or the case number of the cause in which the fee is paid and the date and the amount of the payment.

2. The several clerks of the district courts shall, on or before the 5th day of each month, pay over to the county treasurer all moneys received by them during the preceding month for court fees together with a brief note of the cases in which the same were received.

[Part 31:49:1883; BH 2372; C 2496; RL 2033; NCL 2964] (NRS A 1959, 707; 1971, 537)



NRS 3.275 - Clerk to obtain and maintain information regarding cases.

1. The clerk of each district court shall obtain and file information regarding the nature of each criminal and civil case filed with the district court. If the criminal case is referred to a specialty court program, the clerk must obtain and file information regarding the nature of the case and the program to which the defendant was referred.

2. The clerk shall provide a form approved by the Court Administrator for obtaining the information required by subsection 1. No criminal or civil case may be filed in the district court unless the initial pleading is accompanied by the form, signed by the initiating party or his or her representative. In addition to the information on the form, the clerk shall maintain information concerning the disposition of each criminal case and, if applicable, whether the defendant successfully completed a specialty court program.

3. The clerk shall maintain the information contained in the form and collected pursuant to subsection 2 in a separate system of filing to allow the retrieval of statistics relating to each criminal and civil action filed in the district courts.

(Added to NRS by 1985, 1895; A 2009, 1353)



NRS 3.280 - Clerk to keep register of civil actions.

1. The clerk shall keep among the records of the court a register of actions. The clerk shall enter therein the title of the action, if in district court, and the clerk may enter therein the title of the action in any other court, with brief notes under it, from time to time, of all papers filed and proceedings had therein.

2. For an alternate method of maintaining the register-of-actions record provided in subsection 1, the clerk of the district court may maintain an effective register of actions by means of photographing, microphotographing or mechanically or electronically storing the whole of all papers and records, necessary to the keeping of a register of actions, so long as the following control criteria of public recordkeeping is extant:

(a) The completeness and chronological sequence of registry are not disturbed;

(b) All such reproductions are placed in convenient and accessible files;

(c) Provisions are made for preserving, examining and using such files; and

(d) The initial register of actions in book or loose-leaf-book form is maintained for the purpose of assuring the commencement of actions serially, entering plaintiff, defendant, intervener or applicant, or the parties in ex rel., in the title together with attorneys of record in each case, and entering thereafter under each case only such documents by notation as have filing fees required to be paid or notation of waiver of the fees.

This subsection shall not be construed to be inconsistent with the laws, rules or district judge s orders pertaining to control and custody of district court records.

[1911 CPA 538; RL 5480; NCL 9027] (NRS A 1971, 538)



NRS 3.300 - Power of clerks to take and certify acknowledgments and affidavits.

The clerks of the district courts shall have power in any part of the State to take and certify:

1. The acknowledgment of conveyances and the satisfaction of a judgment of any court.

2. An affidavit to be used in any court of justice in this state.

[Part 63:19:1865; B 968; BH 2482; C 2563; RL 4883; NCL 8425]



NRS 3.305 - Destruction or disposal of exhibits by clerk.

When a district court orders the disposal of an exhibit, the clerk shall serve written notice upon the last attorney or attorneys of record, representing the parties to the action wherein the exhibit was admitted into evidence, to withdraw such exhibit, and upon the failure to make such withdrawal within 30 days after the service of notice, the clerk shall petition the court for an order requesting:

1. Destruction of the exhibit if such exhibit is found by the court to be of no value; or

2. Delivery of an exhibit of value to the board of county commissioners as the property of the county.

(Added to NRS by 1957, 708; A 1973, 439)



NRS 3.307 - Destruction or disposal of exhibits in civil actions.

A district court, on its own motion, may order destroyed or otherwise disposed of any exhibit or deposition introduced in the trial of a civil action or proceeding or filed in such action or proceeding which:

1. If appeal has not been taken from the decision of the district court in such action or proceeding, remains in the custody of the district court or clerk of such court 2 years after the time for appeal has expired.

2. If appeal has been taken, remains in the custody of the district court or clerk of such court 2 years after final determination thereof, or which remains in the custody of the district court or clerk of such court for a period of 2 years after:

(a) A motion for a new trial has been granted or a motion to set for trial has not been made within such 2 years;

(b) The filing of the remittitur where the action or proceeding, after appeal, has been remanded to the trial court for a new trial and the same has not been brought to trial within 2 years from the date of filing the remittitur;

(c) The dismissal of such action or proceeding; or

(d) The introduction or filing thereof where there is no provision for the destruction or other disposition of such exhibit or deposition and where, in the discretion of the district court, the same should be destroyed or otherwise disposed of.

The order shall be filed with the pleadings of each case in which any such order is made.

(Added to NRS by 1971, 318; A 1973, 439)



NRS 3.310 - Bailiffs and deputy marshals: Appointment; duties; qualifications; compensation.

1. Except as otherwise provided in this subsection, the judge of each district court may appoint a bailiff for the court in counties polling 4,500 or more votes. In counties polling less than 4,500 votes, the judge may appoint a bailiff with the concurrence of the sheriff. Subject to the provisions of subsections 2, 4 and 10, in a county whose population is 700,000 or more, the judge of each district court may appoint a deputy marshal for the court instead of a bailiff. In each case, the bailiff or deputy marshal serves at the pleasure of the judge he or she serves.

2. In all judicial districts where there is more than one judge, there may be a number of bailiffs or deputy marshals at least equal to the number of judges, and in any judicial district where a circuit judge has presided for more than 50 percent of the regular judicial days of the prior calendar year, there may be one additional bailiff or deputy marshal, each bailiff or deputy marshal to be appointed by the joint action of the judges. If the judges cannot agree upon the appointment of any bailiff or deputy marshal within 30 days after a vacancy occurs in the office of bailiff or deputy marshal, then the appointment must be made by a majority of the board of county commissioners.

3. Each bailiff or deputy marshal shall:

(a) Preserve order in the court.

(b) Attend upon the jury.

(c) Open and close court.

(d) Perform such other duties as may be required of him or her by the judge of the court.

4. The bailiff or deputy marshal must be a qualified elector of the county and shall give a bond, to be approved by the district judge, in the sum of $2,000, conditioned for the faithful performance of his or her duty.

5. The compensation of each bailiff or deputy marshal for his or her services must be fixed by the board of county commissioners of the county and his or her salary paid by the county wherein he or she is appointed, the same as the salaries of other county officers are paid.

6. The board of county commissioners of the respective counties shall allow the salary stated in subsection 5 as other salaries are allowed to county officers, and the county auditor shall draw his or her warrant for it, and the county treasurer shall pay it.

7. The provisions of this section do not:

(a) Authorize the bailiff or deputy marshal to serve any civil or criminal process, except such orders of the court which are specially directed by the court or the presiding judge thereof to him or her for service.

(b) Except in a county whose population is 700,000 or more, relieve the sheriff of any duty required of him or her by law to maintain order in the courtroom.

8. If a deputy marshal is appointed for a court pursuant to subsection 1, each session of the court must be attended by the deputy marshal.

9. For good cause shown, a deputy marshal appointed for a court pursuant to subsection 1 may be assigned temporarily to assist other judicial departments or assist with court administration as needed.

10. A person appointed to be a deputy marshal for a court pursuant to subsection 1 must be certified by the Peace Officers Standards and Training Commission as a category I peace officer not later than 18 months after appointment.

[1:33:1909; RL 4914; NCL 8461] + [2:33:1909; A 1919, 385; 1951, 358; 1953, 443] + [3:33:1909; RL 4916; NCL 8463] + [4:33:1909; RL 4917; NCL 8464] + [5:33:1909; A 1951, 358; 1953, 443; 1955, 190] + [6:33:1909; RL 4919; NCL 8466] + [7:33:1909; RL 4920; NCL 8467] (NRS A 1957, 288; 1959, 516; 1963, 363, 1295; 1979, 482; 1993, 2526; 2007, 2189; 2011, 1130)



NRS 3.320 - Official reporter: Appointment; duties.

1. The judge or judges of any district court may appoint, subject to the provisions of this chapter and other laws as to the qualifications and examinations of the appointee, one certified court reporter, to be known as official reporter of the court or department and to hold office during the pleasure of the judge appointing the official reporter. The appointee may be any business organization licensed by the Board if the person representing the business organization, who actually performs the reporting service, is a certified court reporter.

2. The official reporter, or any one of them if there are two or more, shall:

(a) At the request of either party or of the court in a civil action or proceeding, and on the order of the court, the district attorney or the attorney for the defendant in a criminal action or proceeding, make a record of all the testimony, the objections made, the rulings of the court, the exceptions taken, all arraignments, pleas and sentences of defendants in criminal cases, and all statements and remarks made by the district attorney or judge, and all oral instructions given by the judge; and

(b) When directed by the court or requested by either party, within such reasonable time after the trial of the case as may be designated by law or, in the absence of any law relating thereto, by the court, transcribe the record into a written transcript. The reporter shall certify that the action or proceeding was correctly reported and transcribed and, when directed by the law or court, shall file the written transcript with the clerk of the court.

3. As used in this section, Board means the Certified Court Reporters Board of Nevada, created by NRS 656.040.

[1:52:1907; A 1921, 96; NCL 8455] (NRS A 1973, 1321; 1981, 245; 1993, 1410; 2007, 1035; 2011, 669)



NRS 3.340 - Official reporter: Attention to duties; reporter pro tempore.

The official reporter of any district court shall attend to the duties of office in person except when excused for good and sufficient reason by order of the court, which order shall be entered upon the minutes of the court. Employment in his or her professional capacity elsewhere shall not be deemed a good and sufficient reason for such excuse. When the official reporter of any court has been excused in the manner provided in this section, the court may designate an official reporter pro tempore who shall perform the same duties and receive the same compensation during the term of his or her appointment as the official reporter.

[3:52:1907; RL 4910; NCL 8457] (NRS A 2011, 670)



NRS 3.350 - Official reporter: Oath of office.

The official reporter of any court, or official reporter pro tempore, shall, before entering upon the duties of office, take and subscribe the constitutional oath of office.

[4:52:1907; RL 4911; NCL 8458]



NRS 3.360 - Official reporter: Transcript prima facie evidence.

The transcript of the official reporter, or official reporter pro tempore, of any court, duly appointed and sworn, when transcribed and certified as being a correct transcript of the testimony and proceedings in the case, is prima facie evidence of such testimony and proceedings.

[5:52:1907; RL 4912; NCL 8459] (NRS A 2011, 670)



NRS 3.370 - Official reporter: Compensation.

1. Except as otherwise provided in subsection 3, for his or her services the official reporter or reporter pro tempore is entitled to the following compensation:

(a) For being available to report civil and criminal testimony and proceedings when the court is sitting during traditional business hours on any day except Saturday or Sunday, $170 per day, to be paid by the county as provided in subsection 4.

(b) For being available to report civil and criminal testimony and proceedings when the court is sitting beyond traditional business hours or on Saturday or Sunday:

(1) If the reporter has been available to report for at least 4 hours, $35 per hour for each hour of availability; or

(2) If the reporter has been available to report for fewer than 4 hours, a pro rata amount based on the daily rate set forth in paragraph (a),

to be paid by the county as provided in subsection 4.

(c) For transcription:

(1) Except as otherwise provided in subparagraph (2), for the original draft and any copy to be delivered:

(I) Within 24 hours after it is requested, $7.50 per page for the original draft and one copy, and $2 per page for each additional copy;

(II) Within 48 hours after it is requested, $5.62 per page for the original draft and one copy, and $1.50 per page for each additional copy;

(III) Within 4 days after it is requested, $4.68 per page for the original draft and one copy, and $1.25 per page for each additional copy; or

(IV) More than 4 days after it is requested, $3.55 per page for the original draft and one copy, and 55 cents per page for each additional copy.

(2) For civil litigants who are ordering the original draft and are represented by a nonprofit legal corporation or a program for pro bono legal assistance, for the original draft and any copy to be delivered:

(I) Within 24 hours after it is requested, $5.50 per page and $1.10 per page for each additional copy;

(II) Within 48 hours after it is requested, $4.13 per page and 83 cents per page for each additional copy;

(III) Within 4 days after it is requested, $3.44 per page and 69 cents per page for each additional copy; or

(IV) More than 4 days after it is requested, $2.75 per page and 55 cents per page for each additional copy.

(3) For any party other than the party ordering the original draft, for the copy of the draft to be delivered:

(I) Within 24 hours after it is requested, $1.10 per page;

(II) Within 48 hours after it is requested, 83 cents per page;

(III) Within 4 days after it is requested, 69 cents per page; or

(IV) More than 4 days after it is requested, 55 cents per page.

(d) For reporting all civil matters, in addition to the compensation provided in paragraphs (a) and (b), $30 for each hour or fraction thereof actually spent, to be taxed as costs pursuant to subsection 5.

(e) For providing an instantaneous translation of testimony into English which appears on a computer that is located at a table in the courtroom where the attorney who requested the translation is seated:

(1) Except as otherwise provided in this subparagraph, in all criminal matters in which a party requests such a translation, in addition to the compensation provided pursuant to paragraphs (a) and (b), $140 for the first day and $90 per day for each subsequent day from the party who makes the request. This additional compensation must be paid by the county as provided pursuant to subsection 4 only if the court issues an order granting the translation service to the prosecuting attorney or to an indigent defendant who is represented by a county or state public defender.

(2) In all civil matters in which a party requests such a translation, in addition to the compensation provided pursuant to paragraphs (a), (b) and (d), $140 for the first day and $90 per day for each subsequent day, to be paid by the party who requests the translation.

(f) For providing a diskette containing testimony prepared from a translation provided pursuant to paragraph (e):

(1) Except as otherwise provided in this subparagraph, in all criminal matters in which a party requests the diskette and the reporter agrees to provide the diskette, in addition to the compensation provided pursuant to paragraphs (a), (b) and (e), $1.50 per page of the translation contained on the diskette from the party who makes the request. This additional compensation must be paid by the county as provided pursuant to subsection 4 only if the court issues an order granting the diskette to the prosecuting attorney or to an indigent defendant who is represented by a county or state public defender.

(2) In all civil matters in which a party requests the diskette and the reporter agrees to provide the diskette, in addition to the compensation provided pursuant to paragraphs (a), (b), (d) and (e), $1.50 per page of the translation contained on the diskette, to be paid by the party who requests the diskette.

2. For the purposes of subsection 1, a page is a sheet of paper 8 1/2 by 11 inches and does not include a condensed transcript. The left margin must not be more than 1 1/2 inches from the left edge of the paper. The right margin must not be more than three-fourths of an inch from the right edge of the paper. Each sheet must be numbered on the left margin and must contain at least 24 lines of type. The first line of each question and of each answer may be indented not more than five spaces from the left margin. The first line of any paragraph or other material may be indented not more than 10 spaces from the left margin. There must not be more than one space between words or more than two spaces between sentences. The type size must not be larger than 10 characters per inch. The lines of type may be double spaced or one and one-half spaced.

3. If the court determines that the services of more than one reporter are necessary to deliver transcripts on a daily basis in a criminal proceeding, each reporter is entitled to receive:

(a) The compensation set forth in paragraphs (a) and (b) of subsection 1 and subparagraph (1) of paragraph (e) of subsection 1, as appropriate; and

(b) Compensation of $7.50 per page for the original draft and one copy, and $2 per page for each additional copy for transcribing a proceeding of which the transcripts are ordered by the court to be delivered on or before the start of the next day the court is scheduled to conduct business.

4. The compensation specified in paragraphs (a) and (b) of subsection 1, the compensation for transcripts in criminal cases ordered by the court to be made, the compensation for transcripts in civil cases ordered by the court pursuant to NRS 12.015, the compensation for transcripts for parents or guardians or attorneys of parents or guardians who receive transcripts pursuant to NRS 432B.459, the compensation in criminal cases that is ordered by the court pursuant to subparagraph (1) of paragraph (e) and subparagraph (1) of paragraph (f) of subsection 1 and the compensation specified in subsection 3 must be paid out of the county treasury upon the order of the court. When there is no official reporter in attendance and a reporter pro tempore is appointed, his or her reasonable expenses for traveling and detention must be fixed and allowed by the court and paid in the same manner. The respective district judges may, with the approval of the respective board or boards of county commissioners within the judicial district, fix a monthly salary to be paid to the official reporter in lieu of per diem. The salary, and also actual traveling expenses in cases where the reporter acts in more than one county, must be prorated by the judge on the basis of time consumed by work in the respective counties and must be paid out of the respective county treasuries upon the order of the court.

5. Except as otherwise provided in subsection 4, in civil cases, the compensation prescribed in paragraph (d) of subsection 1 and for transcripts ordered by the court to be made must be paid by the parties in equal proportions, and either party may, at the party s option, pay the entire compensation. In either case, all amounts so paid by the party to whom costs are awarded must be taxed as costs in the case. The compensation for transcripts and copies ordered by the parties must be paid by the party ordering them. No reporter may be required to perform any service in a civil case until his or her compensation has been paid to him or her.

6. Where a transcript is ordered by the court or by any party, the compensation for the transcript must be paid to the reporter before the furnishing of the transcript.

[6:52:1907; A 1921, 96; 1921, 288; 1955, 189] (NRS A 1961, 307; 1967, 1258; 1971, 646; 1975, 1472, 1816; 1981, 404; 1987, 909; 1989, 1271; 1993, 2022; 1995, 1592; 1999, 750; 2001, 1705; 2005, 187; 2011, 670)



NRS 3.380 - Sound recording equipment: Installation; operation; transcription of recording; use of transcript; provision by party of certified court reporter; effect.

1. The judge or judges of any district court may, with the approval of the board of county commissioners of any one or more of the counties comprising such district, in addition to the appointment of a court reporter as in this chapter provided, enter an order for the installation of sound recording equipment for use in any of the instances recited in NRS 3.320, for the recording of any civil and criminal proceedings, testimony, objections, rulings, exceptions, arraignments, pleas, sentences, statements and remarks made by the district attorney or judge, oral instructions given by the judge and any other proceedings occurring in civil or criminal actions or proceedings, or special proceedings whenever and wherever and to the same extent as any of such proceedings have heretofore under existing statutes been recorded by the official reporter or any special reporter or any reporter pro tempore appointed by the court.

2. For the purpose of operating such sound recording equipment, the court or judge may appoint or designate the official reporter or a special reporter or reporter pro tempore or the county clerk or clerk of the court or deputy clerk. The person so operating such sound recording equipment shall subscribe to an oath that he or she will well and truly operate the equipment so as to record all of the matters and proceedings.

3. The court may then designate the person operating such equipment or any other competent person to listen to the recording and to transcribe the recording into written text. The person who:

(a) Transcribes the recording shall subscribe to an oath that he or she has truly and correctly transcribed the proceedings as recorded.

(b) Operates the sound recording equipment as described in subsection 2 shall:

(1) Subscribe to an oath that the sound recording is a true and accurate recording of the proceedings; and

(2) In the event of an error, malfunction or other problem relating to the sound recording equipment or the sound recording, report that error, malfunction or problem to the court.

4. The transcript may be used for all purposes for which transcripts have heretofore been received and accepted under then existing statutes, including transcripts of testimony and transcripts of proceedings as constituting bills of exceptions or part of the bill of exceptions on appeals in all criminal cases and transcripts of the evidence or proceedings as constituting the record on appeal in civil cases and including transcripts of preliminary hearings before justices of the peace and other committing magistrates, and are subject to correction in the same manner as transcripts under existing statutes.

5. If a proceeding is recorded and a transcript is requested, a copy of the sound recording must, if requested, be provided with the transcript. The cost for providing the sound recording must not exceed the actual cost of production and must be paid by the party who requests the sound recording.

6. In civil and criminal cases when the court has ordered the use of such sound recording equipment, any party to the action, at the party s own expense, may provide a certified court reporter to make a record of and transcribe all the matters of the proceeding. In such a case, the record prepared by sound recording is the official record of the proceedings, unless it fails or is incomplete because of equipment or operational failure, in which case the record prepared by the certified court reporter shall be deemed, for all purposes, the official record of the proceedings.

[7:52:1907; added 1949, 506; 1943 NCL 8460.01] (NRS A 1995, 1594; 2007, 1036; 2011, 673)



NRS 3.405 - Masters: Appointment; powers and duties; findings.

1. In an action to establish paternity, the court may appoint a master to take testimony and recommend orders.

2. The court may appoint a master to hear all cases in a county to establish or enforce an obligation for the support of a child, or to modify or adjust an order for the support of a child pursuant to NRS 125B.145.

3. The master must be an attorney licensed to practice in this State. The master:

(a) Shall take testimony and establish a record;

(b) In complex cases shall issue temporary orders for support pending resolution of the case;

(c) Shall make findings of fact, conclusions of law and recommendations for the establishment and enforcement of an order;

(d) May accept voluntary acknowledgments of paternity or liability for support and stipulated agreements setting the amount of support;

(e) May, subject to confirmation by the district court, enter default orders against a responsible parent who does not respond to a notice or service within the required time; and

(f) Has any other power or duty contained in the order of reference issued by the court.

If a temporary order for support is issued pursuant to paragraph (b), the master shall order that the support be paid to the Division of Welfare and Supportive Services of the Department of Health and Human Services, its designated representative or the district attorney, if the Division of Welfare and Supportive Services or district attorney is involved in the case, or otherwise to an appropriate party to the action, pending resolution of the case.

4. The findings of fact, conclusions of law and recommendations of the master must be furnished to each party or the party s attorney at the conclusion of the proceeding or as soon thereafter as possible. Within 10 days after receipt of the findings of fact, conclusions of law and recommendations, either party may file with the court and serve upon the other party written objections to the report. If no objection is filed, the court shall accept the findings of fact, unless clearly erroneous, and the judgment may be entered thereon. If an objection is filed within the 10-day period, the court shall review the matter upon notice and motion.

(Added to NRS by 1987, 2248; A 1989, 956, 1642; 1997, 2268)



NRS 3.415 - Time for disposition of cases.

To the extent necessary to comply with the requirements of the Federal Government concerning the enforcement of the obligation of support of a child, to avoid jeopardizing the receipt by the Division of Welfare and Supportive Services of the Department of Health and Human Services of money from the Federal Government and to avoid subjecting the Division of Welfare and Supportive Services to other sanctions by the Federal Government, the disposition of cases to establish an obligation for support of a child must:

1. Be 75 percent completed within 6 months after service of the notice of the proceedings; and

2. Be 90 percent completed within 12 months after the service of the notice of the proceedings.

(Added to NRS by 1987, 2249; A 1995, 2422)



NRS 3.475 - Establishment of programs of mandatory mediation in county whose population is 700,000 or more.

1. In a county whose population is 700,000 or more, the district court shall establish by rule approved by the Supreme Court a program of mandatory mediation in cases that involve the custody or visitation of a child.

2. The program must:

(a) Require the impartial mediation of the issues of custody and visitation and authorize the impartial mediation of any other nonfinancial issue deemed appropriate by the court.

(b) Authorize the court to exclude a case from the program for good cause shown, including, but not limited to, a showing that:

(1) There is a history of child abuse or domestic violence by one of the parties;

(2) The parties are currently participating in private mediation; or

(3) One of the parties resides outside of the jurisdiction of the court.

(c) Provide standards for the training of the mediators assigned to cases, including, but not limited to:

(1) Minimum educational requirements, which must not be restricted to any particular professional or educational training;

(2) Minimum requirements for training in the procedural aspects of mediation and the interpersonal skills necessary to act as a mediator;

(3) A minimum period of apprenticeship for persons who have not previously acted as domestic mediators;

(4) Minimum requirements for continuing education; and

(5) Procedures to ensure that potential mediators understand the high standard of ethics and confidentiality related to their participation in the program.

(d) Prohibit the mediator from reporting to the court any information about the mediation other than whether the dispute was resolved.

(e) Establish a sliding schedule of fees for participation in the program based on the ability of a party to pay.

(f) Provide for the acceptance of gifts and grants offered in support of the program.

(g) Allow the court to refer the parties to a private mediator.

3. The costs of the program must be paid from the county general fund. All fees, gifts and grants collected pursuant to this section must be deposited in the county general fund.

4. This section does not prohibit a court from referring a financial or other issue to a special master or other person for assistance in resolving the dispute.

(Added to NRS by 1997, 1203; A 2011, 1131; 2013, 1610)



NRS 3.500 - Establishment of programs of mandatory mediation in county whose population is 100,000 or more but less than 700,000.

1. In a county whose population is 100,000 or more and less than 700,000, the district court shall establish by rule approved by the Supreme Court a program of mandatory mediation in cases which involve the custody or visitation of a child. A district court in a county whose population is less than 100,000 may establish such a program in the same manner for use in that county. The district courts in two or more counties whose populations are less than 100,000 may establish such a program in the same manner for use in the counties in which the courts are located.

2. The program must:

(a) Require the impartial mediation of the issues of custody and visitation and any other nonfinancial issue deemed appropriate by the court.

(b) Allow the court to exclude a case from the program for good cause shown, including a showing of a history of child abuse or domestic violence by one of the parties, ongoing private mediation or residency of one of the parties out of the jurisdiction of the court.

(c) Provide standards for the training of the mediators assigned to cases pursuant to the rule, including but not limited to:

(1) Minimum educational requirements, which may not be restricted to any particular professional or educational training;

(2) Minimum requirements for training in the procedural aspects of mediation and the interpersonal skills necessary to act as a mediator;

(3) A minimum period of apprenticeship for persons who have not previously acted as domestic mediators;

(4) Minimum requirements for continuing education; and

(5) Procedures to ensure that potential mediators understand the high standard of ethics and confidentiality related to their participation in the program.

(d) Prohibit the mediator from reporting to the court any information about the mediation other than whether the mediation was successful or not.

(e) Establish a sliding schedule of fees for participation in the program based on the client s ability to pay.

(f) Provide for the acceptance of gifts and grants offered in support of the program.

(g) Allow the court to refer the parties to a private mediator for assistance in resolving the issues.

3. The costs of the program must be paid from the account for dispute resolution in the county general fund. All fees, gifts and grants collected pursuant to this section must be deposited in the account.

4. This section does not prohibit a court from referring a financial or other issue to a special master or other person for assistance in resolving the dispute.

(Added to NRS by 1991, 917; A 1993, 1213; 2011, 1132; 2013, 1611)






Chapter 4 - Justice Courts

NRS 4.010 - Qualifications of justice of the peace.

1. A person may not be a candidate for or be eligible to the office of justice of the peace unless the person is a qualified elector and has never been removed or retired from any judicial office by the Commission on Judicial Discipline. For the purposes of this subsection, a person is eligible to be a candidate for the office of justice of the peace if a decision to remove or retire the person from a judicial office is pending appeal before the Supreme Court or has been overturned by the Supreme Court.

2. A justice of the peace must have a high school diploma or its equivalent as determined by the State Board of Education and:

(a) In a county whose population is 700,000 or more, a justice of the peace in a township whose population is 100,000 or more must be an attorney who is licensed and admitted to practice law in the courts of this State at the time of his or her election or appointment and has been licensed and admitted to practice law in the courts of this State, another state or the District of Columbia for not less than 5 years at any time preceding his or her election or appointment.

(b) In a county whose population is less than 700,000, a justice of the peace in a township whose population is 250,000 or more must be an attorney who is licensed and admitted to practice law in the courts of this State at the time of his or her election or appointment and has been licensed and admitted to practice law in the courts of this State, another state or the District of Columbia for not less than 5 years at any time preceding his or her election or appointment.

3. Subsection 2 does not apply to any person who held the office of justice of the peace on June 30, 2001.

[Part 2:108:1866; A 1953, 711; 1955, 459] (NRS A 1987, 438; 1999, 94, 1347; 2005, 1212; 2011, 1133)



NRS 4.020 - Number and election of justices of the peace.

1. There must be one justice court in each of the townships of the State, for which there must be elected by the qualified electors of the township at least one justice of the peace. Except as otherwise provided in subsection 3, the number of justices of the peace in a township must be increased according to the population of the township, as certified by the Governor in even-numbered years pursuant to NRS 360.285, in accordance with and not to exceed the following schedule:

(a) In a county whose population is 700,000 or more:

(1) In a township whose population is less than 1,100,000, one justice of the peace for each 100,000 population of the township, or fraction thereof, until the township has four justices of the peace, and thereafter, one justice of the peace for each 125,000 population of the township, or fraction thereof, over a population of 300,000; and

(2) In a township whose population is 1,100,000 or more, one justice of the peace for each 100,000 population of the township, or fraction thereof, up to a population of 1,100,000, and thereafter, one justice of the peace for each 125,000 population of the township, or fraction thereof, over a population of 1,100,000.

(b) In a county whose population is 100,000 or more and less than 700,000, one justice of the peace for each 50,000 population of the township, or fraction thereof.

(c) In a county whose population is less than 100,000, one justice of the peace for each 34,000 population of the township, or fraction thereof.

(d) If a township includes a city created by the consolidation of a city and county into one municipal government, one justice of the peace for each 30,000 population of the township, or fraction thereof.

2. Except as otherwise provided in subsection 3, if the schedule set forth in subsection 1 provides for an increase in the number of justices of the peace in a township, the new justice or justices of the peace must be elected at the next ensuing biennial election.

3. If the schedule set forth in subsection 1 provides for an increase in the number of justices of the peace in a township and, in the opinion of a majority of the justices of the peace in that township, the caseload does not warrant an additional justice of the peace, the justices of the peace shall notify the Director of the Legislative Counsel Bureau and the board of county commissioners of their opinion on or before March 15 of the even-numbered year in which the population of the township provides for such an increase. The Director of the Legislative Counsel Bureau shall submit the opinion to the next regular session of the Legislature for its consideration. If the justices of the peace transmit such a notice to the Director of the Legislative Counsel Bureau and the board of county commissioners, the number of justices must not be increased during that period unless the Legislature, by resolution, expressly approves the increase.

4. Justices of the peace shall receive certificates of election from the boards of county commissioners of their respective counties.

5. The clerk of the board of county commissioners shall, within 10 days after the election or appointment and qualification of any justice of the peace, certify under seal to the Secretary of State the election or appointment and qualification of the justice of the peace. The certificate must be filed in the Office of the Secretary of State as evidence of the official character of that officer.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 18:108:1866; B 2616; BH 1653; C 1799; RL 2782; NCL 4782] + [Part 30:108:1866; B 2628; BH 1665; C 1811; RL 2794; NCL 4794] + [Part 31:108:1866; B 2629; BH 1666; C 1812; RL 2795; NCL 4795] + [Part 32:19:1865; B 937; BH 2451; C 2532; RL 4852; NCL 8394] (NRS A 1965, 1221; 1973, 281, 1723; 1975, 1120; 1977, 677; 1979, 498, 1334; 1983, 437; 1991, 327; 1995, 1962; 1997, 3062; 2011, 721, 1134)



NRS 4.025 - Terms of justices of the peace.

1. The term of office of justices of the peace is 6 years. Each term begins on the first Monday of the January next after the appropriate general election.

2. If the board of county commissioners alters the boundaries of a township so that the proper number of justices of the peace within the township is increased or diminished, the board shall provide an effective date for the alteration such that the number of justices of the peace elected from each township at each general election remains as nearly equal as may be.

(Added to NRS by 1977, 677; A 1983, 437; 1991, 530)



NRS 4.030 - Oath and bond of justice of the peace.

Each justice of the peace elected or appointed in this State shall, before entering upon the duties of office:

1. Take the oath prescribed by law.

2. Execute a bond to the State of Nevada, to be approved by the board of county commissioners and furnished at county expense, in the penal sum of not less than $10,000 or more than $50,000, as may be designated by the board of county commissioners. The bond must be conditioned for the faithful performance of the duties of office and filed in the office of the county clerk.

[1:7:1873; B 2978; BH 2254; C 2421; RL 4927; NCL 8474] (NRS A 2005, 15)



NRS 4.032 - Justices of the peace pro tempore.

1. The board of county commissioners of each county shall select a number of persons it determines appropriate to comprise a panel of substitute justices of the peace. The persons so selected must possess the qualifications set forth in NRS 4.010 for the office of justice of the peace in the respective county.

2. Whenever a justice of the peace is disqualified from acting in a case pending in the justice court or is unable to perform his or her official duties because of his or her temporary sickness or absence, or other cause, the justice of the peace shall, if necessary, appoint a person from the panel of substitute justices of the peace or, pursuant to NRS 4.340, invite another justice of the peace to act in his or her place.

3. A person appointed from the panel of substitute justices of the peace must take and subscribe to the official oath before acting as a justice of the peace pro tempore. While acting in that capacity, the justice of the peace pro tempore is entitled to receive a per diem salary set by the board of county commissioners. The annual sum expended for salaries of justices of the peace pro tempore must not exceed the amount budgeted for that expense by the board of county commissioners.

4. If an appointment of a justice of the peace pro tempore becomes necessary and the justice of the peace fails or is unable to appoint a person from the panel of substitute justices pursuant to this section and fails or is unable to obtain another justice of the peace pursuant to NRS 4.340, the chair of the board of county commissioners shall:

(a) In counties whose population is more than 100,000, appoint another justice of the peace pursuant to NRS 4.340 or a person from the panel of substitute justices of the peace pursuant to this section, to act in his or her place.

(b) In counties whose population is 100,000 or less, appoint another justice of the peace pursuant to NRS 4.340, a person from the panel of substitute justices of the peace pursuant to this section or a municipal judge pursuant to NRS 4.345, to act in his or her place.

(Added to NRS by 1991, 656)



NRS 4.033 - Senior justices of the peace.

1. Notwithstanding any other provision of law or ordinance, a senior justice of the peace who serves in that capacity may serve temporarily in any justice court in this State, regardless of whether the senior justice of the peace is a resident of the township or county in which the justice court to which he or she is assigned is located.

2. As used in this section, senior justice of the peace means a former justice of the peace who has received a commission from the Supreme Court to serve as a senior justice of the peace pursuant to the rules prescribed by the Supreme Court.

(Added to NRS by 2005, 105)



NRS 4.035 - Courses of instruction for justices of the peace; payment of costs.

1. The Court Administrator shall, at the direction of the Chief Justice of the Supreme Court, arrange for the giving of instruction, at the National Judicial College in Reno, Nevada, or elsewhere:

(a) In court procedure, recordkeeping and the elements of substantive law appropriate to a justice court, to each justice of the peace who is first elected or appointed to office after July 1, 1971, and to other justices of the peace who so desire and who can be accommodated, between each general election and January 1 next following.

(b) In statutory amendments and other developments in the law appropriate to a justice court, to all justices of the peace at least once each year.

2. Each county shall pay to the Supreme Court the county s pro rata share of the costs of that instruction as budgeted for pursuant to the Local Government Budget and Finance Act.

3. The Supreme Court shall deposit with the State Treasurer, for credit to the appropriate account of the Supreme Court, all money received pursuant to subsection 2.

(Added to NRS by 1971, 838; A 1975, 1024; 1977, 362; 1981, 252; 1983, 108; 1987, 438; 2001, 1819)



NRS 4.036 - Attendance required at courses of instruction; penalty for unexcused absence.

1. Each justice of the peace who is first elected or appointed to office after July 1, 1971, shall attend the instruction provided pursuant to NRS 4.035, on the first occasion when such instruction is offered after the election or appointment of the justice of the peace, unless excused by written order of a judge of the district court in and for his or her county, which shall be filed with the Court Administrator. Such order is final for all purposes.

2. If a justice of the peace fails to attend such instruction without securing a written order pursuant to subsection 1, the justice of the peace forfeits his or her office.

(Added to NRS by 1971, 838; A 1977, 362)



NRS 4.040 - Salaries and compensation of justices of the peace.

1. The several boards of county commissioners of each county, at the regular meeting in July of any year in which an election of justices of the peace is held, shall fix the minimum compensation of the justices of the peace within their respective townships for the ensuing term, either by stated salaries, payable monthly, semimonthly or at regular 2-week intervals, or by fees, as provided by law, or both, and they may thereafter increase or change such compensation during the term but shall not reduce it below the minimum so established.

2. If it becomes necessary to appoint a justice of the peace at any time, the board of county commissioners in the county in which such appointment is made shall fix the compensation, either by salary or by fees, as provided by law, or both, for the term for which the justice of the peace is appointed.

[Part 1:12:1929; A 1953, 202] + [Part 2:12:1929; NCL 2202] + [Part 3:12:1929; NCL 2203] (NRS A 1973, 291)



NRS 4.050 - Claims and expenses.

1. When any justice of the peace is entitled to receive necessary traveling expenses for the transaction of public business, the board of county commissioners shall allow the justice of the peace the same per diem allowance and travel expenses as are provided for state officers and employees generally.

2. Any justice of the peace presenting a claim to the county for any expenses allowed by law shall attach itemized vouchers and receipts for the same to his or her claim, and the boards of county commissioners of the several counties are prohibited from allowing such claim unless accompanied by vouchers and receipts as required by this section.

[Part 1:16:1928; A 1939, 31; 1953, 69; 1955, 596] (NRS A 1973, 282; 2007, 596)



NRS 4.060 - Fees for justice of the peace; disposition; special account for justice court; report to board of county commissioners.

1. Except as otherwise provided in this section and NRS 33.017 to 33.100, inclusive, each justice of the peace shall charge and collect the following fees:

(a) On the commencement of any action or proceeding in the justice court, other than in actions commenced pursuant to chapter 73 of NRS, to be paid by the party commencing the action:

If the sum claimed does not exceed $2,500................................................ $50.00

If the sum claimed exceeds $2,500 but does not exceed $5,000............ 100.00

If the sum claimed exceeds $5,000 but does not exceed $10,000.......... 175.00

In a civil action for unlawful detainer pursuant to NRS 40.290 to 40.420, inclusive, in which a notice to quit has been served pursuant to NRS 40.255............................................................... 225.00

In all other civil actions...................................................................................... 50.00

(b) For the preparation and filing of an affidavit and order in an action commenced pursuant to chapter 73 of NRS:

If the sum claimed does not exceed $1,000................................................ $45.00

If the sum claimed exceeds $1,000 but does not exceed $2,500.............. 65.00

If the sum claimed exceeds $2,500 but does not exceed $5,000.............. 85.00

If the sum claimed exceeds $5,000 but does not exceed $7,500............ 125.00

(c) On the appearance of any defendant, or any number of defendants answering jointly, to be paid by the defendant or defendants on filing the first paper in the action, or at the time of appearance:

In all civil actions.............................................................................................. $50.00

For every additional defendant, appearing separately................................ 25.00

(d) No fee may be charged where a defendant or defendants appear in response to an affidavit and order issued pursuant to the provisions of chapter 73 of NRS.

(e) For the filing of any paper in intervention................................................... $25.00

(f) For the issuance of any writ of attachment, writ of garnishment, writ of execution or any other writ designed to enforce any judgment of the court, other than a writ of restitution................................... $25.00

(g) For the issuance of any writ of restitution................................................... $75.00

(h) For filing a notice of appeal, and appeal bonds......................................... $25.00

One charge only may be made if both papers are filed at the same time.

(i) For issuing supersedeas to a writ designed to enforce a judgment or order of the court $25.00

(j) For preparation and transmittal of transcript and papers on appeal...... $25.00

(k) For celebrating a marriage and returning the certificate to the county recorder or county clerk $75.00

(l) For entering judgment by confession............................................................ $50.00

(m) For preparing any copy of any record, proceeding or paper, for each page $.50

(n) For each certificate of the clerk, under the seal of the court...................... $3.00

(o) For searching records or files in his or her office, for each year................. $1.00

(p) For filing and acting upon each bail or property bond.............................. $50.00

2. A justice of the peace shall not charge or collect any of the fees set forth in subsection 1 for any service rendered by the justice of the peace to the county in which his or her township is located.

3. A justice of the peace shall not charge or collect the fee pursuant to paragraph (k) of subsection 1 if the justice of the peace performs a marriage ceremony in a commissioner township.

4. Except as otherwise provided by an ordinance adopted pursuant to the provisions of NRS 244.207, the justice of the peace shall, on or before the fifth day of each month, account for and pay to the county treasurer all fees collected pursuant to subsection 1 during the preceding month, except for the fees the justice of the peace may retain as compensation and the fees the justice of the peace is required to pay to the State Controller pursuant to subsection 5.

5. The justice of the peace shall, on or before the fifth day of each month, pay to the State Controller:

(a) An amount equal to $5 of each fee collected pursuant to paragraph (k) of subsection 1 during the preceding month. The State Controller shall deposit the money in the Account for Aid for Victims of Domestic Violence in the State General Fund.

(b) One-half of the fees collected pursuant to paragraph (p) of subsection 1 during the preceding month. The State Controller shall deposit the money in the Fund for the Compensation of Victims of Crime.

6. Except as otherwise provided in subsection 7, the county treasurer shall deposit 25 percent of the fees received pursuant to subsection 4 into a special account administered by the county and maintained for the benefit of each justice court within the county. The money in that account must be used only to:

(a) Acquire land on which to construct additional facilities or a portion of a facility for a justice court or a multi-use facility that includes a justice court;

(b) Construct or acquire additional facilities or a portion of a facility for a justice court or a multi-use facility that includes a justice court;

(c) Renovate, remodel or expand existing facilities or a portion of an existing facility for a justice court or a multi-use facility that includes a justice court;

(d) Acquire furniture, fixtures and equipment necessitated by the construction or acquisition of additional facilities or a portion of a facility or the renovation, remodeling or expansion of an existing facility or a portion of an existing facility for a justice court or a multi-use facility that includes a justice court;

(e) Acquire advanced technology for the use of a justice court;

(f) Acquire equipment or additional staff to enhance the security of the facilities used by a justice court, justices of the peace, staff of a justice court and residents of this State who access the justice courts;

(g) Pay for the training of staff or the hiring of additional staff to support the operation of a justice court;

(h) Pay debt service on any bonds issued pursuant to subsection 3 of NRS 350.020 for the acquisition of land or facilities or for the construction, renovation, remodeling or expansion of facilities for a justice court or a multi-use facility that includes a justice court; and

(i) Pay for one-time projects for the improvement of a justice court.

Any money remaining in the account at the end of a fiscal year must be carried forward to the next fiscal year.

7. The county treasurer shall, if necessary, reduce on an annual basis the amount deposited into the special account pursuant to subsection 6 to ensure that the total amount of fees collected by a justice court pursuant to this section and paid by the justice of the peace to the county treasurer pursuant to subsection 4 is, for any fiscal year, not less than the total amount of fees collected by that justice court and paid by the justice of the peace to the county treasurer for the fiscal year beginning July 1, 2012, and ending June 30, 2013.

8. Each justice court that collects fees pursuant to this section shall submit to the board of county commissioners of the county in which the justice court is located an annual report that contains:

(a) An estimate of the amount of money that the county treasurer will deposit into the special account pursuant to subsection 6 from fees collected by the justice court for the following fiscal year; and

(b) A proposal for any expenditures by the justice court from the special account for the following fiscal year.

[12:94:1865] + [13:49:1883; BH 2354; C 2478; RL 2015; NCL 2946] + [13:49:1883; A 1885, 129; 1887, 76] (NRS A 1959, 707; 1969, 408; 1973, 1677; 1975, 501; 1979, 1723; 1981, 468; 1983, 438; 1985, 1620; 1987, 496; 1989, 378, 581; 1991, 324, 1016, 1867, 1868, 1869; 1993, 1353, 1378, 1464; 1995, 563, 566; 1999, 2408; 2001, 2130, 2906, 3213; 2003, 227, 847; 2007, 885; 2011, 139; 2013, 1197, 2204)



NRS 4.063 - Additional fees: Imposition; disposition of proceeds for support of programs for dispute resolution.

1. In a county whose population is 100,000 or more, the justice of the peace shall, on the commencement of any action or proceeding in the justice court for which a fee is required, and on the answer or appearance of any party in any such action or proceeding for which a fee is required, charge and collect a fee of not less than $5 but not more than $10 from the party commencing, answering or appearing in the action or proceeding. The fee required pursuant to this section is in addition to any other fee required by law.

2. On or before the first Monday of each month, the justice of the peace shall pay over to the county treasurer the amount of all fees collected by the justice of the peace pursuant to subsection 1 for credit to an account for dispute resolution in the county general fund. The money in that account must not be used for purposes other than the programs established pursuant to NRS 3.500 and 244.1607.

3. The board of county commissioners of any other county may impose by ordinance an additional filing fee of not more than $10 to be paid on the commencement of any action or proceeding in the justice court for which a fee is required and on the filing of any answer or appearance in any such action or proceeding for which a fee is required. On or before the fifth day of each month, in a county where this fee has been imposed, the justice of the peace shall account for and pay over to the county treasurer all fees collected during the preceding month pursuant to this subsection for credit to an account for dispute resolution in the county general fund. The money in the account must be used only to support a program established pursuant to NRS 3.500 or 244.1607.

(Added to NRS by 1991, 918; A 1993, 1213; 1997, 2361)



NRS 4.065 - Additional fees: Imposition; disposition of proceeds.

1. The justice of the peace shall, on the commencement of any action or proceeding in the justice court for which a fee is required, and on the answer or appearance of any defendant in any such action or proceeding for which a fee is required, charge and collect a fee of $1 from the party commencing, answering or appearing in the action or proceeding. These fees are in addition to any other fee required by law.

2. On or before the first Monday of each month, the justice of the peace shall pay over to the county treasurer the amount of all fees collected by the justice of the peace pursuant to subsection 1 for credit to the State General Fund. Quarterly, the county treasurer shall remit all money so collected to the State Controller, who shall place the money in an account in the State General Fund for use by the Executive Director of the Department of Taxation to administer the provisions of NRS 360.283 and 360.289.

(Added to NRS by 1991, 327; A 1995, 925; 2001, 2907; 2011, 402)



NRS 4.071 - Additional fees to offset costs of providing pro bono programs and free legal services to certain victims.

1. In addition to any other fee required by law, in each county that charges a fee pursuant to NRS 19.031 to offset a portion of the costs of providing legal services without a charge to indigent or elderly persons, a board of county commissioners may impose by ordinance a filing fee to offset a portion of the costs of providing pro bono programs and of providing legal services without a charge to abused or neglected children and victims of domestic violence to be remitted to the organization operating the program for legal services that receives the fees charged pursuant to NRS 19.031 for programs for the indigent in an amount not to exceed $10 to be paid on the commencement of any action or proceeding in the justice court for which a filing fee is required and on the filing of any answer or appearance in any such action or proceeding for which a filing fee is required.

2. On or before the first Monday of each month, in a county in which a fee has been imposed pursuant to subsection 1, the justice of the peace shall account for and pay over to the county treasurer any such fees collected by the justice of the peace during the preceding month. The county treasurer shall remit quarterly to the organization to which the fees are to be paid pursuant to subsection 1 all the money received by the county treasurer from the justice of the peace.

3. Any fees collected pursuant to this section must be used for the benefit of the persons to whom the organization operating the program for legal services that receives money pursuant to this section provides legal services without a charge.

(Added to NRS by 2001, 2680; A 2005, 199)



NRS 4.073 - Additional fees to offset costs of operating law library.

1. In addition to any other fee required by law, a board of county commissioners may impose by ordinance a filing fee to offset a portion of the costs of operating a law library established in that county by the board of county commissioners pursuant to NRS 380.010, in an amount not to exceed $8, to be paid on the commencement of any action or proceeding in the justice court for which a filing fee is required and on the filing of any answer or appearance in any such action or proceeding for which a filing fee is required.

2. On or before the fifth day of each month, in a county in which a fee has been imposed pursuant to subsection 1, the justice of the peace shall account for and pay over to the county treasurer any such fees collected by the justice of the peace during the preceding month. The county treasurer shall deposit the fees received into a special account administered by the county and maintained for the benefit of a law library established pursuant to NRS 380.010. The money in the account must be used only to support the operation of such a law library.

(Added to NRS by 2013, 2204)



NRS 4.075 - Additional fees in certain smaller counties: Imposition; disposition of proceeds.

1. In a county whose population is less than 100,000, the board of county commissioners may, in addition to any other fee required by law, impose by ordinance a filing fee of not more than $10 to be paid on the commencement of any action or proceeding in the justice court for which a fee is required and on the filing of any answer or appearance in any such action or proceeding for which a fee is required.

2. On or before the fifth day of each month, in a county where a fee has been imposed pursuant to subsection 1, the justice of the peace shall account for and pay over to the county treasurer any such fees collected by the justice of the peace during the preceding month for credit to an account for programs for the prevention and treatment of the abuse of alcohol and drugs in the county general fund. The money in that account must be used only to support programs for the prevention or treatment of the abuse of alcohol or drugs which may include, without limitation, any program of treatment for the abuse of alcohol or drugs established in a judicial district pursuant to NRS 453.580.

(Added to NRS by 1997, 2361)



NRS 4.080 - Justice of the peace to charge only fees authorized by law.

A justice of the peace shall not charge any fee that is not authorized by law.

[Part 17:49:1883; BH 2358; C 2482; RL 2019; NCL 2950] (NRS A 1969, 411; 1991, 328; 1999, 1205)



NRS 4.090 - Justice of the peace to keep fee book.

The justice of the peace shall keep in his or her office a fee book in which he or she shall enter in detail the title of the matter, proceeding or action, and the fees charged therein. The fee book shall be open to public inspection.

[Part 18:49:1883; BH 2359; C 2483; RL 2020; NCL 2951]



NRS 4.100 - Quarterly financial statements.

1. On the first Mondays of January, April, July and October, the justices of the peace who receive fees pursuant to the provisions of NRS 4.060, 4.063 and 4.065 shall make out and file with the boards of county commissioners of their several counties a full and correct statement under oath of all fees or compensation, of whatever nature or kind, received in their several official capacities during the preceding 3 months. In the statement they shall set forth the cause in which, and the services for which, such fees or compensation were received.

2. This section does not require personal attendance in filing statements, which may be transmitted by mail or otherwise directed to the clerk of the board of county commissioners.

[Part 19:49:1883; BH 2360; C 2484; RL 2021; NCL 2952] (NRS A 1991, 328, 918, 920; 1993, 1213)



NRS 4.110 - Penalty for failure to comply with statutory requirements.

Any justice of the peace who shall violate any of the provisions of NRS 4.080, 4.090 and 4.100 shall be fined not more than $1,000.

[Part 21:49:1883; BH 2362; C 2486; RL 2023; NCL 2954] (NRS A 1967, 528)



NRS 4.120 - Punishment for taking excessive fees.

If any justice of the peace shall take more or greater fees than are allowed by law, the justice of the peace shall be liable to indictment, and on conviction shall be removed from office and fined in any sum not exceeding $1,000.

[Part 22:49:1883; BH 2363; C 2487; RL 2024; NCL 2955]



NRS 4.130 - Fee tables to be posted; penalties.

Any justice of the peace receiving fees as provided by law shall publish and set up in some conspicuous place in his or her office a fee table for public inspection. A sum not exceeding $20 for each day of his or her omission so to do shall be forfeited, which sum with costs may be recovered by any person by an action before any justice of the peace of the same county.

[Part 23:49:1883; BH 2364; C 2488; RL 2025; NCL 2956]



NRS 4.140 - Fees payable in advance; execution for fees due.

All fees prescribed in NRS 4.060, 4.063 and 4.065 must be paid in advance, if demanded. If a justice of the peace has not received any or all of his or her fees, which are due the justice of the peace for services rendered by the justice of the peace in any suit or proceedings, the justice of the peace may have execution therefor in his or her own name against the party from whom they are due, to be issued from the court where the action is pending, upon the order of the justice of the peace or court upon affidavit filed.

[Part 25:49:1883; BH 2366; C 2490; RL 2027; NCL 2958] (NRS A 1969, 411; 1991, 328, 919, 921; 1993, 1213)



NRS 4.150 - Vacancy in office; duty of clerk of board of county commissioners.

1. If any vacancy occurs in the office of justice of the peace, the board of county commissioners shall either:

(a) Appoint a person to fill the vacancy pursuant to NRS 245.170; or

(b) Provide by resolution for an election procedure to fill the vacancy for the remainder of the unexpired term.

2. The clerk of the board of county commissioners of each county shall, within 10 days after a vacancy has occurred in the office of justice of the peace by resignation or otherwise, certify the fact of such vacancy to the Secretary of State.

[Part 31:108:1866; B 2629; BH 1666; C 1812; RL 2795; NCL 4795] + [Part 49:108:1866; A 1933, 165; 1939, 146; 1931 NCL 4813] (NRS A 1975, 174; 1997, 1292)



NRS 4.155 - Townships with more than one justice of the peace.

In townships where more than one justice of the peace has been provided for by NRS 4.020, such justices of the peace shall have concurrent and coextensive jurisdiction within the territorial limits provided by law, and may make such rules and regulations, not inconsistent with law, as will enable them to transact judicial business in a convenient and lawful manner.

(Added to NRS by 1965, 1222)



NRS 4.160 - Number of justices of the peace where townships altered.

1. When any justice of the peace, in the formation of a new township, shall be brought within the limits thereof, he or she shall be one of the justices of the peace allowed to such new township, and shall continue in office until the expiration of the term for which he or she was elected.

2. If, by annexing a part of one township to another, there should be more than the proper number of justices within the limits of the township to which such addition shall have been made, any justice of the peace brought within such township shall, notwithstanding, hold and exercise his or her office therein until the expiration of his or her term of office, but no successor shall be elected to fill any vacancy in office which may be occasioned by the expiration of the term or otherwise.

3. Whenever any township, in consequence of a part being taken to form a new township, or to be annexed to any other township, shall be deprived of its proper number of justices of the peace, the vacancy thus produced shall be supplied as in other cases.

[19:108:1866; B 2617; BH 1654; C 1800; RL 2783; NCL 4783] + [20:108:1866; B 2618; BH 1655; C 1801; RL 2784; NCL 4784]



NRS 4.170 - Duties of justices of the peace.

The justices shall be conservators of the peace in their respective townships, and shall discharge such duties as may be prescribed by law.

[2:82:1861; B 2974; BH 2099; C 2318; RL 1689; NCL 2189]



NRS 4.175 - Report of certain statistical information to be submitted to Court Administrator.

In the time and manner prescribed by the Supreme Court, the justice of the peace of a township or, if there is more than one justice of the peace of a township, a justice of the peace designated by mutual consent of the other justices of the peace of that township, shall submit to the Court Administrator a written report of the statistical information required pursuant to this section and such other statistical information as prescribed by the Supreme Court. The report must include, without limitation, statistical information concerning:

1. Those cases which are pending and undecided and the justice of the peace to whom each case has been assigned;

2. The type and number of cases each justice of the peace considered during the preceding month;

3. The number of cases submitted to each justice of the peace during the preceding month;

4. The number of cases decided by each justice of the peace during the preceding month; and

5. The number of full judicial days in which each justice of the peace appeared in court or in chambers in performance of his or her duties during the preceding month.

(Added to NRS by 1999, 707)



NRS 4.180 - Power to take and certify acknowledgments and affidavits.

Justices of the peace, within their respective townships, shall have power to take and certify:

1. The acknowledgment of conveyances and the satisfaction of a judgment of any court.

2. An affidavit to be used in any court of justice in this state.

[Part 63:19:1865; B 968; BH 2482; C 2563; RL 4883; NCL 8425]



NRS 4.185 - Use of facsimile signature: Conditions and restrictions.

1. Each justice of the peace may use a facsimile signature produced through a mechanical device in place of his or her handwritten signature whenever the necessity arises and upon approval of the Supreme Court, subject to the following conditions:

(a) That the mechanical device must be of such a nature that the facsimile signature may be removed from the mechanical device and kept in a separate secure place.

(b) That the use of the facsimile signature may be made only under the direction and supervision of the justice of the peace whose signature it represents.

(c) That the entire mechanical device must at all times be kept in a vault, securely locked, when not in use, to prevent any misuse of the device.

2. No facsimile signature produced through a mechanical device authorized by the provisions of this section may be combined with the signature of another officer.

(Added to NRS by 1989, 999)



NRS 4.190 - Power to administer oaths or affirmations.

Every justice of the peace shall have power to administer oaths or affirmations.

[Part 1911 CPA 541; RL 5483; NCL 9030]



NRS 4.200 - Duty to record violations concerning motor vehicles.

Every justice of the peace shall make and keep a detailed record of every violation of the motor vehicle laws of this state coming to his or her notice and attention in connection with his or her official duties.

[Part 1:33:1937; 1931 NCL 4440]



NRS 4.215 - Justices of the peace in certain townships not to practice law.

A justice of the peace in a township whose population is more than 75,000 may not act as attorney or counsel in any court except in an action or proceeding to which the justice of the peace is a party on the record.

(Added to NRS by 1979, 1286; A 1985, 223; 1989, 1907)



NRS 4.220 - Unlawful to purchase judgments.

It is unlawful for any justice of the peace of the same township, directly or indirectly, to purchase any judgment or any part thereof on the docket of such justice, or on any docket in his or her possession. For each offense, the justice of the peace shall be fined not more than $1,000.

[68:108:1866; B 2666; BH 1703; C 1849; RL 2821; NCL 4821] (NRS A 1979, 1458)



NRS 4.230 - Docket: Entries; form.

1. Every justice must keep a docket, in which the justice must enter:

(a) The title of every action or proceeding.

(b) The object of the action or proceeding; and if a sum of money be claimed, the amount thereof.

(c) The date of the summons, and the time of its return; and if an order to arrest the defendant be made, or a writ of attachment be issued, a statement of the fact.

(d) The time when the parties, or either of them, appear, or their nonappearance, if default be made; a minute of the pleadings and motions; if in writing, referring to them; if not in writing, a concise statement of the material parts of the pleading.

(e) Every adjournment, stating on whose application and to what time.

(f) The demand for a trial by jury, when the same is made, and by whom made, the order for the jury, and the time appointed for the return of the jury and for the trial.

(g) The names of the jurors who appear and are sworn, and the names of all witnesses sworn, and at whose request.

(h) The verdict of the jury, and when received; if the jury disagree and are discharged, the fact of such disagreement and discharge.

(i) The judgment of the court, specifying the costs included, and the time when rendered.

(j) The issuing of the execution, when issued and to whom; the renewals thereof, if any, and when made, and a statement of any money paid to the justice, when and by whom.

(k) The receipt of a notice of appeal, if any be given, and of the appeal bond, if any be filed.

2. The Court Administrator shall prescribe the form of the docket and of any other appropriate records to be kept by the justice, which form may vary from court to court according to the number and kind of cases customarily heard.

[1911 CPA 858; RL 5800; NCL 9347] (NRS A 1971, 1997)



NRS 4.235 - Ruling that provision of Nevada Constitution or Nevada Revised Statutes is unconstitutional: Prevailing party to provide copy of ruling to Attorney General.

If a justice court holds that a provision of the Nevada Constitution or the Nevada Revised Statutes violates a provision of the Nevada Constitution or the United States Constitution, the prevailing party in the proceeding shall provide a copy of the ruling to the Office of the Attorney General.

(Added to NRS by 2013, 820)



NRS 4.240 - Entries in docket prima facie evidence of facts.

The several particulars of NRS 4.230 specified must be entered under the title of the action to which they relate, and (unless otherwise in this chapter provided) at the time when they occur. Such entries in a justice s docket, or a transcript thereof, certified by the justice, or the justice s successor in office, are prima facie evidence of the facts so stated.

[1911 CPA 859; RL 5801; NCL 9348]



NRS 4.250 - Docket must be kept by justice of the peace.

A justice must keep an alphabetical index to his or her docket, in which must be entered the names of the parties to each judgment, with a reference to the page of entry. The names of the plaintiffs must be entered in the index, in the alphabetical order of the first letter of the family name.

[1911 CPA 860; RL 5802; NCL 9349]



NRS 4.260 - Court records; disposition upon expiration of term.

Every justice of the peace, upon the expiration of his or her term of office, must deposit with his or her successor the justice s official dockets and all papers filed in his or her office, as well the justice s own as those of the justice s predecessors or any other which may be in the justice s custody, to be kept as public records.

[1911 CPA 861; RL 5803; NCL 9350]



NRS 4.270 - Disposition of court records in case of vacancy.

If the office of a justice becomes vacant by the justice s death or removal from the township, or otherwise, before the justice s successor is elected and qualified, the docket and papers in possession of such justice must be deposited in the office of some other justice in the township, to be by the other justice delivered to the successor of such justice. If there is no other justice in the township, then the docket and papers of such justice must be deposited in the office of the county clerk of the county, to be by the county clerk delivered to the successor in office of the justice.

[1911 CPA 862; RL 5804; NCL 9351]



NRS 4.280 - Jurisdiction of justice of the peace with whom docket is deposited.

Any justice with whom the docket of his or her predecessor, or of any other justice, is deposited, has and may exercise over all actions and proceedings entered in such docket the same jurisdiction as if originally commenced before him or her. In case of the creation of a new county, or the change of the boundary between two counties, any justice into whose hands the docket of a justice formerly acting as such within the same territory may come, is, for the purposes of this section, considered the successor of such former justice.

[1911 CPA 863; RL 5805; NCL 9352]



NRS 4.290 - Successor defined.

The justice elected to fill a vacancy is the successor of the justice whose office became vacant before the expiration of a full term. When a full term expires, the same, or another person elected to take office in the same township, from that time is the successor.

[1911 CPA 864; RL 5806; NCL 9353]



NRS 4.300 - Designation of succeeding justice of the peace.

When two or more justices are equally entitled, under NRS 4.290, to be deemed the successor in office of the justice, a judge of the district court must, by a certificate subscribed by the judge of the district court and filed in the office of the county clerk, designate which justice is the successor of a justice going out of office, or whose office has become vacant.

[1911 CPA 865; RL 5807; NCL 9354]



NRS 4.310 - Justice of the peace may issue subpoenas and final process to any part of county.

Justices of the peace may issue subpoenas in any action or proceeding in the courts held by them, and final process on any judgment recovered therein, to any part of the county.

[1911 CPA 866; RL 5808; NCL 9355]



NRS 4.320 - Blanks must be filled in all papers issued by justice of the peace, except subpoenas.

The summons, execution, and every other paper made or issued by a justice, except a subpoena, must be issued without a blank left to be filled by another; otherwise it is void.

[1911 CPA 867; RL 5809; NCL 9356]



NRS 4.330 - Justice of the peace to receive all money collected and pay it to parties.

Justices of the peace must receive from the sheriff or constables of their county all moneys collected on any process or order issued from their courts respectively, and must pay the same, and all moneys paid to them in their official capacity, over to the parties entitled or authorized to receive them, without delay.

[1911 CPA 868; RL 5810; NCL 9357]



NRS 4.340 - Temporary assistance for justice of the peace: Requirements; compensation and travel expenses.

1. Whenever any justice of the peace, in consequence of ill health, absence from his or her township, or other cause, is prevented from attending to his or her official duties, the justice of the peace shall, if necessary, invite any other qualified justice of the peace of the same or another county or appoint a person from the panel of substitute justices of the peace pursuant to NRS 4.032 to attend to his or her official duties, including those of registry agent. If the justice of the peace does not obtain another justice of the peace pursuant to this section and the justice of the peace fails or is unable to appoint a person from the panel of substitute justices of the peace pursuant to NRS 4.032, the board of county commissioners shall:

(a) In counties whose population is more than 100,000, appoint any other justice of the peace of the same or another county or a person from the panel of substitute justices of the peace pursuant to NRS 4.032 to attend to his or her official duties.

(b) In counties whose population is 100,000 or less, appoint any other justice of the peace of the same or another county or a person from the panel of substitute justices of the peace pursuant to NRS 4.032 or obtain a judge of a municipal court pursuant to NRS 4.345, to attend to his or her official duties.

A temporary vacancy resulting from absence, disability or other cause must not be filled by another justice of the peace or a substitute justice of the peace for more than 30 days at any one time.

2. Whenever any justice of the peace, in consequence of having too many or too lengthy matters before him or her, is prevented from timely attention to his or her official duties, the justice of the peace may, with the consent of the board of county commissioners, invite any other duly qualified justice of the peace of the same or another county to attend to some or all of his or her official duties, including those of registry agent, for no more than 30 days at any one time.

3. A justice of the peace from another county temporarily acting in the place of another justice of the peace has no claim for services rendered by him or her pursuant to this section against the county in which the justice of the peace customarily serves. The justice of the peace is entitled to receive his or her necessary traveling expenses from the county in which he or she is invited to serve, together with any additional compensation authorized by the board of county commissioners of that county.

[1:101:1881; A 1885, 20; 1913, 9; 1949, 141; 1943 NCL 8473] (NRS A 1959, 43; 1979, 1367; 1983, 569; 1991, 14, 657)



NRS 4.345 - Disqualification of justice of the peace in certain counties: Substitution of municipal judge.

In counties whose population is 100,000 or less, if the justice of the peace is disqualified by reason of being a party to or interested in a proceeding pending in the justice court or of being related to the defendant, plaintiff or complaining witness in the proceeding by consanguinity or affinity within the third degree, or in any case of the justice s sickness, absence or inability to act, and if a substitute justice of the peace has not been obtained pursuant to NRS 4.340 and a person has not been appointed from the panel of substitute justices of the peace pursuant to NRS 4.032, a judge of a municipal court of any city in the county may, on the written request of the chair of the board of county commissioners, serve in place of the justice of the peace.

(Added to NRS by 1979, 461; A 1983, 901; 1991, 657)



NRS 4.350 - Deputy clerk: Appointment; compensation; powers and duties.

1. Except as otherwise provided in subsection 5, the county clerk, with the approval of the board of county commissioners and the justice of the peace, may appoint a deputy clerk for the justice court. The compensation of a clerk so appointed must be fixed by the board of county commissioners.

2. The deputy clerk shall take the constitutional oath of office and give bond in the sum of $2,000 for the faithful discharge of the duties of the office, and in the same manner as is required of other officers of the township and county. The county clerk is not personally liable, on his or her official bond or otherwise, for the acts of a deputy clerk appointed pursuant to this section.

3. The deputy clerk may, under the direct supervision of the justice of the peace, administer oaths, take and certify affidavits and acknowledgments, issue process, enter suits on the docket, and do all clerical work in connection with the keeping of the records, files and dockets of the court, and shall perform any other duties in connection with the office as the justice of the peace prescribes.

4. Except as otherwise provided in subsection 5, where there is more than one justice of the peace serving in any township, the county clerk may, with the approval of the board of county commissioners and the justices of the peace, appoint a second deputy who shall comply with the requirements of subsection 2 and has the powers and duties prescribed in subsection 3.

5. In a county whose population is 700,000 or more, the board of county commissioners, with the approval of the justice of the peace, may appoint a deputy clerk for a justice court. If there is more than one justice of the peace serving in any township, the board, with the approval of the justices of the peace, may appoint one or more additional deputy clerks.

6. If no deputy clerk is appointed for a township, the justice of the peace shall be deemed to be the clerk of the court and may appoint as many deputy clerks for the justice court as the justice of the peace determines necessary.

[1:178:1941; 1931 NCL 8475.10] + [1:164:1939; A 1943, 200; 1947, 607; 1949, 337; 1951, 173] (NRS A 1959, 496; 1963, 287; 1965, 1221; 1985, 50; 1989, 1907; 1997, 4; 2011, 1134)



NRS 4.353 - Deputy marshal: Appointment; duties; qualifications; compensation.

1. Subject to the provisions of subsections 2, 4 and 10, in a county whose population is 700,000 or more, the justice of the peace for each justice court may appoint a deputy marshal for the court instead of a bailiff. The deputy marshal serves at the pleasure of the justice of the peace that the deputy marshal serves.

2. In all townships where there is more than one justice of the peace, there may be a number of deputy marshals at least equal to the number of justices of the peace. If the justices of the peace cannot agree upon the appointment of any deputy marshal within 30 days after a vacancy occurs in the office of deputy marshal, the appointment must be made by a majority of the board of county commissioners.

3. Each deputy marshal shall:

(a) Preserve order in the court.

(b) Open and close court.

(c) Perform other such duties as may be required of the deputy marshal by the justice of the peace of the court.

4. The deputy marshal must be a qualified elector of the county and shall give bond, to be approved by the justice of the peace, in the sum of $2,000, conditioned for the faithful performance of his or her duty.

5. The compensation of each deputy marshal for his or her services must be fixed by the board of county commissioners of the county and the deputy marshal s salary paid by the county wherein he or she is appointed, the same as the salaries of other county officers are paid.

6. The board of county commissioners of the respective counties shall allow the salary stated in subsection 5 as other salaries are allowed to county officers, and the county auditor shall draw his or her warrant for it, and the county treasurer shall pay it.

7. The provisions of this section do not authorize the deputy marshal to serve any civil or criminal process, except such orders of the court which are specially directed by the court or the presiding justice of the peace thereof to the deputy marshal for service.

8. If a deputy marshal is appointed for a court pursuant to subsection 1, each session of the court must be attended by the deputy marshal.

9. For good cause shown, a deputy marshal appointed for a court pursuant to subsection 1 may be assigned temporarily to assist other justice courts or assist with court administration as needed.

10. A person appointed to be a deputy marshal pursuant to subsection 1 must be certified by the Peace Officers Standards and Training Commission as a category I peace officer not later than 18 months after appointment.

(Added to NRS by 2007, 2190; A 2011, 1135)



NRS 4.355 - Referee: Conditions for appointment; qualifications; powers and duties; decisions; compensation.

1. A justice of the peace in a township whose population is 40,000 or more may appoint a referee to take testimony and recommend orders and a judgment:

(a) In any action filed pursuant to NRS 73.010;

(b) In any action filed pursuant to NRS 33.200 to 33.360, inclusive;

(c) In any action for a misdemeanor constituting a violation of chapters 484A to 484E, inclusive, of NRS, except NRS 484C.110 or 484C.120; or

(d) In any action for a misdemeanor constituting a violation of a county traffic ordinance.

2. The referee must meet the qualifications of a justice of the peace as set forth in subsections 1 and 2 of NRS 4.010.

3. The referee:

(a) Shall take testimony;

(b) Shall make findings of fact, conclusions of law and recommendations for an order or judgment;

(c) May, subject to confirmation by the justice of the peace, enter an order or judgment; and

(d) Has any other power or duty contained in the order of reference issued by the justice of the peace.

4. The findings of fact, conclusions of law and recommendations of the referee must be furnished to each party or his or her attorney at the conclusion of the proceeding or as soon thereafter as possible. Within 5 days after receipt of the findings of fact, conclusions of law and recommendations, a party may file a written objection. If no objection is filed, the court shall accept the findings, unless clearly erroneous, and the judgment may be entered thereon. If an objection is filed within the 5-day period, the justice of the peace shall review the matter by trial de novo, except that if all of the parties so stipulate, the review must be confined to the record.

5. A referee must be paid one-half of the hourly compensation of a justice of the peace.

(Added to NRS by 1989, 378; A 1991, 47; 2001, 2849; 2005, 160; 2009, 1875)



NRS 4.357 - Master: Conditions for appointment; qualifications; duties; compensation.

1. In any county in which the appointment of masters by a justice court is authorized by the board of county commissioners, the local rules of practice adopted in a justice court within the county may authorize the appointment of one or more masters to perform certain duties that the Supreme Court has approved. If the justice court elects to appoint a master or masters, the local rules of practice adopted in that court must set forth the selection process for choosing a master.

2. A master appointed pursuant to subsection 1 must possess qualifications that are equal to or greater than the qualifications required of the justice of the peace for the township in which the master is appointed as set forth in NRS 4.010.

3. The Supreme Court shall provide by rule for a course of instruction in the elements of substantive law relating to the duties of any master appointed pursuant to subsection 1. A master appointed pursuant to subsection 1 may not perform any duties of a master until he or she has completed the course of instruction described in this subsection.

4. A master appointed pursuant to subsection 1 may not preside over:

(a) Any trial for a misdemeanor constituting:

(1) An act of domestic violence pursuant to NRS 33.018; or

(2) A violation of NRS 484B.657, 484C.110 or 484C.120; or

(b) Any preliminary hearing for a gross misdemeanor or felony.

5. A person appointed as a master must take and subscribe to the official oath before acting as a master.

6. A master is entitled to receive a salary or a per diem salary set by the board of county commissioners. The annual sum expended for salaries of masters must not exceed the amount budgeted for those expenses by the board of county commissioners.

(Added to NRS by 2009, 512)



NRS 4.360 - Denomination of court; court always open; where held.

The courts held by justices of the peace are denominated justice courts. They shall have no terms, but shall always be open. Justice courts shall be held in their respective townships.

[Part 1911 CPA 772; A 1913, 359; NCL 9261]



NRS 4.365 - Small claims: Supplies and postage; duties of boards of county commissioners.

1. A justice of the peace shall in the manner provided by law make and file a claim against the county to reimburse the justice of the peace for moneys expended for postage stamps and charges of the post office for registered or certified mail incurred in connection with the duties prescribed in chapter 73 of NRS and by rules of court for small claims actions. The claims shall be acted upon by the board of county commissioners in the same manner as other claims presented to the board.

2. The board of county commissioners of every county shall furnish to every justice of the peace in their county a reasonable supply of the various blank forms required in small claims actions, and also all forms, docket book and stationery necessary for the use of the justice in complying with the provisions of chapter 73 of NRS and the rules of court.

[1911 CPA 874m; added 1923, 260; R 1927, 297; added 1927, 297; NCL 9376] + [Part 1911 CPA 874n; added 1923, 260; R 1927, 297; added 1927, 297; A 1951, 174] (NRS A 1969, 95, 411)



NRS 4.370 - Jurisdiction.

1. Except as otherwise provided in subsection 2, justice courts have jurisdiction of the following civil actions and proceedings and no others except as otherwise provided by specific statute:

(a) In actions arising on contract for the recovery of money only, if the sum claimed, exclusive of interest, does not exceed $10,000.

(b) In actions for damages for injury to the person, or for taking, detaining or injuring personal property, or for injury to real property where no issue is raised by the verified answer of the defendant involving the title to or boundaries of the real property, if the damage claimed does not exceed $10,000.

(c) Except as otherwise provided in paragraph (l), in actions for a fine, penalty or forfeiture not exceeding $10,000, given by statute or the ordinance of a county, city or town, where no issue is raised by the answer involving the legality of any tax, impost, assessment, toll or municipal fine.

(d) In actions upon bonds or undertakings conditioned for the payment of money, if the sum claimed does not exceed $10,000, though the penalty may exceed that sum. Bail bonds and other undertakings posted in criminal matters may be forfeited regardless of amount.

(e) In actions to recover the possession of personal property, if the value of the property does not exceed $10,000.

(f) To take and enter judgment on the confession of a defendant, when the amount confessed, exclusive of interest, does not exceed $10,000.

(g) Of actions for the possession of lands and tenements where the relation of landlord and tenant exists, when damages claimed do not exceed $10,000 or when no damages are claimed.

(h) Of actions when the possession of lands and tenements has been unlawfully or fraudulently obtained or withheld, when damages claimed do not exceed $10,000 or when no damages are claimed.

(i) Of suits for the collection of taxes, where the amount of the tax sued for does not exceed $10,000.

(j) Of actions for the enforcement of mechanics liens, where the amount of the lien sought to be enforced, exclusive of interest, does not exceed $10,000.

(k) Of actions for the enforcement of liens of owners of facilities for storage, where the amount of the lien sought to be enforced, exclusive of interest, does not exceed $10,000.

(l) In actions for a fine imposed for a violation of NRS 484D.680.

(m) Except as otherwise provided in this paragraph, in any action for the issuance of a temporary or extended order for protection against domestic violence. A justice court does not have jurisdiction in an action for the issuance of a temporary or extended order for protection against domestic violence:

(1) In a county whose population is 100,000 or more and less than 700,000;

(2) In any township whose population is 100,000 or more located within a county whose population is 700,000 or more; or

(3) If a district court issues a written order to the justice court requiring that further proceedings relating to the action for the issuance of the order for protection be conducted before the district court.

(n) In an action for the issuance of a temporary or extended order for protection against harassment in the workplace pursuant to NRS 33.200 to 33.360, inclusive.

(o) In small claims actions under the provisions of chapter 73 of NRS.

(p) In actions to contest the validity of liens on mobile homes or manufactured homes.

(q) In any action pursuant to NRS 200.591 for the issuance of a protective order against a person alleged to be committing the crime of stalking, aggravated stalking or harassment.

(r) In any action pursuant to NRS 200.378 for the issuance of a protective order against a person alleged to have committed the crime of sexual assault.

(s) In actions transferred from the district court pursuant to NRS 3.221.

(t) In any action for the issuance of a temporary or extended order pursuant to NRS 33.400.

(u) In any action seeking an order pursuant to NRS 441A.195.

2. The jurisdiction conferred by this section does not extend to civil actions, other than for forcible entry or detainer, in which the title of real property or mining claims or questions affecting the boundaries of land are involved.

3. Justice courts have jurisdiction of all misdemeanors and no other criminal offenses except as otherwise provided by specific statute. Upon approval of the district court, a justice court may transfer original jurisdiction of a misdemeanor to the district court for the purpose of assigning an offender to a program established pursuant to NRS 176A.250 or 176A.280.

4. Except as otherwise provided in subsections 5 and 6, in criminal cases the jurisdiction of justices of the peace extends to the limits of their respective counties.

5. In the case of any arrest made by a member of the Nevada Highway Patrol, the jurisdiction of the justices of the peace extends to the limits of their respective counties and to the limits of all counties which have common boundaries with their respective counties.

6. Each justice court has jurisdiction of any violation of a regulation governing vehicular traffic on an airport within the township in which the court is established.

[Part 1911 CPA 772; A 1913, 359; NCL 9261] + [31:19:1865; B 936; BH 2450; C 2531; RL 4851; NCL 8393] + [1911 Cr. Prac. 620; RL 7470; NCL 11267] (NRS A 1961, 423; 1963, 882; 1979, 1650, 1724; 1981, 10, 173, 469, 728; 1985, 1621, 1970, 2287; 1987, 103; 1989, 13; 1991, 325, 1722, 2176; 1993, 512, 602, 1380; 1995, 565; 2001, 2849; 2001 Special Session, 256; 2003, 312, 319, 419, 808, 849; 2005, 506; 2007, 58; 2009, 109, 231; 2011, 1136; 2013, 597)



NRS 4.371 - Effect of transfer of original jurisdiction from district court to justice court.

If an action is transferred from the district court to the justice court pursuant to NRS 3.221:

1. The transfer of the action shall not be deemed to constitute the filing of a new action in the justice court, and a party to the action may not be required to pay a new filing fee to the justice court as the result of the transfer of the action; and

2. The transfer of the action must not be construed to affect any period of limitation concerning the filing of the action.

(Added to NRS by 2003, 419)



NRS 4.372 - Administration of program of supervision for persons with suspended sentences or persons sentenced to residential confinement.

1. If the county in which a justice court is situated has a department of alternative sentencing, the chief of that department shall administer a program of supervision for persons whose sentences have been suspended pursuant to NRS 4.373 or who are sentenced to a term of residential confinement pursuant to NRS 4.3762.

2. If the county in which the justice court is situated does not have a department of alternative sentencing and:

(a) Any city located within the county in which the justice court is situated has a department of alternative sentencing:

(1) The chief of the department of alternative sentencing of such a city may administer the program of supervision; or

(2) If the chief of the department of alternative sentencing of such a city does not wish to administer the program of supervision, the justice court may contract with a qualified person to administer the program of supervision.

(b) No city located within the county in which the justice court is situated has a department of alternative sentencing, the justice court may contract with a qualified person to administer the program of supervision.

(Added to NRS by 1987, 2231; A 1995, 873; 2009, 2258)



NRS 4.373 - Suspension of sentence; conditions of suspension; reduction of sentence; arrest for violation of condition of suspension.

1. Except as otherwise provided in subsection 2, NRS 211A.127 or another specific statute, or unless the suspension of a sentence is expressly forbidden, a justice of the peace may suspend, for not more than 2 years, the sentence of a person convicted of a misdemeanor. If the circumstances warrant, the justice of the peace may order as a condition of suspension that the offender:

(a) Make restitution to the owner of any property that is lost, damaged or destroyed as a result of the commission of the offense;

(b) Engage in a program of community service, for not more than 200 hours;

(c) Actively participate in a program of professional counseling at the expense of the offender;

(d) Abstain from the use of alcohol and controlled substances;

(e) Refrain from engaging in any criminal activity;

(f) Engage or refrain from engaging in any other conduct deemed appropriate by the justice of the peace;

(g) Submit to a search and seizure by the chief of a department of alternative sentencing, an assistant alternative sentencing officer or any other law enforcement officer at any time of the day or night without a search warrant; and

(h) Submit to periodic tests to determine whether the offender is using a controlled substance or consuming alcohol.

2. If a person is convicted of a misdemeanor that constitutes domestic violence pursuant to NRS 33.018, the justice of the peace may, after the person has served any mandatory minimum period of confinement, suspend the remainder of the sentence of the person for not more than 3 years upon the condition that the person actively participate in:

(a) A program of treatment for the abuse of alcohol or drugs which is certified by the Division of Public and Behavioral Health of the Department of Health and Human Services;

(b) A program for the treatment of persons who commit domestic violence that has been certified pursuant to NRS 228.470; or

(c) The programs set forth in paragraphs (a) and (b),

and that the person comply with any other condition of suspension ordered by the justice of the peace.

3. The justice of the peace may order reports from a person whose sentence is suspended at such times as the justice of the peace deems appropriate concerning the compliance of the offender with the conditions of suspension. If the offender complies with the conditions of suspension to the satisfaction of the justice of the peace, the sentence may be reduced to not less than the minimum period of confinement established for the offense.

4. The justice of the peace may issue a warrant for the arrest of an offender who violates or fails to fulfill a condition of suspension.

(Added to NRS by 1987, 1134; A 1989, 198; 1997, 34, 1475, 1804; 1999, 486, 1381, 1876; 2001, 87, 428; 2001 Special Session, 121; 2005, 65)



NRS 4.374 - Determination if defendant is veteran or member of military; alternative program of treatment.

1. Before accepting a plea from a defendant or proceeding to trial, the justice of the peace shall address the defendant personally and ask the defendant if he or she is a veteran or a member of the military.

2. If the defendant is a veteran or a member of the military and meets the qualifications of NRS 176A.285, the justice court may, if appropriate, take any action authorized by law for the purpose of having the defendant assigned to:

(a) A program of treatment established pursuant to NRS 176A.280; or

(b) If a program of treatment established pursuant to NRS 176A.280 is not available for the defendant, a program of treatment established pursuant to NRS 176A.250 or 453.580.

3. As used in this section:

(a) Member of the military has the meaning ascribed to it in NRS 176A.043.

(b) Veteran has the meaning ascribed to it in NRS 176A.090.

(Added to NRS by 2009, 109)



NRS 4.375 - Power to order restitution for embezzled property.

As part of the sentence for a violation of NRS 205.300, a justice of the peace may order that the person convicted of the offense make restitution to the owner of the property embezzled, at the times and in the amounts specified in the order.

(Added to NRS by 1985, 979)



NRS 4.3755 - Restitution paid by defendant convicted of misdemeanor: Collection; disbursement.

1. If a justice of the peace orders a defendant who is convicted of a misdemeanor to make restitution to a person named in the order, the justice court or the county in which the justice court is located shall collect the restitution paid by the defendant.

2. All money for restitution collected by a justice court or county pursuant to subsection 1 must be paid to the person named in the order in the manner set forth in the order.

3. If a justice court or county that has collected money for restitution pursuant to subsection 1 cannot, after a good faith effort, locate the person named in the order, it shall deposit the money in a fund for the compensation of victims of crime created by the office of the district attorney of the county in which the court is located.

(Added to NRS by 1999, 120)



NRS 4.376 - Residential confinement defined.

As used in NRS 4.376 to 4.3766, inclusive, residential confinement means the confinement of a person convicted of a misdemeanor to the person s place of residence under the terms and conditions established by the sentencing court.

(Added to NRS by 1987, 2230)



NRS 4.3762 - Power to order; conditions of sentence; maximum term; arrest for violation of condition.

1. Except as otherwise provided in subsection 7, in lieu of imposing any punishment other than a minimum sentence required by statute, a justice of the peace may sentence a person convicted of a misdemeanor to a term of residential confinement. In making this determination, the justice of the peace shall consider the criminal record of the convicted person and the seriousness of the crime committed.

2. In sentencing a convicted person to a term of residential confinement, the justice of the peace shall:

(a) Require the convicted person to be confined to his or her residence during the time the convicted person is away from his or her employment, public service or other activity authorized by the justice of the peace; and

(b) Require intensive supervision of the convicted person, including, without limitation, electronic surveillance and unannounced visits to his or her residence or other locations where the convicted person is expected to be to determine whether the convicted person is complying with the terms of his or her sentence.

3. In sentencing a convicted person to a term of residential confinement, the justice of the peace may, when the circumstances warrant, require the convicted person to submit to:

(a) A search and seizure by the chief of a department of alternative sentencing, an assistant alternative sentencing officer or any other law enforcement officer at any time of the day or night without a search warrant; and

(b) Periodic tests to determine whether the offender is using a controlled substance or consuming alcohol.

4. Except as otherwise provided in subsection 5, an electronic device may be used to supervise a convicted person sentenced to a term of residential confinement. The device must be minimally intrusive and limited in capability to recording or transmitting information concerning the presence of the person at his or her residence, including, but not limited to, the transmission of still visual images which do not concern the activities of the person while inside his or her residence. A device which is capable of recording or transmitting:

(a) Oral or wire communications or any auditory sound; or

(b) Information concerning the activities of the person while inside his or her residence,

must not be used.

5. An electronic device must be used in the manner set forth in subsection 4 to supervise a person who is sentenced pursuant to paragraph (b) of subsection 1 of NRS 484C.400 for a second violation within 7 years of driving under the influence of intoxicating liquor or a controlled substance.

6. A term of residential confinement, together with the term of any minimum sentence required by statute, may not exceed the maximum sentence which otherwise could have been imposed for the offense.

7. The justice of the peace shall not sentence a person convicted of committing a battery which constitutes domestic violence pursuant to NRS 33.018 to a term of residential confinement in lieu of imprisonment unless the justice of the peace makes a finding that the person is not likely to pose a threat to the victim of the battery.

8. The justice of the peace may issue a warrant for the arrest of a convicted person who violates or fails to fulfill a condition of residential confinement.

(Added to NRS by 1987, 2230; A 1991, 56, 1725; 1993, 1500; 1997, 1476, 1805, 3360; 1999, 669, 675, 2141)



NRS 4.3764 - Establishment and modification of terms and conditions.

1. In sentencing a person to a term of residential confinement, a justice of the peace may establish the terms and conditions of that confinement.

2. The justice of the peace may, at any time, modify the terms and conditions of the residential confinement.

3. The justice of the peace shall cause a copy of his or her order to be delivered to the convicted person and the local law enforcement agency.

(Added to NRS by 1987, 2230)



NRS 4.3766 - Violation of terms and conditions.

If it is determined that the convicted person violated any term or condition of the convicted person s residential confinement, the sentence may be rescinded, modified or continued. If it is rescinded, another punishment authorized by law must be imposed.

(Added to NRS by 1987, 2231)



NRS 4.390 - Required for certain proceedings.

Proceedings in each justice court must be recorded by using sound recording equipment except where the board of county commissioners of the county in which the court is located authorizes, and the justice of the peace appoints, a certified court reporter to take down the proceedings in the same manner and with the same effect as in a district court.

(Added to NRS by 1979, 1511; A 1993, 1410)



NRS 4.400 - Operation of equipment; transcription of recordings; use of transcript.

1. Each justice of the peace shall appoint and, with the approval of the board of county commissioners, fix the compensation of a suitable person, who need not be a certified court reporter and may have other responsibilities in the court to operate the sound recording equipment. The person so appointed shall subscribe to an oath that the person will so operate it as to record all of the proceedings.

2. The justice of the peace may designate the same or another person to transcribe the recording into a written transcript. The person so designated shall subscribe to an oath that the person has correctly transcribed it. The transcript may be used for all purposes for which transcripts are used and is subject to correction in the same manner as other transcripts.

(Added to NRS by 1979, 1511; A 1993, 1410)



NRS 4.410 - Compensation for preparing transcript.

1. If the person designated to transcribe the proceedings is:

(a) Regularly employed as a public employee, the person is not entitled to additional compensation for preparing the transcript.

(b) Not regularly employed as a public employee and not a certified court reporter, the person is entitled to such compensation for preparing the transcript as the board of county commissioners determines.

(c) A certified court reporter, the person is entitled to the same compensation as set forth in NRS 3.370.

2. The compensation for transcripts and copies must be paid by the party ordering them. In a civil case, the preparation of the transcript need not commence until the compensation has been deposited with the court reporter.

(Added to NRS by 1979, 1511; A 1985, 51; 1987, 910; 1993, 1410; 2005, 190; 2011, 674)



NRS 4.420 - Preservation; destruction.

1. Except as otherwise provided in this section:

(a) The sound recording of each proceeding in justice court must be preserved until at least 1 year after the time for filing an appeal expires.

(b) With respect to a proceeding in justice court that involves a misdemeanor for which enhanced penalties may be imposed, a gross misdemeanor or a felony, the sound recording of the proceeding must be preserved for at least 8 years after the time for filing an appeal expires.

2. If no appeal is taken, the justice of the peace may order the destruction of the recording at any time after the date specified in subsection 1.

3. If there is an appeal to the district court, the sound recording must be preserved until at least 30 days after final disposition of the case on appeal, but the justice of the peace may order the destruction of the recording at any time after that date.

(Added to NRS by 1979, 1512; A 2011, 674)






Chapter 5 - Municipal Courts

NRS 5.010 - General requirements for court; designation as court of record.

There must be in each city a municipal court presided over by a municipal judge. The municipal court:

1. Must be held at such place in the city within which it is established as the governing body of that city may by ordinance direct.

2. May by ordinance be designated as a court of record.

[35:19:1865; B 940; BH 2454; C 2535; RL 4855; NCL 8397] (NRS A 1983, 899; 1985, 671; 1991, 161)



NRS 5.020 - Municipal judges: Election; term; oath; qualifications; justice of the peace as ex officio municipal judge.

1. Except as provided in subsection 3 and NRS 266.405, each municipal judge must be chosen by the electors of the city within which the municipal court is established on a day to be fixed by the governing body of that city. The term of office of a municipal judge is the period fixed by:

(a) An ordinance adopted by the city if the city is organized under general law; or

(b) The charter of the city if the city is organized under a special charter.

Before entering upon his or her duties, a municipal judge shall take the constitutional oath of office.

2. A municipal judge must:

(a) Be a citizen of the State;

(b) Except as otherwise provided in the charter of a city organized under a special charter, have been a bona fide resident of the city for not less than 1 year next preceding his or her election;

(c) Be a qualified elector in the city; and

(d) Not have ever been removed or retired from any judicial office by the Commission on Judicial Discipline.

3. The governing body of a city, with the consent of the board of county commissioners and the justice of the peace, may provide that a justice of the peace of the township in which the city is located is ex officio the municipal judge of the city.

4. For the purposes of this section, a person shall not be ineligible to be a candidate for the office of municipal judge if a decision to remove or retire the person from a judicial office is pending appeal before the Supreme Court or has been overturned by the Supreme Court.

[36:19:1865; B 941; BH 2454; C 2536; RL 4856; NCL 8398] (NRS A 1983, 899; 1985, 671; 1999, 95, 1183)



NRS 5.023 - Municipal judges pro tempore.

1. The governing body of the city shall select a number of persons it determines appropriate to comprise a panel of substitute municipal judges. The persons selected must not have ever been removed or retired from any judicial office by the Commission on Judicial Discipline and must be:

(a) Members in good standing of the State Bar of Nevada;

(b) Adult residents of the city; or

(c) Justices of the peace of the county.

2. Whenever a municipal judge is disqualified from acting in a case pending in the municipal court or is unable to perform his or her duties because of his or her temporary sickness or absence, the municipal judge shall, if necessary, appoint a person from the panel of substitute municipal judges to act in his or her place.

3. A person so appointed must take and subscribe to the official oath before acting as a municipal judge pro tempore. While acting in that capacity, the municipal judge pro tempore is entitled to receive a per diem salary set by the governing body. The annual sum expended for salaries of municipal judges pro tempore must not exceed the amount budgeted for that expense by the governing body.

4. If an appointment of a municipal judge pro tempore becomes necessary and the municipal judge fails or is unable to make the appointment, the mayor shall make the appointment from the panel of substitute municipal judges.

5. For the purposes of this section, a person shall not be ineligible to be a candidate for the office of municipal judge pro tempore if a decision to remove or retire the person from a judicial office is pending appeal before the Supreme Court or has been overturned by the Supreme Court.

(Added to NRS by 1981, 1639; A 1983, 899; 1999, 95)



NRS 5.024 - Senior municipal judges.

1. Notwithstanding any other provision of law or city charter, a senior municipal judge who serves in that capacity or a senior justice of the peace who serves in that capacity and who formerly served as a municipal judge may serve temporarily in any municipal court in this State, regardless of whether he or she is a resident of the city in which the municipal court to which he or she is assigned is located.

2. As used in this section:

(a) Senior justice of the peace means a former justice of the peace who has received a commission from the Supreme Court to serve as a senior justice of the peace pursuant to the rules prescribed by the Supreme Court.

(b) Senior municipal judge means a former judge of a municipal court who has received a commission from the Supreme Court to serve as a senior municipal judge pursuant to the rules prescribed by the Supreme Court.

(Added to NRS by 2005, 105)



NRS 5.025 - Courses of instruction for municipal judges; payment of costs.

1. The Court Administrator shall, at the direction of the Chief Justice of the Supreme Court, arrange for the giving of instruction, at the National Judicial College in Reno, Nevada, or elsewhere:

(a) In court procedure, recordkeeping and the elements of substantive law appropriate to a municipal court, to each municipal judge who is first elected or appointed to office after July 1, 1971, and to other such judges who so desire and who can be accommodated, between each election designated for the election of such judges and the date of entering office.

(b) In statutory amendments and other developments in the law appropriate to a municipal court, to all such judges at convenient intervals.

2. Each city shall pay to the Supreme Court the city s pro rata share of the costs of such instruction as budgeted for pursuant to the Local Government Budget and Finance Act.

3. The Supreme Court shall deposit with the State Treasurer, for credit to the appropriate account of the Supreme Court, all money received pursuant to subsection 2.

(Added to NRS by 1971, 838; A 1975, 1025; 1977, 362; 1981, 253; 1983, 109, 900; 2001, 1819)



NRS 5.026 - Attendance required at courses of instruction; penalty for unexcused absence.

1. Each municipal judge who is first elected or appointed to office after July 1, 1971, shall attend the instruction provided pursuant to NRS 5.025, on the first occasion when such instruction is offered after the election or appointment of the municipal judge, unless excused by written order of a judge of the district court in and for the county where the city is situated, which must be filed with the Court Administrator. Such an order is final for all purposes.

2. If a municipal judge fails to attend such instruction without securing a written order pursuant to subsection 1, the municipal judge forfeits his or her office.

(Added to NRS by 1971, 838; A 1977, 363; 1983, 900)



NRS 5.030 - Compensation of municipal judges.

Each municipal judge is entitled to receive compensation as fixed by the charter of the city or, if not fixed by a charter, by the governing body of the city, to be paid by the city. That compensation must not be diminished during the period for which the judge is elected. The compensation may be increased during that period if so provided in the charter of the city.

[37:19:1865; B 942; BH 2456; C 2537; RL 4857; NCL 8399] (NRS A 1983, 900; 1989, 283)



NRS 5.040 - Municipal judges: Power to take and certify acknowledgments.

Municipal judges, within their respective cities, may take and certify:

1. The acknowledgment of conveyances and the satisfaction of a judgment of any court.

2. An affidavit to be used in any court of justice in this state.

[Part 63:19:1865; B 968; BH 2482; C 2563; RL 4883; NCL 8425] (NRS A 1983, 900)



NRS 5.045 - Report of certain statistical information to be submitted to Court Administrator.

In the time and manner prescribed by the Supreme Court, the municipal judge of a city or, if there is more than one municipal judge for a city, a municipal judge designated by mutual consent of the other municipal judges of that city, shall submit to the Court Administrator a written report of the statistical information required pursuant to this section and such other statistical information as prescribed by the Supreme Court. The report must include, without limitation, statistical information concerning:

1. Those cases which are pending and undecided and the municipal judge to whom each case has been assigned;

2. The type and number of cases each municipal judge considered during the preceding month;

3. The number of cases submitted to each municipal judge during the preceding month;

4. The number of cases decided by each municipal judge during the preceding month; and

5. The number of full judicial days in which each municipal judge appeared in court or in chambers in performance of his or her duties during the preceding month.

(Added to NRS by 1999, 707)



NRS 5.050 - Jurisdiction.

1. Municipal courts have jurisdiction of civil actions or proceedings:

(a) For the violation of any ordinance of their respective cities.

(b) To prevent or abate a nuisance within the limits of their respective cities.

2. The municipal courts have jurisdiction of all misdemeanors committed in violation of the ordinances of their respective cities. Upon approval of the district court, a municipal court may transfer original jurisdiction of a misdemeanor to the district court for the purpose of assigning an offender to a program established pursuant to NRS 176A.250 or 176A.280.

3. The municipal courts have jurisdiction of:

(a) Any action for the collection of taxes or assessments levied for city purposes, when the principal sum thereof does not exceed $2,500.

(b) Actions to foreclose liens in the name of the city for the nonpayment of those taxes or assessments when the principal sum claimed does not exceed $2,500.

(c) Actions for the breach of any bond given by any officer or person to or for the use or benefit of the city, and of any action for damages to which the city is a party, and upon all forfeited recognizances given to or for the use or benefit of the city, and upon all bonds given on appeals from the municipal court in any of the cases named in this section, when the principal sum claimed does not exceed $2,500.

(d) Actions for the recovery of personal property belonging to the city, when the value thereof does not exceed $2,500.

(e) Actions by the city for the collection of any damages, debts or other obligations when the amount claimed, exclusive of costs or attorney s fees, or both if allowed, does not exceed $2,500.

(f) Actions seeking an order pursuant to NRS 441A.195.

4. Nothing contained in subsection 3 gives the municipal court jurisdiction to determine any such cause when it appears from the pleadings that the validity of any tax, assessment or levy, or title to real property, is necessarily an issue in the cause, in which case the court shall certify the cause to the district court in like manner and with the same effect as provided by law for certification of causes by justice courts.

[33:19:1865; B 938; BH 2452; C 2533; RL 4853; NCL 8395] + [34:19:1865; B 939; BH 2453; C 2534; RL 4854; NCL 8396] (NRS A 1959, 853; 1981, 652, 1928; 1985, 129, 671; 1991, 454; 2001 Special Session, 258; 2009, 111; 2013, 599)



NRS 5.052 - Administration of program of supervision for persons with suspended sentences or persons sentenced to residential confinement.

1. If the city in which a municipal court is situated has a department of alternative sentencing, the chief of that department shall administer a program of supervision for persons whose sentences have been suspended pursuant to NRS 5.055 or who are sentenced to a term of residential confinement pursuant to NRS 5.076.

2. If the city in which the municipal court is situated does not have a department of alternative sentencing and:

(a) The county in which the municipal court is situated has a department of alternative sentencing, the chief of the department of alternative sentencing of the county shall administer the program of supervision.

(b) The county in which the municipal court is situated does not have a department of alternative sentencing, the municipal court may contract with a qualified person to administer the program of supervision.

(Added to NRS by 1987, 2232; A 1995, 873; 2009, 2259)



NRS 5.055 - Suspension of sentence; conditions of suspension; reduction of sentence; arrest for violation of condition of suspension.

1. Except as otherwise provided in subsection 2, NRS 211A.127 or another specific statute, or unless the suspension of a sentence is expressly forbidden, a municipal judge may suspend, for not more than 2 years, the sentence of a person convicted of a misdemeanor. If the circumstances warrant, the municipal judge may order as a condition of suspension that the offender:

(a) Make restitution to the owner of any property that is lost, damaged or destroyed as a result of the commission of the offense;

(b) Engage in a program of community service, for not more than 200 hours;

(c) Actively participate in a program of professional counseling at the expense of the offender;

(d) Abstain from the use of alcohol and controlled substances;

(e) Refrain from engaging in any criminal activity;

(f) Engage or refrain from engaging in any other conduct deemed appropriate by the municipal judge;

(g) Submit to a search and seizure by the chief of a department of alternative sentencing, an assistant alternative sentencing officer or any other law enforcement officer at any time of the day or night without a search warrant; and

(h) Submit to periodic tests to determine whether the offender is using any controlled substance or alcohol.

2. If a person is convicted of a misdemeanor that constitutes domestic violence pursuant to NRS 33.018, the municipal judge may, after the person has served any mandatory minimum period of confinement, suspend the remainder of the sentence of the person for not more than 3 years upon the condition that the person actively participate in:

(a) A program of treatment for the abuse of alcohol or drugs which is certified by the Division of Public and Behavioral Health of the Department of Health and Human Services;

(b) A program for the treatment of persons who commit domestic violence that has been certified pursuant to NRS 228.470; or

(c) The programs set forth in paragraphs (a) and (b),

and that the person comply with any other condition of suspension ordered by the municipal judge.

3. The municipal judge may order reports from a person whose sentence is suspended at such times as the municipal judge deems appropriate concerning the compliance of the offender with the conditions of suspension. If the offender complies with the conditions of suspension to the satisfaction of the municipal judge, the sentence may be reduced to not less than the minimum period of confinement established for the offense.

4. The municipal judge may issue a warrant for the arrest of an offender who violates or fails to fulfill a condition of suspension.

(Added to NRS by 1987, 1135; A 1989, 199; 1997, 34, 1477, 1806; 1999, 486, 1382, 1877; 2001, 87, 429; 2001 Special Session, 122; 2005, 66)



NRS 5.057 - Determination if defendant is a veteran or member of military; alternative program of treatment.

1. Before accepting a plea from a defendant or proceeding to trial, the municipal judge shall address the defendant personally and ask the defendant if he or she is a veteran or a member of the military.

2. If the defendant is a veteran or a member of the military and meets the qualifications of NRS 176A.285, the municipal court may, if appropriate, take any action authorized by law for the purpose of having the defendant assigned to:

(a) A program of treatment established pursuant to NRS 176A.280; or

(b) If a program of treatment established pursuant to NRS 176A.280 is not available for the defendant, a program of treatment established pursuant to NRS 176A.250 or 453.580.

3. As used in this section:

(a) Member of the military has the meaning ascribed to it in NRS 176A.043.

(b) Veteran has the meaning ascribed to it in NRS 176A.090.

(Added to NRS by 2009, 111)



NRS 5.060 - Process, writs and warrants.

1. Municipal judges and municipal courts may issue all legal process, writs and warrants necessary and proper to the complete exercise of their powers.

2. All warrants issued by the municipal court must run to any sheriff or constable of the county, the marshal or any police officer of the city, or a marshal or park ranger who is part of a unit of specialized law enforcement established pursuant to NRS 280.125.

3. Any constable or sheriff may serve any process or make any arrest authorized to be made by any officer of a city.

[39:19:1865; B 944; BH 2458; C 2539; RL 4859; NCL 8401] (NRS A 1983, 901; 1985, 672; 1995, 159)



NRS 5.065 - Use of facsimile signature: Conditions and restrictions.

1. Each municipal judge may use a facsimile signature produced through a mechanical device in place of his or her handwritten signature whenever the necessity arises and upon approval of the Supreme Court, subject to the following conditions:

(a) That the mechanical device must be of such a nature that the facsimile signature may be removed from the mechanical device and kept in a separate secure place.

(b) That the use of the facsimile signature may be made only under the direction and supervision of the municipal judge whose signature it represents.

(c) That the entire mechanical device must at all times be kept in a vault, securely locked, when not in use, to prevent any misuse of the device.

2. No facsimile signature produced through a mechanical device authorized by the provisions of this section may be combined with the signature of another officer.

(Added to NRS by 1989, 999)



NRS 5.070 - Municipal courts always open.

There shall be no terms in municipal courts. These courts shall always be open.

[40:19:1865; B 945; BH 2459; C 2540; RL 4860; NCL 8402]



NRS 5.073 - Conformity of practice and proceedings to those of justice courts; exception; imposition and collection of fees.

1. The practice and proceedings in the municipal court must conform, as nearly as practicable, to the practice and proceedings of justice courts in similar cases. An appeal perfected transfers the action to the district court for trial anew, unless the municipal court is designated as a court of record as provided in NRS 5.010. The municipal court must be treated and considered as a justice court whenever the proceedings thereof are called into question.

2. Each municipal judge shall charge and collect such fees prescribed in NRS 4.060 that are within the jurisdictional limits of the municipal court.

(Added to NRS by 1989, 903; A 1991, 455; 1997, 115)



NRS 5.075 - Form of docket and records.

The Court Administrator shall prescribe the form of the docket and of any other appropriate records to be kept by the municipal court, which form may vary from court to court according to the number and kind of cases customarily heard and whether the court is designated as a court of record pursuant to NRS 5.010.

(Added to NRS by 1971, 1997; A 1991, 161)



NRS 5.0755 - Residential confinement defined.

As used in NRS 5.0755 to 5.078, inclusive, residential confinement means the confinement of a person convicted of a misdemeanor to the person s place of residence under the terms and conditions established by the sentencing court.

(Added to NRS by 1987, 2231)



NRS 5.076 - Power to order; conditions of sentence; maximum term; arrest for violation of condition.

1. Except as otherwise provided in subsection 7, in lieu of imposing any punishment other than a minimum sentence required by statute, a municipal judge may sentence a person convicted of a misdemeanor to a term of residential confinement. In making this determination, the municipal judge shall consider the criminal record of the convicted person and the seriousness of the crime committed.

2. In sentencing a convicted person to a term of residential confinement, the municipal judge shall:

(a) Require the convicted person to be confined to his or her residence during the time the convicted person is away from his or her employment, public service or other activity authorized by the municipal judge; and

(b) Require intensive supervision of the convicted person, including, without limitation, electronic surveillance and unannounced visits to his or her residence or other locations where the convicted person is expected to be in order to determine whether the convicted person is complying with the terms of his or her sentence.

3. In sentencing a convicted person to a term of residential confinement, the municipal judge may, when the circumstances warrant, require the convicted person to submit to:

(a) A search and seizure by the chief of a department of alternative sentencing, an assistant alternative sentencing officer or any other law enforcement officer at any time of the day or night without a search warrant; and

(b) Periodic tests to determine whether the offender is using a controlled substance or consuming alcohol.

4. Except as otherwise provided in subsection 5, an electronic device may be used to supervise a convicted person sentenced to a term of residential confinement. The device must be minimally intrusive and limited in capability to recording or transmitting information concerning the presence of the person at his or her residence, including, but not limited to, the transmission of still visual images which do not concern the activities of the person while inside his or her residence. A device which is capable of recording or transmitting:

(a) Oral or wire communications or any auditory sound; or

(b) Information concerning the activities of the person while inside his or her residence,

must not be used.

5. An electronic device must be used in the manner set forth in subsection 4 to supervise a person who is sentenced pursuant to paragraph (b) of subsection 1 of NRS 484C.400 for a second violation within 7 years of driving under the influence of intoxicating liquor or a controlled substance.

6. A term of residential confinement, together with the term of any minimum sentence required by statute, may not exceed the maximum sentence which otherwise could have been imposed for the offense.

7. The municipal judge shall not sentence a person convicted of committing a battery which constitutes domestic violence pursuant to NRS 33.018 to a term of residential confinement in lieu of imprisonment unless the municipal judge makes a finding that the person is not likely to pose a threat to the victim of the battery.

8. The municipal judge may issue a warrant for the arrest of a convicted person who violates or fails to fulfill a condition of residential confinement.

(Added to NRS by 1987, 2231; A 1991, 57, 1726; 1993, 1500; 1997, 1478, 1807, 3361; 1999, 669, 675, 2143)



NRS 5.077 - Establishment and modification of terms and conditions.

1. In sentencing a person to a term of residential confinement, a municipal judge may establish the terms and conditions of that confinement.

2. The municipal judge may, at any time, modify the terms and conditions of the residential confinement.

3. The municipal judge shall cause a copy of his or her order to be delivered to the convicted person and the local law enforcement agency.

(Added to NRS by 1987, 2231)



NRS 5.078 - Violation of terms and conditions.

If it is determined that the convicted person violated any term or condition of the convicted person s residential confinement, the sentence may be rescinded, modified or continued. If it is rescinded, another punishment authorized by law must be imposed.

(Added to NRS by 1987, 2232)



NRS 5.080 - Notice of intention to appeal; bail.

1. After filing a notice of intention to appeal, which shall include a statement of the character of the judgment, with the municipal court and serving such notice upon the city attorney, a defendant who has been convicted of a criminal violation in a municipal court may, if the defendant desires to be released from custody during the pendency of the appeal or desires a stay of proceedings under the judgment until disposition of the appeal, enter bail for the prosecution of the appeal, the payment of any judgment, fine and costs that may be awarded against the defendant on the appeal for failure to prosecute the appeal and for the rendering of himself or herself in execution of the judgment from which the defendant is appealing or of any judgment rendered against the defendant in the action appealed from in the district court to which the action is appealed.

2. Any bail which has been entered in the municipal court for the prosecution of the action in such court may be released or retained by the court in partial satisfaction of the bail required pursuant to subsection 1.

(Added to NRS by 1967, 1088)



NRS 5.090 - Judgment on appeal; notice to municipal court; payment of fines.

1. When an appeal of a civil or criminal case from a municipal court to a district court has been perfected and the district court has rendered a judgment on appeal, the district court shall, within 10 days from the date of such judgment, give written notice to the municipal court of the district court s disposition of the appealed action.

2. When a conviction for a violation of a municipal ordinance is sustained and the fine imposed is sustained in whole or part, or a greater fine is imposed, the district court shall direct that the defendant pay the amount of the fine sustained or imposed by the district court to the city treasurer of the city in which the municipal court from which the appeal was taken is located.

(Added to NRS by 1967, 1089; A 1989, 903)






Chapter 6 - Juries

NRS 6.010 - Persons qualified to act as jurors.

Except as otherwise provided in this section, every qualified elector of the State, whether registered or not, who has sufficient knowledge of the English language, and who has not been convicted of treason, a felony, or other infamous crime, and who is not rendered incapable by reason of physical or mental infirmity, is a qualified juror of the county in which the person resides. A person who has been convicted of a felony is not a qualified juror of the county in which the person resides until the person s civil right to serve as a juror has been restored pursuant to NRS 176A.850, 179.285, 213.090, 213.155 or 213.157.

[1:65:1873; A 1881, 23; BH 3788; C 3867; RL 4929; NCL 8476] (NRS A 2003, 2690)



NRS 6.020 - Exemptions from service.

1. Except as otherwise provided in subsections 2 and 3 and NRS 67.050, upon satisfactory proof, made by affidavit or otherwise, the following-named persons, and no others, are exempt from service as grand or trial jurors:

(a) While the Legislature is in session, any member of the Legislature or any employee of the Legislature or the Legislative Counsel Bureau;

(b) Any person who has a fictitious address pursuant to NRS 217.462 to 217.471, inclusive; and

(c) Any police officer as defined in NRS 617.135.

2. All persons of the age of 70 years or over are exempt from serving as grand or trial jurors. Whenever it appears to the satisfaction of the court, by affidavit or otherwise, that a juror is over the age of 70 years, the court shall order the juror excused from all service as a grand or trial juror, if the juror so desires.

3. A person who is the age of 65 years or over who lives 65 miles or more from the court is exempt from serving as a grand or trial juror. Whenever it appears to the satisfaction of the court, by affidavit or otherwise, that a juror is the age of 65 years or over and lives 65 miles or more from the court, the court shall order the juror excused from all service as a grand or trial juror, if the juror so desires.

[360:63:1947; 1943 NCL 6084.370] + [9:65:1873; A 1875, 137; 1877, 176; 1881, 155; 1893, 31; 1895, 51; 1915, 84; 1917, 32; 1921, 29; 1925, 101; 1927, 113; 1939, 169; 1931 NCL 8479] + [1:17:1889; C 3880; RL 4941; NCL 8488] (NRS A 1965, 347; 1967, 1278; 1969, 208, 1422; 1971, 312; 1977, 856; 1981, 687; 1983, 100, 1360; 1997, 187; 1999, 162; 2001, 754; 2001 Special Session, 207, 249; 2003, 289, 1347; 2007, 416; 2011, 138)



NRS 6.030 - Grounds for excusing jurors.

1. The court may at any time temporarily excuse any juror on account of:

(a) Sickness or physical disability.

(b) Serious illness or death of a member of the juror s immediate family.

(c) Undue hardship or extreme inconvenience.

(d) Public necessity.

2. In addition to the reasons set forth in subsection 1, the court may at any time temporarily excuse a person who provides proof that the person is the primary caregiver of another person who has a documented medical condition which requires the assistance of another person at all times.

3. A person temporarily excused shall appear for jury service as the court may direct.

4. The court shall permanently excuse any person from service as a juror if the person is incapable, by reason of a permanent physical or mental disability, of rendering satisfactory service as a juror. The court may require the prospective juror to submit a physician s certificate concerning the nature and extent of the disability and the certifying physician may be required to testify concerning the disability when the court so directs.

[10:65:1873; B 1060; BH 3797; C 3871; RL 4933; NCL 8480] (NRS A 1977, 294; 2007, 417)



NRS 6.040 - Penalty for failing to attend and serve as a juror.

Any person summoned as provided in this chapter to serve as a juror, who fails to attend and serve as a juror, shall, unless excused by the court, be ordered by the court to appear and show cause for his or her failure to attend and serve as a juror. If the person fails to show cause, the person is in contempt and shall be fined not more than $500.

[11:65:1873; B 1061; BH 3798; C 3872; RL 4934; NCL 8481] (NRS A 1967, 528; 1977, 294)



NRS 6.045 - Designation by rule of district court; administrative duties; selection of trial jurors.

1. The district court may by rule of court designate the clerk of the court, one of the clerk s deputies or another person as a jury commissioner, and may assign to the jury commissioner such administrative duties in connection with trial juries and jurors as the court finds desirable for efficient administration.

2. If a jury commissioner is so selected, the jury commissioner shall from time to time estimate the number of trial jurors which will be required for attendance on the district court and shall select that number from the qualified electors of the county not exempt by law from jury duty, whether registered as voters or not. The jurors may be selected by computer whenever procedures to assure random selection from computerized lists are established by the jury commissioner. The jury commissioner shall keep a record of the name, occupation and address of each person selected.

3. The jury commissioner shall not select the name of any person whose name was selected the previous year, and who actually served on the jury by attending in court in response to the venire from day to day until excused from further attendance by order of the court, unless there are not enough other suitable jurors in the county to do the required jury duty.

(Added to NRS by 1963, 386; A 1967, 981; 1969, 1530; 1975, 911; 1979, 498; 1981, 555; 1989, 1644; 2003, 1347)



NRS 6.050 - Estimate of required number of jurors by district court; selection by county commissioners.

1. In counties where there is no jury commissioner, the district court, before the board of county commissioners of the county holds its first regular meeting in each year, and from time to time thereafter as may be required, shall estimate as nearly as possible the number of trial jurors that will be required for attendance on the district court of the county for a period of not more than 1 year, and shall by an order entered in its minutes notify the board of that number of jurors and period. The board at its next regular meeting after receipt of the order shall select from the qualified electors of the county, whether registered or unregistered, not exempt by law from jury duty, such number of qualified electors as the court has estimated to be necessary.

2. The board shall transmit to the county clerk, who shall keep a record thereof in his or her office, the name, occupation and address of each person so selected.

[1:25:1885; A 1895, 51; C 3875; RL 4937; NCL 8484] (NRS A 1967, 982; 1981, 326)



NRS 6.060 - Names of persons selected to be placed in jury box.

The names so selected shall at the same time be written on separate slips of paper and deposited in a box, to be provided and kept for that purpose and known as the jury box. The box, when not in use as herein provided, shall be kept securely locked by the county clerk.

[2:25:1885; BH 3803; C 3876; RL 4938; NCL 8485]



NRS 6.070 - Juror not serving; name drawn again; exemption.

When a juror drawn is not summoned or fails to appear, or after appearing is excused by the judge from serving, the juror s name shall be returned to the box to be drawn again. The board of county commissioners shall not select the name of any person whose name was selected the previous year, and who actually served on the jury by attending in court in response to the venire from day to day until excused from further attendance by order of the court, unless there be not enough other suitable jurors in the county to do the required jury duty.

[3:25:1885; A 1915, 172; 1919 RL 4939; NCL 8486]



NRS 6.080 - Selection of additional jurors by county commissioners when names in jury box exhausted; open venire.

1. When all the names in the jury box have been exhausted, or there are not enough therein to complete the next panel that may be drawn, the district judge shall certify the same to the board of county commissioners, together with a statement of the number of additional names that will be required, and the board shall thereupon proceed and select such required number of jurors in the manner provided in NRS 6.050 and 6.060, and thereafter trial jurors may be drawn therefrom as before.

2. It shall at all times be in the discretion of the court, with the consent of all parties litigant to the action or actions to be tried thereby, either to draw the names of the jurors from the box or to issue an open venire directed to the sheriff, requiring the sheriff to summon, either immediately or for a day fixed, from the citizens of the county, but not from the bystanders, such number of persons having the qualifications of jurors as may be needed. The persons thus summoned shall be as competent trial jurors in all respects as if drawn from the jury box.

[4:25:1885; A 1887, 121; C 3878; RL 4940; NCL 8487]



NRS 6.090 - Procedures for forming panel; duties of sheriff and jury commissioner.

1. To constitute a regular panel of trial jurors for the district court in a county in which the board of county commissioners selects jurors on an annual basis, such number of names as the district judge may direct must be drawn from the jury box. The district judge shall make and file with the county clerk an order that a regular panel of trial jurors be drawn, and the number of jurors to be drawn must be named in the order. The drawing must take place in the office of the county clerk, during regular office hours, in the presence of all persons who may choose to witness it. The panel must be drawn by the district judge and clerk, or, if the district judge so directs, by any one of the county commissioners of the county and the clerk. If the district judge directs that the panel be drawn by one of the county commissioners of the county and the clerk, the district judge shall make and file with the clerk an order designating the name of the county commissioner and fixing the number of names to be drawn as trial jurors and the time at which the persons whose names are so drawn are required to attend in court.

2. The drawing, for jurors drawn pursuant to subsection 1, must be conducted as follows:

(a) The number to be drawn having been previously determined by the district judge, the box containing the names of the jurors must first be thoroughly shaken. It must then be opened and the district judge and clerk, or one of the county commissioners of the county and the clerk, if the district judge has so ordered, shall alternately draw therefrom one ballot until of nonexempt jurors the number determined upon is obtained.

(b) If the officers drawing the jury deem that the attendance of any juror whose name is drawn cannot be obtained conveniently and inexpensively to the county, by reason of the distance of the juror s residence from the court or other cause, the juror s name may be returned to the box and in its place the name of another juror drawn whose attendance the officers may deem can be obtained conveniently and inexpensively to the county.

(c) A list of the names obtained must be made out and certified by the officers drawing the jury. The list must remain in the clerk s office subject to inspection by any officer or attorney of the court, and the clerk shall immediately issue a venire.

3. Whenever trial jurors are selected by a jury commissioner, the district judge may direct the jury commissioner to summon and assign to that court the number of qualified jurors the jury commissioner determines to be necessary for the formation of the petit jury. The jurors may be selected by computer whenever procedures to assure random selection from computerized lists have been established by the jury commissioner.

4. Every person named in the venire must be served by the sheriff personally or by the sheriff or the jury commissioner by mailing a summons to the person, commanding the person to attend as a juror at a time and place designated therein. Mileage is allowed only for personal service. The postage must be paid by the sheriff or the jury commissioner, as the case may be, and allowed him or her as other claims against the county. The sheriff shall make return of the venire at least the day before the day named for their appearance, after which the venire is subject to inspection by any officer or attorney of the court.

[4:65:1873; A 1879, 33; 1881, 26; 1915, 167; 1919 RL 4930; NCL 8477] (NRS A 1959, 763; 1960, 435; 1965, 27; 1979, 462; 1981, 555)



NRS 6.100 - Discharge of excess trial jurors.

When at any time there shall be a larger number of trial jurors in attendance upon any court than are required for the business of the court, or for the time being, the court may discharge or excuse, temporarily, a sufficient number of those who have served longest to reduce the panel to the number required.

[1:82:1875; BH 3801; C 3879; RL 4936; NCL 8483]



NRS 6.110 - Counties whose population is 100,000 or more: Selection of jurors and alternate jurors; listing and summoning jurors.

1. In any county having a population of 100,000 or more, the selection of persons as proposed grand jurors must be made in the manner prescribed in this section upon notice from any district judge as often as the public interest may require and at least once in each 4 years. The clerk of the court under the supervision of the district judge presiding over the impaneling of the grand jury shall select at random the names of at least 500 persons to be called as prospective grand jurors. The clerk shall prepare and mail to each person whose name was selected a questionnaire prepared by the district judge stating the amount of pay, the estimated time required to serve and the duties to be performed. Each recipient of the questionnaire must be requested to complete and return the questionnaire, indicating on the questionnaire his or her willingness and availability to serve on the grand jury. The clerk shall continue the selection of names and mailing of questionnaires until a panel of 100 qualified persons who are willing to serve is established.

2. A list of the names of persons who indicated their willingness to serve as grand jurors must be made by the clerk of the court and a copy furnished to each district judge. The district judges shall meet within 15 days thereafter and shall, in order of seniority, each select one name from the list until at least 50 persons have been selected. A list of the names of the persons selected as proposed grand jurors must be made by the clerk, certified by the chief judge of the district court and filed in the clerk s office. The clerk shall immediately issue a venire, and the court shall summon the proposed grand jurors to attend in court at such time as the district judge directs.

3. The court shall summon the proposed grand jurors, and the district judge presiding over the impaneling of the grand jury shall select at random from their number 17 persons to constitute the grand jury and 14 persons to act as alternate grand jurors. If for any reason an insufficient number of proposed grand jurors fail to appear, additional proposed grand jurors sufficient to complete the panel of grand jurors and alternates must be selected from the list of prospective grand jurors by the district judge presiding over the impaneling, and the persons so selected must be summoned to appear in court at such time as the district judge directs.

4. Every person named in the venire as a grand juror must be served by the court mailing a summons to the person commanding the person to attend as a juror at a time and place designated in the summons. The summons must be registered or certified and deposited in the post office addressed to the person at his or her usual mailing address. The receipt of the person so addressed for the registered or certified summons must be regarded as personal service of the summons upon the person and no mileage may be allowed for service.

5. If for any reason a person selected as a grand juror is unable to serve on the grand jury until the completion of its business, the district judge shall select one of the alternate grand jurors to serve in his or her place.

[Part 8:65:1873; A 1879, 33; 1881, 26; 1915, 167; 1919, 377; 1927, 220; 1929, 45; 1943, 178; 1949, 513; 1943 NCL 8478] (NRS A 1959, 764; 1961, 403; 1965, 248; 1969, 313; 1973, 341, 1271; 1979, 293, 499; 1981, 332; 1983, 382; 1985, 1030; 2011, 8)



NRS 6.120 - Counties whose population is less than 100,000: Selection of jurors and alternate jurors; listing and summoning jurors.

1. In any county having a population of less than 100,000, the county clerk under the supervision of the district judge, shall randomly select the names of 50 qualified persons to serve as prospective grand jurors. The county clerk shall then prepare and mail to each person whose name was selected a questionnaire drawn up by the district judge or presiding district judge, where applicable, stating the amount of pay, the estimated time required to serve, and the duties to be performed. Each recipient of the questionnaire shall be requested to return the questionnaire, indicating on it his or her willingness to serve on the jury. The county clerk shall continue the selection of names and mailing of questionnaires until a panel of 36 persons who are willing to serve is established. The requirement of subsection 1 of NRS 6.110 that a grand jury must be called at least once in every 4 years does not apply to the county unless the district judge otherwise directs. A list of the names of the 36 persons who indicate their willingness to serve as grand jurors must be made and certified by the county clerk and filed in the county clerk s office, and the clerk shall immediately issue a venire, directed to the sheriff of the county, commanding the sheriff to summon the persons willing to serve as grand jurors to attend in court at such time as the district judge may have directed.

2. The sheriff shall summon the grand jurors, and out of the number summoned each district judge in rotation according to seniority, shall select one name from the venire until 17 persons to constitute the grand jury and 12 persons to act as alternate grand jurors are chosen.

3. Every person named in the venire as a grand juror shall be served by the sheriff mailing a summons to that person commanding the person to attend as a juror at a time and place designated therein, which summons shall be registered or certified and deposited in the post office addressed to the person at his or her usual post office address. The receipt of the person addressed for the registered or certified summons must be regarded as personal service of the summons upon that person and no mileage may be allowed for service. The postage and fee for registered or certified mail must be paid by the sheriff and allowed him or her as other claims against the county.

4. If for any reason a person selected as a grand juror is unable to serve on the grand jury until the completion of its business, the district judge shall select one of the alternate grand jurors to serve in his or her place. The alternate shall be served by the sheriff in the manner provided in subsection 3.

[Part 8a:65:1873; added 1949, 513; 1943 NCL 8478.01] (NRS A 1959, 765; 1961, 404; 1969, 95; 1973, 1272; 1979, 500; 1981, 333; 1985, 1031)



NRS 6.130 - Permissible summoning of grand jury by filing of affidavit or petition by taxpayer.

1. In any county, if the statute of limitations has not run against the person offending, the district judge may summon a grand jury after an affidavit or verified petition by any taxpayer of the county accompanied by and with corroborating affidavits of at least two additional persons has been filed with the clerk of the district court, setting forth reasonable evidence upon which a belief is based that there has been a misappropriation of public money or property by a public officer, past or present, or any fraud committed against the county or state by any officer, past or present, or any violation of trust by any officer, past or present. The district judge shall act upon the affidavit or petition within 5 days. If he or she fails or refuses to recall or summon a grand jury, the affiant or petitioner may proceed as provided in NRS 6.140.

2. If there is a grand jury in recess, the court shall recall that grand jury. If there is not a grand jury in recess, a new grand jury must be summoned.

[Part 8:65:1873; A 1879, 33; 1881, 26; 1915, 167; 1919, 377; 1927, 220; 1929, 45; 1943, 178; 1949, 513; 1943 NCL 8478] + [Part 8a:65:1873; added 1949, 513; 1943 NCL 8478.01] (NRS A 1961, 674; 1967, 863, 1468; 1985, 1032; 2001, 751)



NRS 6.132 - Summoning of grand jury by filing of petition by committee of registered voters.

1. A committee of petitioners consisting of five registered voters may commence a proceeding to summon a grand jury pursuant to this section by filing with the clerk of the district court an affidavit that contains the following information:

(a) The name and address of each registered voter who is a member of the committee.

(b) The mailing address to which all correspondence concerning the committee is to be sent.

(c) A statement that the committee will be responsible for the circulation of the petition and will comply with all applicable requirements concerning the filing of a petition to summon a grand jury pursuant to this section.

(d) A statement explaining the necessity for summoning a grand jury pursuant to this section.

2. A petition to summon a grand jury must be filed with the clerk by a committee of petitioners not later than 180 days after an affidavit is filed pursuant to subsection 1. The petition must contain:

(a) The signatures of registered voters equal in number to at least 25 percent of the number of voters voting within the county at the last preceding general election. Each signature contained in the petition:

(1) May only be obtained after the affidavit required pursuant to subsection 1 is filed;

(2) Must be executed in ink; and

(3) Must be followed by the address of the person signing the petition and the date on which the person is signing the petition.

(b) A statement indicating the number of signatures of registered voters which were obtained by the committee and which are included in the petition.

(c) An affidavit executed by each person who circulated the petition which states that:

(1) The person circulated the petition personally;

(2) At all times during the circulation of the petition, the affidavit filed pursuant to subsection 1 was affixed to the petition;

(3) Each signature obtained by the person is genuine to the best of his or her knowledge and belief and was obtained in his or her presence; and

(4) Each person who signed the petition had an opportunity before signing the petition to read the entire text of the petition.

3. A petition filed pursuant to this section may consist of more than one document, but all documents that are included as part of the petition must be assembled into a single instrument for the purpose of filing. Each document that is included as part of the petition must be uniform in size and style and must be numbered.

4. A person shall not misrepresent the intent or content of a petition circulated or filed pursuant to this section. A person who violates the provisions of this subsection is guilty of a misdemeanor.

5. The clerk shall issue a receipt following the filing of a petition pursuant to this section. The receipt must indicate the number of:

(a) Documents included in the petition;

(b) Pages in each document; and

(c) Signatures which the committee indicates were obtained and which are included in the petition.

6. Within 20 days after a petition is filed pursuant to this section, the clerk shall:

(a) Prepare a certificate indicating whether the petition is sufficient or insufficient, and if the petition is insufficient, include in the certificate the reasons for the insufficiency of the petition; and

(b) Transmit a copy of the certificate to the committee by certified mail.

7. A petition must not be certified as insufficient for lack of the required number of valid signatures if, in the absence of other proof of disqualification, any signature on the face thereof does not exactly correspond with the signature appearing on the official register of voters and the identity of the signer can be ascertained from the face of the petition.

8. If a petition is certified as:

(a) Sufficient, the clerk shall promptly present a copy of the certificate to the court, and the court shall summon a grand jury. If there is a grand jury in recess, the court shall recall that grand jury. If there is not a grand jury in recess, a new grand jury must be summoned.

(b) Insufficient, the committee may, within 2 days after receipt of the copy of the certificate, file a request with the court for judicial review of the determination by the clerk that the petition is insufficient. In reviewing the determination of the clerk, the court shall examine the petition and the certificate of the clerk and may, in its discretion, allow the introduction of oral or written testimony. The determination of the clerk may be reversed only upon a showing that the determination is in violation of any constitutional or statutory provision, is arbitrary or capricious, or involves an abuse of discretion. If the court finds that the determination of the clerk was correct, the committee may commence a new proceeding to summon a grand jury pursuant to this section or may proceed as provided in NRS 6.140. If the court finds that the determination of the clerk must be reversed, the court shall summon a grand jury. If there is a grand jury in recess, the court shall recall that grand jury. If there is not a grand jury in recess, a new grand jury must be summoned.

(Added to NRS by 2001, 750)



NRS 6.135 - Impaneling of grand juries to investigate state affairs; payment of expenses.

1. Upon request of the Governor, or of the Legislature by concurrent resolution, the district judge of any county shall cause a grand jury to be impaneled in the same manner as other grand juries are impaneled, except that the sole duty of a grand jury impaneled under the provisions of this section shall limit its investigations to state affairs, and to the conduct of state officers and employees. The report of such grand jury shall be transmitted to the Governor and the Legislature.

2. The expenses of a grand jury impaneled under the provisions of this section shall be a charge against the General Fund of the State, to be certified by the district judge and paid on claims.

(Added to NRS by 1957, 548)



NRS 6.140 - Application to Supreme Court for order directing selection and impaneling of grand jury. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

In any county, if the district judge for any reason fails or refuses to select a grand jury when required, any interested person resident of the county may apply to the Supreme Court for an order directing the selection of a grand jury. The application must be supported by affidavits setting forth the true facts as known to the applicant, and the certificate of the county clerk that a grand jury has not been selected within the time fixed or otherwise as the facts may be. The Supreme Court shall issue its order, if satisfied that a grand jury should be called, directing the county clerk to select and impanel a grand jury, according to the provisions of NRS 6.110 to 6.132, inclusive.

[8b:65:1873; added 1953, 12] (NRS A 1973, 1273; 2001, 752)

NRS 6.140 Application to appellate court for order directing selection and impaneling of grand jury. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] In any county, if the district judge for any reason fails or refuses to select a grand jury when required, any interested person resident of the county may apply to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution for an order directing the selection of a grand jury. The application must be supported by affidavits setting forth the true facts as known to the applicant, and the certificate of the county clerk that a grand jury has not been selected within the time fixed or otherwise as the facts may be. The appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court shall issue its order, if satisfied that a grand jury should be called, directing the county clerk to select and impanel a grand jury, according to the provisions of NRS 6.110 to 6.132, inclusive.

[8b:65:1873; added 1953, 12] (NRS A 1973, 1273; 2001, 752; 2013, 1731, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 6.145 - Recess of grand jury.

Upon the completion of its business for the time being, the court may, at the request of or with the concurrence of the grand jury, recess the grand jury subject to recall at such time as new business may require its attention.

(Added to NRS by 1967, 1467; A 1985, 557)



NRS 6.150 - Grand jurors and trial jurors in district and justice court.

1. Each person summoned to attend as a grand juror or a trial juror in the district court or justice court is entitled to a fee of $40 for each day after the second day of jury selection that the person is in attendance in response to the venire or summons, including Sundays and holidays.

2. Each grand juror and trial juror in the district court or justice court actually sworn and serving is entitled to a fee of $40 a day as compensation for each day of service.

3. In addition to the fees specified in subsections 1 and 2, a board of county commissioners may provide that, for each day of such attendance or service, each person is entitled to be paid the per diem allowance and travel expenses provided for state officers and employees generally.

4. Each person summoned to attend as a grand juror or a trial juror in the district court or justice court and each grand juror and trial juror in the district court or justice court is entitled to receive 36.5 cents a mile for each mile necessarily and actually traveled if the home of the person summoned or serving as a juror is 30 miles or more from the place of trial.

5. If the home of a person summoned or serving as such a juror is 65 miles or more from the place of trial and the selection, inquiry or trial lasts more than 1 day, the person is entitled to receive an allowance for lodging at the rate established for state employees, in addition to his or her daily compensation for attendance or service, for each day on which the person does not return to his or her home.

6. In civil cases, any fee, per diem allowance, travel expense or other compensation due each juror engaged in the trial of the cause must be paid each day in advance to the clerk of the court, or the justice of the peace, by the party who has demanded the jury. If the party paying this money is the prevailing party, the money is recoverable as costs from the losing party. If the jury from any cause is discharged in a civil action without finding a verdict and the party who demands the jury subsequently obtains judgment, the money so paid is recoverable as costs from the losing party.

7. The money paid by a county clerk to jurors for their services in a civil action or proceeding, which the county clerk has received from the party demanding the jury, must be deducted from the total amount due them for attendance as such jurors, and any balance is a charge against the county.

[Part 2:96:1919; A 1933, 68; 1933, 152; 1937, 210; 1949, 10; 1951, 107; 1953, 134] (NRS A 1965, 311; 1967, 277; 1975, 911; 1977, 926; 1979, 330; 1981, 326; 1993, 919; 2001, 752; 2003, 1348; 2007, 210, 596)



NRS 6.155 - Establishment of program to allow juror to donate money to which juror is entitled for juror s services and expenses to local agency for prevention of child abuse and neglect.

1. Each board of county commissioners may establish and maintain a program whereby a person may forfeit any money that the person is entitled to receive pursuant to NRS 6.150 for his or her services and expenses and have that money donated to an agency which provides child welfare services and that is located in the county in which the person is serving as a juror. Any money donated through a program established pursuant to this section must be used only for a program or activity which is designed to prevent the abuse or neglect of a child or to benefit an abused or neglected child.

2. As used in this section:

(a) Abuse or neglect of a child has the meaning ascribed to it in NRS 432B.020.

(b) Agency which provides child welfare services has the meaning ascribed to it in NRS 432B.030.

(Added to NRS by 1993, 1330; A 1997, 5; 2001 Special Session, 15)



NRS 6.160 - Payment of jurors.

The county clerk in cases in the district court and the deputy clerk of the justice court in cases in the justice court shall keep a payroll, enrolling thereon the names of all jurors, the number of days in attendance and the actual number of miles traveled by the shortest and most practical route in going to and returning from the place where the court is held, and at the conclusion of a trial may:

1. Give a statement of the amounts due to the jurors to the county auditor, who shall draw warrants upon the county treasurer for the payment thereof; or

2. Make an immediate payment in cash of the amount owing to each juror.

These payments must be made from and to the extent allowed by the fees collected from the demanding party, pursuant to the provisions of NRS 6.150, and from and to the extent allowed by any other fees which have been collected pursuant to law. The clerk shall obtain from each juror so paid a receipt signed by him or her and indicating the date of payment, the date of service and the amount paid. A duplicate of this receipt must be immediately delivered to the appropriate county auditor, county recorder or county comptroller.

[Part 3:96:1919; A 1923, 63; 1933, 152; 1937, 172; 1931 NCL 8492] (NRS A 1973, 295, 1083; 1985, 51)



NRS 6.180 - Expenses of jurors in civil cases.

In all cases when a jury is kept together by order of the court during a trial, or by failure to agree upon a verdict, after the cause has been submitted to them by the court, the expenses of their board and lodging shall be taxed as other disbursements and expenses in favor of the prevailing party; no verdict shall be entered or judgment rendered thereon until the same is paid or tendered. The clerk shall receive and properly disburse all money paid for the expenses of jurors, as in this section provided to be paid.

[33:49:1883; BH 2374; C 2498; RL 2035; NCL 2966]



NRS 6.190 - Terminating or threatening to terminate employment because of jury duty prohibited; civil action for unlawful termination; requiring employee to use sick leave or vacation time or to work certain hours prohibited; notice to employer; dissuasion from service as juror.

1. Any person, corporation, partnership, association or other entity who is:

(a) An employer; or

(b) The employee, agent or officer of an employer, vested with the power to terminate or recommend termination of employment,

of a person who is a juror or who has received a summons to appear for jury duty, and who deprives the juror or person summoned of his or her employment, as a consequence of the person s service as a juror or prospective juror, or who asserts to the juror or person summoned that his or her service as a juror or prospective juror will result in termination of his or her employment, is guilty of a gross misdemeanor.

2. A person discharged from employment in violation of subsection 1 may commence a civil action against his or her employer and obtain:

(a) Wages and benefits lost as a result of the violation;

(b) An order of reinstatement without loss of position, seniority or benefits;

(c) Damages equal to the amount of the lost wages and benefits;

(d) Reasonable attorney s fees fixed by the court; and

(e) Punitive or exemplary damages in an amount not to exceed $50,000.

3. If a person is summoned to appear for jury duty, the employer and any employee, agent or officer of the employer shall not, as a consequence of the person s service as a juror or prospective juror:

(a) Require the person to use sick leave or vacation time; or

(b) Require the person to work:

(1) Within 8 hours before the time at which the person is to appear for jury duty; or

(2) If the person s service has lasted for 4 hours or more on the day of his or her appearance for jury duty, including the person s time going to and returning from the place where the court is held, between 5 p.m. on the day of his or her appearance for jury duty and 3 a.m. the following day.

Any person who violates the provisions of this subsection is guilty of a misdemeanor.

4. Each summons to appear for jury duty must be accompanied by a notice to the employer of the person summoned. The notice must inform the employer that the person has been summoned for jury duty and must include a copy of the provisions of subsections 1, 2 and 3. The person summoned, if the person is employed, shall give the notice to his or her employer at least 3 days before the person is to appear for jury duty.

5. Except as otherwise provided in this section, any person who in any manner dissuades or attempts to dissuade a person who has received a summons to appear for jury duty from serving as a juror is guilty of a misdemeanor.

(Added to NRS by 1977, 293; A 1987, 810; 2007, 151)






Chapter 7 - Attorneys and Counselors at Law

NRS 7.030 - Prerequisites to receiving license to practice law. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. Each person, before receiving a license to practice law, shall:

(a) Take, before a person authorized by the laws of this state to administer oaths, the oath prescribed by rule of the Supreme Court.

(b) Pay to the Clerk of the Supreme Court the sum of $25. The Clerk of the Supreme Court shall remit the fees to the State Treasurer as provided by subsection 7 of NRS 2.250. The money received by the State Treasurer pursuant to this paragraph must be placed in the State General Fund.

(c) Submit to the State Bar of Nevada a complete set of his or her fingerprints and written permission authorizing the Admissions Director of the State Bar of Nevada to forward the fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for its report.

2. An application for a license to practice law must include the social security number of the applicant.

[6:6:1861; A 1871, 148; 1873, 114; B 889; BH 2534; C 2617; RL 503; NCL 596] (NRS A 1957, 13; 1959, 22; 1985, 1208; 1997, 1260, 2034; 1999, 520)

NRS 7.030 Prerequisites to receiving license to practice law. [Effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.] Each person, before receiving a license to practice law, shall:

1. Take, before a person authorized by the laws of this state to administer oaths, the oath prescribed by rule of the Supreme Court.

2. Pay to the Clerk of the Supreme Court the sum of $25. The Clerk of the Supreme Court shall remit the fees to the State Treasurer as provided by subsection 7 of NRS 2.250. The money so received by the State Treasurer must be placed in the State General Fund.

3. Submit to the State Bar of Nevada a complete set of his or her fingerprints and written permission authorizing the Admissions Director of the State Bar of Nevada to forward the fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for its report.

[6:6:1861; A 1871, 148; 1873, 114; B 889; BH 2534; C 2617; RL 503; NCL 596] (NRS A 1957, 13; 1959, 22; 1985, 1208; 1997, 1260, 2034, effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings)



NRS 7.034 - Payment of child support: Statement by applicant for license; grounds for denial of license; duties of Supreme Court. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. An applicant for the issuance or renewal of a license to practice law in this State shall submit to the Supreme Court the statement prescribed by the Division of Welfare and Supportive Services the Department of Health and Human Services pursuant to NRS 425.520. The statement must be completed and signed by the applicant.

2. The Supreme Court shall include the statement required pursuant to subsection 1 in:

(a) The application or any other forms that must be submitted for the issuance or renewal of the license; or

(b) A separate form prescribed by the Supreme Court.

3. A license to practice law in this State may not be issued or renewed by the Supreme Court if the applicant:

(a) Fails to submit the statement required pursuant to subsection 1; or

(b) Indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order.

4. If an applicant indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order, the Supreme Court shall advise the applicant to contact the district attorney or other public agency enforcing the order to determine the actions that the applicant may take to satisfy the arrearage.

(Added to NRS by 1997, 2033)



NRS 7.037 - Suspension of license for failure to pay child support or comply with certain subpoenas or warrants; reinstatement of license. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. If the Supreme Court receives a copy of a court order issued pursuant to NRS 425.540 that provides for the suspension of all professional, occupational and recreational licenses, certificates and permits issued to a person who has been issued a license to practice law in this State, the Supreme Court shall deem the license issued by the Supreme Court to that person to be suspended at the end of the 30th day after the date on which the court order was issued unless the Supreme Court receives a letter issued by the district attorney or other public agency pursuant to NRS 425.550 to the person to whom the license was issued stating that the person to whom the license was issued has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

2. The Supreme Court shall reinstate a license to practice law that has been suspended by a district court pursuant to NRS 425.540 if:

(a) The Supreme Court receives a letter issued by the district attorney or other public agency to the person whose license was suspended stating that the person whose license was suspended has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560; and

(b) The person whose license was suspended pays any fees imposed by the Supreme Court for the reinstatement of a suspended license.

(Added to NRS by 1997, 2034)



NRS 7.039 - Renewal of license: Application to include information relating to state business license; denial of renewal for unpaid debt assigned to State Controller for collection. [Effective January 1, 2014.]

1. If the Supreme Court adopts the rules described in NRS 2.123, the State Bar of Nevada shall:

(a) Require a person applying for the renewal of a license to practice law to include in the application submitted to the State Bar of Nevada:

(1) Whether the applicant has a state business license; and

(2) If the applicant has a state business license, the state business license number assigned by the Secretary of State upon compliance with the provisions of chapter 76 of NRS; and

(b) Not renew a license to practice law if:

(1) The applicant fails to submit the information required by paragraph (a); or

(2) The State Controller has informed the State Bar of Nevada pursuant to subsection 5 of NRS 353C.1965 that the applicant owes a debt to an agency that has been assigned to the State Controller for collection and the applicant has not:

(I) Satisfied the debt;

(II) Entered into an agreement for the payment of the debt pursuant to NRS 353C.130; or

(III) Demonstrated that the debt is not valid.

2. As used in this section:

(a) Agency has the meaning ascribed to it in NRS 353C.020.

(b) Debt has the meaning ascribed to it in NRS 353C.040.

(Added to NRS by 2013, 2722, effective January 1, 2014)



NRS 7.045 - Unlawful solicitation of legal business; penalty.

1. Except as otherwise provided in this section, it shall be unlawful for a person, in exchange for compensation, to solicit a tort victim to employ, hire or retain any attorney at law:

(a) At the scene of a traffic accident that may result in a civil action; or

(b) At a county or city jail or detention facility.

2. It is unlawful for a person to conspire with another person to commit an act which violates the provisions of subsection 1.

3. This section does not prohibit or restrict:

(a) A recommendation for the employment, hiring or retention of an attorney at law in a manner that complies with the Nevada Rules of Professional Conduct.

(b) The solicitation of motor vehicle repair or storage services by a tow car operator.

(c) Any activity engaged in by police, fire or emergency medical personnel acting in the normal course of duty.

(d) A communication by a tort victim with the tort victim s insurer concerning the investigation of a claim or settlement of a claim for property damage.

(e) Any inquiries or advertisements performed in the ordinary course of a person s business.

4. A tort victim may void any contract, agreement or obligation that is made, obtained, procured or incurred in violation of this section.

5. Any person who violates any of the provisions of this section is guilty of a misdemeanor.

6. As used in this section, tort victim means a person:

(a) Whose property has been damaged as a result of any accident that may result in a civil action, criminal action or claim for tort damages by or against another person;

(b) Who has been injured or killed as a result of any accident that may result in a civil action, criminal action or claim for tort damages by or against another person; or

(c) A parent, guardian, spouse, sibling or child of a person who has died as a result of any accident that may result in a civil action, criminal action or claim for tort damages by or against another person.

[1:157:1929; NCL 621] + [2:157:1929; NCL 622] (NRS A 1967, 528; 2013, 1497)



NRS 7.055 - Duty of discharged attorney to deliver certain materials to client; enforcement; adjudication of claims to materials.

1. An attorney who has been discharged by his or her client shall, upon demand and payment of the fee due from the client, immediately deliver to the client all papers, documents, pleadings and items of tangible personal property which belong to or were prepared for that client.

2. A client who, after demand therefor and payment of the fee due from the client, does not receive from his or her discharged attorney all papers, documents, pleadings and items of tangible personal property may, by a motion filed after at least 5 days notice to the attorney, obtain an order for the production of his or her papers, documents, pleadings and other property. If the court finds that an attorney has, without just cause, refused or neglected to obey its order given under this section, the court may, after notice and hearing, adjudge the attorney guilty of contempt and may fine or imprison him or her until the contempt is purged. If the court finds that the attorney has, without just cause, withheld the client s papers, documents, pleadings or other property, the attorney is liable for costs and attorney s fees.

3. An attorney who is in doubt as to the ownership of papers, documents, pleadings or other property may deposit the materials with the clerk of the court. The clerk shall immediately seal the materials to protect the privacy and privilege of the clients and interested persons and notify each interested person of the deposit. Upon a petition filed by a client or other interested person, any court shall, after giving at least 5 days notice to all other interested persons, adjudicate the rights of persons claiming an interest in the materials and make necessary orders under the circumstances of the case.

(Added to NRS by 1977, 776)



NRS 7.065 - Representation of indigent persons by attorneys in public employment.

Except as otherwise provided by a specific statute, any attorney employed by the State of Nevada or any agency or political subdivision of the State may represent an indigent person in any proceeding if:

1. The attorney first receives the permission of his or her supervisor, if any, to represent the person in that proceeding;

2. The interests of the indigent person in that proceeding do not conflict with the interests of the State or the attorney s employer;

3. The representation is provided through or in association with an organization that provides free legal assistance to indigent persons; and

4. The attorney receives no compensation for the representation.

(Added to NRS by 1989, 201)



NRS 7.075 - Duties of attorney upon death of client being represented in pending action; sanctions.

1. An attorney at law who represents any person who is a party to an action pending before any court shall, within 90 days after the death of that person, file a notice of death and a motion for substitution of a party with the court and cause a copy of that notice and motion to be served upon every other party to the action.

2. The court may, upon motion, impose any sanctions it considers appropriate, including costs and attorney s fees, against an attorney who fails to comply with the provisions of subsection 1.

(Added to NRS by 1989, 504)



NRS 7.085 - Payment of additional costs, expenses and attorney s fees by attorney who files, maintains or defends certain civil actions or extends civil actions in certain circumstances.

1. If a court finds that an attorney has:

(a) Filed, maintained or defended a civil action or proceeding in any court in this State and such action or defense is not well-grounded in fact or is not warranted by existing law or by an argument for changing the existing law that is made in good faith; or

(b) Unreasonably and vexatiously extended a civil action or proceeding before any court in this State,

the court shall require the attorney personally to pay the additional costs, expenses and attorney s fees reasonably incurred because of such conduct.

2. The court shall liberally construe the provisions of this section in favor of awarding costs, expenses and attorney s fees in all appropriate situations. It is the intent of the Legislature that the court award costs, expenses and attorney s fees pursuant to this section and impose sanctions pursuant to Rule 11 of the Nevada Rules of Civil Procedure in all appropriate situations to punish for and deter frivolous or vexatious claims and defenses because such claims and defenses overburden limited judicial resources, hinder the timely resolution of meritorious claims and increase the costs of engaging in business and providing professional services to the public.

(Added to NRS by 1995, 1707; A 2002 Special Session, 12; 2003, 3477)



NRS 7.095 - Limitations on contingent fees for representation of persons in certain actions against providers of health care.

1. An attorney shall not contract for or collect a fee contingent on the amount of recovery for representing a person seeking damages in connection with an action for injury or death against a provider of health care based upon professional negligence in excess of:

(a) Forty percent of the first $50,000 recovered;

(b) Thirty-three and one-third percent of the next $50,000 recovered;

(c) Twenty-five percent of the next $500,000 recovered; and

(d) Fifteen percent of the amount of recovery that exceeds $600,000.

2. The limitations set forth in subsection 1 apply to all forms of recovery, including, without limitation, settlement, arbitration and judgment.

3. For the purposes of this section, recovered means the net sum recovered by the plaintiff after deducting any disbursements or costs incurred in connection with the prosecution or settlement of the claim. Costs of medical care incurred by the plaintiff and general and administrative expenses incurred by the office of the attorney are not deductible disbursements or costs.

4. As used in this section:

(a) Professional negligence means a negligent act or omission to act by a provider of health care in the rendering of professional services, which act or omission is the proximate cause of a personal injury or wrongful death. The term does not include services that are outside the scope of services for which the provider of health care is licensed or services for which any restriction has been imposed by the applicable regulatory board or health care facility.

(b) Provider of health care means a physician licensed under chapter 630 or 633 of NRS, dentist, registered nurse, dispensing optician, optometrist, registered physical therapist, podiatric physician, licensed psychologist, chiropractor, doctor of Oriental medicine, medical laboratory director or technician, licensed dietitian or a licensed hospital and its employees.

(Added to NRS by 2004 initiative petition, Ballot Question No. 3; A 2011, 1510)



NRS 7.105 - Persons prohibited from defending persons charged with violations of ordinances or state laws.

1. Except as otherwise provided in subsections 2 and 3 and NRS 7.065:

(a) The Attorney General and every city attorney, district attorney and the deputies and assistants of each, hired or elected to prosecute persons charged with the violation of any ordinance or any law of this State; and

(b) The Legislative Counsel and every attorney employed in the Legislative Counsel Bureau, without the consent of the Legislative Commission,

shall not, during their terms of office or during the time they are so employed, in any court of this State, accept an appointment to defend, agree to defend or undertake the defense of any person charged with the violation of any ordinance or any law of this State.

2. Except as otherwise provided by city charter, a city attorney and his or her deputies and assistants may defend a person in a criminal proceeding with or without compensation if:

(a) The criminal proceeding is held in a jurisdiction outside of the jurisdiction where the attorney serves as a prosecutor;

(b) The attorney obtains the prior consent of the defendant; and

(c) The attorney obtains the prior consent of:

(1) If the attorney is a city attorney, the governing body of the city for which the attorney serves as city attorney; or

(2) If the attorney is a deputy or assistant of a city attorney, the city attorney and the governing body of the city for which the attorney serves as a deputy or assistant city attorney.

3. An attorney who has been appointed to prosecute a person for a limited duration with limited jurisdiction may accept an appointment or otherwise engage in private employment to defend any other person charged with the violation of any ordinance or any law of this State, unless providing the defense would result in a direct, legal or ethical conflict of interests with the attorney s appointment to prosecute.

(Added to NRS by 1969, 440; A 1971, 1124; 1989, 201; 1995, 406; 2001, 366)



NRS 7.107 - Attorney acting as real estate broker: Duties; penalties; license.

1. An attorney licensed in this State who performs the functions of a real estate broker in a real estate transaction shall comply with the standards of business ethics that apply to a real estate broker pursuant to chapter 645 of NRS, including, without limitation, such standards set forth in NRS 645.635 and 645.645.

2. An attorney who performs the functions of a real estate broker and who does not comply with the standards of business ethics that apply to a real estate broker as required pursuant to subsection 1 may be disciplined by the State Bar of Nevada pursuant to the rules of the Supreme Court.

3. The provisions of this section do not require an attorney who performs the functions of a real estate broker in a real estate transaction to obtain a license to practice as a real estate broker pursuant to chapter 645 of NRS.

(Added to NRS by 2009, 781)



NRS 7.115 - Appointment of attorney other than public defender prohibited unless public defender disqualified.

A magistrate, master or a district court shall not appoint an attorney other than a public defender to represent a person charged with any offense or delinquent act by petition, indictment or information unless the magistrate, master or district court makes a finding, entered into the record of the case, that the public defender is disqualified from furnishing the representation and sets forth the reason or reasons for the disqualification.

(Added to NRS by 1975, 1156; A 1995, 921)



NRS 7.125 - Fees of appointed attorney other than public defender. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as limited by subsections 2, 3 and 4, an attorney, other than a public defender, who is appointed by a magistrate or a district court to represent or defend a defendant at any stage of the criminal proceedings from the defendant s initial appearance before the magistrate or the district court through the appeal, if any, is entitled to receive a fee for court appearances and other time reasonably spent on the matter to which the appointment is made of $125 per hour in cases in which the death penalty is sought and $100 per hour in all other cases. Except for cases in which the most serious crime is a felony punishable by death or by imprisonment for life with or without possibility of parole, this subsection does not preclude a governmental entity from contracting with a private attorney who agrees to provide such services for a lesser rate of compensation.

2. Except as otherwise provided in subsection 4, the total fee for each attorney in any matter regardless of the number of offenses charged or ancillary matters pursued must not exceed:

(a) If the most serious crime is a felony punishable by death or by imprisonment for life with or without possibility of parole, $20,000;

(b) If the most serious crime is a felony other than a felony included in paragraph (a) or is a gross misdemeanor, $2,500;

(c) If the most serious crime is a misdemeanor, $750;

(d) For an appeal of one or more misdemeanor convictions, $750; or

(e) For an appeal of one or more gross misdemeanor or felony convictions, $2,500.

3. Except as otherwise provided in subsection 4, an attorney appointed by a district court to represent an indigent petitioner for a writ of habeas corpus or other postconviction relief, if the petitioner is imprisoned pursuant to a judgment of conviction of a gross misdemeanor or felony, is entitled to be paid a fee not to exceed $750.

4. If the appointing court because of:

(a) The complexity of a case or the number of its factual or legal issues;

(b) The severity of the offense;

(c) The time necessary to provide an adequate defense; or

(d) Other special circumstances,

deems it appropriate to grant a fee in excess of the applicable maximum, the payment must be made, but only if the court in which the representation was rendered certifies that the amount of the excess payment is both reasonable and necessary and the payment is approved by the presiding judge of the judicial district in which the attorney was appointed, or if there is no such presiding judge or if he or she presided over the court in which the representation was rendered, then by the district judge who holds seniority in years of service in office.

5. The magistrate, the district court or the Supreme Court may, in the interests of justice, substitute one appointed attorney for another at any stage of the proceedings, but the total amount of fees granted to all appointed attorneys must not exceed those allowable if but one attorney represented or defended the defendant at all stages of the criminal proceeding.

[1:86:1875; A 1911, 318; 1945, 103; 1943 NCL 11357] + [2:86:1875; BH 2421; C 2456; RL 7541; NCL 11358] (NRS A 1963, 510; 1964, 8; 1965, 598; 1967, 1468; 1969, 478; 1973, 168; 1975, 1153; 1977, 419, 875; 1981, 874; 1983, 109, 1095; 1985, 1023, 1024; 1987, 1295; 1991, 2077; 1993, 2465; 2003, 442)

NRS 7.125 Fees of appointed attorney other than public defender. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as limited by subsections 2, 3 and 4, an attorney, other than a public defender, who is appointed by a magistrate or a district court to represent or defend a defendant at any stage of the criminal proceedings from the defendant s initial appearance before the magistrate or the district court through the appeal, if any, is entitled to receive a fee for court appearances and other time reasonably spent on the matter to which the appointment is made of $125 per hour in cases in which the death penalty is sought and $100 per hour in all other cases. Except for cases in which the most serious crime is a felony punishable by death or by imprisonment for life with or without possibility of parole, this subsection does not preclude a governmental entity from contracting with a private attorney who agrees to provide such services for a lesser rate of compensation.

2. Except as otherwise provided in subsection 4, the total fee for each attorney in any matter regardless of the number of offenses charged or ancillary matters pursued must not exceed:

(a) If the most serious crime is a felony punishable by death or by imprisonment for life with or without possibility of parole, $20,000;

(b) If the most serious crime is a felony other than a felony included in paragraph (a) or is a gross misdemeanor, $2,500;

(c) If the most serious crime is a misdemeanor, $750;

(d) For an appeal of one or more misdemeanor convictions, $750; or

(e) For an appeal of one or more gross misdemeanor or felony convictions, $2,500.

3. Except as otherwise provided in subsection 4, an attorney appointed by a district court to represent an indigent petitioner for a writ of habeas corpus or other postconviction relief, if the petitioner is imprisoned pursuant to a judgment of conviction of a gross misdemeanor or felony, is entitled to be paid a fee not to exceed $750.

4. If the appointing court because of:

(a) The complexity of a case or the number of its factual or legal issues;

(b) The severity of the offense;

(c) The time necessary to provide an adequate defense; or

(d) Other special circumstances,

deems it appropriate to grant a fee in excess of the applicable maximum, the payment must be made, but only if the court in which the representation was rendered certifies that the amount of the excess payment is both reasonable and necessary and the payment is approved by the presiding judge of the judicial district in which the attorney was appointed, or if there is no such presiding judge or if he or she presided over the court in which the representation was rendered, then by the district judge who holds seniority in years of service in office.

5. The magistrate, the district court, the Court of Appeals or the Supreme Court may, in the interests of justice, substitute one appointed attorney for another at any stage of the proceedings, but the total amount of fees granted to all appointed attorneys must not exceed those allowable if but one attorney represented or defended the defendant at all stages of the criminal proceeding.

[1:86:1875; A 1911, 318; 1945, 103; 1943 NCL 11357] + [2:86:1875; BH 2421; C 2456; RL 7541; NCL 11358] (NRS A 1963, 510; 1964, 8; 1965, 598; 1967, 1468; 1969, 478; 1973, 168; 1975, 1153; 1977, 419, 875; 1981, 874; 1983, 109, 1095; 1985, 1023, 1024; 1987, 1295; 1991, 2077; 1993, 2465; 2003, 442; 2013, 1731, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 7.135 - Reimbursement for expenses; employment of investigative, expert or other services.

The attorney appointed by a magistrate or district court to represent a defendant is entitled, in addition to the fee provided by NRS 7.125 for the attorney s services, to be reimbursed for expenses reasonably incurred by the attorney in representing the defendant and may employ, subject to the prior approval of the magistrate or the district court in an ex parte application, such investigative, expert or other services as may be necessary for an adequate defense. Compensation to any person furnishing such investigative, expert or other services must not exceed $500, exclusive of reimbursement for expenses reasonably incurred, unless payment in excess of that limit is:

1. Certified by the trial judge of the court, or by the magistrate if the services were rendered in connection with a case disposed of entirely before the magistrate, as necessary to provide fair compensation for services of an unusual character or duration; and

2. Approved by the presiding judge of the judicial district in which the attorney was appointed or, if there is no presiding judge, by the district judge who holds seniority in years of service in office.

(Added to NRS by 1975, 1155; A 1981, 875; 1983, 110; 2003, 443)



NRS 7.145 - Claim for compensation and expenses.

1. A claim for compensation and expenses made pursuant to NRS 7.125 or 7.135 must not be paid unless it is submitted within 60 days after the appointment is terminated to:

(a) The magistrate in cases in which the representation was rendered exclusively before the magistrate; and

(b) The district court in all other cases.

2. Each claim must be supported by a sworn statement specifying the time expended in court, the services rendered out of court and the time expended therein, the expenses incurred while the case was pending and the compensation and reimbursement applied for or received in the same case from any other source. Except as otherwise provided for the approval of payments in excess of the statutory limit, the magistrate or the court to which the claim is submitted shall fix and certify the compensation and expenses to be paid, and the amounts so certified must be paid in accordance with NRS 7.155.

(Added to NRS by 1975, 1156; A 1977, 420; 1987, 1296)



NRS 7.155 - Payment of compensation and expenses from county treasury or money appropriated to State Public Defender.

The compensation and expenses of an attorney appointed to represent a defendant must be paid from the county treasury unless the proceedings are based upon a postconviction petition for habeas corpus, in which case the compensation and expenses must be paid from money appropriated to the Office of State Public Defender, but after the appropriation for such expenses is exhausted, money must be allocated to the Office of State Public Defender from the reserve for statutory contingency account for the payment of such compensation and expenses.

(Added to NRS by 1975, 1155; A 1991, 90, 1750, 1825)



NRS 7.165 - Payment of compensation and expenses by defendant.

If at any time after the appointment of an attorney or attorneys the magistrate or the district court finds that money is available for payment from or on behalf of the defendant so that the defendant is financially able to obtain private counsel or to make partial payment for such representation, the magistrate or the district court may:

1. Terminate the appointment of such attorney or attorneys; or

2. Direct that such money be paid to:

(a) The appointed attorney or attorneys, in which event any compensation provided for in NRS 7.125 shall be reduced by the amount of the money so paid, and no such attorney may otherwise request or accept any payment or promise of payment for representing such defendant; or

(b) The clerk of the district court for deposit in the county treasury, if all of the compensation and expenses in connection with the representation of such defendant were paid from the county treasury, and remittance to the Office of State Public Defender, if such compensation and expenses were paid partly from moneys appropriated to the Office of State Public Defender and the money received exceeds the amount of compensation and expenses paid from the county treasury.

(Added to NRS by 1975, 1155; A 1977, 420)



NRS 7.175 - Compensation and expenses on new trial.

For the purposes of compensation and other payments authorized by NRS 7.125 to 7.165, inclusive, an order by a court granting a new trial shall be deemed to initiate a new case.

(Added to NRS by 1975, 1156)



NRS 7.275 - Continuation as public corporation; powers; rules of Supreme Court.

1. The State Bar of Nevada, a public corporation heretofore created by statute, is hereby continued under the exclusive jurisdiction and control of the Supreme Court.

2. The State Bar of Nevada has perpetual succession and a seal and it may sue and be sued. It may, for the purpose of carrying into effect and promoting its objectives:

(a) Make contracts.

(b) Own, hold, use, manage and deal in and with real and personal property.

(c) Do all other acts incidental to the foregoing or necessary or expedient for the administration of its affairs and the attainment of its purposes.

3. Rules for the government of the State Bar of Nevada shall be made by the Supreme Court pursuant to NRS 2.120.

(Added to NRS by 1963, 385)



NRS 7.285 - Unlawful practice of law; criminal penalties; initiation of civil action by State Bar of Nevada.

1. A person shall not practice law in this state if the person:

(a) Is not an active member of the State Bar of Nevada or otherwise authorized to practice law in this state pursuant to the rules of the Supreme Court; or

(b) Is suspended or has been disbarred from membership in the State Bar of Nevada pursuant to the rules of the Supreme Court.

2. A person who violates any provision of subsection 1 is guilty of:

(a) For a first offense within the immediately preceding 7 years, a misdemeanor.

(b) For a second offense within the immediately preceding 7 years, a gross misdemeanor.

(c) For a third and any subsequent offense within the immediately preceding 7 years, a category E felony and shall be punished as provided in NRS 193.130.

3. The State Bar of Nevada may bring a civil action to secure an injunction and any other appropriate relief against a person who violates this section.

(Added to NRS by 1963, 385; A 1999, 1333)






Chapter 10 - General Provisions

NRS 10.010 - Definitions.

As used in this title, unless the context otherwise requires, the words and terms defined in NRS 10.015 to 10.125, inclusive, have the meanings ascribed to them in those sections.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.015 - Affinity defined.

Affinity when applied to the marriage relation signifies the connection existing in consequence of marriage between each of the married persons and the blood relatives of the other.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.025 - Month defined.

Month means a calendar month, unless otherwise expressed.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.035 - Oath defined.

Oath includes affirmation or declaration.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.045 - Personal property defined.

Personal property includes money, goods, chattels, things in action and evidences of debt.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.055 - Process defined.

Process signifies a writ or summons in the course of judicial proceedings.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.065 - Property defined.

Property includes both real and personal property.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.075 - Real property defined.

Real property is coextensive with lands, tenements and hereditaments.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.085 - State defined.

State when applied to the different parts of the United States, includes the District of Columbia and the territories.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.095 - United States defined.

United States may include the District of Columbia and territories or insular possessions.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.105 - Will defined.

Will includes a codicil.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.115 - Writ defined.

Writ signifies an order or precept in writing, issued in the name of the State or of a court or judicial officer.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.125 - Writing defined.

Writing includes printing and typewriting.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.135 - Interpretation.

As used in this title, every mode of oral statement, under oath or affirmation, is embraced by the term testify, and every written one in the term depose.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.145 - Signature by mark.

As used in this title, signature or subscription includes mark when the person cannot write, his or her name being written near it by a person who writes his or her own name as a witness; but when a signature is by mark it must, in order that it may be acknowledged or may serve as the signature to any sworn statement, be witnessed by two persons who must subscribe their own names as witnesses thereto.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 181; 1985, 499)



NRS 10.155 - Legal residence.

Unless otherwise provided by specific statute, the legal residence of a person with reference to the person s right of naturalization, right to maintain or defend any suit at law or in equity, or any other right dependent on residence, is that place where the person has been physically present within the State or county, as the case may be, during all of the period for which residence is claimed by the person. Should any person absent himself or herself from the jurisdiction of his or her residence with the intention in good faith to return without delay and continue his or her residence, the time of such absence is not considered in determining the fact of residence.

[Part 1:158:1911; RL 3609; NCL 6405] (NRS A 1981, 1861) (Substituted in revision for NRS 10.020)



NRS 10.165 - Performance of secular acts.

Whenever any act of a secular nature, other than a work of necessity or mercy, is appointed by law or contract to be performed upon a particular day, which day falls upon a holiday or a nonjudicial day, it may be performed upon the next business day with the same effect as if it had been performed upon the day appointed; and if such act is to be performed at a particular hour it may be performed at the same hour of the next business day.

[1:61:1913; 1919 RL p. 3351; NCL 9408] (Substituted in revision for NRS 10.030)



NRS 10.175 - Seals of public offices: Impressions on documents.

A seal of a public office, when required to any writ or process or proceeding, or to authenticate a copy of any record or document, may be impressed with wax, wafer, or any other substance, and then attached to the writ, process or proceeding, or to the copy of the record or document, or it may be impressed on the paper alone.

[1911 CPA 539; RL 5481; NCL 9028] (NRS A 2011, 710)






Chapter 11 - Limitation of Actions

NRS 11.010 - Commencement of civil actions.

Civil actions can only be commenced within the periods prescribed in this chapter, after the cause of action shall have accrued, except where a different limitation is prescribed by statute.

[1911 CPA 4; RL 4946; NCL 8503]



NRS 11.020 - Effect of laws of limitation of other states or countries.

When a cause of action has arisen in another state, or in a foreign country, and by the laws thereof an action thereon cannot there be maintained against a person by reason of the lapse of time, an action thereon shall not be maintained against the person in this State, except in favor of a citizen thereof who has held the cause of action from the time it accrued.

[1911 CPA 5; RL 4947; NCL 8504]



NRS 11.030 - When action cannot be brought by grantee from this State.

No action can be brought for or in respect to real property by any person claiming under letters patent, or grants from this State, unless the same might have been commenced by the State as herein specified in case such patent had not been issued or grant made.

[1911 CPA 36; RL 4948; NCL 8505]



NRS 11.040 - When actions by State or its grantees are to be brought within 7 years.

When letters patent or grants of real property issued or made by this state are declared void by the determination of a competent court, an action for the recovery of the property so conveyed may be brought, either by the State, or by any subsequent patentee or grantee of the property, his or her heirs or assigns, within 7 years after such determination, but not after that period.

[1911 CPA 7; RL 4949; NCL 8506]



NRS 11.060 - Action for recovery of mining claims: Occupation and possession; other applicable provisions.

1. No action for the recovery of mining claims, or for the recovery of the possession thereof, shall be maintained, unless it appears that the plaintiff, or those through or from whom the plaintiff claims, were seized or possessed of such mining claim, or were the owners thereof, according to the laws and customs of the district embracing the same, within 2 years before the commencement of such action.

2. Occupation and adverse possession of a mining claim shall consist in holding and working the same, in the usual and customary mode of holding and working similar claims in the vicinity thereof.

3. All of the provisions of this chapter which apply to other real estate, so far as applicable, shall be deemed to include and apply to mining claims; provided,

(a) That in such application 2 years shall be held to be the period intended whenever the term 5 years is used; and

(b) That when the terms legal title or title are used, they shall be held to include title acquired by location or occupation, according to the usages, laws and customs of the district embracing the claim.

[1911 CPA 9; RL 4951; NCL 8508]



NRS 11.070 - No cause of action effectual unless party or predecessor seized or possessed within 5 years.

No cause of action or defense to an action, founded upon the title to real property, or to rents or to services out of the same, shall be effectual, unless it appears that the person prosecuting the action or making the defense, or under whose title the action is prosecuted or the defense is made, or the ancestor, predecessor, or grantor of such person, was seized or possessed of the premises in question within 5 years before the committing of the act in respect to which said action is prosecuted or defense made.

[1911 CPA 10; RL 4952; NCL 8509]



NRS 11.080 - Seisin within 5 years; when necessary in action for real property.

No action for the recovery of real property, or for the recovery of the possession thereof other than mining claims, shall be maintained, unless it appears that the plaintiff or the plaintiff s ancestor, predecessor or grantor was seized or possessed of the premises in question, within 5 years before the commencement thereof.

[1911 CPA 11; RL 4953; NCL 8510]



NRS 11.090 - Peaceable entry; when not valid as claim.

No peaceable entry upon real estate shall be deemed sufficient and valid as a claim, unless an action be commenced by the plaintiff for possession within 1 year from the making of such entry, or within 5 years from the time when the right to bring such action accrued.

[1911 CPA 12; RL 4954; NCL 8511]



NRS 11.100 - Possession presumed in legal owner unless adversely held.

In every action for the recovery of real property, or the possession thereof, the person establishing a legal title to the premises shall be presumed to have been possessed thereof within the time prescribed by law; and the occupation of such premises by any other person shall be deemed to have been under and in subordination to the legal title, unless it shall appear:

1. That is has been protected by a substantial enclosure; or

2. That it has been cultivated or improved in accordance with the usual and ordinary methods of husbandry.

[1911 CPA 13; RL 4955; NCL 8512]



NRS 11.110 - Occupation under written instrument or judgment; when deemed adverse.

Whenever it shall appear that the occupant, or those under whom the occupant claims, entered into the possession of premises, under claim of title, exclusive of any other right, founding such claim upon a written instrument as being a conveyance of the premises in question, or upon the decree or judgment of a competent court, and that there has been a continued occupation and possession of the premises included in such instrument, decree, or judgment, or of some part of such premises, under such claim, for 5 years, the premises so included shall be deemed to have been held adversely, except that where the premises so included consists of a tract divided into lots, the possession of one lot shall not be deemed a possession of any other lot of the same tract.

[1911 CPA 14; RL 4956; NCL 8513]



NRS 11.120 - What constitutes adverse possession under written instrument or judgment.

For the purpose of constituting adverse possession by any person claiming a title, founded upon a written instrument or judgment or decree, land shall be deemed to have been possessed and occupied in the following cases:

1. Where it has been usually cultivated or improved.

2. Where it has been protected by a substantial enclosure.

3. Where, though not enclosed, it has been used for the supply of fuel, or of fencing timber, for the purpose of husbandry; or for the use of pasturage, or for ordinary uses of the occupant.

4. Where a known farm or single lot has been partly improved, the portion of such farm or lot that may have been left not cleared, or not enclosed according to the usual course and custom of the adjoining country, shall be deemed to have been occupied for the same length of time as the part improved and cultivated.

[1911 CPA 15; RL 4957; NCL 8514]



NRS 11.130 - Premises actually occupied under claim of title deemed to be held adversely.

Where it appears that there has been an actual continued occupation of premises, under a claim of title, exclusive of any other right, but not founded upon a written instrument, or a judgment or decree, the premises so actually occupied, and no other, shall be deemed to have been held adversely.

[1911 CPA 16; RL 4958; NCL 8515]



NRS 11.140 - What constitutes adverse possession under claim of title not founded on written instrument.

For the purpose of constituting an adverse possession, by a person claiming title, not founded upon a written instrument, judgment or decree, land shall be deemed to have been possessed and occupied in the following cases only:

1. Where it has been protected by a substantial enclosure.

2. Where it has been usually cultivated or improved.

[1911 CPA 17; RL 4959; NCL 8516]



NRS 11.150 - Additional requirements for adverse possession: Occupation continuously for 5 years; payment of taxes.

In no case shall adverse possession be considered established unless it be shown, in addition to the requirements of NRS 11.120 or 11.140, that the land has been occupied and claimed for the period of 5 years, continuously, and that the party or persons, their predecessors and grantors have paid all taxes, state, county and municipal, which may have been levied and assessed against the land for the period mentioned, or have tendered payment thereof.

[1911 CPA 18; A 1937, 26; 1931 NCL 8517] (NRS A 1957, 321)



NRS 11.160 - Relation of landlord and tenant as affecting adverse possession.

Whenever the relation of landlord and tenant shall have existed between any persons, the possession of the tenant shall be deemed the possession of the landlord until the expiration of 5 years from the expiration of the tenancy, or, where there has been no written lease, until the expiration of 5 years from the time of the last payment of rent, notwithstanding that such tenant may have acquired another title, or may have claimed to hold adversely to the landlord. But such presumptions shall not be made after the periods herein limited.

[1911 CPA 19; RL 4961; NCL 8518]



NRS 11.170 - Right of possession not affected by descent cast.

The right of a person to the possession of any real property shall not be impaired or affected by a descent being cast in consequence of the death of a person in possession of such property.

[1911 CPA 20; RL 4962; NCL 8519]



NRS 11.180 - Certain disabilities excluded from time to commence actions.

If a person entitled to commence an action for the recovery of real property, or for the recovery of the possession thereof, or to make any entry or defense founded on the title to real property or to rents or services out of the same, be at the time such title shall first descend or accrue, either:

1. Within the age of majority; or

2. Insane; or

3. Imprisoned on a criminal charge, or in execution upon conviction of a criminal offense, for a term less than for life,

the time during which such disability continues is not deemed any portion of the time in this chapter limited for the commencement of such actions, or the making of such entry or defense, but such action may be commenced or entry or defense made, within the period of 2 years after such disability shall cease, or after the death of the person entitled, who shall die under such disability, but such action shall not be commenced, or entry or defense made, after that period.

[1911 CPA 24; RL 4966; NCL 8523]



NRS 11.190 - Periods of limitation.

Except as otherwise provided in NRS 40.4639, 125B.050 and 217.007, actions other than those for the recovery of real property, unless further limited by specific statute, may only be commenced as follows:

1. Within 6 years:

(a) An action upon a judgment or decree of any court of the United States, or of any state or territory within the United States, or the renewal thereof.

(b) An action upon a contract, obligation or liability founded upon an instrument in writing, except those mentioned in the preceding sections of this chapter.

2. Within 4 years:

(a) An action on an open account for goods, wares and merchandise sold and delivered.

(b) An action for any article charged on an account in a store.

(c) An action upon a contract, obligation or liability not founded upon an instrument in writing.

(d) An action against a person alleged to have committed a deceptive trade practice in violation of NRS 598.0903 to 598.0999, inclusive, but the cause of action shall be deemed to accrue when the aggrieved party discovers, or by the exercise of due diligence should have discovered, the facts constituting the deceptive trade practice.

3. Within 3 years:

(a) An action upon a liability created by statute, other than a penalty or forfeiture.

(b) An action for waste or trespass of real property, but when the waste or trespass is committed by means of underground works upon any mining claim, the cause of action shall be deemed to accrue upon the discovery by the aggrieved party of the facts constituting the waste or trespass.

(c) An action for taking, detaining or injuring personal property, including actions for specific recovery thereof, but in all cases where the subject of the action is a domestic animal usually included in the term livestock, which has a recorded mark or brand upon it at the time of its loss, and which strays or is stolen from the true owner without the owner s fault, the statute does not begin to run against an action for the recovery of the animal until the owner has actual knowledge of such facts as would put a reasonable person upon inquiry as to the possession thereof by the defendant.

(d) Except as otherwise provided in NRS 112.230 and 166.170, an action for relief on the ground of fraud or mistake, but the cause of action in such a case shall be deemed to accrue upon the discovery by the aggrieved party of the facts constituting the fraud or mistake.

(e) An action pursuant to NRS 40.750 for damages sustained by a financial institution or other lender because of its reliance on certain fraudulent conduct of a borrower, but the cause of action in such a case shall be deemed to accrue upon the discovery by the financial institution or other lender of the facts constituting the concealment or false statement.

4. Within 2 years:

(a) An action against a sheriff, coroner or constable upon liability incurred by acting in his or her official capacity and in virtue of his or her office, or by the omission of an official duty, including the nonpayment of money collected upon an execution.

(b) An action upon a statute for a penalty or forfeiture, where the action is given to a person or the State, or both, except when the statute imposing it prescribes a different limitation.

(c) An action for libel, slander, assault, battery, false imprisonment or seduction.

(d) An action against a sheriff or other officer for the escape of a prisoner arrested or imprisoned on civil process.

(e) Except as otherwise provided in NRS 11.215, an action to recover damages for injuries to a person or for the death of a person caused by the wrongful act or neglect of another. The provisions of this paragraph relating to an action to recover damages for injuries to a person apply only to causes of action which accrue after March 20, 1951.

(f) An action to recover damages under NRS 41.740.

5. Within 1 year:

(a) An action against an officer, or officer de facto to recover goods, wares, merchandise or other property seized by the officer in his or her official capacity, as tax collector, or to recover the price or value of goods, wares, merchandise or other personal property so seized, or for damages for the seizure, detention or sale of, or injury to, goods, wares, merchandise or other personal property seized, or for damages done to any person or property in making the seizure.

(b) An action against an officer, or officer de facto for money paid to the officer under protest, or seized by the officer in his or her official capacity, as a collector of taxes, and which, it is claimed, ought to be refunded.

[1911 CPA 25; A 1951, 247] (NRS A 1965, 948, 1415; 1967, 113; 1981, 1023, 1885; 1983, 612; 1985, 698; 1987, 14, 1346; 1991, 117; 1993, 454, 2628; 1997, 1591; 1999, 1238; 2005, 1424; 2007, 742, 2472, 2848; 2011, 1745; 2013, 1027)



NRS 11.200 - Computation of time.

The time in NRS 11.190 shall be deemed to date from the last transaction or the last item charged or last credit given; and whenever any payment on principal or interest has been or shall be made upon an existing contract, whether it be a bill of exchange, promissory note or other evidence of indebtedness if such payment be made after the same shall have become due, the limitation shall commence from the time the last payment was made.

[1911 CPA 26; RL 4968; NCL 8525]



NRS 11.202 - Actions for damages for injury or wrongful death caused by deficiency in construction of improvements to real property: Deficiencies resulting from willful misconduct; fraudulently concealed deficiencies.

1. An action may be commenced against the owner, occupier or any person performing or furnishing the design, planning, supervision or observation of construction, or the construction of an improvement to real property at any time after the substantial completion of such an improvement, for the recovery of damages for:

(a) Any deficiency in the design, planning, supervision or observation of construction or the construction of such an improvement which is the result of his or her willful misconduct or which he or she fraudulently concealed;

(b) Injury to real or personal property caused by any such deficiency; or

(c) Injury to or the wrongful death of a person caused by any such deficiency.

2. The provisions of this section do not apply in an action brought against:

(a) The owner or keeper of any hotel, inn, motel, motor court, boardinghouse or lodging house in this State on account of his or her liability as an innkeeper.

(b) Any person on account of a defect in a product.

(Added to NRS by 1983, 1238)



NRS 11.203 - Actions for damages for injury or wrongful death caused by deficiency in construction of improvements to real property: Known deficiencies.

1. Except as otherwise provided in NRS 11.202 and 11.206, no action may be commenced against the owner, occupier or any person performing or furnishing the design, planning, supervision or observation of construction, or the construction of an improvement to real property more than 10 years after the substantial completion of such an improvement, for the recovery of damages for:

(a) Any deficiency in the design, planning, supervision or observation of construction or the construction of such an improvement which is known or through the use of reasonable diligence should have been known to him or her;

(b) Injury to real or personal property caused by any such deficiency; or

(c) Injury to or the wrongful death of a person caused by any such deficiency.

2. Notwithstanding the provisions of NRS 11.190 and subsection 1 of this section, if an injury occurs in the 10th year after the substantial completion of such an improvement, an action for damages for injury to property or person, damages for wrongful death resulting from such injury or damages for breach of contract may be commenced within 2 years after the date of such injury, irrespective of the date of death, but in no event may an action be commenced more than 12 years after the substantial completion of the improvement.

3. The provisions of this section do not apply to a claim for indemnity or contribution.

(Added to NRS by 1983, 1238; A 1999, 1444)



NRS 11.204 - Actions for damages for injury or wrongful death caused by deficiency in construction of improvements to real property: Latent deficiencies.

1. Except as otherwise provided in NRS 11.202, 11.203 and 11.206, no action may be commenced against the owner, occupier or any person performing or furnishing the design, planning, supervision or observation of construction, or the construction of an improvement to real property more than 8 years after the substantial completion of such an improvement, for the recovery of damages for:

(a) Any latent deficiency in the design, planning, supervision or observation of construction or the construction of such an improvement;

(b) Injury to real or personal property caused by any such deficiency; or

(c) Injury to or the wrongful death of a person caused by any such deficiency.

2. Notwithstanding the provisions of NRS 11.190 and subsection 1 of this section, if an injury occurs in the eighth year after the substantial completion of such an improvement, an action for damages for injury to property or person, damages for wrongful death resulting from such injury or damages for breach of contract may be commenced within 2 years after the date of such injury, irrespective of the date of death, but in no event may an action be commenced more than 10 years after the substantial completion of the improvement.

3. The provisions of this section do not apply to a claim for indemnity or contribution.

4. For the purposes of this section, latent deficiency means a deficiency which is not apparent by reasonable inspection.

(Added to NRS by 1983, 1237; A 1999, 1445)



NRS 11.205 - Actions for damages for injury or wrongful death caused by deficiency in construction of improvements to real property: Patent deficiencies.

1. Except as otherwise provided in NRS 11.202, 11.203 and 11.206, no action may be commenced against the owner, occupier or any person performing or furnishing the design, planning, supervision or observation of construction, or the construction of an improvement to real property more than 6 years after the substantial completion of such an improvement, for the recovery of damages for:

(a) Any patent deficiency in the design, planning, supervision or observation of construction or the construction of such an improvement;

(b) Injury to real or personal property caused by any such deficiency; or

(c) Injury to or the wrongful death of a person caused by any such deficiency.

2. Notwithstanding the provisions of NRS 11.190 and subsection 1 of this section, if an injury occurs in the sixth year after the substantial completion of such an improvement, an action for damages for injury to property or person, damages for wrongful death resulting from such injury or damages for breach of contract may be commenced within 2 years after the date of such injury, irrespective of the date of death, but in no event may an action be commenced more than 8 years after the substantial completion of the improvement.

3. The provisions of this section do not apply to a claim for indemnity or contribution.

4. For the purposes of this section, patent deficiency means a deficiency which is apparent by reasonable inspection.

(Added to NRS by 1965, 948; A 1983, 1239; 1999, 1445)



NRS 11.2055 - Actions for damages for injury or wrongful death caused by deficiency in construction of improvements to real property: Determination of date of substantial completion of improvement to real property.

1. Except as otherwise provided in subsection 2, for the purposes of NRS 11.202 to 11.206, inclusive, the date of substantial completion of an improvement to real property shall be deemed to be the date on which:

(a) The final building inspection of the improvement is conducted;

(b) A notice of completion is issued for the improvement; or

(c) A certificate of occupancy is issued for the improvement,

whichever occurs later.

2. If none of the events described in subsection 1 occurs, the date of substantial completion of an improvement to real property must be determined by the rules of the common law.

(Added to NRS by 1999, 1444)



NRS 11.206 - Actions for damages for injury or wrongful death caused by deficiency in construction of improvements to real property: Limitation of actions not a defense in actions based on liability as innkeeper or for defect in product.

The limitations respectively prescribed by NRS 11.203, 11.204 and 11.205 are not a defense in an action brought against:

1. The owner or keeper of any hotel, inn, motel, motor court, boardinghouse or lodging house in this State on account of his or her liability as an innkeeper.

2. Any person on account of a defect in a product.

(Added to NRS by 1983, 1238)



NRS 11.207 - Malpractice actions against attorneys and veterinarians.

1. An action against an attorney or veterinarian to recover damages for malpractice, whether based on a breach of duty or contract, must be commenced within 4 years after the plaintiff sustains damage or within 2 years after the plaintiff discovers or through the use of reasonable diligence should have discovered the material facts which constitute the cause of action, whichever occurs earlier.

2. This time limitation is tolled for any period during which the attorney or veterinarian conceals any act, error or omission upon which the action is founded and which is known or through the use of reasonable diligence should have been known to the attorney or veterinarian.

(Added to NRS by 1981, 1023; A 1997, 478)



NRS 11.2075 - Malpractice actions against accountants.

1. An action against an accountant or accounting firm to recover damages for malpractice must be commenced within:

(a) Two years after the date on which the alleged act, error or omission is discovered or should have been discovered through the use of reasonable diligence;

(b) Four years after completion of performance of the service for which the action is brought; or

(c) Four years after the date of the initial issuance of the report prepared by the accountant or accounting firm regarding the financial statements or other information,

whichever occurs earlier.

2. The time limitation set forth in subsection 1 is tolled for any period during which the accountant or accounting firm conceals the act, error or omission upon which the action is founded and which is known or through the use of reasonable diligence should have been known to the accountant or the firm.

3. As used in this section, accountant means a person certified or registered as a public accountant pursuant to chapter 628 of NRS who holds a live permit, as defined in NRS 628.019.

(Added to NRS by 1997, 478)



NRS 11.208 - Action by contractor against Department of Transportation upon contract for construction, reconstruction, improvement or maintenance of highway.

An action by a contractor against the Department of Transportation upon a contract for the construction, reconstruction, improvement or maintenance of a highway must be commenced within 3 years after the date of the:

1. Completion of the contract; or

2. Determination of the engineer or decision of the Board of Directors of the Department of Transportation on an appeal of a claim arising from the contract as provided in the standard specifications for construction of roads and bridges adopted by the Department,

whichever occurs later.

(Added to NRS by 1987, 631; A 1989, 1313)



NRS 11.209 - Actions against principal contractors by employees of subcontractors for wages or benefits.

1. No action against a principal contractor for the recovery of wages due an employee of a subcontractor or contributions or premiums required to be made or paid on account of the employee may be commenced more than:

(a) Two years, if the principal contractor is located in Nevada; or

(b) Three years, if the principal contractor is located outside this state,

after the date the employee should have received those wages from or those contributions or premiums should have been made or paid by the subcontractor.

2. No action against a principal contractor for the recovery of benefits due an employee of a subcontractor may be commenced more than:

(a) Three years, if the principal contractor is located in Nevada; or

(b) Four years, if the principal contractor is located outside this state,

after the date the employee should have received those benefits from the subcontractor.

(Added to NRS by 1983, 1350)



NRS 11.2095 - Action to recover payment for money owed to hospital.

1. Except as otherwise provided in this section, an action against a person to recover payment for any amount owed to a hospital for hospital care provided to the person at the hospital must be commenced not later than 4 years after the date on which any payment that is due for the services is not paid.

2. The period provided in subsection 1 is tolled during any periods in which the hospital is awaiting a determination concerning eligibility for, or the amount of, benefits from an insurer or public program and during any periods in which payments are being made.

3. As used in this section, hospital care has the meaning ascribed to it in NRS 428.155.

(Added to NRS by 2007, 1498)



NRS 11.210 - Mutual open accounts; accrual of cause of action.

In an action brought to recover a balance due upon a mutual, open and current account, where there have been reciprocal demands between the parties, the cause of action shall be deemed to have accrued from the time of the last item proved in the account on either side.

[1911 CPA 27; RL 4969; NCL 8526]



NRS 11.215 - Actions for damages for injury arising from sexual abuse of minor; exception for actions involving injury arising from appearance of minor in pornography.

1. Except as otherwise provided in subsection 2 and NRS 217.007, an action to recover damages for an injury to a person arising from the sexual abuse of the plaintiff which occurred when the plaintiff was less than 18 years of age must be commenced within 10 years after the plaintiff:

(a) Reaches 18 years of age; or

(b) Discovers or reasonably should have discovered that his or her injury was caused by the sexual abuse,

whichever occurs later.

2. An action to recover damages pursuant to NRS 41.1396 must be commenced within 3 years after the occurrence of the following, whichever is later:

(a) The court enters a verdict in a related criminal case; or

(b) The victim reaches the age of 18 years.

3. As used in this section, sexual abuse has the meaning ascribed to it in NRS 432B.100.

(Added to NRS by 1991, 117; A 1993, 254, 455, 456; 2009, 2663)



NRS 11.220 - Action for relief not otherwise provided for.

An action for relief, not hereinbefore provided for, must be commenced within 4 years after the cause of action shall have accrued.

[1911 CPA 28; RL 4970; NCL 8527]



NRS 11.250 - Disabilities preventing running of statute.

If a person entitled to bring an action other than for the recovery of real property be, at the time the cause of action accrued, either:

1. Within the age of 18 years; or

2. Insane; or

3. In the custodial care of the State, if placed in such care while less than 18 years of age, except when the person is imprisoned, paroled or on probation,

the time of such disability shall not be a part of the time limited for the commencement of the action.

[1911 CPA 34; A 1951, 54] (NRS A 1973, 1577; 1977, 1081)



NRS 11.255 - Actions by or on behalf of this State.

1. The provisions of this chapter concerning actions other than for the recovery of real property shall apply to actions brought in the name of the State, or for the benefit of the State, in the same manner as to actions by private individuals.

2. Except as provided in NRS 11.030 and 11.040, there shall be no limitation of actions brought in the name of the State, or for the benefit of the State, for the recovery of real property.

(Added to NRS by 1963, 362)



NRS 11.256 - Definitions.

As used in NRS 11.256 to 11.259, inclusive, unless the context otherwise requires, the words and terms defined in NRS 11.2565 and 11.257 have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 646)



NRS 11.2565 - Action involving nonresidential construction defined.

1. Action involving nonresidential construction means an action that:

(a) Is commenced against a design professional; and

(b) Involves the design, construction, manufacture, repair or landscaping of a nonresidential building or structure, of an alteration of or addition to an existing nonresidential building or structure, or of an appurtenance, including, without limitation, the design, construction, manufacture, repair or landscaping of a new nonresidential building or structure, of an alteration of or addition to an existing nonresidential building or structure, or of an appurtenance.

The term includes, without limitation, an action for professional negligence.

2. As used in this section:

(a) Appurtenance means a structure, installation, facility, amenity or other improvement that is appurtenant to or benefits one or more nonresidential buildings or structures, but is not a part of the nonresidential building or structure. The term includes, without limitation, the parcel of real property, recreational facilities, walls, sidewalks, driveways, landscaping and other structures, installations, facilities and amenities associated with or benefiting one or more nonresidential buildings or structures.

(b) Design professional means a person who holds a professional license or certificate issued pursuant to chapter 623, 623A or 625 of NRS or a person primarily engaged in the practice of professional engineering, land surveying, architecture or landscape architecture.

(Added to NRS by 2007, 646)



NRS 11.257 - Complainant defined.

Complainant means a person who files an action involving nonresidential construction.

(Added to NRS by 2007, 647)



NRS 11.258 - Attorney required to consult expert; required affidavit of attorney; required report of expert.

1. Except as otherwise provided in subsection 2, in an action involving nonresidential construction, the attorney for the complainant shall file an affidavit with the court concurrently with the service of the first pleading in the action stating that the attorney:

(a) Has reviewed the facts of the case;

(b) Has consulted with an expert;

(c) Reasonably believes the expert who was consulted is knowledgeable in the relevant discipline involved in the action; and

(d) Has concluded on the basis of the review and the consultation with the expert that the action has a reasonable basis in law and fact.

2. The attorney for the complainant may file the affidavit required pursuant to subsection 1 at a later time if the attorney could not consult with an expert and prepare the affidavit before filing the action without causing the action to be impaired or barred by the statute of limitations or repose, or other limitations prescribed by law. If the attorney must submit the affidavit late, the attorney shall file an affidavit concurrently with the service of the first pleading in the action stating the reason for failing to comply with subsection 1 and the attorney shall consult with an expert and file the affidavit required pursuant to subsection 1 not later than 45 days after filing the action.

3. In addition to the statement included in the affidavit pursuant to subsection 1, a report must be attached to the affidavit. Except as otherwise provided in subsection 4, the report must be prepared by the expert consulted by the attorney and must include, without limitation:

(a) The resume of the expert;

(b) A statement that the expert is experienced in each discipline which is the subject of the report;

(c) A copy of each nonprivileged document reviewed by the expert in preparing the report, including, without limitation, each record, report and related document that the expert has determined is relevant to the allegations of negligent conduct that are the basis for the action;

(d) The conclusions of the expert and the basis for the conclusions; and

(e) A statement that the expert has concluded that there is a reasonable basis for filing the action.

4. In an action in which an affidavit is required to be filed pursuant to subsection 1:

(a) The report required pursuant to subsection 3 is not required to include the information set forth in paragraphs (c) and (d) of subsection 3 if the complainant or the complainant s attorney files an affidavit, at the time that the affidavit is filed pursuant to subsection 1, stating that he or she made reasonable efforts to obtain the nonprivileged documents described in paragraph (c) of subsection 3, but was unable to obtain such documents before filing the action;

(b) The complainant or the complainant s attorney shall amend the report required pursuant to subsection 3 to include any documents and information required pursuant to paragraph (c) or (d) of subsection 3 as soon as reasonably practicable after receiving the document or information; and

(c) The court may dismiss the action if the complainant and the complainant s attorney fail to comply with the requirements of paragraph (b).

5. An expert consulted by an attorney to prepare an affidavit pursuant to this section must not be a party to the action.

6. As used in this section, expert means a person who is licensed in a state to engage in the practice of professional engineering, land surveying, architecture or landscape architecture.

(Added to NRS by 2007, 647)



NRS 11.259 - Effect of compliance with or failure to comply with

NRS 11.258.

1. The court shall dismiss an action involving nonresidential construction if the attorney for the complainant fails to:

(a) File an affidavit required pursuant to NRS 11.258;

(b) File a report required pursuant to subsection 3 of NRS 11.258; or

(c) Name the expert consulted in the affidavit required pursuant to subsection 1 of NRS 11.258.

2. The fact that an attorney for a complainant has complied or failed to comply with the provisions of NRS 11.256 to 11.259, inclusive, is admissible in the action.

(Added to NRS by 2007, 648)



NRS 11.260 - Action to recover estate sold by guardian.

No action for the recovery of any estate sold by a guardian can be maintained by the ward, or by any person claiming under the ward, unless it is commenced within 3 years next after the termination of the guardianship.

[1911 CPA 21; RL 4963; NCL 8520]



NRS 11.270 - Action to recover estate sold by executor or administrator.

No action for the recovery of any estate sold by an executor or administrator in the course of any probate proceeding can be maintained by any heir or other person claiming under the decedent, unless it be commenced within 3 years next after the sale. An action to set aside the sale may be instituted and maintained at any time within 3 years from the discovery of the fraud or other lawful grounds upon which the action is based.

[1911 CPA 22; RL 4964; NCL 8521]



NRS 11.275 - Action against estate for which letters of administration have not been issued.

1. Except as provided in subsection 2, no action can be maintained against an estate for which letters of administration have not been issued unless it is commenced within 3 years next after the death of the decedent.

2. This section does not affect:

(a) Any lien created by a mortgage or deed of trust which is recorded or a security agreement which is filed.

(b) The rights of any person who is in possession of personal property of the estate.

(Added to NRS by 1979, 652)



NRS 11.280 - Legal disability prevents running of statute.

NRS 11.260 and 11.270 shall not apply to minors or others under any legal disability to sue at the time when the right of action first accrues, but all such persons may commence an action at any time within 1 year after the removal of the disability.

[1911 CPA 23; RL 4965; NCL 8522]



NRS 11.290 - No limitation of action for deposit of money or property; exception.

Except as otherwise provided in subsection 5 of NRS 104.3118, to actions brought to recover money or other property deposited with any bank, credit union, banker, trust company or savings and loan society, there is no limitation.

[1911 CPA 32; RL 4974; NCL 8531] (NRS A 1993, 1316; 1999, 1454)



NRS 11.300 - Absence from State suspends running of statute.

If, when the cause of action shall accrue against a person, the person is out of the State, the action may be commenced within the time herein limited after the person s return to the State; and if after the cause of action shall have accrued the person departs from the State, the time of the absence shall not be part of the time prescribed for the commencement of the action.

[1911 CPA 33; RL 4975; NCL 8532]



NRS 11.310 - Death of person entitled to bring action before limitation expires; death of person against whom an action may be brought.

1. If the person entitled to bring an action dies before the expiration of the time limited for the commencement thereof, and the cause of action survives, an action may be commenced by the person s representatives, after the expiration of that time, and within 1 year from the person s death.

2. If a person against whom an action may be brought dies before the expiration of the time limited for the commencement thereof, and the cause of action survives, an action may be commenced against the person s executors or administrators after the expiration of that time, and within 1 year after the issuing of letters testamentary or of administration; provided:

(a) The final account of such executor or administrator in the estate of such decedent be not sooner filed, and that a claim therefor be presented as required by the law governing estates of deceased persons.

(b) That no real estate of a deceased person shall be liable for the debts of the deceased person other than recorded encumbrances, unless letters testamentary or of administration be granted within 3 years from the date of the death of such decedent, any law to the contrary notwithstanding.

[Part 1911 CPA 35; A 1925, 17; NCL 8534]



NRS 11.320 - Statute suspended when person against whom cause of action exists dies out of State.

If a person against whom a cause of action exists dies without the State, the time which elapses between the person s death and the expiration of 1 year after the issuing, within this state, of letters testamentary or letters of administration is not a part of the time limited for the commencement of an action therefor against the person s executor or administrator.

[1911 CPA 36; RL 4978; NCL 8535]



NRS 11.330 - Action by enemy alien; war suspends limitation.

When a person shall be an alien subject, or citizen of a country at war with the United States, the time of the continuance of the war shall not be a part of the period limited for the commencement of the action; but nothing in this section shall be so construed as to consider any citizen or person of any state engaged in rebellion against the United States Government as an alien.

[1911 CPA 37; RL 4979; NCL 8536]



NRS 11.340 - Reversal of judgment; new action to be brought within 1 year.

If an action shall be commenced within the time prescribed therefor, and a judgment therein for the plaintiff be reversed on appeal, the plaintiff, or if the plaintiff dies and the cause of action survives, the plaintiff s heirs or representatives, may commence a new action within 1 year after the reversal.

[1911 CPA 38; RL 4980; NCL 8537]



NRS 11.350 - Action stayed by injunction.

When the commencement of one action shall be stayed by injunction or statutory prohibition, the time of the continuance of the injunction or prohibition shall not be part of the time limited for the commencement of the action.

[1911 CPA 39; RL 4981; NCL 8538]



NRS 11.360 - Disability must exist when right of action accrued.

No person shall avail himself or herself of a disability, unless it existed when his or her right of action accrued.

[1911 CPA 40; RL 4982; NCL 8539]



NRS 11.370 - Coexisting disabilities must be removed.

When two or more disabilities coexist, at the time the right of action accrues, the limitation shall not attach until they all be removed.

[1911 CPA 41; RL 4983; NCL 8540]



NRS 11.380 - Actions against directors or stockholders of corporations.

The preceding sections of this chapter shall not affect actions against directors or stockholders of a corporation to recover a penalty or forfeiture imposed or to enforce a liability created by law; but such actions must be brought within 3 years after the discovery, by the aggrieved party, of the facts upon which the penalty or forfeiture attached, or the liability was created.

[1911 CPA 42; RL 4984; NCL 8541]



NRS 11.390 - Acknowledgment or new promise must be in writing; exception.

No acknowledgment or promise shall be sufficient evidence of a new or continuing contract whereby to take the case out of the operation of this chapter, unless the same be contained in some writing signed by the party to be charged thereby, except as provided in NRS 11.200.

[1911 CPA 43; RL 4985; NCL 8542]



NRS 11.500 - Recommencement of actions dismissed for lack of subject matter jurisdiction.

1. Notwithstanding any other provision of law, and except as otherwise provided in this section, if an action that is commenced within the applicable period of limitations is dismissed because the court lacked jurisdiction over the subject matter of the action, the action may be recommenced in the court having jurisdiction within:

(a) The applicable period of limitations; or

(b) Ninety days after the action is dismissed,

whichever is later.

2. An action may be recommenced only one time pursuant to paragraph (b) of subsection 1.

3. An action may not be recommenced pursuant to paragraph (b) of subsection 1 more than 5 years after the date on which the original action was commenced.

4. Paragraph (b) of subsection 1 does not apply to a contract that is subject to the provisions of chapter 104 of NRS.

(Added to NRS by 2003, 2134; A 2005, 247)






Chapter 12 - Parties

NRS 12.010 - Assignment of thing in action not to prejudice defense.

Except as provided for secured transactions in chapter 104 of NRS, in the case of an assignment of a thing in action, the action by the assignee shall be without prejudice to any setoff or other defense existing at the time of, or before notice of, the assignment; but this section shall not apply to a negotiable promissory note, or bill of exchange, transferred in good faith and upon good consideration before due.

[1911 CPA 46; RL 4988; NCL 8545] (NRS A 1965, 913)



NRS 12.015 - Actions involving indigent persons.

1. Any person who desires to prosecute or defend a civil action may:

(a) File an affidavit with the court setting forth with particularity facts concerning the person s income, property and other resources which establish that the person is unable to prosecute or defend the action because the person is unable to pay the costs of so doing; or

(b) Submit a statement or otherwise indicate to the court that the person is a client of a program for legal aid.

2. If the court is satisfied that a person who files an affidavit pursuant to subsection 1 is unable to pay the costs of prosecuting or defending the action or if the court finds that a person is a client of a program for legal aid, the court shall order:

(a) The clerk of the court:

(1) To allow the person to commence or defend the action without costs; and

(2) To file or issue any necessary writ, process, pleading or paper without charge.

(b) The sheriff or other appropriate public officer within this State to make personal service of any necessary writ, process, pleading or paper without charge.

3. If the person is required to have proceedings reported or recorded, or if the court determines that the reporting, recording or transcription of proceedings would be helpful to the adjudication or appellate review of the case, the court shall order that the reporting, recording or transcription be performed at the expense of the county in which the action is pending but at a reduced rate as set by the county.

4. If the person prevails in the action, the court shall enter its order requiring the losing party to pay into court within 5 days the costs which would have been incurred by the prevailing party, and those costs must then be paid as provided by law.

5. Where the affidavit establishes that the person is unable to defend an action, the running of the time within which to appear and answer or otherwise defend is tolled during the period between the filing of the affidavit and the ruling of the court thereon.

6. An affidavit filed pursuant to this section, and any application or request for an order filed with the affidavit, does not constitute a general appearance before the court by the affiant or give the court personal jurisdiction over the affiant.

7. The order of the court to which application is made pursuant to this section is not appealable.

8. As used in this section, client of a program for legal aid means a person:

(a) Who is represented by an attorney who is employed by or volunteering for a program for legal aid organized under the auspices of the State Bar of Nevada, a county or local bar association, a county or municipal program for legal services or other program funded by this State or the United States to provide legal assistance to indigent persons; and

(b) Whose eligibility for such representation is based upon indigency.

(Added to NRS by 1967, 1209; A 1989, 201; 1991, 455; 2005, 197)



NRS 12.020 - Actions by married persons.

A husband and wife may sue jointly on all causes of action belonging to either or both of them, except:

1. When the action is for personal injuries, the spouse having sustained personal injuries is a necessary party; and

2. When the action is for compensation for services rendered, the spouse having rendered the services is a necessary party.

[1911 CPA 47; A 1937, 29; 1931 NCL 8546] (NRS A 1975, 557)



NRS 12.030 - Defense of actions against husband and wife.

If husband and wife are sued together, either or both may defend, and if either neglects to defend, the other may defend for both.

[1911 CPA 48; RL 4990; NCL 8547] (NRS A 1975, 558)



NRS 12.040 - Deserted husband or wife as a party.

When a husband has deserted his family, the wife may prosecute or defend in his name any action which he might have prosecuted or defended, and shall have the same powers and rights therein as he might have, and, under like circumstances, the husband shall have the same right.

[1911 CPA 49; RL 4991; NCL 8548]



NRS 12.050 - Appointment of guardian ad litem.

When a guardian ad litem is appointed by the court, the guardian ad litem must be appointed as follows:

1. When the infant is plaintiff, upon the application of the infant if the infant be of the age of 14 years, or, if under that age, upon the application of a relative or friend of the infant.

2. When the infant is defendant, upon the application of the infant if the infant be of the age of 14 years and apply within 10 days after the service of the summons, or, if under that age or if the infant neglect to so apply, then upon the application of a relative or friend of the infant, or any other party to the action.

3. When an insane or incompetent person is a party to an action or proceeding, upon the application of a relative or friend of such insane or incompetent person, or of any other party to the action or proceeding.

[1911 CPA 51; RL 4993; NCL 8550]



NRS 12.070 - Parent or guardian may maintain action for seduction.

Either of the parents or the guardian of a male or female minor child under the age of 16 years may, on behalf of that child, bring an action for the seduction of that child, against a person 3 or more years older than the child. The parent or guardian, as plaintiff, need not show that the child was living with the parent or guardian or was in the service of the parent or guardian at the time of the seduction or later, or that the parent or guardian suffered a loss of service.

[1911 CPA 53; A 1913, 27; NCL 8552] (NRS A 1979, 1171)



NRS 12.080 - Parent or guardian may maintain action for injury of minor child.

The father and mother jointly, or the father or the mother, without preference to either, may maintain an action for the injury of a minor child who has not been emancipated, if the injury is caused by the wrongful act or neglect of another. A guardian may maintain an action for the injury of his or her unemancipated ward, if the injury is caused by the wrongful act or neglect of another, the action by the guardian to be prosecuted for the benefit of the ward. Any such action may be maintained against the person causing the injury, or, if the person is employed by another person who is responsible for his or her conduct, also against that other person.

[1911 CPA 54; A 1913, 27; NCL 8553] (NRS A 1960, 321; 1969, 891; 1971, 151; 1987, 1281)



NRS 12.100 - Action not to abate by death of any party after verdict.

After verdict shall have been rendered in any action for a wrong, such action shall not abate by the death of any party, but the case shall proceed thereafter in the same manner as in cases where the cause of action now survives by law.

[Part 1911 CPA 62; RL 5004; NCL 8561]



NRS 12.105 - State and local governmental agencies may be sued without naming members of their governing bodies; service.

Any political subdivision, public corporation, special district, or other agency of state or local government which is capable of being sued in its own name may be sued by naming it as the party without naming the individual members of its governing body in their representative capacity. In addition to any other method which may be provided by statute or rule of court, service may be made upon the clerk or secretary of the political subdivision, corporation or agency.

(Added to NRS by 1979, 394)



NRS 12.107 - Limitation on commencement of lawsuit against manufacturer or distributor of firearm or ammunition or trade association related to firearms or ammunition; exception for breach of contract or warranty.

1. Except as otherwise provided in subsection 2, the State of Nevada is the only governmental entity in this state that may commence a lawsuit against a manufacturer or distributor of a firearm or ammunition or a trade association related to firearms or ammunition for damages, abatement or injunctive relief resulting from or relating to the lawful design or manufacture of a firearm or ammunition or the marketing or sale of a firearm or ammunition to the public.

2. The provisions of this section do not prohibit a county, city, local government or other political subdivision of this state or an agency thereof from commencing a lawsuit against a manufacturer or distributor of a firearm or ammunition for breach of contract or warranty concerning a firearm or ammunition purchased by the county, city, local government or other political subdivision of this state or agency thereof.

(Added to NRS by 1999, 1411)



NRS 12.110 - Associates may be sued by name of association; summons; judgment to bind joint property.

When two or more persons, associated in any business, transact such business under a common name, whether it comprise the names of such persons or not, the associates may be sued by such common name, the summons in such cases being served on one or more of the associates; and the judgment in the action shall bind the joint property of all the associates, in the same manner as if all had been made defendants and had been sued upon their joint liability.

[1911 CPA 65; RL 5007; NCL 8564]



NRS 12.120 - Unknown heirs to real property may be made parties; allegations and proof that names and residences of heirs are unknown.

1. In any action in which the title to real property situate in this state is involved in which the heir or heirs, or any thereof, of a deceased person may be necessary or proper party or parties defendant and the name or names and place or places of residence of which heir or heirs are unknown to the plaintiff or plaintiffs, such heir or heirs may be made a party or parties defendant by being described in the complaint and summons as the unknown heir or heirs of such deceased person, giving the name and last place of residence of such deceased person, with any further description that may be necessary to reasonably identify the deceased person.

2. In any such action the plaintiff or plaintiffs shall allege in the complaint, and prove at the trial, that diligent search and inquiry have been made by or in behalf of the plaintiff or plaintiffs to ascertain the name or names, and place or places of residence of such heir or heirs, without success, and that the same are and remain unknown to the plaintiff or plaintiffs.

[1911 CPA 67; RL 5009; NCL 8566] + [1911 CPA 68; RL 5010; NCL 8567]



NRS 12.130 - Intervention: Right to intervention; procedure, determination and costs; exception.

1. Except as otherwise provided in subsection 2:

(a) Before the trial, any person may intervene in an action or proceeding, who has an interest in the matter in litigation, in the success of either of the parties, or an interest against both.

(b) An intervention takes place when a third person is permitted to become a party to an action or proceeding between other persons, either by joining the plaintiff in claiming what is sought by the complaint, or by uniting with the defendant in resisting the claims of the plaintiff, or by demanding anything adversely to both the plaintiff and the defendant.

(c) Intervention is made as provided by the Nevada Rules of Civil Procedure.

(d) The court shall determine upon the intervention at the same time that the action is decided. If the claim of the party intervening is not sustained, the party intervening shall pay all costs incurred by the intervention.

2. The provisions of this section do not apply to intervention in an action or proceeding by the Legislature pursuant to NRS 218F.720.

[Part 1911 CPA 64; RL 5006; NCL 8563] (NRS A 2009, 1566)






Chapter 13 - Place of Trial

NRS 13.010 - Where actions are to be commenced.

1. When a person has contracted to perform an obligation at a particular place, and resides in another county, the action must be commenced, and, subject to the power of the court to change the place of trial as provided in this chapter, must be tried in the county in which such obligation is to be performed or in which the person resides; and the county in which the obligation is incurred shall be deemed to be the county in which it is to be performed, unless there is a special contract to the contrary.

2. Actions for the following causes shall be tried in the county in which the subject of the action, or some part thereof, is situated, subject to the power of the court to change the place of trial as provided in this chapter:

(a) For the recovery of real property, or an estate, or interest therein, or for the determination in any form of such right or interest, and for injuries to real property.

(b) For the partition of real property.

(c) For the foreclosure of all liens and mortgages on real property. Where the real property is situated partly in one county and partly in another the plaintiff may select either of the counties, and the county so selected is the proper county for the trial of such action; but, in the case mentioned in this paragraph, if the plaintiff prays in the complaint for an injunction pending the action, or applies pending the action for an injunction, the proper county for the trial shall be the county in which the defendant resides or a majority of the defendants reside at the commencement of the action.

[1911 CPA 69; A 1935, 210; 1931 NCL 8568]



NRS 13.020 - Venue of actions for recovery of penalties and forfeitures; actions against public officers; actions against State of Nevada.

Actions for the following causes must be tried in the county where the cause, or some part thereof, arose, subject to the power of the court to change the place of trial:

1. For the recovery of a penalty or forfeiture imposed by statute; except, that when it is imposed for an offense committed on a lake, river or other stream of water, situated in two or more counties, the action may be brought in any county bordering on such lake, river or stream, and opposite to the place where the offense was committed.

2. Against a public officer, or person especially appointed to execute the duties of a public officer, for an act done by him or her in virtue of the office, or against a person who, by his or her command, or in his or her aid, does anything touching the duties of the officer.

3. Against the State of Nevada or any agency of the State for any tort action, except that any such tort action may also be brought in Carson City.

[1911 CPA 70; RL 5012; NCL 8569] (NRS A 1993, 147)



NRS 13.030 - Venue of actions by or against counties.

1. Actions against a county may be commenced in the district court of the judicial district embracing the county; but actions between counties shall be commenced in a court of competent jurisdiction in any county not a party to the action.

2. Immediately on the service of process, the officer served shall deliver such process and all papers accompanying such service to the district attorney for the county.

3. Actions brought for or against the county shall be in the name of the county.

[1911 CPA 71; RL 5013; NCL 8570]



NRS 13.040 - Venue in other cases.

In all other cases, the action shall be tried in the county in which the defendants, or any one of them, may reside at the commencement of the action; or, if none of the defendants reside in the State, or if residing in the State the county in which they so reside be unknown to the plaintiff, the same may be tried in any county which the plaintiff may designate in the complaint; and if any defendant, or defendants, may be about to depart from the State, such action may be tried in any county where either of the parties may reside or service be had, subject, however, to the power of the court to change the place of trial as provided in this chapter.

[1911 CPA 72; RL 5014; NCL 8571]



NRS 13.050 - Cases in which venue may be changed.

1. If the county designated for that purpose in the complaint be not the proper county, the action may, notwithstanding, be tried therein, unless the defendant before the time for answering expires demand in writing that the trial be had in the proper county, and the place of trial be thereupon changed by consent of the parties, or by order of the court, as provided in this section.

2. The court may, on motion, change the place of trial in the following cases:

(a) When the county designated in the complaint is not the proper county.

(b) When there is reason to believe that an impartial trial cannot be had therein.

(c) When the convenience of the witnesses and the ends of justice would be promoted by the change.

(d) When any defendant in a case commenced in a county without a business court requests a change to a county:

(1) With a business court; and

(2) In which the case, if originally commenced in such county, would be eligible for assignment to the business court.

3. When the place of trial is changed, all other proceedings shall be had in the county to which the place of trial is changed, unless otherwise provided by the consent of the parties in writing duly filed, or by order of the court, and the papers shall be filed or transferred accordingly.

4. As used in this section, business court means, as designated pursuant to the rules of the applicable district court:

(a) A business court docket;

(b) A business matter designation; or

(c) At least one business court judge.

[1911 CPA 73; RL 5015; NCL 8572] (NRS A 2013, 1289)



NRS 13.060 - Transfer of cases for trial to other counties within judicial district when actions uncontested; stipulations.

In any civil action where the complaint or petition is uncontested, or where the parties so stipulate, the court in the county where the action is brought may, upon application of the parties, or of the complainant or petitioner if the action is uncontested and all required notices have been given, transfer the action for trial to another county within the same judicial district.

(Added to NRS by 1967, 693)






Chapter 14 - Commencement of Actions

NRS 14.010 - Notice of pendency of actions affecting real property: Recording.

1. In an action for the foreclosure of a mortgage upon real property, or affecting the title or possession of real property, the plaintiff, at the time of filing the complaint, and the defendant, at the time of filing his or her answer, if affirmative relief is claimed in the answer, shall record with the recorder of the county in which the property, or some part thereof, is situated, a notice of the pendency of the action, containing the names of the parties, the object of the action and a description of the property in that county affected thereby, and the defendant shall also in the notice state the nature and extent of the relief claimed in the answer.

2. A notice of an action affecting real property, which is pending in any United States District Court for the District of Nevada may be recorded and indexed in the same manner and in the same place as provided with respect to actions pending in courts of this state.

3. From the time of recording only, except as otherwise provided in NRS 14.017, the pendency of the action is constructive notice to a purchaser or encumbrancer of the property affected thereby. In case of the foreclosure of the mortgage, all purchasers or encumbrancers, by unrecorded deed or other instrument in writing made before the recording of the notice, and after the date of the mortgage, shall be deemed purchasers or encumbrancers after the recording of the notice, and subject thereto, unless NRS 14.017 is applicable or they can show that, at the time of recording the notice, the plaintiff had actual notice of the purchase or encumbrance.

[1911 CPA 79; RL 5021; NCL 8577] (NRS A 1969, 22; 1983, 1849; 1987, 637; 2001, 1747)



NRS 14.015 - Notice of pendency of actions affecting real property: Hearing; cancellation; bond.

1. After a notice of pendency of an action has been recorded with the recorder of the county, the defendant or, if affirmative relief is claimed in the answer, the plaintiff, may request that the court hold a hearing on the notice, and such a hearing must be set as soon as is practicable, taking precedence over all other civil matters except a motion for a preliminary injunction.

2. Upon 15 days notice, the party who recorded the notice of pendency of the action must appear at the hearing and, through affidavits and other evidence which the court may permit, establish to the satisfaction of the court that:

(a) The action is for the foreclosure of a mortgage upon the real property described in the notice or affects the title or possession of the real property described in the notice;

(b) The action was not brought in bad faith or for an improper motive;

(c) The party who recorded the notice will be able to perform any conditions precedent to the relief sought in the action insofar as it affects the title or possession of the real property; and

(d) The party who recorded the notice would be injured by any transfer of an interest in the property before the action is concluded.

3. In addition to the matters enumerated in subsection 2, the party who recorded the notice must establish to the satisfaction of the court either:

(a) That the party who recorded the notice is likely to prevail in the action; or

(b) That the party who recorded the notice has a fair chance of success on the merits in the action and the injury described in paragraph (d) of subsection 2 would be sufficiently serious that the hardship on him or her in the event of a transfer would be greater than the hardship on the defendant resulting from the notice of pendency,

and that if the party who recorded the notice prevails he or she will be entitled to relief affecting the title or possession of the real property.

4. The party opposing the notice of the pendency of an action may submit counter-affidavits and other evidence which the court permits.

5. If the court finds that the party who recorded the notice of pendency of the action has failed to establish any of the matters required by subsection 2, the court shall order the cancellation of the notice of pendency and shall order the party who recorded the notice to record with the recorder of the county a copy of the order of cancellation. The order must state that the cancellation has the same effect as an expungement of the original notice.

6. If the court finds that the party who recorded the notice of pendency of the action has established the matters required by subsection 2, the party opposing the notice may request the court to determine whether a bond in an amount to be determined by the court would provide adequate security for any damages which the party who recorded the notice might incur if the notice were so cancelled and the party opposing the notice did not prevail in the action. If the court determines that a bond would provide adequate security, the party opposing the notice may post a bond or other security in the amount determined by the court. The court shall then order the cancellation of the notice of pendency and shall order the party opposing the notice to record with the recorder of the county a copy of the order of cancellation. The order must state that the cancellation has the same effect as an expungement of the original notice.

(Added to NRS by 1979, 982; A 1981, 1891; 1987, 638)



NRS 14.017 - Notice of pendency of actions affecting real property: Transferability of property after withdrawal or cancellation.

1. Upon the withdrawal of a notice of the pendency of an action affecting real property, or upon the recordation of a certified copy of a court order for the cancellation of a notice of the pendency of such an action with the recorder of the county in which the notice was recorded, each person who thereafter acquires an interest in the property as a purchaser, transferee, mortgagee or other encumbrancer for a valuable consideration, except a party to the action who is not designated by a fictitious name at the time of the withdrawal or order of cancellation, shall be deemed to be without knowledge of the action or of any matter, claim or allegation contained therein, irrespective of whether the person has or at any time had actual knowledge of the action or of any matter, claim or allegation contained therein.

2. The purpose of this section is to provide for the absolute and complete transferability of real property after the withdrawal or cancellation of a notice of the pendency of an action affecting the property.

(Added to NRS by 1987, 637)



NRS 14.020 - Artificial persons doing business in Nevada to appoint registered agents; service of process, demand or notice; fine for failure to staff street address of registered agent.

1. Every corporation, miscellaneous organization described in chapter 81 of NRS, limited-liability company, limited-liability partnership, limited partnership, limited-liability limited partnership, business trust and municipal corporation created and existing under the laws of this State, any other state, territory or foreign government, or the Government of the United States, doing business in this State shall appoint and keep in this State a registered agent who resides or is located in this State, upon whom all legal process and any demand or notice authorized by law to be served upon it may be served in the manner provided in subsection 2. A statement of change of registered agent must be filed in the manner provided in NRS 77.340 if the corporation, miscellaneous organization, limited-liability company, limited-liability partnership, limited partnership, limited-liability limited partnership, business trust or municipal corporation desires to change its registered agent. A registered agent must file a statement of change in the manner provided in NRS 77.350 or 77.360 if the registered agent changes its name or address.

2. All legal process and any demand or notice authorized by law to be served upon the corporation, miscellaneous organization, limited-liability company, limited-liability partnership, limited partnership, limited-liability limited partnership, business trust or municipal corporation may be served upon the registered agent personally or by leaving a true copy thereof with a person of suitable age and discretion at the most recent street address of the registered agent shown on the information filed with the Secretary of State pursuant to chapter 77 of NRS.

3. Unless the street address of the registered agent is the home residence of the registered agent, the street address of the registered agent of a corporation, miscellaneous organization, limited-liability company, limited-liability partnership, limited partnership, limited-liability limited partnership, business trust or municipal corporation must be staffed during normal business hours by:

(a) The registered agent; or

(b) One or more natural persons who are:

(1) Of suitable age and discretion to receive service of legal process and any demand or notice authorized by law to be served upon the corporation, miscellaneous organization, limited-liability company, limited-liability partnership, limited partnership, limited-liability limited partnership, business trust or municipal corporation; and

(2) Authorized by the registered agent to receive service of legal process and any demand or notice authorized by law to be served upon the corporation, miscellaneous organization, limited-liability company, limited-liability partnership, limited partnership, limited-liability limited partnership, business trust or municipal corporation.

4. A corporation, miscellaneous organization, limited-liability company, limited-liability partnership, limited partnership, limited-liability limited partnership, business trust or municipal corporation that fails or refuses to comply with the requirements of subsection 3 is subject to a fine of not less than $100 nor more than $500 for each day of such failure or refusal to comply with the requirements of subsection 3, to be recovered with costs by the State, before any court of competent jurisdiction, by action at law prosecuted by the Attorney General or by the district attorney of the county in which the action or proceeding to recover the fine is prosecuted.

5. Subsection 2 provides an additional mode and manner of serving process, demand or notice and does not affect the validity of any other service authorized by law.

6. As used in this section:

(a) Registered agent has the meaning ascribed to it in NRS 77.230.

(b) Street address means the actual physical location in this State at which a registered agent is available for service of process.

[1911 CPA 82; A 1933, 191; 1939, 66; 1931 NCL 8580] (NRS A 1969, 570; 1989, 952; 1991, 1309; 1993, 556; 1999, 1631; 2003, 20th Special Session, 128; 2005, 2205; 2007, 2705)



NRS 14.025 - Certain requirements for proof of service of process filed with court.

1. In addition to any other requirements set forth by law, a proof of service of process filed with a court of competent jurisdiction in Nevada must include:

(a) The name, residential or business address and telephone number of the person who performed the service of process;

(b) The date and time that the legal process was served;

(c) The manner in which the legal process was served;

(d) If practicable, the name of the person who was personally served or a physical description of that person; and

(e) A notation of:

(1) The license number of the process server or the registration number of the employee of a licensed process server who performed the service of process; or

(2) The reason why the person who performed the service of process was not required to be licensed under chapter 648 of NRS or another provision of law.

2. A proof of service that does not include the information required by subsection 1 may be construed as legally insufficient by a court of competent jurisdiction.

3. As used in this section, process server has the meaning ascribed to it in NRS 648.014.

(Added to NRS by 2011, 130)



NRS 14.027 - Effect of filing service of process by unlicensed process server.

1. If a person who is not licensed as a process server pursuant to chapter 648 of NRS files a proof of service of process with a court of competent jurisdiction in violation of NRS 648.1655, the proof of service of process must be treated as legally insufficient by the court and any resulting judgment based upon the proof of service of process is void.

2. As used in this section, process server has the meaning ascribed to it in NRS 648.014.

(Added to NRS by 2011, 130)



NRS 14.030 - Service of process when artificial person fails to appoint registered agent or when street address of registered agent is not staffed.

1. If any artificial person described in NRS 14.020 fails to appoint a registered agent, or fails to file a statement of change of registered agent pursuant to NRS 77.340 before the effective date of a vacancy in the agency pursuant to NRS 77.330 or 77.370, on the production of a certificate of the Secretary of State showing either fact, which is conclusive evidence of the fact so certified to be made a part of the return of service, or if the street address of the registered agent of the artificial person is not staffed as required pursuant to NRS 14.020, which fact is to be made part of the return of service, the artificial person may be served with any and all legal process, or a demand or notice described in NRS 14.020, by delivering a copy to the Secretary of State or, in the absence of the Secretary of State, to any deputy secretary of state, and such service is valid to all intents and purposes. The copy must:

(a) Include a specific citation to the provisions of this section. The Secretary of State may refuse to accept such service if the proper citation is not included.

(b) Be accompanied by a fee of $10.

The Secretary of State shall keep a copy of the legal process received pursuant to this section in the Office of the Secretary of State for at least 1 year after receipt thereof and shall make those records available for public inspection during normal business hours.

2. In all cases of such service, the defendant has 40 days, exclusive of the day of service, within which to answer or plead.

3. Before such service is authorized, the plaintiff shall make or cause to be made and filed an affidavit setting forth the facts, showing that due diligence has been used to ascertain the whereabouts of the officers of the artificial person to be served, and the facts showing that direct or personal service on, or notice to, the artificial person cannot be had.

4. If it appears from the affidavit that there is a last known address of the artificial person or any known officers thereof, the plaintiff shall, in addition to and after such service on the Secretary of State, mail or cause to be mailed to the artificial person or to the known officer, at such address, by registered or certified mail, a copy of the summons and a copy of the complaint, and in all such cases the defendant has 40 days after the date of the mailing within which to appear in the action.

5. This section provides an additional manner of serving process, and does not affect the validity of any other valid service.

[1911 CPA 83; A 1921, 107; 1939, 66; 1931 NCL 8581] (NRS A 1960, 226; 1969, 17, 95; 1997, 472; 1999, 404, 1632; 2005, 2206; 2007, 2707)



NRS 14.040 - Service by publication on unknown heirs; plaintiff to file affidavit before entry of judgment.

1. When it appears to the satisfaction of the court or the judge thereof from the verified complaint or from an affidavit in behalf of the plaintiff or plaintiffs in any action that any heir or heirs of a deceased person is or are necessary or proper party or parties defendant, that a cause of action in favor of the plaintiff or plaintiffs exists against such heir or heirs, and that due diligence to ascertain the name or names and the place or places of residence of such heir or heirs has been unsuccessfully exercised by or in behalf of the plaintiff or plaintiffs, the court or judge may grant an order for the service of the summons in such action on such unknown heir or heirs by publication in like manner and for the period of time prescribed by the Nevada Rules of Civil Procedure for the publication of summons in other actions.

2. Such service when made shall as to such unknown heir or heirs be sufficient to confer on the court jurisdiction to hear and determine the issues in such action, and the judgment of the court based on such service and duly made and entered in such action shall bind each and every one of the heirs of such deceased person whose name or names and place or places of residence were so, as aforesaid, unknown to the plaintiff or plaintiffs with like effect as if the name or names of such heir or heirs had been inserted in the complaint and published summons, regardless of whether such heir or heirs shall subsequently appear to have been residents or nonresidents of this state at the time of such publication.

3. Before final judgment in favor of the plaintiff or plaintiffs and against any such unknown heir or heirs shall be entered in any such action, every such plaintiff shall make and file with the clerk of the court in which the action is pending an affidavit showing that since the commencement of the action the plaintiff has neither learned the name or names of any such heir or heirs nor received any information indicating a line of search or inquiry which if properly pursued might lead to the discovery of such name or names and that the same still remains or remain unknown to such plaintiff; or, if the plaintiff has received such information, such affidavit shall so state and show that diligent search and inquiry along the lines indicated had been made by or in behalf of such plaintiff and resulted in failure to learn such name or names and that the same are still unknown to such plaintiff.

[1911 CPA 86; RL 5028; NCL 8584] + [1911 CPA 87; RL 5029; NCL 8585]



NRS 14.050 - Service by publication on unknown parties generally.

If any plaintiff shall allege that there are, or that the plaintiff verily believes that there are, persons, other than heirs, interested in the subject matter of the complaint, whose names the plaintiff cannot insert therein because they are unknown to the plaintiff, and shall describe the interest of such persons and how derived, so far as the plaintiff s knowledge extends, the court or the judge thereof shall make an order for the publication of summons, reciting, moreover, the substance of the allegations of the complaint in relation to the interest of such unknown parties; and, after the completion of service by such publication, the court shall have jurisdiction of such persons, and any judgment or decree rendered in the action shall apply to and conclude such persons with respect to such interest in the subject matter of the action.

[1911 CPA 88; RL 5030; NCL 8586]



NRS 14.060 - Proceedings where there are several defendants and part only are served.

Where the action is against two or more defendants, and the summons is served on one or more but not on all of them, the plaintiff may proceed as follows:

1. If the action be against the defendants jointly indebted upon a contract, the plaintiff may proceed against the defendant served, unless the court otherwise directs; and if the plaintiff recover judgment, it may be entered against all the defendants thus jointly indebted, so far only as that it may be enforced against the joint property of all and the separate property of the defendant served; or

2. If the action be against defendants severally liable, the plaintiff may proceed against the defendants served in the same manner as if they were the only defendants.

[1911 CPA 89; RL 5031; NCL 8587]



NRS 14.065 - Exercise of jurisdiction on any basis consistent with State and Federal Constitutions; service of summons to confer jurisdiction.

1. A court of this state may exercise jurisdiction over a party to a civil action on any basis not inconsistent with the Constitution of this state or the Constitution of the United States.

2. Personal service of summons upon a party outside this state is sufficient to confer upon a court of this state jurisdiction over the party so served if the service is made by delivering a copy of the summons, together with a copy of the complaint, to the party served in the manner provided by statute or rule of court for service upon a person of like kind within this state.

3. The method of service provided in this section is cumulative, and may be utilized with, after or independently of other methods of service.

(Added to NRS by 1969, 845; A 1983, 1503; 1993, 865; 1995, 1041)



NRS 14.070 - Service of process on operator of motor vehicle involved in accident.

1. The use and operation of a motor vehicle over the public roads, streets or highways, or in any other area open to the public and commonly used by motor vehicles, in the State of Nevada by any person, either as principal, master, agent or servant, shall be deemed an appointment by the operator, on behalf of the operator and the operator s principal, master, executor, administrator or personal representative, of the Director of the Department of Motor Vehicles to be his or her true and lawful attorney upon whom may be served all legal process in any action or proceeding against the operator or the operator s principal, master, executor, administrator or personal representative, growing out of such use or resulting in damage or loss to person or property, and the use or operation signifies his or her agreement that any process against him or her which is so served has the same legal force and validity as though served upon him or her personally within the State of Nevada.

2. Service of process must be made by leaving a copy of the process with a fee of $5 in the hands of the Director of the Department of Motor Vehicles or in the office of the Director, and the service shall be deemed sufficient upon the operator if notice of service and a copy of the process is sent by registered or certified mail by the plaintiff to the defendant at the address supplied by the defendant in the defendant s accident report, if any, and if not, at the best address available to the plaintiff, and a return receipt signed by the defendant or a return of the United States Postal Service stating that the defendant refused to accept delivery or could not be located, or that the address was insufficient, and the plaintiff s affidavit of compliance therewith are attached to the original process and returned and filed in the action in which it was issued. Personal service of notice and a copy of the process upon the defendant, wherever found outside of this state, by any person qualified to serve like process in the State of Nevada is the equivalent of mailing, and may be proved by the affidavit of the person making the personal service appended to the original process and returned and filed in the action in which it was issued.

3. The court in which the action is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action.

4. The fee of $5 paid by the plaintiff to the Director of the Department of Motor Vehicles at the time of the service must be taxed in the plaintiff s costs if the plaintiff prevails in the suit. The Director of the Department of Motor Vehicles shall keep a record of all service of process, including the day and hour of service.

5. The foregoing provisions of this section with reference to the service of process upon an operator defendant are not exclusive, except if the operator defendant is found within the State of Nevada, the operator defendant must be served with process in the State of Nevada.

6. The provisions of this section apply to nonresident motorists and to resident motorists who have left the State or cannot be found within the State following an accident which is the subject of an action for which process is served pursuant to this section.

[1:275:1953; A 1955, 453] + [2:275:1953] + [3:275:1953] + [4:275:1953] + [5:275:1953] (NRS A 1957, 628; 1961, 155; 1963, 800; 1969, 95, 611; 1981, 1591; 1985, 1971; 2001, 2554)



NRS 14.080 - Service of process on foreign manufacturers, producers and suppliers of products.

1. Any company, firm, partnership, corporation or association created and existing under the laws of any other state, territory, foreign government or the Government of the United States, which manufactures, produces, makes, markets or otherwise supplies directly or indirectly any product for distribution, sale or use in this state may be lawfully served with any legal process in any action to recover damages for an injury to a person or property resulting from such distribution, sale or use in this state by mailing to the last known address of the company, firm, partnership, corporation or association, by registered or certified mail return receipt requested, a copy of the summons and a copy of the complaint.

2. In all cases of such service, the defendant has 40 days, exclusive of the day of service, within which to answer or plead.

3. This section provides an additional manner of serving process and does not invalidate any other service.

(Added to NRS by 1961, 57; A 1969, 18, 95; 1997, 473)



NRS 14.090 - Service of process at residence accessible only through gate.

1. A person who resides at a location to which access is not reasonably available except through a gate may be lawfully served with any legal process in the manner provided in this section. If there is:

(a) A guard posted at the gate and the guard denies access to the residence for service of process, service of process is effective upon leaving a copy thereof with the guard.

(b) No guard posted at the gate and entry through the gate is not reasonably available, the court may, if it is satisfied by affidavit that those facts are true, allow service of process by mailing a copy thereof to the residence by certified or registered mail.

2. The manner of service authorized by this section is supplemental to and does not affect the validity of any other manner of service authorized by law.

(Added to NRS by 1993, 1378)






Chapter 15 - Pleadings, Motions and Orders

NRS 15.010 - Verification of pleadings.

1. In all cases of the verification of a pleading, the affidavit of the party shall state that the same is true of the party s own knowledge, except as to the matters which are therein stated on the party s information and belief, and as to those matters that the party believes it to be true. And where a pleading is verified, it shall be by the affidavit of the party, unless the party is absent from the county where the attorneys reside, or from some cause unable to verify it, or the facts are within the knowledge of the party s attorney or other person verifying the same.

2. When the pleading is verified by the attorney, or any other person except the party, the attorney or other person shall set forth in the affidavit the reasons why it is not made by the party.

3. When a corporation is a party, the verification may be made by any officer thereof; or when the State, or any officer thereof in its behalf, is a party, the verification may be made by any person acquainted with the facts; except that in actions prosecuted by the Attorney General, in behalf of the State, the pleadings need not, in any case, be verified.

4. In all cases where, by the foregoing provisions, the verification may be made by the attorney, such verification may be by the attorney made on information and belief if the facts are not within the attorney s knowledge.

5. The affidavit may be in substantially the following form and need not be subscribed before a notary public:

Under penalties of perjury, the undersigned declares that he or she is the ................................ (plaintiff, defendant) named in the foregoing ................................ (complaint, answer) and knows the contents thereof; that the pleading is true of his or her own knowledge, except as to those matters stated on information and belief, and that as to such matters he or she believes it to be true.

.......................................................................

[1911 CPA 122; A 1939, 20; 1931 NCL 8620] (NRS A 1969, 180)



NRS 15.030 - Transfer of motion when judge unable to hear parties.

When a notice of a motion is given, or an order to show cause is made returnable before a judge out of court, and at the time fixed for the motion, or, on the return day of the order, the judge is unable to hear the parties, the matter may be transferred by order of the judge to some other judge before whom it might originally have been brought.

[1911 CPA 423; RL 5365; NCL 8912]



NRS 15.040 - Enforcement of order for payment of money.

Whenever an order for the payment of a sum of money is made by a court, it may be enforced by execution in the same manner as if it were a judgment.

[1911 CPA 424; RL 5366; NCL 8913]



NRS 15.050 - Vacation or modification of order made out of court without notice.

An order made out of court without notice to the adverse party, may be vacated or modified without notice by the judge who made it, but such proceeding must be limited to the same record upon which the order was made, or such order may be vacated or modified on notice, in the manner in which others motions are made.

[1911 CPA 424.01; added 1937, 26; 1931 NCL 8913.01]






Chapter 16 - Date of Trial; Trial by Jury; Masters

NRS 16.010 - Motion to postpone trial on ground of absence of evidence.

A motion to postpone a trial, on the ground of the absence of evidence, shall only be made upon affidavit showing the materiality of the evidence expected to be obtained, and that due diligence has been used to procure it. The court may also require the moving party to state upon affidavit the evidence which the moving party expects to obtain; and if the adverse party thereupon admit that such evidence would be given and that it be considered as actually given on the trial, or offered and overruled as improper, the trial shall not be postponed.

[1911 CPA 260; RL 5202; NCL 8758]



NRS 16.020 - Depositions of witnesses in case of postponement; actions involving title to mining claims.

1. The party obtaining the postponement of a trial shall also, if required by the adverse party, consent that the testimony of any witness of such adverse party who is in attendance be then taken by deposition before a judge or clerk of the court in which the case is pending, or before such notary public as the court may indicate, which shall accordingly be done, and the testimony so taken may be read on the trial, with the same effect, and subject to the same objections, as if the witness were produced.

2. In actions involving the title to mining claims, if it be made to appear to the satisfaction of the court that in order that justice may be done, and the action fairly tried on its real merits, it is necessary that further development should be made, and that the party applying has been guilty of no laches and is acting in good faith, the court shall grant the postponement of the trial of the action, giving the party a reasonable time in which to prepare for trial. And in granting such postponement, the court may, in its discretion, annex as a condition thereto an order that the party obtaining such postponement shall not, pending the trial of the action, remove from the premises in controversy any valuable earth or ore, and for any violation of an order so made, the court or the judge thereof may punish for contempt, as in the cases of violation of an order of injunction, and may also vacate the order of postponement.

[1911 CPA 261; RL 5203; NCL 8759]



NRS 16.025 - Preferences in setting date for trial: Party 70 years of age or older; party seriously ill; defendant convicted of crime punishable as felony.

1. Upon the motion of a party to an action who is 70 years of age or older, the court may give preference in setting a date for the trial of the action, unless the court finds that the party does not have a substantial interest in the case as a whole.

2. A court may grant a motion for preference in setting a date for the trial of an action if the court determines that based upon clear and convincing medical evidence, a party to the action suffers from an illness or condition which raises a substantial medical doubt that the party will survive for more than 6 months, and the court determines that the interests of justice would be served by granting the motion.

3. If a motion for preference is granted pursuant to subsection 1 or 2:

(a) The court shall set a date for the trial of the action that is not more than 120 days after the hearing on the motion; and

(b) The court shall not continue the date for the trial of the action beyond 120 days after the hearing on the motion, except for the physical disability of a party or attorney in the action, or for other good cause entered on the record.

4. If the plaintiff in an action seeks to recover damages allegedly caused by a defendant during the commission of acts for which the defendant is convicted of a crime punishable as a felony, the court may, upon the motion of the plaintiff, give preference in setting a date for the trial of the action. If the motion is granted, the trial of the action must, unless the court deems it infeasible, be held not more than 120 days after the hearing on the motion.

(Added to NRS by 1987, 784)



NRS 16.030 - Drawing and examination of jurors; administration of oath or affirmation.

1. Except when the jurors are drawn by a jury commissioner, in preparing for the selection of the jury, the clerk, under the direction of the judge, shall place in a box ballots containing the names of the persons summoned who have appeared and have not been excused. The clerk shall mix the ballots and draw from the box the number of names needed to complete the jury in accordance with the procedure provided either in subsection 3 or subsection 4, as the judge directs.

2. Whenever the jurors are drawn by the jury commissioner, the judge may also direct the jury commissioner to draw, in advance, the names of additional jurors in the order they would be used to replace discharged or excused jurors pursuant to subsections 3 and 4.

3. The judge may require that eight names be drawn, and the persons whose names are called must be examined as to their qualifications to serve as jurors. If any persons are excused or discharged, or if the ballots are exhausted before the jury is selected, additional names shall be drawn from the jury box and those persons summoned and examined as provided by law until the jury is selected.

4. The judge may require that the clerk draw a number of names to form a panel of prospective jurors equal to the sum of the number of regular jurors and alternate jurors to be selected and the number of peremptory challenges to be exercised. The persons whose names are called must be examined as to their qualifications to serve as jurors. If any persons on the panel are excused for cause, they must be replaced by additional persons who must also be examined as to their qualifications. The jury must consist of eight persons, unless the parties consent to a lesser number. The parties may consent to any number not less than four. This consent must be entered by the clerk in the minutes of the trial. When a sufficient number of prospective jurors has been qualified to complete the panel, each side shall exercise its peremptory challenges out of the hearing of the panel by alternately striking names from the list of persons on the panel. After the peremptory challenges have been exercised, the persons remaining on the panel who are needed to complete the jury shall, in the order in which their names were drawn, be regular jurors or alternate jurors.

5. Before persons whose names have been drawn are examined as to their qualifications to serve as jurors, the judge or the judge s clerk shall administer an oath or affirmation to them in substantially the following form:

Do you, and each of you, (solemnly swear, or affirm under the pains and penalties of perjury) that you will well and truly answer all questions put to you touching upon your qualifications to serve as jurors in the case now pending before this court (so help you God)?

6. The judge shall conduct the initial examination of prospective jurors and the parties or their attorneys are entitled to conduct supplemental examinations which must not be unreasonably restricted.

[1911 CPA 262; RL 5204; NCL 8760] (NRS A 1971, 344; 1977, 417; 1979, 917; 1981, 329, 556)



NRS 16.040 - Challenges to jurors; peremptory challenges.

1. Either party may challenge the jurors. The challenges must be to individual jurors and be peremptory or for cause. Each side is entitled to four peremptory challenges.

2. If there are two or more parties on any side and their interests are diverse, the court may allow additional peremptory challenges, but not more than four, to the side with the multiple parties. If the multiple parties on a side are unable to agree upon the allocation of their additional peremptory challenges, the court shall make the allocation.

[1911 CPA 263; RL 5205; NCL 8761] (NRS A 1977, 295; 1979, 66)



NRS 16.050 - Grounds for challenges for cause.

1. Challenges for cause may be taken on one or more of the following grounds:

(a) A want of any of the qualifications prescribed by statute to render a person competent as a juror.

(b) Consanguinity or affinity within the third degree to either party.

(c) Standing in the relation of debtor and creditor, guardian and ward, master and servant, employer and clerk, or principal and agent, to either party, being a member of the family of either party or a partner, or united in business with either party, or being security on any bond or obligation for either party.

(d) Having served as a juror or been a witness on a previous trial between the same parties for the same cause of action or being then a witness therein.

(e) Interest on the part of the juror in the event of the action, or in the main question involved in the action, except the interest of the juror as a member or citizen of a municipal corporation.

(f) Having formed or expressed an unqualified opinion or belief as to the merits of the action, or the main question involved therein, but the reading of newspaper accounts of the subject matter before the court shall not disqualify a juror either for bias or opinion.

(g) The existence of a state of mind in the juror evincing enmity against or bias to either party.

2. A challenge for cause for standing in the relation of debtor and creditor when the party to an action is a public utility as defined in NRS 704.020 may be allowed only where the circumstances as determined by the court so warrant.

[1911 CPA 264; RL 5206; NCL 8762] (NRS A 1967, 99)



NRS 16.060 - Challenges for cause tried by court.

Challenges for cause shall be tried by the court. The juror challenged and any other person may be examined as a witness on the trial of the challenge.

[1911 CPA 265; RL 5207; NCL 8763]



NRS 16.070 - Jury to be sworn; court may order jury into custody of officer.

1. As soon as the jury is completed, the judge or the judge s clerk shall administer an oath or affirmation to the jurors in substantially the following form:

Do you, and each of you, (solemnly swear, or affirm under the pains and penalties of perjury) that you will well and truly try the case now pending before this court and a true verdict render according to the evidence given (so help you God)?

2. As soon as the alternate juror or jurors are selected, the judge or the judge s clerk shall administer an oath or affirmation to them in substantially the following form:

Do you, and each of you, (solemnly swear, or affirm under the pains and penalties of perjury) that, if required to replace a regular juror or jurors you will well and truly try the case now pending before this court, and a true verdict render according to the evidence given (so help you God)?

3. After the oath or affirmation has been administered and the jury has been fully impaneled, the court may order the jury into the custody of the sheriff or other officer selected by the court. The jurors shall not be allowed to separate or depart from the custody of the sheriff or other officer except by order of the court. The sheriff shall in such cases, at the charge of the parties to action, prepare suitable and comfortable accommodations and provide food for the jury pending the trial.

[1911 CPA 266; A 1937, 173; 1931 NCL 8764] (NRS A 1977, 300, 881)



NRS 16.080 - Discharge and replacement of jurors who become unable or disqualified to perform duties.

After the impaneling of the jury and before verdict, the court may discharge a juror upon a showing of the juror s sickness, a serious illness or death of a member of the juror s immediate family, an undue hardship, an extreme inconvenience, any other inability to perform the juror s duty or a public necessity. Alternate jurors, in the order in which they were selected, shall replace jurors who become unable or disqualified to perform their duties. If an alternate juror is required to replace a regular juror after the jury has retired to deliberate, the court shall recall the jury, seat the alternate and resubmit the case to the jury. If no alternate juror has been selected, the trial may proceed with the remaining jurors, only if the parties so agree. If the parties do not so agree, the jury shall be discharged, and a new jury then or afterwards impaneled.

[1911 CPA 267; RL 5209; NCL 8765] (NRS A 1977, 300)



NRS 16.090 - Order of proceedings after jury has been sworn.

When the jury has been sworn, the trial must proceed in the following order, unless the judge for special reasons otherwise directs:

1. The pleadings may be read by counsel for the respective parties, as they may prefer, or, if not so read, counsel for the respective parties may state the issue during their opening statements. If the pleadings are not read before jury voir dire, the court or either counsel, as the court directs, may state the nature of the case to the jury and advise the jurors of the witnesses whom each side proposes to call. After the jury has been selected and sworn, counsel for the plaintiff and defendant, shall make opening statements if they desire.

2. The plaintiff and defendant shall then each offer the evidence upon his or her part.

3. The parties may then respectively offer rebutting evidence only, unless the court for good reason, in furtherance of justice, permits them to offer evidence upon their original case.

4. When the evidence is concluded, unless the case is submitted to the jury by either or both sides without argument, the plaintiff must commence and may conclude the argument.

5. If several plaintiffs or defendants, having separate claims or defenses, appear by different counsel, the court shall determine their relative order in the evidence and argument.

6. The court shall settle and give the instructions to the jury before the argument begins, but this does not prevent the giving of further instructions which may become necessary by reason of the argument.

[1911 CPA 268; RL 5210; NCL 8766] (NRS A 1977, 301)



NRS 16.100 - Jury may view property or premises.

When, in the opinion of the court, it is proper for the jury to have a view of the property which is the subject of litigation, or of the place in which any material fact occurred, it may order them to be conducted, in a body, under the charge of an officer, to the place, which shall be shown to them by some person appointed by the court for that purpose. While the jury are thus absent, no person, other than the person so appointed, shall speak to them on any subject connected with the trial.

[1911 CPA 269; RL 5211; NCL 8767]



NRS 16.110 - Instructions to jury.

1. The court shall reduce to writing the instructions to be given to the jury, unless the parties agree otherwise, and shall read such instructions to the jury. The court shall give instructions only as to the law of the case. An original and one copy of each instruction requested by any party shall be tendered to the court. The copies shall be numbered and indicate who tendered them. Copies of instructions given on the court s own motion or modified by the court shall be so identified. When requested instructions are refused, the judge shall write on the margin of the original the word refused and initial or sign the notation. The instructions given to the jury shall be firmly bound together and the judge shall write the word given at the conclusion thereof and sign the last of the instructions to signify that all have been given. After the instructions are given, the judge shall not clarify, modify or in any manner explain them to the jury except in writing unless the parties agree to oral instructions.

2. After the jury has reached a verdict and been discharged, the originals of all instructions, whether given, modified or refused, shall be preserved by the clerk as part of the proceedings.

3. Conferences with counsel to settle instructions may be held in chambers at the option of the court. In any event, conferences on instructions must be out of the presence of the jury.

[1911 CPA 270; RL 5212; NCL 8768] (NRS A 1977, 302)



NRS 16.120 - Deliberation of jury: How and where conducted.

1. After hearing the charge, the jury shall retire for deliberation until they agree upon their verdict or are discharged by the court and must be kept together in a room provided for them, under charge of one or more officers, unless at the discretion of the court they are permitted to depart for home overnight. When the jury is kept together, the officer in charge shall keep the jury separate from other persons. The officer shall not permit any communication to them, or make any himself or herself, unless by order of the court, except to ask them if they have agreed upon their verdict. The officer shall not, before the verdict is rendered, communicate to any person the state of their deliberations or the verdict agreed upon.

2. Each party to the action may appoint one or more persons, one of whom on each side is entitled to remain with the officer in charge of the jury, and to be present at all times when any communication is had with any member of the jury except when they are permitted to depart for home overnight, and no communication, either oral or written, may be made to or received from any of the jurors while they are kept together, except in the presence of and hearing of persons selected by the parties; and in case of a written communication, it must not be delivered until read by them.

3. At each adjournment of the court, whether the jurors are permitted to depart for home overnight or are kept in charge of officers, they must be admonished by the judge or another officer of the court that it is their duty not to:

(a) Communicate among themselves or with any other person concerning their deliberations or any other subject connected with the trial; or

(b) Read, watch or listen to any report of or commentary on the trial or any person connected with the trial by any medium of information, including without limitation newspapers, television and radio.

[1911 CPA 271; RL 5213; NCL 8769] (NRS A 1977, 302, 882; 1981, 317)



NRS 16.130 - Jury may take papers, materials and notes of testimony when retiring for deliberation.

Upon retiring for deliberation the jury may take with them all papers, except depositions, and all other items and materials which have been received as evidence in the cause, or copies of any such papers as ought not, in the opinion of the court, to be taken from the person having them in possession; and they may also take with them notes of the testimony, or other proceedings on the trial, taken by themselves or any of them, but none taken by any other person.

[1911 CPA 272; RL 5214; NCL 8770] (NRS A 1963, 60)



NRS 16.140 - Jury may come into court for further instructions.

After the jury has retired for deliberation, if there is a disagreement among them as to any part of the testimony, or if they desire to be informed of any point of law arising in the cause, they may require the officer to conduct them into court. Upon their being brought into court, the court may order the court reporter to read the portion of the testimony which they request, or any part thereof, and the court may provide any information requested on the law. This shall be in the presence of or after notice to the parties or counsel.

[1911 CPA 273; RL 5215; NCL 8771] (NRS A 1977, 303)



NRS 16.150 - Action may be tried again when jury discharged or prevented from giving verdict.

In all cases where a jury are discharged, or prevented from giving a verdict by reason of accident or other cause during the progress of the trial, or after the cause is submitted to them, the action may be again tried, immediately or at a future time, as the court shall direct.

[1911 CPA 274; RL 5216; NCL 8772]



NRS 16.160 - Court may adjourn from time to time while jury absent; sealed verdict.

While the jury are absent the court may adjourn from time to time in respect to other business, but it shall, nevertheless, be deemed open for every purpose connected with the cause submitted to the jury until a verdict is rendered or the jury discharged. The court may direct the jury to bring in a sealed verdict at the opening of the court, in case of an agreement during a recess or adjournment for the day.

[1911 CPA 275; RL 5217; NCL 8773]



NRS 16.170 - Verdict of jury.

When a jury has agreed upon its verdict, the jurors shall be conducted into court by the officer having them in charge; they shall be asked by the court, or clerk, whether they have agreed upon their verdict; and if the foreman answers in the affirmative, the verdict shall be delivered to the court who shall examine it.

[1911 CPA 276; RL 5218; NCL 8774] (NRS A 1977, 303)



NRS 16.180 - Proceedings when verdict informal.

If the verdict be informal or insufficient in not covering the whole issue or issues submitted, the verdict may be corrected by the jury, under the advice of the court, or the jury may again be sent out.

[1911 CPA 277; RL 5219; NCL 8775]



NRS 16.190 - Polling jury; recording verdict and discharging jury.

When the verdict is given and is not informal or insufficient, the jury foreman or the clerk shall read it aloud. If the verdict is general, any party may request that the jury be polled. If a poll is requested, the clerk shall call the names of the jurors and ask each Is this your verdict as read? If more than one-fourth of the jurors disagree, the jury shall be again sent out; but if no disagreement is expressed, the clerk shall fully record the verdict in the minutes, the verdict is complete and the jury shall be discharged from the case.

[1911 CPA 278; RL 5220; NCL 8776] (NRS A 1977, 303)



NRS 16.200 - Two of three masters may act.

When there are three masters all shall meet, but two of them may do any act which might be done by all.

[Part 1911 CPA 546; RL 5488; NCL 9035]






Chapter 17 - Judgments

NRS 17.010 - Judgments of Utah territorial courts validated.

No judgments of the courts of justice rendered in the Territory of Utah, prior to the organization of the Territory of Nevada, whereby property was acquired within any portion of the Territory of Nevada, shall be invalid for any informality, and no property or rights of property acquired under such judgments shall be declared invalid by reason of any irregularity in the proceedings.

[1:117:1864]



NRS 17.020 - Action against sheriff for official acts; notice to sureties.

If an action be brought against a sheriff for an act done by virtue of his or her office, and the sheriff gives written notice thereof to the sureties on any bond of indemnity received by the sheriff, the judgment recovered therein shall be conclusive evidence of the sheriff s right to recover against such sureties, and the court or judge in vacation, may, on motion, upon notice of 5 days, order judgment to be entered up against them for the amount so recovered, including costs.

[1911 CPA 300; RL 5242; NCL 8798]



NRS 17.025 - Payment of judgment in favor of minor.

Whenever a judgment for a sum of money is entered in favor of a minor, the court may:

1. Direct the money to be paid to either parent, or if the parents of the minor are living separate and apart, to the custodial parent, or if no custody award has been made, to the parent with whom the minor is living, or if a general guardian or guardian of the estate of the minor has been appointed, to the guardian, with or without the filing of any bond; or

2. Require a general guardian or guardian ad litem to be appointed and the money to be paid to the guardian or guardian ad litem with or without the filing of any bond,

as in the discretion of the court seems to be in the best interests of the minor.

(Added to NRS by 1979, 392; A 1983, 15)



NRS 17.030 - Parties not summoned in action on joint obligation may be summoned after judgment.

When a judgment is recovered against one or more of several persons jointly indebted upon an obligation, by proceedings as provided in NRS 14.060, those who were not originally served with the summons and did not appear to the action may be summoned to show cause why they should not be bound by the judgment in the same manner as though they had been originally served with the summons.

[1911 CPA 301; RL 5243; NCL 8799]



NRS 17.040 - Summons: Contents and service.

The summons, as provided in NRS 17.030, shall describe the judgment, and require the person summoned to show cause why the person should not be bound by it, and shall be served in the same manner, and returnable within the same time, as the original summons. It shall not be necessary to file a new complaint.

[1911 CPA 302; RL 5244; NCL 8800]



NRS 17.050 - Affidavit to accompany summons.

The summons shall be accompanied by an affidavit of the plaintiff or the plaintiff s agent, representative or attorney, that the judgment, or some part thereof, remains unsatisfied, and shall specify the amount due thereon.

[1911 CPA 303; RL 5245; NCL 8801]



NRS 17.060 - Answer.

Upon such summons, the defendant may answer within the time specified therein, denying the judgment or setting up any defense which may have arisen subsequently, or the defendant may deny his or her liability on the obligation upon which the judgment was recovered, except a discharge from such liability by the statute of limitations.

[1911 CPA 304; RL 5246; NCL 8802]



NRS 17.070 - Written allegations.

If the defendant, in his or her answer, deny the judgment, or set up any defense which may have arisen subsequently, the summons, with the affidavit annexed, and the answer shall constitute the written allegations in the case. If the defendant deny his or her liability on the obligation upon which the judgment was recovered, a copy of the original complaint and judgment, the summons, with the affidavit annexed, and the answer shall constitute such written allegations.

[1911 CPA 305; RL 5247; NCL 8803]



NRS 17.080 - Trial of issues; amount of judgment if verdict found against defendant.

The issues formed may be tried as in other cases, but when the defendant denies, in his or her answer, any liability on the obligation upon which the judgment was rendered, if a verdict be found against the defendant, it shall be for the amount remaining unsatisfied on such original judgment, with interest thereon.

[1911 CPA 306; RL 5248; NCL 8804]



NRS 17.090 - Judgment by confession for debt due or contingent liability.

A judgment by confession may be entered without action, either for money due or to become due or to secure any person against contingent liability on behalf of the defendant, or both, in the manner prescribed by this section and NRS 17.100 and 17.110.

[1911 CPA 307; RL 5249; NCL 8805]



NRS 17.100 - Written statement made by defendant; form.

A statement in writing shall be made, signed by the defendant and verified by his or her oath, to the following effect:

1. It shall authorize the entry of judgment for a specified sum.

2. If it be money due, or to become due, it shall state concisely the facts out of which it arose, and shall show that the sum confessed therefor is justly due, or to become due.

3. If it be for the purpose of securing the plaintiff against a contingent liability, it shall state concisely the facts constituting the liability, and shall show that the sum confessed therefor does not exceed the same.

[1911 CPA 308; RL 5250; NCL 8806]



NRS 17.110 - Filing of statement; endorsement by clerk; entry of judgment; judgment roll; costs.

The statement must be filed with the clerk of the court in which the judgment is to be entered. The clerk shall endorse upon it and enter in the judgment book a judgment of the court for the amount confessed, with $28 costs. The judgment and affidavit, with the judgment endorsed, thereupon become the judgment roll.

[1911 CPA 309; RL 5251; NCL 8807] (NRS A 1981, 1792; 1993, 1355; 2001, 3215)



NRS 17.115 - Offer of judgment.

1. At any time more than 10 days before trial, any party may serve upon one or more other parties a written offer to allow judgment to be taken in accordance with the terms and conditions of the offer of judgment.

2. Except as otherwise provided in subsection 7, if, within 10 days after the date of service of an offer of judgment, the party to whom the offer was made serves written notice that the offer is accepted, the party who made the offer or the party who accepted the offer may file the offer, the notice of acceptance and proof of service with the clerk. Upon receipt by the clerk:

(a) The clerk shall enter judgment according to the terms of the offer unless:

(1) A party who is required to pay the amount of the offer requests dismissal of the claim instead of entry of the judgment; and

(2) The party pays the amount of the offer within a reasonable time after the offer is accepted.

(b) Regardless of whether a judgment or dismissal is entered pursuant to paragraph (a), the court shall award costs in accordance with NRS 18.110 to each party who is entitled to be paid under the terms of the offer, unless the terms of the offer preclude a separate award of costs.

Any judgment entered pursuant to this section shall be deemed a compromise settlement.

3. If the offer of judgment is not accepted pursuant to subsection 2 within 10 days after the date of service, the offer shall be deemed rejected by the party to whom it was made and withdrawn by the party who made it. The rejection of an offer does not preclude any party from making another offer pursuant to this section. Evidence of a rejected offer is not admissible in any proceeding other than a proceeding to determine costs and fees.

4. Except as otherwise provided in this section, if a party who rejects an offer of judgment fails to obtain a more favorable judgment, the court:

(a) May not award to the party any costs or attorney s fees;

(b) May not award to the party any interest on the judgment for the period from the date of service of the offer to the date of entry of the judgment;

(c) Shall order the party to pay the taxable costs incurred by the party who made the offer; and

(d) May order the party to pay to the party who made the offer any or all of the following:

(1) A reasonable sum to cover any costs incurred by the party who made the offer for each expert witness whose services were reasonably necessary to prepare for and conduct the trial of the case.

(2) Any applicable interest on the judgment for the period from the date of service of the offer to the date of entry of the judgment.

(3) Reasonable attorney s fees incurred by the party who made the offer for the period from the date of service of the offer to the date of entry of the judgment. If the attorney of the party who made the offer is collecting a contingent fee, the amount of any attorney s fees awarded to the party pursuant to this subparagraph must be deducted from that contingent fee.

5. To determine whether a party who rejected an offer of judgment failed to obtain a more favorable judgment:

(a) If the offer provided that the court would award costs, the court must compare the amount of the offer with the principal amount of the judgment, without inclusion of costs.

(b) If the offer precluded a separate award of costs, the court must compare the amount of the offer with the sum of:

(1) The principal amount of the judgment; and

(2) The amount of taxable costs that the claimant who obtained the judgment incurred before the date of service of the offer.

As used in this subsection, claimant means a plaintiff, counterclaimant, cross-claimant or third-party plaintiff.

6. Multiple parties may make a joint offer of judgment pursuant to this section.

7. A party may make to two or more other parties pursuant to this section an apportioned offer of judgment that is conditioned upon acceptance by all the parties to whom the apportioned offer is made. Each party to whom such an offer is made may serve upon the party who made the offer a separate written notice of acceptance of the offer. If any party rejects the apportioned offer:

(a) The action must proceed as to all parties to whom the apportioned offer was made, whether or not the other parties accepted or rejected the offer; and

(b) The sanctions set forth in subsection 4:

(1) Apply to each party who rejected the apportioned offer.

(2) Do not apply to any party who accepted the apportioned offer.

8. If the liability of one party to another party has been determined by verdict, order or judgment, but the amount or extent of the liability of the party remains to be determined by further proceedings, the party found liable may, not later than 10 days before commencement of the proceedings to determine the amount or extent of the liability, serve upon the party to whom he or she is liable a written offer of judgment. An offer of judgment made pursuant to this subsection shall be deemed to have the same effect as an offer of judgment made before trial.

9. The sanctions set forth in subsection 4 do not apply to:

(a) An offer of judgment made to multiple defendants unless the same person is authorized to decide whether to settle the claims against all the defendants to whom the offer is made and:

(1) There is a single common theory of liability against all the defendants to whom the offer is made;

(2) The liability of one or more of the defendants to whom the offer is made is entirely derivative of the liability of the remaining defendants to whom the offer is made; or

(3) The liability of all the defendants to whom the offer is made is entirely derivative of a common act or omission by another person.

(b) An offer of judgment made to multiple plaintiffs unless the same person is authorized to decide whether to settle the claims of all the plaintiffs to whom the offer is made and:

(1) There is a single common theory of liability claimed by all the plaintiffs to whom the offer is made;

(2) The damages claimed by one or more of the plaintiffs to whom the offer is made are entirely derivative of an injury to the remaining plaintiffs to whom the offer is made; or

(3) The damages claimed by all the plaintiffs to whom the offer is made are entirely derivative of an injury to another person.

(Added to NRS by 1971, 1129; A 1979, 829; 1987, 1027; 1999, 1102; 2005, 116)



NRS 17.120 - Replevin; judgment to be in alternative and with damages.

1. In an action to recover the possession of personal property, judgment for the plaintiff may be for the possession or the value thereof, in case a delivery cannot be had, and damages for the detention or the value of the use thereof. If the property has been delivered to the plaintiff, and the defendant claim a return thereof, judgment for the defendant may be for a return of the property or the value thereof, in case a return cannot be had, and damages for taking and withholding the same or the value of the use thereof.

2. In an action on a contract or obligation for the direct payment of money, payable in a specified or agreed kind of money or currency, judgment for the plaintiff, whether the same be by default or after verdict, or decision of the court or master, may follow the contract or obligation, and be made payable in the kind of money or currency therein specified or thereby agreed.

3. In an action against any person for the recovery of money received by such person in a fiduciary capacity, or to the use of another, judgment for the plaintiff, whether the same be by default or after verdict, or decision of the court or master, may be made payable in the same kind of money or currency so received by such person.

[1911 CPA 327; RL 5269; NCL 8825]



NRS 17.130 - Computation of amount of judgment; interest.

1. In all judgments and decrees, rendered by any court of justice, for any debt, damages or costs, and in all executions issued thereon, the amount must be computed, as near as may be, in dollars and cents, rejecting smaller fractions, and no judgment, or other proceedings, may be considered erroneous for that omission.

2. When no rate of interest is provided by contract or otherwise by law, or specified in the judgment, the judgment draws interest from the time of service of the summons and complaint until satisfied, except for any amount representing future damages, which draws interest only from the time of the entry of the judgment until satisfied, at a rate equal to the prime rate at the largest bank in Nevada as ascertained by the Commissioner of Financial Institutions on January 1 or July 1, as the case may be, immediately preceding the date of judgment, plus 2 percent. The rate must be adjusted accordingly on each January 1 and July 1 thereafter until the judgment is satisfied.

[1911 CPA 329; RL 5271; NCL 8827] (NRS A 1979, 830; 1981, 1858; 1987, 940)



NRS 17.140 - Death of party after verdict or decision; court may render judgment; not to be lien on real property.

If a party dies after a verdict or decision upon any issue of fact, and before judgment, the court may nevertheless render judgment thereon. Such judgment shall not be a lien on the real property of the deceased party, but shall be payable in the course of administration on the deceased party s estate.

[1911 CPA 330; RL 5272; NCL 8828]



NRS 17.150 - Docketing of judgments of state and federal courts; recording of transcripts, abstracts and copies of judgments; liens on real property; duration of liens; affidavit required of judgment creditor who records judgment or decree.

1. Immediately after filing a judgment roll, the clerk shall make the proper entries of the judgment, under appropriate heads, in the docket kept by the clerk, noting thereon the hour and minutes of the day of such entries.

2. A transcript of the original docket or an abstract or copy of any judgment or decree of a district court of the State of Nevada or the District Court or other court of the United States in and for the District of Nevada, the enforcement of which has not been stayed on appeal, certified by the clerk of the court where the judgment or decree was rendered, may be recorded in the office of the county recorder in any county, and when so recorded it becomes a lien upon all the real property of the judgment debtor not exempt from execution in that county, owned by the judgment debtor at the time, or which the judgment debtor may afterward acquire, until the lien expires. The lien continues for 6 years after the date the judgment or decree was docketed, and is continued each time the judgment or decree is renewed, unless:

(a) The enforcement of the judgment or decree is stayed on appeal by the execution of a sufficient undertaking as provided in the Nevada Rules of Appellate Procedure or by the Statutes of the United States, in which case the lien of the judgment or decree and any lien by virtue of an attachment that has been issued and levied in the actions ceases;

(b) The judgment is for arrearages in the payment of child support, in which case the lien continues until the judgment is satisfied;

(c) The judgment is satisfied; or

(d) The lien is otherwise discharged.

The time during which the execution of the judgment is suspended by appeal, action of the court or defendant must not be counted in computing the time of expiration.

3. The abstract described in subsection 2 must contain the:

(a) Title of the court and the title and number of the action;

(b) Date of entry of the judgment or decree;

(c) Names of the judgment debtor and judgment creditor;

(d) Amount of the judgment or decree; and

(e) Location where the judgment or decree is entered in the minutes or judgment docket.

4. In addition to recording the information described in subsection 2, a judgment creditor who records a judgment or decree for the purpose of creating a lien upon the real property of the judgment debtor pursuant to subsection 2 shall record at that time an affidavit of judgment stating:

(a) The name and address of the judgment debtor;

(b) If the judgment debtor is a natural person:

(1) The last four digits of the judgment debtor s driver s license number or identification card number and the state of issuance; or

(2) The last four digits of the judgment debtor s social security number;

(c) If the lien is against real property which the judgment debtor owns at the time the affidavit of judgment is recorded, the assessor s parcel number and the address of the real property and a statement that the judgment creditor has confirmed that the judgment debtor is the legal owner of that real property; and

(d) If a manufactured home or mobile home is included within the lien, the location and serial number of the manufactured home or mobile home and a statement that the judgment creditor has confirmed that the judgment debtor is the legal owner of the manufactured home or mobile home.

All information included in an affidavit of judgment recorded pursuant to this subsection must be based on the personal knowledge of the affiant, and not upon information and belief.

5. As used in this section:

(a) Manufactured home has the meaning ascribed to it in NRS 489.113.

(b) Mobile home has the meaning ascribed to it in NRS 489.120.

[1911 CPA 332; A 1925, 220; 1943, 88; 1943 NCL 8830] (NRS A 1965, 648; 1967, 948; 1969, 41; 1989, 585; 1993, 541; 1995, 1524; 2007, 1313; 2011, 2408)



NRS 17.160 - Docket defined; contents.

The docket mentioned in NRS 17.150 is a book which the clerk shall keep in his or her office, with each page divided into columns: Judgment debtors; judgment creditors; judgment; time of entry; appeals; when taken; judgment of appellate court; satisfaction of judgment; when entered. If judgment be for the recovery of money or damages, the amount shall be stated in the docket under the head of judgment; if the judgment be for any other relief, a memorandum of the general character of the relief granted shall be stated. The names of the judgment debtors shall be entered in the docket in alphabetical order.

[1911 CPA 333; RL 5275; NCL 8831] (NRS A 1965, 248)



NRS 17.170 - Dockets open for public inspection without charge.

The docket kept by the clerk shall be open at all times during office hours for the inspection of the public without charge. The clerk shall arrange the several dockets kept by the clerk in such a manner as to facilitate their inspection.

[1911 CPA 334; RL 5276; NCL 8832]



NRS 17.190 - Computation of costs in judgment; insertion by clerk.

1. Included in any judgment filed shall be a computation of the costs, if they have been ascertained. The clerk shall insert a computation of the costs in the copies and docket of the judgment.

2. If costs are not ascertained or included in the judgment at the time of entry, the clerk shall, within 2 days after costs are ascertained, insert the same in a blank left in the judgment for that purpose and shall make a similar insertion of costs in the copies and docket of the judgment.

[1911 CPA 336; A 1955, 83] (NRS A 1959, 25)



NRS 17.200 - Entry in docket.

Satisfaction of a judgment may be entered in the clerk s docket if an execution is returned satisfied, and if an acknowledgment of satisfaction is filed with the clerk, made in the manner of an acknowledgment of a conveyance of real property, by the judgment creditor, or by the attorney, unless a revocation of the attorney s authority is previously filed. Whenever a judgment is satisfied in fact, the party or attorney shall give such an acknowledgment, and the party who has satisfied the judgment may move the court to compel it or to order the clerk to enter the satisfaction in the docket of judgment.

[1911 CPA 337; RL 5279; NCL 8835] (NRS A 1983, 260)



NRS 17.214 - Filing and contents of affidavit; recording affidavit; notice to judgment debtor; successive affidavits.

1. A judgment creditor or a judgment creditor s successor in interest may renew a judgment which has not been paid by:

(a) Filing an affidavit with the clerk of the court where the judgment is entered and docketed, within 90 days before the date the judgment expires by limitation. The affidavit must be titled as an Affidavit of Renewal of Judgment and must specify:

(1) The names of the parties and the name of the judgment creditor s successor in interest, if any, and the source and succession of his or her title;

(2) If the judgment is recorded, the name of the county and the document number or the number and the page of the book in which it is recorded;

(3) The date and the amount of the judgment and the number and page of the docket in which it is entered;

(4) Whether there is an outstanding writ of execution for enforcement of the judgment;

(5) The date and amount of any payment on the judgment;

(6) Whether there are any setoffs or counterclaims in favor of the judgment debtor and the amount or, if a setoff or counterclaim is unsettled or undetermined it will be allowed as payment or credit on the judgment;

(7) The exact amount due on the judgment;

(8) If the judgment was docketed by the clerk of the court upon a certified copy from any other court, and an abstract recorded with the county clerk, the name of each county in which the transcript has been docketed and the abstract recorded; and

(9) Any other fact or circumstance necessary to a complete disclosure of the exact condition of the judgment.

All information in the affidavit must be based on the personal knowledge of the affiant, and not upon information and belief.

(b) If the judgment is recorded, recording the affidavit of renewal in the office of the county recorder in which the original judgment is filed within 3 days after the affidavit of renewal is filed pursuant to paragraph (a).

2. The filing of the affidavit renews the judgment to the extent of the amount shown due in the affidavit.

3. The judgment creditor or the judgment creditor s successor in interest shall notify the judgment debtor of the renewal of the judgment by sending a copy of the affidavit of renewal by certified mail, return receipt requested, to the judgment debtor at his or her last known address within 3 days after filing the affidavit.

4. Successive affidavits for renewal may be filed within 90 days before the preceding renewal of the judgment expires by limitation.

(Added to NRS by 1985, 699; A 1995, 1525; 2011, 2409)



NRS 17.225 - Right to contribution.

1. Except as otherwise provided in this section and NRS 17.235 to 17.305, inclusive, where two or more persons become jointly or severally liable in tort for the same injury to person or property or for the same wrongful death, there is a right of contribution among them even though judgment has not been recovered against all or any of them.

2. The right of contribution exists only in favor of a tortfeasor who has paid more than his or her equitable share of the common liability, and the tortfeasor s total recovery is limited to the amount paid by the tortfeasor in excess of his or her equitable share. No tortfeasor is compelled to make contribution beyond his or her own equitable share of the entire liability.

3. A tortfeasor who enters into a settlement with a claimant is not entitled to recover contribution from another tortfeasor whose liability for the injury or wrongful death is not extinguished by the settlement nor in respect to any amount paid in a settlement which is in excess of what was reasonable.

(Added to NRS by 1973, 1303; A 1979, 1355)



NRS 17.235 - Effect of judgment against one tortfeasor.

The recovery of a judgment for an injury or wrongful death against one tortfeasor does not of itself discharge the other tortfeasors from liability for the injury or wrongful death unless the judgment is satisfied. The satisfaction of the judgment does not impair any right of contribution.

(Added to NRS by 1973, 1303)



NRS 17.245 - Effect of release or covenant not to sue.

1. When a release or a covenant not to sue or not to enforce judgment is given in good faith to one of two or more persons liable in tort for the same injury or the same wrongful death:

(a) It does not discharge any of the other tortfeasors from liability for the injury or wrongful death unless its terms so provide, but it reduces the claim against the others to the extent of any amount stipulated by the release or the covenant, or in the amount of the consideration paid for it, whichever is the greater; and

(b) It discharges the tortfeasor to whom it is given from all liability for contribution and for equitable indemnity to any other tortfeasor.

2. As used in this section, equitable indemnity means a right of indemnity that is created by the court rather than expressly provided for in a written agreement.

(Added to NRS by 1973, 1303; A 1997, 438)



NRS 17.255 - Intentional tort bars right to contribution.

There is no right of contribution in favor of any tortfeasor who has intentionally caused or contributed to the injury or wrongful death.

(Added to NRS by 1973, 1303)



NRS 17.265 - Certain rights of indemnity unimpaired.

Except as otherwise provided in NRS 17.245, the provisions of NRS 17.225 to 17.305, inclusive, do not impair any right of indemnity under existing law. Where one tortfeasor is entitled to indemnity from another, the right of the indemnity obligee is for indemnity and not contribution, and the indemnity obligor is not entitled to contribution from the obligee for any portion of his or her indemnity obligation.

(Added to NRS by 1973, 1303; A 1979, 1356; 1997, 438)



NRS 17.275 - Subrogation of insurer.

A liability insurer, who by payment has discharged in full or in part the liability of a tortfeasor and has thereby discharged in full its obligation as insurer, is subrogated to the tortfeasor s right of contribution to the extent of the amount it has paid in excess of the tortfeasor s equitable share of the common liability. This provision does not limit or impair any right of subrogation arising from any other relationship.

(Added to NRS by 1973, 1304; A 1979, 1356)



NRS 17.285 - Enforcement of right of contribution.

1. Whether or not judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced by separate action.

2. Where a judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced in that action by judgment in favor of one against other judgment defendants by motion upon notice to all parties to the action.

3. If there is a judgment for the injury or wrongful death against the tortfeasor seeking contribution, any separate action by the tortfeasor to enforce contribution must be commenced within 1 year after the judgment has become final by lapse of time for appeal or after appellate review.

4. If there is no judgment for the injury or wrongful death against the tortfeasor seeking contribution, the tortfeasor s right of contribution is barred unless the tortfeasor has:

(a) Discharged by payment the common liability within the statute of limitations period applicable to claimant s right of action against him or her and has commenced an action for contribution within 1 year after payment; or

(b) Agreed while action is pending against him or her to discharge the common liability and has within 1 year after the agreement paid the liability and commenced an action for contribution.

5. The judgment of the court in determining the liability of the several defendants to the claimant for an injury or wrongful death shall be binding as among such defendants in determining their right to contribution.

(Added to NRS by 1973, 1304)



NRS 17.295 - Equitable shares.

In determining the equitable shares of tortfeasors in the entire liability:

1. If equity requires, the collective liability of some as a group constitutes a single share; and

2. Principles of equity applicable to contribution generally apply.

(Added to NRS by 1973, 1304; A 1979, 1356)



NRS 17.305 - Inapplicability to breach of fiduciary relationship.

NRS 17.225 to 17.305, inclusive, do not apply to breaches of trust or of other fiduciary obligation.

(Added to NRS by 1973, 1304; A 1979, 1356)



NRS 17.330 - Short title.

NRS 17.330 to 17.400, inclusive, may be cited as the Uniform Enforcement of Foreign Judgments Act.

(Added to NRS by 1979, 1496)



NRS 17.340 - Foreign judgment defined.

As used in NRS 17.330 to 17.400, inclusive, unless the context otherwise requires, foreign judgment means any judgment of a court of the United States or of any other court which is entitled to full faith and credit in this state, except:

1. A judgment to which chapter 130 of NRS applies; and

2. An order for protection issued for the purpose of preventing violent or threatening acts or harassment against, or contact or communication with or physical proximity to, another person, including temporary and final orders.

(Added to NRS by 1979, 1496; A 1997, 2268; 2001, 2132)



NRS 17.350 - Filing and status of foreign judgments.

An exemplified copy of any foreign judgment may be filed with the clerk of any district court of this state. The clerk shall treat the foreign judgment in the same manner as a judgment of the district court of this state. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of a district court of this state and may be enforced or satisfied in like manner.

(Added to NRS by 1979, 1496)



NRS 17.360 - Affidavit; notice of filing judgment and affidavit.

1. At the time of the filing of the foreign judgment, the judgment creditor or the judgment creditor s attorney shall file with the clerk of the court an affidavit setting forth the name and last known post office address of the judgment debtor and the judgment creditor. The affidavit must also include a statement that the foreign judgment is valid and enforceable, and the extent to which it has been satisfied.

2. Promptly upon filing the foreign judgment and affidavit, the judgment creditor or someone on behalf of the judgment creditor shall mail notice of the filing of the judgment and affidavit, attaching a copy of each to the notice, to the judgment debtor and to the judgment debtor s attorney of record, if any, each at his or her last known address by certified mail, return receipt requested. The notice shall include the name and post office address of the judgment creditor and the judgment creditor s attorney, if any, in this state. The judgment creditor shall file with the clerk of the court an affidavit setting forth the date upon which the notice was mailed.

3. No execution or other process for enforcement of a foreign judgment may issue until 30 days after the date of mailing the notice of filing.

(Added to NRS by 1979, 1496)



NRS 17.370 - Stay of enforcement of foreign judgment.

1. If the judgment debtor shows the court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

2. If the judgment debtor shows the court any ground upon which enforcement of a judgment of any court of this state would be stayed, including, without limitation, a showing that an appeal is pending or will be taken, that a stay has been granted, requested or will be requested, or that the time for taking an appeal has not yet expired, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state, including, without limitation, security determined pursuant to NRS 20.035, if applicable.

(Added to NRS by 1979, 1497; A 2001, 1006)



NRS 17.380 - Fees.

Any person filing a foreign judgment shall pay to the clerk of the court the same filing fee as prescribed by statute for the filing of civil actions. Fees for enforcement proceedings are the same as provided for judgments of district courts of this state.

(Added to NRS by 1979, 1497)



NRS 17.390 - Judgment creditor may bring action to enforce judgment.

A judgment creditor may elect to bring an action to enforce his or her judgment instead of proceeding under NRS 17.330 to 17.400, inclusive.

(Added to NRS by 1979, 1497; A 1985, 37)



NRS 17.400 - Uniformity of interpretation.

NRS 17.330 to 17.400, inclusive, shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(Added to NRS by 1979, 1497)



NRS 17.410 - Short title; uniformity of application and construction.

1. NRS 17.410 to 17.660, inclusive, may be cited as the Uniform Foreign-Money Claims Act.

2. These sections must be applied and construed to effectuate their general purpose to make uniform the law with respect to the subject of these sections among states enacting them.

(Added to NRS by 1993, 193)



NRS 17.420 - Scope and applicability.

1. NRS 17.410 to 17.660, inclusive, apply only to a foreign-money claim in an action or distributive proceeding.

2. NRS 17.410 to 17.660, inclusive, apply to foreign-money issues even if other law applies to other issues in the action or distributive proceeding under the rules of this state governing the conflict of laws.

3. NRS 17.410 to 17.660, inclusive, apply to actions and distributive proceedings commenced after January 1, 1994.

(Added to NRS by 1993, 194)



NRS 17.430 - Definitions.

As used in NRS 17.410 to 17.660, inclusive, unless the context otherwise requires, the words and terms defined in NRS 17.440 to 17.550, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1993, 194)



NRS 17.440 - Action defined.

Action means a judicial proceeding or an arbitration in which a payment in money may be awarded or enforced with respect to a foreign-money claim.

(Added to NRS by 1993, 194)



NRS 17.450 - Bank-offered spot rate defined.

Bank-offered spot rate means the spot rate of exchange at which a bank will sell foreign money at a spot rate.

(Added to NRS by 1993, 194)



NRS 17.460 - Date of conversion defined.

Date of conversion means the banking day next preceding the date on which money, in accordance with NRS 17.410 to 17.660, inclusive, is:

1. Paid to a claimant in an action or distributive proceeding;

2. Paid to the officer designated by law to enforce a judgment or award on behalf of a claimant; or

3. Used to recoup, set off or counterclaim in different moneys in an action or distributive proceeding.

(Added to NRS by 1993, 194)



NRS 17.470 - Distributive proceeding defined.

Distributive proceeding means a judicial or nonjudicial proceeding for the distribution of a fund in which one or more foreign-money claims is asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity and the distribution of an estate, trust or other fund.

(Added to NRS by 1993, 194)



NRS 17.480 - Foreign money defined.

Foreign money means money other than money of the United States of America.

(Added to NRS by 1993, 194)



NRS 17.490 - Foreign-money claim defined.

Foreign-money claim means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money.

(Added to NRS by 1993, 194)



NRS 17.500 - Money defined.

Money means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by intergovernmental agreement.

(Added to NRS by 1993, 194)



NRS 17.510 - Money of the claim defined.

Money of the claim means the money determined as proper pursuant to NRS 17.570.

(Added to NRS by 1993, 194)



NRS 17.520 - Person defined.

Person includes two or more persons having a joint or common interest.

(Added to NRS by 1993, 194)



NRS 17.530 - Rate of exchange defined.

Rate of exchange means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion. If separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign-money claim.

(Added to NRS by 1993, 194)



NRS 17.540 - Spot rate defined.

Spot rate means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next-day availability or for settlement by immediate payment in cash or equivalent, by charge to an account, or by an agreed delayed settlement not exceeding 2 days.

(Added to NRS by 1993, 195)



NRS 17.550 - State defined.

State means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 1993, 195)



NRS 17.560 - Variation by agreement.

1. The effect of NRS 17.410 to 17.660, inclusive, may be varied by agreement of the parties made before or after commencement of an action or distributive proceeding or the entry of judgment.

2. Parties to the transaction may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in a foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction.

(Added to NRS by 1993, 195)



NRS 17.570 - Determining money of the claim.

1. The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment.

2. If the parties to a transaction have not otherwise agreed, the proper money of the claim, as in each case may be appropriate, is the money:

(a) Regularly used between the parties as a matter of usage or course of dealing;

(b) Used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

(c) In which the loss was ultimately felt or will be incurred by the party claimant.

(Added to NRS by 1993, 195)



NRS 17.580 - Determining amount of money of certain contract claims.

1. If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the date of conversion.

2. If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding 30 days. Thereafter, conversion is made at the bank-offered spot rate on the date of conversion.

3. A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor s obligation to be paid on the debtor s money, when received by the creditor, must equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall amend the judgment or award accordingly.

(Added to NRS by 1993, 195)



NRS 17.590 - Asserting and defending foreign-money claim.

1. A person may assert a claim in a specified foreign money. If a foreign-money claim is not asserted, the claimant makes the claim in United States dollars.

2. An opposing party may allege and prove that a claim, in whole or in part, is in a different money than that asserted by the claimant.

3. A person may assert a defense, set-off, recoupment or counterclaim in any money without regard to the money of other claims.

4. The determination of the proper money of the claim is a question of law.

(Added to NRS by 1993, 195)



NRS 17.600 - Judgments and awards on foreign-money claims; times of money conversion; form of judgment.

1. Except as otherwise provided in subsection 3, a judgment or award on a foreign-money claim must be stated in an amount of the money of the claim.

2. A judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the date of conversion at a bank-offered spot rate.

3. Assessed costs must be entered in United States dollars.

4. Each payment in United States dollars must be accepted and credited on a judgment or award on a foreign-money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the date of conversion for that payment.

5. A judgment or award made in an action or distributive proceeding on both a defense, set-off, recoupment or counterclaim and the adverse party s claim must be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and specify the rates of exchange used.

6. A judgment substantially in the following form complies with subsection 1:

IT IS ORDERED AND ADJUDGED that the plaintiff .................... (insert name) .................... recover of the defendant .................... (insert name) .................... the sum of .......... (insert amount in the foreign money) .......... plus interest on that sum at the rate of .......... (insert rate see NRS 17.620) .......... percent a year or, at the option of the judgment debtor, the number of United States dollars which will purchase the .......... (insert name of foreign money) .......... with interest due, at a bank-offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of .......... (insert amount) .......... United States dollars.

7. If a contract claim is of the type covered by subsection 1 or 2 of NRS 17.580, the judgment or award must be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars which will purchase the computed amount of the money of payment on the date of conversion at a bank-offered spot rate.

8. A judgment must be filed and indexed in foreign money in the same manner, and has the same effect as a lien, as other judgments. It may be discharged by payment.

(Added to NRS by 1993, 196)



NRS 17.610 - Conversion of foreign money in distributive proceeding.

The rate of exchange prevailing at or near the close of business on the day the distributive proceeding is initiated governs all exchanges of foreign money in a distributive proceeding. A foreign-money claimant in a distributive proceeding shall assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated.

(Added to NRS by 1993, 196)



NRS 17.620 - Prejudgment and judgment interest.

1. With respect to a foreign-money claim, recovery of prejudgment or pre-award interest and the rate of interest to be applied in the action or distributive proceeding, except as otherwise provided in subsection 2, are matters of the substantive law governing the right to recovery under the rules of this state governing the conflict of laws.

2. The court or arbitrator shall increase or decrease the amount of prejudgment or pre-award interest otherwise payable in a judgment or award in foreign money to the extent required by the law of this state governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

3. A judgment or award on a foreign-money claim bears interest at the rate applicable to judgments of this state.

(Added to NRS by 1993, 197)



NRS 17.630 - Enforcement of foreign judgments.

1. If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this state as enforceable, the enforcing judgment must be entered as provided in NRS 17.600, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.

2. A foreign judgment may be filed in accordance with any rule or statute of this state providing a procedure for its recognition and enforcement.

3. A satisfaction or partial payment made upon the foreign judgment, on proof thereof, must be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this state.

4. A judgment entered on a foreign-money claim only in United States dollars in another state must be enforced in this state in United States dollars only.

(Added to NRS by 1993, 197)



NRS 17.640 - Determining United States dollar value of foreign-money claims for limited purposes.

1. Computations under this section are for the limited purposes of the section and do not affect computation of the equivalent in United States dollars of the money of the judgment for the purpose of payment.

2. For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution or other legal process, the amount of United States dollars at issue for assessing costs, or the amount of United States dollars involved for a surety bond or other court-required undertaking must be ascertained as provided in subsections 3 and 4.

3. A party seeking process, costs, bond or other undertaking under subsection 2 shall compute in United States dollars the amount of the foreign money claimed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court-required undertaking.

4. A party seeking the process, costs, bond or other undertaking under subsection 2 shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained, and setting forth the calculation. Affected court officers incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.

(Added to NRS by 1993, 197)



NRS 17.650 - Effect of currency revalorization.

1. If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss must be treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

2. If substitution under subsection 1 occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend the judgment or award by a like conversion of the former money.

(Added to NRS by 1993, 198)



NRS 17.660 - Supplementary general principles of law.

Unless displaced by particular provisions of NRS 17.410 to 17.660, inclusive, the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating causes supplement the provisions of those sections.

(Added to NRS by 1993, 198)



NRS 17.700 - Short title.

NRS 17.700 to 17.820, inclusive, may be cited as the Uniform Foreign-Country Money Judgments Recognition Act.

(Added to NRS by 2007, 147)



NRS 17.710 - Definitions.

As used in NRS 17.700 to 17.820, inclusive, unless the context otherwise requires, the words and terms defined in NRS 17.720 and 17.730 have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 147)



NRS 17.720 - Foreign country defined.

Foreign country means a government other than:

1. The United States;

2. A state, district, commonwealth, territory or insular possession of the United States; or

3. Any other government with regard to which the decision in this State as to whether to recognize a judgment of that government s courts is initially subject to determination under the Full Faith and Credit Clause of the United States Constitution.

(Added to NRS by 2007, 147)



NRS 17.730 - Foreign-country judgment defined.

Foreign-country judgment means a judgment of a court of a foreign country.

(Added to NRS by 2007, 147)



NRS 17.740 - Applicability.

1. Except as otherwise provided in subsection 2, NRS 17.700 to 17.820, inclusive, apply to a foreign-country judgment to the extent that the judgment:

(a) Grants or denies recovery of a sum of money; and

(b) Under the law of the foreign country where rendered, is final, conclusive and enforceable.

2. NRS 17.700 to 17.820, inclusive, do not apply to a foreign-country judgment, even if the judgment grants or denies recovery of a sum of money, to the extent that the judgment is:

(a) A judgment for taxes;

(b) A fine or other penalty; or

(c) A judgment for divorce, support or maintenance or other judgment rendered in connection with domestic relations.

3. A party seeking recognition of a foreign-country judgment has the burden of establishing that NRS 17.700 to 17.820, inclusive, apply to the foreign-country judgment.

(Added to NRS by 2007, 147)



NRS 17.750 - Standards for recognition of foreign-country judgment.

1. Except as otherwise provided in subsections 2 and 3, a court of this State shall recognize a foreign-country judgment to which NRS 17.700 to 17.820, inclusive, apply.

2. A court of this State may not recognize a foreign-country judgment if:

(a) The judgment was rendered under a judicial system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(b) The foreign court did not have personal jurisdiction over the defendant; or

(c) The foreign court did not have jurisdiction over the subject matter.

3. A court of this State need not recognize a foreign-country judgment if:

(a) The defendant in the proceeding in the foreign court did not receive notice of the proceeding in sufficient time to enable the defendant to defend;

(b) The judgment was obtained by fraud that deprived the losing party of an adequate opportunity to present its case;

(c) The judgment or the cause of action on which the judgment is based is repugnant to the public policy of this State or of the United States;

(d) The judgment conflicts with another final and conclusive judgment;

(e) The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be determined otherwise than by proceedings in that foreign court;

(f) In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action;

(g) The judgment was rendered in circumstances that raise substantial doubt about the integrity of the rendering court with respect to the judgment; or

(h) The specific proceeding in the foreign court leading to the judgment was not compatible with the requirements of due process of law.

4. A party resisting recognition of a foreign-country judgment has the burden of establishing that a ground for nonrecognition stated in subsection 2 or 3 exists.

(Added to NRS by 2007, 148)



NRS 17.760 - Personal jurisdiction.

1. A foreign-country judgment may not be refused recognition for lack of personal jurisdiction if:

(a) The defendant was served with process personally in the foreign country;

(b) The defendant voluntarily appeared in the proceeding, other than for the purpose of protecting property seized or threatened with seizure in the proceeding or of contesting the jurisdiction of the court over the defendant;

(c) The defendant, before the commencement of the proceeding, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(d) The defendant was domiciled in the foreign country when the proceeding was instituted or was a corporation or other form of business organization that had its principal place of business in, or was organized under the laws of, the foreign country;

(e) The defendant had a business office in the foreign country and the proceeding in the foreign court involved a cause of action arising out of business done by the defendant through that office in the foreign country; or

(f) The defendant operated a motor vehicle or airplane in the foreign country and the proceeding involved a cause of action arising out of that operation.

2. The list of bases for personal jurisdiction in subsection 1 is not exclusive. The courts of this State may recognize bases of personal jurisdiction other than those listed in subsection 1 as sufficient to support a foreign-country judgment.

(Added to NRS by 2007, 148)



NRS 17.770 - Procedure for recognition of foreign-country judgment.

1. If recognition of a foreign-country judgment is sought as an original matter, the issue of recognition shall be raised by filing an action seeking recognition of the foreign-country judgment.

2. If recognition of a foreign-country judgment is sought in a pending action, the issue of recognition may be raised by counterclaim, cross-claim or affirmative defense.

(Added to NRS by 2007, 149)



NRS 17.780 - Effect of recognition of foreign-country judgment.

If the court in a proceeding under NRS 17.770 finds that the foreign-country judgment is entitled to recognition under NRS 17.700 to 17.820, inclusive, then, to the extent that the foreign-country judgment grants or denies recovery of a sum of money, the foreign-country judgment is:

1. Conclusive between the parties to the same extent as the judgment of a sister state entitled to full faith and credit in this State would be conclusive; and

2. Enforceable in the same manner and to the same extent as a judgment rendered in this State.

(Added to NRS by 2007, 149)



NRS 17.790 - Stay of proceedings pending appeal of foreign-country judgment.

If a party establishes that an appeal from a foreign-country judgment is pending or will be taken, the court may stay any proceedings with regard to the foreign-country judgment until the appeal is concluded, the time for appeal expires or the appellant has had sufficient time to prosecute the appeal and has failed to do so.

(Added to NRS by 2007, 149)



NRS 17.800 - Statute of limitations.

An action to recognize a foreign-country judgment must be commenced within the earlier of the time during which the foreign-country judgment is effective in the foreign country or 15 years from the date that the foreign-country judgment became effective in the foreign country.

(Added to NRS by 2007, 149)



NRS 17.810 - Uniformity of interpretation.

In applying and construing the Uniform Foreign-Country Money Judgments Recognition Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2007, 149)



NRS 17.820 - Saving clause.

NRS 17.700 to 17.820, inclusive, do not prevent the recognition under principles of comity or otherwise of a foreign-country judgment not within the scope of NRS 17.700 to 17.820, inclusive.

(Added to NRS by 2007, 149)






Chapter 18 - Costs and Disbursements

NRS 18.005 - Costs defined.

For the purposes of NRS 18.010 to 18.150, inclusive, the term costs means:

1. Clerks fees.

2. Reporters fees for depositions, including a reporter s fee for one copy of each deposition.

3. Jurors fees and expenses, together with reasonable compensation of an officer appointed to act in accordance with NRS 16.120.

4. Fees for witnesses at trial, pretrial hearings and deposing witnesses, unless the court finds that the witness was called at the instance of the prevailing party without reason or necessity.

5. Reasonable fees of not more than five expert witnesses in an amount of not more than $1,500 for each witness, unless the court allows a larger fee after determining that the circumstances surrounding the expert s testimony were of such necessity as to require the larger fee.

6. Reasonable fees of necessary interpreters.

7. The fee of any sheriff or licensed process server for the delivery or service of any summons or subpoena used in the action, unless the court determines that the service was not necessary.

8. Compensation for the official reporter or reporter pro tempore.

9. Reasonable costs for any bond or undertaking required as part of the action.

10. Fees of a court bailiff or deputy marshal who was required to work overtime.

11. Reasonable costs for telecopies.

12. Reasonable costs for photocopies.

13. Reasonable costs for long distance telephone calls.

14. Reasonable costs for postage.

15. Reasonable costs for travel and lodging incurred taking depositions and conducting discovery.

16. Fees charged pursuant to NRS 19.0335.

17. Any other reasonable and necessary expense incurred in connection with the action, including reasonable and necessary expenses for computerized services for legal research.

(Added to NRS by 1977, 773; A 1981, 1378; 1989, 707; 1993, 263; 1995, 2715; 2003, 2117; 2005, 190; 2007, 2191)



NRS 18.010 - Award of attorney s fees.

1. The compensation of an attorney and counselor for his or her services is governed by agreement, express or implied, which is not restrained by law.

2. In addition to the cases where an allowance is authorized by specific statute, the court may make an allowance of attorney s fees to a prevailing party:

(a) When the prevailing party has not recovered more than $20,000; or

(b) Without regard to the recovery sought, when the court finds that the claim, counterclaim, cross-claim or third-party complaint or defense of the opposing party was brought or maintained without reasonable ground or to harass the prevailing party. The court shall liberally construe the provisions of this paragraph in favor of awarding attorney s fees in all appropriate situations. It is the intent of the Legislature that the court award attorney s fees pursuant to this paragraph and impose sanctions pursuant to Rule 11 of the Nevada Rules of Civil Procedure in all appropriate situations to punish for and deter frivolous or vexatious claims and defenses because such claims and defenses overburden limited judicial resources, hinder the timely resolution of meritorious claims and increase the costs of engaging in business and providing professional services to the public.

3. In awarding attorney s fees, the court may pronounce its decision on the fees at the conclusion of the trial or special proceeding without written motion and with or without presentation of additional evidence.

4. Subsections 2 and 3 do not apply to any action arising out of a written instrument or agreement which entitles the prevailing party to an award of reasonable attorney s fees.

[1911 CPA 434; A 1951, 59] (NRS A 1957, 129; 1967, 1254; 1969, 435, 667; 1971, 165, 802; 1975, 309; 1977, 774; 1985, 327; 1999, 903; 2003, 3478)



NRS 18.015 - Lien for attorney s fees: Amount; perfection; enforcement.

1. An attorney at law shall have a lien:

(a) Upon any claim, demand or cause of action, including any claim for unliquidated damages, which has been placed in the attorney s hands by a client for suit or collection, or upon which a suit or other action has been instituted.

(b) In any civil action, upon any file or other property properly left in the possession of the attorney by a client.

2. A lien pursuant to subsection 1 is for the amount of any fee which has been agreed upon by the attorney and client. In the absence of an agreement, the lien is for a reasonable fee for the services which the attorney has rendered for the client.

3. An attorney perfects a lien described in subsection 1 by serving notice in writing, in person or by certified mail, return receipt requested, upon his or her client and, if applicable, upon the party against whom the client has a cause of action, claiming the lien and stating the amount of the lien.

4. A lien pursuant to:

(a) Paragraph (a) of subsection 1 attaches to any verdict, judgment or decree entered and to any money or property which is recovered on account of the suit or other action; and

(b) Paragraph (b) of subsection 1 attaches to any file or other property properly left in the possession of the attorney by his or her client, including, without limitation, copies of the attorney s file if the original documents received from the client have been returned to the client, and authorizes the attorney to retain any such file or property until such time as an adjudication is made pursuant to subsection 6,

from the time of service of the notices required by this section.

5. A lien pursuant to paragraph (b) of subsection 1 must not be construed as inconsistent with the attorney s professional responsibilities to the client.

6. On motion filed by an attorney having a lien under this section, the attorney s client or any party who has been served with notice of the lien, the court shall, after 5 days notice to all interested parties, adjudicate the rights of the attorney, client or other parties and enforce the lien.

7. Collection of attorney s fees by a lien under this section may be utilized with, after or independently of any other method of collection.

(Added to NRS by 1977, 773; A 2013, 271)



NRS 18.020 - Cases in which costs allowed prevailing party.

Costs must be allowed of course to the prevailing party against any adverse party against whom judgment is rendered, in the following cases:

1. In an action for the recovery of real property or a possessory right thereto.

2. In an action to recover the possession of personal property, where the value of the property amounts to more than $2,500. The value must be determined by the jury, court or master by whom the action is tried.

3. In an action for the recovery of money or damages, where the plaintiff seeks to recover more than $2,500.

4. In a special proceeding, except a special proceeding conducted pursuant to NRS 306.040.

5. In an action which involves the title or boundaries of real estate, or the legality of any tax, impost, assessment, toll or municipal fine, including the costs accrued in the action if originally commenced in a Justice Court.

[1911 CPA 435; RL 5377; NCL 8924] (NRS A 1969, 435; 1977, 774; 1979, 65, 1725; 1981, 470; 1985, 1503, 1622; 1995, 2793)



NRS 18.025 - Court not to refuse to award attorney s fees or costs solely because public officer or agency is prevailing party.

1. A court shall not:

(a) Refuse to award attorney s fees or costs to the State, a local government, a public officer or a public employee; or

(b) Reduce the amount of the attorney s fees or costs it awards to the State, a local government, a public officer or a public employee,

as the prevailing party in a civil action or as a party otherwise entitled to receive attorney s fees or costs, solely because the prevailing party is the State, a local government, a public officer or a public employee.

2. If a court determines that the State, a local government, a public officer or a public employee is entitled to receive attorney s fees or costs pursuant to the Nevada Rules of Civil Procedure, the Nevada Rules of Appellate Procedure, the provisions of this chapter or another specific statute, it shall award the attorney s fees and costs at the rates set forth in the rule or statute. If rates are not set forth in the rule or statute, the court shall award reasonable attorney s fees and costs.

3. As used in this section, local government means any county, city, district, agency or other political subdivision of this state.

(Added to NRS by 1993, 262)



NRS 18.030 - Costs and disbursements in actions where defendants might have been joined.

When several actions are brought on one bond, undertaking, promissory note, bill of exchange, or other instrument in writing, or in any other case for the same cause of action, against several parties who might have been joined as defendants in the same action, no costs shall be allowed to the plaintiff in more than one of such actions, which may be at the plaintiff s election, if the party proceeded against in the other actions was at the commencement of the previous action openly within this state; but the disbursements of the plaintiff shall be allowed to the plaintiff in each action.

[1911 CPA 436; RL 5378; NCL 8925]



NRS 18.050 - Discretion of court in allowing costs.

Except as limited by this section, in other actions in the district court, part or all of the prevailing party s costs may be allowed and may be apportioned between the parties, or on the same or adverse sides. If, in the judgment of the court, the plaintiff believes he or she was justified in bringing the action in the district court, and the plaintiff recovers at least $700 in money or damages, or personal property of that value, the court may allow the plaintiff part or all of his or her costs.

[1911 CPA 438; RL 5380; NCL 8927] (NRS A 1977, 775; 1979, 1726; 1981, 174, 470)



NRS 18.060 - Costs of appeal to Supreme Court; discretion of court. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

In the following cases the costs of an appeal to the Supreme Court shall be in the discretion of the court:

1. Where a new trial is ordered.

2. When a judgment is modified.

In the event no order is made by the court relative to the costs in the two instances mentioned in this section, the party obtaining any relief shall have his or her costs.

[1911 CPA 439; RL 5381; NCL 8928]

NRS 18.060 Costs of appeal to Court of Appeals or Supreme Court; discretion of court. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] In the following cases the costs of an appeal to the Court of Appeals or the Supreme Court shall be in the discretion of the court:

1. Where a new trial is ordered.

2. When a judgment is modified.

In the event no order is made by the court relative to the costs in the two instances mentioned in this section, the party obtaining any relief shall have his or her costs.

[1911 CPA 439; RL 5381; NCL 8928] (NRS A 2013, 1732, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 18.070 - Payment of costs on postponement; costs and attorney s fees on mistrial.

1. When an application is made to a court or master to postpone a trial, the payment of costs, occasioned by the postponement may be imposed, in the discretion of the court or master, as a condition of granting the postponement.

2. A court may impose costs and reasonable attorney s fees against a party or an attorney who, in the judgment of the court, purposely caused a mistrial to occur.

[1911 CPA 441; RL 5383; NCL 8930] (NRS A 1977, 775)



NRS 18.080 - Effect of tender in action for recovery of money.

When, in an action for the recovery of money only, the defendant alleges in his or her answer that before the commencement of the action the defendant tendered to the plaintiff the full amount to which the plaintiff was entitled, and thereupon deposits in court, for the plaintiff, the amount so tendered, and the allegations be found to be true, the plaintiff shall not recover costs, but shall pay costs to the defendant.

[1911 CPA 442; RL 5384; NCL 8931]



NRS 18.090 - Costs in actions by or against executors and trustees.

In an action prosecuted or defended by an executor, administrator, trustee of express trust, or a person expressly authorized by statute, costs may be recovered as in an action by and against a person prosecuting and defending in his or her own right; but such costs shall, by the judgment, be made chargeable only upon the estate, fund, or party represented, unless the court shall direct the same to be paid by the plaintiff or defendant, personally, for mismanagement or bad faith in the action or defense.

[1911 CPA 443; RL 5385; NCL 8932]



NRS 18.110 - Verified memorandum of costs: Filing and service; witness and clerk s fee; retaxing and settling costs.

1. The party in whose favor judgment is rendered, and who claims costs, must file with the clerk, and serve a copy upon the adverse party, within 5 days after the entry of judgment, or such further time as the court or judge may grant, a memorandum of the items of the costs in the action or proceeding, which memorandum must be verified by the oath of the party, or the party s attorney or agent, or by the clerk of the party s attorney, stating that to the best of his or her knowledge and belief the items are correct, and that the costs have been necessarily incurred in the action or proceeding.

2. The party in whose favor judgment is rendered shall be entitled to recover the witness fees, although at the time the party may not actually have paid them. Issuance or service of subpoena shall not be necessary to entitle a prevailing party to tax, as costs, witness fees and mileage, provided that such witnesses be sworn and testify in the cause.

3. It shall not be necessary to embody in the memorandum the fees of the clerk, but the clerk shall add the same according to the fees of the clerk fixed by statute.

4. Within 3 days after service of a copy of the memorandum, the adverse party may move the court, upon 2 days notice, to retax and settle the costs, notice of which motion shall be filed and served on the prevailing party claiming costs. Upon the hearing of the motion the court or judge shall settle the costs.

[1911 CPA 445; A 1919, 56; NCL 8934] (NRS A 1977, 775)



NRS 18.120 - Interest and costs must be included by clerk in judgment.

The clerk shall include in the judgment entered up by the clerk any interest on the verdict or judgment of the court or master, from the time it was rendered or made, and the costs, if the same have been taxed or ascertained; and the clerk shall, within 2 days after the same shall be taxed or ascertained, if not included in the judgment, insert the same in a blank to be left in the judgment for that purpose, and shall make a similar insertion of the costs in the copies and docket of the judgment.

[1911 CPA 446; RL 5388; NCL 8935]



NRS 18.130 - When plaintiff may be required to secure costs; affidavits of sureties; dismissal of action if undertaking not filed.

1. When a plaintiff in an action resides out of the State, or is a foreign corporation, security for the costs and charges which may be awarded against such plaintiff may be required by the defendant, by the filing and service on plaintiff of a written demand therefor within the time limited for answering the complaint. When so required, all proceedings in the action shall be stayed until an undertaking, executed by two or more persons, be filed with the clerk, to the effect that they will pay such costs and charges as may be awarded against the plaintiff by judgment, or in the progress of the action, not exceeding the sum of $500; or in lieu of such undertaking, the plaintiff may deposit $500, lawful money, with the clerk of the court, subject to the same conditions as required for the undertaking. The plaintiff, upon filing the undertaking or depositing the security, shall notify the defendant of such filing or deposit, and the defendant, after receipt of such notice, shall have 10 days or the period allowed under N.R.C.P. 12(a), whichever is longer, in which to answer or otherwise plead to the complaint.

2. A new or an additional undertaking may be ordered by the court or judge upon proof that the original undertaking is insufficient security, and proceedings in the action stayed until such new or additional undertaking be executed and filed.

3. Each of the sureties on the undertaking mentioned in subsection 1 shall annex to the same an affidavit that the surety is a resident and householder, or freeholder, within the county and is worth double the amount specified in the undertaking, over and above all the surety s just debts and liabilities, exclusive of property exempt from execution.

4. After the lapse of 30 days from the service of notice that security is required, or of an order for new or additional security, upon proof thereof, and that no undertaking as required has been filed, the court or judge may order the action to be dismissed.

[1911 CPA 447; A 1939, 20; 1931 NCL 8936] + [1911 CPA 448; RL 5390; NCL 8937] + [1911 CPA 449; RL 5391; NCL 8938] (NRS A 1969, 632; 1971, 243)



NRS 18.140 - Plaintiffs for whom bond or undertaking not required.

In any civil action or proceeding wherein the State, or the people of the State, is a party plaintiff, or any state officer, in his or her official capacity or in behalf of the State, or any county, city and county, city or town, or the United States of America, or the Home Owners Loan Corporation, a federal corporation, is a party plaintiff, no bond, written undertaking, or security can be required of the State, or the people thereof, or of the United States of America, or the Home Owners Loan Corporation, a federal corporation, or any officer thereof, or of any county, city and county, city or town; but on complying with the other provisions of NRS the State, or the people thereof, or the United States of America, or the Home Owners Loan Corporation, a federal corporation, or any officer thereof acting in his or her official capacity, has the same rights, remedies and benefits as if the bond, undertaking, or security were given and approved as required by this or any other law of the State of Nevada.

[1911 CPA 447a; added 1935, 286; 1931 NCL 8936.01]



NRS 18.150 - Payment of costs and attorney s fees when State or county is a party.

1. When the State is a party, and costs or attorney s fees are awarded against it, they must be paid out of the State Treasury.

2. When a county is a party, and costs or attorney s fees are awarded against it, they must be paid out of the county treasury.

[1911 CPA 450; RL 5392; NCL 8939] + [1911 CPA 451; RL 5393; NCL 8940] (NRS A 1977, 776)



NRS 18.160 - Costs allowed judgment creditor; memorandum of costs; motion to tax.

1. A judgment creditor may claim costs for one or more of the following items:

(a) Statutory fees for preparing or issuing an abstract of judgment.

(b) Statutory fees for recording, receiving or filing an abstract of judgment.

(c) Statutory fees for issuing a writ of execution, or any writ for the enforcement of any order or judgment.

(d) Statutory fees for issuing an order of sale.

(e) Statutory fees of sheriffs or constables in connection with serving, executing or levying any writ or making any return, or for keeping or caring for property held by virtue of such a writ.

(f) Costs or disbursements incurred in connection with any proceeding supplementary to execution which have been approved as to necessity, propriety and amount by the judge ordering or conducting the proceeding.

2. A judgment creditor shall serve upon the adverse party either personally or by mail, and file at any time or times not more than 6 months after the items have been incurred and before the time the judgment is fully satisfied, a memorandum of the items of the judgment creditor s costs and necessary disbursements, verified by the judgment creditor or the judgment creditor s attorney, stating that to the best of his or her knowledge and belief the items are correct, and that they have been necessarily or reasonably incurred in the action or proceeding.

3. Any party dissatisfied with the costs claimed may, within 5 days after the service of a copy of the bill of costs, file a motion to have the same taxed by the court in which the judgment was rendered, or by the judge thereof at chambers.

(Added to NRS by 1963, 310; A 1989, 902)



NRS 18.170 - Notice of motion for order allowing costs and necessary disbursements; order.

A judgment creditor claiming costs or necessary disbursements reasonably incurred in aid of the collection of a judgment or of any execution issued thereon, other than those specified in NRS 18.160, including items which have been disallowed by the judge in the supplemental proceeding, shall serve the adverse party either personally or by mail, and file, at any time or times not more than 6 months after such item has been incurred and prior to the time the judgment is fully satisfied, a notice of motion for an order allowing the same, specifying the items claimed and the amount thereof, and supported by an affidavit of the party or the party s attorney or agent stating that to the best of his or her knowledge and belief the items are correct and showing that the costs were reasonable, and the disbursements reasonably and necessarily incurred. The court or judge hearing such motion shall make such order respecting the costs or disbursements so claimed as the circumstances justify, allowing the same in whole or in part, or disallowing the same.

(Added to NRS by 1963, 310)



NRS 18.180 - Entry of amount of costs on margin of judgment.

Within 2 days after the costs are tried or ascertained, or after the time for making a motion to tax the same has expired, the clerk or judge shall enter the amount thereof on the margin of the judgment, and thereafter they shall be included together with the amount of the fee charged for issuance thereof in any execution issued upon such judgment.

(Added to NRS by 1963, 311)






Chapter 19 - Fees

NRS 19.010 - Folio defined.

Folio, when used as a measure for computing fees or compensation, shall be construed to mean 100 words, counting every figure necessarily used as a word. Any portion of a folio, when in the whole draft or paper there should not be a complete folio, and when there shall be an excess over the last folio exceeding a quarter of a folio, shall be computed as a folio. The filing of a paper shall be construed to include the certificate of the same.

[34:49:1883; BH 2375; C 2499; RL 2036; NCL 2967]



NRS 19.013 - County clerks.

1. Except as otherwise provided by specific statute, each county clerk shall charge and collect the following fees:

On the commencement of any action or proceeding in the district court, or on the transfer of any action or proceeding from a district court of another county, except probate or guardianship proceedings, to be paid by the party commencing the action, proceeding or transfer.................................................................. $56.00

On an appeal to the district court of any case from a justice court or a municipal court, or on the transfer of any case from a justice court or a municipal court.............................................................. 42.00

On the filing of a petition for letters testamentary, letters of administration, setting aside an estate without administration, or a guardianship, which fee includes the court fee prescribed by NRS 19.020, to be paid by the petitioner:

Where the stated value of the estate is more than $2,500............. 72.00

Where the stated value of the estate is $2,500 or less, no fee may be charged or collected.

On the filing of a petition to contest any will or codicil, to be paid by the petitioner 44.00

On the filing of an objection or cross-petition to the appointment of an executor, administrator or guardian, or an objection to the settlement of account or any answer in an estate or guardianship matter 44.00

On the appearance of any defendant or any number of defendants answering jointly, to be paid upon the filing of the first paper in the action by the defendant or defendants.............................. 44.00

For filing a notice of appeal.............................................................................. 24.00

For issuing a transcript of judgment and certifying thereto........................... 3.00

For preparing any copy of any record, proceeding or paper, for each page, unless such fee is waived by the county clerk............................................................................................................................ 0.50

For each certificate of the clerk, under the seal of the court......................... 3.00

For examining and certifying to a copy of any paper, record or proceeding prepared by another and presented for a certificate of the county clerk....................................................................... 5.00

For filing all papers not otherwise provided for, other than papers filed in actions and proceedings in court and papers filed by public officers in their official capacity.............................................. 15.00

For issuing any certificate under seal, not otherwise provided for................ 6.00

For searching records or files in the office of the county clerk, for each year, unless such fee is waived by the county clerk............................................................................................................................ 0.50

For filing and recording a bond of a notary public, per name.................... 15.00

For entering the name of a firm or corporation in the register of the county clerk 20.00

2. A county clerk may charge and collect, in addition to any fee that a county clerk is otherwise authorized to charge and collect, an additional fee not to exceed $5 for filing and recording a bond of a notary public, per name. On or before the fifth day of each month, the county clerk shall pay to the county treasurer the amount of fees collected by the county clerk pursuant to this subsection for credit to the account established pursuant to NRS 19.016.

3. Except as otherwise provided by specific statute, all fees prescribed in this section are payable in advance if demanded by the county clerk.

4. The fees set forth in subsection 1 are payment in full for all services rendered by the county clerk in the case for which the fees are paid, including the preparation of the judgment roll, but the fees do not include payment for typing, copying, certifying or exemplifying or authenticating copies.

5. No fee may be charged to any attorney at law admitted to practice in this State for searching records or files in the office of the clerk. No fee may be charged for any services rendered to a defendant or the defendant s attorney in any criminal case or in habeas corpus proceedings.

6. Each county clerk shall, on or before the fifth day of each month, account for and pay to the county treasurer all fees collected during the preceding month.

(Added to NRS by 1969, 268; A 1977, 465; 1979, 42; 1981, 1792; 1985, 223; 1991, 1322; 1993, 1355; 1997, 111, 2269, 2350; 2001, 3215; 2007, 3390; 2013, 39, 325)



NRS 19.016 - Additional fee for filing and recording bond of notary public: Acquisition or improvement of technology.

1. If a county clerk imposes an additional fee pursuant to subsection 2 of NRS 19.013, the proceeds collected from such a fee must be accounted for separately in the county general fund. Any interest earned on money in the account, after deducting any applicable charges, must be credited to the account. Money that remains in the account at the end of a fiscal year does not revert to the county general fund, and the balance in the account must be carried forward to the next fiscal year.

2. The money in the account must be used only to acquire technology for or to improve technology used in the office of the county clerk, including, without limitation, costs related to acquiring or improving technology for converting and archiving records, purchasing hardware and software, maintaining the technology, training employees in the operation of the technology and contracting for professional services relating to the technology.

(Added to NRS by 2007, 3390; A 2013, 39)



NRS 19.020 - Commencement of civil action; administration of estate; guardianship; appeal from Justice Court.

1. At the time of the commencement of every civil action or other proceeding in the several district courts, the plaintiff shall pay the clerk of the court in which the action is commenced the sum of $3, except as otherwise provided by specific statute.

2. At the commencement of any proceeding in any district court for the purpose of procuring an appointment of administration upon the estate of any deceased person, or procuring an appointment as guardian, the party instituting the proceeding shall pay the clerk of the court the sum of $1.50.

3. Whenever any appeal is taken in a civil action or proceeding from the judgment or decision of a Justice Court, or other tribunal inferior to the district court, the party appealing shall, before the return to the appeal may be filed in the appellate court, pay to the clerk of the appellate court the sum of $5.

4. The several fees provided for in this section are designated as court fees, and no such action may be deemed commenced, proceedings instituted, nor appeal perfected until the court fees are paid.

[28:49:1883; A 1921, 338; NCL 2961] + [29:49:1883; BH 2370; C 2494; RL 2031; NCL 2962] (NRS A 1977, 467; 2001, 684)



NRS 19.030 - Additional fees in civil actions: State General Fund.

1. Except as otherwise provided by specific statute, on the commencement of any civil action or proceeding in the district court, other than the commencement of a proceeding for an adoption, the county clerk of each county, in addition to any other fees provided by law, shall charge and collect $32 from the party commencing the action or proceeding.

2. On or before the first Monday of each month, the county clerk shall pay over to the county treasurer an amount equal to $32 per civil case commenced as provided in subsection 1, for the preceding calendar month, and the county treasurer shall place that money to the credit of the State Fund. The county treasurer shall remit quarterly all such fees turned over to the county treasurer by the county clerk to the State Controller to be placed by the State Controller in the State General Fund.

[1:151:1947; A 1955, 482] + [2:151:1947; A 1949, 90; 1955, 482] (NRS A 1969, 25; 1981, 1369; 1983, 335; 1997, 2270; 2001, 2907)



NRS 19.0302 - Additional fees in civil actions: Special account for benefit of court; certain amount to be remitted to organization that operates legal services in larger counties.

1. Except as otherwise provided by specific statute and in addition to any other fee required by law, each clerk of the court or county clerk, as appropriate, shall charge and collect the following fees:

(a) On the commencement of any action or proceeding in the district court, other than those listed in paragraphs (c), (e) and (f), or on the transfer of any action or proceeding from a district court of another county, to be paid by the party commencing the action, proceeding or transfer........................................................................................... $99

(b) On the appearance of any defendant or any number of defendants answering jointly, to be paid upon the filing of the first paper in the action by the defendant or defendants.................................................... $99

(c) On the filing of a petition for letters testamentary, letters of administration or a guardianship, which fee does not include the court fee prescribed by NRS 19.020, to be paid by the petitioner:

(1) Where the stated value of the estate is $200,000 or more.................... $352

(2) Where the stated value of the estate is more than $20,000 but less than $200,000 $99

(3) Where the stated value of the estate is $20,000 or less, no fee may be charged or collected.

(d) On the filing of a motion for summary judgment or a joinder thereto..... $200

(e) On the commencement of an action defined as a business matter pursuant to the local rules of practice and on the answer or appearance of any party in any such action or proceeding, to be paid by the party commencing, answering or appearing in the action or proceeding thereto........................................................................................ $1,359

(f) On the commencement of:

(1) An action for a constructional defect pursuant to NRS 40.600 to 40.695, inclusive; or

(2) Any other action defined as complex pursuant to the local rules of practice,

and on the answer or appearance of any party in any such action or proceeding, to be paid by the party commencing, answering or appearing in the action or proceeding................................................... $349

(g) On the filing of a third-party complaint, to be paid by the filing party..... $135

(h) On the filing of a motion to certify or decertify a class, to be paid by the filing party $349

(i) For the issuance of any writ of attachment, writ of garnishment, writ of execution or any other writ designed to enforce any judgment of the court......................................................................................................... $10

2. Except as otherwise provided in subsection 4, fees collected pursuant to this section must be deposited into a special account administered by the county and maintained for the benefit of the court. The money in that account must be used only:

(a) To offset the costs for adding and maintaining new judicial departments, including, without limitation, the cost for additional staff;

(b) To reimburse the county for any capital costs incurred for maintaining any judicial departments that are added by the 75th Session of the Nevada Legislature; and

(c) If any money remains in the account in a fiscal year after satisfying the purposes set forth in paragraphs (a) and (b), to:

(1) Acquire land on which to construct additional facilities for the district court or a regional justice center that includes the district court;

(2) Construct or acquire additional facilities for the district court or a regional justice center that includes the district court;

(3) Renovate or remodel existing facilities for the district court or a regional justice center that includes the district court;

(4) Acquire furniture, fixtures and equipment necessitated by the construction or acquisition of additional facilities or the renovation of an existing facility for the district court or a regional justice center that includes the district court;

(5) Acquire advanced technology;

(6) Pay debt service on any bonds issued pursuant to subsection 3 of NRS 350.020 for the acquisition of land or facilities or the construction or renovation of facilities for the district court or a regional justice center that includes the district court;

(7) In a county whose population is less than 100,000, support court appointed special advocate programs for children, at the discretion of the judges of the judicial district;

(8) In a county whose population is less than 100,000, support legal services to the indigent and to be used by the organization operating the program for legal services that receives the fees charged pursuant to NRS 19.031 for the operation of programs for the indigent; or

(9) Be carried forward to the next fiscal year.

3. Except as otherwise provided by specific statute, all fees prescribed in this section are payable in advance if demanded by the clerk of the court or county clerk.

4. Each clerk of the court or county clerk shall, on or before the fifth day of each month, account for and pay to the county treasurer:

(a) In a county whose population is 100,000 or more, an amount equal to $10 of each fee collected pursuant to paragraphs (a) and (b) of subsection 1 during the preceding month. The county treasurer shall remit quarterly to the organization operating the program for legal services that receives the fees charged pursuant to NRS 19.031 for the operation of programs for the indigent all the money received from the clerk of the court or county clerk pursuant to this paragraph.

(b) All remaining fees collected pursuant to this section during the preceding month.

(Added to NRS by 2009, 2479; A 2011, 3652)



NRS 19.0303 - Additional fees in civil actions: Programs for court security.

1. In any county, the board of county commissioners may, in addition to any other fee required by law, impose by ordinance a filing fee of not more than $20 to be paid on the commencement of any civil action or proceeding in the district court for which a filing fee is required and on the filing of any answer or appearance in any such action or proceeding for which a filing fee is required, except as otherwise required pursuant to NRS 19.034.

2. On or before the fifth day of each month, in a county where a fee has been imposed pursuant to subsection 1, the clerk of the court shall account for and pay over to the county treasurer any such fees collected by the clerk of the court during the preceding month for credit to an account for programs for court security in the county general fund. The money in that account must be administered by the county and:

(a) May be used only for programs for court security or to reimburse the county for any capital costs incurred for maintaining any judicial departments that are added by the 75th Session of the Nevada Legislature;

(b) Must not be used to supplant existing budgets for bailiffs or deputy marshals who are assigned to work in a courtroom; and

(c) If any balance remains, may be carried forward to the next fiscal year.

3. As used in this section, programs for court security includes, without limitation:

(a) Funding for additional positions for bailiffs, marshals, security guards or similar personnel;

(b) Supplementing existing funding used to pay bailiffs, marshals, security guards and similar personnel;

(c) Acquiring necessary capital goods for court security;

(d) Providing security training and education to personnel;

(e) Conducting security audits; and

(f) Acquiring or using appropriate technology relating to court security.

(Added to NRS by 2009, 2480)



NRS 19.031 - Additional fees in civil actions: Programs for legal aid.

1. Except as otherwise provided in subsection 2 and NRS 19.034 in each county in which legal services are provided without charge to indigent or elderly persons through a program for legal aid organized under the auspices of the State Bar of Nevada, a county or local bar association, a county or municipal program for legal services or other program funded by this State or the United States to provide legal assistance, the county clerk shall, on the commencement of any civil action or proceeding in the district court for which a filing fee is required, and on the filing of any answer or appearance in any such action or proceeding for which a filing fee is required, charge and collect a fee of $25 from the party commencing or appearing in the action or proceeding. These fees are in addition to any other fees required by law.

2. In each county described in subsection 1, the county clerk shall, on the commencement of any action provided for in chapter 125 of NRS, and on the filing of any answer or appearance in any such action, charge and collect a fee of $14 from the party commencing or appearing in the action. These fees are in addition to any other fees required by law.

3. On or before the first Monday of each month the county clerk shall pay over to the county treasurer the amount of all fees collected by the county clerk pursuant to subsections 1 and 2. Except as otherwise provided in subsection 5, the county treasurer shall remit quarterly to the organization operating the program for legal services all the money received by the county treasurer from the county clerk.

4. The organization operating the program for legal services shall use any money received pursuant to subsection 3 as follows:

(a) From each $25 collected pursuant to subsection 1:

(1) Fifteen dollars and fifty cents for the benefit of indigent persons in the county; and

(2) Nine dollars and fifty cents for the benefit of elderly persons in the county.

(b) From each $14 collected pursuant to subsection 2:

(1) Ten dollars for the benefit of indigent persons in the county; and

(2) Four dollars for the benefit of elderly persons in the county.

5. If the county treasurer receives notice from the State or a political subdivision that an award of attorney s fees or costs has been made to an organization that receives money pursuant to this section and has been paid, the county treasurer shall:

(a) Deduct an amount equal to the award from the amount to be paid to the organization; and

(b) Remit an equal amount to the State or to the political subdivision that paid the fees or costs at the time when the county treasurer would have paid it to the organization.

6. The fees which are collected from a county must be used for the benefit of the indigent or elderly persons in that county.

(Added to NRS by 1975, 587; A 1977, 467; 1981, 1710; 1983, 598; 1985, 770; 1989, 582; 1993, 479; 2001, 684)



NRS 19.0312 - Additional fees in civil actions: Pro bono programs and programs for abused or neglected children and victims of domestic violence.

1. Except as otherwise provided in subsection 2, in addition to any other fee required by law, in each county that charges a fee pursuant to NRS 19.031 to offset a portion of the costs of providing legal services without a charge to indigent or elderly persons, a board of county commissioners may impose by ordinance a filing fee to offset a portion of the costs of providing pro bono programs and of providing legal services without a charge to abused or neglected children and victims of domestic violence to be remitted to the organization operating the program for legal services that receives the fees charged pursuant to NRS 19.031 for programs for the indigent in an amount not to exceed:

(a) Ten dollars to be paid on the commencement of any civil action or proceeding in the district court for which a filing fee is required and on the filing of any answer or appearance in any such action or proceeding for which a filing fee is required.

(b) Twenty-five dollars to be paid on the filing of any motion or other paper that seeks to modify or adjust a final order that was issued pursuant to chapter 125, 125B or 125C of NRS and on the filing of any answer or response to such a motion or other paper.

2. A board of county commissioners may not by ordinance impose a filing fee pursuant to paragraph (b) of subsection 1 for:

(a) A motion filed solely to adjust the amount of support for a child set forth in a final order; or

(b) A motion for reconsideration or for a new trial that is filed within 10 days after a final judgment or decree has been issued.

3. On or before the first Monday of each month, in a county in which a fee has been imposed pursuant to subsection 1, the county clerk shall account for and pay over to the county treasurer any such fees collected by the county clerk during the preceding month. The county treasurer shall remit quarterly to the organization to which the fees are to be paid pursuant to subsection 1 all the money received by the county treasurer from the county clerk.

4. Any fees collected pursuant to this section must be used for the benefit of the persons to whom the organization operating the program for legal services that receives money pursuant to this section provides legal services without a charge.

(Added to NRS by 2001, 2679; A 2005, 198)



NRS 19.0313 - Additional fees in civil actions: Programs of mediation in cases involving custody or visitation of child; neighborhood justice centers.

1. Except as otherwise provided in NRS 19.034, in a county whose population is 100,000 or more, the county clerk shall, on the commencement of any civil action or proceeding in the district court for which a filing fee is required, and on the filing of any answer or appearance in any such action or proceeding for which a filing fee is required, charge and collect not less than $5 but not more than $10 from the party commencing, answering or appearing in the action or proceeding. The fee required pursuant to this section is in addition to any other fee required by law.

2. On or before the first Monday of each month, the county clerk shall pay over to the county treasurer the amount of all fees collected by the county clerk pursuant to subsection 1 for use in the programs established in accordance with NRS 3.500 and 244.1607.

3. Except as otherwise provided in NRS 19.034, the board of county commissioners of any other county may impose by ordinance an additional filing fee of not more than $10 to be paid on the commencement of any civil action or proceeding in the district court for which a filing fee is required and on the filing of any answer or appearance in any such action or proceeding for which a filing fee is required. On or before the fifth day of each month, in a county where this fee has been imposed, the county clerk shall account for and pay over to the county treasurer all fees collected during the preceding month pursuant to this subsection for credit to an account for dispute resolution in the county general fund. The money in the account must be used only to support a program established pursuant to NRS 3.500 or 244.1607.

(Added to NRS by 1991, 919; A 1993, 1213; 1997, 2362; 2001, 685)



NRS 19.03135 - Additional fees in civil actions: Programs for prevention and treatment of abuse of alcohol and drugs.

1. In a county whose population is less than 100,000, the board of county commissioners may, in addition to any other fee required by law, impose by ordinance a filing fee of not more than $10 to be paid on the commencement of any civil action or proceeding in the district court for which a filing fee is required and on the filing of any answer or appearance in any such action or proceeding for which a filing fee is required, except as otherwise required pursuant to NRS 19.034.

2. On or before the fifth day of each month, in a county where a fee has been imposed pursuant to subsection 1, the clerk of the court shall account for and pay over to the county treasurer any such fees collected by the clerk of the court during the preceding month for credit to an account for programs for the prevention and treatment of the abuse of alcohol and drugs in the county general fund. The money in that account must be used only to support programs for the prevention or treatment of the abuse of alcohol or drugs which may include, without limitation, any program of treatment for the abuse of alcohol or drugs established in a judicial district pursuant to NRS 453.580.

(Added to NRS by 1997, 2362; A 1999, 556; 2001, 686)



NRS 19.0315 - Additional fees in civil actions: Programs for alternative dispute resolution.

1. Except as otherwise provided in NRS 19.034, on the commencement of any civil action or proceeding in the district court for which a filing fee is required, and on the filing of any answer or appearance in any such action or proceeding for which a filing fee is required, a board of county commissioners may impose by ordinance a filing fee in an amount not to exceed $15 to offset a portion of the costs of providing programs of alternative dispute resolution on the party commencing, answering or appearing in the action or proceeding. These fees are in addition to any other fee required by law.

2. On or before the first Monday of each month, the county clerk shall pay over to the county treasurer the amount of all fees collected by the county clerk pursuant to subsection 1 for credit to an account for court programs for alternative dispute resolution in the county general fund. The money in the account must be used only to support programs for the arbitration of civil actions pursuant to NRS 38.250 and programs for the resolution of disputes through the use of other alternative methods of resolving disputes pursuant to NRS 38.258.

3. The provisions of this section apply only in judicial districts in which a program for alternative dispute resolution has been established pursuant to NRS 38.250 or 38.258.

4. As used in this section, alternative dispute resolution means alternative methods of resolving disputes, including, without limitation, arbitration and mediation.

(Added to NRS by 1991, 1345; A 2001, 686; 2005, 199, 391)



NRS 19.033 - Additional fees in action for dissolution of marriage.

1. In each county, on the commencement of any action for divorce in the district court, the county clerk shall charge and collect, in addition to other fees required by law, a fee of $20. The fee must be paid by the party commencing the action.

2. On or before the first Monday of each month, the county clerk shall pay over to the county treasurer an amount equal to all fees collected by the county clerk pursuant to subsection 1, and the county treasurer shall place that amount to the credit of the State General Fund. Quarterly, the county treasurer shall remit all money so collected to the State Controller, who shall place the money in an account in the State General Fund for use by the Director of the Department of Employment, Training and Rehabilitation to administer the provisions of NRS 388.605 to 388.655, inclusive.

3. The board of county commissioners of any county may impose by ordinance an additional filing fee of not more than $6 to be paid by the defendant in an action for divorce, annulment or separate maintenance. In a county where this fee has been imposed:

(a) On the appearance of a defendant in the action in the district court, the county clerk, in addition to any other fees provided by law, shall charge and collect from the defendant the prescribed fee to be paid upon the filing of the first paper in the action by the defendant.

(b) On or before the fifth day of each month, the county clerk shall account for and pay to the county treasurer all fees collected during the preceding month pursuant to paragraph (a).

(Added to NRS by 1985, 384; A 1989, 917, 1908; 1991, 529; 1993, 1356, 1501; 1995, 562, 1028; 2001, 1424, 2908)



NRS 19.0335 - Additional fees in civil action involving multiple parties. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in NRS 19.034, on the commencement of any civil action in the district court for which a filing fee is required, the clerk of court shall collect, in addition to any other fee required by law, the following fees in any action that involves more than one plaintiff and one defendant:

(a) A fee of $30 for each additional plaintiff named in a complaint when the complaint is filed.

(b) A fee of $30 for each additional defendant named in an answer when the answer is filed, or a fee of $30 for each additional party appearing in the action when the additional party appears in the action.

(c) If a complaint is amended to name an additional plaintiff, a fee of $30 for each additional plaintiff named when the complaint is amended.

2. On or before the first Monday of each month, the clerk of court shall pay over to the county treasurer the amount of all fees collected by the clerk of the court pursuant to subsection 1. The county treasurer shall distribute, on or before the 15th day of that month, the money received in the following amounts for each fee received:

(a) Eight dollars for credit to a special account in the county general fund for the use of the district court for advanced and improved technological purposes. The special account is restricted to the use specified, the money in the special account must not be used to supplant existing budgets for maintenance and support of technology, and the balance in the special account must be carried forward at the end of each fiscal year.

(b) Seven dollars for credit to a special account in the county general fund in each county in which legal services are provided without charge to indigent or elderly persons through a program for legal aid organized under the auspices of the State Bar of Nevada, a county or local bar association, a county or municipal program for legal services or other program funded by this State or the United States to provide legal assistance. The county treasurer shall remit quarterly to the organization operating the program for legal services all the money received by the county treasurer from the clerk of court. The organization operating the program for legal services shall use any money received pursuant to this paragraph as follows:

(1) Five dollars for the benefit of indigent persons in the county; and

(2) Two dollars for the benefit of elderly persons in the county.

(c) Ten dollars to the State Controller for credit to a special account in the State General Fund. The State Controller shall distribute the money received to the Office of Court Administrator for use in support and maintenance of case management systems approved by the Office of Court Administrator, for statewide technological purposes and for distribution to the courts for technological purposes. The special account is restricted to the use specified, and the balance in the special account must be carried forward at the end of each fiscal year.

(d) Five dollars to the State Controller for credit to a special account in the State General Fund. The State Controller shall distribute the money received to the Office of Court Administrator for the payment for the services of retired justices and retired district judges. The special account is restricted to the use specified, and the balance in the special account must be carried forward at the end of each fiscal year.

3. As used in this section:

(a) Office of Court Administrator means the Office of Court Administrator created pursuant to NRS 1.320.

(b) Technological purposes means the acquisition or improvement of technology, including, without limitation, acquiring or improving technology for converting and archiving records, purchasing hardware and software, maintaining the technology, training employees in the operation of the technology and contracting for professional services relating to the technology.

(Added to NRS by 2003, 2118)

NRS 19.0335 Additional fees in civil action involving multiple parties. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in NRS 19.034, on the commencement of any civil action in the district court for which a filing fee is required, the clerk of court shall collect, in addition to any other fee required by law, the following fees in any action that involves more than one plaintiff and one defendant:

(a) A fee of $30 for each additional plaintiff named in a complaint when the complaint is filed.

(b) A fee of $30 for each additional defendant named in an answer when the answer is filed, or a fee of $30 for each additional party appearing in the action when the additional party appears in the action.

(c) If a complaint is amended to name an additional plaintiff, a fee of $30 for each additional plaintiff named when the complaint is amended.

2. On or before the first Monday of each month, the clerk of court shall pay over to the county treasurer the amount of all fees collected by the clerk of the court pursuant to subsection 1. The county treasurer shall distribute, on or before the 15th day of that month, the money received in the following amounts for each fee received:

(a) Eight dollars for credit to a special account in the county general fund for the use of the district court for advanced and improved technological purposes. The special account is restricted to the use specified, the money in the special account must not be used to supplant existing budgets for maintenance and support of technology, and the balance in the special account must be carried forward at the end of each fiscal year.

(b) Seven dollars for credit to a special account in the county general fund in each county in which legal services are provided without charge to indigent or elderly persons through a program for legal aid organized under the auspices of the State Bar of Nevada, a county or local bar association, a county or municipal program for legal services or other program funded by this State or the United States to provide legal assistance. The county treasurer shall remit quarterly to the organization operating the program for legal services all the money received by the county treasurer from the clerk of court. The organization operating the program for legal services shall use any money received pursuant to this paragraph as follows:

(1) Five dollars for the benefit of indigent persons in the county; and

(2) Two dollars for the benefit of elderly persons in the county.

(c) Ten dollars to the State Controller for credit to a special account in the State General Fund. The State Controller shall distribute the money received to the Office of Court Administrator for use in support and maintenance of case management systems approved by the Office of Court Administrator, for statewide technological purposes and for distribution to the courts for technological purposes. The special account is restricted to the use specified, and the balance in the special account must be carried forward at the end of each fiscal year.

(d) Five dollars to the State Controller for credit to a special account in the State General Fund. The State Controller shall distribute the money received to the Office of Court Administrator for the payment for the services of retired justices, retired judges of the Court of Appeals and retired district judges. The special account is restricted to the use specified, and the balance in the special account must be carried forward at the end of each fiscal year.

3. As used in this section:

(a) Office of Court Administrator means the Office of Court Administrator created pursuant to NRS 1.320.

(b) Technological purposes means the acquisition or improvement of technology, including, without limitation, acquiring or improving technology for converting and archiving records, purchasing hardware and software, maintaining the technology, training employees in the operation of the technology and contracting for professional services relating to the technology.

(Added to NRS by 2003, 2118; A 2013, 1732, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 19.034 - Reduced fees for adoption of child with special needs.

If the agency which provides child welfare services, or a child-placing agency licensed by the Division of Child and Family Services of the Department of Health and Human Services pursuant to chapter 127 of NRS, consents to the adoption of a child with special needs pursuant to NRS 127.186, a county clerk shall reduce the total filing fee to not more than $1 for filing the petition to adopt such a child.

(Added to NRS by 2001, 684; A 2003, 15)



NRS 19.035 - Fees not to be charged or collected for services rendered certain governments or officers.

Notwithstanding any other provision of this chapter, a county clerk shall neither charge nor collect any fee for any service rendered by the county clerk to:

1. The State of Nevada;

2. The county of which he or she is county clerk;

3. Any city or town within that county;

4. The school district of that county;

5. Any general improvement district which is located within that county; or

6. Any officer of the State, that county or any such city, town, school district or general improvement district in the officer s official capacity.

(Added to NRS by 1967, 319; A 1977, 423; 1989, 665)



NRS 19.040 - Table to be posted; penalty.

1. Every county clerk shall publish and set up in some conspicuous place in his or her office a table of fees according to this chapter for the inspection of all persons who have business in the office of the county clerk.

2. Any county clerk who fails to comply with the provisions of subsection 1 shall forfeit for each day of omission a sum not exceeding $20, which, together with costs, may be recovered by any person in an action before a justice of the peace of the same county.

[Part 23:49:1883; BH 2364; C 2488; RL 2025; NCL 2956]



NRS 19.050 - Clerks to receive costs of publication.

Except as otherwise provided in subsection 8 of NRS 127.186, when by law any publication is required to be made by a county clerk of any suit, process, notice, order or other paper, the cost of such publication shall, if demanded, be tendered by the party to whom such order, process, notice or other paper was granted before the county clerk shall be compelled to make publication thereof.

[24:49:1883; BH 2365; C 2489; RL 2026; NCL 2957] (NRS A 2001, 686)



NRS 19.060 - Payment in advance.

Except as otherwise provided by specific statute, all fees prescribed in this chapter must be paid in advance, if demanded. If any county clerk has not received any or all of the fees which may be due for services rendered by the county clerk in any suit or proceeding, the county clerk may have execution therefor in his or her own name against the party or parties from whom they are due, to be issued from the court where the action is pending, upon the order of the judge or court upon affidavit filed.

[25:49:1883; BH 2366; C 2490; RL 2027; NCL 2958] (NRS A 1997, 2270)



NRS 19.070 - Limitation on fees charged by county clerk.

A county clerk shall not charge any fee that is not authorized by law.

[17:49:1883; BH 2358; C 2482; RL 2109; NCL 2950] (NRS A 1999, 1205)



NRS 19.080 - Clerks to keep books.

Each county clerk shall keep in his or her office, open to public inspection, a fee book in which the county clerk shall enter in detail the fees charged with the title or the case number of the matter, proceeding or action in which they were charged.

[18:49:1883; BH 2359; C 2483; RL 2020; NCL 2951] (NRS A 1971, 538)



NRS 19.090 - Quarterly financial statements of clerks.

1. Each county clerk shall, on the first Monday in January, April, July and October, make out and file with the board of county commissioners a full and correct statement under oath of all fees, percentage or compensation, of whatever nature or kind, received in his or her official capacity during the preceding 3 months. In the statement, the county clerk shall set forth the cause in which and the services for which such compensations were received.

2. Nothing in this section shall be so construed as to require personal attendance in filing the statements, and such statements may be transmitted by mail, express or otherwise directed to the board of county commissioners.

[19:49:1883; BH 2360; C 2484; RL 2021; NCL 2952] (NRS A 1963, 5)



NRS 19.100 - Penalty for violating

NRS 19.070, 19.080 or 19.090. Any county clerk who violates any of the provisions of NRS 19.070, 19.080 or 19.090 shall be punished by a fine not to exceed $1,000.

[21:49:1883; BH 2362; C 2486; RL 2023; NCL 2954] (NRS A 1967, 528)



NRS 19.110 - Penalty for taking more or greater fees than authorized by law.

If any county clerk takes more or greater fees than are authorized by law, the county clerk shall be liable to indictment, and on conviction shall be removed from office and fined in any sum not exceeding $1,000.

[22:49:1883; BH 2363; C 2487; RL 2024; NCL 2955] (NRS A 1999, 1205)






Chapter 20 - Bonds and Undertakings; Deposits in Lieu Thereof

NRS 20.010 - Undertaking with sureties; affidavits.

1. In all cases where an undertaking with sureties is required by the provisions of titles 2 to 6 of NRS, the judge, justice, or clerk, or other officer taking the same, shall, unless it is otherwise provided in NRS, require the sureties to accompany the same with an affidavit that they are each worth the sum specified in the undertaking, over and above all their just debts and liabilities, exclusive of property exempt from execution.

2. When the amount specified in an undertaking exceeds $3,000, and there are more than two sureties thereon, they may state in their affidavits that they are severally worth amounts less than that expressed in the undertaking, if the whole amount be equivalent to that of two sufficient sureties.

[1911 CPA 542; RL 5484; NCL 9031]



NRS 20.015 - Form of undertaking.

Whenever a party to an action or proceeding desires to give an undertaking pursuant to any provision of titles 2 to 6 of NRS, it is sufficient if the sureties sign an undertaking indicating that they are bound to the obligations imposed by the statute under which the undertaking is given. Such undertaking may be in substantially the following form:

UNDERTAKING

State of Nevada }

}ss.

County of.................................... }

In the ............................... court ................................ (state title of the action). Whereas the above-named ................................ desires to give an undertaking for ................................ (state purpose) as provided by NRS ................ Now, therefore, we the undersigned sureties, do hereby obligate ourselves, jointly and severally to ................................ (name the obligee) under the provisions of NRS ................ in the sum of $............. Dated this ............. day of the month of ........ of the year .

.......................................................................

(Signature of Principal)

.......................................................................

.......................................................................

(Signature of Sureties)

(Added to NRS by 1975, 1015; A 2001, 18)



NRS 20.020 - Justification of sureties.

In all cases not otherwise provided for in titles 2 to 6, inclusive, of NRS, where sureties are required to justify, they shall appear before the officer or person authorized to take the justification, and may be examined under oath by such officer or person and the adverse party, touching their qualifications as sureties, which examination shall be reduced to writing and subscribed by the sureties if required. If, upon such examination, it shall appear to such officer or person that the sureties, or either of them, have the necessary qualifications of such, the officer or person shall so endorse upon the statement, and cause the same to be filed, and thereupon the justification shall be complete.

[1911 CPA 543; RL 5485; NCL 9032]



NRS 20.030 - Surety bond or cash may be furnished in lieu of personal sureties.

In all cases where a bond or undertaking is required by the provisions of titles 2 to 6 of NRS, the party required to give such bond or undertaking may furnish such bond or undertaking with a surety or bonding company, authorized to do business under the laws of this state and to furnish such bonds or undertakings, to be approved by the court, judge, clerk, or deputy clerk, in lieu of personal sureties. A party may, also, in lieu of a bond or undertaking required by titles 2 to 6 of NRS, deposit with the court, or clerk thereof, cash in the amount of the bond or undertaking required.

[1911 CPA 544; A 1927, 80; NCL 9033]



NRS 20.035 - Limitation on amount of bond in litigation involving Master Settlement Agreement.

1. Except as otherwise provided in subsection 2, if an appeal is taken of a judgment in a civil action involving a signatory, or a successor in interest or affiliate of a signatory, of the Master Settlement Agreement in which an appellant is required to give a bond in order to secure a stay of execution of the judgment during the pendency of any or all such appeals, the total cumulative sum of all the bonds required from all the appellants involved in the civil action must not exceed $50,000,000.

2. If the plaintiff proves by a preponderance of evidence that an appellant who posted a bond pursuant to subsection 1 is purposefully dissipating or diverting assets outside of the ordinary course of its business to evade the ultimate payment of the judgment, the court may, if it determines that such an order is necessary to prevent such dissipation or diversion, require the appellant to post a bond in an amount that does not exceed the full amount of the judgment.

3. The provisions of this section do not limit the discretion of a court, for good cause shown, to set the bond on appeal in an amount less than the amount otherwise required by law.

4. For the purposes of this section:

(a) Affiliate has the meaning ascribed to it in NRS 370A.030.

(b) Master Settlement Agreement has the meaning ascribed to it in NRS 370A.070.

(Added to NRS by 2001, 1007; A 2005, 476)



NRS 20.040 - Undertaking, bond or security not required in action by or against State, county, city or officer thereof.

1. In any action or proceeding before any court or other tribunal in this State, wherein the State of Nevada or any county, city or town of this State, or any officer thereof in his or her official capacity, is a party plaintiff or defendant, no bond, undertaking or security shall be required of the State, county, city or town, or such officer in his or her official capacity, but on complying with the other provisions of law the State, county, city or town, or officer thereof, acting as aforesaid, shall have the same rights, remedies and benefits as though such bond, undertaking or security were given and approved as required by law.

2. The provisions of this section shall only apply where such action or proceeding is prosecuted or defended in the name of the State, county, city, town or officer thereof for the public benefit, and shall not be applicable where such action or proceeding is so prosecuted or defended for the benefit of a private individual or for the enforcement or protection of a private right.

[1911 CPA 545; RL 5487; NCL 9034]



NRS 20.050 - Bond or undertaking to be approved by clerk of court.

1. In all cases where a bond or other undertaking, except a bail bond, is required by the provisions of titles 2 to 5, inclusive, of NRS or in any civil action arising under any other title of NRS or by the Nevada Rules of Civil Procedure or Nevada Rules of Appellate Procedure, the bond or undertaking shall be presented to the clerk of the court in which the action or proceeding is pending, for approval of the clerk of the court, before being filed or deposited.

2. The clerk of the court may refuse approval of a surety for any bond or other undertaking if a power of attorney-in-fact which covers the agent whose signature appears on the bond or other undertaking is not on file with the clerk of the court.

(Added to NRS by 1973, 385; A 1975, 1197)






Chapter 21 - Enforcement of Judgments

NRS 21.010 - Writ of execution: Limitations of time.

Except as otherwise provided in NRS 125B.050 for enforcement of a judgment for support of a child, the party in whose favor judgment is given may, at any time before the judgment expires, obtain the issuance of a writ of execution for its enforcement as prescribed in this chapter. The writ ceases to be effective when the judgment expires.

[1911 CPA 338; RL 5280; NCL 8836] (NRS A 1979, 1172; 1987, 2249; 1989, 586)



NRS 21.020 - Writ of execution: Issuance; contents.

The writ of execution must be issued in the name of the State of Nevada, sealed with the seal of the court, and subscribed by the clerk, and must be directed to the sheriff; and must intelligibly refer to the judgment, stating the court, the county where the judgment roll is filed, the names of the parties, the judgment, and if it is for money, the amount thereof, and the amount actually due thereon; and if made payable in a specified kind of money or currency, as provided in NRS 17.120, the writ must also state the kind of money or currency in which the judgment is payable, and must require the sheriff substantially as follows:

1. If it is against the property of the judgment debtor, it must require the sheriff to satisfy the judgment, with interest, out of the personal property of the debtor, and, if sufficient personal property cannot be found, then out of the debtor s real property; or if the judgment is a lien upon real property, then out of the real property belonging to the debtor on the day when the abstract or certified copy of the judgment or decree was recorded in the office of the county recorder of the particular county to whose sheriff the writ was issued, stating the day, or out of the real property afterward acquired by the debtor before the lien expires.

2. If it is against real or personal property in the hands of the personal representatives, heirs, devisees, legatees, tenants of real property, or trustees, it must require the sheriff to satisfy the judgment, with interest, out of the property.

3. If it is against the person of the judgment debtor, it must require the sheriff to arrest the debtor and commit the debtor to the jail of the county until the debtor pays the judgment, with interest, or it is discharged according to law.

4. If it is issued on a judgment made payable in a specified kind of money or currency, as provided in NRS 17.120, the writ must also require the sheriff to satisfy it in the kind of money or currency in which the judgment is made payable, and the sheriff shall refuse payment in any other kind of money or currency; and in case of levy and sale of the property of the judgment debtor, the sheriff shall refuse payment from any purchaser at the sale in any other kind of money or currency than that specified in the writ; the sheriff collecting money or currency in the manner required by this chapter shall pay to the person entitled thereto, the same kind of money or currency received by the sheriff, and in case of neglect or refusal so to do, the sheriff is liable on his or her official bond to the judgment creditor in three times the amount of money so collected.

5. If it is for the delivery of the possession of real or personal property, it must require the sheriff to deliver the possession of the property, particularly describing it, to the person entitled thereto, and may at the same time require the sheriff to satisfy any costs, damages, rents or profits, recovered by the same judgment out of the personal property of the party against whom it was rendered, and the value of the property for which the judgment was recovered to be specified therein; if a delivery thereof cannot be had, and if sufficient personal property cannot be found, then out of real property, as provided in subsection 1.

[1911 CPA 339; RL 5281; NCL 8837] (NRS A 1965, 649; 1967, 949; 1985, 224)



NRS 21.025 - Writ of execution: Form on judgment for money.

A writ of execution issued on a judgment for the recovery of money must be substantially in the following form:

(Title of the Court)

(Number and abbreviated title of the case)

EXECUTION

THE PEOPLE OF THE STATE OF NEVADA:

To the sheriff of ................................ County.

Greetings:

To FINANCIAL INSTITUTIONS: This judgment is for the recovery of money for the support of a person.

On ......(month)......(day)......(year), a judgment was entered by the above-entitled court in the above-entitled action in favor of ........................ as judgment creditor and against ....................... as judgment debtor for:

$............. principal,

$............. attorney s fees,

$............. interest, and

$............. costs, making a total amount of

$............. the judgment as entered, and

WHEREAS, according to an affidavit or a memorandum of costs after judgment, or both, filed herein, it appears that further sums have accrued since the entry of judgment, to wit:

$............. accrued interest, and

$................. accrued costs, together with $........ fee, for the issuance of this writ, making a total of

$................. as accrued costs, accrued interest and fees.

Credit must be given for payments and partial satisfactions in the amount of

$.................

which is to be first credited against the total accrued costs and accrued interest, with any excess credited against the judgment as entered, leaving a net balance of

$.................

actually due on the date of the issuance of this writ, of which

$.................

bears interest at ........ percent per annum, in the amount of $........ per day, from the date of judgment to the date of levy, to which must be added the commissions and costs of the officer executing this writ.

NOW, THEREFORE, SHERIFF OF ........................................ COUNTY, you are hereby commanded to satisfy this judgment with interest and costs as provided by law, out of the personal property of the judgment debtor, except that for any workweek, 75 percent of the disposable earnings of the debtor during that week or 50 times the minimum hourly wage prescribed by section 6(a)(1) of the federal Fair Labor Standards Act of 1938, 29 U.S.C. 206(a)(1), and in effect at the time the earnings are payable, whichever is greater, is exempt from any levy of execution pursuant to this writ, and if sufficient personal property cannot be found, then out of the real property belonging to the debtor in the aforesaid county, and make return to this writ within not less than 10 days or more than 60 days endorsed thereon with what you have done.

Dated: This .......... day of the month of .......... of the year ..........

..........................................., Clerk.

By........................., Deputy Clerk.

(Added to NRS by 1971, 1496; A 1981, 125; 1983, 97; 2001, 19; 2005, 1011; 2011, 1890)



NRS 21.027 - Writ to levy on property in safe-deposit box at financial institution: Separate writ required; service of notice of writ; effect of writ.

1. If a writ of execution or garnishment is levied on property in a safe-deposit box maintained at a financial institution, a separate writ must be issued from any writ that is issued to levy on an account of the judgment debtor with the financial institution. Notice of the writ must be served personally on the financial institution and promptly thereafter on any third person who is named on the safe-deposit box.

2. During the period in which the writ of execution or garnishment is in effect, the financial institution must not allow the contents of the safe-deposit box to be removed other than as directed by the sheriff or by court order.

3. The sheriff may allow the person in whose name the safe-deposit box is held to open the safe-deposit box so that the contents may be removed pursuant to the levy. The financial institution may refuse to allow the forcible opening of the safe-deposit box to allow the removal of the property levied upon unless the judgment creditor pays in advance the cost of forcibly opening the safe-deposit box and of repairing any damage caused thereby.

(Added to NRS by 2011, 1890)



NRS 21.030 - Satisfaction of judgment on joint contract.

When a writ of execution is issued on a judgment recovered against two or more persons, in an action upon a joint contract, in which action all the defendants were not served with summons, or did not appear, it shall direct the sheriff to satisfy the judgment out of the joint property of all the defendants, and the individual property only of the defendants who were served or who appeared in the action. In other respects the writ shall contain the directions specified in subsections 1 and 4 of NRS 21.020.

[1911 CPA 340; RL 5282; NCL 8838]



NRS 21.040 - Return of execution.

The execution shall be returnable to the clerk with whom the judgment roll is filed not less than 10 nor more than 60 days after its receipt by the sheriff.

[1911 CPA 341; RL 5283; NCL 8839] (NRS A 1969, 386)



NRS 21.050 - Enforcement of judgments requiring payment of money or delivery of property; performance of other act.

Where a judgment requires the payment of money or the delivery of real or personal property, the same shall be enforced in those respects by execution. Where it requires the performance of any other act, a certified copy of the judgment may be served upon the party against whom it is given, or upon the person or officer who is required thereby, or by law, to obey the same, and his or her obedience thereto enforced.

[1911 CPA 342; RL 5284; NCL 8840]



NRS 21.060 - Execution may issue after death of party.

Notwithstanding the death of a party after the judgment, execution thereon may be issued, in case of the death of the plaintiff, the same as if the plaintiff were living, upon the application of the plaintiff s executor or administrator, or successor in interest, to the court in which the judgment was rendered; and in case of the death of the defendant, if the judgment be for the recovery of real or personal property, execution may be issued against such property, in the same manner and with the same effect as if the defendant were still living.

[1911 CPA 343; RL 5285; NCL 8841]



NRS 21.070 - Execution to issue to sheriff.

Where the execution is against the property of the judgment debtor, it may be issued to the sheriff of any county in the State. Where it requires the delivery of real or personal property, it shall be issued to the sheriff of the county where the property, or some part thereof, is situated. Executions may be issued at the same time to different counties.

[1911 CPA 344; RL 5286; NCL 8842]



NRS 21.075 - Notice of writ of execution: Service required; form; contents.

1. Execution on the writ of execution by levying on the property of the judgment debtor may occur only if the sheriff serves the judgment debtor with a notice of the writ of execution pursuant to NRS 21.076 and a copy of the writ. The notice must describe the types of property exempt from execution and explain the procedure for claiming those exemptions in the manner required in subsection 2. The clerk of the court shall attach the notice to the writ of execution at the time the writ is issued.

2. The notice required pursuant to subsection 1 must be substantially in the following form:

NOTICE OF EXECUTION

YOUR PROPERTY IS BEING ATTACHED OR

YOUR WAGES ARE BEING GARNISHED

A court has determined that you owe money to .................... (name of person), the judgment creditor. The judgment creditor has begun the procedure to collect that money by garnishing your wages, bank account and other personal property held by third persons or by taking money or other property in your possession.

Certain benefits and property owned by you may be exempt from execution and may not be taken from you. The following is a partial list of exemptions:

1. Payments received pursuant to the federal Social Security Act, including, without limitation, retirement and survivors benefits, supplemental security income benefits and disability insurance benefits.

2. Payments for benefits or the return of contributions under the Public Employees Retirement System.

3. Payments for public assistance granted through the Division of Welfare and Supportive Services of the Department of Health and Human Services or a local governmental entity.

4. Proceeds from a policy of life insurance.

5. Payments of benefits under a program of industrial insurance.

6. Payments received as disability, illness or unemployment benefits.

7. Payments received as unemployment compensation.

8. Veteran s benefits.

9. A homestead in a dwelling or a mobile home, not to exceed $550,000, unless:

(a) The judgment is for a medical bill, in which case all of the primary dwelling, including a mobile or manufactured home, may be exempt.

(b) Allodial title has been established and not relinquished for the dwelling or mobile home, in which case all of the dwelling or mobile home and its appurtenances are exempt, including the land on which they are located, unless a valid waiver executed pursuant to NRS 115.010 is applicable to the judgment.

10. All money reasonably deposited with a landlord by you to secure an agreement to rent or lease a dwelling that is used by you as your primary residence, except that such money is not exempt with respect to a landlord or landlord s successor in interest who seeks to enforce the terms of the agreement to rent or lease the dwelling.

11. A vehicle, if your equity in the vehicle is less than $15,000.

12. Seventy-five percent of the take-home pay for any workweek, unless the weekly take-home pay is less than 50 times the federal minimum hourly wage, in which case the entire amount may be exempt.

13. Money, not to exceed $500,000 in present value, held in:

(a) An individual retirement arrangement which conforms with the applicable limitations and requirements of section 408 or 408A of the Internal Revenue Code, 26 U.S.C. 408 and 408A;

(b) A written simplified employee pension plan which conforms with the applicable limitations and requirements of section 408 of the Internal Revenue Code, 26 U.S.C. 408;

(c) A cash or deferred arrangement that is a qualified plan pursuant to the Internal Revenue Code;

(d) A trust forming part of a stock bonus, pension or profit-sharing plan that is a qualified plan pursuant to sections 401 et seq. of the Internal Revenue Code, 26 U.S.C. 401 et seq.; and

(e) A trust forming part of a qualified tuition program pursuant to chapter 353B of NRS, any applicable regulations adopted pursuant to chapter 353B of NRS and section 529 of the Internal Revenue Code, 26 U.S.C. 529, unless the money is deposited after the entry of a judgment against the purchaser or account owner or the money will not be used by any beneficiary to attend a college or university.

14. All money and other benefits paid pursuant to the order of a court of competent jurisdiction for the support, education and maintenance of a child, whether collected by the judgment debtor or the State.

15. All money and other benefits paid pursuant to the order of a court of competent jurisdiction for the support and maintenance of a former spouse, including the amount of any arrearages in the payment of such support and maintenance to which the former spouse may be entitled.

16. Regardless of whether a trust contains a spendthrift provision:

(a) A present or future interest in the income or principal of a trust that is a contingent interest, if the contingency has not been satisfied or removed;

(b) A present or future interest in the income or principal of a trust for which discretionary power is held by a trustee to determine whether to make a distribution from the trust, if the interest has not been distributed from the trust;

(c) The power to direct dispositions of property in the trust, other than such a power held by a trustee to distribute property to a beneficiary of the trust;

(d) Certain powers held by a trust protector or certain other persons; and

(e) Any power held by the person who created the trust.

17. If a trust contains a spendthrift provision:

(a) A present or future interest in the income or principal of a trust that is a mandatory interest in which the trustee does not have discretion concerning whether to make the distribution from the trust, if the interest has not been distributed from the trust; and

(b) A present or future interest in the income or principal of a trust that is a support interest in which the standard for distribution may be interpreted by the trustee or a court, if the interest has not been distributed from the trust.

18. A vehicle for use by you or your dependent which is specially equipped or modified to provide mobility for a person with a permanent disability.

19. A prosthesis or any equipment prescribed by a physician or dentist for you or your dependent.

20. Payments, in an amount not to exceed $16,150, received as compensation for personal injury, not including compensation for pain and suffering or actual pecuniary loss, by the judgment debtor or by a person upon whom the judgment debtor is dependent at the time the payment is received.

21. Payments received as compensation for the wrongful death of a person upon whom the judgment debtor was dependent at the time of the wrongful death, to the extent reasonably necessary for the support of the judgment debtor and any dependent of the judgment debtor.

22. Payments received as compensation for the loss of future earnings of the judgment debtor or of a person upon whom the judgment debtor is dependent at the time the payment is received, to the extent reasonably necessary for the support of the judgment debtor and any dependent of the judgment debtor.

23. Payments received as restitution for a criminal act.

24. Personal property, not to exceed $1,000 in total value, if the property is not otherwise exempt from execution.

25. A tax refund received from the earned income credit provided by federal law or a similar state law.

26. Stock of a corporation described in subsection 2 of NRS 78.746 except as set forth in that section.

These exemptions may not apply in certain cases such as a proceeding to enforce a judgment for support of a person or a judgment of foreclosure on a mechanic s lien. You should consult an attorney immediately to assist you in determining whether your property or money is exempt from execution. If you cannot afford an attorney, you may be eligible for assistance through .................... (name of organization in county providing legal services to indigent or elderly persons). If you do not wish to consult an attorney or receive legal services from an organization that provides assistance to persons who qualify, you may obtain the form to be used to claim an exemption from the clerk of the court.

PROCEDURE FOR CLAIMING EXEMPT PROPERTY

If you believe that the money or property taken from you is exempt, you must complete and file with the clerk of the court an executed claim of exemption. A copy of the claim of exemption must be served upon the sheriff, the garnishee and the judgment creditor within 10 days after the notice of execution or garnishment is served on you by mail pursuant to NRS 21.076 which identifies the specific property that is being levied on. The property must be released by the garnishee or the sheriff within 9 judicial days after you serve the claim of exemption upon the sheriff, garnishee and judgment creditor, unless the sheriff or garnishee receives a copy of an objection to the claim of exemption and a notice for a hearing to determine the issue of exemption. If this happens, a hearing will be held to determine whether the property or money is exempt. The objection to the claim of exemption and notice for the hearing to determine the issue of exemption must be filed within 8 judicial days after the claim of exemption is served on the judgment creditor by mail or in person and served on the judgment debtor, the sheriff and any garnishee not less than 5 judicial days before the date set for the hearing. The hearing to determine whether the property or money is exempt must be held within 7 judicial days after the objection to the claim of exemption and notice for the hearing is filed. You may be able to have your property released more quickly if you mail to the judgment creditor or the attorney of the judgment creditor written proof that the property is exempt. Such proof may include, without limitation, a letter from the government, an annual statement from a pension fund, receipts for payment, copies of checks, records from financial institutions or any other document which demonstrates that the money in your account is exempt.

IF YOU DO NOT FILE THE EXECUTED CLAIM OF EXEMPTION WITHIN THE TIME SPECIFIED, YOUR PROPERTY MAY BE SOLD AND THE MONEY GIVEN TO THE JUDGMENT CREDITOR, EVEN IF THE PROPERTY OR MONEY IS EXEMPT.

(Added to NRS by 1989, 1135; A 1991, 811, 1412; 1995, 227, 1071; 1997, 265, 3412; 2003, 1010, 1812; 2005, 382, 1012, 2228; 2007, 2708, 3016; 2009, 803; 2011, 1406, 1892)



NRS 21.076 - Notice of writ of execution: Manner and time of service.

The notice required by NRS 21.075 must be served by the sheriff on the judgment debtor by regular mail at the debtor s last known address or, if the debtor is represented by an attorney, at the attorney s office. The service must be mailed by the next business day after the day the writ of execution was served.

(Added to NRS by 1989, 1136)



NRS 21.080 - Property liable to execution; property not affected by execution until levy; exemption of certain trusts.

1. All goods, chattels, money and other property, real and personal, of the judgment debtor, or any interest therein of the judgment debtor not exempt by law, and all property and rights of property seized and held under attachment in the action, are liable to execution. Subject to the provisions of chapter 104 of NRS, shares and interests in any corporation or company, and debts and credits and other property not capable of manual delivery, may be attached in execution in like manner as upon writs of attachments. Gold dust and bullion must be returned by the officer as so much money collected, at its current value, without exposing the same to sale. Until a levy, property is not affected by the execution.

2. This chapter does not authorize the seizure of, or other interference with, any money, thing in action, lands or other property held in spendthrift trust or in a discretionary or support trust governed by chapter 163 of NRS for a judgment debtor, or held in such trust for any beneficiary, pursuant to any judgment, order or process of any bankruptcy or other court directed against any such beneficiary or trustee of the beneficiary. This subsection does not apply to the interest of the beneficiary of a trust where the fund so held in trust has proceeded from the beneficiary unless:

(a) The beneficiary is the settlor of the trust; and

(b) The trust is a spendthrift trust that was created in compliance with the provisions of chapter 166 of NRS.

[1911 CPA 345; A 1939, 60; 1931 NCL 8843] (NRS A 1965, 913; 2007, 895; 2009, 807)



NRS 21.090 - Property exempt from execution.

1. The following property is exempt from execution, except as otherwise specifically provided in this section or required by federal law:

(a) Private libraries, works of art, musical instruments and jewelry not to exceed $5,000 in value, belonging to the judgment debtor or a dependent of the judgment debtor, to be selected by the judgment debtor, and all family pictures and keepsakes.

(b) Necessary household goods, furnishings, electronics, wearing apparel, other personal effects and yard equipment, not to exceed $12,000 in value, belonging to the judgment debtor or a dependent of the judgment debtor, to be selected by the judgment debtor.

(c) Farm trucks, farm stock, farm tools, farm equipment, supplies and seed not to exceed $4,500 in value, belonging to the judgment debtor to be selected by the judgment debtor.

(d) Professional libraries, equipment, supplies, and the tools, inventory, instruments and materials used to carry on the trade or business of the judgment debtor for the support of the judgment debtor and his or her family not to exceed $10,000 in value.

(e) The cabin or dwelling of a miner or prospector, the miner s or prospector s cars, implements and appliances necessary for carrying on any mining operations and the mining claim actually worked by the miner or prospector, not exceeding $4,500 in total value.

(f) Except as otherwise provided in paragraph (p), one vehicle if the judgment debtor s equity does not exceed $15,000 or the creditor is paid an amount equal to any excess above that equity.

(g) For any workweek, 75 percent of the disposable earnings of a judgment debtor during that week, or 50 times the minimum hourly wage prescribed by section 6(a)(1) of the federal Fair Labor Standards Act of 1938, 29 U.S.C. 206(a)(1), and in effect at the time the earnings are payable, whichever is greater. Except as otherwise provided in paragraphs (o), (s) and (t), the exemption provided in this paragraph does not apply in the case of any order of a court of competent jurisdiction for the support of any person, any order of a court of bankruptcy or of any debt due for any state or federal tax. As used in this paragraph:

(1) Disposable earnings means that part of the earnings of a judgment debtor remaining after the deduction from those earnings of any amounts required by law to be withheld.

(2) Earnings means compensation paid or payable for personal services performed by a judgment debtor in the regular course of business, including, without limitation, compensation designated as income, wages, tips, a salary, a commission or a bonus. The term includes compensation received by a judgment debtor that is in the possession of the judgment debtor, compensation held in accounts maintained in a bank or any other financial institution or, in the case of a receivable, compensation that is due the judgment debtor.

(h) All fire engines, hooks and ladders, with the carts, trucks and carriages, hose, buckets, implements and apparatus thereunto appertaining, and all furniture and uniforms of any fire company or department organized under the laws of this State.

(i) All arms, uniforms and accouterments required by law to be kept by any person, and also one gun, to be selected by the debtor.

(j) All courthouses, jails, public offices and buildings, lots, grounds and personal property, the fixtures, furniture, books, papers and appurtenances belonging and pertaining to the courthouse, jail and public offices belonging to any county of this State, all cemeteries, public squares, parks and places, public buildings, town halls, markets, buildings for the use of fire departments and military organizations, and the lots and grounds thereto belonging and appertaining, owned or held by any town or incorporated city, or dedicated by the town or city to health, ornament or public use, or for the use of any fire or military company organized under the laws of this State and all lots, buildings and other school property owned by a school district and devoted to public school purposes.

(k) All money, benefits, privileges or immunities accruing or in any manner growing out of any life insurance.

(l) The homestead as provided for by law, including a homestead for which allodial title has been established and not relinquished and for which a waiver executed pursuant to NRS 115.010 is not applicable.

(m) The dwelling of the judgment debtor occupied as a home for himself or herself and family, where the amount of equity held by the judgment debtor in the home does not exceed $550,000 in value and the dwelling is situated upon lands not owned by the judgment debtor.

(n) All money reasonably deposited with a landlord by the judgment debtor to secure an agreement to rent or lease a dwelling that is used by the judgment debtor as his or her primary residence, except that such money is not exempt with respect to a landlord or the landlord s successor in interest who seeks to enforce the terms of the agreement to rent or lease the dwelling.

(o) All property in this State of the judgment debtor where the judgment is in favor of any state for failure to pay that state s income tax on benefits received from a pension or other retirement plan.

(p) Any vehicle owned by the judgment debtor for use by the judgment debtor or the judgment debtor s dependent that is equipped or modified to provide mobility for a person with a permanent disability.

(q) Any prosthesis or equipment prescribed by a physician or dentist for the judgment debtor or a dependent of the debtor.

(r) Money, not to exceed $500,000 in present value, held in:

(1) An individual retirement arrangement which conforms with the applicable limitations and requirements of section 408 or 408A of the Internal Revenue Code, 26 U.S.C. 408 and 408A;

(2) A written simplified employee pension plan which conforms with the applicable limitations and requirements of section 408 of the Internal Revenue Code, 26 U.S.C. 408;

(3) A cash or deferred arrangement which is a qualified plan pursuant to the Internal Revenue Code;

(4) A trust forming part of a stock bonus, pension or profit-sharing plan which is a qualified plan pursuant to sections 401 et seq. of the Internal Revenue Code, 26 U.S.C. 401 et seq.; and

(5) A trust forming part of a qualified tuition program pursuant to chapter 353B of NRS, any applicable regulations adopted pursuant to chapter 353B of NRS and section 529 of the Internal Revenue Code, 26 U.S.C. 529, unless the money is deposited after the entry of a judgment against the purchaser or account owner or the money will not be used by any beneficiary to attend a college or university.

(s) All money and other benefits paid pursuant to the order of a court of competent jurisdiction for the support, education and maintenance of a child, whether collected by the judgment debtor or the State.

(t) All money and other benefits paid pursuant to the order of a court of competent jurisdiction for the support and maintenance of a former spouse, including the amount of any arrearages in the payment of such support and maintenance to which the former spouse may be entitled.

(u) Payments, in an amount not to exceed $16,150, received as compensation for personal injury, not including compensation for pain and suffering or actual pecuniary loss, by the judgment debtor or by a person upon whom the judgment debtor is dependent at the time the payment is received.

(v) Payments received as compensation for the wrongful death of a person upon whom the judgment debtor was dependent at the time of the wrongful death, to the extent reasonably necessary for the support of the judgment debtor and any dependent of the judgment debtor.

(w) Payments received as compensation for the loss of future earnings of the judgment debtor or of a person upon whom the judgment debtor is dependent at the time the payment is received, to the extent reasonably necessary for the support of the judgment debtor and any dependent of the judgment debtor.

(x) Payments received as restitution for a criminal act.

(y) Payments received pursuant to the federal Social Security Act, including, without limitation, retirement and survivors benefits, supplemental security income benefits and disability insurance benefits.

(z) Any personal property not otherwise exempt from execution pursuant to this subsection belonging to the judgment debtor, including, without limitation, the judgment debtor s equity in any property, money, stocks, bonds or other funds on deposit with a financial institution, not to exceed $1,000 in total value, to be selected by the judgment debtor.

(aa) Any tax refund received by the judgment debtor that is derived from the earned income credit described in section 32 of the Internal Revenue Code, 26 U.S.C. 32, or a similar credit provided pursuant to a state law.

(bb) Stock of a corporation described in subsection 2 of NRS 78.746 except as set forth in that section.

(cc) Regardless of whether a trust contains a spendthrift provision:

(1) A distribution interest in the trust as defined in NRS 163.4155 that is a contingent interest, if the contingency has not been satisfied or removed;

(2) A distribution interest in the trust as defined in NRS 163.4155 that is a discretionary interest as described in NRS 163.4185, if the interest has not been distributed;

(3) A power of appointment in the trust as defined in NRS 163.4157 regardless of whether the power has been exercised;

(4) A power listed in NRS 163.5553 that is held by a trust protector as defined in NRS 163.5547 or any other person regardless of whether the power has been exercised; and

(5) A reserved power in the trust as defined in NRS 163.4165 regardless of whether the power has been exercised.

(dd) If a trust contains a spendthrift provision:

(1) A distribution interest in the trust as defined in NRS 163.4155 that is a mandatory interest as described in NRS 163.4185, if the interest has not been distributed; and

(2) Notwithstanding a beneficiary s right to enforce a support interest, a distribution interest in the trust as defined in NRS 163.4155 that is a support interest as described in NRS 163.4185, if the interest has not been distributed.

(ee) Proceeds received from a private disability insurance plan.

(ff) Money in a trust fund for funeral or burial services pursuant to NRS 689.700.

(gg) Compensation that was payable or paid pursuant to chapters 616A to 616D, inclusive, or chapter 617 of NRS as provided in NRS 616C.205.

(hh) Unemployment compensation benefits received pursuant to NRS 612.710.

(ii) Benefits or refunds payable or paid from the Public Employees Retirement System pursuant to NRS 286.670.

(jj) Money paid or rights existing for vocational rehabilitation pursuant to NRS 615.270.

(kk) Public assistance provided through the Department of Health and Human Services pursuant to NRS 422.291 and 422A.325.

(ll) Child welfare assistance provided pursuant to NRS 432.036.

2. Except as otherwise provided in NRS 115.010, no article or species of property mentioned in this section is exempt from execution issued upon a judgment to recover for its price, or upon a judgment of foreclosure of a mortgage or other lien thereon.

3. Any exemptions specified in subsection (d) of section 522 of the Bankruptcy Act of 1978, 11 U.S.C. 522(d), do not apply to property owned by a resident of this State unless conferred also by subsection 1, as limited by subsection 2.

[1911 CPA 346; A 1921, 22; 1941, 32; 1931 NCL 8844] (NRS A 1969, 841; 1971, 1498; 1973, 23; 1975, 215; 1977, 650; 1979, 985, 1637; 1981, 626; 1983, 99, 665; 1987, 1206; 1989, 4, 176, 645; 1991, 812, 1414; 1993, 2629; 1995, 229; 1997, 267, 3414; 2003, 1012, 1814; 2005, 385, 974, 1015, 2230; 2007, 2710, 3018; 2009, 807; 2011, 1409, 1895, 3567; 2013, 1312)



NRS 21.095 - Property exempt from execution upon judgment for medical bill.

The primary dwelling, including a mobile or manufactured home, of a judgment debtor is exempt from execution upon a judgment for a medical bill. The parcel of land upon which the dwelling is situated and any appurtenances thereto are also exempt if they are owned by the judgment debtor. These exemptions apply during the:

1. Lifetime of the judgment debtor, his or her spouse, his or her dependent adult child if that child is mentally or physically disabled or a joint tenant if the person was a joint tenant when the judgment was entered; or

2. Minority of any child of the judgment debtor, if the judgment debtor or joint tenant resides in the dwelling, or the spouse, dependent or minor child of the judgment debtor resides in the dwelling.

(Added to NRS by 1989, 10)



NRS 21.100 - Collections of minerals, art curiosities and paleontological remains exempt from execution.

1. Any bona fide owner of a collection or cabinet of metal-bearing ores, geological specimens, art curiosities, or paleontological remains who shall properly arrange, classify, number and catalog in a suitable book or books of reference any such collection of ores, specimens, curiosities or remains, whether the same be kept at a private residence or in a public hall or in a place of public business or traffic, shall be entitled to hold the same exempt from execution as other property is exempted from execution under the provisions of NRS 21.090.

2. The owner of any collection or cabinet as described in subsection 1 shall keep constantly at or near such collection or cabinet, for free inspection of all visitors who may desire to examine the same, written or printed catalogs as provided in subsection 1. Any person owning such collection or cabinet who fails or neglects to comply with the provisions of this section shall forfeit all right to hold such collection or cabinet exempt from legal execution as provided herein.

3. Nothing in this section shall be construed so as to exempt from execution any numismatic collection, such as gold and silver coins, paper currency, bank notes, legal tender currency, national or state bonds, or any negotiable note, or valuable copper, bronze, nickel, platinum or other coin.

[1:60:1879; BH 4986; C 5023; RL 5822; NCL 9426] + [2:60:1879; BH 4987; C 5024; RL 5823; NCL 9427] + [3:60:1879; BH 4988; C 5025; RL 5824; NCL 9428]



NRS 21.105 - Certain amount in personal bank account not subject to execution; claim of exemption for additional amount; determination of exemption; immunity from liability for financial institution.

1. If a writ of execution or garnishment is levied on the personal bank account of the judgment debtor and money has been deposited into the account electronically within the immediately preceding 45 days from the date on which the writ was served which is reasonably identifiable as exempt from execution, notwithstanding any other deposits of money into the account, $2,000 or the entire amount in the account, whichever is less, is not subject to execution and must remain accessible to the judgment debtor. For the purposes of this section, money is reasonably identifiable as exempt from execution if the money is deposited in the bank account by the United States Department of the Treasury, including, without limitation, money deposited as:

(a) Benefits provided pursuant to the Social Security Act which are exempt from execution pursuant to 42 U.S.C. 407 and 1383, including, without limitation, retirement and survivors benefits, supplemental security income benefits, disability insurance benefits and child support payments that are processed pursuant to Part D of Title IV of the Social Security Act;

(b) Veterans benefits which are exempt from execution pursuant to 38 U.S.C. 5301;

(c) Annuities payable to retired railroad employees which are exempt from execution pursuant to 45 U.S.C. 231m;

(d) Benefits provided for retirement or disability of federal employees which are exempt from execution pursuant to 5 U.S.C. 8346 and 8470;

(e) Annuities payable to retired members of the Armed Forces of the United States and to any surviving spouse or children of such members which are exempt from execution pursuant to 10 U.S.C. 1440 and 1450;

(f) Payments and allowances to members of the Armed Forces of the United States which are exempt from execution pursuant to 37 U.S.C. 701;

(g) Federal student loan payments which are exempt from execution pursuant to 20 U.S.C. 1095a;

(h) Wages due or accruing to merchant seamen which are exempt from execution pursuant to 46 U.S.C. 11109;

(i) Compensation or benefits due or payable to longshore and harbor workers which are exempt from execution pursuant to 33 U.S.C. 916;

(j) Annuities and benefits for retirement and disability of members of the foreign service which are exempt from execution pursuant to 22 U.S.C. 4060;

(k) Compensation for injury, death or detention of employees of contractors with the United States outside the United States which is exempt from execution pursuant to 42 U.S.C. 1717;

(l) Assistance for a disaster from the Federal Emergency Management Agency which is exempt from execution pursuant to 44 C.F.R. 206.110;

(m) Black lung benefits paid to a miner or a miner s surviving spouse or children pursuant to 30 U.S.C. 922 or 931 which are exempt from execution; and

(n) Benefits provided pursuant to any other federal law.

2. If a writ of execution or garnishment is levied on the personal bank account of the judgment debtor and the provisions of subsection 1 do not apply, $400 or the entire amount in the account, whichever is less, is not subject to execution and must remain accessible to the judgment debtor, unless the writ of execution or garnishment is for the recovery of money owed for the support of any person.

3. If a judgment debtor has more than one personal bank account with the bank to which a writ is issued, the amount that is not subject to execution must not in the aggregate exceed the amount specified in subsection 1 or 2, as applicable.

4. A judgment debtor may apply to a court to claim an exemption for any amount subject to a writ levied on a personal bank account which exceeds the amount that is not subject to execution pursuant to subsection 1 or 2.

5. If money in the personal account of the judgment debtor which exceeds the amount that is not subject to execution pursuant to subsection 1 or 2 includes exempt and nonexempt money, the judgment debtor may claim an exemption for the exempt money in the manner set forth in NRS 21.112. To determine whether such money in the account is exempt, the judgment creditor must use the method of accounting which applies the standard that the first money deposited in the account is the first money withdrawn from the account. The court may require a judgment debtor to provide statements from the bank which include all deposits into and withdrawals from the account for the immediately preceding 90 days.

6. A financial institution which makes a reasonable effort to determine whether money in the account of a judgment debtor is subject to execution for the purposes of this section is immune from civil liability for any act or omission with respect to that determination, including, without limitation, when the financial institution makes an incorrect determination after applying commercially reasonable methods for determining whether money in an account is exempt because the source of the money was not clearly identifiable or because the financial institution inadvertently misidentified the source of the money. If a court determines that a financial institution failed to identify that money in an account was not subject to execution pursuant to this section, the financial institution must adjust its actions with respect to a writ of execution as soon as possible but may not be held liable for damages.

7. Nothing in this section requires a financial institution to revise its determination about whether money is exempt, except by an order of a court.

(Added to NRS by 2011, 1888)



NRS 21.107 - Court order that money in personal bank account is subject to writ; manner in which to claim exemption for exempt money.

1. Notwithstanding the provisions of NRS 21.105, if a judgment debtor has a personal bank account in more than one financial institution, the judgment creditor is entitled to an order from the court to be issued with the writ of execution or garnishment which states that all money held in all such accounts of the judgment debtor that are identified in the application for the order are subject to the writ.

2. A judgment creditor may apply to the court for an order pursuant to subsection 1 by submitting a signed affidavit which identifies each financial institution in which the judgment debtor has a personal account.

3. A judgment debtor may claim an exemption for any exempt money in the account to which the writ attaches in the manner set forth in NRS 21.112.

(Added to NRS by 2011, 1890)



NRS 21.110 - Execution of writ by sheriff.

The sheriff shall, in the manner provided for writs of attachments in NRS 31.060, execute the writ against the property of the judgment debtor by levying on a sufficient amount of property, if there is sufficient, collecting or selling the things in action and selling the other property, and paying to the plaintiff or the plaintiff s attorneys so much of the proceeds as will satisfy the judgment, or depositing the amount with the clerk of the court. Any excess in the proceeds over the judgment and the sheriff s fees must be returned to the judgment debtor. When there is more property of the judgment debtor than is sufficient to satisfy the judgment and the sheriff s fees within the view of the sheriff, the sheriff shall levy only on such part of the property as the judgment debtor may indicate; provided:

1. That the judgment debtor may indicate at the time of the levy such part.

2. That the property indicated be amply sufficient to satisfy such judgment and fees.

[1911 CPA 347; RL 5289; NCL 8845] (NRS A 1989, 463)



NRS 21.111 - Constable authorized to act as sheriff with respect to writ.

A constable may perform any of the duties assigned to a sheriff and has all of the authority granted to a sheriff pursuant to this chapter with respect to a writ of execution or garnishment.

(Added to NRS by 2011, 1888)



NRS 21.112 - Claim of exemption: Procedure; clerk to provide form and instructions; manner in which to object; burden of proof; release of property; debtor may not be required to waive.

1. In order to claim exemption of any property levied on pursuant to this section, the judgment debtor must, within 10 days after the notice of a writ of execution or garnishment is served on the judgment debtor by mail pursuant to NRS 21.076 which identifies the specific property that is being levied on, serve on the sheriff, the garnishee and the judgment creditor and file with the clerk of the court issuing the writ of execution the judgment debtor s claim of exemption which is executed in the manner set forth in NRS 53.045. If the property that is levied on is the earnings of the judgment debtor, the judgment debtor must file the claim of exemption pursuant to this subsection within 10 days after the date of each withholding of the judgment debtor s earnings.

2. The clerk of the court shall provide the form for the claim of exemption and shall further provide with the form instructions concerning the manner in which to claim an exemption, a checklist and description of the most commonly claimed exemptions, instructions concerning the manner in which the property must be released to the judgment debtor if no objection to the claim of exemption is filed and an order to be used by the court to grant or deny an exemption. No fee may be charged for providing such a form or for filing the form with the court.

3. An objection to the claim of exemption and notice for a hearing must be filed with the court within 8 judicial days after the claim of exemption is served on the judgment creditor by mail or in person and served on the judgment debtor, the sheriff and any garnishee. The judgment creditor shall also serve notice of the date of the hearing on the judgment debtor, the sheriff and any garnishee not less than 5 judicial days before the date set for the hearing.

4. If an objection to the claim of exemption and notice for a hearing are not filed within 8 judicial days after the claim of exemption has been served, the property of the judgment debtor must be released by the person who has control or possession over the property in accordance with the instructions set forth on the form for the claim of exemption provided pursuant to subsection 2 within 9 judicial days after the claim of exemption has been served.

5. The sheriff is not liable to the judgment debtor for damages by reason of the taking, withholding or sale of any property where a claim of exemption is not served on the sheriff.

6. Unless the court continues the hearing for good cause shown, the hearing on an objection to a claim of exemption to determine whether the property or money is exempt must be held within 7 judicial days after the objection to the claim and notice for a hearing is filed. The judgment debtor has the burden to prove that he or she is entitled to the claimed exemption at such a hearing. After determining whether the judgment debtor is entitled to an exemption, the court shall mail a copy of the order to the judgment debtor, the judgment creditor, any other named party, the sheriff and any garnishee.

7. If the sheriff or garnishee does not receive a copy of a claim of exemption from the judgment debtor within 25 calendar days after the property is levied on, the garnishee must release the property to the sheriff or, if the property is held by the sheriff, the sheriff must release the property to the judgment creditor.

8. At any time after:

(a) An exemption is claimed pursuant to this section, the judgment debtor may withdraw the claim of exemption and direct that the property be released to the judgment creditor.

(b) An objection to a claim of exemption is filed pursuant to this section, the judgment creditor may withdraw the objection and direct that the property be released to the judgment debtor.

9. The provisions of this section do not limit or prohibit any other remedy provided by law.

10. In addition to any other procedure or remedy authorized by law, a person other than the judgment debtor whose property is the subject of a writ of execution or garnishment may follow the procedures set forth in this section for claiming an exemption to have the property released.

11. A judgment creditor shall not require a judgment debtor to waive any exemption which the judgment debtor is entitled to claim.

(Added to NRS by 1971, 1497; A 1989, 1137; 1991, 456; 2011, 1899)



NRS 21.118 - Levy on property of going business.

1. If personal property levied on under a writ of execution belongs to a going business and the judgment debtor consents, the sheriff shall place a keeper in charge of such property for a period of at least 2 days with the judgment creditor prepaying to the sheriff the expense of such keeper.

2. During such period, the judgment debtor may continue to operate in the ordinary course of business at his or her own expense if all sales are for cash and the full proceeds are given to the keeper for the purpose of the execution.

3. After such period, the sheriff shall take such property into immediate custody unless other disposition is made by the court or agreed to by the judgment creditor and judgment debtor.

(Added to NRS by 1971, 1498)



NRS 21.120 - Garnishment in aid of execution; notice of writ of garnishment; third-party claims.

1. If personal property, including debts or credits due or to become due, is not in the possession or control of the debtor, the sheriff, upon instructions from the creditor and without requiring an order of court, shall serve a writ of garnishment in aid of execution upon the party in whose possession or control the property is found. Notice of the writ of garnishment must be served upon the judgment debtor in the same manner and form and within the time prescribed in NRS 21.075 and 21.076 for property levied upon by writ of execution.

2. If any property levied upon by writ of execution or by writ of garnishment in aid of execution is claimed by a third person as his or her property, the same rules prevail as to the contents and making of the claim, as to the holding of the property and as to a hearing to determine title thereto, as in the case of a claim after levy under writ of attachment, as provided for by law.

[1911 CPA 347 1/2; added 1933, 88; 1931 NCL 8845.01] (NRS A 1977, 482; 1989, 1137)



NRS 21.130 - Notice of sale under execution; separate notice for residential foreclosure.

1. Before the sale of property on execution, notice of the sale, in addition to the notice required pursuant to NRS 21.075 and 21.076, must be given as follows:

(a) In cases of perishable property, by posting written notice of the time and place of sale in three public places at the township or city where the sale is to take place, for such a time as may be reasonable, considering the character and condition of the property.

(b) In case of other personal property, by posting a similar notice in three public places of the township or city where the sale is to take place, not less than 5 or more than 10 days before the sale, and, in case of sale on execution issuing out of a district court, by the publication of a copy of the notice in a newspaper, if there is one in the county, at least twice, the first publication being not less than 10 days before the date of the sale.

(c) In case of real property, by:

(1) Personal service upon each judgment debtor or by registered mail to the last known address of each judgment debtor and, if the property of the judgment debtor is operated as a facility licensed under chapter 449 of NRS, upon the State Board of Health;

(2) Posting a similar notice particularly describing the property, for 20 days successively, in three public places of the township or city where the property is situated and where the property is to be sold;

(3) Publishing a copy of the notice three times, once each week, for 3 successive weeks, in a newspaper, if there is one in the county. The cost of publication must not exceed the rate for legal advertising as provided in NRS 238.070. If the newspaper authorized by this section to publish the notice of sale neglects or refuses from any cause to make the publication, then the posting of notices as provided in this section shall be deemed sufficient notice. Notice of the sale of property on execution upon a judgment for any sum less than $500, exclusive of costs, must be given only by posting in three public places in the county, one of which must be the courthouse;

(4) Recording a copy of the notice in the office of the county recorder; and

(5) If the sale of property is a residential foreclosure, posting a copy of the notice in a conspicuous place on the property. In addition to the requirements of NRS 21.140, the notice must not be defaced or removed until the transfer of title is recorded or the property becomes occupied after completion of the sale, whichever is earlier.

2. If the sale of property is a residential foreclosure, the notice must include, without limitation:

(a) The physical address of the property; and

(b) The contact information of the party who is authorized to provide information relating to the foreclosure status of the property.

3. If the sale of property is a residential foreclosure, a separate notice must be posted in a conspicuous place on the property and mailed, with a certificate of mailing issued by the United States Postal Service or another mail delivery service, to any tenant or subtenant, if any, other than the judgment debtor, in actual occupation of the premises not later than 3 business days after the notice of the sale is given pursuant to subsection 1. The separate notice must be in substantially the following form:

NOTICE TO TENANTS OF THE PROPERTY

Foreclosure proceedings against this property have started, and a notice of sale of the property to the highest bidder has been issued.

You may either: (1) terminate your lease or rental agreement and move out; or (2) remain and possibly be subject to eviction proceedings under chapter 40 of the Nevada Revised Statutes. Any subtenants may also be subject to eviction proceedings.

Between now and the date of the sale, you may be evicted if you fail to pay rent or live up to your other obligations to the landlord.

After the date of the sale, you may be evicted if you fail to pay rent or live up to your other obligations to the successful bidder, in accordance with chapter 118A of the Nevada Revised Statutes.

Under the Nevada Revised Statutes, eviction proceedings may begin against you after you have been given a notice to quit.

If the property is sold and you pay rent by the week or another period of time that is shorter than 1 month, you should generally receive notice after not less than the number of days in that period of time.

If the property is sold and you pay rent by the month or any other period of time that is 1 month or longer, you should generally receive notice at least 60 days in advance.

Under Nevada Revised Statutes 40.280, notice must generally be served on you pursuant to chapter 40 of the Nevada Revised Statutes and may be served by:

(1) Delivering a copy to you personally in the presence of a witness;

(2) If you are absent from your place of residence or usual place of business, leaving a copy with a person of suitable age and discretion at either place and mailing a copy to you at your place of residence or business; or

(3) If your place of residence or business cannot be ascertained, or a person of suitable age or discretion cannot be found there, posting a copy in a conspicuous place on the leased property, delivering a copy to a person residing there, if a person can be found, and mailing a copy to you at the place where the leased property is.

If the property is sold and a landlord, successful bidder or subsequent purchaser files an eviction action against you in court, you will be served with a summons and complaint and have the opportunity to respond. Eviction actions may result in temporary evictions, permanent evictions, the awarding of damages pursuant to Nevada Revised Statutes 40.360 or some combination of those results.

Under the Justice Court Rules of Civil Procedure:

(1) You will be given at least 10 days to answer a summons and complaint;

(2) If you do not file an answer, an order evicting you by default may be obtained against you;

(3) A hearing regarding a temporary eviction may be called as soon as 11 days after you are served with the summons and complaint; and

(4) A hearing regarding a permanent eviction may be called as soon as 20 days after you are served with the summons and complaint.

4. The sheriff shall not conduct a sale of the property on execution or deliver the judgment debtor s property to the judgment creditor if the judgment debtor or any other person entitled to notice has not been properly notified as required in this section and NRS 21.075 and 21.076.

5. As used in this section, residential foreclosure means the sale of a single family residence pursuant to NRS 40.430. As used in this subsection, single family residence means a structure that is comprised of not more than four units.

[1911 CPA 348; A 1951, 153] (NRS A 1965, 612; 1975, 651; 1989, 1138; 2009, 2781)



NRS 21.140 - Penalties for selling without notice; defacing notice.

1. An officer selling without the notice prescribed by NRS 21.075, 21.076 and 21.130 forfeits $500 to the aggrieved party, in addition to the party s actual damages.

2. It is unlawful for a person to willfully take down or deface the notice posted pursuant to NRS 21.130, if done before the sale or, if the judgment is satisfied before sale, before the satisfaction of the judgment. In addition to any other penalty, any person who violates this subsection shall forfeit $500 to the aggrieved party.

[1911 CPA 349; RL 5291; NCL 8847] (NRS A 1989, 1138; 2009, 2783)



NRS 21.150 - Conduct of sales of real and personal property under execution: Place and time; who may not be purchasers; sales of parcels; directions of judgment debtor.

All sales of property under execution shall be made at auction to the highest bidder, and shall be made between the hours of 9 a.m. and 5 p.m. After sufficient property has been sold to satisfy the execution, no more shall be sold. Neither the officer holding the execution nor the officer s deputy shall become a purchaser or be interested in any purchase at such sale. When the sale is of personal property capable of manual delivery, it shall be in view of those who attend the sale and be sold in such parcels as are likely to bring the highest price; and when the sale is of real property and consisting of several known lots or parcels, they shall be sold separately, or when a portion of such real property is claimed by a third person and the third party requires it to be sold separately, such portion shall be thus sold. All sales of real property shall be made at the courthouse of the county in which the property or some part thereof is situated. If the land to be sold under execution consists of a single parcel, or two or more contiguous parcels, situated in two or more counties, notice of the sale must be posted and published in each of such counties, as provided in this chapter. The judgment debtor, if present at the sale, may also direct the order in which property, real or personal, shall be sold. When such property consists of several known lots or parcels, or of articles which can be sold to advantage separately, the sheriff shall be bound to follow such directions.

[1911 CPA 350; RL 5292; NCL 8848]



NRS 21.160 - Proceedings after purchaser refuses to pay amount bid.

1. If a purchaser refuses to pay the amount bid by the purchaser for property struck off to the purchaser at a sale under execution, the officer may again sell the property to the highest bidder, after again giving the notice hereinbefore provided.

2. If any loss be occasioned from the purchaser refusing to pay his or her bid, the officer may recover the amount of such loss, with costs, for the benefit of the party aggrieved, by motion upon previous notice of 5 days to such purchaser, before any court of competent jurisdiction.

3. Such court shall proceed in a summary manner in the hearing and disposition of such motion, and give judgment and issue execution therefor forthwith, but the refusing purchaser may claim a jury. And the same proceedings may be had against any subsequent purchaser who shall refuse to pay, and the officer may, in his or her discretion, thereafter reject the bid of any person so refusing.

4. Subsections 1, 2 and 3 shall not be construed to make the officer liable for any more than the amount bid by the second or subsequent purchaser and the amount collected from the purchaser refusing to pay.

[1911 CPA 351; RL 5293; NCL 8849] + [1911 CPA 352; RL 5294; NCL 8850] + [1911 CPA 353; RL 5295; NCL 8851]



NRS 21.170 - Delivery of personal property capable of manual delivery to purchaser; certificate of sale.

When the purchaser of any personal property capable of manual delivery shall pay the purchase money, the officer making the sale shall deliver to the purchaser the property, and if desired shall execute and deliver to the purchaser a certificate of the sale and payment. Such certificate shall convey to the purchaser all the right, title and interest which the debtor had in and to such property on the day the execution was levied.

[1911 CPA 354; RL 5296; NCL 8852]



NRS 21.180 - Delivery of personal property not capable of manual delivery; certificate of sale.

When the purchaser of any personal property not capable of manual delivery shall pay the purchase money, the officer making the sale shall execute and deliver to the purchaser a certificate of sale and payment. Such certificate shall convey to the purchaser all right, title and interest which the debtor had in and to such property on the day the execution was levied.

[1911 CPA 355; RL 5297; NCL 8853]



NRS 21.190 - Sale of real property; purchaser acquires rights of judgment debtor; absolute sale and sale subject to redemption; certificate of sale.

Upon a sale of real property, the purchaser shall be substituted to and acquire all the right, title, interest and claim of the judgment debtor thereto. When the estate is less than a leasehold of 2 years unexpired term, the sale shall be absolute. In all other cases the real property shall be subject to redemption as provided in this chapter. The officer shall give to the purchaser a certificate of the sale containing:

1. A particular description of the real property sold.

2. The price bid for each distinct lot or parcel.

3. The whole price paid.

4. When subject to redemption it shall be so stated; and when the judgment, under which the sale has been made, is made payable in a specified kind of money or currency, the certificate shall also state the kind of money or currency in which the redemption may be made, which shall be the same as that specified in the judgment. A duplicate of such certificate shall be filed by the officer in the office of the county recorder of the county.

[1911 CPA 356; RL 5298; NCL 8854]



NRS 21.200 - Real property sold subject to redemption; who may redeem; redemptioner defined.

1. Property sold subject to redemption, as provided in NRS 21.190, or any part sold separately, may be redeemed in the manner hereinafter provided by the following persons or their successors in interest:

(a) The judgment debtor or the judgment debtor s successor in interest, in the whole or any part of the property.

(b) A creditor having a lien by judgment or mortgage on the property sold, or on some share or part thereof, subsequent to that on which the property was sold.

2. The person mentioned in paragraph (b) of subsection 1 is termed a redemptioner in this chapter.

[1911 CPA 357; RL 5299; NCL 8855]



NRS 21.210 - Time and manner of redemption.

The judgment debtor or redemptioner may redeem the property from the purchaser any time within 1 year after the sale on paying the purchaser the amount of his or her purchase price with 1 percent per month thereon in addition, to the time of redemption, together with:

1. The amount of any assessment, taxes or payments toward liens which were created prior to the purchase, which the purchaser may have paid thereon after purchase, and interest on such amount; and

2. If the purchaser is also a creditor, having a prior lien to that of the redemptioner, other than the judgment under which the purchase was made, the amount of such lien, with interest.

[1911 CPA 358; A 1933, 150; 1939, 53; 1931 NCL 8856] (NRS A 1973, 173)



NRS 21.220 - Successive redemptions; redemption from previous redemptioner; notice of redemption; sheriff s deed; certificate of redemption.

1. If property be so redeemed by a redemptioner, another redemptioner may, within 60 days after the last redemption, again redeem it from the last redemptioner on paying the sum paid on such last redemption with 2 percent thereon in addition, and the amount of any assessments or taxes which the last redemptioner may have paid thereon after the redemption by him or her, with interest on that amount, and in addition the amount of any liens held by the last redemptioner prior to his or her own, with interest, but the judgment under which the property was sold need not be so paid as a lien.

2. The property may be again, and as often as a redemptioner is so disposed, redeemed from any previous redemptioner within 60 days after the last redemption, on paying the sum paid on the last previous redemption, with 2 percent thereon in addition, and the amounts of any assessments or taxes which the last previous redemptioner paid after the redemption by him or her, with interest thereon, and the amount of any liens, other than the judgment under which the property was sold, held by the last redemptioner previous to his or her own, with interest.

3. Written notice of redemption must be given to the sheriff and a duplicate recorded with the recorder of the county, and if any taxes or assessments are paid by the redemptioner, or if the redemptioner has or acquires any lien other than that upon which the redemption was made, notice thereof must in like manner be given to the sheriff and recorded with the recorder and, if the notice is not recorded, the property may be redeemed without paying the tax, assessment or lien.

4. If no redemption is made within 1 year after the sale, the purchaser, or the purchaser s assignee, is entitled to a conveyance or, if so redeemed, whenever 60 days have elapsed and no other redemption has been made and notice thereof given, and the time for redemption has expired, the last redemptioner, or the last redemptioner s assignee, is entitled to a sheriff s deed, but in all cases the judgment debtor has the entire period of 1 year after the date of the sale to redeem the property.

5. If the judgment debtor redeems, he or she must make the same payments as are required to effect a redemption by a redemptioner. If the debtor redeems, the effect of the sale is terminated, and the debtor is restored to his or her estate.

6. Upon a redemption by the debtor, the person to whom the payment is made must execute and deliver to the debtor a certificate of redemption, acknowledged or approved before a person authorized to take acknowledgments of conveyances of real property. The certificate must be recorded in the office of the recorder of the county in which the property is situated.

[1911 CPA 359; A 1933, 150; 1939, 53; 1931 NCL 8857] (NRS A 1969, 490; 1981, 1220; 2001, 1747)



NRS 21.230 - Payments of redemption to purchaser, redemptioner or officer; documents to be served by redemptioner; sheriff to pay over money.

1. The payments mentioned in NRS 21.210 and 21.220 may be made to the purchaser or redemptioner, or for him or her to the officer who made the sale. When the judgment under which the sale has been made is payable in a specified kind of money or currency, payments must be made in the same kind of money or currency, and a tender of the money is equivalent to payment.

2. Notice of redemption must be served by a redemptioner upon the sheriff and the person from whom the redemptioner seeks to redeem together with:

(a) A copy of the docket of the judgment under which the redemptioner claims the right to redeem, certified by the clerk of the court or of the county where the judgment is docketed, or, if he or she redeems upon a mortgage or other lien, a note of the record thereof, certified by the recorder.

(b) A copy of any assignment necessary to establish the redemptioner s claim, verified by the affidavit of the redemptioner, or the redemptioner s agent, or of a subscribing witness thereto.

(c) An affidavit by the redemptioner, or the redemptioner s agent, showing the amount then actually due on the lien.

3. Upon the payment to the sheriff of any money for the redemption of property as provided in this chapter, the sheriff shall pay over the same to the person entitled thereto.

[1911 CPA 360; A 1939, 53; 1931 NCL 8858]



NRS 21.240 - Court may restrain waste until expiration of period for redemption; what is not considered waste.

Until the expiration of the time allowed for redemption, the court may restrain the commission of waste on the property, or may appoint a receiver to take charge of the property, or the proceeds thereof, by order granted with or without notice, on the application of the purchaser or the judgment creditor. But it shall not be deemed waste for the person in possession of the property at the time of sale, or entitled to possession afterwards, during the period allowed for redemption, to continue to use it in the same manner in which it was previously used; or to use it in the ordinary course of husbandry; or to make necessary repairs of buildings thereon; or to use wood or timber on the property therefor, or for the repair of fences, or for fuel for the person s family while the person occupies the property.

[1911 CPA 362; RL 5304; NCL 8860]



NRS 21.250 - Disposition of rents and profits.

The purchaser from the time of a sale until a redemption, and a redemptioner from the time of his or her redemption until another redemption, shall be entitled to receive from the tenant in possession, the rents of the property sold, or the value of the use and occupation thereof; but in case the property shall be redeemed as provided in this chapter, the amount of such rents, and profits which may have been received by such purchaser or redemptioner, or which the purchaser or redemptioner may have been entitled to claim or receive, unless such claim shall be released to the person claiming such right of redemption, shall be deducted from the amount which the purchaser or redemptioner would be entitled to receive on such redemption.

[1911 CPA 363; RL 5305; NCL 8861]



NRS 21.260 - Recovery by purchaser from judgment creditor after eviction from property because of irregularities of sale; revival of original judgment.

1. If the purchaser of real property sold on execution, or the purchaser s successor in interest, or a redemptioner is evicted therefrom because of irregularities in the proceedings concerning the sale or of the reversal or discharge of the judgment, the person may recover the price paid, with interest, from the judgment creditor.

2. If the purchaser of property at a sheriff s sale, or the purchaser s successor in interest, fails to recover possession in consequence of irregularity in the proceedings concerning the sale, or because the property sold was not subject to execution and sale, the court having jurisdiction thereof shall, on petition of such party in interest, or the party s attorney, revive the original judgment for the amount paid by the purchaser at the sale, with interest thereon from the time of payment at the same rate that the original judgment bore, and when so revived, the judgment has the same effect as an original judgment of the court of that date, and bearing interest as aforesaid, and any other or after-acquired property, rents, issues or profits of the debtor is liable to levy and sale, under execution in satisfaction of the debt if:

(a) No property of the debtor bona fide sold upon the recording of the petition is subject to the lien of the judgment; and

(b) The notice of the recording of the petition is made by recording a notice thereof in the office of the recorder of the county where the property is situated, and that the judgment must be revived in the name of the original plaintiff or plaintiffs, for the use of the petitioner, the party in interest.

[1911 CPA 364; RL 5306; NCL 8862] (NRS A 2001, 1748)



NRS 21.270 - Examination of judgment debtor.

1. A judgment creditor, at any time after the judgment is entered, is entitled to an order from the judge of the court requiring the judgment debtor to appear and answer upon oath or affirmation concerning his or her property, before:

(a) The judge or a master appointed by the judge; or

(b) An attorney representing the judgment creditor,

at a time and place specified in the order. No judgment debtor may be required to appear outside the county in which the judgment debtor resides.

2. If the judgment debtor is required to appear before any person other than a judge or master:

(a) The oath or affirmation of the judgment debtor must be administered by a notary public; and

(b) The proceedings must be transcribed by a court reporter or recorded electronically. The transcript or recording must be preserved for 2 years.

3. A judgment debtor who is regularly served with an order issued pursuant to this section, and who fails to appear at the time and place specified in the order, may be punished for contempt by the judge issuing the order.

[1911 CPA 365; RL 5307; NCL 8863] (NRS A 1983, 17; 1989, 902)



NRS 21.280 - Proceedings in aid of execution; appearance of judgment debtor before court; arrest; bail or commitment.

After the issuing of an execution against property, and upon proof by affidavit of a party or otherwise, to the satisfaction of the court or of the judge thereof, that any judgment debtor has property which the judgment debtor unjustly refuses to apply toward the satisfaction of the judgment, such court or judge may by an order require the judgment debtor to appear at a specified time and place before such judge, or master appointed by the judge, to answer concerning the same; and such proceedings may thereupon be had for the application of the property of the judgment debtor toward the satisfaction of the judgment as are provided upon the return of an execution. Instead of the order requiring the attendance of the judgment debtor, the judge may, upon affidavit of the judgment creditor, the judgment creditor s agent, or attorney, if it appear to the judge that there is danger of the debtor absconding, order the sheriff to arrest the debtor and bring the debtor before such judge. Upon being brought before the judge, the judgment debtor may be ordered to enter into an undertaking, with sufficient surety, that the debtor will attend from time to time before the judge, or master, as shall be directed during the pendency of proceedings, and until the final determination thereof, and will not in the meantime dispose of any portion of the debtor s property not exempt from execution. In default of entering into such undertaking, the judgment debtor may be committed to prison.

[1911 CPA 366; RL 5308; NCL 8864]



NRS 21.290 - Third party may pay judgment.

After the issuing of an execution against property, any person indebted to the judgment debtor may pay to the sheriff the amount of the person s debt, or so much thereof as may be necessary to satisfy the execution, and the sheriff s receipt shall be a sufficient discharge for the amount so paid.

[1911 CPA 367; RL 5309; NCL 8865]



NRS 21.300 - Debtor of judgment debtor may be examined.

After the issuing or return of an execution against property of the judgment debtor, or of any one of several debtors in the same judgment, and upon proof by affidavit or otherwise, to the satisfaction of the judge, that any person or corporation has property of such judgment debtor, or is indebted to the judgment debtor in an amount exceeding $50, the judge may, by an order, require such person or corporation, or any officer or member thereof, to appear at a specified time and place before the judge, or a master appointed by the judge, and answer concerning the same.

[1911 CPA 368; RL 5310; NCL 8866]



NRS 21.310 - Witnesses required to testify.

Witnesses may be required to appear and testify before the judge or master conducting any proceeding under this chapter in the same manner as upon the trial of an issue.

[1911 CPA 369; RL 5311; NCL 8867] (NRS A 1989, 903)



NRS 21.320 - Judge may order property applied toward satisfaction of judgment.

The judge or master may order any property of the judgment debtor not exempt from execution, in the hands of such debtor or any other person, or due to the judgment debtor, to be applied toward the satisfaction of the judgment.

[1911 CPA 370; RL 5312; NCL 8868]



NRS 21.330 - Proceedings on claim of third party to property or on denial of debt to judgment debtor.

If it appears that a person or corporation alleged to have property of the judgment debtor, or indebted to the judgment debtor, claims an interest in the property adverse to him or her, or denies the debt, the court or judge may authorize, by an order made to that effect, the judgment creditor to institute an action against such person or corporation for the recovery of such interest or debt; and the court or judge may, by order, forbid a transfer or other disposition of such interest or debt until an action can be commenced and prosecuted to judgment. Such order may be modified or vacated by the judge granting the same, or the court in which the action is brought, at any time, upon such terms as may be just.

[1911 CPA 371; RL 5313; NCL 8869]



NRS 21.340 - Disobedience of master s orders; contempts.

If any person, party or witness disobey an order of the master, properly made in the proceedings before the master under this chapter, he or she may be punished by the court or judge ordering the reference, for a contempt.

[1911 CPA 372; RL 5314; NCL 8870]






Chapter 22 - Contempts

NRS 22.010 - Acts or omissions constituting contempts.

The following acts or omissions shall be deemed contempts:

1. Disorderly, contemptuous or insolent behavior toward the judge while the judge is holding court, or engaged in judicial duties at chambers, or toward masters or arbitrators while sitting on a reference or arbitration, or other judicial proceeding.

2. A breach of the peace, boisterous conduct or violent disturbance in the presence of the court, or in its immediate vicinity, tending to interrupt the due course of the trial or other judicial proceeding.

3. Disobedience or resistance to any lawful writ, order, rule or process issued by the court or judge at chambers.

4. Disobedience of a subpoena duly served, or refusing to be sworn or answer as a witness.

5. Rescuing any person or property in the custody of an officer by virtue of an order or process of such court or judge at chambers.

6. Disobedience of the order or direction of the court made pending the trial of an action, in speaking to or in the presence of a juror concerning an action in which the juror has been impaneled to determine, or in any manner approaching or interfering with such juror with the intent to influence the verdict.

7. Abusing the process or proceedings of the court or falsely pretending to act under the authority of an order or process of the court.

[1911 CPA 452; RL 5394; NCL 8941] (NRS A 1983, 843)



NRS 22.020 - Reentry on real property after ejectment by judgment or process.

Every person dispossessed of or ejected from any real property by the judgment or process of any court of competent jurisdiction, and who, not having a right so to do, reenters into or upon or takes possession of any such real property, or induces or procures any person not having a right so to do, or aids or abets the person therein, is guilty of a contempt of the court by which such judgment was rendered or from which such process issued, and shall be tried and punished therefor in the same manner and form as provided by law in cases of contempt not committed in the presence of the court or justice of the peace. Upon conviction for such contempt, the court or justice of the peace shall immediately issue an alias process directing the proper officer to restore possession to the party entitled to the property under the original judgment, decree or process.

[1911 CPA 453; RL 5395; NCL 8942] (NRS A 1983, 844)



NRS 22.030 - Summary punishment of contempt committed in immediate view and presence of court; affidavit or statement to be filed when contempt committed outside immediate view and presence of court; disqualification of judge.

1. If a contempt is committed in the immediate view and presence of the court or judge at chambers, the contempt may be punished summarily. If the court or judge summarily punishes a person for a contempt pursuant to this subsection, the court or judge shall enter an order that:

(a) Recites the facts constituting the contempt in the immediate view and presence of the court or judge;

(b) Finds the person guilty of the contempt; and

(c) Prescribes the punishment for the contempt.

2. If a contempt is not committed in the immediate view and presence of the court or judge at chambers, an affidavit must be presented to the court or judge of the facts constituting the contempt, or a statement of the facts by the masters or arbitrators.

3. Except as otherwise provided in this subsection, if a contempt is not committed in the immediate view and presence of the court, the judge of the court in whose contempt the person is alleged to be shall not preside at the trial of the contempt over the objection of the person. The provisions of this subsection do not apply in:

(a) Any case where a final judgment or decree of the court is drawn in question and such judgment or decree was entered in such court by a predecessor judge thereof 10 years or more preceding the bringing of contempt proceedings for the violation of the judgment or decree.

(b) Any proceeding described in subsection 1 of NRS 3.223, whether or not a family court has been established in the judicial district.

[1911 CPA 454; A 1913, 117; 1951, 448] (NRS A 1999, 2021)



NRS 22.040 - Issuance of warrants of attachment and commitment.

When the contempt is not committed in the immediate view and presence of the court or judge, a warrant of attachment may be issued to bring the person charged to answer, or, without a previous arrest, a warrant of commitment may, upon notice, or upon an order to show cause, be granted; and no warrant of commitment shall be issued without such previous attachment to answer, or such notice or order to show cause.

[1911 CPA 455; RL 5397; NCL 8944]



NRS 22.050 - Amount of bail may be fixed by endorsement on warrant of attachment.

Whenever a warrant of attachment is issued pursuant to this chapter, the court or judge shall direct, by an endorsement on such warrant, that the person charged may be let to bail for his or her appearance, in an amount to be specified in such endorsement.

[1911 CPA 456; RL 5398; NCL 8945]



NRS 22.060 - Duties of sheriff.

Upon executing the warrant of attachment, the sheriff shall keep the person in custody, bring the person before the court or judge, and detain the person until an order be made in the premises, unless the person arrested entitle himself or herself to be discharged, as provided in NRS 22.070.

[1911 CPA 457; RL 5399; NCL 8946]



NRS 22.070 - Discharge from arrest on furnishing bail; form and conditions of bond.

When a direction to let the person arrested to bail is contained in the warrant of attachment, or endorsed thereon, the person arrested shall be discharged from the arrest upon executing and delivering to the officer, at any time before the return day of the warrant, a written undertaking, with two sufficient sureties, to the effect that the person arrested will appear on the return of the warrant and abide the order of the court or judge thereupon, or they will pay as may be directed the sum specified in the warrant.

[1911 CPA 458; RL 5400; NCL 8947]



NRS 22.080 - Return of warrant and undertaking by officer.

The officer shall return the warrant of arrest and the undertaking, if any, received by the officer from the person arrested, by the return day specified therein.

[1911 CPA 459; RL 5401; NCL 8948]



NRS 22.090 - Trial; court to hear answer and witnesses; adjournment.

When the person arrested has been brought up or appeared, the court or judge shall proceed to investigate the charge, and shall hear any answer which the person arrested shall make to the same, and may examine witnesses for or against the person arrested, for which an adjournment may be had from time to time if necessary.

[1911 CPA 460; RL 5402; NCL 8949]



NRS 22.100 - Penalty for contempt.

1. Upon the answer and evidence taken, the court or judge or jury, as the case may be, shall determine whether the person proceeded against is guilty of the contempt charged.

2. Except as otherwise provided in NRS 22.110, if a person is found guilty of contempt, a fine may be imposed on the person not exceeding $500 or the person may be imprisoned not exceeding 25 days, or both.

3. In addition to the penalties provided in subsection 2, if a person is found guilty of contempt pursuant to subsection 3 of NRS 22.010, the court may require the person to pay to the party seeking to enforce the writ, order, rule or process the reasonable expenses, including, without limitation, attorney s fees, incurred by the party as a result of the contempt.

[1911 CPA 461; A 1913, 117; NCL 8950] (NRS A 2005, 62)



NRS 22.110 - Imprisonment until performance if contempt is omission to perform an act; penalty for failure or refusal to testify before grand jury.

1. Except as otherwise provided in subsection 2, when the contempt consists in the omission to perform an act which is yet in the power of the person to perform, the person may be imprisoned until the person performs it. The required act must be specified in the warrant of commitment.

2. A person so imprisoned as a result of his or her failure or refusal to testify before a grand jury may be imprisoned in the county jail for a period not to exceed 6 months or until that grand jury is discharged, whichever is less.

[1911 CPA 462; RL 5404; NCL 8951] (NRS A 1985, 1033)



NRS 22.120 - Indictment for contemptuous conduct.

Persons proceeded against according to the provisions of this chapter shall also be liable to indictment for the same misconduct, if it be an indictable offense, but the court before which a conviction is had on an indictment, in passing sentence, shall take into consideration the punishment before inflicted.

[1911 CPA 463; RL 5405; NCL 8952]



NRS 22.130 - Proceedings when defendant does not appear; measure of damages in action on undertaking.

When the warrant of arrest has been returned served, if the person arrested does not appear on the return day, the court or judge may issue another warrant of arrest, or may order the undertaking to be prosecuted, or both. If the undertaking be prosecuted, the measure of damages in the action shall be the extent of the loss or injury sustained by the aggrieved party by reason of the misconduct for which the warrant was issued, and the costs of the proceeding.

[1911 CPA 464; RL 5406; NCL 8953]



NRS 22.140 - Excuses for not bringing arrested person before court; persons not to be unnecessarily restrained.

Whenever, by the provisions of this chapter, an officer is required to keep a person arrested on a warrant of attachment in custody, and to bring the person before a court or judge, the inability, from illness or otherwise, of the person to attend shall be a sufficient excuse for not bringing the person up; and the officer shall not confine a person arrested upon the warrant in a prison, or otherwise restrain him or her of personal liberty, except so far as may be necessary to secure his or her personal attendance.

[1911 CPA 465; RL 5407; NCL 8954]






Chapter 28 - General Provisions

NRS 28.010 - Definitions.

As used in this title, unless the context otherwise requires, the words and terms defined in NRS 28.020 to 28.130, inclusive, have the meanings ascribed to them in those sections.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500; 1989, 699)



NRS 28.020 - Affinity defined.

Affinity when applied to the marriage relation signifies the connection existing in consequence of marriage between each of the married persons and the blood relatives of the other.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)



NRS 28.025 - Defendant defined.

Defendant includes a party against whom a counterclaim, cross-claim or third-party complaint is filed.

(Added to NRS by 1989, 699)



NRS 28.030 - Month defined.

Month means a calendar month, unless otherwise expressed.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)



NRS 28.040 - Oath defined.

Oath includes affirmation or declaration.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)



NRS 28.050 - Personal property defined.

Personal property includes money, goods, chattels, things in action and evidences of debt.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)



NRS 28.055 - Plaintiff defined.

Plaintiff includes a party who files a counterclaim, cross-claim or third-party complaint.

(Added to NRS by 1989, 699)



NRS 28.060 - Process defined.

Process signifies a writ or summons in the course of judicial proceedings.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)



NRS 28.070 - Property defined.

Property includes both real and personal property.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)



NRS 28.080 - Real property defined.

Real property is coextensive with lands, tenements and hereditaments.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)



NRS 28.090 - State defined.

State, when applied to the different parts of the United States, includes the District of Columbia and the territories.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)



NRS 28.100 - United States defined.

United States may include the District of Columbia and territories or insular possessions.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)



NRS 28.110 - Will defined.

Will includes codicil.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)



NRS 28.120 - Writ defined.

Writ signifies an order or precept in writing issued in the name of the State or of a court or judicial officer.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)



NRS 28.130 - Writing defined.

Writing includes printing and typewriting.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)



NRS 28.140 - Interpretation.

As used in this title, every mode of oral statement, under oath or affirmation, is embraced by the term testify, and every written one by the term depose.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)



NRS 28.150 - Signature by mark.

As used in this title, signature or subscription includes mark, when the person cannot write, his or her name being written near it by a person who writes his or her own name as a witness; but when a signature is by mark it must, in order that it may be acknowledged or may serve as the signature to any sworn statement, be witnessed by two persons who must subscribe their own names as witnesses thereto.

[1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 182; 1985, 500)






Chapter 29 - Submitting a Controversy Without Action

NRS 29.010 - Submission of a controversy without action.

Parties to a question in difference, which might be the subject of a civil action, may, without action, agree upon a case containing the facts upon which the controversy depends, and present a submission of the same to any court which should have jurisdiction if an action had been brought. But it must appear, by affidavit, that the controversy is real, and the proceedings in good faith, to determine the rights of the parties. The court shall thereupon hear and determine the case and render judgment thereon, as if an action were pending.

[1911 CPA 310; RL 5252; NCL 8808]



NRS 29.020 - Entry of judgment; judgment roll.

Judgment shall be entered in the judgment book as in other cases, but without costs for any proceeding prior to the trial. The case, the submission and a copy of the judgment shall constitute the judgment roll.

[1911 CPA 311; RL 5253; NCL 8809]



NRS 29.030 - Enforcement and appeal of judgment.

The judgment may be enforced in the same manner as if it had been rendered in an action, and shall be in the same manner subject to appeal.

[1911 CPA 312; RL 5254; NCL 8810]






Chapter 29A - Summary Proceedings

NRS 29A.010 - Summary proceeding defined.

As used in this chapter, summary proceeding means an action governed by the provisions of this chapter.

(Added to NRS by 1989, 507)



NRS 29A.020 - Adoption of rules by Supreme Court or district courts. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The Supreme Court or each district court shall adopt rules providing for the setting of trials for summary proceedings and such other rules as it deems necessary to carry out the provisions of this chapter.

(Added to NRS by 1989, 508)

NRS 29A.020 Adoption of rules. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The Supreme Court, the Court of Appeals or each district court shall adopt rules providing for the setting of trials for summary proceedings and such other rules as it deems necessary to carry out the provisions of this chapter.

(Added to NRS by 1989, 508; A 2013, 1733, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 29A.030 - Applicability of rules of practice and procedure.

Except as otherwise provided in this chapter, the provisions of the Nevada Rules of Civil Procedure, the District Court Rules and the local rules of practice adopted in the judicial district where the action is pending apply to any summary proceeding.

(Added to NRS by 1989, 508)



NRS 29A.040 - Eligible actions; designation of case as summary proceeding.

In any civil action brought in the district court in which the amount in controversy, excluding attorney s fees, interest and costs of suit, is not less than $2,500 and not more than $15,000, the parties may stipulate that the action be dealt with as a summary proceeding. The stipulation must be in writing, signed by each party and filed no later than the time of filing the case conference report required by Rule 16.1 of the Nevada Rules of Civil Procedure. Upon the motion of a party, or on its own, the court, for good cause, may rescind the designation of the case as a summary proceeding.

(Added to NRS by 1989, 507)



NRS 29A.050 - Filing of affidavits.

1. One or more affidavits sufficient to establish each claim or affirmative defense alleged by each party, together with any other relevant evidence upon which the party relies must be filed:

(a) By the plaintiff, within 30 days after the date of filing the stipulation.

(b) By a defendant, within 30 days after the date the plaintiff files pursuant to paragraph (a).

(c) By the plaintiff, in response to the filing by the defendant, within 15 days after the date the defendant files pursuant to paragraph (b).

2. Any affidavit filed pursuant to this section must:

(a) Be executed under oath;

(b) Identify the affiant and, if the affiant is not a party, the party on whose behalf the affidavit is submitted; and

(c) Set forth only such statements of fact as would be admissible in evidence if the affiant were testifying as a witness.

Any affidavit that fails to conform to these requirements may be disregarded by the court or stricken, wholly or in part.

(Added to NRS by 1989, 507)



NRS 29A.060 - Discovery prohibited.

No party to a summary proceeding may conduct discovery pursuant to Rules 26 to 37, inclusive, of the Nevada Rules of Civil Procedure.

(Added to NRS by 1989, 507)



NRS 29A.070 - Trial memoranda.

1. Not later than 10 days before the date set for the trial of a summary proceeding, each party to the action shall file and serve upon each other party a trial memorandum containing:

(a) A concise statement of the facts relied upon to support each of the party s claims and defenses, with references to the parts of the record where these facts appear;

(b) A statement of any admitted or undisputed facts;

(c) A statement of any issues of law, accompanied by points and authorities addressing those issues; and

(d) Any other information required to assist the court in resolving the matter.

2. If any party fails to comply with the requirements of this section, the court may:

(a) Strike the pleadings of the offending party and enter judgment against that party;

(b) Continue the trial of the matter, upon condition that the offending party pay the reasonable attorney s fees and costs incurred by each opposing party in preparing for the trial; or

(c) Take such other action as it deems appropriate under the circumstances.

(Added to NRS by 1989, 507)



NRS 29A.080 - Procedure at trial.

At the trial of a summary proceeding:

1. The matter must be tried to the court, sitting without a jury.

2. No record of the proceedings may be made, except by the court or the clerk of the court.

3. The court shall examine any witness and, if required to obtain the presence of a witness, may continue the trial for a reasonable time. Any party may cross-examine the witness concerning the witness s testimony.

4. Each party is entitled to argue the facts and law of the case before the court.

(Added to NRS by 1989, 508)



NRS 29A.090 - No right of appeal.

The judgment of the court in a summary proceeding is not subject to appeal.

(Added to NRS by 1989, 508)






Chapter 30 - Declaratory Judgments

NRS 30.010 - Short title.

NRS 30.010 to 30.160, inclusive, may be cited as the Uniform Declaratory Judgments Act.

[16:22:1929; NCL 9455]



NRS 30.020 - Person defined.

Person wherever used in NRS 30.010 to 30.160, inclusive, shall be construed to mean any person, partnership, joint stock company, unincorporated association or society, or municipal or other corporation of any character whatsoever.

[13:22:1929; NCL 9452]



NRS 30.030 - Scope.

Courts of record within their respective jurisdictions shall have power to declare rights, status and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect; and such declarations shall have the force and effect of a final judgment or decree.

[1:22:1929; NCL 9440]



NRS 30.040 - Questions of construction or validity of instruments, contracts and statutes.

1. Any person interested under a deed, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract or franchise and obtain a declaration of rights, status or other legal relations thereunder.

2. A maker or legal representative of a maker of a will, trust or other writings constituting a testamentary instrument may have determined any question of construction or validity arising under the instrument and obtain a declaration of rights, status or other legal relations thereunder. Any action for declaratory relief under this subsection may only be made in a proceeding commenced pursuant to the provisions of title 12 or 13 of NRS, as appropriate.

[2:22:1929; NCL 9441] (NRS A 2009, 1636)



NRS 30.050 - Contract may be construed before or after breach.

A contract may be construed either before or after there has been a breach thereof.

[3:22:1929; NCL 9442]



NRS 30.060 - Declaration of rights in certain cases.

1. Any person interested as or through an executor, administrator, trustee, guardian or other fiduciary, creditor, devisee, legatee, heir, next of kin or cestui que trust, in the administration of a trust, or of the estate of a decedent, an infant, lunatic or insolvent, may have a declaration of rights or legal relations in respect thereto:

(a) To ascertain any class of creditors, devisees, legatees, heirs, next of kin or others;

(b) To direct the executors, administrators or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(c) To determine any question arising in the administration of the estate or trust, including questions of construction of wills, trusts and other writings.

2. Any action for declaratory relief under this section may only be made in a proceeding commenced pursuant to the provisions of title 12 or 13 of NRS, as appropriate.

[4:22:1929; NCL 9443] (NRS A 2009, 1636)



NRS 30.070 - Enumeration not exclusive.

The enumeration in NRS 30.040, 30.050 and 30.060 does not limit or restrict the exercise of the general powers conferred in NRS 30.030 in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.

[5:22:1929; NCL 9444]



NRS 30.080 - Discretion of court to render or enter judgment.

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.

[6:22:1929; NCL 9445]



NRS 30.090 - Review.

All orders, judgments and decrees under NRS 30.010 to 30.160, inclusive, may be reviewed as other orders, judgments and decrees.

[7:22:1929; NCL 9446]



NRS 30.100 - Supplemental relief.

Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant relief. If the application be deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree, to show cause why further relief should not be granted forthwith.

[8:22:1929; NCL 9447]



NRS 30.110 - Jury trial.

When a proceeding under NRS 30.010 to 30.160, inclusive, involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.

[9:22:1929; NCL 9448]



NRS 30.120 - Costs.

In any proceeding under NRS 30.010 to 30.160, inclusive, the court may make such award of costs as may seem equitable and just.

[10:22:1929; NCL 9449]



NRS 30.130 - Parties.

When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party, and shall be entitled to be heard, and if the statute, ordinance or franchise is alleged to be unconstitutional, the Attorney General shall also be served with a copy of the proceeding and be entitled to be heard.

[11:22:1929; NCL 9450]



NRS 30.140 - Construction.

NRS 30.010 to 30.160, inclusive, are declared to be remedial; their purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations; and are to be liberally construed and administered.

[12:22:1929; NCL 9451]



NRS 30.150 - Severability.

The several sections and provisions of NRS 30.010 to 30.160, inclusive, except NRS 30.030 and 30.040, are hereby declared independent and severable, and the invalidity, if any, or part or feature thereof shall not affect or render the remainder of such sections invalid or inoperative.

[14:22:1929; NCL 9453]



NRS 30.160 - Uniformity of interpretation.

NRS 30.010 to 30.160, inclusive, shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments and decrees.

[15:22:1929; NCL 9454]



NRS 30.170 - Validity of order prohibiting publication or broadcasting of information concerning judicial proceedings and actions.

1. If during the course of any proceeding or the trial of any action in any court, the trial judge issues an order prohibiting a newspaper or other news media from publishing or broadcasting information lawfully obtained by such newspaper or other news media concerning such proceeding or trial, the newspaper or other news media may seek declaratory relief concerning the validity of the order by filing a petition with:

(a) A district judge of the judicial district where the court sits; or

(b) Any district judge of an adjacent judicial district, if there is only one district judge in the judicial district in which such proceeding or action is being heard or tried.

2. All cases in which the validity of any such order is questioned shall be advanced as a matter of immediate public interest and concern, and shall be heard at the earliest practicable moment.

3. Notwithstanding the provisions of NRS 30.080, a district court shall not refuse to render or enter a declaratory judgment or decree if the proceeding or trial in which the prohibitory order was entered has been concluded, the orderly administration of justice demanding an early judicial examination into and a determination of the validity of the order to afford relief from uncertainty and insecurity with respect to constitutional rights.

(Added to NRS by 1971, 846)






Chapter 31 - Attachment, Garnishment and Other Extraordinary Remedies

NRS 31.010 - Application to court for writ of attachment: Timing; requirements when Department of Taxation has taken over management of local government.

1. Except as otherwise provided in subsection 2, the plaintiff at the time of issuing the summons, or at any time thereafter, may apply to the court for an order directing the clerk to issue a writ of attachment and thereby cause the property of the defendant to be attached as security for the satisfaction of any judgment that may be recovered, unless the defendant gives security to pay such judgment as provided in this chapter.

2. If the Department of Taxation has taken over the management of a local government pursuant to the provisions of NRS 354.686, and if a plaintiff is allowed by law to apply to a court for an order directing the clerk to issue a writ of attachment, the plaintiff must comply with the applicable provisions of NRS 354.701 before applying for such an order.

[1911 CPA 205; RL 5147; NCL 8703] (NRS A 1973, 1170; 2005, 1394)



NRS 31.013 - Issuance of writ of attachment after notice and hearing.

The court may after notice and hearing, order the clerk to issue a writ of attachment in the following cases:

1. In an action upon a judgment or upon a contract, express or implied, for the direct payment of money:

(a) If the judgment is not a lien upon or the contract is not secured by mortgage, lien or pledge upon real or personal property situated in this state; or

(b) If such lien or security has, without any act of the plaintiff or the person to whom the security was given, become valueless or insufficient in value to secure the sum due the plaintiff, in which case the attachment shall issue only for the unsecured portion of the amount due the plaintiff, which is equal to the excess of the amount due the plaintiff above the value of the security.

2. In any case where the attachment of the property of the defendant is allowed pursuant to this chapter or other provision of law.

3. In any other case where the court finds that extraordinary circumstances exist which will make it improbable for the plaintiff to reach the property of the defendant by execution after the judgment has been entered.

(Added to NRS by 1973, 1171)



NRS 31.017 - Issuance of writ of attachment without notice and hearing.

The court may order the writ of attachment issued without notice to the defendant only in the following cases:

1. In an action by a resident of this State against a defendant not residing in this State. For purposes of this subsection only, domestic corporations and foreign corporations who are doing business in this State and who have qualified to do business in this State as required in chapter 80 of NRS shall be deemed residents of this State. Alien corporations and foreign corporations who have not qualified to do business shall be deemed nonresidents.

2. In an action upon a foreign judgment for the direct payment of money.

3. In an action for the recovery of the value of personal property, where such personal property is owned by the plaintiff and has been taken or converted by the defendant without the consent of the plaintiff.

4. In an action by a resident of this State, where the defendant is about to remove the defendant s money or property, or any part thereof, from this State, and the defendant s property which may remain within this State, if any, will be insufficient to satisfy plaintiff s claim. For purposes of this subsection only, a foreign corporation qualified to do business in this State as provided in chapter 80 of NRS shall be deemed a resident of this State.

5. Where the defendant is about to give, assign, hypothecate, pledge, dispose of or conceal the defendant s money or property or any part thereof and the defendant s money or property remaining in this State or that remaining unconcealed will be insufficient to satisfy the plaintiff s claim.

6. In an action for the recovery of money or property, or the proceeds thereof, obtained from the plaintiff by the defendant through embezzlement, forgery, larceny or extortion.

7. In an action brought under chapter 112 of NRS.

8. In an action by the State, or a political subdivision thereof, brought under chapter 130 of NRS.

9. In an action where jurisdiction in this State can only be obtained by the attachment of the defendant s property.

(Added to NRS by 1973, 1172)



NRS 31.020 - Affidavit for attachment: Contents.

1. All applications to the court for an order directing the clerk to issue a writ of attachment without notice to the defendant shall be accompanied by the affidavit of the plaintiff or any other person having personal knowledge of the facts constituting one or more of the grounds for attachment, which affidavit or affidavits shall:

(a) Set forth clearly the nature of the plaintiff s claim for relief and that the same is valid.

(b) Set forth the amount which the affiant believes the plaintiff is entitled to recover from the defendant, and if there is more than one plaintiff or more than one defendant, the amount the affiant believes each plaintiff is entitled to recover or the amount that the plaintiff is entitled to recover from each defendant.

(c) Describe in reasonable and clear detail all the facts which show the existence of any one of the grounds for an attachment without notice to the defendant.

(d) Describe in reasonable detail the money or property sought to be attached and the location thereof if known.

(e) If the property sought to be attached is other than money, set forth to the best knowledge and information of the affiant, the value of such property less any prior liens or encumbrances.

(f) Name all third persons upon whom a writ of garnishment in aid of the writ of attachment will be served.

(g) In an action upon a foreign judgment attach a copy of the judgment to the affidavit for attachment as an exhibit.

(h) State whether, to the best information and belief of the affiant, the money or property sought to be attached is exempt from execution.

2. All applications to the court for an order directing the clerk to issue a writ of attachment with notice to the defendant shall be accompanied by an affidavit setting forth the item required by subsection 1, except that such affidavit may show the existence of any one of the grounds for attachment with notice.

[1911 CPA 206; RL 5148; NCL 8704] (NRS A 1973, 1172)



NRS 31.022 - Procedure when notice and hearing not required.

The court shall, without delay, examine the plaintiff s application and affidavit and receive additional evidence if necessary, and shall order the clerk to issue a writ of attachment without notice to the defendant if:

1. The plaintiff s affidavit, alone or as supplemented by additional evidence, meets the requirements of subsection 1 of NRS 31.020; and

2. The court determines, specifically, that there exist one or more grounds for attachment without notice as indicated in such affidavit or by additional evidence.

(Added to NRS by 1973, 1173)



NRS 31.024 - Procedure when notice and hearing required: Order to show cause.

If the plaintiff s application is for an order directing the clerk to issue a writ of attachment after notice and hearing, and the plaintiff s affidavit, alone or as supplemented by additional evidence received by the court, meets the requirements of subsection 2 of NRS 31.020, the court shall issue an order directed to the debtor to show cause why the order for attachment should not be issued. The order must:

1. Fix the date and time for hearing on the order, which must not be set sooner than 3 days after the service of the order.

2. Direct the time within which service of the order must be made upon the defendant or the defendant s attorney.

3. Fix the manner in which service of the order must be made, which may be by personal service upon the defendant or service upon the defendant s attorney. If such service cannot be made, service may be by publication or in such a manner as the court determines is reasonably calculated to afford notice to the defendant under the circumstances set forth in the plaintiff s affidavit.

4. State that the debtor:

(a) Is entitled to certain exemptions, describe those exemptions in the manner set forth in subsection 2 of NRS 31.045 and explain that the debtor may claim an exemption if it appears that exempt property may be seized;

(b) Has the right to file affidavits on the debtor s behalf; and

(c) May appear personally or by way of an attorney, and present testimony on the debtor s behalf at the time of hearing.

5. State that if the defendant fails to appear the defendant shall be deemed to have waived his or her right to the hearing and that in such case the court may order the clerk to issue a writ of attachment.

(Added to NRS by 1973, 1173; A 1989, 1140)



NRS 31.026 - Procedure when notice and hearing required: Hearing.

A hearing on the order to show cause shall be conducted by the court without a jury. The court at such hearing shall consider all affidavits, testimony and other evidence presented and shall make a determination of the probable validity of the plaintiff s underlying claim against the defendant. If the court determines such claim is probably valid it shall order the clerk to issue a writ of attachment.

(Added to NRS by 1973, 1174)



NRS 31.028 - Contents of order for attachment.

The court or judge issuing any order for attachment with or without notice shall set forth in the order:

1. The ground or grounds for attachment relied upon for the issuance of the order.

2. The facts or reasons why the court believes the ground or grounds exist.

3. The fact that the plaintiff has alleged a meritorious claim for relief.

4. The amount for which the attachment will issue.

5. The amount of security which must be given by the plaintiff before the writ will issue.

6. The names of all third persons upon whom writs of garnishment in aid of attachment may be served.

7. A description in reasonable detail of the money or property to be attached, and, if property, the value of the property based upon the evidence or affidavits presented to the court. The writ of attachment shall demand the amount for which attachment will issue, as specified in the order, and the court may order several writs to be issued at the same time to the sheriffs of different counties.

(Added to NRS by 1973, 1175)



NRS 31.030 - Written undertaking on attachment; additional bond; exception to sufficiency of sureties; vacation of writ.

1. The court, in its order for attachment, shall require a written undertaking on the part of the plaintiff payable in lawful money of the United States in a sum not less than the amount claimed by the plaintiff or the value of the property to be attached, whichever is less, with two or more sureties to the effect that if the plaintiff dismiss such action or if the defendant recover judgment the plaintiff will pay in lawful money of the United States all costs that may be awarded to the defendant, and all damages which the defendant may sustain by reason of the attachment including attorney s fees, not exceeding the sum specified in the undertaking. Each of the sureties shall annex to the undertaking an affidavit that the surety is a resident and householder or freeholder within the State, and worth double the sum specified in the undertaking over and above all the surety s debts and liabilities, exclusive of property exempt from execution. In the case of an attachment issued with notice to the defendant, or in any case upon showing by the defendant after notice to the plaintiff, the court may require an additional bond. No bond may be required of the State or of an officer or agency thereof.

2. Before issuing the writ of attachment the clerk shall require the filing by the plaintiff of the written undertaking required by the court pursuant to subsection 1.

3. At any time after the issuing of the attachment, but not later than 5 days after actual notice of the levy thereof, the defendant may except to the sufficiency of the sureties. If the defendant fails to do so, the defendant is deemed to have waived all objections to them. When excepted to, the plaintiff s sureties, within 5 days from service of written notice of exception, upon notice to the defendant of not less than 2 nor more than 5 days, must justify before the judge, justice, or clerk of the court in which the action is pending; and upon failure to justify, or if others in their place fail to justify, at the time and place appointed, the writ of attachment must be vacated.

[1911 CPA 207; A 1949, 499; 1943 NCL 8705] (NRS A 1957, 271; 1965, 1003; 1973, 1174)



NRS 31.040 - Sheriff to attach and keep property; undertaking by defendant.

The writ must be directed to the sheriff of any county in which property of the defendant may be and require the sheriff to attach and keep safely all the money or property of the defendant described in the order for attachment within the county not exempt from execution, or so much thereof as is sufficient to satisfy the amount demanded by the writ of attachment, whichever is less, unless the defendant gives the sheriff security by the undertaking of at least two sufficient sureties in an amount equal to the amount demanded by the writ or the value of the property levied upon, whichever is less, apart from costs, in lawful money of the United States, in which case the writ must require the sheriff to take such an undertaking.

[1911 CPA 208; RL 5150; NCL 8706] (NRS A 1973, 1175; 1989, 586; 1997, 419)



NRS 31.045 - Notice of execution on writ of attachment: Service required; form; contents.

1. Execution on the writ of attachment by attaching property of the defendant may occur only if:

(a) The judgment creditor serves the defendant with notice of the execution when the notice of the hearing is served pursuant to NRS 31.013; or

(b) Pursuant to an ex parte hearing, the sheriff serves upon the judgment debtor notice of the execution and a copy of the writ at the same time and in the same manner as set forth in NRS 21.076.

If the attachment occurs pursuant to an ex parte hearing, the clerk of the court shall attach the notice to the writ of attachment at the time the writ is issued.

2. The notice required pursuant to subsection 1 must be substantially in the following form:

NOTICE OF EXECUTION

YOUR PROPERTY IS BEING ATTACHED OR

YOUR WAGES ARE BEING GARNISHED

Plaintiff, .................... (name of person), alleges that you owe the plaintiff money. The plaintiff has begun the procedure to collect that money. To secure satisfaction of judgment, the court has ordered the garnishment of your wages, bank account or other personal property held by third persons or the taking of money or other property in your possession.

Certain benefits and property owned by you may be exempt from execution and may not be taken from you. The following is a partial list of exemptions:

1. Payments received pursuant to the federal Social Security Act, including, without limitation, retirement and survivors benefits, supplemental security income benefits and disability insurance benefits.

2. Payments for benefits or the return of contributions under the Public Employees Retirement System.

3. Payments for public assistance granted through the Division of Welfare and Supportive Services of the Department of Health and Human Services or a local governmental entity.

4. Proceeds from a policy of life insurance.

5. Payments of benefits under a program of industrial insurance.

6. Payments received as disability, illness or unemployment benefits.

7. Payments received as unemployment compensation.

8. Veteran s benefits.

9. A homestead in a dwelling or a mobile home, not to exceed $550,000, unless:

(a) The judgment is for a medical bill, in which case all of the primary dwelling, including a mobile or manufactured home, may be exempt.

(b) Allodial title has been established and not relinquished for the dwelling or mobile home, in which case all of the dwelling or mobile home and its appurtenances are exempt, including the land on which they are located, unless a valid waiver executed pursuant to NRS 115.010 is applicable to the judgment.

10. All money reasonably deposited with a landlord by you to secure an agreement to rent or lease a dwelling that is used by you as your primary residence, except that such money is not exempt with respect to a landlord or the landlord s successor in interest who seeks to enforce the terms of the agreement to rent or lease the dwelling.

11. A vehicle, if your equity in the vehicle is less than $15,000.

12. Seventy-five percent of the take-home pay for any workweek, unless the weekly take-home pay is less than 50 times the federal minimum hourly wage, in which case the entire amount may be exempt.

13. Money, not to exceed $500,000 in present value, held in:

(a) An individual retirement arrangement which conforms with the applicable limitations and requirements of section 408 or 408A of the Internal Revenue Code, 26 U.S.C. 408 and 408A;

(b) A written simplified employee pension plan which conforms with the applicable limitations and requirements of section 408 of the Internal Revenue Code, 26 U.S.C. 408;

(c) A cash or deferred arrangement that is a qualified plan pursuant to the Internal Revenue Code;

(d) A trust forming part of a stock bonus, pension or profit-sharing plan that is a qualified plan pursuant to sections 401 et seq. of the Internal Revenue Code, 26 U.S.C. 401 et seq.; and

(e) A trust forming part of a qualified tuition program pursuant to chapter 353B of NRS, any applicable regulations adopted pursuant to chapter 353B of NRS and section 529 of the Internal Revenue Code, 26 U.S.C. 529, unless the money is deposited after the entry of a judgment against the purchaser or account owner or the money will not be used by any beneficiary to attend a college or university.

14. All money and other benefits paid pursuant to the order of a court of competent jurisdiction for the support, education and maintenance of a child, whether collected by the judgment debtor or the State.

15. All money and other benefits paid pursuant to the order of a court of competent jurisdiction for the support and maintenance of a former spouse, including the amount of any arrearages in the payment of such support and maintenance to which the former spouse may be entitled.

16. Regardless of whether a trust contains a spendthrift provision:

(a) A present or future interest in the income or principal of a trust that is a contingent interest, if the interest has not been satisfied or removed;

(b) A present or future interest in the income or principal of a trust for which discretionary power is held by a trustee to determine whether to make a distribution from the trust, if the interest has not been distributed from the trust;

(c) The power to direct dispositions of property in the trust, other than such a power held by a trustee to distribute property to a beneficiary of the trust;

(d) Certain powers held by a trust protector or certain other persons; and

(e) Any power held by the person who created the trust.

17. If a trust contains a spendthrift provision:

(a) A present or future interest in the income or principal of a trust that is a mandatory interest in which the trustee does not have discretion concerning whether to make the distribution from the trust, if the interest has not been distributed from the trust; and

(b) A present or future interest in the income or principal of a trust that is a support interest in which the standard for distribution may be interpreted by the trustee or a court, if the interest has not been distributed from the trust.

18. A vehicle for use by you or your dependent which is specially equipped or modified to provide mobility for a person with a permanent disability.

19. A prosthesis or any equipment prescribed by a physician or dentist for you or your dependent.

20. Payments, in an amount not to exceed $16,150, received as compensation for personal injury, not including compensation for pain and suffering or actual pecuniary loss, by the judgment debtor or by a person upon whom the judgment debtor is dependent at the time the payment is received.

21. Payments received as compensation for the wrongful death of a person upon whom the judgment debtor was dependent at the time of the wrongful death, to the extent reasonably necessary for the support of the judgment debtor and any dependent of the judgment debtor.

22. Payments received as compensation for the loss of future earnings of the judgment debtor or of a person upon whom the judgment debtor is dependent at the time the payment is received, to the extent reasonably necessary for the support of the judgment debtor and any dependent of the judgment debtor.

23. Payments received as restitution for a criminal act.

24. Personal property, not to exceed $1,000 in total value, if the property is not otherwise exempt from execution.

25. A tax refund received from the earned income credit provided by federal law or a similar state law.

26. Stock of a corporation described in subsection 2 of NRS 78.746 except as set forth in that section.

These exemptions may not apply in certain cases such as proceedings to enforce a judgment for support of a child or a judgment of foreclosure on a mechanic s lien. You should consult an attorney immediately to assist you in determining whether your property or money is exempt from execution. If you cannot afford an attorney, you may be eligible for assistance through .................... (name of organization in county providing legal services to the indigent or elderly persons). If you do not wish to consult an attorney or receive legal services from an organization that provides assistance to persons who qualify, you may obtain the form to be used to claim an exemption from the clerk of the court.

PROCEDURE FOR CLAIMING EXEMPT PROPERTY

If you believe that the money or property taken from you is exempt or necessary for the support of you or your family, you must file with the clerk of the court on a form provided by the clerk an executed claim of exemption. A copy of the claim of exemption must be served upon the sheriff, the garnishee and the judgment creditor within 10 days after the notice of execution or garnishment is served on you by mail pursuant to NRS 21.076 which identifies the specific property that is being levied on. The property must be released by the garnishee or the sheriff within 9 judicial days after you serve the claim of exemption upon the sheriff, garnishee and judgment creditor, unless the sheriff or garnishee receives a copy of an objection to the claim of exemption and a notice for a hearing to determine the issue of exemption. If this happens, a hearing will be held to determine whether the property or money is exempt. The objection to the claim of exemption and notice for the hearing to determine the issue of exemption must be filed within 8 judicial days after the claim of exemption is served on the judgment creditor by mail or in person and served on the judgment debtor, the sheriff and any garnishee not less than 5 judicial days before the date set for the hearing. The hearing must be held within 7 judicial days after the objection to the claim of exemption and notice for a hearing is filed. You may be able to have your property released more quickly if you mail to the judgment creditor or the attorney of the judgment creditor written proof that the property is exempt. Such proof may include, without limitation, a letter from the government, an annual statement from a pension fund, receipts for payment, copies of checks, records from financial institutions or any other document which demonstrates that the money in your account is exempt.

IF YOU DO NOT FILE THE EXECUTED CLAIM OF EXEMPTION WITHIN THE TIME SPECIFIED, YOUR PROPERTY MAY BE SOLD AND THE MONEY GIVEN TO THE JUDGMENT CREDITOR, EVEN IF THE PROPERTY OR MONEY IS EXEMPT.

If you received this notice with a notice of a hearing for attachment and you believe that the money or property which would be taken from you by a writ of attachment is exempt or necessary for the support of you or your family, you are entitled to describe to the court at the hearing why you believe your property is exempt. You may also file a motion with the court for a discharge of the writ of attachment. You may make that motion any time before trial. A hearing will be held on that motion.

IF YOU DO NOT FILE THE MOTION BEFORE THE TRIAL, YOUR PROPERTY MAY BE SOLD AND THE MONEY GIVEN TO THE PLAINTIFF, EVEN IF THE PROPERTY OR MONEY IS EXEMPT OR NECESSARY FOR THE SUPPORT OF YOU OR YOUR FAMILY.

(Added to NRS by 1989, 1139; A 1991, 814, 1415; 1993, 2631; 1995, 230; 1997, 269, 3416; 2003, 1014, 1816; 2005, 387, 1017, 2233; 2007, 2713, 3021; 2009, 811; 2011, 1413, 1901)



NRS 31.050 - Attachment of shares of stock, debts due defendant and other property.

Subject to the order for attachment and the provisions of NRS 78.746 and chapter 104 of NRS, the right of shares which the defendant may have in the stock of any corporation or company, together with the interest and profits therein, and all debts due such defendant, and all other property in this State of such defendant not exempt from execution, may be attached, and if judgment be recovered, be sold to satisfy the judgment and execution.

[1911 CPA 209; RL 5151; NCL 8707] (NRS A 1965, 914; 1973, 1175; 2007, 2716)



NRS 31.060 - Execution of writ of attachment: Manner in which property is to be attached.

Subject to the requirements of NRS 31.045, the sheriff to whom the writ is directed and delivered shall execute it without delay, and if the undertaking mentioned in NRS 31.040 is not given, as follows:

1. Real property must be attached by leaving a copy of the writ with the occupant of the property or, if there is no occupant, by posting a copy in a conspicuous place on the property and recording the writ, together with a description of the property attached, with the recorder of the county.

2. Personal property must be attached:

(a) By taking it into immediate custody, and, if directed by the plaintiff, using the services of any company which operates a tow car, as defined in NRS 706.131, or common motor carrier, as defined in NRS 706.036, to transport it for storage in a warehouse or storage yard that is insured or bonded in an amount not less than the full value of the property; or

(b) By placing a keeper in charge of a going business where the property is located, with the plaintiff prepaying the expense of the keeper to the sheriff, during which period, the defendant, by order of the court or the consent of the plaintiff, may continue to operate in the ordinary course of business at the defendant s own expense if all sales are for cash and the full proceeds are paid to the keeper for the purpose of the attachment.

If the property is stored pursuant to paragraph (a), the property must be segregated from other property and marked by signs or other appropriate means indicating that it is in the custody of the sheriff.

3. Any mobile home, as defined in NRS 40.215, must be attached by:

(a) Posting a copy of the writ in a conspicuous place on the mobile home;

(b) Taking it into immediate custody, subject to the provisions of subsection 2; or

(c) Placing a keeper in charge of the mobile home for 2 days, with the plaintiff prepaying the expense of the keeper to the sheriff:

(1) During which period, the defendant may continue to occupy the mobile home; and

(2) After which period, the sheriff shall take the mobile home into the sheriff s immediate custody, subject to the provisions of subsection 2, unless other disposition is made by the court or the parties to the action.

4. Debts and credits, due or to become due, and other personal property in the possession or under the control of persons other than the defendant must be attached by service of a writ of garnishment as provided in NRS 31.240 to 31.460, inclusive.

[1911 CPA 210; A 1953, 548] (NRS A 1957, 272; 1965, 914; 1971, 1500; 1973, 1176; 1989, 462, 586, 605, 1141, 1147; 1997, 419; 2001, 1749)



NRS 31.065 - Deposits by plaintiff of money with sheriff to pay expenses of taking, transporting and keeping certain personal property; liability of sheriff.

1. In cases where the sheriff is instructed to take into possession easily transportable personal property, whether it is to be placed in a warehouse or storage yard or in the custody of a keeper, the sheriff shall require, as prerequisite to the taking of the property, that in addition to written instructions the plaintiff or the plaintiff s attorney of record deposit with the sheriff a sum of money sufficient to pay the expenses of taking, transporting and keeping safely the property for a period not to exceed 30 days.

2. If a further detention of the property is required, the sheriff shall make written demands upon the plaintiff or the plaintiff s attorney for further deposits to cover estimated expenses for periods not to exceed 30 days each. If the attaching party desires to make a greater deposit, the attaching party may do so. Such demand must be personally served on the plaintiff or the plaintiff s attorney or left with a responsible person or in a proper receptacle at the office or residence of the plaintiff or the plaintiff s attorney or the demand must be deposited in the post office in a sealed envelope, as first-class registered or certified mail postage prepaid, addressed to the person on whom it is served or the person s attorney at the last known office or place of residence.

3. If the money so demanded is not paid, the sheriff shall notify the defendant within 5 days after money for storing and handling the property is no longer available and shall release the property to the persons from whom it was taken. Failure so to notify the defendant imposes liability on the sheriff for the expenses unless sufficient money can be obtained from the plaintiff.

(Added to NRS by 1965, 1226; A 1969, 95; 1973, 1177; 1989, 463)



NRS 31.070 - Third-party claims in property levied on; undertaking by plaintiff; liability of sheriff; exception to sufficiency of sureties; hearing to determine title to property.

1. If the property levied on is claimed by a third person as the person s property by a written claim verified by the person s oath or that of the person s agent, setting out the person s right to the possession thereof, and served upon the sheriff, the sheriff must release the property if the plaintiff, or the person in whose favor the writ of attachment runs, fails within 7 days after written demand to give the sheriff an undertaking executed by at least two good and sufficient sureties in a sum equal to double the value of the property levied on. If such undertaking be given, the sheriff shall hold the property. The sheriff, however, shall not be liable for damages to any such third person for the taking or keeping of such property if no claim is filed by any such third person.

2. Such undertaking shall be made in favor of and shall indemnify such third person against loss, liability, damages, costs and counsel fees by reason of such seizing, taking, withholding or sale of such property by the sheriff. By entering into such an undertaking the sureties thereunder submit themselves to the jurisdiction of the court and irrevocably appoint the clerk of the court as agent upon whom any papers affecting liability on the undertaking may be served. Liability on such undertaking may be enforced on motion to the court without the necessity of an independent action. The motion and such reasonable notice of the motion as the court prescribes may be served on the clerk of the court, who shall forthwith mail copies to the sureties if their addresses are known.

3. Exceptions to the sufficiency of the sureties and their justification may be had and taken in the same manner as upon an undertaking given in other cases under titles 2 and 3 of NRS. If they, or others in their place, fail to justify at the time and place appointed, the sheriff must release the property; but if no exception is taken within 7 days after notice of receipt of the undertaking, the third person shall be deemed to have waived any and all objections to the sufficiency of the sureties.

4. The sheriff may demand and exact the undertaking herein provided for notwithstanding any defect, informality or insufficiency of the verified claim served upon the sheriff.

5. Whenever a verified third-party claim is served upon the sheriff upon levy of the writ of attachment, the plaintiff or the third-party claimant is entitled to a hearing within 10 days therefrom before the court having jurisdiction of the action, in order to determine title to the property in question, which hearing must be granted by the court upon the filing of an application or petition therefor. Seven days notice of such hearing must be given to all parties to the action and all parties claiming an interest in the property, or their attorneys, which notice must specify that the hearing is for the purpose of determining title to the property in question. The court may continue the hearing beyond the 10-day period, but good cause must be shown for any such continuance.

[1911 CPA 210 1/2; added 1933, 88; 1931 NCL 8708.01] (NRS A 1965, 550; 1973, 1178)



NRS 31.100 - Examination of person served with copy of writ and defendant; delivery and memoranda of personal property.

After the writ has been issued, any person owing debts to the defendant or having in the person s possession or under the person s control any credits or other personal property belonging to the defendant, may, by subpoena, be required to give a deposition or attend before the court, or judge, or a master appointed by the court or judge, and be examined on oath respecting the same. After the writ has been issued, the defendant may also be required to give a deposition or attend for the purpose of giving information respecting the defendant s property, and may be examined on oath. The court or judge may, after such examination, order personal property capable of manual delivery to be delivered to the sheriff on such terms as may be just, having reference to any liens thereon or claims against the same, and a memorandum to be given of all other personal property, containing the amount and description thereof.

[1911 CPA 213; RL 5155; NCL 8711] (NRS A 1973, 1178)



NRS 31.110 - Sheriff s return of writ; certificate.

The sheriff shall return the writ of attachment within 25 days after its receipt, with a certificate of the sheriff s proceeding endorsed thereon or attached thereto. The certificate must contain the date, time and place of each levy upon real or personal property, a full inventory of the personal property attached, a description of all real property attached, and the date, time and place where each writ of garnishment was served. The sheriff shall also attach to the writ of attachment a true and correct copy of each writ of garnishment served.

[1911 CPA 214; RL 5156; NCL 8712] (NRS A 1973, 1179; 1991, 195)



NRS 31.120 - Sale of attached perishable property; sheriff to retain proceeds and attached property to answer judgment.

If any of the property attached is perishable, the sheriff shall sell it in the manner prescribed by the court. The proceeds and other property attached by the sheriff shall be retained by the sheriff to answer any judgment that may be recovered in the action, unless sooner subject to execution upon another judgment recovered previous to the issuing of the attachment. Debts and credits attached may be collected by the sheriff, if the same can be done without suit. The sheriff s receipt shall be a sufficient discharge for the amount paid.

[1911 CPA 215; RL 5157; NCL 8713] (NRS A 1973, 1179)



NRS 31.130 - Sale of attached property; proceeds to be deposited in court.

Whenever property has been taken by an officer under a writ of attachment, and it is made to appear satisfactorily to the court, or a judge thereof, that the interest of the parties to the action will be subserved by a sale thereof, the court or judge may order such property to be sold in the same manner as property is sold under an execution, and the proceeds to be deposited in the court to abide the judgment of the action. Such order can be made only upon notice to the adverse party or the adverse party s attorney.

[1911 CPA 216; RL 5158; NCL 8714]



NRS 31.140 - Satisfaction of judgment by sales of attached property.

If judgment be recovered by the plaintiff, the sheriff shall satisfy the same out of the property attached by the sheriff which has not been delivered to the defendant or a claimant, as hereinafter provided, or subjected to execution on another judgment recovered previous to the issuing of the attachment, if it be sufficient for that purpose:

1. By paying to the plaintiff the proceeds of all sales of perishable property sold by the sheriff or of any debts or credits collected by the sheriff, or so much as shall be necessary to satisfy the judgment.

2. If any balance remain due, and an execution shall have been issued on the judgment, the sheriff shall sell under the execution so much of the property, real or personal, as may be necessary to satisfy the balance, if enough for that purpose remain in the sheriff s hands. Notice of the sales shall be given, and the sales conducted as in other cases of sales on execution.

[1911 CPA 217; RL 5159; NCL 8715]



NRS 31.150 - Deficiency after sale of attached property; sheriff to collect balance as upon an execution.

If, after selling all the property attached by the sheriff remaining in the sheriff s hands, and applying the proceeds, together with the proceeds of any debts or credits collected by the sheriff, deducting the fees, to the payment of the judgment, any balance shall remain due, the sheriff shall proceed to collect such balance as upon an execution in other cases. Whenever the judgment shall have been paid, the sheriff, upon reasonable demand, shall deliver over to the defendant the attached property remaining in the sheriff s hands, and any proceeds of the property attached unapplied on the judgment.

[1911 CPA 218; RL 5160; NCL 8716]



NRS 31.160 - Plaintiff may prosecute undertaking if execution returned unsatisfied.

If the execution be returned unsatisfied, in whole or in part, the plaintiff may prosecute any undertaking given pursuant to NRS 31.040 or 31.190, or the plaintiff may proceed as in other cases upon the return of an execution.

[1911 CPA 219; RL 5161; NCL 8717]



NRS 31.170 - Discharge of attachment after judgment for defendant or dismissal of action; stay of release pending appeal.

If the defendant recovers judgment against the plaintiff, or if the claim for relief upon which the attachment is based is dismissed, then any undertaking received in the action, all the proceeds of sales and money collected by the sheriff, and all the property attached remaining in the sheriff s hands, shall be delivered to the defendant or the defendant s agent, and the order of attachment shall be discharged and the property released therefrom; but if an appeal is taken from an order dissolving or discharging the attachment, from a final judgment in favor of the defendant or from an order dismissing the claim for relief upon which the attachment is based, the court may, upon such terms as are just, stay or enjoin the release by the sheriff and the dissolution of the writ pending the appeal.

[1911 CPA 220; A 1913, 30; NCL 8718] (NRS A 1973, 1179)



NRS 31.180 - Defendant, having appeared in action, may move for discharge of attachment upon giving undertaking; stipulations for release of attachments.

1. Whenever the defendant shall have appeared in the action, the defendant may apply, upon reasonable notice to the plaintiff, to the court in which the action is pending, or to the judge thereof, for an order to discharge the attachment, wholly or in part, upon the execution and filing of the undertaking mentioned in NRS 31.190. Such order may be granted directing the release from the operation of the attachment, upon the filing of such undertaking and the justification of the sureties thereon, if required by the plaintiff, of all or any part of the property, money, debts or credits attached, as the case may be. All the proceeds of sales and moneys collected by the sheriff, and all the property attached remaining in the sheriff s hands, so released, shall be delivered or paid to the defendant upon the filing of such undertaking and making such justification, if required by the plaintiff.

2. The plaintiff and defendant may stipulate in writing that the attachment of defendant s property may be released wholly or in part. Upon the filing of such a stipulation, the sheriff shall release the property pursuant to the stipulation.

[1911 CPA 221; RL 5163; NCL 8719] (NRS A 1967, 270)



NRS 31.190 - Undertaking of defendant; determination of disputed value of property; justification by sureties.

1. On granting an order for discharge of attachment pursuant to NRS 31.180, the court or the judge shall require an undertaking on behalf of the defendant, with at least two sureties, residents and freeholders, or householders, in the county, which shall be filed:

(a) To the effect, in case the value of the property or the amount of money, debts, or credits sought to be released equals or exceeds the demand of the writ, that the defendant will pay to the plaintiff the amount of the judgment which may be recovered in favor of the plaintiff in the action or the demand of the writ, whichever is less; or

(b) To the effect, in case the value of the property or the amount of money, debts, or credits sought to be released is less than the demand of the writ, that the defendant will pay the amount of money, debts or credits, or value of the property sought to be released, in lawful money of the United States.

2. The value of the property sought to be released, if disputed, shall be determined by the court or judge thereof, upon proof or by a sworn appraiser or sworn appraisers, not exceeding three, to be appointed by the court or judge for that purpose.

3. Before filing the undertaking, the defendant shall serve a copy thereof upon the plaintiff, and if the plaintiff require a justification by the sureties, the plaintiff shall give notice thereof to the defendant within 2 days; or at the time of giving notice of motion for an order to discharge the attachment, the defendant may in the defendant s notice name the sureties, and if the plaintiff require them to justify the plaintiff shall give notice thereof at the hearing of the motion. If required, the sureties shall justify before the court in which the suit is pending, or the judge thereof, after reasonable notice.

[1911 CPA 222; RL 5164; NCL 8720] (NRS A 1961, 421; 1973, 1180)



NRS 31.200 - Grounds for discharge of attachment.

1. The defendant may also, at any time before trial, apply by motion, upon reasonable notice to the plaintiff, to the court in which the action is brought or to the judge thereof, for a discharge of the attachment, or the money or property attached through the use of a writ of garnishment, on the following grounds:

(a) That the writ was improperly or improvidently issued.

(b) That the property levied upon is exempt from execution or necessary and required by the defendant for the support and maintenance of the defendant and the members of the defendant s family.

(c) That the levy is excessive.

2. If the court or the judge thereof on the hearing of such motion shall find that any of the grounds stated in subsection 1 exist, the attachment and levy thereof shall be discharged. If the motion is based upon paragraph (c) of subsection 1 only, and the fact is found to exist, the discharge of attachment shall be only as to the excess.

[1911 CPA 223; A 1921, 4; NCL 8721] (NRS A 1973, 1180)



NRS 31.210 - When motion to discharge attachment made on affidavits, plaintiff may oppose by affidavits.

If the motion is made upon affidavits on the part of the defendant, the plaintiff may oppose it by affidavits or other evidence, in addition to those on which the writ of attachment was issued.

[1911 CPA 224; RL 5166; NCL 8722] (NRS A 1973, 1181)



NRS 31.220 - Improperly, improvidently or irregularly issued writ must be discharged; issuance of new writ.

If upon such application it satisfactorily appears that the writ of attachment was improperly, improvidently or irregularly issued, it must be discharged; but the release of the property shall not be ordered if, at or before the hearing on such application, the court orders a new writ to be issued as provided in NRS 31.024 and 31.026, in which case the sheriff shall relevy upon the property under the new writ.

[1911 CPA 225; RL 5167; NCL 8723] (NRS A 1973, 1181)



NRS 31.235 - Constables have powers and duties of sheriff with respect to writ of attachment.

A constable may perform any of the duties assigned to a sheriff and has all of the authority granted to a sheriff pursuant to this chapter with respect to a writ of attachment.

(Added to NRS by 2011, 1901)



NRS 31.240 - Writ of garnishment may issue at time of issuance of writ of attachment or later.

At the time of the order directing a writ of attachment to issue or at any time thereafter, the court may order that a writ of garnishment issue, and thereupon cause the money, credits, effects, debts, choses in action and other personal property of the defendant in the possession or under the control of any third person to be attached as security for any judgment the plaintiff may recover in the action against the defendant.

[1911 CPA 227; RL 5169; NCL 8725] (NRS A 1973, 1181)



NRS 31.249 - Application to court for writ of garnishment.

1. No writ of garnishment in aid of attachment may issue except on order of the court. The court may order the writ of garnishment to be issued:

(a) In the order directing the clerk to issue a writ of attachment; or

(b) If the writ of attachment has previously issued without notice to the defendant and the defendant has not appeared in the action, by a separate order without notice to the defendant.

2. The plaintiff s application to the court for an order directing the issuance of a writ of garnishment must be by affidavit made by or on behalf of the plaintiff to the effect that the affiant is informed and believes that the named garnishee:

(a) Is the employer of the defendant; or

(b) Is indebted to or has property in the garnishee s possession or under the garnishee s control belonging to the defendant,

and that to the best of the knowledge and belief of the affiant, the defendant s future wages, the garnishee s indebtedness or the property possessed is not by law exempt from execution. If the named garnishee is the State of Nevada, the writ of garnishment must be served upon the State Controller.

3. The affidavit by or on behalf of the plaintiff may be contained in the application for the order directing the writ of attachment to issue or may be filed and submitted to the court separately thereafter.

4. Except as otherwise provided in this section, the grounds and procedure for a writ of garnishment are identical to those for a writ of attachment.

5. If the named garnishee is the subject of more than one writ of garnishment regarding the defendant, the court shall determine the priority and method of satisfying the claims, except that any writ of garnishment to satisfy a judgment for the collection of child support must be given first priority.

(Added to NRS by 1973, 1181; A 1985, 1012; 1989, 700)



NRS 31.260 - Issuance and contents of writ of garnishment; notice of execution.

1. The writ of garnishment must:

(a) Be issued by the sheriff.

(b) Contain the name of the court and the names of the parties.

(c) Be directed to the garnishee defendant.

(d) State the name and address of the plaintiff s attorney, if any, otherwise the plaintiff s address.

(e) Require each person the court directs, as garnishees, to submit to the sheriff an answer to the interrogatories within 20 days after service of the writ upon the person.

2. The writ of garnishment must also notify the garnishee defendant that, if the garnishee defendant fails to answer the interrogatories, a judgment by default will be rendered against the garnishee defendant for:

(a) The amount demanded in the writ of garnishment or the value of the property described in the writ, as the case may be; or

(b) If the garnishment is pursuant to NRS 31.291, the amount of the lien created pursuant to that section,

which amount or property must be clearly set forth in the writ of garnishment.

3. Execution on the writ of garnishment may occur only if the sheriff mails a copy of the writ with a copy of the notice of execution to the defendant in the manner and within the time prescribed in NRS 21.076. In the case of a writ of garnishment that continues for 120 days or until the amount demanded in the writ is satisfied, a copy of the writ and the notice of execution need only be mailed once to the defendant.

[1911 CPA 229; RL 5171; NCL 8727] (NRS A 1973, 1182; 1989, 1141; 2001, 474)



NRS 31.270 - Service of writ; tender of garnishee s fees.

1. The writ of garnishment shall be served by the sheriff of the county where the garnishee defendant is found, unless the court directs otherwise, in the same manner as provided by rule of court or law of this state for the service of a summons in a civil action.

2. At the time of the service of the writ of garnishment, the garnishee shall be paid or tendered by the plaintiff in the action or the officer serving the writ a fee of $5, and unless such sum is paid or tendered to the garnishee defendant or the person upon whom service is made for the garnishee defendant, service shall be deemed incomplete.

[1911 CPA 230; A 1953, 548] (NRS A 1973, 1182)



NRS 31.280 - Service and return of writ give court jurisdiction.

The sheriff s return of the writ of garnishment showing due service of the writ of garnishment upon one or more garnishee defendants with the payment or tender of the garnishee s fees shall give the court jurisdiction to proceed against each such garnishee.

[1911 CPA 231; RL 5173; NCL 8729] (NRS A 1973, 1183)



NRS 31.290 - Form of interrogatories to garnishee; garnishee to answer in writing under oath.

1. The interrogatories to be submitted with any writ of execution, attachment or garnishment to the garnishee may be in substance as follows:

INTERROGATORIES

Are you in any manner indebted to the defendants..................................

..........................................................................................................................................

......................................................................................................................................... ,

or either of them, either in property or money, and is the debt now due? If not due, when is the debt to become due? State fully all particulars.

Answer:...............................................................................................................

..........................................................................................................................................

Are you an employer of one or all of the defendants? If so, state the length of your pay period and the amount of disposable earnings, as defined in NRS 31.295, that each defendant presently earns during a pay period. State the minimum amount of disposable earnings that is exempt from this garnishment, which is the federal minimum hourly wage prescribed by section 6(a)(1) of the federal Fair Labor Standards Act of 1938, 29 U.S.C. 206(a)(1), in effect at the time the earnings are payable multiplied by 50 for each week of the pay period, after deducting any amount required by law to be withheld.

Calculate the garnishable amount as follows:

(Check one of the following) The employee is paid:

[A] Weekly: __ [B] Biweekly: __ [C] Semimonthly: __ [D] Monthly: __

(1) Gross Earnings $__________

(2) Deductions required by law (not including child support) _________ $

(3) Disposable Earnings [Subtract line 2 from line 1] $__________

(4) Federal Minimum Wage $__________

(5) Multiply line 4 by 50 $__________

(6) Complete the following directions in accordance with the letter selected above:

[A] Multiply line 5 by 1 $__________

[B] Multiply line 5 by 2 $__________

[C] Multiply line 5 by 52 and then divide by 24 $__________

[D] Multiply line 5 by 52 and then divide by 12 $__________

(7) Subtract line 6 from line 3 $__________

This is the attachable earnings. This amount must not exceed 25% of the disposable earnings from line 3.

Answer:...............................................................................................................

..........................................................................................................................................

Did you have in your possession, in your charge or under your control, on the date the writ of garnishment was served upon you, any money, property, effects, goods, chattels, rights, credits or choses in action of the defendants, or either of them, or in which ............................is interested? If so, state its value, and state fully all particulars.

Answer:...............................................................................................................

..........................................................................................................................................

Do you know of any debts owing to the defendants, whether due or not due, or any money, property, effects, goods, chattels, rights, credits or choses in action, belonging to ............... or in which ...........................is interested, and now in the possession or under the control of others? If so, state particulars.

Answer:...............................................................................................................

..........................................................................................................................................

Are you a financial institution with a personal account held by one or all of the defendants? If so, state the account number and the amount of money in the account which is subject to garnishment. As set forth in NRS 21.105, $2,000 or the entire amount in the account, whichever is less, is not subject to garnishment if the financial institution reasonably identifies that an electronic deposit of money has been made into the account within the immediately preceding 45 days which is exempt from execution, including, without limitation, payments of money described in NRS 21.105 or, if no such deposit has been made, $400 or the entire amount in the account, whichever is less, is not subject to garnishment, unless the garnishment is for the recovery of money owed for the support of any person. The amount which is not subject to garnishment does not apply to each account of the judgment debtor, but rather is an aggregate amount that is not subject to garnishment.

Answer:...............................................................................................................

..........................................................................................................................................

State your correct name and address, or the name and address of your attorney upon whom written notice of further proceedings in this action may be served.

Answer:...............................................................................................................

..........................................................................................................................................

.......................................................

Garnishee

I (insert the name of the garnishee), declare under penalty of perjury that the answers to the foregoing interrogatories by me subscribed are true and correct.

.......................................................

(Signature of garnishee)

2. The garnishee shall answer the interrogatories in writing upon oath or affirmation and submit the answers to the sheriff within the time required by the writ. The garnishee shall submit his or her answers to the judgment debtor within the same time. If the garnishee fails to do so, the garnishee shall be deemed in default.

[1911 CPA 232; RL 5174; NCL 8730] (NRS A 1973, 1183; 1985, 20; 1989, 700, 1142, 1146; 2001, 20, 475; 2011, 1905)



NRS 31.291 - Garnishment of certain financial institutions.

1. Debts and credits, due or to become due, from a bank incorporated under the laws of the State of Nevada or the laws of the United States of America, or other personal property held by the bank must be garnished by serving a copy of the writ of garnishment on one of the following officers of the bank:

(a) If the bank has no branches, trust department or military facility, on the president, vice president, assistant vice president, cashier, assistant cashier, manager or other managing officer in charge of the bank owing the debts, or having in its possession or under its control the credits or other personal property.

(b) If the bank has branches or military facilities owing the debts or having in its possession or under its control the credits or other personal property, on the vice president, assistant vice president, assistant cashier, manager or other managing officer in charge of the branch or in charge of the military facility. Service on that officer or agent constitutes a valid levy on any debt, credit or other personal property owing by any branch or military facility of the bank.

(c) If the bank has a trust department owing the debts or having in its possession or under its control the credits or other personal property, on the vice president and trust officer, trust officer, assistant trust officer or other managing officer of the trust department.

2. Debts and credits due or to become due from a credit union or savings and loan association incorporated under the laws of the State of Nevada or the laws of the United States of America or other personal property and choses in action held by the credit union or savings and loan association must be garnished by serving the writ of garnishment in the same manner as upon banks pursuant to subsection 1.

3. A garnishment pursuant to this section creates a lien only upon the amounts in the accounts or to the credit of the debtor at the time of service of the writ of garnishment. An item in the process of collection is included in the amount of an account unless the item is returned unpaid. Money in the accounts that the garnishee has declared under oath and in answers to interrogatories to be exempt from execution is not included in the amount of the account.

4. No garnishment may occur until the defendant has been served with the notice of execution in substantially the form prescribed in NRS 31.045 and in the manner prescribed in NRS 21.076.

(Added to NRS by 1973, 1185; A 1985, 21; 1989, 1143; 1995, 107; 1999, 1455)



NRS 31.292 - Garnishment of court clerks, sheriffs, justices of the peace, peace officers, other public officers, executors and administrators.

1. Clerks of the courts, sheriffs, justices of the peace, peace officers and all other officers who may, by virtue of their office, collect or hold money belonging to a defendant and all guardians, attorneys and trustees are subject to garnishment in the same manner and to the same extent as other persons are subject to be garnished.

2. Executors and administrators may be garnished for debts due by the legatees or distributees, but no judgment may be rendered against them until a settlement is made of the estate, unless they assent to the legacy or admit assets to pay the amount claimed, or some portion thereof, out of the distributive share of the debtor.

(Added to NRS by 1973, 1185)



NRS 31.293 - Unpaid subscription to corporate stock subject to garnishment by creditor of corporation.

Any creditor of a corporation may, by garnishment, subject the unpaid subscription of any stockholder in such corporation to the payment of its debts.

(Added to NRS by 1973, 1185)



NRS 31.294 - Procedure for garnishment when another action pending.

Money, property, demands, debts, claims, choses in action and any other property which is subject to garnishment may be reached and subjected even though another action is pending thereon. If the other action is not pending in the court from which the garnishment issues, the court, on proof by the garnishee of the pendency of the other action, must stay such proceedings against such garnishee until notified that a final judgment has been rendered. Upon such notification the court shall make an appropriate order, according to the judgment, in favor of the defendant for the use of the plaintiff or in favor of the garnishee defendant. The judgment, if rendered against the garnishee, acquits the garnishee from all demands by the defendant for all money, property, goods, effects and credits paid, delivered or accounted for by the garnishee by force of such judgment.

(Added to NRS by 1973, 1185)



NRS 31.295 - Garnishment of earnings: Limitations on amount.

1. As used in this section:

(a) Disposable earnings means that part of the earnings of any person remaining after the deduction from those earnings of any amounts required by law to be withheld.

(b) Earnings means compensation paid or payable for personal services performed by a judgment debtor in the regular course of business, including, without limitation, compensation designated as income, wages, tips, a salary, a commission or a bonus. The term includes compensation received by a judgment debtor that is in the possession of the judgment debtor, compensation held in accounts maintained in a bank or any other financial institution or, in the case of a receivable, compensation that is due the judgment debtor.

2. The maximum amount of the aggregate disposable earnings of a person which are subject to garnishment may not exceed:

(a) Twenty-five percent of the person s disposable earnings for the relevant workweek; or

(b) The amount by which the person s disposable earnings for that week exceed 50 times the federal minimum hourly wage prescribed by section 6(a)(1) of the federal Fair Labor Standards Act of 1938, 29 U.S.C. 206(a)(1), in effect at the time the earnings are payable,

whichever is less.

3. The restrictions of subsection 2 do not apply in the case of:

(a) Any order of any court for the support of any person.

(b) Any order of any court of bankruptcy.

(c) Any debt due for any state or federal tax.

4. Except as otherwise provided in this subsection, the maximum amount of the aggregate disposable earnings of a person for any workweek which are subject to garnishment to enforce any order for the support of any person may not exceed:

(a) Fifty percent of the person s disposable earnings for that week if the person is supporting a spouse or child other than the spouse or child for whom the order of support was rendered; or

(b) Sixty percent of the person s disposable earnings for that week if the person is not supporting such a spouse or child,

except that if the garnishment is to enforce a previous order of support with respect to a period occurring at least 12 weeks before the beginning of the workweek, the limits which apply to the situations described in paragraphs (a) and (b) are 55 percent and 65 percent, respectively.

(Added to NRS by 1971, 1499; A 1985, 1430; 2005, 1020)



NRS 31.296 - Garnishment of earnings: Period of garnishment; fee for withholding; termination of employment; periodic report by judgment creditor.

1. Except as otherwise provided in subsection 3, if the garnishee indicates in the garnishee s answer to garnishee interrogatories that the garnishee is the employer of the defendant, the writ of garnishment served on the garnishee shall be deemed to continue for 120 days or until the amount demanded in the writ is satisfied, whichever occurs earlier.

2. In addition to the fee set forth in NRS 31.270, a garnishee is entitled to a fee from the plaintiff of $3 per pay period, not to exceed $12 per month, for each withholding made of the defendant s earnings. This subsection does not apply to the first pay period in which the defendant s earnings are garnished.

3. If the defendant s employment by the garnishee is terminated before the writ of garnishment is satisfied, the garnishee:

(a) Is liable only for the amount of earned but unpaid, disposable earnings that are subject to garnishment.

(b) Shall provide the plaintiff or the plaintiff s attorney with the last known address of the defendant and the name of any new employer of the defendant, if known by the garnishee.

4. The judgment creditor who caused the writ of garnishment to issue pursuant to NRS 31.260 shall prepare an accounting and provide a report to the judgment debtor, the sheriff and each garnishee every 120 days which sets forth, without limitation, the amount owed by the judgment debtor, the costs and fees allowed pursuant to NRS 18.160 and any accrued interest and costs on the judgment. The report must advise the judgment debtor of the judgment debtor s right to request a hearing pursuant to NRS 18.110 to dispute any accrued interest, fee or other charge. The judgment creditor must submit this accounting with each subsequent application for writ made by the judgment creditor concerning the same debt.

(Added to NRS by 1989, 699; A 2011, 1907; 2013, 3811)



NRS 31.297 - Garnishment of earnings: Liability of employer for refusal to withhold or for misrepresentation of earnings.

1. If without legal justification an employer of the defendant refuses to withhold earnings of the defendant demanded in a writ of garnishment or knowingly misrepresents the earnings of the defendant, the court may order the employer to appear and show cause why the employer should not be subject to the penalties prescribed in subsection 2.

2. If after a hearing upon the order to show cause, the court determines that an employer, without legal justification, refused to withhold the earnings of a defendant demanded in a writ of garnishment or knowingly misrepresented the earnings of the defendant, the court shall order the employer to pay the plaintiff, if the plaintiff has received a judgment against the defendant, the amount of arrearages caused by the employer s refusal to withhold or the employer s misrepresentation of the defendant s earnings. In addition, the court may order the employer to pay the plaintiff punitive damages in an amount not to exceed $1,000 for each pay period in which the employer has, without legal justification, refused to withhold the defendant s earnings or has misrepresented the earnings.

(Added to NRS by 1989, 699)



NRS 31.298 - Garnishment of earnings: Unlawful to discharge or discipline employee.

It is unlawful for an employer to discharge or discipline an employee exclusively because the employer is required to withhold the employee s earnings pursuant to a writ of garnishment.

(Added to NRS by 1989, 700)



NRS 31.300 - Property to be delivered to sheriff; sale; judgment against garnishee.

1. If the answer of the garnishee shows that the garnishee has personal property of any kind in his or her possession, or under his or her control, belonging to the defendant, the court, upon application of the plaintiff with written notice to the garnishee at the address supplied on the answers to the interrogatories or to the attorney for the garnishee, shall enter judgment that the garnishee deliver the same to the sheriff, and if the plaintiff recover judgment against the defendant in the action, such property or so much thereof as may be necessary shall be sold as upon execution, and the proceeds applied toward the satisfaction of such judgment, together with the costs of the action and proceedings, and if there be a surplus of such property, or of the proceeds thereof, it shall be restored to the defendant.

2. If the answer shows that the garnishee is in possession of money, debts, credits or choses in action, or has any of such items under the garnishee s control, or is in any way indebted to the defendant, then, if the plaintiff recover judgment against the defendant in the action, the court shall also, upon application of the plaintiff with written notice to the garnishee or the garnishee s attorney in the manner provided in subsection 1, enter judgment in favor of the defendant for the use of the plaintiff against the garnishee for the amount of the indebtedness, choses in action, debts or credits admitted in the answer; but the judgment against the garnishee shall not be for a greater sum than is necessary to satisfy the judgment of the plaintiff against the defendant, together with costs as aforesaid; and in no case shall the garnishee be chargeable with costs unless the garnishee s answer shall be successfully controverted as hereinafter provided.

[1911 CPA 233; RL 5175; NCL 8731] (NRS A 1973, 1186)



NRS 31.310 - Property to be retained by garnishee or delivered to officer; effect of delivery; certificate of receipt of property.

1. Subject to order of the court, a garnishee defendant upon whom a writ of garnishment has been duly served shall not pay any debt due or to become due to the defendant and shall retain in the garnishee s possession and control, or deliver to the sheriff as provided herein, all personal property, effects, goods, chattels, rights, debts, credits or choses in action of the defendant.

2. In all cases the garnishee, upon submitting the garnishee s answers to the garnishee interrogatories, may deliver to the sheriff or the officer serving the writ the property belonging to the defendant, together with the money due to the defendant, and the sheriff or officer shall give the garnishee defendant a receipt therefor, and thereupon the garnishee is relieved from further liability in the proceedings, unless the garnishee s answer is successfully controverted.

3. The sheriff or officer shall hold the property and money to be dealt with as provided in NRS 31.300 and shall, by certificate, make return to the court showing the receipt thereof specifically describing the money and property and setting forth the date and time of its receipt. The certificate forms a part of the return of the writ of garnishment.

[1911 CPA 234; RL 5176; NCL 8732] (NRS A 1973, 1186; 2001, 476)



NRS 31.320 - Judgment against garnishee on failure to answer; relief from judgment.

1. If the garnishee has been duly served with the writ of garnishment and interrogatories, and been paid or tendered the fee of $5, and the fact of the payment or tender is duly certified by the officer who served the writ over the officer s official signature, or that fact is made to appear by the person serving the writ under oath, but the garnishee fails, neglects or refuses to answer the interrogatories within the time required, the court shall, upon application therefor by the plaintiff with at least 5 days notice of the hearing upon the application given to each defendant who has appeared in the action, enter judgment in favor of the defendant for the use of the plaintiff against the garnishee for:

(a) The value of the property or amount of money specified in the writ of garnishment; or

(b) If the garnishment is pursuant to NRS 31.291, the amount of the lien created pursuant to that section.

2. On motion and upon such terms as are just, the court may relieve a garnishee defendant or the garnishee defendant s legal representative from any final judgment against the garnishee defendant for the same reasons and upon the same terms and conditions as provided for by rule of court for relief from a judgment or order in civil cases.

[1911 CPA 235; RL 5177; NCL 8733] (NRS A 1973, 1187; 2001, 476)



NRS 31.330 - Answer of garnishee; reply of plaintiff by affidavit.

If the garnishee answers as required by the writ, the plaintiff may, within 20 days after the expiration of the time allowed for the filing of such answer, reply to the whole or any part thereof by an affidavit traversing the same; the plaintiff may also in the plaintiff s reply allege any matters which would charge the garnishee with liability according to the provisions of this chapter, and such affidavit may be upon information and belief. If the plaintiff fails to reply within the time aforesaid, the plaintiff shall be deemed to have accepted the answer of the garnishee as true, and judgment may be entered accordingly.

[1911 CPA 236; RL 5178; NCL 8734] (NRS A 1973, 1187)



NRS 31.340 - New matter in plaintiff s reply deemed denied; trial; judgment; costs; attorney s fees.

New matter in the affidavit replying to the answer of the garnishee shall be taken as denied or avoided, and the matter thus at issue without further pleadings shall be tried in the same manner as other issues of like nature, and upon the verdict or finding thereon, judgment shall be entered the same as if the garnishee had answered according to such verdict or finding; but if the verdict or finding is as favorable to the garnishee as the garnishee s answer, the garnishee shall recover costs of the proceeding against the plaintiff, together with a reasonable attorney s fee, otherwise the plaintiff shall recover costs against the garnishee, together with a reasonable attorney s fee.

[1911 CPA 237; RL 5179; NCL 8735] (NRS A 1973, 1187)



NRS 31.350 - Third person may be interpleaded as defendant; notice; proceedings.

When the answer of the garnishee discloses that any other person than the defendant claims the indebtedness or property in the garnishee s hands, and the name and address of such claimant, the court shall, on motion and notice to all parties to the action including the garnishee defendant, order that such claimant be interpleaded as a defendant to the garnishee action; and that notice thereof, setting forth the facts, with a copy of such order, in such form as the court shall direct, be served upon the claimant, and that after such service shall have been made, the garnishee may pay or deliver to the officer or the clerk such indebtedness or property, and have a receipt therefor, which shall be a complete discharge from all liability to any party for the amount so paid or property so delivered. Such notice shall be served in the manner required for service of a summons in a civil action. Upon such service being made, such claimant shall be deemed a defendant to the garnishee action, and shall answer within 20 days, setting forth the claimant s claim, or any defense which the garnishee might have made. In case of default, judgment may be rendered which shall conclude any claim upon the part of such defendant.

[1911 CPA 238; RL 5180; NCL 8736] (NRS A 1973, 1188)



NRS 31.360 - Garnishee may retain or deduct amounts due to garnishee by either party; record of judgment to show any counterclaims allowed.

Every garnishee shall be allowed to retain or deduct out of the property, effects or credits of the defendant in the garnishee s hands all demands against the plaintiff and all demands against the defendant of which the garnishee could have availed himself or herself if the garnishee had not been summoned as garnishee, whether the same are at the time due or not, and the garnishee shall be liable for the balance, only after all mutual demands between the garnishee and plaintiff and defendant are adjusted, not including unliquidated damages for wrongs and injuries; but the verdict or finding as well as the record of the judgment shall show in all cases against which party, and the amount thereof, any counterclaim shall be allowed, if any shall be allowed.

[1911 CPA 239; RL 5181; NCL 8737]



NRS 31.370 - Judgment acquits garnishee for amounts paid.

The judgment against a garnishee shall acquit the garnishee from all demands by the defendant for all goods, effects and credits paid, delivered or accounted for by the garnishee by force of such judgment.

[1911 CPA 240; RL 5182; NCL 8738]



NRS 31.380 - Discharge of garnishee does not bar action by defendant; exception.

If the person summoned as garnishee is discharged for any reason, except the payment by the garnishee of the money or property the garnishee holds for the benefit of the defendant, the judgment shall be no bar to an action brought against the garnishee by the defendant for the same demand.

[1911 CPA 241; RL 5183; NCL 8739] (NRS A 1973, 1188)



NRS 31.390 - Judgment against garnishee for debt not due; execution deferred until debt due.

When the judgment is rendered against any garnishee and it shall appear that the debt from the garnishee to the defendant is not yet due, execution shall not issue until the debt shall have become due.

[1911 CPA 242; RL 5184; NCL 8740]



NRS 31.400 - Property in hands of garnishee subject to security interest to be delivered to sheriff on payment or tender by plaintiff.

When any personal property, choses in action or effects of the defendant in the hands of a garnishee are subject to a security interest, or in any way liable for the payment of a debt to the garnishee, the plaintiff may, under an order of the court for that purpose, pay or tender the amount due to the garnishee, and thereupon the garnishee shall deliver the personal property, choses in action and effects to the sheriff as in other cases.

[1911 CPA 243; RL 5185; NCL 8741] (NRS A 1965, 915)



NRS 31.410 - Property held by garnishee to secure performance to be delivered to sheriff upon performance or tender by plaintiff.

If the personal property or effects are held for any purpose other than to secure the payment of money, and if the contract, condition or other thing to be done or performed is such as can be performed by the plaintiff without damage to the other parties, the court may make an order for the performance thereof by the plaintiff, and upon such performance, or a tender of performance, the garnishee shall deliver the personal property and effects to the sheriff as in other cases.

[1911 CPA 244; RL 5186; NCL 8742]



NRS 31.420 - Disposal of property received by sheriff; reimbursement of plaintiff.

All personal property, choses in action and effects received by the sheriff under either NRS 31.400 or 31.410 shall be disposed of in the same manner as if they had been delivered by the garnishee without condition, except that the plaintiff shall, out of the proceeds thereof, be first repaid the amount paid by the plaintiff to the garnishee for the redemption of the same, or shall be indemnified for any other act or thing by the plaintiff done or performed, pursuant to the order of the court for the redemption of the same.

[1911 CPA 245; RL 5187; NCL 8743]



NRS 31.450 - Issuance of writ of garnishment after judgment; procedure; liberal construction.

Any person having a judgment remaining unsatisfied in any court of record in the State, upon which execution has been issued and delivered, and which remains in the hands of the proper officer uncollected and unsatisfied, may, without application to the court, have a writ of garnishment issued, and thereupon attach the credits, effects, debts, choses in action and other personal property of the judgment debtor in the possession or under the control of any third person as garnishee, for the security of such judgment, and all rights, remedies and proceedings under this chapter are hereby made specifically available and applicable for the relief and security of such judgment creditor, the same as for a plaintiff in attachment, and the same are also made especially available and applicable for the protection and security of the judgment debtor and the garnishee, the same as for the defendant and garnishee in attachment; and the forms of all affidavits, interrogatories, writs, answers, oaths, orders, trials, judgments and other process and proceedings hereinbefore provided for cases of garnishment before judgment, with appropriate variations, shall apply to cases of garnishment after judgment; and all courts shall be liberal in allowing amendments, and in construing this chapter so as to promote the objects thereof.

[1911 CPA 248; RL 5190; NCL 8746] (NRS A 1973, 1188)



NRS 31.460 - New trials and appeals.

Motions for new trial may be made in the same time and manner and shall be allowed for the same grounds in garnishment proceedings as in other civil trials; and appeals may be taken and prosecuted from any final judgment or order in such proceedings as in other civil cases.

[1911 CPA 249; RL 5191; NCL 8747]



NRS 31.470 - Arrest in civil cases.

No person shall be arrested in a civil action except as prescribed by this chapter.

[1911 CPA 145; RL 5087; NCL 8643]



NRS 31.480 - Cases in which defendant may be arrested.

The defendant may be arrested, as hereinafter prescribed, in the following cases:

1. In an action for the recovery of money or damages on a cause of action arising upon contract, express or implied, when the defendant is about to depart from the State with intent to defraud the defendant s creditors, or when the action is for libel or slander.

2. In an action for a fine or penalty, or for money or property embezzled, or fraudulently misapplied or converted to his or her own use by a public officer, or an officer of a corporation, or an attorney, factor, broker, agent or clerk in the course of his or her employment as such or by any other person in a fiduciary capacity, or for misconduct or neglect in office, or in professional employment, or for a willful violation of duty.

3. In an action to recover the possession of personal property unjustly detained, when the property, or any part thereof, has been concealed, removed, or disposed of so that it cannot be found or taken by the sheriff.

4. When the defendant has been guilty of a fraud in contracting the debt or incurring the obligation for which the action is brought, or in concealing or disposing of the property, for the taking, detention or conversion of which the action is brought.

5. When the defendant has removed or disposed of the defendant s property, or is about to do so, with intent to defraud the defendant s creditors.

[1911 CPA 146; RL 5088; NCL 8644]



NRS 31.490 - Order for arrest.

An order for the arrest of the defendant shall be obtained from a judge of the court in which the action is brought.

[1911 CPA 147; RL 5089; NCL 8645]



NRS 31.500 - Order for arrest made when plaintiff s affidavit shows a sufficient cause; requisites and filing of affidavit.

The order may be made whenever it shall appear to the judge, by the affidavit of the plaintiff or some other person, that a sufficient cause of action exists, and the case is one of those mentioned in NRS 31.480. The affidavit shall be either positive or upon information and belief; and when upon information and belief it shall state the facts upon which the information and belief are founded. If an order of arrest be made, the affidavit shall be filed with the clerk of the court.

[1911 CPA 148; RL 5090; NCL 8646]



NRS 31.510 - Undertaking from plaintiff.

Before making the order the judge shall require a written undertaking, payable in lawful money of the United States, on the part of the plaintiff, with sureties, to the effect that if the defendant recover judgment, the plaintiff will pay all costs and charges that may be awarded to the defendant, and all damages which the defendant may sustain by reason of the arrest, not exceeding the sum specified in the undertaking, which shall be at least $500. Each of the sureties shall annex to the undertaking an affidavit that the surety is a resident and householder or freeholder within the State, and worth double the sum specified in the undertaking over and above all the surety s debts and liabilities, exclusive of property exempt from execution. The undertaking shall be filed with the clerk of the court.

[1911 CPA 149; RL 5091; NCL 8647]



NRS 31.520 - Order and arrest; return of order.

The order may be made to accompany the summons, or any time afterwards before judgment. It shall require the sheriff of the county where the defendant may be found forthwith to arrest the defendant and hold the defendant to bail in a specified sum, naming the money or currency in which it is payable, and to return the order at a time therein mentioned to the clerk of the court in which the action is pending.

[1911 CPA 150; RL 5092; NCL 8648]



NRS 31.530 - Delivery of affidavit and order to sheriff and defendant.

The order of arrest, with a copy of the affidavit upon which it is made, shall be delivered to the sheriff, who, upon arresting the defendant, shall deliver to the defendant the copy of the affidavit, and also, if desired, a copy of the order of arrest.

[1911 CPA 151; RL 5093; NCL 8649]



NRS 31.540 - Arrest of defendant.

The sheriff shall execute the order by arresting the defendant and keeping the defendant in custody until discharged by law.

[1911 CPA 152; RL 5094; NCL 8650]



NRS 31.550 - Defendant to be discharged on bail or deposit.

The defendant, at any time before execution, shall be discharged from the arrest either upon giving bail or upon depositing the amount mentioned in the order of arrest in the money or currency therein named, as provided in this chapter.

[1911 CPA 153; RL 5095; NCL 8651]



NRS 31.560 - Defendant may give bail.

The defendant may give bail by causing a written undertaking, payable in the money of the contract (if any be named), and in other cases as directed by the judge, to be executed by two or more sufficient sureties, stating their places of residence and occupations, to the effect that they are bound in the amount mentioned in the order of arrest; that the defendant shall at all times render himself or herself amenable to the process of the court during the pendency of the action, and to such as may be issued to enforce the judgment therein; or that they will pay to the plaintiff the amount of any judgment which may be recovered in the action.

[1911 CPA 154; RL 5096; NCL 8652]



NRS 31.570 - Bail may surrender defendant.

At any time before judgment, or within 10 days thereafter, the bail may surrender the defendant in their exoneration; or the defendant may surrender to the sheriff of the county where the defendant was arrested.

[1911 CPA 155; RL 5097; NCL 8653]



NRS 31.580 - Arrest, delivery and surrender of defendant by bail; exoneration of bail.

For the purpose of surrendering the defendant, the bail at any time or place before they are finally charged may themselves arrest the defendant; or by a written authority, endorsed on a certified copy of the undertaking, may empower the sheriff to do so. Upon the arrest of the defendant by the sheriff, or upon delivery of the defendant to the sheriff by the bail, or upon the defendant s own surrender, the bail shall be exonerated; provided, such arrest, delivery or surrender shall take place before the expiration of 10 days after judgment; but if such arrest, delivery or surrender be not made within 10 days after judgment, the bail shall be finally charged on their undertaking, and be bound to pay the amount of the judgment within 10 days thereafter.

[1911 CPA 156; RL 5098; NCL 8654]



NRS 31.590 - Action against bail.

If the bail neglect or refuse to pay the judgment within 10 days after they are finally charged, an action may be commenced against bail for the amount of the original judgment.

[1911 CPA 157; RL 5099; NCL 8655]



NRS 31.600 - Bail exonerated by death, imprisonment or discharge of defendant.

The bail shall also be exonerated by the death of the defendant, or by the defendant s imprisonment in a state prison, or by the defendant s legal discharge from the obligation to render himself or herself amenable to the process.

[1911 CPA 158; RL 5100; NCL 8656]



NRS 31.610 - Return of order; plaintiff may except to bail.

Within the time limited for that purpose, the sheriff shall file the order of arrest in the office of the clerk of the court in which the action is pending, with the sheriff s return endorsed thereon, together with a copy of the undertaking of the bail. The sheriff shall retain the original undertaking in the sheriff s possession until filed, as herein provided. The plaintiff, within 10 days thereafter, may serve upon the sheriff a notice that the plaintiff does not accept the bail, or the plaintiff shall be deemed to have accepted them, and the sheriff shall be exonerated from liability. If no notice be served within 10 days, the original undertaking shall be filed with the clerk of the court.

[1911 CPA 159; RL 5101; NCL 8657]



NRS 31.620 - Notice of justification of bail.

Within 5 days after the receipt of notice, the sheriff or defendant may give to the plaintiff or the plaintiff s attorney notice of the justification of the same, or other bail (specifying the places of residence and occupations of the latter), before the judge of the court, or clerk, at a specified time and place; the time to be not less than 5 nor more than 10 days thereafter, except by consent of parties. In case other bail be given, there shall be a new undertaking.

[1911 CPA 160; RL 5102; NCL 8658]



NRS 31.630 - Qualifications of bail.

The qualifications of bail shall be as follows:

1. Each of them shall be a resident and householder, or freeholder, within the county.

2. Each shall be worth the amount specified in the order of arrest, or the amount to which the order is reduced, as provided in this chapter, over and above all debts and liabilities of the bail, exclusive of property exempt from execution; but the judge, or clerk, on justification, may allow more than two sureties to justify severally in amounts less than that expressed in the order, if the whole justification be equivalent to that of two sufficient bail.

[1911 CPA 161; RL 5103; NCL 8659]



NRS 31.640 - Examination of bail.

For the purpose of justification, each of the bail shall attend before the judge, or clerk, at the time and place mentioned in the notice, and may be examined on oath, on the part of the plaintiff, touching the bail s sufficiency, in such manner as the judge, or clerk, in the exercise of discretion may think proper. The examination shall be reduced to writing, and subscribed by the bail, if required by the plaintiff.

[1911 CPA 162; RL 5104; NCL 8660]



NRS 31.650 - Allowance of bail exonerates sheriff.

If the judge, or clerk, find the bail sufficient, the judge or clerk shall annex the examination to the undertaking, endorse the judge s or clerk s allowance thereon, and cause them to be filed, and the sheriff shall thereupon be exonerated from liability.

[1911 CPA 163; RL 5105; NCL 8661]



NRS 31.660 - Deposit by defendant in lieu of bail.

The defendant may, at the time of the defendant s arrest, instead of giving bail, deposit with the sheriff the amount mentioned in the order. In case the amount of the bail be reduced, as provided in this chapter, the defendant may deposit such amount instead of giving bail. In either case the sheriff shall give the defendant a certificate of the deposit made, and the defendant shall be discharged from custody.

[1911 CPA 164; RL 5106; NCL 8662]



NRS 31.670 - Sheriff must pay deposit into court.

The sheriff shall, immediately after the deposit, pay the same into court, and take from the clerk receiving the same two certificates of such payment; the one of which the sheriff shall deliver or transmit to the plaintiff or the plaintiff s attorney and the other to the defendant. For any default in making such payment, the same proceedings may be had on the official bond of the sheriff to collect the sum deposited as in other cases of delinquency.

[1911 CPA 165; RL 5107; NCL 8663]



NRS 31.680 - Undertaking may be substituted for deposit.

If the money be deposited, as provided in NRS 31.660 and 31.670, bail may be given and may justify upon notice at any time before judgment; and on the filing of the undertaking and justification with the clerk the money deposited shall be refunded by such clerk to the defendant.

[1911 CPA 166; RL 5108; NCL 8664]



NRS 31.690 - Disposition of deposit.

Where money shall have been deposited, if it remain on deposit at the time of a recovery of a judgment in favor of the plaintiff, the clerk shall, under the direction of the court, apply the same in satisfaction thereof, and after satisfying the judgment shall refund the surplus, if any, to the defendant. If the judgment be in favor of the defendant, the clerk shall, under like direction of the court, refund to the defendant the whole sum deposited and remaining unapplied.

[1911 CPA 167; RL 5109; NCL 8665]



NRS 31.700 - Liability of sheriff for escape or rescue.

If, after being arrested, the defendant escape or be rescued, the sheriff shall be liable as bail; but the sheriff may discharge himself or herself from such liability by the giving and justification of bail at any time before judgment.

[1911 CPA 168; RL 5110; NCL 8666]



NRS 31.710 - Recovery on official bond of sheriff.

If a judgment be recovered against the sheriff, upon the sheriff s liability as bail, and an execution thereon be returned unsatisfied, in whole or in part, the same proceedings may be had on the sheriff s official bond for the recovery of the whole or any deficiency, as in other cases of delinquency.

[1911 CPA 169; RL 5111; NCL 8667]



NRS 31.720 - Defendant may move to vacate arrest or reduce bail; hearing.

A defendant arrested may, at any time before the justification of bail, apply to the judge who made the order, or the court in which the action is pending, upon reasonable notice to the plaintiff, to vacate the order of arrest or to reduce the amount of bail. If the application be made upon affidavits on the part of the defendant, but not otherwise, the plaintiff may oppose the same by affidavits or other proofs in addition to those on which the order of arrest was made.

[1911 CPA 170; RL 5112; NCL 8668]



NRS 31.730 - Vacation of order of arrest and reduction of bail.

If, upon such application, it shall satisfactorily appear that there was not sufficient cause for the arrest, the order shall be vacated, or if it satisfactorily appear that the bail was fixed too high, the amount shall be reduced.

[1911 CPA 171; RL 5113; NCL 8669]



NRS 31.740 - Persons confined on execution issued on judgment may be discharged.

Every person confined in jail on an execution issued on a judgment rendered in a civil action shall be discharged therefrom upon the conditions hereinafter specified.

[1911 CPA 172; RL 5114; NCL 8670]



NRS 31.750 - Notice of application for discharge.

Such person shall cause a notice in writing to be given to the plaintiff, or the plaintiff s agent or attorney, that at a certain time and place the person will apply to the district judge of the county in which such person may be confined for the purpose of obtaining a discharge from imprisonment.

[1911 CPA 173; RL 5115; NCL 8671]



NRS 31.760 - Service of notice of application.

Such notice shall be served upon the plaintiff, or the plaintiff s agent or attorney, 1 day at least before the hearing of the application. If the plaintiff be not a resident of the county, and have no agent or attorney in the county, no such notice need be served.

[1911 CPA 174; RL 5116; NCL 8672]



NRS 31.770 - Hearing on application.

At the time and place specified in the notice, such person shall be taken before such judge, who shall examine the person under oath concerning the person s estate and property and effects, and the disposal thereof, and the person s ability to pay the judgment for which the person is committed, and such judge shall also hear any other legal and pertinent evidence that may be produced by the debtor or creditors.

[1911 CPA 175; RL 5117; NCL 8673]



NRS 31.780 - Oath of defendant on discharge.

If, upon examination, the judge be satisfied that the prisoner is entitled to discharge, the judge shall administer to the prisoner the following oath: I,................, do solemnly swear, or affirm, that I have not any estate, real or personal, to the amount of $50, except such as is by law exempted from being taken in execution; and that I have not any other estate now conveyed or concealed, or in any way disposed of with design to secure the same to my use, or to defraud my creditors.

[1911 CPA 176; RL 5118; NCL 8674]



NRS 31.790 - Order of discharge.

After administering the oath, the judge shall issue an order that the prisoner be discharged from custody, if the prisoner is imprisoned for no other cause; and the officer, upon service of such order, shall discharge the prisoner forthwith, if the prisoner is imprisoned for no other cause.

[1911 CPA 177; RL 5119; NCL 8675]



NRS 31.800 - Renewal of application for discharge.

If such judge should not discharge the prisoner, the prisoner may apply for discharge at the end of every succeeding 10 days, in the same manner as above provided, and the same proceeding shall thereupon be had.

[1911 CPA 178; RL 5120; NCL 8676]



NRS 31.810 - Effect of discharge; judgment remains in force.

The prisoner, after being so discharged, shall be forever exempt from arrest and imprisonment for the same debt; but the judgment against the prisoner shall remain in full force against any estate, present or future, of the prisoner, not exempt from execution.

[1911 CPA 179; RL 5121; NCL 8677]



NRS 31.820 - Plaintiff may order discharge of prisoner; effect of discharge.

The plaintiff in the action may, at any time, order the prisoner to be discharged, and the prisoner shall not thereafter be liable to imprisonment for the same cause of action.

[1911 CPA 180; RL 5122; NCL 8678]



NRS 31.830 - Creditor to advance money to jailer for support of prisoner.

Whenever a person is committed to jail on a judgment recovered in a civil action, the creditor, or the creditor s agent or attorney, shall advance to the jailer immediately upon such commitment sufficient money to pay for the support of the prisoner for at least 2 weeks, at the rate of $2.50 per day, and in case the money should not be so advanced, the jailer shall forthwith discharge such prisoner from custody, and such discharge shall be a bar against imprisonment for the same debt. At the expiration of such 2 weeks, should such creditor refuse to advance a like sum, the prisoner will be discharged as above provided, and with the same effect.

[1911 CPA 181; RL 5123; NCL 8679]



NRS 31.840 - Delivery may be claimed before answer.

Except as provided in NRS 179.1171, the plaintiff in an action to recover the possession of personal property may, at the time of issuing the summons, or at any time before answer, claim the delivery of such property to the plaintiff as provided in this chapter.

[1911 CPA 182; RL 5124; NCL 8680] (NRS A 1985, 1468; 1987, 1384)



NRS 31.850 - Requisites of affidavit by plaintiff.

Where a delivery is claimed, an affidavit shall be made by the plaintiff, or by someone in the plaintiff s behalf, and filed with the court showing:

1. That the plaintiff is the owner of the property claimed (particularly describing it), or is lawfully entitled to the possession thereof.

2. That the property is wrongfully detained by the defendant.

3. The alleged cause of the detention thereof according to the plaintiff s best knowledge, information and belief.

4. That the same has not been taken for a tax, assessment or fine pursuant to a statute, or seized under an execution or an attachment against the property of the plaintiff, or, if so seized, that it is by statute exempt from such seizure.

5. The actual value of the property.

[1911 CPA 183; RL 5125; NCL 8681] (NRS A 1973, 1151)



NRS 31.853 - Order to show cause; contents; service.

The court shall promptly examine the affidavit, and if it is satisfied that it meets the requirements of NRS 31.850, shall issue an order directed to the defendant to show cause why the property should not be taken from the defendant and delivered to the plaintiff. Such order shall:

1. Fix the date and time for the hearing thereon, which shall be no sooner than 10 days from the date of issuance of the order.

2. Inform the defendant that the defendant may file affidavits on the defendant s behalf with the court and may appear and present testimony on the defendant s behalf at the hearing, or that the defendant may, at or prior to such hearing, file with the court a written undertaking to stay delivery of the property pursuant to NRS 31.890.

3. Inform the defendant that if the defendant fails to appear, the plaintiff will apply to the court for a writ of possession.

4. Require service of the affidavit and order upon the defendant, and fix the time and manner within which such service shall be made, which shall be by personal service or in such other manner as the court may determine to be reasonably calculated to afford notice of the proceeding to the defendant under the circumstances appearing from the affidavit.

(Added to NRS by 1973, 1149)



NRS 31.856 - Issuance of writ of possession without hearing; order shortening time for hearing; undertaking by plaintiff.

1. A writ of possession may be issued prior to the hearing provided by NRS 31.853 if the plaintiff, by affidavit or by presentation of other evidence, establishes reasonable cause to believe the probability of any one of the following:

(a) The defendant gained possession of the property by the commission of any criminal act forbidden by chapter 205 of NRS.

(b) The property possessed by the defendant consists of one or more negotiable instruments or credit cards.

(c) The property sought to be returned either:

(1) Is perishable, and will perish before any hearing upon notice can be had; or

(2) By reason of threatened action by the holder, such property is in immediate danger of destruction, serious harm, concealment, removal from this state or sale to an innocent purchaser.

2. Where a writ of possession has been issued prior to hearing under the provisions of this section, the defendant or other person from whom possession of such property has been taken may apply to the court for an order shortening the time for hearing on the order to show cause, and the court may, upon such application, shorten the time for such hearing, and direct that the matter shall be heard on not less than 48 hours notice to the plaintiff.

3. No writ of possession may issue pursuant to this section until the plaintiff has filed with the court an approved written undertaking as required by NRS 31.863.

(Added to NRS by 1973, 1149)



NRS 31.859 - Temporary restraining order in lieu of immediate issue of writ of possession.

In addition to the issuance of an order to show cause provided by NRS 31.853, and in lieu of the immediate issuance of a writ of possession provided by NRS 31.856, the court may issue such temporary restraining orders directed to the defendant prohibiting such acts with respect to the property as may appear necessary for the preservation of rights of the parties and the status of the property.

(Added to NRS by 1973, 1150)



NRS 31.863 - Hearing on order to show cause; undertaking by plaintiff.

1. Upon the hearing on the order to show cause, the court shall consider the showing made by the parties appearing, and shall make a preliminary determination which party, with reasonable probability, is entitled to possession, use, and disposition of the property pending final adjudication of the claims of the parties. If the court determines that the action is one in which a prejudgment writ of possession should issue, it shall direct the issuance of such writ.

2. A writ of possession shall not issue until plaintiff has filed with the court a written undertaking executed by two or more sufficient sureties, approved by the court, to the effect that they are bound to the defendant in double the value of the property, as determined by the court, for the return of the property to the defendant if return thereof is ordered, and for the payment to the defendant of any sum as may from any cause be recovered against the plaintiff, except that if there is reasonable cause to believe that the plaintiff is a secured party, as defined in chapter 104 of NRS, no undertaking shall be required for the issuance of the writ of possession.

(Added to NRS by 1973, 1150)



NRS 31.866 - Writ of possession.

1. The writ of possession shall be directed to the sheriff within whose jurisdiction the property is located. It shall describe the specific property to be seized, and shall specify the location or locations where, as determined by the court from all the evidence, there is probable cause to believe the property or some part thereof will be found. It shall direct the levying officer to seize it if it is found, and to retain it in the officer s custody. There shall be attached to such writ a copy of the written undertaking filed by the plaintiff, and such writ shall inform the defendant that the defendant has the right to except to the sureties upon such undertaking or to file a written undertaking for the redelivery of such property, as provided in NRS 31.890.

2. Upon probable cause shown by further affidavit or declaration by plaintiff or someone on the plaintiff s behalf, filed with the court, a writ of possession may be endorsed by the court, without further notice, to direct the levying officer to search for the property at another location or locations and to seize it, if found.

(Added to NRS by 1973, 1150)



NRS 31.870 - Sheriff to take property described in writ; service of writ and undertaking on defendant.

Upon receipt of the writ of possession, with a copy of the written undertaking attached, the sheriff shall forthwith take the property described in the writ, if it be in the possession of the defendant or the defendant s agent, and retain it in the sheriff s custody. The sheriff shall also, without delay, serve on the defendant a copy of the writ and undertaking, by delivering the same to the defendant personally, if the defendant can be found, or to the defendant s agent, from whose possession the property is taken; or, if neither can be found, by leaving them at the usual place of abode of either, with some person of suitable age and discretion; or, if neither have any known place of abode, by putting them in the nearest post office, directed to the defendant.

[1911 CPA 185; RL 5127; NCL 8683] (NRS A 1973, 1151)



NRS 31.880 - Defendant may except to sufficiency of sureties.

The defendant may, within 2 days after the service of the writ and the undertaking, give notice to the sheriff that the defendant excepts to the sufficiency of the sureties. If the defendant fails to do so, the defendant shall be deemed to have waived all objection to them. When the defendant excepts, the sureties shall justify on notice in like manner as upon bail on arrest; and the sheriff shall be responsible for the sufficiency of the sureties until the objection to them is either waived, as above provided, or until they justify. If the defendant excepts to the sureties the defendant cannot reclaim the property, as provided in NRS 31.890.

[1911 CPA 186; RL 5128; NCL 8684] (NRS A 1973, 1151)



NRS 31.890 - Return of property to defendant upon giving written undertaking.

At any time before the delivery of the property to the plaintiff, the defendant may, if the defendant does not except to the sureties of the plaintiff, require the return thereof, upon the filing with the court, and serving of a copy upon the plaintiff or the plaintiff s attorney, of a written undertaking, approved by the court and executed by two or more sufficient sureties, to the effect that they are bound in double the value of the property, as stated in the affidavit of the plaintiff, for the delivery thereof to the plaintiff, if such delivery be adjudged, and for payment to the plaintiff of such sum as may for any cause be recovered against the defendant. If a return of the property is not so required within 5 days after the taking thereof and the serving of the writ of possession and undertaking upon the defendant, it shall be delivered to the plaintiff, except as provided in NRS 31.940.

[1911 CPA 187; RL 5129; NCL 8685] (NRS A 1973, 1152)



NRS 31.900 - Justification of defendant s sureties.

The defendant s sureties, upon notice to the plaintiff of not less than 2 nor more than 5 days, shall justify before the judge or the clerk in the same manner as upon bail on arrest; and upon such justification, the sheriff shall deliver the property to the defendant. The sheriff shall be responsible for the defendant s sureties until they justify, or until the justification is completed or expressly waived, and may retain the property until that time. If they or others in their place, fail to justify at the time and place appointed, the sheriff shall deliver the property to the plaintiff.

[1911 CPA 188; RL 5130; NCL 8686]



NRS 31.910 - Qualifications of sureties and manner of justification.

The qualifications of sureties and their justification shall be such as are prescribed by this chapter in respect to bail upon an order of arrest.

[1911 CPA 189; RL 5131; NCL 8687]



NRS 31.920 - Sheriff may take concealed property by force after demand.

If the property, or any part thereof, be concealed in a building or enclosure, the sheriff shall publicly demand its delivery. If it be not delivered, the sheriff shall cause the building or enclosure to be broken open, and take the property into the sheriff s possession, and, if necessary, the sheriff may call to the sheriff s aid the power of the sheriff s county.

[1911 CPA 190; RL 5132; NCL 8688]



NRS 31.930 - Sheriff to keep property in secure place; to deliver upon receipt of fees and expenses.

When the sheriff shall have taken property, as in this chapter provided, the sheriff shall keep it in a secure place, and deliver it to the party entitled thereto upon receiving the sheriff s lawful fees for taking and necessary expenses for keeping the same.

[1911 CPA 191; RL 5133; NCL 8689]



NRS 31.940 - Claim by third party; undertaking by plaintiff; determination of title.

1. If the property taken is claimed by any other person than the defendant or the defendant s agent, and such person makes an affidavit of the person s title thereto, or right to possession thereof, stating the grounds of such title or right, and files the affidavit with the court and serves a copy upon the sheriff, the sheriff is not bound to keep the property or deliver it to the plaintiff, unless the plaintiff, on demand of the sheriff or the sheriff s agent, indemnifies the sheriff against such claim by an undertaking by two sufficient sureties, accompanied by their affidavits that they are each worth double the value of the property, as specified in the affidavit of the plaintiff, over and above their debts and liabilities, exclusive of property exempt from execution, and are freeholders or householders in the county. No claim to such property by any other person than the defendant or the defendant s agent is valid against the sheriff unless so made.

2. The title to such property shall be determined in the manner provided for in cases of third-party claims after levy under a writ of execution or attachment.

[1911 CPA 192; RL 5134; NCL 8690] (NRS A 1971, 153; 1973, 1152)



NRS 31.950 - Sheriff to make return within 20 days after taking property.

The sheriff shall file the writ of possession and undertaking with the sheriff s proceedings thereon, with the clerk of the court in which the action is pending, within 20 days after taking the property mentioned therein.

[1911 CPA 193; RL 5135; NCL 8691] (NRS A 1973, 1152)






Chapter 31A - Enforcement of Obligations for Support of Children

NRS 31A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 31A.012 to 31A.021, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1985, 1425; A 1987, 2243; 1989, 673; 1993, 542; 1997, 2271)



NRS 31A.012 - Court defined.

Court means:

1. The district court; or

2. When the context requires, any judicial or administrative procedure established in this or any other state to facilitate the collection of an obligation for the support of a child.

(Added to NRS by 1997, 2270)



NRS 31A.013 - Division of Welfare and Supportive Services defined.

Division of Welfare and Supportive Services means the Division of Welfare and Supportive Services of the Department of Health and Human Services.

(Added to NRS by 1997, 2271) (Substituted in revision for NRS 31A.023)



NRS 31A.014 - Enforcing authority defined.

Enforcing authority means the Division of Welfare and Supportive Services, its designated representative or the district attorney.

(Added to NRS by 1997, 2270)



NRS 31A.016 - Income defined.

Income includes, but is not limited to:

1. Wages, salaries, bonuses and commissions;

2. Any money from which support may be withheld pursuant to NRS 31A.150 or 31A.330;

3. Any other money due as a pension, unemployment compensation, a benefit because of disability or retirement, or as a return of contributions and interest; and

4. Any compensation of an independent contractor.

(Added to NRS by 1997, 2270)



NRS 31A.018 - Notice to withhold income defined.

Notice to withhold income means a notice issued pursuant to NRS 31A.070.

(Added to NRS by 1997, 2271)



NRS 31A.019 - Obligor defined.

Obligor means a person who is liable or alleged to be liable for the support of a child.

(Added to NRS by 1997, 2271)



NRS 31A.021 - State defined.

State has the meaning ascribed to it in NRS 130.10179.

(Added to NRS by 1997, 2271; A 1997, 2348)



NRS 31A.024 - Applicability of chapter to order issued by court of another state.

To the extent that any provision of this chapter is inconsistent with the provisions of chapter 130 of NRS regarding the effect, enforcement or modification of an order relating to the support of a child issued by a court other than a court of this state, the provision of this chapter does not apply to the order. The enforcement and any modification of such an order must comply with the provisions of chapter 130 of NRS.

(Added to NRS by 1997, 2271; A 1997, 2348)



NRS 31A.025 - Initiation of procedure for withholding of income; exceptions.

1. Except as otherwise provided in subsection 4, whenever a court order requiring an obligor to make payments for the support of a child includes an order directing the withholding of income for the payment of the support, the procedure provided by this chapter for the withholding of income must be carried out immediately unless:

(a) All parties agree in writing that there should be no immediate withholding; or

(b) The court finds good cause for the postponement of withholding.

2. Except as otherwise provided in subsection 3, a finding of good cause pursuant to paragraph (b) of subsection 1 must be based on a written finding by the court that the immediate withholding of income would not be in the best interests of the child. A finding that the immediate withholding of income would not be in the best interests of the child may be based on evidence that:

(a) The obligor has not been found to be in arrears for the payment of child support and is willing and able to pay the amount ordered by the court;

(b) The obligor was unaware that the obligor was the parent of the child for whom the obligor owes an obligation of support during any time in which an arrearage for the payment of child support accrued and is willing and able to pay the amount ordered by the court; or

(c) The obligor has provided full payment of the obligor s obligation for support for each of the immediately preceding 12 months.

3. In an action for modification or adjustment of a previous order for the support of a child, a finding of good cause may be based on evidence of payment in a timely manner by the obligor under the previous order for support.

4. In the case of any court order requiring an obligor to make payments for the support of a child:

(a) That does not include an order directing the withholding of income for the payment of the support; or

(b) In connection with which:

(1) Good cause has been found by the court for the postponement of withholding; or

(2) All parties have agreed in writing that there should be no immediate withholding,

the procedure for the withholding of income must be carried out when the obligor becomes delinquent in paying the support of a child. The person entitled to the payment of support or the person s legal representative shall notify the enforcing authority when the procedure for the withholding of income must be carried out pursuant to this subsection.

(Added to NRS by 1989, 672; A 1993, 485; 1997, 2272; 2003, 853)



NRS 31A.030 - Calculation of amount to be withheld; allocation of amount available from withholding.

Except as otherwise provided in NRS 31A.024:

1. The amount of income to be withheld pursuant to NRS 31A.025 to 31A.190, inclusive, must be calculated in accordance with NRS 31.295 and must include:

(a) The amount of the current support due plus:

(1) An amount equal to 10 percent of the amount of the current periodic or other payment ordered for support, to be applied to satisfy arrearages, if any; or

(2) If the court has previously ordered the payment of arrearages in a specified manner, the amount so ordered;

(b) If the obligor is subject to a court order for the payment of current support which is not being collected pursuant to this chapter and the enforcing authority is entitled to collect any arrearages, an amount equal to 25 percent of the amount of the payment ordered for current support, to be applied to satisfy the arrearages; or

(c) If the child is emancipated, arrearages as provided in NRS 125B.100, until the arrearages are paid in full.

2. If two or more court orders for the withholding of income are being enforced against the same obligor, the amount available from withholding must be allocated among those persons entitled to it pursuant to those orders:

(a) Giving priority to an obligation for current support; and

(b) Except as otherwise provided in paragraph (a), in the proportion that the amount owed any one person bears to the total amount owed to all persons entitled to withholding pursuant to those orders.

(Added to NRS by 1985, 1425; A 1987, 2243; 1997, 2272, 2273)



NRS 31A.040 - Notice to obligor who is subject to withholding.

1. The enforcing authority shall notify an obligor who is subject to the withholding of income by first-class mail to the obligor s last known address:

(a) That the obligor s income is being withheld;

(b) Of the amount of any arrearages;

(c) Of the amount being withheld from the obligor s income to pay current support and the amount being withheld to pay any arrearages;

(d) That a notice to withhold income applies to any current or subsequent employer;

(e) That a notice to withhold income of the obligor has been mailed to the obligor s employer;

(f) Of the information provided to the obligor s employer pursuant to NRS 31A.070;

(g) That the obligor may contest the withholding; and

(h) Of the grounds and procedures for contesting the withholding.

2. The provisions of this section are applicable only to an obligor against whom there is entered an order of a kind described in subsection 4 of NRS 31A.025.

(Added to NRS by 1985, 1425; A 1987, 2244; 1989, 673; 1997, 2274; 2003, 854)



NRS 31A.050 - Hearing to contest withholding; grounds; exceptions.

1. Except as otherwise provided in subsection 2:

(a) If an obligor, within 15 days after a notice of withholding is mailed to the obligor pursuant to NRS 31A.040, requests a hearing to contest the withholding, the enforcing authority shall apply for a hearing before the court.

(b) The obligor may contest the withholding on the following grounds:

(1) The court which issued the order for support lacked personal jurisdiction over the obligor;

(2) There is a mistake of fact as to:

(I) Whether the obligor has been delinquent in the payment of support;

(II) The amount of the arrearages or support; or

(III) The custody of the child; or

(3) The order of support was obtained by fraud.

No other issues or defenses may be presented to or determined by the court.

2. The provisions of subsection 1:

(a) Are applicable only to an obligor against whom there is entered an order of a kind described in subsection 4 of NRS 31A.025.

(b) Do not apply to an obligor who requests a hearing pursuant to NRS 130.606 to contest the enforcement, through the withholding of income, of an order for support that is registered pursuant to chapter 130 of NRS.

(Added to NRS by 1985, 1426; A 1987, 2244; 1989, 673; 1997, 2274, 2275; 2003, 855)



NRS 31A.060 - Determination by court; assessment of costs and attorney s fees; notice.

1. If the court, after conducting a hearing requested pursuant to NRS 31A.050, determines that:

(a) The court that issued the order of support lacked jurisdiction or the order was obtained by fraud or a mistake of fact, it shall issue an order to stay the withholding.

(b) The order of support is valid and there is no fraud or mistake of fact, it shall issue an order confirming the withholding without modification.

2. The court shall make its decision within 45 days after the notice of the withholding is mailed to the obligor pursuant to NRS 31A.040.

3. If the court issues an order confirming the withholding, it may assess costs and attorney s fees against the obligor.

4. The enforcing authority shall give written notice to the obligor of the decision of the court.

5. The provisions of this section are applicable only to an obligor against whom there is entered an order of a kind described in subsection 4 of NRS 31A.025.

(Added to NRS by 1985, 1426; A 1987, 2245; 1989, 674; 1997, 2275; 2003, 855)



NRS 31A.070 - Notice to employer to withhold income; contents; notice may be issued electronically.

1. The enforcing authority shall mail, by first-class mail, a notice to withhold income to an obligor s employer:

(a) If the provisions of subsection 4 of NRS 31A.025 apply, immediately upon determining that the obligor is delinquent in the payment of support; or

(b) If the provisions of subsection 4 of NRS 31A.025 do not apply, immediately upon the entry of the order of support, unless an exception set forth in paragraph (a) or (b) of subsection 1 of NRS 31A.025 applies.

2. If an employer of an obligor does not begin to withhold income from the obligor after receiving the notice to withhold income that was mailed pursuant to subsection 1, the enforcing authority shall mail, by certified mail, return receipt requested, another notice to withhold income to the employer.

3. A notice to withhold income may be issued electronically and must:

(a) Contain the social security number of the obligor;

(b) Specify the amount to be withheld from the income of the obligor;

(c) Specify the amounts of the fees authorized in NRS 31A.090 and required in NRS 31A.075;

(d) Describe the limitation for withholding income prescribed in NRS 31.295;

(e) Describe the prohibition against terminating the employment of an obligor because of withholding and the penalties for wrongfully refusing to withhold pursuant to the notice to withhold income;

(f) Specify that, pursuant to NRS 31A.160, the withholding of income to enforce an order of a court for child support has priority over other proceedings against the same money; and

(g) Explain the duties of an employer upon the receipt of the notice to withhold income.

(Added to NRS by 1985, 1426; A 1987, 2245; 1989, 674; 1997, 2276; 1999, 905; 2003, 855, 1021)



NRS 31A.075 - Fee to be imposed for each withholding of income: Amount; separate accounting; distribution.

1. The State Treasurer shall charge an obligor a fee of $2 for each withholding of income for the payment of support made by an employer pursuant to this chapter, except that the fee must not be charged to an obligor more than two times during any month.

2. All such fees received by the State Treasurer from employers pursuant to NRS 31A.080 must be accounted for separately in the State General Fund.

3. The account created pursuant to subsection 2 must be administered by the Administrator of the Division of Welfare and Supportive Services. The money in the account must be distributed among each enforcing authority pursuant to regulations adopted by the Administrator of the Division of Welfare and Supportive Services pursuant to NRS 425.365.

(Added to NRS by 2003, 1021)



NRS 31A.080 - Duties of employer upon receipt of notice to withhold.

An employer who receives a notice to withhold income shall:

1. Withhold the amount stated in the notice from the income due the obligor beginning with the first pay period that occurs within 14 days after the date the notice was mailed to the employer and continuing until the enforcing authority notifies the employer to discontinue the withholding;

2. Deliver the money withheld to the enforcing authority within 7 days after the date of each payment of the regularly scheduled payroll of the employer;

3. Deduct from the income due the obligor after the withholding pursuant to subsection 1, the fee set forth in NRS 31A.075;

4. Deliver to the State Treasurer, at least quarterly, all money deducted as fees pursuant to subsection 3; and

5. Notify the enforcing authority and the State Treasurer when the obligor subject to withholding terminates the obligor s employment, and provide the last known address of the obligor and the name of any new employer of the obligor, if known.

(Added to NRS by 1985, 1426; A 1987, 2246; 1997, 2276; 2003, 1022)



NRS 31A.090 - Notice to withhold binding upon employer; employer may deduct amount for reimbursement of costs; electronic transfer of payments by employer; duty of employer to disclose information; immunity.

1. A notice to withhold income is binding upon any employer of an obligor to whom it is mailed. To reimburse the employer for the employer s costs in making the withholding, the employer may deduct $3 from the amount paid the obligor each time the employer makes a withholding.

2. Except as otherwise provided in subsection 3, if an employer receives notices to withhold income for more than one employee, the employer may consolidate the amounts of money that are payable to:

(a) The enforcing authority and pay those amounts with one check; and

(b) The State Treasurer and pay those amounts with one check,

but the employer shall attach to each check a statement identifying by name and social security number each obligor for whom payment is made and the amount transmitted for that obligor.

3. If the provisions of NRS 353.1467 apply, the employer shall make payment to the enforcing authority or the State Treasurer, as applicable, by way of any method of electronic transfer of money allowed by the enforcing authority or the State Treasurer. If an employer has 50 or more employees, the employer shall make payment to the Division of Welfare and Supportive Services by way of any method of electronic transfer of money allowed by the Division. If an employer makes payment by way of electronic transfer of money pursuant to this subsection, the employer shall transmit separately the name and appropriate identification number, if any, of each obligor for whom payment is made and the amount transmitted for that obligor.

4. An employer shall cooperate with and provide relevant information to an enforcing authority as necessary to enable it to enforce an obligation of support. A disclosure made in good faith pursuant to this subsection does not give rise to any action for damages resulting from the disclosure.

5. As used in this section, electronic transfer of money has the meaning ascribed to it in NRS 353.1467.

(Added to NRS by 1985, 1427; A 1987, 2246; 1997, 2277; 2003, 1022; 2007, 3313; 2010, 26th Special Session, 2)



NRS 31A.095 - Enforcement proceedings against employer for refusal to withhold and other improper acts; remedies and penalties.

1. If an employer:

(a) Wrongfully refuses to withhold income as required pursuant to NRS 31A.025 to 31A.190, inclusive, after receiving a notice to withhold income that was sent by certified mail pursuant to subsection 2 of NRS 31A.070;

(b) Refuses or intentionally fails to deliver to the enforcing authority any money required pursuant to NRS 31A.080; or

(c) Knowingly misrepresents the income of an employee,

the enforcing authority may apply for and the court may issue an order directing the employer to appear and show cause why the employer should not be subject to the penalty prescribed in subsection 2 of NRS 31A.120.

2. At the hearing on the order to show cause, the court, upon a finding that the employer wrongfully refused to withhold income as required, refused or intentionally failed to deliver money to the enforcing authority as required or knowingly misrepresented an employee s income:

(a) May order the employer to comply with the requirements of NRS 31A.025 to 31A.190, inclusive;

(b) May order the employer to provide accurate information concerning the employee s income;

(c) May fine the employer pursuant to subsection 2 of NRS 31A.120; and

(d) Shall require the employer to pay the amount the employer failed or refused to withhold from the obligor s income or refused or intentionally failed to deliver to the enforcing authority.

(Added to NRS by 1987, 2240; A 1997, 2277; 1999, 905; 2009, 954)



NRS 31A.100 - Immunity for complying employer; discharge of employer s liability to obligor; immunity for enforcing authority.

1. An employer who complies with a notice to withhold income that is regular on its face may not be held liable in any civil action for any conduct taken in compliance with the notice.

2. Compliance by an employer with a notice to withhold income is a discharge of the employer s liability to the obligor as to that portion of the income affected.

3. If a court issues an order to stay a withholding of income, the enforcing authority may not be held liable in any civil action to the obligor for any money withheld before the stay becomes effective.

(Added to NRS by 1985, 1427; A 1997, 2278)



NRS 31A.110 - Collection of obligation for support of spouse or former spouse in conjunction with support for child.

The enforcing authority may, pursuant to NRS 31A.025 to 31A.190, inclusive, collect, by withholding, an obligation for the support of a spouse or a former spouse under a valid order of a court, if the enforcing authority is also collecting support for a child of that spouse or former spouse from the same obligor and the child resides with the spouse or former spouse for whom the obligation of support is being collected.

(Added to NRS by 1985, 1427; A 1987, 2246; 1989, 675; 1997, 2278)



NRS 31A.120 - Prohibition against discharge, discipline or refusal to hire employee because of withholding; liability of employer for refusal to withhold and other improper acts.

1. It is unlawful for an employer to use the withholding of income to collect an obligation of support as a basis for refusing to hire a potential employee, discharging the employee or taking disciplinary action against the employee. Any employer who violates this section shall hire or reinstate the employee with no loss of pay or benefits, is liable for any payments of support not withheld and shall be fined $1,000. If an employee prevails in an action based on this section, the employer is liable, in an amount not less than $2,500, for payment of the employee s costs and attorney s fees incurred in that action.

2. If an employer:

(a) Wrongfully refuses to withhold from the income of an obligor as required pursuant to NRS 31A.025 to 31A.190, inclusive;

(b) Refuses or intentionally fails to deliver to the enforcing authority any money required pursuant to NRS 31A.080; or

(c) Knowingly misrepresents the income of the employee,

the employer shall pay the amount the employer refused to withhold or refused or intentionally failed to deliver to the enforcing authority and may be ordered to pay punitive damages to the person to whom support is owed in an amount not to exceed $1,000 for each pay period the employer failed to withhold income as required, refused or intentionally failed to deliver money to the enforcing authority as required or knowingly misrepresented the income of the employee.

(Added to NRS by 1985, 1427; A 1987, 2246; 1989, 957; 1997, 2278, 2279; 2009, 954)



NRS 31A.130 - Regulations governing documentation and distribution of payments.

The Division of Welfare and Supportive Services shall adopt regulations which establish procedures for all enforcing authorities for documenting payments for support and for the expeditious distribution of amounts withheld.

(Added to NRS by 1985, 1427)



NRS 31A.140 - Duty of person or entity for whom support is being collected to notify enforcing authority of change of address.

1. A person or other entity for whom support is being collected pursuant to NRS 31A.025 to 31A.190, inclusive, shall notify the enforcing authority of a change of address within a reasonable time after the change. The notice must be in writing and sent by certified mail, return receipt requested.

2. If payments are not deliverable for 3 consecutive months because of the failure of a person or other entity for whom payment of support has been withheld to notify the enforcing authority of a change of address, no further payments may be made and all payments not delivered must be returned to the obligor. The enforcing authority shall notify the employer to discontinue withholding.

(Added to NRS by 1985, 1427; A 1997, 2279)



NRS 31A.150 - Other sources of money from which support may be withheld; duty of public entity upon receipt of notice to withhold.

1. Money may be withheld for the support of a child pursuant to NRS 31A.025 to 31A.190, inclusive, from any money:

(a) Due to:

(1) The obligor as a pension, an annuity, unemployment compensation, a benefit because of disability, retirement or other cause or any other benefit;

(2) The obligor as a return of contributions and interest; or

(3) Some other person because of the death of the obligor,

from the State, a political subdivision of the State or an agency of either, a public trust, corporation or board or a system for retirement, disability or annuity established by any person or a statute of this or any other state, whether the money is payable periodically or in a lump sum; or

(b) Due to the obligor as a judgment, a settlement or the prize from any contest or lottery, from any person or other entity, whether the money is payable periodically or in a lump sum.

2. When a certified copy of a notice to withhold income is delivered by certified mail, return receipt requested, to a person or other entity described in subsection 1, the person or other entity must comply with the request and pay to the enforcing authority the amounts withheld as required in the notice to withhold income.

(Added to NRS by 1985, 1427; A 1987, 2247; 1989, 675; 1993, 542; 1997, 2280)



NRS 31A.160 - Order to withhold income for support has priority over other claims against money; other remedies for collection of support not precluded.

The withholding of income:

1. To enforce an order of a court for the support of a child has priority over any other proceeding against the same money.

2. To enforce an order of a court regarding an obligation for the current support of a child has priority over any other orders for the support of a child.

3. Is in addition to, and not a substitution for, any other remedy for the collection of an obligation for the support of a child.

(Added to NRS by 1985, 1428; A 1997, 2281)



NRS 31A.180 - Modification of amount withheld.

If an order for support on which a notice to withhold income is based is amended or modified, the enforcing authority shall, upon receipt of a certified copy of the amendment or modification, notify the employer of the obligor to modify the amount to be withheld accordingly.

(Added to NRS by 1985, 1428; A 1997, 2281)



NRS 31A.190 - Voluntary request for withholding.

An obligor may voluntarily have the payment for support withheld from the obligor s income by filing a request and a certified copy of the order for support with the enforcing authority. The enforcing authority shall send a notice to withhold income to the obligor s employer, and the employer shall withhold and pay the amount as required in the notice.

(Added to NRS by 1985, 1428; A 1997, 2281)



NRS 31A.250 - Court may order assignment of income.

In any proceeding in which the court orders an obligor to pay any amount for the support of a child, the court may also order the obligor to assign to the person entitled to the payment of support, or that person s legal representative, that portion of the income of the obligor which is due or to become due and is sufficient to pay the amount ordered by the court for the support.

(Added to NRS by 1987, 2240; A 1997, 2283)



NRS 31A.270 - Calculation of amount to be assigned.

NRS 31A.160 applies to all assignments of income pursuant to NRS 31A.250 to 31A.330, inclusive. The assignment:

1. Must be calculated in accordance with NRS 31.295.

2. May include the amount of the current support due and a payment on the arrearages if previously ordered by a court of competent jurisdiction.

(Added to NRS by 1987, 2241; A 1999, 550, 906)



NRS 31A.280 - Effect of order for assignment; duty of employer to cooperate; modification of amount assigned; reimbursement of employer; refusal of employer to honor assignment; discharge of employer s liability to pay amount assigned.

1. An order for an assignment issued pursuant to NRS 31A.250 to 31A.330, inclusive, operates as an assignment and is binding upon any existing or future employer of an obligor upon whom a copy of the order is served by certified mail, return receipt requested. The order may be modified or revoked at any time by the court.

2. To enforce the obligation for support, the employer shall cooperate with and provide relevant information concerning the obligor s employment to the person entitled to the support or that person s legal representative. A disclosure made in good faith pursuant to this subsection does not give rise to any action for damages for the disclosure.

3. If the order for support is amended or modified, the person entitled to the payment of support or that person s legal representative shall notify the employer of the obligor to modify the amount to be withheld accordingly.

4. To reimburse the employer for the employer s costs in making the payment pursuant to the assignment, the employer may deduct $3 from the amount paid to the obligor each time the employer makes a payment.

5. If an employer wrongfully refuses to honor an assignment or knowingly misrepresents the income of an employee, the court, upon request of the person entitled to the support or that person s legal representative, may enforce the assignment in the manner provided in NRS 31A.095 for the enforcement of the withholding of income.

6. Compliance by an employer with an order of assignment operates as a discharge of the employer s liability to the employee as to that portion of the employee s income affected.

(Added to NRS by 1987, 2241; A 1997, 2283; 1999, 906)



NRS 31A.290 - Prohibition against discharge or discipline of employee as result of assignment.

An employer may not use assignments of income for payments to collect an obligation of support as a basis for the discharge of an employee or for disciplinary action against the employee. An employer who discharges or disciplines an employee in violation of this section shall reinstate the employee with no loss of pay or benefits, is liable for any payments of support not paid and shall be fined $1,000. If an employee prevails in an action for reinstatement based on this section, the employer is liable, in an amount of not less than $2,500, for payment of the employee s costs and attorney s fees incurred in that action.

(Added to NRS by 1987, 2242; A 1997, 2283)



NRS 31A.300 - Payments to be made to enforcing authority; district attorney may enforce order; duty of enforcing authority to disburse payments.

In any proceeding where a court makes or has made an order of assignment of income for the payment of the support of a child to a person, the court shall direct that payments made pursuant to the assignment be made to the enforcing authority. The district attorney may appear in any proceeding to enforce that order. The enforcing authority shall disburse the payments so received to the person to whom the assignment was made in the amount that the person is entitled to receive.

(Added to NRS by 1987, 2242; A 1997, 2284; 1999, 906)



NRS 31A.310 - Duty of person or entity for whom support is being collected to notify court and employer of obligor of change of address.

1. The person or other entity to whom support is ordered to be paid by assignment of income shall notify the court and the employer of the obligor, by any form of mail requiring a return receipt, of any change of address within a reasonable time after that change.

2. If the employer or the legal representative of the person entitled to the payment for support is unable to deliver payments as required pursuant to NRS 31A.250 to 31A.330, inclusive, within 3 months because of the failure of the person entitled to the support to notify the employer or the person s legal representative of a change of address, the employer or legal representative shall not make any further payments pursuant to the assignment and shall return all undeliverable payments to the employee.

(Added to NRS by 1987, 2242; A 1997, 2284; 1999, 907)



NRS 31A.320 - Petition by obligor to terminate order of assignment.

An obligor may petition the court to terminate an order of assignment of income if:

1. The required payments have been withheld and paid for 18 consecutive months to the person entitled to the support; and

2. All arrearages have been paid.

(Added to NRS by 1987, 2242; A 1997, 2284)



NRS 31A.330 - Other sources of money from which support may be withheld; duty of public entity upon receipt of order of assignment.

1. Money may be withheld for the support of a child pursuant to NRS 31A.250 to 31A.330, inclusive, from any money due to:

(a) The obligor as a pension, an annuity, unemployment compensation, a benefit because of disability, retirement or other cause;

(b) The obligor as a return of contributions and interest; or

(c) Some other person because of the death of the obligor,

from the State of Nevada, a political subdivision of the State of Nevada or an agency of either, a public trust, corporation or board or a system for retirement, disability or annuity established by a statute of this state.

2. When a certified copy of any order of assignment is served by certified mail, return receipt requested, on any entity described in subsection 1, other than the Federal Government, it must comply with any request for a return of employee contributions by an employee named in the order by paying the contributions to the person entitled to the payment of support or that person s legal representative unless the entity has received a certified copy of an order terminating the order of assignment. A court may not directly or indirectly condition the issuance, modification or termination of, or condition the terms or conditions of, any order for the support of a child upon the issuance of such a request by an employee.

(Added to NRS by 1987, 2242; A 1997, 2284; 1999, 907)



NRS 31A.350 - Enrollment of child in plan of health insurance; notice to enroll; deduction of premiums from wages of parent; withholding of state tax refunds; liability for refusing to enroll child or misrepresenting information; immunity from liability for complying with notice; remedy not exclusive.

1. If a court orders a parent to obtain health insurance for the parent s child and the parent fails to enroll the child and provide written proof to the enforcing authority, the enforcing authority shall mail to the parent s employer or labor organization by first-class mail, a notice requiring the employer or organization to enroll the child in the plan of health insurance provided for the employer s employees or the organization s members. The Division of Welfare and Supportive Services shall, by regulation, prescribe the content of the notice and establish procedures for providing the notice to ensure compliance with federal law.

2. Except as otherwise provided in this subsection, upon receipt of a notice to enroll, mailed pursuant to subsection 1, the employer or labor organization shall enroll the child named in the notice in the plan of health insurance provided for the employer s employees or the organization s members. The child must be enrolled without regard to any restrictions upon periods for enrollment. If more than one plan is offered by the employer or labor organization, and each plan may be extended to cover the child, the child must be enrolled in the parent s plan. If the parent s plan cannot be extended to cover the child, the child must be enrolled in a plan that provides coverage for a dependent that is otherwise available to the parent, subject to the eligibility requirements of that plan. An employer, labor organization, health maintenance organization or other insurer is not required to enroll the child in a plan of health insurance if the child is not otherwise eligible to be enrolled in that plan. If the child is not eligible to be enrolled in the parent s plan of health insurance, the employer or labor organization shall notify the enforcing authority.

3. The employer or labor organization shall transfer the notice to enroll to the administrator that provides coverage pursuant to the plan of health insurance for which the child is eligible within 20 business days after the date of the notice to enroll. The administrator shall fully complete and return the response form to the enforcing authority within 40 business days after the date of the notice.

4. After the child is enrolled in a plan of health insurance, the premiums required to be paid by the parent for the child s coverage must be deducted from the parent s wages. If the parent s wages are not sufficient to pay for those premiums, the employer or labor organization shall notify the enforcing authority. A parent may contest the withholding pursuant to NRS 31A.050.

5. A notice to enroll sent pursuant to subsection 1 has the same effect as an enrollment application signed by the parent. No employer or labor organization may refuse to enroll a child because a parent has not signed an enrollment application.

6. An employer or labor organization shall, without liability to the parent, provide to the enforcing authority, upon request, information about the name of the insurer and the number of the parent s policy of health insurance.

7. The enforcing authority may withhold wages or other income and require withholding of state tax refunds whenever the responsible parent has received payment from the third party and not used the payment to reimburse the other parent or provider to the extent necessary to reimburse the Medicaid agency.

8. The enforcing authority shall promptly notify the employer or labor organization when there is no longer a current order for medical support in effect for which the enforcing authority is responsible.

9. The employer shall notify the enforcing authority when the parent subject to the notice to enroll terminates the parent s employment, and provide the last known address of the parent and the name of any new employer of the parent, if known.

10. If an employer or labor organization wrongfully refuses to enroll a child in a plan of health insurance as required in this section, or knowingly misrepresents that health insurance is not available, the employer or labor organization may be held liable for punitive damages and all unreimbursed medical expenses incurred during the period in which insurance was not in effect.

11. An employer, labor organization or enforcing authority who complies with a notice to enroll that is regular on its face may not be held liable in any civil action for any conduct taken in compliance with the notice.

12. The remedy provided by this section is in addition to, and is not a substitute for, any other remedy available for the enforcement of such an order.

(Added to NRS by 1993, 237; A 1995, 2422; 1997, 2285; 1999, 907; 2003, 1427)






Chapter 32 - Receivers

NRS 32.010 - Cases in which receiver may be appointed.

A receiver may be appointed by the court in which an action is pending, or by the judge thereof:

1. In an action by a vendor to vacate a fraudulent purchase of property, or by a creditor to subject any property or fund to the creditor s claim, or between partners or others jointly owning or interested in any property or fund, on application of the plaintiff, or of any party whose right to or interest in the property or fund, or the proceeds thereof, is probable, and where it is shown that the property or fund is in danger of being lost, removed or materially injured.

2. In an action by a mortgagee for the foreclosure of the mortgage and sale of the mortgaged property, where it appears that the mortgaged property is in danger of being lost, removed or materially injured, or that the condition of the mortgage has not been performed, and that the property is probably insufficient to discharge the mortgage debt.

3. After judgment, to carry the judgment into effect.

4. After judgment, to dispose of the property according to the judgment, or to preserve it during the pendency of an appeal, or in proceedings in aid of execution, when an execution has been returned unsatisfied, or when the judgment debtor refuses to apply the judgment debtor s property in satisfaction of the judgment.

5. In the cases when a corporation has been dissolved, or is insolvent, or in imminent danger of insolvency, or has forfeited its corporate rights.

6. In all other cases where receivers have heretofore been appointed by the usages of the courts of equity.

[1911 CPA 251; RL 5193; NCL 8749]



NRS 32.015 - Additional cases in which receiver may be appointed.

1. In addition to the cases enumerated in NRS 32.010, a court or judge may appoint a receiver in an action brought by a secured lender to enforce the right provided in NRS 40.507, or a similar right provided in a mortgage, to enter and inspect real collateral to determine the existence, location, nature and magnitude of any past, present or threatened release or presence of a hazardous substance from, in, into or onto it. A right provided in a mortgage is subject to the same limitations and requirement of notice as are provided in NRS 40.507.

2. As used in this section, hazardous substance, release and secured lender have the meanings ascribed to them in NRS 40.504, 40.505 and 40.506, respectively.

(Added to NRS by 1993, 151)



NRS 32.020 - Reversion and disposition of unclaimed dividends in receivership.

1. In any receivership proceeding instituted in which a dividend has been declared and ordered paid to creditors, any dividend which remains unclaimed for 3 years reverts to the general fund of the estate and must be applied as follows:

(a) To the payment of costs and expenses of the administration of the estate and receivership.

(b) To a new dividend distributed to creditors whose claims have been allowed but not paid in full. After those claims have been paid in full, the balance is presumed abandoned under chapter 120A of NRS.

2. This section applies to any receivership proceeding which may be brought, and includes any bank, banking corporation, corporation, copartnership, company, association or natural person.

[1:34:1929; NCL 9422]+[2:34:1929; NCL 9423] (NRS A 1979, 1760; 1983, 1476; 1987, 754; 2001, 1648; 2007, 770)






Chapter 33 - Injunctions

NRS 33.010 - Cases in which injunction may be granted.

An injunction may be granted in the following cases:

1. When it shall appear by the complaint that the plaintiff is entitled to the relief demanded, and such relief or any part thereof consists in restraining the commission or continuance of the act complained of, either for a limited period or perpetually.

2. When it shall appear by the complaint or affidavit that the commission or continuance of some act, during the litigation, would produce great or irreparable injury to the plaintiff.

3. When it shall appear, during the litigation, that the defendant is doing or threatens, or is about to do, or is procuring or suffering to be done, some act in violation of the plaintiff s rights respecting the subject of the action, and tending to render the judgment ineffectual.

[1911 CPA 195; RL 5137; NCL 8693]



NRS 33.015 - Injunction to restrain unlawful act against witness or victim of crime.

Whenever it appears that a defendant or other person is doing, about to do, threatening to do or procuring to be done some act against a victim of a crime or a witness in violation of any provision of NRS 199.230, 199.240 or 199.305, a court of competent jurisdiction may issue an injunction restraining the defendant or other person from the commission or continuance of that act.

(Added to NRS by 1983, 1683; A 1985, 225)



NRS 33.017 - Definitions.

As used in NRS 33.017 to 33.100, inclusive, unless the context otherwise requires:

1. Extended order means an extended order for protection against domestic violence.

2. Temporary order means a temporary order for protection against domestic violence.

(Added to NRS by 1985, 2283; A 1997, 1808; 1999, 1372; 2001, 2128; 2003, 1754; 2007, 1275)



NRS 33.018 - Acts which constitute domestic violence.

1. Domestic violence occurs when a person commits one of the following acts against or upon the person s spouse or former spouse, any other person to whom the person is related by blood or marriage, any other person with whom the person is or was actually residing, any other person with whom the person has had or is having a dating relationship, any other person with whom the person has a child in common, the minor child of any of those persons, the person s minor child or any other person who has been appointed the custodian or legal guardian for the person s minor child:

(a) A battery.

(b) An assault.

(c) Compelling the other person by force or threat of force to perform an act from which the other person has the right to refrain or to refrain from an act which the other person has the right to perform.

(d) A sexual assault.

(e) A knowing, purposeful or reckless course of conduct intended to harass the other person. Such conduct may include, but is not limited to:

(1) Stalking.

(2) Arson.

(3) Trespassing.

(4) Larceny.

(5) Destruction of private property.

(6) Carrying a concealed weapon without a permit.

(7) Injuring or killing an animal.

(f) A false imprisonment.

(g) Unlawful entry of the other person s residence, or forcible entry against the other person s will if there is a reasonably foreseeable risk of harm to the other person from the entry.

2. As used in this section, dating relationship means frequent, intimate associations primarily characterized by the expectation of affectional or sexual involvement. The term does not include a casual relationship or an ordinary association between persons in a business or social context.

(Added to NRS by 1985, 2283; A 1995, 902; 1997, 1808; 2007, 82, 1275)



NRS 33.019 - Masters: Appointment; qualifications; powers and duties.

1. In an action to issue, dissolve, convert, modify, register or enforce a temporary or extended order pursuant to NRS 33.017 to 33.100, inclusive, the court may appoint a master to take testimony and recommend orders.

2. The master must be an attorney licensed to practice in this State.

3. The master shall:

(a) Take testimony and establish a record; and

(b) Make findings of fact, conclusions of law and recommendations concerning a temporary or extended order.

(Added to NRS by 1999, 1372)



NRS 33.020 - Requirements for issuance of temporary and extended orders; availability of court; court clerk to inform protected party upon transfer of information to Central Repository.

1. If it appears to the satisfaction of the court from specific facts shown by a verified application that an act of domestic violence has occurred or there exists a threat of domestic violence, the court may grant a temporary or extended order. A temporary or extended order must not be granted to the applicant or the adverse party unless the applicant or the adverse party has requested the order and has filed a verified application that an act of domestic violence has occurred or there exists a threat of domestic violence.

2. The court may require the applicant or the adverse party, or both, to appear before the court before determining whether to grant the temporary or extended order.

3. A temporary order may be granted with or without notice to the adverse party. An extended order may only be granted after notice to the adverse party and a hearing on the application. A hearing on an application for an extended order must be held within 45 days after the date on which the application for the extended order is filed.

4. The court shall rule upon an application for a temporary order within 1 judicial day after it is filed.

5. If it appears to the satisfaction of the court from specific facts communicated by telephone to the court by an alleged victim that an act of domestic violence has occurred and the alleged perpetrator of the domestic violence has been arrested and is presently in custody pursuant to NRS 171.137, the court may grant a temporary order. Before approving an order under such circumstances, the court shall confirm with the appropriate law enforcement agency that the applicant is an alleged victim and that the alleged perpetrator is in custody. Upon approval by the court, the signed order may be transmitted to the facility where the alleged perpetrator is in custody by electronic or telephonic transmission to a facsimile machine. If such an order is received by the facility holding the alleged perpetrator while the alleged perpetrator is still in custody, the order must be personally served by an authorized employee of the facility before the alleged perpetrator is released. The court shall mail a copy of each order issued pursuant to this subsection to the alleged victim named in the order and cause the original order to be filed with the court clerk on the first judicial day after it is issued.

6. In a county whose population is 52,000 or more, the court shall be available 24 hours a day, 7 days a week, including nonjudicial days and holidays, to receive communications by telephone and for the issuance of a temporary order pursuant to subsection 5.

7. In a county whose population is less than 52,000, the court may be available 24 hours a day, 7 days a week, including nonjudicial days and holidays, to receive communications by telephone and for the issuance of a temporary order pursuant to subsection 5.

8. The clerk of the court shall inform the protected party upon the successful transfer of information concerning the registration to the Central Repository for Nevada Records of Criminal History as required pursuant to NRS 33.095.

(Added to NRS by 1979, 946; A 1985, 2286; 1993, 810; 1995, 902; 1997, 1808; 1999, 1372; 2001, 1214; 2011, 1138)



NRS 33.030 - Contents of order; interlocutory appeal.

1. The court by a temporary order may:

(a) Enjoin the adverse party from threatening, physically injuring or harassing the applicant or minor child, either directly or through an agent;

(b) Exclude the adverse party from the applicant s place of residence;

(c) Prohibit the adverse party from entering the residence, school or place of employment of the applicant or minor child and order the adverse party to stay away from any specified place frequented regularly by them;

(d) If it has jurisdiction under chapter 125A of NRS, grant temporary custody of the minor child to the applicant;

(e) Enjoin the adverse party from physically injuring, threatening to injure or taking possession of any animal that is owned or kept by the applicant or minor child, either directly or through an agent;

(f) Enjoin the adverse party from physically injuring or threatening to injure any animal that is owned or kept by the adverse party, either directly or through an agent; and

(g) Order such other relief as it deems necessary in an emergency situation.

2. The court by an extended order may grant any relief enumerated in subsection 1 and:

(a) Specify arrangements for visitation of the minor child by the adverse party and require supervision of that visitation by a third party if necessary;

(b) Specify arrangements for the possession and care of any animal owned or kept by the adverse party, applicant or minor child; and

(c) Order the adverse party to:

(1) Avoid or limit communication with the applicant or minor child;

(2) Pay rent or make payments on a mortgage on the applicant s place of residence;

(3) Pay for the support of the applicant or minor child, including, without limitation, support of a minor child for whom a guardian has been appointed pursuant to chapter 159 of NRS or a minor child who has been placed in protective custody pursuant to chapter 432B of NRS, if the adverse party is found to have a duty to support the applicant or minor child;

(4) Pay all costs and fees incurred by the applicant in bringing the action; and

(5) Pay monetary compensation to the applicant for lost earnings and expenses incurred as a result of the applicant attending any hearing concerning an application for an extended order.

3. If an extended order is issued by a justice court, an interlocutory appeal lies to the district court, which may affirm, modify or vacate the order in question. The appeal may be taken without bond, but its taking does not stay the effect or enforcement of the order.

4. A temporary or extended order must specify, as applicable, the county and city, if any, in which the residence, school, child care facility or other provider of child care, and place of employment of the applicant or minor child are located.

5. A temporary or extended order must provide notice that a person who is arrested for violating the order will not be admitted to bail sooner than 12 hours after the person s arrest if:

(a) The arresting officer determines that such a violation is accompanied by a direct or indirect threat of harm;

(b) The person has previously violated a temporary or extended order for protection; or

(c) At the time of the violation or within 2 hours after the violation, the person has:

(1) A concentration of alcohol of 0.08 or more in the person s blood or breath; or

(2) An amount of a prohibited substance in the person s blood or urine that is equal to or greater than the amount set forth in subsection 3 of NRS 484C.110.

(Added to NRS by 1985, 2284; A 1995, 219; 2001, 1215; 2007, 82, 1013, 1276)



NRS 33.031 - Extended order may prohibit possession of firearm by adverse party; factors for court to consider in determining whether to prohibit possession of firearm; exception; penalty.

1. A court may include in an extended order issued pursuant to NRS 33.030:

(a) A requirement that the adverse party surrender, sell or transfer any firearm in the adverse party s possession or under the adverse party s custody or control in the manner set forth in NRS 33.033; and

(b) A prohibition on the adverse party against possessing or having under the adverse party s custody or control any firearm while the order is in effect.

2. In determining whether to include the provisions set forth in subsection 1 in an extended order, the court must consider, without limitation, whether the adverse party:

(a) Has a documented history of domestic violence;

(b) Has used or threatened to use a firearm to injure or harass the applicant, a minor child or any other person; and

(c) Has used a firearm in the commission or attempted commission of any crime.

3. If a court includes the provisions set forth in subsection 1 in an extended order, the court may include a limited exception from the prohibition to possess or have under the adverse party s custody or control any firearm if the adverse party establishes that:

(a) The adverse party is employed by an employer who requires the adverse party to use or possess a firearm as an integral part of the adverse party s employment; and

(b) The employer will provide for the storage of any such firearm during any period when the adverse party is not working.

4. An adverse party who violates any provision included in an extended order pursuant to this section concerning the surrender, sale, transfer, possession, custody or control of a firearm is guilty of a gross misdemeanor. If the court includes any such provision in an extended order, the court must include in the order a statement that violation of such a provision in the order is a gross misdemeanor.

(Added to NRS by 2007, 1274)



NRS 33.033 - Requirements for surrender, sale or transfer of firearm in possession of adverse party; law enforcement agency may charge fee for collection and storage of firearm.

1. If a court orders an adverse party to surrender any firearm pursuant to NRS 33.031, the adverse party shall, not later than 24 hours after service of the order:

(a) Surrender any firearm in the adverse party s possession or under the adverse party s custody or control to the appropriate local law enforcement agency designated by the court in the order;

(b) Surrender any firearm in the adverse party s possession or under the adverse party s custody or control to a person designated by the court in the order; or

(c) Sell or transfer any firearm in the adverse party s possession or under the adverse party s custody or control to a licensed firearm dealer.

2. If the court orders the adverse party to surrender any firearm to a local law enforcement agency pursuant to paragraph (a) of subsection 1, the law enforcement agency shall provide the adverse party with a receipt which includes a description of each firearm surrendered and the adverse party shall, not later than 72 hours or 1 business day, whichever is later, after surrendering any such firearm, provide the receipt to the court.

3. If the court orders the adverse party to surrender any firearm to a person designated by the court pursuant to paragraph (b) of subsection 1, the adverse party shall, not later than 72 hours or 1 business day, whichever is later, after the adverse party surrenders any firearm to such person, provide to the court and the appropriate local law enforcement agency the name and address of the person designated in the order and a written description of each firearm surrendered to such person.

4. If the adverse party sells or transfers any firearm to a licensed firearm dealer that is subject to an order pursuant to paragraph (c) of subsection 1, the adverse party shall, not later than 72 hours or 1 business day, whichever is later, after such sale or transfer, provide to the court and the appropriate local law enforcement agency a receipt of such sale or transfer and a written description of each firearm sold or transferred.

5. If there is probable cause to believe that the adverse party has not surrendered, sold or transferred any firearm in the adverse party s possession or under the adverse party s custody or control within 24 hours after service of the order, the court may issue and deliver to any law enforcement officer a search warrant which authorizes the law enforcement officer to enter and search any place where there is probable cause to believe any firearm is located and seize the firearm.

6. A local law enforcement agency may charge and collect a fee from the adverse party for the collection and storage of a firearm pursuant to this section. The fee must not exceed the cost incurred by the local law enforcement agency to provide the service.

(Added to NRS by 2007, 1274)



NRS 33.035 - Extended order to include assignment of income for support of child in certain circumstances.

1. If a court issues an extended order which includes an order for the support of a minor child, the court shall order the adverse party to assign to the party who obtained the extended order that portion of the income of the adverse party which is due or to become due and is sufficient to pay the amount ordered by the court for the support, unless the court finds good cause for the postponement of the assignment. A finding of good cause must be based upon a written finding by the court that the immediate assignment of income would not be in the best interests of the child.

2. An assignment of income ordered pursuant to subsection 1 is subject to the provisions of chapters 31A and 125B of NRS.

3. The Division of Welfare and Supportive Services of the Department of Health and Human Services, in consultation with the Office of Court Administrator and other interested governmental entities, shall develop procedures and forms to allow a person to whom an assignment is ordered to be made to enforce the assignment in an expeditious and safe manner.

(Added to NRS by 2003, 1753)



NRS 33.040 - No requirement of action for dissolution of marriage; order does not preclude other action; consolidation with other action.

1. A temporary or extended order may be granted under NRS 33.020 without regard to whether an action for divorce, annulment of marriage or separate maintenance has been filed respecting the applicant and the adverse party.

2. A temporary or extended order is in addition to and not in lieu of any other available civil or criminal action. An applicant is not barred from seeking an order because of other pending proceedings.

3. An application for a temporary or extended order may be consolidated with another civil action if it would prevent an act of domestic violence.

(Added to NRS by 1985, 2286)



NRS 33.050 - Assessment of court costs and fees; duty of court clerk to assist parties; no charge for certified copy of order for applicant.

1. The payment of all costs and official fees must be deferred for any applicant for a temporary or extended order. After any hearing and no later than final disposition of the application or order, the court shall assess the costs and fees against the adverse party, except that the court may reduce them or waive them, as justice may require.

2. The clerk of the court shall provide each party, free of cost, with information about the:

(a) Availability of temporary and extended orders;

(b) Procedure for filing an application for an order; and

(c) Right to proceed without legal counsel.

3. The clerk of the court or other person designated by the court shall assist any party in completing and filing the application, affidavit and any other paper or pleading necessary to initiate or respond to an application for a temporary or extended order. This assistance does not constitute the practice of law, but the clerk shall not render any advice or service that requires the professional judgment of an attorney.

4. The clerk of the court shall not charge an applicant for a temporary or extended order for providing the applicant with a certified copy of the temporary or extended order.

(Added to NRS by 1985, 2284; A 1997, 191; 2001, 2128)



NRS 33.060 - Notice of order to law enforcement agency; duty to serve and enforce order without charge; no charge for copy of order for applicant and adverse party.

1. The court shall transmit, by the end of the next business day after the order is issued, a copy of the temporary or extended order to the appropriate law enforcement agency which has jurisdiction over the residence, school, child care facility or other provider of child care, or place of employment of the applicant or the minor child.

2. The court shall order the appropriate law enforcement agency to serve, without charge, the adverse party personally with the temporary order and to file with or mail to the clerk of the court proof of service by the end of the next business day after service is made. Service of an application for an extended order and the notice of hearing thereon must be served upon the adverse party:

(a) Pursuant to the Nevada Rules of Civil Procedure; or

(b) In the manner provided in NRS 33.065.

3. A law enforcement agency shall enforce a temporary or extended order without regard to the county in which the order was issued.

4. The clerk of the court shall issue, without fee, a copy of the temporary or extended order to the applicant and the adverse party.

(Added to NRS by 1985, 2285; A 1995, 219; 2001, 2129; 2003, 1754)



NRS 33.065 - Alternative method for serving adverse party at current place of employment; when adverse party deemed served; immunity from liability for employer.

1. If the current address where the adverse party resides is unknown and the law enforcement agency has made at least two attempts to personally serve the adverse party at the adverse party s current place of employment, the law enforcement agency or a person designated by the law enforcement agency may serve the adverse party by:

(a) Delivering a copy of the application for an extended order, the notice of hearing thereon and a copy of the temporary order to the current place of employment of the adverse party; and

(b) Thereafter, mailing a copy of the application for an extended order, the notice of hearing thereon and a copy of the temporary order to the adverse party at the adverse party s current place of employment.

2. Delivery pursuant to paragraph (a) of subsection 1 must be made by leaving a copy of the documents specified at the current place of employment of the adverse party with the manager of the department of human resources or another similar person. Such a person shall:

(a) Accept service of the documents and make a reasonable effort to deliver the documents to the adverse party;

(b) Identify another appropriate person who will accept service of the documents and who shall make a reasonable effort to deliver the documents to the adverse party; or

(c) Contact the adverse party and arrange for the adverse party to be present at the place of employment to accept service of the documents personally.

3. After delivering the documents to the place of employment of the adverse party, a copy of the documents must be mailed to the adverse party by first-class mail to the place of employment of the adverse party in care of the employer.

4. The adverse party shall be deemed to have been served 10 days after the date on which the documents are mailed to the adverse party.

5. Upon completion of service pursuant to this section, the law enforcement agency or the person designated by the law enforcement agency who served the adverse party in the manner set forth in this section shall file with or mail to the clerk of the court proof of service in this manner.

6. An employer is immune from civil liability for any act or omission with respect to accepting service of documents, delivering documents to the adverse party or contacting the adverse party and arranging for the adverse party to accept service of the documents personally pursuant to this section, if the employer acts in good faith with respect to accepting service of documents, delivering documents to the adverse party or contacting the adverse party and arranging for the adverse party to accept service of the documents personally.

(Added to NRS by 2003, 1754)



NRS 33.070 - Inclusion in order of requirement of arrest; verification of notice to adverse party.

1. Every temporary or extended order must include a provision ordering any law enforcement officer to arrest an adverse party if the officer has probable cause to believe that the adverse party has violated any provision of the order. The law enforcement officer may make an arrest with or without a warrant and regardless of whether the violation occurs in the officer s presence.

2. If a law enforcement officer cannot verify that the adverse party was served with a copy of the application and order, the officer shall:

(a) Inform the adverse party of the specific terms and conditions of the order;

(b) Inform the adverse party that the adverse party now has notice of the provisions of the order and that a violation of the order will result in the adverse party s arrest;

(c) Inform the adverse party of the location of the court that issued the original order and the hours during which the adverse party may obtain a copy of the order; and

(d) Inform the adverse party of the date and time set for a hearing on an application for an extended order, if any.

3. Information concerning the terms and conditions of the order, the date and time of the notice provided to the adverse party and the name and identifying number of the officer who gave the notice must be provided in writing to the applicant and noted in the records of the law enforcement agency and the court.

(Added to NRS by 1985, 2285; A 1997, 1809; 2003, 888; 2007, 1277)



NRS 33.080 - Expiration, conversion, modification and dissolution of order; hearing.

1. A temporary order expires within such time, not to exceed 30 days, as the court fixes. If an application for an extended order is filed within the period of a temporary order or at the same time that an application for a temporary order is filed, the temporary order remains in effect until the hearing on the extended order is held.

2. On 2 days notice to the party who obtained the temporary order, the adverse party may appear and move its dissolution or modification, and in that event the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

3. An extended order expires within such time, not to exceed 1 year, as the court fixes. A temporary order may be converted by the court, upon notice to the adverse party and a hearing, into an extended order effective for not more than 1 year.

(Added to NRS by 1985, 2285; A 1999, 1373)



NRS 33.085 - Order from another jurisdiction: Accorded full faith and credit under certain circumstances; effect of mutual orders; enforcement; effect of not registering order or including order in repository or database; immunity.

1. Except as otherwise provided in subsection 2, an order for protection against domestic violence issued by the court of another state, territory or Indian tribe within the United States, including, without limitation, any provisions in the order related to custody and support, is valid and must be accorded full faith and credit and enforced by the courts of this state as if it were issued by a court in this state, regardless of whether the order has been registered in this state, if the court in this state determines that:

(a) The issuing court had jurisdiction over the parties and the subject matter under the laws of the State, territory or Indian tribe in which the order was issued; and

(b) The adverse party was given reasonable notice and an opportunity to be heard before the order was issued or, in the case of an ex parte order, the adverse party was given reasonable notice and an opportunity to be heard within the time required by the laws of the issuing state, territory or tribe and, in any event, within a reasonable time after the order was issued.

2. If the order for protection against domestic violence issued by the court of another state, territory or Indian tribe is a mutual order for protection against domestic violence and:

(a) No counter or cross-petition or other pleading was filed by the adverse party; or

(b) A counter or cross-petition or other pleading was filed and the court did not make a specific finding of domestic violence by both parties,

the court shall refuse to enforce the order against the applicant and may determine whether to issue its own temporary or extended order.

3. A law enforcement officer shall enforce an order for protection against domestic violence issued by the court of another state, territory or Indian tribe and shall make an arrest for a violation thereof in the same manner that a law enforcement officer would make an arrest for a violation of a temporary or extended order issued by a court of this state unless it is apparent to the officer that the order is not authentic on its face. An officer shall determine that an order is authentic on its face if the order contains:

(a) The names of the parties;

(b) Information indicating that the order has not expired; and

(c) Information indicating that the court which issued the order had legal authority to issue the order as evidenced by a certified copy of the order, a file-stamped copy of the order, an authorized signature or stamp of the court which issued the order or another indication of the authority of the court which issued the order.

An officer may determine that any other order is authentic on its face.

4. In enforcing an order for protection against domestic violence issued by the court of another state, territory or Indian tribe or arresting a person for a violation of such an order, a law enforcement officer may rely upon:

(a) A copy of an order for protection against domestic violence that has been provided to the officer;

(b) An order for protection against domestic violence that is included in the Repository for Information Concerning Orders for Protection Against Domestic Violence pursuant to NRS 33.095 or in any national crime information database;

(c) Oral or written confirmation from a law enforcement agency or court in the jurisdiction in which the order for protection against domestic violence was issued that the order is valid and effective; or

(d) An examination of the totality of the circumstances concerning the existence of a valid and effective order for protection against domestic violence, including, without limitation, the statement of a person protected by the order that the order remains in effect.

5. The fact that an order has not been registered or included in the Repository for Information Concerning Orders for Protection Against Domestic Violence in the Central Repository for Nevada Records of Criminal History pursuant to NRS 33.095 or in any national crime information database is not grounds for a law enforcement officer to refuse to enforce the terms of the order unless it is apparent to the officer that the order is not authentic on its face.

6. A court or law enforcement officer who enforces an order for protection against domestic violence issued by the court of another state, territory or Indian tribe based upon a reasonable belief that the order is valid or who refuses to enforce such an order based upon a reasonable belief that the order is not valid and the employer of such a law enforcement officer are immune from civil and criminal liability for any action taken or not taken based on that belief.

(Added to NRS by 2001, 2127)



NRS 33.090 - Order from another jurisdiction: Registration in this State; duties of court clerk; prohibition against notification of adverse party by clerk; no charge for registration, certified copy or service.

1. A person may register an order for protection against domestic violence issued by the court of another state, territory or Indian tribe within the United States by presenting a certified copy of the order to the clerk of the court in a judicial district in which the person believes that enforcement may be necessary.

2. The clerk of the court shall:

(a) Maintain a record of each order registered pursuant to this section;

(b) Provide the protected party with a certified copy of the order registered pursuant to this section bearing proof of registration with the court;

(c) Forward, by the end of the next business day, a copy of an order registered pursuant to this section to the appropriate law enforcement agency which has jurisdiction over the residence, school, child care facility or other provider of child care, or place of employment of the protected party or the child of the protected party; and

(d) Inform the protected party upon the successful transfer of information concerning the registration to the Central Repository for Nevada Records of Criminal History as required pursuant to NRS 33.095.

3. The clerk of the court shall not:

(a) Charge a fee for registering an order or for providing a certified copy of an order pursuant to this section.

(b) Notify the party against whom the order has been made that an order for protection against domestic violence issued by the court of another state, territory or Indian tribe has been registered in this State.

4. A person who registers an order pursuant to this section must not be charged to have the order served in this State.

(Added to NRS by 1985, 2286; A 1997, 1810; 1999, 2063; 2001, 2129)



NRS 33.095 - Duty to transmit information concerning temporary or extended order to Central Repository.

Any time that a court issues a temporary or extended order and any time that a person serves such an order, registers such an order or receives any information or takes any other action pursuant to NRS 33.017 to 33.100, inclusive, the person shall cause to be transmitted, in the manner prescribed by the Central Repository for Nevada Records of Criminal History, any information required by the Central Repository in a manner which ensures that the information is received by the Central Repository by the end of the next business day.

(Added to NRS by 1997, 1807)



NRS 33.100 - Penalty for intentional violation of order.

A person who intentionally violates a temporary or extended order is guilty of a misdemeanor, unless a more severe penalty is prescribed by law for the act that constitutes the violation of the order.

(Added to NRS by 1985, 2286; A 1989, 138; 1995, 1014; 1997, 35; 2001 Special Session, 123; 2003, 1515; 2005, 955)



NRS 33.200 - Definitions.

As used in NRS 33.200 to 33.360, inclusive, unless the context otherwise requires, the words and terms defined in NRS 33.210, 33.220 and 33.230 have the meanings ascribed to them in those sections.

(Added to NRS by 2001, 2843)



NRS 33.210 - Employee defined.

Employee means a person who is employed by an employer, including, without limitation, an independent contractor.

(Added to NRS by 2001, 2843)



NRS 33.220 - Employer defined.

Employer means a public or private employer in this state, including, without limitation, the State of Nevada, an agency of this state and a political subdivision of this state.

(Added to NRS by 2001, 2843)



NRS 33.230 - Order for protection against harassment in the workplace defined.

Order for protection against harassment in the workplace means an order issued pursuant to NRS 33.270.

(Added to NRS by 2001, 2843)



NRS 33.240 - Acts that constitute harassment in workplace.

Harassment in the workplace occurs when:

1. A person knowingly threatens to cause or commits an act that causes:

(a) Bodily injury to the person or another person;

(b) Damage to the property of another person; or

(c) Substantial harm to the physical or mental health or safety of a person;

2. The threat is made or the act is committed against an employer, an employee of the employer while the employee performs the employee s duties of employment or a person present at the workplace of the employer; and

3. The threat would cause a reasonable person to fear that the threat will be carried out or the act would cause a reasonable person to feel terrorized, frightened, intimidated or harassed.

(Added to NRS by 2001, 2843)



NRS 33.250 - Verified application for temporary order; contents of application.

1. An employer or an authorized agent of an employer who reasonably believes that harassment in the workplace has occurred may file a verified application for a temporary order for protection against harassment in the workplace against the person who allegedly committed the harassment.

2. The verified application must include, without limitation:

(a) The name of the employer seeking the order;

(b) The name and address, if known, of the person who allegedly committed the harassment in the workplace; and

(c) A detailed description of the events that allegedly constituted harassment in the workplace and the dates on which these events occurred.

(Added to NRS by 2001, 2844)



NRS 33.260 - Notice of intent to seek order to be provided to known target of harassment.

If an employer has knowledge that a specific person is the target of harassment in the workplace and the employer intends to seek a temporary or extended order for protection against such harassment, the employer shall make a good faith effort to notify the person who is the target of the harassment that the employer intends to seek such an order.

(Added to NRS by 2001, 2848)



NRS 33.270 - Requirements for issuance of temporary or extended order; expiration; right to challenge temporary order; award of costs and attorney s fees to prevailing party; interlocutory appeal of extended order.

1. The court may issue a temporary order for protection against harassment in the workplace if it appears to the satisfaction of the court from specific facts shown by a verified application filed pursuant to NRS 33.250 that harassment in the workplace has occurred.

2. Except as otherwise provided in subsection 4, a temporary order for protection against harassment in the workplace must not be issued without notice to the person who allegedly committed the harassment. A temporary order for protection against harassment in the workplace must not be issued without the giving of security by the employer in an amount determined by the court to be sufficient to pay for such costs and damages as may be incurred or suffered by the person who allegedly committed the harassment if the person who allegedly committed the harassment is found to have been wrongfully enjoined or restrained.

3. The court may require the employer or the person who allegedly committed the harassment, or both, to appear before the court before determining whether to issue the temporary order for protection against harassment in the workplace.

4. A court may issue a temporary order for protection against harassment in the workplace without written or oral notice to the person who allegedly committed the harassment or the person s attorney only if:

(a) A verified application is accompanied by an affidavit that contains specific facts which clearly show that immediate and irreparable injury, loss or damage will result to the employer, an employee of the employer while the employee performs the duties of the employee s employment or a person who is present at the workplace of the employer before the person who allegedly committed the harassment or the person s attorney can be heard in opposition; and

(b) The employer and the employer s attorney, if any, set forth in the affidavit:

(1) The efforts, if any, that have been made to give notice to the person who allegedly committed the harassment; and

(2) The facts supporting waiver of notice requirements.

5. A temporary order for protection against harassment in the workplace that is granted, with or without notice, must expire not later than 15 days after the date on which the order is issued, unless extended pursuant to subsections 6 and 7.

6. If a temporary order for protection against harassment in the workplace is granted, with or without notice, the employer or the employer s authorized agent may apply for an extended order for protection against harassment in the workplace by filing a verified application for an extended order for protection against harassment in the workplace. If such an application is filed, the temporary order remains in effect until the hearing on the application for an extended order is held. The application must:

(a) In addition to the information required by subsection 2 of NRS 33.250, set forth the facts that provide the basis for granting an extended order for protection against harassment in the workplace;

(b) Be filed before the expiration of the temporary order for protection against harassment in the workplace;

(c) Be heard as soon as reasonably possible and not later than 10 days after the date on which the application is filed with the court unless the court determines that there are compelling reasons to hold the hearing at a later date; and

(d) Be dismissed if the court finds that the temporary order for protection against harassment in the workplace which is the basis of the application has been dissolved or has expired.

7. At the hearing on an application filed pursuant to subsection 6, the employer must present evidence sufficient to support the granting of the application for an extended order for protection against harassment in the workplace. At the hearing, the court may:

(a) Dissolve or modify the temporary order for protection against harassment in the workplace; or

(b) Grant an extended order for protection against harassment in the workplace.

8. If granted, an extended order for protection against harassment in the workplace expires within such time, not to exceed 1 year, as the court fixes.

9. Upon 2 days notice to an employer who obtained a temporary order for protection against harassment in the workplace without notice or on such shorter notice to the employer as the court may prescribe, the person who allegedly committed the harassment may appear and move the dissolution or modification of the temporary order for protection against harassment in the workplace. Upon the filing of such a motion, the court shall proceed to hear and determine the motion as expeditiously as the ends of justice require. At the hearing, the court may dissolve, modify or extend the order.

10. The court may award costs and reasonable attorney s fees to the prevailing party in a matter brought pursuant to this section.

11. If a court issues an extended order for protection against harassment in the workplace, an interlocutory appeal lies to the district court, which may affirm, modify or vacate the order in question. The appeal may be taken without bond, but its taking does not stay the effect or enforcement of the order.

(Added to NRS by 2001, 2844; A 2005, 955)



NRS 33.280 - Effect of temporary or extended order; court may not issue order against more than one person; contents of order.

1. A temporary or extended order for protection against harassment in the workplace may:

(a) Enjoin the person who allegedly committed the harassment from contacting the employer, an employee of the employer while the employee is performing the employee s duties of employment and any person while the person is present at the workplace of the employer;

(b) Order the person who allegedly committed the harassment to stay away from the workplace of the employer; and

(c) Order such other relief as the court deems necessary to protect the employer, the workplace of the employer, the employees of the employer while performing their duties of employment and any other persons who are present at the workplace.

2. A court may not issue a temporary or extended order for protection against harassment in the workplace that is against more than one person.

3. A temporary or extended order for protection against harassment in the workplace must:

(a) Specify, as applicable, the county and city, if any, in which the workplace of the employer is located and in which the employees of the employer perform their duties of employment;

(b) Include a provision ordering any law enforcement officer to arrest the person who allegedly committed the harassment, with or without a warrant, if the officer has probable cause to believe that the person has been served with a copy of the order and has violated a provision of the order;

(c) State the reasons for granting the order; and

(d) Include the following statement:

WARNING

This is an official court order. If you disobey this order, you may be arrested and prosecuted for the crime of violating an order for protection against harassment in the workplace and any other crime that you may have committed in disobeying this order.

4. In addition to the requirements of subsection 3, if the court granted a temporary order for protection against harassment in the workplace without notice, the order must:

(a) Include a statement that the person who allegedly committed the harassment is entitled to a hearing on the order pursuant to NRS 33.270;

(b) Include the name and address of the court in which the petition for a hearing may be filed;

(c) Contain the date and hour of issuance;

(d) Be immediately filed with the clerk of the court;

(e) Define the irreparable injury, loss or damage resulting from the harassment and state why it is irreparable; and

(f) Set forth the reasons for granting the order without notice.

(Added to NRS by 2001, 2845)



NRS 33.290 - Order does not preclude other action.

A temporary or extended order for protection against harassment in the workplace is in addition to and not in lieu of any other available civil or criminal action. An employer is not barred from seeking an order because of other pending proceedings.

(Added to NRS by 2001, 2846)



NRS 33.300 - Transmittal of copy of order to law enforcement agency; service and enforcement of order; issuance of copies of order.

1. A court shall transmit, by the end of the next business day after a temporary or extended order for protection against harassment in the workplace is issued, a copy of the order to the appropriate law enforcement agency that has jurisdiction over the workplace of the employer or the areas in which the employees of the employer perform their duties of employment.

2. The court may order the appropriate law enforcement agency to serve the person who allegedly committed the harassment personally with the order if it finds that such service is necessary to avoid an act of violence and to file with or mail to the clerk of the court proof of service by the end of the next business day after service is made. Service of an application for an order, the notice of hearing thereon and the order must be served upon the person who allegedly committed the harassment pursuant to the Nevada Rules of Civil Procedure.

3. A law enforcement agency shall enforce a temporary or extended order for protection against harassment in the workplace without regard to the county in which the order was issued.

4. The clerk of the court that issued a temporary or extended order for protection against harassment in the workplace shall issue a copy of the order to the employer who requested the order and the person who allegedly committed the harassment.

(Added to NRS by 2001, 2846)



NRS 33.310 - Registration of order; effect of registration; duty of court clerk to maintain record of registered order.

1. An employer or an authorized agent of an employer may register a temporary or extended order for protection against harassment in the workplace issued by the court of another state by presenting a certified copy of the order to the clerk of the court in a judicial district in which the employer believes that enforcement may be necessary.

2. A temporary or extended order for protection against harassment in the workplace that is registered has the same effect and must be enforced in like manner as such an order issued by a court of this state.

3. The clerk of the court shall maintain a record of each order registered pursuant to this section.

(Added to NRS by 2001, 2847)



NRS 33.320 - Arrest of person who violates order; service of order; duty to note date and time of service on copy of order issued to employer.

1. Whether or not a violation occurs in the presence of a law enforcement officer, the officer may, with or without a warrant, arrest and take into custody a person if the officer has probable cause to believe that:

(a) An order has been issued pursuant to NRS 33.270 against the person;

(b) The person has been served with a copy of the order; and

(c) The person is acting in violation of the order.

2. If a law enforcement officer cannot verify that the person was served with a copy of the order and the officer is at the workplace of the employer, the officer shall serve the person with a copy of the order if a copy is available.

3. A law enforcement officer who serves a person with a copy of an order pursuant to subsection 2 shall note the date and time of such service on the copy of the order that was issued to the employer.

(Added to NRS by 2001, 2847)



NRS 33.330 - Immunity for certain persons who enforce or refuse to enforce order.

1. A court, a law enforcement officer or any other person who enforces a temporary or extended order for protection against harassment in the workplace based upon a reasonable belief that the order is valid is immune from civil and criminal liability for any action taken based upon that belief.

2. A court, a law enforcement officer or any other person who refuses to enforce a temporary or extended order for protection against harassment in the workplace based upon a reasonable belief that the order is not valid is immune from civil and criminal liability for any action taken or not taken based upon that belief.

3. The employer of a law enforcement officer who enforces a temporary or extended order for protection against harassment in the workplace based upon a reasonable belief that the order is valid or who refuses to enforce such an order based upon a reasonable belief that the order is not valid is immune from civil and criminal liability for any action taken or not taken by the law enforcement officer based upon that belief.

(Added to NRS by 2001, 2847)



NRS 33.340 - Employer immune from civil liability under certain circumstances; use of actions taken and statements made by employer.

1. An employer is immune from civil liability for:

(a) Seeking a temporary or extended order for protection against harassment in the workplace, if the employer acts in good faith in seeking the order; or

(b) Failing to seek a temporary or extended order for protection against harassment in the workplace.

2. An action taken or a statement made by an employer pursuant to NRS 33.200 to 33.360, inclusive:

(a) Shall not be deemed an admission by the employer of any fact; and

(b) May be used for the purposes of impeachment.

(Added to NRS by 2001, 2848)



NRS 33.350 - Penalty for intentional violation of order.

A person who intentionally violates a temporary or extended order for protection against harassment in the workplace is guilty of a misdemeanor, unless a more severe penalty is prescribed by law for the act that constitutes the violation of the order.

(Added to NRS by 2001, 2848; A 2005, 956)



NRS 33.360 - Limitations on effect of provisions.

The provisions of NRS 33.200 to 33.360, inclusive, do not:

1. Modify the duty of an employer to provide a safe workplace for the employees of the employer and other persons present at the workplace of the employer;

2. Prohibit a person from engaging in any constitutionally protected exercise of free speech, including, without limitation, speech involving labor disputes concerning organized labor; or

3. Prohibit a person from engaging in any activity which is part of a labor dispute.

(Added to NRS by 2001, 2848)



NRS 33.400 - Parent or guardian authorized to petition for order on behalf of child; contents of order; appeal of extended order; penalty for violation of order.

1. In addition to any other remedy provided by law, the parent or guardian of a child may petition any court of competent jurisdiction on behalf of the child for a temporary or extended order against a person who is 18 years of age or older and who the parent or guardian reasonably believes has committed or is committing a crime involving:

(a) Physical or mental injury to the child of a nonaccidental nature; or

(b) Sexual abuse or sexual exploitation of the child.

2. If such an order on behalf of a child is granted, the court may direct the person who allegedly committed or is committing the crime to:

(a) Stay away from the home, school, business or place of employment of the child and any other location specifically named by the court.

(b) Refrain from contacting, intimidating, threatening or otherwise interfering with the child and any other person specifically named by the court, who may include, without limitation, a member of the family or the household of the child.

(c) Comply with any other restriction which the court deems necessary to protect the child or to protect any other person specifically named by the court, who may include, without limitation, a member of the family or the household of the child.

3. If a defendant charged with committing a crime described in subsection 1 is released from custody before trial or is found guilty or guilty but mentally ill during the trial, the court may issue a temporary or extended order or provide as a condition of the release or sentence that the defendant:

(a) Stay away from the home, school, business or place of employment of the child against whom the alleged crime was committed and any other location specifically named by the court.

(b) Refrain from contacting, intimidating, threatening or otherwise interfering with the child against whom the alleged crime was committed and any other person specifically named by the court, who may include, without limitation, a member of the family or the household of the child.

(c) Comply with any other restriction which the court deems necessary to protect the child or to protect any other person specifically named by the court, who may include, without limitation, a member of the family or the household of the child.

4. A temporary order may be granted with or without notice to the adverse party. An extended order may be granted only after:

(a) Notice of the petition for the order and of the hearing thereon is served upon the adverse party pursuant to the Nevada Rules of Civil Procedure; and

(b) A hearing is held on the petition.

5. If an extended order is issued by a justice court, an interlocutory appeal lies to the district court, which may affirm, modify or vacate the order in question. The appeal may be taken without bond, but its taking does not stay the effect or enforcement of the order.

6. Unless a more severe penalty is prescribed by law for the act that constitutes the violation of the order, any person who intentionally violates:

(a) A temporary order is guilty of a gross misdemeanor.

(b) An extended order is guilty of a category C felony and shall be punished as provided in NRS 193.130.

7. Any court order issued pursuant to this section must:

(a) Be in writing;

(b) Be personally served on the person to whom it is directed; and

(c) Contain the warning that violation of the order:

(1) Subjects the person to immediate arrest.

(2) Is a gross misdemeanor if the order is a temporary order.

(3) Is a category C felony if the order is an extended order.

(Added to NRS by 2003, 806; A 2005, 957; 2007, 1428)



NRS 33.410 - Petition for order: Deferment of costs and fees; free information concerning order; no fee for serving order.

1. The payment of all costs and official fees must be deferred for any person who petitions a court for a temporary or extended order pursuant to NRS 33.400. After any hearing and not later than final disposition of such an application or order, the court shall assess the costs and fees against the adverse party, except that the court may reduce them or waive them, as justice may require.

2. The clerk of the court shall provide a person who petitions the court for a temporary or extended order pursuant to NRS 33.400 and the adverse party, free of cost, with information about the:

(a) Availability of temporary and extended orders pursuant to NRS 33.400;

(b) Procedure for filing an application for such an order; and

(c) Right to proceed without legal counsel.

3. A person who obtains an order pursuant to NRS 33.400 must not be charged any fee to have the order served in this state.

(Added to NRS by 2003, 807)



NRS 33.420 - Duration of orders; dissolution or modification of temporary order.

1. A temporary order issued pursuant to NRS 33.400 expires within such time, not to exceed 30 days, as the court fixes. If a petition for an extended order is filed within the period of a temporary order, the temporary order remains in effect until the hearing on the extended order is held.

2. On 2 days notice to the party who obtained the temporary order, the adverse party may appear and move its dissolution or modification, and in that event the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

3. An extended order expires within such time, not to exceed 1 year, as the court fixes. A temporary order may be converted by the court, upon notice to the adverse party and a hearing, into an extended order effective for not more than 1 year.

(Added to NRS by 2003, 808)



NRS 33.430 - Order to be transmitted to law enforcement agencies; arrest for violation; enforcement of order.

1. Each court that issues an order pursuant to NRS 33.400 shall transmit, as soon as practicable, a copy of the order to all law enforcement agencies within its jurisdiction. The copy must include a notation of the date on which the order was personally served upon the person to whom it is directed.

2. A peace officer, without a warrant, may arrest and take into custody a person when the peace officer has probable cause to believe that:

(a) An order has been issued pursuant to NRS 33.400 to the person to be arrested;

(b) The person to be arrested has been served with a copy of the order; and

(c) The person to be arrested is acting in violation of the order.

3. Any law enforcement agency in this State may enforce a court order issued pursuant to NRS 33.400.

(Added to NRS by 2003, 808; A 2005, 958)



NRS 33.440 - Parent or guardian to be informed of final disposition of trial upon request; record of restrictions on defendant s conduct.

1. Upon the request of the parent or guardian of a child, the prosecuting attorney in any trial brought against a person for a crime described in subsection 1 of NRS 33.400 shall inform the parent or guardian of the final disposition of the case.

2. If the defendant is found guilty or guilty but mentally ill and the court issues an order or provides a condition of the defendant s sentence restricting the ability of the defendant to have contact with the child against whom the crime was committed or witnesses, the clerk of the court shall:

(a) Keep a record of the order or condition of the sentence; and

(b) Provide a certified copy of the order or condition of the sentence to the parent or guardian of the child and other persons named in the order.

(Added to NRS by 2003, 808; A 2007, 1429)






Chapter 34 - Writs: Certiorari; Mandamus; Prohibition; Habeas Corpus

NRS 34.010 - Writ of certiorari denominated writ of review.

The writ of certiorari may be denominated the writ of review.

[1911 CPA 741; RL 5683; NCL 9230]



NRS 34.020 - Writ may be granted by Supreme Court and district courts; when writ may issue. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. This writ may be granted, on application, by the Supreme Court, a district court, or a judge of the district court. When the writ is issued by the district court or a judge of the district court it shall be made returnable before the district court.

2. The writ shall be granted in all cases when an inferior tribunal, board or officer, exercising judicial functions, has exceeded the jurisdiction of such tribunal, board or officer and there is no appeal, nor, in the judgment of the court, any plain, speedy and adequate remedy.

3. In any case prosecuted for the violation of a statute or municipal ordinance wherein an appeal has been taken from a Justice Court or from a municipal court, and wherein the district court has passed upon the constitutionality or validity of such statute or ordinance, the writ shall be granted by the Supreme Court upon application of the State or municipality or defendant, for the purpose of reviewing the constitutionality or validity of such statute or ordinance, but in no case shall the defendant be tried again for the same offense.

[1911 CPA 742; A 1939, 114; 1931 NCL 9231]

NRS 34.020 Writ may be granted by appellate and district courts; when writ may issue. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. This writ may be granted, on application, by the Supreme Court, the Court of Appeals, a district court, or a judge of the district court. When the writ is issued by the district court or a judge of the district court it shall be made returnable before the district court.

2. The writ shall be granted in all cases when an inferior tribunal, board or officer, exercising judicial functions, has exceeded the jurisdiction of such tribunal, board or officer and there is no appeal, nor, in the judgment of the court, any plain, speedy and adequate remedy.

3. In any case prosecuted for the violation of a statute or municipal ordinance wherein an appeal has been taken from a Justice Court or from a municipal court, and wherein the district court has passed upon the constitutionality or validity of such statute or ordinance, the writ shall be granted by the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution upon application of the State or municipality or defendant, for the purpose of reviewing the constitutionality or validity of such statute or ordinance, but in no case shall the defendant be tried again for the same offense.

[1911 CPA 742; A 1939, 114; 1931 NCL 9231] (NRS A 2013, 1733, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 34.030 - Application for writ made on affidavit; notice to adverse party may be required.

The application shall be made on affidavit by the party beneficially interested, and the court or judge to whom the application is made may require a notice of the application to be given to the adverse party, or may grant an order to show cause why it should not be allowed, or may grant the writ without further notice.

[1911 CPA 743; RL 5685; NCL 9232]



NRS 34.040 - Writ may be directed to inferior tribunal, board or officer.

The writ may be directed to the inferior tribunal, board or officer, or to any other person having the custody of the record or proceedings to be certified. When directed to a tribunal, the clerk, if there be one, shall return the writ with the transcript required.

[1911 CPA 744; RL 5686; NCL 9233]



NRS 34.050 - Court may order return and hearing at any time.

The writ of certiorari may, in the discretion of the court or judge issuing the writ, be made returnable and a hearing thereon be had at any time.

[Part 1911 CPA 769; RL 5711; NCL 9258]



NRS 34.060 - Contents of writ.

The writ of review shall command the party to whom it is directed to certify fully to the court before which the writ is returnable, at a specified time and place, and annex to the writ a transcript of the record and proceeding, describing or referring to them with convenient certainty, that the same may be reviewed by the court, and requiring the party, in the meantime, to desist from further proceedings in the matter to be reviewed.

[1911 CPA 745; RL 5687; NCL 9234]



NRS 34.070 - Suspension of proceedings in inferior courts.

If a stay of proceedings be not intended the words requiring the stay shall be omitted from the writ. These words may be inserted or omitted in the sound discretion of the court or the judge issuing the writ, but if omitted, the power of the inferior court or officer shall not be suspended nor the proceedings stayed.

[1911 CPA 746; RL 5688; NCL 9235]



NRS 34.080 - Service of writ.

The writ shall be served in the same manner as a summons in a civil action, except when otherwise expressly directed by the court or judge issuing the writ.

[1911 CPA 747; RL 5689; NCL 9236]



NRS 34.090 - Extent of review.

The review upon this writ shall not be extended further than to determine whether the inferior tribunal, board or officer has regularly pursued the authority of such tribunal, board or officer.

[1911 CPA 748; RL 5690; NCL 9237]



NRS 34.100 - Perfection of defective return; hearing and judgment.

If the return to the writ be defective, the court may order a further return to be made. When a full return has been made, the court shall proceed to hear the parties, or such of them as may attend for that purpose, and may thereupon give judgment, either affirming or annulling or modifying the proceedings below.

[1911 CPA 749; RL 5691; NCL 9238]



NRS 34.110 - Copy of judgment to be transmitted to inferior tribunal, board or officer.

A copy of the judgment, signed by the clerk, shall be transmitted to the inferior tribunal, board or officer having the custody of the record or proceeding certified up.

[1911 CPA 750; RL 5692; NCL 9239]



NRS 34.120 - Judgment roll; appeal from judgment.

A copy of the judgment, signed by the clerk, entered upon or attached to the writ and return, shall constitute the judgment roll. If the proceedings be had in any other than the Supreme Court, an appeal may be taken from the judgment in the same manner and upon the same terms as from a judgment in a civil action.

[1911 CPA 751; RL 5693; NCL 9240]



NRS 34.130 - Rules of practice in certiorari proceedings.

Except as otherwise provided in NRS 34.010 to 34.120, inclusive, the provisions of NRS and Nevada Rules of Civil Procedure relative to civil actions in the district court are applicable to and constitute the rules of practice in the proceedings mentioned in NRS 34.010 to 34.120, inclusive.

[Part 1911 CPA 770; RL 5712; NCL 9259]



NRS 34.140 - Procedure in new trials and appeals in certiorari proceedings.

The provisions of the Nevada Rules of Civil Procedure and Nevada Rules of Appellate Procedure relative to new trials in, and appeals from, the district court, except so far as they are inconsistent with the provisions of NRS 34.010 to 34.120, inclusive, apply to the proceedings mentioned in NRS 34.010 to 34.120, inclusive.

[Part 1911 CPA 771; RL 5713; NCL 9260]



NRS 34.150 - Writ of mandamus denominated writ of mandate.

The writ of mandamus may be denominated the writ of mandate.

[1911 CPA 752; RL 5694; NCL 9241]



NRS 34.160 - Writ may be issued by Supreme Court and district courts; when writ may issue. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The writ may be issued by the Supreme Court, a district court or a judge of the district court, to compel the performance of an act which the law especially enjoins as a duty resulting from an office, trust or station; or to compel the admission of a party to the use and enjoyment of a right or office to which the party is entitled and from which the party is unlawfully precluded by such inferior tribunal, corporation, board or person. When issued by a district court or a judge of the district court it shall be made returnable before the district court.

[1911 CPA 753; RL 5695; NCL 9242]

NRS 34.160 Writ may be issued by appellate and district courts; when writ may issue. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The writ may be issued by the Supreme Court, the Court of Appeals, a district court or a judge of the district court, to compel the performance of an act which the law especially enjoins as a duty resulting from an office, trust or station; or to compel the admission of a party to the use and enjoyment of a right or office to which the party is entitled and from which the party is unlawfully precluded by such inferior tribunal, corporation, board or person. When issued by a district court or a judge of the district court it shall be made returnable before the district court.

[1911 CPA 753; RL 5695; NCL 9242] (NRS A 2013, 1734, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 34.170 - Writ to issue when no plain, speedy and adequate remedy in law.

This writ shall be issued in all cases where there is not a plain, speedy and adequate remedy in the ordinary course of law. It shall be issued upon affidavit, on the application of the party beneficially interested.

[1911 CPA 754; RL 5696; NCL 9243]



NRS 34.180 - Writ may be made returnable; hearing.

Except as otherwise provided in NRS 34.185, the writ of mandamus may, in the discretion of the court or judge issuing the writ, be made returnable and a hearing thereon be had at any time.

[Part 1911 CPA 769; RL 5711; NCL 9258] (NRS A 1999, 176)



NRS 34.185 - Application alleging unconstitutional prior restraint; court required to render judgment on application not later than 30 days after application is filed.

1. If the applicant is alleging an unconstitutional prior restraint of the applicant s rights pursuant to the First Amendment to the Constitution of the United States or Section 9 of Article 1 of the Constitution of the State of Nevada, the applicant shall insert the words First Amendment Petition in the caption of the application for the writ in at least 10-point type.

2. The court shall render judgment on an application for a writ described in subsection 1 not later than 30 days after the date on which the application for the writ is filed.

(Added to NRS by 1999, 176)



NRS 34.190 - Writ must be either alternative or peremptory; substance of writ.

1. The writ shall be either alternative or peremptory.

2. The alternative writ shall state generally the allegation against the party to whom it is directed, and command such party, immediately after the receipt of the writ, or at some other specified time, to do the act required to be performed, or to show cause before the court, at a specified time and place, why the party has not done so.

3. The peremptory writ shall be in a form similar to the alternative writ, except that the words requiring the party to show cause why the party has not done as commanded shall be omitted, and a return day shall be inserted.

[1911 CPA 755; RL 5697; NCL 9244]



NRS 34.200 - Issuance of alternative or peremptory writ; notice of application; case heard by court whether adverse party appears or not.

When the application to the court or district judge is made without notice to the adverse party, and the writ is allowed, the alternative shall be first issued; but if the application be upon due notice, and the writ is allowed, the peremptory may be issued in the first instance. The notice of the application, when given, shall be at least 10 days. The writ shall not be granted by default. The case shall be heard by the court, whether the adverse party appear or not.

[1911 CPA 756; RL 5698; NCL 9245]



NRS 34.210 - Adverse party may show cause by answer under oath.

On the return day of the alternative, or the day on which the application of the writ is noticed, or such further day as the court or district judge issuing the writ may allow, the party on whom the writ or notice shall have been served may show cause by answer under oath, made in the same manner as an answer to a complaint in a civil action.

[1911 CPA 757; RL 5699; NCL 9246]



NRS 34.220 - If answer raises essential question of fact, court may order jury trial.

If an answer is made, which raises a question as to matter of fact essential to the determination of the motion, and affecting the substantial rights of the parties, and upon the supposed truth of the allegation of which the application for a writ is based, the court may, in its discretion, order the question to be tried before a jury, and postpone the argument until such trial can be had and the verdict certified to the court. The question to be tried shall be distinctly stated in the order for trial, and the county shall be designated in which the same shall be had. The order may also direct the jury to assess any damages which the applicant may have sustained, in case they find for the applicant.

[1911 CPA 758; RL 5700; NCL 9247]



NRS 34.230 - Applicant may object to sufficiency of answer or countervail it by proof.

On the trial, the applicant shall not be precluded by the answer from any valid objection to its sufficiency, and may countervail it by proof either in direct denial or by way of avoidance.

[1911 CPA 759; RL 5701; NCL 9248]



NRS 34.240 - Motion for new trial and new trial.

If either party is dissatisfied with the verdict of the jury, the party may, without a statement in support of the motion, move for a new trial upon the minutes of the court for any of the causes or grounds for new trials provided in Nevada Rules of Civil Procedure. The motion for a new trial may, upon reasonable notice, be brought on before the judge of the court in which the cause was tried. If a new trial is granted, the jury shall, within 5 days thereafter, unless the parties agree on a longer time, be summoned to try the issue. After a second verdict in favor of the same party, a new trial shall not be had.

[1911 CPA 760; RL 5702; NCL 9249]



NRS 34.250 - Clerk to transmit verdict to court where writ is pending, after which hearing may be had on application for writ.

If no notice for a new trial be given or, if given, be denied, the clerk, within 5 days after the rendition of the verdict, or denial of the motion, shall transmit to the court in which the application for the writ is pending, a certified copy of the verdict attached to the order of trial; after which either party may bring on the argument of the application, upon reasonable notice to the adverse party.

[1911 CPA 761; RL 5703; NCL 9250]



NRS 34.260 - Court may grant time for reply to answer; hearing by court.

If no answer be made, the case shall be heard on the papers of the applicant. If an answer be made which does not raise a question such as is mentioned in NRS 34.220, but only such matters as may be explained or avoided by a reply, the court may, in its discretion, grant time for replying. If the answer, or answer and reply, raise only questions of law or put in issue immaterial statements not affecting the substantial rights of the parties, the court shall proceed to hear or fix a day for hearing the argument of the case.

[1911 CPA 762; RL 5704; NCL 9251]



NRS 34.270 - Recovery of damages by applicant; execution may issue to enforce judgment.

If judgment be given for the applicant, the applicant shall recover the damages which the applicant shall have sustained as found by the jury, or as may be determined by the court or master, upon a reference to be ordered, together with costs; and for such damages and costs an execution may issue, and a peremptory mandate shall also be awarded without delay.

[1911 CPA 763; RL 5705; NCL 9252]



NRS 34.280 - Service of writ.

1. The writ shall be served in the same manner as a summons in a civil action, except when otherwise expressly directed by the order of the court or district judge issuing the writ.

2. Service upon a majority of the members of any board or body is service upon the board or body, whether at the time of the service the board or body was in session or not.

[1911 CPA 764; RL 5706; NCL 9253] + [Part 1911 CPA 765; RL 5707; NCL 9254]



NRS 34.290 - Penalties for refusal or neglect to obey writ; state and county officers.

1. When a peremptory mandate has been issued and directed to any inferior tribunal, corporation, board or person, if it appear to the court that any member of such tribunal, corporation or board, or such person, upon whom the writ has been personally served, has, without just excuse, refused or neglected to obey the same, the court may, after notice and hearing, adjudge the party guilty of contempt and upon motion impose a fine not exceeding $1,000.

2. In case of persistence in a refusal of obedience, the court may order the party to be imprisoned for a period not exceeding 3 months and may make any orders necessary and proper for the complete enforcement of the writ.

3. If a fine be imposed upon a judge or officer who draws a salary from the State or county, a certified copy of the order shall be forwarded to the State Controller or county treasurer, as the case may be, and the amount thereof may be retained from the salary of such judge or officer. Such judge or officer for such willful disobedience shall also be deemed guilty of a misdemeanor in office.

[Part 1911 CPA 765; RL 5707; NCL 9254]



NRS 34.300 - Rules of practice in mandamus proceedings.

Except as otherwise provided in NRS 34.150 to 34.290, inclusive, the provisions of NRS and Nevada Rules of Civil Procedure relative to civil actions in the district court are applicable to and constitute the rules of practice in the proceedings mentioned in NRS 34.150 to 34.290, inclusive.

[1911 CPA 770; RL 5712; NCL 9259] (NRS A 1999, 176)



NRS 34.310 - Procedure in new trials and appeals in mandamus proceedings.

The provisions of the Nevada Rules of Civil Procedure and Nevada Rules of Appellate Procedure relative to new trials in, and appeals from, the district court, except so far as they are inconsistent with the provisions of NRS 34.150 to 34.290, inclusive, apply to the proceedings mentioned in NRS 34.150 to 34.290, inclusive.

[1911 CPA 771; RL 5713; NCL 9260]



NRS 34.320 - Writ of prohibition defined.

The writ of prohibition is the counterpart of the writ of mandate. It arrests the proceedings of any tribunal, corporation, board or person exercising judicial functions, when such proceedings are without or in excess of the jurisdiction of such tribunal, corporation, board or person.

[1911 CPA 766; RL 5708; NCL 9255]



NRS 34.330 - Writ may be issued by Supreme Court or district court when no plain, speedy and adequate remedy in law. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The writ may be issued only by the Supreme Court or a district court to an inferior tribunal, or to a corporation, board or person, in all cases where there is not a plain, speedy and adequate remedy in the ordinary course of law. It is issued upon affidavit, on the application of the person beneficially interested.

[1911 CPA 767; RL 5709; NCL 9256] (NRS A 2003, 1409)

NRS 34.330 Writ may be issued by appellate or district court when no plain, speedy and adequate remedy in law. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The writ may be issued only by the Supreme Court, the Court of Appeals or a district court to an inferior tribunal, or to a corporation, board or person, in all cases where there is not a plain, speedy and adequate remedy in the ordinary course of law. It is issued upon affidavit, on the application of the person beneficially interested.

[1911 CPA 767; RL 5709; NCL 9256] (NRS A 2003, 1409; 2013, 1734, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 34.340 - Writ must be alternative or peremptory; form of writ.

1. The writ must be either alternative or peremptory.

2. The alternative writ must state generally the allegation against the party to whom it is directed and command such party to desist or refrain from further proceedings in the action or matter specified therein, until the further order of the court from which it is issued, and to show cause before such court, at a specified time and place, why such party should not be absolutely restrained from any further proceedings in such action or matter.

3. The peremptory writ must be in a form similar to the alternative writ, except that the words requiring the party to show cause why the party should not be absolutely restrained from any further proceedings in such action or matter, must be omitted and a return day inserted.

[1911 CPA 768; RL 5710; NCL 9257]



NRS 34.350 - Court may order return and hearing at any time.

The writ of prohibition may, in the discretion of the court issuing the writ, be made returnable and a hearing thereon be had at any time.

[Part 1911 CPA 769; RL 5711; NCL 9258]



NRS 34.360 - Persons who may prosecute writ.

Every person unlawfully committed, detained, confined or restrained of his or her liberty, under any pretense whatever, may prosecute a writ of habeas corpus to inquire into the cause of such imprisonment or restraint.

[1:93:1862; B 349; BH 3671; C 3744; RL 6226; NCL 11375] (NRS A 1967, 1469; 1969, 106)



NRS 34.370 - Application for writ; verification required; contents; supporting documents.

1. A petition for a writ of habeas corpus must be verified by the petitioner or the petitioner s counsel. If the petition is verified by counsel, counsel shall also verify that the petitioner personally authorized counsel to commence the action.

2. A verified petition for issuance of a writ of habeas corpus must specify that the petitioner is imprisoned or restrained of the petitioner s liberty, the officer or other person by whom the petitioner is confined or restrained, and the place where the petitioner is confined, naming all the parties if they are known, or describing them if they are not known.

3. If the petitioner claims that the imprisonment is illegal, the petitioner must state facts which show that the restraint or detention is illegal.

4. If the petition requests relief from a judgment of conviction or sentence in a criminal case, the petition must identify the proceedings in which the petitioner was convicted, give the date of entry of the final judgment and set forth which constitutional rights of the petitioner were violated and the acts constituting violations of those rights. Affidavits, records or other evidence supporting the allegations in the petition must be attached unless the petition recites the cause for failure to attach these materials. The petition must identify any previous proceeding in state or federal court initiated by the petitioner to secure relief from the petitioner s conviction or sentence. Argument, citations and other supporting documents are unnecessary.

[2:93:1862; B 350; BH 3672; C 3745; RL 6227; NCL 11376] (NRS A 1985, 1233; 1987, 1215)



NRS 34.390 - Judge to grant writ without delay; exceptions; effect of writ.

1. Any judge empowered to grant a writ of habeas corpus applied for pursuant to this chapter, if it appears that the writ ought to issue, shall grant the writ without delay, except as otherwise provided in NRS 34.720 to 34.830, inclusive.

2. A writ of habeas corpus does not entitle a petitioner to be discharged from the custody or restraint under which the petitioner is held. The writ requires only the production of the petitioner to determine the legality of the petitioner s custody or restraint.

[4:93:1862; B 352; BH 3674; C 3746 1/2; RL 6229; NCL 11378] (NRS A 1985, 1235; 1991, 77)



NRS 34.400 - Contents of writ. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The writ must be directed to the person who has the petitioner in custody or under restraint, commanding the person to have the body of the petitioner produced before the district court or Supreme Court at a time which the judge or justice directs.

[5:93:1862; B 353; BH 3675; C 3747; RL 6230; NCL 11379] (NRS A 1985, 1235)

NRS 34.400 Contents of writ. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The writ must be directed to the person who has the petitioner in custody or under restraint, commanding the person to have the body of the petitioner produced before the district court, Court of Appeals or Supreme Court at a time which the judge or justice directs.

[5:93:1862; B 353; BH 3675; C 3747; RL 6230; NCL 11379] (NRS A 1985, 1235; 2013, 1734, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 34.410 - Service of writ.

1. If the writ be directed to the sheriff or other ministerial officer, it shall be delivered to such officer without delay by the clerk of the court presided over by the judge issuing the writ.

2. If the writ be directed to any other person, it shall be delivered to the sheriff or the sheriff s deputy, and shall be served by the sheriff or the sheriff s deputy without delay upon such person by delivering the same to the person.

3. If the officer or person to whom the writ is directed cannot be found, or shall refuse admittance to the officer or person serving or delivering the writ, it may be served or delivered by leaving it at the residence of the officer or person to whom it is directed or by affixing the same on some conspicuous place on the outside of the officer s or person s dwelling house, or of the place where the party is confined or under restraint.

4. Service of the writ is made by serving a copy and exhibiting the original, and where posting is required, by posting a copy.

[6:93:1862; B 354; BH 3676; C 3748; RL 6231; NCL 11380] + [7:93:1862; B 355; BH 3677; C 3749; RL 6232; NCL 11381] + [8:93:1862; B 356; BH 3678; C 3750; RL 6233; NCL 11382]



NRS 34.420 - Proceedings upon disobedience of writ.

If the officer or person to whom such writ is directed refuse, after service, to obey the same, the judge shall, upon affidavit, issue an attachment against such person, directed to the sheriff, or, if the sheriff be the defendant, to an elisor, appointed for the purpose by the judge, commanding the sheriff or elisor forthwith to apprehend such person and bring the person immediately before such judge; and upon being so brought the person shall be committed to the jail of the county until the person makes due return to such writ, or be otherwise legally discharged.

[9:93:1862; B 357; BH 3679; C 3751; RL 6234; NCL 11383]



NRS 34.430 - Return and answer: Service and filing; contents; signature and verification.

1. Except as otherwise provided in subsection 1 of NRS 34.745, the respondent shall serve upon the petitioner and file with the court a return and an answer that must respond to the allegations of the petition within 45 days or a longer period fixed by the judge or justice.

2. The return must state plainly and unequivocally whether the respondent has the party in custody, or under the respondent s power or restraint. If the respondent has the petitioner in the respondent s custody or power, or under the respondent s restraint, the respondent shall state the authority and cause of the imprisonment or restraint, setting forth with specificity the basis for custody.

3. If the petitioner is detained by virtue of any judgment, writ, warrant or other written authority, a certified or exemplified copy must be annexed to the return.

4. If the respondent has the petitioner in the respondent s power or custody or under the respondent s restraint before or after the date of the writ of habeas corpus but has transferred custody or restraint to another, the return must state particularly to whom, at what time and place, for what cause, and by what authority the transfer took place.

5. The return must be signed by the respondent and, unless the respondent is a sworn public officer who makes the return in the respondent s official capacity, verified under oath or affirmation.

[10:93:1862; B 358; BH 3680; C 3752; RL 6235; NCL 11384] (NRS A 1985, 1235; 1991, 77; 1999, 144)



NRS 34.440 - Person served must bring body of person in custody; exceptions.

If the writ of habeas corpus be served, the person or officer to whom the same is directed shall also bring the body of the party in the person s or officer s custody or under the person s or officer s restraint, according to the command of the writ, except in the cases specified in NRS 34.450.

[11:93:1862; B 359; BH 3681; C 3753; RL 6236; NCL 11385]



NRS 34.450 - Sickness or infirmity of party restrained; hearing may proceed or be adjourned.

1. Whenever, from sickness or infirmity of the party directed to be produced by any writ of habeas corpus, the party cannot, without danger, be brought before the judge, the officer or person in whose custody or power the party is may state that fact in the officer s or person s return to the writ, verifying the same by affidavit.

2. If the judge be satisfied of the truth of such allegation of sickness or infirmity, and the return to the writ is otherwise sufficient, the judge may proceed to decide on such return and to dispose of the matter as if such party had been produced on the writ, or the hearing thereof may be adjourned until such party can be produced.

[12:93:1862; B 360; BH 3682; C 3754; RL 6237; NCL 11386] + [13:93:1862; B 361; BH 3683; C 3755; RL 6238; NCL 11387]



NRS 34.470 - Answer to return; summary proceeding; attendance of witnesses.

1. The petitioner brought before the judge on the return of the writ may deny or controvert any of the material facts or matters set forth in the return or answer, deny the sufficiency thereof, or allege any fact to show either that the petitioner s imprisonment or detention is unlawful or that the petitioner is entitled to discharge.

2. The judge shall thereupon proceed in a summary way to hear such allegation and proof as may be produced against or in favor of such imprisonment or detention, and to dispose of the case as justice may require.

3. The judge may compel the attendance of witnesses by process of subpoena and attachment and perform all other acts necessary to a full and fair hearing and determination of the case.

[15:93:1862; B 363; BH 3685; C 3757; RL 6240; NCL 11389] + [16:93:1862; B 364; BH 3686; C 3758; RL 6241; NCL 11390] + [17:93:1862; B 365; BH 3687; C 3759; RL 6242; NCL 11391] (NRS A 1985, 1236)



NRS 34.480 - If no legal cause shown, judge shall discharge person from custody.

If no legal cause be shown for such imprisonment or restraint, or for the continuation thereof, such judge shall discharge such party from the custody or restraint under which the party is held.

[18:93:1862; B 366; BH 3688; C 3760; RL 6243; NCL 11392]



NRS 34.500 - Grounds for discharge in certain cases.

If it appears on the return of the writ of habeas corpus that the petitioner is in custody by virtue of process from any court of this State, or judge or officer thereof, the petitioner may be discharged in any one of the following cases:

1. When the jurisdiction of the court or officer has been exceeded.

2. When the imprisonment was at first lawful, yet by some act, omission or event, which has taken place afterwards, the petitioner has become entitled to be discharged.

3. When the process is defective in some matter of substance required by law, rendering it void.

4. When the process, though proper in form, has been issued in a case not allowed by law.

5. When the person having the custody of the petitioner is not the person allowed by law to detain the petitioner.

6. Where the process is not authorized by any judgment, order or decree of any court, nor by any provision of law.

7. Where the petitioner has been committed or indicted on a criminal charge, including a misdemeanor, except misdemeanor violations of chapters 484A to 484E, inclusive, of NRS or any ordinance adopted by a city or county to regulate traffic, without reasonable or probable cause.

8. Where the petitioner has been committed or indicted on any criminal charge under a statute or ordinance that is unconstitutional, or if constitutional on its face is unconstitutional in its application.

9. Where the court finds that there has been a specific denial of the petitioner s constitutional rights with respect to the petitioner s conviction or sentence in a criminal case.

[20:93:1862; B 368; BH 3690; C 3762; RL 6245; NCL 11394] (NRS A 1967, 1469; 1971, 773; 1985, 1236)



NRS 34.510 - Defect of form in warrant or commitment not ground for discharge.

If any person be committed to prison, or be in custody of any officer on any criminal charge, by virtue of any warrant or commitment of a justice of the peace, such person shall not be discharged from such imprisonment or custody on the ground of any defect of form in such warrant or commitment.

[21:93:1862; B 369; BH 3691; C 3763; RL 6246; NCL 11395]



NRS 34.520 - If charge defectively set forth in process or warrant, judge shall examine witnesses and discharge or recommit person.

If it shall appear to the judge, by affidavit, or upon hearing of the matter, or otherwise, or upon the inspection of the process or warrant of commitment, and such other papers in the proceedings as may be shown to the judge, that the party is guilty of a criminal offense, or ought not to be discharged, the judge, although the charge is defectively or unsubstantially set forth in such process or warrant of commitment, shall cause the complainant, or other necessary witnesses, to be subpoenaed to attend at such time as ordered, to testify before the judge; and upon the examination, the judge shall discharge such prisoner, let the prisoner to bail, if the offense be bailable, or recommit the prisoner to custody, as may be just and legal.

[22:93:1862; B 370; BH 3692; C 3764; RL 6247; NCL 11396]



NRS 34.530 - Writ for purposes of bail.

Any person who is imprisoned or detained in custody on any criminal charge before conviction for want of bail may file a petition for a writ of habeas corpus for the purpose of giving bail, upon averring that fact in the person s petition, without alleging that the person is illegally confined.

[23:93:1862; B 371; BH 3693; C 3765; RL 6248; NCL 11397] (NRS A 1987, 1216)



NRS 34.540 - Bail in habeas corpus proceedings. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Any Supreme Court justice or judge, before whom any person who has been committed on a criminal charge before conviction is brought on a writ of habeas corpus, if that person is bailable, may take a recognizance from that person, as in other cases, and shall file the same in the proper court without delay. In no case where the applicant for a writ of habeas corpus has been admitted to bail and failed to appear before the Supreme Court justice, the judge or presiding judge of the court wherein the bail was fixed may the proceedings for a writ of habeas corpus be dismissed, except upon good cause shown. Upon the failure of that person to appear, the justice, district judge or presiding judge shall cause a bench warrant to be issued and that person arrested and brought before the justice, judge or court as upon contempt.

[24:93:1862; A 1953, 257] (NRS A 1987, 1216)

NRS 34.540 Bail in habeas corpus proceedings. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] Any Supreme Court justice, judge of the Court of Appeals or judge, before whom any person who has been committed on a criminal charge before conviction is brought on a writ of habeas corpus, if that person is bailable, may take a recognizance from that person, as in other cases, and shall file the same in the proper court without delay. In no case where the applicant for a writ of habeas corpus has been admitted to bail and failed to appear before the Supreme Court justice, the judge of the Court of Appeals, the judge or presiding judge of the court wherein the bail was fixed may the proceedings for a writ of habeas corpus be dismissed, except upon good cause shown. Upon the failure of that person to appear, the justice, judge of the Court of Appeals, district judge or presiding judge shall cause a bench warrant to be issued and that person arrested and brought before the justice, judge or court as upon contempt.

[24:93:1862; A 1953, 257] (NRS A 1987, 1216; 2013, 1734, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 34.550 - Judge to remand to custody if party not entitled to discharge or is not bailed.

If a party brought before the judge on the return of the writ is not entitled to discharge, and is not bailed where such bail is allowable, the judge shall remand the party to custody or place the party under the restraint from which the party was taken, if the person under whose custody or restraint the party was is legally entitled thereto.

[25:93:1862; B 373; BH 3695; C 3767; RL 6250; NCL 11399]



NRS 34.560 - Judge may order change of custody; enforcement of commitment order stayed; appeal to Supreme Court. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. In cases where any party is held under illegal restraint or custody, or any other person is entitled to the restraint or custody of such party, the judge may order such party to be committed to the restraint or custody of such person as is by law entitled thereto.

2. If a party is ordered committed to the restraint or custody of an officer from a jurisdiction outside the State of Nevada, the district judge ordering such commitment shall stay the enforcement thereof for 5 days, during which time an aggrieved party may file a notice of appeal therefrom to the Supreme Court.

3. Upon the filing of a notice of appeal as provided in subsection 2, the enforcement of such order of commitment shall be stayed during the pendency of the appeal.

4. During any period of stay as provided in this section, the local officer having custody of such party shall retain custody thereof.

[26:93:1862; B 374; BH 3696; C 3768; RL 6251; NCL 11400] (NRS A 1959, 18)

NRS 34.560 Judge may order change of custody; enforcement of commitment order stayed; appeal. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. In cases where any party is held under illegal restraint or custody, or any other person is entitled to the restraint or custody of such party, the judge may order such party to be committed to the restraint or custody of such person as is by law entitled thereto.

2. If a party is ordered committed to the restraint or custody of an officer from a jurisdiction outside the State of Nevada, the district judge ordering such commitment shall stay the enforcement thereof for 5 days, during which time an aggrieved party may file a notice of appeal therefrom to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution.

3. Upon the filing of a notice of appeal as provided in subsection 2, the enforcement of such order of commitment shall be stayed during the pendency of the appeal.

4. During any period of stay as provided in this section, the local officer having custody of such party shall retain custody thereof.

[26:93:1862; B 374; BH 3696; C 3768; RL 6251; NCL 11400] (NRS A 1959, 18; 2013, 1734, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 34.570 - Pending judgment on proceedings, judge may commit or place in custody.

Until judgment is given on a petition, the judge before whom any party may be brought on the petition may:

1. Commit the party to the custody of the sheriff of the county; or

2. Place the party in such care or under such custody as the party s age or circumstances may require.

[27:93:1862; B 375; BH 3697; C 3769; RL 6252; NCL 11401] (NRS A 1999, 145)



NRS 34.575 - Appeal from order of district court granting or denying writ. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. An applicant who, after conviction or while no criminal action is pending against the applicant, has petitioned the district court for a writ of habeas corpus and whose application for the writ is denied, may appeal to the Supreme Court from the order and judgment of the district court, but the appeal must be made within 30 days after service by the court of written notice of entry of the order or judgment.

2. The State of Nevada is an interested party in proceedings for a writ of habeas corpus. If the district court grants the writ and orders the discharge or a change in custody of the petitioner, the district attorney of the county in which the application for the writ was made, or the city attorney of a city which is situated in the county in which the application for the writ was made, or the Attorney General on behalf of the State, may appeal to the Supreme Court from the order of the district judge within 30 days after the service by the court of written notice of entry of the order.

3. Whenever an appeal is taken from an order of the district court discharging a petitioner or committing a petitioner to the custody of another person after granting a pretrial petition for habeas corpus based on alleged want of probable cause, or otherwise challenging the court s right or jurisdiction to proceed to trial of a criminal charge, the clerk of the district court shall forthwith certify and transmit to the Supreme Court, as the record on appeal, the original papers on which the petition was heard in the district court and, if the appellant or respondent demands it, a transcript of any evidentiary proceedings had in the district court. The district court shall require its court reporter to expedite the preparation of the transcript in preference to any request for a transcript in a civil matter. When the appeal is docketed in the Supreme Court, it stands submitted without further briefs or oral argument unless the Supreme Court otherwise orders.

(Added to NRS by 1991, 74)

NRS 34.575 Appeal from order of district court granting or denying writ. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. An applicant who, after conviction or while no criminal action is pending against the applicant, has petitioned the district court for a writ of habeas corpus and whose application for the writ is denied, may appeal to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution from the order and judgment of the district court, but the appeal must be made within 30 days after service by the court of written notice of entry of the order or judgment.

2. The State of Nevada is an interested party in proceedings for a writ of habeas corpus. If the district court grants the writ and orders the discharge or a change in custody of the petitioner, the district attorney of the county in which the application for the writ was made, or the city attorney of a city which is situated in the county in which the application for the writ was made, or the Attorney General on behalf of the State, may appeal to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution from the order of the district judge within 30 days after the service by the court of written notice of entry of the order.

3. Whenever an appeal is taken from an order of the district court discharging a petitioner or committing a petitioner to the custody of another person after granting a pretrial petition for habeas corpus based on alleged want of probable cause, or otherwise challenging the court s right or jurisdiction to proceed to trial of a criminal charge, the clerk of the district court shall forthwith certify and transmit to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution, as the record on appeal, the original papers on which the petition was heard in the district court and, if the appellant or respondent demands it, a transcript of any evidentiary proceedings had in the district court. The district court shall require its court reporter to expedite the preparation of the transcript in preference to any request for a transcript in a civil matter. When the appeal is docketed in the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court, it stands submitted without further briefs or oral argument unless the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court otherwise orders.

(Added to NRS by 1991, 74; A 2013, 1735, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 34.580 - Defect of form in writ immaterial.

No writ of habeas corpus shall be disobeyed for defect of form if it sufficiently appear therefrom in whose custody or under whose restraint the party imprisoned or restrained is, the officer or person detaining the party, and the judge before whom the party is to be brought.

[28:93:1862; B 376; BH 3698; C 3770; RL 6253; NCL 11402]



NRS 34.590 - Cases where imprisonment after discharge is permitted.

No person who has been discharged by the order of the judge upon habeas corpus issued pursuant to the provisions of this chapter shall be again imprisoned, restrained or kept in custody for the same cause, except in the following cases:

1. If the person shall have been discharged from custody on a criminal charge and be afterwards committed for the same offense by legal order or process.

2. If after a discharge for defect of proof, or for any defect of the process, warrant or commitment in a criminal case, the person be again arrested on sufficient proof and committed by legal process for the same offense.

[29:93:1862; B 377; BH 3699; C 3771; RL 6254; NCL 11403]



NRS 34.600 - In certain cases warrant may issue instead of writ.

Whenever it shall appear by satisfactory proof, by affidavit, to any judge authorized by law to grant a writ of habeas corpus, that anyone is illegally held in custody, confinement or restraint, and that there is good reason to believe that such person will be carried out of the jurisdiction of such judge before whom the application is made, or will suffer some irreparable injury before compliance with the writ of habeas corpus can be enforced, the judge may cause a warrant to be issued, reciting the facts, and directed to the sheriff or any constable of the county, commanding such officer to take such person thus held in custody, confinement or restraint and forthwith bring him or her before such judge, to be dealt with according to law.

[30:93:1862; B 378; BH 3700; C 3772; RL 6255; NCL 11404]



NRS 34.610 - Judge may include in warrant order for arrest of person charged with illegal detention.

The judge may also, if the same be deemed necessary, insert in such warrant a command for the apprehension of the person charged with such illegal detention and restraint.

[31:93:1862; B 379; BH 3701; C 3773; RL 6256; NCL 11405]



NRS 34.620 - Execution of warrant.

The officer to whom such warrant is delivered shall execute the same by bringing the person or persons therein named before the judge who may have directed the issuing of such warrant.

[32:93:1862; B 380; BH 3702; C 3774; RL 6257; NCL 11406]



NRS 34.630 - Return, answer and hearing on warrant.

The person alleged to have such party under illegal confinement or restraint may make return to such warrant, as in the case of a writ of habeas corpus, and the same may be denied, and like allegations, proofs and trial shall be thereon had as upon the return to a writ of habeas corpus.

[33:93:1862; B 381; BH 3703; C 3775; RL 6258; NCL 11407]



NRS 34.640 - Party may be discharged or remanded.

If such party be held under illegal restraint or custody, the party shall be discharged, and if not, the party shall be restored to the custody of the person entitled thereto, or left at liberty, as the case may require.

[34:93:1862; B 382; BH 3704; C 3776; RL 6259; NCL 11408]



NRS 34.650 - Writ of process may issue on Sunday or nonjudicial day.

Any writ of process authorized by NRS 34.360 to 34.830, inclusive, may be issued and served on Sunday or any other nonjudicial day.

[35:93:1862; B 383; BH 3705; C 3777; RL 6260; NCL 11409]



NRS 34.660 - Clerk to issue writs, warrants, processes and subpoenas; when returnable.

All writs, warrants, processes and subpoenas authorized by the provisions of NRS 34.360 to 34.830, inclusive, shall be issued by the clerk of the court, and, except subpoenas, sealed with the seal of the court, and shall be served and returned forthwith, unless the judge shall specify a particular time for any such return.

[36:93:1862; B 384; BH 3706; C 3778; RL 6261; NCL 11410]



NRS 34.670 - Damages recoverable for failure to issue or obey writ.

If any judge, after a proper application is made, shall refuse to grant an order for a writ of habeas corpus, or if the officer or person to whom such writ may be directed shall refuse obedience to the command thereof, the judge, officer or person shall forfeit and pay to the person aggrieved a sum not exceeding $5,000, to be recovered by action in any court of competent jurisdiction.

[37:93:1862; B 385; BH 3707; C 3779; RL 6262; NCL 11411]



NRS 34.680 - Penalties for custodian or accessory disobeying or avoiding writ.

1. Any person having in his or her custody or under his or her restraint or power any person for whose relief a writ of habeas corpus shall have been duly issued pursuant to the provisions of this chapter, who, with the intent to elude the service of such writ or to avoid the effect thereof, shall transfer such person to the custody of another, or shall place the person under the power or control of another or shall conceal or exchange the place of the person s confinement or restraint, or shall remove the person without the jurisdiction of such judge, shall be deemed guilty of a gross misdemeanor.

2. Every person who shall knowingly aid or assist in the commission of any offense specified in subsection 1 shall be punished as in subsection 1 mentioned.

[38:93:1862; B 386; BH 3708; C 3780; RL 6263; NCL 11412] + [39:93:1862; B 387; BH 3709; C 3781; RL 6264; NCL 11413] + [40:93:1862; B 388; BH 3710; C 3782; RL 6265; NCL 11414] (NRS A 1967, 528)



NRS 34.700 - Time for filing; waiver and consent of accused respecting date of trial.

1. Except as provided in subsection 3, a pretrial petition for a writ of habeas corpus based on alleged lack of probable cause or otherwise challenging the court s right or jurisdiction to proceed to the trial of a criminal charge may not be considered unless:

(a) The petition and all supporting documents are filed within 21 days after the first appearance of the accused in the district court; and

(b) The petition contains a statement that the accused:

(1) Waives the 60-day limitation for bringing an accused to trial; or

(2) If the petition is not decided within 15 days before the date set for trial, consents that the court may, without notice or hearing, continue the trial indefinitely or to a date designated by the court.

2. The arraignment and entry of a plea by the accused must not be continued to avoid the requirement that a pretrial petition be filed within the period specified in subsection 1.

3. The court may extend, for good cause, the time to file a petition. Good cause shall be deemed to exist if the transcript of the preliminary hearing or of the proceedings before the grand jury is not available within 14 days after the accused s initial appearance and the court shall grant an ex parte application to extend the time for filing a petition. All other applications may be made only after appropriate notice has been given to the prosecuting attorney.

(Added to NRS by 1977, 1350; A 1981, 506; 1985, 1233)



NRS 34.710 - Limitations on submission and consideration of pretrial petition. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A district court shall not consider any pretrial petition for habeas corpus:

(a) Based on alleged lack of probable cause or otherwise challenging the court s right or jurisdiction to proceed to the trial of a criminal charge unless a petition is filed in accordance with NRS 34.700.

(b) Based on a ground which the petitioner could have included as a ground for relief in any prior petition for habeas corpus or other petition for extraordinary relief.

2. If an application is made to a justice of the Supreme Court for a writ of habeas corpus and the application is entertained by the justice or the Supreme Court, and thereafter denied, the person making the application may not submit thereafter an application to the district judge of the district in which the applicant is held in custody, nor to any other district judge in any other judicial district of the State, premised upon the illegality of the same charge upon which the applicant is held in custody.

[3:93:1862; A 1953, 257] (NRS A 1959, 17; 1971, 235; 1973, 502; 1977, 768, 1350, 1352; 1979, 312; 1981, 507; 1985, 1234; 1987, 1216; 1991, 78)

NRS 34.710 Limitations on submission and consideration of pretrial petition. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A district court shall not consider any pretrial petition for habeas corpus:

(a) Based on alleged lack of probable cause or otherwise challenging the court s right or jurisdiction to proceed to the trial of a criminal charge unless a petition is filed in accordance with NRS 34.700.

(b) Based on a ground which the petitioner could have included as a ground for relief in any prior petition for habeas corpus or other petition for extraordinary relief.

2. If an application is made to the Court of Appeals for a writ of habeas corpus and the application is entertained by the Court of Appeals, and thereafter denied, the person making the application may not submit thereafter an application to the district judge of the district in which the applicant is held in custody, nor to any other district judge in any other judicial district of the State, premised upon the illegality of the same charge upon which the applicant is held in custody.

3. If an application is made to a justice of the Supreme Court for a writ of habeas corpus and the application is entertained by the justice or the Supreme Court, and thereafter denied, the person making the application may not submit thereafter an application to the Court of Appeals, the district judge of the district in which the applicant is held in custody, nor to any other district judge in any other judicial district of the State, premised upon the illegality of the same charge upon which the applicant is held in custody.

[3:93:1862; A 1953, 257] (NRS A 1959, 17; 1971, 235; 1973, 502; 1977, 768, 1350, 1352; 1979, 312; 1981, 507; 1985, 1234; 1987, 1216; 1991, 78; 2013, 1735, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 34.720 - Scope of provisions.

The provisions of NRS 34.720 to 34.830, inclusive, apply only to petitions for writs of habeas corpus in which the petitioner:

1. Requests relief from a judgment of conviction or sentence in a criminal case; or

2. Challenges the computation of time that the petitioner has served pursuant to a judgment of conviction.

(Added to NRS by 1985, 1233; A 1987, 1217; 1991, 79)



NRS 34.722 - Petition defined.

As used in NRS 34.720 to 34.830, inclusive, unless the context otherwise requires, petition means a postconviction petition for habeas corpus filed pursuant to NRS 34.724.

(Added to NRS by 1991, 75)



NRS 34.724 - Persons who may file petition; effect of filing.

1. Any person convicted of a crime and under sentence of death or imprisonment who claims that the conviction was obtained, or that the sentence was imposed, in violation of the Constitution of the United States or the Constitution or laws of this State, or who claims that the time the person has served pursuant to the judgment of conviction has been improperly computed, may, without paying a filing fee, file a postconviction petition for a writ of habeas corpus to obtain relief from the conviction or sentence or to challenge the computation of time that the person has served.

2. Such a petition:

(a) Is not a substitute for and does not affect any remedies which are incident to the proceedings in the trial court or the remedy of direct review of the sentence or conviction.

(b) Comprehends and takes the place of all other common-law, statutory or other remedies which have been available for challenging the validity of the conviction or sentence, and must be used exclusively in place of them.

(c) Is the only remedy available to an incarcerated person to challenge the computation of time that the person has served pursuant to a judgment of conviction.

(Added to NRS by 1991, 75)



NRS 34.726 - Limitations on time to file; stay of sentence. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Unless there is good cause shown for delay, a petition that challenges the validity of a judgment or sentence must be filed within 1 year after entry of the judgment of conviction or, if an appeal has been taken from the judgment, within 1 year after the Supreme Court issues its remittitur. For the purposes of this subsection, good cause for delay exists if the petitioner demonstrates to the satisfaction of the court:

(a) That the delay is not the fault of the petitioner; and

(b) That dismissal of the petition as untimely will unduly prejudice the petitioner.

2. The execution of a sentence must not be stayed for the period provided in subsection 1 solely because a petition may be filed within that period. A stay of sentence must not be granted unless:

(a) A petition is actually filed; and

(b) The petitioner establishes a compelling basis for the stay.

(Added to NRS by 1991, 75)

NRS 34.726 Limitations on time to file; stay of sentence. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Unless there is good cause shown for delay, a petition that challenges the validity of a judgment or sentence must be filed within 1 year after entry of the judgment of conviction or, if an appeal has been taken from the judgment, within 1 year after the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution issues its remittitur. For the purposes of this subsection, good cause for delay exists if the petitioner demonstrates to the satisfaction of the court:

(a) That the delay is not the fault of the petitioner; and

(b) That dismissal of the petition as untimely will unduly prejudice the petitioner.

2. The execution of a sentence must not be stayed for the period provided in subsection 1 solely because a petition may be filed within that period. A stay of sentence must not be granted unless:

(a) A petition is actually filed; and

(b) The petitioner establishes a compelling basis for the stay.

(Added to NRS by 1991, 75; A 2013, 1736, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 34.730 - Petition: Verification; title; service; filing by clerk; prerequisites for hearing.

1. A petition must be verified by the petitioner or the petitioner s counsel. If the petition is verified by counsel, counsel shall also verify that the petitioner personally authorized counsel to commence the action.

2. The petition must be titled Petition for Writ of Habeas Corpus (Postconviction) and be in substantially the form set forth in NRS 34.735. The petition must name as respondent and be served by mail upon the officer or other person by whom the petitioner is confined or restrained. A copy of the petition must be served by mail upon:

(a) The Attorney General; and

(b) In the case of a petition challenging the validity of a judgment of conviction or sentence, the district attorney in the county in which the petitioner was convicted.

3. Except as otherwise provided in this subsection, the clerk of the district court shall file a petition as a new action separate and distinct from any original proceeding in which a conviction has been had. If a petition challenges the validity of a conviction or sentence, it must be:

(a) Filed with the record of the original proceeding to which it relates; and

(b) Whenever possible, assigned to the original judge or court.

4. No hearing upon the petition may be set until the requirements of NRS 34.740 to 34.770, inclusive, are satisfied.

(Added to NRS by 1985, 1229; A 1987, 1218; 1991, 79)



NRS 34.735 - Petition: Form. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

A petition must be in substantially the following form, with appropriate modifications if the petition is filed in the Supreme Court:

Case No. ...................................

Dept. No. ...................................

IN THE .................. JUDICIAL DISTRICT COURT OF THE

STATE OF NEVADA IN AND FOR THE COUNTY OF..................

..........................................................

Petitioner,

v. PETITION FOR WRIT

OF HABEAS CORPUS

(POSTCONVICTION)

..........................................................

Respondent.

INSTRUCTIONS:

(1) This petition must be legibly handwritten or typewritten, signed by the petitioner and verified.

(2) Additional pages are not permitted except where noted or with respect to the facts which you rely upon to support your grounds for relief. No citation of authorities need be furnished. If briefs or arguments are submitted, they should be submitted in the form of a separate memorandum.

(3) If you want an attorney appointed, you must complete the Affidavit in Support of Request to Proceed in Forma Pauperis. You must have an authorized officer at the prison complete the certificate as to the amount of money and securities on deposit to your credit in any account in the institution.

(4) You must name as respondent the person by whom you are confined or restrained. If you are in a specific institution of the Department of Corrections, name the warden or head of the institution. If you are not in a specific institution of the Department but within its custody, name the Director of the Department of Corrections.

(5) You must include all grounds or claims for relief which you may have regarding your conviction or sentence. Failure to raise all grounds in this petition may preclude you from filing future petitions challenging your conviction and sentence.

(6) You must allege specific facts supporting the claims in the petition you file seeking relief from any conviction or sentence. Failure to allege specific facts rather than just conclusions may cause your petition to be dismissed. If your petition contains a claim of ineffective assistance of counsel, that claim will operate to waive the attorney-client privilege for the proceeding in which you claim your counsel was ineffective.

(7) When the petition is fully completed, the original and one copy must be filed with the clerk of the state district court for the county in which you were convicted. One copy must be mailed to the respondent, one copy to the Attorney General s Office, and one copy to the district attorney of the county in which you were convicted or to the original prosecutor if you are challenging your original conviction or sentence. Copies must conform in all particulars to the original submitted for filing.

PETITION

1. Name of institution and county in which you are presently imprisoned or where and how you are presently restrained of your liberty: ...................................................................................................................

..........................................................................................................................................

2. Name and location of court which entered the judgment of conviction under attack:

..........................................................................................................................................

3. Date of judgment of conviction: ................................................................

4. Case number: .................................................................................................

5. (a) Length of sentence: ................................................................................

..........................................................................................................................................

(b) If sentence is death, state any date upon which execution is scheduled:

6. Are you presently serving a sentence for a conviction other than the conviction under attack in this motion? Yes ........ No ........

If yes, list crime, case number and sentence being served at this time: ..........

..........................................................................................................................................

..........................................................................................................................................

7. Nature of offense involved in conviction being challenged: .................

..........................................................................................................................................

8. What was your plea? (check one)

(a) Not guilty ........

(b) Guilty ........

(c) Guilty but mentally ill ........

(d) Nolo contendere ........

9. If you entered a plea of guilty or guilty but mentally ill to one count of an indictment or information, and a plea of not guilty to another count of an indictment or information, or if a plea of guilty or guilty but mentally ill was negotiated, give details:

..........................................................................................................................................

..........................................................................................................................................

10. If you were found guilty or guilty but mentally ill after a plea of not guilty, was the finding made by: (check one)

(a) Jury ........

(b) Judge without a jury ........

11. Did you testify at the trial? Yes ........ No ........

12. Did you appeal from the judgment of conviction? Yes ........ No ........

13. If you did appeal, answer the following:

(a) Name of court: ................................................................................................

(b) Case number or citation: ...............................................................................

(c) Result: ...............................................................................................................

(d) Date of result: ..................................................................................................

(Attach copy of order or decision, if available.)

14. If you did not appeal, explain briefly why you did not: ......................

..........................................................................................................................................

..........................................................................................................................................

15. Other than a direct appeal from the judgment of conviction and sentence, have you previously filed any petitions, applications or motions with respect to this judgment in any court, state or federal? Yes ........ No ........

16. If your answer to No. 15 was yes, give the following information:

(a) (1) Name of court: .........................................................................................

(2) Nature of proceeding: ..............................................................................

..........................................................................................................................................

(3) Grounds raised: .........................................................................................

..........................................................................................................................................

..........................................................................................................................................

(4) Did you receive an evidentiary hearing on your petition, application or motion? Yes ........ No ........

(5) Result: ........................................................................................................

(6) Date of result: ...........................................................................................

(7) If known, citations of any written opinion or date of orders entered pursuant to such result:

..........................................................................................................................................

(b) As to any second petition, application or motion, give the same information:

(1) Name of court: .........................................................................................

(2) Nature of proceeding: ..............................................................................

(3) Grounds raised: .........................................................................................

(4) Did you receive an evidentiary hearing on your petition, application or motion? Yes ........ No ........

(5) Result: ........................................................................................................

(6) Date of result: ...........................................................................................

(7) If known, citations of any written opinion or date of orders entered pursuant to such result:

..........................................................................................................................................

(c) As to any third or subsequent additional applications or motions, give the same information as above, list them on a separate sheet and attach.

(d) Did you appeal to the highest state or federal court having jurisdiction, the result or action taken on any petition, application or motion?

(1) First petition, application or motion? Yes ........ No ........

Citation or date of decision: ....................................................................

(2) Second petition, application or motion? Yes ........ No .........

Citation or date of decision: ....................................................................

(3) Third or subsequent petitions, applications or motions? Yes ........ No ........

Citation or date of decision: ....................................................................

(e) If you did not appeal from the adverse action on any petition, application or motion, explain briefly why you did not. (You must relate specific facts in response to this question. Your response may be included on paper which is 8 1/2 by 11 inches attached to the petition. Your response may not exceed five handwritten or typewritten pages in length.)

..........................................................................................................................................

..........................................................................................................................................

17. Has any ground being raised in this petition been previously presented to this or any other court by way of petition for habeas corpus, motion, application or any other postconviction proceeding? If so, identify:

(a) Which of the grounds is the same: ..............................................................

..........................................................................................................................................

(b) The proceedings in which these grounds were raised: ..............................

..........................................................................................................................................

(c) Briefly explain why you are again raising these grounds. (You must relate specific facts in response to this question. Your response may be included on paper which is 8 1/2 by 11 inches attached to the petition. Your response may not exceed five handwritten or typewritten pages in length.) ............................................................

..........................................................................................................................................

18. If any of the grounds listed in Nos. 23(a), (b), (c) and (d), or listed on any additional pages you have attached, were not previously presented in any other court, state or federal, list briefly what grounds were not so presented, and give your reasons for not presenting them. (You must relate specific facts in response to this question. Your response may be included on paper which is 8 1/2 by 11 inches attached to the petition. Your response may not exceed five handwritten or typewritten pages in length.)

..........................................................................................................................................

19. Are you filing this petition more than 1 year following the filing of the judgment of conviction or the filing of a decision on direct appeal? If so, state briefly the reasons for the delay. (You must relate specific facts in response to this question. Your response may be included on paper which is 8 1/2 by 11 inches attached to the petition. Your response may not exceed five handwritten or typewritten pages in length.) ............................................................

..........................................................................................................................................

20. Do you have any petition or appeal now pending in any court, either state or federal, as to the judgment under attack? Yes ........ No ........

If yes, state what court and the case number: ........................................................

..........................................................................................................................................

21. Give the name of each attorney who represented you in the proceeding resulting in your conviction and on direct appeal:

..........................................................................................................................................

22. Do you have any future sentences to serve after you complete the sentence imposed by the judgment under attack? Yes ........ No ........

If yes, specify where and when it is to be served, if you know: ...........................

..........................................................................................................................................

23. State concisely every ground on which you claim that you are being held unlawfully. Summarize briefly the facts supporting each ground. If necessary you may attach pages stating additional grounds and facts supporting same.

(a) Ground one: .....................................................................................................

..........................................................................................................................................

Supporting FACTS (Tell your story briefly without citing cases or law.): ...........

..........................................................................................................................................

..........................................................................................................................................

(b) Ground two: .....................................................................................................

..........................................................................................................................................

Supporting FACTS (Tell your story briefly without citing cases or law.): ...........

..........................................................................................................................................

..........................................................................................................................................

(c) Ground three: ...................................................................................................

..........................................................................................................................................

Supporting FACTS (Tell your story briefly without citing cases or law.): ...........

..........................................................................................................................................

..........................................................................................................................................

(d) Ground four: ....................................................................................................

..........................................................................................................................................

Supporting FACTS (Tell your story briefly without citing cases or law.): ...........

..........................................................................................................................................

..........................................................................................................................................

WHEREFORE, petitioner prays that the court grant petitioner relief to which petitioner may be entitled in this proceeding.

EXECUTED at ................... on the ....... day of the month of ....... of the year .......

...............................................................

Signature of petitioner

...............................................................

Address

..................................................................

Signature of attorney (if any)

..................................................................

Attorney for petitioner

..................................................................

Address

VERIFICATION

Under penalty of perjury, the undersigned declares that the undersigned is the petitioner named in the foregoing petition and knows the contents thereof; that the pleading is true of the undersigned s own knowledge, except as to those matters stated on information and belief, and as to such matters the undersigned believes them to be true.

...............................................................

Petitioner

...............................................................

Attorney for petitioner

CERTIFICATE OF SERVICE BY MAIL

I, ................................, hereby certify, pursuant to N.R.C.P. 5(b), that on this ........ day of the month of ........ of the year ........, I mailed a true and correct copy of the foregoing PETITION FOR WRIT OF HABEAS CORPUS addressed to:

...............................................................................................................

Respondent prison or jail official

...............................................................................................................

Address

...............................................................................................................

Attorney General

Heroes Memorial Building

Capitol Complex

Carson City, Nevada 89710

...............................................................................................................

District Attorney of County of Conviction

...............................................................................................................

Address

...............................................................

Signature of Petitioner

(Added to NRS by 1987, 1210; A 1989, 451; 1991, 79; 1993, 243; 1995, 2460; 2001, 21; 2001 Special Session, 207; 2003, 1473; 2007, 1429)

NRS 34.735 Petition: Form. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] A petition must be in substantially the following form, with appropriate modifications if the petition is filed in the Court of Appeals or the Supreme Court:

Case No. ...............................

Dept. No. ...............................

IN THE .................. JUDICIAL DISTRICT COURT OF THE

STATE OF NEVADA IN AND FOR THE COUNTY OF..................

..........................................................

Petitioner,

v. PETITION FOR WRIT

OF HABEAS CORPUS

(POSTCONVICTION)

..........................................................

Respondent.

INSTRUCTIONS:

(1) This petition must be legibly handwritten or typewritten, signed by the petitioner and verified.

(2) Additional pages are not permitted except where noted or with respect to the facts which you rely upon to support your grounds for relief. No citation of authorities need be furnished. If briefs or arguments are submitted, they should be submitted in the form of a separate memorandum.

(3) If you want an attorney appointed, you must complete the Affidavit in Support of Request to Proceed in Forma Pauperis. You must have an authorized officer at the prison complete the certificate as to the amount of money and securities on deposit to your credit in any account in the institution.

(4) You must name as respondent the person by whom you are confined or restrained. If you are in a specific institution of the Department of Corrections, name the warden or head of the institution. If you are not in a specific institution of the Department but within its custody, name the Director of the Department of Corrections.

(5) You must include all grounds or claims for relief which you may have regarding your conviction or sentence. Failure to raise all grounds in this petition may preclude you from filing future petitions challenging your conviction and sentence.

(6) You must allege specific facts supporting the claims in the petition you file seeking relief from any conviction or sentence. Failure to allege specific facts rather than just conclusions may cause your petition to be dismissed. If your petition contains a claim of ineffective assistance of counsel, that claim will operate to waive the attorney-client privilege for the proceeding in which you claim your counsel was ineffective.

(7) When the petition is fully completed, the original and one copy must be filed with the clerk of the state district court for the county in which you were convicted. One copy must be mailed to the respondent, one copy to the Attorney General s Office, and one copy to the district attorney of the county in which you were convicted or to the original prosecutor if you are challenging your original conviction or sentence. Copies must conform in all particulars to the original submitted for filing.

PETITION

1. Name of institution and county in which you are presently imprisoned or where and how you are presently restrained of your liberty: ...................................................................................................................

..........................................................................................................................................

2. Name and location of court which entered the judgment of conviction under attack:

..........................................................................................................................................

3. Date of judgment of conviction: ................................................................

4. Case number: .................................................................................................

5. (a) Length of sentence: ................................................................................

..........................................................................................................................................

(b) If sentence is death, state any date upon which execution is scheduled:

6. Are you presently serving a sentence for a conviction other than the conviction under attack in this motion? Yes ........ No ........

If yes, list crime, case number and sentence being served at this time: ..........

..........................................................................................................................................

..........................................................................................................................................

7. Nature of offense involved in conviction being challenged: .................

..........................................................................................................................................

8. What was your plea? (check one)

(a) Not guilty ........

(b) Guilty ........

(c) Guilty but mentally ill ........

(d) Nolo contendere ........

9. If you entered a plea of guilty or guilty but mentally ill to one count of an indictment or information, and a plea of not guilty to another count of an indictment or information, or if a plea of guilty or guilty but mentally ill was negotiated, give details:

..........................................................................................................................................

..........................................................................................................................................

10. If you were found guilty or guilty but mentally ill after a plea of not guilty, was the finding made by: (check one)

(a) Jury ........

(b) Judge without a jury ........

11. Did you testify at the trial? Yes ........ No ........

12. Did you appeal from the judgment of conviction? Yes ........ No ........

13. If you did appeal, answer the following:

(a) Name of court: ................................................................................................

(b) Case number or citation: ...............................................................................

(c) Result: ...............................................................................................................

(d) Date of result: ..................................................................................................

(Attach copy of order or decision, if available.)

14. If you did not appeal, explain briefly why you did not: ......................

..........................................................................................................................................

..........................................................................................................................................

15. Other than a direct appeal from the judgment of conviction and sentence, have you previously filed any petitions, applications or motions with respect to this judgment in any court, state or federal? Yes ........ No ........

16. If your answer to No. 15 was yes, give the following information:

(a) (1) Name of court: .........................................................................................

(2) Nature of proceeding: ..............................................................................

..........................................................................................................................................

(3) Grounds raised: .........................................................................................

..........................................................................................................................................

..........................................................................................................................................

(4) Did you receive an evidentiary hearing on your petition, application or motion? Yes ........ No ........

(5) Result: ........................................................................................................

(6) Date of result: ...........................................................................................

(7) If known, citations of any written opinion or date of orders entered pursuant to such result:

..........................................................................................................................................

(b) As to any second petition, application or motion, give the same information:

(1) Name of court: .........................................................................................

(2) Nature of proceeding: ..............................................................................

(3) Grounds raised: .........................................................................................

(4) Did you receive an evidentiary hearing on your petition, application or motion? Yes ........ No ........

(5) Result: ........................................................................................................

(6) Date of result: ...........................................................................................

(7) If known, citations of any written opinion or date of orders entered pursuant to such result:

..........................................................................................................................................

(c) As to any third or subsequent additional applications or motions, give the same information as above, list them on a separate sheet and attach.

(d) Did you appeal to the highest state or federal court having jurisdiction, the result or action taken on any petition, application or motion?

(1) First petition, application or motion? Yes ........ No ........

Citation or date of decision: ....................................................................

(2) Second petition, application or motion? Yes ........ No .........

Citation or date of decision: ....................................................................

(3) Third or subsequent petitions, applications or motions? Yes ........ No ........

Citation or date of decision: ....................................................................

(e) If you did not appeal from the adverse action on any petition, application or motion, explain briefly why you did not. (You must relate specific facts in response to this question. Your response may be included on paper which is 8 1/2 by 11 inches attached to the petition. Your response may not exceed five handwritten or typewritten pages in length.)

..........................................................................................................................................

..........................................................................................................................................

17. Has any ground being raised in this petition been previously presented to this or any other court by way of petition for habeas corpus, motion, application or any other postconviction proceeding? If so, identify:

(a) Which of the grounds is the same: ..............................................................

..........................................................................................................................................

(b) The proceedings in which these grounds were raised: ..............................

..........................................................................................................................................

(c) Briefly explain why you are again raising these grounds. (You must relate specific facts in response to this question. Your response may be included on paper which is 8 1/2 by 11 inches attached to the petition. Your response may not exceed five handwritten or typewritten pages in length.) ............................................................

..........................................................................................................................................

18. If any of the grounds listed in Nos. 23(a), (b), (c) and (d), or listed on any additional pages you have attached, were not previously presented in any other court, state or federal, list briefly what grounds were not so presented, and give your reasons for not presenting them. (You must relate specific facts in response to this question. Your response may be included on paper which is 8 1/2 by 11 inches attached to the petition. Your response may not exceed five handwritten or typewritten pages in length.)

..........................................................................................................................................

19. Are you filing this petition more than 1 year following the filing of the judgment of conviction or the filing of a decision on direct appeal? If so, state briefly the reasons for the delay. (You must relate specific facts in response to this question. Your response may be included on paper which is 8 1/2 by 11 inches attached to the petition. Your response may not exceed five handwritten or typewritten pages in length.) ............................................................

..........................................................................................................................................

20. Do you have any petition or appeal now pending in any court, either state or federal, as to the judgment under attack? Yes ........ No ........

If yes, state what court and the case number: ........................................................

..........................................................................................................................................

21. Give the name of each attorney who represented you in the proceeding resulting in your conviction and on direct appeal:

..........................................................................................................................................

22. Do you have any future sentences to serve after you complete the sentence imposed by the judgment under attack? Yes ........ No ........

If yes, specify where and when it is to be served, if you know: ...........................

..........................................................................................................................................

23. State concisely every ground on which you claim that you are being held unlawfully. Summarize briefly the facts supporting each ground. If necessary you may attach pages stating additional grounds and facts supporting same.

(a) Ground one: .....................................................................................................

..........................................................................................................................................

Supporting FACTS (Tell your story briefly without citing cases or law.): ...........

..........................................................................................................................................

..........................................................................................................................................

(b) Ground two: .....................................................................................................

..........................................................................................................................................

Supporting FACTS (Tell your story briefly without citing cases or law.): ...........

..........................................................................................................................................

..........................................................................................................................................

(c) Ground three: ...................................................................................................

..........................................................................................................................................

Supporting FACTS (Tell your story briefly without citing cases or law.): ...........

..........................................................................................................................................

..........................................................................................................................................

(d) Ground four: ....................................................................................................

..........................................................................................................................................

Supporting FACTS (Tell your story briefly without citing cases or law.): ...........

..........................................................................................................................................

..........................................................................................................................................

WHEREFORE, petitioner prays that the court grant petitioner relief to which petitioner may be entitled in this proceeding.

EXECUTED at ................... on the ....... day of the month of ....... of the year .......

...............................................................

Signature of petitioner

...............................................................

Address

..................................................................

Signature of attorney (if any)

..................................................................

Attorney for petitioner

..................................................................

Address

VERIFICATION

Under penalty of perjury, the undersigned declares that the undersigned is the petitioner named in the foregoing petition and knows the contents thereof; that the pleading is true of the undersigned s own knowledge, except as to those matters stated on information and belief, and as to such matters the undersigned believes them to be true.

...............................................................

Petitioner

...............................................................

Attorney for petitioner

CERTIFICATE OF SERVICE BY MAIL

I, ................................, hereby certify, pursuant to N.R.C.P. 5(b), that on this ........ day of the month of ........ of the year ........, I mailed a true and correct copy of the foregoing PETITION FOR WRIT OF HABEAS CORPUS addressed to:

...............................................................................................................

Respondent prison or jail official

...............................................................................................................

Address

...............................................................................................................

Attorney General

Heroes Memorial Building

Capitol Complex

Carson City, Nevada 89710

...............................................................................................................

District Attorney of County of Conviction

...............................................................................................................

Address

...............................................................

Signature of Petitioner

(Added to NRS by 1987, 1210; A 1989, 451; 1991, 79; 1993, 243; 1995, 2460; 2001, 21; 2001 Special Session, 207; 2003, 1473; 2007, 1429; 2013, 1736, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 34.738 - Petition: Filing in appropriate county; limitation on scope.

1. A petition that challenges the validity of a conviction or sentence must be filed with the clerk of the district court for the county in which the conviction occurred. Any other petition must be filed with the clerk of the district court for the county in which the petitioner is incarcerated.

2. A petition that is not filed in the district court for the appropriate county:

(a) Shall be deemed to be filed on the date it is received by the clerk of the district court in which the petition is initially lodged; and

(b) Must be transferred by the clerk of that court to the clerk of the district court for the appropriate county.

3. A petition must not challenge both the validity of a judgment of conviction or sentence and the computation of time that the petitioner has served pursuant to that judgment. If a petition improperly challenges both the validity of a judgment of conviction or sentence and the computation of time that the petitioner has served pursuant to that judgment, the district court for the appropriate county shall resolve that portion of the petition that challenges the validity of the judgment of conviction or sentence and dismiss the remainder of the petition without prejudice.

(Added to NRS by 1991, 76; A 1999, 145)



NRS 34.740 - Petition: Expeditious judicial examination. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The original petition must be presented promptly to a district judge or a justice of the Supreme Court by the clerk of the court. The petition must be examined expeditiously by the judge or justice to whom it is assigned.

(Added to NRS by 1985, 1229; A 1991, 85)

NRS 34.740 Petition: Expeditious judicial examination. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The original petition must be presented promptly to a district judge, a judge of the Court of Appeals or a justice of the Supreme Court by the clerk of the court. The petition must be examined expeditiously by the judge or justice to whom it is assigned.

(Added to NRS by 1985, 1229; A 1991, 85; 2013, 1741, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 34.745 - Judicial order to file answer and return; when order is required; form of order; summary dismissal of successive petitions; record of proceeding. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. If a petition challenges the validity of a judgment of conviction or sentence and is the first petition filed by the petitioner, the judge or justice shall order the district attorney or the Attorney General, whichever is appropriate, to:

(a) File:

(1) A response or an answer to the petition; and

(2) If an evidentiary hearing is required pursuant to NRS 34.770, a return,

within 45 days or a longer period fixed by the judge or justice; or

(b) Take other action that the judge or justice deems appropriate.

2. If a petition challenges the computation of time that the petitioner has served pursuant to a judgment of conviction, the judge or justice shall order the Attorney General to:

(a) File:

(1) A response or an answer to the petition; and

(2) A return,

within 45 days or a longer period fixed by the judge or justice.

(b) Take other action that the judge or justice deems appropriate.

3. An order entered pursuant to subsection 1 or 2 must be in substantially the following form, with appropriate modifications if the order is entered by a justice of the Supreme Court:

Case No...................................................

Dept. No..................................................

IN THE .................. JUDICIAL DISTRICT COURT OF THE

STATE OF NEVADA IN AND FOR THE COUNTY OF ..................

......................................................................

Petitioner,

v. ORDER

......................................................................

Respondent.

Petitioner filed a petition for a writ of habeas corpus on ..... (month) ..... (day), ..... (year). The court has reviewed the petition and has determined that a response would assist the court in determining whether petitioner is illegally imprisoned and restrained of petitioner s liberty. Respondent shall, within 45 days after the date of this order, answer or otherwise respond to the petition and file a return in accordance with the provisions of NRS 34.360 to 34.830, inclusive.

Dated ..... (month) ..... (day), ..... (year)

.......................................................

District Judge

A copy of the order must be served on the petitioner or the petitioner s counsel, the respondent, the Attorney General and the district attorney of the county in which the petitioner was convicted.

4. If the petition is a second or successive petition challenging the validity of a judgment of conviction or sentence and if it plainly appears from the face of the petition or an amended petition and documents and exhibits that are annexed to it, or from records of the court that the petitioner is not entitled to relief based on any of the grounds set forth in subsection 2 of NRS 34.810, the judge or justice shall enter an order for its summary dismissal and cause the petitioner to be notified of the entry of the order.

5. If the judge or justice relies on the records of the court in entering an order pursuant to this section, those records must be made a part of the record of the proceeding before entry of the order.

(Added to NRS by 1991, 76; A 1999, 145; 2001, 57)

NRS 34.745 Judicial order to file answer and return; when order is required; form of order; summary dismissal of successive petitions; record of proceeding. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. If a petition challenges the validity of a judgment of conviction or sentence and is the first petition filed by the petitioner, the judge or justice shall order the district attorney or the Attorney General, whichever is appropriate, to:

(a) File:

(1) A response or an answer to the petition; and

(2) If an evidentiary hearing is required pursuant to NRS 34.770, a return,

within 45 days or a longer period fixed by the judge or justice; or

(b) Take other action that the judge or justice deems appropriate.

2. If a petition challenges the computation of time that the petitioner has served pursuant to a judgment of conviction, the judge or justice shall order the Attorney General to:

(a) File:

(1) A response or an answer to the petition; and

(2) A return,

within 45 days or a longer period fixed by the judge or justice.

(b) Take other action that the judge or justice deems appropriate.

3. An order entered pursuant to subsection 1 or 2 must be in substantially the following form, with appropriate modifications if the order is entered by a judge of the Court of Appeals or a justice of the Supreme Court:

Case No...................................................

Dept. No..................................................

IN THE .................. JUDICIAL DISTRICT COURT OF THE

STATE OF NEVADA IN AND FOR THE COUNTY OF ..................

......................................................................

Petitioner,

v. ORDER

......................................................................

Respondent.

Petitioner filed a petition for a writ of habeas corpus on ..... (month) ..... (day), ..... (year). The court has reviewed the petition and has determined that a response would assist the court in determining whether petitioner is illegally imprisoned and restrained of petitioner s liberty. Respondent shall, within 45 days after the date of this order, answer or otherwise respond to the petition and file a return in accordance with the provisions of NRS 34.360 to 34.830, inclusive.

Dated ..... (month) ..... (day), ..... (year)

.......................................................

District Judge

A copy of the order must be served on the petitioner or the petitioner s counsel, the respondent, the Attorney General and the district attorney of the county in which the petitioner was convicted.

4. If the petition is a second or successive petition challenging the validity of a judgment of conviction or sentence and if it plainly appears from the face of the petition or an amended petition and documents and exhibits that are annexed to it, or from records of the court that the petitioner is not entitled to relief based on any of the grounds set forth in subsection 2 of NRS 34.810, the judge or justice shall enter an order for its summary dismissal and cause the petitioner to be notified of the entry of the order.

5. If the judge or justice relies on the records of the court in entering an order pursuant to this section, those records must be made a part of the record of the proceeding before entry of the order.

(Added to NRS by 1991, 76; A 1999, 145; 2001, 57; 2013, 1741, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 34.750 - Appointment of counsel for indigents; pleadings supplemental to petition; response to motion to dismiss.

1. A petition may allege that the petitioner is unable to pay the costs of the proceedings or to employ counsel. If the court is satisfied that the allegation of indigency is true and the petition is not dismissed summarily, the court may appoint counsel to represent the petitioner. In making its determination, the court may consider, among other things, the severity of the consequences facing the petitioner and whether:

(a) The issues presented are difficult;

(b) The petitioner is unable to comprehend the proceedings; or

(c) Counsel is necessary to proceed with discovery.

2. If the court determines that the petitioner is unable to pay all necessary costs and expenses incident to the proceedings of the trial court and the reviewing court, including court costs, stenographic services, printing and reasonable compensation for legal services, all costs must be paid from money appropriated to the office of the State Public Defender for that purpose. After appropriations for that purpose are exhausted, money must be allocated to the office of the State Public Defender from the Reserve for Statutory Contingency Account for the payment of the costs, expenses and compensation.

3. After appointment by the court, counsel for the petitioner may file and serve supplemental pleadings, exhibits, transcripts and documents within 30 days after:

(a) The date the court orders the filing of an answer and a return; or

(b) The date of counsel s appointment,

whichever is later. If it has not previously been filed, the answer by the respondent must be filed within 15 days after receipt of the supplemental pleadings and include any response to the supplemental pleadings.

4. The petitioner shall respond within 15 days after service to a motion by the State to dismiss the action.

5. No further pleadings may be filed except as ordered by the court.

(Added to NRS by 1985, 1230; A 1987, 1218; 1991, 85, 1751, 1824)



NRS 34.760 - Contents of respondent s answer; supplemental material.

1. The answer must state whether the petitioner has previously applied for relief from the petitioner s conviction or sentence in any proceeding in a state or federal court, including a direct appeal or a petition for a writ of habeas corpus or other postconviction relief.

2. The answer must indicate what transcripts of pretrial, trial, sentencing and postconviction proceedings are available, when these transcripts can be furnished and what proceedings have been recorded and not transcribed. The respondent shall attach to the answer any portions of the transcripts, except those in the court s file, which the respondent deems relevant. The court on its own motion or upon request of the petitioner may order additional portions of existing transcripts to be furnished or certain portions of the proceedings which were not transcribed to be transcribed and furnished. If a transcript is not available or procurable, the court may require a narrative summary of the evidence to be submitted.

3. If the petitioner appealed from the judgment of conviction or any adverse judgment or order in a prior petition for a writ of habeas corpus or postconviction relief, a copy of the petitioner s brief on appeal and any opinion of the appellate court must be filed by the respondent with the answer.

(Added to NRS by 1985, 1230; A 1991, 86)



NRS 34.770 - Judicial determination of need for evidentiary hearing: Dismissal of petition or granting of writ.

1. The judge or justice, upon review of the return, answer and all supporting documents which are filed, shall determine whether an evidentiary hearing is required. A petitioner must not be discharged or committed to the custody of a person other than the respondent unless an evidentiary hearing is held.

2. If the judge or justice determines that the petitioner is not entitled to relief and an evidentiary hearing is not required, the judge or justice shall dismiss the petition without a hearing.

3. If the judge or justice determines that an evidentiary hearing is required, the judge or justice shall grant the writ and shall set a date for the hearing.

(Added to NRS by 1985, 1230; A 1991, 86)



NRS 34.780 - Applicability of Nevada Rules of Civil Procedure; discovery.

1. The Nevada Rules of Civil Procedure, to the extent that they are not inconsistent with NRS 34.360 to 34.830, inclusive, apply to proceedings pursuant to NRS 34.720 to 34.830, inclusive.

2. After the writ has been granted and a date set for the hearing, a party may invoke any method of discovery available under the Nevada Rules of Civil Procedure if, and to the extent that, the judge or justice for good cause shown grants leave to do so.

3. A request for discovery which is available under the Nevada Rules of Civil Procedure must be accompanied by a statement of the interrogatories or requests for admission and a list of any documents sought to be produced.

(Added to NRS by 1985, 1231; A 1987, 1219; 1991, 87)



NRS 34.790 - Record of evidentiary hearing after writ is granted; submission of additional material.

1. If an evidentiary hearing is required, the judge or justice may direct that the record be expanded by the parties by the inclusion of additional materials relevant to the determination of the merits of the petition.

2. The expanded record may include, without limitation, letters which predate the filing of the petition in the district court, documents, exhibits and answers under oath to written interrogatories propounded by the judge. Affidavits may be submitted and considered as a part of the record.

3. In any case in which the record is expanded, copies of proposed letters, documents, exhibits and affidavits must be submitted to the party against whom they are to be offered, and the party must be afforded an opportunity to admit or deny their correctness.

4. The court must require the authentication of any material submitted pursuant to subsection 2 or 3.

(Added to NRS by 1985, 1231)



NRS 34.800 - Dismissal of petition for delay in filing.

1. A petition may be dismissed if delay in the filing of the petition:

(a) Prejudices the respondent or the State of Nevada in responding to the petition, unless the petitioner shows that the petition is based upon grounds of which the petitioner could not have had knowledge by the exercise of reasonable diligence before the circumstances prejudicial to the State occurred; or

(b) Prejudices the State of Nevada in its ability to conduct a retrial of the petitioner, unless the petitioner demonstrates that a fundamental miscarriage of justice has occurred in the proceedings resulting in the judgment of conviction or sentence.

2. A period exceeding 5 years between the filing of a judgment of conviction, an order imposing a sentence of imprisonment or a decision on direct appeal of a judgment of conviction and the filing of a petition challenging the validity of a judgment of conviction creates a rebuttable presumption of prejudice to the State. In a motion to dismiss the petition based on that prejudice, the respondent or the State of Nevada must specifically plead laches. The petitioner must be given an opportunity to respond to the allegations in the pleading before a ruling on the motion is made.

(Added to NRS by 1985, 1231; A 1987, 1219; 1991, 87)



NRS 34.810 - Additional reasons for dismissal of petition.

1. The court shall dismiss a petition if the court determines that:

(a) The petitioner s conviction was upon a plea of guilty or guilty but mentally ill and the petition is not based upon an allegation that the plea was involuntarily or unknowingly entered or that the plea was entered without effective assistance of counsel.

(b) The petitioner s conviction was the result of a trial and the grounds for the petition could have been:

(1) Presented to the trial court;

(2) Raised in a direct appeal or a prior petition for a writ of habeas corpus or postconviction relief; or

(3) Raised in any other proceeding that the petitioner has taken to secure relief from the petitioner s conviction and sentence,

unless the court finds both cause for the failure to present the grounds and actual prejudice to the petitioner.

2. A second or successive petition must be dismissed if the judge or justice determines that it fails to allege new or different grounds for relief and that the prior determination was on the merits or, if new and different grounds are alleged, the judge or justice finds that the failure of the petitioner to assert those grounds in a prior petition constituted an abuse of the writ.

3. Pursuant to subsections 1 and 2, the petitioner has the burden of pleading and proving specific facts that demonstrate:

(a) Good cause for the petitioner s failure to present the claim or for presenting the claim again; and

(b) Actual prejudice to the petitioner.

The petitioner shall include in the petition all prior proceedings in which the petitioner challenged the same conviction or sentence.

4. The court may dismiss a petition that fails to include any prior proceedings of which the court has knowledge through the record of the court or through the pleadings submitted by the respondent.

(Added to NRS by 1985, 1232; A 1989, 457; 1995, 2465; 2003, 1478; 2007, 1435)



NRS 34.820 - Procedure in cases where petitioner has been sentenced to death.

1. If a petitioner has been sentenced to death and the petition is the first one challenging the validity of the petitioner s conviction or sentence, the court shall:

(a) Appoint counsel to represent the petitioner; and

(b) Stay execution of the judgment pending disposition of the petition and the appeal.

2. The petition must include the date upon which execution is scheduled, if it has been scheduled. The petitioner is not entitled to an evidentiary hearing unless the petition states that:

(a) Each issue of fact to be considered at the hearing has not been determined in any prior evidentiary hearing in a state or federal court; or

(b) For each issue of fact which has been determined in a prior evidentiary hearing, the hearing was not a full and fair consideration of the issue. The petition must specify all respects in which the hearing was inadequate.

3. If the petitioner has previously filed a petition for relief or for a stay of the execution in the same court, the petition must be assigned to the judge or justice who considered the previous matter.

4. The court shall inform the petitioner and the petitioner s counsel that all claims which challenge the conviction or imposition of the sentence must be joined in a single petition and that any matter not included in the petition will not be considered in a subsequent proceeding.

5. If relief is granted or the execution is stayed, the clerk shall forthwith notify the respondent, the Attorney General and the district attorney of the county in which the petitioner was convicted.

6. If a district judge conducts an evidentiary hearing, a daily transcript must be prepared for the purpose of appellate review.

7. The judge or justice who considers a petition filed by a petitioner who has been sentenced to death shall make all reasonable efforts to expedite the matter and shall render a decision within 60 days after submission of the matter for decision.

(Added to NRS by 1985, 1232; A 1987, 1219; 1991, 87)



NRS 34.830 - Contents and notice of order finally disposing of petition. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Any order that finally disposes of a petition, whether or not an evidentiary hearing was held, must contain specific findings of fact and conclusions of law supporting the decision of the court.

2. A copy of any decision or order discharging the petitioner from the custody or restraint under which the petitioner is held, committing the petitioner to the custody of another person, dismissing the petition or denying the requested relief must be served by the clerk of the court upon the petitioner and the petitioner s counsel, if any, the respondent, the Attorney General and the district attorney of the county in which the petitioner was convicted.

3. Whenever a decision or order described in this section is entered by the district court, the clerk of the court shall prepare a notice in substantially the following form and mail a copy of the notice to each person listed in subsection 2:

Case No. .............................................

Dept. No. .............................................

IN THE ....... JUDICIAL DISTRICT COURT OF THE

STATE OF NEVADA IN AND FOR THE COUNTY OF ..................

......................................................................

Petitioner,

v. NOTICE OF ENTRY OF

DECISION OR ORDER

......................................................................

Respondent.

PLEASE TAKE NOTICE that on ..... (month) ..... (day) ..... (year), the court entered a decision or order in this matter, a true and correct copy of which is attached to this notice.

You may appeal to the Supreme Court from the decision or order of this court. If you wish to appeal, you must file a notice of appeal with the clerk of this court within 33 days after the date this notice is mailed to you. This notice was mailed on ..... (month) ..... (day) ..... (year)

Dated ..... (month) ..... (day) ..... (year)

.......................................................

Clerk of court

(SEAL) By .................................................

Deputy

(Added to NRS by 1985, 1233; A 1987, 1220; 1991, 88; 2001, 26)

NRS 34.830 Contents and notice of order finally disposing of petition. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Any order that finally disposes of a petition, whether or not an evidentiary hearing was held, must contain specific findings of fact and conclusions of law supporting the decision of the court.

2. A copy of any decision or order discharging the petitioner from the custody or restraint under which the petitioner is held, committing the petitioner to the custody of another person, dismissing the petition or denying the requested relief must be served by the clerk of the court upon the petitioner and the petitioner s counsel, if any, the respondent, the Attorney General and the district attorney of the county in which the petitioner was convicted.

3. Whenever a decision or order described in this section is entered by the district court, the clerk of the court shall prepare a notice in substantially the following form and mail a copy of the notice to each person listed in subsection 2:

Case No. .............................................

Dept. No. .............................................

IN THE ....... JUDICIAL DISTRICT COURT OF THE

STATE OF NEVADA IN AND FOR THE COUNTY OF ..................

......................................................................

Petitioner,

v. NOTICE OF ENTRY OF

DECISION OR ORDER

......................................................................

Respondent.

PLEASE TAKE NOTICE that on ..... (month) ..... (day) ..... (year), the court entered a decision or order in this matter, a true and correct copy of which is attached to this notice.

You may appeal to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court from the decision or order of this court. If you wish to appeal, you must file a notice of appeal with the clerk of this court within 33 days after the date this notice is mailed to you. This notice was mailed on ..... (month) ..... (day) ..... (year)

Dated ..... (month) ..... (day) ..... (year)

.......................................................

Clerk of court

(SEAL) By .................................................

Deputy

(Added to NRS by 1985, 1233; A 1987, 1220; 1991, 88; 2001, 26; 2013, 1743, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)






Chapter 35 - Quo Warranto

NRS 35.010 - Action in name of State against public officer, association or usurper of public office or franchise.

A civil action may be brought in the name of the State:

1. Against a person who usurps, intrudes into, or unlawfully holds or exercises, a public office, civil or military, except the office of Assemblyman, Assemblywoman or State Senator, or a franchise, within this state, or an officer in a corporation created by the authority of this state.

2. Against a public officer, civil or military, except the office of Assemblyman, Assemblywoman or State Senator, who does or suffers an act which, by the provisions of law, works a forfeiture of the office.

3. Against an association of persons who act as a corporation within this state without being legally incorporated.

[1911 CPA 714; RL 5656; NCL 9203] (NRS A 1971, 660)



NRS 35.020 - Action in name of State against corporation.

A like action may be brought against a corporation:

1. When it has offended against a provision of an act by or under which it was created, altered or renewed, or any act altering or amending such acts.

2. When it has forfeited its privileges and franchises by a nonuser.

3. When it has committed or omitted an act which amounts to a surrender or a forfeiture of its corporate rights, privileges and franchises.

4. When it has misused a franchise or privilege conferred upon it by law, or exercised a franchise or privilege not so conferred.

[1911 CPA 715; RL 5657; NCL 9204]



NRS 35.030 - Attorney General to begin action.

The Attorney General, when directed by the Governor, shall commence any such action; and when, upon complaint or otherwise, the Attorney General has good reason to believe that any case specified in NRS 35.020 can be established by proof, the Attorney General shall commence an action.

[1911 CPA 716; RL 5658; NCL 9205]



NRS 35.040 - Action brought on relation of another; security for costs.

Such officer may, upon the officer s own relation, bring any such action, or the officer may, on the leave of the court, or a judge thereof, bring the action upon the relation of another person; and, if the action be brought under subsection 1 of NRS 35.010, the officer may require security for costs to be given as in other cases.

[1911 CPA 717; RL 5659; NCL 9206]



NRS 35.050 - Action for usurpation by claimant in name of State; bond.

A person claiming to be entitled to a public office, except the office of Assemblyman, Assemblywoman or State Senator, unlawfully held and exercised by another may, by himself or herself or by an attorney and counselor at law, bring an action therefor in the name of the State, as provided in this chapter. On filing the complaint, such person shall enter into an undertaking with two sufficient sureties, to be approved by the judge, or any judge of the court in which the action is brought, conditioned that such person will pay any judgment for costs or damages recovered against the person, and all costs and expenses incurred in the prosecution of the action, which undertaking shall be filed with the clerk of the court.

[1911 CPA 718; RL 5660; NCL 9207] (NRS A 1971, 660)



NRS 35.060 - Name of person entitled to office set forth in complaint; judgment may determine rights of both incumbent and claimant.

When the action is against a person for usurping, intruding into or unlawfully holding or exercising an office, the complaint shall set forth the name of the person who claims to be entitled thereto, with an averment of the person s right thereto, and judgment may be rendered upon the right of the defendant, and also upon the right of the person so averred to be entitled, or only upon the right of the defendant, as justice requires.

[1911 CPA 719; RL 5661; NCL 9208]



NRS 35.070 - All claimants to same office made defendants.

All persons who claim to be entitled to the same office or franchise may be made defendants in the same action to try their respective rights to such office or franchise.

[1911 CPA 720; RL 5662; NCL 9209]



NRS 35.080 - Jurisdiction in Supreme Court or district court. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

An action under this chapter can be brought in the Supreme Court or in the district court of the proper county.

[1911 CPA 721; RL 5663; NCL 9210]

NRS 35.080 Jurisdiction in appellate or district court. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] An action under this chapter can be brought in the Supreme Court, the Court of Appeals or the district court of the proper county.

[1911 CPA 721; RL 5663; NCL 9210] (NRS A 2013, 1743, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 35.090 - Application to file complaint; notice to defendant; hearing.

Upon application for leave to file a complaint, the court or judge may, in its discretion, direct notice thereof to be given to the defendant previous to granting such leave, and may hear the defendant in opposition thereto; and if leave be granted, an entry thereof shall be made on the minutes of the court, or the fact shall be endorsed by the judge on the complaint, which shall then be filed.

[1911 CPA 722; RL 5664; NCL 9211]



NRS 35.100 - Issuance of summons; when unnecessary.

When the complaint is filed without leave and notice, or upon leave and notice in case all the defendants do not appear, a summons shall issue and be served as in other cases. When all the defendants appear to oppose the filing of the complaint, no summons need issue.

[1911 CPA 723; RL 5665; NCL 9212]



NRS 35.110 - Pleadings.

The pleadings shall be as in other cases.

[1911 CPA 724; RL 5666; NCL 9213]



NRS 35.120 - Judgment of ouster; relator to recover costs; delivery of books by defendant; violation by corporation.

1. When a defendant is found guilty of usurping, intruding into or unlawfully holding or exercising an office, franchise or privilege, judgment shall be rendered that such defendant be ousted and altogether excluded therefrom, and that the relator recover the relator s costs. The court, after such judgment, shall order the defendant to deliver over all books and papers in the defendant s custody or under the defendant s control belonging to the office, to the parties entitled thereto.

2. If the defendant be found guilty of unlawfully holding or exercising any office, franchise or privilege, or if a corporation be found to have violated the law by which it holds its existence, or in any other manner to have done acts which amount to a surrender or a forfeiture of its privileges, judgment shall be rendered that such defendant be ousted and altogether excluded from such office, franchise or privilege, and also that the defendant pay the costs of the proceedings.

3. If the defendant be found to have exercised merely certain individual powers and privileges to which the defendant is not entitled, the judgment shall be the same as above directed, but only in relation to those particulars in which the defendant is thus exceeding the lawful exercise of the defendant s rights and privileges.

4. In case judgment is rendered against a pretended, but not real, corporation, the costs may be collected from any person who has been acting as an officer or proprietor of such pretended corporation.

[1911 CPA 725; RL 5667; NCL 9214]



NRS 35.130 - Judgment ousting director of corporation.

When the action is against a director of a corporation and the court finds that at the director s election, either illegal votes were received or legal votes were rejected, or both, sufficient to change the result, judgment may be rendered that the defendant be ousted, and judgment of induction entered in favor of the person who was entitled to be declared elected at such election.

[1911 CPA 726; RL 5668; NCL 9215]



NRS 35.140 - Action for damages within 1 year.

Such person may, at any time within 1 year after the date of such judgment, bring an action against the person ousted and recover the damages the person sustained by reason of such usurpation.

[1911 CPA 727; RL 5669; NCL 9216]



NRS 35.150 - Judgment against corporation; dissolution or restraint.

When, in any such action, it is found and adjudged that a corporation has, by an act done or omitted, surrendered or forfeited its corporate rights, privileges or franchises, or has not used the same during a term of 2 years, judgment shall be entered that it be ousted and excluded therefrom, and that it be dissolved; and when it is found and adjudged that a corporation has offended in any matter or manner which does not work such surrender or forfeiture or has misused a franchise, or exercised a power not conferred by law, judgment shall be entered that it be enjoined from the continuance of such offense or the exercise of such power.

[1911 CPA 728; RL 5670; NCL 9217]



NRS 35.160 - Court shall appoint trustee for dissolved corporation; trustee s compensation.

If a corporation is ousted and dissolved by the proceedings herein authorized, the court shall appoint some disinterested person as trustee of the creditors and stockholders. The trustee shall receive a compensation for the trustee s services to be fixed by the court.

[1911 CPA 729; RL 5671; NCL 9218]



NRS 35.170 - Bond of trustee.

The trustee shall enter into bond in such a penalty and with such security as the court approves, conditioned for the faithful discharge of the trustee s duties.

[1911 CPA 730; RL 5672; NCL 9219]



NRS 35.180 - Suit on trustee s bond.

Suit may be brought on the bond of the trustee by any person injured by the negligence or wrongful act of the trustee in the discharge of the trustee s duties.

[1911 CPA 731; RL 5673; NCL 9220]



NRS 35.190 - Trustee to collect debts and divide surplus.

The trustee shall proceed immediately to collect the debts and pay the liabilities of the corporation, and to divide the surplus among those thereto entitled.

[1911 CPA 732; RL 5674; NCL 9221]



NRS 35.200 - Court shall order books and effects delivered to trustee.

The court shall, upon an application for that purpose, order an officer of such corporation, or any other person having possession of any of the effects, books or papers of the corporation, in anywise necessary for the settlement of its affairs, to deliver the same to the trustee.

[1911 CPA 733; RL 5675; NCL 9222]



NRS 35.210 - Trustee to file sworn inventory with clerk.

As soon as practicable after the trustee s appointment, the trustee shall make and file, in the office of the clerk of the court, an inventory of all the effects, rights and credits which come to the trustee s possession or knowledge, the truth of which inventory shall be sworn to.

[1911 CPA 734; RL 5676; NCL 9223]



NRS 35.220 - Responsibilities of trustee.

The trustee shall sue for and recover the debts and property of the corporation, and shall be responsible to the creditors and stockholders, respectively, to the extent of the effects which come into the trustee s hands, in the same manner as though the trustee were the executor of the estate of a deceased person.

[1911 CPA 735; RL 5677; NCL 9224]



NRS 35.230 - Liability of corporation directors when judgment of ouster rendered.

When judgment of ouster is rendered against a corporation on account of the misconduct of the directors or officers thereof, such officers shall be jointly and severally liable to an action by anyone injured thereby.

[1911 CPA 736; RL 5678; NCL 9225]



NRS 35.240 - Penalty for refusal to obey order of court.

Any person who, without good reason, refuses to obey an order of the court, as provided in this chapter, shall be deemed guilty of a contempt of court, and shall be fined in any sum not exceeding $5,000, and imprisoned in the county jail until the person complies with the order, and shall be further liable for the damages resulting to any other person on account of the person s refusal to obey such order.

[1911 CPA 737; RL 5679; NCL 9226]



NRS 35.250 - Actions in quo warranto take precedence.

Actions under this chapter in any court shall have precedence of any civil business pending therein; and the court, if the matter is of public concern, shall, on motion of the Attorney General, or of the attorney of the party, require as speedy a trial of the merits of the case as may be consistent with the rights of the parties.

[1911 CPA 738; RL 5680; NCL 9227]



NRS 35.260 - Procedure in Supreme Court same as in district court; determination of issue of fact to be tried by jury in district court. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Actions under this chapter commenced in the Supreme Court shall be conducted in the same manner as if commenced in the district court, and the Clerk of the Supreme Court shall have the same authority to issue process and to enter orders and judgments as the clerk of the district court has in like cases. All pleadings and the conduct of the trial shall be the same as in the district court. If a jury is required to determine an issue of fact, the Court shall order the question to be tried before a jury in the district court of any county designated in such order, and that the verdict be certified to the Supreme Court.

[1911 CPA 739; RL 5681; NCL 9228]

NRS 35.260 Procedure in appellate court same as in district court; determination of issue of fact to be tried by jury in district court. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] Actions under this chapter commenced in the Court of Appeals or the Supreme Court shall be conducted in the same manner as if commenced in the district court, and the Clerk of the Supreme Court shall have the same authority to issue process and to enter orders and judgments as the clerk of the district court has in like cases. All pleadings and the conduct of the trial shall be the same as in the district court. If a jury is required to determine an issue of fact, the Court of Appeals or the Supreme Court shall order the question to be tried before a jury in the district court of any county designated in such order, and that the verdict be certified to the Court of Appeals or to the Supreme Court, as applicable.

[1911 CPA 739; RL 5681; NCL 9228] (NRS A 2013, 1744, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 35.270 - Appeal does not stay judgment of ouster. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

If the action is commenced in the district court, an appeal may be taken from the final judgment by either party to the Supreme Court as in other cases; but if there is judgment of ouster against the defendant, there shall be no stay of execution or proceedings pending such appeal.

[1911 CPA 740; RL 5682; NCL 9229]

NRS 35.270 Appeal does not stay judgment of ouster. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] If the action is commenced in the district court, an appeal may be taken from the final judgment by either party to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution, as in other cases; but if there is judgment of ouster against the defendant, there shall be no stay of execution or proceedings pending such appeal.

[1911 CPA 740; RL 5682; NCL 9229] (NRS A 2013, 1744, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)






Chapter 36 - Provisional Remedies on Behalf of Defendant

NRS 36.010 - Defendant asking affirmative relief may have provisional remedies.

When the defendant interposes a counterclaim, and thereupon demands an affirmative judgment against the plaintiff, the defendant s right to a provisional remedy is the same as in an action brought by the defendant against the plaintiff, for the cause of action stated in the counterclaim, and demanding the same judgment; and for the purpose of applying to such a case the provisions of NRS relating to provisional remedies, the defendant is deemed the plaintiff, the plaintiff is deemed the defendant, and the counterclaim so set forth in the answer is deemed the complaint.

[1911 CPA 252; RL 5194; NCL 8750]






Chapter 37 - Eminent Domain

NRS 37.009 - Definitions.

As used in this chapter, unless the context otherwise requires:

1. Date of valuation means the date on which the value of the property actually taken, and the damages, if any, to the remaining property, must be determined.

2. Final judgment means a judgment which cannot be directly attacked by appeal, motion for new trial or motion to vacate the judgment.

3. Judgment means the judgment determining the right to condemn property and fixing the amount of compensation to be paid by the plaintiff.

4. Partnership includes a limited partnership.

5. Person includes a government, governmental agency or political subdivision of a government.

6. Value means the highest price, on the date of valuation, that would be agreed to by a seller, who is willing to sell on the open market and has reasonable time to find a purchaser, and a buyer, who is ready, willing and able to buy, if both the seller and the buyer had full knowledge of all the uses and purposes for which the property is reasonably adaptable and available. In determining value, except as otherwise provided in this subsection, the property sought to be condemned must be valued at its highest and best use without considering any future dedication requirements imposed by the entity that is taking the property. If the property is condemned primarily for a profit-making purpose, the property sought to be condemned must be valued at the use to which the entity that is condemning the property intends to put the property, if such use results in a higher value for the property.

(Added to NRS by 1959, 596; A 1989, 548; 1993, 525; 1995, 501; 2007, 331)



NRS 37.0095 - Persons or agencies who may exercise power of eminent domain; exceptions.

1. Except as otherwise provided in subsection 2, only a public agency may exercise the power of eminent domain pursuant to the provisions of this chapter.

2. Except as otherwise provided in NRS 37.0097, the power of eminent domain may be exercised by a person who is not a public agency pursuant to NRS 37.230 and paragraphs (g), (i), (k) and (n) of subsection 1 of NRS 37.010.

3. As used in this section, public agency means an agency or political subdivision of this State or the United States.

(Added to NRS by 1997, 1224; A 1999, 433; 2007, 332; 2011, 57)



NRS 37.0097 - Unit-owners association may not exercise power of eminent domain.

1. A unit-owners association may not exercise the power of eminent domain pursuant to the provisions of this chapter.

2. As used in this section, unit-owners association has the meaning ascribed to it in NRS 116.011 or 116B.030.

(Added to NRS by 1997, 3125; A 2007, 2277)



NRS 37.010 - Public uses for which eminent domain may be exercised.

1. Subject to the provisions of this chapter and the limitations in subsections 2 and 3, the right of eminent domain may be exercised in behalf of the following public uses:

(a) Federal activities. All public purposes authorized by the Government of the United States.

(b) State activities. Public buildings and grounds for the use of the State, the Nevada System of Higher Education and all other public purposes authorized by the Legislature.

(c) County, city, town and school district activities. Public buildings and grounds for the use of any county, incorporated city or town, or school district, reservoirs, water rights, canals, aqueducts, flumes, ditches or pipes for conducting water for the use of the inhabitants of any county, incorporated city or town, for draining any county, incorporated city or town, for raising the banks of streams, removing obstructions therefrom, and widening, deepening or straightening their channels, for roads, streets and alleys, and all other public purposes for the benefit of any county, incorporated city or town, or the inhabitants thereof.

(d) Bridges, toll roads, railroads, street railways and similar uses. Wharves, docks, piers, chutes, booms, ferries, bridges, toll roads, byroads, plank and turnpike roads, roads for transportation by traction engines or locomotives, roads for logging or lumbering purposes, and railroads and street railways for public transportation.

(e) Ditches, canals, aqueducts for smelting, domestic uses, irrigation and reclamation. Reservoirs, dams, water gates, canals, ditches, flumes, tunnels, aqueducts and pipes for supplying persons, mines, mills, smelters or other works for the reduction of ores, with water for domestic and other uses, for irrigating purposes, for draining and reclaiming lands, or for floating logs and lumber on streams not navigable.

(f) Byroads. Byroads leading from highways to residences and farms.

(g) Public utilities. Lines for telephone, electric light and electric power and sites for plants for electric light and power.

(h) Sewerage. Sewerage of any city, town, settlement of not less than 10 families or any public building belonging to the State or college or university.

(i) Water for generation and transmission of electricity. Canals, reservoirs, dams, ditches, flumes, aqueducts and pipes for supplying and storing water for the operation of machinery to generate and transmit electricity for power, light or heat.

(j) Cemeteries, public parks. Cemeteries or public parks.

(k) Pipelines for petroleum products, natural gas. Pipelines for the transportation of crude petroleum, petroleum products or natural gas, whether interstate or intrastate.

(l) Aviation. Airports, facilities for air navigation and aerial rights-of-way.

(m) Monorails. Monorails and any other overhead or underground system used for public transportation.

(n) Video service providers. Video service providers that are authorized pursuant to chapter 711 of NRS to operate a video service network. The exercise of the power of eminent domain may include the right to use the wires, conduits, cables or poles of any public utility if:

(1) It creates no substantial detriment to the service provided by the utility;

(2) It causes no irreparable injury to the utility; and

(3) The Public Utilities Commission of Nevada, after giving notice and affording a hearing to all persons affected by the proposed use of the wires, conduits, cables or poles, has found that it is in the public interest.

(o) Redevelopment. The acquisition of property pursuant to chapter 279 of NRS.

2. Notwithstanding any other provision of law and except as otherwise provided in this subsection, the public uses for which private property may be taken by the exercise of eminent domain do not include the direct or indirect transfer of any interest in the property to another private person or entity. Property taken by the exercise of eminent domain may be transferred to another private person or entity in the following circumstances:

(a) The entity that took the property transfers the property to a private person or entity and the private person or entity uses the property primarily to benefit a public service, including, without limitation, a utility, railroad, public transportation project, pipeline, road, bridge, airport or facility that is owned by a governmental entity.

(b) The entity that took the property leases the property to a private person or entity that occupies an incidental part of an airport or a facility that is owned by a governmental entity and, before leasing the property:

(1) Uses its best efforts to notify the person from whom the property was taken that the property will be leased to a private person or entity that will occupy an incidental part of an airport or facility that is owned by a governmental entity; and

(2) Provides the person from whom the property was taken with an opportunity to bid or propose on any such lease.

(c) The entity that took the property:

(1) Took the property in order to acquire property that was abandoned by the owner, abate an immediate threat to the safety of the public or remediate hazardous waste; and

(2) Grants a right of first refusal to the person from whom the property was taken that allows that person to reacquire the property on the same terms and conditions that are offered to the other private person or entity.

(d) The entity that took the property exchanges it for other property acquired or being acquired by eminent domain or under the threat of eminent domain for roadway or highway purposes, to relocate public or private structures or to avoid payment of excessive compensation or damages.

(e) The person from whom the property is taken consents to the taking.

3. The entity that is taking property by the exercise of eminent domain has the burden of proving that the taking is for a public use.

4. For the purposes of this section, an airport authority or any public airport is not a private person or entity.

[1911 CPA 664; A 1921, 262; 1937, 351; 1931 NCL 9153] (NRS A 1961, 170; 1967, 868, 1228; 1969, 246; 1977, 652; 1983, 2008; 1985, 2080; 1987, 1297; 1993, 361; 1997, 1961, 3365; 1999, 677, 679; 2007, 332, 1375; 2011, 57; 2013, 1957)



NRS 37.015 - Necessary access for owners, occupants of ranges, grazing lands: Exercise of power of eminent domain.

The State of Nevada or any political subdivision or district which possesses the power of eminent domain may, in addition to other uses for which the power may be exercised, exercise the power of eminent domain for the purpose of providing necessary access for the owners or occupants thereof to ranges and grazing lands.

(Added to NRS by 1969, 224)



NRS 37.020 - Estates in property subject to condemnation.

1. The fee simple or lesser estate in real property, and any other property, are subject to be taken for public use from the owners thereof.

2. The right to take property under this chapter includes the right to acquire and take the fee to the whole of a particular parcel of land whenever the acquisition of the portion thereof actually needed would leave the remainder of such parcel in such irregular shape, uneconomical size, utility or condition as to be of little value or would give rise to claims or litigation concerning damages which, when added to the compensation for the portion taken, would equal or exceed the value of the parcel as a whole.

[1911 CPA 665; RL 5607; NCL 9154] (NRS A 1969, 1051)



NRS 37.030 - Private property subject to condemnation.

The private property which may be taken under this chapter includes:

1. All real property belonging to any person, company or corporation.

2. Lands belonging to the State, or to any county, or incorporated city or town, not appropriated to some public use.

3. Property appropriated to public use; but such property shall not be taken unless for a more necessary public use than that to which it has been already appropriated.

4. Franchises for toll roads, toll bridges, ferries, and all other franchises; but such franchises shall not be taken unless for free highways, railroads or other more necessary public use.

5. All rights-of-way for any and all purposes mentioned in NRS 37.010, and any and all structures and improvements thereon, and the lands held or used in connection therewith, shall be subject to be connected with, crossed, or intersected by any other right-of-way or improvement or structure thereon. They shall also be subject to a limited use in common with the owner thereof, when necessary; but such uses of crossings, intersections and connections shall be made in the manner most compatible with the greatest public benefit and the least private injury.

6. All classes of private property not enumerated may be taken for public use when such taking is authorized by law.

[1911 CPA 666; RL 5608; NCL 9155]



NRS 37.035 - Monorails and other overhead or underground systems for public transportation: Acquisition by public agency of rights and easements on public streets by condemnation.

1. Only a public agency may exercise the power of eminent domain on behalf of a monorail or any other overhead or underground system used for public transportation, whether the monorail or other system is owned by a private person or a public agency.

2. In addition to property subject to condemnation pursuant to NRS 37.030, a public agency on behalf of a monorail or any other overhead or underground system used for public transportation may acquire, by condemnation, rights and easements across, over, under and along public streets and roadways, but such rights may not be exercised in such a manner as will permanently interfere with the existing use of such streets or roadways.

3. To exercise the power of eminent domain on behalf of a monorail or any other overhead or underground system used for public transportation, a public agency must issue an order approving the exercise of that power. A public agency may issue such an order if:

(a) The use to which the private property is to be applied is a public use;

(b) The property is necessary for that public use;

(c) The intended public use of the property will be of greater public benefit than the current private use of the property; and

(d) The proposed exercise of the power of eminent domain is not unreasonable and will not result in a taking of private property that is not fully compensable at law.

4. As used in this section, public agency means:

(a) Any agency of this state or the United States.

(b) Any political subdivision of this state, including a regional transportation district or other district.

(Added to NRS by 1967, 869; A 1991, 1139)



NRS 37.036 - Rights of owner of monorail; acquirer shall hold owner and operator harmless from liability.

1. If the State of Nevada or a city or county seeks to acquire through exercise, or the threat of exercise, of the power of eminent domain all or part of, or the right to operate, a monorail installed or operated pursuant to NRS 705.610 to 705.700, inclusive, the owner is entitled, in addition to any other right provided by law:

(a) To adequate contractual assurance that, after acquisition, the acquirer will provide service, fares and performance conforming to those existing at the time of acquisition, for the period necessary to protect the usefulness of the monorail to the owner; and

(b) To approve any future deletions from or reconfigurations of the monorail, including passenger stations.

2. The acquirer shall hold the owner and operator harmless from any liability or claim arising after the acquisition from the operation or any change made in the installation of the monorail or from any act or omission of the acquirer or its employees, contractors or agents.

(Added to NRS by 1997, 2441)



NRS 37.038 - Conditions precedent to taking property within historic district.

1. Before any person, other than a government or public utility, may exercise the right of eminent domain to take any real property within a historic district organized under chapter 384 of NRS, the person must first obtain the approval of the board of county commissioners of the county or the governing body of the city in which that real property is situated. This consent must not be withheld if the person seeking to exercise the right of eminent domain shows that:

(a) The property will be put to a public use;

(b) The property is necessary for that public use; and

(c) The intended public use will be of great public benefit to the immediate community or area in which the real property is situated and not significantly harmful to historic landmarks or features.

2. In any subsequent judicial proceeding to condemn that real property, the determinations of the board of county commissioners or the governing body whether the property will be put to a public use and whether it is necessary for that use are prima facie evidence of those facts, respectively, unless the court specifically finds that the determinations were:

(a) Arbitrary and capricious; or

(b) Not supported by substantial evidence.

(Added to NRS by 1981, 1619; A 1989, 22)



NRS 37.039 - Conditions precedent to acquiring certain parcels of property for purpose of open-space use.

1. Notwithstanding any other provision of law, an agency may not exercise the power of eminent domain to acquire a parcel of property or group of contiguous parcels of property that is more than 40 acres in area for the purpose of open-space use unless:

(a) Before the governing body of the agency votes to commence an action in eminent domain to acquire the property, the agency has negotiated with the owner of the property, in good faith, for a period of not less than 24 months beginning on the date on which the agency provided the written offer of compensation to the owner of the property pursuant to subsection 2, to reach an agreement regarding the amount of compensation to be paid for the property;

(b) The use of property for the purpose of open-space use conforms with any applicable provisions of the applicable:

(1) Master plan adopted pursuant to chapter 278 of NRS;

(2) Zoning regulations adopted pursuant to chapter 278 of NRS; and

(3) Open-space plan adopted pursuant to chapter 376A of NRS;

(c) Each acre of the property is necessary for the purpose of open-space use and will be devoted to open-space use for not less than 50 years; and

(d) If the agency is seeking to acquire water rights appurtenant to the property, the agency uses the water beneficially on the property for the purpose of open-space use.

2. To satisfy the requirement to have negotiated with the owner of the property in good faith, pursuant to paragraph (a) of subsection 1, an agency must, at a minimum:

(a) Provide to the owner of the property, by personal delivery or by certified mail, return receipt requested, a written offer of compensation that includes:

(1) A copy of the appraisal report upon which the offer of compensation is based;

(2) A detailed description of the nature of the intended use of each acre of the property and the specific reasons for the necessity of acquiring each acre of the property for the purpose of open-space use;

(3) If the agency is seeking to acquire any water rights appurtenant to the property, a detailed description of the intended beneficial use of the water rights on the property and the specific reasons for the necessity of acquiring the water rights; and

(4) The value of the property, plus damages, if any, as appraised by the agency; and

(b) Attempt to engage in meaningful negotiations with the owner of the property at least once per calendar month during the period described in paragraph (a) of subsection 1.

3. As used in this section:

(a) Agency means the State of Nevada, any political subdivision of the State or any other governmental entity that possesses the power of eminent domain.

(b) Open-space plan has the meaning ascribed to it in NRS 376A.010.

(c) Open-space use means the use of property:

(1) To promote the conservation of open space and the protection of other natural and scenic resources from unreasonable impairment; or

(2) To protect, conserve or preserve wildlife habitat.

(Added to NRS by 2005, 1786, 2218)



NRS 37.040 - Conditions precedent to entry of judgment of condemnation; findings.

No judgment of condemnation shall be entered unless the court first finds that:

1. The use to which the property is to be applied is a public use.

2. The property is necessary to such public use.

3. If the property is already appropriated to some public use, the public use to which it is to be applied is a more necessary public use.

[1911 CPA 667; RL 5609; NCL 9156] (NRS A 1965, 994)



NRS 37.050 - Location of and entry upon land; damages.

1. If land is required for public use, the person, corporation or partnership or its agents in charge of the use may survey and locate it. The land must be located in the manner most compatible with the greatest public good and the least private injury, and subject to this chapter. The person, corporation or partnership or its agents may, with the consent of the owner or under a court order entered pursuant to subsection 2, enter upon the land and make examinations, surveys and maps thereof, including soil investigations, test borings and the appraisal and valuation of the land and any improvements thereon.

2. If the owner or occupant of the land fails or refuses to permit entry on the land for the purposes set forth in subsection 1, the person, corporation or partnership may petition the district court of the county in which the land is situated for an order permitting entry on the land for those purposes. If the court ascertains, by affidavit or otherwise, that the person, corporation or partnership in good faith desires to enter the land for those purposes, the court shall grant an order permitting that entry, conditioned upon the examination being made at reasonable times and in such a manner as to cause the least inconvenience to the owner or occupant of the land.

3. Entry upon land pursuant to this section does not give rise to any cause of action in favor of the owner or occupant of the land, except for actual damages sustained to the land or any improvements thereon and all injuries resulting from negligence, wantonness or malice.

[1911 CPA 668; RL 5610; NCL 9157] (NRS A 1977, 235; 1989, 548; 1995, 502)



NRS 37.055 - Eminent domain proceedings take precedence over certain other proceedings and must be quickly heard and determined.

All proceedings in all courts brought under this chapter to exercise the right of eminent domain take precedence over all other causes and actions not involving the public interest, to the end that all such proceedings must be quickly heard and determined.

(Added to NRS by 1999, 3533)



NRS 37.060 - Verified complaint filed in district court in county in which property is situated; notice of pending litigation; effect.

1. All proceedings under this chapter must be brought in the district court for the county in which the property or a part thereof is situated. The complaint in such cases must be verified, and the party instituting any such proceedings shall record with the recorder of each county in which any of the property is situated a notice of the pendency of the action.

2. From the time of such recording every purchaser or encumbrancer whose conveyance or encumbrance is not then recorded or docketed shall be deemed a subsequent purchaser or encumbrancer and is bound by the proceedings to the same extent and in the same manner as if the purchaser or encumbrancer were a party therein. The purchaser or encumbrancer may intervene in the manner provided by NRS 37.080.

[1911 CPA 669; RL 5611; NCL 9158] (NRS A 1965, 994; 2001, 1749)



NRS 37.070 - Contents of complaint; inclusion of separate parcels in same or separate proceedings.

1. The complaint must contain:

(a) The name of the court in which the action is commenced.

(b) The name of the corporation, partnership, association, commission or person in charge of the public use for which the property is sought, who must be styled plaintiff.

(c) The names of all owners, occupants and claimants of the property, if known, or a statement that they are unknown, who must be styled defendants.

(d) A statement of the right of the plaintiff.

(e) If a right-of-way is sought, the complaint must show the location, general route and termini, and must be accompanied with a map thereof, so far as the right-of-way is involved in the action or proceeding.

(f) A description of each piece of land sought to be taken, and whether it includes the whole or only part of an entire parcel or tract.

2. All parcels lying in the county and required for the same public use may be included in the same or separate proceedings, at the option of the plaintiff, but the court may consolidate or separate them to suit the conveniences of parties. Each defendant, at the defendant s option, may have a separate trial.

[1911 CPA 670; RL 5612; NCL 9159] (NRS A 1989, 548; 1991, 456)



NRS 37.075 - Summons.

A summons shall be served with the complaint as in civil actions and shall contain a direction that the defendant appear and answer the complaint within 30 days after service of the summons and complaint, and a further direction that unless the defendant so appears and answers, the plaintiff will be entitled to a judgment of condemnation by default.

(Added to NRS by 1965, 996)



NRS 37.080 - All parties in interest may appear.

All persons in occupation of, or having or claiming an interest in, any of the property described in the complaint, or in the damages for the taking thereof, though not named, may appear, plead and defend, each in respect to that person s own property or interest, or that claimed by the person, in like manner as if named in the complaint.

[1911 CPA 671; RL 5613; NCL 9160]



NRS 37.083 - Default of defendant: Entry; effect.

If the defendant fails to file an answer within 30 days after service of the summons and complaint, the clerk shall, upon application of the plaintiff, enter the defendant s default, and the defendant shall be deemed to have waived all defenses and objections to the sufficiency and validity of the complaint and to the right of plaintiff to condemn the described property for the purposes stated therein.

(Added to NRS by 1965, 997)



NRS 37.085 - Hearing after defendant s default: Determination of value and damages by court; judgment.

1. Where any defendant has failed to:

(a) Answer within the time allowed, and the clerk has entered the defendant s default; or

(b) Appear at the time set for trial, whether such trial be before the court with or without a jury, and the court has directed that the defendant s default be entered,

the court shall proceed to conduct a hearing to determine the value of the property and any damages.

2. For the purpose of the hearing required by this section, the court may consider, by affidavit or otherwise:

(a) Proof of the value of the property taken;

(b) The damages, if any, which may result from the condemnation; and

(c) The amount, if any, alleged in the complaint to be just compensation, and shall enter such judgment as it deems proper.

(Added to NRS by 1965, 997; A 1967, 814)



NRS 37.090 - Power of court.

The court or judge thereof shall have power:

1. To determine the places of making connections, crossings, cattle guards and culverts, and to regulate the manner thereof, and of enjoying the common use mentioned in subsection 5 of NRS 37.030.

2. To hear and determine all adverse or conflicting claims to the property sought to be condemned, and to the damages therefor.

3. To determine the respective rights of different parties asking condemnation of the same property.

[1911 CPA 672; RL 5614; NCL 9161] (NRS A 1965, 995)



NRS 37.095 - Restrictions concerning appraisal of real property.

An appraiser shall not use a Restricted Use Appraisal Report which is prepared in accordance with the Uniform Standards of Professional Appraisal Practice as adopted by the Appraisal Standards Board of The Appraisal Foundation to determine, establish or assess the nature, value, quality or use of real property in a judicial proceeding for eminent domain brought pursuant to this chapter.

(Added to NRS by 2011, 682)



NRS 37.100 - Plaintiff shall give property owner a copy of all appraisals before obtaining possession; motion by plaintiff for order permitting occupancy pending entry of judgment; notice; determination of public use at hearing; proof; bond or deposit in court; defendant may be restrained.

1. Before the plaintiff obtains possession of the property, the plaintiff shall give to the owner of the property a copy of all appraisals of the property obtained by the plaintiff.

2. The plaintiff may move the court or a judge thereof at any time after the commencement of suit, on notice for such time as the court or judge may direct to the defendant if the defendant is a resident of the county or has appeared in the action, otherwise by serving a notice directed to the defendant on the clerk of the court, for an order permitting the plaintiff to occupy the premises sought to be condemned, pending the entry of judgment, and to do such work thereon as may be required for the easement, fee or property rights sought, according to its nature.

3. At the occupancy hearing, the court shall make a separate and distinct determination as to whether the property is being taken for a public use pursuant to NRS 37.010, if the defendant requests such a determination.

4. If the defendant does not request a determination pursuant to subsection 3 or if the court determines that the property is being taken for a public use pursuant to NRS 37.010, the court or judge shall take proof, by affidavit or otherwise, of the value of the premises sought to be condemned, the damages which will accrue from the condemnation and the reasons for requiring a speedy occupation, and shall grant or refuse the motion according to the equity of the case and the relative damages which may accrue to the parties.

5. If the motion is granted, the court or judge shall require the plaintiff to execute and file in court a bond to the defendant, with sureties, to be approved by the court or judge in a penal sum to be fixed by the court or judge, not less than double the value of the premises sought to be condemned and the damages which will ensue from condemnation and occupation, as the value and damages may appear to the court or judge on the hearing, and conditioned to pay the adjudged value of the premises and all damages if the property is condemned, and to pay all damages arising from occupation before judgment if the premises are not condemned, and all costs adjudged to the defendant in the action. The sureties shall justify before the court or judge, after a reasonable notice to the defendant of the time and place of justification.

6. In lieu of a bond the plaintiff, with the consent of the court, may deposit with the clerk of the court a sum equal to the value of the premises plus damages, as appraised by the plaintiff. Upon application of the defendant and upon notice to all parties, the court or judge may order the money deposited with the clerk of the court or any part thereof to be paid to the defendant. If the amount of the compensation awarded upon judgment is less than the sum deposited and paid to the defendant, the court shall enter judgment in favor of the plaintiff and against the defendant for the amount of the excess. Application by the defendant to the court for withdrawal of part or all of the money deposited and the payment of that money to the defendant does not prejudice the right of the defendant to contest the amount of compensation to be finally awarded. The receipt by the defendant of a part or all of the money deposited must be conditioned upon the waiver of all defenses except those relating to the amount of compensation.

7. The amount of the penal bond or the deposit is for the purpose of the motion only and is not admissible in evidence on final hearing.

8. The court or judge may also restrain the defendant from hindering or interfering with the occupation of the premises and the doing thereon of the work required for the easement, fee or property rights.

9. The provisions of this section requiring the execution and filing of a bond do not apply in any action or proceeding in which the State of Nevada is the plaintiff, but the public faith and credit of the State of Nevada is hereby pledged as security in lieu of the bond. The provisions of this subsection do not prevent the State of Nevada from depositing, in lieu of a pledge of the public faith and credit, with the clerk of the court a sum equal to the value of the premises plus any damages as appraised by the State.

[1911 CPA 673; A 1955, 284] (NRS A 1957, 140; 1959, 596; 1960, 419; 1963, 307; 1967, 814; 1973, 151; 1989, 633; 2007, 334)



NRS 37.110 - Ascertainment and assessment of damages.

The court, jury, commissioners or master must hear such legal testimony as may be offered by any of the parties to the proceedings, and thereupon must ascertain and assess:

1. The value of the property sought to be condemned and all improvements thereon pertaining to the realty, and of each and every separate estate or interest therein; if it consists of different parcels, the value of each parcel and of each estate or interest therein shall be separately assessed.

2. If the property sought to be condemned constitutes only a part of a large parcel, the damages which will accrue to the portion not sought to be condemned, by reason of its severance from the portion sought to be condemned, and the construction of the improvement in the manner proposed by the plaintiff.

3. If the property, though no part thereof is taken, will be damaged by the construction of the proposed improvement, the amount of such damages.

4. Separately, how much the portion not sought to be condemned, and each estate or interest therein, will be benefited, if at all, by the construction of the improvement proposed by the plaintiff; and if the benefit shall be equal to the damages assessed, under subsection 2 of this section, the owner of the parcel shall be allowed no compensation except the value of the portion taken; but if the benefit shall be less than the damages so assessed, the former shall be deducted from the latter, and the remainder shall be the only damages allowed in addition to the value of the portion taken.

5. If the property sought to be condemned be for a railroad, the cost of good and sufficient fences along the line of such railroad between such railroad and other adjoining lands of the defendant; and the costs of cattle guards where fences may cross the line of such railroads.

As far as practicable, compensation must be assessed for each source of damages separately.

[1911 CPA 674; RL 5616; NCL 9163]



NRS 37.111 - Additional compensation for loss of goodwill.

1. In addition to any amount of compensation determined pursuant to NRS 37.110, the owner of a business conducted on property that is acquired pursuant to this chapter must be compensated for loss of goodwill if:

(a) The condemnation causes the business to be dissolved and the business cannot be relocated for reasons beyond the control of the owner, including, without limitation, the unavailability of a new franchise or when the value of the business is inextricably tied to the unique location of the property being condemned; and

(b) The owner of the business has a property interest in the property acquired pursuant to this chapter.

2. As used in this section, goodwill means the component of value attributed to the reputation, loyal customer base, ability to attract new customers and location of a business. The term does not include the loss of anticipated profits or loss of business opportunity.

(Added to NRS by 2005, 1787)



NRS 37.112 - Valuation of property subject to condemnation as result of public work or project.

1. Except as otherwise provided in subsection 2, if the property is subject to condemnation as a result of a public work or public improvement, any decrease or increase in the fair market value of the property before the date of valuation which is caused by:

(a) The public work or public improvement for which the property is acquired; or

(b) The likelihood that the property would be acquired for such a purpose,

must be disregarded when assessing the value of the property pursuant to NRS 37.110.

2. Any decrease or increase in the fair market value of the property before the date of valuation resulting from physical deterioration within the reasonable control of the owner is not required to be disregarded pursuant to subsection 1.

(Added to NRS by 1993, 525)



NRS 37.115 - Distribution of award among joint defendants by separate proceeding.

Where there are two or more estates or divided interests property sought to be condemned, the plaintiff is entitled to have the amount of the award for such property first determined as between plaintiff and all defendants claiming any interest therein. The respective rights of such defendants in and to such award shall be determined by the court, jury, or master in a later and separate hearing in the same proceeding and the amount apportioned by order accordingly.

(Added to NRS by 1965, 997; A 1967, 815)



NRS 37.120 - Assessment of compensation and damages: Date of valuation; exception; just compensation.

1. To assess compensation and damages as provided in NRS 37.110, the date of the first service of the summons is the date of valuation, except that, if the action is not tried within 2 years after the date of the first service of the summons, and the court makes a written finding that the delay is caused primarily by the plaintiff or is caused by congestion or backlog in the calendar of the court, the date of valuation is the date of the actual commencement of the trial. If a new trial is ordered by a court, the date of valuation used in the new trial must be the date of valuation used in the original trial.

2. No improvements put upon the property after the date of the service of the summons may be included in the assessment of compensation or damages, regardless of the date of valuation.

3. In all actions in eminent domain, the court shall award just compensation to the owner of the property that is being taken. Just compensation is that sum of money necessary to place the property owner in the same position monetarily as if the property had never been taken, excluding any governmental offsets except special benefits. Special benefits may only offset severance damages and may not offset the value for the property. Just compensation for the property taken by the exercise of eminent domain must include, without limitation, interest computed pursuant to NRS 37.175 and reasonable costs and expenses, except attorney s fees, incurred by the owner of the property that is the subject of the action.

4. As used in this section, primarily means the greater amount, quantity or quality of acts of the plaintiff or the defendant or, if there is more than one defendant, the total delay caused by all the defendants, that would cause the date of the trial to be continued past 2 years after the date of the first service of the summons.

[1911 CPA 675; RL 5617; NCL 9164] (NRS A 1965, 686; 1991, 1641; 1993, 526; 1999, 3533; 2007, 336)



NRS 37.130 - New proceedings may be instituted when title found defective.

If the title attempted to be acquired is found to be defective from any cause, the plaintiff may again institute proceedings to acquire the same as in this chapter prescribed.

[1911 CPA 676; RL 5618; NCL 9165]



NRS 37.140 - Damages to be paid within 30 days after judgment; bond for railroad fence.

The plaintiff must, within 30 days after final judgment, pay the sum of money assessed. If the plaintiff is a railroad company, it shall also execute to the defendant a bond, with sureties to be determined and approved by the court or judge, conditioned that the plaintiff shall build proper fences through any enclosed field before commencing actual construction. In an action on the bond all damages sustained and the cost of the construction of such fences and cattle guards, with a reasonable attorney fee, to be fixed by the court, may be recovered.

[1911 CPA 677; RL 5619; NCL 9166]



NRS 37.150 - Award deposited in court; execution; when proceedings may be annulled.

The award shall be deposited in court for defendants and be distributed to those entitled thereto. If the award be not so deposited, the defendants may have execution as in civil cases; and if the award cannot be made on execution, the court, upon showing to that effect, must set aside and annul the entire proceedings, and restore possession of the property to the defendants, if possession has been taken by the plaintiff.

[1911 CPA 678; RL 5620; NCL 9167] (NRS A 1965, 995)



NRS 37.160 - Entry of final order of condemnation on deposit of award; recording; when title vests.

When the award has been deposited as required by NRS 37.150 and the bond given, if required by NRS 37.140, the court shall enter a final order of condemnation describing the property condemned and the purpose of such condemnation. A copy of the order shall be recorded in the office of the recorder of the county, and thereupon the title to the property described therein shall vest in the plaintiff for the purpose therein specified, except that when the State is the plaintiff, the property shall vest in the State for any public use.

[1911 CPA 679; RL 5621; NCL 9168] (NRS A 1965, 995; 1967, 815)



NRS 37.170 - Plaintiff may continue in or be placed in possession pending conclusion of litigation; effect of defendant s receipt of money on deposit; judgments. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. At any time after the entry of judgment, or pending an appeal by either party from the judgment to the Supreme Court, whenever the plaintiff has paid into court for the defendant the full amount of the judgment, and such further sum as may be required by the court as a fund to pay any further damages and costs that may be recovered in the proceedings, as well as all damages that may be sustained by the defendant, if for any cause the property is not finally taken for public use, the plaintiff, if already in possession, may continue therein, and if not, the court shall, upon motion of the plaintiff, authorize the plaintiff to take possession of and use the property during the pendency of and until the final conclusion of the litigation, and shall, if necessary, stay all actions and proceedings against the plaintiff on account thereof. The plaintiff must not be held to have abandoned or waived the right to appeal from the judgment by paying into court the amount of the judgment and such further sum as may be required by the court and taking possession of the property pursuant to this subsection.

2. The defendant, who is entitled to the money paid into court for the defendant upon any judgment, is entitled to demand and receive that money at any time after obtaining an order therefor from the court. The court or judge thereof shall, upon application being made by the defendant and notice to all parties, order and direct that the money so paid into court be delivered to the defendant upon the defendant s filing a satisfaction of the judgment, or upon the defendant s filing a receipt for the money and an abandonment of all defenses to the action or proceeding, except as to the amount of damages that the defendant may be entitled to if a new trial is granted. A payment to a defendant pursuant to this subsection shall be deemed to be an abandonment by that defendant of all defenses interposed by the defendant excepting his or her claim for greater compensation.

3. If the amount of the compensation awarded upon final judgment exceeds the sum paid into court, the court shall enter judgment against the plaintiff and in favor of the defendant for the amount of the excess plus interest. If the amount of the compensation awarded upon final judgment is less than the sum paid into court and paid to the defendant, the court shall enter judgment in favor of the plaintiff and against the defendant for the amount of the excess plus interest.

[1911 CPA 680; RL 5622; NCL 9169] (NRS A 1959, 597; 1960, 420; 1965, 995; 1973, 152; 1989, 634)

NRS 37.170 Plaintiff may continue in or be placed in possession pending conclusion of litigation; effect of defendant s receipt of money on deposit; judgments. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. At any time after the entry of judgment, or pending an appeal by either party from the judgment to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution, whenever the plaintiff has paid into court for the defendant the full amount of the judgment, and such further sum as may be required by the court as a fund to pay any further damages and costs that may be recovered in the proceedings, as well as all damages that may be sustained by the defendant, if for any cause the property is not finally taken for public use, the plaintiff, if already in possession, may continue therein, and if not, the court shall, upon motion of the plaintiff, authorize the plaintiff to take possession of and use the property during the pendency of and until the final conclusion of the litigation, and shall, if necessary, stay all actions and proceedings against the plaintiff on account thereof. The plaintiff must not be held to have abandoned or waived the right to appeal from the judgment by paying into court the amount of the judgment and such further sum as may be required by the court and taking possession of the property pursuant to this subsection.

2. The defendant, who is entitled to the money paid into court for the defendant upon any judgment, is entitled to demand and receive that money at any time after obtaining an order therefor from the court. The court or judge thereof shall, upon application being made by the defendant and notice to all parties, order and direct that the money so paid into court be delivered to the defendant upon the defendant s filing a satisfaction of the judgment, or upon the defendant s filing a receipt for the money and an abandonment of all defenses to the action or proceeding, except as to the amount of damages that the defendant may be entitled to if a new trial is granted. A payment to a defendant pursuant to this subsection shall be deemed to be an abandonment by that defendant of all defenses interposed by the defendant excepting his or her claim for greater compensation.

3. If the amount of the compensation awarded upon final judgment exceeds the sum paid into court, the court shall enter judgment against the plaintiff and in favor of the defendant for the amount of the excess plus interest. If the amount of the compensation awarded upon final judgment is less than the sum paid into court and paid to the defendant, the court shall enter judgment in favor of the plaintiff and against the defendant for the amount of the excess plus interest.

[1911 CPA 680; RL 5622; NCL 9169] (NRS A 1959, 597; 1960, 420; 1965, 995; 1973, 152; 1989, 634; 2013, 1744, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 37.175 - Interest paid by plaintiff; posttrial hearing to determine award of interest.

1. Except as otherwise provided in this section, the plaintiff shall pay interest on the final judgment on the difference between the amount deposited pursuant to NRS 37.100 or 37.170 and the sum of the amount awarded for the taking and any damages awarded for the severance of the property, excluding costs and attorney s fees, from the date ordered by the district court pursuant to paragraph (a) of subsection 4 until the date the judgment is satisfied, at the rate provided in paragraph (b) of subsection 4.

2. The plaintiff is not required to pay interest on any amount deposited pursuant to the provisions of NRS 37.100 or 37.170.

3. No interest is required to be paid for the period from the date of a trial which is continued past 2 years after the date of the first service of the summons, until the date of entry of judgment, if the continuance was caused primarily by the defendant or, if there is more than one defendant, the total delay caused by all the defendants. As used in this subsection, primarily means the greater amount, quantity or quality of acts of the plaintiff or the defendant or, if there is more than one defendant, the total delay caused by all defendants, that would cause the trial to be continued past 2 years after the date of the first service of the summons.

4. The court shall determine, in a posttrial hearing, the award of interest and award as interest the amount of money which will put the person from whom the property is taken in as good a position monetarily as if the property had not been taken. The district court shall enter an order concerning:

(a) The date on which the computation of interest will commence;

(b) The rate of interest to be used to compute the award of interest, which must not be less than the prime rate of interest plus 2 percent; and

(c) Whether the interest will be compounded annually.

(Added to NRS by 1960, 421; A 1967, 816; 1979, 830; 1981, 1859; 1987, 940; 1991, 1642; 1999, 3534; 2007, 336)



NRS 37.180 - Abandonment of condemnation proceedings; defendant s damages for plaintiff s occupancy.

1. The plaintiff may abandon the proceedings at any time after filing the complaint and before the expiration of 30 days after final judgment by serving on defendants and filing in court a written notice of abandonment. Upon that abandonment, on motion of any party, a judgment must be entered dismissing the proceedings and awarding the defendants their costs and disbursements, which must include all necessary expenses incurred in preparing for trial and reasonable attorney fees. Those costs and disbursements may be claimed in and by a cost bill, to be prepared, served, filed and taxed as in civil actions, except that, upon a judgment of dismissal on motion of the plaintiff, any defendant may file a cost bill within 30 days after notice of entry of that judgment.

2. If the plaintiff has been placed in possession of the premises under the provisions of NRS 37.100 or 37.170, the defendant is entitled to all damages arising from that occupancy of the abandoned property.

[1911 CPA 681.5; added 1955, 284] (NRS A 1959, 597; 1965, 996; 1973, 152; 1989, 635)



NRS 37.185 - Party not liable for attorney s fees of other party; exception.

Except as otherwise provided in this section, in all actions in eminent domain, neither the entity that is taking property nor the owner of the property is liable for the attorney s fees of the other party. This section does not apply in an inverse condemnation action if the owner of the property that is the subject of the action makes a request for attorney s fees from the other party to the action.

(Added to NRS by 2007, 331)



NRS 37.200 - Rules of practice.

Except as otherwise provided in this chapter, the provisions of NRS, Nevada Rules of Civil Procedure and Nevada Rules of Appellate Procedure relative to civil actions, new trials and appeals shall be applicable to and constitute the rules of practice in the proceedings in this chapter.

[1911 CPA 682; RL 5624; NCL 9171]



NRS 37.210 - Rights of cities and towns not affected.

Nothing in this chapter shall be construed to abrogate or repeal any statute provided for the taking of property in any city, town or county for street or highway purposes.

[1911 CPA 683; RL 5625; NCL 9172]



NRS 37.220 - Crossings to be made and kept in repair.

A party obtaining a right-of-way shall, without delay, construct such crossings and culverts as may be required by the court or judge, and shall keep them and the way itself in good repair.

[1911 CPA 684; RL 5626; NCL 9173]



NRS 37.230 - Condemnation by railroad companies.

Any company incorporated under the laws of this state, or constructing or operating a railway in this state, in addition to other rights conferred, shall have power:

1. To enter, by its servants, upon the real property of any person, for the purpose of selecting an advantageous route for its main line or any branch thereof, or for the purpose of relocating its line, subject to responsibility for all damages resulting therefrom.

2. To acquire by purchase, donation or otherwise, all such real and personal property as may be necessary for, or may be given to aid or encourage the construction and maintenance of its railroad and for its buildings and yards.

3. To condemn, in the manner provided by law, a right-of-way with such additional lands as may be necessary for depot grounds or for the purpose of constructing necessary embankments, excavations, ditches, drains and culverts.

4. To cross natural or artificial streams or bodies of water, streets, highways or railroads which its road may intersect, and in such manner as to afford security for life and property and subject to the duty of immediately restoring such course or body of water, street, highway, or railway to its former condition, as nearly as may be.

5. To cross, intersect, join or unite its railroad with any other railroad, either before or after the construction, at any point upon its route, and upon the grounds of such other railroad corporation, with the necessary turnouts, sidings and switches, and other conveniences in furtherance of the objects of its connections, and every corporation whose railroad is or shall be hereafter intersected by any new railroad, shall unite with the owners of such new railroad in forming such intersections and connections, and grant facilities therefor.

6. To construct and operate spurs or branch lines of railroad connecting with the main line or any branch thereof, not to exceed 5 miles in length each, though such spurs or branch lines be not named or described in the articles of incorporation, and to relocate any section or sections of its lines between the principal termini, with the same powers as in the case of original or first locations.

[1911 CPA 685; RL 5627; NCL 9174]



NRS 37.240 - Two railroad companies may have right-of-way over same passes; change and expense of reconstruction of public highway.

Any railroad company whose right-of-way, or whose track or roadbed upon such right-of-way passes through any canyon, pass or defile, shall not prevent any other railroad company from the use or occupancy of such canyon, pass or defile for the purposes of its road, in common with the road first located, or the crossing of other railroads at grade; and the location of such right-of-way through any canyon, pass or defile shall not cause the disuse of any public highway now located therein, nor prevent the location through the same of any such highway where such highway may be necessary for the public accommodation; and where any change in the location of such highway is necessary to permit the passage of such railroad through any canyon, pass or defile, the railroad company shall, before entering upon the ground occupied by such highway, cause the same to be reconstructed at its own expense in the most favorable location, and in as perfect a manner as the original highway. Such expenses shall be equitably divided between any number of railroad companies occupying and using the same canyon, pass or defile.

[1911 CPA 686; RL 5628; NCL 9175]



NRS 37.250 - Right of eminent domain granted to nonresident or foreign corporations or partnerships; conditions.

The right of eminent domain is hereby granted to nonresident or foreign corporations or partnerships which are now organized or may be organized under the laws of another state or territory, or under any act of Congress, and upon the same terms and conditions as any resident citizen, domestic corporation or partnership. Before any corporation or partnership organized or incorporated otherwise than under the laws of this state is entitled to any of the rights granted by this chapter, it must first comply with all laws of this state prescribing the conditions in which the corporation or partnership may be authorized to do business within the State or within any county of the State in which it seeks to exercise the right of eminent domain.

[1911 CPA 687; RL 5629; NCL 9176] (NRS A 1989, 549)



NRS 37.260 - Disposal of real property and improvements acquired by exercise of power of eminent domain: Procedure; presumption; conveyance.

1. Except as otherwise provided in NRS 37.270, any real property, interest therein or improvement thereon which has been acquired in accordance with the provisions of this chapter or purchased under the threat of eminent domain proceedings by an association, commission, corporation, partnership or political subdivision other than a county or incorporated city may be disposed of as surplus by that entity only in accordance with the provisions of this section.

2. The governing body of the entity desiring to dispose of the property pursuant to this section must first adopt a resolution declaring that the property is no longer required for the purposes for which it was acquired or for other reasonable public use.

3. The property, interest or improvement disposed of pursuant to this section must be sold by the entity to the highest bidder bidding for the property, either at public auction or by sealed bids, the notice and terms of which must be published in a newspaper of general circulation in the county where the property is situated at least once not less than 15 nor more than 45 days before the sale. When, in the opinion of the governing body of the entity, the property cannot be sold by means of public auction or sealed bids without working an undue hardship upon a property owner either as a result of a severance of that owner s property or a denial of access to a public street or highway, the governing body may first offer the property to that owner at a price determined by the governing body to be in the best interest of the corporation, partnership, association, commission or political subdivision.

4. If property is disposed of pursuant to this section, it is conclusively presumed in favor of any purchaser for value and without notice of any such real property, interest therein or improvement thereon conveyed pursuant to this section that the entity disposing of it acted within its lawful authority in acquiring and disposing of the property, and that the officers thereof acted within their lawful authority in executing any conveyance vesting title in the purchaser. All such conveyances must be quitclaim in nature and must not carry any warranty of title.

(Added to NRS by 1969, 1052; A 1981, 988; 1989, 549; 2007, 337)



NRS 37.270 - Reversion of property upon repayment of original purchase price; conditions.

Notwithstanding any other provision of law, property taken pursuant to the provisions of this chapter must be offered to and reverts to the person from whom the property was taken upon repayment of the original purchase price if, within 15 years after obtaining possession of the property, the entity that took the property:

1. Fails to use the property for the public use for which the property was taken or for any public use reasonably related to the public use for which the property was taken; or

2. Seeks to convey the right, title or interest in all or part of that property to any person and the conveyance is not occurring pursuant to subsection 2 of NRS 37.010.

The entity that has taken the property does not fail to use the property under subsection 1 if the entity has begun active planning for or design of the public use, the assembling of land in furtherance of planning for or design of the public use or construction related to the public use.

(Added to NRS by 2005, 1787; A 2005, 2219; 2007, 337)



NRS 37.280 - Distribution of interest earned from investment of money deposited in court.

The interest earned from any investment of money that has been deposited in any court pursuant to this chapter must be distributed in the following manner:

1. If the amount of the compensation awarded upon final judgment, not including any interest upon the judgment, is equal to or greater than the amount of money deposited in the court, the defendant is entitled to receive all the interest earned.

2. If the amount of the compensation awarded upon final judgment, not including any interest upon the judgment, is less than the amount of money deposited in the court:

(a) The defendant is entitled to receive a percentage of the interest earned that represents the amount of money deposited in the court as compared to the amount of the compensation awarded upon final judgment, not including any interest upon the judgment.

(b) The plaintiff is entitled to receive any interest remaining following the distribution to the defendant pursuant to paragraph (a).

(Added to NRS by 2007, 752)






Chapter 38 - Mediation and Arbitration

NRS 38.206 - Short title.

NRS 38.206 to 38.248, inclusive, may be cited as the Uniform Arbitration Act of 2000.

(Added to NRS by 2001, 1274)



NRS 38.207 - Definitions.

As used in NRS 38.206 to 38.248, inclusive, the words and terms defined in NRS 38.208 to 38.213, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2001, 1274)



NRS 38.208 - Arbitral organization defined.

Arbitral organization means an association, agency, board, commission or other entity that is neutral and initiates, sponsors or administers an arbitral proceeding or is involved in the appointment of an arbitrator.

(Added to NRS by 2001, 1274)



NRS 38.209 - Arbitrator defined.

Arbitrator means an individual appointed to render an award, alone or with others, in a controversy that is subject to an agreement to arbitrate.

(Added to NRS by 2001, 1274)



NRS 38.211 - Court defined.

Court means the district court.

(Added to NRS by 2001, 1274)



NRS 38.212 - Knowledge defined.

Knowledge means actual knowledge.

(Added to NRS by 2001, 1274)



NRS 38.213 - Record defined.

Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(Added to NRS by 2001, 1274)



NRS 38.214 - Notice.

1. Except as otherwise provided in NRS 38.206 to 38.248, inclusive, a person gives notice to another person by taking action that is reasonably necessary to inform the other person in ordinary course, whether or not the other person acquires knowledge of the notice.

2. A person has notice if the person has knowledge of the notice or has received notice.

3. A person receives notice when it comes to the person s attention or the notice is delivered at the person s place of residence or place of business, or at another location held out by the person as a place of delivery of such communications.

(Added to NRS by 2001, 1274)



NRS 38.216 - Applicability.

1. NRS 38.206 to 38.248, inclusive, govern an agreement to arbitrate made on or after October 1, 2001.

2. NRS 38.206 to 38.248, inclusive, govern an agreement to arbitrate made before October 1, 2001, if all the parties to the agreement or to the arbitral proceeding so agree in a record.

3. On or after October 1, 2003, NRS 38.206 to 38.248, inclusive, govern an agreement to arbitrate whenever made.

(Added to NRS by 2001, 1275)



NRS 38.217 - Waiver of requirements or variance of effects of requirements; exceptions.

1. Except as otherwise provided in subsections 2 and 3, a party to an agreement to arbitrate or to an arbitral proceeding may waive, or the parties may vary the effect of, the requirements of NRS 38.206 to 38.248, inclusive, to the extent permitted by law.

2. Before a controversy arises that is subject to an agreement to arbitrate, a party to the agreement may not:

(a) Waive or agree to vary the effect of the requirements of subsection 1 of NRS 38.218, subsection 1 of NRS 38.219, NRS 38.222, subsection 1 or 2 of NRS 38.233, NRS 38.244 or 38.247;

(b) Agree to unreasonably restrict the right under NRS 38.223 to notice of the initiation of an arbitral proceeding;

(c) Agree to unreasonably restrict the right under NRS 38.227 to disclosure of any facts by a neutral arbitrator; or

(d) Waive the right under NRS 38.232 of a party to an agreement to arbitrate to be represented by a lawyer at any proceeding or hearing under NRS 38.206 to 38.248, inclusive, but an employer and a labor organization may waive the right to representation by a lawyer in a labor arbitration.

3. A party to an agreement to arbitrate or arbitral proceeding may not waive, or the parties may not vary the effect of, the requirements of this section or subsection 1 or 3 of NRS 38.216, NRS 38.221, 38.229, 38.234, subsection 3 or 4 of NRS 38.237, NRS 38.239, 38.241, 38.242, subsection 1 or 2 of NRS 38.243, NRS 38.248 or 38.330.

(Added to NRS by 2001, 1275; A 2003, 35, 42)



NRS 38.218 - Application for judicial relief; service of notice of initial motion.

1. Except as otherwise provided in NRS 38.247, an application for judicial relief under NRS 38.206 to 38.248, inclusive, must be made by motion to the court and heard in the manner provided by rule of court for making and hearing motions.

2. Unless a civil action involving the agreement to arbitrate is pending, notice of an initial motion to the court under NRS 38.206 to 38.248, inclusive, must be served in the manner provided by rule of court for the service of a summons in a civil action. Otherwise, notice of the motion must be given in the manner provided by rule of court for serving motions in pending cases.

(Added to NRS by 2001, 1275)



NRS 38.219 - Validity of agreement to arbitrate.

1. An agreement contained in a record to submit to arbitration any existing or subsequent controversy arising between the parties to the agreement is valid, enforceable and irrevocable except as otherwise provided in NRS 597.995 or upon a ground that exists at law or in equity for the revocation of a contract.

2. The court shall decide whether an agreement to arbitrate exists or a controversy is subject to an agreement to arbitrate.

3. An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled and whether a contract containing a valid agreement to arbitrate is enforceable.

4. If a party to a judicial proceeding challenges the existence of, or claims that a controversy is not subject to, an agreement to arbitrate, the arbitral proceeding may continue pending final resolution of the issue by the court, unless the court otherwise orders.

(Added to NRS by 2001, 1275; A 2013, 568)



NRS 38.221 - Motion to compel or stay arbitration.

1. On motion of a person showing an agreement to arbitrate and alleging another person s refusal to arbitrate pursuant to the agreement:

(a) If the refusing party does not appear or does not oppose the motion, the court shall order the parties to arbitrate; and

(b) If the refusing party opposes the motion, the court shall proceed summarily to decide the issue and order the parties to arbitrate unless it finds that there is no enforceable agreement to arbitrate.

2. On motion of a person alleging that an arbitral proceeding has been initiated or threatened but that there is no agreement to arbitrate, the court shall proceed summarily to decide the issue. If the court finds that there is an enforceable agreement to arbitrate, it shall order the parties to arbitrate.

3. If the court finds that there is no enforceable agreement, it may not, pursuant to subsection 1 or 2, order the parties to arbitrate.

4. The court may not refuse to order arbitration because the claim subject to arbitration lacks merit or grounds for the claim have not been established.

5. If a proceeding involving a claim referable to arbitration under an alleged agreement to arbitrate is pending in court, a motion under this section must be made in that court. Otherwise, a motion under this section may be made in any court as provided in NRS 38.246.

6. If a party makes a motion to the court to order arbitration, the court on just terms shall stay any judicial proceeding that involves a claim alleged to be subject to the arbitration until the court renders a final decision under this section.

7. If the court orders arbitration, the court on just terms shall stay any judicial proceeding that involves a claim subject to the arbitration. If a claim subject to the arbitration is severable, the court may limit the stay to that claim.

(Added to NRS by 2001, 1276)



NRS 38.222 - Provisional remedies.

1. Before an arbitrator is appointed and is authorized and able to act, the court, upon motion of a party to an arbitral proceeding and for good cause shown, may enter an order for provisional remedies to protect the effectiveness of the arbitral proceeding to the same extent and under the same conditions as if the controversy were the subject of a civil action.

2. After an arbitrator is appointed and is authorized and able to act:

(a) The arbitrator may issue such orders for provisional remedies, including interim awards, as the arbitrator finds necessary to protect the effectiveness of the arbitral proceeding and to promote the fair and expeditious resolution of the controversy, to the same extent and under the same conditions as if the controversy were the subject of a civil action; and

(b) A party to an arbitral proceeding may move the court for a provisional remedy only if the matter is urgent and the arbitrator is not able to act timely or the arbitrator cannot provide an adequate remedy.

3. A party does not waive a right of arbitration by making a motion under subsection 1 or 2.

(Added to NRS by 2001, 1276)



NRS 38.223 - Initiation of arbitration.

1. A person initiates an arbitral proceeding by giving notice in a record to the other parties to the agreement to arbitrate in the agreed manner between the parties or, in the absence of agreement, by certified or registered mail, return receipt requested and obtained, or by service as authorized for the commencement of a civil action. The notice must describe the nature of the controversy and the remedy sought.

2. Unless a person objects for lack or insufficiency of notice under subsection 3 of NRS 38.231 not later than the beginning of the arbitration hearing, by appearing at the hearing the person waives any objection to lack of or insufficiency of notice.

(Added to NRS by 2001, 1277)



NRS 38.224 - Consolidation of separate arbitration proceedings.

1. Except as otherwise provided in subsection 3, upon motion of a party to an agreement to arbitrate or to an arbitral proceeding, the court may order consolidation of separate arbitral proceedings as to all or some of the claims if:

(a) There are separate agreements to arbitrate or separate arbitral proceedings between the same persons or one of them is a party to a separate agreement to arbitrate or a separate arbitral proceeding with a third person;

(b) The claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions;

(c) The existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitral proceedings; and

(d) Prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

2. The court may order consolidation of separate arbitral proceedings as to some claims and allow other claims to be resolved in separate arbitral proceedings.

3. The court may not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation.

(Added to NRS by 2001, 1277)



NRS 38.226 - Appointment of arbitrator; service as neutral arbitrator.

1. If the parties to an agreement to arbitrate agree on a method for appointing an arbitrator, that method must be followed, unless the method fails. If the parties have not agreed on a method, the agreed method fails, or an arbitrator appointed fails or is unable to act and a successor has not been appointed, the court, on motion of a party to the arbitral proceeding, shall appoint the arbitrator. An arbitrator so appointed has all the powers of an arbitrator designated in the agreement to arbitrate or appointed pursuant to the agreed method.

2. An individual who has a known, direct and material interest in the outcome of the arbitral proceeding or a known, existing and substantial relationship with a party may not serve as an arbitrator required by an agreement to be neutral.

(Added to NRS by 2001, 1277)



NRS 38.227 - Disclosure by arbitrator.

1. Before accepting appointment, an individual who is requested to serve as an arbitrator, after making a reasonable inquiry, shall disclose to all parties to the agreement to arbitrate and arbitral proceeding and to any other arbitrators any known facts that a reasonable person would consider likely to affect the impartiality of the arbitrator in the proceeding, including:

(a) A financial or personal interest in the outcome of the arbitral proceeding; and

(b) An existing or past relationship with any of the parties to the agreement to arbitrate or the arbitral proceeding, their counsel or representatives, a witness or another arbitrator.

2. An arbitrator has a continuing obligation to disclose to all parties to the agreement to arbitrate and arbitral proceeding and to any other arbitrators any facts that the arbitrator learns after accepting appointment which a reasonable person would consider likely to affect the impartiality of the arbitrator.

3. If an arbitrator discloses a fact required by subsection 1 or 2 to be disclosed and a party timely objects to the appointment or continued service of the arbitrator based upon the fact disclosed, the objection may be a ground under paragraph (b) of subsection 1 of NRS 38.241 for vacating an award made by the arbitrator.

4. If the arbitrator did not disclose a fact as required by subsection 1 or 2, upon timely objection by a party, the court under paragraph (b) of subsection 1 of NRS 38.241 may vacate an award.

5. An arbitrator appointed as a neutral arbitrator who does not disclose a known, direct and material interest in the outcome of the arbitral proceeding or a known, existing and substantial relationship with a party is presumed to act with evident partiality for the purposes of paragraph (b) of subsection 1 of NRS 38.241.

6. If the parties to an arbitral proceeding agree to the procedures of an arbitral organization or any other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to a motion to vacate an award on that ground under paragraph (b) of subsection 1 of NRS 38.241.

(Added to NRS by 2001, 1277)



NRS 38.228 - Action by majority.

If there are two or more arbitrators, the powers of an arbitrator must be exercised by a majority of the arbitrators, but all of them shall conduct the hearing under subsection 3 of NRS 38.231.

(Added to NRS by 2001, 1278)



NRS 38.229 - Immunity of arbitrator; competency to testify; attorney s fees and costs.

1. An arbitrator or an arbitral organization acting in that capacity is immune from civil liability to the same extent as a judge of a court of this State acting in a judicial capacity.

2. The immunity afforded by this section supplements any immunity under other law.

3. The failure of an arbitrator to make a disclosure required by NRS 38.227 does not cause any loss of immunity under this section.

4. In a judicial, administrative or similar proceeding, an arbitrator or representative of an arbitral organization is not competent to testify, and may not be required to produce records as to any statement, conduct, decision or ruling occurring during the arbitral proceeding, to the same extent as a judge of a court of this State acting in a judicial capacity. This subsection does not apply:

(a) To the extent necessary to determine the claim of an arbitrator, arbitral organization or representative of the arbitral organization against a party to the arbitral proceeding; or

(b) To a hearing on a motion to vacate an award under paragraph (a) or (b) of subsection 1 of NRS 38.241 if the movant establishes prima facie that a ground for vacating the award exists.

5. If a person commences a civil action against an arbitrator, arbitral organization or representative of an arbitral organization arising from the services of the arbitrator, organization or representative or if a person seeks to compel an arbitrator or a representative of an arbitral organization to testify or produce records in violation of subsection 4, and the court decides that the arbitrator, arbitral organization or representative is immune from civil liability or that the arbitrator or representative is not competent to testify, the court shall award to the arbitrator, organization or representative reasonable attorney s fees and other reasonable expenses of litigation.

(Added to NRS by 2001, 1278)



NRS 38.231 - Arbitration process.

1. An arbitrator may conduct an arbitration in such manner as the arbitrator considers appropriate for a fair and expeditious disposition of the proceeding. The authority conferred upon the arbitrator includes the power to hold conferences with the parties to the arbitral proceeding before the hearing and, among other matters, determine the admissibility, relevance, materiality and weight of any evidence.

2. An arbitrator may decide a request for summary disposition of a claim or particular issue:

(a) If all interested parties agree; or

(b) Upon request of one party to the arbitral proceeding if that party gives notice to all other parties to the proceeding, and the other parties have a reasonable opportunity to respond.

3. If an arbitrator orders a hearing, the arbitrator shall set a time and place and give notice of the hearing not less than 5 days before the hearing begins. Unless a party to the arbitral proceeding makes an objection to lack or insufficiency of notice not later than the beginning of the hearing, the party s appearance at the hearing waives the objection. Upon request of a party to the arbitral proceeding and for good cause shown, or upon the arbitrator s own initiative, the arbitrator may adjourn the hearing from time to time as necessary but may not postpone the hearing to a time later than that fixed by the agreement to arbitrate for making the award unless the parties to the arbitral proceeding consent to a later date. The arbitrator may hear and decide the controversy upon the evidence produced although a party who was duly notified of the arbitral proceeding did not appear. The court, on request, may direct the arbitrator to conduct the hearing promptly and render a timely decision.

4. At a hearing held under subsection 3, a party to the arbitral proceeding has a right to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

5. If an arbitrator ceases or is unable to act during an arbitral proceeding, a replacement arbitrator must be appointed in accordance with NRS 38.226 to continue the proceeding and to resolve the controversy.

(Added to NRS by 2001, 1279)



NRS 38.232 - Representation by lawyer.

A party to an arbitral proceeding may be represented by a lawyer.

(Added to NRS by 2001, 1279)



NRS 38.233 - Witnesses; subpoenas; depositions; discovery.

1. An arbitrator may issue a subpoena for the attendance of a witness and for the production of records and other evidence at any hearing and may administer oaths. A subpoena must be served in the manner for service of subpoenas in a civil action and, upon motion to the court by a party to the arbitral proceeding or the arbitrator, enforced in the manner for enforcement of subpoenas in a civil action.

2. To make the proceedings fair, expeditious and cost effective, upon request of a party to or a witness in an arbitral proceeding, an arbitrator may permit a deposition of any witness to be taken for use as evidence at the hearing, including a witness who cannot be subpoenaed for or is unable to attend a hearing. The arbitrator shall determine the conditions under which the deposition is taken.

3. An arbitrator may permit such discovery as the arbitrator decides is appropriate in the circumstances, taking into account the needs of the parties to the arbitral proceeding and other affected persons and the desirability of making the proceeding fair, expeditious and cost effective.

4. If an arbitrator permits discovery under subsection 3, the arbitrator may order a party to the arbitral proceeding to comply with the arbitrator s orders related to discovery, issue subpoenas for the attendance of a witness and for the production of records and other evidence at a proceeding for discovery, and take action against a noncomplying party to the extent a court could if the controversy were the subject of a civil action in this State.

5. An arbitrator may issue a protective order to prevent the disclosure of privileged information, confidential information, trade secrets and other information protected from disclosure to the extent a court could if the controversy were the subject of a civil action in this State.

6. All laws compelling a person under subpoena to testify and all fees for attending a judicial proceeding, a deposition or a proceeding for discovery as a witness apply to an arbitral proceeding as if the controversy were the subject of a civil action in this State.

7. The court may enforce a subpoena or order related to discovery for the attendance of a witness within this State and for the production of records and other evidence issued by an arbitrator in connection with an arbitral proceeding in another state upon conditions determined by the court so as to make the arbitral proceeding fair, expeditious and cost effective. A subpoena or order related to discovery issued by an arbitrator in another state must be served in the manner provided by rule of court for service of subpoenas in a civil action in this State and, upon motion to the court by a party to the arbitral proceeding or the arbitrator, enforced in the manner provided by rule of court for enforcement of subpoenas in a civil action in this State.

(Added to NRS by 2001, 1279)



NRS 38.234 - Judicial enforcement of preaward ruling by arbitrator.

If an arbitrator makes a preaward ruling in favor of a party to an arbitral proceeding, the party may request the arbitrator to incorporate the ruling into an award under NRS 38.236. A prevailing party may make a motion to the court for an expedited order to confirm the award under NRS 38.239, in which case the court shall summarily decide the motion. The court shall issue an order to confirm the award unless the court vacates, modifies or corrects the award under NRS 38.241 or 38.242.

(Added to NRS by 2001, 1280)



NRS 38.236 - Award.

1. An arbitrator shall make a record of an award. The record must be signed or otherwise authenticated by an arbitrator who concurs with the award. The arbitrator or the arbitral organization shall give notice of the award, including a copy of the award, to each party to the arbitral proceeding.

2. An award must be made within the time specified by the agreement to arbitrate or, if not specified therein, within the time ordered by the court. The court may extend or the parties to the arbitral proceeding may agree in a record to extend the time. The court or the parties may do so within or after the time specified or ordered. A party waives any objection that an award was not timely made unless the party gives notice of the objection to the arbitrator before receiving notice of the award.

(Added to NRS by 2001, 1280)



NRS 38.237 - Change of award by arbitrator.

1. On motion to an arbitrator by a party to an arbitral proceeding, the arbitrator may modify or correct an award:

(a) Upon a ground stated in paragraph (a) or (c) of subsection 1 of NRS 38.242;

(b) Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitral proceeding; or

(c) To clarify the award.

2. A motion under subsection 1 must be made and notice given to all parties within 20 days after the movant receives notice of the award.

3. A party to the arbitral proceeding must give notice of any objection to the motion within 10 days after receipt of the notice.

4. If a motion to the court is pending under NRS 38.239, 38.241 or 38.242, the court may submit the claim to the arbitrator to consider whether to modify or correct the award:

(a) Upon a ground stated in paragraph (a) or (c) of subsection 1 of NRS 38.242;

(b) Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitral proceeding; or

(c) To clarify the award.

5. An award modified or corrected pursuant to this section is subject to subsection 1 of NRS 38.236 and to NRS 38.239, 38.241 and 38.242.

(Added to NRS by 2001, 1281)



NRS 38.238 - Remedies; fees and expenses of arbitration proceeding.

1. An arbitrator may award reasonable attorney s fees and other reasonable expenses of arbitration if such an award is authorized by law in a civil action involving the same claim or by the agreement of the parties to the arbitral proceeding.

2. As to all remedies other than those authorized by subsection 1, an arbitrator may order such remedies as the arbitrator considers just and appropriate under the circumstances of the arbitral proceeding. The fact that such a remedy could not or would not be granted by the court is not a ground for refusing to confirm an award under NRS 38.239 or for vacating an award under NRS 38.241.

3. An arbitrator s expenses and fees, together with other expenses, must be paid as provided in the award.

(Added to NRS by 2001, 1281)



NRS 38.239 - Confirmation of award.

After a party to an arbitral proceeding receives notice of an award, the party may make a motion to the court for an order confirming the award at which time the court shall issue a confirming order unless the award is modified or corrected pursuant to NRS 38.237 or 38.242 or is vacated pursuant to NRS 38.241.

(Added to NRS by 2001, 1281)



NRS 38.241 - Vacating award.

1. Upon motion to the court by a party to an arbitral proceeding, the court shall vacate an award made in the arbitral proceeding if:

(a) The award was procured by corruption, fraud or other undue means;

(b) There was:

(1) Evident partiality by an arbitrator appointed as a neutral arbitrator;

(2) Corruption by an arbitrator; or

(3) Misconduct by an arbitrator prejudicing the rights of a party to the arbitral proceeding;

(c) An arbitrator refused to postpone the hearing upon showing of sufficient cause for postponement, refused to consider evidence material to the controversy, or otherwise conducted the hearing contrary to NRS 38.231, so as to prejudice substantially the rights of a party to the arbitral proceeding;

(d) An arbitrator exceeded his or her powers;

(e) There was no agreement to arbitrate, unless the movant participated in the arbitral proceeding without raising the objection under subsection 3 of NRS 38.231 not later than the beginning of the arbitral hearing; or

(f) The arbitration was conducted without proper notice of the initiation of an arbitration as required in NRS 38.223 so as to prejudice substantially the rights of a party to the arbitral proceeding.

2. A motion under this section must be made within 90 days after the movant receives notice of the award pursuant to NRS 38.236 or within 90 days after the movant receives notice of a modified or corrected award pursuant to NRS 38.237, unless the movant alleges that the award was procured by corruption, fraud or other undue means, in which case the motion must be made within 90 days after the ground is known or by the exercise of reasonable care would have been known by the movant.

3. If the court vacates an award on a ground other than that set forth in paragraph (e) of subsection 1, it may order a rehearing. If the award is vacated on a ground stated in paragraph (a) or (b) of subsection 1, the rehearing must be before a new arbitrator. If the award is vacated on a ground stated in paragraph (c), (d) or (f) of subsection 1, the rehearing may be before the arbitrator who made the award or the arbitrator s successor. The arbitrator must render the decision in the rehearing within the same time as that provided in subsection 2 of NRS 38.236 for an award.

4. If the court denies a motion to vacate an award, it shall confirm the award unless a motion to modify or correct the award is pending.

(Added to NRS by 2001, 1281)



NRS 38.242 - Modification or correction of award.

1. Upon motion made within 90 days after the movant receives notice of the award pursuant to NRS 38.236 or within 90 days after the movant receives notice of a modified or corrected award pursuant to NRS 38.237, the court shall modify or correct the award if:

(a) There was an evident mathematical miscalculation or an evident mistake in the description of a person, thing or property referred to in the award;

(b) The arbitrator has made an award on a claim not submitted to the arbitrator and the award may be corrected without affecting the merits of the decision upon the claims submitted; or

(c) The award is imperfect in a matter of form not affecting the merits of the decision on the claims submitted.

2. If a motion made under subsection 1 is granted, the court shall modify or correct and confirm the award as modified or corrected. Otherwise, unless a motion to vacate is pending, the court shall confirm the award.

3. A motion to modify or correct an award pursuant to this section may be joined with a motion to vacate the award.

(Added to NRS by 2001, 1282)



NRS 38.243 - Judgment on award; attorney s fees and litigation expenses.

1. Upon granting an order confirming, vacating without directing a rehearing, modifying or correcting an award, the court shall enter a judgment in conformity therewith. The judgment may be recorded, docketed and enforced as any other judgment in a civil action.

2. A court may allow reasonable costs of the motion and subsequent judicial proceedings.

3. On application of a prevailing party to a contested judicial proceeding under NRS 38.239, 38.241 or 38.242, the court may add reasonable attorney s fees and other reasonable expenses of litigation incurred in a judicial proceeding after the award is made to a judgment confirming, vacating without directing a rehearing, modifying or correcting an award.

(Added to NRS by 2001, 1282)



NRS 38.244 - Jurisdiction.

1. A court of this state having jurisdiction over the controversy and the parties may enforce an agreement to arbitrate.

2. An agreement to arbitrate providing for arbitration in this state confers exclusive jurisdiction on the court to enter judgment on an award under NRS 38.206 to 38.248, inclusive.

(Added to NRS by 2001, 1283)



NRS 38.246 - Venue.

A motion pursuant to NRS 38.218 must be made in the court of the county in which the agreement to arbitrate specifies the arbitration hearing is to be held or, if the hearing has been held, in the court of the county in which it was held. Otherwise, the motion may be made in the court of any county in which an adverse party resides or has a place of business or, if no adverse party has a residence or place of business in this State, in the court of any county in this State. All subsequent motions must be made in the court hearing the initial motion unless the court otherwise directs.

(Added to NRS by 2001, 1283)



NRS 38.247 - Appeals.

1. An appeal may be taken from:

(a) An order denying a motion to compel arbitration;

(b) An order granting a motion to stay arbitration;

(c) An order confirming or denying confirmation of an award;

(d) An order modifying or correcting an award;

(e) An order vacating an award without directing a rehearing; or

(f) A final judgment entered pursuant to NRS 38.206 to 38.248, inclusive.

2. An appeal under this section must be taken as from an order or a judgment in a civil action.

(Added to NRS by 2001, 1283)



NRS 38.248 - Uniformity of application and construction.

In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2001, 1283)



NRS 38.250 - Nonbinding arbitration of certain civil actions filed in district court required; nonbinding arbitration of certain civil actions filed in justice court authorized; effect of certain agreements by parties to use other alternative methods of resolving disputes.

1. Except as otherwise provided in NRS 38.310:

(a) All civil actions filed in district court for damages, if the cause of action arises in the State of Nevada and the amount in issue does not exceed $50,000 per plaintiff, exclusive of attorney s fees, interest and court costs, must be submitted to nonbinding arbitration in accordance with the provisions of NRS 38.250 to 38.259, inclusive, unless the parties have agreed or are otherwise required to submit the action to an alternative method of resolving disputes established by the Supreme Court pursuant to NRS 38.258, including, without limitation, a settlement conference, mediation or a short trial.

(b) A civil action for damages filed in justice court may be submitted to binding arbitration or to an alternative method of resolving disputes, including, without limitation, a settlement conference or mediation, if the parties agree to the submission.

2. An agreement entered into pursuant to this section must be:

(a) Entered into at the time of the dispute and not be a part of any previous agreement between the parties;

(b) In writing; and

(c) Entered into knowingly and voluntarily.

An agreement entered into pursuant to this section that does not comply with the requirements set forth in this subsection is void.

3. As used in this section, short trial means a trial that is conducted, with the consent of the parties to the action, in accordance with procedures designed to limit the length of the trial, including, without limitation, restrictions on the amount of discovery requested by each party, the use of a jury composed of not more than eight persons and a specified limit on the amount of time each party may use to present the party s case.

(Added to NRS by 1991, 1343; A 1993, 556, 1024; 1995, 1419, 2537, 2538; 1999, 852, 1379; 2003, 851; 2005, 391)



NRS 38.253 - Adoption of rules by Supreme Court; training; administration by district courts; fees; arbitrator deemed employee of court for certain purposes.

1. The Supreme Court shall adopt rules to provide for the establishment of a program of arbitration pursuant to NRS 38.250.

2. The Supreme Court, in association with the State Bar of Nevada or other organizations, shall provide training in arbitration for attorneys and nonattorneys.

3. The district courts in each judicial district shall administer the program in their respective districts in accordance with the rules adopted by Supreme Court.

4. The Supreme Court may:

(a) Charge each person who applies for training as an arbitrator an application fee.

(b) Charge a fee to cover the cost of the training programs.

5. For the purposes of NRS 41.0305 to 41.039, inclusive, a person serving as an arbitrator shall be deemed an employee of the court while in the performance of the person s duties under the program.

(Added to NRS by 1991, 1343; A 1993, 1024)



NRS 38.255 - Guidelines for establishment of programs for arbitration; duty of Supreme Court to submit report concerning programs.

1. The rules adopted by the Supreme Court pursuant to NRS 38.253 to provide guidelines for the establishment by a district court of a program must include provisions for a:

(a) Mandatory program for the arbitration of civil actions pursuant to NRS 38.250.

(b) Voluntary program for the arbitration of civil actions if the cause of action arises in the State of Nevada and the amount in issue exceeds $50,000 per plaintiff, exclusive of attorney s fees, interest and court costs.

(c) Voluntary program for the use of binding arbitration in all civil actions.

2. The rules must provide that the district court of any judicial district whose population is 100,000 or more:

(a) Shall establish programs pursuant to paragraphs (a), (b) and (c) of subsection 1.

(b) May set fees and charge parties for arbitration if the amount in issue exceeds $50,000 per plaintiff, exclusive of attorney s fees, interest and court costs.

The rules may provide for similar programs for the other judicial districts.

3. The rules must exclude the following from any program of mandatory arbitration:

(a) Actions in which the amount in issue, excluding attorney s fees, interest and court costs, is more than $50,000 or less than the maximum jurisdictional amounts specified in NRS 4.370 and 73.010;

(b) Class actions;

(c) Actions in equity;

(d) Actions concerning the title to real estate;

(e) Probate actions;

(f) Appeals from courts of limited jurisdiction;

(g) Actions for declaratory relief;

(h) Actions involving divorce or problems of domestic relations;

(i) Actions brought for relief based on any extraordinary writs;

(j) Actions for the judicial review of an administrative decision;

(k) Actions in which the parties, pursuant to a written agreement executed before the accrual of the cause of action or pursuant to rules adopted by the Supreme Court, have submitted the controversy to arbitration or any other alternative method for resolving a dispute;

(l) Actions that present unusual circumstances that constitute good cause for removal from the program;

(m) Actions in which any of the parties is incarcerated; and

(n) Actions submitted to mediation pursuant to rules adopted by the Supreme Court.

4. The rules must include:

(a) Provisions for the payment of fees to an arbitrator who is appointed to hear a case pursuant to the rules. The rules must provide that an arbitrator must be compensated at a rate of $100 per hour, to a maximum of $1,000 per case, unless otherwise authorized by the arbitration commissioner for good cause shown.

(b) Guidelines for the award of attorney s fees and maximum limitations on the costs to the parties of the arbitration.

(c) Disincentives to appeal.

(d) Provisions for trial upon the exercise by either party of the party s right to a trial anew after the arbitration.

5. The Supreme Court shall, on or before February 1 of each odd-numbered year, submit a report to the Director of the Legislative Counsel Bureau for transmittal to the Chairs of the Assembly and Senate Standing Committees on Judiciary. The report must include, for the period since the previous such report, if any:

(a) A listing of the number of actions which were submitted to arbitration or other alternative methods of resolving disputes pursuant to NRS 38.250 or 38.258 and their manner of disposition;

(b) A statement of the amount of money collected in each judicial district pursuant to NRS 19.0315 and a summary of the manner in which the fees were expended; and

(c) Any recommendations for legislation or other information regarding the programs on arbitration deemed relevant by the Supreme Court.

(Added to NRS by 1983, 1232; A 1991, 1344; 1995, 2537; 2001, 542; 2005, 392)



NRS 38.258 - Use of other alternative methods of resolving disputes; adoption of rules by Supreme Court.

1. The Supreme Court may authorize the use of settlement conferences and other alternative methods of resolving disputes, including, without limitation, mediation and a short trial, that are available in the county in which a district court is located:

(a) In lieu of submitting an action to nonbinding arbitration pursuant to NRS 38.250; or

(b) During or following such nonbinding arbitration if the parties agree that the use of any such alternative methods of resolving disputes would assist in the resolution of the dispute.

2. If the Supreme Court authorizes the use of an alternative method of resolving disputes pursuant to subsection 1, the Supreme Court shall adopt rules and procedures to govern the use of any such method.

3. As used in this section, short trial has the meaning ascribed to it in NRS 38.250.

(Added to NRS by 1991, 1344; A 1999, 1380; 2005, 393)



NRS 38.259 - Certain written findings concerning arbitration required; admissibility of such findings at trial anew before jury; instructions to jury.

1. If an action is submitted to arbitration in accordance with the provisions of NRS 38.250 to 38.259, inclusive, the arbitrator or panel of arbitrators shall, in addition to any other written findings of fact or conclusions of law, make written findings in accordance with this subsection concerning each cause of action. The written findings must be in substantially the following form, with panel of arbitrators being substituted for arbitrator when appropriate:

Based upon the evidence presented at the arbitration hearing concerning the cause of action for ................, the arbitrator finds in favor of ................(name of the party) and ................( awards damages in the amount of $................ or does not award any damages on that cause of action ).

2. If an action is submitted to arbitration in accordance with the provisions of NRS 38.250 to 38.259, inclusive, and, after arbitration, a party requests a trial anew before a jury:

(a) The written findings made by the arbitrator or the panel of arbitrators pursuant to subsection 1 must be admitted at trial. The testimony of the arbitrator or arbitrators, whenever taken, must not be admitted at trial, and the arbitrator or arbitrators must not be deposed or called to testify concerning the arbitration. Any other evidence concerning the arbitration must not be admitted at trial, unless the admission of such evidence is required by the Constitution of this State or the Constitution of the United States.

(b) The court shall give the following instruction to the jury concerning the action, substituting panel of arbitrators for arbitrator when appropriate:

During the course of this trial, certain evidence was admitted concerning the findings of an arbitrator. On the cause of action for ................, the arbitrator found in favor of ................(name of the party) and ................( awarded damages in the amount of $................ or did not award any damages on that cause of action ). The findings of the arbitrator may be given the same weight as other evidence or may be disregarded. However, you must not give those findings undue weight because they were made by an arbitrator, and you must not use the findings of the arbitrator as a substitute for your independent judgment. You must weigh all the evidence that was presented at trial and arrive at a conclusion based upon your own determination of the cause of action.

3. The court shall give a separate instruction pursuant to paragraph (b) of subsection 2 for each such cause of action that is tried before a jury.

(Added to NRS by 1999, 851)



NRS 38.300 - Definitions.

As used in NRS 38.300 to 38.360, inclusive, unless the context otherwise requires:

1. Assessments means:

(a) Any charge which an association may impose against an owner of residential property pursuant to a declaration of covenants, conditions and restrictions, including any late charges, interest and costs of collecting the charges; and

(b) Any penalties, fines, fees and other charges which may be imposed by an association pursuant to paragraphs (j) to (n), inclusive, of subsection 1 of NRS 116.3102 or subsections 10, 11 and 12 of NRS 116B.420.

2. Association has the meaning ascribed to it in NRS 116.011 or 116B.030.

3. Civil action includes an action for money damages or equitable relief. The term does not include an action in equity for injunctive relief in which there is an immediate threat of irreparable harm, or an action relating to the title to residential property.

4. Division means the Real Estate Division of the Department of Business and Industry.

5. Program means a program established by the Division under which a person, including, without limitation, a referee or hearing officer, can render decisions on disputes relating to:

(a) The interpretation, application or enforcement of any covenants, conditions or restrictions applicable to residential property or any bylaws, rules or regulations adopted by an association; or

(b) The procedures used for increasing, decreasing or imposing additional assessments upon residential property.

6. Residential property includes, but is not limited to, real estate within a planned community subject to the provisions of chapter 116 of NRS or real estate within a condominium hotel subject to the provisions of chapter 116B of NRS. The term does not include commercial property if no portion thereof contains property which is used for residential purposes.

(Added to NRS by 1995, 1416; A 2003, 2251, 2274; 2007, 2277; 2013, 2295)



NRS 38.310 - Limitations on commencement of certain civil actions.

1. No civil action based upon a claim relating to:

(a) The interpretation, application or enforcement of any covenants, conditions or restrictions applicable to residential property or any bylaws, rules or regulations adopted by an association; or

(b) The procedures used for increasing, decreasing or imposing additional assessments upon residential property,

may be commenced in any court in this State unless the action has been submitted to mediation or, if the parties agree, has been referred to a program pursuant to the provisions of NRS 38.300 to 38.360, inclusive, and, if the civil action concerns real estate within a planned community subject to the provisions of chapter 116 of NRS or real estate within a condominium hotel subject to the provisions of chapter 116B of NRS, all administrative procedures specified in any covenants, conditions or restrictions applicable to the property or in any bylaws, rules and regulations of an association have been exhausted.

2. A court shall dismiss any civil action which is commenced in violation of the provisions of subsection 1.

(Added to NRS by 1995, 1417; A 1997, 526; 2007, 2278; 2013, 2296)



NRS 38.320 - Submission of claim for mediation or referral to program of dispute resolution; contents of claim; fees; service of claim; written answer.

1. Any civil action described in NRS 38.310 must be submitted to mediation or referred to a program by filing a written claim with the Division. The claim must include:

(a) The complete names, addresses and telephone numbers of all parties to the claim;

(b) A specific statement of the nature of the claim;

(c) A statement of whether the person wishes to have the claim referred to a program; and

(d) Such other information as the Division may require.

2. The written claim must be accompanied by a filing fee of $50.

3. Upon the filing of the written claim, the claimant shall serve a copy of the claim in the manner prescribed in Rule 4 of the Nevada Rules of Civil Procedure for the service of a summons and complaint. The claim so served must be accompanied by a statement explaining the procedures for mediation and for a program set forth in NRS 38.300 to 38.360, inclusive.

4. Upon being served pursuant to subsection 3, the person upon whom a copy of the written claim was served shall, within 30 days after the date of service, file a written answer with the Division, which must include a statement of whether the person wishes to have the claim referred to a program. The answer must be accompanied by a filing fee of $50.

(Added to NRS by 1995, 1417; A 2013, 2296)



NRS 38.325 - Program of dispute resolution: Authority of Division to establish; procedure for claim referred to program.

If the Division establishes a program:

1. Upon receipt of a written claim and answer filed pursuant to NRS 38.320 in which all the parties indicate that they wish to have the claim referred to such a program, the Division may refer the parties to the program.

2. The person to whom the parties are referred pursuant to the program shall review the claim and answer filed pursuant to NRS 38.320 and, unless the parties agree to waive a hearing, conduct a hearing on the claim. After reviewing the claim and the answer and, if required, conducting a hearing on the claim, the person shall issue a written decision and award and provide a copy of the written decision and award to the parties. The person may not award to either party costs or attorney s fees.

3. Any party may, within 60 days after receiving the written decision and award pursuant to subsection 2, commence a civil action in the proper court concerning the claim. Any complaint filed in such an action must contain a sworn statement indicating that the issues addressed in the complaint have been referred to a program pursuant to the provisions of NRS 38.300 to 38.360, inclusive. If such an action is not commenced within 60 days after receiving the written decision and award pursuant to subsection 2, any party may, within 1 year after receiving the written decision and award, apply to the proper court for a confirmation of the written decision and award pursuant to NRS 38.239.

(Added to NRS by 2013, 2295)



NRS 38.330 - Procedure for mediation or arbitration of claim; payment of costs and fees upon failure to obtain a more favorable award or judgment in court.

1. Unless a program has been established and the parties have elected to have the claim referred to a program, the parties shall select a mediator from the list of mediators maintained by the Division pursuant to NRS 38.340. Any mediator selected must be available within the geographic area. If the parties fail to agree upon a mediator, the Division shall appoint a mediator from the list of mediators maintained by the Division. Any mediator appointed must be available within the geographic area. Unless otherwise provided by an agreement of the parties, mediation must be completed within 60 days after the filing of the written claim. Not later than 5 days before mediation is scheduled to be conducted, each party must submit to the mediator a written statement which sets forth the issues in dispute. Mediation must not exceed 3 hours, unless the parties agree to an extension of such time. Any agreement obtained through mediation conducted pursuant to this section must, within 20 days after the conclusion of mediation, be reduced to writing by the mediator and a copy thereof provided to each party. The agreement may be enforced as any other written agreement. Except as otherwise provided in this section, the parties are responsible for the cost of mediation conducted pursuant to this section, which must not exceed $500 for 3 hours of mediation. If the parties agree to extend mediation beyond 3 hours pursuant to this subsection, the fee for the additional hours must not exceed $200 per hour. If the parties participate in mediation and an agreement is not obtained, any party may commence a civil action in the proper court concerning the claim that was submitted to mediation. Any complaint filed in such an action must contain a sworn statement indicating that the issues addressed in the complaint have been mediated pursuant to the provisions of NRS 38.300 to 38.360, inclusive, but an agreement was not obtained.

2. Before commencing a civil action in the proper court, the parties named in the claim may agree to arbitration if the parties have participated in mediation in which an agreement was not obtained or if a written decision and award have been issued pursuant to NRS 38.325. Unless the parties agree in writing to binding arbitration, the arbitration is nonbinding. The cost of arbitration conducted pursuant to this section must not exceed $300 per hour. If the parties agree to arbitration, they shall select an arbitrator from the list of arbitrators maintained by the Division pursuant to NRS 38.340. Any arbitrator selected must be available within the geographic area. If the parties fail to agree upon an arbitrator, the Division shall appoint an arbitrator from the list maintained by the Division. Any arbitrator appointed must be available within the geographic area. Upon appointing an arbitrator, the Division shall provide the name of the arbitrator to each party. An arbitrator shall, not later than 5 days after the arbitrator s selection or appointment pursuant to this subsection, provide to the parties an informational statement relating to the arbitration of a claim pursuant to this section. The written informational statement:

(a) Must be written in plain English;

(b) Must explain the procedures and applicable law relating to the arbitration of a claim conducted pursuant to this section, including, without limitation, the procedures, timelines and applicable law relating to confirmation of an award pursuant to NRS 38.239, vacation of an award pursuant to NRS 38.241, judgment on an award pursuant to NRS 38.243, and any applicable statute or court rule governing the award of attorney s fees or costs to any party; and

(c) Must be accompanied by a separate form acknowledging that the party has received and read the informational statement, which must be returned to the arbitrator by the party not later than 10 days after receipt of the informational statement.

3. The Division may provide for the payment of the fees for a mediator or an arbitrator selected or appointed pursuant to this section from the Account for Common-Interest Communities and Condominium Hotels created by NRS 116.630, to the extent that:

(a) The Commission for Common-Interest Communities and Condominium Hotels approves the payment; and

(b) There is money available in the Account for this purpose.

4. Except as otherwise provided in this section and except where inconsistent with the provisions of NRS 38.300 to 38.360, inclusive, the arbitration of a claim pursuant to this section must be conducted in accordance with the provisions of NRS 38.231, 38.232, 38.233, 38.236 to 38.239, inclusive, 38.242 and 38.243. At any time during the arbitration of a claim relating to the interpretation, application or enforcement of any covenants, conditions or restrictions applicable to residential property or any bylaws, rules or regulations adopted by an association, the arbitrator may issue an order prohibiting the action upon which the claim is based. An award must be made within 30 days after the conclusion of arbitration, unless a shorter period is agreed upon by the parties to the arbitration.

5. If all the parties have agreed to arbitration but have not agreed whether the arbitration will be binding or nonbinding, the arbitration will be nonbinding. If arbitration is nonbinding, any party to the nonbinding arbitration may, within 30 days after a final decision and award which are dispositive of any and all issues of the claim which were submitted to nonbinding arbitration have been served upon the parties, commence a civil action in the proper court concerning the claim which was submitted for arbitration. Any complaint filed in such an action must contain a sworn statement indicating that the issues addressed in the complaint have been arbitrated pursuant to the provisions of NRS 38.300 to 38.360, inclusive. If such an action is not commenced within that period, any party to the arbitration may, within 1 year after the service of the award, apply to the proper court for a confirmation of the award pursuant to NRS 38.239.

6. If all the parties agree in writing to binding arbitration, the arbitration must be conducted in accordance with the provisions of this chapter. An award procured pursuant to such binding arbitration may be vacated and a rehearing granted upon application of a party pursuant to the provisions of NRS 38.241.

7. If, after the conclusion of binding arbitration, a party:

(a) Applies to have an award vacated and a rehearing granted pursuant to NRS 38.241; or

(b) Commences a civil action based upon any claim which was the subject of arbitration,

the party shall, if the party fails to obtain a more favorable award or judgment than that which was obtained in the initial binding arbitration, pay all costs and reasonable attorney s fees incurred by the opposing party after the application for a rehearing was made or after the complaint in the civil action was filed.

8. Upon request by a party, the Division shall provide a statement to the party indicating the amount of the fees for a mediator or an arbitrator selected or appointed pursuant to this section.

9. As used in this section, geographic area means an area within 150 miles from any residential property or association which is the subject of a written claim submitted pursuant to NRS 38.320.

(Added to NRS by 1995, 1418; A 1999, 3016; 2001, 1283; 2003, 35, 39, 2251; 2007, 2278; 2009, 2904; 2011, 801; 2013, 2297)



NRS 38.340 - Duties of Division: Maintenance of list of mediators and arbitrators; establishment of explanatory document.

For the purposes of NRS 38.300 to 38.360, inclusive, the Division shall establish and maintain:

1. A list of mediators and arbitrators who are available for mediation and arbitration of claims. The list must include mediators and arbitrators who, as determined by the Division, have received training and experience in mediation or arbitration and in the resolution of disputes concerning associations, including, without limitation, the interpretation, application and enforcement of covenants, conditions and restrictions pertaining to residential property and the articles of incorporation, bylaws, rules and regulations of an association. In establishing and maintaining the list, the Division may use lists of qualified persons maintained by any organization which provides mediation or arbitration services. Before including a mediator or arbitrator on a list established and maintained pursuant to this section, the Division may require the mediator or arbitrator to present proof satisfactory to the Division that the mediator or arbitrator has received the training and experience required for mediators or arbitrators pursuant to this section.

2. A document which contains a written explanation of the procedures for mediating and arbitrating claims and for a program pursuant to NRS 38.300 to 38.360, inclusive.

(Added to NRS by 1995, 1419; A 2013, 2299)



NRS 38.350 - Statute of limitations tolled.

Any statute of limitations applicable to a claim described in NRS 38.310 is tolled from the time the claim is submitted to mediation or arbitration or referred to a program pursuant to NRS 38.300 to 38.360, inclusive, until the conclusion of mediation or arbitration of the claim and the period for vacating the award has expired, or until the issuance of a written decision and award pursuant to the program.

(Added to NRS by 1995, 1419; A 2013, 2300)



NRS 38.360 - Administration of provisions by Division; regulations; fees.

1. The Division shall administer the provisions of NRS 38.300 to 38.360, inclusive, and may adopt such regulations as are necessary to carry out those provisions.

2. All fees collected by the Division pursuant to the provisions of NRS 38.300 to 38.360, inclusive, must be accounted for separately and may only be used by the Division to administer the provisions of NRS 38.300 to 38.360, inclusive.

(Added to NRS by 1995, 1419; A 2013, 2300)



NRS 38.400 - Short title.

NRS 38.400 to 38.575, inclusive, may be cited as the Uniform Collaborative Law Act.

(Added to NRS by 2011, 184)



NRS 38.405 - Definitions.

As used in NRS 38.400 to 38.575, inclusive, unless the context otherwise requires, the words and terms defined in NRS 38.410 to 38.480, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 184)



NRS 38.410 - Collaborative law communication defined.

Collaborative law communication means a statement, whether oral or in a record, or verbal or nonverbal, that:

1. Is made to conduct, participate in, continue or reconvene a collaborative law process; and

2. Occurs after the parties sign a collaborative law participation agreement and before the collaborative law process is concluded.

(Added to NRS by 2011, 184)



NRS 38.415 - Collaborative law participation agreement defined.

Collaborative law participation agreement means an agreement by persons to participate in a collaborative law process.

(Added to NRS by 2011, 184)



NRS 38.420 - Collaborative law process defined.

Collaborative law process means a procedure intended to resolve a collaborative matter without intervention by a tribunal in which persons:

1. Sign a collaborative law participation agreement; and

2. Are represented by collaborative lawyers.

(Added to NRS by 2011, 184)



NRS 38.425 - Collaborative lawyer defined.

Collaborative lawyer means a lawyer who represents a party in a collaborative law process.

(Added to NRS by 2011, 184)



NRS 38.430 - Collaborative matter defined.

Collaborative matter means a dispute, transaction, claim, problem or issue for resolution, including a dispute, claim or issue in a proceeding which is described in a collaborative law participation agreement.

(Added to NRS by 2011, 184)



NRS 38.435 - Law firm defined.

Law firm means:

1. Lawyers who practice law together in a partnership, professional corporation, sole proprietorship, limited-liability company or association; and

2. Lawyers employed in a legal services organization, the legal department of a corporation or other organization, or the legal department of a government or governmental subdivision, agency or instrumentality.

(Added to NRS by 2011, 184)



NRS 38.440 - Nonparty participant defined.

Nonparty participant means a person, other than a party and the collaborative lawyer of a party, that participates in a collaborative law process.

(Added to NRS by 2011, 184)



NRS 38.445 - Party defined.

Party means a person that signs a collaborative law participation agreement and whose consent is necessary to resolve a collaborative matter.

(Added to NRS by 2011, 184)



NRS 38.450 - Person defined.

Person means an individual, corporation, business trust, estate, trust, partnership, limited-liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(Added to NRS by 2011, 184)



NRS 38.455 - Proceeding defined.

Proceeding means:

1. A judicial, administrative, arbitral or other adjudicative process before a tribunal, including related prehearing and posthearing motions, conferences and discovery; or

2. A legislative hearing or similar process.

(Added to NRS by 2011, 184)



NRS 38.460 - Prospective party defined.

Prospective party means a person that discusses with a prospective collaborative lawyer the possibility of signing a collaborative law participation agreement.

(Added to NRS by 2011, 185)



NRS 38.465 - Record defined.

Record means information which is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(Added to NRS by 2011, 185)



NRS 38.470 - Related to a collaborative matter defined.

Related to a collaborative matter means involving the same parties, transaction or occurrence, nucleus of operative fact, dispute, claim or issue as the collaborative matter.

(Added to NRS by 2011, 185)



NRS 38.475 - Sign defined.

Sign means, with present intent to authenticate or adopt a record:

1. To execute or adopt a tangible symbol; or

2. To attach to or logically associate with the record an electronic symbol, sound or process.

(Added to NRS by 2011, 185)



NRS 38.480 - Tribunal defined.

Tribunal means:

1. A court, arbitrator, administrative agency or other body acting in an adjudicative capacity which, after presentation of evidence or legal argument, has jurisdiction to render a decision affecting a party s interests in a matter; or

2. A legislative body conducting a hearing or similar process.

(Added to NRS by 2011, 185)



NRS 38.485 - Requirements for collaborative law participation agreement; additional provisions authorized.

1. A collaborative law participation agreement must:

(a) Be in a record;

(b) Be signed by the parties;

(c) State the intention of the parties to resolve a collaborative matter through a collaborative law process under NRS 38.400 to 38.575, inclusive;

(d) Describe the nature and scope of the collaborative matter;

(e) Identify the collaborative lawyer who represents each party in the collaborative law process; and

(f) Contain a statement by each collaborative lawyer confirming the lawyer s representation of a party in the collaborative law process.

2. The parties may agree to include in a collaborative law participation agreement additional provisions not inconsistent with NRS 38.400 to 38.575, inclusive.

(Added to NRS by 2011, 185)



NRS 38.490 - Collaborative law process: Commencement; participation; conclusion; termination; withdrawal of collaborative attorney; continuation after discharge or withdrawal of collaborative lawyer.

1. A collaborative law process begins when the parties sign a collaborative law participation agreement.

2. A tribunal may not order a party to participate in a collaborative law process over the objection of that party.

3. A collaborative law process is concluded by a:

(a) Resolution of a collaborative matter as evidenced by a signed record;

(b) Resolution of a part of the collaborative matter, evidenced by a signed record, in which the parties agree that the remaining parts of the collaborative matter will not be resolved in the collaborative law process; or

(c) Termination of the collaborative law process.

4. A collaborative law process terminates:

(a) When a party gives notice to other parties in a record that the collaborative law process is ended;

(b) When a party:

(1) Begins a proceeding related to a collaborative matter without the agreement of all parties; or

(2) In a pending proceeding related to the collaborative matter:

(I) Initiates a pleading, motion, order to show cause or request for a conference with the tribunal;

(II) Requests that the proceeding be put on the tribunal s active calendar; or

(III) Takes similar action requiring notice to be sent to the parties; or

(c) Except as otherwise provided in subsection 7, when a party discharges a collaborative lawyer or a collaborative lawyer withdraws from further representation of a party.

5. The collaborative lawyer of a party shall give prompt notice to all other parties in a record of the discharge or withdrawal of the collaborative lawyer.

6. A party may terminate a collaborative law process with or without cause.

7. Notwithstanding the discharge or withdrawal of a collaborative lawyer, a collaborative law process continues if, not later than 30 days after the date that the notice of the discharge or withdrawal of a collaborative lawyer required by subsection 5 is sent to the parties:

(a) The unrepresented party engages a successor collaborative lawyer; and

(b) In a signed record:

(1) The parties consent to continue the process by reaffirming the collaborative law participation agreement;

(2) The agreement is amended to identify the successor collaborative lawyer; and

(3) The successor collaborative lawyer confirms the lawyer s representation of a party in the collaborative process.

8. A collaborative law process does not conclude if, with the consent of the parties, a party requests a tribunal to approve a resolution of the collaborative matter or any part thereof as evidenced by a signed record.

9. A collaborative law participation agreement may provide additional methods of concluding a collaborative law process.

(Added to NRS by 2011, 185)



NRS 38.495 - Participation agreement by persons in proceeding pending before tribunal; notice of conclusion; status report; effect of participation on proceeding.

1. The persons in a proceeding pending before a tribunal may sign a collaborative law participation agreement to seek to resolve a collaborative matter related to the proceeding. The parties to the collaborative law participation agreement shall file promptly with the tribunal a notice of the agreement after it is signed. Subject to subsection 3 and NRS 38.500 and 38.505, the filing operates as an application for a stay of the proceeding.

2. The parties shall file promptly with the tribunal notice in a record when a collaborative law process concludes. The stay of the proceeding under subsection 1 is lifted when the notice is filed. The notice must not specify any reason for termination of the process.

3. A tribunal in which a proceeding is stayed under subsection 1 may require parties and collaborative lawyers to provide a status report on the collaborative law process and the proceeding. A status report must include only information on whether the process is ongoing or concluded. It must not include a report, assessment, evaluation, recommendation, finding or other communication regarding a collaborative law process or collaborative law matter.

4. A tribunal may not consider a communication made in violation of subsection 3.

5. A tribunal shall provide the parties with notice and an opportunity to be heard before dismissing a proceeding in which a notice of collaborative law process is filed based on delay or failure to prosecute.

(Added to NRS by 2011, 186)



NRS 38.500 - Emergency order.

During a collaborative law process, a tribunal may issue emergency orders to protect the health, safety, welfare or interest of a party or a member of the family or the household of a party.

(Added to NRS by 2011, 187)



NRS 38.505 - Approval of agreement by tribunal.

A tribunal may approve an agreement resulting from a collaborative law process.

(Added to NRS by 2011, 187)



NRS 38.510 - Disqualification of collaborative lawyer and lawyers in associated law firm in certain related proceedings.

1. Except as otherwise provided in subsection 3, a collaborative lawyer is disqualified from appearing before a tribunal to represent a party in a proceeding related to the collaborative matter.

2. Except as otherwise provided in subsection 3 and NRS 38.515 and 38.520, a lawyer in a law firm with which the collaborative lawyer is associated is disqualified from appearing before a tribunal to represent a party in a proceeding related to the collaborative matter if the collaborative lawyer is disqualified from doing so under subsection 1.

3. A collaborative lawyer or a lawyer in a law firm with which the collaborative lawyer is associated may represent a party:

(a) To ask a tribunal to approve an agreement resulting from the collaborative law process; or

(b) To seek or defend an emergency order to protect the health, safety, welfare or interest of a party, or a member of the family or the household of a party, if a successor lawyer is not immediately available to represent that person.

4. A collaborative lawyer or a lawyer in a law firm with which the collaborative lawyer is associated may represent a party, or a member of the family or the household of a party, under paragraph (b) of subsection 3 only until that person is represented by a successor lawyer or reasonable measures are taken to protect the health, safety, welfare or interest of that person.

(Added to NRS by 2011, 187)



NRS 38.515 - Applicability of disqualification of collaborative lawyer or lawyer in associated law firm with respect to low-income parties.

1. The disqualification of a collaborative lawyer under subsection 1 of NRS 38.510 applies to a collaborative lawyer representing a party with or without fee.

2. After a collaborative law process concludes, another lawyer in a law firm with which a collaborative lawyer who is disqualified under subsection 1 of NRS 38.510 is associated may represent a party without fee in the collaborative matter or a matter related to the collaborative matter if:

(a) The party has an annual income that qualifies the party for free legal representation under the criteria established by the law firm for free legal representation;

(b) The collaborative law participation agreement so provides; and

(c) The collaborative lawyer is isolated from any participation in the collaborative matter or a matter related to the collaborative matter through procedures within the law firm which are reasonably calculated to isolate the collaborative lawyer from such participation.

(Added to NRS by 2011, 187)



NRS 38.520 - Applicability of disqualification of collaborative lawyer or lawyer in associated law firm with respect to party that is governmental entity.

1. The disqualification of a collaborative lawyer under subsection 1 of NRS 38.510 applies to a collaborative lawyer representing a party that is a government or a governmental subdivision, agency or instrumentality.

2. After a collaborative law process concludes, another lawyer in a law firm with which the collaborative lawyer is associated may represent a government or a governmental subdivision, agency or instrumentality in the collaborative matter or a matter related to the collaborative matter if:

(a) The collaborative law participation agreement so provides; and

(b) The collaborative lawyer is isolated from any participation in the collaborative matter or a matter related to the collaborative matter through procedures within the law firm which are reasonably calculated to isolate the collaborative lawyer from such participation.

(Added to NRS by 2011, 188)



NRS 38.525 - Disclosure of information during process.

Except as otherwise provided by specific statute, during the collaborative law process, on the request of another party, a party shall make timely, full, candid and informal disclosure of information related to the collaborative matter without formal discovery. A party also shall promptly update previously disclosed information that has materially changed. The parties may define the scope of disclosure during the collaborative law process.

(Added to NRS by 2011, 188)



NRS 38.530 - Obligations and standards of professional responsibility and mandatory reporting not affected.

The provisions of NRS 38.400 to 38.575, inclusive, do not affect:

1. The professional responsibility obligations and standards applicable to a lawyer or other licensed professional; or

2. The obligation of a person to report abuse or neglect, abandonment or exploitation of a child or adult under the laws of this State.

(Added to NRS by 2011, 188)



NRS 38.535 - Required assessment and disclosures regarding process by prospective collaborative lawyer.

Before a prospective party signs a collaborative law participation agreement, a prospective collaborative lawyer shall:

1. Assess with the prospective party factors that the lawyer reasonably believes relate to whether a collaborative law process is appropriate for the prospective party s matter;

2. Provide the prospective party with information that the lawyer reasonably believes is sufficient for the prospective party to make an informed decision about the material benefits and risks of a collaborative law process as compared to the material benefits and risks of other reasonably available alternatives for resolving the proposed collaborative matter, such as litigation, mediation, arbitration or expert evaluation; and

3. Advise the prospective party that:

(a) After a collaborative law participation agreement is signed, the collaborative law process terminates if a party initiates a proceeding or seeks the intervention of a tribunal in a pending proceeding related to the collaborative matter;

(b) Participation in a collaborative law process is voluntary, and any party has the right to terminate unilaterally a collaborative law process with or without cause; and

(c) The collaborative lawyer and any lawyer in a law firm with which the collaborative lawyer is associated may not appear before a tribunal to represent a party in a proceeding related to the collaborative matter, except as authorized by subsection 3 of NRS 38.510, subsection 2 of NRS 38.515 or subsection 2 of NRS 38.520.

(Added to NRS by 2011, 188)



NRS 38.540 - Prospective collaborative lawyer to make certain inquiries and assessments concerning relationship of parties.

1. Before a prospective party signs a collaborative law participation agreement, a prospective collaborative lawyer must make reasonable inquiry into whether the prospective party has a history of a coercive or violent relationship with another prospective party.

2. Throughout a collaborative law process, a collaborative lawyer reasonably and continuously shall assess whether the party the collaborative lawyer represents has a history of a coercive or violent relationship with another party.

3. If a collaborative lawyer reasonably believes that the party the lawyer represents or the prospective party who consults the lawyer has a history of a coercive or violent relationship with another party or prospective party, the lawyer shall not begin or continue a collaborative law process unless:

(a) The party or the prospective party requests beginning or continuing the collaborative law process; and

(b) The collaborative lawyer reasonably believes that the safety of the party or prospective party can be protected adequately during the process.

(Added to NRS by 2011, 188)



NRS 38.545 - Confidentiality of collaborative law communication.

A collaborative law communication is confidential to the extent agreed by the parties in a signed record or as provided by specific statute.

(Added to NRS by 2011, 189)



NRS 38.550 - Privilege against disclosure of collaborative law communication; admissibility; discovery.

1. Except as otherwise provided in NRS 38.555 and 38.560, a collaborative law communication is privileged under subsection 2, is not subject to discovery and is not admissible in evidence.

2. In a proceeding, the following privileges apply:

(a) A party may refuse to disclose, and may prevent any other person from disclosing, a collaborative law communication; and

(b) A nonparty participant may refuse to disclose, and may prevent any other person from disclosing, a collaborative law communication of the nonparty participant.

3. Evidence or information that is otherwise admissible or subject to discovery does not become inadmissible or protected from discovery solely because of its disclosure or use in a collaborative law process.

(Added to NRS by 2011, 189)



NRS 38.555 - Waiver and preclusion of privilege.

1. A privilege under NRS 38.550 may be waived in a record or orally during a proceeding if it is expressly waived by all parties, and in the case of the privilege of a nonparty participant, it is also expressly waived by the nonparty participant.

2. A person that makes a disclosure or representation about a collaborative law communication which prejudices another person in a proceeding may not assert a privilege under NRS 38.550, but this preclusion applies only to the extent necessary for the person prejudiced to respond to the disclosure or representation.

(Added to NRS by 2011, 189)



NRS 38.560 - Limits of privilege.

1. There is no privilege under NRS 38.550 for a collaborative law communication that is:

(a) Available to the public under chapter 239 of NRS or made during a session of a collaborative law process that is open, or is required by law to be open, to the public;

(b) A threat or statement of a plan to inflict bodily injury or commit a crime of violence;

(c) Intentionally used to plan a crime, commit or attempt to commit a crime, or conceal an ongoing crime or ongoing criminal activity; or

(d) Set forth in an agreement resulting from the collaborative law process, evidenced by a record signed by all parties to the agreement.

2. The privileges under NRS 38.550 for a collaborative law communication do not apply to the extent that the communication is:

(a) Sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice arising from or related to a collaborative law process; or

(b) Sought or offered to prove or disprove abuse, neglect, abandonment or exploitation of a child or adult, unless an agency which provides child welfare services, as defined in NRS 432B.030, or the Aging and Disability Services Division of the Department of Health and Human Services is a party to or otherwise participates in the collaborative law process.

3. There is no privilege under NRS 38.550 if a tribunal finds, after a hearing in camera, that the party seeking discovery or the proponent of the evidence has shown the evidence is not otherwise available, the need for the evidence substantially outweighs the interest in protecting confidentiality and the collaborative law communication is sought or offered in:

(a) A court proceeding involving a felony or misdemeanor; or

(b) A proceeding seeking rescission or reformation of a contract arising out of the collaborative law process or in which a defense to avoid liability on the contract is asserted.

4. If a collaborative law communication is subject to an exception under subsection 2 or 3, only the part of the communication necessary for the application of the exception may be disclosed or admitted into evidence.

5. Disclosure or admission of evidence excepted from the privilege under subsection 2 or 3 does not make the evidence or any other collaborative law communication discoverable or admissible for any other purpose.

6. The privileges under NRS 38.550 do not apply if the parties agree in advance in a signed record, or if a record of a proceeding reflects agreement by the parties, that all or part of a collaborative law process is not privileged. This subsection does not apply to a collaborative law communication made by a person that did not receive actual notice of the agreement before the communication was made.

(Added to NRS by 2011, 189)



NRS 38.565 - Authority of tribunal in case of noncompliance.

1. If a collaborative law participation agreement fails to meet the requirements of NRS 38.485, or if a prospective collaborative lawyer fails to comply with NRS 38.535 or 38.540, a tribunal may nonetheless find that the parties intended to enter into a collaborative law participation agreement if the parties:

(a) Signed a record indicating an intention to enter into a collaborative law participation agreement; and

(b) Reasonably believed they were participating in a collaborative law process.

2. If a tribunal makes the findings specified in subsection 1 and the interests of justice require, the tribunal may:

(a) Enforce an agreement evidenced by a record resulting from the process in which the parties participated;

(b) Apply the disqualification provisions of NRS 38.510, 38.515 and 38.520; and

(c) Apply the privileges under NRS 38.550.

(Added to NRS by 2011, 190)



NRS 38.570 - Applying and construing Uniform Act to promote uniformity.

In applying and construing the Uniform Collaborative Law Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2011, 190)



NRS 38.575 - Relation to Electronic Signatures in Global and National Commerce Act.

NRS 38.400 to 38.575, inclusive, modify, limit and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but do not modify, limit or supersede Section 101(c) of that act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. 7003(b).

(Added to NRS by 2011, 191)






Chapter 39 - Partition of Real Property and Mining Claims

NRS 39.010 - Actions for partition of real property; partial partition.

When several persons hold and are in possession of real property as joint tenants or as tenants in common, in which one or more of them have an estate of inheritance, or for life or lives, or for years, an action may be brought by one or more of such persons for a partial partition thereof according to the respective rights of the persons interested therein, and for a sale of such property or a part of it, if a partition cannot be made without great prejudice to the owners or if the owners consent to a sale. Whenever from any cause it is, in the opinion of the court, impracticable or highly inconvenient to make a complete partition, in the first instance, among all the parties in interest, the court may first ascertain and determine the shares or interest respectively held by the original cotenants, and thereupon cause a partition to be made, as if the original cotenants were the only parties to the action and thereafter may proceed to adjudge and make partition separately of each share or portion so ascertained and allotted as between those claiming under the original tenant to whom the property has been set apart, or may allow them to remain tenants in common thereof, as they may desire.

[1911 CPA 585; RL 5527; NCL 9074] (NRS A 1985, 771)



NRS 39.020 - Interests of all parties must be set forth in complaint.

The interests of all persons in the property, whether such persons be known or unknown, shall be set forth in the complaint specifically and particularly, as far as known to the plaintiff; and if one or more of the parties, or the share or quantity of interest of any of the parties, be unknown to the plaintiff, or be uncertain or contingent, or the ownership of the inheritance depend upon an executory devise, or the remainder be a contingent remainder, so that such parties cannot be named, that fact shall be set forth in the complaint.

[1911 CPA 586; RL 5528; NCL 9075]



NRS 39.030 - Lienholders not of record need not be made parties.

Persons who have or claim any liens upon the property by mortgage, judgment or otherwise, need be made parties to the action, unless such liens be matters of record.

[1911 CPA 587; RL 5529; NCL 9076]



NRS 39.040 - Plaintiff must record notice of pending litigation immediately after complaint is filed.

Immediately after filing the complaint, the plaintiff shall record with the recorder of the county in which the property is situated, a notice of the pendency of the action, containing the names of the parties so far as known, the object of the action and a description of the property to be affected thereby. From the time of the recording of the notice, except as otherwise provided in NRS 14.017, it shall be deemed notice to all persons.

[1911 CPA 588; RL 5530; NCL 9077] (NRS A 1987, 639; 2001, 1750; 2003, 75)



NRS 39.050 - Summons must be directed to all parties interested in property.

The summons shall be directed to all the joint tenants and tenants in common, and all persons having any interest in, or any liens of record by mortgage, judgment or otherwise upon the property, or upon any particular portion thereof; and generally to all persons unknown who have or claim any interest in the property.

[1911 CPA 589; RL 5531; NCL 9078]



NRS 39.060 - Unknown and absent parties may be served by publication of summons; appointment of counsel to represent their interests.

1. If a party having a share or interest is unknown or any one of the known parties reside out of the State or cannot be found, and this fact is made to appear by affidavit, the summons may be served on the absent or unknown party by publication, as in other cases. When publication is made, the summons as published must be accompanied by a brief description of the property which is the subject of the action.

2. The court may appoint an attorney to represent an absent or unknown party.

[1911 CPA 590; RL 5532; NCL 9079] (NRS A 1985, 771)



NRS 39.070 - Contents of answers.

The defendants who have been personally served with the summons and a copy of the complaint shall set forth in their answers, fully and particularly, the nature and extent of their interest in the property, and if such defendants claim a lien upon the property by mortgage, judgment or otherwise, they shall state its amount and date, the amount remaining due thereon, whether the amount has been secured in any other way or not and, if secured, the extent and nature of the security, or they shall be deemed to have waived their rights to the lien.

[1911 CPA 591; RL 5533; NCL 9080] (NRS A 1985, 115)



NRS 39.080 - Rights of several parties may be determined; proof of title; consideration of rights of unknown parties.

The rights of the several parties, plaintiffs as well as defendants, may be put to issue, tried and determined by such action; and when a sale of the premises is necessary, the title shall be ascertained by proof to the satisfaction of the court, before the judgment of sale shall be made; and where service of the complaint has been made by publication, like proof shall be required of the right of the absent or unknown parties before such judgment is rendered; except that where there are several unknown persons having an interest in the property, their rights may be considered together in the action, and not as between themselves.

[1911 CPA 592; RL 5534; NCL 9081]



NRS 39.100 - Lienholders must be made parties or master appointed.

If it shall appear to the court by the certificate of the county recorder or county clerk, or by the sworn or verified statement of any person who may have examined or searched the records that there are outstanding liens or encumbrances of record upon such real property, or any part thereof, which existed and were of record at the time of the commencement of the action, and the persons holding such liens are not made parties to the action, the court shall either order such persons to be made parties to the action, by an amendment or supplemental complaint, or appoint a master to ascertain whether or not such liens or encumbrances have been paid, or if not paid what amount remains due thereon, and their order among the liens or encumbrances severally held by the persons and the parties to the action, and whether the amount remaining due thereon has been secured in any manner, and if secured the nature and extent of the security.

[1911 CPA 594; RL 5536; NCL 9083]



NRS 39.110 - Lienholders must be notified to appear before master.

The plaintiff shall cause a notice to be served a reasonable time previous to the day for appearance before the master appointed, as provided in NRS 39.100, on each person having outstanding liens of record who is not a party to the action, to appear before the master at a specified time and place, to make proof, by the person s own affidavit or otherwise, of the true amount due or to become due, contingently or absolutely thereon. In case such person be absent, or the person s residence be unknown, service may be made by publication of notice to the person s agents, under the direction of the court, in such manner as may be proper. The report of the master thereon shall be made to the court, and shall be confirmed, modified or set aside and a new reference ordered, as the justice of the case may require.

[1911 CPA 595; RL 5537; NCL 9084]



NRS 39.120 - Court may order sale or partition.

If the evidence establishes to the satisfaction of the court that the property, or any part of it, is so situated that partition cannot be made without great prejudice to the owners or if the owners consent, the court may order a sale thereof. Otherwise, upon the requisite proofs being made, it shall order a partition according to the respective rights of the parties, as ascertained by the court, and may appoint a master to partition the property. The court shall designate the portion of the property to remain undivided for the owners whose interests remain unknown, or are not ascertained.

[1911 CPA 596; RL 5538; NCL 9085] (NRS A 1985, 771)



NRS 39.130 - Partition in accordance with rights of parties.

In making the partition, the master or the court shall divide the property and allot the several portions thereof to the respective parties, quality and quantity relatively considered, according to the respective rights of the parties, as determined by the court, designating the several portions by proper landmarks, and may employ a surveyor with the necessary assistants to aid in the division.

[1911 CPA 597; RL 5539; NCL 9086] (NRS A 1985, 772)



NRS 39.140 - Report of master s proceedings regarding partition.

The master shall make a report of the proceedings, specifying therein the manner of executing the master s trust, describing the property divided and the shares allotted to each party, with a particular description of each share.

[1911 CPA 598; RL 5540; NCL 9087] (NRS A 1985, 772)



NRS 39.150 - Court may confirm or modify master s report or appoint new master; conclusive judgment.

1. The court may confirm, change, modify or set aside the report, and, if necessary, appoint a new master.

2. Upon the report being confirmed, or upon partition by the court, the court shall enter a judgment of partition. The judgment is binding and conclusive:

(a) On all persons named as parties to the action, and their legal representatives, who have at the time any interest in the property divided, or any part thereof, as owners in fee or as tenants for life or for years, or as entitled to the reversion, remainder or the inheritance of the property, or of any part thereof, after the determination of a particular estate therein, and who by any contingency may be entitled to a beneficial interest in the property, or who have an interest in any undivided share as tenants for years or for life;

(b) On all persons interested in the property who may be unknown, to whom notice has been given of the action for partition by publication; and

(c) On all other persons claiming from any such parties or persons.

3. No judgment is invalidated by reason of the death of any party, after filing of the report of the master and before final judgment or decree. The judgment or decree is as conclusive against the heirs, legal representatives or assigns of the decedent as if it had been entered before the decedent s death.

[1911 CPA 599; RL 5541; NCL 9088] (NRS A 1985, 772)



NRS 39.160 - Judgment not to affect tenants for years to whole property.

Such judgment and partition shall not affect tenants for years less than 10 to the whole of the property which is the subject of the partition.

[1911 CPA 600; RL 5542; NCL 9089]



NRS 39.170 - Apportionment of expenses.

If it appear that other actions or proceedings have been necessarily prosecuted or defended by any one of the tenants in common for the protection, confirmation or perfecting of the title, or setting the boundaries, or making a survey or surveys of the estate partitioned, the court shall allow to the parties to the action, who have paid the expenses of such litigation or other proceedings, all the expenses necessarily incurred therein, except counsel fees, which shall have accrued to the common benefit of the other tenants in common, with interest thereon from the date of making the expenditures, and in the same kind of money expended or paid, and the same must be pleaded and allowed by the court, and included in the final judgment, and shall be a lien upon the share of each tenant respectively, in proportion to the tenant s interest, and shall be enforced in the same manner as taxable costs of partition are taxed and collected.

[1911 CPA 601; RL 5543; NCL 9090]



NRS 39.180 - Abstract of title; costs, inspection and custody.

If it appears to the court that it was necessary to have made an abstract of the title to the property to be partitioned, and such abstract shall have been procured by the plaintiff, or if the plaintiff shall have failed to have the same made before the commencement of the action, and any one of the defendants shall have had such abstract afterward made, the cost of the abstract, with interest thereon from the time the same is subject to the inspection of the respective parties to the action, must be allowed and taxed. Whenever such abstract is procured by the plaintiff, before the commencement of the action, the plaintiff must file with the plaintiff s complaint a notice that an abstract of the title has been made, and is subject to the inspection and use of all the parties to the action, designating therein where the abstract will be kept for inspection. But if the plaintiff shall have failed to procure such abstract before commencing the action, and any defendant shall procure the same to be made, the defendant shall, as soon as the defendant has directed it to be made, file a notice thereof in the action with the clerk of the court, stating who is making the same, and where it will be kept when finished. The court, or the judge thereof, may direct from time to time during the progress of the action, who shall have the custody of the abstract.

[1911 CPA 602; RL 5544; NCL 9091]



NRS 39.190 - Making and verification of abstract.

The abstract mentioned in NRS 39.180 may be made by any competent searcher of records, and need not be certified by the recorder or other officer, but instead thereof it must be verified by the affidavit of the person making it, to the effect that the person believes it to be correct; but the same may be corrected from time to time if found incorrect, under the direction of the court.

[1911 CPA 603; RL 5545; NCL 9092]



NRS 39.200 - Interest allowed on disbursements.

Whenever during the progress of the action for partition, any disbursements shall have been made under the direction of the court or the judge thereof by a party thereto, interest must be allowed thereon from the time of making such disbursements.

[1911 CPA 604; RL 5546; NCL 9093]



NRS 39.210 - Liens on undivided interests of parties are charges only on shares assigned to those parties.

When a lien is on an undivided interest or estate of any of the parties, such lien, if a partition be made, shall thenceforth be a charge only on the share assigned to such party, but such share shall be first charged with its just proportion of the costs of the partition, in preference to such lien.

[1911 CPA 605; RL 5547; NCL 9094]



NRS 39.220 - Estate for life or years may be set off in part of property not sold when property not all sold.

When a part of the property only is ordered to be sold, if there be an estate for life or years in an undivided share of the whole property, such estate may be set off in any part of the property not ordered to be sold.

[1911 CPA 606; RL 5548; NCL 9095]



NRS 39.230 - Application of proceeds of sale of encumbered property.

The proceeds of the sale of encumbered property must be applied, under the direction of the court, or by the court, as follows:

1. To pay its just proportion of the general costs of the action.

2. To pay the costs of the reference, if any.

3. To satisfy and cancel of record the liens in their order of priority, by payment of the sums due and to become due, the amount due to be verified by affidavit at the time of payment.

4. The residue among the owners of the property sold, according to their respective shares therein.

[1911 CPA 607; RL 5549; NCL 9096] (NRS A 1985, 772)



NRS 39.240 - Lien claimant holding other securities may be required to exhaust them first.

Whenever any party to an action who holds a lien upon the property, or any part thereof, has other securities for the payment of the amount of such lien, the court may, in its discretion, order such securities to be exhausted before a distribution of the proceeds of sale, or may order a just deduction to be made from the amount of the lien on the property on account thereof.

[1911 CPA 608; RL 5550; NCL 9097]



NRS 39.250 - Distribution of proceeds of sale upon direction of court.

The proceeds of sale and the securities taken by the master or the court, or any part thereof, must be distributed to the persons entitled thereto, whenever the court so directs. If the court does not direct the master to distribute the proceeds and the securities, the master shall deposit them with the court or as the court directs.

[1911 CPA 609; RL 5551; NCL 9098] (NRS A 1985, 773)



NRS 39.260 - Continuance for determination of claims to proceeds of sales.

When the proceeds of sales of any shares or parcels belonging to persons who are parties to the action, and who are known, are paid into court, the action may be continued as between such parties, for the determination of their respective claims thereto, which shall be ascertained and adjudged by the court. Further testimony may be taken in court, or by a master at the discretion of the court, and the court may, if necessary, require such parties to present the facts or law in controversy, by pleadings, as in an original action.

[1911 CPA 610; RL 5552; NCL 9099]



NRS 39.270 - Sales; notice.

1. All sales of real property under this chapter must be made by public auction or by private sale. The sale must be made to the highest bidder, upon notice published in the manner required by subsections 2 and 3. The notice must state terms of sale, and if the property or any part of it is to be sold subject to a prior estate, charge or lien, that must be stated in the notice.

2. Notice of a public auction or a private sale must be posted for 20 consecutive days, in three public places of the township or city in which the property is situated and at the location where the property is to be sold. The notice must also be given by publishing a copy once each week for 3 consecutive weeks in a newspaper of general circulation, if there is one in the county. The cost of publication may not exceed the rate for legal advertising provided in NRS 238.070. If the newspaper neglects or refuses to make the publication, then posting of the notices is sufficient notice.

3. In case of a private sale, the notice must state a place where bids or offers will be received and a day on or after which the sale will be made. The sale must be made within 1 year after that date.

[1911 CPA 611; RL 5553; NCL 9100] (NRS A 1985, 773)



NRS 39.280 - Court must direct terms of sale and credit; investment of purchase money; appointment of master to appraise.

The court shall, in the order for sale, direct the terms of the sale and of any credit which may be allowed for the purchase money of any portion of the premises of which it may direct a sale on credit, and for that portion of which the purchase money is required, by the provisions of this chapter, to be invested for the benefit of unknown owners, infants or parties out of the State. The court may appoint a master to appraise the property before directing the terms of the sale.

[1911 CPA 612; RL 5554; NCL 9101] (NRS A 1985, 773)



NRS 39.290 - Acceptance of securities for purchase money.

The master or the court may take separate mortgages and other securities for the whole or convenient portions of the purchase money, of such parts of the property as are sold on credit, for the shares of any known owner of full age, in the name of the owner, and for the shares of an infant, in the name of the guardian of the infant, and for other shares, in the name of the clerk of the county and the clerk s successors in office.

[1911 CPA 613; RL 5555; NCL 9102] (NRS A 1985, 774)



NRS 39.300 - Tenant whose estate has been sold is entitled to receive compensation.

The person entitled to a tenancy for life or years, whose estate shall have been sold, shall be entitled to receive such sum as may be deemed a reasonable satisfaction for such estate, and which the person so entitled may consent to accept instead thereof, by an instrument in writing, filed with the clerk of the court. Upon the filing of such consent, the clerk shall enter the same in the minutes of the court.

[1911 CPA 614; RL 5556; NCL 9103]



NRS 39.310 - Court may fix compensation for tenant.

If such consent be not given, filed and entered, as provided in NRS 39.300, at the time or before a judgment of sale is rendered, the court shall ascertain and determine what proportion of the proceeds of the sale, after deducting expenses, will be a just and reasonable sum to be allowed on account of such estate, and shall order the same to be paid to such party, or deposited in court for such party, as the case may require.

[1911 CPA 615; RL 5557; NCL 9104]



NRS 39.320 - Court must protect unknown tenants.

If the persons entitled to such estate for life or years be unknown, the court shall provide for the protection of their rights in the same manner, as far as may be, as if they were known and had appeared.

[1911 CPA 616; RL 5558; NCL 9105]



NRS 39.330 - Court must secure value of future interests.

In all cases of sales, when it appears that any person has a vested or contingent future right or estate in any of the property sold, the court shall ascertain and settle the proportional value of such contingent or vested right or estate, and shall direct such proportion of the sale to be invested, secured or paid over, in such manner as to protect the rights and interests of the parties.

[1911 CPA 617; RL 5559; NCL 9106]



NRS 39.340 - Terms and manner of sale must be made known.

In all cases of sales of property, the terms shall be made known at the time; and if the premises consist of distinct farms or lots, they shall be sold separately.

[1911 CPA 618; RL 5560; NCL 9107]



NRS 39.350 - Who may not be purchasers.

Neither a master nor any person for the benefit of a master, may be interested in any purchase, nor may a guardian of an infant party be interested in the purchase of any real property which is the subject of the sale, except for the benefit of the infant. All sales contrary to the provisions of this section are void.

[1911 CPA 619; RL 5561; NCL 9108] (NRS A 1985, 774)



NRS 39.360 - Master to make report of sale to court; contents.

After completing a sale of the property, or any part thereof ordered to be sold, the master shall report the sale to the court, with a description of the different parcels of land sold to each purchaser, the name of the purchaser, the price paid or secured, the terms and conditions of the sale, and the securities, if any taken. The report must be filed in the office of the clerk of the county where the property is situated.

[1911 CPA 620; RL 5562; NCL 9109] (NRS A 1985, 774)



NRS 39.370 - Execution of conveyances and taking of securities after sale confirmed.

If the sale is confirmed by the court, an order must be entered directing the master to execute conveyances and take securities pursuant to the sale, which the master is hereby authorized to do. The order may also give directions to the master respecting the disposition of the proceeds of the sale. The court may execute conveyances and take securities pursuant to a sale conducted by the court.

[1911 CPA 621; RL 5563; NCL 9110] (NRS A 1985, 774)



NRS 39.380 - Proceeding if party entitled to share or lienholder becomes purchaser.

When a party entitled to a share of the property, or an encumbrancer entitled to have the encumbrancer s lien paid out of the sale, becomes a purchaser, the master or the court may take the purchaser s receipt for so much of the proceeds of the sale as belongs to the purchaser.

[1911 CPA 622; RL 5564; NCL 9111] (NRS A 1985, 774)



NRS 39.390 - Recorded conveyances bar interested persons.

The conveyances shall be recorded in the county where the premises are situated, and shall be a bar against all persons interested in the property in any way who shall have been named as parties in the action, and against all such parties and persons as were unknown if the summons has been served by publication, and against all persons claiming from them or either of them.

[1911 CPA 623; RL 5565; NCL 9112]



NRS 39.400 - Proceeds belonging to unknown owner must be invested.

When there are proceeds of a sale belonging to an unknown owner, or to a person without the State, who has no legal representative within it, the same shall be invested in securities or placed at interest for the benefit of the persons entitled thereto.

[1911 CPA 624; RL 5566; NCL 9113]



NRS 39.410 - Investment must be made in name of clerk.

When the security of the proceeds of the sale is taken, or when an investment of any such proceeds is made, it shall be done, except as herein otherwise provided, in the name of the clerk of the county where the papers are filed, and the clerk s successors in office, who shall hold the same for the use and benefit of the parties interested, subject to the order of the court.

[1911 CPA 625; RL 5567; NCL 9114]



NRS 39.420 - When interests of parties ascertained, securities must be taken in their names.

When the parties to an action for partition agree upon their interests in the property to be partitioned or their interests have been determined by the court and the property is sold on credit which is secured by the purchasers, the security must be taken in the names of the parties entitled to the security. The security must be delivered to them upon their receipt for it. The agreement of the parties and the receipt must be returned and filed with the clerk.

[1911 CPA 626; RL 5568; NCL 9115] (NRS A 1985, 774)



NRS 39.430 - Duties of clerk concerning investments.

The clerk in whose name a security is taken, or by whom an investment is made, and the clerk s successors in office, shall receive the interest and principal as it becomes due, and apply and invest the same as the court may direct, and shall file in the clerk s office all securities taken, and keep an account in a book provided and kept for that purpose in the clerk s office, free for inspection by all persons, of investments and moneys received by the clerk thereon, and the disposition thereof.

[1911 CPA 627; RL 5569; NCL 9116]



NRS 39.440 - When unequal partition is ordered, compensation to be made on account of inequality.

When it appears that partition cannot be made equal between the parties, according to their respective rights, without prejudice to the rights and interest of some of them, and a partition be ordered by judgment, the court may adjudge compensation to be made by one party to another, on account of the inequality of partition; but such compensation shall not be required to be made to others by owners unknown, nor by infants, unless in case of an infant it appears that the infant has personal property sufficient for that purpose, and that the infant s interests will be promoted thereby.

[1911 CPA 628; RL 5570; NCL 9117]



NRS 39.450 - Share of infant paid to guardian.

When the share of an infant is sold, the proceeds of the sale may be paid by the master making the sale to the infant s general guardian or the special guardian appointed for the infant in the action, upon giving the security required by law or directed by order of the court.

[1911 CPA 629; RL 5571; NCL 9118]



NRS 39.460 - Share of insane person to be received by guardian.

The guardian who may be entitled to the custody and management of the estate of an insane person, or other person adjudged incapable of conducting the person s own affairs, whose interest in real property shall have been sold, may receive, in behalf of such person, the person s share of the proceeds of such real property, from the master, on executing with sufficient sureties an undertaking approved by a judge of the court, that the guardian will faithfully discharge the trust imposed in the guardian, and will render a true and just account to the person entitled, or to the person s legal representatives.

[1911 CPA 630; RL 5572; NCL 9119]



NRS 39.470 - Guardian may consent to partition without action and execute releases.

The general guardian of an infant and the guardian entitled to the custody and management of the estate of an insane person or other person adjudged incapable of conducting the person s own affairs, who is interested in real estate held in joint tenancy or in common, or in any other manner, so as to authorize the guardian of such infant or person being made a party to an action for the partition thereof, may consent to a partition without action, and agree upon the share to be set off to such infant or other person entitled, and may execute a release in the infant s or person s behalf to the owners of the shares of the parts to which they may be respectively entitled, upon an order of the court.

[1911 CPA 631; RL 5573; NCL 9120]



NRS 39.480 - Cost of partition is lien upon several shares.

The costs of partition, fees of the master and other disbursements and also, in the discretion of the court, reasonable counsel fees expended by the parties for the common benefit, must be paid by the parties respectively entitled to share in the lands divided, in proportion to their respective interests therein, and may be included and specified in the judgment. If the costs and fees are included in the judgment, there is a lien on the several shares, and the judgment may be enforced by execution against the shares and against other property held by the respective parties. When litigation arises between some of the parties only, the court may require the expenses of the litigation to be paid by the parties to the litigation or any of them.

[1911 CPA 632; A 1921, 106; NCL 9121] (NRS A 1985, 775)



NRS 39.490 - Court may appoint numerous masters upon request.

The court may appoint three masters upon request of the parties instead of a single master, in the proceedings under the provisions of this chapter. The three masters have all the powers and must perform all the duties required of the single master.

[1911 CPA 633; RL 5575; NCL 9122] (NRS A 1985, 775)



NRS 39.500 - Court may order master to divide mining claims.

When the action is for partition of a mining claim among the tenants in common, joint tenants, coparceners or partners thereof, the court, upon good cause shown by any party or parties in interest, may, instead of ordering partition to be made in the manner provided in NRS 39.010 to 39.390, inclusive, or ordering a sale of the premises for cash, direct the master to divide the claim in the manner specified in NRS 39.510 to 39.570, inclusive.

[1911 CPA 634; RL 5576; NCL 9123] (NRS A 1985, 775)



NRS 39.510 - Time ordered for division.

The court shall, in its order, or by a subsequent order made upon motion, fix the time for division of the claim by the master, which may not be less than 20 nor more than 40 days from the day of making the order, except by consent of all the parties in interest who have appeared in the action.

[1911 CPA 635; RL 5577; NCL 9124] (NRS A 1985, 775)



NRS 39.520 - Division of claim.

On the day designated in the order, the master shall go upon the claim to be divided, and proceed to make division of the claim as provided in NRS 39.530 to 39.570, inclusive, and shall continue from day to day until the whole business is completed.

[1911 CPA 636; RL 5578; NCL 9125] (NRS A 1985, 775)



NRS 39.530 - Parties may unite for purposes of division; order of court to govern.

Two or more of the tenants in common, joint tenants, copartners or parceners may unite together for the purposes of the division, of which they must give the master written notice before the master commences the business of division. All who do not unite or give notice of separate action, shall, for the purposes of division, be deemed to have united. The master shall recognize those named in the order of the court, or their agents and attorneys-in-fact, the guardian of an infant, and the guardian entitled to the custody and management of the estate of an insane person or other person adjudged incapable of conducting the person s own affairs, and as to the interest of each, the master must be controlled entirely by the order of the court.

[1911 CPA 637; RL 5579; NCL 9126] (NRS A 1985, 775)



NRS 39.540 - Portions sold at auction; master to mark off portions sold.

At the time and place of division, the master shall, in the manner of public auction, offer to the party or parties who will take the least part or portion of the mining claim in proportion to the interest that the party or parties may have therein, the privilege of first selecting the place at which the party s or parties portion will be located, and upon closing the bids the master shall proceed to measure and mark off, by distinct metes and bounds, to the lowest bidder, the lowest bidder s portion of the mining claim, at the place designated by the lowest bidder, according to the terms of the bid.

[1911 CPA 638; RL 5580; NCL 9127] (NRS A 1985, 776)



NRS 39.550 - Remaining parties have privilege of selection; interests marked off.

When the master has marked off and set apart the interest of the lowest bidder, as provided in NRS 39.540, the master shall offer to the remaining parties the privilege of selection, and shall, upon closing the bids, proceed in the same manner to locate and mark off the portion of the lowest bidder, and shall thereafter continue in the same manner to receive bids and mark off the interest of the bidder or bidders until there remains but one party in interest, or parties united, forming one interest, as provided in NRS 39.530. The party or parties remaining become the owner or owners, as the case may be, of the entire claim not marked off and set apart to the other parties, in proportion to their respective interests in the claim.

[1911 CPA 639; RL 5581; NCL 9128] (NRS A 1985, 776)



NRS 39.560 - Master to return evidences of authority with master s report.

The master shall return with the report required by NRS 39.140 the evidences of authority presented to the master by persons other than the parties mentioned in the order of the court by which they claim the right to bid, or otherwise act, during the proceedings.

[1911 CPA 640; RL 5582; NCL 9129] (NRS A 1985, 776)



NRS 39.570 - Expenses of master and others apportioned among parties.

The expenses of the master and those of a surveyor and the surveyor s assistant, when employed, must be ascertained and allowed by the court, and the amount thereof, together with the fees allowed by law to the master, must be apportioned among the different parties to the action.

[1911 CPA 641; RL 5583; NCL 9130] (NRS A 1985, 776)



NRS 39.600 - Short title.

NRS 39.600 to 39.705, inclusive, may be cited as the Uniform Partition of Heirs Property Act.

(Added to NRS by 2011, 309)



NRS 39.605 - Definitions.

As used in NRS 39.600 to 39.705, inclusive, unless the context otherwise requires, the words and terms defined in NRS 39.610 to 39.650, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 310)



NRS 39.610 - Ascendant defined.

Ascendant means an individual who precedes another individual in lineage, in the direct line of ascent from the other individual.

(Added to NRS by 2011, 310)



NRS 39.615 - Collateral defined.

Collateral means an individual who is related to another individual under the law of intestate succession of this State but who is not the other individual s ascendant or descendant.

(Added to NRS by 2011, 310)



NRS 39.620 - Descendant defined.

Descendant means an individual who follows another individual in lineage, in the direct line of descent from the other individual.

(Added to NRS by 2011, 310)



NRS 39.625 - Determination of value defined.

Determination of value means an order of a court determining the fair market value of heirs property under NRS 39.670 or 39.690 or adopting the valuation of the property agreed to by all cotenants.

(Added to NRS by 2011, 310)



NRS 39.630 - Heirs property defined.

Heirs property means real property held in tenancy in common which satisfies all the following requirements as of the filing of a partition action:

1. There is no agreement in a record binding all the cotenants which governs the partition of the property.

2. One or more of the cotenants acquired title from a relative, whether living or deceased.

3. Any of the following applies:

(a) Twenty percent or more of the interests are held by cotenants who are relatives;

(b) Twenty percent or more of the interests are held by an individual who acquired title from a relative, whether living or deceased; or

(c) Twenty percent or more of the cotenants are relatives.

(Added to NRS by 2011, 310)



NRS 39.635 - Partition by sale defined.

Partition by sale means a court-ordered sale of the entire heirs property, whether by auction, sealed bids or open-market sale conducted under NRS 39.690.

(Added to NRS by 2011, 310)



NRS 39.640 - Partition in kind defined.

Partition in kind means the division of heirs property into physically distinct and separately titled parcels.

(Added to NRS by 2011, 310)



NRS 39.645 - Record defined.

Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(Added to NRS by 2011, 310)



NRS 39.650 - Relative defined.

Relative means an ascendant, descendant or collateral or an individual otherwise related to another individual by blood, marriage, adoption or law of this State other than NRS 39.600 to 39.705, inclusive.

(Added to NRS by 2011, 310)



NRS 39.655 - Applicability; relation to other law.

1. In an action to partition real property under NRS 39.010 to 39.490, inclusive, the court shall determine whether the property is heirs property. If the court determines that the property is heirs property, the property must be partitioned under NRS 39.600 to 39.705, inclusive, unless all the cotenants agree otherwise in a record.

2. NRS 39.600 to 39.705, inclusive, supplement the provisions of NRS 39.010 to 39.490, inclusive, and, if an action is governed by NRS 39.600 to 39.705, inclusive, replace provisions of NRS 39.010 to 39.490, inclusive, that are inconsistent with NRS 39.600 to 39.705, inclusive.

(Added to NRS by 2011, 310)



NRS 39.660 - Manner of service; notice by posting.

1. NRS 39.600 to 39.705, inclusive, do not limit or affect the method by which service of a summons and complaint in a partition action may be made.

2. If the plaintiff in a partition action seeks to provide notice by publication pursuant to NRS 39.060 and the court determines that the property may be heirs property, the plaintiff, not later than 10 days after the court s determination, shall post, and maintain while the action is pending, a conspicuous sign on the property that is the subject of the action. The sign must state that the action has commenced and identify the name and address of the court and the common designation by which the property is known. The court may require the plaintiff to publish on the sign the name of the plaintiff and the known defendants.

(Added to NRS by 2011, 310)



NRS 39.665 - Masters appointed by court.

If the court appoints a master pursuant to the provisions of NRS 39.010 to 39.490, inclusive, each master, in addition to the requirements and disqualifications applicable to masters in NRS 39.010 to 39.490, inclusive, must be disinterested, impartial and neither a party to nor a participant in the action.

(Added to NRS by 2011, 311)



NRS 39.670 - Determination of value.

1. Except as otherwise provided in subsections 2 and 3, if the court determines that the property which is the subject of the partition action is heirs property, the court shall determine the fair market value of the property by ordering an appraisal pursuant to subsection 4.

2. If all cotenants have agreed to the value of the property or to another method of valuation, the court shall adopt that value or the value produced by the agreed method of valuation.

3. If the court determines that the evidentiary value of an appraisal is outweighed by the cost of the appraisal, the court, after an evidentiary hearing, shall determine the fair market value of the property and send notice to the parties of the value.

4. If the court orders an appraisal, the court shall appoint a disinterested real estate appraiser licensed in this State to determine the fair market value of the property assuming sole ownership of the fee simple estate. On completion of the appraisal, the appraiser shall file a sworn or verified appraisal with the court.

5. If an appraisal is conducted pursuant to subsection 4, not later than 10 days after the appraisal is filed, the court shall send notice to each party with a known address, stating:

(a) The appraised fair market value of the property;

(b) That the appraisal is available at the clerk of the court s office; and

(c) That a party may object to the appraisal not later than 30 days after the notice is sent, stating the grounds for the objection.

6. If an appraisal is filed with the court pursuant to subsection 4, the court shall conduct a hearing to determine the fair market value of the property not earlier than 30 days after a copy of the notice of appraisal is sent to each party under subsection 5, whether or not an objection to the appraisal is filed under paragraph (c) of subsection 5. In addition to the court-ordered appraisal, the court may consider any other evidence of value that is offered by a party.

7. After the hearing under subsection 6, but before considering the merits of the partition action, the court shall determine the fair market value of the property and send notice to the parties of the value.

(Added to NRS by 2011, 311)



NRS 39.675 - Cotenant buyout.

1. If any cotenant requested partition by sale, after the determination of value under NRS 39.670, the court shall send notice to the parties that any cotenant except a cotenant that requested partition by sale may buy the interest of any cotenant that requested partition by sale.

2. Not later than 45 days after the notice is sent under subsection 1, any cotenant except a cotenant that requested partition by sale may give notice to the court that it elects to buy all the interests of the cotenants that requested partition by sale.

3. The purchase price for each of the interests of a cotenant that requested partition by sale is the value of the entire parcel determined under NRS 39.670 multiplied by that cotenant s fractional ownership of the entire parcel.

4. After expiration of the period in subsection 2, the following rules apply:

(a) If only one cotenant elects to buy all the interests of the cotenants that requested partition by sale, the court shall notify all the parties of that fact.

(b) If more than one cotenant elects to buy all the interests of the cotenants that requested partition by sale, the court shall allocate the right to buy those interests among the electing cotenants based on each electing cotenant s existing fractional ownership of the entire parcel divided by the total existing fractional ownership of all cotenants electing to buy and send notice to all the parties of that fact and of the price to be paid by each electing cotenant.

(c) If no cotenant elects to buy all the interests of the cotenants that requested partition by sale, the court shall send notice to all the parties of that fact and resolve the partition action under subsections 1 and 2 of NRS 39.680.

5. If the court sends notice to the parties under either paragraph (a) or (b) of subsection 4, the court shall set a date, not earlier than 60 days after the date the notice was sent, by which electing cotenants must pay their apportioned price into the court. After this date, the following rules apply:

(a) If all electing cotenants timely pay their apportioned price, the court shall issue an order reallocating all the interests of the cotenants and disburse the amounts held by the court to the persons entitled to them.

(b) If no electing cotenant timely pays its apportioned price, the court shall resolve the partition action under subsections 1 and 2 of NRS 39.680 as if the interests of the cotenants that requested partition by sale were not purchased.

(c) If one or more but not all the electing cotenants fail to timely pay their apportioned price, the court shall give notice to the electing cotenants that paid their apportioned price of the interest remaining and the price for all that interest.

6. Not later than 20 days after the court gives the notice described in paragraph (c) of subsection 5, any cotenant that paid may elect to purchase all the remaining interest by paying the entire price to the court. After the 20-day period, the following rules apply:

(a) If only one cotenant pays the entire price for the remaining interest, the court shall issue an order reallocating the remaining interest to that cotenant. The court shall issue promptly an order reallocating all the interests of all the cotenants and disburse the amounts held by the court to the persons entitled to them.

(b) If no cotenant pays the entire price for the remaining interest, the court shall resolve the partition action under subsections 1 and 2 of NRS 39.680 as if the interests of the cotenants that requested partition by sale were not purchased.

(c) If more than one cotenant pays the entire price for the remaining interest, the court shall reapportion the remaining interest among those paying cotenants, based on each paying cotenant s original fractional ownership of the entire parcel divided by the total original fractional ownership of all cotenants that paid the entire price for the remaining interest. The court shall issue promptly an order reallocating all the cotenants interests, disburse the amounts held by the court to the persons entitled to them and promptly refund any excess payment held by the court.

7. Not later than 45 days after the court sends notice to the parties pursuant to subsection 1, any cotenant entitled to buy an interest under this section may request the court to authorize the sale as part of the pending action of the interests of cotenants named as defendants and served with the complaint but that did not appear in the action.

8. If the court receives a timely request under subsection 7, the court, after hearing, may deny the request or authorize the requested additional sale on such terms as the court determines are fair and reasonable, subject to the following limitations:

(a) A sale authorized under this subsection may occur only after the purchase prices for all interests subject to sale under subsections 1 to 6, inclusive, have been paid into the court and those interests have been reallocated among the cotenants as provided in those subsections; and

(b) The purchase price for the interest of a nonappearing cotenant is based on the court s determination of value under NRS 39.670.

(Added to NRS by 2011, 311)



NRS 39.680 - Partition alternatives.

1. If all the interests of all cotenants that requested partition by sale are not purchased by other cotenants pursuant to NRS 39.675 or if, after conclusion of the buyout under NRS 39.675, a cotenant remains that has requested partition in kind, the court shall order partition in kind unless the court, after consideration of the factors listed in NRS 39.685, finds that partition in kind will result in great prejudice to the cotenants as a group. In considering whether to order partition in kind, the court shall approve a request by two or more parties to have their individual interests aggregated.

2. If the court does not order partition in kind under subsection 1, the court shall order partition by sale pursuant to NRS 39.690 or, if no cotenant requested partition by sale, the court shall dismiss the action.

3. If the court orders partition in kind pursuant to subsection 1, the court may require that one or more cotenants pay one or more other cotenants amounts so that the payments, taken together with the value of the in-kind distributions to the cotenants, will make the partition in kind just and proportionate in value to the fractional interests held.

4. If the court orders partition in kind, the court shall allocate to the cotenants that are unknown, unlocatable or are the subject of a default judgment, if their interests were not bought out pursuant to NRS 39.675, a part of the property representing the combined interests of these cotenants as determined by the court and this part of the property shall remain undivided.

(Added to NRS by 2011, 313)



NRS 39.685 - Considerations for partition in kind.

1. In determining under subsection 1 of NRS 39.680 whether partition in kind would result in great prejudice to the cotenants as a group, the court shall consider the following:

(a) Whether the heirs property practicably may be divided among the cotenants;

(b) Whether partition in kind would apportion the property in such a way that the aggregate fair market value of the parcels resulting from the division would be materially less than the value of the property if it were sold as a whole, taking into account the condition under which the court-ordered sale likely would occur;

(c) Evidence of the collective duration of ownership or possession of the property by a cotenant and one or more predecessors in title or predecessors in possession to the cotenant who are or were relatives of that cotenant or each other;

(d) A cotenant s sentimental attachment to the property, including, without limitation, any attachment arising because the property has ancestral or other unique or special value to the cotenant;

(e) The lawful use being made of the property by a cotenant and the degree to which the cotenant would be harmed if the cotenant could not continue the same use of the property;

(f) The degree to which the cotenants have contributed their pro rata share of the property taxes, insurance and other expenses associated with maintaining ownership of the property or have contributed to the physical improvement, maintenance or upkeep of the property; and

(g) Any other relevant factor.

2. The court may not consider any one factor in subsection 1 to be dispositive without weighing the totality of all relevant factors and circumstances.

(Added to NRS by 2011, 314)



NRS 39.690 - Open-market sale; sale by sealed bids or auction.

1. If the court orders a sale of heirs property, the sale must be an open-market sale unless the court finds that a sale by sealed bids or an auction would be more economically advantageous and in the best interest of the cotenants as a group.

2. If the court orders an open-market sale and the parties, not later than 10 days after the entry of the order, agree on a real estate broker licensed in this State to offer the property for sale, the court shall appoint that broker and establish a reasonable commission. If the parties do not agree on a broker, the court shall appoint a disinterested real estate broker licensed in this State to offer the property for sale and shall establish a reasonable commission. The broker shall offer the property for sale in a commercially reasonable manner at a price not lower than the determination of value and on the terms and conditions established by the court.

3. If the broker appointed under subsection 2 obtains within a reasonable time an offer to purchase the property for at least the determination of value:

(a) The broker shall comply with the reporting requirements set forth in NRS 39.695; and

(b) The sale may be completed in accordance with state law other than NRS 39.600 to 39.705, inclusive.

4. If the broker appointed under subsection 2 does not obtain within a reasonable time an offer to purchase the property for at least the determination of value, the court, after hearing, may:

(a) Approve the highest outstanding offer, if any;

(b) Redetermine the value of the property and order that the property continue to be offered for an additional time; or

(c) Order that the property be sold by sealed bids or at an auction.

5. If the court orders a sale by sealed bids or an auction, the court shall set terms and conditions of the sale. If the court orders an auction, the auction must be conducted under the provisions of NRS 39.010 to 39.490, inclusive.

6. If a purchaser is entitled to a share of the proceeds of the sale, the purchaser is entitled to a credit against the price in an amount equal to the purchaser s share of the proceeds.

(Added to NRS by 2011, 314)



NRS 39.695 - Report of open-market sale.

1. Unless required to do so within a shorter time by NRS 39.010 to 39.490, inclusive, a broker appointed under subsection 2 of NRS 39.690 to offer heirs property for open-market sale shall file a report not later than 7 days after receiving an offer to purchase the property for at least the value determined under NRS 39.670 or 39.690.

2. The report required by subsection 1 must contain the following information:

(a) A description of the property to be sold to each buyer;

(b) The name of each buyer;

(c) The proposed purchase price;

(d) The terms and conditions of the proposed sale, including, without limitation, the terms of any owner financing;

(e) The amounts to be paid to lienholders;

(f) A statement of contractual or other arrangements or conditions of the broker s commission; and

(g) Other material facts relevant to the sale.

(Added to NRS by 2011, 315)



NRS 39.700 - Applying and construing Uniform Act to promote uniformity.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2011, 315)



NRS 39.705 - Relation to Electronic Signatures in Global and National Commerce Act.

NRS 39.600 to 39.705, inclusive, modify, limit and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but do not modify, limit or supersede section 101(c) of that act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. 7003(b).

(Added to NRS by 2011, 315)






Chapter 40 - Actions and Proceedings in Particular Cases Concerning Property

NRS 40.005 - Zoning requirements to be considered by court.

In any proceeding involving disposition of land the court shall consider lot size and other applicable zoning requirements before ordering a physical division of the land.

(Added to NRS by 1977, 1512)



NRS 40.010 - Actions may be brought against adverse claimants.

An action may be brought by any person against another who claims an estate or interest in real property, adverse to the person bringing the action, for the purpose of determining such adverse claim.

[1911 CPA 572; RL 5514; NCL 9061]



NRS 40.020 - Plaintiff not entitled to costs on default judgment or disclaimer.

If the defendant in such action disclaim in the defendant s answer any interest or estate in the property, or suffer judgment to be taken against the defendant without answer, the plaintiff shall not recover costs.

[1911 CPA 573; RL 5515; NCL 9062]



NRS 40.030 - Plaintiff may recover damages for property withheld where plaintiff s right terminated during pendency of action.

In an action for the recovery of real property, where the plaintiff shows a right to recover at the time the action was commenced but it appears that the plaintiff s right has terminated during the pendency of the action, the verdict and judgment shall be according to the fact, and the plaintiff may recover damages for withholding the property.

[1911 CPA 574; RL 5516; NCL 9063]



NRS 40.040 - Value of permanent improvements to be allowed as setoff.

When damages are claimed for withholding the property recovered, upon which permanent improvements have been made by a defendant or those under whom the defendant claims, holding under color of title adversely to the claims of the plaintiff, in good faith, the value of such improvements shall be allowed as a setoff against such damages.

[1911 CPA 575; RL 5517; NCL 9064]



NRS 40.050 - Mortgage not deemed conveyance.

A mortgage of real property shall not be deemed a conveyance, whatever its terms, so as to enable the owner of the mortgage to take possession of the real property without a foreclosure and sale.

[1911 CPA 576; RL 5518; NCL 9065]



NRS 40.060 - Court may enjoin injury to property during foreclosure.

The court may by injunction, on good cause shown, restrain the party in possession from doing any act to the injury of real property during the foreclosure of a mortgage thereon; or after a sale on execution, before a conveyance.

[1911 CPA 577; RL 5519; NCL 9066]



NRS 40.070 - Damages may be recovered for injury to possession after sale and before delivery.

When real property shall have been sold on execution, the purchaser thereof, or any person who may have succeeded to the purchaser s interest, may, after the purchaser s estate becomes absolute, recover damages for injury to the property by the tenant in possession, after sale and before possession is delivered under the conveyance.

[1911 CPA 578; RL 5520; NCL 9067]



NRS 40.080 - Action not to be prejudiced by alienation pending suit.

An action for the recovery of real property against a person in possession cannot be prejudiced by an alienation made by such person, either before or after the commencement of the action.

[1911 CPA 579; RL 5521; NCL 9068]



NRS 40.090 - Action by person in adverse possession: Verified complaint; defendants; notice of pending litigation.

1. An action may be brought to determine the adverse claims to and clouds upon title to real property by a person who, personally or in combination with the person s predecessors in interest, has been in the actual, exclusive and adverse possession of such property continuously for more than 15 years prior to the filing of the complaint, claiming to own the same in fee, or by any other freehold estate, against the whole world, and who has, personally or through the person s predecessors in interest, paid all taxes of every kind levied or assessed and due against the property during the period of 5 years next preceding the filing of the complaint, except that where clouds upon title to real property have been created by such person, and the action is brought to remove such clouds, or any of them, such period of actual, exclusive and adverse possession of such property shall be for more than 10 years. The action shall be commenced by the filing of a verified complaint averring the matters above enumerated.

2. The complaint must include as defendants in such action, in addition to such persons as appear of record to have some claim, all other persons who are known, or by the exercise of reasonable diligence could be known, to plaintiff to have some claim to an estate, interest, right, title, lien or cloud in or on the land described in the complaint adverse to plaintiff s ownership; and the complaint may also include as defendants any and all other persons, unknown, claiming any estate, right, title, interest or lien in such lands, or cloud upon the title of plaintiff thereto; and the plaintiff may describe such unknown defendants in the complaint as follows: Also all other persons unknown claiming any right, title, estate, lien or interest in the real property described in the complaint adverse to plaintiff s ownership, or any cloud upon plaintiff s title thereto.

3. Within 10 days after the filing of the complaint, plaintiff shall file or cause to be filed in the office of the county recorder of the county where the property is situated, a notice of the pendency of the action containing the matters required by NRS 14.010.

[1911 CPA 580; RL 5522; NCL 9069] (NRS A 1965, 613)



NRS 40.100 - Action by person in adverse possession: Issuance, service and posting of summons; rights of unknown persons.

1. Within 1 year after the filing of the complaint, as required by NRS 40.090, a summons must be issued in the manner and form prescribed in the Nevada Rules of Civil Procedure. In addition to other requirements, the summons shall contain a description of the property described in the complaint. In the summons the unknown defendants shall be designated as in the complaint. Service of summons, whether personal or otherwise, shall be effected in the manner prescribed in the Nevada Rules of Civil Procedure; and the times for completion of service and appearance by the defendant shall be as prescribed therein.

2. Within 30 days after the issuance of the summons, the plaintiff shall post or cause to be posted a copy thereof in a conspicuous place, on each separate parcel of the property described in the complaint, and each parcel of the land upon which a copy of the summons is posted shall be deemed to be in the possession of the court for all the purposes of and pending the determination of the action. All such unknown persons so served shall have the same rights as are provided by law in cases of all other defendants named, upon whom service is made by publication or personally, and the action shall proceed against such unknown persons in the same manner as against the defendants who are named, upon whom service is made by publication or personally, and with like effect; and any such unknown person who has or claims to have any right, title, estate, lien or interest in the property, or cloud on the title thereto, adverse to plaintiff, at the time of the commencement of the action, who has been duly served as aforesaid, and anyone claiming title under the unknown person shall be concluded by the judgment in such action as effectually as if the action had been brought against the person by his or her name and personal service of process obtained, notwithstanding any such unknown person may be under legal disability.

[1911 CPA 581; A 1937, 23; 1955, 466]



NRS 40.110 - Court to hear case; must not enter judgment by default; effect of final judgment.

1. When the summons has been served as provided in NRS 40.100 and the time for answering has expired, the court shall proceed to hear the case as in other cases and shall have jurisdiction to examine into and determine the legality of plaintiff s title and of the title and claim of all the defendants and of all unknown persons, and to that end must not enter any judgment by default, but must in all cases require evidence of plaintiff s title and possession and receive such legal evidence as may be offered respecting the claims and title of any of the defendants and must thereafter direct judgment to be entered in accordance with the evidence and the law. The court, before proceeding to hear the case, must require proof to be made that the summons has been served and posted as hereinbefore directed and that the required notice of pendency of action has been filed.

2. The judgment after it has become final shall be conclusive against all the persons named in the summons and complaint who have been served personally, or by publication, and against all unknown persons as stated in the complaint and summons who have been served by publication, but shall not be conclusive against the State of Nevada or the United States. The judgment shall have the effect of a judgment in rem except as against the State of Nevada and the United States; and the judgment shall not bind or be conclusive against any person claiming any recorded estate, title, right, possession or lien in or to the property under the plaintiff or the plaintiff s predecessors in interest, which claim, lien, estate, title, right or possession has arisen or been created by the plaintiff or the plaintiff s predecessor in interest within 10 years prior to the filing of the complaint.

[1911 CPA 582; RL 5524; NCL 9071]



NRS 40.120 - Remedy is cumulative.

The remedy provided in NRS 40.090, 40.100 and 40.110 shall be construed as cumulative and not exclusive of any other remedy, form or right of action or proceeding now allowed by law.

[1911 CPA 583; RL 5525; NCL 9072]



NRS 40.130 - Adverse action on mining claim.

In all actions brought to determine the right of possession of a mining claim, or metalliferous vein or lode, where an application has been made to the proper officers of the Government of the United States by either of the parties to such action for a patent for the mining claim, vein or lode, it shall only be necessary to confer jurisdiction on the court to try the action, and render a proper judgment therein, that it appear that an application for a patent for such mining claim, vein or lode has been made, and that the parties to the action are claiming such mining claim, vein or lode, or some part thereof, or the right of possession thereof.

[1911 CPA 584; RL 5526; NCL 9073]



NRS 40.140 - Nuisance defined; action for abatement and damages; exceptions.

1. Except as otherwise provided in this section:

(a) Anything which is injurious to health, or indecent and offensive to the senses, or an obstruction to the free use of property, so as to interfere with the comfortable enjoyment of life or property;

(b) A building or place used for the purpose of unlawfully selling, serving, storing, keeping, manufacturing, using or giving away a controlled substance, immediate precursor or controlled substance analog;

(c) A building or place which was used for the purpose of unlawfully manufacturing a controlled substance, immediate precursor or controlled substance analog and:

(1) Which has not been deemed safe for habitation by the board of health; or

(2) From which all materials or substances involving the controlled substance, immediate precursor or controlled substance analog have not been removed or remediated by an entity certified or licensed to do so within 180 days after the building or place is no longer used for the purpose of unlawfully manufacturing a controlled substance, immediate precursor or controlled substance analog; or

(d) A building or place regularly and continuously used by the members of a criminal gang to engage in, or facilitate the commission of, crimes by the criminal gang,

is a nuisance, and the subject of an action. The action may be brought by any person whose property is injuriously affected, or whose personal enjoyment is lessened by the nuisance, and by the judgment the nuisance may be enjoined or abated, as well as damages recovered.

2. It is presumed:

(a) That an agricultural activity conducted on farmland, consistent with good agricultural practice and established before surrounding nonagricultural activities is reasonable. Such activity does not constitute a nuisance unless the activity has a substantial adverse effect on the public health or safety.

(b) That an agricultural activity which does not violate a federal, state or local law, ordinance or regulation constitutes good agricultural practice.

3. A shooting range does not constitute a nuisance with respect to any noise attributable to the shooting range if the shooting range is in compliance with the provisions of all applicable statutes, ordinances and regulations concerning noise:

(a) As those provisions existed on October 1, 1997, for a shooting range in operation on or before October 1, 1997; or

(b) As those provisions exist on the date that the shooting range begins operation, for a shooting range that begins operation after October 1, 1997.

A shooting range is not subject to any state or local law related to the control of noise that is adopted or amended after the date set forth in paragraph (a) or (b), as applicable, and does not constitute a nuisance for failure to comply with any such law.

4. As used in this section:

(a) Board of health has the meaning ascribed to it in NRS 439.4797.

(b) Controlled substance analog has the meaning ascribed to it in NRS 453.043.

(c) Criminal gang has the meaning ascribed to it in NRS 193.168.

(d) Immediate precursor has the meaning ascribed to it in NRS 453.086.

(e) Shooting range means an area designed and used for archery or sport shooting, including, but not limited to, sport shooting that involves the use of rifles, shotguns, pistols, silhouettes, skeet, trap, black powder or other similar items.

[1911 CPA 562; RL 5504; NCL 9051] (NRS A 1985, 873; 1997, 951, 1471, 1472; 2007, 3128; 2009, 825, 1309)



NRS 40.150 - Action for waste; judgment may be for treble damages.

If a guardian, tenant for life or years, joint tenant or tenant in common of real property commit waste thereon, any person aggrieved by the waste may bring an action against the guardian or tenant who committed the waste, in which action there may be judgment for treble damages.

[1911 CPA 563; RL 5505; NCL 9052]



NRS 40.160 - Action for trespass for cutting or carrying away trees or wood; treble damages.

1. Any person who cuts down or carries off any wood or underwood, tree or timber, or girdles or otherwise injures any tree or timber on the land of another person, or on the street or highway in front of any person s house, city or town lot, or cultivated grounds, or on the commons or public grounds of any city or town, or on the street or highway in front thereof, without lawful authority, is liable to the owner of such land, or to such city or town, for treble the amount of damages which may be assessed therefor, in a civil action in any court having jurisdiction.

2. Nothing in subsection 1 of this section authorizes the recovery of more than the just value of the timber taken from uncultivated woodland for the repair of a public highway or bridge upon the land, or adjoining it.

[1911 CPA 564; RL 5506; NCL 9053] + [1911 CPA 565; RL 5507; NCL 9054] (NRS A 1983, 111)



NRS 40.170 - Damages in actions for forcible or unlawful entry may be trebled.

1. If a person recovers damages for a forcible or unlawful entry in or upon, or detention of, any building or any uncultivated or cultivated real property, judgment may be entered for three times the amount at which the actual damages are assessed.

2. As used in this section, actual damages means damages to real property and personal property.

[1911 CPA 566; RL 5508; NCL 9055] (NRS A 1959, 22; 2009, 12)



NRS 40.180 - Manner of working mine or mining claim; assessment of damages.

1. Any person being the owner of, or in possession under any lease or contract for the working of any mine or mines within this state, shall have the right to institute and maintain an action for the recovery of any damages that may accrue by reason of the manner in which any mine or mines have been or are being worked and managed by any person who may be the owner, or in possession of and working such mine or mines under a lease or contract, and to prevent the continuance of working and managing such mine or mines in such manner as to hinder, injure, or in anywise endanger the safety of any mine or mines adjacent or adjoining thereto.

2. Any such owner of, or person in the possession of, any mine or mining claim, who shall enter upon or into, in any manner, any mine or mining claim, the property of another, and mine, extract, excavate or carry away any valuable mineral therefrom shall be liable to the owner of any such mine or mines trespassed upon in the amount of the value of all such mineral mined, extracted, excavated or carried away, and for all other damages, and in the absence of a showing to the contrary, the value of all such mineral mined, extracted, excavated or carried away shall be presumed to be twice the amount of the gross value of the same ascertained by an average assay of the excavated material or the ledge from which it was taken. If such trespass was made in bad faith, such damages may be trebled.

[1911 CPA 567; RL 5509; NCL 9056]



NRS 40.190 - Continuation of judgment lien.

Any judgment obtained for damages under the provisions of NRS 40.180 shall become a lien upon all the property of the judgment debtor not exempt from execution in the State of Nevada, owned by the judgment debtor, or which may afterwards be acquired, as is now provided for by law, which lien shall continue 2 years, unless the judgment be sooner satisfied.

[1911 CPA 568; RL 5510; NCL 9057]



NRS 40.200 - Application for order of survey; notice and order; report of survey; costs of and damages caused by survey.

1. Any person named in NRS 40.180 and 40.190 shall have the right to apply for and obtain from any district court, or the judge thereof, an order of survey in the following manner: An application shall be made by filing the affidavit of the person making the application, which affidavit shall state, as near as can be described, the location of the mine or mines of the parties complained of, and as far as known, the names of such parties; also, the location of the mine or mines of the party making such application, and that the party has reason to believe, and does believe, that the parties complained of, their agent, or employees, are or have been trespassing upon the mine or mines of the party complaining, or are working their mine in such manner as to damage or endanger the property of the affiant.

2. Upon the filing of the affidavit as prescribed in subsection 1, the court or judge shall cause a notice to be given to the party complained of, or the agent thereof, which notice shall state the time, place, and before whom the application will be heard, and shall cite the party to appear in not less than 5 nor more than 10 days from the date thereof, to show cause why an order of survey should not be granted; and upon good cause shown, the court or judge shall grant such order, directed to some competent surveyor or surveyors, or to some competent mechanics, or miners, or both, as the case may be, who shall proceed to make the necessary examination as directed by the court and report the result and conclusions to the court, which report shall be filed with the clerk of the court.

3. The costs of the order and survey shall be paid by the persons making the application, unless such parties shall subsequently maintain an action and recover damages, as provided for in NRS 40.180, by reason of a trespass or damage done or threatened prior to such survey or examination having been made, and in that case, such costs shall be taxed against the defendant as other costs in the suit.

4. The parties obtaining such survey shall be liable for any unnecessary injury done to the property in the making of such survey.

[1911 CPA 569; RL 5511; NCL 9058]



NRS 40.210 - Order allowing party to survey and measure land in dispute; contents and service of order; liability for unnecessary injury.

1. The court in which an action is pending for the recovery of real property or for damages for an injury thereto, or a judge thereof, may, on motion, upon notice by either party for good cause shown, grant an order allowing to such party the right to enter upon the property and make survey and measurement thereof, for the purpose of the action, even though entry for such purpose has to be made through other lands belonging to parties to the action.

2. The order shall describe the property; a copy thereof shall be served on the owner or occupant, and thereupon such party may enter upon the property with necessary surveyors and assistants, and may make such survey and measurements; but if any unnecessary injury be done to the property the party shall be liable therefor.

[1911 CPA 570; RL 5512; NCL 9059] + [1911 CPA 571; RL 5513; NCL 9060]



NRS 40.215 - Definitions.

As used in NRS 40.215 to 40.425, inclusive, unless the context requires otherwise:

1. Mobile home means every vehicle, including equipment, which is constructed, reconstructed or added to in such a way as to have an enclosed room or addition occupied by one or more persons as a dwelling or sleeping place and which has no foundation other than wheels, jacks, skirting or other temporary support.

2. Mobile home lot means a portion of land within a mobile home park which is rented or held out for rent to accommodate a mobile home.

3. Mobile home park or park means an area or tract of land where two or more mobile homes or mobile home lots are rented or held out for rent. Mobile home park or park does not include those areas or tracts of land, whether within or outside of a park, where the lots are held out for rent on a nightly basis.

4. Premises includes a mobile home.

5. Recreational vehicle means a vehicular structure primarily designed as temporary living quarters for travel, recreational or camping use, which may be self-propelled or mounted upon or drawn by a motor vehicle.

6. Recreational vehicle lot means a portion of land within a recreational vehicle park, or a portion of land so designated within a mobile home park, which is rented or held out for rent to accommodate a recreational vehicle overnight or for less than 3 months.

7. Recreational vehicle park means an area or tract of land where lots are rented or held out for rent to accommodate a recreational vehicle overnight or for less than 3 months.

(Added to NRS by 1969, 264; A 1979, 1877; 1981, 2037; 1989, 1081; 1997, 3510)



NRS 40.220 - Entry to be made only when legal and in peaceable manner.

No entry shall be made into any lands, tenements or other possessions but in cases where entry is given by law; and in such cases, only in a peaceable manner, not with strong hand nor with multitude of people.

[1911 CPA 643; RL 5585; NCL 9132]



NRS 40.230 - Forcible entry defined.

Every person is guilty of a forcible entry who either:

1. By breaking open doors, windows or other parts of a house, or by fraud, intimidation or stealth, or by any kind of violence or circumstance of terror, enters upon or into any real property; or

2. Who, after entering peaceably upon real property, turns out by force, threats or menacing conduct, the party in natural possession.

[1911 CPA 644; RL 5586; NCL 9133]



NRS 40.240 - Forcible detainer defined.

Every person is guilty of a forcible detainer who either:

1. By force, or by menaces or threats of violence, unlawfully holds and keeps the possession of any real property, whether the same was acquired peaceably or otherwise; or

2. Who, in the nighttime, or during the absence of the occupant of any real property, unlawfully enters thereon, and who, after demand made for the surrender thereof, refuses for a period of 3 days to surrender the same to such former occupant. The occupant of real property within the meaning of this subsection is one who, within 5 days preceding such unlawful entry, was in the peaceable and undisturbed possession of such lands.

[1911 CPA 645; RL 5587; NCL 9134]



NRS 40.250 - Unlawful detainer: Possession after expiration of term.

A tenant of real property or a mobile home for a term less than life is guilty of an unlawful detainer when the tenant continues in possession, in person or by subtenant, of the property or mobile home or any part thereof, after the expiration of the term for which it is let to the tenant. In all cases where real property is leased for a specified term or period, or by express or implied contract, whether written or parol, the tenancy terminates without notice at the expiration of the specified term or period.

[1911 CPA 646; A 1917, 31; 1919 RL 5588; NCL 9135] (NRS A 1969, 262, 574; 1973, 1084; 1977, 1344; 1979, 1877; 1985, 227)



NRS 40.251 - Unlawful detainer: Possession of property leased for indefinite time after notice to quit; older person or person with a disability entitled to extension of period of possession upon request.

1. A tenant of real property, a recreational vehicle or a mobile home for a term less than life is guilty of an unlawful detainer when having leased:

(a) Real property, except as otherwise provided in this section, or a mobile home for an indefinite time, with monthly or other periodic rent reserved, the tenant continues in possession thereof, in person or by subtenant, without the landlord s consent after the expiration of a notice of:

(1) For tenancies from week to week, at least 7 days;

(2) Except as otherwise provided in subsection 2, for all other periodic tenancies, at least 30 days; or

(3) For tenancies at will, at least 5 days.

(b) A dwelling unit subject to the provisions of chapter 118A of NRS, the tenant continues in possession, in person or by subtenant, without the landlord s consent after expiration of:

(1) The term of the rental agreement or its termination and, except as otherwise provided in subparagraph (2), the expiration of a notice of:

(I) At least 7 days for tenancies from week to week; and

(II) Except as otherwise provided in subsection 2, at least 30 days for all other periodic tenancies; or

(2) A notice of at least 5 days where the tenant has failed to perform the tenant s basic or contractual obligations under chapter 118A of NRS.

(c) A mobile home lot subject to the provisions of chapter 118B of NRS, or a lot for a recreational vehicle in an area of a mobile home park other than an area designated as a recreational vehicle lot pursuant to the provisions of subsection 6 of NRS 40.215, the tenant continues in possession, in person or by subtenant, without the landlord s consent:

(1) After notice has been given pursuant to NRS 118B.115, 118B.170 or 118B.190 and the period of the notice has expired; or

(2) If the person is not a natural person and has received three notices for nonpayment of rent within a 12-month period, immediately upon failure to pay timely rent.

(d) A recreational vehicle lot, the tenant continues in possession, in person or by subtenant, without the landlord s consent, after the expiration of a notice of at least 5 days.

2. Except as otherwise provided in this section, if a tenant with a periodic tenancy pursuant to paragraph (a) or (b) of subsection 1, other than a tenancy from week to week, is 60 years of age or older or has a physical or mental disability, the tenant may request to be allowed to continue in possession for an additional 30 days beyond the time specified in subsection 1 by submitting a written request for an extended period and providing proof of the tenant s age or disability. A landlord may not be required to allow a tenant to continue in possession if a shorter notice is provided pursuant to subparagraph (2) of paragraph (b) of subsection 1.

3. Any notice provided pursuant to paragraph (a) or (b) of subsection 1 must include a statement advising the tenant of the provisions of subsection 2.

4. If a landlord rejects a request to allow a tenant to continue in possession for an additional 30 days pursuant to subsection 2, the tenant may petition the court for an order to continue in possession for the additional 30 days. If the tenant submits proof to the court that the tenant is entitled to request such an extension, the court may grant the petition and enter an order allowing the tenant to continue in possession for the additional 30 days. If the court denies the petition, the tenant must be allowed to continue in possession for 5 calendar days following the date of entry of the order denying the petition.

(Added to NRS by 1985, 226; A 1989, 1081; 1999, 3195; 2001, 1946; 2003, 2480)



NRS 40.2512 - Unlawful detainer: Possession after default in payment of rent.

A tenant of real property or a mobile home for a term less than life is guilty of an unlawful detainer when the tenant continues in possession, in person or by subtenant, after default in the payment of any rent and after a notice in writing, requiring in the alternative the payment of the rent or the surrender of the detained premises, remains uncomplied with for a period of 5 days, or in the case of a mobile home lot, 10 days after service thereof. The notice may be served at any time after the rent becomes due.

(Added to NRS by 1985, 226)



NRS 40.2514 - Unlawful detainer: Assignment or subletting contrary to lease; waste; unlawful business; nuisance; violations of controlled substances laws.

A tenant of real property or a mobile home for a term less than life is guilty of an unlawful detainer when the tenant:

1. Assigns or sublets the leased premises contrary to the covenants of the lease;

2. Commits or permits waste thereon;

3. Sets up or carries on therein or thereon any unlawful business;

4. Suffers, permits or maintains on or about the premises any nuisance that consists of conduct or an ongoing condition which constitutes an unreasonable obstruction to the free use of property and causes injury and damage to other tenants or occupants of that property or adjacent buildings or structures; or

5. Violates any of the provisions of NRS 453.011 to 453.552, inclusive, except NRS 453.336, therein or thereon,

and remains in possession after service upon the tenant of 3 days notice to quit.

(Added to NRS by 1985, 226; A 1989, 1232; 2001, 1065; 2003, 561; 2007, 1287)



NRS 40.2516 - Unlawful detainer: Possession after failure to perform conditions of lease; saving lease from forfeiture.

A tenant of real property or a mobile home for a term less than life is guilty of an unlawful detainer when the tenant continues in possession, in person or by subtenant, after a neglect or failure to perform any condition or covenant of the lease or agreement under which the property or mobile home is held, other than those mentioned in NRS 40.250 to 40.252, inclusive, and NRS 40.254, and after notice in writing, requiring in the alternative the performance of the condition or covenant or the surrender of the property, served upon the tenant, and, if there is a subtenant in actual occupation of the premises, also upon the subtenant, remains uncomplied with for 5 days after the service thereof. Within 3 days after the service, the tenant, or any subtenant in actual occupation of the premises, or any mortgagee of the term, or other person, interested in its continuance, may perform the condition or covenant and thereby save the lease from forfeiture; but if the covenants and conditions of the lease, violated by the lessee, cannot afterwards be performed, then no notice need be given.

(Added to NRS by 1985, 226)



NRS 40.252 - Unlawful detainer: Contractual provisions void if contrary to specified periods of notice; notice to quit or surrender by colessor is valid unless showing other colessors did not authorize notice.

For the purposes of NRS 40.250 to 40.252, inclusive, and NRS 40.254:

1. It is unlawful for a landlord to attempt by contract or other agreement to shorten the specified periods of notice and any such contract or agreement is void.

2. Notice to quit or surrender the premises which was given by one colessor of real property or a mobile home is valid unless it is affirmatively shown that one or more of the other colessors did not authorize the giving of the notice.

(Added to NRS by 1985, 227)



NRS 40.253 - Unlawful detainer: Supplemental remedy of summary eviction and exclusion of tenant for default in payment of rent.

1. Except as otherwise provided in subsection 10, in addition to the remedy provided in NRS 40.2512 and 40.290 to 40.420, inclusive, when the tenant of any dwelling, apartment, mobile home, recreational vehicle or commercial premises with periodic rent reserved by the month or any shorter period is in default in payment of the rent, the landlord or the landlord s agent, unless otherwise agreed in writing, may serve or have served a notice in writing, requiring in the alternative the payment of the rent or the surrender of the premises:

(a) At or before noon of the fifth full day following the day of service; or

(b) If the landlord chooses not to proceed in the manner set forth in paragraph (a) and the rent is reserved by a period of 1 week or less and the tenancy has not continued for more than 45 days, at or before noon of the fourth full day following the day of service.

As used in this subsection, day of service means the day the landlord or the landlord s agent personally delivers the notice to the tenant. If personal service was not so delivered, the day of service means the day the notice is delivered, after posting and mailing pursuant to subsection 2, to the sheriff or constable for service if the request for service is made before noon. If the request for service by the sheriff or constable is made after noon, the day of service shall be deemed to be the day next following the day that the request is made for service by the sheriff or constable.

2. A landlord or the landlord s agent who serves a notice to a tenant pursuant to paragraph (b) of subsection 1 shall attempt to deliver the notice in person in the manner set forth in paragraph (a) of subsection 1 of NRS 40.280. If the notice cannot be delivered in person, the landlord or the landlord s agent:

(a) Shall post a copy of the notice in a conspicuous place on the premises and mail the notice by overnight mail; and

(b) After the notice has been posted and mailed, may deliver the notice to the sheriff or constable for service in the manner set forth in subsection 1 of NRS 40.280. The sheriff or constable shall not accept the notice for service unless it is accompanied by written evidence, signed by the tenant when the tenant took possession of the premises, that the landlord or the landlord s agent informed the tenant of the provisions of this section which set forth the lawful procedures for eviction from a short-term tenancy. Upon acceptance, the sheriff or constable shall serve the notice within 48 hours after the request for service was made by the landlord or the landlord s agent.

3. A notice served pursuant to subsection 1 or 2 must:

(a) Identify the court that has jurisdiction over the matter; and

(b) Advise the tenant:

(1) Of the tenant s right to contest the matter by filing, within the time specified in subsection 1 for the payment of the rent or surrender of the premises, an affidavit with the court that has jurisdiction over the matter stating that the tenant has tendered payment or is not in default in the payment of the rent;

(2) That if the court determines that the tenant is guilty of an unlawful detainer, the court may issue a summary order for removal of the tenant or an order providing for the nonadmittance of the tenant, directing the sheriff or constable of the county to remove the tenant within 24 hours after receipt of the order; and

(3) That, pursuant to NRS 118A.390, a tenant may seek relief if a landlord unlawfully removes the tenant from the premises or excludes the tenant by blocking or attempting to block the tenant s entry upon the premises or willfully interrupts or causes or permits the interruption of an essential service required by the rental agreement or chapter 118A of NRS.

4. If the tenant files such an affidavit at or before the time stated in the notice, the landlord or the landlord s agent, after receipt of a file-stamped copy of the affidavit which was filed, shall not provide for the nonadmittance of the tenant to the premises by locking or otherwise.

5. Upon noncompliance with the notice:

(a) The landlord or the landlord s agent may apply by affidavit of complaint for eviction to the justice court of the township in which the dwelling, apartment, mobile home, recreational vehicle or commercial premises are located or to the district court of the county in which the dwelling, apartment, mobile home, recreational vehicle or commercial premises are located, whichever has jurisdiction over the matter. The court may thereupon issue an order directing the sheriff or constable of the county to remove the tenant within 24 hours after receipt of the order. The affidavit must state or contain:

(1) The date the tenancy commenced.

(2) The amount of periodic rent reserved.

(3) The amounts of any cleaning, security or rent deposits paid in advance, in excess of the first month s rent, by the tenant.

(4) The date the rental payments became delinquent.

(5) The length of time the tenant has remained in possession without paying rent.

(6) The amount of rent claimed due and delinquent.

(7) A statement that the written notice was served on the tenant in accordance with NRS 40.280.

(8) A copy of the written notice served on the tenant.

(9) A copy of the signed written rental agreement, if any.

(b) Except when the tenant has timely filed the affidavit described in subsection 3 and a file-stamped copy of it has been received by the landlord or the landlord s agent, and except when the landlord is prohibited pursuant to NRS 118A.480, the landlord or the landlord s agent may, in a peaceable manner, provide for the nonadmittance of the tenant to the premises by locking or otherwise.

6. Upon the filing by the tenant of the affidavit permitted in subsection 3, regardless of the information contained in the affidavit, and the filing by the landlord of the affidavit permitted by subsection 5, the justice court or the district court shall hold a hearing, after service of notice of the hearing upon the parties, to determine the truthfulness and sufficiency of any affidavit or notice provided for in this section. If the court determines that there is no legal defense as to the alleged unlawful detainer and the tenant is guilty of an unlawful detainer, the court may issue a summary order for removal of the tenant or an order providing for the nonadmittance of the tenant. If the court determines that there is a legal defense as to the alleged unlawful detainer, the court shall refuse to grant either party any relief, and, except as otherwise provided in this subsection, shall require that any further proceedings be conducted pursuant to NRS 40.290 to 40.420, inclusive. The issuance of a summary order for removal of the tenant does not preclude an action by the tenant for any damages or other relief to which the tenant may be entitled. If the alleged unlawful detainer was based upon subsection 5 of NRS 40.2514, the refusal by the court to grant relief does not preclude the landlord thereafter from pursuing an action for unlawful detainer in accordance with NRS 40.251.

7. The tenant may, upon payment of the appropriate fees relating to the filing and service of a motion, file a motion with the court, on a form provided by the clerk of the court, to dispute the amount of the costs, if any, claimed by the landlord pursuant to NRS 118A.460 or 118C.230 for the inventory, moving and storage of personal property left on the premises. The motion must be filed within 20 days after the summary order for removal of the tenant or the abandonment of the premises by the tenant, or within 20 days after:

(a) The tenant has vacated or been removed from the premises; and

(b) A copy of those charges has been requested by or provided to the tenant,

whichever is later.

8. Upon the filing of a motion pursuant to subsection 7, the court shall schedule a hearing on the motion. The hearing must be held within 10 days after the filing of the motion. The court shall affix the date of the hearing to the motion and order a copy served upon the landlord by the sheriff, constable or other process server. At the hearing, the court may:

(a) Determine the costs, if any, claimed by the landlord pursuant to NRS 118A.460 or 118C.230 and any accumulating daily costs; and

(b) Order the release of the tenant s property upon the payment of the charges determined to be due or if no charges are determined to be due.

9. A landlord shall not refuse to accept rent from a tenant that is submitted after the landlord or the landlord s agent has served or had served a notice pursuant to subsection 1 if the refusal is based on the fact that the tenant has not paid collection fees, attorney s fees or other costs other than rent, a reasonable charge for late payments of rent or dishonored checks, or a security. As used in this subsection, security has the meaning ascribed to it in NRS 118A.240.

10. This section does not apply to the tenant of a mobile home lot in a mobile home park or to the tenant of a recreational vehicle lot in an area of a mobile home park in this State other than an area designated as a recreational vehicle lot pursuant to the provisions of subsection 6 of NRS 40.215.

(Added to NRS by 1967, 195; A 1969, 263, 575; 1973, 1085; 1975, 1202; 1977, 418, 1346; 1979, 1398, 1879; 1985, 229; 1987, 1239; 1989, 1082, 1232; 1991, 113; 1995, 1851; 1997, 3511; 1999, 981; 2009, 1966; 2011, 235, 1489; 2013, 2941)



NRS 40.254 - Unlawful detainer: Supplemental remedy of summary eviction and exclusion of tenant from certain types of property.

Except as otherwise provided by specific statute, in addition to the remedy provided in NRS 40.251 and in NRS 40.290 to 40.420, inclusive, when the tenant of a dwelling unit which is subject to the provisions of chapter 118A of NRS, part of a low-rent housing program operated by a public housing authority, a mobile home or a recreational vehicle is guilty of an unlawful detainer, the landlord is entitled to the summary procedures provided in NRS 40.253 except that:

1. Written notice to surrender the premises must:

(a) Be given to the tenant in accordance with the provisions of NRS 40.280;

(b) Advise the tenant of the court that has jurisdiction over the matter; and

(c) Advise the tenant of the tenant s right to contest the notice by filing within 5 days an affidavit with the court that has jurisdiction over the matter that the tenant is not guilty of an unlawful detainer.

2. The affidavit of the landlord or the landlord s agent submitted to the justice court or the district court must contain:

(a) The date when the tenancy commenced, the term of the tenancy, and, if any, a copy of the rental agreement.

(b) The date when the tenancy or rental agreement allegedly terminated.

(c) The date when the tenant became subject to the provisions of NRS 40.251 to 40.2516, inclusive, together with any supporting facts.

(d) The date when the written notice was given, a copy of the notice and a statement that notice was served in accordance with NRS 40.280.

(e) A statement that the claim for relief was authorized by law.

3. If the tenant is found guilty of unlawful detainer as a result of the tenant s violation of any of the provisions of NRS 453.011 to 453.552, inclusive, except NRS 453.336, the landlord is entitled to be awarded any reasonable attorney s fees incurred by the landlord or the landlord s agent as a result of a hearing, if any, held pursuant to subsection 6 of NRS 40.253 wherein the tenant contested the eviction.

(Added to NRS by 1985, 227; A 1989, 1084, 1234; 1991, 115; 1995, 1853; 2001, 1065; 2003, 561)



NRS 40.255 - Removal of person holding over after 3-day notice to quit; circumstances authorizing removal; exception and additional notice required for occupying tenants and subtenants of property sold as residential foreclosure.

1. Except as otherwise provided in subsections 2 and 7, in any of the following cases, a person who holds over and continues in possession of real property or a mobile home after a 3-day written notice to quit has been served upon the person may be removed as prescribed in NRS 40.290 to 40.420, inclusive:

(a) Where the property or mobile home has been sold under an execution against the person, or against another person under whom the person claims, and the title under the sale has been perfected;

(b) Where the property or mobile home has been sold upon the foreclosure of a mortgage, or under an express power of sale contained therein, executed by the person, or by another person under whom the person claims, and the title under the sale has been perfected;

(c) Where the property or mobile home has been sold under a power of sale granted by NRS 107.080 to the trustee of a deed of trust executed by the person, or by another person under whom the person claims, and the title under such sale has been perfected; or

(d) Where the property or mobile home has been sold by the person, or by another person under whom the person claims, and the title under the sale has been perfected.

2. If the property has been sold as a residential foreclosure, a tenant or subtenant in actual occupation of the premises, other than a person whose name appears on the mortgage or deed, who holds over and continues in possession of real property or a mobile home in any of the cases described in paragraph (b) or (c) of subsection 1 may be removed as prescribed in NRS 40.290 to 40.420, inclusive, after receiving a notice of the change of ownership of the real property or mobile home and after the expiration of a notice period beginning on the date the notice was received by the tenant or subtenant and expiring:

(a) For all periodic tenancies with a period of less than 1 month, after not less than the number of days in the period; and

(b) For all other periodic tenancies or tenancies at will, after not less than 60 days.

3. During the notice period described in subsection 2:

(a) The new owner has the rights, obligations and liabilities of the previous owner or landlord pursuant to chapter 118A of NRS under the lease or rental agreement which the previous owner or landlord entered into with the tenant or subtenant regarding the property; and

(b) The tenant or subtenant continues to have the rights, obligations and liabilities that the tenant or subtenant had pursuant to chapter 118A of NRS under the lease or rental agreement which the tenant or subtenant entered into with the previous owner or landlord regarding the property.

4. The notice described in subsection 2 must contain a statement:

(a) Providing the contact information of the new owner to whom rent should be remitted;

(b) Notifying the tenant or subtenant that the lease or rental agreement the tenant or subtenant entered into with the previous owner or landlord of the property continues in effect through the notice period described in subsection 2; and

(c) Notifying the tenant or subtenant that failure to pay rent to the new owner or comply with any other term of the agreement or applicable law constitutes a breach of the lease or rental agreement and may result in eviction proceedings.

5. If the property has been sold as a residential foreclosure in any of the cases described in paragraph (b) or (c) of subsection 1, no person may enter a record of eviction for a tenant or subtenant who vacates a property during the notice period described in subsection 2.

6. If the property has been sold as a residential foreclosure in any of the cases described in paragraphs (b) or (c) of subsection 1, nothing in this section shall be deemed to prohibit:

(a) The tenant from vacating the property at any time before the expiration of the notice period described in subsection 2 without any obligation to the new owner of a property purchased pursuant to a foreclosure sale or trustee s sale; or

(b) The new owner of a property purchased pursuant to a foreclosure sale or trustee s sale from:

(1) Negotiating a new purchase, lease or rental agreement with the tenant or subtenant; or

(2) Offering a payment to the tenant or subtenant in exchange for vacating the premises on a date earlier than the expiration of the notice period described in subsection 2.

7. This section does not apply to the tenant of a mobile home lot in a mobile home park.

8. As used in this section, residential foreclosure means the sale of a single family residence pursuant to NRS 40.430 or under a power of sale granted by NRS 107.080. As used in this subsection, single family residence means a structure that is comprised of not more than four units.

(Added to NRS by 1961, 412; A 1969, 263; 1979, 1880; 2009, 2784)



NRS 40.260 - Tenant of agricultural lands may hold over if not notified.

In all cases of tenancy upon agricultural land where the tenant has held over and retained possession for more than 60 days after the expiration of the tenant s term, without any demand of possession or notice to quit by the landlord, or the successor in estate of the landlord, if any there be, the tenant shall be deemed to be holding by permission of the landlord, or the successor in the estate of the landlord, if any there be, and shall be entitled to hold under the terms of the lease for another full year, and shall not be guilty of an unlawful detainer during the year, and such holding over for the period aforesaid shall be taken and construed as a consent on the part of the tenant to hold for another year.

[1911 CPA 647; RL 5589; NCL 9136]



NRS 40.270 - Tenant has similar remedies against subtenant.

A tenant may take proceedings similar to those prescribed in this chapter to obtain possession of the premises let to any subtenant in case of the subtenant s unlawful detention of the premises let by the tenant to the subtenant.

[1911 CPA 648; RL 5590; NCL 9137]



NRS 40.280 - Service of notices to quit; proof required before issuance of order to remove.

1. Except as otherwise provided in NRS 40.253, the notices required by NRS 40.251 to 40.260, inclusive, may be served:

(a) By delivering a copy to the tenant personally, in the presence of a witness;

(b) If the tenant is absent from the tenant s place of residence or from the tenant s usual place of business, by leaving a copy with a person of suitable age and discretion at either place and mailing a copy to the tenant at the tenant s place of residence or place of business; or

(c) If the place of residence or business cannot be ascertained, or a person of suitable age or discretion cannot be found there, by posting a copy in a conspicuous place on the leased property, delivering a copy to a person there residing, if the person can be found, and mailing a copy to the tenant at the place where the leased property is situated.

2. Service upon a subtenant may be made in the same manner as provided in subsection 1.

3. Before an order to remove a tenant is issued pursuant to subsection 5 of NRS 40.253, a landlord shall file with the court a proof of service of any notice required by that section. Before a person may be removed as prescribed in NRS 40.290 to 40.420, inclusive, a landlord shall file with the court proof of service of any notice required pursuant to NRS 40.255. Except as otherwise provided in subsection 4, this proof must consist of:

(a) A statement, signed by the tenant and a witness, acknowledging that the tenant received the notice on a specified date;

(b) A certificate of mailing issued by the United States Postal Service; or

(c) The endorsement of a sheriff, constable or other process server stating the time and manner of service.

4. If service of the notice was not delivered in person to a tenant whose rent is reserved by a period of 1 week or less and the tenancy has not continued for more than 45 days, proof of service must include:

(a) A certificate of mailing issued by the United States Postal Service or by a private postal service to the landlord or the landlord s agent; or

(b) The endorsement of a sheriff or constable stating the:

(1) Time and date the request for service was made by the landlord or the landlord s agent;

(2) Time, date and manner of the service; and

(3) Fees paid for the service.

[1911 CPA 649; RL 5591; NCL 9138] (NRS A 1961, 413; 1967, 196; 1985, 231, 1418; 1987, 701; 1995, 1854; 2007, 1287; 2009, 2786)



NRS 40.290 - Parties defendant; persons bound by judgment.

No person other than the tenant of the premises and the subtenant, if there be one, in actual occupation of the premises when the action is commenced, need be made parties defendant in the proceeding, nor shall any proceeding abate nor the plaintiff be nonsuited for the nonjoinder of any person who might have been made a party defendant; but when it appears that any of the parties served with process or appearing in the proceeding is guilty of the offense charged, judgment must be rendered against the party. In case a person has become subtenant of the premises in controversy after the service of any notice in this chapter provided for, the fact that such notice was not served on such subtenant shall constitute no defense to the action. All persons who enter under the tenant, after the commencement of the action hereunder, shall be bound by the judgment the same as if they had been made parties to the action.

[1911 CPA 650; RL 5592; NCL 9139]



NRS 40.300 - Contents of complaint; issuance and service of summons; temporary writ of restitution; notice, hearing and bond.

1. The plaintiff in his or her complaint, which shall be in writing, must set forth the facts on which the plaintiff seeks to recover, and describe the premises with reasonable certainty and may set forth therein any circumstances of fraud, force or violence which may have accompanied the alleged forcible entry, or forcible or unlawful detainer, and claim damages therefor, or compensation for the occupation of the premises or both. In case the unlawful detainer charged be after default in the payment of rent, the complaint must state the amount of such rent.

2. The summons shall be issued and served as in other cases, but the court, judge or justice of the peace may shorten the time within which the defendant shall be required to appear and defend the action, in which case the officer or person serving the summons shall change the prescribed form thereof to conform to the time of service as ordered; but where publication is necessary the court shall direct publication for a period of not less than 1 week.

3. At any time after the filing of the complaint and issuance of summons, the court, upon application therefor, may issue a temporary writ of restitution; provided:

(a) That the temporary writ of restitution shall not issue ex parte but only after the issuance and service of an order to show cause why a temporary writ of restitution shall not be issued and after the defendant has been given an opportunity to oppose the issuance of the temporary writ of restitution.

(b) That the temporary writ of restitution shall not issue until the court has had an opportunity to ascertain the facts sufficiently to enable it to estimate the probable loss to the defendant and fix the amount of a bond to indemnify the party or parties against whom the temporary writ may be issued.

(c) That the temporary writ of restitution shall not issue until there has been filed with the approval of the court a good and sufficient bond of indemnification in the amount fixed by the court.

[1911 CPA 651; A 1939, 171; 1951, 251]



NRS 40.310 - Issue of fact to be tried by jury if proper demand made.

Whenever an issue of fact is presented by the pleadings, it shall be tried by a jury, if proper demand is made pursuant to the Nevada Rules of Civil Procedure or the Justice Court Rules of Civil Procedure.

[1911 CPA 652; RL 5594; NCL 9141] (NRS A 1975, 1203)



NRS 40.320 - Proof required of plaintiff and defendant on trial.

1. On the trial of any proceeding for any forcible entry or forcible detainer, the plaintiff shall only be required to show, in addition to the forcible entry or forcible detainer complained of, that the plaintiff was peaceably in the actual possession at the time of the forcible entry, or was entitled to possession at the time of the forcible detainer.

2. The defendant may show in defense that the defendant or the defendant s ancestors, or those whose interest in such premises the defendant claims, have been in the quiet possession thereof for the space of 1 whole year together next before the commencement of the proceedings, and that the defendant s interest therein is not then ended or determined, and such showing is a bar to the proceedings.

[1911 CPA 653; RL 5595; NCL 9142]



NRS 40.330 - Amendment of complaint to conform to proof; continuance.

When, upon the trial of any proceeding under NRS 40.220 to 40.420, inclusive, it appears from the evidence that the defendant has been guilty of either a forcible entry or forcible or unlawful detainer, and other than the offense charged in the complaint, the judge must order that such complaint be forthwith amended to conform to such proofs. Such amendment must be without any imposition of terms. No continuance must be permitted upon account of such amendment, unless the defendant, by affidavit filed, shows to the satisfaction of the court good cause therefor.

[1911 CPA 654; RL 5596; NCL 9143]



NRS 40.340 - Adjournments.

The court or justice of the peace may for good cause shown adjourn the trial of any cause under NRS 40.220 to 40.420, inclusive, not exceeding 5 days; and when the defendant, or the defendant s agent or attorney, shall make oath that the defendant cannot safely proceed to trial for want of some material witness, naming that witness, stating the evidence that the defendant expects to obtain, showing that the defendant has used due diligence to obtain such witness and believes that if an adjournment be allowed the defendant will be able to procure the attendance of such witness, or the witness s deposition, in time to produce the same upon the trial, in which case, if such person or persons will give bond, with one or more sufficient sureties, conditioned to pay the complainant for all rent that may accrue during the pending of such suit, and all costs and damages consequent upon such adjournment, the court or justice of the peace shall adjourn the cause for such reasonable time as may appear necessary, not exceeding 30 days.

[1911 CPA 655; RL 5597; NCL 9144]



NRS 40.350 - Trial not to be adjourned when complainant admits evidence in affidavit would be given.

If the complainant admit that the evidence stated in the affidavit mentioned in NRS 40.340 would be given by such witness, and agree that it be considered as actually given on the trial, or offered and overruled as improper, the trial shall not be adjourned.

[1911 CPA 656; RL 5598; NCL 9145]



NRS 40.360 - Judgment; damages; execution and enforcement.

1. Judgment. If, upon the trial, the verdict of the jury, or, if the case be tried without a jury, the finding of the court, be in favor of the plaintiff and against the defendant, judgment shall be entered for the restitution of the premises; and, if the proceeding be for unlawful detainer after neglect or failure to perform any condition or covenant of the lease or agreement under which the property is held, or after default in the payment of rent, the judgment shall also declare the forfeiture of such lease or agreement.

2. Damages. The jury or the court, if the proceeding be tried without a jury, shall also assess the damages occasioned to the plaintiff by any forcible entry, or by any forcible or unlawful detainer, and any amount found due the plaintiff by reason of waste of the premises by the defendant during the tenancy, alleged in the complaint and proved on the trial, and find the amount of any rent due, if the alleged unlawful detainer be after default in the payment of rent; and the judgment shall be rendered against the defendant guilty of the forcible entry, or forcible or unlawful detainer, for the rent and for three times the amount of the damages thus assessed.

3. Execution and enforcement. When the proceeding is for an unlawful detainer after default in the payment of the rent, and the lease or agreement under which the rent is payable has not by its terms expired, execution upon the judgment shall not be issued until the expiration of 5 days after the entry of the judgment, within which time the tenant, or any subtenant, or any mortgagee of the term, or other party interested in its continuance, may pay into court for the landlord the amount of the judgment and costs, and thereupon the judgment shall be satisfied and the tenant be restored to the tenant s estate; but, if payment, as herein provided, be not made within the 5 days, the judgment may be enforced for its full amount and for the possession of the premises. In all other cases the judgment may be enforced immediately.

[1911 CPA 657; RL 5599; NCL 9146]



NRS 40.370 - Verification of complaint and answer.

The complaint and answer must be verified.

[1911 CPA 658; RL 5600; NCL 9147]



NRS 40.380 - Provisions governing appeals.

Either party may, within 10 days, appeal from the judgment rendered. But an appeal by the defendant shall not stay the execution of the judgment, unless, within the 10 days, the defendant shall execute and file with the court or justice the defendant s undertaking to the plaintiff, with two or more sureties, in an amount to be fixed by the court or justice, but which shall not be less than twice the amount of the judgment and costs, to the effect that, if the judgment appealed from be affirmed or the appeal be dismissed, the appellant will pay the judgment and the cost of appeal, the value of the use and occupation of the property, and damages justly accruing to the plaintiff during the pendency of the appeal. Upon taking the appeal and filing the undertaking, all further proceedings in the case shall be stayed.

[1911 CPA 659; RL 5601; NCL 9148]



NRS 40.385 - Stay of execution upon appeal; duty of tenant who retains possession of premises to pay rent during stay.

Upon an appeal from an order entered pursuant to NRS 40.253:

1. Except as otherwise provided in this subsection, a stay of execution may be obtained by filing with the trial court a bond in the amount of $250 to cover the expected costs on appeal. A surety upon the bond submits to the jurisdiction of the appellate court and irrevocably appoints the clerk of that court as the surety s agent upon whom papers affecting the surety s liability upon the bond may be served. Liability of a surety may be enforced, or the bond may be released, on motion in the appellate court without independent action. A tenant of commercial property may obtain a stay of execution only upon the issuance of a stay pursuant to Rule 8 of the Nevada Rules of Appellate Procedure and the posting of a supersedeas bond in the amount of 100 percent of the unpaid rent claim of the landlord.

2. A tenant who retains possession of the premises that are the subject of the appeal during the pendency of the appeal shall pay to the landlord rent in the amount provided in the underlying contract between the tenant and the landlord as it becomes due. If the tenant fails to pay such rent, the landlord may initiate new proceedings for a summary eviction by serving the tenant with a new notice pursuant to NRS 40.253.

(Added to NRS by 1997, 3510; A 2011, 1492)



NRS 40.390 - Appellate court not to dismiss or quash proceedings for want of form.

In all cases of appeal under NRS 40.220 to 40.420, inclusive, the appellate court shall not dismiss or quash the proceedings for want of form, provided the proceedings have been conducted substantially according to the provisions of NRS 40.220 to 40.420, inclusive; and amendments to the complaint, answer or summons, in matters of form only, may be allowed by the court at any time before final judgment upon such terms as may be just; and all matters of excuse, justification or avoidance of the allegations in the complaint may be given in evidence under the answer.

[1911 CPA 660; RL 5602; NCL 9149]



NRS 40.400 - Rules of practice.

The provisions of NRS, Nevada Rules of Civil Procedure and Nevada Rules of Appellate Procedure relative to civil actions, appeals and new trials, so far as they are not inconsistent with the provisions of NRS 40.220 to 40.420, inclusive, apply to the proceedings mentioned in those sections.

[1911 CPA 661; RL 5603; NCL 9150]



NRS 40.420 - Form of writ of restitution; execution.

1. The writ of restitution issued by a justice of the peace must be substantially in the following form:

The State of Nevada to the sheriff or constable of the county of ................, greeting: Whereas, A.B., of the county of ................, at a court of inquiry of an unlawful holding over of (lands) (tenements) (a mobile home), and other possessions, held at my office (stating the place), in the county aforesaid, on the ........ day of .............., A.D. ....., before me, a justice of the peace for the county aforesaid, by the consideration of the court, has recovered judgment against C.D., to have restitution of (here describe the premises as in the complaint). You are therefore commanded, that taking with you the force of the county, if necessary, you cause C.D. to be immediately removed from the premises, and A.B. to have peaceable restitution of the premises. You are also commanded that of the goods and chattels of C.D., within said county, which are not exempt from execution, you cause to be made the sum of ........ dollars for the plaintiff, together with the costs of suit endorsed hereon, and make return of this writ within 30 days after this date. Given under my hand, this ........ day of ........, A.D. ..... E.F., justice of the peace.

2. The sheriff or constable shall execute the writ in the same manner as required by the provisions of chapter 21 of NRS for writs of execution.

[1911 CPA 663; RL 5605; NCL 9152] (NRS A 1969, 264; 1989, 1144)



NRS 40.425 - Notice of execution on writ of restitution.

1. Execution on the writ of restitution may occur only if the sheriff serves the judgment debtor with notice of the execution and a copy of the writ in the manner described in NRS 21.076. The notice must describe the types of property exempt from execution and explain the procedure for claiming those exemptions. The clerk of the court shall attach the notice to the writ at the time the writ is issued.

2. The notice required pursuant to subsection 1 must be in the form and served in the manner provided for execution on judgments pursuant to NRS 21.075 and 21.076.

(Added to NRS by 1989, 1144)



NRS 40.430 - Action for recovery of debt secured by mortgage or other lien; action defined.

1. Except in cases where a person proceeds under subsection 2 of NRS 40.495 or subsection 1 of NRS 40.512, and except as otherwise provided in NRS 118C.220, there may be but one action for the recovery of any debt, or for the enforcement of any right secured by a mortgage or other lien upon real estate. That action must be in accordance with the provisions of NRS 40.430 to 40.459, inclusive. In that action, the judgment must be rendered for the amount found due the plaintiff, and the court, by its decree or judgment, may direct a sale of the encumbered property, or such part thereof as is necessary, and apply the proceeds of the sale as provided in NRS 40.462.

2. This section must be construed to permit a secured creditor to realize upon the collateral for a debt or other obligation agreed upon by the debtor and creditor when the debt or other obligation was incurred.

3. At any time not later than 5 business days before the date of sale directed by the court, if the deficiency resulting in the action for the recovery of the debt has arisen by failure to make a payment required by the mortgage or other lien, the deficiency may be made good by payment of the deficient sum and by payment of any costs, fees and expenses incident to making the deficiency good. If a deficiency is made good pursuant to this subsection, the sale may not occur.

4. A sale directed by the court pursuant to subsection 1 must be conducted in the same manner as the sale of real property upon execution, by the sheriff of the county in which the encumbered land is situated, and if the encumbered land is situated in two or more counties, the court shall direct the sheriff of one of the counties to conduct the sale with like proceedings and effect as if the whole of the encumbered land were situated in that county.

5. Within 30 days after a sale of property is conducted pursuant to this section, the sheriff who conducted the sale shall record the sale of the property in the office of the county recorder of the county in which the property is located.

6. As used in this section, an action does not include any act or proceeding:

(a) To appoint a receiver for, or obtain possession of, any real or personal collateral for the debt or as provided in NRS 32.015.

(b) To enforce a security interest in, or the assignment of, any rents, issues, profits or other income of any real or personal property.

(c) To enforce a mortgage or other lien upon any real or personal collateral located outside of the State which does not, except as required under the laws of that jurisdiction, result in a personal judgment against the debtor.

(d) For the recovery of damages arising from the commission of a tort, including a recovery under NRS 40.750, or the recovery of any declaratory or equitable relief.

(e) For the exercise of a power of sale pursuant to NRS 107.080.

(f) For the exercise of any right or remedy authorized by chapter 104 of NRS or by the Uniform Commercial Code as enacted in any other state.

(g) For the exercise of any right to set off, or to enforce a pledge in, a deposit account pursuant to a written agreement or pledge.

(h) To draw under a letter of credit.

(i) To enforce an agreement with a surety or guarantor if enforcement of the mortgage or other lien has been automatically stayed pursuant to 11 U.S.C. 362 or pursuant to an order of a federal bankruptcy court under any other provision of the United States Bankruptcy Code for not less than 120 days following the mailing of notice to the surety or guarantor pursuant to subsection 1 of NRS 107.095.

(j) To collect any debt, or enforce any right, secured by a mortgage or other lien on real property if the property has been sold to a person other than the creditor to satisfy, in whole or in part, a debt or other right secured by a senior mortgage or other senior lien on the property.

(k) Relating to any proceeding in bankruptcy, including the filing of a proof of claim, seeking relief from an automatic stay and any other action to determine the amount or validity of a debt.

(l) For filing a claim pursuant to chapter 147 of NRS or to enforce such a claim which has been disallowed.

(m) Which does not include the collection of the debt or realization of the collateral securing the debt.

(n) Pursuant to NRS 40.507 or 40.508.

(o) Pursuant to an agreement entered into pursuant to NRS 361.7311 between an owner of the property and the assignee of a tax lien against the property, or an action which is authorized by NRS 361.733.

(p) Which is exempted from the provisions of this section by specific statute.

(q) To recover costs of suit, costs and expenses of sale, attorneys fees and other incidental relief in connection with any action authorized by this subsection.

[1911 CPA 559; RL 5501; NCL 9048] (NRS A 1965, 915; 1969, 572; 1987, 1345; 1989, 888, 1768; 1993, 151; 2009, 1005, 1329; 2011, 1492; 2013, 1566, 2201)



NRS 40.433 - Mortgage or other lien defined.

As used in NRS 40.430 to 40.459, inclusive, unless the context otherwise requires, a mortgage or other lien includes a deed of trust, but does not include a lien which arises pursuant to chapter 108 of NRS, pursuant to an assessment under chapter 116, 117, 119A or 278A of NRS or pursuant to a judgment or decree of any court of competent jurisdiction.

(Added to NRS by 1989, 1767; A 1991, 580; 2013, 2202)



NRS 40.435 - Judicial proceedings in violation of

NRS 40.430; provisions of NRS 40.430 as an affirmative defense.

1. The commencement of or participation in a judicial proceeding in violation of NRS 40.430 does not forfeit any of the rights of a secured creditor in any real or personal collateral, or impair the ability of the creditor to realize upon any real or personal collateral, if the judicial proceeding is:

(a) Stayed or dismissed before entry of a final judgment; or

(b) Converted into an action which does not violate NRS 40.430.

2. If the provisions of NRS 40.430 are timely interposed as an affirmative defense in such a judicial proceeding, upon the motion of any party to the proceeding the court shall:

(a) Dismiss the proceeding without prejudice; or

(b) Grant a continuance and order the amendment of the pleadings to convert the proceeding into an action which does not violate NRS 40.430.

3. The failure to interpose, before the entry of a final judgment, the provisions of NRS 40.430 as an affirmative defense in such a proceeding waives the defense in that proceeding. Such a failure does not affect the validity of the final judgment, but entry of the final judgment releases and discharges the mortgage or other lien.

4. As used in this section, final judgment means a judgment which imposes personal liability on the debtor for the payment of money and which may be appealed under the Nevada Rules of Appellate Procedure.

(Added to NRS by 1989, 1767)



NRS 40.437 - Additional requirements for action affecting owner-occupied housing: Notice; form; election of mediation; rules concerning mediation; applicability.

1. If a civil action for a foreclosure sale pursuant to NRS 40.430 affecting owner-occupied housing is commenced in a court of competent jurisdiction:

(a) The copy of the complaint served on the mortgagor must include a separate document containing:

(1) Contact information which the mortgagor may use to reach a person with authority to negotiate a loan modification on behalf of the plaintiff;

(2) Contact information for at least one local housing counseling agency approved by the United States Department of Housing and Urban Development;

(3) A notice provided by the Mediation Administrator indicating that the mortgagor has the right to seek mediation pursuant to this section; and

(4) A form upon which the mortgagor may indicate an election to enter into mediation or to waive mediation pursuant to this section and one envelope addressed to the plaintiff and one envelope addressed to the Mediation Administrator, which the mortgagor may use to comply with the provisions of subsection 2; and

(b) The plaintiff must submit a copy of the complaint to the Mediation Administrator.

2. The mortgagor shall, not later than the date on which an answer to the complaint is due, complete the form required by subparagraph (4) of paragraph (a) of subsection 1 and file the form with the court and return a copy of the form to the plaintiff by certified mail, return receipt requested. If the mortgagor indicates on the form an election to enter into mediation, the plaintiff shall notify any person with an interest as defined in NRS 107.090, by certified mail, return receipt requested, of the election of the mortgagor to enter into mediation and file the form with the Mediation Administrator, who shall assign the matter to a senior justice, judge, hearing master or other designee and schedule the matter for mediation. The judicial foreclosure action must be stayed until the completion of the mediation. If the mortgagor indicates on the form an election to waive mediation or fails to file the form with the court and return a copy of the form to the plaintiff as required by this subsection, no mediation is required in the action.

3. Each mediation required by this section must be conducted by a senior justice, judge, hearing master or other designee pursuant to the rules adopted pursuant to subsection 11 of NRS 107.086. The plaintiff or a representative, and the mortgagor or his or her representative, shall attend the mediation. If the plaintiff is represented at the mediation by another person, that person must have authority to negotiate a loan modification on behalf of the plaintiff or have access at all times during the mediation to a person with such authority.

4. If the plaintiff or the representative fails to attend the mediation, fails to participate in the mediation in good faith or does not have the authority or access to a person with the authority required by subsection 3, the mediator shall prepare and submit to the Mediation Administrator and the court a petition and recommendation concerning the imposition of sanctions against the plaintiff or the representative. The court may issue an order imposing such sanctions against the plaintiff or the representative as the court determines appropriate, including, without limitation, requiring a loan modification in the manner determined proper by the court.

5. If the mortgagor elected to enter into mediation and fails to attend the mediation, no mediation is required and the judicial foreclosure action must proceed as if the mortgagor had not elected to enter into mediation.

6. If the mediator determines that the parties, while acting in good faith, are not able to agree to a loan modification, the mediator shall prepare and submit to the court and the Mediation Administrator a recommendation that the mediation be terminated. The court may terminate the mediation and proceed with the judicial foreclosure action.

7. The rules adopted by the Supreme Court pursuant to subsection 11 of NRS 107.086 apply to a mediation conducted pursuant to this section, and the Supreme Court may adopt any additional rules necessary to carry out the provisions of this section.

8. Except as otherwise provided in subsection 10, the provisions of this section do not apply if:

(a) The mortgagor has surrendered the property, as evidenced by a letter confirming the surrender or delivery of the keys to the property to the trustee, the beneficiary of the deed of trust or the mortgagee, or an authorized agent thereof; or

(b) A petition in bankruptcy has been filed with respect to the defendant under 11 U.S.C. Chapter 7, 11, 12 or 13 and the bankruptcy court has not entered an order closing or dismissing the case or granting relief from a stay of foreclosure.

9. A noncommercial lender is not excluded from the application of this section.

10. The Mediation Administrator and each mediator who acts pursuant to this section in good faith and without gross negligence are immune from civil liability for those acts.

11. As used in this section:

(a) Mediation Administrator has the meaning ascribed to it in NRS 107.086.

(b) Noncommercial lender has the meaning ascribed to it in NRS 107.086.

(c) Owner-occupied housing has the meaning ascribed to it in NRS 107.086.

(Added to NRS by 2013, 2199)



NRS 40.440 - Disposition of surplus money.

If there is surplus money remaining after payment of the amount due on the mortgage or other lien, with costs, the court may cause the same to be paid to the person entitled to it pursuant to NRS 40.462, and in the meantime may direct it to be deposited in court.

[1911 CPA 560; RL 5502; NCL 9049] (NRS A 1989, 888, 1769)



NRS 40.450 - Proceedings when debt secured falls due at different times.

If the debt for which the mortgage or other lien on real property is held is not all due, as soon as a sufficient amount of the property has been sold to pay the amount due, with costs, the sale shall cease. Afterwards, as often as more becomes due for principal or interest, the court may, on motion, order more to be sold. However, if the property cannot be sold in portions without injury to the parties, the whole may be ordered to be sold in the first instance, and the entire debt and costs paid, with a rebate of interest where such a rebate is proper.

[1911 CPA 561; RL 5503; NCL 9050] (NRS A 1989, 1769)



NRS 40.451 - Indebtedness defined.

As used in NRS 40.451 to 40.463, inclusive, indebtedness means the principal balance of the obligation secured by a mortgage or other lien on real property, together with all interest accrued and unpaid prior to the time of foreclosure sale, all costs and fees of such a sale, all advances made with respect to the property by the beneficiary, and all other amounts secured by the mortgage or other lien on the real property in favor of the person seeking the deficiency judgment. Such amount constituting a lien is limited to the amount of the consideration paid by the lienholder.

(Added to NRS by 1969, 572; A 1989, 1769)



NRS 40.453 - Waiver of rights in documents relating to sale of real property against public policy and unenforceable; exception.

Except as otherwise provided in NRS 40.495:

1. It is hereby declared by the Legislature to be against public policy for any document relating to the sale of real property to contain any provision whereby a mortgagor or the grantor of a deed of trust or a guarantor or surety of the indebtedness secured thereby, waives any right secured to the person by the laws of this state.

2. A court shall not enforce any such provision.

(Added to NRS by 1969, 573; A 1973, 911; 1985, 371; 1987, 1643; 1993, 152)



NRS 40.455 - Deficiency judgment: Award to judgment creditor or beneficiary of deed of trust; exceptions.

1. Except as otherwise provided in subsection 3, upon application of the judgment creditor or the beneficiary of the deed of trust within 6 months after the date of the foreclosure sale or the trustee s sale held pursuant to NRS 107.080, respectively, and after the required hearing, the court shall award a deficiency judgment to the judgment creditor or the beneficiary of the deed of trust if it appears from the sheriff s return or the recital of consideration in the trustee s deed that there is a deficiency of the proceeds of the sale and a balance remaining due to the judgment creditor or the beneficiary of the deed of trust, respectively.

2. If the indebtedness is secured by more than one parcel of real property, more than one interest in the real property or more than one mortgage or deed of trust, the 6-month period begins to run after the date of the foreclosure sale or trustee s sale of the last parcel or other interest in the real property securing the indebtedness, but in no event may the application be filed more than 2 years after the initial foreclosure sale or trustee s sale.

3. If the judgment creditor or the beneficiary of the deed of trust is a financial institution, the court may not award a deficiency judgment to the judgment creditor or the beneficiary of the deed of trust, even if there is a deficiency of the proceeds of the sale and a balance remaining due the judgment creditor or beneficiary of the deed of trust, if:

(a) The real property is a single-family dwelling and the debtor or grantor was the owner of the real property at the time of the foreclosure sale or trustee s sale;

(b) The debtor or grantor used the amount for which the real property was secured by the mortgage or deed of trust to purchase the real property;

(c) The debtor or grantor continuously occupied the real property as the debtor s or grantor s principal residence after securing the mortgage or deed of trust; and

(d) The debtor or grantor did not refinance the mortgage or deed of trust after securing it.

4. As used in this section, financial institution has the meaning ascribed to it in NRS 363A.050.

(Added to NRS by 1969, 573; A 1979, 450; 1985, 371; 1987, 1345; 2009, 1330)



NRS 40.457 - Hearing before award of deficiency judgment; appraisal of property sold.

1. Before awarding a deficiency judgment under NRS 40.455, the court shall hold a hearing and shall take evidence presented by either party concerning the fair market value of the property sold as of the date of foreclosure sale or trustee s sale. Notice of such hearing shall be served upon all defendants who have appeared in the action and against whom a deficiency judgment is sought, or upon their attorneys of record, at least 15 days before the date set for hearing.

2. Upon application of any party made at least 10 days before the date set for the hearing the court shall, or upon its own motion the court may, appoint an appraiser to appraise the property sold as of the date of foreclosure sale or trustee s sale. Such appraiser shall file with the clerk the appraisal, which is admissible in evidence. The appraiser shall take an oath that the appraiser has truly, honestly and impartially appraised the property to the best of the appraiser s knowledge and ability. Any appraiser so appointed may be called and examined as a witness by any party or by the court. The court shall fix a reasonable compensation for the appraiser, but the appraiser s fee shall not exceed similar fees for similar services in the county where the encumbered land is situated.

(Added to NRS by 1969, 573)



NRS 40.458 - Deficiency judgment: Award to judgment creditor or beneficiary of deed of trust prohibited under certain circumstances.

1. If the judgment creditor or the beneficiary of the deed of trust who applies for a deficiency judgment is a banking or other financial institution, the court may not award a deficiency judgment to the judgment creditor or the beneficiary of the deed of trust if:

(a) The real property is a single-family dwelling and the debtor or the grantor of the deed of trust was the owner of the real property at the time of the sale in lieu of a foreclosure sale;

(b) The debtor or grantor used the amount for which the real property was secured by the mortgage or deed of trust to purchase the real property;

(c) The debtor or grantor continuously occupied the real property as the debtor s or grantor s principal residence after securing the mortgage or deed of trust;

(d) The debtor or grantor and the banking or other financial institution entered into an agreement to sell the real property secured by the mortgage or deed of trust to a third party for an amount less than the indebtedness secured thereby; and

(e) The agreement entered into pursuant to paragraph (d):

(1) Does not state the amount of money still owed to the banking or other financial institution by the debtor or grantor or does not authorize the banking or other financial institution to recover that amount from the debtor or grantor; and

(2) Contains a conspicuous statement that has been acknowledged by the signature of the banking or other financial institution and the debtor or grantor which provides that the banking or other financial institution has waived its right to recover the amount owed by the debtor or grantor and which sets forth the amount of recovery that is being waived.

2. As used in this section:

(a) Banking or other financial institution means any bank, savings and loan association, savings bank, thrift company, credit union or other financial institution that is licensed, registered or otherwise authorized to do business in this State.

(b) Sale in lieu of a foreclosure sale means a sale of real property pursuant to an agreement between a person to whom an obligation secured by a mortgage or other lien on real property is owed and the debtor of that obligation in which the sales price of the real property is insufficient to pay the full outstanding balance of the obligation and the costs of the sale. The term includes, without limitation, a deed in lieu of foreclosure.

(Added to NRS by 2011, 2051; A 2013, 1016)



NRS 40.459 - Limitations on amount of money judgment.

1. After the hearing, the court shall award a money judgment against the debtor, guarantor or surety who is personally liable for the debt. The court shall not render judgment for more than:

(a) The amount by which the amount of the indebtedness which was secured exceeds the fair market value of the property sold at the time of the sale, with interest from the date of the sale;

(b) The amount which is the difference between the amount for which the property was actually sold and the amount of the indebtedness which was secured, with interest from the date of sale; or

(c) If the person seeking the judgment acquired the right to obtain the judgment from a person who previously held that right, the amount by which the amount of the consideration paid for that right exceeds the fair market value of the property sold at the time of sale or the amount for which the property was actually sold, whichever is greater, with interest from the date of sale and reasonable costs,

whichever is the lesser amount.

2. For the purposes of this section, the amount of the indebtedness does not include any amount received by, or payable to, the judgment creditor or beneficiary of the deed of trust pursuant to an insurance policy to compensate the judgment creditor or beneficiary for any losses incurred with respect to the property or the default on the debt.

(Added to NRS by 1969, 573; A 1985, 371; 1987, 1644; 1989, 1770; 1993, 152; 2011, 1743)



NRS 40.462 - Distribution of proceeds of foreclosure sale.

1. Except as otherwise provided by specific statute, this section governs the distribution of the proceeds of a foreclosure sale. The provisions of NRS 40.455, 40.457 and 40.459 do not affect the right to receive those proceeds, which vests at the time of the foreclosure sale. The purchase of any interest in the property at the foreclosure sale, and the subsequent disposition of the property, does not affect the right of the purchaser to the distribution of proceeds pursuant to paragraph (c) of subsection 2 of this section, or to obtain a deficiency judgment pursuant to NRS 40.455, 40.457 and 40.459.

2. The proceeds of a foreclosure sale must be distributed in the following order of priority:

(a) Payment of the reasonable expenses of taking possession, maintaining, protecting and leasing the property, the costs and fees of the foreclosure sale, including reasonable trustee s fees, applicable taxes and the cost of title insurance and, to the extent provided in the legally enforceable terms of the mortgage or lien, any advances, reasonable attorney s fees and other legal expenses incurred by the foreclosing creditor and the person conducting the foreclosure sale.

(b) Satisfaction of the obligation being enforced by the foreclosure sale.

(c) Satisfaction of obligations secured by any junior mortgages or liens on the property, in their order of priority.

(d) Payment of the balance of the proceeds, if any, to the debtor or the debtor s successor in interest.

If there are conflicting claims to any portion of the proceeds, the person conducting the foreclosure sale is not required to distribute that portion of the proceeds until the validity of the conflicting claims is determined through interpleader or otherwise to the person s satisfaction.

3. A person who claims a right to receive the proceeds of a foreclosure sale pursuant to paragraph (c) of subsection 2 must, upon the written demand of the person conducting the foreclosure sale, provide:

(a) Proof of the obligation upon which the claimant claims a right to the proceeds; and

(b) Proof of the claimant s interest in the mortgage or lien, unless that proof appears in the official records of a county in which the property is located.

Such a demand is effective upon personal delivery or upon mailing by registered or certified mail, return receipt requested, to the last known address of the claimant. Failure of a claimant to provide the required proof within 15 days after the effective date of the demand waives the claimant s right to receive those proceeds.

4. As used in this section, foreclosure sale means the sale of real property to enforce an obligation secured by a mortgage or lien on the property, including the exercise of a trustee s power of sale pursuant to NRS 107.080.

(Added to NRS by 1989, 887)



NRS 40.463 - Agreement for assistance in recovering proceeds of foreclosure sale due to debtor or successor in interest; requirements for enforceable agreement; fee must be reasonable.

1. Except as otherwise provided in this section, a debtor or the debtor s successor in interest may enter into an agreement with a third party that provides for the third party to assist in the recovery of any balance of the proceeds of a foreclosure sale due to the debtor or the debtor s successor in interest pursuant to paragraph (d) of subsection 2 of NRS 40.462.

2. An agreement pursuant to subsection 1:

(a) Must:

(1) Be in writing;

(2) Be signed by the debtor or the debtor s successor in interest; and

(3) Contain an acknowledgment of the signature of the debtor or the debtor s successor in interest by a notary public; and

(b) May not be entered into less than 30 days after the date on which the foreclosure sale was conducted.

3. Any agreement entered into pursuant to this section that does not comply with subsection 2 is void and unenforceable.

4. Any fee charged by a third party for services provided pursuant to an agreement entered into pursuant to this section must be reasonable. A fee that exceeds $2,500, excluding attorney s fees and costs, is presumed to be unreasonable. A court shall not enforce an obligation to pay any unreasonable fee, but may require a debtor to pay a reasonable fee that is less than the amount set forth in the agreement.

5. A third party may apply to the court for permission to charge a fee that exceeds $2,500. Any third party applying to the court pursuant to this subsection has the burden of establishing to the court that the fee is reasonable.

6. This section does not preclude a debtor or the debtor s successor in interest from contesting the reasonableness of any fee set forth in an agreement entered into pursuant to this section.

7. As used in this section:

(a) Creditor means a person due an obligation being enforced by a foreclosure sale conducted pursuant to NRS 40.451 to 40.463, inclusive.

(b) Debtor means a person, or the successor in interest of a person, who owes an obligation being enforced by a foreclosure sale conducted pursuant to NRS 40.451 to 40.463, inclusive.

(c) Third party means a person who is neither the debtor nor the creditor of a particular obligation being enforced by a foreclosure sale conducted pursuant to NRS 40.451 to 40.463, inclusive.

(Added to NRS by 2007, 107)



NRS 40.4631 - Definitions.

As used in NRS 40.4631 to 40.4639, inclusive, unless the context otherwise requires, the words and terms defined in NRS 40.4632, 40.4633 and 40.4634 have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 1742)



NRS 40.4632 - Foreclosure sale defined.

Foreclosure sale has the meaning ascribed to it in NRS 40.462.

(Added to NRS by 2011, 1742)



NRS 40.4633 - Mortgage or other lien defined.

Mortgage or other lien has the meaning ascribed to it in NRS 40.433.

(Added to NRS by 2011, 1742)



NRS 40.4634 - Sale in lieu of a foreclosure sale defined.

Sale in lieu of a foreclosure sale means a sale of real property pursuant to an agreement between a person to whom an obligation secured by a mortgage or other lien on real property is owed and the debtor of that obligation in which the sales price of the real property is insufficient to pay the full outstanding balance of the obligation and the costs of the sale. The term includes, without limitation, a deed in lieu of a foreclosure sale.

(Added to NRS by 2011, 1742)



NRS 40.4636 - Limitations on amount of money judgment.

1. If a person to whom an obligation secured by a junior mortgage or lien on real property is owed:

(a) Files a civil action to obtain a money judgment against the debtor under that obligation after a foreclosure sale or a sale in lieu of a foreclosure sale; and

(b) Such action is not barred by NRS 40.430,

in determining the amount owed by the debtor, the court shall not include the amount of any proceeds received by, or payable to, the person pursuant to an insurance policy to compensate the person for losses incurred with respect to the property or the default on the obligation.

2. If:

(a) A person acquired the right to enforce an obligation secured by a junior mortgage or lien on real property from a person who previously held that right;

(b) The person files a civil action to obtain a money judgment against the debtor after a foreclosure sale or a sale in lieu of a foreclosure sale; and

(c) Such action is not barred by NRS 40.430,

the court shall not render judgment for more than the amount of the consideration paid for that right, plus interest from the date on which the person acquired the right and reasonable costs.

3. As used in this section, obligation secured by a junior mortgage or lien on real property includes, without limitation, an obligation which is not currently secured by a mortgage or lien on real property if the obligation:

(a) Is incurred by the debtor under an obligation which was secured by a mortgage or lien on real property; and

(b) Has the effect of reaffirming the obligation which was secured by a mortgage or lien on real property.

(Added to NRS by 2011, 1742)



NRS 40.4638 - Circumstances under which action to enforce obligation is prohibited.

1. A person to whom an obligation secured by a junior mortgage or lien on real property is owed may not bring any action to enforce that obligation after a foreclosure sale of the real property which secured that obligation or a sale in lieu of a foreclosure sale if:

(a) The person is a financial institution;

(b) The real property which secured the obligation is a single-family dwelling and the debtor or grantor was the owner of the real property at the time of the foreclosure sale or sale in lieu of a foreclosure sale;

(c) The debtor or grantor used the amount of the obligation to purchase the real property;

(d) The debtor or grantor continuously occupied the real property as the debtor s or grantor s principal residence after securing the obligation; and

(e) The debtor or grantor did not refinance the obligation after securing it.

2. As used in this section, financial institution has the meaning ascribed to it in NRS 363A.050.

(Added to NRS by 2011, 1743)



NRS 40.4639 - Period of limitation on commencement of civil action.

A civil action not barred by NRS 40.430 or 40.4638 by a person to whom an obligation secured by a junior mortgage or lien on real property is owed to obtain a money judgment against the debtor after a foreclosure sale of the real property or a sale in lieu of a foreclosure sale may only be commenced within 6 months after the date of the foreclosure sale or sale in lieu of a foreclosure.

(Added to NRS by 2011, 1743)



NRS 40.464 - Duty to maintain vacant residential property acquired at foreclosure sale; notice of violation; proceedings for enforcement; civil penalties.

1. Any vacant residential property purchased or acquired by a person at a foreclosure sale pursuant to NRS 40.430 must be maintained by that person in accordance with subsection 2.

2. In addition to complying with any other ordinance or rule as required by the applicable governmental entity, the purchaser shall care for the exterior of the property, including, without limitation:

(a) Limiting the excessive growth of foliage which would otherwise diminish the value of that property or of the surrounding properties;

(b) Preventing trespassers from remaining on the property;

(c) Preventing mosquito larvae from growing in standing water; and

(d) Preventing any other condition that creates a public nuisance.

3. If a person violates subsection 2, the applicable governmental entity shall mail to the last known address of the person, by certified mail, a notice:

(a) Describing the violation;

(b) Informing the person that a civil penalty may be imposed pursuant to this section unless the person acts to correct the violation within 14 days after the date of receipt of the notice and completes the correction within 30 days after the date of receipt of the notice; and

(c) Informing the person that the person may contest the allegation pursuant to subsection 4.

4. If a person, within 5 days after a notice is mailed to the person pursuant to subsection 3, requests a hearing to contest the allegation of a violation of subsection 2, the applicable governmental entity shall apply for a hearing before a court of competent jurisdiction.

5. Except as otherwise provided in subsection 8, in addition to any other penalty, the applicable governmental entity may impose a civil penalty of not more than $1,000 per day for a violation of subsection 2:

(a) Commencing on the day following the expiration of the period of time described in subsection 3; or

(b) If the person requested a hearing pursuant to subsection 4, commencing on the day following a determination by the court in favor of the applicable governmental entity.

6. The applicable governmental entity may waive or extend the period of time described in subsection 3 if:

(a) The person to whom a notice is sent pursuant to subsection 3 makes a good faith effort to correct the violation; and

(b) The violation cannot be corrected in the period of time described in subsection 3.

7. Any penalty collected by the applicable governmental entity pursuant to this section must be directed to local nuisance abatement programs.

8. The applicable governmental entity may not assess any penalty pursuant to this section in addition to any penalty prescribed by a local ordinance. This section shall not be deemed to preempt any local ordinance.

9. If the applicable governmental entity assesses any penalty pursuant to this section, any lien related thereto must be recorded in the office of the county recorder.

10. As used in this section, applicable governmental entity means:

(a) If the property is within the boundaries of a city, the governing body of the city; and

(b) If the property is not within the boundaries of a city, the board of county commissioners of the county in which the property is located.

(Added to NRS by 2009, 2783)



NRS 40.465 - Indebtedness defined.

As used in NRS 40.475, 40.485 and 40.495, indebtedness means the principal balance of the obligation, together with all accrued and unpaid interest, and those costs, fees, advances and other amounts secured by the mortgage or lien upon real property.

(Added to NRS by 1987, 1643; A 1989, 1001)



NRS 40.475 - Remedy against mortgagor or grantor; assignment of creditor s rights to guarantor, surety or obligor.

Upon full satisfaction by a guarantor, surety or other obligor, other than the mortgagor or grantor of a deed of trust, of the indebtedness secured by a mortgage or lien upon real property, the paying guarantor, surety or other obligor is entitled to enforce every remedy which the creditor then has against the mortgagor or grantor of the mortgage or lien upon real property, and is entitled to an assignment from the creditor of all of the rights which the creditor then has by way of security for the performance of the indebtedness.

(Added to NRS by 1987, 1643)



NRS 40.485 - Interest in proceeds of secured indebtedness upon partial satisfaction of indebtedness.

Immediately upon partial satisfaction by a guarantor, surety or other obligor, other than the mortgagor or grantor of a deed of trust, of the indebtedness secured by a mortgage or lien upon real property, the paying guarantor, surety or other obligor automatically, by operation of law and without further action, receives an interest in the proceeds of the indebtedness secured by the mortgage or lien to the extent of the partial satisfaction, subject only to the creditor s prior right to recover the balance of the indebtedness owed by the mortgagor or grantor.

(Added to NRS by 1987, 1643)



NRS 40.495 - Waiver of rights; separate action to enforce obligation; limitation on amount of judgment; available defenses.

1. The provisions of NRS 40.475 and 40.485 may be waived by the guarantor, surety or other obligor only after default.

2. Except as otherwise provided in subsection 5, a guarantor, surety or other obligor, other than the mortgagor or grantor of a deed of trust, may waive the provisions of NRS 40.430. If a guarantor, surety or other obligor waives the provisions of NRS 40.430, an action for the enforcement of that person s obligation to pay, satisfy or purchase all or part of an indebtedness or obligation secured by a mortgage or lien upon real property may be maintained separately and independently from:

(a) An action on the debt;

(b) The exercise of any power of sale;

(c) Any action to foreclose or otherwise enforce a mortgage or lien and the indebtedness or obligations secured thereby; and

(d) Any other proceeding against a mortgagor or grantor of a deed of trust.

3. If the obligee maintains an action to foreclose or otherwise enforce a mortgage or lien and the indebtedness or obligations secured thereby, the guarantor, surety or other obligor may assert any legal or equitable defenses provided pursuant to the provisions of NRS 40.451 to 40.4639, inclusive.

4. If, before a foreclosure sale of real property, the obligee commences an action against a guarantor, surety or other obligor, other than the mortgagor or grantor of a deed of trust, to enforce an obligation to pay, satisfy or purchase all or part of an indebtedness or obligation secured by a mortgage or lien upon the real property:

(a) The court must hold a hearing and take evidence presented by either party concerning the fair market value of the property as of the date of the commencement of the action. Notice of such hearing must be served upon all defendants who have appeared in the action and against whom a judgment is sought, or upon their attorneys of record, at least 15 days before the date set for the hearing.

(b) After the hearing, if the court awards a money judgment against the guarantor, surety or other obligor who is personally liable for the debt, the court must not render judgment for more than:

(1) The amount by which the amount of the indebtedness exceeds the fair market value of the property as of the date of the commencement of the action; or

(2) If a foreclosure sale is concluded before a judgment is entered, the amount that is the difference between the amount for which the property was actually sold and the amount of the indebtedness which was secured,

whichever is the lesser amount.

5. The provisions of NRS 40.430 may not be waived by a guarantor, surety or other obligor if the mortgage or lien:

(a) Secures an indebtedness for which the principal balance of the obligation was never greater than $500,000;

(b) Secures an indebtedness to a seller of real property for which the obligation was originally extended to the seller for any portion of the purchase price;

(c) Is secured by real property which is used primarily for the production of farm products as of the date the mortgage or lien upon the real property is created; or

(d) Is secured by real property upon which:

(1) The owner maintains the owner s principal residence;

(2) There is not more than one residential structure; and

(3) Not more than four families reside.

6. As used in this section, foreclosure sale has the meaning ascribed to it in NRS 40.462.

(Added to NRS by 1987, 1643; A 1989, 1001; 2011, 1743; 2013, 3810)



NRS 40.501 - Definitions.

As used in NRS 40.501 to 40.512, inclusive, the words and terms defined in NRS 40.502 to 40.506, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1993, 153; A 1995, 510)



NRS 40.502 - Environmental provision defined.

Environmental provision means any written representation, warranty, indemnity, promise or covenant relating to the existence, location, nature, use, generation, manufacture, storage, disposal, handling, or past, present, future or threatened release of any hazardous substance from, in, into or onto real collateral, or to past, present or future compliance with any law relating thereto, made by a debtor in conjunction with the making, renewal or modification of a loan, extension of credit, guaranty or other obligation involving the debtor, whether or not the representation, warranty, indemnity, promise or covenant is or was contained in or secured by the mortgage and whether or not the mortgage has been discharged, reconveyed or foreclosed upon.

(Added to NRS by 1993, 153; A 1995, 510)



NRS 40.503 - Environmentally impaired defined.

Real collateral is environmentally impaired if the estimated costs to clean up and remedy a past, present or threatened release of any hazardous substance from, in, into or onto it exceeds 10 percent of the total indebtedness owed to the secured lender secured by the collateral.

(Added to NRS by 1993, 153; A 1995, 510)



NRS 40.504 - Hazardous substance defined.

Hazardous substance means:

1. An element, compound, mixture, solution, material or substance whose use, possession, transportation, storage, release, discharge or disposal is regulated pursuant to chapter 444, 445A, 445B, 459, 477, 590 or 618 of NRS or the Uniform Fire Code (1988 edition);

2. An element, compound, mixture, solution, material or substance designated as a hazardous substance pursuant to 42 U.S.C. 9602 and an element, compound, mixture, solution, material or substance described in 42 U.S.C. 9601(14);

3. An element, compound, mixture, solution, material or substance listed as a hazardous waste in, or having the characteristics identified in, 42 U.S.C. 6921 on January 1, 1993, except any waste for which regulation under the Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6901 et seq.) has been suspended by an act of Congress; and

4. Petroleum, including crude oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural gas, synthetic oil, synthetic gas usable for fuel or any mixture thereof.

(Added to NRS by 1993, 153; A 1995, 510)



NRS 40.505 - Release defined.

Release means a spilling, leaking, pumping, pouring, emitting, emptying, discharging, ejecting, escaping, leaching, dumping or disposing of a hazardous substance into the environment, including continuing migration into or through the soil, surface water or groundwater.

(Added to NRS by 1993, 153; A 1995, 510)



NRS 40.506 - Secured lender defined.

Secured lender means the holder of an obligation secured by a mortgage.

(Added to NRS by 1993, 154; A 1995, 510)



NRS 40.507 - Right of entry and inspection of real collateral.

1. A secured lender may enter and inspect real collateral for the purpose of determining the existence, location, nature and magnitude of any past, present or threatened release or presence of a hazardous substance from, in, into or onto it:

(a) Upon reasonable belief of the existence of a past, present or threatened release or the presence of any hazardous substance from, in, into or onto it not previously disclosed in writing to the secured lender in conjunction with the making, renewal or modification of a loan, extension of credit, guaranty or other obligation involving the debtor; or

(b) After the commencement of a trustee s sale or judicial foreclosure proceedings against the real collateral.

2. A secured lender shall not abuse the right of entry and inspection or use it to harass the debtor or tenant of the property. Except in case of an emergency, when the debtor or tenant of the property has abandoned the premises, or if it is impracticable to do so, a secured lender shall give the debtor or tenant of the property reasonable notice of intent to enter, and enter only during the debtor s or tenant s normal business hours. Twenty-four hours notice is presumed to be reasonable in the absence of evidence to the contrary.

3. If a secured lender is refused the right of entry and inspection by the debtor or tenant of the property, or is otherwise unable to enter and inspect the property without a breach of the peace, the secured lender may, upon petition, obtain an order from a court of competent jurisdiction to exercise the secured lender s rights under subsection 1.

(Added to NRS by 1993, 154; A 1995, 510)



NRS 40.508 - Action by secured lender concerning environmental provision.

A secured lender may bring a separate action for a breach of an environmental provision, to recover damages for the breach or for the enforcement of an environmental provision.

(Added to NRS by 1993, 154; A 1995, 510)



NRS 40.509 - Limitation on amount of damages recoverable in action concerning environmental provision; recovery of interest.

1. Unless the environmental provision expressly permits a different or greater recovery or subsection 2 permits the addition of interest, the damages recoverable by a secured lender in an action pursuant to NRS 40.508 are limited to the sum of reimbursement or indemnification for:

(a) If the secured lender acted pursuant to an order of any federal, state or local governmental agency relating to the cleaning up, remedying or other responsive action required by applicable law which is anticipated by the environmental provision, all amounts reasonably advanced in good faith by the secured lender in connection therewith;

(b) If the secured lender did not act pursuant to such an order, those costs relating to a reasonable cleaning up, remedying or other responsive action concerning hazardous substances, performed in good faith, which is anticipated by the environmental provision;

(c) All liabilities of the secured lender to any third party relating to the breach, unless the secured lender had actual knowledge of the environmental condition which is the basis of the claim for indemnification before entering into the transaction in which the environmental provision was given; and

(d) Costs, attorney s fees and other incidental relief.

2. If the parties have so agreed, the secured lender may recover interest on the amount advanced by the secured lender to cure or mitigate the breach.

(Added to NRS by 1993, 154; A 1995, 510)



NRS 40.511 - Exceptions to applicability of

NRS 40.507 and 40.508. NRS 40.507 and 40.508 do not apply if the real collateral is a unit put to residential use in a common-interest community or is real property upon which:

1. The owner maintains the owner s principal residence;

2. There is not more than one residential structure; and

3. Not more than four families reside.

(Added to NRS by 1993, 155; A 1995, 510)



NRS 40.512 - Environmental impairment of real collateral: Waiver of lien; notice of waiver; exception; recording of waiver.

1. If real collateral is environmentally impaired and the debtor s obligation is in default, a secured lender may:

(a) Waive the secured lender s lien as to all of the real collateral and proceed as an unsecured creditor, including reduction of the secured lender s claim against the debtor to judgment and any other rights and remedies permitted by law; or

(b) Waive the secured lender s lien in accordance with paragraph (a) as to that part of the real collateral which is environmentally impaired and proceed against the unimpaired real collateral.

2. To waive the secured lender s lien against all or part of the environmentally impaired real collateral, the secured lender must, before commencement of any action, record with the county recorder of the county where the real collateral is located a notice of intent to waive the lien and mail a copy thereof, by registered or certified mail, return receipt requested, with postage prepaid, to the debtor, to the person who holds the title of record on the date of the notice, and to those persons with an interest, as defined in NRS 107.090, whose interest or claimed interest is subordinate to the secured lender s lien, at their respective addresses, if known, otherwise to the address of the real collateral. In the case of a partial waiver the notice of intent to waive may be contained in a notice of default and election to sell. The notice of intent to waive must contain:

(a) A legal description of the environmentally impaired real collateral;

(b) A statement that the secured lender intends to proceed against the debtor under the applicable paragraph of subsection 1; and

(c) If the secured lender is proceeding under paragraph (b) of subsection 1, a statement that the secured lender will proceed against the unimpaired property, which may result in a judgment for deficiency against the debtor as a result of diminution in value of the collateral because of the exclusion of the environmentally impaired portion.

3. A secured lender may not waive the secured lender s lien as a result of any environmental impairment if the secured lender had actual knowledge of the environmental impairment at the time the lien was created. In determining whether a secured lender had such knowledge, the report of any person legally entitled to prepare the report with respect to the existence or absence of any environmental impairment is prima facie evidence of the existence or absence, as the case may be, of any environmental impairment.

4. A waiver made by a secured lender pursuant to this section is not final or conclusive until a final judgment, as defined in subsection 4 of NRS 40.435, has been obtained. If the waiver covers the full extent of the collateral, the secured lender shall immediately thereafter cause the secured lender s lien to be released by recording the waiver in the same manner as the lien was recorded.

(Added to NRS by 1993, 155; A 1995, 510)



NRS 40.515 - Petition, notice, hearing and order.

If any person has died, or shall hereafter die, who at the time of the person s death was the owner of a life estate which terminates by reason of the person s death, any person interested in the property, or in the title thereto, in which such life estate was held, may file in the district court of the county in which the property is situated, the person s verified petition, setting forth such facts, and thereupon and after such notice by publication or otherwise, as the court or judge may order, the court or judge shall hear such petition and the evidence offered in support thereof, and if upon such hearing it shall appear that such life estate of such deceased person absolutely terminated by reason of the person s death, the court or judge shall make an order to that effect, and thereupon a certified copy of such order may be recorded in the office of the county recorder.

[1911 CPA 642; RL 5584; NCL 9131]



NRS 40.525 - Petition; notice; hearing and order; alternative method.

1. If title or an interest in real or personal property is affected by the death of any person, any other person who claims any interest in the real or personal property, if the other person s interest is affected by the death of the deceased person, or the State of Nevada, may file in the district court of any county in which any part of the real or personal property is situated a verified petition setting forth those facts and particularly describing the real or personal property, the interest of the petitioner and the interest of the deceased person therein.

2. The clerk shall set the petition for hearing by the court. Notice of hearing of the petition must be mailed, by certified mail, return receipt requested, postage prepaid, to the heirs at law of the deceased person at their places of business or residences, if known, and if not, by publication for at least 3 successive weeks in such newspaper as the court orders. The clerk shall send a copy of the notice of hearing or of the affidavit to the Department of Health and Human Services by certified mail, return receipt requested, postage prepaid, if the State is not the petitioner, at the time notice is mailed to the heirs at law or the notice is published. Failure on the part of any such heir at law to contest the petition precludes any such heir at law from thereafter contesting the validity of the joint interest or its creation or termination.

3. The court shall take evidence for or against the petition, and may render judgment thereon establishing the fact of the death and the termination of the interest of the deceased person in the real or personal property described in the petition.

4. A certified copy of the decree may be recorded in the office of the recorder of each county in which any part of the real or personal property is situated.

5. As an alternative method of terminating the interest of the deceased person, if title or an interest in real or personal property held in joint tenancy or as community property with right of survivorship is affected by the death of a joint tenant or spouse, any person who has knowledge of the facts may record in the office of the county recorder in the county where the property is situated an affidavit meeting the requirements of NRS 111.365, accompanied by a certified copy of the death certificate of the deceased person.

[1:18:1939; A 1951, 172] (NRS A 1963, 802; 1965, 665, 1004; 1983, 666; 1991, 457; 1995, 2569; 2001, 1750; 2003, 876)



NRS 40.535 - Affidavit or petition may be filed in probate proceeding.

Any affidavit or petition, such as described in NRS 40.525, may be filed as a part of any probate proceeding.

[1(a):18:1939; added 1951, 172] (NRS A 1965, 665)



NRS 40.600 - Definitions.

As used in NRS 40.600 to 40.695, inclusive, unless the context otherwise requires, the words and terms defined in NRS 40.603 to 40.634, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1995, 2539; A 1997, 2716; 1999, 1440; 2001 Special Session, 67; 2003, 2041)



NRS 40.603 - Amend a complaint to add a cause of action for a constructional defect defined.

Amend a complaint to add a cause of action for a constructional defect means any act by which a claimant seeks to:

1. Add to the pleadings a defective component that is not otherwise included in the pleadings and for which a notice was not previously given; or

2. Amend the pleadings in such a manner that the practical effect is the addition of a constructional defect that is not otherwise included in the pleadings.

The term does not include amending a complaint to plead a different cause for a constructional defect which is included in the same action.

(Added to NRS by 2003, 2034)



NRS 40.605 - Appurtenance defined.

1. Appurtenance means a structure, installation, facility, amenity or other improvement that is appurtenant to or benefits one or more residences, but is not a part of the dwelling unit. The term includes, without limitation, the parcel of real property, recreational facilities, golf courses, walls, sidewalks, driveways, landscaping, common elements and limited common elements other than those described in NRS 116.2102, and other structures, installations, facilities and amenities associated with or benefiting one or more residences.

2. As used in this section:

(a) Common elements has the meaning ascribed to it in NRS 116.017.

(b) Limited common element has the meaning ascribed to it in NRS 116.059.

(Added to NRS by 1995, 2539; A 1997, 2716; 1999, 1440)



NRS 40.610 - Claimant defined.

Claimant means:

1. An owner of a residence or appurtenance;

2. A representative of a homeowner s association that is responsible for a residence or appurtenance and is acting within the scope of the representative s duties pursuant to chapter 116 or 117 of NRS; or

3. Each owner of a residence or appurtenance to whom a notice applies pursuant to subsection 4 of NRS 40.645.

(Added to NRS by 1995, 2539; A 1997, 2717; 2003, 2041)



NRS 40.615 - Constructional defect defined.

Constructional defect means a defect in the design, construction, manufacture, repair or landscaping of a new residence, of an alteration of or addition to an existing residence, or of an appurtenance and includes, without limitation, the design, construction, manufacture, repair or landscaping of a new residence, of an alteration of or addition to an existing residence, or of an appurtenance:

1. Which is done in violation of law, including, without limitation, in violation of local codes or ordinances;

2. Which proximately causes physical damage to the residence, an appurtenance or the real property to which the residence or appurtenance is affixed;

3. Which is not completed in a good and workmanlike manner in accordance with the generally accepted standard of care in the industry for that type of design, construction, manufacture, repair or landscaping; or

4. Which presents an unreasonable risk of injury to a person or property.

(Added to NRS by 1995, 2539; A 2003, 2041)



NRS 40.620 - Contractor defined.

Contractor means a person who, with or without a license issued pursuant to chapter 624 of NRS, by himself or herself or through the person s agents, employees or subcontractors:

1. Develops, constructs, alters, repairs, improves or landscapes a residence, appurtenance or any part thereof;

2. Develops a site for a residence, appurtenance or any part thereof; or

3. Sells a residence or appurtenance, any part of which the person, by himself or herself or through the person s agents, employees or subcontractors, has developed, constructed, altered, repaired, improved or landscaped.

(Added to NRS by 1995, 2539; A 1997, 2717)



NRS 40.623 - Design professional defined.

Design professional means a person who holds a professional license or certificate issued pursuant to chapter 623, 623A or 625 of NRS.

(Added to NRS by 2003, 2034)



NRS 40.625 - Homeowner s warranty defined.

Homeowner s warranty means a warranty or policy of insurance:

1. Issued or purchased by or on behalf of a contractor for the protection of a claimant; or

2. Purchased by or on behalf of a claimant pursuant to NRS 690B.100 to 690B.180, inclusive.

The term includes a warranty contract issued by a risk retention group that operates in compliance with chapter 695E of NRS and insures all or any part of the liability of a contractor for the cost to repair a constructional defect in a residence.

(Added to NRS by 1995, 2540; A 1997, 2717; 1999, 1440)



NRS 40.630 - Residence defined.

Residence means any dwelling in which title to the individual units is transferred to the owners.

(Added to NRS by 1995, 2540; A 1997, 2717)



NRS 40.632 - Subcontractor defined.

Subcontractor means a contractor who performs work on behalf of another contractor in the construction of a residence or appurtenance.

(Added to NRS by 2003, 2034)



NRS 40.634 - Supplier defined.

Supplier means a person who provides materials, equipment or other supplies for the construction of a residence or appurtenance.

(Added to NRS by 2003, 2034)



NRS 40.635 - Applicability; effect on other defenses.

NRS 40.600 to 40.695, inclusive:

1. Apply to any claim that arises before, on or after July 1, 1995, as the result of a constructional defect, except a claim for personal injury or wrongful death, if the claim is the subject of an action commenced on or after July 1, 1995.

2. Prevail over any conflicting law otherwise applicable to the claim or cause of action.

3. Do not bar or limit any defense otherwise available, except as otherwise provided in those sections.

4. Do not create a new theory upon which liability may be based, except as otherwise provided in those sections.

(Added to NRS by 1995, 2540; A 1997, 2717; 2003, 2041)



NRS 40.640 - Liability of contractor.

In a claim to recover damages resulting from a constructional defect, a contractor is liable for the contractor s acts or omissions or the acts or omissions of the contractor s agents, employees or subcontractors and is not liable for any damages caused by:

1. The acts or omissions of a person other than the contractor or the contractor s agent, employee or subcontractor;

2. The failure of a person other than the contractor or the contractor s agent, employee or subcontractor to take reasonable action to reduce the damages or maintain the residence;

3. Normal wear, tear or deterioration;

4. Normal shrinkage, swelling, expansion or settlement; or

5. Any constructional defect disclosed to an owner before the owner s purchase of the residence, if the disclosure was provided in language that is understandable and was written in underlined and boldfaced type with capital letters.

(Added to NRS by 1995, 2540; A 1997, 2718)



NRS 40.645 - Notice of defect: Required before commencement of or addition to certain actions; content; reliance on expert opinion based on representative sample; notice regarding similarly situated owners; persons authorized to provide notice; exceptions.

1. Except as otherwise provided in this section and NRS 40.670, before a claimant commences an action or amends a complaint to add a cause of action for a constructional defect against a contractor, subcontractor, supplier or design professional, the claimant:

(a) Must give written notice by certified mail, return receipt requested, to the contractor, at the contractor s address listed in the records of the State Contractors Board or in the records of the office of the county or city clerk or at the contractor s last known address if the contractor s address is not listed in those records; and

(b) May give written notice by certified mail, return receipt requested, to any subcontractor, supplier or design professional known to the claimant who may be responsible for the constructional defect, if the claimant knows that the contractor is no longer licensed in this State or that the contractor no longer acts as a contractor in this State.

2. The notice given pursuant to subsection 1 must:

(a) Include a statement that the notice is being given to satisfy the requirements of this section;

(b) Specify in reasonable detail the defects or any damages or injuries to each residence or appurtenance that is the subject of the claim; and

(c) Describe in reasonable detail the cause of the defects if the cause is known, the nature and extent that is known of the damage or injury resulting from the defects and the location of each defect within each residence or appurtenance to the extent known.

3. Notice that includes an expert opinion concerning the cause of the constructional defects and the nature and extent of the damage or injury resulting from the defects which is based on a valid and reliable representative sample of the components of the residences or appurtenances may be used as notice of the common constructional defects within the residences or appurtenances to which the expert opinion applies.

4. Except as otherwise provided in subsection 5, one notice may be sent relating to all similarly situated owners of residences or appurtenances within a single development that allegedly have common constructional defects if:

(a) An expert opinion is obtained concerning the cause of the common constructional defects and the nature and extent of the damage or injury resulting from the common constructional defects;

(b) That expert opinion concludes that based on a valid and reliable representative sample of the components of the residences and appurtenances included in the notice, it is the opinion of the expert that those similarly situated residences and appurtenances may have such common constructional defects; and

(c) A copy of the expert opinion is included with the notice.

5. A representative of a homeowner s association may send notice pursuant to this section on behalf of an association that is responsible for a residence or appurtenance if the representative is acting within the scope of the representative s duties pursuant to chapter 116 or 117 of NRS.

6. Notice is not required pursuant to this section before commencing an action if:

(a) The contractor, subcontractor, supplier or design professional has filed an action against the claimant; or

(b) The claimant has filed a formal complaint with a law enforcement agency against the contractor, subcontractor, supplier or design professional for threatening to commit or committing an act of violence or a criminal offense against the claimant or the property of the claimant.

(Added to NRS by 1995, 2540; A 1997, 2718; 1999, 1440; 2003, 2042)



NRS 40.6452 - Common constructional defects within single development: Response to notice of defect by contractor; disclosure to unnamed owners; effect of contractor failing to provide disclosure to unnamed owners.

1. Except as otherwise provided in subsection 2, not later than 60 days after a contractor receives a notice pursuant to subsection 4 of NRS 40.645 which alleges common constructional defects to residences or appurtenances within a single development and which complies with the requirements of subsection 4 of NRS 40.645 for giving such notice, the contractor may respond to the named owners of the residences or appurtenances in the notice in the manner set forth in NRS 40.6472.

2. The contractor may provide a disclosure of the notice of the alleged common constructional defects to each unnamed owner of a residence or appurtenance within the development to whom the notice may apply in the manner set forth in this section. The disclosure must be sent by certified mail, return receipt requested, to the home address of each such owner. The disclosure must be mailed not later than 60 days after the contractor receives the notice of the alleged common constructional defects, except that if the common constructional defects may pose an imminent threat to health and safety, the disclosure must be mailed as soon as reasonably practicable, but not later than 20 days after the contractor receives the notice.

3. The disclosure of a notice of alleged common constructional defects provided by a contractor to the unnamed owners to whom the notice may apply pursuant to subsection 2 must include, without limitation:

(a) A description of the alleged common constructional defects identified in the notice that may exist in the residence or appurtenance;

(b) A statement that notice alleging common constructional defects has been given to the contractor which may apply to the owner;

(c) A statement advising the owner that the owner has 30 days within which to request the contractor to inspect the residence or appurtenance to determine whether the residence or appurtenance has the alleged common constructional defects;

(d) A form which the owner may use to request such an inspection or a description of the manner in which the owner may request such an inspection;

(e) A statement advising the owner that if the owner fails to request an inspection pursuant to this section, no notice shall be deemed to have been given by the owner for the alleged common constructional defects; and

(f) A statement that if the owner chooses not to request an inspection of the owner s residence or appurtenance, the owner is not precluded from sending a notice pursuant to NRS 40.645 individually or commencing an action or amending a complaint to add a cause of action for a constructional defect individually after complying with the requirements set forth in NRS 40.600 to 40.695, inclusive.

4. If an unnamed owner requests an inspection of the owner s residence or appurtenance in accordance with subsection 3, the contractor must provide the response required pursuant to NRS 40.6472 not later than 45 days after the date on which the contractor receives the request.

5. If a contractor who receives a notice pursuant to subsection 4 of NRS 40.645 does not provide a disclosure to unnamed owners as authorized pursuant to this section, the owners of the residences or appurtenances to whom the notice may apply may commence an action for the constructional defect without complying with any other provision set forth in NRS 40.600 to 40.695, inclusive. This subsection does not establish or prohibit the right to maintain a class action.

6. If a contractor fails to provide a disclosure to an unnamed owner to whom the notice of common constructional defects was intended to apply:

(a) The contractor shall be deemed to have waived the contractor s right to inspect and repair any common constructional defect that was identified in the notice with respect to that owner; and

(b) The owner is not required to comply with the provisions set forth in NRS 40.645 or 40.647 before commencing an action or amending a complaint to add a cause of action based on that common constructional defect.

(Added to NRS by 2003, 2034)



NRS 40.646 - Notice of defect to be forwarded by contractor to subcontractor, supplier or design professional; effect of failure to forward notice; inspection of alleged defect; election to repair.

1. Except as otherwise provided in subsection 2, not later than 30 days after the date on which a contractor receives notice of a constructional defect pursuant to NRS 40.645, the contractor shall forward a copy of the notice by certified mail, return receipt requested, to the last known address of each subcontractor, supplier or design professional whom the contractor reasonably believes is responsible for a defect specified in the notice.

2. If a contractor does not provide notice as required pursuant to subsection 1, the contractor may not commence an action against the subcontractor, supplier or design professional related to the constructional defect unless the contractor demonstrates that, after making a good faith effort, the contractor was unable to identify the subcontractor, supplier or design professional whom the contractor believes is responsible for the defect within the time provided pursuant to subsection 1.

3. Except as otherwise provided in subsection 4, not later than 30 days after receiving notice from the contractor pursuant to this section, the subcontractor, supplier or design professional shall inspect the alleged constructional defect in accordance with subsection 1 of NRS 40.6462 and provide the contractor with a written statement indicating:

(a) Whether the subcontractor, supplier or design professional has elected to repair the defect for which the contractor believes the subcontractor, supplier or design professional is responsible; and

(b) If the subcontractor, supplier or design professional elects to repair the defect, an estimate of the length of time required for the repair, and at least two proposed dates on and times at which the subcontractor, supplier or design professional is able to begin making the repair.

4. If the notice of a constructional defect forwarded by the contractor was given pursuant to subsection 4 of NRS 40.645 and the contractor provides a disclosure of the notice of the alleged common constructional defects to the unnamed owners to whom the notice may apply pursuant to NRS 40.6452:

(a) The contractor shall, in addition to the notice provided pursuant to subsection 1, upon receipt of a request for an inspection, forward a copy of the request to or notify each subcontractor, supplier or design professional who may be responsible for the alleged defect of the request not later than 5 working days after receiving such a request; and

(b) Not later than 20 days after receiving notice from the contractor of such a request, the subcontractor, supplier or design professional shall inspect the alleged constructional defect in accordance with subsection 2 of NRS 40.6462 and provide the contractor with a written statement indicating:

(1) Whether the subcontractor, supplier or design professional has elected to repair the defect for which the contractor believes the subcontractor, supplier or design professional is responsible; and

(2) If the subcontractor, supplier or design professional elects to repair the defect, an estimate of the length of time required for the repair, and at least two proposed dates on and times at which the subcontractor, supplier or design professional is able to begin making the repair.

5. If a subcontractor, supplier or design professional elects to repair the constructional defect, the contractor or claimant may hold the subcontractor liable for any repair which does not eliminate the defect.

(Added to NRS by 2003, 2035)



NRS 40.6462 - Access to residence or appurtenance with alleged defect after notice of defect is given; effect on owners who did not provide notice.

1. Except as otherwise provided in subsection 2, after notice of a constructional defect is given to a contractor pursuant to NRS 40.645, the claimant shall, upon reasonable notice, allow the contractor and each subcontractor, supplier or design professional who may be responsible for the alleged defect reasonable access to the residence or appurtenance that is the subject of the notice to determine the nature and extent of a constructional defect and the nature and extent of repairs that may be necessary. To the extent possible, the persons entitled to inspect shall coordinate and conduct the inspections in a manner which minimizes the inconvenience to the claimant.

2. If notice is given to the contractor pursuant to subsection 4 of NRS 40.645, the contractor and each subcontractor, supplier or design professional who may be responsible for the defect do not have the right to inspect the residence or appurtenance of an owner who is not named in the notice unless the owner requests the inspection in the manner set forth in NRS 40.6452. If the owner does not request the inspection, the owner shall be deemed not to have provided notice pursuant to NRS 40.645.

(Added to NRS by 2003, 2036)



NRS 40.647 - Claimant required to allow inspection of and reasonable opportunity to repair defect; effect of noncompliance.

1. Except as otherwise provided in NRS 40.6452, after notice of a constructional defect is given pursuant to NRS 40.645, before a claimant may commence an action or amend a complaint to add a cause of action for a constructional defect against a contractor, subcontractor, supplier or design professional, the claimant must:

(a) Allow an inspection of the alleged constructional defect to be conducted pursuant to NRS 40.6462; and

(b) Allow the contractor, subcontractor, supplier or design professional a reasonable opportunity to repair the constructional defect or cause the defect to be repaired if an election to repair is made pursuant to NRS 40.6472.

2. If a claimant commences an action without complying with subsection 1 or NRS 40.645, the court shall:

(a) Dismiss the action without prejudice and compel the claimant to comply with those provisions before filing another action; or

(b) If dismissal of the action would prevent the claimant from filing another action because the action would be procedurally barred by the statute of limitations or statute of repose, the court shall stay the proceeding pending compliance with those provisions by the claimant.

(Added to NRS by 2003, 2039)



NRS 40.6472 - Response to notice of defect: Time for sending; content; effect of election to repair or not to repair.

1. Except as otherwise provided in NRS 40.6452, 40.670 and 40.672, a written response must be sent by certified mail, return receipt requested, to a claimant who gives notice of a constructional defect pursuant to NRS 40.645:

(a) By the contractor not later than 90 days after the contractor receives the notice; and

(b) If notice was sent to a subcontractor, supplier or design professional, by the subcontractor, supplier or design professional not later than 90 days after the date that the subcontractor, supplier or design professional receives the notice.

2. The written response sent pursuant to subsection 1 must respond to each constructional defect in the notice and:

(a) Must state whether the contractor, subcontractor, supplier or design professional has elected to repair the defect or cause the defect to be repaired. If an election to repair is included in the response and the repair will cause the claimant to move from the claimant s home during the repair, the election must also include monetary compensation in an amount reasonably necessary for temporary housing or for storage of household items, or for both, if necessary.

(b) May include a proposal for monetary compensation, which may include contribution from a subcontractor, supplier or design professional.

(c) May disclaim liability for the constructional defect and state the reasons for such a disclaimer.

3. If the claimant is a homeowners association, the association shall send a copy of the response to each member of the association not later than 30 days after receiving the response.

4. If the contractor, subcontractor, supplier or design professional has elected not to repair the constructional defect, the claimant or contractor may bring a cause of action for the constructional defect or amend a complaint to add a cause of action for the constructional defect.

5. If the contractor, subcontractor, supplier or design professional has elected to repair the constructional defect, the claimant must provide the contractor, subcontractor, supplier or design professional with a reasonable opportunity to repair the constructional defect.

(Added to NRS by 2003, 2037)



NRS 40.648 - Election to repair defect: Who may repair; manner for performing repairs; deadline for repair; extension of deadline; written statement of repairs performed.

1. If the response provided pursuant to NRS 40.6472 includes an election to repair the constructional defect:

(a) The repairs may be performed by the contractor, subcontractor, supplier or design professional, if such person is properly licensed, bonded and insured to perform the repairs and, if such person is not, the repairs may be performed by another person who meets those qualifications.

(b) The repairs must be performed:

(1) On reasonable dates and at reasonable times agreed to in advance with the claimant;

(2) In compliance with any applicable building code and in a good and workmanlike manner in accordance with the generally accepted standard of care in the industry for that type of repair; and

(3) In a manner which will not increase the cost of maintaining the residence or appurtenance than otherwise would have been required if the residence or appurtenance had been constructed without the constructional defect, unless the contractor and the claimant agree in writing that the contractor will compensate the claimant for the increased cost incurred as a result of the repair.

(c) Any part of the residence or appurtenance that is not defective but which must be removed to correct the constructional defect must be replaced.

(d) The contractor, subcontractor, supplier or design professional shall prevent, remove and indemnify the claimant against any mechanics liens and materialmen s liens.

2. Unless the claimant and the contractor, subcontractor, supplier or design professional agree to extend the time for repairs, the repairs must be completed:

(a) If the notice was sent pursuant to subsection 4 of NRS 40.645 and there are four or fewer owners named in the notice, for the named owners, not later than 105 days after the date on which the contractor received the notice.

(b) If the notice was sent pursuant to subsection 4 of NRS 40.645 and there are five or more owners named in the notice, for the named owners, not later than 150 days after the date on which the contractor received the notice.

(c) If the notice was sent pursuant to subsection 4 of NRS 40.645, not later than 105 days after the date on which the contractor provides a disclosure of the notice to the unnamed owners to whom the notice applies pursuant to NRS 40.6452.

(d) If the notice was not sent pursuant to subsection 4 of NRS 40.645:

(1) Not later than 105 days after the date on which the notice of the constructional defect was received by the contractor, subcontractor, supplier or design professional if the notice of a constructional defect was received from four or fewer owners; or

(2) Not later than 150 days after the date on which the notice of the constructional defect was received by the contractor, subcontractor, supplier or design professional if the notice was received from five or more owners or from a representative of a homeowners association.

3. If repairs reasonably cannot be completed within the time set forth in subsection 2, the claimant and the contractor, subcontractor, supplier or design professional shall agree to a reasonable time within which to complete the repair. If the claimant and contractor, subcontractor, supplier or design professional cannot agree on such a time, any of them may petition the court to establish a reasonable time for completing the repair.

4. Any election to repair made pursuant to NRS 40.6472 may not be made conditional upon a release of liability.

5. Not later than 30 days after the repairs are completed, the contractor, subcontractor, supplier or design professional who repaired or caused the repair of a constructional defect shall provide the claimant with a written statement describing the nature and extent of the repair, the method used to repair the constructional defect and the extent of any materials or parts that were replaced during the repair.

(Added to NRS by 2003, 2037)



NRS 40.649 - Notice of defect may be presented to insurer; duties of insurer.

1. If a contractor, subcontractor, supplier or design professional receives written notice of a constructional defect, the contractor, subcontractor, supplier or design professional may present the claim to an insurer which has issued a policy of insurance that covers all or any portion of the business of the contractor, subcontractor, supplier or design professional.

2. If the contractor, subcontractor, supplier or design professional presents the claim to the insurer pursuant to this section, the insurer:

(a) Must treat the claim as if a civil action has been brought against the contractor, subcontractor, supplier or design professional; and

(b) Must provide coverage to the extent available under the policy of insurance as if a civil action has been brought against the contractor, subcontractor, supplier or design professional.

3. A contractor, subcontractor, supplier or design professional is not required to present a claim to the insurer pursuant to this section, and the failure to present such a claim to the insurer does not relieve the insurer of any duty under the policy of insurance to the contractor, subcontractor, supplier or design professional.

(Added to NRS by 2003, 2040)



NRS 40.650 - Effect of rejecting reasonable offer of settlement; effect of failing to take certain actions concerning defect; effect of coverage available under homeowner s warranty.

1. If a claimant unreasonably rejects a reasonable written offer of settlement made as part of a response pursuant to paragraph (b) of subsection 2 of NRS 40.6472 and thereafter commences an action governed by NRS 40.600 to 40.695, inclusive, the court in which the action is commenced may:

(a) Deny the claimant s attorney s fees and costs; and

(b) Award attorney s fees and costs to the contractor.

Any sums paid under a homeowner s warranty, other than sums paid in satisfaction of claims that are collateral to any coverage issued to or by the contractor, must be deducted from any recovery.

2. If a contractor, subcontractor, supplier or design professional fails to:

(a) Comply with the provisions of NRS 40.6472;

(b) Make an offer of settlement;

(c) Make a good faith response to the claim asserting no liability;

(d) Agree to a mediator or accept the appointment of a mediator pursuant to NRS 40.680; or

(e) Participate in mediation,

the limitations on damages and defenses to liability provided in NRS 40.600 to 40.695, inclusive, do not apply and the claimant may commence an action or amend a complaint to add a cause of action for a constructional defect without satisfying any other requirement of NRS 40.600 to 40.695, inclusive.

3. If a residence or appurtenance that is the subject of the claim is covered by a homeowner s warranty that is purchased by or on behalf of a claimant pursuant to NRS 690B.100 to 690B.180, inclusive, a claimant shall diligently pursue a claim under the contract. If coverage under a homeowner s warranty is denied by an insurer in bad faith, the homeowner and the contractor, subcontractor, supplier or design professional have a right of action for the sums that would have been paid if coverage had been provided, plus reasonable attorney s fees and costs.

4. Nothing in this section prohibits an offer of judgment pursuant to Rule 68 of the Nevada Rules of Civil Procedure or NRS 17.115 if the offer of judgment includes all damages to which the claimant is entitled pursuant to NRS 40.655.

(Added to NRS by 1995, 2541; A 1997, 2719; 1999, 1442; 2003, 2044)



NRS 40.655 - Limitation on recovery.

1. Except as otherwise provided in NRS 40.650, in a claim governed by NRS 40.600 to 40.695, inclusive, the claimant may recover only the following damages to the extent proximately caused by a constructional defect:

(a) Any reasonable attorney s fees;

(b) The reasonable cost of any repairs already made that were necessary and of any repairs yet to be made that are necessary to cure any constructional defect that the contractor failed to cure and the reasonable expenses of temporary housing reasonably necessary during the repair;

(c) The reduction in market value of the residence or accessory structure, if any, to the extent the reduction is because of structural failure;

(d) The loss of the use of all or any part of the residence;

(e) The reasonable value of any other property damaged by the constructional defect;

(f) Any additional costs reasonably incurred by the claimant, including, but not limited to, any costs and fees incurred for the retention of experts to:

(1) Ascertain the nature and extent of the constructional defects;

(2) Evaluate appropriate corrective measures to estimate the value of loss of use; and

(3) Estimate the value of loss of use, the cost of temporary housing and the reduction of market value of the residence; and

(g) Any interest provided by statute.

2. The amount of any attorney s fees awarded pursuant to this section must be approved by the court.

3. If a contractor complies with the provisions of NRS 40.600 to 40.695, inclusive, the claimant may not recover from the contractor, as a result of the constructional defect, anything other than that which is provided pursuant to NRS 40.600 to 40.695, inclusive.

4. This section must not be construed as impairing any contractual rights between a contractor and a subcontractor, supplier or design professional.

5. As used in this section, structural failure means physical damage to the load-bearing portion of a residence or appurtenance caused by a failure of the load-bearing portion of the residence or appurtenance.

(Added to NRS by 1995, 2541; A 1997, 2720; 2003, 2045)



NRS 40.660 - Nonacceptance of offer of settlement deemed rejection.

An offer of settlement made pursuant to paragraph (b) of subsection 2 of NRS 40.6472 that is not accepted within 35 days after the offer is received by the claimant is considered rejected if the offer contains a clear and understandable statement notifying the claimant of the consequences of the claimant s failure to respond or otherwise accept or reject the offer of settlement. An affidavit certifying rejection of an offer of settlement under this section may be filed with the court.

(Added to NRS by 1995, 2542; A 1999, 1442; 2003, 2045)



NRS 40.665 - Settlement by repurchase; certain offers of settlement deemed reasonable.

In addition to any other method provided for settling a claim pursuant to NRS 40.600 to 40.695, inclusive, a contractor may, pursuant to a written agreement entered into with a claimant, settle a claim by repurchasing the claimant s residence and the real property upon which it is located. The agreement may include provisions which reimburse the claimant for:

1. The market value of the residence as if no constructional defect existed, except that if a residence is less than 2 years of age and was purchased from the contractor against whom the claim is brought, the market value is the price at which the residence was sold to the claimant;

2. The value of any improvements made to the property by a person other than the contractor;

3. Reasonable attorney s fees and fees for experts; and

4. Any costs, including costs and expenses for moving and costs, points and fees for loans.

Any offer of settlement made that includes the items listed in this section shall be deemed reasonable for the purposes of subsection 1 of NRS 40.650.

(Added to NRS by 1995, 2542; A 1997, 2721; 2003, 2046)



NRS 40.667 - Effect of written waiver or settlement agreement when contractor fails to correct or repair defect properly; conditions to bringing action; effect of failure to prevail in action.

1. Except as otherwise provided in subsection 2, a written waiver or settlement agreement executed by a claimant after a contractor has corrected or otherwise repaired a constructional defect does not bar a claim for the constructional defect if it is determined that the contractor failed to correct or repair the defect properly.

2. The provisions of subsection 1 do not apply to any written waiver or settlement agreement described in subsection 1, unless:

(a) The claimant has obtained the opinion of an expert concerning the constructional defect;

(b) The claimant has provided the contractor with a written notice of the defect pursuant to NRS 40.645 and a copy of the expert s opinion; and

(c) The claimant and the contractor have complied with the requirements for inspection and repair as provided in NRS 40.600 to 40.695, inclusive.

3. The provisions of this section do not apply to repairs which are made pursuant to an election to repair pursuant to NRS 40.6472.

4. If a claimant does not prevail in any action which is not barred pursuant to this section, the court may:

(a) Deny the claimant s attorney s fees, fees for an expert witness or costs; and

(b) Award attorney s fees and costs to the contractor.

(Added to NRS by 1995, 2544; A 1997, 2723; 1999, 1442; 2003, 2046)



NRS 40.668 - Action against subdivider or master developer for defect in appurtenance in planned unit development: Conditions and limitations; tolling of statutes of limitation or repose; applicability.

1. Notwithstanding the provisions of NRS 40.600 to 40.695, inclusive, a claimant may not commence an action against a subdivider or master developer for a constructional defect in an appurtenance constructed on behalf of the subdivider or master developer in a planned unit development, to the extent that the appurtenance was constructed by or through a licensed general contractor, unless:

(a) The subdivider or master developer fails to provide to the claimant the name, address and telephone number of each contractor hired by the subdivider or master developer to construct the appurtenance within 30 days of the receipt by the subdivider or master developer of a request from the claimant for such information; or

(b) After the claimant has made a good faith effort to obtain full recovery from the contractors hired by the subdivider or master developer to construct the appurtenance, the claimant has not obtained a full recovery.

2. All statutes of limitation or repose applicable to a claim governed by this section are tolled from the time the claimant notifies a contractor hired by the subdivider or master developer of the claim until the earlier of the date:

(a) A court determines that the claimant cannot obtain a full recovery against those contractors; or

(b) The claimant receives notice that those contractors are bankrupt, insolvent or dissolved.

Tolling pursuant to this subsection applies only to the subdivider or master developer. Notwithstanding any applicable statute of limitation or repose, the claimant may commence an action against the subdivider or master developer for the claim within 1 year after the end of the tolling described in this subsection.

3. Nothing in this section prohibits the commencement of an action against a subdivider or master developer for a constructional defect in a residence sold, designed or constructed by or on behalf of the subdivider or master developer.

4. Nothing in this section prohibits a person other than the claimant from commencing an action against a subdivider or master developer to enforce the person s own rights.

5. The provisions of this section do not apply to a subdivider or master developer who acts as a general contractor or uses the subdivider s or master developer s license as a general contractor in the course of constructing the appurtenance that is the subject of the action.

6. As used in this section:

(a) Master developer means a person who buys, sells or develops a planned unit development, including, without limitation, a person who enters into a development agreement pursuant to NRS 278.0201.

(b) Planned unit development has the meaning ascribed to it in NRS 278A.065.

(c) Subdivider has the meaning ascribed to it in NRS 278.0185.

(Added to NRS by 1999, 1438)



NRS 40.670 - Defect which creates imminent threat to health or safety: Duty to cure; effect of failure to cure; exceptions.

1. A contractor, subcontractor, supplier or design professional who receives written notice of a constructional defect resulting from work performed by the contractor, subcontractor, supplier or design professional which creates an imminent threat to the health or safety of the inhabitants of the residence shall take reasonable steps to cure the defect as soon as practicable. The contractor, subcontractor, supplier or design professional shall not cure the defect by making any repairs for which such person is not licensed or by causing any repairs to be made by a person who is not licensed to make those repairs. If the contractor, subcontractor, supplier or design professional fails to cure the defect in a reasonable time, the owner of the residence may have the defect cured and may recover from the contractor, subcontractor, supplier or design professional the reasonable cost of the repairs plus reasonable attorney s fees and costs in addition to any other damages recoverable under any other law.

2. A contractor, subcontractor, supplier or design professional who does not cure a defect pursuant to this section because such person has determined, in good faith and after a reasonable inspection, that there is not an imminent threat to the health or safety of the inhabitants is not liable for attorney s fees and costs pursuant to this section, except that if a building inspector, building official or other similar authority employed by a governmental body with jurisdiction certifies that there is an imminent threat to the health and safety of the inhabitants of the residence, the contractor, subcontractor, supplier or design professional is subject to the provisions of subsection 1.

(Added to NRS by 1995, 2542; A 1997, 2721; 2001, 1249; 2003, 2046)



NRS 40.672 - Defect in new residence: Duty to repair; deadline for repair; extensions; disciplinary action for failure to comply.

Except as otherwise provided in NRS 40.670, if a contractor, subcontractor, supplier or design professional receives written notice of a constructional defect not more than 1 year after the close of escrow of the initial purchase of the residence, the contractor, subcontractor, supplier or design professional shall make the repairs within 45 days after receiving the written notice unless completion is delayed by the claimant or by other events beyond the control of the contractor, subcontractor, supplier or design professional, or timely completion of repairs is not reasonably possible. The contractor, subcontractor, supplier or design professional and claimant may agree in writing to extend the period prescribed by this section. If a contractor or subcontractor fails to comply with this section, the contractor or subcontractor is immediately subject to discipline pursuant to NRS 624.300.

(Added to NRS by 1999, 1437; A 2003, 2047)



NRS 40.675 - Inspection of repairs.

1. A contractor who makes or provides for repairs under NRS 40.600 to 40.695, inclusive, may take reasonable steps to prove that the repairs were made and to have them inspected.

2. The provisions of NRS 40.600 to 40.695, inclusive, regarding inspection and repair are in addition to any rights of inspection and settlement provided by common law or by another statute.

(Added to NRS by 1995, 2542)



NRS 40.680 - Mediation of certain claims required before action commenced or complaint amended; procedure; appointment of special master; effect of failure to mediate in good faith.

1. Except as otherwise provided in this chapter, before a claimant commences an action or amends a complaint to add a cause of action for a constructional defect against a contractor, subcontractor, supplier or design professional, the matter must be submitted to mediation, unless mediation is waived in writing by the contractor, subcontractor, supplier or design professional and the claimant.

2. The claimant and each party alleged to have caused the constructional defect must select a mediator by agreement. If the claimant and the other parties fail to agree upon a mediator within 20 days after a mediator is first selected by the claimant, any party may petition the American Arbitration Association, the Nevada Arbitration Association, Nevada Dispute Resolution Services or any other mediation service acceptable to the parties for the appointment of a mediator. A mediator so appointed may discover only those documents or records which are necessary to conduct the mediation. The mediator shall convene the mediation within 30 days after the matter is submitted to the mediator and shall complete the mediation within 45 days after the matter is submitted to the mediator, unless the parties agree to extend the time.

3. Before the mediation begins:

(a) The claimant shall deposit $50 with the mediation service; and

(b) Each other party shall deposit with the mediation service, in equal shares, the remaining amount estimated by the mediation service as necessary to pay the fees and expenses of the mediator for the first session of mediation and shall deposit additional amounts demanded by the mediation service as incurred for that purpose.

4. Unless otherwise agreed, the total fees for each day of mediation and the mediator must not exceed $750 per day.

5. If the parties do not reach an agreement concerning the matter during mediation or if any party who is alleged to have caused the constructional defect fails to pay the required fees and appear, the claimant may commence an action or amend a complaint to add a cause of action for the constructional defect in court and:

(a) The reasonable costs and fees of the mediation are recoverable by the prevailing party as costs of the action.

(b) Any party may petition the court in which the action is commenced for the appointment of a special master.

6. A special master appointed pursuant to subsection 5 may:

(a) Review all pleadings, papers or documents filed with the court concerning the action.

(b) Coordinate the discovery of any books, records, papers or other documents by the parties, including the disclosure of witnesses and the taking of the deposition of any party.

(c) Order any inspections on the site of the property by a party and any consultants or experts of a party.

(d) Order settlement conferences and attendance at those conferences by any representative of the insurer of a party.

(e) Require any attorney representing a party to provide statements of legal and factual issues concerning the action.

(f) Refer to the judge who appointed the special master or to the presiding judge of the court in which the action is commenced any matter requiring assistance from the court.

The special master shall not, unless otherwise agreed by the parties, personally conduct any settlement conferences or engage in any ex parte meetings regarding the action.

7. Upon application by a party to the court in which the action is commenced, any decision or other action taken by a special master appointed pursuant to this section may be appealed to the court for a decision.

8. A report issued by a mediator or special master that indicates that a party has failed to appear before the mediator or special master or to mediate in good faith is admissible in the action, but a statement or admission made by a party in the course of mediation is not admissible.

(Added to NRS by 1995, 2543; A 1997, 2721; 2003, 2047)



NRS 40.681 - Premediation discovery.

Not later than 15 days before the commencement of mediation required pursuant to NRS 40.680 and upon providing 15 days notice, each party shall provide to the other party, or shall make a reasonable effort to assist the other party to obtain, all relevant reports, photos, correspondence, plans, specifications, warranties, contracts, subcontracts, work orders for repair, videotapes, technical reports, soil and other engineering reports and other documents or materials relating to the claim that are not privileged.

(Added to NRS by 2003, 2041)



NRS 40.684 - Duties of insurer with respect to settlement conference.

1. If a settlement conference is held concerning a claim for a constructional defect, the special master, if any, or the judge presiding over the claim may order a representative of an insurer of a party to attend the settlement conference. If a representative of an insurer is ordered to attend the settlement conference, the insurer shall ensure that the representative is authorized, on behalf of the insurer, to:

(a) Bind the insurer to any settlement agreement relating to the claim;

(b) Enter into any agreement relating to coverage that may be available under the party s policy of insurance which is required to carry out any settlement relating to the claim; and

(c) Commit for expenditure money or other assets available under the party s policy of insurance.

2. If a representative of an insurer who is ordered to attend a settlement conference pursuant to subsection 1 fails to attend the settlement conference or attends but is substantially unprepared to participate, or fails to participate in good faith, the special master or the judge may, on the special master s or the judge s own motion or that of a party, issue any order with regard thereto that is just under the circumstances.

3. In lieu of or in addition to any other sanction, the special master or the judge may require the insurer to pay any reasonable expenses or attorney s fees incurred by a party because of the failure of the insurer or its representative to comply with the provisions of this section or any order issued pursuant to this section, unless the special master or the judge finds that the failure to comply was substantially justified or that any other circumstances make the award of such expenses or fees unjust.

4. Any insurer which conducts business in this State and which insures a party against liability for the claim shall be deemed to have consented to the jurisdiction of the special master or the judge for the purposes of this section.

5. The authority conferred upon the special master or the judge pursuant to this section is in addition to any other authority conferred upon the special master or the judge pursuant to any other statute or any court rule.

(Added to NRS by 2003, 2040)



NRS 40.687 - Disclosure of information concerning warranties after action is commenced; disclosure of information concerning insurance agreements; compelled production of information.

Notwithstanding any other provision of law:

1. A claimant shall, within 10 days after commencing an action against a contractor, disclose to the contractor all information about any homeowner s warranty that is applicable to the claim.

2. The contractor shall, no later than 10 days after a response is made pursuant to this chapter, disclose to the claimant any information about insurance agreements that may be obtained by discovery pursuant to rule 26(b)(2) of the Nevada Rules of Civil Procedure. Such disclosure does not affect the admissibility at trial of the information disclosed.

3. Except as otherwise provided in subsection 4, if either party fails to provide the information required pursuant to subsection 1 or 2 within the time allowed, the other party may petition the court to compel production of the information. Upon receiving such a petition, the court may order the party to produce the required information and may award the petitioning party reasonable attorney s fees and costs incurred in petitioning the court pursuant to this subsection.

4. The parties may agree to an extension of time to produce the information required pursuant to this section.

5. For the purposes of this section, information about insurance agreements is limited to any declaration sheets, endorsements and contracts of insurance issued to the contractor from the commencement of construction of the residence of the claimant to the date on which the request for the information is made and does not include information concerning any disputes between the contractor and an insurer or information concerning any reservation of rights by an insurer.

(Added to NRS by 1997, 2716; A 1999, 1443)



NRS 40.688 - Disclosure of defects by claimant to prospective purchaser of residence required; timing and contents of disclosure; duty of attorney to inform claimant of disclosure requirement.

1. If a claimant attempts to sell a residence that is or has been the subject of a claim governed by NRS 40.600 to 40.695, inclusive, the claimant shall disclose, in writing, to any prospective purchaser of the residence, not less than 30 days before the close of escrow for the sale of the residence or, if escrow is to close less than 30 days after the execution of the sales agreement, then immediately upon the execution of the sales agreement or, if a claim is initiated less than 30 days before the close of escrow, within 24 hours after giving written notice to the contractor pursuant to NRS 40.645:

(a) All notices given by the claimant to the contractor pursuant to NRS 40.600 to 40.695, inclusive, that are related to the residence;

(b) All opinions the claimant has obtained from experts regarding a constructional defect that is or has been the subject of the claim;

(c) The terms of any settlement, order or judgment relating to the claim; and

(d) A detailed report of all repairs made to the residence by or on behalf of the claimant as a result of a constructional defect that is or has been the subject of the claim.

2. Before taking any action on a claim pursuant to NRS 40.600 to 40.695, inclusive, the attorney for a claimant shall notify the claimant in writing of the provisions of this section.

(Added to NRS by 1999, 1439; A 2003, 2048)



NRS 40.6882 - Complainant defined.

As used in NRS 40.6884 and 40.6885, unless the context otherwise requires, complainant means a person who makes a claim or files an action against a design professional pursuant to NRS 40.600 to 40.695, inclusive.

(Added to NRS by 2001 Special Session, 66; A 2003, 2049)



NRS 40.6884 - Attorney required to consult expert; required affidavit of attorney; required report of expert.

1. Except as otherwise provided in subsection 2, in an action governed by NRS 40.600 to 40.695, inclusive, that is commenced against a design professional or a person primarily engaged in the practice of professional engineering, land surveying, architecture or landscape architecture, including, without limitation, an action for professional negligence, the attorney for the complainant shall file an affidavit with the court concurrently with the service of the first pleading in the action stating that the attorney:

(a) Has reviewed the facts of the case;

(b) Has consulted with an expert;

(c) Reasonably believes the expert who was consulted is knowledgeable in the relevant discipline involved in the action; and

(d) Has concluded on the basis of the attorney s review and the consultation with the expert that the action has a reasonable basis in law and fact.

2. The attorney for the complainant may file the affidavit required pursuant to subsection 1 at a later time if the attorney could not consult with an expert and prepare the affidavit before filing the action without causing the action to be impaired or barred by the statute of limitations or repose, or other limitations prescribed by law. If the attorney must submit the affidavit late, the attorney shall file an affidavit concurrently with the service of the first pleading in the action stating the attorney s reason for failing to comply with subsection 1 and the attorney shall consult with an expert and file the affidavit required pursuant to subsection 1 not later than 45 days after filing the action.

3. In addition to the statement included in the affidavit pursuant to subsection 1, a report must be attached to the affidavit. Except as otherwise provided in subsection 4, the report must be prepared by the expert consulted by the attorney and include, without limitation:

(a) The resume of the expert;

(b) A statement that the expert is experienced in each discipline which is the subject of the report;

(c) A copy of each nonprivileged document reviewed by the expert in preparing the expert s report, including, without limitation, each record, report and related document that the expert has determined is relevant to the allegations of negligent conduct that are the basis for the action;

(d) The conclusions of the expert and the basis for the conclusions; and

(e) A statement that the expert has concluded that there is a reasonable basis for filing the action.

4. In an action brought by a claimant in which an affidavit is required to be filed pursuant to subsection 1:

(a) The report required pursuant to subsection 3 is not required to include the information set forth in paragraphs (c) and (d) of subsection 3 if the claimant or the claimant s attorney files an affidavit, at the time that the affidavit is filed pursuant to subsection 1, stating that the claimant or the claimant s attorney made reasonable efforts to obtain the nonprivileged documents described in paragraph (c) of subsection 3, but was unable to obtain such documents before filing the action;

(b) The claimant or the claimant s attorney shall amend the report required pursuant to subsection 3 to include any documents and information required pursuant to paragraph (c) or (d) of subsection 3 as soon as reasonably practicable after receiving the document or information; and

(c) The court may dismiss the action if the claimant and the claimant s attorney fail to comply with the requirements of paragraph (b).

5. An expert consulted by an attorney to prepare an affidavit pursuant to this section must not be a party to the action.

6. As used in this section, expert means a person who is licensed in a state to engage in the practice of professional engineering, land surveying, architecture or landscape architecture.

(Added to NRS by 2001 Special Session, 66)



NRS 40.6885 - Effect of compliance with or failure to comply with

NRS 40.6884.

1. The court shall dismiss an action governed by NRS 40.600 to 40.695, inclusive, that is commenced against a design professional or a person primarily engaged in the practice of professional engineering, land surveying, architecture or landscape architecture, including, without limitation, an action for professional negligence, if the attorney for the complainant fails to:

(a) File an affidavit required pursuant to NRS 40.6884;

(b) File a report required pursuant to subsection 3 of NRS 40.6884; or

(c) Name the expert consulted in the affidavit required pursuant to subsection 1 of NRS 40.6884.

2. The fact that an attorney for a complainant has complied or failed to comply with the provisions of NRS 40.6884 is admissible in the action.

(Added to NRS by 2001 Special Session, 67)



NRS 40.6887 - Submission of questions or disputes concerning defects to State Contractors Board; regulations.

1. A claimant or any contractor, subcontractor, supplier or design professional may submit a question or dispute to the State Contractors Board concerning any matter which may affect or relate to a constructional defect, including, without limitation, questions concerning the need for repairs, the appropriate method for repairs, the sufficiency of any repairs that have been made and the respective rights and responsibilities of homeowners, claimants, contractors, subcontractors, suppliers and design professionals.

2. If a question or dispute is submitted to the State Contractors Board pursuant to this section, the State Contractors Board shall, pursuant to its regulations, rules and procedures, respond to the question or investigate the dispute and render a decision. Nothing in this section authorizes the State Contractors Board to require the owner of a residence or appurtenance to participate in any administrative hearing which is held pursuant to this section.

3. Not later than 30 days after a question or dispute is submitted to the State Contractors Board pursuant to subsection 1, the State Contractors Board shall respond to the question or render its decision. The response or decision of the State Contractors Board:

(a) Is not binding and is not subject to judicial review pursuant to the provisions of chapters 233B and 624 of NRS; and

(b) Is not admissible in any judicial or administrative proceeding brought pursuant to the provisions of this chapter.

4. The provisions of this chapter do not preclude a claimant or a contractor, subcontractor, supplier or design professional from pursuing any remedy otherwise available from the State Contractors Board pursuant to the provisions of chapter 624 of NRS concerning a constructional defect.

5. If an action for a constructional defect has been commenced, the court shall not stay or delay any proceedings before the court pending an answer to a question or decision concerning a dispute submitted to the State Contractors Board.

6. The State Contractors Board shall adopt regulations necessary to carry out the provisions of this section and may charge and collect reasonable fees from licensees to cover the cost of carrying out its duties pursuant to this section.

(Added to NRS by 2003, 2039; A 2005, 477)



NRS 40.689 - Preference given to action; action may be assigned to senior judge; assessment of additional expenses.

1. Upon petition by a party:

(a) The court shall give preference in setting a date for the trial of an action commenced pursuant to NRS 40.600 to 40.695, inclusive; and

(b) The court may assign an action commenced pursuant to NRS 40.600 to 40.695, inclusive, to a senior judge.

2. If the action is assigned to a senior judge upon petition by a party:

(a) Any additional expenses caused by the assignment must be borne equally by each party involved; or

(b) The judge may distribute any additional expenses among the parties as the judge deems appropriate.

(Added to NRS by 1997, 2716)



NRS 40.690 - Limitation on bringing claim against governmental entity during period for resolution; effect of settlement; contractor or claimant may require party to appear and participate.

1. A claim governed by NRS 40.600 to 40.695, inclusive, may not be brought by a claimant or contractor against a government, governmental agency or political subdivision of a government, during the period in which a claim for a constructional defect is being settled, mediated or otherwise resolved pursuant to NRS 40.600 to 40.695, inclusive. The settlement of such a claim does not affect the rights or obligations of the claimant or contractor in any action brought by the claimant or contractor against a third party.

2. A contractor or claimant may require a party against whom the contractor or claimant asserts a claim governed by NRS 40.600 to 40.695, inclusive, to appear and participate in proceedings held pursuant to those sections as if the party were a contractor and the party requiring the appearance were a claimant. The party must receive notice of the proceedings from the contractor or claimant.

(Added to NRS by 1995, 2544; A 1997, 2723; 1999, 1443)



NRS 40.692 - Notice not required to be given to intervener in action.

A claimant who commences an action for a constructional defect is not required to give written notice of a defect pursuant to NRS 40.645 to any person who intervenes in the action as a party after it is commenced. If such a person becomes a party to the action:

1. For the purposes of NRS 40.645, the person shall be deemed to have been given notice of the defect by the claimant on the date on which the person becomes a party to the action; and

2. The provisions of NRS 40.600 to 40.695, inclusive, apply to the person after that date.

(Added to NRS by 1999, 1438; A 2003, 2049)



NRS 40.695 - Tolling of statutes of limitation or repose; applicability.

1. Except as otherwise provided in subsection 2, statutes of limitation or repose applicable to a claim based on a constructional defect governed by NRS 40.600 to 40.695, inclusive, are tolled from the time notice of the claim is given, until 30 days after mediation is concluded or waived in writing pursuant to NRS 40.680.

2. Tolling under this section applies to a third party regardless of whether the party is required to appear in the proceeding.

(Added to NRS by 1995, 2544; A 1997, 2723; 1999, 1444; 2003, 2049)



NRS 40.750 - Fraud against financial institution or other lender for purpose of obtaining loan secured by lien on real property.

1. As used in this section, financial institution means a bank, mortgage broker, mortgage banker, credit union, thrift company or savings and loan association, or any subsidiary or affiliate of a bank, mortgage broker, mortgage banker, credit union, thrift company or savings and loan association, which is authorized to transact business in this State and which makes or acquires, in whole or in part, any loan of the kind described in subsection 2.

2. Except as otherwise provided in subsection 5, a person who, for the purpose of obtaining a loan secured by a lien on real property, knowingly conceals a material fact, or makes a false statement concerning a material fact knowing that the statement is false, is liable to any financial institution or other lender which relied upon the absence of that concealed fact or on that false statement for any damages it sustains because of the fraud.

3. In addition to its actual damages, a financial institution or other lender may recover exemplary or punitive damages in an amount not to exceed 50 percent of the actual damages awarded.

4. The cause of action provided by this section:

(a) Is not, for the purposes of NRS 40.430, an action for the recovery of any debt or an action for the enforcement of any right secured by mortgage or lien upon real estate.

(b) Is in addition to and not in substitution for any right of foreclosure existing in favor of the financial institution or other lender. Any recovery pursuant to this section does not limit the amount of a judgment awarded pursuant to NRS 40.459, but the financial institution or other lender is not entitled to recover actual damages more than once for the same loss.

5. The provisions of this section do not apply to any loan which is secured by a lien on real property used for residential purposes if:

(a) The residence is a single-family dwelling occupied by the person obtaining the loan, as represented by the person in connection with the person s application for the loan; and

(b) The loan is for the principal amount of $150,000 or less.

(Added to NRS by 1987, 1346; A 1999, 3802; 2003, 3570; 2007, 2850)



NRS 40.760 - Summary eviction of person using space in facility for storage as residence.

Repealed. (See chapter 278, Statutes of Nevada 2013, at page 1258.)



NRS 40.770 - Limitation on liability of seller, seller s agent and buyer s agent for failure to disclose certain facts concerning property.

1. Except as otherwise provided in subsection 6, in any sale, lease or rental of real property, the fact that the property is or has been:

(a) The site of a homicide, suicide or death by any other cause, except a death that results from a condition of the property;

(b) The site of any crime punishable as a felony other than a crime that involves the manufacturing of any material, compound, mixture or preparation which contains any quantity of methamphetamine; or

(c) Occupied by a person exposed to the human immunodeficiency virus or suffering from acquired immune deficiency syndrome or any other disease that is not known to be transmitted through occupancy of the property,

is not material to the transaction.

2. In any sale, lease or rental of real property, the fact that a sex offender, as defined in NRS 179D.095, resides or is expected to reside in the community is not material to the transaction, and the seller, lessor or landlord or any agent of the seller, lessor or landlord does not have a duty to disclose such a fact to a buyer, lessee or tenant or any agent of a buyer, lessee or tenant.

3. In any sale, lease or rental of real property, the fact that a facility for transitional living for released offenders that is licensed pursuant to chapter 449 of NRS is located near the property being sold, leased or rented is not material to the transaction.

4. A seller, lessor or landlord or any agent of the seller, lessor or landlord is not liable to the buyer, lessee or tenant in any action at law or in equity because of the failure to disclose any fact described in subsection 1, 2 or 3 that is not material to the transaction or of which the seller, lessor or landlord or agent of the seller, lessor or landlord had no actual knowledge.

5. Except as otherwise provided in an agreement between a buyer, lessee or tenant and that person s agent, an agent of the buyer, lessee or tenant is not liable to the buyer, lessee or tenant in any action at law or in equity because of the failure to disclose any fact described in subsection 1, 2 or 3 that is not material to the transaction or of which the agent of the buyer, lessee or tenant had no actual knowledge.

6. For purposes of this section, the fact that the property is or has been the site of a crime that involves the manufacturing of any material, compound, mixture or preparation which contains any quantity of methamphetamine is not material to the transaction if:

(a) All materials and substances involving methamphetamine have been removed from or remediated on the property by an entity certified or licensed to do so; or

(b) The property has been deemed safe for habitation by the board of health.

7. As used in this section:

(a) Board of health has the meaning ascribed to it in NRS 439.4797.

(b) Facility for transitional living for released offenders has the meaning ascribed to it in NRS 449.0055.

(Added to NRS by 1989, 629; A 1995, 845; 1997, 1674; 2003, 1338; 2005, 2353; 2007, 2772; 2009, 826)






Chapter 41 - Actions and Proceedings in Particular Cases Concerning Persons

NRS 41.010 - Commencement of action; service of summons upon State Controller.

An officer or person who has presented a claim against the State:

1. For services or advances authorized by law, and for which an appropriation has been made, but of which the amount has not been fixed by law; or

2. For refund of an overpayment,

which claim the State Board of Examiners or the State Controller has refused to allow, in whole or in part, may commence an action in any court having jurisdiction of the amount, for the recovery of such portion of the claim as has been rejected. In such action, the State of Nevada must be named as defendant, and the summons must be served upon the State Controller, and the action must proceed as other civil actions to final judgment.

[1911 CPA 711; RL 5653; NCL 9200] (NRS A 1967, 720; 1969, 1117; 2003, 627)



NRS 41.020 - Attorney General to defend; appeals.

The Attorney General shall defend all such actions on the part of the State. The State Controller shall cause to be subpoenaed and examined such witnesses and procure and cause to be introduced such documentary evidence as the State Controller shall deem necessary for the defense. Appeals may be taken in all such actions by the State Controller or the Attorney General in behalf of the State.

[1911 CPA 712; RL 5654; NCL 9201] (NRS A 1969, 1117)



NRS 41.030 - State Controller to draw warrant upon final judgment.

Upon the presentation of a certified copy of a final judgment in favor of the claimant in any such action, the State Controller shall draw a warrant in favor of the claimant for the amount awarded by the judgment.

[1911 CPA 713; RL 5655; NCL 9202]



NRS 41.0305 - Political subdivision defined.

As used in NRS 41.0305 to 41.039, inclusive, the term political subdivision includes an organization that was officially designated as a community action agency pursuant to 42 U.S.C. 2790 before that section was repealed and is included in the definition of an eligible entity pursuant to 42 U.S.C. 9902, the Nevada Rural Housing Authority, an airport authority created by special act of the Legislature, a regional transportation commission and a fire protection district, irrigation district, school district, governing body of a charter school, any other special district that performs a governmental function, even though it does not exercise general governmental powers, and the governing body of a university school for profoundly gifted pupils.

(Added to NRS by 1977, 455; A 1987, 95, 701, 740, 1395; 1989, 1723; 1993, 1210; 1995, 814; 1997, 1035; 1999, 3319; 2001, 826; 2005, 2429)



NRS 41.0307 - Employee, employment, immune contractor, public officer and officer defined.

As used in NRS 41.0305 to 41.039, inclusive:

1. Employee includes an employee of a:

(a) Part-time or full-time board, commission or similar body of the State or a political subdivision of the State which is created by law.

(b) Charter school.

(c) University school for profoundly gifted pupils described in chapter 392A of NRS.

2. Employment includes any services performed by an immune contractor.

3. Immune contractor means any natural person, professional corporation or professional association which:

(a) Is an independent contractor with the State pursuant to NRS 333.700; and

(b) Contracts to provide medical services for the Department of Corrections.

As used in this subsection, professional corporation and professional association have the meanings ascribed to them in NRS 89.020.

4. Public officer or officer includes:

(a) A member of a part-time or full-time board, commission or similar body of the State or a political subdivision of the State which is created by law.

(b) A public defender and any deputy or assistant attorney of a public defender or an attorney appointed to defend a person for a limited duration with limited jurisdiction.

(c) A district attorney and any deputy or assistant district attorney or an attorney appointed to prosecute a person for a limited duration with limited jurisdiction.

(Added to NRS by 1977, 1536; A 1981, 247; 1987, 95, 539; 1989, 695; 1991, 142; 1993, 2261; 1997, 914; 1999, 3319; 2001 Special Session, 213; 2003, 329; 2005, 2430; 2009, 2231)



NRS 41.0308 - Volunteer crossing guard for county school district deemed employee of political subdivision of State if volunteer has completed approved training.

For the purposes of NRS 41.0305 to 41.039, inclusive, a person who volunteers to a county school district or to a local law enforcement agency to serve as a crossing guard for a county school district shall be deemed an employee of a political subdivision of the State if the person has successfully completed a training course in traffic safety that has been approved by a local law enforcement agency.

(Added to NRS by 1995, 98)



NRS 41.0309 - Employee of or volunteer for public fire-fighting agency deemed employee of State or political subdivision of State.

For the purposes of NRS 41.0305 to 41.039, inclusive, an employee of or volunteer for a public fire-fighting agency shall be deemed an employee of the State or a political subdivision of the State.

(Added to NRS by 1993, 874)



NRS 41.031 - Waiver applies to State and its political subdivisions; naming State as defendant; service of process; State does not waive immunity conferred by Eleventh Amendment.

1. The State of Nevada hereby waives its immunity from liability and action and hereby consents to have its liability determined in accordance with the same rules of law as are applied to civil actions against natural persons and corporations, except as otherwise provided in NRS 41.032 to 41.038, inclusive, 485.318, subsection 3 and any statute which expressly provides for governmental immunity, if the claimant complies with the limitations of NRS 41.010 or the limitations of NRS 41.032 to 41.036, inclusive. The State of Nevada further waives the immunity from liability and action of all political subdivisions of the State, and their liability must be determined in the same manner, except as otherwise provided in NRS 41.032 to 41.038, inclusive, subsection 3 and any statute which expressly provides for governmental immunity, if the claimant complies with the limitations of NRS 41.032 to 41.036, inclusive.

2. An action may be brought under this section against the State of Nevada or any political subdivision of the State. In any action against the State of Nevada, the action must be brought in the name of the State of Nevada on relation of the particular department, commission, board or other agency of the State whose actions are the basis for the suit. An action against the State of Nevada must be filed in the county where the cause or some part thereof arose or in Carson City. In an action against the State of Nevada, the summons and a copy of the complaint must be served upon:

(a) The Attorney General, or a person designated by the Attorney General, at the Office of the Attorney General in Carson City; and

(b) The person serving in the office of administrative head of the named agency.

3. The State of Nevada does not waive its immunity from suit conferred by Amendment XI of the Constitution of the United States.

(Added to NRS by 1965, 1413; A 1975, 209, 421; 1977, 275; 1979, 628; 1987, 95; 1989, 695; 1991, 142; 1993, 148, 824, 1501, 2489, 2491, 2492; 1995, 583, 639; 1997, 473; 2003, 329)



NRS 41.032 - Acts or omissions of officers, employees and immune contractors.

Except as provided in NRS 278.0233 no action may be brought under NRS 41.031 or against an immune contractor or an officer or employee of the State or any of its agencies or political subdivisions which is:

1. Based upon an act or omission of an officer, employee or immune contractor, exercising due care, in the execution of a statute or regulation, whether or not such statute or regulation is valid, if the statute or regulation has not been declared invalid by a court of competent jurisdiction; or

2. Based upon the exercise or performance or the failure to exercise or perform a discretionary function or duty on the part of the State or any of its agencies or political subdivisions or of any officer, employee or immune contractor of any of these, whether or not the discretion involved is abused.

(Added to NRS by 1965, 1413; A 1967, 992; 1977, 1536; 1983, 2100; 1987, 540)



NRS 41.0322 - Actions by persons in custody of Department of Corrections to recover compensation for loss or injury.

1. A person who is or was in the custody of the Department of Corrections may not proceed with any action against the Department or any of its agents, former officers, employees or contractors to recover compensation for the loss of the person s personal property, property damage, personal injuries or any other claim arising out of a tort pursuant to NRS 41.031 unless the person has exhausted the person s administrative remedies provided by NRS 209.243 and the regulations adopted pursuant thereto.

2. The filing of an administrative claim pursuant to NRS 209.243 is not a condition precedent to the filing of an action pursuant to NRS 41.031.

3. An action filed by a person in accordance with this section before the exhaustion of the person s administrative remedies must be stayed by the court in which the action is filed until the administrative remedies are exhausted. The court shall dismiss the action if the person has not timely filed the person s administrative claim pursuant to NRS 209.243.

4. If a person has exhausted the person s administrative remedies and has filed and is proceeding with a civil action to recover compensation for the loss of the person s personal property, property damage, personal injuries or any other claim arising out of a tort, the Office of the Attorney General must initiate and conduct all negotiations for settlement relating to that action.

(Added to NRS by 1993, 1210; A 1995, 1517; 2001 Special Session, 213)



NRS 41.0325 - Negligence or willful misconduct of minor driver in legal custody of State.

No action may be commenced pursuant to subsection 2 of NRS 483.300 against the State, a county or an officer or employee of the State or a county for damages caused by the negligence or willful misconduct of a minor driver whose application for a driver s license was signed by the officer or employee while the minor was in the legal custody of the State or county.

(Added to NRS by 1989, 695; A 2005, 1043)



NRS 41.0327 - Injuries arising from acts incident to certain solicitations of charitable contributions.

No action may be brought under NRS 41.031 or against an officer or employee of the State or any of its agencies or political subdivisions which is based upon any injuries to any person or property arising from or incident to the act of solicitation permitted pursuant to NRS 244.3555, 268.423 or 408.601.

(Added to NRS by 1991, 142)



NRS 41.033 - Failure to inspect or discover hazards, deficiencies or other matters; inspection does not create warranty or assurance concerning hazards, deficiencies or other matters.

1. No action may be brought under NRS 41.031 or against an officer or employee of the State or any of its agencies or political subdivisions which is based upon:

(a) Failure to inspect any building, structure, vehicle, street, public highway or other public work, facility or improvement to determine any hazards, deficiencies or other matters, whether or not there is a duty to inspect; or

(b) Failure to discover such a hazard, deficiency or other matter, whether or not an inspection is made.

2. An inspection conducted with regard to a private building, structure, facility or improvement constitutes a public duty and does not warrant or ensure the absence of any hazard, deficiency or other matter.

(Added to NRS by 1965, 1413; A 1967, 993; 1977, 1537; 1993, 2886)



NRS 41.0331 - Construction of fence or other safeguard around dangerous condition at abandoned mine.

A person, the State of Nevada, any political subdivision of the State, any agency of the State or any agency of its political subdivisions is immune from civil liability for damages sustained as a result of any act or omission by the person, State, political subdivision or agency in constructing, or causing to be constructed, pursuant to standards prescribed by the Commission on Mineral Resources, a fence or other safeguard around an excavation, shaft, hole or other dangerous condition at an abandoned mine for which the person, State, political subdivision or agency is not otherwise responsible.

(Added to NRS by 1989, 1556)



NRS 41.0332 - Acts or omissions of volunteer school crossing guards.

County school districts and local law enforcement agencies are not liable for the negligent acts or omissions of a person who volunteers to serve as a crossing guard, unless:

1. The volunteer made a specific promise or representation to a natural person who relied upon the promise or representation to the person s detriment; or

2. The conduct of the volunteer affirmatively caused the harm.

The provisions of this section are not intended to abrogate the principle of common law that the duty of governmental entities to provide services is a duty owed to the public, not to individual persons.

(Added to NRS by 1995, 98)



NRS 41.0333 - Acts or omissions of members or employees of Nevada National Guard.

No action may be brought under NRS 41.031 or against the State of Nevada or the Nevada National Guard or a member or employee of the Nevada National Guard which action is based upon an act or omission of the member or employee while engaged in state or federal training of the Nevada National Guard or duty as prescribed by Title 32 of U.S.C., or regulations adopted pursuant thereto, whether such training or duty is performed within or without the boundaries of this state.

(Added to NRS by 1975, 209)



NRS 41.0334 - Persons engaged in certain criminal acts in or on public buildings or vehicles; exceptions.

1. Except as otherwise provided in subsection 2, no action may be brought under NRS 41.031 or against an officer or employee of the State or any of its agencies or political subdivisions for injury, wrongful death or other damage sustained in or on a public building or public vehicle by a person who was engaged in any criminal act proscribed in NRS 205.005 to 205.080, inclusive, 205.220, 205.226, 205.228, 205.240, 205.271 to 205.2741, inclusive, 206.310, 206.330, 206.335, 207.210, 331.200 or 393.410 at the time of the injury, wrongful death or damage was caused.

2. Subsection 1 does not apply to any action for injury, wrongful death or other damage:

(a) Intentionally caused or contributed to by an officer or employee of the State or any of its agencies or political subdivisions; or

(b) Resulting from the deprivation of any rights, privileges or immunities secured by the United States Constitution or the Constitution of the State of Nevada.

3. As used in this section:

(a) Public building includes every house, shed, tent or booth, whether or not completed, suitable for affording shelter for any human being or as a place where any property is or will be kept for use, sale or deposit, and the grounds appurtenant thereto; and

(b) Public vehicle includes every device in, upon or by which any person or property is or may be transported or drawn upon a public highway, waterway or airway,

owned, in whole or in part, possessed, used by or leased to the State or any of its agencies or political subdivisions.

(Added to NRS by 1987, 94, 95; A 1995, 738; 1997, 346; 2007, 2299; 2009, 23)



NRS 41.0335 - Actions against certain officers and employees of political subdivisions for acts or omissions of other persons.

1. No action may be brought against:

(a) A sheriff or county assessor which is based solely upon any act or omission of a deputy;

(b) A chief of a police department which is based solely upon any act or omission of an officer of the department;

(c) A chief of a fire department which is based solely upon any act or omission of a firefighter or other person called to assist the department;

(d) A member of the board of trustees of a county school district, the superintendent of schools of that school district or the principal of a school, which is based solely upon any act or omission of a person volunteering as a crossing guard; or

(e) A chief of a local law enforcement agency which is based solely on any act or omission of a person volunteering as a crossing guard.

2. This section does not:

(a) Limit the authority of the State or a political subdivision or a public corporation of the State to bring an action on any bond or insurance policy provided pursuant to law for or on behalf of any person who may be aggrieved or wronged.

(b) Limit or abridge the jurisdiction of any court to render judgment upon any such bond or insurance policy for the benefit of any person so aggrieved or wronged.

(Added to NRS by 1969, 563; A 1987, 216; 1995, 99; 1997, 1584; 2005, 316)



NRS 41.0336 - Acts or omissions of firefighters or law enforcement officers.

A fire department or law enforcement agency is not liable for the negligent acts or omissions of its firefighters or officers or any other persons called to assist it, nor are the individual officers, employees or volunteers thereof, unless:

1. The firefighter, officer or other person made a specific promise or representation to a natural person who relied upon the promise or representation to the person s detriment; or

2. The conduct of the firefighter, officer or other person affirmatively caused the harm.

The provisions of this section are not intended to abrogate the principle of common law that the duty of governmental entities to provide services is a duty owed to the public, not to individual persons.

(Added to NRS by 1987, 216; A 2005, 317)



NRS 41.03365 - Actions concerning equipment or personal property donated in good faith to volunteer fire department.

No action may be brought under NRS 41.031 or against an immune contractor or an officer or employee of the State or any of its agencies or political subdivisions for damages caused by any equipment or other personal property that was provided by any of them, in good faith and without charge, to a volunteer fire department for use by the volunteer fire department in carrying out its duties.

(Added to NRS by 2003, 329)



NRS 41.0337 - State or political subdivision to be named party defendant.

1. No tort action arising out of an act or omission within the scope of a person s public duties or employment may be brought against any present or former:

(a) Local judicial officer or state judicial officer;

(b) Officer or employee of the State or of any political subdivision;

(c) Immune contractor; or

(d) State Legislator,

unless the State or appropriate political subdivision is named a party defendant under NRS 41.031.

2. No tort action may be brought against a person who is named as a defendant in the action solely because of an alleged act or omission relating to the public duties or employment of any present or former:

(a) Local judicial officer or state judicial officer;

(b) Officer or employee of the State or of any political subdivision;

(c) Immune contractor; or

(d) State Legislator,

unless the State or appropriate political subdivision is named a party defendant under NRS 41.031.

3. As used in this section:

(a) Local judicial officer has the meaning ascribed to it in NRS 41.03377.

(b) State judicial officer has the meaning ascribed to it in NRS 41.03385.

(Added to NRS by 1975, 896; A 1977, 481, 1537; 1979, 1731; 1987, 540; 2013, 1494)



NRS 41.03375 - Definitions.

As used in NRS 41.03375 to 41.03473, inclusive, unless the context otherwise requires, the words and terms defined in NRS 41.03377, 41.0338 and 41.03385 have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 1494)



NRS 41.03377 - Local judicial officer defined.

Local judicial officer means a justice of the peace, senior justice of the peace, municipal judge or senior municipal judge.

(Added to NRS by 2013, 1494)



NRS 41.0338 - Official attorney defined.

Official attorney means:

1. The Attorney General, in an action which involves:

(a) A present or former state judicial officer, State Legislator, officer or employee of this State, immune contractor or member of a state board or commission; or

(b) A person who is named as a defendant in the action solely because of an alleged act or omission relating to the public duties or employment of a person listed in paragraph (a).

2. The chief legal officer or other authorized legal representative of a political subdivision, in an action which involves:

(a) A present or former local judicial officer of that political subdivision, a present or former officer or employee of that political subdivision or a present or former member of a local board or commission; or

(b) A person who is named as a defendant in the action solely because of an alleged act or omission relating to the public duties or employment of a person listed in paragraph (a).

(Added to NRS by 1979, 1733; A 1987, 540; 1999, 782; 2001, 63, 64; 2013, 1494)



NRS 41.03385 - State judicial officer defined.

State judicial officer means a justice of the Supreme Court, senior justice, judge of a district court or senior judge.

(Added to NRS by 2013, 1494)



NRS 41.0339 - Circumstances under which official attorney to provide defense or employ special counsel.

1. The official attorney shall provide for the defense, including the defense of cross-claims and counterclaims, of any present or former local judicial officer, state judicial officer, officer or employee of the State or a political subdivision, immune contractor or State Legislator in any civil action brought against that person based on any alleged act or omission relating to the person s public duties or employment, or any other person who is named as a defendant in a civil action solely because of an alleged act or omission relating to the public duties or employment of a local judicial officer, state judicial officer, officer or employee of the State or a political subdivision, immune contractor or State Legislator, if:

(a) Within 15 days after service of a copy of the summons and complaint or other legal document commencing the action, the person submits a written request for defense:

(1) To the official attorney; or

(2) If the officer, employee or immune contractor has an administrative superior, to the administrator of the person s agency and the official attorney; and

(b) The official attorney has determined that the act or omission on which the action is based appears to be within the course and scope of public duty or employment and appears to have been performed or omitted in good faith.

2. If the official attorney determines that it is impracticable, uneconomical or could constitute a conflict of interest for the legal service to be rendered by the official attorney or a deputy of the official attorney, the official attorney must employ special counsel pursuant to NRS 41.03435 or 41.0344, whichever is applicable.

(Added to NRS by 1979, 1733; A 1987, 541; 2013, 1495)



NRS 41.0341 - Time for filing responsive pleading.

If the complaint is filed in a court of this state:

1. The local judicial officer, state judicial officer, officer, employee, board or commission member, State Legislator or other person for whom the official attorney is required to provide a defense pursuant to NRS 41.0339; and

2. The state or any political subdivision named as a party defendant,

each has 45 days after their respective dates of service to file an answer or other responsive pleading.

(Added to NRS by 1979, 1733; A 2013, 1495)



NRS 41.03415 - Determination by official attorney whether or not to tender defense.

1. The official attorney shall determine as promptly as possible whether or not to tender the defense of the person submitting the request. Until the decision is made, the official attorney shall take appropriate action to defend or otherwise protect the time of the person submitting the request to file a responsive pleading.

2. In any case in which the official attorney determines not to defend, the official attorney shall give written notice to the person who requested the defense either:

(a) Ten days before the date an answer or other responsive pleading must be filed with the court; or

(b) If the defense has been commenced, 20 days before the time an application is made with the court to withdraw as the attorney of record in accordance with NRS 41.0346.

(Added to NRS by 1979, 1733)



NRS 41.0342 - Arrangements and circumstances of defense not admissible in evidence.

No fact pertaining to the arrangements or circumstances by which the State or political subdivision or any attorney thereof defends any person or does not do so is admissible in evidence at trial or in any other proceeding in the civil action in which that person is a defendant, except in connection with an application to withdraw as the attorney of record.

(Added to NRS by 1979, 1734)



NRS 41.0343 - Waiver of attorney-client privilege may not be required.

The State or appropriate political subdivision may not require a waiver of the attorney-client privilege as a condition of tendering the defense of any of its officers or employees, but nothing in this section precludes an application to withdraw as the attorney of record.

(Added to NRS by 1979, 1734)



NRS 41.03435 - Employment of special counsel by Attorney General.

The Attorney General may employ special counsel whose compensation must be fixed by the Attorney General, subject to the approval of the State Board of Examiners, if the Attorney General determines at any time prior to trial that it is impracticable, uneconomical or could constitute a conflict of interest for the legal service to be rendered by the Attorney General or a deputy attorney general. Compensation for special counsel must be paid out of:

1. The Reserve for Statutory Contingency Account; or

2. Available federal grants or a permanent fund in the State Treasury other than the State General Fund.

(Added to NRS by 1979, 1734; A 1991, 1751; 2013, 1053)



NRS 41.0344 - Employment of special counsel by chief legal officer or attorney of political subdivision.

The chief legal officer or attorney of a political subdivision may employ special counsel whose compensation must be fixed by the governing body of the political subdivision if he or she determines at any time prior to trial that it is impracticable or could constitute a conflict of interest for the legal services to be rendered by the chief legal officer or attorney of the political subdivision. Compensation for special counsel must be paid by the political subdivision.

(Added to NRS by 1979, 1734)



NRS 41.0345 - Defense may be tendered to insurer authorized to defend action.

The official attorney may provide for the defense of any person who is entitled to a defense from the State or political subdivision by tendering the defense to an insurer who, pursuant to a contract of insurance, is authorized to defend the action.

(Added to NRS by 1979, 1734; A 1999, 782)



NRS 41.03455 - Defendant may employ own counsel.

At any time after a written request for defense is submitted to the official attorney, the person requesting the defense may employ his or her own counsel to defend the action. At that time, the State or political subdivision is excused from any further duty to represent that person and is not liable for any expenses in defending the action, including court costs and attorney s fees.

(Added to NRS by 1979, 1734)



NRS 41.0346 - Withdrawal of official attorney as attorney of record.

1. At any time after the official attorney has appeared in any civil action and commenced to defend any person sued as a local judicial officer, state judicial officer, public officer, employee, immune contractor, member of a board or commission, State Legislator or any other person defended by the official attorney pursuant to NRS 41.0339, the official attorney may apply to any court to withdraw as the attorney of record for that person based upon:

(a) Discovery of any new material fact which was not known at the time the defense was tendered and which would have altered the decision to tender the defense;

(b) Misrepresentation of any material fact by the person requesting the defense, if that fact would have altered the decision to tender the defense if the misrepresentation had not occurred;

(c) Discovery of any mistake of fact which was material to the decision to tender the defense and which would have altered the decision but for the mistake;

(d) Discovery of any fact which indicates that the act or omission on which the civil action is based was not within the course and scope of public duty or employment or was wanton or malicious;

(e) Failure of the defendant to cooperate in good faith with the defense of the case; or

(f) If the action has been brought in a court of competent jurisdiction of this state, failure to name the State or political subdivision as a party defendant, if there is sufficient evidence to establish that the civil action is clearly not based on any act or omission relating to the public duties or employment of a local judicial officer, state judicial officer, public officer, employee, immune contractor, member of a board or commission or State Legislator.

2. If any court grants a motion to withdraw on any of the grounds set forth in subsection 1 brought by the official attorney, the State or political subdivision has no duty to continue to defend any person who is the subject of the motion to withdraw.

(Added to NRS by 1979, 1734; A 1987, 541; 1999, 782; 2013, 1496)



NRS 41.0347 - Liability of State or political subdivision for failure to provide defense.

1. If the official attorney does not provide for the defense of a present or former local judicial officer, state judicial officer, officer, employee, immune contractor, member of a board or commission of the State or any political subdivision or State Legislator in any civil action in which the State or political subdivision is also a named defendant, or which was brought in a court other than a court of competent jurisdiction of this state, and if it is judicially determined that the injuries arose out of an act or omission of that person during the performance of any duty within the course and scope of the person s public duty or employment and that the person s act or omission was not wanton or malicious:

(a) If the Attorney General was responsible for providing the defense, the State is liable to that person for reasonable expenses in prosecuting the person s own defense, including court costs and attorney s fees. These expenses must be paid, upon approval by the State Board of Examiners, from the Reserve for Statutory Contingency Account.

(b) If the chief legal officer or attorney of a political subdivision was responsible for providing the defense, the political subdivision is liable to that person for reasonable expenses in carrying on the person s own defense, including court costs and attorney s fees.

2. If the official attorney does not provide for the defense of a person who is named a defendant in any civil action solely because of an alleged act or omission relating to the public duties or employment of a present or former local judicial officer, state judicial officer, officer or employee of the State or any political subdivision, immune contractor or State Legislator and the State or political subdivision is also named a defendant, or the civil action was brought in a court other than a court of competent jurisdiction of this State, and if it is judicially determined that the injuries arose out of an act or omission of a local judicial officer, state judicial officer, officer or employee of the State or any political subdivision, immune contractor or State Legislator during the performance of any duty within the course and scope of such a person s public duty or employment and that the person s act or omission was not wanton or malicious:

(a) If the Attorney General was responsible for providing the defense, the State is liable to the person for reasonable expenses in prosecuting the person s own defense, including court costs and attorney s fees. These expenses must be paid, upon approval by the State Board of Examiners, from the Reserve for Statutory Contingency Account.

(b) If the chief legal officer or attorney of a political subdivision was responsible for providing the defense, the political subdivision is liable to that person for reasonable expenses in carrying on the person s own defense, including court costs and attorney s fees.

(Added to NRS by 1979, 1735; A 1987, 542; 1991, 1751; 2013, 1496)



NRS 41.03473 - Provisions providing for defense by official attorney do not abrogate, alter or affect immunity or protection provided by law.

The provisions of NRS 41.03375 to 41.03473, inclusive, do not abrogate or otherwise alter or affect any immunity from, or protection against, any civil action or civil liability which is provided by law to a local judicial officer, state judicial officer, officer or employee of this State or a political subdivision of this State, immune contractor, State Legislator, member of a state board or commission or member of a local board or commission for any act or omission relating to the person s public duties or employment.

(Added to NRS by 2013, 1494)



NRS 41.03475 - No judgment against State or political subdivision permitted for acts outside scope of public duties or employment; exception.

Except as otherwise provided in NRS 41.745, no judgment may be entered against the State of Nevada or any agency of the State or against any political subdivision of the State for any act or omission of any present or former officer, employee, immune contractor, member of a board or commission or State Legislator which was outside the course and scope of the person s public duties or employment.

(Added to NRS by 1979, 1735; A 1987, 542; 1997, 1357)



NRS 41.0348 - Special verdict required.

In every action or proceeding in any court of this state in which both the State or political subdivision and any present or former officer, employee, immune contractor or member of a board or commission thereof or any present or former State Legislator are named defendants, the court or jury in rendering any final judgment, verdict, or other disposition shall return a special verdict in the form of written findings which determine whether:

1. The individual defendant was acting within the scope of the defendant s public duty or employment; and

2. The alleged act or omission by the individual defendant was wanton or malicious.

(Added to NRS by 1979, 1735; A 1987, 542)



NRS 41.0349 - Indemnification of present or former public officer, employee, immune contractor or State Legislator.

In any civil action brought against any present or former officer, employee, immune contractor, member of a board or commission of the State or a political subdivision or State Legislator, in which a judgment is entered against the person based on any act or omission relating to the person s public duty or employment, the State or political subdivision shall indemnify the person unless:

1. The person failed to submit a timely request for defense;

2. The person failed to cooperate in good faith in the defense of the action;

3. The act or omission of the person was not within the scope of the person s public duty or employment; or

4. The act or omission of the person was wanton or malicious.

(Added to NRS by 1979, 1735; A 1987, 543)



NRS 41.035 - Limitation on award for damages in tort actions.

1. An award for damages in an action sounding in tort brought under NRS 41.031 or against a present or former officer or employee of the State or any political subdivision, immune contractor or State Legislator arising out of an act or omission within the scope of the person s public duties or employment may not exceed the sum of $100,000, exclusive of interest computed from the date of judgment, to or for the benefit of any claimant. An award may not include any amount as exemplary or punitive damages.

2. The limitations of subsection 1 upon the amount and nature of damages which may be awarded apply also to any action sounding in tort and arising from any recreational activity or recreational use of land or water which is brought against:

(a) Any public or quasi-municipal corporation organized under the laws of this State.

(b) Any person with respect to any land or water leased or otherwise made available by that person to any public agency.

(c) Any Indian tribe, band or community whether or not a fee is charged for such activity or use. The provisions of this paragraph do not impair or modify any immunity from liability or action existing on February 26, 1968, or arising after February 26, 1968, in favor of any Indian tribe, band or community.

The Legislature declares that the purpose of this subsection is to effectuate the public policy of the State of Nevada by encouraging the recreational use of land, lakes, reservoirs and other water owned or controlled by any public or quasi-municipal agency or corporation of this State, wherever such land or water may be situated.

(Added to NRS by 1965, 1414; A 1968, 44; 1973, 1532; 1977, 985, 1539; 1979, 1736; 1987, 543; 1995, 1073; 2007, 3024, 3025)



NRS 41.036 - Filing tort claim against State with Attorney General; filing tort claim against political subdivision with governing body; review and investigation by Attorney General of tort claim against State; regulations by State Board of Examiners.

1. Each person who has a claim against the State or any of its agencies arising out of a tort must file the claim within 2 years after the time the cause of action accrues with the Attorney General.

2. Each person who has a claim against any political subdivision of the State arising out of a tort must file the claim within 2 years after the time the cause of action accrues with the governing body of that political subdivision.

3. The filing of a claim in tort against the State or a political subdivision as required by subsections 1 and 2 is not a condition precedent to bringing an action pursuant to NRS 41.031.

4. The Attorney General shall, if authorized by regulations adopted by the State Board of Examiners pursuant to subsection 6, approve, settle or deny each claim that is:

(a) Filed pursuant to subsection 1; and

(b) Not required to be passed upon by the Legislature.

5. If the Attorney General is not authorized to approve, settle or deny a claim filed pursuant to subsection 1, the Attorney General shall investigate the claim and submit a report of findings to the State Board of Examiners concerning that claim.

6. The State Board of Examiners shall adopt regulations that specify:

(a) The type of claim that the Attorney General is required to approve, settle or deny pursuant to subsection 4; and

(b) The procedure to be used by the Attorney General to approve, settle or deny that claim.

(Added to NRS by 1965, 1414; A 1969, 1117; 1979, 629; 1981, 1885; 1983, 103; 1993, 1502; 1997, 280)



NRS 41.037 - Administrative settlement of claims or actions.

1. Upon receiving a report of findings pursuant to subsection 5 of NRS 41.036, the State Board of Examiners may approve, settle or deny any claim or action against the State, any of its agencies or any of its present or former officers, employees, immune contractors or State Legislators.

2. Upon approval of a claim by the State Board of Examiners or the Attorney General pursuant to subsection 4 of NRS 41.036:

(a) The State Controller shall draw a warrant for the payment of the claim; and

(b) The State Treasurer shall pay the claim from:

(1) The Fund for Insurance Premiums; or

(2) The Reserve for Statutory Contingency Account.

3. The governing body of any political subdivision whose authority to allow and approve claims is not otherwise fixed by statute may:

(a) Approve, settle or deny any claim or action against that subdivision or any of its present or former officers or employees; and

(b) Pay the claim or settlement from any money appropriated or lawfully available for that purpose.

(Added to NRS by 1965, 1414; A 1973, 1532; 1977, 1539; 1979, 1736; 1985, 544; 1987, 544; 1989, 310; 1991, 1752; 1997, 281)



NRS 41.0375 - Agreement to settle: Prohibited contents; required contents; constitutes public record; void under certain circumstances.

1. Any agreement to settle a claim or action brought under NRS 41.031 or against a present or former officer or employee of the State or any political subdivision, immune contractor or State Legislator:

(a) Must not provide that any or all of the terms of the agreement are confidential.

(b) Must include the amount of any attorney s fees and costs to be paid pursuant to the agreement.

(c) Is a public record and must be open for inspection pursuant to NRS 239.010.

2. Any provision of an agreement to settle a claim or action brought under NRS 41.031 or against a present or former officer or employee of the State or any political subdivision, immune contractor or State Legislator that conflicts with this section is void.

(Added to NRS by 2001, 826)



NRS 41.038 - Insurance of officers, employees and immune contractors of State or local government against liability.

1. The State and any local government may:

(a) Insure itself against any liability arising under NRS 41.031.

(b) Insure any of its officers, employees or immune contractors against tort liability resulting from an act or omission in the scope of the person s employment.

(c) Insure against the expense of defending a claim against itself or any of its officers, employees or immune contractors whether or not liability exists on such a claim.

2. Any school district may insure any peace officer, requested to attend any school function, against tort liability resulting from an act or omission in the scope of the peace officer s employment while attending such a function.

3. As used in this section:

(a) Insure means to purchase a policy of insurance or establish a self-insurance reserve or fund, or any combination thereof.

(b) Local government means every political subdivision and every other governmental entity in this State.

(Added to NRS by 1965, 1414; A 1969, 272, 564; 1977, 388; 1987, 544)



NRS 41.0385 - Claims made against state agencies and local governments for tortious conduct: Annual filing of summary of claims with Secretary of State or clerk of local government; summaries of claims are public records.

1. On or before January 10 of each year, for the preceding calendar year, each agency represented by the Attorney General shall submit to the Attorney General a summary of all claims made against the agency for tortious conduct. On or before February 1 of each year, the Attorney General shall compile the summaries submitted pursuant to this subsection and file the compilation with the Secretary of State. The compilation is a public record open to inspection.

2. On or before February 1 of each year, for the preceding calendar year, the district attorney, city attorney or other attorney on behalf of each local government shall compile and file with the clerk of its governing body a summary of all claims made against that government for tortious conduct. The summary is a public record open to inspection.

3. The claims summarized pursuant to this section must be arranged by category of wrong alleged, such as battery, false arrest, negligent injury, wrongful death, and the like, and divided by status into:

(a) Claims paid;

(b) Judgments entered but unpaid; and

(c) Claims pending.

A total must be shown for each status in each category, and a total overall for each status and each category.

4. For each claim must be shown:

(a) The name of the claimant;

(b) The amount paid, reduced to judgment, or claimed, as the case may be, including fees and costs determined; and

(c) The type of wrong alleged.

5. A court order sealing the record of a proceeding does not prevent the disclosure of the information required by this section, or excuse the attorney for the state or local government from providing that information.

(Added to NRS by 1993, 1163)



NRS 41.039 - Filing of valid claim against political subdivision condition precedent to commencement of action against immune contractor, employee or officer.

An action which is based on the conduct of any immune contractor, employee or appointed or elected officer of a political subdivision of the State of Nevada while in the course of the person s employment or in the performance of the person s official duties may not be filed against the immune contractor, employee or officer unless, before the filing of the complaint in such an action, a valid claim has been filed, pursuant to NRS 41.031 to 41.038, inclusive, against the political subdivision for which the immune contractor, employee or officer was authorized to act.

(Added to NRS by 1968, 27; A 1987, 96, 544)



NRS 41.0395 - Person from whom firearm is unlawfully confiscated may commence action against State or political subdivision responsible for confiscation; court in which action may be commenced; court shall award attorney s fees and costs.

1. A person from whom a firearm is confiscated in violation of NRS 414.155 may seek relief in a suit, action or other proceeding at law or in equity, including, without limitation, an action for the return of the firearm, against:

(a) The State of Nevada or a political subdivision thereof; and

(b) The officer or employee of the State or a political subdivision thereof or worker who confiscated or authorized the confiscation of the firearm.

2. The proceeding may be commenced in a court of competent jurisdiction in the county in which:

(a) The person bringing the proceeding resides; or

(b) The firearm may be found.

3. If a person who brings a proceeding pursuant to this section prevails, the court shall award the person, in addition to any other remedy provided by law, reasonable attorney s fees and costs.

4. As used in this section:

(a) Firearm has the meaning ascribed to it in NRS 414.0355.

(b) Worker has the meaning ascribed to it in NRS 414.110.

(Added to NRS by 2007, 359)



NRS 41.040 - Appointment and bond of elisor.

Process and orders in an action or proceeding may be executed in any county by a person designated by the court or the judge thereof of the county in which the action or proceeding is pending, and denominated an elisor, in the following cases:

1. When the sheriff is a party.

2. When there is a vacancy in the office of sheriff.

3. When it shall be made to appear by affidavit to the satisfaction of the court in which the suit or proceeding is pending, or the judge thereof, that the sheriff, by reason of any bias, prejudice or other cause, would not act promptly or impartially. The court or judge may require such person so appointed to give a bond with sufficient security, in such amount and with such condition, to the person to be served, as the court or judge may deem necessary to secure the rights of the party.

[1911 CPA 553; RL 5495; NCL 9042]



NRS 41.050 - Execution of process by elisor.

When process is delivered to an elisor, the elisor shall execute it in the same manner as the sheriff is required to execute similar process in other cases.

[1911 CPA 554; RL 5496; NCL 9043]



NRS 41.060 - Arrest and confinement of sheriff in a civil action.

If the sheriff, on being arrested by an elisor, or if another, on being arrested in an action in which the sheriff is a party, upon an order of arrest in a civil action, neglect to give bail or make a deposit of money instead thereof, or if he or she be arrested on execution against his or her body, or on a warrant of attachment, he or she shall be confined in a house other than the house of the sheriff or the county jail, in the same manner as the sheriff is required to confine a prisoner in the county jail. The house in which he or she is thus confined shall thereupon become, for that purpose, the county jail.

[1911 CPA 555; RL 5497; NCL 9044]



NRS 41.070 - Powers, duties and fees of elisors.

An elisor appointed to execute process and orders in the cases mentioned in NRS 41.040 shall be invested with the powers, duties and responsibilities of the sheriff in the execution of such process or orders and in every matter incidental thereto, and shall be entitled to the same fees as a sheriff would be entitled to for like services.

[1911 CPA 556; RL 5498; NCL 9045]



NRS 41.071 - Legislative privilege and immunity for State Legislators.

1. The Legislature hereby finds and declares that:

(a) The Framers of the Nevada Constitution created a system of checks and balances so that the constitutional powers separately vested in the Legislative, Executive and Judicial Departments of State Government may be exercised without intrusion from the other Departments.

(b) As part of the system of checks and balances, the constitutional doctrines of separation of powers and legislative privilege and immunity facilitate the autonomy of the Legislative Department by curtailing intrusions by the Executive or Judicial Department into the sphere of legitimate legislative activities.

(c) The constitutional doctrines of separation of powers and legislative privilege and immunity protect State Legislators from having to defend themselves, from being held liable and from being questioned or sanctioned in administrative or judicial proceedings for speech, debate, deliberation and other actions performed within the sphere of legitimate legislative activity.

(d) Under the constitutional doctrines of separation of powers and legislative privilege and immunity, State Legislators must not be hindered or obstructed by executive or judicial oversight that realistically threatens to control their conduct as Legislators.

(e) Under the constitutional doctrines of separation of powers and legislative privilege and immunity, State Legislators must be free to represent the interests of their constituents with assurance that they will not later be called to task for that representation by the other branches of government.

(f) Under the constitutional doctrines of separation of powers and legislative privilege and immunity, State Legislators must not be questioned or sanctioned by the other branches of government for their actions in carrying out their core or essential legislative functions.

(g) Under the constitutional doctrines of separation of powers and legislative privilege and immunity, the only governmental entity that may question or sanction a State Legislator for any actions taken within the sphere of legitimate legislative activity is the Legislator s own House pursuant to Section 6 of Article 4 of the Nevada Constitution.

(h) Therefore, the purpose and effect of this section is to implement the constitutional doctrines of separation of powers and legislative privilege and immunity by codifying in statutory form the constitutional right of State Legislators to be protected from having to defend themselves, from being held liable and from being questioned or sanctioned in administrative or judicial proceedings for speech, debate, deliberation and other actions performed within the sphere of legitimate legislative activity.

2. For any speech or debate in either House, a State Legislator shall not be questioned in any other place.

3. In interpreting and applying the provisions of this section, the interpretation and application given to the constitutional doctrines of separation of powers and legislative privilege and immunity under the Speech or Debate Clause of Section 6 of Article I of the Constitution of the United States must be considered to be persuasive authority.

4. The rights, privileges and immunities recognized by this section are in addition to any other rights, privileges and immunities recognized by law.

5. As used in this section, State Legislator or Legislator means a member of the Senate or Assembly of the State of Nevada.

(Added to NRS by 2009, 1042)



NRS 41.075 - Limitations on liability of Committee on Local Government Finance.

No cause of action may be brought against the Committee on Local Government Finance created pursuant to NRS 354.105, or any of its members, which is based upon:

1. Any act or omission in the execution of, or otherwise in conjunction with, the execution of NRS 354.655 to 354.725, inclusive, or any policy or plan adopted pursuant thereto, whether or not such statute, policy or plan is valid, if the statute, policy or plan has not been declared invalid by a court of competent jurisdiction; or

2. The exercise or performance or the failure to exercise or perform a discretionary function or duty on the part of the Committee on Local Government Finance or member thereof, whether or not the discretion involved is abused.

(Added to NRS by 1995, 145; A 1997, 573; 2001, 1819; 2005, 1394)



NRS 41.085 - Heirs and personal representatives may maintain action.

1. As used in this section, heir means a person who, under the laws of this State, would be entitled to succeed to the separate property of the decedent if the decedent had died intestate. The term does not include a person who is deemed to be a killer of the decedent pursuant to chapter 41B of NRS, and such a person shall be deemed to have predeceased the decedent as set forth in NRS 41B.330.

2. When the death of any person, whether or not a minor, is caused by the wrongful act or neglect of another, the heirs of the decedent and the personal representatives of the decedent may each maintain an action for damages against the person who caused the death, or if the wrongdoer is dead, against the wrongdoer s personal representatives, whether the wrongdoer died before or after the death of the person injured by the wrongdoer. If any other person is responsible for the wrongful act or neglect, or if the wrongdoer is employed by another person who is responsible for the wrongdoer s conduct, the action may be maintained against that other person, or if the other person is dead, against the other person s personal representatives.

3. An action brought by the heirs of a decedent pursuant to subsection 2 and the cause of action of that decedent brought or maintained by the decedent s personal representatives which arose out of the same wrongful act or neglect may be joined.

4. The heirs may prove their respective damages in the action brought pursuant to subsection 2 and the court or jury may award each person pecuniary damages for the person s grief or sorrow, loss of probable support, companionship, society, comfort and consortium, and damages for pain, suffering or disfigurement of the decedent. The proceeds of any judgment for damages awarded under this subsection are not liable for any debt of the decedent.

5. The damages recoverable by the personal representatives of a decedent on behalf of the decedent s estate include:

(a) Any special damages, such as medical expenses, which the decedent incurred or sustained before the decedent s death, and funeral expenses; and

(b) Any penalties, including, but not limited to, exemplary or punitive damages, that the decedent would have recovered if the decedent had lived,

but do not include damages for pain, suffering or disfigurement of the decedent. The proceeds of any judgment for damages awarded under this subsection are liable for the debts of the decedent unless exempted by law.

(Added to NRS by 1979, 458; A 1995, 2667; 1999, 1354)



NRS 41.095 - Presumption that person using deadly force against intruder in person s residence has reasonable fear of death or bodily injury; residence defined.

1. For the purposes of NRS 41.085 and 41.130, any person who uses, while lawfully in his or her residence or in transient lodging, force which is intended or likely to cause death or bodily injury is presumed to have had a reasonable fear of imminent death or bodily injury to himself or herself or another person lawfully in the residence or transient lodging if the force is used against a person who is committing burglary or invasion of the home and the person using the force knew or had reason to believe that burglary or invasion of the home was being committed. An action to recover damages for personal injuries to or the wrongful death of the person who committed burglary or invasion of the home may not be maintained against the person who used such force unless the presumption is overcome by clear and convincing evidence to the contrary.

2. As used in this section, residence means any house, room, apartment, tenement or other building, vehicle, vehicle trailer, semitrailer, house trailer or boat designed or intended for occupancy as a residence.

(Added to NRS by 1989, 1798)



NRS 41.100 - Cause of action not lost by reason of death; damages; recovery for loss arising out of unfair practice regarding policy of life insurance; subrogation.

1. Except as otherwise provided in this section and NRS 179A.230, no cause of action is lost by reason of the death of any person, but may be maintained by or against the person s executor or administrator.

2. In an action against an executor or administrator, any damages may be awarded which would have been recovered against the decedent if the decedent had lived, except damages awardable under NRS 42.005 or 42.010 or other damages imposed primarily for the sake of example or to punish the defendant.

3. Except as otherwise provided in this subsection, when a person who has a cause of action dies before judgment, the damages recoverable by the decedent s executor or administrator include all losses or damages which the decedent incurred or sustained before the decedent s death, including any penalties or punitive and exemplary damages which the decedent would have recovered if the decedent had lived, and damages for pain, suffering or disfigurement and loss of probable support, companionship, society, comfort and consortium. This subsection does not apply to the cause of action of a decedent brought by the decedent s personal representatives for the decedent s wrongful death.

4. The executor or administrator of the estate of a person insured under a policy of life insurance may recover on behalf of the estate any loss, including, without limitation, consequential damages and attorney s fees, arising out of the commission of an act that constitutes an unfair practice pursuant to subsection 1 of NRS 686A.310.

5. This section does not prevent subrogation suits under the terms and conditions of an uninsured motorists provision of an insurance policy.

[1:21:1937; 1931 NCL 240.01] (NRS A 1960, 322; 1967, 408; 1969, 285; 1979, 458; 1987, 1768; 1989, 485; 1997, 227)



NRS 41.130 - Liability for personal injury.

Except as otherwise provided in NRS 41.745, whenever any person shall suffer personal injury by wrongful act, neglect or default of another, the person causing the injury is liable to the person injured for damages; and where the person causing the injury is employed by another person or corporation responsible for the conduct of the person causing the injury, that other person or corporation so responsible is liable to the person injured for damages.

[1911 CPA 707; RL 5649; NCL 9196] (NRS A 1997, 1357)



NRS 41.1305 - Liability of person who serves, sells or furnishes alcoholic beverages for damages caused as a result of consumption of alcoholic beverage: No liability if person served is 21 years of age or older; liability in certain circumstances if person served is under 21 years of age; exception to liability; damages, attorney s fees and costs.

1. A person who serves, sells or otherwise furnishes an alcoholic beverage to another person who is 21 years of age or older is not liable in a civil action for any damages caused by the person to whom the alcoholic beverage was served, sold or furnished as a result of the consumption of the alcoholic beverage.

2. Except as otherwise provided in this section, a person who:

(a) Knowingly serves, sells or otherwise furnishes an alcoholic beverage to an underage person; or

(b) Knowingly allows an underage person to consume an alcoholic beverage on premises or in a conveyance belonging to the person or over which the person has control,

is liable in a civil action for any damages caused by the underage person as a result of the consumption of the alcoholic beverage.

3. The liability created pursuant to subsection 2 does not apply to a person who is licensed to serve, sell or furnish alcoholic beverages or to a person who is an employee or agent of such a person for any act or failure to act that occurs during the course of business or employment and any such act or failure to act may not be used to establish proximate cause in a civil action and does not constitute negligence per se.

4. A person who prevails in an action brought pursuant to subsection 2 may recover the person s actual damages, attorney s fees and costs and any punitive damages that the facts may warrant.

5. As used in this section, underage person means a person who is less than 21 years of age.

(Added to NRS by 1995, 2667; A 2007, 589)



NRS 41.131 - Limitation on basis of liability of manufacturers and distributors of firearms and ammunition.

1. No person has a cause of action against the manufacturer or distributor of any firearm or ammunition merely because the firearm or ammunition was capable of causing serious injury, damage or death, was discharged and proximately caused serious injury, damage or death. This subsection is declaratory and not in derogation of the common law.

2. This section does not affect a cause of action based upon a defect in design or production. The capability of a firearm or ammunition to cause serious injury, damage or death when discharged does not make the product defective in design.

(Added to NRS by 1985, 1469)



NRS 41.1315 - Limitation on liability of property owner for injury or damage on sidewalk in public right-of-way.

No person who owns property is liable in a civil action for any injury or damage that occurs as a result of the use of a sidewalk in a public right-of-way that abuts the person s property, unless the person:

1. Failed to comply with an ordinance adopted pursuant to paragraph (d) of subsection 2 of NRS 278.02313; or

2. Created a dangerous condition that caused the injury or damage.

(Added to NRS by 2003, 1738)



NRS 41.133 - Conviction of crime is conclusive evidence of facts necessary to impose civil liability for related injury.

If an offender has been convicted of the crime which resulted in the injury to the victim, the judgment of conviction is conclusive evidence of all facts necessary to impose civil liability for the injury.

(Added to NRS by 1985, 968)



NRS 41.134 - Action for damages for injuries resulting from acts of domestic violence; award of costs and attorney s fees to injured person.

A person who has suffered injury as the proximate result of an act that constitutes domestic violence pursuant to NRS 33.018 may bring an action to recover for the person s actual damages, including, without limitation, damage to any real or personal property. If the person who suffered injury prevails in such an action, the court shall award the person costs and reasonable attorney s fees.

(Added to NRS by 1997, 1811)



NRS 41.1345 - Action for damages for injuries resulting from unlawful use, possession, sale or transfer of personal identifying information; award of costs and attorney s fees to injured person; punitive damages; limitation on time for commencement of action.

1. A person who has suffered injury as the proximate result of a violation of the provisions of NRS 205.463, 205.464 or 205.465 may commence an action for the recovery of the person s actual damages, costs and reasonable attorney s fees and for any punitive damages that the facts may warrant.

2. An action described in subsection 1 must be commenced not later than 2 years after the person who suffered the injury discovers the facts constituting the violation of the provisions of NRS 205.463, 205.464 or 205.465.

(Added to NRS by 1999, 1346; A 2007, 48)



NRS 41.135 - Limitation on liability of victims of certain crimes for injury or damage sustained by offender.

A person who is convicted of committing or attempting to commit:

1. A felony;

2. An act that would have been a felony if committed by an adult; or

3. A misdemeanor or gross misdemeanor that constitutes domestic violence pursuant to NRS 33.018,

may not bring an action against the victim or the estate of the victim for injuries sustained by the offender or damage to property of the offender that occurred during the course of the crime or delinquent act.

(Added to NRS by 1985, 968; A 1989, 1453; 1997, 2, 1811)



NRS 41.139 - Actions by peace officers, firefighters and emergency medical attendants for injury resulting from willful acts or negligent management of property; employer not liable. [Effective through December 31, 2013.]

1. Except as otherwise provided in subsection 2, a peace officer, firefighter or emergency medical attendant may bring and maintain an action for damages for personal injury caused by the willful act of another person, or by another person s lack of ordinary care or skill in the management of the person s property, if the conduct causing the injury:

(a) Occurred after the person who caused the injury knew or should have known of the presence of the peace officer, firefighter or emergency medical attendant;

(b) Was intended to injure the peace officer, firefighter or emergency medical attendant;

(c) Violated a statute, ordinance or regulation:

(1) Intended to protect the peace officer, firefighter or emergency medical attendant; or

(2) Prohibiting resistance to or requiring compliance with an order of a peace officer or firefighter; or

(d) Was arson.

2. This section does not impose liability on the employer of the peace officer, firefighter or emergency medical attendant.

3. As used in this section:

(a) Emergency medical attendant means a person licensed as an attendant or certified as an emergency medical technician, intermediate emergency medical technician or advanced emergency medical technician pursuant to chapter 450B of NRS.

(b) Peace officer has the meaning ascribed to it in NRS 169.125.

(Added to NRS by 1985, 151; A 1991, 457; 2005, 317)

NRS 41.139 Actions by peace officers, firefighters and emergency medical attendants for injury resulting from willful acts or negligent management of property; employer not liable. [Effective January 1, 2014.]

1. Except as otherwise provided in subsection 2, a peace officer, firefighter or emergency medical attendant may bring and maintain an action for damages for personal injury caused by the willful act of another person, or by another person s lack of ordinary care or skill in the management of the person s property, if the conduct causing the injury:

(a) Occurred after the person who caused the injury knew or should have known of the presence of the peace officer, firefighter or emergency medical attendant;

(b) Was intended to injure the peace officer, firefighter or emergency medical attendant;

(c) Violated a statute, ordinance or regulation:

(1) Intended to protect the peace officer, firefighter or emergency medical attendant; or

(2) Prohibiting resistance to or requiring compliance with an order of a peace officer or firefighter; or

(d) Was arson.

2. This section does not impose liability on the employer of the peace officer, firefighter or emergency medical attendant.

3. As used in this section:

(a) Emergency medical attendant means a person licensed as an attendant or certified as an emergency medical technician, advanced emergency medical technician or paramedic pursuant to chapter 450B of NRS.

(b) Peace officer has the meaning ascribed to it in NRS 169.125.

(Added to NRS by 1985, 151; A 1991, 457; 2005, 317; 2013, 951, effective January 1, 2014)



NRS 41.1393 - Discharge of duty to warn trespasser against dangerous condition.

In any case where there is a duty to warn a trespasser against a dangerous condition of the premises, that duty is discharged by painting, at intervals of not more than 200 feet on each side of the premises, upon or near the boundary, a post, structure or natural object with not less than 50 square inches of fluorescent orange paint or, if the post is a metal fence post, painting the entire post with such paint.

(Added to NRS by 1987, 2087)



NRS 41.1395 - Action for damages for injury or loss suffered by older or vulnerable person from abuse, neglect or exploitation; double damages; attorney s fees and costs.

1. Except as otherwise provided in subsection 3, if an older person or a vulnerable person suffers a personal injury or death that is caused by abuse or neglect or suffers a loss of money or property caused by exploitation, the person who caused the injury, death or loss is liable to the older person or vulnerable person for two times the actual damages incurred by the older person or vulnerable person.

2. If it is established by a preponderance of the evidence that a person who is liable for damages pursuant to this section acted with recklessness, oppression, fraud or malice, the court shall order the person to pay the attorney s fees and costs of the person who initiated the lawsuit.

3. The provisions of this section do not apply to a person who caused injury, death or loss to a vulnerable person if the person did not know or have reason to know that the harmed person was a vulnerable person.

4. For the purposes of this section:

(a) Abuse means willful and unjustified:

(1) Infliction of pain, injury or mental anguish; or

(2) Deprivation of food, shelter, clothing or services which are necessary to maintain the physical or mental health of an older person or a vulnerable person.

(b) Exploitation means any act taken by a person who has the trust and confidence of an older person or a vulnerable person or any use of the power of attorney or guardianship of an older person or a vulnerable person to:

(1) Obtain control, through deception, intimidation or undue influence, over the money, assets or property of the older person or vulnerable person with the intention of permanently depriving the older person or vulnerable person of the ownership, use, benefit or possession of that person s money, assets or property; or

(2) Convert money, assets or property of the older person with the intention of permanently depriving the older person or vulnerable person of the ownership, use, benefit or possession of that person s money, assets or property.

As used in this paragraph, undue influence does not include the normal influence that one member of a family has over another.

(c) Neglect means the failure of a person who has assumed legal responsibility or a contractual obligation for caring for an older person or a vulnerable person, or who has voluntarily assumed responsibility for such a person s care, to provide food, shelter, clothing or services within the scope of the person s responsibility or obligation, which are necessary to maintain the physical or mental health of the older person or vulnerable person. For the purposes of this paragraph, a person voluntarily assumes responsibility to provide care for an older or vulnerable person only to the extent that the person has expressly acknowledged the person s responsibility to provide such care.

(d) Older person means a person who is 60 years of age or older.

(e) Vulnerable person means a person who:

(1) Has a physical or mental impairment that substantially limits one or more of the major life activities of the person; and

(2) Has a medical or psychological record of the impairment or is otherwise regarded as having the impairment.

The term includes, without limitation, a person who has an intellectual disability, a person who has a severe learning disability, a person who suffers from a severe mental or emotional illness or a person who suffers from a terminal or catastrophic illness or injury.

(Added to NRS by 1997, 3344; A 2003, 492; 2013, 681)



NRS 41.1396 - Action for damages for injury suffered by victim of pornography involving minors; presumed statutory damages; attorney s fees and costs; protection of victim s identity; limitation on defenses.

1. Any person who, while under the age of 16 years, appeared in any film, photograph or other visual presentation engaging in sexual conduct and who suffered personal or psychological injury as a result may bring an action against any person who, while over the age of 18 years, knowingly and willfully:

(a) Promoted the film, photograph or other visual presentation;

(b) Possessed the film, photograph or other visual presentation; or

(c) Used the Internet to control the film, photograph or other visual presentation, with the specific intent to view the film, photograph or other visual presentation.

2. A plaintiff who prevails in an action brought pursuant to this section may recover the plaintiff s actual damages, which shall be deemed to be at least $150,000, plus attorney s fees and costs.

3. A plaintiff may request to use a pseudonym instead of the plaintiff s name in all court proceedings and records related to an action brought pursuant to this section. Upon notification that a plaintiff has requested to use a pseudonym, the court shall ensure that the pseudonym is used in all court proceedings and records.

4. It is not a defense to a cause of action under this section that a defendant did not know the plaintiff or did not engage in the sexual conduct with the plaintiff.

5. As used in this section:

(a) Promote has the meaning ascribed to it in NRS 200.700.

(b) Sexual conduct means sexual intercourse, fellatio, cunnilingus, bestiality, anal intercourse, excretion, sado-masochistic abuse, masturbation, or the penetration of any object manipulated or inserted by a person into the genital or anal opening of the body of another.

(Added to NRS by 2009, 2663)



NRS 41.1397 - Liability of owner or operator of house of prostitution for employment of prostitute tested positive for exposure to human immunodeficiency virus.

An owner of a house of prostitution, the person who operates the house or the agent of either who employs or continues to employ a prostitute after the person knows or should know that the prostitute has tested positive in a test approved by regulation of the State Board of Health for exposure to the human immunodeficiency virus, is liable for any damages caused to a person exposed to the virus as a result of the employment.

(Added to NRS by 1987, 2028)



NRS 41.1398 - Action for damages for unlawful disclosure of certain confidential information relating to victim of sexual assault.

A person who has suffered injury as the proximate result of a violation of the provisions of NRS 200.3771 to 200.3774, inclusive, may bring an action for the recovery of the person s actual damages and any punitive damages which the facts may warrant.

(Added to NRS by 1993, 2478)



NRS 41.1399 - Action by victim of human trafficking; venue; damages and other relief; attorney s fees and costs; statute of limitations; joinder of parties; limitation on defenses.

1. Any person who is a victim of human trafficking may bring a civil action against any person who caused, was responsible for or profited from the human trafficking.

2. A civil action brought under this section may be instituted in the district court of this State in the county in which the prospective defendant resides or has committed any act which subjects him or her to liability under this section.

3. In an action brought under this section, the court may award such injunctive relief as the court deems appropriate.

4. A plaintiff who prevails in an action brought under this section may recover actual damages, compensatory damages, punitive damages or any other appropriate relief. If a plaintiff recovers actual damages in an action brought under this section and the acts of the defendant were willful and malicious, the court may award treble damages to the plaintiff. If the plaintiff prevails in an action brought under this section, the court may award attorney s fees and costs to the plaintiff.

5. The statute of limitations for an action brought under this section does not commence until:

(a) The plaintiff discovers or reasonably should have discovered that he or she is a victim of human trafficking and that the defendant caused, was responsible for or profited from the human trafficking;

(b) The plaintiff reaches 18 years of age; or

(c) If the injury to the plaintiff results from two or more acts relating to the human trafficking, the final act in the series of acts has occurred,

whichever is later.

6. The statute of limitations for an action brought under this section is tolled for any period during which the plaintiff was under a disability. For the purposes of this subsection, a plaintiff is under a disability if the plaintiff is insane, a person with an intellectual disability, mentally incompetent or in a medically comatose or vegetative state.

7. A defendant in an action brought under this section is estopped from asserting that the action was not brought within the statute of limitations if the defendant, or any person acting on behalf of the defendant, has induced the plaintiff to delay bringing an action under this section by subjecting the plaintiff to duress, threats, intimidation, manipulation or fraud or any other conduct inducing the plaintiff to delay bringing an action under this section.

8. In the discretion of the court in an action brought under this section:

(a) Two or more persons may join as plaintiffs in one action if the claims of those plaintiffs involve at least one defendant in common.

(b) Two or more persons may be joined in one action as defendants if those persons may be liable to at least one plaintiff in common.

9. The consent of a victim is not a defense to a cause of action brought under this section.

10. For the purposes of this section:

(a) A victim of human trafficking is a person against whom a violation of any provision of NRS 200.463 to 200.468, inclusive, 201.300 or 201.320, or 18 U.S.C. 1589, 1590 or 1591 has been committed.

(b) It is not necessary that the defendant be investigated, arrested, prosecuted or convicted for a violation of any provision of NRS 200.463 to 200.468, inclusive, 201.300 or 201.320, or 18 U.S.C. 1589, 1590 or 1591 to be found liable in an action brought under this section.

(Added to NRS by 2013, 2417)



NRS 41.141 - When comparative negligence not bar to recovery; jury instructions; liability of multiple defendants.

1. In any action to recover damages for death or injury to persons or for injury to property in which comparative negligence is asserted as a defense, the comparative negligence of the plaintiff or the plaintiff s decedent does not bar a recovery if that negligence was not greater than the negligence or gross negligence of the parties to the action against whom recovery is sought.

2. In those cases, the judge shall instruct the jury that:

(a) The plaintiff may not recover if the plaintiff s comparative negligence or that of the plaintiff s decedent is greater than the negligence of the defendant or the combined negligence of multiple defendants.

(b) If the jury determines the plaintiff is entitled to recover, it shall return:

(1) By general verdict the total amount of damages the plaintiff would be entitled to recover without regard to the plaintiff s comparative negligence; and

(2) A special verdict indicating the percentage of negligence attributable to each party remaining in the action.

3. If a defendant in such an action settles with the plaintiff before the entry of judgment, the comparative negligence of that defendant and the amount of the settlement must not thereafter be admitted into evidence nor considered by the jury. The judge shall deduct the amount of the settlement from the net sum otherwise recoverable by the plaintiff pursuant to the general and special verdicts.

4. Where recovery is allowed against more than one defendant in such an action, except as otherwise provided in subsection 5, each defendant is severally liable to the plaintiff only for that portion of the judgment which represents the percentage of negligence attributable to that defendant.

5. This section does not affect the joint and several liability, if any, of the defendants in an action based upon:

(a) Strict liability;

(b) An intentional tort;

(c) The emission, disposal or spillage of a toxic or hazardous substance;

(d) The concerted acts of the defendants; or

(e) An injury to any person or property resulting from a product which is manufactured, distributed, sold or used in this State.

6. As used in this section:

(a) Concerted acts of the defendants does not include negligent acts committed by providers of health care while working together to provide treatment to a patient.

(b) Provider of health care has the meaning ascribed to it in NRS 629.031.

(Added to NRS by 1973, 1722; A 1979, 1356; 1987, 1697; 1989, 72)



NRS 41.191 - Declaration of domicile in Nevada.

1. Any person who has established domicile in this state may manifest and evidence his or her domicile by filing in the office of the clerk of the district court for the county in which the person resides, a sworn statement showing that the person resides in and maintains a residence in that county, which the person recognizes and intends to maintain as his or her permanent home.

2. Any person who has established a domicile in this state, but who maintains another residence in some other state, may manifest and evidence his or her domicile in this state by filing in the office of the clerk of the district court for the county in which the person resides, a sworn statement that the person s residence in Nevada constitutes his or her predominant and principal home, and that the person intends to continue it permanently as his or her predominant and principal home.

3. A sworn statement filed pursuant to this section must contain, in addition to the declaration required in subsection 1 or 2, a declaration that the person making the statement is at the time of making the statement a bona fide resident of the State, and it must set forth the person s place of residence, the city, county and state in which the person formerly resided, and all other places, if any, in which the person maintains a residence.

(Added to NRS by 1979, 336)



NRS 41.193 - Declaration of domicile in other state.

1. A person who:

(a) Is or was domiciled in a state other than Nevada and who:

(1) Has a residence in Nevada; or

(2) Does or has done acts within Nevada which, independently of his or her actual intention concerning domicile, might be taken to indicate that the person is or intends to be domiciled in Nevada; and

(b) Desires to maintain or continue his or her domicile in a state other than Nevada,

may manifest and evidence his or her permanent domicile in that other state by filing in the office of the clerk of the district court in any county in Nevada in which the person has a residence or in which the person may have performed those acts, a sworn statement that his or her domicile is in a state other than Nevada, naming the state and stating that he or she intends to permanently continue domicile in that state.

2. The sworn statement filed pursuant to this section must contain, in addition to the declaration required in subsection 1, a declaration that the person making the statement is, at the time of making the statement, a resident of a state other than Nevada, and it must set forth the place of residence which the person maintains in the state or the fact that the person does not maintain a residence in Nevada. It must also set forth other facts with reference to any acts done by the person which the person desires not be construed as evidencing an intention to establish his or her domicile in Nevada.

(Added to NRS by 1979, 337)



NRS 41.195 - Signing and recording of declaration; fee.

The sworn statement permitted by NRS 41.191 and 41.193 must be signed under oath before a person authorized to administer oaths. The clerk of a district court in whose office a statement is filed shall record it in a book provided for that purpose, and collect a fee of $5 for performing that duty.

(Added to NRS by 1979, 337)



NRS 41.197 - Other methods of proving domicile not repealed or abrogated.

Nothing contained in NRS 41.191 to 41.197, inclusive, repeals or abrogates any existing method of proving domicile.

(Added to NRS by 1979, 337)



NRS 41.200 - Compromise by parent or guardian of claim by minor against third person; requirements of court petition; establishment of blocked financial investment for proceeds of compromise; no fees to be charged in proceedings.

1. If an unemancipated minor has a disputed claim for money against a third person, either parent, or if the parents of the minor are living separate and apart, then the custodial parent, or if no custody award has been made, the parent with whom the minor is living, or if a general guardian or guardian of the estate of the minor has been appointed, then that guardian, has the right to compromise the claim. Such a compromise is not effective until it is approved by the district court of the county where the minor resides, or if the minor is not a resident of the State of Nevada, then by the district court of the county where the claim was incurred, upon a verified petition in writing, regularly filed with the court.

2. The petition must set forth:

(a) The name, age and residence of the minor;

(b) The facts which bring the minor within the purview of this section, including:

(1) The circumstances which make it a disputed claim for money;

(2) The name of the third person against whom the claim is made; and

(3) If the claim is the result of an accident, the date, place and facts of the accident;

(c) The names and residence of the parents or the legal guardian of the minor;

(d) The name and residence of the person or persons having physical custody or control of the minor;

(e) The name and residence of the petitioner and the relationship of the petitioner to the minor;

(f) The total amount of the proceeds of the proposed compromise and the apportionment of those proceeds, including the amount to be used for:

(1) Attorney s fees and whether the attorney s fees are fixed or contingent fees, and if the attorney s fees are contingent fees the percentage of the proceeds to be paid as attorney s fees;

(2) Medical expenses; and

(3) Other expenses,

and whether these fees and expenses are to be deducted before or after the calculation of any contingency fee;

(g) Whether the petitioner believes the acceptance of this compromise is in the best interest of the minor; and

(h) That the petitioner has been advised and understands that acceptance of the compromise will bar the minor from seeking further relief from the third person offering the compromise.

3. If the claim involves a personal injury suffered by the minor, the petitioner must submit all relevant medical and health care records to the court at the compromise hearing. The records must include documentation of:

(a) The injury, prognosis, treatment and progress of recovery of the minor; and

(b) The amount of medical expenses incurred to date, the nature and amount of medical expenses which have been paid and by whom, any amount owing for medical expenses and an estimate of the amount of medical expenses which may be incurred in the future.

4. If the court approves the compromise of the claim of the minor, the court must direct the money to be paid to the father, mother or guardian of the minor, with or without the filing of any bond, or it must require a general guardian or guardian ad litem to be appointed and the money to be paid to the guardian or guardian ad litem, with or without a bond, as the court, in its discretion, deems to be in the best interests of the minor.

5. Upon receiving the proceeds of the compromise, the parent or guardian to whom the proceeds of the compromise are ordered to be paid, shall establish a blocked financial investment for the benefit of the minor with the proceeds of the compromise. Money may be obtained from the blocked financial investment only pursuant to subsection 6. Within 30 days after receiving the proceeds of the compromise, the parent or guardian shall file with the court proof that the blocked financial investment has been established. If the balance of the investment is more than $10,000, the parent, guardian or person in charge of managing the investment shall annually file with the court a verified report detailing the activities of the investment during the previous 12 months. If the balance of the investment is $10,000 or less, the court may order the parent, guardian or person in charge of managing the investment to file such periodic verified reports as the court deems appropriate. The court may hold a hearing on a verified report only if it deems a hearing necessary to receive an explanation of the activities of the investment.

6. The beneficiary of a block financial investment may obtain control of or money from the investment:

(a) By an order of the court which held the compromise hearing; or

(b) By certification of the court which held the compromise hearing that the beneficiary has reached the age of 18 years, at which time control of the investment must be transferred to the beneficiary or the investment must be closed and the money distributed to the beneficiary.

7. The clerk of the district court shall not charge any fee for filing a petition for leave to compromise or for placing the petition upon the calendar to be heard by the court.

8. As used in this section, the term blocked financial investment means a savings account established in a depository institution in this state, a certificate of deposit, a United States savings bond, a fixed or variable annuity contract, or another reliable investment that is approved by the court.

[1:11:1931; A 1953, 65] (NRS A 1963, 137; 1979, 143; 1987, 1281; 1989, 1571; 2001, 872)



NRS 41.209 - Applicability.

After the time to bring an action under chapter 126 of NRS has elapsed and if the action is not for the purpose of establishing the responsibility of any person for the support of another, then NRS 41.209 to 41.260, inclusive, apply.

(Added to NRS by 1979, 1278)



NRS 41.210 - District courts empowered to establish date and place of birth and parentage.

The district courts are hereby authorized to establish the date of birth, place of birth and parentage of any person and shall, in their orders, so decree and appoint in the manner hereinafter provided.

[1:167:1941; 1931 NCL 5285.01]



NRS 41.220 - Procedure; examination of records by State Registrar of Vital Statistics.

1. Every person desiring to have his or her date of birth, place of birth or parentage established must file a verified petition accompanied by his or her fingerprint chart, with a small recent photograph attached, in the district court of the county in which such person has been a resident for at least 6 months prior thereto, which petition must recite the circumstances involved and the desire of the petitioner in relation thereto.

2. Any action to establish parentage must be entitled In the Matter of the Parental Relation of ................ and ................ Notice of the bringing of the action must be served, in the manner provided by law and the Nevada Rules of Civil Procedure for the service of process, upon each of the following persons, if living:

(a) The person whose parentage it is sought to establish; and

(b) Each known or alleged parent, except a parent who has brought the action.

3. If the court so requests, the State Registrar of Vital Statistics must examine his or her records and provide to the court any data relevant to the action which the State Registrar finds.

[2:167:1941; 1931 NCL 5285.02] (NRS A 1979, 1278)



NRS 41.230 - Hearing.

Upon the hearing of the petition the court may require information appearing to be pertinent to the particular case at hand, and the court may require the presence of any person, or the affidavit of such person if the person be out of the jurisdiction of the court, as to enable the court to be fully advised in the premises.

[3:167:1941; 1931 NCL 5285.03]



NRS 41.240 - Court order establishing facts as presented to court.

After the court deems the evidence presented upon the hearing of the petition sufficient to grant the prayer of the petitioner, it shall make an order establishing the facts of the matter as presented to the court.

[4:167:1941; 1931 NCL 5285.04] (NRS A 1979, 1279)



NRS 41.250 - Recording of decree.

Any decree rendered under the provisions of NRS 41.209 to 41.260, inclusive, must be recorded with the Chief Medical Officer and in the office of the county recorder of the county in which the decree was rendered.

[5:167:1941; 1931 NCL 5285.05] (NRS A 2001, 1750)



NRS 41.260 - No fees to be charged by clerk.

There shall be no fee charged or collected by any county clerk for any proceeding under the provisions of NRS 41.209 to 41.260, inclusive.

[6:167:1941; 1931 NCL 5285.06]



NRS 41.270 - Verified petition.

Any natural person desiring to have his or her name changed may file a verified petition with the clerk of the district court of the district in which the person resides. The petition shall be addressed to the court and shall state the applicant s present name, the name which the applicant desires to bear in the future, the reason for desiring the change and whether the applicant has been convicted of a felony.

[1:16:1869; B 4036; BH 4944; C 5001; RL 5835; NCL 9457] (NRS A 1989, 488; 2005, 2207)



NRS 41.280 - When publication of notice is required.

1. Except as otherwise provided in subsection 2, upon the filing of the petition, the applicant shall make out and procure a notice that must:

(a) State the fact of the filing of the petition, its object, the applicant s present name and the name which the applicant desires to bear in the future; and

(b) Be published in some newspaper of general circulation in the county once a week for 3 successive weeks.

2. If the applicant submits proof satisfactory to the court that publication of the change of name would place the applicant s personal safety at risk, the court shall not require the applicant to comply with the provisions of subsection 1 and shall order the records concerning the petition and any proceedings concerning the petition to be sealed and to be opened for inspection only upon an order of the court for good cause shown or upon the request of the applicant.

[2:16:1869; A 1941, 12; 1943, 87; 1943 NCL 9458] (NRS A 2003, 1755)



NRS 41.290 - Order of court; hearing on objections; disposition and rescission of order.

1. If, within 10 days after the last publication of the notice no written objection is filed with the clerk, upon proof of the filing of the petition and publication of notice as required in NRS 41.280, and upon being satisfied by the statements in the petition, or by other evidence, that good reason exists therefor, the court shall make an order changing the name of the applicant as prayed for in the petition. If, within the period an objection is filed, the court shall appoint a day for hearing the proofs, respectively, of the applicant and the objection, upon reasonable notice. Upon that day the court shall hear the proofs, and grant or refuse the prayer of the petitioner, according to whether the proofs show satisfactory reasons for making the change. Before issuing its order, the court shall specifically take into consideration the applicant s criminal record, if any, which is stated in the petition.

2. Upon the making of an order either granting or denying the prayer of the applicant, the order must be recorded as a judgment of the court. If the petition is granted, the name of the applicant must thereupon be as stated in the order and the clerk shall transmit a certified copy of the order to the State Registrar of Vital Statistics.

3. If an order grants a change of name to a person who has a criminal record, the clerk shall transmit a certified copy of the order to the Central Repository for Nevada Records of Criminal History for inclusion in that person s record of criminal history.

4. Upon receiving uncontrovertible proof that an applicant in the petition falsely denied having been convicted of a felony, the court shall rescind its order granting the change of name and the clerk shall transmit a certified copy of the order rescinding the previous order to:

(a) The State Registrar of Vital Statistics for inclusion in the State Registrar s records.

(b) The Central Repository for Nevada Records of Criminal History for inclusion in the applicant s record of criminal history.

[3:16:1869; A 1943, 87; 1943 NCL 9459] (NRS A 1960, 157; 1989, 488)



NRS 41.300 - Insane persons; presumption of legal capacity on discharge.

After a person s insanity has been judicially determined, such person can make no conveyance or other contract, or delegate any power or waive any right until the person s restoration to presumed legal capacity, or until the person has been judicially declared to be sane. A certificate from the superintendent or resident physician of the insane asylum to which such person may have been committed showing that such person had been discharged therefrom shall establish the presumption of legal capacity in such person from the time of such discharge.

[1:23:1941; 1931 NCL 3536]



NRS 41.310 - Adjudication of sanity.

The district courts of the several counties shall have jurisdiction to hear and determine the question as to whether or not a person, previously adjudicated to be insane, shall be adjudicated to be sane.

[2:23:1941; 1931 NCL 3536.01]



NRS 41.320 - Petition seeking restoration of status as sane; notice.

Any person, on behalf of an alleged insane person, may file a petition in the district court seeking an order restoring the alleged insane person to the status of a sane person. Upon the filing of the petition for that purpose, the clerk shall give such notice of the filing of the same as the court may order.

[3:23:1941; 1931 NCL 3536.02]



NRS 41.325 - Notice of adjudication of sanity to be given to Administrative Officer and Medical Director of Northern Nevada Adult Mental Health Services.

After any proceeding in which a person, previously adjudicated to be insane, is adjudicated to be sane, the clerk of the district court shall immediately notify the Administrative Officer and the Medical Director of Northern Nevada Adult Mental Health Services of the adjudication.

(Added to NRS by 1959, 851; A 1973, 92, 1218; 1985, 231; 2001, 1116)



NRS 41.330 - Conduct of proceedings by county officers; no fees to be charged.

All proceedings under NRS 41.300 to 41.330, inclusive, shall be conducted by the appropriate county officials, including the district attorney, without cost or expense of any kind to the petitioner or alleged insane person.

[3 1/2:23:1941; added 1945, 105; 1943 NCL 3536.03 1/2] (NRS A 1959, 851)



NRS 41.331 - Definitions.

As used in NRS 41.331 to 41.338, inclusive, unless the context otherwise requires, the words and terms defined in NRS 41.332 to 41.335, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1969, 553; 2001, 27)



NRS 41.332 - Actual malice defined.

Actual malice is that state of mind arising from hatred or ill will toward the plaintiff and does not include that state of mind occasioned by a good faith belief in the truth of the publication or broadcast.

(Added to NRS by 1969, 553)



NRS 41.333 - Exemplary damages defined.

Exemplary damages are damages which may, in the discretion of the court or jury, be recovered in addition to general and special damages for the sake of example and by way of punishing a defendant who has made a publication or broadcast with actual malice.

(Added to NRS by 1969, 553)



NRS 41.334 - General damages defined.

General damages are damages for loss of reputation, shame, mortification and hurt feelings.

(Added to NRS by 1969, 553)



NRS 41.335 - Special damages defined.

Special damages are only those damages which a plaintiff alleges and proves that the plaintiff has suffered in respect to the plaintiff s property, business, trade, profession or occupation, including such amounts of money as the plaintiff alleges and proves that the plaintiff has expended as a result of the alleged libel or slander.

(Added to NRS by 1969, 553)



NRS 41.336 - Special damages; notice and demand for correction.

1. In any action for damages for the publication of a libel in a newspaper, or of a slander by radio or television broadcast, the plaintiff may recover no more than special damages unless a correction is demanded by the plaintiff and not published or broadcast.

2. A demand for correction shall be in writing and shall be served upon the newspaper or broadcaster at its place of business. Such demand shall specify the statements claimed to be libelous or slanderous and shall demand a correction.

3. Such demand for correction must be served within 90 days after the plaintiff has knowledge of the publication or broadcast of the statements claimed to be libelous or slanderous.

(Added to NRS by 1969, 553; A 1975, 1521)



NRS 41.337 - General, special and exemplary damages.

If a correction is demanded as provided in NRS 41.336 and is not published or broadcast within 20 days in substantially as conspicuous a manner in the newspaper or by the broadcaster as the statements claimed to be libelous or slanderous, the plaintiff may plead and prove such demand and failure to correct and may recover general and special damages. In addition, the plaintiff may recover exemplary damages if the plaintiff can prove that the defendant published or broadcast the statement with actual malice. Actual malice shall not be presumed or inferred from the publication or broadcast.

(Added to NRS by 1969, 553)



NRS 41.338 - Correction before demand.

A correction published or broadcast in substantially as conspicuous a manner by the newspaper or broadcaster as the statements claimed to be libelous or slanderous, prior to the receipt of a demand therefor, shall have the same effect as though the correction had been published or broadcast as required in NRS 41.336.

(Added to NRS by 1969, 553)



NRS 41.340 - Liability of owners or operators of broadcasting stations for defamation published by another; exercise of due care.

The owner, licensee or operator of a visual or sound radio broadcasting station or network of stations, and the agents or employees of any such owner, licensee or operator, shall not be liable for any damages for any defamatory statement or matter published or uttered in or as a part of a visual or sound radio broadcast by one other than such owner, licensee or operator, or agent or employee thereof, if it shall be alleged and proved by such owner, licensee or operator, or agent or employee thereof, that such owner, licensee or operator, or such agent or employee, has exercised due care to prevent the publication or utterance of such statement or matter in such broadcast.

[1:230:1951]



NRS 41.350 - Liability of owner or operator originating broadcast.

If any defamatory statement or matter is published or uttered in or as a part of a broadcast over the facilities of a network of visual or sound radio broadcasting stations, the owner, licensee or operator of any such station, or network of stations, and the agents or employees thereof other than the owner, licensee or operator of the station, or network of stations, originating such broadcast, and the agents or employees thereof, shall in no event be liable for any damages for any such defamatory statement or matter.

[2:230:1951]



NRS 41.360 - Liability when broadcast cannot be censored.

In no event, however, shall any owner, licensee or operator of such station or network of stations, or the agents or employees thereof, be liable for any damages for any defamatory statement or matter published or uttered by one other than such owner, licensee or operator, or agent or employee thereof, in or as a part of a visual or sound radio broadcast by or on behalf of any candidate for public office, which broadcast cannot be censored by reason of the provisions of federal statute or regulation of the Federal Communications Commission.

[3:230:1951]



NRS 41.365 - Action for damages.

1. Subject to the provisions of subsection 2, a person who has suffered injury as the proximate result of perjury or subornation of perjury committed by another may bring an action for the recovery of his or her actual damages and any punitive damages which the facts may warrant.

2. There is no cause of action under subsection 1 unless the defendant has been convicted of the perjury or subornation of perjury which caused the injury.

3. As used in this section, injury includes deprivation of liberty as well as other harm to the person or property of the plaintiff.

(Added to NRS by 1975, 831)



NRS 41.370 - Public policy against causes of action for breach of promise, alienation of affections and criminal conversation.

The remedies provided by law for the enforcement of actions based upon alleged alienation of affections and breach of contract to marry before March 5, 1943, and for alleged criminal conversation before July 1, 1979, having been subjected to grave abuses, caused extreme annoyance, embarrassment, humiliation and pecuniary damage to many persons wholly innocent and free of any wrongdoing, who were merely the victims of circumstances, and having been exercised by unscrupulous persons for their unjust enrichment, and having furnished vehicles for the commission or attempted commission of crime and in many cases having resulted in the perpetration of frauds, it is hereby declared as the public policy of the State that the best interests of the people of this state will be served by the abolition thereof. Consequently, in the public interest, the necessity for the enactment of NRS 41.370 to 41.420, inclusive, is hereby declared as a matter of legislative determination.

[1:53:1943; 1943 NCL 4071] (NRS A 1979, 1171)



NRS 41.380 - Causes of action abolished.

All civil causes of action for breach of promise to marry, alienation of affections, and criminal conversation, are hereby abolished; but this section does not abolish any cause of action for criminal conversation which accrued before July 1, 1979.

[2:53:1943; 1943 NCL 4071.01] (NRS A 1979, 1172)



NRS 41.390 - Time for commencing accrued causes of action for criminal conversation.

1. All causes of action for criminal conversation which have accrued before July 1, 1979, must be commenced within 60 days after July 1, 1979.

2. All such actions not so commenced are thereafter forever barred.

[3:53:1943; 1943 NCL 4071.02] (NRS A 1979, 1172)



NRS 41.400 - Act or contract gives no right of action.

No act done within this state operates to give rise, either within or without this state, to any of the rights of action abolished by NRS 41.370 to 41.420, inclusive. No contract to marry made or entered into in this state operates to give rise, either within or without this state, to any cause or right of action for the breach thereof, and no contract to marry, made in any other state, gives rise to any cause of action within this state for the breach thereof.

[4:53:1943; 1943 NCL 4071.03] (NRS A 1979, 1172)



NRS 41.410 - Unlawful to file actions after July 1, 1979.

After July 1, 1979, it is unlawful for any person, either as litigant or attorney, to file, cause to be filed, threaten to file, or threaten to cause to be filed, in any court of this state, any pleading or paper setting forth or seeking to recover upon any cause of action abolished or barred by NRS 41.370 to 41.420, inclusive, whether such cause of action arose within or without this state.

[5:53:1943; 1943 NCL 4071.04] (NRS A 1979, 1172)



NRS 41.420 - Penalty.

Any person who shall violate any of the provisions of NRS 41.370 to 41.420, inclusive, upon conviction, shall be deemed guilty of a misdemeanor.

[6:53:1943; 1943 NCL 4071.05]



NRS 41.430 - Conditions for jurisdiction of State of Nevada.

1. Pursuant to the provisions of section 7, chapter 505, Public Law 280 of the 83d Congress, approved August 15, 1953, and being 67 Stat. 588, and sections 401 to 403, inclusive, of Title IV, Public Law 284 of the 90th Congress, approved April 11, 1968, and being 82 Stat. 78, et seq., the State of Nevada does hereby assume jurisdiction over public offenses committed by or against Indians in the areas of Indian country in Nevada, as well as jurisdiction over civil causes of action between Indians or to which Indians are parties which arise in the areas of Indian country in Nevada, subject only to the conditions of subsections 3 and 4 of this section.

2. Any tribal ordinance or custom adopted by an Indian tribe, band or community in the exercise of any authority possessed by it shall, if not inconsistent with any applicable civil law of this state, be given full force and effect in the determination of civil causes of action pursuant to this section.

3. This section applies to all areas of Indian country within this state wherein the Indian tribe occupying any such area has consented to the continuation of state jurisdiction over such area in the manner provided in sections 6 to 14, inclusive, of chapter 601, Statutes of Nevada 1973, or has consented to the assumption of state jurisdiction over such area in the manner provided by section 406 of Title IV of Public Law 284 of the 90th Congress, approved April 11, 1968, and being 82 Stat. 80.

4. This section does not apply to any area of Indian country within this state wherein the Indian tribe occupying any such area has failed or refused to consent to the continuation of state jurisdiction over such area in the manner provided in sections 6 to 14, inclusive, of chapter 601, Statutes of Nevada 1973; and the State of Nevada hereby recedes from and relinquishes jurisdiction over any such area.

[1:198:1955] + [2:198:1955] + [3:198:1955] (NRS A 1973, 1051)



NRS 41.440 - Imposition of liability.

Any liability imposed upon a wife, husband, son, daughter, father, mother, brother, sister or other immediate member of a family arising out of his or her driving and operating a motor vehicle with the permission, express or implied, of such owner is hereby imposed upon the owner of the motor vehicle, and such owner shall be jointly and severally liable with his or her wife, husband, son, daughter, father, mother, brother, sister or other immediate member of a family for any damages proximately resulting from such negligence or willful misconduct, and such negligent or willful misconduct shall be imputed to the owner of the motor vehicle for all purposes of civil damages.

(Added to NRS by 1957, 60; A 2009, 3104; 2011, 292)



NRS 41.450 - Operator to be made party defendant; recourse on recovery of judgment.

In any action against an owner on account of imputed negligence as imposed by NRS 41.440, the operator of the motor vehicle whose negligence is imputed to the owner shall be made a party defendant if service of process can be had upon the operator as provided by law. Upon recovery of judgment, recourse shall first be had against the property of the operator so served.

(Added to NRS by 1957, 61)



NRS 41.460 - When debtor in possession or long-term lessee deemed owner of motor vehicle.

1. For the purpose of imposing liability pursuant to NRS 41.440 and for no other purpose, where a vehicle is subject to:

(a) A security interest, the debtor in possession shall be deemed to be the owner and the secured party out of possession shall not be deemed to be the owner.

(b) A long-term lease, the long-term lessee shall be deemed to be the owner and the long-term lessor shall not be deemed to be the owner.

2. As used in this section:

(a) Lease, long-term lessee and long-term lessor have the meanings ascribed to them in NRS 482.053.

(b) Owner has only the significance attributed to it by NRS 41.440.

(c) Secured party and security interest have the meanings ascribed to them by chapter 104 of NRS.

(Added to NRS by 1957, 61; A 1965, 916; 1967, 704)



NRS 41.470 - Imposition of liability for minor s willful misconduct.

1. Except as otherwise provided in NRS 424.085, any act of willful misconduct of a minor which results in any injury or death to another person or injury to the private property of another or to public property is imputed to the parents or guardian having custody and control of the minor for all purposes of civil damages, and the parents or guardian having custody or control are jointly and severally liable with the minor for all damages resulting from the willful misconduct.

2. The joint and several liability of one or both parents or guardian having custody or control of a minor under this section must not exceed $10,000 for any such act of willful misconduct of the minor.

3. The liability imposed by this section is in addition to any other liability imposed by law.

(Added to NRS by 1957, 8; A 1967, 419; 1975, 652; 1979, 461; 1999, 897)



NRS 41.472 - Imposition of liability for minor s negligence or willful misconduct regarding firearm.

1. If a parent, guardian or other person legally responsible for a minor under the age of 18 years:

(a) Knows that the minor has previously been adjudicated delinquent or has been convicted of a criminal offense;

(b) Knows that the minor has a propensity to commit violent acts; or

(c) Knows or has reason to know that the minor intends to use the firearm for unlawful purposes,

and permits the minor to use or possess a firearm, any negligence or willful misconduct of the minor in connection with such use or possession is imputed to the person who permits such use or possession for all purposes of civil damages, and, notwithstanding the provisions of subsection 2 of NRS 41.470, that person is jointly and severally liable with the minor for any and all damages caused by such negligence or willful misconduct.

2. As used in this section, firearm has the meaning ascribed to it in NRS 202.253.

(Added to NRS by 1995, 1149)



NRS 41.480 - Imposition of liability; conditions and limitations on actions based on acts and omissions of officers or directors.

1. A nonprofit corporation, association or organization formed under the laws of this State is not immune from liability for the injury or damage caused any person, firm or corporation as a result of the negligent or wrongful act of the nonprofit corporation, association or organization, or its agents, employees or servants acting within the scope of their agency or employment.

2. No action may be brought against an officer, trustee, director or other possessor of the corporate powers of a nonprofit association or trust formed under the laws of this State based on any act or omission arising from failure in his or her official capacity to exercise due care regarding the management or operation of the entity unless the act or omission involves intentional misconduct, fraud or a knowing violation of the law.

(Added to NRS by 1957, 63; A 1987, 85; 1991, 1309)



NRS 41.485 - Conditions and limitations on actions: Acts and omissions of volunteers of charitable organizations.

1. Except as otherwise provided in subsection 2, a volunteer of a charitable organization is immune from liability for civil damages as a result of an act or omission:

(a) Of an agent of the charitable organization; or

(b) Concerning services the volunteer performs for the charitable organization that are not supervisory in nature and are not part of any duties or responsibilities the volunteer may have as an officer, director or trustee of the charitable organization, unless the act is intentional, willful, wanton or malicious.

2. This section does not restrict the liability of a charitable organization for the acts or omissions of a volunteer performing services on its behalf.

3. As used in this section:

(a) Agent means an officer, director, trustee or employee, whether or not compensated, or a volunteer;

(b) Charitable organization means a nonprofit corporation, association or organization, or a licensed medical facility or facility for the dependent, but does not include a fire department, law enforcement agency or auxiliary thereof; and

(c) Volunteer means an officer, director, trustee or other person who performs services without compensation, other than reimbursement for actual and necessary expenses on behalf of or to benefit a charitable organization.

(Added to NRS by 1987, 1066)



NRS 41.491 - Limitations on liability.

1. No civil action for an injury or illness which results from the consumption or use of wholesome food or a grocery product that is fit for human use may be brought against:

(a) A person or an employee of a person who, in good faith, donates the food or grocery product to a nonprofit charitable organization for free distribution or to any other person for consumption or use;

(b) A nonprofit charitable organization or an employee of a nonprofit charitable organization which, in good faith, receives or distributes without charge, the food or grocery product;

(c) A person who harvests wholesome food and who, in good faith, donates that food to a nonprofit charitable organization for free distribution or to any other person for consumption; or

(d) A person to whom wholesome food or a grocery product that is fit for human use has been donated without charge who, in good faith, distributes without charge that food or grocery product to a member of the person s immediate family,

unless the injury or illness directly resulted from the gross negligence or willful misconduct of the donor, donee, organization or employee.

2. If an owner or a manager of property allows a person to glean food from that property in order to distribute that food without charge to other persons or donate the food to a nonprofit charitable organization for free distribution, no civil action for an injury or death resulting from that gleaning may be brought against the owner or manager of the property unless the injury or death directly resulted from the gross negligence or willful misconduct of the owner or manager.

3. No civil action for an injury or illness which results from the consumption or use of food or a grocery product which does not comply with all of the applicable standards for quality and labeling imposed by federal and state statutes and regulations and local ordinances, may be brought against:

(a) A person or an employee of a person who, in good faith, donates the food or grocery product to a nonprofit charitable organization for free distribution if, before the food or grocery product is donated:

(1) The person or employee fully informs the organization that the food or grocery product does not comply with the applicable standards; and

(2) The organization agrees to recondition the food or grocery product before it is distributed so that it complies with the applicable standards; or

(b) A nonprofit organization which receives and distributes without charge the food or grocery product if the organization, or any officer, employee or volunteer of the organization, reconditions the food or grocery product before it is distributed so that it complies with the applicable standards,

unless the injury or illness directly resulted from the gross negligence or willful misconduct of the donor, organization, officer, employee or volunteer.

4. As used in this section:

(a) Donate means to:

(1) Give food or a grocery product to another person without requiring anything of monetary value from that person; or

(2) Sell food or a grocery product for a fee that is significantly less than the cost of the item sold.

(b) Glean means to gather or collect an agricultural crop which is donated by an owner or manager of property.

(c) Grocery product that is fit for human use means a grocery product, other than food, which complies with all the applicable standards for quality and labeling imposed by federal and state statutes and regulations and local ordinances. The term includes:

(1) Products which are not readily marketable because of packaging, appearance, age, surplus, size or other condition; and

(2) Household or industrial cleaning products, personal hygiene products, cleaning equipment and cooking utensils.

(d) Perishable food means any food that may spoil or otherwise become unfit for human consumption after a period of time because of its nature, type or physical condition. The term includes, without limitation, fresh or processed meats, poultry, seafood, dairy products, eggs in the shell, fresh fruits or vegetables, and food that has been:

(1) Noncommercially packaged;

(2) Frozen or otherwise requires refrigeration to remain nonperishable for a reasonable length of time; or

(3) Prepared at a public food service establishment.

(e) Wholesome food means any raw, cooked, processed or prepared food or beverage which is intended for human consumption and which complies with all the applicable standards for quality and labeling imposed by federal and state statutes and regulations and local ordinances. The term includes, without limitation, perishable food and food which is not readily marketable because of packaging, appearance, age, freshness, grade, surplus, size or other condition.

(Added to NRS by 1981, 694; A 1995, 248; 2009, 146)



NRS 41.500 - General rule; volunteers; members of search and rescue organization; persons rendering cardiopulmonary resuscitation or using defibrillator; presumptions relating to emergency care rendered on public school grounds or in connection with public school activities; business or organization that has defibrillator for use on premises.

1. Except as otherwise provided in NRS 41.505, any person in this State who renders emergency care or assistance in an emergency, gratuitously and in good faith, except for a person who is performing community service as a result of disciplinary action pursuant to any provision in title 54 of NRS, is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, by that person in rendering the emergency care or assistance or as a result of any act or failure to act, not amounting to gross negligence, to provide or arrange for further medical treatment for the injured person.

2. Any person in this State who acts as a driver of an ambulance or attendant on an ambulance operated by a volunteer service or as a volunteer driver or attendant on an ambulance operated by a political subdivision of this State, or owned by the Federal Government and operated by a contractor of the Federal Government, and who in good faith renders emergency care or assistance to any injured or ill person, whether at the scene of an emergency or while transporting an injured or ill person to or from any clinic, doctor s office or other medical facility, is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, by that person in rendering the emergency care or assistance, or as a result of any act or failure to act, not amounting to gross negligence, to provide or arrange for further medical treatment for the injured or ill person.

3. Any person who is an appointed member of a volunteer service operating an ambulance or an appointed volunteer serving on an ambulance operated by a political subdivision of this State, other than a driver or attendant of an ambulance, is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, by that person whenever the person is performing his or her duties in good faith.

4. Any person who is a member of a search and rescue organization in this State under the direct supervision of any county sheriff who in good faith renders care or assistance in an emergency to any injured or ill person, whether at the scene of an emergency or while transporting an injured or ill person to or from any clinic, doctor s office or other medical facility, is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, by that person in rendering the emergency care or assistance, or as a result of any act or failure to act, not amounting to gross negligence, to provide or arrange for further medical treatment for the injured or ill person.

5. Any person who is employed by or serves as a volunteer for a public fire-fighting agency and who is authorized pursuant to chapter 450B of NRS to render emergency medical care at the scene of an emergency is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, by that person in rendering that care or as a result of any act or failure to act, not amounting to gross negligence, to provide or arrange for further medical treatment for the injured or ill person.

6. Any person who:

(a) Has successfully completed a course in cardiopulmonary resuscitation according to the guidelines of the American National Red Cross or American Heart Association;

(b) Has successfully completed the training requirements of a course in basic emergency care of a person in cardiac arrest conducted in accordance with the standards of the American Heart Association; or

(c) Is directed by the instructions of a dispatcher for an ambulance, air ambulance or other agency that provides emergency medical services before its arrival at the scene of the emergency,

and who in good faith renders cardiopulmonary resuscitation in accordance with the person s training or the direction, other than in the course of the person s regular employment or profession, is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, by that person in rendering that care.

7. For the purposes of subsection 6, a person who:

(a) Is required to be certified in the administration of cardiopulmonary resuscitation pursuant to NRS 391.092; and

(b) In good faith renders cardiopulmonary resuscitation on the property of a public school or in connection with a transportation of pupils to or from a public school or while on activities that are part of the program of a public school,

shall be presumed to have acted other than in the course of the person s regular employment or profession.

8. Any person who gratuitously and in good faith renders emergency medical care involving the use of an automated external defibrillator is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, by that person in rendering that care.

9. A business or organization that has placed an automated external defibrillator for use on its premises is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, by the person rendering such care or for providing the automated external defibrillator to the person for the purpose of rendering such care if the business or organization:

(a) Complies with all current federal and state regulations governing the use and placement of an automated external defibrillator;

(b) Ensures that the automated external defibrillator is maintained and tested according to the operational guidelines established by the manufacturer; and

(c) Establishes requirements for the notification of emergency medical assistance and guidelines for the maintenance of the equipment.

10. As used in this section, gratuitously means that the person receiving care or assistance is not required or expected to pay any compensation or other remuneration for receiving the care or assistance.

(Added to NRS by 1963, 359; A 1965, 674; 1973, 433, 1432; 1975, 403; 1985, 1702, 1753; 1991, 2165; 1997, 1716, 1790; 1999, 484, 934; 2005, 2558; 2009, 871)



NRS 41.503 - Hospital care or assistance necessitated by traumatic injury; presumption regarding follow-up care.

1. Except as otherwise provided in subsection 2 and NRS 41.504, 41.505 and 41.506:

(a) A hospital which has been designated as a center for the treatment of trauma by the Administrator of the Division of Public and Behavioral Health of the Department of Health and Human Services pursuant to NRS 450B.237 and which is a nonprofit organization;

(b) A hospital other than a hospital described in paragraph (a);

(c) An employee of a hospital described in paragraph (a) or (b) who renders care or assistance to patients;

(d) A physician or dentist licensed under the provisions of chapter 630, 631 or 633 of NRS who renders care or assistance in a hospital described in paragraph (a) or (b), whether or not the care or assistance was rendered gratuitously or for a fee; and

(e) A physician or dentist licensed under the provisions of chapter 630, 631 or 633 of NRS:

(1) Whose liability is not otherwise limited pursuant to NRS 41.032 to 41.0337, inclusive; and

(2) Who renders care or assistance in a hospital of a governmental entity that has been designated as a center for the treatment of trauma by the Administrator of the Division of Public and Behavioral Health of the Department of Health and Human Services pursuant to NRS 450B.237, whether or not the care or assistance was rendered gratuitously or for a fee,

that in good faith renders care or assistance necessitated by a traumatic injury demanding immediate medical attention, for which the patient enters the hospital through its emergency room or trauma center, may not be held liable for more than $50,000 in civil damages, exclusive of interest computed from the date of judgment, to or for the benefit of any claimant arising out of any act or omission in rendering that care or assistance if the care or assistance is rendered in good faith and in a manner not amounting to gross negligence or reckless, willful or wanton conduct.

2. The limitation on liability provided pursuant to this section does not apply to any act or omission in rendering care or assistance:

(a) Which occurs after the patient is stabilized and is capable of receiving medical treatment as a nonemergency patient, unless surgery is required as a result of the emergency within a reasonable time after the patient is stabilized, in which case the limitation on liability provided by subsection 1 applies to any act or omission in rendering care or assistance which occurs before the stabilization of the patient following the surgery; or

(b) Unrelated to the original traumatic injury.

3. If:

(a) A physician or dentist provides follow-up care to a patient to whom the physician or dentist rendered care or assistance pursuant to subsection 1;

(b) A medical condition arises during the course of the follow-up care that is directly related to the original traumatic injury for which care or assistance was rendered pursuant to subsection 1; and

(c) The patient files an action for malpractice based on the medical condition that arises during the course of the follow-up care,

there is a rebuttable presumption that the medical condition was the result of the original traumatic injury and that the limitation on liability provided by subsection 1 applies with respect to the medical condition that arises during the course of the follow-up care.

4. For the purposes of this section:

(a) Reckless, willful or wanton conduct, as it applies to a person to whom subsection 1 applies, shall be deemed to be that conduct which the person knew or should have known at the time the person rendered the care or assistance would be likely to result in injury so as to affect the life or health of another person, taking into consideration to the extent applicable:

(1) The extent or serious nature of the prevailing circumstances;

(2) The lack of time or ability to obtain appropriate consultation;

(3) The lack of a prior medical relationship with the patient;

(4) The inability to obtain an appropriate medical history of the patient; and

(5) The time constraints imposed by coexisting emergencies.

(b) Traumatic injury means any acute injury which, according to standardized criteria for triage in the field, involves a significant risk of death or the precipitation of complications or disabilities.

(Added to NRS by 2002 Special Session, 4; A 2007, 31)



NRS 41.504 - Physicians, physician assistants and registered nurses who give instruction or provide supervision to emergency medical attendant during emergency; emergency medical attendants, physician assistants and nurses who obey instruction given by physician, physician assistant or nurse during emergency. [Effective through December 31, 2013.]

1. Any physician, physician assistant or registered nurse who in good faith gives instruction or provides supervision to an emergency medical attendant, physician assistant or registered nurse, at the scene of an emergency or while transporting an ill or injured person from the scene of an emergency, is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, in giving that instruction or providing that supervision.

2. An emergency medical attendant, physician assistant, registered nurse or licensed practical nurse who obeys an instruction given by a physician, physician assistant, registered nurse or licensed practical nurse and thereby renders emergency care, at the scene of an emergency or while transporting an ill or injured person from the scene of an emergency, is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, in rendering that emergency care.

3. As used in this section, emergency medical attendant means a person licensed as an attendant or certified as an emergency medical technician, intermediate emergency medical technician or advanced emergency medical technician pursuant to chapter 450B of NRS.

(Added to NRS by 2007, 30)

NRS 41.504 Physicians, physician assistants and registered nurses who give instruction or provide supervision to emergency medical attendant during emergency; emergency medical attendants, physician assistants and nurses who obey instruction given by physician, physician assistant or nurse during emergency. [Effective January 1, 2014.]

1. Any physician, physician assistant or registered nurse who in good faith gives instruction or provides supervision to an emergency medical attendant, physician assistant or registered nurse, at the scene of an emergency or while transporting an ill or injured person from the scene of an emergency, is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, in giving that instruction or providing that supervision.

2. An emergency medical attendant, physician assistant, registered nurse or licensed practical nurse who obeys an instruction given by a physician, physician assistant, registered nurse or licensed practical nurse and thereby renders emergency care, at the scene of an emergency or while transporting an ill or injured person from the scene of an emergency, is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, in rendering that emergency care.

3. As used in this section, emergency medical attendant means a person licensed as an attendant or certified as an emergency medical technician, advanced emergency medical technician or paramedic pursuant to chapter 450B of NRS.

(Added to NRS by 2007, 30; A 2013, 952, effective January 1, 2014)



NRS 41.505 - Physicians, physician assistants, nurses and dentists.

1. Any person licensed under the provisions of chapter 630, 632 or 633 of NRS and any person who holds an equivalent license issued by another state, who renders emergency care or assistance, including, without limitation, emergency obstetrical care or assistance, in an emergency, gratuitously and in good faith, is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, by that person in rendering the emergency care or assistance or as a result of any failure to act, not amounting to gross negligence, to provide or arrange for further medical treatment for the injured or ill person. This section does not excuse a physician, physician assistant or nurse from liability for damages resulting from that person s acts or omissions which occur in a licensed medical facility relative to any person with whom there is a preexisting relationship as a patient.

2. Any person licensed under the provisions of chapter 630, 632 or 633 of NRS and any person who holds an equivalent license issued by another state who:

(a) Is retired or otherwise does not practice on a full-time basis; and

(b) Gratuitously and in good faith, renders medical care within the scope of that person s license to an indigent person,

is not liable for any civil damages as a result of any act or omission by that person, not amounting to gross negligence or reckless, willful or wanton conduct, in rendering that care.

3. Any person licensed to practice medicine under the provisions of chapter 630 or 633 of NRS or licensed to practice dentistry under the provisions of chapter 631 of NRS who renders care or assistance to a patient for a governmental entity or a nonprofit organization is not liable for any civil damages as a result of any act or omission by that person in rendering that care or assistance if the care or assistance is rendered gratuitously, in good faith and in a manner not amounting to gross negligence or reckless, willful or wanton conduct.

4. As used in this section, gratuitously has the meaning ascribed to it in NRS 41.500.

(Added to NRS by 1973, 610; A 1975, 37, 404, 405; 1985, 1754; 1987, 2217; 1989, 21; 1995, 2641; 1999, 937; 2002 Special Session, 5; 2005, 2517; 2007, 32, 3047)



NRS 41.506 - Physicians, physician assistants and nurses who render certain emergency obstetrical care; licensed medical facilities in which certain emergency obstetrical care is rendered.

1. Any person licensed under the provisions of chapter 630, 632 or 633 of NRS and any person who holds an equivalent license issued by another state who renders emergency obstetrical care or assistance to a pregnant woman during labor or the delivery of the child is not liable for any civil damages as a result of any act or omission by that person in rendering that care or assistance if:

(a) The care or assistance is rendered in good faith and in a manner not amounting to gross negligence or reckless, willful or wanton conduct;

(b) The person has not previously provided prenatal or obstetrical care to the woman; and

(c) The damages are reasonably related to or primarily caused by a lack of prenatal care received by the woman.

2. A licensed medical facility in which such care or assistance is rendered is not liable for any civil damages as a result of any act or omission by the person in rendering that care or assistance if that person is not liable for any civil damages pursuant to subsection 1 and the actions of the medical facility relating to the rendering of that care or assistance do not amount to gross negligence or reckless, willful or wanton conduct.

(Added to NRS by 2007, 30)



NRS 41.507 - Volunteer emergency medical dispatchers and volunteer medical directors of agencies which employ emergency medical dispatchers.

1. In a county whose population is less than 100,000, a volunteer emergency medical dispatcher is immune from civil liability for damages sustained as a result of any act or omission by the dispatcher in the use of a medical priority dispatch system, if:

(a) The dispatcher has, in good faith, followed the protocols of such a system to establish the priority of calls for medical help or to provide preliminary instructions to a person calling for such help;

(b) The protocols for the system have been approved by the medical director of the local emergency medical service; and

(c) The act or omission of the dispatcher does not amount to gross negligence or willful misconduct.

2. In a county whose population is less than 100,000, a volunteer medical director of a public or private agency, including a health facility, which employs an emergency medical dispatcher is immune from civil liability for damages sustained as a result of any act or omission by the agency if:

(a) The agency uses a medical priority dispatch system;

(b) The agency maintains a quality assurance program for that system; and

(c) The act or omission of the agency does not amount to gross negligence or willful misconduct.

3. As used in this section:

(a) Emergency medical dispatcher has the meaning ascribed to it in NRS 450B.063.

(b) Health facility has the meaning ascribed to it in NRS 439A.015.

(Added to NRS by 1993, 2117)



NRS 41.508 - Civil action brought by public agency; award of costs and attorney s fees.

1. A public agency may commence an action in the name of the agency to recover the expense of an emergency response by the public agency against any person who knowingly:

(a) Makes a false report to a public agency that a felony or misdemeanor has been committed or that an emergency exists; or

(b) Creates the false appearance that a felony or misdemeanor has been committed or that an emergency exists, and that false appearance causes a false report to be made to a public agency that a felony or misdemeanor has been committed or that an emergency exists.

2. A civil action may be brought pursuant to this section even if there has been no criminal conviction for the false report.

3. If a public agency prevails in an action brought pursuant to this section, the court may award the public agency the costs of the action and reasonable attorney s fees.

4. As used in this section:

(a) Expense of an emergency response includes, without limitation, the reasonable costs incurred by a public agency in making an appropriate response to or investigation of a false report, including, without limitation, the salary or wages of any person responding to or investigating a false report, the deemed wages of any volunteer of a public agency participating in the response or investigation, the costs for use or operation of any equipment and the costs for the use or expenditure of any resources, fuel or other materials.

(b) Public agency means an agency, bureau, board, commission, department or division of the State of Nevada or a political subdivision of the State of Nevada that provides police, fire-fighting, rescue or emergency medical services.

(Added to NRS by 2001, 2851)



NRS 41.509 - Action brought by natural parent; recovery; liability not exclusive.

1. A natural parent of an adopted child who has entered into an agreement that provides for postadoptive contact pursuant to NRS 127.187 may bring a civil action against a person if:

(a) The person knowingly provided false information in response to a question asked by a court pursuant to NRS 127.188; and

(b) The provision of false information caused the court not to incorporate the agreement that provides for postadoptive contact in the order or decree of adoption pursuant to NRS 127.188.

2. If a person is liable to a natural parent of an adopted child pursuant to subsection 1, the natural parent may recover his or her actual damages, costs, reasonable attorney s fees and any punitive damages that the facts may warrant.

3. The liability imposed by this section is in addition to any other liability imposed by law.

(Added to NRS by 2005, 1682)



NRS 41.510 - Limitation of liability; exceptions for malicious acts if consideration is given or other duty exists.

1. Except as otherwise provided in subsection 3, an owner of any estate or interest in any premises, or a lessee or an occupant of any premises, owes no duty to keep the premises safe for entry or use by others for participating in any recreational activity, or to give warning of any hazardous condition, activity or use of any structure on the premises to persons entering for those purposes.

2. Except as otherwise provided in subsection 3, if an owner, lessee or occupant of premises gives permission to another person to participate in recreational activities upon those premises:

(a) The owner, lessee or occupant does not thereby extend any assurance that the premises are safe for that purpose or assume responsibility for or incur liability for any injury to person or property caused by any act of persons to whom the permission is granted.

(b) That person does not thereby acquire any property rights in or rights of easement to the premises.

3. This section does not:

(a) Limit the liability which would otherwise exist for:

(1) Willful or malicious failure to guard, or to warn against, a dangerous condition, use, structure or activity.

(2) Injury suffered in any case where permission to participate in recreational activities was granted for a consideration other than the consideration, if any, paid to the landowner by the State or any subdivision thereof. For the purposes of this subparagraph, the price paid for a game tag sold pursuant to NRS 502.145 by an owner, lessee or manager of the premises shall not be deemed consideration given for permission to hunt on the premises.

(3) Injury caused by acts of persons to whom permission to participate in recreational activities was granted, to other persons as to whom the person granting permission, or the owner, lessee or occupant of the premises, owed a duty to keep the premises safe or to warn of danger.

(b) Create a duty of care or ground of liability for injury to person or property.

4. As used in this section, recreational activity includes, but is not limited to:

(a) Hunting, fishing or trapping;

(b) Camping, hiking or picnicking;

(c) Sightseeing or viewing or enjoying archaeological, scenic, natural or scientific sites;

(d) Hang gliding or paragliding;

(e) Spelunking;

(f) Collecting rocks;

(g) Participation in winter sports, including cross-country skiing, snowshoeing or riding a snowmobile, or water sports;

(h) Riding animals, riding in vehicles or riding a road or mountain bicycle;

(i) Studying nature;

(j) Gleaning;

(k) Recreational gardening; and

(l) Crossing over to public land or land dedicated for public use.

(Added to NRS by 1963, 799; A 1971, 192; 1973, 898; 1981, 157; 1991, 185, 2156; 1993, 1191; 1995, 54, 790; 2007, 631)



NRS 41.520 - Contents and verification of complaint; motion to require plaintiff to furnish security; order; recourse of corporation or association to security.

1. As used in this section corporation includes an unincorporated association, and board of directors includes the managing body of an unincorporated association.

2. In an action brought to enforce a secondary right on the part of one or more shareholders in a corporation or association, incorporated or unincorporated, because the corporation or association refuses to enforce rights which may properly be asserted by it, the complaint must be verified by oath and must aver that the plaintiff was a shareholder at the time of the transaction of which the plaintiff complains or that the plaintiff s share thereafter devolved on the plaintiff by operation of law. The complaint must also set forth with particularity the efforts of the plaintiff to secure from the board of directors or trustees and, if necessary, from the shareholders such action as the plaintiff desires, and the reasons for the plaintiff s failure to obtain such action or the reasons for not making such effort.

3. In any such action, at any time within 30 days after service of summons upon the corporation or any defendant who is an officer or director of the corporation, or held such office at the time of the acts complained of, the corporation or such defendant may move the court for an order, upon notice and hearing, requiring the plaintiff to furnish security as hereinafter provided. Such motion must be based upon one or more of the following grounds:

(a) That there is no reasonable possibility that the prosecution of the cause of action alleged in the complaint against the moving party will benefit the corporation or its security holders.

(b) That the moving party, if other than the corporation, did not participate in the transaction complained of in any capacity.

The court on application of the corporation or any defendant may, for good cause shown, extend the 30-day period for an additional period or periods not exceeding 60 days.

4. At the hearing upon such motion, the court shall consider such evidence, written or oral, by witnesses or affidavit, as may be material:

(a) To the ground or grounds upon which the motion is based; or

(b) To a determination of the probable reasonable expenses, including attorney s fees, of the corporation and the moving party which will be incurred in the defense of the action. If the court determines, after hearing the evidence adduced by the parties at the hearing, that the moving party has established a probability in support of any of the grounds upon which the motion is based, the court shall fix the nature and amount of security to be furnished by the plaintiff for reasonable expenses, including attorney s fees, which may be incurred by the moving party and the corporation in connection with such action, including expenses which the corporation may incur by reason of any obligation which it may have to indemnify its officers or directors pursuant to NRS 78.7502 or otherwise. A determination by the court that security either must or must not be furnished or must be furnished as to one or more defendants and not as to others shall not be deemed a determination of any one or more issues in the action or of the merits thereof. The corporation and the moving party have recourse to the security in such amount as the court determines upon the termination of the action. The amount of the security may thereafter from time to time be increased or decreased in the discretion of the court upon showing that the security provided has or may become inadequate or is excessive. If the court, upon any such motion, makes a determination that security must be furnished by the plaintiff as to any one or more defendants, the action must be dismissed as to such defendant or defendants, unless the security required by the court is furnished within such reasonable time as may be fixed by the court.

5. If any such motion is filed, no pleadings need be filed by the corporation or any other defendants, and the prosecution of the action must be stayed, until 10 days after the motion has been disposed of.

(Added to NRS by 1965, 1411; A 1969, 116; 1997, 731)



NRS 41.540 - Action may be brought against person causing pollution, impairment or destruction of air, water or other natural resources.

1. Any person who is a resident of this state may commence an action in any district court of this state where any violation is alleged to have occurred, to enforce compliance with any statute, regulation or ordinance for the protection of the air, water and other natural resources from pollution, impairment or destruction, if such person has first given 30 days written notice of the person s intention to file suit.

2. Such action shall be brought against the person, firm, company, corporation, association, county, city or town causing such pollution, impairment or destruction. The State or political subdivision thereof responsible for enforcing such statute, regulation or ordinance shall be named as a necessary party to the action.

(Added to NRS by 1971, 861)



NRS 41.550 - Security for and apportionment of costs.

The court may order the petitioner to post a surety bond or cash in an amount not to exceed $500 to pay any cost or judgment which might be rendered adverse to the petitioner in any action brought under the provisions of NRS 41.540 to 41.570, inclusive. Costs may be apportioned to the parties if the interests of justice require.

(Added to NRS by 1971, 861)



NRS 41.560 - Relief which may be granted.

The court may grant temporary or permanent equitable relief, or may enter such order as may be necessary to enforce compliance with any statute, regulation or ordinance for the protection of the air, water and other natural resources from pollution, impairment or destruction.

(Added to NRS by 1971, 861)



NRS 41.570 - Provisions supplementary to existing administrative or regulatory provisions.

The provisions of NRS 41.540 to 41.570, inclusive, shall be supplementary to existing administrative and regulatory procedures provided by law.

(Added to NRS by 1971, 861)



NRS 41.580 - Action by owner of property; treble damages.

If property has been taken from its owner by larceny, robbery, burglary, embezzlement, theft or any other offense that is a crime against property and another person buys, receives, possesses or withholds the property under circumstances that make such conduct a violation of subsection 1 of NRS 205.275, the owner of the property may bring a civil action against the person who bought, received, possessed or withheld the property and may recover treble the amount of any damage the owner has suffered, together with the owner s costs in the action and a reasonable attorney s fee.

(Added to NRS by 1973, 1050; A 1997, 346)



NRS 41.590 - Lender not liable for defects in property acquired with borrowed money.

A lender who makes a loan of money, the proceeds of which are used or may be used by the borrower to finance the design, manufacture, construction, repair, modification or improvement of real or personal property, shall not be held liable to the borrower or to third persons for any loss or damage occasioned by any defect in the real or personal property so designed, manufactured, constructed, repaired, modified or improved or for any loss or damage resulting from the failure of the borrower to use due care in the design, manufacture, construction, repair, modification or improvement of such real or personal property, unless the loss or damage is the result of some other action or activity of the lender than the loan transaction.

(Added to NRS by 1973, 1189)



NRS 41.600 - Actions by victims of fraud.

1. An action may be brought by any person who is a victim of consumer fraud.

2. As used in this section, consumer fraud means:

(a) An unlawful act as defined in NRS 119.330;

(b) An unlawful act as defined in NRS 205.2747;

(c) An act prohibited by NRS 482.36655 to 482.36667, inclusive;

(d) An act prohibited by NRS 482.351; or

(e) A deceptive trade practice as defined in NRS 598.0915 to 598.0925, inclusive.

3. If the claimant is the prevailing party, the court shall award the claimant:

(a) Any damages that the claimant has sustained;

(b) Any equitable relief that the court deems appropriate; and

(c) The claimant s costs in the action and reasonable attorney s fees.

4. Any action brought pursuant to this section is not an action upon any contract underlying the original transaction.

(Added to NRS by 1975, 1177; A 1985, 2261; 1989, 649; 1997, 2216; 2001, 490; 2005, 1425; 2007, 743; 2011, 268; 2013, 1029)



NRS 41.610 - Actions against seller or manufacturer of unapproved drug for misrepresentation of its therapeutic effect.

The purchaser of a substance which has not been approved as a drug by the Food and Drug Administration but which has been licensed for manufacture in this state has a cause of action against the seller or manufacturer for any misrepresentation of its therapeutic effect made directly to the purchaser or by publication.

(Added to NRS by 1977, 1645; A 1983, 111)



NRS 41.620 - Liability for issuance on nonexistent account or drawing on insufficient money; liability for use of invalid credit or debit card.

1. Except as otherwise provided in NRS 604A.490, any person who:

(a) Makes, utters, draws or delivers a check or draft for the payment of money drawn upon any financial institution or other person, when that person has no account with the drawee of the instrument or has insufficient money, property or credit with the drawee to pay; or

(b) Uses a credit card or debit card to obtain money, goods, property, services or anything of value, when that person knows or should have known the credit card or debit card is no longer valid,

and who fails to pay the amount in cash to the payee, issuer or other creditor within 30 days after a demand therefor in writing is mailed to the person by certified mail, is liable to the payee, issuer or other creditor for the amount of the check, draft or extension of credit, and damages equal to three times the amount of the check, draft or extension of credit, but not less than $100 nor more than $500.

2. As used in this section, unless the context otherwise requires:

(a) Credit card has the meaning ascribed to it in NRS 205.630;

(b) Debit card has the meaning ascribed to it in NRS 205.635; and

(c) Issuer has the meaning ascribed to it in NRS 205.650.

(Added to NRS by 1985, 1021; A 1987, 134, 1191; 1999, 50; 2005, 1710)



NRS 41.630 - Limitations of liability.

1. A sports official who officiates a sporting event at any level of competition in this State is not liable for any civil damages as a result of any unintended act or omission, not amounting to gross negligence, by the sports official in the execution of the officiating duties of the sports official within the facility in which the sporting event takes place.

2. As used in this section:

(a) Inspector means an inspector of the Nevada Athletic Commission.

(b) Sporting event means any contest, game or other event involving the athletic or physical skills of amateur or professional athletes.

(c) Sports official means any person who serves as a referee, umpire, linesman, timekeeper, inspector, judge or in a similar capacity, whether paid or unpaid.

(Added to NRS by 1989, 677; A 2005, 176)



NRS 41.635 - Definitions.

As used in NRS 41.635 to 41.670, inclusive, unless the context otherwise requires, the words and terms defined in NRS 41.637 and 41.640 have the meanings ascribed to them in those sections.

(Added to NRS by 1997, 1364; A 1997, 2593)



NRS 41.637 - Good faith communication in furtherance of the right to petition or the right to free speech in direct connection with an issue of public concern defined.

Good faith communication in furtherance of the right to petition or the right to free speech in direct connection with an issue of public concern means any:

1. Communication that is aimed at procuring any governmental or electoral action, result or outcome;

2. Communication of information or a complaint to a Legislator, officer or employee of the Federal Government, this state or a political subdivision of this state, regarding a matter reasonably of concern to the respective governmental entity;

3. Written or oral statement made in direct connection with an issue under consideration by a legislative, executive or judicial body, or any other official proceeding authorized by law; or

4. Communication made in direct connection with an issue of public interest in a place open to the public or in a public forum,

which is truthful or is made without knowledge of its falsehood.

(Added to NRS by 1997, 1364; A 1997, 2593; 2013, 623)



NRS 41.640 - Political subdivision defined.

Political subdivision has the meaning ascribed to it in NRS 41.0305.

(Added to NRS by 1993, 2848; A 1997, 1365, 2593)



NRS 41.650 - Limitation of liability.

A person who engages in a good faith communication in furtherance of the right to petition or the right to free speech in direct connection with an issue of public concern is immune from any civil action for claims based upon the communication.

(Added to NRS by 1993, 2848; A 1997, 1365, 2593; 2013, 623)



NRS 41.660 - Attorney General or chief legal officer of political subdivision may defend or provide support to person sued for engaging in right to petition or free speech in direct connection with an issue of public concern; special counsel; filing special motion to dismiss; stay of discovery; adjudication upon merits.

1. If an action is brought against a person based upon a good faith communication in furtherance of the right to petition or the right to free speech in direct connection with an issue of public concern:

(a) The person against whom the action is brought may file a special motion to dismiss; and

(b) The Attorney General or the chief legal officer or attorney of a political subdivision of this State may defend or otherwise support the person against whom the action is brought. If the Attorney General or the chief legal officer or attorney of a political subdivision has a conflict of interest in, or is otherwise disqualified from, defending or otherwise supporting the person, the Attorney General or the chief legal officer or attorney of a political subdivision may employ special counsel to defend or otherwise support the person.

2. A special motion to dismiss must be filed within 60 days after service of the complaint, which period may be extended by the court for good cause shown.

3. If a special motion to dismiss is filed pursuant to subsection 2, the court shall:

(a) Determine whether the moving party has established, by a preponderance of the evidence, that the claim is based upon a good faith communication in furtherance of the right to petition or the right to free speech in direct connection with an issue of public concern;

(b) If the court determines that the moving party has met the burden pursuant to paragraph (a), determine whether the plaintiff has established by clear and convincing evidence a probability of prevailing on the claim;

(c) If the court determines that the plaintiff has established a probability of prevailing on the claim pursuant to paragraph (b), ensure that such determination will not:

(1) Be admitted into evidence at any later stage of the underlying action or subsequent proceeding; or

(2) Affect the burden of proof that is applied in the underlying action or subsequent proceeding;

(d) Consider such evidence, written or oral, by witnesses or affidavits, as may be material in making a determination pursuant to paragraphs (a) and (b);

(e) Stay discovery pending:

(1) A ruling by the court on the motion; and

(2) The disposition of any appeal from the ruling on the motion; and

(f) Rule on the motion within 7 judicial days after the motion is served upon the plaintiff.

4. If the court dismisses the action pursuant to a special motion to dismiss filed pursuant to subsection 2, the dismissal operates as an adjudication upon the merits.

(Added to NRS by 1993, 2848; A 1997, 1365, 2593; 2013, 623)



NRS 41.670 - Award of reasonable costs, attorney s fees and monetary relief under certain circumstances; separate action for damages; sanctions for frivolous or vexatious special motion to dismiss; interlocutory appeal.

1. If the court grants a special motion to dismiss filed pursuant to NRS 41.660:

(a) The court shall award reasonable costs and attorney s fees to the person against whom the action was brought, except that the court shall award reasonable costs and attorney s fees to this State or to the appropriate political subdivision of this State if the Attorney General, the chief legal officer or attorney of the political subdivision or special counsel provided the defense for the person pursuant to NRS 41.660.

(b) The court may award, in addition to reasonable costs and attorney s fees awarded pursuant to paragraph (a), an amount of up to $10,000 to the person against whom the action was brought.

(c) The person against whom the action is brought may bring a separate action to recover:

(1) Compensatory damages;

(2) Punitive damages; and

(3) Attorney s fees and costs of bringing the separate action.

2. If the court denies a special motion to dismiss filed pursuant to NRS 41.660 and finds that the motion was frivolous or vexatious, the court shall award to the prevailing party reasonable costs and attorney s fees incurred in responding to the motion.

3. In addition to reasonable costs and attorney s fees awarded pursuant to subsection 2, the court may award:

(a) An amount of up to $10,000; and

(b) Any such additional relief as the court deems proper to punish and deter the filing of frivolous or vexatious motions.

4. If the court denies the special motion to dismiss filed pursuant to NRS 41.660, an interlocutory appeal lies to the Supreme Court.

(Added to NRS by 1993, 2848; A 1997, 1366, 2593; 2013, 624)



NRS 41.690 - Cause of action for damages resulting from criminal violation if perpetrator was motivated by certain characteristics of victim.

1. A person who has suffered injury as the proximate result of the willful violation of the provisions of NRS 200.030, 200.050, 200.280, 200.310, 200.366, 200.380, 200.400, 200.460, 200.463, 200.4631, 200.464, 200.465, 200.467, 200.468, 200.471, 200.481, 200.508, 200.5099, 200.571, 200.575, 203.010, 203.020, 203.030, 203.060, 203.080, 203.090, 203.100, 203.110, 203.119, 205.010 to 205.025, inclusive, 205.060, 205.067, 205.075, 205.0832, 205.220, 205.226, 205.228, 205.240, 205.270, 205.2715, 205.274, 205.2741, 206.010, 206.040, 206.125, 206.140, 206.150, 206.200, 206.310, 206.330, 207.180, 207.190, 207.200 or 207.210 by a perpetrator who was motivated by the injured person s actual or perceived race, color, religion, national origin, physical or mental disability, sexual orientation or gender identity or expression may bring an action for the recovery of his or her actual damages and any punitive damages which the facts may warrant. If the person who has suffered injury prevails in an action brought pursuant to this subsection, the court shall award the person costs and reasonable attorney s fees.

2. The liability imposed by this section is in addition to any other liability imposed by law.

3. As used in this section, gender identity or expression has the meaning ascribed to it in NRS 193.0148.

(Added to NRS by 1995, 2706; A 2005, 89; 2007, 1269; 2013, 65, 1855)



NRS 41.700 - Liability for damages caused by use of controlled substance; damages; attorney s fees and costs.

1. A person who:

(a) Knowingly and unlawfully serves, sells or otherwise furnishes a controlled substance to another person; or

(b) Knowingly allows another person to use a controlled substance in an unlawful manner on premises or in a conveyance belonging to the person allowing the use or over which the person has control,

is liable in a civil action for any damages caused as a result of the person using the controlled substance.

2. A person who prevails in an action brought pursuant to subsection 1 may recover his or her actual damages, attorney s fees and costs and any punitive damages that the facts may warrant.

(Added to NRS by 2007, 588)



NRS 41.705 - Definitions.

As used in NRS 41.705 to 41.735, inclusive, unless the context otherwise requires, the words and terms defined in NRS 41.710 to 41.725, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1997, 1255)



NRS 41.710 - Advertisement defined.

Advertisement means material that:

1. Advertises for commercial purposes the availability or the quality of real property, goods or services; or

2. Is otherwise designed or intended to solicit a person to purchase real property, goods or services.

(Added to NRS by 1997, 1256)



NRS 41.715 - Electronic mail defined.

Electronic mail means a message, a file or other information that is transmitted through a local, regional or global network, regardless of whether the message, file or other information is:

1. Viewed;

2. Stored for retrieval at a later time;

3. Printed onto paper or other similar material; or

4. Filtered or screened by a computer program that is designed or intended to filter or screen items of electronic mail.

(Added to NRS by 1997, 1256)



NRS 41.720 - Network defined.

Network means a network comprised of one or more computers that may be accessed by a modem, electronic or optical technology, or other similar means.

(Added to NRS by 1997, 1256)



NRS 41.725 - Recipient defined.

Recipient means a person who receives an item of electronic mail.

(Added to NRS by 1997, 1256)



NRS 41.730 - Action for damages; exceptions; injunctive relief.

1. Except as otherwise provided in NRS 41.735, if a person transmits or causes to be transmitted to a recipient an item of electronic mail that includes an advertisement, the person is liable to the recipient for civil damages unless:

(a) The person has a preexisting business or personal relationship with the recipient;

(b) The recipient has expressly consented to receive the item of electronic mail from the person; or

(c) The advertisement is readily identifiable as promotional, or contains a statement providing that it is an advertisement, and clearly and conspicuously provides:

(1) The legal name, complete street address and electronic mail address of the person transmitting the electronic mail;

(2) A notice that the recipient may decline to receive additional electronic mail that includes an advertisement from the person transmitting the electronic mail and the procedures for declining such electronic mail; and

(3) The abbreviation ADV or the word advertisement as the first word of the subject line of the electronic mail.

2. Unless a greater amount of damages is provided pursuant to subsection 3, if a person is liable to a recipient pursuant to subsection 1, the recipient may recover from the person:

(a) Actual damages or damages of $50 per item of electronic mail received, whichever is greater; and

(b) Attorney s fees and costs.

3. If a person is liable to a recipient pursuant to subsection 1 and the person:

(a) Disguised the source of the advertisement;

(b) Used false or misleading information in the subject line of the electronic mail;

(c) Provided a false return address;

(d) Ignored requests made by the recipient to decline receiving additional electronic mail;

(e) Provided a false address for declining additional electronic mail from the person; or

(f) Obtained the electronic mail address of the recipient through a method that was not authorized by the recipient,

the recipient may recover actual damages or damages of $500 per item of electronic mail received, whichever is greater, and attorney s fees and costs.

4. In addition to any other recovery that is allowed pursuant to subsection 2 or 3, the recipient may apply to the district court of the county in which the recipient resides for an order enjoining the person from transmitting to the recipient any other item of electronic mail that includes an advertisement.

(Added to NRS by 1997, 1256; A 2003, 340)



NRS 41.735 - Immunity for persons who provide users with access to network; applicability to items of electronic mail obtained voluntarily.

1. If a person provides users with access to a network and, as part of that service, transmits items of electronic mail on behalf of those users, the person is immune from liability for civil damages pursuant to NRS 41.705 to 41.735, inclusive, unless the person transmits an item of electronic mail that includes an advertisement the person prepared or caused to be prepared.

2. The provisions of NRS 41.705 to 41.735, inclusive, do not apply to an item of electronic mail that is obtained by a recipient voluntarily. This subsection includes, but is not limited to, an item of electronic mail that is obtained by a recipient voluntarily from an electronic bulletin board.

(Added to NRS by 1997, 1256)



NRS 41.740 - Damages for which person who kills or injures pet of another person is liable; punitive and noneconomic damages may not be awarded; limitation on amount of damages; exceptions.

1. Except as otherwise provided in subsection 4, if a natural person intentionally, willfully, recklessly or negligently injures or kills the pet of another natural person, the person is liable for the following:

(a) The cost of veterinary care incurred by the owner because of the injury or death of the pet.

(b) If the pet is injured, any reduction in the market value of the pet caused by the injury.

(c) If the pet is killed, the market value of the pet and reasonable burial expenses.

(d) Reasonable attorney s fees and costs incurred by the owner in bringing an action pursuant to this section.

2. Punitive damages and noneconomic damages may not be awarded in an action brought under this section.

3. In an action brought under this section, the award of damages must not exceed $5,000 for each pet.

4. The provisions of this section do not authorize an award of damages pursuant to subsection 1 if:

(a) A nonprofit organization, society for the prevention of cruelty to animals established pursuant to NRS 574.010 or governmental entity, or an employee or agent thereof, injures or kills a pet while acting in furtherance of public health or animal welfare.

(b) The action is based on the killing of a dog that had been or was killing or causing damage to livestock.

(c) The person reasonably believed that:

(1) The pet presented a risk to the person s safety or to the safety of another person; and

(2) The action was necessary to protect himself or herself or another person.

5. As used in this section:

(a) Livestock has the meaning ascribed to it in NRS 569.0085.

(b) Owner means a natural person who owns, possesses, harbors, keeps or has control or custody of a pet.

(c) Pet means any domesticated dog or cat normally maintained in or near the household of its owner.

(Added to NRS by 2007, 2471)



NRS 41.745 - Liability of employer for intentional conduct of employee; limitations.

1. An employer is not liable for harm or injury caused by the intentional conduct of an employee if the conduct of the employee:

(a) Was a truly independent venture of the employee;

(b) Was not committed in the course of the very task assigned to the employee; and

(c) Was not reasonably foreseeable under the facts and circumstances of the case considering the nature and scope of his or her employment.

For the purposes of this subsection, conduct of an employee is reasonably foreseeable if a person of ordinary intelligence and prudence could have reasonably anticipated the conduct and the probability of injury.

2. Nothing in this section imposes strict liability on an employer for any unforeseeable intentional act of an employee.

3. For the purposes of this section:

(a) Employee means any person who is employed by an employer, including, without limitation, any present or former officer or employee, immune contractor, an employee of a university school for profoundly gifted pupils described in chapter 392A of NRS or a member of a board or commission or Legislator in this State.

(b) Employer means any public or private employer in this State, including, without limitation, the State of Nevada, a university school for profoundly gifted pupils described in chapter 392A of NRS, any agency of this State and any political subdivision of the State.

(c) Immune contractor has the meaning ascribed to it in subsection 3 of NRS 41.0307.

(d) Officer has the meaning ascribed to it in subsection 4 of NRS 41.0307.

(Added to NRS by 1997, 1357; A 2005, 2430)



NRS 41.750 - Limitations on liability of employer for damages arising from or relating to child care provided to children of employee.

If an employer:

1. Pays money directly to an employee for use by the employee to pay all or a portion of the cost of child care and the employee selects the child care facility independent of and without any input from the employer;

2. Provides to an employee one or more vouchers for use by the employee to pay all or a portion of the cost of child care at a child care facility licensed and in good standing pursuant to chapter 432A of NRS;

3. Directs or refers an employee to a child care facility licensed and in good standing pursuant to chapter 432A of NRS; or

4. Negotiates a discount or other benefit for an employee at a child care facility licensed and in good standing pursuant to chapter 432A of NRS,

the employer is immune from civil liability for damages arising from or relating to the child care provided to the children of the employee if the damages are caused by an act or omission that constitutes simple negligence.

(Added to NRS by 1997, 3321)



NRS 41.755 - Limitations on liability of employer who discloses information regarding employee to prospective employer of employee; exceptions.

1. Except as otherwise provided in subsection 3, an employer who, at the request of an employee, discloses information regarding:

(a) The ability of the employee to perform the employee s job;

(b) The diligence, skill or reliability with which the employee carried out the duties of the employee s job; or

(c) An illegal or wrongful act committed by the employee,

to a prospective employer of that employee is immune from civil liability for such disclosure and its consequences.

2. Except as otherwise provided in subsection 3, an employer who discloses information regarding an employee to a public safety agency pursuant to NRS 239B.020 is immune from civil liability for such disclosure and its consequences.

3. An employer is not immune from civil liability for a disclosure made pursuant to subsection 1 or NRS 239B.020 or for the consequences of a disclosure made pursuant to subsection 1 or NRS 239B.020 if the employer:

(a) Acted with malice or ill will;

(b) Disclosed information that the employer believed was inaccurate;

(c) Disclosed information which the employer had no reasonable grounds for believing was accurate;

(d) Recklessly or intentionally disclosed inaccurate information;

(e) Deliberately disclosed misleading information; or

(f) Disclosed information in violation of a state or federal law or in violation of an agreement with the employee.

4. As used in this section:

(a) Employee means a person who currently renders or previously rendered time and services to an employer.

(b) Employer includes an employee or agent of an employer who is authorized by the employer to disclose information regarding an employee.

(c) Public safety agency has the meaning ascribed to it in NRS 239B.020.

(Added to NRS by 1997, 1235; A 1999, 1909; 2007, 1048)






Chapter 41A - Actions for Medical or Dental Malpractice

NRS 41A.003 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 41A.004 to 41A.017, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1985, 2006; A 1989, 419; 1991, 1609; 1995, 2344; 1999, 5; 2002 Special Session, 8; 2004 initiative petition, Ballot Question No. 3)



NRS 41A.004 - Dental malpractice defined.

Dental malpractice has the meaning ascribed to the term malpractice in NRS 631.075.

(Added to NRS by 1995, 2344; A 1999, 5)



NRS 41A.007 - Economic damages defined.

Economic damages includes damages for medical treatment, care or custody, loss of earnings and loss of earning capacity.

(Added to NRS by 2002 Special Session, 6)



NRS 41A.009 - Medical malpractice defined.

Medical malpractice means the failure of a physician, hospital or employee of a hospital, in rendering services, to use the reasonable care, skill or knowledge ordinarily used under similar circumstances.

(Added to NRS by 1985, 2006; A 1989, 425)



NRS 41A.011 - Noneconomic damages defined.

Noneconomic damages includes damages to compensate for pain, suffering, inconvenience, physical impairment, disfigurement and other nonpecuniary damages.

(Added to NRS by 2002 Special Session, 6)



NRS 41A.013 - Physician defined.

Physician means a person licensed pursuant to chapter 630 or 633 of NRS.

(Added to NRS by 1985, 2006; A 1989, 425)



NRS 41A.015 - Professional negligence defined.

Professional negligence means a negligent act or omission to act by a provider of health care in the rendering of professional services, which act or omission is the proximate cause of a personal injury or wrongful death. The term does not include services that are outside the scope of services for which the provider of health care is licensed or services for which any restriction has been imposed by the applicable regulatory board or health care facility.

(Added to NRS by 2004 initiative petition, Ballot Question No. 3)



NRS 41A.017 - Provider of health care defined.

Provider of health care means a physician licensed under chapter 630 or 633 of NRS, dentist, licensed nurse, dispensing optician, optometrist, registered physical therapist, podiatric physician, licensed psychologist, chiropractor, doctor of Oriental medicine, medical laboratory director or technician, licensed dietitian or a licensed hospital and its employees.

(Added to NRS by 2004 initiative petition, Ballot Question No. 3; A 2011, 1511)



NRS 41A.035 - Limitation on amount of award for noneconomic damages.

In an action for injury or death against a provider of health care based upon professional negligence, the injured plaintiff may recover noneconomic damages, but the amount of noneconomic damages awarded in such an action must not exceed $350,000.

(Added to NRS by 2004 initiative petition, Ballot Question No. 3)



NRS 41A.045 - Several liability of defendants for damages; abrogation of joint and several liability.

1. In an action for injury or death against a provider of health care based upon professional negligence, each defendant is liable to the plaintiff for economic damages and noneconomic damages severally only, and not jointly, for that portion of the judgment which represents the percentage of negligence attributable to the defendant.

2. This section is intended to abrogate joint and several liability of a provider of health care in an action for injury or death against the provider of health care based upon professional negligence.

(Added to NRS by 2004 initiative petition, Ballot Question No. 3)



NRS 41A.061 - Dismissal of action for failure to bring to trial; effect of dismissal; adoption of court rules to expedite resolution of actions.

1. Upon the motion of any party or upon its own motion, unless good cause is shown for the delay, the court shall, after due notice to the parties, dismiss an action involving medical malpractice or dental malpractice if the action is not brought to trial within:

(a) Three years after the date on which the action is filed, if the action is filed on or after October 1, 2002, but before October 1, 2005.

(b) Two years after the date on which the action is filed, if the action is filed on or after October 1, 2005.

2. Dismissal of an action pursuant to subsection 1 is a bar to the filing of another action upon the same claim for relief against the same defendants.

3. Each district court shall adopt court rules to expedite the resolution of an action involving medical malpractice or dental malpractice.

(Added to NRS by 2002 Special Session, 7)



NRS 41A.071 - Dismissal of action filed without affidavit of medical expert supporting allegations.

If an action for medical malpractice or dental malpractice is filed in the district court, the district court shall dismiss the action, without prejudice, if the action is filed without an affidavit, supporting the allegations contained in the action, submitted by a medical expert who practices or has practiced in an area that is substantially similar to the type of practice engaged in at the time of the alleged malpractice.

(Added to NRS by 2002 Special Session, 8)



NRS 41A.081 - Settlement conference: Persons required to participate; powers and duties of judge; failure to participate.

1. In an action for medical malpractice or dental malpractice, all the parties to the action, the insurers of the respective parties and the attorneys of the respective parties shall attend and participate in a settlement conference before a district judge, other than the judge assigned to the action, to ascertain whether the action may be settled by the parties before trial.

2. The judge before whom the settlement conference is held:

(a) May, for good cause shown, waive the attendance of any party.

(b) Shall decide what information the parties may submit at the settlement conference.

3. The judge shall notify the parties of the time and place of the settlement conference.

4. The failure of any party, the party s insurer or the party s attorney to participate in good faith in the settlement conference is grounds for sanctions, including, without limitation, monetary sanctions, against the party or the party s attorney, or both. The judges of the district courts shall liberally construe the provisions of this subsection in favor of imposing sanctions in all appropriate situations. It is the intent of the Legislature that the judges of the district courts impose sanctions pursuant to this subsection in all appropriate situations to punish for and deter conduct which is not undertaken in good faith because such conduct overburdens limited judicial resources, hinders the timely resolution of meritorious claims and increases the costs of engaging in business and providing professional services to the public.

(Added to NRS by 2002 Special Session, 8; A 2003, 3478)



NRS 41A.085 - Recommendation of settlement for amount of limits of policy of insurance: When authorized; insurer to pay for opinion of independent counsel upon request.

1. In an action for damages for medical malpractice or dental malpractice in which the defendant is insured pursuant to a policy of insurance covering the liability of the defendant for a breach of the defendant s professional duty toward a patient:

(a) At any settlement conference, the judge may recommend that the action be settled for the limits of the policy of insurance.

(b) If the judge makes the recommendation described in paragraph (a), the defendant is entitled to obtain from independent counsel an opinion letter explaining the rights of, obligations of and potential consequences to the defendant with regard to the recommendation. The insurer shall pay the independent counsel to provide the opinion letter described in this paragraph, except that the insurer is not required to pay more than $1,500 to the independent counsel to provide the opinion letter.

2. The section does not:

(a) Prohibit the plaintiff from making any offer of settlement.

(b) Require an insurer to provide or pay for independent counsel for a defendant except as expressly provided in this section.

(Added to NRS by 2003, 3372)



NRS 41A.097 - Limitation of actions; tolling of limitation.

1. Except as otherwise provided in subsection 3, an action for injury or death against a provider of health care may not be commenced more than 4 years after the date of injury or 2 years after the plaintiff discovers or through the use of reasonable diligence should have discovered the injury, whichever occurs first, for:

(a) Injury to or the wrongful death of a person occurring before October 1, 2002, based upon alleged professional negligence of the provider of health care;

(b) Injury to or the wrongful death of a person occurring before October 1, 2002, from professional services rendered without consent; or

(c) Injury to or the wrongful death of a person occurring before October 1, 2002, from error or omission in practice by the provider of health care.

2. Except as otherwise provided in subsection 3, an action for injury or death against a provider of health care may not be commenced more than 3 years after the date of injury or 1 year after the plaintiff discovers or through the use of reasonable diligence should have discovered the injury, whichever occurs first, for:

(a) Injury to or the wrongful death of a person occurring on or after October 1, 2002, based upon alleged professional negligence of the provider of health care;

(b) Injury to or the wrongful death of a person occurring on or after October 1, 2002, from professional services rendered without consent; or

(c) Injury to or the wrongful death of a person occurring on or after October 1, 2002, from error or omission in practice by the provider of health care.

3. This time limitation is tolled for any period during which the provider of health care has concealed any act, error or omission upon which the action is based and which is known or through the use of reasonable diligence should have been known to the provider of health care.

4. For the purposes of this section, the parent, guardian or legal custodian of any minor child is responsible for exercising reasonable judgment in determining whether to prosecute any cause of action limited by subsection 1 or 2. If the parent, guardian or custodian fails to commence an action on behalf of that child within the prescribed period of limitations, the child may not bring an action based on the same alleged injury against any provider of health care upon the removal of the child s disability, except that in the case of:

(a) Brain damage or birth defect, the period of limitation is extended until the child attains 10 years of age.

(b) Sterility, the period of limitation is extended until 2 years after the child discovers the injury.

(Added to NRS by 1971, 366; A 1975, 407; 1977, 857, 954, 1082; 1985, 2011; 1989, 424; 1991, 1131; 1993, 2224; 1995, 2350; 1999, 5; 2001, 1107; 2002 Special Session, 8; 2004 initiative petition, Ballot Question No. 3)



NRS 41A.100 - Required evidence; exceptions; rebuttable presumption of negligence.

1. Liability for personal injury or death is not imposed upon any provider of medical care based on alleged negligence in the performance of that care unless evidence consisting of expert medical testimony, material from recognized medical texts or treatises or the regulations of the licensed medical facility wherein the alleged negligence occurred is presented to demonstrate the alleged deviation from the accepted standard of care in the specific circumstances of the case and to prove causation of the alleged personal injury or death, except that such evidence is not required and a rebuttable presumption that the personal injury or death was caused by negligence arises where evidence is presented that the personal injury or death occurred in any one or more of the following circumstances:

(a) A foreign substance other than medication or a prosthetic device was unintentionally left within the body of a patient following surgery;

(b) An explosion or fire originating in a substance used in treatment occurred in the course of treatment;

(c) An unintended burn caused by heat, radiation or chemicals was suffered in the course of medical care;

(d) An injury was suffered during the course of treatment to a part of the body not directly involved in the treatment or proximate thereto; or

(e) A surgical procedure was performed on the wrong patient or the wrong organ, limb or part of a patient s body.

2. Expert medical testimony provided pursuant to subsection 1 may only be given by a provider of medical care who practices or has practiced in an area that is substantially similar to the type of practice engaged in at the time of the alleged negligence.

3. As used in this section, provider of medical care means a physician, dentist, registered nurse or a licensed hospital as the employer of any such person.

(Added to NRS by 1975, 406; A 1977, 955; 1985, 1754; 1997, 1219; 1999, 5; 2002 Special Session, 9)



NRS 41A.110 - Consent of patient: When conclusively established.

A physician licensed to practice medicine under the provisions of chapter 630 or 633 of NRS, or a dentist licensed to practice dentistry under the provisions of chapter 631 of NRS, has conclusively obtained the consent of a patient for a medical, surgical or dental procedure, as appropriate, if the physician or dentist has done the following:

1. Explained to the patient in general terms, without specific details, the procedure to be undertaken;

2. Explained to the patient alternative methods of treatment, if any, and their general nature;

3. Explained to the patient that there may be risks, together with the general nature and extent of the risks involved, without enumerating such risks; and

4. Obtained the signature of the patient to a statement containing an explanation of the procedure, alternative methods of treatment and risks involved, as provided in this section.

(Added to NRS by 1975, 408; A 1997, 1219; 1999, 5; 2007, 273)



NRS 41A.120 - Consent of patient: When implied.

In addition to the provisions of chapter 129 of NRS and any other instances in which a consent is implied or excused by law, a consent to any medical, surgical or dental procedure will be implied if:

1. In competent medical judgment, the proposed medical, surgical or dental procedure is reasonably necessary and any delay in performing such a procedure could reasonably be expected to result in death, disfigurement, impairment of faculties or serious bodily harm; and

2. A person authorized to consent is not readily available.

(Added to NRS by 1975, 408; A 1997, 1220; 1999, 5)






Chapter 41B - Action Against Killer of Decedent for Forfeiture of Certain Property, Benefits and Rights

NRS 41B.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 41B.020 to 41B.160, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1999, 1348)



NRS 41B.020 - Acquitted defined.

Acquitted includes, without limitation, a finding of not guilty by reason of insanity or diminished capacity.

(Added to NRS by 1999, 1348)



NRS 41B.030 - Agent defined.

Agent means a person who is authorized to represent or act for another person. The term includes, without limitation, an attorney-in-fact under a durable or nondurable power of attorney or a person who is authorized pursuant to the provisions of a governing instrument to make decisions concerning the provision of health care to another person.

(Added to NRS by 1999, 1348)



NRS 41B.040 - Beneficiary defined.

Beneficiary means a person who is entitled to accrue, acquire or receive any property, interest or benefit pursuant to the provisions of a governing instrument or the laws of intestate succession.

(Added to NRS by 1999, 1348)



NRS 41B.050 - Community property defined.

Community property has the meaning ascribed to it in NRS 123.220.

(Added to NRS by 1999, 1348)



NRS 41B.060 - Community property with right of survivorship defined.

Community property with right of survivorship means community property in which a right of survivorship exists pursuant to NRS 111.064 or 115.060 or any other provision of law.

(Added to NRS by 1999, 1349)



NRS 41B.070 - Convicted and conviction defined.

Convicted and conviction mean a judgment based upon:

1. A plea of guilty, guilty but mentally ill or nolo contendere;

2. A finding of guilty or guilty but mentally ill by a jury or a court sitting without a jury;

3. An adjudication of delinquency or finding of guilty or guilty but mentally ill by a court having jurisdiction over juveniles; or

4. Any other admission or finding of guilty or guilty but mentally ill in a criminal action or a proceeding in a court having jurisdiction over juveniles.

(Added to NRS by 1999, 1349; A 2003, 1479; 2007, 1436)



NRS 41B.080 - Culpable actor in the felonious and intentional killing of a decedent defined.

Culpable actor in the felonious and intentional killing of a decedent means a person who:

1. Causes or perpetrates the felonious and intentional killing of the decedent;

2. Aids, abets, commands, counsels, encourages, hires, induces, procures or solicits another person to cause or perpetrate the felonious and intentional killing of the decedent; or

3. Is a principal in any degree, accessory before the fact, accomplice or conspirator to the felonious and intentional killing of the decedent.

(Added to NRS by 1999, 1349)



NRS 41B.090 - Governing instrument defined.

Governing instrument means any of the following:

1. A deed or any other instrument that transfers any property, interest or benefit.

2. An annuity or a policy of insurance.

3. A trust, whether created by an instrument executed during the life of the settlor, a testamentary instrument or any other instrument, judgment or decree, including, without limitation, any of the following:

(a) An express trust, whether private or charitable, and any additions to such a trust.

(b) A trust created or determined by a judgment or decree under which the trust is to be administered in the manner of an express trust.

4. A will, a codicil or any other testamentary instrument, including, without limitation, a testamentary instrument that:

(a) Appoints a person to serve in a fiduciary or representative capacity, nominates a guardian or revokes or revises another will, codicil or testamentary instrument; or

(b) Excludes or limits the right of a person or class of persons to succeed to any property, interest or benefit pursuant to the laws of intestate succession.

5. Any account or deposit that is payable or transferable on the death of a person or any instrument that provides for the payment or transfer of any property, interest or benefit on the death of a person.

6. A security registered as transferable on the death of a person.

7. Any instrument creating or exercising a power of appointment or a durable or nondurable power of attorney.

8. Any instrument that appoints or nominates a person to serve in any fiduciary or representative capacity, including, without limitation, an agent, guardian, executor, personal representative or trustee.

9. Any public or private plan or system that entitles a person to the payment or transfer of any property, interest or benefit, including, without limitation, a plan or system that involves any of the following:

(a) Pension benefits, retirement benefits or other similar benefits.

(b) Profit-sharing or any other form of participation in profits, revenues, securities, capital or assets.

(c) Industrial insurance, workers compensation or other similar benefits.

(d) Group insurance.

10. A partnership agreement or an agreement concerning any joint adventure, enterprise or venture.

11. A premarital, antenuptial or postnuptial agreement, a marriage contract or settlement or any other similar agreement, contract or settlement.

12. Any instrument that declares a homestead pursuant to chapter 115 of NRS.

13. Any other dispositive, appointive, nominative or declarative instrument.

(Added to NRS by 1999, 1349; A 2011, 1417)



NRS 41B.100 - Interest defined.

Interest means:

1. Any interest, in whole or in part, in any property or estate, whether such interest is legal or equitable, present or future, or contingent or vested;

2. A right, power or privilege to appoint, consume, exercise, transfer or use any such interest; or

3. Any other right, power or privilege relating to any such interest.

(Added to NRS by 1999, 1350)



NRS 41B.110 - Interested person defined.

Interested person means:

1. A parent, spouse, child or sibling of a decedent;

2. A beneficiary or a person who would be a beneficiary if another person were found to be a killer of a decedent;

3. A person who serves in any fiduciary or representative capacity with respect to any property, interest or benefit that is in any way related to a decedent, the decedent s estate or a governing instrument or a person who would be entitled to serve in such a capacity if another person were found to be a killer of a decedent; or

4. A person who has a right to or claim against any property, interest or benefit that is in any way related to a decedent, the decedent s estate or a governing instrument or a person who would have such a right or claim if another person were found to be a killer of a decedent.

(Added to NRS by 1999, 1350)



NRS 41B.120 - Joint tenants with right of survivorship defined.

Joint tenants with right of survivorship means two or more persons who hold any property, interest or benefit under circumstances that entitle one or more of the persons to the whole of the property, interest or benefit on the death of one or more of the other persons.

(Added to NRS by 1999, 1350)



NRS 41B.130 - Killer defined.

Killer means a person who is deemed to be a killer of a decedent pursuant to NRS 41B.250 or 41B.260.

(Added to NRS by 1999, 1350)



NRS 41B.140 - Payor defined.

Payor means a person who is authorized or obligated by law or a governing instrument to pay or transfer any property, interest or benefit to another person.

(Added to NRS by 1999, 1350)



NRS 41B.150 - Person defined.

Person means any of the following:

1. A natural person.

2. Any form of business or social organization and any other nongovernmental legal entity, including, without limitation, a corporation, partnership, association, trust or unincorporated organization.

3. A government, a political subdivision of a government or an agency or instrumentality of a government or a political subdivision of a government.

(Added to NRS by 1999, 1350)



NRS 41B.160 - Property defined.

Property means anything that may be the subject of ownership, including, without limitation, any real or personal property or any estate in such property.

(Added to NRS by 1999, 1351)



NRS 41B.200 - General rule; killer cannot profit or benefit from wrong; anti-lapse statute and right of representation; contingent, residuary and other beneficiaries; common law.

1. Notwithstanding any other provision of law, the provisions of this chapter apply to any appointment, nomination, power, right, property, interest or benefit that accrues or devolves to a killer of a decedent based upon the death of the decedent. If any such appointment, nomination, power, right, property, interest or benefit is not expressly covered by the provisions of this chapter, it must be treated in accordance with the principle that a killer cannot profit or benefit from his or her wrong.

2. The provisions of this chapter do not abrogate or limit the application of:

(a) The anti-lapse provisions of NRS 133.200 or the right of representation, as defined and applied in chapter 134 of NRS, with respect to a person who is not a killer of the decedent; or

(b) Any provision of a governing instrument that designates:

(1) A contingent or residuary beneficiary who is not a killer of the decedent; or

(2) Any other beneficiary who is not a killer of the decedent.

3. The provisions of this chapter do not abrogate or limit any principle or rule of the common law, unless the principle or rule is inconsistent with the provisions of this chapter.

(Added to NRS by 1999, 1351)



NRS 41B.210 - Acts constituting felonious and intentional killing; insanity or diminished capacity.

For the purposes of this chapter:

1. A killing is felonious if it is committed without legal excuse or justification.

2. A killing is intentional if it is caused by or occurs during the commission of any act which involves a degree of culpability that is greater than criminal negligence.

3. Insanity or diminished capacity shall be deemed not to be a legal excuse or justification and must not be considered in determining whether a killing is felonious or intentional.

(Added to NRS by 1999, 1351)



NRS 41B.250 - Criminal action: Conclusive effect of judgment of conviction; admissibility of judgment of conviction in civil action.

1. If a court in this state or any other jurisdiction enters a judgment of conviction against a person in which the person is found to have been a culpable actor in the felonious and intentional killing of a decedent:

(a) The conviction conclusively establishes for the purposes of this chapter that the person feloniously and intentionally killed the decedent; and

(b) The person shall be deemed to be a killer of the decedent.

2. Notwithstanding the provisions of NRS 48.125 or 51.295 or any other provision of law, a judgment of conviction described in subsection 1, including, without limitation, a judgment of conviction based upon a plea of nolo contendere, is admissible in any civil action brought pursuant to the provisions of this chapter.

3. For the purposes of this section:

(a) A court in any other jurisdiction includes, without limitation, a tribal court or a court of the United States or the Armed Forces of the United States.

(b) A court enters a judgment of conviction against a person on the date on which guilt is admitted, adjudicated or found, whether or not:

(1) The court has imposed a sentence, a penalty or other sanction for the conviction; or

(2) The person has exercised any right to appeal the conviction.

(c) A killing in this state that constitutes murder of the first or second degree, as defined in NRS 200.010, 200.020 and 200.030, or voluntary manslaughter, as defined in NRS 200.040, 200.050 and 200.060, shall be deemed to be a felonious and intentional killing.

(Added to NRS by 1999, 1351)



NRS 41B.260 - Civil action: Parties; burden of proof; evidence; stay of proceedings; limitation on time for commencement.

1. For the purposes of this chapter, an interested person may bring a civil action alleging that a person was a culpable actor in the felonious and intentional killing of a decedent. An interested person may bring such a civil action whether or not any person who is alleged to be a killer in the civil action or any other person is or has been, in a separate criminal action, charged with or convicted or acquitted of being:

(a) A culpable actor in the felonious and intentional killing of the decedent; or

(b) A culpable actor in any other offense arising out of the facts surrounding the killing of the decedent.

2. If an interested person brings a civil action pursuant to this section, the court shall determine, by a preponderance of the evidence, whether a person who is alleged to be a killer of the decedent was a culpable actor in the felonious and intentional killing of the decedent. If the court finds by a preponderance of the evidence that a person who is alleged to be a killer of the decedent was a culpable actor in the felonious and intentional killing of the decedent:

(a) The finding of the court conclusively establishes for the purposes of this chapter that the person feloniously and intentionally killed the decedent; and

(b) The person shall be deemed to be a killer of the decedent.

3. If, in a separate criminal action, a person is charged with being a culpable actor in the felonious and intentional killing of a decedent or with any other offense arising out of the facts surrounding the killing of the decedent and:

(a) The person is acquitted of the charge;

(b) The charge is dismissed; or

(c) A verdict or judgment is not reached or entered on the charge for any reason,

evidence concerning any such matter is not admissible in a civil action brought pursuant to this section.

4. Upon its own motion or the motion of an interested person, the court may, in whole or in part, stay the proceedings in a civil action brought pursuant to this section during the pendency of any separate criminal action that has been brought against a person who is alleged to be a killer in the civil action. The provisions of this subsection do not limit the power of the court to stay the proceedings in the civil action for any other reason.

5. A civil action described in this section may not be commenced by an interested person more than 5 years after the interested person discovers or through the use of reasonable diligence should have discovered the material facts that constitute the cause of action.

(Added to NRS by 1999, 1352)



NRS 41B.300 - Estate of decedent.

1. A killer of a decedent forfeits any appointment, nomination, power, right, property, interest or benefit that, pursuant to the provisions of title 12 of NRS or the common law, accrues or devolves to the killer from or through the estate of the decedent, including, without limitation:

(a) An intestate share.

(b) An elective share.

(c) The share of an omitted spouse or child.

(d) A family allowance.

(e) A homestead allowance.

(f) Any exempt property.

2. The intestate estate of the decedent passes as if the killer had predeceased the decedent, and any other appointment, nomination, power, right, property, interest or benefit described in subsection 1 must be treated as if the killer had predeceased the decedent.

(Added to NRS by 1999, 1353)



NRS 41B.310 - Governing instruments.

1. Except as otherwise provided in NRS 41B.320, a killer of a decedent forfeits any appointment, nomination, power, right, property, interest or benefit that, pursuant to the provisions of a governing instrument executed by the decedent or any other person, accrues or devolves to the killer based upon the death of the decedent.

2. In addition to any forfeiture required by subsection 1, if a governing instrument provides for the payment of certain benefits only upon the death of a decedent, a killer of the decedent forfeits any right or interest that the killer is entitled to assert against those benefits on the basis that community property was used, in whole or in part, to purchase the governing instrument or to pay one or more contributions or premiums that were related to the governing instrument.

3. If a killer of a decedent forfeits any appointment, nomination, power, right, property, interest or benefit pursuant to this section, the provisions of each governing instrument affected by the forfeiture must be treated as if the killer had predeceased the decedent.

(Added to NRS by 1999, 1353)



NRS 41B.320 - Community property with right of survivorship and joint tenants with right of survivorship.

1. A killer of a decedent forfeits any right of survivorship in property that, at the time of the killing, was held by the decedent and the killer as community property with right of survivorship or as joint tenants with right of survivorship.

2. If a killer forfeits any right of survivorship pursuant to subsection 1:

(a) The respective interests in the property held by the decedent and the killer:

(1) Shall be deemed to be severed and transformed into tenancies in common; and

(2) Are presumed to be undivided equal interests in the property, unless a personal representative of the decedent establishes that the contributions made by the decedent concerning the property exceeded the contributions made by the killer; and

(b) The interest of the decedent passes as the separate property of the decedent and as if the killer had predeceased the decedent.

(Added to NRS by 1999, 1353)



NRS 41B.330 - Action for wrongful death.

1. A killer of a decedent may not:

(a) Bring an action for wrongful death of the decedent pursuant to NRS 41.085; or

(b) Benefit in any way from such an action brought by a personal representative of the decedent.

2. Each person who may bring or benefit from an action for wrongful death of the decedent pursuant to NRS 41.085 must be determined as if the killer had predeceased the decedent.

(Added to NRS by 1999, 1354)



NRS 41B.400 - Payor or other third person who pays or transfers forfeited property, interest or benefit.

Except as otherwise provided by specific statute, if a payor or other third person, in good faith, pays or transfers any property, interest or benefit to a beneficiary in accordance with the provisions of a governing instrument, the payor or other third person is not liable to another person who alleges that the payment or transfer to the beneficiary violated the provisions of this chapter unless, before the payment or transfer, the payor or other third person had actual knowledge that the beneficiary was prohibited from acquiring or receiving the property, interest or benefit pursuant to the provisions of this chapter.

(Added to NRS by 1999, 1354)

NRS 41B.410 Person who acquires or receives forfeited property, interest or benefit without legal right or authorization.

1. Except as otherwise provided in subsection 2, if a person, without legal right or authorization, acquires or receives any property, interest or benefit forfeited by a killer pursuant to the provisions of this chapter, the person is required to transfer the property, interest or benefit to the beneficiary who is entitled to it pursuant to the provisions of this chapter, or the person is liable to such beneficiary for the value of the property, interest or benefit.

2. The provisions of subsection 1 do not apply to a person who:

(a) Acquired the property, interest or benefit for value and without notice; or

(b) Received the property, interest or benefit in full or partial satisfaction of a legally enforceable obligation and without notice.

(Added to NRS by 1999, 1354)

NRS 41B.420 Killer who transfers forfeited property, interest or benefit to third person; effect of preemption by federal law.

1. If a killer, for value or otherwise, transfers to a third person any property, interest or benefit forfeited by the killer pursuant to the provisions of this chapter, the killer is required to recover and transfer the property, interest or benefit to the beneficiary who is entitled to it pursuant to the provisions of this chapter, or the killer is liable to such beneficiary for the value of the property, interest or benefit.

2. If any federal law preempts any provision of this chapter requiring a killer to forfeit any property, interest or benefit and the property, interest or benefit accrues or devolves to the killer because of the preemption, the killer is required to transfer the property, interest or benefit to the beneficiary who, in the absence of the preemption, would have been entitled to it pursuant to the provisions of this chapter, or the killer is liable to such beneficiary for the value of the property, interest or benefit.

(Added to NRS by 1999, 1354)






Chapter 42 - Damages

NRS 42.001 - Definitions; exceptions.

As used in this chapter, unless the context otherwise requires and except as otherwise provided in subsection 5 of NRS 42.005:

1. Conscious disregard means the knowledge of the probable harmful consequences of a wrongful act and a willful and deliberate failure to act to avoid those consequences.

2. Fraud means an intentional misrepresentation, deception or concealment of a material fact known to the person with the intent to deprive another person of his or her rights or property or to otherwise injure another person.

3. Malice, express or implied means conduct which is intended to injure a person or despicable conduct which is engaged in with a conscious disregard of the rights or safety of others.

4. Oppression means despicable conduct that subjects a person to cruel and unjust hardship with conscious disregard of the rights of the person.

(Added to NRS by 1995, 2668)



NRS 42.005 - Exemplary and punitive damages: In general; limitations on amount of award; determination in subsequent proceeding.

1. Except as otherwise provided in NRS 42.007, in an action for the breach of an obligation not arising from contract, where it is proven by clear and convincing evidence that the defendant has been guilty of oppression, fraud or malice, express or implied, the plaintiff, in addition to the compensatory damages, may recover damages for the sake of example and by way of punishing the defendant. Except as otherwise provided in this section or by specific statute, an award of exemplary or punitive damages made pursuant to this section may not exceed:

(a) Three times the amount of compensatory damages awarded to the plaintiff if the amount of compensatory damages is $100,000 or more; or

(b) Three hundred thousand dollars if the amount of compensatory damages awarded to the plaintiff is less than $100,000.

2. The limitations on the amount of an award of exemplary or punitive damages prescribed in subsection 1 do not apply to an action brought against:

(a) A manufacturer, distributor or seller of a defective product;

(b) An insurer who acts in bad faith regarding its obligations to provide insurance coverage;

(c) A person for violating a state or federal law prohibiting discriminatory housing practices, if the law provides for a remedy of exemplary or punitive damages in excess of the limitations prescribed in subsection 1;

(d) A person for damages or an injury caused by the emission, disposal or spilling of a toxic, radioactive or hazardous material or waste; or

(e) A person for defamation.

3. If punitive damages are claimed pursuant to this section, the trier of fact shall make a finding of whether such damages will be assessed. If such damages are to be assessed, a subsequent proceeding must be conducted before the same trier of fact to determine the amount of such damages to be assessed. The trier of fact shall make a finding of the amount to be assessed according to the provisions of this section. The findings required by this section, if made by a jury, must be made by special verdict along with any other required findings. The jury must not be instructed, or otherwise advised, of the limitations on the amount of an award of punitive damages prescribed in subsection 1.

4. Evidence of the financial condition of the defendant is not admissible for the purpose of determining the amount of punitive damages to be assessed until the commencement of the subsequent proceeding to determine the amount of exemplary or punitive damages to be assessed.

5. For the purposes of an action brought against an insurer who acts in bad faith regarding its obligations to provide insurance coverage, the definitions set forth in NRS 42.001 are not applicable and the corresponding provisions of the common law apply.

(Added to NRS by 1989, 486; A 1995, 2669)



NRS 42.007 - Exemplary and punitive damages: Limitations on liability by employer for wrongful act of employee; exception.

1. Except as otherwise provided in subsection 2, in an action for the breach of an obligation in which exemplary or punitive damages are sought pursuant to subsection 1 of NRS 42.005 from an employer for the wrongful act of his or her employee, the employer is not liable for the exemplary or punitive damages unless:

(a) The employer had advance knowledge that the employee was unfit for the purposes of the employment and employed the employee with a conscious disregard of the rights or safety of others;

(b) The employer expressly authorized or ratified the wrongful act of the employee for which the damages are awarded; or

(c) The employer is personally guilty of oppression, fraud or malice, express or implied.

If the employer is a corporation, the employer is not liable for exemplary or punitive damages unless the elements of paragraph (a), (b) or (c) are met by an officer, director or managing agent of the corporation who was expressly authorized to direct or ratify the employee s conduct on behalf of the corporation.

2. The limitations on liability set forth in subsection 1 do not apply to an action brought against an insurer who acts in bad faith regarding its obligations to provide insurance coverage.

(Added to NRS by 1995, 2668)



NRS 42.010 - Exemplary and punitive damages: Injury caused by operation of vehicle after consumption of alcohol or controlled substance.

1. In an action for the breach of an obligation, where the defendant caused an injury by the operation of a motor vehicle in violation of NRS 484C.110, 484C.130 or 484C.430 after willfully consuming or using alcohol or another substance, knowing that the defendant would thereafter operate the motor vehicle, the plaintiff, in addition to the compensatory damages, may recover damages for the sake of example and by way of punishing the defendant.

2. The provisions of NRS 42.005 do not apply to any cause of action brought pursuant to this section.

(Added to NRS by 1965, 1143; A 1967, 738; 1981, 1928; 1989, 487; 2005, 161)



NRS 42.021 - Actions based on professional negligence of providers of health care: Introduction of certain evidence relating to collateral benefits; restrictions on source of collateral benefits; payment of future damages by periodic payments.

1. In an action for injury or death against a provider of health care based upon professional negligence, if the defendant so elects, the defendant may introduce evidence of any amount payable as a benefit to the plaintiff as a result of the injury or death pursuant to the United States Social Security Act, any state or federal income disability or worker s compensation act, any health, sickness or income-disability insurance, accident insurance that provides health benefits or income-disability coverage, and any contract or agreement of any group, organization, partnership or corporation to provide, pay for or reimburse the cost of medical, hospital, dental or other health care services. If the defendant elects to introduce such evidence, the plaintiff may introduce evidence of any amount that the plaintiff has paid or contributed to secure the plaintiff s right to any insurance benefits concerning which the defendant has introduced evidence.

2. A source of collateral benefits introduced pursuant to subsection 1 may not:

(a) Recover any amount against the plaintiff; or

(b) Be subrogated to the rights of the plaintiff against a defendant.

3. In an action for injury or death against a provider of health care based upon professional negligence, a district court shall, at the request of either party, enter a judgment ordering that money damages or its equivalent for future damages of the judgment creditor be paid in whole or in part by periodic payments rather than by a lump-sum payment if the award equals or exceeds $50,000 in future damages.

4. In entering a judgment ordering the payment of future damages by periodic payments pursuant to subsection 3, the court shall make a specific finding as to the dollar amount of periodic payments that will compensate the judgment creditor for such future damages. As a condition to authorizing periodic payments of future damages, the court shall require a judgment debtor who is not adequately insured to post security adequate to assure full payment of such damages awarded by the judgment. Upon termination of periodic payments of future damages, the court shall order the return of this security, or so much as remains, to the judgment debtor.

5. A judgment ordering the payment of future damages by periodic payments entered pursuant to subsection 3 must specify the recipient or recipients of the payments, the dollar amount of the payments, the interval between payments, and the number of payments or the period of time over which payments will be made. Such payments must only be subject to modification in the event of the death of the judgment creditor. Money damages awarded for loss of future earnings must not be reduced or payments terminated by reason of the death of the judgment creditor, but must be paid to persons to whom the judgment creditor owed a duty of support, as provided by law, immediately before the judgment creditor s death. In such cases, the court that rendered the original judgment may, upon petition of any party in interest, modify the judgment to award and apportion the unpaid future damages in accordance with this subsection.

6. If the court finds that the judgment debtor has exhibited a continuing pattern of failing to make the periodic payments as specified pursuant to subsection 5, the court shall find the judgment debtor in contempt of court and, in addition to the required periodic payments, shall order the judgment debtor to pay the judgment creditor all damages caused by the failure to make such periodic payments, including, but not limited to, court costs and attorney s fees.

7. Following the occurrence or expiration of all obligations specified in the periodic payment judgment, any obligation of the judgment debtor to make further payments ceases and any security given pursuant to subsection 4 reverts to the judgment debtor.

8. As used in this section:

(a) Future damages includes damages for future medical treatment, care or custody, loss of future earnings, loss of bodily function, or future pain and suffering of the judgment creditor.

(b) Periodic payments means the payment of money or delivery of other property to the judgment creditor at regular intervals.

(c) Professional negligence means a negligent act or omission to act by a provider of health care in the rendering of professional services, which act or omission is the proximate cause of a personal injury or wrongful death. The term does not include services that are outside the scope of services for which the provider of health care is licensed or services for which any restriction has been imposed by the applicable regulatory board or health care facility.

(d) Provider of health care means a physician licensed under chapter 630 or 633 of NRS, dentist, licensed nurse, dispensing optician, optometrist, registered physical therapist, podiatric physician, licensed psychologist, chiropractor, doctor of Oriental medicine, medical laboratory director or technician, licensed dietitian or a licensed hospital and its employees.

(Added to NRS by 2004 initiative petition, Ballot Question No. 3; A 2011, 1511)



NRS 42.030 - Court approval of agreement to transfer structured settlement required.

1. An agreement to transfer the right to receive payments pursuant to a structured settlement to a transferee is valid and enforceable only if the transfer is approved by a district court. The transferee must petition the district court for such approval and the court shall approve the transfer if it determines that:

(a) The transfer is in the best interest of the payee, considering the totality of the circumstances, including, without limitation, the welfare and support of the dependents of the payee;

(b) The payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has received such independent professional advice or has knowingly waived such advice in writing; and

(c) The transfer does not violate any applicable law or the order of any court.

2. An action pursuant to subsection 1 must be commenced in the district court:

(a) Located where the original claim which gave rise to the structured settlement was filed; or

(b) Within the county in which the payee resides.

3. Not later than 7 days before a hearing on a petition pursuant to subsection 1, the transferee must file with the district court and serve on all interested parties and any attorney who represented the payee in the action which resulted in the settled claim a notice of the proposed agreement and the petition for authorization of the proposed agreement. The notice must include, without limitation:

(a) A copy of the petition of the transferee;

(b) A copy of the proposed agreement;

(c) A copy of the disclosure required pursuant to subsection 4;

(d) A list which includes the name and age of each dependent of the payee;

(e) A statement that any interested party may support, oppose or otherwise respond to the petition of the transferee by appearing in person or by counsel during the hearing on the petition or by submitting written comments to the court; and

(f) Notice of the time and place of the hearing, the manner in which a written response to the application must be filed and the date by which a written response to the petition must be filed for consideration by the court.

4. A transferee who commences an action pursuant to subsection 1 must provide to the court with the proposed agreement a disclosure setting forth:

(a) The amounts and due dates of the payments under the structured settlement proposed to be transferred;

(b) The aggregate amount of the proposed payments to be transferred;

(c) The amount to be paid to the payee for the transfer before deducting any expenses;

(d) An itemized list of all expenses that the payee will be required to pay other than attorney s fees and which will be deducted from the amount paid to the payee for the transfer, including, without limitation, any commission owed to a broker, service charges, application or processing fees, costs of closing on the agreement, filing or administrative charges and fees paid to a notary public;

(e) The amount to be paid to the payee for the transfer after deducting the expenses;

(f) The amount of any liquidated damages which the payee is required to pay if the payee breaches the transfer agreement;

(g) The discounted present value of the payments under the structured settlement that are proposed to be transferred and the discount rate used to determine that value; and

(h) If adverse tax consequences exist, a statement which informs the payee that such a transfer may subject the payee to adverse tax consequences with regard to the payment of federal income tax.

5. Compliance with the requirements set forth in this section may not be waived.

6. As used in this section:

(a) Annuity issuer means an insurer who has issued a contract to fund periodic payments under a structured settlement;

(b) Dependents include, without limitation, the spouse of a payee, any minor child of a payee and any other person for whom the payee is legally obligated to provide support, including, without limitation, alimony;

(c) Independent professional advice means advice of an attorney, certified public accountant, actuary or other licensed professional adviser;

(d) Interested parties means the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the death of the payee, the annuity issuer, any person who is obligated to make payments pursuant to the structured settlement and any other party who has continuing rights or obligations under the structured settlement;

(e) Payee means a person who is receiving tax-free payments under a structured settlement and proposes to make a transfer of the right to receive payments under that structured settlement;

(f) Periodic payments includes, without limitation, both recurring payments and scheduled future lump-sum payments;

(g) Settled claim means the original tort claim or workers compensation claim resolved by a structured settlement;

(h) Structured settlement means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers compensation claim;

(i) Transfer means any sale, assignment, pledge, hypothecation or other alienation or encumbrance by a payee for consideration of the right to receive payments pursuant to a structured settlement; and

(j) Transferee means a party acquiring or proposing to acquire the right to payments pursuant to a structured settlement through a transfer.

(Added to NRS by 2003, 1665)






Chapter 43 - Judicial Confirmation

NRS 43.010 - Short title.

This chapter shall be known as the Judicial Confirmation Law.

(Added to NRS by 1969, 134)



NRS 43.020 - Legislative declaration.

The Legislature of the State of Nevada determines, finds and declares in connection with this chapter:

1. An early judicial examination into and determination of the validity of any power, instrument, act or project of any municipality promotes the health, comfort, safety, convenience and welfare of the people of this state.

2. The provision in this chapter of the purposes, powers, duties, privileges, immunities, rights, liabilities and disabilities pertaining to municipalities will serve a public function and effect a public purpose.

3. Any notice provided for in this chapter is reasonably calculated to inform each person of interest in any proceedings thereunder which may directly and adversely affect the person s legally protected interests, if any.

4. The rule of strict construction shall have no application to this chapter, but this chapter shall be liberally construed to effect the purposes and objects for which it is intended.

(Added to NRS by 1969, 134)



NRS 43.030 - Definitions.

Except where the context otherwise requires, the definitions in NRS 43.040 to 43.090, inclusive, govern the construction of the Judicial Confirmation Law.

(Added to NRS by 1969, 135)



NRS 43.040 - Act defined.

Act means any action, proposed or taken, by a municipality in the exercise of any power.

(Added to NRS by 1969, 135)



NRS 43.050 - Executive Officer defined.

Executive Officer means the de jure or de facto Governor of this state, mayor, chair, president or other titular head or chief official of the municipality proceeding under this chapter, but Executive Officer does not include a city manager, county manager or other chief administrator of a municipality who is not its titular head.

(Added to NRS by 1969, 136)



NRS 43.060 - Governing body defined.

1. Governing body means:

(a) The state commission or state board responsible for the exercise of a power by the State or responsible for an instrument, act or project of the State to which court proceedings authorized by this chapter and initiated by the State pertain; and

(b) The city council, city commission, board of supervisors, board of commissioners, board of trustees, board of directors, board of regents or other legislative body of a municipality proceeding under this chapter.

2. Governing body does not include the Legislature of the State of Nevada if the municipality is the State or any corporation, instrumentality or other agency thereof.

(Added to NRS by 1969, 135)



NRS 43.070 - Instrument defined.

Instrument means any contract, deed, bond, other security, proceedings or other document of any kind, proposed, or executed or otherwise made, and pertaining to a municipality proceeding under this chapter.

(Added to NRS by 1969, 135)



NRS 43.080 - Municipality defined.

Municipality means the State of Nevada, or any corporation, instrumentality or other agency thereof, or any incorporated city, any unincorporated town, or any county, school district, conservancy district, drainage district, irrigation district, general improvement district, other corporate district constituting a political subdivision of this State, housing authority, urban renewal authority, other type of authority, the Nevada System of Higher Education, the Board of Regents of the University of Nevada, or any other body corporate and politic of the State of Nevada, but excluding the Federal Government.

(Added to NRS by 1969, 135; A 1983, 111; 1987, 1717; 1993, 362; 2005, 362)



NRS 43.090 - Project defined.

Project means any undertaking, proposed or taken, to which a power, instrument or act of a municipality proceeding under this chapter and before a court for judicial confirmation pertains.

(Added to NRS by 1969, 135)



NRS 43.100 - Petition for judicial examination and determination of validity of power, instrument, act or project: Facts; verification.

1. In its discretion the governing body may file or cause to be filed a petition at any time in the district court in and for any county in which the municipality is located or any act or project is undertaken, wholly or in part, praying a judicial examination and determination of the validity of any power conferred or of any instrument, act or project of the municipality, whether or not such power has been exercised, such instrument has been executed or otherwise made or such act or project has been taken.

2. Such petition shall set forth the facts whereon the validity of such power, instrument, act or project is founded and shall be verified by the Executive Officer.

(Added to NRS by 1969, 135)



NRS 43.110 - Action in nature of proceeding in rem; jurisdiction of parties.

The action shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested may be had by publication and posting, as provided in this chapter.

(Added to NRS by 1969, 136)



NRS 43.120 - Notice of filing of petition: Contents; service by publication and posting.

1. Notice of the filing of the petition shall be given by the clerk of the court, under the seal thereof, stating in brief outline the contents of the petition and showing where a full copy of any instrument therein mentioned may be examined.

2. The notice shall be served:

(a) By publication at least once a week for 5 consecutive weeks by five weekly insertions, in at least a newspaper of general circulation in the municipality; and

(b) By posting the same in the office of the municipality at least 30 days prior to the date fixed in the notice for the hearing on the petition.

3. Jurisdiction shall be complete after such publication and posting.

(Added to NRS by 1969, 136)



NRS 43.130 - Owner of property or interested party may move to dismiss or answer; effect of failure to appear.

1. Any owner of property in the municipality or any other person interested in the power, instrument, act or project, or otherwise interested in the premises may appear and move to dismiss or answer the petition at any time prior to the date fixed for the hearing or within such further time as may be allowed by the court.

2. The petition shall be taken as confessed by all persons who fail so to appear.

(Added to NRS by 1969, 136)



NRS 43.140 - Hearing; findings; judgment and decree; costs.

1. The petition and notice shall be sufficient to give the court jurisdiction, and upon hearing the court shall examine into and determine all matters and things affecting the question submitted, shall make such findings with reference thereto and render such judgment and decree thereon as the case warrants.

2. Costs may be divided or apportioned among any contesting parties in the discretion of the district court.

(Added to NRS by 1969, 136)



NRS 43.150 - Review of judgment: Time for application.

Review of the judgment of the court may be had as in other similar cases, except that such review must be applied for within 30 days after the time of the rendition of such judgment or within such additional time as may be allowed by the court within 30 days.

(Added to NRS by 1969, 136)



NRS 43.160 - Applicability of Nevada Rules of Civil Procedure; early hearings.

1. Nevada Rules of Civil Procedure shall govern in matters of pleading and practice where not otherwise specified herein.

2. The court shall disregard any error, irregularity or omission which does not affect the substantial rights of the parties.

3. All cases in which there may arise a question of the validity of any matter under this chapter shall be advanced as a matter of immediate public interest and concern, and be heard at the earliest practicable moment.

(Added to NRS by 1969, 136)



NRS 43.170 - Effect of chapter.

1. This chapter, without reference to other statutes of this state, except as otherwise expressly provided in this chapter, shall constitute full authority for the exercise of the powers therein granted.

2. The powers conferred by this chapter shall be in addition and supplemental to, and not in substitution for, and the limitations imposed thereby shall not affect the powers conferred by, any other law.

3. Nothing contained in this chapter shall be construed as preventing the exercise of any power granted to the municipality, acting by and through the governing body, or any officer, agent or employee of the municipality, or otherwise, by any other law.

4. No part of this chapter shall repeal or affect any other law or part thereof, it being intended that this chapter shall provide a separate method of accomplishing its objectives and not an exclusive one; and this chapter shall not be construed as repealing, amending or changing any such other law.

(Added to NRS by 1969, 136)






Chapter 47 - General Provisions; Judicial Notice; Presumptions

NRS 47.020 - Scope of title 4 of NRS.

1. This title governs proceedings in the courts of this State and before magistrates, except:

(a) To the extent to which its provisions are relaxed by a statute or procedural rule applicable to the specific situation; and

(b) As otherwise provided in subsection 3.

2. Except as otherwise provided in subsection 1, the provisions of chapter 49 of NRS with respect to privileges apply at all stages of all proceedings.

3. The other provisions of this title, except with respect to provisions concerning a person with a language barrier, do not apply to:

(a) Issuance of warrants for arrest, criminal summonses and search warrants.

(b) Proceedings with respect to release on bail.

(c) Sentencing, granting or revoking probation.

(d) Proceedings for extradition.

4. As used in this section, person with a language barrier has the meaning ascribed to it in NRS 1.510.

(Added to NRS by 1971, 775; A 1997, 2286; 2013, 1460)



NRS 47.030 - Purposes of title 4 of NRS.

The purposes of this title are to secure fairness in administration, elimination of unjustifiable expense and delay, and promotion of growth and development of the law of evidence to the end that the truth may be ascertained and proceedings justly determined.

(Added to NRS by 1971, 775)



NRS 47.040 - Rulings on evidence: Effect of error.

1. Except as otherwise provided in subsection 2, error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and:

(a) In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection.

(b) In case the ruling is one excluding evidence, the substance of the evidence was made known to the judge by offer or was apparent from the context within which questions were asked.

2. This section does not preclude taking notice of plain errors affecting substantial rights although they were not brought to the attention of the judge.

(Added to NRS by 1971, 775)



NRS 47.050 - Rulings on evidence: Record of offer and ruling.

The judge may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made and the ruling thereon. The judge may direct the making of an offer in question and answer form, and on request shall do so in actions tried without a jury, unless it clearly appears that the evidence is not admissible on any ground or is privileged.

(Added to NRS by 1971, 776)



NRS 47.060 - Preliminary questions of admissibility: Determination.

1. Preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege or the admissibility of evidence shall be determined by the judge, subject to the provisions of NRS 47.070.

2. In making a determination the judge is not bound by the provisions of this title except the provisions of chapter 49 of NRS with respect to privileges.

(Added to NRS by 1971, 776)



NRS 47.070 - Preliminary questions of admissibility: Relevancy conditioned on fact.

1. When the relevancy of evidence depends upon the fulfillment of a condition of fact, the judge shall admit it upon the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

2. If under all the evidence upon the issue the jury might reasonably find that the fulfillment of the condition is not established, the judge shall instruct the jury to consider the issue and to disregard the evidence unless they find the condition was fulfilled.

3. If under all the evidence upon the issue the jury could not reasonably find that the condition was fulfilled, the judge shall instruct the jury to disregard the evidence.

(Added to NRS by 1971, 776)



NRS 47.080 - Determinations of admissibility: Hearing of jury.

In jury cases, hearings on preliminary questions of admissibility, offers of proof in narrative or question and answer form, and statements of the judge showing the character of the evidence shall to the extent practicable, unless further restricted by NRS 47.090, be conducted out of the hearing of the jury, to prevent the suggestion of inadmissible evidence.

(Added to NRS by 1971, 776)



NRS 47.090 - Preliminary hearings on confessions and evidence.

Preliminary hearings on the admissibility of confessions or statements by the accused or evidence allegedly unlawfully obtained shall be conducted outside the hearing of the jury. The accused does not by testifying at the hearing subject himself or herself to cross-examination as to other issues in the case. Testimony given by the accused at the hearing is not admissible against the accused on the issue of guilt at the trial.

(Added to NRS by 1971, 776)



NRS 47.100 - Weight and credibility.

NRS 47.060 to 47.090, inclusive, do not limit the right of a party to introduce before the jury evidence relevant to weight or credibility.

(Added to NRS by 1971, 776)



NRS 47.110 - Limited admissibility.

When evidence which is admissible as to one party or for one purpose but inadmissible as to another party or for another purpose is admitted, the judge, upon request, shall restrict the evidence to its proper scope and instruct the jury accordingly.

(Added to NRS by 1971, 776)



NRS 47.120 - Remainder of writings or recorded statements.

1. When any part of a writing or recorded statement is introduced by a party, the party may be required at that time to introduce any other part of it which is relevant to the part introduced, and any party may introduce any other relevant parts.

2. This section does not limit cross-examination.

(Added to NRS by 1971, 776)



NRS 47.130 - Matters of fact.

1. The facts subject to judicial notice are facts in issue or facts from which they may be inferred.

2. A judicially noticed fact must be:

(a) Generally known within the territorial jurisdiction of the trial court; or

(b) Capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned,

so that the fact is not subject to reasonable dispute.

(Added to NRS by 1971, 777)



NRS 47.140 - Matters of law.

The laws subject to judicial notice are:

1. The Constitution and statutes of the United States, and the contents of the Federal Register.

2. The Constitution of this State and Nevada Revised Statutes.

3. Any other statute of this State if brought to the attention of the court by its title and the day of its passage.

4. A county, city or town code which has been filed as required by NRS 244.118, 268.014, 269.168 or the city charter and any city ordinance which has been filed or recorded as required by the applicable law.

5. The Nevada Administrative Code.

6. A regulation not included in the Nevada Administrative Code if adopted in accordance with law and brought to the attention of the court.

7. The population category and organization of a city incorporated pursuant to general law.

8. The constitution, statutes or other written law of any other state or territory of the United States, or of any foreign jurisdiction, as contained in a book or pamphlet published by its authority or proved to be commonly recognized in its courts.

(Added to NRS by 1971, 777; A 1973, 6; 1977, 1388; 1985, 231, 366; 2001, 632)



NRS 47.150 - Discretionary and mandatory notice.

1. A judge or court may take judicial notice, whether requested or not.

2. A judge or court shall take judicial notice if requested by a party and supplied with the necessary information.

(Added to NRS by 1971, 777)



NRS 47.160 - Opportunity to be heard.

A party is entitled upon timely request to an opportunity to be heard as to the propriety of taking judicial notice and the tenor of the matter to be noticed.

(Added to NRS by 1971, 777)



NRS 47.170 - Time of taking notice.

Judicial notice may be taken at any stage of the proceeding prior to submission to the court or jury.

(Added to NRS by 1971, 777)



NRS 47.180 - Presumptions generally: Effect; direct evidence.

1. A presumption, other than a presumption against the accused in a criminal action, imposes on the party against whom it is directed the burden of proving that the nonexistence of the presumed fact is more probable than its existence.

2. As applied to presumptions, direct evidence means evidence which tends to establish the existence or nonexistence of the presumed fact independently of the basic facts.

(Added to NRS by 1971, 777)



NRS 47.190 - Determination on evidence of basic facts.

When a presumption is made conclusive by statute or no direct evidence is introduced contrary to the existence of the presumed fact, the question of the existence of the presumed fact depends upon the existence of the basic facts and is determined as follows:

1. If reasonable minds would necessarily agree that the evidence renders the existence of the basic facts more probable than not, the judge shall direct the jury to find in favor of the existence of the presumed fact.

2. If reasonable minds would necessarily agree that the evidence does not render the existence of the basic facts more probable than not, the judge shall direct the jury to find against the existence of the presumed fact.

3. If reasonable minds would not necessarily agree as to whether the evidence renders the existence of the basic facts more probable than not, the judge shall submit the matter to the jury with an instruction to find in favor of the existence of the presumed fact if they find from the evidence that the existence of the basic facts is more probable than not, but otherwise to find against the existence of the presumed fact.

(Added to NRS by 1971, 777)



NRS 47.200 - Determination on evidence of presumed fact: Where basic facts established.

When reasonable minds would necessarily agree that the evidence renders the existence of the basic facts more probable than not, but direct evidence is introduced contrary to the existence of the presumed fact, the question of the existence of the presumed fact is determined as follows:

1. If reasonable minds would necessarily agree that the direct evidence renders the nonexistence of the presumed fact more probable than not, the judge shall direct the jury to find against the existence of the presumed fact.

2. If reasonable minds would necessarily agree that the direct evidence does not render the nonexistence of the presumed fact more probable than not, the judge shall direct the jury to find in favor of the presumed fact.

3. If reasonable minds would not necessarily agree as to whether the direct evidence renders the nonexistence of the presumed fact more probable than not, the judge shall submit the matter to the jury with an instruction to find in favor of the existence of the presumed fact unless they find from the direct evidence that its nonexistence is more probable than its existence, in which event they should find against its existence.

(Added to NRS by 1971, 778)



NRS 47.210 - Determination on evidence of presumed fact: Where basic facts lacking.

When reasonable minds would necessarily agree that the evidence does not render the existence of the basic facts more probable than not, but direct evidence is introduced concerning the existence of the presumed fact, the judge shall submit the matter to the jury with an instruction to determine the existence of the presumed fact from the direct evidence without reference to the presumption.

(Added to NRS by 1971, 778)



NRS 47.220 - Determination on evidence of presumed fact: Where basic facts doubtful.

When reasonable minds would not necessarily agree as to whether the evidence renders the existence of the basic facts more probable than not, and direct evidence is introduced concerning the existence of the presumed fact, the question of the existence of the presumed fact is determined as follows:

1. If reasonable minds would necessarily agree that the direct evidence renders the existence of the presumed fact more probable than not, the judge shall direct the jury to find in favor of the existence of the presumed fact.

2. If reasonable minds would necessarily agree that the direct evidence renders the nonexistence of the presumed fact more probable than not, the judge shall direct the jury to find against the existence of the presumed fact.

3. If reasonable minds would not necessarily agree that the direct evidence renders the nonexistence of the presumed fact more probable than not, the judge shall submit the matter to the jury with an instruction to find in favor of the existence of the presumed fact if they find from the evidence that the existence of the basic facts is more probable than not and unless they find the nonexistence of the presumed fact more probable than not, otherwise to find against the existence of the presumed fact.

(Added to NRS by 1971, 778)



NRS 47.230 - Presumptions against accused in criminal actions.

1. In criminal actions, presumptions against an accused recognized at common law or created by statute, including statutory provisions that certain facts are prima facie evidence of other facts or of guilt, are governed by this section.

2. The judge shall not direct the jury to find a presumed fact against the accused. When the presumed fact establishes guilt or is an element of the offense or negatives a defense, the judge may submit the question of guilt or of the existence of the presumed fact to the jury, if, but only if, a reasonable juror on the evidence as a whole, including the evidence of the basic facts, could find guilt or the presumed fact beyond a reasonable doubt. Under other presumptions, the existence of the presumed fact may be submitted to the jury if the basic facts are supported by substantial evidence, or are otherwise established, unless the evidence as a whole negatives the existence of the presumed fact.

3. Whenever the existence of a presumed fact against the accused is submitted to the jury, the judge shall give an instruction that the law declares that the jury may regard the basic facts as sufficient evidence of the presumed fact but does not require it to do so. In addition, if the presumed fact establishes guilt or is an element of the offense or negatives a defense, the judge shall instruct the jury that its existence must, on all the evidence, be proved beyond a reasonable doubt.

(Added to NRS by 1971, 779)



NRS 47.240 - Conclusive presumptions.

The following presumptions, and no others, are conclusive:

1. A malicious and guilty intent, from the deliberate commission of an unlawful act, for the purpose of injuring another.

2. The truth of the fact recited, from the recital in a written instrument between the parties thereto, or their successors in interest by a subsequent title, but this rule does not apply to the recital of a consideration.

3. Whenever a party has, by his or her own declaration, act or omission, intentionally and deliberately led another to believe a particular thing true and to act upon such belief, the party cannot, in any litigation arising out of such declaration, act or omission, be permitted to falsify it.

4. A tenant is not permitted to deny the title of his or her landlord at the time of the commencement of the relation.

5. The judgment or order of a court, when declared by titles 2, 3 and 6 of NRS to be conclusive; but such judgment or order must be alleged in the pleadings if there is an opportunity to do so; if there is no such opportunity, the judgment or order may be used as evidence.

6. Any other presumption which, by statute, is expressly made conclusive.

(Added to NRS by 1971, 779)



NRS 47.250 - Disputable presumptions.

All other presumptions are disputable. The following are of that kind:

1. That an unlawful act was done with an unlawful intent.

2. That a person intends the ordinary consequences of that person s voluntary act.

3. That evidence willfully suppressed would be adverse if produced.

4. That higher evidence would be adverse from inferior being produced.

5. That money paid by one to another was due to the latter.

6. That a thing delivered by one to another belonged to the latter.

7. That things which a person possesses are owned by that person.

8. That a person is the owner of property from exercising acts of ownership over it, or from common reputation of that ownership.

9. That official duty has been regularly performed.

10. That a court or judge, acting as such, whether in this State or any other state or country, was acting in the lawful exercise of the court s or judge s jurisdiction.

11. That a judicial record, when not conclusive, does still correctly determine or set forth the rights of the parties.

12. That a writing is truly dated.

13. That a letter duly directed and mailed was received in the regular course of the mail.

14. That a person not heard from in 3 years is dead.

15. That a child born in lawful wedlock is legitimate.

16. That the law has been obeyed.

17. That a trustee or other person, whose duty it was to convey real property to a particular person, has actually conveyed to that person, when such presumption is necessary to perfect the title of such person or a successor in interest.

18. In situations not governed by the Uniform Commercial Code:

(a) That an obligation delivered up to the debtor has been paid.

(b) That private transactions have been fair and regular.

(c) That the ordinary course of business has been followed.

(d) That there was good and sufficient consideration for a written contract.

(Added to NRS by 1971, 779; A 1993, 2761)






Chapter 48 - Admissibility Generally

NRS 48.015 - Relevant evidence defined.

As used in this chapter, relevant evidence means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more or less probable than it would be without the evidence.

(Added to NRS by 1971, 780)



NRS 48.025 - Relevant evidence generally admissible; irrelevant evidence inadmissible.

1. All relevant evidence is admissible, except:

(a) As otherwise provided by this title;

(b) As limited by the Constitution of the United States or of the State of Nevada; or

(c) Where a statute limits the review of an administrative determination to the record made or evidence offered before that tribunal.

2. Evidence which is not relevant is not admissible.

(Added to NRS by 1971, 780)



NRS 48.035 - Exclusion of relevant evidence on grounds of prejudice, confusion or waste of time.

1. Although relevant, evidence is not admissible if its probative value is substantially outweighed by the danger of unfair prejudice, of confusion of the issues or of misleading the jury.

2. Although relevant, evidence may be excluded if its probative value is substantially outweighed by considerations of undue delay, waste of time or needless presentation of cumulative evidence.

3. Evidence of another act or crime which is so closely related to an act in controversy or a crime charged that an ordinary witness cannot describe the act in controversy or the crime charged without referring to the other act or crime shall not be excluded, but at the request of an interested party, a cautionary instruction shall be given explaining the reason for its admission.

(Added to NRS by 1971, 780; A 1979, 37)



NRS 48.039 - Testimony of witness who previously underwent hypnosis to recall subject matter of testimony.

1. The testimony of a witness who previously has undergone hypnosis to recall events that are the subject matter of the testimony is admissible if:

(a) The witness, or the parent or guardian of the witness if the witness is a minor, gave informed consent to the hypnosis;

(b) The person who induced the hypnosis is:

(1) A provider of health care;

(2) A clinical social worker who is licensed pursuant to chapter 641B of NRS; or

(3) An officer or employee or former officer or employee of a law enforcement agency,

who is trained in forensic hypnosis and who is not otherwise currently involved in the investigation of a case or action in which the witness is a victim, witness or defendant;

(c) Before the hypnosis was induced, a written record was made that includes, without limitation:

(1) A description of the subject matter of the hypnosis as provided by the witness; and

(2) The information that was provided to the hypnotist concerning the subject matter of the hypnosis;

(d) The entire session at which the hypnosis was induced was electronically recorded by audio or video recording equipment, including, without limitation, any interview that was conducted before or after the hypnosis was induced;

(e) The recording of the entire session at which the hypnosis was induced was made available by the party who produced the witness to each party involved in the case, pursuant to the discovery procedures as provided in NRS 174.235 to 174.295, inclusive, the Nevada Rules of Civil Procedure or the Justice Court Rules of Civil Procedure, depending upon the nature of the proceedings; and

(f) The hypnotist and the witness were the only persons present during the session of hypnosis unless the hypnotist or a law enforcement officer who is investigating the criminal case, if any, determined that it was necessary for one of the following persons to be present during the session:

(1) A parent or guardian of a witness who is a minor; or

(2) An artist employed by a law enforcement agency.

2. The court, on its own motion or that of a party, may exclude the testimony of a person who previously has undergone hypnosis to recall events which are the subject matter of the testimony if the court determines that such testimony is unreliable or is otherwise inadmissible.

3. The court shall instruct the jury to exercise caution when considering the reliability of the testimony of a person who previously has undergone hypnosis to recall events that are the subject matter of the testimony.

4. The provisions of this section do not limit:

(a) The ability of a party to attack the credibility of a witness who previously has undergone hypnosis to recall events that are the subject matter of the witness s testimony; or

(b) The legal grounds upon which to admit or exclude the testimony of such a witness.

5. As used in this section, provider of health care has the meaning ascribed to it in NRS 629.031.

(Added to NRS by 1997, 828)



NRS 48.045 - Evidence of character inadmissible to prove conduct; exceptions; other crimes.

1. Evidence of a person s character or a trait of his or her character is not admissible for the purpose of proving that the person acted in conformity therewith on a particular occasion, except:

(a) Evidence of a person s character or a trait of his or her character offered by an accused, and similar evidence offered by the prosecution to rebut such evidence;

(b) Evidence of the character or a trait of character of the victim of the crime offered by an accused, subject to the procedural requirements of NRS 48.069 where applicable, and similar evidence offered by the prosecution to rebut such evidence; and

(c) Unless excluded by NRS 50.090, evidence of the character of a witness, offered to attack or support his or her credibility, within the limits provided by NRS 50.085.

2. Evidence of other crimes, wrongs or acts is not admissible to prove the character of a person in order to show that the person acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.

(Added to NRS by 1971, 781; A 1975, 1131)



NRS 48.055 - Methods of proving character.

1. In all cases in which evidence of character or a trait of character of a person is admissible, proof may be made by testimony as to reputation or in the form of an opinion. On cross-examination, inquiry may be made into specific instances of conduct.

2. In cases in which character or a trait of character of a person is an essential element of a charge, claim or defense, proof of specific instances of the person s conduct may be made on direct or cross-examination.

(Added to NRS by 1971, 781; A 1979, 25)



NRS 48.059 - Habit; routine practice.

1. Evidence of the habit of a person or the routine practice of an organization, whether corroborated or not and regardless of the presence of eyewitnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with the habit or routine practice.

2. Habit or routine practice may be proved by testimony in the form of an opinion or by specific instances of conduct sufficient in number to warrant a finding that the habit existed or that the practice was routine.

(Added to NRS by 1971, 781; A 1973, 25)



NRS 48.061 - Effects of domestic violence.

1. Except as otherwise provided in subsection 2, evidence of domestic violence and expert testimony concerning the effect of domestic violence, including, without limitation, the effect of physical, emotional or mental abuse, on the beliefs, behavior and perception of the alleged victim of the domestic violence that is offered by the prosecution or defense is admissible in a criminal proceeding for any relevant purpose, including, without limitation, when determining:

(a) Whether a defendant is excepted from criminal liability pursuant to subsection 7 of NRS 194.010, to show the state of mind of the defendant.

(b) Whether a defendant in accordance with NRS 200.200 has killed another in self-defense, toward the establishment of the legal defense.

2. Expert testimony concerning the effect of domestic violence may not be offered against a defendant pursuant to subsection 1 to prove the occurrence of an act which forms the basis of a criminal charge against the defendant.

3. As used in this section, domestic violence means the commission of any act described in NRS 33.018.

(Added to NRS by 1993, 1107; A 1995, 2466; 2001, 1698; 2001 Special Session, 123; 2003, 74, 1479)



NRS 48.069 - Previous sexual conduct of victim of sexual assault: Procedure for admission of evidence to prove victim s consent.

In any prosecution for sexual assault or for attempt to commit or conspiracy to commit a sexual assault, if the accused desires to present evidence of any previous sexual conduct of the victim of the crime to prove the victim s consent:

1. The accused must first submit to the court a written offer of proof, accompanied by a sworn statement of the specific facts that the accused expects to prove and pointing out the relevance of the facts to the issue of the victim s consent.

2. If the court finds that the offer of proof is sufficient, the court shall order a hearing out of the presence of the jury, if any, and at the hearing allow the questioning of the victim regarding the offer of proof.

3. At the conclusion of the hearing, if the court determines that the offered evidence:

(a) Is relevant to the issue of consent; and

(b) Is not required to be excluded under NRS 48.035,

the court shall make an order stating what evidence may be introduced by the accused and the nature of the questions which the accused is permitted to ask. The accused may then present evidence or question the victim pursuant to the order.

(Added to NRS by 1975, 1131; A 1977, 1630; 1991, 125)



NRS 48.071 - Exclusion of evidence of address and telephone number of victim of sexual assault.

1. In any prosecution for sexual assault, the district attorney may, by written motion upon reasonable prior notice to the accused, move to exclude evidence of the victim s address and telephone number. The court may order that such evidence be excluded from the proceedings if the court finds that the probative value of the evidence is outweighed by the creation of substantial danger to the victim.

2. This section does not limit the defendant s right to discover or investigate such evidence.

(Added to NRS by 1977, 1630)



NRS 48.075 - Transactions and conversations with or actions of deceased person.

Evidence is not inadmissible solely because it is evidence of transactions or conversations with or the actions of a deceased person.

(Added to NRS by 1981, 411)



NRS 48.077 - Contents of lawfully intercepted communications.

Except as limited by this section, in addition to the matters made admissible by NRS 179.465, the contents of any communication lawfully intercepted under the laws of the United States or of another jurisdiction before, on or after July 1, 1981, if the interception took place within that jurisdiction, and any evidence derived from such a communication, are admissible in any action or proceeding in a court or before an administrative body of this State, including, without limitation, the Nevada Gaming Commission and the State Gaming Control Board. Matter otherwise privileged under this title does not lose its privileged character by reason of any interception.

(Added to NRS by 1981, 163)



NRS 48.095 - Subsequent remedial measures.

1. When, after an event, measures are taken which, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event.

2. This section does not require the exclusion of evidence of subsequent remedial measures when offered for another purpose, such as proving ownership, control, feasibility of precautionary measures, or impeachment.

(Added to NRS by 1971, 781)



NRS 48.105 - Compromise; offers to compromise.

1. Evidence of:

(a) Furnishing or offering or promising to furnish; or

(b) Accepting or offering or promising to accept,

a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount, is not admissible to prove liability for or invalidity of the claim or its amount. Evidence of conduct or statements made in compromise negotiations is likewise not admissible.

2. This section does not require exclusion when the evidence is offered for another purpose, such as proving bias or prejudice of a witness, negativing a contention of undue delay, or proving an effort to obstruct a criminal investigation or prosecution.

(Added to NRS by 1971, 781)



NRS 48.109 - Closure of meeting held to further resolution of dispute; exclusion of admission, representation or statement made during mediation proceedings; confidentiality of matter discussed during mediation proceeding.

1. A meeting held to further the resolution of a dispute may be closed at the discretion of the mediator.

2. The proceedings of the mediation session must be regarded as settlement negotiations, and no admission, representation or statement made during the session, not otherwise discoverable or obtainable, is admissible as evidence or subject to discovery.

3. A mediator is not subject to civil process requiring the disclosure of any matter discussed during the mediation proceedings.

(Added to NRS by 1991, 919; A 1993, 1213)



NRS 48.115 - Payment of medical and similar expenses.

Evidence of furnishing or offering or promising to pay medical, hospital or similar expenses occasioned by an injury is not admissible to prove liability for the injury.

(Added to NRS by 1971, 782)



NRS 48.125 - Withdrawn plea of guilty or guilty but mentally ill or offer to plead guilty or guilty but mentally ill not admissible; plea of nolo contendere or offer to plead nolo contendere not admissible.

1. Evidence of a plea of guilty or guilty but mentally ill, later withdrawn, or of an offer to plead guilty or guilty but mentally ill to the crime charged or any other crime is not admissible in a criminal proceeding involving the person who made the plea or offer.

2. Evidence of a plea of nolo contendere or of an offer to plead nolo contendere to the crime charged or any other crime is not admissible in a civil or criminal proceeding involving the person who made the plea or offer.

(Added to NRS by 1971, 782; A 1995, 2466; 2003, 1479; 2007, 1436)



NRS 48.135 - Liability insurance.

1. Evidence that a person was or was not insured against liability is not admissible upon the issue whether the person acted negligently or otherwise wrongfully.

2. This section does not require the exclusion of evidence of insurance against liability when it is relevant for another purpose, such as proof of agency, ownership or control, or bias or prejudice of a witness.

(Added to NRS by 1971, 782)






Chapter 49 - Privileges

NRS 49.015 - Privileges recognized only as provided.

1. Except as otherwise required by the Constitution of the United States or of the State of Nevada, and except as otherwise provided in this title or title 14 of NRS, or NRS 41.071, no person has a privilege to:

(a) Refuse to be a witness;

(b) Refuse to disclose any matter;

(c) Refuse to produce any object or writing; or

(d) Prevent another from being a witness or disclosing any matter or producing any object or writing.

2. This section does not:

(a) Impair any privilege created by title 14 of NRS or by the Nevada Rules of Civil Procedure which is limited to a particular stage of the proceeding; or

(b) Extend any such privilege to any other stage of a proceeding.

(Added to NRS by 1971, 782; A 2009, 1043)



NRS 49.025 - Required reports privileged by statute.

1. A person making a return or report required by law to be made has a privilege to refuse to disclose and to prevent any other person from disclosing the return or report, if the law requiring it to be made so provides.

2. A public officer or agency to whom a return or report is required by law to be made has a privilege to refuse to disclose the return or report if the law requiring it to be made so provides.

3. No privilege exists under this section in actions involving false statements or fraud in the return or report or when the report is contained in health care records furnished in accordance with the provisions of NRS 629.061.

(Added to NRS by 1971, 782; A 1977, 1314)



NRS 49.027 - Prevention of disclosure of privileged matter by interpreter.

A person who has a privilege against the disclosure of a matter may prevent the disclosure of that matter by an interpreter to whom the matter was disclosed merely to facilitate a privileged communication of the matter.

(Added to NRS by 1995, 803)



NRS 49.035 - Definitions.

As used in NRS 49.035 to 49.115, inclusive, the words and phrases defined in NRS 49.045 to 49.085, inclusive, have the meanings ascribed to them in NRS 49.045 to 49.085, inclusive.

(Added to NRS by 1971, 782)



NRS 49.045 - Client defined.

Client means a person, including a public officer, corporation, association or other organization or entity, either public or private, who is rendered professional legal services by a lawyer, or who consults a lawyer with a view to obtaining professional legal services from the lawyer.

(Added to NRS by 1971, 782)



NRS 49.055 - Confidential defined.

A communication is confidential if it is not intended to be disclosed to third persons other than those to whom disclosure is in furtherance of the rendition of professional legal services to the client or those reasonably necessary for the transmission of the communication.

(Added to NRS by 1971, 782)



NRS 49.065 - Lawyer defined.

Lawyer means a person authorized, or reasonably believed by the client to be authorized, to practice law in any state or nation.

(Added to NRS by 1971, 783)



NRS 49.075 - Representative of the client defined.

Representative of the client means a person having authority to obtain professional legal services, or to act on advice rendered pursuant thereto, on behalf of the client.

(Added to NRS by 1971, 783)



NRS 49.085 - Representative of the lawyer defined.

Representative of the lawyer means a person employed by the lawyer to assist in the rendition of professional legal services.

(Added to NRS by 1971, 783)



NRS 49.095 - General rule of privilege.

A client has a privilege to refuse to disclose, and to prevent any other person from disclosing, confidential communications:

1. Between the client or the client s representative and the client s lawyer or the representative of the client s lawyer.

2. Between the client s lawyer and the lawyer s representative.

3. Made for the purpose of facilitating the rendition of professional legal services to the client, by the client or the client s lawyer to a lawyer representing another in a matter of common interest.

(Added to NRS by 1971, 783)



NRS 49.105 - Who may claim privilege.

1. The privilege may be claimed by the client, the client s guardian or conservator, the personal representative of a deceased client, or the successor, trustee or similar representative of a corporation, association or other organization, whether or not in existence.

2. The person who was the lawyer at the time of the communication may claim the privilege but only on behalf of the client. The person s authority to do so is presumed in the absence of evidence to the contrary.

(Added to NRS by 1971, 783)



NRS 49.115 - Exceptions.

There is no privilege under NRS 49.095 or 49.105:

1. If the services of the lawyer were sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud.

2. As to a communication relevant to an issue between parties who claim through the same deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction.

3. As to a communication relevant to an issue of breach of duty by the lawyer to his or her client or by the client to his or her lawyer.

4. As to a communication relevant to an issue concerning an attested document to which the lawyer is an attesting witness.

5. As to a communication relevant to a matter of common interest between two or more clients if the communication was made by any of them to a lawyer retained or consulted in common, when offered in an action between any of the clients.

(Added to NRS by 1971, 783)



NRS 49.117 - Review committee defined.

As used in NRS 49.117 to 49.123, inclusive, unless the context otherwise requires, review committee means:

1. An organized committee of:

(a) A hospital;

(b) An ambulatory surgical center;

(c) A health maintenance organization;

(d) An organization that provides emergency medical services pursuant to the provisions of chapter 450B of NRS;

(e) A medical facility as defined in NRS 449.0151; or

(f) An institution of the Nevada System of Higher Education or any of its affiliated organizations that provides a clinical program or practice related to the medical treatment or care of patients,

which has the responsibility of evaluating and improving the quality of care rendered by the parent organization;

2. A peer review committee of a medical or dental society; or

3. A medical review committee of a county or district board of health that certifies, licenses or regulates providers of emergency medical services pursuant to the provisions of chapter 450B of NRS, but only when functioning as a peer review committee.

(Added to NRS by 1995, 1692; A 2005, 2518; 2007, 34)



NRS 49.119 - General rule of privilege.

A review committee has a privilege to refuse to disclose and to prevent any other person from disclosing its proceedings and records and testimony given before it.

(Added to NRS by 1995, 1693)



NRS 49.121 - Who may claim privilege.

1. The privilege may be claimed by any member of the review committee, any person whose work has been reviewed by the committee or any person who has offered testimony, an opinion or documentary evidence before the committee.

2. The privilege is presumed to be claimed as to a particular matter unless a written waiver is signed by all persons entitled to claim the privilege as to that matter.

3. The privilege is not waived or lost if a person discloses information which is otherwise privileged to a governmental or regulatory agency of this State or the United States.

(Added to NRS by 1995, 1693)



NRS 49.123 - Exceptions.

There is no privilege under NRS 49.119 or 49.121 as to:

1. A statement made by an applicant for staff privileges at a hospital; or

2. Any information available from a record required to be made available pursuant to the provisions of NRS 629.061.

(Added to NRS by 1995, 1693)



NRS 49.125 - Definitions.

As used in NRS 49.125 to 49.205, inclusive, the words and phrases defined in NRS 49.135 to 49.175, inclusive, have the meanings ascribed to them in NRS 49.135 to 49.175, inclusive.

(Added to NRS by 1971, 783)



NRS 49.135 - Accountant defined.

Accountant means a person certified or registered as a public accountant under chapter 628 of NRS who holds a live permit.

(Added to NRS by 1971, 783)



NRS 49.145 - Client defined.

Client means a person, including a public officer, corporation, association or other organization or entity, either public or private, who is rendered professional accounting services by an accountant, or who consults an accountant with a view to obtaining professional accounting services from the accountant.

(Added to NRS by 1971, 783)



NRS 49.155 - Confidential defined.

A communication is confidential if it is not intended to be disclosed to third persons other than those to whom disclosure is in furtherance of the rendition of professional accounting services to the client or those reasonably necessary for the transmission of the communication.

(Added to NRS by 1971, 784)



NRS 49.165 - Representative of the accountant defined.

Representative of the accountant means a person employed by the accountant to assist in the rendition of professional accounting services.

(Added to NRS by 1971, 784)



NRS 49.175 - Representative of the client defined.

Representative of the client means a person having authority to obtain professional accounting services, or to act on advice rendered pursuant thereto, on behalf of the client.

(Added to NRS by 1971, 784)



NRS 49.185 - General rule of privilege.

A client has a privilege to refuse to disclose, and to prevent any other person from disclosing, confidential communications:

1. Between the client or the client s representative and the client s accountant or the representative of the client s accountant.

2. Between the client s accountant and the accountant s representative.

3. Made for the purpose of facilitating the rendition of professional accounting services to the client, by the client or the client s accountant to an accountant representing another in a matter of common interest.

(Added to NRS by 1971, 784)



NRS 49.195 - Who may claim privilege.

1. The privilege may be claimed by the client, the client s guardian or conservator, the personal representative of a deceased client, or the successor, trustee or similar representative of a corporation, association or other organization, whether or not in existence.

2. The person who was the accountant may claim the privilege but only on behalf of the client. The person s authority to do so is presumed in the absence of evidence to the contrary.

(Added to NRS by 1971, 784)



NRS 49.205 - Exceptions.

There is no privilege under NRS 49.185 or 49.195:

1. If the services of the accountant were sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud.

2. As to a communication relevant to an issue between parties who claim through the same deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction.

3. As to a communication relevant to an issue of breach of duty by the accountant to his or her client or by the client to his or her accountant.

4. As to a communication relevant to an issue concerning the examination, audit or report of any financial statements, books, records or accounts which the accountant may be engaged to make or requested by a prospective client to discuss for the purpose of making a public report.

5. As to a communication relevant to a matter of common interest between two or more clients if the communication was made by any of them to an accountant retained or consulted in common, when offered in an action between any of the clients.

6. As to a communication between a corporation and its accountant:

(a) In an action by a shareholder against the corporation which is based upon a breach of fiduciary duty; or

(b) In a derivative action by a shareholder on behalf of the corporation.

(Added to NRS by 1971, 784)



NRS 49.207 - Definitions.

As used in NRS 49.207 to 49.213, inclusive, unless the context otherwise requires:

1. A communication is confidential if it is not intended to be disclosed to third persons other than:

(a) Those present to further the interest of the patient in the consultation, examination or interview;

(b) Persons reasonably necessary for the transmission of the communication; or

(c) Persons who are participating in the diagnosis and treatment under the direction of the psychologist, including members of the patient s family.

2. Patient has the meaning ascribed to it in NRS 641.0245.

3. Psychologist has the meaning ascribed to it in NRS 641.027.

(Added to NRS by 1995, 2497)



NRS 49.209 - General rule of privilege.

A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications between the patient and the patient s psychologist or any other person who is participating in the diagnosis or treatment under the direction of the psychologist, including a member of the patient s family.

(Added to NRS by 1995, 2497)



NRS 49.211 - Who may claim privilege.

1. The privilege may be claimed by the patient, by the patient s guardian or conservator or by the personal representative of a deceased patient.

2. The psychologist of a patient may claim the privilege but only on behalf of the patient. The authority of the psychologist to claim the privilege is presumed in the absence of evidence to the contrary.

(Added to NRS by 1995, 2497)



NRS 49.213 - Exceptions.

There is no privilege pursuant to NRS 49.209 or 49.211:

1. For communications relevant to an issue in a proceeding to hospitalize the patient for mental illness, if the psychologist in the course of diagnosis or treatment has determined that the patient requires hospitalization.

2. For communications relevant to an issue of the treatment of the patient in any proceeding in which the treatment is an element of a claim or defense.

3. If disclosure is otherwise required by state or federal law.

4. For communications relevant to an issue in a proceeding to determine the validity of a will of the patient.

5. If there is an immediate threat that the patient will harm himself or herself or other persons.

6. For communications made in the course of a court-ordered examination of the condition of a patient with respect to the specific purpose of the examination unless the court orders otherwise.

7. For communications relevant to an issue in an investigation or hearing conducted by the Board of Psychological Examiners if the treatment of the patient is an element of that investigation or hearing.

8. For communications relevant to an issue in a proceeding relating to the abuse or neglect of a person with a disability or a person who is legally incompetent.

(Added to NRS by 1995, 2497)



NRS 49.215 - Definitions.

As used in NRS 49.215 to 49.245, inclusive:

1. A communication is confidential if it is not intended to be disclosed to third persons other than:

(a) Those present to further the interest of the patient in the consultation, examination or interview;

(b) Persons reasonably necessary for the transmission of the communication; or

(c) Persons who are participating in the diagnosis and treatment under the direction of the doctor, including members of the patient s family.

2. Doctor means a person licensed to practice medicine, dentistry or osteopathic medicine in any state or nation, or a person who is reasonably believed by the patient to be so licensed, and in addition includes a person employed by a public or private agency as a psychiatric social worker, or someone under his or her guidance, direction or control, while engaged in the examination, diagnosis or treatment of a patient for a mental condition.

3. Patient means a person who consults or is examined or interviewed by a doctor for purposes of diagnosis or treatment.

(Added to NRS by 1971, 785; A 1975, 1632; 1977, 956; 1995, 2498)



NRS 49.225 - General rule of privilege.

A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications among the patient, the patient s doctor or persons who are participating in the diagnosis or treatment under the direction of the doctor, including members of the patient s family.

(Added to NRS by 1971, 785)



NRS 49.235 - Who may claim privilege.

1. The privilege may be claimed by the patient, by the patient s guardian or conservator, or by the personal representative of a deceased patient.

2. The person who was the doctor may claim the privilege but only on behalf of the patient. The person s authority so to do is presumed in the absence of evidence to the contrary.

(Added to NRS by 1971, 785)



NRS 49.245 - Exceptions.

There is no privilege under NRS 49.225 or 49.235:

1. For communications relevant to an issue in proceedings to hospitalize the patient for mental illness, if the doctor in the course of diagnosis or treatment has determined that the patient is in need of hospitalization.

2. As to communications made in the course of a court-ordered examination of the condition of a patient with respect to the particular purpose of the examination unless the court orders otherwise.

3. As to written medical or hospital records relevant to an issue of the condition of the patient in any proceeding in which the condition is an element of a claim or defense.

4. In a prosecution or mandamus proceeding under chapter 441A of NRS.

5. As to any information communicated to a physician in an effort unlawfully to procure a dangerous drug or controlled substance, or unlawfully to procure the administration of any such drug or substance.

6. As to any written medical or hospital records which are furnished in accordance with the provisions of NRS 629.061.

7. As to records that are required by chapter 453 of NRS to be maintained.

8. If the services of the physician are sought or obtained to enable or aid a person to commit or plan to commit fraud or any other unlawful act in violation of any provision of chapter 616A, 616B, 616C, 616D or 617 of NRS which the person knows or reasonably should know is fraudulent or otherwise unlawful.

(Added to NRS by 1971, 785; A 1977, 155, 997, 1314; 1981, 589, 1967; 1985, 2012; 1987, 1036; 1989, 300, 302, 425; 1995, 1877; 2002 Special Session, 12)



NRS 49.246 - Definitions.

As used in NRS 49.246 to 49.249, inclusive, unless the context otherwise requires:

1. Client means a person who consults or is interviewed by a marriage and family therapist for the purpose of diagnosis or treatment.

2. A communication is confidential if it is not intended to be disclosed to any third person other than a person:

(a) Present during the consultation or interview to further the interest of the client;

(b) Reasonably necessary for the transmission of the communication; or

(c) Participating in the diagnosis or treatment under the direction of the marriage and family therapist, including a member of the client s family.

3. Marriage and family therapist has the meaning ascribed to it in NRS 641A.060 and includes a marriage and family therapist intern.

(Added to NRS by 1987, 555; A 2007, 3074)



NRS 49.247 - General rule of privilege.

A client has a privilege to refuse to disclose, and to prevent any other person from disclosing, confidential communications among the client, the client s marriage and family therapist or any other person who is participating in the diagnosis or treatment under the direction of the marriage and family therapist.

(Added to NRS by 1987, 556)



NRS 49.248 - Who may claim privilege.

1. The privilege may be claimed by the client, by the client s guardian or conservator, or by the personal representative of a deceased client.

2. The person who was the marriage and family therapist may claim the privilege but only on behalf of the client. The person s authority to do so is presumed in the absence of evidence to the contrary.

(Added to NRS by 1987, 556)



NRS 49.249 - Exceptions.

There is no privilege under NRS 49.247 or 49.248:

1. If the client communicates to the marriage and family therapist that the client intends or plans to commit what the client knows or reasonably should know is a crime.

2. If the marriage and family therapist is required to testify in an administrative or court-related investigation or proceeding involving the welfare of his or her client or the minor children of his or her client.

3. For communications relevant to an issue in proceedings to hospitalize the patient for mental illness, if the marriage and family therapist in the course of diagnosis or treatment has determined that the client is in need of hospitalization.

4. As to communications relevant to an issue of the treatment of the client in any proceeding in which the treatment is an element of a claim or defense.

(Added to NRS by 1987, 556)



NRS 49.2502 - Definitions.

As used in NRS 49.2502 to 49.2508, inclusive, unless the context otherwise requires:

1. Client means a person who consults or is interviewed by a clinical professional counselor for the purpose of diagnosis or treatment.

2. Clinical professional counselor has the meaning ascribed to it in NRS 641A.031 and includes a clinical professional counselor intern.

3. A communication is confidential if it is not intended to be disclosed to any third person other than a person:

(a) Present during the consultation or interview to further the interest of the client;

(b) Reasonably necessary for the transmission of the communication; or

(c) Participating in the diagnosis or treatment under the direction of the clinical professional counselor, including a member of the client s family.

(Added to NRS by 2007, 3074)



NRS 49.2504 - General rule of privilege.

A client has a privilege to refuse to disclose, and to prevent any other person from disclosing, confidential communications among the client, the client s clinical professional counselor or any other person who is participating in the diagnosis or treatment under the direction of the clinical professional counselor.

(Added to NRS by 2007, 3074)



NRS 49.2506 - Who may claim privilege.

1. The privilege may be claimed by the client, by the client s guardian or conservator, or by the personal representative of a deceased client.

2. The person who was the clinical professional counselor may claim the privilege but only on behalf of the client. The authority of the clinical professional counselor to do so is presumed in the absence of evidence to the contrary.

(Added to NRS by 2007, 3074)



NRS 49.2508 - Exceptions.

There is no privilege under NRS 49.2504 or 49.2506:

1. If the client communicates to the clinical professional counselor that the client intends or plans to commit what the client knows or reasonably should know is a crime.

2. If the clinical professional counselor is required to testify in an administrative or court-related investigation or proceeding involving the welfare of his or her client or the minor children of his or her client.

3. For communications relevant to an issue in proceedings to hospitalize the client for mental illness, if the clinical professional counselor in the course of diagnosis or treatment has determined that the client is in need of hospitalization.

4. As to communications relevant to an issue of the treatment of the client in any proceeding in which the treatment is an element of a claim or defense.

(Added to NRS by 2007, 3074)



NRS 49.251 - Definitions.

As used in NRS 49.251 to 49.254, inclusive, unless the context otherwise requires:

1. Client means a person who consults or is interviewed by a social worker for the purpose of diagnosis or treatment.

2. A communication is confidential if it is not intended to be disclosed to any third person other than a person:

(a) Present during the consultation or interview to further the interest of the client;

(b) Reasonably necessary for the transmission of the communication; or

(c) Participating in the diagnosis or treatment under the direction of the social worker, including a member of the client s family.

3. Social worker means any person licensed under chapter 641B of NRS.

(Added to NRS by 1987, 1121)



NRS 49.252 - General rule of privilege.

A client has a privilege to refuse to disclose, and to prevent any other person from disclosing confidential communications among the client, the client s social worker or any other person who is participating in the diagnosis or treatment under the direction of the social worker.

(Added to NRS by 1987, 1122)



NRS 49.253 - Who may claim privilege.

1. The privilege may be claimed by the client, the client s guardian or conservator or by the personal representative of a deceased client.

2. The person who is the social worker may claim the privilege, but only on behalf of the client. The person s authority to do so is presumed in the absence of evidence to the contrary.

(Added to NRS by 1987, 1122)



NRS 49.254 - Exceptions.

There is no privilege under NRS 49.252 or 49.253:

1. If the services of the social worker are sought or obtained to enable or aid anyone to commit or plan to commit what the client knows or reasonably should have known is a crime or fraud.

2. If the social worker is required to testify in an administrative or court-related investigation or proceeding involving the welfare of his or her client or the minor children of his or her client.

3. If the communication is relevant to an issue of breach of duty by the social worker to his or her client or by the client to his or her social worker.

4. If the communication is with persons who are participating in the diagnosis and treatment of the client of the social worker, including members of the patient s family.

5. If disclosure is otherwise required by state or federal law.

(Added to NRS by 1987, 1122)



NRS 49.2541 - Definitions.

As used in NRS 49.2541 to 49.2549, inclusive, the words and terms defined in NRS 49.2542 to 49.2545, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 1755)



NRS 49.2542 - Domestic violence defined.

Domestic violence means an act described in NRS 33.018.

(Added to NRS by 2003, 1755)



NRS 49.2543 - Sexual assault defined.

Sexual assault means a violation of NRS 200.366 or an attempt to violate or conspiracy to violate NRS 200.366.

(Added to NRS by 2003, 1755)



NRS 49.2544 - Victim defined.

Victim means a person who alleges that an act of domestic violence or sexual assault has been committed against the person.

(Added to NRS by 2003, 1755)



NRS 49.2545 - Victim s advocate defined.

Victim s advocate means a person who works for a nonprofit program that provides assistance to victims with or without compensation and who has received at least 20 hours of relevant training.

(Added to NRS by 2003, 1755)



NRS 49.2546 - When communication deemed to be confidential; communication defined.

1. A communication shall be deemed to be confidential if the communication is between a victim and a victim s advocate and is not intended to be disclosed to third persons other than:

(a) A person who is present to further the interest of the victim;

(b) A person reasonably necessary for the transmission of the communication; or

(c) A person who is participating in the advice, counseling or assistance of the victim, including, without limitation, a member of the victim s family.

2. As used in this section, communication includes, without limitation, all records concerning the victim and the services provided to the victim which are within the possession of:

(a) The victim s advocate; or

(b) The nonprofit program for whom the victim s advocate works.

(Added to NRS by 2003, 1755)



NRS 49.2547 - General rule of privilege.

Except as otherwise provided in NRS 49.2549, a victim who seeks advice, counseling or assistance from a victim s advocate has a privilege to refuse to disclose, and to prevent any other person from disclosing, confidential communications set forth in NRS 49.2546.

(Added to NRS by 2003, 1756)



NRS 49.2548 - Who may claim privilege.

1. The privilege provided pursuant to NRS 49.2547 may be claimed by:

(a) The victim;

(b) The guardian or conservator of the victim;

(c) The personal representative of a deceased victim; and

(d) The victim s advocate, but only on behalf of the victim.

2. The authority of a victim s advocate to claim the privilege is presumed in the absence of evidence to the contrary.

(Added to NRS by 2003, 1756)



NRS 49.2549 - Exceptions.

There is no privilege pursuant to NRS 49.2547 if:

1. The purpose of the victim in seeking services from a victim s advocate is to enable or aid any person to commit or plan to commit what the victim knows or reasonably should have known is a crime or fraud;

2. The communication concerns a report of abuse or neglect of a child, older person or vulnerable person in violation of NRS 200.508, 200.5093 or 200.50935, but only as to that portion of the communication;

3. The communication is relevant to an issue of breach of duty by the victim s advocate to the victim or by the victim to the victim s advocate; or

4. Disclosure of the communication is otherwise required by law.

(Added to NRS by 2003, 1756; A 2005, 1115)



NRS 49.255 - Confessor and confessant.

A member of the clergy or priest shall not, without the consent of the person making the confession, be examined as a witness as to any confession made to the member of the clergy or priest in his or her professional character.

(Added to NRS by 1971, 785)



NRS 49.265 - Committees for review of medical or dental care.

1. Except as otherwise provided in subsection 2:

(a) The proceedings and records of:

(1) Organized committees of hospitals, and organized committees of organizations that provide emergency medical services pursuant to the provisions of chapter 450B of NRS, having the responsibility of evaluation and improvement of the quality of care rendered by those hospitals or organizations;

(2) Review committees of medical or dental societies; and

(3) Medical review committees of a county or district board of health that certifies, licenses or regulates providers of emergency medical services pursuant to the provisions of chapter 450B of NRS, but only when such committees function as peer review committees,

are not subject to discovery proceedings.

(b) No person who attends a meeting of any such committee may be required to testify concerning the proceedings at the meeting.

2. The provisions of subsection 1 do not apply to:

(a) Any statement made by a person in attendance at such a meeting who is a party to an action or proceeding the subject of which is reviewed at the meeting.

(b) Any statement made by a person who is requesting staff privileges at a hospital.

(c) The proceedings of any meeting considering an action against an insurance carrier alleging bad faith by the carrier in refusing to accept a settlement offer within the limits of the policy.

(d) Any matter relating to the proceedings or records of such committees which is contained in health care records furnished in accordance with NRS 629.061.

(Added to NRS by 1971, 785; A 1977, 1314; 1981, 1967; 1987, 1188; 1989, 1506; 2005, 2518)



NRS 49.275 - News media.

No reporter, former reporter or editorial employee of any newspaper, periodical or press association or employee of any radio or television station may be required to disclose any published or unpublished information obtained or prepared by such person in such person s professional capacity in gathering, receiving or processing information for communication to the public, or the source of any information procured or obtained by such person, in any legal proceedings, trial or investigation:

1. Before any court, grand jury, coroner s inquest, jury or any officer thereof.

2. Before the Legislature or any committee thereof.

3. Before any department, agency or commission of the State.

4. Before any local governing body or committee thereof, or any officer of a local government.

(Added to NRS by 1971, 786; A 1975, 502)



NRS 49.285 - Public officer as witness.

A public officer shall not be examined as a witness as to communications made to the public officer in official confidence, when the public interests would suffer by the disclosure.

(Added to NRS by 1971, 786)



NRS 49.290 - Counselor and pupil.

1. As used in this section, counselor means a person who is regularly employed by a public or private school in this State as a counselor, psychologist or psychological examiner for the purpose of counseling pupils, and who holds a valid certificate issued by the Superintendent of Public Instruction authorizing the holder to engage in pupil counseling.

2. Except for communications relating to any criminal offense the punishment for which is death or life imprisonment, communications by a pupil to a counselor in the course of counseling or psychological examination are privileged communications, and a counselor shall not, without the consent of the pupil, be examined as a witness concerning any such communication in any civil or criminal action to which such pupil is a party.

(Added to NRS by 1973, 1840; A 1979, 1639)



NRS 49.291 - Teacher and pupil.

1. As used in this section, teacher means a person who is regularly employed by a public or private school in this State as a teacher or administrator and who holds a valid license issued by the Superintendent of Public Instruction authorizing the holder to teach or perform administrative functions in schools.

2. Communications by a pupil to a teacher concerning the pupil s possession or use of drugs or alcoholic beverages made while the teacher was counseling or attempting to counsel the pupil are privileged communications and the teacher must not, without the consent of the pupil, be examined as a witness concerning any such communication in any civil or criminal action to which the pupil is a party.

(Added to NRS by 1973, 1840; A 1979, 1639; 1987, 1014)



NRS 49.295 - Husband and wife: General rule of privilege; exceptions.

1. Except as otherwise provided in subsections 2 and 3 and NRS 49.305:

(a) A husband cannot be examined as a witness for or against his wife without his consent, nor a wife for or against her husband without her consent.

(b) Neither a husband nor a wife can be examined, during the marriage or afterwards, without the consent of the other, as to any communication made by one to the other during marriage.

2. The provisions of subsection 1 do not apply to a:

(a) Civil proceeding brought by or on behalf of one spouse against the other spouse;

(b) Proceeding to commit or otherwise place a spouse, the property of the spouse or both the spouse and the property of the spouse under the control of another because of the alleged mental or physical condition of the spouse;

(c) Proceeding brought by or on behalf of a spouse to establish his or her competence;

(d) Proceeding in the juvenile court or family court pursuant to title 5 of NRS or NRS 432B.410 to 432B.590, inclusive; or

(e) Criminal proceeding in which one spouse is charged with:

(1) A crime against the person or the property of the other spouse or of a child of either, or of a child in the custody or control of either, whether the crime was committed before or during marriage.

(2) Bigamy or incest.

(3) A crime related to abandonment of a child or nonsupport of the other spouse or child.

3. The provisions of subsection 1 do not apply in any criminal proceeding to events which took place before the husband and wife were married.

(Added to NRS by 1971, 786; A 1977, 265; 1979, 460; 1985, 842, 1387; 1991, 458, 2177; 1993, 603; 2003, 593, 1115)



NRS 49.305 - Husband and wife: Exception for insanity.

When a husband or wife is insane, and has been so declared by a court of competent jurisdiction, the other shall be a competent witness to testify as to any fact which transpired before or during such insanity, but the privilege of so testifying shall cease when the party declared insane has been found by a court of competent jurisdiction to be of sound mind, and the husband and wife shall then have the testimonial limitations and privileges provided in NRS 49.295.

(Added to NRS by 1971, 786)



NRS 49.315 - Political vote.

Every person has a privilege to refuse to disclose the tenor of his or her vote at a political election conducted by secret ballot unless the vote was cast illegally.

(Added to NRS by 1971, 787)



NRS 49.325 - Trade secrets.

1. A person has a privilege, which may be claimed by the person or the person s agent or employee, to refuse to disclose and to prevent other persons from disclosing a trade secret owned by him or her, if the allowance of the privilege will not tend to conceal fraud or otherwise work injustice.

2. When disclosure is directed, the judge shall take such protective measure as the interests of the holder of the privilege and of the parties and the furtherance of justice may require.

(Added to NRS by 1971, 787)



NRS 49.335 - Privilege to refuse disclosure of identity of informer.

The State or a political subdivision thereof has a privilege to refuse to disclose the identity of a person who has furnished to a law enforcement officer information purporting to reveal the commission of a crime.

(Added to NRS by 1971, 787)



NRS 49.345 - Who may claim.

The privilege may be claimed by an appropriate representative of the State, regardless of whether the information was furnished to an officer of the State or a subdivision thereof. The privilege may be claimed by an appropriate representative of a political subdivision if the information was furnished to an officer thereof.

(Added to NRS by 1971, 787)



NRS 49.355 - Voluntary disclosure; informer a witness.

No privilege exists under NRS 49.335 or 49.345 if the identity of the informer or the informer s interest in the subject matter of his or her communication has been disclosed by a holder of the privilege or by the informer s own action, or if the informer appears as a witness.

(Added to NRS by 1971, 787)



NRS 49.365 - Testimony on guilt or innocence.

If the state or a political subdivision elects not to disclose the identity of an informer and the circumstances indicate a reasonable probability that the informer can give testimony necessary to a fair determination of the issue of guilt or innocence, the judge shall on motion of the accused dismiss the proceedings, and the judge may do so on his or her own motion.

(Added to NRS by 1971, 787)



NRS 49.375 - Legality of obtaining evidence.

1. If information from an informer is relied upon to establish the legality of the means by which evidence was obtained and the judge is not satisfied that the information was received from an informer reasonably believed to be reliable, the judge may require the identity of the informer to be disclosed.

2. The judge may permit the disclosure to be made in camera or make any other order which justice requires. All counsel shall be permitted to be present at every stage at which any counsel is permitted to be present.

3. If disclosure of the identity of the informer is made in chambers, the record thereof shall be sealed and preserved to be made available to the appellate court in the event of an appeal.

(Added to NRS by 1971, 787)



NRS 49.385 - Waiver of privilege by voluntary disclosure.

1. A person upon whom these rules confer a privilege against disclosure of a confidential matter waives the privilege if the person or the person s predecessor while holder of the privilege voluntarily discloses or consents to disclosure of any significant part of the matter.

2. This section does not apply if the disclosure is:

(a) Itself a privileged communication; or

(b) Made to an interpreter employed merely to facilitate communications.

(Added to NRS by 1971, 787; A 1995, 803)



NRS 49.395 - Privileged matter disclosed under compulsion or without opportunity to claim privilege.

Evidence of a statement or other disclosure of privileged matter is inadmissible against the holder of the privilege if the disclosure was:

1. Compelled erroneously; or

2. Made without opportunity to claim the privilege.

(Added to NRS by 1971, 787)



NRS 49.405 - Comment upon or inference from claim of privilege; instruction.

1. The claim of a privilege, whether in the present proceeding or upon a prior occasion, is not a proper subject of comment by judge or counsel. No inference may be drawn therefrom.

2. In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of claims of privilege outside the presence of the jury.

3. Upon request, any party against whom the jury might draw an adverse inference from a claim of privilege is entitled to an instruction that no inference may be drawn therefrom.

(Added to NRS by 1971, 788)






Chapter 50 - Witnesses

NRS 50.015 - General rule of competency.

Every person is competent to be a witness except as otherwise provided in this title.

(Added to NRS by 1971, 788)



NRS 50.025 - Lack of personal knowledge.

1. A witness may not testify to a matter unless:

(a) Evidence is introduced sufficient to support a finding that the witness has personal knowledge of the matter; or

(b) The witness states his or her opinion or inference as an expert.

2. Evidence to prove personal knowledge may, but need not, consist of the testimony of the witness.

(Added to NRS by 1971, 788)



NRS 50.035 - Oath or affirmation.

1. Before testifying, every witness shall be required to declare that he or she will testify truthfully, by oath or affirmation administered in a form calculated to awaken his or her conscience and impress his or her mind with the duty to do so.

2. An affirmation is sufficient if the witness is addressed in the following terms: You do solemnly affirm that the evidence you shall give in this issue (or matter), pending between ................ and ................, shall be the truth, the whole truth, and nothing but the truth. Assent to this affirmation shall be made by the answer, I do.

(Added to NRS by 1971, 788)



NRS 50.045 - Interpreters.

Interpreters are subject to the provisions of this chapter relating to qualification as an expert.

(Added to NRS by 1971, 788; A 1979, 656)



NRS 50.050 - Interpreters for person with communications disability: Definitions; appointment required in judicial proceedings; compensation; certain persons not required to pay for interpreter.

1. As used in NRS 50.050 to 50.053, inclusive, unless the context requires otherwise:

(a) Interpreter means a:

(1) Registered interpreter;

(2) Registered legal interpreter; or

(3) Person who is appointed as an interpreter pursuant to subsection 2 of NRS 50.0515.

(b) Person with a communications disability means a person who, because the person is deaf or has a physical speaking impairment, cannot readily understand or communicate in the English language or cannot understand the proceedings.

(c) Registered interpreter means a person registered with the Aging and Disability Services Division of the Department of Health and Human Services pursuant to NRS 656A.100 to engage in the practice of interpreting.

(d) Registered legal interpreter means a person registered with the Aging and Disability Services Division of the Department of Health and Human Services pursuant to NRS 656A.100 to engage in the practice of interpreting in a legal setting.

2. In all judicial proceedings in which a person with a communications disability appears as a witness, the court, magistrate or other person presiding over the proceedings shall appoint an interpreter to interpret the proceedings to that person and to interpret the testimony of that person to the court, magistrate or other person presiding.

3. The court, magistrate or other person presiding over the proceedings shall fix a reasonable compensation for the services and expenses of the interpreter appointed pursuant to this section. If the judicial proceeding is civil in nature, the compensation of the interpreter may be taxed as costs, except that the person with a communications disability for whose benefit the interpreter is appointed must not be taxed, charged a fee or otherwise required to pay any portion of the compensation of the interpreter.

4. Claims against a county, municipality, this State or any agency thereof for the compensation of an interpreter in a criminal proceeding or other proceeding for which an interpreter must be provided at public expense must be paid in the same manner as other claims against the respective entities are paid. Payment may be made only upon the certificate of the judge, magistrate or other person presiding over the proceedings that the interpreter has performed the services required and incurred the expenses claimed.

(Added to NRS by 1975, 308; A 1979, 656; 2001, 1774; 2007, 168; 2009, 2368; 2011, 233)



NRS 50.051 - Interpreters for person with communications disability: Appointment required in criminal proceedings.

An interpreter must be appointed at public expense for a person with a communications disability who is a party to or a witness in a criminal proceeding.

(Added to NRS by 1979, 656; A 2001, 1775; 2007, 169)



NRS 50.0515 - Interpreters for person with communications disability: Appointment of registered legal interpreter required; exceptions.

1. Except as otherwise provided in this section, in any judicial or other proceeding in which the court, magistrate or other person presiding over the proceeding is required to appoint an interpreter for a person with a communications disability, the court, magistrate or other person presiding over the proceeding shall appoint a registered legal interpreter to interpret the proceeding to that person and to interpret the testimony of that person to the court, magistrate or other person presiding over the proceeding.

2. If a registered legal interpreter cannot be found or is otherwise unavailable, or if the appointment of a registered legal interpreter will cause a substantial delay in the proceeding, the court, magistrate or other person presiding over the proceeding may, after making a finding to that effect and conducting a voir dire examination of prospective interpreters, appoint a registered interpreter or any other interpreter that the court, magistrate or other person presiding over the proceeding determines is readily able to communicate with the person with a communications disability, translate the proceeding for him or her, and accurately repeat and translate the statements of the person with a communications disability to the court, magistrate or other person presiding over the proceeding.

(Added to NRS by 2007, 167)



NRS 50.052 - Interpreters for person with communications disability: Replacement; persons ineligible for appointment; selection and approval by person with communications disability.

1. If an interpreter appointed for a person with a communications disability is not effectively or accurately communicating with or on behalf of the person with a communications disability, and that fact becomes known to the person who appointed the interpreter, another interpreter must be appointed.

2. Unless otherwise agreed upon by the parties, a person may not be appointed as an interpreter of a person with a communications disability in a proceeding if the interpreter is:

(a) The spouse of the person with a communications disability or related to the person; or

(b) Otherwise interested in the outcome of the proceeding or biased for or against one of the parties.

3. Whenever possible, a person with a communications disability must be given an interpreter of his or her choice or one of whom he or she approves.

(Added to NRS by 1979, 656; A 2001, 1775; 2007, 169)



NRS 50.053 - Interpreters for person with communications disability: Oath; rights and privileges.

1. Before undertaking his or her duties, the interpreter shall swear or affirm that he or she will make a true interpretation in an understandable manner to the person for whom he or she has been appointed, and that he or she will repeat the statements of the person with a communications disability in the English language to the best of his or her ability.

2. While in the proper performance of his or her duties, an interpreter acts in the place of the person with a communications disability and to that extent has all of the rights and privileges of that person for purposes of the proceeding, including access to all relevant material.

(Added to NRS by 1979, 656; A 2001, 1775; 2007, 169)



NRS 50.054 - Interpreter for person with language barrier: Eligibility; oath; rights and privileges; replacement; payment of claims.

1. Except as otherwise provided by a regulation of the Court Administrator adopted pursuant to NRS 1.510 and 1.520, a person shall not act as an interpreter in a proceeding if the interpreter is:

(a) The spouse of a witness;

(b) Otherwise related to a witness;

(c) Biased for or against one of the parties; or

(d) Otherwise interested in the outcome of the proceeding.

2. Before undertaking his or her duties, the interpreter shall swear or affirm that he or she will:

(a) To the best of his or her ability, translate accurately to the person with a language barrier in the language of the person, questions and statements addressed to the person;

(b) Make a true interpretation of the statements of the person with a language barrier in an understandable manner; and

(c) Repeat the statements of the person with a language barrier in the English language to the best of his or her ability.

3. While in the proper performance of his or her duties, an interpreter has the same rights and privileges as the person with a language barrier, including the right to examine all relevant material, but is not entitled to waive or exercise any of those rights or privileges on behalf of the person with a language barrier.

4. If an interpreter appointed for a person with a language barrier is not effectively or accurately communicating with or on behalf of the person, and that fact becomes known to the person who appointed the interpreter, another interpreter must be appointed.

5. Claims against a county, municipality, this State or any agency thereof for the compensation of an interpreter in a criminal proceeding or other proceeding for which an interpreter must be provided at public expense must be paid in the same manner as other claims against the respective entities are paid. Payment may be made only upon the certificate of the judge, magistrate or other person presiding over the proceedings that the interpreter has performed the services required and incurred the expense claimed.

6. As used in this section:

(a) Interpreter means a person who:

(1) Has a certificate as an interpreter issued by the Court Administrator pursuant to NRS 1.510 and 1.520; or

(2) Is appointed as an alternate court interpreter in accordance with the criteria and procedures established pursuant to NRS 1.510 or 1.520.

(b) Person with a language barrier has the meaning ascribed to it in NRS 1.510.

(Added to NRS by 1995, 803; A 2001, 1775; 2007, 169; 2013, 1461)



NRS 50.0545 - Interpreter for person with language barrier: Appointment required in criminal proceedings.

1. An interpreter must be appointed at public expense for a person with a language barrier who is a defendant or a witness in a criminal proceeding.

2. As used in this section:

(a) Interpreter means a person who:

(1) Has a certificate as an interpreter issued by the Court Administrator pursuant to NRS 1.510 and 1.520; or

(2) Is appointed as an alternate court interpreter in accordance with the criteria and procedures established pursuant to NRS 1.510 or 1.520.

(b) Person with a language barrier has the meaning ascribed to it in NRS 1.510.

(Added to NRS by 2013, 1461)



NRS 50.055 - Competency: Judge as witness.

1. The judge presiding at the trial shall not testify in that trial as a witness.

2. If the judge is called to testify, no objection need be made in order to preserve the point.

(Added to NRS by 1971, 788)



NRS 50.065 - Competency: Juror as witness.

1. A member of the jury shall not testify as a witness in the trial of the case in which the member of the jury is sitting as a juror. If the member of the jury is called to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury.

2. Upon an inquiry into the validity of a verdict or indictment:

(a) A juror shall not testify concerning the effect of anything upon the juror s or any other juror s mind or emotions as influencing the juror to assent to or dissent from the verdict or indictment or concerning the juror s mental processes in connection therewith.

(b) The affidavit or evidence of any statement by a juror indicating an effect of this kind is inadmissible for any purpose.

(Added to NRS by 1971, 788)



NRS 50.067 - Competency: Receipt of certain care or counseling.

1. A person is not incompetent to be a witness solely by reason of the fact that the person or a member of the person s family has received medical, psychiatric, or psychological care or counseling in connection with the act or event giving rise to the proceeding.

2. Evidence relating to such care or counseling is not inadmissible by reason of this section, if otherwise admissible under the provisions of this title.

(Added to NRS by 1987, 928)



NRS 50.068 - Competency: Defendant who agrees to testify against another defendant pursuant to plea bargain.

1. A defendant is not incompetent to be a witness solely by reason of the fact that the defendant enters into an agreement with the prosecuting attorney in which the defendant agrees to testify against another defendant in exchange for a plea of guilty, guilty but mentally ill or nolo contendere to a lesser charge or for a recommendation of a reduced sentence.

2. The testimony of the defendant who is testifying may be admitted whether or not the defendant has entered his or her plea or been sentenced pursuant to the agreement with the prosecuting attorney.

(Added to NRS by 1991, 292; A 1995, 2466; 2003, 1480; 2007, 1436)



NRS 50.070 - Termination or threat of termination of employment because of service as witness prohibited; penalty; remedies.

1. Any person, corporation, partnership, association or other entity who is:

(a) An employer; or

(b) The employee, agent or officer of an employer, vested with the power to terminate or recommend termination of employment,

of a person who is a witness or who has received a summons to appear as a witness in a judicial or administrative proceeding, who deprives the witness or person summoned of his or her employment, as a consequence of his or her service as a witness or prospective witness, or who asserts to the witness or person summoned that his or her service as a witness or prospective witness will result in termination of his or her employment, is guilty of a misdemeanor.

2. A person discharged from employment in violation of subsection 1 may commence a civil action against his or her employer and obtain:

(a) Wages and benefits lost as a result of the violation;

(b) An order of reinstatement without loss of position, seniority or benefits;

(c) Damages equal to the amount of the lost wages and benefits; and

(d) Reasonable attorney s fees fixed by the court.

(Added to NRS by 1981, 366; A 1995, 209)



NRS 50.075 - Who may impeach.

The credibility of a witness may be attacked by any party, including the party calling the witness.

(Added to NRS by 1971, 789)



NRS 50.085 - Evidence of character and conduct of witness.

1. Opinion evidence as to the character of a witness is admissible to attack or support the witness s credibility but subject to these limitations:

(a) Opinions are limited to truthfulness or untruthfulness; and

(b) Opinions of truthful character are admissible only after the introduction of opinion evidence of untruthfulness or other evidence impugning the witness s character for truthfulness.

2. Evidence of the reputation of a witness for truthfulness or untruthfulness is inadmissible.

3. Specific instances of the conduct of a witness, for the purpose of attacking or supporting the witness s credibility, other than conviction of crime, may not be proved by extrinsic evidence. They may, however, if relevant to truthfulness, be inquired into on cross-examination of the witness or on cross-examination of a witness who testifies to an opinion of his or her character for truthfulness or untruthfulness, subject to the general limitations upon relevant evidence and the limitations upon interrogation and subject to the provisions of NRS 50.090.

(Added to NRS by 1971, 789; A 1975, 1132)



NRS 50.090 - Evidence of previous sexual conduct of victim of sexual assault or statutory sexual seduction inadmissible to challenge victim s credibility; exceptions.

In any prosecution for sexual assault or statutory sexual seduction or for attempt to commit or conspiracy to commit either crime, the accused may not present evidence of any previous sexual conduct of the victim of the crime to challenge the victim s credibility as a witness unless the prosecutor has presented evidence or the victim has testified concerning such conduct, or the absence of such conduct, in which case the scope of the accused s cross-examination of the victim or rebuttal must be limited to the evidence presented by the prosecutor or victim.

(Added to NRS by 1975, 1132; A 1977, 1630; 1991, 126)



NRS 50.095 - Impeachment by evidence of conviction of crime.

1. For the purpose of attacking the credibility of a witness, evidence that the witness has been convicted of a crime is admissible but only if the crime was punishable by death or imprisonment for more than 1 year under the law under which the witness was convicted.

2. Evidence of a conviction is inadmissible under this section if a period of more than 10 years has elapsed since:

(a) The date of the release of the witness from confinement; or

(b) The expiration of the period of the witness s parole, probation or sentence, whichever is the later date.

3. Evidence of a conviction is inadmissible under this section if the conviction has been the subject of a pardon.

4. Evidence of juvenile adjudications is inadmissible under this section.

5. The pendency of an appeal therefrom does not render evidence of a conviction inadmissible. Evidence of the pendency of an appeal is admissible.

6. A certified copy of a conviction is prima facie evidence of the conviction.

(Added to NRS by 1971, 789; A 1981, 1646)



NRS 50.105 - Religious beliefs or opinions.

Evidence of the beliefs or opinions of a witness on matters of religion is inadmissible for the purpose of showing that by reason of their nature the witness s credibility is impaired or enhanced.

(Added to NRS by 1971, 789)



NRS 50.115 - Mode and order of interrogation and presentation.

1. The judge shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence:

(a) To make the interrogation and presentation effective for the ascertainment of the truth;

(b) To avoid needless consumption of time; and

(c) To protect witnesses from undue harassment or embarrassment.

2. Cross-examination is limited to the subject matter of the direct examination and matters affecting the credibility of the witness, unless the judge in the exercise of discretion permits inquiry into additional matters as if on direct examination.

3. Except as provided in subsection 4:

(a) Leading questions may not be used on the direct examination of a witness without the permission of the court.

(b) Leading questions are permitted on cross-examination.

4. Except that the prosecution may not call the accused in a criminal case, a party is entitled to call:

(a) An adverse party; or

(b) A witness identified with an adverse party,

and interrogate by leading questions. The attorney for the adverse party may employ leading questions in cross-examining the party or witness so called only to the extent permissible if the attorney had called that person on direct examination.

(Added to NRS by 1971, 789; A 1979, 24)



NRS 50.125 - Writing used to refresh memory.

1. If a witness uses a writing to refresh his or her memory, either before or while testifying, an adverse party is entitled:

(a) To have it produced at the hearing;

(b) To inspect it;

(c) To cross-examine the witness thereon; and

(d) To introduce in evidence those portions which relate to the testimony of the witness for the purpose of affecting the witness s credibility.

2. If it is claimed that the writing contains matters not related to the subject matter of the testimony, the judge shall examine the writing in chambers, excise any portions not so related, and order delivery of the remainder to the party entitled thereto. Any portion withheld over objections shall be preserved and made available to the appellate court in the event of an appeal.

3. If a writing is not produced or delivered pursuant to order under this section, the judge shall make any order which justice requires, except that in criminal cases when the State elects not to comply, the order shall be one:

(a) Striking the testimony; or

(b) If the judge in his or her discretion determines that the interests of justice so require, declaring a mistrial.

(Added to NRS by 1971, 790)



NRS 50.135 - Prior statements of witness.

1. In examining a witness concerning a prior statement made by the witness, whether written or not, the statement need not be shown or its contents disclosed to the witness, but on request the statement shall be shown or disclosed to opposing counsel.

2. Extrinsic evidence of a prior contradictory statement by a witness is inadmissible unless:

(a) The statement fulfills all the conditions required by subsection 3 of NRS 51.035; or

(b) The witness is afforded an opportunity to explain or deny the statement and the opposite party is afforded an opportunity to interrogate the witness thereon.

(Added to NRS by 1971, 790)



NRS 50.145 - Calling and interrogation of witness by judge.

1. The judge may, on his or her own motion or at the suggestion of a party, call witnesses, and all parties are entitled to cross-examine witnesses thus called.

2. The judge may interrogate witnesses, whether called by the judge or by a party. The parties may object to questions so asked and to evidence thus adduced at any time prior to the submission of the cause.

(Added to NRS by 1971, 790)



NRS 50.155 - Exclusion and sequestration of witnesses.

1. Except as otherwise provided in subsections 2 and 3, at the request of a party the judge shall order witnesses excluded so that they cannot hear the testimony of other witnesses, and the judge may make the order of his or her own motion.

2. This section does not authorize the exclusion of:

(a) A party who is a natural person;

(b) An officer or employee of a party which is not a natural person designated as its representative by its attorney;

(c) A person whose presence is shown by a party to be essential to the presentation of that party s cause; or

(d) Except as otherwise provided in NRS 171.204, any of the persons listed in subsection 1 of that section.

3. A person who is called as a witness primarily for the purpose of identifying the victim may not be excluded except in the discretion of the judge.

(Added to NRS by 1971, 790; A 1995, 72, 997; 1997, 513)



NRS 50.165 - Duty to appear and testify.

1. A witness, duly served with a subpoena, shall attend at the time appointed, with any papers under the witness s control required by the subpoena, to answer all pertinent and legal questions, and, unless sooner discharged, to remain until the testimony is closed.

2. A person present in court or before a judicial officer may be required to testify in the same manner as if the person were in attendance upon a subpoena issued by such court or officer.

(Added to NRS by 1971, 791)



NRS 50.175 - Witness protected from arrest when attending, going to and returning from court or other place of attendance.

Every person who has been, in good faith, served with a subpoena to attend as a witness before a court, judge, commissioner, master or other person, in a case where the disobedience of the witness may be punished as a contempt, is exonerated from arrest in a civil action while going to the place of attendance, necessarily remaining there, and returning therefrom.

(Added to NRS by 1971, 791)



NRS 50.185 - Arrest of protected witness void; liability of arresting officer; affidavit of witness.

1. The arrest of a witness contrary to NRS 50.175 is void.

2. An officer is not liable to the party for making the arrest in ignorance of the facts creating the exoneration, but is liable for any subsequent detention of the party, if such party claims the exemption and makes an affidavit, stating:

(a) That he or she has been served with a subpoena to attend as a witness before a court, officer or other person, specifying the same, the place of attendance and the action or proceeding in which the subpoena was issued; and

(b) That he or she has not been thus served by his or her own procurement, with the intention of avoiding an arrest.

(Added to NRS by 1971, 791)



NRS 50.195 - Penalties for disobedience.

1. Refusal to be sworn or to answer as a witness may be punished as a contempt by the court. In a civil action, if the person so refusing is a party, the court may strike any pleading on the person s behalf, and may enter judgment against that person.

2. A witness disobeying a subpoena in a civil action shall also forfeit to the party aggrieved the sum of $100 and all damages which the party may sustain by the failure of the witness to attend, which forfeiture and damages may be recovered in a civil action.

3. A witness disobeying a subpoena issued on the part of a defendant in a criminal action shall also forfeit to the defendant the sum of $100, which may be recovered in a civil action, unless good cause can be shown for the witness s nonattendance.

(Added to NRS by 1971, 791)



NRS 50.205 - Warrant for arrest of witness failing to attend.

In case of failure of a witness to attend, the court or officer issuing the subpoena, upon proof of the service thereof and of the failure of the witness, may issue a warrant to the sheriff of the county to arrest the witness and bring the witness before the court or officer where the attendance of the witness was required.

(Added to NRS by 1971, 791)



NRS 50.215 - Examination of prisoner as witness; notification of Department of Corrections required.

1. A person imprisoned in the state prison or in a county jail may be examined as a witness in the district court pursuant to this section. The examination may only be made on motion of a party upon affidavit showing the nature of the action or proceeding, the testimony expected from the witness, and its materiality.

2. In a civil action, if the witness is imprisoned in the county where the action or proceeding is pending, production of the witness may be required by the court or judge. In all other cases, examination of the witness, when allowed, must be taken upon deposition.

3. In a criminal action, an order for that purpose may be made by the district court or district judge, at chambers, and executed by the sheriff of the county where the action is pending. Except as otherwise provided by NRS 209.274, the judge may order the sheriff to bring the prisoner before the court at the expense of the State or at the expense of the defendant.

4. If a person imprisoned in the state prison is required or requested to appear as a witness in any action, the Department of Corrections must be notified in writing:

(a) Not less than 7 business days before the date scheduled for the person s appearance in court if the offender is incarcerated:

(1) In a prison located not more than 65 miles from Carson City;

(2) In a prison located not more than 40 miles from Las Vegas; or

(3) In a prison located not more than 95 miles from Ely.

(b) Not less than 14 business days before the date scheduled for his or her appearance in court if the offender is incarcerated in a prison which is located at a distance which exceeds those specified in paragraph (a).

(Added to NRS by 1971, 791; A 1995, 2596; 2001 Special Session, 214)



NRS 50.225 - Fees and expenses of witnesses.

1. For attending the courts of this State in any criminal case, or civil suit or proceeding before a court of record, master, commissioner, justice of the peace, or before the grand jury, in obedience to a subpoena, each witness is entitled:

(a) To be paid a fee of $25 for each day s attendance, including Sundays and holidays.

(b) Except as otherwise provided in this paragraph, to be paid for attending a court of the county in which the witness resides at the standard mileage reimbursement rate for which a deduction is allowed for the purposes of federal income tax for each mile necessarily and actually traveled from and returning to the place of residence by the shortest and most practical route. A board of county commissioners may provide that, for each mile so traveled to attend a court of the county in which the witness resides, each witness is entitled to be paid an amount equal to the allowance for travel by private conveyance established by the State Board of Examiners for state officers and employees generally. If the board of county commissioners so provides, each witness at any other hearing or proceeding held in that county who is entitled to receive the payment for mileage specified in this paragraph must be paid mileage in an amount equal to the allowance for travel by private conveyance established by the State Board of Examiners for state officers and employees generally.

2. In addition to the fee and payment for mileage specified in subsection 1, a board of county commissioners may provide that, for each day of attendance in a court of the county in which the witness resides, each witness is entitled to be paid the per diem allowance provided for state officers and employees generally. If the board of county commissioners so provides, each witness at any other hearing or proceeding held in that county who is a resident of that county and who is entitled to receive the fee specified in paragraph (a) of subsection 1 must be paid, in addition to that fee, the per diem allowance provided for state officers and employees generally.

3. If a witness is from without the county or, being a resident of another state, voluntarily appears as a witness at the request of the Attorney General or the district attorney and the board of county commissioners of the county in which the court is held, the witness is entitled to reimbursement for the actual and necessary expenses for going to and returning from the place where the court is held. The witness is also entitled to receive the same per diem allowance provided for state officers and employees generally.

4. Any person in attendance at a trial who is sworn as a witness is entitled to the fees, the per diem allowance, if any, travel expenses and any other reimbursement set forth in this section, irrespective of the service of a subpoena.

5. Witness fees, per diem allowances, travel expenses and other reimbursement in civil cases must be taxed as disbursement costs against the defeated party upon proof by affidavit that they have been actually incurred. Costs must not be allowed for more than two witnesses to the same fact or series of facts, and a party plaintiff or defendant must not be allowed any fees, per diem allowance, travel expenses or other reimbursement for attendance as a witness in his or her own behalf.

6. A person is not obligated to appear in a civil action or proceeding unless the person has been paid an amount equal to 1 day s fees, the per diem allowance provided by the board of county commissioners pursuant to subsection 2, if any, and the travel expenses reimbursable pursuant to this section.

(Added to NRS by 1971, 792; A 1975, 1422; 1977, 776; 1981, 367; 1987, 549; 1993, 920; 1995, 105; 2007, 582, 597)



NRS 50.245 - Cases from municipal court brought before district court.

Where criminal or quasi-criminal cases originating in the municipal court of an incorporated city are brought before the district court, the county clerk shall give a statement of the amounts due to witnesses to the district judge, who shall, upon approval thereof, by an order subscribed by the district judge, direct the city treasurer to pay the amounts due. Upon the production of the order, or a certified copy thereof, the city treasurer shall pay the sum specified therein out of any fund in the city treasury not otherwise specially appropriated or set apart. It is not necessary for such an order to be otherwise audited or approved.

(Added to NRS by 1971, 792; A 1987, 550, 1717)



NRS 50.255 - Attorney not allowed fee as witness.

No attorney or counselor at law, in any case, shall be allowed any fees for attending as a witness in such case.

(Added to NRS by 1971, 793)



NRS 50.260 - Prohibited substance defined.

As used in NRS 50.260 to 50.345, inclusive, unless the context otherwise requires, prohibited substance has the meaning ascribed to it in NRS 484C.080.

(Added to NRS by 1999, 3400)



NRS 50.265 - Opinions: Lay witnesses.

If the witness is not testifying as an expert, the witness s testimony in the form of opinions or inferences is limited to those opinions or inferences which are:

1. Rationally based on the perception of the witness; and

2. Helpful to a clear understanding of the testimony of the witness or the determination of a fact in issue.

(Added to NRS by 1971, 793)



NRS 50.275 - Testimony by experts.

If scientific, technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by special knowledge, skill, experience, training or education may testify to matters within the scope of such knowledge.

(Added to NRS by 1971, 793)



NRS 50.285 - Opinions: Experts.

1. The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to the expert at or before the hearing.

2. If of a type reasonably relied upon by experts in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence.

(Added to NRS by 1971, 793)



NRS 50.295 - Opinions: Ultimate issues.

Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact.

(Added to NRS by 1971, 793)



NRS 50.305 - Disclosure of facts and data underlying expert opinion.

The expert may testify in terms of opinion or inference and give his or her reasons therefor without prior disclosure of the underlying facts or data, unless the judge requires otherwise. The expert may in any event be required to disclose the underlying facts or data on cross-examination.

(Added to NRS by 1971, 793)



NRS 50.310 - Admissibility of affidavit or declaration of laboratory director regarding results of test performed by medical laboratory.

1. The affidavit or declaration of a laboratory director who has qualified in the district court of any county as an expert witness to testify regarding the results of a test of a medical laboratory is admissible in evidence in any civil, criminal or administrative proceeding to prove:

(a) That the affiant or declarant is a laboratory director.

(b) The results of a test that the medical laboratory is licensed to conduct and which is conducted by the medical laboratory of which the affiant or declarant is the laboratory director.

The affidavit or declaration must contain the evidentiary foundation upon which the results of the test are based, including the description of the test, the personnel involved and the controls employed in conducting the test.

2. As used in this section:

(a) Laboratory director has the meaning ascribed to it in NRS 652.050.

(b) Medical laboratory has the meaning ascribed to it in NRS 652.060.

(Added to NRS by 1993, 248; A 1997, 1418)



NRS 50.315 - Admissibility of affidavit or declaration offered to prove certain facts concerning use of certain devices or withdrawal or holding of evidence related to determining presence of alcohol, controlled substance, chemical, poison, organic solvent or another prohibited substance.

1. Except as otherwise provided in subsections 6 and 7, the affidavit or declaration of a person is admissible in evidence in any criminal or administrative proceeding to prove:

(a) That the affiant or declarant has been certified by the Director of the Department of Public Safety as being competent to operate devices of a type certified by the Committee on Testing for Intoxication as accurate and reliable for testing a person s breath to determine the concentration of alcohol in his or her breath;

(b) The identity of a person from whom the affiant or declarant obtained a sample of breath; and

(c) That the affiant or declarant tested the sample using a device of a type so certified and that the device was functioning properly.

2. Except as otherwise provided in subsections 6 and 7, the affidavit or declaration of a person who has examined a prepared chemical solution or gas that has been used in calibrating, or verifying the calibration of, a device for testing another s breath to determine the concentration of alcohol in his or her breath is admissible in evidence in any criminal or administrative proceeding to prove:

(a) The occupation of the affiant or declarant; and

(b) That the solution or gas has the chemical composition necessary for use in accurately calibrating, or verifying the calibration of, the device.

3. Except as otherwise provided in subsections 6 and 7, the affidavit or declaration of a person who calibrates a device for testing another s breath to determine the concentration of alcohol in his or her breath is admissible in evidence in any criminal or administrative proceeding to prove:

(a) The occupation of the affiant or declarant;

(b) That on a specified date the affiant or declarant calibrated the device at a named law enforcement agency by using the procedures and equipment prescribed in the regulations of the Committee on Testing for Intoxication;

(c) That the calibration was performed within the period required by the Committee s regulations; and

(d) Upon completing the calibration of the device, it was operating properly.

4. Except as otherwise provided in subsections 6 and 7, the affidavit or declaration made under the penalty of perjury of a person who withdraws a sample of blood from another for analysis by an expert as set forth in NRS 50.320 is admissible in any criminal or administrative proceeding to prove:

(a) The occupation of the affiant or declarant;

(b) The identity of the person from whom the affiant or declarant withdrew the sample;

(c) The fact that the affiant or declarant kept the sample in his or her sole custody or control and in substantially the same condition as when he or she first obtained it until delivering it to another; and

(d) The identity of the person to whom the affiant or declarant delivered it.

5. Except as otherwise provided in subsections 6 and 7, the affidavit or declaration of a person who receives from another a sample of blood or urine or other tangible evidence that is alleged to contain alcohol or a controlled substance, chemical, poison, organic solvent or another prohibited substance may be admitted in any criminal or civil or administrative proceeding to prove:

(a) The occupation of the affiant or declarant;

(b) The fact that the affiant or declarant received a sample or other evidence from another person and kept it in his or her sole custody or control in substantially the same condition as when he or she first received it until delivering it to another; and

(c) The identity of the person to whom the affiant or declarant delivered it.

6. If, at or before the time of trial, the defendant establishes that:

(a) There is a substantial and bona fide dispute regarding the facts in the affidavit or declaration; and

(b) It is in the best interests of justice that the witness who signed the affidavit or declaration be cross-examined,

the court may order the prosecution to produce the witness and may continue the trial for any time the court deems reasonably necessary to receive such testimony. The time within which a trial is required is extended by the time of the continuance.

7. During any trial in which the defendant has been accused of committing a felony, the defendant may object in writing to admitting into evidence an affidavit or declaration described in this section. If the defendant makes such an objection, the court shall not admit the affidavit or declaration into evidence and the prosecution may cause the person to testify to any information contained in the affidavit or declaration.

8. The Committee on Testing for Intoxication shall adopt regulations prescribing the form of the affidavits and declarations described in this section.

(Added to NRS by 1971, 929, 2048; A 1973, 891; 1975, 647; 1983, 1084, 1914; 1985, 1972; 1987, 798, 1544, 1579; 1989, 77; 1993, 84, 2079; 1995, 2712; 1997, 1419; 1999, 2468, 3400; 2001, 172, 2555; 2005, 2044; 2007, 396; 2013, 289)



NRS 50.320 - Admissibility of affidavit or declaration of chemist or other expert witness regarding presence in breath, blood or urine of alcohol, controlled substance, chemical, poison, organic solvent or another prohibited substance or regarding identity or quantity of controlled substance possessed.

1. The affidavit or declaration of a chemist and any other person who has qualified in a court of record in this State to testify as an expert witness regarding the presence in the breath, blood or urine of a person of alcohol, a controlled substance, or a chemical, poison, organic solvent or another prohibited substance, or the identity or quantity of a controlled substance alleged to have been in the possession of a person, which is submitted to prove:

(a) The quantity of the purported controlled substance; or

(b) The concentration of alcohol or the presence or absence of a controlled substance, chemical, poison, organic solvent or another prohibited substance, as the case may be,

is admissible in the manner provided in this section.

2. An affidavit or declaration which is submitted to prove any fact set forth in subsection 1 must be admitted into evidence when submitted during any administrative proceeding, preliminary hearing or hearing before a grand jury. The court shall not sustain any objection to the admission of such an affidavit or declaration.

3. The defendant may object in writing to admitting into evidence an affidavit or declaration submitted to prove any fact set forth in subsection 1 during the defendant s trial. If the defendant makes such an objection, the court shall not admit the affidavit or declaration into evidence and the prosecuting attorney may cause the person to testify to any information contained in the affidavit or declaration.

4. The Committee on Testing for Intoxication shall adopt regulations prescribing the form of the affidavits and declarations described in this section.

5. As used in this section, chemist means any person employed in a medical laboratory, pathology laboratory, toxicology laboratory or forensic laboratory whose duties include, without limitation:

(a) The analysis of the breath, blood or urine of a person to determine the presence or quantification of alcohol or a controlled substance, chemical, poison, organic solvent or another prohibited substance; or

(b) Determining the identity or quantity of any controlled substance.

(Added to NRS by 1995, 2712; A 1997, 1420; 1999, 443, 2469, 3402; 2001, 172; 2005, 2046; 2007, 397; 2009, 32)



NRS 50.325 - Procedure for admission of affidavit or declaration of expert or other person to prove existence of alcohol, quantity of controlled substance or existence or identity of controlled substance, chemical, poison, organic solvent or another prohibited substance in prosecution of certain criminal offenses.

1. If a person is charged with an offense listed in subsection 4, and it is necessary to prove:

(a) The existence of any alcohol;

(b) The quantity of a controlled substance; or

(c) The existence or identity of a controlled substance, chemical, poison, organic solvent or another prohibited substance,

the prosecuting attorney may request that the affidavit or declaration of an expert or other person described in NRS 50.315 and 50.320 be admitted into evidence at the preliminary hearing, hearing before a grand jury or trial concerning the offense. Except as otherwise provided in NRS 50.315 and 50.320, the affidavit or declaration must be admitted into evidence at the trial.

2. If the request is to have the affidavit or declaration admitted into evidence at a preliminary hearing or hearing before a grand jury, the affidavit or declaration must be admitted into evidence upon submission. If the request is to have the affidavit or declaration admitted into evidence at trial, the request must be:

(a) Made at least 10 days before the date set for the trial;

(b) Sent to the defendant s counsel and to the defendant, by registered or certified mail, or personally served on the defendant s counsel or the defendant; and

(c) Accompanied by a copy of the affidavit or declaration and the name, address and telephone number of the affiant or declarant.

3. The provisions of this section do not prohibit either party from producing any witness to offer testimony at trial.

4. The provisions of this section apply to any of the following offenses:

(a) An offense punishable pursuant to NRS 202.257, 455A.170, 455B.080, 493.130 or 639.283.

(b) An offense punishable pursuant to chapter 453, 484A to 484E, inclusive, or 488 of NRS.

(c) A homicide resulting from driving, operating or being in actual physical control of a vehicle or a vessel under power or sail while under the influence of intoxicating liquor or a controlled substance or resulting from any other conduct prohibited by NRS 484C.110, 484C.130, 484C.430, subsection 2 of NRS 488.400, NRS 488.410, 488.420 or 488.425.

(d) Any other offense for which it is necessary to prove, as an element of the offense:

(1) The existence of any alcohol;

(2) The quantity of a controlled substance; or

(3) The existence or identity of a controlled substance, chemical, poison, organic solvent or another prohibited substance.

(Added to NRS by 1971, 929; A 1973, 891; 1975, 648; 1983, 111, 1084, 1916; 1987, 302, 765, 1546, 1575; 1989, 78, 1908; 1993, 85; 1995, 2714; 1997, 332; 1999, 3402; 2005, 161, 2046; 2007, 398; 2009, 32)



NRS 50.330 - Testimony given pursuant to

NRS 50.315 or 50.320 may be given by use of simultaneous audiovisual transmission; requirements for use. Any testimony given pursuant to NRS 50.315 or 50.320 may be given by means of simultaneous audiovisual transmission accomplished through the use of:

1. One or more cameras at a location other than the courtroom that depict the witness in real time so that the defendant, the defendant s counsel, the prosecutor, the court and the jury, if any, can see the witness in his or her entirety; and

2. One or more cameras in the courtroom that depict the defendant, the defendant s counsel, the prosecutor, the court and the jury, if any, in real time on a screen visible to the witness who is at another location.

(Added to NRS by 2007, 396)



NRS 50.345 - Expert testimony to show victim s behavior or condition is consistent with behavior or condition of victim of sexual assault.

In any prosecution for sexual assault, expert testimony is not inadmissible to show that the victim s behavior or mental or physical condition is consistent with the behavior or condition of a victim of sexual assault.

(Added to NRS by 1985, 843)



NRS 50.400 - Applicability to proceedings in civil actions; qualifications, duties and limitations on conduct of attendant; designation of attendant as witness; victim of an act of domestic violence pursuant to

NRS 33.018 defined.

1. In any civil action involving a victim of an act of domestic violence pursuant to NRS 33.018, the victim may designate a person to act as an attendant during any proceeding to provide support to the victim.

2. The victim may designate any person to act as an attendant.

3. An attendant:

(a) Is not required to possess or obtain any special qualifications, such as certification or training, to serve as an attendant pursuant to this section.

(b) Shall be available to provide moral and emotional support to the victim.

(c) Shall be available to assist the victim in feeling more confident that the victim will not be injured or threatened at any time during any proceeding.

(d) Unless otherwise ordered by the court, must be allowed to be present in close proximity to the victim during any proceeding.

4. Unless the attendant is an attorney licensed or otherwise authorized to practice in this State, the attendant shall not provide any legal advice to the victim. Any action taken by the attendant in accordance with this section shall be deemed not to constitute the unauthorized practice of law pursuant to NRS 7.285.

5. The attendant may be designated by a party as a witness and must not be excluded from the proceedings. If a party designates the attendant as a witness, the attendant must be examined and cross-examined before any other witness testifies.

6. For the purposes of this section, victim of an act of domestic violence pursuant to NRS 33.018 includes any person who alleges that he or she is a victim of an act of domestic violence pursuant to NRS 33.018, regardless of whether or not the alleged perpetrator of the act of domestic violence has been charged with or convicted of any criminal offense related to that act.

(Added to NRS by 2003, 542)



NRS 50.500 - Short title.

The provisions of NRS 50.500 to 50.620, inclusive, may be cited as the Uniform Child Witness Testimony by Alternative Methods Act.

(Added to NRS by 2003, 988)



NRS 50.510 - Definitions.

As used in NRS 50.500 to 50.620, inclusive, unless the context otherwise requires, the words and terms defined in NRS 50.520 to 50.550, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 988)



NRS 50.520 - Alternative method defined.

Alternative method means a method by which a child witness testifies which does not include all of the following:

1. Having the child testify in person in an open forum;

2. Having the child testify in the presence and full view of the finder of fact and presiding officer; and

3. Allowing all of the parties to be present, to participate and to view and be viewed by the child.

(Added to NRS by 2003, 988)



NRS 50.530 - Child witness defined.

Child witness means a child under the age of 14 years who has been or will be called to testify in a proceeding.

(Added to NRS by 2003, 988)



NRS 50.540 - Criminal proceeding defined.

Criminal proceeding means:

1. A trial or hearing before a court in a prosecution of a person charged with violating a criminal law of this State; or

2. A delinquency proceeding which is conducted pursuant to title 5 of NRS.

(Added to NRS by 2003, 988)



NRS 50.550 - Noncriminal proceeding defined.

Noncriminal proceeding means a trial or hearing before a court or an administrative agency of this State having judicial or quasi-judicial powers, other than a criminal proceeding.

(Added to NRS by 2003, 988)



NRS 50.560 - Applicability.

1. The provisions of NRS 50.500 to 50.620, inclusive, apply to the testimony of a child witness in a criminal or noncriminal proceeding.

2. The provisions of NRS 50.500 to 50.620, inclusive, do not preclude:

(a) In a noncriminal proceeding, any other procedure permitted by law for a child witness to testify; or

(b) In a delinquency proceeding which is conducted pursuant to title 5 of NRS, testimony by a child witness in a closed forum as authorized by NRS 62D.010.

(Added to NRS by 2003, 988)



NRS 50.570 - Hearing to determine whether to allow testimony by alternative method.

1. The presiding officer in a criminal or noncriminal proceeding:

(a) May order a hearing to determine whether to allow a child witness to testify by an alternative method.

(b) For good cause shown, shall order the hearing upon motion of a party, a child witness, or a natural person determined by the presiding officer to have sufficient standing to act on behalf of the child.

2. A hearing to determine whether to allow a child witness to testify by an alternative method must be conducted on the record after reasonable notice to all parties, any nonparty movant, and any other person the presiding officer specifies. The child s presence is not required at the hearing unless ordered by the presiding officer. In conducting the hearing, the presiding officer is not bound by rules of evidence except the rules of privilege.

(Added to NRS by 2003, 988)



NRS 50.580 - Standards for determining whether child witness may testify by alternative method.

1. In a criminal proceeding, the presiding officer may allow a child witness to testify by an alternative method only in the following situations:

(a) The child may testify otherwise than in an open forum in the presence and full view of the finder of fact if the presiding officer finds by clear and convincing evidence that the child would suffer serious emotional trauma that would substantially impair the child s ability to communicate with the finder of fact if required to testify in the open forum.

(b) The child may testify other than face-to-face with the defendant if the presiding officer finds by clear and convincing evidence that the child would suffer serious emotional trauma that would substantially impair the child s ability to communicate with the finder of fact if required to be confronted face-to-face by the defendant.

2. In a noncriminal proceeding, the presiding officer may allow a child witness to testify by an alternative method if the presiding officer finds by a preponderance of the evidence that allowing the child to testify by an alternative method is necessary to serve the best interests of the child or enable the child to communicate with the finder of fact. In making this finding, the presiding officer shall consider:

(a) The nature of the proceeding;

(b) The age and maturity of the child;

(c) The relationship of the child to the parties in the proceeding;

(d) The nature and degree of emotional trauma that the child may suffer in testifying; and

(e) Any other relevant factor.

(Added to NRS by 2003, 989)



NRS 50.590 - Factors for determining whether to permit alternative method.

If the presiding officer determines that a standard pursuant to NRS 50.580 has been met, the presiding officer shall determine whether to allow a child witness to testify by an alternative method. In making this determination, the presiding officer shall consider:

1. Alternative methods reasonably available;

2. Available means for protecting the interests of or reducing emotional trauma to the child without resorting to an alternative method;

3. The nature of the case;

4. The relative rights of the parties;

5. The importance of the proposed testimony of the child;

6. The nature and degree of emotional trauma that the child may suffer if an alternative method is not used; and

7. Any other relevant factor.

(Added to NRS by 2003, 989)



NRS 50.600 - Order regarding testimony by alternative method.

1. An order allowing or disallowing a child witness to testify by an alternative method must state the findings of fact and conclusions of law that support the presiding officer s determination.

2. An order allowing a child witness to testify by an alternative method must:

(a) State the method by which the child is to testify;

(b) List any natural person or category of natural person allowed to be in, or required to be excluded from, the presence of the child during the testimony;

(c) State any special conditions necessary to facilitate a party s right to examine or cross-examine the child;

(d) State any condition or limitation upon the participation of natural persons present during the testimony of the child; and

(e) State any other condition necessary for taking or presenting the testimony.

3. The alternative method ordered by the presiding officer may be no more restrictive of the rights of the parties than is necessary under the circumstances to serve the purposes of the order.

(Added to NRS by 2003, 989)



NRS 50.610 - Right of party to examine child witness.

An alternative method ordered by the presiding officer must permit a full and fair opportunity for examination or cross-examination of the child witness by each party.

(Added to NRS by 2003, 990)



NRS 50.620 - Uniformity of application and construction.

In applying and construing the Uniform Child Witness Testimony by Alternative Methods Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2003, 990)






Chapter 51 - Hearsay

NRS 51.015 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and phrases defined in NRS 51.025 to 51.055, inclusive, have the meanings ascribed to them in such sections.

(Added to NRS by 1971, 793)



NRS 51.025 - Declarant defined.

Declarant means a person who makes a statement.

(Added to NRS by 1971, 793)



NRS 51.035 - Hearsay defined.

Hearsay means a statement offered in evidence to prove the truth of the matter asserted unless:

1. The statement is one made by a witness while testifying at the trial or hearing;

2. The declarant testifies at the trial or hearing and is subject to cross-examination concerning the statement, and the statement is:

(a) Inconsistent with the declarant s testimony;

(b) Consistent with the declarant s testimony and offered to rebut an express or implied charge against the declarant of recent fabrication or improper influence or motive;

(c) One of identification of a person made soon after perceiving the person; or

(d) A transcript of testimony given under oath at a trial or hearing or before a grand jury; or

3. The statement is offered against a party and is:

(a) The party s own statement, in either the party s individual or a representative capacity;

(b) A statement of which the party has manifested adoption or belief in its truth;

(c) A statement by a person authorized by the party to make a statement concerning the subject;

(d) A statement by the party s agent or servant concerning a matter within the scope of the party s agency or employment, made before the termination of the relationship; or

(e) A statement by a coconspirator of a party during the course and in furtherance of the conspiracy.

(Added to NRS by 1971, 793)



NRS 51.045 - Statement defined.

Statement means:

1. An oral or written assertion; or

2. Nonverbal conduct of a person, if it is intended as an assertion.

(Added to NRS by 1971, 794)



NRS 51.055 - Unavailable as a witness defined.

1. A declarant is unavailable as a witness if the declarant is:

(a) Exempted by ruling of the judge on the ground of privilege from testifying concerning the subject matter of the declarant s statement;

(b) Persistent in refusing to testify despite an order of the judge to do so;

(c) Unable to be present or to testify at the hearing because of death or then existing physical or mental illness or infirmity; or

(d) Absent from the hearing and beyond the jurisdiction of the court to compel appearance and the proponent of the declarant s statement has exercised reasonable diligence but has been unable to procure the declarant s attendance or to take the declarant s deposition.

2. A declarant is not unavailable as a witness if the declarant s exemption, refusal, inability or absence is due to the procurement or wrongdoing of the proponent of the declarant s statement for the purpose of preventing the witness from attending or testifying.

(Added to NRS by 1971, 794)



NRS 51.065 - General rule.

1. Hearsay is inadmissible except as provided in this chapter, title 14 of NRS and the Nevada Rules of Civil Procedure.

2. This section constitutes the hearsay rule.

(Added to NRS by 1971, 794)



NRS 51.067 - Hearsay within hearsay.

Hearsay included within hearsay is not excluded under the hearsay rule if each part of the combined statements conforms to an exception to the hearsay rule provided in this chapter.

(Added to NRS by 1971, 798)



NRS 51.069 - Credibility of declarant.

1. When a hearsay statement has been admitted in evidence, the credibility of the declarant may be attacked or supported by any evidence which would be admissible for those purposes if the declarant had testified as a witness.

2. Evidence of a statement or conduct by the declarant at any time, which is inconsistent with the declarant s hearsay statement, is not subject to any requirement that the declarant must have been afforded an opportunity to deny or explain.

3. If the party against whom a hearsay statement has been admitted calls the declarant as a witness, the party may examine the witness on that statement as if the witness were under cross-examination.

(Added to NRS by 1971, 798; A 1979, 25)



NRS 51.075 - General exception; other exceptions illustrative.

1. A statement is not excluded by the hearsay rule if its nature and the special circumstances under which it was made offer assurances of accuracy not likely to be enhanced by calling the declarant as a witness, even though the declarant is available.

2. The provisions of NRS 51.085 to 51.305, inclusive, are illustrative and not restrictive of the exception provided by this section.

(Added to NRS by 1971, 794)



NRS 51.085 - Present sense impressions.

A statement describing or explaining an event or condition made while the declarant was perceiving the event or condition, or immediately thereafter, is not inadmissible under the hearsay rule.

(Added to NRS by 1971, 794)



NRS 51.095 - Excited utterances.

A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition is not inadmissible under the hearsay rule.

(Added to NRS by 1971, 794)



NRS 51.105 - Then existing mental, emotional or physical condition.

1. A statement of the declarant s then existing state of mind, emotion, sensation or physical condition, such as intent, plan, motive, design, mental feeling, pain and bodily health, is not inadmissible under the hearsay rule.

2. A statement of memory or belief to prove the fact remembered or believed is inadmissible under the hearsay rule unless it relates to the execution, revocation, identification or terms of declarant s will.

(Added to NRS by 1971, 795)



NRS 51.115 - Statements for purposes of medical diagnosis or treatment.

Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain or sensations, or the inception or general character of the cause or external source thereof are not inadmissible under the hearsay rule insofar as they were reasonably pertinent to diagnosis or treatment.

(Added to NRS by 1971, 795)



NRS 51.125 - Recorded recollection.

1. A memorandum or record concerning a matter about which a witness once had knowledge but now has insufficient recollection to enable the witness to testify fully and accurately is not inadmissible under the hearsay rule if it is shown to have been made when the matter was fresh in the witness s memory and to reflect that knowledge correctly.

2. The memorandum or record may be read into evidence but may not itself be received unless offered by an adverse party.

(Added to NRS by 1971, 795)



NRS 51.135 - Record of regularly conducted activity.

A memorandum, report, record or compilation of data, in any form, of acts, events, conditions, opinions or diagnoses, made at or near the time by, or from information transmitted by, a person with knowledge, all in the course of a regularly conducted activity, as shown by the testimony or affidavit of the custodian or other qualified person, is not inadmissible under the hearsay rule unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness.

(Added to NRS by 1971, 795; A 1977, 1533; 1985, 787; 1989, 322; 1995, 1726)



NRS 51.145 - Absence of entry in records of regularly conducted activity.

Evidence that a matter is not included in the memoranda, reports, records or data compilations, in any form, of a regularly conducted activity is not inadmissible under the hearsay rule to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record or data compilation was regularly made and preserved.

(Added to NRS by 1971, 795)



NRS 51.155 - Public records and reports.

Records, reports, statements or data compilations, in any form, of public officials or agencies are not inadmissible under the hearsay rule if they set forth:

1. The activities of the official or agency;

2. Matters observed pursuant to duty imposed by law; or

3. In civil cases and against the State in criminal cases, factual findings resulting from an investigation made pursuant to authority granted by law,

unless the sources of information or the method or circumstances of the investigation indicate lack of trustworthiness.

(Added to NRS by 1971, 795)



NRS 51.165 - Required reports.

Records or data compilations, in any form, of births, fetal deaths, deaths or marriages are not inadmissible under the hearsay rule if the report thereof was made to a public office pursuant to requirements of law.

(Added to NRS by 1971, 795)



NRS 51.175 - Absence of public record or entry.

To prove:

1. The absence of a record, report, statement or data compilation, in any form; or

2. The nonoccurrence or nonexistence of a matter of which a record, report, statement or data compilation, in any form, was regularly made and preserved by a public officer, agency or official,

evidence in the form of a certificate of the custodian or other person authorized to make the certification, or testimony, that diligent search failed to disclose the record, report, statement, data compilation or entry is not inadmissible under the hearsay rule.

(Added to NRS by 1971, 795)



NRS 51.185 - Records of religious organizations.

Statements of births, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization, are not inadmissible under the hearsay rule.

(Added to NRS by 1971, 796)



NRS 51.195 - Marriage, baptismal and similar certificates.

Statements of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a member of the clergy, public official or other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and purporting to have been issued at the time of the act or within a reasonable time thereafter, are not inadmissible under the hearsay rule.

(Added to NRS by 1971, 796)



NRS 51.205 - Family records.

Statements of fact contained in family Bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts or tombstones, or the like, are not inadmissible under the hearsay rule.

(Added to NRS by 1971, 796)



NRS 51.215 - Records of documents affecting interest in property.

The record of a document purporting to establish or affect an interest in property, as proof of the content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, is not inadmissible under the hearsay rule if the record is a record of a public office and an applicable statute authorized the recording of documents of that kind in that office.

(Added to NRS by 1971, 796)



NRS 51.225 - Statement in document affecting interest in property.

A statement contained in a document purporting to establish or affect an interest in property is not inadmissible under the hearsay rule if the matter stated was relevant to the purpose of the document, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document.

(Added to NRS by 1971, 796)



NRS 51.235 - Statements in ancient documents.

Statements in a document more than 20 years old whose authenticity is established are not inadmissible under the hearsay rule.

(Added to NRS by 1971, 796)



NRS 51.245 - Market reports; commercial publications.

Market quotations, tabulations, lists, directories or other published compilations, generally used and relied upon by the public or by persons in particular occupations, are not inadmissible under the hearsay rule.

(Added to NRS by 1971, 796)



NRS 51.255 - Learned treatises.

To the extent called to the attention of an expert witness upon cross-examination or relied upon by the expert witness in direct examination, a statement contained in a published treatise, periodical or pamphlet on a subject of history, medicine or other science or art, is not inadmissible under the hearsay rule if such book is established as a reliable authority by the testimony or admission of the witness or by other expert testimony or by judicial notice.

(Added to NRS by 1971, 796)



NRS 51.265 - Reputation concerning personal or family history.

Reputation among members of a person s family by blood or marriage, or among his or her associates, or in the community, is not inadmissible under the hearsay rule if it concerns his or her birth, marriage, divorce, death, legitimacy, relationship by blood or marriage, ancestry or other similar fact of his or her personal or family history.

(Added to NRS by 1971, 796)



NRS 51.275 - Reputation concerning boundaries or general history.

Reputation in a community, arising before the controversy, as to:

1. Boundaries of or customs affecting lands in the community; and

2. Events of general history important to the community or to the State or nation in which the community is located,

are not inadmissible under the hearsay rule.

(Added to NRS by 1971, 797)



NRS 51.285 - Reputation as to character.

Reputation of a person s character among the person s associates or in the community is not inadmissible under the hearsay rule.

(Added to NRS by 1971, 797)



NRS 51.295 - Judgment of previous conviction.

1. Evidence of a final judgment, entered after trial or upon a plea of guilty or guilty but mentally ill, but not upon a plea of nolo contendere, adjudging a person guilty of a crime punishable by death or imprisonment in excess of 1 year is not inadmissible under the hearsay rule to prove any fact essential to sustain the judgment.

2. This section does not make admissible, when offered by the State in a criminal prosecution for purposes other than impeachment, a judgment against a person other than the accused.

3. The pendency of an appeal may be shown but does not affect admissibility.

(Added to NRS by 1971, 797; A 1995, 2466; 2003, 1480; 2007, 1436)



NRS 51.305 - Judgment as to boundaries or personal, family or general history.

A judgment is not inadmissible under the hearsay rule as proof of matters of personal, family or general history, or boundaries, essential to the judgment, if the matters would be provable by evidence of reputation.

(Added to NRS by 1971, 797)



NRS 51.315 - General exception; other exceptions illustrative.

1. A statement is not excluded by the hearsay rule if:

(a) Its nature and the special circumstances under which it was made offer strong assurances of accuracy; and

(b) The declarant is unavailable as a witness.

2. The provisions of NRS 51.325 to 51.355, inclusive, are illustrative and not restrictive of the exception provided by this section.

(Added to NRS by 1971, 797)



NRS 51.325 - Former testimony.

Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of another proceeding, is not inadmissible under the hearsay rule if:

1. The declarant is unavailable as a witness; and

2. If the proceeding was different, the party against whom the former testimony is offered was a party or is in privity with one of the former parties and the issues are substantially the same.

(Added to NRS by 1971, 797)



NRS 51.335 - Statement under belief of impending death.

A statement made by a declarant while believing that his or her death was imminent is not inadmissible under the hearsay rule if the declarant is unavailable as a witness.

(Added to NRS by 1971, 797)



NRS 51.345 - Statement against interest.

1. A statement which at the time of its making:

(a) Was so far contrary to the pecuniary or proprietary interest of the declarant;

(b) So far tended to subject the declarant to civil or criminal liability;

(c) So far tended to render invalid a claim by the declarant against another; or

(d) So far tended to make the declarant an object of hatred, ridicule or social disapproval,

that a reasonable person in the position of the declarant would not have made the statement unless the declarant believed it to be true is not inadmissible under the hearsay rule if the declarant is unavailable as a witness. A statement tending to expose the declarant to criminal liability and offered to exculpate the accused in a criminal case is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement.

2. This section does not make admissible a statement or confession offered against the accused made by a codefendant or other person implicating both himself or herself and the accused.

(Added to NRS by 1971, 797; A 1979, 44; 1997, 1592)



NRS 51.355 - Statement of personal or family history.

1. A statement concerning the declarant s own birth, marriage, divorce, legitimacy, relationship by blood or marriage, ancestry or other similar fact of personal or family history is not inadmissible under the hearsay rule if the declarant is unavailable as a witness, even though declarant had no means of acquiring personal knowledge of the matter stated.

2. A statement concerning the matters enumerated in subsection 1, and death also, of another person is not inadmissible under the hearsay rule if the declarant:

(a) Was related to the other by blood or marriage or was so intimately associated with the other s family as to be likely to have accurate information concerning the matter declared; and

(b) Is unavailable as a witness.

(Added to NRS by 1971, 798)



NRS 51.385 - Admissibility; notice of unavailability or inability of child to testify.

1. In addition to any other provision for admissibility made by statute or rule of court, a statement made by a child under the age of 10 years describing any act of sexual conduct performed with or on the child or any act of physical abuse of the child is admissible in a criminal proceeding regarding that act of sexual conduct or physical abuse if:

(a) The court finds, in a hearing out of the presence of the jury, that the time, content and circumstances of the statement provide sufficient circumstantial guarantees of trustworthiness; and

(b) The child testifies at the proceeding or is unavailable or unable to testify.

2. In determining the trustworthiness of a statement, the court shall consider, without limitation, whether:

(a) The statement was spontaneous;

(b) The child was subjected to repetitive questioning;

(c) The child had a motive to fabricate;

(d) The child used terminology unexpected of a child of similar age; and

(e) The child was in a stable mental state.

3. If the child is unavailable or unable to testify, written notice must be given to the defendant at least 10 days before the trial of the prosecution s intention to offer the statement in evidence.

(Added to NRS by 1985, 2132; A 2001, 702)






Chapter 52 - Documentary and Other Physical Evidence

NRS 52.015 - Authentication or identification required.

1. The requirement of authentication or identification as a condition precedent to admissibility is satisfied by evidence or other showing sufficient to support a finding that the matter in question is what its proponent claims.

2. The provisions of NRS 52.025 to 52.105, inclusive, are illustrative and not restrictive examples of authentication or identification which conform to the requirements of this section.

3. Every authentication or identification is rebuttable by evidence or other showing sufficient to support a contrary finding.

(Added to NRS by 1971, 798)



NRS 52.025 - Testimony of witness with knowledge.

The testimony of a witness is sufficient for authentication or identification if the witness has personal knowledge that a matter is what it is claimed to be.

(Added to NRS by 1971, 798)



NRS 52.035 - Handwriting: Nonexpert opinion.

Nonexpert opinion as to the genuineness of handwriting is sufficient for authentication or identification if it is based upon familiarity not acquired for purposes of the litigation.

(Added to NRS by 1971, 798)



NRS 52.045 - Handwriting: Comparison by trier or expert witness.

Comparison by the trier of fact or by expert witnesses with specimens which have been authenticated is sufficient for authentication.

(Added to NRS by 1971, 798)



NRS 52.055 - Handwriting: Distinctive characteristics.

Appearance, contents, substance, internal patterns or other distinctive characteristics are sufficient for authentication when taken in conjunction with circumstances.

(Added to NRS by 1971, 798)



NRS 52.065 - Identification by voice.

A voice, whether heard firsthand or through mechanical or electronic transmission or recording, is sufficiently identified by opinion based upon hearing the voice at any time under circumstances connecting it with the alleged speaker.

(Added to NRS by 1971, 799)



NRS 52.075 - Telephone calls.

A telephone conversation is sufficiently authenticated by evidence that a call was made to the number supplied by the telephone company for the person in question if:

1. The call was to a place of business and the conversation related to business reasonably transacted over the telephone; or

2. Circumstances, including self-identification, show the person answering to be the one called.

(Added to NRS by 1971, 799)



NRS 52.085 - Public records and reports.

Evidence that:

1. A writing authorized by law to be recorded or filed and in fact recorded or filed in a public office; or

2. A purported public record, report, statement or data compilation, in any form,

is from the public office where items of this nature are kept is sufficient to authenticate the writing, record, report, statement or compilation.

(Added to NRS by 1971, 799)



NRS 52.095 - Ancient documents; compilations of data.

Evidence that a document or data compilation, in any form:

1. Is in such condition as to create no suspicion concerning its authenticity;

2. Was in a place where it, if authentic, would likely be; and

3. Is at least 20 years old at the time it is offered, is sufficient to authenticate the document or compilation.

(Added to NRS by 1971, 799)



NRS 52.105 - Process or system.

Evidence describing a process or system used to produce a result and showing that the result is accurate is sufficient to authenticate the result.

(Added to NRS by 1971, 799)



NRS 52.115 - Foreign public documents.

1. A document purporting to be executed or attested in a person s official capacity by a person authorized by the laws of a foreign country to make the execution or attestation is presumed to be authentic if it is accompanied by a final certification as to the genuineness of the signature and official position:

(a) Of the executing or attesting person; or

(b) Of any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificates of genuineness of signature and official position relating to the execution or attestation.

2. A final certification may be made by a secretary of embassy or legation, consul general, consul, vice consul or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States.

3. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of an official document the court may, for good cause shown, order that it be treated as presumptively authentic without final certification or permit it to be evidenced by an attested summary with or without final certification.

(Added to NRS by 1971, 799)



NRS 52.125 - Certified copies of public records.

1. A copy of an official record or report or entry therein, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, is presumed to be authentic if it is certified as correct by the custodian or other person authorized to make the certification.

2. As used in subsection 1, the term official record shall include but not be limited to fingerprint classification cards kept by law enforcement agencies of the Federal Government, the State of Nevada or any other state.

(Added to NRS by 1971, 799; A 1973, 801)



NRS 52.135 - Official publications.

Books, pamphlets or other publications purporting to be issued by public authority are presumed to be authentic.

(Added to NRS by 1971, 800)



NRS 52.145 - Newspapers; periodicals.

Printed materials purporting to be newspapers or periodicals are presumed to be authentic.

(Added to NRS by 1971, 800)



NRS 52.155 - Trade inscriptions, signs, tags and labels.

Inscriptions, signs, tags or labels purporting to have been affixed in the course of business and indicating ownership, control or origin are presumed to be authentic.

(Added to NRS by 1971, 800)



NRS 52.165 - Acknowledged documents.

Documents accompanied by a certificate of acknowledgment of a notary public or officer authorized by law to take acknowledgments are presumed to be authentic.

(Added to NRS by 1971, 800)



NRS 52.175 - Subscribing witness testimony unnecessary.

The testimony of a subscribing witness is not necessary to authenticate a writing unless required by the laws of the jurisdiction whose laws govern the validity of the writing.

(Added to NRS by 1971, 800)



NRS 52.185 - Definitions.

As used in NRS 52.185 to 52.295, inclusive, unless the context otherwise requires, the words defined in NRS 52.195 to 52.225, inclusive, have the meanings ascribed to them in NRS 52.195 to 52.225, inclusive.

(Added to NRS by 1971, 800)



NRS 52.195 - Duplicate defined.

Duplicate means a counterpart produced:

1. By the same impression as the original;

2. From the same matrix;

3. By means of photography, including enlargements and miniatures;

4. By mechanical or electronic rerecording, including a counterpart produced by an optical imaging system;

5. By chemical reproduction; or

6. By other equivalent technique designed to ensure an accurate reproduction of the original.

(Added to NRS by 1971, 800; A 1995, 136)



NRS 52.205 - Original defined.

1. An original of a writing or recording is the writing or recording itself or any counterpart intended to have the same effect by a person executing or issuing it.

2. An original of a photograph includes the negative or any print therefrom.

3. If data are stored in a computer or similar device, any printout or other output readable by sight, shown accurately to reflect the data, is an original.

(Added to NRS by 1971, 800)



NRS 52.215 - Photographs defined.

Photographs include still photographs, X rays and motion pictures.

(Added to NRS by 1971, 800)



NRS 52.225 - Writings and recordings defined.

Writings and recordings consist of letters, words or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, photographing, magnetic impulse, mechanical or electronic recording, or other form of data compilation.

(Added to NRS by 1971, 800)



NRS 52.235 - Original required.

To prove the content of a writing, recording or photograph, the original writing, recording or photograph is required, except as otherwise provided in this title.

(Added to NRS by 1971, 800)



NRS 52.245 - Admissibility of duplicates.

1. In addition to the situations governed by subsection 2, a duplicate is admissible to the same extent as an original unless:

(a) A genuine question is raised as to the authenticity of the original; or

(b) In the circumstances it would be unfair to admit the duplicate in lieu of the original.

2. Except as otherwise provided in NRS 52.247, a duplicate is admissible to the same extent as an original if the person or office having custody of the original was authorized to destroy the original after preparing a duplicate, and in fact did so.

(Added to NRS by 1971, 800; A 1995, 182)



NRS 52.247 - Admissibility of rerecorded, copied or reproduced records; certain records of governmental agency deemed public records.

1. Unless held in a fiduciary or custodial capacity or unless specifically prohibited by a federal or state statute or regulation, by a local ordinance or by an order or judgment of a court of competent jurisdiction, if any business or governmental agency has, in the regular course of its business:

(a) Produced, kept or maintained any document, memorandum, writing, entry, print or other record of any act, transaction, occurrence or event relating to the conduct of its business; and

(b) Caused any of those records to be rerecorded, copied or reproduced by any photographic, photostatic or other process which ensures an accurate reproduction or creates a reliable medium for reproducing the original of any of those records,

the business or governmental agency may, in the regular course of its business, destroy any of those records.

2. Any rerecorded, copied or reproduced record specified in subsection 1 is admissible to the same extent as an original, regardless of whether the original is available for inspection or has been lost or destroyed, if the rerecorded, copied or reproduced record is sufficiently authenticated.

3. An enlargement or facsimile of a rerecorded, copied or reproduced record specified in subsection 2 is admissible to the same extent as an original if:

(a) The record has not been lost or destroyed; and

(b) It is available for inspection by the court.

The introduction of an enlargement or facsimile of a record pursuant to the provisions of this subsection does not prohibit the admission of the original of that record.

4. If a governmental agency destroys any of its records and causes those records to be recorded, copied or reproduced pursuant to subsection 1:

(a) The recorded, copied or reproduced record shall be deemed a public record for the purposes of chapter 239 of NRS; and

(b) The governmental agency shall render such assistance as is necessary to allow any member of the public access to the recorded, copied or reproduced record if the record is not otherwise declared by law to be confidential.

5. As used in this section, business means any proprietorship, including any member of a profession licensed pursuant to title 54 of NRS, corporation, partnership, association, trust, unincorporated organization or other enterprise doing business in this State.

(Added to NRS by 1995, 181)



NRS 52.252 - Admissibility of copy or transcript of recordings of telephone calls made through system providing telephone number to be used in emergency.

The content of recordings of telephone calls made through a system established to provide a telephone number to be used in an emergency, if otherwise admissible, may be proved by a copy or transcript of the recording which is authenticated by a custodian of the records of the system in a signed affidavit. The custodian must verify in the affidavit that the copy or transcript is a true and complete reproduction of the original recording and that the original recording was made at the time of the telephone call and in the course of a regularly conducted activity.

(Added to NRS by 1995, 903)



NRS 52.255 - Admissibility of other evidence of contents.

Except as otherwise provided in NRS 52.247, the original is not required, and other evidence of the contents of a writing, recording or photograph is admissible, if:

1. All originals are lost or have been destroyed, unless the loss or destruction resulted from the fraudulent act of the proponent;

2. No original can be obtained by any available judicial process or procedure;

3. At a time when an original was under the control of the party against whom offered, that party was put on notice, by the pleadings or otherwise, that the contents would be a subject of proof at the hearing, and that party does not produce the original at the hearing; or

4. The writing, recording or photograph is not closely related to a controlling issue.

(Added to NRS by 1971, 801; A 1995, 182; 1997, 1593)



NRS 52.260 - Record made in course of regularly conducted activity; affidavit required.

1. The contents of a record made in the course of a regularly conducted activity in accordance with NRS 51.135, if otherwise admissible, may be proved by the original or a copy of the record which is authenticated by a custodian of the record or another qualified person in a signed affidavit.

2. The custodian of the record or other qualified person must verify in the affidavit that the record was made:

(a) At or near the time of the act, event, condition, opinion or diagnosis concerning which the information was recorded, by or from information transmitted by a person with knowledge of the act or event; and

(b) In the course of the regularly conducted activity.

3. The affidavit required by subsection 2 must be in substantially the following form:

CERTIFICATE OF CUSTODIAN OF RECORDS

State of Nevada }

}ss.

County of................................................ }

NOW COMES ................................, who after first being duly sworn deposes and says:

1. That the deponent is the ................ (position or title) ................ of ............... (name of employer) ................ and in his or her capacity as .............. (position or title) ................ is a custodian of the records of ............. (name of employer) ................

2. That ................. (name of employer) ................ is licensed to do business as a ................... in the State of ................

3. That on the ....... day of the month of ....... of the year ......., the deponent was served with a subpoena in connection with the above-entitled cause, calling for the production of records pertaining to ..........

..........................................................................................................................................

..........................................................................................................................................

4. That the deponent has examined the original of those records and has made or caused to be made a true and exact copy of them and that the reproduction of them attached hereto is true and complete.

5. That the original of those records was made at or near the time of the act, event, condition, opinion or diagnosis recited therein by or from information transmitted by a person with knowledge, in the course of a regularly conducted activity of the deponent or ............ (name of employer) ................

...............................................................................

Subscribed and sworn to before me, a Notary Public, on this ....... day of the month of ....... of the year .......

..........................................................................................................................................

Notary Public ................ County, Nevada

My appointment expires:.............................................................................................

4. A party intending to offer an affidavit pursuant to this section must serve on the other parties a notice of the intent and make available for inspection or copying the records of the regularly conducted activity at least 10 days before the records are to be introduced at a hearing, unless the court shortens this time for good cause shown.

5. If during a trial or a proceeding for discovery, the authenticity of a record of a regularly conducted activity is reasonably questioned or if an interpretation of handwriting is in question, the court may order the personal attendance of the custodian of the record or other qualified person and may order that the original records be produced.

6. For the purposes of this section:

(a) Custodian of the records means an employee or agent of an employer who has the care, custody and control of the records of the regularly conducted activity of the employer.

(b) Employer means:

(1) The State of Nevada, any state agency, county, city, town, school district or other unit of local government;

(2) Any public or quasi-public corporation; or

(3) Any other person, firm, corporation, partnership or association.

(c) Records means memoranda, reports, records or compilations of data in any form which are kept in the course of an activity which is regularly conducted by an employer.

(Added to NRS by 1995, 1727; A 2001, 27)



NRS 52.265 - Public records.

1. Except as otherwise provided in NRS 52.247, the contents of an official record, or of a document authorized to be recorded or filed and actually recorded or filed, including data compilations in any form, if otherwise admissible, may be proved by copy, certified as correct by the custodian or other person authorized to make the certification or testified to be correct by a witness who has compared it with the original.

2. If a copy which complies with the foregoing cannot be obtained by the exercise of reasonable diligence, then other evidence of the contents may be given.

(Added to NRS by 1971, 801; A 1995, 182)



NRS 52.275 - Summaries.

1. The contents of voluminous writings, recordings or photographs which cannot conveniently be examined in court may be presented in the form of a chart, summary or calculation.

2. The originals shall be made available for examination or copying, or both, by other parties at a reasonable time and place. The judge may order that the originals be produced in court.

(Added to NRS by 1971, 801)



NRS 52.285 - Testimony or written admission of party.

Contents of writings, recordings or photographs may be proved by the testimony or deposition of the party against whom offered or by that party s written admission, without accounting for the nonproduction of the original.

(Added to NRS by 1971, 801; A 1979, 37)



NRS 52.295 - Functions of judge and jury.

1. Except as otherwise provided in subsection 2, when the admissibility of other evidence of contents under these rules depends upon the fulfillment of a condition of fact, the question whether the condition has been fulfilled is for the judge to determine.

2. When an issue is raised:

(a) Whether the asserted writing ever existed;

(b) Whether another writing, recording or photograph produced at the trial is the original; or

(c) Whether other evidence of contents correctly reflects the contents,

the issue is for the trier of fact to determine as in the case of other issues of fact.

(Added to NRS by 1971, 801)



NRS 52.305 - Marks instead of signatures; witnesses.

1. The signature of a party, when required to a written instrument, is equally valid if the party cannot write, if:

(a) The person makes his or her mark;

(b) The name of the person making the mark is written near it; and

(c) The mark is witnessed by a person who writes his or her own name as a witness.

2. In order that a signature by mark may be acknowledged or may serve as the signature to any sworn statement, it must be witnessed by two persons who must subscribe their own names as witnesses thereto.

(Added to NRS by 1971, 801)



NRS 52.315 - Seal unnecessary.

The word seal, and the initial letters L.S., and other words, letters or characters of like import, opposite the name of the signer of any instrument in writing, are unnecessary to give such instrument legal effect, and any omission to use them by the signer of any instrument does not impair the validity of such instrument.

(Added to NRS by 1971, 802)



NRS 52.320 - Definitions.

As used in NRS 52.320 to 52.375, inclusive, unless the context otherwise requires:

1. Custodian of medical records means a chiropractor, physician, registered physical therapist or licensed nurse who prepares and maintains medical records, or any employee or agent of such a person or a facility for convalescent care, medical laboratory or hospital who has care, custody and control of medical records for such a person or institution.

2. Medical records includes bills, ledgers, statements and other accounts which show the cost of medical services or care provided to a patient.

(Added to NRS by 1983, 535)



NRS 52.325 - Subpoenaed records: Delivery of authenticated copy by custodian; order for return of record; form of affidavit of authentication.

1. A custodian of medical records sufficiently complies with a subpoena calling for the production of medical records in the custodian s custody if the custodian delivers, at or before the time set for the return of the subpoena, either personally or by mail, to the clerk of the court issuing the subpoena a true and exact photographic, electrostatic or other acceptable copy of the original record authenticated as provided in this section. This section does not apply to X-ray films or to any other portion of a medical record which is not susceptible to photostatic reproduction.

2. The copy must be authenticated by an affidavit signed by the custodian of the medical records verifying that it is a true and complete reproduction of the original medical record and that the original record was made at or near the time of the act, event, condition, opinion or diagnosis by or from information transmitted by a person with knowledge in the course of a regularly conducted activity.

3. If the court quashes or suppresses a subpoena for medical records, it may order the subpoenaed record to be returned to the submitting custodian.

4. The affidavit required by subsection 2 must be substantially in the form prescribed in subsection 3 of NRS 52.260.

(Added to NRS by 1973, 359; A 1977, 1534; 1983, 535; 1985, 1208; 1995, 1728)



NRS 52.335 - Copies delivered to clerk of court: Custody; maintenance; return.

1. Except as provided in NRS 52.365, the copy of a medical record delivered pursuant to NRS 52.325 shall be kept in the custody of the clerk of the court issuing the subpoena, in a sealed container supplied by the custodian of the medical record. This container shall be clearly marked to identify the contents, the name of the patient, the title and number of the court case, and shall not be opened except pursuant to the direction of the court during the trial of the case, for the purpose of discovery as provided in NRS 52.365, or upon special order of the court.

2. The contents of the record shall be preserved and maintained as a cohesive unit and shall not be separated except upon the order of the court. Forty days after any final order dismissing or otherwise terminating any case in which medical records have been subpoenaed, if no appeal is taken, the records shall be returned intact and in complete form to the submitting custodian. If an appeal is taken, the records shall be returned 40 days after any final order terminating the appeal. This return shall be accomplished through the use of a self-addressed, stamped envelope which shall be contained within the package prepared and sent to the court by the submitting custodian. The envelope or container in which the record is delivered to the court shall be clearly marked to identify its contents and to direct that it shall be returned to the submitting custodian if developments occur which eliminate the necessity of opening the envelope.

(Added to NRS by 1973, 360; A 1977, 1535)



NRS 52.345 - Notice of delivery to clerk of court.

The custodian of the medical record which has been subpoenaed shall promptly notify the attorney for the party who caused the subpoena to be issued that the documents involved have been delivered to the court. For purposes of this notice it is sufficient for the custodian to deliver to such attorney a copy of the certificate verifying the contents and authenticity of the medical record so supplied.

(Added to NRS by 1973, 360; A 1977, 1535)



NRS 52.355 - Order for production of original documents; appearance by custodian.

1. If during a trial or discovery proceeding the authenticity of the record or a question of interpretation of handwriting is involved, the court may order the original documents produced.

2. If the personal attendance of a custodian of the medical records is required, the subpoena shall clearly state such demand.

3. If a custodian will personally appear, the original medical records shall be produced.

(Added to NRS by 1973, 360; A 1977, 1535)



NRS 52.365 - Use of copies in discovery proceedings.

1. If the contents of a medical record which has been delivered pursuant to NRS 52.325 are the object of a discovery proceeding by any party to the action, counsel may stipulate for, or in the absence of stipulation the court may order:

(a) The delivery of the record to the officer before whom a deposition is to be taken; or

(b) The copying of all or part of the record and the delivery of the copies so made to the party or parties requesting them.

2. If the record is delivered for the purpose of a deposition it shall be returned to the clerk immediately upon completion of the deposition, and in either case mentioned in subsection 1 it shall upon completion of the discovery proceeding be resealed by the clerk.

(Added to NRS by 1973, 360)



NRS 52.375 - Fees for subpoenas; admissibility of medical records.

NRS 52.320 to 52.365, inclusive, do not affect:

1. Subpoena fee requirements provided by statute or rule of court.

2. The admissibility of the contents of a medical record.

(Added to NRS by 1973, 361)



NRS 52.385 - Property evidencing crime: Return to person entitled to possession; admissibility of photographs in lieu of property; disposal of property not returned.

1. At any time after property of any person other than the one accused of the crime of which the property is evidence comes into the custody of a peace officer or law enforcement agency, the rightful owner of the property or a person entitled to possession of the property may request the prosecuting attorney to return the property to him or her. Upon receipt of such a request, the prosecuting attorney may, before the property is released, require the peace officer or law enforcement agency to take photographs of the property. Except as otherwise provided in subsection 3, the peace officer or law enforcement agency shall return the property to the person submitting the request within a reasonable time after the receipt of the request, but in no event later than 180 days after the receipt of the request.

2. In the absence of such a request, the prosecuting attorney may authorize the peace officer or law enforcement agency that has custody of the property to return the property to its owner or a person who is entitled to possession of the property.

3. If the prosecuting attorney to whom a request for the release of property is made determines that the property is required for use as evidence in a criminal proceeding, the prosecuting attorney may deny the request for the release of the property.

4. Photographs of property returned pursuant to the provisions of this section are admissible in evidence in lieu of the property in any criminal or civil proceeding if they are identified and authenticated in the proceeding by:

(a) The rightful owner of the property or person entitled to possession of the property to whom the property was released;

(b) The peace officer or representative of the law enforcement agency who released the property; or

(c) A credible witness who has personal knowledge of the property,

in accordance with the provisions of NRS 52.185 to 52.295, inclusive.

5. Any property subject to the provisions of this section which is not returned under the provisions of this section must be disposed of as provided in NRS 179.125 to 179.165, inclusive.

(Added to NRS by 1975, 1183; A 1979, 694; 1985, 796; 1993, 279; 1999, 754)



NRS 52.395 - Controlled substances, dangerous drugs and immediate precursors: Procedure for destruction of unnecessary quantity seized as evidence; disposal of hazardous waste.

Except as otherwise provided in NRS 453A.400:

1. When any substance alleged to be a controlled substance, dangerous drug or immediate precursor is seized from a defendant by a peace officer, the law enforcement agency of which the officer is a member may, with the prior approval of the prosecuting attorney, petition the district court in the county in which the defendant is charged to secure permission to destroy a part of the substance.

2. Upon receipt of a petition filed pursuant to subsection 1, the district court shall order the substance to be accurately weighed and the weight thereof accurately recorded. The prosecuting attorney or the prosecuting attorney s representative and the defendant or the defendant s representative must be allowed to inspect and weigh the substance.

3. If after completion of the weighing process the defendant does not knowingly and voluntarily stipulate to the weight of the substance, the district court shall hold a hearing to make a judicial determination of the weight of the substance. The defendant, the defendant s attorney and any other witness the defendant may designate may be present and testify at the hearing.

4. After a determination has been made as to the weight of the substance, the district court may order all of the substance destroyed except that amount which is reasonably necessary to enable each interested party to analyze the substance to determine the composition of the substance. The district court shall order the remaining sample to be sealed and maintained for analysis before trial.

5. If the substance is finally determined not to be a controlled substance, dangerous drug or immediate precursor, unless the substance was destroyed pursuant to subsection 7, the owner may file a claim against the county to recover the reasonable value of the property destroyed pursuant to this section.

6. The district court s finding as to the weight of a substance destroyed pursuant to this section is admissible in any subsequent proceeding arising out of the same transaction.

7. If at the time that a peace officer seizes from a defendant a substance believed to be a controlled substance, dangerous drug or immediate precursor, the peace officer discovers any material or substance that he or she reasonably believes is hazardous waste, the peace officer may appropriately dispose of the material or substance without securing the permission of a court.

8. As used in this section:

(a) Dangerous drug has the meaning ascribed to it in NRS 454.201.

(b) Hazardous waste has the meaning ascribed to it in NRS 459.430.

(c) Immediate precursor has the meaning ascribed to it in NRS 453.086.

(Added to NRS by 1975, 1183; A 1987, 1547; 1989, 183; 1999, 2641; 2001, 3071)



NRS 52.405 - Definitions.

As used in NRS 52.405 to 52.435, inclusive, unless the context otherwise requires:

1. Custodian of the records of a casino or hotel means an employee or agent of a gaming licensee or hotel who has the care, custody and control of the records of the casino or hotel.

2. Records of a casino or hotel means memoranda, reports, records or compilations of data in any form which are kept in the course of an activity which is regularly conducted by a gaming licensee or hotel.

(Added to NRS by 1985, 787)



NRS 52.415 - Authentication of copies.

The content of records of a casino or hotel, if otherwise admissible, may be proved by a copy of the record which is authenticated by a custodian of the records of a casino or hotel in a signed affidavit. The custodian must verify in the affidavit that the copy is a true and complete reproduction of the original record of a hotel or casino and that the original record was made at or near the time of the act or event concerning which information was recorded, by or from information transmitted by a person with knowledge of the act or event, and in the course of a regularly conducted activity. The affidavit required by this section must be substantially in the form prescribed in subsection 3 of NRS 52.260.

(Added to NRS by 1985, 787; A 1995, 1729)



NRS 52.425 - Subpoenaed records: Delivery of authenticated copy by custodian; notice and availability upon receipt; preservation.

1. A custodian of the records of a hotel or casino complies with a subpoena requesting the production of the records of a casino or hotel by delivering true and complete copies of the original records to the attorney for the party who caused the subpoena to be issued. The copies may be delivered personally or by mail and must be accompanied by the affidavit authenticating the records which is required by NRS 52.415.

2. Upon receipt of the requested records, the attorney for the party who caused the subpoena to be issued shall promptly notify all parties to the action of their receipt and make the records available for their inspection and copying.

3. The records must be preserved and maintained as a cohesive unit and may not be separated except upon the order of the court.

(Added to NRS by 1985, 788)



NRS 52.435 - Order for production of original record; appearance by custodian.

If during a trial or a proceeding for discovery, the authenticity of a record is reasonably questioned or if an interpretation of handwriting is in question, the court may order the personal attendance of the custodian of the records and may order that the original records be produced.

(Added to NRS by 1985, 788)



NRS 52.450 - Definitions.

As used in NRS 52.450 to 52.480, inclusive, unless context otherwise requires:

1. Banking or financial institution means any bank, savings and loan association, savings bank, thrift company or credit union licensed to do business as such in this State or any other state.

2. Custodian of the records of a banking or financial institution means an employee or agent of a banking or financial institution who has the care, custody and control of the records of the banking or financial institution.

3. Records of a banking or financial institution means memoranda, reports, records or compilations of data in any form which are kept in the course of an activity which is regularly conducted by a banking or financial institution.

(Added to NRS by 1989, 323)



NRS 52.460 - Authentication of copies; form and contents of affidavit.

1. The content of records of a banking or financial institution, if otherwise admissible, may be proved by a copy of the record which is authenticated by a custodian of the records of a banking or financial institution in a signed affidavit. The custodian must verify in the affidavit that the copy is a true and complete reproduction of the original record and that the original record was made at or near the time of the act or event concerning which information was recorded, by or from information transmitted by a person with knowledge of the act or event, and in the course of a regularly conducted activity.

2. The affidavit required by subsection 1 must be substantially in the form prescribed in subsection 3 of NRS 52.260.

(Added to NRS by 1989, 323; A 1995, 1729)



NRS 52.470 - Subpoenaed records: Delivery of authenticated copy by custodian; notice and availability upon receipt; preservation.

1. A custodian of the records of a banking or financial institution complies with a subpoena requesting the production of the records of a banking or financial institution by delivering true and complete copies of the original records to the attorney for the party who caused the subpoena to be issued. The copies may be delivered personally or by mail and must be accompanied by the affidavit authenticating the records required by NRS 52.460.

2. Upon receipt of the requested records, the attorney for the party who caused the subpoena to be issued shall promptly notify all parties to the action of their receipt and make the records available for their inspection and copying.

3. The records must be preserved and maintained as a cohesive unit and may not be separated except upon the order of the court.

(Added to NRS by 1989, 324)



NRS 52.480 - Order for production of original record; appearance by custodian.

If during a trial or a proceeding for discovery, the authenticity of a record of a banking or financial institution is reasonably questioned or if an interpretation of handwriting is in question, the court may order the personal attendance of the custodian of the records and may order that the original records be produced.

(Added to NRS by 1989, 324)



NRS 52.500 - Evidence describing measurements of hazardous waste or hazardous material.

1. Photographs, samples and writings describing the measurements, including actual net weight or estimated net weight, of hazardous waste or a hazardous material are admissible in evidence in lieu of the waste or material in any criminal or civil proceeding if they are authenticated.

2. As used in this section:

(a) Hazardous material has the meaning ascribed to it in NRS 459.7024.

(b) Hazardous waste has the meaning ascribed to it in NRS 459.430.

(Added to NRS by 1989, 183; A 1993, 850)






Chapter 53 - Affidavits; Foreign Depositions

NRS 53.010 - Persons before whom affidavits may be taken for use in this State.

An affidavit to be used before any court, judge or officer of this State may be taken before any justice, judge or clerk of any court, or any justice of the peace or notary public in this State.

[1911 CPA 508; RL 5450; NCL 8997]



NRS 53.020 - Taking of affidavits in other states and territories for use in this State.

An affidavit taken in another state or in a territory of the United States to be used in this State shall be taken before a commissioner appointed by the Governor of this State to take affidavits and depositions in such other state or territory, or before any notary public or judge of a court of record having a seal.

[1911 CPA 509; RL 5451; NCL 8998]



NRS 53.030 - Certification of signature of officer to affidavit taken in another state or territory.

When an affidavit is taken before a judge of a court in another state or in a territory of the United States, the genuineness of the signature of the judge, the existence of the court, and the fact that such judge is a member thereof shall be certified by the clerk of the court, under the seal thereof.

[1911 CPA 511; A 1933, 140; 1931 NCL 9000]



NRS 53.040 - Taking of affidavits in foreign countries.

An affidavit taken in a foreign country to be used in this State shall be taken before an ambassador, minister, consul, vice consul or other consular agent of the United States, or any notary public or other person authorized by the laws of such country to administer oaths, or before any judge of a court of record of such foreign country, with the seal of the court attached, if there be one, and if there be none, then with a statement attached by the judge or clerk of the court to the effect that the court has no seal.

[1911 CPA 510; A 1923, 136; 1933, 140; 1931 NCL 8999]



NRS 53.045 - Use of unsworn declaration in lieu of affidavit or other sworn declaration; exception.

Any matter whose existence or truth may be established by an affidavit or other sworn declaration may be established with the same effect by an unsworn declaration of its existence or truth signed by the declarant under penalty of perjury, and dated, in substantially the following form:

1. If executed in this State: I declare under penalty of perjury that the foregoing is true and correct.

Executed on..................................................

(date) (signature)

2. Except as otherwise provided in NRS 53.250 to 53.390, inclusive, if executed outside this State: I declare under penalty of perjury under the law of the State of Nevada that the foregoing is true and correct.

Executed on..................................................

(date) (signature)

(Added to NRS by 1993, 2741; A 2001, 2349; 2011, 15)



NRS 53.100 - Short title.

The provisions of NRS 53.100 to 53.200, inclusive, may be cited as the Uniform Interstate Depositions and Discovery Act.

(Added to NRS by 2011, 11)



NRS 53.110 - Definitions.

As used in NRS 53.100 to 53.200, inclusive, unless the context otherwise requires, the words and terms defined in NRS 53.120 to 53.160, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 11)



NRS 53.120 - Foreign jurisdiction defined.

Foreign jurisdiction means a state other than this State.

(Added to NRS by 2011, 11)



NRS 53.130 - Foreign subpoena defined.

Foreign subpoena means a subpoena issued under the authority of a court of record of a foreign jurisdiction.

(Added to NRS by 2011, 11)



NRS 53.140 - Person defined.

Person means a natural person, corporation, business trust, estate, trust, partnership, limited-liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

(Added to NRS by 2011, 11)



NRS 53.150 - State defined.

State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2011, 12)



NRS 53.160 - Subpoena defined.

Subpoena means a document, however denominated, issued under the authority of a court of record requiring a person to:

1. Attend and give testimony at a deposition;

2. Produce and permit the inspection and copying of designated books, documents, records, electronically stored information or tangible things in the possession, custody or control of the person; or

3. Permit the inspection of premises under the control of the person.

(Added to NRS by 2011, 12)



NRS 53.170 - Request for issuance of subpoena; duties of clerk of court; contents of subpoena.

1. To request the issuance of a subpoena pursuant to this section, a party must submit a foreign subpoena to the clerk of a court in the county in which discovery is sought to be conducted in this State. A request for the issuance of a subpoena pursuant to this section does not constitute an appearance in the courts of this State.

2. When a party submits a foreign subpoena to the clerk of a court in this State, the clerk, in accordance with that court s procedure, shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed.

3. A subpoena issued pursuant to subsection 2 must:

(a) Incorporate the terms used in the foreign subpoena; and

(b) Contain or be accompanied by the names, addresses and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

(Added to NRS by 2011, 12)



NRS 53.180 - Service and enforcement of subpoena.

A subpoena issued by the clerk of a court pursuant to NRS 53.170 must be served and enforced in compliance with Rule 45 of the Nevada Rules of Civil Procedure or Rule 45 of the Justice Court Rules of Civil Procedure.

(Added to NRS by 2011, 12)



NRS 53.190 - Application to court for protective order or for enforcement, quashing or modification of subpoena.

An application to a court for a protective order or to enforce, quash or modify a subpoena issued by the clerk of the court pursuant to NRS 53.170 must comply with all applicable rules of court and laws of this State and be submitted to the court in the county in which discovery is to be conducted.

(Added to NRS by 2011, 12)



NRS 53.200 - Uniformity of application and construction.

In applying and construing the Uniform Interstate Depositions and Discovery Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2011, 12)



NRS 53.250 - Short title.

The provisions of NRS 53.250 to 53.390, inclusive, may be cited as the Uniform Unsworn Foreign Declarations Act.

(Added to NRS by 2011, 13)



NRS 53.260 - Definitions.

As used in NRS 53.250 to 53.390, inclusive, unless the context otherwise requires, the words and terms defined in NRS 53.270 to 53.330, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 13)



NRS 53.270 - Boundaries of the United States defined.

Boundaries of the United States means the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands and any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2011, 13)



NRS 53.280 - Law defined.

Law includes the Constitution of the United States, a state constitution, a federal or state statute, a judicial decision or order, a rule of court, an executive order and an administrative rule, regulation or order.

(Added to NRS by 2011, 13)



NRS 53.290 - Record defined.

Record means information which is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(Added to NRS by 2011, 13)



NRS 53.300 - Sign defined.

Sign means, with present intent to authenticate or adopt a record:

1. To execute or adopt a tangible symbol; or

2. To attach to or logically associate with the record an electronic symbol, sound or process.

(Added to NRS by 2011, 13)



NRS 53.310 - State defined.

State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2011, 14)



NRS 53.320 - Sworn declaration defined.

Sworn declaration means a declaration in a signed record given under oath. The term includes a sworn statement, verification, certificate and affidavit.

(Added to NRS by 2011, 14)



NRS 53.330 - Unsworn declaration defined.

Unsworn declaration means a declaration in a signed record that is not given under oath but is given under penalty of perjury.

(Added to NRS by 2011, 14)



NRS 53.340 - Applicability.

The provisions of NRS 53.250 to 53.390, inclusive, apply to an unsworn declaration by a declarant who at the time of making the declaration is physically located outside the boundaries of the United States, whether or not the location is subject to the jurisdiction of the United States. NRS 53.250 to 53.390, inclusive, do not apply to a declaration by a declarant who is physically located on property that is within the boundaries of the United States and subject to the jurisdiction of another country or a federally recognized Indian tribe.

(Added to NRS by 2011, 14)



NRS 53.350 - Validity of unsworn declaration.

1. Except as otherwise provided in subsection 2, if a law of this State requires or permits the use of a sworn declaration, an unsworn declaration meeting the requirements of NRS 53.250 to 53.390, inclusive, has the same effect as a sworn declaration.

2. The provisions of NRS 53.250 to 53.390, inclusive, do not apply to:

(a) A deposition;

(b) An oath of office;

(c) An oath required to be given before a specified official other than a notary public;

(d) A document intended to be recorded pursuant to chapter 111 of NRS; or

(e) A self-proving declaration or affidavit signed pursuant to NRS 133.050 or 133.055.

(Added to NRS by 2011, 14)



NRS 53.360 - Medium of unsworn declaration.

If a law of this State requires that a sworn declaration be presented in a particular medium, an unsworn declaration must be presented in that medium.

(Added to NRS by 2011, 14)



NRS 53.370 - Form of unsworn declaration.

An unsworn declaration under NRS 53.250 to 53.390, inclusive, must be in substantially the following form:

I declare under penalty of perjury under the law of the State of Nevada that the foregoing is true and correct, and that I am physically located outside the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands and any territory or insular possession subject to the jurisdiction of the United States.

Executed on the _____ (date) day of ________ (month), _______ (year), at ___________________________ (city or other location and state), __________ (country).

(printed name)

(signature)

(Added to NRS by 2011, 14)



NRS 53.380 - Uniformity of application and construction.

In applying and construing NRS 53.250 to 53.390, inclusive, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2011, 15)



NRS 53.390 - Effect of Uniform Unsworn Foreign Declarations Act on federal Electronic Signatures in Global and National Commerce Act.

The provisions of NRS 53.250 to 53.390, inclusive, modify, limit and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but do not modify, limit or supersede Section 101(c) of that Act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. 7003(b).

(Added to NRS by 2011, 15)






Chapter 54 - Corroborative Proof of Residence

NRS 54.010 - Requirement in civil cases.

In all civil cases where the jurisdiction of the court depends upon the residence of one of the parties to the action, the court shall require corroboration of the evidence.

[1:169:1931; 1931 NCL 9467.02]






Chapter 55 - Findings of Presumed Death

NRS 55.010 - Finding of presumed death admissible in evidence.

A written finding of presumed death, made by the Secretary of the Army, the Secretary of the Navy, or other officer or employee of the United States authorized to make such finding, pursuant to the Federal Missing Persons Act (56 Stat. 143, 1092, and P.L. 408, ch. 371, second session Seventy-eighth Congress; 50 U.S.C. App. Supp. 1001-17), as now or hereinafter amended, or a duly certified copy of such finding, shall be received in any court, office or other place in this State as evidence of the death of the person therein found to be dead, and of the date, circumstances and place of the person s disappearance as far as the same may be disclosed by such finding.

[1:131:1945; 1943 NCL 9933]



NRS 55.020 - Official written reports admissible in evidence.

An official written report or record, or duly certified copy thereof, that a person is missing, missing in action, interned in a neutral country, or beleaguered, besieged, or captured by an enemy, or is dead, or is alive, made by any officer or employee of the United States authorized to make same by the Act referred to in NRS 55.010 or by any other law of the United States, shall be received in any court, office or other place in this State as evidence that such person is missing, missing in action, interned in a neutral country, or beleaguered, besieged, or captured by an enemy, or is dead, or is alive, as the case may be.

[2:131:1945; 1943 NCL 9933.01]



NRS 55.030 - Signed findings, reports, records and certified copies as prima facie evidence.

For the purposes of NRS 55.010 and 55.020 any finding, report or record, or duly certified copy thereof, purporting to have been signed by such an officer or employee of the United States as is described in those sections, shall prima facie be deemed to have been signed and issued by such an officer or employee pursuant to law, and the person signing same shall prima facie be deemed to have acted within the scope of his or her authority. If a copy purports to have been certified by a person authorized by law to certify the same, such certified copy shall be prima facie evidence of his or her authority so to certify.

[3:131:1945; 1943 NCL 9933.02]






Chapter 56 - Tests of Biological Specimens

NRS 56.020 - Determination of parentage or identity.

1. Whenever it is relevant in a civil or criminal action to determine the parentage or identity of any person or corpse, the court, by order, may direct any party to the action and the person involved in the controversy to submit to one or more tests to obtain a biological specimen to determine the genetic markers of the specimen, to be made by qualified persons, under such restrictions and directions as the court deems proper.

2. Whenever a test is ordered and made, the results of the test may be received in evidence. The order for the tests also may direct that the testimony of the experts and of the persons so examined may be taken by deposition. The opinion of any expert concerning results of genetic tests may be weighted in accordance with evidence, if available, of the statistical probability of the alleged genetic relationship. The court shall determine how and by whom the costs of the examination must be paid.

[2:159:1951] (NRS A 1979, 1279; 1989, 377; 2001, 3037)






Chapter 62A - General Provisions

NRS 62A.010 - Definitions.

As used in this title, unless the context otherwise requires, the words and terms defined in NRS 62A.020 to 62A.350, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 1023; A 2013, 1526)



NRS 62A.020 - Central Repository defined.

Central Repository means the Central Repository for Nevada Records of Criminal History.

(Added to NRS by 2003, 1023)



NRS 62A.030 - Child defined.

1. Child means:

(a) A person who is less than 18 years of age;

(b) A person who is less than 21 years of age and subject to the jurisdiction of the juvenile court for an unlawful act that was committed before the person reached 18 years of age; or

(c) A person who is otherwise subject to the jurisdiction of the juvenile court as a juvenile sex offender pursuant to the provisions of NRS 62F.200, 62F.220 and 62F.260.

2. The term does not include:

(a) A person who is excluded from the jurisdiction of the juvenile court pursuant to NRS 62B.330;

(b) A person who is transferred to the district court for criminal proceedings as an adult pursuant to NRS 62B.335; or

(c) A person who is certified for criminal proceedings as an adult pursuant to NRS 62B.390 or 62B.400.

(Added to NRS by 2003, 1023; A 2007, 2773; 2009, 49)



NRS 62A.040 - Child in need of supervision defined.

Child in need of supervision means a child who is adjudicated to be in need of supervision pursuant to the provisions of this title.

(Added to NRS by 2003, 1023)



NRS 62A.060 - Community service defined.

1. Community service means community service performed in accordance with NRS 62E.190.

2. The term includes, but is not limited to, public service, work on public projects, supervised work for the benefit of the community or any other work required by the juvenile court.

(Added to NRS by 2003, 1023)



NRS 62A.070 - Delinquent child defined.

Delinquent child means a child who is adjudicated delinquent pursuant to the provisions of this title.

(Added to NRS by 2003, 1023)



NRS 62A.080 - Director of juvenile services defined.

Director of juvenile services means:

1. In a judicial district that does not include a county whose population is 100,000 or more, the chief probation officer who is appointed pursuant to NRS 62G.050;

2. In a judicial district that includes a county whose population is 100,000 or more but less than 700,000, the director of juvenile services who is appointed pursuant to NRS 62G.130; or

3. In a judicial district that includes a county whose population is 700,000 or more, the director of the department of juvenile justice services who is appointed pursuant to NRS 62G.330 or who is appointed pursuant to NRS 62G.200 to 62G.240, inclusive.

(Added to NRS by 2003, 1023; A 2011, 1138)



NRS 62A.090 - Division of Child and Family Services defined.

Division of Child and Family Services means the Division of Child and Family Services of the Department of Health and Human Services.

(Added to NRS by 2003, 1024)



NRS 62A.100 - Division of Parole and Probation defined.

Division of Parole and Probation means the Division of Parole and Probation of the Department of Public Safety.

(Added to NRS by 2003, 1024)



NRS 62A.110 - Evaluation center defined.

Evaluation center means a facility which is approved by the Division of Public and Behavioral Health of the Department of Health and Human Services to provide an evaluation of an offender to a court to determine if the offender is an abuser of alcohol or another drug. The term includes a facility operated by a court or other governmental agency.

(Added to NRS by 2003, 1024)



NRS 62A.120 - Family division defined.

Family division means the family division of the district court.

(Added to NRS by 2003, 1024)



NRS 62A.130 - Firearm defined.

Firearm means any device designed to be used as a weapon from which a projectile may be expelled through the barrel by the force of any explosion or other form of combustion.

(Added to NRS by 2003, 1024)



NRS 62A.140 - Guardian defined.

Guardian means a person, other than a parent or a state or local agency, who is legally responsible for the care, custody or support of a child.

(Added to NRS by 2003, 1024)



NRS 62A.150 - Highway defined.

Highway means a street, road, alley or thoroughfare of any kind used by the public.

(Added to NRS by 2003, 1024)



NRS 62A.160 - Indian child defined.

Indian child has the meaning ascribed to it in 25 U.S.C. 1903.

(Added to NRS by 2003, 1024)



NRS 62A.170 - Indian Child Welfare Act defined.

Indian Child Welfare Act means the Indian Child Welfare Act of 1978, 25 U.S.C. 1901 et seq.

(Added to NRS by 2003, 1024)



NRS 62A.180 - Juvenile court defined.

1. Juvenile court means each district judge who is assigned to serve as a judge of the juvenile court pursuant to NRS 62B.010 or court rule.

2. The term includes a master who is performing an act on behalf of the juvenile court if:

(a) The juvenile court delegates authority to the master to perform the act in accordance with the Constitution of the State of Nevada; and

(b) The master performs the act within the limits of the authority delegated to the master.

(Added to NRS by 2003, 1024)



NRS 62A.190 - Local facility for the detention of children defined.

Local facility for the detention of children means a local facility for the detention or commitment of children which is administered by a county.

(Added to NRS by 2003, 1024)



NRS 62A.200 - Local law enforcement agency defined.

Local law enforcement agency means:

1. The sheriff s office of a county;

2. A metropolitan police department; or

3. A police department of an incorporated city.

(Added to NRS by 2003, 1024)



NRS 62A.210 - Master of the juvenile court defined.

Master of the juvenile court means a person who is appointed to act as a master of the juvenile court pursuant to NRS 62B.020.

(Added to NRS by 2003, 1024)



NRS 62A.220 - Minor traffic offense defined.

Minor traffic offense means a violation of any state or local law or ordinance governing the operation of a motor vehicle upon any highway within this State other than:

1. A violation of chapters 484A to 484E, inclusive, or 706 of NRS that causes the death of a person;

2. A violation of NRS 484C.110 or 484C.120; or

3. A violation declared to be a felony.

(Added to NRS by 2003, 1024; A 2009, 1877)



NRS 62A.225 - Offense related to tobacco defined.

Offense related to tobacco means a violation of an ordinance adopted by a board of county commissioners pursuant to NRS 244.3572.

(Added to NRS by 2013, 1526)



NRS 62A.230 - Parent defined.

Parent means a natural parent, adoptive parent or stepparent.

(Added to NRS by 2003, 1025)



NRS 62A.240 - Private school defined.

Private school includes private elementary and secondary educational institutions. The term does not include a home in which instruction is provided to a child who is excused from compulsory attendance pursuant to subsection 1 of NRS 392.070 or a school or educational program that is conducted exclusively for children who have been adjudicated delinquent.

(Added to NRS by 2003, 1025)



NRS 62A.250 - Property defined.

Property includes real or personal property.

(Added to NRS by 2003, 1025)



NRS 62A.260 - Public school defined.

Public school includes all kindergartens and elementary schools, junior high schools and middle schools, high schools, charter schools and any other schools, classes and educational programs which receive their support through public taxation and, except for charter schools, whose textbooks and courses of study are under the control of the State Board of Education. The term does not include a school or educational program that is conducted exclusively for children who have been adjudicated delinquent.

(Added to NRS by 2003, 1025)



NRS 62A.270 - Qualified professional defined.

Qualified professional means:

1. A psychiatrist licensed to practice medicine in this State and certified by the American Board of Psychiatry and Neurology, Inc.;

2. A psychologist licensed to practice in this State;

3. A social worker holding a master s degree in social work and licensed in this State as a clinical social worker;

4. A registered nurse holding a master s degree in the field of psychiatric nursing and licensed to practice professional nursing in this State;

5. A marriage and family therapist licensed in this State pursuant to chapter 641A of NRS; or

6. A clinical professional counselor licensed in this State pursuant to chapter 641A of NRS.

(Added to NRS by 2003, 1025; A 2007, 3075)



NRS 62A.280 - Regional facility for the detention of children defined.

1. Regional facility for the detention of children means a regional facility for the detention or commitment of children which is administered by or for the benefit of more than one governmental entity.

2. The term includes, but is not limited to:

(a) The institution in Clark County known as Spring Mountain Youth Camp;

(b) The institution in Douglas County known as China Spring Youth Camp; and

(c) The institution in Lyon County known as Western Nevada Regional Youth Facility.

3. The term does not include:

(a) Any local facility for the detention of children; or

(b) The Nevada Youth Training Center, the Caliente Youth Center or any state facility for the detention of children.

(Added to NRS by 2003, 1025)



NRS 62A.290 - Restitution defined.

Restitution means restitution ordered by the juvenile court pursuant to NRS 62E.550 to 62E.610, inclusive.

(Added to NRS by 2003, 1025)



NRS 62A.300 - School bus defined.

School bus includes every motor vehicle owned by or under the control of a public or governmental agency or a private school and regularly operated for the transportation of children to or from school or a school activity or privately owned and regularly operated for compensation for the transportation of children to or from school or a school activity. The term does not include a passenger car operated under a contract to transport children to and from school, a common carrier or commercial vehicle under the jurisdiction of the Surface Transportation Board or the Nevada Transportation Authority when such a vehicle is operated in the regular conduct of its business in interstate or intrastate commerce within the State of Nevada.

(Added to NRS by 2003, 1025)



NRS 62A.310 - Seal defined.

Seal means to place the records in a separate file or other repository not accessible to the public.

(Added to NRS by 2003, 1026)



NRS 62A.320 - Sexually motivated act defined.

Sexually motivated act means an unlawful act that is determined to be sexually motivated pursuant to NRS 62F.010.

(Added to NRS by 2003, 1026)



NRS 62A.330 - State facility for the detention of children defined.

1. State facility for the detention of children means a state facility for the detention or commitment of children which is administered by the State of Nevada.

2. The term includes, but is not limited to, the Nevada Youth Training Center and the Caliente Youth Center.

(Added to NRS by 2003, 1026)



NRS 62A.340 - Treatment facility defined.

Treatment facility means a facility for the treatment of abuse of alcohol or drugs that is certified by the Division of Public and Behavioral Health of the Department of Health and Human Services.

(Added to NRS by 2003, 1026)



NRS 62A.350 - Youth Parole Bureau defined.

Youth Parole Bureau means the Youth Parole Bureau of the Division of Child and Family Services.

(Added to NRS by 2003, 1026)



NRS 62A.360 - Legislative declaration.

The Legislature hereby declares that:

1. This title must be liberally construed to the end that:

(a) Each child who is subject to the jurisdiction of the juvenile court must receive such care, guidance and control, preferably in the child s own home, as will be conducive to the child s welfare and the best interests of this State; and

(b) When a child is removed from the control of the parent or guardian of the child, the juvenile court shall secure for the child a level of care which is equivalent as nearly as possible to the care that should have been given to the child by the parent or guardian.

2. One of the purposes of this title is to promote the establishment, supervision and implementation of preventive programs that are designed to prevent a child from becoming subject to the jurisdiction of the juvenile court.

(Added to NRS by 2003, 1026)



NRS 62A.370 - Duty of public officers and agencies to further objects of title.

Each public officer and agency shall, to the extent of the jurisdictional power of the public officer or agency, render all assistance and cooperation that may further the objects of this title.

(Added to NRS by 2003, 1026)



NRS 62A.380 - Use of services and facilities of agencies which provide child welfare services; duties of such agencies.

1. In carrying out the objects and purposes of this title, the juvenile court may use the services and facilities of the agency which provides child welfare services.

2. The agency which provides child welfare services shall determine the plans, placements and services to be provided to any child pursuant to the provisions of this title, chapter 432 of NRS, NRS 432B.010 to 432B.400, inclusive, and 432B.4681 to 432B.469, inclusive.

3. As used in this section, agency which provides child welfare services means:

(a) In a county whose population is less than 100,000, the local office of the Division of Child and Family Services; or

(b) In a county whose population is 100,000 or more, the agency of the county,

which provides or arranges for necessary child welfare services.

(Added to NRS by 2003, 1026; A 2011, 2677)






Chapter 62B - General Administration; Jurisdiction

NRS 62B.010 - Assignment of judges to juvenile court; powers and duties.

1. In any judicial district in which there are two or three district judges, the district judges, by mutual consent, shall:

(a) Assign one district judge to serve as the judge of the juvenile court for a period set by the district judges; or

(b) Divide the powers and duties set forth in this title among the district judges as they see fit.

2. In a judicial district which does not include a county whose population is 100,000 or more and in which there are four or more district judges:

(a) The district judges, by mutual consent, shall assign one district judge to serve as the judge of the juvenile court for a period of 2 years; or

(b) If the district judges cannot agree, the Chief Justice of the Supreme Court shall assign one district judge to serve as the judge of the juvenile court for a period of 2 years.

3. If, for any reason, a district judge who is assigned to serve as a judge of the juvenile court pursuant to this section is unable to act, any other district judge of the judicial district may act temporarily as a judge of the juvenile court during the period that the district judge who is regularly assigned is unable to act.

4. Each district judge who is assigned to serve as a judge of the juvenile court has all the powers and duties set forth in this title, and the primary duty of the district judge is to administer the provisions of this title.

(Added to NRS by 2003, 1027)



NRS 62B.020 - Master of the juvenile court: Appointment; training; compensation.

1. Except as otherwise provided in this section, the juvenile court or the chief judge of the judicial district may appoint any person to act as a master of the juvenile court if the person is qualified by previous experience, training and demonstrated interest in the welfare of children to act as a master of the juvenile court.

2. A probation officer shall not act as a master of the juvenile court unless the proceeding concerns:

(a) A minor traffic offense;

(b) An offense related to tobacco; or

(c) A child who is alleged to be a habitual truant.

3. If a person is appointed to act as a master of the juvenile court, the person shall attend instruction at the National College of Juvenile and Family Law in Reno, Nevada, in a course designed for the training of new judges of the juvenile court on the first occasion when such instruction is offered after the person is appointed.

4. If, for any reason, a master of the juvenile court is unable to act, the juvenile court or the chief judge of the judicial district may appoint another qualified person to act temporarily as a master of the juvenile court during the period that the master who is regularly appointed is unable to act.

5. The compensation of a master of the juvenile court:

(a) May not be taxed against the parties.

(b) Must be paid out of appropriations made for the expenses of the district court, if the compensation is fixed by the juvenile court.

(Added to NRS by 2003, 1027; A 2013, 1526)



NRS 62B.030 - Master of the juvenile court: Powers and duties; review of recommendations by juvenile court.

1. The juvenile court may order a master of the juvenile court to:

(a) Swear witnesses.

(b) Take evidence.

(c) Make findings of fact and recommendations.

(d) Conduct all proceedings before the master of the juvenile court in the same manner as a district judge conducts proceedings in a district court.

2. Not later than 10 days after the evidence before a master of the juvenile court is closed, the master shall file with the juvenile court:

(a) All papers relating to the case;

(b) Written findings of fact; and

(c) Written recommendations.

3. A master of the juvenile court shall provide to the parent or guardian of the child, the attorney for the child, the district attorney, and any other person concerned, written notice of:

(a) The master s findings of fact;

(b) The master s recommendations;

(c) The right to object to the master s recommendations; and

(d) The right to request a hearing de novo before the juvenile court as provided in subsection 4.

4. After reviewing the recommendations of a master of the juvenile court and any objection to the master s recommendations, the juvenile court shall:

(a) Approve the master s recommendations, in whole or in part, and order the recommended disposition;

(b) Reject the master s recommendations, in whole or in part, and order such relief as may be appropriate; or

(c) Direct a hearing de novo before the juvenile court if, not later than 5 days after the master provides notice of the master s recommendations, a person who is entitled to such notice files with the juvenile court a request for a hearing de novo before the juvenile court.

5. A recommendation of a master of the juvenile court is not effective until expressly approved by the juvenile court as evidenced by the signature of a judge of the juvenile court.

(Added to NRS by 2003, 1028)



NRS 62B.040 - County youth services commission: Establishment; composition; duties.

1. In any county where it is deemed advisable, the juvenile court may establish a youth services commission.

2. Each youth services commission must consist of five persons appointed by the juvenile court.

3. In conjunction with the Division of Child and Family Services, the youth services commission shall advise the juvenile court, the Legislature, the Governor and the governing bodies of each city and the county to:

(a) Determine the extent to which various departments, agencies and organizations may wish to cooperate in a common effort to coordinate their existing programs and develop new programs to reduce the incidence of juvenile delinquency;

(b) Develop necessary formal agreements among those departments, agencies and organizations, including agreements involving the joint exercise of power;

(c) Initiate, where feasible, other special projects for the prevention of delinquency through the use and coordination of existing resources within the community; and

(d) Seek and secure money and resources to carry out the purposes of the youth services commission.

(Added to NRS by 2003, 1032)



NRS 62B.100 - Expenses incurred in complying with title are charge against county; exception; fixing salaries, expenses and other compensation of employees of juvenile court and department of juvenile justice services.

1. All expenses incurred in complying with the provisions of this title are a charge against the county, except for expenses that must be paid by the State of Nevada pursuant to the provisions of chapter 63 of NRS or a specific statute.

2. Except as otherwise provided in subsection 3, within the limits provided by the board of county commissioners, the juvenile court shall fix the salaries, expenses and other compensation of masters of the juvenile court, probation officers and all employees of the juvenile court.

3. If the board of county commissioners has established a department of juvenile justice services by ordinance pursuant to NRS 62G.200 to 62G.240, inclusive, the board of county commissioners shall fix the salaries, expenses and other compensation of probation officers, assistant probation officers and all employees of the department of juvenile justice services.

(Added to NRS by 2003, 1087)



NRS 62B.110 - Parent or guardian to reimburse county for ancillary services provided to child; civil remedy.

1. If a child becomes subject to the jurisdiction of the juvenile court and the child receives ancillary services that are administered or financed by a county, including, but not limited to, transportation or psychiatric, psychological or medical services, the county is entitled to reimbursement from the parent or guardian of the child for all money expended by the county for such services.

2. To determine the amount that the parent or guardian of the child must reimburse the county for such services:

(a) The board of county commissioners may adopt a sliding scale based on the ability of the parent or guardian to pay; and

(b) The juvenile court shall review each case and make a finding as to the reasonableness of the charge in relation to the ability of the parent or guardian to pay.

3. If the parent or guardian of the child fails or refuses to reimburse the county, the board of county commissioners may recover from the parent or guardian, by appropriate legal action, all money due plus interest thereon at the rate of 7 percent per annum commencing 30 days after an itemized statement of all money due is submitted to the parent or guardian.

(Added to NRS by 2003, 1087)



NRS 62B.120 - Commitment of child to custody of institution or person other than parent or guardian is charge upon county; parent or guardian may be ordered to pay for support of such child; penalty for failure to pay.

1. Except as otherwise provided in this chapter, if the juvenile court commits a child to the custody of a person who is not the parent or guardian of the child or to the custody of a public or private institution or agency, and no provision is otherwise made by law for the support of the child, the expenses incurred for the support of the child while in such custody, if approved by an order of the juvenile court, are a charge upon the county where the child has a legal residence.

2. Notwithstanding any other statute providing for the support of such a child, after the parent or guardian of the child has been given notice and a reasonable opportunity to be heard, the juvenile court may order the parent or guardian to pay, in such a manner as the juvenile court may direct and within the ability of the parent or guardian to pay, money to cover in whole or in part the support of the child.

3. If the parent or guardian of the child willfully fails or refuses to pay the money due, the juvenile court may proceed against the parent or guardian for contempt.

4. If the juvenile court orders the parent or guardian of the child to pay for the support of the child pursuant to this section, the money must be paid to the superintendent of the county school district or fiscal officer of the institution to which the child is committed, or the chief administrative officer of the agency to whom the child is committed.

(Added to NRS by 2003, 1087, 1088)



NRS 62B.130 - Parent or guardian to reimburse county for support of child during detention in local or regional facility for detention of children; civil remedy.

1. If a child is detained other than pursuant to a court order in a local or regional facility for the detention of children, the county that has detained the child is entitled to reimbursement from the parent or guardian of the child for all money expended by the county for the support of the child during the period of the child s detention.

2. If the parent or guardian of the child fails or refuses to reimburse the county, the board of county commissioners may recover from the parent or guardian, by appropriate legal action, all money due plus interest thereon at the rate of 7 percent per annum.

(Added to NRS by 2003, 1087)



NRS 62B.140 - Expenses related to commitment of child to regional facility for detention of children: Payment by county; reimbursement by parent or guardian of child.

1. Except as otherwise provided in this subsection, if a child is committed to the custody of a regional facility for the detention of children, the juvenile court may order the county where the child has a legal residence to pay the expenses incurred for the support of the child in an amount equal to any money paid for that purpose by the Division of Child and Family Services. Such an order may not be entered if the county maintains the facility to which the child is committed.

2. The juvenile court may order the parent or guardian of the child to reimburse the county, in whole or in part, for any money expended by the county for the support of the child.

3. This section does not prohibit the juvenile court from providing for the support of the child in any other manner authorized by law.

(Added to NRS by 2003, 1087)



NRS 62B.150 - Certain counties to pay assessment for operation of regional facilities for detention of children partially supported by State.

1. Except as otherwise provided in subsection 6, each county shall pay an assessment for the operation of each regional facility for the detention of children that is partially supported by the State of Nevada and is operated by a county whose population is less than 700,000.

2. The assessment owed by each county equals the total amount budgeted by the Legislature for the operation of the regional facility, minus any money appropriated by the Legislature for the support of the regional facility, divided by the total number of pupils in this State in the preceding school year, excluding pupils in counties whose population is 700,000 or more, and multiplied by the number of pupils in the assessed county. The Administrator of the Division of Child and Family Services shall calculate the assessment owed by each county in June of each year for the ensuing fiscal year.

3. Each county must pay the assessed amount to the Division of Child and Family Services in quarterly installments that are due the first day of the first month of each calendar quarter.

4. The Administrator of the Division of Child and Family Services shall deposit the money received pursuant to subsection 3 in a separate account in the State General Fund. The money in the account may be withdrawn only by the Administrator for the operation of regional facilities for the detention of children.

5. Revenue raised by a county to pay the assessment required pursuant to subsection 1 is not subject to the limitations on revenue imposed pursuant to chapter 354 of NRS and must not be included in the calculation of those limitations.

6. The provisions of this section do not apply to a county whose population is 700,000 or more.

7. As used in this section, regional facility for the detention of children or regional facility does not include the institution in Lyon County known as Western Nevada Regional Youth Center.

(Added to NRS by 2003, 1085; A 2011, 1139)



NRS 62B.160 - Certain counties to pay assessment for operation of regional facilities for detention of children not supported by State.

1. Except as otherwise provided in subsection 5, each county shall pay an assessment for the operation of a regional facility for the detention of children that serves the county if the regional facility:

(a) Is operated by a county whose population is less than 700,000 or an administrative entity established pursuant to NRS 277.080 to 277.180, inclusive, by counties whose populations are less than 700,000 each;

(b) Is established by two or more counties pursuant to an interlocal agreement or by one county if the regional facility is operated pursuant to an interlocal agreement to benefit other counties; and

(c) Is not partially supported by the State of Nevada and does not receive money from the State of Nevada other than any fees paid to the regional facility for a child referred to the regional facility by the State of Nevada.

2. The administrator of a regional facility for the detention of children shall calculate the assessment owed by each county pursuant to subsection 1 on or before March 1 of each year for the ensuing fiscal year. The assessment owed by each county equals:

(a) For the first 2 years of operation of the regional facility, the total amount budgeted for the operation of the regional facility by the governing body of the county or other entity responsible for the operation of the regional facility, minus any money received from the State of Nevada to pay for fees for a child referred to the regional facility by the State of Nevada, divided by the total number of pupils in the preceding school year in all counties served by the regional facility and multiplied by the number of pupils in the preceding school year in the assessed county.

(b) For each year subsequent to the second year of operation of the regional facility, unless the counties served by the regional facility enter into an interlocal agreement to the contrary, the total of:

(1) The total amount budgeted for the operation of the regional facility by the governing body of the county or other entity responsible for the operation of the regional facility, minus any money received from the State of Nevada to pay for fees for a child referred to the regional facility by the State of Nevada, divided by the total number of pupils in the preceding school year in all counties served by the regional facility, multiplied by the number of pupils in the preceding school year in the assessed county and multiplied by one-fourth; and

(2) The total amount budgeted for the operation of the regional facility by the governing body of the county or other entity responsible for the operation of the regional facility, minus any money received from the State of Nevada to pay for fees for a child referred to the regional facility by the State of Nevada, divided by the total number of pupils who were served by the regional facility in the preceding school year from all counties served by the regional facility, multiplied by the number of pupils who were served by the regional facility in the preceding school year from the assessed county and multiplied by three-fourths.

3. Each county shall pay the assessment required pursuant to subsection 1 to the treasurer of the county if the regional facility is operated by a county or to the administrative entity responsible for the operation of the regional facility in quarterly installments that are due on the first day of the first month of each calendar quarter. The money must be accounted for separately and may only be withdrawn by the administrator of the regional facility.

4. The board of county commissioners of each county may pay the assessment from revenue raised by a tax levied pursuant to NRS 354.59818, any other available money, or a combination thereof.

5. The provisions of this section do not apply to a county whose population is 700,000 or more.

6. As used in this section, regional facility for the detention of children or regional facility does not include the institution in Douglas County known as China Spring Youth Camp.

(Added to NRS by 2003, 1085; A 2011, 1139)



NRS 62B.165 - Counties to pay assessment for activities of Youth Parole Bureau; approval for county to carry out provisions relating to parole; exemption from assessment.

1. Unless an exemption is approved pursuant to subsection 4, each county shall pay an assessment for the activities of the Youth Parole Bureau that are necessary to carry out the provisions of NRS 63.700 to 63.780, inclusive.

2. The assessment owed by each county equals the total amount budgeted by the Legislature for the operation of the Youth Parole Bureau, divided by the total number of pupils enrolled in grades 7 through 12 in public schools in this State in the preceding school year and multiplied by the number of pupils enrolled in grades 7 through 12 in public schools in the assessed county. The Administrator of the Division of Child and Family Services shall calculate the assessment owed by each county in June of each year for the ensuing fiscal year.

3. Each county must pay the assessed amount to the Division of Child and Family Services in quarterly installments that are due the first day of the first month of each calendar quarter.

4. A county may submit a proposal to the Governor for the county to carry out the provisions of NRS 63.700 to 63.780, inclusive, with respect to any child released from a state facility for the detention of children who resides within the county. If the Governor approves the proposal, the Governor must submit a recommendation to the Interim Finance Committee to exempt the county from the assessment required pursuant to subsection 1. The Interim Finance Committee, upon receiving the recommendation from the Governor, shall consider the proposal and determine whether to approve the exemption. In considering whether to approve the exemption, the Interim Finance Committee shall consider, among other things, the best interests of the State, the effect of the exemption and the intent of the Legislature in requiring the assessment to be paid by each county.

(Added to NRS by 2011, 2519)



NRS 62B.200 - Powers and duties of counties to provide facilities for detention of children and alternative programs.

1. The board of county commissioners:

(a) In a county whose population is 55,000 or more, shall provide a facility for the detention of children.

(b) In all other counties, may provide a facility for the detention of children.

2. The boards of county commissioners of two or more counties, without regard to the population of the counties, may provide a combined facility for the detention of children under terms agreed upon by the boards of county commissioners and the juvenile courts of the affected judicial districts.

3. In addition to any facilities for the detention of children, a board of county commissioners may establish or maintain programs which provide alternatives to placing a child in a facility for the detention of children.

(Added to NRS by 2003, 1084; A 2011, 1140)



NRS 62B.210 - Conduct and location of facilities for detention of children.

1. Any facility for the detention of children:

(a) Must be constructed and conducted as nearly like a home as possible;

(b) Must not be deemed to be or treated as a penal institution; and

(c) Except as otherwise provided in subsection 2, must not adjoin, be located on the same grounds as, or share common facilities or common grounds with a prison, an adult jail or an adult lockup.

2. If a facility for the detention of children complies with the provisions of 28 C.F.R. 31.303 relating to collocated facilities, the facility for the detention of children may adjoin, be located on the same grounds as, or share common facilities or common grounds with an adult jail or an adult lockup.

(Added to NRS by 2003, 1084)



NRS 62B.215 - Conditions and limitations on use of corrective room restriction by certain facilities for detention of children; reporting requirement.

1. A child who is detained in a local or regional facility for the detention of children may be subjected to corrective room restriction only if all other less-restrictive options have been exhausted and only for the purpose of:

(a) Modifying the negative behavior of the child;

(b) Holding the child accountable for a violation of a rule of the facility; or

(c) Ensuring the safety of the child, staff or others or ensuring the security of the facility.

2. Any action that results in corrective room restriction for more than 2 hours must be documented in writing and approved by a supervisor.

3. A local or regional facility for the detention of children shall conduct a safety and well-being check on a child subjected to corrective room restriction at least once every 10 minutes while the child is subjected to corrective room restriction.

4. A child may be subjected to corrective room restriction only for the minimum time required to address the negative behavior, rule violation or threat to the safety of the child, staff or others or to the security of the facility, and the child must be returned to the general population of the facility as soon as reasonably possible.

5. A child who is subjected to corrective room restriction for more than 24 hours must be provided:

(a) Not less than 1 hour of out-of-room, large muscle exercise each day, including, without limitation, access to outdoor recreation if weather permits;

(b) Access to the same meals and medical and mental health treatment, the same access to contact with parents or legal guardians, and the same access to legal assistance and educational services as is provided to children in the general population of the facility; and

(c) A review of the corrective room restriction status at least once every 24 hours. If, upon review, the corrective room restriction is continued, the continuation must be documented in writing, including, without limitation, an explanation as to why no other less-restrictive option is available.

6. A local or regional facility for the detention of children shall not subject a child to corrective room restriction for more than 72 consecutive hours.

7. A local or regional facility for the detention of children shall report monthly to the Juvenile Justice Programs Office of the Division of Child and Family Services the number of children who were subjected to corrective room restriction during that month and the length of time that each child was in corrective room restriction. Any incident that resulted in the use of corrective room restriction for 72 consecutive hours must be addressed in the monthly report, and the report must include the reason or reasons any attempt to return the child to the general population of the facility was unsuccessful.

8. As used in this section, corrective room restriction means the confinement of a child to his or her room as a disciplinary or protective action and includes, without limitation:

(a) Administrative seclusion;

(b) Behavioral room confinement;

(c) Corrective room rest; and

(d) Room confinement.

(Added to NRS by 2013, 1520)



NRS 62B.220 - Detention facility to develop and implement plan for care of children during disaster.

1. A facility for the detention of children to which a juvenile court commits a child shall develop and implement a plan for the care of children in the facility during disasters. The plan must be developed and implemented in accordance with the plans and regulations adopted pursuant to NRS 432.400 and 432.410.

2. As used in this section, disaster has the meaning ascribed to it in NRS 432.400.

(Added to NRS by 2011, 1778)



NRS 62B.230 - Restriction on use of restraints on child who is in labor, delivering her baby or recuperating from delivery.

1. No restraints of any kind may be used on a child who is in labor, delivering her baby or recuperating from delivery unless there are compelling reasons to believe that the child presents:

(a) A serious and immediate threat of harm to herself, staff or others; or

(b) A substantial flight risk and cannot be reasonably confined by other means.

2. If a child who is in labor, delivering her baby or recuperating from delivery is restrained, only the least restrictive restraints which are necessary to ensure safety and security may be used.

(Added to NRS by 2011, 308)



NRS 62B.240 - Adoption of certain policies relating to medical care and medications for children; employees to receive copy of policy.

1. A public or private institution or agency to which a juvenile court commits a child, including, without limitation, a facility for the detention of children, shall adopt a policy concerning the manner in which to:

(a) Document the orders of the treating physician of a child;

(b) Administer medication to a child;

(c) Store, handle and dispose of medication;

(d) Document the administration of medication and any errors in the administration of medication;

(e) Minimize errors in the administration of medication; and

(f) Address errors in the administration of medication.

2. Such an institution or agency shall ensure that each employee of the institution or agency who will administer medication to a child at the institution or agency receives a copy of and understands the policy adopted pursuant to subsection 1.

(Added to NRS by 2011, 1360)



NRS 62B.250 - Training required for certain employees; regulations.

1. A public or private institution or agency to which a juvenile court commits a child, including, without limitation, a facility for the detention of children, shall ensure that each employee who comes into direct contact with children who are in custody receives training within 30 days after employment and annually thereafter. Such training must include, without limitation, instruction concerning:

(a) Controlling the behavior of children;

(b) Policies and procedures concerning the use of force and restraint on children;

(c) The rights of children in the institution or agency;

(d) Suicide awareness and prevention;

(e) The administration of medication to children;

(f) Applicable state and federal constitutional and statutory rights of children in the institution or agency;

(g) Policies and procedures concerning other matters affecting the health, welfare, safety and civil and other rights of children in the institution or agency; and

(h) Such other matters as required by the Division of Child and Family Services.

2. The Division of Child and Family Services shall adopt regulations necessary to carry out the provisions of this section.

(Added to NRS by 2007, 1193)



NRS 62B.260 - Licensing authority defined.

As used in NRS 62B.260 to 62B.280, inclusive, licensing authority means the governmental entity which licenses and regulates a private institution to which a juvenile court commits a child, including without limitation, a facility for the detention of children.

(Added to NRS by 2011, 3549)



NRS 62B.265 - Provisions not applicable to certain private institutions.

The provisions of NRS 62B.260 to 62B.280, inclusive, do not apply to a private institution to which a juvenile court commits a child, including without limitation, a facility for the detention of children, if the private institution is required to comply with similar requirements as a condition for licensure in this State.

(Added to NRS by 2011, 3549)



NRS 62B.270 - Background investigation required; charge for investigation; periodic additional investigations.

1. A public institution or agency to which a juvenile court commits a child or the licensing authority of a private institution to which a juvenile court commits a child, including, without limitation, a facility for the detention of children, shall secure from appropriate law enforcement agencies information on the background and personal history of each employee of the institution or agency to determine whether the employee has been convicted of:

(a) Murder, voluntary manslaughter or mayhem;

(b) Any other felony involving the use of a firearm or other deadly weapon;

(c) Assault with intent to kill or to commit sexual assault or mayhem;

(d) Sexual assault, statutory sexual seduction, incest, lewdness, indecent exposure or any other sexually related crime;

(e) Abuse or neglect of a child or contributory delinquency;

(f) A violation of any federal or state law regulating the possession, distribution or use of any controlled substance or any dangerous drug as defined in chapter 454 of NRS;

(g) Abuse, neglect, exploitation or isolation of older persons or vulnerable persons, including, without limitation, a violation of any provision of NRS 200.5091 to 200.50995, inclusive, or a law of any other jurisdiction that prohibits the same or similar conduct; or

(h) Any offense involving fraud, theft, embezzlement, burglary, robbery, fraudulent conversion or misappropriation of property within the immediately preceding 7 years.

2. An employee of the public or private institution or agency must submit to the public institution or agency or the licensing authority, as applicable, two complete sets of fingerprints and written authorization to forward those fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for its report.

3. The public institution or agency or the licensing authority, as applicable, may exchange with the Central Repository or the Federal Bureau of Investigation any information concerning the fingerprints submitted.

4. The public institution or agency or the licensing authority, as applicable, may charge an employee investigated pursuant to this section for the reasonable cost of that investigation.

5. When a report from the Federal Bureau of Investigation is received by the Central Repository, the Central Repository shall immediately forward a copy of the report to the public institution or agency or the licensing authority, as applicable, for a determination of whether the employee has been convicted of a crime listed in subsection 1.

6. A person who is required to submit to an investigation required pursuant to this section shall not have contact with a child without supervision in a public or private institution or agency to which a juvenile court commits a child, including, without limitation, a facility for the detention of children, before the investigation of the background and personal history of the person has been conducted.

7. The public institution or agency or the licensing authority, as applicable, shall conduct an investigation of each employee of the institution or agency pursuant to this section at least once every 5 years after the initial investigation.

(Added to NRS by 2011, 3549)



NRS 62B.275 - Termination of employment for conviction of certain crimes; correction of information concerning conviction.

1. Upon receiving information from the Central Repository for Nevada Records of Criminal History pursuant to NRS 62B.270 or evidence from any other source that an employee of a public institution or agency to which a juvenile court commits a child or the licensing authority of a private institution to which a juvenile court commits a child, including, without limitation, a facility for the detention of children, has been convicted of a crime listed in NRS 62B.270:

(a) The public institution or agency shall terminate the employment of the employee after allowing the employee time to correct the information as required pursuant to subsection 2; or

(b) The licensing authority of the private institution shall inform the private institution of the receipt of the information or evidence, and the institution shall terminate the employment of the employee after allowing the employee time to correct the information as required pursuant to subsection 2.

2. If an employee believes that the information provided to the public institution or agency or the licensing authority by the Central Repository pursuant to NRS 62B.270 is incorrect, the employee must inform his or her employing institution or agency immediately. An institution or agency that is so informed shall give the employee a reasonable amount of time of not less than 30 days to correct the information.

3. During the period in which an employee seeks to correct information pursuant to subsection 2, it is within the discretion of the employing institution or agency whether to allow the employee to continue to work for the institution or agency, as applicable, except that the employee shall not have contact with a child in the institution or agency without supervision during such period.

(Added to NRS by 2011, 3550)



NRS 62B.280 - Maintenance of records.

1. Each public institution or agency to which a juvenile court commits a child and each licensing authority of a private institution to which a juvenile court commits a child, including, without limitation, a facility for the detention of children, and each licensing agency shall maintain accurate records of the information concerning an employee collected pursuant to NRS 62B.270 and 62B.275 for the period of the employee s employment with his or her employing institution or agency, including, without limitation:

(a) A copy of the fingerprints that were submitted to the Central Repository and a copy of the written authorization that was provided by the employee;

(b) Proof that the fingerprints of the employee were submitted to the Central Repository; and

(c) Any other documentation of the information collected pursuant to NRS 62B.270 and 62B.275.

2. The records maintained pursuant to subsection 1 must be:

(a) Maintained for the period of the employee s employment with his or her employing institution or agency; and

(b) Made available for inspection by the Division of Child and Family Services at any reasonable time, and copies thereof must be furnished to the Division upon request.

(Added to NRS by 2011, 3551)



NRS 62B.300 - Exercise of jurisdiction by district courts; district courts termed juvenile courts for that purpose.

The district courts:

1. To the extent specified in this title, shall have and exercise jurisdiction in all proceedings conducted pursuant to this title; and

2. When exercising jurisdiction pursuant to the provisions of this title, shall be termed juvenile courts.

(Added to NRS by 2003, 1027)



NRS 62B.310 - Exclusive jurisdiction; exceptions; powers of other courts.

1. If the juvenile court exercises jurisdiction over a child regarding any matter within the purview of this title, another court may not exercise jurisdiction over the child regarding that matter, unless the juvenile court:

(a) Certifies the child for proper criminal proceedings as an adult pursuant to the provisions of this title; or

(b) Transfers the case to another court pursuant to the provisions of this title.

2. The provisions of this title do not deprive another court of the right to determine:

(a) The custody of the child upon a writ of habeas corpus; or

(b) The custody or guardianship of the child in a case involving divorce or problems of domestic relations.

(Added to NRS by 2003, 1030)



NRS 62B.320 - Child in need of supervision. [Effective through December 31, 2014.]

1. Except as otherwise provided in this title, the juvenile court has exclusive original jurisdiction in proceedings concerning any child living or found within the county who is alleged or adjudicated to be in need of supervision because the child:

(a) Is subject to compulsory school attendance and is a habitual truant from school;

(b) Habitually disobeys the reasonable and lawful demands of the parent or guardian of the child and is unmanageable;

(c) Deserts, abandons or runs away from the home or usual place of abode of the child and is in need of care or rehabilitation;

(d) Uses an electronic communication device to transmit or distribute a sexual image of himself or herself to another person or to possess a sexual image in violation of NRS 200.737;

(e) Transmits or distributes an image of bullying committed against a minor in violation of NRS 200.900;

(f) Violates a county or municipal ordinance imposing a curfew on a child;

(g) Violates a county or municipal ordinance restricting loitering by a child; or

(h) Commits an offense related to tobacco.

2. A child who is subject to the jurisdiction of the juvenile court pursuant to this section must not be considered a delinquent child.

3. As used in this section:

(a) Bullying means a willful act which is written, verbal or physical, or a course of conduct on the part of one or more persons which is not otherwise authorized by law and which exposes a person one time or repeatedly and over time to one or more negative actions which is highly offensive to a reasonable person and:

(1) Is intended to cause or actually causes the person to suffer harm or serious emotional distress;

(2) Poses a threat of immediate harm or actually inflicts harm to another person or to the property of another person;

(3) Places the person in reasonable fear of harm or serious emotional distress; or

(4) Creates an environment which is hostile to a pupil by interfering with the education of the pupil.

(b) Electronic communication device has the meaning ascribed to it in NRS 200.737.

(c) Sexual image has the meaning ascribed to it in NRS 200.737.

(Added to NRS by 2003, 1028; A 2011, 1062; 2013, 713, 1527, 1635)

NRS 62B.320 Child in need of supervision. [Effective January 1, 2015.]

1. Except as otherwise provided in this title, the juvenile court has exclusive original jurisdiction in proceedings concerning any child living or found within the county who is alleged or adjudicated to be in need of supervision because the child:

(a) Is subject to compulsory school attendance and is a habitual truant from school;

(b) Habitually disobeys the reasonable and lawful demands of the parent or guardian of the child and is unmanageable;

(c) Deserts, abandons or runs away from the home or usual place of abode of the child and is in need of care or rehabilitation;

(d) Uses an electronic communication device to transmit or distribute a sexual image of himself or herself to another person or to possess a sexual image in violation of NRS 200.737;

(e) Transmits or distributes an image of bullying committed against a minor in violation of NRS 200.900;

(f) Violates a county or municipal ordinance imposing a curfew on a child;

(g) Violates a county or municipal ordinance restricting loitering by a child; or

(h) Commits an offense related to tobacco.

2. A child who is subject to the jurisdiction of the juvenile court pursuant to this section must not be considered a delinquent child.

3. The provisions of subsection 1 do not prohibit the imposition of administrative sanctions pursuant to NRS 392.148 against a child who is subject to compulsory school attendance and is a habitual truant from school.

4. As used in this section:

(a) Bullying means a willful act which is written, verbal or physical, or a course of conduct on the part of one or more persons which is not otherwise authorized by law and which exposes a person one time or repeatedly and over time to one or more negative actions which is highly offensive to a reasonable person and:

(1) Is intended to cause or actually causes the person to suffer harm or serious emotional distress;

(2) Poses a threat of immediate harm or actually inflicts harm to another person or to the property of another person;

(3) Places the person in reasonable fear of harm or serious emotional distress; or

(4) Creates an environment which is hostile to a pupil by interfering with the education of the pupil.

(b) Electronic communication device has the meaning ascribed to it in NRS 200.737.

(c) Sexual image has the meaning ascribed to it in NRS 200.737.

(Added to NRS by 2003, 1028; A 2011, 1062; 2013, 713, 1527, 1635, 2462, effective January 1, 2015)



NRS 62B.330 - Child alleged or adjudicated to have committed delinquent act; acts deemed not to be delinquent. [Effective through September 30, 2014.]

1. Except as otherwise provided in this title, the juvenile court has exclusive original jurisdiction over a child living or found within the county who is alleged or adjudicated to have committed a delinquent act.

2. For the purposes of this section, a child commits a delinquent act if the child:

(a) Violates a county or municipal ordinance other than those specified in paragraph (f) or (g) of subsection 1 of NRS 62B.320 or an offense related to tobacco;

(b) Violates any rule or regulation having the force of law; or

(c) Commits an act designated a criminal offense pursuant to the laws of the State of Nevada.

3. For the purposes of this section, each of the following acts shall be deemed not to be a delinquent act, and the juvenile court does not have jurisdiction over a person who is charged with committing such an act:

(a) Murder or attempted murder and any other related offense arising out of the same facts as the murder or attempted murder, regardless of the nature of the related offense.

(b) Sexual assault or attempted sexual assault involving the use or threatened use of force or violence against the victim and any other related offense arising out of the same facts as the sexual assault or attempted sexual assault, regardless of the nature of the related offense, if:

(1) The person was 16 years of age or older when the sexual assault or attempted sexual assault was committed; and

(2) Before the sexual assault or attempted sexual assault was committed, the person previously had been adjudicated delinquent for an act that would have been a felony if committed by an adult.

(c) An offense or attempted offense involving the use or threatened use of a firearm and any other related offense arising out of the same facts as the offense or attempted offense involving the use or threatened use of a firearm, regardless of the nature of the related offense, if:

(1) The person was 16 years of age or older when the offense or attempted offense involving the use or threatened use of a firearm was committed; and

(2) Before the offense or attempted offense involving the use or threatened use of a firearm was committed, the person previously had been adjudicated delinquent for an act that would have been a felony if committed by an adult.

(d) A felony resulting in death or substantial bodily harm to the victim and any other related offense arising out of the same facts as the felony, regardless of the nature of the related offense, if:

(1) The felony was committed on the property of a public or private school when pupils or employees of the school were present or may have been present, at an activity sponsored by a public or private school or on a school bus while the bus was engaged in its official duties; and

(2) The person intended to create a great risk of death or substantial bodily harm to more than one person by means of a weapon, device or course of action that would normally be hazardous to the lives of more than one person.

(e) A category A or B felony and any other related offense arising out of the same facts as the category A or B felony, regardless of the nature of the related offense, if the person was at least 16 years of age but less than 18 years of age when the offense was committed, and:

(1) The person is not identified by law enforcement as having committed the offense and charged before the person is at least 20 years, 3 months of age, but less than 21 years of age; or

(2) The person is not identified by law enforcement as having committed the offense until the person reaches 21 years of age.

(f) Any other offense if, before the offense was committed, the person previously had been convicted of a criminal offense.

(Added to NRS by 2003, 1029; A 2009, 50; 2013, 713, 1527)

NRS 62B.330 Child alleged or adjudicated to have committed delinquent act; acts deemed not to be delinquent. [Effective October 1, 2014.]

1. Except as otherwise provided in this title, the juvenile court has exclusive original jurisdiction over a child living or found within the county who is alleged or adjudicated to have committed a delinquent act.

2. For the purposes of this section, a child commits a delinquent act if the child:

(a) Violates a county or municipal ordinance other than those specified in paragraph (f) or (g) of subsection 1 of NRS 62B.320 or an offense related to tobacco;

(b) Violates any rule or regulation having the force of law; or

(c) Commits an act designated a criminal offense pursuant to the laws of the State of Nevada.

3. For the purposes of this section, each of the following acts shall be deemed not to be a delinquent act, and the juvenile court does not have jurisdiction over a person who is charged with committing such an act:

(a) Murder or attempted murder and any other related offense arising out of the same facts as the murder or attempted murder, regardless of the nature of the related offense, if the person was 16 years of age or older when the murder or attempted murder was committed.

(b) Sexual assault or attempted sexual assault involving the use or threatened use of force or violence against the victim and any other related offense arising out of the same facts as the sexual assault or attempted sexual assault, regardless of the nature of the related offense, if:

(1) The person was 16 years of age or older when the sexual assault or attempted sexual assault was committed; and

(2) Before the sexual assault or attempted sexual assault was committed, the person previously had been adjudicated delinquent for an act that would have been a felony if committed by an adult.

(c) An offense or attempted offense involving the use or threatened use of a firearm and any other related offense arising out of the same facts as the offense or attempted offense involving the use or threatened use of a firearm, regardless of the nature of the related offense, if:

(1) The person was 16 years of age or older when the offense or attempted offense involving the use or threatened use of a firearm was committed; and

(2) Before the offense or attempted offense involving the use or threatened use of a firearm was committed, the person previously had been adjudicated delinquent for an act that would have been a felony if committed by an adult.

(d) A felony resulting in death or substantial bodily harm to the victim and any other related offense arising out of the same facts as the felony, regardless of the nature of the related offense, if:

(1) The felony was committed on the property of a public or private school when pupils or employees of the school were present or may have been present, at an activity sponsored by a public or private school or on a school bus while the bus was engaged in its official duties; and

(2) The person intended to create a great risk of death or substantial bodily harm to more than one person by means of a weapon, device or course of action that would normally be hazardous to the lives of more than one person.

(e) A category A or B felony and any other related offense arising out of the same facts as the category A or B felony, regardless of the nature of the related offense, if the person was at least 16 years of age but less than 18 years of age when the offense was committed, and:

(1) The person is not identified by law enforcement as having committed the offense and charged before the person is at least 20 years, 3 months of age, but less than 21 years of age; or

(2) The person is not identified by law enforcement as having committed the offense until the person reaches 21 years of age.

(f) Any other offense if, before the offense was committed, the person previously had been convicted of a criminal offense.

(Added to NRS by 2003, 1029; A 2009, 50; 2013, 713, 1527, 2901, effective October 1, 2014)



NRS 62B.335 - Jurisdiction over adult charged with certain delinquent acts committed as child.

1. If:

(a) A person is charged with the commission of a delinquent act that occurred when the person was at least 16 years of age but less than 18 years of age;

(b) The delinquent act would have been a category A or B felony if committed by an adult;

(c) The person is identified by law enforcement as having committed the delinquent act before the person reaches 21 years of age; and

(d) The person is apprehended by law enforcement after the person reaches 21 years of age,

the juvenile court has jurisdiction over the person to conduct a hearing and make the determinations required by this section in accordance with the provisions of this section.

2. The juvenile court shall conduct a hearing to determine whether there is probable cause to believe that the person committed the delinquent act.

3. If the juvenile court determines that there is not probable cause to believe that the person committed the delinquent act, the juvenile court shall dismiss the charges and discharge the person.

4. If the juvenile court determines that there is probable cause to believe that the person committed the delinquent act, the juvenile court shall determine whether, based upon the interests of justice and the need for protection of the public, to:

(a) Dismiss the charges; or

(b) Transfer the case for proper criminal proceedings to any court that would have jurisdiction over the delinquent act if the delinquent act were committed by an adult.

5. In determining the interests of justice and the need for protection of the public, the juvenile court shall consider:

(a) The number, date, nature and gravity of the delinquent acts committed by the person.

(b) Whether the delinquent acts involved the use of a weapon, violence or infliction of serious bodily injury.

(c) The impact to any victim of the person.

(d) The extent to which the person has already received punishment, counseling, therapy or treatment after the commission of the delinquent acts, and the response of the person to any such punishment, counseling, therapy or treatment.

(e) The behavior of the person since the date on which the person committed the delinquent acts, including, without limitation, the character, maturity, educational progress and work history of the person.

(f) Any evidence that the person engaged in recent threats against any person or expressed the intent to commit a crime in the future.

(g) Psychological or psychiatric evidence that indicates a risk of recidivism.

(h) Any emotional or mental health condition that existed at the time of the commission of the delinquent act.

(i) Any physical conditions that minimize the risk of recidivism, including, without limitation, physical disability or illness.

(j) Any other factor the juvenile court finds relevant.

6. If the case is transferred for criminal proceedings pursuant to this section, the court shall also transfer any other related offense arising out of the same facts as the delinquent act, regardless of the nature of the related offense.

7. The court to which the case is transferred has original jurisdiction over the person.

8. A person held in custody pursuant to this section must be held in the state prison, a county or city jail or detention facility for adults and is entitled to bail as established in criminal proceedings.

(Added to NRS by 2009, 49)



NRS 62B.340 - Child who is on probation or who violates condition of parole.

The juvenile court has exclusive original jurisdiction over any child who is:

1. On probation; or

2. Released on parole from a state facility for the detention of children and who violates any condition of the child s parole.

(Added to NRS by 2003, 1029)



NRS 62B.350 - Adults; stepparents; rights and remedies of adults subject to jurisdiction.

1. The juvenile court has jurisdiction over adults to the extent that such jurisdiction is incidental and necessary to its jurisdiction over children.

2. A stepparent of a child is subject to the same court orders as a natural parent or adoptive parent of the child.

3. An adult who is subject to the jurisdiction of the juvenile court:

(a) Is subject to the provisions of NRS 62E.040; and

(b) Has available all the rights, remedies and writs guaranteed by the Constitution of the United States and the Constitution and the laws of this State to a defendant who is charged with having committed a criminal offense in this State.

(Added to NRS by 2003, 1032)



NRS 62B.360 - No jurisdiction over child subject to exclusive jurisdiction of Indian tribe.

The juvenile court does not have jurisdiction over a child who is subject to the exclusive jurisdiction of an Indian tribe.

(Added to NRS by 2003, 1028)



NRS 62B.370 - When court must transfer case to juvenile court.

1. Except as otherwise provided in this title, a court shall transfer a case and record to the juvenile court if, during the pendency of a proceeding involving a criminal offense, it is ascertained that the person who is charged with the offense was less than 18 years of age when the person allegedly committed the offense.

2. A court shall not transfer a case and record to the juvenile court if the proceeding involves a criminal offense:

(a) Excluded from the original jurisdiction of the juvenile court pursuant to NRS 62B.330; or

(b) Transferred to the court pursuant to NRS 62B.335.

3. A court making a transfer pursuant to this section shall:

(a) Order the child to be taken immediately to the place of detention designated by the juvenile court;

(b) Order the child to be taken immediately to appear before the juvenile court; or

(c) Release the child to the custody of a suitable person and order the child to be brought before the juvenile court at a time designated by the juvenile court.

(Added to NRS by 2003, 1030; A 2009, 51)



NRS 62B.380 - Transfer of cases involving minor traffic offenses to other courts.

1. If a child is charged with a minor traffic offense, the juvenile court may transfer the case and record to a Justice Court or municipal court if the juvenile court determines that the transfer is in the best interests of the child.

2. If a case is transferred pursuant to this section:

(a) The restrictions set forth in NRS 62C.030 are applicable in those proceedings; and

(b) A parent or guardian must accompany the child at all proceedings.

3. If the juvenile court transfers a case and record to a Justice Court or municipal court pursuant to this section, the Justice Court or municipal court may transfer the case and record back to the juvenile court with the consent of the juvenile court.

(Added to NRS by 2003, 1030)



NRS 62B.390 - Certification of child for criminal proceedings as adult. [Effective through September 30, 2014.]

1. Except as otherwise provided in subsection 2 and NRS 62B.400, upon a motion by the district attorney and after a full investigation, the juvenile court may certify a child for proper criminal proceedings as an adult to any court that would have jurisdiction to try the offense if committed by an adult, if the child:

(a) Is charged with an offense that would have been a felony if committed by an adult; and

(b) Was 14 years of age or older at the time the child allegedly committed the offense.

2. Except as otherwise provided in subsection 3, upon a motion by the district attorney and after a full investigation, the juvenile court shall certify a child for proper criminal proceedings as an adult to any court that would have jurisdiction to try the offense if committed by an adult, if the child:

(a) Is charged with:

(1) A sexual assault involving the use or threatened use of force or violence against the victim; or

(2) An offense or attempted offense involving the use or threatened use of a firearm; and

(b) Was 16 years of age or older at the time the child allegedly committed the offense.

3. The juvenile court shall not certify a child for criminal proceedings as an adult pursuant to subsection 2 if the juvenile court specifically finds by clear and convincing evidence that:

(a) The child is developmentally or mentally incompetent to understand the situation and the proceedings of the court or to aid the child s attorney in those proceedings; or

(b) The child has substance abuse or emotional or behavioral problems and the substance abuse or emotional or behavioral problems may be appropriately treated through the jurisdiction of the juvenile court.

4. If a child is certified for criminal proceedings as an adult pursuant to subsection 1 or 2, the juvenile court shall also certify the child for criminal proceedings as an adult for any other related offense arising out of the same facts as the offense for which the child was certified, regardless of the nature of the related offense.

5. If a child has been certified for criminal proceedings as an adult pursuant to subsection 1 or 2 and the child s case has been transferred out of the juvenile court:

(a) The court to which the case has been transferred has original jurisdiction over the child;

(b) The child may petition for transfer of the case back to the juvenile court only upon a showing of exceptional circumstances; and

(c) If the child s case is transferred back to the juvenile court, the juvenile court shall determine whether the exceptional circumstances warrant accepting jurisdiction.

(Added to NRS by 2003, 1030; A 2003, 1511; 2009, 238)

NRS 62B.390 Certification of child for criminal proceedings as adult. [Effective October 1, 2014.]

1. Except as otherwise provided in subsection 2 and NRS 62B.400, upon a motion by the district attorney and after a full investigation, the juvenile court may certify a child for proper criminal proceedings as an adult to any court that would have jurisdiction to try the offense if committed by an adult, if the child:

(a) Except as otherwise provided in paragraph (b), is charged with an offense that would have been a felony if committed by an adult and was 14 years of age or older at the time the child allegedly committed the offense; or

(b) Is charged with murder or attempted murder and was 13 years of age or older when the murder or attempted murder was committed.

2. Except as otherwise provided in subsection 3, upon a motion by the district attorney and after a full investigation, the juvenile court shall certify a child for proper criminal proceedings as an adult to any court that would have jurisdiction to try the offense if committed by an adult, if the child:

(a) Is charged with:

(1) A sexual assault involving the use or threatened use of force or violence against the victim; or

(2) An offense or attempted offense involving the use or threatened use of a firearm; and

(b) Was 16 years of age or older at the time the child allegedly committed the offense.

3. The juvenile court shall not certify a child for criminal proceedings as an adult pursuant to subsection 2 if the juvenile court specifically finds by clear and convincing evidence that:

(a) The child is developmentally or mentally incompetent to understand the situation and the proceedings of the court or to aid the child s attorney in those proceedings; or

(b) The child has substance abuse or emotional or behavioral problems and the substance abuse or emotional or behavioral problems may be appropriately treated through the jurisdiction of the juvenile court.

4. If a child is certified for criminal proceedings as an adult pursuant to subsection 1 or 2, the juvenile court shall also certify the child for criminal proceedings as an adult for any other related offense arising out of the same facts as the offense for which the child was certified, regardless of the nature of the related offense.

5. If a child has been certified for criminal proceedings as an adult pursuant to subsection 1 or 2 and the child s case has been transferred out of the juvenile court:

(a) The court to which the case has been transferred has original jurisdiction over the child;

(b) The child may petition for transfer of the case back to the juvenile court only upon a showing of exceptional circumstances; and

(c) If the child s case is transferred back to the juvenile court, the juvenile court shall determine whether the exceptional circumstances warrant accepting jurisdiction.

(Added to NRS by 2003, 1030; A 2003, 1511; 2009, 238; 2013, 2902, effective October 1, 2014)



NRS 62B.400 - Child who escapes or attempts escape from facility for detention of juveniles deemed escaped prisoner; when court may certify such child for criminal proceedings; when deemed delinquent act.

1. A child shall be deemed to be a prisoner who has escaped or attempted to escape from lawful custody in violation of NRS 212.090, and proceedings may be brought against the child pursuant to the provisions of this section, if the child:

(a) Is committed to or otherwise is placed in a public or private facility for the detention or correctional care of children, including, but not limited to, all state, regional and local facilities for the detention of children; and

(b) Escapes or attempts to escape from such a facility.

2. Upon a motion by the district attorney and after a full investigation, the juvenile court may certify the child for criminal proceedings as an adult pursuant to subsection 1 of NRS 62B.390 if the child was 14 years of age or older at the time of the escape or attempted escape and:

(a) The child was committed to or placed in the facility from which the child escaped or attempted to escape because the child had been charged with or had been adjudicated delinquent for an unlawful act that would have been a felony if committed by an adult; or

(b) The child or another person aiding the child used a dangerous weapon to facilitate the escape or attempted escape.

3. If the child is certified for criminal proceedings as an adult pursuant to subsection 2, the juvenile court shall also certify the child for criminal proceedings as an adult for any other related offense arising out of the same facts as the escape or attempted escape, regardless of the nature of the related offense.

4. If the child is not certified for criminal proceedings as an adult pursuant to subsection 2 or otherwise is not subject to the provisions of subsection 2, the escape or attempted escape shall be deemed to be a delinquent act, and proceedings may be brought against the child pursuant to the provisions of this title.

(Added to NRS by 2003, 1031)



NRS 62B.410 - Termination and retention of jurisdiction.

Except as otherwise provided in NRS 62F.110 and 62F.220, if a child is subject to the jurisdiction of the juvenile court, the juvenile court:

1. May terminate its jurisdiction concerning the child at any time, either on its own volition or for good cause shown; or

2. May retain jurisdiction over the child until the child reaches 21 years of age.

(Added to NRS by 2003, 1030)



NRS 62B.420 - Jurisdiction to enter civil judgments under certain circumstances; enforcement and collection of such judgments.

1. Except as otherwise provided in this subsection, if, pursuant to this title, a child or a parent or guardian of a child is ordered by the juvenile court to pay a fine, administrative assessment, fee or restitution or to make any other payment and the fine, administrative assessment, fee, restitution or other payment or any part of it remains unpaid after the time established by the juvenile court for its payment, the juvenile court may enter a civil judgment against the child or the parent or guardian of the child for the amount due in favor of the victim, the state or local entity to whom the amount is owed or both. The juvenile court may not enter a civil judgment against a person who is a child unless the person has attained the age of 18 years, the person is a child who is determined to be outside the jurisdiction of the juvenile court pursuant to NRS 62B.330 or 62B.335 or the person is a child who is certified for proper criminal proceedings as an adult pursuant to NRS 62B.390.

2. Notwithstanding the termination of the jurisdiction of the juvenile court pursuant to NRS 62B.410 or the termination of any period of supervision or probation ordered by the juvenile court, the juvenile court retains jurisdiction over any civil judgment entered pursuant to subsection 1 and retains jurisdiction over the person against whom a civil judgment is entered pursuant to subsection 1. The juvenile court may supervise the civil judgment and take any of the actions authorized by the laws of this State.

3. A civil judgment entered pursuant to subsection 1 may be enforced and renewed in the manner provided by law for the enforcement and renewal of a judgment for money rendered in a civil action.

4. If the juvenile court enters a civil judgment pursuant to subsection 1, the person or persons against whom the judgment is issued is liable for a collection fee, to be imposed by the juvenile court at the time the civil judgment is issued, of:

(a) Not more than $100, if the amount of the judgment is less than $2,000.

(b) Not more than $500, if the amount of the judgment is $2,000 or greater, but is less than $5,000.

(c) Ten percent of the amount of the judgment, if the amount of the judgment is $5,000 or greater.

5. In addition to attempting to collect the judgment through any other lawful means, a victim, a representative of the victim or a state or local entity that is responsible for collecting a civil judgment entered pursuant to subsection 1 may take any or all of the following actions:

(a) Except as otherwise provided in this paragraph, report the judgment to reporting agencies that assemble or evaluate information concerning credit. If the judgment was entered against a person who was less than 21 years of age at the time the judgment was entered, the judgment cannot be reported pursuant to this paragraph until the person reaches 21 years of age.

(b) Request that the juvenile court take appropriate action pursuant to subsection 6.

(c) Contract with a collection agency licensed pursuant to NRS 649.075 to collect the judgment and the collection fee. The collection agency must be paid as compensation for its services an amount not greater than the amount of the collection fee imposed pursuant to subsection 4, in accordance with the provisions of the contract.

6. If the juvenile court determines that a child or the parent or guardian of a child against whom a civil judgment has been entered pursuant to subsection 1 has failed to make reasonable efforts to satisfy the civil judgment, the juvenile court may take any of the following actions:

(a) Order the suspension of the driver s license of a child for a period not to exceed 1 year. If the child is already the subject of a court order suspending the driver s license of the child, the juvenile court may order the additional suspension to apply consecutively with the previous order. At the time the juvenile court issues an order suspending the driver s license of a child pursuant to this paragraph, the juvenile court shall require the child to surrender to the juvenile court all driver s licenses then held by the child. The juvenile court shall, within 5 days after issuing the order, forward to the Department of Motor Vehicles the licenses, together with a copy of the order. The Department of Motor Vehicles shall report a suspension pursuant to this paragraph to an insurance company or its agent inquiring about the driving record of a child, but such a suspension must not be considered for the purpose of rating or underwriting.

(b) If a child does not possess a driver s license, prohibit the child from applying for a driver s license for a period not to exceed 1 year. If the child is already the subject of a court order delaying the issuance of a license to drive, the juvenile court may order any additional delay in the ability of the child to apply for a driver s license to apply consecutively with the previous order. At the time the juvenile court issues an order pursuant to this paragraph delaying the ability of a child to apply for a driver s license, the juvenile court shall, within 5 days after issuing the order, forward to the Department of Motor Vehicles a copy of the order.

(c) If the civil judgment was issued for a delinquent fine or administrative assessment, order the confinement of the person in the appropriate prison, jail or detention facility, as provided in NRS 176.065 and 176.075.

(d) Enter a finding of contempt against a child or the parent or guardian of a child and punish the child or the parent or guardian for contempt in the manner provided in NRS 62E.040. A person who is indigent may not be punished for contempt pursuant to this subsection.

7. Money collected from a collection fee imposed pursuant to subsection 4 must be deposited and used in the manner set forth in subsection 4 of NRS 176.064.

8. If the juvenile court enters a civil judgment pursuant to subsection 1 and the person against whom the judgment is entered is convicted of a crime before he or she satisfies the civil judgment, the court sentencing the person for that crime shall include in the sentence the civil judgment or such portion of the civil judgment that remains unpaid.

(Added to NRS by 2013, 532)






Chapter 62C - Procedure Before Adjudication

NRS 62C.010 - Grounds for taking child into custody; notification of parent or guardian of child and probation officer; release or further detention of child.

Except as otherwise provided in this title and NRS 484C.160:

1. A peace officer or probation officer may take into custody any child:

(a) Who the officer has probable cause to believe is violating or has violated any state or local law, ordinance, or rule or regulation having the force of law; or

(b) Whose conduct indicates that the child is in need of supervision.

2. If a child is taken into custody:

(a) The officer shall, without undue delay, attempt to notify, if known, the parent or guardian of the child;

(b) The facility in which the child is detained shall, without undue delay:

(1) Notify a probation officer; and

(2) Attempt to notify, if known, the parent or guardian of the child if such notification was not accomplished pursuant to paragraph (a); and

(c) Unless it is impracticable or inadvisable or has been otherwise ordered by the juvenile court, the child must be released to the custody of a parent or guardian or another responsible adult who has signed a written agreement to bring the child before the juvenile court at a time stated in the agreement or as the juvenile court may direct. The written agreement must be submitted to the juvenile court as soon as possible. If the person fails to produce the child at the time stated in the agreement or upon a summons from the juvenile court, a writ may be issued for the attachment of the person or of the child requiring that the person or child, or both, be brought before the juvenile court at a time stated in the writ.

3. If a child who is taken into custody is not released pursuant to subsection 2:

(a) The child must be taken without unnecessary delay to:

(1) The juvenile court; or

(2) The place of detention designated by the juvenile court and, as soon as possible thereafter, the fact of detention must be reported to the juvenile court; and

(b) Pending further disposition of the case, the juvenile court may order that the child be:

(1) Released to the custody of a parent or guardian or another person appointed by the juvenile court;

(2) Detained in a place designated by the juvenile court, subject to further order of the juvenile court; or

(3) Conditionally released for supervised detention at the home of the child in lieu of detention at a facility for the detention of children. The supervised detention at the home of the child may include electronic surveillance of the child.

4. In determining whether to release a child pursuant to this section to a person other than a parent or guardian, the juvenile court shall give preference to any person who is related to the child within the fifth degree of consanguinity if the juvenile court finds that the person is suitable and able to provide proper care and guidance for the child.

(Added to NRS by 2003, 1054; A 2009, 217)



NRS 62C.020 - Conditions and limitations on releasing child who is detained for committing certain acts involving domestic violence, stalking, aggravated stalking, harassment or sexual assault.

1. A child must not be released from custody sooner than 12 hours after the child is taken into custody if the child is taken into custody for committing a battery that constitutes domestic violence pursuant to NRS 33.018, unless the peace officer or probation officer who has taken the child into custody determines that the child does not otherwise meet the criteria for secure detention and:

(a) Respite care or another out-of-home alternative to secure detention is available for the child;

(b) An out-of-home alternative to secure detention is not necessary to protect the victim from injury; or

(c) Family services are available to maintain the child in the home and the parents or guardians of the child agree to receive those family services and to allow the child to return to the home.

2. A child must not be released from custody sooner than 12 hours after the child is taken into custody if the child is taken into custody for violating a temporary or extended order for protection against domestic violence issued pursuant to NRS 33.017 to 33.100, inclusive, or for violating a restraining order or injunction that is in the nature of a temporary or extended order for protection against domestic violence issued in an action or proceeding brought pursuant to title 11 of NRS, or for violating a temporary or extended order for protection against stalking, aggravated stalking or harassment issued pursuant to NRS 200.591 or for violating a temporary or extended order for protection against sexual assault issued pursuant to NRS 200.378 and:

(a) The peace officer or probation officer who has taken the child into custody determines that such a violation is accompanied by a direct or indirect threat of harm;

(b) The child has previously violated a temporary or extended order for protection of the type for which the child has been taken into custody; or

(c) At the time of the violation or within 2 hours after the violation, the child has:

(1) A concentration of alcohol of 0.08 or more in his or her blood or breath; or

(2) An amount of a prohibited substance in his or her blood or urine that is equal to or greater than the amount set forth in subsection 3 of NRS 484C.110.

3. For the purposes of this section, an order or injunction is in the nature of a temporary or extended order for protection against domestic violence if it grants relief that might be given in a temporary or extended order issued pursuant to NRS 33.017 to 33.100, inclusive.

(Added to NRS by 2003, 1055; A 2007, 158, 1014; 2009, 233)



NRS 62C.030 - Conditions and limitations on detaining child in certain facilities; temporary placement of child excluded from jurisdiction of juvenile court or certified for criminal proceedings as adult.

1. If a child is not alleged to be delinquent or in need of supervision, the child must not, at any time, be confined or detained in:

(a) A facility for the secure detention of children; or

(b) Any police station, lockup, jail, prison or other facility in which adults are detained or confined.

2. If a child is alleged to be delinquent or in need of supervision, the child must not, before disposition of the case, be detained in a facility for the secure detention of children unless there is probable cause to believe that:

(a) If the child is not detained, the child is likely to commit an offense dangerous to the child or to the community, or likely to commit damage to property;

(b) The child will run away or be taken away so as to be unavailable for proceedings of the juvenile court or to its officers;

(c) The child was taken into custody and brought before a probation officer pursuant to a court order or warrant; or

(d) The child is a fugitive from another jurisdiction.

3. If a child is less than 18 years of age, the child must not, at any time, be confined or detained in any police station, lockup, jail, prison or other facility where the child has regular contact with any adult who is confined or detained in the facility and who has been convicted of a criminal offense or charged with a criminal offense, unless:

(a) The child is alleged to be delinquent;

(b) An alternative facility is not available; and

(c) The child is separated by sight and sound from any adults who are confined or detained in the facility.

4. During the pendency of a proceeding involving:

(a) A criminal offense excluded from the original jurisdiction of the juvenile court pursuant to NRS 62B.330; or

(b) A child who is certified for criminal proceedings as an adult pursuant to NRS 62B.390,

a child may petition the juvenile court for temporary placement in a facility for the detention of children.

(Added to NRS by 2003, 1055; A 2013, 2903)



NRS 62C.035 - Screening required for child detained in facility for detention of children; time and method for conducting screening.

1. Each child who is taken into custody by a peace officer or probation officer and detained in a local facility for the detention of children or a regional facility for the detention of children while awaiting a detention hearing pursuant to NRS 62C.040 or 62C.050 must be screened to determine whether the child is in need of mental health services or is an abuser of alcohol or drugs.

2. The facility in which the child is detained shall cause the screening required pursuant to subsection 1 to be conducted as soon as practicable after the child has been detained in the facility.

3. The method for conducting the screening required pursuant to subsection 1 must satisfy the requirements of NRS 62E.516.

(Added to NRS by 2005, 1035)



NRS 62C.040 - Detention hearing required for child alleged to be delinquent within certain period; written consent of juvenile court required for release after such hearing.

1. If a child who is alleged to be delinquent is taken into custody and detained, the child must be given a detention hearing before the juvenile court:

(a) Not later than 24 hours after the child submits a written application;

(b) In a county whose population is less than 100,000, not later than 24 hours after the commencement of detention at a police station, lockup, jail, prison or other facility in which adults are detained or confined;

(c) In a county whose population is 100,000 or more, not later than 6 hours after the commencement of detention at a police station, lockup, jail, prison or other facility in which adults are detained or confined; or

(d) Not later than 72 hours after the commencement of detention at a facility in which adults are not detained or confined,

whichever occurs first, excluding Saturdays, Sundays and holidays.

2. A child must not be released after a detention hearing without the written consent of the juvenile court.

(Added to NRS by 2003, 1056)



NRS 62C.050 - Release of child alleged to be in need of supervision required within certain period; exceptions.

1. Except as otherwise provided in this section, if a child who is alleged to be in need of supervision is taken into custody and detained, the child must be released not later than 24 hours, excluding Saturdays, Sundays and holidays, after the child s initial contact with a peace officer or probation officer to:

(a) A parent or guardian of the child;

(b) Any other person who is able to provide adequate care and supervision for the child; or

(c) Shelter care.

2. A child does not have to be released pursuant to subsection 1 if the juvenile court:

(a) Holds a detention hearing;

(b) Determines that the child:

(1) Has threatened to run away from home or from the shelter;

(2) Is accused of violent behavior at home; or

(3) Is accused of violating the terms of a supervision and consent decree; and

(c) Determines that the child needs to be detained to make an alternative placement for the child.

The child may be detained for an additional 24 hours but not more than 48 hours after the detention hearing, excluding Saturdays, Sundays and holidays.

3. A child does not have to be released pursuant to this section if the juvenile court:

(a) Holds a detention hearing; and

(b) Determines that the child:

(1) Is a ward of a federal court or held pursuant to a federal statute;

(2) Has run away from another state and a jurisdiction within that state has issued a want, warrant or request for the child; or

(3) Is accused of violating a valid court order.

The child may be detained for an additional period as necessary for the juvenile court to return the child to the jurisdiction from which the child originated or to make an alternative placement for the child.

4. For the purposes of this section, an alternative placement must be in a facility in which there are no physical restraining devices or barriers.

(Added to NRS by 2003, 1056)



NRS 62C.060 - Custody and detention of child alleged to have committed offense involving firearm; conditions and limitations on release of child; test of child for use of controlled substances; evaluation of child by qualified professional; immunity for statements made during evaluation.

1. If a child is taken into custody for an unlawful act that involves the possession, use or threatened use of a firearm, the child must not be released before a detention hearing is held pursuant to NRS 62C.040.

2. At the detention hearing, the juvenile court shall, if the child was taken into custody for:

(a) Carrying or possessing a firearm while on the property of the Nevada System of Higher Education, a private or public school or child care facility, or while in a vehicle of a private or public school or child care facility, order the child to:

(1) Be evaluated by a qualified professional; and

(2) Submit to a test to determine whether the child is using any controlled substance.

(b) Committing an unlawful act involving a firearm other than the act described in paragraph (a), determine whether to order the child to be evaluated by a qualified professional.

3. If the juvenile court orders the child to be evaluated by a qualified professional or to submit to a test to determine whether the child is using any controlled substance, the evaluation or the results from the test must be completed not later than 14 days after the detention hearing. Until the evaluation or the test is completed, the child must be:

(a) Detained at a facility for the detention of children; or

(b) Placed under a program of supervision in the home of the child that may include electronic surveillance of the child.

4. If a child is evaluated by a qualified professional pursuant to this section, the statements made by the child to the qualified professional during the evaluation and any evidence directly or indirectly derived from those statements may not be used for any purpose in a proceeding which is conducted to prove that the child committed a delinquent act or criminal offense. The provisions of this subsection do not prohibit the district attorney from proving that the child committed a delinquent act or criminal offense based upon evidence obtained from sources or by means that are independent of the statements made by the child to the qualified professional during the evaluation.

5. As used in this section, child care facility has the meaning ascribed to it in paragraph (a) of subsection 5 of NRS 202.265.

(Added to NRS by 2003, 1057; A 2007, 1915; 2011, 599)



NRS 62C.070 - Citation for traffic offense.

1. If a child is stopped by a peace officer for a violation of any traffic law or ordinance which is punishable as a misdemeanor, the peace officer may prepare and issue a traffic citation pursuant to the same criteria as would apply to an adult violator.

2. If a child who is issued a traffic citation executes a written promise to appear in court by signing the citation, the officer:

(a) Shall deliver a copy of the citation to the child; and

(b) Shall not take the child into physical custody for the violation.

(Added to NRS by 2003, 1057)



NRS 62C.075 - Citation for offense related to tobacco.

1. If a child is stopped or otherwise detained by a peace officer for an offense related to tobacco, the peace officer may prepare and issue a citation in the same manner in which a traffic citation is prepared and issued pursuant to NRS 62C.070.

2. If a child who is issued a citation for an offense related to tobacco executes a written promise to appear in court by signing the citation, the peace officer:

(a) Shall deliver a copy of the citation to the child; and

(b) Shall not take the child into physical custody for the violation.

3. A citation for an offense related to tobacco may be issued to a child who is an occupant of a vehicle pursuant to this section only if the violation is discovered when the vehicle is halted or its driver is arrested for another alleged violation or offense.

(Added to NRS by 2013, 1528)



NRS 62C.100 - Referral of complaint to probation officer; preliminary inquiry and recommendation by probation officer; powers and duties of district attorney concerning approval and filing of petition; release of child if petition not approved or timely filed.

1. When a complaint is made alleging that a child is delinquent or in need of supervision:

(a) The complaint must be referred to a probation officer of the appropriate county; and

(b) The probation officer shall conduct a preliminary inquiry to determine whether the best interests of the child or of the public:

(1) Require that a petition be filed; or

(2) Would better be served by placing the child under informal supervision pursuant to NRS 62C.200.

2. If, after conducting the preliminary inquiry, the probation officer recommends the filing of a petition, the district attorney shall determine whether to file the petition.

3. If, after conducting the preliminary inquiry, the probation officer does not recommend the filing of a petition or that the child be placed under informal supervision, the probation officer must notify the complainant regarding the complainant s right to seek a review of the complaint by the district attorney.

4. If the complainant seeks a review of the complaint by the district attorney, the district attorney shall:

(a) Review the facts presented by the complainant;

(b) Consult with the probation officer; and

(c) File the petition with the juvenile court if the district attorney believes that the filing of the petition is necessary to protect the interests of the child or of the public.

5. The determination of the district attorney concerning whether to file the petition is final.

6. Except as otherwise provided in NRS 62C.060, if a child is in detention or shelter care, the child must be released immediately if a petition alleging that the child is delinquent or in need of supervision is not:

(a) Approved by the district attorney; or

(b) Filed within 4 days after the date the complaint was referred to the probation officer, excluding Saturdays, Sundays and holidays, except that the juvenile court may, for good cause shown by the district attorney, allow an additional 4 days for the filing of the petition, excluding Saturdays, Sundays and holidays.

(Added to NRS by 2003, 1048; A 2013, 714)



NRS 62C.110 - Petition: Signature; verification; contents.

1. Before a petition alleging delinquency or need of supervision or a petition for revocation may be filed with the juvenile court, the district attorney must prepare and sign the petition. The district attorney shall represent the petitioner in all proceedings.

2. The petition must be:

(a) Entitled, In the Matter of ................, a child ; and

(b) Verified by the person who signs it.

3. The petition must set forth specifically:

(a) The facts which bring the child within the jurisdiction of the juvenile court and the date when delinquency occurred or need of supervision arose.

(b) The name, date of birth and address of the residence of the child.

(c) The name and address of the residence of the parent or guardian of the child. If the parent or guardian of the child does not reside or cannot be found within this State, or if the address of the parent or guardian is unknown:

(1) The name of any known adult relative residing within this State; or

(2) If no known adult relative resides within this State, the known adult relative residing nearest to the juvenile court.

(d) The name and address of the spouse of the child, if any.

(e) Whether the child is in custody and, if so, the place of detention and the time the child was taken into custody.

4. If any of the facts required by subsection 3 are not known, the petition must so state.

5. In addition to the information required pursuant to this section, a petition alleging that a child is in need of supervision must contain the following information regarding efforts made to modify the behavior of the child:

(a) A list of the local programs to which the child was referred; and

(b) Other efforts taken in the community.

The provisions of this subsection do not apply to a child who is alleged to be in need of supervision because the child is a habitual truant.

(Added to NRS by 2003, 1049)



NRS 62C.120 - Petition alleging that child committed certain sexual or violent acts: District attorney required to provide certain documentation to victim.

1. If a petition filed pursuant to the provisions of this title contains allegations that a child committed an unlawful act which would have been a sexual offense if committed by an adult or which involved the use or threatened use of force or violence against the victim, the district attorney shall provide to the victim and, if the victim is less than 18 years of age, to the parent or guardian of the victim, as soon as practicable after the petition is filed, documentation that includes:

(a) A form advising the victim and the parent or guardian of the victim of their rights pursuant to the provisions of this title; and

(b) The form or procedure that must be used to request disclosure pursuant to NRS 62D.440.

2. As used in this section, sexual offense means:

(a) Sexual assault pursuant to NRS 200.366;

(b) Battery with intent to commit sexual assault pursuant to NRS 200.400;

(c) An offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive;

(d) Open or gross lewdness pursuant to NRS 201.210;

(e) Indecent or obscene exposure pursuant to NRS 201.220;

(f) Lewdness with a child pursuant to NRS 201.230;

(g) Sexual penetration of a dead human body pursuant to NRS 201.450;

(h) Luring a child or person with mental illness pursuant to NRS 201.560, if punishable as a felony; or

(i) An attempt to commit an offense listed in this subsection.

(Added to NRS by 2003, 1050; A 2003, 1378)



NRS 62C.200 - Informal supervision by probation officer: Conditions for placement; written agreement; duration; effect on filing petition.

1. When a complaint is made alleging that a child is delinquent or in need of supervision, the child may be placed under the informal supervision of a probation officer if:

(a) The child voluntarily admits participation in the acts alleged in the complaint; and

(b) The district attorney gives written approval for placement of the child under informal supervision, if any of the acts alleged in the complaint are unlawful acts that would have constituted a gross misdemeanor or felony if committed by an adult.

2. If the probation officer recommends placing the child under informal supervision, the probation officer must advise the child and the parent or guardian of the child that they may refuse informal supervision.

3. The child must enter into an agreement for informal supervision voluntarily and intelligently:

(a) With the advice of the attorney for the child; or

(b) If the child is not represented by an attorney, with the consent of the parent or guardian of the child.

4. If the child is placed under informal supervision:

(a) The terms and conditions of the agreement for informal supervision must be stated clearly in writing. The terms and conditions of the agreement may include, but are not limited to, the requirements set forth in NRS 62C.210.

(b) The agreement must be signed by all parties.

(c) A copy of the agreement must be given to:

(1) The child;

(2) The parent or guardian of the child;

(3) The attorney for the child, if any; and

(4) The probation officer, who shall retain a copy in the probation officer s file for the case.

5. The period of informal supervision must not exceed 180 days. The child and the parent or guardian of the child may terminate the agreement at any time by requesting the filing of a petition for formal adjudication.

6. The district attorney may not file a petition against the child based on any acts for which the child was placed under informal supervision unless the district attorney files the petition not later than 180 days after the date the child entered into the agreement for informal supervision. If the district attorney files a petition against the child within that period, the child may withdraw the admission that the child made pursuant to subsection 1.

7. If the child successfully completes the terms and conditions of the agreement for informal supervision, the juvenile court may dismiss any petition filed against the child that is based on any acts for which the child was placed under informal supervision.

(Added to NRS by 2003, 1050)



NRS 62C.210 - Informal supervision by probation officer: Agreement may require community service, restitution and completion of program of cognitive training and human development.

1. An agreement for informal supervision may require the child to:

(a) Perform community service, provide restitution to any victim of the acts for which the child was referred to the probation officer or make a monetary contribution to a restitution contribution fund established pursuant to NRS 62E.175;

(b) Participate in a program of restitution through work that is established pursuant to NRS 62E.580 if the child:

(1) Is 14 years of age or older;

(2) Has never been found to be within the purview of this title for an unlawful act that involved the use or threatened use of force or violence against a victim and has never been found to have committed such an unlawful act in any other jurisdiction, unless the probation officer determines that the child would benefit from the program;

(3) Is required to provide restitution to a victim; and

(4) Voluntarily agrees to participate in the program of restitution through work;

(c) Complete a program of cognitive training and human development pursuant to NRS 62E.220 if:

(1) The child has never been found to be within the purview of this title; and

(2) The unlawful act for which the child is found to be within the purview of this title did not involve the use or threatened use of force or violence against a victim; or

(d) Engage in any combination of the activities set forth in this subsection.

2. If the agreement for informal supervision requires the child to participate in a program of restitution through work or complete a program of cognitive training and human development, the agreement may also require any or all of the following, in the following order of priority if practicable:

(a) The child or the parent or guardian of the child, or both, to the extent of their financial ability, to pay the costs associated with the participation of the child in the program, including, but not limited to:

(1) A reasonable sum of money to pay for the cost of policies of insurance against liability for personal injury and damage to property during those periods in which the child participates in the program or performs work; and

(2) In the case of a program of restitution through work, for industrial insurance, unless the industrial insurance is provided by the employer for which the child performs the work; or

(b) The child to work on projects or perform community service for a period that reflects the costs associated with the participation of the child in the program.

(Added to NRS by 2003, 1051; A 2003, 347; 2013, 534)



NRS 62C.220 - Report by probation officer concerning cases involving informal supervision.

Upon the request of the juvenile court, a probation officer shall file with the juvenile court a report of:

1. The number of children placed under informal supervision during the previous year;

2. The conditions imposed in each case; and

3. The number of cases that were successfully completed without the filing of a petition.

(Added to NRS by 2003, 1052)



NRS 62C.230 - Court referral for informal supervision or court supervision pursuant to supervision and consent decree; effect of successful completion of supervision and consent decree.

1. If the district attorney files a petition with the juvenile court, the juvenile court may:

(a) Dismiss the petition without prejudice and refer the child to the probation officer for informal supervision pursuant to NRS 62C.200; or

(b) Place the child under the supervision of the juvenile court pursuant to a supervision and consent decree, without a formal adjudication of delinquency, if the juvenile court receives:

(1) The recommendation of the probation officer;

(2) The written approval of the district attorney; and

(3) The written consent and approval of the child and the parent or guardian of the child.

2. If a child is placed under the supervision of the juvenile court pursuant to a supervision and consent decree, the juvenile court may dismiss the petition if the child successfully completes the terms and conditions of the supervision and consent decree.

3. If the petition is dismissed pursuant to subsection 2:

(a) The child may respond to any inquiry concerning the proceedings and events which brought about the proceedings as if they had not occurred; and

(b) The records concerning a supervision and consent decree may be considered in a subsequent proceeding before the juvenile court regarding that child.

(Added to NRS by 2003, 1052)



NRS 62C.300 - Summons: Persons to whom issued; contents; not required with voluntary appearance.

1. After a petition has been filed and after such further investigation as the juvenile court may direct, the juvenile court shall direct the clerk of the court to issue a summons that:

(a) Requires the person who has care and custody of the child to:

(1) Appear personally; and

(2) Bring the child before the juvenile court at the time and place stated in the summons;

(b) Informs the person who has care and custody of the child of the child s right to be represented by an attorney at the initial hearing, as provided in NRS 62D.030; and

(c) Has a copy of the petition attached.

2. If the person summoned pursuant to subsection 1 is not the parent or guardian of the child, the clerk of the court must notify the parent or guardian by a similar summons of:

(a) The pendency of the case; and

(b) The time and place for the proceeding involving the child.

3. The juvenile court may direct the clerk of the court to issue a summons requiring the appearance of any other person whose presence at the proceeding is necessary, as determined by the juvenile court.

4. The clerk of the court is not required to issue a summons if the person to be summoned voluntarily appears.

5. If, based on the condition or surroundings of the child, the juvenile court determines that it is in the best interests of the child or the public to require the appropriate agency of the judicial district or the Division of Child and Family Services to assume care and custody of the child, the juvenile court may order, by endorsement upon the summons, that the person serving the summons deliver the child to a probation officer for placement with a suitable person or in an appropriate facility where the child must remain until further order of the juvenile court.

(Added to NRS by 2003, 1052)



NRS 62C.310 - Service of summons.

1. Except as otherwise provided in this section, a summons must be served personally by the delivery of a true copy to the person summoned.

2. If the juvenile court determines that it is impracticable to serve a summons personally, the juvenile court may order the summons to be served by:

(a) Registered mail or certified mail addressed to the last known address; or

(b) Publication,

or both.

3. The service of a summons is sufficient to confer jurisdiction if the summons is served at least 48 hours before the time fixed in the summons for its return.

4. Any person over 18 years of age may serve any summons, process or notice required by the provisions of this title.

5. The county shall pay all necessary expenses for the service of any summons, process or notice required by the provisions of this title.

(Added to NRS by 2003, 1053)



NRS 62C.320 - When writ of attachment of person may issue; penalty for violation.

1. The juvenile court may issue a writ for the attachment of a child or the parent or guardian of the child, or both, and command a probation officer or peace officer to bring before the juvenile court, at the time and place stated, the person or persons named in the writ if:

(a) A summons cannot be served;

(b) The person or persons served fail to obey the summons; or

(c) The juvenile court determines that:

(1) The service will be ineffectual; or

(2) The welfare of the child requires that the child be brought immediately into the custody of the juvenile court.

2. A person who violates a writ or any order of the juvenile court issued pursuant to this section may be punished for contempt.

(Added to NRS by 2003, 1053)



NRS 62C.330 - Extradition of child.

1. If a child commits a criminal offense in this State and the child flees to another state, the Governor shall request extradition of the child from the other state to this State according to the other state s procedure for the extradition of adults.

2. If a child commits a criminal offense in another state and the child flees to this State, the child may be extradited to the other state in accordance with the provisions of NRS 179.177 to 179.235, inclusive, except that while the child is awaiting extradition, the child must be detained in a facility for the detention of children if space is available.

(Added to NRS by 2003, 1054)



NRS 62C.400 - Department of juvenile services to provide certain information to juvenile court and school district concerning child who engaged in bullying or cyber-bullying.

1. If a department of juvenile services determines that a child who is currently enrolled in school unlawfully engaged in bullying or cyber-bullying, the department shall provide the information specified in subsection 2 to the juvenile court in the judicial district in which the child resides and to the school district in which the child is currently enrolled.

2. The information required to be provided pursuant to subsection 1 must include:

(a) The name of the child;

(b) The name of the person who was the subject of the bullying or cyber-bullying; and

(c) A description of any bullying or cyber-bullying committed by the child against the other person.

3. As used in this section:

(a) Bullying has the meaning ascribed to it in NRS 388.122.

(b) Cyber-bullying has the meaning ascribed to it in NRS 388.123.

(Added to NRS by 2013, 1637)






Chapter 62D - Procedure in Juvenile Proceedings

NRS 62D.010 - Manner for conducting proceedings; proceeding open to public; exception.

1. Each proceeding conducted pursuant to the provisions of this title:

(a) Is not criminal in nature.

(b) Must be heard separately from the trial of cases against adults.

(c) Must be heard without a jury.

(d) May be conducted in an informal manner.

(e) May be held at a facility for the detention of children or elsewhere at the discretion of the juvenile court.

(f) Does not require stenographic notes or any other transcript of the proceeding unless ordered by the juvenile court.

2. Except as otherwise provided in this subsection, each proceeding conducted pursuant to the provisions of this title must be open to the public. If the juvenile court determines that all or part of the proceeding must be closed to the public because the closure is in the best interests of the child or the public:

(a) The public must be excluded; and

(b) The juvenile court may order that only those persons who have a direct interest in the case may be admitted. The juvenile court may determine that a victim or any member of the victim s family is a person who has a direct interest in the case and may be admitted.

(Added to NRS by 2003, 1057)



NRS 62D.020 - Prosecution for same offense in another proceeding prohibited.

1. If a child is prosecuted for an offense in a juvenile proceeding, the child may not be prosecuted again for the same offense in another juvenile proceeding or in a criminal proceeding as an adult.

2. For the purposes of this section:

(a) A child is prosecuted for an offense in a juvenile proceeding if:

(1) The district attorney files a petition against the child pursuant to the provisions of this title alleging that the child committed a delinquent act; and

(2) The juvenile court accepts the child s admission of the facts alleged in the petition or, at an adjudicatory hearing to determine culpability, the juvenile court begins to take evidence on the facts alleged in the petition.

(b) An offense is the same offense if it is:

(1) The offense alleged in the petition; or

(2) An offense based upon the same conduct as that alleged in the petition.

(Added to NRS by 2003, 1060)



NRS 62D.030 - Advisement of right to representation by attorney; appointment of attorney; waiver of right to representation; responsibility of parent or guardian for payment; compensation.

1. If a child is alleged to be delinquent or in need of supervision, the juvenile court shall advise the child and the parent or guardian of the child that the child is entitled to be represented by an attorney at all stages of the proceedings.

2. If a parent or guardian of a child is indigent, the parent or guardian may request the appointment of an attorney to represent the child pursuant to the provisions in NRS 171.188.

3. Except as otherwise provided in this section, the juvenile court shall appoint an attorney for a child if the parent or guardian of the child does not retain an attorney for the child and is not likely to retain an attorney for the child.

4. A child may waive the right to be represented by an attorney if:

(a) A petition is not filed and the child is placed under informal supervision pursuant to NRS 62C.200; or

(b) A petition is filed and the record of the juvenile court shows that the waiver of the right to be represented by an attorney is made knowingly, intelligently, voluntarily and in accordance with any applicable standards established by the juvenile court.

5. Except as otherwise provided in subsection 6 and NRS 424.085, if the juvenile court appoints an attorney to represent a child and:

(a) The parent or guardian of the child is not indigent, the parent or guardian shall pay the reasonable fees and expenses of the attorney.

(b) The parent or guardian of the child is indigent, the juvenile court may order the parent or guardian to reimburse the county or State in accordance with the ability of the parent or guardian to pay.

6. For the purposes of paragraph (b) of subsection 5, the juvenile court shall find that the parent or guardian of the child is indigent if:

(a) The parent or guardian:

(1) Receives public assistance, as that term is defined in NRS 422A.065;

(2) Resides in public housing, as that term is defined in NRS 315.021;

(3) Has a household income that is less than 200 percent of the federally designated level signifying poverty;

(4) Is incarcerated pursuant to a sentence imposed upon conviction of a crime; or

(5) Is housed in a public or private mental health facility; or

(b) After considering the particular circumstances of the parent or guardian, including, without limitation, the seriousness of the charges against the child, the monthly expenses of the parent or guardian and the rates for attorneys in the area in which the juvenile court is located, the juvenile court determines that the parent or guardian is financially unable, without substantial hardship to the parent or guardian or his or her dependents, to obtain qualified and competent legal counsel.

7. Each attorney, other than a public defender, who is appointed under the provisions of this section is entitled to the same compensation and expenses from the county as is provided in NRS 7.125 and 7.135 for attorneys appointed to represent persons charged with criminal offenses.

(Added to NRS by 2003, 1047; A 2013, 535)



NRS 62D.040 - Procedure at first appearance at intake and before juvenile court; when adjudicating hearing is required; standards of proof; actions of court after determination of whether or not allegations have been established.

1. At the child s first appearance at intake and before the juvenile court, the child must be:

(a) Advised of his or her rights;

(b) Informed of the specific allegations in the petition; and

(c) Given an opportunity to admit or deny those allegations.

2. If the child denies the allegations in the petition, the juvenile court shall:

(a) Conduct an adjudicatory hearing concerning the allegations; and

(b) Record its findings on whether the allegations have been established.

3. If the child is alleged to be in need of supervision, the allegations in the petition must be established by a preponderance of the evidence based upon competent, material and relevant evidence.

4. If the child is alleged to have committed a delinquent act, the allegations in the petition must be established by proof beyond a reasonable doubt based upon competent, material and relevant evidence.

5. If the juvenile court finds that the allegations in the petition have not been established, the juvenile court shall dismiss the petition and order that the child be discharged from any facility for the detention of children or temporary care, unless otherwise ordered by the juvenile court.

6. If the juvenile court finds that the allegations in the petition have been established, the juvenile court shall make a proper disposition of the case.

(Added to NRS by 2003, 1058)



NRS 62D.100 - Right to representation by attorney; appointment of attorney under certain circumstances; compensation.

1. A parent or guardian of a child who is alleged to be delinquent or in need of supervision may be represented by an attorney at all stages of the proceedings. The juvenile court may not appoint an attorney for a parent or guardian, unless the juvenile court:

(a) Finds that such an appointment is required in the interests of justice; and

(b) Specifies in the record the reasons for the appointment.

2. Each attorney, other than a public defender, who is appointed pursuant to subsection 1 is entitled to the same compensation and expenses from the county as is provided in NRS 7.125 and 7.135 for attorneys appointed to represent persons charged with criminal offenses.

(Added to NRS by 2003, 1047)



NRS 62D.110 - Juvenile court to provide certificate of attendance to parent or guardian; contents.

1. If a parent or guardian of a child appears with or on behalf of the child at a detention hearing, the juvenile court shall provide to the parent or guardian a certificate of attendance which the parent or guardian may provide to the employer of the parent or guardian.

2. A certificate of attendance:

(a) Must set forth the date and time of appearance and the provisions of NRS 62D.130; and

(b) Must not set forth the name of the child or the offense alleged.

(Added to NRS by 2003, 1060)



NRS 62D.120 - Juvenile court to provide to parents and guardians notice of juvenile proceedings to be held after detention hearing; contents of notice.

1. For any proceeding after the initial detention hearing, the juvenile court shall cause written notice of the proceeding and a copy of the notice to be provided to all parents and guardians of the child which the parents and guardians may provide to their employers.

2. The written notice of the proceeding and the copy of the notice:

(a) Must set forth the date and time of the proceeding and the provisions of NRS 62D.130; and

(b) Must not set forth the name of the child or the offense alleged.

3. If the address or location of any parent or guardian of a child is not immediately known when the proceeding is scheduled, notice must be served pursuant to this section immediately upon discovery of the address and location of the parent or guardian.

(Added to NRS by 2003, 1061)



NRS 62D.130 - Terminating or threatening to terminate employment of parent or guardian for appearance at proceeding prohibited; penalty; civil remedy.

1. If a parent or guardian of a child gives the employer of the parent or guardian or an agent of the employer notice of an appearance with or on behalf of the child in any court, it is unlawful for the employer or the agent of the employer to:

(a) Terminate the employment of the parent or guardian, as a consequence of the parent s or guardian s appearance or prospective appearance in court; or

(b) Assert to the parent or guardian that the parent s or guardian s appearance or prospective appearance in court will result in the termination of the parent s or guardian s employment.

2. Any employer or agent of an employer who violates the provisions of subsection 1 is guilty of a misdemeanor.

3. A parent or guardian who is discharged from employment in violation of subsection 1 may commence a civil action against the employer of the parent or guardian and obtain:

(a) Wages and benefits lost as a result of the violation;

(b) An order of reinstatement without loss of position, seniority or benefits;

(c) Damages equal to the amount of the lost wages and benefits; and

(d) Reasonable attorney s fees fixed by the court.

4. For the purposes of this section, notice is given:

(a) In the case of a detention hearing, when the parent or guardian:

(1) Gives the employer or an agent of the employer oral notice in advance of the hearing; and

(2) Provides the employer with a certificate of attendance immediately upon return to employment.

(b) In the case of any hearing after the initial detention hearing, when the parent or guardian gives the employer or an agent of the employer, in advance of the hearing, the employer s copy of the written notice of the hearing.

(Added to NRS by 2003, 1061)



NRS 62D.200 - Full faith and credit given to proceedings of Indian tribe.

In a proceeding involving an Indian child, the juvenile court shall give full faith and credit to the judicial proceedings of an Indian tribe to the same extent that the Indian tribe gives full faith and credit to the judicial proceedings of the courts of this state.

(Added to NRS by 2003, 1058)



NRS 62D.210 - Procedure when proceedings involve placement into foster care; appointment of attorney.

1. If a proceeding conducted pursuant to the provisions of this title involves the placement of an Indian child into foster care, the juvenile court shall:

(a) Cause the Indian child s tribe to be notified in writing in the manner provided in the Indian Child Welfare Act. If the Indian child is eligible for membership in more than one tribe, each tribe must be notified.

(b) Transfer the proceedings to the Indian child s tribe in accordance with the Indian Child Welfare Act or, if a tribe declines or is unable to exercise jurisdiction, exercise jurisdiction as provided in the Indian Child Welfare Act.

2. If the juvenile court determines that the parent of an Indian child for whom foster care is sought is indigent, the juvenile court, as provided in the Indian Child Welfare Act:

(a) Shall appoint an attorney to represent the parent;

(b) May appoint an attorney to represent the Indian child; and

(c) May apply to the Secretary of the Interior for the payment of the fees and expenses of such an attorney.

(Added to NRS by 2003, 1058)



NRS 62D.300 - Power of juvenile court to expedite proceeding involving act committed against or witnessed by person less than 16 years of age.

1. Upon the request of the district attorney, the juvenile court may expedite any proceeding conducted pursuant to the provisions of this title that involves an act committed against a person who is less than 16 years of age or an act witnessed by a person who is less than 16 years of age.

2. In determining whether to expedite a proceeding, the juvenile court may consider the effect that a delay in the proceeding may have on the mental or emotional health or well-being of the person who is less than 16 years of age.

(Added to NRS by 2003, 1058)



NRS 62D.310 - Period for final disposition of cases.

1. Except as otherwise provided in this section, the juvenile court shall make its final disposition of a case not later than 60 days after the date on which the petition in the case was filed.

2. The juvenile court may extend the time for final disposition of a case if the juvenile court files an order setting forth specific reasons for the extension:

(a) Not later than 60 days after the date on which the petition in the case was filed; or

(b) Later than 60 days after the date on which the petition in the case was filed, if the juvenile court finds that the extension would serve the interests of justice. In determining whether an extension would serve the interests of justice, the juvenile court shall consider:

(1) The gravity of the act alleged in the case;

(2) The reasons for any delay in the disposition of the case; and

(3) The potential consequences to the child, any victim and the public of not extending the time for final disposition of the case.

3. The juvenile court shall not extend the time for final disposition of a case beyond 1 year from the date on which the petition in the case was filed.

(Added to NRS by 2003, 1059)



NRS 62D.320 - Continuances.

1. The juvenile court may continue any proceeding conducted pursuant to the provisions of this title for a reasonable period to receive oral and written reports or other competent, material and relevant evidence that may be helpful in determining the issues presented.

2. If a proceeding involves an act committed against a person who is less than 16 years of age or an act witnessed by a person who is less than 16 years of age, the juvenile court:

(a) May consider any adverse effects that a continuance of the proceeding may have on the mental or emotional health or well-being of the person who is less than 16 years of age; and

(b) May deny a continuance of the proceeding if the delay will adversely affect the mental or emotional health or well-being of the person who is less than 16 years of age.

3. If the juvenile court orders a continuance of a proceeding, the juvenile court shall make an appropriate order for the detention or temporary care of the child who is the subject of the proceeding during the period of the continuance.

(Added to NRS by 2003, 1059)



NRS 62D.400 - Electronic filing of certain documents.

1. A clerk of the court may allow any of the following documents to be filed electronically:

(a) A petition prepared and signed by the district attorney pursuant to NRS 62C.100 or 62C.110.

(b) A document relating to proceedings conducted pursuant to this title.

(c) A study and report prepared pursuant to NRS 62E.160.

2. Any document that is filed electronically pursuant to this section must contain an image of the signature of the person who is filing the document.

(Added to NRS by 2003, 1048)



NRS 62D.405 - Interpreters.

1. The juvenile court shall appoint at public expense an interpreter for a person with a language barrier in all proceedings conducted pursuant to the provisions of this title if the person with a language barrier is:

(a) The child who is alleged to be or has been adjudicated delinquent or in need of supervision;

(b) A parent or guardian of the child that is alleged to be or has been adjudicated delinquent or in need of supervision; or

(c) A person who appears as a witness.

2. As used in this section:

(a) Interpreter means a person who:

(1) Has a certificate as an interpreter issued by the Court Administrator pursuant to NRS 1.510 and 1.520; or

(2) Is appointed as an alternate court interpreter in accordance with the criteria and procedures established pursuant to NRS 1.510 or 1.520.

(b) Person with a language barrier has the meaning ascribed to it in NRS 1.510.

(Added to NRS by 2013, 1462)



NRS 62D.410 - Subpoenas.

1. In each proceeding conducted pursuant to the provisions of this title, the juvenile court may issue and, upon the request of any party to the proceeding, the clerk of the court shall issue subpoenas that require:

(a) The attendance and testimony of witnesses; and

(b) The production of records, documents or other tangible objects.

2. In each proceeding conducted pursuant to the provisions of this title that involves a child who is alleged to be delinquent or in need of supervision, the district attorney or the attorney for the child may issue subpoenas pursuant to NRS 174.315 and 174.335 that require:

(a) The attendance and testimony of witnesses; and

(b) The production of records, documents or other tangible objects.

(Added to NRS by 2003, 1059)



NRS 62D.420 - Admissible evidence; examination and cross-examination; court access to and use of records relating to custody of child or involvement of child with agency which provides child welfare services.

1. In each proceeding conducted pursuant to the provisions of this title, the juvenile court may:

(a) Receive all competent, material and relevant evidence that may be helpful in determining the issues presented, including, but not limited to, oral and written reports; and

(b) Rely on such evidence to the extent of its probative value.

2. The juvenile court shall afford the parties and their attorneys an opportunity to examine and controvert each written report that is received into evidence and to cross-examine each person who made the written report, when reasonably available.

3. In any proceeding involving a child for which the court has access to records relating to the custody of the child or the involvement of the child with an agency which provides child welfare services, the juvenile court may review those records to assist the court in determining the appropriate placement or plan of treatment for the child.

4. Except when a record described in subsection 3 would otherwise be admissible as evidence in the proceeding, the juvenile court shall not use a record reviewed pursuant to subsection 3 to prove that the child committed a delinquent act or is in need of supervision or for any purpose other than a purpose set forth in subsection 3. Except as otherwise provided in subsection 5, such records must not be disclosed or otherwise made open to inspection unless the records are admitted as evidence and used to determine the disposition of the case.

5. The juvenile court shall afford the parties and their attorneys an opportunity to examine and address any record reviewed by the juvenile court pursuant to subsection 3.

6. As used in this section, agency which provides child welfare services has the meaning ascribed to it in NRS 432B.030.

(Added to NRS by 2003, 1059; A 2011, 1000)



NRS 62D.430 - Fees allowed for witnesses and other persons acting under order of juvenile court; limitations.

In proceedings conducted pursuant to the provisions of this title:

1. A party to a petition must not be charged any court fees or witness fees.

2. A salaried officer of this state or of any political subdivision of this state is not entitled to receive any fee for the officer s services or attendance in the juvenile court.

3. Any other person acting under orders of the juvenile court may receive a fee for service of process, for serving as a witness or for the person s services and attendance in juvenile court. The fee must be paid:

(a) In an amount as provided by law for like services in cases before the district court; and

(b) By the county, after the juvenile court has certified the amount to be paid.

(Added to NRS by 2003, 1048)



NRS 62D.440 - Disclosure to victim of disposition of case; confidentiality of personal information pertaining to victim or parent or guardian of victim.

1. The prosecuting attorney shall disclose to the victim of an act committed by a child the disposition of the child s case regarding that act if:

(a) The victim requests such a disclosure; or

(b) If the victim is less than 18 years of age, the parent or guardian of the victim requests such a disclosure.

2. All personal information pertaining to the victim or the parent or guardian of the victim, including, but not limited to, a current or former address, which is obtained by the prosecuting attorney pursuant to this section, is confidential and must not be used for a purpose other than that provided for in this section.

(Added to NRS by 2003, 1060)



NRS 62D.500 - Appeals. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Appeals from the orders of the juvenile court may be taken to the Supreme Court in the same manner as appeals in civil cases are taken.

2. For the purposes of this section, a decision to deny certification of a child for criminal proceedings as an adult is a final judgment from which an appeal may be taken.

(Added to NRS by 2003, 1060; A 2003, 1512)

NRS 62D.500 Appeals. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Appeals from the orders of the juvenile court may be taken to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution in the same manner as appeals in civil cases are taken.

2. For the purposes of this section, a decision to deny certification of a child for criminal proceedings as an adult is a final judgment from which an appeal may be taken.

(Added to NRS by 2003, 1060; A 2003, 1512; 2013, 1745, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)






Chapter 62E - Disposition of Cases by Juvenile Court

NRS 62E.010 - Adjudication is not conviction and does not impose civil disabilities; exceptions.

1. A child who is adjudicated pursuant to the provisions of this title is not a criminal and any adjudication is not a conviction, and a child may be charged with a crime or convicted in a criminal proceeding only as provided in this title.

2. Except as otherwise provided by specific statute, an adjudication pursuant to the provisions of this title upon the status of a child does not impose any of the civil disabilities ordinarily resulting from conviction, and the disposition of a child or any evidence given in the juvenile court must not be used to disqualify the child in any future application for or appointment to the civil service.

(Added to NRS by 2003, 1062)



NRS 62E.020 - Modification and termination of decrees and orders.

1. Except as otherwise provided in this section, the juvenile court may at any time modify or terminate any decree or order that it has made.

2. Except as otherwise provided in NRS 63.480, before the juvenile court may modify or terminate an order committing a child to the custody of the Division of Child and Family Services, the juvenile court shall:

(a) Provide the Administrator of the Division of Child and Family Services with written notice not later than 10 days before modifying or terminating the order, unless the Administrator waives the right to receive such notice; and

(b) Give due consideration to the effect that the modification or termination of the order will have upon the child and the programs of the Division of Child and Family Services.

(Added to NRS by 2003, 1067)



NRS 62E.030 - Court to provide certain information to school district concerning certain offenses.

1. If a court determines that a child who is currently enrolled in school unlawfully caused or attempted to cause serious bodily injury to another person, the court shall provide the information specified in subsection 2 to the school district in which the child is currently enrolled.

2. The information required to be provided pursuant to subsection 1 must include:

(a) The name of the child;

(b) A description of any injury sustained by the other person;

(c) A description of any weapon used by the child; and

(d) A description of any threats made by the child against the other person before, during or after the incident in which the child injured or attempted to injure the person.

3. If a court determines that a child who is currently enrolled in school unlawfully engaged in bullying or cyber-bullying, the court shall provide the information specified in subsection 4 to the school district in which the child is currently enrolled.

4. The information required to be provided pursuant to subsection 3 must include:

(a) The name of the child;

(b) The name of the person who was the subject of the bullying or cyber-bullying; and

(c) A description of any bullying or cyber-bullying committed by the child against the other person.

5. As used in this section:

(a) Bullying has the meaning ascribed to it in NRS 388.122.

(b) Cyber-bullying has the meaning ascribed to it in NRS 388.123.

(Added to NRS by 2003, 1066; A 2013, 1637)



NRS 62E.040 - Penalties imposed on adult who disobeys court order.

1. Any person, except a child, who willfully violates, neglects or refuses to obey the terms of any order of disposition made by the juvenile court under the provisions of this title is guilty of a misdemeanor and may be punished for contempt.

2. Except as otherwise provided in this section, if the juvenile court determines that a person is guilty of contempt, the person may be punished by:

(a) A fine, not to exceed $500; or

(b) Imprisonment, not to exceed 25 days,

or both.

3. The juvenile court may punish a person who is guilty of contempt by imprisonment for more than 25 days if:

(a) The person is guilty of contempt for refusing to perform an act and the person has the power to perform the act; and

(b) The juvenile court specifies the act the person must perform in the warrant of commitment.

4. A person punished pursuant to subsection 3 may be imprisoned until the person performs the act specified in the warrant of commitment.

(Added to NRS by 2003, 1032)



NRS 62E.100 - Applicability of provisions.

Except as otherwise provided in NRS 62E.100 to 62E.300, inclusive:

1. The provisions of NRS 62E.100 to 62E.300, inclusive, apply to the disposition of a case involving any child who is found to be within the purview of this title.

2. In addition to any other orders or actions authorized or required by the provisions of this title, if a child is found to be within the purview of this title:

(a) The juvenile court may issue any orders or take any actions set forth in NRS 62E.100 to 62E.300, inclusive, that the juvenile court deems proper for the disposition of the case; and

(b) If required by a specific statute, the juvenile court shall issue the appropriate orders or take the appropriate actions set forth in the statute.

(Added to NRS by 2003, 1061; A 2013, 536)



NRS 62E.110 - Placement of child in home; commitment of child to institution or facility.

1. Except as otherwise provided in this chapter, the juvenile court may:

(a) Place a child in the custody of a suitable person for supervision in the child s own home or in another home; or

(b) Commit the child to the custody of a public or private institution or agency authorized to care for children.

2. If the juvenile court places the child under supervision in a home:

(a) The juvenile court may impose such conditions as the juvenile court deems proper; and

(b) The program of supervision in the home may include electronic surveillance of the child.

3. If the juvenile court commits the child to the custody of a public or private institution or agency, the juvenile court shall select one that is required to be licensed by:

(a) The Department of Health and Human Services to care for such children; or

(b) If the institution or agency is in another state, the analogous department of that state.

(Added to NRS by 2003, 1062)



NRS 62E.120 - Preference for certain relatives when placing child under supervision in home.

In determining whether to place a child in the custody of a person other than a parent or guardian, the juvenile court shall give preference to any person who is related to the child within the fifth degree of consanguinity if the juvenile court finds that the person is suitable and able to provide proper care and guidance for the child.

(Added to NRS by 2003, 1062; A 2009, 218)



NRS 62E.130 - Consideration of religious faith in commitment of child to care of person, institution or facility.

In placing a child in the custody of a person or a public or private institution or agency, the juvenile court shall select, when practicable, a person or an institution or agency governed by persons of:

1. The same religious faith as that of the parents of the child;

2. If the religious faiths of the parents differ, the religious faith of the child; or

3. If the religious faith of the child is not ascertainable, the religious faith of either of the parents.

(Added to NRS by 2003, 1062)



NRS 62E.140 - Permitting child to reside without immediate supervision of adult or exempting child from mandatory attendance at school under certain circumstances.

The juvenile court may permit a child to reside in a residence without the immediate supervision of an adult, exempt the child from mandatory attendance at school so that the child may be employed full-time, or both, if the child:

1. Is at least 16 years of age;

2. Has demonstrated the capacity to benefit from this placement or exemption; and

3. Is under the strict supervision of the juvenile court.

(Added to NRS by 2003, 1062)



NRS 62E.150 - Provision of information to institution or agency to which child is committed; provision of information to juvenile court from such institution or agency.

1. If the juvenile court commits a child to the custody of a public or private institution or agency, the juvenile court shall:

(a) Transmit a summary of its information concerning the child to the institution or agency; and

(b) Order the administrator of the school that the child last attended to transmit a copy of the child s educational records to the institution or agency.

2. The institution or agency to which the child is committed shall provide the juvenile court with any information concerning the child that the juvenile court may require.

(Added to NRS by 2003, 1063)



NRS 62E.160 - Placement of child in need of supervision or in need of commitment outside of home in institution for persons with intellectual disabilities or mental illness; study and report; filing of plan; examination of child or parent or guardian by physician, psychiatrist or psychologist.

1. If it has been admitted or determined that a child is in need of supervision or in need of commitment to an institution for persons with intellectual disabilities or mental illness and the child has been or will be placed outside the home of the child by court order:

(a) The juvenile court shall direct a probation officer or an authorized agency to prepare for the juvenile court a study and a written report concerning the child, the family of the child, the environment of the child and other matters relevant to the need for treatment or disposition of the case; and

(b) The agency which is charged with the care and custody of the child or the agency which has the responsibility for supervising the placement of the child shall file with the juvenile court a plan which includes:

(1) The social history of the child and the family of the child;

(2) The wishes of the child relating to the placement of the child;

(3) A statement of the conditions which require intervention by the juvenile court and whether the removal of the child from the home of the child was a result of a judicial determination that the child s continuation in the home would be contrary to the child s welfare;

(4) A statement of the harm which the child is likely to suffer as a result of the removal;

(5) A discussion of the efforts made by the agency to avoid removing the child from the home of the child before the agency placed the child in foster care;

(6) The special programs available to the parent or guardian of the child which might prevent further harm to the child and the reason that each program is likely to be useful, and the overall plan of the agency to ensure that the services are available;

(7) A description of the type of home or institution in which the child could be placed, a plan for ensuring that the child would receive proper care and a description of the needs of the child; and

(8) A description of the efforts made by the agency to facilitate the return of the child to the home of the child or permanent placement of the child.

2. If there are indications that a child may be a person with an intellectual disability or mental illness, the juvenile court may order the child to be examined at a suitable place by a physician, psychiatrist or psychologist before a hearing on the merits of the petition. The examinations made before a hearing or as part of the study provided for in subsection 1 must be conducted without admission to a hospital unless the juvenile court finds that placement in a hospital or other appropriate facility is necessary.

3. After a hearing, the juvenile court may order a parent or guardian of the child to be examined by a physician, psychiatrist or psychologist if:

(a) The ability of the parent or guardian to care for or supervise the child is at issue before the juvenile court; and

(b) The parent or guardian consents to the examination.

(Added to NRS by 2003, 1063; A 2013, 682)



NRS 62E.170 - Review of placement in foster home or other institution; dispositional hearings.

1. Except as otherwise provided in this section, if the juvenile court places a child in a foster home or other similar institution, the juvenile court shall review the placement at least semiannually for the purpose of determining whether:

(a) Continued placement or supervision is in the best interests of the child and the public; and

(b) The child is being treated fairly.

2. In conducting the review, the juvenile court may:

(a) Require a written report from the child s protective services officer, welfare worker or other guardian of the child which includes, but is not limited to, an evaluation of the progress of the child and recommendations for further supervision, treatment or rehabilitation.

(b) Request any information or statements that the juvenile court deems necessary for the review.

3. The juvenile court shall hold dispositional hearings not later than 18 months after the review required by subsection 1, and at least annually thereafter.

4. The juvenile court shall hold each dispositional hearing to determine whether:

(a) The child should be returned to the child s parent or guardian or other relatives;

(b) The child s placement in the foster home or other similar institution should be continued;

(c) The child should be placed for adoption or under a legal guardianship; or

(d) The child should remain in the foster home or other similar institution on a long-term basis.

5. The provisions of this section do not apply to the placement of a child in the home of the child s parent or parents.

6. This section does not limit the power of the juvenile court to order a review or similar proceeding under subsection 1 other than semiannually.

7. In determining the placement of the child pursuant to this section, the juvenile court shall give preference to any person who is related to the child within the fifth degree of consanguinity if the juvenile court finds that the person is suitable and able to provide proper care and guidance for the child.

(Added to NRS by 2003, 1064; A 2009, 218)



NRS 62E.175 - Power of juvenile court to establish restitution contribution fund.

1. The juvenile court may establish, with the county treasurer as custodian, a special fund to be known as the restitution contribution fund.

2. The juvenile court may apply for and accept grants, gifts, donations, bequests or devises which the director of juvenile services shall deposit with the county treasurer for credit to the fund.

3. The fund must be a separate and continuing fund, and no money in the fund reverts to the general fund of the county at any time. The interest earned on the money in the fund, after deducting any applicable charges, must be credited to the fund.

4. The juvenile court shall:

(a) Expend money from the fund only to provide restitution to a victim of an unlawful act committed by a child; and

(b) If the source of the money is a grant, gift, donation, bequest or devise, expend the money, to the extent permitted by law, in accordance with the terms of the grant, gift, donation, bequest or devise.

5. The juvenile court must authorize any expenditure from the fund before it is made.

(Added to NRS by 2013, 536)



NRS 62E.180 - Ordering child or parent or guardian to perform community service.

1. The juvenile court may order a child or the parent or guardian of the child, or both, to perform community service.

2. If the juvenile court orders a child or the parent or guardian of the child, or both, to perform community service pursuant to the provisions of this title, the juvenile court may order the child or the parent or guardian of the child, or both, to deposit with the juvenile court a reasonable sum of money to pay for the cost of a policy for insurance against liability for personal injury and damage to property or for industrial insurance, or both, during those periods in which the work is performed, unless, in the case of industrial insurance, it is provided by the authority for which the work is performed.

(Added to NRS by 2003, 1065)



NRS 62E.190 - Supervising entities; reports.

1. If the juvenile court orders a child or the parent or guardian of the child, or both, to perform community service pursuant to the provisions of this title, the child or parent or guardian of the child, or both, must perform the community service for and under the supervising authority of a county, city, town or other political subdivision or agency of the State of Nevada or a charitable organization that renders service to the community or its residents, including, but not limited to:

(a) A public organization that works on public projects;

(b) A public agency that works on projects to eradicate graffiti; or

(c) A private nonprofit organization that performs other community service.

2. The person or entity who supervises the community service shall make such reports to the juvenile court as the juvenile court may require.

(Added to NRS by 2003, 1046)



NRS 62E.200 - Restrictions concerning community service and programs of work on or near highways or in other dangerous situations.

1. Except as otherwise provided in this section, if a child is required to perform any work or community service pursuant to the provisions of this title, the supervising entity shall not allow the child to perform the work or community service on or near a highway or in any other dangerous situation.

2. A supervising entity may allow a child to perform work or community service on or near a controlled-access highway if:

(a) The child is not required to perform any work or service in the median of the highway;

(b) The work or service is performed behind a guardrail or other safety barrier;

(c) Appropriate warning signs are placed on the highway at least 100 yards in front of the location where the child is working from both directions, as appropriate based on the speed of the vehicles traveling on the highway;

(d) A vehicle with an amber light placed on top of the vehicle is placed at the site in a manner which shields the child from traffic;

(e) The child is required to wear a reflective vest and an orange hat;

(f) The supervising entity obtains written permission from the parent or guardian of the child; and

(g) The supervising entity obtains written permission from and complies with all safety rules of the governmental entity with authority over the controlled-access highway.

3. A supervising entity may allow a child to perform work or community service on or near a highway that does not have controlled access if:

(a) The child is not required to perform any work or service in the median of the highway;

(b) Appropriate warning signs are placed at least 100 yards in front of the location where the child is working from both directions, as appropriate based on the speed of the vehicles traveling on the highway;

(c) A vehicle with an amber light placed on top of the vehicle is placed at the site in a manner which shields the child from traffic;

(d) The child is required to wear a reflective vest and an orange hat;

(e) The supervising entity obtains written permission from the parent or guardian of the child; and

(f) The supervising entity obtains written permission from and complies with all safety rules of the governmental entity with authority over the highway.

4. Upon the request of the parent or guardian of the child who is assigned to perform work or community service on or near a highway pursuant to subsection 2 or 3, the supervising entity shall make available to the parent or guardian information regarding the nature of the work or community service to be performed by the child and the specific location at which the work or community service is to be performed.

5. As used in this section:

(a) Controlled-access highway means every highway to or from which owners or occupants of abutting lands and other persons have no legal right of access except at such points only and in such manner as may be determined by a public authority.

(b) Other dangerous situation means any situation that poses a reasonably foreseeable risk that serious bodily harm or injury to a child could occur.

(c) Supervising entity means a person or entity that is responsible for supervising children who are ordered to perform work or community service pursuant to the provisions of this title.

(Added to NRS by 2003, 1046)



NRS 62E.210 - When juvenile court may order completion of certain alternative programs; payment of cost of participation in such programs.

1. If a child has not previously been adjudicated delinquent or in need of supervision and the unlawful act committed by the delinquent child did not involve the use or threatened use of force or violence against a victim, the juvenile court may order a child to complete any or all of the following programs:

(a) A program of cognitive training and human development established pursuant to NRS 62E.220.

(b) A program for the arts as described in NRS 62E.240.

(c) A program of sports or physical fitness as described in NRS 62E.240.

2. If the juvenile court orders the child to participate in a program of cognitive training and human development, a program for the arts or a program of sports or physical fitness, the juvenile court may order any or all of the following, in the following order of priority if practicable:

(a) The child or the parent or guardian of the child, or both, to the extent of their financial ability, to pay the costs associated with the participation of the child in the program, including, but not limited to, a reasonable sum of money to pay for the cost of policies of insurance against liability for personal injury and damage to property during those periods in which the child participates in the program;

(b) The child to work on projects or perform community service for a period that reflects the costs associated with the participation of the child in the program; or

(c) The county in which the petition alleging the child to be in need of supervision is filed to pay the costs associated with the participation of the child in the program.

(Added to NRS by 2003, 1066)



NRS 62E.220 - Program of cognitive training and human development.

1. A program of cognitive training and human development must include, but is not limited to, education, instruction or guidance in one or more of the following subjects, as deemed appropriate by the juvenile court:

(a) Motivation.

(b) Habits, attitudes and conditioning.

(c) Self-conditioning processes.

(d) Developing a successful way of life.

(e) The process of solving problems.

(f) Emotions and emotional blocks.

(g) Assurances and demonstrative maturity.

(h) Family success.

(i) Family relationships.

(j) Interfamilial understanding and communications.

(k) Financial stability.

(l) Effective communications.

(m) Conflict resolution.

(n) Anger management.

(o) Obtaining and retaining employment.

2. A director of juvenile services may contract with persons and public or private entities that are qualified to operate or to participate in a program of cognitive training and human development.

3. A director of juvenile services may designate a person to carry out the provisions of this section.

(Added to NRS by 2003, 1044)



NRS 62E.230 - Cognitive training and human development fund: Establishment; requirements for management and expenditures of fund.

1. To finance a program of cognitive training and human development established pursuant to NRS 62E.220, a director of juvenile services may establish, with the county treasurer as custodian, a special fund to be known as the cognitive training and human development fund.

2. A director of juvenile services may apply for and accept grants, gifts, donations, bequests or devises which the director shall deposit with the county treasurer for credit to the fund.

3. The fund must be a separate and continuing fund, and no money in the fund reverts to the general fund of the county at any time. The interest earned on the money in the fund, after deducting any applicable charges, must be credited to the fund.

4. A director of juvenile services shall:

(a) Expend money from the fund only to finance a program of cognitive training and human development; and

(b) If the source of the money is a grant, gift, donation, bequest or devise, expend the money, to the extent permitted by law, in accordance with the terms of the grant, gift, donation, bequest or devise.

5. A director of juvenile services must authorize any expenditure from the fund before it is made.

(Added to NRS by 2003, 1044)



NRS 62E.240 - Program of sports or physical fitness and program for the arts.

1. A program of sports or physical fitness and a program for the arts:

(a) May be publicly or privately operated; and

(b) Must be adequately supervised.

2. A program for the arts may include, but is not limited to:

(a) Drawing, painting, photography or other visual arts;

(b) Writing;

(c) Musical, dance or theatrical performance; and

(d) Any other structured activity that involves creative or artistic expression.

(Added to NRS by 2003, 1044)



NRS 62E.250 - Suspension or delay in issuance of driver s license.

1. The juvenile court may order that the driver s license of a child be suspended for at least 90 days but not more than 2 years.

2. If the child does not possess a driver s license, the juvenile court may prohibit the child from receiving a driver s license for at least 90 days but not more than 2 years:

(a) Immediately following the date of the order, if the child is eligible to receive a driver s license.

(b) After the date the child becomes eligible to apply for a driver s license, if the child is not eligible to receive a license on the date of the order.

(Added to NRS by 2003, 1065)



NRS 62E.260 - Information provided to child upon application for driver s license; procedure following suspension or delay.

1. If a child applies for a driver s license, the Department of Motor Vehicles shall:

(a) Notify the child of the provisions of this title that permit the juvenile court to suspend or revoke the driver s license of the child; and

(b) Require the child to sign an affidavit acknowledging that the child is aware that the driver s license of the child may be suspended or revoked pursuant to the provisions of this title.

2. If the juvenile court issues an order delaying the ability of a child to receive a driver s license, not later than 5 days after issuing the order the juvenile court shall forward to the Department of Motor Vehicles a copy of the order.

3. If the juvenile court issues an order suspending the driver s license of a child:

(a) The juvenile court shall order the child to surrender the driver s license of the child to the juvenile court; and

(b) Not later than 5 days after issuing the order, the juvenile court shall forward to the Department of Motor Vehicles a copy of the order and the driver s license of the child.

4. If the juvenile court issues an order suspending the driver s license of a child, the Department of Motor Vehicles:

(a) Shall report the suspension of the driver s license of the child to an insurance company or its agent inquiring about the child s driving record, but such a suspension must not be considered for the purpose of rating or underwriting.

(b) Shall not treat the suspension in the manner statutorily required for moving traffic violations, unless the suspension resulted from the child s poor performance as a driver.

(c) Shall not require the child to submit to the tests and other requirements which are adopted by regulation pursuant to subsection 1 of NRS 483.495 as a condition of reinstatement or reissuance after the suspension of a driver s license, unless the suspension resulted from the child s poor performance as a driver.

(Added to NRS by 2003, 1065)



NRS 62E.270 - Administrative assessment to be ordered when fine is imposed against certain persons.

1. If the juvenile court imposes a fine against:

(a) A delinquent child pursuant to NRS 62E.730;

(b) A child who has committed a minor traffic offense, except an offense related to metered parking, pursuant to NRS 62E.700; or

(c) A child in need of supervision, or the parent or guardian of the child, because the child is a habitual truant pursuant to NRS 62E.430,

the juvenile court shall order the child or the parent or guardian of the child to pay an administrative assessment of $10 in addition to the fine.

2. If, pursuant to NRS 62E.440, the juvenile court imposes a fine against a child who has committed an offense related to tobacco, the juvenile court shall order the child to pay an administrative assessment of $10 in addition to the fine.

3. The juvenile court shall state separately on its docket the amount of money that the juvenile court collects for the administrative assessment.

4. If the child is found not to have committed the alleged act or the charges are dropped, the juvenile court shall return to the child or the parent or guardian of the child any money deposited with the juvenile court for the administrative assessment.

5. On or before the fifth day of each month for the preceding month, the clerk of the court shall pay to the county treasurer the money the juvenile court collects for administrative assessments.

6. On or before the 15th day of each month, the county treasurer shall deposit the money in the county general fund for credit to a special account for the use of the county s juvenile court or for services to delinquent children.

(Added to NRS by 2003, 1067; A 2007, 1818; 2013, 1530)



NRS 62E.280 - Medical, psychiatric, psychological and other care or treatment and examinations.

1. The juvenile court may:

(a) Order such medical, psychiatric, psychological or other care and treatment for a child as the juvenile court deems to be in the best interests of the child; and

(b) Cause the child to be examined by a physician, psychiatrist, psychologist or other qualified person.

2. If the child appears to be in need of medical, psychiatric, psychological or other care or treatment:

(a) The juvenile court may order the parent or guardian of the child to provide such care or treatment; and

(b) If, after due notice, the parent or guardian fails to provide such care or treatment, the juvenile court may order that the child be provided with the care or treatment. When approved by the juvenile court, the expense of such care or treatment is a charge upon the county, but the juvenile court may order the person having the duty under the law to support the child to pay part or all of the expenses of such care or treatment.

(Added to NRS by 2003, 1064)



NRS 62E.290 - Ordering parent or guardian of child to refrain from certain conduct; counseling for parent, guardian or other person living with child.

1. The juvenile court may order the parent or guardian of a child to refrain from engaging in or continuing any conduct which the juvenile court believes has caused or tended to cause the child to become subject to the jurisdiction of the juvenile court.

2. If the child is less than 18 years of age, the juvenile court may order:

(a) The parent or guardian of the child; and

(b) Any sibling or other person who is living in the same household as the child over whom the juvenile court has jurisdiction,

to attend or participate in counseling, with or without the child, including, but not limited to, counseling regarding parenting skills, alcohol or substance abuse, or techniques of dispute resolution.

(Added to NRS by 2003, 1065)



NRS 62E.300 - Payment of expenses of proceedings by parent or guardian.

The juvenile court may order the parent or guardian of a child to pay, in whole or in part, for the costs related to the proceedings involving the disposition of the case, including, but not limited to:

1. Reasonable attorney s fees;

2. Any costs incurred by the juvenile court; and

3. Any costs incurred in investigating the acts committed by the child and in taking the child into custody.

(Added to NRS by 2003, 1067)



NRS 62E.400 - Applicability of provisions.

1. The provisions of NRS 62E.400 to 62E.440, inclusive, apply to the disposition of a case involving a child who is found to be within the purview of this title because the child is or is alleged to be in need of supervision.

2. If such a child is found to be within the purview of this title:

(a) The juvenile court may issue any orders or take any actions set forth in NRS 62E.400 to 62E.440, inclusive, that the juvenile court deems proper for the disposition of the case; and

(b) If required by a specific statute, the juvenile court shall issue the appropriate orders or take the appropriate actions set forth in the statute.

(Added to NRS by 2003, 1068; A 2013, 1530)



NRS 62E.410 - Initial admonition and referral; conditions before adjudication; inapplicability to habitual truant.

1. If a petition is filed alleging that a child is in need of supervision and the child previously has not been found to be within the purview of this title, the juvenile court:

(a) Shall admonish the child to obey the law and to refrain from repeating the acts for which the petition was filed;

(b) Shall maintain a record of the admonition;

(c) Shall refer the child to services available in the community for counseling, behavioral modification and social adjustment; and

(d) Shall not adjudicate the child to be in need of supervision, unless a subsequent petition based upon additional facts is filed with the juvenile court after admonition and referral pursuant to this subsection.

2. If a child is not subject to the provisions of subsection 1, the juvenile court may not adjudicate the child to be in need of supervision unless the juvenile court expressly finds that reasonable efforts were taken in the community to assist the child in ceasing the behavior for which the child is alleged to be in need of supervision.

3. The provisions of this section do not apply to a child who is alleged to be in need of supervision because the child is a habitual truant.

(Added to NRS by 2003, 1049)



NRS 62E.420 - Placement in certain facilities prohibited.

A child in need of supervision must not be committed to or otherwise placed in a state facility for the detention of children or any other facility that provides correctional care.

(Added to NRS by 2003, 1068)



NRS 62E.430 - Habitual truants: Fines; suspension or delay in issuance of driver s license; community service.

1. If a child is adjudicated to be in need of supervision because the child is a habitual truant, the juvenile court shall:

(a) The first time the child is adjudicated to be in need of supervision because the child is a habitual truant:

(1) Order:

(I) The child to pay a fine of not more than $100 and the administrative assessment required by NRS 62E.270 or if the parent or guardian of the child knowingly induced the child to be a habitual truant, order the parent or guardian to pay the fine and the administrative assessment; or

(II) The child to perform not less than 8 hours but not more than 16 hours of community service; and

(2) If the child is 14 years of age or older, order the suspension of the driver s license of the child for at least 30 days but not more than 6 months. If the child does not possess a driver s license, the juvenile court shall prohibit the child from applying for a driver s license for 30 days:

(I) Immediately following the date of the order if the child is eligible to apply for a driver s license; or

(II) After the date the child becomes eligible to apply for a driver s license if the child is not eligible to apply for a driver s license.

(b) The second or any subsequent time the child is adjudicated to be in need of supervision because the child is a habitual truant:

(1) Order:

(I) The child to pay a fine of not more than $200 and the administrative assessment required by NRS 62E.270 or if the parent or guardian of the child knowingly induced the child to be a habitual truant, order the parent or guardian to pay the fine and the administrative assessment;

(II) The child to perform not more than 10 hours of community service; or

(III) Compliance with the requirements set forth in both sub-subparagraphs (I) and (II); and

(2) If the child is 14 years of age or older, order the suspension of the driver s license of the child for at least 60 days but not more than 1 year. If the child does not possess a driver s license, the juvenile court shall prohibit the child from applying for a driver s license for 60 days:

(I) Immediately following the date of the order if the child is eligible to apply for a driver s license; or

(II) After the date the child becomes eligible to apply for a driver s license if the child is not eligible to apply for a driver s license.

2. The juvenile court may suspend the payment of a fine ordered pursuant to paragraph (a) of subsection 1 if the child attends school for 60 consecutive school days, or its equivalent in a school district operating under an alternative schedule authorized pursuant to NRS 388.090, after the imposition of the fine, or has a valid excuse acceptable to the child s teacher or the principal for any absence from school within that period.

3. The juvenile court may suspend the payment of a fine ordered pursuant to this section if the parent or guardian of a child is ordered to pay a fine by another court of competent jurisdiction in a case relating to or arising out of the same circumstances that caused the juvenile court to adjudicate the child in need of supervision.

4. The community service ordered pursuant to this section must be performed at the child s school of attendance, if practicable.

(Added to NRS by 2003, 1068; A 2003, 3218; 2007, 1819)



NRS 62E.440 - Offenses related to tobacco: Fines; tobacco awareness and cessation program; suspension or delay in issuance of driver s license; costs and administrative assessments.

1. If a child is adjudicated to be in need of supervision because the child has committed an offense related to tobacco, the juvenile court may:

(a) The first time the child is adjudicated to be in need of supervision because the child has committed an offense related to tobacco, order the child to:

(1) Pay a fine of $25; and

(2) Attend and complete a tobacco awareness and cessation program.

(b) The second time the child is adjudicated to be in need of supervision because the child has committed an offense related to tobacco, order the child to:

(1) Pay a fine of $50; and

(2) Attend and complete a tobacco awareness and cessation program.

(c) The third or any subsequent time the child is adjudicated to be in need of supervision because the child has committed an offense related to tobacco, order:

(1) The child to pay a fine of $75;

(2) The child to attend and complete a tobacco awareness and cessation program; and

(3) That the driver s license of the child be suspended for at least 30 days but not more than 90 days or, if the child does not possess a driver s license, prohibit the child from receiving a driver s license for at least 30 days but not more than 90 days:

(I) Immediately following the date of the order, if the child is eligible to receive a driver s license.

(II) After the date the child becomes eligible to apply for a driver s license, if the child is not eligible to receive a license on the date of the order.

2. If the juvenile court orders a child to attend and complete a tobacco awareness and cessation program, the juvenile court may order the child or the parent or guardian of the child, or both, to pay the reasonable cost for the child to attend the program.

3. If the juvenile court orders a child to pay a fine pursuant to this section, the juvenile court shall order the child to pay an administrative assessment pursuant to NRS 62E.270.

4. If the juvenile court orders a child to pay a fine and administrative assessment pursuant to this section and the child willfully fails to pay the fine or administrative assessment, the juvenile court may order that the driver s license of the child be suspended for at least 30 days but not more than 90 days or, if the child does not possess a driver s license, prohibit the child from receiving a driver s license for at least 30 days but not more than 90 days:

(a) Immediately following the date of the order, if the child is eligible to receive a driver s license.

(b) After the date the child becomes eligible to apply for a driver s license, if the child is not eligible to receive a license on the date of the order.

If the child is already the subject of a court order suspending or delaying the issuance of the driver s license of the child, the juvenile court shall order the additional suspension or delay, as appropriate, to apply consecutively with the previous order.

5. If the juvenile court suspends the driver s license of a child pursuant to this section, the juvenile court may order the Department of Motor Vehicles to issue a restricted driver s license pursuant to NRS 483.490 permitting the child to drive a motor vehicle:

(a) To and from work or in the course of his or her work, or both;

(b) To and from school; or

(c) To acquire supplies of medicine or food or receive regularly scheduled medical care for himself, herself or a member of his or her immediate family.

(Added to NRS by 2013, 1528)



NRS 62E.500 - Applicability of provisions.

1. The provisions of NRS 62E.500 to 62E.730, inclusive:

(a) Apply to the disposition of a case involving a child who is adjudicated delinquent.

(b) Except as otherwise provided in NRS 62E.700 and 62E.705, do not apply to the disposition of a case involving a child who is found to have committed a minor traffic offense.

2. If a child is adjudicated delinquent:

(a) The juvenile court may issue any orders or take any actions set forth in NRS 62E.500 to 62E.730, inclusive, that the juvenile court deems proper for the disposition of the case; and

(b) If required by a specific statute, the juvenile court shall issue the appropriate orders or take the appropriate actions set forth in the statute.

(Added to NRS by 2003, 1069; A 2005, 1036; 2007, 645)



NRS 62E.510 - Age limitations on commitment of child to state facility for detention of children and to private institution.

1. If a delinquent child is less than 12 years of age, the juvenile court shall not commit the child to a state facility for the detention of children.

2. If a delinquent child is 12 years of age or older, the juvenile court shall not commit the child to a private institution.

(Added to NRS by 2003, 1069; A 2011, 2519)



NRS 62E.513 - Commitment of child to facility for detention of children: Screening required; time and method for conducting screening.

1. Each child who is adjudicated delinquent and committed by the juvenile court to a regional facility for the detention of children or state facility for the detention of children or ordered by the juvenile court to be placed in a facility for the detention of children pursuant to NRS 62E.710 must be screened to determine whether the child is in need of mental health services or is an abuser of alcohol or drugs.

2. The facility to which the child is committed or in which the child is placed shall cause the screening required pursuant to subsection 1 to be conducted as soon as practicable after the child has been committed to or placed in the facility.

3. The method for conducting the screening required pursuant to subsection 1 must satisfy the requirements of NRS 62E.516.

(Added to NRS by 2005, 1035)



NRS 62E.516 - Commitment of child to facility for detention of children: Approval of methods for screening; duties of Division of Child and Family Services; appropriate governing body and chief judge to ensure compliance with requirements; regulations.

1. Each local facility for the detention of children and regional facility for the detention of children shall conduct the screening required pursuant to NRS 62C.035 and 62E.513 using a method that has been approved by the Division of Child and Family Services. The Division shall approve a method upon determining that the method is:

(a) Based on research; and

(b) Reliable and valid for identifying a child who is in need of mental health services or who is an abuser of alcohol or other drugs.

2. Each local facility for the detention of children and regional facility for the detention of children shall submit its method for conducting the screening required pursuant to NRS 62C.035 and 62E.513 to the Division of Child and Family Services for approval on or before July 1 of each fifth year after the date on which the method was initially approved by the Division. Before a local facility for the detention of children or regional facility for the detention of children may begin using a new method for conducting the screening required pursuant to NRS 62C.035 and 62E.513, the facility must obtain approval of the method from the Division pursuant to subsection 1.

3. If the Division of Child and Family Services does not approve a method for conducting the screening required pursuant to NRS 62C.035 and 62E.513 that is submitted by a local facility for the detention of children or a regional facility for the detention of children, and the facility does not submit a new method for conducting the screening for approval within 90 days after the denial, the Division of Child and Family Services shall notify the appropriate board of county commissioners or other governing body which administers the facility and the chief judge of the appropriate judicial district that the facility has not received approval of its method for conducting the screening as required by this section.

4. Upon receiving the notice required by subsection 3, the appropriate board of county commissioners or governing body and the chief judge shall take appropriate action to ensure that the facility complies with the requirements of this section and NRS 62C.035 and 62E.513.

5. Each state facility for the detention of children shall use a method for conducting the screening required pursuant to NRS 62E.513 that satisfies the requirements of paragraphs (a) and (b) of subsection 1. The Division of Child and Family Services shall review the method used by each state facility for the detention of children at least once every 5 years to ensure the method used by the facility continues to satisfy the requirements of paragraphs (a) and (b) of subsection 1.

6. The Division of Child and Family Services shall adopt such regulations as are necessary to carry out the provisions of this section and NRS 62C.035 and 62E.513, including, without limitation, regulations prescribing the requirements for:

(a) Transmitting information obtained from the screening conducted pursuant to NRS 62C.035 and 62E.513; and

(b) Protecting the confidentiality of information obtained from such screening.

(Added to NRS by 2005, 1035)



NRS 62E.520 - Commitment of child to Division of Child and Family Services: Conditions and limitations; notice; investigation and recommendation for placement of child.

1. The juvenile court may commit a delinquent child to the custody of the Division of Child and Family Services for suitable placement if:

(a) The child is at least 8 years of age but less than 12 years of age, and the juvenile court finds that the child is in need of placement in a correctional or institutional facility; or

(b) The child is at least 12 years of age but less than 18 years of age, and the juvenile court finds that the child:

(1) Is in need of placement in a correctional or institutional facility; and

(2) Is in need of residential psychiatric services or other residential services for the mental health of the child.

2. Before the juvenile court commits a delinquent child to the custody of the Division of Child and Family Services, the juvenile court shall:

(a) Notify the Division at least 3 working days before the juvenile court holds a hearing to consider such a commitment; and

(b) At the request of the Division, provide the Division with not more than 10 working days within which to:

(1) Investigate the child and the circumstances of the child; and

(2) Recommend a suitable placement to the juvenile court.

(Added to NRS by 2003, 1069)



NRS 62E.530 - Commitment of child to Division of Child and Family Services: Physical examination required; report from physician.

1. Before the juvenile court commits a delinquent child to the custody of the Division of Child and Family Services, the juvenile court shall order that a physician conduct a physical examination of the child, which includes a blood test, test for tuberculosis, urinalysis and an examination for venereal disease.

2. Not later than 5 days after the date on which the physical examination is conducted, the physician shall make a written report of the results of the physical examination to the clerk of the court.

3. Upon receipt of the written report:

(a) The clerk of the court shall immediately forward a copy of the written report to the Administrator of the Division of Child and Family Services; and

(b) The county auditor shall allow a claim for payment to the physician for the physical examination.

(Added to NRS by 2003, 1069)



NRS 62E.540 - Commitment of child to Division of Child and Family Services: Payment of expenses by parent or guardian.

1. If the juvenile court commits a delinquent child to the custody of the Division of Child and Family Services, the juvenile court may order the parent or guardian of the child to pay, in whole or in part, for the support of the child.

2. If the juvenile court orders the parent or guardian of the child to pay for the support of the child:

(a) The payments must be paid to the Administrator of the Division of Child and Family Services; and

(b) The Administrator shall deposit the payments with the State Treasurer for credit to a separate account in the State General Fund. The Administrator may expend the money in the separate account to carry out the powers and duties of the Administrator and the Division of Child and Family Services.

(Added to NRS by 2003, 1070)



NRS 62E.550 - Power of juvenile court to order restitution and to establish and administer programs of restitution.

1. Except as otherwise provided in NRS 62E.560, the juvenile court may order a delinquent child or the parent or guardian of the child, or both:

(a) To provide restitution to the victim of any unlawful act committed by the child; or

(b) To participate in a program designed to provide restitution to a victim of any unlawful act committed by the child.

2. The juvenile court may establish and administer programs which are designed to provide restitution to victims of unlawful acts committed by delinquent children.

(Added to NRS by 2003, 1071)



NRS 62E.560 - Duty of juvenile court to order restitution for certain unlawful acts; responsibilities of parent or guardian of child; community service in lieu of restitution.

1. If a delinquent child has committed an unlawful act that causes physical injury to a victim of the act, the juvenile court shall order the child to provide restitution to the victim for medical expenses incurred as a result of the act.

2. If a delinquent child has committed an unlawful act that damaged or destroyed property owned or possessed by another person, the juvenile court shall order the child to provide restitution to the person who owns or possesses the property.

3. If the child is not able to provide restitution pursuant to this section, the juvenile court shall order the parent or guardian of the child to provide restitution, unless the juvenile court determines that extenuating circumstances exist.

4. If, because of financial hardship, a delinquent child or the parent or guardian of the child, or both, are unable to provide restitution pursuant to this section, the juvenile court shall order the child or the parent or guardian of the child, or both, to perform community service.

(Added to NRS by 2003, 1072)



NRS 62E.570 - Determination of amount of restitution.

If the juvenile court orders a delinquent child or the parent or guardian of the child, or both, to pay restitution:

1. The juvenile court shall determine the amount of restitution the child or parent or guardian of the child, or both, must pay to the victim; and

2. The juvenile court may order that the child or parent or guardian of the child, or both, pay restitution in an amount that equals the full amount of the loss incurred by the victim, regardless of the amount of insurance coverage that exists for the loss.

(Added to NRS by 2003, 1072)



NRS 62E.580 - Program of restitution through work: Establishment; requirements; powers of director of juvenile services.

1. A director of juvenile services may establish a program of restitution through work. A program of restitution through work must:

(a) Include, but is not limited to, instruction in skills for employment and work ethics; and

(b) Require a child who participates in the program to:

(1) With the assistance of the program and if practicable, seek and obtain a position of employment with a public or private employer; and

(2) Sign an authorization form that permits money to be deducted from the wages of the child to pay restitution. The director of juvenile services may prescribe the contents of the authorization form and may determine the amount of money to be deducted from the wages of the child to pay restitution, but the director shall not require that more than:

(I) Fifty percent of the wages of the child be deducted to pay restitution if the child, with the approval of the director or probation officer, secures the employment without the assistance of the program; or

(II) Sixty percent of the wages of the child be deducted to pay restitution if the child secures the employment with the assistance of the program.

2. A program of restitution through work may include, but is not limited to, cooperative agreements with public or private employers to make available positions of employment for a child who participates in the program.

3. A director of juvenile services may terminate participation by a child in a program of restitution through work for any lawful reason or purpose.

4. A director of juvenile services may contract with persons and public or private entities that are qualified to operate or to participate in a program of restitution through work.

5. A director of juvenile services may designate a person to carry out the provisions of this section.

6. The provisions of this section do not:

(a) Create a right on behalf of a child to participate in a program of restitution through work or to hold a position of employment; or

(b) Establish a basis for any cause of action against the State of Nevada or its officers or employees for denial of the ability to participate in or for removal from a program of restitution through work or for denial of or removal from a position of employment.

(Added to NRS by 2003, 1045; A 2003, 349)



NRS 62E.590 - Program of restitution through work: Restitution through work fund.

1. To finance a program of restitution through work, a director of juvenile services may establish, with the county treasurer as custodian, a special fund to be known as the restitution through work fund.

2. A director of juvenile services may apply for and accept grants, gifts, donations, bequests or devises which the director shall deposit with the county treasurer for credit to the fund.

3. The fund must be a separate and continuing fund, and no money in the fund reverts to the general fund of the county at any time. The interest earned on the money in the fund, after deducting any applicable charges, must be credited to the fund.

4. A director of juvenile services shall:

(a) Expend money from the fund only to finance a program of restitution through work; and

(b) If the source of the money is a grant, gift, donation, bequest or devise, expend the money, to the extent permitted by law, in accordance with the terms of the grant, gift, donation, bequest or devise.

5. A director of juvenile services must authorize any expenditure from the fund before it is made.

(Added to NRS by 2003, 1045)



NRS 62E.600 - Program of restitution through work: Conditions for participation; payment of costs.

1. The juvenile court may order a delinquent child to participate in a program of restitution through work that is established pursuant to NRS 62E.580 if the child:

(a) Is 14 years of age or older;

(b) Has never been adjudicated delinquent for an unlawful act that involved the use or threatened use of force or violence against a victim and has never been found to have committed such an unlawful act in any other jurisdiction, unless the juvenile court determines that the child would benefit from the program;

(c) Is ordered to provide restitution to a victim; and

(d) Voluntarily agrees to participate in the program of restitution through work.

2. If the juvenile court orders a child to participate in a program of restitution through work, the juvenile court may order any or all of the following, in the following order of priority if practicable:

(a) The child or the parent or guardian of the child, or both, to the extent of their financial ability, to pay the costs associated with the participation of the child in the program, including, but not limited to, a reasonable sum of money to pay for the cost of policies of insurance against liability for personal injury and damage to property or for industrial insurance, or both, during those periods in which the child participates in the program or performs work, unless, in the case of industrial insurance, it is provided by the employer for which the child performs the work; or

(b) The child to work on projects or perform community service for a period that reflects the costs associated with the participation of the child in the program.

(Added to NRS by 2003, 1072; A 2003, 349)



NRS 62E.610 - Victim awarded restitution may bring civil action in district court to recover damages.

If the juvenile court orders a delinquent child or the parent or guardian of the child, or both, to pay restitution to a victim of any unlawful act committed by the child, the victim is not prohibited from bringing a civil action to recover damages incurred as a result of the unlawful act.

(Added to NRS by 2003, 1073)



NRS 62E.620 - Evaluation of child who committed certain acts involving alcohol or controlled substance; program of treatment; treatment facility not liable for acts of child; confidentiality of information; driving under influence included in driver s record of child.

1. The juvenile court shall order a delinquent child to undergo an evaluation to determine whether the child is an abuser of alcohol or other drugs if the child committed:

(a) An unlawful act in violation of NRS 484C.110, 484C.120, 484C.130 or 484C.430;

(b) The unlawful act of using, possessing, selling or distributing a controlled substance; or

(c) The unlawful act of purchasing, consuming or possessing an alcoholic beverage in violation of NRS 202.020.

2. Except as otherwise provided in subsection 3, an evaluation of the child must be conducted by:

(a) A clinical alcohol and drug abuse counselor who is licensed, an alcohol and drug abuse counselor who is licensed or certified, or an alcohol and drug abuse counselor intern or a clinical alcohol and drug abuse counselor intern who is certified, pursuant to chapter 641C of NRS, to make that classification; or

(b) A physician who is certified to make that classification by the Board of Medical Examiners.

3. If the child resides in this State but the nearest location at which an evaluation may be conducted is in another state, the court may allow the evaluation to be conducted in the other state if the person conducting the evaluation:

(a) Possesses qualifications that are substantially similar to the qualifications described in subsection 2;

(b) Holds an appropriate license, certificate or credential issued by a regulatory agency in the other state; and

(c) Is in good standing with the regulatory agency in the other state.

4. The evaluation of the child may be conducted at an evaluation center.

5. The person who conducts the evaluation of the child shall report to the juvenile court the results of the evaluation and make a recommendation to the juvenile court concerning the length and type of treatment required for the child.

6. The juvenile court shall:

(a) Order the child to undergo a program of treatment as recommended by the person who conducts the evaluation of the child.

(b) Require the treatment facility to submit monthly reports on the treatment of the child pursuant to this section.

(c) Order the child or the parent or guardian of the child, or both, to the extent of their financial ability, to pay any charges relating to the evaluation and treatment of the child pursuant to this section. If the child or the parent or guardian of the child, or both, do not have the financial resources to pay all those charges:

(1) The juvenile court shall, to the extent possible, arrange for the child to receive treatment from a treatment facility which receives a sufficient amount of federal or state money to offset the remainder of the costs; and

(2) The juvenile court may order the child, in lieu of paying the charges relating to the child s evaluation and treatment, to perform community service.

7. After a treatment facility has certified a child s successful completion of a program of treatment ordered pursuant to this section, the treatment facility is not liable for any damages to person or property caused by a child who:

(a) Drives, operates or is in actual physical control of a vehicle or a vessel under power or sail while under the influence of intoxicating liquor or a controlled substance; or

(b) Engages in any other conduct prohibited by NRS 484C.110, 484C.120, 484C.130, 484C.430, subsection 2 of NRS 488.400, NRS 488.410, 488.420 or 488.425 or a law of any other jurisdiction that prohibits the same or similar conduct.

8. The provisions of this section do not prohibit the juvenile court from:

(a) Requiring an evaluation to be conducted by a person who is employed by a private company if the company meets the standards of the Division of Public and Behavioral Health of the Department of Health and Human Services. The evaluation may be conducted at an evaluation center.

(b) Ordering the child to attend a program of treatment which is administered by a private company.

9. Except as otherwise provided in section 6 of chapter 435, Statutes of Nevada 2007, all information relating to the evaluation or treatment of a child pursuant to this section is confidential and, except as otherwise authorized by the provisions of this title or the juvenile court, must not be disclosed to any person other than:

(a) The juvenile court;

(b) The child;

(c) The attorney for the child, if any;

(d) The parents or guardian of the child;

(e) The district attorney; and

(f) Any other person for whom the communication of that information is necessary to effectuate the evaluation or treatment of the child.

10. A record of any finding that a child has violated the provisions of NRS 484C.110, 484C.120, 484C.130 or 484C.430 must be included in the driver s record of that child for 7 years after the date of the offense.

(Added to NRS by 2003, 1073; A 2005, 31, 162; 2007, 2067, 3075; 2009, 1878)



NRS 62E.630 - Certain acts involving alcohol or controlled substance: Suspension or delay in issuance of driver s license.

1. Except as otherwise provided in this section, if a child is adjudicated delinquent for the unlawful act of using, possessing, selling or distributing a controlled substance, or purchasing, consuming or possessing an alcoholic beverage in violation of NRS 202.020, the juvenile court shall:

(a) If the child possesses a driver s license, issue an order suspending the driver s license of the child for at least 90 days but not more than 2 years; or

(b) If the child does not possess a driver s license and the child is or will be eligible to receive a driver s license within the 2 years immediately following the date of the order, issue an order prohibiting the child from receiving a driver s license for a period specified by the juvenile court which must be at least 90 days but not more than 2 years:

(1) Immediately following the date of the order, if the child is eligible to receive a driver s license; or

(2) After the date the child will be eligible to receive a driver s license, if the child is not eligible to receive a driver s license on the date of the order.

2. If the child is already the subject of a court order suspending or delaying the issuance of the driver s license of the child, the juvenile court shall order the additional suspension or delay, as appropriate, to apply consecutively with the previous order.

3. If the juvenile court finds that a suspension or delay in the issuance of the driver s license of a child pursuant to this section would cause or is causing a severe or undue hardship to the child or his or her immediate family and that the child is otherwise eligible to receive a driver s license, the juvenile court may order the Department of Motor Vehicles to issue a restricted driver s license to the child pursuant to NRS 483.490.

4. If the juvenile court issues an order requiring the Department of Motor Vehicles to issue a restricted driver s license to a child pursuant to subsection 3, not later than 5 days after issuing the order, the juvenile court shall forward to the Department of Motor Vehicles a copy of the order.

(Added to NRS by 2003, 1074; A 2013, 715)



NRS 62E.640 - Driving under influence: Revocation of driver s license.

1. If a child is adjudicated delinquent for an unlawful act in violation of NRS 484C.110, 484C.120, 484C.130 or 484C.430, the juvenile court shall, if the child possesses a driver s license:

(a) Issue an order revoking the driver s license of the child for 90 days and requiring the child to surrender the driver s license of the child to the juvenile court; and

(b) Not later than 5 days after issuing the order, forward to the Department of Motor Vehicles a copy of the order and the driver s license of the child.

2. The Department of Motor Vehicles shall order the child to submit to the tests and other requirements which are adopted by regulation pursuant to subsection 1 of NRS 483.495 as a condition of reinstatement of the driver s license of the child.

3. If the child is adjudicated delinquent for a subsequent unlawful act in violation of NRS 484C.110, 484C.120, 484C.130 or 484C.430, the juvenile court shall order an additional period of revocation to apply consecutively with the previous order.

4. The juvenile court may authorize the Department of Motor Vehicles to issue a restricted driver s license pursuant to NRS 483.490 to a child whose driver s license is revoked pursuant to this section.

(Added to NRS by 2003, 1075; A 2005, 163; 2009, 1879)



NRS 62E.650 - Certain acts involving firearm: Community service; suspension or delay in issuance of driver s license.

1. If a child is adjudicated delinquent because the child handled or possessed a firearm or had a firearm under his or her control in violation of NRS 202.300, the juvenile court shall:

(a) For the first offense:

(1) Order the child to perform 200 hours of community service; and

(2) Issue an order suspending the driver s license of the child for not more than 1 year or, if the child does not possess a driver s license, prohibit the child from receiving a driver s license for not more than 1 year:

(I) Immediately following the date of the order, if the child is eligible to receive a driver s license.

(II) After the date the child becomes eligible to receive a driver s license, if the child is not eligible to receive a license on the date of the order.

(b) For the second offense:

(1) Order the child to perform at least 200 hours but not more than 600 hours of community service; and

(2) Issue an order suspending the driver s license of the child for at least 90 days but not more than 2 years or, if the child does not possess a driver s license, prohibit the child from receiving a driver s license for at least 90 days but not more than 2 years:

(I) Immediately following the date of the order, if the child is eligible to receive a driver s license.

(II) After the date the child becomes eligible to receive a driver s license, if the child is not eligible to receive a license on the date of the order.

2. If the child is already the subject of a court order suspending or delaying the issuance of the driver s license of the child, the juvenile court shall order an additional suspension or delay, as appropriate, to apply consecutively with the previous order.

(Added to NRS by 2003, 1075)



NRS 62E.660 - Certain acts involving firearm: Revocation of and prohibition from receiving license to hunt.

If a child is adjudicated delinquent because the child handled or possessed a firearm or had a firearm under his or her control in violation of NRS 202.300, the juvenile court shall:

1. Order that any license to hunt issued to the child pursuant to chapter 502 of NRS must be revoked by the Department of Wildlife;

2. Order that the child must not receive a license to hunt within the 2 years immediately following the date of the order or until the child is 18 years of age, whichever is later;

3. Order the child to surrender to the juvenile court any license to hunt then held by the child; and

4. Not later than 5 days after issuing the order, forward to the Department of Wildlife any license to hunt surrendered by the child and a copy of the order.

(Added to NRS by 2003, 1076; A 2003, 1558)



NRS 62E.670 - Act involving use of firearm or use or threatened use of force or violence: Effect on disposition.

1. In determining the appropriate disposition of a case of a delinquent child, the juvenile court shall consider whether the unlawful act committed by the child involved the use of a firearm or the use or threatened use of force or violence against the victim of the act.

2. If the juvenile court finds that the act committed by the child involved the use of a firearm or the use or threatened use of force or violence against the victim, the juvenile court shall include the finding in its order and may:

(a) Commit the child for confinement in a secure facility for the detention of children, including a facility which is secured by its staff.

(b) Impose any other punitive measures that the juvenile court determines to be in the best interests of the public or the child.

(Added to NRS by 2003, 1076)



NRS 62E.680 - Act involving cruelty to or torture of animal: Participation in counseling or other psychological treatment; payment of costs.

1. If a child is adjudicated delinquent for an unlawful act that involves cruelty to or torture of an animal, the juvenile court shall order the child to participate in counseling or other psychological treatment.

2. The juvenile court shall order the child or the parent or guardian of the child, or both, to the extent of their financial ability, to pay the cost of the child to participate in the counseling or other psychological treatment.

3. As used in this section:

(a) Animal does not include the human race, but includes every other living creature.

(b) Torture or cruelty includes every act, omission or neglect, whereby unjustifiable physical pain, suffering or death is caused or permitted.

(Added to NRS by 2003, 1076)



NRS 62E.685 - Act involving killing or possession of certain animals.

If a child is adjudicated delinquent for an unlawful act involving the killing or possession of certain animals in violation of NRS 501.376, the juvenile court may do any or all of the following:

1. Order the child to pay a fine. If the juvenile court orders the child to pay a fine, the juvenile court shall order the child to pay an administrative assessment pursuant to NRS 62E.270. If, because of financial hardship, the child is unable to pay the fine, the juvenile court may order the child to perform community service.

2. Order the child or the parent or guardian of the child, or both, to pay a civil penalty pursuant to NRS 501.3855.

3. Order that any license issued to the child pursuant to chapter 502 of NRS be revoked by the Department of Wildlife. The juvenile court shall order the child to surrender to the court any license issued to the child pursuant to chapter 502 of NRS then held by the child and, not later than 5 days after issuing the order, forward to the Department of Wildlife any license surrendered by the child and a copy of the order.

4. Order that the child must not receive a license to hunt, fish or trap within the 2 years immediately following the date of the order or until the child is 18 years of age, whichever is later.

5. Order the child placed on probation and impose such conditions as the juvenile court deems proper.

(Added to NRS by 2011, 600)



NRS 62E.690 - Certain offenses concerning graffiti or defacement of property: Suspension or delay in issuance of driver s license.

1. Except as otherwise provided in this section, if a child is adjudicated delinquent for the unlawful act of placing graffiti on or otherwise defacing public or private property owned or possessed by another person in violation of NRS 206.125 or 206.330 or for the unlawful act of carrying a graffiti implement in certain places without valid authorization in violation of NRS 206.335, the juvenile court shall:

(a) If the child possesses a driver s license, issue an order suspending the driver s license of the child for at least 1 year but not more than 2 years; or

(b) If the child does not possess a driver s license and the child is or will be eligible to receive a driver s license within the 2 years immediately following the date of the order, issue an order prohibiting the child from receiving a driver s license for a period specified by the juvenile court which must be at least 1 year but not more than 2 years:

(1) Immediately following the date of the order, if the child is eligible to receive a driver s license; or

(2) After the date the child will be eligible to receive a driver s license, if the child is not eligible to receive a driver s license on the date of the order.

2. If the child is already the subject of a court order suspending or delaying the issuance of the driver s license of the child, the juvenile court shall order the additional suspension or delay, as appropriate, to apply consecutively with the previous order.

(Added to NRS by 2003, 1076; A 2007, 2299)



NRS 62E.700 - Minor traffic offenses.

1. If a child is found to have committed a minor traffic offense, the juvenile court may do any or all of the following:

(a) Order the child to pay a fine. If the juvenile court orders the child to pay a fine, the juvenile court shall order the child to pay an administrative assessment pursuant to NRS 62E.270, unless the offense involved a violation of a law or ordinance governing metered parking. If, because of financial hardship, the child is unable to pay the fine, the juvenile court may order the child to perform community service.

(b) Recommend to the Department of Motor Vehicles the suspension of the driver s license of the child.

(c) Order the child to attend and complete a traffic survival course.

(d) Order the child or the parent or guardian of the child, or both, to pay the reasonable cost for the child to attend the traffic survival course.

(e) Order the child placed on probation and impose such conditions as the juvenile court deems proper.

2. The juvenile court shall forward to the Department of Motor Vehicles, in the form required by NRS 483.450, a record of the minor traffic offense, unless the offense involved a violation of a law or ordinance governing standing or parking.

3. As used in this section, juvenile court means:

(a) The juvenile court; or

(b) The Justice Court or municipal court if the juvenile court has transferred the case and record to the Justice Court or municipal court pursuant to NRS 62B.380.

(Added to NRS by 2003, 1070)



NRS 62E.705 - Unlawful operation of motor vehicle without or in violation of license or permit: Joint and several liability of parent or guardian; community service in lieu of monetary penalty.

1. If the juvenile court:

(a) Adjudicates a child delinquent for the unlawful act of operating a motor vehicle without a valid driver s license or instruction permit for the type or class of vehicle being driven or in violation of any restrictions imposed on a valid driver s license or instruction permit held by the child; and

(b) Finds that the parent or guardian of the child knowingly and willfully allowed the child to operate the vehicle without a valid driver s license or instruction permit for the type or class of vehicle being driven or in violation of any restrictions imposed on a valid driver s license or instruction permit held by the child,

the juvenile court shall order the parent or guardian of the child to be held jointly and severally liable with the child for all fines, fees, assessments and other monetary penalties and any restitution imposed on the child for the unlawful act and any other traffic offense committed by the child while operating the vehicle, including, without limitation, any other traffic offense in violation of chapter 483 or chapters 484A to 484E, inclusive, of NRS.

2. If, because of financial hardship, the parent or guardian is unable to pay any fine, fee, assessment or other monetary penalty or any restitution that the juvenile court imposes on the parent or guardian pursuant to this section, the juvenile court may order the parent or guardian to perform community service.

3. As used in this section, juvenile court means:

(a) The juvenile court; or

(b) The justice court or municipal court if the juvenile court has transferred the case and record to the justice court or municipal court pursuant to NRS 62B.380.

(Added to NRS by 2007, 645)



NRS 62E.710 - Violation of probation or parole: Placement in facility for detention of children or county jail.

The juvenile court may order any child who is:

1. Less than 18 years of age and who has been adjudicated delinquent and placed on probation by the juvenile court to be placed in a facility for the detention of children for not more than 30 days for the violation of probation.

2. At least 18 years of age but less than 21 years of age and who has been placed on probation by the juvenile court or who has been released on parole to be placed in a county jail for not more than 30 days for the violation of probation or parole.

(Added to NRS by 2003, 1071; A 2007, 110; 2013, 2316)



NRS 62E.720 - Program of visitation to office of county coroner: Establishment; requirements; payment of costs.

1. The juvenile court may order a delinquent child to participate in a program of visitation to the office of the county coroner that is established pursuant to this section.

2. In determining whether to order the child to participate in such a program, the juvenile court shall consider whether the unlawful act committed by the child involved the use or threatened use of force or violence against the child or others or demonstrated a disregard for the safety or well-being of the child or others.

3. The juvenile court may establish a program of visitation to the office of the county coroner in cooperation with the coroner of the county pursuant to this section.

4. Before a delinquent child may participate in a program of visitation, the parent or guardian of the child must provide to the juvenile court on a form provided by the juvenile court:

(a) Written consent for the child to participate in the program of visitation; and

(b) An executed release of liability for any act or omission, not amounting to gross negligence or willful misconduct of the juvenile court, the county coroner, or any other person administering or conducting a program of visitation, that causes personal injury or illness of the child during the period in which the child participates in the program of visitation.

5. A program of visitation must include, but is not limited to:

(a) A visit to the office of the county coroner at times and under circumstances determined by the county coroner.

(b) A course to instruct the child concerning:

(1) The consequences of the child s actions; and

(2) An awareness of the child s own mortality.

(c) An opportunity for each participant in a program of visitation to evaluate each component of the program.

6. The juvenile court may order the child, or the parent or guardian of the child, or both, to pay a fee of not more than $45 based on the ability of the child or the parent or guardian of the child, or both, to pay for the costs associated with the participation of the child in the program of visitation.

(Added to NRS by 2003, 1071; A 2005, 1065; 2013, 1612)



NRS 62E.730 - Fines and penalties.

1. The juvenile court may order a delinquent child to pay a fine.

2. If the juvenile court orders a delinquent child to pay a fine, the juvenile court shall order the child to pay an administrative assessment pursuant to NRS 62E.270.

3. If a delinquent child is less than 17 years of age, the juvenile court may order the parent or guardian of the child to pay any fines and penalties that the juvenile court imposes for the unlawful act committed by the child.

4. If, because of financial hardship, the parent or guardian is unable to pay any fines and penalties that the juvenile court imposes for the unlawful act committed by the child, the juvenile court may order the parent or guardian to perform community service.

(Added to NRS by 2003, 1070)






Chapter 62F - Juvenile Sex Offenders

NRS 62F.010 - District attorney may request hearing after adjudication of delinquency in certain circumstances to determine whether unlawful act was sexually motivated; evidence; juvenile court to enter finding.

1. If a child is adjudicated delinquent for an unlawful act that, if committed by an adult, would have constituted kidnapping in the first or second degree, false imprisonment, burglary or invasion of the home, the juvenile court shall, at the request of the district attorney, conduct a separate hearing to determine whether the act was sexually motivated.

2. At the hearing, only evidence concerning the question of whether the unlawful act was sexually motivated may be presented.

3. After hearing the evidence, the juvenile court shall determine whether the unlawful act was sexually motivated and shall enter its finding in the record.

4. For the purposes of this section, an unlawful act is sexually motivated if one of the purposes for which the child committed the unlawful act was the sexual gratification of the child.

(Added to NRS by 2003, 1077)



NRS 62F.020 - Supervision of juvenile sex offender sent from another state.

If a child is adjudicated delinquent in another state for an act that, if committed by an adult, would be a sexual offense pursuant to the laws of the other state, the other state may send the child to this State to receive care, treatment or rehabilitation in any residential, group or institutional program only if the program in this State ensures that the other state has requested through the Interstate Compact for Juveniles pursuant to chapter 62I of NRS or the Interstate Compact on the Placement of Children pursuant to NRS 127.320 to 127.350, inclusive, that courtesy supervision be provided for the child during the period that the child is in this State for care, treatment or rehabilitation.

(Added to NRS by 2003, 429; A 2005, 413)



NRS 62F.100 - Sexual offense defined.

As used in NRS 62F.100 to 62F.150, inclusive, unless the context otherwise requires, sexual offense means:

1. Sexual assault pursuant to NRS 200.366;

2. Battery with intent to commit sexual assault pursuant to NRS 200.400;

3. An offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive;

4. Open or gross lewdness pursuant to NRS 201.210, if punishable as a felony;

5. Indecent or obscene exposure pursuant to NRS 201.220, if punishable as a felony;

6. Lewdness with a child pursuant to NRS 201.230;

7. Sexual penetration of a dead human body pursuant to NRS 201.450;

8. Luring a child or person with mental illness pursuant to NRS 201.560, if punishable as a felony; or

9. An attempt to commit an offense listed in this section, if punishable as a felony.

(Added to NRS by 2003, 1077; A 2003, 1380)



NRS 62F.110 - Powers and duties of juvenile court: Supervision of child; restrictions on attendance; parental responsibility; schools may be authorized to inform educational personnel; termination of jurisdiction.

1. In addition to any other action authorized or required pursuant to the provisions of this title and except as otherwise provided in NRS 62F.150, if a child is adjudicated delinquent for an unlawful act that would have been a sexual offense if committed by an adult or is adjudicated delinquent for a sexually motivated act, the juvenile court shall:

(a) Place the child under the supervision of a probation officer or parole officer, as appropriate, for a period of not less than 3 years.

(b) Except as otherwise provided in NRS 62F.130 and 62F.140, prohibit the child from attending a public school or private school that a victim of the sexual offense or the sexually motivated act is attending for the period ordered by the juvenile court pursuant to paragraph (a).

(c) Order the parent or guardian of the child to inform the probation officer or parole officer, as appropriate, assigned to the child each time the child expects to change the public school or private school that the child is attending, not later than 20 days before the expected date of the change.

(d) Order the parent or guardian of the child, to the extent of the financial ability of the parent or guardian, to reimburse all or part of the additional costs of transporting the child, if the costs are incurred by a county school district pursuant to NRS 392.251 to 392.271, inclusive.

(e) Inform the parent or guardian of the child of the requirements of NRS 62F.100 to 62F.150, inclusive, 392.251 to 392.271, inclusive, and 394.162 to 394.167, inclusive.

2. The juvenile court may authorize a superintendent of a county school district or the executive head of a private school who receives notification from a probation officer or parole officer, as appropriate, pursuant to NRS 62F.120 to inform other appropriate educational personnel that the child has been adjudicated delinquent for a sexual offense or a sexually motivated act.

3. Except as otherwise provided in NRS 62F.150, the juvenile court may not terminate its jurisdiction concerning the child for the purposes of carrying out the provisions of NRS 62F.100 to 62F.150, inclusive, for the period ordered by the juvenile court pursuant to paragraph (a) of subsection 1.

(Added to NRS by 2003, 1077)



NRS 62F.120 - Notification to school concerning adjudication; notification to include name of victim in certain circumstances.

1. If a child has been adjudicated delinquent for a sexual offense or a sexually motivated act, the probation officer or parole officer, as appropriate, assigned to the child shall provide notice that the child has been adjudicated delinquent for a sexual offense or a sexually motivated act to:

(a) The superintendent of the county school district in which the child resides; or

(b) If the child is attending a private school within this State, the executive head of the private school.

2. If the probation officer or parole officer, as appropriate, assigned to the child is informed by the parent or guardian of the child that the child expects to change the public school or private school that the child is attending or if the probation officer or parole officer otherwise becomes aware of such a change, the probation officer or parole officer shall provide notification that the child has been adjudicated delinquent for a sexual offense or a sexually motivated act to:

(a) The superintendent of the county school district in which the child is or will be residing; or

(b) If the child is or will be attending a private school within this State, the executive head of the private school.

3. Notification provided pursuant to this section must include the name of each victim of a sexual offense or a sexually motivated act committed by the child if:

(a) The victim is attending a public school or private school within this State; and

(b) The parent or guardian of the victim consents, in writing, to the inclusion of the name of the victim in the notification.

(Added to NRS by 2003, 1078; A 2007, 110)



NRS 62F.130 - Alternative plan of supervision: Required for attendance at same school as victim; conditions; modification or rescission; victim and parent or guardian of victim to be informed of rights.

1. The juvenile court may permit a child who has been adjudicated delinquent for a sexual offense or a sexually motivated act to attend a public school or private school that a victim of the sexual offense or the sexually motivated act is attending if, upon the request of the child, the superintendent of the county school district or the executive head of the private school:

(a) The juvenile court develops and approves an alternative plan of supervision for the child that protects the safety and the interests of the victim;

(b) The victim and the parent or guardian of the victim consent, in writing, to the plan;

(c) The superintendent of the county school district or the executive head of the private school consents, in writing, to the plan; and

(d) The child and the parent or guardian of the child agree, in writing, to comply with the conditions of the plan.

2. As part of an alternative plan of supervision, the juvenile court shall impose reasonable conditions on the child and, if necessary to facilitate the alternative plan, on the parent or guardian of the child. The conditions must be designed to protect the safety and the interests of the victim and to ensure that the child complies with the plan.

3. Upon its own motion or upon a request from the district attorney, the victim, the parent or guardian of the victim or the probation officer or parole officer, as appropriate, assigned to the child, the juvenile court may modify or rescind the alternative plan of supervision or a condition of the alternative plan after providing notice and an opportunity to be heard to the child, the parent or guardian of the child, the district attorney and the parties who consented to the alternative plan. If a proposed modification is reasonably likely to increase contact between the victim and the child, the juvenile court may not make the modification without the written consent of the victim and the parent or guardian of the victim. If the juvenile court rescinds the alternative plan of supervision, the child is subject to the provisions of NRS 62F.100 to 62F.150, inclusive, as if the alternative plan had not existed.

4. Before the juvenile court accepts the written consent of the victim and the parent or guardian of the victim pursuant to this section, the juvenile court shall inform them of their right to withhold consent and, except as otherwise provided in NRS 62F.140, their right to have the child not attend the public school or private school the victim is attending.

(Added to NRS by 2003, 1079)



NRS 62F.140 - Alternative plan of attendance: May be requested when alternative plan of supervision is not approved; requirements; modification or rescission.

1. If the juvenile court does not approve an alternative plan of supervision pursuant to NRS 62F.130 for a child who has been adjudicated delinquent for a sexual offense or a sexually motivated act, the superintendent of the county school district or the executive head of the private school may request that the juvenile court approve an alternative plan of attendance for the child.

2. An alternative plan of attendance:

(a) Must be designed to prevent contact between the victim and the child during school hours and during extracurricular activities conducted on school grounds; and

(b) Must not interfere with or alter the schedule of classes or the extracurricular activities of the victim.

3. Before approving an alternative plan of attendance, the juvenile court shall provide notice and an opportunity to be heard to the child, the parent or guardian of the child, the district attorney, the victim and the parent or guardian of the victim.

4. If the juvenile court approves an alternative plan of attendance, the district attorney, the victim or the parent or guardian of the victim may petition the juvenile court to modify or rescind the alternative plan on the basis that:

(a) The alternative plan is not protecting the safety or the interests of the victim; or

(b) The child or the public school or private school is not complying with the alternative plan.

5. Upon receiving a petition to modify or rescind an alternative plan of attendance, the juvenile court may modify or rescind the alternative plan after providing notice and an opportunity to be heard to the child, the parent or guardian of the child, the district attorney, the victim, the parent or guardian of the victim and the superintendent of the county school district or the executive head of the private school.

6. If the juvenile court rescinds the alternative plan of attendance, the child is subject to the provisions of NRS 62F.100 to 62F.150, inclusive, as if the alternative plan had not existed.

(Added to NRS by 2003, 1079)



NRS 62F.150 - Termination of restrictions: Power to request; conditions; notification to school.

1. A probation officer or parole officer, as appropriate, assigned to a child who is subject to the provisions of NRS 62F.100 to 62F.150, inclusive, may submit a petition to the juvenile court requesting that the court terminate the applicability of the provisions of NRS 62F.100 to 62F.150, inclusive, with respect to the child if:

(a) At the time the child committed the sexual offense or the sexually motivated act for which the child was adjudicated delinquent, the child and the victim of the sexual offense or sexually motivated act were members of the same family or household;

(b) The child has complied with the terms and conditions of the child s probation or parole, including, but not limited to, the completion of any counseling in which the child was ordered to participate;

(c) The child s counselor recommends, in writing, that the juvenile court terminate the applicability of the provisions of NRS 62F.100 to 62F.150, inclusive, with respect to the child to allow the reunification of the family or household; and

(d) The victim and the parent or guardian of the victim consent, in writing, to the termination of the applicability of the provisions of NRS 62F.100 to 62F.150, inclusive, with respect to the child to allow the reunification of the family or household.

2. If the juvenile court grants a petition requested pursuant to this section, the juvenile court shall provide written notice to the public school or private school which the child is attending that the juvenile court has terminated the applicability of the provisions of NRS 62F.100 to 62F.150, inclusive, with respect to the child.

(Added to NRS by 2003, 1080)



NRS 62F.200 - Sexual offense defined.

1. As used in this section and NRS 62F.220 and 62F.260, unless the context otherwise requires, sexual offense means:

(a) Sexual assault pursuant to NRS 200.366;

(b) Battery with intent to commit sexual assault pursuant to NRS 200.400;

(c) Lewdness with a child pursuant to NRS 201.230; or

(d) An attempt or conspiracy to commit an offense listed in this section.

2. The term does not include an offense involving consensual sexual conduct if the victim was at least 13 years of age and the offender was not more than 4 years older than the victim at the time of the commission of the offense.

(Added to NRS by 2003, 1080; A 2007, 2773)



NRS 62F.220 - Certain duties of juvenile court with respect to juvenile sex offenders; jurisdiction of juvenile court not terminated until child no longer subject to registration and community notification.

1. If a child who is 14 years of age or older is adjudicated delinquent for an unlawful act that would have been a sexual offense if committed by an adult, the juvenile court shall:

(a) Notify the Central Repository of the adjudication of the child, so the Central Repository may carry out any provisions for registration of the child pursuant to NRS 179D.010 to 179D.550, inclusive; and

(b) Inform the child and the parent or guardian of the child that the child is subject to registration and community notification pursuant to NRS 179D.010 to 179D.550, inclusive.

2. The juvenile court may not terminate its jurisdiction concerning the child for the purposes of carrying out the provisions of this section and NRS 62F.200 and 62F.260 until the child is no longer subject to registration and community notification as a juvenile sex offender pursuant to this section and NRS 62F.200 and 62F.260.

(Added to NRS by 2003, 1081; A 2007, 2774)



NRS 62F.260 - Records not sealed during period of registration and community notification.

The records relating to a child must not be sealed pursuant to the provisions of NRS 62H.100 to 62H.170, inclusive, while the child is subject to registration and community notification as a juvenile sex offender pursuant to NRS 179D.010 to 179D.550, inclusive.

(Added to NRS by 2003, 1082; A 2007, 2774)






Chapter 62G - Administration of Probation

NRS 62G.010 - Applicability of provisions.

The provisions of NRS 62G.010 to 62G.070, inclusive, apply to a judicial district which does not include a county whose population is 100,000 or more.

(Added to NRS by 2003, 1033)



NRS 62G.020 - Probation committee: Appointment, terms and removal of members; service without compensation; officers.

1. By an order entered in the minutes, the juvenile court shall:

(a) Appoint five representative citizens of good moral character to be known as the probation committee; and

(b) If any member of the probation committee vacates or is removed from the member s position before the end of the member s term, appoint a person to fill the vacancy not later than 30 days after the date on which the vacancy occurs.

2. The clerk of the court shall notify each person who is appointed to the probation committee. The notice of appointment must instruct the person to appear before the juvenile court not later than 10 days after the date the notice is sent.

3. Each person who is appointed to the probation committee shall:

(a) Appear before the juvenile court not later than the time specified by the notice of appointment; and

(b) Qualify by taking an oath to perform faithfully the duties of a member of the probation committee. The taking of the oath must be entered in the records of the juvenile court.

4. Except as otherwise provided in this section, the juvenile court shall appoint persons to the probation committee for the following terms:

(a) For the initial terms of the members:

(1) One member must be appointed for a term of 1 year;

(2) Two members must be appointed for terms of 2 years; and

(3) Two members must be appointed for terms of 3 years.

(b) For the terms following the initial terms, each member must be appointed for a term of 3 years.

5. If a person is appointed to fill a vacancy before the end of a term, the juvenile court shall appoint the person for the remainder of the unexpired term.

6. The juvenile court may at any time remove for cause any member of the probation committee.

7. Members of the probation committee shall:

(a) Serve without compensation; and

(b) Choose from among their members a chair and a secretary.

(Added to NRS by 2003, 1033)



NRS 62G.030 - Probation committee: Powers and duties.

1. The probation committee shall:

(a) Advise the juvenile court upon its request.

(b) In conjunction with the juvenile court and the chief probation officer, advise on any matter concerning the control and management of any local facility for the detention of children.

(c) Upon the request of the juvenile court, investigate the facilities, resources and management of any person or entity, other than a state agency, that applies to receive or receives children under this title and report its findings, conclusions and recommendations to the juvenile court.

(d) Prepare an annual report of its activities, investigations, findings and recommendations and file the annual report with the juvenile court and with the clerk of the court as a public document.

(e) Advise the juvenile court and make recommendations concerning:

(1) The appointment of employees that the probation committee deems necessary for the operation and management of the probation department and each local facility for the detention of children.

(2) The establishment of policies, procedures and standards for the proper performance of the duties and responsibilities of probation officers, the employees of the probation department and the employees of each local facility for the detention of children.

2. The probation committee may:

(a) If it deems necessary or proper, investigate any local facility for the detention of children and report its findings, conclusions and recommendations to the juvenile court.

(b) Upon a majority vote of its members, recommend the removal or discharge of any probation officer.

(Added to NRS by 2003, 1034)



NRS 62G.040 - Appointment and compensation of probation officers and other employees; establishment of policies, procedures and standards concerning such officers and employees; sufficient personnel and support for probation department required.

1. The juvenile court shall appoint:

(a) One or more probation officers.

(b) Other employees as may be required to carry on the work of the probation department and each local facility for the detention of children.

2. The appointment of the probation officers, the employees of the probation department and the employees of each local facility for the detention of children must be made from lists of eligible persons established through competitive examinations.

3. With the advice of the probation committee, the juvenile court shall establish policies, procedures and standards for the proper performance of the duties and responsibilities of the probation officers, the employees of the probation department and the employees of each local facility for the detention of children.

4. With the advice of the probation committee and consent of the board or boards of county commissioners, the juvenile court shall determine the salaries of the probation officers, the employees of the probation department and the employees of each local facility for the detention of children.

5. If the juvenile court serves two or more counties, the juvenile court:

(a) May appoint the probation officers to serve the counties jointly; and

(b) Shall allocate the salaries and expenses of the probation officers between the counties.

6. The board or boards of county commissioners shall make every reasonable effort to provide sufficient personnel and support for the probation department to uphold the concept of separation of powers in the court process.

(Added to NRS by 2003, 1034)



NRS 62G.050 - Appointment and duties of chief probation officer.

1. The juvenile court shall appoint one probation officer as the chief probation officer.

2. Under the general supervision of the juvenile court and with the advice of the probation committee, the chief probation officer shall:

(a) Organize, direct and develop the administrative work, including, but not limited to, the social, financial and clerical work, of the probation department and each local facility for the detention of children; and

(b) Perform such other duties as the juvenile court directs.

(Added to NRS by 2003, 1035)



NRS 62G.060 - Demotion and discharge of probation officers and other employees.

1. Pursuant to the provisions of this section, the juvenile court may demote or discharge any probation officer, employee of the probation department or employee of a local facility for the detention of children.

2. Before the juvenile court may demote or discharge a probation officer or employee, the juvenile court shall provide to the probation officer or employee:

(a) A written statement of the reasons for the demotion or discharge; and

(b) An opportunity to be heard before the juvenile court regarding the demotion or discharge.

(Added to NRS by 2003, 1035)



NRS 62G.070 - Nondisclosure of certain privileged information obtained by officer or employee of juvenile court; exceptions.

All information obtained in the discharge of an official duty by an officer or employee of the juvenile court is privileged and must not be disclosed other than to the juvenile court or any person who is authorized to receive that information pursuant to the provisions of this title, unless otherwise ordered by the juvenile court.

(Added to NRS by 2003, 1035)



NRS 62G.100 - Applicability of provisions.

The provisions of NRS 62G.100 to 62G.170, inclusive, apply to a judicial district which includes a county whose population is 100,000 or more but less than 700,000.

(Added to NRS by 2003, 1035; A 2011, 1141)



NRS 62G.110 - Committee for juvenile services: Appointment, terms and removal of members; forfeiture of office; service without compensation; officers.

1. By an order entered in the minutes, the juvenile court shall:

(a) Appoint not less than five nor more than seven representative citizens of good moral character to be known as the committee for juvenile services; and

(b) If any member of the committee for juvenile services vacates or is removed from the member s position before the end of the member s term, appoint a person to fill the vacancy not later than 30 days after the date on which the vacancy occurs.

2. The clerk of the court shall notify each person who is appointed to the committee for juvenile services. The notice of appointment must instruct the person to appear before the juvenile court not later than 10 days after the date the notice is sent.

3. Each person who is appointed to the committee for juvenile services shall:

(a) Appear before the juvenile court not later than the time specified by the notice of appointment; and

(b) Qualify by taking an oath to perform faithfully the duties of a member of the committee for juvenile services. The taking of the oath must be entered in the records of the juvenile court.

4. Except as otherwise provided in this section, the juvenile court shall appoint persons to the committee for juvenile services for a term of 3 years.

5. If a person is appointed to fill a vacancy before the end of a term, the juvenile court shall appoint the person for the remainder of the unexpired term.

6. The juvenile court may at any time remove for cause any member of the committee for juvenile services.

7. Any member who is absent from three consecutive meetings of the committee for juvenile services without permission of the chair:

(a) Forfeits the member s office; and

(b) Must be replaced as provided in this section for the filling of a vacancy before the end of a term.

8. Members of the committee for juvenile services shall:

(a) Serve without compensation; and

(b) Choose from among their members a chair and a secretary.

(Added to NRS by 2003, 1035)



NRS 62G.120 - Committee for juvenile services: Powers and duties.

1. The committee for juvenile services shall:

(a) Advise the juvenile court upon its request.

(b) In conjunction with the director of juvenile services and the chief probation officer, advise on any matter concerning the control and management of any local facility for the detention of children.

(c) Upon the request of the director of juvenile services, investigate the facilities, resources and management of any person or entity, other than a state agency, that applies to receive or receives children under this title and report its findings, conclusions and recommendations to the director of juvenile services.

(d) Prepare an annual report of its activities, investigations, findings and recommendations and file the annual report with the juvenile court and with the clerk of the court as a public document.

(e) Advise the director of juvenile services and make recommendations concerning:

(1) The appointment of employees that the committee for juvenile services deems necessary for the operation and management of the department of juvenile services and each local facility for the detention of children.

(2) The establishment of policies, procedures and standards for the proper performance of the duties and responsibilities of probation officers, the employees of the department of juvenile services and the employees of each local facility for the detention of children.

(f) Act as a hearing board pursuant to the provisions of NRS 62G.160.

2. The committee for juvenile services may, if it deems necessary or proper, investigate any local facility for the detention of children and report its findings, conclusions and recommendations to the director of juvenile services.

(Added to NRS by 2003, 1036)



NRS 62G.130 - Director of juvenile services: Appointment; powers and duties; removal or discharge; entitlement to staff or employees; compensation.

1. From a list of candidates recommended by the committee for juvenile services, the juvenile court shall appoint a director of juvenile services.

2. The director of juvenile services:

(a) Is directly responsible to the juvenile court and shall administer the functions of the juvenile court.

(b) Shall coordinate the services of and serve as liaison between the juvenile court and all agencies in the judicial district dealing with children, including, but not limited to:

(1) The Division of Child and Family Services;

(2) The public schools of the judicial district;

(3) All law enforcement agencies of the judicial district;

(4) The committee for juvenile services of the judicial district;

(5) The department of juvenile services of the judicial district; and

(6) All local facilities for the detention of children within the judicial district.

(c) May carry out preventive programs relating to juvenile delinquency.

3. The director of juvenile services serves at the pleasure of the juvenile court and is subject to removal or discharge by the juvenile court. Before the juvenile court may remove or discharge the director of juvenile services, the juvenile court shall provide to the director:

(a) A written statement of the reasons for the removal or discharge; and

(b) An opportunity to be heard before the juvenile court regarding the removal or discharge.

4. The director of juvenile services is entitled to such staff or employees to assist in the performance of the duties of the director as is advised by the committee for juvenile services, approved by the juvenile court, and consented to by the board or boards of county commissioners.

5. With the advice of the committee for juvenile services and the consent of the board or boards of county commissioners, the juvenile court shall determine the salary of the director of juvenile services.

(Added to NRS by 2003, 1036)



NRS 62G.140 - Appointment and compensation of probation officers and other employees; establishment of policies, procedures and standards concerning such officers and employees.

1. With the advice of the committee for juvenile services, the director of juvenile services shall appoint:

(a) One or more probation officers.

(b) Other employees as may be required to carry on the work of the department of juvenile services and each local facility for the detention of children.

2. The appointment of the probation officers, the employees of the department of juvenile services and the employees of each local facility for the detention of children must be made from lists of eligible persons established through competitive examinations.

3. With the advice of the committee for juvenile services, the director of juvenile services shall establish policies, procedures and standards for the proper performance of the duties and responsibilities of the probation officers, the employees of the department of juvenile services and the employees of each local facility for the detention of children.

4. With the advice of the committee for juvenile services, approval of the juvenile court and consent of the board or boards of county commissioners, the director of juvenile services shall determine the salaries of the probation officers, the employees of the department of juvenile services and the employees of each local facility for the detention of children.

5. If the director of juvenile services serves two or more counties, the director:

(a) May appoint the probation officers to serve the counties jointly; and

(b) Shall allocate the salaries and expenses of the probation officers between the counties.

(Added to NRS by 2003, 1037)



NRS 62G.150 - Appointment and duties of chief probation officer.

1. The director of juvenile services shall appoint one probation officer as the chief probation officer.

2. Under the general supervision of the director of juvenile services and with the advice of the committee for juvenile services, the chief probation officer shall:

(a) Organize, direct and develop the administrative work, including, but not limited to, the social, financial and clerical work, of the department of juvenile services and each local facility for the detention of children; and

(b) Perform such other duties as the director of juvenile services directs.

(Added to NRS by 2003, 1038)



NRS 62G.160 - Demotion and dismissal of probation officers and other employees.

1. Pursuant to the provisions of this section, the director of juvenile services may demote or dismiss, only for cause, any probation officer, employee of the department of juvenile services or employee of a local facility for the detention of children.

2. Before the director of juvenile services may demote a probation officer or employee, the director shall provide to the probation officer or employee:

(a) A written statement of the reasons for the demotion; and

(b) An opportunity to be heard before the director regarding the demotion.

3. Before the director of juvenile services may dismiss a probation officer or employee with less than 12 months of service, the director shall provide to the probation officer or employee:

(a) A written statement of the reasons for the dismissal; and

(b) An opportunity to be heard before the director regarding the dismissal.

4. If a probation officer or employee with 12 months or more of service is dismissed pursuant to this section:

(a) Not later than 15 days after the dismissal, the probation officer or employee may request a written statement from the director of juvenile services specifically setting forth the reasons for the dismissal. The director shall provide the written statement to the probation officer or employee not later than 15 days after the date of the request.

(b) Not later than 30 days after receipt of the written statement from the director, the probation officer or employee may make a written request for a public hearing before the committee for juvenile services. The committee for juvenile services shall adopt rules for the conduct of such public hearings.

(c) The probation officer or employee may appeal the decision of the committee for juvenile services to the board or boards of county commissioners.

(Added to NRS by 2003, 1038)



NRS 62G.170 - Nondisclosure of certain privileged information obtained by officer or employee of juvenile court; exceptions.

All information obtained in the discharge of an official duty by an officer or employee of the juvenile court is privileged and must not be disclosed other than to the juvenile court, the director of juvenile services or any person who is authorized to receive that information pursuant to the provisions of this title, unless otherwise ordered by the juvenile court or permitted by the director.

(Added to NRS by 2003, 1038)



NRS 62G.200 - Applicability of provisions.

1. The provisions of NRS 62G.200 to 62G.240, inclusive, apply only to a county:

(a) Whose population is 700,000 or more; and

(b) Which constitutes a judicial district.

2. If a department of juvenile justice services has been established by ordinance in a judicial district pursuant to NRS 62G.200 to 62G.240, inclusive, the provisions of NRS 62G.300 to 62G.370, inclusive, do not apply to that judicial district for the period the ordinance is in effect.

(Added to NRS by 2003, 1042; A 2011, 1141; 2013, 460)



NRS 62G.210 - Establishment; powers and duties; appointment of director.

1. The board of county commissioners may establish by ordinance a department of juvenile justice services.

2. The department of juvenile justice services:

(a) Shall administer the provisions of services relating to the delinquency and the abuse and neglect of children with respect to matters arising pursuant to the provisions of this title; and

(b) May carry out programs relating to the prevention of juvenile delinquency.

3. The board of county commissioners may appoint a director of the department of juvenile justice services. The director serves at the pleasure of the board.

(Added to NRS by 2003, 1042)



NRS 62G.220 - Appointment and dismissal of probation officers, assistant probation officers and other employees; nondisclosure of certain privileged information obtained by such officers and employees.

1. The board of county commissioners may provide for the appointment of:

(a) One or more probation officers;

(b) One or more assistant probation officers; and

(c) Other employees as may be necessary to carry out the duties of the department of juvenile justice services.

2. Probation officers, assistant probation officers and other employees authorized pursuant to this section are:

(a) Employees of the county who are subject to the provisions of the merit personnel system unless exempt pursuant to NRS 245.216; and

(b) Local government employees for the purposes of chapter 288 of NRS.

3. Probation officers, assistant probation officers and other employees hired before the effective date of the ordinance establishing the department of juvenile justice services may be dismissed only for cause.

4. All information obtained in the discharge of an official duty by a probation officer, assistant probation officer or other employee of the department of juvenile justice services is privileged and must not be disclosed other than to the juvenile court, the director of the department of juvenile justice services or any person who is authorized to receive that information pursuant to the provisions of this title, unless otherwise ordered by the juvenile court or permitted by the director.

(Added to NRS by 2003, 1042)



NRS 62G.223 - Background investigation required on applicants and employees; periodic additional investigations.

1. A department of juvenile justice services shall secure from appropriate law enforcement agencies information on the background and personal history of each applicant for employment with the department of juvenile justice services, and each employee of the department of juvenile justice services, to determine:

(a) Whether the applicant or employee has been convicted of:

(1) Murder, voluntary manslaughter, involuntary manslaughter or mayhem;

(2) Any felony involving the use or threatened use of force or violence or the use of a firearm or other deadly weapon;

(3) Assault with intent to kill or to commit sexual assault or mayhem;

(4) Battery which results in substantial bodily harm to the victim;

(5) Battery that constitutes domestic violence that is punishable as a felony;

(6) Battery that constitutes domestic violence, other than a battery described in subparagraph (5), within the immediately preceding 3 years;

(7) Sexual assault, statutory sexual seduction, incest, lewdness, indecent exposure or an offense involving pornography and a minor;

(8) A crime involving pandering or prostitution, including, without limitation, a violation of any provision of NRS 201.295 to 201.440, inclusive;

(9) Abuse or neglect of a child, including, without limitation, a violation of any provision of NRS 200.508 or 200.5083 or contributory delinquency;

(10) A violation of any federal or state law regulating the possession, distribution or use of any controlled substance or any dangerous drug as defined in chapter 454 of NRS;

(11) A violation of any federal or state law prohibiting driving or being in actual physical control of a vehicle while under the influence of intoxicating liquor or a controlled substance that is punishable as a felony;

(12) A violation of any federal or state law prohibiting driving or being in actual physical control of a vehicle while under the influence of intoxicating liquor or a controlled substance, other than a violation described in subparagraph (11), within the immediately preceding 3 years;

(13) Abuse, neglect, exploitation or isolation of older persons or vulnerable persons, including, without limitation, a violation of any provision of NRS 200.5091 to 200.50995, inclusive, or a law of any other jurisdiction that prohibits the same or similar conduct; or

(14) Any offense involving arson, fraud, theft, embezzlement, burglary, robbery, fraudulent conversion, misappropriation of property or perjury within the immediately preceding 7 years; or

(b) Whether there are criminal charges pending against the applicant or employee for a violation of an offense listed in paragraph (a).

2. A department of juvenile justice services shall request information from:

(a) The Statewide Central Registry concerning an applicant for employment with the department of juvenile justice services, or an employee of the department of juvenile justice services, to determine whether there has been a substantiated report of child abuse or neglect made against the applicant or employee; and

(b) The central registry of information concerning the abuse or neglect of a child established by any other state in which the applicant or employee resided within the immediately preceding 5 years to ensure satisfactory clearance with that registry.

3. Each applicant for employment with the department of juvenile justice services, and each employee of the department of juvenile justice services, must submit to the department of juvenile justice services:

(a) A complete set of his or her fingerprints and written authorization to forward those fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for its report; and

(b) Written authorization for the department of juvenile justice services to obtain any information that may be available from the Statewide Central Registry or the central registry of information concerning the abuse or neglect of a child established by any other state in which the applicant or employee resided within the immediately preceding 5 years.

4. The department of juvenile justice services may exchange with the Central Repository or the Federal Bureau of Investigation any information concerning the fingerprints submitted pursuant to this section.

5. When a report from the Federal Bureau of Investigation is received by the Central Repository, the Central Repository shall immediately forward a copy of the report to the department of juvenile justice services for a determination of whether the applicant or employee has criminal charges pending against him or her for a crime listed in paragraph (a) of subsection 1 or has been convicted of a crime listed in paragraph (a) of subsection 1.

6. A department of juvenile justice services shall conduct an investigation of each employee of the department pursuant to this section at least once every 5 years after the initial investigation.

7. As used in this section, Statewide Central Registry means the Statewide Central Registry for the Collection of Information Concerning the Abuse or Neglect of a Child established by NRS 432.100.

(Added to NRS by 2013, 455)



NRS 62G.225 - Denial or termination of employment for conviction of certain crimes; correction of information concerning conviction.

1. If the report from the Federal Bureau of Investigation forwarded to the department of juvenile justice services pursuant to subsection 5 of NRS 62G.223, the information received by the department of juvenile justice services pursuant to subsection 2 of NRS 62G.223 or evidence from any other source indicates that an applicant for employment with the department of juvenile justice services, or an employee of the department of juvenile justice services:

(a) Has charges pending against him or her for a crime listed in paragraph (a) of subsection 1 of NRS 62G.223, the department of juvenile justice services may deny employment to the applicant or terminate the employment of the employee after allowing the applicant or employee time to correct the information as required pursuant to subsection 2 or 3, whichever is applicable; or

(b) Has been convicted of a crime listed in paragraph (a) of subsection 1 of NRS 62G.223, has had a substantiated report of child abuse or neglect made against him or her or has not been satisfactorily cleared by a central registry described in paragraph (b) of subsection 2 of NRS 62G.223, the department of juvenile justice services shall deny employment to the applicant or terminate the employment of the employee after allowing the applicant or employee time to correct the information as required pursuant to subsection 2 or 3, whichever is applicable.

2. If an applicant for employment or an employee believes that the information in the report from the Federal Bureau of Investigation forwarded to the department of juvenile justice services pursuant to subsection 5 of NRS 62G.223 is incorrect, the applicant or employee must inform the department of juvenile justice services immediately. A department of juvenile justice services that is so informed shall give the applicant or employee a reasonable amount of time of not less than 30 days to correct the information.

3. If an applicant for employment or an employee believes that the information received by the department of juvenile justice services pursuant to subsection 2 of NRS 62G.223 is incorrect, the applicant or employee must inform the department of juvenile justice services immediately. A department of juvenile justice services that is so informed shall give the applicant or employee a reasonable amount of time of not less than 60 days to correct the information.

4. During the period in which an applicant or employee seeks to correct information pursuant to subsection 2 or 3, the applicant or employee:

(a) Shall not have contact with a child or a relative or guardian of a child in the course of performing any duties as an employee of the department of juvenile justice services.

(b) May be placed on leave without pay.

5. The provisions of subsection 4 must not be construed as preventing the department of juvenile justice services from initiating departmental disciplinary procedures against an employee during the period in which an employee seeks to correct information pursuant to subsection 2 or 3.

6. A termination of employment pursuant to this section constitutes dismissal for cause for the purposes of NRS 62G.220.

(Added to NRS by 2013, 457)



NRS 62G.230 - Joint board: Establishment; composition; duties; withdrawal of district judges serving as members; repeal of ordinance of establishment upon withdrawal.

1. The board of county commissioners of a county which establishes a department of juvenile justice services shall establish by ordinance a joint board consisting of five members.

2. The joint board consists of:

(a) Three representatives of the district judges designated by the judges of the judicial district from among their members; and

(b) Two representatives of the board of county commissioners designated by the board from among its members.

3. The duties of the joint board must include, but are not limited to:

(a) Acting as a liaison between the board of county commissioners and the district court; and

(b) Making recommendations to the board of county commissioners concerning the facilities, resources, operation and management of the department of juvenile justice services.

4. The district judges serving as members of the joint board may withdraw from participating in the board by giving written notice of their intent to withdraw to the board of county commissioners. The ordinances establishing the department of juvenile justice services, the joint board and the citizen s advisory committee shall be deemed repealed 6 months after the effective date of the notice, unless an earlier date is prescribed by the board of county commissioners.

(Added to NRS by 2003, 1043)



NRS 62G.240 - Citizen s advisory committee: Establishment; powers.

1. The board of county commissioners of a county which establishes a department of juvenile justice services shall establish by ordinance a citizen s advisory committee to advise the joint board established pursuant to NRS 62G.230.

2. The ordinance establishing the citizen s advisory committee must include:

(a) The name of the committee;

(b) The number of members of the committee;

(c) The terms of the members; and

(d) The duties of the committee.

3. The citizen s advisory committee may offer the opinions and recommendations of the residents of the county and give advice and make recommendations to the joint board concerning the facilities, services and resources provided by the department of juvenile justice services.

(Added to NRS by 2003, 1043)



NRS 62G.300 - Applicability of provisions.

The provisions of NRS 62G.300 to 62G.370, inclusive, apply to a judicial district which includes a county whose population is 700,000 or more, if a department of juvenile justice services has not been established by ordinance pursuant to NRS 62G.200 to 62G.240, inclusive.

(Added to NRS by 2003, 1038; A 2011, 1141; 2013, 460)



NRS 62G.310 - Probation committee: Appointment, terms and removal of members; forfeiture of office; service without compensation; officers.

1. By an order entered in the minutes, the juvenile court shall:

(a) Appoint not less than five nor more than seven representative citizens of good moral character to be known as the probation committee; and

(b) If any member of the probation committee vacates or is removed from the member s position before the end of the member s term, appoint a person to fill the vacancy not later than 30 days after the date on which the vacancy occurs.

2. The clerk of the court shall notify each person who is appointed to the probation committee. The notice of appointment must instruct the person to appear before the juvenile court not later than 10 days after the date the notice is sent.

3. Each person who is appointed to the probation committee shall:

(a) Appear before the juvenile court not later than the time specified by the notice of appointment; and

(b) Qualify by taking an oath to perform faithfully the duties of a member of the probation committee. The taking of the oath must be entered in the records of the juvenile court.

4. Except as otherwise provided in this section, the juvenile court shall appoint persons to the probation committee for the following terms:

(a) For the initial terms of the members:

(1) One member must be appointed for a term of 1 year;

(2) Two members must be appointed for terms of 2 years; and

(3) Two members must be appointed for terms of 3 years.

(b) For the terms following the initial terms, each member must be appointed for a term of 3 years.

5. If a person is appointed to fill a vacancy before the end of a term, the juvenile court shall appoint the person for the remainder of the unexpired term.

6. The juvenile court may at any time remove for cause any member of the probation committee.

7. Any member who is absent from three consecutive meetings of the probation committee without permission of the chair:

(a) Forfeits the member s office; and

(b) Must be replaced as provided in this section for the filling of a vacancy before the end of a term.

8. Members of the probation committee shall:

(a) Serve without compensation; and

(b) Choose from among their members a chair and a secretary.

(Added to NRS by 2003, 1039)



NRS 62G.320 - Probation committee: Powers and duties.

1. The probation committee shall:

(a) Advise the juvenile court upon its request.

(b) In conjunction with the director of the department of juvenile justice services and the chief probation officer, advise on any matter concerning the control and management of any local facility for the detention of children.

(c) Upon the request of the director of the department of juvenile justice services, investigate the facilities, resources and management of any person or entity, other than a state agency, that applies to receive or receives children under this title and report its findings, conclusions and recommendations to the juvenile court.

(d) Prepare an annual report of its activities, investigations, findings and recommendations and file the annual report with the juvenile court and with the clerk of the court as a public document.

(e) Advise the director of the department of juvenile justice services and make recommendations concerning:

(1) The appointment of employees that the probation committee deems necessary for the operation and management of the probation department and each local facility for the detention of children.

(2) The establishment of policies, procedures and standards for the proper performance of the duties and responsibilities of probation officers, the employees of the probation department and the employees of each local facility for the detention of children.

(f) Act as a hearing board pursuant to the provisions of NRS 62G.360.

2. The probation committee may, if it deems as proper or necessary, investigate any local facility for the detention of children and report its findings, conclusions and recommendations to the juvenile court.

(Added to NRS by 2003, 1039)



NRS 62G.330 - Director of department of juvenile justice services: Appointment; powers and duties; removal or discharge; entitlement to staff or employees; compensation.

1. From a list of candidates recommended by the probation committee, the juvenile court shall appoint a director of the department of juvenile justice services.

2. The director of the department of juvenile justice services:

(a) Is directly responsible to the juvenile court and shall administer the functions of the juvenile court.

(b) Shall coordinate the services of and serve as liaison between the juvenile court and all agencies in the judicial district dealing with children, including, but not limited to:

(1) The Division of Child and Family Services;

(2) The public schools of the judicial district;

(3) All law enforcement agencies of the judicial district;

(4) The probation committee; and

(5) All local facilities for the detention of children within the judicial district.

(c) May carry out preventive programs relating to juvenile delinquency.

3. Except as otherwise provided in NRS 62G.355, the director of the department of juvenile justice services serves at the pleasure of the juvenile court and is subject to removal or discharge by the juvenile court. Except as otherwise provided in NRS 62G.355, before the juvenile court may remove or discharge the director of the department of juvenile justice services, the juvenile court shall provide to the director:

(a) A written statement of the reasons for the removal or discharge; and

(b) An opportunity to be heard before the juvenile court regarding the removal or discharge.

4. The director of the department of juvenile justice services is entitled to such staff or employees to assist in the performance of the duties of the director as is advised by the probation committee, approved by the juvenile court, and consented to by the board or boards of county commissioners.

5. With the advice of the probation committee and the consent of the board or boards of county commissioners of the county or counties, the juvenile court shall determine the salary of the director of the department of juvenile justice services.

(Added to NRS by 2003, 1040; A 2013, 460)



NRS 62G.340 - Appointment and compensation of probation officers and other employees; establishment of policies, procedures and standards concerning such officers and employees.

1. With the advice of the probation committee, the director of the department of juvenile justice services shall appoint:

(a) One or more probation officers.

(b) Other employees as may be required to carry on the work of the probation department and each local facility for the detention of children.

2. The appointment of the probation officers, the employees of the department of juvenile justice services and the employees of each local facility for the detention of children must be made from lists of eligible persons established through competitive examinations.

3. With the advice of the probation committee, the director of the department of juvenile justice services shall establish policies, procedures and standards for the proper performance of the duties and responsibilities of the probation officers, the employees of the department of juvenile justice services and the employees of each local facility for the detention of children.

4. With the advice of the probation committee, approval of the juvenile court and consent of the board or boards of county commissioners, the director of the department of juvenile justice services shall determine the salaries of the probation officers, the employees of the department of juvenile justice services and the employees of each local facility for the detention of children.

5. If the director of the department of juvenile justice services serves two or more counties, the director:

(a) May appoint the probation officers to serve the counties jointly; and

(b) Shall allocate the salaries and expenses of the probation officers between the counties.

(Added to NRS by 2003, 1041)



NRS 62G.350 - Appointment and duties of chief probation officer.

1. The director of the department of juvenile justice services shall appoint one probation officer as the chief probation officer.

2. Under the general supervision of the director of the department of juvenile justice services and with the advice of the probation committee, the chief probation officer shall:

(a) Organize, direct and develop the administrative work, including, but not limited to, the social, financial and clerical work, of the department of juvenile justice services and each local facility for the detention of children; and

(b) Perform such other duties as the director of the department of juvenile justice services directs.

(Added to NRS by 2003, 1041)



NRS 62G.353 - Background investigation required on applicants and employees; periodic additional investigations.

1. A department of juvenile justice services shall secure from appropriate law enforcement agencies information on the background and personal history of each applicant for employment with the department of juvenile justice services, and each employee of the department of juvenile justice services, to determine:

(a) Whether the applicant or employee has been convicted of:

(1) Murder, voluntary manslaughter, involuntary manslaughter or mayhem;

(2) Any felony involving the use or threatened use of force or violence or the use of a firearm or other deadly weapon;

(3) Assault with intent to kill or to commit sexual assault or mayhem;

(4) Battery which results in substantial bodily harm to the victim;

(5) Battery that constitutes domestic violence that is punishable as a felony;

(6) Battery that constitutes domestic violence, other than a battery described in subparagraph (5), within the immediately preceding 3 years;

(7) Sexual assault, statutory sexual seduction, incest, lewdness, indecent exposure or an offense involving pornography and a minor;

(8) A crime involving pandering or prostitution, including, without limitation, a violation of any provision of NRS 201.295 to 201.440, inclusive;

(9) Abuse or neglect of a child, including, without limitation, a violation of any provision of NRS 200.508 or 200.5083 or contributory delinquency;

(10) A violation of any federal or state law regulating the possession, distribution or use of any controlled substance or any dangerous drug as defined in chapter 454 of NRS;

(11) A violation of any federal or state law prohibiting driving or being in actual physical control of a vehicle while under the influence of intoxicating liquor or a controlled substance that is punishable as a felony;

(12) A violation of any federal or state law prohibiting driving or being in actual physical control of a vehicle while under the influence of intoxicating liquor or a controlled substance, other than a violation described in subparagraph (11), within the immediately preceding 3 years;

(13) Abuse, neglect, exploitation or isolation of older persons or vulnerable persons, including, without limitation, a violation of any provision of NRS 200.5091 to 200.50995, inclusive, or a law of any other jurisdiction that prohibits the same or similar conduct; or

(14) Any offense involving arson, fraud, theft, embezzlement, burglary, robbery, fraudulent conversion, misappropriation of property or perjury within the immediately preceding 7 years; or

(b) Whether there are criminal charges pending against the applicant or employee for a violation of an offense listed in paragraph (a).

2. A department of juvenile justice services shall request information from:

(a) The Statewide Central Registry concerning an applicant for employment with the department of juvenile justice services, or an employee of the department of juvenile justice services, to determine whether there has been a substantiated report of child abuse or neglect made against the applicant or employee; and

(b) The central registry of information concerning the abuse or neglect of a child established by any other state in which the applicant or employee resided within the immediately preceding 5 years to ensure satisfactory clearance with that registry.

3. Each applicant for employment with the department of juvenile justice services, and each employee of the department of juvenile justice services, must submit to the department of juvenile justice services:

(a) A complete set of his or her fingerprints and written authorization to forward those fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for its report; and

(b) Written authorization for the department of juvenile justice services to obtain any information that may be available from the Statewide Central Registry or the central registry of information concerning the abuse or neglect of a child established by any other state in which the applicant or employee resided within the immediately preceding 5 years.

4. The department of juvenile justice services may exchange with the Central Repository or the Federal Bureau of Investigation any information concerning the fingerprints submitted pursuant to this section.

5. When a report from the Federal Bureau of Investigation is received by the Central Repository, the Central Repository shall immediately forward a copy of the report to the department of juvenile justice services for a determination of whether the applicant or employee has criminal charges pending against him or her for a crime listed in paragraph (a) of subsection 1 or has been convicted of a crime listed in paragraph (a) of subsection 1.

6. A department of juvenile justice services shall conduct an investigation of each employee of the department pursuant to this section at least once every 5 years after the initial investigation.

7. As used in this section, Statewide Central Registry means the Statewide Central Registry for the Collection of Information Concerning the Abuse or Neglect of a Child established by NRS 432.100.

(Added to NRS by 2013, 458)



NRS 62G.355 - Denial or termination of employment for conviction of certain crimes; correction of information concerning conviction.

1. If the report from the Federal Bureau of Investigation forwarded to the department of juvenile justice services pursuant to subsection 5 of NRS 62G.353, the information received by the department of juvenile justice services pursuant to subsection 2 of NRS 62G.353 or evidence from any other source indicates that an applicant for employment with the department of juvenile justice services, or an employee of the department of juvenile justice services:

(a) Has charges pending against him or her for a crime listed in paragraph (a) of subsection 1 of NRS 62G.353, the department of juvenile justice services may deny employment to the applicant or terminate the employment of the employee after allowing the applicant or employee time to correct the information as required pursuant to subsection 2 or 3, whichever is applicable; or

(b) Has been convicted of a crime listed in paragraph (a) of subsection 1 of NRS 62G.353, has had a substantiated report of child abuse or neglect made against him or her or has not been satisfactorily cleared by a central registry described in paragraph (b) of subsection 2 of NRS 62G.353, the department of juvenile justice services shall deny employment to the applicant or terminate the employment of the employee after allowing the applicant or employee time to correct the information as required pursuant to subsection 2 or 3, whichever is applicable.

2. If an applicant for employment or an employee believes that the information in the report from the Federal Bureau of Investigation forwarded to the department of juvenile justice services pursuant to subsection 5 of NRS 62G.353 is incorrect, the applicant or employee must inform the department of juvenile justice services immediately. A department of juvenile justice services that is so informed shall give the applicant or employee a reasonable amount of time of not less than 30 days to correct the information.

3. If an applicant for employment or an employee believes that the information received by the department of juvenile justice services pursuant to subsection 2 of NRS 62G.353 is incorrect, the applicant or employee must inform the department of juvenile justice services immediately. A department of juvenile justice services that is so informed shall give the applicant or employee a reasonable amount of time of not less than 60 days to correct the information.

4. During the period in which an applicant or employee seeks to correct information pursuant to subsection 2 or 3, the applicant or employee:

(a) Shall not have contact with a child or a relative or guardian of the child in the course of performing any duties as an employee of the department of juvenile justice services.

(b) May be placed on leave without pay.

5. The provisions of subsection 4 must not be construed as preventing a department of juvenile justice services from initiating departmental disciplinary procedures against an employee during the period in which an employee seeks to correct information pursuant to subsection 2 or 3.

6. A termination of employment pursuant to this section constitutes dismissal for cause for the purposes of NRS 62G.360.

(Added to NRS by 2013, 459)



NRS 62G.360 - Demotion and dismissal of probation officers and other employees.

1. Pursuant to the provisions of this section, the director of the department of juvenile justice services may demote or dismiss, only for cause, any probation officer, employee of the department of juvenile justice services or employee of a local facility for the detention of children.

2. Before the director of the department of juvenile justice services may demote a probation officer or employee, the director shall provide to the probation officer or employee:

(a) A written statement of the reasons for the demotion; and

(b) An opportunity to be heard before the director regarding the demotion.

3. Before the director of the department of juvenile justice services may dismiss a probation officer or employee with less than 12 months of service, the director shall provide to the probation officer or employee:

(a) A written statement of the reasons for the dismissal; and

(b) An opportunity to be heard before the director regarding the dismissal.

4. If a probation officer or employee with 12 months or more of service is dismissed pursuant to this section:

(a) Not later than 15 days after the dismissal, the probation officer or employee may request a written statement from the director of the department of juvenile justice services specifically setting forth the reasons for the dismissal. The director shall provide the written statement to the probation officer or employee not later than 15 days after the date of the request.

(b) Not later than 30 days after receipt of the written statement from the director, the probation officer or employee may make a written request for a public hearing before the probation committee. The probation committee shall adopt rules for the conduct of such public hearings.

(c) The probation officer or employee may appeal the decision of the probation committee to the board or boards of county commissioners.

5. The provisions of this section do not apply to a dismissal required by NRS 62G.355.

(Added to NRS by 2003, 1041; A 2013, 461)



NRS 62G.370 - Nondisclosure of certain privileged information obtained by officer or employee of juvenile court; exceptions.

All information obtained in the discharge of an official duty by an officer or employee of the juvenile court is privileged and must not be disclosed other than to the juvenile court, the director of the department of juvenile justice services or any person who is authorized to receive that information pursuant to the provisions of this title, unless otherwise ordered by the juvenile court or permitted by the director.

(Added to NRS by 2003, 1042)



NRS 62G.400 - Special supervision program defined.

As used in NRS 62G.400 to 62G.470, inclusive, special supervision program means a probation program established in any county which meets the standards prescribed by NRS 62G.400 to 62G.470, inclusive, for the rehabilitation of delinquent children and which includes:

1. A degree of supervision substantially above the usual; and

2. The use of new techniques rather than routine supervision techniques.

(Added to NRS by 2003, 1083)



NRS 62G.410 - Declaration of state policy.

1. It is the policy of this state to effectuate a system of youth interventions, in a civil arena, to improve outcomes for juveniles, to diminish juvenile criminality, to facilitate juvenile accountability and to improve juvenile health and welfare, fairly and equally in the best interest of the child and in furtherance of the public welfare of the citizens of this state.

2. It is the purpose of NRS 62G.400 to 62G.470, inclusive, to reduce the necessity for commitment of delinquent children to a state facility for the detention of children by strengthening and improving local supervision of children placed on probation by the juvenile court.

(Added to NRS by 2003, 1083; A 2013, 716)



NRS 62G.420 - Adoption of minimum standards for operation of special supervision programs and rules for administration.

1. The Department of Health and Human Services shall adopt:

(a) Rules and regulations setting forth minimum standards for the operation of special supervision programs; and

(b) Other rules as may be necessary for the administration of the provisions of NRS 62G.400 to 62G.470, inclusive.

2. The standards must be sufficiently flexible to foster the development of new and improved supervision practices and techniques.

3. In developing the standards, the Department of Health and Human Services shall seek advice from the appropriate officials in those counties that participate in a special supervision program.

(Added to NRS by 2003, 1083)



NRS 62G.430 - State to share costs of supervision of certain children in special supervision programs.

From any legislative appropriation for such purpose and in accordance with the provisions of NRS 62G.400 to 62G.470, inclusive, the State of Nevada shall share the costs of supervising any delinquent child:

1. Who is supervised pursuant to a special supervision program; and

2. Who would otherwise be committed to a state facility for the detention of children.

(Added to NRS by 2003, 1083)



NRS 62G.440 - Application for share of costs from State.

1. The juvenile court in each county may apply to the Department of Health and Human Services to have the State of Nevada share the costs of supervising any delinquent child in a special supervision program.

2. The application must:

(a) Be in the form prescribed by the Department of Health and Human Services;

(b) Include a plan or plans for providing special supervision programs; and

(c) Include assurances that such funds will not be used to replace local funds for existing programs for delinquent children.

3. The Department of Health and Human Services shall not distribute any money to a juvenile court pursuant to the provisions of NRS 62G.400 to 62G.470, inclusive, until:

(a) The Department approves the application of the juvenile court; and

(b) The juvenile court has complied with the provisions of NRS 62G.400 to 62G.470, inclusive.

(Added to NRS by 2003, 1083)



NRS 62G.450 - Determination of amount and allocation of state money to juvenile courts for special supervision programs.

1. The Department of Health and Human Services shall determine the applicable costs to the State of Nevada of supervising offenders in special supervision programs in calculating the amount of money to be distributed to each juvenile court.

2. The Department of Health and Human Services shall distribute money to each juvenile court proportionately on the basis of:

(a) The population of the county within the jurisdiction of the juvenile court; and

(b) Any other factors that the Department determines to be relevant in accordance with the regulations adopted pursuant to the provisions of NRS 62G.400 to 62G.470, inclusive.

3. If a juvenile court does not submit an application to the Department of Health and Human Services pursuant to the provisions of NRS 62G.400 to 62G.470, inclusive, the Department may distribute the proportionate share that otherwise would have been distributed to that juvenile court to other juvenile courts in accordance with the regulations adopted pursuant to the provisions of NRS 62G.400 to 62G.470, inclusive.

(Added to NRS by 2003, 1083)



NRS 62G.460 - Authorized use of money received from State.

1. Except as otherwise provided in this section, each juvenile court shall use the money distributed by the Department of Health and Human Services pursuant to the provisions of NRS 62G.400 to 62G.470, inclusive, to:

(a) Carry out the purposes of NRS 62G.400 to 62G.470, inclusive;

(b) Employ necessary probation officers who shall carry caseloads substantially less than required for normal or routine supervision; and

(c) Initiate new techniques and services of an innovative nature for delinquent children.

2. Any money which is distributed to a juvenile court pursuant to the provisions of NRS 62G.400 to 62G.470, inclusive, for any fiscal year beginning on or after July 1, 1991, and which represents an increase over the amount distributed to the juvenile court pursuant to the provisions of NRS 62G.400 to 62G.470, inclusive, for the fiscal year ending June 30, 1991:

(a) Must not be used to offset the salaries of governmental employees.

(b) May be used only for the purchase of goods, property or services necessary to carry out the purposes of NRS 62G.400 to 62G.470, inclusive.

(Added to NRS by 2003, 1084)



NRS 62G.470 - Report on special supervision programs.

1. Each juvenile court receiving funds pursuant to the provisions of NRS 62G.400 to 62G.470, inclusive, shall report to the Department of Health and Human Services, on or before July 1 and December 31 of each year, the experience and results of the juvenile court in complying with the purposes of NRS 62G.400 to 62G.470, inclusive.

2. The Department of Health and Human Services shall compile such reports and submit them to the Legislature upon its convening in regular session.

(Added to NRS by 2003, 1084)






Chapter 62H - Records Related to Children

NRS 62H.010 - Fingerprinting or photographing of child who is in custody; conditions and limitations on use and retention of fingerprints and photographs; penalty.

1. The fingerprints of a child must be taken if the child is in custody for an unlawful act that, if committed by an adult, would have been:

(a) A felony, gross misdemeanor or sexual offense; or

(b) A misdemeanor and the unlawful act involved:

(1) The use or threatened use of force or violence against the victim; or

(2) The possession, use or threatened use of a firearm or a deadly weapon.

2. The fingerprints of a child who is in custody but who is not subject to the provisions of subsection 1 may be taken if a law enforcement officer finds latent fingerprints during the investigation of an offense and the officer has reason to believe that the latent fingerprints are those of the child. The officer shall use the fingerprints taken from the child to make an immediate comparison with the latent fingerprints. If the comparison is:

(a) Negative, the fingerprint card and other copies of the fingerprints taken may be immediately destroyed or may be retained for future use.

(b) Positive, the fingerprint card and other copies of the fingerprints:

(1) Must be delivered to the juvenile court for disposition if the child is referred to the juvenile court.

(2) May be immediately destroyed or may be retained for future use if the child is not referred to the juvenile court.

3. Fingerprints that are taken from a child pursuant to the provisions of this section:

(a) May be retained in a local file or a local system for the automatic retrieval of fingerprints if they are retained under special security measures that limit inspection of the fingerprints to law enforcement officers who are conducting criminal investigations. If the child from whom the fingerprints are taken subsequently is not adjudicated delinquent, the parent or guardian of the child or, when the child becomes at least 18 years of age, the child may petition the juvenile court for the removal of the fingerprints from any local file or local system.

(b) Must be submitted to the Central Repository if the child is adjudicated delinquent for an unlawful act that would have been a felony or a sexual offense if committed by an adult, and may be submitted to the Central Repository for any other act. Any such fingerprints submitted to the Central Repository must be submitted with a description of the child and the unlawful act, if any, that the child committed. The Central Repository shall retain the fingerprints and information of the child under special security measures that limit inspection of the fingerprints and the information to:

(1) Law enforcement officers who are conducting criminal investigations; and

(2) Officers and employees of the Central Repository who are assisting law enforcement officers with criminal investigations or who are conducting research or performing a statistical analysis.

(c) Must not be submitted to the Federal Bureau of Investigation unless the child is adjudicated delinquent for an unlawful act that would have been a felony or a sexual offense if committed by an adult.

4. A child who is in custody must be photographed for the purpose of identification. Except as otherwise provided in this subsection, the photographs of the child must be kept in the file pertaining to the child under special security measures which provide that the photographs may be inspected only to conduct criminal investigations and photographic lineups. If the juvenile court subsequently determines that the child is not delinquent, the juvenile court shall order the photographs to be destroyed.

5. Any person who willfully violates any provision of this section is guilty of a misdemeanor.

6. As used in this section, sexual offense means:

(a) Sexual assault pursuant to NRS 200.366;

(b) Statutory sexual seduction pursuant to NRS 200.368;

(c) Battery with intent to commit sexual assault pursuant to NRS 200.400;

(d) An offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive;

(e) Incest pursuant to NRS 201.180;

(f) Open or gross lewdness pursuant to NRS 201.210;

(g) Indecent or obscene exposure pursuant to NRS 201.220;

(h) Lewdness with a child pursuant to NRS 201.230;

(i) Sexual penetration of a dead human body pursuant to NRS 201.450;

(j) Luring a child or person with mental illness pursuant to NRS 201.560, if punishable as a felony;

(k) An attempt to commit an offense listed in paragraphs (a) to (j), inclusive; or

(l) An offense that is determined to be sexually motivated pursuant to NRS 175.547.

(Added to NRS by 2003, 1088; A 2003, 1379; 2013, 1157)



NRS 62H.020 - Publication or broadcast of name or race of child and nature of charges.

1. A news medium may not publish, broadcast or air the name or race of any child connected with any proceeding conducted pursuant to the provisions of this title without a written order of the juvenile court unless:

(a) The proceeding has been opened to the public pursuant to NRS 62D.010; or

(b) The release of the information is authorized pursuant to subsection 2.

2. An officer or employee of the juvenile court may release to a news medium the name of a child and the nature of the charges against the child, and any news medium may publish, broadcast or air such information if:

(a) The child has been adjudicated delinquent on at least one prior occasion for an unlawful act which would have been a felony if committed by an adult and which resulted in death or serious bodily injury, and the child is charged with committing another unlawful act which would have been a felony if committed by an adult; or

(b) The child has been adjudicated delinquent on at least two prior occasions for unlawful acts which would have been felonies if committed by an adult, and the child is charged with committing another unlawful act which would have been a felony if committed by an adult.

(Added to NRS by 2003, 1090)



NRS 62H.025 - Maintenance and release of juvenile justice information by certain agencies.

1. Juvenile justice information must be maintained in accordance with federal law, and any provision of federal law authorizing the release of juvenile justice information must be construed as broadly as possible in favor of the release of juvenile justice information.

2. For the purpose of ensuring the safety, permanent placement, rehabilitation, educational success and well-being of a child, a director of juvenile services or the Chief of the Youth Parole Bureau, or his or her designee, may, upon written request and good cause shown, share appropriate juvenile justice information with:

(a) A director of juvenile services or his or her designee;

(b) The Chief of the Youth Parole Bureau or his or her designee;

(c) A district attorney or his or her designee;

(d) An attorney representing the child;

(e) The director of a state agency which administers juvenile justice or his or her designee;

(f) A director of a state, regional or local facility for the detention of children or his or her designee;

(g) The director of an agency which provides child welfare services or his or her designee;

(h) A guardian ad litem or court appointed special advocate who represents the child;

(i) A parent or guardian of the child if the release of the information to the parent or guardian is consistent with the purposes of this section; or

(j) The child to whom the juvenile justice information pertains if the child has reached the age of majority.

3. A written request for juvenile justice information pursuant to subsection 2 may be made only for the purpose of determining the appropriate placement of the child pursuant to the provisions of chapter 432B of NRS, the appropriate treatment or services to be provided to the child or the appropriate conditions of probation or parole to be imposed on the child. The written request must state the reason that the juvenile justice information is requested. A written request for juvenile justice information may be refused if:

(a) The request does not demonstrate good cause for the release of the information; or

(b) The release of the information would cause material harm to the child or would prejudice any court proceeding to which the child is subject.

A refusal pursuant to this subsection must be made in writing to the person or entity requesting the information not later than 3 days after receipt of the request, excluding Saturdays, Sundays and holidays.

4. Any juvenile justice information provided pursuant to this section is confidential, must be provided only to those persons listed in subsection 2 and must be maintained in accordance with any applicable laws and regulations.

5. Any juvenile justice information provided pursuant to this section may not be used to deny a child access to any service for which the child would otherwise be eligible, including, without limitation:

(a) Educational services;

(b) Social services;

(c) Mental health services;

(d) Medical services; or

(e) Legal services.

6. A director of juvenile services or the Chief of the Youth Parole Bureau, or his or her designee, may release juvenile justice information:

(a) In the aggregate and without personal identifying information included, to a person engaged in bona fide research that may be used to improve juvenile justice services or secure additional funding for juvenile justice services.

(b) As deemed necessary by a legislative body of this State or a local government in this State to conduct an audit or proper oversight of any department, agency or office providing services related to juvenile justice.

7. As used in this section, juvenile justice information means any information maintained by a director of juvenile services or the Chief of the Youth Parole Bureau, or his or her designee, which is directly related to a child in need of supervision, a delinquent child or any other child who is otherwise subject to the jurisdiction of the juvenile court.

(Added to NRS by 2013, 519)



NRS 62H.030 - Maintenance and inspection of records.

1. The juvenile court shall make and keep records of all cases brought before the juvenile court.

2. Except as otherwise provided in this section and NRS 217.110, records of any case brought before the juvenile court may be opened to inspection only by court order to persons who have a legitimate interest in the records.

3. The following records and information may be opened to inspection without a court order:

(a) Records of traffic violations which are being forwarded to the Department of Motor Vehicles;

(b) Records which have not been sealed and which are required by the Division of Parole and Probation for preparation of presentence investigations and reports pursuant to NRS 176.135 or general investigations and reports pursuant to NRS 176.151;

(c) Records which have not been sealed and which are to be used, pursuant to chapter 179D of NRS, by:

(1) The Central Repository;

(2) The Division of Parole and Probation; or

(3) A person who is conducting an assessment of the risk of recidivism of an adult or juvenile sex offender;

(d) Information maintained in the standardized system established pursuant to NRS 62H.200; and

(e) Information that must be collected by the Division of Child and Family Services pursuant to NRS 62H.220.

4. The clerk of the court shall prepare and cause to be printed forms for social and legal records and other papers as may be required.

(Added to NRS by 2003, 1090; A 2005, 62)



NRS 62H.040 - Release of child s name for use in civil action.

1. If a child has committed an act which subjects the child to the jurisdiction of the juvenile court and which may form the basis of a civil action, a person who, in good faith, intends to bring or has brought the civil action or any other person who is a party to the civil action may petition the juvenile court for release of the child s name.

2. If the person who petitions the juvenile court makes a satisfactory showing that the person intends, in good faith, to use the child s name in the civil action, the juvenile court shall order the release of the child s name and authorize its use in the civil action.

(Added to NRS by 2003, 1090)



NRS 62H.100 - Records defined.

1. As used in NRS 62H.100 to 62H.170, inclusive, unless the context otherwise requires, records means any records relating to a child who is within the purview of this title and who:

(a) Is taken into custody by a peace officer or a probation officer or is otherwise taken before a probation officer; or

(b) Appears before the juvenile court or any other court pursuant to the provisions of this title.

2. The term includes records of arrest.

(Added to NRS by 2003, 1091)



NRS 62H.110 - Applicability of provisions.

The provisions of NRS 62H.100 to 62H.170, inclusive, do not apply to:

1. Information maintained in the standardized system established pursuant to NRS 62H.200;

2. Information that must be collected by the Division of Child and Family Services pursuant to NRS 62H.220;

3. Records that are subject to the provisions of NRS 62F.260; or

4. Records relating to a traffic offense that would have been a misdemeanor if committed by an adult.

(Added to NRS by 2003, 1091)



NRS 62H.120 - Explanation of certain information concerning sealing of records to be included in court order.

Any decree or order entered concerning a child within the purview of this title must contain, for the benefit of the child, an explanation of the contents of NRS 62H.100 to 62H.170, inclusive, and, if applicable, NRS 62F.260.

(Added to NRS by 2003, 1091)



NRS 62H.130 - Procedure for sealing records of child who is less than 21 years of age.

1. If a child is less than 21 years of age, the child or a probation officer on behalf of the child may petition the juvenile court for an order sealing all records relating to the child. The petition may be filed not earlier than 3 years after the child:

(a) Was last adjudicated in need of supervision or adjudicated delinquent; or

(b) Was last referred to the juvenile court,

whichever is later.

2. If a petition is filed pursuant to this section, the juvenile court shall notify the district attorney and, if a probation officer is not the petitioner, the chief probation officer.

3. The district attorney and the chief probation officer, or any of their deputies, or any other person who has evidence that is relevant to consideration of the petition may testify at the hearing on the petition.

4. After the hearing on the petition, the juvenile court shall enter an order sealing all records relating to the child if the juvenile court finds that:

(a) During the applicable 3-year period, the child has not been convicted of a felony or of any misdemeanor involving moral turpitude; and

(b) The child has been rehabilitated to the satisfaction of the juvenile court.

(Added to NRS by 2003, 1091)



NRS 62H.140 - Automatic sealing of records when child reaches 21 years of age; exception.

Except as otherwise provided in NRS 62H.150, when a child reaches 21 years of age, all records relating to the child must be sealed automatically.

(Added to NRS by 2003, 1091)



NRS 62H.150 - Limitations on sealing records related to certain delinquent acts.

1. If a child is adjudicated delinquent for an unlawful act listed in subsection 6 and the records relating to that unlawful act have not been sealed by the juvenile court pursuant to NRS 62H.130 before the child reaches 21 years of age, those records must not be sealed before the child reaches 30 years of age.

2. After the child reaches 30 years of age, the child may petition the juvenile court for an order sealing those records.

3. If a petition is filed pursuant to this section, the juvenile court shall notify the district attorney and the chief probation officer.

4. The district attorney and the chief probation officer, or any of their deputies, or any other person who has evidence that is relevant to consideration of the petition may testify at the hearing on the petition.

5. After the hearing on the petition, the juvenile court may enter an order sealing the records relating to the child if the juvenile court finds that, during the period since the child reached 21 years of age, the child has not been convicted of any offense, except for minor moving or standing traffic offenses.

6. The provisions of this section apply to any of the following unlawful acts:

(a) An unlawful act which, if committed by an adult, would have constituted:

(1) Sexual assault pursuant to NRS 200.366;

(2) Battery with intent to commit sexual assault pursuant to NRS 200.400; or

(3) Lewdness with a child pursuant to NRS 201.230.

(b) An unlawful act which would have been a felony if committed by an adult and which involved the use or threatened use of force or violence.

(Added to NRS by 2003, 1092)



NRS 62H.160 - Procedure for sealing records of child: Duties of juvenile court and other public officers and agencies.

1. If the juvenile court enters an order sealing the records relating to a child or the records are sealed automatically, all records relating to the child must be sealed that are in the custody of:

(a) The juvenile court or any other court;

(b) A probation officer, probation department or law enforcement agency; or

(c) Any other public officer or agency.

2. If the juvenile court enters an order sealing the records relating to a child, the juvenile court shall send a copy of the order to each public officer or agency named in the order. Not later than 5 days after receipt of the order, each public officer or agency shall:

(a) Seal the records in the custody of the public officer or agency, as directed by the order;

(b) Advise the juvenile court of compliance with the order; and

(c) Seal the copy of the order received by the public officer or agency.

(Added to NRS by 2003, 1092)



NRS 62H.170 - Effect of sealing records; inspection of sealed records in certain circumstances.

1. Except as otherwise provided in this section, if the records of a person are sealed:

(a) All proceedings recounted in the records are deemed never to have occurred; and

(b) The person may reply accordingly to any inquiry concerning the proceedings and the acts which brought about the proceedings.

2. The juvenile court may order the inspection of records that are sealed if:

(a) The person who is the subject of the records petitions the juvenile court to permit the inspection of the records by the persons named in the petition;

(b) An agency charged with the medical or psychiatric care of the person who is the subject of the records petitions the juvenile court to permit the inspection of the records by the agency;

(c) A district attorney or an attorney representing a defendant in a criminal action petitions the juvenile court to permit the inspection of the records to obtain information relating to the persons who were involved in the acts detailed in the records; or

(d) The juvenile court determines that the inspection of the records is necessary to:

(1) Perform bona fide outcome and recidivism studies;

(2) Further bona fide research to determine the effectiveness of juvenile justice services;

(3) Improve the delivery of juvenile justice services; or

(4) Obtain additional resources for the delivery of juvenile justice services.

Personal identifying information contained in records inspected pursuant to this paragraph must remain confidential in a manner consistent with any applicable laws and regulations.

3. Upon its own order, any court of this State may inspect records that are sealed if the records relate to a person who is less than 21 years of age and who is to be sentenced by the court in a criminal proceeding.

(Added to NRS by 2003, 1092; A 2013, 520)



NRS 62H.200 - Division of Child and Family Services to establish standardized system for collecting and analyzing information concerning juvenile justice; regulations.

1. The Division of Child and Family Services shall:

(a) Establish a standardized system for the reporting, collection, analysis, maintenance and retrieval of information concerning juvenile justice in this State.

(b) Be responsible for the retrieval and analysis of the categories of information contained in the standardized system and the development of any reports from that information.

(c) Adopt such regulations as are necessary to carry out the provisions of this section, including requirements for the transmittal of information to the standardized system from the juvenile courts, local juvenile probation departments and the staff of the youth correctional services, as directed by the Department of Health and Human Services.

2. Each juvenile court and local juvenile probation department and the staff of the youth correctional services, as directed by the Department of Health and Human Services, shall comply with the regulations adopted pursuant to this section.

(Added to NRS by 2003, 1093)



NRS 62H.210 - Information to be collected by standardized system regarding children referred to system of juvenile justice; confidentiality.

1. Except as otherwise provided in subsection 3, the standardized system established pursuant to NRS 62H.200 must collect, categorize and maintain the following information from the juvenile courts, local juvenile probation departments and the staff of the youth correctional services, as directed by the Department of Health and Human Services, regarding each child referred to the system of juvenile justice in this State:

(a) A unique number assigned to the child for identification;

(b) Basic demographic information regarding the child, including, but not limited to:

(1) The age, sex and race or other ethnic background of the child;

(2) The composition of the household in which the child resides; and

(3) The economic background of the child;

(c) The charges for which the child is referred;

(d) The dates of any detention of the child;

(e) The nature of the disposition of each referral of the child;

(f) The dates any petitions are filed regarding the child, and the charges set forth in those petitions; and

(g) The disposition of any petitions filed regarding the child, including any applicable findings.

2. In addition to the information required pursuant to subsection 1 and except as otherwise provided in subsection 3, the Department of Health and Human Services shall require the staff of the youth correctional services to collect and transmit the following information to the standardized system regarding each child committed to or otherwise placed in the custody of the Division of Child and Family Services:

(a) A record of each placement of the child, including, but not limited to, the period of each placement and the services provided to the child during each placement;

(b) The dates of each release of the child, including any release of the child on parole;

(c) If the child is released on parole, the period of each release and the services provided to the child during each release; and

(d) The nature of or reason for each discharge of the child from the custody of the Division of Child and Family Services.

3. The information maintained in the standardized system must not include the name or address of any person.

(Added to NRS by 2003, 1093)



NRS 62H.220 - Division of Child and Family Services to collect certain information regarding child adjudicated delinquent for sexual offense; confidentiality.

1. For each child adjudicated delinquent for an unlawful act that would have been a sexual offense if committed by an adult, the Division of Child and Family Services shall collect from the juvenile courts, local juvenile probation departments and the staff of the youth correctional services, as directed by the Department of Health and Human Services:

(a) The information listed in NRS 62H.210;

(b) The name of the child; and

(c) All information concerning programs of treatment in which the child participated that:

(1) Were directly related to the delinquent act committed by the child; or

(2) Were designed or utilized to prevent the commission of another such act by the child in the future.

2. The Division of Child and Family Services shall provide the information collected pursuant to subsection 1 to the Director of the Department of Health and Human Services for use in the program established pursuant to NRS 62H.300, 62H.310 and 62H.320.

3. Except as otherwise provided in NRS 239.0115, all information containing the name of the child and all information relating to programs of treatment in which the child participated is confidential and must not be used for a purpose other than that provided for in this section and NRS 62H.320.

4. As used in this section, sexual offense means:

(a) Sexual assault pursuant to NRS 200.366;

(b) Statutory sexual seduction pursuant to NRS 200.368;

(c) Battery with intent to commit sexual assault pursuant to NRS 200.400;

(d) An offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive;

(e) Incest pursuant to NRS 201.180;

(f) Open or gross lewdness pursuant to NRS 201.210;

(g) Indecent or obscene exposure pursuant to NRS 201.220;

(h) Lewdness with a child pursuant to NRS 201.230;

(i) Sexual penetration of a dead human body pursuant to NRS 201.450;

(j) Luring a child using a computer, system or network pursuant to NRS 201.560, if punished as a felony;

(k) Annoyance or molestation of a minor pursuant to NRS 207.260;

(l) An attempt to commit an offense listed in paragraphs (a) to (k), inclusive;

(m) An offense that is determined to be sexually motivated pursuant to NRS 175.547; or

(n) An offense committed in another jurisdiction that, if committed in this State, would have been an offense listed in this subsection.

(Added to NRS by 2003, 1094; A 2007, 2068; 2009, 1842; 2013, 1159)



NRS 62H.230 - Probation departments to analyze information submitted to standardized system annually and compile reports concerning disparate treatment of children; Division of Child and Family Services to publish reports annually.

1. On or before January 31 of each year, each local juvenile probation department shall:

(a) Analyze the information it submitted to the standardized system during the previous year pursuant to NRS 62H.210 to determine whether children of racial or ethnic minorities and children from economically disadvantaged homes are receiving disparate treatment in the system of juvenile justice in comparison to the general population;

(b) As necessary, develop appropriate recommendations to address any disparate treatment; and

(c) Prepare and submit to the Division of Child and Family Services a report which includes:

(1) The results of the analysis it conducted pursuant to paragraph (a); and

(2) Any recommendations it developed pursuant to paragraph (b).

2. The Division of Child and Family Services shall annually:

(a) Compile the reports it receives pursuant to subsection 1; and

(b) Publish a document which includes a compilation of the reports.

(Added to NRS by 2003, 1095)



NRS 62H.300 - Legislative findings and declarations.

The Legislature hereby finds and declares that:

1. A significant number of offenders in Nevada have been convicted of sexual offenses. Many of these offenders have been convicted of sexual offenses on more than one occasion, and many of these offenders began committing sexual offenses as juveniles.

2. There is a great need for a continuing statistical analysis regarding the recidivism of juvenile sex offenders so that the most appropriate punishment and treatment may be identified to prevent these juvenile sex offenders, as juveniles, from committing further acts that, if committed by adults, would be sexual offenses or, later as adults, from committing sexual offenses.

(Added to NRS by 2009, 1841)



NRS 62H.310 - Definitions.

As used in this section and NRS 62H.300 and 62H.320:

1. Juvenile sex offender means a child adjudicated delinquent for an act that, if committed by an adult, would be a sexual offense.

2. Sexual offense means:

(a) Sexual assault pursuant to NRS 200.366;

(b) Statutory sexual seduction pursuant to NRS 200.368;

(c) Battery with intent to commit sexual assault pursuant to NRS 200.400;

(d) An offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive;

(e) Incest pursuant to NRS 201.180;

(f) Open or gross lewdness pursuant to NRS 201.210;

(g) Indecent or obscene exposure pursuant to NRS 201.220;

(h) Lewdness with a child pursuant to NRS 201.230;

(i) Sexual penetration of a dead human body pursuant to NRS 201.450;

(j) Luring a child or a person with mental illness pursuant to NRS 201.560, if punished as a felony;

(k) An attempt to commit an offense listed in paragraphs (a) to (j), inclusive;

(l) An offense that is determined to be sexually motivated pursuant to NRS 175.547; or

(m) An offense committed in another jurisdiction that, if committed in this State, would be an offense listed in this subsection.

(Added to NRS by 2009, 1841; A 2013, 1159)



NRS 62H.320 - Director of Department of Health and Human Services to establish program to compile and analyze data concerning juvenile sex offenders.

1. The Director of the Department of Health and Human Services shall establish within the Department a program to compile and analyze data concerning juvenile sex offenders. The program must be designed to:

(a) Provide statistical data relating to the recidivism of juvenile sex offenders; and

(b) Use the data provided by the Division of Child and Family Services of the Department of Health and Human Services pursuant to NRS 62H.220 to assess the effectiveness of programs for the treatment of juvenile sex offenders.

2. The Director of the Department of Health and Human Services shall report the statistical data and findings from the program to:

(a) The Legislature at the beginning of each regular session.

(b) The Advisory Commission on the Administration of Justice on or before January 31 of each even-numbered year.

3. The data acquired pursuant to this section is confidential and must be used only for the purpose of research. The data and findings generated pursuant to this section must not contain information that may reveal the identity of a juvenile sex offender or the identity of an individual victim of a crime.

(Added to NRS by 2009, 1842)






Chapter 62I - Interstate Compact for Juveniles

NRS 62I.015 - Text of Compact.

The Interstate Compact for Juveniles is hereby ratified, enacted into law and entered into with all jurisdictions legally joining the Compact, in substantially the form set forth in this section:

ARTICLE I. PURPOSE

The compacting states to the Interstate Compact for Juveniles recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this Compact, through means of joint and cooperative action among the compacting states, to:

(1) Ensure that the adjudicated juveniles and status offenders subject to this Compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state.

(2) Ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states, are adequately protected.

(3) Return juveniles who have run away, absconded or escaped from supervision or control or who have been accused of an offense to the state requesting their return.

(4) Make contracts for the cooperative institutionalization in public facilities in member states of delinquent youth needing special services.

(5) Provide for the effective tracking and supervision of juveniles.

(6) Equitably allocate the costs, benefits and obligations of the compacting states.

(7) Establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders.

(8) Ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines.

(9) Establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this Compact.

(10) Establish a system of uniform data collection on information pertaining to juveniles subject to this Compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of the Compact s activities to heads of state executive, judicial and legislative branches and juvenile and criminal justice administrators.

(11) Monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance.

(12) Coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity.

(13) Coordinate the implementation and operation of the Compact with the Interstate Compact on the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles, particularly in those cases where concurrent or overlapping supervision issues arise.

It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this Compact. The provisions of this Compact shall be reasonably and liberally construed to accomplish the purposes and policies of the Compact.

ARTICLE II. DEFINITIONS

As used in this Compact, unless the context clearly requires a different construction:

(1) Bylaws means those bylaws established by the Interstate Commission for its governance or for directing or controlling its actions or conduct.

(2) Commissioner means the voting representative of each compacting state appointed pursuant to Article III of this Compact.

(3) Compact Administrator means the individual in each compacting state appointed pursuant to the terms of this Compact, responsible for the administration and management of the state s supervision and transfer of juveniles subject to the terms of this Compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this Compact.

(4) Compacting state means any state which has enacted the enabling legislation for this Compact.

(5) Court means any court having jurisdiction over delinquent, neglected or dependent children.

(6) Deputy Compact Administrator means the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this Compact responsible for the administration and management of the state s supervision and transfer of juveniles subject to the terms of this Compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this Compact.

(7) Interstate Commission means the Interstate Commission for Juveniles created by Article III of this Compact.

(8) Juvenile means any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(a) Accused Delinquent a person charged with an offense that, if committed by an adult, would be a criminal offense;

(b) Adjudicated Delinquent a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(c) Accused Status Offender a person charged with an offense that would not be a criminal offense if committed by an adult;

(d) Adjudicated Status Offender a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(e) Nonoffender a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

(9) Noncompacting state means any state which has not enacted the enabling legislation for this Compact.

(10) Probation or parole means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

(11) Rule means a written statement by the Interstate Commission promulgated pursuant to Article VI of this Compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact or an organizational, procedural or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal or suspension of an existing rule.

(12) State means a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa and the Northern Marianas Islands.

(13) State Council means the resident members of the State Council for Interstate Juvenile Supervision created by each state under Article IX of this Compact.

ARTICLE III. INTERSTATE COMMISSION FOR JUVENILES

(1) The compacting states hereby create the Interstate Commission for Juveniles. The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this Compact.

(2) The Interstate Commission shall consist of Commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council created hereunder. The Commissioner shall be the Compact Administrator, Deputy Compact Administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

(3) In addition to the Commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not Commissioners, but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact on the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All noncommissioner members of the Interstate Commission shall be ex officio, nonvoting members. The Interstate Commission may provide in its bylaws for such additional ex officio, nonvoting members, including members of other national organizations, in such numbers as shall be determined by the Interstate Commission.

(4) Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(5) The Interstate Commission shall meet at least once each calendar year. The Chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(6) The Interstate Commission shall establish an Executive Committee, which shall include Interstate Commission officers, members and others as determined by the bylaws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the Compact. The Executive Committee shall oversee the day-to-day activities of the administration of the Compact managed by an Executive Director and Interstate Commission staff, administer enforcement and compliance with the provisions of the Compact, its bylaws and rules, and perform such other duties as directed by the Interstate Commission or set forth in the bylaws.

(7) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a Commissioner, in consultation with the State Council, shall appoint another authorized representative, in the absence of the Commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members participation in meetings by telephone or other means of telecommunication or electronic communication.

(8) The Interstate Commission s bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(9) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the Compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(a) Relate solely to the Interstate Commission s internal personnel practices and procedures;

(b) Disclose matters specifically exempted from disclosure by statute;

(c) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(d) Involve accusing any person of a crime or formally censuring any person;

(e) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(f) Disclose investigative records compiled for law enforcement purposes;

(g) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

(h) Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

(i) Specifically relate to the Interstate Commission s issuance of a subpoena or its participation in a civil action or other legal proceeding.

(10) For every meeting closed pursuant to this provision, the Interstate Commission s legal counsel shall publicly certify that, in the legal counsel s opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(11) The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as is reasonably possible, conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV. POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers and duties:

(1) To provide for dispute resolution among compacting states.

(2) To promulgate rules to effect the purposes and obligations as enumerated in this Compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this Compact.

(3) To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this Compact and any bylaws adopted and rules promulgated by the Interstate Commission.

(4) To enforce compliance with the provisions of the Compact, the rules promulgated by the Interstate Commission and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

(5) To establish and maintain offices which shall be located within one or more of the compacting states.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept, hire or contract for services of personnel.

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions, including, but not limited to, an Executive Committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents or consultants, and to fix their compensation, define their duties and determine their qualifications, and to establish the Interstate Commission s personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize and dispose of it.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed.

(13) To establish a budget and make expenditures and levy dues as provided in Article VIII of this Compact.

(14) To sue and be sued.

(15) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this Compact.

(17) To report annually to the legislatures, governors, judiciary and State Councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18) To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

(19) To establish uniform standards of the reporting, collecting and exchanging of data.

(20) To maintain the Interstate Commission s corporate books and records in accordance with the bylaws.

ARTICLE V. ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. Bylaws

The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an Executive Committee and such other committees as may be necessary;

(3) Providing for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations;

(7) Providing start-up rules for the initial administration of the Compact; and

(8) Establishing standards and procedures for compliance and technical assistance in carrying out the Compact.

Section B. Officers and Staff

(1) The Interstate Commission shall, by a majority of the members, elect annually from among its members a Chairman and a Vice Chairman, each of whom shall have such authority and duties as may be specified in the bylaws. The Chairman or, in the Chairman s absence or disability, the Vice Chairman shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission, provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its Executive Committee, appoint or retain an Executive Director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The Executive Director shall serve as Secretary to the Interstate Commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified Immunity, Defense and Indemnification

(1) The Interstate Commission s Executive Director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or for any personal injury or other civil liability caused by or arising out of or relating to any actual or alleged act, error or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that any such person shall not be protected from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The liability of any Commissioner, or the employee or agent of a Commissioner, acting within the scope of such person s employment or duties for acts, errors or omissions occurring within such person s state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

(3) The Interstate Commission shall defend the Executive Director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any Commissioner of a compacting state, shall defend such Commissioner or the Commissioner s representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(4) The Interstate Commission shall indemnify and hold the Commissioner of a compacting state, or the Commissioner s representatives or employees, or the Interstate Commission s representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(1) The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the Compact.

(2) Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the Model State Administrative Procedure Act, 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000), or such other administrative procedures act as the Interstate Commission deems appropriate and consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Interstate Commission.

(3) When promulgating a rule, the Interstate Commission shall, at a minimum:

(a) Publish the proposed rule s entire text stating the reasons for that proposed rule;

(b) Allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record and be made publicly available;

(c) Provide an opportunity for an informal hearing if petitioned by 10 or more persons; and

(d) Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

(4) Allow, not later than 60 days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the federal district court where the Interstate Commission s principal office is located for judicial review of such rule. If the court finds that the Interstate Commission s action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedure Act.

(5) If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the Compact, then such rule shall have no further force and effect in any compacting state.

(6) The existing rules governing the operation of the Interstate Compact on Juveniles superceded by this act shall be null and void 12 months after the first meeting of the Interstate Commission created hereunder.

(7) Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than 90 days after the effective date of the emergency rule.

ARTICLE VII. OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

Section A. Oversight

(1) The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this Compact in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this Compact and shall take all actions necessary and appropriate to effectuate the Compact s purposes and intent. The provisions of this Compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the Compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this Compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

(1) The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the Compact as well as issues and activities pertaining to compliance with the provisions of the Compact and its bylaws and rules.

(2) The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the Compact and which may arise among compacting states and between compacting and noncompacting states. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(3) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this Compact using any or all means set forth in Article XI of this Compact.

ARTICLE VIII. FINANCE

(1) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(2) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission s annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

(3) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same, nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(4) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX. THE STATE COUNCIL

(1) The Nevada State Council for Interstate Juvenile Supervision is hereby created. The Nevada State Council for Interstate Juvenile Supervision consists of the following seven members:

(a) The Compact Administrator, appointed by the Governor, who shall serve as Chairman and as Commissioner to the Interstate Commission for this State;

(b) Three members appointed by the Governor, one of whom must be a representative of an organization supporting the rights of victims of crime;

(c) One member of the Senate, appointed by the Majority Leader of the Senate;

(d) One member of the Assembly, appointed by the Speaker of the Assembly; and

(e) One member who is a district judge, appointed by the Chief Justice of the Supreme Court of Nevada.

(2) The members of the Nevada State Council for Interstate Juvenile Supervision serve at the pleasure of the persons who appointed them.

(3) The Legislators who are members of the Nevada State Council for Interstate Juvenile Supervision are entitled to receive the salary provided for a majority of the members of the Legislature during the first 60 days of the preceding session for each day s attendance at a meeting of the Nevada State Council for Interstate Juvenile Supervision.

(4) While engaged in the business of the Interstate Commission, each member of the Nevada State Council for Interstate Juvenile Supervision is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(5) The Nevada State Council for Interstate Juvenile Supervision shall develop policies concerning the operation of the Compact within this State and shall exercise oversight and advocacy concerning its participation in activities of the Interstate Commission.

ARTICLE X. COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

(1) Any state, as defined in Article II of this Compact, is eligible to become a compacting state.

(2) The Compact shall become effective and binding upon legislative enactment of the Compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2006, or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the Compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the Compact by all states and territories of the United States.

(3) The Interstate Commission may propose amendments to the Compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI. WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

(1) Once effective, the Compact shall continue in force and remain binding upon each and every compacting state, provided that a compacting state may withdraw from the Compact by specifically repealing the statute which enacted the Compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the Chairman of the Interstate Commission in writing upon the introduction of legislation repealing this Compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state s intent to withdraw within 60 days after its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the Compact or upon such later date as determined by the Interstate Commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default

(1) If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this Compact, or the bylaws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(a) Remedial training and technical assistance as directed by the Interstate Commission;

(b) Alternative dispute resolution;

(c) Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

(d) Suspension or termination of membership in the Compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the Majority and Minority Leaders of the defaulting state s legislature and the State Council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this Compact, the bylaws or duly promulgated rules and any other grounds designated in the Interstate Commission s bylaws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, the defaulting state shall be terminated from the Compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this Compact shall be terminated from the effective date of termination.

(2) Within 60 days after the effective date of termination of a defaulting state, the Interstate Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the Majority and Minority Leaders of the defaulting state s legislature and the State Council of such termination.

(3) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination, including any obligations, the performance of which extends beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(5) Reinstatement following termination of any compacting state requires both a reenactment of the Compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district court where the Interstate Commission has its offices, to enforce compliance with the provisions of the Compact, its duly promulgated rules and its bylaws against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorneys fees.

Section D. Dissolution of Compact

(1) The Compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the Compact to one compacting state.

(2) Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII. SEVERABILITY AND CONSTRUCTION

(1) The provisions of this Compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

(2) The provisions of this Compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII. BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws

(1) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this Compact.

(2) All compacting states laws other than state constitutions and other interstate compacts conflicting with this Compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

(2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this Compact becomes effective.

(Added to NRS by 2005, 400)



NRS 62I.025 - Payment of claims from Reserve for Statutory Contingency Account.

All claims that arise pursuant to the provisions of this chapter must be paid from the Reserve for Statutory Contingency Account in the same manner as other claims against the State are paid, upon approval by the Compact Administrator appointed pursuant to NRS 62I.015.

(Added to NRS by 2005, 413)






Chapter 63 - State Facilities for Detention of Children

NRS 63.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 63.020 to 63.050, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 1095)



NRS 63.020 - Commissary fund defined.

1. Commissary fund means a commissary fund created pursuant to NRS 63.360.

2. The term includes a commissary fund established for the Nevada Youth Training Center and for the Caliente Youth Center.

(Added to NRS by 2003, 1095)



NRS 63.030 - Facility defined.

1. Facility means a state facility for the detention or commitment of children which is administered by the State of Nevada.

2. The term includes, but is not limited to, the Nevada Youth Training Center and the Caliente Youth Center.

(Added to NRS by 2003, 1095)



NRS 63.040 - Gift account defined.

1. Gift account means a gift account established for a facility in the Gift Fund of the Department of Health and Human Services.

2. The term includes the gift accounts established for the Nevada Youth Training Center and for the Caliente Youth Center.

(Added to NRS by 2003, 1095)



NRS 63.050 - Qualified financial institution defined.

Qualified financial institution means a bank, credit union or savings and loan association that is federally insured or insured by a private insurer approved pursuant to NRS 678.755 or is otherwise qualified to receive deposits of public money.

(Added to NRS by 2003, 1095)



NRS 63.100 - Superintendent: Position established; duty to administer provisions governing facilities.

1. For each facility, the position of superintendent of the facility is hereby created.

2. The superintendent of a facility shall administer the provisions of NRS 63.010 to 63.620, inclusive, 63.720, 63.770 and 63.790 subject to administrative supervision by the Administrator of the Division of Child and Family Services.

(Added to NRS by 2003, 1095)



NRS 63.110 - Superintendent: Qualifications.

1. To be appointed as the superintendent of a facility, a person must have:

(a) Administrative experience in correctional programs for children that embody rehabilitative or delinquency prevention concepts;

(b) At least 2 years of administrative experience in an institution dealing primarily with children on a 24-hour basis; and

(c) Graduated from an accredited 4-year college or university or have an equivalent combination of experience and training, substituting 2 years of experience for 1 year of training.

2. The Administrator of the Division of Child and Family Services shall request that the Division of Human Resource Management of the Department of Administration use extensive recruitment and merit selection techniques and procedures to provide a list of persons who are qualified for appointment as the superintendent of a facility.

(Added to NRS by 2003, 1096)



NRS 63.120 - Superintendent: Restrictions on other employment; designation as executive and administrative head of facility.

1. Except as otherwise provided in NRS 284.143, the superintendent of a facility shall devote his or her entire time to the duties of that position and follow no other gainful employment or occupation.

2. The superintendent of a facility is the executive and administrative head of the facility, subject to administrative supervision by the Administrator of the Division of Child and Family Services.

(Added to NRS by 2003, 1096)



NRS 63.130 - Superintendent: Housing and other perquisites.

1. If a residence is available on the grounds of or near a facility, the superintendent of the facility shall reside at the residence, as provided for in this section.

2. In addition to the superintendent s salary, the superintendent of a facility is entitled to:

(a) The use of a residence on the grounds of or near the facility, if such a residence is available, which must be maintained by the State of Nevada.

(b) Heat, electricity and water for the residence.

(c) The use of any appliances and furnishings for the residence which are reasonably necessary, as determined by the Administrator of the Division of Child and Family Services.

(d) Meals at the facility without charge when supervising personnel or children.

3. The superintendent of a facility shall not receive any perquisites except those provided for in this section.

(Added to NRS by 2003, 1096)



NRS 63.140 - Superintendent: General duties.

The superintendent of a facility shall:

1. Exercise general supervision of the facility.

2. Make and revise rules and regulations for the government of the facility, for the preservation of order and for the enforcement of discipline.

3. Invoke any legal, equitable or special procedures for the enforcement of the orders of the superintendent or the provisions of this chapter.

4. Assume responsibility for and supervise the fiscal affairs of the facility.

5. Record and file all bonds and contracts.

6. Purchase supplies and equipment for the facility as the superintendent deems necessary.

7. Keep a complete and accurate record of all proceedings.

8. Assume responsibility for the custody and preservation of all papers and documents pertaining to the office of the superintendent.

9. Submit certain reports and information to the Administrator of the Division of Child and Family Services, including, but not limited to:

(a) Quarterly reports;

(b) Biennial reports before September 1 of each even-numbered year covering the biennium ending June 30 of that year, regarding the condition, operation, functioning and anticipated needs of the facility; and

(c) Material on which to base proposed legislation.

10. Keep the public informed by disseminating information regarding the activities and operation of the facility and correctional problems involving children.

(Added to NRS by 2003, 1096)



NRS 63.150 - Power of superintendent to contract with university or organization for research or training.

The superintendent of a facility may enter into contracts with colleges, universities and other organizations for the purposes of:

1. Conducting research in the field of delinquency and crime prevention.

2. Training special workers, including teachers, probation and parole officers, social workers and others who:

(a) Work part-time or full-time;

(b) Work as volunteers or for compensation; and

(c) Are engaged in the fields of education, recreation, mental hygiene and the treatment and prevention of delinquency.

(Added to NRS by 2003, 1097)



NRS 63.160 - Appointment of staff of facility; contracts for athletic coaches; designation of deputies; duties of deputies.

1. The superintendent of a facility shall appoint such teaching, technical, clerical and operational staff as may be required for:

(a) The execution of the duties of the superintendent;

(b) The care of the children; and

(c) The maintenance and operation of the facility.

2. The superintendent of a facility may enter into contracts with qualified employees for their services as athletic coaches in addition to their regular duties and responsibilities.

3. The superintendent of a facility may designate one or more employees of the facility to act as deputies. If the superintendent is absent or unable for any reason to discharge the powers and duties of the office, the deputies shall discharge those powers and duties.

(Added to NRS by 2003, 1098)



NRS 63.170 - Housing and other perquisites for employees; report to Legislature.

1. If the superintendent of a facility determines that it is necessary or desirable that any employee reside at the facility, the Administrator of the Division of Child and Family Services may grant perquisites to the employee or pay for services rendered to the employee.

2. The Administrator of the Division of Child and Family Services shall submit to the Director of the Department of Health and Human Services, for transmission to each regular session of the Legislature, a report of any perquisites granted to an employee and any payments made for services rendered to an employee.

(Added to NRS by 2003, 1098)



NRS 63.180 - Assignment of child to program of education, employment, training, treatment, care and custody by designated staff; review of assignment; denial of request for change in assignment.

1. The superintendent of a facility shall designate one or more members of the staff of the facility to classify and assign each child in the facility to a program of education, employment, training, treatment, care and custody.

2. As soon as practicable after a child enters the facility and not later than 30 days after the date on which the child enters the facility, the designated staff members shall:

(a) Study the file of the child;

(b) Interview the child;

(c) Determine which program of education, employment, training, treatment, care and custody is appropriate for the child;

(d) Place in the file of the child a written record of the program assignment of the child; and

(e) Assign to each child a counselor from among the members of the staff.

3. The designated staff members shall review the program assignment of each child:

(a) At least once every 3 months.

(b) If the child requests a review.

(c) If a review is deemed necessary or desirable.

4. After reviewing the program assignment of the child, the designated staff members:

(a) May change the program assignment as is deemed necessary or desirable; and

(b) Shall place in the file of the child a written record of any changes made in the program assignment.

5. If the child requests a change in the program assignment of the child and the request is denied, the designated staff members shall:

(a) Provide the child with the reasons for the denial; and

(b) Place in the file of the child a written statement concerning the denial.

6. The objective of the program assignment is to change the behavior, attitude and thinking of the child so that the child can once again function freely in the child s normal environment.

(Added to NRS by 2003, 1097)



NRS 63.183 - Development and implementation of plan for care of children during disaster.

1. The superintendent of a facility shall develop and implement a plan for the care of children in the facility during disasters. The plan must be developed and implemented in accordance with the plans and regulations adopted pursuant to NRS 432.400 and 432.410.

2. As used in this section, disaster has the meaning ascribed to it in NRS 432.400.

(Added to NRS by 2011, 1778)



NRS 63.185 - Restriction on use of restraints on child who is in labor, delivering her baby or recuperating from delivery.

1. No restraints of any kind may be used on a child who is in labor, delivering her baby or recuperating from delivery unless there are compelling reasons to believe that the child presents:

(a) A serious and immediate threat of harm to herself, staff or others; or

(b) A substantial flight risk and cannot be reasonably confined by other means.

2. If a child who is in labor, delivering her baby or recuperating from delivery is restrained, only the least restrictive restraints which are necessary to ensure safety and security may be used.

(Added to NRS by 2011, 308)



NRS 63.187 - Adoption of certain policies relating to medical care and medications for children; employees to receive copy of policy.

1. The superintendent of a facility shall adopt a policy concerning the manner in which to:

(a) Document the orders of the treating physician of a child;

(b) Administer medication to a child;

(c) Store, handle and dispose of medication;

(d) Document the administration of medication and any errors in the administration of medication;

(e) Minimize errors in the administration of medication; and

(f) Address errors in the administration of medication.

2. The superintendent shall ensure that each employee of the facility who will administer medication to a child at the facility receives a copy of and understands the policy adopted pursuant to subsection 1.

(Added to NRS by 2011, 1360)



NRS 63.190 - Training required for certain employees; regulations.

1. The superintendent of a facility shall ensure that each employee who comes into direct contact with children in the facility receives training within 30 days after employment and annually thereafter. Such training must include, without limitation, instruction concerning:

(a) Controlling the behavior of children;

(b) Policies and procedures concerning the use of force and restraint on children;

(c) The rights of children in the facility;

(d) Suicide awareness and prevention;

(e) The administration of medication to children;

(f) Applicable state and federal constitutional and statutory rights of children in the home;

(g) Policies and procedures concerning other matters affecting the health, welfare, safety and civil and other rights of children in the facility; and

(h) Such other matters as required by the Administrator of the Division of Child and Family Services.

2. The Administrator of the Division of Child and Family Services shall provide direction to the superintendent of each facility concerning the manner in which to carry out the provisions of this section.

(Added to NRS by 2007, 1193)



NRS 63.200 - Duty of superintendent to carry out provisions of title 34 of NRS governing education.

The superintendent of a facility shall make arrangements for carrying out the provisions of title 34 of NRS in regard to the facility.

(Added to NRS by 2003, 1099)



NRS 63.210 - Establishment of department of instruction; programs of study; enrollment of children in public schools.

1. The superintendent of a facility shall establish a department of instruction for the children of the facility, with programs of study corresponding so far as practicable with programs of study given in the elementary and high schools of this state.

2. The superintendent of a facility may:

(a) Arrange for industrial training and the teaching of various trades; and

(b) Purchase the supplies and equipment necessary for the teaching of such programs of study.

3. If deemed practicable and with the concurrence of the board of trustees of the county school district, the superintendent of a facility may allow children in the facility to be enrolled for instruction in the public schools within the county school district. If any children are so enrolled, the superintendent of the facility or the county school district shall provide transportation for the children to the public schools.

(Added to NRS by 2003, 1098)



NRS 63.220 - Employment of children; compensation.

1. Except as otherwise provided in this section, the superintendent of a facility may arrange for the employment of children on ranches, farms and in other private occupations during the summer vacation months and for other periods which the superintendent deems proper for the full utilization of the children s time and productive capacities.

2. A child may not be compelled to accept private employment against the child s desires.

3. For the purposes of this section, the superintendent of a facility and the employer must determine the amount of compensation the child must be paid and the working conditions of the child.

4. The superintendent of a facility may determine whether the compensation paid to the child may be paid in whole or in part to the child or to the superintendent for safekeeping as provided for in NRS 63.340.

(Added to NRS by 2003, 1098)



NRS 63.230 - Purpose of education and employment.

The ultimate purpose of the instruction, training, employment and industries provided to a child in a facility is to qualify the child for profitable and honorable employment and to enable the child to lead a useful life after release from the facility.

(Added to NRS by 2003, 1099)



NRS 63.240 - Program to educate children regarding alcohol and drug abuse.

The Director of the Department of Health and Human Services or the Director s designee shall administer a program designed to educate the children of a facility in the problems caused by the abuse of alcohol and other drugs.

(Added to NRS by 2003, 1099)



NRS 63.300 - Payment of claims; issuance of checks.

1. Each claim paid from any fund in the State Treasury that is available to a facility must be:

(a) Approved by the superintendent of the facility before it is paid; and

(b) Paid as other claims against this State are paid.

2. All money on deposit in a financial institution which is available to a facility must be paid out by checks signed by the superintendent of the facility or by a person designated for that purpose.

(Added to NRS by 2003, 1099)



NRS 63.310 - Application for and receipt of federal money.

The superintendent of a facility may apply for and receive money from the Federal Government to treat and train children in the facility.

(Added to NRS by 2003, 1099)



NRS 63.320 - Gift account.

The superintendent of a facility shall:

1. Deposit in the State Treasury for credit to the gift account of the facility any gifts of money which the facility is authorized to accept; and

2. Expend money from the gift account only for facility purposes and, to the extent permitted by law, in accordance with the terms of the gift.

(Added to NRS by 2003, 1099)



NRS 63.330 - Farm account.

1. The superintendent of a facility:

(a) May buy and sell hay, grain, produce, livestock, and other farm supplies and equipment; and

(b) Shall deposit all money obtained from the sale of such items in the State Treasury for credit to the farm account of the facility.

2. The farm account is a continuing account without reversion to the State General Fund.

3. The superintendent of a facility shall expend the money in the farm account for supplies and equipment needed by the facility in accordance with the provisions of the State Budget Act.

4. The superintendent of a facility shall keep a record of all transactions pertaining to the farm account.

(Added to NRS by 2003, 1099)



NRS 63.340 - Trust fund for money and valuables accepted from child; disposition of money and valuables upon discharge.

1. The superintendent of a facility may accept money and other valuables of a child in the facility for safekeeping pending the discharge of the child.

2. To carry out the purposes of this section, the superintendent of a facility shall establish a trust fund in a qualified financial institution.

3. If the superintendent of a facility accepts money or other valuables of a child for safekeeping, the superintendent shall:

(a) Deposit the money in the trust fund established pursuant to this section;

(b) Keep a full account of any money and valuables; and

(c) Submit reports to the Administrator of the Division of Child and Family Services regarding the money and valuables as the Administrator may require.

4. When a child is discharged from the facility, the superintendent of the facility shall:

(a) Issue to the child a check in the amount of the balance held in the trust fund for the child; and

(b) Return to the child any valuables held for safekeeping.

5. If a check that is issued to a child pursuant to this section has not been cashed within 6 months from the date on which the check was issued, the superintendent of the facility may transfer the amount of the uncashed check to the gift account. Each check issued to a child must be stamped void after 6 months from date of issue.

(Added to NRS by 2003, 1099)



NRS 63.350 - Commissary for children in facility.

1. The superintendent of a facility may establish a commissary or store in the facility for the benefit and use of the children in the facility.

2. So far as practicable, sales of supplies and materials to the children in the commissary or store must be at cost.

3. The superintendent of a facility shall keep a record of all transactions of the commissary or store.

(Added to NRS by 2003, 1100)



NRS 63.360 - Commissary fund.

1. The commissary fund is hereby created, and must be used:

(a) To purchase supplies and materials for resale to the children of a facility;

(b) To provide money for needy children of a facility; and

(c) For other incidentals as may be deemed necessary by the superintendent of the facility.

2. The superintendent of a facility shall deposit any money received for the commissary fund in a qualified financial institution.

3. The superintendent of a facility may maintain a small sum of money which is received for the commissary fund as petty cash at the commissary or store.

4. All money drawn from the commissary fund must be repaid if possible.

(Added to NRS by 2003, 1100)



NRS 63.400 - Acceptance of child at facility; time of delivery; juvenile court to send summary of child s history.

1. If the juvenile court or the Division of Child and Family Services commits or places a child in a facility, the superintendent of the facility shall accept the child unless, before the child is conveyed to the facility, the superintendent determines that:

(a) There is not adequate room or resources in the facility to provide the necessary care of the child;

(b) There is not adequate money available for the support of the facility; or

(c) In the opinion of the superintendent, the child is not suitable for admission to the facility.

2. The superintendent of the facility shall fix the time at which the child must be delivered to the facility.

3. The juvenile court shall send to the superintendent of the facility a summary of all the facts in the possession of the juvenile court concerning the history of the child committed to the facility.

(Added to NRS by 2003, 1100)



NRS 63.410 - Commitment of female child to facility outside State or to private institution in State.

Upon the written request of the superintendent of a facility, at any time either before or after commitment of a female child to the facility, the juvenile court may order the child committed to:

1. A facility outside the State of Nevada; or

2. A private institution within the State of Nevada.

(Added to NRS by 2003, 1100)



NRS 63.420 - Physical examination of child before commitment; report; payment of costs.

1. Before a child is committed to a facility, the juvenile court shall order that a physician conduct a physical examination of the child, which includes a blood test, test for tuberculosis, urinalysis and an examination for venereal disease.

2. Not later than 5 days after the date on which the physical examination is conducted, the physician shall make a written report of the results of the physical examination to the clerk of the court.

3. Upon receipt of the written report:

(a) The clerk of the court shall immediately forward a copy of the written report to the superintendent of the facility; and

(b) The county auditor shall allow a claim for payment to the physician for the physical examination.

(Added to NRS by 2003, 1101)



NRS 63.430 - Parent or guardian may be ordered to pay for support of child.

1. If the juvenile court commits a child to a facility, the juvenile court may order the parent or guardian of the child to pay, in whole or in part, for the support of the child in the facility.

2. If the juvenile court orders the parent or guardian of the child to pay for the support of the child:

(a) The payments must be paid to the Administrator of the Division of Child and Family Services; and

(b) The Administrator shall deposit the payments with the State Treasurer for credit to a separate account in the State General Fund. The Administrator may expend the money in the separate account to carry out the powers and duties of the Administrator and the Division of Child and Family Services.

(Added to NRS by 2003, 1101)



NRS 63.440 - Placement of delinquent child by Division of Child and Family Services; requirements for changing placement of child.

1. Except as otherwise provided in chapter 62E of NRS, if the juvenile court commits a delinquent child to the custody of the Division of Child and Family Services, the Division may, within the limits of legislative appropriation:

(a) If the child is at least 8 years of age but less than 12 years of age, place the child in any public or private institution or agency which is located within or outside this state and which is authorized to care for children. The child must not be placed in a facility.

(b) If the child is at least 12 years of age but less than 18 years of age, place the child in a facility or in any public or private institution or agency which is located within or outside this state and which is authorized to care for children.

2. The Division of Child and Family Services may change the placement of the child from any public or private institution or agency that is authorized to care for the child pursuant to this section to another public or private institution or agency that is authorized to care for the child pursuant to this section.

3. Before the Division of Child and Family Services may change any placement authorized by this section, the Division shall:

(a) Notify the parent or guardian of the child; and

(b) Obtain the approval of the juvenile court.

(Added to NRS by 2003, 1101)



NRS 63.450 - When alternative to commitment or placement must be recommended to juvenile court.

The Administrator of the Division of Child and Family Services shall recommend to the juvenile court a suitable alternative to the commitment or placement of a child in a facility if:

1. The superintendent of the facility reports that such a commitment or placement is unsuitable; and

2. At the time of commitment or placement or after entering the facility, the child appears to be:

(a) An improper child to be retained in the facility; or

(b) So incorrigible or so incapable of reformation under the discipline of the facility as to render the child s detention detrimental to the interests of the facility.

(Added to NRS by 2003, 1101)



NRS 63.460 - Forestry camps: Establishment; employment of children; power of superintendent to contract with other governmental officials and agencies.

1. A facility may establish forestry camps for the purposes of:

(a) Securing a satisfactory classification and segregation of children according to their capacities, interests and responsiveness to control and responsibility;

(b) Reducing the necessity of extending existing grounds and housing facilities; and

(c) Providing adequate opportunity for reform and encouragement of self-discipline.

2. Children committed to forestry camps may be required:

(a) To labor on the buildings and grounds of the forestry camp.

(b) To perform fire prevention work, including, but not limited to:

(1) Building firebreaks and fire trails;

(2) Fire suppression;

(3) Making forest roads for fire prevention or fire fighting; and

(4) Forestation and reforestation of public lands.

(c) To perform other projects prescribed by the superintendent of the facility.

3. For the purposes of carrying out the provisions of this section, the superintendent of a facility may enter into contracts with the Federal Government, state officials and various state agencies and departments.

(Added to NRS by 2003, 1102)



NRS 63.470 - Temporary furlough.

1. The superintendent of a facility may grant to a child a furlough from the facility to participate in a program or treatment if, after consultation with the Chief of the Youth Parole Bureau, the superintendent determines that the furlough is in the best interests of the child.

2. The superintendent of a facility may grant a furlough for a period of not more than 90 days.

3. While a child is temporarily released from a facility on a furlough, the child is under the supervision of the Chief of the Youth Parole Bureau.

(Added to NRS by 2003, 1103)



NRS 63.480 - Power of juvenile court to change, modify or set aside order of commitment; notice.

1. The juvenile court may change, modify or set aside an order committing a child to a facility after conducting a hearing to consider the effect that changing, modifying or setting aside the order will have upon the child and the operation of the facility.

2. Not later than 10 days before conducting the hearing pursuant to this section, the juvenile court shall serve written notice of the hearing upon the superintendent of the facility. Such notice must be served by registered mail, postage prepaid.

(Added to NRS by 2003, 1102)



NRS 63.490 - Transfer.

1. The superintendent of a facility may transfer a child from one facility to another facility if:

(a) The Administrator of the Division of Child and Family Services consents to the transfer; and

(b) The transfer is in the best interests of the child.

2. If a transfer is made, the general provisions regarding placements in a facility apply.

(Added to NRS by 2003, 1102)



NRS 63.500 - Child to be dealt with by or in presence of attendant of same gender.

All children committed to a facility must be dealt with, so far as practicable, by or in the presence of an attendant who is of the same gender as the child.

(Added to NRS by 2003, 1102)



NRS 63.505 - Conditions and limitations on use of corrective room restriction by facility; reporting requirement.

1. A child who is detained in a facility may be subjected to corrective room restriction only if all other less-restrictive options have been exhausted and only for the purpose of:

(a) Modifying the negative behavior of the child;

(b) Holding the child accountable for a violation of a rule of the facility; or

(c) Ensuring the safety of the child, staff or others or ensuring the security of the facility.

2. Any action that results in corrective room restriction for more than 2 hours must be documented in writing and approved by a supervisor.

3. A facility shall conduct a safety and well-being check on a child subjected to corrective room restriction at least once every 10 minutes while the child is subjected to corrective room restriction.

4. A child may be subjected to corrective room restriction only for the minimum time required to address the negative behavior, rule violation or threat to the safety of the child, staff or others or to the security of the facility, and the child must be returned to the general population of the facility as soon as reasonably possible.

5. A child who is subjected to corrective room restriction for more than 24 hours must be provided:

(a) Not less than 1 hour of out-of-room, large muscle exercise each day, including, without limitation, access to outdoor recreation if weather permits;

(b) Access to the same meals and medical and mental health treatment, the same access to contact with parents or legal guardians, and the same access to legal assistance and educational services as is provided to children in the general population of the facility; and

(c) A review of the corrective room restriction status at least once every 24 hours. If, upon review, the corrective room restriction is continued, the continuation must be documented in writing, including, without limitation, an explanation as to why no other less-restrictive option is available.

6. A facility shall not subject a child to corrective room restriction for more than 72 consecutive hours.

7. A facility shall report monthly to the Juvenile Justice Programs Office of the Division of Child and Family Services the number of children who were subjected to corrective room restriction during that month and the length of time that each child was in corrective room restriction. Any incident that resulted in the use of corrective room restriction for more than 72 consecutive hours must be addressed in the monthly report, and the report must include the reason or reasons any attempt to return the child to the general population of the facility was unsuccessful.

8. As used in this section, corrective room restriction means the confinement of a child to his or her room as a disciplinary or protective action and includes, without limitation:

(a) Administrative seclusion;

(b) Behavioral room confinement;

(c) Corrective room rest; and

(d) Room confinement.

(Added to NRS by 2013, 1521)



NRS 63.510 - Officers and employees of facility prohibited from serving as guardian of child or estate of child; exceptions.

An employee or officer of a facility must not be nominated or appointed as guardian of a person or the estate of a person who is or ever has been committed to a facility, unless the employee or officer is related by blood to the person who is or has been committed to the facility.

(Added to NRS by 2003, 1102)



NRS 63.520 - Medical, surgical and dental services for child.

Upon the recommendation of a physician who attends a child in a facility, the superintendent of the facility may authorize the performance of any necessary medical, surgical or dental service.

(Added to NRS by 2003, 1102)



NRS 63.600 - Written order of superintendent constitutes warrant for arrest; execution of order.

1. The written order of the superintendent of a facility is a sufficient arrest warrant for any peace officer to return a child who has escaped from the facility.

2. Each peace officer shall execute such an order in the same manner as is provided for the execution of criminal process.

(Added to NRS by 2003, 1103)



NRS 63.610 - Penalties for permitting or aiding escape or concealing escaped child.

A person who knowingly permits or aids a child to escape from a facility, or who conceals a child with the intent or purpose of enabling the child to elude pursuit, shall be punished:

1. Where a dangerous weapon is used by the person to facilitate the escape or attempted escape, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

2. Where no dangerous weapon is used, for a gross misdemeanor.

(Added to NRS by 2003, 1103)



NRS 63.620 - Required notice upon escape and apprehension of child.

1. Upon the escape of a child from a facility, the superintendent of the facility shall notify:

(a) The appropriate law enforcement agency of the escape; and

(b) Immediately thereafter, the public. The notice to the public must include a description of the child.

2. The superintendent of the facility shall immediately notify the public upon the apprehension of the child.

(Added to NRS by 2003, 1103)



NRS 63.700 - Power of Chief of Youth Parole Bureau to appoint employees and to contract with university or organization for research or training.

1. The Chief of the Youth Parole Bureau may appoint such employees as are necessary to carry out the functions of the Youth Parole Bureau.

2. The Chief of the Youth Parole Bureau may enter into contracts with colleges, universities and other organizations for the purposes of:

(a) Conducting research in the field of delinquency and crime prevention.

(b) Training special workers, including social workers and parole officers who:

(1) Work part-time or full-time;

(2) Work as volunteers or for compensation; and

(3) Are engaged in the fields of education, recreation, mental hygiene, and the treatment and prevention of delinquency.

(Added to NRS by 2003, 1104)



NRS 63.710 - Duties of Chief of Youth Parole Bureau.

The Chief of the Youth Parole Bureau shall:

1. Supervise all children released on parole from a facility.

2. Supervise all children released by other states for juvenile parole in the State of Nevada pursuant to interstate compact.

3. Furnish to each child paroled:

(a) A written statement of the conditions of the parole; and

(b) Instructions regarding those conditions.

4. Keep informed concerning the conduct and condition of all children and employees under the supervision of the Chief.

5. Coordinate the functions of the Chief with those of the superintendents of each facility.

(Added to NRS by 2003, 1104)



NRS 63.715 - Responsibilities of county that carries out provisions relating to parole; appointment of person to act in place of Chief of Youth Parole Bureau.

1. A county that receives approval to carry out the provisions of NRS 63.700 to 63.780, inclusive, and an exemption from the assessment imposed pursuant to NRS 62B.165 shall:

(a) Carry out the provisions of NRS 63.700 to 63.780, inclusive; and

(b) Appoint a person to act in the place of the Chief of the Youth Parole Bureau in carrying out those provisions.

2. When a person is appointed by the county to act in the place of the Chief of the Youth Parole Bureau pursuant to subsection 1, the person so appointed shall be deemed to be the Chief of the Youth Parole Bureau for the purposes of NRS 63.700 to 63.780, inclusive.

(Added to NRS by 2011, 2520)



NRS 63.720 - Granting of parole; setting date of release; supervision by Chief of Youth Parole Bureau upon release.

1. After consultation with the Chief of the Youth Parole Bureau, the superintendent of a facility may grant parole to a child if:

(a) The child is eligible for parole according to regulations established for that purpose; and

(b) Parole will be in the best interests of the child.

2. The superintendent of the facility and the Chief of the Youth Parole Bureau shall set the date of the child s release on parole not later than 30 days after the superintendent has given the Chief a notice of intent to parole the child.

3. Upon being released on parole, the child is under the supervision of the Chief of the Youth Parole Bureau.

(Added to NRS by 2003, 1102)



NRS 63.730 - Placement of parolee in home and educational or work program; payment of expenses for alternative placements.

1. Each child who is paroled from a facility must be placed in:

(a) A reputable home; and

(b) An educational program or a work program, or both.

2. The Chief of the Youth Parole Bureau may pay the expenses incurred in providing alternative placements for residential programs and for structured nonresidential programs from money appropriated to the Youth Parole Bureau for that purpose.

(Added to NRS by 2003, 1104)



NRS 63.740 - Account for money and valuables accepted from parolee; disposition of money and valuables upon discharge.

1. The Chief of the Youth Parole Bureau may accept from a child who is paroled money and other valuables for safekeeping pending the discharge of the child from parole.

2. If the Chief of the Youth Parole Bureau accepts from a child who is paroled money or other valuables for safekeeping, the Chief shall:

(a) Deposit the money in an account in a qualified financial institution.

(b) Keep a full account of any money and valuables; and

(c) Submit reports to the Administrator of the Division of Child and Family Services regarding the money and valuables as the Administrator may require.

3. When a child is discharged from parole, the Chief of the Youth Parole Bureau shall:

(a) Issue to the child a check in the amount of the balance held in the account for the child; and

(b) Return to the child any valuables held for safekeeping.

(Added to NRS by 2003, 1104)



NRS 63.750 - Dismissal of proceedings and accusations.

If a child has been paroled, the Chief of the Youth Parole Bureau shall apply to the juvenile court for a dismissal of all proceedings and accusations pending against the child if:

1. The child has proven the child s ability to make an acceptable adjustment outside the facility; or

2. In the opinion of the Chief, the child is no longer amenable to treatment as a juvenile.

(Added to NRS by 2003, 1105)



NRS 63.760 - Alleged violator of parole: Written order of Chief of Youth Parole Bureau constitutes warrant for arrest; execution of order.

1. If there is probable cause to believe that a child has violated parole, the written order of the Chief of the Youth Parole Bureau is a sufficient arrest warrant for any peace officer to take the child into custody, pending return of the child to the juvenile court.

2. Each peace officer or parole officer shall execute such an order in the same manner as is provided for the execution of criminal process.

(Added to NRS by 2003, 1105)



NRS 63.770 - Suspension, modification or revocation.

1. A petition may be filed with the juvenile court to request that the parole of a child be suspended, modified or revoked.

2. Pending a hearing, the juvenile court may order that the child be held in the local or regional facility for the detention of children.

3. If the child is held in a local or regional facility for the detention of children pending a hearing, the Youth Parole Bureau may pay all actual and reasonably necessary costs for the confinement of the child in the local or regional facility to the extent that money is available for that purpose.

4. If requested, the juvenile court shall allow the child reasonable time to prepare for the hearing.

5. The juvenile court shall render a decision within 10 days after the conclusion of the hearing.

(Added to NRS by 2003, 1103; A 2011, 2520)



NRS 63.780 - Recommendation for revocation by Chief of Youth Parole Bureau.

The Chief of the Youth Parole Bureau may recommend to the juvenile court that a child s parole be revoked and that the child be committed to a facility unless the superintendent of the facility determines that:

1. There is not adequate room or resources in the facility to provide the necessary care;

2. There is not adequate money available for the support of the facility; or

3. The child is not suitable for admission to the facility.

(Added to NRS by 2003, 1105)



NRS 63.790 - Age upon which child may or must be discharged.

1. A child may be discharged from a facility upon reaching 18 years of age.

2. A child must be discharged from a facility upon reaching 20 years of age.

(Added to NRS by 2003, 1104)






Chapter 64 - General Provisions

NRS 64.010 - Provisions of NRS applicable to justice courts.

Justice courts being courts of peculiar and limited jurisdiction, only those provisions of titles 2, 3 and 4 of NRS which are, in their nature, applicable to the organization, powers and course of proceedings in justice courts or which have been made applicable by special provisions of NRS, are applicable to justice courts and the proceedings therein.

[1911 CPA 873; RL 5815; NCL 9362]



NRS 64.020 - Definitions.

As used in this title, unless the context otherwise requires, the words and terms defined in NRS 64.030 to 64.140, inclusive, have the meanings ascribed to them in those sections.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.030 - Affinity defined.

Affinity when applied to the marriage relation signifies the connection existing in consequence of marriage between each of the married persons and the blood relatives of the other.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.040 - Month defined.

Month means a calendar month, unless otherwise expressed.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.050 - Oath defined.

Oath includes affirmation or declaration.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.060 - Personal property defined.

Personal property includes money, goods, chattels, things in action and evidences of debt.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.070 - Process defined.

Process signifies a writ or summons in the course of judicial proceedings.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.080 - Property defined.

Property includes both real and personal property.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.090 - Real property defined.

Real property is coextensive with lands, tenements and hereditaments.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.100 - State defined.

State when applied to the different parts of the United States includes the District of Columbia and the territories.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.110 - United States defined.

United States may include the District of Columbia and territories or insular possessions.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.120 - Will defined.

Will includes a codicil.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.130 - Writ defined.

Writ signifies an order or precept in writing, issued in the name of the State or of a court or judicial officer.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.140 - Writing defined.

Writing includes printing and typewriting.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.150 - Interpretation.

As used in this title, every mode of oral statement, under oath or affirmation, is embraced by the term testify, and every written one in the term depose.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)



NRS 64.160 - Signature by mark.

As used in this title, signature or subscription includes mark when the person cannot write, his or her name being written near it by a person who writes his or her own name as a witness; but when a signature is by mark it must, in order that it may be acknowledged or may serve as the signature to any sworn statement, be witnessed by two persons who must subscribe their own names as witnesses thereto.

[Part 1911 CPA 533; RL 5475; NCL 9022] (NRS A 1977, 183; 1985, 501)






Chapter 65 - Parties

NRS 65.010 - Appointment of guardian ad litem.

When a guardian ad litem is appointed by the justice, the guardian ad litem must be appointed as follows:

1. If the infant, insane or incompetent person be plaintiff, the appointment must be made before the summons is issued, upon the application of the infant, if the infant be of the age of 14 years; if under that age, or if insane or incompetent, upon the application of a relative or friend.

2. If the infant, insane or incompetent person be defendant, the appointment must be made at the time the summons is returned or before the answer, upon the application of the infant, if the infant be of the age of 14 years, and apply at the time or before the summons is returned; if the infant be under the age of 14, or be insane or incompetent, or neglect so to apply, then upon the application of a relative or friend, or any other party to the action, or by the justice on the motion of the justice.

[Part 1911 CPA 784; RL 5726; NCL 9273]



NRS 65.020 - Action not to abate by death of any party after verdict.

After verdict shall have been rendered in any action for a wrong, such action shall not abate by the death of any party, but the case shall proceed thereafter in the same manner as in cases where the cause of action now survives by law.

[Part 1911 CPA 62; RL 5004; NCL 8561]



NRS 65.030 - Intervention: Right to intervene; procedure; determination and costs; exception.

1. Except as otherwise provided in subsection 2:

(a) Before the trial, any person may intervene in an action or proceeding, who has an interest in the matter in litigation, in the success of either of the parties, or an interest against both.

(b) An intervention takes place when a third person is permitted to become a party to an action or proceeding between other persons, either by joining the plaintiff in claiming what is sought by the complaint, or by uniting with the defendant in resisting the claims of the plaintiff, or by demanding anything adversely to both the plaintiff and the defendant; and is made by complaint, setting forth the grounds upon which the intervention rests, filed by leave of the court and served upon the parties to the action or proceeding who have not appeared, and upon the attorneys of the parties who have appeared, who may answer or demur to it as if it were an original complaint.

(c) The court shall determine upon the intervention at the same time that the action is decided. If the claim of the party intervening is not sustained the party intervening shall pay all costs incurred by the intervention.

2. The provisions of this section do not apply to intervention in an action or proceeding by the Legislature pursuant to NRS 218F.720.

[1911 CPA 64; RL 5006; NCL 8563] (NRS A 2009, 1567)



NRS 65.040 - Indigent litigants: Waiver of costs and official fees.

The provisions of NRS 12.015 apply to justice courts.

(Added to NRS by 1967, 1210)






Chapter 66 - Place of Trial

NRS 66.010 - General rule.

Actions in justice courts must be commenced, and, subject to the right to change the place of trial as provided in this chapter, must be tried:

1. If there is no justice court for the township in which the defendant resides, in any township of the county in which the defendant resides.

2. When two or more persons are jointly, or jointly and severally, bound in any debt or contract, or otherwise jointly liable in the same action, and reside in different townships of the same county, or in different counties, in the township in which any of the persons liable may reside.

3. In cases of injury to the person or property, in the township where the injury was committed or where the defendant resides.

4. If for the recovery of personal property or the value thereof, or damages for taking or detaining the same, in the township in which the property may be found or in which the property was taken, or in which the defendant resides.

5. When the defendant is a nonresident of the county, in any township wherein the defendant may be found.

6. When the defendant is a nonresident of the State, in any township in the State.

7. When a person has contracted to perform an obligation at a particular place, and resides in another township, in the township in which the obligation is to be performed, or in which the person resides. The township in which the obligation is incurred shall be deemed to be the township in which it is to be performed, unless there is a special contract to the contrary.

8. When the parties voluntarily appear and plead without summons, in any township.

9. In all other cases, in the township in which the defendant resides.

[1911 CPA 773; RL 5715; NCL 9262] (NRS A 1985, 231)



NRS 66.020 - Place of trial may be changed in certain cases.

1. The court may, at any time before the trial, on motion, change the place of trial in the following cases:

(a) When it appears to the satisfaction of the justice before whom the action is pending, by affidavit of either party, that the justice is a material witness for either party.

(b) When either party makes and files an affidavit that the party believes that he or she cannot have a fair and impartial trial before the justice by reason of the interest, prejudice or bias of the justice.

(c) When a jury has been demanded, and either party makes and files an affidavit that he or she cannot have a fair and impartial trial on account of the bias or prejudice against him or her of the citizens of:

(1) The city, precinct or township, if the jurors are to be summoned pursuant to subsection 1 of NRS 67.010; or

(2) The county, if the jurors are to be summoned pursuant to subsection 2 of NRS 67.010.

(d) When from any cause the justice is disqualified from acting.

(e) When the justice is sick or unable to act.

2. In lieu of changing the place of trial, the justice before whom the action is pending may for any of the cases mentioned in subsection 1 call another justice of the county to conduct the trial.

[1911 CPA 774; RL 5716; NCL 9263] (NRS A 1985, 232; 2001, 753)



NRS 66.030 - Limitation on right to change place of trial.

The place of trial cannot be changed on motion of the same party more than once upon any or all of the grounds specified in paragraphs (a), (b) and (c) of subsection 1 of NRS 66.020.

[1911 CPA 775; RL 5717; NCL 9264]



NRS 66.040 - Transfer of action to court agreed upon by parties.

When the court orders the place of trial to be changed, the action must be transferred for trial to a court the parties may agree upon and, if they do not so agree, then to another justice court in the same county.

[1911 CPA 776; RL 5718; NCL 9265]



NRS 66.050 - Proceedings after order changing place of trial.

After an order has been made transferring the action for trial to another court, the following proceedings must be had:

1. The justice ordering the transfer must immediately transmit to the justice of the court to which it is transferred, on payment by the party applying of all costs that have accrued, all the papers in the action, together with a certified transcript from the docket of the justice ordering the transfer of the proceedings therein.

2. Upon the receipt by the justice to whom the case is transferred of such papers, the justice has thereafter the same jurisdiction over the action as though it had been commenced in the justice s court. The justice must issue a notice stating when and where the trial will take place, which notice must be served upon the parties at least 1 day before the time fixed for trial.

[1911 CPA 777; RL 5719; NCL 9266]



NRS 66.060 - Effect of order changing place of trial.

From the time the order changing the place of trial is made the court to which the action is thereby transferred has the same jurisdiction over it as though it had been commenced in such court.

[1911 CPA 778; RL 5720; NCL 9267]



NRS 66.070 - Transfer of cases to district court.

1. The parties to an action in a justice court cannot give evidence upon any question which is excluded from the jurisdiction of the justice court. If it appears from the plaintiff s own showing on the trial, or from the answer of the defendant, verified by oath, that the determination of the action will necessarily involve such a question, the justice must suspend all further proceedings in the action and certify the pleadings, and, if any of the pleadings are oral, a transcript of them from the docket of the justice, to the clerk of the district court of the county. From the time of filing the pleadings or transcript with the clerk of the district court, the district court has the same jurisdiction over the action as if it had been commenced in the district court.

2. In cases of forcible entry and detainer, of which justice courts have jurisdiction, any evidence otherwise competent may be given and any question properly involved therein may be determined.

[1911 CPA 779; RL 5721; NCL 9268] (NRS A 1981, 174)






Chapter 67 - Trial by Jury

NRS 67.010 - Summoning of jury.

1. The jury must be summoned upon an order of the justice from, except as otherwise provided in subsection 2, the qualified electors, whether or not registered as voters, of the city, precinct or township, and not from the bystanders.

2. In a county whose population is 700,000 or more, the justice may summon to the court, from the qualified electors of the county, whether or not registered as voters, and not from the bystanders, the number of qualified jurors which the justice determines is necessary for the formation of a jury.

[Part 1911 CPA 826; RL 5768; NCL 9315] (NRS A 2001, 754; 2011, 1141)



NRS 67.020 - Call and number of jurors.

1. At the time appointed for the trial, the justice shall proceed to call from the jurors summoned the names of the persons to constitute the jury for the trial of the issue. If a sufficient number of competent and indifferent jurors do not attend, the justice shall direct that additional jurors sufficient to complete the jury be summoned.

2. Pursuant to the Justice Court Rules of Civil Procedure adopted by the Supreme Court, the jury may consist of any number not more than six nor less than four.

[Part 1911 CPA 826; RL 5768; NCL 9315] (NRS A 1971, 345; 2001, 754; 2005, 394)



NRS 67.030 - Challenges: Kinds and number.

The challenges are either peremptory or for cause. Each party is entitled to two peremptory challenges. Either party may challenge for cause on any grounds set forth in NRS 16.050.

[Part 1911 CPA 826; RL 5768; NCL 9315] (NRS A 2005, 395)



NRS 67.040 - Challenges for cause tried by court.

Challenges for cause must be tried by the justice.

[Part 1911 CPA 826; RL 5768; NCL 9315]



NRS 67.050 - Exemption from service.

In a county whose population is 700,000 or more, a person who lives 65 miles or more from the justice court is exempt from serving as a trial juror. Whenever it appears to the satisfaction of the justice court, by affidavit or otherwise, that a juror lives 65 miles or more from the justice court, the justice court shall order the juror excused from all service as a trial juror, if the juror so desires.

(Added to NRS by 2001, 754; A 2011, 1141)



NRS 67.060 - Adoption of rules and procedures by Supreme Court to limit length of trials.

1. Except as otherwise provided in subsection 3, the Supreme Court shall adopt rules and procedures for conducting trials by jury in civil actions in the justice courts that are designed to limit the length of trials.

2. The rules and procedures adopted pursuant to this section may provide for:

(a) Restrictions on the amount of discovery requested by each party;

(b) The use of a jury composed of not more than six persons and not less than four persons; and

(c) A specified limit on the amount of time each party may use to present his or her case.

3. This section does not apply to:

(a) An action for the possession of lands and tenements where the relation of landlord and tenant exists, when damages claimed do not exceed $10,000 or when no damages are claimed.

(b) An action when the possession of lands and tenements has been unlawfully or fraudulently obtained or withheld, when damages claimed do not exceed $10,000 or when no damages are claimed.

(c) An action for the issuance of a temporary or extended order for protection against domestic violence.

(d) An action for the issuance of a temporary or extended order for protection against harassment in the workplace pursuant to NRS 33.200 to 33.360, inclusive.

(e) A small claims action brought under the provisions of chapter 73 of NRS.

(f) An action pursuant to NRS 200.591 for the issuance of a protective order against a person alleged to be committing the crime of stalking, aggravated stalking or harassment.

(g) An action pursuant to NRS 200.378 for the issuance of a protective order against a person alleged to have committed sexual assault.

(Added to NRS by 2005, 394; A 2009, 233)






Chapter 68 - Judgments

NRS 68.010 - Abstract of judgment.

The justice, on demand of a party in whose favor judgment is rendered, must give the party an abstract of the judgment in substantially the following form (filling blanks according to the facts):

State of Nevada, ................ County, ................, plaintiff, v. ................, defendant. In Justice Court, before ................, Justice of the Peace, ................ Township (or City), ................ County, ................ (inserting date of abstract). Judgment entered for plaintiff (or defendant) for $....., on the ..... day of ........ I certify that the foregoing is a correct abstract of a judgment rendered in the action in my court, ................, or (as the case may be) in the court of ................, Justice of the Peace, as appears by his or her docket, now in my possession, as his or her successor in office.

.............................................................. ,

Justice of the Peace

[1911 CPA 837; RL 5779; NCL 9326] (NRS A 2001, 29)



NRS 68.030 - Execution may issue on entry of judgment on docket of justice of the peace.

From the time of entry of judgment on the docket of the justice of the peace, execution may be issued thereon by the justice of the peace to the sheriff of any county in the State, in the same manner and with like effect as if issued on a judgment of the district court.

[1911 CPA 839; RL 5781; NCL 9328] (NRS A 1969, 183)



NRS 68.040 - Judgment becomes lien when abstract recorded with county recorder.

A judgment rendered in a justice court creates no lien upon any lands of the defendant, unless an abstract is recorded in the office of the county recorder of the county in which the lands are situated. When so recorded and from the time of the recording, the judgment becomes a lien upon all the real property of the judgment debtor, not exempt from execution, in the county, owned by the judgment debtor at the time, or which the judgment debtor acquires before the lien expires. The lien continues for 6 years, unless the judgment is previously satisfied.

[1911 CPA 840; RL 5782; NCL 9329] (NRS A 1985, 741; 2001, 1750)



NRS 68.050 - Judgments by confession.

Judgments upon confession may be entered up in any justice court specified in the confession.

[1911 CPA 829; RL 5771; NCL 9318]






Chapter 69 - Costs

NRS 69.010 - Security for costs.

1. The justice may in all cases require a deposit of money to cover costs of court before issuing the summons.

2. When the plaintiff in an action is a nonresident of the State of Nevada, or a foreign corporation, upon motion of the opposite party at any time before final judgment such nonresident shall be required to give security for all costs and charges that may be awarded against the nonresident plaintiff. When such security shall be required from a nonresident plaintiff all proceedings in the action shall be stayed until an undertaking executed by two or more persons and approved by the justice shall be filed with the justice to the effect that they will pay such costs and charges as may be awarded against such nonresident plaintiff by judgment or during the progress of the action. The undertaking shall be in a sum not less than $100, or in lieu of the undertaking the nonresident plaintiff may deposit $100 in lawful money with the justice, which shall be held subject to the conditions mentioned in this section for the undertaking. When such security shall be ordered from a nonresident plaintiff, it shall be furnished within 30 days from notice of the order, or upon failure to furnish such security, judgment shall be entered for the defendant.

3. A new or additional undertaking or deposit of cash may be ordered by the justice at any time upon proof that the original undertaking or deposit is insufficient and proceedings stayed for a nonresident plaintiff until the same be furnished or judgment entered. After the lapse of 30 days from notice to a nonresident plaintiff that security has been ordered as required by this subsection and upon proof that no such undertaking or deposit of cash has been made, the justice shall enter judgment against such plaintiff.

[1911 CPA 870; A 1917, 424; NCL 9359]



NRS 69.020 - Prevailing party entitled to costs.

The prevailing party in justice courts is entitled to costs of the action, and also of any proceedings taken in aid of an execution issued upon any judgment recovered therein.

[1911 CPA 871; RL 5813; NCL 9360]



NRS 69.030 - Prevailing party allowed attorney s fee to be taxed as costs in justice court.

The prevailing party in any civil action at law in the justice courts of this State shall receive, in addition to the costs of court as now allowed by law, a reasonable attorney fee. The attorney fee shall be fixed by the justice and taxed as costs against the losing party.

[Part 1911 CPA 872; A 1921, 89; 1925, 331; 1937, 30; 1931 NCL 9361]



NRS 69.040 - Costs must be included in judgment; cost bill; motion to retax costs.

1. The justice must tax and include in the judgment the costs allowed by law to the prevailing party.

2. The party in whose favor judgment is rendered and who claims costs must deliver to the justice, and serve a copy upon the adverse party, within 2 days after the verdict or notice of the decision of the justice, or such further time as may be granted, a memorandum of the items of the costs and necessary disbursements in the action, which memorandum must be verified by the oath of the party or the party s attorney or agent or by the clerk of the party s attorney, stating that to the best of his or her knowledge and belief the items are correct and that the disbursements have been necessarily incurred in the action. The party in whose favor judgment is rendered shall be entitled to recover the witness fees, although at the time the party may not have actually paid them.

3. Issuance or service of subpoena shall not be necessary to entitle the prevailing party to tax as costs witness fees and mileage, providing that such witnesses be sworn and testify in the cause.

4. It shall not be necessary to embody in the memorandum the fees of the justice, but the justice shall add the same according to the fees of the justice fixed by statute.

5. Within 2 days after service of a copy of the memorandum, the adverse party may move the court, upon 2 days notice to retax and settle the costs, a copy of which notice of motion shall be filed and served upon the prevailing party claiming costs, and thereupon the justice shall settle the costs.

6. If the judgment is entered by default it shall not be necessary to make service of a copy of the cost bill.

[1911 CPA 836; A 1913, 364; 1925, 15; NCL 9325]



NRS 69.050 - Award of costs to prevailing party by district court on appeal from justice court.

In the event of an appeal, the district court is authorized to award to the prevailing party all costs of court as now allowed by law incurred by such party, and also a reasonable attorney fee to be fixed and allowed by the district court for all services rendered in behalf of the prevailing party.

[Part 1911 CPA 872; A 1921, 89; 1925, 331; 1937, 30; 1931 NCL 9361]






Chapter 70 - Executions

NRS 70.010 - Execution may issue at any time within 6 years; stay of execution of judgment.

1. Execution for the enforcement of a judgment of a justice court may be issued by a justice or the clerk of the court, under the direction and supervision of a justice, on the application of the party entitled thereto, at any time within 6 years from the entry of judgment.

2. The court, or any justice thereof, may stay the execution of any judgment, including any judgment in a case of forcible or unlawful detainer, for a period not exceeding 10 days.

[1911 CPA 841; RL 5783; NCL 9330] (NRS A 1961, 193; 2011, 3259)



NRS 70.020 - Contents.

The execution must:

1. Be directed to a sheriff of any county in the State or to a constable of the county in which the justice court is located.

2. Be issued in the name of the State of Nevada, sealed with the seal of the court and subscribed by a justice or the clerk of the justice court, under the direction and supervision of a justice.

3. Intelligibly refer to the judgment, by stating the:

(a) Justice court in which the judgment was entered;

(b) Date when the judgment was entered;

(c) Names of the parties;

(d) Name of the justice who entered the judgment; and

(e) County and the township or city where the judgment was entered.

4. State the judgment, and if it is for money, the amount thereof, and the amount actually due thereon.

5. Contain, in like cases, similar directions to the sheriff or constable, as are required by the provisions of chapter 21 of NRS, in an execution to the sheriff.

[1911 CPA 842; RL 5784; NCL 9331] (NRS A 1969, 184; 2011, 3259)



NRS 70.030 - Renewal.

An execution may, at the request of the judgment creditor, be renewed before the expiration of the time fixed for its return, by the word renewed written thereon, with the date thereof, and subscribed by a justice or the clerk of the justice court, under the direction and supervision of a justice. Such renewal has the effect of an original issue and may be repeated as often as necessary. If an execution is returned unsatisfied, another may be afterwards issued.

[1911 CPA 843; RL 5785; NCL 9332] (NRS A 2011, 3260)



NRS 70.040 - Duties of officer receiving executions; sales of real property.

1. The sheriff or constable to whom the execution is directed must execute the same in the same manner as the sheriff is required by the provisions of chapter 21 of NRS to proceed upon executions directed to him or her, and the constable to whom the writ is given, and any successor in office, shall have all the powers and be subject to all the duties and liabilities therein given and imposed upon the sheriff.

2. Sales of real property shall be made at the front door of the office of the justice of the peace. If the sale be of real property in a county other than the one in which the judgment was rendered, the sale shall be at the front door of the office of the justice of the peace of the county in which the property is situated, nearest the property.

[1911 CPA 844; A 1913, 364; NCL 9333]



NRS 70.050 - Applicability of

chapter 21 of NRS to justice courts. Except as otherwise provided in this chapter, the provisions of chapter 21 of NRS are applicable to justice courts, the word justice being inserted in lieu of the word judge wherever the word appears and the word constable being inserted in lieu of the word sheriff wherever the word appears.

[1911 CPA 845; A 1913, 364; NCL 9334] (NRS A 2011, 3260)






Chapter 71 - Provisional Remedies

NRS 71.010 - Order of arrest and arrest of defendant.

An order to arrest the defendant may be endorsed on a summons issued by the justice, and the defendant may be arrested thereon by the sheriff or constable, at the time of serving the summons, and brought before the justice, and there detained until duly discharged, in the following cases:

1. In an action for the recovery of money or damages on a cause of action arising upon contract, express or implied, when the defendant is about to depart from the State with intent to defraud his or her creditors.

2. In an action for a fine or penalty, or for money or property embezzled or fraudulently misapplied or converted to his or her own use by one who received it in a fiduciary capacity.

3. When the defendant has been guilty of a fraud in contracting the debts or incurring the obligation for which the action is brought.

4. When the defendant has removed, concealed or disposed of his or her property, or is about to do so, with intent to defraud his or her creditors.

[1911 CPA 802; A 1913, 364; NCL 9291]



NRS 71.020 - Affidavit and undertaking for order of arrest.

Before an order for an arrest can be made, the party applying must prove to the satisfaction of the justice, by the affidavit of himself or herself or some other person, the facts upon which the application is founded. The plaintiff must also execute and deliver to the justice a written undertaking in the sum of $300, with sufficient sureties, to the effect that the plaintiff will pay all costs that may be adjudged to the defendant, and all damages which the defendant may sustain by reason of the arrest, if the same be wrongful or without sufficient cause, not exceeding the sum specified in the undertaking.

[1911 CPA 803; RL 5745; NCL 9292]



NRS 71.030 - Arrested defendant immediately taken before justice.

The defendant, immediately upon being arrested, shall be taken to the office of the justice who made the order, and if the justice is absent or unable to try the action, or if it appears to such justice by the affidavit of defendant that the justice is a material witness in the action, the officer shall immediately take the defendant before a justice of another township, who shall take jurisdiction of the action and proceed thereon as if the summons had been issued and the order of arrest made by that justice.

[1911 CPA 804; RL 5746; NCL 9293] (NRS A 1959, 48)



NRS 71.040 - Arresting officer must give notice of arrest to plaintiff.

The officer making the arrest must immediately give notice thereof to the plaintiff or the plaintiff s attorney or agent, and endorse on the summons, and subscribe a certificate, stating the time of serving the same, the time of the arrest and of giving notice to the plaintiff.

[1911 CPA 805; RL 5747; NCL 9294]



NRS 71.050 - Arresting officer must keep defendant in custody.

The officer making the arrest must keep the defendant in custody until the defendant is discharged by order of the justice.

[1911 CPA 806; RL 5748; NCL 9295]



NRS 71.090 - Applicability of

chapter 31 of NRS to justice courts. The provisions of chapter 31 of NRS are applicable to attachments issued in justice courts, the word constable being substituted for the word sheriff, whenever the writ is directed to a constable, and the word justice being substituted for the word judge.

[1911 CPA 810; A 1913, 364; 1933, 85; 1931 NCL 9299] (NRS A 1973, 1189)



NRS 71.100 - Enforcement; applicability of other provisions of NRS.

In an action to recover possession of personal property, the plaintiff may, at the time of issuing summons, or at any time thereafter before answer, claim the delivery of such property. NRS 31.840 to 31.950, inclusive, are applicable to such claim when made in justice courts, the powers therein given and duties imposed on sheriffs being extended to constables, and the word justice being substituted for the word judge.

[1911 CPA 811; RL 5753; NCL 9300] (NRS A 1973, 1152)






Chapter 72 - Bonds and Undertakings

NRS 72.010 - Deposits of money in lieu of required undertakings.

In all civil cases arising in justice courts wherein an undertaking is required, the plaintiff or defendant may deposit with the justice a sum of money equal to the amount required by the undertaking, which sum of money shall be taken as security in place of the undertaking.

[1911 CPA 874; RL 5816; NCL 9363]






Chapter 73 - Small Claims

NRS 73.010 - Jurisdiction of justice courts for small claims.

In all cases arising in the justice court for the recovery of money only, where the amount claimed does not exceed $7,500 and the defendant named:

1. Is a resident of;

2. Does business in; or

3. Is employed in,

the township in which the action is to be maintained, the justice of the peace may proceed as provided in this chapter and by rules of court.

[1911 CPA 874a; added 1923, 260; R 1927, 297; added 1927, 297; A 1951, 174] (NRS A 1969, 89; 1979, 1726; 1981, 470; 1985, 233, 1623; 1987, 122; 1989, 581; 1993, 1381; 1999, 2410; 2011, 139)



NRS 73.012 - Representation of nongovernmental legal or commercial entity by its director, officer or employee.

A corporation, partnership, business trust, estate, trust, association or any other nongovernmental legal or commercial entity may be represented by its director, officer or employee in an action mentioned or covered by this chapter.

(Added to NRS by 1995, 135)



NRS 73.015 - Acknowledgment of affidavits used in actions for small claims.

In all cases for the recovery of money under the provisions of this chapter any affidavit which is required or authorized by rules of court or the general provisions of law applicable to such proceedings may be acknowledged before and certified by:

1. Any justice of the peace with or before whom the matter is to be filed or is pending; or

2. Any notary public who has been appointed by the Secretary of State and whose appointment has not expired or been revoked.

(Added to NRS by 1969, 276; A 1981, 9)



NRS 73.020 - No writ of attachment or garnishment before judgment; execution.

No attachment or garnishment may issue before judgment in cases mentioned in this chapter, but execution, including garnishment in aid of execution as provided in NRS 21.120, may issue as in other cases arising in the justice court.

[Part 1911 CPA 874h; added 1923, 260; R 1927, 297; added 1927, 297; NCL 9371] (NRS A 1979, 1726)



NRS 73.030 - Costs.

1. The justice of the peace shall forthwith ascertain and charge as costs against the losing party and in favor of the prevailing party, without the filing of a cost bill, the costs of the proceeding as in other cases arising in justice court, which sum when received by the justice of the peace shall be delivered to the county treasurer in the same manner as other fees are delivered by the justice of the peace.

2. The prevailing party shall deposit the amount ascertained and assessed as costs with the justice of the peace before final judgment is entered by the justice.

[Part 1911 CPA 874n; added 1923, 260; R 1927, 297; added 1927, 297; A 1951, 174] (NRS A 1969, 411; 1971, 153)



NRS 73.040 - Attorney s fee not allowable in actions for small claims; exceptions.

Except as provided by NRS 597.860 and 597.870, no attorney s fees are allowed either party to an action mentioned or covered by this chapter.

[Part 1911 CPA 874g; added 1923, 260; R 1927, 297; added 1927, 297; NCL 9370] (NRS A 1985, 797)



NRS 73.050 - Attorney s fee on appeal to district court.

The prevailing party on an appeal to the district court shall be awarded an attorney fee by the district court not to exceed the sum of $15.

[Part 1911 CPA 874j; added 1923, 260; R 1927, 297; added 1927, 297; NCL 9373]



NRS 73.060 - Applicability of general law to actions for small claims.

The general provisions of law applicable to the proceedings in justice courts not in conflict with this chapter shall apply so as to make the procedure in this chapter complete and effective.

[1911 CPA 874q; added 1927, 297; NCL 9380]






Chapter 74 - Contempts

NRS 74.040 - Punishment for contempt.

A justice may punish for contempt for the same acts or omissions, in the same manner and with the same effects as is provided for judges in chapter 22 of NRS.

[1911 CPA 856; RL 5798; NCL 9345] (NRS A 1975, 510)



NRS 74.050 - Entry of conviction in docket.

The conviction, specifying particularly the offense and the judgment thereon, must be entered by the justice in his or her docket.

[1911 CPA 857; RL 5799; NCL 9346]






Chapter 75 - General Provisions

NRS 75.010 - Definitions.

As used in this title, unless the context otherwise requires, the words and terms defined in NRS 75.020 to 75.090, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 2765)



NRS 75.020 - Deliver and delivery defined.

Deliver or delivery means any method of delivery used in conventional commercial practice, including, without limitation, delivery by hand, mail, commercial delivery and, if authorized in accordance with NRS 75.150, by electronic transmission.

(Added to NRS by 2011, 2765)



NRS 75.030 - Electronic defined.

Electronic means relating to any technology, process or system having electrical, digital, magnetic, wireless, optical, electromagnetic or similar characteristics or qualities.

(Added to NRS by 2011, 2765)



NRS 75.040 - Electronic record defined.

Electronic record means information that is stored in an electronic or other medium and is retrievable in paper form through an automated process used in conventional commercial practice or, if authorized in accordance with subsection 8 of NRS 75.150, is otherwise retrievable in perceivable form.

(Added to NRS by 2011, 2765)



NRS 75.050 - Electronic transmission and electronically transmitted defined.

Electronic transmission or electronically transmitted means any form or process of communication not directly involving the physical transfer of paper or another tangible medium which:

1. Is suitable for the retention, retrieval and reproduction of information by the recipient; and

2. Is retrievable and reproducible in paper form by the recipient through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with subsection 8 of NRS 75.150.

(Added to NRS by 2011, 2766)



NRS 75.060 - Record defined.

Record means information that is inscribed on any tangible medium, including, without limitation, any writing or written instrument, or an electronic record.

(Added to NRS by 2011, 2766)



NRS 75.070 - Sign and signature defined.

Sign or signature means with the present intent to authenticate or adopt a record or identify oneself:

1. To execute or otherwise adopt a tangible symbol, name, word or mark, including, without limitation, any manual, facsimile or confirmed signature; or

2. To attach to or logically associate with an electronic transmission an electronic sound, symbol or process, including, without limitation, an electronic signature, in an electronic transmission.

(Added to NRS by 2011, 2766)



NRS 75.080 - Street address defined.

Street address of a registered agent means the actual physical location in this State at which a registered agent is available for service of process. As used in this section, registered agent has the meaning ascribed to it in NRS 77.230.

(Added to NRS by 2011, 2766)



NRS 75.090 - Writing and written defined.

Writing or written means any information in the form of a record.

(Added to NRS by 2011, 2766)



NRS 75.150 - Notices and other communications.

1. Except as otherwise provided by specific statute:

(a) Any notice or other communication described in this title may be given or sent by any method of delivery; and

(b) An electronic transmission must be in accordance with this section.

2. A notice or other communication given or sent pursuant to the organic law or organic rules of an entity may be delivered by electronic transmission if:

(a) Consented to by the recipient or authorized by subsection 9; and

(b) The electronic transmission contains or is accompanied by information from which the recipient can determine the date of the transmission.

3. Any consent under subsection 2 may be revoked by the person who consented by written or electronic notice to the person to whom the consent was delivered. Any such consent is deemed revoked if:

(a) The person is unable to receive two consecutive electronic transmissions given by the entity or organization in accordance with such consent; and

(b) Such inability becomes known to the secretary of the entity sending the electronic transmissions or to the transfer agent or other person responsible for the giving of notice or other communications.

The inadvertent failure to treat any such inability as a revocation does not invalidate any meeting or other action.

4. Unless otherwise agreed between sender and recipient, an electronic transmission is received when:

(a) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic transmissions or information of the type sent; and

(b) It is in a form ordinarily capable of being processed by that system.

5. Receipt of an electronic acknowledgment from an information processing system described in paragraph (a) of subsection 4 establishes that an electronic transmission was received but, by itself, does not establish that the content sent corresponds to the content received.

6. An electronic transmission is received under this section even if no natural person is aware of its receipt.

7. Except as otherwise provided by specific statute, any notice or other communication, if in a comprehensible form or manner, is effective at the earliest of the following:

(a) If in a physical form, when it is left at:

(1) The address of a stockholder, member, partner or other owner of an entity, whichever is applicable, as it appears upon the records of the entity;

(2) The residence or usual place of business of a director, manager or general partner, whichever is applicable;

(3) The entity s principal place of business; or

(4) If to a recipient other than a stockholder, director, member, partner or other owner of an entity or an entity, such person s residence or usual place of business;

(b) If mailed by United States mail postage prepaid and correctly addressed to a stockholder, member, partner or other owner of an entity, upon deposit in the United States mail;

(c) If mailed by United States mail postage prepaid and correctly addressed to a recipient other than a stockholder, member, partner or other owner of an entity, the earliest of:

(1) If sent by registered or certified mail, return receipt requested, the date shown on the return receipt signed by or on behalf of the addressee; or

(2) Five days after it is deposited in the United States mail;

(d) If an electronic transmission, when it is received as provided in subsection 4; and

(e) If oral, when communicated.

In the absence of fraud, an affidavit of the secretary of the entity or the transfer agent or any other agent of the entity that the notice has been given by a form of electronic transmission is prima facie evidence of the facts stated in the affidavit.

8. A notice or other communication may be in the form of an electronic transmission that cannot be directly reproduced in paper form by the recipient through an automated process used in conventional commercial practice only if:

(a) The electronic transmission is otherwise retrievable in perceivable form; and

(b) The sender and the recipient have consented in writing to the use of such form of electronic transmission.

9. If any provision of this title prescribes requirements for notices or other communication in particular circumstances, those requirements govern. If the organic rules of an entity prescribe requirements for notices or other communications, not inconsistent with this section or other provisions of this title, those requirements govern. The organic rules of an entity may authorize, require or prohibit delivery of notices of meetings of directors, managers, members, partners or other owners of the entity by electronic transmission.

10. In the event that any provisions of this section are deemed to modify, limit or supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., the provisions of this section shall be deemed to control to the maximum extent permitted by section 102(a)(2) of that Act, 15 U.S.C. 7002(a)(2).

11. As used in this section:

(a) Entity has the meaning ascribed to it in NRS 77.060.

(b) Organic law has the meaning ascribed to it in NRS 77.170.

(c) Organic rules has the meaning ascribed to it in NRS 77.180.

(Added to NRS by 2011, 2766)



NRS 75.160 - Service of process on certain management persons.

1. Every nonresident of this State who, on or after October 1, 2013, accepts election or appointment, including reelection or reappointment, as a management person of an entity, or who, on or after October 1, 2014, serves in such capacity, and every resident of this State who accepts election or appointment or serves in such capacity and thereafter removes residence from this State shall be deemed, by the acceptance or by the service, to have consented to the appointment of the registered agent of the entity as an agent upon whom service of process may be made in all civil actions or proceedings brought in this State by, on behalf of or against the entity in which the management person is a necessary or proper party, or in any action or proceeding against the management person for a violation of a duty in such capacity, whether or not the person continues to serve as the management person at the time the action or proceeding is commenced. The acceptance or the service by the management person shall be deemed to be signification of the consent of the management person that any process so served has the same legal force and validity as if served upon the management person within this State.

2. Service of process must be effected by serving the registered agent with a true copy in the manner provided by law for service of process. In addition, the clerk of the court in which the civil action or proceeding is pending shall, within 7 days after service, send by registered or certified mail, postage prepaid, true and attested copies of the process, together with a statement that service is being made pursuant to this section, addressed to the management person at the address as it appears on the records of the Secretary of State, or if no such address appears, at the address last known to the party desiring to make the service.

3. The appointment of the registered agent is irrevocable. If any entity or management person fails to appoint a registered agent, or fails to file a statement of change of registered agent pursuant to NRS 77.340 before the effective date of a vacancy in the agency pursuant to NRS 77.330 or 77.370, on the production of a certificate of the Secretary of State showing either fact, which is conclusive evidence of the fact so certified to be made a part of the return of service, or if the street address of the registered agent of the entity is not staffed as required pursuant to NRS 14.020, which fact is to be made part of the return of service, the management person may be served with any and all legal process, or a demand or notice described in NRS 14.020, by delivering a copy to the Secretary of State or, in the absence of the Secretary of State, to any deputy secretary of state, and such service is valid to all intents and purposes. The copy must:

(a) Include a specific citation to the provisions of this section. The Secretary of State may refuse to accept such service if the proper citation is not included.

(b) Be accompanied by a fee of $10.

The Secretary of State shall keep a copy of the legal process received pursuant to this section in the Office of the Secretary of State for at least 1 year after receipt thereof and shall make those records available for public inspection during normal business hours.

4. In all cases of service pursuant to subsection 3, the defendant has 40 days, exclusive of the day of service, within which to answer or plead. Before such service is authorized, the plaintiff shall make or cause to be made and filed an affidavit setting forth the facts, showing that due diligence has been used to ascertain the whereabouts of the management person to be served, and the facts showing that direct or personal service on, or notice to, the management person cannot be made.

5. If it appears from the affidavit that there is a last known address of the management person, the plaintiff shall, in addition to and after such service on the Secretary of State, mail or cause to be mailed to the management person at such address, by registered or certified mail, a copy of the summons and a copy of the complaint, and in all such cases the defendant has 40 days after the date of the mailing within which to appear in the action.

6. Service pursuant to subsection 3 provides an additional manner of serving process, and does not affect the validity of any other valid service.

7. In any action in which any management person has been served with process pursuant to subsection 2, the time in which a defendant is required to appear and file a responsive pleading must be computed from the date of mailing by the clerk of the court. The court may grant an extension of time as may be necessary to afford the management person reasonable opportunity to defend the action.

8. In a charter or other writing, a management person or owner of any entity may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of this State, or the exclusivity of arbitration in a specified jurisdiction or this State, and to be served with process in the manner prescribed in the charter or other writing. Notwithstanding any other provision of this subsection, except by agreeing to arbitrate any arbitrable matter in a specified jurisdiction or in this State, an owner of an entity who is not a management person may not waive its right to maintain a legal action or proceeding in the courts of this State with respect to matters relating to the organization or internal affairs of an entity. Without limiting or affecting the enforceability under the laws of this State governing corporations of any consent or agreement by a management person or stockholder of a corporation, this subsection does not apply to an entity which is a corporation.

9. This section does not limit or affect the right to serve process in any other manner now existing or hereafter enacted. This section is an extension of, and not a limitation upon, the right otherwise existing of service of legal process upon nonresidents.

10. As used in this section:

(a) Charter means the articles of organization or an operating agreement of a limited-liability company, the certificate of limited partnership or partnership agreement of a limited partnership or the certificate of trust or governing instrument of a business trust.

(b) Entity means a domestic:

(1) Corporation, whether or not for profit;

(2) Limited-liability company;

(3) Limited partnership; or

(4) Business trust.

(c) Management person means a director, officer, manager, managing member, general partner or trustee of an entity.

(d) Owner means a member of a limited-liability company, limited partner of a limited partnership or beneficial owner of a business trust.

(e) Registered agent has the meaning ascribed to it in NRS 77.230.

(Added to NRS by 2013, 1267)






Chapter 75A - State Business Portal

NRS 75A.100 - Creation; duties of Secretary of State.

1. The Secretary of State shall provide for the establishment of a state business portal to facilitate interaction among businesses and governmental agencies in this State by allowing businesses to conduct necessary transactions with governmental agencies in this State through use of the state business portal.

2. The Secretary of State shall:

(a) Establish, through cooperative efforts, the standards and requirements necessary to design, build and implement the state business portal;

(b) Establish the standards and requirements necessary for a state or local agency to participate in the state business portal;

(c) Authorize a state or local agency to participate in the state business portal if the Secretary of State determines that the agency meets the standards and requirements necessary for such participation;

(d) Determine the appropriate requirements to be used by businesses and governmental agencies conducting transactions through use of the state business portal;

(e) In carrying out the provisions of this section, consult with the Executive Director of the Office of Economic Development to ensure that the activities of the Secretary of State are consistent with the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053; and

(f) Adopt such regulations and take any appropriate action as necessary to carry out the provisions of this chapter.

(Added to NRS by 2009, 2028; A 2011, 3450) (Substituted in revision for NRS 75.100)



NRS 75A.200 - Powers of Secretary of State: Contracting for certain services.

Within the limit of money authorized to the Secretary of State and subject to the approval of the State Board of Examiners, the Secretary of State may enter into contracts and other lawful agreements with private or public entities to assist the Secretary of State in establishing, operating or maintaining the state business portal and carrying out the provisions of this chapter.

(Added to NRS by 2009, 2028) (Substituted in revision for NRS 75.200)



NRS 75A.300 - Powers of Secretary of State: Applying for and accepting gifts and grants.

The Secretary of State may apply for and accept any gift, donation, bequest, grant or other source of money to carry out the provisions of this chapter.

(Added to NRS by 2009, 2028) (Substituted in revision for NRS 75.300)






Chapter 76 - State Business Licenses

NRS 76.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 76.020, 76.030 and 76.040 have the meanings ascribed to them in those sections.

(Added to NRS by 2009, 2028)



NRS 76.020 - Business defined.

1. Except as otherwise provided in subsection 2, business means:

(a) Any person, except a natural person, that performs a service or engages in a trade for profit;

(b) Any natural person who performs a service or engages in a trade for profit if the person is required to file with the Internal Revenue Service a Schedule C (Form 1040), Profit or Loss From Business Form, or its equivalent or successor form, a Schedule E (Form 1040), Supplemental Income and Loss Form, or its equivalent or successor form, or a Schedule F (Form 1040), Profit or Loss From Farming Form, or its equivalent or successor form, for that activity; or

(c) Any entity organized pursuant to this title, including, without limitation, those entities required to file with the Secretary of State, whether or not the entity performs a service or engages in a business for profit.

2. The term does not include:

(a) A governmental entity.

(b) A nonprofit religious, charitable, fraternal or other organization that qualifies as a tax-exempt organization pursuant to 26 U.S.C. 501(c).

(c) A person who operates a business from his or her home and whose net earnings from that business are not more than 66 2/3 percent of the average annual wage, as computed for the preceding calendar year pursuant to chapter 612 of NRS and rounded to the nearest hundred dollars.

(d) A natural person whose sole business is the rental of four or fewer dwelling units to others.

(e) A business whose primary purpose is to create or produce motion pictures. As used in this paragraph, motion pictures has the meaning ascribed to it in NRS 231.020.

(f) A business organized pursuant to chapter 82 or 84 of NRS.

(Added to NRS by 2009, 2028)



NRS 76.030 - State business license defined.

State business license means the business license required pursuant to this chapter.

(Added to NRS by 2009, 2029)



NRS 76.040 - Wages defined.

Wages means any remuneration paid for personal services, including commissions, and bonuses and remuneration payable in any medium other than cash.

(Added to NRS by 2009, 2029)



NRS 76.100 - State business license required; application and fee for license; activities constituting conduct of business. [Effective through June 30, 2015.]

1. A person shall not conduct a business in this State unless and until the person obtains a state business license issued by the Secretary of State. If the person is:

(a) An entity required to file an initial or annual list with the Secretary of State pursuant to this title, the person must obtain the state business license at the time of filing the initial or annual list.

(b) Not an entity required to file an initial or annual list with the Secretary of State pursuant to this title, the person must obtain the state business license before conducting a business in this State.

2. An application for a state business license must:

(a) Be made upon a form prescribed by the Secretary of State;

(b) Set forth the name under which the applicant transacts or intends to transact business, or if the applicant is an entity organized pursuant to this title and on file with the Secretary of State, the exact name on file with the Secretary of State, the entity number as assigned by the Secretary of State, if known, and the location in this State of the place or places of business;

(c) Be accompanied by a fee in the amount of $200; and

(d) Include any other information that the Secretary of State deems necessary.

If the applicant is an entity organized pursuant to this title and on file with the Secretary of State and the applicant has no location in this State of its place of business, the address of its registered agent shall be deemed to be the location in this State of its place of business.

3. The application must be signed pursuant to NRS 239.330 by:

(a) The owner of a business that is owned by a natural person.

(b) A member or partner of an association or partnership.

(c) A general partner of a limited partnership.

(d) A managing partner of a limited-liability partnership.

(e) A manager or managing member of a limited-liability company.

(f) An officer of a corporation or some other person specifically authorized by the corporation to sign the application.

4. If the application for a state business license is defective in any respect or the fee required by this section is not paid, the Secretary of State may return the application for correction or payment.

5. The state business license required to be obtained pursuant to this section is in addition to any license to conduct business that must be obtained from the local jurisdiction in which the business is being conducted.

6. For the purposes of this chapter, a person shall be deemed to conduct a business in this State if a business for which the person is responsible:

(a) Is organized pursuant to this title, other than a business organized pursuant to:

(1) Chapter 82 or 84 of NRS; or

(2) Chapter 81 of NRS if the business is a nonprofit religious, charitable, fraternal or other organization that qualifies as a tax-exempt organization pursuant to 26 U.S.C. 501(c).

(b) Has an office or other base of operations in this State;

(c) Has a registered agent in this State; or

(d) Pays wages or other remuneration to a natural person who performs in this State any of the duties for which he or she is paid.

7. As used in this section, registered agent has the meaning ascribed to it in NRS 77.230.

(Added to NRS by 2009, 2029; A 2011, 2768, 2897; 2013, 3426)

NRS 76.100 State business license required; application and fee for license; activities constituting conduct of business. [Effective July 1, 2015.]

1. A person shall not conduct a business in this State unless and until the person obtains a state business license issued by the Secretary of State. If the person is:

(a) An entity required to file an initial or annual list with the Secretary of State pursuant to this title, the person must obtain the state business license at the time of filing the initial or annual list.

(b) Not an entity required to file an initial or annual list with the Secretary of State pursuant to this title, the person must obtain the state business license before conducting a business in this State.

2. An application for a state business license must:

(a) Be made upon a form prescribed by the Secretary of State;

(b) Set forth the name under which the applicant transacts or intends to transact business, or if the applicant is an entity organized pursuant to this title and on file with the Secretary of State, the exact name on file with the Secretary of State, the entity number as assigned by the Secretary of State, if known, and the location in this State of the place or places of business;

(c) Be accompanied by a fee in the amount of $100; and

(d) Include any other information that the Secretary of State deems necessary.

If the applicant is an entity organized pursuant to this title and on file with the Secretary of State and the applicant has no location in this State of its place of business, the address of its registered agent shall be deemed to be the location in this State of its place of business.

3. The application must be signed pursuant to NRS 239.330 by:

(a) The owner of a business that is owned by a natural person.

(b) A member or partner of an association or partnership.

(c) A general partner of a limited partnership.

(d) A managing partner of a limited-liability partnership.

(e) A manager or managing member of a limited-liability company.

(f) An officer of a corporation or some other person specifically authorized by the corporation to sign the application.

4. If the application for a state business license is defective in any respect or the fee required by this section is not paid, the Secretary of State may return the application for correction or payment.

5. The state business license required to be obtained pursuant to this section is in addition to any license to conduct business that must be obtained from the local jurisdiction in which the business is being conducted.

6. For the purposes of this chapter, a person shall be deemed to conduct a business in this State if a business for which the person is responsible:

(a) Is organized pursuant to this title, other than a business organized pursuant to:

(1) Chapter 82 or 84 of NRS; or

(2) Chapter 81 of NRS if the business is a nonprofit religious, charitable, fraternal or other organization that qualifies as a tax-exempt organization pursuant to 26 U.S.C. 501(c).

(b) Has an office or other base of operations in this State;

(c) Has a registered agent in this State; or

(d) Pays wages or other remuneration to a natural person who performs in this State any of the duties for which he or she is paid.

7. As used in this section, registered agent has the meaning ascribed to it in NRS 77.230.

(Added to NRS by 2009, 2029; A 2009, 2408; 2011, 2768, 2897; 2013, 3426, effective July 1, 2015)



NRS 76.105 - Claim for exemption; exceptions.

1. Except as otherwise provided in subsection 2, a person who claims to be excluded from the requirement to obtain a state business license because the person is an entity, organization, person or business listed in subsection 2 of NRS 76.020 or who conducts a business in this State but claims to be exempt from the requirement to obtain a state business license must submit annually to the Secretary of State a claim for the exemption on a form provided by the Secretary of State.

2. The provisions of subsection 1 do not apply to a business organized pursuant to chapter 82 or 84 of NRS.

(Added to NRS by 2013, 832)



NRS 76.110 - Penalty for failing to obtain state business license before conducting business.

If a person fails to obtain a state business license and pay the fee required pursuant to NRS 76.100 before conducting a business in this State and the person is:

1. An entity required to file an annual list with the Secretary of State pursuant to this title, the person:

(a) Shall pay a penalty of $100 in addition to the annual state business license fee;

(b) Shall be deemed to have not complied with the requirement to file an annual list with the Secretary of State; and

(c) Is subject to all applicable provisions relating to the failure to file an annual list, including, without limitation, the provisions governing default and revocation of its charter or right to transact business in this State, except that the person is required to pay the penalty set forth in paragraph (a).

2. Not an entity required to file an annual list with the Secretary of State, the person shall pay a penalty in the amount of $100 in addition to the annual state business license fee.

(Added to NRS by 2009, 2030)



NRS 76.120 - Limitation on number of licenses natural person is required to obtain.

1. A natural person is not required to obtain more than one state business license for any combination of activities conducted by that person which are reported to the Internal Revenue Service for any federal tax year on two or more of the forms described in paragraph (b) of subsection 1 of NRS 76.020.

2. As used in this section, federal tax year means any period of 12 months for which a person is required to report income, tax deductions and tax credits pursuant to the provisions of the Internal Revenue Code and any regulations adopted pursuant thereto.

(Added to NRS by 2009, 2031)



NRS 76.130 - Annual renewal of license: Fee; notice; penalty for late payment. [Effective through June 30, 2015.]

1. A person who applies for renewal of a state business license shall submit a fee in the amount of $200 to the Secretary of State:

(a) If the person is an entity required to file an annual list with the Secretary of State pursuant to this title, at the time the person submits the annual list to the Secretary of State, unless the person submits a certificate or other form evidencing the dissolution of the entity; or

(b) If the person is not an entity required to file an annual list with the Secretary of State pursuant to this title, on the last day of the month in which the anniversary date of issuance of the state business license occurs in each year, unless the person submits a written statement to the Secretary of State, at least 10 days before that date, indicating that the person will not be conducting a business in this State after that date.

2. The Secretary of State shall, 90 days before the last day for filing an application for renewal of the state business license of a person who holds a state business license, provide to the person a notice of the state business license fee due pursuant to this section and a reminder to file the application for renewal required pursuant to this section. Failure of any person to receive a notice does not excuse the person from the penalty imposed by law.

3. If a person fails to submit the annual state business license fee required pursuant to this section in a timely manner and the person is:

(a) An entity required to file an annual list with the Secretary of State pursuant to this title, the person:

(1) Shall pay a penalty of $100 in addition to the annual state business license fee;

(2) Shall be deemed to have not complied with the requirement to file an annual list with the Secretary of State; and

(3) Is subject to all applicable provisions relating to the failure to file an annual list, including, without limitation, the provisions governing default and revocation of its charter or right to transact business in this State, except that the person is required to pay the penalty set forth in subparagraph (1).

(b) Not an entity required to file an annual list with the Secretary of State, the person shall pay a penalty in the amount of $100 in addition to the annual state business license fee. The Secretary of State shall provide to the person a written notice that:

(1) Must include a statement indicating the amount of the fees and penalties required pursuant to this section and the costs remaining unpaid.

(2) May be provided electronically, if the person has requested to receive communications by electronic transmission, by electronic mail or other electronic communication.

(Added to NRS by 2009, 2031; A 2011, 2897; 2013, 3426)

NRS 76.130 Annual renewal of license: Fee; notice; penalty for late payment. [Effective July 1, 2015.]

1. A person who applies for renewal of a state business license shall submit a fee in the amount of $100 to the Secretary of State:

(a) If the person is an entity required to file an annual list with the Secretary of State pursuant to this title, at the time the person submits the annual list to the Secretary of State, unless the person submits a certificate or other form evidencing the dissolution of the entity; or

(b) If the person is not an entity required to file an annual list with the Secretary of State pursuant to this title, on the last day of the month in which the anniversary date of issuance of the state business license occurs in each year, unless the person submits a written statement to the Secretary of State, at least 10 days before that date, indicating that the person will not be conducting a business in this State after that date.

2. The Secretary of State shall, 90 days before the last day for filing an application for renewal of the state business license of a person who holds a state business license, provide to the person a notice of the state business license fee due pursuant to this section and a reminder to file the application for renewal required pursuant to this section. Failure of any person to receive a notice does not excuse the person from the penalty imposed by law.

3. If a person fails to submit the annual state business license fee required pursuant to this section in a timely manner and the person is:

(a) An entity required to file an annual list with the Secretary of State pursuant to this title, the person:

(1) Shall pay a penalty of $100 in addition to the annual state business license fee;

(2) Shall be deemed to have not complied with the requirement to file an annual list with the Secretary of State; and

(3) Is subject to all applicable provisions relating to the failure to file an annual list, including, without limitation, the provisions governing default and revocation of its charter or right to transact business in this State, except that the person is required to pay the penalty set forth in subparagraph (1).

(b) Not an entity required to file an annual list with the Secretary of State, the person shall pay a penalty in the amount of $100 in addition to the annual state business license fee. The Secretary of State shall provide to the person a written notice that:

(1) Must include a statement indicating the amount of the fees and penalties required pursuant to this section and the costs remaining unpaid.

(2) May be provided electronically, if the person has requested to receive communications by electronic transmission, by electronic mail or other electronic communication.

(Added to NRS by 2009, 2031; A 2009, 2408; 2011, 2897; 2013, 3426, effective July 1, 2015)



NRS 76.140 - Regulations.

The Secretary of State may adopt such regulations as are necessary to carry out the provisions of this chapter.

(Added to NRS by 2009, 2032)



NRS 76.150 - Deposit of proceeds in State General Fund.

The Secretary of State shall deposit all money received pursuant to this chapter with the State Treasurer for credit to the State General Fund.

(Added to NRS by 2009, 2032)



NRS 76.160 - Confidentiality of records and files of Secretary of State.

1. Except as otherwise provided in this chapter and NRS 239.0115, the records and files of the Secretary of State concerning the administration of this chapter are confidential and privileged. The Secretary of State, and any employee of the Secretary of State engaged in the administration of this chapter or charged with the custody of any such records or files, shall not disclose any information obtained from those records or files. Neither the Secretary of State nor any employee of the Secretary of State may be required to produce any of the records, files and information for the inspection of any person or for use in any action or proceeding.

2. The records and files of the Secretary of State concerning the administration of this chapter are not confidential and privileged in the following cases:

(a) Testimony by a member or employee of the Secretary of State and production of records, files and information on behalf of the Secretary of State or a person in any action or proceeding pursuant to the provisions of this chapter if that testimony or the records, files or information, or the facts shown thereby, are directly involved in the action or proceeding.

(b) Delivery to a person or his or her authorized representative of a copy of any document filed by the person pursuant to this chapter.

(c) Publication of statistics so classified as to prevent the identification of a particular business or document.

(d) Exchanges of information with the Internal Revenue Service in accordance with compacts made and provided for in such cases.

(e) Disclosure in confidence to any person authorized to audit the accounts of the Secretary of State in pursuance of an audit, or to the Attorney General or other legal representative of the State in connection with an action or proceeding pursuant to this chapter, or to any agency of this or any other state charged with the administration or enforcement of laws relating to workers compensation, unemployment compensation, public assistance, taxation, labor or gaming.

(f) Exchanges of information pursuant to subsection 3.

(g) Disclosure of information concerning whether or not a person conducting a business in this State has a state business license and, if the person is conducting a business in this State, the street address in this State at which the person is conducting that business.

3. The Secretary of State may agree with any county fair and recreation board or the governing body of any county, city or town for the continuing exchange of information concerning taxpayers.

4. Upon the request of any law enforcement agency in the course of a criminal investigation or upon the request of any agency or political subdivision of this State, another state or the United States in the course of an enforcement action, the Secretary of State may provide to the requesting law enforcement agency, agency or political subdivision information contained in its records and files relating to a state business license.

5. The Secretary of State shall periodically, as he or she deems appropriate, but not less often than annually, transmit to the Administrator of the Division of Industrial Relations of the Department of Business and Industry a list of the businesses of which the Secretary of State has a record. The list must include the mailing address of the business as reported to the Secretary of State.

(Added to NRS by 2009, 2032; A 2013, 832)



NRS 76.170 - Enforcement of provisions: Revocation or suspension of license; denial of new license.

1. If a person who holds a state business license fails to comply with a provision of this chapter or a regulation of the Secretary of State adopted pursuant thereto, the Secretary of State may revoke or suspend the state business license of the person.

2. If the license is suspended or revoked, the Secretary of State shall provide written notice of the action to the person who holds the state business license.

3. The Secretary of State shall not issue a new license to the former holder of a revoked state business license unless the Secretary of State is satisfied that the person will comply with the provisions of this chapter and the regulations of the Secretary of State adopted pursuant thereto.

(Added to NRS by 2009, 2032)



NRS 76.180 - Penalty for willfully failing or neglecting to obtain or renew state business license; enforcement; regulations.

1. Every person who conducts a business in this State and who willfully fails or neglects to obtain or renew a state business license as required by this chapter and to pay the fees required by NRS 76.100 and 76.130 is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. When the Secretary of State is advised that a person is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county in which the person s principal place of business is located or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county in which the person s principal place of business is located or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

3. In the course of an investigation of a violation of this section, the Secretary of State may require a person to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

4. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2013, 831)






Chapter 77 - Model Registered Agents Act

NRS 77.010 - Short title.

This chapter may be cited as the Model Registered Agents Act.

(Added to NRS by 2007, 2630)



NRS 77.020 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 77.030 to 77.270, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 2630)



NRS 77.030 - Appointment of agent defined.

Appointment of agent means a statement appointing an agent for service of process filed by a domestic entity that is not a filing entity or a nonqualified foreign entity under NRS 77.380.

(Added to NRS by 2007, 2630)



NRS 77.040 - Commercial registered agent defined.

Commercial registered agent means an individual or a domestic or foreign entity transacting business as a registered agent for 10 or more entities or any registered agent who elects to be registered under NRS 77.320.

(Added to NRS by 2007, 2630; A 2013, 834)



NRS 77.050 - Domestic entity defined.

Domestic entity means an entity whose internal affairs are governed by the law of this State.

(Added to NRS by 2007, 2630)



NRS 77.060 - Entity defined.

Entity means a person that has a separate legal existence or has the power to acquire an interest in real property in its own name other than:

1. An individual;

2. A testamentary, inter vivos or charitable trust, with the exception of a business trust, statutory trust or similar trust;

3. An association or relationship that is not a partnership by reason of NRS 87.070, subsection 3 of NRS 87.4322 or similar provisions of the law of any other jurisdiction;

4. A decedent s estate; or

5. A public corporation, government or governmental subdivision, agency or instrumentality or a quasi-governmental instrumentality.

(Added to NRS by 2007, 2630)



NRS 77.070 - Filing entity defined.

Filing entity means an entity that is created by the filing of a public organic document.

(Added to NRS by 2007, 2631)



NRS 77.080 - Foreign entity defined.

Foreign entity means an entity other than a domestic entity.

(Added to NRS by 2007, 2631)



NRS 77.090 - Foreign qualification document defined.

Foreign qualification document means an application for a certificate of authority or other foreign qualification filing with the Secretary of State by a foreign entity.

(Added to NRS by 2007, 2631)



NRS 77.100 - Governor defined.

Governor means a person by or under whose authority the powers of an entity are exercised and under whose direction the business and affairs of the entity are managed pursuant to the organic law and organic rules of the entity.

(Added to NRS by 2007, 2631)



NRS 77.110 - Interest defined.

1. Interest means:

(a) A governance interest in an unincorporated entity;

(b) A transferable interest in an unincorporated entity; or

(c) A share or membership in a corporation.

2. As used in this section:

(a) Governance interest means the right under the organic law or organic rules of an entity, other than as a governor, agent, assignee or proxy, to:

(1) Receive or demand access to information concerning, or the books and records of, the entity;

(2) Vote for the election of the governors of the entity; or

(3) Receive notice of or vote on any or all issues involving the internal affairs of the entity.

(b) Transferable interest means the right under an entity s organic law to receive distributions from the entity.

(Added to NRS by 2007, 2631)



NRS 77.120 - Interest holder defined.

Interest holder means a direct holder of an interest.

(Added to NRS by 2007, 2631)



NRS 77.130 - Jurisdiction of organization defined.

Jurisdiction of organization, with respect to an entity, means the jurisdiction whose law includes the organic law of the entity.

(Added to NRS by 2007, 2631)



NRS 77.140 - Noncommercial registered agent defined.

Noncommercial registered agent means a person that is not registered as a commercial registered agent under NRS 77.320 and that is:

1. An individual or a domestic or foreign entity that serves in this State as the agent for service of process of an entity; or

2. The individual who holds the office or other position in an entity that is designated as the agent for service of process pursuant to subparagraph (2) of paragraph (b) of subsection 1 of NRS 77.310.

(Added to NRS by 2007, 2631; A 2013, 834)



NRS 77.150 - Nonqualified foreign entity defined.

Nonqualified foreign entity means a foreign entity that is not authorized to transact business in this State pursuant to a filing with the Secretary of State.

(Added to NRS by 2007, 2631)



NRS 77.160 - Nonresident LLP statement defined.

Nonresident LLP statement means:

1. A certificate of registration of a domestic registered limited-liability partnership that does not have an office in this State; or

2. The foreign qualification filing of a foreign registered limited-liability partnership that does not have an office in this State.

(Added to NRS by 2007, 2631)



NRS 77.170 - Organic law defined.

Organic law means the statutes, if any, other than this chapter, governing the internal affairs of an entity.

(Added to NRS by 2007, 2631)



NRS 77.180 - Organic rules defined.

Organic rules means the public organic document and private organic rules of an entity. As used in this section, private organic rules means the rules, whether or not in a record, that govern the internal affairs of an entity, are binding on all of its interest holders and are not part of its public organic document, if any.

(Added to NRS by 2007, 2632)



NRS 77.190 - Person defined.

Person means an individual, corporation, estate, trust, partnership, limited-liability company, business or similar trust, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(Added to NRS by 2007, 2632)



NRS 77.200 - Public organic document defined.

Public organic document means the public record the filing of which creates an entity, and any amendment to or restatement of that record.

(Added to NRS by 2007, 2632)



NRS 77.210 - Qualified foreign entity defined.

Qualified foreign entity means a foreign entity that is authorized to transact business in this State pursuant to a filing with the Secretary of State.

(Added to NRS by 2007, 2632)



NRS 77.230 - Registered agent defined.

Registered agent means a commercial registered agent or a noncommercial registered agent.

(Added to NRS by 2007, 2632)



NRS 77.240 - Registered agent filing defined.

Registered agent filing means:

1. The public organic document of a domestic filing entity;

2. A nonresident LLP statement;

3. A foreign qualification document;

4. An appointment of agent; or

5. Any other filing with the Secretary of State under an entity s organic law that must include the information required pursuant to NRS 77.310.

(Added to NRS by 2007, 2632)



NRS 77.250 - Represented entity defined.

Represented entity means:

1. A domestic filing entity;

2. A domestic or qualified foreign limited-liability partnership that does not have an office in this State;

3. A qualified foreign entity;

4. A domestic or foreign unincorporated nonprofit association for which an appointment of agent has been filed;

5. A domestic entity that is not a filing entity for which an appointment of agent has been filed; or

6. A nonqualified foreign entity for which an appointment of agent has been filed.

(Added to NRS by 2007, 2632)



NRS 77.270 - Type defined.

Type, with respect to an entity, means a generic form of entity:

1. Recognized at common law; or

2. Organized under an organic law, whether or not some entities organized under that organic law are subject to provisions of that law that create different categories of the form of entity.

(Added to NRS by 2007, 2632)



NRS 77.280 - Fees.

1. The Secretary of State shall collect the following fees when a filing is made under this chapter:

(a) For a statement of change, $60.

(b) For a statement of resignation, $100 for the first entity listed on the statement of resignation and $1 for each additional entity listed on the statement of resignation.

(c) For a statement appointing an agent for service of process, $60.

2. The Secretary of State shall collect the following fees for copying and certifying a copy of any document filed under this chapter:

(a) For copying any document, $2 per page.

(b) For certifying a copy of any document, $30.

(Added to NRS by 2007, 2633; A 2013, 834)



NRS 77.290 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all of the information required by statute for filing the record.

3. If the provisions on the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2007, 2633)



NRS 77.300 - Addresses in filings.

Whenever a provision of this chapter requires that a filing state an address, the filing must state:

1. An actual street address or rural route box number in this State; and

2. A mailing address in this State, if different from the address under subsection 1.

(Added to NRS by 2007, 2633; A 2009, 2825)



NRS 77.305 - Registration of individual or corporation willing to serve as registered agent for corporation, limited-liability company or limited partnership.

1. Any individual residing or corporation located in this State may register for that calendar year a willingness to serve as the registered agent of a domestic or foreign corporation, limited-liability company or limited partnership with the Secretary of State. The registration must state the full, legal name of the individual or corporation willing to serve as the registered agent and be accompanied by a fee of $500 per office location of the registered agent.

2. The Secretary of State shall maintain a list of those individuals and corporations who are registered pursuant to subsection 1 and make the list available to persons seeking to do business in this State.

3. The Secretary of State may amend any information provided in the list if an individual or a corporation who is included in the list:

(a) Requests the amendment; and

(b) Pays a fee of $50.

4. The Secretary of State may adopt regulations prescribing the content, maintenance and presentation of the list.

(Added to NRS by 2013, 833)



NRS 77.310 - Appointment of registered agent.

1. A registered agent filing must state:

(a) The name of the represented entity s commercial registered agent; or

(b) If the entity does not have a commercial registered agent:

(1) The name and address of the entity s noncommercial registered agent; or

(2) The title of an office or other position with the entity if service of process is to be sent to the person holding that office or position, and the address of the business office of that person.

2. The appointment of a registered agent pursuant to paragraph (a) or (b) of subsection 1 must be accompanied by a certificate of acceptance of the appointment by the registered agent.

(Added to NRS by 2007, 2633)



NRS 77.320 - Registration of commercial registered agent.

1. An individual or a domestic or foreign entity shall not serve as the registered agent in this State of 10 or more domestic or foreign entities unless the individual or domestic or foreign entity is registered as a commercial registered agent pursuant to this section.

2. An individual or a domestic or foreign entity may become registered as a commercial registered agent by filing with the Secretary of State a commercial registered agent registration statement on a form prescribed by the Secretary of State signed under penalty of perjury by the individual or by an individual authorized to sign the statement on behalf of the entity, which states:

(a) The legal name of the individual or the legal name, type and jurisdiction of organization of the entity;

(b) That the person is in the business of serving as a commercial registered agent in this State;

(c) The address of a place of business of the person in this State to which service of process and other notice and documents being served on or sent to entities represented by it may be delivered;

(d) The name, address and telephone number of the individual who has the authority to act on behalf of the commercial registered agent;

(e) If the person filing the statement is an individual, that the individual:

(1) Has not been convicted of a felony or, if the individual has been convicted of a felony, a statement that the individual has had his or her civil rights restored; and

(2) Has not had his or her ability to serve as a registered agent denied or revoked by the appropriate authority of this State or another state, or has not been enjoined by a court of competent jurisdiction from serving as a registered agent, because the individual has engaged in conduct in his or her capacity as a registered agent that was intended to or likely to deceive or defraud the public;

(f) If the person filing the statement is a domestic or foreign entity, that each director, officer or managing agent of the entity:

(1) Has not been convicted of a felony or, if a director, officer or managing agent has been convicted of a felony, a statement that the individual has had his or her civil rights restored; and

(2) Has not had his or her ability to serve as a registered agent or a director, officer or managing agent of a registered agent denied or revoked by the appropriate authority of this State or another state, or has not been enjoined by a court of competent jurisdiction from serving as a registered agent or a director, officer or managing agent of a registered agent, because the individual has engaged in conduct in his or her capacity as a registered agent, or as a director, officer or managing agent of a registered agent, that was intended to or likely to deceive or defraud the public; and

(g) Any other information the Secretary of State deems appropriate.

3. If the name of a person filing a commercial registered agent registration statement is not distinguishable on the records of the Secretary of State from the name of another commercial registered agent registered under this section, the person must adopt a fictitious name that is distinguishable and use that name in its statement and when it does business in this State as a commercial registered agent. For the purposes of this subsection, a proposed name is not distinguishable from another name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name or any combination of these. The Secretary of State may adopt regulations that interpret the requirements of this subsection.

4. A commercial registered agent registration statement takes effect on filing.

5. The Secretary of State shall note the filing of the commercial registered agent registration statement in the index of filings maintained by the Secretary of State for each entity represented by the registered agent at the time of the filing. The statement has the effect of deleting the address of the registered agent from the registered agent filing of each of those entities.

6. The Secretary of State may deny registration as a commercial registered agent or revoke the registration of a commercial registered agent if the person filing the registration statement or the commercial registered agent is:

(a) An individual who:

(1) Has been convicted of a felony and has not had his or her civil rights restored; or

(2) Has had his or her ability to serve as a registered agent denied or revoked by the appropriate authority of this State or another state, or has been enjoined by a court of competent jurisdiction from serving as a registered agent, because the individual has engaged in conduct in his or her capacity as a registered agent that was intended to or likely to deceive or defraud the public; or

(b) A domestic or foreign entity, and a director, officer or managing agent of the entity:

(1) Has been convicted of a felony and the individual has not had his or her civil rights restored; or

(2) Has had his or her ability to serve as a registered agent or a director, officer or managing agent of a registered agent denied or revoked by the appropriate authority of this State or another state, or has been enjoined by a court of competent jurisdiction from serving as a registered agent or a director, officer or managing agent of a registered agent, because the individual has engaged in conduct in his or her capacity as a registered agent, or as a director, officer or managing agent of a registered agent, that was intended to or likely to deceive or defraud the public.

(Added to NRS by 2007, 2633; A 2013, 835)



NRS 77.330 - Termination of registration of commercial registered agent.

1. A commercial registered agent which serves as the registered agent in this State for less than 10 entities or which ceases to serve as a registered agent in this State may terminate its registration as a commercial registered agent by filing with the Secretary of State a commercial registered agent termination statement signed by or on behalf of the agent which states:

(a) The name of the agent as currently registered under NRS 77.320; and

(b) That the agent is no longer in the business of serving as a commercial registered agent in this State.

2. A commercial registered agent termination statement takes effect on the 31st day after the day on which it is filed.

3. The commercial registered agent shall promptly furnish each entity represented by it with notice in a record of the filing of the commercial registered agent termination statement.

4. When a commercial registered agent termination statement takes effect, the registered agent ceases to be an agent for service of process on each entity formerly represented by it. Termination of the registration of a commercial registered agent under this section does not affect any contractual rights a represented entity may have against the agent or that the agent may have against the entity.

(Added to NRS by 2007, 2634; A 2013, 836)



NRS 77.340 - Change of registered agent by entity.

1. A represented entity may change the information currently on file pursuant to NRS 77.310 by filing with the Secretary of State a statement of change signed on behalf of the entity which states:

(a) The name of the entity; and

(b) The information that is to be in effect as a result of the filing of the statement of change.

2. The interest holders or governors of a domestic entity need not approve the filing of:

(a) A statement of change under this section; or

(b) A similar filing changing the registered agent or registered office of the entity in any other jurisdiction.

3. If a filing made pursuant to subsection 1 results in a change of the registered agent of the represented entity, the filing must include the information required pursuant to NRS 77.310.

4. A statement of change filed under this section takes effect on filing.

5. Instead of using the procedures in this section, a represented entity may change the information currently on file under NRS 77.310 by amending its most recent registered agent filing in the manner provided by the laws of this State other than this chapter for amending that filing.

(Added to NRS by 2007, 2634)



NRS 77.350 - Change of name or address by noncommercial registered agent.

1. If a noncommercial registered agent changes its name or its address as currently in effect with respect to a represented entity pursuant to NRS 77.310, the agent shall file with the Secretary of State, with respect to each entity represented by the agent, a statement of change signed by or on behalf of the agent which states:

(a) The name of the entity;

(b) The name and address of the agent as currently in effect with respect to the entity;

(c) If the name of the agent has changed, its new name; and

(d) If the address of the agent has changed, the new address.

2. A statement of change filed under this section takes effect on filing.

3. A noncommercial registered agent shall promptly furnish the represented entity with notice in a record of the filing of a statement of change and the changes made by the filing.

(Added to NRS by 2007, 2635)



NRS 77.360 - Change of name, address or type of organization by commercial registered agent.

1. If a commercial registered agent changes its name, its address as currently registered under subsection 2 of NRS 77.320 or its type or jurisdiction of organization, the agent shall file with the Secretary of State a statement of change signed by or on behalf of the agent which states:

(a) The name of the agent as currently registered under subsection 2 of NRS 77.320;

(b) If the name of the agent has changed, its new name;

(c) If the address of the agent has changed, the new address; and

(d) If the type or jurisdiction of organization of the agent has changed, the new type or jurisdiction of organization.

2. The filing of a statement of change under subsection 1 is effective to change the information regarding the commercial registered agent with respect to each entity represented by the agent.

3. A statement of change filed under this section takes effect on filing.

4. A commercial registered agent shall promptly furnish each entity represented by it with notice in a record of the filing of a statement of change relating to the name or address of the agent and the changes made by the filing.

5. If a commercial registered agent changes its address without filing a statement of change as required by this section, the Secretary of State may cancel the registration of the agent under NRS 77.320. A cancellation under this subsection has the same effect as a termination under NRS 77.330. Promptly after cancelling the registration of an agent, the Secretary of State shall serve notice in a record on the:

(a) Governors of each entity represented by the agent, stating that the agent has ceased to be an agent for service of process on the entity and that, until the entity appoints a new registered agent, service of process may be made in the manner provided by NRS 14.030; and

(b) Agent, stating that the registration of the agent has been cancelled under this section.

(Added to NRS by 2007, 2635; A 2013, 837)



NRS 77.370 - Resignation of registered agent.

1. A registered agent may resign at any time with respect to a represented entity by filing with the Secretary of State a statement of resignation signed by or on behalf of the agent which states:

(a) The name of the entity;

(b) The name of the agent; and

(c) That the agent resigns from serving as agent for service of process for the entity.

2. A statement of resignation takes effect on the earlier of the 31st day after the day on which it is filed or the appointment of a new registered agent for the represented entity.

3. The registered agent shall promptly furnish the represented entity with notice in a record of the date on which a statement of resignation was filed and shall file with the Secretary of State an affidavit stating that written notice of the resignation has been provided to each represented entity. The affidavit must include the name of each represented entity that was provided notice, but is not required to include the contact information of the represented entity or the names of the interest holders of the represented entity. The registered agent shall keep a copy of each notice provided to a represented entity on file for 1 year after the date of filing the statement of resignation and shall make any such copy available to the Secretary of State upon request.

4. When a statement of resignation takes effect, the registered agent ceases to have responsibility for any matter tendered to it as agent for the represented entity. A resignation under this section does not affect any contractual rights the entity may have against the agent or that the agent may have against the entity.

5. A registered agent may resign with respect to a represented entity whether or not the entity is in good standing.

(Added to NRS by 2007, 2636; A 2009, 2825)



NRS 77.380 - Appointment of agent by nonfiling entity or nonqualified foreign entity.

1. A domestic entity that is not a filing entity or a nonqualified foreign entity may file with the Secretary of State a statement appointing an agent for service of process signed on behalf of the entity which includes, without limitation:

(a) The name, type and jurisdiction of organization of the entity; and

(b) The information required pursuant to NRS 77.310.

2. A statement appointing an agent for service of process takes effect on filing.

3. The appointment of a registered agent under this section does not qualify a nonqualified foreign entity to do business in this State and is not sufficient alone to create personal jurisdiction over the nonqualified foreign entity in this State.

4. A statement appointing an agent for service of process may not be rejected for filing because the name of the entity filing the statement is not distinguishable on the records of the Secretary of State from the name of another entity appearing in those records. The filing of a statement appointing an agent for service of process does not make the name of the entity filing the statement unavailable for use by another entity.

5. An entity that has filed a statement appointing an agent for service of process may cancel the statement by filing a statement of cancellation, which shall take effect upon filing, and must state the name of the entity and that the entity is cancelling its appointment of an agent for service of process in this State. A statement appointing an agent for service of process, which has not been cancelled earlier, is effective for a period of 5 years after the date of filing.

6. A statement appointing an agent for service of process for a nonqualified foreign entity terminates automatically on the date the entity becomes a qualified foreign entity.

(Added to NRS by 2007, 2636)



NRS 77.385 - Cancellation of filings.

If an entity has made a filing with the Secretary of State pursuant to this chapter and the Secretary of State has not processed the filing and placed the filing into the public record, the entity may cancel the filing by:

1. Filing a statement of cancellation with the Secretary of State; and

2. Paying a fee of $50.

(Added to NRS by 2009, 2825)



NRS 77.390 - Service of process on entities.

A registered agent is an agent of the represented entity authorized to receive service of any process, notice or demand required or permitted by law to be served on the entity.

(Added to NRS by 2007, 2637)



NRS 77.400 - Duties of registered agent.

The only duties under this chapter required of a registered agent who has complied with this chapter are:

1. To forward to the represented entity at the address most recently supplied to the agent by the entity any process, notice or demand that is served on the agent;

2. To provide the notices required by this chapter to the entity at the address most recently supplied to the agent by the entity;

3. If the agent is a noncommercial registered agent, to keep current the information required pursuant to NRS 77.310 in the most recent registered agent filing for the entity; and

4. If the agent is a commercial registered agent, to keep current the information in its registration under subsection 2 of NRS 77.320.

(Added to NRS by 2007, 2637; A 2013, 837)



NRS 77.410 - Registered agent required to verify licensure of entity under certain circumstances.

1. If a registered agent knows or reasonably should know that the entity for which he or she is the registered agent engages in any business activity that is regulated pursuant to chapter 604A or 675 of NRS and the registered agent or a subsidiary or affiliate of the registered agent performs any service for the represented entity other than:

(a) Delivering documents for filing to state or local governmental entities;

(b) Forwarding unopened mail;

(c) Any service described in NRS 77.400;

(d) Accounting services incidental to the formation of the entity for which he or she serves as registered agent provided in accordance with chapter 628 of NRS; or

(e) Legal services incidental to the formation of the entity for which he or she serves as registered agent if the registered agent is an attorney who is licensed to practice law in this State or performs such services under the supervision of an attorney who is licensed to practice law in this State,

the registered agent shall verify with the Division of Financial Institutions of the Department of Business and Industry that the represented entity is licensed pursuant to chapter 604A or 675 of NRS, as applicable.

2. Except as otherwise provided in this subsection, if a registered agent determines pursuant to subsection 1 that the represented entity is not licensed as required pursuant to chapter 604A or 675 of NRS, the registered agent shall notify the Commissioner of Financial Institutions. This subsection does not require a registered agent who is an attorney to notify the Commissioner if doing so would violate any privilege pursuant to NRS 49.035 to 49.115, inclusive, or the Nevada Rules of Professional Conduct.

3. A registered agent who accepts an appointment to act as the registered agent for a represented entity whom the registered agent knows or reasonably should know engages in business activities which are regulated pursuant to chapter 604A or 675 of NRS shall not perform any financial transactions on behalf of the represented entity in his or her capacity as registered agent.

(Added to NRS by 2007, 2637; A 2009, 1672)



NRS 77.420 - Failure of entity to comply with

chapter 604A or 675 of NRS; requirements of registered agent; fine.

1. If the Commissioner of Financial Institutions determines, after investigation, that a represented entity of a registered agent has failed to comply with the provisions of chapter 604A or 675 of NRS, the Commissioner may issue an order to the registered agent to cease and refrain from providing all services for the represented entity other than those services set forth in NRS 77.400.

2. A registered agent who receives an order pursuant to subsection 1 shall immediately notify the represented entity. The represented entity shall be deemed to have received the order on the date that it is received by the registered agent.

3. Any contract between a registered agent, its subsidiary or affiliate and the represented entity entered into on or after July 1, 2008, shall be deemed to include a provision that provides for the termination of the contract or agreement without liability to the registered agent, its subsidiary or affiliate, upon the issuance of an order issued pursuant to this section, except for any agreement for the provision of the services set forth in NRS 77.400. Any provision of a contract which conflicts with this subsection is void. Failure to include such a provision in a contract is not a defense in an action brought to enforce or terminate the contract.

4. An order issued pursuant to subsection 1 is a final decision for the purposes of judicial review pursuant to chapter 233B of NRS. A registered agent shall comply with any such order pending judicial review.

5. If the Commissioner of Financial Institutions finds that a registered agent has failed to comply with an order issued pursuant to this section, the Commissioner may impose an administrative fine of not more than $1,000 upon the registered agent. Any fine collected pursuant to this section must be deposited with the State Treasurer for credit to the State General Fund.

(Added to NRS by 2007, 2637; A 2009, 1861)



NRS 77.430 - Regulations; registered agent may be enjoined from serving under certain circumstances.

1. The Secretary of State may adopt such regulations as he or she deems necessary to carry out and ensure compliance with the provisions of this chapter and any other provision of law which governs the conduct of registered agents.

2. Upon application of the Secretary of State, the district court may enjoin any person from serving as a registered agent or as an officer, director or managing agent of a registered agent if the court finds that:

(a) The registered agent failed to comply with any provision of law governing the conduct of registered agents after reasonable notice and an opportunity to correct the failure;

(b) The registered agent engaged in conduct in his or her capacity as registered agent that was intended to deceive or defraud the public or to promote illegal activities;

(c) The registered agent or the officer, director or managing agent has been convicted of a felony and has not been restored to his or her civil rights; or

(d) The registered agent or the officer, director or managing agent has had his or her ability to serve as a registered agent or a director, officer or managing agent of a registered agent denied or revoked by the appropriate authority of this State or another state, or has been enjoined by a court of competent jurisdiction from serving as a registered agent or a director, officer or managing agent of a registered agent, because the individual has engaged in conduct in his or her capacity as a registered agent, or as a director, officer or managing agent of a registered agent, that was intended to or likely to deceive or defraud the public.

(Added to NRS by 2007, 2638; A 2013, 838)



NRS 77.440 - Jurisdiction and venue.

The appointment or maintenance in this State of a registered agent does not by itself create the basis for personal jurisdiction over the represented entity in this State. The address of the agent does not determine venue in an action or proceeding involving the entity.

(Added to NRS by 2007, 2638)



NRS 77.443 - Examination of records by Secretary of State.

The Secretary of State may conduct periodic, special or any other examinations of any records required to be maintained pursuant to this chapter or any other provision of NRS pertaining to the duties of a registered agent as the Secretary of State deems necessary or appropriate to determine whether a violation of this chapter or any other provision of NRS pertaining to the duties of a registered agent has been violated.

(Added to NRS by 2013, 833)



NRS 77.447 - Penalties; notice of alleged violation; opportunity to correct alleged violation.

1. A person who violates a provision of this chapter is subject to a civil penalty of not more than $500, to be recovered in a civil action brought in the district court in the county in which the person s principal place of business is located or in the district court of Carson City. The court may reduce the amount of the civil penalty imposed by the Secretary of State if the court determines that the amount of the civil penalty is disproportionate to the violation.

2. Except as otherwise provided in subsection 3, before filing a civil action to recover a civil penalty pursuant to subsection 1, if the person who allegedly violated a provision of this chapter has not been issued a written notice of a violation of this chapter within the immediately preceding 3 years, the Secretary of State must provide to the person written notice of the alleged violation and 10 business days to correct the alleged violation. The Secretary of State may provide a greater period to correct the alleged violation as the Secretary of State deems appropriate.

3. If a person who allegedly violated a provision of this chapter engaged in conduct in the course of acting as a registered agent that was intended to deceive or defraud the public or to promote illegal activities, the Secretary of State may take any or all of the following actions:

(a) File a civil action pursuant to subsection 1 without providing the notice and the opportunity to correct the alleged violation required by subsection 2.

(b) Deny or revoke the person s registration as a commercial registered agent.

(c) Issue an order requiring the person to comply with the provisions of this chapter.

(d) Refuse to accept filings for entities for which the person serves as registered agent.

(Added to NRS by 2013, 834)



NRS 77.450 - Consistency of application.

In applying and construing this chapter, consideration must be given to the need to promote consistency of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2007, 2638)



NRS 77.460 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but does not modify, limit or supersede Section 101(c) of that Act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. 7003(b).

(Added to NRS by 2007, 2638)






Chapter 78 - Private Corporations

NRS 78.010 - Definitions; construction.

1. As used in this chapter:

(a) Approval and vote as describing action by the directors or stockholders mean the vote of directors in person or by written consent or of stockholders in person, by proxy or by written consent.

(b) Articles, articles of incorporation and certificate of incorporation are synonymous terms and, unless the context otherwise requires, include all certificates filed pursuant to NRS 78.030, 78.180, 78.185, 78.1955, 78.209, 78.380, 78.385, 78.390, 78.725 and 78.730 and any articles of merger, conversion, exchange or domestication filed pursuant to NRS 92A.200 to 92A.240, inclusive, or 92A.270. Unless the context otherwise requires, these terms include restated articles and certificates of incorporation.

(c) Directors and trustees are synonymous terms.

(d) Entity means a foreign or domestic:

(1) Corporation, whether or not for profit;

(2) Limited-liability company;

(3) Limited partnership; or

(4) Business trust.

(e) Principal office means the office, in or out of this State, where the principal executive offices of a domestic or foreign corporation are located.

(f) Receiver includes receivers and trustees appointed by a court as provided in this chapter or in chapter 32 of NRS.

(g) Registered agent has the meaning ascribed to it in NRS 77.230.

(h) Registered office means the office maintained at the street address of the registered agent.

(i) Stockholder of record means a person whose name appears on the stock ledger of the corporation.

2. General terms and powers given in this chapter are not restricted by the use of special terms, or by any grant of special powers contained in this chapter.

[Part 47:177:1925; NCL 1646] + [83:177:1925; A 1931, 415; 1931 NCL 1682] (NRS A 1965, 216; 1977, 184; 1989, 871; 1991, 1207; 1993, 944; 1995, 2093; 1997, 695; 1999, 1576; 2001, 101, 1358, 2722, 3199; 2003, 48, 3077; 2007, 2639; 2011, 2769)



NRS 78.015 - Applicability of chapter; effect on corporations existing before April 1, 1925.

1. The provisions of this chapter apply to:

(a) Corporations organized in this State on or after October 1, 1991, except:

(1) Where the provisions of chapters 80, 84 and 89 of NRS are inconsistent with the provisions of this chapter;

(2) Corporations expressly excluded by the provisions of this chapter; and

(3) Corporations governed by the provisions of NRS 81.170 to 81.540, inclusive, and chapter 82 of NRS.

(b) Corporations whose charters are renewed or revived in the manner provided in NRS 78.730.

(c) Corporations organized and still existing under this chapter before October 1, 1991, or any prior act or any amendment thereto.

(d) Close corporations, unless otherwise provided in chapter 78A of NRS.

(e) All insurance companies, mutual fire insurance companies, surety companies, express companies, railroad companies, and public utility companies now existing and formed before October 1, 1991, under any other act or law of this State, subject to any special provisions concerning any class of corporations inconsistent with the provisions of this chapter, in which case the special provisions continue to apply.

2. Neither the existence of corporations formed or existing before April 1, 1925, nor any liability, cause of action, right, privilege or immunity validly existing in favor of or against any such corporation on April 1, 1925, are affected, abridged, taken away or impaired by this chapter, or by any change in the requirements for the formation of corporations provided by this chapter, nor by the amendment or repeal of any laws under which such prior existing corporations were formed or created.

[1:177:1925; A 1935, 146; 1937, 4; 1945, 196; 1943 NCL 1600] (NRS A 1989, 948; 1991, 1207; 1995, 2094)



NRS 78.020 - Limitations on incorporation under chapter; compliance with other laws.

1. Insurance companies, mutual fire insurance companies, surety companies, express companies and railroad companies may be formed under this chapter, but such a corporation may not:

(a) Transact any such business within this State until it has first complied with all laws concerning or affecting the right to engage in such business.

(b) Infringe the laws of any other state or country in which it may intend to engage in business, by so incorporating under this chapter.

2. No trust company, savings and loan association, thrift company or corporation organized for the purpose of conducting a banking business may be organized under this chapter.

[Part 4:177:1925; A 1929, 413; 1931, 415; 1949, 158; 1955, 402] (NRS A 1975, 1; 1983, 117; 1997, 1014)



NRS 78.025 - Reserved power of State to amend or repeal chapter; chapter part of corporation s charter.

This chapter may be amended or repealed at the pleasure of the Legislature, and every corporation created under this chapter, or availing itself of any of the provisions of this chapter, and all stockholders of such corporation shall be bound by such amendment; but such amendment or repeal shall not take away or impair any remedy against any corporation, or its officers, for any liability which shall have been previously incurred. This chapter, and all amendments thereof, shall be a part of the charter of every corporation, except so far as the same are inapplicable and inappropriate to the objects of the corporation.

[2:177:1925; NCL 1601]



NRS 78.026 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all of the information required by statute for filing the record.

3. If the provisions of the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to the information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2003, 20th Special Session, 26)



NRS 78.027 - Corporate records: Microfilming; imaging; return.

The Secretary of State may microfilm or image any record which is filed in the Office of the Secretary of State with respect to a corporation pursuant to this chapter and may return the original record to the corporation.

(Added to NRS by 1977, 572; A 2003, 3077; 2003, 20th Special Session, 27)



NRS 78.028 - Filing of records written in language other than English.

No record which is written in a language other than English may be filed or submitted for filing in the Office of the Secretary of State pursuant to the provisions of this chapter unless it is accompanied by a verified translation of that record into the English language.

(Added to NRS by 1995, 1112; A 2003, 3077)



NRS 78.0285 - Secretary of State authorized to adopt certain regulations to allow corporation to carry out powers and duties through most recent technology.

The Secretary of State may adopt regulations to define, for the purposes of certain provisions of this chapter, the terms meeting, writing, written and other terms to allow a corporation or other entity which is subject to the provisions of this chapter to carry out its powers and duties as prescribed by this chapter through the use of the most recent technology available including, without limitation, the use of electronic communications, videoconferencing and telecommunications.

(Added to NRS by 2011, 775)



NRS 78.029 - Procedure to submit replacement page to Secretary of State before actual filing of record.

Before the issuance of stock an incorporator, and after the issuance of stock an officer, of a corporation may authorize the Secretary of State in writing to replace any page of a record submitted for filing on an expedited basis, before the actual filing, and to accept the page as if it were part of the original record.

(Added to NRS by 1997, 2807; A 1999, 1577; 2003, 3078)



NRS 78.0295 - Correction of inaccurate or defective record filed with the Secretary of State; cancellation of filings.

1. A corporation may correct a record filed in the Office of the Secretary of State with respect to the corporation if the record contains an inaccurate description of a corporate action or if the record was defectively signed, attested, sealed, verified or acknowledged.

2. To correct a record, the corporation must:

(a) Prepare a certificate of correction which:

(1) States the name of the corporation;

(2) Describes the record, including, without limitation, its filing date;

(3) Specifies the inaccuracy or defect;

(4) Sets forth the inaccurate or defective portion of the record in an accurate or corrected form; and

(5) Is signed by an officer of the corporation or, if no stock has been issued by the corporation, by the incorporator or a director of the corporation, or by some other person specifically authorized by the corporation to sign the certificate.

(b) Deliver the certificate to the Secretary of State for filing.

(c) Pay a filing fee of $175 to the Secretary of State.

3. A certificate of correction is effective on the effective date of the record it corrects except as to persons relying on the uncorrected record and adversely affected by the correction. As to those persons, the certificate is effective when filed.

4. If a corporation has made a filing with the Secretary of State and the Secretary of State has not processed the filing and placed the filing into the public record, the corporation may cancel the filing by:

(a) Filing a statement of cancellation with the Secretary of State; and

(b) Paying the required fee pursuant to subsection 7 of NRS 78.785.

(Added to NRS by 1997, 693; A 2001, 1358, 3170, 3199; 2003, 3078; 2003, 20th Special Session, 27; 2009, 2826; 2013, 838)



NRS 78.0297 - Corporate records: Manner of storage; conversion of electronic records into clear and legible paper form; admissibility in evidence of electronic records.

1. Except as otherwise required by federal or state law, any records maintained by a corporation in its regular course of business, including, without limitation, its stock ledger, minute books, books of account and financial records, may be kept on, or by means of, any information processing system or other information storage device or medium, or in the form of an electronic record.

2. A corporation shall convert within a reasonable time any electronic records into clear and legible paper form upon the request of any person entitled to inspect the records maintained by the corporation pursuant to any provision of this chapter.

3. A clear and legible paper form produced from electronic records is admissible in evidence and accepted for all other purposes to the same extent as an original paper record with the same information provided that the paper form portrays the record accurately.

(Added to NRS by 2003, 3076; A 2011, 2770)



NRS 78.0298 - Records or signatures maintained by corporation.

No record or signature maintained by a corporation is required to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

(Added to NRS by 2003, 3076; A 2011, 2771)



NRS 78.030 - Filing requirements; prohibition against establishment of corporation for certain illegal purposes.

1. One or more persons may establish a corporation for the transaction of any lawful business, or to promote or conduct any legitimate object or purpose, pursuant and subject to the requirements of this chapter, by signing and filing in the Office of the Secretary of State articles of incorporation. A person shall not establish a corporation for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

2. The articles of incorporation must be as provided in NRS 78.035, and the Secretary of State shall require them to be in the form prescribed. If any articles are defective in this respect, the Secretary of State shall return them for correction.

[3:177:1925; A 1931, 415; 1931 NCL 1602] (NRS A 1963, 70; 1979, 394; 1981, 1888; 1989, 948; 1991, 1208; 1995, 2095; 1999, 1577; 2003, 3078; 2007, 2640; 2013, 839)



NRS 78.035 - Articles of incorporation: Required provisions.

The articles of incorporation must set forth:

1. The name of the corporation. A name appearing to be that of a natural person and containing a given name or initials must not be used as a corporate name except with an additional word or words such as Incorporated, Limited, Inc., Ltd., Company, Co., Corporation, Corp., or other word which identifies it as not being a natural person.

2. The information required pursuant to NRS 77.310.

3. The number of shares the corporation is authorized to issue and, if more than one class or series of stock is authorized, the classes, the series and the number of shares of each class or series which the corporation is authorized to issue, unless the articles authorize the board of directors to fix and determine in a resolution the classes, series and numbers of each class or series as provided in NRS 78.195 and 78.196.

4. The names and addresses, either residence or business, of the first board of directors or trustees, together with any desired provisions relative to the right to change the number of directors as provided in NRS 78.115.

5. The name and address, either residence or business, of each of the incorporators signing the articles of incorporation.

[Part 4:177:1925; A 1929, 413; 1931, 415; 1949, 158; 1955, 402] (NRS A 1957, 75; 1967, 769; 1981, 1888; 1985, 1785; 1987, 81, 574, 1054; 1991, 1208; 1993, 945; 1995, 2095; 1999, 1577; 2003, 3078; 2003, 20th Special Session, 27; 2007, 2640)



NRS 78.037 - Articles of incorporation: Optional provisions.

The articles of incorporation may also contain any provision, not contrary to the laws of this State:

1. For the management of the business and for the conduct of the affairs of the corporation;

2. Creating, defining, limiting or regulating the powers of the corporation or the rights, powers or duties of the directors, the officers or the stockholders, or any class of the stockholders, or the holders of bonds or other obligations of the corporation; or

3. Governing the distribution or division of the profits of the corporation.

(Added to NRS by 1987, 80; A 1991, 1210; 1993, 945; 2001, 3171)



NRS 78.039 - Name of corporation: Distinguishable name required; availability of name of revoked, merged or otherwise terminated corporation; regulations.

1. The name proposed for a corporation must be distinguishable on the records of the Secretary of State from the names of all other artificial persons formed, organized, registered or qualified pursuant to the provisions of this title that are on file in the Office of the Secretary of State and all names that are reserved in the Office of the Secretary of State pursuant to the provisions of this title. If a proposed name is not so distinguishable, the Secretary of State shall return the articles of incorporation containing the proposed name to the incorporator, unless the written, acknowledged consent of the holder of the name on file or reserved name to use the same name or the requested similar name accompanies the articles of incorporation.

2. For the purposes of this section and NRS 78.040, a proposed name is not distinguishable from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination of these.

3. The name of a corporation whose charter has been revoked, which has merged and is not the surviving entity or whose existence has otherwise terminated is available for use by any other artificial person.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 1975, 477; A 1987, 1056; 1991, 1210; 1993, 945; 1997, 2807; 1999, 1578)



NRS 78.040 - Name of corporation: Reservation; injunctive relief.

1. The Secretary of State, when requested so to do, shall reserve, for a period of 90 days, the right to use any name available under NRS 78.039, for the use of any proposed corporation. During the period, a name so reserved is not available for use or reservation by any other artificial person forming, organizing, registering or qualifying in the Office of the Secretary of State pursuant to the provisions of this title without the written, acknowledged consent of the person at whose request the reservation was made.

2. The use by any other artificial person of a name in violation of subsection 1 or NRS 78.039 may be enjoined, even if the record under which the artificial person is formed, organized, registered or qualified has been filed by the Secretary of State.

[4a:177:1925; added 1931, 415; 1931 NCL 1603.01] + [4b:177:1925; added 1931, 415; 1931 NCL 1603.02] (NRS A 1963, 64; 1979, 395; 1981, 472; 1987, 1056; 1993, 946; 1999, 1578; 2003, 3079)



NRS 78.045 - Articles of incorporation: Approval or certification required before filing of certain articles or amendments.

1. The Secretary of State shall not accept for filing any articles of incorporation or any certificate of amendment of articles of incorporation of any corporation formed pursuant to the laws of this State which provides that the name of the corporation contains the word bank or trust, unless:

(a) It appears from the articles or the certificate of amendment that the corporation proposes to carry on business as a banking or trust company, exclusively or in connection with its business as a bank, savings and loan association or thrift company; and

(b) The articles or certificate of amendment is first approved by the Commissioner of Financial Institutions.

2. The Secretary of State shall not accept for filing any articles of incorporation or any certificate of amendment of articles of incorporation of any corporation formed pursuant to the provisions of this chapter if it appears from the articles or the certificate of amendment that the business to be carried on by the corporation is subject to supervision by the Commissioner of Insurance or by the Commissioner of Financial Institutions, unless the articles or certificate of amendment is approved by the Commissioner who will supervise the business of the corporation.

3. Except as otherwise provided in subsection 7, the Secretary of State shall not accept for filing any articles of incorporation or any certificate of amendment of articles of incorporation of any corporation formed pursuant to the laws of this State if the name of the corporation contains the words engineer, engineered, engineering, professional engineer, registered engineer or licensed engineer unless:

(a) The State Board of Professional Engineers and Land Surveyors certifies that the principals of the corporation are licensed to practice engineering pursuant to the laws of this State; or

(b) The State Board of Professional Engineers and Land Surveyors certifies that the corporation is exempt from the prohibitions of NRS 625.520.

4. Except as otherwise provided in subsection 7, the Secretary of State shall not accept for filing any articles of incorporation or any certificate of amendment of articles of incorporation of any corporation formed pursuant to the laws of this State if the name of the corporation contains the words architect, architecture, registered architect, licensed architect, registered interior designer, registered interior design, residential designer, registered residential designer, licensed residential designer or residential design unless the State Board of Architecture, Interior Design and Residential Design certifies that:

(a) The principals of the corporation are holders of a certificate of registration to practice architecture or residential design or to practice as a registered interior designer, as applicable, pursuant to the laws of this State; or

(b) The corporation is qualified to do business in this State pursuant to NRS 623.349.

5. The Secretary of State shall not accept for filing any articles of incorporation or any certificate of amendment of articles of incorporation of any corporation formed pursuant to the laws of this State which provides that the name of the corporation contains the word accountant, accounting, accountancy, auditor or auditing unless the Nevada State Board of Accountancy certifies that the corporation:

(a) Is registered pursuant to the provisions of chapter 628 of NRS; or

(b) Has filed with the Nevada State Board of Accountancy under penalty of perjury a written statement that the corporation is not engaged in the practice of accounting and is not offering to practice accounting in this State.

6. The Secretary of State shall not accept for filing any articles of incorporation or any certificate of amendment of articles of incorporation of any corporation formed or existing pursuant to the laws of this State which provides that the name of the corporation contains the words common-interest community, community association, master association, unit-owners association or homeowners association or if it appears in the articles of incorporation or certificate of amendment that the purpose of the corporation is to operate as a unit-owners association pursuant to chapter 116 or 116B of NRS unless the Administrator of the Real Estate Division of the Department of Business and Industry certifies that the corporation has:

(a) Registered with the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels pursuant to NRS 116.31158 or 116B.625; and

(b) Paid to the Administrator of the Real Estate Division the fees required pursuant to NRS 116.31155 or 116B.620.

7. The provisions of subsections 3 and 4 do not apply to any corporation, whose securities are publicly traded and regulated by the Securities Exchange Act of 1934, which does not engage in the practice of professional engineering, architecture or residential design or interior design, as applicable.

8. The Commissioner of Financial Institutions and the Commissioner of Insurance may approve or disapprove the articles or amendments referred to them pursuant to the provisions of this section.

[4.5:177:1925; added 1949, 520; 1943 NCL 1603.1] (NRS A 1977, 1056; 1979, 1102; 1983, 467, 1696; 1987, 1873; 1993, 128; 1995, 1112; 1997, 1058; 1999, 1706, 2441; 2001, 111; 2003, 20th Special Session, 28; 2005, 2623; 2007, 2, 2279)



NRS 78.047 - Penalty for purporting to do business as corporation without filing articles of incorporation; enforcement; regulations.

1. Every person, other than a corporation organized and existing pursuant to the laws of another state, territory, the District of Columbia, a possession of the United States or a foreign country, who is purporting to do business in this State as a corporation and who willfully fails or neglects to file with the Secretary of State articles of incorporation is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. When the Secretary of State is advised that a person is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county in which the person s principal place of business is located or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county in which the person s principal place of business is located or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

3. In the course of an investigation of a violation of this section, the Secretary of State may require a person to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

4. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2009, 1673; A 2013, 839)



NRS 78.050 - Commencement of corporate existence.

1. Upon the filing of the articles of incorporation pursuant to NRS 78.030 and the payment of the filing fees, the Secretary of State shall issue to the corporation a certificate that the articles, containing the required statement of facts, have been filed. From the date the articles are filed, the corporation is a body corporate, by the name set forth in the articles of incorporation, subject to the forfeiture of its charter or dissolution as provided in this chapter.

2. Neither an incorporator nor a director designated in the articles of incorporation thereby becomes a subscriber or stockholder of the corporation.

3. The filing of the articles of incorporation does not, by itself, constitute commencement of business by the corporation.

[Part 5:177:1925; NCL 1604] (NRS A 1989, 948; 1991, 1211; 1993, 946; 2007, 2641)



NRS 78.055 - Acceptable evidence of incorporation.

A copy of any articles of incorporation filed pursuant to this chapter, and certified by the Secretary of State under the official seal of the Secretary of State, or, with respect to a corporation organized before October 1, 1991, a copy of the copy thereof, filed with the county clerk, or microfilmed by the county clerk, under the county seal, certified by the clerk, must be received in all courts and places as prima facie evidence of the facts therein stated, and of the existence and incorporation of the corporation therein named.

[Part 5:177:1925; NCL 1604] (NRS A 1963, 70; 1991, 1211)



NRS 78.060 - General powers.

1. Any corporation organized under the provisions of this chapter:

(a) Has all the rights, privileges and powers conferred by this chapter.

(b) Has such rights, privileges and powers as may be conferred upon corporations by any other existing law.

(c) May at any time exercise those rights, privileges and powers, when not inconsistent with the provisions of this chapter, or with the purposes and objects for which the corporation is organized.

(d) Unless otherwise provided in its articles, has perpetual existence.

2. Every corporation, by virtue of its existence as such, is entitled:

(a) To have succession by its corporate name until dissolved and its affairs are wound up according to law.

(b) To sue and be sued in any court of law or equity.

(c) To make contracts.

(d) To appoint such officers and agents as the affairs of the corporation require, and to allow them suitable compensation.

(e) To make bylaws not inconsistent with the Constitution or laws of the United States, or of this State, for the management, regulation and government of its affairs and property, the transfer of its stock, the transaction of its business, and the calling and holding of meetings of its stockholders.

(f) To wind up and dissolve itself, or be wound up or dissolved, in the manner mentioned in this chapter.

(g) Unless otherwise provided in the articles, to engage in any lawful activity.

[Part 8:177:1925; NCL 1607] + [91:177:1925; NCL 1690] (NRS A 1969, 99; 1991, 1211; 2003, 3079)



NRS 78.065 - Adoption and use of corporate seal or stamp.

1. Every corporation, by virtue of its existence as such, shall have power to adopt and use a common seal or stamp, and alter the same at pleasure.

2. The use of a seal or stamp by a corporation on any corporate record is not necessary. The corporation may use a seal or stamp, if it desires, but such use or nonuse must not in any way affect the legality of the record.

[Part 8:177:1925; NCL 1607] + [85:177:1925; A 1953, 180] (NRS A 1967, 102; 1971, 1100; 2003, 3080)



NRS 78.070 - Specific powers.

Subject to such limitations, if any, as may be contained in its articles of incorporation, every corporation has the following powers:

1. To borrow money and contract debts when necessary for the transaction of its business, or for the exercise of its corporate rights, privileges or franchises, or for any other lawful purpose of its incorporation and to issue bonds, promissory notes, bills of exchange, debentures, and other obligations and evidences of indebtedness, payable at a specified time or times, or payable upon the happening of a specified event or events, whether secured by mortgage, pledge or other security, or unsecured, for money borrowed, or in payment for property purchased or acquired, or for any other lawful object.

2. To guarantee, purchase, hold, take, obtain, receive, subscribe for, own, use, dispose of, sell, exchange, lease, lend, assign, mortgage, pledge, or otherwise acquire, transfer or deal in or with bonds or obligations of, or shares, securities or interests in or issued by, any person, government, governmental agency or political subdivision of government, and to exercise all the rights, powers and privileges of ownership of such an interest, including the right to vote, if any.

3. To purchase, hold, sell, pledge and transfer shares of its own stock, and use therefor its property or money.

4. To conduct business, have one or more offices, and hold, purchase, lease, mortgage, convey and take by devise or bequest real and personal property in this State, and in any of the several states, territories, possessions and dependencies of the United States, the District of Columbia, Puerto Rico and any foreign countries.

5. To do everything necessary and proper for the accomplishment of the objects enumerated in its articles of incorporation or necessary or incidental to the protection and benefit of the corporation, and, in general, to carry on any lawful business necessary or incidental to the attainment of the objects of the corporation, whether or not the business is similar in nature to the objects set forth in the articles of incorporation, except that:

(a) A corporation created under the provisions of this chapter does not possess the power of issuing bills, notes or other evidences of debt for circulation of money; and

(b) This chapter does not authorize the formation of banking corporations to issue or circulate money or currency within this State, or outside of this State, or at all, except the federal currency, or the notes of banks authorized under the laws of the United States.

6. To make donations for the public welfare or for charitable, scientific or educational purposes.

7. To enter into any relationship with another person in connection with any lawful activities.

8. To renounce in its articles of incorporation or by action by the board of directors any interest or expectancy to participate in specified business opportunities or specified classes or categories of business opportunities that are presented to the corporation or one or more of its officers, directors or stockholders.

[9:177:1925; A 1931, 415; 1949, 158; 1953, 180] (NRS A 1959, 690; 1963, 1146; 1969, 117; 1987, 576; 1991, 1212; 1993, 947; 1997, 696; 2003, 3080; 2007, 2414)



NRS 78.075 - Railroad companies: Powers.

In furtherance of and in addition to the powers which railroad companies organized under this chapter are entitled to exercise, but not in limitation of any of the powers granted by this chapter, every railroad company may:

1. Cause such examination and surveys for the proposed railroad to be made as may be necessary to the selection of the most advantageous route for the railroad, and for such purposes, by their officers, agents and employees, to enter upon the lands or waters of any persons, but subject to responsibility for all damages which they do thereto.

2. Receive, hold, take and convey, by deed or otherwise, as a natural person might or could do, such voluntary grants and donations of real estate, and other property of every description, as may be made to it to aid and encourage the construction, maintenance and accommodation of the railroad.

3. Purchase, and by voluntary grants and donations receive and take, and by its officers, engineers, surveyors and agents, enter upon and take possession of, and hold and use, in any manner they may deem proper, all such lands and real estate, and other property as the directors may deem necessary and proper for the construction and maintenance of the railroad, and for the stations, depots and other accommodations and purposes, deemed necessary to accomplish the object for which the corporation is formed.

4. Lay out its road or roads, not exceeding 200 feet wide, and construct and maintain the road with such tracks and with such appendages as may be deemed necessary for the convenient use of it. The company may make embankments, excavations, ditches, drains, culverts or otherwise, and procure timber, stone and gravel, or other materials, and may take as much more land, whenever they may think proper, as may be necessary for the purposes aforesaid, in the manner hereinafter provided, for the proper construction and security of the road.

5. Construct their road across, along or upon any stream of water, watercourse, roadstead, bay, navigable stream, street, avenue or highway, or across any railway, canal, ditch or flume which the route of its road intersects, crosses or runs along, in such manner as to afford security for life and property. The corporation shall restore the stream or watercourse, road, street, avenue, highway, railroad, canal, ditch or flume thus intersected to its former state, as near as may be, or in a sufficient manner not to have impaired unnecessarily its usefulness or injured its franchises.

6. Cross, intersect, join and unite its railroad with any other railroad, either before or after constructed, at any point upon its route, and upon the grounds of such other railroad company, with the necessary turnouts, sidings and switches, and other conveniences, in furtherance of the objects of its connections; and every company whose railroad is, or will be hereafter, intersected by any new railroad in forming such intersections and connection, and grant the facilities aforesaid. If the two corporations cannot agree upon the amount of compensation to be made therefor, or the points or the manner of such crossings, intersections and connections, the same must be ascertained and determined by commissioners, to be appointed as is provided hereinafter in respect to the taking of lands, but this section is not to affect the rights and franchises heretofore granted.

7. Purchase lands, timber, stone, gravel or other materials to be used in the construction and maintenance of its road, or take them in the manner provided by this chapter. The railroad company may change the line of its road, in whole or in part, whenever a majority of the directors determine, as is provided hereinafter, but no such change may vary the general route of a road, as contemplated in the articles of incorporation of the company.

8. Receive by purchase, donation or otherwise, any lands, or other property, of any description, and hold and convey it in any manner the directors may think proper, the same as natural persons might or could do, that may be necessary for the construction and maintenance of its road, or for the erection of depots, turnouts, workshops, warehouses or for any other purposes necessary for the convenience of railroad companies, in order to transact the business usual for railroad companies.

9. Take, transport, carry and convey persons and property on their railroad, by the force and power of steam, of animals, or any mechanical power, or by any combinations of them, and receive tolls or compensation therefor.

10. Erect and maintain all necessary and convenient buildings, stations, depots and fixtures and machinery for the accommodation and use of their passengers, freight and business, obtain and hold the lands and other property necessary therefor, and acquire additional lands and rights-of-way and build and operate extensions or branches of its line of railroad.

11. Regulate the time and manner in which passengers and property are transported, and the tolls and compensation to be paid therefor, within the limits prescribed by law.

12. Regulate the force and speed of their locomotives, cars, trains or other machinery used and employed on their road, and establish, execute and enforce all needful and proper rules and regulations fully and completely for the management of its business transactions usual and proper for railroad companies.

13. Purchase, hold, sell and transfer shares of its own stock, bonds, debentures, or other securities issued by it, except that:

(a) No corporation may use its funds or property for the purchase of its own shares of stock when such use would cause any impairment of the capital of the corporation; and

(b) Shares of its own stock belonging to the corporation must not be voted upon, directly or indirectly, nor counted as outstanding for the purpose of any stockholders quorum or vote.

14. Acquire, own, and operate motor vehicles, and air transportation facilities, and transport persons and property along and over the streets and highways of this State, for the transportation, for hire, of passengers, property and freight, either directly or through a subsidiary company or companies, subject to all relevant provisions of law concerning permits, licenses, franchises and the regulation of such form of transportation by motor vehicles or other agencies.

Whenever the track of a railroad crosses a railroad or highway, such railroad or highway may be carried under, over or on a level with the track, as may be most expedient, and in cases where an embankment or cutting makes a change in the line of such railroad or highway desirable, with a view to a more easy ascent or descent, the company may take such additional lands and materials, if needed for the construction of such road or highway, on such new line, as may be deemed requisite by the railroad. Unless the lands and materials so taken are purchased, or voluntarily given for the purpose aforesaid, compensation therefor must be ascertained in the manner provided by law.

[9(a):177:1925; added 1945, 196; 1943 NCL 1608.01] (NRS A 1993, 2762)



NRS 78.080 - Railroad companies: Rights-of-way granted by the State, counties and municipalities; limitations; reversion on abandonment; duties of companies.

1. The right-of-way is hereby given and granted to all railroad companies that are now organized, or may be organized under the provisions of this chapter, or under the laws of any other state or territory, or under any act of Congress, to locate, construct and maintain their roads, or any part or parcel thereof, over and through any of the swamp or overflowed lands belonging to this State, or any other public lands which are now or may be the property of the State, at the time of constructing the railroad.

2. Such railroad companies are hereby authorized to survey and mark through the lands of the State, to be held by them for the track of their respective railroads, 200 feet in width, for the whole length the roads may be located over the lands of the State; and the right is hereby further given and granted to the companies to locate, occupy and hold all necessary sites and grounds for watering places, depots or other buildings, for the convenient use of the same, along the line of the road or roads, so far as the places convenient for the same may fall upon the lands belonging to the State, except within the limits of any incorporated city or town, or within 3 miles where the same shall be taken, on paying to the State the value of the same.

3. No one depot, watering place, machine or workshop, or other buildings for the convenient use of such roads, shall cover over 6 acres each, and the sites or places on the lands of this State shall not be nearer to each other than 5 miles along the line of the roads.

4. The right is hereby further given and granted to the companies to take from any of the lands belonging to this State all such materials of earth, wood, stone or other materials whatever, as may be necessary or convenient, from time to time, for the first construction or equipment of the road or roads, or any part thereof.

5. If any road, at any time after its location, shall be discontinued or abandoned by the company or companies, or the location of any part thereof be so changed as not to cover the lands of the State thus previously occupied, then the lands so abandoned or left shall revert to this State.

6. When the location of the route of either of the railroads, or sites or places for depots, watering places, machine or workshops or other buildings for the convenient use of the same, shall be selected, the secretary of the company shall transmit to the Director of the State Department of Conservation and Natural Resources, and to the State Controller, and to the recorder of the county in which the lands so selected are situated, to each of the officers, a correct plot of the location of the railroad, or sites or places, before such selection shall become operative.

7. When any such company shall, for its purposes aforesaid, require any of the lands belonging to any of the counties, cities or towns in this State, the county, city and town officers, respectively, having charge of such lands, may grant and convey such land to such company, for a compensation which shall be agreed upon between them, or may donate and convey the same without any compensation; and if they shall not agree upon the sale and price, the same may be taken by the company as is provided in other cases of taking lands by condemnation.

8. Before any corporation incorporated or organized otherwise than under the laws of this State shall be entitled to any of the rights granted by this chapter, it shall file in the office of the county recorder of each county in which the railroad, or any part, extension or branch thereof shall be situate, a copy of its certificate or articles of incorporation, or of the act or law by which it was created, with the certified list of its officers, in the manner and form required by law.

[9(b):177:1925; added 1945, 196; 1943 NCL 1608.02] (NRS A 1957, 653)



NRS 78.085 - Railroad companies: Filing and recording of certified maps and profiles.

1. Every railroad company in this State shall, within 90 days after its road is finally located:

(a) Cause to be made a map and profile thereof, and of the land taken and obtained for the use thereof, and the boundaries of the several counties through which the road may run;

(b) File the map and profile thereof in the Office of the Secretary of State and a duplicate thereof with the Public Utilities Commission of Nevada; and

(c) Cause to be made like maps of the parts thereof located in different counties, and record such maps in the office of the recorder of the county in which those parts of the road are located.

2. The maps and profiles must be certified by the chief engineer, the acting president and secretary of the company, and copies of the maps and profiles so certified and recorded as required by subsection 1 must be kept in the office of the company, subject to examination by all interested persons.

[9(d):177:1925; added 1945, 196; 1943 NCL 1608.04] (NRS A 1997, 1963; 2001, 1751)



NRS 78.090 - Registered agent required; address of registered office; powers of bank or corporation who is registered agent; penalty for noncompliance; service upon and delivery to registered agent in lieu of corporation.

1. Every corporation must have a registered agent who resides or is located in this State. Notwithstanding the provisions of NRS 77.300, each registered agent must have a street address for receiving service of process, which is the registered office of the corporation in this State. If the registered agent is in the business of acting as a registered agent for more than one business entity, the physical street address of the registered office must be in a location for which such use is not prohibited by any local ordinance. The registered agent may have a separate mailing address such as a post office box, which may be different from the street address.

2. If the registered agent is a bank or corporation, it may:

(a) Act as the fiscal or transfer agent of any state, municipality, body politic or corporation and in that capacity may receive and disburse money.

(b) Transfer, register and countersign certificates of stock, bonds or other evidences of indebtedness and act as agent of any corporation, foreign or domestic, for any purpose required by statute, or otherwise.

(c) Act as trustee under any mortgage or bond issued by any municipality, body politic or corporation, and accept and execute any other municipal or corporate trust not inconsistent with the laws of this State.

(d) Receive and manage any sinking fund of any corporation, upon such terms as may be agreed upon between the corporation and those dealing with it.

3. Every corporation organized pursuant to this chapter which fails or refuses to comply with the requirements of this section is subject to a fine of not less than $100 nor more than $500, to be recovered with costs by the State, before any court of competent jurisdiction, by action at law prosecuted by the Attorney General or by the district attorney of the county in which the action or proceeding to recover the fine is prosecuted.

4. All legal process and any demand, notice or communication authorized by law to be served upon, or delivered to, a corporation may be served upon, or delivered to, the registered agent of the corporation in the manner provided in subsection 2 of NRS 14.020. If any demand, notice, communication or legal process, other than a summons and complaint, cannot be served upon, or delivered to, the registered agent, it may be served or delivered in the manner provided in NRS 14.030. These manners and modes of service or delivery are in addition to any other manner and mode of service or delivery authorized by law.

[78:177:1925; A 1929, 413; NCL 1677] + [Part 79:177:1925; NCL 1678] (NRS A 1959, 682; 1969, 571; 1987, 1057; 1989, 949, 975, 1971; 1991, 1213; 1993, 948; 1995, 2095; 2007, 2641; 2011, 2771)



NRS 78.097 - Resignation of registered agent or termination of registration of commercial registered agent.

1. If a registered agent resigns pursuant to NRS 77.370 or if a commercial registered agent terminates its registration as a commercial registered agent pursuant to NRS 77.330, the corporation, before the effective date of the resignation or termination, shall file with the Secretary of State a statement of change of registered agent pursuant to NRS 77.340.

2. A corporation that fails to comply with subsection 1 shall be deemed in default and is subject to the provisions of NRS 78.170 and 78.175.

3. As used in this section, commercial registered agent has the meaning ascribed to it in NRS 77.040.

(Added to NRS by 1959, 681; A 1967, 89; 1969, 11; 1989, 949; 1991, 1214; 1993, 949; 1999, 1579; 2003, 3081; 2003, 20th Special Session, 29; 2007, 2642; 2013, 839)



NRS 78.105 - Maintenance of records at registered office; inspection and copying of records; civil liability; penalties.

1. A corporation shall keep a copy of the following records at its registered office:

(a) A copy certified by the Secretary of State of its articles of incorporation, and all amendments thereto;

(b) A copy certified by an officer of the corporation of its bylaws and all amendments thereto; and

(c) A stock ledger or a duplicate stock ledger, revised annually, containing the names, alphabetically arranged, of all persons who are stockholders of the corporation, showing their places of residence, if known, and the number of shares held by them respectively. In lieu of the stock ledger or duplicate stock ledger, the corporation may keep a statement setting out the name of the custodian of the stock ledger or duplicate stock ledger, and the present and complete mailing or street address where the stock ledger or duplicate stock ledger specified in this section is kept.

2. A stock ledger, duplicate stock ledger or statement setting out the name of the custodian of the stock ledger or duplicate stock ledger described in paragraph (c) of subsection 1 must be maintained by the registered agent of the corporation for 3 years following the resignation or termination of the registered agent or the dissolution of the corporation by the Secretary of State.

3. Any person who has been a stockholder of record of a corporation for at least 6 months immediately preceding the demand, or any person holding, or thereunto authorized in writing by the holders of, at least 5 percent of all of its outstanding shares, upon at least 5 days written demand is entitled to inspect in person or by agent or attorney, during usual business hours, the records required by subsection 1 and make copies therefrom. Holders of voting trust certificates representing shares of the corporation must be regarded as stockholders for the purpose of this subsection. Every corporation that neglects or refuses to keep the records required by subsection 1 open for inspection, as required in this subsection, shall forfeit to the State the sum of $25 for every day of such neglect or refusal.

4. If any corporation willfully neglects or refuses to make any proper entry in the stock ledger or duplicate copy thereof, or neglects or refuses to permit an inspection of the records required by subsection 1 upon demand by a person entitled to inspect them, or refuses to permit copies to be made therefrom, as provided in subsection 3, the corporation is liable to the person injured for all damages resulting to the person therefrom.

5. When the corporation keeps a statement in the manner provided for in paragraph (c) of subsection 1, the information contained thereon must be given to any stockholder of the corporation demanding the information, when the demand is made during business hours. Every corporation that neglects or refuses to keep a statement available, as in this subsection required, shall forfeit to the State the sum of $25 for every day of such neglect or refusal.

6. In every instance where an attorney or other agent of the stockholder seeks the right of inspection, the demand must be accompanied by a power of attorney signed by the stockholder authorizing the attorney or other agent to inspect on behalf of the stockholder.

7. The right to copy records under subsection 3 includes, if reasonable, the right to make copies by photographic, xerographic or other means.

8. The corporation may impose a reasonable charge to recover the costs of labor and materials and the cost of copies of any records provided to the stockholder.

[80:177:1925; A 1951, 332] (NRS A 1959, 29; 1963, 217; 1965, 978; 1991, 1214; 1997, 697; 2003, 3082; 2007, 2642)



NRS 78.107 - Denial of request for inspection of records; defense to action for penalties or damages; authority of court to compel production of records.

1. An inspection authorized by NRS 78.105 may be denied to a stockholder or other person upon the refusal of the stockholder or other person to furnish to the corporation an affidavit that the inspection is not desired for a purpose which is in the interest of a business or object other than the business of the corporation and that the stockholder or other person has not at any time sold or offered for sale any list of stockholders of any domestic or foreign corporation or aided or abetted any person in procuring any such record of stockholders for any such purpose.

2. It is a defense to any action for penalties or damages under NRS 78.105 that the person suing has at any time sold, or offered for sale, any list of stockholders of the corporation, or any other corporation, or has aided or abetted any person in procuring any such stock list for any such purpose, or that the person suing desired inspection for a purpose which is in the interest of a business or object other than the business of the corporation.

3. This section does not impair the power or jurisdiction of any court to compel the production for examination of the books of a corporation in any proper case.

(Added to NRS by 1997, 693)



NRS 78.115 - Board of directors: Number and qualifications.

The business of every corporation must be managed under the direction of a board of directors or trustees, all of whom must be natural persons who are at least 18 years of age. A corporation must have at least one director, and may provide in its articles of incorporation or in its bylaws for a fixed number of directors or a variable number of directors, and for the manner in which the number of directors may be increased or decreased. Unless otherwise provided in the articles of incorporation, directors need not be stockholders.

[Part 31:177:1925; NCL 1630] (NRS A 1965, 1012; 1981, 384; 1987, 577; 1993, 949; 1995, 1113; 2003, 3083)



NRS 78.120 - Board of directors: General powers.

1. Subject only to such limitations as may be provided by this chapter, or the articles of incorporation of the corporation, the board of directors has full control over the affairs of the corporation.

2. Except as otherwise provided in this subsection and subject to the bylaws, if any, adopted by the stockholders, the directors may make the bylaws of the corporation. Unless otherwise prohibited by any bylaw adopted by the stockholders, the directors may adopt, amend or repeal any bylaw, including any bylaw adopted by the stockholders. The articles of incorporation may grant the authority to adopt, amend or repeal bylaws exclusively to the directors.

3. The selection of a period for the achievement of corporate goals is the responsibility of the directors.

[Part 31:177:1925; NCL 1630] (NRS A 1991, 1217; 2003, 3083; 2005, 2176)



NRS 78.125 - Committees of board of directors: Designation; powers; membership.

1. Unless it is otherwise provided in the articles of incorporation, the board of directors may designate one or more committees which, to the extent provided in the resolution or resolutions or in the bylaws of the corporation, have and may exercise the powers of the board of directors in the management of the business and affairs of the corporation.

2. Each committee must include at least one director. Unless the articles of incorporation or the bylaws provide otherwise, the board of directors may appoint natural persons who are not directors to serve on committees.

3. The board of directors may designate one or more directors as alternate members of a committee to replace any member who is disqualified or absent from a meeting of the committee. The bylaws of the corporation may provide that, unless the board of directors appoints alternate members pursuant to this subsection, the member or members of a committee present at a meeting and not disqualified from voting, whether or not the member or members constitute a quorum, may unanimously appoint another member of the board of directors to act at the meeting in the place of an absent or disqualified member of the committee.

[32:177:1925; A 1929, 413; NCL 1631] (NRS A 1971, 1100; 1991, 1217; 1993, 949; 2001, 1359, 3199; 2003, 3083)



NRS 78.130 - Officers of corporation: Selection; qualifications; terms; powers and duties; filling of vacancies.

1. Every corporation must have a president, a secretary and a treasurer, or the equivalent thereof.

2. Every corporation may also have one or more vice presidents, assistant secretaries and assistant treasurers, and such other officers and agents as may be deemed necessary.

3. All officers must be natural persons and must be chosen in such manner, hold their offices for such terms and have such powers and duties as may be prescribed by the bylaws or determined by the board of directors. Any natural person may hold two or more offices.

4. An officer holds office after the expiration of his or her term until a successor is chosen or until the officer s resignation or removal before the expiration of his or her term. A failure to elect officers does not require the corporation to be dissolved. Any vacancy occurring in an office of the corporation by death, resignation, removal or otherwise, must be filled as the bylaws provide, or in the absence of such a provision, by the board of directors.

[36:177:1925; A 1937, 291; 1931 NCL 1635] (NRS A 1960, 152; 1991, 1217; 1993, 950; 2009, 1673)



NRS 78.135 - Authority of directors and representatives of corporation.

1. The statement in the articles of incorporation of the objects, purposes, powers and authorized business of the corporation constitutes, as between the corporation and its directors, officers or stockholders, an authorization to the directors and a limitation upon the actual authority of the representatives of the corporation. Such limitations may be asserted in a proceeding by a stockholder or the State to enjoin the doing or continuation of unauthorized business by the corporation or its officers, or both, in cases where third parties have not acquired rights thereby, or to dissolve the corporation, or in a proceeding by the corporation or by the stockholders suing in a representative suit against the officers or directors of the corporation for violation of their authority.

2. No limitation upon the business, purposes or powers of the corporation or upon the powers of the stockholders, officers or directors, or the manner of exercise of such powers, contained in or implied by the articles may be asserted as between the corporation or any stockholder and any third person.

3. Any contract or conveyance, otherwise lawful, made in the name of a corporation, which is authorized or ratified by the directors, or is done within the scope of the authority, actual or apparent, given by the directors, binds the corporation, and the corporation acquires rights thereunder, whether the contract is signed or is wholly or in part executory.

[Part 31(a):177:1925; added 1949, 158; 1943 NCL 1630.01] (NRS A 1961, 94; 1993, 950; 2003, 3083)



NRS 78.138 - Directors and officers: Exercise of powers; performance of duties; presumptions and considerations; liability to corporation and stockholders.

1. Directors and officers shall exercise their powers in good faith and with a view to the interests of the corporation.

2. In performing their respective duties, directors and officers are entitled to rely on information, opinions, reports, books of account or statements, including financial statements and other financial data, that are prepared or presented by:

(a) One or more directors, officers or employees of the corporation reasonably believed to be reliable and competent in the matters prepared or presented;

(b) Counsel, public accountants, financial advisers, valuation advisers, investment bankers or other persons as to matters reasonably believed to be within the preparer s or presenter s professional or expert competence; or

(c) A committee on which the director or officer relying thereon does not serve, established in accordance with NRS 78.125, as to matters within the committee s designated authority and matters on which the committee is reasonably believed to merit confidence,

but a director or officer is not entitled to rely on such information, opinions, reports, books of account or statements if the director or officer has knowledge concerning the matter in question that would cause reliance thereon to be unwarranted.

3. Directors and officers, in deciding upon matters of business, are presumed to act in good faith, on an informed basis and with a view to the interests of the corporation.

4. Directors and officers, in exercising their respective powers with a view to the interests of the corporation, may consider:

(a) The interests of the corporation s employees, suppliers, creditors and customers;

(b) The economy of the State and Nation;

(c) The interests of the community and of society; and

(d) The long-term as well as short-term interests of the corporation and its stockholders, including the possibility that these interests may be best served by the continued independence of the corporation.

5. Directors and officers are not required to consider the effect of a proposed corporate action upon any particular group having an interest in the corporation as a dominant factor.

6. The provisions of subsections 4 and 5 do not create or authorize any causes of action against the corporation or its directors or officers.

7. Except as otherwise provided in NRS 35.230, 90.660, 91.250, 452.200, 452.270, 668.045 and 694A.030, or unless the articles of incorporation or an amendment thereto, in each case filed on or after October 1, 2003, provide for greater individual liability, a director or officer is not individually liable to the corporation or its stockholders or creditors for any damages as a result of any act or failure to act in his or her capacity as a director or officer unless it is proven that:

(a) The director s or officer s act or failure to act constituted a breach of his or her fiduciary duties as a director or officer; and

(b) The breach of those duties involved intentional misconduct, fraud or a knowing violation of law.

(Added to NRS by 1991, 1184; A 1993, 951; 1999, 1580; 2001, 3171; 2003, 3084)



NRS 78.139 - Directors and officers: Duties, presumptions and powers when confronted with change or potential change in control of corporation.

1. Except as otherwise provided in subsection 2 or the articles of incorporation, directors and officers, in connection with a change or potential change in control of the corporation, have:

(a) The duties imposed upon them by subsection 1 of NRS 78.138;

(b) The benefit of the presumptions established by subsection 3 of NRS 78.138; and

(c) The prerogative to undertake and act upon consideration pursuant to subsections 2, 4 and 5 of NRS 78.138.

2. If directors or officers take action to resist a change or potential change in control of a corporation, which action impedes the exercise of the right of stockholders to vote for or remove directors:

(a) The directors must have reasonable grounds to believe that a threat to corporate policy and effectiveness exists; and

(b) The action taken which impedes the exercise of the stockholders rights must be reasonable in relation to that threat.

If those facts are found, the directors and officers have the benefit of the presumption established by subsection 3 of NRS 78.138.

3. The provisions of subsection 2 do not apply to:

(a) Actions that only affect the time of the exercise of stockholders voting rights; or

(b) The adoption or signing of plans, arrangements or instruments that deny rights, privileges, power or authority to a holder of a specified number or fraction of shares or fraction of voting power.

4. The provisions of subsections 2 and 3 do not permit directors or officers to abrogate any right conferred by statute or the articles of incorporation.

5. Directors may resist a change or potential change in control of the corporation if the directors by a majority vote of a quorum determine that the change or potential change is opposed to or not in the best interest of the corporation:

(a) Upon consideration of the interests of the corporation s stockholders or any of the matters set forth in subsection 4 of NRS 78.138; or

(b) Because the amount or nature of the indebtedness and other obligations to which the corporation or any successor to the property of either may become subject, in connection with the change or potential change, provides reasonable grounds to believe that, within a reasonable time:

(1) The assets of the corporation or any successor would be or become less than its liabilities;

(2) The corporation or any successor would be or become insolvent; or

(3) Any voluntary or involuntary proceeding concerning the corporation or any successor would be commenced by any person pursuant to the federal bankruptcy laws.

(Added to NRS by 1999, 1575; A 2009, 1674; 2013, 1269)



NRS 78.140 - Restrictions on transactions involving interested directors or officers; compensation of directors.

1. A contract or other transaction is not void or voidable solely because:

(a) The contract or transaction is between a corporation and:

(1) One or more of its directors or officers; or

(2) Another corporation, firm or association in which one or more of its directors or officers are directors or officers or are financially interested;

(b) A common or interested director or officer:

(1) Is present at the meeting of the board of directors or a committee thereof which authorizes or approves the contract or transaction; or

(2) Joins in the signing of a written consent which authorizes or approves the contract or transaction pursuant to subsection 2 of NRS 78.315; or

(c) The vote or votes of a common or interested director are counted for the purpose of authorizing or approving the contract or transaction,

if one of the circumstances specified in subsection 2 exists.

2. The circumstances in which a contract or other transaction is not void or voidable pursuant to subsection 1 are:

(a) The fact of the common directorship, office or financial interest is known to the board of directors or committee, and the board or committee authorizes, approves or ratifies the contract or transaction in good faith by a vote sufficient for the purpose without counting the vote or votes of the common or interested director or directors.

(b) The fact of the common directorship, office or financial interest is known to the stockholders, and they approve or ratify the contract or transaction in good faith by a majority vote of stockholders holding a majority of the voting power. The votes of the common or interested directors or officers must be counted in any such vote of stockholders.

(c) The fact of the common directorship, office or financial interest is not known to the director or officer at the time the transaction is brought before the board of directors of the corporation for action.

(d) The contract or transaction is fair as to the corporation at the time it is authorized or approved.

3. Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or a committee thereof which authorizes, approves or ratifies a contract or transaction, and if the votes of the common or interested directors are not counted at the meeting, then a majority of the disinterested directors may authorize, approve or ratify a contract or transaction.

4. The fact that the vote or votes of the common or interested director or directors are not counted for purposes of subsection 2 does not prohibit any authorization, approval or ratification of a contract or transaction to be given by written consent pursuant to subsection 2 of NRS 78.315, regardless of whether the common or interested director signs such written consent or abstains in writing from providing consent.

5. Unless otherwise provided in the articles of incorporation or the bylaws, the board of directors, without regard to personal interest, may establish the compensation of directors for services in any capacity. If the board of directors establishes the compensation of directors pursuant to this subsection, such compensation is presumed to be fair to the corporation unless proven unfair by a preponderance of the evidence.

[31(b):177:1925; added 1951, 328] (NRS A 1959, 683; 1969, 113; 1989, 872; 1991, 1218; 1993, 952; 1997, 698; 2003, 3085; 2007, 2415)



NRS 78.150 - Filing requirements; fees; powers and duties of Secretary of State; regulations.

1. A corporation organized pursuant to the laws of this State shall, on or before the last day of the first month after the filing of its articles of incorporation with the Secretary of State or, if the corporation has selected an alternative due date pursuant to subsection 11, on or before that alternative due date, file with the Secretary of State a list, on a form furnished by the Secretary of State, containing:

(a) The name of the corporation;

(b) The file number of the corporation, if known;

(c) The names and titles of the president, secretary and treasurer, or the equivalent thereof, and of all the directors of the corporation;

(d) The address, either residence or business, of each officer and director listed, following the name of the officer or director; and

(e) The signature of an officer of the corporation, or some other person specifically authorized by the corporation to sign the list, certifying that the list is true, complete and accurate.

2. The corporation shall annually thereafter, on or before the last day of the month in which the anniversary date of incorporation occurs in each year or, if, pursuant to subsection 11, the corporation has selected an alternative due date for filing the list required by subsection 1, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State, on a form furnished by the Secretary of State, an annual list containing all of the information required in subsection 1.

3. Each list required by subsection 1 or 2 must be accompanied by:

(a) A declaration under penalty of perjury that:

(1) The corporation has complied with the provisions of chapter 76 of NRS;

(2) The corporation acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing with the Office of the Secretary of State; and

(3) None of the officers or directors identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of an officer or director in furtherance of any unlawful conduct.

(b) A statement as to whether the corporation is a publicly traded company. If the corporation is a publicly traded company, the corporation must list its Central Index Key. The Secretary of State shall include on the Secretary of State s Internet website the Central Index Key of a corporation provided pursuant to this paragraph and instructions describing the manner in which a member of the public may obtain information concerning the corporation from the Securities and Exchange Commission.

4. Upon filing the list required by:

(a) Subsection 1, the corporation shall pay to the Secretary of State a fee of $125.

(b) Subsection 2, the corporation shall pay to the Secretary of State, if the amount represented by the total number of shares provided for in the articles is:

$75,000 or less...................................................................................................... $125

Over $75,000 and not over $200,000................................................................ 175

Over $200,000 and not over $500,000.............................................................. 275

Over $500,000 and not over $1,000,000........................................................... 375

Over $1,000,000:

For the first $1,000,000.................................................................................. 375

For each additional $500,000 or fraction thereof..................................... 275

The maximum fee which may be charged pursuant to paragraph (b) for filing the annual list is $11,100.

5. If a director or officer of a corporation resigns and the resignation is not reflected on the annual or amended list of directors and officers, the corporation or the resigning director or officer shall pay to the Secretary of State a fee of $75 to file the resignation.

6. The Secretary of State shall, 90 days before the last day for filing each annual list required by subsection 2, provide to each corporation which is required to comply with the provisions of NRS 78.150 to 78.185, inclusive, and which has not become delinquent, a notice of the fee due pursuant to subsection 4 and a reminder to file the annual list required by subsection 2. Failure of any corporation to receive a notice does not excuse it from the penalty imposed by law.

7. If the list to be filed pursuant to the provisions of subsection 1 or 2 is defective in any respect or the fee required by subsection 4 is not paid, the Secretary of State may return the list for correction or payment.

8. An annual list for a corporation not in default which is received by the Secretary of State more than 90 days before its due date shall be deemed an amended list for the previous year and must be accompanied by the appropriate fee as provided in subsection 4 for filing. A payment submitted pursuant to this subsection does not satisfy the requirements of subsection 2 for the year to which the due date is applicable.

9. A person who files with the Secretary of State a list required by subsection 1 or 2 which identifies an officer or director with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of an officer or director in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

10. For the purposes of this section, a stockholder is not deemed to exercise actual control of the daily operations of a corporation based solely on the fact that the stockholder has voting control of the corporation.

11. The Secretary of State may allow a corporation to select an alternative due date for filing the list required by subsection 1.

12. The Secretary of State may adopt regulations to administer the provisions of subsection 11.

[Part 1:180:1925; A 1929, 122; 1931, 408; 1931 NCL 1804] (NRS A 1957, 315; 1959, 684; 1977, 401; 1979, 185; 1983, 689; 1985, 233; 1989, 976; 1991, 2460; 1993, 952; 1995, 2096; 1997, 2808, 3126; 1999, 639, 1581, 3018; 2001, 215, 1359, 3172, 3199; 2003, 928, 2253; 2003, 20th Special Session, 30, 182; 2005, 2249; 2007, 2643; 2009, 2033, 2827; 2013, 840)



NRS 78.152 - List or statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. In addition to any records required to be kept at the registered office pursuant to NRS 78.105, a corporation that is not a publicly traded corporation shall maintain at its registered office or principal place of business in this State:

(a) A current list of its owners of record; or

(b) A statement indicating where such a list is maintained.

2. Upon the request of the Secretary of State, the corporation shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the information contained in the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a corporation to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to subsection 1; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a corporation fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the corporate charter.

5. The Secretary of State shall not reinstate or revive a charter that was revoked or suspended pursuant to subsection 4 unless:

(a) The corporation complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the corporate charter.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1315; A 2009, 2828)



NRS 78.153 - Additional filing requirements for certain corporations: Criteria; statement; fees.

1. At the time of submitting any list required pursuant to NRS 78.150, a corporation that meets the criteria set forth in subsection 2 must submit:

(a) The statement required pursuant to subsection 3, accompanied by a declaration under penalty of perjury attesting that the statement does not contain any material misrepresentation of fact; and

(b) A fee of $100,000, to be distributed in the manner provided pursuant to subsection 4.

2. A corporation must submit a statement pursuant to this section if the corporation, including its parent and all subsidiaries:

(a) Holds 25 percent or more of the share of the market within this State for any product sold or distributed by the corporation within this State; and

(b) Has had, during the previous 5-year period, a total of five or more investigations commenced against the corporation, its parent or its subsidiaries in any jurisdiction within the United States, including all state and federal investigations:

(1) Which concern any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060, or which concern similar activities prohibited by a substantially similar law of another jurisdiction; and

(2) Which resulted in the corporation being fined or otherwise penalized or which resulted in the corporation being required to divest any holdings or being unable to acquire any holdings as a condition for the settlement, dismissal or resolution of those investigations.

3. A corporation that meets the criteria set forth in subsection 2 shall submit a statement which includes the following information with respect to each investigation:

(a) The jurisdiction in which the investigation was commenced.

(b) A summary of the nature of the investigation and the facts and circumstances surrounding the investigation.

(c) If the investigation resulted in criminal or civil litigation, a copy of all pleadings filed in the investigation by any party to the litigation.

(d) A summary of the outcome of the investigation, including specific information concerning whether any fine or penalty was imposed against the corporation and whether the corporation was required to divest any holdings or was unable to acquire any holdings as a condition for the settlement, dismissal or resolution of the investigation.

4. The fee collected pursuant to subsection 1 must be deposited in the Attorney General s Administration Budget Account and used solely for the purpose of investigating any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060.

(Added to NRS by 2003, 927)



NRS 78.155 - Certificate of authorization to transact business.

If a corporation has filed the initial or annual list in compliance with NRS 78.150 and has paid the appropriate fee for the filing, the cancelled check or other proof of payment received by the corporation constitutes a certificate authorizing it to transact its business within this State until the last day of the month in which the anniversary of its incorporation occurs in the next succeeding calendar year.

[2:180:1925; A 1931, 408; 1931 NCL 1805] (NRS A 1959, 684; 1981, 62; 1983, 689; 1993, 953; 1999, 1582; 2001, 3173; 2003, 20th Special Session, 31)



NRS 78.170 - Defaulting corporations: Identification; reinstatement of corporation which is unit-owners association; penalty.

1. Each corporation which is required to make a filing and pay the fee prescribed in NRS 78.150 to 78.185, inclusive, and which refuses or neglects to do so within the time provided shall be deemed in default.

2. Upon notification from the Administrator of the Real Estate Division of the Department of Business and Industry that a corporation which is a unit-owners association as defined in NRS 116.011 or 116B.030 has failed to register pursuant to NRS 116.31158 or 116B.625 or failed to pay the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall deem the corporation to be in default. If, after the corporation is deemed to be in default, the Administrator notifies the Secretary of State that the corporation has registered pursuant to NRS 116.31158 or 116B.625 and paid the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall reinstate the corporation if the corporation complies with the requirements for reinstatement as provided in this section and NRS 78.180 and 78.185.

3. For default there must be added to the amount of the fee a penalty of $75. The fee and penalty must be collected as provided in this chapter.

[4:180:1925; A 1931, 408; 1931 NCL 1807] (NRS A 1977, 401, 606; 1979, 185; 1983, 690; 1985, 233; 1989, 976; 1991, 1219; 1995, 1113; 2001, 3173; 2003, 929; 2003, 20th Special Session, 32; 2007, 2281)



NRS 78.175 - Defaulting corporations: Duties of Secretary of State; revocation of charter and forfeiture of right to transact business; distribution of assets.

1. The Secretary of State shall notify, by providing written notice to its registered agent, each corporation deemed in default pursuant to NRS 78.170. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

2. On the first day of the first anniversary of the month following the month in which the filing was required, the charter of the corporation is revoked and its right to transact business is forfeited.

3. The Secretary of State shall compile a complete list containing the names of all corporations whose right to transact business has been forfeited.

4. The Secretary of State shall forthwith notify, by providing written notice to its registered agent, each corporation specified in subsection 3 of the forfeiture of its charter. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

5. If the charter of a corporation is revoked and the right to transact business is forfeited as provided in subsection 2, all the property and assets of the defaulting domestic corporation must be held in trust by the directors of the corporation as for insolvent corporations, and the same proceedings may be had with respect thereto as are applicable to insolvent corporations. Any person interested may institute proceedings at any time after a forfeiture has been declared, but, if the Secretary of State reinstates the charter, the proceedings must at once be dismissed and all property restored to the officers of the corporation.

6. Where the assets are distributed, they must be applied in the following manner:

(a) To the payment of the filing fee, penalties incurred and costs due the State;

(b) To the payment of the creditors of the corporation; and

(c) Any balance remaining, to distribution among the stockholders.

[Part 5:180:1925; NCL 1808] (NRS A 1957, 152; 1959, 59; 1973, 1026; 1977, 606; 1979, 185; 1991, 1219; 1995, 1113; 2001, 1360, 3199; 2003, 20th Special Session, 32; 2007, 2645)



NRS 78.180 - Defaulting corporations: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4 and NRS 78.152, the Secretary of State shall reinstate a corporation which has forfeited or which forfeits its right to transact business pursuant to the provisions of this chapter and shall restore to the corporation its right to carry on business in this State, and to exercise its corporate privileges and immunities, if it:

(a) Files with the Secretary of State:

(1) The list required by NRS 78.150;

(2) The statement required by NRS 78.153, if applicable;

(3) The information required pursuant to NRS 77.310; and

(4) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly elected board of directors of the corporation or, if the corporation does not have a board of directors, the equivalent of such a board; and

(b) Pays to the Secretary of State:

(1) The filing fee and penalty set forth in NRS 78.150 and 78.170 for each year or portion thereof during which it failed to file each required annual list in a timely manner;

(2) The fee set forth in NRS 78.153, if applicable; and

(3) A fee of $300 for reinstatement.

2. When the Secretary of State reinstates the corporation, the Secretary of State shall issue to the corporation a certificate of reinstatement if the corporation:

(a) Requests a certificate of reinstatement; and

(b) Pays the required fees pursuant to subsection 7 of NRS 78.785.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid, and the revocation of the charter occurred only by reason of failure to pay the fees and penalties.

4. If a corporate charter has been revoked pursuant to the provisions of this chapter and has remained revoked for a period of 5 consecutive years, the charter must not be reinstated.

5. Except as otherwise provided in NRS 78.185, a reinstatement pursuant to this section relates back to the date on which the corporation forfeited its right to transact business under the provisions of this chapter and reinstates the corporation s right to transact business as if such right had at all times remained in full force and effect.

[6:180:1925; A 1927, 42; NCL 1809] (NRS A 1959, 60; 1973, 1027; 1975, 477; 1977, 402; 1985, 234, 1871; 1991, 1220; 1993, 953; 1995, 1114; 1997, 2808; 2001, 1360, 3173, 3199; 2003, 20th Special Session, 33; 2007, 1316, 2416, 2645; 2013, 841)



NRS 78.185 - Defaulting corporations: Reinstatement under old or new name; regulations.

1. Except as otherwise provided in subsection 2, if a corporation applies to reinstate or revive its charter but its name has been legally reserved or acquired by another artificial person formed, organized, registered or qualified pursuant to the provisions of this title whose name is on file with the Office of the Secretary of State or reserved in the Office of the Secretary of State pursuant to the provisions of this title, the corporation shall in its application for reinstatement submit in writing to the Secretary of State some other name under which it desires its corporate existence to be reinstated or revived. If that name is distinguishable from all other names reserved or otherwise on file, the Secretary of State shall reinstate the corporation under that new name. Upon the issuance of a certificate of reinstatement or revival under that new name, the articles of incorporation of the applying corporation shall be deemed to reflect the new name without the corporation having to comply with the provisions of NRS 78.385, 78.390 or 78.403.

2. If the applying corporation submits the written, acknowledged consent of the artificial person having a name, or the person who has reserved a name, which is not distinguishable from the old name of the applying corporation or a new name it has submitted, it may be reinstated or revived under that name.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination of these.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

[7:180:1925; NCL 1810] (NRS A 1961, 94; 1987, 1057; 1991, 1221; 1993, 953; 1997, 2809; 1999, 1582; 2003, 3086; 2003, 20th Special Session, 33; 2007, 1317, 2417)



NRS 78.191 - Distribution defined.

As used in NRS 78.191 to 78.307, inclusive, unless the context otherwise requires, the word distribution means a direct or indirect transfer of money or other property other than its own shares or the incurrence of indebtedness by a corporation to or for the benefit of its stockholders with respect to any of its shares. A distribution may be in the form of a declaration or payment of a dividend, a purchase, redemption or other acquisition of shares, a distribution of indebtedness, or otherwise.

(Added to NRS by 1991, 1185)



NRS 78.195 - Issuance of more than one class or series of stock; rights of stockholders.

1. If a corporation desires to have more than one class or series of stock, the articles of incorporation must prescribe, or vest authority in the board of directors to prescribe, the classes, series and the number of each class or series of stock and the voting powers, designations, preferences, limitations, restrictions and relative rights of each class or series of stock. If more than one class or series of stock is authorized, the articles of incorporation or the resolution of the board of directors passed pursuant to a provision of the articles must prescribe a distinguishing designation for each class and series. The voting powers, designations, preferences, limitations, restrictions, relative rights and distinguishing designation of each class or series of stock must be described in the articles of incorporation or the resolution of the board of directors before the issuance of shares of that class or series.

2. All shares of a series must have voting powers, designations, preferences, limitations, restrictions and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.

3. Unless otherwise provided in the articles of incorporation, no stock issued as fully paid up may ever be assessed and the articles of incorporation must not be amended in this particular.

4. Any rate, condition or time for payment of distributions on any class or series of stock may be made dependent upon any fact or event which may be ascertained outside the articles of incorporation or the resolution providing for the distributions adopted by the board of directors if the manner in which a fact or event may operate upon the rate, condition or time of payment for the distributions is stated in the articles of incorporation or the resolution. As used in this subsection, fact or event includes, without limitation, the existence of a fact or occurrence of an event, including, without limitation, a determination or action by a person, the corporation itself or any government, governmental agency or political subdivision of a government.

5. The provisions of this section do not restrict the directors of a corporation from taking action to protect the interests of the corporation and its stockholders, including, but not limited to, adopting or signing plans, arrangements or instruments that grant or deny rights, privileges, power or authority to a holder or holders of a specified number of shares or percentage of share ownership or voting power.

[11:177:1925; A 1929, 413; 1941, 374; 1931 NCL 1610] (NRS A 1961, 195; 1985, 1787; 1987, 577; 1989, 873; 1991, 1221; 1993, 954; 1995, 2097; 1999, 1582; 2001, 1361, 3199; 2003, 3086; 2009, 1675)



NRS 78.1955 - Establishment of matters regarding class or series of stock by resolution of board of directors.

1. If the voting powers, designations, preferences, limitations, restrictions and relative rights of any class or series of stock have been established by a resolution of the board of directors pursuant to a provision in the articles of incorporation, a certificate of designation setting forth the resolution and stating the number of shares for each designation must be signed by an officer of the corporation and filed with the Secretary of State. A certificate of designation signed and filed pursuant to this section must become effective before the issuance of any shares of the class or series.

2. Unless otherwise provided in the articles of incorporation or the certificate of designation being amended, if no shares of a class or series of stock established by a resolution of the board of directors have been issued, the designation of the class or series, the number of the class or series and the voting powers, designations, preferences, limitations, restrictions and relative rights of the class or series may be amended by a resolution of the board of directors pursuant to a certificate of amendment filed in the manner provided in subsection 4.

3. Unless otherwise provided in the articles of incorporation or the certificate of designation, if shares of a class or series of stock established by a resolution of the board of directors have been issued, the designation of the class or series, the number of the class or series and the voting powers, designations, preferences, limitations, restrictions and relative rights of the class or series may be amended by a resolution of the board of directors only if the amendment is approved as provided in this subsection. Unless otherwise provided in the articles of incorporation or the certificate of designation, the proposed amendment adopted by the board of directors must be approved by the vote of stockholders holding shares in the corporation entitling them to exercise a majority of the voting power, or such greater proportion of the voting power as may be required by the articles of incorporation or the certificate of designation, of:

(a) The class or series of stock being amended; and

(b) Each class and each series of stock which, before amendment, is senior to the class or series being amended as to the payment of distributions upon dissolution of the corporation, regardless of any limitations or restrictions on the voting power of that class or series.

4. A certificate of amendment to a certificate of designation must be signed by an officer of the corporation and filed with the Secretary of State and must:

(a) Set forth the original designation and the new designation, if the designation of the class or series is being amended;

(b) State that no shares of the class or series have been issued or state that the approval of the stockholders required pursuant to subsection 3 has been obtained; and

(c) Set forth the amendment to the class or series or set forth the designation of the class or series, the number of the class or series and the voting powers, designations, preferences, limitations, restrictions and relative rights of the class or series, as amended.

5. A certificate filed pursuant to subsection 1 or 4 is effective at the time of the filing of the certificate with the Secretary of State or upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate is filed. If a certificate filed pursuant to subsection 1 or 4 specifies a later effective date but does not specify an effective time, the certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

6. If shares of a class or series of stock established by a certificate of designation are not outstanding, the corporation may file a certificate which states that no shares of the class or series are outstanding and which contains the resolution of the board of directors authorizing the withdrawal of the certificate of designation establishing the class or series of stock. The certificate must identify the date and certificate of designation being withdrawn and must be signed by an officer of the corporation and filed with the Secretary of State. Upon filing the certificate and payment of the fee required pursuant to NRS 78.765, all matters contained in the certificate of designation regarding the class or series of stock are eliminated from the articles of incorporation.

7. NRS 78.380, 78.385 and 78.390 do not apply to certificates of amendment filed pursuant to this section.

(Added to NRS by 1995, 2092; A 2001, 1362, 3199; 2005, 2177, 2250; 2011, 2771)



NRS 78.196 - Required and authorized classes or series of stock; shares called for redemption.

1. Each corporation must have:

(a) One or more classes or series of shares that together have unlimited voting rights; and

(b) One or more classes or series of shares that together are entitled to receive the net assets of the corporation upon dissolution.

If the articles of incorporation provide for only one class of stock, that class of stock has unlimited voting rights and is entitled to receive the net assets of the corporation upon dissolution.

2. The articles of incorporation, or a resolution of the board of directors pursuant thereto, may authorize one or more classes or series of stock that:

(a) Have special, conditional or limited voting powers, or no right to vote, except to the extent otherwise provided by this title;

(b) Are redeemable or convertible:

(1) At the option of the corporation, the stockholders or another person, or upon the occurrence of a designated event;

(2) For cash, indebtedness, securities or other property; or

(3) In a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

(c) Entitle the stockholders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative or partially cumulative;

(d) Have preference over any other class or series of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation;

(e) Have par value; or

(f) Have powers, designations, preferences, limitations, restrictions and relative rights dependent upon any fact or event which may be ascertained outside of the articles of incorporation or the resolution if the manner in which the fact or event may operate on such class or series of stock is stated in the articles of incorporation or the resolution. As used in this paragraph, fact or event includes, without limitation, the existence of a fact or occurrence of an event, including, without limitation, a determination or action by a person, the corporation itself or any government, governmental agency or political subdivision of a government.

3. Unless otherwise provided in the articles of incorporation or in a resolution of the board of directors establishing a class or series of stock, shares which are subject to redemption and which have been called for redemption are not deemed to be outstanding shares for purposes of voting or determining the total number of shares entitled to vote on a matter on and after the date on which:

(a) Written notice of redemption has been sent to the holders of such shares; and

(b) A sum sufficient to redeem the shares has been irrevocably deposited or set aside to pay the redemption price to the holders of the shares upon surrender of any certificates.

4. The description of voting powers, designations, preferences, limitations, restrictions and relative rights of the classes or series of shares contained in this section is not exclusive.

(Added to NRS by 1991, 1185; A 1999, 1583; 2001, 1363, 3199; 2003, 3087)



NRS 78.197 - Rights of persons holding obligations of corporation.

A corporation may provide in its articles of incorporation that the holder of a bond, debenture or other obligation of the corporation may have any of the rights of a stockholder in the corporation.

(Added to NRS by 1987, 574; A 1993, 955)



NRS 78.200 - Rights or options to purchase stock.

1. A corporation may create and issue rights or options entitling the holders thereof to purchase from the corporation any shares of its stock of any class or classes to be evidenced by or in such instrument or instruments as are approved by the board of directors.

2. The terms upon which, the time or times, which may be limited or unlimited in duration, at or within which, and the price or prices, including a formula by which such price or prices may be determined, at which any such shares may be purchased from the corporation upon the exercise of any such right or option may be fixed and stated in the articles of incorporation or in a resolution or resolutions adopted by the board of directors providing for the creation and issue of the rights or options, and, in every case, set forth or incorporated by reference in the instrument or instruments evidencing the rights or options. The judgment of the board of directors as to the consideration for such rights or options issued is conclusive in the absence of actual fraud in the transaction.

3. The board of directors may authorize one or more officers of the corporation to:

(a) Designate the persons to be recipients of rights or options created by the corporation; and

(b) Determine the number of rights or options to be received by the persons designated pursuant to paragraph (a).

4. The authorization pursuant to subsection 3 must specify the maximum number of rights or options the officer or officers may award. The board of directors may not authorize an officer to designate himself or herself as a recipient of the rights or options.

[11(a):177:1925; added 1949, 158; 1943 NCL 1610.01] (NRS A 1991, 1223; 1993, 955; 2003, 3088)



NRS 78.205 - Fractions of shares: Issuance; alternatives to issuance.

1. A corporation is not obligated to but may sign and deliver a certificate for or including a fraction of a share.

2. In lieu of signing and delivering a certificate for a fraction of a share, a corporation may:

(a) Pay to any person otherwise entitled to become a holder of a fraction of a share an amount in cash based on a per share value, and that value or the method of determining that value must be specified in the articles, plan of reorganization, plan of merger or exchange, resolution of the board of directors, or other instrument pursuant to which the fractional share would otherwise be issued;

(b) Issue such additional fraction of a share as is necessary to increase the fractional share to a full share; or

(c) Sign and deliver registered or bearer scrip over the manual or facsimile signature of an officer of the corporation or of its agent for that purpose, exchangeable as provided on the scrip for full share certificates, but the scrip does not entitle the holder to any rights as a stockholder except as provided on the scrip. The scrip may provide that it becomes void unless the rights of the holders are exercised within a specified period and may contain any other provisions or conditions that the corporation deems advisable. Whenever any scrip ceases to be exchangeable for full share certificates, the shares that would otherwise have been issuable as provided on the scrip are deemed to be treasury shares unless the scrip contains other provisions for their disposition.

3. Any proposed corporate action that would result in only money being paid or scrip being issued to stockholders who:

(a) Before the proposed corporate action becomes effective, hold 1 percent or more of the outstanding shares of the affected class or series; and

(b) Would otherwise be entitled to receive a fraction of a share in exchange for the cancellation of all their outstanding shares,

is subject to the provisions of NRS 92A.300 to 92A.500, inclusive. If the proposed corporate action is subject to those provisions, any stockholder who is obligated to accept money or scrip rather than receive a fraction of a share resulting from the action taken pursuant to this section may dissent in accordance with those provisions and obtain payment of the fair value of the fraction of a share to which the stockholder would otherwise be entitled.

[11(b):177:1925; added 1953, 180] (NRS A 1979, 1160; 1993, 956; 2001, 1364, 3199; 2003, 3089; 2005, 2178; 2009, 1675)



NRS 78.2055 - Decrease in number of issued and outstanding shares of class or series: Resolution by board of directors; approval by stockholders; rights of stockholders.

1. Unless otherwise provided in the articles of incorporation, a corporation that desires to decrease the number of issued and outstanding shares of a class or series held by each stockholder of record at the effective date and time of the change without correspondingly decreasing the number of authorized shares of the same class or series may do so if:

(a) The board of directors adopts a resolution setting forth the proposal to decrease the number of issued and outstanding shares of a class or series; and

(b) The proposal is approved by the vote of stockholders holding a majority of the voting power of the affected class or series, or such greater proportion as may be provided in the articles of incorporation, regardless of limitations or restrictions on the voting power of the affected class or series.

2. If the proposal required by subsection 1 is approved by the stockholders entitled to vote, the corporation may reissue its stock in accordance with the proposal after the effective date and time of the change.

3. Except as otherwise provided in this subsection, if a proposed decrease in the number of issued and outstanding shares of any class or series would adversely alter or change any preference, or any relative or other right given to any other class or series of outstanding shares, then the decrease must be approved by the vote, in addition to any vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series whose preference or rights are adversely affected by the decrease, or such greater proportion as may be provided in the articles of incorporation, regardless of limitations or restrictions on the voting power of the adversely affected class or series. The decrease does not have to be approved by the vote of the holders of shares representing a majority of the voting power of each class or series whose preference or rights are adversely affected by the decrease if the articles of incorporation specifically deny the right to vote on such a decrease.

4. Any proposal to decrease the number of issued and outstanding shares of any class or series, if any, that includes provisions pursuant to which only money will be paid or scrip will be issued to stockholders who:

(a) Before the decrease in the number of shares becomes effective, hold 1 percent or more of the outstanding shares of the affected class or series; and

(b) Would otherwise be entitled to receive a fraction of a share in exchange for the cancellation of all their outstanding shares,

is subject to the provisions of NRS 92A.300 to 92A.500, inclusive. If the proposal is subject to those provisions, any stockholder who is obligated to accept money or scrip rather than receive a fraction of a share resulting from the action taken pursuant to this section may dissent in accordance with those provisions and obtain payment of the fair value of the fraction of a share to which the stockholder would otherwise be entitled.

(Added to NRS by 2001, 1357; A 2001, 3199; 2003, 3089; 2009, 1676)



NRS 78.207 - Change in number of authorized shares of class or series: Resolution by board of directors; approval by stockholders; rights of stockholders.

1. Unless otherwise provided in the articles of incorporation, a corporation that desires to change the number of shares of a class or series, if any, of its authorized stock by increasing or decreasing the number of authorized shares of the class or series and correspondingly increasing or decreasing the number of issued and outstanding shares of the same class or series held by each stockholder of record at the effective date and time of the change, may, except as otherwise provided in subsections 2 and 3, do so by a resolution adopted by the board of directors, without obtaining the approval of the stockholders. The resolution may also provide for a change of the par value, if any, of the same class or series of the shares increased or decreased. After the effective date and time of the change, the corporation may issue its stock in accordance therewith.

2. A proposal to increase or decrease the number of authorized shares of any class or series, if any, that includes provisions pursuant to which only money will be paid or scrip will be issued to stockholders who:

(a) Before the increase or decrease in the number of shares becomes effective, in the aggregate hold 10 percent or more of the outstanding shares of the affected class or series; and

(b) Would otherwise be entitled to receive a fraction of a share in exchange for the cancellation of all their outstanding shares,

must be approved by the vote of stockholders holding a majority of the voting power of the affected class or series, or such greater proportion as may be provided in the articles of incorporation, regardless of limitations or restrictions on the voting power thereof.

3. Except as otherwise provided in this subsection, if a proposed increase or decrease in the number of authorized shares of any class or series would adversely alter or change any preference or any relative or other right given to any other class or series of outstanding shares, then the increase or decrease must be approved by the vote, in addition to any vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series whose preference or rights are adversely affected by the increase or decrease, regardless of limitations or restrictions on the voting power thereof. The increase or decrease does not have to be approved by the vote of the holders of shares representing a majority of the voting power in each class or series whose preference or rights are adversely affected by the increase or decrease if the articles of incorporation specifically deny the right to vote on such an increase or decrease.

4. Any proposal to increase or decrease the number of authorized shares of any class or series, if any, that includes provisions pursuant to which only money will be paid or scrip will be issued to stockholders who:

(a) Before the increase or decrease in the number of shares becomes effective, hold 1 percent or more of the outstanding shares of the affected class or series; and

(b) Would otherwise be entitled to receive a fraction of a share in exchange for the cancellation of all of their outstanding shares,

is subject to the provisions of NRS 92A.300 to 92A.500, inclusive. If the proposal is subject to those provisions, any stockholder who is obligated to accept money or scrip rather than receive a fraction of a share resulting from the action taken pursuant to this section may dissent in accordance with those provisions and obtain payment of the fair value of the fraction of a share to which the stockholder would otherwise be entitled.

[Part 6:177:1925; A 1951, 28] (NRS A 1959, 688; 1991, 1224; 1993, 956; 1995, 2098; 1997, 699; 2001, 1364, 3199; 2003, 3090; 2009, 1677)



NRS 78.209 - Change in number of authorized shares of class or series: Filing and effectiveness of certificate of change; amendment of articles of incorporation.

1. A change pursuant to NRS 78.207 is not effective until after the filing in the Office of the Secretary of State of a certificate, signed by an officer of the corporation, setting forth:

(a) The number of authorized shares and the par value, if any, of each affected class or, if applicable, each affected series of shares before the change;

(b) The number of authorized shares and the par value, if any, of each affected class or, if applicable, each affected series of shares after the change;

(c) The number of shares of each affected class or, if applicable, each affected series to be issued after the change in exchange for each issued share of the same class or series;

(d) The provisions, if any, for the issuance of fractional shares, or for the payment of money or the issuance of scrip to stockholders otherwise entitled to a fraction of a share and the percentage of outstanding shares affected thereby; and

(e) That any required approval of the stockholders has been obtained.

The provisions in the articles of incorporation of the corporation regarding the authorized number and par value, if any, of the changed class or, if applicable, the changed series of shares shall be deemed amended as provided in the certificate at the effective date and time of the change.

2. Unless an increase or decrease of the number of authorized shares pursuant to NRS 78.207 is accomplished by an action that otherwise requires an amendment to the articles of incorporation of the corporation, such an amendment is not required by that section.

3. A certificate filed pursuant to subsection 1 is effective at the time of the filing of the certificate with the Secretary of State or upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate is filed. If a certificate filed pursuant to subsection 1 specifies a later effective date but does not specify an effective time, the certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

4. If a certificate filed pursuant to subsection 1 specifies a later effective date, the board of directors may terminate the effectiveness of the certificate by resolution. A certificate of termination must:

(a) Be filed with the Secretary of State before the effective date specified in the certificate filed pursuant to subsection 1;

(b) Identify the certificate being terminated;

(c) State that the effectiveness of the certificate has been terminated;

(d) Be signed by an officer of the corporation; and

(e) Be accompanied by the fee required pursuant to NRS 78.765.

(Added to NRS by 1997, 694; A 2001, 1365, 3199; 2005, 2179; 2011, 2773)



NRS 78.211 - Consideration for shares: Authority of board of directors; effect of receipt; corporate action pending receipt in future.

1. The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including, but not limited to, cash, promissory notes, services performed, contracts for services to be performed or other securities of the corporation. The judgment of the board of directors as to the consideration received for the shares issued is conclusive in the absence of actual fraud in the transaction.

2. When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid.

3. The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make any other arrangements to restrict the transfer of the shares. The corporation may credit distributions made for the shares against their purchase price, until the services are performed, the benefits are received or the promissory note is paid. If the services are not performed, the benefits are not received or the promissory note is not paid, the shares escrowed or restricted and the distributions credited may be cancelled in whole or in part.

4. For the purposes of this section, benefit to the corporation includes, without limitation, the authorization of the issuance of shares to up to 100 persons without consideration for the sole purpose of qualifying the corporation as a real estate investment trust pursuant to 26 U.S.C. 856 et seq., as amended, or any successor provision, and any regulations adopted pursuant thereto.

(Added to NRS by 1991, 1186; A 1993, 958; 2001, 1366, 3199; 2005, 2179)



NRS 78.215 - Issuance of shares for consideration or as share dividend.

1. A corporation may issue and dispose of its authorized shares for such consideration as may be prescribed in the articles of incorporation or, if no consideration is so prescribed, then for such consideration as may be fixed by the board of directors.

2. If a consideration is prescribed for shares without par value, that consideration must not be used to determine the fees required for filing articles of incorporation pursuant to NRS 78.760.

3. Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation s stockholders or to the stockholders of one or more classes or series. An issuance of shares under this subsection is a share dividend.

4. Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless:

(a) The articles of incorporation so authorize;

(b) A majority of the votes entitled to be cast by the class or series to be issued approve the issue; or

(c) There are no outstanding shares of the class or series to be issued.

5. If the board of directors does not fix the record date for determining stockholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.

[13:177:1925; NCL 1612] (NRS A 1975, 478; 1991, 1225; 1993, 958)



NRS 78.220 - Subscriptions for corporate shares: Payment; default; irrevocability.

1. Subscriptions to the shares of a corporation, whether made before or after its organization, must be paid in full at such time or in such installments at such times as determined by the board of directors. Any call made by the board of directors for payment on subscriptions must be uniform as to all shares of the same class or series.

2. If default is made in the payment of any installment or call, the corporation may proceed to collect the amount due in the same manner as any debt due the corporation. In addition, the corporation may sell a sufficient number of the subscriber s shares at public auction to pay for the installment or call and any incidental charges incurred as a result of the sale. No penalty causing a forfeiture of a subscription, of stock for which a subscription has been signed, or of amounts paid thereon, may be declared against any subscriber unless the amount due remains unpaid for 30 days after written demand. Such written demand shall be deemed made when it is mailed by registered or certified mail, return receipt requested, to the subscriber s last known address. If any of the subscriber s shares are sold at public auction, any excess of the proceeds over the total of the amount due plus any incidental charges of the sale must be paid to the subscriber or the subscriber s legal representative. If an action is brought to recover the amount due on a subscription or call, any judgment in favor of the corporation must be reduced by the amount of the net proceeds of any sale by the corporation of the subscriber s stock.

3. All stock subject to a delinquent installment or call and all amounts previously paid by a delinquent subscriber for the stock must be forfeited to the corporation if an amount due from a subscriber remains unpaid, the corporation has complied with the requirements of subsection 2 and:

(a) A bidder does not purchase the subscriber s shares at public auction; or

(b) The corporation does not collect the defaulted amount by an action at law.

4. If a receiver of a corporation has been appointed, all unpaid subscriptions must be paid at such times and in such installments as the receiver or the court may direct, subject, however, to the provisions of the subscription contract.

5. A subscription for shares of a corporation to be organized is irrevocable for 6 months unless otherwise provided by the subscription agreement or unless all of the subscribers consent to the revocation of the subscription.

[14:177:1925; NCL 1613] (NRS A 1977, 651; 2001, 1367, 3199; 2003, 3091)



NRS 78.225 - Stockholder s liability: No individual liability except for payment for which shares were authorized to be issued or which was specified in subscription agreement.

Unless otherwise provided in the articles of incorporation, no stockholder of any corporation formed under the laws of this State is individually liable for the debts or liabilities of the corporation. A purchaser of shares of stock from the corporation is not liable to the corporation or its creditors with respect to the shares, except to pay the consideration for which the shares were authorized to be issued or which was specified in the written subscription agreement.

[15:177:1925; A 1929, 413; NCL 1614] (NRS A 1991, 1225)

Nev. Art. 8, 3NRS 78.225 NRS 78.230 Liability of holder of stock as collateral security; liability of executors, administrators, guardians and trustees.

1. No person holding shares in any corporation as collateral security shall be personally liable as a stockholder.

2. No executor, administrator, guardian or trustee, unless he or she, without authorization, shall have voluntarily invested the trust funds in such shares, shall be personally liable as a stockholder, but the estate and funds in the hands of such executor, administrator, guardian or trustee shall be liable.

[16:177:1925; NCL 1615]



NRS 78.235 - Stock certificates: Validation; facsimile signatures; uncertificated shares and informational statements; replacement.

1. Except as otherwise provided in subsection 4, every stockholder is entitled to have a certificate, signed by officers or agents designated by the corporation for the purpose, certifying the number of shares in the corporation owned by the stockholder. A corporation has no power to issue a certificate in bearer form, and any such certificate that is issued is void and of no force or effect.

2. Whenever any certificate is countersigned or otherwise authenticated by a transfer agent or transfer clerk, and by a registrar, then a facsimile of the signatures of the officers or agents, the transfer agent or transfer clerk or the registrar of the corporation may be printed or lithographed upon the certificate in lieu of the actual signatures. If a corporation uses facsimile signatures of its officers and agents on its stock certificates, it cannot act as registrar of its own stock, but its transfer agent and registrar may be identical if the institution acting in those dual capacities countersigns or otherwise authenticates any stock certificates in both capacities.

3. If any officer or officers who have signed, or whose facsimile signature or signatures have been used on, any certificate or certificates for stock cease to be an officer or officers of the corporation, whether because of death, resignation or other reason, before the certificate or certificates have been delivered by the corporation, the certificate or certificates may nevertheless be adopted by the corporation and be issued and delivered as though the person or persons who signed the certificate or certificates, or whose facsimile signature or signatures have been used thereon, had not ceased to be an officer or officers of the corporation.

4. Unless otherwise provided in the articles of incorporation or bylaws, the board of directors may authorize the issuance of uncertificated shares of some or all of the shares of any or all of its classes or series. The issuance of uncertificated shares has no effect on existing certificates for shares until surrendered to the corporation, or on the respective rights and obligations of the stockholders. Unless otherwise provided by a specific statute, the rights and obligations of stockholders are identical whether or not their shares of stock are represented by certificates.

5. Within a reasonable time after the issuance or transfer of shares without certificates, the corporation shall send the stockholder a written statement containing the information required on the certificates pursuant to subsection 1. At least annually thereafter, the corporation shall provide to its stockholders of record, a written statement confirming the information contained in the informational statement previously sent pursuant to this subsection.

6. Unless otherwise provided in the articles of incorporation or bylaws, a corporation may issue a new certificate of stock or, if authorized by the board of directors pursuant to subsection 4, uncertificated shares in place of a certificate previously issued by it and alleged to have been lost, stolen or destroyed. A corporation may require an owner or legal representative of an owner of a lost, stolen or destroyed certificate to give the corporation a bond or other security sufficient to indemnify it against any claim that may be made against it for the alleged loss, theft or destruction of a certificate, or the issuance of a new certificate or uncertificated shares.

[Part 18:177:1925; A 1929, 413; 1937, 8; 1931 NCL 1617] (NRS A 1965, 1012; 1987, 579; 1991, 1226; 1993, 959; 2001, 1367, 3199; 2007, 2417)



NRS 78.240 - Shares of stock are personal property; transfers.

The shares of stock in every corporation shall be personal property and shall be transferable on the books of the corporation, in such manner and under such regulations as may be provided in the bylaws, and as provided in chapter 104 of NRS.

[Part 18:177:1925; A 1929, 413; 1937, 8; 1931 NCL 1617] (NRS A 1965, 917)



NRS 78.242 - Restrictions on transfer of stock and on amount of stock owned by person or group of persons.

1. Subject to the limitation imposed by NRS 104.8204, a written restriction on the transfer or registration of transfer of the stock of a corporation, if permitted by this section, may be enforced against the holder of the restricted stock or any successor or transferee of the holder, including an executor, administrator, trustee, guardian or other fiduciary entrusted with like responsibility for the person or estate of the holder.

2. A restriction on the transfer or registration of transfer of the stock of a corporation, or on the amount of a corporation s stock that may be owned by a person or group of persons, may be imposed by the articles of incorporation or by the bylaws or by an agreement among any number of stockholders or between or among one or more stockholders and the corporation. No restriction so imposed is binding upon any stockholder with respect to the shares of stock owned by such stockholder at the time the restriction is adopted, regardless of any later effective time of such restriction, unless such stockholder is a party to the agreement or voted in favor of the restriction.

3. A restriction on the transfer or the registration of transfer of shares is valid and enforceable against the transferee of the stockholder if the restriction is not prohibited by other law and its existence is noted conspicuously on the front or back of the stock certificate or is contained in the statement of information required by NRS 78.235. Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.

4. A restriction on the transfer or registration of transfer of the stock of a corporation or on the amount of such stock that may be owned by any person or group of persons is permitted, without limitation by this enumeration, if it:

(a) Obligates the stockholder first to offer to the corporation or to any other stockholder or stockholders of the corporation or to any other person or persons or to any combination of the foregoing a prior opportunity, to be exercised within a reasonable time, to acquire the stock;

(b) Obligates the corporation or any stockholder of the corporation or any other person or any combination of the foregoing to purchase stock which is the subject of an agreement respecting the purchase and sale of the stock;

(c) Requires the corporation or any stockholder or stockholders to:

(1) Consent to any proposed transfer of the stock;

(2) Approve the proposed transferee of stock; or

(3) Approve the amount of stock of the corporation proposed to be acquired by any person or group of persons;

(d) Prohibits or restricts the transfer of the stock to, or the ownership of stock by, designated persons or classes of persons, and such designation is not manifestly unreasonable; or

(e) Prohibits or restricts the transfer or registration of transfer of the stock or the amount of stock of a corporation that may be owned by a person or group of persons, for any of the following purposes:

(1) To maintain the corporation s status when it is dependent on the number or identity of its stockholders, including, without limitation, the corporation s status as an electing small business corporation under subchapter S of chapter 1 of subtitle A of the United States Internal Revenue Code, 26 U.S.C. 1371 et seq., as amended, or any successor provision;

(2) To maintain or preserve the corporation s status or exemptions under federal or state laws governing taxes or securities, including, without limitation, the qualification of the corporation as a real estate investment trust pursuant to 26 U.S.C. 856 et seq., as amended, or any successor provision, and any regulations adopted pursuant thereto;

(3) To maintain or preserve any other local, state, federal or foreign tax advantage to, or attribute of, the corporation or its stockholders, including, without limitation, net operating losses;

(4) To maintain any statutory or regulatory advantage or to comply with any statutory or regulatory requirements under applicable local, state, federal or foreign law; or

(5) For any other reasonable purpose.

5. For the purposes of this section, stock includes a security convertible into or carrying an option or other right to subscribe for or to acquire stock.

(Added to NRS by 1969, 112; A 1991, 1226; 2005, 2180; 2011, 2774)



NRS 78.245 - Corporate stocks, bonds and securities not taxed when owned by nonresidents or foreign corporations.

No stocks, bonds or other securities issued by any corporation organized under this chapter, nor the income or profits therefrom, nor the transfer thereof by assignment, descent, testamentary disposition or otherwise, shall be taxed by this State when such stocks, bonds or other securities shall be owned by nonresidents of this State or by foreign corporations.

[87:177:1925; A 1929, 413; NCL 1686]



NRS 78.250 - Cancellation of outstanding certificates or change in informational statements: Issuance of new certificates or statements; order for surrender of certificates; penalties for failure to comply.

1. When the articles of incorporation are amended in any way affecting the statements contained in certificates for outstanding shares or informational statements sent pursuant to NRS 78.235, or it becomes desirable for any reason, in the discretion of the board of directors, to cancel any outstanding certificate for shares and issue a new certificate therefor conforming to the rights of the holder, the board of directors may send additional informational statements as provided in NRS 78.235 and order any holders of outstanding certificates for shares to surrender and exchange them for new certificates within a reasonable time to be fixed by the board of directors.

2. Such an order may provide that the holder of any certificate so ordered to be surrendered is not entitled to vote or to receive distributions or exercise any of the other rights of stockholders of record until the holder of the certificate has complied with the order, but the order operates to suspend such rights only after notice and until compliance.

3. The duty to surrender any outstanding certificates may also be enforced by action at law.

[18a:177:1925; added 1937, 8; 1931 NCL 1617.01] (NRS A 1987, 580; 1993, 960)



NRS 78.257 - Right of stockholders to inspect, copy and audit financial records; exceptions; civil and criminal liability; penalty.

1. Any person who has been a stockholder of record of any corporation and owns not less than 15 percent of all of the issued and outstanding shares of the stock of such corporation or has been authorized in writing by the holders of at least 15 percent of all its issued and outstanding shares, upon at least 5 days written demand, is entitled to inspect in person or by agent or attorney, during normal business hours, the books of account and all financial records of the corporation, to make copies of records, and to conduct an audit of such records. Holders of voting trust certificates representing 15 percent of the issued and outstanding shares of the corporation are regarded as stockholders for the purpose of this subsection. The right of stockholders to inspect the corporate records may not be limited in the articles or bylaws of any corporation.

2. All costs for making copies of records or conducting an audit must be borne by the person exercising the rights set forth in subsection 1.

3. The rights authorized by subsection 1 may be denied to any stockholder upon the stockholder s refusal to furnish the corporation an affidavit that such inspection, copies or audit is not desired for any purpose not related to his or her interest in the corporation as a stockholder. Any stockholder or other person, exercising rights set forth in subsection 1, who uses or attempts to use information, records or other data obtained from the corporation, for any purpose not related to the stockholder s interest in the corporation as a stockholder, is guilty of a gross misdemeanor.

4. If any officer or agent of any corporation keeping records in this State willfully neglects or refuses to permit an inspection of the books of account and financial records upon demand by a person entitled to inspect them, or refuses to permit an audit to be conducted, as provided in subsection 1, the corporation shall forfeit to the State the sum of $100 for every day of such neglect or refusal, and the corporation, officer or agent thereof is jointly and severally liable to the person injured for all damages resulting to the person.

5. A stockholder who brings an action or proceeding to enforce any right set forth in this section or to recover damages resulting from its denial:

(a) Is entitled to costs and reasonable attorney s fees, if the stockholder prevails; or

(b) Is liable for such costs and fees, if the stockholder does not prevail,

in the action or proceeding.

6. Except as otherwise provided in this subsection, the provisions of this section do not apply to any corporation that furnishes to its stockholders a detailed, annual financial statement or any corporation that has filed during the preceding 12 months all reports required to be filed pursuant to section 13 or section 15(d) of the Securities Exchange Act of 1934. A person who owns, or is authorized in writing by the owners of, at least 15 percent of the issued and outstanding shares of the stock of a corporation that has elected to be governed by subchapter S of the Internal Revenue Code and whose shares are not listed or traded on any recognized stock exchange is entitled to inspect the books of the corporation pursuant to subsection 1 and has the rights, duties and liabilities provided in subsections 2 to 5, inclusive.

(Added to NRS by 1971, 863; A 1977, 659; 1997, 3092; 2001, 1368, 3199; 2003, 3092)



NRS 78.265 - Preemptive rights of stockholders in corporations organized before October 1, 1991.

1. The provisions of this section apply to corporations organized in this State before October 1, 1991.

2. Except to the extent limited or denied by this section or the articles of incorporation, shareholders have a preemptive right to acquire unissued shares, treasury shares or securities convertible into such shares.

3. Unless otherwise provided in the articles of incorporation:

(a) A preemptive right does not exist:

(1) To acquire any shares issued to directors, officers or employees pursuant to approval by the affirmative vote of the holders of a majority of the shares entitled to vote or when authorized by a plan approved by such a vote of shareholders;

(2) To acquire any shares sold for a consideration other than cash;

(3) To acquire any shares issued at the same time that the shareholder who claims a preemptive right acquired his or her shares;

(4) To acquire any shares issued as part of the same offering in which the shareholder who claims a preemptive right acquired his or her shares; or

(5) To acquire any shares, treasury shares or securities convertible into such shares, if the shares or the shares into which the convertible securities may be converted are upon issuance registered pursuant to section 12 of the Securities Exchange Act of 1934, 15 U.S.C. 781.

(b) Holders of shares of any class that is preferred or limited as to dividends or assets are not entitled to any preemptive right.

(c) Holders of common stock are not entitled to any preemptive right to shares of any class that is preferred or limited as to dividends or assets or to any obligations, unless convertible into shares of common stock or carrying a right to subscribe to or acquire shares of common stock.

(d) Holders of common stock without voting power have no preemptive right to shares of common stock with voting power.

(e) The preemptive right is only an opportunity to acquire shares or other securities upon such terms as the board of directors fixes for the purpose of providing a fair and reasonable opportunity for the exercise of such right.

[23:177:1925; NCL 1622] (NRS A 1977, 909; 1987, 581; 1991, 1227)



NRS 78.267 - Preemptive rights of stockholders in corporations organized on or after October 1, 1991.

1. The provisions of this section apply to corporations organized in this State on or after October 1, 1991.

2. The stockholders of a corporation do not have a preemptive right to acquire the corporation s unissued shares except to the extent the articles of incorporation so provide.

3. A statement included in the articles of incorporation that the corporation elects to have preemptive rights or words of similar import have the following effects unless the articles of incorporation otherwise provide:

(a) The stockholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation s unissued shares upon the decision of the board of directors to issue them.

(b) A stockholder may waive a preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

(c) There is no preemptive right with respect to:

(1) Shares issued as compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates;

(2) Shares issued to satisfy rights of conversion or options created to provide compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates;

(3) Shares authorized in articles of incorporation which are issued within 6 months from the effective date of incorporation; or

(4) Shares sold otherwise than for money.

(d) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.

(e) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.

(f) Shares subject to preemptive rights that are not acquired by stockholders may be issued to any person for 1 year after being offered to stockholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the stockholders preemptive rights.

4. As used in this section, shares includes a security convertible into or carrying a right to subscribe for or acquire shares.

(Added to NRS by 1991, 1187)



NRS 78.275 - Assessments on stock: Levy and collection; sale after default in payment.

1. The directors may at such times and in such amount, as they may from time to time deem the interest of the corporation to require, levy and collect assessments upon the assessable stock of the corporation in the manner provided in this section.

2. Notice of each assessment must be given to the stockholders personally, or by publication once a week for at least 4 weeks, in some newspaper published in the county in which the principal office of the corporation is located or, if the principal office of the corporation is not located in this State, in the county in which the corporation s registered office is located, and in a newspaper published in the county wherein the property of the corporation is situated if in this State.

3. If, after the notice has been given, any stockholder defaults in the payment of the assessment upon the shares held by the stockholder, so many of those shares may be sold as will be necessary for the payment of the assessment upon all the shares held by the stockholder, together with all costs of advertising and expenses of sale. The sale of the shares must be made at the office of the corporation at public auction to the highest bidder, after a notice thereof published for 4 weeks as directed in this section, and a copy of the notice mailed to each delinquent stockholder if his or her address is known 4 weeks before the sale. At the sale the person who offers to pay the assessment so due, together with the expenses of advertising and sale, for the smallest number of shares, or portion of a share, as the case may be, shall be deemed the highest bidder.

[Part 74:177:1925; NCL 1673] (NRS A 1993, 960; 2007, 2646; 2009, 1678)



NRS 78.280 - Purchase by corporation of its own stock at assessment sale when no other available purchaser.

1. Every corporation in this State may, whenever at any assessment sale of the stock of the corporation no person will take the stock and pay the assessment, or amount unpaid and due thereon and costs, purchase such stock and hold the stock for the benefit of the corporation.

2. All purchases of its own stock by any corporation in this State which have been previously made at assessment sales whereat outside persons have failed to bid, and which purchases were for the amount of assessments due, and costs or otherwise, are valid, and vest the legal title to the stock in the corporation.

3. The stock so purchased is subject to the control of the remaining stockholders, who may dispose of the stock as they may deem fit.

4. Whenever any portion of the stock of any corporation is held by the corporation by purchase or otherwise, a majority of the remaining shares of stock in the corporation is a majority of the shares of the stock in the incorporated company, for all purposes of election or voting on any question before a stockholders meeting.

[Part 74:177:1925; NCL 1673] (NRS A 1993, 2764)



NRS 78.283 - Treasury shares: Definition; limitations; retirement and disposal.

1. As used in this section, treasury shares means shares of a corporation issued and thereafter acquired by the corporation or another entity, the majority of whose outstanding voting power to elect its general partner, directors, managers or members of the governing body is beneficially held, directly or indirectly, by the corporation, which have not been retired or restored to the status of unissued shares.

2. Treasury shares held by the corporation do not carry voting rights or participate in distributions, may not be counted as outstanding shares for any purpose and may not be counted as assets of the corporation for the purpose of computing the amount available for distributions.

3. Treasury shares held by another entity, the majority of whose outstanding voting power to elect its general partner, directors, managers or members of the governing body is beneficially held, directly or indirectly, by the corporation, do not carry voting rights and, unless otherwise determined by the board of directors of the corporation, do not participate in distributions, may not be counted as outstanding shares for any purpose and may not be counted as assets of the entity.

4. Unless the articles of incorporation provide otherwise, treasury shares may be retired and restored to the status of authorized and unissued shares without an amendment to the articles of incorporation or may be disposed of for such consideration as the board of directors may determine.

5. This section does not limit the right of a corporation to vote its shares held by it in a fiduciary capacity.

(Added to NRS by 1959, 682; A 1981, 1890; 1991, 1228; 1997, 701; 2005, 2181)



NRS 78.288 - Distributions to stockholders.

1. Except as otherwise provided in subsection 2 and the articles of incorporation, a board of directors may authorize and the corporation may make distributions to its stockholders, including distributions on shares that are partially paid.

2. No distribution may be made if, after giving it effect:

(a) The corporation would not be able to pay its debts as they become due in the usual course of business; or

(b) Except as otherwise specifically allowed by the articles of incorporation, the corporation s total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the corporation were to be dissolved at the time of distribution, to satisfy the preferential rights upon dissolution of stockholders whose preferential rights are superior to those receiving the distribution.

3. The board of directors may base a determination that a distribution is not prohibited pursuant to subsection 2 on:

(a) Financial statements prepared on the basis of accounting practices that are reasonable in the circumstances;

(b) A fair valuation, including, but not limited to, unrealized appreciation and depreciation; or

(c) Any other method that is reasonable in the circumstances.

4. The effect of a distribution pursuant to subsection 2 must be measured:

(a) In the case of a distribution by purchase, redemption or other acquisition of the corporation s shares, as of the earlier of:

(1) The date money or other property is transferred or debt incurred by the corporation; or

(2) The date upon which the stockholder ceases to be a stockholder with respect to the acquired shares.

(b) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed.

(c) In all other cases, as of:

(1) The date the distribution is authorized if the payment occurs within 120 days after the date of authorization; or

(2) The date the payment is made if it occurs more than 120 days after the date of authorization.

5. A corporation s indebtedness to a stockholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation s indebtedness to its general unsecured creditors except to the extent subordinated by agreement.

6. Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations pursuant to subsection 2 if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to stockholders could then be made pursuant to this section. If the indebtedness is issued as a distribution, each payment of principal or interest must be treated as a distribution, the effect of which must be measured on the date the payment is actually made.

(Added to NRS by 1991, 1187; A 2001, 1369, 3199)



NRS 78.300 - Liability of directors for unlawful distributions.

1. The directors of a corporation shall not make distributions to stockholders except as provided by this chapter.

2. Except as otherwise provided in subsection 3 and NRS 78.138, in case of any violation of the provisions of this section, the directors under whose administration the violation occurred are jointly and severally liable, at any time within 3 years after each violation, to the corporation, and, in the event of its dissolution or insolvency, to its creditors at the time of the violation, or any of them, to the lesser of the full amount of the distribution made or of any loss sustained by the corporation by reason of the distribution to stockholders.

3. The liability imposed pursuant to subsection 2 does not apply to a director who caused his or her dissent to be entered upon the minutes of the meeting of the directors at the time the action was taken or who was not present at the meeting and caused his or her dissent to be entered on learning of the action.

[75:177:1925; A 1931, 415; 1949, 158; 1943 NCL 1674] (NRS A 1987, 83; 1991, 1229; 2001, 3174)



NRS 78.307 - Investment company and open-end investment company defined; redemption of shares by open-end investment company.

1. As used in this section, unless the context requires otherwise:

(a) Investment company means any corporation, trust, association or fund which is engaged or proposes to engage in the business of investing, reinvesting, owning, holding or trading in securities, and whose assets are invested principally in cash or in securities of other issuers.

(b) Open-end investment company means any investment company which issues one or more series or classes of securities under the terms of which the holder of the security, upon presentation thereof to the issuer, is entitled to receive approximately his or her proportionate share of the current net assets of the issuer applicable to such series or class, or the cash equivalent thereof.

2. An open-end investment company may, from time to time, redeem its shares, in accordance with their terms, at approximately the proportionate share of the current net assets of the issuer applicable to such shares, or the cash equivalent thereof.

(Added to NRS by 1961, 174)



NRS 78.310 - Stockholders and directors meetings: Location; authority to call.

1. Meetings of stockholders and directors of any corporation organized pursuant to the provisions of this chapter may be held within or without this State, in the manner provided by the bylaws of the corporation. The articles of incorporation may designate any place or places where such stockholders or directors meetings may be held, but in the absence of any provision therefor in the articles of incorporation, then the meetings must be held within or without this State, as directed from time to time by the bylaws of the corporation.

2. Unless otherwise provided in the articles of incorporation or bylaws, the entire board of directors, any two directors or the president may call annual and special meetings of the stockholders and directors.

[Part 31:177:1925; NCL 1630] (NRS A 1993, 961; 2001, 1370, 3199)



NRS 78.315 - Directors meetings: Quorum; consent for actions taken without meeting; alternative means for participating at meeting.

1. Unless the articles of incorporation or the bylaws provide for a greater or lesser proportion, a majority of the board of directors of the corporation then in office, at a meeting duly assembled, is necessary to constitute a quorum for the transaction of business, and the act of directors holding a majority of the voting power of the directors, present at a meeting at which a quorum is present, is the act of the board of directors.

2. Unless otherwise restricted by the articles of incorporation or bylaws, any action required or permitted to be taken at a meeting of the board of directors or of a committee thereof may be taken without a meeting if, before or after the action, a written consent thereto is signed by all the members of the board or of the committee, except that such written consent is not required to be signed by:

(a) A common or interested director who abstains in writing from providing consent to the action. If a common or interested director abstains in writing from providing consent:

(1) The fact of the common directorship, office or financial interest must be known to the board of directors or committee before a written consent is signed by all the members of the board of the committee.

(2) Such fact must be described in the written consent.

(3) The board of directors or committee must approve, authorize or ratify the action in good faith by unanimous consent without counting the abstention of the common or interested director.

(b) A director who is a party to an action, suit or proceeding who abstains in writing from providing consent to the action of the board of directors or committee. If a director who is a party to an action, suit or proceeding abstains in writing from providing consent on the basis that he or she is a party to an action, suit or proceeding, the board of directors or committee must:

(1) Make a determination pursuant to NRS 78.751 that indemnification of the director is proper under the circumstances.

(2) Approve, authorize or ratify the action of the board of directors or committee in good faith by unanimous consent without counting the abstention of the director who is a party to an action, suit or proceeding.

3. Unless otherwise restricted by the articles of incorporation or bylaws, members of the board of directors or the governing body of any corporation, or of any committee designated by such board or body, may participate in a meeting of the board, body or committee through electronic communications, videoconferencing, teleconferencing or other available technology if the corporation has implemented reasonable measures to:

(a) Verify the identity of each person participating through such means as a director or member of the governing body or committee, as the case may be; and

(b) Provide the directors or members a reasonable opportunity to participate in the meeting and to vote on matters submitted to the directors or members, as the case may be, including an opportunity to communicate and to read or hear the proceedings of the meeting in a substantially concurrent manner with such proceedings.

4. Participation in a meeting pursuant to subsection 3 constitutes presence in person at the meeting.

[Part 31:177:1925; NCL 1630] (NRS A 1957, 75; 1959, 685; 1977, 412; 1991, 1229; 1993, 961; 1997, 701; 2001, 1370, 3199; 2007, 2418; 2011, 776; 2013, 1270)



NRS 78.320 - Stockholders meetings: Quorum; consent for actions taken without meeting; alternative means for participating at meeting.

1. Unless this chapter, the articles of incorporation or the bylaws provide for different proportions:

(a) A majority of the voting power, which includes the voting power that is present in person or by proxy, regardless of whether the proxy has authority to vote on all matters, constitutes a quorum for the transaction of business; and

(b) Action by the stockholders on a matter other than the election of directors is approved if the number of votes cast in favor of the action exceeds the number of votes cast in opposition to the action.

2. Unless otherwise provided in the articles of incorporation or the bylaws, any action required or permitted to be taken at a meeting of the stockholders may be taken without a meeting if, before or after the action, a written consent thereto is signed by stockholders holding at least a majority of the voting power, except that if a different proportion of voting power is required for such an action at a meeting, then that proportion of written consents is required.

3. In no instance where action is authorized by written consent need a meeting of stockholders be called or notice given.

4. Unless otherwise restricted by the articles of incorporation or bylaws, stockholders may participate in a meeting of stockholders through electronic communications, videoconferencing, teleconferencing or other available technology if the corporation has implemented reasonable measures to:

(a) Verify the identity of each person participating through such means as a stockholder; and

(b) Provide the stockholders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the stockholders, including an opportunity to communicate, and to read or hear the proceedings of the meetings in a substantially concurrent manner with such proceedings.

5. Participation in a meeting pursuant to subsection 4 constitutes presence in person at the meeting.

6. Unless this chapter, the articles of incorporation or the bylaws provide for different proportions, if voting by a class or series of stockholders is permitted or required:

(a) A majority of the voting power of the class or series that is present in person or by proxy, regardless of whether the proxy has authority to vote on all matters, constitutes a quorum for the transaction of business; and

(b) An act by the stockholders of each class or series is approved if a majority of the voting power of a quorum of the class or series votes for the action.

[29(a):177:1925; added 1949, 158; 1943 NCL 1628.01] (NRS A 1959, 686; 1987, 581; 1989, 875; 1991, 1229; 1993, 961; 1997, 702; 1999, 1584; 2001, 1371, 3199; 2007, 2419; 2011, 776; 2013, 1271)



NRS 78.325 - Actions at meetings not regularly called: Ratification and approval.

1. Whenever all persons entitled to vote at any meeting, whether of directors, trustees or stockholders, consent, either by:

(a) A writing on the records of the meeting or filed with the secretary;

(b) Presence at such meeting and oral consent entered on the minutes; or

(c) Taking part in the deliberations at such meeting without objection,

the doings of such meeting shall be as valid as if had at a meeting regularly called and noticed.

2. At such meeting any business may be transacted which is not excepted from the written consent or to the consideration of which no objection for want of notice is made at the time.

3. If any meeting be irregular for want of notice or of such consent, provided a quorum was present at such meeting, the proceedings of the meeting may be ratified and approved and rendered likewise valid and the irregularity or defect therein waived by a writing signed by all parties having the right to vote at such meeting.

4. Such consent or approval of stockholders or creditors may be by proxy or attorney, but all such proxies and powers of attorney must be in writing.

[Part 92:177:1925; A 1929, 413; NCL 1691]



NRS 78.330 - Directors: Election; terms; classification; voting power.

1. Unless elected pursuant to NRS 78.320, or unless the articles of incorporation or the bylaws require more than a plurality of the votes cast, directors of every corporation must be elected at the annual meeting of the stockholders by a plurality of the votes cast at the election. Unless otherwise provided in this chapter or in the bylaws, the board of directors has the authority to set the date, time and place for the annual meeting of the stockholders. If for any reason directors are not elected pursuant to NRS 78.320 or at the annual meeting of the stockholders, they may be elected at any special meeting of the stockholders which is called and held for that purpose. Unless otherwise provided in the articles of incorporation or bylaws, each director holds office after the expiration of his or her term until a successor is elected and qualified, or until the director resigns or is removed.

2. The articles of incorporation or the bylaws may provide for the classification of directors as to the duration of their respective terms of office or as to their election by one or more authorized classes or series of shares, but at least one-fourth in number of the directors of every corporation must be elected annually. If an amendment reclassifying the directors would otherwise increase the term of a director, unless the amendment is to the articles of incorporation and otherwise provides, the term of each incumbent director on the effective date of the amendment terminates on the date it would have terminated had there been no reclassification.

3. The articles of incorporation may provide that the voting power of individual directors or classes of directors may be greater than or less than that of any other individual directors or classes of directors, and the different voting powers may be stated in the articles of incorporation or may be dependent upon any fact or event that may be ascertained outside the articles of incorporation if the manner in which the fact or event may operate on those voting powers is stated in the articles of incorporation. If the articles of incorporation provide that any directors may have voting power greater than or less than other directors, every reference in this chapter to a majority or other proportion of directors shall be deemed to refer to a majority or other proportion of the voting power of all of the directors or classes of directors, as may be required by the articles of incorporation.

[Part 33:177:1925; A 1929, 413; NCL 1632] (NRS A 1967, 267; 1979, 215; 1987, 582; 1989, 875; 1993, 962; 1999, 1585; 2001, 1371, 3199; 2007, 2420)



NRS 78.335 - Directors: Removal; filling of vacancies.

1. Except as otherwise provided in this section, any director or one or more of the incumbent directors may be removed from office by the vote of stockholders representing not less than two-thirds of the voting power of the issued and outstanding stock entitled to vote.

2. In the case of corporations which have provided in their articles of incorporation for the election of directors by cumulative voting, any director or directors who constitute fewer than all of the incumbent directors may not be removed from office at any one time or as the result of any one transaction under the provisions of this section except upon the vote of stockholders owning sufficient shares to prevent each director s election to office at the time of removal.

3. The articles of incorporation may require the concurrence of more than two-thirds of the voting power of the issued and outstanding stock entitled to vote in order to remove one or more directors from office.

4. Whenever the holders of any class or series of shares are entitled to elect one or more directors, unless otherwise provided in the articles of incorporation, removal of any such director requires only the proportion of votes, specified in subsection 1, of the holders of that class or series, and not the votes of the outstanding shares as a whole.

5. All vacancies, including those caused by an increase in the number of directors, may be filled by a majority of the remaining directors, though less than a quorum, unless it is otherwise provided in the articles of incorporation.

6. Unless otherwise provided in the articles of incorporation, when one or more directors give notice of resignation to the board, effective at a future date, the board may fill the vacancy or vacancies to take effect when the resignation or resignations become effective, each director so appointed to hold office during the remainder of the term of office of the resigning director or directors.

7. If the articles or bylaws provide that the holders of any class or series of shares are entitled to elect one or more directors under specified circumstances and that, upon termination of those specified circumstances, the right terminates and the directors elected by the holders of the class or series of shares are no longer directors, the termination of a director pursuant to such provisions in the articles or bylaws shall not be deemed a removal of the director pursuant to this section.

[Part 33:177:1925; A 1929, 413; NCL 1632] (NRS A 1989, 875; 1991, 1230; 1993, 962; 1999, 1585; 2003, 3093)



NRS 78.340 - Failure to hold election of directors on regular day does not dissolve corporation.

If the directors shall not be elected on the day designated for the purpose, the corporation shall not for that reason be dissolved; but every director shall continue to hold office and discharge the duties of a director until a successor has been elected.

[34:177:1925; NCL 1633]



NRS 78.345 - Election of directors by order of court upon failure of regular election.

1. If any corporation fails to elect directors within 18 months after the last election of directors required by NRS 78.330, the district court has jurisdiction in equity, upon application of any one or more stockholders holding stock entitling them to exercise at least 15 percent of the voting power, to order the election of directors in the manner required by NRS 78.330.

2. The application must be made by petition filed in the county where the principal office of the corporation is located or, if the principal office is not located in this State, in the county in which the corporation s registered office is located, and must be brought on behalf of all stockholders desiring to be joined therein. Such notice must be given to the corporation and the stockholders as the court may direct.

3. The directors elected pursuant to this section have the same rights, powers and duties and the same tenure of office as directors elected by the stockholders at the annual meeting held at the time prescribed therefor, next before the date of the election pursuant to this section, would have had.

[35:177:1925; NCL 1634] (NRS A 1991, 1231; 2007, 2646; 2009, 1678)



NRS 78.347 - Application by stockholder for order of court appointing custodian or receiver; requirements of custodian; authority of custodian; adoption of regulations by Secretary of State.

1. Any stockholder may apply to the district court to appoint one or more persons to be custodians of the corporation, and, if the corporation is insolvent, to be receivers of the corporation when:

(a) The business of the corporation is suffering or is threatened with irreparable injury because the directors are so divided respecting the management of the affairs of the corporation that a required vote for action by the board of directors cannot be obtained and the stockholders are unable to terminate this division; or

(b) The corporation has abandoned its business and has failed within a reasonable time to take steps to dissolve, liquidate or distribute its assets in accordance with this chapter.

2. An applicant on whose behalf a stockholder has applied to the district court for a custodianship pursuant to subsection 1 shall provide the following information, along with an affidavit attesting that such information is true and correct, to the district court:

(a) A detailed list of all previous applications to a court in any jurisdiction for a custodianship of a publicly traded corporation that were filed by the applicant or an affiliate or subsidiary of the applicant.

(b) If an application listed in paragraph (a) was approved, a detailed description of the activities performed during the custodianship by the applicant or the affiliate or subsidiary of the applicant.

(c) A description of the current corporate status and business operation of any publicly traded corporation for which the applicant and any affiliate or subsidiary of the applicant has held a custodianship.

(d) A full disclosure of any and all previous criminal, administrative, civil or National Association of Securities Dealers, Inc., or Securities and Exchange Commission investigations, violations or convictions concerning the applicant and any affiliate or subsidiary of the applicant.

(e) Evidence of reasonable efforts by the applicant to contact the officers and directors of the corporation for which the custodianship is sought.

(f) Evidence of a demand by the applicant to the officers and directors of the corporation for which the custodianship is sought that the corporation comply with the provisions of chapter 78 of NRS and that the applicant did not receive a response.

3. The district court shall order any applicant who is granted custodianship pursuant to this section to:

(a) Comply with the provisions of NRS 78.180 or 80.170, as applicable. The custodian shall submit evidence of compliance with this paragraph to the district court.

(b) Provide reasonable notice to all shareholders of record of a shareholder meeting to be held within a reasonable time after an application for custodianship or receivership has been granted. The custodian shall submit evidence of compliance with this paragraph to the district court.

(c) Provide the district court with a report of the actions taken at the shareholder meeting noticed by the custodian.

(d) Provide the district court with periodic reports, at intervals to be determined by the court, of the activities of the custodian and the board of directors and the progress of the corporation.

(e) Provide any other information deemed necessary by the court.

4. Within 10 days after being appointed custodian of a Nevada publicly traded corporation, the custodian shall file with the Secretary of State an amendment to the articles of incorporation containing the following information:

(a) Disclosures of any previous criminal, administrative, civil or National Association of Securities Dealers, Inc., or Securities and Exchange Commission investigations, violations or convictions concerning the custodian and any affiliate of the custodian.

(b) A statement indicating that:

(1) Reasonable attempts were made to contact the officers or directors of the corporation to request that the corporation comply with corporate formalities and to continue its business.

(2) The custodian is in fact continuing the business and attempting to further the interests of the shareholders.

(3) The custodian will reinstate or maintain the corporate charter.

(c) Any other information required by regulation to be submitted to the Secretary of State.

5. The Secretary of State may adopt regulations to administer the provisions of subsection 4.

6. A custodian appointed pursuant to this section has all the powers and title of a trustee appointed under NRS 78.590, 78.635 and 78.650, but the authority of the custodian is to continue the business of the corporation and not to liquidate its affairs or distribute its assets, except when the district court so orders and except in cases arising pursuant to paragraph (b) of subsection 1.

(Added to NRS by 1991, 1188; A 2007, 1317)



NRS 78.350 - Voting rights of stockholders; determination of stockholders entitled to notice of and to vote at meeting.

1. Unless otherwise provided in the articles of incorporation, or in the resolution providing for the issuance of the stock adopted by the board of directors pursuant to authority expressly vested in it by the provisions of the articles of incorporation, every stockholder of record of a corporation is entitled at each meeting of stockholders thereof to one vote for each share of stock standing in his or her name on the records of the corporation. If the articles of incorporation, or the resolution providing for the issuance of the stock adopted by the board of directors pursuant to authority expressly vested in it by the articles of incorporation, provides for more or less than one vote per share for any class or series of shares on any matter, every reference in this chapter to a majority or other proportion of stock shall be deemed to refer to a majority or other proportion of the voting power of all of the shares or those classes or series of shares, as may be required by the articles of incorporation, or in the resolution providing for the issuance of the stock adopted by the board of directors pursuant to authority expressly vested in it by the provisions of the articles of incorporation, or the provisions of this chapter.

2. Unless a period of more than 60 days or a period of less than 10 days is prescribed or fixed in the articles of incorporation, the directors may prescribe a period not exceeding 60 days before any meeting of the stockholders during which no transfer of stock on the books of the corporation may be made, or may fix, in advance, a record date not more than 60 or less than 10 days before the date of any such meeting as the date as of which stockholders entitled to notice of and to vote at such meetings must be determined. Only stockholders of record on that date are entitled to notice or to vote at such a meeting. If a record date is not fixed, the record date is at the close of business on the day before the day on which the first notice is given or, if notice is waived, at the close of business on the day before the meeting is held. A determination of stockholders of record entitled to notice of or to vote at a meeting of stockholders applies to an adjournment of the meeting unless the board of directors fixes a new record date for the adjourned meeting. The board of directors must fix a new record date if the meeting is adjourned to a date more than 60 days later than the date set for the original meeting.

3. The board of directors may adopt a resolution prescribing a date upon which the stockholders of record entitled to give written consent pursuant to NRS 78.320 must be determined. The date prescribed by the board of directors may not precede or be more than 10 days after the date the resolution is adopted by the board of directors. If the board of directors does not adopt a resolution prescribing a date upon which the stockholders of record entitled to give written consent pursuant to NRS 78.320 must be determined and:

(a) No prior action by the board of directors is required by this chapter or chapter 92A of NRS before the matter is submitted for consideration by the stockholders, the date is the first date on which any stockholder delivers to the corporation such consent signed by the stockholder.

(b) Prior action by the board of directors is required by this chapter or chapter 92A of NRS before the matter is submitted for consideration by the stockholders, the date is at the close of business on the day the board of directors adopts the resolution.

4. The provisions of this section do not restrict the directors from taking action to protect the interests of the corporation and its stockholders, including, but not limited to, adopting or signing plans, arrangements or instruments that grant or deny rights, privileges, power or authority to a holder or holders of a specified number of shares or percentage of share ownership or voting power.

[28:177:1925; NCL 1627] (NRS A 1965, 1012; 1989, 876; 1991, 1231; 1993, 963; 1999, 1586; 2003, 3094; 2005, 2181; 2009, 1679; 2013, 1272)



NRS 78.352 - Voting rights: Persons holding stock in fiduciary capacity; persons whose stock is pledged; joint owners of stock.

1. A person holding stock in a fiduciary capacity is entitled to vote the shares so held.

2. A person whose stock is pledged is entitled to vote, unless in the pledge the pledgor has expressly empowered the pledgee to vote the stock, in which case only the pledgee or the proxy of the pledgee may vote the stock.

3. If shares or other securities having voting power stand of record in the names of two or more persons, whether fiduciaries, joint tenants, tenants in common or otherwise, or if two or more persons have the same fiduciary relationship respecting the shares or securities, unless the secretary of the corporation is given written notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship, their acts with respect to voting have the following effect:

(a) If only one votes, that person s act binds all;

(b) If more than one votes, the act chosen by a majority of votes binds all; or

(c) If more than one votes, but the vote is evenly split on any particular matter, each faction may vote the shares or securities in question proportionally.

(Added to NRS by 2001, 1356; A 2001, 3199)



NRS 78.355 - Stockholders proxies.

1. Each stockholder entitled to vote at a meeting of stockholders or to express consent or dissent to corporate action in writing without a meeting may authorize another person or persons to act for such stockholder by proxy. If any stockholder designates two or more persons to act as proxies, a majority of those persons present at the meeting or a majority of those persons granting consent or exercising a right of dissent in writing, or, if only one is present or consenting or dissenting in writing, then that one has and may exercise all of the powers conferred by the stockholder upon all of the persons so designated unless the stockholder provides otherwise. The proxy may be limited to action on designated matters.

2. Without limiting the manner in which a stockholder may authorize another person or persons to act for him or her as proxy pursuant to subsection 1, a stockholder may sign a writing authorizing another person or persons to act for him or her as proxy.

3. Any copy, communication by electronic transmission or other reliable reproduction of the writing created pursuant to subsection 2 may be substituted for the original writing for any purpose for which the original writing could be used, if the copy, communication by electronic transmission or other reproduction is a complete reproduction of the entire original writing.

4. Except as otherwise provided in subsection 5, no such proxy is valid after the expiration of 6 months from the date of its creation unless the stockholder specifies in it the length of time for which it is to continue in force, which may not exceed 7 years from the date of its creation. Subject to these restrictions, any proxy properly created is not revoked and continues in full force and effect until:

(a) Another instrument or transmission revoking it or a properly created proxy bearing a later date is filed with or transmitted to the secretary of the corporation or another person or persons appointed by the corporation to count the votes of stockholders and determine the validity of proxies and ballots; or

(b) In the case of a meeting of stockholders, the stockholder revokes the proxy by attending the meeting and voting the stockholder s shares in person, in which case, any vote cast by the person or persons designated by the stockholder to act as a proxy or proxies must be disregarded by the corporation when the votes are counted.

5. A proxy shall be deemed irrevocable if the written authorization states that the proxy is irrevocable, but is irrevocable only for as long as it is coupled with an interest sufficient in law to support an irrevocable power, including, without limitation, the appointment as proxy of a pledgee, a person who purchased or agreed to purchase the shares, a creditor of the corporation who extended it credit under terms requiring the appointment, an employee of the corporation whose employment contract requires the appointment or a party to a voting agreement created pursuant to subsection 3 of NRS 78.365. Unless otherwise provided in the proxy, a proxy made irrevocable pursuant to this subsection is revoked when the interest with which it is coupled is extinguished, but the corporation may honor the proxy until notice of the extinguishment of the proxy is received by the corporation. A transferee for value of shares subject to an irrevocable proxy may revoke the proxy if the transferee did not know of its existence when the transferee acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

6. If any stockholder subject to a properly created irrevocable proxy attends any meeting of the stockholders or attempts to grant a consent or exercise a right of dissent for which the authorization grants authority to act on the stockholder s behalf at the meeting, or in granting a consent or exercising a right of dissent, as applicable, to a proxy or proxies, unless expressly otherwise provided in the written authorization or electronic record:

(a) Only the proxy or proxies may have and exercise all the powers of the stockholder at the meeting or in granting a consent or exercising a right of dissent, as applicable; and

(b) Only a vote, consent or dissent, as applicable, of the proxy or proxies may be regarded as valid by the corporation.

[29:177:1925; A 1953, 180] (NRS A 1991, 1232; 1997, 702; 2003, 3095; 2005, 2182; 2011, 2775)



NRS 78.360 - Cumulative voting.

1. The articles of incorporation of any corporation may provide that at all elections of directors of the corporation each holder of stock possessing voting power is entitled to as many votes as equal the number of his or her shares of stock multiplied by the number of directors to be elected, and that the holder of stock may cast all of his or her votes for a single director or may distribute them among the number to be voted for or any two or more of them, as the holder of stock may see fit. To exercise the right of cumulative voting, one or more of the stockholders requesting cumulative voting must give written notice to the president or secretary of the corporation that the stockholder desires that the voting for the election of directors be cumulative.

2. The notice must be delivered not less than 48 hours before the time fixed for holding the meeting, if notice of the meeting has been delivered at least 10 days before the date of the meeting, and otherwise not less than 24 hours before the meeting. At the meeting, before the commencement of voting for the election of directors, an announcement of the delivery of the notice must be made by the chair or the secretary of the meeting or by or on behalf of the stockholder delivering the notice. Notice to stockholders of the requirement of this subsection must be contained in the notice calling the meeting or in the proxy material accompanying the notice.

[30:177:1925; NCL 1629] (NRS A 1969, 101; 1991, 1233; 1993, 963; 2011, 2776)



NRS 78.365 - Voting trusts.

1. A stockholder, by agreement in writing, may transfer his or her stock to a voting trustee or trustees for the purpose of conferring the right to vote the stock for a period not exceeding 15 years upon the terms and conditions therein stated. Any certificates of stock so transferred must be surrendered and cancelled and new certificates for the stock issued to the trustee or trustees in which it must appear that they are issued pursuant to the agreement, and in the entry of ownership in the proper books of the corporation that fact must also be noted, and thereupon the trustee or trustees may vote the stock so transferred during the terms of the agreement. A duplicate of every such agreement must be filed in the registered office of the corporation and at all times during its terms be open to inspection by any stockholder or his or her attorney.

2. At any time within the 2 years next preceding the expiration of an agreement entered into pursuant to the provisions of subsection 1, or the expiration of an extension of that agreement, any beneficiary of the trust may, by written agreement with the trustee or trustees, extend the duration of the trust for a time not to exceed 15 years after the scheduled expiration date of the original agreement or the latest extension. An extension is not effective unless the trustee, before the expiration date of the original agreement or the latest extension, files a duplicate of the agreement providing for the extension in the registered office of the corporation. An agreement providing for an extension does not affect the rights or obligations of any person not a party to that agreement.

3. An agreement between two or more stockholders, if in writing and signed by them, may provide that in exercising any voting rights the stock held by them must be voted:

(a) Pursuant to the provisions of the agreement;

(b) As they may subsequently agree; or

(c) In accordance with a procedure agreed upon.

4. An agreement entered into pursuant to the provisions of subsection 3 is not effective for a term of more than 15 years, but at any time within the 2 years next preceding the expiration of the agreement the parties thereto may extend its duration for as many additional periods, each not to exceed 15 years, as they wish.

5. An agreement entered into pursuant to the provisions of subsection 1 or 3 is not invalidated by the fact that by its terms its duration is more than 15 years, but its duration shall be deemed amended to conform with the provisions of this section.

[22:177:1925; A 1929, 413; 1951, 328] (NRS A 1987, 582; 1989, 976; 1991, 1234; 1993, 964)



NRS 78.370 - Notice to stockholders.

1. If under the provisions of this chapter stockholders are required or authorized to take any action at a meeting, the notice of the meeting must be in writing.

2. Except in the case of the annual meeting, the notice must state the purpose or purposes for which the meeting is called. In all instances, the notice must state the time when, and the place, which may be within or without this State, where the meeting is to be held, and the means of electronic communications, if any, by which stockholders and proxies shall be deemed to be present in person and vote.

3. A copy of the notice must be delivered personally, mailed postage prepaid or delivered as provided in NRS 75.150 to each stockholder of record entitled to vote at the meeting not less than 10 nor more than 60 days before the meeting. If mailed, it must be directed to the stockholder at his or her address as it appears upon the records of the corporation. Personal delivery of any such notice to any officer of a corporation or association, to any member of a limited-liability company managed by its members, to any manager of a limited-liability company managed by managers, to any general partner of a partnership or to any trustee of a trust constitutes delivery of the notice to the corporation, association, limited-liability company, partnership or trust.

4. The articles of incorporation or the bylaws may require that the notice be also published in one or more newspapers.

5. Notice delivered or mailed to a stockholder in accordance with the provisions of this section and NRS 75.150 and the provisions, if any, of the articles of incorporation or the bylaws is sufficient, and in the event of the transfer of the stockholder s stock after such delivery or mailing and before the holding of the meeting it is not necessary to deliver or mail notice of the meeting to the transferee.

6. Unless otherwise provided in the articles of incorporation or the bylaws, if notice is required to be delivered, under any provision of this chapter or the articles of incorporation or bylaws of any corporation, to any stockholder to whom:

(a) Notice of two consecutive annual meetings, and all notices of meetings or of the taking of action by written consent without a meeting to the stockholder during the period between those two consecutive annual meetings; or

(b) All, and at least two, payments sent by first-class mail of dividends or interest on securities during a 12-month period,

have been mailed addressed to the stockholder at his or her address as shown on the records of the corporation and have been returned undeliverable, the delivery of further notices to the stockholder is not required. Any action or meeting taken or held without notice to such a stockholder has the same effect as if the notice had been delivered. If any such stockholder delivers to the corporation a written notice setting forth his or her current address, the requirement that notice be delivered to the stockholder is reinstated. If the action taken by the corporation is such as to require the filing of a certificate under any of the other sections of this chapter, the certificate need not state that notice was not delivered to persons to whom notice was not required to be delivered pursuant to this subsection. The delivery of further notices to a stockholder is still required for any notice returned as undeliverable if the notice was delivered by electronic transmission.

7. Unless the articles of incorporation or bylaws otherwise require, and except as otherwise provided in this subsection, if a stockholders meeting is adjourned to another date, time or place, notice need not be delivered of the date, time or place of the adjourned meeting if they are announced at the meeting at which the adjournment is taken. If a new record date is fixed for the adjourned meeting, notice of the adjourned meeting must be delivered to each stockholder of record as of the new record date.

[27:177:1925; A 1941, 110; 1931 NCL 1626] (NRS A 1991, 1235; 1993, 965; 1999, 1587; 2003, 3096; 2011, 2777)



NRS 78.375 - Waiver of notice or other communication.

Whenever any notice or other communication is required to be delivered under the provisions of this chapter, a waiver thereof in a signed writing by the person or persons entitled to the notice or communication, whether before or after the time stated therein, shall be deemed equivalent thereto.

[Part 92:177:1925; A 1929, 413; NCL 1691] (NRS A 2003, 3098; 2011, 2779)



NRS 78.378 - Applicability; imposition of stricter requirements; protection of corporation and its stockholders.

1. The provisions of NRS 78.378 to 78.3793, inclusive, apply to any acquisition of a controlling interest in an issuing corporation unless the articles of incorporation or bylaws of the corporation in effect on the 10th day following the acquisition of a controlling interest by an acquiring person provide that the provisions of those sections do not apply to the corporation or to an acquisition of a controlling interest specifically by types of existing or future stockholders, whether or not identified.

2. The articles of incorporation, the bylaws or a resolution adopted by the directors of the issuing corporation may impose stricter requirements on the acquisition of a controlling interest in the corporation than the provisions of NRS 78.378 to 78.3793, inclusive.

3. The provisions of NRS 78.378 to 78.3793, inclusive, do not restrict the directors of an issuing corporation from taking action to protect the interests of the corporation and its stockholders, including, but not limited to, adopting or signing plans, arrangements or instruments that grant or deny rights, privileges, power or authority to a holder or holders of a specified number of shares or percentage of share ownership or voting power.

(Added to NRS by 1987, 755; A 1989, 877; 1999, 1588; 2003, 3098; 2009, 1680)



NRS 78.3781 - Definitions.

As used in NRS 78.378 to 78.3793, inclusive, unless the context otherwise requires, the words and terms defined in NRS 78.3782 to 78.3788, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1987, 756)



NRS 78.3782 - Acquiring person defined.

Acquiring person means any person who, individually or in association with others, acquires or offers to acquire, directly or indirectly, a controlling interest in an issuing corporation. The term does not include any person who, in the ordinary course of business and without an intent to avoid the requirements of NRS 78.378 to 78.3793, inclusive, acquires voting shares for the benefit of others, in respect of which the person is not specifically authorized to exercise or direct the exercise of voting rights.

(Added to NRS by 1987, 756)



NRS 78.3783 - Acquisition defined.

1. Except as otherwise provided in subsection 2, acquisition means the direct or indirect acquisition of a controlling interest.

2. Acquisition does not include any acquisition of shares in good faith, and without an intent to avoid the requirements of NRS 78.378 to 78.3793, inclusive:

(a) By an acquiring person authorized pursuant to NRS 78.378 to 78.3793, inclusive, to exercise voting rights, to the extent that the new acquisition does not result in the acquiring person obtaining a controlling interest greater than that previously authorized; or

(b) Pursuant to:

(1) The laws of descent and distribution;

(2) The enforcement of a judgment;

(3) The satisfaction of a pledge or other security interest; or

(4) A merger, exchange, conversion, domestication or reorganization effected in compliance with the provisions of NRS 78.622, 92A.200 to 92A.240, inclusive, or 92A.270 to which the issuing corporation is a party.

(Added to NRS by 1987, 756; A 1991, 1236; 1995, 2099; 2001, 1372, 3199)



NRS 78.3784 - Control shares defined.

Control shares means those outstanding voting shares of an issuing corporation which an acquiring person and those persons acting in association with an acquiring person:

1. Acquire in an acquisition or offer to acquire in an acquisition; and

2. Acquire within 90 days immediately preceding the date when the acquiring person became an acquiring person.

(Added to NRS by 1987, 756)



NRS 78.3785 - Controlling interest defined.

Controlling interest means the ownership of outstanding voting shares of an issuing corporation sufficient, but for the provisions of NRS 78.378 to 78.3793, inclusive, to enable the acquiring person, directly or indirectly and individually or in association with others, to exercise:

1. One-fifth or more but less than one-third;

2. One-third or more but less than a majority; or

3. A majority or more,

of all the voting power of the corporation in the election of directors.

(Added to NRS by 1987, 756)



NRS 78.3786 - Fair value defined.

Fair value means a value not less than the highest price per share paid by the acquiring person in an acquisition.

(Added to NRS by 1987, 756)



NRS 78.3787 - Interested stockholder defined.

Interested stockholder means a person who directly or indirectly exercises voting rights in the shares of an issuing corporation and who is:

1. An acquiring person;

2. An officer or a director of the corporation; or

3. An employee of the corporation.

(Added to NRS by 1987, 757; A 1999, 1588)



NRS 78.3788 - Issuing corporation defined.

Issuing corporation means a corporation which is organized in this State and which:

1. Has 200 or more stockholders of record, at least 100 of whom have addresses in this State appearing on the stock ledger of the corporation; and

2. Does business in this State directly or through an affiliated corporation.

(Added to NRS by 1987, 757; A 1989, 877; 1999, 1588)



NRS 78.3789 - Delivery of offeror s statement by acquiring person; contents of statement.

An acquiring person who has made or offered to make an acquisition of a controlling interest in an issuing corporation may deliver an offeror s statement to the registered office of the corporation. The acquiring person may request in the statement that the directors of the corporation call a special meeting of the stockholders of the corporation, as provided in NRS 78.379. The statement must set forth:

1. A recital that the statement is given pursuant to this section;

2. The name of the acquiring person and of every person associated with him or her in the acquisition;

3. The number of shares in any class of voting securities owned, as of the date of the statement, by the acquiring person and each person with whom he or she is associated, or which the acquiring person intends to acquire;

4. The percentage of the voting securities of the corporation owned, as of the date of the statement, by the acquiring person and each person with whom he or she is associated, or which the acquiring person intends to acquire; and

5. If the acquiring person has not yet acquired the securities of the corporation, a detailed description of:

(a) The terms and conditions of the proposed acquisition; and

(b) The means by which any required consideration, and any indebtedness incurred to consummate the transaction, are to be paid.

(Added to NRS by 1987, 757; A 1993, 966)



NRS 78.379 - Voting rights of acquiring person; meeting of stockholders; statements to accompany notice of meeting.

1. An acquiring person and those acting in association with an acquiring person obtain only such voting rights in the control shares as are conferred by a resolution of the stockholders of the corporation, approved at a special or annual meeting of the stockholders.

2. If an acquiring person so requests in an offeror s statement delivered pursuant to NRS 78.3789, and if the acquiring person gives an undertaking to pay the expenses of the meeting, the directors of the corporation shall, within 10 days after delivery of the statement, call a special meeting of the stockholders to determine the voting rights to be accorded the control shares.

3. A notice of any meeting of stockholders at which the question of voting rights is to be determined must be accompanied by:

(a) A complete copy of the offeror s statement; and

(b) A statement of the board of directors of the corporation setting forth the position of the board with respect to the acquisition or, if it is the case, stating that the board makes no recommendation concerning the matter.

4. A special meeting of stockholders called pursuant to this section:

(a) Must not be held before the expiration of 30 days after the delivery of the offeror s statement, unless the statement contains a request that the meeting be held sooner.

(b) Must be held within 50 days after the delivery of the statement, unless the acquiring person otherwise agrees in writing that the meeting may be held after that time.

5. If the offeror s statement does not include a request that a special meeting be called, the question of voting rights must be presented to the next special or annual meeting of the stockholders.

(Added to NRS by 1987, 757)



NRS 78.3791 - Approval of voting rights of acquiring person.

Except as otherwise provided by the articles of incorporation of the issuing corporation, a resolution of the stockholders granting voting rights to the control shares acquired by an acquiring person must be approved by:

1. The holders of a majority of the voting power of the corporation; and

2. If the acquisition would adversely alter or change any preference or any relative or other right given to any other class or series of outstanding shares, the holders of a majority of each class or series affected,

excluding those shares as to which any interested stockholder exercises voting rights.

(Added to NRS by 1987, 758; A 1991, 1236; 1999, 1589; 2001, 1372, 3199; 2003, 3098)



NRS 78.3792 - Redemption of control shares.

1. If so provided in the articles of incorporation or the bylaws of the issuing corporation in effect on the 10th day following the acquisition of a controlling interest by an acquiring person, the issuing corporation may call for redemption of not less than all the control shares at the average price paid for the control shares, if:

(a) An offeror s statement is not delivered with respect to the acquisition as provided in NRS 78.3789 on or before the 10th day after the acquisition of the control shares; or

(b) An offeror s statement is delivered, but the control shares are not accorded full voting rights by the stockholders.

2. The issuing corporation shall call for redemption within 30 days after the occurrence of the event prescribed in paragraph (a) or (b) of subsection 1, and the shares must be redeemed within 60 days after the call.

(Added to NRS by 1987, 758; A 1989, 877)



NRS 78.3793 - Rights of dissenting stockholders.

Unless otherwise provided in the articles of incorporation or the bylaws of the issuing corporation in effect on the 10th day following the acquisition of a controlling interest by an acquiring person, if the control shares are accorded full voting rights pursuant to NRS 78.378 to 78.3793, inclusive, and the acquiring person has acquired control shares with a majority or more of all the voting power, any stockholder, as that term is defined in NRS 92A.325, other than the acquiring person, whose shares are not voted in favor of authorizing voting rights for the control shares may dissent in accordance with the provisions of NRS 92A.300 to 92A.500, inclusive, and obtain payment of the fair value of his or her shares.

(Added to NRS by 1987, 758; A 1989, 877; 1993, 966; 2001, 1373, 3199)



NRS 78.380 - Amendment of articles before issuance of voting stock.

1. At least two-thirds of the incorporators or of the board of directors of any corporation, if no voting stock of the corporation has been issued, may amend the articles of incorporation of the corporation by signing and filing with the Secretary of State a certificate amending, modifying, changing or altering the articles, in whole or in part. The certificate must state that:

(a) The signers thereof are at least two-thirds of the incorporators or of the board of directors of the corporation, and state the name of the corporation; and

(b) As of the date of the certificate, no voting stock of the corporation has been issued.

2. A certificate filed pursuant to this section is effective at the time of the filing of the certificate with the Secretary of State or upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate is filed. If a certificate filed pursuant to this section specifies a later effective date but does not specify an effective time, the certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

3. If a certificate specifies a later effective date and if no voting stock of the corporation has been issued, the board of directors may terminate the effectiveness of a certificate by filing a certificate of termination with the Secretary of State that:

(a) Is filed before the effective date specified in the certificate filed with the Secretary of State pursuant to subsection 1;

(b) Identifies the certificate being terminated;

(c) States that no voting stock of the corporation has been issued;

(d) States that the effectiveness of the certificate has been terminated;

(e) Is signed by at least two-thirds of the board of directors of the corporation; and

(f) Is accompanied by the fee required pursuant to NRS 78.765.

4. This section does not permit the insertion of any matter not in conformity with this chapter.

[Part 6:177:1925; A 1951, 28] (NRS A 1959, 686; 1991, 1236; 1993, 966; 1999, 1589; 2001, 1373, 3199; 2003, 3099; 2005, 2184; 2011, 2779)



NRS 78.385 - Scope of amendments.

1. Any corporation may amend its articles of incorporation in any of the following respects:

(a) By addition to its corporate powers and purposes, or diminution thereof, or both.

(b) By substitution of other powers and purposes, in whole or in part, for those prescribed by its articles of incorporation.

(c) By increasing, decreasing or reclassifying its authorized stock, by changing the number, par value, preferences, or relative, participating, optional or other rights, or the qualifications, limitations or restrictions of such rights, of its shares, or of any class or series of any class thereof whether or not the shares are outstanding at the time of the amendment, or by changing shares with par value, whether or not the shares are outstanding at the time of the amendment, into shares without par value or by changing shares without par value, whether or not the shares are outstanding at the time of the amendment, into shares with par value, either with or without increasing or decreasing the number of shares, and upon such basis as may be set forth in the certificate of amendment.

(d) By changing the name of the corporation.

(e) By making any other change or alteration in its articles of incorporation that may be desired.

2. All such changes or alterations may be effected by one certificate of amendment, but any articles of incorporation so amended, changed or altered may contain only such provisions as it would be lawful and proper to insert in original articles of incorporation pursuant to NRS 78.035 and 78.037, if the original articles were signed and filed at the time of making the amendment.

[Part 7:177:1925; A 1931, 415; 1937, 8; 1949, 158; 1943 NCL 1606] (NRS A 1989, 878; 1991, 1237; 1999, 1589; 2003, 3099)



NRS 78.390 - Amendment of articles after issuance of stock: Procedure.

1. Except as otherwise provided in NRS 77.340, every amendment to the articles of incorporation must be made in the following manner:

(a) The board of directors must adopt a resolution setting forth the amendment proposed and either call a special meeting of the stockholders entitled to vote on the amendment or direct that the proposed amendment be considered at the next annual meeting of the stockholders entitled to vote on the amendment.

(b) At the meeting, of which notice must be given to each stockholder entitled to vote pursuant to the provisions of this section, a vote of the stockholders entitled to vote in person or by proxy must be taken for and against the proposed amendment. If it appears upon the canvassing of the votes that stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, as provided in subsections 2 and 4, or as may be required by the provisions of the articles of incorporation, have voted in favor of the amendment, an officer of the corporation shall sign a certificate setting forth the amendment, or setting forth the articles of incorporation as amended, and the vote by which the amendment was adopted.

(c) The certificate so signed must be filed with the Secretary of State.

2. Except as otherwise provided in this subsection, if any proposed amendment would adversely alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series adversely affected by the amendment regardless of limitations or restrictions on the voting power thereof. The amendment does not have to be approved by the vote of the holders of shares representing a majority of the voting power of each class or series whose preference or rights are adversely affected by the amendment if the articles of incorporation specifically deny the right to vote on such an amendment.

3. Provision may be made in the articles of incorporation requiring, in the case of any specified amendments, a larger proportion of the voting power of stockholders than that required by this section.

4. Different series of the same class of shares do not constitute different classes of shares for the purpose of voting by classes except when the series is adversely affected by an amendment in a different manner than other series of the same class.

5. The resolution of the stockholders approving the proposed amendment may provide that at any time before the effective date of the amendment, notwithstanding approval of the proposed amendment by the stockholders, the board of directors may, by resolution, abandon the proposed amendment without further action by the stockholders.

6. A certificate filed pursuant to subsection 1 is effective at the time of the filing of the certificate with the Secretary of State or upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate is filed. If a certificate filed pursuant to subsection 1 specifies a later effective date but does not specify an effective time, the certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

7. If a certificate filed pursuant to subsection 1 specifies a later effective date and if the resolution of the stockholders approving the proposed amendment provides that the board of directors may abandon the proposed amendment pursuant to subsection 5, the board of directors may terminate the effectiveness of the certificate by resolution and by filing a certificate of termination with the Secretary of State that:

(a) Is filed before the effective date specified in the certificate filed with the Secretary of State pursuant to subsection 1;

(b) Identifies the certificate being terminated;

(c) States that, pursuant to the resolution of the stockholders, the board of directors is authorized to terminate the effectiveness of the certificate;

(d) States that the effectiveness of the certificate has been terminated;

(e) Is signed by an officer of the corporation; and

(f) Is accompanied by a filing fee of $175.

[Part 7:177:1925; A 1931, 415; 1937, 8; 1949, 158; 1943 NCL 1606] (NRS A 1959, 686; 1971, 1101; 1979, 395; 1991, 1238; 1993, 967; 1997, 703; 1999, 1590; 2001, 1374, 3174, 3196, 3199; 2003, 225, 3100; 2003, 20th Special Session, 34; 2005, 2184; 2007, 2647; 2011, 2780)



NRS 78.403 - Restatement of articles.

1. A corporation may restate, or amend and restate, in a single certificate the entire text of its articles of incorporation as amended by filing with the Secretary of State a certificate in the manner provided in this section. If the certificate alters or amends the articles in any manner, it must comply with the provisions of NRS 78.380, 78.385 and 78.390, as applicable.

2. If the certificate does not alter or amend the articles, it must be signed by an officer of the corporation and state that the officer has been authorized to sign the certificate by resolution of the board of directors adopted on the date stated, and that the certificate correctly sets forth the text of the articles of incorporation as amended to the date of the certificate.

3. The following may be omitted from the restated articles:

(a) The names, addresses, signatures and acknowledgments of the incorporators;

(b) The names and addresses of the members of the past and present boards of directors; and

(c) The information required pursuant to NRS 77.310.

4. Whenever a corporation is required to file a certified copy of its articles, in lieu thereof it may file a certified copy of the most recent certificate restating its articles as amended, subject to the provisions of subsection 2, together with certified copies of all certificates of amendment filed subsequent to the restated articles and certified copies of all certificates supplementary to the original articles.

5. A certificate filed pursuant to this section is effective at the time of the filing of the certificate with the Secretary of State or upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate is filed. If a certificate filed pursuant to this section specifies a later effective date but does not specify an effective time, the certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

(Added to NRS by 1959, 682; A 1985, 1789; 1989, 977; 1995, 2100; 1997, 704; 2001, 1375, 3199; 2003, 3101; 2003, 20th Special Session, 35; 2005, 2186; 2007, 2648; 2011, 2781)



NRS 78.411 - Definitions.

As used in NRS 78.411 to 78.444, inclusive, unless the context otherwise requires, the words and terms defined in NRS 78.412 to 78.432, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1991, 1200; A 2011, 2782)



NRS 78.412 - Affiliate defined.

Affiliate means a person that directly, or indirectly through one or more intermediaries, is controlled by, or is under common control with, a specified person.

(Added to NRS by 1991, 1200)



NRS 78.413 - Associate defined.

Associate, when used to indicate a relationship with any person, means:

1. Any corporation or organization of which that person is an officer or partner or is, directly or indirectly, the beneficial owner of 10 percent or more of any class of voting shares;

2. Any trust or other estate in which that person has a substantial beneficial interest or as to which that person serves as trustee or in a similar fiduciary capacity; and

3. Any relative or spouse of that person, or any relative of the spouse, who has a common principal residence with that person.

(Added to NRS by 1991, 1200; A 2011, 2782)



NRS 78.414 - Beneficial owner defined.

Beneficial owner, when used with respect to any shares, means a person that:

1. Individually or with or through any of its affiliates or associates, possesses:

(a) Voting power over the shares, including, without limitation, the power to vote, or to direct the voting of, the shares; or

(b) Investment power over the shares, including, without limitation, the power to dispose, or to direct the disposition, of the shares,

under any agreement, arrangement or understanding, whether or not in writing, but a person is not considered the beneficial owner of any shares under this subsection if the power to vote, or to direct the voting of, the shares arises solely from a revocable proxy or consent given in response to a solicitation made in accordance with the applicable regulations under the Securities Exchange Act and is not then reportable on a Schedule 13D under the Securities Exchange Act or any comparable or successor report;

2. Individually or with or through any of its affiliates or associates, has the right to acquire the shares, whether the right is exercisable immediately or only after the passage of time, under any agreement, arrangement or understanding, whether or not in writing, or upon the exercise of rights to convert or exchange, warrants or options, or otherwise, but a person is not considered the beneficial owner of shares tendered under an offer for a tender or exchange made by the person or any of the person s affiliates or associates until the tendered shares are accepted for purchase or exchange; or

3. Has any agreement, arrangement or understanding, whether or not in writing, for the purpose of acquiring, holding, voting, except voting under a revocable proxy or consent as described in subsection 1, or disposing of the shares with any other person who beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, the shares.

(Added to NRS by 1991, 1200; A 2011, 2782)



NRS 78.416 - Combination defined.

Combination, when used in reference to any resident domestic corporation and any interested stockholder of the resident domestic corporation, means any of the following:

1. Any merger or consolidation of the resident domestic corporation or any subsidiary of the resident domestic corporation with:

(a) The interested stockholder; or

(b) Any other entity, whether or not itself an interested stockholder of the resident domestic corporation, which is, or after and as a result of the merger or consolidation would be, an affiliate or associate of the interested stockholder.

2. Any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions, to or with the interested stockholder or any affiliate or associate of the interested stockholder of assets of the resident domestic corporation or any subsidiary of the resident domestic corporation:

(a) Having an aggregate market value equal to more than 5 percent of the aggregate market value of all the assets, determined on a consolidated basis, of the resident domestic corporation;

(b) Having an aggregate market value equal to more than 5 percent of the aggregate market value of all the outstanding voting shares of the resident domestic corporation; or

(c) Representing more than 10 percent of the earning power or net income, determined on a consolidated basis, of the resident domestic corporation.

3. The issuance or transfer by the resident domestic corporation or any subsidiary of the resident domestic corporation, in one transaction or a series of transactions, of any shares of the resident domestic corporation or any subsidiary of the resident domestic corporation that have an aggregate market value equal to 5 percent or more of the aggregate market value of all the outstanding voting shares of the resident domestic corporation to the interested stockholder or any affiliate or associate of the interested stockholder except under the exercise of warrants or rights to purchase shares offered, or a dividend or distribution paid or made, pro rata to all stockholders of the resident domestic corporation.

4. The adoption of any plan or proposal for the liquidation or dissolution of the resident domestic corporation under any agreement, arrangement or understanding, whether or not in writing, with the interested stockholder or any affiliate or associate of the interested stockholder.

5. Except for any transaction or series of transactions that would not constitute a combination pursuant to subsection 3, any:

(a) Reclassification of securities, including, without limitation, any splitting of shares, share dividend, or other distribution of shares with respect to other shares, or any issuance of new shares in exchange for a proportionately greater number of old shares;

(b) Recapitalization of the resident domestic corporation;

(c) Merger or consolidation of the resident domestic corporation with any subsidiary of the resident domestic corporation; or

(d) Other transaction, whether or not with or into or otherwise involving the interested stockholder,

under any agreement, arrangement or understanding, whether or not in writing, with the interested stockholder or any affiliate or associate of the interested stockholder, which has the immediate and proximate effect of increasing the proportionate share of the outstanding shares of any class or series of voting shares or securities convertible into voting shares of the resident domestic corporation or any subsidiary of the resident domestic corporation which is beneficially owned by the interested stockholder or any affiliate or associate of the interested stockholder, except as a result of immaterial changes because of adjustments of fractional shares.

6. Any receipt by the interested stockholder or any affiliate or associate of the interested stockholder of the benefit, directly or indirectly, except proportionately as a stockholder of the resident domestic corporation, of any loan, advance, guarantee, pledge or other financial assistance or any tax credit or other tax advantage provided by or through the resident domestic corporation.

(Added to NRS by 1991, 1200; A 2009, 1680; 2011, 2783)



NRS 78.417 - Common shares defined.

Common shares means any shares other than preferred shares.

(Added to NRS by 1991, 1202)



NRS 78.418 - Control, controlling, controlled by and under common control with defined; presumption of control.

1. Except as otherwise provided in subsection 2:

(a) Control, used alone or in the terms controlling, controlled by and under common control with, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract or otherwise.

(b) A person s beneficial ownership of 10 percent or more of the voting power of a corporation s outstanding voting shares creates a presumption that the person has control of the corporation:

(1) In the absence of proof by a preponderance of the evidence to the contrary; or

(2) Unless any other stockholder of the corporation, other than an affiliate or associate of the person, is the beneficial owner of an equal or greater percentage of the voting power of the corporation s outstanding voting shares.

2. A person is not considered to have control of a corporation if the person holds voting power, in good faith and not for the purpose of circumventing the provisions of this chapter, as an agent, bank, broker, nominee, custodian or trustee for one or more beneficial owners who do not individually or as a group have control of the corporation.

(Added to NRS by 1991, 1202; A 2011, 2784)



NRS 78.421 - Date of announcement defined.

Date of announcement, when used in reference to any combination, means the date of the first public announcement of the final, definitive proposal for the combination.

(Added to NRS by 1991, 1202)



NRS 78.422 - Date of consummation defined.

Date of consummation, with respect to any combination, means the date of the consummation of the combination or, in the case of a combination as to which a vote of stockholders is taken, the later of:

1. The business day before the vote; or

2. Twenty days before the date of consummation of the combination.

(Added to NRS by 1991, 1202)



NRS 78.423 - Interested stockholder defined.

1. Interested stockholder, when used in reference to any resident domestic corporation, means any person, other than the resident domestic corporation or any subsidiary of the resident domestic corporation, who is:

(a) The beneficial owner, directly or indirectly, of 10 percent or more of the voting power of the outstanding voting shares of the resident domestic corporation; or

(b) An affiliate or associate of the resident domestic corporation and at any time within 2 years immediately before the date in question was the beneficial owner, directly or indirectly, of 10 percent or more of the voting power of the then outstanding shares of the resident domestic corporation.

2. To determine whether a person is an interested stockholder, the number of voting shares of the resident domestic corporation considered to be outstanding includes shares considered to be beneficially owned by that person through the application of NRS 78.414, but does not include any other unissued shares of a class of voting shares of the resident domestic corporation which may be issuable to any person, other than the interested stockholder and its affiliates and associates, under any agreement, arrangement or understanding, or upon exercise of rights to convert, warrants or options, or otherwise.

(Added to NRS by 1991, 1202; A 1993, 968; 2011, 2784)



NRS 78.424 - Market value defined.

Market value, when used in reference to the shares or property of any resident domestic corporation, means:

1. In the case of shares, the highest closing sale price of a share during the 30 calendar days immediately preceding the date in question on the principal United States securities exchange registered under the Securities Exchange Act on which the shares are listed, or, if the shares are not listed on any such exchange, the fair market value on the date in question of a share as determined by the board of directors of the resident domestic corporation in good faith.

2. In the case of property other than cash or shares, the fair market value of the property on the date in question as determined by the board of directors of the resident domestic corporation in good faith.

(Added to NRS by 1991, 1203; A 2009, 1681; 2011, 2785)



NRS 78.426 - Preferred shares defined.

Preferred shares means any class or series of shares of a resident domestic corporation that under the articles of incorporation of the resident domestic corporation:

1. Is entitled to receive payment of dividends before any payment of dividends on some other class or series of shares; or

2. Is entitled in the event of any voluntary liquidation, dissolution or winding up of the corporation to receive payment or distribution of a preferential amount before any payments or distributions are received by some other class or series of shares.

(Added to NRS by 1991, 1203; A 2011, 2785)



NRS 78.4265 - Publicly traded corporation defined.

Publicly traded corporation means a domestic corporation that has a class or series of voting shares which is:

1. A covered security under section 18(b)(1)(A) or (B) of the Securities Act of 1933, 15 U.S.C. 77r(b)(1)(A) or (B), as amended; or

2. Traded in an organized market and that has at least 2,000 stockholders and a market value of at least $20,000,000, exclusive of the value of such shares held by the corporation s subsidiaries, senior executives, directors and beneficial stockholders owning more than 10 percent of such shares.

(Added to NRS by 2011, 2769)



NRS 78.427 - Resident domestic corporation defined.

1. Resident domestic corporation is limited to a domestic corporation that has 200 or more stockholders of record.

2. A resident domestic corporation does not cease to be a resident domestic corporation by reason of events occurring or actions taken while the resident domestic corporation is subject to NRS 78.411 to 78.444, inclusive.

(Added to NRS by 1991, 1203; A 1999, 1591)



NRS 78.428 - Securities Exchange Act defined.

Securities Exchange Act means the Act of Congress known as the Securities Exchange Act of 1934, as amended, 15 U.S.C. 78a et seq.

(Added to NRS by 1991, 1203)



NRS 78.429 - Share defined.

Share means:

1. Any share of stock or similar security, any certificate of interest, any participation in any profit-sharing agreement, any voting-trust certificate, or any certificate of deposit for a share, in each case representing, directly or indirectly, equity ownership; and

2. Any security convertible, with or without consideration, into shares, or any warrant, call or other option or privilege of buying shares without being bound to do so, or any other security carrying any right to acquire, subscribe to, or purchase shares.

(Added to NRS by 1991, 1203; A 2011, 2785)



NRS 78.431 - Subsidiary defined.

Subsidiary of any resident domestic corporation means any other entity of which a majority of the voting power is held, directly or indirectly, by the resident domestic corporation.

(Added to NRS by 1991, 1203; A 2011, 2785)



NRS 78.432 - Voting shares defined.

Voting shares means shares of stock of a corporation entitled to vote generally in the election of directors.

(Added to NRS by 1991, 1204)



NRS 78.433 - Applicability: Generally.

1. NRS 78.411 to 78.444, inclusive, do not apply to any combination of a resident domestic corporation:

(a) Which was not, as of the date that the person first becomes an interested stockholder, a publicly traded corporation, unless the corporation s articles of incorporation provide otherwise.

(b) Whose articles of incorporation have been amended to provide that the resident domestic corporation is subject to NRS 78.411 to 78.444, inclusive, and which was not a publicly traded corporation on the effective date of the amendment, if the combination is with a person who first became an interested stockholder before the effective date of the amendment.

2. The articles of incorporation of a resident domestic corporation may impose on combinations of the resident domestic corporation stricter requirements than the requirements of NRS 78.411 to 78.444, inclusive.

3. The provisions of NRS 78.411 to 78.444, inclusive, do not restrict the directors of a resident domestic corporation from taking action to protect the interests of the corporation and its stockholders, including, without limitation, adopting or signing plans, arrangements or instruments that grant or deny rights, privileges, power or authority to a holder or holders of a specified number of shares or percentage of share ownership or voting power.

(Added to NRS by 1991, 1206; A 2003, 3101; 2011, 2786)



NRS 78.434 - Applicability: Election not to be governed by provisions.

NRS 78.411 to 78.444, inclusive, do not apply to any combination of a resident domestic corporation:

1. Whose original articles of incorporation contain a provision expressly electing not to be governed by NRS 78.411 to 78.444, inclusive, unless the articles of incorporation are subsequently amended to provide that the corporation is subject to NRS 78.411 to 78.444, inclusive;

2. Whose articles of incorporation have been amended pursuant to subsection 1 and the combination is with a person who first became an interested stockholder before the effective date of the amendment;

3. Which, within 30 days after October 1, 1991, adopts an amendment to its bylaws expressly electing not to be governed by NRS 78.411 to 78.444, inclusive, which may be rescinded by subsequent amendment of the bylaws;

4. Which adopts an amendment to its articles of incorporation, approved by the affirmative vote of the holders of stock representing a majority of the outstanding voting power of the resident domestic corporation not beneficially owned by interested stockholders or their affiliates and associates, expressly electing not to be governed by NRS 78.411 to 78.444, inclusive, but the amendment to the articles of incorporation is not effective until 18 months after the vote of the resident domestic corporation s stockholders and does not apply to any combination of the resident domestic corporation with a person who first became an interested stockholder on or before the effective date of the amendment; or

5. Whose articles of incorporation were amended to contain a provision expressly electing not to be governed by NRS 78.411 to 78.444, inclusive, before the date the corporation first became a resident domestic corporation.

(Added to NRS by 1991, 1206; A 2003, 3102; 2011, 2786)



NRS 78.436 - Applicability: Combination with inadvertent interested stockholder.

NRS 78.411 to 78.444, inclusive, do not apply to any combination of a resident domestic corporation with an interested stockholder of the resident domestic corporation who became an interested stockholder inadvertently, if the interested stockholder:

1. As soon as practicable and before the date of consummation with respect to the combination, divests a sufficient amount of the voting power of the corporation so that the interested stockholder no longer is the beneficial owner, directly or indirectly, of 10 percent or more of the outstanding voting power of the resident domestic corporation; and

2. Would not at any time within 12 months preceding the date of announcement with respect to the combination have been an interested stockholder but for the inadvertent acquisition.

(Added to NRS by 1991, 1207; A 1993, 968; 2011, 2787)



NRS 78.437 - Applicability: Combination with interested stockholder as of certain date.

NRS 78.411 to 78.444, inclusive, do not apply to any combination with an interested stockholder who:

1. Was an interested stockholder on January 1, 1991; or

2. First became an interested stockholder on the date that the resident domestic corporation first became a resident domestic corporation solely as a result of the corporation becoming a resident domestic corporation.

(Added to NRS by 1991, 1207; A 2003, 3102; 2009, 1682)



NRS 78.438 - Combination prohibited within 2 years after stockholder becomes interested; exception; action on proposal.

1. Except as otherwise provided in NRS 78.433 to 78.437, inclusive, a resident domestic corporation may not engage in any combination with any interested stockholder of the resident domestic corporation for 2 years after the date that the person first became an interested stockholder unless:

(a) The combination or the transaction by which the person first became an interested stockholder is approved by the board of directors of the resident domestic corporation before the person first became an interested stockholder; or

(b) The combination is approved by the board of directors of the resident domestic corporation and, at or after that time, the combination is approved at an annual or special meeting of the stockholders of the resident domestic corporation, and not by written consent, by the affirmative vote of the holders of stock representing at least 60 percent of the outstanding voting power of the resident domestic corporation not beneficially owned by the interested stockholder or the affiliates or associates of the interested stockholder.

2. If a proposal in good faith regarding a combination is made in writing to the board of directors of the resident domestic corporation, the board of directors shall respond, in writing, within 30 days or such shorter period, if any, as may be required by the Securities Exchange Act, setting forth its reasons for its decision regarding the proposal.

3. If a proposal in good faith to enter into a transaction by which the person will become an interested stockholder is made in writing to the board of directors of the resident domestic corporation, the board of directors, unless it responds affirmatively in writing within 30 days or such shorter period, if any, as may be required by the Securities Exchange Act, is considered to have disapproved the transaction.

(Added to NRS by 1991, 1204; A 1993, 968; 2003, 3102; 2009, 1682; 2011, 2787)



NRS 78.439 - Authorized combinations: General requirements.

A resident domestic corporation may not engage in any combination with an interested stockholder of the resident domestic corporation after the expiration of 2 years after the person first became an interested stockholder other than a combination meeting all of the requirements of the articles of incorporation of the resident domestic corporation and either the requirements specified in subsection 1, 2 or 3 or all of the requirements specified in NRS 78.441 to 78.444, inclusive:

1. The combination was approved by the board of directors of the resident domestic corporation before such person first became an interested stockholder.

2. The transaction by which the person first became an interested stockholder was approved by the board of directors of the resident domestic corporation before the person first became an interested stockholder.

3. The combination is approved at an annual or special meeting of the stockholders of the resident domestic corporation held no earlier than 2 years after the date that the person first became an interested stockholder, and not by written consent, by the affirmative vote of the holders of stock representing a majority of the outstanding voting power of the resident domestic corporation not beneficially owned by the interested stockholder or any affiliate or associate of the interested stockholder.

(Added to NRS by 1991, 1204; A 1993, 969; 2003, 3103; 2011, 2787)



NRS 78.441 - Authorized combinations: Consideration to be received by disinterested holders of common shares.

As an alternative to a combination satisfying the requirements of subsection 1, 2 or 3 of NRS 78.439, a combination with an interested stockholder of the resident domestic corporation engaged in more than 2 years after the date that the person first became an interested stockholder is permissible if the requirements of NRS 78.442, 78.443 and 78.444 are satisfied and the aggregate amount of the cash and the market value, as of the date of consummation, of consideration other than cash to be received per share by all of the holders of outstanding common shares of the resident domestic corporation not beneficially owned by such interested stockholder immediately before that date is at least equal to the higher of the following:

1. The highest price per share paid by the interested stockholder, at a time when the interested stockholder was the beneficial owner, directly or indirectly, of 5 percent or more of the outstanding voting shares of the corporation, for any common shares of the same class or series acquired by the interested stockholder within 2 years immediately before the date of announcement with respect to the combination or within 2 years immediately before, or in, the transaction in which the person became an interested stockholder, whichever is higher, plus, in either case, interest compounded annually from the earliest date on which the highest price per share was paid through the date of consummation at the rate for one-year obligations of the United States Treasury in effect on that earliest date, less the aggregate amount of any dividends paid in cash and the market value of any dividends paid other than in cash, per common share since that earliest date.

2. The market value per common share on the date of announcement with respect to the combination or on the date that the person first became an interested stockholder, whichever is higher, plus interest compounded annually from that date through the date of consummation at the rate for one-year obligations of the United States Treasury in effect on that date, less the aggregate amount of any dividends paid in cash and the market value of any dividends paid other than in cash, per common share since that date.

(Added to NRS by 1991, 1204; A 1993, 969; 2003, 3103; 2011, 2788)



NRS 78.442 - Authorized combinations: Consideration to be received by disinterested holders of class or series of shares other than common shares.

As an alternative to a combination satisfying the requirements of subsection 1, 2 or 3 of NRS 78.439, a combination with an interested stockholder of the resident domestic corporation engaged in more than 2 years after the date that the person first became an interested stockholder is permissible if the requirements of NRS 78.441, 78.443 and 78.444 are satisfied and the aggregate amount of the cash and the market value, as of the date of consummation, of consideration other than cash to be received per share by all of the holders of outstanding shares of any class or series of shares, other than common shares, of the resident domestic corporation not beneficially owned by the interested stockholder immediately before that date is at least equal to the highest of the following, whether or not the interested stockholder has previously acquired any shares of the class or series of shares:

1. The highest price per share paid by the interested stockholder, at a time when the interested stockholder was the beneficial owner, directly or indirectly, of 5 percent or more of the outstanding voting shares of the corporation, for any shares of that class or series of shares acquired by the interested stockholder within 2 years immediately before the date of announcement with respect to the combination or within 2 years immediately before, or in, the transaction in which the person became an interested stockholder, whichever is higher, plus, in either case, interest compounded annually from the earliest date on which the highest price per share was paid through the date of consummation at the rate for one-year obligations of the United States Treasury in effect on that earliest date, less the aggregate amount of any dividends paid in cash and the market value of any dividends paid other than in cash, per share of the class or series of shares since that earliest date.

2. The amount specified in the articles of incorporation of the resident domestic corporation, including in any certificate of designation for the class or series, to which the holders of shares of the class or series of shares are entitled upon the consummation of a transaction of a type encompassing the combination, determined as if the transaction had been consummated on the date of consummation with respect to the combination or on the date that the interested stockholder first became an interested stockholder, whichever is higher or, if the articles of incorporation, including any certificate of designation, do not so provide, the highest preferential amount per share to which the holders of shares of the class or series of shares are entitled in the event of any voluntary liquidation, dissolution or winding up of the resident domestic corporation, plus the aggregate amount of any dividends declared or due to which the holders are entitled before payment of the dividends on some other class or series of shares, unless the aggregate amount of the dividends is included in the preferential amount.

3. The market value per share of the class or series of shares on the date of announcement with respect to the combination or on the date that the person first became an interested stockholder, whichever is higher, plus interest compounded annually from that date through the date of consummation at the rate for one-year obligations of the United States Treasury in effect on that date, less the aggregate amount of any dividends paid in cash and the market value of any dividends paid other than in cash, per share of the class or series of shares since that date.

(Added to NRS by 1991, 1205; A 1993, 970; 2003, 3104; 2011, 2789)



NRS 78.443 - Authorized combinations: Required form and distribution of consideration.

The consideration to be received by holders of a particular class or series of outstanding shares, including common shares, of the resident domestic corporation in a combination pursuant to NRS 78.441 and 78.442 must be in cash or in the same form as the interested stockholder has used to acquire the largest number of shares of the class or series of shares previously acquired by the interested stockholder, and the consideration must be distributed promptly.

(Added to NRS by 1991, 1206; A 2011, 2790)



NRS 78.444 - Authorized combinations: Restrictions on beneficial ownership of additional voting shares by interested stockholder.

As an alternative to a combination satisfying the requirements of subsection 1, 2 or 3 of NRS 78.439, a combination with an interested stockholder of the resident domestic corporation engaged in more than 2 years after the date that the person first became an interested stockholder is permissible if the requirements of NRS 78.441, 78.442 and 78.443 are satisfied and, after the date that such person first became an interested stockholder and before the date of consummation with respect to the combination, the interested stockholder has not become the beneficial owner of any additional voting shares of the resident domestic corporation except:

1. As part of the transaction that resulted in the person becoming an interested stockholder;

2. By virtue of any transaction or series of transactions not constituting a combination;

3. Through a combination meeting the requirements of NRS 78.439; or

4. Through a purchase at any price that, if the price had been paid in an otherwise permissible combination whose date of announcement and date of consummation were the date of the purchase, would have satisfied the requirements of NRS 78.441, 78.442 and 78.443.

(Added to NRS by 1991, 1206; A 1993, 971; 2003, 3105; 2011, 2790)



NRS 78.565 - Sale, lease or exchange of assets: Authority; vote of stockholders.

1. Unless otherwise provided in the articles of incorporation, every corporation may, by action taken at any meeting of its board of directors, sell, lease or exchange all of its property and assets, including its goodwill and its corporate franchises, upon such terms and conditions as its board of directors may approve, when and as authorized by the affirmative vote of stockholders holding stock in the corporation entitling them to exercise at least a majority of the voting power.

2. Unless otherwise provided in the articles of incorporation, a vote of stockholders is not necessary:

(a) For a transfer of assets by way of mortgage, or in trust or in pledge to secure indebtedness of the corporation; or

(b) To abandon the sale, lease or exchange of assets.

[37:177:1925; NCL 1636] (NRS A 1989, 886; 1993, 973; 2001, 1376, 3199; 2007, 2420)



NRS 78.570 - Sale of property and franchise under decree of court.

Sales of the property and franchises of corporations that may be sold under a decree of court shall be made after such notice of the time and place as the court may deem proper. If the sales are made in the foreclosure of one or more mortgages, the court may order the sale to be made for the whole amount of indebtedness secured by the mortgage or mortgages, or for the amount of interest due under the mortgage or mortgages, subject to the payment by the purchaser of the outstanding indebtedness and interest secured thereby as they become due. In the latter event the court may, by proper orders, secure the assumption thereof by the purchaser. When a sale shall be ordered to be made, subject as aforesaid, the court shall direct the officer making such sale, in the event that the property and franchises offered do not sell for enough to pay the amount aforesaid, to sell the same free from encumbrances. Sales under this section shall be made on such credits as the court may deem proper.

[38:177:1925; NCL 1637]



NRS 78.575 - Procedure for dissolution before payment of capital and beginning of business.

Before the payment of any part of the capital and before beginning the business for which the corporation was created, the incorporators or the board of directors named in the articles of incorporation may dissolve a corporation by filing in the Office of the Secretary of State a certificate, signed by a majority of the incorporators or of the board of directors named in the articles of incorporation, stating that no part of the capital has been paid and the business has not begun, and thereupon the corporation is dissolved.

[73:177:1925; NCL 1672] (NRS A 1993, 973; 1995, 1114; 1999, 1591)



NRS 78.580 - Procedure for dissolution after beginning of business.

1. If the board of directors of any corporation organized under this chapter decides that the corporation should be dissolved, the board may adopt a resolution to that effect.

2. If the corporation has issued no stock, only the directors need to approve the dissolution.

3. If the corporation has issued stock, the directors must recommend the dissolution to the stockholders. The board of directors may condition its submission of the proposal for dissolution on any lawful basis. The corporation shall notify each stockholder, whether or not entitled to vote on dissolution, of the proposed dissolution and the stockholders entitled to vote must approve the dissolution.

4. If the dissolution is approved by the directors or both the directors and stockholders, as respectively provided in subsections 2 and 3, the corporation shall file with the Secretary of State a certificate signed by an officer of the corporation setting forth that the dissolution has been approved by the directors, or by the directors and the stockholders, and a list of the names and addresses, either residence or business, of the corporation s president, secretary and treasurer, or the equivalent thereof, and all of its directors.

5. The dissolution takes effect at the time of the filing of the certificate of dissolution with the Secretary of State or upon a later date and time as specified in the certificate, which date must be not more than 90 days after the date on which the certificate is filed. If a certificate of dissolution specifies a later effective date but does not specify an effective time, the certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

[64:177:1925; NCL 1663] (NRS A 1963, 1391; 1979, 397; 1991, 1239; 1993, 973; 2001, 1376, 3199; 2003, 3105; 2003, 20th Special Session, 36; 2011, 2790)



NRS 78.585 - Continuation of corporation after dissolution for winding up and liquidating its business and affairs; limitation on actions by or against dissolved corporation.

1. The dissolution of a corporation does not impair any remedy or cause of action available to or against it or its directors, officers or stockholders commenced within 2 years after the date of the dissolution with respect to any remedy or cause of action in which the plaintiff learns, or in the exercise of reasonable diligence should have learned of, the underlying facts on or before the date of dissolution, or within 3 years after the date of dissolution with respect to any other remedy or cause of action. Any such remedy or cause of action not commenced within the applicable period is barred. The corporation continues as a body corporate for the purpose of prosecuting and defending suits, actions, proceedings and claims of any kind or character by or against it and of enabling it gradually to settle and close its business, to collect its assets, to collect and discharge its obligations, to dispose of and convey its property, to distribute its money and other property among the stockholders, after paying or adequately providing for the payment of its liabilities and obligations, and to do every other act to wind up and liquidate its business and affairs, but not for the purpose of continuing the business for which it was established.

2. Nothing in this section shall be so construed as to lengthen any shorter statute of limitations otherwise applicable provided that no provision of this chapter or other specific statute has the effect of applying any statute of limitations that is longer than provided for in this section with respect to any such remedy or cause of action. Nothing in this section shall be construed to create any remedy or cause of action available to or against the corporation or its directors, officers or stockholders.

[65:177:1925] (NRS A 1949, 170; 1955, 165; 1985, 1793; 2011, 2791; 2013, 1273)



NRS 78.590 - Trustees of dissolved corporation: Powers of directors.

1. Upon the dissolution of any corporation under the provisions of NRS 78.580, or upon the expiration of the period of its corporate existence, limited by its articles of incorporation, the directors become trustees thereof, with full power to prosecute and defend suits, actions, proceedings and claims of any kind or character by or against the corporation, to enable the corporation gradually to settle and close its business, to collect its assets, to collect and discharge its obligations, to dispose of and convey its property, to distribute its money and other property among the stockholders, after paying or adequately providing for the payment of its liabilities and obligations, and to do every other act to wind up and liquidate its business and affairs, but not for the purpose of continuing the business for which the corporation was established.

2. After paying or adequately providing for the liabilities and obligations of the corporation, the trustees, with the written consent of stockholders holding stock in the corporation entitling them to exercise at least a majority of the voting power, may sell the remaining assets or any part thereof to a corporation organized under the laws of this or any other state, and take in payment therefor the stock or bonds, or both, of that corporation and distribute them among the stockholders of the liquidated corporation, in proportion to their interest therein. No such sale is valid as against any stockholder who, within 30 days after the mailing of notice to the stockholder of the sale, applies to the district court for an appraisal of the value of his or her interest in the assets so sold, and unless within 30 days after the appraisal is confirmed by the court the stockholders consenting to the sale, or some of them, pay to the objecting stockholder or deposit for the objecting stockholder s account, in the manner directed by the court, the amount of the appraisal. Upon the payment or deposit the interest of the objecting stockholder vests in the person or persons making the payment or deposit.

3. In winding up and liquidating the business and affairs of the corporation, the trustees have the duties imposed upon them, and the benefit of the presumptions established, by NRS 78.138.

[66:177:1925; NCL 1665] (NRS A 1993, 974; 2011, 2791)



NRS 78.597 - Liability of stockholders of dissolved corporation.

1. A stockholder of a corporation dissolved pursuant to NRS 78.580 or whose period of corporate existence has expired, the assets of which were distributed pursuant to NRS 78.590, is not liable for any claim against the corporation in an amount in excess of such stockholder s pro rata share of the claim or the amount so distributed to such stockholder, whichever is less.

2. A stockholder of a corporation dissolved pursuant to NRS 78.580 or whose period of corporate existence has expired, the assets of which were distributed pursuant to NRS 78.590, is not liable for any claim against the corporation on which an action, suit or proceeding is not begun before the expiration of the period described in NRS 78.585.

3. The aggregate liability of any stockholder of a corporation dissolved pursuant to NRS 78.580 or whose period of corporate existence has expired for claims against such corporation must not exceed the amount distributed to such stockholder pursuant to NRS 78.590.

(Added to NRS by 2011, 2769)



NRS 78.600 - Trustees or receivers for dissolved corporations: Appointment; powers.

When any corporation organized under this chapter shall be dissolved or cease to exist in any manner whatever, the district court, on application of any creditor or stockholder of the corporation, at any time, may either continue the directors trustees as provided in NRS 78.590, or appoint one or more persons to be receivers of and for the corporation, to take charge of the estate and effects thereof, and to collect the debts and property due and belonging to the corporation, with power to prosecute and defend, in the name of the corporation, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the corporation, if in being, that may be necessary for the final settlement of the unfinished business of the corporation. The powers of the trustees or receivers may be continued as long as the district court shall think necessary for the purposes aforesaid.

[68:177:1925; NCL 1667]



NRS 78.605 - Jurisdiction of district court.

The district court shall have jurisdiction of the application prescribed in NRS 78.600 and of all questions arising in the proceedings thereon, and may make such orders and decrees and issue injunctions therein as justice and equity shall require.

[69:177:1925; NCL 1668]



NRS 78.610 - Duties of trustees or receivers; payment and distribution to creditors and stockholders.

The trustees or receivers, after payment of all allowances, expenses and costs, and the satisfaction of all special and general liens upon the funds of the corporation to the extent of their lawful priority, shall pay the other debts due from the corporation, if the funds in their hands shall be sufficient therefor, and if not, they shall distribute the same ratably among all the creditors who shall prove their debts in the manner that shall be directed by an order or decree of the court for that purpose. If there shall be any balance remaining after the payment of the debts and necessary expenses (or the making of adequate provision therefor), they shall distribute and pay the same to and among those who shall be justly entitled thereto, as having been stockholders of the corporation, or their legal representatives.

[70:177:1925; NCL 1669]



NRS 78.615 - Abatement of pending actions; substitution of dissolution trustees or receivers.

If any corporation organized under this chapter becomes dissolved by the expiration of its charter or otherwise, before final judgment obtained in any action pending or commenced in any court of record of this State against the corporation, the action shall not abate by reason thereof, but the dissolution of the corporation being suggested upon the record, and the names of the trustees or receivers of the corporation being entered upon the record, and notice thereof served upon the trustees or receivers, or if such service be impracticable upon the counsel of record in such case, the action shall proceed to final judgment against the trustees or receivers by the name of the corporation.

[71:177:1925; NCL 1670]



NRS 78.620 - Dissolution or forfeiture of charter by decree of court; filing.

Whenever any corporation is dissolved or its charter forfeited by decree or judgment of the district court, the decree or judgment shall be forthwith filed by the clerk of the court in the Office of the Secretary of State.

[72:177:1925; NCL 1671]



NRS 78.622 - Reorganization under federal law: Powers of corporation.

1. If a corporation is under reorganization in a federal court pursuant to Title 11 of U.S.C., it may take any action necessary to carry out any proceeding and do any act directed by the court relating to reorganization, without further action by its directors or stockholders. This authority may be exercised by:

(a) The trustee in bankruptcy appointed by the court;

(b) Officers of the corporation designated by the court; or

(c) Any other representative appointed by the court,

with the same effect as if exercised by the directors and stockholders of the corporation.

2. By filing a confirmed plan or order of reorganization, certified by the bankruptcy court, with the Secretary of State, the corporation may:

(a) Alter, amend or repeal its bylaws;

(b) Constitute or reconstitute and classify or reclassify its board of directors;

(c) Name, constitute or appoint directors and officers in place of or in addition to all or some of the directors or officers then in office;

(d) Amend its articles of incorporation;

(e) Make any change in its authorized and issued stock;

(f) Make any other amendment, change, alteration or provision authorized by this chapter; and

(g) Be dissolved, transfer all or part of its assets, or merge or consolidate, or make any other change authorized by this chapter.

3. In any action taken pursuant to subsections 1 and 2, a stockholder has no right to demand payment for his or her stock.

4. Any amendment of the articles of incorporation made pursuant to subsection 2 must be signed under penalty of perjury by the person authorized by the court and filed with the Secretary of State. If the amendment is filed in accordance with the order of reorganization, it becomes effective when it is filed unless otherwise ordered by the court.

5. Any filing with the Secretary of State pursuant to this section must be accompanied by the appropriate fee, if any.

(Added to NRS by 1985, 1042; A 1993, 2765; 2001, 1376, 3199; 2003, 20th Special Session, 36)



NRS 78.630 - Application of creditors or stockholders of insolvent corporation for injunction and appointment of receiver or trustee; hearing.

1. Whenever any corporation becomes insolvent or suspends its ordinary business for want of money to carry on the business, or if its business has been and is being conducted at a great loss and greatly prejudicial to the interest of its creditors or stockholders, any creditors holding 10 percent of the outstanding indebtedness, or stockholders owning 10 percent of the outstanding stock entitled to vote, may, by petition setting forth the facts and circumstances of the case, apply to the district court of the county in which the principal office of the corporation is located or, if the principal office is not located in this State, to the district court in the county in which the corporation s registered office is located for a writ of injunction and the appointment of a receiver or receivers or trustee or trustees.

2. The court, being satisfied by affidavit or otherwise of the sufficiency of the application and of the truth of the allegations contained in the petition and upon hearing after such notice as the court by order may direct, shall proceed in a summary way to hear the affidavits, proofs and allegations which may be offered in behalf of the parties.

3. If upon such inquiry it appears to the court that the corporation has become insolvent and is not about to resume its business in a short time thereafter, or that its business has been and is being conducted at a great loss and greatly prejudicial to the interests of its creditors or stockholders, so that its business cannot be conducted with safety to the public, it may issue an injunction to restrain the corporation and its officers and agents from exercising any of its privileges or franchises and from collecting or receiving any debts or paying out, selling, assigning or transferring any of its estate, money, lands, tenements or effects, except to a receiver appointed by the court, until the court otherwise orders.

[46:177:1925; NCL 1645] (NRS A 1993, 974, 2765, 2820; 2007, 2649; 2009, 1682)



NRS 78.635 - Appointment of receiver or trustee of insolvent corporation: Powers.

1. The district court, at the time of ordering the injunction, or at any time afterwards, may appoint a receiver or receivers or a trustee or trustees for the creditors and stockholders of the corporation.

2. Receivers or trustees shall have full power and authority:

(a) To demand, sue for, collect, receive and take into possession all the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, papers, choses in action, bills, notes and property, of every description of the corporation;

(b) To institute suits at law or in equity for the recovery of any estate, property, damages or demands existing in favor of the corporation;

(c) In their discretion to compound and settle with any debtor or creditor of the corporation, or with persons having possession of its property or in any way responsible at law or in equity to the corporation at the time of its insolvency or suspension of business, or afterwards, upon such terms and in such manner as they shall deem just and beneficial to the corporation; and

(d) In case of mutual dealings between the corporation and any person to allow just setoffs in favor of such person in all cases in which the same ought to be allowed according to law and equity.

3. A debtor who shall have in good faith paid a debt to the corporation without notice of its insolvency or suspension of business, shall not be liable therefor, and the receiver or receivers or trustee or trustees shall have power to sell, convey and assign all the estate, rights and interests, and shall hold and dispose of the proceeds thereof under the directions of the district court.

[Part 47:177:1925; NCL 1646] (NRS A 1969, 93)



NRS 78.640 - Property and privileges of insolvent corporation vest in appointed receiver.

All real and personal property of an insolvent corporation, wheresoever situated, and all its franchises, rights, privileges and effects shall, upon the appointment of a receiver, forthwith vest in the receiver, and the corporation shall be divested of the title thereto.

[48:177:1925; NCL 1647]



NRS 78.645 - Corporation may resume control upon payment of debts and receipt of capital to conduct business; order of court dissolving corporation and forfeiting charter.

1. Whenever a receiver shall have been appointed as provided in NRS 78.635 and it shall afterwards appear that the debts of the corporation have been paid or provided for, and that there remains or can be obtained by further contributions sufficient capital to enable it to resume its business, the district court may, in its discretion, a proper case being shown, direct the receiver to reconvey to the corporation all its property, franchises, rights and effects, and thereafter the corporation may resume control of and enjoy the same as fully as if the receiver had never been appointed.

2. In every case in which the district court shall not direct such reconveyance, the court may, in its discretion, make a decree dissolving the corporation and declaring its charter forfeited and void.

[49:177:1925; NCL 1648]



NRS 78.650 - Stockholders application for injunction and appointment of receiver when corporation mismanaged.

1. Any holder or holders of one-tenth of the issued and outstanding stock may apply to the district court in the county in which the corporation has its principal place of business or, if the principal place of business is not located in this State, to the district court in the county in which the corporation s registered office is located, for an order dissolving the corporation and appointing a receiver to wind up its affairs, and by injunction restrain the corporation from exercising any of its powers or doing business whatsoever, except by and through a receiver appointed by the court, whenever:

(a) The corporation has willfully violated its charter;

(b) Its trustees or directors have been guilty of fraud or collusion or gross mismanagement in the conduct or control of its affairs;

(c) Its trustees or directors have been guilty of misfeasance, malfeasance or nonfeasance;

(d) The corporation is unable to conduct the business or conserve its assets by reason of the act, neglect or refusal to function of any of the directors or trustees;

(e) The assets of the corporation are in danger of waste, sacrifice or loss through attachment, foreclosure, litigation or otherwise;

(f) The corporation has abandoned its business;

(g) The corporation has not proceeded diligently to wind up its affairs, or to distribute its assets in a reasonable time;

(h) The corporation has become insolvent;

(i) The corporation, although not insolvent, is for any cause not able to pay its debts or other obligations as they mature; or

(j) The corporation is not about to resume its business with safety to the public.

2. The application may be for the appointment of a receiver, without at the same time applying for the dissolution of the corporation, and notwithstanding the absence, if any there be, of any action or other proceeding in the premises pending in such court.

3. In any such application for a receivership, it is sufficient for a temporary appointment if notice of the same is given to the corporation alone, by process as in the case of an application for a temporary restraining order or injunction, and the hearing thereon may be had after 5 days notice unless the court directs a longer or different notice and different parties.

4. The court may, if good cause exists therefor, appoint one or more receivers for such purpose, but in all cases directors or trustees who have been guilty of no negligence nor active breach of duty must be preferred in making the appointment. The court may at any time for sufficient cause make a decree terminating the receivership, or dissolving the corporation and terminating its existence, or both, as may be proper.

5. Receivers so appointed have, among the usual powers, all the functions, powers, tenure and duties to be exercised under the direction of the court as are conferred on receivers and as provided in NRS 78.635, 78.640 and 78.645, whether the corporation is insolvent or not.

[49a:177:1925; added 1941, 405; 1931 NCL 1648.01] (NRS A 1993, 2766; 2009, 1683)



NRS 78.655 - Reorganization of corporation by majority of stockholders during receivership.

Whenever stockholders holding stock entitling them to exercise at least a majority of the voting power of the corporation shall have agreed upon a plan for the reorganization of the corporation and a resumption by it of the management and control of its property and business, the corporation may, with the consent of the district court:

1. Upon the reconveyance to it of its property and franchises, mortgage the same for such amount as may be necessary for the purposes of reorganization; and

2. Issue bonds or other evidences of indebtedness, or additional stock of one or more classes, with or without nominal or par value, or both, or both bonds and stock, or certificates of investment or participation certificates, and use the same for the full or partial payment of the creditors who will accept the same, or otherwise dispose of the same for the purposes of the reorganization.

[50:177:1925; NCL 1649]



NRS 78.660 - Powers of district court.

1. The court shall have power to send for persons and papers and to examine any persons, including the creditors and claimants, and the president, directors and other officers and agents of the corporation, on oath or affirmation, respecting its affairs and transactions and its estate, money, goods, chattels, credits, notes, bills and choses in action, real and personal estate and effects of every kind, and also respecting its debts, obligations, contracts and liabilities, and the claims against it.

2. If any person shall refuse to be sworn or affirmed, or to make answers to such questions as shall be put to the person, or refuse to declare the whole truth touching the subject matter of the examination, the district court may commit such person to a place of confinement, there to remain until the person shall submit to be examined, and pay all the costs of the proceedings against the person.

[51:177:1925; NCL 1650]



NRS 78.665 - Receiver to take possession of corporate assets upon court order.

The receiver, upon order of the court, with the assistance of a peace officer, may break open, in the daytime, the houses, shops, warehouses, doors, trunks, chests or other places of the corporation where any of its goods, chattels, choses in action, notes, bills, moneys, books, papers or other writings or effects have been usually kept, or shall be, and take possession of the same and of the lands and tenements belonging to the corporation.

[52:177:1925; NCL 1651]



NRS 78.670 - Inventory, list of debts and reports by receiver.

The receiver, as soon as convenient, shall lay before the district court a full and complete inventory of all the estate, property and effects of the corporation, its nature and probable value, and an account of all debts due from and to it, as nearly as the same can be ascertained, and make a report to the court of his or her proceedings at least every 3 months thereafter during the continuance of the trust, and whenever the receiver shall be so ordered.

[53:177:1925; NCL 1652]



NRS 78.675 - Creditors proofs of claims; when participation barred; notice.

All creditors shall present and make proof to the receiver of their respective claims against the corporation within 6 months from the date of appointment of the receiver or trustee for the corporation, or sooner if the court shall order and direct, and all creditors and claimants failing to do so within the time limited by this section, or the time prescribed by the order of the court, shall by the direction of the court be barred from participating in the distribution of the assets of the corporation. The court shall also prescribe what notice, by publication or otherwise, shall be given to creditors of such limitation of time.

[54:177:1925; A 1949, 158; 1943 NCL 1653]



NRS 78.680 - Creditors claims to be in writing under oath; examination of claimants.

Every claim against any corporation for which a receiver has been appointed shall be presented to the receiver in writing and upon oath. The claimant, if required, shall submit to such examination in relation to the claim as the court shall direct, and shall produce such books and papers relating to the claim as shall be required. The court shall have power to authorize the receiver to examine, under oath or affirmation, all witnesses produced before the receiver touching the claim or any part thereof.

[55:177:1925; NCL 1654]



NRS 78.685 - Action on creditors claims; appeal of disallowed claims.

1. The clerk of the district court, immediately upon the expiration of the time fixed for the filing of claims, shall notify the trustee or receiver of the filing of the claims. The trustee or receiver shall inspect the claims and within 30 days notify each claimant of his or her decision. The trustee or receiver may require all creditors whose claims are disputed to submit themselves to an examination in relation to their claims, and to produce such books and papers relating to their claims as the trustee or receiver requests. The trustee or receiver may examine, under oath or affirmation, all witnesses produced before him or her regarding the claims, and shall pass upon and allow or disallow the claims, or any part thereof, and notify the claimants of the determination.

2. Every creditor or claimant who has received notice from the receiver or trustee that his or her claim has been disallowed in whole or in part may appeal to the district court within 30 days thereafter. The court, after a hearing, shall determine the rights of the parties.

[56:177:1925; NCL 1655] + [Part 57:177:1925; NCL 1656] (NRS A 1991, 1239)



NRS 78.695 - Substitution of receiver as party; abatement of actions.

1. A receiver, upon application by him or her, shall be substituted as party plaintiff or complainant in the place and stead of the corporation in any suit or proceeding at law or in equity which was pending at the time of the receiver s appointment.

2. No action against a receiver of a corporation shall abate by reason of the receiver s death, but, upon suggestion of the facts on the record, shall be continued against the receiver s successor, or against the corporation in case no new receiver be appointed.

[58:177:1925; NCL 1657] + [59:177:1925; NCL 1658]



NRS 78.700 - Sales of encumbered or deteriorating property.

Where property of an insolvent corporation is at the time of the appointment of a receiver encumbered with mortgages or other liens, the legality of which is brought in question, or the property is of a character which will materially deteriorate in value pending the litigation, the district court may order the receiver to sell the same, clear of encumbrances, at public or private sale, for the best price that can be obtained, and pay the money into court, there to remain subject to the same liens and equities of all parties in interest as was the property before sale, to be disposed of as the court shall direct.

[60:177:1925; NCL 1659]



NRS 78.705 - Compensation, costs and expenses of receiver.

Before distribution of the assets of an insolvent corporation among the creditors or stockholders, the district court shall allow a reasonable compensation to the receiver for his or her services and the costs and expenses of the administration of the trust, and the cost of the proceedings in the court, to be first paid out of the assets.

[61:177:1925; NCL 1660]



NRS 78.710 - Distribution of money to creditors and stockholders.

After payment of all allowances, expenses and costs, and the satisfaction of all special and general liens upon the funds of the corporation to the extent of their lawful priority, the creditors shall be paid proportionately to the amount of their respective debts, excepting mortgage and judgment creditors when the judgment has not been by confession for the purpose of preferring creditors. The creditors shall be entitled to distribution on debts not due, making in such case a rebate of interest, when interest is not accruing on the same. The surplus funds, if any, after payment of the creditors and the costs, expenses and allowances, shall be distributed among the stockholders or their legal representatives in proportion to their interests.

[62:177:1925; NCL 1661]



NRS 78.715 - Acts of majority of receivers effectual; removal and vacancies.

1. Every matter and thing by this chapter required to be done by receivers or trustees shall be good and effectual, to all intents and purposes, if performed by a majority of them.

2. The district court may remove any receiver or trustee and appoint another or others in his or her place to fill any vacancy which may occur.

[63:177:1925; NCL 1662]



NRS 78.720 - Employees liens for wages when corporation insolvent.

1. Whenever any corporation becomes insolvent or is dissolved in any way or for any cause, the employees doing labor or service, of whatever character, in the regular employ of the corporation, have a lien upon the assets thereof for the amount of wages due to them, not exceeding $1,000, which have been earned within 3 months before the date of the insolvency or dissolution, which must be paid before any other debt of the corporation.

2. The word employees does not include any of the officers of the corporation.

[86:177:1925; NCL 1685] (NRS A 1959, 607; 1983, 1362)



NRS 78.725 - Domestic corporations in existence on April 1, 1925, may reincorporate under this chapter.

1. Any corporation organized and existing under the laws of this State on April 1, 1925, may reincorporate under this chapter, either under the same or a different name, by:

(a) Filing with the Secretary of State a certificate signed by its president and attested by its secretary and duly authorized by a meeting of the stockholders called for that purpose, setting forth the statements required in an original certificate of incorporation by NRS 78.035; and

(b) Surrendering the existing charter or certificate of incorporation of the corporation, and accepting the provisions of this chapter.

2. Upon the filing of the certificate, the corporation shall be deemed to be incorporated under this chapter and is entitled to and possesses all the privileges, franchises and powers as if originally incorporated under this chapter. All the properties, rights and privileges theretofore belonging to the corporation, which were acquired by gift, grant, conveyance, assignment or otherwise, are hereby ratified, approved and confirmed and assured to the corporation with like effect and to all intents and purposes as if the same had been originally acquired through incorporation under this chapter.

3. Any corporation reincorporating under this chapter is subject to all the contracts, duties and obligations theretofore resting upon the corporation whose charter or certificate of incorporation is thus surrendered or to which the corporation is then in any way liable.

[82:177:1925; NCL 1681] (NRS A 1971, 1105; 2003, 3106)



NRS 78.730 - Renewal or revival: Procedure; fee; certificate as evidence.

1. Except as otherwise provided in NRS 78.152, any corporation which did exist or is existing under the laws of this State may, upon complying with the provisions of NRS 78.180, procure a renewal or revival of its charter for any period, together with all the rights, franchises, privileges and immunities, and subject to all its existing and preexisting debts, duties and liabilities secured or imposed by its original charter and amendments thereto, or existing charter, by filing:

(a) A certificate with the Secretary of State, which must set forth:

(1) The name of the corporation, which must be the name of the corporation at the time of the renewal or revival, or its name at the time its original charter expired.

(2) The information required pursuant to NRS 77.310.

(3) The date when the renewal or revival of the charter is to commence or be effective, which may be, in cases of a revival, before the date of the certificate.

(4) Whether or not the renewal or revival is to be perpetual, and, if not perpetual, the time for which the renewal or revival is to continue.

(5) That the corporation desiring to renew or revive its charter is, or has been, organized and carrying on the business authorized by its existing or original charter and amendments thereto, and desires to renew or continue through revival its existence pursuant to and subject to the provisions of this chapter.

(b) A list of its president, secretary and treasurer, or the equivalent thereof, and all of its directors and their addresses, either residence or business.

(c) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the renewal or revival is authorized by a court of competent jurisdiction in this State or by the duly elected board of directors of the corporation or, if the corporation does not have a board of directors, the equivalent of such a board.

2. A corporation whose charter has not expired and is being renewed shall cause the certificate to be signed by an officer of the corporation. The certificate must be approved by a majority of the voting power of the shares.

3. A corporation seeking to revive its original or amended charter shall cause the certificate to be signed by a person or persons designated or appointed by the stockholders of the corporation. The signing and filing of the certificate must be approved by the written consent of stockholders of the corporation holding at least a majority of the voting power and must contain a recital that this consent was secured. If no stock has been issued, the certificate must contain a statement of that fact, and a majority of the directors then in office may designate the person to sign the certificate. The corporation shall pay to the Secretary of State the fee required to establish a new corporation pursuant to the provisions of this chapter.

4. The filed certificate, or a copy thereof which has been certified under the hand and seal of the Secretary of State, must be received in all courts and places as prima facie evidence of the facts therein stated and of the existence and incorporation of the corporation therein named.

[93:177:1925] (NRS A 1937, 4; 1953, 314; 1985, 1872; 1993, 975; 1995, 2100; 1997, 705; 1999, 1591; 2003, 3106; 2003, 20th Special Session, 37; 2007, 1319, 2649; 2013, 842)



NRS 78.740 - Renewal or revival: Status of corporation.

1. Any corporation existing on or incorporated after April 1, 1925, desiring to renew or revive its corporate existence, upon complying with the provisions of this chapter, is and continues for the time stated in its certificate of renewal to be a corporation, and in addition to the rights, privileges and immunities conferred by its original charter, possesses and enjoys all the benefits of this chapter that are applicable to the nature of its business, and is subject to the restrictions and liabilities by this chapter imposed on such corporations.

2. Except as otherwise provided in NRS 78.185, a renewal or revival pursuant to NRS 78.730 relates back to the date on which the corporation s charter expired or was revoked and renews or revives the corporation s charter and right to transact business as if such right had at all times remained in full force and effect.

[95:177:1925; NCL 1694] (NRS A 1993, 976; 2007, 2421)



NRS 78.745 - Action against stockholder for unpaid subscriptions; limitation of action.

No action shall be brought by the corporation against any stockholder for any unpaid subscription unless within 2 years after the debt becomes due, and no action shall be brought against the stockholder after the stockholder shall cease to be the owner of the shares, unless brought within 2 years from the time the stockholder shall have ceased to be a stockholder.

[17:177:1925; NCL 1616]



NRS 78.746 - Action against stockholder by judgment creditor; limitations.

1. On application to a court of competent jurisdiction by any judgment creditor of a stockholder, the court may charge the stockholder s stock with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the stockholder s stock.

2. Subject to the provisions of NRS 78.747, this section:

(a) Provides the exclusive remedy by which a judgment creditor of a stockholder or an assignee of a stockholder may satisfy a judgment out of the stock of the judgment debtor. No other remedy, including, without limitation, foreclosure on the stockholder s stock or a court order for directions, accounts and inquiries that the debtor or stockholder might have made, is available to the judgment creditor attempting to satisfy the judgment out of the judgment debtor s interest in the corporation, and no other remedy may be ordered by a court.

(b) Does not deprive any stockholder of the benefit of any exemption applicable to the stockholder s stock.

(c) Applies only to a corporation that:

(1) Has fewer than 100 stockholders of record at any time.

(2) Is not a publicly traded corporation or a subsidiary of a publicly traded corporation, either in whole or in part.

(3) Is not a professional corporation as defined in NRS 89.020.

(d) Does not apply to any liability of a stockholder that exists as the result of an action filed before July 1, 2007.

(e) Does not supersede any written agreement between a stockholder and a creditor if the written agreement does not conflict with the corporation s articles of incorporation, bylaws or any shareholder agreement to which the stockholder is a party.

3. As used in this section, rights of an assignee means the rights to receive the share of the distributions or dividends paid by the corporation to which the judgment debtor would otherwise be entitled. The term does not include the rights to participate in the management of the business or affairs of the corporation or to become a director of the corporation.

(Added to NRS by 2007, 2639; A 2009, 2829; 2011, 2792)



NRS 78.747 - Liability of stockholder, director or officer for debt or liability of corporation.

1. Except as otherwise provided by specific statute, no stockholder, director or officer of a corporation is individually liable for a debt or liability of the corporation, unless the stockholder, director or officer acts as the alter ego of the corporation.

2. A stockholder, director or officer acts as the alter ego of a corporation if:

(a) The corporation is influenced and governed by the stockholder, director or officer;

(b) There is such unity of interest and ownership that the corporation and the stockholder, director or officer are inseparable from each other; and

(c) Adherence to the corporate fiction of a separate entity would sanction fraud or promote a manifest injustice.

3. The question of whether a stockholder, director or officer acts as the alter ego of a corporation must be determined by the court as a matter of law.

(Added to NRS by 2001, 3170)



NRS 78.750 - Service of process on corporations.

1. In any action commenced against any corporation in any court of this State, service of process may be made in the manner provided by law and rule of court for the service of civil process.

2. Service of process on a corporation whose charter has been revoked or which has been continued as a body corporate pursuant to NRS 78.585 may be made by mailing copies of the process and any associated records by certified mail, with return receipt requested, to:

(a) The registered agent of the corporation, if there is one; and

(b) Each officer and director of the corporation as named in the list last filed with the Secretary of State before the dissolution or expiration of the corporation or the forfeiture of its charter.

The manner of serving process described in this subsection does not affect the validity of any other service authorized by law.

[81:177:1925; NCL 1680] (NRS A 1979, 568; 1997, 474; 2001, 1377, 3199; 2003, 3107; 2007, 2650)



NRS 78.7502 - Discretionary and mandatory indemnification of officers, directors, employees and agents: General provisions.

1. A corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, except an action by or in the right of the corporation, by reason of the fact that the person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses, including attorneys fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by the person in connection with the action, suit or proceeding if the person:

(a) Is not liable pursuant to NRS 78.138; or

(b) Acted in good faith and in a manner which he or she reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe the conduct was unlawful.

The termination of any action, suit or proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent, does not, of itself, create a presumption that the person is liable pursuant to NRS 78.138 or did not act in good faith and in a manner which he or she reasonably believed to be in or not opposed to the best interests of the corporation, or that, with respect to any criminal action or proceeding, he or she had reasonable cause to believe that the conduct was unlawful.

2. A corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that the person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against expenses, including amounts paid in settlement and attorneys fees actually and reasonably incurred by the person in connection with the defense or settlement of the action or suit if the person:

(a) Is not liable pursuant to NRS 78.138; or

(b) Acted in good faith and in a manner which he or she reasonably believed to be in or not opposed to the best interests of the corporation.

Indemnification may not be made for any claim, issue or matter as to which such a person has been adjudged by a court of competent jurisdiction, after exhaustion of all appeals therefrom, to be liable to the corporation or for amounts paid in settlement to the corporation, unless and only to the extent that the court in which the action or suit was brought or other court of competent jurisdiction determines upon application that in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for such expenses as the court deems proper.

3. To the extent that a director, officer, employee or agent of a corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to in subsections 1 and 2, or in defense of any claim, issue or matter therein, the corporation shall indemnify him or her against expenses, including attorneys fees, actually and reasonably incurred by him or her in connection with the defense.

(Added to NRS by 1997, 694; A 2001, 3175)



NRS 78.751 - Authorization required for discretionary indemnification; advancement of expenses; other rights to indemnification and advancement of expenses.

1. Any discretionary indemnification pursuant to NRS 78.7502, unless ordered by a court or advanced pursuant to subsection 2, may be made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, officer, employee or agent is proper in the circumstances. The determination must be made:

(a) By the stockholders;

(b) By the board of directors by majority vote of a quorum consisting of directors who were not parties to the action, suit or proceeding;

(c) If a majority vote of a quorum consisting of directors who were not parties to the action, suit or proceeding so orders, by independent legal counsel in a written opinion; or

(d) If a quorum consisting of directors who were not parties to the action, suit or proceeding cannot be obtained, by independent legal counsel in a written opinion.

2. The articles of incorporation, the bylaws or an agreement made by the corporation may provide that the expenses of officers and directors incurred in defending a civil or criminal action, suit or proceeding must be paid by the corporation as they are incurred and in advance of the final disposition of the action, suit or proceeding, upon receipt of an undertaking by or on behalf of the director or officer to repay the amount if it is ultimately determined by a court of competent jurisdiction that the director or officer is not entitled to be indemnified by the corporation. The provisions of this subsection do not affect any rights to advancement of expenses to which corporate personnel other than directors or officers may be entitled under any contract or otherwise by law.

3. The indemnification pursuant to NRS 78.7502 and advancement of expenses authorized in or ordered by a court pursuant to this section:

(a) Does not exclude any other rights to which a person seeking indemnification or advancement of expenses may be entitled under the articles of incorporation or any bylaw, agreement, vote of stockholders or disinterested directors or otherwise, for either an action in the person s official capacity or an action in another capacity while holding office, except that indemnification, unless ordered by a court pursuant to NRS 78.7502 or for the advancement of expenses made pursuant to subsection 2, may not be made to or on behalf of any director or officer if a final adjudication establishes that the director s or officer s acts or omissions involved intentional misconduct, fraud or a knowing violation of the law and was material to the cause of action. A right to indemnification or to advancement of expenses arising under a provision of the articles of incorporation or any bylaw is not eliminated or impaired by an amendment to such provision after the occurrence of the act or omission that is the subject of the civil, criminal, administrative or investigative action, suit or proceeding for which indemnification or advancement of expenses is sought, unless the provision in effect at the time of such act or omission explicitly authorizes such elimination or impairment after such action or omission has occurred.

(b) Continues for a person who has ceased to be a director, officer, employee or agent and inures to the benefit of the heirs, executors and administrators of such a person.

(Added to NRS by 1969, 118; A 1987, 83; 1993, 976; 1997, 706; 2001, 1377, 3199; 2011, 2793)



NRS 78.752 - Insurance and other financial arrangements against liability of directors, officers, employees and agents.

1. A corporation may purchase and maintain insurance or make other financial arrangements on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise for any liability asserted against the person and liability and expenses incurred by the person in his or her capacity as a director, officer, employee or agent, or arising out of his or her status as such, whether or not the corporation has the authority to indemnify such a person against such liability and expenses.

2. The other financial arrangements made by the corporation pursuant to subsection 1 may include the following:

(a) The creation of a trust fund.

(b) The establishment of a program of self-insurance.

(c) The securing of its obligation of indemnification by granting a security interest or other lien on any assets of the corporation.

(d) The establishment of a letter of credit, guaranty or surety.

No financial arrangement made pursuant to this subsection may provide protection for a person adjudged by a court of competent jurisdiction, after exhaustion of all appeals therefrom, to be liable for intentional misconduct, fraud or a knowing violation of law, except with respect to the advancement of expenses or indemnification ordered by a court.

3. Any insurance or other financial arrangement made on behalf of a person pursuant to this section may be provided by the corporation or any other person approved by the board of directors, even if all or part of the other person s stock or other securities is owned by the corporation.

4. In the absence of fraud:

(a) The decision of the board of directors as to the propriety of the terms and conditions of any insurance or other financial arrangement made pursuant to this section and the choice of the person to provide the insurance or other financial arrangement is conclusive; and

(b) The insurance or other financial arrangement:

(1) Is not void or voidable; and

(2) Does not subject any director approving it to personal liability for his or her action,

even if a director approving the insurance or other financial arrangement is a beneficiary of the insurance or other financial arrangement.

5. A corporation or its subsidiary which provides self-insurance for itself or for another affiliated corporation pursuant to this section is not subject to the provisions of title 57 of NRS.

(Added to NRS by 1987, 80)



NRS 78.755 - Duties: Collection of fees; employment of new technology to aid in performance.

1. The Secretary of State, for services relating to official duties and the records of the Office of the Secretary of State, shall charge and collect the fees designated in NRS 78.760 to 78.785, inclusive.

2. The Secretary of State may accept the filing of records by facsimile machine and employ new technology, as it is developed, to aid in the performance of all duties required by law. The Secretary of State may establish rules, fee schedules and regulations not inconsistent with law, for filing records by facsimile machine and for the adoption, employment and use of new technology in the performance of his or her duties.

[Part 1:52:1933; A 1949, 363; 1951, 393] + [Part 2:52:1933; A 1949, 409; 1943 NCL 7421.02] (NRS A 1979, 76; 1991, 1239; 1997, 2810; 2003, 3107)



NRS 78.760 - Filing fees: Articles of incorporation.

1. The fee for filing articles of incorporation is prescribed in the following schedule:

If the amount represented by the total number of shares provided for in the articles is:

$75,000 or less........................................................................................................ $75

Over $75,000 and not over $200,000................................................................ 175

Over $200,000 and not over $500,000.............................................................. 275

Over $500,000 and not over $1,000,000........................................................... 375

Over $1,000,000:

For the first $1,000,000.................................................................................. 375

For each additional $500,000 or fraction thereof..................................... 275

2. The maximum fee which may be charged pursuant to this section:

(a) Is $35,000 for the original filing of the articles of incorporation.

(b) Is $34,925 for a subsequent filing of any instrument which authorizes an increase in stock.

3. For the purposes of computing the filing fees according to the schedule in subsection 1, the amount represented by the total number of shares provided for in the articles of incorporation is:

(a) The aggregate par value of the shares, if only shares with a par value are therein provided for;

(b) The product of the number of shares multiplied by $1, regardless of any lesser amount prescribed as the value or consideration for which shares may be issued and disposed of, if only shares without par value are therein provided for; or

(c) The aggregate par value of the shares with a par value plus the product of the number of shares without par value multiplied by $1, regardless of any lesser amount prescribed as the value or consideration for which the shares without par value may be issued and disposed of, if shares with and without par value are therein provided for.

For the purposes of this subsection, shares with no prescribed par value shall be deemed shares without par value.

4. The Secretary of State shall calculate filing fees pursuant to this section with respect to shares with a par value of less than one-tenth of a cent as if the par value were one-tenth of a cent.

[Part 1:52:1933; A 1949, 363; 1951, 393] (NRS A 1975, 478; 1977, 402; 1983, 690; 1989, 978; 1991, 1240; 1993, 555, 978; 1995, 1115; 2001, 1378, 3176, 3199; 2003, 20th Special Session, 37; 2011, 2794)



NRS 78.765 - Filing fees: Certificate changing number of authorized shares; certificate of amendment to articles; certificate of correction; certificate of designation; certificate of termination; certificate of withdrawal.

1. The fee for filing a certificate changing the number of authorized shares pursuant to NRS 78.209 or a certificate of amendment to articles of incorporation that increases the corporation s authorized stock or a certificate of correction that increases the corporation s authorized stock is the difference between the fee computed at the rates specified in NRS 78.760 upon the total authorized stock of the corporation, including the proposed increase, and the fee computed at the rates specified in NRS 78.760 upon the total authorized capital, excluding the proposed increase. In no case may the amount be less than $175.

2. The fee for filing a certificate of amendment to articles of incorporation that does not increase the corporation s authorized stock or a certificate of correction that does not increase the corporation s authorized stock is $175.

3. The fee for filing a certificate or an amended certificate pursuant to NRS 78.1955 is $175.

4. The fee for filing a certificate of termination pursuant to NRS 78.209, 78.380 or 78.390 or a certificate of withdrawal pursuant to NRS 78.1955 is $175.

[Part 1:52:1933; A 1949, 363; 1951, 393] (NRS A 1983, 691; 1989, 978; 1991, 1240; 1993, 979; 1995, 1115, 2101; 1997, 708; 1999, 1592; 2001, 1379, 3177, 3199; 2003, 20th Special Session, 38)



NRS 78.767 - Filing fees: Certificates of restated articles of incorporation.

1. The fee for filing a certificate of restated articles of incorporation that does not increase the corporation s authorized stock is $175.

2. The fee for filing a certificate of restated articles of incorporation that increases the corporation s authorized stock is the difference between the fee computed pursuant to NRS 78.760 based upon the total authorized stock of the corporation, including the proposed increase, and the fee computed pursuant to NRS 78.760 based upon the total authorized stock of the corporation, excluding the proposed increase. In no case may the amount be less than $175.

(Added to NRS by 1959, 682; A 1983, 691; 1989, 979; 1993, 979; 1995, 1116; 2001, 3177; 2003, 20th Special Session, 39)



NRS 78.780 - Filing fee: Certificate of dissolution.

The fee for filing a certificate of dissolution whether it occurs before or after payment of capital and beginning of business is $100.

[Part 1:52:1933; A 1949, 363; 1951, 393] (NRS A 1981, 1890; 1989, 979; 1993, 979; 2001, 3178; 2003, 20th Special Session, 39; 2005, 2252; 2010, 26th Special Session, 73)



NRS 78.785 - Miscellaneous fees.

1. The fee for certifying a copy of articles of incorporation is $30.

2. The fee for certifying a copy of an amendment to articles of incorporation, or to a copy of the articles as amended, is $30.

3. The fee for certifying an authorized printed copy of the general corporation law as compiled by the Secretary of State is $30.

4. The fee for reserving a corporate name is $25.

5. The fee for signing a certificate of corporate existence which does not list the previous records relating to the corporation, or a certificate of change in a corporate name, is $50.

6. The fee for signing a certificate of corporate existence which lists the previous records relating to the corporation is $50.

7. The fee for signing, certifying or filing any certificate or record not provided for in NRS 78.760 to 78.785, inclusive, is $50.

8. The fee for copies provided by the Office of the Secretary of State is $2 per page.

9. The fees for filing articles of incorporation, articles of merger, or certificates of amendment increasing the basic surplus of a mutual or reciprocal insurer must be computed pursuant to NRS 78.760, 78.765 and 92A.210, on the basis of the amount of basic surplus of the insurer.

10. The fee for examining and provisionally approving any record at any time before the record is presented for filing is $125.

[Part 1:52:1933; A 1949, 363; 1951, 393] (NRS A 1959, 689; 1975, 565; 1977, 403; 1979, 398; 1981, 141; 1983, 692; 1985, 1873; 1987, 1058; 1989, 979; 1991, 1241; 1993, 979; 1995, 1116; 2001, 1379, 3178, 3199; 2003, 225, 3107; 2003, 20th Special Session, 39; 2005, 2252; 2007, 2650)



NRS 78.795 - Registration of natural person or corporation willing to serve as registered agent for corporation, limited-liability company or limited partnership.

Repealed. (See chapter 221, Statutes of Nevada 2013, at page 899.)






Chapter 78A - Close Corporations

NRS 78A.010 - Applicability of chapter.

The provisions of this chapter apply to all close corporations formed pursuant to NRS 78A.020. Unless otherwise provided by this chapter, the provisions of chapter 78 of NRS are applicable to all close corporations.

(Added to NRS by 1989, 940)



NRS 78A.013 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all the information required by statute for filing the record.

3. If the provisions of the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to the information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2003, 20th Special Session, 40)



NRS 78A.015 - Filing of records written in language other than English.

No record which is written in a language other than English may be filed or submitted for filing in the Office of the Secretary of State pursuant to the provisions of this chapter unless it is accompanied by a verified translation of that record into the English language.

(Added to NRS by 1995, 1117; A 2003, 3108)



NRS 78A.017 - Cancellation of filings.

If a close corporation has made a filing with the Secretary of State and the Secretary of State has not processed the filing and placed the filing into the public record, the close corporation may cancel the filing by:

1. Filing a statement of cancellation with the Secretary of State; and

2. Paying the required fee pursuant to subsection 7 of NRS 78.785.

(Added to NRS by 2009, 2829)



NRS 78A.018 - Secretary of State authorized to adopt certain regulations to allow close corporation to carry out powers and duties through most recent technology.

The Secretary of State may adopt regulations to define, for the purposes of certain provisions of this chapter, the terms meeting, writing, written and other terms to allow a close corporation or other entity which is subject to the provisions of this chapter to carry out its powers and duties as prescribed by this chapter through the use of the most recent technology available including, without limitation, the use of electronic communications, videoconferencing and telecommunications.

(Added to NRS by 2011, 777)



NRS 78A.020 - Filing requirements; required and optional provisions of articles of incorporation.

1. A close corporation must be formed in accordance with NRS 78.030 to 78.055, inclusive, subject to the following requirements:

(a) All of the issued stock of the corporation of all classes, exclusive of treasury shares, must be represented by certificates and must be held of record by a specified number of persons, not to exceed 30.

(b) All of the issued stock of all classes must be subject to one or more of the restrictions on transfer pursuant to NRS 78A.050.

(c) The corporation shall not offer any of its stock of any class that would constitute a public offering within the meaning of the Securities Act of 1933, 15 U.S.C. 77a et seq.

2. The articles of incorporation of a close corporation must:

(a) Set forth the matters required by NRS 78.035 except that the articles must state that there will be no board of directors if so agreed pursuant to NRS 78A.070.

(b) Contain a heading stating the name of the corporation and that it is a close corporation.

3. The articles of incorporation of a close corporation may set forth the qualifications of stockholders by specifying the classes of persons who are entitled to be holders of record of stock of any class, the classes of persons who are not entitled to be holders of record of stock of any class, or both.

4. To determine the number of holders of record of the stock of a close corporation, stock that is held in joint or common tenancy or by community property must be treated as held by one stockholder.

(Added to NRS by 1989, 941; A 1993, 980; 2009, 1684)



NRS 78A.030 - Procedure for existing corporation to become close corporation.

1. Any corporation organized under chapter 78 of NRS may become a close corporation pursuant to this chapter by signing, filing and recording, in accordance with NRS 78.390, a certificate of amendment of the certificate of incorporation which must:

(a) Contain a statement that the corporation elects to become a close corporation; and

(b) Meet the requirements of paragraph (a) of subsection 2 of NRS 78A.020.

2. Except as otherwise provided in subsection 3, the amendment must be adopted in accordance with the requirements of NRS 78.380 or 78.390.

3. If an amendment is adopted in accordance with the requirements of NRS 78.390, it must be approved by a vote of the holders of record of at least two-thirds of the shares of each class of stock of the corporation that are outstanding and entitled to vote, unless the articles of incorporation or bylaws require approval by a greater proportion.

(Added to NRS by 1989, 941; A 1999, 1593; 2001, 1380, 3199; 2003, 3108)



NRS 78A.040 - Notice required on share certificates; effect of notice and restrictions on transfer of shares; shareholders to be provided with copies of provisions restricting rights.

1. The following statement must appear conspicuously on each share certificate issued by a close corporation:

The rights of stockholders in a close corporation may differ materially from the rights of shareholders in other corporations. Copies of the certificate of incorporation, bylaws, shareholders agreements and other records, any of which may restrict transfers of stock and affect voting and other rights, may be obtained by a shareholder on written request to the corporation.

2. A person claiming an interest in the shares of a close corporation that has complied with the requirement of subsection 1 is bound by the records referred to in the notice. A person claiming an interest in the shares of a close corporation that has not complied with the requirement of subsection 1 is bound by any record that he or she or a person through whom he or she claims has knowledge or notice.

3. A close corporation shall provide to any shareholder upon his or her written request and without charge, copies of the provisions that restrict transfer or affect voting or other rights of shareholders appearing in the articles of incorporation, bylaws, shareholders agreements or voting trust agreements filed with the corporations.

4. Except as otherwise provided in subsection 5, the close corporation may refuse to register the transfer of stock into the name of a person to whom the stock of a close corporation has been transferred if the person has, or is presumed to have, notice that the transfer of the stock is in violation of a restriction on the transfer of stock. If the close corporation refuses to register the transfer of stock into the name of the transferee, the close corporation must notify the transferee of its refusal and state the reasons therefor.

5. Subsection 4 does not apply if:

(a) The transfer of stock, even if contrary to the restrictions on transfer of stock, has been consented to by all the stockholders of the close corporation; or

(b) The close corporation has amended its certificate of incorporation in accordance with NRS 78A.180.

6. The provisions of this section do not impair any rights of a transferee to:

(a) Rescind the transaction by which the transferee acquired the stock; or

(b) Recover under any applicable warranty.

7. As used in this section, transfer is not limited to a transfer for value.

(Added to NRS by 1989, 941; A 2003, 3109)



NRS 78A.050 - Transfer of shares prohibited; exceptions.

1. An interest in the shares of a close corporation may not be transferred, except to the extent permitted by the certificate of incorporation, the bylaws, a shareholders agreement or a voting trust agreement.

2. Except as otherwise provided by the certificate of incorporation, the provisions of this section do not apply to a transfer:

(a) To the corporation or to any other shareholder of the same class or series of shares.

(b) To heirs at law.

(c) That has been approved in writing by all of the holders of the shares of the corporation having voting rights.

(d) To an executor or administrator upon the death of a shareholder or to a trustee or receiver as a result of a bankruptcy, insolvency, dissolution or similar proceeding brought by or against a shareholder.

(e) By merger or share exchange or an exchange of existing shares for other shares of a different class or series in the corporation.

(f) By a pledge as collateral for a loan that does not grant the pledgee any voting rights possessed by the pledgor.

(g) Made after the termination of the status of the corporation as a close corporation.

(Added to NRS by 1989, 942)



NRS 78A.060 - Effect of attempt to transfer shares in violation of prohibition.

1. An attempt to transfer shares in a close corporation in violation of a prohibition against such a transfer is ineffective.

2. An attempt to transfer shares in a close corporation in violation of a prohibition against transfer that is not binding on the transferee because:

(a) The notice required by NRS 78A.040 was not given; or

(b) The prohibition is held unenforceable by a court of competent jurisdiction,

gives the corporation an option to purchase the shares from the transferee for the same price and on the same terms that the transferee purchased them. To exercise the option, the corporation must give the transferee written notice within 30 days after they receive a share certificate for registration in the name of the transferee.

(Added to NRS by 1989, 943)



NRS 78A.070 - Shareholders agreements: Authority to enter; effect; amendment.

1. All shareholders of a close corporation who are entitled to vote may agree in writing to regulate the exercise of the corporate powers and the management of the business and affairs of the corporation or the relationship among the shareholders of the corporation.

2. An agreement authorized by this section is effective even if the agreement:

(a) Eliminates a board of directors.

(b) Restricts the discretion or powers of the board of directors or authorizes director proxies or weighted voting rights.

(c) Treats the corporation as a partnership.

(d) Creates a relationship among the shareholders or between the shareholders and the corporation that would otherwise be appropriate among partners.

3. If the corporation has a board of directors, an agreement authorized by this section that restricts the discretion or powers of the board of directors:

(a) Relieves directors of liability imposed by law; and

(b) Imposes that liability on each person in whom the discretion or power of the board is vested,

to the extent that the discretion or power of the board of directors is governed by the agreement.

4. A provision eliminating a board of directors in an agreement authorized by this section is not effective unless the articles of incorporation contain a statement to that effect.

5. A provision entitling one or more shareholders to dissolve the corporation under NRS 78A.160 is effective if a statement of this right is contained in the articles of incorporation.

6. To amend an agreement authorized by this section, all shareholders entitled to vote must approve the amendment in writing, unless the agreement provides otherwise.

7. Subscribers for shares may act as shareholders with respect to an agreement authorized by this section if shares are not issued when the agreement was made.

8. This section does not prohibit any other agreement between or among shareholders in a close corporation.

(Added to NRS by 1989, 944)



NRS 78A.080 - Shareholders agreements: Validity.

A written agreement among stockholders of a close corporation or any provision of the certificate of incorporation or of the bylaws of the corporation that relates to any phase of the affairs of the corporation, including, but not limited to, the management of its business, the declaration and payment of dividends or other division of profits, the election of directors or officers, the employment of stockholders by the corporation or the arbitration of disputes is not invalid on the ground that it is an attempt by the parties to the agreement or by the stockholders of the corporation to treat the corporation as if it were a partnership or to arrange relations among the stockholders or between the stockholders and the corporation in a manner that would be appropriate only among partners.

(Added to NRS by 1989, 947)



NRS 78A.090 - Operation without board of directors; elimination and reinstatement of board.

1. A close corporation may operate without a board of directors if the certificate of incorporation contains a statement to that effect.

2. An amendment to the certificate of incorporation eliminating a board of directors must be approved:

(a) By all the shareholders of the corporation, whether or not otherwise entitled to vote on amendments; or

(b) If no shares have been issued, by all subscribers for shares, if any, or if none, by the incorporators.

3. While a corporation is operating without a board of directors as authorized by subsection 1:

(a) All corporate powers must be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, the shareholders.

(b) Unless the articles of incorporation provide otherwise:

(1) Action requiring the approval of the board of directors or of both the board of directors and the shareholders is authorized if approved by the shareholders; and

(2) Action requiring a majority or greater percentage vote of the board of directors is authorized if approved by the majority or greater percentage of votes of the shareholders entitled to vote on the action.

(c) A requirement by a state or the United States that a record delivered for filing contain a statement that specified action has been taken by the board of directors is satisfied by a statement that the corporation is a close corporation without a board of directors and that the action was approved by the shareholders.

(d) The shareholders by resolution may appoint one or more shareholders to sign records as designated directors.

4. An amendment to the articles of incorporation that deletes the provision which eliminates a board of directors must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not otherwise entitled to vote on amendments. The amendment must specify the number, names and mailing addresses of the directors of the corporation or describe who will perform the duties of the board of directors.

(Added to NRS by 1989, 944; A 1999, 1593; 2001, 101, 2723; 2003, 3109)



NRS 78A.100 - Annual meeting.

A close corporation shall hold an annual meeting if one or more shareholders delivers a written notice to the corporation requesting a meeting. Upon receipt of a notice, the close corporation must hold a meeting within 30 days.

(Added to NRS by 1989, 945)



NRS 78A.110 - Records signed, acknowledged or verified by person acting in more than one capacity.

Notwithstanding any law to the contrary, a person who holds more than one office in a close corporation may sign, acknowledge or verify in more than one capacity any record required to be signed, acknowledged or verified by the holders of two or more offices.

(Added to NRS by 1989, 945; A 2003, 3110)



NRS 78A.120 - Limitation on liability of shareholders.

Personal liability may not be imposed upon shareholders of a close corporation solely as a result of the failure of the close corporation to observe the usual corporate formalities or requirements relating to the exercise of corporate powers or management of its business and affairs, where such failure results from the distinct nature and permissible functioning of a close corporation.

(Added to NRS by 1989, 945)



NRS 78A.130 - Merger or share exchange; sale, lease or exchange of assets.

1. A plan of merger or share exchange that if effected would:

(a) Terminate the close corporation status must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the close corporation, voting as separate voting groups, whether or not the holders are entitled to vote on the plan.

(b) Create the surviving corporation as a close corporation must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the surviving corporation, voting as separate voting groups, whether or not the holders are entitled to vote on the plan.

2. If not made in the usual and regular course of business, a sale, lease, exchange or other disposition of all or substantially all of the property of a close corporation must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not the holders are entitled to vote on the transaction.

(Added to NRS by 1989, 945)



NRS 78A.140 - Appointment of custodian, receiver or provisional director.

1. Upon application of a stockholder, the court may appoint one or more persons to be custodians and, if the corporation is insolvent, to be receivers of any close corporation when:

(a) The business and affairs of the close corporation are managed by the stockholders who are so divided that the business of the corporation is suffering or is threatened with irreparable injury and any remedy with respect to such a deadlock provided in the certificate of incorporation or bylaws or in any written agreement of the stockholders has failed; or

(b) The petitioning stockholder has the right to the dissolution of the corporation under a provision of the certificate of incorporation permitted by NRS 78A.160.

2. If the court determines that it would be in the best interest of the corporation, the court may appoint a provisional director in lieu of appointing a custodian or receiver for a close corporation. Such an appointment does not preclude any subsequent order of the court appointing a custodian or receiver for the corporation.

(Added to NRS by 1989, 946)



NRS 78A.150 - Provisional director: Requirements for appointment; qualifications, rights and powers; compensation.

1. Notwithstanding any contrary provision of the certificate of incorporation, the bylaws or an agreement of the stockholders, the court may appoint a provisional director for a close corporation if the shareholders or directors, if any, are so divided concerning the management of the business and affairs of the corporation that the votes required for action by the board of directors cannot be obtained, with the consequence that the business and affairs of the corporation cannot be conducted to the advantage of the stockholders generally.

2. An application for relief pursuant to this section must be filed:

(a) By at least one-half of the number of directors then in office;

(b) By the holders of at least one-third of all stock then entitled to elect directors; or

(c) If there is more than one class of stock then entitled to elect one or more directors, by the holders of two-thirds of the stock of each class.

The certificate of incorporation of a close corporation may provide that a lesser proportion of the directors, the stockholders or a class of stockholders may apply for relief under this section.

3. A provisional director:

(a) Must be an impartial person who is not a stockholder or a creditor of the corporation or of any subsidiary or affiliate of the corporation and whose further qualifications, if any, may be determined by the court.

(b) Is not a custodian or receiver of the corporation and does not have the title and powers of a custodian or receiver appointed under NRS 78A.140.

(c) Has the rights and powers of an elected director of the corporation, including the right to notice of and to vote at meetings of directors, until such time as the provisional director may be removed by order of the court.

4. The compensation of a provisional director must be determined by agreement between the provisional director and the corporation subject to the approval of the court, which may fix the compensation in the absence of agreement or in the event of disagreement between the provisional director and the corporation.

(Added to NRS by 1989, 946)



NRS 78A.160 - Option of stockholder to dissolve corporation: Inclusion in certificate of incorporation; exercise of option; notice on stock certificate.

1. The certificate of incorporation of any close corporation may include a provision granting to any stockholder or to the holder of any specified number or percentage of shares of any class of stock an option to have the corporation dissolved at will or upon the occurrence of any specified event or contingency. Whenever any option to dissolve is exercised, the stockholders who exercise the option shall give written notice thereof to all other stockholders. Thirty days after the notice is sent, the dissolution of the corporation must proceed as if the required number of stockholders having voting power consented in writing to dissolution of the corporation as provided by NRS 78.320.

2. If the certificate of incorporation as originally filed does not contain a provision authorized by subsection 1, the certificate may be amended to include such a provision if adopted by the affirmative vote of the holders of all the outstanding stock, whether or not otherwise entitled to vote, unless the certificate of incorporation specifically authorizes such an amendment by a vote which is not less than two-thirds of all the outstanding stock, whether or not otherwise entitled to vote.

3. Each stock certificate in any corporation whose certificate of incorporation authorizes dissolution as permitted by this section must conspicuously note on the face of the certificate the existence of the provision or the provision is ineffective.

(Added to NRS by 1989, 947)



NRS 78A.170 - Time of termination of status.

A close corporation is subject to the provisions of this chapter until:

1. The corporation files with the Secretary of State a certificate of amendment deleting from the certificate of incorporation the provisions required or permitted by NRS 78A.020, to be stated in the certificate of incorporation; or

2. A provision or condition required or permitted by NRS 78A.020 to be stated in a certificate of incorporation has been breached and the corporation or any stockholder has not acted pursuant to NRS 78A.190 to prevent the loss of status or remedy the breach.

(Added to NRS by 1989, 941)



NRS 78A.180 - Voluntary termination of status.

1. A corporation may voluntarily terminate its status as a close corporation, and cease to be subject to the provisions of this chapter, by amending the certificate of incorporation to delete therefrom the additional provisions required or permitted by NRS 78A.020 to be stated in the certificate of incorporation of a close corporation. An amendment must be adopted and become effective in accordance with NRS 78.390, except that it must be approved by a vote of the holders of record of at least two-thirds of the voting shares of each class of stock of the corporation that are outstanding.

2. The certificate of incorporation of a close corporation may provide that on any amendment to terminate the status as a close corporation, a vote greater than two-thirds or a vote of all shares of any class may be required. If the certificate of incorporation contains such a provision, that provision may not be amended, repealed or modified by any vote less than that required to terminate the status of the corporation as a close corporation.

3. A certificate filed pursuant to this section is effective at the time of the filing of the certificate with the Secretary of State or upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate is filed. If the certificate specifies a later effective date but does not specify an effective time, the certificate becomes effective at 12:01 a.m. in the Pacific time zone on the specified later date.

(Added to NRS by 1989, 943; A 2005, 2186; 2011, 2794)



NRS 78A.190 - Involuntary termination of status; intervention by court.

1. The status of a corporation as a close corporation terminates if one or more of the provisions or conditions of this chapter cease to exist or be fulfilled unless:

(a) Within 30 days after the occurrence of the event, or within 30 days after the event has been discovered by the corporation, whichever is later, the corporation files with the Secretary of State a signed certificate stating that a specified provision or condition included in the certificate of incorporation to qualify the corporation as a close corporation has ceased to be applicable and furnishes a copy of the certificate to each stockholder; and

(b) The corporation, concurrently with the filing of a certificate, takes such steps as are necessary to correct the situation that threatens the status as a close corporation, including the refusal to register the transfer of stock which has been wrongfully transferred as provided by NRS 78A.050 or commencing a proceeding under subsection 2.

2. Upon the suit of the close corporation or any stockholder, the court has jurisdiction to:

(a) Issue all orders necessary to prevent the corporation from losing its status as a close corporation.

(b) Restore the status of the corporation as a close corporation by enjoining or setting aside any act or threatened act on the part of the corporation or a stockholder that would be inconsistent with any of the provisions or conditions required or permitted by this chapter to be stated in the certificate of incorporation of a close corporation, unless it is an act approved in accordance with NRS 78A.050.

(c) Enjoin or set aside any transfer or threatened transfer of stock of a close corporation that is contrary to the terms of the certificate of incorporation or of any permitted restriction on transfer.

(d) Enjoin any public offering or threatened public offering of stock of the close corporation.

(Added to NRS by 1989, 943; A 1999, 1594; 2003, 3110)



NRS 78A.200 - Effect of termination of status.

1. A corporation that terminates its status as a close corporation is subject to the provisions of chapter 78 of NRS.

2. Termination of the status of a close corporation does not affect any right of a shareholder or of the corporation under an agreement or the articles of incorporation unless invalidated by law.

(Added to NRS by 1989, 946)






Chapter 78B - Benefit Corporations

NRS 78B.010 - Definitions. [Effective January 1, 2014.]

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 78B.020 to 78B.080, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 410, effective January 1, 2014)



NRS 78B.020 - Benefit corporation defined. [Effective January 1, 2014.]

Benefit corporation means a corporation organized under chapter 78 or 78A of NRS, NRS 81.010 to 81.160, inclusive, or chapter 89 of NRS that has elected to become subject to this chapter and whose status as a benefit corporation has not been terminated pursuant to this chapter.

(Added to NRS by 2013, 410, effective January 1, 2014)



NRS 78B.030 - Benefit enforcement proceeding defined. [Effective January 1, 2014.]

Benefit enforcement proceeding means a claim or action for:

1. Failure of a benefit corporation to pursue the general public benefit purpose of the benefit corporation or any specific public benefit purpose set forth in its articles of incorporation;

2. Violation of a duty or standard of conduct imposed on a director or officer of a benefit corporation pursuant to this chapter; or

3. Failure of a benefit corporation to deliver or post on its Internet website an annual benefit report as required by NRS 78B.170.

(Added to NRS by 2013, 410, effective January 1, 2014)



NRS 78B.040 - General public benefit defined. [Effective January 1, 2014.]

General public benefit means a material positive impact on society and the environment, taken as a whole, as assessed against a third-party standard, from the business and operations of a benefit corporation.

(Added to NRS by 2013, 411, effective January 1, 2014)



NRS 78B.050 - Minimum status vote defined. [Effective January 1, 2014.]

Minimum status vote means:

1. In the case of a corporation, in addition to any other approval or vote required by chapter 78 or 78A of NRS, NRS 81.010 to 81.160, inclusive, or chapter 89 of NRS, whichever is applicable, by chapter 92A of NRS or by the articles of incorporation, satisfaction of both of the following conditions:

(a) The shareholders of every class or series are entitled to vote on the corporate action regardless of any limitation on the voting rights of any class or series stated in the articles of incorporation or bylaws.

(b) The corporate action must be approved by the outstanding shares of each class or series by at least two-thirds of the votes, or the greater vote if required by the articles of incorporation, that all shareholders of the class or series are entitled to cast on that action.

2. In the case of a business entity organized and existing under the laws of this State other than a corporation, in addition to any other approval, vote or consent required by the laws of this State that govern the internal affairs of the entity, by any provision of the publicly filed record or document required to form the entity, or by any agreement binding some or all of the holders of the equity interests in the entity, satisfaction of both of the following conditions:

(a) The holders of every class or series of interest in the entity that are entitled to receive a distribution of any kind from the entity or partnership are entitled to vote on or consent to the action regardless of any otherwise applicable limitation on the voting or consent rights of any class or series.

(b) The action must be approved by the vote or consent of the holders described in paragraph (a) by at least two-thirds of the votes or consent of those holders, or the greater vote or consent if required by the publicly filed record or document required to form the entity or partnership or by any agreement binding those holders.

(Added to NRS by 2013, 411, effective January 1, 2014)



NRS 78B.060 - Specific public benefit defined. [Effective January 1, 2014.]

Specific public benefit includes, without limitation:

1. Providing low-income or underserved individuals or communities with beneficial products or services;

2. Promoting economic opportunity for individuals or communities beyond the creation of jobs in the normal course of business;

3. Protecting, preserving or restoring the environment;

4. Improving human health;

5. Promoting the arts, sciences or advancement of knowledge;

6. Increasing the flow of capital to entities with a general public benefit purpose; and

7. The accomplishment of any other particular benefit for society or the environment.

(Added to NRS by 2013, 411, effective January 1, 2014)



NRS 78B.070 - Subsidiary defined. [Effective January 1, 2014.]

Subsidiary means an entity in which a person owns beneficially or of record 50 percent or more of the outstanding equity interests.

(Added to NRS by 2013, 411, effective January 1, 2014)



NRS 78B.080 - Third-party standard defined. [Effective January 1, 2014.]

Third-party standard means a standard for defining, reporting and assessing overall corporate social and environmental performance:

1. That provides for a comprehensive assessment of the impact of the benefit corporation and its operations upon the considerations listed in paragraphs (b) to (e), inclusive, of subsection 1 of NRS 78B.150;

2. That is developed by an entity that:

(a) Has no material financial relationship with the benefit corporation or a subsidiary of the benefit corporation;

(b) Is governed by a governing body of which not more than one-third of the members are representatives of:

(1) Associations of businesses operating in a specific industry whose members performances are measured by the standard;

(2) Businesses from a specific industry or an association of businesses in that industry; or

(3) Businesses whose performance is assessed against that standard;

(c) Is not materially financed by an association or business described in paragraph (b);

(d) Accesses necessary and appropriate expertise to assess overall corporate social and environmental performance; and

(e) Uses a balanced, multistakeholder approach to develop the standard, including, without limitation, a public comment period of at least 30 days; and

3. About which the following information is available to the public:

(a) The criteria considered when measuring the overall social and environmental performance of a business;

(b) The relative weightings assigned to the criteria described in paragraph (a);

(c) The identity of the directors, officers, material owners and the governing body of the entity that developed, and controls revisions to, the standard;

(d) The process for revising the standard and changing the membership of the governing body that developed, and controls revisions to, the standard; and

(e) An accounting of the sources of financial support for the entity that developed, and controls revisions to, the standard which provides sufficient detail to disclose any relationships that could reasonably be considered to present a potential conflict of interest.

(Added to NRS by 2013, 412, effective January 1, 2014)



NRS 78B.090 - Applicability. [Effective January 1, 2014.]

1. This chapter is applicable to all benefit corporations.

2. The provisions of this chapter do not create any implication that a contrary or different rule of law is or would be applicable to a corporation that is not a benefit corporation. The provisions of this chapter do not affect any statute or rule of law that is or would be applicable to a corporation that is not a benefit corporation.

3. The provisions of chapters 78 and 78A of NRS, NRS 81.010 to 81.160, inclusive, and chapters 89 and 92A of NRS apply to benefit corporations except where those provisions conflict or are inconsistent with the provisions of this chapter. A benefit corporation may be subject simultaneously to this chapter and chapter 78 or 78A of NRS, NRS 81.010 to 81.160, inclusive, or chapter 89 of NRS, as applicable.

4. A provision of the articles of incorporation or bylaws of a benefit corporation may not limit, be inconsistent with or supersede a provision of this chapter.

(Added to NRS by 2013, 412, effective January 1, 2014)



NRS 78B.100 - Filing requirements; required provisions of articles of incorporation. [Effective January 1, 2014.]

A benefit corporation must be formed in accordance with NRS 78.030 to 78.055, inclusive, except that the articles of incorporation must:

1. State that the corporation is a benefit corporation; and

2. Identify any specific public benefit adopted by the corporation pursuant to NRS 78B.140.

(Added to NRS by 2013, 413, effective January 1, 2014)



NRS 78B.110 - Procedure for existing corporation to become benefit corporation; procedure for merger, conversion or exchange resulting in formation of benefit corporation. [Effective January 1, 2014.]

1. A domestic corporation may become a benefit corporation under this chapter by amending its articles of incorporation so that the articles of incorporation contain a statement that the domestic corporation is a benefit corporation. The amendment must be adopted by at least the minimum status vote. If the amendment is adopted, a shareholder of the corporation may, by complying with the provisions of NRS 92A.300 to 92A.500, inclusive, require the corporation to purchase at their market value the shares owned by the shareholder which are dissenting shares in accordance with the procedures set forth in NRS 92A.300 to 92A.500, inclusive, as if the adoption of the amendment were an action to which those provisions were applicable.

2. If a corporation that is not a benefit corporation is a constituent entity in a merger or is acquired in an exchange, and the surviving entity in the merger is to be a benefit corporation or the articles of incorporation of the acquired corporation are to be amended in the exchange to provide that the acquired corporation will be a benefit corporation, the merger or exchange, whichever is applicable, is not effective unless the plan of merger or exchange, whichever is applicable, is approved by the corporation by the minimum status vote.

3. If a domestic other business entity is a constituent entity in a merger and the surviving entity in the merger is to be a benefit corporation, the merger is not effective unless the plan of merger is approved by the domestic other business entity by at least the minimum status vote.

4. If a domestic other business entity is the constituent entity in a conversion in which the resulting entity will be a benefit corporation, the plan of conversion is not effective unless the conversion is approved by the converting entity by at least the minimum status vote.

5. As used in this section:

(a) Constituent entity has the meaning ascribed to it in NRS 92A.015.

(b) Domestic corporation means a corporation organized and existing under chapter 78, 78A or 89 of NRS, or a nonprofit cooperative corporation organized pursuant to NRS 81.010 to 81.160, inclusive.

(c) Domestic other business entity means a limited-liability company organized and existing under chapter 86 of NRS, a limited partnership organized and existing under chapter 87A or 88 of NRS or a business trust organized and existing under chapter 88A of NRS.

(d) Exchange has the meaning ascribed to it in NRS 92A.050.

(e) Resulting entity has the meaning ascribed to it in NRS 92A.090.

(Added to NRS by 2013, 413, effective January 1, 2014)



NRS 78B.120 - Termination of status as benefit corporation; procedure for disposition of all or substantially all of property of benefit corporation. [Effective January 1, 2014.]

1. A benefit corporation may terminate its status as a benefit corporation and cease to be subject to this chapter by amending its articles of incorporation to delete the statement in the articles of incorporation that the corporation is a benefit corporation as required by NRS 78B.100 or 78B.110. To be effective, the amendment must be adopted by at least the minimum status vote.

2. If a benefit corporation is a constituent entity in a merger, conversion or exchange and the effect of the merger, conversion or exchange will terminate the status of the benefit corporation as a benefit corporation, the plan of merger, conversion or exchange, whichever is applicable, is not effective unless it is approved by at least the minimum status vote.

3. If not made in the usual and regular course of business, a sale, lease, exchange or other disposition of all or substantially all of the property of a benefit corporation is not effective unless it is approved by at least the minimum status vote.

4. As used in this section:

(a) Constituent entity has the meaning ascribed to it in NRS 92A.015.

(b) Exchange has the meaning ascribed to it in NRS 92A.050.

(Added to NRS by 2013, 413, effective January 1, 2014)



NRS 78B.130 - Required statement on share certificates. [Effective January 1, 2014.]

In addition to any other statement required by chapter 78 or 78A of NRS, NRS 81.010 to 81.160, inclusive, or chapter 89 of NRS, each certificate representing a share of a benefit corporation shall contain conspicuously on the face of the certificate the following statement:

This entity is a benefit corporation.

(Added to NRS by 2013, 418, effective January 1, 2014)



NRS 78B.140 - Creation of general and specific public benefits; required and optional provisions of articles of incorporation. [Effective January 1, 2014.]

1. A benefit corporation shall have the purpose of creating general public benefit. This purpose is in addition to, and may be a limitation on, the corporation s purpose under NRS 78.030 and any specific purpose set forth in its articles of incorporation pursuant to NRS 78.037.

2. In addition to the provisions required to be stated in the articles of incorporation pursuant to NRS 78.035, the articles of incorporation of a benefit corporation must contain a statement that the corporation is a benefit corporation. The articles of incorporation may identify the creation of one or more specific public benefits as a purpose or as purposes of the benefit corporation. The identification of any specific public benefit pursuant to this subsection does not limit the obligation of the benefit corporation to create general public benefit.

3. The creation of general and specific public benefits as provided in subsections 1 and 2 is in the best interests of the benefit corporation.

4. A professional corporation that is a benefit corporation does not violate NRS 89.050 by providing the professional services for which it was incorporated for the purpose of creating general public benefit or any specific public benefit.

5. A benefit corporation may amend its articles of incorporation to add, amend or delete the identification of any specific public benefit that must be the purpose of the benefit corporation to create. To be effective, the amendment must be adopted by at least the minimum status vote.

(Added to NRS by 2013, 414, effective January 1, 2014)



NRS 78B.150 - Directors: Duties; liability. [Effective January 1, 2014.]

1. In discharging the duties of their respective positions, and in considering the best interests of the benefit corporation, the board of directors, committees of the board of directors and individual directors of a benefit corporation must consider the impacts of any action or inaction upon:

(a) The shareholders of the benefit corporation.

(b) The employees and workforce of the benefit corporation and its subsidiaries and suppliers.

(c) The interests of customers of the benefit corporation as beneficiaries of the general public benefit purpose or any specific public benefit purpose of the benefit corporation.

(d) Community and societal factors, including, without limitation, factors in the community in which offices or facilities of the benefit corporation or its subsidiaries or suppliers are located.

(e) The local and global environment.

(f) The short-term and long-term interests of the benefit corporation, including, without limitation, benefits that may accrue to the benefit corporation from its long-term plans and the possibility that those interests may be best served by control of the benefit corporation remaining unchanged.

(g) The ability of the benefit corporation to accomplish its general public benefit purpose and any specific public benefit purpose.

2. In discharging their respective duties, the board of directors, committees of the board of directors and individual directors of a benefit corporation may consider:

(a) The resources, intent and conduct, including, without limitation, the past, stated and potential conduct, of any person seeking to acquire control of the benefit corporation.

(b) Any other pertinent factors or the interests of any other person or group.

3. In discharging their respective duties, the board of directors, committees of the board of directors and individual directors of a benefit corporation are not required to give priority to any particular factor or the interests of any particular person or group referred to in subsection 1 or 2 over any other factor or the interests of any other person or group, unless the benefit corporation has stated its intention to give priority to a specific public benefit purpose identified in the articles of incorporation of the benefit corporation.

4. In performing his or her duties, a director of a benefit corporation is entitled to rely on information, opinions, reports, books of account or statements, including financial statements and other financial data, that are prepared or presented by:

(a) One or more directors, officers or employees of the benefit corporation reasonably believed to be reliable and competent in the matters prepared or presented;

(b) Counsel, public accountants, financial advisers, valuation advisers, investment bankers or other persons as to matters reasonably believed to be within the preparer s or presenter s professional or expert competence; or

(c) A committee on which the director does not serve, established in accordance with NRS 78.125, as to matters within the committee s designated authority and matters on which the committee is reasonably believed to merit confidence,

but a director is not entitled to rely on such information, opinions, reports, books of account or statements if the director has knowledge concerning the matter in question that would cause reliance thereon to be unwarranted.

5. The consideration of interests and factors in the manner required by this section does not constitute a violation of NRS 78.138 or 78.139 and is in addition to the ability of directors to consider the interests and factors set forth in NRS 78.138 and 78.139.

6. A director of a benefit corporation is not liable for monetary damages for:

(a) Any action or inaction in the course of performing the duties of a director under this section if the director performed the duties of a director in compliance with this section and NRS 78.138 and 78.139.

(b) Failure of the benefit corporation to pursue or create general public benefit or any specific public benefit identified in the articles of incorporation of the benefit corporation pursuant to NRS 78B.140.

7. A director does not have a duty to a person who is a beneficiary of the general public benefit purpose or any specific public benefit purpose identified in the articles of incorporation of the benefit corporation pursuant to NRS 78B.140 arising from the status of the person as a beneficiary.

8. In performing his or her duties, a director of a benefit corporation has the benefit of the presumptions established by subsection 3 of NRS 78.138.

(Added to NRS by 2013, 414, effective January 1, 2014)



NRS 78B.160 - Officers: Duties; liability. [Effective January 1, 2014.]

1. Each officer of a benefit corporation shall consider the interests and factors described in NRS 78B.150 if:

(a) The officer has discretion to act with respect to a matter; and

(b) It reasonably appears to the officer that the matter may have a material effect on:

(1) The creation of general public benefit or any specific public benefit identified in the articles of incorporation of the benefit corporation pursuant to NRS 78B.140; or

(2) Any of the interests or factors described in subsections 2 and 3 of NRS 78B.150.

2. The consideration by an officer of a benefit corporation of interests and factors in the manner described in subsection 1 does not constitute a violation of the duties of the officer.

3. An officer is not liable for monetary damages for:

(a) Any action or inaction as an officer in the course of performing the duties of an officer under subsection 1 if the officer performed the duties of his or her position in compliance with this section.

(b) Failure of the benefit corporation to pursue or create general public benefit or any specific public benefit identified in the articles of incorporation pursuant to NRS 78B.140.

4. An officer does not have a duty to a person who is a beneficiary of the general public benefit purpose or any specific public benefit purpose identified in the articles of incorporation of the benefit corporation pursuant to NRS 78B.140 arising from the status of the person as a beneficiary.

5. In performing his or her duties, an officer of a benefit corporation has the benefit of the presumptions established by subsection 3 of NRS 78.138.

(Added to NRS by 2013, 416, effective January 1, 2014)



NRS 78B.170 - Annual benefit report: Requirement; contents. [Effective January 1, 2014.]

1. A benefit corporation shall deliver to each shareholder an annual benefit report which includes the following:

(a) A narrative description of:

(1) The process and rationale for selecting the third-party standard used to prepare the benefit report;

(2) The ways in which the benefit corporation pursued general public benefit during the applicable year and the extent to which that general public benefit was created;

(3) The ways in which the benefit corporation pursued any specific public benefit identified in the articles of incorporation of the benefit corporation pursuant to NRS 78B.140 and the extent to which that specific public benefit was created; and

(4) Any circumstances that have hindered the creation by the benefit corporation of general public benefit or any specific public benefit identified in the articles of incorporation of the benefit corporation pursuant to NRS 78B.140.

(b) An assessment of the overall social and environmental performance of the benefit corporation, prepared in accordance with a third-party standard applied consistently with any application of that standard in prior benefit reports or accompanied by an explanation of the reasons for any inconsistent application. The assessment is not required to be audited or certified by a third party.

(c) The statement required by NRS 78B.180.

(d) A statement of any connection between the entity that established the third-party standard, or its directors, officers or material owners, and the benefit corporation, or its directors, officers and material owners, including, without limitation, any financial or governance relationship that might materially affect the credibility of the objective assessment of the third-party standard.

2. The annual benefit report required by subsection 1 must be sent annually to each shareholder within 120 days following the end of the fiscal year of the benefit corporation or at the same time that the benefit corporation delivers any other annual report to its shareholders.

3. A benefit corporation shall post all of its annual benefit reports on the public portion of its Internet website, if any, except that the compensation paid to directors and any financial or proprietary information included in the annual benefit report may be omitted from the annual benefit report posted on the Internet website.

4. If a benefit corporation does not have an Internet website, the benefit corporation must provide a copy of its most recent annual benefit report, without charge, to any person requesting a copy. The benefit corporation may omit any proprietary or financial information, including, without limitation, the compensation paid to directors, from the copy of an annual benefit report that the corporation provides pursuant to this subsection.

(Added to NRS by 2013, 417, effective January 1, 2014)



NRS 78B.180 - Annual benefit report: Preparation by board of directors; required statement by board of directors. [Effective January 1, 2014.]

1. The board of directors of a benefit corporation shall prepare and include in the annual benefit report to shareholders required by NRS 78B.170 a statement indicating whether, in the opinion of the board of directors, the benefit corporation failed in any material respect to pursue its general public benefit purpose and any specific public benefit purpose identified in the articles of incorporation pursuant to NRS 78B.140 during the period covered by the report.

2. If, in the opinion of the board of directors, the benefit corporation failed to pursue its general public benefit purpose or any specific public benefit purpose identified in the articles of incorporation pursuant to NRS 78B.140, the statement required by subsection 1 must include a description of the ways in which the benefit corporation failed to pursue its general public benefit purpose or any specific public benefit purpose.

(Added to NRS by 2013, 416, effective January 1, 2014)



NRS 78B.190 - Actions or claims against benefit corporations, directors or officers: Limitations; benefit enforcement proceedings; award of attorney s fees and expenses. [Effective January 1, 2014.]

1. Except in a benefit enforcement proceeding, no person may bring an action or assert a claim against a benefit corporation or its directors or officers with respect to:

(a) Failure to pursue or create general public benefit or any specific public benefit identified in the articles of incorporation of a benefit corporation pursuant to NRS 78B.140; or

(b) A violation of an obligation, duty or standard of conduct under this chapter.

2. A benefit enforcement proceeding may be commenced or maintained only:

(a) Directly by the benefit corporation; or

(b) Derivatively by:

(1) A shareholder who owned beneficially or of record at least 2 percent of the total number of shares of a class or series outstanding at the time of the act or omission complained of;

(2) A director;

(3) A person or group of persons that owns beneficially or of record 5 percent or more of the equity interests in an entity of which the benefit corporation is a subsidiary at the time of the act or omission complained of; or

(4) Any other person authorized in the articles of incorporation or bylaws of the benefit corporation to commence and maintain a benefit enforcement proceeding.

3. A benefit corporation is not liable for monetary damages under this chapter for any failure of the benefit corporation to create general public benefit or any specific public benefit identified in the articles of incorporation of the benefit corporation pursuant to NRS 78B.140.

4. If the court in a benefit enforcement proceeding finds that a failure to comply with this chapter was without justification, the court may award an amount sufficient to reimburse the plaintiff for the reasonable expenses incurred by the plaintiff, including attorney s fees and expenses, in connection with the benefit enforcement proceeding.

(Added to NRS by 2013, 417, effective January 1, 2014)






Chapter 80 - Foreign Corporations

NRS 80.0045 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all the information required by statute for filing the record.

3. If the provisions of the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to the information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2003, 20th Special Session, 40)



NRS 80.005 - Corporate records: Microfilming; imaging; return.

The Secretary of State may microfilm or image any record which is filed in the Office of the Secretary of State by a foreign corporation pursuant to this chapter and may return the original record to the corporation.

(Added to NRS by 1977, 572; A 2003, 3111; 2003, 20th Special Session, 41)



NRS 80.006 - Procedure to submit replacement page to Secretary of State before actual filing of record.

Before the issuance of stock, an incorporator or, after the issuance of stock, an officer of a foreign corporation may authorize the Secretary of State in writing to replace any page of a record submitted for filing on an expedited basis, before the actual filing, and to accept the page as if it were part of the original record.

(Added to NRS by 2001, 1380; A 2001, 3199; 2003, 3111)



NRS 80.007 - Correction of inaccurate or defective record filed with Secretary of State; cancellation of filings.

1. A foreign corporation may correct a record filed in the Office of the Secretary of State if the record contains an incorrect statement or was defectively signed, attested, sealed or verified.

2. To correct a record, the corporation must:

(a) Prepare a certificate of correction which:

(1) States the name of the corporation;

(2) Describes the record, including, without limitation, its filing date;

(3) Specifies the inaccuracy or defect;

(4) Sets forth the inaccurate or defective portion of the record in an accurate or corrected form; and

(5) Is signed by an officer of the corporation or, if no stock has been issued by the corporation, by the incorporator or a director of the corporation, or by some other person specifically authorized by the corporation to sign the certificate.

(b) Deliver the certificate to the Secretary of State for filing.

(c) Pay a filing fee of $175 to the Secretary of State.

3. A certificate of correction is effective on the effective date of the record it corrects except as to persons relying on the uncorrected record and adversely affected by the correction. As to those persons, the certificate is effective when filed.

4. If a foreign corporation has made a filing with the Secretary of State and the Secretary of State has not processed the filing and placed the filing into the public record, the foreign corporation may cancel the filing by:

(a) Filing a statement of cancellation with the Secretary of State; and

(b) Paying the required fee pursuant to subsection 7 of NRS 78.785.

(Added to NRS by 1997, 708; A 1999, 1595; 2003, 3111; 2003, 20th Special Session, 41; 2009, 2829; 2013, 843)



NRS 80.008 - Secretary of State authorized to adopt certain regulations to allow foreign corporation to carry out powers and duties through use of most recent technology.

The Secretary of State may adopt regulations to define, for the purposes of certain provisions of this chapter, the terms meeting, writing, written and other terms to allow a foreign corporation or other entity which is subject to the provisions of this chapter to carry out its powers and duties as prescribed by this chapter through the use of the most recent technology available including, without limitation, the use of electronic communications, videoconferencing and telecommunications.

(Added to NRS by 2011, 777)



NRS 80.010 - Filing requirements; distinguishable name of corporation required; availability of name of revoked, merged or otherwise terminated corporation; limitations; regulations.

1. Before commencing or doing any business in this State, each corporation organized pursuant to the laws of another state, territory, the District of Columbia, a possession of the United States or a foreign country that enters this State to do business must:

(a) File in the Office of the Secretary of State:

(1) The information required pursuant to NRS 77.310. The street address of the registered agent is the registered office of the corporation in this State.

(2) A statement signed by an officer of the corporation, or some other person specifically authorized by the corporation to sign the statement, setting forth:

(I) A general description of the purposes of the corporation;

(II) The authorized stock of the corporation and the number and par value of shares having par value and the number of shares having no par value;

(III) A declaration of the existence of the corporation and the name of the jurisdiction of its incorporation or the governmental acts or other instrument of authority by which the corporation was created; and

(IV) A declaration that the corporation is in good standing in the jurisdiction of its incorporation or creation.

(b) Lodge in the Office of the Secretary of State a copy of the record most recently filed by the corporation in the jurisdiction of its incorporation setting forth the authorized stock of the corporation, the number of par-value shares and their par value, and the number of no-par-value shares.

2. The Secretary of State shall not file the records required by subsection 1 for any foreign corporation whose name is not distinguishable on the records of the Secretary of State from the names of all other artificial persons formed, organized, registered or qualified pursuant to the provisions of this title that are on file in the Office of the Secretary of State and all names that are reserved in the Office of the Secretary of State pursuant to the provisions of this title, unless the written, acknowledged consent of the holder of the name on file or reserved name to use the same name or the requested similar name accompanies the articles of incorporation.

3. For the purposes of this section and NRS 80.012, a proposed name is not distinguishable from a name on file or reserved solely because one or the other names contains distinctive lettering, a distinctive mark, a trademark or trade name, or any combination thereof.

4. The name of a foreign corporation whose charter has been revoked, which has merged and is not the surviving entity or whose existence has otherwise terminated is available for use by any other artificial person.

5. The Secretary of State shall not accept for filing the records required by subsection 1 or NRS 80.110 for any foreign corporation if the name of the corporation contains the words engineer, engineered, engineering, professional engineer, registered engineer or licensed engineer unless the State Board of Professional Engineers and Land Surveyors certifies that:

(a) The principals of the corporation are licensed to practice engineering pursuant to the laws of this State; or

(b) The corporation is exempt from the prohibitions of NRS 625.520.

6. The Secretary of State shall not accept for filing the records required by subsection 1 or NRS 80.110 for any foreign corporation if the name of the corporation contains the words architect, architecture, registered architect, licensed architect, registered interior designer, registered interior design, residential designer, registered residential designer, licensed residential designer or residential design unless the State Board of Architecture, Interior Design and Residential Design certifies that:

(a) The principals of the corporation are holders of a certificate of registration to practice architecture or residential design or to practice as a registered interior designer, as applicable, pursuant to the laws of this State; or

(b) The corporation is qualified to do business in this State pursuant to NRS 623.349.

7. The Secretary of State shall not accept for filing the records required by subsection 1 or NRS 80.110 for any foreign corporation if it appears from the records that the business to be carried on by the corporation is subject to supervision by the Commissioner of Financial Institutions, unless the Commissioner certifies that:

(a) The corporation has obtained the authority required to do business in this State; or

(b) The corporation is not subject to or is exempt from the requirements for obtaining such authority.

8. The Secretary of State shall not accept for filing the records required by subsection 1 or NRS 80.110 for any foreign corporation if the name of the corporation contains the word accountant, accounting, accountancy, auditor or auditing unless the Nevada State Board of Accountancy certifies that the foreign corporation:

(a) Is registered pursuant to the provisions of chapter 628 of NRS; or

(b) Has filed with the Nevada State Board of Accountancy under penalty of perjury a written statement that the foreign corporation is not engaged in the practice of accounting and is not offering to practice accounting in this State.

9. The Secretary of State may adopt regulations that interpret the requirements of subsections 1 to 8, inclusive.

10. A person shall not file the records required by subsection 1 for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

[Part 1:89:1907; A 1949, 503; 1951, 203; 1955, 404] (NRS A 1957, 74; 1959, 839; 1965, 600; 1977, 404; 1979, 398; 1981, 385; 1985, 1874; 1987, 1059; 1989, 950, 980, 1972; 1991, 99, 1243, 2248; 1993, 129, 980; 1995, 1117, 2102; 1997, 1059; 1999, 1595, 1707, 2442; 2001, 101, 109; 2003, 3112; 2003, 20th Special Session, 41; 2007, 3, 2651; 2013, 844)



NRS 80.012 - Name of corporation: Reservation; injunctive relief.

1. The Secretary of State, when requested so to do, shall reserve, for a period of 90 days, the right to use any name available pursuant to NRS 80.010, for the use of any foreign corporation. During the period, a name so reserved is not available for use or reservation by any other artificial person forming, organizing, registering or qualifying in the Office of the Secretary of State pursuant to the provisions of this title without the written, acknowledged consent of the person at whose request the reservation was made.

2. The use by any other artificial person of a name in violation of subsection 1 or NRS 80.010 may be enjoined, even if the record under which the artificial person is formed, organized, registered or qualified has been filed by the Secretary of State.

(Added to NRS by 1991, 1242; A 1993, 982; 1999, 1597; 2003, 3113)



NRS 80.015 - Activities not constituting doing business.

1. For the purposes of this chapter, the following activities do not constitute doing business in this State:

(a) Maintaining, defending or settling any proceeding;

(b) Holding meetings of the board of directors or stockholders or carrying on other activities concerning internal corporate affairs;

(c) Maintaining accounts in banks or credit unions;

(d) Maintaining offices or agencies for the transfer, exchange and registration of the corporation s own securities or maintaining trustees or depositaries with respect to those securities;

(e) Making sales through independent contractors;

(f) Soliciting or receiving orders outside of this State through or in response to letters, circulars, catalogs or other forms of advertising, accepting those orders outside of this State and filling them by shipping goods into this State;

(g) Creating or acquiring indebtedness, mortgages and security interests in real or personal property;

(h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(i) Owning, without more, real or personal property;

(j) Isolated transactions completed within 30 days and not a part of a series of similar transactions;

(k) The production of motion pictures as defined in NRS 231.020;

(l) Transacting business as an out-of-state depository institution pursuant to the provisions of title 55 of NRS; and

(m) Transacting business in interstate commerce.

2. The list of activities in subsection 1 is not exhaustive.

3. A person who is not doing business in this State within the meaning of this section need not qualify or comply with any provision of this chapter, chapter 645A, 645B or 645E of NRS or title 55 or 56 of NRS unless the person:

(a) Maintains an office in this State for the transaction of business;

(b) Solicits or accepts deposits in the State, except pursuant to the provisions of chapter 666 or 666A of NRS;

(c) Solicits business for the activities of a mortgage broker as defined by NRS 645B.0127 or the activities of a mortgage banker as defined by NRS 645E.100; or

(d) Arranges a mortgage loan secured by real property which is not commercial property as defined by NRS 645E.040.

4. The fact that a person is not doing business in this State within the meaning of this section:

(a) Does not affect the determination of whether any court, administrative agency or regulatory body in this State may exercise personal jurisdiction over the person in any civil action, criminal action, administrative proceeding or regulatory proceeding; and

(b) Except as otherwise provided in subsection 3, does not affect the applicability of any other provision of law with respect to the person and may not be offered as a defense or introduced in evidence in any civil action, criminal action, administrative proceeding or regulatory proceeding to prove that the person is not doing business in this State, including, without limitation, any civil action, criminal action, administrative proceeding or regulatory proceeding involving an alleged violation of chapter 597, 598 or 598A of NRS.

5. As used in this section and for the purposes of NRS 80.016, deposits means demand deposits, savings deposits and time deposits, as those terms are defined in chapter 657 of NRS.

(Added to NRS by 1989, 980; A 1991, 1244; 1993, 982; 1995, 1561; 1997, 708; 1999, 1455, 1597, 3803, 3814; 2001, 282, 1380, 3199; 2003, 3113; 2007, 963)



NRS 80.016 - Determination of whether solicitation is made or accepted.

For the purposes of NRS 80.015:

1. A solicitation of a deposit is made in this State, whether or not either party is present in this State, if the solicitation:

(a) Originates in this State; or

(b) Is directed by the solicitor to a destination in this State and received where it is directed, or at a post office in this State if the solicitation is mailed.

2. A solicitation of a deposit is accepted in this State if acceptance:

(a) Is communicated to the solicitor in this State; and

(b) Has not previously been communicated to the solicitor, orally or in writing, outside this State.

Acceptance is communicated to the solicitor in this State, whether or not either party is present in this State, if the depositor directs it to the solicitor reasonably believing the solicitor to be in this State and it is received where it is directed, or at any post office in this State if the acceptance is mailed.

3. A solicitation made in a newspaper or other publication of general, regular and paid circulation is not made in this State if the publication:

(a) Is not published in this State; or

(b) Is published in this State but has had more than two-thirds of its circulation outside this State during the 12 months preceding the solicitation.

If a publication is published in editions, each edition is a separate publication except for material common to all editions.

4. A solicitation made in a radio or television program or other electronic communication received in this State which originates outside this State is not made in this State. A radio or television program or other electronic communication shall be deemed to have originated in this State if the broadcast studio or origin of the source of transmission is located within the State, unless:

(a) The program or communication is syndicated and distributed from outside this State for redistribution to the general public in this State;

(b) The program is supplied by a radio, television or other electronic network whose electronic signal originates outside this State for redistribution to the general public in this State;

(c) The program or communication is an electronic signal that originates outside this State and is captured for redistribution to the general public in this State by a community antenna or cable, radio, cable television or other electronic system; or

(d) The program or communication consists of an electronic signal which originates within this State, but which is not intended for redistribution to the general public in this State.

(Added to NRS by 1991, 1242)



NRS 80.025 - Modification of corporate name to qualify to do business: Requirements; procedure.

1. If a foreign corporation cannot qualify to do business in this State because its name does not meet the requirements of NRS 80.010, it may apply for a certificate to do business by having its board of directors adopt a resolution setting forth the name under which the corporation elects to do business in this State. The resolution may:

(a) Add to the existing corporate name a word, abbreviation or other distinctive element; or

(b) Adopt a name different from its existing corporate name that is available for use in this State.

2. In addition to the records required by subsection 1 of NRS 80.010, the corporation shall file a resolution certifying the adoption of the modified name.

3. If the Secretary of State determines that the modified corporate name complies with the provisions of NRS 80.010, the Secretary of State shall issue the certificate in the foreign corporation s modified name if the foreign corporation otherwise qualifies to do business in this State.

4. A foreign corporation doing business in this State under a modified corporate name approved by the Secretary of State shall use the modified name in its dealings and communications with the Secretary of State.

(Added to NRS by 1985, 1873; A 1991, 2249; 2001, 1381, 3199; 2003, 3114; 2003, 20th Special Session, 43)



NRS 80.030 - Filing of amendatory records after qualification.

1. Each foreign corporation admitted to do business in this State shall, within 90 days after the filing of any record amendatory or otherwise relating to the original articles in the place of its creation, file in the Office of the Secretary of State:

(a) A copy of the record certified by an authorized officer of the place of its creation, or a certificate evidencing the filing, issued by the authorized officer of the place of its creation with whom the record was filed; and

(b) A statement of an officer of the corporation of the change reflected by the filing of the record, showing its relation to the name, authorized capital stock, or general purposes.

2. When a foreign corporation authorized to do business in this State becomes a constituent of a merger permitted by the laws of the state or country in which it is incorporated, it shall, within 90 days after the merger becomes effective, file a copy of the agreement of merger filed in the place of its creation, certified by an authorized officer of the place of its creation, or a certificate, issued by the proper officer of the place of its creation, attesting to the occurrence of the event, in the Office of the Secretary of State.

3. The Secretary of State may revoke the right of a foreign corporation to transact business in this State if it fails to file the records required by this section or pay the fees incident to that filing.

[Part 1:89:1907; A 1949, 503; 1951, 203; 1955, 404] (NRS A 1977, 405; 1979, 399; 1981, 21; 1999, 1598; 2001, 1381, 3199; 2003, 3115)



NRS 80.040 - Required records in foreign language must be accompanied by English translations.

If the papers required by NRS 80.010 and 80.030 to be filed in this State are of record in a language other than English in the place of creation of the corporation, the certified papers in that language shall be accompanied by a verified translation into the English language.

[Part 1:89:1907; A 1949, 503; 1951, 203; 1955, 404] (NRS A 1977, 406)



NRS 80.050 - Fees.

1. Except as otherwise provided in subsection 3, foreign corporations shall pay the same fees to the Secretary of State as are required to be paid by corporations organized pursuant to the laws of this State, but the amount of fees to be charged must not exceed:

(a) The sum of $35,000 for filing records for initial qualification; or

(b) The sum of $34,925 for each subsequent filing of a certificate increasing authorized capital stock.

2. If the corporate records required to be filed set forth only the total number of shares of stock the corporation is authorized to issue without reference to value, the authorized shares shall be deemed to be without par value and the filing fee must be computed pursuant to paragraph (b) of subsection 3 of NRS 78.760.

3. Foreign corporations which are nonprofit corporations and which do not have or issue shares of stock shall pay the same fees to the Secretary of State as are required to be paid by nonprofit corporations organized pursuant to the laws of this State.

4. The fee for filing a notice of withdrawal from the State of Nevada by a foreign corporation is $100.

[2:89:1907; RL 1349; NCL 1842] + [Part 1:52:1933; A 1949, 363; 1951, 393] (NRS A 1960, 177; 1961, 398; 1977, 406; 1983, 692; 1989, 981; 1995, 1118; 2001, 3178; 2003, 3115; 2003, 20th Special Session, 43; 2010, 26th Special Session, 73; 2013, 1273)



NRS 80.055 - Penalty for failure to comply with requirements for qualification; enforcement; regulations.

1. Every corporation which willfully fails or neglects to comply with the provisions of NRS 80.010 to 80.040, inclusive, is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. Except as otherwise provided in subsection 3, every corporation which fails or neglects to comply with the provisions of NRS 80.010 to 80.040, inclusive, may not commence or maintain any action or proceeding in any court of this State until it has fully complied with the provisions of NRS 80.010 to 80.040, inclusive.

3. An action or proceeding may be commenced by such a corporation if an extraordinary remedy available pursuant to chapter 31 of NRS is all or part of the relief sought. Such an action or proceeding must be dismissed without prejudice if the corporation does not comply with the provisions of NRS 80.010 to 80.040, inclusive, within 45 days after the action or proceeding is commenced.

4. When the Secretary of State is advised that a corporation is doing business in contravention of NRS 80.010 to 80.040, inclusive, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county where the corporation has its principal place of business or the Attorney General, or both, for a determination of whether to institute proceedings to recover any applicable fine provided for in this section. The district attorney of the county where the corporation has its principal place of business or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

5. In the course of an investigation of a violation of this section, the Secretary of State may require a corporation to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

6. The failure of a corporation to comply with the provisions of NRS 80.010 to 80.040, inclusive, does not impair the validity of any contract or act of the corporation, or prevent the corporation from defending any action, suit or proceeding in any court of this State.

7. The Secretary of State may adopt regulations to administer the provisions of this section.

[3:89:1907; RL 1350; NCL 1843] (NRS A 1989, 17; 1993, 986; 2009, 1684; 2013, 846)



NRS 80.060 - Requirement.

Every foreign corporation owning property or doing business in this State shall appoint and keep in this State a registered agent as provided in NRS 14.020.

[Part 1911 CPA 82; A 1933, 191; 1939, 66; 1931 NCL 8580] (NRS A 2007, 2653)



NRS 80.070 - Resignation of registered agent or termination of registration of commercial registered agent.

1. If a registered agent resigns pursuant to NRS 77.370 or if a commercial registered agent terminates its registration as a commercial registered agent pursuant to NRS 77.330, the corporation, before the effective date of the resignation or termination, shall file with the Secretary of State a statement of change of registered agent pursuant to NRS 77.340.

2. A corporation that fails to comply with subsection 1 shall be deemed in default and is subject to the provisions of NRS 80.150 and 80.160.

3. As used in this section, commercial registered agent has the meaning ascribed to it in NRS 77.040.

[1:127:1939; 1931 NCL 1813.01] + [2:127:1939; 1931 NCL 1813.02] (NRS A 1959, 840; 1969, 33; 1989, 951; 1993, 983; 1999, 1598; 2003, 3116; 2003, 20th Special Session, 44; 2007, 2653; 2013, 846)



NRS 80.080 - Service of process on corporations.

Service of process on a foreign corporation owning property or doing business in this State shall be made in the manner provided in NRS 14.020 and 14.030.

[Part 1911 CPA 83; A 1921, 107; 1939, 66; 1931 NCL 8581]



NRS 80.090 - Statute of limitations.

If a foreign corporation doing business in this State maintains and keeps in the State a registered agent as provided by NRS 80.060 and files or has microfilmed the papers, records and instruments required by NRS 80.010 to 80.040, inclusive, the foreign corporation is entitled to the benefit of the laws of this State limiting the time for the commencement of civil actions.

[Part 1:165:1907; A 1921, 88; 1933, 24; 1931 NCL 1848] (NRS A 1965, 601; 2001, 1382, 3199; 2003, 3116; 2007, 2654)



NRS 80.095 - Suspension of statute of limitations for failure to comply.

The benefit of NRS 80.090 shall be suspended during any period or periods when the corporation is in default in complying with the requirements of NRS 80.090; and no such corporation can maintain any action or proceeding in any court of this State while so in default.

[Part 1:165: 1907; A 1921, 88; 1933, 24; 1931 NCL 1848] (Substituted in revision for NRS 80.220)



NRS 80.100 - Authority of directors and representatives: Contracts and conveyances.

The provisions of NRS 78.135 apply to contracts and conveyances made by foreign corporations in this State and to all conveyances by foreign corporations of real property situated in this State.

[Part 31(a):177:1925; added 1949, 158; 1943 NCL 1630.01]



NRS 80.110 - Filing requirements; fees; powers and duties of Secretary of State; regulations.

1. Each foreign corporation doing business in this State shall, on or before the last day of the first month after the information required by NRS 80.010 is filed with the Secretary of State or, if the foreign corporation has selected an alternative due date pursuant to subsection 9, on or before that alternative due date, and annually thereafter on or before the last day of the month in which the anniversary date of its qualification to do business in this State occurs in each year or, if applicable, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State a list, on a form furnished by the Secretary of State, that contains:

(a) The names and addresses, either residence or business, of its president, secretary and treasurer, or the equivalent thereof, and all of its directors; and

(b) The signature of an officer of the corporation or some other person specifically authorized by the corporation to sign the list.

2. Each list filed pursuant to subsection 1 must be accompanied by:

(a) A declaration under penalty of perjury that:

(1) The foreign corporation has complied with the provisions of chapter 76 of NRS;

(2) The foreign corporation acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing with the Office of the Secretary of State; and

(3) None of the officers or directors identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of an officer or director in furtherance of any unlawful conduct.

(b) A statement as to whether the foreign corporation is a publicly traded company. If the corporation is a publicly traded company, the corporation must list its Central Index Key. The Secretary of State shall include on the Secretary of State s Internet website the Central Index Key of a corporation provided pursuant to this subsection and instructions describing the manner in which a member of the public may obtain information concerning the corporation from the Securities and Exchange Commission.

3. Upon filing:

(a) The initial list required by subsection 1, the corporation shall pay to the Secretary of State a fee of $125.

(b) Each annual list required by subsection 1, the corporation shall pay to the Secretary of State, if the amount represented by the total number of shares provided for in the articles is:

$75,000 or less...................................................................................................... $125

Over $75,000 and not over $200,000................................................................ 175

Over $200,000 and not over $500,000.............................................................. 275

Over $500,000 and not over $1,000,000........................................................... 375

Over $1,000,000:

For the first $1,000,000.................................................................................. 375

For each additional $500,000 or fraction thereof..................................... 275

The maximum fee which may be charged pursuant to paragraph (b) for filing the annual list is $11,100.

4. If a director or officer of a corporation resigns and the resignation is not reflected on the annual or amended list of directors and officers, the corporation or the resigning director or officer shall pay to the Secretary of State a fee of $75 to file the resignation.

5. The Secretary of State shall, 90 days before the last day for filing each annual list required by subsection 1, provide to each corporation which is required to comply with the provisions of NRS 80.110 to 80.175, inclusive, and which has not become delinquent, a notice of the fee due pursuant to subsection 3 and a reminder to file the list pursuant to subsection 1. Failure of any corporation to receive a notice does not excuse it from the penalty imposed by the provisions of NRS 80.110 to 80.175, inclusive.

6. An annual list for a corporation not in default which is received by the Secretary of State more than 90 days before its due date shall be deemed an amended list for the previous year and does not satisfy the requirements of subsection 1 for the year to which the due date is applicable.

7. A person who files with the Secretary of State a list required by subsection 1 which identifies an officer or director with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of an officer or director in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

8. For the purposes of this section, a stockholder is not deemed to exercise actual control of the daily operations of a corporation based solely on the fact that the stockholder has voting control of the corporation.

9. The Secretary of State may allow a foreign corporation to select an alternative due date for filing the initial list required by subsection 1.

10. The Secretary of State may adopt regulations to administer the provisions of subsection 9.

[Part 1:180:1925; A 1929, 122; 1931, 408; 1931 NCL 1804] (NRS A 1957, 296; 1959, 840; 1977, 406; 1979, 186, 400, 401; 1983, 693; 1985, 234; 1989, 981; 1991, 2460; 1993, 983; 1995, 2103; 1999, 1599; 2001, 3179; 2003, 930; 2003, 20th Special Session, 45, 183; 2005, 2252; 2007, 2654; 2009, 2034, 2830; 2013, 846)



NRS 80.113 - List or statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. A foreign corporation that is not a publicly traded corporation shall maintain at its registered office or principal place of business in this State:

(a) A current list of its owners of record; or

(b) A statement indicating where such a list is maintained.

2. Upon the request of the Secretary of State, the foreign corporation shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the information contained in the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a foreign corporation to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to subsection 1; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a foreign corporation fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the right of the foreign corporation to transact business in this State.

5. The Secretary of State shall not reinstate or revive the right of a foreign corporation to transact business that was revoked or suspended pursuant to subsection 4 unless:

(a) The foreign corporation complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the right of the foreign corporation to transact business in this State.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1319; A 2009, 2831)



NRS 80.115 - Additional filing requirements for certain corporations: Criteria; statement; fees.

1. At the time of submitting any list required pursuant to NRS 80.110, a corporation that meets the criteria set forth in subsection 2 must submit:

(a) The statement required pursuant to subsection 3, accompanied by a declaration under penalty of perjury attesting that the statement does not contain any material misrepresentation of fact; and

(b) A fee of $100,000, to be distributed in the manner provided pursuant to subsection 4.

2. A corporation must submit a statement pursuant to this section if the corporation, including its parent and all subsidiaries:

(a) Holds 25 percent or more of the share of the market within this State for any product sold or distributed by the corporation within this State; and

(b) Has had, during the previous 5-year period, a total of five or more investigations commenced against the corporation, its parent or its subsidiaries in any jurisdiction within the United States, including all state and federal investigations:

(1) Which concern any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060, or which concern similar activities prohibited by a substantially similar law of another jurisdiction; and

(2) Which resulted in the corporation being fined or otherwise penalized or which resulted in the corporation being required to divest any holdings or being unable to acquire any holdings as a condition for the settlement, dismissal or resolution of those investigations.

3. A corporation that meets the criteria set forth in subsection 2 shall submit a statement which includes the following information with respect to each investigation:

(a) The jurisdiction in which the investigation was commenced.

(b) A summary of the nature of the investigation and the facts and circumstances surrounding the investigation.

(c) If the investigation resulted in criminal or civil litigation, a copy of all pleadings filed in the investigation by any party to the litigation.

(d) A summary of the outcome of the investigation, including specific information concerning whether any fine or penalty was imposed against the corporation and whether the corporation was required to divest any holdings or was unable to acquire any holdings as a condition for the settlement, dismissal or resolution of the investigation.

4. The fee collected pursuant to subsection 1 must be deposited in the Attorney General s Administration Budget Account and used solely for the purpose of investigating any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060.

(Added to NRS by 2003, 929)



NRS 80.120 - Certificate of authorization to transact business.

If a corporation has filed the initial or annual list in compliance with NRS 80.110 and has paid the appropriate fee for the filing, the cancelled check or other proof of payment received by the corporation constitutes a certificate authorizing it to transact its business within this State until the last day of the month in which the anniversary of its qualification to transact business occurs in the next succeeding calendar year.

[2:180:1925; A 1931, 408; 1931 NCL 1805] (NRS A 1959, 841; 1983, 693; 1993, 984; 1999, 1599; 2001, 3179; 2003, 20th Special Session, 46)



NRS 80.140 - Addresses of officers and directors required; failure to file.

1. Each list required to be filed under the provisions of NRS 80.110 to 80.175, inclusive, must, after the name of each officer and director listed thereon, set forth the address, either residence or business, of each officer and director.

2. If the addresses are not stated for each person on any list offered for filing, the Secretary of State may refuse to file the list, and the corporation for which the list has been offered for filing is subject to all the provisions of NRS 80.110 to 80.170, inclusive, relating to failure to file the list within or at the times therein specified, unless a list is subsequently submitted for filing which conforms to the provisions of this section.

[3(a):180:1925; added 1951, 280] (NRS A 1959, 841; 1985, 235; 1993, 984; 2003, 3116; 2003, 20th Special Session, 46)



NRS 80.150 - Defaulting corporations: Identification; forfeiture of right to transact business; penalty.

1. Any corporation which is required to make a filing and pay the fee prescribed in NRS 80.110 to 80.175, inclusive, and which refuses or neglects to do so within the time provided is in default.

2. For default there must be added to the amount of the fee a penalty of $75, and unless the filing is made and the fee and penalty are paid on or before the last day of the month in which the anniversary date of incorporation occurs in which filing was required, the defaulting corporation by reason of its default forfeits its right to transact any business within this State. The fee and penalty must be collected as provided in this chapter.

[4:180:1925; A 1931, 408; 1931 NCL 1807] (NRS A 1977, 407; 1979, 186; 1983, 694; 1985, 235; 1989, 982; 1993, 984; 1995, 1118; 2001, 3179; 2003, 930; 2003, 20th Special Session, 46)



NRS 80.160 - Defaulting corporations: Duties of Secretary of State.

1. The Secretary of State shall notify, by providing written notice to its registered agent, each corporation deemed in default pursuant to NRS 80.150. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

2. Immediately after the last day of the month in which the anniversary date of incorporation occurs, the Secretary of State shall compile a complete list containing the names of all corporations whose right to transact business has been forfeited.

3. The Secretary of State shall notify, by providing written notice to its registered agent, each corporation specified in subsection 2 of the forfeiture of its right to do business. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

[Part 5:180:1925; NCL 1808] (NRS A 1959, 60, 575; 1965, 601; 1973, 1028; 1979, 187, 400, 402; 1993, 984; 1995, 1119; 2003, 20th Special Session, 46; 2007, 2655)



NRS 80.170 - Defaulting corporations: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4 or NRS 80.113, the Secretary of State shall reinstate a corporation which has forfeited or which forfeits its right to transact business under the provisions of this chapter and shall restore to the corporation its right to transact business in this State, and to exercise its corporate privileges and immunities, if it:

(a) Files with the Secretary of State:

(1) The list as provided in NRS 80.110 and 80.140;

(2) The statement required by NRS 80.115, if applicable;

(3) The information required pursuant to NRS 77.310; and

(4) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly elected board of directors of the foreign corporation or, if the foreign corporation does not have a board of directors, the equivalent of such a board; and

(b) Pays to the Secretary of State:

(1) The filing fee and penalty set forth in NRS 80.110 and 80.150 for each year or portion thereof that its right to transact business was forfeited;

(2) The fee set forth in NRS 80.115, if applicable; and

(3) A fee of $300 for reinstatement.

2. When the Secretary of State reinstates the corporation, the Secretary of State shall issue to the corporation a certificate of reinstatement if the corporation:

(a) Requests a certificate of reinstatement; and

(b) Pays the required fees pursuant to subsection 7 of NRS 78.785.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid and the revocation of the right to transact business occurred only by reason of failure to pay the fees and penalties.

4. If the right of a corporation to transact business in this State has been forfeited pursuant to the provisions of this chapter and has remained forfeited for a period of 5 consecutive years, the right is not subject to reinstatement.

5. Except as otherwise provided in NRS 80.175, a reinstatement pursuant to this section relates back to the date on which the corporation forfeited its right to transact business under the provisions of this chapter and reinstates the corporation s right to transact business as if such right had at all times remained in full force and effect.

[6:180:1925; A 1927, 42; NCL 1809] (NRS A 1959, 61; 1965, 602; 1973, 1029; 1975, 478; 1985, 235; 1987, 1060; 1991, 1245; 1993, 985; 1995, 1119; 2001, 3180; 2003, 20th Special Session, 47; 2007, 1320, 2421, 2655; 2013, 848)



NRS 80.175 - Defaulting corporations: Reinstatement under old or new name; regulations.

1. Except as otherwise provided in subsection 2, if a foreign corporation applies to reinstate its charter but its name has been legally reserved or acquired by another artificial person formed, organized, registered or qualified pursuant to the provisions of this title whose name is on file with the Office of the Secretary of State or reserved in the Office of the Secretary of State pursuant to the provisions of this title, the foreign corporation must in its application for reinstatement submit in writing to the Secretary of State some other name under which it desires its existence to be reinstated. If that name is distinguishable from all other names reserved or otherwise on file, the Secretary of State shall reinstate the foreign corporation under that new name.

2. If the applying foreign corporation submits the written, acknowledged consent of the artificial person having a name, or the person who has reserved a name, which is not distinguishable from the old name of the applying foreign corporation or a new name it has submitted, it may be reinstated under that name.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 2003, 20th Special Session, 40)



NRS 80.190 - Publication of annual statement: Requirements; penalty.

1. Except as otherwise provided in subsection 2, each foreign corporation doing business in this State shall, not later than the month of March in each year, publish a statement in two numbers or issues of a newspaper published in this State that has a total weekly circulation of at least 1,000. The statement must include:

(a) The name of the corporation.

(b) The name and title of the corporate officer submitting the statement.

(c) The mailing or street address of the corporation s principal office.

(d) The mailing or street address of the corporation s office in this State, if one exists.

2. If the corporation keeps its records on the basis of a fiscal year other than the calendar, the statement required by subsection 1 must be published not later than the end of the third month following the close of each fiscal year.

3. A corporation which neglects or refuses to publish a statement as required by this section is liable to a penalty of $100 for each month that the statement remains unpublished.

4. Any district attorney in the State or the Attorney General may sue to recover the penalty. The first county suing through its district attorney shall recover the penalty, and if no suit is brought for the penalty by any district attorney, the State may recover through the Attorney General.

[1:108:1901; A 1913, 270; 1939, 169; 1949, 86; 1955, 751] + [2:108:1901; A 1907, 39; RL 1352; NCL 1845] (NRS A 1969, 147; 1977, 607, 1354; 1993, 986; 2003, 20th Special Session, 47; 2009, 1685; 2011, 2795)



NRS 80.200 - Surrender of right to transact intrastate business.

1. Any foreign corporation qualified to do business in this State under the provisions of this chapter may withdraw therefrom and surrender its right by:

(a) Filing with the Secretary of State a notice of its purpose so to do, duly authorized to be given by resolution of its board of directors and signed by the proper officers thereof; and

(b) Paying the fee required by NRS 80.050 for filing notice.

2. The provisions of subsection 1 apply only when the corporation s right to do business in this State at the time the notice is submitted for filing has not been forfeited.

[1(a):89:1907; added 1949, 503; 1943 NCL 1841.01] (NRS A 1993, 986; 2003, 3117)



NRS 80.280 - License required for corporation to render professional service.

A foreign corporation organized to render a professional service may not render that service in this State unless the person rendering it is licensed to do so by the appropriate regulating board of this State.

(Added to NRS by 1995, 2102)






Chapter 81 - Miscellaneous Organizations

NRS 81.0026 - Prohibition against formation of entity for certain illegal purposes.

A person shall not form an entity pursuant to this chapter for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

(Added to NRS by 2013, 849)



NRS 81.0027 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all of the information required by statute for filing the record.

3. If the provisions of the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to the information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2003, 20th Special Session, 48)



NRS 81.003 - Filing of records written in language other than English.

No record which is written in a language other than English may be filed or submitted for filing in the Office of the Secretary of State pursuant to the provisions of this chapter unless it is accompanied by a verified translation of that record into the English language.

(Added to NRS by 1995, 1120; A 2003, 3117)



NRS 81.006 - Correction of inaccurate or defective record filed with Secretary of State; cancellation of filings.

1. A nonprofit cooperative corporation, a cooperative association, a charitable organization or any other entity formed under the provisions of this chapter may correct a record filed with the Secretary of State with respect to the entity if the record contains an inaccurate description of an action or if the record was defectively signed, attested, sealed, verified or acknowledged.

2. To correct a record, the entity must:

(a) Prepare a certificate of correction which:

(1) States the name of the entity;

(2) Describes the record, including, without limitation, its filing date;

(3) Specifies the inaccuracy or defect;

(4) Sets forth the inaccurate or defective portion of the record in an accurate or corrected form; and

(5) Is signed by an officer of the entity or, if the certificate is filed before the first meeting of the board of directors, by an incorporator or director, or by some other person specifically authorized by the entity to sign the certificate.

(b) Deliver the certificate to the Secretary of State for filing.

(c) Pay a filing fee of $25 to the Secretary of State.

3. A certificate of correction is effective on the effective date of the record it corrects except as to persons relying on the uncorrected record and adversely affected by the correction. As to those persons, the certificate is effective when filed.

4. If a nonprofit cooperative corporation, a cooperative association, a charitable organization or any other entity formed under the provisions of this chapter has made a filing with the Secretary of State and the Secretary of State has not processed the filing and placed the filing into the public record, the nonprofit cooperative corporation, cooperative association, charitable organization or other entity may cancel the filing by:

(a) Filing a statement of cancellation with the Secretary of State; and

(b) Paying a fee of $50.

(Added to NRS by 2003, 20th Special Session, 48; A 2009, 2832; 2013, 849)



NRS 81.0065 - Secretary of State authorized to adopt certain regulations to allow entities to carry out powers and duties through most recent technology.

The Secretary of State may adopt regulations to define, for the purposes of certain provisions of this chapter, the terms meeting, writing, written and other terms to allow a corporation, association, organization or other entity which is subject to the provisions of this chapter to carry out its powers and duties as prescribed by this chapter through the use of the most recent technology available including, without limitation, the use of electronic communications, videoconferencing and telecommunications.

(Added to NRS by 2011, 777)



NRS 81.010 - Formation; applicable law; revival of certain expired corporations.

1. Nonprofit cooperative corporations may be formed by the voluntary association of any three or more persons in the manner prescribed in NRS 81.010 to 81.160, inclusive. A majority of the persons must be residents of this State, and such a corporation has and may exercise the powers necessarily incident thereto. Except as otherwise provided in subsection 2, the provisions of chapter 78 of NRS govern each nonprofit cooperative corporation organized pursuant to NRS 81.010 to 81.160, inclusive. If such a nonprofit cooperative corporation is organized without shares of stock, the members shall be deemed to be shareholders or stockholders as these terms are used in chapter 78 of NRS.

2. If the term for which a nonprofit cooperative corporation was to exist has expired but the corporation has continued to perform the activities authorized by its original articles of incorporation or any amendment thereto, revival of its corporate existence does not require the consent of its members or stockholders. Each required action to accomplish a revival may be taken by a majority of the surviving directors. The revival is effective as of the date of expiration of the original term.

[1:236:1921; NCL 1575] (NRS A 1991, 1246; 1997, 709; 2005, 2255, 2625)



NRS 81.020 - Capital stock; purpose; voting power of members; meetings; dividends; dealing in products of nonmembers; distribution of surplus funds or issuance of refunds to members.

1. The corporation may or may not have capital stock, and its business must be operated for the mutual benefit of the members thereof.

2. No member of the cooperative corporation may have more than one vote in the management of its affairs. Meetings of the association or meetings of the board of directors may be held in or outside this State.

3. The corporation shall not pay dividends on stock or membership certificates in excess of 8 percent per annum.

4. The corporation or association, as it may be called, may deal in the products of nonmembers, but not to an amount greater in value than such as are handled by it for members, unless otherwise provided in its articles of incorporation or bylaws.

5. Nothing contained in this section shall be construed to prohibit the corporation from distributing surplus funds or issuing refunds to its members in accordance with its articles of incorporation.

[Part 2:236:1921; A 1931, 199; 1931 NCL 1576] (NRS A 1993, 987; 2013, 772)



NRS 81.030 - Memberships: Certificates; transfer and assignment.

1. Any person or any number of persons, including and in addition to the original incorporators, may become members of the corporation upon such terms and conditions as to membership, and subject to such rules and regulations as to their, and each of their, contract and other rights and liabilities between it and the member, as the corporation shall prescribe in its bylaws.

2. The corporation shall issue a certificate of membership to each member, but the membership or the certificate thereof shall not, except as provided in NRS 81.010 to 81.160, inclusive, be assigned by any member to any other person, nor shall the assigns thereof be entitled to membership in the corporation, or to any property rights or interest therein.

3. The board of directors may, however, by motion duly adopted by it, consent to such assignment or transfer, and to the acceptance of the assignee or transferee as a member of the corporation.

4. The corporation shall also have the right, by its bylaws, to provide for or against the transfer of membership and for or against the assignment of membership certificates, and also the terms and conditions upon which any such transfer or assignment shall be allowed.

[Part 2:236:1921; A 1931, 199; 1931 NCL 1576]



NRS 81.040 - Articles of incorporation: Required provisions.

Each corporation formed under NRS 81.010 to 81.160, inclusive, must prepare and file articles of incorporation in writing, setting forth:

1. The name of the corporation, which must contain the word Cooperative or Co-op or the abbreviation N.C.C.

2. The purpose for which it is formed.

3. The information required pursuant to NRS 77.310.

4. The term for which it is to exist, which may be perpetual.

5. If formed with stock, the amount of its stock and the number and par value, if any, and the shares into which it is divided, and the amount of common and of preferred stock that may be issued with the preferences, privileges, voting rights, restrictions and qualifications pertaining thereto.

6. The names and addresses of those selected to act as directors, not less than three, for the first year or until their successors have been elected and have accepted office.

7. Whether the property rights and interest of each member are equal or unequal, and if unequal the articles must set forth a general rule applicable to all members by which the property rights and interests of each member may be determined, but the corporation may admit new members who may vote and share in the property of the corporation with the old members, in accordance with the general rule.

8. The name and mailing or street address, either residence or business, of each of the incorporators signing the articles of incorporation.

[Part 3:236:1921; A 1933, 264; 1941, 329; 1949, 635; 1943 NCL 1577] (NRS A 1971, 146; 1985, 32; 1991, 1246; 1993, 987; 1995, 2103; 2003, 3117; 2007, 2656; 2013, 772)



NRS 81.050 - Articles of incorporation: Optional provisions.

In addition to the requirements of NRS 81.040, the articles of incorporation of any association incorporated under NRS 81.010 to 81.160, inclusive, may contain any provision consistent with law with respect to:

1. Management, regulation, government, financing, indebtedness, membership, establishing of voting districts, voting powers and election of delegates for representative purposes.

2. Issuance, retirement and transfer of its stock, if formed with capital stock.

3. The way or manner in which it shall operate.

4. Its members, officers or directors.

5. Its affairs.

[Part 3:236:1921; A 1933, 264; 1941, 329; 1949, 635; 1943 NCL 1577]



NRS 81.055 - Articles of incorporation: Prohibited names and businesses; certification required before filing of certain articles or amendments; defaulting corporations.

1. The Secretary of State shall not accept for filing any articles of incorporation or any certificate of amendment of articles of incorporation of any corporation formed under the provisions of NRS 81.010 to 81.160, inclusive, which provides that the name of the corporation contains the words common-interest community, community association, master association, unit-owners association or homeowners association or if it appears in the articles of incorporation or certificate of amendment of articles of incorporation that the purpose of the corporation is to operate as a unit-owners association pursuant to chapter 116 or 116B of NRS unless the Administrator of the Real Estate Division of the Department of Business and Industry certifies that the corporation has:

(a) Registered with the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels pursuant to NRS 116.31158 or 116B.625; and

(b) Paid to the Administrator of the Real Estate Division the fees required pursuant to NRS 116.31155 and 116B.620.

2. Upon notification from the Administrator of the Real Estate Division of the Department of Business and Industry that a corporation which is a unit-owners association as defined in NRS 116.011 or 116B.030 has failed to register pursuant to NRS 116.31158 or 116B.625 or failed to pay the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall deem the corporation to be in default. If, after the corporation is deemed to be in default, the Administrator notifies the Secretary of State that the corporation has registered pursuant to NRS 116.31158 or 116B.625 and paid the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall reinstate the corporation if the corporation complies with the requirements for reinstatement as provided in this section and NRS 78.180 and 78.185.

(Added to NRS by 2005, 2253, 2624; A 2007, 2281)



NRS 81.060 - Articles of incorporation: Filing requirements; acceptable evidence of incorporation.

1. The articles of incorporation must be:

(a) Signed by three or more of the original members, a majority of whom must be residents of this State.

(b) Filed in the Office of the Secretary of State in all respects in the same manner as other articles of incorporation are filed.

2. If a corporation formed under NRS 81.010 to 81.160, inclusive, is authorized to issue stock, there must be paid to the Secretary of State for filing the articles of incorporation the fee applicable to the amount of authorized stock of the corporation which the Secretary of State is required by law to collect upon the filing of articles of incorporation which authorize the issuance of stock.

3. The Secretary of State shall issue to the corporation over the Great Seal of the State a certificate that a copy of the articles containing the required statements of facts has been filed in the Office of the Secretary of State.

4. Upon the issuance of the certificate by the Secretary of State, the persons signing the articles and their associates and successors are a body politic and corporate. When so filed, the articles of incorporation or certified copies thereof must be received in all the courts of this State, and other places, as prima facie evidence of the facts contained therein.

[Part 3:236:1921; A 1933, 264; 1941, 329; 1949, 635; 1943 NCL 1577] (NRS A 1965, 603; 1991, 1246; 1993, 987; 1999, 1600; 2003, 3118; 2007, 2657)



NRS 81.070 - Amendment of articles of incorporation.

Any such corporation may amend its articles of incorporation in any manner not inconsistent with the provisions of NRS 81.010 to 81.160, inclusive, in the manner provided for by NRS 78.385 and 78.390.

[6:236:1921; A 1939, 23; 1931 NCL 1580]



NRS 81.080 - Bylaws: Adoption; amendment; effectiveness.

1. Each corporation incorporated under NRS 81.010 to 81.160, inclusive, must, within 1 month after filing articles of incorporation, adopt a code of bylaws for its government and management not inconsistent with the provisions of NRS 81.010 to 81.160, inclusive. A majority vote of the members or directors, or the written assent of such members or directors representing a majority of the votes, is necessary to adopt such bylaws.

2. The power to make additional bylaws and to alter the bylaws:

(a) If the bylaws were adopted by the members under the provisions of subsection 1, must remain in the members, but any corporation may, in its articles of incorporation, original or amended, or by resolution adopted by a majority vote, or by written consent of two-thirds of the members, confer that power upon the directors. Bylaws made by the directors under power so conferred may be altered by the directors or by the members.

(b) If the bylaws were adopted by the directors under the provisions of subsection 1, must remain in the directors, but any corporation may, in its articles of incorporation, original or amended, or by resolution adopted by a majority vote of the directors, or by written consent of two-thirds of the directors, confer that power upon the members. Bylaws made by the members under power so conferred may be altered by the directors or by the members.

3. The written consent of the owners of two-thirds of the stock or of two-thirds of the members shall suffice to adopt bylaws in addition to those adopted under the provisions of subsection 1, and to amend or repeal any bylaw.

4. All bylaws in force must be copied legibly in a book called the Book of Bylaws, kept at all times for inspection in the principal office. Until so copied, they shall not be effective or in force.

[Part 4:236:1921; 1933, 264; 1941, 329; 1931 NCL 1578] + [Part 21:88:1903] (NRS A 2013, 773)



NRS 81.090 - Bylaws: Optional provisions.

Each corporation organized under NRS 81.010 to 81.160, inclusive, may also, by its bylaws, provide for the following matters:

1. The number of directors, not less than three, which it may have.

2. The manner of removal of any one or more of its directors.

3. The manner of filling any and all vacancies of the board of directors.

4. The conditions upon which and the time when membership of any member in the corporation shall cease; the mode, manner and effect of expulsion of a member, subject to the right of the corporation through its board of directors to have the full right to purchase the full interest of any member in the property or other rights of the corporation at the book value thereof, as determined by the board of directors, whenever it is to the interests of the corporation to do so. Any member whose rights are so purchased shall cease to be a member. The corporation may, but is not obligated to, retire or purchase any of its obligations before the date of maturity written thereon and held by any retiring member. Any interest which the member may have had in the corporation not represented by certificates of interest, common stock, preferred stock or other obligations duly issued by the corporation or amounts due and unpaid for products delivered shall revert to the corporation as payment for services rendered.

5. The amount of membership fee, if any.

6. The amount which each member shall be required to pay annually, or from time to time, if at all, to carry on the business of the corporation.

7. The compensation, if any, to be paid by each member for any services rendered by the corporation to the member, and the time of payment and the manner of collecting the same, and may provide for forfeiture of the interest of the member in the corporation for nonpayment of the same.

8. The number and qualifications of members of the corporation.

9. The conditions precedent to membership.

10. The method, time and manner of permitting members to withdraw.

11. The assignment and transfer of the interests of members, and the manner of determining the value of such interest by the corporation upon the death, withdrawal or expulsion of a member or upon the forfeiture of a member s membership, at the option of the corporation.

[Part 4:236:1921; 1933, 264; 1941, 329; 1931 NCL 1578]



NRS 81.100 - Bylaws: Provisions for unequal property rights.

If the bylaws shall provide for unequal property rights of the several members, the provisions of NRS 81.010 to 81.160, inclusive, with reference to a majority, a two-thirds, or other vote of the members, shall not apply, and in lieu thereof, there shall be substituted a majority of the votes of the interests represented by the several members or otherwise as the case may be.

[9:236:1921; NCL 1583] (NRS A 1971, 146)



NRS 81.110 - General powers.

A corporation incorporated pursuant to NRS 81.010 to 81.160, inclusive, may:

1. Appoint such agents and officers as its business may require, and the appointed agents may be either persons or corporations.

2. Admit persons and corporations to membership in the corporation.

3. Expel any member pursuant to the provisions of its bylaws.

4. Forfeit the membership of any member for violation of any agreement between the member and the corporation or for the member s violation of its bylaws.

5. Purchase, lease or otherwise acquire, and hold, own, enjoy, sell, lease, mortgage and otherwise encumber and dispose of, real and personal property.

6. Carry on any operation necessary or convenient in connection with the transactions of any of its business.

[Part 5:236:1921; A 1933, 264; 1941, 329; 1931 NCL 1579] (NRS A 1991, 1247)



NRS 81.120 - Marketing contracts: Powers of corporation; title to property.

1. Each corporation shall have the power to enter into all contracts deemed advisable with members or others requiring them to market their products or by-products thereof, to or through the association, by which contract it may:

(a) Act as sole agent for the member.

(b) Purchase the products or by-products thereof.

(c) Pool the products so handled by it.

(d) Enjoin a breach or threatened breach of the contract.

2. If members of an association contract to sell to the association, it shall be conclusively held that title to the products or by-products thereof passes absolutely and unreservedly, except for recorded liens, to the association upon delivery or at any time before if specified in the contract.

3. If members of an association in their contracts appoint the association as sole agent to sell or otherwise handle their products or by-products thereof, it shall be conclusively held that only the association has the right to sell or otherwise dispose of the products or by-products mentioned in the contracts of such members.

4. A contract to sell to an association, or an appointment of an association as sole agent by a member of such association, shall constitute full authority without further title to sell or resell the products or by-products thereof mentioned in the contract and to pay over to its members the proceeds of such sale after deducting all necessary selling expense, overhead and other costs and expenses, including interest on preferred stock, deductions for retiring such stock, if any, reserves, if any, and dividends or common stock or certificates of interest, if any, not to exceed 8 percent per annum.

[Part 5:236:1921; A 1933, 264; 1941, 329; 1931 NCL 1579]



NRS 81.130 - Consolidation of cooperative corporations: Procedure; powers.

1. Upon written assent of two-thirds of all the members or by a vote of members representing two-thirds of the total votes of all members of each of two or more such nonprofit cooperative corporations to cooperate with each other for the more economical carrying on of their respective businesses by consolidation, the consolidation may be effected by two or more associations entering into an agreement in writing and adopting a name. The agreement must:

(a) Be signed by two-thirds of the members of each such association.

(b) State all the matters necessary to articles of incorporation.

(c) Be acknowledged by the signers before a person competent to take an acknowledgment of deeds in this State.

2. A certified copy of the agreement must be filed in the Office of the Secretary of State and the same fees for filing and recording, as required for filing and recording of original articles of incorporation, must be paid. Upon the filing of the certified copy, the former associations comprising the component parts cease to exist, and the consolidated association:

(a) Succeeds to all the rights, duties and powers of the component associations.

(b) Is possessed of all the rights, duties and powers prescribed in the agreement of consolidated associations not inconsistent with NRS 81.010 to 81.160, inclusive.

(c) Is subject to all the liabilities and obligations of the former component associations.

(d) Succeeds to all the property and interests thereof.

(e) May make bylaws and do all things permitted by NRS 81.010 to 81.160, inclusive.

3. Any such corporation, upon resolution adopted by its board of directors, may:

(a) Enter into contracts and agreements.

(b) Make stipulations and arrangements with any other corporation or corporations for the cooperative and more economical carrying on of its business, or any part or parts thereof.

4. Any two or more cooperative corporations organized under NRS 81.010 to 81.160, inclusive, upon resolutions adopted by their respective boards of directors, may, for the purpose of more economically carrying out their respective businesses, by agreement, unite in adopting, employing and using, or several such corporations may separately adopt, employ and use, the same methods, policy, means, agents, agencies and terms of marketing for carrying on and conducting their respective businesses.

[Part 5:236:1921; A 1933, 264; 1941, 329; 1931 NCL 1579] (NRS A 1991, 1248)



NRS 81.150 - Right of corporation to do business: Quo warranto proceedings.

The right of a corporation, claiming to be organized and incorporated and carrying on its business under NRS 81.010 to 81.160, inclusive, to do and to continue its business, may be inquired into by quo warranto proceedings at the suit of the Attorney General, but not otherwise.

[7:236:1921; NCL 1581]



NRS 81.160 - Applicability of

NRS 81.010 to 81.160, inclusive. The provisions of NRS 81.010 to 81.160, inclusive, are not applicable to railroads, telegraph, telephone, banking, insurance, building and loan, or any other corporation, unless the special provisions of NRS 81.010 to 81.160, inclusive, applicable thereto are complied with.

[8:236:1921; NCL 1582]



NRS 81.170 - Lawful business defined; construction of

NRS 81.170 to 81.270, inclusive.

1. NRS 81.170 to 81.270, inclusive, being passed to promote association for mutual welfare, the words lawful business extend to every kind of lawful effort for business, education, industrial, benevolent, social or political purposes, whether conducted for profit or not.

2. NRS 81.170 to 81.270, inclusive, must not be strictly construed, but their provisions must at all times be liberally construed with a view to effect their object and to promote their purposes.

[12:60:1901; RL 1260; NCL 1595] (NRS A 1991, 1248; 2005, 2255, 2626)



NRS 81.175 - Applicable law.

1. Except as otherwise provided in subsection 2, the provisions of chapter 82 of NRS govern a cooperative association organized pursuant to NRS 81.170 to 81.270, inclusive, except to the extent that the provisions of chapter 82 of NRS are inconsistent with NRS 81.170 to 81.270, inclusive.

2. NRS 82.081 and 82.136 do not apply to a cooperative association organized pursuant to NRS 81.170 to 81.270, inclusive.

(Added to NRS by 1991, 1245)



NRS 81.180 - Formation of cooperative association: No capital stock; issuance of membership certificates.

1. It shall be lawful for five or more persons to form a cooperative association for the purpose of transacting any lawful business.

2. Such associations shall not have or issue any capital stock but shall issue membership certificates to each member thereof, and such membership certificates cannot be assigned so that the transferee thereof can by such transfer become a member of the association, except by the resolution of the board of directors of the association; but, by the resolution of consent of the board of directors, such certificates may be transferred so that the transferee may become a member in lieu of the last former holder thereof.

[1:60:1901; RL 1249; NCL 1584]



NRS 81.190 - Members: Qualifications, rights, interest and duties.

1. All persons above the age of 18 years, regardless of sex, shall be eligible to membership, if otherwise qualified and elected as the bylaws may provide, but minors cannot be empowered to make contracts for the association.

2. The rights and interest of all members in the association shall be equal, and no member can have or acquire a greater interest therein than any other member.

3. At every election held pursuant to the bylaws, each member shall be entitled to cast one vote and no more.

4. No member shall be responsible individually, or personally liable, for any of the debts or liabilities of the association in excess of his or her proportion of the indebtedness authorized to be incurred by the association in the bylaws, but in case of the failure and insolvency of the association the member may be required to pay any unpaid dues or installments which, pursuant to the bylaws, have become due from such member to the association before such insolvency.

[Part 2:60:1901; RL 1250; NCL 1585]



NRS 81.200 - Articles of association: Filing requirements; required provisions.

1. Each association formed under NRS 81.170 to 81.270, inclusive, shall prepare articles of association in writing, setting forth:

(a) The name of the association.

(b) The purpose for which it is formed.

(c) The information required pursuant to NRS 77.310.

(d) The term for which it is to exist, which may be perpetual.

(e) The names and addresses, either residence or business, of the directors selected for the first year.

(f) The amount which each member is to pay upon admission as a fee for membership, and that each member signing the articles has actually paid the fee.

(g) That the interest and right of each member therein is to be equal.

(h) The name and address, either residence or business, of each of the persons signing the articles of association.

2. The articles of association must be signed by the original associates or members.

3. The articles so signed must be filed in the Office of the Secretary of State. From the time of the filing in the Office of the Secretary of State, the association may exercise all the powers for which it was formed.

[3:60:1901; A 1941, 326; 1931 NCL 1586] (NRS A 1965, 603; 1985, 32; 1991, 1249; 1993, 988; 1995, 2104; 1999, 1600; 2003, 3118; 2003, 20th Special Session, 49; 2005, 2255, 2626; 2007, 2657)



NRS 81.205 - Articles of association: Prohibited names and businesses; certification required before filing of certain articles or amendments; defaulting associations.

1. The Secretary of State shall not accept for filing any articles of association or any certificate of amendment of articles of association of any association formed under the provisions of NRS 81.170 to 81.270, inclusive, which provides that the name of the association contains the words common-interest community, community association, master association, unit-owners association or homeowners association or if it appears in the articles of association or certificate of amendment of articles of association that the purpose of the association is to operate as a unit-owners association pursuant to chapter 116 or 116B of NRS unless the Administrator of the Real Estate Division of the Department of Business and Industry certifies that the association has:

(a) Registered with the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels pursuant to NRS 116.31158 or 116B.625; and

(b) Paid to the Administrator of the Real Estate Division the fees required pursuant to NRS 116.31155 or 116B.620.

2. Upon notification from the Administrator of the Real Estate Division of the Department of Business and Industry that an association which is a unit-owners association as defined in NRS 116.011 or 116B.030 has failed to register pursuant to NRS 116.31158 or 116B.625 or failed to pay the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall deem the association to be in default. If, after the association is deemed to be in default, the Administrator notifies the Secretary of State that the association has registered pursuant to NRS 116.31158 or 116B.625 and paid the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall reinstate the association if the association complies with the requirements for reinstatement as provided in this section and NRS 78.180 and 78.185 and pays the fees required pursuant to NRS 82.193.

(Added to NRS by 2005, 2254, 2624; A 2007, 2282)



NRS 81.210 - Purpose of business may be changed; amendment of articles.

1. The purpose of the business may be altered, changed, modified, enlarged or diminished, or the articles of association amended, by a vote of two-thirds of all the members at a special election to be called for such purpose. Notice of the special election must be given in the same manner as the bylaws provide for the election of directors.

2. Upon amendment of the articles of association, a copy of the articles as amended must be filed with the Secretary of State.

[7:60:1901; RL 1255; NCL 1590] (NRS A 1965, 604; 1993, 988)



NRS 81.220 - General powers.

Every association formed under NRS 81.170 to 81.270, inclusive, may:

1. Sue and be sued in any court in its associate name.

2. Make and use a common seal and alter it at pleasure, but the use or nonuse of such a seal does not affect the legality of any record.

3. Receive by gift, devise or purchase, hold and convey, real and personal property as the purposes of the association may require.

4. Appoint such subordinate agents or officers as the business may require.

5. Admit associates or members, and sell or forfeit their interest in the association for default of installments, dues, work or labor required, as provided by the bylaws.

6. Enter into any and all lawful contracts or obligations essential to the transaction of its affairs, for the purpose for which it was formed.

7. Borrow money.

8. Issue all such notes, bills or evidence of indebtedness or mortgage as its bylaws may provide for.

9. Trade, barter, buy, sell and exchange.

10. Do all other things proper to be done for the purpose of carrying into effect the objects for which the association is formed.

[9:60:1901; RL 1257; NCL 1592] (NRS A 1971, 1106; 1991, 1249; 2003, 3119)



NRS 81.230 - Bylaws: Adoption; amendment; required and optional provisions.

1. Every association formed under NRS 81.170 to 81.270, inclusive, must, within 40 days after it so becomes an association, adopt a code of bylaws for the government and management of the association, not inconsistent with NRS 81.170 to 81.270, inclusive. A majority of all the associates is necessary to the adoption of bylaws, and the bylaws must be written in a book and signed by the members adopting them.

2. The bylaws cannot be amended or modified except by the vote of a majority of all the members after notice of the proposed amendment is given as the bylaws may provide.

3. The bylaws must provide for the amount of the indebtedness which the association may incur.

4. The association may, by its code of bylaws, provide for:

(a) The time, place and manner of calling and conducting its meetings.

(b) The number of directors, the time of their election, their term of office, the mode and manner of their removal, the mode and manner of filling vacancies in the board caused by death, resignation, removal or otherwise, and the power and authority of directors, and how many thereof are necessary to the exercise of the powers of the directors or of any officer.

(c) The number of the officers, if any, other than the directors, and their term of office, the mode of removal, and the method of filling a vacancy.

(d) The mode and manner of conducting business.

(e) The mode and manner of conducting elections, and may provide for voting by ballots forwarded by mail or otherwise, but the method must secure the secrecy of the ballot.

(f) The mode and manner of succession of membership, and the qualifications of membership, and on what conditions, and when membership ceases, and the mode and manner of expulsion or refusal of a member, but an expelled or refused member is entitled to have a board of arbitration consisting of three persons, one selected by the board of directors, one by the expelled or refused member, and a third by the other two, appraise his or her interest in the association in either money, property or labor, as the directors choose, and to have the money, property or labor so awarded him or her paid or delivered, or performed within 40 days after expulsion or refusal.

(g) The amount of any membership fee, and the dues, installments or labor which each member is required to pay or perform, if any, and the manner of collection or enforcement, and for forfeiture or sale of a member s interest for nonpayment or nonperformance.

(h) The method, time and manner of permitting the withdrawal of a member, if at all, and how the member s interest must be ascertained, either in money or property, and within what time it must be paid or delivered to the member.

(i) The mode and manner of ascertaining the interest of a member at his or her death, if his or her legal representatives or none of them desire to succeed to the membership, and whether the value of the deceased member s interest must be paid to his or her legal representatives in money, property or labor, and within what time it must be paid, delivered or performed, but a withdrawing member or the legal representative of a deceased member has the right to a board of arbitration the same as is provided for expelled or refused members.

(j) Such other things as may be proper to carry out the purpose for which the association was formed.

[Part 2:60:1901; RL 1250; NCL 1585] + [4:60:1901; A 1941, 326; 1931 NCL 1587] (NRS A 1991, 1250; 2003, 3119)



NRS 81.240 - Bylaws: Required and optional provisions concerning profits.

1. The bylaws shall provide for the time and manner in which profits shall be divided between the members, and what proportion of the profits, if any, shall be added to the common property or funds of the association.

2. The bylaws may provide that the directors may suspend or pass the payment of any such profit or installment of earnings at their discretion.

[8:60:1901; RL 1256; NCL 1591]



NRS 81.250 - Recording and maintaining of bylaws and amendments.

The bylaws and all amendments must be recorded in a book and kept in the office of the association.

[5:60:1901; A 1941, 326; 1931 NCL 1588] (NRS A 1991, 1251)



NRS 81.260 - Association s property subject to execution; member s interest sold upon execution; rights of purchaser.

1. The property of the association shall be subject to judgment and execution for the lawful debts of the association.

2. The interest of a member in the association, if sold upon execution, or any judicial or governmental order whatever, cannot authorize the purchaser to have any right, except to succeed, as a member in the association, with the consent of the directors, to the rights of the member whose interest is thus sold. If the directors shall choose to pay or settle the matter, as provided in case of refused members, after such sale, they may either cancel the membership, and add the interest thus sold to the assets or common property of the association, or reissue the share or right to a new member upon proper payment therefor, as the directors may determine.

[6:60:1901; RL 1254; NCL 1589]



NRS 81.270 - Succession to membership: Nomination and transfer on death.

1. Any member may, upon or after becoming a member, nominate upon his or her application, or otherwise file with the secretary of any association incorporated under NRS 81.170 to 81.270, inclusive, of which he or she is a member, the person whom the member desires to succeed to his or her membership and interests in the association upon his or her death.

2. Upon proof of the member s death being made, according to the bylaws and to the satisfaction of the association s board of directors, the secretary shall transfer the deceased member s membership and interests in the cooperative association to the person or persons so nominated, with the consent of the board of directors, without letters of administration.

3. If the board of directors do not consent to the nominee s becoming a member, then the association shall, within 90 days after proof, pay the nominee the amount which the deceased member has paid on the membership, together with the amount of his or her other interests in the association.

[11:60:1901; RL 1259; NCL 1594] (NRS A 1991, 1251)



NRS 81.410 - Formation; applicable law.

1. Nonprofit cooperative corporations may be formed by the voluntary association of any three or more persons in the manner prescribed in NRS 81.410 to 81.540, inclusive.

2. Except as otherwise provided in subsection 3, the provisions of chapter 82 of NRS govern a nonprofit cooperative corporation organized pursuant to NRS 81.410 to 81.540, inclusive, except to the extent that the provisions of chapter 82 of NRS are inconsistent with NRS 81.410 to 81.540, inclusive.

3. NRS 82.081 and 82.136 do not apply to a nonprofit cooperative corporation organized pursuant to NRS 81.410 to 81.540, inclusive.

[1:395:1955] (NRS A 1969, 95; 1991, 1251; 2005, 1024, 2256, 2626)



NRS 81.420 - No capital stock; not to be carried on for profit.

The corporation shall not have a capital stock, and its business shall not be carried on for profit.

[Part 2:395:1955]



NRS 81.430 - Memberships: Certificates; transfer and assignment.

1. Any person or any number of persons, including and in addition to the original incorporators, may become members of the corporation upon such terms and conditions as to membership, and subject to such rules and regulations as to their, and each of their, contract and other rights and liabilities between it and the member, as the corporation shall prescribe in its bylaws.

2. The corporation shall issue a certificate of membership to each member, but the membership or the certificate thereof shall not, except as provided in NRS 81.410 to 81.540, inclusive, be assigned by any member to any other person, nor shall the assigns thereof be entitled to membership in the corporation, or to any property rights or interest therein.

3. The board of directors may, however, by motion duly adopted by it, consent to such assignment or transfer, and to the acceptance of the assignee or transferee as a member of the corporation.

4. The corporation shall also have the right, by its bylaws, to provide for or against the transfer of membership and for or against the assignment of membership certificates, and also the terms and conditions upon which any such transfer or assignment shall be allowed.

[Part 2:395:1955]



NRS 81.440 - Articles of incorporation: Required provisions.

Each corporation formed under NRS 81.410 to 81.540, inclusive, shall prepare and file articles of incorporation in writing, setting forth:

1. The name of the corporation.

2. The purpose for which it is formed.

3. The information required pursuant to NRS 77.310.

4. The term for which it is to exist, which may be perpetual.

5. The number of directors thereof, which must be not less than three and which may be any number in excess thereof, and the names and residences of those selected for the first year and until their successors have been elected and have accepted office.

6. Whether the voting power and the property rights and interest of each member are equal or unequal, and if unequal the articles must set forth a general rule applicable to all members by which the voting power and the property rights and interests of each member may be determined, but the corporation may admit new members who may vote and share in the property of the corporation with the old members, in accordance with the general rule.

7. The name and mailing or street address, either residence or business, of each of the incorporators signing the articles of incorporation.

[Part 3:395:1955] (NRS A 1985, 34; 1991, 1252; 1993, 989; 1995, 2104; 2003, 3120; 2007, 2657)



NRS 81.445 - Articles of incorporation: Prohibited names and businesses; certification required before filing of certain articles or amendments; defaulting corporations.

1. The Secretary of State shall not accept for filing any articles of incorporation or any certificate of amendment of articles of incorporation of any corporation formed under the provisions of NRS 81.410 to 81.540, inclusive, which provides that the name of the corporation contains the words common-interest community, community association, master association, unit-owners association or homeowners association or if it appears in the articles of incorporation or certificate of amendment of articles of incorporation that the purpose of the corporation is to operate as a unit-owners association pursuant to chapter 116 or 116B of NRS unless the Administrator of the Real Estate Division of the Department of Business and Industry certifies that the corporation has:

(a) Registered with the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels pursuant to NRS 116.31158 or 116B.625; and

(b) Paid to the Administrator of the Real Estate Division the fees required pursuant to NRS 116.31155 or 116B.620.

2. Upon notification from the Administrator of the Real Estate Division of the Department of Business and Industry that a corporation which is a unit-owners association as defined in NRS 116.011 or 116B.030 has failed to register pursuant to NRS 116.31158 or 116B.625 or failed to pay the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall deem the corporation to be in default. If, after the corporation is deemed to be in default, the Administrator notifies the Secretary of State that the corporation has registered pursuant to NRS 116.31158 or 116B.625 and paid the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall reinstate the corporation if the corporation complies with the requirements for reinstatement as provided in this section and NRS 78.180 and 78.185 and pays the fees required pursuant to NRS 82.193.

(Added to NRS by 2005, 2254, 2625; A 2007, 2282)



NRS 81.450 - Articles of incorporation: Filing requirements; acceptable evidence of incorporation.

1. The articles of incorporation must be:

(a) Signed by three or more of the original members, a majority of whom must be residents of this State.

(b) Filed in the Office of the Secretary of State in all respects in the same manner as other articles of incorporation are filed.

2. The Secretary of State shall issue to the corporation over the Great Seal of the State a certificate that a copy of the articles containing the required statements of facts has been filed in the Office of the Secretary of State.

3. Upon the issuance of the certificate by the Secretary of State the persons signing the articles and their associates and successors are a body politic and corporate. When so filed, the articles of incorporation or certified copies thereof must be received in all the courts of this State, and other places, as prima facie evidence of the facts contained therein.

[Part 3:395:1955] (NRS A 1965, 604; 1991, 1252; 1993, 989; 1999, 1601; 2003, 3121; 2007, 2658)



NRS 81.470 - Bylaws: Adoption; amendment; effectiveness.

1. Each corporation incorporated under NRS 81.410 to 81.540, inclusive, must, within 1 month after filing articles of incorporation, adopt a code of bylaws for its government and management not inconsistent with the provisions of NRS 81.410 to 81.540, inclusive. A majority vote of the members, or the written assent of members representing a majority of the votes, is necessary to adopt such bylaws.

2. The power to make additional bylaws and to alter the bylaws adopted under the provisions of subsection 1 shall be in the members, but any corporation may, in its articles of incorporation, original or amended, or by resolution adopted by a majority vote, or by written consent of a majority of the members, confer that power upon the directors. Bylaws made by the directors under power so conferred, may be altered by the directors or by the members. The written consent of a majority of the members suffices to adopt bylaws in addition to those adopted under the provisions of subsection 1, and to amend or repeal any bylaw.

3. All bylaws in force must be copied legibly in a book called the Book of Bylaws, kept at all times for inspection in the principal office. Until so copied, they shall not be effective or in force.

[Part 4:395:1955] (NRS A 1977, 656)



NRS 81.480 - Bylaws: Optional provisions.

Each corporation organized under NRS 81.410 to 81.540, inclusive, may also, by its bylaws, provide for the following matters:

1. The manner of removal of any one or more of its directors.

2. The manner of filling any and all vacancies of the board of directors.

3. The conditions upon which and the time when membership of any member in the corporation shall cease; the mode, manner and effect of expulsion of a member, subject to the right of the expelled member to have the board of directors equitably appraise his or her property interests in the corporation and to fix the amount thereof in money, and to have the money paid to him or her within 60 days after such expulsion.

4. The amount of membership fee, if any.

5. The amount which each member shall be required to pay annually, or from time to time, if at all, to carry on the business of the corporation.

6. The compensation, if any, to be paid by each member for any services rendered by the corporation to the member, and the time of payment and the manner of collecting the same, and may provide for forfeiture of the interest of the member in the corporation for nonpayment of the same.

7. The number and qualifications of members of the corporation.

8. The conditions precedent to membership.

9. The method, time and manner of permitting members to withdraw.

10. The assignment and transfer of the interest of members, and the manner of determining the value of such interest and providing for the purchase of such interest by the corporation upon the death, withdrawal or expulsion of a member or upon the forfeiture of a member s membership, at the option of the corporation.

[Part 4:395:1955]



NRS 81.490 - Bylaws: Provisions for unequal voting power.

If the bylaws shall provide for unequal voting power, or unequal property rights of the several members, or both, the provisions of NRS 81.410 to 81.540, inclusive, with reference to a majority, a two-thirds or other vote of the members, shall not apply, and, in lieu thereof, there shall be substituted a majority of the votes of the interests represented by the several members or otherwise as the case may be.

[9:395:1955]



NRS 81.500 - General powers.

1. Each corporation incorporated under NRS 81.410 to 81.540, inclusive, has the powers granted by the provisions of other laws of Nevada relating to private corporations which are not inconsistent with those granted by NRS 81.410 to 81.540, inclusive.

2. In addition to the powers granted in subsection 1, each corporation has the following powers:

(a) To appoint such agents and officers as its business may require, and such appointed agents may be either natural persons or corporations.

(b) To admit natural persons and corporations to membership in the corporation.

(c) To expel any member pursuant to the provisions of its bylaws.

(d) To forfeit the membership of any member for violation of any agreement between the member and the corporation or for the member s violation of its bylaws.

(e) To purchase, lease, or otherwise acquire, hold, own and enjoy, sell, lease, mortgage and otherwise encumber and dispose of any and all and every kind of real and personal property, except as otherwise provided in NRS 81.505.

(f) To carry on any and all operations necessary or convenient in connection with the transaction of any of its business.

[Part 5:395:1955] (NRS A 1987, 770)



NRS 81.505 - Restriction on power of rural electric cooperatives to sell, lease or dispose of assets.

1. A rural electric cooperative formed or consolidated pursuant to NRS 81.410 to 81.540, inclusive, may sell, lease or otherwise dispose of all or a substantial portion of its assets only if the sale, lease or disposition is:

(a) Authorized by the affirmative vote of not less than three-fourths of the directors of the cooperative; and

(b) Assented to by two-thirds of the members of the cooperative:

(1) In writing; or

(2) By a vote of the members at a meeting, notice of which has been given in the manner provided in NRS 82.336.

2. As used in this section, substantial portion of its assets means any portion of the assets of a cooperative representing 25 percent or more of the total book value of all of its assets.

(Added to NRS by 1987, 770; A 1989, 528; 1991, 1252)



NRS 81.507 - Reversion of unclaimed capital credit to electric cooperative under certain circumstances.

1. Any capital credit distributed to a member by an electric cooperative formed under NRS 81.410 to 81.540, inclusive, which remains unclaimed for 1 year after the date authorized for distribution reverts to the cooperative and is not subject to the provisions of chapter 120A of NRS if:

(a) Not more than 6 months after the date the capital credit was authorized for distribution, the cooperative gives notice to the member that the capital credit is available; and

(b) The member fails to respond to such notice within 30 days after receipt of the notification.

2. The notice pursuant to subsection 1 must be sent by mail to the last known address of the member, as it appears in the records of the cooperative.

3. As used in this section, capital credit means money which is credited to the capital account of a member of a cooperative after deducting the member s pro rata share of the operating costs of the cooperative from the amount paid by the member for electric service.

(Added to NRS by 2005, 1023)



NRS 81.510 - Agreements for unified action by cooperative corporations.

Any two or more cooperative corporations organized under NRS 81.410 to 81.540, inclusive, upon resolutions adopted by their respective boards of directors, may, for the purpose of more economically carrying out their respective businesses, by agreement, unite in adopting, employing and using, or several such corporations may separately adopt, employ and use, the same methods, policy, means, agents, agencies and terms of marketing for carrying on and conducting their respective businesses.

[Part 5:395:1955] (NRS A 1965, 605; 1989, 528; 1991, 1253)



NRS 81.540 - Applicability and effect of

NRS 81.410 to 81.540, inclusive.

1. The provisions of NRS 81.410 to 81.540, inclusive, are not applicable to railroads, telegraph, telephone, banking, insurance, building and loan, or any other corporation, unless the special provisions of NRS 81.410 to 81.540, inclusive, applicable thereto are complied with.

2. NRS 81.410 to 81.540, inclusive, do not amend or repeal any of the provisions of NRS 81.010 to 81.160, inclusive, or 81.170 to 81.270, inclusive.

[8:395:1955] + [10:395:1955] (NRS A 1991, 1254; 2005, 1024)



NRS 81.550 - Short title.

NRS 81.550 to 81.660, inclusive, may be cited as the Charitable Organization Act.

(Added to NRS by 1971, 631; A 1991, 1254)



NRS 81.560 - Declaration of policy.

The Legislature hereby declares that the policy of the State is to maximize the funds available for charitable purposes by minimizing, to the greatest extent practicable, the imposition of federal income and excise taxes upon assets otherwise available for charitable purposes.

(Added to NRS by 1971, 631)



NRS 81.570 - References to Internal Revenue Code.

As used in NRS 81.550 to 81.660, inclusive, unless otherwise indicated, section references are to the Internal Revenue Code of 1954 and include future amendments to those sections and corresponding provisions of future internal revenue laws.

(Added to NRS by 1971, 631; A 1991, 1254)



NRS 81.580 - Definitions.

As used in NRS 81.550 to 81.660, inclusive, unless the context otherwise requires, the words and terms defined in NRS 81.600, 81.605 and 81.610, have the meanings ascribed to them in those sections.

(Added to NRS by 1971, 631; A 1991, 1254)



NRS 81.600 - Director defined.

Director means a director, trustee, person or persons constituting the controlling board of a charitable organization.

(Added to NRS by 1971, 631)



NRS 81.605 - Governing instrument defined.

Governing instrument means the articles or certificate of incorporation or association or other written instrument by which a private foundation is created, but does not include its bylaws.

(Added to NRS by 1991, 1246)



NRS 81.610 - Private foundation defined.

Private foundation is any nonprofit corporation, association, foundation, or other charitable entity formed pursuant to the laws of the State of Nevada which is a private foundation as defined in Section 509(a).

(Added to NRS by 1971, 631; A 1991, 1254)



NRS 81.620 - Applicability of

NRS 81.550 to 81.660, inclusive. The provisions of NRS 81.550 to 81.660, inclusive, apply to any private foundation whether it was created before or is created on or after October 1, 1991, if it is subject to the sections of the Internal Revenue Code set out in NRS 81.550 to 81.660, inclusive.

(Added to NRS by 1971, 631; A 1991, 1254)



NRS 81.630 - Prohibited acts.

In the administration of any private foundation that is subject to the provisions of the Internal Revenue Code of 1954, unless otherwise provided in the governing instrument, the following acts are prohibited:

1. Engaging in any act of self-dealing (as defined in Section 4941(d)) which would give rise to any liability for the tax imposed by Section 4941(a).

2. Retaining any excess business holdings (as defined in Section 4943(c)) which would give rise to any liability for the tax imposed by Section 4943(a).

3. Making any investments which would jeopardize the carrying out of any of the exempt purposes of the organization within the meaning of Section 4944, so as to give rise to any liability for the tax imposed by Section 4944(a).

4. Making any taxable expenditures (as defined in Section 4945(d)) which would give rise to any liability for the tax imposed by Section 4945(a).

(Added to NRS by 1971, 631; A 1991, 1254)



NRS 81.640 - Minimum distributions required.

Unless otherwise provided in the governing instrument, in the administration of any private foundation, there must be distributed for the purposes specified in the governing instrument, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by Section 4942(a).

(Added to NRS by 1971, 632; A 1991, 1255)



NRS 81.650 - Amendment of governing instrument: Procedure.

1. The board of directors or trustees of any private foundation which is a corporation organized under and governed by Nevada law may, by a majority vote of its directors or trustees, amend its governing instrument at any regular or special meeting of the board of directors or trustees, without a vote of the stockholders or members of the private foundation, if any, in order to avoid the penalties and liabilities described in Sections 4941(a), 4942(a), 4943(a), 4944(a) and 4945(a) or to comply with the provisions of Section 508(e).

2. Such an amendment must not be made until the board of directors or trustees has notified the members or stockholders, if any, at least 30 days before the meeting at which the governing instrument is to be amended.

3. If the private foundation is a corporation organized under and governed by Nevada law, after any such amendment has been approved by the directors or trustees, a copy of the amended governing instrument must be filed with the Secretary of State.

(Added to NRS by 1971, 632; A 1983, 696; 1985, 1877; 1991, 1255; 2001, 1382, 3199)



NRS 81.660 - Amendment of governing instrument: Provision for termination of status of private foundation.

In addition to amending the governing instrument of the private foundation in accordance with NRS 81.650, the amendment may include a provision for the private foundation to conform with the requirements for termination of status as a private foundation as provided in Section 507, in order to avoid the tax provided in Section 507(c).

(Added to NRS by 1971, 632; A 1991, 1255)



NRS 81.700 - Short title.

NRS 81.700 to 81.890, inclusive, may be cited as the Revised Uniform Unincorporated Nonprofit Association Act of 2008.

(Added to NRS by 2009, 692)



NRS 81.705 - Definitions.

As used in NRS 81.700 to 81.890, inclusive, unless the context otherwise requires, the words and terms defined in NRS 81.710 to 81.740, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2009, 692)



NRS 81.710 - Established practices defined.

Established practices means the practices used by an unincorporated nonprofit association without material change during the most recent 5 years of its existence or, if it has existed for less than 5 years, during its entire existence.

(Added to NRS by 2009, 692)



NRS 81.715 - Governing principles defined.

Governing principles means the agreements, whether oral, in a record or implied from its established practices, that govern the purpose or operation of an unincorporated nonprofit association and the rights and obligations of its members and managers. The term includes any amendment or restatement of the agreements constituting the governing principles.

(Added to NRS by 2009, 692)



NRS 81.720 - Manager defined.

Manager means a person that is responsible, alone or in concert with others, for the management of an unincorporated nonprofit association.

(Added to NRS by 2009, 693)



NRS 81.725 - Member defined.

Member means a person that, under the governing principles, may participate in the selection of persons authorized to manage the affairs of the unincorporated nonprofit association or in the development of the policies and activities of the association.

(Added to NRS by 2009, 693)



NRS 81.730 - Person defined.

Person means an individual, corporation, business trust, statutory entity trust, estate, trust, partnership, limited-liability company, cooperative, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(Added to NRS by 2009, 693)



NRS 81.735 - State defined.

State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2009, 693)



NRS 81.740 - Unincorporated nonprofit association defined.

Unincorporated nonprofit association means an unincorporated organization consisting of two or more members joined under an agreement that is oral, in a record or implied from conduct, for one or more common nonprofit purposes. The term does not include:

1. A trust;

2. A marriage, domestic partnership, common law domestic relationship, civil union or other domestic living arrangement;

3. An organization formed under any other statute that governs the organization and operation of unincorporated associations;

4. A joint tenancy, tenancy in common or tenancy by the entireties, even if the co-owners share use of the property for a nonprofit purpose; or

5. A relationship under an agreement in a record which expressly provides that the relationship between the parties does not create an unincorporated nonprofit association.

(Added to NRS by 2009, 693)



NRS 81.745 - Relation to other law.

1. Unless displaced by particular provisions of NRS 81.700 to 81.890, inclusive, the principles of law and equity supplement the provisions of NRS 81.700 to 81.890, inclusive.

2. A statute governing a specific type of unincorporated nonprofit association prevails over an inconsistent provision in NRS 81.700 to 81.890, inclusive, to the extent of the inconsistency.

3. The provisions of NRS 81.700 to 81.890, inclusive, supplement the laws of this State that apply to nonprofit associations operating in this State. If a conflict exists, such law applies.

(Added to NRS by 2009, 693)



NRS 81.750 - Governing law.

1. Except as otherwise provided in subsection 2, the law of this State governs the operation in this State of all unincorporated nonprofit associations formed or operating in this State.

2. Unless the governing principles specify a different jurisdiction, the law of the jurisdiction in which an unincorporated nonprofit association has its main place of activities governs the internal affairs of the association.

(Added to NRS by 2009, 693)



NRS 81.755 - Legal entity; perpetual existence; powers.

1. An unincorporated nonprofit association is a legal entity distinct from its members and managers.

2. An unincorporated nonprofit association has perpetual duration unless the governing principles specify otherwise.

3. An unincorporated nonprofit association has the same powers as an individual to do all things necessary or convenient to carry on its purposes.

4. An unincorporated nonprofit association may engage in profit-making activities but profits from any activities must be used or set aside for the association s nonprofit purposes.

(Added to NRS by 2009, 693)



NRS 81.760 - Ownership and transfer of property.

1. An unincorporated nonprofit association may acquire, hold, encumber or transfer in its name an interest in real or personal property.

2. An unincorporated nonprofit association may be a beneficiary of a trust or contract, a legatee or a devisee.

(Added to NRS by 2009, 694)



NRS 81.765 - Statement of authority as to real property.

1. An interest in real property held in the name of an unincorporated nonprofit association may be transferred by a person authorized to do so in a statement of authority recorded by the association in the office of the county recorder in which a transfer of the property would be recorded.

2. A statement of authority must set forth:

(a) The name of the unincorporated nonprofit association;

(b) The address in this State, including the street address, if any, of the association or, if the association does not have an address in this State, its out-of-state address;

(c) That the association is an unincorporated nonprofit association; and

(d) The name, title or position of a person authorized to transfer an estate or interest in real property held in the name of the association.

3. A statement of authority must be executed in the same manner as a deed by a person other than the person authorized in the statement to transfer the interest.

4. A county recorder may collect a fee for recording a statement of authority in the amount authorized for recording a transfer of real property.

5. A document amending, revoking or cancelling a statement of authority or stating that the statement is unauthorized or erroneous must meet the requirements for executing and recording an original statement.

6. Unless cancelled earlier, a recorded statement of authority and its most recent amendment expire 5 years after the date of the most recent recording.

7. If the record title to real property is in the name of an unincorporated nonprofit association and the statement of authority is recorded in the office of the county recorder in which a transfer of the property would be recorded, the authority of the person named in the statement to transfer is conclusive in favor of a person that gives value without notice that the person lacks authority.

8. As used in this section, statement of authority means a statement authorizing a person to transfer an interest in real property held in the name of an unincorporated nonprofit association.

(Added to NRS by 2009, 694)



NRS 81.770 - Liability.

1. A debt, obligation or other liability of an unincorporated nonprofit association, whether arising in contract, tort or otherwise:

(a) Is solely the debt, obligation or other liability of the association; and

(b) Does not become a debt, obligation or other liability of a member or manager solely because the member acts as a member or the manager acts as a manager.

2. A person s status as a member or manager does not prevent or restrict law other than the provisions of NRS 81.700 to 81.890, inclusive, from imposing liability on the person or the association because of the person s conduct.

(Added to NRS by 2009, 694)



NRS 81.775 - Assertion and defense of claims.

1. An unincorporated nonprofit association may sue or be sued in its own name.

2. A member or manager may assert a claim the member or manager has against the unincorporated nonprofit association. An association may assert a claim it has against a member or manager.

(Added to NRS by 2009, 695)



NRS 81.780 - Effect of judgment or order.

A judgment or order against an unincorporated nonprofit association is not by itself a judgment or order against a member or manager.

(Added to NRS by 2009, 695)



NRS 81.785 - Appointment of agent to receive service of process; service of process.

1. An unincorporated nonprofit association may, in the manner provided pursuant to chapter 77 of NRS, appoint a registered agent who is authorized to receive any process, notice or demand required or permitted by law to be served upon the association.

2. In an action or proceeding against an unincorporated nonprofit association, any process, notice or demand may be served:

(a) On a registered agent appointed pursuant to subsection 1;

(b) On a manager of the association; or

(c) In any other manner authorized by law.

3. This section does not limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon an unincorporated nonprofit association in any other manner permitted by law.

4. As used in this section, registered agent has the meaning ascribed to it in NRS 77.230.

(Added to NRS by 2009, 695)



NRS 81.790 - Action or proceeding not abated by change in members or managers.

An action or proceeding against an unincorporated nonprofit association does not abate merely because of a change in its members or managers.

(Added to NRS by 2009, 695)



NRS 81.795 - Venue.

Unless otherwise provided by law other than the provisions of NRS 81.700 to 81.890, inclusive, venue of an action against an unincorporated nonprofit association brought in this State is determined under the statutes applicable to an action brought in this State against a corporation.

(Added to NRS by 2009, 695)



NRS 81.800 - Member not agent.

A member is not an agent of the association solely by reason of being a member.

(Added to NRS by 2009, 695)



NRS 81.805 - Certain actions require approval by members.

1. Except as otherwise provided in the governing principles, an unincorporated nonprofit association must have the approval of its members to:

(a) Admit, suspend, dismiss or expel a member;

(b) Select or dismiss a manager;

(c) Adopt, amend or repeal the governing principles;

(d) Sell, lease, exchange or otherwise dispose of all or substantially all of the association s property, with or without the association s goodwill, outside the ordinary course of its activities;

(e) Dissolve under paragraph (b) of subsection 1 of NRS 81.865 or merge under NRS 81.875;

(f) Undertake any other act outside the ordinary course of the association s activities; or

(g) Determine the policy and purposes of the association.

2. An unincorporated nonprofit association must have the approval of the members to do any other act or exercise a right that the governing principles require to be approved by members.

(Added to NRS by 2009, 695)



NRS 81.810 - Meetings of members: Voting, notice and quorum requirements.

1. Unless the governing principles provide otherwise:

(a) Approval of a matter by members requires an affirmative majority of the votes cast at a meeting of members; and

(b) Each member is entitled to one vote on each matter that is submitted for approval by members.

2. Notice and quorum requirements for member meetings and the conduct of meetings of members are determined by the governing principles.

(Added to NRS by 2009, 696)



NRS 81.815 - Duties of member.

1. A member does not have a fiduciary duty to an unincorporated nonprofit association or to another member solely by being a member.

2. A member shall discharge the duties to the unincorporated nonprofit association and the other members and exercise any rights under the provisions of NRS 81.700 to 81.890, inclusive, consistent with the governing principles and the obligation of good faith and fair dealing.

(Added to NRS by 2009, 696)



NRS 81.820 - Admission, suspension, dismissal or expulsion of members.

1. A person becomes a member and may be suspended, dismissed or expelled in accordance with the association s governing principles. If there are no applicable governing principles, a person may become a member or be suspended, dismissed or expelled from an association only by a vote of its members. A person may not be admitted as a member without the person s consent.

2. Unless the governing principles provide otherwise, the suspension, dismissal or expulsion of a member does not relieve the member from any unpaid capital contribution, dues, assessments, fees or other obligation incurred or commitment made by the member before the suspension, dismissal or expulsion.

(Added to NRS by 2009, 696)



NRS 81.825 - Resignation of member.

1. A member may resign as a member in accordance with the governing principles. In the absence of applicable governing principles, a member may resign at any time.

2. Unless the governing principles provide otherwise, resignation of a member does not relieve the member from any unpaid capital contribution, dues, assessments, fees or other obligation incurred or commitment made by the member before resignation.

(Added to NRS by 2009, 696)



NRS 81.830 - Membership interest not transferable.

Except as otherwise provided in the governing principles, a member s interest or any right under the governing principles is not transferable.

(Added to NRS by 2009, 696)



NRS 81.835 - Selection of managers; management rights of managers.

Except as otherwise provided in NRS 81.700 to 81.890, inclusive, or the governing principles:

1. Only the members may select a manager or managers;

2. A manager may be a member or a nonmember;

3. If a manager is not selected, all members are managers;

4. Each manager has equal rights in the management and conduct of the association s activities;

5. All matters relating to the association s activities are decided by its managers except for matters reserved for approval by members in NRS 81.805; and

6. A difference among managers is decided by a majority of the managers.

(Added to NRS by 2009, 696)



NRS 81.840 - Duties of managers.

1. A manager owes to the unincorporated nonprofit association and to its members the fiduciary duties of loyalty and care.

2. A manager shall manage the unincorporated nonprofit association in good faith, in a manner the manager reasonably believes to be in the best interests of the association, and with such care, including reasonable inquiry, as a prudent person would reasonably exercise in a similar position and under similar circumstances. A manager may rely in good faith upon any opinion, report, statement or other information provided by another person that the manager reasonably believes is a competent and reliable source for the information.

3. After full disclosure of all material facts, a specific act or transaction that would otherwise violate the duty of loyalty by a manager may be authorized or ratified by a majority of the members that are not interested directly or indirectly in the act or transaction.

4. A manager that makes a business judgment in good faith satisfies the duties specified in subsection 1 if the manager:

(a) Is not interested, directly or indirectly, in the subject of the business judgment and is otherwise able to exercise independent judgment;

(b) Is informed with respect to the subject of the business judgment to the extent the manager reasonably believes to be appropriate under the circumstances; and

(c) Believes that the business judgment is in the best interests of the unincorporated nonprofit association and in accordance with its purposes.

5. The governing principles in a record may limit or eliminate the liability of a manager to the unincorporated nonprofit association or its members for damages for any action taken, or for failure to take any action, as a manager, except liability for:

(a) The amount of financial benefit improperly received by a manager;

(b) An intentional infliction of harm on the association or one or more of its members;

(c) An intentional violation of criminal law;

(d) Breach of the duty of loyalty; or

(e) Improper distributions.

(Added to NRS by 2009, 697)



NRS 81.845 - Meetings of managers: Notice and quorum requirements.

Notice and quorum requirements for meetings of managers and the conduct of meetings of managers are determined by the governing principles.

(Added to NRS by 2009, 697)



NRS 81.850 - Right of member or manager to information.

1. On reasonable notice, a member or manager of an unincorporated nonprofit association may inspect and copy during the regular operating hours of the unincorporated nonprofit association, at a reasonable location specified by the association, any record maintained by the association regarding its activities, financial condition and other circumstances, to the extent the information is material to the member s or manager s rights and duties under the governing principles.

2. An unincorporated nonprofit association may impose reasonable restrictions on access to and use of information to be furnished under this section, including designating the information confidential and imposing obligations of nondisclosure and safeguarding on the recipient.

3. An unincorporated nonprofit association may charge a person that makes a demand under this section reasonable copying costs, limited to the costs of labor and materials.

4. A former member or manager is entitled to information to which the member or manager was entitled while a member or manager if the information pertains to the period during which the person was a member or manager, the former member or manager seeks the information in good faith and the former member or manager satisfies subsections 1, 2 and 3.

(Added to NRS by 2009, 697)



NRS 81.855 - Distributions prohibited; compensation and other permitted payments.

1. Except as otherwise provided in subsection 2, an unincorporated nonprofit association may not pay dividends or make distributions to a member or manager.

2. An unincorporated nonprofit association may:

(a) Pay reasonable compensation or reimburse reasonable expenses to a member or manager for services rendered;

(b) Confer benefits on a member or manager in conformity with its nonprofit purposes;

(c) Repurchase a membership and repay a capital contribution made by a member to the extent authorized by its governing principles; or

(d) Make distributions of property to members upon winding up and termination to the extent permitted by NRS 81.870.

(Added to NRS by 2009, 698)



NRS 81.860 - Reimbursement; indemnification; advancement of expenses.

1. Except as otherwise provided in the governing principles, an unincorporated nonprofit association shall reimburse a member or manager for authorized expenses reasonably incurred in the course of the member s or manager s activities on behalf of the association.

2. An unincorporated nonprofit association may indemnify a member or manager for any debt, obligation or other liability incurred in the course of the member s or manager s activities on behalf of the association if the member or manager seeking indemnification has complied with NRS 81.815 and 81.840. Governing principles in a record may broaden or limit indemnification.

3. If a person is made or threatened to be made a party in an action based on that person s activities on behalf of an unincorporated nonprofit association and the person makes a request in a record to the association, a majority of the disinterested managers may approve in a record advance payment or reimbursement by the association of all or a part of the reasonable expenses, including attorney s fees and costs, incurred by the person before the final disposition of the proceeding. To be entitled to an advance payment or reimbursement, the person must state in a record that the person has a good faith belief that the criteria for indemnification in subsection 2 have been satisfied and that the person will repay the amounts advanced or reimbursed if the criteria for payment have not been satisfied. The governing principles in a record may broaden or limit the advance payments or reimbursements.

4. An unincorporated nonprofit association may purchase insurance on behalf of a member or manager for liability asserted against or incurred by the member or manager in the capacity of a member or manager, whether or not the association has authority under the provisions of NRS 81.700 to 81.890, inclusive, to reimburse, indemnify or advance expenses to the member or manager against the liability.

5. The rights of reimbursement, indemnification and advancement of expenses under this section apply to a former member or manager for an activity undertaken on behalf of the unincorporated nonprofit association while a member or manager.

(Added to NRS by 2009, 698)



NRS 81.865 - Dissolution.

1. An unincorporated nonprofit association may be dissolved as follows:

(a) If the governing principles provide a time or method for dissolution, at that time or by that method;

(b) If the governing principles do not provide a time or method for dissolution, upon approval by the members;

(c) If no member can be located and the association s operations have been discontinued for at least 3 years, by the managers or, if the association has no current manager, by its last manager;

(d) By court order; or

(e) Under law other than NRS 81.700 to 81.890, inclusive.

2. After dissolution, an unincorporated nonprofit association continues in existence until its activities have been wound up and it is terminated pursuant to NRS 81.870.

(Added to NRS by 2009, 699)



NRS 81.870 - Winding up and termination.

Winding up and termination of an unincorporated nonprofit association must proceed in accordance with the following rules:

1. All known debts and liabilities must be paid or adequately provided for.

2. Any property subject to a condition requiring return to the person designated by the donor must be transferred to that person.

3. Any property subject to a trust must be distributed in accordance with the trust agreement.

4. Any remaining property must be distributed as follows:

(a) As required by law other than NRS 81.700 to 81.890, inclusive, that requires assets of an association to be distributed to another person with similar nonprofit purposes;

(b) In accordance with the association s governing principles or, in the absence of applicable governing principles, to the members of the association per capita or as the members direct; or

(c) If neither paragraph (a) nor (b) applies, pursuant to chapter 120A of NRS.

(Added to NRS by 2009, 699)



NRS 81.875 - Mergers.

1. An unincorporated nonprofit association may merge with any organization that is authorized by law to merge with an unincorporated nonprofit association.

2. A merger involving an unincorporated nonprofit association is subject to the following rules:

(a) Each constituent organization shall comply with its governing law.

(b) Each party to the merger shall approve a plan of merger. The plan, which must be in a record, must include the following provisions:

(1) The name and form of each organization that is a party to the merger;

(2) The name and form of the surviving organization and, if the surviving organization is to be created by the merger, a statement to that effect;

(3) If the surviving organization is to be created by the merger, the surviving organization s organizational documents that are proposed to be in a record;

(4) If the surviving organization is not to be created by the merger, any amendments to be made by the merger to the surviving organization s organizational documents that are, or are proposed to be, in a record; and

(5) The terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration except that the plan of merger may not permit members of an unincorporated nonprofit association to receive merger consideration if a distribution of such consideration would not be permitted in the absence of a merger under NRS 81.855 and 81.870.

(c) The plan of merger must be approved by the members of each unincorporated nonprofit association that is a constituent organization in the merger. If a plan of merger would impose personal liability for an obligation of a constituent or surviving organization on a member of an association that is a party to the merger, the plan may not take effect unless it is approved in a record by the member.

(d) Subject to the contractual rights of third parties, after a plan of merger is approved and at any time before the merger is effective, a constituent organization may amend the plan or abandon the merger as provided in the plan, or except as otherwise prohibited in the plan, with the same consent as was required to approve the plan.

(e) Following approval of the plan, a merger under this section is effective:

(1) If a constituent organization is required to give notice to or obtain the approval of a governmental agency or officer in order to be a party to a merger, when the notice has been given and the approval has been obtained; and

(2) If the surviving organization:

(I) Is an unincorporated nonprofit association, as specified in the plan of merger and upon compliance by any constituent organization that is not an association with any requirements, including any required filings in the Office of the Secretary of State, of the organization s governing statute; or

(II) Is not an unincorporated nonprofit association, as provided by the statutes governing the surviving organization.

3. When a merger becomes effective:

(a) The surviving organization continues or comes into existence;

(b) Each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(c) All property owned by each constituent organization that ceases to exist vests in the surviving organization;

(d) All debts, obligations or other liabilities of each nonsurviving organization continue as debts, obligations or other liabilities of the surviving organization;

(e) An action or proceeding pending by or against any nonsurviving organization may be continued as if the merger had not occurred;

(f) Except as prohibited by law other than NRS 81.700 to 81.890, inclusive, all of the rights, privileges, immunities, powers and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(g) Except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect;

(h) The merger does not affect the personal liability, if any, of a member or manager of a constituent organization for a debt, obligation or other liability incurred before the merger is effective; and

(i) A surviving organization that is not organized in this State is subject to the jurisdiction of the courts of this State to enforce any debt, obligation or other liability owed by a constituent organization if, before the merger, the constituent organization was subject to suit in this State for the debt, obligation or other liability.

4. Property held for a charitable purpose under the laws of this State by a constituent organization immediately before a merger under this section becomes effective may not, as a result of the merger, be diverted from the objects for which it was given, unless, to the extent required by or pursuant to the laws of this State concerning cy-pres or other law dealing with nondiversion of charitable assets, the organization obtains an appropriate order of the court specifying the disposition of the property.

5. A bequest, devise, gift, grant or promise contained in a will or other instrument of donation, subscription or conveyance that is made to a nonsurviving organization and that takes effect or remains payable after the merger inures to the surviving organization. A trust obligation that would govern property if transferred to the nonsurviving organization applies to property that is transferred to the surviving organization under this section.

6. As used in this section:

(a) Constituent organization means an organization that is merged with one or more other organizations, including the surviving organization.

(b) Nonsurviving organization means a constituent organization that is not the surviving organization.

(c) Organization means an unincorporated nonprofit association, a general partnership, including a limited-liability partnership, limited partnership, including a limited-liability limited partnership, limited-liability company, business or statutory trust, corporation, or any other legal or commercial entity having a statute governing its formation and operation. The term includes a for-profit or nonprofit organization.

(d) Surviving organization means an organization into which one or more other organizations are merged.

(Added to NRS by 2009, 699)



NRS 81.880 - Transition concerning real and personal property.

1. If, before October 1, 2009, an interest in property was, by terms of a transfer, purportedly transferred to an unincorporated nonprofit association, but under the laws of this State, the interest did not vest in the association, or in one or more persons on behalf of the association under subsection 2, on October 1, 2009, the interest vests in the association, unless the parties to the transfer have treated the transfer as ineffective.

2. If, before October 1, 2009, an interest in property was, by terms of a transfer, purportedly transferred to an unincorporated nonprofit association, but the interest was vested in one or more persons to hold the interest for members of the association, on or after October 1, 2009, the persons, or their successors in interest, may transfer the interest to the association in its name, or the association may require that the interest be transferred to it in its name.

(Added to NRS by 2009, 701)



NRS 81.885 - Uniformity of application and construction.

In applying and construing the provisions of NRS 81.700 to 81.890, inclusive, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2009, 701)



NRS 81.890 - Relations to Electronic Signatures in Global and National Commerce Act.

The provisions of NRS 81.700 to 81.890, inclusive, modify, limit and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but do not modify, limit or supersede Section 101(c) of that Act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. 7003(b).

(Added to NRS by 2009, 701)






Chapter 82 - Nonprofit Corporations

NRS 82.006 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 82.011 to 82.041, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1991, 1255; A 1999, 1601; 2003, 3121; 2007, 2658; 2011, 2795)



NRS 82.011 - Articles of incorporation and articles defined.

Articles of incorporation and articles are synonymous terms and, unless the context otherwise requires, include all certificates filed pursuant to NRS 82.081, 82.346, 82.356 and 82.371 and any articles of merger filed pursuant to NRS 92A.005 to 92A.260, inclusive.

(Added to NRS by 1991, 1255; A 1993, 990; 1995, 2105; 2003, 3121; 2013, 773)



NRS 82.016 - Corporation defined.

Unless the context otherwise requires, corporation means a corporation organized or governed by this chapter.

(Added to NRS by 1991, 1256)



NRS 82.021 - Corporation for public benefit defined.

Corporation for public benefit is a corporation formed or existing pursuant to this chapter that:

1. Is recognized as exempt under section 501(c)(3) of the Internal Revenue Code in effect on October 1, 1991, future amendments to that section and the corresponding provisions of future internal revenue laws; or

2. Is organized for a public or charitable purpose and which upon dissolution must distribute its assets to the United States, a state, or a person which is recognized as exempt under section 501(c)(3) of the Internal Revenue Code as amended.

(Added to NRS by 1991, 1256; A 1993, 990)



NRS 82.026 - Directors and trustees defined.

Directors and trustees are synonymous terms.

(Added to NRS by 1991, 1256)



NRS 82.031 - Member defined.

Unless otherwise provided in the articles or bylaws, the word member means, without regard to what a person is called in the articles or bylaws, any person who on more than one occasion has the right pursuant to the articles or bylaws to vote for the election of a director or directors. A person is not a member by virtue of any rights he or she has as a delegate or director or any rights he or she has to designate a director or directors.

(Added to NRS by 1991, 1256)



NRS 82.034 - Principal office defined.

Principal office has the meaning ascribed to it in NRS 78.010.

(Added to NRS by 2007, 2658)



NRS 82.036 - Receiver defined.

Receiver includes receivers and trustees appointed as provided in this chapter and chapter 32 of NRS.

(Added to NRS by 1991, 1256; A 1993, 990)



NRS 82.041 - Registered office defined.

Registered office of a corporation means the office maintained at the street address of its registered agent.

(Added to NRS by 1991, 1256; A 1993, 990; 1995, 2105; 2007, 2658)



NRS 82.046 - Construction of chapter.

General terms and powers given in this chapter are not restricted by the use of special terms, or by any grant of special powers, contained in this chapter.

(Added to NRS by 1991, 1256)



NRS 82.051 - Applicability of chapter; effect of chapter on corporations existing before October 1, 1991.

1. This chapter applies to the following corporations:

(a) Corporations organized in this State on or after October 1, 1991, pursuant to the provisions of this chapter.

(b) Corporations existing on October 1, 1991, which were organized pursuant to the following repealed statutes as they existed on September 30, 1991, and any predecessor acts:

(1) NRS 81.290 to 81.340, inclusive;

(2) NRS 81.350 to 81.400, inclusive;

(3) NRS 83.010 to 83.100, inclusive;

(4) NRS 85.010 to 85.070, inclusive; and

(5) NRS 86.010 to 86.190, inclusive.

(c) Except where the following statutes are inconsistent with the provisions of this chapter, corporations existing on October 1, 1991, which were organized pursuant to:

(1) NRS 81.170 to 81.270, inclusive; and

(2) NRS 81.410 to 81.540, inclusive.

(d) Corporations organized pursuant to the statutes described in paragraphs (b) and (c):

(1) Which seek to renew or revive a charter which was revoked on or before October 1, 1991, in the manner provided in this chapter; or

(2) Whose charters are renewed or revived in the manner provided in this chapter.

(e) Corporations having shares of stock organized before and existing on October 1, 1991, pursuant to any provision of chapter 81 of NRS which elect to accept this chapter as provided in NRS 82.056.

2. The existence of a corporation described in paragraphs (b) to (e), inclusive, of subsection 1 formed or existing before October 1, 1991, and any liability, cause of action, right, privilege or immunity validly existing in favor of or against any such corporation on October 1, 1991, are not affected, abridged, taken away or impaired by this chapter, or by any change in the requirements for the formation of corporations provided by this chapter, or by the amendment or repeal of any laws under which the corporation was formed or created.

(Added to NRS by 1991, 1256; A 1995, 1121)



NRS 82.056 - Election of existing corporation to accept chapter: Eligibility; procedure.

A corporation having shares of stock which was organized before October 1, 1991, pursuant to any provision of chapter 81 of NRS may elect to accept this chapter in the following manner:

1. If there are members or stockholders entitled to vote thereon, the board of directors must adopt a resolution recommending that the corporation accept this chapter and adopt new articles of incorporation conforming to this chapter and any other statutes pursuant to which the corporation may have been organized and directing that the question of such acceptance and adoption be submitted to a vote at an annual or special meeting of the members or stockholders entitled to vote thereon. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider electing to accept this chapter and adopting new articles of incorporation must be given to each member and stockholder entitled to vote at the meeting, within the time and in the manner provided in this chapter for the giving of notice of meetings of members. The election to accept this chapter and adopt new articles of incorporation require for adoption at least a majority of the votes which the members or stockholders present at the meeting in person or by proxy are entitled to cast.

2. If there are no members or stockholders entitled to vote thereon, election to accept this chapter and adopt new articles of incorporation conforming to the provisions of this chapter may be made at a meeting of the board of directors pursuant to majority vote of a quorum of the directors present at the meeting.

(Added to NRS by 1991, 1257; A 1993, 990)



NRS 82.061 - Election of existing corporation to accept chapter: Filing requirements; contents.

1. A certificate of election to accept this chapter pursuant to NRS 82.056 must be signed by an officer of the corporation and must set forth:

(a) The name of the corporation.

(b) A statement by the corporation that it has elected to accept this chapter and adopt new articles of incorporation conforming to the provisions of this chapter and any other statutes pursuant to which the corporation may have been organized.

(c) If there are members or stockholders entitled to vote thereon, a statement setting forth the date of the meeting of the members or stockholders at which the election to accept this chapter and adopt new articles was made, that a quorum was present at the meeting and that acceptance and adoption was authorized by at least a majority of the votes which members or stockholders present at the meeting in person or by proxy were entitled to cast.

(d) If there are no members or stockholders entitled to vote thereon, a statement of that fact, the date of the meeting of the board of directors at which the election to accept and adopt was made, that a quorum was present at the meeting and that the acceptance and adoption were authorized by a majority vote of the directors present at the meeting.

(e) A statement that, in addition, the corporation followed the requirements of the law under which it was organized, its old articles of incorporation and its old bylaws so far as applicable in effecting the acceptance.

(f) A statement that the attached copy of the articles of incorporation of the corporation are the new articles of incorporation of the corporation.

(g) If the corporation has issued shares of stock, a statement of that fact including the number of shares theretofore authorized, the number issued and outstanding and that upon the effective date of the certificate of acceptance the authority of the corporation to issue shares of stock is thereby terminated.

2. The certificate so signed must be filed in the Office of the Secretary of State.

(Added to NRS by 1991, 1257; A 1993, 990; 1997, 710; 1999, 1601; 2003, 3122)



NRS 82.063 - Election of board of directors of expired corporation to accept chapter: Eligibility; procedure; date of corporate existence.

1. The board of directors of a corporation without shares of stock which was organized before October 1, 1991, pursuant to any provision of chapter 81 of NRS or a predecessor statute and whose permissible term of existence as stated in the articles of incorporation has expired, may, within 10 years after the date of the expiration of its existence, elect to revive its charter and accept this chapter by adopting a resolution reviving the expired charter and adopting new articles of incorporation conforming to this chapter and any other statutes pursuant to which the corporation may have been organized. The new articles of incorporation need not contain the names, addresses, signatures or acknowledgments of the incorporators.

2. A certificate of election to accept this chapter pursuant to this section must be signed by an officer of the corporation and must set forth:

(a) The name of the corporation.

(b) A statement by the corporation that it has elected to accept this chapter and adopt new articles of incorporation conforming to the provisions of this chapter and any other statutes pursuant to which the corporation may have been organized.

(c) A statement by the corporation that since the expiration of its charter it has remained organized and continued to carry on the activities for which it was formed and authorized by its original articles of incorporation and amendments thereto, and desires to continue through revival its existence pursuant to and subject to the provisions of this chapter.

(d) A statement that the attached copy of the articles of incorporation of the corporation are the new articles of incorporation of the corporation.

(e) A statement setting forth the date of the meeting of the board of directors at which the election to accept and adopt was made, that a quorum was present at the meeting and that the acceptance and adoption were authorized by a majority vote of the directors present at the meeting.

(f) The information required pursuant to NRS 77.310.

3. The certificate so signed must be filed in the Office of the Secretary of State.

4. The new articles of incorporation become effective on the date of filing the certificate. The corporation s existence continues from the date of expiration of the original term, with all the corporation s rights, franchises, privileges and immunities and subject to all its existing and preexisting debts, duties and liabilities.

(Added to NRS by 1997, 709; A 1999, 607, 1602; 2003, 3122; 2007, 2658)



NRS 82.066 - Election of existing and expired corporation to accept chapter: Effect.

Upon filing a certificate of acceptance, the election of a corporation to accept this chapter is effective and the corporation has the powers and privileges and is subject to the duties, restrictions, penalties and liabilities given to and imposed upon the corporation by this chapter and by any other statutes pursuant to which it was created. The articles of incorporation attached to the certificate are thereafter the articles of incorporation of the corporation. The holders of shares of stock issued by the corporation are thereafter members of the corporation with one vote for each share of stock so surrendered, unless the articles so adopted and attached to the certificate provide otherwise.

(Added to NRS by 1991, 1258; A 1997, 711)



NRS 82.071 - Limitations on eligibility to organize under chapter.

1. An insurance company may be organized under this chapter, but such a corporation may not:

(a) Transact any such business within this State until it has first complied with all laws concerning or affecting the right to engage in such business; or

(b) Infringe on the laws of any other state or country in which it may intend to engage in business, by so organizing under this chapter.

2. No stock fire insurance company, surety company, express company, trust company, stock savings and loan association, or corporation organized for the purpose of conducting a banking business may be organized under this chapter.

(Added to NRS by 1991, 1258; A 2013, 1274)



NRS 82.076 - Effect of amendment or repeal of chapter; chapter is part of corporation s charter.

Every corporation created under this chapter, or availing itself of any of the provisions of this chapter, and all members and delegates of the corporation are bound by any amendment of this chapter in the future, including the repeal of any provisions. The amendment or repeal of these provisions does not take away or impair any remedy against any corporation, or its officers, for any liability previously incurred. This chapter, and all amendments thereof, are a part of the charter of every corporation, except so far as they are inapplicable or inappropriate to the objects of the corporation.

(Added to NRS by 1991, 1258)



NRS 82.078 - Secretary of State authorized to adopt certain regulations to allow corporation to carry out powers and duties through most recent technology.

The Secretary of State may adopt regulations to define, for the purposes of certain provisions of this chapter, the terms meeting, writing, written and other terms to allow a corporation or other entity which is subject to the provisions of this chapter to carry out its powers and duties as prescribed by this chapter through the use of the most recent technology available including, without limitation, the use of electronic communications, videoconferencing and telecommunications.

(Added to NRS by 2011, 778)



NRS 82.081 - Filing requirements; prohibition against establishment of nonprofit corporation for certain illegal purposes.

1. One or more natural persons may associate to establish a corporation no part of the income or profit of which is distributable to its members, directors or officers, except as otherwise provided in this chapter, for the transaction of any lawful business, or to promote or conduct any legitimate object or purpose, pursuant and subject to the requirements of this chapter, by signing and filing in the Office of the Secretary of State articles of incorporation. A person shall not establish a corporation pursuant to this chapter for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

2. The Secretary of State shall require articles of incorporation to be in the form prescribed by NRS 82.086. If any articles are defective in this respect, the Secretary of State shall return them for correction.

(Added to NRS by 1991, 1258; A 1999, 1603; 2003, 3123; 2007, 2659; 2013, 850)



NRS 82.086 - Articles of incorporation: Required provisions.

The articles of incorporation must set forth:

1. The name of the corporation. A name appearing to be that of a natural person and containing a given name or initials must not be used as a corporate name except with an additional word or words such as Incorporated, Inc., Limited, Ltd., Company, Co., Corporation, Corp., or other word which identifies it as not being a natural person.

2. The information required pursuant to NRS 77.310.

3. That the corporation is a nonprofit corporation.

4. The nature of the business, or objects or purposes proposed to be transacted, promoted or carried on by the corporation. It is sufficient to state, either alone or with other purposes, that the corporation may engage in any lawful activity, subject to expressed limitations, if any. Such a statement makes all lawful activities within the objects or purposes of the corporation.

5. The names and mailing or street addresses, residence or business, of the first board of directors or trustees, together with any desired provisions relative to the right to change the number of directors.

6. The names and mailing or street address, residence or business, of each of the incorporators signing the articles of incorporation.

(Added to NRS by 1991, 1259; A 1993, 991; 1995, 2105; 1999, 1603; 2003, 3123; 2007, 2659)



NRS 82.091 - Articles of incorporation: Optional provisions.

The articles of incorporation may also contain:

1. Any provision subordinating the corporation to the authority of a superior organization or any person, and providing for its dissolution when its charter is surrendered to, taken away by or revoked by the superior organization or any person granting it.

2. Any provision providing that, upon dissolution of the corporation and the payment of its debts and the provision for other matters as required by this chapter, the assets of the corporation must be distributed to the superior organization or any person.

3. Any provision allowing members or directors, or classes of members or directors, to have more or less than one vote in any election or any other matter presented to the members or directors for a vote.

4. Any provision allowing or providing for delegates with some or all the authority of members.

5. Any provision, not contrary to the laws of this State, for the management of the business and for the conduct of the affairs of the corporation, and any provision creating, defining, limiting or regulating the powers of the corporation or the rights, powers or duties of the directors, members, if any, or delegates, if any, or any class of members, delegates, or directors, or the holders of bonds or other obligations of the corporation.

(Added to NRS by 1991, 1259)



NRS 82.096 - Name of corporation: Distinguishable name required; availability of name of revoked, merged or otherwise terminated corporation; regulations.

1. The name proposed for a corporation must be distinguishable on the records of the Secretary of State from the names of all other artificial persons formed, organized, registered or qualified pursuant to the provisions of this title that are on file in the Office of the Secretary of State and all names that are reserved in the Office of the Secretary of State pursuant to the provisions of this title. If a proposed name is not so distinguishable, the Secretary of State shall return the articles of incorporation containing it to the incorporator, unless the written, acknowledged consent of the holder of the name on file or reserved name to use the same name or the requested similar name accompanies the articles of incorporation.

2. For the purposes of this section and NRS 82.101, a proposed name is not distinguishable from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination of these.

3. The name of a corporation whose charter has been revoked, which has merged and is not the surviving entity or whose existence has otherwise terminated is available for use by any other artificial person.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 1991, 1259; A 1993, 992; 1997, 2810; 1999, 1604)



NRS 82.101 - Name of corporation: Reservation; injunctive relief.

1. The Secretary of State, when requested to do so, shall reserve, for a period of 90 days, the right to use any name available under NRS 82.096 for the use of any proposed corporation. During the period, a name so reserved is not available for use or reservation by any other artificial person forming, organizing, registering or qualifying in the Office of the Secretary of State pursuant to the provisions of this title without the written, acknowledged consent of the person at whose request the reservation was made.

2. The use by any other artificial person of a name in violation of subsection 1 or NRS 82.096 may be enjoined, even if the record under which the artificial person is formed, organized, registered or qualified has been filed by the Secretary of State.

(Added to NRS by 1991, 1260; A 1993, 992; 1999, 1604; 2003, 3124)



NRS 82.106 - Articles of incorporation: Prohibited names and businesses; approval or certification required before filing of certain articles or amendments.

1. Except as otherwise provided in this subsection, the Secretary of State shall not accept for filing pursuant to this chapter any articles of incorporation or any certificate of amendment of articles of incorporation of any corporation formed or existing pursuant to this chapter if the name of the corporation contains the words trust, engineer, engineered, engineering, professional engineer or licensed engineer. The provisions of this subsection concerning the use of the word trust do not apply to any corporation formed or existing pursuant to this chapter that is doing business solely as a community land trust.

2. The Secretary of State shall not accept for filing pursuant to this chapter any articles of incorporation or any certificate of amendment of articles of incorporation of any corporation formed or existing pursuant to this chapter if the name of the corporation contains the words architect, architecture, registered architect, licensed architect, registered interior designer, registered interior design, residential designer, registered residential designer, licensed residential designer or residential design.

3. The Secretary of State shall not accept for filing any articles of incorporation or any certificate of amendment of articles of incorporation of any corporation formed or existing under this chapter if it appears from the articles or the certificate of amendment that the business to be carried on by the corporation is subject to supervision by the Commissioner of Insurance, unless the articles or certificate of amendment is approved by the Commissioner of Insurance.

4. The Secretary of State shall not accept for filing pursuant to this chapter any articles of incorporation or any certificate of amendment of articles of incorporation of any corporation formed or existing pursuant to this chapter if the name of the corporation contains the word accountant, accounting, accountancy, auditor or auditing.

5. The Secretary of State shall not accept for filing any articles of incorporation or any certificate of amendment of articles of incorporation of any corporation formed or existing pursuant to the laws of this State which provides that the name of the corporation contains the words common-interest community, community association, master association, unit-owners association or homeowners association or if it appears in the articles of incorporation or certificate of amendment that the purpose of the corporation is to operate as a unit-owners association pursuant to chapter 116 or 116B of NRS unless the Administrator of the Real Estate Division of the Department of Business and Industry certifies that the corporation has:

(a) Registered with the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels pursuant to NRS 116.31158 or 116B.625; and

(b) Paid to the Administrator of the Real Estate Division the fees required pursuant to NRS 116.31155 or 116B.620.

6. As used in this section:

(a) Community land trust means an organization that:

(1) Acquires parcels of land that are:

(I) Held in perpetuity; and

(II) Primarily for conveyance under long-term ground leases;

(2) Transfers ownership of any structural improvements located on the leased parcels to the lessees;

(3) When leasing parcels, retains as a condition of the lease a right to purchase any structural improvements at a price determined by a formula that is designed to ensure that the improvements remain affordable to low- and moderate-income persons in perpetuity; and

(4) Has its corporate membership open to any adult resident of a particular geographic area that is specified in the bylaws of the organization.

(b) Ground lease means a lease of land only.

(Added to NRS by 1991, 1260; A 1999, 1708; 2003, 20th Special Session, 53; 2005, 2627; 2007, 5, 94, 2283; 2013, 1274)



NRS 82.111 - Commencement of corporate existence.

1. Upon the filing of the articles of incorporation pursuant to NRS 82.081 and the payment of the filing fees, the Secretary of State shall issue to the corporation a certificate that the articles, containing the required statement of facts, have been filed. Upon the filing of the articles, the corporation is a body corporate, by the name set forth in the articles, subject to the forfeiture of its charter and dissolution as provided in this chapter.

2. The filing of the articles does not, by itself, constitute commencement of business by the corporation.

(Added to NRS by 1991, 1260; A 2007, 2660)



NRS 82.116 - Acceptable evidence of incorporation.

A copy of any articles of incorporation filed pursuant to this chapter, and certified by the Secretary of State under the official seal of the Secretary of State, must be received in all courts and places as prima facie evidence of the facts therein stated and of the existence and due incorporation of the corporation therein named.

(Added to NRS by 1991, 1261; A 1993, 993)



NRS 82.121 - General powers.

1. A corporation:

(a) Has all the rights, privileges and powers hereby conferred.

(b) Has such rights, privileges and powers as may be conferred upon corporations by any existing law.

(c) May at any time exercise those rights, privileges and powers, when not inconsistent with the provisions of this chapter, or with the purposes and objects for which the corporation is organized.

2. Every corporation, by virtue of its existence as such, may:

(a) Have succession by its corporate name for the period limited in its articles of incorporation, and when no period is limited, perpetually, or until it is dissolved and its affairs are wound up according to law.

(b) Sue and be sued in any court of law or equity.

(c) Make contracts.

(d) Hold, purchase and convey real and personal estate and mortgage or lease any such real and personal estate with its franchises. The power to hold real and personal estate includes the power to take it by devise or bequest in this State, or in any other state, territory or country.

(e) Appoint such officers and agents as the affairs of the corporation require, and allow them suitable compensation.

(f) Make bylaws not inconsistent with the Constitution or laws of the United States, or of this State, for the management, regulation and government of its affairs and property, the transfer of its memberships, if any, the transaction of its business, and the calling and holding of meetings of its members, if any, or delegates, if any.

(g) Wind up and dissolve itself, or be wound up or dissolved, in the manner mentioned in this chapter.

(Added to NRS by 1991, 1261; A 1993, 993)



NRS 82.126 - Adoption and use of corporate seal or stamp.

1. Every corporation, by virtue of its existence as such, may adopt and use a common seal or stamp, and alter it at pleasure.

2. The use of a seal or stamp by a corporation on any corporate record is not necessary. The corporation may use a seal or stamp, if it desires, but use or failure to use does not in any way affect the legality of the record.

(Added to NRS by 1991, 1261; A 2003, 3124)



NRS 82.131 - Specific powers. [Effective through December 31, 2013.]

Subject to such limitations, if any, as may be contained in its articles, every corporation may:

1. Borrow money and contract debts when necessary for the transaction of its business, or for the exercise of its corporate rights, privileges or franchises, or for any other lawful purpose of its incorporation, issue bonds, promissory notes, drafts, debentures and other obligations and evidences of indebtedness, payable at a specified time or times, or payable upon the happening of a specified event or events, whether secured by mortgage, pledge or other security, or unsecured, for money borrowed, or in payment for property purchased or acquired, or for any other lawful object.

2. Guarantee, purchase, hold, take, obtain, receive, subscribe for, own, use, dispose of, sell, exchange, lease, lend, assign, mortgage, pledge or otherwise acquire, transfer or deal in or with bonds or obligations of, or shares, securities or interests in or issued by any person, government, governmental agency or political subdivision of government, and exercise all the rights, powers and privileges of ownership of such an interest, including the right to vote, if any.

3. Issue certificates evidencing membership and issue identity cards.

4. Make donations for the public welfare or for community funds, hospital, charitable, educational, scientific, civil, religious or similar purposes.

5. Levy dues, assessments and fees.

6. Purchase, take, receive, lease, take by gift, devise or bequest, or otherwise acquire, own, improve, use and otherwise deal in and with real or personal property, or any interest therein, wherever situated.

7. Carry on a business for profit and apply any profit that results from the business to any activity in which it may lawfully engage.

8. Participate with others in any partnership, joint venture or other association, transaction or arrangement of any kind, whether or not participation involves sharing or delegation of control with or to others.

9. Act as trustee under any trust incidental to the principal objects of the corporation, and receive, hold, administer, exchange and expend funds and property subject to the trust.

10. Pay reasonable compensation to officers, directors and employees, pay pensions, retirement allowances and compensation for past services, and establish incentive or benefit plans, trusts and provisions for the benefit of its officers, directors, employees, agents and their families, dependents and beneficiaries, and indemnify and buy insurance for a fiduciary of such a benefit or incentive plan, trust or provision.

11. Have one or more offices, and hold, purchase, mortgage and convey real and personal property in this State, and in any of the several states, territories, possessions and dependencies of the United States, the District of Columbia and any foreign countries.

12. Do everything necessary and proper for the accomplishment of the objects enumerated in its articles of incorporation, or necessary or incidental to the protection and benefit of the corporation, and, in general, to carry on any lawful business necessary or incidental to the attainment of the objects of the corporation, whether or not the business is similar in nature to the objects set forth in the articles of incorporation of the corporation, except that:

(a) A corporation does not, by any implication or construction, possess the power of issuing bills, notes or other evidences of debt for circulation of money; and

(b) This chapter does not authorize the formation of banking corporations to issue or circulate money or currency within this State, or outside of this State, or at all, except the federal currency, or the notes of banks authorized under the laws of the United States.

(Added to NRS by 1991, 1261)

NRS 82.131 Specific powers. [Effective January 1, 2014.] Subject to such limitations, if any, as may be contained in its articles, and except as otherwise provided in NRS 82.392, every corporation may:

1. Borrow money and contract debts when necessary for the transaction of its business, or for the exercise of its corporate rights, privileges or franchises, or for any other lawful purpose of its incorporation, issue bonds, promissory notes, drafts, debentures and other obligations and evidences of indebtedness, payable at a specified time or times, or payable upon the happening of a specified event or events, whether secured by mortgage, pledge or other security, or unsecured, for money borrowed, or in payment for property purchased or acquired, or for any other lawful object.

2. Guarantee, purchase, hold, take, obtain, receive, subscribe for, own, use, dispose of, sell, exchange, lease, lend, assign, mortgage, pledge or otherwise acquire, transfer or deal in or with bonds or obligations of, or shares, securities or interests in or issued by any person, government, governmental agency or political subdivision of government, and exercise all the rights, powers and privileges of ownership of such an interest, including the right to vote, if any.

3. Issue certificates evidencing membership and issue identity cards.

4. Make donations for the public welfare or for community funds, hospital, charitable, educational, scientific, civil, religious or similar purposes.

5. Levy dues, assessments and fees.

6. Purchase, take, receive, lease, take by gift, devise or bequest, or otherwise acquire, own, improve, use and otherwise deal in and with real or personal property, or any interest therein, wherever situated.

7. Carry on a business for profit and apply any profit that results from the business to any activity in which it may lawfully engage.

8. Participate with others in any partnership, joint venture or other association, transaction or arrangement of any kind, whether or not participation involves sharing or delegation of control with or to others.

9. Act as trustee under any trust incidental to the principal objects of the corporation, and receive, hold, administer, exchange and expend funds and property subject to the trust.

10. Pay reasonable compensation to officers, directors and employees, pay pensions, retirement allowances and compensation for past services, and establish incentive or benefit plans, trusts and provisions for the benefit of its officers, directors, employees, agents and their families, dependents and beneficiaries, and indemnify and buy insurance for a fiduciary of such a benefit or incentive plan, trust or provision.

11. Have one or more offices, and hold, purchase, mortgage and convey real and personal property in this State, and in any of the several states, territories, possessions and dependencies of the United States, the District of Columbia and any foreign countries.

12. Do everything necessary and proper for the accomplishment of the objects enumerated in its articles of incorporation, or necessary or incidental to the protection and benefit of the corporation, and, in general, to carry on any lawful business necessary or incidental to the attainment of the objects of the corporation, whether or not the business is similar in nature to the objects set forth in the articles of incorporation of the corporation, except that:

(a) A corporation does not, by any implication or construction, possess the power of issuing bills, notes or other evidences of debt for circulation of money; and

(b) This chapter does not authorize the formation of banking corporations to issue or circulate money or currency within this State, or outside of this State, or at all, except the federal currency, or the notes of banks authorized under the laws of the United States.

(Added to NRS by 1991, 1261; A 2013, 722, effective January 1, 2014)



NRS 82.136 - Restrictions: Issuance of stock; pecuniary gain of members; distributions.

1. A corporation must not have or issue shares of stock.

2. A corporation must not be formed for a purpose involving pecuniary gain to its members.

3. A corporation must not distribute any gain, profits or dividends to any member, except as otherwise provided in this chapter or upon dissolution or final liquidation as provided in this chapter and in the corporation s articles and bylaws.

(Added to NRS by 1991, 1270)



NRS 82.181 - Maintenance of records at registered office; inspection and copying of records; civil liability; penalties; denial of request for inspection of records; defense to action for penalties or damages; authority of court to compel production of records.

1. A corporation shall keep a copy of the following records at its registered office:

(a) A copy, certified by the Secretary of State, of its articles and all amendments thereto;

(b) A copy, certified by an officer of the corporation, of its bylaws and all amendments thereto;

(c) If the corporation has members, a members ledger or a duplicate members ledger, revised annually, containing the names, alphabetically arranged, of all persons who are members of the corporation, showing their places of residence, if known, and the class of membership held by each; or

(d) In lieu of the members ledger or duplicate members ledger specified in paragraph (c), a statement setting out the name of the custodian of the members ledger or duplicate members ledger, and the present and complete mailing or street address where the members ledger or duplicate members ledger specified in this section is kept.

2. A corporation must maintain the records required by subsection 1 in written form or in another form capable of conversion into written form within a reasonable time.

3. A director or any person who has been a member of record of a corporation for at least 6 months, or at least 5 percent of the members of the corporation, upon at least 5 days written demand, is entitled to inspect in person or by agent or attorney, during usual business hours, the members ledger or duplicate ledger, whether kept in the registered office or elsewhere as provided in paragraph (d) of subsection 1, and to make copies therefrom. Every corporation that neglects or refuses to keep the members ledger or duplicate copy thereof open for inspection, as required in this subsection, shall forfeit to the State the sum of $25 for every day of such neglect or refusal.

4. An inspection authorized by subsection 3 may be denied to a member or other person upon the refusal of the member or other person to furnish to the corporation an affidavit that the inspection is not desired for any purpose not relating to his or her interest as a member, including, but not limited to, those purposes set forth in subsection 6.

5. When the corporation keeps and maintains a statement in the manner provided for in paragraph (d) of subsection 1, the information contained thereon must be given to any director or member of such corporation as provided in subsection 2 when the demand is made during business hours. Every corporation that neglects or refuses to keep such statement available, as required in this subsection, shall forfeit to the State the sum of $25 for every day of such neglect or refusal.

6. It is a defense to any action to enforce the provisions of this section or for charges, penalties or damages under this section that the person suing has used or intends to use the list for any of the following purposes:

(a) To solicit money or property from the members unless the money or property will be used solely to solicit the votes of members;

(b) For any commercial purpose or purpose in competition with the corporation;

(c) To sell to any person; or

(d) For any other purpose not related to his or her interest as a member.

7. This section does not impair the power or jurisdiction of any court to compel the production for examination of the books of a corporation in any proper case.

8. In every instance where an attorney or other agent of the director or member seeks the right of inspection, the demand must be accompanied by a power of attorney signed by the director or member authorizing the attorney or other agent to inspect on behalf of the director or member.

9. The right to copy records under subsection 3 includes, if reasonable, the right to make copies by photographic, xerographic or other means.

10. The corporation may impose a reasonable charge, covering costs of labor, materials and copies of any records provided to the member or director.

(Added to NRS by 1991, 1265; A 2003, 3124)



NRS 82.183 - Records to be provided to Secretary of State; requirement to assist in criminal investigation; failure to comply; regulations.

1. Upon the request of the Secretary of State, a corporation shall provide the Secretary of State with the name and contact information of the custodian of the members ledger or duplicate members ledger kept by the corporation at its registered office pursuant to paragraph (c) of subsection 1 of NRS 82.181. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

2. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a corporation to answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

3. If a corporation fails to comply with any requirement pursuant to subsection 2, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the right of the corporation to transact business in this State.

4. The Secretary of State shall not reinstate or revive the right of a corporation to transact business in this State that was revoked or suspended pursuant to subsection 3 unless:

(a) The corporation complies with the requirements of subsection 2; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the right of the corporation to transact business in this State.

5. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1321; A 2009, 1686, 2832)



NRS 82.186 - Right of members and directors to inspect and copy records; denial of inspection; civil liability; defense to action for penalties or damages.

1. Any director or person authorized in writing by at least 15 percent of the members of the corporation upon at least 5 days written demand is entitled to inspect in person or by agent or attorney, during normal business hours, the books of account and all financial records of the corporation and to make extracts therefrom. The right of members and directors to inspect the corporate records may not be limited in the articles or bylaws of any corporation.

2. All costs for making extracts of records must be borne by the person exercising rights under subsection 1.

3. The rights authorized by subsection 1 may be denied to a director or member upon the refusal of the director or member to furnish the corporation an affidavit that such inspection, extracts or audit is not desired for any purpose not related to his or her interest in the corporation as a director or member. Any director or member or other person, exercising rights under subsection 1, who uses or attempts to use information, records or other data obtained from the corporation, for any purpose not related to his or her interest in the corporation as a director or member, is guilty of a gross misdemeanor.

4. A director or member who brings an action or proceeding to enforce any right under this section or to recover damages resulting from its denial:

(a) Is entitled to costs and reasonable attorney s fees, if he or she prevails; or

(b) Is liable for such costs and fees, if he or she does not prevail, in the action or proceeding.

5. It is a defense to any action to enforce the provisions of this section or for damages or penalties under this section that the person seeking an inspection of the books of account and financial records, or extracts thereof, has used or intends to use any such accounts and records for any of the following reasons:

(a) For any commercial purpose or purpose in competition with the corporation;

(b) To sell to any person; or

(c) For any other purpose not related to his or her interest as a member or director.

6. The rights and remedies of this section are not available to members of any corporation that makes available at no cost to its members a detailed annual financial statement.

(Added to NRS by 1991, 1266; A 2003, 3125)



NRS 82.193 - Registered agent required; applicable law regarding registered agent and registered office; applicable law regarding annual list and defaulting corporations; default and reinstatement of corporation which is unit-owners association; fees.

1. A corporation shall have a registered agent in the manner provided in NRS 78.090 and 78.097. The registered agent and the corporation shall comply with the provisions of those sections.

2. Upon notification from the Administrator of the Real Estate Division of the Department of Business and Industry that a corporation which is a unit-owners association as defined in NRS 116.011 or 116B.030 has failed to register pursuant to NRS 116.31158 or 116B.625 or failed to pay the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall deem the corporation to be in default. If, after the corporation is deemed to be in default, the Administrator notifies the Secretary of State that the corporation has registered pursuant to NRS 116.31158 or 116B.625 and paid the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall reinstate the corporation if the corporation complies with the requirements for reinstatement as provided in this section and NRS 78.180 and 78.185.

3. A corporation is subject to the provisions of NRS 78.150 to 78.185, inclusive, except that:

(a) The fee for filing a list is $25;

(b) The penalty added for default is $50; and

(c) The fee for reinstatement is $100.

(Added to NRS by 1991, 1263; A 1993, 993; 1997, 2811; 2003, 20th Special Session, 53; 2007, 2283, 2660)



NRS 82.196 - Board of directors or trustees: Number and qualifications of members.

Every corporation must be managed by a board of directors or trustees, all of whom must be at least 18 years of age. Every corporation must have at least one director or trustee. All corporations may provide in their articles or bylaws for a fixed number of directors or a variable number of directors within a fixed minimum and maximum, and for the manner in which the number of directors may be increased or decreased. Unless otherwise provided in the articles, directors need not be members. The articles or bylaws may provide that some or all the directors or trustees must be chosen by specified persons or by public officials.

(Added to NRS by 1991, 1267; A 1993, 996)



NRS 82.198 - Board of directors or trustees: Selection of members when corporation owns or leases mobile home park.

1. Notwithstanding any provision of law to the contrary, if a corporation for public benefit owns or leases a mobile home park:

(a) The board of directors or trustees which controls the mobile home park must be selected as set forth in NRS 461A.215; and

(b) The provisions of NRS 461A.215 govern the operation of the corporation and the mobile home park.

2. As used in this section:

(a) Board of directors or trustees which controls the mobile home park has the meaning ascribed to it in NRS 461A.215.

(b) Owns or leases a mobile home park has the meaning ascribed to it in NRS 461A.215.

(Added to NRS by 2005, 1604)



NRS 82.201 - Board of directors or trustees: General powers.

1. Subject only to such limitations as may be provided by this chapter, or the articles, the board of directors or trustees has full control over the affairs of the corporation.

2. Unless otherwise provided in the articles and subject to the bylaws adopted by the members, if any, directors may make the bylaws of the corporation.

(Added to NRS by 1991, 1267)



NRS 82.206 - Committees of board of directors: Designation; powers; names; membership.

1. Unless otherwise provided in the articles or bylaws, the board of directors may designate one or more committees which, to the extent provided in the bylaws or in the resolution or resolutions designating such committee or committees, have and may exercise the powers of the board of directors in the management of the business and affairs of the corporation, and may have power to authorize the seal of the corporation to be affixed to all papers on which the corporation desires to place a seal.

2. The committee or committees may have such name or names as may be stated in the bylaws or as may be determined from time to time by resolution adopted by the board of directors.

3. Each committee must have at least one director. Unless it is otherwise provided in the articles or bylaws, the board of directors may appoint natural persons who are not directors to serve on the committees.

4. No such committee may:

(a) Amend, alter or repeal the bylaws;

(b) Elect, appoint or remove any member of any such committee or any director of the corporation;

(c) Amend or repeal the articles, adopt a plan of merger or a plan of consolidation with another corporation;

(d) Authorize the sale, lease or exchange of all of the property and assets of the corporation;

(e) Authorize the voluntary dissolution of the corporation or revoke proceedings therefor;

(f) Adopt a plan for the distribution of the assets of the corporation; or

(g) Amend, alter or repeal any resolution of the board of directors unless it provides by its terms that it may be amended, altered or repealed by a committee.

(Added to NRS by 1991, 1267; A 2009, 1687)



NRS 82.211 - Officers of corporation: Selection; terms; duties.

1. Every corporation must have a president or a chair of the board, a secretary and a treasurer.

2. Every corporation may also have one or more vice presidents, assistant secretaries and assistant treasurers, and such other officers and agents as may be deemed necessary.

3. All officers must be natural persons and must be chosen in such manner, hold their offices for such terms and have such powers and duties as may be prescribed by the bylaws or determined by the board of directors.

4. An officer holds office after the expiration of his or her term until a successor is chosen or until the officer s resignation or removal before the expiration of his or her term. A failure to elect officers does not require the corporation to be dissolved. Any vacancy occurring in an office of the corporation by death, resignation, removal or otherwise, must be filled as the bylaws provide, or in the absence of such a provision, by the board of directors.

5. Any natural person may hold two or more offices.

(Added to NRS by 1991, 1268; A 1993, 997)



NRS 82.216 - Authority of directors and representatives of corporation.

1. The statement in the articles or bylaws of the objects, purposes, powers and authorized business of the corporation constitutes, as between the corporation and its directors, officers or members, an authorization to the directors and a limitation upon the actual authority of the representatives of the corporation. These limitations may be asserted in a proceeding by a director or a member entitled to vote for the election of directors or the Attorney General to enjoin the doing or continuation of unauthorized business by the corporation or its officers, or both, in cases where third parties have not acquired rights thereby, or to dissolve the corporation, or in a proceeding by the corporation, a director or a member entitled to vote for the election of directors suing in a representative suit against the officers or directors of the corporation for violation of their authority.

2. No limitation upon the business, purposes or powers of the corporation or upon the powers of the members, officers or directors, or the manner of exercise of such powers, contained in or implied by the articles or bylaws may be asserted as between the corporation, the directors or members and any third person.

3. Any contract or conveyance, otherwise lawful, made in the name of a corporation, which is authorized or ratified by the directors, or is done within the scope of the authority, actual or apparent, given by the directors, binds the corporation, and the corporation acquires rights thereunder, whether the contract is signed or is wholly or in part executory.

(Added to NRS by 1991, 1268; A 2003, 3126)



NRS 82.221 - Directors and officers: Exercise of powers and performance of duties; personal liability.

1. Directors and officers shall exercise their powers in good faith and with a view to the interests of the corporation.

2. In performing their respective duties, directors and officers are entitled to rely on information, opinions, reports, books of account or statements, including financial statements and other financial data, that are prepared or presented by:

(a) One or more directors, officers or employees of the corporation reasonably believed to be reliable and competent in the matters prepared or presented;

(b) Counsel, public accountants or other persons as to matters reasonably believed to be within the preparer or presenter s professional or expert competence; or

(c) A committee upon which the person relying thereon does not serve, established in accordance with NRS 82.206 as to matters within the committee s designated authority and matters on which the committee is reasonably believed to merit confidence,

but a director or officer is not entitled to rely on such information, opinions, reports, books of account or statements if the director or officer has knowledge concerning the matter in question that would cause reliance thereon to be unwarranted.

3. A director or officer must not be found to have failed to exercise his or her powers in good faith and with a view to the interests of the corporation unless it is proved by clear and convincing evidence that the director or officer has not acted in good faith and in a manner reasonably believed by him or her to be with a view to the interests of the corporation.

4. Except as otherwise provided in the articles of incorporation or NRS 82.136 and 82.536 and chapter 35 of NRS, no action may be brought against an officer or director of a corporation based on any act or omission arising from failure in his or her official capacity to exercise due care regarding the management or operation of the corporation unless the act or omission involves intentional misconduct, fraud or knowing violation of the law.

5. The articles of incorporation may impose greater liability on a director or officer of a corporation than that imposed by subsection 4.

(Added to NRS by 1991, 1269; A 1993, 997)



NRS 82.226 - Restrictions on transactions involving interested directors or officers; compensation of directors.

1. No contract or other transaction between a corporation and one or more of its directors or officers, or between a corporation and any corporation, firm or association in which one or more of its directors or officers are directors or officers or are financially interested, is void or voidable solely for this reason or solely because any such director or officer is present at the meeting of the board of directors or a committee thereof which authorizes or approves the contract or transaction, or because the vote or votes of common or interested directors are counted for such purpose, if the circumstances specified in any of the following paragraphs exist:

(a) The fact of the common directorship, office or financial interest is disclosed or known to the board of directors or committee and noted in the minutes, and the board or committee authorizes, approves or ratifies the contract or transaction in good faith by a vote sufficient for the purpose without counting the vote or votes of the common or interested director or directors.

(b) The fact of the common directorship, office or financial interest is disclosed or known to the members, if any, and they approve or ratify the contract or transaction in good faith by a vote sufficient for the purpose. The votes of the common or interested directors or officers must be counted in any such vote of members.

(c) The fact of the common directorship or financial interest is not disclosed or known to the director or officer at the time the transaction is brought before the board of directors of the corporation for action.

(d) The contract or transaction is fair as to the corporation at the time it is authorized or approved.

2. Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or a committee thereof which authorizes, approves or ratifies a contract or transaction, and if the votes of the common or interested directors are not counted at the meeting, then a majority of the disinterested directors may authorize, approve or ratify a contract or transaction.

3. Unless otherwise provided in the articles or the bylaws, the board of directors may fix the compensation of directors for services in any capacity.

(Added to NRS by 1991, 1269; A 1993, 998, 999)



NRS 82.231 - Powers of corporation; classes, qualifications and rights of members; term of membership.

1. A corporation may have one or more classes of members or may have no members. In the absence of a provision in its articles or bylaws providing for members, a corporation has no members.

2. A corporation may admit any person as a member. The articles or bylaws may establish criteria or procedures for admission. A person may not be admitted as a member without his or her express or implied consent. For the purposes of this subsection and unless otherwise provided in a corporation s articles or bylaws, consent includes, but is not limited to:

(a) Contracting for or acceptance of products or services from the corporation;

(b) Acceptance of benefits of membership knowing that the benefits are available only to members; or

(c) Taking some other affirmative action that confers benefits of membership.

If the articles or bylaws provide that a person who contributes to the corporation is a member, a contribution is consent.

3. Except as provided in its articles or bylaws, a corporation may admit members for no consideration or for consideration, as is determined by the board.

4. Members are of one class unless the articles establish, or authorize the board or members to establish, more than one class. Members are entitled to vote and have equal rights and preferences in matters not otherwise provided for by the board or members, unless and to the extent that the articles or bylaws have fixed or limited the rights and preferences of members or different classes of members or provide for nonvoting members. The articles or bylaws may fix the term of membership.

5. A corporation may issue certificates showing membership in the corporation.

(Added to NRS by 1991, 1270)



NRS 82.236 - Transfer of membership.

1. Except as otherwise provided in the articles or bylaws, a member of a corporation may not transfer a membership or a right arising from it.

2. Where rights of transfer have been provided, a restriction on them is not binding with respect to a member holding a membership issued before the adoption of the restriction unless the restriction is approved by the members and the affected member.

(Added to NRS by 1991, 1271)



NRS 82.241 - Personal liability of members; imposition of dues, assessments or fees.

1. A member of a corporation is not, as such, personally liable for the acts, debts, liabilities or obligations of the corporation.

2. When authority to do so is conferred by the articles or bylaws and subject to any limitations contained in the articles or bylaws, a corporation may levy dues, assessments or fees upon its members. The dues, assessments or fees may be imposed upon all classes of members alike or differently upon different classes of members. Members of one or more classes may be exempted.

3. A corporation in its articles or bylaws may:

(a) Fix the amount of the levy and the method of collection of dues, assessments or fees; or

(b) Authorize the directors to fix the amount from time to time and determine the methods of collection.

4. A corporation in its articles and bylaws may provide for:

(a) The enforcement or collection of dues, assessments or fees;

(b) The cancellation of membership, on reasonable notice, for nonpayment of dues, assessments or fees; and

(c) The reinstatement of membership.

(Added to NRS by 1991, 1271)



NRS 82.246 - Resignation.

1. Except as otherwise provided in subsection 2, and unless otherwise provided in its articles or bylaws, a member of a corporation may resign at any time. The resignation of a member does not relieve the member from any obligations the member may have to the corporation for dues, assessments or fees or charges for goods or services. No member may avoid liability for dues, assessments, fees or charges by resigning if the member owes them as a condition of or by reason of the ownership of an interest in real property.

2. Unless otherwise provided in its articles or bylaws, no member of a corporation, including, but not limited to, a cooperative corporation, which supplies services described in chapter 704 of NRS to its members only, and no person who is a member of a corporation as a condition of or by reason of the ownership of an interest in real property, may resign pursuant to subsection 1.

(Added to NRS by 1991, 1271)



NRS 82.251 - Expulsion of member; suspension or termination of membership.

1. A member may not be expelled or suspended, and a membership may not be terminated or suspended, except pursuant to a procedure that is fair and reasonable and is carried out in good faith. This section does not apply to the termination of a membership at the end of a fixed term.

2. A procedure is fair and reasonable when it is fair and reasonable taking into consideration all of the relevant facts and circumstances. In addition, a procedure is fair and reasonable if it provides:

(a) Not less than 15 days prior written notice of the expulsion, suspension or termination, and the reasons for it; and

(b) An opportunity for the member to be heard, orally or in writing, not less than 5 days before the effective date of the expulsion, suspension or termination by a person authorized to decide that the proposed expulsion, termination or suspension not take place.

3. A proceeding challenging an expulsion, suspension or termination, including a proceeding in which defective notice is alleged, must be begun within 1 year after the effective date of the expulsion, suspension or termination.

4. The expulsion or suspension of a member, or termination of a membership, does not relieve the member from obligations the member may have to the corporation for dues, assessments or fees or charges for goods or services.

(Added to NRS by 1991, 1272)



NRS 82.256 - Purchase of membership by corporation.

If authorized in its articles or bylaws, a corporation may buy the membership of a member who resigns or whose membership is terminated, for the amount and pursuant to the conditions in the articles or bylaws.

(Added to NRS by 1991, 1272)



NRS 82.261 - Delegates.

A corporation may provide in its articles or bylaws for delegates having some or all the authority of members. The articles or bylaws may set forth provisions relating to:

1. The characteristics, qualifications, rights and limitations of representation, the geographical areas or districts delegates may represent, and the obligations of the delegates, including their selection and removal;

2. Calling, giving notice of, holding, and conducting meetings of delegates; and

3. Carrying on corporate activities during and between meetings of delegates.

(Added to NRS by 1991, 1272)



NRS 82.266 - Place of members , delegates and directors meetings.

Meetings of members, if any, delegates, if any, and directors of any corporation may be held within or without this State, in the manner provided by the articles or bylaws of the corporation. The articles or bylaws may designate any place or places where the members or directors meetings may be held.

(Added to NRS by 1991, 1272)



NRS 82.271 - Meetings of board of directors or delegates: Quorum; consent to action taken without meeting; alternative means for participating at meeting.

1. Unless the articles or the bylaws provide for a different proportion, a majority of the board of directors or delegates of the corporation, at a meeting duly assembled, is necessary to constitute a quorum for the transaction of business at their respective meetings, and the act of a majority of the directors or delegates present at a meeting at which a quorum is present is the act of the board of directors or delegates.

2. Unless otherwise restricted by the articles or bylaws, any action required or permitted to be taken at any meeting of the board of directors or the delegates or of any committee thereof may be taken without a meeting if, before or after the action, a written consent thereto is signed by a majority of the board of directors or the delegates or of such committee. If the vote of a different proportion of the directors or delegates is required for an action, then the different proportion of written consents is required.

3. Unless otherwise restricted by the articles or bylaws, members of the board of directors, the delegates or any committee designated by the board or the delegates may participate in a meeting through electronic communications, videoconferencing, teleconferencing or other available technology which allows the participants to communicate simultaneously or sequentially. Participating in a meeting pursuant to this subsection constitutes presence in person at the meeting.

(Added to NRS by 1991, 1272; A 1993, 1000; 1997, 711; 2011, 778)



NRS 82.276 - Consent of members in lieu of meeting; alternative means for participating at meeting.

1. Unless otherwise provided in the articles or bylaws, any action which may be taken by the vote of members at a meeting may be taken without a meeting if authorized by the written consent of members holding at least a majority of the voting power, except that:

(a) If any greater proportion of voting power is required for such an action at a meeting, then the greater proportion of written consents is required; and

(b) This general provision for action by written consent does not supersede any specific provision for action by written consent contained in this chapter.

2. In no instance where action is authorized by written consent need a meeting of members be called or notice given.

3. Unless otherwise restricted by the articles or bylaws, members may participate in a meeting through electronic communications, videoconferencing, teleconferencing or other available technology which allows the members to communicate simultaneously or sequentially. Participating in a meeting pursuant to this subsection constitutes presence in person at the meeting.

(Added to NRS by 1991, 1273; A 1993, 1000; 1997, 712; 2011, 778)



NRS 82.281 - Actions at meetings not regularly called: Consent, ratification and approval.

1. Whenever all persons entitled to vote at any meeting, whether of directors, trustees, delegates or members, consent by:

(a) A writing on the records of the meeting or filed with the secretary;

(b) Presence at the meeting and oral consent entered on the minutes; or

(c) Taking part in the deliberations at the meeting without objection,

the actions taken at the meeting are as valid as if they had been taken at a meeting which was regularly called after notice was given.

2. At the meeting any business may be transacted which is not excepted from the written consent or to the consideration of which no objection for want of notice is made at the time.

3. If any meeting is irregular for want of notice or of consent, if a quorum was present at the meeting, the proceedings of the meeting may be ratified and approved and rendered likewise valid and the irregularity or defect waived by a writing signed by all persons having the right to vote at the meeting.

4. Unless otherwise provided in the articles or bylaws, the consent or approval of delegates or members may be by proxy or attorney, but all such proxies and powers of attorney must be in writing.

(Added to NRS by 1991, 1273)



NRS 82.286 - Election of directors and delegates; classification of directors.

1. If a corporation has members entitled to vote for the election of directors, or for the election of delegates who vote for the election of directors, unless elected pursuant to NRS 82.271 or 82.276, and subject to subsection 2, the directors or delegates of every corporation must be chosen at the annual meeting of the members or delegates, to be held on a date and at a time and in the manner provided for in the bylaws, by a plurality of the votes cast at the election. If for any reason the directors are not elected pursuant to NRS 82.271 or 82.276 or at the annual meeting of the members or delegates, they may be elected at any special meeting of the members which is called and held for that purpose.

2. The articles or bylaws may provide for the classification of directors as to their respective terms of office, their election by one or more authorized classes or series of members or delegates, their election by members or delegates in geographic areas, districts or precincts, and their election annually by ballot instead of at an annual meeting.

(Added to NRS by 1991, 1274; A 1993, 1000)



NRS 82.291 - Meetings of members or delegates: Quorum.

Unless otherwise provided in the articles or bylaws, a quorum for a meeting of members is 10 percent of the voting power of the members entitled to vote and a quorum for a meeting of delegates is a majority of the voting power of the delegates. An amendment to the bylaws to increase the quorum required for any action by the members or delegates must be approved by the members.

(Added to NRS by 1991, 1274; A 1993, 1001)



NRS 82.296 - Directors: Removal; filling of vacancies.

1. Any director may be removed from office by the vote of members, if any, representing not less than a majority of the voting power of the members entitled to vote for the election of the director being removed or a majority of the voting power of the members entitled to vote for delegates who vote for the election of the director being removed, but:

(a) In case of corporations which have provided in their articles or bylaws for the election of directors by cumulative voting, no director may be removed from office under the provisions of this section except upon the vote of members holding sufficient voting power to have prevented the director s election to office in the first instance; and

(b) The articles or bylaws may require the concurrence of a larger percentage of the members entitled to voting power in order to remove a director.

2. If there are no members entitled to vote for the election of directors or entitled to vote for delegates who vote for the election of directors, any director may be removed from office by a majority vote of those directors entitled to vote for the director being removed.

3. Except as otherwise provided in the articles or bylaws, a director appointed by public officials or other persons specified in the articles or bylaws may be removed with or without cause by a written notice from the person or public official who appointed the director being removed, delivered to the chair of the board or president of the corporation. The vacancy created may be filled by that public officer or other person.

4. Except as provided in subsection 3, all vacancies, including those caused by an increase in the number of directors, may be filled by a majority of the remaining directors, though less than a quorum, unless it is otherwise provided in the articles or bylaws.

5. Unless otherwise provided in the articles or bylaws, when one or more directors give notice of resignation to the board, effective at a future date, the board may fill the vacancy or vacancies to take effect when the resignation or resignations become effective. Each director so appointed holds office during the remainder of the term of office of the resigning director or directors.

(Added to NRS by 1991, 1274)



NRS 82.301 - Effect of failure to elect director on designated day.

If the directors are not elected on the day designated for the purpose, the corporation is not for that reason dissolved, but every director continues to hold office and shall discharge the duties of a director until a successor has been elected.

(Added to NRS by 1991, 1275)



NRS 82.306 - Election of directors by order of court upon failure of regular election.

1. If any corporation fails to elect directors within 18 months after the last election of directors required by NRS 82.286, the district court has jurisdiction in equity, upon application of any one or more of the members of the corporation representing 10 percent of the voting power of the members entitled to vote for the election of directors or for the election of delegates who are entitled to elect directors, or 50 members, whichever is less, to order the election of directors as required by NRS 82.286.

2. The application must be made by petition filed in the county where the principal office of the corporation is located or, if the principal office is not located in this State, in the county in which the corporation s registered office is located, and must be brought on behalf of all members desiring to be joined therein. Such notice must be given to the corporation and the members as the court may direct.

(Added to NRS by 1991, 1275; A 1993, 1001; 2007, 2660; 2009, 1687)



NRS 82.311 - Provisional director: Appointment; qualifications; rights and powers; removal.

1. Any director or one-third of the members may apply to the district court to appoint one person to be a provisional director when the business of the corporation is suffering or is threatened with irreparable injury because the directors are so divided respecting the management of the affairs of the corporation that the required vote for action by the board of directors cannot be obtained and the members, if any, are unable to terminate this division.

2. A provisional director must be an impartial person, who is neither a member nor a creditor of the corporation, nor related by consanguinity or affinity within the third degree according to the common law to any of the other directors of the corporation. A provisional director has all the rights and powers of a director until the provisional director is removed by order of the court or by approval of one-third of the members, if any, or majority of the directors, not counting the provisional director. The provisional director is entitled to compensation as fixed by the court unless otherwise agreed with the corporation.

(Added to NRS by 1991, 1275)



NRS 82.316 - Determination of members entitled to notice of and to vote at meeting; fixing of date when members entitled to give consent in lieu of meeting.

1. Unless contrary provisions are contained in the articles or bylaws, the directors may prescribe a period not exceeding 60 days before any meeting of the members during which no transfer of memberships on the books of the corporation may be made, or may fix a day not more than 60 days before the holding of any meeting of members as the day as of which members entitled to notice of and to vote at the meeting must be determined. Only members of record on that day are entitled to notice or to vote at the meeting.

2. The directors may adopt a resolution prescribing a date upon which the members of record are entitled to give written consent pursuant to NRS 82.276. The date prescribed by the directors may not precede nor be more than 10 days after the date the resolution is adopted by the directors. If the directors do not adopt a resolution prescribing a date upon which the members of record are entitled to give written consent pursuant to NRS 82.276 and:

(a) No prior action by the directors is required by this chapter, the date is the first date on which a valid written consent is delivered in accordance with the provisions of NRS 82.276.

(b) Prior action by the directors is required by this chapter, the date is at the close of business on the day on which the directors adopt the resolution taking the required action.

(Added to NRS by 1991, 1275)



NRS 82.321 - Members proxies.

1. At any meeting of the members of any corporation, any member may designate another person or persons to act as a proxy or proxies. If a member designates two or more persons to act as proxies, a majority of those persons present at the meeting, or, if only one is present, then that one, have and may exercise all of the powers conferred by the member upon all of the persons so designated unless the member provides otherwise.

2. Without limiting the manner in which a member may authorize another person or persons to act for him or her as proxy pursuant to subsection 1, the following constitutes valid means by which a member may grant such authority:

(a) A member may sign a writing authorizing another person or persons to act for him or her as proxy.

(b) A member may authorize another person or persons to act for him or her as proxy by transmitting or authorizing the transmission of a telegram, cablegram or other means of electronic transmission to the person who will be the holder of the proxy or to a firm which solicits proxies, or like agent authorized by the person who will be the holder of the proxy to receive the transmission. Any such telegram, cablegram or other means of electronic transmission must either set forth or be submitted with information from which it can be determined that the telegram, cablegram or other electronic transmission was authorized by the member. If it is determined that the telegram, cablegram or other electronic transmission is valid, the persons appointed by the corporation to count the votes of members and determine the validity of proxies and ballots or other persons making those determinations must specify the information upon which they relied.

3. Any copy, communication by telecopier, or other reliable reproduction of the writing or transmission created pursuant to subsection 2 may be substituted for the original writing or transmission for any purpose for which the original writing or transmission could be used, if the copy, communication by telecopier, or other reproduction is a complete reproduction of the entire original writing or transmission.

4. No such proxy is valid after the expiration of 6 months from the date of its creation, unless coupled with an interest, or unless the member specifies in it the length of time for which it is to continue in force, which may not exceed 7 years from the date of its creation. Subject to these restrictions, any proxy properly created is not revoked and continues in full force and effect until another instrument or transmission revoking it or a properly created proxy bearing a later date is filed with or transmitted to the secretary of the corporation or another person or persons appointed by the corporation to count the votes of members and determine the validity of proxies and ballots.

(Added to NRS by 1991, 1276; A 2003, 3127)



NRS 82.326 - Action of members by written ballot in lieu of meeting.

1. Except as otherwise provided in subsection 5 and unless prohibited or limited by the articles or bylaws, an action that may be taken at a regular or special meeting of members, including the election of directors, may be taken without a meeting if the corporation mails or delivers a written ballot to every member entitled to vote on the matter.

2. A written ballot must:

(a) Set forth each proposed action or candidate; and

(b) Provide an opportunity to vote for or against each proposed action.

3. Approval by written ballot under this section is valid only when the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

4. Solicitations for votes by written ballot must:

(a) Indicate the number of responses needed to meet the requirement of a quorum;

(b) State the percentage of approvals necessary to approve each matter other than election of directors; and

(c) Specify the time by which a ballot must be received by the corporation in order to be counted.

5. Except as otherwise provided in the articles or bylaws, a written ballot may not be revoked.

6. Nothing in this section shall be construed to restrict the rights of a corporation to act as provided in NRS 82.276.

(Added to NRS by 1991, 1277; A 2003, 3127)



NRS 82.331 - Cumulative voting.

The articles or bylaws of any corporation may provide that at all elections of directors of the corporation each member having a right to elect directors at the meeting is entitled to as many votes as equal the number of his or her memberships multiplied by the number of directors to be elected, and that the member may cast all of his or her membership votes for a single director or may distribute them among the number to be voted for or any two or more of them, as the member may see fit. In order to exercise the right of cumulative voting, one or more of the members calling or requesting a vote by cumulative voting must give notice before the vote to the president or secretary of the corporation that the member desires that the voting for the election of directors be cumulative.

(Added to NRS by 1991, 1277)



NRS 82.336 - Delegates and members: Special meetings; notices.

1. A corporation having members entitled to vote on the matter involved must hold a special meeting of delegates or members if:

(a) The board of directors or persons authorized to do so by the articles or bylaws demand such a meeting; or

(b) At least 5 percent of the members demand such a meeting.

The demand must state the purpose for the meeting. Those making the demand on the corporation must sign, date and deliver their demand to the president, chair of the board or the treasurer of the corporation. The corporation must then immediately give notice of a special meeting of delegates or members as set forth in subsections 2 to 7, inclusive, or subsection 9.

2. Whenever under the provisions of this chapter delegates or members are required or authorized to take any action at a meeting, the notice of the meeting must be in writing and signed by the president or the chair of the board or a vice president, or the secretary, or an assistant secretary, or by such other person or persons as the bylaws may prescribe or permit or the directors designate.

3. The notice must state the purpose or purposes for which the meeting is called and the time when, and the place, which may be within or without this State, where it is to be held.

4. A copy of the notice must be delivered personally, mailed postage prepaid or given as provided in subsection 9 to each delegate or member, as the case may be, entitled to vote at the meeting not less than 10 nor more than 60 days before such meeting. If mailed, it must be directed to the person at his or her address as it appears upon the records of the corporation. Upon the mailing of any notice the service thereof is complete, and the time of the notice begins to run from the date upon which the notice is deposited in the mail for transmission to the person. Personal delivery of the notice to any officer of a corporation or association, or to any member of a partnership, constitutes delivery of the notice to the corporation, association or partnership.

5. The articles or bylaws may require that the notice be also published in one or more newspapers.

6. Notice duly delivered or mailed to a delegate or member in accordance with the provisions of this section and the provisions, if any, of the articles or bylaws is sufficient, and in the event of the transfer of a membership after the delivery or mailing and before the holding of the meeting it is not necessary to deliver or mail notice of the meeting to the transferee.

7. Any delegate or member may waive notice of any meeting by a writing signed by the delegate or member, or his or her duly authorized attorney, either before or after the meeting.

8. Unless otherwise provided in the articles or bylaws, whenever notice is required to be given, under any provision of this chapter or the articles or bylaws of any corporation, to any member to whom notice of two consecutive annual meetings, and all notices of meetings or of the taking of action by written consent without a meeting to the member during the period between those two consecutive annual meetings, have been mailed addressed to the member at his or her address as shown on the records of the corporation and have been returned undeliverable, the giving of further notices to the member is not required. Any action or meeting taken or held without notice to that person has the same force and effect as if the notice had been given. If any such person delivers to the corporation a written notice setting forth his or her current address, the requirement that notice be given to the person is reinstated. If the action taken by the corporation is such as to require the filing of a certificate under any of the other sections of this title, the certificate need not state that notice was not given to persons to whom notice was not required to be given pursuant to this subsection.

9. Any notice to members or delegates given by the corporation pursuant to any provision of this chapter, chapter 92A of NRS, the articles of incorporation or the bylaws is effective if given in the same manner that a corporation is required to give notice to its stockholders pursuant to NRS 78.370.

(Added to NRS by 1991, 1277; A 1993, 1001; 2009, 1688)



NRS 82.341 - Waiver of notice.

Whenever any notice is required to be given under the provisions of this chapter, a waiver thereof in writing, signed by the person or persons entitled to the notice, whether before or after the time stated therein, is equivalent thereto.

(Added to NRS by 1991, 1278)



NRS 82.346 - Amendment of articles before first meeting of directors.

1. If the first meeting of the directors has not taken place and if there are no members, a majority of the incorporators of a corporation may amend the original articles by signing and proving in the manner required for original articles, and filing with the Secretary of State a certificate amending, modifying, changing or altering the original articles, in whole or in part. The certificate must state that:

(a) The signers thereof are a majority of the original incorporators of the corporation; and

(b) As of the date of the certification, no meeting of the directors has taken place and the corporation has no members other than the incorporators.

2. A certificate filed pursuant to this section is effective at the time of the filing of the certificate with the Secretary of State or upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate is filed. If a certificate filed pursuant to this section specifies a later effective date but does not specify an effective time, the certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

3. This section does not permit the insertion of any matter not in conformity with this chapter.

4. The Secretary of State shall charge the fee allowed by law for filing the amended certificate of incorporation.

(Added to NRS by 1991, 1279; A 1993, 1002; 1999, 1605; 2001, 1382, 3199; 2003, 3128; 2005, 2187; 2011, 2795)



NRS 82.351 - Amendment of articles: Scope of amendments.

1. A corporation whose directors have held a first meeting or which has members who are not incorporators may amend its articles in any of the following respects:

(a) By addition to its corporate powers and purposes, or diminution thereof, or both.

(b) By substitution of other powers and purposes, in whole or in part, for those prescribed by its articles of incorporation.

(c) By changing the name of the corporation.

(d) By making any other change or alteration in its articles of incorporation that may be desired.

2. All such changes or alterations may be effected by one certificate of amendment. Articles so amended, changed or altered may contain only such provisions as it would be lawful and proper to insert in original articles, pursuant to NRS 82.086 and 82.091 or the other statutes governing the contents of the corporation s articles, if the original articles were signed and filed at the time of making the amendment.

(Added to NRS by 1991, 1279; A 1993, 1003; 1999, 1605; 2003, 3128)



NRS 82.356 - Amendment of articles: Procedure.

1. Except as otherwise provided in NRS 77.340, each amendment adopted pursuant to the provisions of NRS 82.351 must be made in the following manner:

(a) The board of directors must adopt a resolution setting forth the amendment proposed, approve it and, if the corporation has members entitled to vote on an amendment to the articles, call a meeting, either annual or special, of the members. The amendment must also be approved by each public official or other person whose approval of an amendment of articles is required by the articles.

(b) At the meeting of members, of which notice must be given to each member entitled to vote pursuant to the provisions of this section, a vote of the members entitled to vote in person or by proxy must be taken for and against the proposed amendment. A majority of a quorum of the voting power of the members or such greater proportion of the voting power of members as may be required in the case of a vote by classes, as provided in subsection 3, or as may be required by the articles, must vote in favor of the amendment.

(c) Upon approval of the amendment by the directors, or if the corporation has members entitled to vote on an amendment to the articles, by both the directors and those members, and such other persons or public officers, if any, as are required to do so by the articles, an officer of the corporation must sign a certificate setting forth the amendment, or setting forth the articles as amended, that the public officers or other persons, if any, required by the articles have approved the amendment, and the vote of the members and directors by which the amendment was adopted.

(d) The certificate so signed must be filed in the Office of the Secretary of State.

2. A certificate filed pursuant to this section is effective at the time of the filing of the certificate with the Secretary of State or upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate is filed. If a certificate filed pursuant to this section specifies a later effective date but does not specify an effective time, the certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

3. If any proposed amendment would alter or change any preference or any relative or other right given to any class of members, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of a majority of a quorum of the voting power of each class of members affected by the amendment regardless of limitations or restrictions on their voting power.

4. In the case of any specified amendments, the articles may require a larger vote of members than that required by this section.

(Added to NRS by 1991, 1279; A 1993, 1003; 1999, 1605; 2003, 3129; 2003, 20th Special Session, 54; 2005, 2187; 2007, 2661; 2011, 2796)



NRS 82.371 - Restatement of articles.

1. A corporation may restate, or amend and restate, in a single certificate the entire text of its articles as amended by filing with the Secretary of State a certificate which must set forth the articles as amended to the date of the certificate. If the certificate alters or amends the articles in any manner, it must comply with the provisions of NRS 82.346, 82.351 and 82.356, as applicable, and must be accompanied by a form prescribed by the Secretary of State setting forth which provisions of the articles of incorporation on file with the Secretary of State are being altered or amended.

2. If the certificate does not alter or amend the articles, it must be signed by an officer of the corporation and must state that the officer has been authorized to sign the certificate by resolution of the board of directors adopted on the date stated, and that the certificate correctly sets forth the text of the articles as amended to the date of the certificate.

3. The following may be omitted from the restated articles:

(a) The names, addresses, signatures and acknowledgments of the incorporators;

(b) The names and addresses of the members of the past and present board of directors; and

(c) The information required pursuant to NRS 77.310.

4. Whenever a corporation is required to file a certified copy of its articles, in lieu thereof it may file a certified copy of the most recent certificate restating its articles as amended, subject to the provisions of subsection 2, together with certified copies of all certificates of amendment filed after the restated articles and certified copies of all certificates supplementary to the original articles.

5. A certificate filed pursuant to this section is effective at the time of the filing of the certificate with the Secretary of State or upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate is filed. If a certificate filed pursuant to this section specifies a later effective date but does not specify an effective time, the certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

(Added to NRS by 1991, 1280; A 1993, 1004; 1997, 712; 2001, 1383, 3199; 2003, 3129; 2005, 2188, 2256; 2007, 2661; 2011, 2797)



NRS 82.382 - Charitable contribution defined. [Effective January 1, 2014.]

As used in NRS 82.382 to 82.417, inclusive, unless the context otherwise requires, charitable contribution means a contribution that is recognized as a tax deductible contribution pursuant to the provisions of section 170(c) of the Internal Revenue Code of 1986, 26 U.S.C. 170(c), future amendments to that section and the corresponding provisions of future internal revenue laws.

(Added to NRS by 2013, 719, effective January 1, 2014)



NRS 82.387 - Applicability. [Effective January 1, 2014.]

The provisions of NRS 82.382 to 82.417, inclusive, do not apply to a corporation that is a unit or instrumentality of the United States government.

(Added to NRS by 2013, 719, effective January 1, 2014)



NRS 82.392 - Corporation required to register before soliciting charitable contributions; filing requirements; information filed is public record. [Effective January 1, 2014.]

1. Except as otherwise provided in NRS 82.387, a corporation shall not solicit charitable contributions in this State by any means, or have charitable contributions solicited in this State on its behalf by another person or entity, unless the corporation is registered with the Secretary of State pursuant to this section. Each chapter, branch or affiliate of a corporation may register separately.

2. A corporation which intends to solicit charitable contributions must, at the time of filing its articles of incorporation pursuant to NRS 82.081, file on a form prescribed by the Secretary of State:

(a) The information required by subsection 3; and

(b) A financial report.

3. The form required by subsection 2 must include, without limitation:

(a) The exact name of the corporation as registered with the Internal Revenue Service;

(b) The federal tax identification number of the corporation;

(c) The name of the corporation as registered with the Secretary of State or, if a foreign nonprofit corporation, the name of the foreign nonprofit corporation as filed in its jurisdiction of origin;

(d) The purpose for which the corporation is organized;

(e) The name or names under which the corporation intends to solicit charitable contributions;

(f) The address and telephone number of the principal place of business of the corporation and the address and telephone number of any offices of the corporation in this State or, if the corporation does not maintain an office in this State, the name, address and telephone number of the custodian of the financial records of the corporation;

(g) The names and addresses, either residence or business, of the officers, directors, trustees and executive personnel of the corporation;

(h) The last day of the fiscal year of the corporation;

(i) The jurisdiction and date of the formation of the corporation;

(j) The tax exempt status of the corporation; and

(k) Any other information deemed necessary by the Secretary of State, as prescribed by regulations adopted by the Secretary of State pursuant to NRS 82.417.

4. Except as otherwise provided in this subsection, a financial report must contain the financial information of the corporation for the most recent fiscal year. In the discretion of the Secretary of State, the financial report may be a copy of the Form 990 of the corporation, with all schedules except the schedules of donors, for the most recent fiscal year. If a corporation was first formed within the past year and does not have any financial information or a Form 990 for its most recent fiscal year, the corporation must complete the financial report using good faith estimates for its current fiscal year on a form prescribed by the Secretary of State.

5. A corporation which intends to solicit charitable contributions in this State must, at the time the corporation files the annual list required by subsection 3 of NRS 82.193, file with the Secretary of State:

(a) If the purpose for which the corporation is organized has changed, a statement of that purpose.

(b) A new financial report pursuant to subsection 4.

6. All information filed pursuant to this section are public records. The filing of information pursuant to this section is not an endorsement of any corporation by the Secretary of State or the State of Nevada.

7. As used in this section:

(a) Form 990 means the Return of Organization Exempt from Income Tax (Form 990) of the Internal Revenue Service of the United States Department of the Treasury, or any equivalent or successor form of the Internal Revenue Service of the United States Department of the Treasury.

(b) Solicit charitable contributions means to request a contribution, donation, gift or the like that is made by any means, including, without limitation:

(1) Mail;

(2) Commercial carrier;

(3) Telephone, facsimile, electronic mail or other electronic device; or

(4) A face-to-face meeting.

The term includes requests for contributions, donations, gifts or the like which are made from a location within this State and solicitations which are made from a location outside of this State to persons located in this State, but does not include a request for contributions, donations, gifts or the like which is directed only to a total of fewer than 15 persons or only to persons who are related within the third degree of consanguinity or affinity to the officers, directors, trustees or executive personnel of the corporation.

(Added to NRS by 2013, 719, effective January 1, 2014)



NRS 82.397 - Secretary of State required to make filings available to public and post filings on official website. [Effective January 1, 2014.]

The Secretary of State shall make available to the public and post on the official Internet website of the Secretary of State the information provided by each corporation pursuant to NRS 82.392.

(Added to NRS by 2013, 720, effective January 1, 2014)



NRS 82.402 - Penalty for failure to register with Secretary of State. [Effective January 1, 2014.]

1. If the Secretary of State finds that a corporation required to file information pursuant to subsection 5 of NRS 82.392 is soliciting charitable contributions in this State, or is having charitable contributions solicited in this State on its behalf by another person or entity, without filing the information required by subsection 5 of NRS 82.392 on or before the due date for the filing, the Secretary of State shall impose on the corporation the penalty for default set forth in subsection 3 of NRS 82.193 and notify the corporation of the violation by providing written notice to its registered agent. The written notice:

(a) Must include a statement indicating that the corporation is required to file the information required by subsection 5 of NRS 82.392 and pay the penalty for default set forth in subsection 3 of NRS 82.193.

(b) May be provided electronically.

2. Not later than 90 days after receiving notice from the Secretary of State pursuant to subsection 1, the corporation must file the information required by subsection 5 of NRS 82.392 and pay the penalty for default set forth in subsection 3 of NRS 82.193. If the corporation fails to file the information required by subsection 5 of NRS 82.392 and pay the penalty for default set forth in subsection 3 of NRS 82.193 within 90 days after receiving the notice, the Secretary of State may, in addition to imposing the penalty for default set forth in subsection 3 of NRS 82.193, take any or all of the following actions:

(a) Impose a civil penalty of not more than $1,000.

(b) Issue an order to cease and desist soliciting charitable contributions or having charitable contributions solicited on behalf of the corporation by another person or entity.

3. An action taken pursuant to subsection 2 is a final decision for the purposes of judicial review pursuant to chapter 233B of NRS.

4. If a corporation fails to pay a civil penalty imposed by the Secretary of State pursuant to subsection 2 or comply with an order to cease and desist issued by the Secretary of State pursuant to subsection 2, the Secretary of State may:

(a) If the corporation is organized pursuant to this chapter, revoke the charter of the corporation. If the charter of the corporation is revoked pursuant to this paragraph, the corporation forfeits its right to transact business in this State.

(b) If the corporation is a foreign nonprofit corporation, forfeit the right of the foreign nonprofit corporation to transact business in this State.

(c) Refer the matter to the Attorney General for a determination of whether to institute proceedings pursuant to NRS 82.407.

(Added to NRS by 2013, 720, effective January 1, 2014)



NRS 82.407 - Enforcement of laws governing solicitation of charitable contributions: Secretary of State required to provide notice of alleged violation; referral of alleged violation to Attorney General; proceedings instituted by Attorney General. [Effective January 1, 2014.]

1. If the Secretary of State believes that a person has violated NRS 598.1305 or NRS 82.382 to 82.417, inclusive, or any other provision of the laws of this State governing the solicitation of charitable contributions, the Secretary of State shall notify the person in writing of the alleged violation.

2. The Secretary of State may refer an alleged violation of NRS 598.1305 or NRS 82.382 to 82.417, inclusive, or any other provision of the laws of this State governing the solicitation of charitable contributions to the Attorney General for a determination of whether to institute proceedings in a court of competent jurisdiction to enforce NRS 598.1305 or NRS 82.382 to 82.417, inclusive, or any other provision of the laws of this State governing the solicitation of charitable contributions. The Attorney General may institute and prosecute the appropriate proceedings to enforce NRS 598.1305 or NRS 82.382 to 82.417, inclusive, or any other provision of the laws of this State governing the solicitation of charitable contributions.

3. In a proceeding instituted by the Attorney General pursuant to subsection 2, the Attorney General may seek an injunction or other equitable relief, and may recover a civil penalty of not more than $1,000 for each violation. If the Attorney General prevails in such a proceeding, the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

(Added to NRS by 2013, 721, effective January 1, 2014)



NRS 82.412 - Powers and duties of Secretary of State and Attorney General are cumulative. [Effective January 1, 2014.]

The powers and duties of the Secretary of State and the Attorney General pursuant to NRS 82.382 to 82.417, inclusive, are in addition to other powers and duties of the Secretary of State and Attorney General with respect to corporations and charitable contributions.

(Added to NRS by 2013, 722, effective January 1, 2014)



NRS 82.417 - Regulations. [Effective January 1, 2014.]

The Secretary of State may adopt regulations to administer the provisions of NRS 82.382 to 82.417, inclusive.

(Added to NRS by 2013, 722, effective January 1, 2014)



NRS 82.436 - Sale, lease or exchange of assets: Authority; procedure.

1. Every corporation may, by action taken at a meeting of its board of directors, sell, lease or exchange all of its property and assets, including its goodwill and its corporate franchises, upon such terms and conditions as its board of directors may deem expedient and for the best interests of the corporation.

2. The sale, lease or exchange must be approved by every person or public official whose approval of the sale, lease or exchange is required by the articles.

3. If the corporation has members entitled to vote on the matter, the directors must call a meeting, either annual or special, of the members entitled to vote on the sale, lease or exchange or must submit the sale, lease or exchange to such members for a vote by written ballot pursuant to NRS 82.326. Notice of the proposed sale, lease or exchange must be given to each member and a vote of the members entitled to vote in person or by proxy must be taken for and against the proposed sale, lease or exchange. A majority of a quorum of the voting power of the members must vote in favor of the sale, lease or exchange.

4. The articles may require the vote of a larger proportion of the members and the separate vote or consent of any class of members.

5. Unless the articles provide otherwise, no vote of members is necessary for a transfer of assets by way of mortgage, or in trust or in pledge to secure indebtedness of the corporation.

(Added to NRS by 1991, 1285)



NRS 82.446 - Voluntary dissolution at request of members.

1. A corporation may be dissolved and its affairs wound up voluntarily by the written request of a majority of the members and any person or superior organization whose approval is required by a provision of the articles authorized by NRS 82.091. The request must:

(a) Be addressed to the directors.

(b) Specify reasons why the winding up of affairs of the corporation is deemed advisable.

(c) Name three persons who are members to act as trustees in liquidation and in winding up the affairs of the corporation. The act of a majority of the directors as trustees remaining in office is the act of the directors as trustees.

2. Upon filing of the request with the directors and in the Office of the Secretary of State, all powers of the directors cease.

(Added to NRS by 1991, 1286; A 1993, 1006; 2001, 1383, 3199)



NRS 82.451 - Voluntary dissolution by directors and members or by directors alone; directors to act as trustees for liquidation and winding up of corporate affairs.

1. A corporation may be dissolved and its affairs wound up voluntarily if the board of directors adopts a resolution to that effect and calls a meeting of the members entitled to vote to take action upon the resolution. The resolution must also be approved by any person or superior organization whose approval is required by a provision of the articles authorized by NRS 82.091. The meeting of the members must be held with due notice. If at the meeting the members entitled to exercise a majority of all the voting power consent by resolution to the dissolution, a certificate signed by an officer of the corporation setting forth that the dissolution has been approved in compliance with this section, together with a list of the names and addresses, either residence or business, of the president, the secretary and the treasurer, or the equivalent thereof, and all the directors of the corporation, must be filed in the Office of the Secretary of State.

2. If a corporation has no members entitled to vote upon a resolution calling for the dissolution of the corporation, the corporation may be dissolved and its affairs wound up voluntarily by the board of directors if it adopts a resolution to that effect. The resolution must also be approved by any person or superior organization whose approval is required by a provision of the articles authorized by NRS 82.091. A certificate setting forth that the dissolution has been approved in compliance with this section and a list of the officers and directors, signed as provided in subsection 1, must be filed in the Office of the Secretary of State.

3. Upon the dissolution of any corporation under the provisions of this section or upon the expiration of its period of corporate existence, the directors are the trustees of the corporation in liquidation and in winding up the affairs of the corporation. The act of a majority of the directors as trustees remaining in office is the act of the directors as trustees.

4. A certificate filed pursuant to this section is effective at the time of the filing of the certificate with the Secretary of State or upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate is filed. If a certificate filed pursuant to this section specifies a later effective date but does not specify an effective time, the certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

(Added to NRS by 1991, 1286; A 1993, 1007; 2001, 1384, 3199; 2003, 3130; 2003, 20th Special Session, 54; 2005, 2188; 2011, 2797)



NRS 82.456 - Dissolved corporations: Rights and liabilities of corporation and its directors, trustees, receivers, officers, members and creditors; powers and duties of district court.

1. Actions available to or against a corporation or its directors, officers or members are limited as provided in NRS 78.585.

2. A corporation dissolved under this chapter and its directors, trustees, receivers, members, creditors and the district court have all the rights, duties and liabilities they have with respect to dissolved corporations governed by chapter 78 of NRS as provided by NRS 78.585 and 78.615.

3. The district court and the clerk of the court have the same powers and duties with respect to dissolved corporations governed by this chapter as they have with respect to dissolved corporations governed by chapter 78 of NRS as provided in NRS 78.600, 78.605, 78.615 and 78.620.

(Added to NRS by 1991, 1287; A 2011, 2798)



NRS 82.461 - Dissolved corporations: Duties of person appointed or authorized to act in liquidation.

The directors, trustees, receivers or those persons appointed or authorized to act in liquidation of a dissolved corporation shall:

1. Wind up the corporation;

2. Realize upon its assets;

3. Pay its debts; and

4. Distribute the residue of its money and property as follows:

(a) Assets held by the corporation on the condition that upon dissolution they be returned, transferred or conveyed must be returned, transferred or conveyed as required;

(b) Assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational or similar purposes, but not held upon a condition requiring return, transfer or conveyance upon dissolution, must be transferred or conveyed to one or more domestic or foreign corporations, societies or organizations engaged in activities substantially similar to those of the dissolving corporation, pursuant to a plan of distribution;

(c) Other assets, if any, must be distributed in accordance with the provisions of the articles or the bylaws to the extent the articles or bylaws determine the distribution of assets; and

(d) Any remaining assets may be distributed to the members and such persons, societies, organizations or domestic or foreign corporations, whether or not for profit, as may be specified in the plan of distribution.

(Added to NRS by 1991, 1287; A 1993, 1007)



NRS 82.466 - Reorganization under federal law.

1. A federal court may take the same actions with respect to corporations governed by this chapter as a federal court may take with respect to corporations governed by chapter 78 of NRS under subsection 1 of NRS 78.622.

2. A corporation governed by this chapter shall file with the Secretary of State a certified copy of the confirmed plan of reorganization described in NRS 78.622.

(Added to NRS by 1991, 1287; A 1999, 1606; 2001, 101)



NRS 82.471 - Application of creditors or members of insolvent corporation for injunction and appointment of receiver or trustee; powers and duties of court.

1. Whenever any corporation becomes insolvent or suspends its ordinary business for want of funds to carry on the business, or if its business has been and is being conducted at a great loss and greatly prejudicial to the interest of its creditors or members, creditors holding 10 percent of the outstanding indebtedness, or members, if any, having 10 percent of the voting power to elect directors, may, by petition or bill of complaint setting forth the facts and circumstances of the case, apply to the district court of the county in which the principal office of the corporation is located or to the district court in the county in which the corporation s registered office is located for a writ of injunction and the appointment of a receiver or receivers or trustee or trustees.

2. The court, being satisfied by affidavit or otherwise of the sufficiency of the application and of the truth of the allegations contained in the petition or bill, and upon hearing after such notice as the court by order may direct, shall proceed in a summary way to hear the affidavits, proofs and allegations which may be offered in behalf of the parties.

3. If upon the inquiry it appears to the court that the corporation has become insolvent and is not about to resume its business in a short time thereafter, or that its business has been and is being conducted at a great loss and greatly prejudicial to the interests of its creditors or members, so that its business cannot be conducted with safety to the public, it may issue an injunction to restrain the corporation and its officers and agents from exercising any of its privileges or franchises and from collecting or receiving any debts or paying out, selling, assigning or transferring any of its estate, money, funds, lands, tenements or effects, except to a receiver appointed by the court, until the court otherwise orders.

(Added to NRS by 1991, 1287; A 1999, 1606; 2007, 2662; 2009, 1689)



NRS 82.476 - Receivers or trustees for insolvent corporations: Appointment; powers and duties.

1. The district court, at the time of ordering the injunction upon petition of the creditors or members, or at any time afterward, may appoint a receiver or receivers or a trustee or trustees for the creditors and members of the corporation.

2. Receivers or trustees have the following powers and duties:

(a) To demand, sue for, collect, receive and take into possession all the goods and chattels, rights and credits, money and effects, lands and tenements, books, papers, choses in action, bills, notes and property, of every description, of the corporation;

(b) To institute suits at law or in equity for the recovery of any estate, property, damages or demands existing in favor of the corporation;

(c) In their discretion to compound and settle with any debtor or creditor of the corporation, or with persons having possession of its property or in any way responsible at law or in equity to the corporation at the time of its insolvency or suspension of business, or afterwards, upon such terms and in such manner as they deem just and beneficial to the corporation;

(d) In case of mutual dealings between the corporation and any person to allow just setoffs in favor of that person in all cases in which setoffs ought to be allowed according to law and equity;

(e) To take possession of the property of the corporation as provided in NRS 78.665;

(f) To take inventory, account for debts and report to the courts every 3 months as provided in NRS 78.670;

(g) To pass upon the claims of creditors as provided in NRS 78.685;

(h) To be substituted in as a party to suits as provided in NRS 78.695; and

(i) To be vested with the property of the corporation as provided in NRS 78.640.

3. An act approved or done by a majority of the receivers or trustees is the act of the receivers or trustees.

4. A debtor who in good faith has paid a debt to the corporation without notice of its insolvency or suspension of business is not liable therefor, and the receiver or receivers or trustee or trustees have power to sell, convey and assign all the estate, rights and interests, and must hold and dispose of the proceeds thereof under the directions of the district court.

(Added to NRS by 1991, 1288)



NRS 82.481 - Authority of court to reconvey property back to or dissolve corporation.

The district court may reconvey the property of the corporation back to it or dissolve the corporation and declare it null and void as provided in NRS 78.645.

(Added to NRS by 1991, 1289)



NRS 82.486 - Involuntary dissolution: Authority and grounds for application.

1. The persons described in subsections 2 and 3 may apply to the district court in the district where the corporation has its principal office or, if the principal office is not located in this State, to the district court in the county in which the corporation s registered office is located:

(a) For an order dissolving the corporation and appointing a receiver to wind up its affairs, and by injunction restrain the corporation from exercising any of its powers or doing business whatsoever, except by or through a receiver appointed by the court; or

(b) For such other equitable relief that is just and proper in the circumstances.

2. A member or members, if any, holding at least one-third of the voting power for the election of directors or a majority of the directors in office, may apply for the relief described in subsection 1 whenever it is established that:

(a) The corporation has willfully violated its charter;

(b) Its trustees or directors have been guilty of fraud or collusion or gross mismanagement in the conduct or control of its affairs;

(c) Its trustees or directors have been guilty of misfeasance, malfeasance or nonfeasance;

(d) The corporation is unable to conduct its activities or conserve its assets by reason of the act, neglect or refusal to function of any of the directors or trustees;

(e) The assets of the corporation are in danger of waste, misapplication, sacrifice or loss;

(f) The corporation has abandoned its business;

(g) The corporation has not proceeded diligently to wind up its affairs or to distribute its assets in a reasonable time;

(h) The corporation has become insolvent;

(i) The corporation, although not insolvent, is for any cause not able to pay its debts or other obligations as they mature;

(j) The corporation is not about to resume its business with safety to the public;

(k) The period of corporate existence has expired and has not been lawfully extended;

(l) The corporation has solicited property and has failed to use it for the purpose solicited;

(m) The corporation has fraudulently used or solicited property; or

(n) The corporation has exceeded its powers.

3. The Attorney General may apply for the relief described in subsection 1 whenever the corporation is a corporation for public benefit and whenever it is established that:

(a) The corporation has willfully violated its charter;

(b) Its trustees or directors have been guilty of fraud or collusion or gross mismanagement in the conduct or control of its affairs;

(c) The corporation has abandoned its business;

(d) The corporation has become insolvent;

(e) The corporation, although not insolvent, is for any cause not able to pay its debts or other obligations as they mature;

(f) The corporation has solicited property and has failed to use it for the purpose solicited;

(g) The corporation has fraudulently used or solicited property; or

(h) The period of corporate existence has expired and has not been lawfully extended.

4. Any person or superior organization under which the corporation was formed, if expressly authorized to act by the articles, may apply for the relief described in subsection 1 pursuant to the grounds, if any, set forth in the articles.

(Added to NRS by 1991, 1289; A 2007, 2663; 2009, 1689)



NRS 82.491 - Involuntary dissolution: Appointment of receiver; powers and duties of receiver; authorized relief.

1. The court may appoint a temporary receiver upon the same grounds and pursuant to the same procedure as provided in the Nevada Rules of Civil Procedure for granting a temporary restraining order. A hearing must be held on the appointment of a temporary receiver within 15 days after the receiver s appointment, unless the appointment is extended by order of the court or upon stipulation of the parties.

2. The court may, if good cause exists, appoint one or more receivers. Directors or trustees who have not been guilty of negligence or active breach of duty must be preferred in making the appointment.

3. Receivers so appointed have, among the usual powers, all the functions, powers, tenure and duties to be exercised under the direction of the court as are conferred on receivers and as provided in NRS 82.476 and 82.481 whether the corporation is insolvent or not.

4. The court may, at any time, grant lesser equitable relief, order a partial liquidation, terminate the receivership, or dissolve or terminate the corporation as would be just and proper in the circumstances.

(Added to NRS by 1991, 1290; A 1999, 1607)



NRS 82.496 - Involuntary dissolution: General powers of court.

In an action for dissolution, the district court may:

1. Send for and examine persons as provided in NRS 78.660;

2. Sell encumbered property as provided in NRS 78.700;

3. Remove and replace receivers as provided in NRS 78.715; and

4. Pass upon creditors appeals from the decision of the trustees or receivers as provided in NRS 78.685.

(Added to NRS by 1991, 1290)



NRS 82.501 - Limitation on time for creditors claims; notice to creditors.

All creditors must present and make proof to the receiver of their respective claims against the corporation within 6 months from the date of appointment of the receiver or trustee for the corporation, or sooner if the court so orders. All creditors and claimants failing to do so within the time limited by this section, or the time prescribed by the order of court, are barred from participating in the distribution of the assets of the corporation. The court shall prescribe what notice, by publication or otherwise, must be given to creditors of the time within which they must present and prove their claims.

(Added to NRS by 1991, 1291)



NRS 82.506 - Presentation of creditors claims; examination of creditors and witnesses.

Every claim against a corporation for which a receiver has been appointed must be presented to the receiver in writing and upon oath. The claimant, if required, must submit to such examination in relation to the claim as the court directs, and must produce such books and papers relating to the claim as the court requires. The court may authorize the receiver to examine, under oath or affirmation, all witnesses produced before the receiver touching the claim or any part thereof.

(Added to NRS by 1991, 1291)



NRS 82.511 - Abatement of actions against receivers.

No action against a receiver of a corporation abates by reason of the receiver s death, but, upon suggestion of the facts on the record, must be continued against the receiver s successor, or against the corporation in case no new receiver be appointed.

(Added to NRS by 1991, 1291)



NRS 82.516 - Payment of creditors and distribution of surplus.

After payment of all allowances, expenses and costs, and the satisfaction of all special and general liens upon the money of the corporation to the extent of their lawful priority, the creditors must be paid proportionately to the amount of their respective debts, except mortgagees and judgment creditors when the judgment has not been by confession for the purpose of preferring creditors. The creditors are entitled to distribution on debts not due, making in such case a rebate of interest, when interest is not accruing on the debts. The surplus, if any, after payment of the creditors and the costs, expenses and allowances, must be distributed as provided in subsection 4 of NRS 82.461.

(Added to NRS by 1991, 1291; A 1993, 1008)



NRS 82.521 - Employees liens for wages.

1. When a corporation becomes insolvent or is dissolved, the employees performing labor or service in the regular employ of the corporation have a lien upon the assets thereof for the amount of wages due to them, not exceeding $1,000, which have been earned within 3 months before the date of the insolvency or dissolution, which must be paid before any other debt of the corporation.

2. The word employees does not include any of the officers or directors of the corporation.

(Added to NRS by 1991, 1291)



NRS 82.523 - Annual list: Filing requirements; fees; powers and duties of Secretary of State; regulations.

1. Each foreign nonprofit corporation doing business in this State shall, on or before the last day of the first month after the filing of its application for registration as a foreign nonprofit corporation with the Secretary of State or, if the foreign nonprofit corporation has selected an alternative due date pursuant to subsection 9, on or before that alternative due date, and annually thereafter on or before the last day of the month in which the anniversary date of its qualification to do business in this State occurs in each year or, if applicable, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State a list, on a form furnished by the Secretary of State, that contains:

(a) The name of the foreign nonprofit corporation;

(b) The file number of the foreign nonprofit corporation, if known;

(c) The names and titles of the president, the secretary and the treasurer, or the equivalent thereof, and all the directors of the foreign nonprofit corporation;

(d) The address, either residence or business, of the president, secretary and treasurer, or the equivalent thereof, and each director of the foreign nonprofit corporation; and

(e) The signature of an officer of the foreign nonprofit corporation, or some other person specifically authorized by the foreign nonprofit corporation to sign the list, certifying that the list is true, complete and accurate.

2. Each list filed pursuant to this section must be accompanied by a declaration under penalty of perjury that:

(a) The foreign nonprofit corporation has complied with the provisions of chapter 76 of NRS;

(b) The foreign nonprofit corporation acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing with the Office of the Secretary of State; and

(c) None of the officers or directors identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of an officer or director in furtherance of any unlawful conduct.

3. Upon filing the initial list and each annual list pursuant to this section, the foreign nonprofit corporation must pay to the Secretary of State a fee of $25.

4. The Secretary of State shall, 60 days before the last day for filing each annual list, provide to each foreign nonprofit corporation which is required to comply with the provisions of NRS 82.523 to 82.5239, inclusive, and which has not become delinquent, a notice of the fee due pursuant to subsection 3 and a reminder to file the list required pursuant to subsection 1. Failure of any foreign nonprofit corporation to receive a notice does not excuse it from the penalty imposed by the provisions of NRS 82.523 to 82.5239, inclusive.

5. If the list to be filed pursuant to the provisions of subsection 1 is defective or the fee required by subsection 3 is not paid, the Secretary of State may return the list for correction or payment.

6. An annual list for a foreign nonprofit corporation not in default that is received by the Secretary of State more than 90 days before its due date shall be deemed an amended list for the previous year and does not satisfy the requirements of subsection 1 for the year to which the due date is applicable.

7. A person who files with the Secretary of State a list pursuant to this section which identifies an officer or director with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of an officer or director in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

8. For the purposes of this section, a member of a foreign nonprofit corporation is not deemed to exercise actual control of the daily operations of the foreign nonprofit corporation based solely on the fact that the member has voting control of the foreign nonprofit corporation.

9. The Secretary of State may allow a foreign nonprofit corporation to select an alternative due date for filing the initial list required by this section.

10. The Secretary of State may adopt regulations to administer the provisions of subsection 9.

(Added to NRS by 2003, 20th Special Session, 50; A 2007, 2664; 2009, 2035, 2833; 2013, 850)



NRS 82.5231 - Certificate of authorization to transact business. [Effective through December 31, 2013.]

If a foreign nonprofit corporation has filed the initial or annual list in compliance with NRS 82.523 and has paid the appropriate fee for the filing, the cancelled check or other proof of payment received by the foreign nonprofit corporation constitutes a certificate authorizing it to transact its business within this State until the last day of the month in which the anniversary of its qualification to transact business occurs in the next succeeding calendar year.

(Added to NRS by 2003, 20th Special Session, 51)

NRS 82.5231 Certificate of authorization to transact business. [Effective January 1, 2014.] Except as otherwise provided in NRS 82.392, if a foreign nonprofit corporation has filed the initial or annual list in compliance with NRS 82.523 and has paid the appropriate fee for the filing, the cancelled check or other proof of payment received by the foreign nonprofit corporation constitutes a certificate authorizing it to transact its business within this State until the last day of the month in which the anniversary of its qualification to transact business occurs in the next succeeding calendar year.

(Added to NRS by 2003, 20th Special Session, 51; A 2013, 723, effective January 1, 2014)



NRS 82.5233 - Addresses of officers required; failure to file.

1. Each list required to be filed under the provisions of NRS 82.523 to 82.5239, inclusive, must, after the name of each officer listed thereon, set forth the address, either residence or business, of each officer.

2. If the addresses are not stated for each person on any list offered for filing, the Secretary of State may refuse to file the list, and the foreign nonprofit corporation for which the list has been offered for filing is subject to all the provisions of NRS 82.523 to 82.5239, inclusive, relating to failure to file the list within or at the times therein specified, unless a list is subsequently submitted for filing which conforms to the provisions of this section.

(Added to NRS by 2003, 20th Special Session, 51)



NRS 82.5234 - Penalty for failure to comply with requirements for qualification; enforcement; regulations.

1. Every foreign nonprofit corporation which is doing business in this State and which willfully fails or neglects to qualify to do business in this State in accordance with the laws of this State is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. Except as otherwise provided in subsection 3, every foreign nonprofit corporation which is doing business in this State and which fails or neglects to qualify to do business in this State in accordance with the laws of this State may not commence or maintain any action or proceeding in any court of this State until it has qualified to do business in this State.

3. An action or proceeding may be commenced by such a corporation if an extraordinary remedy available pursuant to chapter 31 of NRS is all or part of the relief sought. Such an action or proceeding must be dismissed without prejudice if the corporation does not qualify to do business in this State within 45 days after the action or proceeding is commenced.

4. When the Secretary of State is advised that a foreign nonprofit corporation is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county where the foreign nonprofit corporation has its principal place of business or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county where the foreign nonprofit corporation has its principal place of business or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

5. In the course of an investigation of a violation of this section, the Secretary of State may require a foreign nonprofit corporation to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

6. The failure of a foreign nonprofit corporation to qualify to do business in this State in accordance with the laws of this State does not impair the validity of any contract or act of the corporation, or prevent the corporation from defending any action, suit or proceeding in any court of this State.

7. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2009, 1685; A 2013, 851)



NRS 82.5235 - Defaulting corporations: Identification; forfeiture of right to transact business; penalty.

1. Each foreign nonprofit corporation which is required to make a filing and pay the fee prescribed in NRS 82.523 to 82.5239, inclusive, and which refuses or neglects to do so within the time provided is in default.

2. For default there must be added to the amount of the fee a penalty of $50, and unless the filing is made and the fee and penalty are paid on or before the last day of the month in which the anniversary date of the foreign nonprofit corporation occurs, the defaulting foreign nonprofit corporation forfeits its right to transact any business within this State. The fee and penalty must be collected as provided in this chapter.

(Added to NRS by 2003, 20th Special Session, 51)



NRS 82.5236 - Defaulting corporations: Duties of Secretary of State.

1. The Secretary of State shall notify, by providing written notice to its registered agent, each foreign nonprofit corporation deemed in default pursuant to NRS 82.5235. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

2. Immediately after the last day of the month in which the anniversary date of incorporation occurs, the Secretary of State shall compile a complete list containing the names of all foreign nonprofit corporations whose right to transact business has been forfeited.

3. The Secretary of State shall notify, by providing written notice to its registered agent, each foreign nonprofit corporation specified in subsection 2 of the forfeiture of its right to transact business. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

(Added to NRS by 2003, 20th Special Session, 51; A 2007, 2665)



NRS 82.5237 - Defaulting corporations: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4 and NRS 82.183, the Secretary of State shall reinstate a foreign nonprofit corporation which has forfeited or which forfeits its right to transact business pursuant to the provisions of NRS 82.523 to 82.5239, inclusive, and restore to the foreign nonprofit corporation its right to transact business in this State, and to exercise its corporate privileges and immunities, if it:

(a) Files with the Secretary of State:

(1) A list as provided in NRS 82.523; and

(2) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly elected board of directors of the foreign nonprofit corporation or, if the foreign nonprofit corporation does not have a board of directors, the equivalent of such a board; and

(b) Pays to the Secretary of State:

(1) The filing fee and penalty set forth in NRS 82.523 and 82.5235 for each year or portion thereof that its right to transact business was forfeited; and

(2) A fee of $100 for reinstatement.

2. When the Secretary of State reinstates the foreign nonprofit corporation, the Secretary of State shall issue to the foreign nonprofit corporation a certificate of reinstatement if the foreign nonprofit corporation:

(a) Requests a certificate of reinstatement; and

(b) Pays the fees as provided in subsection 7 of NRS 78.785.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid and the revocation of the right to transact business occurred only by reason of failure to pay the fees and penalties.

4. If the right of a foreign nonprofit corporation to transact business in this State has been forfeited pursuant to the provisions of this chapter and has remained forfeited for a period of 5 consecutive years, the right to transact business must not be reinstated.

5. Except as otherwise provided in NRS 82.5239, a reinstatement pursuant to this section relates back to the date on which the foreign nonprofit corporation forfeited its right to transact business under the provisions of this chapter and reinstates the foreign nonprofit corporation s right to transact business as if such right had at all times remained in full force and effect.

(Added to NRS by 2003, 20th Special Session, 52; A 2007, 1321, 2422, 2665; 2013, 852)



NRS 82.5239 - Defaulting corporations: Reinstatement under old or new name; regulations.

1. Except as otherwise provided in subsection 2, if a foreign nonprofit corporation applies to reinstate its charter but its name has been legally reserved or acquired by another artificial person formed, organized, registered or qualified pursuant to the provisions of this title and that name is on file with the Office of the Secretary of State or reserved in the Office of the Secretary of State pursuant to the provisions of this title, the foreign nonprofit corporation must in its application for reinstatement submit in writing to the Secretary of State some other name under which it desires its existence to be reinstated. If that name is distinguishable from all other names reserved or otherwise on file, the Secretary of State shall reinstate the foreign nonprofit corporation under that new name.

2. If the applying foreign nonprofit corporation submits the written, acknowledged consent of the artificial person having a name, or who has reserved a name, which is not distinguishable from the old name of the applying foreign nonprofit corporation or a new name it has submitted, it may be reinstated under that name.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 2003, 20th Special Session, 52)



NRS 82.525 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all of the information required by statute for filing the record.

3. If the provisions of the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to the information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2003, 20th Special Session, 49)



NRS 82.526 - Corporate records: Microfilming; imaging; return.

The Secretary of State may microfilm or image any record which is filed in the Office of the Secretary of State by a corporation pursuant to this chapter and may return the original record to the corporation.

(Added to NRS by 1991, 1258; A 2003, 3131; 2003, 20th Special Session, 55)



NRS 82.528 - Filing of records written in language other than English.

No record which is written in a language other than English may be filed or submitted for filing in the Office of the Secretary of State pursuant to the provisions of this chapter unless it is accompanied by a verified translation of that record into the English language.

(Added to NRS by 1995, 1121; A 2003, 3131)



NRS 82.531 - Fees.

1. The fee for filing articles of incorporation, amendments to or restatements of articles of incorporation, certificates pursuant to NRS 82.061 and 82.063 and records for dissolution is $50 for each record.

2. Except as otherwise provided in NRS 82.193 and subsection 1, the fees for filing records are those set forth in NRS 78.765 to 78.785, inclusive.

(Added to NRS by 1991, 1292; A 1993, 1008; 1995, 1123; 1997, 713, 2811; 2003, 3131; 2003, 20th Special Session, 55)



NRS 82.533 - Procedure to submit replacement page to Secretary of State before actual filing of record.

An incorporator or officer of a corporation may authorize the Secretary of State in writing to replace any page of a record submitted for filing on an expedited basis, before the actual filing, and to accept the page as if it were part of the originally signed filing. The signed authorization of the incorporator or officer to the Secretary of State permits, but does not require, the Secretary of State to alter the original record as requested.

(Added to NRS by 1997, 2810; A 2003, 3131)



NRS 82.534 - Correction of inaccurate or defective record filed with Secretary of State; cancellation of filings.

1. A corporation may correct a record filed in the Office of the Secretary of State with respect to the corporation if the record contains an inaccurate description of a corporate action or if the record was defectively signed, attested, sealed, verified or acknowledged.

2. To correct a record, the corporation must:

(a) Prepare a certificate of correction which:

(1) States the name of the corporation;

(2) Describes the record, including, without limitation, its filing date;

(3) Specifies the inaccuracy or defect;

(4) Sets forth the inaccurate or defective portion of the record in an accurate or corrected form; and

(5) Is signed by an officer of the corporation or, if the certificate is filed before the first meeting of the board of directors, by an incorporator or director, or by some other person specifically authorized by the corporation to sign the certificate.

(b) Deliver the certificate to the Secretary of State for filing.

(c) Pay a filing fee of $25 to the Secretary of State.

3. A certificate of correction is effective on the effective date of the record it corrects except as to persons relying on the uncorrected record and adversely affected by the correction. As to those persons, the certificate is effective when filed.

4. If a corporation has made a filing with the Secretary of State and the Secretary of State has not processed the filing and placed the filing into the public record, the corporation may cancel the filing by:

(a) Filing a statement of cancellation with the Secretary of State; and

(b) Paying a fee of $50.

(Added to NRS by 2003, 3121; A 2003, 20th Special Session, 50; 2009, 2834; 2013, 853)



NRS 82.536 - Attorney General: Examination of corporate affairs; powers of enforcement.

1. A corporation for public benefit and a corporation holding assets in charitable trust is subject at all times to examination by the Attorney General, on behalf of the State, to ascertain the condition of its affairs and to what extent, if at all, it fails to comply with trusts it has assumed or has departed from the purposes for which it is formed. In case of any such a failure or departure, the Attorney General may institute, in the name of the State, the proceeding necessary to correct the noncompliance or departure.

2. The Attorney General, or any person given the status of relator by the Attorney General, may bring an action to enjoin, correct, obtain damages for or otherwise to remedy a breach of a charitable trust or departure from the purposes for which it is formed.

(Added to NRS by 1991, 1263)



NRS 82.541 - Directors, officers, employees and agents: Indemnification; insurance against liability.

1. A corporation governed by this chapter may indemnify any person against expenses as provided in NRS 78.7502 and 78.751. For the purposes of this section, the word stockholders in NRS 78.751 is equivalent to the word members.

2. A corporation governed by this chapter may purchase and maintain insurance or make other financial arrangements on behalf of any person for any liability asserted against the person as provided in NRS 78.752.

(Added to NRS by 1991, 1291; A 2013, 1275)



NRS 82.546 - Renewal or revival of charter: Procedure; fee; certificate as evidence.

1. Except as otherwise provided in NRS 82.183, any corporation which did exist or is existing pursuant to the laws of this State may, upon complying with the provisions of NRS 78.150 and 82.193, procure a renewal or revival of its charter for any period, together with all the rights, franchises, privileges and immunities, and subject to all its existing and preexisting debts, duties and liabilities secured or imposed by its original charter and amendments thereto, or its existing charter, by filing:

(a) A certificate with the Secretary of State, which must set forth:

(1) The name of the corporation, which must be the name of the corporation at the time of the renewal or revival, or its name at the time its original charter expired.

(2) The information required pursuant to NRS 77.310.

(3) The date when the renewal or revival of the charter is to commence or be effective, which may be, in cases of a revival, before the date of the certificate.

(4) Whether or not the renewal or revival is to be perpetual, and, if not perpetual, the time for which the renewal or revival is to continue.

(5) That the corporation desiring to renew or revive its charter is, or has been, organized and carrying on the business authorized by its existing or original charter and amendments thereto, and desires to renew or continue through revival its existence pursuant to and subject to the provisions of this chapter.

(b) A list of its president, secretary and treasurer and all of its directors and their mailing or street addresses, either residence or business.

(c) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the renewal or revival is authorized by a court of competent jurisdiction in this State or by the duly elected board of directors of the corporation or, if the corporation does not have a board of directors, the equivalent of such a board.

2. A corporation whose charter has not expired and is being renewed shall cause the certificate to be signed by an officer of the corporation. The certificate must be approved by a majority of the last-appointed surviving directors.

3. A corporation seeking to revive its original or amended charter shall cause the certificate to be signed by its president or vice president and secretary or assistant secretary. The signing and filing of the certificate must be approved unanimously by the last-appointed surviving directors of the corporation and must contain a recital that unanimous consent was secured. The corporation shall pay to the Secretary of State the fee required to establish a new corporation pursuant to the provisions of this chapter.

4. The filed certificate, or a copy thereof which has been certified under the hand and seal of the Secretary of State, must be received in all courts and places as prima facie evidence of the facts therein stated and of the existence and incorporation of the corporation named therein.

5. Except as otherwise provided in NRS 78.185, a renewal or revival pursuant to this section relates back to the date on which the corporation s charter expired or was revoked and renews or revives the corporation s charter and right to transact business as if such right had at all times remained in full force and effect.

(Added to NRS by 1995, 1120; A 1997, 2811; 1999, 1608; 2003, 3131; 2003, 20th Special Session, 55; 2005, 2257; 2007, 1322, 2422, 2666; 2013, 853)






Chapter 84 - Corporations Sole

NRS 84.0063 - Secretary of State authorized to adopt certain regulations to allow corporation sole to carry out powers and duties through most recent technology.

The Secretary of State may adopt regulations to define, for the purposes of certain provisions of this chapter, the terms meeting, writing, written and other terms to allow a corporation sole or other entity which is subject to the provisions of this chapter to carry out its powers and duties as prescribed by this chapter through the use of the most recent technology available including, without limitation, the use of electronic communications, videoconferencing and telecommunications.

(Added to NRS by 2011, 779)



NRS 84.0065 - Prohibition against formation of new corporation sole; exception.

1. Except as otherwise provided in subsection 2, no new corporation sole may be formed in this State on or after June 9, 2009. A corporation sole formed pursuant to this chapter before June 9, 2009, may continue in existence until the corporation is dissolved or its charter is revoked. A corporation sole that has its charter revoked pursuant to NRS 84.140 may be reinstated as provided in NRS 84.150.

2. Until July 1, 2011, an archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, district superintendent, other presiding officer or member of the clergy of a church or religious society or denomination, who has been chosen, elected or appointed in conformity with the constitution, canons, rites, regulations or discipline of the church or religious society or denomination, and in whom is vested the legal title to property held for the purposes, use or benefit of the church or religious society or denomination, may form a new corporation sole if such person:

(a) Is affiliated with and subordinate to the authority of a superior corporation sole which is in good standing under the laws of this State; and

(b) Provides a statement, executed under penalty of perjury, by the presiding officer of the superior corporation sole attesting to the affiliation and stating the name of the superior corporation sole, the name and title of the presiding officer of the superior corporation sole and the nature of the affiliation between the superior corporation sole and the subordinate corporation sole.

(Added to NRS by 2009, 2834)



NRS 84.007 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all the information required by statute for filing the record.

3. If the provisions of the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to the information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2003, 20th Special Session, 56)



NRS 84.008 - Filing of records written in language other than English.

No record which is written in a language other than English may be filed or submitted for filing in the Office of the Secretary of State pursuant to the provisions of this chapter unless it is accompanied by a verified translation of that record into the English language.

(Added to NRS by 1995, 1123; A 2003, 3133) (Substituted in revision for NRS 84.100)



NRS 84.009 - Correction of inaccurate or defective record filed with Secretary of State; cancellation of filings.

1. A corporation sole may correct a record filed with the Office of the Secretary of State with respect to the corporation sole if the record contains an inaccurate description of an action of the corporation sole or if the record was defectively signed, attested, sealed, verified or acknowledged.

2. To correct a record, the corporation sole must:

(a) Prepare a certificate of correction which:

(1) States the name of the corporation sole;

(2) Describes the record, including, without limitation, its filing date;

(3) Specifies the inaccuracy or defect;

(4) Sets forth the inaccurate or defective portion of the record in an accurate or corrected form; and

(5) Is signed by an archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, district superintendent or other presiding officer or member of the clergy of a church, religious society or denomination, who has been chosen, elected or appointed in conformity with the constitution, canons, rites, regulations or discipline of the church, religious society or denomination, and in whom is vested the legal title to the property held for the purpose, use or benefit of the church or religious society or denomination or by some other person specifically authorized by the corporation sole to sign the certificate of correction.

(b) Deliver the certificate to the Secretary of State for filing.

(c) Pay a filing fee of $25 to the Secretary of State.

3. A certificate of correction is effective on the effective date of the record it corrects except as to persons relying on the uncorrected record and adversely affected by the correction. As to those persons, the certificate is effective when filed.

4. If a corporation sole has made a filing with the Secretary of State and the Secretary of State has not processed the filing and placed the filing into the public record, the corporation sole may cancel the filing by:

(a) Filing a statement of cancellation with the Secretary of State; and

(b) Paying a fee of $50.

(Added to NRS by 2003, 20th Special Session, 56; A 2009, 2835; 2013, 854)



NRS 84.010 - Purpose.

The purpose of a corporation sole is to acquire, hold or dispose of church or religious society property, for the benefit of religion, for works of charity, and for public worship, in the manner provided in this chapter.

[1:55:1915; 1919 RL p. 2681; NCL 3223] (NRS A 2009, 2835)



NRS 84.015 - Filing fees; applicable law for miscellaneous fees.

1. The fee for filing articles of incorporation, amendments to or restatements of articles of incorporation and records for dissolution is $50 for each record.

2. Except as otherwise provided in this chapter, the fees set forth in NRS 78.785 apply to this chapter.

(Added to NRS by 1993, 1008; A 1995, 1125; 2003, 3132; 2003, 20th Special Session, 57) (Substituted in revision for NRS 84.090)



NRS 84.020 - Articles of incorporation: Authority to amend.

An archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, district superintendent, other presiding officer or member of the clergy of a church or religious society or denomination, who has been chosen, elected or appointed in conformity with the constitution, canons, rites, regulations or discipline of the church or religious society or denomination, and in whom is vested the legal title to property held for the purposes, use or benefit of the church or religious society or denomination, may amend articles of incorporation, in writing, and file one copy of the amended articles in the Office of the Secretary of State and retain possession of the other.

[2:55:1915; A 1949, 283; 1943 NCL 3224] (NRS A 1993, 1008; 1995, 1125; 1999, 1609; 2001, 101; 2003, 3132; 2007, 2666; 2009, 2836; 2011, 119)



NRS 84.030 - Articles of incorporation: Required provisions.

The articles of incorporation must specify:

1. The name of the corporation, which must be the name of the person making and subscribing the articles and the title of the person s office in the church or religious society, naming it if desired, and followed by the words and his or her successors, a corporation sole, or the title of the person s office in the church or religious society, naming it if desired, and followed by the words and his or her successors, a corporation sole.

2. The object of the corporation.

3. The title of the person making the articles, and the manner in which any vacancy occurring in the incumbency of an archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, district superintendent, other presiding officer or member of the clergy is required by the rules, regulations or discipline of such church, society or denomination to be filled.

4. The information required pursuant to NRS 77.310.

[3:55:1915; A 1917, 22; 1949, 283; 1943 NCL 3225] (NRS A 1991, 1292; 1993, 1009; 2007, 2667)



NRS 84.040 - Continual perpetual succession.

Upon making and filing for record articles of incorporation as provided in this chapter, the person subscribing the same, and his or her successor in office by the name or title specified in the articles, shall thereafter be deemed, and is hereby created, a body politic and a corporation sole, with continual perpetual succession.

[Part 4:55:1915; A 1941, 91; 1931 NCL 3226]



NRS 84.050 - Powers.

A corporation sole shall have power:

1. To acquire and possess, by donation, gift, bequest, devise or purchase, and to hold and maintain property, real, personal and mixed, and to grant, sell, convey, rent or otherwise dispose of the same as may be necessary to carry on or promote the objects of the corporation.

2. To borrow money and to give promissory notes or other written obligation therefor, and to secure the payment thereof by mortgage or other lien, upon real or personal property.

3. To buy, sell, lease, mortgage and in every way deal in real and personal property in the same manner that a natural person may, and without the order of any court.

4. To receive bequests and devises for its own use or upon trusts to the same extent as natural persons may.

5. To appoint attorneys-in-fact.

6. To contract and be contracted with, in the same manner as a natural person.

7. To sue and be sued, plead and be pleaded in all courts of justice.

8. To have and use a common seal by which all deeds and acts of the corporation may be authenticated.

[Part 4:55:1915; A 1941, 91; 1931 NCL 3226] + [5:55:1915; 1919 RL p. 2682; NCL 3227]



NRS 84.060 - Requirements for deeds and instruments.

All deeds and other instruments in writing must be made in the name of the corporation and signed by the person representing the corporation.

[6:55:1915; 1919 RL p. 2682; NCL 3228] (NRS A 1999, 1609)



NRS 84.070 - Evidence of corporate existence.

The articles of incorporation, or a certified copy of those filed and recorded in the Office of the Secretary of State, shall be evidence of the existence of such corporation.

[7:55:1915; 1919 RL p. 2682; NCL 3229]



NRS 84.080 - Powers and duties of successors in office.

1. In the event of the death or resignation of any such archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, district superintendent, or other presiding officer or member of the clergy, or of his or her removal from such office by the person or body having the authority to remove him or her when the person is at the time a corporation sole, the successor in office, as such corporation sole, is vested with the title to all property held by the predecessor, as such corporation sole, with like power and authority over the property and is subject to all the legal liabilities and obligations with reference thereto.

2. The successor shall record in the office of the county recorder of each county wherein any of the real property is situated a certified copy of the successor s commission, certificate or letter of election or appointment.

[8:55:1915; A 1949, 283; 1943 NCL 3230] (NRS A 2001, 1751)



NRS 84.110 - Registered agent required; applicable law regarding registered agent and registered office; fees.

1. Every corporation sole must have a registered agent in the manner provided in NRS 78.090 and 78.097. The registered agent shall comply with the provisions of those sections.

2. A corporation sole is subject to the provisions of NRS 78.150 to 78.185, inclusive, except that:

(a) The fee for filing a list is $25;

(b) The penalty added for default is $50; and

(c) The fee for reinstatement is $100.

(Added to NRS by 1995, 1123; A 2003, 3133; 2003, 20th Special Session, 57; 2007, 2667)



NRS 84.120 - Resignation of registered agent or termination of registration of commercial registered agent.

1. If a registered agent resigns pursuant to NRS 77.370 or if a commercial registered agent terminates its registration as a commercial registered agent pursuant to NRS 77.330, the corporation sole, before the effective date of the resignation or termination, shall file with the Secretary of State a statement of change of registered agent pursuant to NRS 77.340.

2. A corporation sole that fails to comply with subsection 1 shall be deemed in default and is subject to the provisions of NRS 84.130 and 84.140.

3. As used in this section, commercial registered agent has the meaning ascribed to it in NRS 77.040.

(Added to NRS by 1995, 1124; A 1999, 1609; 2003, 3133; 2003, 20th Special Session, 57; 2007, 2667; 2013, 855)



NRS 84.130 - Defaulting corporations: Identification; penalty.

1. Each corporation sole that is required to make the filings and pay the fees prescribed in this chapter but refuses or neglects to do so within the time provided is in default.

2. For default, there must be added to the amount of the fee a penalty of $5. The fee and penalty must be collected as provided in this chapter.

(Added to NRS by 1995, 1123)



NRS 84.140 - Defaulting corporations: Duties of Secretary of State; revocation of charter and forfeiture of right to transact business.

1. The Secretary of State shall notify, by providing written notice to its registered agent, each corporation sole deemed in default pursuant to the provisions of this chapter. The notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

2. On the first day of the first anniversary of the month following the month in which the filing was required, the charter of the corporation sole is revoked and its right to transact business is forfeited.

3. The Secretary of State shall compile a complete list containing the names of all corporations sole whose right to transact business has been forfeited.

4. The Secretary of State shall forthwith notify, by providing written notice to its registered agent, each corporation specified in subsection 3 of the forfeiture of its charter. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

(Added to NRS by 1995, 1123; A 2003, 20th Special Session, 58; 2007, 2668)



NRS 84.150 - Defaulting corporations: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4, the Secretary of State shall reinstate any corporation sole which has forfeited its right to transact business under the provisions of this chapter and restore the right to carry on business in this State and exercise its corporate privileges and immunities, if it:

(a) Files with the Secretary of State:

(1) The information required pursuant to NRS 77.310; and

(2) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, district superintendent, other presiding officer or member of the clergy of a church or religious society or denomination, who has been chosen, elected or appointed in conformity with the constitution, canons, rites, regulations or discipline of the church or religious society or denomination, and in whom is vested the legal title to property held for the purposes, use or benefit of the church or religious society or denomination; and

(b) Pays to the Secretary of State:

(1) The filing fees and penalties set forth in this chapter for each year or portion thereof during which its charter has been revoked; and

(2) A fee of $25 for reinstatement.

2. When the Secretary of State reinstates the corporation to its former rights, the Secretary of State shall:

(a) Immediately issue and deliver to the corporation a certificate of reinstatement authorizing it to transact business, as if the fees had been paid when due; and

(b) Upon demand, issue to the corporation a certified copy of the certificate of reinstatement.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid, and the revocation of its charter occurred only by reason of its failure to pay the fees and penalties.

4. If a corporate charter has been revoked pursuant to the provisions of this chapter and has remained revoked for 10 consecutive years, the charter must not be reinstated.

5. A reinstatement pursuant to this section relates back to the date on which the corporation forfeited its right to transact business under the provisions of this chapter and reinstates the corporation s right to transact business as if such right had at all times remained in full force and effect.

(Added to NRS by 1995, 1124; A 2003, 3133; 2007, 2423, 2669; 2013, 855)






Chapter 86 - Limited-Liability Companies

NRS 86.011 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 86.022 to 86.1255, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1991, 1292; A 1993, 1012; 1995, 2107; 1999, 1611; 2001, 1388, 3199; 2003, 3136; 2005, 2190; 2007, 2669; 2009, 1693; 2011, 2798; 2013, 1276)



NRS 86.022 - Articles and articles of organization defined.

Articles and articles of organization are synonymous terms and, unless the context otherwise requires, include certificates and restated articles of organization filed pursuant to NRS 86.221 and articles of merger, conversion, exchange or domestication filed pursuant to NRS 92A.200 to 92A.240, inclusive, or 92A.270.

(Added to NRS by 2001, 1384; A 2001, 3199)



NRS 86.031 - Bankrupt defined.

Bankrupt is limited to the effect of the federal statutes codified as Title 11 of the United States Code.

(Added to NRS by 1991, 1292)



NRS 86.051 - Foreign limited-liability company defined.

Foreign limited-liability company means a limited-liability company formed under the laws of any jurisdiction other than this State.

(Added to NRS by 1991, 1292)



NRS 86.061 - Limited-liability company and company defined.

Limited-liability company or company means a limited-liability company organized and existing under this chapter, including a restricted limited-liability company.

(Added to NRS by 1991, 1292; A 2009, 1693)



NRS 86.065 - Majority in interest defined.

Majority in interest means a majority of the interests in the current profits of a limited-liability company.

(Added to NRS by 1995, 2106; A 1997, 715)



NRS 86.071 - Manager defined.

Manager means a person, or one of several persons, designated in or selected pursuant to the articles of organization or operating agreement of a limited-liability company to manage the company.

(Added to NRS by 1991, 1293; A 1997, 715)



NRS 86.081 - Member defined.

Member means the owner of a member s interest in a limited-liability company or a noneconomic member.

(Added to NRS by 1991, 1293; A 1997, 715; 2001, 1388, 3199)



NRS 86.091 - Member s interest defined.

Member s interest means a share of the economic interests in a limited-liability company, including profits, losses and distributions of assets.

(Added to NRS by 1991, 1293; A 1997, 715)



NRS 86.095 - Noneconomic member defined.

Noneconomic member means a member of a limited-liability company who:

1. Does not own a member s interest in the company;

2. Does not have an obligation to contribute capital to the company;

3. Does not have a right to participate in or receive distributions of profits of the company or an obligation to contribute to the losses of the company; and

4. May have voting rights and other rights and privileges given to noneconomic members of the company by the articles of organization or operating agreement.

(Added to NRS by 2001, 1384; A 2001, 3199)



NRS 86.101 - Operating agreement defined.

Operating agreement means any valid agreement of the members as to the affairs of a limited-liability company and the conduct of its business, whether in any tangible or electronic format.

(Added to NRS by 1991, 1293; A 2011, 779)



NRS 86.105 - Personal representative defined.

Personal representative means:

1. In reference to a natural person, the executor, administrator, guardian, conservator or other legal representative thereof.

2. In reference to a person other than a natural person, the legal representative or successor thereof.

(Added to NRS by 2013, 1275)



NRS 86.111 - Real property defined.

Real property includes land, any interest, leasehold or estate in land, and any improvements on it.

(Added to NRS by 1991, 1293)



NRS 86.118 - Registered agent defined.

Registered agent has the meaning ascribed to it in NRS 77.230.

(Added to NRS by 2007, 2669)



NRS 86.121 - Registered office defined.

Registered office of a limited-liability company means the office maintained at the street address of its registered agent.

(Added to NRS by 1991, 1293; A 1993, 1012; 1995, 1126; 2007, 2669)



NRS 86.1252 - Restricted limited-liability company defined.

Restricted limited-liability company means a limited-liability company organized and existing under this chapter that elects to include the optional provisions permitted by NRS 86.161.

(Added to NRS by 2009, 1691)



NRS 86.1255 - Series and series of members defined.

Series and series of members are synonymous terms and, unless the context otherwise requires, mean a series of members interests having separate rights, powers or duties with respect to property, obligations or profits and losses associated with property or obligations, which are specified in the articles of organization or operating agreement or specified by one or more members or managers or other persons as provided in the articles of organization or operating agreement.

(Added to NRS by 2005, 2189)



NRS 86.131 - Applicability of chapter to foreign and interstate commerce.

The provisions of this chapter apply to commerce with foreign nations and among the several states. It is the intention of the Legislature by enactment of this chapter that the legal existence of limited-liability companies formed under this chapter be recognized beyond the limits of this State and that, subject to any reasonable requirement of registration, any such company transacting business outside this State be granted protection of full faith and credit under Section 1 of Article IV of the Constitution of the United States.

(Added to NRS by 1991, 1304)



NRS 86.135 - Amendment or repeal of provisions of chapter; chapter deemed part of articles of company.

The provisions of this chapter may be amended or repealed at the pleasure of the legislature. A limited-liability company created pursuant to the provisions of this chapter or availing itself of any of the provisions of this chapter and all members and managers of the limited-liability company are bound by the amendment. An amendment or repeal does not take away or impair any remedy against a limited-liability company or its managers or members for a liability that has been previously incurred. The provisions of this chapter and all amendments thereof are a part of the articles of every limited-liability company.

(Added to NRS by 2001, 1385; A 2001, 3199)



NRS 86.137 - Secretary of State authorized to adopt certain regulations to allow limited-liability company to carry out powers and duties through most recent technology.

The Secretary of State may adopt regulations to define, for the purposes of certain provisions of this chapter, the terms meeting, writing, written and other terms to allow a limited-liability company or other entity which is subject to the provisions of this chapter to carry out its powers and duties as prescribed by this chapter through the use of the most recent technology available including, without limitation, the use of electronic communications, videoconferencing and telecommunications.

(Added to NRS by 2011, 779)



NRS 86.141 - Purpose for organization; prohibition against organization of limited-liability company for certain illegal purposes.

1. Except as otherwise provided in subsection 2, a limited-liability company may be organized under this chapter for any lawful purpose. A person shall not organize a limited-liability company for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

2. A limited-liability company may not be organized for the purpose of insurance unless approved to do so by the Commissioner of Insurance.

(Added to NRS by 1991, 1293; A 1995, 496; 2005, 2257; 2013, 856)



NRS 86.151 - Filing requirements.

1. One or more persons may form a limited-liability company by signing and filing with the Secretary of State articles of organization for the company.

2. Upon the filing of the articles of organization with the Secretary of State and the payment of the required filing fees, the Secretary of State shall issue to the company a certificate that the articles, containing the required statement of facts, have been filed.

3. A signer of the articles of organization or a manager designated in the articles does not thereby become a member of the company. Except as otherwise provided in NRS 86.491, at all times after commencement of business by the company, the company must have one or more members. The filing of the articles does not, by itself, constitute commencement of business by the company.

(Added to NRS by 1991, 1293; A 1993, 1012; 1995, 1126, 2107; 1997, 715; 1999, 1611; 2003, 3136; 2007, 2669; 2013, 1276)



NRS 86.155 - Perpetual existence of company.

Unless otherwise provided in its articles of organization or operating agreement, a limited-liability company has perpetual existence.

(Added to NRS by 1997, 714)



NRS 86.161 - Articles of organization: Required and optional provisions.

1. The articles of organization must set forth:

(a) The name of the limited-liability company;

(b) The information required pursuant to NRS 77.310;

(c) The name and address, either residence or business, of each of the organizers signing the articles;

(d) If the company is to be managed by:

(1) One or more managers, the name and address, either residence or business, of each initial manager; or

(2) The members, the name and address, either residence or business, of each initial member;

(e) If the company is to have one or more series of members and the debts or liabilities of any series are to be enforceable against the assets of that series only and not against the assets of another series or the company generally, a statement to that effect and a statement:

(1) Setting forth the relative rights, powers and duties of the series; or

(2) Indicating that the relative rights, powers and duties of the series will be set forth in the operating agreement or established as provided in the operating agreement; and

(f) If the company is to be a restricted limited-liability company, a statement to that effect.

2. The articles may set forth any other provision, not inconsistent with law, which the members elect to set out in the articles of organization for the regulation of the internal affairs of the company, including any provisions which under this chapter are required or permitted to be set out in the operating agreement of the company.

3. It is not necessary to set out in the articles of organization:

(a) The rights of the members to contract debts on behalf of the limited-liability company if the limited-liability company is managed by its members;

(b) The rights of the manager or managers to contract debts on behalf of the limited-liability company if the limited-liability company is managed by a manager or managers; or

(c) Any of the powers enumerated in this chapter.

(Added to NRS by 1991, 1293; A 1993, 1012; 1995, 1126, 2107; 1997, 716; 1999, 1612; 2003, 3136; 2003, 20th Special Session, 63; 2005, 2190; 2007, 2670; 2009, 1694)



NRS 86.171 - Name of company: Distinguishable name required; availability of name of revoked, merged or otherwise terminated company; limitations; regulations.

1. The name of a limited-liability company formed under the provisions of this chapter must contain the words Limited-Liability Company, Limited Liability Company, Limited Company, or Limited or the abbreviations Ltd., L.L.C., L.C., LLC or LC. The word Company may be abbreviated as Co.

2. The name proposed for a limited-liability company must be distinguishable on the records of the Secretary of State from the names of all other artificial persons formed, organized, registered or qualified pursuant to the provisions of this title that are on file in the Office of the Secretary of State and all names that are reserved in the Office of the Secretary of State pursuant to the provisions of this title. If a proposed name is not so distinguishable, the Secretary of State shall return the articles of organization to the organizer, unless the written, acknowledged consent of the holder of the name on file or reserved name to use the same name or the requested similar name accompanies the articles of organization.

3. For the purposes of this section and NRS 86.176, a proposed name is not distinguishable from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

4. The name of a limited-liability company whose charter has been revoked, which has merged and is not the surviving entity or whose existence has otherwise terminated is available for use by any other artificial person.

5. The Secretary of State shall not accept for filing any articles of organization for any limited-liability company if the name of the limited-liability company contains the word accountant, accounting, accountancy, auditor or auditing unless the Nevada State Board of Accountancy certifies that the limited-liability company:

(a) Is registered pursuant to the provisions of chapter 628 of NRS; or

(b) Has filed with the Nevada State Board of Accountancy under penalty of perjury a written statement that the limited-liability company is not engaged in the practice of accounting and is not offering to practice accounting in this State.

6. The Secretary of State shall not accept for filing any articles of organization or certificate of amendment of articles of organization of any limited-liability company formed or existing pursuant to the laws of this State which provides that the name of the limited-liability company contains the word bank or trust unless:

(a) It appears from the articles of organization or the certificate of amendment that the limited-liability company proposes to carry on business as a banking or trust company, exclusively or in connection with its business as a bank, savings and loan association or thrift company; and

(b) The articles of organization or certificate of amendment is first approved by the Commissioner of Financial Institutions.

7. The Secretary of State shall not accept for filing any articles of organization or certificate of amendment of articles of organization of any limited-liability company formed or existing pursuant to the provisions of this chapter if it appears from the articles or the certificate of amendment that the business to be carried on by the limited-liability company is subject to supervision by the Commissioner of Insurance or by the Commissioner of Financial Institutions unless the articles or certificate of amendment is approved by the Commissioner who will supervise the business of the limited-liability company.

8. Except as otherwise provided in subsection 7, the Secretary of State shall not accept for filing any articles of organization or certificate of amendment of articles of organization of any limited-liability company formed or existing pursuant to the laws of this State which provides that the name of the limited-liability company contains the words engineer, engineered, engineering, professional engineer, registered engineer or licensed engineer unless:

(a) The State Board of Professional Engineers and Land Surveyors certifies that the principals of the limited-liability company are licensed to practice engineering pursuant to the laws of this State; or

(b) The State Board of Professional Engineers and Land Surveyors certifies that the limited-liability company is exempt from the prohibitions of NRS 625.520.

9. Except as otherwise provided in subsection 7, the Secretary of State shall not accept for filing any articles of organization or certificate of amendment of articles of organization of any limited-liability company formed or existing pursuant to the laws of this State which provides that the name of the limited-liability company contains the words architect, architecture, registered architect, licensed architect, registered interior designer, registered interior design, residential designer, registered residential designer, licensed residential designer or residential design unless the State Board of Architecture, Interior Design and Residential Design certifies that:

(a) The principals of the limited-liability company are holders of a certificate of registration to practice architecture or residential design or to practice as a registered interior designer, as applicable, pursuant to the laws of this State; or

(b) The limited-liability company is qualified to do business in this State pursuant to NRS 623.349.

10. The Secretary of State shall not accept for filing any articles of organization or certificate of amendment of articles of organization of any limited-liability company formed or existing pursuant to the laws of this State which provides that the name of the limited-liability company contains the words common-interest community, community association, master association, unit-owners association or homeowners association or if it appears in the articles of organization or certificate of amendment of articles of organization that the purpose of the limited-liability company is to operate as a unit-owners association pursuant to chapter 116 or 116B of NRS unless the Administrator of the Real Estate Division of the Department of Business and Industry certifies that the limited-liability company has:

(a) Registered with the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels pursuant to NRS 116.31158 or 116B.625; and

(b) Paid to the Administrator of the Real Estate Division the fees required pursuant to NRS 116.31155 or 116B.620.

11. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 1991, 1294; A 1993, 1013; 1995, 2108; 1997, 2812; 1999, 1612, 1709; 2001, 101; 2003, 3137; 2003, 20th Special Session, 64; 2005, 2190, 2258, 2627; 2007, 6, 2284)



NRS 86.176 - Name of company: Reservation; injunctive relief.

1. The Secretary of State, when requested so to do, shall reserve, for a period of 90 days, the right to use any name available under NRS 86.171, for the use of any proposed limited-liability company. During the period, a name so reserved is not available for use or reservation by any other artificial person forming, organizing, registering or qualifying in the Office of the Secretary of State pursuant to the provisions of this title without the written, acknowledged consent of the person at whose request the reservation was made.

2. The use by any other artificial person of a name in violation of subsection 1 or NRS 86.171 may be enjoined, even if the record under which the artificial person is formed, organized, registered or qualified has been filed by the Secretary of State.

(Added to NRS by 1993, 1009; A 1999, 1613; 2003, 3138)



NRS 86.201 - Commencement of organizational existence.

1. A limited-liability company is considered legally organized pursuant to this chapter:

(a) At the time of the filing of the articles of organization with the Secretary of State, upon a later date and time as specified in the articles, which date must not be more than 90 days after the date on which the articles are filed or, if the articles specify a later effective date but do not specify an effective time, at 12:01 a.m. in the Pacific time zone on the specified later date, whichever is applicable; and

(b) Upon paying the required filing fees to the Secretary of State.

2. A limited-liability company must not transact business or incur indebtedness, except that which is incidental to its organization or to obtaining subscriptions for or payment of contributions, until the company is considered legally organized pursuant to subsection 1.

3. A limited-liability company is an entity distinct from its managers and members.

(Added to NRS by 1991, 1294; A 1993, 1014; 1995, 1127, 2108; 2001, 1388, 3199; 2007, 2424, 2670; 2011, 2798)



NRS 86.211 - Articles of organization: Notice imparted by filing.

The fact that the articles of organization are on file in the Office of the Secretary of State is notice that the limited-liability company is a limited-liability company and is notice of all other facts set forth therein which are required to be set forth in the articles of organization, unless the existence and facts set forth have been rebutted and made a part of a record of any court of competent jurisdiction.

(Added to NRS by 1991, 1294)



NRS 86.213 - Penalty for purporting to do business as limited-liability company without filing articles of organization; enforcement; regulations.

1. Every person, other than a foreign limited-liability company, who is purporting to do business in this State as a limited-liability company and who willfully fails or neglects to file with the Secretary of State articles of organization is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. When the Secretary of State is advised that a person is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county in which the person s principal place of business is located or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county in which the person s principal place of business is located or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

3. In the course of an investigation of a violation of this section, the Secretary of State may require a person to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

4. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2009, 1691; A 2013, 856)



NRS 86.216 - Amendment of articles of organization before issuance of member s interest.

1. For any limited-liability company where management is vested in one or more managers and where no member s interest in the limited-liability company has been issued, at least two-thirds of the organizers or the managers of the limited-liability company may amend the articles of organization of the limited-liability company by signing and filing with the Secretary of State a certificate amending, modifying, changing or altering the articles, in whole or in part. The certificate must state that:

(a) The signers thereof are at least two-thirds of the organizers or the managers of the limited-liability company, and state the name of the limited-liability company; and

(b) As of the date of the certificate, no member s interest in the limited-liability company has been issued.

2. A certificate filed pursuant to this section is effective at the time of the filing of the certificate with the Secretary of State or upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate is filed. If a certificate filed pursuant to this section specifies a later effective date but does not specify an effective time, the certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

3. If a certificate filed pursuant to this section specifies a later effective date and if no member s interest in the limited-liability company has been issued, the managers of the limited-liability company may terminate the effectiveness of the certificate by filing a certificate of termination with the Secretary of State that:

(a) Is filed before the effective date specified in the certificate filed with the Secretary of State pursuant to subsection 1;

(b) Identifies the certificate being terminated;

(c) States that no member s interest in the limited-liability company has been issued;

(d) States that the effectiveness of the certificate has been terminated;

(e) Is signed by at least two-thirds of the managers; and

(f) Is accompanied by a filing fee of $175.

4. This section does not permit the insertion of any matter not in conformity with this chapter.

(Added to NRS by 2005, 2189; A 2011, 2798)



NRS 86.221 - Amendment and restatement of articles of organization.

1. The articles of organization of a limited-liability company may be amended for any purpose, not inconsistent with law, as determined by all of the members or permitted by the articles or an operating agreement.

2. Except as otherwise provided in NRS 77.340, an amendment must be made in the form of a certificate setting forth:

(a) The name of the limited-liability company;

(b) Whether the limited-liability company is managed by managers or members; and

(c) The amendment to the articles of organization.

3. The certificate of amendment must be signed by a manager of the company or, if management is not vested in a manager, by a member.

4. Restated articles of organization may be signed and filed in the same manner as a certificate of amendment. If the certificate alters or amends the articles in any manner, it must be accompanied by a form prescribed by the Secretary of State setting forth which provisions of the articles of organization on file with the Secretary of State are being altered or amended.

5. The following may be omitted from the restated articles of organization:

(a) The names, addresses, signatures and acknowledgments of the organizers;

(b) The names and addresses of the past and present members or managers; and

(c) The information required pursuant to NRS 77.310.

6. A certificate of amendment or restated articles of organization filed pursuant to this section are effective at the time of the filing of the certificate or restated articles with the Secretary of State or upon a later date and time as specified in the certificate or restated articles, which date must not be more than 90 days after the date on which the certificate or restated articles are filed. If a certificate or restated articles filed pursuant to this section specify a later effective date but do not specify an effective time, the certificate or restated articles are effective at 12:01 a.m. in the Pacific time zone on the specified later date.

(Added to NRS by 1991, 1304; A 1993, 1014; 1995, 1127, 2108; 1997, 716; 1999, 1613; 2001, 1388, 3199; 2003, 3138; 2003, 20th Special Session, 65; 2005, 2192, 2259; 2007, 2671; 2011, 2799)



NRS 86.226 - Filing and effectiveness of certificate of amendment or judicial decree of amendment.

1. A signed certificate of amendment, or a certified copy of a judicial decree of amendment, must be filed with the Secretary of State. A person who signs a certificate as an agent, officer or fiduciary of the limited-liability company need not exhibit evidence of his or her authority as a prerequisite to filing. Unless the Secretary of State finds that a certificate does not conform to law, upon receipt of all required filing fees the Secretary of State shall file the certificate.

2. A certificate of amendment or judicial decree of amendment is effective at the time of the filing of the certificate or judicial decree with the Secretary of State or upon a later date and time as specified in the certificate or judicial decree, which date must not be more than 90 days after the certificate or judicial decree is filed. If a certificate or judicial decree filed pursuant to subsection 1 specifies a later effective date but does not specify an effective time, the certificate or judicial decree is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

3. If a certificate filed pursuant to subsection 1 specifies a later effective date or a later effective date and time and if the resolution of the members approving the proposed amendment provides that one or more managers or, if management is not vested in a manager, one or more members may abandon the proposed amendment, then those managers or members may terminate the effectiveness of the certificate by filing a certificate of termination with the Secretary of State that:

(a) Is filed before the effective date and time specified in the certificate filed pursuant to subsection 1 or, if the certificate specifies a later effective date but does not specify an effective time, on or before the day preceding the specified later date;

(b) Identifies the certificate being terminated;

(c) States that, pursuant to the resolution of the members, the manager of the company or, if management is not vested in a manager, a designated member is authorized to terminate the effectiveness of the certificate;

(d) States that the effectiveness of the certificate has been terminated;

(e) Is signed by a manager of the company or, if management is not vested in a manager, a designated member; and

(f) Is accompanied by a filing fee of $175.

(Added to NRS by 1993, 1009; A 1995, 2109; 1997, 717; 1999, 1613; 2001, 1388, 3180, 3199; 2003, 3138; 2003, 20th Special Session, 65; 2005, 2193; 2011, 2800)



NRS 86.231 - Registered agent required; address of registered office.

A limited-liability company shall have a registered agent who must have a street address for the service of process. The street address of the registered agent is the registered office of the limited-liability company in this State.

(Added to NRS by 1991, 1295; A 1993, 1015; 1995, 1127, 2109; 2007, 2671)



NRS 86.241 - Maintenance of records at office in State; right of members and managers to obtain or examine records.

1. Each limited-liability company shall continuously maintain in this State an office, which may but need not be a place of its business in this State, at which it shall keep, unless otherwise provided by an operating agreement:

(a) A current list of the full name and last known business address of each member and manager, separately identifying the members in alphabetical order and the managers, if any, in alphabetical order;

(b) A copy of the filed articles of organization and all amendments thereto, together with signed copies of any powers of attorney pursuant to which any record has been signed; and

(c) Copies of any then effective operating agreement of the company.

2. In lieu of keeping at an office in this State the information required in paragraphs (a) and (b) of subsection 1, the limited-liability company may keep a statement with the registered agent setting out the name of the custodian of the information required in paragraphs (a) and (b) of subsection 1, and the present and complete address, including street and number, if any, where the information required in paragraphs (a) and (b) of subsection 1 is kept.

3. Each member of a limited-liability company is entitled to obtain from the company, from time to time upon reasonable demand, for any purpose reasonably related to the interest of the member as a member of the company:

(a) The records required to be maintained pursuant to subsection 1;

(b) True and, in light of the member s stated purpose, complete records regarding the activities and the status of the business and financial condition of the company;

(c) Promptly after becoming available, a copy of the company s federal, state and local income tax returns for each year;

(d) True and complete records regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each member and which each member has agreed to contribute in the future, and the date on which each became a member; and

(e) Other records regarding the affairs of the company as is just and reasonable under the circumstances and in light of the member s stated purpose for demanding such records.

The right to obtain records under this subsection includes, if reasonable, the right to make copies or abstracts by photographic, xerographic, electronic or other means.

4. Each manager of a limited-liability company managed by a manager or managers is entitled to examine from time to time upon reasonable demand, for a purpose reasonably related to the manager s rights, powers and duties as such, the records described in subsection 3.

5. Any demand by a member or manager under subsection 3 or 4 is subject to such reasonable standards regarding at what time and location and at whose expense records are to be furnished as may be set forth in the articles of organization or in an operating agreement adopted or amended as provided in subsection 8 or, if no such standards are set forth in the articles of organization or operating agreement, the records must be provided or made available for examination, as the case may be, during ordinary business hours, at the company s office required to be maintained pursuant to subsection 1 and at the expense of the demanding member or manager.

6. Any demand by a member or manager under this section must be in writing and must state the purpose of such demand. When a demanding member seeks to obtain or a manager seeks to examine the records described in subsection 3, the demanding member or manager must first establish that:

(a) The demanding member or manager has complied with the provisions of this section respecting the form and manner of making a demand for obtaining or examining such records; and

(b) The records sought by the demanding member or manager are reasonably related to the member s interest as a member or the manager s rights, powers and duties as a manager, as the case may be.

7. In every instance where an attorney or other agent of a member or manager seeks to exercise any right arising under this section on behalf of such member or manager, the demand must be accompanied by a power of attorney signed by the member or manager authorizing the attorney or other agent to exercise such rights on behalf of the member or manager.

8. The rights of a member to obtain or a manager to examine records as provided in this section may be restricted or denied entirely in the articles of organization or in an operating agreement adopted by all of the members or by the sole member or in any subsequent amendment adopted by all of the members at the time of amendment.

(Added to NRS by 1991, 1295; A 1993, 1015; 1995, 2110; 2003, 3139; 2009, 1694)



NRS 86.243 - Denial of right to obtain or examine records; action to enforce right to obtain or examine records; defense to action for penalties or damages; authority of court to compel production of records.

1. The rights authorized by NRS 86.241 may be denied to a member or manager, as the case may be, or to such person s attorney or other agent, upon the refusal of the member or manager to furnish to the limited-liability company an affidavit that the provision or examination of records is not desired for a purpose which is in the interest of a business or object other than the business of the company and that such person has not at any time sold or offered for sale any list of members of any domestic or foreign limited-liability company or any list of stockholders of any domestic or foreign corporation or aided or abetted any person in procuring any such record for any such purpose.

2. Any action to enforce any rights arising under NRS 86.241 must be brought in the district court for the county in which the limited-liability company has its principal place of business or if such principal office is not located in this State, the county in which the company s registered office is located. If the company refuses to permit a member to obtain or a manager to examine the records described in NRS 86.241 or does not reply to a demand within 10 business days after the demand has been made, the demanding member or manager may apply to the district court for an order to compel such action.

3. The district court has exclusive jurisdiction to determine whether or not the person seeking such records is entitled to the records sought. The district court may:

(a) Order the limited-liability company to permit the demanding member to obtain or manager to examine the records described in NRS 86.241 and to make copies or abstracts therefrom;

(b) Order the company to furnish to the demanding member or manager the records described in NRS 86.241 on the condition that the demanding member or manager first pay to the company the reasonable cost of obtaining and furnishing such records and on such other conditions as the district court deems appropriate;

(c) In its discretion, prescribe any limitations or conditions with reference to the obtaining or examining of records, or award such other or further relief including an award of attorney s fees and costs to the prevailing party in the dispute as the district court may deem just and proper; or

(d) Order records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within this State and kept in this State upon such terms and conditions as the order may prescribe.

4. It is a defense to any action for penalties or damages under this section that the person bringing such action has at any time sold or offered for sale any list of members of any domestic or foreign limited-liability company or any list of stockholders of any domestic or foreign corporation, or has aided or abetted any person in procuring any such record for any such purpose, or that the person bringing such action desired inspection for a purpose which is in the interest of a business or object other than the business of the company.

5. This section does not impair the power or jurisdiction of any court to compel the production for examination of the records of a limited-liability company in any proper case.

(Added to NRS by 2009, 1691)



NRS 86.246 - Statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. A limited-liability company shall maintain at its registered office or principal place of business in this State a statement indicating where the list required pursuant to paragraph (a) of subsection 1 of NRS 86.241 is maintained.

2. Upon the request of the Secretary of State, the limited-liability company shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1, if different than the registered agent for such company. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the custodian of the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a limited-liability company to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to paragraph (a) of subsection 1 of NRS 86.241; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a limited-liability company fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the charter of the limited-liability company.

5. The Secretary of State shall not reinstate or revive a charter that was revoked or suspended pursuant to subsection 4 unless:

(a) The limited-liability company complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the charter.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1323; A 2009, 1696, 2836)



NRS 86.251 - Resignation of registered agent or termination of registration of commercial registered agent.

1. If a registered agent resigns pursuant to NRS 77.370 or if a commercial registered agent terminates its registration as a commercial registered agent pursuant to NRS 77.330, the limited-liability company, before the effective date of the resignation or termination, shall file with the Secretary of State a statement of change of registered agent pursuant to NRS 77.340.

2. Each limited-liability company which fails to comply with subsection 1 shall be deemed in default and is subject to the provisions of NRS 86.272 and 86.274.

3. As used in this section, commercial registered agent has the meaning ascribed to it in NRS 77.040.

(Added to NRS by 1991, 1296; A 1993, 1016; 1995, 1128; 1999, 1614; 2003, 3139; 2003, 20th Special Session, 66; 2007, 2671; 2013, 856)



NRS 86.261 - Service of process, notice or demand upon registered agent.

1. The registered agent appointed by a limited-liability company is an agent of the company upon whom any process, notice or demand required or permitted by law to be served upon the company may be served.

2. This section does not limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a limited-liability company in any other manner permitted by law.

(Added to NRS by 1991, 1296; A 1995, 1128; 1997, 474; 2007, 2672)



NRS 86.263 - Filing requirements; fees; notice; regulations.

1. A limited-liability company shall, on or before the last day of the first month after the filing of its articles of organization with the Secretary of State or, if the limited-liability company has selected an alternative due date pursuant to subsection 11, on or before that alternative due date, file with the Secretary of State, on a form furnished by the Secretary of State, a list that contains:

(a) The name of the limited-liability company;

(b) The file number of the limited-liability company, if known;

(c) The names and titles of all of its managers or, if there is no manager, all of its managing members;

(d) The address, either residence or business, of each manager or managing member listed, following the name of the manager or managing member; and

(e) The signature of a manager or managing member of the limited-liability company, or some other person specifically authorized by the limited-liability company to sign the list, certifying that the list is true, complete and accurate.

2. The limited-liability company shall thereafter, on or before the last day of the month in which the anniversary date of its organization occurs or, if, pursuant to subsection 11, the limited-liability company has selected an alternative due date for filing the list required by subsection 1, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State, on a form furnished by the Secretary of State, an annual list containing all of the information required in subsection 1.

3. Each list required by subsections 1 and 2 must be accompanied by a declaration under penalty of perjury that:

(a) The limited-liability company has complied with the provisions of chapter 76 of NRS;

(b) The limited-liability company acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State; and

(c) None of the managers or managing members identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a manager or managing member in furtherance of any unlawful conduct.

4. Upon filing:

(a) The initial list required by subsection 1, the limited-liability company shall pay to the Secretary of State a fee of $125.

(b) Each annual list required by subsection 2, the limited-liability company shall pay to the Secretary of State a fee of $125.

5. If a manager or managing member of a limited-liability company resigns and the resignation is not reflected on the annual or amended list of managers and managing members, the limited-liability company or the resigning manager or managing member shall pay to the Secretary of State a fee of $75 to file the resignation.

6. The Secretary of State shall, 90 days before the last day for filing each list required by subsection 2, provide to each limited-liability company which is required to comply with the provisions of this section, and which has not become delinquent, a notice of the fee due under subsection 4 and a reminder to file the list required by subsection 2. Failure of any company to receive a notice does not excuse it from the penalty imposed by law.

7. If the list to be filed pursuant to the provisions of subsection 1 or 2 is defective or the fee required by subsection 4 is not paid, the Secretary of State may return the list for correction or payment.

8. An annual list for a limited-liability company not in default received by the Secretary of State more than 90 days before its due date shall be deemed an amended list for the previous year.

9. A person who files with the Secretary of State a list required by subsection 1 or 2 which identifies a manager or managing member with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a manager or managing member in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

10. For the purposes of this section, a member is not deemed to exercise actual control of the daily operations of a limited-liability company based solely on the fact that the member has voting control of the limited-liability company.

11. The Secretary of State may allow a limited-liability company to select an alternative due date for filing the list required by subsection 1.

12. The Secretary of State may adopt regulations to administer the provisions of subsection 11.

(Added to NRS by 1993, 1010; A 1995, 1129, 2110; 1997, 2813; 2001, 3181; 2003, 20th Special Session, 67, 184; 2005, 2259; 2007, 1324, 2672; 2009, 2036, 2837; 2013, 857)



NRS 86.264 - Additional filing requirements for certain companies: Criteria; statement; fees.

1. At the time of submitting any list required pursuant to NRS 86.263, a limited-liability company that meets the criteria set forth in subsection 2 must submit:

(a) The statement required pursuant to subsection 3, accompanied by a declaration under penalty of perjury attesting that the statement does not contain any material misrepresentation of fact; and

(b) A fee of $100,000, to be distributed in the manner provided pursuant to subsection 4.

2. A limited-liability company must submit a statement pursuant to this section if the limited-liability company, including its parent and all subsidiaries:

(a) Holds 25 percent or more of the share of the market within this State for any product sold or distributed by the limited-liability company within this State; and

(b) Has had, during the previous 5-year period, a total of five or more investigations commenced against the limited-liability company, its parent or its subsidiaries in any jurisdiction within the United States, including all state and federal investigations:

(1) Which concern any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060, or which concern similar activities prohibited by a substantially similar law of another jurisdiction; and

(2) Which resulted in the limited-liability company being fined or otherwise penalized or which resulted in the limited-liability company being required to divest any holdings or being unable to acquire any holdings as a condition for the settlement, dismissal or resolution of those investigations.

3. A limited-liability company that meets the criteria set forth in subsection 2 shall submit a statement which includes the following information with respect to each investigation:

(a) The jurisdiction in which the investigation was commenced.

(b) A summary of the nature of the investigation and the facts and circumstances surrounding the investigation.

(c) If the investigation resulted in criminal or civil litigation, a copy of all pleadings filed in the investigation by any party to the litigation.

(d) A summary of the outcome of the investigation, including specific information concerning whether any fine or penalty was imposed against the limited-liability company and whether the limited-liability company was required to divest any holdings or was unable to acquire any holdings as a condition for the settlement, dismissal or resolution of the investigation.

4. The fee collected pursuant to subsection 1 must be deposited in the Attorney General s Administration Budget Account and used solely for the purpose of investigating any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060.

(Added to NRS by 2003, 20th Special Session, 58)



NRS 86.266 - Certificate of authorization to transact business.

If a limited-liability company has filed the initial or annual list in compliance with NRS 86.263 and has paid the appropriate fee for the filing, the cancelled check or other proof of payment received by the limited-liability company constitutes a certificate authorizing it to transact its business within this State until the last day of the month in which the anniversary of its formation occurs in the next succeeding calendar year.

(Added to NRS by 1993, 1010; A 1995, 1129; 1999, 1615; 2001, 3182; 2003, 20th Special Session, 68)



NRS 86.269 - Addresses of managers and members required; failure to file.

1. Each list required to be filed under the provisions of NRS 86.263 must, after the name of each manager and member listed thereon, set forth the address, either residence or business, of each manager or member.

2. If the addresses are not stated for each person on any list offered for filing, the Secretary of State may refuse to file the list, and the limited-liability company for which the list has been offered for filing is subject to the provisions of NRS 86.272 and 86.274 relating to failure to file the list within or at the times therein specified, unless a list is subsequently submitted for filing which conforms to the provisions of this section.

(Added to NRS by 1993, 1010; A 2003, 3140; 2003, 20th Special Session, 68)



NRS 86.272 - Defaulting companies: Identification; reinstatement; penalty.

1. Each limited-liability company which is required to make a filing and pay the fee prescribed in NRS 86.263 and 86.264 and which refuses or neglects to do so within the time provided is in default.

2. Upon notification from the Administrator of the Real Estate Division of the Department of Business and Industry that a limited-liability company which is a unit-owners association as defined in NRS 116.011 or 116B.030 has failed to register pursuant to NRS 116.31158 or 116B.625 or failed to pay the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall deem the limited-liability company to be in default. If, after the limited-liability company is deemed to be in default, the Administrator notifies the Secretary of State that the limited-liability company has registered pursuant to NRS 116.31158 or 116B.625 and paid the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall reinstate the limited-liability company if the limited-liability company complies with the requirements for reinstatement as provided in this section and NRS 86.276.

3. For default there must be added to the amount of the fee a penalty of $75. The fee and penalty must be collected as provided in this chapter.

(Added to NRS by 1993, 1010; A 1995, 1129; 2001, 3182; 2003, 20th Special Session, 69; 2005, 2629; 2007, 2286)



NRS 86.274 - Defaulting companies: Duties of Secretary of State; forfeiture; distribution of assets.

1. The Secretary of State shall notify, by providing written notice to its registered agent, each limited-liability company deemed in default pursuant to the provisions of this chapter. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

2. On the first day of the first anniversary of the month following the month in which the filing was required, the charter of the company is revoked and its right to transact business is forfeited.

3. The Secretary of State shall compile a complete list containing the names of all limited-liability companies whose right to transact business has been forfeited.

4. The Secretary of State shall forthwith notify, by providing written notice to its registered agent, each limited-liability company specified in subsection 3 of the forfeiture of its charter. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

5. If the charter of a limited-liability company is revoked and the right to transact business is forfeited, all of the property and assets of the defaulting company must be held in trust by the managers or, if none, by the members of the company, and the same proceedings may be had with respect to its property and assets as apply to the dissolution of a limited-liability company pursuant to NRS 86.505 and 86.521. Any person interested may institute proceedings at any time after a forfeiture has been declared, but, if the Secretary of State reinstates the charter, the proceedings must be dismissed and all property restored to the company.

6. If the assets are distributed, they must be applied in the following manner:

(a) To the payment of the filing fee, penalties incurred and costs due to the State; and

(b) To the payment of the creditors of the company.

Any balance remaining must be distributed among the members as provided in subsection 1 of NRS 86.521.

(Added to NRS by 1993, 1011; A 1995, 1130; 2001, 1389, 3199; 2003, 48; 2003, 20th Special Session, 69; 2007, 2673)



NRS 86.276 - Defaulting companies: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4 and NRS 86.246, the Secretary of State shall reinstate any limited-liability company which has forfeited or which forfeits its right to transact business pursuant to the provisions of this chapter and shall restore to the company its right to carry on business in this State, and to exercise its privileges and immunities, if it:

(a) Files with the Secretary of State:

(1) The list required by NRS 86.263;

(2) The statement required by NRS 86.264, if applicable;

(3) The information required pursuant to NRS 77.310; and

(4) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly selected manager or managers of the limited-liability company or, if there are no managers, its managing members; and

(b) Pays to the Secretary of State:

(1) The filing fee and penalty set forth in NRS 86.263 and 86.272 for each year or portion thereof during which it failed to file in a timely manner each required annual list;

(2) The fee set forth in NRS 86.264, if applicable; and

(3) A fee of $300 for reinstatement.

2. When the Secretary of State reinstates the limited-liability company, the Secretary of State shall issue to the company a certificate of reinstatement if the limited-liability company:

(a) Requests a certificate of reinstatement; and

(b) Pays the required fees pursuant to NRS 86.561.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid, and the revocation of the charter occurred only by reason of failure to pay the fees and penalties.

4. If a company s charter has been revoked pursuant to the provisions of this chapter and has remained revoked for a period of 5 consecutive years, the charter must not be reinstated.

5. Except as otherwise provided in NRS 86.278, a reinstatement pursuant to this section relates back to the date on which the company forfeited its right to transact business under the provisions of this chapter and reinstates the company s right to transact business as if such right had at all times remained in full force and effect.

(Added to NRS by 1993, 1011; A 1995, 1130; 1997, 2814; 2001, 1390, 3182, 3199; 2003, 20th Special Session, 70; 2007, 1325, 2424, 2674; 2013, 858)



NRS 86.278 - Defaulting companies: Reinstatement under old or new name; regulations.

1. Except as otherwise provided in subsection 2, if a limited-liability company applies to reinstate its charter but its name has been legally acquired or reserved by any other artificial person formed, organized, registered or qualified pursuant to the provisions of this title whose name is on file with the Office of the Secretary of State or reserved in the Office of the Secretary of State pursuant to the provisions of this title, the company shall submit in writing to the Secretary of State some other name under which it desires its existence to be reinstated. If that name is distinguishable from all other names reserved or otherwise on file, the Secretary of State shall reinstate the limited-liability company under that new name.

2. If the applying limited-liability company submits the written, acknowledged consent of the artificial person having the name, or the person reserving the name, which is not distinguishable from the old name of the applying company or a new name it has submitted, it may be reinstated under that name.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name or any combination of these.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 1993, 1012; A 1997, 2814; 1999, 1615; 2003, 20th Special Session, 70)



NRS 86.281 - General powers.

A limited-liability company organized and existing pursuant to this chapter may exercise the powers and privileges granted by this chapter and may:

1. Sue and be sued, complain and defend, in its name;

2. Purchase, take, receive, lease or otherwise acquire, own, hold, improve, use and otherwise deal in and with real or personal property, or an interest in it, wherever situated;

3. Sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its property and assets;

4. Lend money to and otherwise assist its members;

5. Purchase, take, receive, subscribe for or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge or otherwise dispose of, and otherwise use and deal in and with shares, member s interests or other interests in or obligations of domestic or foreign limited-liability companies, domestic or foreign corporations, joint ventures or similar associations, general or limited partnerships or natural persons, or direct or indirect obligations of the United States or of any government, state, territory, governmental district or municipality or of any instrumentality of it;

6. Make contracts and guarantees and incur liabilities, borrow money at such rates of interest as the company may determine, issue its notes, bonds and other obligations and secure any of its obligations by mortgage or pledge of all or any part of its property, franchises and income;

7. Lend, invest and reinvest its money and take and hold real property and personal property for the payment of money so loaned or invested;

8. Conduct its business, carry on its operations and have and exercise the powers granted by this chapter in any state, territory, district or possession of the United States, or in any foreign country;

9. Appoint managers and agents, define their duties and fix their compensation;

10. Cease its activities and surrender its articles of organization;

11. Exercise all powers necessary or convenient to effect any of the purposes for which the company is organized; and

12. Hold a license issued pursuant to the provisions of chapter 463 of NRS.

(Added to NRS by 1991, 1297; A 1993, 2011; 1997, 718; 2001, 1390, 3199)



NRS 86.286 - Operating agreement.

1. A limited-liability company may, but is not required to, adopt an operating agreement. An operating agreement may be adopted only by the unanimous vote or unanimous written consent of the members, which may be in any tangible or electronic format, or by the sole member. If any operating agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the operating agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law and any attempt to otherwise amend the operating agreement shall be deemed void and of no legal force or effect unless otherwise provided in the operating agreement. Unless otherwise provided in the operating agreement, amendments to the agreement may be adopted only by the unanimous vote or unanimous written consent of the persons who are members at the time of amendment.

2. An operating agreement may be adopted before, after or at the time of the filing of the articles of organization and, whether entered into before, after or at the time of the filing, may become effective at the formation of the limited-liability company or at a later date specified in the operating agreement. If an operating agreement is adopted:

(a) Before the filing of the articles of organization or before the effective date of formation specified in the articles of organization, the operating agreement is not effective until the effective date of formation of the limited-liability company.

(b) After the filing of the articles of organization or after the effective date of formation specified in the articles of organization, the operating agreement binds the limited-liability company and may be enforced whether or not the limited-liability company assents to the operating agreement.

3. An operating agreement may provide that a certificate of limited-liability company interest issued by the limited-liability company may evidence a member s interest in a limited-liability company.

4. An operating agreement:

(a) May provide, but is not required to provide to any person, including a person who is not a party to the operating agreement, to the extent set forth therein:

(1) Rights to any person, including a person who is not a party to the operating agreement, to the extent set forth therein;

(2) For the admission of any person as a member of the company dependent upon any fact or event that may be ascertained outside the articles of organization or the operating agreement, if the manner in which the fact or event may operate on the determination of the person or the admission of the person as a member of the company is set forth in the articles of organization or the operating agreement;

(3) That the personal representative of the last remaining member is obligated to agree in writing to the admission of the personal representative, or its nominee or designee, as a member of the company effective upon the occurrence of the event that terminated the last remaining member s status as a member of the company;

(4) For the admission of any person as a member of the company upon or after the death, retirement, resignation, expulsion, bankruptcy, dissolution or dissociation of, or any other event affecting, a member or the last remaining member, or after there is no longer a member of the company; or

(5) Any other provision, not inconsistent with law or the articles of organization, which the members elect to set out in the operating agreement for the regulation of the internal affairs of the company.

(b) Must be interpreted and construed to give the maximum effect to the principle of freedom of contract and enforceability.

5. If, and to the extent that, a member or manager or other person has duties to a limited-liability company, to another member or manager, or to another person that is a party to or is otherwise bound by the operating agreement, such duties may be expanded, restricted or eliminated by provisions in the operating agreement, except that an operating agreement may not eliminate the implied contractual covenant of good faith and fair dealing.

6. Unless otherwise provided in an operating agreement, a member, manager or other person is not liable for breach of duties, if any, to a limited-liability company, to any of the members or managers or to another person that is a party to or otherwise bound by the operating agreement for conduct undertaken in the member s, manager s or other person s good faith reliance on the provisions of the operating agreement.

7. An operating agreement may provide for the limitation or elimination of any and all liabilities for breach of contract and breach of duties, if any, of a member, manager or other person to a limited-liability company, to any of the members or managers, or to another person that is a party to or is otherwise bound by the operating agreement. An operating agreement may not limit or eliminate liability for any conduct that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing.

8. The Secretary of State may make available a model operating agreement for use by and at the discretion of a limited-liability company according to such terms and limitations as established by the Secretary of State. The use of such an operating agreement does not create a presumption that the contents of the operating agreement are accurate or that the operating agreement is valid.

(Added to NRS by 1995, 2106; A 1997, 718; 2001, 1391, 3199; 2007, 2425; 2009, 1696; 2011, 779; 2013, 1276)



NRS 86.291 - Management.

1. Except as otherwise provided in this section or in the articles of organization or operating agreement, management of a limited-liability company is vested in its members in proportion to their contribution to its capital, as adjusted from time to time to reflect properly any additional contributions or withdrawals by the members.

2. Unless otherwise provided in the articles of organization or operating agreement, the management of a series is vested in the members associated with the series in proportion to their contribution to the capital of the series, as adjusted from time to time to reflect properly any additional contributions or withdrawals from the assets or income of the series by the members associated with the series.

3. If provision is made in the articles of organization, management of the company may be vested in a manager or managers, who may but need not be members. The manager or managers shall hold the offices, have the responsibilities and otherwise manage the company as set forth in the operating agreement of the company or, if the company has not adopted an operating agreement, then as prescribed by the members.

(Added to NRS by 1991, 1300; A 1993, 1017; 1995, 1131; 1997, 719; 2001, 1391, 3199; 2005, 2192; 2009, 1697)



NRS 86.293 - Noneconomic members.

The articles of organization or operating agreement of a limited-liability company may provide for one or more noneconomic members or classes of noneconomic members.

(Added to NRS by 2001, 1387; A 2001, 3199)



NRS 86.296 - Classes of members or managers; series of members.

1. The articles of organization or operating agreement of a limited-liability company may create classes of members or managers, define their relative rights, powers and duties, and may authorize the creation, in the manner provided in the operating agreement, of additional classes of members or managers with the relative rights, powers and duties as may from time to time be established, including, without limitation, rights, powers and duties senior to existing classes of members or managers. The articles of organization or operating agreement may provide that any member, or class or group of members, has voting rights that differ from other classes or groups.

2. The articles of organization or operating agreement of a limited-liability company may create one or more series of members, or vest authority in one or more members or managers of the company or in other persons to create one or more series of members, including, without limitation, rights, powers and duties senior to existing series of members. The articles of organization or operating agreement may provide that any member associated with a series has voting rights that differ from other members or series, or no voting rights at all. A series may have separate powers, rights or duties with respect to specified property or obligations of the company or profits and losses associated with specified property or obligations, and any series may have a separate business purpose or investment objective.

3. The debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series are enforceable against the assets of that series only, and not against the assets of the company generally or any other series, if:

(a) Separate and distinct records are maintained for the series and the assets associated with the series are held, directly or indirectly, including through a nominee or otherwise, and accounted for separately from the other assets of the company and any other series; and

(b) The articles of organization comply, or an amendment to the articles complies, with the provisions of paragraph (e) of subsection 1 of NRS 86.161.

Unless otherwise provided in the articles of organization or operating agreement, no debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the company generally or any other series are enforceable against the assets of the series.

4. The articles of organization or operating agreement may provide that the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series are enforceable against the assets of that series only, and not against the assets of the company generally or any other series.

5. Unless otherwise provided in the articles of organization or operating agreement, any event described in this chapter or in the articles of organization or operating agreement that causes a manager to cease to be a manager with respect to a series does not, in itself, cause the manager to cease to be a manager with respect to the company or with respect to any other series. Unless otherwise provided in the articles of organization or operating agreement, any event described in this chapter or in the articles of organization or operating agreement that causes a manager to cease to be associated with a series does not, in itself, cause the member to cease to be associated with any other series, terminate the continued membership of a member in the company or cause the termination of the series, regardless of whether the member was the last remaining member associated with the series.

(Added to NRS by 2001, 1385; A 2001, 3199; 2005, 2193)



NRS 86.301 - Limitation on authority to contract debt or incur liability.

Except as otherwise provided in this chapter, its articles of organization or its operating agreement, no debt may be contracted or liability incurred by or on behalf of a limited-liability company, except by:

1. One or more managers of a company which is managed by a manager or managers;

2. Any member of a company which is managed by its members;

3. Any agent, officer, employee or other representative of the company authorized in the operating agreement or in another writing by a manager or managers, if the company is managed by a manager or managers; or

4. Any agent, officer, employee or other representative of the company authorized in the operating agreement or in another writing by a member, if the company is managed by its members.

(Added to NRS by 1991, 1300; A 1997, 719; 1999, 1615; 2001, 1391, 3199; 2003, 3140)



NRS 86.311 - Acquisition, ownership and disposition of property.

Real and personal property owned or purchased by a company must be held and owned, and conveyance made, in the name of the company. Except as otherwise provided in the company s articles of organization or operating agreement, instruments and records providing for the acquisition, mortgage or disposition of property of the company are valid and binding upon the company if signed by:

1. One or more managers of a company which is managed by a manager or managers;

2. Any member of a company which is managed by its members;

3. Any agent, officer, employee or other representative of the company authorized in the operating agreement or in another writing by a manager or managers, if the company is managed by a manager or managers; or

4. Any agent, officer, employee or other representative of the company authorized in the operating agreement or in another writing by a member, if the company is managed by its members.

(Added to NRS by 1991, 1300; A 1997, 719; 2003, 3140)



NRS 86.321 - Contributions to capital: Form.

The contributions to capital of a member to a limited-liability company may be in cash, property or services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services.

(Added to NRS by 1991, 1300; A 1997, 719)



NRS 86.326 - Admission of members; member has no preemptive right to acquire certain interests; exception.

1. A person is admitted as an initial member of a limited-liability company:

(a) If the company is a limited-liability company managed by its members, upon the filing of the articles of organization with the Secretary of State or upon a later date specified in the articles of organization; or

(b) If the company is a limited-liability company managed by a manager or managers, as of the time set forth in and upon compliance with the operating agreement or, if the operating agreement does not so provide or if the company has no operating agreement, as of the time of such person s admission as reflected in the records of the company.

2. Unless otherwise provided in the articles of organization, after the admission of the initial member or members of a limited-liability company in accordance with subsection 1, a person is admitted as a member:

(a) In the case of a person who is not a transferee of a member s interest, including a person being admitted as a noneconomic member and a person acquiring a member s interest directly from the company, as of the time set forth in and upon compliance with the operating agreement or, if the operating agreement does not so provide or if the company has no operating agreement, upon the consent of all the members and as of the time of such person s admission as reflected in the records of the company;

(b) In the case of a transferee of a member s interest who is a substituted member pursuant to NRS 86.351, as provided in NRS 86.351 or 86.491 and as of the time set forth in and upon compliance with the operating agreement or, if the operating agreement does not so provide or if the company has no operating agreement, as of the time of such person s admission as reflected in the records of the company;

(c) In the case of a person being admitted as a member of a surviving or resulting limited-liability company pursuant to a merger, conversion or exchange approved in accordance with NRS 92A.150, as of the time set forth in and upon compliance with the operating agreement of the surviving or resulting limited-liability company or in the plan of merger, conversion or exchange, and in the event of any inconsistency, the terms of the plan of merger, conversion or exchange control; and

(d) In the case of a person being admitted as a member of a limited-liability company pursuant to a merger, conversion or exchange in which such limited-liability company is not the surviving or resulting entity, as of the time set forth in and upon compliance with the operating agreement of such limited-liability company.

3. In connection with the domestication of an undomesticated organization as a limited-liability company in this State in accordance with NRS 92A.270, a person is admitted as a member of the company as of the time set forth in and upon compliance with the articles of domestication or in the operating agreement of the resulting domestic limited-liability company or, if the articles of domestication and the operating agreement do not so provide or if the articles of domestication do not so provide and the company has no operating agreement, as of the time of such person s admission as reflected in the records of the resulting domestic limited-liability company.

4. Unless otherwise provided in the articles of organization, the operating agreement or another agreement approved or adopted by all of the members, no member has a preemptive right to acquire any unissued member s interests or other interests in a limited-liability company.

5. Unless otherwise provided in the articles of organization or operating agreement:

(a) A person may be admitted as a member of a limited-liability company and may receive a member s interest in the company without making or being obligated to make a contribution to the capital of the company.

(b) A person may be admitted as a member or the sole member of a limited-liability company:

(1) Without acquiring a member s interest in the company; or

(2) Without making or being obligated to make a contribution to the capital of the company.

(Added to NRS by 2009, 1692; A 2013, 1278)



NRS 86.331 - Resignation or withdrawal of member: Limitation; payment to member who rightfully resigns or withdraws.

1. Except as otherwise provided in chapter 463 of NRS, other applicable law, the articles of organization or the operating agreement, a member may not resign or withdraw as a member from a limited-liability company before the dissolution and winding up of the company.

2. If a member has a right to resign or withdraw, the amount that a resigning or withdrawing member is entitled to receive from the company for his or her interest must be determined pursuant to the provisions of this chapter, chapter 463 of NRS, the articles of organization or the operating agreement. If not otherwise provided therein, a resigning or withdrawing member is entitled to receive, within a reasonable time after resignation or withdrawal, the fair market value of his or her interest on the date of resignation or withdrawal.

(Added to NRS by 1991, 1301; A 1993, 2012; 1995, 2111; 1997, 719)



NRS 86.335 - Resignation or withdrawal of member in violation of operating agreement; loss of right to participate upon resignation or withdrawal.

Except as otherwise provided in this chapter, chapter 463 of NRS, the articles of organization or the operating agreement:

1. If the resignation or withdrawal of a member violates the operating agreement:

(a) The amount payable to the member who has resigned or withdrawn is the fair market value of his or her interest reduced by the amount of all damages sustained by the company or its other members as a result of the violation; and

(b) The company may defer the payment for so long as necessary to prevent unreasonable hardship to the company.

2. Except as otherwise provided in chapter 463 of NRS, the articles of organization or the operating agreement, a member who resigns or withdraws ceases to be a member, has no voting rights and has no right to participate in the management of the company, even if under this section a payment due to the member from the company is deferred.

(Added to NRS by 1997, 714)



NRS 86.341 - Distribution of profits.

A limited-liability company may, from time to time, divide the profits of its business and distribute them to its members, and any transferee as his or her interest may appear, upon the basis stipulated in the operating agreement. If the operating agreement does not otherwise provide, profits and losses must be allocated proportionately to the value, as shown in the records of the company, of the contributions made by each member and not returned.

(Added to NRS by 1991, 1301; A 1997, 720)



NRS 86.343 - Distribution of profits and contributions: Prohibition; applicable determinations; liability of member for violation.

1. Except as otherwise provided in subsection 2, a distribution of the profits and contributions of a limited-liability company must not be made if, after giving it effect:

(a) The company would not be able to pay its debts as they become due in the usual course of business; or

(b) Except as otherwise specifically permitted by the articles of organization, the total assets of the company would be less than the sum of its total liabilities.

2. A distribution of the profits and contributions of a series of the company must not be made if, after giving it effect:

(a) The company would not be able to pay the debts of the series from assets of the series as debts of the series become due in the usual course of business; or

(b) Except as otherwise specifically permitted by the articles of organization, the total assets of the series would be less than the sum of the total liabilities of the series.

3. The manager or, if management of the company is not vested in a manager or managers, the members may base a determination that a distribution is not prohibited pursuant to this section on:

(a) Financial statements prepared on the basis of accounting practices that are reasonable in the circumstances;

(b) A fair valuation, including unrealized appreciation and depreciation; or

(c) Any other method that is reasonable in the circumstances.

4. The effect of a distribution pursuant to this section must be measured:

(a) In the case of a distribution by purchase, redemption or other acquisition by the company of member s interests, as of the earlier of:

(1) The date on which money or other property is transferred or debt incurred by the company; or

(2) The date on which the member ceases to be a member with respect to his or her acquired interest.

(b) In the case of any other distribution of indebtedness, as of the date on which the indebtedness is distributed.

(c) In all other cases, as of:

(1) The date on which the distribution is authorized if the payment occurs within 120 days after the date of authorization; or

(2) The date on which the payment is made if it occurs more than 120 days after the date of authorization.

5. Indebtedness of the company, or a series of the company, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations pursuant to this section if its terms provide that payment of principal and interest are to be made only if and to the extent that payment of a distribution to the members could then be made pursuant to this section. If the indebtedness is issued as a distribution, each payment of principal or interest must be treated as a distribution, the effect of which must be measured as of the date of payment.

6. Except as otherwise provided in subsection 7, a member who receives a distribution in violation of this section is liable to the limited-liability company for the amount of the distribution. This subsection does not affect the validity of an obligation or liability of a member created by an agreement or other applicable law for the amount of a distribution.

7. A member who receives a distribution from a limited-liability company in violation of this section is not liable to the limited-liability company and, in the event of its dissolution or insolvency, to its creditors, or any of them, for the amount of the distribution after the expiration of 3 years after the date of the distribution unless an action to recover the distribution from the member is commenced before the expiration of the 3-year period following the distribution.

(Added to NRS by 1997, 713; A 2001, 1392, 3199; 2005, 2194)



NRS 86.345 - Distributions: Limitations applicable to restricted limited-liability companies.

1. If a limited-liability company has elected in its articles of organization to be a restricted limited-liability company pursuant to NRS 86.161, subject to the provisions of NRS 86.343, and unless otherwise provided in the articles of organization, the company shall not make any distributions to its members with respect to their member s interests until 10 years after:

(a) The date of formation of the restricted limited-liability company as long as the original articles of organization elected to be treated as a restricted limited-liability company and as long as the company has remained a restricted limited-liability company since the date of formation; or

(b) The effective date of the amendment to the articles of organization in which the company elected to be treated as a restricted limited-liability company and as long as the company has remained a restricted limited-liability company since the effective date of the amendment.

2. The provisions of this section apply as the default provisions of a restricted limited-liability company to the extent the provisions of this section are inconsistent with or add to the other provisions of this chapter and to the extent not otherwise modified in the articles of organization of the restricted limited-liability company.

(Added to NRS by 2009, 1691)



NRS 86.346 - Distributions: Form; status of member or transferee.

1. Unless otherwise provided in the operating agreement, a member, regardless of the nature of the member s contributions, or a transferee, regardless of the nature of the contributions of the transferee s predecessor, has no right to demand or receive any distribution from a limited-liability company in any form other than cash.

2. Except as otherwise provided in NRS 86.391 and 86.521, and unless otherwise provided in the operating agreement, at the time a member or transferee becomes entitled to receive a distribution the member or transferee has the status of and is entitled to all remedies available to a creditor of the company with respect to the distribution.

(Added to NRS by 1995, 2106; A 1997, 720)



NRS 86.351 - Nature and transfer of member s interest; rights of transferee; substituted members.

1. The interest of each member of a limited-liability company is personal property. The articles of organization or operating agreement may prohibit or regulate the transfer of a member s interest. Unless otherwise provided in the articles or operating agreement, a transferee of a member s interest has no right to participate in the management of the business and affairs of the company or to become a member unless a majority in interest of the other members approve the transfer. If so approved, the transferee becomes a substituted member. The transferee is only entitled to receive the share of profits or other compensation by way of income, and the return of contributions, to which the transferor would otherwise be entitled.

2. A substituted member has all the rights and powers and is subject to all the restrictions and liabilities of the transferor, except that the substitution of the transferee does not release the transferor from any liability to the company.

(Added to NRS by 1991, 1302; A 1995, 2112; 1997, 720; 2001, 1392, 3199)



NRS 86.361 - Liability of persons assuming to act as company without authority.

All persons who assume to act as a limited-liability company without authority to do so are jointly and severally liable for all debts and liabilities of the company.

(Added to NRS by 1991, 1304)



NRS 86.371 - Liability of member or manager for debts or liabilities of company.

Unless otherwise provided in the articles of organization or an agreement signed by the member or manager to be charged, no member or manager of any limited-liability company formed under the laws of this State is individually liable for the debts or liabilities of the company.

(Added to NRS by 1991, 1300; A 1995, 2112)



NRS 86.381 - Member of company is not proper party in proceeding by or against company; exception.

A member of a limited-liability company is not a proper party to proceedings by or against the company, except where the object is to enforce the member s right against or liability to the company.

(Added to NRS by 1991, 1304)



NRS 86.391 - Liability of member to company.

1. A member is liable to a limited-liability company:

(a) For a difference between the member s contributions to capital as actually made and as stated in the articles of organization or operating agreement as having been made; and

(b) For any unpaid contribution to capital which the member agreed in the articles of organization or operating agreement to make in the future at the time and on the conditions stated in the articles of organization or operating agreement.

2. A member holds as trustee for the company specific property stated in the articles of organization or operating agreement as contributed by the member, but which was not so contributed.

3. The liabilities of a member as set out in this section can be waived or compromised only by the consent of all of the members, but a waiver or compromise does not affect the right of a creditor of the company to enforce the liabilities if the creditor extended credit or the creditor s claim arose before the effective date of an amendment of the articles of organization or operating agreement effecting the waiver or compromise.

(Added to NRS by 1991, 1301; A 1997, 721; 2001, 1393, 3199)



NRS 86.401 - Rights and remedies of creditor of member.

1. On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the member s interest with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the member s interest.

2. This section:

(a) Provides the exclusive remedy by which a judgment creditor of a member or an assignee of a member may satisfy a judgment out of the member s interest of the judgment debtor, whether the limited-liability company has one member or more than one member. No other remedy, including, without limitation, foreclosure on the member s interest or a court order for directions, accounts and inquiries that the debtor or member might have made, is available to the judgment creditor attempting to satisfy the judgment out of the judgment debtor s interest in the limited-liability company, and no other remedy may be ordered by a court.

(b) Does not deprive any member of the benefit of any exemption applicable to his or her interest.

(c) Does not supersede any written agreement between a member and a creditor if the written agreement does not conflict with the limited-liability company s articles of organization or operating agreement.

(Added to NRS by 1991, 1302; A 2001, 1393, 3199; 2003, 20th Special Session, 71; 2011, 2800)



NRS 86.411 - Indemnification of manager, member, employee or agent: Proceeding other than by company.

A limited-liability company may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, except an action by or in the right of the company, by reason of the fact that the person is or was a manager, member, employee or agent of the company, or is or was serving at the request of the company as a manager, member, employee or agent of another limited-liability company, corporation, partnership, joint venture, trust or other enterprise, against expenses, including attorney s fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by the person in connection with the action, suit or proceeding if the person acted in good faith and in a manner which he or she reasonably believed to be in or not opposed to the best interests of the company, and, with respect to any criminal action or proceeding, had no reasonable cause to believe the conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement or conviction, or upon a plea of nolo contendere or its equivalent, does not, of itself, create a presumption that the person did not act in good faith and in a manner which he or she reasonably believed to be in or not opposed to the best interests of the limited-liability company, and that, with respect to any criminal action or proceeding, he or she had reasonable cause to believe that the conduct was unlawful.

(Added to NRS by 1991, 1297; A 1997, 721)



NRS 86.421 - Indemnification of manager, member, employee or agent: Proceeding by company.

A limited-liability company may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the company to procure a judgment in its favor by reason of the fact that the person is or was a manager, member, employee or agent of the company, or is or was serving at the request of the company as a manager, member, employee or agent of another limited-liability company, corporation, partnership, joint venture, trust or other enterprise against expenses, including amounts paid in settlement and attorneys fees actually and reasonably incurred by the person in connection with the defense or settlement of the action or suit if the person acted in good faith and in a manner in which he or she reasonably believed to be in or not opposed to the best interests of the company. Indemnification may not be made for any claim, issue or matter as to which such a person has been adjudged by a court of competent jurisdiction, after exhaustion of all appeals therefrom, to be liable to the company or for amounts paid in settlement to the company, unless and only to the extent that the court in which the action or suit was brought or other court of competent jurisdiction determines upon application that in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for such expenses as the court deems proper.

(Added to NRS by 1991, 1298; A 1997, 722)



NRS 86.431 - Indemnification of manager, member, employee or agent: Scope; authorization.

1. To the extent that a manager, member, employee or agent of a limited-liability company has been successful on the merits or otherwise in defense of any action, suit or proceeding described in NRS 86.411 and 86.421, or in defense of any claim, issue or matter therein, the company shall indemnify him or her against expenses, including attorney s fees, actually and reasonably incurred by him or her in connection with the defense.

2. Any indemnification under NRS 86.411 and 86.421, unless ordered by a court or advanced pursuant to NRS 86.441, may be made by the limited-liability company only as authorized in the specific case upon a determination that indemnification of the manager, member, employee or agent is proper in the circumstances. The determination must be made:

(a) By the members or managers as provided in the articles of organization or the operating agreement;

(b) If there is no provision in the articles of organization or the operating agreement, by a majority in interest of the members who are not parties to the action, suit or proceeding;

(c) If a majority in interest of the members who are not parties to the action, suit or proceeding so order, by independent legal counsel in a written opinion; or

(d) If members who are not parties to the action, suit or proceeding cannot be obtained, by independent legal counsel in a written opinion.

(Added to NRS by 1991, 1298; A 1993, 1017; 1997, 722)



NRS 86.441 - Indemnification of member or manager: Advancement of expenses.

The articles of organization, the operating agreement or a separate agreement made by a limited-liability company may provide that the expenses of members and managers incurred in defending a civil or criminal action, suit or proceeding must be paid by the company as they are incurred and in advance of the final disposition of the action, suit or proceeding, upon receipt of an undertaking by or on behalf of the manager or member to repay the amount if it is ultimately determined by a court of competent jurisdiction that the member or manager is not entitled to be indemnified by the company. The provisions of this section do not affect any rights to advancement of expenses to which personnel of the company other than managers or members may be entitled under any contract or otherwise by law.

(Added to NRS by 1991, 1299; A 1997, 723)



NRS 86.451 - Indemnification of manager, member, employee or agent: Effect of provisions on other rights; continuation after cessation of status.

Indemnification or advancement of expenses authorized in or ordered by a court pursuant to NRS 86.411 to 86.441, inclusive:

1. Does not exclude any other rights to which a person seeking indemnification or advancement of expenses may be entitled under the articles of organization or any operating agreement, vote of members or disinterested managers, if any, or otherwise, for an action in the person s official capacity or an action in another capacity while holding office, except that indemnification, unless ordered by a court pursuant to NRS 86.421 or for the advancement of expenses made pursuant to NRS 86.441, may not be made to or on behalf of any member or manager if a final adjudication establishes that the member s or the manager s acts or omissions involved intentional misconduct, fraud or a knowing violation of the law and was material to the cause of action.

2. Continues for a person who has ceased to be a member, manager, employee or agent and inures to the benefit of the heirs, executors and administrators of such a person.

(Added to NRS by 1991, 1299; A 1997, 723)



NRS 86.461 - Maintenance of insurance or other financial arrangements against liability of member, manager, employee or agent.

1. A limited-liability company may purchase and maintain insurance or make other financial arrangements on behalf of any person who is or was a member, manager, employee or agent of the company, or is or was serving at the request of the company as a manager, member, employee or agent of another corporation, limited-liability company, partnership, joint venture, trust or other enterprise for any liability asserted against the person and liability and expenses incurred by the person in his or her capacity as a manager, member, employee or agent, or arising out of his or her status as such, whether or not the company has the authority to indemnify such a person against such liability and expenses.

2. The other financial arrangements made by the company pursuant to subsection 1 may include:

(a) The creation of a trust fund.

(b) The establishment of a program of self-insurance.

(c) The securing of its obligation of indemnification by granting a security interest or other lien on any assets of the company.

(d) The establishment of a letter of credit, guaranty or surety.

No financial arrangement made pursuant to this subsection may provide protection for a person adjudged by a court of competent jurisdiction, after exhaustion of all appeals therefrom, to be liable for intentional misconduct, fraud or a knowing violation of law, except with respect to the advancement of expenses or indemnification ordered by a court.

3. Any insurance or other financial arrangement made on behalf of a person pursuant to this section may be provided by the company or any other person approved by the managers, if any, or by the members, if no managers exist, even if all or part of the other person s member s interest in the company is owned by the company.

(Added to NRS by 1991, 1299)



NRS 86.471 - Effect of providing insurance or other financial arrangements against liability of member, manager, employee or agent.

In the absence of fraud:

1. The decision of a limited-liability company as to the propriety of the terms and conditions of any insurance or other financial arrangement made pursuant to NRS 86.461 and the choice of the person to provide the insurance or other financial arrangement is conclusive; and

2. The insurance or other financial arrangement:

(a) Is not void or voidable; and

(b) Does not subject any manager or member approving it to personal liability for the approval,

even if a manager or member approving the insurance or other financial arrangement is a beneficiary of the insurance or other financial arrangement.

(Added to NRS by 1991, 1300)



NRS 86.481 - Exclusion of company which provides self-insurance from title 57 of NRS.

A limited-liability company or its subsidiary which provides self-insurance for itself or for an affiliated limited-liability company pursuant to NRS 86.461 is not subject to the provisions of title 57 of NRS.

(Added to NRS by 1991, 1300)



NRS 86.483 - Authority of member to bring action.

A member, including a noneconomic member unless otherwise prohibited by the terms of the articles of organization or operating agreement, may bring an action in the right of a limited-liability company to recover a judgment in its favor if managers or members with authority to do so have refused to bring the action or if an effort to cause those managers or members to bring the action is not likely to succeed.

(Added to NRS by 2001, 1385; A 2001, 3199; 2003, 3141; 2007, 2425)



NRS 86.485 - Qualifications of plaintiff.

In a derivative action, the plaintiff must be a member at the time of the transaction of which the plaintiff complains.

(Added to NRS by 2001, 1386; A 2001, 3199; 2003, 3141)



NRS 86.487 - Pleading.

In a derivative action, the complaint must set forth with particularity:

1. The effort of the plaintiff to secure initiation of the action by a manager or member; or

2. The reasons for the plaintiff not making the effort to secure initiation of the action by a manager or member.

(Added to NRS by 2001, 1386; A 2001, 3199)



NRS 86.489 - Expenses.

If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney s fees, and shall direct the plaintiff to remit to the limited-liability company the remainder of those proceeds received by the plaintiff.

(Added to NRS by 2001, 1386; A 2001, 3199)



NRS 86.490 - Dissolution before commencement of business; limitations.

1. Before the commencement of business by any limited-liability company where management is vested in one or more managers and where no member s interest in the limited-liability company has been issued, at least two-thirds of the organizers or the managers of the limited-liability company may dissolve the limited-liability company by filing with the Secretary of State a certificate of dissolution to dissolve the limited-liability company.

2. A certificate of dissolution filed with the Secretary of State pursuant to subsection 1 must state that:

(a) The management of the limited-liability company is vested in one or more managers;

(b) The limited-liability company has not commenced business; and

(c) No member s interest in the limited-liability company has been issued.

(Added to NRS by 2007, 2424)



NRS 86.491 - Events requiring dissolution and winding up of affairs; powers and duties of person winding up affairs; effect of certain events affecting member.

1. A limited-liability company must be dissolved and its affairs wound up:

(a) At the time, if any, so specified in the articles of organization;

(b) Upon the occurrence of an event so specified in the articles of organization or operating agreement;

(c) Unless otherwise provided in the articles of organization or operating agreement, upon the affirmative vote or written agreement of all the members;

(d) Upon entry of a decree of judicial dissolution of the company pursuant to NRS 86.495; or

(e) Except as otherwise provided in subsection 5, within 180 days, or such other period provided in the articles of organization or operating agreement, after the company ceases to have any members, but the company is not required to be so dissolved and its affairs wound up if, within such period:

(1) The personal representative of the last remaining member agrees in writing to continue the company and the personal representative or its nominee or designee is admitted as a member; or

(2) Any person is admitted as a member pursuant to a provision of the operating agreement providing for the admission of a person as a member after there is no longer a member of the company.

2. The affairs of a series of a limited-liability company must be wound up:

(a) At the time, if any, so specified in the articles of organization;

(b) Upon the occurrence of an event so specified in the articles of organization or the operating agreement;

(c) Unless otherwise provided in the articles of organization or operating agreement, upon the affirmative vote or written agreement of all the members associated with the series;

(d) Upon entry of a decree of judicial termination of the series pursuant to NRS 86.495; or

(e) Except as otherwise provided in subsection 5, within 180 days, or such other period provided in the articles of organization or operating agreement, after the series ceases to have any associated members, but the affairs of the series are not required to be so wound up if, within such period:

(1) The personal representative of the last remaining member associated with the series agrees in writing to continue the series and the personal representative or its nominee or designee is admitted as a member associated with the series; or

(2) Any person is admitted as a member associated with the series pursuant to a provision of the operating agreement providing for the admission of a person as a member associated with the series after there is no longer a member associated with the series.

3. Unless otherwise provided in the articles of organization or operating agreement, upon:

(a) The occurrence of an event requiring the affairs of a limited-liability company to be wound up, a manager of the company who has not wrongfully terminated the company or, if none, the members, or a person approved by all the members, may wind up the affairs of the company, and the person or persons winding up the affairs of the company:

(1) May take all actions necessary or proper to wind up the affairs of the company; and

(2) Shall distribute the assets of the company as provided in NRS 86.521 to the creditors of the company and the members of the company.

(b) The occurrence of an event requiring the affairs of a series to be wound up, a manager of the series who has not wrongfully terminated the series or, if none, the members associated with a series, or a person approved by all those members, may wind up the affairs of the series, and the person or persons winding up the affairs of the series:

(1) May take all actions necessary or proper to wind up the affairs of the series; and

(2) Shall distribute the assets of the series as provided in NRS 86.521 to the creditors of the series and the members associated with the series.

4. Except as otherwise provided in this section, the articles of organization or the operating agreement, the death, retirement, resignation, expulsion, bankruptcy, dissolution or dissociation of a member or any other event affecting a member, including, without limitation, a sole member, does not:

(a) Terminate the status of the person as a member; or

(b) Cause the limited-liability company, or the series of the company with which the member is associated, to be dissolved or its affairs to be wound up.

5. Except as otherwise provided in the articles of organization or operating agreement, upon the death of a natural person who is the sole member of a limited-liability company or the sole member associated with a series, the status of the member, including the member s interest, may pass to the heirs, successors and assigns of the member by will or applicable law. The heir, successor or assign of the member s interest becomes a substituted member pursuant to NRS 86.351, subject to administration as provided by applicable law, without the permission or consent of the heirs, successors or assigns or those administering the estate of the deceased member.

(Added to NRS by 1991, 1302; A 1995, 2112; 1997, 723; 2001, 1394, 3199; 2005, 2195; 2013, 1279)



NRS 86.495 - Dissolution by decree of court; termination of series by decree of court.

1. Upon application by or for a member, the district court may decree dissolution of a limited-liability company whenever it is not reasonably practicable to carry on the business of the company in conformity with the articles of organization or operating agreement.

2. Upon application by or for a member of a series, the district court may decree the termination of the series only, and not the dissolution of the company, whenever it is not reasonably practicable to carry on the business of the series in conformity with the articles of organization or operating agreement.

3. If a limited-liability company is required to be dissolved pursuant to NRS 86.491 and articles of dissolution have not been filed within 180 days after the date on which the company is required to be dissolved, upon application by or for the Secretary of State or any person who is adversely affected by the failure of the company to dissolve, the district court may decree dissolution of the company.

(Added to NRS by 2001, 1385; A 2001, 3199; 2005, 2196; 2013, 1280)



NRS 86.505 - Continuation of company after dissolution for winding up of affairs; limitation on actions by or against dissolved company or its managers or members.

1. The dissolution of a limited-liability company does not impair any remedy or cause of action available to or against it or its managers or members commenced, within 2 years after the effective date of the articles of dissolution, with respect to any remedy or cause of action as to which the plaintiff learns, or in the exercise of reasonable diligence should have learned of, the underlying facts on or before the date of dissolution, or within 3 years after the date of dissolution with respect to any other remedy or cause of action. Any such remedy or cause of action not commenced within the applicable period is barred. A dissolved company continues as a company for the purpose of prosecuting and defending suits, actions, proceedings and claims of any kind or nature by or against it and of enabling it gradually to settle and close its business, to collect and discharge its obligations, to dispose of and convey its property, and to distribute its assets, but not for the purpose of continuing the business for which it was established.

2. Nothing in this section shall be so construed as to lengthen any shorter statute of limitations otherwise applicable provided that no provision of this chapter or other specific statute has the effect of applying any statute of limitations that is longer than provided in this section with respect to any such remedy or cause of action. Nothing in this section shall be construed to create any remedy or cause of action available to or against the company or its managers or members.

(Added to NRS by 1995, 2106; A 1997, 724; 2013, 1281)



NRS 86.521 - Distribution of assets after dissolution.

1. In settling accounts after dissolution, the liabilities of a limited-liability company are entitled to payment in the following order:

(a) Those to creditors, including members who are creditors, in the order of priority as provided and to the extent otherwise permitted by law, except those to members of the limited-liability company on account of their contributions;

(b) Those to members of the limited-liability company in respect of their share of the profits and other compensation by way of income on their contributions; and

(c) Those to members of the limited-liability company in respect of their contributions to capital.

2. Subject to any statement in the operating agreement, members share in the company s assets in respect to their claims for capital and in respect to their claims for profits or for compensation by way of income on their contributions, respectively, in proportion to the respective amounts of the claims.

(Added to NRS by 1991, 1303; A 1995, 2113)



NRS 86.531 - Articles of dissolution: Required provisions.

1. Except in the case of a dissolution pursuant to NRS 86.490, as soon as practicable after the dissolution of a limited-liability company, articles of dissolution must be prepared and signed setting forth:

(a) The name of the limited-liability company;

(b) That the company has been or will be dissolved; and

(c) The effective date and time of the dissolution, which may not be later than the effective date and time of the articles of dissolution.

2. The articles of dissolution must be signed by:

(a) A manager of the company, if management of the company is vested in a manager;

(b) A member of the company, if management of the company is not vested in a manager; or

(c) The personal representative of the last remaining member, if there is no remaining manager or member, unless otherwise provided in the articles of organization or operating agreement.

(Added to NRS by 1991, 1303; A 1995, 2113; 1999, 1616; 2013, 1281)



NRS 86.541 - Filing and effectiveness of articles of dissolution; powers of trustees of dissolved company.

1. The signed articles of dissolution must be filed with the Secretary of State. Articles of dissolution are effective at the time of the filing of the articles with the Secretary of State or upon a later date and time as specified in the articles, which date must not be more than 90 days after the date on which the articles are filed. If the articles filed pursuant to this section specify a later effective date but do not specify an effective time, the articles are effective at 12:01 a.m. in the Pacific time zone on the specified later date.

2. The manager or managers in office at the time of dissolution, or the members, if there are no managers, or the personal representatives, are thereafter trustees of the dissolved company, with full power to prosecute and defend suits, actions, proceedings and claims of any kind or character by or against the company, to enable the company gradually to settle and close its business, to collect its assets, to collect and discharge its obligations, to dispose of and convey its property, to distribute its money and other property among the members, after paying or adequately providing for the payment of its liabilities and obligations, and to do every other act to wind up and liquidate its business and affairs, but not for the purpose of continuing the business for which the company was established.

(Added to NRS by 1991, 1303; A 1995, 2113; 1999, 1616; 2001, 1394, 3199; 2005, 2197; 2011, 2801; 2013, 1282)



NRS 86.543 - Law governing organization, internal affairs and liability of managers and members.

Subject to the Constitution of this State:

1. The laws of the state, pursuant to which a foreign limited-liability company is organized, govern its organization, internal affairs and the liability of its managers and members; and

2. A foreign limited-liability company may not be denied registration by reason of any difference between the laws of the state of organization and the laws of this State.

(Added to NRS by 2001, 1386; A 2001, 3199)



NRS 86.544 - Filing requirements; prohibition against registration for certain illegal purposes; required provisions of application for registration.

1. Before transacting business in this State, a foreign limited-liability company must register with the Secretary of State. A person shall not register a foreign limited-liability company with the Secretary of State for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

2. In order to register, a foreign limited-liability company must submit to the Secretary of State an application for registration as a foreign limited-liability company, signed by a manager of the company or, if management is not vested in a manager, a member of the company, or by some other person specifically authorized by the foreign limited-liability company to sign the application. The application for registration must set forth:

(a) The name of the foreign limited-liability company and, if different, the name under which it proposes to register and transact business in this State;

(b) The jurisdiction and date of its formation;

(c) A declaration of the existence of the foreign limited-liability company and that the foreign limited-liability company is in good standing in the jurisdiction in which it was formed;

(d) The information required pursuant to NRS 77.310;

(e) A statement that the Secretary of State is appointed the agent of the foreign limited-liability company for service of process if the authority of the registered agent has been revoked, or if the registered agent has resigned or cannot be found or served with the exercise of reasonable diligence;

(f) The address of the office required to be maintained in the state of its organization by the laws of that state or, if not so required, of the principal office of the foreign limited-liability company;

(g) The name and business address of each manager or, if management is not vested in a manager, each member;

(h) The address of the office at which is kept a list of the names and addresses of the members and their capital contributions, together with an undertaking by the foreign limited-liability company to keep those records until the registration in this State of the foreign limited-liability company is cancelled or withdrawn; and

(i) If the foreign limited-liability company has one or more series of members and if the debts or liabilities of a series are enforceable against the assets of that series only and not against the assets of the company generally or another series, a statement to that effect.

(Added to NRS by 2001, 1386; A 2001, 3199; 2003, 3141; 2005, 2197; 2007, 2675; 2013, 859)



NRS 86.545 - Issuance of certificate of registration by Secretary of State.

If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, the Secretary of State shall issue a certificate of registration to transact business in this State and mail it to the person who filed the application or the person s representative.

(Added to NRS by 2001, 1387; A 2001, 3199)



NRS 86.546 - Name for registration.

A foreign limited-liability company may register with the Secretary of State under any name, whether or not it is the name under which it is registered in its state of organization, which contains the words required by NRS 86.171 and which could be registered by a domestic limited-liability company.

(Added to NRS by 2001, 1387; A 2001, 3199)



NRS 86.5461 - Annual list: Filing requirements; fees; powers and duties of Secretary of State; regulations.

1. Each foreign limited-liability company doing business in this State shall, on or before the last day of the first month after the filing of its application for registration as a foreign limited-liability company with the Secretary of State or, if the foreign limited-liability company has selected an alternative due date pursuant to subsection 10, on or before that alternative due date, and annually thereafter on or before the last day of the month in which the anniversary date of its qualification to do business in this State occurs in each year or, if applicable, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State a list on a form furnished by the Secretary of State that contains:

(a) The name of the foreign limited-liability company;

(b) The file number of the foreign limited-liability company, if known;

(c) The names and titles of all its managers or, if there is no manager, all its managing members;

(d) The address, either residence or business, of each manager or managing member listed pursuant to paragraph (c); and

(e) The signature of a manager or managing member of the foreign limited-liability company, or some other person specifically authorized by the foreign limited-liability company to sign the list, certifying that the list is true, complete and accurate.

2. Each list filed pursuant to this section must be accompanied by a declaration under penalty of perjury that:

(a) The foreign limited-liability company has complied with the provisions of chapter 76 of NRS;

(b) The foreign limited-liability company acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing with the Office of the Secretary of State; and

(c) None of the managers or managing members identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a manager or managing member in furtherance of any unlawful conduct.

3. Upon filing:

(a) The initial list required by this section, the foreign limited-liability company shall pay to the Secretary of State a fee of $125.

(b) Each annual list required by this section, the foreign limited-liability company shall pay to the Secretary of State a fee of $125.

4. If a manager or managing member of a foreign limited-liability company resigns and the resignation is not reflected on the annual or amended list of managers and managing members, the foreign limited-liability company or the resigning manager or managing member shall pay to the Secretary of State a fee of $75 to file the resignation.

5. The Secretary of State shall, 90 days before the last day for filing each annual list required by this section, provide to each foreign limited-liability company which is required to comply with the provisions of NRS 86.5461 to 86.5468, inclusive, and which has not become delinquent, a notice of the fee due pursuant to subsection 3 and a reminder to file the list required pursuant to subsection 1. Failure of any foreign limited-liability company to receive a notice does not excuse it from the penalty imposed by the provisions of NRS 86.5461 to 86.5468, inclusive.

6. If the list to be filed pursuant to the provisions of subsection 1 is defective or the fee required by subsection 3 is not paid, the Secretary of State may return the list for correction or payment.

7. An annual list for a foreign limited-liability company not in default which is received by the Secretary of State more than 90 days before its due date shall be deemed an amended list for the previous year and does not satisfy the requirements of this section for the year to which the due date is applicable.

8. A person who files with the Secretary of State a list required by this section which identifies a manager or managing member with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a manager or managing members in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

9. For the purposes of this section, a member is not deemed to exercise actual control of the daily operations of a foreign limited-liability company based solely on the fact that the member has voting control of the foreign limited-liability company.

10. The Secretary of State may allow a foreign limited-liability company to select an alternative due date for filing the initial list required by this section.

11. The Secretary of State may adopt regulations to administer the provisions of subsection 10.

(Added to NRS by 2003, 20th Special Session, 60; A 2005, 2260; 2007, 2675; 2009, 2037, 2838; 2013, 860)



NRS 86.54615 - List or statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. A foreign limited-liability company shall maintain at its registered office or principal place of business in this State:

(a) A current list of each member and manager; or

(b) A statement indicating where such a list is maintained.

2. Upon the request of the Secretary of State, the foreign limited-liability company shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the information contained in the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a foreign limited-liability company to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to subsection 1; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a foreign limited-liability company fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the registration of the foreign limited-liability company.

5. The Secretary of State shall not reinstate or revive a registration that was revoked or suspended pursuant to subsection 4 unless:

(a) The foreign limited-liability company complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the registration.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1323; A 2009, 2839)



NRS 86.5462 - Additional filing requirements for certain companies: Criteria; statement; fees.

1. At the time of submitting any list required pursuant to NRS 86.5461, a foreign limited-liability company that meets the criteria set forth in subsection 2 must submit:

(a) The statement required pursuant to subsection 3, accompanied by a declaration under penalty of perjury attesting that the statement does not contain any material misrepresentation of fact; and

(b) A fee of $100,000, to be distributed in the manner provided pursuant to subsection 4.

2. A foreign limited-liability company must submit a statement pursuant to this section if the foreign limited-liability company, including its parent and all subsidiaries:

(a) Holds 25 percent or more of the share of the market within this State for any product sold or distributed by the foreign limited-liability company within this State; and

(b) Has had, during the previous 5-year period, a total of five or more investigations commenced against the foreign limited-liability company, its parent or its subsidiaries in any jurisdiction within the United States, including all state and federal investigations:

(1) Which concern any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060, or which concern similar activities prohibited by a substantially similar law of another jurisdiction; and

(2) Which resulted in the foreign limited-liability company being fined or otherwise penalized or which resulted in the foreign limited-liability company being required to divest any holdings or being unable to acquire any holdings as a condition for the settlement, dismissal or resolution of those investigations.

3. A foreign limited-liability company that meets the criteria set forth in subsection 2 shall submit a statement which includes the following information with respect to each investigation:

(a) The jurisdiction in which the investigation was commenced.

(b) A summary of the nature of the investigation and the facts and circumstances surrounding the investigation.

(c) If the investigation resulted in criminal or civil litigation, a copy of all pleadings filed in the investigation by any party to the litigation.

(d) A summary of the outcome of the investigation, including specific information concerning whether any fine or penalty was imposed against the foreign limited-liability company and whether the foreign limited-liability company was required to divest any holdings or was unable to acquire any holdings as a condition for the settlement, dismissal or resolution of the investigation.

4. The fee collected pursuant to subsection 1 must be deposited in the Attorney General s Administration Budget Account and used solely for the purpose of investigating any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060.

(Added to NRS by 2003, 20th Special Session, 61)



NRS 86.5463 - Certificate of authorization to transact business.

If a foreign limited-liability company has filed the initial or annual list in compliance with NRS 86.5461 and has paid the appropriate fee for the filing, the cancelled check or other proof of payment received by the foreign limited-liability company constitutes a certificate authorizing it to transact its business within this State until the last day of the month in which the anniversary of its qualification to transact business occurs in the next succeeding calendar year.

(Added to NRS by 2003, 20th Special Session, 61)



NRS 86.5464 - Addresses of managers or managing members required; failure to file.

1. Each list required to be filed under the provisions of NRS 86.5461 to 86.5468, inclusive, must, after the name of each manager or, if there is no manager, each of its managing members listed thereon, set forth the address, either residence or business, of each manager or managing member.

2. If the addresses are not stated for each person on any list offered for filing, the Secretary of State may refuse to file the list, and the foreign limited-liability company for which the list has been offered for filing is subject to all the provisions of NRS 86.5461 to 86.5468, inclusive, relating to failure to file the list within or at the times therein specified, unless a list is subsequently submitted for filing which conforms to the provisions of this section.

(Added to NRS by 2003, 20th Special Session, 62)



NRS 86.5465 - Defaulting companies: Identification; forfeiture of right to transact business; penalty.

1. Each foreign limited-liability company which is required to make a filing and pay the fee prescribed in NRS 86.5461 to 86.5468, inclusive, and which refuses or neglects to do so within the time provided is in default.

2. For default there must be added to the amount of the fee a penalty of $75, and unless the filing is made and the fee and penalty are paid on or before the last day of the month in which the anniversary date of the foreign limited-liability company occurs, the defaulting foreign limited-liability company by reason of its default forfeits its right to transact any business within this State. The fee and penalty must be collected as provided in this chapter.

(Added to NRS by 2003, 20th Special Session, 62)



NRS 86.5466 - Defaulting companies: Duties of Secretary of State.

1. The Secretary of State shall notify, by providing written notice to its registered agent, each foreign limited-liability company deemed in default pursuant to NRS 86.5465. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

2. Immediately after the last day of the month in which the anniversary date of its organization occurs, the Secretary of State shall compile a complete list containing the names of all foreign limited-liability companies whose right to transact business has been forfeited.

3. The Secretary of State shall notify, by providing written notice to its registered agent, each foreign limited-liability company specified in subsection 2 of the forfeiture of its right to transact business. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

(Added to NRS by 2003, 20th Special Session, 62; A 2007, 2676)



NRS 86.5467 - Defaulting companies: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4 and NRS 86.54615, the Secretary of State shall reinstate a foreign limited-liability company which has forfeited or which forfeits its right to transact business under the provisions of this chapter and shall restore to the foreign limited-liability company its right to transact business in this State, and to exercise its privileges and immunities, if it:

(a) Files with the Secretary of State:

(1) The list required by NRS 86.5461;

(2) The statement required by NRS 86.5462, if applicable;

(3) The information required pursuant to NRS 77.310; and

(4) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly selected manager or managers of the foreign limited-liability company or, if there are no managers, its managing members; and

(b) Pays to the Secretary of State:

(1) The filing fee and penalty set forth in NRS 86.5461 and 86.5465 for each year or portion thereof that its right to transact business was forfeited;

(2) The fee set forth in NRS 86.5462, if applicable; and

(3) A fee of $300 for reinstatement.

2. When the Secretary of State reinstates the foreign limited-liability company, the Secretary of State shall issue to the foreign limited-liability company a certificate of reinstatement if the foreign limited-liability company:

(a) Requests a certificate of reinstatement; and

(b) Pays the required fees pursuant to NRS 86.561.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid and the revocation of the right to transact business occurred only by reason of failure to pay the fees and penalties.

4. If the right of a foreign limited-liability company to transact business in this State has been forfeited pursuant to the provisions of this chapter and has remained forfeited for a period of 5 consecutive years, the right must not be reinstated.

5. Except as otherwise provided in NRS 86.5468, a reinstatement pursuant to this section relates back to the date on which the foreign limited-liability company forfeited its right to transact business under the provisions of this chapter and reinstates the foreign limited-liability company s right to transact business as if such right had at all times remained in full force and effect.

(Added to NRS by 2003, 20th Special Session, 62; A 2007, 1325, 2426, 2677; 2013, 861)



NRS 86.5468 - Defaulting companies: Reinstatement under old or new name; regulations.

1. Except as otherwise provided in subsection 2, if a foreign limited-liability company applies to reinstate its registration but its name has been legally reserved or acquired by another artificial person formed, organized, registered or qualified pursuant to the provisions of this title whose name is on file with the Office of the Secretary of State or reserved in the Office of the Secretary of State pursuant to the provisions of this title, the foreign limited-liability company must in its application for reinstatement submit in writing to the Secretary of State some other name under which it desires its existence to be reinstated. If that name is distinguishable from all other names reserved or otherwise on file, the Secretary of State shall reinstate the foreign limited-liability company under that new name.

2. If the applying foreign limited-liability company submits the written, acknowledged consent of the artificial person having a name, or the person who has reserved a name, which is not distinguishable from the old name of the applying foreign limited-liability company or a new name it has submitted, it may be reinstated under that name.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 2003, 20th Special Session, 63)



NRS 86.547 - Cancellation of registration.

1. A foreign limited-liability company may cancel its registration by filing with the Secretary of State a certificate of cancellation signed by a manager of the company or, if management is not vested in a manager, a member of the company. The certificate, which must be accompanied by the required fees, must set forth:

(a) The name of the foreign limited-liability company;

(b) The effective date and time of the cancellation if other than the time of the filing of the certificate of cancellation with the Secretary of State, which date must not be more than 90 days after the date on which the certificate is filed; and

(c) Any other information deemed necessary by the manager of the company or, if management is not vested in a manager, a member of the company.

2. If a certificate filed pursuant to this section specifies a later effective date but does not specify an effective time, the cancellation of the registration is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

3. A cancellation pursuant to this section does not terminate the authority of the Secretary of State to accept service of process on the foreign limited-liability company with respect to causes of action arising from the transaction of business in this State by the foreign limited-liability company.

(Added to NRS by 2001, 1387; A 2001, 3199; 2003, 20th Special Session, 71; 2005, 2197; 2011, 2801)



NRS 86.548 - Penalty for transacting business without registration; enforcement; regulations.

1. Every foreign limited-liability company transacting business in this State which willfully fails or neglects to register with the Secretary of State in accordance with the provisions of NRS 86.544 is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. Every foreign limited-liability company transacting business in this State which fails or neglects to register with the Secretary of State in accordance with the provisions of NRS 86.544 may not commence or maintain any action, suit or proceeding in any court of this State until it has registered with the Secretary of State.

3. The failure of a foreign limited-liability company to register with the Secretary of State does not impair the validity of any contract or act of the foreign limited-liability company, or prevent the foreign limited-liability company from defending any action, suit or proceeding in any court of this State.

4. When the Secretary of State is advised that a foreign limited-liability company is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county where the foreign limited-liability company has its principal place of business or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county where the foreign limited-liability company has its principal place of business or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

5. In the course of an investigation of a violation of this section, the Secretary of State may require a foreign limited-liability company to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

6. A foreign limited-liability company, by transacting business in this State without registering with the Secretary of State, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this State by the foreign limited-liability company.

7. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2001, 1387; A 2001, 3199; 2009, 1698; 2013, 862)



NRS 86.5483 - Activities not constituting transaction of business.

1. For the purposes of NRS 86.543 to 86.549, inclusive, the following activities do not constitute transacting business in this State:

(a) Maintaining, defending or settling any proceeding;

(b) Holding meetings of the managers or members or carrying on other activities concerning internal company affairs;

(c) Maintaining accounts in banks or credit unions;

(d) Maintaining offices or agencies for the transfer, exchange and registration of the company s own securities or maintaining trustees or depositaries with respect to those securities;

(e) Making sales through independent contractors;

(f) Soliciting or receiving orders outside this State through or in response to letters, circulars, catalogs or other forms of advertising, accepting those orders outside this State and filling them by shipping goods into this State;

(g) Creating or acquiring indebtedness, mortgages and security interests in real or personal property;

(h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(i) Owning, without more, real or personal property;

(j) Isolated transactions completed within 30 days and not a part of a series of similar transactions;

(k) The production of motion pictures as defined in NRS 231.020;

(l) Transacting business as an out-of-state depository institution pursuant to the provisions of title 55 of NRS; and

(m) Transacting business in interstate commerce.

2. The list of activities in subsection 1 is not exhaustive.

3. A person who is not transacting business in this State within the meaning of this section need not qualify or comply with any provision of this chapter, title 55 or 56 of NRS or chapter 645A, 645B or 645E of NRS unless the person:

(a) Maintains an office in this State for the transaction of business; or

(b) Solicits or accepts deposits in the State, except pursuant to the provisions of chapter 666 or 666A of NRS.

4. The fact that a person is not transacting business in this State within the meaning of this section:

(a) Does not affect the determination of whether any court, administrative agency or regulatory body in this State may exercise personal jurisdiction over the person in any civil action, criminal action, administrative proceeding or regulatory proceeding; and

(b) Except as otherwise provided in subsection 3, does not affect the applicability of any other provision of law with respect to the person and may not be offered as a defense or introduced in evidence in any civil action, criminal action, administrative proceeding or regulatory proceeding to prove that the person is not transacting business in this State, including, without limitation, any civil action, criminal action, administrative proceeding or regulatory proceeding involving an alleged violation of chapter 597, 598 or 598A of NRS.

5. As used in this section, deposits means demand deposits, savings deposits and time deposits, as those terms are defined in chapter 657 of NRS.

(Added to NRS by 2003, 3134)



NRS 86.5487 - Determination of whether solicitation is made or accepted.

1. For the purposes of NRS 86.5483, a solicitation of a deposit is made in this State, whether or not either party is present in this State, if the solicitation:

(a) Originates in this State; or

(b) Is directed by the solicitor to a destination in this State and received where it is directed, or at a post office in this State if the solicitation is mailed.

2. A solicitation of a deposit is accepted in this State if acceptance:

(a) Is communicated to the solicitor in this State; and

(b) Has not previously been communicated to the solicitor, orally or in writing, outside this State.

Acceptance is communicated to the solicitor in this State, whether or not either party is present in this State, if the depositor directs it to the solicitor reasonably believing the solicitor to be in this State and it is received where it is directed, or at any post office in this State if the acceptance is mailed.

3. A solicitation made in a newspaper or other publication of general, regular and paid circulation is not made in this State if the publication:

(a) Is not published in this State; or

(b) Is published in this State but has had more than two-thirds of its circulation outside this State during the 12 months preceding the solicitation.

If a publication is published in editions, each edition is a separate publication except for material common to all editions.

4. A solicitation made in a radio or television program or other electronic communication received in this State which originates outside this State is not made in this State. A radio or television program or other electronic communication shall be deemed to have originated in this State if the broadcast studio or origin of the source of transmission is located within the State, unless:

(a) The program or communication is syndicated and distributed from outside this State for redistribution to the general public in this State;

(b) The program is supplied by a radio, television or other electronic network whose electronic signal originates outside this State for redistribution to the general public in this State;

(c) The program or communication is an electronic signal that originates outside this State and is captured for redistribution to the general public in this State by a community antenna or cable, radio, cable television or other electronic system; or

(d) The program or communication consists of an electronic signal which originates within this State, but which is not intended for redistribution to the general public in this State.

(Added to NRS by 2003, 3135)



NRS 86.549 - Action by Attorney General to restrain transaction of business.

The Attorney General may bring an action to restrain a foreign limited-liability company from transacting business in this State in violation of NRS 86.543 to 86.549, inclusive.

(Added to NRS by 2001, 1387; A 2001, 3199; 2003, 3141)



NRS 86.555 - Issuance of occupational or professional license to limited-liability company by board or commission; regulations.

1. Except as otherwise provided by statute, an agency, board or commission that regulates an occupation or profession pursuant to title 54, 55 or 56 of NRS may grant a license to a limited-liability company or a foreign limited-liability company if the agency, board or commission is authorized to grant a license to a corporation formed pursuant to chapter 78 of NRS.

2. An agency, board or commission that makes a license available to a limited-liability company or foreign limited-liability company pursuant to subsection 1 shall adopt regulations:

(a) Listing the persons in the limited-liability company or foreign limited-liability company who must qualify for the license or indicating that the agency, board or commission will use other means to determine whether the limited-liability company or foreign limited-liability company qualifies for a license;

(b) Listing the persons who may engage in the activity for which the license is required on behalf of the limited-liability company or foreign limited-liability company;

(c) Indicating whether the limited-liability company or foreign limited-liability company may engage in a business other than the business for which the license is required;

(d) Listing the changes, if any, in the management or control of the limited-liability company or foreign limited-liability company that require notice, review, approval or other action by the agency, board or commission; and

(e) Setting forth the conditions under which a limited-liability company or foreign limited-liability company may obtain a license.

3. An agency, board or commission that adopts regulations pursuant to subsection 2 shall not impose a restriction or requirement on a limited-liability company or foreign limited-liability company which is significantly different from or more burdensome than the restrictions or requirements imposed on a partnership or corporation.

(Added to NRS by 1997, 714)



NRS 86.557 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all of the information required by statute for filing the record.

3. If the provisions of the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to the information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2003, 20th Special Session, 59)



NRS 86.561 - Fees.

1. The Secretary of State shall charge and collect for:

(a) Filing the original articles of organization, or for registration of a foreign company, $75;

(b) Amending or restating the articles of organization, amending the registration of a foreign company or filing a certificate of correction, $175;

(c) Filing the articles of dissolution of a domestic or foreign company, $100;

(d) Certifying a copy of articles of organization or an amendment to the articles, $30;

(e) Certifying an authorized printed copy of this chapter, $30;

(f) Reserving a name for a limited-liability company, $25;

(g) Filing a certificate of cancellation, $100;

(h) Signing, filing or certifying any other record, $50; and

(i) Copies provided by the Office of the Secretary of State, $2 per page.

2. The Secretary of State shall charge and collect, at the time of any service of process on the Secretary of State as agent for service of process of a limited-liability company, $100 which may be recovered as taxable costs by the party to the action causing the service to be made if the party prevails in the action.

3. Except as otherwise provided in this section, the fees set forth in NRS 78.785 apply to this chapter.

(Added to NRS by 1991, 1305; A 1993, 1017; 1995, 1131; 2001, 1395, 3182, 3199; 2003, 3141; 2003, 20th Special Session, 72; 2005, 2261; 2007, 2677; 2010, 26th Special Session, 73)



NRS 86.563 - Procedure to submit replacement page to Secretary of State before actual filing of record.

Before the issuance of members interests an organizer, and after the issuance of members interests, a manager, of a limited-liability company may authorize the Secretary of State in writing to replace any page of a record submitted for filing on an expedited basis, before the actual filing, and to accept the page as if it were part of the original record. The signed authorization of the organizer or manager to the Secretary of State permits, but does not require, the Secretary of State to alter the original record as requested.

(Added to NRS by 1997, 2812; A 1999, 1611; 2001, 109; 2003, 3142)



NRS 86.566 - Filing of records written in language other than English.

No record which is written in a language other than English may be filed or submitted for filing in the Office of the Secretary of State pursuant to the provisions of this chapter unless it is accompanied by a verified translation of that record into the English language.

(Added to NRS by 1995, 1126; A 2003, 3142)



NRS 86.568 - Correction of inaccurate or defective record filed with Secretary of State; cancellation of filings.

1. A limited-liability company may correct a record filed in the Office of the Secretary of State with respect to the limited-liability company if the record contains an inaccurate description of a company action or was defectively signed, attested, sealed, verified or acknowledged.

2. To correct a record, the limited-liability company must:

(a) Prepare a certificate of correction that:

(1) States the name of the limited-liability company;

(2) Describes the record, including, without limitation, its filing date;

(3) Specifies the inaccuracy or defect;

(4) Sets forth the inaccurate or defective portion of the record in an accurate or corrected form; and

(5) Is signed by a manager of the company or, if management is not vested in a manager, by a member of the company, or by some other person specifically authorized by the company to sign the certificate.

(b) Deliver the certificate to the Secretary of State for filing.

(c) Pay a filing fee of $175 to the Secretary of State.

3. A certificate of correction is effective on the effective date of the record it corrects except as to persons relying on the uncorrected record and adversely affected by the correction. As to those persons, the certificate is effective when filed.

4. If a limited-liability company has made a filing with the Secretary of State and the Secretary of State has not processed the filing and placed the filing into the public record, the limited-liability company may cancel the filing by:

(a) Filing a statement of cancellation with the Secretary of State; and

(b) Paying a fee of $50.

(Added to NRS by 2001, 1385; A 2001, 3197, 3199; 2003, 3142; 2003, 20th Special Session, 72; 2009, 2839; 2013, 863)



NRS 86.571 - Waiver of notice.

When, under the provisions of this chapter or under the provisions of the articles of organization or operating agreement of a limited-liability company, notice is required to be given to a member or to a manager of the company, if it has a manager or managers, a waiver in writing signed by the person or persons entitled to the notice, whether before or after the time stated in it, is equivalent to the giving of notice.

(Added to NRS by 1991, 1304)



NRS 86.580 - Renewal or revival of charter: Procedure; fee; certificate as evidence.

1. Except as otherwise provided in NRS 86.246, a limited-liability company which did exist or is existing pursuant to the laws of this State may, upon complying with the provisions of NRS 86.276, procure a renewal or revival of its charter for any period, together with all the rights, franchises, privileges and immunities, and subject to all its existing and preexisting debts, duties and liabilities secured or imposed by its original charter and amendments thereto, or existing charter, by filing:

(a) A certificate with the Secretary of State, which must set forth:

(1) The name of the limited-liability company, which must be the name of the limited-liability company at the time of the renewal or revival, or its name at the time its original charter expired.

(2) The information required pursuant to NRS 77.310.

(3) The date when the renewal or revival of the charter is to commence or be effective, which may be, in cases of a revival, before the date of the certificate.

(4) Whether or not the renewal or revival is to be perpetual, and, if not perpetual, the time for which the renewal or revival is to continue.

(5) That the limited-liability company desiring to renew or revive its charter is, or has been, organized and carrying on the business authorized by its existing or original charter and amendments thereto, and desires to renew or continue through revival its existence pursuant to and subject to the provisions of this chapter.

(b) A list of its managers or, if there are no managers, all its managing members and their mailing or street addresses, either residence or business.

(c) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the renewal or revival is authorized by a court of competent jurisdiction in this State or by the duly selected manager or managers of the limited-liability company or, if there are no managers, its managing members.

2. A limited-liability company whose charter has not expired and is being renewed shall cause the certificate to be signed by its manager or, if there is no manager, by a person designated by its members. The certificate must be approved by a majority in interest.

3. A limited-liability company seeking to revive its original or amended charter shall cause the certificate to be signed by a person or persons designated or appointed by the members. The signing and filing of the certificate must be approved by the written consent of a majority in interest and must contain a recital that this consent was secured. The limited-liability company shall pay to the Secretary of State the fee required to establish a new limited-liability company pursuant to the provisions of this chapter.

4. The filed certificate, or a copy thereof which has been certified under the hand and seal of the Secretary of State, must be received in all courts and places as prima facie evidence of the facts therein stated and of the existence of the limited-liability company therein named.

5. Except as otherwise provided in NRS 86.278, a renewal or revival pursuant to this section relates back to the date on which the limited-liability company s charter expired or was revoked and renews or revives the limited-liability company s charter and right to transact business as if such right had at all times remained in full force and effect.

(Added to NRS by 1999, 1610; A 2001, 1395, 3199; 2003, 3143; 2003, 20th Special Session, 73; 2007, 1326, 2426, 2678; 2013, 863)



NRS 86.590 - Renewal or revival of charter: Status of company.

A limited-liability company that has revived or renewed its charter pursuant to the provisions of this chapter:

1. Is a limited-liability company and continues to be a limited-liability company for the time stated in the certificate of revival or renewal;

2. Possesses the rights, privileges and immunities conferred by the original charter and by this chapter; and

3. Is subject to the restrictions and liabilities set forth in this chapter.

(Added to NRS by 1999, 1611; A 2001, 101)






Chapter 87 - Partnerships

NRS 87.001 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 87.002 and 87.007 have the meanings ascribed to them in those sections.

(Added to NRS by 2005, 421; A 2011, 2802)



NRS 87.002 - Business defined.

Business includes every business, trade and occupation.

(Added to NRS by 2005, 421)



NRS 87.007 - State defined.

State means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2005, 421)



NRS 87.010 - Short title.

NRS 87.010 to 87.430, inclusive, may be cited as the Uniform Partnership Act.

[1:74:1931; 1931 NCL 5028] (NRS A 2005, 440)



NRS 87.020 - Definitions.

As used in NRS 87.010 to 87.430, inclusive, unless the context otherwise requires:

1. Bankrupt includes bankrupt under the Federal Bankruptcy Act or insolvent under any state insolvent act.

2. Conveyance includes every assignment, lease, mortgage or encumbrance.

3. Court includes every court and judge having jurisdiction in the case.

4. Real property includes land and any interest or estate in land.

5. Registered limited-liability partnership means a partnership formed pursuant to an agreement governed by NRS 87.010 to 87.430, inclusive, and registered pursuant to and complying with NRS 87.440 to 87.560, inclusive.

[2:74:1931; 1931 NCL 5028.01] (NRS A 1985, 502; 1995, 1470; 1999, 1616; 2001, 101, 2724; 2003, 3143; 2005, 440; 2007, 2427)



NRS 87.025 - Applicability.

The provisions of NRS 87.010 to 87.430, inclusive, apply to a partnership:

1. Which was formed before July 1, 2006, and which does not voluntarily elect to be governed by the provisions of NRS 87.4301 to 87.4357, inclusive; or

2. Which is formed on or after July 1, 2006, and which voluntarily elects to be governed by the provisions of NRS 87.010 to 87.430, inclusive.

(Added to NRS by 2005, 421)



NRS 87.030 - Interpretation of knowledge and notice.

1. A person has knowledge of a fact within the meaning of NRS 87.010 to 87.430, inclusive, not only when the person has actual knowledge thereof, but also when the person has knowledge of such other facts as in the circumstances shows bad faith.

2. A person has notice of a fact within the meaning of NRS 87.010 to 87.430, inclusive, when the person who claims the benefit of the notice:

(a) States the fact to such person, or

(b) Delivers through the mail, or by other means of communication, a written statement of the fact to such person or to a proper person at his or her place of business or residence.

[3:74:1931; 1931 NCL 5028.02] (NRS A 2005, 441)



NRS 87.040 - Rules of construction.

1. The rule that statutes in derogation of the common law are to be strictly construed has no application to NRS 87.010 to 87.430, inclusive.

2. The law of estoppel applies to NRS 87.010 to 87.430, inclusive.

3. The law of agency applies to NRS 87.010 to 87.430, inclusive.

4. The Uniform Partnership Act must be interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

5. The provisions of NRS 87.010 to 87.430, inclusive, shall not be construed so as to impair the obligations of any contract existing on July 1, 1931, nor to affect any action or proceedings begun or right accrued before July 1, 1931.

[4:74:1931; 1931 NCL 5028.03] (NRS A 2005, 441)



NRS 87.050 - Rules for cases not provided for in

NRS 87.010 to 87.430, inclusive. In any case not provided for in NRS 87.010 to 87.430, inclusive, the rules of law and equity, including the law merchant, govern.

[5:74:1931; 1931 NCL 5028.04] (NRS A 2005, 441)



NRS 87.060 - Partnership defined.

1. Except as otherwise provided in subsection 2, a partnership is an association of two or more persons to carry on as co-owners a business for profit, and includes a registered limited-liability partnership.

2. Any association formed under any other statute of this State, or any statute adopted by authority, other than the authority of this State, is not a partnership under NRS 87.010 to 87.430, inclusive, unless the association would have been a partnership in this State before July 1, 1931. The provisions of NRS 87.010 to 87.430, inclusive, apply to limited partnerships except in so far as the statutes relating to such partnerships are inconsistent with it.

[6:74:1931; 1931 NCL 5028.05] (NRS A 1995, 1471; 2005, 442)



NRS 87.070 - Rules for determining existence of partnership.

In determining whether a partnership exists, these rules apply:

1. Except as provided by NRS 87.160, persons who are not partners as to each other are not partners as to third persons.

2. Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not of itself establish a partnership, whether such co-owners do or do not share any profits made by the use of the property.

3. The sharing of gross returns does not of itself establish a partnership, whether or not the persons sharing them have a joint or common right or interest in any property from which the returns are derived.

4. The receipt by a person of a share of the profits of a business is prima facie evidence that the person is a partner in the business, but no such inference may be drawn if such profits were received in payment:

(a) As a debt by installments or otherwise;

(b) As wages of an employee or rent to a landlord;

(c) As an annuity to a surviving spouse or representative of a deceased partner;

(d) As interest on a loan, though the amount of payment vary with the profits of the business; or

(e) As the consideration for the sale of a goodwill of a business or other property by installments or otherwise.

[7:74:1931; 1931 NCL 5028.06] (NRS A 1979, 146)



NRS 87.080 - Property of partnership.

1. All property originally brought into the partnership stock or subsequently acquired by purchase or otherwise, on account of the partnership, is partnership property.

2. Unless the contrary intention appears, property acquired with partnership funds is partnership property.

3. Any estate in real property may be acquired in the partnership name. Title so acquired can be conveyed only in the partnership name.

4. A conveyance to a partnership in the partnership name, though without words of inheritance, passes the entire estate of the grantor unless a contrary intent appears.

[8:74:1931; 1931 NCL 5028.07]



NRS 87.090 - Partner agent of partnership; restrictions on authority.

1. Every partner is an agent of the partnership for the purpose of its business, and the act of every partner, including the execution in the partnership name of any instrument, for apparently carrying on in the usual way the business of the partnership of which the partner is a member binds the partnership, unless the partner so acting has in fact no authority to act for the partnership in the particular matter, and the person with whom the partner is dealing has knowledge of the fact that the partner has no such authority.

2. An act of a partner which is not apparently for the carrying on of the business of the partnership in the usual way does not bind the partnership unless authorized by the other partners.

3. Except as otherwise provided in subsection 5, unless authorized by the other partners or unless they have abandoned the business, one or more but less than all the partners have no authority to:

(a) Assign the partnership property in trust for creditors or on the assignee s promise to pay the debts of the partnership;

(b) Dispose of the goodwill of the business;

(c) Do any other act which would make it impossible to carry on the ordinary business of a partnership;

(d) Confess a judgment; or

(e) Submit a partnership claim or liability to arbitration or reference.

4. No act of a partner in contravention of a restriction on authority shall bind the partnership to persons having knowledge of the restriction.

5. One or more of the partners designated in an agreement among all of the partners may sell all or substantially all of the property of the partnership without the unanimous approval or consent of the partners if:

(a) The sale is approved by a vote; or

(b) The prior consent of the partners for a sale of all or substantially all of the property has been given in an agreement among the partners,

and written notice of the sale is sent by registered or certified mail to all partners at least 15 days before the date of the sale.

[9:74:1931; 1931 NCL 5028.08] (NRS A 1987, 375)



NRS 87.100 - Conveyance of real property of partnership.

1. Where title to real property is in the partnership name, any partner may convey title to such property by a conveyance signed in the partnership name, but the partnership may recover such property unless the partner s act binds the partnership under the provisions of subsection 1 of NRS 87.090 or unless such property has been conveyed by the grantee or a person claiming through such grantee to a holder for value without knowledge that the partner, in making the conveyance, has exceeded his or her authority.

2. Where title to real property is in the name of the partnership, a conveyance signed by a partner, in his or her own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under the provisions of subsection 1 of NRS 87.090.

3. Where title to real property is in the name of one or more but not all the partners, and the record does not disclose the right of the partnership, the partners in whose name the title stands may convey title to such property, but the partnership may recover such property if the partners act does not bind the partnership under the provisions of subsection 1 of NRS 87.090, unless the purchaser, or his or her assignee, is a holder for value without knowledge.

4. Where the title to real property is in the name of one or more or all the partners, or in a third person in trust for the partnership, a conveyance signed by a partner in the partnership name, or in his or her own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under the provisions of subsection 1 of NRS 87.090.

5. Where the title to real property is in the names of all the partners a conveyance signed by all the partners passes all their rights in such property.

[10:74:1931; 1931 NCL 5028.09] (NRS A 2003, 3144)



NRS 87.110 - Partnership bound by admission of partner.

An admission or representation made by any partner concerning partnership affairs within the scope of the partner s authority as conferred by NRS 87.010 to 87.430, inclusive, is evidence against the partnership.

[11:74:1931; 1931 NCL 5028.10] (NRS A 2005, 442)



NRS 87.120 - Partnership charged with knowledge of or notice to partner.

Notice to any partner of any matter relating to partnership affairs, and the knowledge of the partner acting in the particular matter, acquired while a partner or then present to his or her mind, and the knowledge of any other partner who reasonably could and should have communicated it to the acting partner, operate as notice to or knowledge of the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

[12:74:1931; 1931 NCL 5028.11]



NRS 87.130 - Partnership bound by partner s wrongful act.

Where by any wrongful act or omission of any partner acting in the ordinary course of the business of the partnership or with the authority of his or her copartners, loss or injury is caused to any person, not being a partner in the partnership, or any penalty is incurred, the partnership is liable therefor to the same extent as the partner so acting or omitting to act.

[13:74:1931; 1931 NCL 5028.12]



NRS 87.140 - Partnership bound by partner s breach of trust.

The partnership is bound to make good the loss:

1. Where one partner acting within the scope of his or her apparent authority receives money or property of a third person and misapplies it; and

2. Where the partnership in the course of its business receives money or property of a third person and the money or property so received is misapplied by any partner while it is in the custody of the partnership.

[14:74:1931; 1931 NCL 5028.13]



NRS 87.150 - Nature of partner s liability.

1. Except as otherwise provided in subsection 2, all partners are liable:

(a) Jointly and severally for everything chargeable to the partnership under NRS 87.130 and 87.140.

(b) Jointly for all other debts and obligations of the partnership; but any partner may enter into a separate obligation to perform a partnership contract.

2. Subject to subsection 3, a partner in a registered limited-liability partnership is not liable directly or indirectly, by way of indemnification, contribution, assessment or otherwise, for debts, obligations or liabilities of or chargeable to the partnership, whether in contract, tort or otherwise, arising from omissions, negligence, wrongful acts, misconduct or malpractice committed while the partnership is a registered limited-liability partnership and in the course of the partnership business by another partner or an employee, agent or representative of the partnership.

3. Subsection 2 does not affect the liability of a partner in a registered limited-liability partnership for his or her own omissions, negligence, wrongful acts, misconduct or malpractice or that of any person under his or her direct supervision and control.

4. A partner in a registered limited-liability partnership is not a proper party to a proceeding by or against the registered limited-liability partnership, the object of which is to recover damages or enforce the obligations arising out of the acts, omissions, malpractice or misconduct of the type described in subsection 2 unless the partner is personally liable under subsection 3.

[15:74:1931; 1931 NCL 5028.14] (NRS A 1995, 1471)



NRS 87.160 - Partner by estoppel.

1. When a person, by words spoken or written or by conduct, represents himself or herself, or consents to another representing him or her to any one, as a partner in an existing partnership or with one or more persons not actual partners, the person is liable to any such person to whom such representation has been made who has, on the faith of such representation, given credit to the actual or apparent partnership, and if the person has made such representation or consented to its being made in a public manner the person is liable to such person, whether the representation has or has not been made or communicated to such person so giving credit by or with the knowledge of the apparent partner making the representation or consenting to its being made.

(a) When a partnership liability results, the person is liable as though the person were an actual member of the partnership.

(b) When no partnership liability results, the person is liable jointly with the other persons, if any, so consenting to the contract or representation as to incur liability, otherwise separately.

2. When a person has been thus represented to be a partner in an existing partnership, or with one or more persons not actual partners, the person is an agent of the persons consenting to such representation to bind them to the same extent and in the same manner as though he or she were a partner in fact, with respect to persons who rely upon the representation. Where all the members of the existing partnership consent to the representation, a partnership act or obligation results; but in all other cases it is the joint act or obligation of the person acting and the persons consenting to the representation.

[16:74:1931; 1931 NCL 5028.15]



NRS 87.170 - Liability of incoming partner.

A person admitted as a partner into an existing partnership is liable for all the obligations of the partnership arising before admission as though the person had been a partner when such obligations were incurred, except that this liability shall be satisfied only out of partnership property.

[17:74:1931; 1931 NCL 5028.16]



NRS 87.180 - Rules determining rights and duties of partners.

The rights and duties of the partners in relation to the partnership are determined, subject to any agreement between them, by the following rules:

1. Each partner must be repaid his or her contributions, whether by way of capital or advances to the partnership property, and share equally in the profits and surplus remaining after all liabilities, including those to partners, are satisfied. Except as otherwise provided in subsection 2 of NRS 87.150, each partner shall contribute towards the losses, whether of capital or otherwise, sustained by the partnership according to his or her share in the profits.

2. The partnership shall indemnify every partner in respect of payments made and personal liabilities reasonably incurred by the partner in the ordinary and proper conduct of its business, or for the preservation of its business or property.

3. A partner, who in aid of the partnership makes any payment or advance beyond the amount of capital which the partner agreed to contribute, must be paid interest from the date of the payment or advance.

4. A partner may receive interest on the capital contributed by him or her only from the date when repayment should be made.

5. All partners have equal rights in the management and conduct of the partnership business.

6. No partner is entitled to remuneration for acting in the partnership business, except that a surviving partner is entitled to reasonable compensation for his or her services in winding up the partnership affairs.

7. No person may become a member of a partnership without the consent of all the partners.

8. Any difference arising as to ordinary matters connected with the partnership business may be decided by a majority of the partners. No act in contravention of any agreement between the partners may be done rightfully without the consent of all the partners.

[18:74:1931; 1931 NCL 5028.17] (NRS A 1995, 1471)



NRS 87.190 - Partnership s books.

The partnership books shall be kept, subject to any agreement between the partners, at the principal place of business of the partnership, and every partner shall at all times have access to and may inspect and copy any of them.

[19:74:1931; 1931 NCL 5028.18]



NRS 87.200 - Duty of partners to render information.

Partners shall render on demand true and full information of all things affecting the partnership to any partner or the legal representative of any deceased partner or partner under legal disability.

[20:74:1931; 1931 NCL 5028.19]



NRS 87.210 - Partner accountable as fiduciary.

1. Every partner must account to the partnership for any benefit and hold as trustee for it any profits derived by the partner without the consent of the other partners from any transaction connected with the formation, conduct, or liquidation of the partnership or from any use by the partner of its property.

2. This section applies also to the representatives of a deceased partner engaged in the liquidation of the affairs of the partnership as the personal representatives of the last surviving partner.

[21:74:1931; 1931 NCL 5028.20]



NRS 87.220 - Right to formal account.

Any partner shall have the right to a formal account as to partnership affairs:

1. If the partner is wrongfully excluded from the partnership business or possession of its property by his or her copartners;

2. If the right exists under the terms of any agreement;

3. As provided by NRS 87.210; or

4. Whenever other circumstances render it just and reasonable.

[22:74:1931; 1931 NCL 5028.21]



NRS 87.230 - Continuation of partnership beyond fixed term.

1. When a partnership for a fixed term or particular undertaking is continued after the termination of such term or particular undertaking without any express agreement, the rights and duties of the partners remain the same as they were at such termination, so far as is consistent with a partnership at will.

2. A continuation of the business by partners or such of them as habitually acted therein during the term, without any settlement or liquidation of the partnership affairs, is prima facie evidence of a continuation of the partnership.

[23:74:1931; 1931 NCL 5028.22]



NRS 87.240 - Extent of property rights of partner.

The property rights of a partner are:

1. His or her rights in specific partnership property;

2. His or her interest in the partnership; and

3. His or her right to participate in the management.

[24:74:1931; 1931 NCL 5028.23]



NRS 87.250 - Nature of partner s right in specific property of partnership.

1. A partner is co-owner with the other partners of specific partnership property holding as a tenant in partnership.

2. The incidents of this tenancy are such that:

(a) A partner, subject to the provisions of NRS 87.010 to 87.430, inclusive, and to any agreement between the partners, has an equal right with the other partners to possess specific partnership property for partnership purposes; but a partner has no right to possess such property for any other purpose without the consent of the other partners.

(b) A partner s right in specific partnership property is not assignable except in connection with the assignment of rights of all the partners in the same property.

(c) A partner s right in specific partnership property is not subject to attachment or execution, except on a claim against the partnership. When partnership property is attached for a partnership debt the partners, or any of them, or the representatives of a deceased partner, cannot claim any right under the homestead or exemption laws.

(d) On the death of a partner his or her right in specific partnership property vests in the surviving partner or partners, except where the deceased was the last surviving partner, when his or her right in such property vests in his or her legal representative. Such surviving partner or partners, or the legal representative of the last surviving partner, has no right to possess the partnership property for any but a partnership purpose.

(e) A partner s right in specific partnership property is not subject to dower, curtesy or allowances to widows, widowers, heirs or next of kin.

[25:74:1931; 1931 NCL 5028.24] (NRS A 2005, 442)



NRS 87.260 - Nature of partner s interest in partnership.

A partner s interest in the partnership is his or her share of the profits and surplus, and the same is personal property.

[26:74:1931; 1931 NCL 5028.25]



NRS 87.270 - Assignment of partner s interest.

1. A conveyance by a partner of his or her interest in the partnership does not of itself dissolve the partnership, nor, as against the other partners in the absence of agreement, entitle the assignee, during the continuance of the partnership, to interfere in the management or administration of the partnership business or affairs, or to require any information or account of partnership transactions, or to inspect the partnership books; but it merely entitles the assignee to receive in accordance with the contract the profits to which the assigning partner would otherwise be entitled.

2. In case of a dissolution of the partnership, the assignee is entitled to receive the assignor s interest and may require an account from the date only of the last account agreed to by all the partners.

[27:74:1931; 1931 NCL 5028.26]



NRS 87.280 - Partner s interest subject to charging order.

1. On due application to a competent court by any judgment creditor of a partner, the court which entered the judgment, order, or decree, or any other court, may charge the interest of the debtor partner with payment of the unsatisfied amount of such judgment debt with interest thereon; and may then or later appoint a receiver of the debtor partner s share of the profits, and of any other money due or to fall due to the debtor partner in respect of the partnership, and make all other orders, directions, accounts and inquiries which the debtor partner might have made, or which the circumstances of the case may require.

2. The interest charged may be redeemed at any time before foreclosure, or in case of a sale being directed by the court may be purchased without thereby causing a dissolution:

(a) With separate property, by any one or more of the partners; or

(b) With partnership property, by any one or more of the partners with the consent of all the partners whose interests are not so charged or sold.

3. Nothing in the provisions of NRS 87.010 to 87.430, inclusive, shall be held to deprive a partner of his or her right, if any, under the exemption laws, as regards the partner s interest in the partnership.

[28:74:1931; 1931 NCL 5028.27] (NRS A 2005, 442)



NRS 87.290 - Dissolution defined.

The dissolution of a partnership is the change in the relation of the partners caused by any partner ceasing to be associated in the carrying on as distinguished from the winding up of the business.

[29:74:1931; 1931 NCL 5028.28]



NRS 87.300 - Partnership not terminated by dissolution.

On dissolution the partnership is not terminated, but continues until the winding up of partnership affairs is completed.

[30:74:1931; 1931 NCL 5028.29]



NRS 87.310 - Causes of dissolution.

Dissolution is caused:

1. Without violation of the agreement between the partners:

(a) By the termination of the definite term or particular undertaking specified in the agreement;

(b) By the express will of any partner when no definite term or particular undertaking is specified;

(c) By the express will of all the partners who have not assigned their interests or suffered them to be charged for their separate debts, either before or after the termination of any specified term or particular undertaking; or

(d) By the expulsion of any partner from the business bona fide in accordance with such a power conferred by the agreement between the partners;

2. In contravention of the agreement between the partners, where the circumstances do not permit a dissolution under any other provision of this section, by the express will of any partner at any time;

3. By any event which makes it unlawful for the business of the partnership to be carried on or for the members to carry it on in partnership;

4. By the death of any partner;

5. By the bankruptcy of any partner or the partnership; or

6. By decree of court under NRS 87.320.

[31:74:1931; 1931 NCL 5028.30]



NRS 87.320 - Dissolution by decree of court.

1. On application by or for a partner the court shall decree a dissolution whenever:

(a) A partner has been declared a lunatic in any judicial proceeding or is shown to be of unsound mind;

(b) A partner becomes in any other way incapable of performing his or her part of the partnership contract;

(c) A partner has been guilty of such conduct as tends to affect prejudicially the carrying on of the business;

(d) A partner willfully or persistently commits a breach of the partnership agreement, or otherwise so conducts himself or herself in matters relating to the partnership business that it is not reasonably practicable to carry on the business in partnership with the partner;

(e) The business of the partnership can only be carried on at a loss; or

(f) Other circumstances render a dissolution equitable.

2. On the application of the purchaser of a partner s interest under NRS 87.270 or 87.280:

(a) After the termination of the specified term or particular undertaking; or

(b) At any time if the partnership was a partnership at will when the interest was assigned or when the charging order was issued.

[32:74:1931; 1931 NCL 5028.31]



NRS 87.330 - General effect of dissolution on authority of partner.

Except so far as may be necessary to wind up partnership affairs or to complete transactions begun but not then finished, dissolution terminates all authority of any partner to act for the partnership:

1. With respect to the partners:

(a) When the dissolution is not by the act, bankruptcy or death of a partner; or

(b) When the dissolution is by such act, bankruptcy or death of a partner, in cases where NRS 87.340 so requires.

2. With respect to persons not partners, as declared in NRS 87.350.

[33:74:1931; 1931 NCL 5028.32]



NRS 87.340 - Right of partner to contribution from copartners after dissolution.

Where the dissolution is caused by the act, death or bankruptcy of a partner, each partner is liable to his or her copartners for his or her share of any liability created by any partner acting for the partnership as if the partnership had not been dissolved unless:

1. The dissolution being by act of any partner, the partner acting for the partnership had knowledge of the dissolution;

2. The dissolution being by the death or bankruptcy of a partner, the partner acting for the partnership had knowledge or notice of the death or bankruptcy; or

3. The liability is one for which the partner is not liable under subsection 2 of NRS 87.150.

[34:74:1931; 1931 NCL 5028.33] (NRS A 1995, 1472)



NRS 87.350 - Power of partner to bind partnership to third persons after dissolution.

1. After dissolution a partner can bind the partnership except as provided in subsection 3:

(a) By any act appropriate for winding up partnership affairs or completing transactions unfinished at dissolution;

(b) By any transaction which would bind the partnership if dissolution had not taken place, provided the other party to the transaction:

(1) Had extended credit to the partnership prior to dissolution and had no knowledge or notice of the dissolution; or

(2) Though the other party had not so extended credit, had nevertheless known of the partnership prior to dissolution and, having no knowledge or notice of dissolution, the fact of dissolution had not been advertised in a newspaper of general circulation in the place (or in each place if more than one) at which the partnership business was regularly carried on.

2. The liability of a partner under paragraph (b) of subsection 1 shall be satisfied out of partnership assets alone when such partner had been prior to dissolution:

(a) Unknown as a partner to the person with whom the contract is made; and

(b) So far unknown and inactive in partnership affairs that the business reputation of the partnership could not be said to have been in any degree due to the partner s connection with it.

3. The partnership is in no case bound by any act of a partner after dissolution:

(a) Where the partnership is dissolved because it is unlawful to carry on the business, unless the act is appropriate for winding up partnership affairs;

(b) Where the partner has become bankrupt; or

(c) Where the partner has no authority to wind up partnership affairs, except by a transaction with one who:

(1) Had extended credit to the partnership prior to dissolution and had no knowledge or notice of the partner s want of authority; or

(2) Had not extended credit to the partnership prior to dissolution, and, having no knowledge or notice of the partner s want of authority, the fact of the partner s want of authority has not been advertised in the manner provided for advertising the fact of dissolution in subparagraph (2) of paragraph (b) of subsection 1.

4. Nothing in this section shall affect the liability under NRS 87.160 of any person who after dissolution represents himself or herself or consents to another representing him or her as a partner in a partnership engaged in carrying on business.

[35:74:1931; 1931 NCL 5028.34]



NRS 87.360 - Effect of dissolution on partner s existing liability.

1. The dissolution of the partnership does not of itself discharge the existing liability of any partner.

2. A partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between the partner, the partnership creditor and the person or partnership continuing the business. Such an agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or partnership continuing the business.

3. Where a person agrees to assume the existing obligations of a dissolved partnership, the partners whose obligations have been assumed are discharged from any liability to any creditor of the partnership who, knowing of the agreement, consents to a material alteration in the nature or time of payment of such obligations.

4. The individual property of a deceased partner is liable for all obligations of the partnership incurred while the deceased partner was a partner and for which the deceased partner was liable under NRS 87.150, but is subject to the prior payment of the deceased partner s separate debts.

[36:74:1931; 1931 NCL 5028.35] (NRS A 1995, 1472)



NRS 87.370 - Right to wind up.

Unless otherwise agreed the partners who have not wrongfully dissolved the partnership, or the legal representative of the last surviving partner, not bankrupt, has the right to wind up the partnership affairs; provided, however, that any partner or his or her legal representative or assignee, upon cause shown, may obtain winding up by the court.

[37:74:1931; 1931 NCL 5028.36]



NRS 87.380 - Rights of partners to application of property of partnership.

1. When dissolution is caused in any way, except in contravention of the partnership agreement, each partner as against his or her copartners and all persons claiming through them in respect of their interests in the partnership, unless otherwise agreed, may have the partnership property applied to discharge its liabilities, and the surplus applied to pay in cash the net amount owing to the respective partners. But if dissolution is caused by expulsion of a partner, bona fide under the partnership agreement and if the expelled partner is discharged from all partnership liabilities, either by payment or agreement under subsection 2 of NRS 87.360, the expelled partner shall receive in cash only the net amount due him or her from the partnership.

2. When dissolution is caused in contravention of the partnership agreement the rights of the partners shall be as follows:

(a) Each partner who has not caused dissolution wrongfully shall have:

(1) All the rights specified in subsection 1 of this section; and

(2) The right, as against each partner who has caused the dissolution wrongfully, to damages for breach of the agreement.

(b) The partners who have not caused the dissolution wrongfully, if they all desire to continue the business in the same name, either by themselves or jointly with others, may do so, during the agreed term for the partnership, and for that purpose may possess the partnership property, provided they secure the payment by bond approved by the court, or pay to any partner who has caused the dissolution wrongfully, the value of his or her interest in the partnership at the dissolution, less any damages recoverable under subparagraph (2) of paragraph (a) of subsection 2, and in like manner indemnify him or her against all present or future partnership liabilities.

(c) A partner who has caused the dissolution wrongfully shall have:

(1) If the business is not continued under the provisions of paragraph (b) of subsection 2, all the rights of a partner under subsection 1, subject to subparagraph (2) of paragraph (a) of subsection 2; or

(2) If the business is continued under paragraph (b) of subsection 2, the right as against his or her copartners and all claiming through them in respect of their interests in the partnership, to have the value of his or her interest in the partnership, less any damages caused to his or her copartners by the dissolution, ascertained and paid to him or her in cash, or the payment secured by bond approved by the court, and to be released from all existing liabilities of the partnership; but in ascertaining the value of the partner s interest the value of the goodwill of the business shall not be considered.

[38:74:1931; 1931 NCL 5028.37]



NRS 87.390 - Rights where partnership is dissolved for fraud or misrepresentation.

Where a partnership contract is rescinded on the ground of the fraud or misrepresentation of one of the parties thereto, the party entitled to rescind is, without prejudice to any other right, entitled:

1. To a lien on, or a right of retention of, the surplus of the partnership property after satisfying the partnership liabilities to third persons for any sum of money paid by such a party for the purchase of an interest in the partnership and for any capital or advances contributed by him or her;

2. To stand, after all liabilities to third persons have been satisfied, in the place of the creditors of the partnership for any payments made by the party in respect of the partnership liabilities; and

3. To be indemnified by the person guilty of the fraud or making the representation against all debts and liabilities of the partnership.

[Part 39:74:1931; 1931 NCL 5028.38]



NRS 87.400 - Rules for distribution.

In settling accounts between the partners after dissolution, the following rules must be observed, subject to any agreement to the contrary:

1. The assets of the partnership are:

(a) The partnership property; and

(b) The contributions of the partners specified in subsection 4.

2. The liabilities of the partnership rank in order of payment, as follows:

(a) Those owing to creditors other than partners.

(b) Those owing to partners other than for capital and profits.

(c) Those owing to partners in respect of capital.

(d) Those owing to partners in respect of profits.

3. The assets must be applied in order of their declaration in subsection 1 to the satisfaction of the liabilities.

4. Except as otherwise provided in subsection 2 of NRS 87.150:

(a) The partners shall contribute, as provided by subsection 1 of NRS 87.180, the amount necessary to satisfy the liabilities; and

(b) If any, but not all, of the partners are insolvent, or, not being subject to process, refuse to contribute, the other partners shall contribute their share of the liabilities, and, in the relative proportions in which they share the profits, the additional amount necessary to pay the liabilities.

5. An assignee for the benefit of creditors or any person appointed by the court may enforce the contributions specified in subsection 4.

6. Any partner or his or her legal representative may enforce the contributions specified in subsection 4, to the extent of the amount which the partner or legal representative has paid in excess of his or her share of the liability.

7. The individual property of a deceased partner is liable for the contributions specified in subsection 4.

8. When partnership property and the individual properties of the partners are in possession of a court for distribution, partnership creditors have priority on partnership property and separate creditors on individual property, saving the rights of lien or secured creditors as heretofore.

9. Where a partner has become bankrupt or a partner s estate is insolvent, the claims against the partner s separate property rank in the following order:

(a) Those owing to separate creditors.

(b) Those owing to partnership creditors.

(c) Those owing to partners by way of contribution.

[Part 39:74:1931; 1931 NCL 5028.38] (NRS A 1995, 1473)



NRS 87.410 - Liability of persons who continue business of partnership in certain cases.

1. When any new partner is admitted into an existing partnership, or when any partner retires and assigns (or the representative of the deceased partner assigns) his or her rights in partnership property to two or more of the partners, or to one or more of the partners and one or more third persons, if the business is continued without liquidation of the partnership affairs, creditors of the first or dissolved partnership are also creditors of the partnership so continuing the business.

2. When all but one partner retire and assign (or the representative of a deceased partner assigns) their rights in partnership property to the remaining partner, who continues the business without liquidation of partnership affairs, either alone or with others, creditors of the dissolved partnership are also creditors of the person or partnership so continuing the business.

3. When any partner retires or dies and the business of the dissolved partnership is continued as set forth in subsections 1 and 2, with the consent of the retired partners or the representative of the deceased partner, but without any assignment of the retired or deceased partner s right in partnership property, rights of creditors of the dissolved partnership and of the creditors of the person or partnership continuing the business shall be as if such assignment had been made.

4. When all the partners or their representatives assign their rights in partnership property to one or more third persons who promise to pay the debts and who continue the business of the dissolved partnership, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

5. When any partner wrongfully causes a dissolution and the remaining partners continue the business under the provisions of paragraph (b) of subsection 2 of NRS 87.380, either alone or with others, and without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

6. When a partner is expelled and the remaining partners continue the business either alone or with others, without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

7. The liability of a third person becoming a partner in the partnership continuing the business, under this section, to the creditors of the dissolved partnership shall be satisfied out of partnership property only.

8. When the business of a partnership after dissolution is continued under any conditions set forth in this section the creditors of the dissolved partnership, as against the separate creditors of the retiring or deceased partner or the representative of the deceased partner, have a prior right to any claim of the retired partner or the representative of the deceased partner against the person or partnership continuing the business, on account of the retired or deceased partner s interest in the dissolved partnership or on account of any consideration promised for such interest or for the retired or deceased partner s right in partnership property.

9. Nothing in this section shall be held to modify any right of creditors to set aside any assignment on the ground of fraud.

10. The use by the person or partnership continuing the business of the partnership name, or the name of the deceased partner as part thereof, shall not of itself make the individual property of the deceased partner liable for any debts contracted by such person or partnership.

[40:74:1931; 1931 NCL 5028.39]



NRS 87.420 - Rights of retiring or estate of deceased partner when business of partnership is continued.

When any partner retires or dies, and the business is continued under any of the conditions set forth in subsections 1, 2, 3, 5 and 6 of NRS 87.410, or paragraph (b) of subsection 2 of NRS 87.380, without any settlement of accounts as between the retired or deceased partner or his or her estate and the person or partnership continuing the business, unless otherwise agreed, the retired or deceased partner or his or her legal representative as against such persons or partnership may have the value of the retired or deceased partner s interest at the date of dissolution ascertained, and shall receive as an ordinary creditor an amount equal to the value of the retired or deceased partner s interest in the dissolved partnership with interest, or, at the retired or deceased partner s option or at the option of his or her legal representative, in lieu of interest, the profits attributable to the use of the retired or deceased partner s right in the property of the dissolved partnership; provided that the creditors of the dissolved partnership as against the separate creditors, or the representative of the retired or deceased partner, shall have priority on any claim arising under this section as provided by subsection 8 of NRS 87.410.

[41:74:1931; 1931 NCL 5028.40]



NRS 87.430 - Accrual of actions.

The right to an account of a partner s interest shall accrue to any partner, or his or her legal representative, as against the winding up partners or the surviving partners or the person or partnership continuing the business, at the date of dissolution, in the absence of any agreement to the contrary.

[42:74:1931; 1931 NCL 5028.41]



NRS 87.4301 - Short title.

NRS 87.4301 to 87.4357, inclusive, may be cited as the Uniform Partnership Act (1997).

(Added to NRS by 2005, 421)



NRS 87.4302 - Definitions.

As used in NRS 87.4301 to 87.4357, inclusive, unless the context otherwise requires, the words and terms defined in NRS 87.4303 to 87.4313, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2005, 421)



NRS 87.4303 - Debtor in bankruptcy defined.

Debtor in bankruptcy means a person who is the subject of:

1. An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

2. A comparable order under federal, state or foreign law governing insolvency.

(Added to NRS by 2005, 422)



NRS 87.4304 - Distribution defined.

Distribution means a transfer of money or other property from a partnership to a partner in the partner s capacity as a partner or to the partner s transferee.

(Added to NRS by 2005, 422)



NRS 87.4305 - Partnership defined.

Partnership means an association of two or more persons to carry on as co-owners of a business for profit formed under NRS 87.4322, predecessor law or comparable law of another jurisdiction.

(Added to NRS by 2005, 422)



NRS 87.4306 - Partnership agreement defined.

Partnership agreement means the agreement, whether written, oral or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

(Added to NRS by 2005, 422)



NRS 87.4307 - Partnership at will defined.

Partnership at will means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

(Added to NRS by 2005, 422)



NRS 87.4308 - Partnership interest and partner s interest in the partnership defined.

Partnership interest or partner s interest in the partnership means all of a partner s interests in the partnership, including the partner s transferable interest and all management and other rights.

(Added to NRS by 2005, 422)



NRS 87.4309 - Person defined.

Person means any natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

(Added to NRS by 2005, 422)



NRS 87.431 - Property defined.

Property means all property, real, personal or mixed, tangible or intangible, or any interest therein.

(Added to NRS by 2005, 422)



NRS 87.4311 - Registered limited-liability partnership defined.

Registered limited-liability partnership means a partnership formed pursuant to an agreement governed by NRS 87.4301 to 87.4357, inclusive, and registered pursuant to and complying with NRS 87.440 to 87.560, inclusive.

(Added to NRS by 2005, 422; A 2007, 2428)



NRS 87.4312 - Statement defined.

Statement means:

1. A statement of partnership authority under NRS 87.4327;

2. A statement of denial under NRS 87.4328;

3. A statement of dissociation under NRS 87.4349;

4. A statement of dissolution under NRS 87.4355; or

5. An amendment or cancellation of any of the statements set forth in subsections 1 to 4, inclusive.

(Added to NRS by 2005, 422)



NRS 87.4313 - Transfer defined.

Transfer includes an assignment, conveyance, lease, mortgage, deed and encumbrance.

(Added to NRS by 2005, 422)



NRS 87.4314 - Applicability.

The provisions of NRS 87.4301 to 87.4357, inclusive, apply to a partnership:

1. Which voluntarily elects to be governed by the provisions of NRS 87.4301 to 87.4357, inclusive; or

2. Which is formed on or after July 1, 2006, and which does not voluntarily elect to be governed by the provisions of NRS 87.010 to 87.430, inclusive.

(Added to NRS by 2005, 423; A 2007, 2428)



NRS 87.4315 - Knowledge and notice.

1. A person knows a fact if the person has actual knowledge of it.

2. A person has notice of a fact if the person:

(a) Knows of it;

(b) Has received a notification of it; or

(c) Has reason to know it exists from all of the facts known to the person at the time in question.

3. A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

4. A person receives a notification when the notification:

(a) Comes to the person s attention; or

(b) Is duly delivered at the person s place of business or at any other place held out by the person as a place for receiving communications.

5. Except as otherwise provided in subsection 6, a person other than a natural person knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the natural person conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the natural person s attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the natural person conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require a natural person acting for the person to communicate information unless the communication is part of the natural person s regular duties or the natural person has reason to know of the transaction and that the transaction would be materially affected by the information.

6. A partner s knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

(Added to NRS by 2005, 422)



NRS 87.4316 - Effect of partnership agreement; nonwaivable provisions.

1. Except as otherwise provided in subsection 2, relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, NRS 87.4301 to 87.4357, inclusive, govern relations among the partners and between the partners and the partnership.

2. The partnership agreement may not:

(a) Vary the rights and duties under NRS 87.4318 except to eliminate the duty to provide copies of statements to all of the partners;

(b) Unreasonably restrict the right of access to books and records under subsection 2 of NRS 87.4335;

(c) Eliminate the duty of loyalty under subsection 2 of NRS 87.4336 or paragraph (c) of subsection 2 of NRS 87.4345, but:

(1) The partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; or

(2) All of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(d) Unreasonably reduce the duty of care under subsection 3 of NRS 87.4336 or paragraph (c) of subsection 2 of NRS 87.4345;

(e) Eliminate the obligation of good faith and fair dealing under subsection 4 of NRS 87.4336, but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(f) Vary the power to dissociate as a partner under subsection 1 of NRS 87.4344, except to require the notice under subsection 1 of NRS 87.4343 to be in writing;

(g) Vary the right of a court to expel a partner in the events specified in subsection 5 of NRS 87.4343;

(h) Vary the requirement to wind up the partnership business in cases specified in subsection 4, 5 or 6 of NRS 87.4351;

(i) Vary the law applicable to a registered limited-liability partnership pursuant to NRS 87.560; or

(j) Restrict rights of third parties pursuant to NRS 87.4301 to 87.4357, inclusive.

(Added to NRS by 2005, 423)



NRS 87.4317 - Supplemental principles of law.

1. Unless displaced by particular provisions of NRS 87.4301 to 87.4357, inclusive, the principles of law and equity supplement the provisions of NRS 87.4301 to 87.4357, inclusive.

2. If an obligation to pay interest arises pursuant to NRS 87.4301 to 87.4357, inclusive, and the rate is not specified, the rate is that specified in NRS 99.040.

(Added to NRS by 2005, 424)



NRS 87.4318 - Execution, filing and recording of statements.

1. A statement may be filed in the Office of the Secretary of State. A certified copy of a statement that is filed in an office in another state may be filed in the Office of the Secretary of State. Either filing has the effect provided in NRS 87.4301 to 87.4357, inclusive, with respect to partnership property located in or transactions that occur in this State.

2. A certified copy of a statement that has been filed in the Office of the Secretary of State and recorded in the office of the applicable county recorder has the effect provided for recorded statements in NRS 87.4301 to 87.4357, inclusive. A recorded statement that is not a certified copy of a statement filed in the Office of the Secretary of State does not have the effect provided for recorded statements in NRS 87.4301 to 87.4357, inclusive.

3. A statement filed by a partnership must be executed by at least two partners. Other statements must be executed by a partner or other person authorized by NRS 87.4301 to 87.4357, inclusive. A natural person who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of perjury that the contents of the statement are accurate.

4. A person authorized by NRS 87.4301 to 87.4357, inclusive, to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement and states the substance of the amendment or cancellation.

5. A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.

(Added to NRS by 2005, 424)



NRS 87.4319 - Governing law.

Except as otherwise provided in NRS 87.560, the law of the jurisdiction in which a partnership has its chief executive office governs relations among the partners and between the partners and the partnership.

(Added to NRS by 2005, 425)



NRS 87.432 - Partnership subject to amendment to or repeal of

NRS 87.4301 to 87.4357, inclusive. A partnership governed by NRS 87.4301 to 87.4357, inclusive, is subject to any amendment to or repeal of NRS 87.4301 to 87.4357, inclusive.

(Added to NRS by 2005, 425)



NRS 87.4321 - Partnership as entity.

1. A partnership is an entity distinct from its partners.

2. A registered limited-liability partnership continues to be the same entity that existed before the filing of a certificate of registration pursuant to NRS 87.440.

(Added to NRS by 2005, 425)



NRS 87.4322 - Formation of partnership.

1. Except as otherwise provided in subsection 2, the association of two or more persons to carry on as co-owners of a business for profit forms a partnership, whether or not the persons intend to form a partnership.

2. An association formed under a statute other than NRS 87.4301 to 87.4357, inclusive, a predecessor statute or a comparable statute of another jurisdiction is not a partnership under NRS 87.4301 to 87.4357, inclusive.

3. In determining whether a partnership is formed, the following rules apply:

(a) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(b) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(c) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(1) Of a debt by installments or otherwise;

(2) For services as an independent contractor or of wages or other compensation to an employee;

(3) Of rent;

(4) Of an annuity or other retirement or health benefit to a beneficiary, representative or designee of a deceased or retired partner;

(5) Of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds or increase in value derived from the collateral; or

(6) For the sale of the goodwill of a business or other property by installments or otherwise.

(Added to NRS by 2005, 425)



NRS 87.4323 - Partnership property.

Property acquired by a partnership is property of the partnership and not of the partners individually.

(Added to NRS by 2005, 425)



NRS 87.4324 - When property is partnership property.

1. Property is partnership property if acquired in the name of:

(a) The partnership; or

(b) One or more partners with an indication in the instrument transferring title to the property of the person s capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

2. Property is acquired in the name of the partnership by a transfer to:

(a) The partnership in its name; or

(b) One or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

3. Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person s capacity as a partner or of the existence of a partnership.

4. Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person s capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

(Added to NRS by 2005, 425)



NRS 87.4325 - Partner agent of partnership.

Subject to the effect of a statement of partnership authority under NRS 87.4327:

1. Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

2. An act of a partner which is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.

(Added to NRS by 2005, 426)



NRS 87.4326 - Transfer of partnership property.

1. Partnership property may be transferred as follows:

(a) Subject to the effect of a statement of partnership authority under NRS 87.4327, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(b) Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(c) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

2. A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under NRS 87.4325 and:

(a) As to a subsequent transferee who gave value for property transferred under paragraph (a) or (b) of subsection 1, proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(b) As to a transferee who gave value for property transferred under paragraph (c) of subsection 1, proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

3. A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection 2, from any earlier transferee of the property.

4. If a person holds all of the partners interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.

(Added to NRS by 2005, 426)



NRS 87.4327 - Statement of partnership authority.

1. A partnership may file a statement of partnership authority, which:

(a) Must include:

(1) The name of the partnership;

(2) The street address of its chief executive office and of one office in this State, if there is one;

(3) The names and mailing addresses of all of the partners or of an agent appointed and maintained by the partnership for the purpose of subsection 2; and

(4) The names of the partners authorized to execute an instrument transferring real property held in the name of the partnership; and

(b) May state the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and any other matter.

2. If a statement of partnership authority names an agent, the agent shall maintain a list of the names and mailing addresses of all of the partners and make it available to any person on request for good cause shown.

3. If a filed statement of partnership authority is executed pursuant to subsection 3 of NRS 87.4318 and states the name of the partnership but does not contain all of the other information required by subsection 1, the statement nevertheless operates with respect to a person not a partner as provided in subsections 4 and 5.

4. Except as otherwise provided in subsection 7, a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(a) Except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(b) A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a filed statement of partnership authority recorded in the office for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property. The recording in the office for recording transfers of that real property of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

5. A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office for recording transfers of that real property.

6. Except as otherwise provided in subsections 4 and 5 and NRS 87.4349 and 87.4355, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

7. Unless earlier cancelled, a filed statement of partnership authority is cancelled by operation of law 5 years after the date on which the statement, or the most recent amendment, was filed with the Secretary of State.

(Added to NRS by 2005, 427)



NRS 87.4328 - Statement of denial.

A partner or other person named as a partner in a filed statement of partnership authority or in a list maintained by an agent pursuant to subsection 2 of NRS 87.4327 may file a statement of denial stating the name of the partnership and the fact that is being denied, which may include denial of a person s authority or status as a partner. A statement of denial is a limitation on authority as provided in subsections 4 and 5 of NRS 87.4327.

(Added to NRS by 2005, 428)



NRS 87.4329 - Partnership liable for actionable conduct of partner.

1. A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

2. If, in the course of the partnership s business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

(Added to NRS by 2005, 428)



NRS 87.433 - Liability of partners.

1. Except as otherwise provided in subsections 2 and 3, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

2. A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person s admission as a partner.

3. An obligation of a partnership incurred while the partnership is a registered limited-liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or so acting as a partner. This subsection applies notwithstanding anything inconsistent in the partnership agreement that existed immediately before the filing of a certificate of registration pursuant to NRS 87.440.

(Added to NRS by 2005, 428)



NRS 87.4331 - Actions by and against partnership and partners.

1. A partnership may sue and be sued in the name of the partnership.

2. An action may be brought against the partnership and, to the extent not inconsistent with NRS 87.433, any or all of the partners in the same action or in separate actions.

3. A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner s assets unless there is also a judgment against the partner.

4. A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless the partner is personally liable for the claim under NRS 87.433 and:

(a) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(b) The partnership is a debtor in bankruptcy;

(c) The partner has agreed that the creditor need not exhaust partnership assets;

(d) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome or that the grant of permission is an appropriate exercise of the court s equitable powers; or

(e) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

5. This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under NRS 87.4332.

(Added to NRS by 2005, 428)



NRS 87.4332 - Liability of purported partner.

1. If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner s consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

2. If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

3. A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

4. A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner s dissociation from the partnership.

5. Except as otherwise provided in subsections 1 and 2, persons who are not partners as to each other are not liable as partners to other persons.

(Added to NRS by 2005, 429)



NRS 87.4333 - Rights and duties of partner.

1. Each partner is deemed to have an account that is:

(a) Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner s share of the partnership profits; and

(b) Charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner s share of the partnership losses.

2. Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner s share of the profits.

3. A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

4. A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

5. A payment or advance made by a partner which gives rise to a partnership obligation under subsection 3 or 4 constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

6. Each partner has equal rights in the management and conduct of the partnership business.

7. A partner may use or possess partnership property only on behalf of the partnership.

8. A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

9. A person may become a partner only with the consent of all of the partners.

10. A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

11. This section does not affect the obligations of a partnership to other persons under NRS 87.4325.

(Added to NRS by 2005, 430)



NRS 87.4334 - Distributions in kind.

A partner has no right to receive, and may not be required to accept, a distribution in kind.

(Added to NRS by 2005, 430)



NRS 87.4335 - Rights and duties of partner with respect to information.

1. A partnership shall keep its books and records, if any, at its chief executive office.

2. A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

3. Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:

(a) Without demand, any information concerning the partnership s business and affairs reasonably required for the proper exercise of the partner s rights and duties under the partnership agreement or NRS 87.4301 to 87.4357, inclusive; and

(b) On demand, any other information concerning the partnership s business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(Added to NRS by 2005, 430)



NRS 87.4336 - Conduct of partner: General standards.

1. The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections 2 and 3.

2. A partner s duty of loyalty to the partnership and the other partners is limited to the following:

(a) To account to the partnership and hold as trustee for it any property, profit or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(b) To refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and

(c) To refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

3. A partner s duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

4. A partner shall discharge the duties to the partnership and the other partners under NRS 87.4301 to 87.4357, inclusive, or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

5. A partner does not violate a duty or obligation under NRS 87.4301 to 87.4357, inclusive, or under the partnership agreement merely because the partner s conduct furthers the partner s own interest.

6. A partner may lend money to and transact other business with the partnership, and as to each loan or transaction the rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

7. This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.

(Added to NRS by 2005, 431)



NRS 87.4337 - Actions by partnership and partners.

1. A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

2. A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(a) Enforce the partner s rights under the partnership agreement;

(b) Enforce the partner s rights under NRS 87.4301 to 87.4357, inclusive, including:

(1) The partner s rights under NRS 87.4333, 87.4335 or 87.4336;

(2) The partner s right on dissociation to have the partner s interest in the partnership purchased pursuant to NRS 87.4346 or enforce any other right under NRS 87.4343 to 87.435, inclusive; or

(3) The partner s right to compel a dissolution and winding up of the partnership business under NRS 87.4351 or enforce any other right under NRS 87.4351 to 87.4357, inclusive; or

(c) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

3. The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

(Added to NRS by 2005, 431)



NRS 87.4338 - Continuation of partnership beyond definite term or particular undertaking.

1. If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

2. If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

(Added to NRS by 2005, 432)



NRS 87.4339 - Partner not co-owner of partnership property.

A partner is not a co-owner of partnership property and has no interest in partnership property which can be transferred, either voluntarily or involuntarily.

(Added to NRS by 2005, 432)



NRS 87.434 - Transferable interest of partner in partnership.

The only transferable interest of a partner in the partnership is the partner s share of the profits and losses of the partnership and the partner s right to receive distributions. The interest is personal property.

(Added to NRS by 2005, 432)



NRS 87.4341 - Transfer of transferable interest of partner.

1. A transfer, in whole or in part, of a partner s transferable interest in the partnership:

(a) Is permissible;

(b) Does not by itself cause the partner s dissociation or a dissolution and winding up of the partnership business; and

(c) Does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions or to inspect or copy the partnership books or records.

2. A transferee of a partner s transferable interest in the partnership has a right:

(a) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(b) To receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(c) To seek under subsection 6 of NRS 87.4351 a judicial determination that it is equitable to wind up the partnership business.

3. In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

4. Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

5. A partnership need not give effect to a transferee s rights under this section until it has notice of the transfer.

6. A transfer of a partner s transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

(Added to NRS by 2005, 432)



NRS 87.4342 - Transferable interest of partner subject to charging order.

1. On application by a judgment creditor of a partner or of a partner s transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts and inquiries the judgment debtor might have made or which the circumstances of the case may require.

2. A charging order constitutes a lien on the judgment debtor s transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

3. At any time before foreclosure, an interest charged may be redeemed:

(a) By the judgment debtor;

(b) With property other than partnership property, by one or more of the other partners; or

(c) With partnership property, by one or more of the other partners with the consent of all of the partners whose interests are not so charged.

4. NRS 87.4301 to 87.4357, inclusive, does not deprive a partner of a right under exemption laws with respect to the partner s interest in the partnership.

5. This section provides the exclusive remedy by which a judgment creditor of a partner or partner s transferee may satisfy a judgment out of the judgment debtor s transferable interest in the partnership.

(Added to NRS by 2005, 433)



NRS 87.4343 - Events causing dissociation.

A partner is dissociated from a partnership upon the occurrence of any of the following events:

1. The partnership s having notice of the partner s express will to withdraw as a partner or on a later date specified by the partner;

2. An event agreed to in the partnership agreement as causing the partner s dissociation;

3. The partner s expulsion pursuant to the partnership agreement;

4. The partner s expulsion by the unanimous vote of the other partners if:

(a) It is unlawful to carry on the partnership business with that partner;

(b) There has been a transfer of all or substantially all of that partner s transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner s interest, which has not been foreclosed;

(c) Within 90 days after the partnership notifies a corporate partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(d) A partnership that is a partner has been dissolved and its business is being wound up;

5. On application by the partnership or another partner, the partner s expulsion by judicial determination because:

(a) The partner engaged in wrongful conduct that adversely and materially affected the partnership business;

(b) The partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under NRS 87.4336; or

(c) The partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

6. The partner s:

(a) Becoming a debtor in bankruptcy;

(b) Executing an assignment for the benefit of creditors;

(c) Seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of that partner or of all or substantially all of that partner s property; or

(d) Failing, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver or liquidator of the partner or of all or substantially all of the partner s property obtained without the partner s consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

7. In the case of a partner who is a natural person:

(a) The partner s death;

(b) The appointment of a guardian or general conservator for the partner; or

(c) A judicial determination that the partner has otherwise become incapable of performing the partner s duties under the partnership agreement;

8. In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust s entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

9. In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate s entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

10. Termination of a partner who is not a natural person, partnership, corporation, trust or estate.

(Added to NRS by 2005, 433)



NRS 87.4344 - Power of partner to dissociate; wrongful dissociation.

1. A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to subsection 1 of NRS 87.4343.

2. A partner s dissociation is wrongful only if:

(a) It is in breach of an express provision of the partnership agreement; or

(b) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(1) The partner withdraws by express will, unless the withdrawal follows within 90 days after another partner s dissociation by death or otherwise under subsections 6 to 10, inclusive, of NRS 87.4343 or wrongful dissociation under this subsection;

(2) The partner is expelled by judicial determination under subsection 5 of NRS 87.4343;

(3) The partner is dissociated by becoming a debtor in bankruptcy; or

(4) In the case of a partner who is not a natural person, a trust other than a business trust or an estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

3. A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.

(Added to NRS by 2005, 434)



NRS 87.4345 - Effect of dissociation.

1. If a partner s dissociation results in a dissolution and winding up of the partnership business, the provisions of NRS 87.4351 to 87.4357, inclusive, apply. If a partner s dissociation does not result in a dissolution and winding up of the partnership business, the provisions of NRS 87.4346 to 87.435, inclusive, apply.

2. Upon a partner s dissociation:

(a) The partner s right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in NRS 87.4353;

(b) The partner s duty of loyalty under paragraph (c) of subsection 2 of NRS 87.4336 terminates; and

(c) The partner s duty of loyalty under paragraphs (a) and (b) of subsection 2 of NRS 87.4336 and duty of care under subsection 3 of NRS 87.4336 continue only with regard to matters arising and events occurring before the partner s dissociation, unless the partner participates in winding up the partnership s business pursuant to NRS 87.4353.

(Added to NRS by 2005, 435)



NRS 87.4346 - Purchase of dissociated partner s interest.

1. If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under NRS 87.4351, the partnership shall cause the dissociated partner s interest in the partnership to be purchased for a buyout price determined pursuant to subsection 2.

2. The buyout price of a dissociated partner s interest is the amount that would have been distributable to the dissociating partner under subsection 2 of NRS 87.4357 if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner and the partnership were wound up as of that date. Interest must be paid from the date of dissociation to the date of payment.

3. Damages for wrongful dissociation under subsection 2 of NRS 87.4344, and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.

4. A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under NRS 87.4347.

5. If no agreement for the purchase of a dissociated partner s interest is reached within 120 days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection 3.

6. If a deferred payment is authorized under subsection 8, the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection 3, stating the time of payment, the amount and type of security for payment and the other terms and conditions of the obligation.

7. The payment or tender required by subsection 5 or 6 must be accompanied by the following:

(a) A statement of partnership assets and liabilities as of the date of dissociation;

(b) The latest available partnership balance sheet and income statement, if any;

(c) An explanation of how the estimated amount of the payment was calculated; and

(d) Written notice that the payment is in full satisfaction of the obligation to purchase unless, within 120 days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection 3 or other terms of the obligation to purchase.

8. A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment must be adequately secured and bear interest.

9. A dissociated partner may maintain an action against the partnership, pursuant to subparagraph (2) of paragraph (b) of subsection 2 of NRS 87.4337, to determine the buyout price of that partner s interest, any offsets under subsection 3 or other terms of the obligation to purchase. The action must be commenced within 120 days after the partnership has tendered payment or an offer to pay or within 1 year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner s interest, any offset due under subsection 3 and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection 8, the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorney s fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously or not in good faith. The finding may be based on the partnership s failure to tender payment or an offer to pay or to comply with subsection 7.

(Added to NRS by 2005, 435)



NRS 87.4347 - Power of dissociated partner to bind; liability to partnership.

1. For 2 years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership is bound by an act of the dissociated partner which would have bound the partnership under NRS 87.4325 before dissociation only if at the time of entering into the transaction the other party:

(a) Reasonably believed that the dissociated partner was then a partner;

(b) Did not have notice of the partner s dissociation; and

(c) Is not deemed to have had knowledge under subsection 5 of NRS 87.4327 or notice under subsection 3 of NRS 87.4349.

2. A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection 1.

(Added to NRS by 2005, 436)



NRS 87.4348 - Liability of dissociated partner to other persons.

1. A partner s dissociation does not of itself discharge the partner s liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection 2.

2. A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, within 2 years after the partner s dissociation, only if the partner is liable for the obligation under NRS 87.433 and at the time of entering into the transaction the other party:

(a) Reasonably believed that the dissociated partner was then a partner;

(b) Did not have notice of the partner s dissociation; and

(c) Is not deemed to have had knowledge under subsection 5 of NRS 87.4327 or notice under subsection 3 of NRS 87.4349.

3. By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

4. A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner s dissociation but without the partner s consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

(Added to NRS by 2005, 437)



NRS 87.4349 - Statement of dissociation.

1. A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

2. A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of subsections 4 and 5 of NRS 87.4327.

3. For the purposes of paragraph (c) of subsection 1 of NRS 87.4347 and paragraph (c) of subsection 2 of NRS 87.4348, a person not a partner is deemed to have notice of the dissociation 90 days after the statement of dissociation is filed.

(Added to NRS by 2005, 437)



NRS 87.435 - Continued use of partnership name.

Continued use of a partnership name, or a dissociated partner s name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.

(Added to NRS by 2005, 437)



NRS 87.4351 - Events causing dissolution and winding up of partnership business.

A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following events:

1. In a partnership at will, the partnership s having notice from a partner, other than a partner who is dissociated under subsections 2 to 10, inclusive, of NRS 87.4343, of that partner s express will to withdraw as a partner, or on a later date specified by the partner;

2. In a partnership for a definite term or particular undertaking:

(a) Within 90 days after a partner s dissociation by death or otherwise under subsections 6 to 10, inclusive, of NRS 87.4343 or wrongful dissociation under subsection 2 of NRS 87.4344, the express will of at least half of the remaining partners to wind up the partnership business, for which purpose a partner s rightful dissociation pursuant to subparagraph (1) of paragraph (b) of subsection 2 of NRS 87.4344 constitutes the expression of that partner s will to wind up the partnership business;

(b) The express will of all of the partners to wind up the partnership business; or

(c) The expiration of the term or the completion of the undertaking;

3. An event agreed to in the partnership agreement resulting in the winding up of the partnership business;

4. An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within 90 days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

5. On application by a partner, a judicial determination that:

(a) The economic purpose of the partnership is likely to be unreasonably frustrated;

(b) Another partner has engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner; or

(c) It is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

6. On application by a transferee of a partner s transferable interest, a judicial determination that it is equitable to wind up the partnership business:

(a) After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(b) At any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.

(Added to NRS by 2005, 437)



NRS 87.4352 - Partnership continues after dissolution.

1. Subject to subsection 2, a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

2. At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership s business wound up and the partnership terminated. In that event:

(a) The partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(b) The rights of a third party accruing under subsection 1 of NRS 87.4354 or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.

(Added to NRS by 2005, 438)



NRS 87.4353 - Right to wind up partnership business.

1. After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership s business, but on application of any partner, any partner s legal representative or any transferee, the district court, for good cause shown, may order judicial supervision of the winding up.

2. The legal representative of the last surviving partner may wind up a partnership s business.

3. A person winding up a partnership s business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal or administrative, settle and close the partnership s business, dispose of and transfer the partnership s property, discharge the partnership s liabilities, distribute the assets of the partnership pursuant to NRS 87.4357, settle disputes by mediation or arbitration, and perform other necessary acts.

(Added to NRS by 2005, 439)



NRS 87.4354 - Power of partner to bind partnership after dissolution.

Subject to NRS 87.4355, a partnership is bound by a partner s act after dissolution that:

1. Is appropriate for winding up the partnership business; or

2. Would have bound the partnership under NRS 87.4325 before dissolution, if the other party to the transaction did not have notice of the dissolution.

(Added to NRS by 2005, 439)



NRS 87.4355 - Statement of dissolution.

1. After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

2. A statement of dissolution cancels a filed statement of partnership authority for the purposes of subsection 4 of NRS 87.4327 and is a limitation on authority for the purposes of subsection 5 of NRS 87.4327.

3. For the purposes of NRS 87.4325 and 87.4354, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners authority as a result of the statement of dissolution 90 days after it is filed.

4. After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority which will operate with respect to a person not a partner as provided in subsections 4 and 5 of NRS 87.4327 in any transaction, whether or not the transaction is appropriate for winding up the partnership business.

(Added to NRS by 2005, 439)



NRS 87.4356 - Liability of partner to other partners after dissolution.

1. Except as otherwise provided in subsection 2 and NRS 87.433, after dissolution a partner is liable to the other partners for the partner s share of any partnership liability incurred under NRS 87.4354.

2. A partner who, with knowledge of the dissolution, incurs a partnership liability under subsection 2 of NRS 87.4354 by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.

(Added to NRS by 2005, 439)



NRS 87.4357 - Settlement of accounts and contributions among partners.

1. In winding up a partnership s business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection 2.

2. Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner s account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner s account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under NRS 87.433.

3. If a partner fails to contribute the full amount required under subsection 2, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under NRS 87.433. A partner or partner s legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner s share of the partnership obligations for which the partner is personally liable under NRS 87.433.

4. After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under NRS 87.433.

5. The estate of a deceased partner is liable for the partner s obligation to contribute to the partnership.

6. An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner s obligation to contribute to the partnership.

(Added to NRS by 2005, 439)



NRS 87.440 - Filing requirements; prohibition against registration for certain illegal purposes; required and optional provisions of certificate of registration.

1. To become a registered limited-liability partnership, a partnership shall file with the Secretary of State a certificate of registration stating each of the following:

(a) The name of the partnership.

(b) The street address of its principal office.

(c) The information required pursuant to NRS 77.310.

(d) The name and business address of each managing partner.

(e) That the partnership thereafter will be a registered limited-liability partnership.

(f) Any other information that the partnership wishes to include.

2. The certificate of registration must be signed by a majority in interest of the partners or by one or more partners authorized to sign such a certificate.

3. The certificate of registration must be accompanied by a fee of $75.

4. The Secretary of State shall register as a registered limited-liability partnership any partnership that submits a completed certificate of registration with the required fee. A person shall not register a registered limited-liability partnership for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

5. The registration of a registered limited-liability partnership is effective at the time of the filing of the certificate of registration.

(Added to NRS by 1995, 1466; A 2001, 3183; 2003, 3145; 2005, 2262; 2007, 2428, 2679; 2013, 864, 1282)



NRS 87.445 - Penalty for purporting to do business as registered limited-liability partnership without registration; enforcement; regulations.

1. Every person, other than a foreign registered limited-liability partnership, who is purporting to do business in this State as a registered limited-liability partnership and who willfully fails or neglects to file with the Secretary of State a certificate of registration is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. When the Secretary of State is advised that a person is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county in which the person s principal place of business is located or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county in which the person s principal place of business is located or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

3. In the course of an investigation of a violation of this section, the Secretary of State may require a registered limited-liability partnership to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

4. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2009, 1699; A 2013, 865)



NRS 87.450 - Name of partnership: Distinguishable name required; limitations; availability of name of forfeited, merged or otherwise terminated partnership; regulations.

1. The name proposed for a registered limited-liability partnership must contain the words Limited-Liability Partnership or Registered Limited-Liability Partnership or the abbreviation L.L.P. or LLP as the last words or letters of the name and must be distinguishable on the records of the Secretary of State from the names of all other artificial persons formed, organized, registered or qualified pursuant to the provisions of this title that are on file in the Office of the Secretary of State and all names that are reserved in the Office of the Secretary of State pursuant to the provisions of this title. If the name of the registered limited-liability partnership on a certificate of registration of limited-liability partnership submitted to the Secretary of State is not distinguishable from a name on file or reserved name, the Secretary of State shall return the certificate to the person who signed it unless the written, acknowledged consent of the holder of the name on file or reserved name to use the name accompanies the certificate.

2. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

3. The Secretary of State shall not accept for filing any certificate of registration or certificate of amendment of a certificate of registration of any registered limited-liability partnership formed or existing pursuant to the laws of this State which provides that the name of the registered limited-liability partnership contains the word accountant, accounting, accountancy, auditor or auditing unless the Nevada State Board of Accountancy certifies that the registered limited-liability partnership:

(a) Is registered pursuant to the provisions of chapter 628 of NRS; or

(b) Has filed with the Nevada State Board of Accountancy under penalty of perjury a written statement that the registered limited-liability partnership is not engaged in the practice of accounting and is not offering to practice accounting in this State.

4. The Secretary of State shall not accept for filing any certificate of registration or certificate of amendment of a certificate of registration of any registered limited-liability partnership formed or existing pursuant to the laws of this State which provides that the name of the registered limited-liability partnership contains the word bank or trust unless:

(a) It appears from the certificate of registration or the certificate of amendment that the registered limited-liability partnership proposes to carry on business as a banking or trust company, exclusively or in connection with its business as a bank, savings and loan association or thrift company; and

(b) The certificate of registration or certificate of amendment is first approved by the Commissioner of Financial Institutions.

5. The Secretary of State shall not accept for filing any certificate of registration or certificate of amendment of a certificate of registration of any registered limited-liability partnership formed or existing pursuant to the provisions of this chapter if it appears from the certificate of registration or the certificate of amendment that the business to be carried on by the registered limited-liability partnership is subject to supervision by the Commissioner of Insurance or by the Commissioner of Financial Institutions, unless the certificate of registration or certificate of amendment is approved by the Commissioner who will supervise the business of the registered limited-liability partnership.

6. Except as otherwise provided in subsection 5, the Secretary of State shall not accept for filing any certificate of registration or certificate of amendment of a certificate of registration of any registered limited-liability partnership formed or existing pursuant to the laws of this State which provides that the name of the registered limited-liability partnership contains the words engineer, engineered, engineering, professional engineer, registered engineer or licensed engineer unless:

(a) The State Board of Professional Engineers and Land Surveyors certifies that the principals of the registered limited-liability partnership are licensed to practice engineering pursuant to the laws of this State; or

(b) The State Board of Professional Engineers and Land Surveyors certifies that the registered limited-liability partnership is exempt from the prohibitions of NRS 625.520.

7. Except as otherwise provided in subsection 5, the Secretary of State shall not accept for filing any certificate of registration or certificate of amendment of a certificate of registration of any registered limited-liability partnership formed or existing pursuant to the laws of this State which provides that the name of the registered limited-liability partnership contains the words architect, architecture, registered architect, licensed architect, registered interior designer, registered interior design, residential designer, registered residential designer, licensed residential designer or residential design unless the State Board of Architecture, Interior Design and Residential Design certifies that:

(a) The principals of the registered limited-liability partnership are holders of a certificate of registration to practice architecture or residential design or to practice as a registered interior designer, as applicable, pursuant to the laws of this State; or

(b) The registered limited-liability partnership is qualified to do business in this State pursuant to NRS 623.349.

8. The Secretary of State shall not accept for filing any certificate of registration or certificate of amendment of a certificate of registration of any registered limited-liability partnership formed or existing pursuant to the laws of this State which provides that the name of the registered limited-liability partnership contains the words common-interest community, community association, master association, unit-owners association or homeowners association or if it appears in the certificate of registration or certificate of amendment that the purpose of the registered limited-liability partnership is to operate as a unit-owners association pursuant to chapter 116 or 116B of NRS unless the Administrator of the Real Estate Division of the Department of Business and Industry certifies that the registered limited-liability partnership has:

(a) Registered with the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels pursuant to NRS 116.31158 or 116B.625; and

(b) Paid to the Administrator of the Real Estate Division the fees required pursuant to NRS 116.31155 or 116B.620.

9. The name of a registered limited-liability partnership whose right to transact business has been forfeited, which has merged and is not the surviving entity or whose existence has otherwise terminated is available for use by any other artificial person.

10. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 1995, 1468; A 1997, 2815; 1999, 1617; 2003, 20th Special Session, 77; 2005, 2629; 2007, 8, 2286)



NRS 87.455 - Name of partnership: Reinstatement under old or new name; regulations.

1. Except as otherwise provided in subsection 2, if a registered limited-liability partnership applies to reinstate its right to transact business but its name has been legally acquired by any other artificial person formed, organized, registered or qualified pursuant to the provisions of this title whose name is on file with the Office of the Secretary of State or reserved in the Office of the Secretary of State pursuant to the provisions of this title, the applying registered limited-liability partnership shall submit in writing to the Secretary of State some other name under which it desires its right to transact business to be reinstated. If that name is distinguishable from all other names reserved or otherwise on file, the Secretary of State shall reinstate the registered limited-liability partnership under that new name.

2. If the applying registered limited-liability partnership submits the written, acknowledged consent of the artificial person having the name, or the person who has reserved the name, that is not distinguishable from the old name of the applying registered limited-liability partnership or a new name it has submitted, it may be reinstated under that name.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination of these.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 1997, 2815; A 1999, 1617; 2003, 20th Special Session, 78)



NRS 87.460 - Amendment of certificate of registration.

1. A certificate of registration of a registered limited-liability partnership may be amended by filing with the Secretary of State a certificate of amendment. The certificate of amendment must set forth:

(a) The name of the registered limited-liability partnership; and

(b) The change to the information contained in the original certificate of registration or any other certificates of amendment.

2. The certificate of amendment must be:

(a) Signed by a managing partner of the registered limited-liability partnership; and

(b) Accompanied by a fee of $175.

3. A certificate filed pursuant to this section is effective at the time of the filing of the certificate with the Secretary of State or upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate is filed. If a certificate filed pursuant to this section specifies a later effective date but does not specify an effective time, the certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

(Added to NRS by 1995, 1470; A 2001, 3183; 2003, 20th Special Session, 79; 2005, 2198; 2011, 2802)



NRS 87.470 - Termination of registration.

The registration of a registered limited-liability partnership is effective until:

1. Its certificate of registration is revoked pursuant to NRS 87.520; or

2. The registered limited-liability partnership files with the Secretary of State a notice of withdrawal signed by a managing partner. The notice must be accompanied by a fee of $100.

(Added to NRS by 1995, 1467; A 2001, 3184; 2003, 3145; 2003, 20th Special Session, 79; 2010, 26th Special Session, 74)



NRS 87.480 - Registered agent required.

A registered limited-liability partnership must have a registered agent who resides or is located in this State. A registered agent must have a street address for the service of process that is the principal office of the registered limited-liability partnership in this State, and may have a separate mailing address that is different from the registered agent s street address.

(Added to NRS by 1995, 1467; A 2007, 2679; 2009, 2840)



NRS 87.490 - Change of location of principal office.

1. If a registered limited-liability partnership wishes to change the location of its principal office in this State, it shall first file with the Secretary of State a certificate of change of principal office that sets forth:

(a) The name of the registered limited-liability partnership;

(b) The street address of its principal office; and

(c) The street address of its new principal office.

2. A certificate of change of principal office filed pursuant to this section must be:

(a) Signed by a managing partner of the registered limited-liability partnership; and

(b) Accompanied by a fee of $60.

3. A change authorized by this section becomes effective upon the filing of the proper certificate of change.

(Added to NRS by 1995, 1469; A 1999, 1618; 2001, 3184; 2003, 20th Special Session, 79; 2007, 2679)



NRS 87.500 - Resignation of registered agent; termination of registration of commercial registered agent.

1. If a registered agent resigns pursuant to NRS 77.370 or if a commercial registered agent terminates its registration as a commercial registered agent pursuant to NRS 77.330, the registered limited-liability partnership shall, before the effective date of the resignation or termination, file with the Secretary of State a statement of change of registered agent pursuant to NRS 77.340.

2. If a registered limited-liability partnership fails to comply with subsection 1, it is in default and is subject to the provisions of NRS 87.520.

3. As used in this section, commercial registered agent has the meaning ascribed to it in NRS 77.040.

(Added to NRS by 1995, 1467; A 1999, 1618; 2003, 3145; 2003, 20th Special Session, 80; 2007, 2680; 2013, 865)



NRS 87.510 - Annual list: Filing requirements; fees; notice; regulations.

1. A registered limited-liability partnership shall, on or before the last day of the first month after the filing of its certificate of registration with the Secretary of State or, if the registered limited-liability partnership has selected an alternative due date pursuant to subsection 8, on or before that alternative due date, and annually thereafter on or before the last day of the month in which the anniversary date of the filing of its certificate of registration with the Secretary of State occurs or, if applicable, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State, on a form furnished by the Secretary of State, a list that contains:

(a) The name of the registered limited-liability partnership;

(b) The file number of the registered limited-liability partnership, if known;

(c) The names of all of its managing partners;

(d) The address, either residence or business, of each managing partner; and

(e) The signature of a managing partner of the registered limited-liability partnership, or some other person specifically authorized by the registered limited-liability partnership to sign the list, certifying that the list is true, complete and accurate.

Each list filed pursuant to this subsection must be accompanied by a declaration under penalty of perjury that the registered limited-liability partnership has complied with the provisions of chapter 76 of NRS, that the registered limited-liability partnership acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State and that none of the managing partners identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a managing partner in furtherance of any unlawful conduct.

2. Upon filing:

(a) The initial list required by subsection 1, the registered limited-liability partnership shall pay to the Secretary of State a fee of $125.

(b) Each annual list required by subsection 1, the registered limited-liability partnership shall pay to the Secretary of State a fee of $125.

3. If a managing partner of a registered limited-liability partnership resigns and the resignation is not reflected on the annual or amended list of managing partners, the registered limited-liability partnership or the resigning managing partner shall pay to the Secretary of State a fee of $75 to file the resignation.

4. The Secretary of State shall, at least 90 days before the last day for filing each annual list required by subsection 1, provide to the registered limited-liability partnership a notice of the fee due pursuant to subsection 2 and a reminder to file the annual list required by subsection 1. The failure of any registered limited-liability partnership to receive a notice does not excuse it from complying with the provisions of this section.

5. If the list to be filed pursuant to the provisions of subsection 1 is defective, or the fee required by subsection 2 is not paid, the Secretary of State may return the list for correction or payment.

6. An annual list that is filed by a registered limited-liability partnership which is not in default more than 90 days before it is due shall be deemed an amended list for the previous year and does not satisfy the requirements of subsection 1 for the year to which the due date is applicable.

7. A person who files with the Secretary of State an initial list or annual list required by subsection 1 which identifies a managing partner with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a managing partner in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

8. The Secretary of State may allow a registered limited-liability partnership to select an alternative due date for filing the initial list required by subsection 1.

9. The Secretary of State may adopt regulations to administer the provisions of subsection 8.

(Added to NRS by 1995, 1467; A 1997, 2816; 1999, 1619; 2001, 3184; 2003, 20th Special Session, 81, 185; 2005, 2262; 2007, 2681; 2009, 2038, 2840; 2013, 865)



NRS 87.515 - List or statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. A registered limited-liability partnership shall maintain at its registered office or principal place of business in this State:

(a) A current list of its managing partners; or

(b) A statement indicating where such a list is maintained.

2. Upon the request of the Secretary of State, the registered limited-liability partnership shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the information contained in the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a registered limited-liability partnership to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to subsection 1; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a registered limited-liability partnership fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the certificate of registration.

5. The Secretary of State shall not reinstate or revive a certificate of registration that was revoked or suspended pursuant to subsection 4 unless:

(a) The registered limited-liability partnership complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the certificate of registration.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1327; A 2009, 2841)



NRS 87.520 - Defaulting partnerships: Identification; penalty; reinstatement of partnership which is unit-owners association; duties of Secretary of State; revocation of registration.

1. A registered limited-liability partnership that fails to comply with the provisions of NRS 87.510 is in default.

2. Upon notification from the Administrator of the Real Estate Division of the Department of Business and Industry that a registered limited-liability partnership which is a unit-owners association as defined in NRS 116.011 or 116B.030 has failed to register pursuant to NRS 116.31158 or 116B.625 or failed to pay the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall deem the registered limited-liability partnership to be in default. If, after the registered limited-liability partnership is deemed to be in default, the Administrator notifies the Secretary of State that the registered limited-liability partnership has registered pursuant to NRS 116.31158 or 116B.625 and paid the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall reinstate the registered limited-liability partnership if the registered limited-liability partnership complies with the requirements for reinstatement as provided in this section and NRS 87.530.

3. Any registered limited-liability partnership that is in default pursuant to this section must, in addition to the fee required to be paid pursuant to NRS 87.510, pay a penalty of $75.

4. The Secretary of State shall provide written notice to the registered agent of any registered limited-liability partnership that is in default. The written notice:

(a) Must include the amount of any payment that is due from the registered limited-liability partnership.

(b) At the request of the registered agent, may be provided electronically.

5. If a registered limited-liability partnership fails to pay the amount that is due, the certificate of registration of the registered limited-liability partnership shall be deemed revoked immediately after the last day of the month in which the anniversary date of the filing of the certificate of registration occurs, and the Secretary of State shall notify the registered limited-liability partnership, by providing written notice to its registered agent or, if the registered limited-liability partnership does not have a registered agent, to a managing partner, that its certificate of registration is revoked. The written notice:

(a) Must include the amount of any fees and penalties incurred that are due.

(b) At the request of the registered agent or managing partner, may be provided electronically.

(Added to NRS by 1995, 1469; A 2001, 3185; 2003, 20th Special Session, 82; 2007, 2288, 2682)



NRS 87.530 - Defaulting partnerships: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsection 3 and NRS 87.515, the Secretary of State shall reinstate the certificate of registration of a registered limited-liability partnership that is revoked pursuant to NRS 87.520 if the registered limited-liability partnership:

(a) Files with the Secretary of State:

(1) The information required by NRS 87.510;

(2) The information required pursuant to NRS 77.310; and

(3) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly selected managing partners of the registered limited-liability partnership.

(b) Pays to the Secretary of State:

(1) The fee required to be paid pursuant to NRS 87.510;

(2) Any penalty required to be paid pursuant to NRS 87.520; and

(3) A reinstatement fee of $300.

2. When the Secretary of State reinstates the registered limited-liability partnership, the Secretary of State shall issue to the registered limited-liability partnership a certificate of reinstatement if the registered limited-liability partnership:

(a) Requests a certificate of reinstatement; and

(b) Pays the required fees pursuant to NRS 87.550.

3. The Secretary of State shall not reinstate the certificate of registration of a registered limited-liability partnership if the certificate was revoked pursuant to the provisions of this chapter at least 5 years before the date of the proposed reinstatement.

4. Except as otherwise provided in NRS 87.455, a reinstatement pursuant to this section relates back to the date on which the registered limited-liability partnership s certificate of registration was revoked and reinstates the registered limited-liability s certificate of registration as if such certificate had at all times remained in full force and effect.

(Added to NRS by 1995, 1469; A 2001, 3185; 2003, 20th Special Session, 82; 2007, 1328, 2428, 2682; 2013, 867)



NRS 87.540 - Status of partnership and liability of partners not affected by errors in certain filed information.

The status of a partnership as a registered limited-liability partnership, and the liability of its partners, are not affected by errors in the information contained in a certificate of registration or an annual list required to be filed with the Secretary of State, or by changes after the filing of such a certificate or list in the information contained in the certificate or list.

(Added to NRS by 1995, 1467)



NRS 87.5405 - Penalty for doing business without registration; enforcement; regulations.

1. Every foreign registered limited-liability partnership which is doing business in this State and which willfully fails or neglects to register with the Secretary of State pursuant to NRS 87.440 to 87.500, inclusive, and 87.541 to 87.544, inclusive, is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. Every foreign registered limited-liability partnership which is doing business in this State and which fails or neglects to register with the Secretary of State pursuant to NRS 87.440 to 87.500, inclusive, and 87.541 to 87.544, inclusive, may not commence or maintain any action, suit or proceeding in any court of this State until it has registered with the Secretary of State pursuant to NRS 87.440 to 87.500, inclusive, and 87.541 to 87.544, inclusive.

3. The failure of a foreign registered limited-liability partnership to register in this State does not impair the validity of any contract or act of the foreign registered limited-liability partnership, or prevent the foreign registered limited-liability partnership from defending any action, suit or proceeding in any court of this State.

4. When the Secretary of State is advised that a foreign registered limited-liability partnership is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county in which the foreign registered limited-liability partnership s principal place of business is located or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county in which the foreign registered limited-liability partnership s principal place of business is located or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

5. In the course of an investigation of a violation of this section, the Secretary of State may require a foreign registered limited-liability partnership to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

6. A foreign registered limited-liability partnership, by transacting business in this State without registration, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this State by the foreign registered limited-liability partnership.

7. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2009, 1699; A 2013, 867)



NRS 87.541 - Annual list: Filing requirements; fees; powers and duties of Secretary of State; regulations.

1. Each foreign registered limited-liability partnership doing business in this State shall, on or before the last day of the first month after the filing of its application for registration as a foreign registered limited-liability partnership with the Secretary of State or, if the foreign registered limited-liability partnership has selected an alternative due date pursuant to subsection 9, on or before that alternative due date, and annually thereafter on or before the last day of the month in which the anniversary date of its qualification to do business in this State occurs in each year or, if applicable, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State a list, on a form furnished by the Secretary of State, that contains:

(a) The name of the foreign registered limited-liability partnership;

(b) The file number of the foreign registered limited-liability partnership, if known;

(c) The names of all its managing partners;

(d) The address, either residence or business, of each managing partner; and

(e) The signature of a managing partner of the foreign registered limited-liability partnership, or some other person specifically authorized by the foreign registered limited-liability partnership to sign the list, certifying that the list is true, complete and accurate.

2. Each list filed pursuant to this section must be accompanied by a declaration under penalty of perjury that:

(a) The foreign registered limited-liability partnership has complied with the provisions of chapter 76 of NRS;

(b) The foreign registered limited-liability partnership acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State; and

(c) None of the managing partners identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a managing partner in furtherance of any unlawful conduct.

3. Upon filing:

(a) The initial list required by this section, the foreign registered limited-liability partnership shall pay to the Secretary of State a fee of $125.

(b) Each annual list required by this section, the foreign registered limited-liability partnership shall pay to the Secretary of State a fee of $125.

4. If a managing partner of a foreign registered limited-liability partnership resigns and the resignation is not reflected on the annual or amended list of managing partners, the foreign registered limited-liability partnership or the managing partner shall pay to the Secretary of State a fee of $75 to file the resignation.

5. The Secretary of State shall, 90 days before the last day for filing each annual list required by subsection 1, provide to each foreign registered limited-liability partnership which is required to comply with the provisions of NRS 87.541 to 87.544, inclusive, and which has not become delinquent, a notice of the fee due pursuant to subsection 3 and a reminder to file the list required pursuant to subsection 1. Failure of any foreign registered limited-liability partnership to receive a notice does not excuse it from the penalty imposed by the provisions of NRS 87.541 to 87.544, inclusive.

6. If the list to be filed pursuant to the provisions of subsection 1 is defective or the fee required by subsection 3 is not paid, the Secretary of State may return the list for correction or payment.

7. An annual list for a foreign registered limited-liability partnership not in default which is received by the Secretary of State more than 90 days before its due date shall be deemed an amended list for the previous year and does not satisfy the requirements of subsection 1 for the year to which the due date is applicable.

8. A person who files with the Secretary of State an initial list or annual list required by subsection 1 which identifies a managing partner with the fraudulent intent of concealing the identity of any person or persons exercising the power and authority of a managing partner in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

9. The Secretary of State may allow a foreign registered limited-liability partnership to select an alternative due date for filing the initial list required by this section.

10. The Secretary of State may adopt regulations to administer the provisions of subsection 9.

(Added to NRS by 2003, 20th Special Session, 74; A 2005, 2263; 2007, 2683; 2009, 2039, 2841; 2013, 868)



NRS 87.5413 - List or statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. A foreign registered limited-liability partnership shall maintain at its registered office or principal place of business in this State:

(a) A current list of its managing partners; or

(b) A statement indicating where such a list is maintained.

2. Upon the request of the Secretary of State, the foreign registered limited-liability partnership shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the information contained in the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a foreign registered limited-liability partnership to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to subsection 1; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a foreign registered limited-liability partnership fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the right of the foreign registered limited-liability partnership to transact business in this State.

5. The Secretary of State shall not reinstate or revive the right of a foreign registered limited-liability partnership to transact business in this State that was revoked or suspended pursuant to subsection 4 unless:

(a) The registered limited-liability partnership complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the right of the foreign registered limited-liability partnership to transact business in this State.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1327; A 2009, 2842)



NRS 87.5415 - Certificate of authorization to transact business.

If a foreign registered limited-liability partnership has filed the initial or annual list in compliance with NRS 87.541 and has paid the appropriate fee for the filing, the cancelled check or other proof of payment received by the foreign registered limited-liability partnership constitutes a certificate authorizing it to transact its business within this State until the last day of the month in which the anniversary of its qualification to transact business occurs in the next succeeding calendar year.

(Added to NRS by 2003, 20th Special Session, 75)



NRS 87.542 - Addresses of managing partners required; failure to file.

1. Each list required to be filed under the provisions of NRS 87.541 to 87.544, inclusive, must, after the name of each managing partner listed thereon, set forth the address, either residence or business, of each managing partner.

2. If the addresses are not stated for each person on any list offered for filing, the Secretary of State may refuse to file the list, and the foreign registered limited-liability partnership for which the list has been offered for filing is subject to all the provisions of NRS 87.541 to 87.544, inclusive, relating to failure to file the list within or at the times therein specified, unless a list is subsequently submitted for filing which conforms to the provisions of this section.

(Added to NRS by 2003, 20th Special Session, 75)



NRS 87.5425 - Defaulting partnerships: Identification; forfeiture of right to transact business; penalty.

1. Each foreign registered limited-liability partnership which is required to make a filing and pay the fee prescribed in NRS 87.541 to 87.544, inclusive, and which refuses or neglects to do so within the time provided is in default.

2. For default there must be added to the amount of the fee a penalty of $75, and unless the filing is made and the fee and penalty are paid on or before the last day of the month in which the anniversary date of the foreign registered limited-liability partnership occurs, the defaulting foreign registered limited-liability partnership by reason of its default forfeits its right to transact any business within this State. The fee and penalty must be collected as provided in this chapter.

(Added to NRS by 2003, 20th Special Session, 75)



NRS 87.543 - Defaulting partnerships: Duties of Secretary of State.

1. The Secretary of State shall notify, by providing written notice to its registered agent, each foreign registered limited-liability partnership deemed in default pursuant to NRS 87.5425. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

2. Immediately after the last day of the month in which the anniversary date of its registration occurs, the Secretary of State shall compile a complete list containing the names of all foreign registered limited-liability partnerships whose right to transact business has been forfeited.

3. The Secretary of State shall notify, by providing written notice to its registered agent, each foreign registered limited-liability partnership specified in subsection 2 of the forfeiture of its right to transact business. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

(Added to NRS by 2003, 20th Special Session, 75; A 2007, 2684)



NRS 87.5435 - Defaulting partnerships: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4 and NRS 87.5413, the Secretary of State shall reinstate a foreign registered limited-liability partnership which has forfeited or which forfeits its right to transact business under the provisions of this chapter and shall restore to the foreign registered limited-liability partnership its right to transact business in this State, and to exercise its privileges and immunities, if it:

(a) Files with the Secretary of State:

(1) The list required by NRS 87.541;

(2) The information required pursuant to NRS 77.310; and

(3) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly selected managing partners of the foreign registered limited-liability partnership; and

(b) Pays to the Secretary of State:

(1) The filing fee and penalty set forth in NRS 87.541 and 87.5425 for each year or portion thereof that its right to transact business was forfeited; and

(2) A fee of $300 for reinstatement.

2. When the Secretary of State reinstates the foreign registered limited-liability partnership, the Secretary of State shall issue to the foreign registered limited-liability partnership a certificate of reinstatement if the foreign registered limited-liability partnership:

(a) Requests a certificate of reinstatement; and

(b) Pays the required fees pursuant to NRS 87.550.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid and the revocation of the right to transact business occurred only by reason of failure to pay the fees and penalties.

4. If the right of a foreign registered limited-liability partnership to transact business in this State has been forfeited pursuant to the provisions of this chapter and has remained forfeited for a period of 5 consecutive years, the right to transact business must not be reinstated.

5. Except as otherwise provided in NRS 87.544, a reinstatement pursuant to this section relates back to the date on which the foreign registered limited-liability partnership forfeited its right to transact business under the provisions of this chapter and reinstates the foreign registered limited-liability partnership s right to transact business as if such right had at all times remained in full force and effect.

(Added to NRS by 2003, 20th Special Session, 76; A 2007, 1329, 2429, 2684; 2009, 2843; 2013, 870)



NRS 87.544 - Defaulting partnerships: Reinstatement under old or new name; regulations.

1. Except as otherwise provided in subsection 2, if a foreign registered limited-liability partnership applies to reinstate its certificate of registration and its name has been legally reserved or acquired by another artificial person formed, organized, registered or qualified pursuant to the provisions of this title whose name is on file with the Office of the Secretary of State or reserved in the Office of the Secretary of State pursuant to the provisions of this title, the foreign registered limited-liability partnership must submit in writing in its application for reinstatement to the Secretary of State some other name under which it desires its existence to be reinstated. If that name is distinguishable from all other names reserved or otherwise on file, the Secretary of State shall reinstate the foreign registered limited-liability partnership under that new name.

2. If the applying foreign registered limited-liability partnership submits the written, acknowledged consent of the artificial person having a name, or the person who has reserved a name, which is not distinguishable from the old name of the applying foreign registered limited-liability partnership or a new name it has submitted, it may be reinstated under that name.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 2003, 20th Special Session, 76)



NRS 87.5445 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all of the information required by statute for filing the record.

3. If the provisions of the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to the information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2003, 20th Special Session, 73)



NRS 87.545 - Procedure to submit replacement page to Secretary of State before actual filing of record.

A managing partner of a registered limited-liability partnership may authorize the Secretary of State in writing to replace any page of a record submitted for filing on an expedited basis, before the actual filing, and to accept the page as if it were part of the original record. The signed authorization of the managing partner to the Secretary of State permits, but does not require, the Secretary of State to alter the original record as requested.

(Added to NRS by 1997, 2815; A 2003, 3146)



NRS 87.547 - Correction of inaccurate or defective record filed with Secretary of State; cancellation of filings.

1. A registered limited-liability partnership may correct a record filed in the Office of the Secretary of State with respect to the registered limited-liability partnership if the record contains an inaccurate description of a partnership action or if the record was defectively signed, attested, sealed, verified or acknowledged.

2. To correct a record, the registered limited-liability partnership must:

(a) Prepare a certificate of correction that:

(1) States the name of the registered limited-liability partnership;

(2) Describes the record, including, without limitation, its filing date;

(3) Specifies the inaccuracy or defect;

(4) Sets forth the inaccurate or defective portion of the record in an accurate or corrected form; and

(5) Is signed by a managing partner of the registered limited-liability partnership or by some other person specifically authorized by the registered limited-liability partnership to sign the certificate.

(b) Deliver the certificate to the Secretary of State for filing.

(c) Pay a filing fee of $175 to the Secretary of State.

3. A certificate of correction is effective on the effective date of the record it corrects except as to persons relying on the uncorrected record and adversely affected by the correction. As to those persons, the certificate is effective when filed.

4. If a registered limited-liability partnership has made a filing with the Secretary of State and the Secretary of State has not processed the filing and placed the filing into the public record, the registered limited-liability partnership may cancel the filing by:

(a) Filing a statement of cancellation with the Secretary of State; and

(b) Paying a fee of $50.

(Added to NRS by 2001, 1396; A 2001, 3198, 3199; 2003, 3146; 2003, 20th Special Session, 83; 2009, 2844; 2013, 870)



NRS 87.550 - Fees.

In addition to any other fees required by NRS 87.440 to 87.540, inclusive, and 87.560, the Secretary of State shall charge and collect the following fees for services rendered pursuant to those sections:

1. For certifying records required by NRS 87.440 to 87.540, inclusive, and 87.560, $30 per certification.

2. For signing a certificate verifying the existence of a registered limited-liability partnership, if the registered limited-liability partnership has not filed a certificate of amendment, $50.

3. For signing a certificate verifying the existence of a registered limited-liability partnership, if the registered limited-liability partnership has filed a certificate of amendment, $50.

4. For signing, certifying or filing any certificate or record not required by NRS 87.440 to 87.540, inclusive, and 87.560, $50.

5. For any copies provided by the Office of the Secretary of State, $2 per page.

6. For examining and provisionally approving any record before the record is presented for filing, $125.

(Added to NRS by 1995, 1470; A 1999, 1620; 2001, 1397, 3186, 3199; 2003, 3146; 2003, 20th Special Session, 83; 2005, 2264; 2009, 1700)



NRS 87.560 - Operation of domestic partnership in another jurisdiction; registration of foreign registered limited-liability partnership.

1. To the extent permitted by the law of that jurisdiction:

(a) A partnership, including a registered limited-liability partnership, formed and existing under this chapter, may conduct its business, carry on its operations, and exercise the powers granted by this chapter in any state, territory, district or possession of the United States or in any foreign country.

(b) The internal affairs of a partnership, including a registered limited-liability partnership, formed and existing under this chapter, including the liability of partners for debts, obligations and liabilities of or chargeable to the partnership, are governed by the law of this State.

2. Subject to any statutes for the regulation and control of specific types of business, a registered limited-liability partnership, formed and existing under the law of another jurisdiction, may do business in this State if it first registers with the Secretary of State pursuant to the provisions of NRS 87.440 to 87.500, inclusive, and 87.5405 to 87.544, inclusive.

3. The name of a partnership that is registered as a limited-liability partnership in another jurisdiction and doing business in this State must contain the words Limited-Liability Partnership or Registered Limited-Liability Partnership or the abbreviations L.L.P. or LLP, or such other words or abbreviations as may be required or authorized by the law of the other jurisdiction, as the last words or letters of the name.

(Added to NRS by 1995, 1468; A 2009, 1700)



NRS 87.565 - Secretary of State authorized to adopt certain regulations to allow partnership to carry out powers and duties through most recent technology.

The Secretary of State may adopt regulations to define, for the purposes of certain provisions of this chapter, the terms meeting, writing, written and other terms to allow a partnership or other entity which is subject to the provisions of this chapter to carry out its powers and duties as prescribed by this chapter through the use of the most recent technology available including, without limitation, the use of electronic communications, videoconferencing and telecommunications.

(Added to NRS by 2011, 780)






Chapter 87A - Uniform Limited Partnership Act (2001)

NRS 87A.005 - Short title.

This chapter may be cited as the Uniform Limited Partnership Act (2001).

(Added to NRS by 2007, 437)



NRS 87A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 87A.015 to 87A.140, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 437; A 2009, 1702)



NRS 87A.015 - Certificate of limited partnership defined.

Certificate of limited partnership means the certificate required by NRS 87A.235. The term includes the certificate as amended or restated.

(Added to NRS by 2007, 437)



NRS 87A.020 - Contribution defined.

Contribution, except in the phrase right of contribution, means any benefit provided by a person to a limited partnership in order to become a partner or in the person s capacity as a partner.

(Added to NRS by 2007, 437)



NRS 87A.025 - Debtor in bankruptcy defined.

Debtor in bankruptcy means a person that is the subject of:

1. An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

2. A comparable order under federal, state or foreign law governing insolvency.

(Added to NRS by 2007, 437)



NRS 87A.030 - Designated office defined.

Designated office means:

1. With respect to a limited partnership, the office that the limited partnership is required to designate and maintain under NRS 87A.215; and

2. With respect to a foreign limited partnership, its principal office.

(Added to NRS by 2007, 437)



NRS 87A.035 - Distribution defined.

Distribution means a transfer of money or other property from a limited partnership to a partner in the partner s capacity as a partner or to a transferee on account of a transferable interest owned by the transferee.

(Added to NRS by 2007, 437)



NRS 87A.040 - Foreign limited partnership defined.

Foreign limited partnership means a partnership formed under the laws of a jurisdiction other than this State and required by those laws to have one or more general partners and one or more limited partners. The term includes a foreign limited-liability limited partnership.

(Added to NRS by 2007, 438)



NRS 87A.045 - Foreign registered limited-liability limited partnership defined.

Foreign registered limited-liability limited partnership means a foreign limited-liability limited partnership:

1. Formed pursuant to an agreement governed by the laws of another state; and

2. Registered pursuant to and complying with NRS 87A.535 to 87A.625, inclusive, and 87A.655.

(Added to NRS by 2007, 438)



NRS 87A.050 - General partner defined.

General partner means:

1. With respect to a limited partnership, a person that:

(a) Becomes a general partner under NRS 87A.350; or

(b) Was a general partner in a limited partnership subject to chapter 88 of NRS when the limited partnership voluntarily elected to become subject to this chapter; and

2. With respect to a foreign limited partnership, a person that has rights, powers and obligations similar to those of a general partner in a limited partnership.

(Added to NRS by 2007, 438)



NRS 87A.055 - Limited partner defined.

Limited partner means:

1. With respect to a limited partnership, a person that:

(a) Becomes a limited partner under NRS 87A.320; or

(b) Was a limited partner in a limited partnership subject to chapter 88 of NRS when the limited partnership voluntarily elected to become subject to this chapter; and

2. With respect to a foreign limited partnership, a person that has rights, powers and obligations similar to those of a limited partner in a limited partnership.

(Added to NRS by 2007, 438)



NRS 87A.060 - Limited partnership defined.

Limited partnership, except in the phrases foreign limited partnership, foreign limited-liability limited partnership and foreign registered limited-liability limited partnership, means an entity, having one or more general partners and one or more limited partners, which is formed under this chapter by two or more persons. The term includes a registered limited-liability limited partnership and a restricted limited partnership.

(Added to NRS by 2007, 438; A 2009, 1702)



NRS 87A.065 - Partner defined.

Partner means a limited partner or general partner.

(Added to NRS by 2007, 438)



NRS 87A.070 - Partnership agreement defined.

Partnership agreement means the partners agreement, whether oral, implied, in a record, or in any combination, concerning the limited partnership. The term includes the agreement as amended.

(Added to NRS by 2007, 438)



NRS 87A.075 - Person defined.

Person means any natural person, corporation, business trust, estate, trust, partnership, limited-liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, any public corporation or any other legal or commercial entity.

(Added to NRS by 2007, 438)



NRS 87A.080 - Person withdrawn as a general partner defined.

Person withdrawn as a general partner means a person withdrawn as a general partner of a limited partnership.

(Added to NRS by 2007, 438)



NRS 87A.085 - Principal office defined.

Principal office means the office where the principal executive office of a limited partnership or foreign limited partnership is located, whether or not the office is located in this State.

(Added to NRS by 2007, 438)



NRS 87A.095 - Registered agent defined.

Registered agent has the meaning ascribed to it in NRS 77.230.

(Added to NRS by 2007, 439) (Substituted in revision for NRS 87A.107)



NRS 87A.100 - Registered limited-liability limited partnership defined.

Registered limited-liability limited partnership means a limited partnership:

1. Formed pursuant to an agreement governed by this chapter; and

2. Registered pursuant to and complying with NRS 87A.630 to 87A.655, inclusive.

(Added to NRS by 2007, 438; A 2009, 1703)



NRS 87A.105 - Required information defined.

Required information means the information that a limited partnership is required to maintain under NRS 87A.195.

(Added to NRS by 2007, 439)



NRS 87A.108 - Restricted limited partnership defined.

Restricted limited partnership means a limited partnership organized and existing under this chapter that elects to include the optional provisions permitted by NRS 87A.235.

(Added to NRS by 2009, 1700)



NRS 87A.120 - State defined.

State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2007, 439)



NRS 87A.130 - Transfer defined.

Transfer includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift and transfer by operation of law.

(Added to NRS by 2007, 439)



NRS 87A.135 - Transferable interest defined.

Transferable interest means a partner s right to receive distributions.

(Added to NRS by 2007, 439)



NRS 87A.140 - Transferee defined.

Transferee means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a partner.

(Added to NRS by 2007, 439)



NRS 87A.145 - Applicability.

The provisions of this chapter apply to a limited partnership:

1. Which was formed before, on or after October 1, 2007, and which voluntarily elects to be governed by the provisions of this chapter; or

2. Which is formed on or after October 1, 2007, and which does not voluntarily elect to be governed by the provisions of chapter 88 of NRS.

(Added to NRS by 2007, 439)



NRS 87A.147 - Secretary of State authorized to adopt certain regulations to allow limited partnership to carry out powers and duties through most recent technology.

The Secretary of State may adopt regulations to define, for the purposes of certain provisions of this chapter, the terms meeting, writing, written and other similar terms to allow a limited partnership or other entity which is subject to the provisions of this chapter to carry out its powers and duties as prescribed by this chapter through the use of the most recent technology available including, without limitation, the use of electronic communications, videoconferencing and telecommunications.

(Added to NRS by 2011, 780)



NRS 87A.150 - Knowledge and notice.

1. A person knows a fact if the person has actual knowledge of it.

2. A person has notice of a fact if the person:

(a) Knows of it;

(b) Has received a notification of it;

(c) Has reason to know it exists from all of the facts known to the person at the time in question; or

(d) Has notice of it under subsection 3 or 4.

3. A certificate of limited partnership on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and the persons designated in the certificate as general partners are general partners. Except as otherwise provided in subsection 4, the certificate is not notice of any other fact.

4. A person has notice of:

(a) Another person s withdrawal as a general partner, 90 days after the effective date of an amendment to the certificate of limited partnership which states that the other person has withdrawn or 90 days after the effective date of a certificate of withdrawal pertaining to the other person, whichever occurs first;

(b) A limited partnership s dissolution, 90 days after the effective date of an amendment to the certificate of limited partnership stating that the limited partnership is dissolved;

(c) A limited partnership s termination, 90 days after the effective date of a certificate of cancellation;

(d) A limited partnership s conversion, 90 days after the effective date of the articles of conversion; or

(e) A merger, 90 days after the effective date of the articles of merger.

5. A person notifies or gives a notification to another person by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

6. A person receives a notification when the notification:

(a) Comes to the person s attention; or

(b) Is delivered at the person s place of business or at any other place held out by the person as a place for receiving communications.

7. Except as otherwise provided in subsection 8, a person other than a natural person knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the natural person conducting the transaction for the person knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the natural person s attention if the person had exercised reasonable diligence. A person other than a natural person exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the natural person conducting the transaction for the person and there is reasonable compliance with the routines. Reasonable diligence does not require a natural person acting for the person to communicate information unless the communication is part of the natural person s regular duties or the natural person has reason to know of the transaction and that the transaction would be materially affected by the information.

8. A general partner s knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is effective immediately as knowledge of, notice to, or receipt of a notification by the limited partnership, except in the case of a fraud on the limited partnership committed by or with the consent of the general partner. A limited partner s knowledge, notice, or receipt of a notification of a fact relating to the limited partnership is not effective as knowledge of, notice to, or receipt of a notification by the limited partnership.

(Added to NRS by 2007, 439)



NRS 87A.155 - Nature, purpose and duration of entity; prohibition against organization for certain illegal purposes.

1. A limited partnership is an entity distinct from its partners. A limited partnership is the same entity regardless of whether the limited partnership has registered as a registered limited-liability limited partnership.

2. A limited partnership may be organized under this chapter for any lawful purpose. A person shall not organize a limited partnership for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

3. A limited partnership has a perpetual duration.

(Added to NRS by 2007, 440; A 2013, 871)



NRS 87A.160 - Powers.

A limited partnership has the powers to do all things necessary or convenient to carry on its activities, including the power to sue, be sued and defend in its own name and to maintain an action against a partner for harm caused to the limited partnership by a breach of the partnership agreement or violation of a duty to the partnership.

(Added to NRS by 2007, 440)



NRS 87A.165 - Governing law.

The law of this State governs:

1. Relations among the partners of a limited partnership and between the partners and the limited partnership; and

2. The liability of partners as partners for an obligation of the limited partnership.

(Added to NRS by 2007, 440)



NRS 87A.170 - Supplemental principles of law; rate of interest.

1. Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

2. If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in NRS 99.040.

(Added to NRS by 2007, 441)



NRS 87A.175 - Name of partnership: Distinguishable name required; limitations; availability of name of forfeited, merged or otherwise terminated partnership; regulations.

1. Except as otherwise provided in NRS 87A.635, the name proposed for a limited partnership as set forth in its certificate of limited partnership:

(a) Must contain the words Limited Partnership, or the abbreviation LP or L.P. ;

(b) May contain the name of any partner; and

(c) Must be distinguishable on the records of the Secretary of State from the names of all other artificial persons formed, organized, registered or qualified pursuant to the provisions of this title that are on file in the Office of the Secretary of State and all names that are reserved in the Office of the Secretary of State pursuant to the provisions of this title. If the name on the certificate of limited partnership submitted to the Secretary of State is not distinguishable from any name on file or reserved name, the Secretary of State shall return the certificate to the filer, unless the written, acknowledged consent to the use of the same or the requested similar name of the holder of the name on file or reserved name accompanies the certificate of limited partnership.

2. For the purposes of this section, a proposed name is not distinguished from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

3. The Secretary of State shall not accept for filing any certificate of limited partnership for any limited partnership formed or existing pursuant to the laws of this State which provides that the name of the limited partnership contains the word accountant, accounting, accountancy, auditor or auditing unless the Nevada State Board of Accountancy certifies that the limited partnership:

(a) Is registered pursuant to the provisions of chapter 628 of NRS; or

(b) Has filed with the Nevada State Board of Accountancy under penalty of perjury a written statement that the limited partnership is not engaged in the practice of accounting and is not offering to practice accounting in this State.

4. The Secretary of State shall not accept for filing any certificate of limited partnership for any limited partnership formed or existing pursuant to the laws of this State which provides that the name of the limited partnership contains the word bank or trust unless:

(a) It appears from the certificate of limited partnership that the limited partnership proposes to carry on business as a banking or trust company, exclusively or in connection with its business as a bank, savings and loan association or thrift company; and

(b) The certificate of limited partnership is first approved by the Commissioner of Financial Institutions.

5. The Secretary of State shall not accept for filing any certificate of limited partnership for any limited partnership formed or existing pursuant to the provisions of this chapter if it appears from the certificate of limited partnership that the business to be carried on by the limited partnership is subject to supervision by the Commissioner of Insurance or by the Commissioner of Financial Institutions, unless the certificate of limited partnership is approved by the Commissioner who will supervise the business of the limited partnership.

6. Except as otherwise provided in subsection 5, the Secretary of State shall not accept for filing any certificate of limited partnership for any limited partnership formed or existing pursuant to the laws of this State which provides that the name of the limited partnership contains the words engineer, engineered, engineering, professional engineer, registered engineer or licensed engineer unless:

(a) The State Board of Professional Engineers and Land Surveyors certifies that the principals of the limited partnership are licensed to practice engineering pursuant to the laws of this State; or

(b) The State Board of Professional Engineers and Land Surveyors certifies that the limited partnership is exempt from the prohibitions of NRS 625.520.

7. Except as otherwise provided in subsection 5, the Secretary of State shall not accept for filing any certificate of limited partnership for any limited partnership formed or existing pursuant to the laws of this State which provides that the name of the limited partnership contains the words architect, architecture, registered architect, licensed architect, registered interior designer, registered interior design, residential designer, registered residential designer, licensed residential designer or residential design unless the State Board of Architecture, Interior Design and Residential Design certifies that:

(a) The principals of the limited partnership are holders of a certificate of registration to practice architecture or residential design or to practice as a registered interior designer, as applicable, pursuant to the laws of this State; or

(b) The limited partnership is qualified to do business in this State pursuant to NRS 623.349.

8. The Secretary of State shall not accept for filing any certificate of limited partnership for any limited partnership formed or existing pursuant to the laws of this State which provides that the name of the limited partnership contains the words common-interest community, community association, master association, unit-owners association or homeowners association or if it appears in the certificate of limited partnership that the purpose of the limited partnership is to operate as a unit-owners association pursuant to chapter 116 or 116B of NRS unless the Administrator of the Real Estate Division of the Department of Business and Industry certifies that the limited partnership has:

(a) Registered with the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels pursuant to NRS 116.31158 or 116B.625; and

(b) Paid to the Administrator of the Real Estate Division the fees required pursuant to NRS 116.31155 or 116B.620.

9. The name of a limited partnership whose right to transact business has been forfeited, which has merged and is not the surviving entity or whose existence has otherwise terminated is available for use by any other artificial person.

10. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 2007, 441)



NRS 87A.180 - Name of partnership: Reservation; transfer of right to exclusive use of reserved name.

1. The exclusive right to the use of a name may be reserved by:

(a) Any person intending to organize a limited partnership under this chapter and to adopt that name;

(b) Any domestic limited partnership or any foreign limited partnership registered in this State which, in either case, intends to adopt that name;

(c) Any foreign limited partnership intending to register in this State and adopt that name; and

(d) Any person intending to organize a foreign limited partnership and intending to have it registered in this State and adopt that name.

2. The reservation must be made by filing with the Secretary of State an application, signed by the applicant, to reserve a specified name. If the Secretary of State finds that the name is available for use by a domestic or foreign limited partnership, the Secretary of State shall reserve the name for the exclusive use of the applicant for a period of 90 days. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the Office of the Secretary of State a notice of the transfer, signed by the applicant for whom the name was reserved and specifying the name and address of the transferee.

(Added to NRS by 2007, 442)



NRS 87A.185 - Name of partnership: Reinstatement under old or new name; regulations.

1. Except as otherwise provided in subsection 2, if a limited partnership applies to reinstate its right to transact business but its name has been legally reserved or acquired by any other artificial person formed, organized, registered or qualified pursuant to the provisions of this title whose name is on file with the Office of the Secretary of State or reserved in the Office of the Secretary of State pursuant to the provisions of this title, the applying limited partnership shall submit in writing to the Secretary of State some other name under which it desires its right to be reinstated. If that name is distinguishable from all other names reserved or otherwise on file, the Secretary of State shall reinstate the limited partnership under that new name.

2. If the applying limited partnership submits the written, acknowledged consent of the other artificial person having the name, or the person who has reserved the name, that is not distinguishable from the old name of the applying limited partnership or a new name it has submitted, it may be reinstated under that name.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 2007, 443)



NRS 87A.190 - Effect of partnership agreement; nonwaivable provisions.

1. Except as otherwise provided in subsection 2, the partnership agreement governs relations among the partners and between the partners and the partnership. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

2. A partnership agreement may not:

(a) Vary a limited partnership s power under NRS 87A.160 to sue, be sued and defend in its own name;

(b) Vary the law applicable to a limited partnership under NRS 87A.165;

(c) Vary the requirements of NRS 87A.250;

(d) Vary the information required under NRS 87A.195 or unreasonably restrict the right to information under NRS 87A.335 or 87A.380, but the partnership agreement may impose reasonable restrictions on the availability and use of information obtained under those sections and may define appropriate remedies, including liquidated damages, for a breach of any reasonable restriction on use;

(e) Eliminate the duty of loyalty under NRS 87A.385, but the partnership agreement may:

(1) Identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; and

(2) Specify the number or percentage of partners which may authorize or ratify, after full disclosure to all partners of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(f) Unreasonably reduce the duty of care under subsection 3 of NRS 87A.385;

(g) Eliminate the obligation of good faith and fair dealing under subsection 2 of NRS 87A.340 and subsection 4 of NRS 87A.385, but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(h) Vary the power of a person to withdraw as a general partner under subsection 1 of NRS 87A.450 except to require that the notice under subsection 1 of NRS 87A.445 be in a record;

(i) Vary the power of a court to decree dissolution in the circumstances specified in NRS 87A.495;

(j) Vary the requirement to wind up the partnership s business as specified in NRS 87A.500;

(k) Unreasonably restrict the right to maintain an action under NRS 87A.660 to 87A.680, inclusive;

(l) Restrict the right of a partner to approve a conversion or merger; or

(m) Restrict rights under this chapter of a person other than a partner or a transferee.

(Added to NRS by 2007, 443)



NRS 87A.195 - Information required to be maintained at designated office.

A limited partnership shall maintain at its designated office the following information:

1. A current list showing the full name and last known street and mailing address of each partner, separately identifying the general partners, in alphabetical order, and the limited partners, in alphabetical order.

2. A copy of the certificate of limited partnership and all amendments to and restatements of the certificate, together with signed copies of any powers of attorney under which any certificate, amendment or restatement has been signed.

3. A copy of any filed articles of conversion or merger.

4. A copy of the limited partnership s federal, state and local income tax returns and reports, if any, for the 3 most recent years.

5. A copy of any partnership agreement made in a record and any amendment made in a record to any partnership agreement.

6. A copy of any financial statement of the limited partnership for the 3 most recent years.

7. A copy of the three most recent annual lists filed with the Secretary of State pursuant to NRS 87A.290.

8. A copy of any record made by the limited partnership during the past 3 years of any consent given by or vote taken of any partner pursuant to this chapter or the partnership agreement.

9. Unless contained in a partnership agreement made in a record, a record stating:

(a) The amount of cash, and a description and statement of the agreed value of the other benefits, contributed and agreed to be contributed by each partner;

(b) The times at which, or events on the happening of which, any additional contributions agreed to be made by each partner are to be made;

(c) For any person that is both a general partner and a limited partner, a specification of what transferable interest the person owns in each capacity; and

(d) Any events upon the happening of which the limited partnership is to be dissolved and its activities wound up.

In lieu of keeping at the designated office the information required in subsections 1, 4 and 6 to 9, inclusive, the limited partnership may keep a statement with the registered agent setting out the name of the custodian of the information required in subsections 1, 4 and 6 to 9, inclusive, and the present and complete post office address, including street and number, if any, where the information required in subsections 1, 4 and 6 to 9, inclusive, is kept.

(Added to NRS by 2007, 444; A 2009, 1703)



NRS 87A.200 - Statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. A limited partnership shall maintain at its registered office or principal place of business in this State a statement indicating where the list required pursuant to subsection 1 of NRS 87A.195 is maintained.

2. Upon the request of the Secretary of State, the limited partnership shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1, if different than the registered agent for such limited partnership. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the custodian of the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a limited partnership to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to subsection 1 of NRS 87A.195; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a limited partnership fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the right of the limited partnership to transact any business in this State.

5. The Secretary of State shall not reinstate or revive the right of a limited partnership to transact any business in this State that was revoked or suspended pursuant to subsection 4 unless:

(a) The limited partnership complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the right of the limited partnership to transact business in this State.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1345; A 2009, 1703, 2844)



NRS 87A.205 - Business transactions of partner with partnership.

A partner may lend money to and transact other business with the limited partnership and has the same rights and obligations with respect to the loan or other transaction as a person that is not a partner.

(Added to NRS by 2007, 445)



NRS 87A.210 - Dual capacity.

A person may be both a general partner and a limited partner. A person that is both a general and limited partner has the rights, powers, duties and obligations provided by this chapter and the partnership agreement in each of those capacities. When the person acts as a general partner, the person is subject to the obligations, duties and restrictions under this chapter and the partnership agreement for general partners. When the person acts as a limited partner, the person is subject to the obligations, duties and restrictions under this chapter and the partnership agreement for limited partners.

(Added to NRS by 2007, 445)



NRS 87A.215 - Registered agent required; maintenance of records at office in State; change of address.

1. Each limited partnership shall designate and continuously maintain in this State:

(a) An office, which may but need not be a place of its business in this State, at which must be kept the records required by NRS 87A.195 to be maintained; and

(b) A registered agent.

2. Within 30 days after changing the location of the office which contains records for a limited partnership, a general partner of the limited partnership shall file a certificate of a change in address with the Secretary of State which sets forth the name of the limited partnership, the previous address of the office which contains records and the new address of the office which contains records.

(Added to NRS by 2007, 445)



NRS 87A.220 - Registered agent: Revocation of appointment; change of name.

1. If a limited partnership created pursuant to this chapter desires to change its registered agent, the change may be effected by filing with the Secretary of State a certificate of change of registered agent, signed by a general partner, which sets forth:

(a) The name of the limited partnership;

(b) The name and street address of its present registered agent; and

(c) The name and street address of the new registered agent.

2. The new registered agent s certificate of acceptance must be a part of or attached to the certificate of change of registered agent.

3. If the name of a registered agent is changed as a result of a merger, conversion, exchange, sale, reorganization or amendment, the registered agent shall:

(a) File with the Secretary of State a certificate of name change of registered agent that includes:

(1) The current name of the registered agent as filed with the Secretary of State;

(2) The new name of the registered agent; and

(3) The name and file number of each artificial person formed, organized, registered or qualified pursuant to the provisions of this title that the registered agent represents; and

(b) Pay to the Secretary of State a filing fee of $100.

4. A change authorized by this section becomes effective upon the filing of the proper certificate of change.

(Added to NRS by 2007, 445)



NRS 87A.225 - Resignation of registered agent or termination of registration of commercial registered agent.

1. If a registered agent resigns pursuant to NRS 77.370 or if a commercial registered agent terminates its registration as a commercial registered agent pursuant to NRS 77.330, the limited partnership, before the effective date of the resignation or termination, shall file with the Secretary of State a statement of change of registered agent pursuant to NRS 77.340.

2. Each limited partnership which fails to comply with subsection 1 shall be deemed in default and is subject to the provisions of NRS 87A.300 and 87A.305.

3. As used in this section commercial registered agent has the meaning ascribed to it in NRS 77.040.

(Added to NRS by 2007, 446; A 2013, 871)



NRS 87A.230 - Consent and proxies of partners.

Action requiring the consent of partners under this chapter may be taken without a meeting, and a partner may appoint a proxy to consent or otherwise act for the partner by signing an appointment record, either personally or by the partner s attorney in fact.

(Added to NRS by 2007, 446)



NRS 87A.235 - Formation of limited partnership; certificate of limited partnership.

1. In order for a limited partnership to be formed, a certificate of limited partnership must be delivered to the Secretary of State for filing. The certificate must state:

(a) The name of the limited partnership;

(b) The information required pursuant to NRS 77.310;

(c) The name and the street and mailing address of each general partner;

(d) Any additional information required by chapter 92A of NRS; and

(e) If the limited partnership is to be a restricted limited partnership, a statement to that effect.

2. A certificate of limited partnership may also contain any other matters but may not vary or otherwise affect the provisions specified in subsection 2 of NRS 87A.190 in a manner inconsistent with that section.

3. If there has been substantial compliance with subsection 1, a limited partnership is formed on the later of the filing of the certificate of limited partnership or a date specified in the certificate of limited partnership.

4. Subject to subsection 2, if any provision of a partnership agreement is inconsistent with the filed certificate of limited partnership or with a filed certificate of withdrawal, certificate of cancellation or statement of change or filed articles of conversion or merger:

(a) The partnership agreement prevails as to partners and transferees; and

(b) The filed certificate of limited partnership, certificate of withdrawal, certificate of cancellation or statement of change or articles of conversion or merger prevail as to persons, other than partners and transferees, that reasonably rely on the filed record to their detriment.

(Added to NRS by 2007, 446; A 2009, 1704)



NRS 87A.237 - Penalty for purporting to do business as limited partnership without registration; enforcement; regulations.

1. Every person, other than a foreign limited partnership, who is purporting to do business in this State as a limited partnership and who willfully fails or neglects to file with the Secretary of State a certificate of limited partnership is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. When the Secretary of State is advised that a person, other than a foreign limited partnership, is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county in which the person s principal place of business is located or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county in which the person s principal place of business is located or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

3. In the course of an investigation of a violation of this section, the Secretary of State may require a limited partnership to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

4. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2009, 1701; A 2013, 871)



NRS 87A.240 - Amendment or restatement of certificate.

1. In order to amend its certificate of limited partnership, a limited partnership must deliver to the Secretary of State for filing an amendment or articles of merger stating:

(a) The name of the limited partnership; and

(b) The changes the amendment makes to the certificate as most recently amended or restated.

2. A limited partnership shall promptly deliver to the Secretary of State for filing an amendment to a certificate of limited partnership to reflect:

(a) The admission of a new general partner;

(b) The withdrawal of a person as a general partner; or

(c) The appointment of a person to wind up the limited partnership s activities under subsection 3 or 4 of NRS 87A.500.

3. A general partner that knows that any information in a filed certificate of limited partnership was false when the certificate was filed or has become false due to changed circumstances shall promptly:

(a) Cause the certificate to be amended; or

(b) If appropriate, deliver to the Secretary of State for filing a certificate of correction pursuant to NRS 87A.275.

4. A certificate of limited partnership may be amended at any time for any other proper purpose as determined by the limited partnership.

5. A restated certificate of limited partnership may be delivered to the Secretary of State for filing in the same manner as an amendment.

6. An amendment or restated certificate is effective at the time of the filing of the amendment or restated certificate with the Secretary of State or upon a later date and time as specified in the amendment or restated certificate, which date must not be more than 90 days after the date on which the amendment or restated certificate is filed. If an amendment or restated certificate filed pursuant to this section specifies a later effective date but does not specify an effective time, the amendment or restated certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

(Added to NRS by 2007, 447; A 2011, 2802)



NRS 87A.245 - Statement of termination.

A dissolved limited partnership that has completed winding up may deliver to the Secretary of State for filing a certificate of cancellation that states:

1. The name of the limited partnership; and

2. Any other information as determined by the general partners filing the statement or by a person appointed pursuant to subsection 3 or 4 of NRS 87A.500.

(Added to NRS by 2007, 448)



NRS 87A.250 - Signing of records.

1. Each record delivered to the Secretary of State for filing pursuant to this chapter must be signed in the following manner:

(a) A certificate of limited partnership must be signed by all general partners listed in the certificate.

(b) An amendment designating as general partner a person admitted under paragraph (b) of subsection 3 of NRS 87A.490 following the withdrawal of a limited partnership s last general partner must be signed by that person.

(c) An amendment required by subsection 3 of NRS 87A.500 following the appointment of a person to wind up the dissolved limited partnership s activities must be signed by that person.

(d) Any other amendment must be signed by:

(1) At least one general partner listed in the certificate;

(2) Each other person designated in the amendment as a new general partner; and

(3) Each person that the amendment indicates has withdrawn as a general partner, unless:

(I) The person is deceased or a guardian or general conservator has been appointed for the person and the amendment so states; or

(II) The person has previously delivered to the Secretary of State for filing a certificate of withdrawal.

(e) A restated certificate of limited partnership must be signed by at least one general partner listed in the certificate, and, to the extent the restated certificate effects a change under any other paragraph of this subsection, the certificate must be signed in a manner that satisfies that paragraph.

(f) A certificate of cancellation must be signed by all general partners listed in the certificate or, if the certificate of a dissolved limited partnership lists no general partners, by the person appointed pursuant to subsection 3 or 4 of NRS 87A.500 to wind up the dissolved limited partnership s activities.

(g) Articles of conversion must be signed by each general partner listed in the certificate of limited partnership.

(h) Articles of merger must be signed as provided in chapter 92A of NRS.

(i) Any other record delivered on behalf of a limited partnership to the Secretary of State for filing must be signed by at least one general partner listed in the certificate.

(j) A statement by a person pursuant to paragraph (d) of subsection 1 of NRS 87A.455 stating that the person has withdrawn as a general partner must be signed by that person.

(k) A statement of withdrawal by a person pursuant to NRS 87A.345 must be signed by that person.

(l) A record delivered on behalf of a foreign limited partnership to the Secretary of State for filing must be signed by at least one general partner of the foreign limited partnership.

(m) Any other record delivered on behalf of any person to the Secretary of State for filing must be signed by that person.

2. Any person may sign by an attorney-in-fact any record to be filed pursuant to this chapter.

(Added to NRS by 2007, 448)



NRS 87A.255 - Signing and filing pursuant to judicial order.

1. If a person required by this chapter to sign a record or deliver a record to the Secretary of State for filing does not do so, any other person that is aggrieved may petition the district court to order:

(a) The person to sign the record;

(b) Deliver the record to the Secretary of State for filing; or

(c) The Secretary of State to file the record unsigned.

2. If the person aggrieved under subsection 1 is not the limited partnership or foreign limited partnership to which the record pertains, the aggrieved person shall make the limited partnership or foreign limited partnership a party to the action. A person aggrieved under subsection 1 may seek the remedies provided in subsection 1 in the same action in combination or in the alternative.

3. A record filed unsigned pursuant to this section is effective without being signed.

(Added to NRS by 2007, 449)



NRS 87A.260 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all of the information required by statute for filing the record.

3. If the provisions of the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to the information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2007, 449)



NRS 87A.265 - Procedure to submit replacement page to Secretary of State before actual filing of record.

A general partner of a limited partnership may authorize the Secretary of State in writing to replace any page of a record submitted for filing on an expedited basis, before the actual filing, and to accept the page as if it were part of the original record. The signed authorization of the general partner to the Secretary of State permits, but does not require, the Secretary of State to alter the original record as requested.

(Added to NRS by 2007, 449)



NRS 87A.270 - Filing of records written in language other than English.

No record which is written in a language other than English may be filed or submitted for filing in the Office of the Secretary of State pursuant to the provisions of this chapter unless it is accompanied by a verified translation of that record into the English language.

(Added to NRS by 2007, 449)



NRS 87A.275 - Correction of inaccurate or defective record filed with Secretary of State; cancellation of filings.

1. A limited partnership or foreign limited partnership may correct a record filed in the Office of the Secretary of State with respect to the limited partnership or foreign limited partnership if the record contains false or erroneous information or if the record was defectively signed, attested, sealed, verified or acknowledged.

2. To correct a record, the limited partnership or foreign limited partnership must:

(a) Prepare a certificate of correction that:

(1) States the name of the limited partnership or foreign limited partnership;

(2) Describes the record, including, without limitation, its filing date;

(3) Specifies the false or erroneous information or the defect;

(4) Sets forth the false or erroneous information or the defective portion of the record in an accurate or corrected form; and

(5) Is signed by a general partner of the limited partnership or foreign limited partnership or by some other person specifically authorized by the limited partnership or foreign limited partnership to sign the certificate.

(b) Deliver the certificate to the Secretary of State for filing.

(c) Pay a filing fee of $175 to the Secretary of State.

3. A certificate of correction must not state a delayed effective date and is effective on the effective date of the record it corrects, except that the certificate is effective when filed:

(a) For the purposes of subsections 3 and 4 of NRS 87A.150; and

(b) As to persons relying on the uncorrected record and adversely affected by the correction.

4. If a limited partnership or foreign limited partnership has made a filing with the Secretary of State and the Secretary of State has not processed the filing and placed the filing into the public record, the limited partnership or foreign limited partnership may cancel the filing by:

(a) Filing a statement of cancellation with the Secretary of State; and

(b) Paying a fee of $50.

(Added to NRS by 2007, 450; A 2009, 2845; 2013, 872)



NRS 87A.280 - Partnership records: Microfilming; imaging; return.

The Secretary of State may microfilm or image any record which is filed in the Office of the Secretary of State by or relating to a limited partnership pursuant to this chapter and may return the original record to the filer.

(Added to NRS by 2007, 450)



NRS 87A.285 - Liability for false information in filed record.

1. If a record delivered to the Secretary of State for filing under this chapter and filed by the Secretary of State contains false information, a person that suffers loss by reliance on the information may recover damages for the loss from:

(a) A person that signed the record, or caused another to sign it on the person s behalf, and knew the information to be false at the time the record was signed; and

(b) A general partner that has notice that the information was false when the record was filed or has become false because of changed circumstances, if the general partner has notice for a reasonably sufficient time before the information is relied upon to enable the general partner to effect an amendment under NRS 87A.240, file a petition pursuant to NRS 87A.255 or deliver to the Secretary of State for filing a certificate of correction pursuant to NRS 87A.275.

2. Signing a record authorized or required to be filed under this chapter constitutes an affirmation under the penalties of perjury that the facts stated in the record are true.

(Added to NRS by 2007, 450)



NRS 87A.290 - Annual list: Filing requirements; fees; notice; regulations.

1. A limited partnership shall, on or before the last day of the first month after the filing of its certificate of limited partnership with the Secretary of State or, if the limited partnership has selected an alternative due date pursuant to subsection 10, on or before that alternative due date, and annually thereafter on or before the last day of the month in which the anniversary date of the filing of its certificate of limited partnership occurs or, if applicable, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State, on a form furnished by the Secretary of State, a list that contains:

(a) The name of the limited partnership;

(b) The file number of the limited partnership, if known;

(c) The names of all of its general partners;

(d) The address, either residence or business, of each general partner; and

(e) The signature of a general partner of the limited partnership, or some other person specifically authorized by the limited partnership to sign the list, certifying that the list is true, complete and accurate.

Each list filed pursuant to this subsection must be accompanied by a declaration under penalty of perjury that the limited partnership has complied with the provisions of chapter 76 of NRS, that the limited partnership acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State, and that none of the general partners identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a general partner in furtherance of any unlawful conduct.

2. Except as otherwise provided in subsection 3, a limited partnership shall, upon filing:

(a) The initial list required by subsection 1, pay to the Secretary of State a fee of $125.

(b) Each annual list required by subsection 1, pay to the Secretary of State a fee of $125.

3. A registered limited-liability limited partnership shall, upon filing:

(a) The initial list required by subsection 1, pay to the Secretary of State a fee of $125.

(b) Each annual list required by subsection 1, pay to the Secretary of State a fee of $125.

4. If a general partner of a limited partnership resigns and the resignation is not reflected on the annual or amended list of general partners, the limited partnership or the resigning general partner shall pay to the Secretary of State a fee of $75 to file the resignation.

5. The Secretary of State shall, 90 days before the last day for filing each annual list required by subsection 1, provide to each limited partnership which is required to comply with the provisions of this section, and which has not become delinquent, a notice of the fee due pursuant to the provisions of subsection 2 or 3, as appropriate, and a reminder to file the annual list required pursuant to subsection 1. Failure of any limited partnership to receive a notice does not excuse it from the penalty imposed by NRS 87A.300.

6. If the list to be filed pursuant to the provisions of subsection 1 is defective or the fee required by subsection 2 or 3 is not paid, the Secretary of State may return the list for correction or payment.

7. An annual list for a limited partnership not in default that is received by the Secretary of State more than 90 days before its due date shall be deemed an amended list for the previous year and does not satisfy the requirements of subsection 1 for the year to which the due date is applicable.

8. A filing made pursuant to this section does not satisfy the provisions of NRS 87A.240 and may not be substituted for filings submitted pursuant to NRS 87A.240.

9. A person who files with the Secretary of State a list required by subsection 1 which identifies a general partner with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a general partner in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

10. The Secretary of State may allow a limited partnership to select an alternative due date for filing the initial list required by subsection 1.

11. The Secretary of State may adopt regulations to administer the provisions of subsection 10.

(Added to NRS by 2007, 450; A 2009, 2040, 2846; 2013, 872)



NRS 87A.295 - Additional filing requirements for certain partnerships: Criteria; statement; fees.

1. At the time of submitting any list required pursuant to NRS 87A.290, a limited partnership that meets the criteria set forth in subsection 2 must submit:

(a) The statement required pursuant to subsection 3, accompanied by a declaration under penalty of perjury attesting that the statement does not contain any material misrepresentation of fact; and

(b) A fee of $100,000, to be distributed in the manner provided pursuant to subsection 4.

2. A limited partnership must submit a statement pursuant to this section if the limited partnership, including its parent and all subsidiaries:

(a) Holds 25 percent or more of the share of the market within this State for any product sold or distributed by the limited partnership within this State; and

(b) Has had, during the previous 5-year period, a total of five or more investigations commenced against the limited partnership, its parent or its subsidiaries in any jurisdiction within the United States, including all state and federal investigations:

(1) Which concern any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060, or which concern similar activities prohibited by a substantially similar law of another jurisdiction; and

(2) Which resulted in the limited partnership being fined or otherwise penalized or which resulted in the limited partnership being required to divest any holdings or being unable to acquire any holdings as a condition for the settlement, dismissal or resolution of those investigations.

3. A limited partnership that meets the criteria set forth in subsection 2 shall submit a statement which includes the following information with respect to each investigation:

(a) The jurisdiction in which the investigation was commenced.

(b) A summary of the nature of the investigation and the facts and circumstances surrounding the investigation.

(c) If the investigation resulted in criminal or civil litigation, a copy of all pleadings filed in the investigation by any party to the litigation.

(d) A summary of the outcome of the investigation, including specific information concerning whether any fine or penalty was imposed against the limited partnership and whether the limited partnership was required to divest any holdings or was unable to acquire any holdings as a condition for the settlement, dismissal or resolution of the investigation.

4. The fee collected pursuant to subsection 1 must be deposited in the Attorney General s Administration Budget Account and used solely for the purpose of investigating any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060.

(Added to NRS by 2007, 451)



NRS 87A.300 - Certificate of authorization to transact business; identification of defaulting partnerships; reinstatement of partnership which is unit-owners association; forfeiture and penalty.

1. If a limited partnership has filed the list in compliance with NRS 87A.290 and has paid the appropriate fee for the filing, the cancelled check or other proof of payment received by the limited partnership constitutes a certificate authorizing it to transact its business within this State until the anniversary date of the filing of its certificate of limited partnership in the next succeeding calendar year.

2. Each limited partnership which is required to make a filing and pay the fee prescribed in NRS 87A.290 and 87A.295 and which refuses or neglects to do so within the time provided is in default.

3. Upon notification from the Administrator of the Real Estate Division of the Department of Business and Industry that a limited partnership which is a unit-owners association as defined in NRS 116.011 has failed to register pursuant to NRS 116.31158 or failed to pay the fees pursuant to NRS 116.31155, the Secretary of State shall deem the limited partnership to be in default. If, after the limited partnership is deemed to be in default, the Administrator notifies the Secretary of State that the limited partnership has registered pursuant to NRS 116.31158 and paid the fees pursuant to NRS 116.31155, the Secretary of State shall reinstate the limited partnership if the limited partnership complies with the requirements for reinstatement as provided in this section and NRS 87A.310.

4. For default there must be added to the amount of the fee a penalty of $75, and unless the filings are made and the fee and penalty are paid on or before the first day of the first anniversary of the month following the month in which filing was required, the defaulting limited partnership, by reason of its default, forfeits its right to transact any business within this State.

(Added to NRS by 2007, 452)



NRS 87A.305 - Defaulting partnerships: Duties of Secretary of State; revocation of certificate; assets held in trust.

1. The Secretary of State shall notify, by providing written notice to its registered agent, each defaulting limited partnership. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

2. Immediately after the first day of the first anniversary of the month following the month in which filing was required, the certificate of the limited partnership is revoked.

3. The Secretary of State shall compile a complete list containing the names of all limited partnerships whose right to transact business has been forfeited.

4. The Secretary of State shall notify, by providing written notice to its registered agent, each limited partnership specified in subsection 3 of the revocation of its certificate. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

5. In case of revocation of the certificate and of the forfeiture of the right to transact business thereunder, all the property and assets of the defaulting domestic limited partnership are held in trust by the general partners, and the same proceedings may be had with respect thereto as for the judicial dissolution of a limited partnership. Any person interested may institute proceedings at any time after a forfeiture has been declared, but, if the Secretary of State reinstates the limited partnership, the proceedings must at once be dismissed and all property restored to the general partners.

(Added to NRS by 2007, 453)



NRS 87A.310 - Defaulting partnerships: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4 and NRS 87A.200, the Secretary of State shall reinstate any limited partnership which has forfeited or which forfeits its right to transact business under the provisions of this chapter and restore to the limited partnership its right to carry on business in this State, and to exercise its privileges and immunities if it:

(a) Files with the Secretary of State:

(1) The list required pursuant to NRS 87A.290;

(2) The statement required by NRS 87A.295, if applicable;

(3) The information required pursuant to NRS 77.310; and

(4) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly selected general partners of the limited partnership; and

(b) Pays to the Secretary of State:

(1) The filing fee and penalty set forth in NRS 87A.290 and 87A.300 for each year or portion thereof during which the certificate has been revoked;

(2) The fee set forth in NRS 87A.295, if applicable; and

(3) A fee of $300 for reinstatement.

2. When the Secretary of State reinstates the limited partnership, the Secretary of State shall issue to the limited partnership a certificate of reinstatement if the limited partnership:

(a) Requests a certificate of reinstatement; and

(b) Pays the required fees pursuant to NRS 87A.315.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid, and the revocation occurred only by reason of failure to pay the fees and penalties.

4. If a limited partnership s certificate has been revoked pursuant to the provisions of this chapter and has remained revoked for a period of 5 years, the certificate must not be reinstated.

5. If a limited partnership s certificate is reinstated pursuant to this section, the reinstatement relates back to and takes effect on the effective date of the revocation, and the limited partnership s status as a limited partnership continues as if the revocation had never occurred.

(Added to NRS by 2007, 453; A 2007, 1346; 2013, 874)



NRS 87A.315 - Fees.

The Secretary of State, for services relating to the official duties of the Secretary of State and the records of the Office of the Secretary of State, shall charge and collect the following fees:

1. For filing a certificate of limited partnership, or for registering a foreign limited partnership, $75.

2. For filing a certificate of registration of limited-liability limited partnership, or for registering a foreign registered limited-liability limited partnership, $100.

3. For filing a certificate of amendment of limited partnership or restated certificate of limited partnership, $175.

4. For certifying a copy of a certificate of limited partnership, an amendment to the certificate, or a certificate as amended, $30 per certification.

5. For certifying an authorized printed copy of the limited partnership law, $30.

6. For reserving a limited partnership name, or for signing, filing or certifying any other record, $25.

7. For copies provided by the Office of the Secretary of State, $2 per page.

8. For filing a certificate of cancellation of a limited partnership or a certificate of cancellation of the registration of a foreign limited partnership, $100.

Except as otherwise provided in this section, the fees set forth in NRS 78.785 apply to this chapter.

(Added to NRS by 2007, 454; A 2010, 26th Special Session, 74)



NRS 87A.320 - Becoming limited partner.

A person becomes a limited partner:

1. As provided in the partnership agreement;

2. As the result of a conversion or merger under chapter 92A of NRS; or

3. With the consent of all the partners.

(Added to NRS by 2007, 455)



NRS 87A.325 - No right or power as limited partner to bind limited partnership.

A limited partner does not have the right or the power as a limited partner to act for or bind the limited partnership.

(Added to NRS by 2007, 455)



NRS 87A.330 - No liability as limited partner for limited partnership obligations.

An obligation of a limited partnership, whether arising in contract, tort or otherwise, is not the obligation of a limited partner. A limited partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for an obligation of the limited partnership solely by reason of being a limited partner, even if the limited partner participates in the management and control of the limited partnership.

(Added to NRS by 2007, 455)



NRS 87A.335 - Right of limited partner and former limited partner to information.

1. On 10 days demand, made in a record received by the limited partnership, a limited partner may inspect and copy required information during regular business hours in the limited partnership s designated office. The limited partner need not have any particular purpose for seeking the information.

2. During regular business hours and at a reasonable location specified by the limited partnership, a limited partner may obtain from the limited partnership and inspect and copy true and full information regarding the state of the activities and financial condition of the limited partnership and other information regarding the activities of the limited partnership as is just and reasonable if:

(a) The limited partner seeks the information for a purpose reasonably related to the partner s interest as a limited partner;

(b) The limited partner makes a demand in a record received by the limited partnership, describing with reasonable particularity the information sought and the purpose for seeking the information; and

(c) The information sought is directly connected to the limited partner s purpose.

3. Within 10 days after receiving a demand pursuant to subsection 2, the limited partnership in a record shall inform the limited partner that made the demand:

(a) What information the limited partnership will provide in response to the demand;

(b) When and where the limited partnership will provide the information; and

(c) If the limited partnership declines to provide any demanded information, the limited partnership s reasons for declining.

4. Subject to subsection 6, a person withdrawn as a limited partner may inspect and copy required information during regular business hours in the limited partnership s designated office if:

(a) The information pertains to the period during which the person was a limited partner;

(b) The person seeks the information in good faith; and

(c) The person meets the requirements of subsection 2.

5. The limited partnership shall respond to a demand made pursuant to subsection 4 in the same manner as provided in subsection 3.

6. If a limited partner dies, NRS 87A.485 applies.

7. The limited partnership may impose reasonable restrictions on the use of information obtained under this section. In a dispute concerning the reasonableness of a restriction under this subsection, the limited partnership has the burden of proving reasonableness.

8. A limited partnership may charge a person that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

9. Whenever this chapter or a partnership agreement provides for a limited partner to give or withhold consent to a matter, before the consent is given or withheld, the limited partnership shall, without demand, provide the limited partner with all information material to the limited partner s decision that the limited partnership knows.

10. A limited partner or person withdrawn as a limited partner may exercise the rights under this section through an attorney or other agent. Any restriction imposed under subsection 7 or by the partnership agreement applies both to the attorney or other agent and to the limited partner or person withdrawn as a limited partner.

11. The rights stated in this section do not extend to a person as transferee, but may be exercised by the legal representative of a natural person under legal disability who is a limited partner or person withdrawn as a limited partner.

(Added to NRS by 2007, 455)



NRS 87A.340 - Limited duties of limited partners.

1. A limited partner does not have any fiduciary duty to the limited partnership or to any other partner solely by reason of being a limited partner.

2. A limited partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

3. A limited partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the limited partner s conduct furthers the limited partner s own interest.

(Added to NRS by 2007, 456)



NRS 87A.345 - Person erroneously believing self to be limited partner.

1. Except as otherwise provided in subsection 2, a person that makes an investment in a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise is not liable for the enterprise s obligations by reason of making the investment, receiving distributions from the enterprise or exercising any rights of or appropriate to a limited partner if, on ascertaining the mistake, the person:

(a) Causes an appropriate certificate of limited partnership, amendment or certificate of correction to be signed and delivered to the Secretary of State for filing; or

(b) Withdraws from future participation as an owner in the enterprise by signing and delivering to the Secretary of State for filing a statement of withdrawal under this section.

2. A person that makes an investment described in subsection 1 is liable to the same extent as a general partner to any third party that enters into a transaction with the enterprise, believing in good faith that the person is a general partner, before the Secretary of State files a statement of withdrawal, certificate of limited partnership, amendment or certificate of correction to show that the person is not a general partner.

3. If a person makes a diligent effort in good faith to comply with paragraph (a) of subsection 1 and is unable to cause the appropriate certificate of limited partnership, amendment or certificate of correction to be signed and delivered to the Secretary of State for filing, the person has the right to withdraw from the enterprise pursuant to paragraph (b) of subsection 1 even if the withdrawal would otherwise breach an agreement with others that are or have agreed to become co-owners of the enterprise.

(Added to NRS by 2007, 456)



NRS 87A.350 - Becoming general partner.

A person becomes a general partner:

1. As provided in the partnership agreement;

2. Under paragraph (b) of subsection 3 of NRS 87A.490 following the withdrawal of a limited partnership s last general partner;

3. As the result of a conversion or merger under chapter 92A of NRS; or

4. With the consent of all the partners.

(Added to NRS by 2007, 457)



NRS 87A.355 - General partner agent of limited partnership.

1. Each general partner is an agent of the limited partnership for the purposes of its activities. An act of a general partner, including the signing of a record in the partnership s name, for apparently carrying on in the ordinary course the limited partnership s activities or activities of the kind carried on by the limited partnership binds the limited partnership, unless the general partner did not have authority to act for the limited partnership in the particular matter and the person with which the general partner was dealing knew, had received a notification or had notice under subsection 4 of NRS 87A.150 that the general partner lacked authority.

2. An act of a general partner which is not apparently for carrying on in the ordinary course the limited partnership s activities or activities of the kind carried on by the limited partnership binds the limited partnership only if the act was actually authorized by all the other partners.

(Added to NRS by 2007, 457)



NRS 87A.360 - Limited partnership liable for actionable conduct of general partner.

1. A limited partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a general partner acting in the ordinary course of activities of the limited partnership or with authority of the limited partnership.

2. If, in the course of the limited partnership s activities or while acting with authority of the limited partnership, a general partner receives or causes the limited partnership to receive money or property of a person not a partner, and the money or property is misapplied by a general partner, the limited partnership is liable for the loss.

(Added to NRS by 2007, 457)



NRS 87A.365 - Liability of general partner.

1. Except as otherwise provided in subsections 2 and 3, all general partners are liable jointly and severally for all obligations of the limited partnership unless otherwise agreed by the claimant or provided by law.

2. A person that becomes a general partner of an existing limited partnership is not personally liable for an obligation of a limited partnership incurred before the person became a general partner.

3. An obligation of a limited partnership incurred while the limited partnership is a registered limited-liability limited partnership, whether arising in contract, tort or otherwise, is solely the obligation of the limited partnership. A general partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such an obligation solely by reason of being or acting as a general partner. This subsection applies despite anything inconsistent in the partnership agreement that existed immediately before the consent required to become a registered limited-liability limited partnership under paragraph (b) of subsection 2 of NRS 87A.375.

(Added to NRS by 2007, 457)



NRS 87A.370 - Actions by and against partnership and partners.

1. To the extent not inconsistent with NRS 87A.365, a general partner may be joined in an action against the limited partnership or named in a separate action.

2. A judgment against a limited partnership is not by itself a judgment against a general partner. A judgment against a limited partnership may not be satisfied from a general partner s assets unless there is also a judgment against the general partner.

3. A judgment creditor of a general partner may not levy execution against the assets of the general partner to satisfy a judgment based on a claim against the limited partnership, unless the partner is personally liable for the claim under NRS 87A.365 and:

(a) A judgment based on the same claim has been obtained against the limited partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(b) The limited partnership is a debtor in bankruptcy;

(c) The general partner has agreed that the creditor need not exhaust limited partnership assets;

(d) A court grants permission to the judgment creditor to levy execution against the assets of a general partner based on a finding that limited partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of limited partnership assets is excessively burdensome or that the grant of permission is an appropriate exercise of the court s equitable powers; or

(e) Liability is imposed on the general partner by law or contract independent of the existence of the limited partnership.

(Added to NRS by 2007, 458)



NRS 87A.375 - Management rights of general partner.

1. Each general partner has equal rights in the management and conduct of the limited partnership s activities. Except as expressly provided in this chapter, any matter relating to the activities of the limited partnership may be exclusively decided by the general partner or, if there is more than one general partner, by a majority of the general partners.

2. The consent of each partner is necessary to:

(a) Amend the partnership agreement;

(b) Register a limited partnership as a registered limited-liability limited partnership pursuant to NRS 87A.630 or to withdraw its registration as a registered limited-liability limited partnership; and

(c) Sell, lease, exchange or otherwise dispose of all, or substantially all, of the limited partnership s property, with or without the goodwill, other than in the usual and regular course of the limited partnership s activities.

3. A limited partnership shall reimburse a general partner for payments made and indemnify a general partner for liabilities incurred by the general partner in the ordinary course of the activities of the partnership or for the preservation of its activities or property.

4. A limited partnership shall reimburse a general partner for an advance to the limited partnership beyond the amount of capital the general partner agreed to contribute.

5. A payment or advance made by a general partner which gives rise to an obligation of the limited partnership under subsection 3 or 4 constitutes a loan to the limited partnership which accrues interest from the date of the payment or advance.

6. A general partner is not entitled to remuneration for services performed for the partnership.

(Added to NRS by 2007, 458)



NRS 87A.380 - Right of general partner and former general partner to information.

1. A general partner, without having any particular purpose for seeking the information, may inspect and copy during regular business hours:

(a) In the limited partnership s designated office, required information; and

(b) At a reasonable location specified by the limited partnership, any other records maintained by the limited partnership regarding the limited partnership s activities and financial condition.

2. Each general partner and the limited partnership shall furnish to a general partner:

(a) Without demand, any information concerning the limited partnership s activities and activities reasonably required for the proper exercise of the general partner s rights and duties under the partnership agreement or this chapter; and

(b) On demand, any other information concerning the limited partnership s activities, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

3. Subject to subsection 5, on 10 days demand made in a record received by the limited partnership, a person withdrawn as a general partner may have access to the information and records described in subsection 1 at the location specified in subsection 1 if:

(a) The information or record pertains to the period during which the person was a general partner;

(b) The person seeks the information or record in good faith; and

(c) The person satisfies the requirements imposed on a limited partner by subsection 2 of NRS 87A.335.

4. The limited partnership shall respond to a demand made pursuant to subsection 3 in the same manner as provided in subsection 3 of NRS 87A.335.

5. If a general partner dies, NRS 87A.485 applies.

6. The limited partnership may impose reasonable restrictions on the use of information under this section. In any dispute concerning the reasonableness of a restriction under this subsection, the limited partnership has the burden of proving reasonableness.

7. A limited partnership may charge a person withdrawn as a general partner that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

8. A general partner or person withdrawn as a general partner may exercise the rights under this section through an attorney or other agent. Any restriction imposed under subsection 6 or by the partnership agreement applies both to the attorney or other agent and to the general partner or person withdrawn as a general partner.

9. The rights under this section do not extend to a person as transferee, but the rights under subsection 3 of a person withdrawn as a general partner may be exercised by the legal representative of a natural person withdrawn as a general partner under paragraph (b) or (c) of subsection 7 of NRS 87A.445.

(Added to NRS by 2007, 459)



NRS 87A.385 - General standards of conduct of general partner.

1. The only fiduciary duties that a general partner has to the limited partnership and the other partners are the duties of loyalty and care under subsections 2 and 3.

2. A general partner s duty of loyalty to the limited partnership and the other partners is limited to the following:

(a) To account to the limited partnership and hold as trustee for it any property, profit or benefit derived by the general partner in the conduct and winding up of the limited partnership s activities or derived from a use by the general partner of limited partnership property, including the appropriation of a limited partnership opportunity;

(b) To refrain from dealing with the limited partnership in the conduct or winding up of the limited partnership s activities as or on behalf of a party having an interest adverse to the limited partnership; and

(c) To refrain from competing with the limited partnership in the conduct or winding up of the limited partnership s activities.

3. A general partner s duty of care to the limited partnership and the other partners in the conduct and winding up of the limited partnership s activities is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

4. A general partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

5. A general partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the general partner s conduct furthers the general partner s own interest.

(Added to NRS by 2007, 460)



NRS 87A.390 - Form of contribution.

A contribution of a partner may consist of tangible or intangible property or other benefit to the limited partnership, including money, services performed, promissory notes, other agreements to contribute cash or property, and contracts for services to be performed.

(Added to NRS by 2007, 460)



NRS 87A.395 - Liability for contribution.

1. A partner s obligation to contribute money or other property or other benefit to, or to perform services for, a limited partnership is not excused by the partner s death, disability or other inability to perform personally.

2. If a partner does not make a promised nonmonetary contribution, the partner is obligated at the option of the limited partnership to contribute money equal to that portion of the value, as stated in the required information, of the stated contribution which has not been made.

3. The obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all partners. A creditor of a limited partnership which extends credit or otherwise acts in reliance on an obligation described in subsection 1, without notice of any compromise under this subsection, may enforce the original obligation.

(Added to NRS by 2007, 460)



NRS 87A.400 - Sharing of distributions.

A distribution by a limited partnership must be shared among the partners on the basis of the value, as stated in the required records when the limited partnership decides to make the distribution, of the contributions the limited partnership has received from each partner.

(Added to NRS by 2007, 461)



NRS 87A.405 - Interim distributions.

A partner does not have a right to any distribution before the dissolution and winding up of the limited partnership unless the limited partnership decides to make an interim distribution.

(Added to NRS by 2007, 461)



NRS 87A.410 - No distribution on account of withdrawal.

A person does not have a right to receive a distribution on account of withdrawal.

(Added to NRS by 2007, 461)



NRS 87A.415 - Distribution in kind.

A partner does not have a right to demand or receive any distribution from a limited partnership in any form other than cash. Subject to subsection 2 of NRS 87A.530, a limited partnership may distribute an asset in kind to the extent each partner receives a percentage of the asset equal to the partner s share of distributions.

(Added to NRS by 2007, 461)



NRS 87A.420 - Right to distribution.

When a partner or transferee becomes entitled to receive a distribution, the partner or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution. However, the limited partnership s obligation to make a distribution is subject to offset for any amount owed to the limited partnership by the partner or withdrawn partner on whose account the distribution is made.

(Added to NRS by 2007, 461)



NRS 87A.425 - Limitations on distribution.

1. A limited partnership may not make a distribution in violation of the partnership agreement.

2. A limited partnership may not make a distribution if after the distribution:

(a) The limited partnership would not be able to pay its debts as they become due in the ordinary course of the limited partnership s activities; or

(b) The limited partnership s total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the limited partnership were to be dissolved, wound up and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up and termination of partners whose preferential rights are superior to those of persons receiving the distribution.

3. A limited partnership may base a determination that a distribution is not prohibited under subsection 2 on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

4. Except as otherwise provided in subsection 7, the effect of a distribution under subsection 2 is measured:

(a) In the case of distribution by purchase, redemption or other acquisition of a transferable interest in the limited partnership, as of the date money or other property is transferred or debt incurred by the limited partnership; and

(b) In all other cases, as of the date:

(1) The distribution is authorized, if the payment occurs within 120 days after that date; or

(2) The payment is made, if payment occurs more than 120 days after the distribution is authorized.

5. A limited partnership s indebtedness to a partner incurred by reason of a distribution made in accordance with this section is at parity with the limited partnership s indebtedness to its general, unsecured creditors.

6. A limited partnership s indebtedness, including indebtedness issued in connection with or as part of a distribution, is not considered a liability for purposes of subsection 2 if the terms of the indebtedness provide that payment of principal and interest are made only to the extent that a distribution could then be made to partners under this section.

7. If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

(Added to NRS by 2007, 461)



NRS 87A.427 - Limitations on distributions applicable to restricted limited partnerships.

1. If the limited partnership has elected in its certificate of limited partnership to be a restricted limited partnership pursuant to NRS 87A.235, subject to the provisions of NRS 87A.425, and unless otherwise provided in the certificate of limited partnership, the limited partnership shall not make any distributions to its partners until 10 years after:

(a) The date of formation of the restricted limited partnership as long as the original certificate of limited partnership elected to be treated as a restricted limited partnership and as long as the limited partnership has remained a restricted limited partnership since the date of formation; or

(b) The effective date of the amendment to the certificate of limited partnership in which the limited partnership elected to be treated as a restricted limited partnership and as long as the limited partnership has remained a restricted limited partnership since the effective date of the amendment.

2. The provisions of this section apply as the default provisions of a restricted limited partnership to the extent the provisions of this section are inconsistent with or add to the other provisions of this chapter and to the extent not otherwise modified in the certificate of limited partnership of the restricted limited partnership.

(Added to NRS by 2009, 1700)



NRS 87A.430 - Liability for improper distributions.

1. A general partner that consents to a distribution made in violation of NRS 87A.425 is personally liable to the limited partnership for the amount of the distribution which exceeds the amount that could have been distributed without the violation if it is established that in consenting to the distribution the general partner failed to comply with NRS 87A.385.

2. A partner or transferee that received a distribution knowing that the distribution to that partner or transferee was made in violation of NRS 87A.425 is personally liable to the limited partnership but only to the extent that the distribution received by the partner or transferee exceeded the amount that could have been properly paid under NRS 87A.425.

3. A general partner against which an action is commenced under subsection 1 may:

(a) Implead in the action any other person that is liable under subsection 1 and compel contribution from the person; and

(b) Implead in the action any person that received a distribution in violation of subsection 2 and compel contribution from the person in the amount the person received in violation of subsection 2.

4. An action under this section is barred if it is not commenced within 2 years after the distribution.

(Added to NRS by 2007, 462)



NRS 87A.435 - Withdrawal as limited partner.

1. A person does not have a right to withdraw as a limited partner before the termination of the limited partnership.

2. A person is withdrawn from a limited partnership as a limited partner upon the occurrence of any of the following events:

(a) The limited partnership s having notice of the person s express will to withdraw as a limited partner or on a later date specified by the person;

(b) An event agreed to in the partnership agreement as causing the person s withdrawal as a limited partner;

(c) The person s expulsion as a limited partner pursuant to the partnership agreement;

(d) The person s expulsion as a limited partner by the unanimous consent of the other partners if:

(1) It is unlawful to carry on the limited partnership s activities with the person as a limited partner;

(2) There has been a transfer of all of the person s transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person s interest, which has not been foreclosed;

(3) The person is a corporation and, within 90 days after the limited partnership notifies the person that it will be expelled as a limited partner because it has filed a certificate of dissolution or the equivalent, its charter has been revoked or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(4) The person is a limited-liability company or partnership that has been dissolved and whose business is being wound up;

(e) On application by the limited partnership, the person s expulsion as a limited partner by judicial order because:

(1) The person engaged in wrongful conduct that adversely and materially affected the limited partnership s activities;

(2) The person willfully or persistently committed a material breach of the partnership agreement or of the obligation of good faith and fair dealing under subsection 2 of NRS 87A.340; or

(3) The person engaged in conduct relating to the limited partnership s activities which makes it not reasonably practicable to carry on the activities with the person as limited partner;

(f) In the case of a person who is a natural person, the person s death;

(g) In the case of a person that is a trust or is acting as a limited partner by virtue of being a trustee of a trust, distribution of the trust s entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

(h) In the case of a person that is an estate or is acting as a limited partner by virtue of being a personal representative of an estate, distribution of the estate s entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

(i) Termination of a limited partner that is not a natural person, partnership, limited-liability company, corporation, trust or estate; or

(j) The limited partnership s participation in a conversion or merger if the limited partnership:

(1) Is not the converted or surviving entity; or

(2) Is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a limited partner.

(Added to NRS by 2007, 462)



NRS 87A.440 - Effect of withdrawal as limited partner.

1. Upon a person s withdrawal as a limited partner:

(a) Subject to NRS 87A.485, the person does not have further rights as a limited partner;

(b) The person s obligation of good faith and fair dealing as a limited partner under subsection 2 of NRS 87A.340 continues only as to matters arising and events occurring before the withdrawal; and

(c) Subject to NRS 87A.485 and the provisions of chapter 92A of NRS, any transferable interest owned by the person in the person s capacity as a limited partner immediately before withdrawal is owned by the person as a mere transferee.

2. A person s withdrawal as a limited partner does not of itself discharge the person from any obligation to the limited partnership or the other partners which the person incurred while a limited partner.

(Added to NRS by 2007, 463)



NRS 87A.445 - Withdrawal as general partner.

A person is withdrawn from a limited partnership as a general partner upon the occurrence of any of the following events:

1. The limited partnership s having notice of the person s express will to withdraw as a general partner or on a later date specified by the person;

2. An event agreed to in the partnership agreement as causing the person s withdrawal as a general partner;

3. The person s expulsion as a general partner pursuant to the partnership agreement;

4. The person s expulsion as a general partner by the unanimous consent of the other partners if:

(a) It is unlawful to carry on the limited partnership s activities with the person as a general partner;

(b) There has been a transfer of all or substantially all of the person s transferable interest in the limited partnership, other than a transfer for security purposes, or a court order charging the person s interest, which has not been foreclosed;

(c) The person is a corporation and, within 90 days after the limited partnership notifies the person that it will be expelled as a general partner because it has filed a certificate of dissolution or the equivalent, its charter has been revoked or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(d) The person is a limited-liability company or partnership that has been dissolved and whose business is being wound up;

5. On application by the limited partnership, the person s expulsion as a general partner by judicial determination because:

(a) The person engaged in wrongful conduct that adversely and materially affected the limited partnership activities;

(b) The person willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under NRS 87A.385; or

(c) The person engaged in conduct relating to the limited partnership s activities which makes it not reasonably practicable to carry on the activities of the limited partnership with the person as a general partner;

6. The person s:

(a) Becoming a debtor in bankruptcy;

(b) Execution of an assignment for the benefit of creditors;

(c) Seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of the person or of all or substantially all of the person s property; or

(d) Failure, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver or liquidator of the general partner or of all or substantially all of the person s property obtained without the person s consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

7. In the case of a person who is a natural person:

(a) The person s death;

(b) The appointment of a guardian or general conservator for the person; or

(c) A judicial determination that the person has otherwise become incapable of performing the person s duties as a general partner under the partnership agreement;

8. In the case of a person that is a trust or is acting as a general partner by virtue of being a trustee of a trust, distribution of the trust s entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor trustee;

9. In the case of a person that is an estate or is acting as a general partner by virtue of being a personal representative of an estate, distribution of the estate s entire transferable interest in the limited partnership, but not merely by reason of the substitution of a successor personal representative;

10. Termination of a general partner that is not a natural person, partnership, limited-liability company, corporation, trust or estate; or

11. The limited partnership s participation in a conversion or merger under chapter 92A of NRS, if the limited partnership:

(a) Is not the converted or surviving entity; or

(b) Is the converted or surviving entity but, as a result of the conversion or merger, the person ceases to be a general partner.

(Added to NRS by 2007, 464)



NRS 87A.450 - Power of person to withdraw as general partner; wrongful withdrawal.

1. A person has the power to withdraw as a general partner at any time, rightfully or wrongfully, by express will pursuant to subsection 1 of NRS 87A.445.

2. A person s withdrawal as a general partner is wrongful only if:

(a) It is in breach of an express provision of the partnership agreement; or

(b) It occurs before the termination of the limited partnership, and:

(1) The person withdraws as a general partner by express will;

(2) The person is expelled as a general partner by judicial determination under subsection 5 of NRS 87A.445;

(3) The person is withdrawn as a general partner by becoming a debtor in bankruptcy; or

(4) In the case of a person that is not a natural person, a trust other than a business trust or an estate, the person is expelled or otherwise withdrawn as a general partner because it willfully dissolved or terminated.

3. A person that wrongfully withdraws as a general partner is liable to the limited partnership and, subject to NRS 87A.660, to the other partners for damages caused by the withdrawal. The liability is in addition to any other obligation of the general partner to the limited partnership or to the other partners.

(Added to NRS by 2007, 465)



NRS 87A.455 - Effect of withdrawal as general partner.

1. Upon a person s withdrawal as a general partner:

(a) The person s right to participate as a general partner in the management and conduct of the partnership s activities terminates;

(b) The person s duty of loyalty as a general partner under paragraph (c) of subsection 2 of NRS 87A.385 terminates;

(c) The person s duty of loyalty as a general partner under paragraphs (a) and (b) of subsection 2 of NRS 87A.385 and duty of care under subsection 3 of NRS 87A.385 continue only with regard to matters arising and events occurring before the person s withdrawal as a general partner;

(d) The person may sign and deliver to the Secretary of State for filing a certificate of withdrawal pertaining to the person and, at the request of the limited partnership, shall sign an amendment to the certificate of limited partnership which states that the person has withdrawn; and

(e) Subject to NRS 87A.485 and the provisions of chapter 92A of NRS, any transferable interest owned by the person immediately before withdrawal in the person s capacity as a general partner is owned by the person as a mere transferee.

2. A person s withdrawal as a general partner does not of itself discharge the person from any obligation to the limited partnership or the other partners which the person incurred while a general partner.

(Added to NRS by 2007, 465)



NRS 87A.460 - Power to bind and liability to limited partnership before dissolution of partnership of person withdrawn as general partner.

1. After a person is withdrawn as a general partner and before the limited partnership is dissolved, converted under chapter 92A of NRS or merged out of existence under chapter 92A of NRS, the limited partnership is bound by an act of the person only if:

(a) The act would have bound the limited partnership under NRS 87A.355 before the withdrawal; and

(b) At the time the other party enters into the transaction:

(1) Less than 2 years has passed since the withdrawal; and

(2) The other party does not have notice of the withdrawal and reasonably believes that the person is a general partner.

2. If a limited partnership is bound under subsection 1, the person withdrawn as a general partner which caused the limited partnership to be bound is liable:

(a) To the limited partnership for any damage caused to the limited partnership arising from the obligation incurred under subsection 1; and

(b) If a general partner or another person withdrawn as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.

(Added to NRS by 2007, 466)



NRS 87A.465 - Liability to other persons of person withdrawn as general partner.

1. A person s withdrawal as a general partner does not of itself discharge the person s liability as a general partner for an obligation of the limited partnership incurred before withdrawal. Except as otherwise provided in subsections 2 and 3, the person is not liable for a limited partnership s obligation incurred after withdrawal.

2. A person whose withdrawal as a general partner resulted in a dissolution and winding up of the limited partnership s activities is liable to the same extent as a general partner under NRS 87A.365 on an obligation incurred by the limited partnership under NRS 87A.505.

3. A person that has withdrawn as a general partner but whose withdrawal did not result in a dissolution and winding up of the limited partnership s activities is liable on a transaction entered into by the limited partnership after the withdrawal only if:

(a) A general partner would be liable on the transaction; and

(b) At the time the other party enters into the transaction:

(1) Less than 2 years has passed since the withdrawal; and

(2) The other party does not have notice of the withdrawal and reasonably believes that the person is a general partner.

4. By agreement with a creditor of a limited partnership and the limited partnership, a person withdrawn as a general partner may be released from liability for an obligation of the limited partnership.

5. A person withdrawn as a general partner is released from liability for an obligation of the limited partnership if the limited partnership s creditor, with notice of the person s withdrawal as a general partner but without the person s consent, agrees to a material alteration in the nature or time of payment of the obligation.

(Added to NRS by 2007, 466)



NRS 87A.470 - Transferable interest of partner.

The only interest of a partner which is transferable is the partner s transferable interest. A transferable interest is personal property.

(Added to NRS by 2007, 467)



NRS 87A.475 - Transfer of transferable interest of partner.

1. A transfer, in whole or in part, of a partner s transferable interest:

(a) Is permissible;

(b) Does not by itself cause the partner s withdrawal or a dissolution and winding up of the limited partnership s activities; and

(c) Does not, as against the other partners or the limited partnership, entitle the transferee to participate in the management or conduct of the limited partnership s activities, to require access to information concerning the limited partnership s transactions except as otherwise provided in subsection 3, or to inspect or copy the required information or the limited partnership s other records.

2. A transferee has a right to receive, in accordance with the transfer:

(a) Distributions to which the transferor would otherwise be entitled; and

(b) Upon the dissolution and winding up of the limited partnership s activities the net amount otherwise distributable to the transferor.

3. In a dissolution and winding up, a transferee is entitled to an account of the limited partnership s transactions only from the date of dissolution.

4. Upon transfer, the transferor retains the rights of a partner other than the interest in distributions transferred and retains all duties and obligations of a partner.

5. A limited partnership need not give effect to a transferee s rights under this section until the limited partnership has notice of the transfer.

6. A transfer of a partner s transferable interest in the limited partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

7. A transferee that becomes a partner with respect to a transferable interest is liable for the transferor s obligations under NRS 87A.395 and 87A.430. However, the transferee is not obligated for liabilities unknown to the transferee at the time the transferee became a partner.

(Added to NRS by 2007, 467)



NRS 87A.480 - Rights and remedies of creditor of partner.

1. On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest.

2. This section:

(a) Provides the exclusive remedy by which a judgment creditor of a partner or an assignee of a partner may satisfy a judgment out of the partnership interest of the judgment debtor. No other remedy, including, without limitation, foreclosure on the partner s partnership interest or a court order for directions, accounts and inquiries that the debtor or partner might have made, is available to the judgment creditor attempting to satisfy the judgment out of the judgment debtor s interest in the limited partnership, and no other remedy may be ordered by a court.

(b) Does not deprive any partner of the benefit of any exemption laws applicable to the partnership interest of the partner.

(c) Does not supersede any written agreement between a partner and creditor if the written agreement does not conflict with the partnership s certificate of limited partnership or partnership agreement.

(Added to NRS by 2007, 467; A 2011, 2803)



NRS 87A.485 - Power of estate of deceased partner.

If a partner dies, the deceased partner s personal representative or other legal representative may exercise the rights of a transferee as provided in NRS 87A.475 and, for the purposes of settling the estate, may exercise the rights of a current limited partner under NRS 87A.335.

(Added to NRS by 2007, 468)



NRS 87A.490 - Nonjudicial dissolution.

Except as otherwise provided in NRS 87A.495, a limited partnership is dissolved, and its activities must be wound up, only upon the occurrence of any of the following:

1. The happening of an event specified in the partnership agreement;

2. The consent of all general partners and of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective;

3. After the withdrawal of a person as a general partner:

(a) If the limited partnership has at least one remaining general partner, the consent to dissolve the limited partnership given within 90 days after the withdrawal by partners owning a majority of the rights to receive distributions as partners at the time the consent is to be effective; or

(b) If the limited partnership does not have a remaining general partner, the passage of 90 days after the withdrawal, unless before the end of the period:

(1) Consent to continue the activities of the limited partnership and admit at least one general partner is given by limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective; and

(2) At least one person is admitted as a general partner in accordance with the consent; or

4. The passage of 90 days after the withdrawal of the limited partnership s last limited partner, unless before the end of the period the limited partnership admits at least one limited partner.

(Added to NRS by 2007, 468)



NRS 87A.495 - Judicial dissolution.

On application by a partner, the district court may order dissolution of a limited partnership if it is not reasonably practicable to carry on the activities of the limited partnership in conformity with the partnership agreement.

(Added to NRS by 2007, 468)



NRS 87A.500 - Winding up.

1. A limited partnership continues after dissolution only for the purpose of winding up its activities.

2. In winding up its activities, the limited partnership:

(a) May amend its certificate of limited partnership to state that the limited partnership is dissolved, preserve the limited partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal or administrative, transfer the limited partnership s property, settle disputes by mediation or arbitration, file a certificate of cancellation as provided in NRS 87A.245 and perform other necessary acts; and

(b) Shall discharge the limited partnership s liabilities, settle and close the limited partnership s activities and marshal and distribute the assets of the partnership.

3. If a dissolved limited partnership does not have a general partner, a person to wind up the dissolved limited partnership s activities may be appointed by the consent of limited partners owning a majority of the rights to receive distributions as limited partners at the time the consent is to be effective. A person appointed under this subsection:

(a) Has the powers of a general partner under NRS 87A.505; and

(b) Shall promptly amend the certificate of limited partnership to state:

(1) That the limited partnership does not have a general partner;

(2) The name of the person that has been appointed to wind up the limited partnership; and

(3) The street and mailing address of the person.

4. On the application of any partner, the district court may order judicial supervision of the winding up, including the appointment of a person to wind up the dissolved limited partnership s activities, if:

(a) A limited partnership does not have a general partner and within a reasonable time following the dissolution no person has been appointed pursuant to subsection 3; or

(b) The applicant establishes other good cause.

(Added to NRS by 2007, 469)



NRS 87A.505 - Power of general partner and person withdrawn as general partner to bind partnership after dissolution.

1. A limited partnership is bound by a general partner s act after dissolution which:

(a) Is appropriate for winding up the limited partnership s activities; or

(b) Would have bound the limited partnership under NRS 87A.355 before dissolution, if, at the time the other party enters into the transaction, the other party does not have notice of the dissolution.

2. A person withdrawn as a general partner binds a limited partnership through an act occurring after dissolution if:

(a) At the time the other party enters into the transaction:

(1) Less than 2 years has passed since the withdrawal; and

(2) The other party does not have notice of the withdrawal and reasonably believes that the person is a general partner; and

(b) The act:

(1) Is appropriate for winding up the limited partnership s activities; or

(2) Would have bound the limited partnership under NRS 87A.355 before dissolution and at the time the other party enters into the transaction the other party does not have notice of the dissolution.

(Added to NRS by 2007, 469)



NRS 87A.510 - Liability after dissolution of general partner and person withdrawn as general partner to limited partnership, other general partners and persons withdrawn as general partner.

1. If a general partner having knowledge of the dissolution causes a limited partnership to incur an obligation under subsection 1 of NRS 87A.505 by an act that is not appropriate for winding up the partnership s activities, the general partner is liable:

(a) To the limited partnership for any damage caused to the limited partnership arising from the obligation; and

(b) If another general partner or a person withdrawn as a general partner is liable for the obligation, to that other general partner or person for any damage caused to that other general partner or person arising from the liability.

2. If a person withdrawn as a general partner causes a limited partnership to incur an obligation under subsection 2 of NRS 87A.505, the person is liable:

(a) To the limited partnership for any damage caused to the limited partnership arising from the obligation; and

(b) If a general partner or another person withdrawn as a general partner is liable for the obligation, to the general partner or other person for any damage caused to the general partner or other person arising from the liability.

(Added to NRS by 2007, 470)



NRS 87A.515 - Known claims against dissolved limited partnership.

1. A dissolved limited partnership may dispose of the known claims against it by following the procedure described in subsection 2.

2. A dissolved limited partnership may notify its known claimants of the dissolution in a record. The notice must:

(a) Specify the information required to be included in a claim;

(b) Provide a mailing address to which the claim is to be sent;

(c) State the deadline for receipt of the claim, which may not be less than 120 days after the date the notice is received by the claimant;

(d) State that the claim will be barred if not received by the deadline; and

(e) Unless the limited partnership has been throughout its existence a registered limited-liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person withdrawn as a general partner which is based on NRS 87A.365.

3. A claim against a dissolved limited partnership is barred if the requirements of subsection 2 are met and:

(a) The claim is not received by the specified deadline; or

(b) In the case of a claim that is timely received but rejected by the dissolved limited partnership, the claimant does not commence an action to enforce the claim against the limited partnership within 90 days after the receipt of the notice of the rejection.

4. This section does not apply to a claim based on an event occurring after the effective date of dissolution or a liability that is contingent on that date.

(Added to NRS by 2007, 470)



NRS 87A.520 - Other claims against dissolved limited partnership.

1. A dissolved limited partnership may publish notice of its dissolution and request persons having claims against the limited partnership to present them in accordance with the notice.

2. The notice must:

(a) Be published at least once in a newspaper of general circulation in the county in which the dissolved limited partnership s principal office is located or, if it has none in this State, in the county in which the limited partnership s designated office is or was last located;

(b) Describe the information required to be contained in a claim and provide a mailing address to which the claim is to be sent;

(c) State that a claim against the limited partnership is barred unless an action to enforce the claim is commenced within 5 years after publication of the notice; and

(d) Unless the limited partnership has been throughout its existence a registered limited-liability limited partnership, state that the barring of a claim against the limited partnership will also bar any corresponding claim against any general partner or person withdrawn as a general partner which is based on NRS 87A.365.

3. If a dissolved limited partnership publishes a notice in accordance with subsection 2, the claim of each of the following claimants is barred unless the claimant commences an action to enforce the claim against the dissolved limited partnership within 5 years after the publication date of the notice:

(a) A claimant that did not receive notice in a record under NRS 87A.515;

(b) A claimant whose claim was timely sent to the dissolved limited partnership but not acted on; and

(c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

4. A claim not barred under this section may be enforced:

(a) Against the dissolved limited partnership, to the extent of its undistributed assets;

(b) If the assets have been distributed in liquidation, against a partner or transferee to the extent of that person s proportionate share of the claim or the limited partnership s assets distributed to the partner or transferee in liquidation, whichever is less, but a person s total liability for all claims under this paragraph does not exceed the total amount of assets distributed to the person as part of the winding up of the dissolved limited partnership; or

(c) Against any person liable on the claim under NRS 87A.365.

(Added to NRS by 2007, 470)



NRS 87A.525 - Liability of general partner and person withdrawn as general partner when claim against limited partnership barred.

If a claim against a dissolved limited partnership is barred under NRS 87A.515 or 87A.520, any corresponding claim under NRS 87A.365 is also barred.

(Added to NRS by 2007, 471)



NRS 87A.530 - Disposition of assets; when contributions are required.

1. In winding up a limited partnership s activities, the assets of the limited partnership, including the contributions required by this section, must be applied to satisfy the limited partnership s obligations to creditors, including, to the extent permitted by law, partners that are creditors.

2. Any surplus remaining after the limited partnership complies with subsection 1 must be paid in cash as a distribution.

3. If a limited partnership s assets are insufficient to satisfy all of its obligations under subsection 1, with respect to each unsatisfied obligation incurred when the limited partnership was not a limited-liability limited partnership, the following rules apply:

(a) Each person that was a general partner when the obligation was incurred and that has not been released from the obligation under NRS 87A.465 shall contribute to the limited partnership for the purpose of enabling the limited partnership to satisfy the obligation. The contribution due from each of those persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those persons when the obligation was incurred.

(b) If a person does not contribute the full amount required under paragraph (a) with respect to an unsatisfied obligation of the limited partnership, the other persons required to contribute by paragraph (a) on account of the obligation shall contribute the additional amount necessary to discharge the obligation. The additional contribution due from each of those other persons is in proportion to the right to receive distributions in the capacity of general partner in effect for each of those other persons when the obligation was incurred.

(c) If a person does not make the additional contribution required by paragraph (b), further additional contributions are determined and due in the same manner as provided in that paragraph.

4. A person that makes an additional contribution under paragraph (b) or (c) of subsection 3 may recover from any person whose failure to contribute under paragraph (a) or (b) of subsection 3 necessitated the additional contribution. A person may not recover under this subsection more than the amount additionally contributed. A person s liability under this subsection may not exceed the amount the person failed to contribute.

5. The estate of a deceased natural person is liable for the person s obligations under this section.

6. An assignee for the benefit of creditors of a limited partnership or a partner, or a person appointed by a court to represent creditors of a limited partnership or a partner, may enforce a person s obligation to contribute under subsection 3.

(Added to NRS by 2007, 471)



NRS 87A.535 - Governing law.

Subject to the Constitution of this State:

1. The laws of the state or jurisdiction under which a foreign limited partnership is organized govern its organization, internal affairs and the liability of its limited partners.

2. A foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this State.

(Added to NRS by 2007, 472; A 2009, 1705)



NRS 87A.540 - Filing requirements; prohibition against registration for certain illegal purposes; required provisions of application for registration.

1. Before transacting business in this State, a foreign limited partnership shall register with the Secretary of State. A person shall not register a foreign limited partnership with the Secretary of State for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

2. In order to register, a foreign limited partnership shall submit to the Secretary of State an application for registration as a foreign limited partnership, signed by a general partner. The application for registration must set forth:

(a) The name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in this State;

(b) The state or jurisdiction under whose law the foreign limited partnership is organized and the date of its organization;

(c) The information required pursuant to NRS 77.310;

(d) A statement that the Secretary of State is appointed the agent of the foreign limited partnership for service of process if the registered agent s authority has been revoked or if the registered agent cannot be found or served with the exercise of reasonable diligence;

(e) The address of the office required to be maintained in the state or jurisdiction of its organization by the laws of that state or jurisdiction or, if not so required, of the principal office of the foreign limited partnership;

(f) The name and business address of each general partner; and

(g) The address of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep those records until the foreign limited partnership s registration in this State is cancelled or withdrawn.

(Added to NRS by 2007, 472; A 2011, 98; 2013, 875)



NRS 87A.545 - Issuance of certificate of registration by Secretary of State.

1. If the Secretary of State finds that an application for registration filed by a foreign limited partnership conforms to law and all requisite fees have been paid, the Secretary of State shall issue a certificate of registration to transact business in this State and mail it to the person who filed the application or the person s representative.

2. A certificate of registration does not authorize a foreign limited partnership to engage in any business or exercise any power that a limited partnership may not engage in or exercise in this State.

(Added to NRS by 2007, 473)



NRS 87A.550 - Registration of name.

Except as otherwise provided in NRS 87A.655, a foreign limited partnership may register with the Secretary of State under any name, whether or not it is the name under which it is registered in its state or jurisdiction of organization, that contains the words limited partnership or the abbreviations L.P. or LP and that could be registered by a domestic limited partnership.

(Added to NRS by 2007, 473; A 2009, 1705; 2011, 99)



NRS 87A.555 - Amendments to application for registration.

If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly file in the Office of the Secretary of State a certificate, signed and sworn to by a general partner, correcting such statement.

(Added to NRS by 2007, 473)



NRS 87A.560 - Annual list: Filing requirements; fees; powers and duties of Secretary of State; regulations.

1. Each foreign limited partnership doing business in this State shall, on or before the last day of the first month after the filing of its application for registration as a foreign limited partnership with the Secretary of State or, if the foreign limited partnership has selected an alternative due date pursuant to subsection 9, on or before that alternative due date, and annually thereafter on or before the last day of the month in which the anniversary date of its qualification to do business in this State occurs in each year or, if applicable, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State a list, on a form furnished by the Secretary of State, that contains:

(a) The name of the foreign limited partnership;

(b) The file number of the foreign limited partnership, if known;

(c) The names of all its general partners;

(d) The address, either residence or business, of each general partner; and

(e) The signature of a general partner of the foreign limited partnership, or some other person specifically authorized by the foreign limited partnership to sign the list, certifying that the list is true, complete and accurate.

2. Each list filed pursuant to this section must be accompanied by a declaration under penalty of perjury that:

(a) The foreign limited partnership has complied with the provisions of chapter 76 of NRS;

(b) The foreign limited partnership acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State; and

(c) None of the general partners identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a general partner in furtherance of any unlawful conduct.

3. Upon filing:

(a) The initial list required by this section, the foreign limited partnership shall pay to the Secretary of State a fee of $125.

(b) Each annual list required by this section, the foreign limited partnership shall pay to the Secretary of State a fee of $125.

4. If a general partner of a foreign limited partnership resigns and the resignation is not reflected on the annual or amended list of general partners, the foreign limited partnership or the resigning general partner shall pay to the Secretary of State a fee of $75 to file the resignation of the general partner.

5. The Secretary of State shall, 90 days before the last day for filing each annual list required by subsection 1, provide to each foreign limited partnership, which is required to comply with the provisions of NRS 87A.560 to 87A.600, inclusive, and which has not become delinquent, a notice of the fee due pursuant to subsection 3 and a reminder to file the list required pursuant to subsection 1. Failure of any foreign limited partnership to receive a notice does not excuse it from the penalty imposed by the provisions of NRS 87A.560 to 87A.600, inclusive.

6. If the list to be filed pursuant to the provisions of subsection 1 is defective or the fee required by subsection 3 is not paid, the Secretary of State may return the list for correction or payment.

7. An annual list for a foreign limited partnership not in default which is received by the Secretary of State more than 90 days before its due date shall be deemed an amended list for the previous year and does not satisfy the requirements of subsection 1 for the year to which the due date is applicable.

8. A person who files with the Secretary of State a list required by this section which identifies a general partner with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a general partner in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

9. The Secretary of State may allow a foreign limited partnership to select an alternative due date for filing the initial list required by this section.

10. The Secretary of State may adopt regulations to administer the provisions of subsection 9.

(Added to NRS by 2007, 473; A 2009, 2041, 2847; 2013, 875)



NRS 87A.565 - Additional filing requirements for certain partnerships: Criteria; statement; fees.

1. At the time of submitting any list required pursuant to NRS 87A.560, a foreign limited partnership that meets the criteria set forth in subsection 2 must submit:

(a) The statement required pursuant to subsection 3, accompanied by a declaration under penalty of perjury attesting that the statement does not contain any material misrepresentation of fact; and

(b) A fee of $100,000, to be distributed in the manner provided pursuant to subsection 4.

2. A foreign limited partnership must submit a statement pursuant to this section if the foreign limited partnership, including its parent and all subsidiaries:

(a) Holds 25 percent or more of the share of the market within this State for any product sold or distributed by the foreign limited partnership within this State; and

(b) Has had, during the previous 5-year period, a total of five or more investigations commenced against the foreign limited partnership, its parent or its subsidiaries in any jurisdiction within the United States, including all state and federal investigations:

(1) Which concern any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060, or which concern similar activities prohibited by a substantially similar law of another jurisdiction; and

(2) Which resulted in the foreign limited partnership being fined or otherwise penalized or which resulted in the foreign limited partnership being required to divest any holdings or being unable to acquire any holdings as a condition for the settlement, dismissal or resolution of those investigations.

3. A foreign limited partnership that meets the criteria set forth in subsection 2 shall submit a statement which includes the following information with respect to each investigation:

(a) The jurisdiction in which the investigation was commenced.

(b) A summary of the nature of the investigation and the facts and circumstances surrounding the investigation.

(c) If the investigation resulted in criminal or civil litigation, a copy of all pleadings filed in the investigation by any party to the litigation.

(d) A summary of the outcome of the investigation, including specific information concerning whether any fine or penalty was imposed against the foreign limited partnership and whether the foreign limited partnership was required to divest any holdings or was unable to acquire any holdings as a condition for the settlement, dismissal or resolution of the investigation.

4. The fee collected pursuant to subsection 1 must be deposited in the Attorney General s Administration Budget Account and used solely for the purpose of investigating any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060.

(Added to NRS by 2007, 474)



NRS 87A.570 - Certificate of authorization to transact business.

If a foreign limited partnership has filed the initial or annual list in compliance with NRS 87A.560 and has paid the appropriate fee for the filing, the cancelled check or other proof of payment received by the foreign limited partnership constitutes a certificate authorizing it to transact its business within this State until the last day of the month in which the anniversary of its qualification to transact business occurs in the next succeeding calendar year.

(Added to NRS by 2007, 475)



NRS 87A.575 - Addresses of general partners required; failure to file.

1. Each list required to be filed under the provisions of NRS 87A.560 to 87A.600, inclusive, must, after the name of each general partner listed thereon, set forth the address, either residence or business, of each general partner.

2. If the addresses are not stated for each person on any list offered for filing, the Secretary of State may refuse to file the list, and the foreign limited partnership for which the list has been offered for filing is subject to all the provisions of NRS 87A.560 to 87A.600, inclusive, relating to failure to file the list within or at the times therein specified, unless a list is subsequently submitted for filing which conforms to the provisions of this section.

(Added to NRS by 2007, 475; A 2009, 1705)



NRS 87A.580 - List or statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. A foreign limited partnership shall maintain at its registered office or principal place of business in this State:

(a) A current list of each general partner; or

(b) A statement indicating where such a list is maintained.

2. Upon the request of the Secretary of State, the foreign limited partnership shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the information contained in the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a foreign limited partnership to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to subsection 1; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a foreign limited partnership fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the certificate authorizing the foreign limited partnership to transact business in this State.

5. The Secretary of State shall not reinstate or revive a certificate authorizing a foreign limited partnership to transact business in this State that was revoked or suspended pursuant to subsection 4 unless:

(a) The foreign limited partnership complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the certificate authorizing the foreign limited partnership to transact business in this State.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1347; A 2009, 2848)



NRS 87A.585 - Defaulting partnerships: Identification; forfeiture of right to transact business; penalty.

1. Each foreign limited partnership which is required to make a filing and pay the fee prescribed in NRS 87A.560 to 87A.600, inclusive, and which refuses or neglects to do so within the time provided is in default.

2. For default there must be added to the amount of the fee a penalty of $75 and unless the filing is made and the fee and penalty are paid on or before the last day of the month in which the anniversary date of the foreign limited partnership occurs, the defaulting foreign limited partnership by reason of its default forfeits its right to transact any business within this State. The fee and penalty must be collected as provided in this chapter.

(Added to NRS by 2007, 475)



NRS 87A.590 - Defaulting partnerships: Duties of Secretary of State.

1. The Secretary of State shall notify, by providing written notice to its registered agent, each foreign limited partnership deemed in default pursuant to NRS 87A.585. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

2. Immediately after the last day of the month in which the anniversary date of the filing of the certificate of limited partnership occurs, the Secretary of State shall compile a complete list containing the names of all foreign limited partnerships whose right to transact business has been forfeited.

3. The Secretary of State shall notify, by providing written notice to its registered agent, each foreign limited partnership specified in subsection 2 of the forfeiture of its right to transact business. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

(Added to NRS by 2007, 476)



NRS 87A.595 - Defaulting partnerships: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4 and NRS 87A.580, the Secretary of State shall reinstate a foreign limited partnership which has forfeited or which forfeits its right to transact business under the provisions of this chapter and shall restore to the foreign limited partnership its right to transact business in this State, and to exercise its privileges and immunities, if it:

(a) Files with the Secretary of State:

(1) The list required by NRS 87A.560;

(2) The statement required by NRS 87A.565, if applicable;

(3) The information required pursuant to NRS 77.310; and

(4) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly selected general partners of the foreign limited partnership; and

(b) Pays to the Secretary of State:

(1) The filing fee and penalty set forth in NRS 87A.560 and 87A.585 for each year or portion thereof that its right to transact business was forfeited;

(2) The fee set forth in NRS 87A.565, if applicable; and

(3) A fee of $300 for reinstatement.

2. When the Secretary of State reinstates the foreign limited partnership, the Secretary of State shall issue to the foreign limited partnership a certificate of reinstatement if the foreign limited partnership:

(a) Requests a certificate of reinstatement; and

(b) Pays the required fees pursuant to NRS 87A.315.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid and the revocation of the right to transact business occurred only by reason of failure to pay the fees and penalties.

4. If the right of a foreign limited partnership to transact business in this State has been forfeited pursuant to the provisions of this chapter and has remained forfeited for a period of 5 consecutive years, the right is not subject to reinstatement.

5. A reinstatement pursuant to this section relates back to the date on which the foreign limited partnership forfeited its right to transact business under the provisions of this chapter and reinstates the foreign limited partnership s right to transact business as if such right had at all times remained in full force and effect.

(Added to NRS by 2007, 476; A 2007, 1347; 2009, 1705; 2013, 876)



NRS 87A.600 - Defaulting partnerships: Reinstatement under old or new name; regulations.

1. Except as otherwise provided in subsection 2, if a foreign limited partnership applies to reinstate its certificate of registration and its name has been legally reserved or acquired by another artificial person formed, organized, registered or qualified pursuant to the provisions of this title whose name is on file with the Office of the Secretary of State or reserved in the Office of the Secretary of State pursuant to the provisions of this title, the foreign limited partnership must in its application for reinstatement submit in writing to the Secretary of State some other name under which it desires its existence to be reinstated. If that name is distinguishable from all other names reserved or otherwise on file, the Secretary of State shall reinstate the foreign limited partnership under that new name.

2. If the applying foreign limited partnership submits the written, acknowledged consent of the artificial person having a name, or the person who has reserved a name, which is not distinguishable from the old name of the applying foreign limited partnership or a new name it has submitted, it may be reinstated under that name.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 2007, 477)



NRS 87A.605 - Cancellation of registration.

1. A foreign limited partnership may cancel its registration by filing with the Secretary of State a certificate of cancellation signed by a general partner. The certificate must set forth:

(a) The name of the foreign limited partnership;

(b) The reason for filing the certificate of cancellation;

(c) The effective date and time of the cancellation if other than the time of the filing of the certificate with the Secretary of State, which date must not be more than 90 days after the date on which the certificate is filed; and

(d) Any other information deemed necessary by the general partners of the partnership.

A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transactions of business in this State.

2. If a certificate filed pursuant to subsection 1 specifies a later effective date but does not specify an effective time, the cancellation of the registration is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

(Added to NRS by 2007, 477; A 2011, 2804)



NRS 87A.610 - Penalty for transacting business without registration; enforcement; regulations.

1. Every foreign limited partnership transacting business in this State which willfully fails or neglects to register with the Secretary of State in accordance with the provisions of NRS 87A.540 or 88.575 is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. Every foreign limited partnership transacting business in this State which fails or neglects to register with the Secretary of State in accordance with the provisions of NRS 87A.540 or 88.575 may not commence or maintain any action, suit or proceeding in any court of this State until it has registered with the Secretary of State.

3. The failure of a foreign limited partnership to register with the Secretary of State does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action, suit or proceeding in any court of this State.

4. When the Secretary of State is advised that a foreign limited partnership is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county where the foreign limited partnership has its principal place of business or the Attorney General, or both, for a determination of whether to institute proceedings to recover any applicable fine provided for in this section. The district attorney of the county where the foreign limited partnership has its principal place of business or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover a fine pursuant to this section, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

5. In the course of an investigation of a violation of this section, the Secretary of State may require a foreign limited partnership to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

6. A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this State without registration.

7. A foreign limited partnership, by transacting business in this State without registering with the Secretary of State, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this State.

8. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 477; A 2009, 1706; 2013, 877)



NRS 87A.615 - Activities not constituting transaction of business.

1. For the purposes of NRS 87A.535 to 87A.625, inclusive, the following activities do not constitute transacting business in this State:

(a) Maintaining, defending or settling any proceeding;

(b) Holding meetings of the managers or members or carrying on other activities concerning internal company affairs;

(c) Maintaining accounts in banks or credit unions;

(d) Maintaining offices or agencies for the transfer, exchange and registration of the company s own securities or maintaining trustees or depositaries with respect to those securities;

(e) Making sales through independent contractors;

(f) Soliciting or receiving orders outside this State through or in response to letters, circulars, catalogs or other forms of advertising, accepting those orders outside this State and filling them by shipping goods into this State;

(g) Creating or acquiring indebtedness, mortgages and security interests in real or personal property;

(h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(i) Owning, without more, real or personal property;

(j) Isolated transactions completed within 30 days and not a part of a series of similar transactions;

(k) The production of motion pictures as defined in NRS 231.020;

(l) Transacting business as an out-of-state depository institution pursuant to the provisions of title 55 of NRS; and

(m) Transacting business in interstate commerce.

2. The list of activities in subsection 1 is not exhaustive.

3. A person who is not transacting business in this State within the meaning of this section need not qualify or comply with any provision of this chapter, title 55 or 56 of NRS or chapter 645A, 645B or 645E of NRS unless the person:

(a) Maintains an office in this State for the transaction of business; or

(b) Solicits or accepts deposits in the State, except pursuant to the provisions of chapter 666 or 666A of NRS.

4. The fact that a person is not transacting business in this State within the meaning of this section:

(a) Does not affect the determination of whether any court, administrative agency or regulatory body in this State may exercise personal jurisdiction over the person in any civil action, criminal action, administrative proceeding or regulatory proceeding; and

(b) Except as otherwise provided in subsection 3, does not affect the applicability of any other provision of law with respect to the person and may not be offered as a defense or introduced in evidence in any civil action, criminal action, administrative proceeding or regulatory proceeding to prove that the person is not transacting business in this State, including, without limitation, any civil action, criminal action, administrative proceeding or regulatory proceeding involving an alleged violation of chapter 597, 598 or 598A of NRS.

5. As used in this section, deposits means demand deposits, savings deposits and time deposits, as those terms are defined in chapter 657 of NRS.

(Added to NRS by 2007, 478)



NRS 87A.620 - Determination of whether solicitation is made or accepted.

1. For the purposes of NRS 87A.615, a solicitation of a deposit is made in this State, whether or not either party is present in this State, if the solicitation:

(a) Originates in this State; or

(b) Is directed by the solicitor to a destination in this State and received where it is directed, or at a post office in this State if the solicitation is mailed.

2. A solicitation of a deposit is accepted in this State if acceptance:

(a) Is communicated to the solicitor in this State; and

(b) Has not previously been communicated to the solicitor, orally or in writing, outside this State.

Acceptance is communicated to the solicitor in this State, whether or not either party is present in this State, if the depositor directs it to the solicitor reasonably believing the solicitor to be in this State and it is received where it is directed, or at any post office in this State if the acceptance is mailed.

3. A solicitation made in a newspaper or other publication of general, regular and paid circulation is not made in this State if the publication:

(a) Is not published in this State; or

(b) Is published in this State but has had more than two-thirds of its circulation outside this State during the 12 months preceding the solicitation.

If a publication is published in editions, each edition is a separate publication except for material common to all editions.

4. A solicitation made in a radio or television program or other electronic communication received in this State which originates outside this State is not made in this State. A radio or television program or other electronic communication shall be deemed to have originated in this State if the broadcast studio or origin of the source of transmission is located within the State, unless:

(a) The program or communication is syndicated and distributed from outside this State for redistribution to the general public in this State;

(b) The program is supplied by a radio, television or other electronic network whose electronic signal originates outside this State for redistribution to the general public in this State;

(c) The program or communication is an electronic signal that originates outside this State and is captured for redistribution to the general public in this State by a community antenna or cable, radio, cable television or other electronic system; or

(d) The program or communication consists of an electronic signal which originates within this State, but which is not intended for redistribution to the general public in this State.

(Added to NRS by 2007, 479)



NRS 87A.625 - Action by Attorney General to restrain transaction of business.

The Attorney General may bring an action to restrain a foreign limited partnership from transacting business in this State in violation of NRS 87A.535 to 87A.625, inclusive.

(Added to NRS by 2007, 479)



NRS 87A.630 - Filing requirements; prohibition against registration for certain illegal purposes; required and optional provisions of certificate of registration.

1. To become a registered limited-liability limited partnership, a limited partnership shall file with the Secretary of State a certificate of registration stating each of the following:

(a) The name of the limited partnership.

(b) The street address of its principal office.

(c) The information required pursuant to NRS 77.310.

(d) The name and business address of each organizer signing the certificate.

(e) The name and business address of each initial general partner.

(f) That the limited partnership thereafter will be a registered limited-liability limited partnership.

(g) Any other information that the limited partnership wishes to include.

2. The certificate of registration must be signed by the vote necessary to amend the partnership agreement or, in the case of a partnership agreement that expressly considers contribution obligations, the vote necessary to amend those provisions.

3. The Secretary of State shall register as a registered limited-liability limited partnership any limited partnership that submits a completed certificate of registration with the required fee. A person shall not register a registered limited-liability limited partnership for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

4. Any person may register as a registered limited-liability limited partnership at the time the person files a certificate of limited partnership by filing a certificate of limited partnership and a certificate of registration of a limited-liability limited partnership with the Secretary of State and paying the fees prescribed in subsections 1 and 2 of NRS 87A.315.

5. The registration of a registered limited-liability limited partnership is effective at the time of the filing of the certificate of registration with the Secretary of State or upon a later date and time as specified in the certificate of registration, which date must not be more than 90 days after the date on which the certificate of registration is filed. If the certificate of registration specifies a later effective date but does not specify an effective time, the certificate of registration is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

(Added to NRS by 2007, 479; A 2009, 2848; 2011, 2804; 2013, 878)



NRS 87A.632 - Penalty for purporting to do business as registered limited-liability limited partnership without registration; enforcement; regulations.

1. Every person, other than a limited-liability limited partnership formed pursuant to an agreement governed by the laws of another state, who is purporting to do business in this State as a registered limited-liability limited partnership and who willfully fails or neglects to file with the Secretary of State a certificate of registration is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. When the Secretary of State is advised that a person is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county in which the person s principal place of business is located or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county in which the person s principal place of business is located or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in this section, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

3. In the course of an investigation of a violation of this section, the Secretary of State may require a person to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

4. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2009, 1701; A 2013, 879)



NRS 87A.635 - Name of partnership: Distinguishable name required; limitations; availability of name of forfeited, merged or otherwise terminated partnership; regulations.

1. The name proposed for a registered limited-liability limited partnership must contain the words Limited-Liability Limited Partnership or Registered Limited-Liability Limited Partnership or the abbreviation L.L.L.P. or LLLP as the last words or letters of the name and must be distinguishable on the records of the Secretary of State from the names of all other artificial persons formed, organized, registered or qualified pursuant to the provisions of this title that are on file in the Office of the Secretary of State and all names that are reserved in the Office of the Secretary of State pursuant to the provisions of this title. If the name of the registered limited-liability limited partnership on a certificate of registration of limited-liability limited partnership submitted to the Secretary of State is not distinguishable from any name on file or reserved name, the Secretary of State shall return the certificate to the person who signed it, unless the written, acknowledged consent to the same name of the holder of the name on file or reserved name to use the name accompanies the certificate.

2. The Secretary of State shall not accept for filing any certificate of registration or any certificate of amendment of a certificate of registration of any registered limited-liability limited partnership formed or existing pursuant to the laws of this State which provides that the name of the registered limited-liability limited partnership contains the words common-interest community, community association, master association, unit-owners association or homeowners association or if it appears in the certificate of registration or certificate of amendment that the purpose of the registered limited-liability limited partnership is to operate as a unit-owners association pursuant to chapter 116 or 116B of NRS unless the Administrator of the Real Estate Division of the Department of Business and Industry certifies that the registered limited-liability limited partnership has:

(a) Registered with the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels pursuant to NRS 116.31158 or 116B.625; and

(b) Paid to the Administrator of the Real Estate Division the fees required pursuant to NRS 116.31155 or 116B.620.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

4. The name of a registered limited-liability limited partnership whose right to transact business has been forfeited, which has merged and is not the surviving entity or whose existence has otherwise terminated is available for use by any other artificial person.

5. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 2007, 480)



NRS 87A.640 - List or statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. A registered limited-liability limited partnership shall maintain at its registered office or principal place of business in this State:

(a) A current list of each general partner; or

(b) A statement indicating where such a list is maintained.

2. Upon the request of the Secretary of State, the registered limited-liability limited partnership shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the information contained in the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a registered limited-liability limited partnership to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to subsection 1; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a registered limited-liability limited partnership fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the certificate of registration.

5. The Secretary of State shall not reinstate or revive a certificate of registration that was revoked or suspended pursuant to subsection 4 unless:

(a) The registered limited-liability limited partnership complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the certificate of registration.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1348; A 2009, 2849)



NRS 87A.645 - Termination of registration.

The registration of a registered limited-liability limited partnership is effective until:

1. Its certificate of registration is revoked pursuant to NRS 87A.305; or

2. The registered limited-liability limited partnership files with the Secretary of State a notice of withdrawal signed by a general partner. The notice must be accompanied by a fee of $100.

(Added to NRS by 2007, 481; A 2010, 26th Special Session, 74)



NRS 87A.650 - Status of partnership and liability of partners not affected by errors in certain filed information.

The status of a limited partnership as a registered limited-liability limited partnership, and the liability of its partners, are not affected by errors in the information contained in a certificate of registration or an annual list required to be filed with the Secretary of State, or by changes after the filing of such a certificate or list in the information contained in the certificate or list.

(Added to NRS by 2007, 481)



NRS 87A.652 - Penalty for purporting to transact business as foreign registered limited-liability limited partnership without registration; enforcement; regulations.

1. Every limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state, which is purporting to transact business in this State as a foreign registered limited-liability limited partnership and which willfully fails or neglects to register with the Secretary of State in accordance with the provisions of NRS 87A.540 or 88.575 is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. Every limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state, which is purporting to transact business in this State as a foreign registered limited-liability limited partnership and which fails or neglects to register with the Secretary of State in accordance with the provisions of NRS 87A.540 or 88.575 may not commence or maintain any action, suit or proceeding in any court of this State until it has registered in this State.

3. The failure of a limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state and purporting to do business in this State as a foreign registered limited-liability limited partnership, to register with the Secretary of State in accordance with the provisions of NRS 87A.540 or 88.575 does not impair the validity of any contract or act of the limited-liability limited partnership or prevent the limited-liability limited partnership from defending any action, suit or proceeding in any court of this State.

4. When the Secretary of State is advised that a limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state, is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county where the limited-liability limited partnership has its principal place of business or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county where the limited-liability limited partnership has its principal place of business or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

5. In the course of an investigation of a violation of this section, the Secretary of State may require a limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state, to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

6. A limited partner of a limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state, is not liable as a general partner of the limited-liability limited partnership solely by reason of having transacted business in this State without registration.

7. A limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state, by transacting business in this State without registering with the Secretary of State in accordance with the provisions of NRS 87A.540 or 88.575, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this State.

8. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2009, 1701; A 2013, 879)



NRS 87A.655 - Name of foreign partnership.

The name of a foreign registered limited-liability limited partnership that is doing business in this State must contain the words Limited-Liability Limited Partnership or Registered Limited-Liability Limited Partnership or the abbreviations L.L.L.P. or LLLP, or such other words or abbreviations as may be required or authorized by the laws of the other jurisdiction, as the last words or letters of the name.

(Added to NRS by 2007, 481)



NRS 87A.660 - Direct action by partner.

1. Subject to subsection 2, a partner may maintain a direct action against the limited partnership or another partner for legal or equitable relief, with or without an accounting as to the partnership s activities, to enforce the rights and otherwise protect the interests of the partner, including rights and interests under the partnership agreement or this chapter or arising independently of the partnership relationship.

2. A partner commencing a direct action under this section is required to plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited partnership.

3. The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

(Added to NRS by 2007, 481)



NRS 87A.665 - Derivative action.

A partner may maintain a derivative action to enforce a right of a limited partnership if:

1. The partner first makes a demand on the general partners, requesting that they cause the limited partnership to bring an action to enforce the right, and the general partners do not bring the action within a reasonable time; or

2. A demand would be futile.

(Added to NRS by 2007, 481)



NRS 87A.670 - Proper plaintiff.

A derivative action may be maintained only by a person that is a partner at the time the action is commenced and:

1. That was a partner when the conduct giving rise to the action occurred; or

2. Whose status as a partner devolved upon the person by operation of law or pursuant to the terms of the partnership agreement from a person that was a partner at the time of the conduct.

(Added to NRS by 2007, 482)



NRS 87A.675 - Pleading.

In a derivative action, the complaint must state with particularity:

1. The date and content of plaintiff s demand and the general partners response to the demand; or

2. Why demand should be excused as futile.

(Added to NRS by 2007, 482)



NRS 87A.680 - Proceeds and expenses.

1. Except as otherwise provided in subsection 2:

(a) Any proceeds or other benefits of a derivative action, whether by judgment, compromise or settlement, belong to the limited partnership and not to the derivative plaintiff.

(b) If the derivative plaintiff receives any proceeds, the derivative plaintiff shall immediately remit them to the limited partnership.

2. If a derivative action is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney s fees, from the recovery of the limited partnership.

(Added to NRS by 2007, 482)



NRS 87A.685 - Uniformity of application and construction.

In applying and construing the Uniform Limited Partnership Act (2001), consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2007, 482)



NRS 87A.690 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but this chapter does not modify, limit or supersede Section 101(c) of that Act or authorize electronic delivery of any of the notices described in Section 103(b) of that Act.

(Added to NRS by 2007, 482)



NRS 87A.695 - Provisions for existing partnerships.

1. A limited partnership formed under any statute of this State prior to July 1, 1931, may become a limited partnership under this chapter by complying with the provisions of this chapter if the certificate sets forth:

(a) The amount of the original contribution of each limited partner, and the time when the contribution was made; and

(b) That the property of the partnership exceeds the amount sufficient to discharge its liabilities to persons not claiming as general or limited partners by an amount greater than the sum of the contributions of its limited partners.

2. A limited partnership formed under any statute of this State prior to July 1, 1931, until or unless it becomes a limited partnership under this chapter or chapter 88 of NRS, shall continue to be governed by the provisions of chapter 60, Laws of Nevada Territory 1862, entitled An Act to Authorize the Formation of Limited Partnerships, approved December 19, 1862, except that such a partnership must not be renewed unless so provided in the original agreement.

(Added to NRS by 2007, 482)



NRS 87A.700 - Operation of domestic partnership in another jurisdiction.

To the extent permitted by the law of that jurisdiction, a limited partnership formed and existing under this chapter may conduct its business, carry on its operations and exercise the powers granted by this chapter in any state, territory, district or possession of the United States or in any foreign country.

(Added to NRS by 2007, 482)






Chapter 88 - Uniform Limited Partnership Act

NRS 88.010 - Short title.

This chapter may be cited as the Uniform Limited Partnership Act.

[27:73:1931; 1931 NCL 5029.26]



NRS 88.315 - Definitions.

As used in this chapter, unless the context otherwise requires:

1. Certificate of limited partnership means the certificate referred to in NRS 88.350, and the certificate as amended or restated.

2. Contribution means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in his or her capacity as a partner.

3. Event of withdrawal of a general partner means an event that causes a person to cease to be a general partner as provided in NRS 88.450.

4. Foreign limited partnership means a partnership formed under the laws of a jurisdiction other than this State and having as partners one or more general partners and one or more limited partners.

5. Foreign registered limited-liability limited partnership means a foreign limited-liability limited partnership:

(a) Formed pursuant to an agreement governed by the laws of another state; and

(b) Registered pursuant to and complying with NRS 88.570 to 88.605, inclusive, and 88.609.

6. General partner means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner.

7. Limited partner means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement.

8. Limited partnership and domestic limited partnership mean a partnership formed by two or more persons under the laws of this State and having one or more general partners and one or more limited partners, including a restricted limited partnership.

9. Partner means a limited or general partner.

10. Partnership agreement means any valid agreement, written or oral, of the partners as to the affairs of a limited partnership and the conduct of its business.

11. Partnership interest means a partner s share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

12. Registered limited-liability limited partnership means a limited partnership:

(a) Formed pursuant to an agreement governed by this chapter; and

(b) Registered pursuant to and complying with NRS 88.350 to 88.415, inclusive, 88.606, 88.6065 and 88.607.

13. Registered agent has the meaning ascribed to it in NRS 77.230.

14. Registered office means the office maintained at the street address of the registered agent.

15. Restricted limited partnership means a limited partnership organized and existing under this chapter that elects to include the optional provisions permitted by NRS 88.350.

16. State means a state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

(Added to NRS by 1985, 1279; A 1987, 65; 1995, 2114; 1997, 724; 1999, 1620; 2001, 101, 2725; 2003, 3149; 2003, 20th Special Session, 91; 2007, 2685; 2009, 1709; 2011, 99, 2805)



NRS 88.317 - Applicability.

The provisions of this chapter apply to a limited partnership:

1. Which was formed before October 1, 2007, and which does not voluntarily elect to be governed by the provisions of chapter 87A of NRS; or

2. Which is formed on or after October 1, 2007, and which voluntarily elects to be governed by the provisions of this chapter.

(Added to NRS by 2007, 483)



NRS 88.318 - Secretary of State authorized to adopt certain regulations to allow limited partnership to carry out powers and duties through most recent technology.

The Secretary of State may adopt regulations to define, for the purposes of certain provisions of this chapter, the terms meeting, writing, written and other terms to allow a limited partnership or other entity which is subject to the provisions of this chapter to carry out its powers and duties as prescribed by this chapter through the use of the most recent technology available including, without limitation, the use of electronic communications, videoconferencing and telecommunications.

(Added to NRS by 2011, 781)



NRS 88.320 - Name of partnership: Distinguishable name required; limitations; availability of name of forfeited, merged or otherwise terminated partnership; regulations.

1. Except as otherwise provided in NRS 88.6065, the name proposed for a limited partnership as set forth in its certificate of limited partnership:

(a) Must contain the words Limited Partnership, or the abbreviation LP or L.P. ;

(b) May not contain the name of a limited partner unless:

(1) It is also the name of a general partner or the corporate name of a corporate general partner; or

(2) The business of the limited partnership had been carried on under that name before the admission of that limited partner; and

(c) Must be distinguishable on the records of the Secretary of State from the names of all other artificial persons formed, organized, registered or qualified pursuant to the provisions of this title that are on file in the Office of the Secretary of State and all names that are reserved in the Office of the Secretary of State pursuant to the provisions of this title. If the name on the certificate of limited partnership submitted to the Secretary of State is not distinguishable from any name on file or reserved name, the Secretary of State shall return the certificate to the filer, unless the written, acknowledged consent to the use of the same or the requested similar name of the holder of the name on file or reserved name accompanies the certificate of limited partnership.

2. For the purposes of this section, a proposed name is not distinguished from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

3. The Secretary of State shall not accept for filing any certificate of limited partnership for any limited partnership formed or existing pursuant to the laws of this State which provides that the name of the limited partnership contains the word accountant, accounting, accountancy, auditor or auditing unless the Nevada State Board of Accountancy certifies that the limited partnership:

(a) Is registered pursuant to the provisions of chapter 628 of NRS; or

(b) Has filed with the Nevada State Board of Accountancy under penalty of perjury a written statement that the limited partnership is not engaged in the practice of accounting and is not offering to practice accounting in this State.

4. The Secretary of State shall not accept for filing any certificate of limited partnership for any limited partnership formed or existing pursuant to the laws of this State which provides that the name of the limited partnership contains the word bank or trust unless:

(a) It appears from the certificate of limited partnership that the limited partnership proposes to carry on business as a banking or trust company, exclusively or in connection with its business as a bank, savings and loan association or thrift company; and

(b) The certificate of limited partnership is first approved by the Commissioner of Financial Institutions.

5. The Secretary of State shall not accept for filing any certificate of limited partnership for any limited partnership formed or existing pursuant to the provisions of this chapter if it appears from the certificate of limited partnership that the business to be carried on by the limited partnership is subject to supervision by the Commissioner of Insurance or by the Commissioner of Financial Institutions, unless the certificate of limited partnership is approved by the Commissioner who will supervise the business of the limited partnership.

6. Except as otherwise provided in subsection 5, the Secretary of State shall not accept for filing any certificate of limited partnership for any limited partnership formed or existing pursuant to the laws of this State which provides that the name of the limited partnership contains the words engineer, engineered, engineering, professional engineer, registered engineer or licensed engineer unless:

(a) The State Board of Professional Engineers and Land Surveyors certifies that the principals of the limited partnership are licensed to practice engineering pursuant to the laws of this State; or

(b) The State Board of Professional Engineers and Land Surveyors certifies that the limited partnership is exempt from the prohibitions of NRS 625.520.

7. Except as otherwise provided in subsection 5, the Secretary of State shall not accept for filing any certificate of limited partnership for any limited partnership formed or existing pursuant to the laws of this State which provides that the name of the limited partnership contains the words architect, architecture, registered architect, licensed architect, registered interior designer, registered interior design, residential designer, registered residential designer, licensed residential designer or residential design unless the State Board of Architecture, Interior Design and Residential Design certifies that:

(a) The principals of the limited partnership are holders of a certificate of registration to practice architecture or residential design or to practice as a registered interior designer, as applicable, pursuant to the laws of this State; or

(b) The limited partnership is qualified to do business in this State pursuant to NRS 623.349.

8. The Secretary of State shall not accept for filing any certificate of limited partnership for any limited partnership formed or existing pursuant to the laws of this State which provides that the name of the limited partnership contains the words common-interest community, community association, master association, unit-owners association or homeowners association or if it appears in the certificate of limited partnership that the purpose of the limited partnership is to operate as a unit-owners association pursuant to chapter 116 or 116B of NRS unless the Administrator of the Real Estate Division of the Department of Business and Industry certifies that the limited partnership has:

(a) Registered with the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels pursuant to NRS 116.31158 or 116B.625; and

(b) Paid to the Administrator of the Real Estate Division the fees required pursuant to NRS 116.31155 or 116B.620.

9. The name of a limited partnership whose right to transact business has been forfeited, which has merged and is not the surviving entity or whose existence has otherwise terminated is available for use by any other artificial person.

10. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 1985, 1280; A 1987, 66, 1061; 1993, 1018; 1997, 2817; 1999, 1621; 2001, 1397, 3199; 2003, 20th Special Session, 92; 2005, 2631; 2007, 10, 2288)



NRS 88.325 - Name of partnership: Reservation; transfer of right to exclusive use of reserved name.

1. The exclusive right to the use of a name may be reserved by:

(a) Any person intending to organize a limited partnership under this chapter and to adopt that name;

(b) Any domestic limited partnership or any foreign limited partnership registered in this State which, in either case, intends to adopt that name;

(c) Any foreign limited partnership intending to register in this State and adopt that name; and

(d) Any person intending to organize a foreign limited partnership and intending to have it registered in this State and adopt that name.

2. The reservation must be made by filing with the Secretary of State an application, signed by the applicant, to reserve a specified name. If the Secretary of State finds that the name is available for use by a domestic or foreign limited partnership, the Secretary of State shall reserve the name for the exclusive use of the applicant for a period of 90 days. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the Office of the Secretary of State a notice of the transfer, signed by the applicant for whom the name was reserved and specifying the name and address of the transferee.

(Added to NRS by 1985, 1280; A 1987, 1062; 2003, 3150)



NRS 88.327 - Name of partnership: Reinstatement under old or new name; regulations.

1. Except as otherwise provided in subsection 2, if a limited partnership applies to reinstate its right to transact business but its name has been legally reserved or acquired by any other artificial person formed, organized, registered or qualified pursuant to the provisions of this title whose name is on file with the Office of the Secretary of State or reserved in the Office of the Secretary of State pursuant to the provisions of this title, the applying limited partnership shall submit in writing to the Secretary of State some other name under which it desires its right to be reinstated. If that name is distinguishable from all other names reserved or otherwise on file, the Secretary of State shall reinstate the limited partnership under that new name.

2. If the applying limited partnership submits the written, acknowledged consent of the other artificial person having the name, or the person who has reserved the name, that is not distinguishable from the old name of the applying limited partnership or a new name it has submitted, it may be reinstated under that name.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 1997, 2817; A 1999, 1622; 2003, 20th Special Session, 94)



NRS 88.330 - Registered agent required; maintenance of records at office in State; change of address.

1. Each limited partnership shall continuously maintain in this State:

(a) An office, which may but need not be a place of its business in this State, at which must be kept the records required by NRS 88.335 to be maintained; and

(b) A registered agent.

2. Within 30 days after changing the location of the office which contains records for a limited partnership, a general partner of the limited partnership shall file a certificate of a change in address with the Secretary of State which sets forth the name of the limited partnership, the previous address of the office which contains records and the new address of the office which contains records.

(Added to NRS by 1985, 1281; A 1987, 66; 1993, 1018; 1995, 1132, 2115; 2007, 2686)



NRS 88.332 - Resignation of registered agent or termination of registration of commercial registered agent.

1. If a registered agent resigns pursuant to NRS 77.370 or if a commercial registered agent terminates its registration as a commercial registered agent pursuant to NRS 77.330, the limited partnership, before the effective date of the resignation or termination, shall file with the Secretary of State a statement of change of registered agent pursuant to NRS 77.340.

2. Each limited partnership which fails to comply with subsection 1 shall be deemed in default and is subject to the provisions of NRS 88.400 and 88.405.

3. As used in this section, commercial registered agent has the meaning ascribed to it in NRS 77.040.

(Added to NRS by 1987, 77; A 1993, 1019; 1995, 1133; 1999, 1623; 2003, 3150; 2003, 20th Special Session, 95; 2007, 2687; 2013, 880)



NRS 88.335 - Records required to be maintained at office in State; inspection and copying of records.

1. A limited partnership shall keep at the office referred to in paragraph (a) of subsection 1 of NRS 88.330 the following:

(a) A current list of the full name and last known business address of each partner, separately identifying the general partners in alphabetical order and the limited partners in alphabetical order;

(b) A copy of the certificate of limited partnership and all certificates of amendment thereto, together with signed copies of any powers of attorney pursuant to which any certificate has been signed;

(c) Copies of the limited partnership s federal, state, and local income tax returns and reports, if any, for the 3 most recent years;

(d) Copies of any then effective written partnership agreements;

(e) Copies of any financial statements of the limited partnership for the 3 most recent years; and

(f) Unless contained in a written partnership agreement, a writing setting out:

(1) The amount of cash and a description and statement of the agreed value of the other property or services contributed by each partner and which each partner has agreed to contribute;

(2) The times at which or events on the happening of which any additional contributions agreed to be made by each partner are to be made;

(3) Any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner s contribution; and

(4) Any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

2. In lieu of keeping at an office in this State the information required in paragraphs (a), (c), (e) and (f) of subsection 1, the limited partnership may keep a statement with the registered agent setting out the name of the custodian of the information required in paragraphs (a), (c), (e) and (f) of subsection 1, and the present and complete post office address, including street and number, if any, where the information required in paragraphs (a), (c), (e) and (f) of subsection 1 is kept.

3. Records kept pursuant to this section are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours.

(Added to NRS by 1985, 1281; A 1987, 67; 1997, 725; 2003, 3151; 2003, 20th Special Session, 95; 2007, 2687)



NRS 88.3355 - Statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. A limited partnership shall maintain at its registered office or principal place of business in this State a statement indicating where the list required pursuant to paragraph (a) of subsection 1 of NRS 88.335 is maintained.

2. Upon the request of the Secretary of State, the limited partnership shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1, if different than the registered agent for such limited partnership. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the custodian of the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a limited partnership to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to paragraph (a) of subsection 1 of NRS 88.335; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a limited partnership fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the right of the limited partnership to transact any business in this State.

5. The Secretary of State shall not reinstate or revive the right of a limited partnership to transact any business in this State that was revoked or suspended pursuant to subsection 4 unless:

(a) The limited partnership complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the right of the limited partnership to transact business in this State.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1329; A 2009, 1710, 2849)



NRS 88.336 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all of the information required by statute for filing the record.

3. If the provisions of the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to the information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2003, 20th Special Session, 87)



NRS 88.337 - Procedure to submit replacement page to Secretary of State before actual filing of record.

A general partner of a limited partnership may authorize the Secretary of State in writing to replace any page of a record submitted for filing on an expedited basis, before the actual filing, and to accept the page as if it were part of the original record. The signed authorization of the general partner to the Secretary of State permits, but does not require, the Secretary of State to alter the original record as requested.

(Added to NRS by 1997, 2817; A 2003, 3151)



NRS 88.338 - Filing of records written in language other than English.

No record which is written in a language other than English may be filed or submitted for filing in the Office of the Secretary of State pursuant to the provisions of this chapter unless it is accompanied by a verified translation of that record into the English language.

(Added to NRS by 1995, 1132; A 2003, 3151)



NRS 88.339 - Correction of inaccurate or defective record filed with Secretary of State; cancellation of filings.

1. A limited partnership may correct a record filed in the Office of the Secretary of State with respect to the limited partnership if the record contains an inaccurate description of a partnership action or if the record was defectively signed, attested, sealed, verified or acknowledged.

2. To correct a record, the limited partnership must:

(a) Prepare a certificate of correction that:

(1) States the name of the limited partnership;

(2) Describes the record, including, without limitation, its filing date;

(3) Specifies the inaccuracy or defect;

(4) Sets forth the inaccurate or defective portion of the record in an accurate or corrected form; and

(5) Is signed by a general partner of the limited partnership or by some other person specifically authorized by the limited partnership to sign the certificate.

(b) Deliver the certificate to the Secretary of State for filing.

(c) Pay a filing fee of $175 to the Secretary of State.

3. A certificate of correction is effective on the effective date of the record it corrects except as to persons relying on the uncorrected record and adversely affected by the correction. As to those persons, the certificate is effective when filed.

4. If a limited partnership has made a filing with the Secretary of State and the Secretary of State has not processed the filing and placed the filing into the public record, the limited partnership may cancel the filing by:

(a) Filing a statement of cancellation with the Secretary of State; and

(b) Paying a fee of $50.

(Added to NRS by 2001, 1397; A 2001, 3198, 3199; 2003, 3151; 2003, 20th Special Session, 96; 2009, 2850; 2013, 880)



NRS 88.340 - Partnership records: Microfilming; imaging; return.

The Secretary of State may microfilm or image any record which is filed in the Office of the Secretary of State by or relating to a limited partnership pursuant to this chapter and may return the original record to the filer.

(Added to NRS by 1985, 1294; A 2003, 3152; 2003, 20th Special Session, 96)



NRS 88.342 - Business which may be carried on; prohibition against formation of limited partnership for certain illegal purposes.

1. A limited partnership may carry on any business that a partnership without limited partners may carry on except banking or insurance.

2. A person shall not form a limited partnership for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

(Added to NRS by 1987, 78; A 2013, 881)



NRS 88.345 - Right of partner to transact other business with partnership.

Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

(Added to NRS by 1985, 1281)



NRS 88.350 - Filing requirements; required and optional provisions of certificate of limited partnership.

1. In order to form a limited partnership, a certificate of limited partnership must be signed and filed in the Office of the Secretary of State. The certificate must set forth:

(a) The name of the limited partnership;

(b) The information required pursuant to NRS 77.310;

(c) The name and business address of each organizer executing the certificate;

(d) The name and business address of each initial general partner;

(e) The latest date upon which the limited partnership is to dissolve;

(f) If the limited partnership is to be a restricted limited partnership, a statement to that effect; and

(g) Any other matters the organizers determine to include therein.

2. A limited partnership is formed at the time of the filing of the certificate of limited partnership in the Office of the Secretary of State or at any later time specified in the certificate of limited partnership if there has been substantial compliance with the requirements of this section.

(Added to NRS by 1985, 1281; A 1987, 3, 67; 1993, 1020; 1995, 1133, 2115; 2003, 3152; 2003, 20th Special Session, 96; 2007, 2688; 2009, 1711)



NRS 88.352 - Penalty for purporting to do business as limited partnership without filing certificate of limited partnership; enforcement; regulations.

1. Every person, other than a foreign limited partnership, who is purporting to do business in this State as a limited partnership and who willfully fails or neglects to file with the Secretary of State a certificate of limited partnership is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. When the Secretary of State is advised that a person, other than a foreign limited partnership, is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county in which the person s principal place of business is located or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county in which the person s principal place of business is located or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

3. In the course of an investigation of a violation of this section, the Secretary of State may require a person to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

4. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2009, 1707; A 2013, 881)



NRS 88.355 - Amendment and restatement of certificate of limited partnership.

1. A certificate of limited partnership is amended by filing a certificate of amendment thereto in the Office of the Secretary of State. The certificate must set forth:

(a) The name of the limited partnership; and

(b) The amendment.

2. Within 30 days after the happening of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event or events must be filed:

(a) The admission of a new general partner;

(b) The withdrawal of a general partner; or

(c) The continuation of the business under NRS 88.550 after an event of withdrawal of a general partner.

3. A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described, except the address of its office or the name or address of its registered agent, have changed, making the certificate inaccurate in any respect, shall promptly amend the certificate.

4. A certificate of limited partnership may be amended at any time for any other proper purpose the general partners determine.

5. No person has any liability because an amendment to a certificate of limited partnership has not been filed to reflect the occurrence of any event referred to in subsection 2 if the amendment is filed within the 30-day period specified in subsection 2.

6. A certificate of amendment filed pursuant to this section is effective at the time of the filing of the certificate with the Secretary of State or upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate is filed. If a certificate filed pursuant to this section specifies a later effective date but does not specify an effective time, the certificate is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

7. A restated certificate of limited partnership may be signed and filed in the same manner as a certificate of amendment. If the certificate alters or amends the certificate of limited partnership in any manner, it must be accompanied by a form prescribed by the Secretary of State setting forth which provisions of the certificate of limited partnership on file with the Secretary of State are being altered or amended.

(Added to NRS by 1985, 1282; A 1987, 4, 68; 1995, 2115; 2001, 1398, 3199; 2003, 3152; 2005, 2198, 2265; 2007, 2688; 2011, 2806)



NRS 88.360 - Cancellation of certificate of limited partnership.

1. A certificate of limited partnership must be cancelled upon the dissolution and the commencement of winding up of the partnership or at any other time there are no limited partners. A certificate of cancellation must be filed in the Office of the Secretary of State and set forth:

(a) The name of the limited partnership;

(b) The reason for filing the certificate of cancellation;

(c) The effective date and time of the cancellation if other than the time of the filing of the certificate with the Secretary of State, which date must not be more than 90 days after the date on which the certificate is filed; and

(d) Any other information the general partners filing the certificate determine.

2. If a certificate filed pursuant to subsection 1 specifies a later effective date but does not specify an effective time, the cancellation of the certificate of limited partnership is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

(Added to NRS by 1985, 1283; A 2003, 20th Special Session, 97; 2005, 2199; 2011, 2807)



NRS 88.365 - Authority of district court to order signing of certificate.

If a person required by NRS 88.375 to sign a certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the district court to direct the signing of the certificate. If the court finds that it is proper for the certificate to be signed and that any person so designated has failed or refused to sign the certificate, it shall order the Secretary of State to record an appropriate certificate.

(Added to NRS by 1985, 1283; A 1987, 69; 2003, 3153)



NRS 88.370 - Notice imparted by filing certificate of limited partnership.

The fact that a certificate of limited partnership is on file in the Office of the Secretary of State is notice that the partnership is a limited partnership and that a person designated as a general partner is a general partner, but it is not notice of any other fact.

(Added to NRS by 1985, 1284; A 1987, 69)



NRS 88.375 - Manner in which certificates must be signed.

1. Each certificate required by NRS 88.350 to 88.390, inclusive, to be filed in the Office of the Secretary of State must be signed in the following manner:

(a) An original certificate of limited partnership must be signed by all organizers;

(b) A certificate of amendment must be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner; and

(c) A certificate of cancellation must be signed by all general partners.

2. Any person may sign a certificate by an attorney-in-fact, but a power of attorney to sign a certificate relating to the admission of a general partner must specifically describe the admission.

3. The signing of a certificate by a general partner constitutes an affirmation under the penalties of perjury that the facts stated therein are true.

(Added to NRS by 1985, 1283; A 1987, 4, 69; 2003, 3153; 2005, 2265; 2009, 1711)



NRS 88.380 - Filing and effectiveness of certificates or judicial decrees.

1. A signed copy of the certificate of limited partnership and of any certificates of amendment or cancellation or of any judicial decree of amendment or cancellation must be delivered to the Secretary of State. A person who signs a certificate as an agent or fiduciary need not exhibit evidence of his or her authority as a prerequisite to filing. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law the Secretary of State shall file the certificate.

2. At the time of the filing of a certificate of amendment or judicial decree of amendment with the Secretary of State, upon a later date and time as specified in the certificate or judicial decree, which date must not be more than 90 days after the date on which the certificate or judicial decree is filed or, if a certificate or judicial decree filed pursuant to this section specifies a later effective date but does not specify an effective time, at 12:01 a.m. in the Pacific time zone on the specified later date, whichever is applicable, the certificate of limited partnership is amended as set forth therein.

3. At the time of the filing of a certificate of cancellation or a judicial decree thereof with the Secretary of State, upon a later date and time as specified in the certificate or judicial decree, which date must not be more than 90 days after the date on which the certificate or judicial decree is filed or, if a certificate or judicial decree filed pursuant to this section specifies a later effective date but does not specify an effective time, at 12:01 a.m. in the Pacific time zone on the specified later date, whichever is applicable, the certificate of limited partnership is cancelled.

(Added to NRS by 1985, 1283; A 1995, 1134; 2003, 3153; 2005, 2199; 2011, 2807)



NRS 88.385 - Liability for false statements in certificates.

If any certificate of limited partnership or certificate of amendment or cancellation contains a false statement, one who suffers loss by reliance on the statement may recover damages for the loss from:

1. Any person who signs the certificate, or causes another to sign it on his or her behalf, and knew, and any general partner who knew or should have known, the statement to be false at the time the certificate was signed; and

2. Any general partner who thereafter knows or should have known that any arrangement or other fact described in the certificate has changed, making the statement inaccurate in any respect within a sufficient time before the statement was relied upon reasonably to have enabled that general partner to cancel or amend the certificate, or to file a petition for its cancellation or amendment under NRS 88.365.

(Added to NRS by 1985, 1284; A 2003, 3154)



NRS 88.390 - Delivery of certificates to limited partners.

Upon the return by the Secretary of State pursuant to NRS 88.380 of a certificate marked Filed, the general partners shall promptly deliver or mail a copy of the certificate of limited partnership and each certificate of amendment or cancellation to each limited partner unless the partnership agreement provides otherwise.

(Added to NRS by 1985, 1284)



NRS 88.395 - Annual list: Filing requirements; fees; notice; regulations.

1. A limited partnership shall, on or before the last day of the first month after the filing of its certificate of limited partnership with the Secretary of State or, if the limited partnership has selected an alternative due date pursuant to subsection 10, on or before that alternative due date, and annually thereafter on or before the last day of the month in which the anniversary date of the filing of its certificate of limited partnership occurs or, if applicable, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State, on a form furnished by the Secretary of State, a list that contains:

(a) The name of the limited partnership;

(b) The file number of the limited partnership, if known;

(c) The names of all of its general partners;

(d) The address, either residence or business, of each general partner; and

(e) The signature of a general partner of the limited partnership, or some other person specifically authorized by the limited partnership to sign the list, certifying that the list is true, complete and accurate.

Each list filed pursuant to this subsection must be accompanied by a declaration under penalty of perjury that the limited partnership has complied with the provisions of chapter 76 of NRS, that the limited partnership acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State, and that none of the general partners identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a general partner in furtherance of any unlawful conduct.

2. Except as otherwise provided in subsection 3, a limited partnership shall, upon filing:

(a) The initial list required by subsection 1, pay to the Secretary of State a fee of $125.

(b) Each annual list required by subsection 1, pay to the Secretary of State a fee of $125.

3. A registered limited-liability limited partnership shall, upon filing:

(a) The initial list required by subsection 1, pay to the Secretary of State a fee of $125.

(b) Each annual list required by subsection 1, pay to the Secretary of State a fee of $175.

4. If a general partner of a limited partnership resigns and the resignation is not reflected on the annual or amended list of general partners, the limited partnership or the resigning general partner shall pay to the Secretary of State a fee of $75 to file the resignation.

5. The Secretary of State shall, 90 days before the last day for filing each annual list required by subsection 1, provide to each limited partnership which is required to comply with the provisions of this section, and which has not become delinquent, a notice of the fee due pursuant to the provisions of subsection 2 or 3, as appropriate, and a reminder to file the annual list required pursuant to subsection 1. Failure of any limited partnership to receive a notice does not excuse it from the penalty imposed by NRS 88.400.

6. If the list to be filed pursuant to the provisions of subsection 1 is defective or the fee required by subsection 2 or 3 is not paid, the Secretary of State may return the list for correction or payment.

7. An annual list for a limited partnership not in default that is received by the Secretary of State more than 90 days before its due date shall be deemed an amended list for the previous year and does not satisfy the requirements of subsection 1 for the year to which the due date is applicable.

8. A filing made pursuant to this section does not satisfy the provisions of NRS 88.355 and may not be substituted for filings submitted pursuant to NRS 88.355.

9. A person who files with the Secretary of State a list required by subsection 1 which identifies a general partner with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a general partner in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

10. The Secretary of State may allow a limited partnership to select an alternative due date for filing the initial list required by subsection 1.

11. The Secretary of State may adopt regulations to administer the provisions of subsection 10.

(Added to NRS by 1985, 1294; A 1987, 70; 1995, 1134; 1997, 2818; 1999, 1623; 2001, 1399, 3186, 3199; 2003, 20th Special Session, 97, 186; 2005, 2265; 2007, 2689; 2009, 2042, 2851; 2013, 882)



NRS 88.397 - Additional filing requirements for certain partnerships: Criteria; statement; fees.

1. At the time of submitting any list required pursuant to NRS 88.395, a limited partnership that meets the criteria set forth in subsection 2 must submit:

(a) The statement required pursuant to subsection 3, accompanied by a declaration under penalty of perjury attesting that the statement does not contain any material misrepresentation of fact; and

(b) A fee of $100,000, to be distributed in the manner provided pursuant to subsection 4.

2. A limited partnership must submit a statement pursuant to this section if the limited partnership, including its parent and all subsidiaries:

(a) Holds 25 percent or more of the share of the market within this State for any product sold or distributed by the limited partnership within this State; and

(b) Has had, during the previous 5-year period, a total of five or more investigations commenced against the limited partnership, its parent or its subsidiaries in any jurisdiction within the United States, including all state and federal investigations:

(1) Which concern any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060, or which concern similar activities prohibited by a substantially similar law of another jurisdiction; and

(2) Which resulted in the limited partnership being fined or otherwise penalized or which resulted in the limited partnership being required to divest any holdings or being unable to acquire any holdings as a condition for the settlement, dismissal or resolution of those investigations.

3. A limited partnership that meets the criteria set forth in subsection 2 shall submit a statement which includes the following information with respect to each investigation:

(a) The jurisdiction in which the investigation was commenced.

(b) A summary of the nature of the investigation and the facts and circumstances surrounding the investigation.

(c) If the investigation resulted in criminal or civil litigation, a copy of all pleadings filed in the investigation by any party to the litigation.

(d) A summary of the outcome of the investigation, including specific information concerning whether any fine or penalty was imposed against the limited partnership and whether the limited partnership was required to divest any holdings or was unable to acquire any holdings as a condition for the settlement, dismissal or resolution of the investigation.

4. The fee collected pursuant to subsection 1 must be deposited in the Attorney General s Administration Budget Account and used solely for the purpose of investigating any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060.

(Added to NRS by 2003, 20th Special Session, 84)



NRS 88.400 - Certificate of authorization to transact business; identification of defaulting partnerships; reinstatement of partnership which is unit-owners association; forfeiture and penalty.

1. If a limited partnership has filed the list in compliance with NRS 88.395 and has paid the appropriate fee for the filing, the cancelled check or other proof of payment received by the limited partnership constitutes a certificate authorizing it to transact its business within this State until the anniversary date of the filing of its certificate of limited partnership in the next succeeding calendar year.

2. Each limited partnership which is required to make a filing and pay the fee prescribed in NRS 88.395 and 88.397 and which refuses or neglects to do so within the time provided is in default.

3. Upon notification from the Administrator of the Real Estate Division of the Department of Business and Industry that a limited partnership which is a unit-owners association as defined in NRS 116.011 or 116B.030 has failed to register pursuant to NRS 116.31158 or 116B.625 or failed to pay the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall deem the limited partnership to be in default. If, after the limited partnership is deemed to be in default, the Administrator notifies the Secretary of State that the limited partnership has registered pursuant to NRS 116.31158 or 116B.625 and paid the fees pursuant to NRS 116.31155 or 116B.620, the Secretary of State shall reinstate the limited partnership if the limited partnership complies with the requirements for reinstatement as provided in this section and NRS 88.410.

4. For default there must be added to the amount of the fee a penalty of $75, and unless the filings are made and the fee and penalty are paid on or before the first day of the first anniversary of the month following the month in which filing was required, the defaulting limited partnership, by reason of its default, forfeits its right to transact any business within this State.

(Added to NRS by 1985, 1294; A 1993, 1020; 1995, 1134; 1999, 1624; 2001, 1399, 3187, 3199; 2003, 48, 51; 2003, 20th Special Session, 98; 2007, 2290)



NRS 88.405 - Defaulting partnerships: Duties of Secretary of State; revocation of certificate; assets held in trust.

1. The Secretary of State shall notify, by providing written notice to its registered agent, each defaulting limited partnership. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

2. Immediately after the first day of the first anniversary of the month following the month in which filing was required, the certificate of the limited partnership is revoked.

3. The Secretary of State shall compile a complete list containing the names of all limited partnerships whose right to transact business has been forfeited.

4. The Secretary of State shall notify, by providing written notice to its registered agent, each limited partnership specified in subsection 3 of the revocation of its certificate. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

5. In case of revocation of the certificate and of the forfeiture of the right to transact business thereunder, all the property and assets of the defaulting domestic limited partnership are held in trust by the general partners, and the same proceedings may be had with respect thereto as for the judicial dissolution of a limited partnership. Any person interested may institute proceedings at any time after a forfeiture has been declared, but, if the Secretary of State reinstates the limited partnership, the proceedings must at once be dismissed and all property restored to the general partners.

(Added to NRS by 1985, 1295; A 1995, 1135; 2001, 1400, 3199; 2003, 48; 2003, 20th Special Session, 99; 2007, 2690)



NRS 88.410 - Defaulting partnerships: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4 and NRS 88.3355, the Secretary of State shall reinstate any limited partnership which has forfeited or which forfeits its right to transact business under the provisions of this chapter and restore to the limited partnership its right to carry on business in this State, and to exercise its privileges and immunities if it:

(a) Files with the Secretary of State:

(1) The list required pursuant to NRS 88.395;

(2) The statement required by NRS 88.397, if applicable;

(3) The information required pursuant to NRS 77.310; and

(4) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly selected general partners of the limited partnership; and

(b) Pays to the Secretary of State:

(1) The filing fee and penalty set forth in NRS 88.395 and 88.400 for each year or portion thereof during which the certificate has been revoked;

(2) The fee set forth in NRS 88.397, if applicable; and

(3) A fee of $300 for reinstatement.

2. When the Secretary of State reinstates the limited partnership, the Secretary of State shall issue to the limited partnership a certificate of reinstatement if the limited partnership:

(a) Requests a certificate of reinstatement; and

(b) Pays the required fees pursuant to NRS 88.415.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid, and the revocation occurred only by reason of failure to pay the fees and penalties.

4. If a limited partnership s certificate has been revoked pursuant to the provisions of this chapter and has remained revoked for a period of 5 years, the certificate must not be reinstated.

5. Except as otherwise provided in NRS 88.327, a reinstatement pursuant to this section relates back to the date on which the limited partnership forfeited its right to transact business under the provisions of this chapter and reinstates the limited partnership s right to transact business as if such right had at all times remained in full force and effect.

(Added to NRS by 1985, 1295; A 1995, 1135; 1997, 2819; 2001, 3187; 2003, 20th Special Session, 99; 2007, 1331, 2430, 2691; 2013, 883)



NRS 88.415 - Fees.

The Secretary of State, for services relating to the official duties of the Secretary of State and the records of the Office of the Secretary of State, shall charge and collect the following fees:

1. For filing a certificate of limited partnership, or for registering a foreign limited partnership, $75.

2. For filing a certificate of registration of limited-liability limited partnership, or for registering a foreign registered limited-liability limited partnership, $100.

3. For filing a certificate of amendment of limited partnership or restated certificate of limited partnership, $175.

4. For certifying a copy of a certificate of limited partnership, an amendment to the certificate, or a certificate as amended, $30 per certification.

5. For certifying an authorized printed copy of the limited partnership law, $30.

6. For reserving a limited partnership name, or for signing, filing or certifying any other record, $25.

7. For copies provided by the Office of the Secretary of State, $2 per page.

8. For filing a certificate of cancellation of a limited partnership, $100.

Except as otherwise provided in this section, the fees set forth in NRS 78.785 apply to this chapter.

(Added to NRS by 1985, 1295; A 1987, 70; 1993, 1020; 1995, 1136; 1999, 1624; 2001, 3188; 2003, 3154; 2003, 20th Special Session, 100; 2005, 2266; 2007, 2691; 2010, 26th Special Session, 75)



NRS 88.420 - When person becomes limited partner; admission of additional limited partners.

1. A person becomes a limited partner:

(a) At the time the limited partnership is formed; or

(b) At any later time stated in the records of the limited partnership for becoming a limited partner.

2. After the filing of a limited partnership s original certificate of limited partnership, a person may be admitted as an additional limited partner:

(a) In the case of a person acquiring a partnership interest directly from the limited partnership, upon the compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners; and

(b) In the case of an assignee of a partnership interest of a partner who has the power, as provided in NRS 88.540, to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power.

(Added to NRS by 1985, 1284; A 1987, 5, 71)



NRS 88.425 - Voting rights.

Subject to NRS 88.430, the partnership agreement may grant to all or a specified group of the limited partners the right to vote on a per capita or other basis upon any matter.

(Added to NRS by 1985, 1285)



NRS 88.430 - Liability to other persons; exceptions.

1. Except as provided in subsection 4, a limited partner is not liable for the obligations of a limited partnership unless the limited partner is also a general partner or, in addition to the exercise of his or her rights and powers as a limited partner, the limited partner participates in the control of the business. However, if the limited partner participates in the control of the business, the limited partner is liable only to persons who transact business with the limited partnership reasonably believing, based upon the limited partner s conduct, that the limited partner is a general partner.

2. A limited partner does not participate in the control of the business within the meaning of subsection 1 solely by doing one or more of the following:

(a) Being a contractor for or an agent or employee of the limited partnership or of a general partner or being an officer, director or shareholder of a general partner that is a corporation;

(b) Consulting with and advising a general partner with respect to the business of the limited partnership;

(c) Acting as surety for the limited partnership guaranteeing or assuming one or more specific obligations of the limited partnership;

(d) Taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership;

(e) Requesting or attending a meeting of partners;

(f) Proposing, approving or disapproving, by voting or otherwise, one or more of the following matters:

(1) The dissolution and winding up of the limited partnership;

(2) The sale, exchange, lease, mortgage, pledge or other transfer of all or substantially all of the assets of the limited partnership;

(3) The incurrence of indebtedness by the limited partnership other than in the ordinary course of its business;

(4) A change in the nature of the business;

(5) The admission or removal of a general partner;

(6) The admission or removal of a limited partner;

(7) A transaction involving an actual or potential conflict of interest between a general partner and the limited partnership or the limited partners;

(8) An amendment to the partnership agreement or certificate of limited partnership; or

(9) Matters related to the business of the limited partnership not otherwise enumerated in this subsection, which the partnership agreement states in writing may be subject to the approval or disapproval of limited partners;

(g) Winding up the limited partnership pursuant to NRS 88.560; or

(h) Exercising any right or power permitted to limited partners under this chapter and not specifically enumerated in this subsection.

3. The enumeration in subsection 2 does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by the limited partner in the business of the limited partnership.

4. A limited partner who knowingly permits his or her name to be used in the name of the limited partnership, except under circumstances permitted by paragraph (b) of subsection 1 of NRS 88.320, is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.

(Added to NRS by 1985, 1285; A 1987, 71; 1997, 2820)



NRS 88.435 - Liability of person erroneously believing self to be limited partner.

1. Except as provided in subsection 2, a person who makes a contribution to a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising any rights of a limited partner, if, on ascertaining the mistake, the person:

(a) Causes an appropriate certificate of limited partnership or a certificate of amendment to be signed and filed; or

(b) Withdraws from future equity participation in the enterprise by signing and filing in the Office of the Secretary of State a certificate declaring withdrawal under this section.

2. A person who makes a contribution of the kind described in subsection 1 is liable as a general partner to any third party who transacts business with the enterprise:

(a) Before the person withdraws and an appropriate certificate is filed to show withdrawal; or

(b) Before an appropriate certificate is filed to show that the person is not a general partner,

but in either case only if the third party actually believed in good faith that the person was a general partner at the time of the transaction.

(Added to NRS by 1985, 1285; A 1987, 72; 2003, 3154)



NRS 88.440 - Right of limited partner to records and information of partnership.

Each limited partner has the right to:

1. Inspect and copy any of the partnership records required to be maintained by NRS 88.335; and

2. Obtain from the general partners from time to time upon reasonable demand:

(a) True and full information regarding the state of the business and financial condition of the limited partnership;

(b) Promptly after becoming available, a copy of the limited partnership s federal, state and local income tax returns for each year; and

(c) Other information regarding the affairs of the limited partnership as is just and reasonable.

(Added to NRS by 1985, 1286)



NRS 88.445 - Admission of additional general partners.

After the filing of a limited partnership s original certificate of limited partnership, additional general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not provide in writing for the admission of additional general partners, with the written consent of all partners.

(Added to NRS by 1985, 1286; A 1987, 73)



NRS 88.450 - Events of withdrawal.

Except as approved by the specific written consent of all partners at the time, a person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

1. The general partner withdraws from the limited partnership as provided in NRS 88.495;

2. The general partner ceases to be a member of the limited partnership as provided in NRS 88.530;

3. The general partner is removed as a general partner in accordance with the partnership agreement;

4. Unless otherwise provided in writing in the partnership agreement, the general partner:

(a) Makes an assignment for the benefit of creditors;

(b) Files a voluntary petition in bankruptcy;

(c) Is adjudicated a bankrupt or insolvent;

(d) Files a petition or answer seeking for the general partner any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

(e) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the general partner in any proceeding of this nature; or

(f) Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the general partner or of all or any substantial part of the general partner s properties;

5. Unless otherwise provided in writing in the partnership agreement, 120 days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, the proceeding has not been dismissed, or if within 90 days after the appointment without the general partner s consent or acquiescence of a trustee, receiver or liquidator of the general partner or of all or any substantial part of the general partner s properties, the appointment is not vacated or stayed, or within 90 days after the expiration of any such stay, the appointment is not vacated;

6. In the case of a general partner who is a natural person:

(a) The general partner s death; or

(b) The entry by a court of competent jurisdiction adjudicating the general partner incompetent to manage his or her person or estate;

7. In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee;

8. In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

9. In the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter; or

10. In the case of an estate, the distribution by the fiduciary of the estate s entire interest in the partnership.

(Added to NRS by 1985, 1286; A 1987, 73)



NRS 88.455 - Rights, powers and liabilities.

1. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners.

2. Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.

(Added to NRS by 1985, 1287)



NRS 88.460 - Contributions to partnership by general partner.

A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the powers, and is subject to the restrictions, of a limited partner to the extent of the person s participation in the partnership as a limited partner.

(Added to NRS by 1985, 1287)



NRS 88.465 - Voting rights.

The partnership agreement may grant to all or certain identified general partners the right to vote on a per capita or any other basis, separately or with all or any class of the limited partners, on any matter.

(Added to NRS by 1985, 1288)



NRS 88.470 - Form of partner s contribution.

The contribution of a partner may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

(Added to NRS by 1985, 1288)



NRS 88.475 - Liability of partner for contributions to partnership.

1. A promise by a limited partner to contribute to the limited partnership is not enforceable unless set out in a writing signed by the limited partner.

2. Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or property or to perform services, even if the partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, the partner is obligated at the option of the limited partnership to contribute cash equal to that portion of the value, as stated in the partnership records required to be kept pursuant to NRS 88.335, of the stated contribution that has not been made.

3. Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit or otherwise acts in reliance on that obligation after the partner signs a writing that reflects the obligation and before the amendment or cancellation thereof to reflect the compromise, may enforce the original obligation.

(Added to NRS by 1985, 1288; A 1987, 74)



NRS 88.480 - Sharing of profits and losses among partners.

The profits and losses of a limited partnership must be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, profits and losses must be allocated on the basis of the value, as stated in the partnership records required to be kept pursuant to NRS 88.335, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

(Added to NRS by 1985, 1288; A 1987, 74)



NRS 88.485 - Distribution of assets among partners.

Distributions of cash or other assets of a limited partnership must be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, distributions must be made on the basis of the value, as stated in the partnership records required to be kept pursuant to NRS 88.335, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

(Added to NRS by 1985, 1288; A 1987, 75)



NRS 88.490 - Right of partner to receive distributions before withdrawal from or dissolution of partnership.

Except as provided in NRS 88.490 to 88.525, inclusive, a partner is entitled to receive distributions from a limited partnership before the partner s withdrawal from the limited partnership and before the dissolution and winding up thereof to the extent and at the times or upon occurrence of the events specified in the partnership agreement.

(Added to NRS by 1985, 1289; A 1987, 75)



NRS 88.495 - Withdrawal of general partner.

A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to the general partner.

(Added to NRS by 1985, 1289)



NRS 88.500 - Withdrawal of limited partner.

A limited partner may withdraw from a limited partnership only at the time or upon the happening of events specified in writing in the partnership agreement.

(Added to NRS by 1985, 1289; A 1987, 75; 1995, 2116)



NRS 88.505 - Distribution upon withdrawal.

Except as provided in NRS 88.490 to 88.525, inclusive, upon withdrawal any withdrawing partner is entitled to receive any distribution to which the withdrawing partner is entitled under the partnership agreement and, if not otherwise provided in the agreement, the withdrawing partner is entitled to receive, within a reasonable time after withdrawal, the fair value of his or her interest in the limited partnership as of the date of withdrawal based upon his or her right to share in distributions from the limited partnership.

(Added to NRS by 1985, 1289)



NRS 88.510 - Distribution in kind.

Except as provided in writing in the partnership agreement, a partner, regardless of the nature of the partner s contributions, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to the partner exceeds a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the limited partnership.

(Added to NRS by 1985, 1289; A 1987, 75)



NRS 88.515 - Rights upon distribution.

At the time a partner becomes entitled to receive a distribution, the partner has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

(Added to NRS by 1985, 1289)



NRS 88.520 - Limitations on distribution.

A partner may not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests, exceed the fair value of the partnership assets.

(Added to NRS by 1985, 1289)



NRS 88.522 - Limitations on distributions applicable to restricted limited partnerships.

1. If the limited partnership has elected in its certificate of limited partnership to be a restricted limited partnership pursuant to NRS 88.350, subject to the provisions of NRS 88.520, and unless otherwise provided in the certificate of limited partnership, the limited partnership shall not make any distributions to its partners with respect to their partnership interests until 10 years after:

(a) The date of formation of the restricted limited partnership as long as the original certificate of limited partnership elected to be treated as a restricted limited partnership and as long as the limited partnership has remained a restricted limited partnership since the date of formation; or

(b) The effective date of the amendment to the certificate of limited partnership in which the limited partnership elected to be treated as a restricted limited partnership and as long as the limited partnership has remained a restricted limited partnership since the effective date of the amendment.

2. The provisions of this section apply as the default provisions of a restricted limited partnership to the extent the provisions of this section are inconsistent with or add to the other provisions of this chapter and to the extent not otherwise modified in the certificate of limited partnership of the restricted limited partnership.

(Added to NRS by 2009, 1707)



NRS 88.525 - Liability upon return of contribution.

1. If a partner has received the return of any part of the partner s contribution without violation of the partnership agreement or this chapter, the partner is liable to the limited partnership for a period of 1 year thereafter for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership s liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

2. If a partner has received the return of any part of the partner s contribution in violation of the partnership agreement or this chapter, the partner is liable to the limited partnership for a period of 6 years thereafter for the amount of the contribution wrongfully returned.

3. A partner receives a return of the partner s contribution to the extent that a distribution to the partner reduces his or her share of the fair value of the net assets of the limited partnership below the value, as set forth in the partnership records required to be kept pursuant to NRS 88.335, of the partner s contribution which has not been distributed to the partner.

(Added to NRS by 1985, 1290; A 1987, 75)



NRS 88.528 - Nature of interest in partnership.

A partnership interest is personal property.

(Added to NRS by 1987, 78)



NRS 88.530 - Assignments.

Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled. Except as provided in the partnership agreement, a partner ceases to be a partner upon assignment of all the partnership interest of the partner.

(Added to NRS by 1985, 1290)



NRS 88.535 - Rights and remedies of creditor of partner.

1. On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest.

2. This section:

(a) Provides the exclusive remedy by which a judgment creditor of a partner or an assignee of a partner may satisfy a judgment out of the partnership interest of the judgment debtor. No other remedy, including, without limitation, foreclosure on the partner s partnership interest or a court order for directions, accounts and inquiries that the debtor or partner might have made, is available to the judgment creditor attempting to satisfy the judgment out of the judgment debtor s interest in the limited partnership, and no other remedy may be ordered by a court.

(b) Does not deprive any partner of the benefit of any exemption laws applicable to the partnership interest of the partner.

(c) Does not supersede any written agreement between a partner and creditor if the written agreement does not conflict with the partnership s certificate of limited partnership or partnership agreement.

(Added to NRS by 1985, 1290; A 2001, 1400, 3199; 2003, 3155; 2003, 20th Special Session, 101; 2011, 2807)



NRS 88.540 - Right of assignee to become limited partner; liability.

1. An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that:

(a) The assignor gives the assignee that right in accordance with authority described in the partnership agreement; or

(b) All other partners consent.

2. An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of the assignor to make and return contributions as provided in NRS 88.490 to 88.525, inclusive. However, the assignee is not obligated for liabilities unknown to the assignee at the time the assignee became a limited partner.

3. If an assignee of a partnership interest becomes a limited partner, the assignor is not released from his or her liability to the limited partnership under NRS 88.385 and 88.475.

(Added to NRS by 1985, 1290; A 1987, 76)



NRS 88.545 - Rights of estate of deceased or incompetent partner.

If a partner who is a natural person dies or a court of competent jurisdiction adjudges such a partner to be incompetent to manage his or her person or property, the partner s executor, administrator, guardian, conservator or other legal representative may exercise all of the partner s rights for the purpose of settling the partner s estate or administering the partner s property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.

(Added to NRS by 1985, 1291)



NRS 88.550 - Events causing dissolution.

A limited partnership is dissolved and its affairs must be wound up upon the happening of the first of the following to occur:

1. At the time specified in the certificate of limited partnership;

2. Upon the happening of events specified in writing in the partnership agreement;

3. Written consent of all partners;

4. An event of withdrawal of a general partner unless at the time there is at least one other general partner and the written provisions of the partnership agreement permit the business of the limited partnership to be carried on by the remaining general partner and that partner does so, but the limited partnership is not dissolved and is not required to be wound up by reason of any event of withdrawal if, within 90 days after the withdrawal, all partners agree in writing to continue the business of the limited partnership and to the appointment of one or more additional general partners if necessary or desired; or

5. Entry of a decree of judicial dissolution under NRS 88.555.

(Added to NRS by 1985, 1291; A 1987, 76)



NRS 88.555 - Dissolution by decree of district court.

On application by or for a partner the district court may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.

(Added to NRS by 1985, 1291)



NRS 88.560 - Winding up.

Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, may wind up the limited partnership s affairs; but the district court may wind up the limited partnership s affairs upon application of any partner or the partner s legal representative or assignee.

(Added to NRS by 1985, 1291)



NRS 88.565 - Distribution of assets.

Upon the winding up of a limited partnership, the assets must be distributed as follows:

1. To creditors, including partners who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under NRS 88.490 or 88.505;

2. Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under NRS 88.490 or 88.505; and

3. Except as provided in the partnership agreement, to partners, first, for the return of their contributions and second, respecting their partnership interests, in the proportions in which the partners share in distributions.

(Added to NRS by 1985, 1291)



NRS 88.570 - Law governing organization, internal affairs and liability of limited partners.

Subject to the constitution of this State:

1. The laws of the state or jurisdiction under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners; and

2. A foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this State.

(Added to NRS by 1985, 1292; A 2009, 1711)



NRS 88.575 - Filing requirements; prohibition against registration for certain illegal purposes; required provisions of application for registration.

1. Before transacting business in this State, a foreign limited partnership shall register with the Secretary of State. A person shall not register a foreign limited partnership with the Secretary of State for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

2. In order to register, a foreign limited partnership shall submit to the Secretary of State an application for registration as a foreign limited partnership, signed by a general partner. The application for registration must set forth:

(a) The name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in this State;

(b) The state or jurisdiction under whose law the foreign limited partnership is organized and the date of its organization;

(c) The information required pursuant to NRS 77.310;

(d) A statement that the Secretary of State is appointed the agent of the foreign limited partnership for service of process if the registered agent s authority has been revoked or if the registered agent cannot be found or served with the exercise of reasonable diligence;

(e) The address of the office required to be maintained in the state or jurisdiction of its organization by the laws of that state or jurisdiction or, if not so required, of the principal office of the foreign limited partnership;

(f) The name and business address of each general partner; and

(g) The address of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep those records until the foreign limited partnership s registration in this State is cancelled or withdrawn.

(Added to NRS by 1985, 1292; A 1987, 77; 1993, 1021; 1995, 1137, 2116; 1999, 1625; 2007, 2692; 2009, 1711; 2011, 101; 2013, 884)



NRS 88.580 - Issuance of certificate of registration by Secretary of State.

If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, the Secretary of State shall issue a certificate of registration to transact business in this State and mail it to the person who filed the application or the person s representative.

(Added to NRS by 1985, 1292; A 1995, 2117)



NRS 88.585 - Registration of name.

Except as otherwise provided in NRS 88.609, a foreign limited partnership may register with the Secretary of State under any name, whether or not it is the name under which it is registered in its state or jurisdiction of organization, that contains the words limited partnership or the abbreviation LP or L.P. and that could be registered by a domestic limited partnership.

(Added to NRS by 1985, 1293; A 2003, 20th Special Session, 101; 2007, 1332; 2011, 101)



NRS 88.590 - Amendments to application for registration.

If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly file in the Office of the Secretary of State a certificate, signed and sworn to by a general partner, correcting such statement.

(Added to NRS by 1985, 1293)



NRS 88.591 - Annual list: Filing requirements; fees; powers and duties of Secretary of State; regulations.

1. Each foreign limited partnership doing business in this State shall, on or before the last day of the first month after the filing of its application for registration as a foreign limited partnership with the Secretary of State or, if the foreign limited partnership has selected an alternative due date pursuant to subsection 9, on or before that alternative due date, and annually thereafter on or before the last day of the month in which the anniversary date of its qualification to do business in this State occurs in each year or, if applicable, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State a list, on a form furnished by the Secretary of State, that contains:

(a) The name of the foreign limited partnership;

(b) The file number of the foreign limited partnership, if known;

(c) The names of all its general partners;

(d) The address, either residence or business, of each general partner; and

(e) The signature of a general partner of the foreign limited partnership, or some other person specifically authorized by the foreign limited partnership to sign the list, certifying that the list is true, complete and accurate.

2. Each list filed pursuant to this section must be accompanied by a declaration under penalty of perjury that:

(a) The foreign limited partnership has complied with the provisions of chapter 76 of NRS;

(b) The foreign limited partnership acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State; and

(c) None of the general partners identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a general partner in furtherance of any unlawful conduct.

3. Upon filing:

(a) The initial list required by this section, the foreign limited partnership shall pay to the Secretary of State a fee of $125.

(b) Each annual list required by this section, the foreign limited partnership shall pay to the Secretary of State a fee of $125.

4. If a general partner of a foreign limited partnership resigns and the resignation is not reflected on the annual or amended list of general partners, the foreign limited partnership or the resigning general partner shall pay to the Secretary of State a fee of $75 to file the resignation of the general partner.

5. The Secretary of State shall, 90 days before the last day for filing each annual list required by subsection 1, provide to each foreign limited partnership, which is required to comply with the provisions of NRS 88.591 to 88.5945, inclusive, and which has not become delinquent, a notice of the fee due pursuant to subsection 3 and a reminder to file the list required pursuant to subsection 1. Failure of any foreign limited partnership to receive a notice does not excuse it from the penalty imposed by the provisions of NRS 88.591 to 88.5945, inclusive.

6. If the list to be filed pursuant to the provisions of subsection 1 is defective or the fee required by subsection 3 is not paid, the Secretary of State may return the list for correction or payment.

7. An annual list for a foreign limited partnership not in default which is received by the Secretary of State more than 90 days before its due date shall be deemed an amended list for the previous year and does not satisfy the requirements of subsection 1 for the year to which the due date is applicable.

8. A person who files with the Secretary of State a list required by this section which identifies a general partner with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a general partner in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

9. The Secretary of State may allow a foreign limited partnership to select an alternative due date for filing the initial list required by this section.

10. The Secretary of State may adopt regulations to administer the provisions of subsection 9.

(Added to NRS by 2003, 20th Special Session, 87; A 2005, 2267; 2007, 2692; 2009, 2043, 2852; 2013, 884)



NRS 88.5915 - Additional filing requirements for certain partnerships: Criteria; statement; fees.

1. At the time of submitting any list required pursuant to NRS 88.591, a foreign limited partnership that meets the criteria set forth in subsection 2 must submit:

(a) The statement required pursuant to subsection 3, accompanied by a declaration under penalty of perjury attesting that the statement does not contain any material misrepresentation of fact; and

(b) A fee of $100,000, to be distributed in the manner provided pursuant to subsection 4.

2. A foreign limited partnership must submit a statement pursuant to this section if the foreign limited partnership, including its parent and all subsidiaries:

(a) Holds 25 percent or more of the share of the market within this state for any product sold or distributed by the foreign limited partnership within this State; and

(b) Has had, during the previous 5-year period, a total of five or more investigations commenced against the foreign limited partnership, its parent or its subsidiaries in any jurisdiction within the United States, including all state and federal investigations:

(1) Which concern any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060, or which concern similar activities prohibited by a substantially similar law of another jurisdiction; and

(2) Which resulted in the foreign limited partnership being fined or otherwise penalized or which resulted in the foreign limited partnership being required to divest any holdings or being unable to acquire any holdings as a condition for the settlement, dismissal or resolution of those investigations.

3. A foreign limited partnership that meets the criteria set forth in subsection 2 shall submit a statement which includes the following information with respect to each investigation:

(a) The jurisdiction in which the investigation was commenced.

(b) A summary of the nature of the investigation and the facts and circumstances surrounding the investigation.

(c) If the investigation resulted in criminal or civil litigation, a copy of all pleadings filed in the investigation by any party to the litigation.

(d) A summary of the outcome of the investigation, including specific information concerning whether any fine or penalty was imposed against the foreign limited partnership and whether the foreign limited partnership was required to divest any holdings or was unable to acquire any holdings as a condition for the settlement, dismissal or resolution of the investigation.

4. The fee collected pursuant to subsection 1 must be deposited in the Attorney General s Administration Budget Account and used solely for the purpose of investigating any alleged contract, combination or conspiracy in restraint of trade, as described in subsection 1 of NRS 598A.060.

(Added to NRS by 2003, 20th Special Session, 88)



NRS 88.592 - Certificate of authorization to transact business.

If a foreign limited partnership has filed the initial or annual list in compliance with NRS 88.591 and has paid the appropriate fee for the filing, the cancelled check or other proof of payment received by the foreign limited partnership constitutes a certificate authorizing it to transact its business within this State until the last day of the month in which the anniversary of its qualification to transact business occurs in the next succeeding calendar year.

(Added to NRS by 2003, 20th Special Session, 89)



NRS 88.5925 - Addresses of general partners required; failure to file.

1. Each list required to be filed under the provisions of NRS 88.591 to 88.5945, inclusive, must, after the name of each general partner listed thereon, set forth the address, either residence or business, of each general partner.

2. If the addresses are not stated for each person on any list offered for filing, the Secretary of State may refuse to file the list, and the foreign limited partnership for which the list has been offered for filing is subject to all the provisions of NRS 88.591 to 88.5945, inclusive, relating to failure to file the list within or at the times therein specified, unless a list is subsequently submitted for filing which conforms to the provisions of this section.

(Added to NRS by 2003, 20th Special Session, 89; A 2009, 1712)



NRS 88.5927 - List or statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. A foreign limited partnership shall maintain at its registered office or principal place of business in this State:

(a) A current list of each general partner; or

(b) A statement indicating where such a list is maintained.

2. Upon the request of the Secretary of State, the foreign limited partnership shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the information contained in the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a foreign limited partnership to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to subsection 1; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a foreign limited partnership fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the certificate authorizing the foreign limited partnership to transact business in this State.

5. The Secretary of State shall not reinstate or revive a certificate authorizing a foreign limited partnership to transact business in this State that was revoked or suspended pursuant to subsection 4 unless:

(a) The foreign limited partnership complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the certificate authorizing the foreign limited partnership to transact business in this State.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1330; A 2009, 2852)



NRS 88.593 - Defaulting partnerships: Identification; forfeiture of right to transact business; penalty.

1. Each foreign limited partnership which is required to make a filing and pay the fee prescribed in NRS 88.591 to 88.5945, inclusive, and which refuses or neglects to do so within the time provided is in default.

2. For default there must be added to the amount of the fee a penalty of $75 and unless the filing is made and the fee and penalty are paid on or before the last day of the month in which the anniversary date of the foreign limited partnership occurs, the defaulting foreign limited partnership by reason of its default forfeits its right to transact any business within this State. The fee and penalty must be collected as provided in this chapter.

(Added to NRS by 2003, 20th Special Session, 89)



NRS 88.5935 - Defaulting partnerships: Duties of Secretary of State.

1. The Secretary of State shall notify, by providing written notice to its registered agent, each foreign limited partnership deemed in default pursuant to NRS 88.593. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

2. Immediately after the last day of the month in which the anniversary date of the filing of the certificate of limited partnership occurs, the Secretary of State shall compile a complete list containing the names of all foreign limited partnerships whose right to transact business has been forfeited.

3. The Secretary of State shall notify, by providing written notice to its registered agent, each foreign limited partnership specified in subsection 2 of the forfeiture of its right to transact business. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

(Added to NRS by 2003, 20th Special Session, 90; A 2007, 2693)



NRS 88.594 - Defaulting partnerships: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4 and NRS 88.5927, the Secretary of State shall reinstate a foreign limited partnership which has forfeited or which forfeits its right to transact business under the provisions of this chapter and shall restore to the foreign limited partnership its right to transact business in this State, and to exercise its privileges and immunities, if it:

(a) Files with the Secretary of State:

(1) The list required by NRS 88.591;

(2) The statement required by NRS 88.5915, if applicable;

(3) The information required pursuant to NRS 77.310; and

(4) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly selected general partners of the foreign limited partnership; and

(b) Pays to the Secretary of State:

(1) The filing fee and penalty set forth in NRS 88.591 and 88.593 for each year or portion thereof that its right to transact business was forfeited;

(2) The fee set forth in NRS 88.5915, if applicable; and

(3) A fee of $300 for reinstatement.

2. When the Secretary of State reinstates the foreign limited partnership, the Secretary of State shall issue to the foreign limited partnership a certificate of reinstatement if the foreign limited partnership:

(a) Requests a certificate of reinstatement; and

(b) Pays the required fees pursuant to NRS 88.415.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid and the revocation of the right to transact business occurred only by reason of failure to pay the fees and penalties.

4. If the right of a foreign limited partnership to transact business in this State has been forfeited pursuant to the provisions of this chapter and has remained forfeited for a period of 5 consecutive years, the right is not subject to reinstatement.

5. Except as otherwise provided in NRS 88.5945, a reinstatement pursuant to this section relates back to the date on which the foreign limited partnership forfeited its right to transact business under the provisions of this chapter and reinstates the foreign limited partnership s right to transact business as if such right had at all times remained in full force and effect.

(Added to NRS by 2003, 20th Special Session, 90; A 2007, 1332, 2430, 2693; 2013, 886)



NRS 88.5945 - Defaulting partnerships: Reinstatement under old or new name; regulations.

1. Except as otherwise provided in subsection 2, if a foreign limited partnership applies to reinstate its certificate of registration and its name has been legally reserved or acquired by another artificial person formed, organized, registered or qualified pursuant to the provisions of this title whose name is on file with the Office of the Secretary of State or reserved in the Office of the Secretary of State pursuant to the provisions of this title, the foreign limited partnership must in its application for reinstatement submit in writing to the Secretary of State some other name under which it desires its existence to be reinstated. If that name is distinguishable from all other names reserved or otherwise on file, the Secretary of State shall reinstate the foreign limited partnership under that new name.

2. If the applying foreign limited partnership submits the written, acknowledged consent of the artificial person having a name, or the person who has reserved a name, which is not distinguishable from the old name of the applying foreign limited partnership or a new name it has submitted, it may be reinstated under that name.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 2003, 20th Special Session, 90)



NRS 88.595 - Cancellation of registration.

1. A foreign limited partnership may cancel its registration by filing with the Secretary of State a certificate of cancellation signed by a general partner. The certificate must set forth:

(a) The name of the foreign limited partnership;

(b) The reason for filing the certificate of cancellation;

(c) The effective date and time of the cancellation if other than the time of the filing of the certificate with the Secretary of State, which date must not be more than 90 days after the date on which the certificate is filed; and

(d) Any other information deemed necessary by the general partners of the partnership.

A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transactions of business in this State.

2. If a certificate filed pursuant to subsection 1 specifies a later effective date but does not specify an effective time, the cancellation of the registration is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

(Added to NRS by 1985, 1293; A 1995, 1137; 1999, 1625; 2003, 20th Special Session, 101; 2005, 2199; 2011, 2808)



NRS 88.600 - Penalty for transacting business without registration; enforcement; regulations.

1. Every foreign limited partnership transacting business in this State which willfully fails or neglects to register with the Secretary of State in accordance with the provisions of NRS 87A.540 or 88.575 is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. Every foreign limited partnership transacting business in this State which fails or neglects to register with the Secretary of State in accordance with the provisions of NRS 87A.540 or 88.575 may not commence or maintain any action, suit or proceeding in any court of this State until it has registered in this State.

3. The failure of a foreign limited partnership to register with the Secretary of State does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action, suit or proceeding in any court of this State.

4. When the Secretary of State is advised that a foreign limited partnership is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county where the foreign limited partnership has its principal place of business or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county where the foreign limited partnership has its principal place of business or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

5. In the course of an investigation of a violation of this section, the Secretary of State may require a foreign limited partnership to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

6. A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this State without registration.

7. A foreign limited partnership, by transacting business in this State without registering with the Secretary of State, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this State.

8. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 1985, 1293; A 2009, 1712; 2013, 886)



NRS 88.602 - Activities not constituting transaction of business.

1. For the purposes of NRS 88.570 to 88.605, inclusive, the following activities do not constitute transacting business in this State:

(a) Maintaining, defending or settling any proceeding;

(b) Holding meetings of the managers or members or carrying on other activities concerning internal company affairs;

(c) Maintaining accounts in banks or credit unions;

(d) Maintaining offices or agencies for the transfer, exchange and registration of the company s own securities or maintaining trustees or depositaries with respect to those securities;

(e) Making sales through independent contractors;

(f) Soliciting or receiving orders outside this State through or in response to letters, circulars, catalogs or other forms of advertising, accepting those orders outside this State and filling them by shipping goods into this State;

(g) Creating or acquiring indebtedness, mortgages and security interests in real or personal property;

(h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(i) Owning, without more, real or personal property;

(j) Isolated transactions completed within 30 days and not a part of a series of similar transactions;

(k) The production of motion pictures as defined in NRS 231.020;

(l) Transacting business as an out-of-state depository institution pursuant to the provisions of title 55 of NRS; and

(m) Transacting business in interstate commerce.

2. The list of activities in subsection 1 is not exhaustive.

3. A person who is not transacting business in this State within the meaning of this section need not qualify or comply with any provision of this chapter, title 55 or 56 of NRS or chapter 645A, 645B or 645E of NRS unless the person:

(a) Maintains an office in this State for the transaction of business; or

(b) Solicits or accepts deposits in the State, except pursuant to the provisions of chapter 666 or 666A of NRS.

4. The fact that a person is not transacting business in this State within the meaning of this section:

(a) Does not affect the determination of whether any court, administrative agency or regulatory body in this State may exercise personal jurisdiction over the person in any civil action, criminal action, administrative proceeding or regulatory proceeding; and

(b) Except as otherwise provided in subsection 3, does not affect the applicability of any other provision of law with respect to the person and may not be offered as a defense or introduced in evidence in any civil action, criminal action, administrative proceeding or regulatory proceeding to prove that the person is not transacting business in this State, including, without limitation, any civil action, criminal action, administrative proceeding or regulatory proceeding involving an alleged violation of chapter 597, 598 or 598A of NRS.

5. As used in this section, deposits means demand deposits, savings deposits and time deposits, as those terms are defined in chapter 657 of NRS.

(Added to NRS by 2003, 3147)



NRS 88.603 - Determination of whether solicitation is made or accepted.

1. For the purposes of NRS 88.602, a solicitation of a deposit is made in this State, whether or not either party is present in this State, if the solicitation:

(a) Originates in this state; or

(b) Is directed by the solicitor to a destination in this State and received where it is directed, or at a post office in this State if the solicitation is mailed.

2. A solicitation of a deposit is accepted in this State if acceptance:

(a) Is communicated to the solicitor in this state; and

(b) Has not previously been communicated to the solicitor, orally or in writing, outside this State.

Acceptance is communicated to the solicitor in this State, whether or not either party is present in this State, if the depositor directs it to the solicitor reasonably believing the solicitor to be in this State and it is received where it is directed, or at any post office in this State if the acceptance is mailed.

3. A solicitation made in a newspaper or other publication of general, regular and paid circulation is not made in this State if the publication:

(a) Is not published in this state; or

(b) Is published in this State but has had more than two-thirds of its circulation outside this State during the 12 months preceding the solicitation.

If a publication is published in editions, each edition is a separate publication except for material common to all editions.

4. A solicitation made in a radio or television program or other electronic communication received in this State which originates outside this State is not made in this State. A radio or television program or other electronic communication shall be deemed to have originated in this State if the broadcast studio or origin of the source of transmission is located within the State, unless:

(a) The program or communication is syndicated and distributed from outside this State for redistribution to the general public in this State;

(b) The program is supplied by a radio, television or other electronic network whose electronic signal originates outside this State for redistribution to the general public in this State;

(c) The program or communication is an electronic signal that originates outside this State and is captured for redistribution to the general public in this State by a community antenna or cable, radio, cable television or other electronic system; or

(d) The program or communication consists of an electronic signal which originates within this State, but which is not intended for redistribution to the general public in this State.

(Added to NRS by 2003, 3148)



NRS 88.605 - Action by Attorney General to restrain transaction of business.

The Attorney General may bring an action to restrain a foreign limited partnership from transacting business in this State in violation of NRS 88.570 to 88.605, inclusive.

(Added to NRS by 1985, 1293; A 2003, 3155)



NRS 88.606 - Filing requirements; required and optional provisions of certificate of registration; prohibition against registration for certain illegal purposes.

1. To become a registered limited-liability limited partnership, a limited partnership shall file with the Secretary of State a certificate of registration stating each of the following:

(a) The name of the limited partnership.

(b) The street address of its principal office.

(c) The information required pursuant to NRS 77.310.

(d) The name and business address of each organizer signing the certificate.

(e) The name and business address of each initial general partner.

(f) That the limited partnership thereafter will be a registered limited-liability limited partnership.

(g) Any other information that the limited partnership wishes to include.

2. The certificate of registration must be signed by the vote necessary to amend the partnership agreement or, in the case of a partnership agreement that expressly considers contribution obligations, the vote necessary to amend those provisions.

3. The Secretary of State shall register as a registered limited-liability limited partnership any limited partnership that submits a completed certificate of registration with the required fee.

4. Any person may register as a registered limited-liability limited partnership at the time of filing a certificate of limited partnership by filing a certificate of limited partnership and a certificate of registration of a limited-liability limited partnership with the Secretary of State and paying the fees required pursuant to subsections 1 and 2 of NRS 88.415.

5. The registration of a registered limited-liability limited partnership is effective at the time of the filing of the certificate of registration.

6. A person shall not register a registered limited-liability limited partnership for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

(Added to NRS by 2003, 20th Special Session, 85; A 2007, 2694; 2009, 2853; 2013, 887)



NRS 88.6062 - Penalty for purporting to do business as registered limited-liability limited partnership without registration; enforcement; regulations.

1. Every person, other than a limited-liability limited partnership formed pursuant to an agreement governed by the laws of another state, who is purporting to do business in this State as a registered limited-liability limited partnership and who willfully fails or neglects to file with the Secretary of State a certificate of registration is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. When the Secretary of State is advised that a person is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county in which the person s principal place of business is located or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county in which the person s principal place of business is located or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in this section, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

3. In the course of an investigation of a violation of this section, the Secretary of State may require a person to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

4. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2009, 1708; A 2013, 888)



NRS 88.6065 - Name of partnership: Distinguishable name required; limitations; availability of name of forfeited, merged or otherwise terminated partnership; regulations.

1. The name proposed for a registered limited-liability limited partnership must contain the words Limited-Liability Limited Partnership or Registered Limited-Liability Limited Partnership or the abbreviation L.L.L.P. or LLLP as the last words or letters of the name and must be distinguishable on the records of the Secretary of State from the names of all other artificial persons formed, organized, registered or qualified pursuant to the provisions of this title that are on file in the Office of the Secretary of State and all names that are reserved in the Office of the Secretary of State pursuant to the provisions of this title. If the name of the registered limited-liability limited partnership on a certificate of registration of limited-liability limited partnership submitted to the Secretary of State is not distinguishable from any name on file or reserved name, the Secretary of State shall return the certificate to the person who signed it, unless the written, acknowledged consent to the same name of the holder of the name on file or reserved name to use the name accompanies the certificate.

2. The Secretary of State shall not accept for filing any certificate of registration or any certificate of amendment of a certificate of registration of any registered limited-liability limited partnership formed or existing pursuant to the laws of this State which provides that the name of the registered limited-liability limited partnership contains the words common-interest community, community association, master association, unit-owners association or homeowners association or if it appears in the certificate of registration or certificate of amendment that the purpose of the registered limited-liability limited partnership is to operate as a unit-owners association pursuant to chapter 116 or 116B of NRS unless the Administrator of the Real Estate Division of the Department of Business and Industry certifies that the registered limited-liability limited partnership has:

(a) Registered with the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels pursuant to NRS 116.31158 or 116B.625; and

(b) Paid to the Administrator of the Real Estate Division the fees required pursuant to NRS 116.31155 or 116B.620.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

4. The name of a registered limited-liability limited partnership whose right to transact business has been forfeited, which has merged and is not the surviving entity or whose existence has otherwise terminated is available for use by any other artificial person.

5. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 2003, 20th Special Session, 85; A 2005, 2633; 2007, 2291)



NRS 88.6067 - List or statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. A registered limited-liability limited partnership shall maintain at its registered office or principal place of business in this State:

(a) A current list of each general partner; or

(b) A statement indicating where such a list is maintained.

2. Upon the request of the Secretary of State, the registered limited-liability limited partnership shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the information contained in the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a registered limited-liability limited partnership to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to subsection 1; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a registered limited-liability limited partnership fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the certificate of registration.

5. The Secretary of State shall not reinstate or revive a certificate of registration that was revoked or suspended pursuant to subsection 4 unless:

(a) The registered limited-liability limited partnership complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the certificate of registration.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1331; A 2009, 2854)



NRS 88.607 - Termination of registration.

The registration of a registered limited-liability limited partnership is effective until:

1. Its certificate of registration is revoked pursuant to NRS 88.405; or

2. The registered limited-liability limited partnership files with the Secretary of State a notice of withdrawal signed by a general partner. The notice must be accompanied by a fee of $100.

(Added to NRS by 2003, 20th Special Session, 86; A 2010, 26th Special Session, 75)



NRS 88.6075 - Status of partnership and liability of partners not affected by errors in certain filed information.

The status of a limited partnership as a registered limited-liability limited partnership, and the liability of its partners, are not affected by errors in the information contained in a certificate of registration or an annual list required to be filed with the Secretary of State, or by changes after the filing of such a certificate or list in the information contained in the certificate or list.

(Added to NRS by 2003, 20th Special Session, 86)



NRS 88.608 - Liability of partner for debt or liability of partnership.

1. Unless otherwise provided by the certificate of limited partnership or partnership agreement, a partner of a registered limited-liability limited partnership is not personally liable for a debt or liability of the registered limited-liability limited partnership unless the trier of fact determines that adherence to the fiction of a separate entity would sanction fraud or promote a manifest injustice.

2. For purposes of this section, the failure of a registered limited-liability limited partnership to observe the formalities or requirements relating to the management of the registered limited-liability limited partnership, in and of itself, is not sufficient to establish grounds for imposing personal liability on a partner for a debt or liability of the registered limited-liability limited partnership.

(Added to NRS by 2003, 20th Special Session, 86; A 2009, 1713)



NRS 88.6085 - Liability of persons acting on behalf of partnership without authority.

All persons who assume to act on behalf of a registered limited-liability limited partnership without the authority to act on behalf of the registered limited-liability limited partnership are jointly and severally liable for all debts and liabilities of the registered limited-liability limited partnership.

(Added to NRS by 2003, 20th Special Session, 86)



NRS 88.6087 - Penalty for purporting to transact business as foreign registered limited-liability limited partnership without registration; enforcement; regulations.

1. Every limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state, which is purporting to transact business in this State as a foreign registered limited-liability limited partnership and which willfully fails or neglects to register with the Secretary of State in accordance with the provisions of NRS 87A.540 or 88.575 is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. Every limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state, which is purporting to transact business in this State as a foreign registered limited-liability limited partnership and which fails or neglects to register with the Secretary of State in accordance with the provisions of NRS 87A.540 or 88.575 may not commence or maintain any action, suit or proceeding in any court of this State until it has registered in this State.

3. The failure of a limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state and purporting to do business in this State as a foreign registered limited-liability limited partnership, to register with the Secretary of State in accordance with the provisions of NRS 87A.540 or 88.575 does not impair the validity of any contract or act of the limited-liability limited partnership or prevent the limited-liability limited partnership from defending any action, suit or proceeding in any court of this State.

4. When the Secretary of State is advised that a limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state, is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county where the limited-liability limited partnership has its principal place of business or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county where the limited-liability limited partnership has its principal place of business or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

5. In the course of an investigation of a violation of this section, the Secretary of State may require a limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state, to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

6. A limited partner of a limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state, is not liable as a general partner of the limited-liability limited partnership solely by reason of having transacted business in this State without registration.

7. A limited-liability limited partnership, formed pursuant to an agreement governed by the laws of another state, by transacting business in this State without registering with the Secretary of State in accordance with the provisions of NRS 87A.540 or 88.575, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this State.

8. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2009, 1708; A 2013, 888)



NRS 88.609 - Name of foreign partnership.

The name of a foreign registered limited-liability limited partnership that is doing business in this State must contain the words Limited-Liability Limited Partnership or Registered Limited-Liability Limited Partnership or the abbreviations L.L.L.P. or LLLP, or such other words or abbreviations as may be required or authorized by the laws of the other jurisdiction, as the last words or letters of the name.

(Added to NRS by 2003, 20th Special Session, 87)



NRS 88.610 - Authority of limited partner to bring action.

A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.

(Added to NRS by 1985, 1293)



NRS 88.615 - Qualifications of plaintiff.

In a derivative action, the plaintiff must be a partner at the time of bringing the action and:

1. At the time of the transaction of which the plaintiff complains; or

2. The plaintiff s status as a partner had devolved upon him or her by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

(Added to NRS by 1985, 1293)



NRS 88.620 - Pleading.

In a derivative action, the complaint must set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.

(Added to NRS by 1985, 1293)



NRS 88.625 - Expenses.

If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney s fees, and shall direct the plaintiff to remit to the limited partnership the remainder of those proceeds received by the plaintiff.

(Added to NRS by 1985, 1294)



NRS 88.630 - Legislative intent.

The Legislature intends that this chapter be so applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

(Added to NRS by 1985, 1294)



NRS 88.635 - Applicability of

NRS 87.010 to 87.430, inclusive. In any case not provided for in this chapter, the provisions of NRS 87.010 to 87.430, inclusive, govern.

(Added to NRS by 1985, 1294; A 2005, 443)



NRS 88.640 - Provisions for existing partnerships.

1. A limited partnership formed under any statute of this State prior to July 1, 1931, may become a limited partnership under this chapter by complying with the provisions of this chapter if the certificate sets forth:

(a) The amount of the original contribution of each limited partner, and the time when the contribution was made; and

(b) That the property of the partnership exceeds the amount sufficient to discharge its liabilities to persons not claiming as general or limited partners by an amount greater than the sum of the contributions of its limited partners.

2. A limited partnership formed under any statute of this State prior to July 1, 1931, until or unless it becomes a limited partnership under this chapter or chapter 87A of NRS, shall continue to be governed by the provisions of chapter 60, Laws of Nevada Territory 1862, entitled An Act to Authorize the Formation of Limited Partnerships, approved December 19, 1862, except that such a partnership must not be renewed unless so provided in the original agreement.

[30:73:1931; 1931 NCL 5029.29] (NRS A 1985, 1296; 2007, 483)



NRS 88.645 - Act repealed.

Except as affecting existing limited partnerships to the extent set forth in NRS 87A.695 and 88.640, chapter 60, Laws of Nevada Territory 1862, entitled An Act to Authorize the Formation of Limited Partnerships, approved December 19, 1862, is hereby repealed.

[31:73:1931; 1931 NCL 5029.30] (NRS A 2007, 483)



NRS 88.650 - Operation of domestic partnership in another jurisdiction.

To the extent permitted by the law of that jurisdiction:

1. A limited partnership, including a registered limited-liability limited partnership, formed and existing under this chapter, may conduct its business, carry on its operations, and exercise the powers granted by this chapter in any state, territory, district or possession of the United States or in any foreign country.

2. The internal affairs of a limited partnership, including a registered limited-liability limited partnership, formed and existing under this chapter, including the liability of partners for debts, obligations and liabilities of or chargeable to the partnership, are governed by the laws of this State.

(Added to NRS by 2003, 20th Special Session, 86)






Chapter 88A - Business Trusts

NRS 88A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 88A.020 to 88A.110, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1999, 1561; A 2003, 3155; 2007, 2695)



NRS 88A.020 - Beneficial owner defined.

Beneficial owner means the owner of a beneficial interest in a business trust.

(Added to NRS by 1999, 1561)



NRS 88A.030 - Business trust defined.

Business trust means an unincorporated association which:

1. Is created by a governing instrument under which property is held, administered, managed, controlled, invested, reinvested or operated, or any combination of these, or business or professional activities for profit are carried on, by a trustee or trustees for the benefit of the persons entitled to a beneficial interest in the trust property or as otherwise provided in the governing instrument; and

2. Files a certificate of trust pursuant to NRS 88A.210.

The term includes, without limitation, a trust of the type known at common law as a business trust or Massachusetts trust, a trust qualifying as a real estate investment trust pursuant to 26 U.S.C. 856 et seq., as amended, or any successor provision, or a trust qualifying as a real estate mortgage investment conduit pursuant to 26 U.S.C. 860D, as amended, or any successor provision.

(Added to NRS by 1999, 1561; A 2001, 1401, 3199; 2011, 2808)



NRS 88A.040 - Foreign business trust defined.

Foreign business trust means a business trust formed pursuant to the laws of a foreign nation or other foreign jurisdiction and denominated as such pursuant to those laws.

(Added to NRS by 1999, 1561)



NRS 88A.050 - Governing instrument defined.

Governing instrument means any one or more instruments, whether referred to as a trust instrument, declaration of trust or otherwise, that create a trust and provide for the governance of its affairs and the conduct of its business.

(Added to NRS by 1999, 1561; A 2003, 3156; 2011, 2808)



NRS 88A.057 - Registered agent defined.

Registered agent has the meaning ascribed to it in NRS 77.230.

(Added to NRS by 2007, 2695)



NRS 88A.060 - Registered office defined.

Registered office means the office of a business trust maintained at the street address of its registered agent.

(Added to NRS by 1999, 1561; A 2007, 2695)



NRS 88A.110 - Trustee defined.

Trustee means the person or persons appointed as trustee in accordance with the governing instrument of a business trust.

(Added to NRS by 1999, 1562)



NRS 88A.150 - Applicability of chapter to foreign and interstate commerce.

The provisions of this chapter apply to commerce with foreign nations and among the several states. It is the intention of the Legislature by enactment of this chapter that the legal existence of business trusts formed pursuant to this chapter be recognized beyond the limits of this State and that, subject to any reasonable requirement of registration, any such business trust transacting business outside this State be granted protection of full faith and credit pursuant to Section 1 of Article IV of the Constitution of the United States.

(Added to NRS by 1999, 1562)



NRS 88A.160 - Applicability of laws pertaining to trusts; principle of freedom of contract and enforceability of governing instruments.

1. Except as otherwise provided in the certificate of trust, the governing instrument or this chapter, the laws of this State pertaining to trusts apply to a business trust.

2. In applying the provisions of this chapter, the court shall give the greatest effect to the principle of freedom of contract and the enforceability of governing instruments.

(Added to NRS by 1999, 1573)



NRS 88A.170 - Provisions of chapter may be altered or repealed.

All provisions of this chapter may be altered from time to time or repealed, and all rights of business trusts, trustees, beneficial owners and other persons are subject to this reservation.

(Added to NRS by 1999, 1574)



NRS 88A.200 - Purpose; prohibition against formation of business trust for certain illegal purposes.

1. A business trust may be formed to carry on any lawful business or activity.

2. A person shall not form a business trust for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

(Added to NRS by 1999, 1562; A 2013, 889)



NRS 88A.210 - Filing requirements; required and optional provisions of certificate of trust.

1. One or more persons may create a business trust by adopting a governing instrument and signing and filing with the Secretary of State a certificate of trust. The certificate of trust must set forth:

(a) The name of the business trust;

(b) The name and address, either residence or business, of at least one trustee;

(c) The information required pursuant to NRS 77.310;

(d) The name and address, either residence or business, of each person signing the certificate of trust; and

(e) Any other information the trustees determine to include.

2. Upon the filing of the certificate of trust with the Secretary of State and the payment to the Secretary of State of the required filing fee, the Secretary of State shall issue to the business trust a certificate that the required records with the required content have been filed. From the date of that filing, the business trust is legally formed pursuant to this chapter.

3. Except as otherwise provided in the governing instrument, a business trust organized on or after October 1, 2011, is deemed to be an entity separate from its trustee or trustees and beneficial owner. Except as otherwise provided in the governing instrument, a business trust may hold or take title to property in its own name, or in the name of a trustee in the trustee s capacity as trustee, whether in an active, passive or custodial capacity. The provisions of this subsection do not change the status of any business trust existing as an entity or aggregation before October 1, 2011.

4. Neither the use of the designation business trust nor a statement in a governing instrument or certificate of trust to the effect that the trust formed thereby is or will qualify as a business trust under this chapter creates a presumption or inference that the trust so formed is a business trust for the purposes of Title 11 of the United States Code.

(Added to NRS by 1999, 1562; A 2003, 3156; 2005, 2268; 2007, 2695; 2011, 2809)



NRS 88A.215 - Penalty for purporting to do business as business trust without filing certificate of trust; enforcement; regulations.

1. Every person, other than a foreign business trust, who is purporting to do business in this State as a business trust and who willfully fails or neglects to file with the Secretary of State a certificate of trust is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. When the Secretary of State is advised that a person, other than a foreign business trust, is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county in which the person s principal place of business is located or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county in which the person s principal place of business is located or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

3. In the course of an investigation of a violation of this section, the Secretary of State may require a person to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

4. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2009, 1713; A 2013, 889)



NRS 88A.220 - Amendment and restatement of certificate of trust.

1. A certificate of trust may be amended by filing with the Secretary of State a certificate of amendment signed by at least one trustee. The certificate of amendment must set forth:

(a) The name of the business trust; and

(b) The amendment to the certificate of trust.

2. A certificate of trust may be restated by integrating into a single instrument all the provisions of the original certificate, and all amendments to the certificate, which are then in effect or are to be made by the restatement. The restated certificate of trust must be so designated in its heading, must be signed by at least one trustee and must set forth:

(a) The present name of the business trust;

(b) The provisions of the original certificate of trust, and all amendments to the certificate, which are then in effect; and

(c) Any further amendments to the certificate of trust.

3. A certificate of trust may be amended or restated at any time for any purpose determined by the trustees.

(Added to NRS by 1999, 1562; A 2001, 1401, 3199; 2003, 20th Special Session, 105)



NRS 88A.230 - Name of trust: Distinguishable name required; availability of name of revoked, merged or otherwise terminated trust; regulations.

1. The name of a business trust formed pursuant to the provisions of this chapter must contain the words Business Trust or the abbreviation B.T. or BT.

2. The name proposed for a business trust must be distinguishable on the records of the Secretary of State from the names of all other artificial persons formed, organized, registered or qualified pursuant to the provisions of this title that are on file in the Office of the Secretary of State and all names that are reserved in the Office of the Secretary of State pursuant to the provisions of this title. If a proposed name is not so distinguishable, the Secretary of State shall return the certificate of trust containing it to the signers of the certificate, unless the written, acknowledged consent of the holder of the name on file or reserved name to use the same name or the requested similar name accompanies the certificate.

3. For the purposes of this section and NRS 88A.240, a proposed name is not distinguishable from a name on file or reserved name solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or trade name, or any combination of these.

4. The name of a business trust whose certificate of trust has been revoked, which has merged and is not the surviving entity or whose existence has otherwise terminated is available for use by any other artificial person.

5. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 1999, 1563)



NRS 88A.240 - Name of trust: Reservation; injunctive relief.

1. The Secretary of State, when requested to do so, shall reserve, for a period of 90 days, the right to use a name available pursuant to NRS 88A.230 for the use of a proposed business trust. During the period, the name so reserved is not available for use or reservation by any other artificial person forming, organizing, registering or qualifying in the Office of the Secretary of State pursuant to the provisions of this title without the signed consent of the person at whose request the reservation was made.

2. The use by any artificial person of a name in violation of subsection 1 or NRS 88A.230 may be enjoined, even if the record under which the artificial person is formed, organized, registered or qualified has been filed by the Secretary of State.

(Added to NRS by 1999, 1563; A 2001, 101; 2003, 3156)



NRS 88A.250 - Certificate of amendment, restatement or cancellation and articles of merger: Filing and effectiveness of certificates and articles.

1. A certificate of amendment or restatement filed with the Secretary of State pursuant to this chapter is effective:

(a) At the time of the filing of the certificate or restatement with the Secretary of State;

(b) Upon a later date and time as specified in the certificate, which date must not be more than 90 days after the date on which the certificate or restatement is filed with the Secretary of State; or

(c) If the certificate or restatement specifies a later effective date but does not specify an effective time, at 12:01 a.m. in the Pacific time zone on the specified later date.

At the effective time of the certificate or restatement, the certificate of trust is amended or restated as set forth in the certificate or restatement.

2. A certificate of cancellation or the articles of merger in which the business trust is not a surviving entity are effective:

(a) At the time of the filing of the certificate or articles with the Secretary of State;

(b) Upon a later date and time as specified in the certificate or articles, which date must not be more than 90 days after the date on which the certificate or articles are filed with the Secretary of State; or

(c) If the certificate or articles specify a later effective date but do not specify an effective time, at 12:01 a.m. in the Pacific time zone on the specified later date.

At the effective time of the certificate or articles, the certificate of trust is cancelled.

(Added to NRS by 1999, 1563; A 2011, 2809)



NRS 88A.260 - Perpetual existence of trust; artificial person formed pursuant to other laws who is beneficial owner or trustee; inapplicability of certain laws.

1. Except as otherwise provided in the certificate of trust, the governing instrument or this chapter, a business trust has perpetual existence and may not be terminated or revoked by a beneficial owner or other person except in accordance with the certificate of trust or governing instrument.

2. Except as otherwise provided in the certificate of trust or the governing instrument, the death, incapacity, dissolution, termination or bankruptcy of a beneficial owner does not result in the termination or dissolution of a business trust.

3. An artificial person formed or organized pursuant to the laws of a foreign nation or other foreign jurisdiction or the laws of another state shall not be deemed to be doing business in this State solely because it is a beneficial owner or trustee of a business trust.

4. The provisions of NRS 662.245 do not apply to the appointment of a trustee of a business trust formed pursuant to this chapter.

5. A business trust or any series thereof does not terminate because the same person is the sole trustee and sole beneficial owner.

(Added to NRS by 1999, 1564; A 2011, 2810)



NRS 88A.270 - Governing instrument: Optional provisions.

A governing instrument may consist of one or more agreements, instruments or other writings and may include or incorporate bylaws containing provisions relating to the business of the business trust, the conduct of its affairs, and its rights or powers or the rights or powers of its trustees, beneficial owners, agents or employees. The governing instrument may provide that one or more of the beneficial owners may serve as trustee.

(Added to NRS by 1999, 1564)



NRS 88A.280 - Governing instrument: Optional provisions relating to management of trust and rights, duties and obligations of trustees, beneficial owners and other persons.

A governing instrument may contain any provision relating to the management or the business or affairs of the business trust and the rights, duties and obligations of the trustees, beneficial owners and other persons which is not contrary to a provision or requirement of this chapter and may:

1. Provide for classes, groups or series of trustees or beneficial owners, or of beneficial interests, having such relative rights, powers and duties as the governing instrument provides, and may provide for the future creation in the manner provided in the governing instrument of additional such classes having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior or subordinate to existing classes, groups or series.

2. Provide that a person becomes a beneficial owner and bound by the governing instrument if the person, or the person s representative authorized orally, in writing or by action such as payment for a beneficial interest, complies with the conditions for becoming a beneficial owner set forth in the governing instrument or any other writing and acquires a beneficial interest.

3. Establish or provide for a designated series of trustees, beneficial owners or beneficial interests having separate rights, powers or duties with respect to specified property or obligations of the business trust or profits and losses associated with specified property or obligations, and, to the extent provided in the governing instrument, any such series may have a separate business purpose or investment objective.

4. Provide for the taking of any action, including the amendment of the governing instrument, the accomplishment of a merger, the appointment of one or more trustees, the sale, lease, transfer, pledge or other disposition of all or any part of the assets of the business trust or the assets of any series, or the dissolution of the business trust, and the creation of a class, group or series of beneficial interests that was not previously outstanding, without the vote or approval of any particular trustee or beneficial owner or class, group or series of trustees or beneficial owners.

5. Grant to or withhold from all or certain trustees or beneficial owners, or a specified class, group or series of trustees or beneficial owners, the right to vote, separately or with one or more of the trustees, beneficial owners or classes, groups or series thereof, on any matter. Voting power may be apportioned per capita, proportionate to financial interest, by class, group or series, or on any other basis.

6. If and to the extent that voting rights are granted under the certificate of trust or governing instrument, set forth provisions relating to notice of the time, place or purpose of a meeting at which a matter will be voted on, waiver of notice, action by consent without a meeting, the establishment of record dates, requirement of a quorum, voting in person, by proxy or otherwise, or any other matter with respect to the exercise of the right to vote.

7. Provide for the present or future creation of more than one business trust, including the creation of a future business trust to which all or any part of the assets, liabilities, profits or losses of any existing business trust are to be transferred, and for the conversion of beneficial interests in an existing business trust, or series thereof, into beneficial interests in the separate business trust or a series thereof.

8. Provide for the appointment, election or engagement, either as agents or independent contractors of the business trust or as delegates of the trustees, of officers, employees, managers or other persons who may manage the business and affairs of the business trust and have such titles and relative rights, powers and duties as the governing instrument provides. Except as otherwise provided in the governing instrument, the trustees shall choose and supervise those officers, managers and other persons.

(Added to NRS by 1999, 1569)



NRS 88A.300 - General powers.

A business trust formed and existing pursuant to this chapter has such powers as are necessary or convenient to effect any of the purposes for which the business trust is formed.

(Added to NRS by 1999, 1569)



NRS 88A.310 - Management of business and affairs by trustees; giving directions to trustees.

1. Except as otherwise provided in this section, the certificate of trust or the governing instrument, the business and affairs of a business trust must be managed by or under the direction of its trustees. To the extent provided in the certificate of trust or the governing instrument, any person, including a beneficial owner, may direct the trustees or other persons in the management of the business trust.

2. Except as otherwise provided in the certificate of trust or the governing instrument, neither the power to give direction to a trustee or other person nor the exercise thereof by any person, including a beneficial owner, makes the person a trustee. To the extent provided in the certificate of trust or the governing instrument, neither the power to give direction to a trustee or other person nor the exercise thereof by a person, including a beneficial owner, causes the person to have duties, fiduciary or other, or liabilities relating to the power or its exercise to the business trust or a beneficial owner thereof.

(Added to NRS by 1999, 1569)



NRS 88A.320 - Ownership of beneficial interest in trust: Participation in profits and losses; creditor of beneficial owner; personal property; evidence of interest; transferability; distributions.

1. Except as otherwise provided in the governing instrument, a beneficial owner participates in the profits and losses of a business trust in the proportion of his or her beneficial interest to the entire beneficial interest. A governing instrument may provide that the business trust, or the trustees on its behalf, hold beneficial ownership of income earned on securities owned by the business trust.

2. A creditor of a beneficial owner has no right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, property of the business trust.

3. A beneficial interest in a business trust is personal property regardless of the nature of the property of the business trust. Except as otherwise provided in the certificate of trust or the governing instrument, a beneficial owner has no interest in specific property of the business trust.

4. A beneficial interest in a business trust may be evidenced by the issuance of certificates of ownership or by other means set forth in the certificate of trust or the governing instrument.

5. Except as otherwise provided in the certificate of trust or the governing instrument, a beneficial interest in a business trust is freely transferable.

6. Except as otherwise provided in the certificate of trust or the governing instrument, if a beneficial owner becomes entitled to receive a distribution, the beneficial owner has the status of, and is entitled to all remedies available to, a creditor of the business trust with respect to the distribution. The governing instrument may provide for the establishment of record dates with respect to allocations and distributions by a business trust.

7. The fact of ownership of a beneficial interest in a business trust is determined, and the means of evidencing it are set forth, by the applicable provisions of the certificate of trust or the governing instrument.

(Added to NRS by 1999, 1564)



NRS 88A.330 - Beneficial owners: Contributions to trust; obligations; penalties.

1. A contribution of a beneficial owner to a business trust may be any tangible or intangible property or benefit to the business trust, including cash, a promissory note, services performed, a contract for services to be performed, or a security of the business trust. A person may become a beneficial owner of a business trust and may receive a beneficial interest in a business trust without making, or being obligated to make, a contribution to the business trust.

2. Except as otherwise provided in the certificate of trust or the governing instrument, a beneficial owner is obligated to the business trust to perform a promise to make a contribution even if the beneficial owner is unable to perform because of death, disability or any other reason. If a beneficial owner does not make a promised contribution of property or services, the beneficial owner is obligated at the option of the business trust to contribute cash equal to that portion of the agreed value, as stated in the records of the business trust, of the contribution which has not been made. The foregoing option is in addition to any other rights, including specific performance, that the business trust may have against the beneficial owner under the governing instrument or applicable law.

3. A certificate of trust or governing instrument may provide that the interest of a beneficial owner who fails to make a contribution that the beneficial owner is obligated to make is subject to specific penalties for, or specified consequences of, such failure. The penalty or consequence may take the form of reducing or eliminating the defaulting beneficial owner s proportionate interest in the business trust, subordinating that beneficial interest to those of nondefaulting owners, a forced sale of the beneficial interest, forfeiture of the beneficial interest, the lending by other beneficial owners of the amount necessary to meet the defaulter s commitment, a fixing of the value of the beneficial interest by appraisal or formula and redemption or sale of the beneficial interest at that value, or any other form.

(Added to NRS by 1999, 1571)



NRS 88A.340 - Maintenance of records at registered office.

1. A business trust shall keep a copy of the following records at its registered office:

(a) A copy certified by the Secretary of State of its certificate of trust and all amendments thereto or restatements thereof;

(b) A copy certified by one of its trustees of its governing instrument and all amendments thereto; and

(c) A ledger or duplicate ledger, revised annually, containing the names, alphabetically arranged, of all its beneficial owners, showing their places of residence if known. Instead of this ledger, the business trust may keep a statement containing the name of the custodian of the ledger and the present complete address, including street and number, if any, where the ledger is kept.

2. A business trust shall maintain the records required by subsection 1 in written form or in another form capable of conversion into written form within a reasonable time.

(Added to NRS by 1999, 1566)



NRS 88A.345 - Information concerning records; requirement to assist in criminal investigation; failure to comply; regulations.

1. Upon the request of the Secretary of State, a business trust shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the ledger, duplicate ledger or statement described in subsection 1 of NRS 88A.340. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the information contained in the ledger, duplicate ledger or statement described in subsection 1 of NRS 88A.340.

2. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a business trust to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the ledger, duplicate ledger or statement required to be maintained pursuant to subsection 1 of NRS 88A.340; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

3. If a business trust fails to comply with any requirement pursuant to subsection 2, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the certificate of trust.

4. The Secretary of State shall not reinstate or revive a certificate of trust that was revoked or suspended pursuant to subsection 3 unless:

(a) The business trust complies with the requirements of subsection 2; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the business trust.

5. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1332; A 2009, 2854)



NRS 88A.350 - Right of beneficial owners to inspect and copy ledger; denial of inspection.

1. A person who has been a beneficial owner of record of a business trust for at least 6 months immediately preceding the person s demand, or a person holding, or authorized in writing by the holders of, at least 5 percent of its beneficial ownership, is entitled, upon at least 5 days written demand, to inspect in person or by agent or attorney, during usual business hours, the ledger or duplicate ledger, whether kept in the registered office of the business trust or elsewhere, and to make copies therefrom.

2. An inspection authorized by subsection 1 may be denied to a beneficial owner or other person upon the refusal of the beneficial owner or other person to furnish to the business trust an affidavit that the inspection is not desired for a purpose which is in the interest of a business or object other than the business of the business trust and that the beneficial owner or other person has not at any time sold or offered for sale any list of beneficial owners of a domestic or foreign business trust, stockholders of a domestic or foreign corporation or members of a domestic or foreign limited-liability company, or aided or abetted any person in procuring such a list for such a purpose.

(Added to NRS by 1999, 1567)



NRS 88A.360 - Duties and liabilities of trustee.

1. Except as otherwise provided in the governing instrument but subject to the provisions of subsection 3, a trustee shall act in good faith and in a manner the trustee reasonably believes to be in the best interest of the business trust.

2. If there is at least one trustee of a series trust that, in discharging its duties, is obligated to consider the interests of the trust and all series thereof, the governing instrument may provide that one or more other trustees, in discharging their duties, may consider only the interest of the trust or one or more series thereof.

3. The governing instrument may expand, restrict or eliminate the duties of the trustee of a business trust, except that a governing instrument may not eliminate the implied contractual covenant of good faith and fair dealing.

4. If the trustee acts pursuant to a governing instrument, the trustee is not liable to the business trust or to a beneficial owner for the trustee s reliance in good faith on the provisions of the governing instrument.

(Added to NRS by 1999, 1571; A 2011, 2810)



NRS 88A.370 - Duties and liabilities of officer, employee, manager or other person acting pursuant to certificate of trust or governing instrument.

To the extent that, at law or in equity, an officer, employee, manager or other person acting pursuant to the certificate of trust or a governing instrument has duties, fiduciary or otherwise, and liabilities relating thereto to a business trust, beneficial owner or trustee:

1. If such a person acts pursuant to a governing instrument, the person is not liable to the business trust, a beneficial owner or a trustee for the person s reliance in good faith on the provisions of the governing instrument; and

2. The duties and liabilities of such a person may be expanded or restricted by provisions in the governing instrument.

(Added to NRS by 1999, 1571)



NRS 88A.380 - Enforceability of debts, liabilities, obligations and expenses against assets of series of trustees, beneficial owners or beneficial interests.

The debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series of trustees, beneficial owners or beneficial interests are enforceable against the assets of only that series only if:

1. The governing instrument of the business trust creates one or more series of trustees, beneficial owners or beneficial interests;

2. Separate records are maintained for the series;

3. The assets associated with the series are held and accounted for separately from the other assets of the business trust or any other series of the business trust and the governing instrument requires separate holding and accounting; and

4. Notice of the limitation on liability of the series is set forth in the certificate of trust, or an amendment thereto, filed with the Secretary of State before the series is established.

(Added to NRS by 1999, 1571)



NRS 88A.390 - Liability of beneficial owner, trustee, officer, agent, manager or employee for debts or liabilities of trust.

1. Unless otherwise provided in the certificate of trust, the governing instrument or an agreement signed by the person to be charged, a beneficial owner, trustee, officer, agent, manager or employee of a business trust formed pursuant to the laws of this State is not personally liable for the debts or liabilities of the business trust.

2. Except as otherwise provided in the certificate of trust or the governing instrument, a trustee acting in that capacity is not personally liable to any person other than the business trust or a beneficial owner for any act or omission of the business trust or a trustee thereof.

3. Except as otherwise provided in the certificate of trust or the governing instrument, an officer, employee, agent or manager of a business trust or another person who manages the business and affairs of a business trust, acting in that capacity, is not personally liable to any person other than the business trust or a beneficial owner for any act or omission of the business trust or a trustee thereof.

4. Except as otherwise provided in the certificate of trust or the governing instrument, a trustee, officer, employee, agent or manager of a business trust or another person who manages the business and affairs of a business trust is not personally liable to the business trust or a beneficial owner for damages for breach of fiduciary duty in such capacity except for acts or omissions that involve intentional misconduct, fraud or a knowing violation of law.

(Added to NRS by 1999, 1572)



NRS 88A.400 - Indemnification of trustee, beneficial owner or other person.

1. Subject to the standards and restrictions, if any, set forth in the certificate of trust or the governing instrument, a business trust may indemnify and hold harmless a trustee, beneficial owner or other person from and against all claims and demands.

2. The absence of a provision for indemnity in the certificate of trust or governing instrument does not deprive a trustee or beneficial owner of any right to indemnity which is otherwise available to the trustee or beneficial owner pursuant to the laws of this State.

(Added to NRS by 1999, 1572)



NRS 88A.410 - Derivative actions: Authority of beneficial owner to bring action; qualifications of plaintiff; pleading; expenses.

1. A beneficial owner may maintain an action in the right of a business trust to recover a judgment in its favor if trustees having authority to do so have refused to bring the action or if an effort to cause those trustees to bring the action is unlikely to succeed.

2. In a derivative action, the plaintiff must be a beneficial owner at the time of bringing the action and:

(a) The plaintiff must have been a beneficial owner at the time of the transaction of which the plaintiff complains; or

(b) The plaintiff s status as a beneficial owner must have devolved upon the plaintiff by operation of law or pursuant to a provision of the certificate of trust or the governing instrument from a person who was a beneficial owner at the time of the transaction.

3. In a derivative action, the complaint must state with particularity the effort, if any, of the plaintiff to cause the trustees to bring the act, or the reasons for not making the effort.

4. If a derivative action is successful, in whole or in part, or if anything is received by the business trust through judgment or settlement of the action, the court may award the plaintiff reasonable expenses, including attorney s fees. If the plaintiff receives any proceeds of judgment or settlement, the court shall make the award of the plaintiff s expenses payable from those proceeds and remit the remainder to the business trust. If the proceeds received by the plaintiff are less than the expenses awarded, the court may direct all or part of the remainder of the award to be paid by the business trust.

5. A beneficial owner s right to bring a derivative action may be subject to additional standards and restrictions set forth in the governing instrument, including, without limitation, a requirement that beneficial owners of a specified beneficial interest join in the action.

(Added to NRS by 1999, 1573)



NRS 88A.420 - Cancellation of certificate of trust upon termination of trust.

1. A certificate of trust must be cancelled upon the completion or winding up of the business trust and its termination. A certificate of cancellation must be signed by a trustee, filed with the Secretary of State, and set forth:

(a) The name of the business trust;

(b) The effective date and time of the cancellation if other than the time of the filing of the certificate, which date must not be more than 90 days after the date on which the certificate is filed; and

(c) Any other information the trustee determines to include.

2. If a certificate filed pursuant to subsection 1 specifies a later effective date but does not specify an effective time, the cancellation of the certificate of trust is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

(Added to NRS by 1999, 1573; A 2003, 20th Special Session, 105; 2005, 2200; 2011, 2810)



NRS 88A.500 - Requirement; address; penalty for noncompliance.

1. A business trust shall have a registered agent who resides or is located in this State. A registered agent shall have a street address for the service of process and may have a mailing address such as a post office box, which may be different from the street address.

2. A business trust formed pursuant to this chapter that fails or refuses to comply with the requirements of this section is subject to a fine of not less than $100 nor more than $500, to be recovered with costs by the State, before any court of competent jurisdiction, by action at law prosecuted by the Attorney General or by the district attorney of the county in which the action or proceeding to recover the fine is prosecuted.

(Added to NRS by 1999, 1565; A 2007, 2695)



NRS 88A.520 - Powers; service of process, demand or notice.

1. If the registered agent is a bank or an artificial person formed or organized pursuant to this title, it may:

(a) Act as the fiscal or transfer agent of a state, municipality, body politic or business trust, and in that capacity may receive and disburse money.

(b) Transfer, register and countersign certificates evidencing a beneficial owner s interest in a business trust, bonds or other evidences of indebtedness and act as agent of any business trust, foreign or domestic, for any purpose required by statute or otherwise.

2. All legal process and any demand or notice authorized by law to be served upon a business trust may be served upon its registered agent in the manner provided in subsection 2 of NRS 14.020. If a demand, notice or legal process, other than a summons and complaint, cannot be served upon the registered agent, it may be served in the manner provided in NRS 14.030. These manners of service are in addition to any other service authorized by law.

(Added to NRS by 1999, 1565; A 2007, 2696)



NRS 88A.530 - Resignation of registered agent or termination of registration of commercial registered agent.

1. If its registered agent resigns pursuant to NRS 77.370 or if its commercial registered agent terminates its registration as a commercial registered agent pursuant to NRS 77.330, a business trust, before the effective date of the resignation or termination, shall file with the Secretary of State a statement of change of registered agent pursuant to NRS 77.340.

2. A business trust that fails to comply with subsection 1 shall be deemed in default and is subject to the provisions of NRS 88A.630 to 88A.660, inclusive.

3. As used in this section, commercial registered agent has the meaning ascribed to it in NRS 77.040.

(Added to NRS by 1999, 1566; A 2003, 3157; 2003, 20th Special Session, 105; 2007, 2696; 2013, 890)



NRS 88A.600 - Filing requirements; fee; notice; regulations.

1. A business trust formed pursuant to this chapter shall, on or before the last day of the first month after the filing of its certificate of trust with the Secretary of State or, if the business trust has selected an alternative due date pursuant to subsection 8, on or before that alternative due date, and annually thereafter on or before the last day of the month in which the anniversary date of the filing of its certificate of trust with the Secretary of State occurs, file with the Secretary of State or, if applicable, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, on a form furnished by the Secretary of State, a list signed by at least one trustee, or by some other person specifically authorized by the business trust to sign the list, that contains the name and street address of at least one trustee. Each list filed pursuant to this subsection must be accompanied by a declaration under penalty of perjury that:

(a) The business trust has complied with the provisions of chapter 76 of NRS;

(b) The business trust acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State; and

(c) None of the trustees identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a trustee in furtherance of any unlawful conduct.

2. Upon filing:

(a) The initial list required by subsection 1, the business trust shall pay to the Secretary of State a fee of $125.

(b) Each annual list required by subsection 1, the business trust shall pay to the Secretary of State a fee of $125.

3. If a trustee of a business trust resigns and the resignation is not reflected on the annual or amended list of trustees, the business trust or the resigning trustee shall pay to the Secretary of State a fee of $75 to file the resignation.

4. The Secretary of State shall, 90 days before the last day for filing each annual list required by subsection 1, provide to each business trust which is required to comply with the provisions of NRS 88A.600 to 88A.660, inclusive, and which has not become delinquent, a notice of the fee due pursuant to subsection 2 and a reminder to file the list required pursuant to subsection 1. Failure of a business trust to receive a notice does not excuse it from the penalty imposed by law.

5. An annual list for a business trust not in default which is received by the Secretary of State more than 90 days before its due date shall be deemed an amended list for the previous year.

6. A person who files with the Secretary of State an initial list or annual list required by subsection 1 which identifies a trustee with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a trustee in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

7. For the purposes of this section, a person who is a beneficial owner is not deemed to exercise actual control of the daily operations of a business trust based solely on the fact that the person is a beneficial owner.

8. The Secretary of State may allow a business trust to select an alternative due date for filing the initial list required by subsection 1.

9. The Secretary of State may adopt regulations to administer the provisions of subsection 8.

(Added to NRS by 1999, 1567; A 2001, 3188; 2003, 20th Special Session, 106, 187; 2005, 2268; 2007, 2697; 2009, 2044, 2855; 2013, 890)



NRS 88A.610 - Certificate of authorization to transact business.

When the fee for filing the annual list has been paid, the cancelled check or other proof of payment received by the business trust constitutes a certificate authorizing it to transact its business within this State until the last day of the month in which the anniversary of the filing of its certificate of trust occurs in the next succeeding calendar year.

(Added to NRS by 1999, 1567; A 2003, 20th Special Session, 107)



NRS 88A.620 - Addresses of trustees required; failure to file.

1. Each list required to be filed pursuant to the provisions of NRS 88A.600 to 88A.660, inclusive, must, after the name of each trustee listed thereon, set forth the trustee s address, either residence or business.

2. If the addresses are not stated on a list offered for filing, the Secretary of State may refuse to file the list, and the business trust for which the list has been offered for filing is subject to all the provisions of NRS 88A.600 to 88A.660, inclusive, relating to failure to file the list when or at the times therein specified, unless a list is subsequently submitted for filing which conforms to the provisions of those sections.

(Added to NRS by 1999, 1568; A 2003, 3157; 2003, 20th Special Session, 107)



NRS 88A.630 - Defaulting trusts: Identification; penalty.

1. Each business trust required to file the list and pay the fee prescribed in NRS 88A.600 to 88A.660, inclusive, which refuses or neglects to do so within the time provided shall be deemed in default.

2. For default, there must be added to the amount of the fee a penalty of $75. The fee and penalty must be collected as provided in this chapter.

(Added to NRS by 1999, 1568; A 2001, 3189; 2003, 20th Special Session, 107)



NRS 88A.640 - Defaulting trusts: Duties of Secretary of State; forfeiture of right to transact business; assets held in trust.

1. The Secretary of State shall notify, by providing written notice to its registered agent, each business trust deemed in default pursuant to the provisions of this chapter. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

2. Immediately after the first day of the first anniversary of the month following the month in which the filing was required, the certificate of trust of the business trust is revoked and its right to transact business is forfeited.

3. The Secretary of State shall compile a complete list containing the names of all business trusts whose right to transact business has been forfeited.

4. The Secretary of State shall forthwith notify, by providing written notice to its registered agent, each business trust specified in subsection 3 of the revocation of its certificate of trust. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

5. If the certificate of trust is revoked and the right to transact business is forfeited, all the property and assets of the defaulting business trust must be held in trust by its trustees as for insolvent business trusts, and the same proceedings may be had with respect thereto as are applicable to insolvent business trusts. Any person interested may institute proceedings at any time after a forfeiture has been declared, but, if the Secretary of State reinstates the certificate of trust, the proceedings must at once be dismissed.

(Added to NRS by 1999, 1568; A 2001, 1402, 3199; 2003, 48; 2003, 20th Special Session, 108; 2007, 2697)



NRS 88A.650 - Defaulting trusts: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4 and NRS 88A.345, the Secretary of State shall reinstate a business trust which has forfeited or which forfeits its right to transact business pursuant to the provisions of this chapter and shall restore to the business trust its right to carry on business in this State, and to exercise its privileges and immunities, if it:

(a) Files with the Secretary of State:

(1) The list required by NRS 88A.600;

(2) The information required pursuant to NRS 77.310; and

(3) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly selected trustees of the business trust; and

(b) Pays to the Secretary of State:

(1) The filing fee and penalty set forth in NRS 88A.600 and 88A.630 for each year or portion thereof during which its certificate of trust was revoked; and

(2) A fee of $300 for reinstatement.

2. When the Secretary of State reinstates the business trust, the Secretary of State shall issue to the business trust a certificate of reinstatement if the business trust:

(a) Requests a certificate of reinstatement; and

(b) Pays the required fees pursuant to NRS 88A.900.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid, and the revocation of the certificate of trust occurred only by reason of the failure to file the list or pay the fees and penalties.

4. If a certificate of business trust has been revoked pursuant to the provisions of this chapter and has remained revoked for a period of 5 consecutive years, the certificate must not be reinstated.

5. Except as otherwise provided in NRS 88A.660, a reinstatement pursuant to this section relates back to the date on which the business trust forfeited its right to transact business under the provisions of this chapter and reinstates the business trust s right to transact business as if such right had at all times remained in full force and effect.

(Added to NRS by 1999, 1568; A 2001, 3189; 2003, 20th Special Session, 108; 2007, 1334, 2431, 2698; 2013, 891)



NRS 88A.660 - Defaulting trusts: Reinstatement under old or new name.

1. Except as otherwise provided in subsection 2, if a certificate of trust is revoked pursuant to the provisions of this chapter and the name of the business trust has been legally reserved or acquired by another artificial person formed, organized, registered or qualified pursuant to the provisions of this title whose name is on file with the Office of the Secretary of State or reserved in the Office of the Secretary of State pursuant to the provisions of this title, the business trust shall submit in writing to the Secretary of State some other name under which it desires to be reinstated. If that name is distinguishable from all other names reserved or otherwise on file, the Secretary of State shall reinstate the business trust under that new name.

2. If the defaulting business trust submits the written, acknowledged consent of the artificial person using a name, or the person who has reserved a name, which is not distinguishable from the old name of the business trust or a new name it has submitted, it may be reinstated under that name.

(Added to NRS by 1999, 1569; A 2003, 20th Special Session, 109)



NRS 88A.700 - Laws governing organization, internal affairs and liability of beneficial owners, trustees, officers, employees and managers.

Subject to the Constitution of this State:

1. The laws of the state under which a foreign business trust is organized govern its organization and internal affairs and the liability of its beneficial owners, trustees, officers, employees or managers; and

2. A foreign business trust may not be denied registration by reason of any difference between those laws and the laws of this State.

(Added to NRS by 1999, 1574)



NRS 88A.710 - Filing requirements; required provisions of application for registration; prohibition against registration for certain illegal purposes.

1. Before transacting business in this State, a foreign business trust shall register with the Secretary of State. A person shall not register a foreign business trust with the Secretary of State for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

2. In order to register, a foreign business trust shall submit to the Secretary of State an application for registration as a foreign business trust, signed by a trustee. The application for registration must set forth:

(a) The name of the foreign business trust and, if different, the name under which it proposes to register and transact business in this State;

(b) The state and date of its formation;

(c) The information required pursuant to NRS 77.310;

(d) The address of the office required to be maintained in the state of its organization by the laws of that state or, if not so required, of the principal office of the foreign business trust; and

(e) The name and address, either residence or business, of one trustee.

(Added to NRS by 1999, 1574; A 2003, 20th Special Session, 109; 2007, 2698; 2013, 892)



NRS 88A.720 - Issuance of certificate of registration by Secretary of State.

If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, the Secretary of State shall issue a certificate of registration to transact business in this State and mail it to the person who filed the application or the person s representative.

(Added to NRS by 1999, 1575)



NRS 88A.730 - Registration of name.

A foreign business trust may register with the Secretary of State under any name, whether or not it is the name under which it is registered in its state of organization, which includes the words Business Trust or the abbreviation B.T. or BT and which could be registered by a domestic business trust.

(Added to NRS by 1999, 1575)



NRS 88A.732 - Annual list: Filing requirements; fees; powers and duties of Secretary of State; regulations.

1. Each foreign business trust doing business in this State shall, on or before the last day of the first month after the filing of its application for registration as a foreign business trust with the Secretary of State or, if the foreign business trust has selected an alternative due date pursuant to subsection 10, on or before that alternative due date, and annually thereafter on or before the last day of the month in which the anniversary date of its qualification to do business in this State occurs in each year or, if applicable, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State a list, on a form furnished by the Secretary of State, that contains:

(a) The name of the foreign business trust;

(b) The file number of the foreign business trust, if known;

(c) The name of at least one of its trustees;

(d) The address, either residence or business, of the trustee listed pursuant to paragraph (c); and

(e) The signature of a trustee of the foreign business trust, or some other person specifically authorized by the foreign business trust to sign the list, certifying that the list is true, complete and accurate.

2. Each list required to be filed pursuant to this section must be accompanied by a declaration under penalty of perjury that:

(a) The foreign business trust has complied with the provisions of chapter 76 of NRS;

(b) The foreign business trust acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State; and

(c) None of the trustees identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a trustee in furtherance of any unlawful conduct.

3. Upon filing:

(a) The initial list required by this section, the foreign business trust shall pay to the Secretary of State a fee of $125.

(b) Each annual list required by this section, the foreign business trust shall pay to the Secretary of State a fee of $125.

4. If a trustee of a foreign business trust resigns and the resignation is not reflected on the annual or amended list of trustees, the foreign business trust or the resigning trustee shall pay to the Secretary of State a fee of $75 to file the resignation.

5. The Secretary of State shall, 90 days before the last day for filing each annual list required by subsection 1, provide to each foreign business trust which is required to comply with the provisions of NRS 88A.732 to 88A.738, inclusive, and which has not become delinquent, a notice of the fee due pursuant to subsection 3 and a reminder to file the list required pursuant to subsection 1. Failure of any foreign business trust to receive a notice does not excuse it from the penalty imposed by the provisions of NRS 88A.732 to 88A.738, inclusive.

6. If the list to be filed pursuant to the provisions of subsection 1 is defective or the fee required by subsection 3 is not paid, the Secretary of State may return the list for correction or payment.

7. An annual list for a foreign business trust not in default which is received by the Secretary of State more than 90 days before its due date shall be deemed an amended list for the previous year and does not satisfy the requirements of subsection 1 for the year to which the due date is applicable.

8. A person who files with the Secretary of State a list required by this section which identifies a trustee with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a trustee in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

9. For the purposes of this section, a person who is a beneficial owner is not deemed to exercise actual control of the daily operations of a foreign business trust based solely on the fact that the person is a beneficial owner.

10. The Secretary of State may allow a foreign business trust to select an alternative due date for filing the initial list required by this section.

11. The Secretary of State may adopt regulations to administer the provisions of subsection 10.

(Added to NRS by 2003, 20th Special Session, 102; A 2005, 2269; 2007, 2699; 2009, 2044, 2855; 2013, 892)



NRS 88A.733 - Certificate of authorization to transact business.

If a foreign business trust has filed the initial or annual list in compliance with NRS 88A.732 and has paid the appropriate fee for the filing, the cancelled check or other proof of payment received by the foreign business trust constitutes a certificate authorizing it to transact its business within this State until the last day of the month in which the anniversary of its qualification to transact business occurs in the next succeeding calendar year.

(Added to NRS by 2003, 20th Special Session, 103)



NRS 88A.734 - Addresses of trustees required; failure to file.

1. Each list required to be filed under the provisions of NRS 88A.732 to 88A.738, inclusive, must, after the name of each trustee listed thereon, set forth the address, either residence or business, of each trustee.

2. If the addresses are not stated for each person on any list offered for filing, the Secretary of State may refuse to file the list, and the foreign business trust for which the list has been offered for filing is subject to all the provisions of NRS 88A.732 to 88A.738, inclusive, relating to failure to file the list within or at the times therein specified, unless a list is subsequently submitted for filing which conforms to the provisions of this section.

(Added to NRS by 2003, 20th Special Session, 103)



NRS 88A.7345 - List or statement to be maintained at registered office; requirement to assist in criminal investigation; failure to comply; regulations.

1. A foreign business trust shall maintain at its registered office:

(a) A current list of its beneficial owners; or

(b) A statement indicating where such a list is maintained.

2. Upon the request of the Secretary of State, the foreign business trust shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the information contained in the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a foreign business trust to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to subsection 1; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a foreign business trust fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the right of the foreign business trust to transact business in this State.

5. The Secretary of State shall not reinstate or revive the right of a foreign business trust to transact business in this State that was revoked or suspended pursuant to subsection 4 unless:

(a) The foreign business trust complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the right of the foreign business trust to transact business in this State.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1333; A 2009, 2856)



NRS 88A.735 - Defaulting trusts: Identification; forfeiture of right to transact business; penalty.

1. Each foreign business trust which is required to make a filing and pay the fee prescribed in NRS 88A.732 to 88A.738, inclusive, and which refuses or neglects to do so within the time provided is in default.

2. For default there must be added to the amount of the fee a penalty of $75, and unless the filing is made and the fee and penalty are paid on or before the last day of the month in which the anniversary date of the foreign business trust occurs, the defaulting foreign business trust by reason of its default forfeits its right to transact any business within this State. The fee and penalty must be collected as provided in this chapter.

(Added to NRS by 2003, 20th Special Session, 103)



NRS 88A.736 - Defaulting trusts: Duties of Secretary of State.

1. The Secretary of State shall notify, by providing written notice to its registered agent, each foreign business trust deemed in default pursuant to NRS 88A.735. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

2. Immediately after the last day of the month in which the anniversary date of the filing of the certificate of trust occurs, the Secretary of State shall compile a complete list containing the names of all foreign business trusts whose right to transact business has been forfeited.

3. The Secretary of State shall notify, by providing written notice to its registered agent, each foreign business trust specified in subsection 2 of the forfeiture of its right to transact business. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the registered agent, may be provided electronically.

(Added to NRS by 2003, 20th Special Session, 103; A 2007, 2700)



NRS 88A.737 - Defaulting trusts: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4 and NRS 88A.7345, the Secretary of State shall reinstate a foreign business trust which has forfeited or which forfeits its right to transact business under the provisions of this chapter and shall restore to the foreign business trust its right to transact business in this State, and to exercise its privileges and immunities, if it:

(a) Files with the Secretary of State:

(1) The list required by NRS 88A.732;

(2) The information required pursuant to NRS 77.310; and

(3) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly selected trustees of the foreign business trust; and

(b) Pays to the Secretary of State:

(1) The filing fee and penalty set forth in NRS 88A.732 and 88A.735 for each year or portion thereof that its right to transact business was forfeited; and

(2) A fee of $300 for reinstatement.

2. When the Secretary of State reinstates the foreign business trust, the Secretary of State shall issue to the foreign business trust a certificate of reinstatement if the foreign business trust:

(a) Requests a certificate of reinstatement; and

(b) Pays the required fees pursuant to NRS 88A.900.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid and the revocation of the right to transact business occurred only by reason of failure to pay the fees and penalties.

4. If the right of a foreign business trust to transact business in this State has been forfeited pursuant to the provisions of this chapter and has remained forfeited for a period of 5 consecutive years, the right to transact business must not be reinstated.

5. Except as otherwise provided in NRS 88A.738, a reinstatement pursuant to this section relates back to the date the foreign business trust forfeited its right to transact business under the provisions of this chapter and reinstates the foreign business trust s right to transact business as if such right had at all times remained in full force and effect.

(Added to NRS by 2003, 20th Special Session, 104; A 2007, 1334, 2432, 2700; 2013, 894)



NRS 88A.738 - Defaulting trusts: Reinstatement under old or new name; regulations.

1. Except as otherwise provided in subsection 2, if a foreign business trust applies to reinstate its certificate of trust and its name has been legally reserved or acquired by another artificial person formed, organized, registered or qualified pursuant to the provisions of this title whose name is on file with the Office of the Secretary of State or reserved in the Office of the Secretary of State pursuant to the provisions of this title, the foreign business trust must submit in writing in its application for reinstatement to the Secretary of State some other name under which it desires its existence to be reinstated. If that name is distinguishable from all other names reserved or otherwise on file, the Secretary of State shall reinstate the foreign business trust under that new name.

2. If the applying foreign business trust submits the written, acknowledged consent of the artificial person having a name, or the person who has reserved a name, which is not distinguishable from the old name of the applying foreign business trust or a new name it has submitted, it may be reinstated under that name.

3. For the purposes of this section, a proposed name is not distinguishable from a name on file or reserved solely because one or the other contains distinctive lettering, a distinctive mark, a trademark or a trade name, or any combination thereof.

4. The Secretary of State may adopt regulations that interpret the requirements of this section.

(Added to NRS by 2003, 20th Special Session, 104)



NRS 88A.740 - Cancellation of registration.

1. A foreign business trust may cancel its registration by filing with the Secretary of State a certificate of cancellation signed by a trustee. The certificate must set forth:

(a) The name of the foreign business trust;

(b) The effective date and time of the cancellation if other than the time of the filing of the certificate, which date must not be more than 90 days after the date on which the certificate is filed; and

(c) Any other information deemed necessary by the trustee.

A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign business trust with respect to causes of action arising out of the transaction of business in this State.

2. If a certificate filed pursuant to subsection 1 specifies a later effective date but does not specify an effective time, the cancellation of the registration is effective at 12:01 a.m. in the Pacific time zone on the specified later date.

(Added to NRS by 1999, 1575; A 2003, 20th Special Session, 109; 2005, 2200; 2011, 2811)



NRS 88A.750 - Penalty for transacting business without registration; enforcement; regulations.

1. Every foreign business trust transacting business in this State which willfully fails or neglects to register with the Secretary of State pursuant to the provisions of NRS 88A.710 is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. Every foreign business trust transacting business in this State which fails or neglects to register with the Secretary of State pursuant to the provisions of NRS 88A.710 may not commence or maintain any action, suit or proceeding in any court of this State until it has registered with the Secretary of State.

3. The failure of a foreign business trust to register with the Secretary of State does not impair the validity of any contract or act of the foreign business trust or prevent the foreign business trust from defending any action, suit or proceeding in any court of this State.

4. When the Secretary of State is advised that a foreign business trust is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county where the foreign business trust has its principal place of business or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county where the foreign business trust has its principal place of business or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

5. In the course of an investigation of a violation of this section, the Secretary of State may require a foreign business trust to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

6. A foreign business trust, by transacting business in this State without registering with the Secretary of State, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this State.

7. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 1999, 1575; A 2009, 1713; 2013, 894)



NRS 88A.890 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all of the information required by statute for filing the record.

3. If the provisions of the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to the information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2003, 20th Special Session, 102)



NRS 88A.900 - Fees.

The Secretary of State shall charge and collect the following fees for:

1. Filing an original certificate of trust, or for registering a foreign business trust, $75.

2. Filing an amendment or restatement, or a combination thereof, to a certificate of trust, $175.

3. Filing a certificate of cancellation, $100.

4. Certifying a copy of a certificate of trust or an amendment or restatement, or a combination thereof, $30 per certification.

5. Certifying an authorized printed copy of this chapter, $30.

6. Reserving a name for a business trust, $25.

7. Signing a certificate of existence of a business trust which does not list the previous records relating to it, or a certificate of change in the name of a business trust, $50.

8. Signing a certificate of existence of a business trust which lists the previous records relating to it, $50.

9. Signing, certifying or filing any certificate or record not otherwise provided for in this section, $50.

10. Examining and provisionally approving a record before the record is presented for filing, $125.

11. Copying a record on file with the Secretary of State, for each page, $2.

(Added to NRS by 1999, 1574; A 2001, 1402, 3189, 3199; 2003, 3158; 2003, 20th Special Session, 110; 2007, 2701; 2010, 26th Special Session, 75)



NRS 88A.910 - Manner in which record may be filed.

A record may be filed by telecopy, facsimile or similar electronic transmission, but the Secretary of State need not accept any record that is illegible or otherwise unsuitable for the procedures of the Office of the Secretary of State.

(Added to NRS by 1999, 1564; A 2003, 3158)



NRS 88A.920 - Procedure to submit replacement page to Secretary of State before actual filing of record.

A trustee of a business trust may authorize the Secretary of State in writing to replace any page of a record submitted for filing on an expedited basis, before the actual filing, and to accept the page as if it were part of the original record.

(Added to NRS by 2001, 1401; A 2001, 3199; 2003, 3158)



NRS 88A.930 - Correction of inaccurate or defective record filed with Secretary of State; cancellation of filings.

1. A business trust may correct a record filed in the Office of the Secretary of State with respect to the business trust if the record contains an inaccurate description of a trust action or if the record was defectively signed, attested, sealed, verified or acknowledged.

2. To correct a record, the business trust must:

(a) Prepare a certificate of correction that:

(1) States the name of the business trust;

(2) Describes the record, including, without limitation, its filing date;

(3) Specifies the inaccuracy or defect;

(4) Sets forth the inaccurate or defective portion of the record in an accurate or corrected form; and

(5) Is signed by a trustee of the business trust or by some other person specifically authorized by the business trust to sign the certificate.

(b) Deliver the certificate to the Secretary of State for filing.

(c) Pay a filing fee of $175 to the Secretary of State.

3. A certificate of correction is effective on the effective date of the record it corrects except as to persons relying on the uncorrected record and adversely affected by the correction. As to those persons, the certificate is effective when filed.

4. If a business trust has made a filing with the Secretary of State and the Secretary of State has not processed the filing and placed the filing into the public record, the business trust may cancel the filing by:

(a) Filing a statement of cancellation with the Secretary of State; and

(b) Paying a fee of $50.

(Added to NRS by 2001, 1401; A 2001, 3199; 2003, 3158; 2003, 20th Special Session, 110; 2009, 2857; 2013, 895)



NRS 88A.940 - Secretary of State authorized to adopt certain regulations to allow business trust to carry out powers and duties through most recent technology.

The Secretary of State may adopt regulations to define, for the purposes of certain provisions of this chapter, the terms meeting, writing, written, and other terms to allow a business trust or other entity which is subject to the provisions of this chapter to carry out its powers and duties as prescribed by this chapter through the use of the most recent technology available, including, without limitation, the use of electronic communications, videoconferencing and telecommunications.

(Added to NRS by 2011, 781)






Chapter 89 - Professional Entities and Associations

NRS 89.010 - Short title.

This chapter is known and may be cited as the Professional Entities and Associations Act.

(Added to NRS by 1963, 865; A 1969, 519)



NRS 89.020 - Definitions.

As used in this chapter, unless the context requires otherwise:

1. Articles means either the articles of incorporation of a professional corporation or the articles of organization of a professional limited-liability company.

2. Employee means a person licensed or otherwise legally authorized to render professional service within this State who renders such service through a professional entity or a professional association, but does not include clerks, bookkeepers, technicians or other persons who are not usually considered by custom and practice of the profession to be rendering professional services to the public.

3. Licensed means legally authorized by the appropriate regulating board of this State to engage in a regulated profession in this State.

4. Owner means the owner of stock in a professional corporation or the owner of a member s interest, as defined in NRS 86.091, in a professional limited-liability company.

5. Owner s interest means the stock of a professional corporation or a member s interest, as defined in NRS 86.091, of a professional limited-liability company.

6. Professional association means a common-law association of two or more persons licensed or otherwise legally authorized to render professional service within this State when created by written articles of association which contain in substance the following provisions characteristic of corporate entities:

(a) The death, insanity, bankruptcy, retirement, resignation, expulsion or withdrawal of any member of the association does not cause its dissolution.

(b) The authority to manage the affairs of the association is vested in a board of directors or an executive board or committee, elected by the members of the association.

(c) The members of the association are employees of the association.

(d) Members ownership is evidenced by certificates.

7. Professional corporation means a corporation organized under this chapter to render a professional service.

8. Professional entity means either a professional corporation or a professional limited-liability company.

9. Professional limited-liability company means a limited-liability company organized pursuant to this chapter to render professional service.

10. Professional service means any type of personal service which may legally be performed only pursuant to a license, certificate of registration or other legal authorization.

11. Regulating board means the body which regulates and authorizes the admission to the profession which a professional entity or a professional association is authorized to perform.

(Added to NRS by 1963, 865; A 1969, 519; 1995, 2117; 2003, 3159; 2007, 2432; 2011, 2811)



NRS 89.022 - Prohibition against formation of entity for certain illegal purposes.

A person shall not form an entity pursuant to this chapter for any illegal purpose or with the fraudulent intent to conceal any business activity, or lack thereof, from another person or a governmental agency.

(Added to NRS by 2013, 896)



NRS 89.023 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all of the information required by statute for filing the record.

3. If the provisions of the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to the information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2003, 20th Special Session, 111)



NRS 89.025 - Fees.

Except as otherwise provided in NRS 89.200 to 89.270, inclusive, the fees set forth in NRS 78.755 to 78.785, inclusive, apply to professional corporations and the fees set forth in NRS 86.561 apply to professional limited-liability companies.

(Added to NRS by 1995, 1139; A 2007, 2433; 2009, 1714)



NRS 89.027 - Filing of records written in language other than English.

No record which is written in a language other than English may be filed or submitted for filing in the Office of the Secretary of State pursuant to the provisions of this chapter unless it is accompanied by a verified translation of that record into the English language.

(Added to NRS by 1995, 1137; A 2003, 3160)



NRS 89.028 - Secretary of State authorized to adopt certain regulations to allow professional entity or professional association to carry out powers and duties through most recent technology.

The Secretary of State may adopt regulations to define, for the purposes of certain provisions of this chapter, the terms meeting, writing, written and other terms to allow a professional entity, professional association or other entity which is subject to the provisions of this chapter to carry out its powers and duties as prescribed by this chapter through the use of the most recent technology available including, without limitation, the use of electronic communications, videoconferencing and telecommunications.

(Added to NRS by 2011, 781)



NRS 89.030 - Applicability of

chapters 78 and 86 of NRS. The laws applicable to other Nevada corporations organized under chapter 78 of NRS and limited-liability companies organized under chapter 86 of NRS and all rights, privileges and duties thereunder shall apply to professional corporations and professional limited-liability companies, respectively, except where such laws are in conflict with or inconsistent with the provisions of this chapter. In case of conflict, the provisions of this chapter shall apply.

(Added to NRS by 1963, 865; A 2007, 2433)



NRS 89.040 - Filing requirements; required provisions of articles; name.

1. One or more persons may organize a professional entity in the manner provided for organizing a corporation pursuant to chapter 78 of NRS or a limited-liability company pursuant to chapter 86 of NRS. Each person organizing the professional entity must, except as otherwise provided in subsection 2 of NRS 89.050, be authorized to perform the professional service for which the professional entity is organized. The articles must contain the following additional information:

(a) The profession to be practiced by means of the professional entity.

(b) The names and addresses, either residence or business, of the original stockholders and directors of the professional corporation or the original members and managers of the professional limited-liability company.

(c) Except as otherwise provided in paragraphs (d) and (e), a certificate from the regulating board of the profession to be practiced showing that each of the directors, stockholders, managers or members who is a natural person is licensed to practice the profession.

(d) For a professional entity organized pursuant to this chapter and practicing pursuant to the provisions of NRS 623.349, a certificate from the regulating board or boards of the profession or professions to be practiced showing that control and two-thirds ownership of the professional entity is held by persons registered or licensed pursuant to the applicable provisions of chapter 623, 623A or 625 of NRS. As used in this paragraph, control has the meaning ascribed to it in NRS 623.349.

(e) For a professional entity formed pursuant to subsection 5 of NRS 89.070, a certificate from the State Bar of Nevada showing at least one stockholder or member who is a natural person is admitted by the Supreme Court of the State of Nevada to practice law as a member of the State Bar of Nevada.

2. The corporate name of a professional corporation must contain the words Professional Corporation or the abbreviation Prof. Corp., P.C. or PC, or the word Chartered or the abbreviation Chtd., or Limited or the abbreviation Ltd. The corporate name must contain the last name of one or more of its current or former stockholders.

3. The name of a professional limited-liability company must contain the words Professional Limited-Liability Company or the abbreviations Prof. L.L.C., Prof. LLC, P.L.L.C., PLLC, or the word Chartered or the abbreviation Chtd., or Limited or the abbreviation Ltd. The name of a professional limited-liability company must contain the last name of one or more of its current or former members.

4. The professional entity may render professional services and exercise its authorized powers under a fictitious name if the professional entity has first registered the name in the manner required by chapter 602 of NRS.

(Added to NRS by 1963, 865; A 1969, 520; 1979, 122; 1987, 585; 1991, 323, 1305; 1995, 2118; 2001, 1780; 2003, 3160; 2003, 20th Special Session, 111; 2007, 2433; 2009, 1714)



NRS 89.045 - List or statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. A professional entity shall maintain at its registered office or principal place of business in this State:

(a) A current list of its owners of record; or

(b) A statement indicating where such a list is maintained.

2. Upon the request of the Secretary of State, the professional entity shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the information contained in the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a professional entity to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to subsection 1; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a professional entity fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the corporate charter.

5. The Secretary of State shall not reinstate or revive a charter that was revoked or suspended pursuant to subsection 4 unless:

(a) The professional entity complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the corporate charter.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1335; A 2009, 2858)



NRS 89.050 - Scope of business; property and investments; professional services by officers and employees.

1. Except as otherwise provided in subsection 2, a professional entity may be organized only for the purpose of rendering one specific type of professional service and may not engage in any business other than rendering the professional service for which it was organized and services reasonably related thereto, except that a professional entity may own real and personal property appropriate to its business and may invest its money in any form of real property, securities or any other type of investment.

2. A professional entity may be organized to render a professional service relating to:

(a) Architecture, interior design, residential design, engineering and landscape architecture, or any combination thereof, and may be composed of persons:

(1) Engaged in the practice of architecture as provided in chapter 623 of NRS;

(2) Practicing as a registered interior designer as provided in chapter 623 of NRS;

(3) Engaged in the practice of residential design as provided in chapter 623 of NRS;

(4) Engaged in the practice of landscape architecture as provided in chapter 623A of NRS; and

(5) Engaged in the practice of professional engineering as provided in chapter 625 of NRS.

(b) Medicine, homeopathy and osteopathy, and may be composed of persons engaged in the practice of medicine as provided in chapter 630 of NRS, persons engaged in the practice of homeopathic medicine as provided in chapter 630A of NRS and persons engaged in the practice of osteopathic medicine as provided in chapter 633 of NRS. Such a professional entity may market and manage additional professional entities which are organized to render a professional service relating to medicine, homeopathy and osteopathy.

(c) Mental health services, and may be composed of the following persons, in any number and in any combination:

(1) Any psychologist who is licensed to practice in this State;

(2) Any social worker who holds a master s degree in social work and who is licensed by this State as a clinical social worker;

(3) Any registered nurse who is licensed to practice professional nursing in this State and who holds a master s degree in the field of psychiatric nursing;

(4) Any marriage and family therapist who is licensed by this State pursuant to chapter 641A of NRS; and

(5) Any clinical professional counselor who is licensed by this State pursuant to chapter 641A of NRS.

Such a professional entity may market and manage additional professional entities which are organized to render a professional service relating to mental health services pursuant to this paragraph.

3. A professional entity may render a professional service only through its officers, managers and employees who are licensed or otherwise authorized by law to render the professional service.

(Added to NRS by 1963, 866; A 1969, 705; 1985, 585; 1991, 323, 1306; 1995, 353, 1704; 1997, 206; 2001, 1781; 2003, 435; 2007, 2434, 3077)



NRS 89.060 - Professional relationship preserved.

The provisions of this chapter relating to professional entities do not modify any law applicable to the relationship between a person furnishing professional service and a person receiving such service, including liability arising out of such professional service, but nothing contained in this section renders:

1. A person personally liable in tort for any act in which the person has not personally participated.

2. A director, officer or employee of a professional entity liable in contract for any contract which the director, officer or employee signs on behalf of a professional entity within the limits of his or her actual authority.

(Added to NRS by 1963, 866; A 1969, 521; 2003, 3160; 2007, 2435)



NRS 89.070 - Restrictions on ownership and transfer of shares.

1. Except as otherwise provided in this section and NRS 623.349:

(a) No professional entity may issue any of its owner s interest to anyone other than a natural person who is licensed to render the same specific professional services as those for which the professional entity was formed.

(b) No owner may enter into a voting trust agreement or any other type of agreement vesting another person with the authority to exercise the voting power of any or all of his or her owner s interest, unless the other person is licensed to render the same specific professional services as those for which the professional entity was formed.

(c) No owner s interest may be sold or transferred except to a natural person who is eligible to be an owner or to the personal representative or estate of a deceased or legally incompetent stockholder. The personal representative or estate of the owner may continue to own the owner s interest for a reasonable period, but may not participate in any decisions concerning the rendering of professional services.

The articles, bylaws or operating agreement of the professional entity may provide specifically for additional restrictions on the transfer of an owner s interest and may provide for the redemption or purchase of the owner s interest by the professional entity, its owners or an eligible individual account plan complying with the requirements of subsection 2 at prices and in a manner specifically set forth. An owner may transfer his or her owner s interest in the professional entity or any other interest in the assets of the professional entity to a revocable trust if the owner acts as trustee of the revocable trust and any person who acts as cotrustee and is not licensed to perform the services for which the professional entity was formed does not participate in any decisions concerning the rendering of those services.

2. Except as otherwise provided in NRS 623.349, a person not licensed to render the professional services for which the professional entity was formed may own a beneficial interest in any of the assets, including an owner s interest, held for the person s account by an eligible individual account plan sponsored by the professional entity for the benefit of its employees, which is intended to qualify under section 401 of the Internal Revenue Code, 26 U.S.C. 401, if the terms of the trust are such that the total number of shares which may be distributed for the benefit of persons not licensed to render the professional services for which the professional entity was formed is less than a controlling interest and:

(a) The trustee of the trust is licensed to render the same specific professional services as those for which the professional entity was formed; or

(b) The trustee is not permitted to participate in any decisions concerning the rendering of professional services in his or her capacity as trustee.

A trustee who is individually an owner may participate in his or her individual capacity as an owner, manager, director or officer in any decision.

3. Except as otherwise provided in subsection 4, a professional entity in which all the owners who are natural persons are licensed to render the same specific professional service may acquire and hold an owner s interest in another professional entity or in a similar entity organized pursuant to the corresponding law of another state, only if all the owners who are natural persons of the professional entity whose stock is acquired are licensed in that professional entity s state of formation to render the same specific professional service as the owners who are natural persons of the professional entity that acquires the owner s interest.

4. A professional entity practicing pursuant to NRS 623.349 in which all the owners are natural persons, regardless of whether or not the natural persons are licensed to render the same specific professional service, may acquire and hold an owner s interest in another professional entity or in a similar entity organized pursuant to the corresponding law of another state if control and two-thirds ownership of the business organization or association that is acquired is held by persons registered or licensed pursuant to the applicable provisions of chapter 623, 623A or 625 of NRS. As used in this subsection, control has the meaning ascribed to it in NRS 623.349.

5. An attorney may form a legal services professional entity that is organized or incorporated in the State of Nevada with one or more natural persons, each of whom is a member in good standing and eligible to practice before the bar of any jurisdiction of the United States, and such legal services entity may issue an owner s interest to a natural person who is a member in good standing and eligible to practice before the bar of any jurisdiction of the United States provided that at least one attorney admitted by the Supreme Court of the State of Nevada to practice law as a member of the State Bar of Nevada owns an owner s interest in the professional entity.

6. Any act in violation of this section is void and does not pass any rights or privileges or vest any powers, except to an innocent person who is not an owner and who has relied on the effectiveness of the action.

(Added to NRS by 1963, 866; A 1969, 521; 1977, 643; 1991, 1306; 1995, 2118; 2001, 1781; 2007, 2435; 2009, 1715)



NRS 89.080 - Duties upon legal disqualification of officer, stockholder, director, member, manager or employee; qualifications of officer, director or manager; death of owner whose interest is in revocable trust.

1. If any officer, stockholder, director, member, manager or employee of a professional entity organized under this chapter who has been rendering professional service to the public becomes legally disqualified to render such professional services within this State, he or she shall sever within a reasonable period all professional service with and financial interest in the professional entity, but this chapter does not prevent a professional entity formed under this chapter from entering into a contract with an employee which provides for severance pay or for compensation for past services upon termination of professional service, whether by death or otherwise.

2. Except as otherwise provided in NRS 623.349, a natural person may not be an officer, director or manager of a professional entity formed under this chapter unless the natural person is licensed to render the same specific professional services as those for which the professional entity was formed.

3. Upon the death of an owner of a professional entity who has transferred his or her interest in the professional entity to a revocable trust as permitted by NRS 89.070, the trustee of the revocable trust may continue to retain any interest so transferred for a reasonable period, but may not exercise any authority concerning the rendering of professional services and may not, except as otherwise provided in NRS 623.349, distribute the owner s interest to any person not licensed to render the services for which the professional entity was formed.

4. A professional entity s failure to require compliance with the provisions of this section is a ground for the forfeiture of its charter.

(Added to NRS by 1963, 866; A 1969, 522; 1991, 1307; 1995, 2119; 2001, 1783; 2007, 2437)



NRS 89.100 - Authority of regulating boards not affected.

The provisions of this chapter relating to professional entities do not bar the regulating board of any profession from taking any action otherwise within its power, nor do they affect the rules of ethics or practice of any profession.

(Added to NRS by 1963, 867; A 1969, 522; 2007, 2437)



NRS 89.110 - Scope of authority.

No professional entity may do any act which is prohibited to be done by natural persons licensed to practice the profession which the professional entity is organized to practice.

(Added to NRS by 1963, 867; A 1995, 2120; 2007, 2438)



NRS 89.200 - Inapplicability of

chapter 87 of NRS. The provisions of chapter 87 of NRS do not apply to professional associations.

(Added to NRS by 1969, 523; A 2005, 443)



NRS 89.210 - Filing requirements; name of association.

1. Within 30 days after the organization of a professional association under this chapter, the association shall file with the Secretary of State a copy of the articles of association, duly signed, and shall pay at that time a filing fee of $75. A copy of any amendments to the articles of association must also be filed with the Secretary of State within 30 days after the adoption of such amendments. Each copy of amendments so filed must be certified as true and correct and be accompanied by a filing fee of $175.

2. The name of such a professional association must contain the words Professional Association, Professional Organization or the abbreviations Prof. Ass n or Prof. Org. The association may render professional services and exercise its authorized powers under a fictitious name if the association has first registered the name in the manner required under chapter 602 of NRS.

(Added to NRS by 1969, 523; A 1979, 123; 2001, 3190; 2003, 3160; 2003, 20th Special Session, 112)



NRS 89.215 - Penalty for purporting to do business as professional association without filing articles of association; enforcement; regulations.

1. Every person who is purporting to do business in this State as a professional association and who willfully fails or neglects to file with the Secretary of State articles of association is subject to a fine of not less than $1,000 but not more than $10,000, to be recovered in a court of competent jurisdiction.

2. When the Secretary of State is advised that a person is subject to the fine described in subsection 1, the Secretary of State may, as soon as practicable, refer the matter to the district attorney of the county in which the person s principal place of business is located or the Attorney General, or both, for a determination of whether to institute proceedings to recover the fine. The district attorney of the county in which the person s principal place of business is located or the Attorney General may institute and prosecute the appropriate proceedings to recover the fine. If the district attorney or the Attorney General prevails in a proceeding to recover the fine described in subsection 1, the district attorney or the Attorney General is entitled to recover the costs of the proceeding, including, without limitation, the cost of any investigation and reasonable attorney s fees.

3. In the course of an investigation of a violation of this section, the Secretary of State may require a person to answer any interrogatory submitted by the Secretary of State that will assist in the investigation.

4. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2009, 1714; A 2013, 896)



NRS 89.220 - Professional relationship preserved.

The provisions of this chapter relating to professional associations do not modify any law applicable to the relationship between a person furnishing professional service and a person receiving such service, including liability arising out of such professional service, but:

1. A member or employee of a professional association shall not be personally liable in tort for any act in which the member or employee has not personally participated.

2. A member or employee of a professional association shall not be personally liable in contract for any contract which the member or employee signs on behalf of a professional association within the limits of his or her actual authority.

(Added to NRS by 1969, 523; A 2003, 3161)



NRS 89.230 - Restrictions on membership and rendering of professional services.

Except as otherwise provided in NRS 623.349, members who organize a professional association must all be natural persons licensed to render the same specific professional services as those for which the professional association is organized. Except as otherwise provided by law, a professional association may render professional service only through its members and employees who are licensed or otherwise authorized by law to render the professional service.

(Added to NRS by 1969, 523; A 1995, 2120; 2001, 1783)



NRS 89.240 - Duties upon legal disqualification of member or employee; redemption of and restrictions on transfer and ownership of member s interest.

1. If any member or employee of a professional association who has been rendering professional service to the public becomes legally disqualified to render the professional service within this State, the member or employee shall sever within a reasonable period all professional service with and financial interest in the association; but this chapter does not prevent a professional association from entering into a contract with a member or employee which provides for severance pay or for compensation for past services upon termination of professional service, whether by death or otherwise. Upon the death of a member of the association who has transferred his or her interest in the association to a revocable trust as permitted by subsection 2, the trustee of the revocable trust may continue to retain any interest so transferred for a reasonable period, but may not exercise any authority concerning the rendering of professional services and may not, except as otherwise provided in NRS 623.349, distribute the interest in the association or its assets to any person not licensed to render the services for which the association was organized.

2. Except as otherwise authorized by NRS 623.349, a membership interest in a professional association may not be sold or transferred except to a natural person who is eligible to be a member of the association or to the personal representative or estate of a deceased or legally incompetent member, except as provided in this subsection. The personal representative of such a member may continue to own such interest for a reasonable period, but may not participate in any decisions concerning the rendering of professional service. A member may transfer his or her interest in the association or any other interest in the assets of the association to a revocable trust if the member acts as trustee of the revocable trust and any person who acts as cotrustee and is not licensed to perform the services for which the association is organized does not participate in any decisions concerning the rendering of those professional services.

3. The articles of association may provide specifically for additional restrictions on the transfer of members interests and may provide for the redemption or purchase of such an interest by the association or its other members at prices and in a manner specifically set forth in the articles.

(Added to NRS by 1969, 523; A 1991, 1308; 1995, 2120; 2001, 1783)



NRS 89.250 - Annual list: Filing requirements; fees; regulations.

1. Except as otherwise provided in subsection 2, a professional association shall, on or before the last day of the first month after the filing of its articles of association with the Secretary of State or, if the professional association has selected an alternative due date pursuant to subsection 7, on or before that alternative due date, and annually thereafter on or before the last day of the month in which the anniversary date of its organization occurs in each year or, if applicable, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State a list showing the names and addresses, either residence or business, of all members and employees in the professional association and certifying that all members and employees are licensed to render professional service in this State.

2. A professional association organized and practicing pursuant to the provisions of this chapter and NRS 623.349 shall, on or before the last day of the first month after the filing of its articles of association with the Secretary of State or, if the professional association has selected an alternative due date pursuant to subsection 7, on or before that alternative due date, and annually thereafter on or before the last day of the month in which the anniversary date of its organization occurs in each year or, if applicable, on or before the last day of the month in which the anniversary date of the alternative due date occurs in each year, file with the Secretary of State a list:

(a) Showing the names and addresses, either residence or business, of all members and employees of the professional association who are licensed or otherwise authorized by law to render professional service in this State;

(b) Certifying that all members and employees who render professional service are licensed or otherwise authorized by law to render professional service in this State; and

(c) Certifying that all members who are not licensed to render professional service in this State do not render professional service on behalf of the professional association except as authorized by law.

3. Each list filed pursuant to this section must be:

(a) Made on a form furnished by the Secretary of State and must not contain any fiscal or other information except that expressly called for by this section.

(b) Signed by the chief executive officer of the professional association or by some other person specifically authorized by the chief executive officer to sign the list.

(c) Accompanied by a declaration under penalty of perjury that:

(1) The professional association has complied with the provisions of chapter 76 of NRS;

(2) The professional association acknowledges that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State; and

(3) None of the members or employees identified in the list has been identified in the list with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a member or employee in furtherance of any unlawful conduct.

4. Upon filing:

(a) The initial list required by this section, the professional association shall pay to the Secretary of State a fee of $125.

(b) Each annual list required by this section, the professional association shall pay to the Secretary of State a fee of $125.

5. A person who files with the Secretary of State an initial list or annual list required by this section which identifies a member or an employee of a professional association with the fraudulent intent of concealing the identity of any person or persons exercising the power or authority of a member or employee in furtherance of any unlawful conduct is subject to the penalty set forth in NRS 225.084.

6. For the purposes of this section, a person is not deemed to exercise actual control of the daily operations of a professional association based solely on the fact that the person holds an ownership interest in the professional association.

7. The Secretary of State may allow a professional association to select an alternative due date for filing the initial list required by this section.

8. The Secretary of State may adopt regulations to administer the provisions of subsection 7.

(Added to NRS by 1969, 524; A 1995, 1139; 1999, 1625; 2001, 101, 1784, 2725, 3190; 2003, 194, 3161; 2003, 20th Special Session, 112, 187; 2005, 2270; 2009, 2045; 2013, 896)



NRS 89.251 - List or statement to be maintained at registered office or principal place of business; requirement to assist in criminal investigation; failure to comply; regulations.

1. A professional association shall maintain at its registered office or principal place of business in this State:

(a) A current list of each member; or

(b) A statement indicating where such a list is maintained.

2. Upon the request of the Secretary of State, the professional association shall:

(a) Provide the Secretary of State with the name and contact information of the custodian of the list described in subsection 1. The information required pursuant to this paragraph shall be kept confidential by the Secretary of State.

(b) Provide written notice to the Secretary of State within 10 days after any change in the information contained in the list described in subsection 1.

3. Upon the request of any law enforcement agency in the course of a criminal investigation, the Secretary of State may require a professional association to:

(a) Submit to the Secretary of State, within 3 business days, a copy of the list required to be maintained pursuant to subsection 1; or

(b) Answer any interrogatory submitted by the Secretary of State that will assist in the criminal investigation.

4. If a professional association fails to comply with any requirement pursuant to subsection 3, the Secretary of State may take any action necessary, including, without limitation, the suspension or revocation of the articles of association.

5. The Secretary of State shall not reinstate or revive articles of association that were revoked or suspended pursuant to subsection 4 unless:

(a) The professional association complies with the requirements of subsection 3; or

(b) The law enforcement agency conducting the investigation advises the Secretary of State to reinstate or revive the articles of association.

6. The Secretary of State may adopt regulations to administer the provisions of this section.

(Added to NRS by 2007, 1335; A 2009, 2858)



NRS 89.252 - Defaulting associations: Identification; penalty.

1. Each professional association that is required to make a filing and pay the fee prescribed in NRS 89.250 but refuses to do so within the time provided is in default.

2. For default, there must be added to the amount of the fee a penalty of $75. The fee and penalty must be collected as provided in this chapter.

(Added to NRS by 1995, 1138; A 2001, 3191; 2003, 20th Special Session, 113)



NRS 89.254 - Defaulting associations: Duties of Secretary of State; forfeiture of right to transact business; assets held in trust; distribution of assets.

1. The Secretary of State shall provide written notice to each professional association which is in default pursuant to the provisions of NRS 89.252. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the professional association, may be provided electronically.

2. On the first day of the first anniversary of the month following the month in which the filing was required, the articles of association of the professional association are revoked and its right to transact business is forfeited.

3. The Secretary of State shall compile a complete list containing the names of all professional associations whose right to transact business has been forfeited.

4. The Secretary of State shall forthwith notify each professional association specified in subsection 3 by providing written notice of the forfeiture of its right to transact business. The written notice:

(a) Must include a statement indicating the amount of the filing fee, penalties incurred and costs remaining unpaid.

(b) At the request of the professional association, may be provided electronically.

5. If the articles of association of a professional association are revoked and the right to transact business is forfeited, all the property and assets of the defaulting professional association must be held in trust by its members, as for insolvent corporations, and the same proceedings may be had with respect to its property and assets as apply to insolvent corporations. Any interested person may institute proceedings at any time after a forfeiture has been declared, but, if the Secretary of State reinstates the articles of association, the proceedings must be dismissed and all property restored to the members of the professional association.

6. If the assets of the professional association are distributed, they must be applied to:

(a) The payment of the filing fee, penalties and costs due to the State; and

(b) The payment of the creditors of the professional association.

Any balance remaining must be distributed as set forth in the articles of association or, if no such provisions exist, among the members of the professional association.

(Added to NRS by 1995, 1138; A 2003, 20th Special Session, 113)



NRS 89.256 - Defaulting associations: Conditions and procedure for reinstatement.

1. Except as otherwise provided in subsections 3 and 4 and NRS 89.251, the Secretary of State shall reinstate any professional association which has forfeited its right to transact business under the provisions of this chapter and restore the right to carry on business in this State and exercise its privileges and immunities if it:

(a) Files with the Secretary of State:

(1) The list and certification required by NRS 89.250;

(2) The information required pursuant to NRS 77.310; and

(3) A declaration under penalty of perjury, on a form provided by the Secretary of State, that the reinstatement is authorized by a court of competent jurisdiction in this State or by the duly selected chief executive officer of the professional association; and

(b) Pays to the Secretary of State:

(1) The filing fee and penalty set forth in NRS 89.250 and 89.252 for each year or portion thereof during which the articles of association have been revoked; and

(2) A fee of $300 for reinstatement.

2. When the Secretary of State reinstates the professional association, the Secretary of State shall issue to the professional association a certificate of reinstatement if the professional association:

(a) Requests a certificate of reinstatement; and

(b) Pays the required fees pursuant to subsection 7 of NRS 78.785.

3. The Secretary of State shall not order a reinstatement unless all delinquent fees and penalties have been paid, and the revocation of the articles of association occurred only by reason of the failure to pay the fees and penalties.

4. If the articles of association of a professional association have been revoked pursuant to the provisions of this chapter and have remained revoked for 10 consecutive years, the articles must not be reinstated.

5. A reinstatement pursuant to this section relates back to the date on which the professional association forfeited its right to transact business under the provisions of this chapter and reinstates the professional association s right to transact business as if such right had at all times remained in full force and effect.

(Added to NRS by 1995, 1138; A 2001, 3191; 2003, 20th Special Session, 114; 2005, 2271; 2007, 1336, 2438, 2701; 2013, 897)



NRS 89.260 - Authority of regulating boards not affected.

The provisions of this chapter relating to professional associations do not bar the regulating board of any profession from taking any action otherwise within its power, nor do they affect the rules of ethics or practice of any profession.

(Added to NRS by 1969, 524)



NRS 89.270 - Scope of authority.

No professional association may do any act which is prohibited to be done by natural persons licensed to practice the profession which the professional association is organized to practice.

(Added to NRS by 1969, 524; A 1995, 2121)






Chapter 90 - Securities (Uniform Act)

NRS 90.211 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 90.215 to 90.309, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1987, 2149; A 1989, 160; 1993, 2415; 1995, 1441; 1997, 500; 2003, 3162; 2007, 1337; 2009, 1825)



NRS 90.215 - Administrator defined.

Administrator means the Administrator of the Division.

(Added to NRS by 1987, 2149; A 1989, 160)



NRS 90.220 - Broker-dealer defined.

Broker-dealer means any person engaged in the business of effecting transactions in securities for the account of others or for the person s own account. Broker-dealer does not include:

1. A sales representative;

2. An issuer, except when effecting transactions other than with respect to its own securities;

3. A depository institution; or

4. Any other person the Administrator by regulation or order designates.

(Added to NRS by 1987, 2149; A 1989, 160)



NRS 90.223 - Commission defined.

1. Commission means:

(a) Any payment of cash, securities or goods for offering to sell or selling a security; or

(b) A promise or commitment to provide any payment of cash, securities or goods in the future for offering to sell or selling a security.

2. The term does not include:

(a) A commission paid to a real estate broker solely for services relating to the sale, purchase, rental or lease of real estate if the commission is commensurate with fees paid in the community for similar services.

(b) Any payment made to an attorney or accountant for any advice or recommendation relating to the purchase, sale or other transfer of securities that is given to a client with whom the attorney or accountant has a professional relationship if the payment and the interest of the attorney or accountant in the transaction or in the issuer or an affiliate of the issuer are disclosed in writing to the client before the sale or transfer of the securities.

(Added to NRS by 1997, 499)



NRS 90.225 - Depository institution defined.

1. Depository institution means:

(a) A person that is organized, chartered or holding an authorization certificate under the laws of a state or of the United States which authorizes the person to receive deposits, including a savings, share, certificate or deposit account, and that is supervised and examined for the protection of depositors by an official or agency of a state or the United States; and

(b) A trust company or other institution that is authorized by federal or state law to exercise fiduciary powers of the type a national bank is permitted to exercise under the authority of the comptroller of the currency and is supervised and examined by an official or agency of a state or the United States.

2. Depository institution does not include an insurance company or other organization primarily engaged in the insurance business or a Morris Plan bank, industrial loan company, or a similar bank or company unless its deposits are insured by a federal agency.

(Added to NRS by 1987, 2149; A 1989, 160)



NRS 90.230 - Division defined.

Division means the Securities Division of the Office of the Secretary of State.

(Added to NRS by 1987, 2150; A 1989, 160)



NRS 90.235 - Filing and file defined.

1. Filing means:

(a) The actual delivery of a record or application to the Administrator or the designee of the Administrator or to the principal office of the Administrator; or

(b) The electronic delivery of a record or application to the Administrator or the designee of the Administrator or to the principal office of the Administrator using a system that has been approved by the Administrator.

2. File has a corresponding meaning.

(Added to NRS by 1987, 2150; A 1989, 160; 1997, 495; 2003, 3162)



NRS 90.240 - Financial or institutional investor defined.

Financial or institutional investor means any of the following, whether acting for itself or others in a fiduciary capacity other than as an agent:

1. A depository institution;

2. An insurance company;

3. A separate account of an insurance company;

4. An investment company as defined in the Investment Company Act of 1940;

5. An employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of $5,000,000 or its investment decisions are made by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is either a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, a depository institution, or an insurance company; and

6. Any other institutional buyer.

(Added to NRS by 1987, 2150; A 1989, 160)



NRS 90.245 - Fraud, deceit and defraud defined.

Fraud, deceit and defraud are not limited to common-law fraud or deceit.

(Added to NRS by 1987, 2150; A 1989, 160)



NRS 90.250 - Investment adviser defined.

Investment adviser means any person who, for compensation, engages in the business of advising others as to the value of securities or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. The term does not include:

1. An employee of an adviser;

2. A depository institution;

3. A lawyer, accountant, engineer or teacher whose performance of investment advisory services is solely incidental to the practice of the person s profession;

4. A broker-dealer whose performance of investment advisory services is solely incidental to the conduct of business as a broker-dealer and who receives no special compensation for the investment advisory services;

5. A publisher, employee or columnist of a newspaper, news magazine or business or financial publication, or an owner, operator, producer or employee of a cable, radio or television network, station or production facility if, in either case, the financial or business news published or disseminated is made available to the general public and the content does not consist of rendering advice on the basis of the specific investment situation of each client;

6. A person whose advice, analyses or reports relate only to securities exempt under paragraph (a) of subsection 2 of NRS 90.520;

7. A family trust company or licensed family trust company or an employee or agent of a family trust company or licensed family trust company that is engaged in the business of a family trust company or licensed family trust company pursuant to chapter 669A of NRS, and that is exempt from registration as an investment adviser pursuant to the federal Investment Advisers Act of 1940; or

8. Any other person the Administrator by regulation or order designates.

(Added to NRS by 1987, 2150; A 1989, 160; 2011, 1817)



NRS 90.255 - Issuer defined.

Issuer means a person who issues or proposes to issue a security, except that:

1. The issuer of a collateral trust certificate, voting trust certificate, certificate of deposit for a security or share in an investment company without a board of directors or persons performing similar functions, is the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other agreement or instrument under which the security is issued;

2. The issuer of an equipment trust certificate, including a conditional sales contract, or similar security serving the same purpose, is the person to whom the equipment or property is or is to be leased or conditionally sold; and

3. The issuer of a fractional undivided interest in an oil, gas or other mineral lease or in payments out of production under such a lease, right or royalty is the owner of an interest in the lease or in payments out of such production, whether whole or fractional, who creates fractional interests for the purpose of sale.

(Added to NRS by 1987, 2151; A 1989, 160)



NRS 90.260 - Nonissuer transaction defined.

Nonissuer transaction means a transaction not directly or indirectly for the benefit of the issuer.

(Added to NRS by 1987, 2151; A 1989, 160)



NRS 90.265 - Person defined.

Person includes a government, governmental agency or political subdivision of a government.

(Added to NRS by 1987, 2151; A 1989, 160)



NRS 90.270 - Price amendment defined.

Price amendment means the amendment to a registration statement filed under the Securities Act of 1933 or, if no amendment is filed, the prospectus or prospectus supplement filed under the Securities Act of 1933, which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices and other matters dependent upon the offering price.

(Added to NRS by 1987, 2151; A 1989, 160)



NRS 90.275 - Promoter defined.

Promoter includes:

1. A person who, acting alone or in concert with one or more other persons, takes the entrepreneurial initiative in founding or organizing the business or enterprise of an issuer;

2. An officer or director who owns any securities of an issuer or any person who owns, beneficially or of record, 10 percent or more of any class of securities of the issuer if the officer, director or other person acquires any of those securities within 3 years before the issuer files a registration under this chapter in a transaction which does not possess the indicia of bargaining at arm s length; and

3. A member of the immediate family of a person within subsection 1 or 2 if the member received the securities in a transaction which does not possess the indicia of bargaining at arm s length.

(Added to NRS by 1987, 2151; A 1989, 160)



NRS 90.276 - Provider of viatical settlements defined.

Provider of viatical settlements has the meaning ascribed to it in NRS 688C.080.

(Added to NRS by 2009, 1824)



NRS 90.278 - Representative of an investment adviser defined.

1. Representative of an investment adviser means any person employed by or associated with an investment adviser who:

(a) Provides advice concerning securities;

(b) Manages accounts or portfolios of clients;

(c) Determines the advice concerning securities that is offered to clients;

(d) Solicits for the sale of investment advice, unless the person is a sales representative licensed pursuant to this chapter;

(e) Sells, offers to sell or negotiates for the sale of investment advice; or

(f) Supervises employees who engage in the activities described in paragraphs (a) to (e), inclusive.

2. The term does not include:

(a) A broker-dealer;

(b) An investment adviser; and

(c) A person employed by or associated with an investment adviser who provides clerical or administrative services.

(Added to NRS by 1995, 1441)



NRS 90.280 - Sale and sell defined.

Sale includes every contract of sale, contract to sell, or other disposition, of a security or interest in a security for value. Sell has a corresponding meaning. In this context:

1. Offer to sell includes every attempt or offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value.

2. Offer to purchase includes every attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value, but the term does not include a transaction that is subject to section 14(d) of the Securities Exchange Act of 1934.

3. A security given or delivered with, or as a bonus on account of, a purchase of securities or other item is considered to constitute a part of the subject of the purchase and to have been offered for sale and sold for value.

4. A gift of assessable stock is deemed to involve an offer and sale.

5. A sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, or a sale or offer of a security that gives the holder a present or future right or privilege to convert into another security of the same of another issuer, is deemed to include an offer of the other security.

6. The terms defined in this section do not include:

(a) The creation of a security interest or a loan;

(b) A stock dividend, whether the corporation distributing the dividend is the issuer of the stock or not, if:

(1) The distribution of the dividend is not for the purpose of evading the provisions of this chapter governing the registration of securities; and

(2) Nothing of value is given by the stockholders for the dividend other than the surrender of a right to a cash or property dividend and each stockholder may elect to take the dividend in cash, property or stock; or

(c) An act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims or property interests, or partly in exchange and partly for cash.

(Added to NRS by 1987, 2152; A 1989, 160; 1991, 593)



NRS 90.285 - Sales representative defined.

Sales representative means a natural person other than a broker-dealer, authorized to act and acting for a broker-dealer or issuer effecting or attempting to effect purchases or sales of securities. A partner, officer or director of a broker-dealer or issuer, or a person occupying a similar status or performing similar functions, is a sales representative only if he or she otherwise comes within the definition.

(Added to NRS by 1987, 2152; A 1989, 160)



NRS 90.290 - Securities Act of 1933, Securities Exchange Act of 1934, Public Utility Holding Company Act of 1935, Investment Company Act of 1940, Investment Advisers Act of 1940, Employees Retirement Income Security Act of 1974, National Housing Act and Commodity Exchange Act defined.

Securities Act of 1933, Securities Exchange Act of 1934, Public Utility Holding Company Act of 1935, Investment Company Act of 1940, Investment Advisers Act of 1940, Employees Retirement Income Security Act of 1974, National Housing Act and Commodity Exchange Act mean the federal statutes of those names as amended.

(Added to NRS by 1987, 2152; A 1989, 160)



NRS 90.292 - Securities exchange defined.

Securities exchange means any organization, association or group of persons, incorporated or unincorporated, located within this State which constitutes, maintains or provides a marketplace, facilities or electronic communications equipment for bringing together purchasers and sellers of securities or for otherwise performing with respect to securities the functions commonly performed by a stock exchange as that term is generally understood. The term includes the marketplace, facilities and electronic communications equipment used by such an exchange.

(Added to NRS by 1993, 2414)



NRS 90.295 - Security defined.

Security means a note, stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in a profit-sharing agreement, a limited partnership interest, an interest in a limited-liability company, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, viatical settlement investment, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in an oil, gas or other mineral lease or in payments out of production of such a lease, right or royalty, a put, call, straddle or option on a security, certificate of deposit or group or index of securities including any interest therein or based on the value of any of the foregoing, or, in general, any interest or instrument commonly known as a security or any certificate of interest or participation in, temporary or interim certificate for, receipt for, whole or partial guarantee of or warrant or right to subscribe to or purchase any of the foregoing. The term does not include:

1. An insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed sum of money either in a lump sum or periodically for life or some other specified period; or

2. An interest in a contributory or noncontributory pension or welfare plan subject to the Employee Retirement Income Security Act of 1974.

(Added to NRS by 1987, 2152; A 1989, 160; 1995, 1442; 2009, 1825)



NRS 90.300 - Self-regulatory organization defined.

Self-regulatory organization means a national securities exchange registered under section 6 of the Securities Exchange Act of 1934, a national association of brokers and dealers registered under section 15A of the Securities Exchange Act of 1934, a clearing agency registered under section 17A of the Securities Exchange Act of 1934, the Municipal Securities Rulemaking Board established under section 15B(b)(1) of the Securities Exchange Act of 1934 or section 21 of the Commodity Exchange Act.

(Added to NRS by 1987, 2153; A 1989, 160)



NRS 90.305 - State defined.

State means a state, commonwealth, territory or possession of the United States, the District of Columbia or the commonwealth of Puerto Rico.

(Added to NRS by 1987, 2153; A 1989, 160)



NRS 90.307 - Transfer agent defined.

Transfer agent means any person who, for a fee, performs the service of registering the transfer of securities that do not trade on the New York Stock Exchange or the American Stock Exchange or in the over-the-counter market, if the price quotations for the over-the-counter stock are quoted by the National Association of Securities Dealers Automated Quotations System (NASDAQ).

(Added to NRS by 2007, 1337)



NRS 90.308 - Viatical settlement investment defined.

Viatical settlement investment means the contractual right to receive a specified portion of the death benefit or ownership of a life insurance policy or certificate in exchange for consideration that is less than the dollar amount of the expected death benefit of the life insurance policy or certificate. The term does not include:

1. A transaction between a viator and a provider of viatical settlements;

2. A transfer of ownership or beneficial interest in a life insurance policy from a provider of viatical settlements to another provider of viatical settlements, or to a legal entity formed solely for the purpose of holding ownership or beneficial interest in a life insurance policy or policies;

3. The bona fide assignment of a life insurance policy to a bank, savings bank, savings and loan association, credit union or other licensed lending institution as collateral for a loan; or

4. The exercise of accelerated benefits pursuant to the terms of a life insurance policy issued in accordance with title 57 of NRS.

(Added to NRS by 2009, 1824)



NRS 90.309 - Viator defined.

Viator has the meaning ascribed to it in NRS 688C.150, except that for the purposes of this chapter, a viator need not be a resident of this State.

(Added to NRS by 2009, 1825)



NRS 90.310 - Licensing of broker-dealers, sales representatives and transfer agents.

1. It is unlawful for any person to transact business in this State as a broker-dealer or sales representative unless licensed or exempt from licensing under this chapter.

2. It is unlawful for any issuer or any broker-dealer licensed under this chapter to employ or contract with a person as a sales representative within this State unless the sales representative is licensed or exempt from licensing under this chapter.

3. It is unlawful for any person to transact business in this State as a transfer agent unless licensed or exempt from licensing under this chapter.

4. It is unlawful for a broker-dealer or an issuer engaged in offering securities in this State to employ or contract with, in connection with any of the broker-dealer s or issuer s activities in this State, any person who is suspended or barred from association with a broker-dealer or investment adviser by the Administrator. A broker-dealer or issuer does not violate this subsection unless the broker-dealer or issuer knows or in the exercise of reasonable care should know of the suspension or bar. Upon request from a broker-dealer or issuer, and for good cause shown, the Administrator by order may waive the prohibition of this subsection with respect to a particular person who has been suspended or barred.

5. It is unlawful for any person licensed pursuant to this chapter to share, divide or apportion fees with a person who is effecting or attempting to effect purchases or sales of securities and is not licensed pursuant to the provisions of this chapter.

(Added to NRS by 1987, 2153; A 1989, 151; 1995, 1442; 2007, 1337)



NRS 90.320 - Exempt broker-dealers and sales representatives.

1. The following broker-dealers are exempt from licensing under NRS 90.310:

(a) A broker-dealer who is registered or, is not required to be registered under the Securities Exchange Act of 1934 and who has no place of business in this State if:

(1) The transactions effected by the broker-dealer in this State are exclusively with the issuer of the securities involved in the transactions, other broker-dealers licensed or exempt under this chapter, and financial or institutional investors;

(2) The broker-dealer is licensed under the securities laws of a state in which the broker-dealer maintains a place of business and the broker-dealer offers and sells in this State to a person who is an existing customer of the broker-dealer and whose principal place of residence is not in this State; or

(3) The broker-dealer is licensed under the securities laws of a state in which the broker-dealer maintains a place of business and during any 12 consecutive months the broker-dealer does not effect transactions with more than five persons in this State in addition to the transactions with the issuers of the securities involved in the transactions, financial or institutional investors, or broker-dealers, whether or not the offeror or an offeree is then present in this State.

(b) Other broker-dealers the Administrator by regulation or order exempts.

2. The following sales representatives are exempt from licensing under NRS 90.310:

(a) A sales representative acting for a broker-dealer exempt under subsection 1;

(b) A sales representative acting for an issuer in effecting transactions in a security exempted by paragraphs (a), (b), (c), (d), (k), (l) or (m) of subsection 2 of NRS 90.520;

(c) A sales representative acting for an issuer effecting offers or sales of securities in transactions exempted by NRS 90.530;

(d) A sales representative acting for an issuer effecting transactions with employees, partners, officers or directors of the issuer, a parent or a wholly owned subsidiary of the issuer, if no commission or other similar compensation is paid or given directly or indirectly to the sales representative for soliciting an employee, partner, officer or director in this State; and

(e) Other sales representatives the Administrator by regulation or order exempts.

(Added to NRS by 1987, 2153; A 1989, 151; 1991, 189)



NRS 90.330 - Licensing of investment advisers and representatives of investment advisers.

1. It is unlawful for any person to transact business in this State as an investment adviser or as a representative of an investment adviser unless licensed or exempt from licensing under this chapter.

2. It is unlawful for an investment adviser to employ, to engage in any activity in this State, any person who is suspended or barred from association with a broker-dealer or investment adviser by the Administrator. An investment adviser does not violate this subsection unless the investment adviser knows or in the exercise of reasonable care should know of the suspension or bar. Upon request from an investment adviser and for good cause shown, the Administrator, by order, may waive the prohibition of this subsection with respect to a person suspended or barred.

(Added to NRS by 1987, 2154; A 1989, 160; 1995, 1442)



NRS 90.340 - Exempt investment advisers and representatives of investment advisers.

1. The following persons are exempt from licensing under NRS 90.330:

(a) An investment adviser who is registered or is not required to be registered as an investment adviser under the Investment Advisers Act of 1940 if:

(1) Its only clients in this State are other investment advisers, broker-dealers or financial or institutional investors;

(2) The investment adviser has no place of business in this State and directs business communications in this State to a person who is an existing client of the investment adviser and whose principal place of residence is not in this State; or

(3) The investment adviser has no place of business in this State and during any 12 consecutive months it does not direct business communications in this State to more than five present or prospective clients other than those specified in subparagraph (1), whether or not the person or client to whom the communication is directed is present in this State;

(b) A representative of an investment adviser who is employed by an investment adviser who is exempt from licensing pursuant to paragraph (a);

(c) A sales representative licensed pursuant to NRS 90.310 who:

(1) Has passed the following examinations administered by the Financial Industry Regulatory Authority:

(I) The Uniform Investment Adviser Law Examination, designated as the Series 65 examination; or

(II) The Uniform Combined State Law Examination designated as the Series 66 examination and the General Securities Registered Representative Examination, designated as the Series 7 examination; or

(2) On January 1, 1996, has been continuously licensed in this State as a sales representative for 5 years or more; and

(d) Other investment advisers and representatives of investment advisers the Administrator by regulation or order exempts.

2. The Administrator may, by order or rule, waive the examinations required by subparagraph (1) of paragraph (c) of subsection 1 for an applicant or a class of applicants if the Administrator determines that the examination is not necessary for the protection of investors because of the training and experience of the applicant or class of applicants.

(Added to NRS by 1987, 2155; A 1989, 160; 1995, 1443; 2009, 2556)



NRS 90.350 - Application. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. Except as otherwise provided in subsection 3, an applicant for licensing as a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent must file with the Administrator an application for licensing and a consent to service of process pursuant to NRS 90.770 and pay the fee required by NRS 90.360. The application for licensing must contain the social security number of the applicant and any other information the Administrator determines by regulation to be necessary and appropriate to facilitate the administration of this chapter.

2. The requirements of subsection 1 are satisfied by an applicant who has filed and maintains a completed and current registration with the Securities and Exchange Commission or a self-regulatory organization if the information contained in that registration is readily available to the Administrator through the Investment Adviser Registration Depository, the Central Registration Depository or another depository for registrations that has been approved by the Administrator by regulation or order. Except as otherwise provided in subsection 3, such an applicant must also file a notice with the Administrator in the form and content determined by the Administrator by regulation and a consent to service of process pursuant to NRS 90.770 and the fee required by NRS 90.360. The Administrator, by order, may require the submission of additional information by an applicant.

3. An applicant for licensing as a transfer agent is not required to pay the fee required by NRS 90.360.

4. As used in this section:

(a) Central Registration Depository means the Central Registration Depository of the Financial Industry Regulatory Authority, or its successor, and the North American Securities Administrators Association or its successor.

(b) Investment Adviser Registration Depository means the Investment Adviser Registration Depository of the Financial Industry Regulatory Authority, or its successor, and the North American Securities Administrators Association or its successor.

(Added to NRS by 1987, 2155; A 1989, 152; 1995, 1443; 1997, 2036; 1999, 520, 540; 2001, 1154; 2003, 325; 2007, 1337; 2009, 2557)

NRS 90.350 Application. [Effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. Except as otherwise provided in subsection 3, an applicant for licensing as a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent must file with the Administrator an application for licensing and a consent to service of process pursuant to NRS 90.770 and pay the fee required by NRS 90.360. The application for licensing must contain the information the Administrator determines by regulation to be necessary and appropriate to facilitate the administration of this chapter.

2. The requirements of subsection 1 are satisfied by an applicant who has filed and maintains a completed and current registration with the Securities and Exchange Commission or a self-regulatory organization if the information contained in that registration is readily available to the Administrator through the Investment Adviser Registration Depository, the Central Registration Depository or another depository for registrations that has been approved by the Administrator by regulation or order. Except as otherwise provided in subsection 3, such an applicant must also file a notice with the Administrator in the form and content determined by the Administrator by regulation and a consent to service of process pursuant to NRS 90.770 and the fee required by NRS 90.360. The Administrator, by order, may require the submission of additional information by an applicant.

3. An applicant for licensing as a transfer agent is not required to pay the fee required by NRS 90.360.

4. As used in this section:

(a) Central Registration Depository means the Central Registration Depository of the Financial Industry Regulatory Authority, or its successor, and the North American Securities Administrators Association or its successor.

(b) Investment Adviser Registration Depository means the Investment Adviser Registration Depository of the Financial Industry Regulatory Authority, or its successor, and the North American Securities Administrators Association or its successor.

(Added to NRS by 1987, 2155; A 1989, 152; 1995, 1443; 1997, 2036; 1999, 520, 540; 2001, 1154; 2003, 325; 2007, 1337, 1338; 2009, 2557, effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings)



NRS 90.360 - Licensing fees.

1. An applicant for licensing shall pay a nonrefundable licensing fee, due annually in the following amounts:

(a) Broker-dealer, $300.

(b) Sales representative, $125.

(c) Investment adviser, $300.

(d) Representative of an investment adviser, $110.

2. The Administrator by regulation shall require licensing of branch offices. A broker-dealer who desires to obtain a branch office license must, in addition to complying with any other requirements established by the Administrator for such a license, submit an application for the license and pay a fee of $100. If any change occurs in the information set forth in an application made pursuant to this subsection, the applicant shall, within 30 days after the change, file an amendment to the application and pay a fee of $50. A license obtained pursuant to this subsection expires on December 31 of each year. The license must be renewed annually on or before December 31 by paying a fee of $100.

3. For the purpose of this section, a branch office means any place of business in this State other than the principal office in the state of the broker-dealer, from which one or more sales representatives transact business.

(Added to NRS by 1987, 2155; A 1989, 160; 1991, 594; 1995, 1444; 2003, 20th Special Session, 24, 114; 2010, 26th Special Session, 76)



NRS 90.370 - Examinations: Requirement for licensure; administration; waiver.

1. Except as otherwise provided in NRS 90.372, the Administrator by regulation or order may require an examination of an applicant applying for licensing under this chapter, a class of applicants, or a class of persons who will represent an investment adviser in performing an act that requires licensing as an investment adviser in this State.

2. Any examination required must be administered by the Administrator or the designee of the Administrator. Examinations may be oral or written, or both, and may differ for each class of applicants.

3. The Administrator by order may waive any requirement for examination imposed pursuant to subsection 1 as to any person or class of persons if the Administrator determines that an examination is not necessary for the protection of investors by reason of the training and experience of the applicant or class of applicants.

(Added to NRS by 1987, 2156; A 1989, 160; 1997, 500)



NRS 90.372 - Eligibility of officer or director of issuer for waiver from examination for licensure as sales representative or broker-dealer.

1. The Administrator shall grant to a bona fide officer or director of an issuer a waiver from the examination required for licensure as a sales representative or broker-dealer if:

(a) The securities of the issuer:

(1) Are registered under the Securities Exchange Act of 1934; or

(2) Comply with the requirements of Regulation D of the Securities and Exchange Commission, 17 C.F.R. 230.501 to 230.506, inclusive, except for 17 C.F.R. 230.504, and are exempt from registration by regulation of the Administrator;

(b) The officer or director does not receive a commission or other compensation for the sale of the issuer s securities; and

(c) The officer or director files with the Administrator an affidavit which states that the officer or director:

(1) Is an officer or director of the issuer;

(2) Will not be receiving a commission or other compensation for the sale of the issuer s securities;

(3) Understands that the waiver applies only to the sale of the issuer s securities; and

(4) Agrees to provide to prospective purchasers of the issuer s securities such pamphlets, circulars, literature or other information as may be required by regulation or order of the Administrator.

2. If the officer or director sells or offers to sell any securities other than the securities of the issuer, the officer or director must pass the examination for licensure as a sales representative or broker-dealer unless the examination is otherwise waived by the Administrator pursuant to NRS 90.370.

(Added to NRS by 1997, 499)



NRS 90.375 - Application for issuance or renewal of license: Statement regarding obligation of child support required; grounds for denial of license; duty of Administrator. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. An applicant for the issuance or renewal of a license as a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent shall submit to the Administrator the statement prescribed by the Division of Welfare and Supportive Services of the Department of Health and Human Services pursuant to NRS 425.520. The statement must be completed and signed by the applicant.

2. The Administrator shall include the statement required pursuant to subsection 1 in:

(a) The application or any other forms that must be submitted for the issuance or renewal of the license; or

(b) A separate form prescribed by the Administrator.

3. A license as a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent may not be issued or renewed by the Administrator if the applicant:

(a) Fails to submit the statement required pursuant to subsection 1; or

(b) Indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order.

4. If an applicant indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order, the Administrator shall advise the applicant to contact the district attorney or other public agency enforcing the order to determine the actions that the applicant may take to satisfy the arrearage.

(Added to NRS by 1997, 2035; A 2007, 1338)



NRS 90.377 - Application for renewal of license to include information relating to state business license; denial of renewal for unpaid debt assigned to State Controller for collection. [Effective January 1, 2014.]

1. In addition to any other requirements set forth in this chapter, an applicant for the renewal of a license as a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent must indicate in the application submitted to the Administrator whether the applicant has a state business license. If the applicant has a state business license, the applicant must include in the application the state business license number assigned by the Secretary of State upon compliance with the provisions of chapter 76 of NRS.

2. A license as a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent may not be renewed by the Administrator if:

(a) The applicant fails to submit the information required by subsection 1; or

(b) The State Controller has informed the Administrator pursuant to subsection 5 of NRS 353C.1965 that the applicant owes a debt to an agency that has been assigned to the State Controller for collection and the applicant has not:

(1) Satisfied the debt;

(2) Entered into an agreement for the payment of the debt pursuant to NRS 353C.130; or

(3) Demonstrated that the debt is not valid.

3. As used in this section:

(a) Agency has the meaning ascribed to it in NRS 353C.020.

(b) Debt has the meaning ascribed to it in NRS 353C.040.

(Added to NRS by 2013, 2722, effective January 1, 2014)



NRS 90.380 - Licensing: General provisions. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. Unless a proceeding under NRS 90.420 has been instituted, the license of any broker-dealer, sales representative, investment adviser or representative of an investment adviser becomes effective 30 days after an application for licensing has been filed and is complete, including any amendment, if all requirements imposed pursuant to NRS 90.370 and 90.375 have been satisfied. An application or amendment is complete when the applicant has furnished information responsive to each applicable item of the application. The Administrator may authorize an earlier effective date of licensing.

2. The license of a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent is effective until terminated by revocation, suspension, expiration or withdrawal.

3. The license of a sales representative is only effective with respect to transactions effected on behalf of the broker-dealer or issuer for whom the sales representative is licensed.

4. A person shall not at any one time act as a sales representative for more than one broker-dealer or for more than one issuer, unless the Administrator by regulation or order authorizes multiple licenses.

5. If a person licensed as a sales representative terminates association with a broker-dealer or issuer or ceases to be a sales representative, the sales representative and the broker-dealer or issuer on whose behalf the sales representative was acting shall promptly file with the Administrator a Uniform Termination Notice for Securities Industry Registration (Form U-5).

6. The Administrator by regulation may authorize one or more special classifications of licenses as a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent to be issued to applicants subject to limitations and conditions on the nature of the activities that may be conducted by persons so licensed.

7. The license of a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent expires if:

(a) The statement required pursuant to NRS 90.375 is not submitted when it is due; or

(b) Any annual fee required by NRS 90.360 is not paid when it is due.

8. A license that has expired may be reinstated retroactively if the licensed person:

(a) Submits the statement required pursuant to NRS 90.375; and

(b) Pays any fee required by NRS 90.360, plus a fee for reinstatement in the amount of $50,

within 30 days after the date of expiration. If the license is not reinstated within that time, it shall be deemed to have lapsed as of the date of expiration, and the licensed person must thereafter submit a new application for licensing if the licensed person desires to be relicensed.

(Added to NRS by 1987, 2156; A 1989, 160; 1991, 594; 1995, 1444; 1997, 2036; 2001, 1154; 2003, 325; 2003, 20th Special Session, 115; 2007, 1339; 2013, 170)

NRS 90.380 Licensing: General provisions. [Effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. Unless a proceeding under NRS 90.420 has been instituted, the license of any broker-dealer, sales representative, investment adviser or representative of an investment adviser becomes effective 30 days after an application for licensing has been filed and is complete, including any amendment, if all requirements imposed pursuant to NRS 90.370 have been satisfied. An application or amendment is complete when the applicant has furnished information responsive to each applicable item of the application. The Administrator may authorize an earlier effective date of licensing.

2. The license of a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent is effective until terminated by revocation, suspension, expiration or withdrawal.

3. The license of a sales representative is only effective with respect to transactions effected on behalf of the broker-dealer or issuer for whom the sales representative is licensed.

4. A person shall not at any one time act as a sales representative for more than one broker-dealer or for more than one issuer, unless the Administrator by regulation or order authorizes multiple licenses.

5. If a person licensed as a sales representative terminates association with a broker-dealer or issuer or ceases to be a sales representative, the sales representative and the broker-dealer or issuer on whose behalf the sales representative was acting shall promptly file with the Administrator a Uniform Termination Notice for Securities Industry Registration (Form U-5).

6. The Administrator by regulation may authorize one or more special classifications of licenses as a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent to be issued to applicants subject to limitations and conditions on the nature of the activities that may be conducted by persons so licensed.

7. The license of a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent expires if any annual fee required by NRS 90.360 is not paid when it is due.

8. A license that has expired may be reinstated retroactively if the licensed person pays any fee required by NRS 90.360, plus a fee for reinstatement in the amount of $50, within 30 days after the date of expiration. If the license is not reinstated within that time, it shall be deemed to have lapsed as of the date of expiration, and the licensed person must thereafter submit a new application for licensing if the licensed person desires to be relicensed.

(Added to NRS by 1987, 2156; A 1989, 160; 1991, 594; 1995, 1444; 1997, 2036; 2001, 1154; 2003, 325; 2003, 20th Special Session, 115; 2007, 1339, 1340; 2013, 170, effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings)



NRS 90.390 - Requirements after licensing.

1. The Administrator by regulation may require that:

(a) A licensed broker-dealer who is not registered under the Securities Exchange Act of 1934 maintain minimum net capital and a prescribed ratio between net capital and aggregate indebtedness, which may vary with type or class of broker-dealer; or

(b) A licensed investment adviser who is not registered under the Investment Advisers Act of 1940 maintain a minimum net worth.

2. If a licensed broker-dealer or investment adviser knows, or has reasonable cause to know, that a requirement imposed on it under this section is not being met, the broker-dealer or investment adviser shall promptly notify the Administrator of its current financial condition.

3. The Administrator by regulation may require a fidelity bond from a broker-dealer who is not registered under the Securities Exchange Act of 1934.

4. A licensed broker-dealer or investment adviser shall file financial and other reports that the Administrator determines by regulation or order are necessary, but filing a copy of the financial reports filed under the Securities Exchange Act of 1934, in the case of a broker-dealer, or the Investment Advisers Act of 1940, in the case of an investment adviser, satisfies the requirements regarding the filing of financial reports pursuant to this subsection.

5. A licensed broker-dealer, sales representative, investment adviser or representative of an investment adviser shall make and maintain records that the Administrator determines by regulation are necessary and appropriate, but compliance with the recordkeeping requirements of the Securities Exchange Act of 1934, in the case of a broker-dealer, or the Investment Advisers Act of 1940, in the case of an investment adviser, satisfies the requirements of this subsection.

6. Required records may be maintained in any form of data storage if they are readily accessible to the Administrator. Required records must be preserved for 5 years unless the Administrator by regulation specifies a different period for a particular type or class of records.

7. If the information contained in a record filed with the Administrator as part of the application for licensing or under the section, except information the Administrator by regulation or order excludes, is or becomes inaccurate or incomplete in a material respect, the licensed person shall promptly file correcting information, unless notification of termination has been given pursuant to subsection 5 of NRS 90.380.

(Added to NRS by 1987, 2156; A 1989, 160; 1995, 1445; 2003, 3162)



NRS 90.400 - Licensing of successor firms.

1. A licensed broker-dealer or investment adviser may file an application for licensing of a successor, whether or not the successor is then in existence, if the fee the Administrator prescribes for the application is submitted with the application.

2. If a broker-dealer or investment adviser succeeds to and continues the business of a licensed broker-dealer or investment adviser and the successor files an application for licensing within 30 days after the succession, the license of the predecessor remains effective as the license of the successor for 60 days after the succession.

3. Licensing of each licensed sales representative of the broker-dealer or licensed representative of the investment adviser filing an application pursuant to subsection 1 or 2 continues without a separate filing or fee upon the licensing of the successor.

(Added to NRS by 1987, 2157; A 1989, 160; 1995, 1446)



NRS 90.410 - Power of inspection.

1. The Administrator, without previous notice, may examine in a manner reasonable under the circumstances the records, within or without this State, of a licensed broker-dealer, sales representative, investment adviser or representative of an investment adviser to determine compliance with this chapter. Licensed broker-dealers, sales representatives, investment advisers and representatives of investment advisers shall make their records available to the Administrator in legible form.

2. The Administrator, without previous notice, may examine, in a manner reasonable under the circumstances and as the Administrator considers necessary or appropriate in the public interest and for the protection of investors, the records, within or without this State, of any person who would otherwise be required to be licensed pursuant to NRS 90.310 or 90.330. Such persons shall make their records available to the Administrator in legible form.

3. Except as otherwise provided in subsection 4, the Administrator may copy records or require a licensed person to copy records and provide the copies to the Administrator to the extent and in a manner reasonable under the circumstances.

4. The Administrator may inspect and copy records or require a transfer agent to copy records and provide the copies to the Administrator to the extent such records relate to information concerning principals, corporate officers or stockholders of any publicly traded company based in this State.

5. The Administrator by regulation may impose a reasonable fee for the expense of conducting an examination under this section.

(Added to NRS by 1987, 2157; A 1989, 160; 1995, 1446; 2007, 1341; 2009, 2558)



NRS 90.415 - Fee for inspection of records.

1. For any inspection of records conducted pursuant to NRS 90.410, the Administrator shall impose a fee of not more than:

(a) One thousand dollars for an inspection within this State;

(b) Five thousand dollars for an inspection in which any part of the inspection occurs outside this State; or

(c) The actual cost to the Division of performing the inspection,

whichever is less.

2. The fee must be paid within 60 days after the receipt of a request for payment from the Administrator.

(Added to NRS by 2003, 20th Special Session, 24, 25, 26)



NRS 90.420 - Grounds for denial, suspension, revocation, fine or condition.

1. The Administrator by order may deny, suspend or revoke any license, fine any licensed person, limit the activities governed by this chapter that an applicant or licensed person may perform in this State, bar an applicant or licensed person from association with a licensed broker-dealer or investment adviser or bar from employment with a licensed broker-dealer or investment adviser a person who is a partner, officer, director, sales representative, investment adviser or representative of an investment adviser, or a person occupying a similar status or performing a similar function for an applicant or licensed person, if the Administrator finds that the order is in the public interest and that the applicant or licensed person or, in the case of a broker-dealer or investment adviser, any partner, officer, director, sales representative, investment adviser, representative of an investment adviser, or person occupying a similar status or performing similar functions or any person directly or indirectly controlling the broker-dealer or investment adviser, or any transfer agent or any person directly or indirectly controlling the transfer agent:

(a) Has filed an application for licensing with the Administrator which, as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in a material respect or contained a statement that was, in light of the circumstances under which it was made, false or misleading with respect to a material fact;

(b) Has violated or failed to comply with a provision of this chapter as now or formerly in effect or a regulation or order adopted or issued under this chapter;

(c) Is the subject of an adjudication or determination after notice and opportunity for hearing, within the last 5 years by a securities agency or administrator of another state or a court of competent jurisdiction that the person has violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, the Commodity Exchange Act or the securities law of any other state, but only if the acts constituting the violation of that state s law would constitute a violation of this chapter had the acts taken place in this State;

(d) Has been convicted of a felony or, within the previous 10 years has been convicted of a misdemeanor, which the Administrator finds:

(1) Involves the purchase or sale of a security, taking a false oath, making a false report, bribery, perjury, burglary, robbery or conspiracy to commit any of the foregoing offenses;

(2) Arises out of the conduct of business as a broker-dealer, investment adviser, depository institution, insurance company or fiduciary;

(3) Involves the larceny, theft, robbery, extortion, forgery, counterfeiting, fraudulent concealment, embezzlement, fraudulent conversion or misappropriation of money or securities or conspiracy to commit any of the foregoing offenses; or

(4) Involves moral turpitude;

(e) Is or has been permanently or temporarily enjoined by any court of competent jurisdiction, unless the order has been vacated, from acting as an investment adviser, representative of an investment adviser, underwriter, broker-dealer or as an affiliated person or employee of an investment company, depository institution or insurance company or from engaging in or continuing any conduct or practice in connection with any of the foregoing activities or in connection with the purchase or sale of a security;

(f) Is or has been the subject of an order of the Administrator, unless the order has been vacated, denying, suspending or revoking the person s license as a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent;

(g) Is or has been the subject of any of the following orders which were issued within the last 5 years, unless the order has been vacated:

(1) An order by the securities agency or administrator of another state, jurisdiction, Canadian province or territory, the Commodity Futures Trading Commission, or by the Securities and Exchange Commission or a comparable regulatory agency of another country, entered after notice and opportunity for hearing, denying, suspending or revoking the person s license as a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent;

(2) A suspension or expulsion from membership in or association with a member of a self-regulatory organization;

(3) An order by a self-regulatory organization that prohibits the person from serving, indefinitely or for a specified period, as a principal or in a supervisory capacity within a business or organization which is a member of a self-regulatory organization;

(4) An order of the United States Postal Service relating to fraud;

(5) An order to cease and desist entered after notice and opportunity for hearing by the Administrator, the securities agency or administrator of another state, jurisdiction, Canadian province or territory, the Securities and Exchange Commission or a comparable regulatory agency of another country, or the Commodity Futures Trading Commission; or

(6) An order by the Commodity Futures Trading Commission denying, suspending or revoking registration under the Commodity Exchange Act;

(h) Has engaged in unethical or dishonest practices in the securities business;

(i) Is insolvent, either in the sense that liabilities exceed assets or in the sense that obligations cannot be met as they mature, but the Administrator may not enter an order against a broker-dealer or investment adviser under this paragraph without a finding of insolvency as to the broker-dealer or investment adviser;

(j) Has failed to pay a tax as required pursuant to the provisions of chapter 363A of NRS;

(k) Is determined by the Administrator in compliance with NRS 90.430 not to be qualified on the basis of lack of training, experience and knowledge of the securities business; or

(l) Has failed reasonably to supervise a sales representative, employee or representative of an investment adviser.

2. The Administrator may not institute a proceeding on the basis of a fact or transaction known to the director when the license became effective unless the proceeding is instituted within 90 days after issuance of the license.

3. If the Administrator finds that an applicant or licensed person is no longer in existence or has ceased to do business as a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent or is adjudicated mentally incompetent or subjected to the control of a committee, conservator or guardian or cannot be located after reasonable search, the Administrator may by order deny the application or revoke the license.

(Added to NRS by 1987, 2158; A 1989, 160; 1991, 595; 1993, 1225; 1995, 1446; 2001, 1155; 2005, 1781; 2007, 1341; 2013, 171)



NRS 90.425 - Unethical or dishonest practices: Use of certain certifications and professional designations.

1. A person engages in unethical or dishonest practices in the securities business if, without limitation, the person uses a certification or professional designation that:

(a) Indicates or implies that the person has special certification or training in advising or providing services to older persons or retirees in connection with the offer, sale or purchase of securities or in the provision of advice as to the value of or advisability of investing in, purchasing or selling securities, either directly or indirectly, through publications or writings or by issuing or publishing analyses or reports related to securities if the person does not have such special certification or training;

(b) The person has not earned or is otherwise ineligible to use;

(c) Is nonexistent;

(d) The person conferred upon himself or herself;

(e) Indicates or implies a level of occupational qualifications obtained through education, training or experience that the person using the certification or professional designation has not obtained; or

(f) Was obtained from a certifying or designating organization that, except as otherwise provided in subsection 2:

(1) Is primarily engaged in the business of instruction in sales or marketing;

(2) Does not have reasonable standards or procedures for assuring the competency of its certificate holders or designees;

(3) Does not have reasonable standards or procedures for monitoring and disciplining its certificate holders or designees for conduct that is improper or unethical; or

(4) Does not have reasonable requirements for continuing education for its certificate holders or designees in order to maintain the certificate or designation.

2. There is a rebuttable presumption that paragraph (f) of subsection 1 does not include a certification or professional designation that:

(a) Does not primarily apply to sales or marketing; and

(b) Was conferred by a certifying or designating organization that has been accredited by:

(1) The American National Standards Institute;

(2) The National Commission for Certifying Agencies; or

(3) An organization that is on the list provided by the United States Department of Education entitled Accrediting Agencies Recognized for Title IV Purposes.

3. In determining whether a combination of words or an acronym standing for a combination of words constitutes a certification or professional designation indicating or implying that a person has special certification or training in advising or providing services to older persons or retirees, factors to be considered must include, without limitation:

(a) The use of one or more words such as elder, retirement, senior or similar words combined with one or more words such as chartered, certified, registered, adviser, consultant, planner, or specialist or similar words in the name of the certification or professional designation; and

(b) The manner in which those words are combined.

4. For the purposes of this section, a title of a job within an organization that is licensed or registered by a financial services regulatory agency of this State, any other state or the Federal Government is not a certification or professional designation if the title is not used in a manner that would confuse or mislead a reasonable consumer and the title:

(a) Indicates seniority or standing within the organization; or

(b) Specifies a person s area of specialization within the organization.

5. As used in this section:

(a) Financial services regulatory agency includes, without limitation, an agency that regulates broker-dealers, investment advisers or investment companies as defined in the Investment Company Act of 1940, 15 U.S.C. 80a-3.

(b) Older person has the meaning ascribed to it in NRS 200.5092.

(Added to NRS by 2013, 169)



NRS 90.430 - Denial, suspension, revocation, fine or condition on grounds of lack of qualification.

The Administrator s determination that an applicant or licensed person lacks qualification under NRS 90.420 is limited by the following provisions:

1. The Administrator may not enter an order against a broker-dealer because of the lack of qualification of:

(a) A person other than the broker-dealer if the broker-dealer is a natural person; or

(b) A sales representative of the broker-dealer.

2. The Administrator may not enter an order against an investment adviser because of the lack of qualification of:

(a) A person other than the investment adviser, if the investment adviser is a natural person; or

(b) Any representative of an investment adviser or other person who represents the investment adviser in doing an act that makes the person an investment adviser.

3. The Administrator may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training or knowledge, or both.

4. The Administrator shall consider that:

(a) A sales representative who will work under the supervision of a licensed broker-dealer need not have the same qualifications as a broker-dealer; and

(b) A representative of an investment adviser who will work under the supervision of a licensed investment adviser need not have the same qualifications as an investment adviser.

5. The Administrator shall consider that an investment adviser is not necessarily qualified solely on the basis of experience as a broker-dealer or sales representative.

(Added to NRS by 1987, 2160; A 1989, 160; 1995, 1449)



NRS 90.435 - Mandatory suspension of license for failure to pay child support or comply with certain subpoenas or warrants; reinstatement of license. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. If the Administrator receives a copy of a court order issued pursuant to NRS 425.540 that provides for the suspension of all professional, occupational and recreational licenses, certificates and permits issued to a person who is the holder of a license as a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent, the Administrator shall deem the license issued to that person to be suspended at the end of the 30th day after the date on which the court order was issued unless the Administrator receives a letter issued to the holder of the license by the district attorney or other public agency pursuant to NRS 425.550 stating that the holder of the license has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

2. The Administrator shall reinstate a license as a broker-dealer, sales representative, investment adviser, representative of an investment adviser or transfer agent that has been suspended by a district court pursuant to NRS 425.540 if the Administrator receives a letter issued by the district attorney or other public agency pursuant to NRS 425.550 to the person whose license was suspended stating that the person whose license was suspended has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

(Added to NRS by 1997, 2035; A 2007, 1343)



NRS 90.440 - Withdrawal.

1. An application for a license may be withdrawn by the applicant without prejudice before the license becomes effective.

2. Withdrawal from licensing as a broker-dealer, sales representative, investment adviser or representative of an investment adviser becomes effective 30 days after receipt by the Administrator of an application to withdraw or within such shorter period as the Administrator determines, unless:

(a) A proceeding to revoke or suspend is pending when the application is filed;

(b) A proceeding to revoke or suspend or to impose conditions upon the withdrawal is instituted within 30 days after the application is filed; or

(c) Additional information is requested by the Administrator regarding the application.

3. If a proceeding is pending or instituted under subsection 2, withdrawal becomes effective at the time and upon the conditions the Administrator by order determines. If additional information is requested, withdrawal is effective 30 days after the additional information is filed. Although no proceeding is pending or instituted and withdrawal becomes effective, the Administrator may institute a proceeding pursuant to NRS 90.420 within 2 years after withdrawal became effective and enter an order as of the last date on which licensing was effective.

(Added to NRS by 1987, 2160; A 1989, 160; 1995, 1449; 2001, 1157)



NRS 90.450 - Custody of client s securities and money.

1. Unless prohibited by regulation or order of the Administrator, an investment adviser registered under the Investment Advisers Act of 1940 may take or retain custody of securities or money of a client.

2. To the extent permitted by regulation or order of the Administrator, an investment adviser exempt from registration under the Investment Advisers Act of 1940, but licensed as an investment adviser under this chapter, may take or retain custody of securities or money of a client.

(Added to NRS by 1987, 2160; A 1989, 160)



NRS 90.453 - Registration required; exemption; regulations; investigation of persons associated with applicant; denial, suspension or revocation.

1. Except as otherwise provided in subsection 2, a person shall not operate a securities exchange in this State unless it has been registered with the Securities Division.

2. A securities exchange which is registered with the United States Securities and Exchange Commission is exempt from the requirements for registration set forth in this section.

3. The Administrator shall adopt regulations necessary to carry out the provisions of this section, including regulations prescribing:

(a) Requirements for the registration and operation of a securities exchange;

(b) The fees for the registration of a securities exchange; and

(c) The requirements for bonding and minimum capitalization of a securities exchange.

4. The Administrator shall investigate the qualifications of each person associated with an applicant for registration as a securities exchange. The applicant shall pay the cost of the investigation.

5. The Administrator may deny, suspend or revoke the registration of a securities exchange, or place conditions, limitations or restrictions on the registration, if the Administrator determines that such action is in the public interest and any of the provisions of subsection 1 of NRS 90.420 are applicable to a person associated with the securities exchange.

(Added to NRS by 1993, 2414; A 1997, 503)



NRS 90.4535 - Description of person associated with securities exchange or applicant for registration.

A person is associated with a securities exchange or an applicant for registration as such if the person is:

1. An officer, director, shareholder, employee or other agent, client, customer or member of the securities exchange or applicant;

2. A partner, officer or director of a member of the securities exchange; or

3. An employee of a member of the securities exchange who is licensed pursuant to this chapter or registered pursuant to the Securities Exchange Act of 1934.

(Added to NRS by 1997, 503)



NRS 90.454 - Limitations on trading of security.

A securities exchange located in this State shall not allow the trading of a security in this State unless it is issued by a corporation which has complied with the requirements of this chapter and any other applicable requirements of federal or state law.

(Added to NRS by 1993, 2415)



NRS 90.456 - Fee for transactions.

1. The Administrator may charge a fee not to exceed 0.5 percent of the total value of each transaction involving the purchase, sale or other transfer of a security conducted by a securities exchange located in this State.

2. The Administrator may adopt by regulation or order, and shall cause to be published, a table of fees based upon the direct cost of regulating the securities exchange.

(Added to NRS by 1993, 2415; A 1997, 504; 2003, 20th Special Session, 115)



NRS 90.457 - Use of unregistered exchange by broker-dealer or representative prohibited.

A broker-dealer or a representative of a broker-dealer shall not use a securities exchange to effect or report any transaction concerning a security unless the securities exchange is registered with the Securities Division or is exempt from the requirements for registration pursuant to NRS 90.453.

(Added to NRS by 1993, 2415)



NRS 90.460 - Registration requirement.

It is unlawful for a person to offer to sell or sell any security in this State unless the security is registered or the security or transaction is exempt under this chapter.

(Added to NRS by 1987, 2161; A 1989, 160)



NRS 90.465 - Expeditious processing of notice of claim of exemption from registration requirement.

1. A person who files a notice of claim of exemption from the registration requirements of NRS 90.460 may request expeditious processing of the claim by paying an additional fee per filing for the expeditious processing.

2. For a fee of $100 per filing, the Administrator shall issue a notification of acceptance within 24 hours after receipt of the filing.

3. For a fee of $200 per filing, the Administrator shall issue a notification of acceptance on the same date on which the filing is received, if the filing is received by the Administrator before noon Pacific Standard Time.

(Added to NRS by 2003, 20th Special Session, 24, 25, 26)



NRS 90.470 - Registration by filing.

1. Securities for which a registration statement has been filed under the Securities Act of 1933 in connection with the offering of the securities may be registered by filing, whether or not they are also eligible for registration under NRS 90.480 or 90.490, if:

(a) The issuer is organized under the laws of the United States or a state or, if the issuer is not organized under the laws of the United States or a state, it has appointed a duly authorized agent in the United States for service of process;

(b) The issuer has actively engaged in business operations in the United States for a period of at least 36 consecutive calendar months immediately before the filing of the federal registration statement;

(c) The issuer has registered a class of equity securities under section 12(b) or 12(g) of the Securities Exchange Act of 1934, and the class of securities is held of record by 500 or more persons;

(d) The issuer has:

(1) Either a total net worth of $4,000,000 or a total net worth of $2,000,000 and net pretax income from operations before allowances for extraordinary items, for at least 2 of the 3 preceding fiscal years;

(2) Not less than 400,000 units of the class of security registered under section 12 of the Securities Exchange Act of 1934 held by the public, excluding securities held by officers and directors of the issuer, underwriters and persons beneficially owning 10 percent or more of that class of security; and

(3) No outstanding warrants and options held by the underwriters and executive officers and directors of the issuer in an amount exceeding 10 percent of the total number of shares to be outstanding after completion of the offering of the securities being registered;

(e) The issuer has been subject to the requirements of section 12 of the Securities Exchange Act of 1934 and has filed all the material required to be filed under sections 13 and 14 of that act for at least 36 consecutive calendar months immediately before the filing of the statement and the issuer has filed in a timely manner all reports required to be filed during the 12 calendar months next preceding the filing of the federal registration statement;

(f) For at least 30 days during the 3 months next preceding the offering of the securities registered there have been at least four market makers for the class of equity securities registered under section 12 of the Securities Exchange Act of 1934;

(g) Each of the underwriters participating in the offering of the security and each broker-dealer who will offer the security in this State is a member of or is subject to the regulations of fair practice of a national association of securities dealers with respect to the offering and the underwriters have contracted to purchase the securities offered in a principal capacity;

(h) The aggregate commissions or discounts to be received by the underwriters will not exceed 10 percent of the aggregate price at which the securities being registered are offered to the public;

(i) Neither the issuer nor any of its subsidiaries, since the end of the fiscal year next preceding the filing of the registration statement, have:

(1) Failed to pay a dividend or sinking fund installment on preferred stock;

(2) Defaulted on indebtedness for borrowed money; or

(3) Defaulted on the rental on one or more long-term leases, and the defaults in the aggregate are material to the financial position of the issuer and its subsidiaries, taken as a whole; and

(j) In the case of an equity security, the price at which the security will be offered to the public is not less than $5 per share.

2. A registration statement under this section must contain the following information and be accompanied by the following records in addition to the information specified in subsection 4 of NRS 90.500 and the consent to service of process required by NRS 90.770:

(a) A statement demonstrating eligibility for registration by filing;

(b) The name, address and form of organization of the issuer;

(c) With respect to a person on whose behalf a part of the offering is to be made in a nonissuer distribution:

(1) Name and address;

(2) The amount of securities of the issuer held by the person as of the date of the filing of the registration statement; and

(3) A statement of the reasons for making the offering;

(d) A description of the security being registered; and

(e) A copy of the latest prospectus filed with the registration statement under and satisfying the requirements of section 10 of the Securities Act of 1933.

3. If the information and records required to be filed by subsection 2 have been on file with the Administrator for at least 5 business days, or any shorter period the Administrator allows by regulation or order, and the applicable registration fee has been paid before the effectiveness of the federal registration statement, a registration statement under this section automatically becomes effective concurrently with the effectiveness of the federal registration statement. If the federal statement becomes effective before the conditions in this section are satisfied and they are not waived, the registration statement becomes effective when the conditions are satisfied. The registrant shall promptly notify the Administrator by telephone or telegram of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall file promptly a posteffective amendment containing the information and records in the price amendment. The Administrator shall promptly acknowledge receipt of notification and effectiveness of the registration statement as of the date and time the registration statement became effective with the Securities and Exchange Commission.

(Added to NRS by 1987, 2161; A 1989, 160; 2003, 3163)



NRS 90.480 - Registration by coordination.

1. Securities for which a registration statement has been filed under the Securities Act of 1933 in connection with the offering of the securities may be registered by coordination.

2. A registration statement under this section must contain the following information and be accompanied by the following records in addition to the information specified in subsection 4 of NRS 90.500 and the consent to service of process required by NRS 90.770:

(a) One copy of the latest form of prospectus filed under the Securities Act of 1933;

(b) If the Administrator by regulation or order requires:

(1) A copy of the articles of incorporation and bylaws, or their substantial equivalents, currently in effect;

(2) A copy of any agreement with or among underwriters;

(3) A copy of any indenture or other instrument governing the issuance of the security to be registered; and

(4) A copy, specimen or description of the security;

(c) If the Administrator requests and subject to the provisions of NRS 90.730, any other information or copies of any other records filed under the Securities Act of 1933; and

(d) An undertaking to forward promptly and in any event not later than the first business day after the day they are forwarded to or filed with the Securities and Exchange Commission, all future amendments to the federal prospectus, other than an amendment that delays the effective date of the registration statement, whichever occurs first.

3. A registration statement under this section becomes effective when the federal registration statement becomes effective and all the following conditions are satisfied:

(a) No order is in effect, and no proceeding is pending, under NRS 90.510;

(b) The registration statement has been on file with the Administrator for at least 10 days, but if the registration statement is not filed with the Administrator within 5 days after the initial filing under the Securities Act of 1933, the registration statement must have been on file with the Administrator for 30 days or any shorter period as the Administrator by regulation or order specifies; and

(c) A statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions has been on file for 2 full business days or any shorter period the Administrator permits and the offering is made within those limitations.

4. The registrant shall promptly notify the Administrator of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall promptly file a posteffective amendment containing the information and records in the price amendment.

5. Upon failure to receive the required notification and posteffective amendment with respect to the price amendment, the Administrator may enter an order, retroactively denying effectiveness to the registration statement or suspending its effectiveness until the registrant complies with subsection 4. The Administrator shall promptly notify the registrant of the issuance of the order. If the registrant proves compliance with the requirements of subsection 4 as to notice and posteffective amendment, the order is void as of its entry.

6. The Administrator by regulation or order may waive either or both of the conditions specified in paragraphs (b) and (c) of subsection 3.

7. If the federal registration statement becomes effective before all the conditions in subsection 3 are satisfied and they are not waived, the registration statement automatically becomes effective when all the conditions are satisfied. If the registrant advises the Administrator of the date when the federal registration statement is expected to become effective, the Administrator shall promptly advise the registrant, at the registrant s expense, whether all conditions are satisfied and whether the Administrator then contemplates the institution of a proceeding under NRS 90.510, but the advice by the Administrator does not preclude the institution of a proceeding for an order suspending the effectiveness of the registration statement. An order issued under this subsection is not retroactive.

8. The Administrator by regulation or order may waive or modify the application of a requirement of this section if a provision or an amendment, repeal or other alteration of the provisions of the Securities Act of 1933 for the registration of securities or of the regulations adopted under that act renders the waiver or modification appropriate for further coordination of state and federal registration.

(Added to NRS by 1987, 2163; A 1989, 160; 1991, 597; 2003, 3165)



NRS 90.490 - Registration by qualification.

1. A security may be registered by qualification.

2. A registration statement under this section must contain the following information and be accompanied by the following records in addition to the information specified in subsection 4 of NRS 90.500 and the consent to service of process required by NRS 90.770:

(a) With respect to the issuer and any significant subsidiary:

(1) Its name, address and form of organization;

(2) The state or foreign jurisdiction and date of its organization;

(3) The general character and location of its business;

(4) A description of its physical property and equipment; and

(5) A statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(b) With respect to every director and officer of the issuer or person occupying a similar status or performing similar functions:

(1) Name, address and principal occupation for the last 5 years;

(2) The amount of securities of the issuer held by the person as of a specified date within 30 days before the filing of the registration statement;

(3) The amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and

(4) A description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past 3 years or proposed to be effected;

(c) With respect to persons covered by paragraph (b), the compensation paid or given, directly or indirectly, during the last 12 months and estimated to be paid during the next 12 months by the issuer together with all predecessors, parents, subsidiaries and affiliates, to all those persons in the aggregate;

(d) With respect to any person owning of record, or beneficially if known, 10 percent or more of the outstanding shares of a class of equity security of the issuer, the information specified in paragraph (b) other than occupation;

(e) With respect to a promoter, if the issuer was organized within the last 3 years:

(1) The information specified in paragraph (b);

(2) The amount paid to the person within that period or intended to be paid; and

(3) The consideration for the payment;

(f) With respect to a person on whose behalf a part of the offering is to be made in a nonissuer distribution:

(1) Name and address;

(2) The amount of securities of the issuer held by the person as of the date of the filing of the registration statement;

(3) A description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past 3 years or proposed to be effected; and

(4) A statement of the reasons for making the offering;

(g) The capitalization and long-term debt, on both a current and a pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill or anything else, for which the issuer or a subsidiary has issued its securities within the last 2 years or is obligated to issue its securities;

(h) The kind and amount of securities to be offered, the proposed offering price or the method by which it is to be computed, any variation therefrom at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class, the basis upon which the offering is to be made if otherwise than for cash, the estimated aggregate underwriting and selling discounts or commissions and finder s fees, including separately cash, securities, contracts or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts, the estimated amounts of other selling expenses, including legal, engineering and accounting charges, the name and address of every underwriter and every recipient of a finder s fee, a copy of any underwriting or selling-group agreement pursuant to which the distribution is to be made, or the proposed form of the agreement whose terms have not yet been determined, and a description of the plan of distribution of securities that are to be offered otherwise than through an underwriter;

(i) The estimated cash proceeds to be received by the issuer from the offering, the purposes for which the proceeds are to be used by the issuer, the amount to be used for each purpose, the order of priority in which the proceeds will be used for the purposes stated, the amounts of funds to be raised from other sources to achieve the purposes stated, the sources of the funds, and, if part of the proceeds is to be used to acquire property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of the persons who have received commissions in connection with the acquisition and the amounts of commissions and any other expense in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

(j) A description of the stock options or other security options outstanding or to be created in connection with the offering and the amount of the options held or to be held by every person required to be named in paragraph (b), (d), (e), (f) or (h) and by a person who holds or will hold 10 percent or more in the aggregate of the options;

(k) The dates of, parties to and general effect, concisely stated, of every management or other material contract made or to be made otherwise than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the last 2 years, and a copy of the contract;

(l) A description of any pending litigation or proceedings to which the issuer is a party and that materially affect its business or assets, including any litigation or proceeding known to be contemplated by a governmental authority;

(m) A copy of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature intended as of the effective date to be used in connection with the offering;

(n) A copy, specimen or description of the security being registered, a copy of the issuer s articles of incorporation and bylaws or their substantial equivalents, as currently in effect, and a copy of any indenture or other instrument covering the security to be registered;

(o) A signed or conformed copy of an opinion of counsel as to the legality of the security being registered, with an English translation if it is in a foreign language, which states whether the security when sold will be legally issued, fully paid and nonassessable and, if a debt security, a binding obligation of the issuer;

(p) The written consent of an accountant, engineer, appraiser or other person whose profession gives authority to a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than a public and official record or statement, which is used in connection with the registration statement;

(q) A statement of financial condition of the issuer as of a date within 4 months before the filing of the registration statement, a statement of results of operations and analysis of surplus for each of the 3 fiscal years preceding the date of the statement of financial condition and for any period between the close of the last fiscal year and the date of the statement of financial condition, or for the period of the issuer s and any predecessors existence if less than 3 years, and, if part of the proceeds of the offering is to be applied to the purchase of a business, the same financial statements which would be required if that business were the registrant; and

(r) Any additional information the Administrator by regulation or order specifies.

3. A statement under this section becomes effective 30 calendar days, or any shorter period as the Administrator by regulation or order specifies, after the date the registration statement or the last amendment other than a price amendment is filed, if:

(a) No order is in effect and no proceeding is pending under NRS 90.510;

(b) The Administrator has not, under subsection 4, ordered that effectiveness be delayed; and

(c) The registrant has not requested that effectiveness be delayed.

4. The Administrator may delay effectiveness for a single period of not more than 90 days if the Administrator determines the registration statement is not complete in all material respects and promptly notifies the registrant of that determination. The Administrator may delay effectiveness for a single period of not more than 30 days if the Administrator determines that the delay is necessary, whether or not the Administrator previously delayed effectiveness under this subsection.

(Added to NRS by 1987, 2164; A 1989, 160; 2003, 3166)



NRS 90.500 - Provisions applicable to registration generally.

1. A registration statement may be filed by the issuer, any other person on whose behalf the offering is to be made, or a broker-dealer licensed under this chapter.

2. Except as otherwise provided in subsection 3, a person filing a registration statement shall pay a filing fee of 0.2 percent of the maximum aggregate offering price at which the registered securities are to be offered in this State, but not less than $700 or more than $5,000. If a registration statement is withdrawn before the effective date or a pre-effective order is entered under NRS 90.510, the Administrator shall retain the fee.

3. An open-end management company, a face-amount certificate company or a unit investment trust, as defined in the Investment Company Act of 1940, may register an indefinite amount of securities under a registration statement. The registrant shall pay:

(a) A fee of $1,000 at the time of filing; and

(b) Within 60 days after the registrant s fiscal year during which its statement is effective, a fee of $4,000, or file a report on a form the Administrator adopts, specifying its sale of securities to persons in this State during the fiscal year and pay a fee of 0.2 percent of the aggregate sales price of the securities sold to persons in this State, but the latter fee must not be less than $700 or more than $5,000.

4. Except as otherwise permitted by subsection 3, a statement must specify:

(a) The amount of securities to be offered in this State and the states in which a statement or similar record in connection with the offering has been or is to be filed; and

(b) Any adverse order, judgment or decree entered by a securities agency or administrator in any state or by a court or the Securities and Exchange Commission in connection with the offering.

5. A record filed under this chapter as now or previously in effect, within 5 years before the filing of a registration statement, may be incorporated by reference in the registration statement if the record is currently accurate.

6. The Administrator by regulation or order may permit the omission of an item of information or record from a statement.

7. In the case of a nonissuer offering, the Administrator may not require information under subsection 13 or NRS 90.510 unless it is known to the person filing the registration statement or to the person on whose behalf the offering is to be made, or can be furnished by one of them without unreasonable effort or expense.

8. In the case of a registration under NRS 90.480 or 90.490 by an issuer who has no public market for its shares and no significant earnings from continuing operations during the last 5 years or any shorter period of its existence, the Administrator by regulation or order may require as a condition of registration that the following securities be deposited in escrow for not more than 3 years:

(a) A security issued to a promoter within the 3 years immediately before the offering or to be issued to a promoter for a consideration substantially less than the offering price; and

(b) A security issued to a promoter for a consideration other than cash, unless the registrant demonstrates that the value of the noncash consideration received in exchange for the security is substantially equal to the offering price for the security.

The Administrator by regulation may determine the conditions of an escrow required under this subsection, but the Administrator may not reject a depository solely because of location in another state.

9. The Administrator by regulation may require as a condition of registration under NRS 90.480 or 90.490 that the proceeds from the sale of the registered security in this State must be impounded until the issuer receives a specified amount from the sale of the security. The Administrator by regulation or order may determine the conditions of an impounding arrangement required under this subsection, but the Administrator may not reject a depository solely because of its location in another state.

10. If a security is registered pursuant to NRS 90.470 or 90.480, the prospectus filed under the Securities Act of 1933 must be delivered to each purchaser in accordance with the requirements of that act for the delivery of a prospectus.

11. If a security is registered pursuant to NRS 90.490, an offering record containing information the Administrator by regulation or order designates must be delivered to each purchaser with or before the earliest of:

(a) The first written offer made to the purchaser by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer who is offering part of an unsold allotment or subscription taken by it as a participant in the distribution;

(b) Confirmation of a sale made by or for the account of a person named in paragraph (a);

(c) Payment pursuant to a sale; or

(d) Delivery pursuant to a sale.

12. Except for a registration statement under which an indefinite amount of securities are registered as provided in subsection 3, a statement remains effective for 1 year after its effective date unless the Administrator by regulation extends the period of effectiveness. A registration statement under which an indefinite amount of securities are registered remains effective until 60 days after the beginning of the registrant s next fiscal year following the date the statement was filed. All outstanding securities of the same class as a registered security are considered to be registered for the purpose of a nonissuer transaction while the registration statement is effective, unless the Administrator by regulation or order provides otherwise. A registration statement may not be withdrawn after its effective date if any of the securities registered have been sold in this State, unless the Administrator by regulation or order provides otherwise. No registration statement is effective while an order is in effect under subsection 1 of NRS 90.510.

13. During the period that an offering is being made pursuant to an effective registration statement, the Administrator by regulation or order may require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering.

14. A registration statement filed under NRS 90.470 or 90.480 may be amended after its effective date to increase the securities specified to be offered and sold. The amendment becomes effective upon filing of the amendment and payment of an additional filing fee of 3 times the fee otherwise payable, calculated in the manner specified in subsection 2, with respect to the additional securities to be offered and sold. The effectiveness of the amendment relates back to the date or dates of sale of the additional securities being registered.

15. A registration statement filed under NRS 90.490 may be amended after its effective date to increase the securities specified to be offered and sold, if the public offering price and underwriters discounts and commissions are not changed from the respective amounts which the Administrator was informed. The amendment becomes effective when the Administrator so orders and relates back to the date of sale of the additional securities being registered. A person filing an amendment shall pay an additional filing fee of 3 times the fee otherwise payable, calculated in the manner specified in subsection 2, with respect to the additional securities to be offered and sold.

(Added to NRS by 1987, 2167; A 1989, 160; 1991, 598; 2003, 3169; 2003, 20th Special Session, 116)



NRS 90.510 - Denial, suspension or revocation of registration.

1. The Administrator may issue an order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the Administrator finds that the order is in the public interest and that:

(a) The registration statement as of its effective date or as of the proposed effective date in the case of an order denying effectiveness, an amendment under subsection 14 or 15 of NRS 90.500, as of its effective date, or a report under subsection 13 of NRS 90.500, is incomplete in any material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(b) This chapter, or a regulation, order or condition lawfully imposed under this chapter, has been willfully violated in connection with the offering by:

(1) The person filing the registration statement;

(2) The issuer, a partner, officer or director of the issuer, a person occupying similar status or performing similar functions, or a person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or

(3) An underwriter;

(c) The security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative order similar to an order under this section entered under any other federal or state law applicable to the offering, except that the Administrator may not:

(1) Institute a proceeding against an effective registration statement under this paragraph more than 1 year after the date of the order or injunction relied on; or

(2) Enter an order under this paragraph on the basis of an order or injunction entered under the securities act of another state unless the order or injunction was based on facts that currently would constitute a ground for an order under this section;

(d) The issuer s enterprise or method of business includes or would include activities that are illegal where performed;

(e) The offering has worked or tended to work a fraud upon purchasers or would so operate;

(f) The offering has been or would be made with unreasonable amounts of underwriters and sellers discounts, commissions or other compensation, or promoters profits or participation, or unreasonable amounts or kinds of options;

(g) A security sought to be registered pursuant to NRS 90.470 is not eligible for such registration;

(h) With respect to a security sought to be registered pursuant to NRS 90.480, there has been a failure to comply with the undertaking required by paragraph (d) of subsection 2 of that section; or

(i) The applicant or registrant has failed to pay the proper filing fee, but the Administrator may enter only an order denying effectiveness under this paragraph and shall vacate the order if the deficiency is corrected.

2. The Administrator may not institute a proceeding:

(a) Against an effective registration statement on the basis of a fact or transaction known to the Administrator when the registration statement became effective unless the proceeding is instituted within 30 days after the registration statement became effective; or

(b) With respect to a registration filed under NRS 90.470 on the basis of paragraph (e) or (f) of subsection 1.

3. The Administrator may vacate or modify an order entered under this section if the Administrator finds that the conditions which prompted entry have changed or that it is otherwise in the public interest.

(Added to NRS by 1987, 2170; A 1989, 160)



NRS 90.520 - Exempt securities; filing and fee required for exemption.

1. As used in this section:

(a) Guaranteed means guaranteed as to payment of all or substantially all of principal and interest or dividends.

(b) Insured means insured as to payment of all or substantially all of principal and interest or dividends.

2. Except as otherwise provided in subsections 4 and 5, the following securities are exempt from NRS 90.460 and 90.560:

(a) A security, including a revenue obligation, issued, insured or guaranteed by the United States, an agency or corporate or other instrumentality of the United States, an international agency or corporate or other instrumentality of which the United States and one or more foreign governments are members, a state, a political subdivision of a state, or an agency or corporate or other instrumentality of one or more states or their political subdivisions, or a certificate of deposit for any of the foregoing, but this exemption does not include a security payable solely from revenues to be received from an enterprise unless the:

(1) Payments are insured or guaranteed by the United States, an agency or corporate or other instrumentality of the United States, an international agency or corporate or other instrumentality of which the United States and one or more foreign governments are members, a state, a political subdivision of a state, or an agency or corporate or other instrumentality of one or more states or their political subdivisions, or by a person whose securities are exempt from registration pursuant to paragraphs (b) to (e), inclusive, or (g), or the revenues from which the payments are to be made are a direct obligation of such a person;

(2) Security is issued by this State or an agency, instrumentality or political subdivision of this State; or

(3) Payments are insured or guaranteed by a person who, within the 12 months next preceding the date on which the securities are issued, has received a rating within one of the top four rating categories of either Moody s Investors Service, Inc., or Standard and Poor s Ratings Services.

(b) A security issued, insured or guaranteed by Canada, a Canadian province or territory, a political subdivision of Canada or of a Canadian province or territory, an agency or corporate or other instrumentality of one or more of the foregoing, or any other foreign government or governmental combination or entity with which the United States maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer, insurer or guarantor.

(c) A security issued by and representing an interest in or a direct obligation of a depository institution if the deposit or share accounts of the depository institution are insured by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or a successor to an applicable agency authorized by federal law.

(d) A security issued by and representing an interest in or a direct obligation of, or insured or guaranteed by, an insurance company organized under the laws of any state and authorized to do business in this State.

(e) A security issued or guaranteed by a railroad, other common carrier, public utility or holding company that is:

(1) Subject to the jurisdiction of the Surface Transportation Board;

(2) A registered holding company under the Public Utility Holding Company Act of 1935 or a subsidiary of a registered holding company within the meaning of that act;

(3) Regulated in respect to its rates and charges by a governmental authority of the United States or a state; or

(4) Regulated in respect to the issuance or guarantee of the security by a governmental authority of the United States, a state, Canada, or a Canadian province or territory.

(f) Equipment trust certificates in respect to equipment leased or conditionally sold to a person, if securities issued by the person would be exempt pursuant to this section.

(g) A security listed or approved for listing upon notice of issuance on the New York Stock Exchange, NYSE MKT, the Chicago Stock Exchange, NYSE ARCA or other exchange designated by the Administrator, any other security of the same issuer which is of senior or substantially equal rank, a security called for by subscription right or warrant so listed or approved, or a warrant or right to purchase or subscribe to any of the foregoing.

(h) A security listed or approved for listing upon notice of issuance on the National Market System of the NASDAQ Stock Market, any other security of the same issuer which is of senior or substantially equal rank, a security called for by subscription right or warrant so designated, or a warrant or a right to purchase or subscribe to any of the foregoing.

(i) An option issued by a clearing agency registered under the Securities Exchange Act of 1934, other than an off-exchange futures contract or substantially similar arrangement, if the security, currency, commodity or other interest underlying the option is:

(1) Registered under NRS 90.470, 90.480 or 90.490;

(2) Exempt pursuant to this section; or

(3) Not otherwise required to be registered under this chapter.

(j) A security issued by a person organized and operated not for private profit but exclusively for a religious, educational, benevolent, charitable, fraternal, social, athletic or reformatory purpose, or as a chamber of commerce, or trade or professional association if at least 10 days before the sale of the security the issuer has filed with the Administrator a notice setting forth the material terms of the proposed sale and copies of any sales and advertising literature to be used and the Administrator by order does not disallow the exemption within the next 5 full business days.

(k) A promissory note, draft, bill of exchange or banker s acceptance that evidences an obligation to pay cash within 9 months after the date of issuance, exclusive of days of grace, is issued in denominations of at least $50,000 and receives a rating in one of the three highest rating categories from a nationally recognized statistical rating organization, or a renewal of such an obligation that is likewise limited, or a guarantee of such an obligation or of a renewal.

(l) A security issued in connection with an employees stock purchase, savings, option, profit-sharing, pension or similar employees benefit plan.

(m) A membership or equity interest in, or a retention certificate or like security given in lieu of a cash patronage dividend issued by, a cooperative organized and operated as a nonprofit membership cooperative under the cooperative laws of any state if not traded to the general public.

(n) A security issued by an issuer registered as an open-end management investment company or unit investment trust under section 8 of the Investment Company Act of 1940 if:

(1) The issuer is advised by an investment adviser that is a depository institution exempt from registration under the Investment Advisers Act of 1940 or that is currently registered as an investment adviser, and has been registered, or is affiliated with an adviser that has been registered, as an investment adviser under the Investment Advisers Act of 1940 for at least 3 years next preceding an offer or sale of a security claimed to be exempt pursuant to this paragraph, and the issuer has acted, or is affiliated with an investment adviser that has acted, as investment adviser to one or more registered investment companies or unit investment trusts for at least 3 years next preceding an offer or sale of a security claimed to be exempt under this paragraph; or

(2) The issuer has a sponsor that has at all times throughout the 3 years before an offer or sale of a security claimed to be exempt pursuant to this paragraph sponsored one or more registered investment companies or unit investment trusts the aggregate total assets of which have exceeded $100,000,000.

3. For the purpose of paragraph (n) of subsection 2, an investment adviser is affiliated with another investment adviser if it controls, is controlled by, or is under common control with the other investment adviser.

4. The exemption provided by paragraph (n) of subsection 2 is available only if the person claiming the exemption files with the Administrator a notice of intention to sell which sets forth the name and address of the issuer and the securities to be offered in this State and pays a fee:

(a) Of $500 for the initial claim of exemption and the same amount at the beginning of each fiscal year thereafter in which securities are to be offered in this State, in the case of an open-end management company; or

(b) Of $300 for the initial claim of exemption in the case of a unit investment trust.

5. An exemption provided by paragraph (c), (e), (f), (i) or (k) of subsection 2 is available only if, within the 12 months immediately preceding the use of the exemption, a notice of claim of exemption has been filed with the Administrator and a nonrefundable fee of $300 has been paid.

(Added to NRS by 1987, 2171; A 1989, 152; 1991, 189, 600; 1993, 2767; 1997, 500, 1593; 2003, 20th Special Session, 118; 2009, 2558; 2013, 173)



NRS 90.530 - Exempt transactions.

The following transactions are exempt from NRS 90.460 and 90.560:

1. An isolated nonissuer transaction, whether or not effected through a broker-dealer.

2. A nonissuer transaction in an outstanding security if the issuer of the security has a class of securities subject to registration under section 12 of the Securities Exchange Act of 1934, 15 U.S.C. 78l, and has been subject to the reporting requirements of section 13 or 15(d) of the Securities Exchange Act of 1934, 15 U.S.C. 78m and 78o(d), for not less than 90 days next preceding the transaction, or has filed and maintained with the Administrator for not less than 90 days preceding the transaction information, in such form as the Administrator, by regulation, specifies, substantially comparable to the information the issuer would be required to file under section 12(b) or 12(g) of the Securities Exchange Act of 1934, 15 U.S.C. 78l(b) and 78l(g), were the issuer to have a class of its securities registered under section 12 of the Securities Exchange Act of 1934, 15 U.S.C. 78l, and paid a fee of $300 with the filing.

3. A nonissuer transaction by a sales representative licensed in this State, in an outstanding security if:

(a) The security is sold at a price reasonably related to the current market price of the security at the time of the transaction;

(b) The security does not constitute all or part of an unsold allotment to, or subscription or participation by, a broker-dealer as an underwriter of the security;

(c) At the time of the transaction, a recognized securities manual designated by the Administrator by regulation or order contains the names of the issuer s officers and directors, a statement of the financial condition of the issuer as of a date within the preceding 18 months, and a statement of income or operations for each of the last 2 years next preceding the date of the statement of financial condition, or for the period as of the date of the statement of financial condition if the period of existence is less than 2 years;

(d) The issuer of the security has not undergone a major reorganization, merger or acquisition within the preceding 30 days which is not reflected in the information contained in the manual; and

(e) At the time of the transaction, the issuer of the security has a class of equity security listed on the New York Stock Exchange, American Stock Exchange or other exchange designated by the Administrator, or on the National Market System of the National Association of Securities Dealers Automated Quotation System. The requirements of this paragraph do not apply if:

(1) The security has been outstanding for at least 180 days;

(2) The issuer of the security is actually engaged in business and is not developing the issuer s business, in bankruptcy or in receivership; and

(3) The issuer of the security has been in continuous operation for at least 5 years.

4. A nonissuer transaction in a security that has a fixed maturity or a fixed interest or dividend provision if there has been no default during the current fiscal year or within the 3 preceding years, or during the existence of the issuer, and any predecessors if less than 3 years, in the payment of principal, interest or dividends on the security.

5. A nonissuer transaction effected by or through a registered broker-dealer pursuant to an unsolicited order or offer to purchase.

6. A transaction between the issuer or other person on whose behalf the offering of a security is made and an underwriter, or a transaction among underwriters.

7. A transaction in a bond or other evidence of indebtedness secured by a real estate mortgage, deed of trust, personal property security agreement, or by an agreement for the sale of real estate or personal property, if the entire mortgage, deed of trust or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a unit.

8. A transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian or conservator.

9. A transaction executed by a bona fide secured party without the purpose of evading this chapter.

10. An offer to sell or the sale of a security to a financial or institutional investor or to a broker-dealer.

11. Except as otherwise provided in this subsection, a transaction pursuant to an offer to sell securities of an issuer if:

(a) The transaction is part of an issue in which there are not more than 25 purchasers in this State, other than those designated in subsection 10, during any 12 consecutive months;

(b) No general solicitation or general advertising is used in connection with the offer to sell or sale of the securities;

(c) No commission or other similar compensation is paid or given, directly or indirectly, to a person, other than a broker-dealer licensed or not required to be licensed under this chapter, for soliciting a prospective purchaser in this State; and

(d) One of the following conditions is satisfied:

(1) The seller reasonably believes that all the purchasers in this State, other than those designated in subsection 10, are purchasing for investment; or

(2) Immediately before and immediately after the transaction, the issuer reasonably believes that the securities of the issuer are held by 50 or fewer beneficial owners, other than those designated in subsection 10, and the transaction is part of an aggregate offering that does not exceed $500,000 during any 12 consecutive months.

The Administrator by rule or order as to a security or transaction or a type of security or transaction may withdraw or further condition the exemption set forth in this subsection or waive one or more of the conditions of the exemption.

12. An offer to sell or sale of a preorganization certificate or subscription if:

(a) No commission or other similar compensation is paid or given, directly or indirectly, for soliciting a prospective subscriber;

(b) No public advertising or general solicitation is used in connection with the offer to sell or sale;

(c) The number of offers does not exceed 50;

(d) The number of subscribers does not exceed 10; and

(e) No payment is made by a subscriber.

13. An offer to sell or sale of a preorganization certificate or subscription issued in connection with the organization of a depository institution if that organization is under the supervision of an official or agency of a state or of the United States which has and exercises the authority to regulate and supervise the organization of the depository institution. For the purpose of this subsection, under the supervision of an official or agency means that the official or agency by law has authority to require disclosures to prospective investors similar to those required under NRS 90.490, impound proceeds from the sale of a preorganization certificate or subscription until organization of the depository institution is completed, and require refund to investors if the depository institution does not obtain a grant of authority from the appropriate official or agency.

14. A transaction pursuant to an offer to sell to existing security holders of the issuer, including persons who at the time of the transaction are holders of transferable warrants exercisable within not more than 90 days after their issuance, convertible securities or nontransferable warrants, if:

(a) No commission or other similar compensation, other than a standby commission, is paid or given, directly or indirectly, for soliciting a security holder in this State; or

(b) The issuer first files a notice specifying the terms of the offer to sell, together with a nonrefundable fee of $300, and the Administrator does not by order disallow the exemption within the next 5 full business days.

15. A transaction involving an offer to sell, but not a sale, of a security not exempt from registration under the Securities Act of 1933, 15 U.S.C. 77a et seq., if:

(a) A registration or offering statement or similar record as required under the Securities Act of 1933, 15 U.S.C. 77a et seq., has been filed, but is not effective;

(b) A registration statement, if required, has been filed under this chapter, but is not effective; and

(c) No order denying, suspending or revoking the effectiveness of registration, of which the offeror is aware, has been entered by the Administrator or the Securities and Exchange Commission, and no examination or public proceeding that may culminate in that kind of order is known by the offeror to be pending.

16. A transaction involving an offer to sell, but not a sale, of a security exempt from registration under the Securities Act of 1933, 15 U.S.C. 77a et seq., if:

(a) A registration statement has been filed under this chapter, but is not effective; and

(b) No order denying, suspending or revoking the effectiveness of registration, of which the offeror is aware, has been entered by the Administrator and no examination or public proceeding that may culminate in that kind of order is known by the offeror to be pending.

17. A transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets or other reorganization to which the issuer, or its parent or subsidiary, and the other person, or its parent or subsidiary, are parties, if:

(a) The securities to be distributed are registered under the Securities Act of 1933, 15 U.S.C. 77a et seq., before the consummation of the transaction; or

(b) The securities to be distributed are not required to be registered under the Securities Act of 1933, 15 U.S.C. 77a et seq., written notice of the transaction and a copy of the materials, if any, by which approval of the transaction will be solicited, together with a nonrefundable fee of $300, are given to the Administrator at least 10 days before the consummation of the transaction and the Administrator does not, by order, disallow the exemption within the next 10 days.

18. A transaction involving the offer to sell or sale of one or more promissory notes each of which is directly secured by a first lien on a single parcel of real estate, or a transaction involving the offer to sell or sale of participation interests in the notes if the notes and participation interests are originated by a depository institution and are offered and sold subject to the following conditions:

(a) The minimum aggregate sales price paid by each purchaser may not be less than $250,000;

(b) Each purchaser must pay cash either at the time of the sale or within 60 days after the sale; and

(c) Each purchaser may buy for the purchaser s own account only.

19. A transaction involving the offer to sell or sale of one or more promissory notes directly secured by a first lien on a single parcel of real estate or participating interests in the notes, if the notes and interests are originated by a mortgagee approved by the Secretary of Housing and Urban Development under sections 203 and 211 of the National Housing Act, 12 U.S.C. 1709 and 1715b, and are offered or sold, subject to the conditions specified in subsection 18, to a depository institution or insurance company, the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association or the Government National Mortgage Association.

20. A transaction between any of the persons described in subsection 19 involving a nonassignable contract to buy or sell the securities described in subsection 18 if the contract is to be completed within 2 years and if:

(a) The seller of the securities pursuant to the contract is one of the parties described in subsection 18 or 19 who may originate securities;

(b) The purchaser of securities pursuant to a contract is any other person described in subsection 19; and

(c) The conditions described in subsection 18 are fulfilled.

21. A transaction involving one or more promissory notes secured by a lien on real estate, or participating interests in those notes, by:

(a) A mortgage banker licensed pursuant to chapter 645E of NRS to engage in those transactions; or

(b) A mortgage broker licensed pursuant to chapter 645B of NRS to engage in those transactions.

(Added to NRS by 1987, 2174; A 1989, 155; 1991, 603; 1999, 3803; 2003, 3171, 3571; 2003, 20th Special Session, 121)



NRS 90.540 - Additional exemptions; fee.

1. The Administrator by regulation or order may:

(a) Exempt any other security or transaction or class of securities or transactions from NRS 90.460 and 90.560.

(b) Adopt a transactional exemption for limited offerings that will further the objectives of compatibility with the exemptions from securities registration authorized by the Securities Act of 1933 and uniformity among the states.

(c) Require the filing of a notice for an exemption adopted pursuant to this section.

2. Except as otherwise provided in NRS 90.565 and 90.567, the Administrator shall require the payment of a fee of not less than $300 and not more than $500 for an exemption adopted pursuant to this section.

(Added to NRS by 1987, 2177; A 1989, 160; 1993, 1227; 1997, 495; 2003, 20th Special Session, 25, 124)



NRS 90.550 - Revocation of exemptions.

1. The Administrator by order may deny or revoke an exemption specified in NRS 90.520 or 90.530, with respect to a specific security or transaction. An order under this subsection is not retroactive.

2. A person does not violate NRS 90.460 or 90.560 by reason of an offer to sell or sale effected after the entry of an order under this section if the person did not know, and in the exercise of reasonable care could not have known, of the order.

(Added to NRS by 1987, 2177; A 1989, 160)



NRS 90.560 - Filing of sales and advertising literature.

The Administrator by regulation or order may require the filing of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser unless the security or transaction is exempt under NRS 90.520 or 90.530 or the investment adviser is exempt under NRS 90.340.

(Added to NRS by 1987, 2177; A 1989, 160)



NRS 90.565 - Filing of notice before initial offering of securities.

An offering of securities is exempt from the provisions of NRS 90.460 and 90.560 if:

1. The securities are set forth in subparagraph (2) of paragraph (b) of section 18 of the Securities Act of 1933, 15 U.S.C. 77r(b)(2); and

2. Before the initial offering in this State of the securities:

(a) A copy of the issuer s federal registration statement is filed with the Securities and Exchange Commission; or

(b) A notice on Form NF or Form N-9, as prescribed by the Administrator, is filed with the Administrator with a fee of $500.

(Added to NRS by 2003, 20th Special Session, 24, 25, 26)



NRS 90.567 - Filing of notice after first sale of securities.

1. If, pursuant to NRS 90.540, the Administrator by regulation or order exempts from the provisions of NRS 90.460 and 90.560 an offer to sell or the sale of a security by an issuer to persons who are or the issuer believes are accredited investors, the issuer shall, within 15 days after the first sale in this State, file with the Administrator a fee of $500.

2. As used in this section, accredited investor has the meaning ascribed to it in 17 C.F.R. 230.501(a).

(Added to NRS by 2003, 20th Special Session, 24, 25, 26)



NRS 90.570 - Offer, sale and purchase.

In connection with the offer to sell, sale, offer to purchase or purchase of a security, a person shall not, directly or indirectly:

1. Employ any device, scheme or artifice to defraud;

2. Make an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made not misleading in the light of the circumstances under which they are made; or

3. Engage in an act, practice or course of business which operates or would operate as a fraud or deceit upon a person.

(Added to NRS by 1987, 2178; A 1989, 160)



NRS 90.580 - Manipulation of market.

1. Without limiting the general applicability of NRS 90.570, a person shall not:

(a) Quote a fictitious price with respect to a security;

(b) Effect a transaction in a security which involves no change in the beneficial ownership of the security for the purpose of creating a false or misleading appearance of active trading in a security or with respect to the market for the security;

(c) Enter an order for the purchase of a security with the knowledge that an order of substantially the same size and at substantially the same time and price for the sale of the security has been or will be entered by or for the same or affiliated person for the purpose of creating a false or misleading appearance of active trading in a security or with respect to the market for the security;

(d) Enter an order for the sale of a security with knowledge that an order of substantially the same size and at substantially the same time and price for the purchase of the security has been or will be entered by or for the same or affiliated person for the purpose of creating a false or misleading appearance of active trading in a security or with respect to the market for the security;

(e) Employ any other deceptive or fraudulent device, scheme or artifice to manipulate the market in a security; or

(f) Put off, circulate or publish any false or misleading writing, statement or intelligence regarding a security that is publicly traded.

2. Transactions effected in compliance with, or conduct which does not violate, the applicable provisions of the Securities Exchange Act of 1934 and the rules and regulations of the Securities and Exchange Commission thereunder are not violations of subsection 1.

(Added to NRS by 1987, 2178; A 1989, 159; 2013, 176)



NRS 90.590 - Prohibited transactions by investment advisers and representatives of investment advisers.

It is unlawful for an investment adviser, representative of an investment adviser or other person who represents an investment adviser in performing an act that requires licensing as an investment adviser under this chapter, directly or indirectly, to:

1. Employ a device, scheme or artifice to defraud a client; or

2. Engage in an act, practice or course of business that operates or would operate as a fraud or deceit upon a client.

(Added to NRS by 1987, 2178; A 1989, 160; 1995, 1450)



NRS 90.600 - Misleading filings.

It is unlawful for a person to make or cause to be made, in a record filed with the Administrator or in a proceeding under this chapter a statement that the person knows or has reasonable grounds to know is, at the time and in the light of the circumstances under which it is made, false or misleading in a material respect.

(Added to NRS by 1987, 2178; A 1989, 160; 2003, 3175)



NRS 90.605 - False or fraudulent representations in investigations, proceedings or prosecutions; offering false evidence; destroying evidence.

In any investigation, proceeding or prosecution with respect to any violation of a provision of this chapter, a regulation adopted pursuant to this chapter, an order denying, suspending or revoking the effectiveness of registration or an order to cease and desist issued by the Administrator, a person shall not willfully:

1. Make any materially false, fictitious or fraudulent statement or representation;

2. Offer or procure to be offered into evidence, as genuine, any book, paper, document or record if the person knows that the book, paper, document or record has been forged or fraudulently altered; or

3. Destroy, alter, erase, obliterate or conceal, or cause to be destroyed, altered, erased, obliterated or concealed, any book, paper, document or record, with the intent to:

(a) Conceal any violation of any provision of this chapter, a regulation adopted pursuant to this chapter, an order denying, suspending or revoking the effectiveness of registration or an order to cease and desist issued by the Administrator;

(b) Protect or conceal the identity of any person who has violated any provision of this chapter, a regulation adopted pursuant to this chapter, an order denying, suspending or revoking the effectiveness of registration or an order to cease and desist issued by the Administrator; or

(c) Delay or hinder the investigation or prosecution of any person for any violation of any provision of this chapter, a regulation adopted pursuant to this chapter, an order denying, suspending or revoking the effectiveness of registration or an order to cease and desist issued by the Administrator.

(Added to NRS by 2003, 20th Special Session, 272; A 2013, 176)



NRS 90.610 - Unlawful representation concerning licensing, registration or exemption.

1. Neither the fact that an application for licensing or a statement has been filed under this chapter, nor the fact that a person is licensed or a security is registered under this chapter constitutes a finding by the Administrator that any record filed under this chapter is true, complete and not misleading. Neither of those facts nor the fact that an exemption or exception is available for a security or a transaction means that the Administrator has passed upon the merits or qualifications of, or recommended or given approval to, any person, security or transaction.

2. It is unlawful to make, or cause to be made, to a purchaser, customer or client a representation inconsistent with subsection 1.

(Added to NRS by 1987, 2179; A 1989, 160; 2003, 3175)



NRS 90.615 - Authority of Attorney General and district attorney.

1. The Attorney General may investigate and prosecute any violation of a provision of this chapter, a regulation adopted pursuant to this chapter, an order denying, suspending or revoking the effectiveness of registration or an order to cease and desist issued by the Administrator.

2. The district attorney of the appropriate county may prosecute any such violation:

(a) At the request of the Attorney General; or

(b) If the Attorney General does not prosecute such a violation.

(Added to NRS by 1991, 593)



NRS 90.620 - Investigations and subpoenas.

1. The Administrator may make an investigation, within or outside of this State, as the Administrator finds necessary to determine whether a person has violated or is about to violate this chapter or any regulation or order of the Administrator under this chapter or to aid in enforcement of this chapter.

2. Except as otherwise provided in subsection 4 of NRS 90.730, the Administrator may publish information concerning a violation of this chapter or a regulation or order of the Administrator under this chapter or concerning types of securities or acts or practices in the offer, sale or purchase of types of securities which may operate as a fraud or deceit.

3. For the purposes of an investigation or proceeding under this chapter, the Administrator or any officer or employee designated by the Administrator by regulation, order or written direction may conduct hearings, administer oaths and affirmations, render findings of fact and conclusions of law, subpoena witnesses, compel their attendance, take evidence and require the production, by subpoena or otherwise, of books, papers, correspondence, memoranda, agreements or other records which the Administrator determines to be relevant or material to the investigation or proceeding. A person whom the Administrator does not consider to be the subject of an investigation is entitled to reimbursement at the rate of 25 cents per page for copies of records which the person is required by subpoena to produce. The Administrator may require or permit a person to file a statement, under oath or otherwise as the Administrator determines, as to the facts and circumstances concerning the matter to be investigated.

4. If the activities constituting an alleged violation for which the information is sought would be a violation of this chapter had the activities occurred in this State, the Administrator may issue and apply to enforce subpoenas in this State at the request of a securities agency or administrator of another state, jurisdiction, Canadian province or territory, the Commodity Futures Trading Commission, or by the Securities and Exchange Commission or a comparable regulatory agency of another country.

5. If a person does not testify or produce the records required by the Administrator or a designated officer or employee pursuant to subpoena, the Administrator or designated officer or employee may apply to the court for an order compelling compliance. A request for an order of compliance may be addressed to:

(a) The district court in and for the county where service may be obtained on the person refusing to testify or produce, if the person is subject to service of process in this State; or

(b) A court of another state having jurisdiction over the person refusing to testify or produce, if the person is not subject to service of process in this State.

6. Not later than the time the Administrator requests an order for compliance, the Administrator shall either send notice of the request by registered or certified mail, return receipt requested, to the respondent at the last known address or take other steps reasonably calculated to give the respondent actual notice.

(Added to NRS by 1987, 2179; A 1989, 160; 1991, 607; 1993, 1228; 1995, 1450; 2001, 1158; 2003, 3175; 2013, 177)



NRS 90.630 - Enforcement.

1. If the Administrator reasonably believes, whether or not based upon an investigation conducted under NRS 90.620, that:

(a) The sale of a security is subject to registration under this chapter and the security is being offered or has been offered or sold by the issuer or another person in violation of NRS 90.460; or

(b) A person is acting as a broker-dealer or investment adviser in violation of NRS 90.310 or 90.330,

the Administrator, in addition to any specific power granted under this chapter and subject to compliance with the requirements of NRS 90.820, may issue, without a prior hearing, a summary order against the person engaged in the prohibited activities, directing the person to desist and refrain from further activity until the security is registered or the person is licensed under this chapter. The summary order to cease and desist must state the section of this chapter or regulation or order of the Administrator under this chapter which the Administrator reasonably believes has been or is being violated.

2. If the Administrator reasonably believes, whether or not based upon an investigation conducted under NRS 90.620, that a person has violated this chapter or a regulation or order of the Administrator under this chapter, the Administrator, in addition to any specific power granted under this chapter, after giving notice by registered or certified mail and conducting a hearing in an administrative proceeding, unless the right to notice and hearing is waived by the person against whom the sanction is imposed, may:

(a) Issue an order against the person to cease and desist;

(b) Censure the person if he or she is a licensed broker-dealer, sales representative, investment adviser or representative of an investment adviser;

(c) Bar or suspend the person from association with a licensed broker-dealer or investment adviser in this State;

(d) Issue an order against an applicant, licensed person or other person who willfully violates this chapter, imposing a civil penalty of not more than $25,000 for each violation; or

(e) Initiate one or more of the actions specified in NRS 90.640.

3. If the person to whom the notice is addressed pursuant to subsection 2 does not request a hearing within 45 days after receipt of the notice, the person waives the right to a hearing and the Administrator shall issue a permanent order. If a hearing is requested, the Administrator shall set the matter for hearing not less than 15 days nor more than 60 days after the Administrator receives the request for a hearing. The Administrator shall promptly notify the parties by registered or certified mail of the time and place set for the hearing.

4. Imposition of the sanctions under this section is limited as follows:

(a) If the Administrator revokes the license of a broker-dealer, sales representative, investment adviser or representative of an investment adviser or bars a person from association with a licensed broker-dealer or investment adviser under this section or NRS 90.420, the imposition of that sanction precludes imposition of a civil penalty under subsection 2; and

(b) The imposition by the Administrator of one or more sanctions under subsection 2 with respect to a specific violation precludes the Administrator from later imposing any other sanctions under paragraphs (a) to (d), inclusive, of subsection 2 with respect to the violation.

5. For the purposes of determining any sanction to be imposed pursuant to paragraphs (a) to (d), inclusive, of subsection 2, the Administrator shall consider, among other factors, the frequency and persistence of the conduct constituting a violation of this chapter, or a regulation or order of the Administrator under this chapter, the number of persons adversely affected by the conduct and the resources of the person committing the violation.

6. If a sanction is imposed pursuant to this section, reimbursement for the costs of the proceeding, including investigative costs and attorney s fees incurred, may be ordered and recovered by the Administrator. Money recovered for reimbursement of the investigative costs and attorney s fees must be deposited in the State General Fund for credit to the Secretary of State s Operating General Fund Budget Account.

(Added to NRS by 1987, 2180; A 1989, 160; 1993, 894; 1995, 1451; 2009, 2561)



NRS 90.640 - Power of court to grant relief.

1. Upon a showing by the Administrator that a person has violated or is about to violate this chapter, or a regulation or order of the Administrator under this chapter, the appropriate district court may grant or impose one or more of the following appropriate legal or equitable remedies:

(a) Upon a showing that a person has violated this chapter, or a regulation or order of the Administrator under this chapter, the court may singly or in combination:

(1) Issue a temporary restraining order, permanent or temporary prohibitory or mandatory injunction or a writ of prohibition or mandamus;

(2) Impose a civil penalty of not more than $25,000 for each violation;

(3) Issue a declaratory judgment;

(4) Order restitution to investors;

(5) Provide for the appointment of a receiver or conservator for the defendant or the defendant s assets;

(6) Order payment of the Division s investigative costs; or

(7) Order such other relief as the court deems just.

(b) Upon a showing that a person is about to violate this chapter, or a regulation or order of the Administrator under this chapter, a court may issue:

(1) A temporary restraining order;

(2) A temporary or permanent injunction; or

(3) A writ of prohibition or mandamus.

2. In determining the appropriate relief to grant, the court shall consider enforcement actions taken and sanctions imposed by the Administrator under NRS 90.630 in connection with the transactions constituting violations of this chapter or a regulation or order of the Administrator under this chapter. If a remedial action is imposed pursuant to this section, the costs of the proceeding, including investigative costs and attorney s fees, may be recovered by the Administrator.

3. The court shall not require the Administrator to post a bond in an action under this section.

4. Upon a showing by the administrator or securities agency of another state that a person has violated the securities act of that state or a regulation or order of the administrator or securities agency of that state, the appropriate district court may grant, in addition to any other legal or equitable remedies, one or more of the following remedies:

(a) Appointment of a receiver, conservator or ancillary receiver or conservator for the defendant or the defendant s assets located in this State; or

(b) Other relief as the court deems just.

(Added to NRS by 1987, 2181; A 1989, 160; 1991, 608; 1993, 895, 1228; 2009, 2562)



NRS 90.650 - Criminal penalties.

1. A person who willfully violates:

(a) A provision of this chapter, except NRS 90.600, or who violates NRS 90.600 knowing that the statement made is false or misleading in any material respect;

(b) A regulation adopted pursuant to this chapter; or

(c) An order denying, suspending or revoking the effectiveness of registration or an order to cease and desist issued by the Administrator pursuant to this chapter,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years, or by a fine of not more than $500,000, or by both fine and imprisonment, for each violation. In addition to any other penalty, the court shall order the person to pay restitution and may order the person to repay the costs of investigation and prosecution incurred by the Division and the Office of the Attorney General. Money recovered for reimbursement of the costs of investigation and prosecution must be deposited in the State General Fund for credit to the Secretary of State s Operating General Fund Budget Account.

2. A person convicted of violating a regulation or order under this chapter may be fined, but must not be imprisoned, if the person proves lack of knowledge of the regulation or order.

3. This chapter does not limit the power of the State to punish a person for conduct which constitutes a crime under other law.

(Added to NRS by 1987, 2181; A 1989, 159; 1993, 938; 1995, 1242; 1997, 495; 2003, 20th Special Session, 273; 2009, 2563)



NRS 90.660 - Civil liability.

1. A person who offers or sells a security in violation of any of the following provisions:

(a) Subsection 1 of NRS 90.310;

(b) NRS 90.460;

(c) Subsection 10 of NRS 90.500;

(d) Subsection 2 of NRS 90.570;

(e) Subsection 2 of NRS 90.610; or

(f) A condition imposed in subsection 8 or 9 of NRS 90.500,

is liable to the person purchasing the security. Upon tender of the security, the purchaser may recover the consideration paid for the security and interest at the legal rate of this State from the date of payment, costs and reasonable attorney s fees, less the amount of income received on the security. A purchaser who no longer owns the security may recover damages. Damages are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it, plus interest at the legal rate of this State from the date of disposition of the security, costs and reasonable attorney s fees determined by the court. Tender requires only notice of willingness to exchange the security for the amount specified.

2. A person who offers or sells a security in violation of subsection 2 of NRS 90.570 is not liable under subsection 1 of this section if:

(a) The purchaser knew that a statement of a material fact was untrue or that there was an omission of a statement of a material fact; or

(b) The seller did not know and in the exercise of reasonable care could not have known of the untrue statement or misleading omission.

3. A person who willfully participates in any act or transaction in violation of NRS 90.580 is liable to a person who purchases or sells a security, other than a security traded on a national securities exchange or quoted on a national automated quotation system administered by a self-regulatory organization, at a price that was affected by the act or transaction for the damages sustained as a result of the act or transaction. Damages are the difference between the price at which the securities were purchased or sold and the market value the securities would have had at the time of the person s purchases or sale in the absence of the act or transaction, plus interest at the legal rate of this State from the date of the act or transaction and reasonable attorney s fees.

4. A person who directly or indirectly controls another person who is liable under subsection 1 or 3, a partner, officer or director of the person liable, a person occupying a similar status or performing similar functions, any agent of the person liable, an employee of the person liable if the employee materially aids in the act, omission or transaction constituting the violation, and a broker-dealer or sales representative who materially aids in the act, omission or transaction constituting the violation, are also liable jointly and severally with and to the same extent as the other person, but it is a defense that the person did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by which the liability is alleged to exist. With respect to a person who directly or indirectly, controls another person who is liable under subsection 3, it is also a defense that the controlling person acted in good faith and did not, directly or indirectly, induce the act, omission or transaction constituting the violation. Contribution among the several persons liable is the same as in cases arising out of breach of contract.

(Added to NRS by 1987, 2182; A 1989, 160)



NRS 90.670 - Statute of limitations.

A person may not sue under NRS 90.660 unless suit is brought within the earliest of 2 years after the discovery of the violation, 2 years after discovery should have been made by the exercise of reasonable care, or 5 years after the act, omission or transaction constituting the violation.

(Added to NRS by 1987, 2183; A 1989, 160; 1993, 1229; 2003, 20th Special Session, 273)



NRS 90.680 - Offer of rescission and settlement.

1. Relief may not be obtained under subsection 1 of NRS 90.660 if, before suit is commenced, the purchaser:

(a) Receives a written offer:

(1) Stating the respect in which liability under NRS 90.660 may have arisen and fairly advising the purchaser of the purchaser s rights of rescission;

(2) If the basis for relief under subsection 1 of NRS 90.660 is a violation of subsection 2 of NRS 90.570, including financial and other information necessary to correct all material misstatements or omissions in the information which was required by this chapter to be furnished to the purchaser as of the time of the sale of the security to the purchaser;

(3) Offering to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid, plus interest at the legal rate of this State from the date of payment, less income received thereon, or, if the purchaser no longer owns the security, offering to pay the purchaser upon acceptance of the offer an amount in cash equal to the damages computed under subsection 1 of NRS 90.660 plus attorney s fees; and

(4) Stating that the offer may be accepted by the purchaser at any time within a specified period of not less than 30 days after the date of its receipt by the purchaser or such shorter or longer time as the Administrator by order prescribes; and

(b) Fails to accept the offer in writing within the period specified under subparagraph (4) of paragraph (a).

2. The Administrator by regulation may prescribe the form in which the information specified in subsection 1 must be contained in an offer made under subsection 1.

3. An offer under subsection 1 must be delivered to the offeree or sent in a manner which assures actual receipt by the offeree.

4. If, after acceptance, a rescission offer is not performed in accordance with either its terms or this section, the offeree may obtain relief under NRS 90.660 without regard to this section.

(Added to NRS by 1987, 2183; A 1989, 160)



NRS 90.690 - Burden of proof.

1. In a civil action or administrative proceeding under this chapter, a person claiming an exemption or an exception from a definition has the burden of proving the exemption or exception.

2. In a criminal proceeding, the burden of going forward with evidence of a claim of exemption or exception from a definition is on the person claiming it.

(Added to NRS by 1987, 2184; A 1989, 160; 1991, 609)



NRS 90.700 - Liability: General provisions.

1. Except as provided in NRS 90.680, a tender required under this chapter may be made before entry of judgment.

2. The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist at law or in equity but this chapter does not create any claim for relief not specified in NRS 90.620 to 90.690, inclusive.

3. A claim for relief under this chapter survives the death of a person who might have obtained relief as a plaintiff or defendant.

(Added to NRS by 1987, 2184; A 1989, 160)



NRS 90.710 - Administration of chapter.

1. This chapter must be administered by the Secretary of State and the Administrator. The Secretary of State may employ personnel necessary to administer the provisions of this chapter.

2. All money received by the Division pursuant to this chapter must be deposited in the State General Fund.

(Added to NRS by 1987, 2184; A 1989, 160; 1991, 1752)



NRS 90.715 - Strict interpretation of provisions; waiver of enforcement; no-action letter; fee.

1. Except as otherwise provided in this section, the Division shall interpret strictly the provisions of this chapter and the regulations adopted pursuant thereto and shall not waive the enforcement of any such provision.

2. Subject to the provisions of this section and at the sole discretion of the Administrator, the Division may:

(a) Grant a waiver of the enforcement of any provision of this chapter or the regulations adopted pursuant thereto if the Administrator determines that the waiver is appropriate under the circumstances and is clearly within the authority of the Division to grant.

(b) Issue a no-action letter relating to a proposed transaction. Such a letter must not be issued in any case in which the issue presented may be resolved through a careful reading of the relevant provisions of this chapter or the regulations adopted pursuant thereto or through an interpretation of those provisions by competent counsel.

3. A request for a waiver or no-action letter must be submitted in writing to the office of the Administrator, accompanied by a fee of $200.

4. Except under extraordinary circumstances, the Division shall not respond to any request:

(a) Involving the antifraud provisions of this chapter or the regulations adopted pursuant thereto; or

(b) Relating to a transaction that has been consummated.

5. Unless otherwise specified in writing by the Division, a waiver or no-action letter is limited to the specific security, case, matter or transaction at hand and has no precedential value in any other context.

6. As used in this section, no-action letter means a written communication issued by the Division by which a person is advised that a transaction carried out under a set of assumed facts will not result in a recommendation by the staff of the Division that an enforcement action be taken.

(Added to NRS by 2003, 20th Special Session, 23, 25, 26)



NRS 90.720 - Prohibitions on use of information.

The Administrator and employees of the Division shall not use information filed with or obtained by the Division for their personal gain or benefit or the gain or benefit of another person. The Administrator and employees of the Division shall not conduct securities dealings based upon public information filed with the Division before there has been a sufficient period for the securities markets to assimilate the information.

(Added to NRS by 1987, 2184; A 1989, 160)



NRS 90.730 - Public information and confidentiality.

1. Except as otherwise provided in subsection 2, information and records filed with or obtained by the Administrator are public information and are available for public examination.

2. Except as otherwise provided in subsections 3 and 4 and NRS 239.0115, the following information and records do not constitute public information under subsection 1 and are confidential:

(a) Information or records obtained by the Administrator in connection with an investigation concerning possible violations of this chapter; and

(b) Information or records filed with the Administrator in connection with a registration statement filed under this chapter or a report under NRS 90.390 which constitute trade secrets or commercial or financial information of a person for which that person is entitled to and has asserted a claim of privilege or confidentiality authorized by law.

3. The Administrator may submit any information or evidence obtained in connection with an investigation to the:

(a) Attorney General or appropriate district attorney for the purpose of prosecuting a criminal action under this chapter; and

(b) Department of Taxation for its use in carrying out the provisions of chapter 363A of NRS.

4. The Administrator may disclose any information obtained in connection with an investigation pursuant to NRS 90.620 to the agencies and administrators specified in subsection 1 of NRS 90.740 but only if disclosure is provided for the purpose of a civil, administrative or criminal investigation or proceeding, and the receiving agency or administrator represents in writing that under applicable law protections exist to preserve the integrity, confidentiality and security of the information.

5. This chapter does not create any privilege or diminish any privilege existing at common law, by statute, regulation or otherwise.

(Added to NRS by 1987, 2184; A 1989, 160; 1991, 609; 2003, 3176; 2005, 1783; 2007, 2069)



NRS 90.740 - Cooperation with other agencies.

1. To encourage uniform interpretation and administration of this chapter and effective securities regulation and enforcement, the Administrator and the employees of the Division may cooperate with the securities agencies or administrator of one or more states, Canadian provinces or territories, or another country, the Securities and Exchange Commission, the Commodity Futures Trading Commission, the Securities Investor Protection Corporation, any self-regulatory organization, any national or international organization of securities officers or agencies and any governmental law enforcement or regulatory agency.

2. The cooperation authorized by subsection 1 includes:

(a) Establishing a central depository for licensing or registration under this chapter and for records required or allowed to be maintained under this chapter;

(b) Making a joint examination or investigation for licensing or registration;

(c) Holding a joint administrative hearing;

(d) Filing and prosecuting a joint civil or administrative proceeding;

(e) Sharing and exchanging personnel;

(f) Sharing and exchanging information and records subject to the restrictions of NRS 90.730; and

(g) Formulating, in accordance with chapter 233B of NRS, regulations or proposed regulations on matters, statements of policy, guidelines and interpretative opinions and releases.

(Added to NRS by 1987, 2185; A 1989, 160; 2003, 3177)



NRS 90.750 - Regulations, forms and orders.

1. The Administrator may adopt regulations further defining such words and terms as are necessary for an understanding of the provisions of this chapter and any regulations adopted pursuant thereto.

2. To keep regulations adopted by the Administrator in harmony with the regulations adopted by the Securities and Exchange Commission under the federal securities laws and to encourage uniformity with the regulations of securities agencies and administrators in other states, the Administrator, so far as is consistent with this chapter, shall take into consideration the regulations adopted by the Securities and Exchange Commission and the regulations of securities agencies and administrators in other states that enact a law comparable to this chapter.

3. Unless other criteria are specifically provided in this chapter or special provision is made for an emergency, a regulation or order may not be adopted or entered unless the Administrator determines from evidence adduced at a public hearing and entered in the record, showing specifically how the applicable criteria are satisfied, that the action is:

(a) In the public interest and appropriate for the protection of investors; and

(b) Consistent with the purposes fairly intended by the provisions of this chapter.

4. The Administrator may use his or her own experience, technical competence, specialized knowledge, and judgment in the adoption of a regulation.

5. The Administrator by regulation or order may prescribe:

(a) The form and content of financial statements required under this chapter;

(b) The circumstances under which consolidated financial statements must be filed; and

(c) Whether a required financial statement must be certified and by whom.

Unless the Administrator by regulation or order provides otherwise, a financial statement required under this chapter must be prepared in accordance with generally accepted accounting principles or other accounting principles as are prescribed for the issuer of the financial statement by the Securities and Exchange Commission.

(Added to NRS by 1987, 2185; A 1989, 160; 1991, 610)



NRS 90.760 - Good faith reliance.

No provision of this chapter imposing liability applies to an act done or omitted in good faith in conformity with:

1. A regulation or order adopted by the Administrator, notwithstanding that the regulation or order is later amended, repealed or determined by judicial or other authority to be invalid; or

2. A declaratory order or ruling issued by the Administrator.

(Added to NRS by 1987, 2186; A 1989, 160)



NRS 90.770 - Consent to service of process.

1. An applicant for licensing or registration under this chapter or an issuer who proposes to offer a security in this State through an agent shall file with the Administrator, in the form the Administrator by regulation prescribes, an irrevocable consent appointing the Administrator the person s agent for service of process in a noncriminal proceeding against the person, a successor or personal representative which arises under this chapter or a regulation or order of the Administrator under this chapter after the consent is filed, with the same force and validity as if served personally on the person filing the consent.

2. A person who has filed a consent complying with subsection 1 in connection with a previous application for registration need not file an additional consent.

3. If a person, including a nonresident of this State, engages in conduct prohibited or made actionable by this chapter or a regulation or order of the Administrator under this chapter and the person has not filed a consent to service or process under subsection 1, the engaging in the conduct constitutes the appointment of the Administrator as the person s agent for service of process in a noncriminal proceeding against the person, a successor or personal representative which grows out of the conduct.

4. A consent to service filed on behalf of an issuer organized or domiciled under the laws of a foreign country whose securities are being offered in this State otherwise than by or through underwriters must be accompanied by an opinion of counsel stating that a judgment of United States courts will be recognized by the courts of the country in which the issuer was organized or is domiciled.

5. Service under subsection 1 or 3 may be made by leaving a copy of the process in the office of the Administrator, but it is not effective unless:

(a) The plaintiff, who may be the Administrator, sends notice of the service and a copy of the process by registered or certified mail, return receipt requested, to the defendant or respondent at the address set forth in the consent to service of process or, if no consent to service of process has been filed, at the last known address, or takes other steps which are reasonably calculated to give actual notice; and

(b) The plaintiff files an affidavit of compliance with this subsection in the proceeding on or before the return day of the process, if any, or within such further time as the court, or the Administrator in a proceeding before the Administrator, allows.

6. Service as provided in subsection 5 may be used in a proceeding before the Administrator or by the Administrator in a proceeding in which the Administrator is the moving party.

7. If the process is served under subsection 5 the court, or the Administrator in a proceeding before the Administrator, may order continuances as may be necessary to afford the defendant or respondent reasonable opportunity to defend.

(Added to NRS by 1987, 2186; A 1989, 160)



NRS 90.780 - Administrative files and records.

1. The Administrator shall keep a register of:

(a) All applications for licensing and registration under this chapter;

(b) All licenses and registration statements that become effective under this chapter;

(c) All disciplinary and enforcement orders issued and reports of investigation made under this chapter;

(d) All declaratory orders and rulings issued under this chapter; and

(e) All other orders issued under this chapter.

2. All records required to be maintained by subsection 1 may be maintained in any form of data storage.

3. Upon request, the Administrator shall certify under the State Seal a copy as being a true and correct copy of the records maintained by the office. The Administrator by regulation may establish reasonable charges for the furnishing or certifying of copies. In all courts and all proceedings under this chapter a copy so certified is prima facie evidence of the contents of the records certified.

(Added to NRS by 1987, 2187; A 1989, 160)



NRS 90.790 - Administrative proceedings.

The Administrator may commence an administrative proceeding at any time with respect to a matter within the Administrator s jurisdiction. The Administrator shall commence an administrative proceeding upon the application of a person, unless:

1. The Administrator lacks jurisdiction over the subject matter;

2. Resolution of the matter requires the Administrator to exercise discretion to determine whether or not to issue an order;

3. A statute vests the Administrator with discretion to conduct or not to conduct an administrative proceeding before issuing an order to resolve the matter and, in the exercise of discretion, the Administrator determines not to conduct an administrative proceeding;

4. Resolution of the matter does not require the Administrator to issue an order that determines the person s legal rights, duties, privileges, immunities or other legal interests;

5. The matter is not timely submitted to the Administrator; or

6. The matter is not submitted in a form substantially complying with the regulations of the Administrator.

(Added to NRS by 1987, 2187; A 1989, 160)



NRS 90.800 - Summary order of Administrator; notice and opportunity for hearing; final order.

1. As an alternative to provisions of chapter 233B of NRS for contested cases, the Administrator may commence a proceeding under NRS 90.420, 90.510 or 90.550 by entering a summary order. This order may be entered without notice, without opportunity for hearing, and need not be supported by findings of fact or conclusions of law, but must be in writing.

2. Upon entry of summary order the Administrator shall promptly notify in writing all parties against whom action is taken or contemplated that the summary order has been entered and the reasons therefor. The Administrator shall send all parties against whom action is taken a notice of opportunity for hearing on the matters set forth in the order. The notice must state that the parties have 15 days after receipt of the notice to mail a written request for a hearing to the Administrator.

3. The Administrator shall set the matter for hearing no more than 60 nor less than 15 days from the receipt of the request for hearing, and shall promptly notify the parties of the time and place for hearing. The time of the hearing may be continued upon the written request of the licensee for good cause shown.

4. The Administrator may by order make a summary order final:

(a) Fifteen days after a party against whom action is taken or contemplated receives notice of the right to request a hearing if that party fails to request a hearing; or

(b) If a party fails to appear at the hearing on the date set for a hearing.

5. If a hearing is requested, the Administrator may:

(a) Extend the summary order until final determination of the matter; or

(b) After further notice of the opportunity for prior hearing to all parties against whom action is taken or contemplated, modify or vacate the summary order.

6. Notice is complete upon delivery personally to the party or by mailing by certified mail to the last known address of the party. If the party is a sales representative, the Administrator shall also notify the broker-dealer with whom the sales representative is associated of the action by certified mail.

(Added to NRS by 1987, 2188; A 1989, 160; 1991, 610)



NRS 90.820 - Emergency administrative proceedings.

1. The Administrator may use emergency administrative proceedings in a situation involving an immediate danger to the public welfare requiring immediate action.

2. The Administrator may take only such action as is necessary to prevent or avoid the immediate danger to the public welfare that justifies use of emergency administrative proceedings.

3. The Administrator shall issue an order, including a brief statement of findings of fact, conclusions of law, and if it is an exercise of the agency s discretion, reasons of policy for the decision to justify the determination of an immediate danger and the Administrator s decision to take the specific action.

4. The Administrator shall give such notice as is practicable to persons who are required to comply with the order. The order is effective when issued.

5. After issuing an order under this section, the Administrator shall proceed as quickly as feasible to complete proceedings that would be required under chapter 233B of NRS if the matter did not involve an immediate danger.

6. The record of the Administrator consists of the records regarding the matter that were considered or prepared by the Administrator. The Administrator shall maintain these records as the official record.

7. Unless otherwise required by law, the Administrator s record need not constitute the exclusive basis for the Administrator s action in emergency administrative proceedings or for judicial review of the action.

8. An order issued under this section is subject to judicial review in the manner provided in chapter 233B of NRS for the final decision in a contested case.

(Added to NRS by 1987, 2189; A 1989, 160; 2003, 3177)



NRS 90.830 - Scope of chapter.

1. NRS 90.310, 90.330, 90.460, 90.570, 90.580, 90.610 and 90.660 apply to a person who sells or offers to sell a security or investment advisory service if:

(a) An offer to sell is made in this State; or

(b) An offer to purchase is made and accepted in this State.

2. NRS 90.310, 90.330, 90.570, 90.580 and 90.610 apply to a person who purchases or offers to purchase a security if:

(a) An offer to purchase is made in this State; or

(b) An offer to sell is made and accepted in this State.

3. For the purpose of this section, an offer to sell or to purchase is made in this State, whether or not either party is present in this State, if the offer:

(a) Originates in this State; or

(b) Is directed by the offeror to a destination in this State and received where it is directed, or at a post office in this State if the offer is mailed.

4. For the purpose of this section, an offer to purchase or to sell is accepted in this State if acceptance:

(a) Is communicated to the offeror in this State; and

(b) Has not previously been communicated to the offeror, orally or in writing, outside this State.

Acceptance is communicated to the offeror in this State, whether or not either party is present in this State, if the offeree directs it to the offeror in this State reasonably believing the offeror to be in this State and it is received where it is directed, or at any post office in this State if the acceptance is mailed.

5. For the purpose of subsections 1 to 4, inclusive, an offer to sell or to purchase made in a newspaper or other publication of general, regular and paid circulation is not made in this State if the publication:

(a) Is not published in this State; or

(b) Is published in this State but has had more than two-thirds of its circulation outside this State during the past 12 months.

6. For the purpose of subsection 5, if a publication is published in editions, each edition is a separate publication except for material common to all editions.

7. For the purpose of subsections 1 to 4, inclusive, an offer to sell or to purchase made in a radio or television program or other electronic communication received in this State which originates outside this State is not made in this State.

8. For the purpose of subsection 7, a radio or television program or other electronic communication is considered as having originated in this State if either the broadcast studio or originating source of transmission is located within the State, unless:

(a) The program or communication is syndicated and distributed from outside this State for redistribution to the general public in this State;

(b) The program is supplied by a radio, television or other electronic network with the electronic signal originating from outside this State for redistribution to the general public in this State;

(c) The program or communication is an electronic signal that originates outside this State and is captured for redistribution to the general public in this State by a community antenna or cable, radio, cable television, or other electronic system; or

(d) The program or communication consists of an electronic signal which originates within this State, but which is not intended for redistribution to the general public in this State.

(Added to NRS by 1987, 2189; A 1989, 160; 1995, 1452; 2001, 1158)



NRS 90.840 - Contract provisions.

1. No person subject to this chapter who makes or engages in the performance of a contract in violation of this chapter or a regulation or order of the Administrator under this chapter, or who acquires a right under a contract with knowledge of the facts by which its making or performance is in violation, may obtain relief on the contract.

2. A provision in a contract entered into or effective in this State, binding a person acquiring a security to waive compliance with this chapter or a regulation or order of the Administrator under this chapter is nonenforceable.

3. A provision in a contract containing an agreement to arbitrate or a provision for choice of law in a contract between persons all of whom are engaged in the securities business is not a provision waiving compliance with this chapter and is enforceable in accordance with its terms.

(Added to NRS by 1987, 2191; A 1989, 160)



NRS 90.845 - Payment of fees by electronic transfer.

Any fee authorized or required to be collected by the provisions of this chapter may be paid using a system for the electronic transfer of payment that has been approved by the Administrator by regulation or order.

(Added to NRS by 1997, 494)



NRS 90.847 - Electronic delivery of records and applications.

The Administrator may, by regulation or order, approve systems for the electronic delivery of records and applications to the Administrator or the designee of the Administrator or to the principal office of the Administrator.

(Added to NRS by 1997, 494; A 2003, 3178)



NRS 90.851 - Deposit and use of money received as result of enforcement action.

1. All money received by the Administrator as the result of an action for the enforcement of the provisions of this chapter must be deposited in the State General Fund for credit to the Secretary of State s Operating General Fund Budget Account.

2. The money deposited in the Account pursuant to this section may be used:

(a) To pay the expenses of the Office of the Secretary of State involved in:

(1) Investigations by the Office involving securities;

(2) Actions to enforce the provisions of this chapter; and

(3) Providing educational programs for the public which are related to the operations of the Office.

(b) For any other purpose related to the Office of the Secretary of State, with the approval of the Legislature or the Interim Finance Committee when the Legislature is not in session.

3. The money deposited in the Account pursuant to this section, including money deposited in excess of the amount authorized by the Legislature, is restricted to the uses specified, and the unexpended balance of that money may be carried forward at the end of each fiscal year.

(Added to NRS by 1993, 1225; A 2009, 1166; 2011, 2193)



NRS 90.860 - Short title; uniformity of application and construction.

This chapter may be cited as the Uniform Securities Act and must be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it and to coordinate the interpretation and administration of this chapter with the related federal laws and regulations.

(Added to NRS by 1987, 2191; A 1989, 160)






Chapter 91 - Commodities

NRS 91.010 - Purpose; construction.

The Legislature intends that this chapter be construed and implemented to effectuate its general purpose to protect investors, to prevent and prosecute illegal and fraudulent schemes involving commodity contracts and to maximize coordination with federal and other states law and the administration and enforcement thereof. This chapter is not intended to create any rights or remedies upon which actions may be brought by private persons against persons who violate the provisions of this chapter.

(Added to NRS by 1987, 1287)



NRS 91.020 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 91.030 to 91.150, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1987, 1282; A 2003, 3178)



NRS 91.030 - Administrator defined.

Administrator means the Administrator of the Securities Division of the Office of the Secretary of State.

(Added to NRS by 1987, 1282)



NRS 91.040 - Board of trade defined.

Board of trade means any person or group of persons engaged in buying or selling any commodity or receiving any commodity for sale on consignment, whether or not the person or group of persons is characterized as a board of trade, exchange or other form of market place.

(Added to NRS by 1987, 1282)



NRS 91.050 - Commodity defined.

1. Commodity means, except as otherwise provided in subsection 2 or specified by the Administrator by regulation or order:

(a) Any agricultural, grain or livestock product or by-product;

(b) Any metal or mineral, including a precious metal;

(c) Any gem or gemstone whether characterized as precious, semiprecious or otherwise;

(d) Any fuel, whether liquid, gaseous or otherwise;

(e) Any foreign currency; and

(f) All other goods, articles, products or items of any kind.

2. Commodity does not include:

(a) A numismatic coin whose fair market value is at least 15 percent higher than the value of the metal it contains;

(b) Real property or any timber, agricultural or livestock product grown or raised on real property and offered or sold by the owner or lessee of such real property; or

(c) Any work of art offered or sold by art dealers, at public auction or offered or sold through a private sale by the owner thereof.

(Added to NRS by 1987, 1282)



NRS 91.060 - Commodity contract defined.

1. Commodity contract means any account, agreement or contract for the purchase or sale, primarily for speculation or investment purposes and not for use or consumption by the offeree or purchaser, of one or more commodities, whether for immediate or subsequent delivery or whether delivery is intended by the parties, and whether characterized as a cash contract, deferred shipment or deferred delivery contract, forward contract, futures contract, installment or margin contract, leverage contract or otherwise. Any commodity contract offered or sold, in the absence of evidence to the contrary, is presumed to be offered or sold for speculation or investment purposes.

2. Commodity contract does not include any contract or agreement which requires, and under which the purchaser receives, within 28 calendar days after the payment of any portion of the purchase price, physical delivery of the total amount of each commodity to be purchased under the contract or agreement.

(Added to NRS by 1987, 1283)



NRS 91.070 - Commodity Exchange Act defined.

Commodity Exchange Act means the act of Congress known as the Commodity Exchange Act, 7 U.S.C. 1 et seq.

(Added to NRS by 1987, 1283)



NRS 91.080 - Commodity Futures Trading Commission defined.

Commodity Futures Trading Commission means the independent regulatory agency established by Congress to administer the Commodity Exchange Act.

(Added to NRS by 1987, 1283)



NRS 91.090 - Commodity merchant defined.

Commodity merchant means any of the following, as defined or described in the Commodity Exchange Act or by a rule of the Commodity Futures Trading Commission:

1. A futures commission merchant;

2. A commodity pool operator;

3. A commodity trading adviser;

4. An introducing broker;

5. A leverage transaction merchant;

6. An associated person of any person listed in subsections 1 to 5, inclusive;

7. A floor broker; or

8. Any other person, other than a futures association, required to register with the Commodity Futures Trading Commission.

(Added to NRS by 1987, 1283)



NRS 91.100 - Commodity option defined.

Commodity option means any account, agreement or contract giving a party thereto the right but not the obligation to purchase or sell one or more commodities or one or more commodity contracts, whether characterized as an option, privilege, indemnity, bid, offer, put, call, advance guaranty, decline guaranty or otherwise, but does not include an option traded on a national securities exchange registered with the Securities and Exchange Commission.

(Added to NRS by 1987, 1283)



NRS 91.110 - Financial institution defined.

Financial institution means a bank, credit union, savings institution or trust company organized under, or supervised pursuant to, the laws of the United States or of any state.

(Added to NRS by 1987, 1284; A 1999, 1456)



NRS 91.120 - Offer defined.

Offer includes every offer to sell, purchase or enter into a commodity contract or commodity option.

(Added to NRS by 1987, 1284)



NRS 91.130 - Person defined.

1. Person includes a government, governmental agency or political subdivision of a government.

2. Person does not include a contract market designated by the Commodity Futures Trading Commission or any clearinghouse thereof or a national securities exchange registered with the Securities and Exchange Commission, or any employee, officer or director of such a contract market, clearinghouse or exchange acting solely in that capacity.

(Added to NRS by 1987, 1284)



NRS 91.140 - Precious metal defined.

Precious metal means the following in either coin, bullion or other form:

1. Silver;

2. Gold;

3. Platinum;

4. Palladium;

5. Copper; and

6. Such other items as the Administrator may specify by regulation or order.

(Added to NRS by 1987, 1284)



NRS 91.150 - Sale and sell defined.

Sale or sell includes every contract of sale, contract to sell or disposition for value.

(Added to NRS by 1987, 1284)



NRS 91.160 - Administration.

1. This chapter must be administered by the Administrator of the Securities Division of the Office of the Secretary of State.

2. It is unlawful for the Administrator or any employee of the Administrator to use for personal benefit any information which is filed with or obtained by the Administrator and which is not made public. It is unlawful for the Administrator or any employee of the Administrator to conduct any dealings regarding a security or commodity based upon any such information, even though made public, if there has not been a sufficient period of time for the securities or commodity markets to assimilate such information.

3. Except as otherwise provided in subsection 4, all information and materials collected, assembled or maintained by the Administrator are public records.

4. Except as otherwise provided in NRS 239.0115, the following information is confidential:

(a) Information obtained in private investigations pursuant to NRS 91.300; and

(b) Information obtained from federal agencies which may not be disclosed under federal law.

5. The Administrator in his or her discretion may disclose any information made confidential under subsection 4 to persons identified in subsection 1 of NRS 91.170.

6. No provision of this chapter either creates or derogates any privilege which exists at common law, by statute or otherwise when any record or other evidence is sought under subpoena directed to the Administrator or any employee of the Administrator.

(Added to NRS by 1987, 1289; A 2003, 3178; 2007, 2070)



NRS 91.170 - Cooperation with other agencies.

1. To encourage uniform application and interpretation of this chapter and regulation and enforcement of securities laws in general, the Administrator and the employees of the Administrator may cooperate, including bearing the expense of the cooperation, with the securities agency or administrator of another jurisdiction, Canadian province or territory, the Commodity Futures Trading Commission, the Securities and Exchange Commission, any self-regulatory organization established under the Commodity Exchange Act or the Securities Exchange Act of 1934, any national or international organization of officers or agencies which regulate commodities or securities, and any governmental law enforcement agency.

2. The cooperation authorized by subsection 1 includes, but is not limited to, the following:

(a) Making joint examinations or investigations;

(b) Holding joint administrative hearings;

(c) Filing and prosecuting joint litigation;

(d) Sharing and exchanging personnel;

(e) Sharing and exchanging information and records;

(f) Formulating and adopting mutual regulations, statements of policy, guidelines, proposed statutory changes and releases; and

(g) Issuing and enforcing subpoenas at the request of the agency administering this chapter in another jurisdiction, the securities agency of another jurisdiction, the Commodity Futures Trading Commission or the Securities and Exchange Commission if the information sought would also be subject to lawful subpoena for conduct occurring in this State.

(Added to NRS by 1987, 1290; A 2003, 3178)



NRS 91.180 - Effect on

chapter 90 of NRS. Nothing in this chapter impairs, derogates or otherwise affects the authority or powers of the Administrator under chapter 90 of NRS or the application of any provision thereof to any person or transaction subject thereto.

(Added to NRS by 1987, 1287)



NRS 91.190 - Sale or purchase of commodities prohibited; exceptions.

Except as otherwise provided in NRS 91.200 and 91.210, a person shall not sell or purchase or offer to sell or purchase any commodity under any commodity contract or under any commodity option or offer to enter into or enter into as seller or purchaser any commodity contract or any commodity option.

(Added to NRS by 1987, 1284)



NRS 91.200 - Persons exempted.

The prohibitions in NRS 91.190 do not apply to any transaction offered by and in which any of the following persons, or any employee, officer or director thereof acting solely in that capacity, is the purchaser or seller:

1. A person registered with the Commodity Futures Trading Commission as a futures commission merchant or as a leverage transaction merchant whose activities require such registration;

2. A person registered with the Securities and Exchange Commission as a broker-dealer whose activities require such registration;

3. A person affiliated with, and whose obligations and liabilities under the transaction are guaranteed by, a person referred to in subsection 1 or 2;

4. A person who is a member of a contract market designated by the Commodity Futures Trading Commission or any clearinghouse thereof;

5. A financial institution; or

6. A person registered under the laws of this State as a securities broker-dealer whose activities require such registration.

The exemption provided in this section does not apply to any transaction or activity which is prohibited by the Commodity Exchange Act or by a rule of the Commodity Futures Trading Commission.

(Added to NRS by 1987, 1284)



NRS 91.210 - Transactions exempted.

1. The prohibitions in NRS 91.190 do not apply to the following:

(a) An account, agreement or transaction within the exclusive jurisdiction of the Commodity Futures Trading Commission granted under the Commodity Exchange Act.

(b) A commodity contract for the purchase of one or more precious metals which requires, and under which the purchaser receives, within 7 calendar days after the payment of any portion of the purchase price, physical delivery of the quantity of the precious metals purchased by the payment. For purposes of this paragraph, physical delivery shall be deemed to have occurred if, within the 7-day period, the quantity of precious metals purchased by the payment is delivered, whether in specifically segregated or fungible bulk form, into the possession of a depository other than the seller which is either:

(1) A financial institution;

(2) A depository the warehouse receipts of which are recognized for delivery purposes for any commodity on a contract market designated by the Commodity Futures Trading Commission;

(3) A storage facility licensed or regulated by the United States or any agency thereof; or

(4) A depository designated by the Administrator,

and the depository issues, and the purchaser receives, a certificate, record of title, confirmation or other instrument evidencing that such a quantity of precious metals has been delivered to the depository and is being and will continue to be held by the depository on the purchaser s behalf, free and clear of all liens and encumbrances, other than liens of the purchaser, tax liens, liens agreed to by the purchaser, or liens of the depository for fees and expenses, which have previously been disclosed to the purchaser.

(c) A commodity contract solely between persons engaged in producing, processing, using commercially or handling as merchants, each commodity subject thereto, or any by-product thereof.

(d) A commodity contract under which the offeree or the purchaser is a person referred to in NRS 91.200, an insurance company, an investment company as defined in the Investment Company Act of 1940, or an employee pension and profit-sharing or benefit plan, other than a self-employed individual retirement plan or individual retirement account.

2. The Administrator may adopt regulations or issue orders prescribing the terms and conditions of all transactions and contracts covered by the provisions of this chapter which are not within the exclusive jurisdiction of the Commodity Futures Trading Commission granted by the Commodity Exchange Act, exempting any person or transaction from any provision of this chapter conditionally or unconditionally and otherwise implementing the provisions of this chapter for the protection of purchasers and sellers of commodities.

(Added to NRS by 1987, 1285; A 2003, 3179)



NRS 91.220 - Prohibited activities of commodity merchant and board of trade.

1. A person shall not engage in a trade or business or otherwise act as a commodity merchant unless the person:

(a) Is registered or temporarily licensed with the Commodity Futures Trading Commission for each activity constituting the person as a commodity merchant and the registration or temporary license has not expired or been suspended or revoked; or

(b) Is exempt from registration by virtue of the Commodity Exchange Act or of a rule of the Commodity Futures Trading Commission.

2. A board of trade must not trade, or provide a place for the trading of, any commodity contract or commodity option required to be traded on or subject to the rules of a contract market designated by the Commodity Futures Trading Commission unless the board of trade has been designated for the commodity contract or commodity option and the designation has not been vacated, suspended or revoked.

(Added to NRS by 1987, 1286)



NRS 91.230 - Fraudulent conduct.

A person shall not directly or indirectly:

1. Cheat or defraud, or attempt to cheat or defraud, any other person or employ any device, scheme or artifice to defraud any other person;

2. Make any false report, enter any false record, or make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading;

3. Engage in any transaction, act, practice or course of business, including, without limitation, any form of advertising or solicitation, which operates or would operate as a fraud or deceit upon any person; or

4. Misappropriate or convert the money, security or property of any other person,

in or in connection with the purchase or sale of, the offer to purchase or sell, the offer to enter into, or the entry into of, any commodity contract or commodity option subject to the provisions of NRS 91.190 or 91.200 or paragraph (b) or (d) of subsection 1 of NRS 91.210.

(Added to NRS by 1987, 1286)



NRS 91.240 - Applicability of

NRS 91.190, 91.220 and 91.230.

1. NRS 91.190, 91.220 and 91.230 apply to persons who sell or offer to sell when:

(a) An offer to sell is made in this State; or

(b) An offer to buy is made and accepted in this State.

2. NRS 91.190, 91.220 and 91.230 apply to persons who buy or offer to buy when:

(a) An offer to buy is made in this State; or

(b) An offer to sell is made and accepted in this State.

3. For the purposes of this section, an offer to sell or to buy is made in this State, whether or not either party is then present in this State, when the offer:

(a) Originates from this State; or

(b) Is directed by the offeror to this State and received at the place to which it is directed, or at any post office in this State in the case of a mailed offer.

4. For the purposes of this section, an offer to buy or to sell is accepted in this State when acceptance:

(a) Is communicated to the offeror in this State; and

(b) Has not previously been communicated to the offeror, orally or in writing, outside this State.

Acceptance is communicated to the offeror in this State, whether or not either party is then present in this State, when the offeree directs it to the offeror in this State, reasonably believing the offeror to be in this State and it is received at the place to which it is directed, or at any post office in this State in the case of a mailed acceptance.

5. For the purposes of this section, an offer to sell or to buy is not made in this State when:

(a) The publisher circulates or there is circulated on behalf of the publisher in this State a bona fide newspaper or other publication of general, regular and paid circulation which is not published in this State, or which is published in this State but has had more than two-thirds of its circulation outside this State during the past 12 months; or

(b) A radio or television program originating outside this State is received in this State.

(Added to NRS by 1987, 1291)



NRS 91.250 - Liability of principals and agents.

1. The act, omission, or failure of any officer, agent or other person acting for any natural person, association, partnership, corporation or trust within the scope of his or her employment or office shall be deemed the act, omission or failure of the natural person, association, partnership, corporation or trust, as well as of the officer, agent or other person.

2. Every person who directly or indirectly controls another person liable under any provision of this chapter, every partner, officer or director of the liable person, every person occupying a similar status or performing similar functions as the liable person and every employee of the liable person who materially aids in the violation is also liable jointly and severally with and to the same extent as the liable person, unless the person who is also liable by virtue of this provision sustains the burden of proof that he or she did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist.

(Added to NRS by 1987, 1286)



NRS 91.260 - Regulations and orders.

The Administrator may adopt such regulations or issue such orders as are necessary to carry out the provisions of this chapter and which are in the public interest or for the protection of investors. The regulations or orders may:

1. Designate items which are not commodities;

2. Designate precious metals; and

3. Prescribe forms to be used pursuant to this chapter.

(Added to NRS by 1987, 1290)



NRS 91.270 - Orders: Procedure.

1. The Administrator shall commence an administrative proceeding under this chapter by entering either a notice of intent to do a contemplated act or a summary order. The notice of intent or summary order may be entered without notice or opportunity for hearing, and need not be supported by findings of fact or conclusions of law, but must be in writing.

2. Upon entry of a notice of intent or summary order, the Administrator shall promptly notify all interested parties that the notice or summary order has been entered and the reasons therefor. If the proceeding is pursuant to a notice of intent, the Administrator shall inform all interested parties of the date, time and place set for the hearing on the notice. If the proceeding is pursuant to a summary order, the Administrator shall inform all interested parties that they have 30 business days after the entry of the order to file a written request for a hearing on the matter with the Administrator and that the hearing will be scheduled to commence within 30 business days after the receipt of the written request.

3. If the proceeding is pursuant to a summary order, the Administrator, whether or not a written request for a hearing is received from any interested party, may set the matter for hearing on the Administrator s own motion.

4. If no hearing is requested and none is ordered by the Administrator, the summary order automatically becomes a final order 30 business days after the entry of the order.

5. If a hearing is requested or ordered, the Administrator, after notice of and opportunity for a hearing, may modify or vacate the order or extend it until a final determination is made.

6. No final order or order after a hearing may be returned without:

(a) Appropriate notice to all interested persons;

(b) Opportunity for hearing by all interested persons; and

(c) Entry of written findings of fact and conclusions of law.

Every hearing in an administrative proceeding under this chapter must be public unless the Administrator grants a request joined in by all the respondents that the hearing be conducted privately.

(Added to NRS by 1987, 1292)



NRS 91.280 - Orders: Judicial review. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Any person aggrieved by a final order of the Administrator may obtain judicial review of the order in the District Court for the First Judicial District by filing with the court, within 60 days after the entry of the order, a written petition praying that the order be modified or set aside in whole or in part. A copy of the petition for review must be served upon the Administrator.

2. Upon the filing of a petition for review, unless the court orders the taking of additional evidence pursuant to subsection 5 or 6, the court has exclusive jurisdiction of the matter, and the Administrator may not modify or set aside the order, in whole or in part.

3. The filing of a petition for review under subsection 1 does not, unless specifically ordered by the court, operate as a stay of the Administrator s order, and the Administrator may enforce or ask the court to enforce the order pending the outcome of the proceedings.

4. Upon receipt of the petition for review, the Administrator shall certify and file in the court a copy of the order and the transcript or record of the evidence upon which it was based. If the order became final by operation of law under subsection 4 of NRS 91.270, the Administrator shall certify and file in court the summary order, evidence of its source and an affidavit certifying that no hearing has been held and that the order became final pursuant to that subsection.

5. If either the aggrieved party or the Administrator applies to the court for leave to submit additional evidence, and shows to the satisfaction of the court that there were reasonable grounds for failure to submit the evidence in the hearing before the Administrator or other good cause, the court may order the additional evidence to be taken by the Administrator under such conditions as the court considers proper.

6. If new evidence is ordered taken by the court, the Administrator may modify the findings and order by reason of the additional evidence and shall file in the court the additional evidence together with any modified or new findings or order.

7. The court shall review the petition based upon the original record before the Administrator as amended under subsections 5 and 6. The findings of the Administrator as to the facts, if supported by competent, material and substantive evidence, are conclusive. Based upon this review, the court may affirm, modify, enforce or set aside the order, in whole or in part.

8. The judgment of the court is subject to review by the Supreme Court.

(Added to NRS by 1987, 1293)

NRS 91.280 Orders: Judicial review. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Any person aggrieved by a final order of the Administrator may obtain judicial review of the order in the District Court for the First Judicial District by filing with the court, within 60 days after the entry of the order, a written petition praying that the order be modified or set aside in whole or in part. A copy of the petition for review must be served upon the Administrator.

2. Upon the filing of a petition for review, unless the court orders the taking of additional evidence pursuant to subsection 5 or 6, the court has exclusive jurisdiction of the matter, and the Administrator may not modify or set aside the order, in whole or in part.

3. The filing of a petition for review under subsection 1 does not, unless specifically ordered by the court, operate as a stay of the Administrator s order, and the Administrator may enforce or ask the court to enforce the order pending the outcome of the proceedings.

4. Upon receipt of the petition for review, the Administrator shall certify and file in the court a copy of the order and the transcript or record of the evidence upon which it was based. If the order became final by operation of law under subsection 4 of NRS 91.270, the Administrator shall certify and file in court the summary order, evidence of its source and an affidavit certifying that no hearing has been held and that the order became final pursuant to that subsection.

5. If either the aggrieved party or the Administrator applies to the court for leave to submit additional evidence, and shows to the satisfaction of the court that there were reasonable grounds for failure to submit the evidence in the hearing before the Administrator or other good cause, the court may order the additional evidence to be taken by the Administrator under such conditions as the court considers proper.

6. If new evidence is ordered taken by the court, the Administrator may modify the findings and order by reason of the additional evidence and shall file in the court the additional evidence together with any modified or new findings or order.

7. The court shall review the petition based upon the original record before the Administrator as amended under subsections 5 and 6. The findings of the Administrator as to the facts, if supported by competent, material and substantive evidence, are conclusive. Based upon this review, the court may affirm, modify, enforce or set aside the order, in whole or in part.

8. The judgment of the court is subject to review by the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution.

(Added to NRS by 1987, 1293; A 2013, 1745, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 91.290 - Appointment of Administrator as attorney to receive service of process.

1. Every applicant for registration under this chapter shall file with the Administrator, in the form prescribed by the Administrator, an irrevocable consent appointing the Administrator or his or her successor in office as the applicant s attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against the applicant or his or her successor, executor or administrator which arises under this chapter or any regulation adopted or order issued under this chapter after the consent has been filed, with the same force and validity as if served personally on the person filing the consent.

2. When a person, including a nonresident of this State, engages in conduct prohibited or made actionable by this chapter, or by any regulation or order of the Administrator, the engaging in the conduct shall be deemed to constitute the appointment of the Administrator as the person s attorney to receive service of any lawful process in a noncriminal proceeding against the person, a successor or a personal representative, which grows out of that conduct and which is brought under this chapter or any regulation or order of the Administrator with the same force and validity as if served personally.

3. Service under subsection 1 or 2 may be made by leaving a copy of the process in the office of the Administrator, but it is not effective unless:

(a) The plaintiff, who may be the Administrator in a suit, action or proceeding instituted by the Administrator, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at the last address known to the Administrator; and

(b) The plaintiff s affidavit of compliance with this subsection is filed in the case on or before the date for return of the process, if any, or within such further time as the court allows.

(Added to NRS by 1987, 1291)



NRS 91.300 - Investigations and subpoenas.

1. The Administrator may make investigations, within or outside of this State, as the Administrator finds necessary or appropriate to:

(a) Determine whether any person has violated, or is about to violate, any provision of this chapter or any regulation or order of the Administrator; or

(b) Aid in the enforcement of this chapter.

2. The Administrator may publish information concerning any violation of this chapter or any regulation or order of the Administrator.

3. For the purposes of any investigation or proceeding under this chapter, the Administrator, or an officer or employee designated by the Administrator, may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements or other records which the Administrator finds to be relevant or material to the inquiry.

4. If a person does not give testimony or produce the records required by the Administrator or a designated officer or employee pursuant to an administrative subpoena, the Administrator or designated officer or employee may apply for a court order compelling compliance with the subpoena or the giving of the required testimony.

5. The request for an order of compliance may be addressed to either:

(a) The District Court for the First Judicial District;

(b) The district court for any judicial district where service may be obtained on the person refusing to testify or produce, if the person is within this State; or

(c) The appropriate court of the state having jurisdiction over the person refusing to testify or produce, if the person is outside of this State.

6. If the activities constituting an alleged violation for which the information is sought would be a violation of this chapter had the activities occurred in this State, the Administrator may issue and apply to enforce subpoenas, in the manner set forth in subsection 5, in this State at the request of a securities agency or administrator of another state.

(Added to NRS by 1987, 1287; A 1991, 611; 2003, 3180)



NRS 91.310 - Enforcement by Administrator.

1. If the Administrator believes, whether or not based upon an investigation conducted under NRS 91.300, that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this chapter or a regulation adopted or order issued pursuant to its provisions, the Administrator may:

(a) Issue an order to cease and desist;

(b) Take disciplinary action against a licensed person;

(c) Issue an order imposing a civil penalty in an amount which may not exceed $10,000 for any single violation or $100,000 for multiple violations in a single proceeding or a series of related proceedings; or

(d) Initiate any of the actions specified in subsection 2.

2. The Administrator may institute any of the following actions in the district courts of this State, or in the appropriate courts of another state, in addition to any legal or equitable remedies otherwise available:

(a) An action for a declaratory judgment;

(b) An action for a prohibitory or mandatory injunction to enjoin the violation and to ensure compliance with this chapter or any regulation or order of the Administrator;

(c) An action for disgorgement;

(d) An action for appointment of a receiver or conservator for the defendant or the defendant s assets; or

(e) An action to enjoin permanently any person from acting as a commodity broker-dealer or a commodity sales representative.

(Added to NRS by 1987, 1287)



NRS 91.320 - Remedies for violation of this chapter.

1. Upon a proper showing by the Administrator that a person has violated, or is about to violate, any provision of this chapter or any regulation or order of the Administrator, the district court may grant appropriate legal or equitable remedies.

2. Upon a showing of a violation of this chapter or a regulation or order of the Administrator, the court, in addition to traditional legal and equitable remedies, including a temporary restraining order, a permanent or temporary prohibitory or mandatory injunction, and a writ of prohibition or mandamus, may grant the following special remedies:

(a) The imposition of a civil penalty in an amount which may not exceed $10,000 for any single violation or $100,000 for multiple violations in a single proceeding or a series of related proceedings;

(b) Disgorgement;

(c) A declaratory judgment;

(d) Restitution to investors wishing restitution;

(e) The appointment of a receiver or conservator for the defendant or the defendant s assets; and

(f) An injunction permanently enjoining a defendant from acting as a commodity broker-dealer or a commodity sales representative.

3. Upon a showing that the defendant is about to violate this chapter or a rule or order of the Administrator, the court may grant the following remedies:

(a) A temporary restraining order;

(b) A temporary or permanent injunction;

(c) A writ of prohibition or mandamus; and

(d) An order appointing a receiver or conservator for the defendant or the defendant s assets.

4. A court shall not require the Administrator to post a bond in any official action under this chapter.

(Added to NRS by 1987, 1288)



NRS 91.330 - Remedies for violation of similar law of another jurisdiction.

1. Upon a proper showing by the Administrator or a securities or commodity agency of another state that a person has violated, or is about to violate, any provision of the commodity code of that state or any rule or order of the Administrator or securities or commodity agency of that state, a district court in this State may grant appropriate legal and equitable remedies.

2. Upon a showing of a violation of the securities or commodity act of the foreign state or a rule or order of the Administrator or securities or commodity agency of the foreign state, the court, in addition to traditional legal or equitable remedies, including a temporary restraining order, a permanent or temporary prohibitory or mandatory injunction and a writ of prohibition or mandamus, may grant the following special remedies:

(a) Disgorgement; and

(b) The appointment of a receiver, conservator or ancillary receiver or conservator for the defendant or the defendant s assets located in this State.

3. Upon a showing that the defendant is about to violate the securities or commodity act of the foreign state or a rule or order of the Administrator or securities or commodity agency of the foreign state, the court may grant the following remedies:

(a) A temporary restraining order;

(b) A temporary or permanent injunction;

(c) A writ of prohibition or mandamus; and

(d) An order appointing a receiver, conservator or ancillary receiver or conservator for the defendant or the defendant s assets located in this State.

(Added to NRS by 1987, 1288)



NRS 91.340 - Criminal penalties.

1. Except as otherwise provided in subsection 2, a person who willfully violates:

(a) Any provision of this chapter; or

(b) Any regulation or order of the Administrator under this chapter,

is guilty of a category C felony and shall be punished as provided in NRS 193.130, or by a fine of not more than $20,000, or by both fine and the punishment provided in NRS 193.130, for each violation. In addition to any other penalty, the court shall order the person to pay restitution.

2. A person convicted of violating a regulation or order under this chapter may be fined, but must not be imprisoned, if the person proves the person had no knowledge of the regulation or order.

3. The Administrator may refer such evidence as is available concerning violations of this chapter or any regulation or order of the Administrator to the Attorney General or the proper district attorney, who may, with or without such a reference from the Administrator, institute the appropriate criminal proceeding under this chapter.

(Added to NRS by 1987, 1289; A 1993, 938; 1995, 1242)






Chapter 92A - Mergers, Conversions, Exchanges and Domestications

NRS 92A.005 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 92A.007 to 92A.092, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1995, 2079; A 1997, 726; 1999, 1626; 2001, 1406, 3199; 2003, 3181; 2007, 2702; 2009, 1717; 2011, 2812; 2013, 774)



NRS 92A.007 - Approval and vote defined.

Approval and vote as describing action by directors or stockholders mean the vote by directors in person or by written consent, or action of stockholders in person, by proxy or by written consent.

(Added to NRS by 1997, 726)



NRS 92A.0075 - Articles, articles of incorporation and certificate of incorporation defined.

Articles, articles of incorporation and certificate of incorporation are synonymous terms and, unless the context otherwise requires, include all certificates filed pursuant to NRS 78.030, 78.1955, 78.209, 78.380, 78.385 and 78.390 and any articles of merger, conversion, exchange or domestication filed pursuant to NRS 92A.200 to 92A.240, inclusive, or 92A.270. Unless the context otherwise requires, these terms include restated articles and certificates of incorporation.

(Added to NRS by 2003, 3180)



NRS 92A.008 - Business trust defined.

Business trust means:

1. A domestic business trust; or

2. An unincorporated association formed pursuant to, existing under or governed by the law of a jurisdiction other than this State and generally described by NRS 88A.030.

(Added to NRS by 1999, 1626)



NRS 92A.009 - Charter document defined.

Charter document means the articles of incorporation of a foreign corporation, whether or not for profit, the articles of incorporation of a domestic corporation and a domestic nonprofit corporation, the articles of organization of a limited-liability company, the certificate of limited partnership of a limited partnership or the certificate of trust of a business trust and all amendments thereto.

(Added to NRS by 2003, 3180)



NRS 92A.010 - Constituent document defined.

Constituent document means the articles of incorporation or bylaws of a corporation, whether or not for profit, the articles of organization or operating agreement of a limited-liability company, the certificate of limited partnership or partnership agreement of a limited partnership, or the certificate of trust or governing instrument of a business trust.

(Added to NRS by 1995, 2079; A 2001, 1406, 3199)



NRS 92A.015 - Constituent entity defined.

Constituent entity means:

1. With respect to a merger, each merging or surviving entity;

2. With respect to an exchange, each entity whose owner s interests will be acquired or each entity acquiring those interests; and

3. With respect to the conversion of an entity or a general partnership, the entity or general partnership that will be converted into another entity.

(Added to NRS by 1995, 2079; A 2001, 1407, 3199)



NRS 92A.020 - Domestic defined.

Domestic as applied to an entity means one organized and existing under the laws of this State.

(Added to NRS by 1995, 2079)



NRS 92A.022 - Domestic business trust defined.

Domestic business trust means a business trust formed and existing pursuant to the provisions of chapter 88A of NRS.

(Added to NRS by 1999, 1626)



NRS 92A.025 - Domestic corporation defined. [Effective through December 31, 2013.]

Domestic corporation means a corporation organized and existing under chapter 78, 78A or 89 of NRS.

(Added to NRS by 1995, 2079; A 1997, 726; 2013, 774)

NRS 92A.025 Domestic corporation defined. [Effective January 1, 2014.] Domestic corporation means a corporation organized and existing under chapter 78, 78A, 78B or 89 of NRS.

(Added to NRS by 1995, 2079; A 1997, 726; 2013, 418, 774, effective January 1, 2014)



NRS 92A.027 - Domestic general partnership defined.

Domestic general partnership means a general partnership governed by the provisions of chapter 87 of NRS.

(Added to NRS by 2001, 1403; A 2001, 3199)



NRS 92A.030 - Domestic limited-liability company defined.

Domestic limited-liability company means a limited-liability company organized and existing under chapter 86 of NRS.

(Added to NRS by 1995, 2079)



NRS 92A.035 - Domestic limited partnership defined.

Domestic limited partnership means a limited partnership organized and existing under chapter 87A or 88 of NRS.

(Added to NRS by 1995, 2079; A 2007, 483)



NRS 92A.040 - Domestic nonprofit corporation defined.

Domestic nonprofit corporation means a corporation organized or existing under chapter 82 of NRS, including those listed in NRS 82.051.

(Added to NRS by 1995, 2079)



NRS 92A.045 - Entity defined.

Entity means a foreign or domestic:

1. Corporation, whether or not for profit;

2. Limited-liability company;

3. Limited partnership; or

4. Business trust.

(Added to NRS by 1995, 2079; A 1999, 1626; 2003, 3181)



NRS 92A.050 - Exchange defined.

Exchange means the acquisition by one or more foreign or domestic entities of all an owner s interests or one or more classes or series of an owner s interests of one or more foreign or domestic entities.

(Added to NRS by 1995, 2079)



NRS 92A.055 - Foreign defined.

Foreign as applied to an entity means one not organized or existing under the laws of this State.

(Added to NRS by 1995, 2079)



NRS 92A.060 - Limited partner defined.

Limited partner means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement.

(Added to NRS by 1995, 2079)



NRS 92A.070 - Member defined.

Member means:

1. A member of a limited-liability company, as defined in NRS 86.081; or

2. A member of a nonprofit corporation which has members.

(Added to NRS by 1995, 2080; A 2001, 1407, 3199)



NRS 92A.073 - Nonprofit cooperative corporation defined.

Nonprofit cooperative corporation means a nonprofit cooperative corporation organized pursuant to NRS 81.010 to 81.160, inclusive.

(Added to NRS by 2013, 773)



NRS 92A.075 - Owner defined.

Owner means the holder of an interest described in NRS 92A.080 or a noneconomic member of a limited-liability company described in NRS 86.095.

(Added to NRS by 1995, 2080; A 2001, 1407, 3199)



NRS 92A.080 - Owner s interest defined.

Owner s interest means shares of stock in a corporation, membership in a nonprofit corporation, the interest of a member of a limited-liability company or a beneficial owner of a business trust, or the partnership interest of a general or limited partner of a limited partnership.

(Added to NRS by 1995, 2080; A 1999, 1626)



NRS 92A.083 - Principal office defined.

Principal office has the meaning ascribed to it in NRS 78.010.

(Added to NRS by 2007, 2702)



NRS 92A.090 - Resulting entity defined.

Resulting entity means, with respect to a conversion, the entity that results from conversion of the constituent entity.

(Added to NRS by 2001, 1403; A 2001, 3199)



NRS 92A.092 - Senior executive defined.

Senior executive means the chief executive officer, chief operating officer, chief financial officer or anyone in charge of a principal business unit or function of a domestic corporation.

(Added to NRS by 2009, 1717)



NRS 92A.098 - Notice and other communications.

Any notice or other communication sent pursuant to any provision of this chapter may be delivered by electronic transmission pursuant to NRS 75.150.

(Added to NRS by 2011, 2812)



NRS 92A.100 - Authority for merger; approval, contents and form of plan of merger.

1. Except as limited by NRS 78.411 to 78.444, inclusive, one or more domestic entities may merge into another entity if the plan of merger is approved pursuant to the provisions of this chapter.

2. Except as otherwise provided in NRS 92A.180, the plan of merger must set forth:

(a) The name and jurisdiction of organization of each constituent entity;

(b) The name, jurisdiction of organization and kind of entity or entities that will survive the merger;

(c) The terms and conditions of the merger; and

(d) The manner and basis, if any, of converting the owner s interests of each constituent entity into owner s interests, rights to purchase owner s interests, or other securities of the surviving or other entity or into cash or other property in whole or in part or cancelling such owner s interests in whole or in part.

3. The plan of merger may set forth:

(a) Amendments to the constituent documents of the surviving entity; and

(b) Other provisions relating to the merger.

4. The plan of merger must be in writing.

(Added to NRS by 1995, 2080; A 1997, 726; 2003, 3181; 2005, 2200)



NRS 92A.105 - Authority for conversion; approval, form and contents of plan of conversion.

1. Except as limited by NRS 78.411 to 78.444, inclusive, one domestic general partnership or one domestic entity, except a domestic nonprofit corporation, may convert into a domestic entity of a different type or into a foreign entity if a plan of conversion is approved pursuant to the provisions of this chapter.

2. The plan of conversion must be in writing and set forth the:

(a) Name of the constituent entity and the proposed name for the resulting entity;

(b) Jurisdiction of the law that governs the constituent entity;

(c) Jurisdiction of the law that will govern the resulting entity;

(d) Terms and conditions of the conversion;

(e) Manner and basis, if any, of converting the owner s interest of the constituent entity or the interest of a partner in a general partnership that is the constituent entity into owner s interests, rights of purchase and other securities in the resulting entity or cancelling such owner s interests in whole or in part; and

(f) Full text of the charter documents of the resulting entity.

3. The plan of conversion may set forth other provisions relating to the conversion.

(Added to NRS by 2001, 1403; A 2001, 3199; 2003, 3181; 2005, 2200; 2011, 2812)



NRS 92A.110 - Authority for exchange; approval, contents and form of plan of exchange.

1. Except as a corporation is limited by NRS 78.411 to 78.444, inclusive, one or more domestic entities may acquire all of the outstanding owner s interests of one or more classes or series of another entity not already owned by the acquiring entity or an affiliate thereof if the plan of exchange is approved pursuant to the provisions of this chapter.

2. The plan of exchange must set forth:

(a) The name and jurisdiction of organization of each constituent entity;

(b) The name, jurisdiction of organization and kind of each entity whose owner s interests will be acquired by one or more other entities;

(c) The terms and conditions of the exchange; and

(d) The manner and basis, if any, of exchanging the owner s interests to be acquired for owner s interests, rights to purchase owner s interests, or other securities of the acquiring or any other entity or for cash or other property in whole or in part or cancelling such owner s interests in whole or in part.

3. The plan of exchange may set forth other provisions relating to the exchange.

4. This section does not limit the power of a domestic entity to acquire all or part of the owner s interests or one or more class or series of owner s interests of another person through a voluntary exchange or otherwise.

5. The plan of exchange must be in writing.

(Added to NRS by 1995, 2080; A 1997, 726; 2005, 2201)



NRS 92A.120 - Approval of plan of merger, conversion or exchange for domestic corporation.

1. After adopting a plan of merger, exchange or conversion, the board of directors of each domestic corporation that is a constituent entity in the merger or conversion, or the board of directors of the domestic corporation whose shares will be acquired in the exchange, must submit the plan of merger, except as otherwise provided in NRS 92A.130 and 92A.180, the plan of conversion or the plan of exchange for approval by its stockholders who are entitled to vote on the plan in accordance with the provisions of this section.

2. For a plan of merger, conversion or exchange to be approved:

(a) The board of directors must recommend the plan of merger, conversion or exchange to the stockholders, unless the board of directors determines that because of a conflict of interest or other special circumstances it should make no recommendation and it communicates the basis for its determination to the stockholders with the plan; and

(b) The stockholders entitled to vote must approve the plan.

3. The board of directors may condition its submission of the proposed merger, conversion or exchange on any basis. The provisions of this section or this chapter must not be construed to permit a board of directors to submit, or to agree to submit, a plan of merger, conversion or exchange to the stockholders without the recommendation of the board required pursuant to paragraph (a) of subsection 2 unless the board of directors determines that because of a conflict of interest or other special circumstances it should make no recommendation and it communicates the basis for its determination to the stockholders with the plan. Any agreement of the board of directors to submit a plan of merger, conversion or exchange to the stockholders notwithstanding an adverse recommendation of the board of directors shall be deemed to be of no force or effect.

4. Unless the plan of merger, conversion or exchange is approved by the written consent of stockholders pursuant to subsection 7, the domestic corporation must notify each stockholder, whether or not the stockholder is entitled to vote, of the proposed stockholders meeting in accordance with NRS 78.370. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger, conversion or exchange and must contain or be accompanied by a copy or summary of the plan.

5. Unless this chapter, the articles of incorporation, the resolutions of the board of directors establishing the class or series of stock or the board of directors acting pursuant to subsection 3 require a greater vote or a vote by classes of stockholders, the plan of merger or conversion must be approved by a majority of the voting power of the stockholders.

6. Unless the articles of incorporation or the resolution of the board of directors establishing a class or series of stock provide otherwise, or unless the board of directors acting pursuant to subsection 3 requires a greater vote, the plan of exchange must be approved by a majority of the voting power of each class and each series to be exchanged pursuant to the plan of exchange.

7. Unless otherwise provided in the articles of incorporation or the bylaws of the domestic corporation, the plan of merger, conversion or exchange may be approved by written consent as provided in NRS 78.320.

8. If an officer, director or stockholder of a domestic corporation, which will be the constituent entity in a conversion, will have any liability for the obligations of the resulting entity after the conversion because the officer, director or stockholder will be the owner of an owner s interest in the resulting entity, then that officer, director or stockholder must also approve the plan of conversion.

9. Unless otherwise provided in the articles of incorporation or bylaws of a domestic corporation, a plan of merger, conversion or exchange may contain a provision that permits amendment of the plan of merger, conversion or exchange at any time after the stockholders of the domestic corporation approve the plan of merger, conversion or exchange, but before the articles of merger, conversion or exchange become effective, without obtaining the approval of the stockholders of the domestic corporation for the amendment if the amendment does not:

(a) Alter or change the manner or basis of exchanging an owner s interest to be acquired for owner s interests, rights to purchase owner s interests, or other securities of the acquiring entity or any other entity, or for cash or other property in whole or in part; or

(b) Alter or change any of the terms and conditions of the plan of merger, conversion or exchange in a manner that adversely affects the stockholders of the domestic corporation.

10. A board of directors shall cancel the proposed meeting or remove the plan of merger, conversion or exchange from consideration at the meeting if the board of directors determines that it is not advisable to submit the plan of merger, conversion or exchange to the stockholders for approval.

(Added to NRS by 1995, 2081; A 2001, 1407, 3199; 2003, 3182; 2005, 2201)



NRS 92A.130 - Approval of plan of merger for domestic corporation: Conditions under which action by stockholders of surviving corporation is not required.

1. Action by the stockholders of a surviving domestic corporation on a plan of merger is not required if:

(a) The articles of incorporation of the surviving domestic corporation will not differ from its articles before the merger;

(b) Each stockholder of the surviving domestic corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares, with identical designations, preferences, limitations and relative rights immediately after the merger;

(c) The number of voting shares issued and issuable as a result of the merger will not exceed 20 percent of the total number of voting shares of the surviving domestic corporation outstanding immediately before the merger; and

(d) The number of participating shares issued and issuable as a result of the merger will not exceed 20 percent of the total number of participating shares outstanding immediately before the merger.

2. As used in this section:

(a) Participating shares means shares that entitle their holders to participate without limitation in distributions.

(b) Voting shares means shares that entitle their holders to vote unconditionally in elections of directors.

(Added to NRS by 1995, 2082; A 2011, 2813)



NRS 92A.135 - Approval of plan of conversion for domestic general partnership.

Unless otherwise provided in the partnership agreement, all partners must approve a plan of conversion involving a domestic general partnership.

(Added to NRS by 2001, 1403; A 2001, 3199)



NRS 92A.140 - Approval of plan of merger, conversion or exchange for domestic limited partnership.

1. Unless otherwise provided in the partnership agreement or the certificate of limited partnership, a plan of merger, conversion or exchange involving a domestic limited partnership must be approved by all general partners and by limited partners who own a majority in interest of the partnership then owned by all the limited partners. If the partnership has more than one class of limited partners, the plan of merger, conversion or exchange must be approved by those limited partners who own a majority in interest of the partnership then owned by the limited partners in each class.

2. For the purposes of this section, majority in interest of the partnership means a majority of the interests in capital and profits of the limited partners of a domestic limited partnership which:

(a) In the case of capital, is determined as of the date of the approval of the plan of merger, conversion or exchange.

(b) In the case of profits, is based on any reasonable estimate of profits for the period beginning on the date of the approval of the plan of merger, conversion or exchange and ending on the anticipated date of the termination of the domestic limited partnership, including any present or future division of profits distributed pursuant to the partnership agreement.

3. If any partner of a domestic limited partnership, which will be the constituent entity in a conversion, will have any liability for the obligations of the resulting entity after the conversion because the partner will be the owner of an owner s interest in the resulting entity, then that partner must also approve the plan of conversion.

(Added to NRS by 1995, 2082; A 1997, 727; 2001, 1409, 3199)



NRS 92A.150 - Approval of plan of merger, conversion or exchange for domestic limited-liability company.

1. Unless otherwise provided in the articles of organization or an operating agreement:

(a) A plan of merger, conversion or exchange involving a domestic limited-liability company must be approved by members who own a majority of the interests in the current profits of the company then owned by all of the members; and

(b) If the company has more than one class of members, the plan of merger, conversion or exchange must be approved by those members who own a majority of the interests in the current profits of the company then owned by the members in each class.

2. If any manager or member of a domestic limited-liability company, which will be the constituent entity in a conversion, will have any liability for the obligations of the resulting entity after the conversion because the manager or member will be the owner of an owner s interest in the resulting entity, then that manager or member must also approve the plan of conversion.

(Added to NRS by 1995, 2082; A 1997, 727; 1999, 1627; 2001, 1409, 3199)



NRS 92A.160 - Approval of plan of merger or exchange for domestic nonprofit corporation.

1. A plan of merger or exchange involving a domestic nonprofit corporation must be adopted by the board of directors. The plan must also be approved by each public officer or other person whose approval of a plan of merger or exchange is required by the articles of incorporation of the domestic nonprofit corporation.

2. If the domestic nonprofit corporation has members entitled to vote on plans of merger or exchange, the board of directors of the domestic nonprofit corporation must recommend the plan of merger or exchange to the members, unless the board of directors determines that because of a conflict of interest or other special circumstances it should make no recommendation and it communicates the basis for its determination to the members with the plan.

3. The board of directors may condition its submission of the proposed merger or exchange on any basis.

4. The members entitled to vote on a plan of merger or exchange must approve the plan at a meeting of members called for that purpose, by written consent pursuant to NRS 82.276, or by a vote by written ballot pursuant to NRS 82.326.

5. The corporation must notify, in the manner required by NRS 82.336, each nonprofit member of the time and place of the meeting of members at which the plan of merger or exchange will be submitted for a vote.

6. Unless the articles of incorporation of the domestic nonprofit corporation or the board of directors acting pursuant to subsection 3 require a greater vote or a vote by classes of members, the plan of merger or exchange to be authorized must be approved by a majority of a quorum of the members unless a class of members is entitled to vote thereon as a class. If a class of members is so entitled, the plan must be approved by a majority of a quorum of the votes entitled to be cast on the plan by each class.

7. Separate voting by a class of members is required:

(a) On a plan of merger if the plan contains a provision that, if contained in the proposed amendment to articles of incorporation, would entitle particular members to vote as a class on the proposed amendment; and

(b) On a plan of exchange by each class or series of memberships included in the exchange, with each class or series constituting a separate voting class.

(Added to NRS by 1995, 2082)



NRS 92A.162 - Approval of plan of merger, conversion or exchange for nonprofit cooperative corporation.

Unless otherwise provided in the articles of incorporation, a plan of merger, conversion or exchange involving a nonprofit cooperative corporation must be approved and adopted by the board of directors.

(Added to NRS by 2013, 774)



NRS 92A.165 - Approval of plan of merger, conversion or exchange for domestic business trust.

Unless otherwise provided in the certificate of trust or governing instrument of a domestic business trust, a plan of merger, conversion or exchange must be approved by all the trustees and beneficial owners of each domestic business trust that is a constituent entity in the merger.

(Added to NRS by 1999, 1626; A 2001, 1409, 3199; 2003, 3183)



NRS 92A.170 - Abandonment of planned merger, conversion or exchange before filing of articles.

After a merger, conversion or exchange is approved, and at any time before the articles of merger, conversion or exchange are filed, the planned merger, conversion or exchange may be abandoned, subject to any contractual rights, without further action, in accordance with the procedure set forth in the plan of merger, conversion or exchange or, if none is set forth, in the case of:

1. A domestic corporation, whether or not for profit, by the board of directors;

2. A domestic limited partnership, unless otherwise provided in the partnership agreement or certificate of limited partnership, by all general partners;

3. A domestic limited-liability company, unless otherwise provided in the articles of organization or an operating agreement, by members who own a majority in interest in the current profits of the company then owned by all of the members or, if the company has more than one class of members, by members who own a majority in interest in the current profits of the company then owned by the members in each class;

4. A domestic business trust, unless otherwise provided in the certificate of trust or governing instrument, by all the trustees;

5. A domestic general partnership, unless otherwise provided in the partnership agreement, by all the partners; and

6. A nonprofit cooperative corporation, unless otherwise provided in the articles of incorporation, by the board of directors.

(Added to NRS by 1995, 2083; A 1999, 1627; 2001, 1409, 3199; 2013, 774)



NRS 92A.175 - Termination of planned merger, conversion or exchange after filing of articles.

After a merger, conversion or exchange is approved, at any time after the articles of merger, conversion or exchange are filed but before an effective date specified in the articles which is later than the date of filing the articles, the planned merger, conversion or exchange may be terminated in accordance with a procedure set forth in the plan of merger, conversion or exchange by filing articles of termination pursuant to the provisions of NRS 92A.240.

(Added to NRS by 1999, 1626; A 2001, 1410, 3199)



NRS 92A.180 - Merger of subsidiary into parent or parent into subsidiary.

1. A parent domestic corporation, whether or not for profit, parent domestic limited-liability company, unless otherwise provided in the articles of organization or operating agreement, or parent domestic limited partnership owning at least 90 percent of the outstanding shares of each class of a subsidiary corporation entitled to vote on a merger, 90 percent of the percentage or other interest in the capital and profits of a subsidiary limited-liability company then owned by each class of members entitled to vote on a merger or 90 percent of the percentage or other interest in the capital and profits of a subsidiary limited partnership then owned by both the general partners and each class of limited partners entitled to vote on a merger may merge the subsidiary into itself without approval of the owners of the owner s interests of the parent domestic corporation, parent domestic limited-liability company or parent domestic limited partnership or the owners of the owner s interests of the subsidiary domestic corporation, subsidiary domestic limited-liability company or subsidiary domestic limited partnership.

2. A parent domestic corporation, whether or not for profit, parent domestic limited-liability company, unless otherwise provided in the articles of organization or operating agreement, or parent domestic limited partnership owning at least 90 percent of the outstanding shares of each class of a subsidiary corporation entitled to vote on a merger, 90 percent of the percentage or other interest in the capital and profits of a subsidiary limited-liability company then owned by each class of members entitled to vote on a merger, or 90 percent of the percentage or other interest in the capital and profits of a subsidiary limited partnership then owned by both the general partners and each class of limited partners entitled to vote on a merger may merge with and into the subsidiary without approval of the owners of the owner s interests of the subsidiary domestic corporation, subsidiary domestic limited-liability company or subsidiary domestic limited partnership.

3. The board of directors of a parent corporation, the managers of a parent limited-liability company with managers unless otherwise provided in the operating agreement, all members of a parent limited-liability company without managers unless otherwise provided in the operating agreement, or all general partners of a parent limited partnership shall adopt a plan of merger that sets forth:

(a) The names of the parent and subsidiary; and

(b) The manner and basis of converting the owner s interests of the disappearing entity into the owner s interests, obligations or other securities of the surviving or any other entity or into cash or other property in whole or in part.

4. The parent shall mail a copy or summary of the plan of merger to each owner of the subsidiary who does not waive the mailing requirement in writing.

5. Articles of merger under this section may not contain amendments to the constituent documents of the surviving entity except that the name of the surviving entity may be changed.

6. The articles of incorporation of a domestic corporation, the articles of organization of a domestic limited-liability company, the certificate of limited partnership of a domestic limited partnership or the certificate of trust of a domestic business trust may forbid that entity from entering into a merger pursuant to this section.

(Added to NRS by 1995, 2083; A 1997, 727; 1999, 1627; 2001, 1410, 3199; 2005, 2203; 2009, 1717)



NRS 92A.190 - Merger or exchange with foreign entity.

1. One or more foreign entities may merge or enter into an exchange of owner s interests with one or more domestic entities if:

(a) In a merger, the merger is permitted by the law of the jurisdiction under whose law each foreign entity is organized and governed and each foreign entity complies with that law in effecting the merger;

(b) In an exchange, the entity whose owner s interests will be acquired is a domestic entity, whether or not an exchange of owner s interests is permitted by the law of the jurisdiction under whose law the acquiring entity is organized;

(c) The foreign entity complies with NRS 92A.200 to 92A.240, inclusive, if it is the surviving entity in the merger or acquiring entity in the exchange and sets forth in the articles of merger or exchange its address where copies of process may be sent by the Secretary of State; and

(d) Each domestic entity complies with the applicable provisions of NRS 92A.100 to 92A.180, inclusive, and, if it is the surviving entity in the merger or acquiring entity in the exchange, with NRS 92A.200 to 92A.240, inclusive.

2. When the merger or exchange takes effect, the surviving foreign entity in a merger and the acquiring foreign entity in an exchange shall be deemed:

(a) To appoint the Secretary of State as its agent for service of process in a proceeding to enforce any obligation which accrued before the merger or exchange became effective or the rights of dissenting owners of each domestic entity that was a party to the merger or exchange. Service of such process must be made by personally delivering to and leaving with the Secretary of State duplicate copies of the process and the payment of a fee of $100 for accepting and transmitting the process. The Secretary of State shall forthwith send by registered or certified mail one of the copies to the surviving or acquiring entity at its specified address, unless the surviving or acquiring entity has designated in writing to the Secretary of State a different address for that purpose, in which case it must be mailed to the last address so designated.

(b) To agree that it will promptly pay to the dissenting owners of each domestic entity that is a party to the merger or exchange the amount, if any, to which they are entitled under or created pursuant to NRS 92A.300 to 92A.500, inclusive.

3. This section does not limit the power of a foreign entity to acquire all or part of the owner s interests of one or more classes or series of a domestic entity through a voluntary exchange or otherwise.

(Added to NRS by 1995, 2086; A 1997, 728; 1999, 1628; 2001, 3192; 2003, 3183; 2003, 20th Special Session, 125)



NRS 92A.195 - Conversion of foreign or domestic entity or foreign or domestic general partnership.

1. One foreign entity or foreign general partnership may convert into one domestic entity if:

(a) The conversion is permitted by the law of the jurisdiction governing the foreign entity or foreign general partnership and the foreign entity or foreign general partnership complies with that law in effecting the conversion;

(b) The foreign entity or foreign general partnership complies with the applicable provisions of NRS 92A.205, 92A.207, 92A.210, 92A.230 and 92A.240; and

(c) The resulting domestic entity complies with the applicable provisions of NRS 92A.205 and 92A.220.

2. One domestic entity or domestic general partnership may convert into one foreign entity if:

(a) The conversion is permitted by the law of the jurisdiction governing the resulting foreign entity and the resulting foreign entity complies with that law in effecting the conversion; and

(b) The domestic entity complies with the applicable provisions of NRS 92A.105, 92A.120, 92A.135, 92A.140, 92A.165, 92A.205, 92A.207, 92A.210, 92A.230 and 92A.240.

3. When a conversion pursuant to subsection 2 takes effect, the resulting foreign entity shall be deemed to have appointed the Secretary of State as its agent for service of process in a proceeding to enforce any obligation. Service of process must be made personally by delivering to and leaving with the Secretary of State duplicate copies of the process and the payment of a fee of $100 for accepting and transmitting the process. The Secretary of State shall send one of the copies of the process by registered or certified mail to the resulting entity at its specified address, unless the resulting entity has designated in writing to the Secretary of State a different address for that purpose, in which case it must be mailed to the last address so designated.

(Added to NRS by 2001, 1403; A 2001, 3199; 2003, 20th Special Session, 126; 2011, 2813)



NRS 92A.200 - Filing requirements for mergers or exchanges; dependency of terms of plan of merger, conversion or exchange on extrinsic facts.

1. After a plan of merger or exchange is approved as required by this chapter, the surviving or acquiring entity shall deliver to the Secretary of State for filing articles of merger or exchange setting forth:

(a) The name and jurisdiction of organization of each constituent entity;

(b) That a plan of merger or exchange has been adopted by each constituent entity or the parent domestic entity only, if the merger is pursuant to NRS 92A.180;

(c) If approval of the owners of one or more constituent entities was not required, a statement to that effect and the name of each entity;

(d) If approval of owners of one or more constituent entities was required, the name of each entity and a statement for each entity that the plan was approved by the required consent of the owners;

(e) In the case of a merger, the amendment, if any, to the charter document of the surviving entity, which amendment may be set forth in the articles of merger as a specific amendment or in the form of an amended and restated charter document or attached in that form as an exhibit; and

(f) If the entire plan of merger or exchange is not set forth, a statement that the complete signed plan of merger or plan of exchange is on file at the registered office if a corporation, limited-liability company or business trust, or office described in paragraph (a) of subsection 1 of NRS 87A.215 or paragraph (a) of subsection 1 of NRS 88.330 if a limited partnership, or other place of business of the surviving entity or the acquiring entity, respectively.

2. Any of the terms of the plan of merger, conversion or exchange may be made dependent upon facts ascertainable outside of the plan of merger, conversion or exchange, provided that the plan of merger, conversion or exchange clearly and expressly sets forth the manner in which such facts shall operate upon the terms of the plan. As used in this section, the term facts includes, without limitation, the occurrence of an event, including a determination or action by a person or body, including a constituent entity.

(Added to NRS by 1995, 2084; A 1997, 729; 1999, 1629; 2001, 1411, 3199; 2003, 3184; 2003, 20th Special Session, 126; 2007, 483)



NRS 92A.205 - Filing requirements for conversions. [Effective through December 31, 2013.]

1. After a plan of conversion is approved as required by this chapter, if the resulting entity is a domestic entity, the constituent entity shall deliver to the Secretary of State for filing:

(a) Articles of conversion setting forth:

(1) The name and jurisdiction of organization of the constituent entity and the resulting entity; and

(2) That a plan of conversion has been adopted by the constituent entity in compliance with the law of the jurisdiction governing the constituent entity.

(b) The charter document of the domestic resulting entity required by the applicable provisions of chapter 78, 78A, 82, 86, 87A, 88, 88A or 89 of NRS.

(c) The information required pursuant to NRS 77.310.

2. After a plan of conversion is approved as required by this chapter, if the resulting entity is a foreign entity, the constituent entity shall deliver to the Secretary of State for filing articles of conversion setting forth:

(a) The name and jurisdiction of organization of the constituent entity and the resulting entity;

(b) That a plan of conversion has been adopted by the constituent entity in compliance with the laws of this State; and

(c) The address of the resulting entity where copies of process may be sent by the Secretary of State.

3. If the entire plan of conversion is not set forth in the articles of conversion, the filing party must include in the articles of conversion a statement that the complete signed plan of conversion is on file at the registered office or principal place of business of the resulting entity or, if the resulting entity is a domestic limited partnership, the office described in paragraph (a) of subsection 1 of NRS 87A.215 or paragraph (a) of subsection 1 of NRS 88.330.

4. If the conversion takes effect on a later date specified in the articles of conversion pursuant to NRS 92A.240, the charter document to be filed with the Secretary of State pursuant to paragraph (b) of subsection 1 must state the name and the jurisdiction of the constituent entity and that the existence of the resulting entity does not begin until the later date.

5. Any records filed with the Secretary of State pursuant to this section must be accompanied by the fees required pursuant to this title for filing the charter document.

(Added to NRS by 2001, 1404; A 2001, 3199; 2003, 3185; 2003, 20th Special Session, 127; 2007, 484, 1343, 2702; 2009, 1718)

NRS 92A.205 Filing requirements for conversions. [Effective January 1, 2014.]

1. After a plan of conversion is approved as required by this chapter, if the resulting entity is a domestic entity, the constituent entity shall deliver to the Secretary of State for filing:

(a) Articles of conversion setting forth:

(1) The name and jurisdiction of organization of the constituent entity and the resulting entity; and

(2) That a plan of conversion has been adopted by the constituent entity in compliance with the law of the jurisdiction governing the constituent entity.

(b) The charter document of the domestic resulting entity required by the applicable provisions of chapter 78, 78A, 78B, 82, 86, 87A, 88, 88A or 89 of NRS.

(c) The information required pursuant to NRS 77.310.

2. After a plan of conversion is approved as required by this chapter, if the resulting entity is a foreign entity, the constituent entity shall deliver to the Secretary of State for filing articles of conversion setting forth:

(a) The name and jurisdiction of organization of the constituent entity and the resulting entity;

(b) That a plan of conversion has been adopted by the constituent entity in compliance with the laws of this State; and

(c) The address of the resulting entity where copies of process may be sent by the Secretary of State.

3. If the entire plan of conversion is not set forth in the articles of conversion, the filing party must include in the articles of conversion a statement that the complete signed plan of conversion is on file at the registered office or principal place of business of the resulting entity or, if the resulting entity is a domestic limited partnership, the office described in paragraph (a) of subsection 1 of NRS 87A.215 or paragraph (a) of subsection 1 of NRS 88.330.

4. If the conversion takes effect on a later date specified in the articles of conversion pursuant to NRS 92A.240, the charter document to be filed with the Secretary of State pursuant to paragraph (b) of subsection 1 must state the name and the jurisdiction of the constituent entity and that the existence of the resulting entity does not begin until the later date.

5. Any records filed with the Secretary of State pursuant to this section must be accompanied by the fees required pursuant to this title for filing the charter document.

(Added to NRS by 2001, 1404; A 2001, 3199; 2003, 3185; 2003, 20th Special Session, 127; 2007, 484, 1343, 2702; 2009, 1718; 2013, 418, effective January 1, 2014)



NRS 92A.207 - Form required for filing of records.

1. Each record filed with the Secretary of State pursuant to this chapter must be on or accompanied by a form prescribed by the Secretary of State.

2. The Secretary of State may refuse to file a record which does not comply with subsection 1 or which does not contain all of the information required by statute for filing the record.

3. If the provisions of the form prescribed by the Secretary of State conflict with the provisions of any record that is submitted for filing with the form:

(a) The provisions of the form control for all purposes with respect to the information that is required by statute to appear in the record in order for the record to be filed; and

(b) Unless otherwise provided in the record, the provisions of the record control in every other situation.

4. The Secretary of State may by regulation provide for the electronic filing of records with the Office of the Secretary of State.

(Added to NRS by 2003, 20th Special Session, 125)



NRS 92A.210 - Filing fees.

1. Except as otherwise provided in this section, the fee for filing articles of merger, articles of conversion, articles of exchange, articles of domestication or articles of termination is $350. The fee for filing the charter documents of a domestic resulting entity is the fee for filing the charter documents determined by the chapter of NRS governing the particular domestic resulting entity.

2. The fee for filing articles of merger of two or more domestic corporations, including, without limitation, a nonprofit cooperative corporation, is the difference between the fee computed at the rates specified in NRS 78.760 upon the aggregate authorized stock of the corporation created by the merger and the fee computed upon the aggregate amount of the total authorized stock of the constituent corporation.

3. The fee for filing articles of merger of one or more domestic corporations, including, without limitation, a nonprofit cooperative corporation, with one or more foreign corporations is the difference between the fee computed at the rates specified in NRS 78.760 upon the aggregate authorized stock of the corporation created by the merger and the fee computed upon the aggregate amount of the total authorized stock of the constituent corporations which have paid the fees required by NRS 78.760 and 80.050.

4. The fee for filing articles of merger of two or more domestic corporations, including, without limitation, nonprofit cooperative corporations, or foreign corporations must not be less than $350. The amount paid pursuant to subsection 3 must not exceed $35,000.

(Added to NRS by 1995, 2085; A 1999, 1629; 2001, 1412, 3192, 3199; 2003, 3186; 2003, 20th Special Session, 128; 2013, 774)



NRS 92A.220 - Duty when entire plan of merger, conversion or exchange is not set forth in articles.

If the entire plan of merger, conversion or exchange is not set forth in the articles of merger, conversion or exchange, a copy of the plan of merger, conversion or exchange must be furnished by the surviving, acquiring or resulting entity, on request and without cost, to any owner of any entity which is a party to the merger, conversion or exchange.

(Added to NRS by 1995, 2085; A 2001, 1413, 3199)



NRS 92A.230 - Signing of articles of merger, conversion or exchange.

Articles of merger, conversion or exchange must be signed by each foreign and domestic constituent entity as follows:

1. By an officer of a corporation, whether or not for profit;

2. By one of the general partners of a limited partnership;

3. By a manager of a limited-liability company with managers or by one member of a limited-liability company without managers;

4. By a trustee of a business trust; and

5. By one general partner of a general partnership.

(Added to NRS by 1995, 2085; A 1997, 730; 1999, 1630; 2001, 101, 1413, 2726, 3199; 2003, 48, 3186)



NRS 92A.240 - Effective date and time of merger, conversion or exchange; articles of termination.

1. A merger, conversion or exchange takes effect:

(a) At the time of the filing of the articles of merger, conversion or exchange with the Secretary of State;

(b) Upon a later date and time as specified in the articles, which date must not be more than 90 days after the date on which the articles are filed; or

(c) If the articles specify a later effective date but do not specify an effective time, at 12:01 a.m. in the Pacific time zone on the specified later date.

2. If the filed articles of merger, conversion or exchange specify such a later effective date or effective date and time, the constituent entity or entities may file articles of termination before the effective time, setting forth:

(a) The name of each constituent entity and, for a conversion, the resulting entity; and

(b) That the merger, conversion or exchange has been terminated pursuant to the plan of merger, conversion or exchange.

3. The articles of termination must be signed in the manner provided in NRS 92A.230.

(Added to NRS by 1995, 2085; A 1999, 1630; 2001, 1413, 3199; 2003, 3187; 2011, 2814)



NRS 92A.250 - Effect of merger, conversion or exchange.

1. When a merger takes effect:

(a) Every other entity that is a constituent entity merges into the surviving entity and the separate existence of every entity except the surviving entity ceases;

(b) The title to all real estate and other property owned by each merging constituent entity is vested in the surviving entity without reversion or impairment;

(c) The surviving entity has all of the liabilities of each other constituent entity;

(d) A proceeding pending against any constituent entity may be continued as if the merger had not occurred or the surviving entity may be substituted in the proceeding for the entity whose existence has ceased;

(e) The articles of incorporation, articles of organization, certificate of limited partnership or certificate of trust of the surviving entity are amended to the extent provided in the plan of merger; and

(f) The owner s interests of each constituent entity that are to be converted into owner s interests, obligations or other securities of the surviving or any other entity or into cash or other property are converted, and the former holders of the owner s interests are entitled only to the rights provided in the articles of merger or any created pursuant to NRS 92A.300 to 92A.500, inclusive.

2. When an exchange takes effect, the owner s interests of each acquired entity are exchanged as provided in the plan, and the former holders of the owner s interests are entitled only to the rights provided in the articles of exchange or any rights created pursuant to NRS 92A.300 to 92A.500, inclusive.

3. When a conversion takes effect:

(a) The constituent entity is converted into the resulting entity and is governed by and subject to the law of the jurisdiction of the resulting entity;

(b) The conversion is a continuation of the existence of the constituent entity;

(c) The title to all real estate and other property owned by the constituent entity is vested in the resulting entity without reversion or impairment;

(d) The resulting entity has all the liabilities of the constituent entity;

(e) A proceeding pending against the constituent entity may be continued as if the conversion had not occurred or the resulting entity may be substituted in the proceeding for the constituent entity;

(f) The owner s interests of the constituent entity that are to be converted into the owner s interests of the resulting entity are converted;

(g) An owner of the resulting entity remains liable for all the obligations of the constituent entity to the extent the owner was personally liable before the conversion; and

(h) The domestic constituent entity is not required to wind up its affairs, pay its liabilities, distribute its assets or dissolve, and the conversion is not deemed a dissolution of the domestic constituent entity.

(Added to NRS by 1995, 2085; A 1999, 1630; 2001, 1413, 3199)



NRS 92A.260 - Liability of owner after merger, conversion or exchange.

An owner that is not personally liable for the debts, liabilities or obligations of the entity pursuant to the laws and constituent documents under which the entity was organized does not become personally liable for the debts, liabilities or obligations of the surviving entity or entities of the merger or exchange or the resulting entity of the conversion unless the owner consents to becoming personally liable by action taken in connection with the plan of merger, conversion or exchange.

(Added to NRS by 1995, 2081; A 2001, 1414, 3199)



NRS 92A.270 - Domestication of undomesticated organization.

1. Any undomesticated organization may become domesticated in this State as a domestic entity by:

(a) Paying to the Secretary of State the fees required pursuant to this title for filing the charter document; and

(b) Filing with the Secretary of State:

(1) Articles of domestication which must be signed by an authorized representative of the undomesticated organization approved in compliance with subsection 6;

(2) The appropriate charter document for the type of domestic entity;

(3) The information required pursuant to NRS 77.310;

(4) A certified copy of the charter document, or the equivalent, if any, of the undomesticated organization; and

(5) A certificate of good standing, or the equivalent, from the jurisdiction where the undomesticated organization was chartered immediately before filing the articles of domestication pursuant to subparagraph (1).

2. The articles of domestication must set forth the:

(a) Date when and the jurisdiction where the undomesticated organization was first formed, incorporated, organized or otherwise created and, if applicable, any date when and jurisdiction where the undomesticated organization was chartered after its formation;

(b) Name of the undomesticated organization immediately before filing the articles of domestication;

(c) Name and type of domestic entity as set forth in its charter document pursuant to subsection 1; and

(d) Jurisdiction that constituted the principal place of business or central administration of the undomesticated organization, or any other equivalent thereto pursuant to applicable law, immediately before filing the articles of domestication.

3. Upon filing the articles of domestication and the charter document with the Secretary of State, and the payment of the requisite fee for filing the charter document of the domestic entity, the undomesticated organization is domesticated in this State as the domestic entity described in the charter document filed pursuant to subsection 1. The existence of the domestic entity begins on the date the undomesticated organization began its existence in the jurisdiction in which the undomesticated organization was first formed, incorporated, organized or otherwise created.

4. The domestication of any undomesticated organization does not affect any obligations or liabilities of the undomesticated organization incurred before its domestication.

5. The filing of the charter document of the domestic entity pursuant to subsection 1 does not affect the choice of law applicable to the undomesticated organization. From the date the charter document of the domestic entity is filed, the law of this State applies to the domestic entity to the same extent as if the undomesticated organization was organized and created as a domestic entity on that date.

6. Before filing articles of domestication, the domestication must be approved in the manner required by:

(a) The document, instrument, agreement or other writing governing the internal affairs of the undomesticated organization and the conduct of its business; and

(b) Applicable foreign law.

7. When a domestication becomes effective, all rights, privileges and powers of the undomesticated organization, all property owned by the undomesticated organization, all debts due to the undomesticated organization, and all causes of action belonging to the undomesticated organization are vested in the domestic entity and become the property of the domestic entity to the same extent as vested in the undomesticated organization immediately before domestication. The title to any real property vested by deed or otherwise in the undomesticated organization is not reverted or impaired by the domestication. All rights of creditors and all liens upon any property of the undomesticated organization are preserved unimpaired and all debts, liabilities and duties of an undomesticated organization that has been domesticated attach to the domestic entity resulting from the domestication and may be enforced against it to the same extent as if the debts, liability and duties had been incurred or contracted by the domestic entity.

8. When an undomesticated organization is domesticated, the domestic entity resulting from the domestication is for all purposes deemed to be the same entity as the undomesticated organization. Unless otherwise agreed by the owners of the undomesticated organization or as required pursuant to applicable foreign law, the domestic entity resulting from the domestication is not required to wind up its affairs, pay its liabilities or distribute its assets. The domestication of an undomesticated organization does not constitute the dissolution of the undomesticated organization. The domestication constitutes a continuation of the existence of the undomesticated organization in the form of a domestic entity. If, following domestication, an undomesticated organization that has become domesticated pursuant to this section continues its existence in the foreign country or foreign jurisdiction in which it was existing immediately before the domestication, the domestic entity and the undomesticated organization are for all purposes a single entity formed, incorporated, organized or otherwise created and existing pursuant to the laws of this State and the laws of the foreign country or other foreign jurisdiction. If, following domestication, an undomesticated organization that has become domesticated pursuant to this section does not continue its existence in the foreign country or foreign jurisdiction in which it existed immediately before the domestication, the domestic entity resulting from the domestication continues and is not required to wind up its affairs, pay its liabilities or distribute its assets.

9. The owner liability of an undomesticated organization that is domesticated in this State:

(a) Is not discharged, pursuant to the laws of the previous jurisdiction of the organization, to the extent the owner liability arose before the effective date of the articles of domestication;

(b) Does not attach, pursuant to the laws of the previous jurisdiction of the organization, to any debt, obligation or liability of the organization that arises after the effective date of the articles of domestication;

(c) Is governed by the law of the previous jurisdiction of the organization, as if the domestication has not occurred, for the collection or discharge of owner liability not discharged pursuant to paragraph (a);

(d) Is subject to the right of contribution from any other shareholder, member, trustee, partner, limited partner or other owner of the undomesticated organization pursuant to the laws of the previous jurisdiction of the organization, as if the domestication has not occurred, for the collection or discharge of owner liability not discharged pursuant to paragraph (a); and

(e) Applies only to the debts, obligations or liabilities of the organization that arise after the effective date of the articles of domestication if the owner becomes subject to owner liability or some or all of the debts, obligations or liabilities of the undomesticated entity as a result of its domestication in this State.

10. As used in this section:

(a) Owner liability means the liability of a shareholder, member, trustee, partner, limited partner or other owner of an organization for debts of the organization, including the responsibility to make additional capital contributions to cover such debts.

(b) Undomesticated organization means any incorporated organization, private law corporation, whether or not organized for business purposes, public law corporation, limited-liability company, general partnership, registered limited-liability partnership, limited partnership or registered limited-liability limited partnership, proprietorship, joint venture, foundation, business trust, real estate investment trust, common-law trust or any other unincorporated business formed, organized, created or the internal affairs of which are governed by the laws of any foreign country or jurisdiction other than this State.

(Added to NRS by 2001, 1405; A 2001, 3199; 2003, 3187; 2007, 2702; 2009, 1719, 2859; 2013, 1283)



NRS 92A.280 - Cancellation of filings.

If an entity has made a filing with the Secretary of State pursuant to this chapter and the Secretary of State has not processed the filing and placed the filing into the public record, the entity may cancel the filing by:

1. Filing a statement of cancellation with the Secretary of State; and

2. Paying a fee of $50.

(Added to NRS by 2009, 2859)



NRS 92A.300 - Definitions.

As used in NRS 92A.300 to 92A.500, inclusive, unless the context otherwise requires, the words and terms defined in NRS 92A.305 to 92A.335, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1995, 2086)



NRS 92A.305 - Beneficial stockholder defined.

Beneficial stockholder means a person who is a beneficial owner of shares held in a voting trust or by a nominee as the stockholder of record.

(Added to NRS by 1995, 2087)



NRS 92A.310 - Corporate action defined.

Corporate action means the action of a domestic corporation.

(Added to NRS by 1995, 2087)



NRS 92A.315 - Dissenter defined.

Dissenter means a stockholder who is entitled to dissent from a domestic corporation s action under NRS 92A.380 and who exercises that right when and in the manner required by NRS 92A.400 to 92A.480, inclusive.

(Added to NRS by 1995, 2087; A 1999, 1631)



NRS 92A.320 - Fair value defined.

Fair value, with respect to a dissenter s shares, means the value of the shares determined:

1. Immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable;

2. Using customary and current valuation concepts and techniques generally employed for similar businesses in the context of the transaction requiring appraisal; and

3. Without discounting for lack of marketability or minority status.

(Added to NRS by 1995, 2087; A 2009, 1720)



NRS 92A.325 - Stockholder defined.

Stockholder means a stockholder of record or a beneficial stockholder of a domestic corporation.

(Added to NRS by 1995, 2087)



NRS 92A.330 - Stockholder of record defined.

Stockholder of record means the person in whose name shares are registered in the records of a domestic corporation or the beneficial owner of shares to the extent of the rights granted by a nominee s certificate on file with the domestic corporation.

(Added to NRS by 1995, 2087)



NRS 92A.335 - Subject corporation defined.

Subject corporation means the domestic corporation which is the issuer of the shares held by a dissenter before the corporate action creating the dissenter s rights becomes effective or the surviving or acquiring entity of that issuer after the corporate action becomes effective.

(Added to NRS by 1995, 2087)



NRS 92A.340 - Computation of interest.

Interest payable pursuant to NRS 92A.300 to 92A.500, inclusive, must be computed from the effective date of the action until the date of payment, at the rate of interest most recently established pursuant to NRS 99.040.

(Added to NRS by 1995, 2087; A 2009, 1721)



NRS 92A.350 - Rights of dissenting partner of domestic limited partnership.

A partnership agreement of a domestic limited partnership or, unless otherwise provided in the partnership agreement, an agreement of merger or exchange, may provide that contractual rights with respect to the partnership interest of a dissenting general or limited partner of a domestic limited partnership are available for any class or group of partnership interests in connection with any merger or exchange in which the domestic limited partnership is a constituent entity.

(Added to NRS by 1995, 2088)



NRS 92A.360 - Rights of dissenting member of domestic limited-liability company.

The articles of organization or operating agreement of a domestic limited-liability company or, unless otherwise provided in the articles of organization or operating agreement, an agreement of merger or exchange, may provide that contractual rights with respect to the interest of a dissenting member are available in connection with any merger or exchange in which the domestic limited-liability company is a constituent entity.

(Added to NRS by 1995, 2088)



NRS 92A.370 - Rights of dissenting member of domestic nonprofit corporation.

1. Except as otherwise provided in subsection 2, and unless otherwise provided in the articles or bylaws, any member of any constituent domestic nonprofit corporation who voted against the merger may, without prior notice, but within 30 days after the effective date of the merger, resign from membership and is thereby excused from all contractual obligations to the constituent or surviving corporations which did not occur before the member s resignation and is thereby entitled to those rights, if any, which would have existed if there had been no merger and the membership had been terminated or the member had been expelled.

2. Unless otherwise provided in its articles of incorporation or bylaws, no member of a domestic nonprofit corporation, including, but not limited to, a cooperative corporation, which supplies services described in chapter 704 of NRS to its members only, and no person who is a member of a domestic nonprofit corporation as a condition of or by reason of the ownership of an interest in real property, may resign and dissent pursuant to subsection 1.

(Added to NRS by 1995, 2088)



NRS 92A.380 - Right of stockholder to dissent from certain corporate actions and to obtain payment for shares.

1. Except as otherwise provided in NRS 92A.370 and 92A.390 and subject to the limitation in paragraph (f), any stockholder is entitled to dissent from, and obtain payment of the fair value of the stockholder s shares in the event of any of the following corporate actions:

(a) Consummation of a plan of merger to which the domestic corporation is a constituent entity:

(1) If approval by the stockholders is required for the merger by NRS 92A.120 to 92A.160, inclusive, or the articles of incorporation, regardless of whether the stockholder is entitled to vote on the plan of merger; or

(2) If the domestic corporation is a subsidiary and is merged with its parent pursuant to NRS 92A.180.

(b) Consummation of a plan of conversion to which the domestic corporation is a constituent entity as the corporation whose subject owner s interests will be converted.

(c) Consummation of a plan of exchange to which the domestic corporation is a constituent entity as the corporation whose subject owner s interests will be acquired, if the stockholder s shares are to be acquired in the plan of exchange.

(d) Any corporate action taken pursuant to a vote of the stockholders to the extent that the articles of incorporation, bylaws or a resolution of the board of directors provides that voting or nonvoting stockholders are entitled to dissent and obtain payment for their shares.

(e) Accordance of full voting rights to control shares, as defined in NRS 78.3784, only to the extent provided for pursuant to NRS 78.3793.

(f) Any corporate action not described in this subsection that will result in the stockholder receiving money or scrip instead of a fraction of a share except where the stockholder would not be entitled to receive such payment pursuant to NRS 78.205, 78.2055 or 78.207. A dissent pursuant to this paragraph applies only to the fraction of a share, and the stockholder is entitled only to obtain payment of the fair value of the fraction of a share.

2. A stockholder who is entitled to dissent and obtain payment pursuant to NRS 92A.300 to 92A.500, inclusive, may not challenge the corporate action creating the entitlement unless the action is unlawful or fraudulent with respect to the stockholder or the domestic corporation.

3. Subject to the limitations in this subsection, from and after the effective date of any corporate action described in subsection 1, no stockholder who has exercised the right to dissent pursuant to NRS 92A.300 to 92A.500, inclusive, is entitled to vote his or her shares for any purpose or to receive payment of dividends or any other distributions on shares. This subsection does not apply to dividends or other distributions payable to stockholders on a date before the effective date of any corporate action from which the stockholder has dissented. If a stockholder exercises the right to dissent with respect to a corporate action described in paragraph (f) of subsection 1, the restrictions of this subsection apply only to the shares to be converted into a fraction of a share and the dividends and distributions to those shares.

(Added to NRS by 1995, 2087; A 2001, 1414, 3199; 2003, 3189; 2005, 2204; 2007, 2438; 2009, 1721; 2011, 2814)



NRS 92A.390 - Limitations on right of dissent: Stockholders of certain classes or series; action of stockholders not required for plan of merger.

1. There is no right of dissent with respect to a plan of merger, conversion or exchange in favor of stockholders of any class or series which is:

(a) A covered security under section 18(b)(1)(A) or (B) of the Securities Act of 1933, 15 U.S.C. 77r(b)(1)(A) or (B), as amended;

(b) Traded in an organized market and has at least 2,000 stockholders and a market value of at least $20,000,000, exclusive of the value of such shares held by the corporation s subsidiaries, senior executives, directors and beneficial stockholders owning more than 10 percent of such shares; or

(c) Issued by an open end management investment company registered with the Securities and Exchange Commission under the Investment Company Act of 1940, 15 U.S.C. 80a-1 et seq., as amended, and which may be redeemed at the option of the holder at net asset value,

unless the articles of incorporation of the corporation issuing the class or series or the resolution of the board of directors approving the plan of merger, conversion or exchange expressly provide otherwise.

2. The applicability of subsection 1 must be determined as of:

(a) The record date fixed to determine the stockholders entitled to receive notice of and to vote at the meeting of stockholders to act upon the corporate action requiring dissenter s rights; or

(b) The day before the effective date of such corporate action if there is no meeting of stockholders.

3. Subsection 1 is not applicable and dissenter s rights are available pursuant to NRS 92A.380 for the holders of any class or series of shares who are required by the terms of the corporate action requiring dissenter s rights to accept for such shares anything other than cash or shares of any class or any series of shares of any corporation, or any other proprietary interest of any other entity, that satisfies the standards set forth in subsection 1 at the time the corporate action becomes effective.

4. There is no right of dissent for any holders of stock of the surviving domestic corporation if the plan of merger does not require action of the stockholders of the surviving domestic corporation under NRS 92A.130.

5. There is no right of dissent for any holders of stock of the parent domestic corporation if the plan of merger does not require action of the stockholders of the parent domestic corporation under NRS 92A.180.

(Added to NRS by 1995, 2088; A 2009, 1722; 2013, 1285)



NRS 92A.400 - Limitations on right of dissent: Assertion as to portions only to shares registered to stockholder; assertion by beneficial stockholder.

1. A stockholder of record may assert dissenter s rights as to fewer than all of the shares registered in his or her name only if the stockholder of record dissents with respect to all shares of the class or series beneficially owned by any one person and notifies the subject corporation in writing of the name and address of each person on whose behalf the stockholder of record asserts dissenter s rights. The rights of a partial dissenter under this subsection are determined as if the shares as to which the partial dissenter dissents and his or her other shares were registered in the names of different stockholders.

2. A beneficial stockholder may assert dissenter s rights as to shares held on his or her behalf only if the beneficial stockholder:

(a) Submits to the subject corporation the written consent of the stockholder of record to the dissent not later than the time the beneficial stockholder asserts dissenter s rights; and

(b) Does so with respect to all shares of which he or she is the beneficial stockholder or over which he or she has power to direct the vote.

(Added to NRS by 1995, 2089; A 2009, 1723)



NRS 92A.410 - Notification of stockholders regarding right of dissent.

1. If a proposed corporate action creating dissenter s rights is submitted to a vote at a stockholders meeting, the notice of the meeting must state that stockholders are, are not or may be entitled to assert dissenter s rights under NRS 92A.300 to 92A.500, inclusive. If the domestic corporation concludes that dissenter s rights are or may be available, a copy of NRS 92A.300 to 92A.500, inclusive, must accompany the meeting notice sent to those record stockholders entitled to exercise dissenter s rights.

2. If the corporate action creating dissenter s rights is taken by written consent of the stockholders or without a vote of the stockholders, the domestic corporation shall notify in writing all stockholders entitled to assert dissenter s rights that the action was taken and send them the dissenter s notice described in NRS 92A.430.

(Added to NRS by 1995, 2089; A 1997, 730; 2009, 1723; 2013, 1286)



NRS 92A.420 - Prerequisites to demand for payment for shares.

1. If a proposed corporate action creating dissenter s rights is submitted to a vote at a stockholders meeting, a stockholder who wishes to assert dissenter s rights with respect to any class or series of shares:

(a) Must deliver to the subject corporation, before the vote is taken, written notice of the stockholder s intent to demand payment for his or her shares if the proposed action is effectuated; and

(b) Must not vote, or cause or permit to be voted, any of his or her shares of such class or series in favor of the proposed action.

2. If a proposed corporate action creating dissenter s rights is taken by written consent of the stockholders, a stockholder who wishes to assert dissenter s rights with respect to any class or series of shares must not consent to or approve the proposed corporate action with respect to such class or series.

3. A stockholder who does not satisfy the requirements of subsection 1 or 2 and NRS 92A.400 is not entitled to payment for his or her shares under this chapter.

(Added to NRS by 1995, 2089; A 1999, 1631; 2005, 2204; 2009, 1723; 2013, 1286)



NRS 92A.430 - Dissenter s notice: Delivery to stockholders entitled to assert rights; contents.

1. The subject corporation shall deliver a written dissenter s notice to all stockholders of record entitled to assert dissenter s rights in whole or in part, and any beneficial stockholder who has previously asserted dissenter s rights pursuant to NRS 92A.400.

2. The dissenter s notice must be sent no later than 10 days after the effective date of the corporate action specified in NRS 92A.380, and must:

(a) State where the demand for payment must be sent and where and when certificates, if any, for shares must be deposited;

(b) Inform the holders of shares not represented by certificates to what extent the transfer of the shares will be restricted after the demand for payment is received;

(c) Supply a form for demanding payment that includes the date of the first announcement to the news media or to the stockholders of the terms of the proposed action and requires that the person asserting dissenter s rights certify whether or not the person acquired beneficial ownership of the shares before that date;

(d) Set a date by which the subject corporation must receive the demand for payment, which may not be less than 30 nor more than 60 days after the date the notice is delivered and state that the stockholder shall be deemed to have waived the right to demand payment with respect to the shares unless the form is received by the subject corporation by such specified date; and

(e) Be accompanied by a copy of NRS 92A.300 to 92A.500, inclusive.

(Added to NRS by 1995, 2089; A 2005, 2205; 2009, 1724; 2013, 1286)



NRS 92A.440 - Demand for payment and deposit of certificates; loss of rights of stockholder; withdrawal from appraisal process.

1. A stockholder who receives a dissenter s notice pursuant to NRS 92A.430 and who wishes to exercise dissenter s rights must:

(a) Demand payment;

(b) Certify whether the stockholder or the beneficial owner on whose behalf he or she is dissenting, as the case may be, acquired beneficial ownership of the shares before the date required to be set forth in the dissenter s notice for this certification; and

(c) Deposit the stockholder s certificates, if any, in accordance with the terms of the notice.

2. If a stockholder fails to make the certification required by paragraph (b) of subsection 1, the subject corporation may elect to treat the stockholder s shares as after-acquired shares under NRS 92A.470.

3. Once a stockholder deposits that stockholder s certificates or, in the case of uncertified shares makes demand for payment, that stockholder loses all rights as a stockholder, unless the stockholder withdraws pursuant to subsection 4.

4. A stockholder who has complied with subsection 1 may nevertheless decline to exercise dissenter s rights and withdraw from the appraisal process by so notifying the subject corporation in writing by the date set forth in the dissenter s notice pursuant to NRS 92A.430. A stockholder who fails to so withdraw from the appraisal process may not thereafter withdraw without the subject corporation s written consent.

5. The stockholder who does not demand payment or deposit his or her certificates where required, each by the date set forth in the dissenter s notice, is not entitled to payment for his or her shares under this chapter.

(Added to NRS by 1995, 2090; A 1997, 730; 2003, 3189; 2009, 1724)



NRS 92A.450 - Uncertificated shares: Authority to restrict transfer after demand for payment.

The subject corporation may restrict the transfer of shares not represented by a certificate from the date the demand for their payment is received.

(Added to NRS by 1995, 2090; A 2009, 1725)



NRS 92A.460 - Payment for shares: General requirements.

1. Except as otherwise provided in NRS 92A.470, within 30 days after receipt of a demand for payment pursuant to NRS 92A.440, the subject corporation shall pay in cash to each dissenter who complied with NRS 92A.440 the amount the subject corporation estimates to be the fair value of the dissenter s shares, plus accrued interest. The obligation of the subject corporation under this subsection may be enforced by the district court:

(a) Of the county where the subject corporation s principal office is located;

(b) If the subject corporation s principal office is not located in this State, in the county in which the corporation s registered office is located; or

(c) At the election of any dissenter residing or having its principal or registered office in this State, of the county where the dissenter resides or has its principal or registered office.

The court shall dispose of the complaint promptly.

2. The payment must be accompanied by:

(a) The subject corporation s balance sheet as of the end of a fiscal year ending not more than 16 months before the date of payment, a statement of income for that year, a statement of changes in the stockholders equity for that year or, where such financial statements are not reasonably available, then such reasonably equivalent financial information and the latest available quarterly financial statements, if any;

(b) A statement of the subject corporation s estimate of the fair value of the shares; and

(c) A statement of the dissenter s rights to demand payment under NRS 92A.480 and that if any such stockholder does not do so within the period specified, such stockholder shall be deemed to have accepted such payment in full satisfaction of the corporation s obligations under this chapter.

(Added to NRS by 1995, 2090; A 2007, 2704; 2009, 1725; 2013, 1287)



NRS 92A.470 - Withholding payment for shares acquired on or after date of dissenter s notice: General requirements.

1. A subject corporation may elect to withhold payment from a dissenter unless the dissenter was the beneficial owner of the shares before the date set forth in the dissenter s notice as the first date of any announcement to the news media or to the stockholders of the terms of the proposed action.

2. To the extent the subject corporation elects to withhold payment, within 30 days after receipt of a demand for payment pursuant to NRS 92A.440, the subject corporation shall notify the dissenters described in subsection 1:

(a) Of the information required by paragraph (a) of subsection 2 of NRS 92A.460;

(b) Of the subject corporation s estimate of fair value pursuant to paragraph (b) of subsection 2 of NRS 92A.460;

(c) That they may accept the subject corporation s estimate of fair value, plus interest, in full satisfaction of their demands or demand appraisal under NRS 92A.480;

(d) That those stockholders who wish to accept such an offer must so notify the subject corporation of their acceptance of the offer within 30 days after receipt of such offer; and

(e) That those stockholders who do not satisfy the requirements for demanding appraisal under NRS 92A.480 shall be deemed to have accepted the subject corporation s offer.

3. Within 10 days after receiving the stockholder s acceptance pursuant to subsection 2, the subject corporation shall pay in cash the amount offered under paragraph (b) of subsection 2 to each stockholder who agreed to accept the subject corporation s offer in full satisfaction of the stockholder s demand.

4. Within 40 days after sending the notice described in subsection 2, the subject corporation shall pay in cash the amount offered under paragraph (b) of subsection 2 to each stockholder described in paragraph (e) of subsection 2.

(Added to NRS by 1995, 2091; A 2009, 1725; 2013, 1287)



NRS 92A.480 - Dissenter s estimate of fair value: Notification of subject corporation; demand for payment of estimate.

1. A dissenter paid pursuant to NRS 92A.460 who is dissatisfied with the amount of the payment may notify the subject corporation in writing of the dissenter s own estimate of the fair value of his or her shares and the amount of interest due, and demand payment of such estimate, less any payment pursuant to NRS 92A.460. A dissenter offered payment pursuant to NRS 92A.470 who is dissatisfied with the offer may reject the offer pursuant to NRS 92A.470 and demand payment of the fair value of his or her shares and interest due.

2. A dissenter waives the right to demand payment pursuant to this section unless the dissenter notifies the subject corporation of his or her demand to be paid the dissenter s stated estimate of fair value plus interest under subsection 1 in writing within 30 days after receiving the subject corporation s payment or offer of payment under NRS 92A.460 or 92A.470 and is entitled only to the payment made or offered.

(Added to NRS by 1995, 2091; A 2009, 1726)



NRS 92A.490 - Legal proceeding to determine fair value: Duties of subject corporation; powers of court; rights of dissenter.

1. If a demand for payment pursuant to NRS 92A.480 remains unsettled, the subject corporation shall commence a proceeding within 60 days after receiving the demand and petition the court to determine the fair value of the shares and accrued interest. If the subject corporation does not commence the proceeding within the 60-day period, it shall pay each dissenter whose demand remains unsettled the amount demanded by each dissenter pursuant to NRS 92A.480 plus interest.

2. A subject corporation shall commence the proceeding in the district court of the county where its principal office is located in this State. If the principal office of the subject corporation is not located in this State, the right to dissent arose from a merger, conversion or exchange and the principal office of the surviving entity, resulting entity or the entity whose shares were acquired, whichever is applicable, is located in this State, it shall commence the proceeding in the county where the principal office of the surviving entity, resulting entity or the entity whose shares were acquired is located. In all other cases, if the principal office of the subject corporation is not located in this State, the subject corporation shall commence the proceeding in the district court in the county in which the corporation s registered office is located.

3. The subject corporation shall make all dissenters, whether or not residents of Nevada, whose demands remain unsettled, parties to the proceeding as in an action against their shares. All parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

4. The jurisdiction of the court in which the proceeding is commenced under subsection 2 is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers have the powers described in the order appointing them, or any amendment thereto. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

5. Each dissenter who is made a party to the proceeding is entitled to a judgment:

(a) For the amount, if any, by which the court finds the fair value of the dissenter s shares, plus interest, exceeds the amount paid by the subject corporation; or

(b) For the fair value, plus accrued interest, of the dissenter s after-acquired shares for which the subject corporation elected to withhold payment pursuant to NRS 92A.470.

(Added to NRS by 1995, 2091; A 2007, 2705; 2009, 1727; 2011, 2815; 2013, 1288)



NRS 92A.500 - Assessment of costs and fees in certain legal proceedings.

1. The court in a proceeding to determine fair value shall determine all of the costs of the proceeding, including the reasonable compensation and expenses of any appraisers appointed by the court. The court shall assess the costs against the subject corporation, except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously or not in good faith in demanding payment.

2. The court may also assess the fees and expenses of the counsel and experts for the respective parties, in amounts the court finds equitable:

(a) Against the subject corporation and in favor of all dissenters if the court finds the subject corporation did not substantially comply with the requirements of NRS 92A.300 to 92A.500, inclusive; or

(b) Against either the subject corporation or a dissenter in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by NRS 92A.300 to 92A.500, inclusive.

3. If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the subject corporation, the court may award to those counsel reasonable fees to be paid out of the amounts awarded to the dissenters who were benefited.

4. In a proceeding commenced pursuant to NRS 92A.460, the court may assess the costs against the subject corporation, except that the court may assess costs against all or some of the dissenters who are parties to the proceeding, in amounts the court finds equitable, to the extent the court finds that such parties did not act in good faith in instituting the proceeding.

5. To the extent the subject corporation fails to make a required payment pursuant to NRS 92A.460, 92A.470 or 92A.480, the dissenter may bring a cause of action directly for the amount owed and, to the extent the dissenter prevails, is entitled to recover all expenses of the suit.

6. This section does not preclude any party in a proceeding commenced pursuant to NRS 92A.460 or 92A.490 from applying the provisions of N.R.C.P. 68 or NRS 17.115.

(Added to NRS by 1995, 2092; A 2009, 1727)






Chapter 97 - Retail Installment Sales of Goods and Services

NRS 97.015 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 97.017 to 97.145, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1965, 657; A 1993, 2756; 1995, 1801, 2600; 1997, 550; 2009, 1274)



NRS 97.017 - Amount financed defined.

Amount financed means the cash sale price of the goods or services which are the subject matter of a retail installment contract less the amount of the buyer s down payment in money or goods or both, plus the amounts, if any, included therein, if a separate identified charge is made therefor and stated in the contract, for insurance and official fees.

(Added to NRS by 1995, 1800)



NRS 97.025 - Cash sale price defined.

Cash sale price means the price for which the seller would have sold or furnished to the buyer, and the buyer would have bought or obtained from the seller, the goods or services which are the subject matter of a retail installment transaction, if the sale had been a sale for cash. The cash sale price may include any taxes, registration and license fees, and charges for transferring vehicle titles, delivery, installation, servicing, repairs, alterations or improvements.

(Added to NRS by 1965, 657)



NRS 97.026 - Credit defined.

Credit means the right granted by a seller to a buyer to defer payment of debt or to incur debt and defer its payment.

(Added to NRS by 2009, 1274)



NRS 97.031 - Finance charge defined.

Finance charge means the cost of credit indicated in a dollar amount. The term includes any charge payable directly or indirectly by the buyer and imposed directly or indirectly by the seller as an incident to or a condition of the extension of credit. The term does not include any charge of a type payable in a comparable cash transaction.

(Added to NRS by 1995, 1801)



NRS 97.035 - Goods defined.

Goods means:

1. All tangible personal property, whether movable at the time of purchase or a fixture, which is used or bought for use primarily for personal, family or household purposes; and

2. Merchandise certificates or coupons, issued by a retail seller, to be used in their face amount in lieu of cash in exchange for goods or services sold by such a seller.

(Added to NRS by 1965, 658)



NRS 97.055 - Official fees defined.

Official fees means fees prescribed by law for perfecting, transferring or releasing a security interest created by a retail installment transaction.

(Added to NRS by 1965, 658)



NRS 97.075 - Rate defined.

Rate means the percentage which, when multiplied times the unpaid balance for each month or other installment period, yields the amount of the finance charge for that month or period.

(Added to NRS by 1965, 658; A 1993, 2756; 1995, 1801)



NRS 97.085 - Retail buyer and buyer defined.

Retail buyer or buyer means a person who buys or hires goods from, or gives or agrees to give a security interest in goods to, or agrees to have services rendered or furnished from, a retail seller.

(Added to NRS by 1965, 658; A 1967, 1201; 1995, 2600; 1997, 651)



NRS 97.095 - Retail charge agreement defined.

Retail charge agreement means an agreement entered into or performed in this state prescribing the terms of retail installment transactions in which the buyer may pay, in installments, to a retail seller, the unpaid balance due in a retail installment transaction, whether or not a security interest in the goods sold is retained by the seller, and under the terms of which a finance charge is to be computed in relation to the buyer s unpaid balance from time to time.

(Added to NRS by 1965, 658; A 1967, 1201; 1993, 2756; 1995, 1801, 2600; 1997, 550)



NRS 97.105 - Retail installment contract and contract defined.

1. Retail installment contract or contract means a contract, other than a retail charge agreement or an instrument reflecting a sale made pursuant thereto, entered into or performed in this state for a retail installment transaction.

2. The term includes a security agreement and a bailment contract or lease if the bailee or lessee contracts to pay as compensation for their use a sum substantially equivalent to or in excess of the value of the goods and if it is agreed that the bailee or lessee is bound to become or, without giving further substantial value, has the option of becoming the owner of the goods upon full compliance with the provisions of the bailment or lease.

3. The term does not include a bailment or lease of a vehicle where the lessee becomes or may become the owner of the vehicle by payment to the lessor of an amount which is substantially equal to the residual value or the unamortized capitalized cost, if the payment is not nominal.

(Added to NRS by 1965, 658; A 1979, 1264)



NRS 97.115 - Retail installment transaction defined.

Retail installment transaction means a transaction in which a retail buyer purchases goods or services from a retail seller pursuant to a retail installment contract or a retail charge agreement which may provide for a finance charge and under which the buyer agrees to pay the total of payments in one or more installments.

(Added to NRS by 1965, 658; A 1993, 2756; 1995, 1801; 2009, 1274)



NRS 97.125 - Retail seller and seller defined.

1. Retail seller or seller means:

(a) A person engaged in the business of selling or leasing goods or services to retail buyers or a licensee, franchisee, assignee or corporate affiliate or subsidiary of such a person;

(b) A person, other than a financial institution, who enters into agreements prescribing the terms for the extension of credit pursuant to which the person may, with the buyer s consent, purchase or acquire one or more obligations of the buyer to a retail seller if the purchase, lease, loan or other obligation to be paid in accordance with the agreement is evidenced by a sales slip or memorandum; or

(c) A person, other than a financial institution, who regularly extends, whether in connection with sales or leases of goods or services, credit which is payable by agreement in more than four installments or for which the payment of a finance charge may be required.

2. As used in this section, financial institution means:

(a) A bank, credit union, savings institution or trust company organized under, or supervised pursuant to, the laws of the United States or of any state, or any affiliate or subsidiary thereof; or

(b) A person licensed pursuant to chapter 675 of NRS.

(Added to NRS by 1965, 658; A 1967, 1201; 1995, 1802, 2601; 1997, 550; 2009, 1274)



NRS 97.135 - Services defined.

Services means work, labor or services of any kind when purchased primarily for personal, family or household use and not for commercial or business use whether or not furnished in connection with the delivery, installation, servicing, repair or improvement of goods, and includes repairs, alterations or improvements upon or in connection with real property, but does not include services for which the price charged is required by law to be determined or approved by or to be filed, subject to approval or disapproval, with the United States or any state, or any department, division, agency, officer or official of either as in the case of transportation services.

(Added to NRS by 1965, 659)



NRS 97.145 - Total of payments defined.

Total of payments means the amount financed plus the finance charge.

(Added to NRS by 1965, 659; A 1993, 2756; 1995, 1802)



NRS 97.165 - Contract contained in single document; date, signatures and size of type; fee for cancellation.

1. Every retail installment contract must be contained in a single document which must contain the entire agreement of the parties, including any promissory notes or other evidences of indebtedness between the parties relating to the transaction, except as otherwise provided in NRS 97.205 and 97.235, but:

(a) If the buyer s obligation to pay the total of payments is represented by a promissory note secured by a chattel mortgage or other security agreement, the promissory note may be a separate instrument if the mortgage or security agreement recites the amount and terms of payment of that note and the promissory note recites that it is secured by a mortgage or security agreement.

(b) In a transaction involving the repair, alteration or improvement upon or in connection with real property, the contract may be secured by a mortgage or deed of trust on the real property contained in a separate document. Retail sales transactions for home improvements which are financed or insured by the Federal Housing Administration are not subject to the provisions of this chapter.

2. The contract must be dated, signed by the retail buyer and completed as to all essential provisions, except as otherwise provided in NRS 97.205, 97.215 and 97.235. The printed or typed portion of the contract, other than instructions for completion, must be in a size equal to at least 8-point type.

3. Any fee charged to the retail buyer for his or her cancellation of a retail installment contract within 72 hours after its execution is prohibited unless notice of the fee is clearly set forth in the printed or typed portion of the contract.

(Added to NRS by 1965, 659; A 1987, 369; 1995, 1802)



NRS 97.175 - Seller to provide certain creditor disclosures to buyer.

1. Before any credit is extended, the retail seller shall provide to the retail buyer any disclosures required to be made by a creditor pursuant to 15 U.S.C. 1638.

2. Until the seller provides the required disclosures pursuant to subsection 1, the buyer is obligated to pay only the cash sales price.

3. Any acknowledgment by the buyer of delivery of a copy of the contract must be in a size equal to at least 10-point bold type and, if contained in the contract, must appear directly above the buyer s signature.

(Added to NRS by 1965, 659; A 2009, 1274)



NRS 97.185 - Contents of contract.

1. A retail installment contract must contain the names of the seller and the buyer, the place of business of the seller, the residence or other address of the buyer as specified by the buyer and a description or identification of the goods sold or to be sold, or services furnished or rendered or to be furnished or rendered. The contract also must contain the following items, which must be set forth substantially in the sequence appearing below:

(a) The cash sale price of each item of goods or services.

(b) The amount of the buyer s down payment, identifying the amounts paid in money and allowed for goods traded in.

(c) The difference between paragraphs (a) and (b).

(d) The aggregate amount, if any, included for insurance, specifying the type or types of insurance and the terms of coverage.

(e) The aggregate amount of official fees.

(f) The amount financed, which is the sum of paragraphs (c), (d) and (e).

(g) The amount of the finance charge.

(h) The amount of the total of payments owed by the buyer to the seller, which is the sum of paragraphs (f) and (g).

(i) The number of installments required to pay the total of payments, the amount of each installment, and the date for payment of the installments. If the final payment substantially exceeds the other scheduled installments, it must be set forth separately.

2. Additional items may be included in the contract to explain the calculations involved in determining the amount to be paid by the buyer.

(Added to NRS by 1965, 659; A 1993, 2756; 1995, 1802)



NRS 97.195 - Amount of finance charge and any other fee, expense or charge.

The amount of the finance charge in any retail installment contract and of any other fee, expense or charge may be any amount agreed upon by the parties.

(Added to NRS by 1965, 660; A 1981, 1592; 1984, 5; 1993, 2757; 1995, 1803)



NRS 97.205 - Contracts negotiated and entered into by mail or telephone based on seller s catalog or printed solicitation; preparation and delivery of memorandum.

1. Retail installment contracts negotiated and entered into by mail or telephone without solicitation in the personal presence of the buyer and based upon a catalog of the seller, or other printed solicitation of business may be made as provided in this section. Such contracts when completed by the buyer need not contain the items required by NRS 97.185.

2. If such catalog or other printed solicitation clearly sets forth the cash sale prices and other terms of sales to be made through such medium, when the contract is received from the retail buyer, the seller shall prepare a written memorandum containing all of the information required by NRS 97.185 to be included in a retail installment contract. The seller shall deliver to the buyer a copy of such memorandum prior to the due date of the first installment payable under the contract.

3. If the catalog or other printed solicitation does not set forth all of the other terms of sales in addition to the cash sale prices, such memorandum shall be delivered to the buyer prior to or at the time of delivery of the goods or services.

(Added to NRS by 1965, 660)



NRS 97.215 - Blank spaces in contracts.

The seller shall not obtain the signature of the buyer to any contract when it contains blank spaces of items which are essential provisions of the transaction except as provided in NRS 97.205 and 97.235, and except that if delivery of the goods is not made at the time of the execution of the contract, the identifying numbers or marks of the goods or similar information and the due date of the first installment may be inserted by the seller in the seller s counterpart of the contract after it has been signed by the buyer.

(Added to NRS by 1965, 660)



NRS 97.225 - Prepayment of unpaid total of payments; refund.

1. Notwithstanding the provisions of any retail installment contract to the contrary, if the rights of the buyer have not been terminated or forfeited under the terms of the contract, the buyer may prepay in full the unpaid total of payments thereof at any time before its final due date and, if the buyer does so, and if the contract is not in default under any term or condition of the contract more than 2 months, the buyer is entitled to a refund of the unearned portion of the finance charge for the prepayment. The amount of the refund must be computed by applying the agreed rate of the finance charge to the unpaid total of payments. Any greater amount of the finance charge which may have been precomputed and included in the balance due must be refunded.

2. This section does not preclude the imposition of any penalty for prepayment to which the parties may agree when the contract is executed.

(Added to NRS by 1965, 661; A 1983, 975; 1985, 1259; 1993, 2757; 1995, 1803)



NRS 97.235 - Consolidated contracts; memoranda.

1. If retail installment purchases are made by a buyer from a seller, the subsequent retail installment purchases may, by agreement of the parties, be consolidated with a prior retail installment contract. The finance charge for the consolidated contract must not, however, exceed the aggregate of the finance charge for:

(a) The original contract and any extension thereof by virtue of the consolidation; and

(b) The subsequent installment purchase or purchases.

2. In the event of such a consolidation, in lieu of the buyer s executing a retail installment contract respecting each subsequent purchase, it is sufficient if the seller prepares a written memorandum of each subsequent purchase, in which case the provisions of NRS 97.165, 97.175 and 97.185 do not apply. Unless previously furnished in writing to the buyer by the seller, by sales slip, memorandum or otherwise, the memorandum must set forth with respect to each subsequent purchase the items set forth in paragraphs (a) to (f), inclusive, of subsection 1 of NRS 97.185, and in addition:

(a) The unpaid balance of the previous contract or contracts;

(b) The consolidated unpaid balance;

(c) The amount of the finance charge;

(d) The consolidated total of payments; and

(e) The revised installments applicable to the consolidated total of payments, if any, in accordance with NRS 97.185.

The seller shall deliver to the buyer a copy of the memorandum before the due date of the first installment of the consolidated contract.

3. When a subsequent purchase is made, the entire amount of all payments made previous thereto must be applied toward the payment of the previous time sale price or time sale prices. Each payment thereafter received must be allocated to all of the various time sale prices in the same ratio as the original cash sale prices of the various purchases bear to one another. However, the amount of any initial or down payment on the subsequent purchase must be allocated in its entirety to that purchase.

4. A retail installment contract may be contained in more than one document, if one such document is an original document signed by the retail buyer, stated to be applicable to purchases of goods or services to be made by the retail buyer from time to time. In that case the document, together with the sales slip, account book or other written statement relating to each purchase must set forth all of the information required by NRS 97.185 and constitutes the retail installment contract for each purchase. On each succeeding purchase pursuant to the original document, the sales slip, account book or other written statement may at the option of the seller constitute the memorandum required by this section.

(Added to NRS by 1965, 661; A 1993, 2757; 1995, 1803)



NRS 97.245 - Retail charge agreements: Finance charge; contents of monthly statements; notice of change in terms.

1. The amount of the finance charge in any retail charge agreement may be any amount, and the agreement may provide for the imposition of any fee, expense or charge, agreed upon by the parties.

2. At or before the time a retail charge agreement is made the seller shall advise the buyer in writing, on the application form or otherwise, or orally, that the finance charge will be computed on the outstanding balance for each month, which need not be a calendar month, or other regular period agreed upon, the schedule or rate by which the finance charge will be computed, and that the buyer may at any time pay the total unpaid balance. If the information is given orally, the seller shall, upon approval of the buyer s credit, deliver or mail to the buyer and the buyer s address a memorandum setting forth the information.

3. The seller or holder of a retail charge agreement shall promptly supply the buyer with a statement as of the end of each monthly period, which need not be a calendar month, or other regular period agreed upon, in which there is any unpaid balance thereunder. The statement must set forth the following:

(a) The unpaid balance under the retail charge agreement at the beginning and end of the period;

(b) Unless otherwise furnished by the seller to the buyer by sales slip, memorandum or otherwise, a description or identification of the goods or services purchased during the period, the cash sale price and the date of each purchase;

(c) The payments made by the buyer to the seller and any other credits to the buyer during the period; and

(d) The amount, if any, of any finance charge, fee, expense or charge for the period.

4. If a change is to be made in the terms of a retail charge agreement previously disclosed to the buyer, the seller shall mail or deliver to the buyer a written disclosure of the proposed change not less than 15 days before the effective date of the change. No notice is required if the change involves:

(a) Charges for late payment, documentary evidence or exceeding an agreed limit;

(b) A reduction of any component of a finance or other charge;

(c) Suspension of future credit or termination of an account or plan; or

(d) The result of an agreement involving a court proceeding or of the consumer s default or delinquency, unless an increase is made in the periodic rate or other finance charge.

(Added to NRS by 1965, 662; A 1981, 1593; 1984, 5; 1993, 2758; 1995, 1804)



NRS 97.253 - Rights of retail seller; action to determine liability for unauthorized negotiable instrument used to make payment.

1. A retail seller shall be deemed to be a payee with respect to any payment made on an account of a buyer by a check or other negotiable instrument.

2. Upon the posting of a payment to an account of a buyer, a retail seller has changed his or her position in reliance thereon if the payment was made by a check or other negotiable instrument.

3. A payment made on an account of a buyer by a check or other negotiable instrument is received by the retail seller in good faith if the retail seller did not have actual knowledge that the check or other negotiable instrument was forged, altered or unauthorized when it was posted to the account.

4. An action or proceeding brought to determine liability for an allegedly forged, altered or unauthorized check or other negotiable instrument used to make payment on an account of a buyer must be determined pursuant to the provisions of chapter 104 of NRS.

(Added to NRS by 1995, 1801)



NRS 97.265 - Insurance.

If the cost of any insurance is included in the retail installment contract or retail charge agreement:

1. The contract or agreement must state the nature, purpose, term and amount of the insurance, and in connection with the sale of a motor vehicle, the contract must state that the insurance coverage ordered under the terms of the contract does not include bodily injury liability, public liability, and property damage liability coverage, where such coverage is in fact not included.

2. The contract or agreement must state whether the insurance is to be procured by the buyer or the seller.

3. The amount included for such insurance must not exceed the premiums chargeable in accordance with the rate fixed for such insurance by the insurer, except where the amount is less than $1.

4. If the insurance is to be procured by the seller or holder, the seller or holder shall, within 45 days after delivery of the goods or furnishing of the services under the contract, deliver, mail or cause to be mailed to the buyer, at the buyer s address as specified in the contract, a notice thereof or a copy of the policy or policies of insurance or a certificate or certificates of the insurance so procured.

5. If any goods included in the down payment are insured, and the insurance policy or rights thereunder are assigned to the seller, the amount realized on the assignment must be refunded to the buyer or credited on the next payment due under the contract or agreement.

6. If the contract or agreement requires the buyer to procure and furnish insurance acceptable to the seller and the buyer fails so to provide or such insurance as procured by the buyer is cancelled or expires, the seller may procure the insurance in such form as the seller may deem necessary, and the cost thereof together with a finance charge may be added to the unpaid total of payments.

(Added to NRS by 1965, 663; A 1993, 2759; 1995, 1805)



NRS 97.275 - Invalidity of provisions of contract or agreement; waiver of provisions of chapter ineffective.

1. No provision of a retail installment contract or retail charge agreement shall be valid by which the buyer agrees not to assert against the seller or against an assignee a claim or defense arising out of the sale.

2. No act or agreement of the retail buyer before or at the time of the making of a retail installment contract, retail charge agreement or purchases thereunder shall constitute a valid waiver of any of the provisions of this chapter or of any remedies granted to the buyer by law.

(Added to NRS by 1965, 663)



NRS 97.285 - Provisions of chapter governing retail installment transactions exclusive.

Except as otherwise provided by specific statute, the provisions of this chapter governing retail installment transactions are exclusive, and the provisions of any other statute do not apply to retail installment transactions governed by this chapter. If there is a conflict between the provisions of this chapter and any other statute, the provisions of this chapter control.

(Added to NRS by 1965, 663; A 1981, 1593; 1993, 2760; 1995, 1806; 2001, 490)



NRS 97.297 - Vehicle defined.

For the purposes of NRS 97.299 and 97.301, vehicle has the meaning ascribed to it in NRS 482.135.

(Added to NRS by 1987, 1479)



NRS 97.299 - Forms for contracts and applications for credit: Adoption of regulations prescribing forms; contents; acceptance; translation into Spanish; amendment of forms.

1. The Commissioner of Financial Institutions shall prescribe, by regulation, forms for the application for credit and contracts to be used in the sale of vehicles if:

(a) The sale involves the taking of a security interest to secure all or a part of the purchase price of the vehicle;

(b) The application for credit is made to or through the seller of the vehicle;

(c) The seller is a dealer; and

(d) The sale is not a commercial transaction.

2. The forms prescribed pursuant to subsection 1 must meet the requirements of NRS 97.165, must be accepted and acted upon by any lender to whom the application for credit is made and, in addition to the information required in NRS 97.185 and required to be disclosed in such a transaction by federal law, must:

(a) Identify and itemize the items embodied in the cash sale price, including the amount charged for a contract to service the vehicle after it is purchased.

(b) In specifying the amount of the buyer s down payment, identify the amounts paid in money and allowed for property given in trade and the amount of any manufacturer s rebate applied to the down payment.

(c) Contain a description of any property given in trade as part of the down payment.

(d) Contain a description of the method for calculating the unearned portion of the finance charge upon prepayment in full of the unpaid total of payments as prescribed in NRS 97.225.

(e) Contain a provision that default on the part of the buyer is only enforceable to the extent that:

(1) The buyer fails to make a payment as required by the agreement; or

(2) The prospect of payment, performance or realization of collateral is significantly impaired. The burden of establishing the prospect of significant impairment is on the seller.

(f) Include the following notice in at least 10-point bold type:

NOTICE TO BUYER

Do not sign this agreement before you read it or if it contains any blank spaces. You are entitled to a completed copy of this agreement. If you pay the amount due before the scheduled date of maturity of the indebtedness and you are not in default in the terms of the contract for more than 2 months, you are entitled to a refund of the unearned portion of the finance charge. If you fail to perform your obligations under this agreement, the vehicle may be repossessed and you may be liable for the unpaid indebtedness evidenced by this agreement.

3. The Commissioner shall arrange for or otherwise cause the translation into Spanish of the forms prescribed pursuant to subsection 1.

4. If a change in state or federal law requires the Commissioner to amend the forms prescribed pursuant to subsection 1, the Commissioner need not comply with the provisions of chapter 233B of NRS when making those amendments.

5. As used in this section:

(a) Commercial transaction means any sale of a vehicle to a buyer who purchases the vehicle solely or primarily for commercial use or resale.

(b) Dealer has the meaning ascribed to it in NRS 482.020.

(Added to NRS by 1987, 1479; A 1989, 458; 1993, 2760; 1995, 1806; 2003, 1906; 2009, 1275; 2011, 1029)



NRS 97.301 - Forms for contracts and application for credit: When use is mandatory.

When a vehicle is sold in this state under the circumstances described in subsection 1 of NRS 97.299, the seller and any lender to whom the application for credit is made shall use the forms prescribed pursuant to that section.

(Added to NRS by 1987, 1479; A 1989, 459)



NRS 97.304 - Enforceability of default on part of buyer.

Notwithstanding the provisions of any contract to the contrary, default on the part of the buyer is only enforceable to the extent that:

1. The buyer fails to make a payment as required by the agreement; or

2. The prospect of payment, performance or realization of collateral is significantly impaired. The burden of establishing the prospect of significant impairment is on the seller.

(Added to NRS by 2011, 1029)



NRS 97.305 - Violation bar to recovery.

A seller who enters into a contract or retail charge agreement which does not comply with the provisions of this chapter or who violates any provision of this chapter, and a lender who violates NRS 97.301, except as a result of an accidental or bona fide error is barred from the recovery of any finance charge, official fees, or any charge for delinquency or collection under or in connection with the related retail installment contract or purchase under a retail charge agreement; but the seller or lender may nevertheless recover from the buyer an amount equal to the cash price of the goods or services and the cost to the seller or lender of any insurance included in the transaction.

(Added to NRS by 1965, 661; A 1987, 1480; 1993, 2761; 1995, 1807)



NRS 97.315 - Injunction to prevent violation.

The Attorney General or the district attorney may bring an action in the name of the state against any person to restrain and prevent any violation of this chapter.

(Added to NRS by 1965, 664)



NRS 97.325 - Assurance of discontinuance.

In the enforcement of this chapter, the Attorney General may accept an assurance of discontinuance of any act or practice deemed in violation of this chapter, from any person engaging in, or who has engaged in, such act or practice. Any such assurance shall be in writing and be filed with and subject to the approval of the district court of the county in which the alleged violator resides or has his or her principal place of business. No such assurance may be accepted after the commencement of any action by a district attorney under NRS 97.315 without the consent of the district attorney.

(Added to NRS by 1965, 664)



NRS 97.335 - Civil penalties.

Any person who violates any order or injunction issued pursuant to this chapter shall forfeit and pay a civil penalty of not more than $1,000. For the purposes of this section the district court issuing any injunction shall retain jurisdiction, the cause shall be continued, and in such cases the Attorney General acting in the name of the state may petition for the recovery of civil penalties.

(Added to NRS by 1965, 664)






Chapter 97A - Debt Evidenced by Credit Card

NRS 97A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 97A.020 to 97A.130, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1995, 2597)



NRS 97A.020 - Authorized user defined.

Authorized user means any person granted express, implied or apparent authority to use the credit card or credit card account of a cardholder. The term includes a secondary cardholder.

(Added to NRS by 1995, 2597)



NRS 97A.030 - Beneficial use defined.

Beneficial use means any use made of the credit card or credit card account of a cardholder by a person other than the cardholder that results in a direct or indirect benefit to the cardholder or any member of the cardholder s immediate family.

(Added to NRS by 1995, 2597)



NRS 97A.040 - Cardholder defined.

Cardholder means a person:

1. Who establishes a credit card account;

2. Whose name appears on the credit card issued on that account; and

3. Who is liable for the payment of all charges incurred on that account.

(Added to NRS by 1995, 2597)



NRS 97A.050 - Credit card defined.

Credit card means any instrument or device, whether known as a credit card, credit plate, or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, property, goods, services or anything else of value on credit.

(Added to NRS by 1995, 2597)



NRS 97A.060 - Credit card account defined.

Credit card account means an open line of credit offered by an issuer to a cardholder which is accessed by obtaining money, property, goods, services or anything of value by the use of a credit card.

(Added to NRS by 1995, 2598)



NRS 97A.070 - False or fraudulent application defined.

False or fraudulent application means any written request for the issuance of a credit card, whether or not on a form prescribed by an issuer, that contains an intentional error or mistake regarding any material fact.

(Added to NRS by 1995, 2598)



NRS 97A.080 - Financial institution defined.

Financial institution means:

1. A bank, commercial bank or banking corporation as defined in NRS 657.016;

2. A banking institution which is authorized to issue credit cards pursuant to federal or state law;

3. A banking subsidiary owned by a bank holding company pursuant to 12 U.S.C. 1841, or by a savings and loan holding company pursuant to 12 U.S.C. 1467a(a)(1)(D); and

4. Any other federally regulated banking institution.

(Added to NRS by 1995, 2598)



NRS 97A.090 - Interest defined.

1. Interest, however denominated or expressed, means the amount which is paid or payable for the privilege of purchasing goods or services with a credit card to be paid for in installments over a period that is longer than the grace period allowed by the issuer during which no payment is due.

2. The term includes:

(a) Annual membership fees;

(b) Charges for the delinquent payment of an installment;

(c) Charges for a check or other negotiable instrument that is submitted for the payment of an installment and is drawn on an account with insufficient money to pay the installment;

(d) Charges for the extension of credit in excess of the limit prescribed by the issuer; and

(e) Any other charge or fee to which the issuer and cardholder agree.

3. The term does not include premiums paid for insurance, attorney s fees, court costs or fees required to file any civil action.

(Added to NRS by 1995, 2598)



NRS 97A.100 - Issuer defined.

Issuer means a financial institution, or an authorized agent of a financial institution, that issues a credit card.

(Added to NRS by 1995, 2598)



NRS 97A.110 - Joint account defined.

Joint account means a credit card account for which two or more persons agree in writing to be jointly and severally liable for all authorized charges incurred on the account.

(Added to NRS by 1995, 2598)



NRS 97A.120 - Secondary cardholder defined.

Secondary cardholder means a person whose name appears on a credit card at the request of the cardholder for the purpose of authorizing that person to use the credit card account of the cardholder.

(Added to NRS by 1995, 2598)



NRS 97A.130 - Service provider defined.

Service provider means any financial institution or organization retained by an issuer pursuant to a written agreement to provide services related to the administration of credit card accounts.

(Added to NRS by 1995, 2598)



NRS 97A.140 - Requirements for issuance of credit card; provision and change of terms and conditions for use of credit card; applicable state law.

1. An issuer located in this State shall not issue a credit card to a cardholder unless the issuer first:

(a) Provides the written notice required pursuant to NRS 97A.145 to the cardholder; and

(b) Receives a written or oral request from the cardholder for the issuance of the credit card.

2. An issuer shall provide the cardholder with the terms and conditions that govern the use of the credit card, in writing, before or at the time of the receipt of the credit card. A cardholder shall be deemed to have accepted the written terms and conditions provided by the issuer upon subsequent actual use of the credit card.

3. The rate of interest charged, and any other fees or charges imposed for the use of the credit card, must be in an amount agreed upon by the issuer and cardholder.

4. An issuer may unilaterally change any term or condition for the use of a credit card without prior written notice to the cardholder unless the change will adversely affect or increase the costs to the cardholder for the use of the credit card. If the change will increase such costs, the issuer shall provide to the cardholder:

(a) An identifiable notice of the change at least 30 days before the change becomes effective; and

(b) An opportunity to avoid the change, including, without limitation, by voluntarily closing the credit card account after providing notice to the issuer. If the cardholder closes the credit card account and the issuer provides any information about the account to a credit reporting agency, the issuer must notify the agency that the cardholder voluntarily closed the credit card account.

5. Unless otherwise stated as a term or condition, the law of this State governs all transactions relating to the use of a credit card if an issuer, or the service provider of an issuer, is located in this State.

(Added to NRS by 1995, 2598; A 2005, 2502; 2007, 655)



NRS 97A.142 - Verification of identity of person accepting firm offer of credit: When required; actions deemed to be verification of identity.

1. If a solicitor makes a firm offer of credit for a credit card to a person by mail and receives an acceptance of that offer which has a substantially different address listed for the person than the address to which the solicitor sent the offer, the solicitor shall verify that the person accepting the offer is the same person to whom the offer was made before sending the person the credit card.

2. A solicitor shall be deemed to have verified the address of a person pursuant to subsection 1 if the solicitor:

(a) Telephones the person at a telephone number appearing in a publicly available directory or database as the telephone number of the person to whom the solicitation was made and the person acknowledges his or her acceptance of the solicitation;

(b) Receives from the person accepting the offer of credit proof of identity in the form of an identification document, including, without limitation, a driver s license or passport, which confirms that the person accepting the solicitation is the person to whom the solicitation was made; or

(c) Uses any other commercially reasonable means to confirm that the person accepting the solicitation is the person to whom the solicitation was made, including, without limitation, any means adopted in federal regulations.

3. For the purposes of this section:

(a) Firm offer of credit has the meaning ascribed to it in 15 U.S.C. 1681a(l).

(b) Solicitor means a person who makes a firm offer of credit for a credit card by mail solicitation, but does not include an issuer or other creditor when that issuer or creditor relies on an independent third party to provide the solicitation services.

(Added to NRS by 2007, 47)



NRS 97A.145 - Issuer to provide cardholder with written notice concerning unlawful use of personal identifying information and credit information of cardholder; compliance with federal law deemed compliance with section.

1. When issuing a credit card to a cardholder in this State, an issuer shall provide the cardholder with the written notice in the form prescribed by the Commissioner of Financial Institutions pursuant to this section.

2. The Commissioner of Financial Institutions shall adopt regulations prescribing the form of the written notice required pursuant to this section. The regulations must provide that the written notice must:

(a) Include, without limitation, the following information:

(1) The policies and procedures adopted by the issuer to protect the personal identifying information and credit information of the cardholder from any unlawful use by another person; and

(2) The legal rights and responsibilities of the cardholder if another person unlawfully uses the personal identifying information and credit information of the cardholder; and

(b) Be printed in a separate box created by bold lines that includes:

(1) A heading indicating the general subject matter of the notice that is printed in at least 12-point type; and

(2) The text of the notice that is printed in at least 10-point type.

3. An issuer that is subject to and complies with the privacy and security provisions of the Gramm-Leach-Bliley Act, 15 U.S.C. 6801 et seq., shall be deemed to be in compliance with the notification requirements of this section.

4. As used in this section:

(a) Credit information means any information that is related to credit and derived from a consumer credit report, found on a consumer credit report or provided on an application for a credit card.

(b) Personal identifying information has the meaning ascribed to it in NRS 205.4617.

(Added to NRS by 2005, 2502)



NRS 97A.150 - Liability for charges incurred on credit card account.

1. A cardholder is personally liable for all charges incurred on his or her credit card account by:

(a) The cardholder or an authorized user; and

(b) Any other person if the charges result in a beneficial use to the cardholder.

2. An authorized user is jointly and severally liable for the actual charges the authorized user incurs on the credit card account of the cardholder.

3. Any person, other than the cardholder or an authorized user, is liable for all charges the person incurs on the credit card account of the cardholder, except for the amount for which the cardholder is liable pursuant to 15 U.S.C. 1643.

4. Any person who causes an issuer to open a credit card account based on a false or fraudulent application is liable to the issuer for all charges incurred on the account, without regard to whether the charges were authorized by the person responsible for opening the account.

(Added to NRS by 1995, 2599)



NRS 97A.160 - Records required in action to collect debt: Establishment of liability and amount; authentication; retention.

1. Notwithstanding the provisions of chapter 52 of NRS, in any action brought to collect a debt owed to an issuer:

(a) The issuer may establish that the cardholder is contractually liable for the debt owed by submitting the written application for a credit card account submitted to the issuer by the cardholder or evidence that the cardholder incurred charges on the account and made payments thereon.

(b) The amount owed may be established by photocopies of:

(1) The periodic billing statements provided by the issuer; or

(2) Information stored by the issuer on a computer, microfilm, microfiche or optical disc which indicate the amount of the debt owed.

2. The content of such records must be authenticated:

(a) Pursuant to the procedures set forth in NRS 52.450 to 52.480, inclusive; or

(b) By the submission of a written affidavit sufficient to establish:

(1) The affiant as the custodian of the written records offered as evidence;

(2) That the written records offered as evidence were made in the ordinary course of the issuer s business; and

(3) That the written records are true and correct copies of the records retained by the issuer.

3. The liability of a person other than the cardholder for the amount of any debt owed to an issuer may be established by evidence indicating that the person caused the charge to be incurred on the credit card account.

4. An issuer shall retain any record necessary to establish the existence and amount of any debt owed to the issuer for at least 24 months after the record is first published, issued or filed.

(Added to NRS by 1995, 2599)



NRS 97A.165 - Contents of complaint; limitations.

1. In an action brought to collect a credit card debt owed to a purchaser of credit card debt:

(a) The complaint must include, without limitation:

(1) The name of the issuer;

(2) The last four digits of the account number originally assigned by the issuer;

(3) All subsequent account numbers assigned to the credit card debt by all assignees of the credit card debt; and

(4) The date of the default on the credit card debt.

(b) No judgment in favor of the purchaser of credit card debt, including, without limitation, a default judgment, may be entered unless:

(1) The complaint includes the information required by paragraph (a) of subsection 1; and

(2) The purchaser of credit card debt has satisfied the standards of proof set forth in subsections 1 and 2 of NRS 97A.160.

2. As used in this section, purchaser of credit card debt means a person, other than a financial institution, that purchases any outstanding credit card debt.

(Added to NRS by 2009, 481)



NRS 97A.170 - Rights of issuer or service provider; action to determine liability for unauthorized negotiable instrument used to make payment.

1. An issuer or service provider shall be deemed to be a payee with respect to any payment made on a credit card account of a cardholder by a check or other negotiable instrument.

2. Upon the posting of a payment on a credit card account of a cardholder by the issuer or service provider, an issuer has changed its position in reliance thereon if the payment was made by check or other negotiable instrument.

3. A payment made on a credit card account of a cardholder by a check or other negotiable instrument is received by the issuer in good faith if the issuer did not have actual knowledge that the check or other negotiable instrument was forged, altered or unauthorized when it was posted to the account.

4. An action or proceeding brought to determine liability for an allegedly forged, altered or unauthorized check or other negotiable instrument used to make a payment on a credit card account of a cardholder must be determined pursuant to the provisions of chapter 104 of NRS.

(Added to NRS by 1995, 2600)



NRS 97A.180 - Transfer of information if issuer is subsidiary.

1. If an issuer is a subsidiary directly or indirectly owned by a bank holding company as defined in 12 U.S.C. 1841, a savings and loan holding company as defined in 12 U.S.C. 1467a(a)(1)(D) or a holding company of any other financial institution, information relating to the credit card account of a cardholder may be transferred to and used by other subsidiaries owned by the same bank holding company, savings and loan holding company or holding company of any other financial institution. For the purposes of this subsection, any bank holding company, savings and loan holding company or holding company of any other financial institution shall be deemed the owner of a subsidiary if it or a subsidiary corporation owns 80 percent or more of the stock of a subsidiary or 80 percent or more of the stock of the corporation that owns a subsidiary.

2. An issuer may transfer information relating to the credit card account of a cardholder to any person, other than a secondary cardholder, whose name appears on the face of the credit card of the cardholder.

(Added to NRS by 1995, 2600)



NRS 97A.200 - Prohibited acts by issuer: Increase of interest rate based upon late payment to another creditor; universal default clauses; exception.

1. An issuer shall not:

(a) Increase the interest rate it charges a cardholder for the use of the card based upon the late payment by the cardholder to another issuer or a creditor of the cardholder that is not an affiliate or subsidiary of the issuer; or

(b) Include a universal default clause in a contract or other agreement relating to a credit card account.

2. Notwithstanding the provisions of subsection 1, an issuer may increase the interest rate it charges a cardholder for the use of the card based on a change in the credit rating of the cardholder.

3. As used in this section:

(a) Affiliate or subsidiary of the issuer means an affiliate or subsidiary that conducts business under a name that is:

(1) The same as the name of the issuer; or

(2) Sufficiently similar to the name of the issuer that a cardholder could reasonably believe that the cardholder is conducting business with the issuer.

(b) Universal default clause means a clause or provision that allows an issuer to increase the interest rate it charges a cardholder for the use of the card based upon the late payment by the cardholder to another issuer or a creditor of the cardholder that is not an affiliate or subsidiary of the issuer.

(Added to NRS by 2007, 404, 655)



NRS 97A.210 - Prohibited acts by issuer: Prohibiting merchant from offering certain discounts.

No issuer may, by contract or otherwise, prohibit a merchant from offering a discount to a customer to induce the customer to pay by cash, check or similar means rather than by use of a credit card or a credit card account for the purchase of goods or services.

(Added to NRS by 2007, 404, 655)






Chapter 99 - Money of Account and Interest; Legal Investments

NRS 99.010 - Dollar, cent and mill to be money of account.

The money of account of this state shall be the dollar, cent and mill. All the accounts in the public offices, other public accounts, and all proceedings in courts, shall be kept and had in conformity with this section.

[1:34:1861; B 29; BH 4900; C 2742; RL 2497; NCL 4320]



NRS 99.020 - Suits on accounts, notes or bonds expressed in other money of account: Reduction to dollars or parts of dollars.

Nothing contained in NRS 99.010 shall vitiate or affect any account, charge or entry originally made, or any note, bond or other instrument, expressed in any other money of account, but the same shall be reduced to dollars, or parts of dollars, as directed in NRS 99.010, in any suit thereupon.

[2:34:1861; B 30; BH 4901; C 2743; RL 2498; NCL 4321]



NRS 99.030 - Obligations, judgments or executions payable in legal money.

After February 15, 1893, all official bonds and undertakings, and all obligations of debt, judgments or executions stated in terms of dollars and to be paid in money shall be payable in legal money authorized by the Congress of the United States.

[1:16:1893; A 1895, 13; C 2738; RL 2501; NCL 4324]



NRS 99.040 - Interest rate when not fixed by express contract for certain types of transactions.

1. When there is no express contract in writing fixing a different rate of interest, interest must be allowed at a rate equal to the prime rate at the largest bank in Nevada, as ascertained by the Commissioner of Financial Institutions, on January 1 or July 1, as the case may be, immediately preceding the date of the transaction, plus 2 percent, upon all money from the time it becomes due, in the following cases:

(a) Upon contracts, express or implied, other than book accounts.

(b) Upon the settlement of book or store accounts from the day on which the balance is ascertained.

(c) Upon money received to the use and benefit of another and detained without his or her consent.

(d) Upon wages or salary, if it is unpaid when due, after demand therefor has been made.

The rate must be adjusted accordingly on each January 1 and July 1 thereafter until the judgment is satisfied.

2. The provisions of this section do not apply to money owed pursuant to chapter 624 of NRS which is governed by the provisions of NRS 624.630.

3. As used in this section, book account means a detailed statement which:

(a) Constitutes the principal record of one or more transactions between a debtor and a creditor arising out of a contract or some fiduciary relationship;

(b) Shows the debits and credits in connection with that contract or fiduciary relationship and shows against whom and in favor of whom entries are made;

(c) Is entered in the regular course of business as conducted by such creditor or fiduciary; and

(d) Is kept in a reasonably permanent form and manner:

(1) In a bound book;

(2) On a sheet or sheets fastened in a book or to backing but detachable therefrom;

(3) On a card or cards of a permanent character; or

(4) In any other reasonably permanent form and manner.

[4:34:1861; A 1887, 82; 1917, 351; 1919 RL 2499; NCL 4322] (NRS A 1979, 830; 1981, 1859; 1983, 426; 1987, 558, 940; 2001, 1625; 2005, 1735, 1856)



NRS 99.050 - Agreed interest rates; compounding; charges or fees.

Except as otherwise provided in section 670 of the John Warner National Defense Authorization Act for Fiscal Year 2007, Public Law 109-364, or any regulation adopted pursuant thereto, parties may agree for the payment of any rate of interest on money due or to become due on any contract, for the compounding of interest if they choose, and for any other charges or fees. The parties shall specify in writing the rate upon which they agree, that interest is to be compounded if so agreed, and any other charges or fees to which they have agreed.

[5:34:1861; A 1913, 31; 1919 RL 2500; NCL 4323] (NRS A 1975, 1794; 1979, 583, 963; 1981, 1593; 1983, 976; 1984, 6; 2007, 944, 2850)



NRS 99.055 - Prepayment of loans.

When any loan is prepaid, the amount of interest earned must be computed by applying the agreed rate to the unpaid balance for each period. Any greater amount of interest which may have been precomputed and included in the balance due must be allowed as a credit on any amount due or refunded. This section does not preclude the imposition of any:

1. Penalty for prepayment; or

2. Single charge for making the loan,

to which the parties agree when the loan is made.

(Added to NRS by 1983, 976)



NRS 99.060 - Definitions relating to public securities.

1. As applied to bonds or other securities issued by this state or any political subdivision or municipal or public corporation of this state, effective interest rate means the interest rate based on the actual price paid to the public entity, calculated to maturity of the obligation according to standard tables of bond values.

2. When used in a limitation of the rate of interest upon such bonds or other securities, the Index of Twenty Bonds and the Index of Revenue Bonds refer to these indexes for municipal bonds as most recently published in the daily or weekly version of The Bond Buyer, at One State Street Plaza in New York City.

(Added to NRS by 1969, 1285; A 1983, 570; 1985, 1077; 1989, 587)



NRS 99.065 - Public securities: Compound interest authorized; repayment.

1. Bonds or other securities issued by this state or any of its political subdivisions may provide for the payment of compound interest. The amount of the compound interest must be treated as interest and not as an addition to the principal of the bond or other security.

2. If interest is compounded on some or all of an issue of securities, repayment of the securities:

(a) Must commence no later than the 15th year after issue; and

(b) If in installments, must be made no less often than annually.

(Added to NRS by 1985, 1076; A 1989, 147; 2011, 3327)



NRS 99.067 - Public securities: Interest rate for securities issued on or before June 30, 2011.

Notwithstanding any provision of law to the contrary, in calculating the rate of interest on any bonds or other securities that are issued by this State or any political subdivision or municipal or public corporation of this State on or before June 30, 2011, for the purposes of any limitations on the rate of interest provided by specific statute, and for the purposes of all other statutory requirements or calculations based on the rate or amount of interest on such bonds or securities, any credit expected to be paid to or for the benefit of the issuer of the bonds or other securities under 26 U.S.C. 6431, as amended, must be treated as a reduction in the amount of interest paid, as of the date or dates on which the credit is expected to be received. Such amount must be used to pay the interest on the bonds or other securities for which it is received or to reimburse the issuer of the bonds or other securities for that payment. If a credit that is expected to be paid under 26 U.S.C. 6431, as amended, is not paid, the issuer of the bonds or other securities may pay the interest that is expected to be paid from the sources pledged or otherwise available to pay the principal of and interest on the bonds or other securities.

(Added to NRS by 2009, 2656)



NRS 99.070 - Obligations of United States Postal Service and Federal National Mortgage Association.

Notwithstanding any other provision of law, obligations issued by the United States Postal Service or the Federal National Mortgage Association, whether or not the payment of principal and interest thereon is guaranteed by the Government of the United States, may be purchased by:

1. Insurance companies, insurance associations and all other persons carrying on an insurance business;

2. Executors, administrators, guardians, committees, conservators, liquidators, rehabilitators, receivers, trust companies and trustees, and all other persons occupying a similar fiduciary position;

3. Banks, bankers and savings banks;

4. Savings and loan associations, investment companies and other financial institutions;

5. Credit unions, cemetery associations, mutual benevolent and benefit associations;

6. The State and any municipality, county, school district or other local government unit or political subdivision;

7. All other public officers, boards, commissions, bodies and agencies of the State and its political subdivisions and agencies; and

8. Any other natural person, firm, group, corporation, association, institution and fund.

(Added to NRS by 1971, 267; A 1985, 355)






Chapter 100 - Special Relations of Debtor and Creditor; Suretyship

NRS 100.010 - Assignment for creditors.

1. Subject to the provisions of subsection 2, in all assignments of property, whether real or personal, which shall hereafter be made by any person or chartered company or corporation, or by any person or persons, owning or leasing real or personal property, to trustees or assignees on account of inability at the time of the assignment to pay his, her or their debts, the wages of the miners, mechanics, salespersons, servants, clerks or laborers, employed by such person or persons, chartered company or corporation shall be held and deemed preferred claims, and paid by such trustees or assignees before any other creditor or creditors of the assignor, including the State as a creditor for amounts due under the provisions of chapter 372 of NRS.

2. The claims of each miner, mechanic, salesperson, servant, clerk or laborer thus preferred, shall not exceed in value $600, and the services shall have been rendered or labor performed within 90 days next preceding the assignment.

[1911 CPA 551; A 1953, 48] (NRS A 1960, 153)



NRS 100.020 - Levy of attachment or execution: Written notice; service; payment of claim; disputed claims; hearing; costs and pro rata payments.

1. In all cases of execution, attachment and writs of a similar nature against the property of any person or persons, chartered company or corporation, at any time before the actual sale of property levied upon, it shall be lawful for a miner, mechanic, salesperson, servant, clerk and laborer to give notice of his or her claim or claims and the amount thereof, duly certified and sworn to by the creditor or creditors making the claim to the officer executing either of such writs.

2. The creditor or creditors making the claim shall at the same time give notice in writing to the creditor or creditors at whose instance the property has been levied upon, or his, her or their attorney, of their claim or claims, and the amount thereof duly certified and sworn to by such claimant or claimants. A copy of the notice shall also be served upon the debtor if the debtor be found within the county where the property levied upon is situated. If the debtor cannot be found within the county where the property levied upon is situated, then the notice may be served upon the officer executing either of such writs in lieu of the debtor.

3. Upon the filing in the court where the action or actions against the debtor is or are pending of an affidavit of the claimant or claimants, showing his, her or their compliance with the foregoing provisions of this section, the officer executing either of the writs shall pay to such miners, mechanics, salespersons, servants, clerks or laborers, out of the proceeds of the sale, the amount each is justly and legally entitled to receive for services rendered, within 90 days next preceding the levy of the writ of execution, attachment, or other writ, not exceeding $600.

4. Either the creditor or the debtor may dispute the claim of any person seeking and claiming preference under this section, and in such case the party or parties disputing such claim shall serve a written notice that they dispute such claim upon the claimant or claimants, and upon the officer executing such writs, within 5 days from the time of service upon such creditor or debtor of the notice of the claim by the claimant seeking preference, as hereinbefore provided for.

5. Within 10 days from the time of the service provided for in subsection 4, the claimant or claimants shall commence an action in any court of competent jurisdiction against the debtor, and the person or persons disputing his, her or their claim or claims, for the recovery thereof, and shall prosecute such action with due diligence, or be forever barred from any claim of priority payment thereof. In case action is rendered necessary by the act aforesaid, by either debtor or creditor, and judgment shall be had for the claim or any part thereof, carrying costs, the costs attending the prosecution of the action, and legally taxable therein, shall likewise be a preferred claim with the same rank as the original claim.

6. If the amount of assets, after deducting costs of levy and sale, shall not be adequate to the payment of all the preferred claims of this class, they shall be paid pro rata out of the money hereby made applicable thereto.

[Part 1911 CPA 552; RL 5494; NCL 9041] (NRS A 1959, 136)



NRS 100.030 - NRS 100.010

and 100.020 not to affect prior liens. Nothing contained in NRS 100.010 and 100.020 shall be construed to affect any homestead claims, mortgage or lien of any description, created and existing before the claim of such laborer accrued.

[Part 1911 CPA 552; RL 5494; NCL 9041]



NRS 100.040 - Requiring resort to different funds.

Where a creditor is entitled to resort to each of several funds for the satisfaction of his or her claim, and another person has an interest in, or is entitled as a creditor to resort to some, but not all, of them, the latter may require the former to seek satisfaction from those funds to which the latter has no such claim, so far as it can be done without impairing the right of the former to complete satisfaction, and without doing injustice to third persons.

[1:32:1923; NCL 4080]



NRS 100.050 - Order of resort to different funds.

Where one has a lien upon several things, and other persons have subordinate liens upon, or interests in, some but not all of the same things, the person having the prior lien, if he or she can do so without risk of loss to himself or herself, or of injustice to other persons, must resort to the property in the following order, on the demand of any party interested:

1. To the things upon which he or she has an exclusive lien;

2. To the things which are subject to the fewest subordinate liens;

3. In like manner inversely to the number of subordinate liens upon the same thing; and

4. When several things are within one of the foregoing classes, and subject to the same number of liens, resort must be had:

(a) To the things which have not been transferred since the prior lien was created;

(b) To the things which have been so transferred without a valuable consideration; and

(c) To the things which have been so transferred for a valuable consideration in the inverse order of the transfer.

[2:32:1923; NCL 4081]



NRS 100.060 - Agreements between principals and sureties for joint control of assets.

It is lawful for any party of whom a bond, undertaking or other obligation is required, to agree with the party s surety or sureties for the deposit of any money and assets for which the party and the party s surety or sureties are or may be held responsible, with a bank, credit union, savings bank, safe-deposit or trust company, authorized by law to do business as such, or with another depository approved by the court or a judge thereof, if the deposit is otherwise proper, for the safekeeping thereof, and in such manner as to prevent the withdrawal of the money or assets or any part thereof, without the written consent of the surety or sureties, or an order of court or a judge thereof, made on such notice to the surety or sureties as the court or judge may direct; but the agreement does not in any manner release from or change the liability of the principal or sureties as established by the terms of the bond.

[1:236:1949; 1943 NCL 7633.01] (NRS A 1999, 1456)



NRS 100.065 - Deposits authorized in lieu of cash payment or surety bond for protection of State; surety bond must be issued by authorized insurer.

1. In lieu of any cash payment or surety bond required as protection for the State of Nevada, the person required to provide the cash payment or surety bond may deposit with the State Treasurer, unless a different custodian is named by specific statute:

(a) Bonds of the United States or of the State of Nevada of an actual market value of not less than the amount of the required cash payment or surety bond;

(b) A letter of credit from a bank, savings bank, credit union or savings and loan association situated in Nevada, which meets the requirements set for that purpose by the State Treasurer; or

(c) A savings certificate, certificate of deposit or investment certificate of a bank, savings bank, credit union or savings and loan association situated in Nevada, which must indicate an account of an amount not less than the amount of the required cash payment or surety bond and, except as otherwise provided by specific statute, that the amount is not available for withdrawal except by direct order of the State Treasurer.

2. Whenever a savings certificate, certificate of deposit or investment certificate is deposited as provided in this section, interest earned on the certificate accrues to the account of the depositor.

3. If a surety bond is provided as protection for the State of Nevada, the bond must be issued by an insurer who is authorized or otherwise allowed under title 57 of NRS to issue such a bond pursuant to title 57 of NRS.

(Added to NRS by 1967, 853; A 1989, 1072; 1993, 2403; 1999, 1456)



NRS 100.075 - Creditor s rights transferable without consent of debtor.

Any creditor may, without the consent of the debtor, transfer all or any part of his or her rights against the debtor to any third party. The assignee is entitled by virtue of an assignment or transfer to sue in his or her own name as a real party in interest. This section does not preclude a contract between the parties prohibiting the assignment or transfer of the creditor s rights against the debtor to a third party.

(Added to NRS by 1975, 1343)



NRS 100.085 - Deposits in names of two or more persons.

1. When a deposit has been made in the name of the depositor and one or more other persons, and in a form intended to be paid or delivered to any one of them, or the survivor or survivors of them, the deposit is the property of the persons as joint tenants. If an account is intended to be held in joint tenancy, the account or proceeds from the account are owned by the persons named, and may be paid or delivered to any of them during the lifetime of all, or to the survivor or survivors of them after the death of less than all of the tenants, or the last of them to survive, and payment or delivery is a valid and sufficient release and discharge of the depository.

2. The making of a deposit in the form of a joint tenancy vests title to the deposit in the survivor or survivors.

3. When a deposit has been made in the name of the depositor and one or more other persons, and in a form to be paid or delivered to the survivor or survivors of them, but one or more of the other persons is not authorized to withdraw from the deposit during the life of the depositor or depositors, the person or persons so restricted have no present interest in the deposit, but upon the death of the last depositor entitled to withdraw, the deposit is presumed to belong to the survivor or survivors. Unless written notice of a claim against the deposit has been given by a survivor or a third person before payment or delivery, payment or delivery to a survivor is a valid and sufficient release and discharge of the depository.

4. For the purposes of this section, unless a depositor specifically provides otherwise, the use by the depositor of any of the following words or terms in designating the ownership of an account indicates the intent of the depositor that the account be held in joint tenancy:

(a) Joint;

(b) Joint account;

(c) Jointly held;

(d) Joint tenants;

(e) Joint tenancy; or

(f) Joint tenants with right of survivorship.

(Added to NRS by 1977, 805; A 1995, 1054)



NRS 100.091 - Impound account required under loan secured by real property: Contributions; payment of obligations; annual analysis; statements; increase in contributions; disposition of excess money; civil penalty; applicability.

1. For each loan requiring the deposit of money to an escrow account, loan trust account or other impound account for the payment of taxes, assessments, rental or leasehold payments, insurance premiums or other obligations related to the encumbered property, the lender shall:

(a) Require contributions in an amount reasonably necessary to pay the obligations as they become due.

(b) Unless money in the account is insufficient, pay in a timely manner the obligations as they become due.

(c) At least annually, analyze the account. The analysis of each account must be performed to determine whether sufficient money is contributed to the account on a monthly basis to pay for the projected disbursements from the account. At least 30 days before the effective date of any increased contribution to the account based on the analysis, a statement must be sent to the borrower showing the method of determining the amount of money held in the account, the amount of projected disbursements from the account and the amount of the reserves which may be held in accordance with federal guidelines.

2. If, upon completion of the analysis, it is determined that an account is not sufficiently funded to pay from the normal payment the items when due on the account, the lender shall offer the borrower the opportunity to correct the deficiency by making one lump-sum payment or by making increased monthly contributions, in an amount required by the lender. The lender shall not declare a default on the account solely because the borrower is unable to pay the amount of the deficiency in one lump sum.

3. Except for payments made by a borrower for a lender to recover previous deficiencies in contributions to the account pursuant to subsection 2, the borrower is entitled pursuant to subsection 4 to the amount by which the borrower s contributions to the account exceed the amount reasonably necessary to pay the annual obligations due from the account, together with interest thereon at the rate established pursuant to NRS 99.040.

4. If, upon completion of the analysis, it is determined that the amount of money held by the lender in the account, together with anticipated future monthly contributions to the account to be credited to the account before the dates items are due on the account, exceed the amount of money required to pay the items when due, the lender shall, not later than 30 days after completion of its annual review of the account, notify the borrower:

(a) Of the amount by which the contributions and interest earned pursuant to subsection 3 exceed the amount reasonably necessary to pay the annual obligations due from the account; and

(b) That the borrower may, not later than 20 days after receipt of the notice, specify that the lender:

(1) Repay the excess money and interest promptly to the borrower;

(2) Apply the excess money and interest to the outstanding principal balance; or

(3) Retain the excess money and interest in the account.

5. If the borrower fails to specify the disposition of the excess money and interest as provided in paragraph (b) of subsection 4, the lender shall maintain the excess money and interest in the account.

6. If any payment on the loan is delinquent at the time of the analysis, the lender shall retain any excess money and interest in the account and apply the excess money and interest in the account toward payment of the delinquency.

7. A lender who violates any provision of subsections 4, 5 and 6 is liable to the borrower for a civil penalty of not more than $1,000.

8. The provisions of this section apply exclusively to:

(a) A loan secured by a single family residence, as that term is defined in NRS 107.080; and

(b) A unit in a common-interest community that is used exclusively for residential use, as those terms are defined in chapter 116 of NRS.

9. As used in this section:

(a) Borrower means any person who receives a loan secured by real property and who is required to make advance contributions for the payment of taxes, insurance premiums or other expenses related to the property.

(b) Lender means any person who makes loans secured by real property and who requires advance contributions for the payment of taxes, insurance premiums or other expenses related to the property.

(Added to NRS by 1989, 1068; A 2013, 1016)



NRS 100.095 - Definitions.

As used in NRS 100.095 to 100.175, inclusive:

1. Commercial vehicle lease means a bailment or lease of a single vehicle by a person for a period of more than 4 months for a total contractual obligation not exceeding $25,000, primarily for business or commercial purposes, whether or not the lessee has the option to purchase or otherwise become the owner of the vehicle at the termination or expiration of the lease. The term includes a bailment or lease where the lessee becomes or may become owner of the vehicle by payment to the lessor of an amount which is substantially equal to the residual value or the unamortized capitalized cost, if the payment is not nominal. The term does not include a bailment or lease where the lessee contracts to pay as compensation for use of the vehicle a sum substantially equivalent to or in excess of the capitalized cost of the vehicle and it is agreed that the lessee may become the owner for no other consideration or for a nominal consideration.

2. Person includes any governmental entity.

3. Vehicle means every device in, upon or by which any person or property is or may be transported upon a public highway, except devices:

(a) Moved by human power;

(b) Used exclusively upon stationary rails or tracks; or

(c) Having a gross vehicle weight of more than 10,000 pounds, exclusive of the weight of any slide-in camper as defined in NRS 482.113 which may be on it.

The term does not include electric personal assistive mobility devices as defined in NRS 482.029.

4. Vehicle lease means a bailment or lease of a single vehicle by a person for a period of more than 4 months where the lessee s obligation upon termination or expiration of the lease is based on the excess of the unamortized capitalized cost of the vehicle over its residual value as established pursuant to the provisions of NRS 100.145. The term includes a bailment or lease where the lessee becomes or may become owner of the vehicle by payment to the lessor of an amount which is substantially equal to the residual value or the unamortized capitalized cost, if the payment is not nominal.

(Added to NRS by 1979, 1259; A 2003, 1206)



NRS 100.105 - Disclosures required before commercial vehicle lease consummated.

1. Before a commercial vehicle lease is consummated, the lessor must give the lessee a dated written statement on which the lessor and lessee are identified and the following information with respect to the lease is set out accurately in a clear and conspicuous manner:

(a) A brief description or identification of the leased vehicle.

(b) The amount of any payment by the lessee required at the inception of the lease.

(c) The amount paid or payable by the lessee for any official fees, registration, certificate of title, license fees and taxes.

(d) The amount of other charges payable by the lessee not included in the periodic payments and a description of those charges.

(e) A statement of the amount or the method of determining the amount of any liabilities the lease imposes upon the lessee at the end of the term and whether or not the lessee has the option to purchase the leased vehicle and:

(1) If at the expiration of the lease, at what price.

(2) If before the end of the lease term, at what time and the price or the method of determining the price.

(f) A statement identifying all express warranties and guarantees made by the manufacturer or lessor with respect to the leased vehicle, and identifying the party responsible for maintaining or servicing the leased vehicle, together with a description of the responsibility.

(g) A brief identification of insurance required in connection with the lease, including:

(1) If provided or paid by the lessor, the types and amounts of coverages and costs to the lessee.

(2) If not provided or paid by the lessor, the types and amounts of coverages required of the lessee.

(h) A description of any security interest held or to be retained by the lessor in connection with the lease and a clear identification of the property to which the security interest relates.

(i) The number, amount and due dates or periods of payments under the lease and the total amount of the periodic payments.

(j) Where the lease provides that the lessee is liable for either the estimated residual value of the vehicle or its unamortized capitalized cost on expiration of the lease, the fair market value of the vehicle at the inception of the lease, the aggregate cost of the lease on expiration and the differential between them.

(k) A statement of the conditions under which the lessee or lessor may terminate the lease before the end of the term and the amount or the method of determining the amount of any penalty or other charge for delinquency, default, late payments or early termination.

(l) That the lessee is liable for the differential, if any, between:

(1) The estimated residual value of the leased vehicle and its actual residual value at the expiration of the lease, if the lessee has such liability; or

(2) The unamortized capitalized cost of the vehicle and its actual residual value at the expiration of the lease, if the lessee has such liability.

2. A lessee is not liable for the differential between the unamortized capitalized cost of the leased vehicle (where that amount differs from the estimated residual value) and the actual residual value at the expiration of the lease unless the lessor discloses the estimated residual value of the vehicle and the limitation of the expiration liability exclusively associated with its use and the lessee specifically agrees to the use of an amount other than the estimated residual value. Such disclosure and agreement must be set forth in 10-point typeface and be acknowledged by the lessee s initials.

3. The disclosures required by subsections 1 and 2 may be made in the lease contract to be signed by the lessee.

4. The lessor shall provide accurate information in the disclosure statement, but if the lessor is not in a position to know exact information for a particular portion of the statement, the lessor may give that portion in the form of an estimate if the lessor identifies the information as an estimate.

(Added to NRS by 1979, 1260)



NRS 100.115 - Liability of lessor under commercial vehicle lease for failure to disclose.

1. Except as otherwise provided in this section, any lessor under a commercial vehicle lease who fails to comply with the requirements of NRS 100.105 with respect to any lessee is liable to the lessee for the sum of:

(a) Any actual damage sustained by such person as a result of the failure;

(b) Twenty-five percent of the total amount of monthly payments under the lease, but not less than $100 nor more than $1,000; and

(c) In the case of any successful action to enforce the foregoing liability, the costs of the action, together with a reasonable attorney s fee as determined by the court.

2. A lessor has no liability under this section for any failure to comply with any requirement imposed under NRS 100.105 if within 15 days after discovering an error, and prior to the institution of an action under this section or the receipt of written notice of the error, the lessor notifies the lessee of the error and makes whatever adjustments in the appropriate account are necessary to insure that the lessee will not be required to pay a charge in excess of the amount actually disclosed or correctly determined.

3. A lessor may not be held in any action brought under this section for a violation of NRS 100.105 if the lessor shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.

4. No provision of this section imposing any liability applies to any act done or omitted in good faith in conformity with any rule, regulation or interpretation by the Board of Governors of the Federal Reserve System or in conformity with any interpretation or approval by an official or employee of the Federal Reserve System duly authorized by the Board to issue such interpretation or approvals under such procedures as the Board may prescribe therefor, even if after the act or omission has occurred, the rule, regulation, interpretation or approval is amended, rescinded or determined by judicial or other authority to be invalid for any reason.

5. The multiple failure to disclose to any lessee any information required to be disclosed in connection with a single commercial vehicle lease entitles the lessee to a single recovery under this section but continued failure to disclose after a recovery has been granted gives rise to rights to additional recoveries.

6. A lessee may not take any action to offset any amount for which a lessor is potentially liable against any amount owing to the lessor by the lessee unless the amount of the lessor s liability to the lessee has been determined by judgment of a court of competent jurisdiction.

(Added to NRS by 1979, 1261)



NRS 100.125 - Reasonableness of estimated residual value of vehicle under commercial vehicle lease.

1. Where the commercial vehicle lease contains an amount identified as the lessee s liability upon expiration of the lease based on the estimated residual value of the vehicle, the estimated residual value must be a reasonable approximation of the actual residual value of the vehicle upon expiration of the lease.

2. There is a rebuttable presumption that the estimated residual value is unreasonable to the extent that it exceeds the actual residual value by more than three times the average payment allocable to a monthly period under the lease. The lessor shall not collect from the lessee the amount of that excess liability on expiration of a commercial vehicle lease unless the lessor brings a successful action with respect to that excess liability, and if the lessor s action is unsuccessful the lessor must pay the lessee s costs and reasonable attorney s fees. This presumption does not apply to the extent the excess of estimated residual value over actual residual value is due to physical damage to the vehicle beyond reasonable wear and use, or to excessive use. The lease must set reasonable standards for wear and use if the lessor establishes such standards.

(Added to NRS by 1979, 1262; A 1987, 1105)



NRS 100.135 - Appraisal of vehicle when commercial vehicle lease terminates or expires.

If the commercial vehicle lease provides that the lessee is liable for an amount based on the residual value of the vehicle at the termination or expiration of the lease, the lessee may obtain, at his or her expense, a professional appraisal of the vehicle by an independent third party agreed to by both parties. An appraisal obtained pursuant to this section is final and binding on the parties.

(Added to NRS by 1979, 1262)



NRS 100.145 - Obtaining bids to establish residual value of vehicle when value or method of establishing value not agreed upon.

1. Where the lessee s liability on the date any vehicle lease or commercial vehicle lease terminates or expires is based on the residual value of the vehicle at that time and the lessor and lessee do not agree in writing on that value or on another method of establishing it, the lessor may, subject to the provisions of NRS 100.165, for the purpose of establishing residual value and thereby providing the basis for determining the lessee s liability, obtain written bids from third persons.

2. The lessor shall act in good faith and in a commercially reasonable manner in obtaining bids for the vehicle. The fact that a better price could have been obtained at a different time or in a different method from that selected by the lessor is not of itself sufficient to establish that the lessor did not act in a commercially reasonable manner. If the lessor obtains bids at the price current in any recognized market for such a vehicle at the time of the bidding, the lessor has acted in a commercially reasonable manner.

3. The highest effective bid obtained pursuant to this section or NRS 100.165, where applicable, or the actual sale price, whichever is higher, establishes the residual value of the vehicle.

(Added to NRS by 1979, 1262)



NRS 100.155 - Notice of lessor s intention to establish residual value of vehicle.

1. The lessor shall give the lessee written notice of his or her intention to establish the residual value of the vehicle under the vehicle lease or commercial vehicle lease at least 15 days before that action is taken. The notice must be given in person to the lessee or sent by mail to the address of the lessee shown on the lease, or to the lessee s last known address, unless the lessee has notified the lessor in writing of a different address.

2. The notice must:

(a) List separately any actual or estimated charges due under the vehicle lease or commercial vehicle lease as of the date of the notice, notwithstanding any possible limitations on the liability of the lessee provided by the Consumer Leasing Act of 1976 (15 U.S.C. 1667b);

(b) Inform the lessee that the lessee has the right to submit a written bid for the purchase of the vehicle before its value is established; and

(c) Inform the lessee of the probable residual value of comparable vehicles on the date of the notice as estimated in the then current version of the Kelley Blue Book or its equivalent.

3. If the lease is not in default and has not been terminated before its scheduled expiration, the notice must also inform the lessee that his or her maximum total liability under the vehicle lease or commercial vehicle lease is limited to three times the average payment allocable to a monthly period under the lease if the estimated residual value exceeds the actual residual value and the difference is not the result of physical damage to the vehicle beyond reasonable wear and use or to excessive use.

(Added to NRS by 1979, 1263; A 1987, 1105; 1989, 719)



NRS 100.165 - Lessee s right to submit bid for purchase of vehicle; effect of lessee s bid.

1. The lessee has the right at any time before the lessor establishes the value of the vehicle to submit a written bid for its purchase.

2. If the lessor accepts the lessee s bid as the highest bid, the lessee has 5 days from the date of such acceptance within which to tender the full amount of the purchase price, and:

(a) If the lessee tenders the full amount within the prescribed time and the lessor nevertheless elects not to sell the vehicle to the lessee, the bid establishes the residual value of the vehicle and the lessor must credit the amount of the bid against the lessee s liability under the lease.

(b) If the lessee fails to tender the full amount of the purchase price within the prescribed time, the lessee s bid does not establish the residual value of the vehicle and the lessor must credit against the lessee s liability the amount of the next highest bid.

(Added to NRS by 1979, 1263)



NRS 100.175 - Penalty on lessor for failure to comply with

NRS 100.145 to 100.165, inclusive. If the lessor under a vehicle lease or a commercial vehicle lease fails to comply with NRS 100.145 to 100.165, inclusive, the lessor may not recover any deficiency from the lessee.

(Added to NRS by 1979, 1264)



NRS 100.200 - Short title.

NRS 100.200 to 100.230, inclusive, may be known and cited as the Asset-Backed Securities Facilitation Act.

(Added to NRS by 2005, 2207)



NRS 100.210 - Definitions.

1. As used in NRS 100.200 to 100.230, inclusive, unless the context otherwise requires, the terms securitization and securitization transaction include, without limitation, the pooling and repackaging by a special purpose entity of assets or other credit exposures that may be sold to investors.

2. The terms include transactions that create stratified credit risk positions whose performance is dependent upon an underlying pool of credit exposures, including, without limitation, loans and commitments.

3. The terms must be construed broadly.

(Added to NRS by 2005, 2207)



NRS 100.220 - Effect of securitization transaction on property, assets and rights of transferor.

Notwithstanding any other provision of law, including, without limitation, NRS 104.9623, to the extent set forth in the transaction documents relating to a securitization transaction:

1. Any property, assets or rights purported to be transferred, in whole or in part, in the securitization transaction shall be deemed to be no longer the property, assets or rights of the transferor;

2. A transferor in the securitization transaction, its creditors or, in any insolvency proceeding with respect to the transferor or property of the transferor, a bankruptcy trustee, receiver, debtor, debtor in possession or similar person, to the extent that the issue is governed by the laws of this State, has no rights, legal or equitable, to reacquire, reclaim, recover, repudiate, disaffirm, redeem or recharacterize as property of the transferor any property, assets or rights purported to be transferred, in whole or in part, by the transferor; and

3. In the event of a bankruptcy, receivership or other insolvency proceeding with respect to the transferor or property of the transferor, to the extent that the issue is governed by the laws of this State, such property, assets and rights shall be deemed not to be part of the property, assets, rights or estate of the transferor.

(Added to NRS by 2005, 2207)



NRS 100.230 - Restrictions on construction and interpretation of Asset-Backed Securities Facilitation Act.

The provisions of NRS 100.200 to 100.230, inclusive, must not be construed or interpreted to:

1. Require any securitization transaction to be treated as a sale for federal or state tax purposes or to preclude the treatment of any securitization transaction as debt for federal or state tax purposes;

2. Alter or amend any applicable laws relating to the perfection and priority of security ownership interests of persons other than the transferor, hypothetical lien creditor or, in the event of a bankruptcy, receivership or other insolvency proceeding with respect to the transferor or property of the transferor, a bankruptcy trustee, receiver, debtor, debtor in possession or similar person; or

3. Alter or amend the tax treatment of securitization transactions that take place pursuant to NRS 100.200 to 100.230, inclusive.

(Added to NRS by 2005, 2208)






Chapter 101 - Joint Obligations (Uniform Act)

NRS 101.010 - Short title.

This chapter may be cited as the Uniform Joint Obligations Act.

[9:35:1927; NCL 3708]



NRS 101.020 - Terms defined.

In this chapter, unless otherwise expressly stated:

1. Obligation includes a liability in tort.

2. Obligee includes a person having a right based on a tort.

3. Obligor includes a person liable for a tort.

[1:35:1927; NCL 3700]



NRS 101.030 - Discharge of coobligor by judgment.

A judgment against one or more of several obligors, or against one or more of joint, or of joint and several obligors, shall not discharge a coobligor who was not a party to the proceedings wherein the judgment was rendered.

[2:35:1927; NCL 3701]



NRS 101.040 - Payments credited to coobligors.

The amount or value of any consideration received by the obligee from one or more of several obligors, or from one or more of joint, or of joint and several obligors, in whole or in partial satisfaction of their obligations, shall be credited to the extent of the amount received on the obligations of all coobligors to whom the obligor or obligors giving the consideration did not stand in the relation of a surety.

[3:35:1927; NCL 3702]



NRS 101.050 - Release with reservation of rights.

Subject to the provisions of NRS 101.040, the obligee s release or discharge of one or more of several obligors, or of one or more of joint, or of joint and several obligors, shall not discharge coobligors, against whom the obligee in writing and as part of the same transaction as the release or discharge expressly reserves his or her rights; and in the absence of such a reservation of rights shall discharge coobligors only to the extent provided in NRS 101.060.

[4:35:1927; NCL 3703]



NRS 101.060 - Release without reservation of rights.

1. If an obligee releasing or discharging an obligor without express reservation of rights against a coobligor, then knows or has reason to know that the obligor released or discharged did not pay so much of the claim as the obligor was bound by his or her contract or relation with that coobligor to pay, the obligee s claim against that coobligor shall be satisfied to the amount which the obligee knew or had reason to know that the released or discharged obligor was bound to such coobligor to pay.

2. If an obligee so releasing or discharging an obligor has not then such knowledge or reason to know, the obligee s claim against the coobligor shall be satisfied to the extent of the lesser of two amounts, namely, (1) the amount of the fractional share of the obligor released or discharged, or (2) the amount that such obligor was bound by his contract or relation with the coobligor to pay.

[5:35:1927; NCL 3704]



NRS 101.070 - Death of joint obligor.

On the death of a joint obligor in contract, the joint obligor s executor or administrator shall be bound as such jointly with the surviving obligor or obligors.

[6:35:1927; NCL 3705]



NRS 101.080 - Chapter not retroactive.

This chapter shall not apply to obligations arising prior to July 1, 1927.

[7:35:1927; NCL 3706]



NRS 101.090 - Uniformity of interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

[8:35:1927; NCL 3707]






Chapter 102 - Interparty Agreements (Uniform Act)

NRS 102.010 - Short title.

This chapter may be cited as the Uniform Interparty Agreement Act.

[6:36:1927; NCL 3665]



NRS 102.020 - Interparty transactions validated.

A conveyance, release, or sale may be made to or by two or more persons acting jointly and one or more, but less than all, of these persons acting either by himself, herself or themselves or with other persons; and a contract may be made between such parties.

[1:36:1927; NCL 3660]



NRS 102.030 - Merger of obligation and right in contract.

No contract shall be discharged because after its formation the obligation and the right thereunder become vested in the same person, acting in different capacities as to the right and the obligation.

[2:36:1927; NCL 3661]



NRS 102.040 - Fraudulent transactions.

Nothing herein shall validate a transaction within its provisions which is actually or constructively fraudulent.

[3:36:1927; NCL 3662]



NRS 102.050 - Chapter not retroactive.

This chapter shall not apply to conveyances, releases, sales, or contracts made prior to July 1, 1927.

[4:36:1927; NCL 3663]



NRS 102.060 - Uniformity of interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

[5:36:1927; NCL 3664]






Chapter 104 - Uniform Commercial Code—Original Articles

NRS 104.1101 - Short titles.

1. This chapter, together with chapter 104A of NRS, may be cited as the Uniform Commercial Code.

2. This Article may be cited as the Uniform Commercial Code General Provisions.

(Added to NRS by 2005, 824)



NRS 104.1102 - Scope of Article 1.

This Article applies to a transaction to the extent that it is governed by another Article of the Uniform Commercial Code.

(Added to NRS by 2005, 824)



NRS 104.1103 - Construction of Uniform Commercial Code to promote underlying purposes and policies; applicability of supplemental principles of law.

1. The Uniform Commercial Code must be liberally construed and applied to promote its underlying purposes and policies, which are:

(a) To simplify, clarify and modernize the law governing commercial transactions;

(b) To permit the continued expansion of commercial practices through custom, usage and agreement of the parties; and

(c) To make uniform the law among the various jurisdictions.

2. Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.

(Added to NRS by 2005, 824)



NRS 104.1104 - Construction against implied repeal.

The Uniform Commercial Code being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

(Added to NRS by 2005, 825)



NRS 104.1105 - Severability.

If any provision or clause of the Uniform Commercial Code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Uniform Commercial Code which can be given effect without the invalid provision or application, and to this end the provisions of the Uniform Commercial Code are severable.

(Added to NRS by 2005, 825)



NRS 104.1106 - Use of singular and plural; gender.

In the Uniform Commercial Code, unless the statutory context otherwise requires:

1. Words in the singular number include the plural, and those in the plural include the singular; and

2. Words of any gender also refer to any other gender.

(Added to NRS by 2005, 825)



NRS 104.1108 - Relation to Electronic Signatures in Global and National Commerce Act.

This Article modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. 7003(b).

(Added to NRS by 2005, 825)



NRS 104.1201 - General definitions.

1. Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other Articles of the Uniform Commercial Code that apply to particular Articles or parts thereof, have the meanings stated.

2. Subject to definitions contained in other Articles of the Uniform Commercial Code that apply to particular Articles or parts thereof:

(a) Action, in the sense of a judicial proceeding, includes recoupment, counterclaim, set off, suit in equity and any other proceeding in which rights are determined.

(b) Aggrieved party means a party entitled to pursue a remedy.

(c) Agreement, as distinguished from contract, means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in NRS 104.1303.

(d) Bank means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union and trust company.

(e) Bearer means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title or certificated security that is payable to bearer or endorsed in blank.

(f) Bill of lading means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(g) Branch includes a separately incorporated foreign branch of a bank.

(h) Burden of establishing a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(i) Buyer in ordinary course of business means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller s own usual or customary practices. A person that sells oil, gas or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Article 2 may be a buyer in ordinary course of business. Buyer in ordinary course of business does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(j) Conspicuous, with reference to a term, means so written, displayed or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is conspicuous or not is a decision for the court. Conspicuous terms include the following:

(1) A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font or color to the surrounding text of the same or lesser size; and

(2) Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(k) Consumer means a natural person who enters into a transaction primarily for personal, family or household purposes.

(l) Contract, as distinguished from agreement, means the total legal obligation that results from the parties agreement as determined by the Uniform Commercial Code as supplemented by any other applicable laws.

(m) Creditor includes a general creditor, a secured creditor, a lien creditor and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor s or assignor s estate.

(n) Defendant includes a person in the position of defendant in a counterclaim, cross-claim or third-party claim.

(o) Delivery, with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title or chattel paper, means voluntary transfer of possession.

(p) Document of title means a record:

(1) That in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold and dispose of the record and the goods the record covers; and

(2) That purports to be issued by or addressed to a bailee and to cover goods in the bailee s possession which are either identified or are fungible portions of an identified mass.

The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(q) Fault means a default, breach or wrongful act or omission.

(r) Fungible goods means:

(1) Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(2) Goods that by agreement are treated as equivalent.

(s) Genuine means free of forgery or counterfeiting.

(t) Good faith, except as otherwise provided in Article 5, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(u) Holder means:

(1) The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(2) The person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(3) The person in control of a negotiable electronic document of title.

(v) Insolvency proceeding includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(w) Insolvent means:

(1) Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(2) Being unable to pay debts as they become due; or

(3) Being insolvent within the meaning of federal bankruptcy law.

(x) Money means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(y) Organization means a person other than a natural person.

(z) Party, as distinguished from third party, means a person that has engaged in a transaction or made an agreement subject to the Uniform Commercial Code.

(aa) Person means a natural person, corporation, business trust, estate, trust, partnership, limited-liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation, or any other legal or commercial entity.

(bb) Present value means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(cc) Purchase means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift or any other voluntary transaction creating an interest in property.

(dd) Purchaser means a person that takes by purchase.

(ee) Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(ff) Remedy means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(gg) Representative means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor or administrator of an estate.

(hh) Right includes remedy.

(ii) Security interest means an interest in personal property or fixtures which secures payment or performance of an obligation. Security interest includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible or a promissory note in a transaction that is subject to Article 9. Security interest does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under NRS 104.2401, but a buyer may also acquire a security interest by complying with Article 9. Except as otherwise provided in NRS 104.2505, the right of a seller or lessor of goods under Article 2 or 2A to retain or acquire possession of the goods is not a security interest, but a seller or lessor may also acquire a security interest by complying with Article 9. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under NRS 104.2401 is limited in effect to a reservation of a security interest. Whether a transaction in the form of a lease creates a security interest is determined pursuant to NRS 104.1203.

(jj) Send in connection with a writing, record or notice means:

(1) To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(2) In any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(kk) Signed includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(ll) State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(mm) Surety includes a guarantor or other secondary obligor.

(nn) Term means a portion of an agreement that relates to a particular matter.

(oo) Unauthorized signature means a signature made without actual, implied or apparent authority. The term includes a forgery.

(pp) Warehouse receipt means a document of title issued by a person engaged in the business of storing goods for hire.

(qq) Writing includes printing, typewriting or any other intentional reduction to tangible form. Written has a corresponding meaning.

(Added to NRS by 2005, 825)



NRS 104.1202 - Notice; knowledge.

1. Subject to subsection 6, a person has notice of a fact if the person:

(a) Has actual knowledge of it;

(b) Has received a notice or notification of it; or

(c) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

2. Knowledge means actual knowledge. Knows has a corresponding meaning.

3. Discover, learn or words of similar import refer to knowledge rather than to reason to know.

4. A person notifies or gives a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

5. Subject to subsection 6, a person receives a notice or notification when:

(a) It comes to that person s attention; or

(b) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

6. Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the natural person conducting that transaction and, in any event, from the time it would have been brought to the natural person s attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require a natural person acting for the organization to communicate information unless the communication is part of the natural person s regular duties or the natural person has reason to know of the transaction and that the transaction would be materially affected by the information.

(Added to NRS by 2005, 829)



NRS 104.1203 - Lease distinguished from security interest.

1. Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

2. A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(a) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(b) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(c) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(d) The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

3. A transaction in the form of a lease does not create a security interest merely because:

(a) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(b) The lessee assumes risk of loss of the goods;

(c) The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording or registration fees, or service or maintenance costs;

(d) The lessee has an option to renew the lease or to become the owner of the goods;

(e) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(f) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

4. Additional consideration is nominal if it is less than the lessee s reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(a) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(b) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

5. The remaining economic life of the goods and reasonably predictable fair market rent, fair market value or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

(Added to NRS by 2005, 829)



NRS 104.1204 - Value.

Except as otherwise provided in Articles 3, 4, and 5, a person gives value for rights if the person acquires them:

1. In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

2. As security for, or in total or partial satisfaction of, a preexisting claim;

3. By accepting delivery under a preexisting contract for purchase; or

4. In return for any consideration sufficient to support a simple contract.

(Added to NRS by 2005, 830)



NRS 104.1205 - Reasonable time; seasonableness.

1. Whether a time for taking an action required by the Uniform Commercial Code is reasonable depends on the nature, purpose and circumstances of the action.

2. An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

(Added to NRS by 2005, 830)



NRS 104.1206 - Presumptions.

Whenever the Uniform Commercial Code creates a presumption with respect to a fact, or provides that a fact is presumed, the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

(Added to NRS by 2005, 830)



NRS 104.1301 - Territorial applicability; parties power to choose applicable law.

1. Except as otherwise provided in this section, when a transaction bears a reasonable relation to this State and also to another state or nation the parties may agree that the law either of this State or of such other state or nation shall govern their rights and duties.

2. In the absence of an agreement effective under subsection 1, and except as otherwise provided in subsection 3, the Uniform Commercial Code applies to transactions bearing an appropriate relation to this State.

3. If one of the following provisions of the Uniform Commercial Code specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(a) NRS 104.2402;

(b) NRS 104.4102;

(c) NRS 104.5116;

(d) NRS 104.8110;

(e) NRS 104.9301 to 104.9307, inclusive;

(f) NRS 104A.2105 and 104A.2106; and

(g) NRS 104A.4507.

(Added to NRS by 2005, 831)



NRS 104.1302 - Variation by agreement.

1. Except as otherwise provided in subsection 2 or elsewhere in the Uniform Commercial Code, the effect of provisions of the Uniform Commercial Code may be varied by agreement.

2. The obligations of good faith, diligence, reasonableness and care prescribed by the Uniform Commercial Code may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever the Uniform Commercial Code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

3. The presence in certain provisions of the Uniform Commercial Code of the phrase unless otherwise agreed, or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

(Added to NRS by 2005, 831)



NRS 104.1303 - Course of performance, course of dealing and usage of trade.

1. A course of performance is a sequence of conduct between the parties to a particular transaction that exists if:

(a) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(b) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

2. A course of dealing is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

3. A usage of trade is any practice or method of dealing having such regularity of observance in a place, vocation or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

4. A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

5. Except as otherwise provided in subsection 6, the express terms of an agreement and any applicable course of performance, course of dealing or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(a) Express terms prevail over course of performance, course of dealing and usage of trade;

(b) Course of performance prevails over course of dealing and usage of trade; and

(c) Course of dealing prevails over usage of trade.

6. Subject to NRS 104.2209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

7. Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

(Added to NRS by 2005, 831)



NRS 104.1304 - Obligation of good faith.

Every contract or duty within the Uniform Commercial Code imposes an obligation of good faith in its performance and enforcement.

(Added to NRS by 2005, 832)



NRS 104.1305 - Remedies to be liberally administered.

1. The remedies provided by the Uniform Commercial Code must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

2. Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect.

(Added to NRS by 2005, 832)



NRS 104.1306 - Waiver or renunciation of claim or right after breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

(Added to NRS by 2005, 832)



NRS 104.1307 - Prima facie evidence by third-party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher s or inspector s certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

(Added to NRS by 2005, 832)



NRS 104.1308 - Performance or acceptance under reservation of rights.

1. A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as without prejudice, under protest, or the like are sufficient.

2. Subsection 1 does not apply to an accord and satisfaction.

(Added to NRS by 2005, 832)



NRS 104.1309 - Option to accelerate at will.

A term providing that one party or that party s successor in interest may accelerate payment or performance or require collateral or additional collateral at will or when the party deems itself insecure, or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

(Added to NRS by 2005, 832)



NRS 104.1310 - Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

(Added to NRS by 2005, 833)



NRS 104.2101 - Short title.

This article shall be known and may be cited as Uniform Commercial Code Sales.

(Added to NRS by 1965, 784)



NRS 104.2102 - Scope; certain security and other transactions excluded from this article.

Unless the context otherwise requires, this article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sales is intended to operate only as a security transaction nor does this article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

(Added to NRS by 1965, 784)



NRS 104.2103 - Definitions and index of definitions.

1. In this Article unless the context otherwise requires:

(a) Buyer means a person who buys or contracts to buy goods.

(b) Receipt of goods means taking physical possession of them.

(c) Seller means a person who sells or contracts to sell goods.

2. Other definitions applying to this Article or to specified parts thereof, and the sections in which they appear are:

Acceptance. NRS 104.2606.

Banker s credit. NRS 104.2325.

Between merchants. NRS 104.2104.

Cancellation. Subsection 4 of NRS 104.2106.

Commercial unit. NRS 104.2105.

Confirmed credit. NRS 104.2325.

Conforming to contract. NRS 104.2106.

Contract for sale. NRS 104.2106.

Cover. NRS 104.2712.

Entrusting. NRS 104.2403.

Financing agency. NRS 104.2104.

Future goods. NRS 104.2105.

Goods. NRS 104.2105.

Identification. NRS 104.2501.

Installment contract. NRS 104.2612.

Letter of credit. NRS 104.2325.

Lot. NRS 104.2105.

Merchant. NRS 104.2104.

Overseas. NRS 104.2323.

Person in position of seller. NRS 104.2707.

Present sale. NRS 104.2106.

Sale. NRS 104.2106.

Sale on approval. NRS 104.2326.

Sale or return. NRS 104.2326.

Termination. NRS 104.2106.

3. Control as provided in NRS 104.7106 and the following definitions in other Articles apply to this Article:

Check. NRS 104.3104.

Consignee. NRS 104.7102.

Consignor. NRS 104.7102.

Consumer goods. NRS 104.9102.

Draft. NRS 104.3104.

4. In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

(Added to NRS by 1965, 784; A 1999, 372; 2005, 847)



NRS 104.2104 - Definitions: Merchant ; between merchants ; financing agency.

1. Merchant means a person who deals in goods of the kind or otherwise by his or her occupation holds himself or herself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his or her employment of an agent or broker or other intermediary who by his or her occupation holds himself or herself out as having such knowledge or skill.

2. Financing agency means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller s draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. Financing agency includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (NRS 104.2707).

3. Between merchants means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

(Added to NRS by 1965, 785; A 2005, 848)



NRS 104.2105 - Definitions: Transferability; goods ; future goods; lot ; commercial unit.

1. Goods means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Article 8) and things in action. Goods also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (NRS 104.2107).

2. Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are future goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

3. There may be a sale of a part interest in existing identified goods.

4. An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller s interest in the bulk be sold to the buyer who then becomes an owner in common.

5. Lot means a parcel or a single Article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

6. Commercial unit means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single Article (as a machine) or a set of Articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross or carload) or any other unit treated in use or in the relevant market as a single whole.

(Added to NRS by 1965, 785)



NRS 104.2106 - Definitions: Contract ; agreement ; contract for sale ; sale ; present sale ; conforming to contract; termination ; cancellation.

1. In this article unless the context otherwise requires contract and agreement are limited to those relating to the present or future sale of goods. Contract for sale includes both a present sale of goods and a contract to sell goods at a future time. A sale consists in the passing of title from the seller to the buyer for a price (NRS 104.2401). A present sale means a sale which is accomplished by the making of the contract.

2. Goods or conduct including any part of a performance are conforming or conform to the contract when they are in accordance with the obligations under the contract.

3. Termination occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On termination all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

4. Cancellation occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of termination except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

(Added to NRS by 1965, 786)



NRS 104.2107 - Goods to be severed from realty: Recording.

1. A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

2. A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection 1 or of timber to be cut is a contract for the sale of goods within this article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

3. The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer s rights under the contract for sale.

(Added to NRS by 1965, 786; A 1973, 933)



NRS 104.2201 - Formal requirements; statute of frauds.

1. Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his or her authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this subsection beyond the quantity of goods shown in such writing.

2. Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection 1 against such party unless written notice of objection to its contents is given within 10 days after it is received.

3. A contract which does not satisfy the requirements of subsection 1 but which is valid in other respects is enforceable:

(a) If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller s business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) If the party against whom enforcement is sought admits in his or her pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods for which payment has been made and accepted or which have been received and accepted (NRS 104.2606).

(Added to NRS by 1965, 787)



NRS 104.2202 - Final written expression: Parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

1. By course of performance, course of dealing or usage of trade (NRS 104.1303); and

2. By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

(Added to NRS by 1965, 787; A 2005, 849)



NRS 104.2203 - Seals inoperative.

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such contract or offer.

(Added to NRS by 1965, 787)



NRS 104.2204 - Formation in general.

1. A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

2. An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

3. Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

(Added to NRS by 1965, 788)



NRS 104.2205 - Firm offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed 3 months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

(Added to NRS by 1965, 788)



NRS 104.2206 - Offer and acceptance in formation of contract.

1. Unless otherwise unambiguously indicated by the language or circumstances:

(a) An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(b) An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

2. Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

(Added to NRS by 1965, 788)



NRS 104.2207 - Additional terms in acceptance or confirmation.

1. A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

2. The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) The offer expressly limits acceptance to the terms of the offer;

(b) They materially alter it; or

(c) Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

3. Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this chapter.

(Added to NRS by 1965, 788)



NRS 104.2209 - Modification, rescission and waiver.

1. An agreement modifying a contract within this Article needs no consideration to be binding.

2. A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

3. The requirements of the statute of frauds section of this Article (NRS 104.2201) must be satisfied if the contract as modified is within its provisions.

4. Although an attempt at modification or rescission does not satisfy the requirements of subsection 2 or 3 it can operate as a waiver.

5. A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

(Added to NRS by 1965, 789)



NRS 104.2210 - Delegation of performance; assignment of rights.

1. A party may perform his or her duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

2. Except as otherwise provided in NRS 104.9406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on the seller or buyer by his or her contract, or impair materially his or her chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor s due performance of his or her entire obligation can be assigned despite agreement otherwise.

3. Unless the circumstances indicate the contrary a prohibition of assignment of the contract is to be construed as barring only the delegation to the assignee of the assignor s performance.

4. An assignment of the contract or of all my rights under the contract or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by the assignee to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

5. The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (NRS 104.2609).

(Added to NRS by 1965, 789; A 1999, 373)



NRS 104.2301 - General obligations of parties.

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

(Added to NRS by 1965, 790)



NRS 104.2302 - Unconscionable contract or clause.

1. If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

2. When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

(Added to NRS by 1965, 790)



NRS 104.2303 - Allocation or division of risks.

Where this article allocates a risk or a burden as between the parties unless otherwise agreed, the agreement may not only shift the allocation but may also divide the risk or burden.

(Added to NRS by 1965, 790)



NRS 104.2304 - Price payable in money, goods, realty or otherwise.

1. The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which the party is to transfer.

2. Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller s obligations with reference to them are subject to this Article, but not the transfer of the interest in realty or the transferor s obligations in connection therewith.

(Added to NRS by 1965, 790)



NRS 104.2305 - Open price term.

1. The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

(a) Nothing is said as to price; or

(b) The price is left to be agreed by the parties and they fail to agree; or

(c) The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

2. A price to be fixed by the seller or by the buyer means a price for the seller or the buyer to fix in good faith.

3. When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his or her option treat the contract as cancelled or himself or herself fix a reasonable price.

4. Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

(Added to NRS by 1965, 790)



NRS 104.2306 - Output, requirements and exclusive dealings.

1. A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

2. A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

(Added to NRS by 1965, 791)



NRS 104.2307 - Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

(Added to NRS by 1965, 791)



NRS 104.2308 - Absence of specified place for delivery.

Unless otherwise agreed:

1. The place for delivery of goods is the seller s place of business or if the seller has none, his or her residence;

2. In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

3. Documents of title may be delivered through customary banking channels.

(Added to NRS by 1965, 791)



NRS 104.2309 - Absence of specific time for action or duration of contract; notice of termination.

1. The time for shipment or delivery or any other action under a contract if not provided in this Article or agreed upon shall be a reasonable time.

2. Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

3. Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

(Added to NRS by 1965, 791)



NRS 104.2310 - Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed:

1. Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

2. If the seller is authorized to send the goods the seller may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (NRS 104.2513); and

3. If delivery is authorized and made by way of documents of title otherwise than by subsection 2 then payment is due regardless of where the goods are to be received:

(a) At the time and place at which the buyer is to receive delivery of the tangible documents; or

(b) At the time the buyer is to receive delivery of the electronic documents and at the seller s place of business or if none, the seller s residence; and

4. Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

(Added to NRS by 1965, 791; A 2005, 849)



NRS 104.2311 - Options and cooperation respecting performance.

1. An agreement for sale which is otherwise sufficiently definite (subsection 3 of NRS 104.2204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

2. Unless otherwise agreed specifications relating to assortment of the goods are at the buyer s option and except as otherwise provided in paragraph (c) of subsection 1 and subsection 3 of NRS 104.2319 specifications or arrangements relating to shipment are at the seller s option.

3. Where such specification would materially affect the other party s performance but is not seasonably made or where one party s cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

(a) Is excused for any resulting delay in his or her own performance; and

(b) May also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

(Added to NRS by 1965, 792)



NRS 104.2312 - Warranty of title and against infringement; buyer s obligation against infringement.

1. Subject to subsection 2 there is in a contract for sale a warranty by the seller that:

(a) The title conveyed shall be good, and its transfer rightful; and

(b) The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

2. A warranty under subsection 1 will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that he or she is purporting to sell only such right or title as he or she or a third person may have.

3. Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

(Added to NRS by 1965, 792)



NRS 104.2313 - Express warranties by affirmation, promise, description or sample.

1. Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

2. It is not necessary to the creation of an express warranty that the seller use formal words such as warrant or guarantee or that the seller have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller s opinion or commendation of the goods does not create a warranty.

(Added to NRS by 1965, 792)



NRS 104.2314 - Implied warranty: Merchantability; usage of trade.

1. Unless excluded or modified (NRS 104.2316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

2. Goods to be merchantable must be at least such as:

(a) Pass without objection in the trade under the contract description; and

(b) In the case of fungible goods, are of fair average quality within the description; and

(c) Are fit for the ordinary purposes for which such goods are used; and

(d) Run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) Are adequately contained, packaged and labeled as the agreement may require; and

(f) Conform to the promises or affirmations of fact made on the container or label if any.

3. Unless excluded or modified (NRS 104.2316) other implied warranties may arise from course of dealing or usage of trade.

(Added to NRS by 1965, 793)



NRS 104.2315 - Implied warranty: Fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller s skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

(Added to NRS by 1965, 793)



NRS 104.2316 - Exclusion or modification of warranties.

1. Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (NRS 104.2202) negation or limitation is inoperative to the extent that such construction is unreasonable.

2. Subject to subsection 3, to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that There are no warranties which extend beyond the description on the face hereof.

3. Notwithstanding subsection 2:

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like as is, with all faults or other language which in common understanding calls the buyer s attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) When the buyer before entering into the contract has examined the goods or the sample or model as fully as the buyer desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to the buyer; and

(c) An implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

4. Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (NRS 104.2718 and 104.2719).

(Added to NRS by 1965, 793)



NRS 104.2317 - Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

1. Exact or technical specifications displace an inconsistent sample or model or general language of description.

2. A sample from an existing bulk displaces inconsistent general language of description.

3. Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

(Added to NRS by 1965, 794)



NRS 104.2318 - Third-party beneficiaries of warranties express or implied.

A seller s warranty whether express or implied extends to any natural person who is in the family or household of the seller s buyer or who is a guest in his or her home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.

(Added to NRS by 1965, 794)



NRS 104.2319 - F.O.B. and F.A.S. terms.

1. Unless otherwise agreed the term F.O.B. (which means free on board ) at a named place, even though used only in connection with the stated price, is a delivery term under which:

(a) When the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this article (NRS 104.2504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) When the term is F.O.B. the place of destination, the seller must at the seller s own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this article (NRS 104.2503);

(c) When under either paragraph (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his or her own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this article on the form of bill of lading (NRS 104.2323).

2. Unless otherwise agreed the term F.A.S. vessel (which means free alongside ) at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

(a) At the seller s own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

3. Unless otherwise agreed in any case falling within paragraph (a) or (c) of subsection 1 or subsection 2 the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this article (NRS 104.2311). The seller may also at his or her option move the goods in any reasonable manner preparatory to delivery or shipment.

4. Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

(Added to NRS by 1965, 794)



NRS 104.2320 - C.I.F. and C. & F. terms.

1. The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

2. Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his or her own expense and risk to:

(a) Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) Forward and tender with commercial promptness all the documents in due form and with any endorsement necessary to perfect the buyer s rights.

3. Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

4. Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

(Added to NRS by 1965, 795)



NRS 104.2321 - C.I.F. or C. & F.: Net landed weights ; payment on arrival ; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.:

1. Where the price is based on or is to be adjusted according to net landed weights, delivered weights, out turn quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

2. An agreement described in subsection 1 or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

3. Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

(Added to NRS by 1965, 796)



NRS 104.2322 - Delivery ex-ship.

1. Unless otherwise agreed a term for delivery of goods ex-ship (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

2. Under such a term unless otherwise agreed:

(a) The seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) The risk of loss does not pass to the buyer until the goods leave the ship s tackle or are otherwise properly unloaded.

(Added to NRS by 1965, 796)



NRS 104.2323 - Form of bill of lading required in overseas shipment; overseas.

1. Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

2. Where in a case within subsection 1 a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

(a) Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection 1 of NRS 104.2508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

3. A shipment by water or by air or a contract contemplating such shipment is overseas insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

(Added to NRS by 1965, 796; A 2005, 849)



NRS 104.2324 - No arrival, no sale term.

Under a term no arrival, no sale or terms of like meaning, unless otherwise agreed:

1. The seller must properly ship conforming goods and if they arrive by any means the seller must tender them on arrival but the seller assumes no obligation that the goods will arrive unless the seller has caused the nonarrival; and

2. Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (NRS 104.2613).

(Added to NRS by 1965, 797)



NRS 104.2325 - Letter of credit term; confirmed credit.

1. Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

2. The delivery to seller of a proper letter of credit suspends the buyer s obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from the buyer.

3. Unless otherwise agreed the term letter of credit or banker s credit in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term confirmed credit means that the credit must also carry the direct obligation of such an agency which does business in the seller s financial market.

(Added to NRS by 1965, 797)



NRS 104.2326 - Sale on approval and sale or return; rights of creditors.

1. Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(a) A sale on approval if the goods are delivered primarily for use; and

(b) A sale or return if the goods are delivered primarily for resale.

2. Goods held on approval are not subject to the claims of the buyer s creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer s possession.

3. Any or return term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (NRS 104.2201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (NRS 104.2202).

(Added to NRS by 1965, 797; A 1999, 373)



NRS 104.2327 - Special incidents of sale on approval and sale or return.

1. Under a sale on approval unless otherwise agreed:

(a) Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) After due notification of election to return, the return is at the seller s risk and expense but a merchant buyer must follow any reasonable instructions.

2. Under a sale or return unless otherwise agreed:

(a) The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) The return is at the buyer s risk and expense.

(Added to NRS by 1965, 798)



NRS 104.2328 - Sale by auction.

1. In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

2. A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his or her discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

3. Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until the auctioneer announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an Article or lot, that Article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his or her bid until the auctioneer s announcement of completion of the sale, but a bidder s retraction does not revive any previous bid.

4. If the auctioneer knowingly receives a bid on the seller s behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his or her option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

(Added to NRS by 1965, 798)



NRS 104.2401 - Passing of title; reservation for security; limited application of this section.

Each provision of this Article with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this Article and matters concerning title become material the following rules apply:

1. Title to goods cannot pass under a contract for sale prior to their identification to the contract (NRS 104.2501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this chapter. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the Article on secured transactions (Article 9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

2. Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his or her performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

(a) If the contract requires or authorizes the seller to send the goods to the buyer but does not require the seller to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) If the contract requires delivery at destination, title passes on tender there.

3. Unless otherwise explicitly agreed where delivery is to be made without moving the goods:

(a) If the seller is to deliver a tangible document of title, title passes at the time when and the place where the seller delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) If the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

4. A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a sale.

(Added to NRS by 1965, 798; A 2005, 850)



NRS 104.2402 - Rights of seller s creditors against sold goods.

1. Except as provided in subsections 2 and 3, rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer s rights to recover the goods under this Article (NRS 104.2502 and 104.2716).

2. A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him or her a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

3. Nothing in this Article shall be deemed to impair the rights of creditors of the seller:

(a) Under the provisions of the Article on secured transactions (Article 9); or

(b) Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this Article constitute the transaction a fraudulent transfer or voidable preference.

(Added to NRS by 1965, 799)



NRS 104.2403 - Power to transfer; good faith purchase of goods; entrusting.

1. A purchaser of goods acquires all title which the purchaser s transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though:

(a) The transferor was deceived as to the identity of the purchaser;

(b) The delivery was in exchange for a check which is later dishonored;

(c) It was agreed that the transaction was to be a cash sale ; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

2. Any entrusting of possession of goods to a merchant who deals in goods of that kind gives the merchant power to transfer all rights of the entruster to a buyer in ordinary course of business.

3. Entrusting includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor s disposition of the goods have been such as to be larcenous under the criminal law.

4. The rights of other purchasers of goods and of lien creditors are governed by the articles on secured transactions (article 9) and documents of title (article 7).

(Added to NRS by 1965, 800; A 1991, 412)



NRS 104.2501 - Insurable interest in goods; manner of identification of goods.

1. The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and the buyer has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs:

(a) When the contract is made if it is for the sale of goods already existing and identified.

(b) If the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers.

(c) When the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting, whichever is longer.

2. The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in the seller and where the identification is by the seller alone the seller may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

3. Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(Added to NRS by 1965, 800)



NRS 104.2502 - Buyer s right to goods on seller s repudiation, failure to deliver or insolvency.

1. Subject to subsections 2 and 3, and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which the buyer has a special property under the provisions of the immediately preceding section may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) In the case of goods bought for personal, family or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) In all cases, the seller becomes insolvent within 10 days after receipt of the first installment on their price.

2. The right of the buyer to recover the goods under subsection 1 vests upon acquisition of a special property even if the seller has not then repudiated or failed to deliver.

3. If the identification creating his or her special property has been made by the buyer, the buyer acquires the right to recover the goods only if they conform to the contract for sale.

(Added to NRS by 1965, 801; A 1999, 374; 2001, 709)



NRS 104.2503 - Manner of seller s tender of delivery.

1. Tender of delivery requires that the seller put and hold conforming goods at the buyer s disposition and give the buyer any notification reasonably necessary to enable the buyer to take delivery. The manner, time and place for tender are determined by the agreement and this Article, and in particular:

(a) Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

2. Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.

3. Where the seller is required to deliver at a particular destination tender requires that the seller comply with subsection 1 and also in any appropriate case tender documents as described in subsections 4 and 5 of this section.

4. Where goods are in the possession of a bailee and are to be delivered without being moved:

(a) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer s right to possession of the goods; but

(b) Tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in Article 9, receipt by the bailee of notification of the buyer s rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

5. Where the contract requires the seller to deliver documents:

(a) The seller must tender all such documents in correct form, except as provided in this Article with respect to bills of lading in a set (subsection 2 of NRS 104.2323); and

(b) Tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.

(Added to NRS by 1965, 801; A 2005, 850)



NRS 104.2504 - Shipment by seller.

Where the seller is required or authorized to send the goods to the buyer and the contract does not require the seller to deliver them at a particular destination, then unless otherwise agreed the seller must:

1. Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

2. Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

3. Promptly notify the buyer of the shipment.

Failure to notify the buyer under subsection 3 or to make a proper contract under subsection 1 is a ground for rejection only if material delay or loss ensues.

(Added to NRS by 1965, 802)



NRS 104.2505 - Seller s shipment under reservation.

1. Where the seller has identified goods to the contract by or before shipment:

(a) The seller s procurement of a negotiable bill of lading to his or her own order or otherwise reserves in him or her a security interest in the goods. The seller s procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller s expectation of transferring that interest to the person named.

(b) A nonnegotiable bill of lading to himself or herself or his or her nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection 2 of NRS 104.2507) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

2. When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller s powers as a holder of a negotiable document of title.

(Added to NRS by 1965, 802; A 2005, 851)



NRS 104.2506 - Rights of financing agency.

1. A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper s right to have the draft honored by the buyer.

2. The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

(Added to NRS by 1965, 802; A 2005, 851)



NRS 104.2507 - Effect of seller s tender; delivery on condition.

1. Tender of delivery is a condition to the buyer s duty to accept the goods and, unless otherwise agreed, to the buyer s duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

2. Where payment is due and demanded on the delivery to the buyer of goods or documents of title, the buyer s right as against the seller to retain or dispose of them is conditional upon the buyer making the payment due.

(Added to NRS by 1965, 802)



NRS 104.2508 - Cure by seller of improper tender or delivery; replacement.

1. Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his or her intention to cure and may then within the contract time make a conforming delivery.

2. Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he or she seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

(Added to NRS by 1965, 803)



NRS 104.2509 - Risk of loss in the absence of breach.

1. Where the contract requires or authorizes the seller to ship the goods by carrier:

(a) If it does not require the seller to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (NRS 104.2505); but

(b) If it does require the seller to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

2. Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(a) On the buyer s receipt of possession or control of a negotiable document of title covering the goods; or

(b) On acknowledgment by the bailee of the buyer s right to possession of the goods; or

(c) After the buyer s receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in paragraph (b) of subsection 4 of NRS 104.2503.

3. In any case not within subsection 1 or 2, the risk of loss passes to the buyer on the buyer s receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

4. The provisions of this section are subject to contrary agreement of the parties and to the provisions of this Article on sale on approval (NRS 104.2327) and on effect of breach on risk of loss (NRS 104.2510).

(Added to NRS by 1965, 803; A 2005, 852)



NRS 104.2510 - Effect of breach on risk of loss.

1. Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

2. Where the buyer rightfully revokes acceptance the buyer may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

3. Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to the buyer, the seller may to the extent of any deficiency in his or her effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

(Added to NRS by 1965, 803)



NRS 104.2511 - Tender of payment by buyer; payment by check.

1. Unless otherwise agreed tender of payment is a condition to the seller s duty to tender and complete any delivery.

2. Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

3. Payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

(Added to NRS by 1965, 804; A 1993, 1255)



NRS 104.2512 - Payment by buyer before inspection.

1. Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless:

(a) The nonconformity appears without inspection; or

(b) Despite tender of the required documents the circumstances would justify injunction against honor under the provisions of this chapter.

2. Payment pursuant to subsection 1 does not constitute an acceptance of goods or impair the buyer s right to inspect or any of the buyer s remedies.

(Added to NRS by 1965, 804; A 1997, 374)



NRS 104.2513 - Buyer s right to inspection of goods.

1. Unless otherwise agreed and subject to subsection 3, where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

2. Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

3. Unless otherwise agreed and subject to the provisions of this article on C.I.F. contracts (subsection 3 of NRS 104.2321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

(a) For delivery C.O.D. or on other like terms; or

(b) For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

4. A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

(Added to NRS by 1965, 804)



NRS 104.2514 - When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than 3 days after presentment; otherwise, only on payment.

(Added to NRS by 1965, 804)



NRS 104.2515 - Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute:

1. Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods, including such of them as may be in the possession or control of the other; and

2. The parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

(Added to NRS by 1965, 804)



NRS 104.2601 - Buyer s rights on improper delivery.

Subject to the provisions of this article on breach in installment contracts (NRS 104.2612) and unless otherwise agreed under the sections on contractual limitations of remedy (NRS 104.2718 and 104.2719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

1. Reject the whole; or

2. Accept the whole; or

3. Accept any commercial unit or units and reject the rest.

(Added to NRS by 1965, 805)



NRS 104.2602 - Manner and effect of rightful rejection.

1. Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

2. Subject to the provisions of the two following sections on rejected goods (NRS 104.2603 and 104.2604):

(a) After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) If the buyer has before rejection taken physical possession of goods in which the buyer does not have a security interest under the provisions of this Article (subsection 3 of NRS 104.2711), the buyer is under a duty after rejection to hold them with reasonable care at the seller s disposition for a time sufficient to permit the seller to remove them; but

(c) The buyer has no further obligations with regard to goods rightfully rejected.

3. The seller s rights with respect to goods wrongfully rejected are governed by the provisions of this Article on seller s remedies in general (NRS 104.2703).

(Added to NRS by 1965, 805)



NRS 104.2603 - Merchant buyer s duties as to rightfully rejected goods.

1. Subject to any security interest in the buyer (subsection 3 of NRS 104.2711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his or her possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller s account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

2. When the buyer sells goods under subsection 1, the buyer is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10 percent on the gross proceeds.

3. In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

(Added to NRS by 1965, 805)



NRS 104.2604 - Buyer s options as to salvage of rightfully rejected goods.

Subject to the provisions of the immediately preceding section on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller s account or reship them to the seller or resell them for the seller s account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

(Added to NRS by 1965, 806)



NRS 104.2605 - Waiver of buyer s objections by failure to particularize.

1. The buyer s failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes the buyer from relying on the unstated defect to justify rejection or to establish breach:

(a) Where the seller could have cured it if stated seasonably; or

(b) Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

2. Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

(Added to NRS by 1965, 806; A 2005, 852)



NRS 104.2606 - What constitutes acceptance of goods.

1. Acceptance of goods occurs when the buyer:

(a) After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that the buyer will take or retain them in spite of their nonconformity; or

(b) Fails to make an effective rejection (subsection 1 of NRS 104.2602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) Does any act inconsistent with the seller s ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by the buyer.

2. Acceptance of a part of any commercial unit is acceptance of that entire unit.

(Added to NRS by 1965, 806)



NRS 104.2607 - Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

1. The buyer must pay at the contract rate for any goods accepted.

2. Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this Article for nonconformity.

3. Where a tender has been accepted:

(a) The buyer must within a reasonable time after the buyer discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) If the claim is one for infringement or the like (subsection 3 of NRS 104.2312) and the buyer is sued as a result of such a breach the buyer must so notify the seller within a reasonable time after he or she receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

4. The burden is on the buyer to establish any breach with respect to the goods accepted.

5. Where the buyer is sued for breach of a warranty or other obligation for which the buyer s seller is answerable over:

(a) The buyer may give the seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so the seller will be bound in any action against the seller by his or her buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend the seller is so bound.

(b) If the claim is one for infringement or the like (subsection 3 of NRS 104.2312) the original seller may demand in writing that the seller s buyer turn over to him or her control of the litigation including settlement or else be barred from any remedy over and if the seller also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

6. The provisions of subsections 3, 4 and 5 apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection 3 of NRS 104.2312).

(Added to NRS by 1965, 806)



NRS 104.2608 - Revocation of acceptance in whole or in part.

1. The buyer may revoke his or her acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the buyer if the buyer has accepted it:

(a) On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of such nonconformity if his or her acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller s assurances.

2. Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

3. A buyer who so revokes has the same rights and duties with regard to the goods involved as if the buyer had rejected them.

(Added to NRS by 1965, 807)



NRS 104.2609 - Right to adequate assurance of performance.

1. A contract for sale imposes an obligation on each party that the other s expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he or she receives such assurance may if commercially reasonable suspend any performance for which he or she has not already received the agreed return.

2. Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

3. Acceptance of any improper delivery or payment does not prejudice the aggrieved party s right to demand adequate assurance of future performance.

4. After receipt of a justified demand failure to provide within a reasonable time not exceeding 30 days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

(Added to NRS by 1965, 807)



NRS 104.2610 - Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

1. For a commercially reasonable time await performance by the repudiating party; or

2. Resort to any remedy for breach (NRS 104.2703 or 104.2711), even though he or she has notified the repudiating party that he or she would await the latter s performance and has urged retraction; and

3. In either case suspend his or her own performance or proceeding in accordance with the provisions of this Article on the seller s right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (NRS 104.2704).

(Added to NRS by 1965, 808)



NRS 104.2611 - Retraction of anticipatory repudiation.

1. Until the repudiating party s next performance is due the repudiating party can retract his or her repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his or her position or otherwise indicated that he or she considers the repudiation final.

2. Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (NRS 104.2609).

3. Retraction reinstates the repudiating party s rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

(Added to NRS by 1965, 808)



NRS 104.2612 - Installment contract ; breach.

1. An installment contract is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause each delivery is a separate contract or its equivalent.

2. The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection 3 and the seller gives adequate assurance of its cure the buyer must accept that installment.

3. Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if the aggrieved party accepts a nonconforming installment without seasonably notifying of cancellation or if the aggrieved party brings an action with respect only to past installments or demands performance as to future installments.

(Added to NRS by 1965, 808)



NRS 104.2613 - Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a no arrival, no sale term (NRS 104.2324) then:

1. If the loss is total the contract is avoided; and

2. If the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his or her option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

(Added to NRS by 1965, 808)



NRS 104.2614 - Substituted performance.

1. Where without fault of either party the agreed berthing, loading or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

2. If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer s obligation unless the regulation is discriminatory, oppressive or predatory.

(Added to NRS by 1965, 809)



NRS 104.2615 - Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

1. Delay in delivery or nondelivery in whole or in part by a seller who complies with subsections 2 and 3 is not a breach of the seller s duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

2. Where the causes mentioned in subsection 1 affect only a part of the seller s capacity to perform, the seller must allocate production and deliveries among his or her customers but may at his or her option include regular customers not then under contract as well as his or her own requirements for further manufacture. The seller may so allocate in any manner which is fair and reasonable.

3. The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under subsection 2, of the estimated quota thus made available for the buyer.

(Added to NRS by 1965, 809)



NRS 104.2616 - Procedure on notice claiming excuse.

1. Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section the buyer may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (NRS 104.2612), then also as to the whole:

(a) Terminate and thereby discharge any unexecuted portion of the contract; or

(b) Modify the contract by agreeing to take his or her available quota in substitution.

2. If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding 30 days the contract lapses with respect to any deliveries affected.

3. The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under the preceding section.

(Added to NRS by 1965, 809)



NRS 104.2701 - Remedies for breach of collateral contracts not impaired.

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this article.

(Added to NRS by 1965, 810)



NRS 104.2702 - Seller s remedies on discovery of buyer s insolvency.

1. Where the seller discovers the buyer to be insolvent the seller may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this Article (NRS 104.2705).

2. Where the seller discovers that the buyer has received goods on credit while insolvent the seller may reclaim the goods upon demand made within 10 days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within 3 months before delivery the 10-day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer s fraudulent or innocent misrepresentation of solvency or of intent to pay.

3. The seller s right to reclaim under subsection 2 is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under this Article (NRS 104.2403). Successful reclamation of goods excludes all other remedies with respect to them.

(Added to NRS by 1965, 810)



NRS 104.2703 - Seller s remedies in general.

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (NRS 104.2612), then also with respect to the whole undelivered balance, the aggrieved seller may:

1. Withhold delivery of such goods.

2. Stop delivery by any bailee as hereafter provided (NRS 104.2705).

3. Proceed under the next section respecting goods still unidentified to the contract.

4. Resell and recover damages as hereafter provided (NRS 104.2706).

5. Recover damages for nonacceptance (NRS 104.2708) or in a proper case the price (NRS 104.2709).

6. Cancel.

(Added to NRS by 1965, 810)



NRS 104.2704 - Seller s right to identify goods to contract notwithstanding breach or to salvage unfinished goods.

1. An aggrieved seller under the preceding section may:

(a) Identify to the contract conforming goods not already identified if at the time he or she learned of the breach they are in the seller s possession or control.

(b) Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

2. Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

(Added to NRS by 1965, 810)



NRS 104.2705 - Seller s stoppage of delivery in transit or otherwise.

1. The seller may stop delivery of goods in the possession of a carrier or other bailee when the seller discovers the buyer to be insolvent (NRS 104.2702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

2. As against such buyer the seller may stop delivery until:

(a) Receipt of the goods by the buyer; or

(b) Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) Such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) Negotiation to the buyer of any negotiable document of title covering the goods.

3. To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods. After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages. If a negotiable document of title has been issued for goods the bailee is not obligated to obey a notification to stop until surrender of possession or control of the document. A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

(Added to NRS by 1965, 811; A 2005, 852)



NRS 104.2706 - Seller s resale including contract for resale.

1. Under the conditions stated in NRS 104.2703 on seller s remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this Article (NRS 104.2710), but less expenses saved in consequence of the buyer s breach.

2. Except as otherwise provided in subsection 3 or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

3. Where the resale is at private sale the seller must give the buyer reasonable notification of his or her intention to resell.

4. Where the resale is at public sale:

(a) Only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) If the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) The seller may buy.

5. A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

6. The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (NRS 104.2707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his or her security interest, as hereinafter defined (subsection 3 of NRS 104.2711).

(Added to NRS by 1965, 811)



NRS 104.2707 - Person in the position of a seller.

1. A person in the position of a seller includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his or her principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

2. A person in the position of a seller may as provided in this Article withhold or stop delivery (NRS 104.2705) and resell (NRS 104.2706) and recover incidental damages (NRS 104.2710).

(Added to NRS by 1965, 812)



NRS 104.2708 - Seller s damages for nonacceptance or repudiation.

1. Subject to subsection 2 and to the provisions of this Article with respect to proof of market price (NRS 104.2723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this Article (NRS 104.2710), but less expenses saved in consequence of the buyer s breach.

2. If the measure of damages provided in subsection 1 is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this Article (NRS 104.2710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

(Added to NRS by 1965, 812)



NRS 104.2709 - Action for price.

1. When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price:

(a) Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

2. Where the seller sues for the price the seller must hold for the buyer any goods which have been identified to the contract and are still in his or her control except that if resale becomes possible the seller may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles the buyer to any goods not resold.

3. After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (NRS 104.2610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under the preceding section.

(Added to NRS by 1965, 812)



NRS 104.2710 - Seller s incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer s breach, in connection with return or resale of the goods or otherwise resulting from the breach.

(Added to NRS by 1965, 813)



NRS 104.2711 - Buyer s remedies in general; buyer s security interest in rejected goods.

1. Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (NRS 104.2612), the buyer may cancel and whether or not the buyer has done so may in addition to recovering so much of the price as has been paid:

(a) Cover and have damages under the next section as to all the goods affected whether or not they have been identified to the contract; or

(b) Recover damages for nondelivery as provided in this Article (NRS 104.2713).

2. Where the seller fails to deliver or repudiates the buyer may also:

(a) If the goods have been identified recover them as provided in this Article (NRS 104.2502); or

(b) In a proper case obtain specific performance or replevy the goods as provided in this Article (NRS 104.2716).

3. On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his or her possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (NRS 104.2706).

(Added to NRS by 1965, 813)



NRS 104.2712 - Cover ; buyer s procurement of substitute goods.

1. After a breach within the preceding section the buyer may cover by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

2. The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (NRS 104.2715), but less expenses saved in consequence of the seller s breach.

3. Failure of the buyer to effect cover within this section does not bar the buyer from any other remedy.

(Added to NRS by 1965, 813)



NRS 104.2713 - Buyer s damages for nondelivery or repudiation.

1. Subject to the provisions of this Article with respect to proof of market price (NRS 104.2723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (NRS 104.2715), but less expenses saved in consequence of the seller s breach.

2. Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(Added to NRS by 1965, 813)



NRS 104.2714 - Buyer s damages for breach in regard to accepted goods.

1. Where the buyer has accepted goods and given notification (subsection 3 of NRS 104.2607) the buyer may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller s breach as determined in any manner which is reasonable.

2. The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

3. In a proper case any incidental and consequential damages under the next section may also be recovered.

(Added to NRS by 1965, 814)



NRS 104.2715 - Buyer s incidental and consequential damages.

1. Incidental damages resulting from the seller s breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

2. Consequential damages resulting from the seller s breach include:

(a) Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

(Added to NRS by 1965, 814)



NRS 104.2716 - Buyer s right to specific performance or replevin.

1. Specific performance may be decreed where the goods are unique or in other proper circumstances.

2. The decree for specific performance may include such terms and conditions as to payment of the price, damages or other relief as the court may deem just.

3. The buyer has a right of replevin for goods identified to the contract if after reasonable effort the buyer is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family or household purposes, the buyer s right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(Added to NRS by 1965, 814; A 1999, 374)



NRS 104.2717 - Deduction of damages from the price.

The buyer on notifying the seller of his or her intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

(Added to NRS by 1965, 814)



NRS 104.2718 - Liquidation or limitation of damages; deposits.

1. Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

2. Where the seller justifiably withholds delivery of goods because of the buyer s breach, the buyer is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) The amount to which the seller is entitled by virtue of terms liquidating the seller s damages in accordance with subsection 1; or

(b) In the absence of such terms, 20 percent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

3. The buyer s right to restitution under subsection 2 is subject to offset to the extent that the seller establishes:

(a) A right to recover damages under the provisions of this Article other than subsection 1; and

(b) The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

4. Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection 2; but if the seller has notice of the buyer s breach before reselling goods received in part performance, the seller s resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (NRS 104.2706).

(Added to NRS by 1965, 814)



NRS 104.2719 - Contractual modification or limitation of remedy.

1. Subject to the provisions of subsections 2 and 3 of this section and of the preceding section on liquidation and limitation of damages:

(a) The agreement may provide for remedies in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article, as by limiting the buyer s remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

2. Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this chapter.

3. Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

(Added to NRS by 1965, 815)



NRS 104.2720 - Effect of cancellation or rescission on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of cancellation or rescission of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

(Added to NRS by 1965, 815)



NRS 104.2721 - Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this article for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

(Added to NRS by 1965, 815)



NRS 104.2722 - Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract:

1. A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other.

2. If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his or her suit or settlement is, subject to his or her own interest, as a fiduciary for the other party to the contract.

3. Either party may with the consent of the other sue for the benefit of whom it may concern.

(Added to NRS by 1965, 816)



NRS 104.2723 - Proof of market price: Time and place.

1. If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (NRS 104.2708 or 104.2713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

2. If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

3. Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until the party has given the other party such notice as the court finds sufficient to prevent unfair surprise.

(Added to NRS by 1965, 816)



NRS 104.2724 - Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

(Added to NRS by 1965, 816)



NRS 104.2725 - Statute of limitations in contracts for sale.

1. An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than 1 year but may not extend it.

2. A cause of action accrues when the breach occurs, regardless of the aggrieved party s lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

3. Where an action commenced within the time limited by subsection 1 is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

4. This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this chapter becomes effective.

(Added to NRS by 1965, 816)



NRS 104.3101 - Short title.

This article may be cited as Uniform Commercial Code Negotiable Instruments.

(Added to NRS by 1965, 817; A 1993, 1255; 1995, 1074)



NRS 104.3102 - Subject matter.

1. This article applies to negotiable instruments. It does not apply to money, to payment orders governed by article 4A, or to securities governed by article 8.

2. If there is conflict between this article and article 4 or 9, articles 4 and 9 govern.

3. Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve banks supersede any inconsistent provision of this article to the extent of the inconsistency.

(Added to NRS by 1965, 818; A 1993, 1257) (Substituted in revision for NRS 104.3103)



NRS 104.3103 - Definitions.

1. In this Article:

(a) Acceptor means a drawee who has accepted a draft.

(b) Drawee means a person ordered in a draft to make payment.

(c) Drawer means a person who signs or is identified in a draft as a person ordering payment.

(d) Maker means a person who signs or is identified in a note as a person undertaking to pay.

(e) Order means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(f) Ordinary care in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate its prescribed procedures and its procedures do not vary unreasonably from general banking usage not disapproved by this Article or Article 4.

(g) Party means a party to an instrument.

(h) Promise means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(i) Prove with respect to a fact means to meet the burden of establishing the fact (paragraph (h) of subsection 2 of NRS 104.1201).

(j) Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(k) Remitter means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(l) Remotely-created item means an item drawn on an account, which is not created by the payor bank and does not bear a signature purporting to be the signature of the drawer.

2. Other definitions applying to this Article and the sections in which they appear are:

Acceptance. NRS 104.3409.

Accommodated party. NRS 104.3419.

Accommodation party. NRS 104.3419.

Account. NRS 104.4104.

Alteration. NRS 104.3407.

Anomalous endorsement. NRS 104.3205.

Blank endorsement. NRS 104.3205.

Cashier s check. NRS 104.3104.

Certificate of deposit. NRS 104.3104.

Certified check. NRS 104.3409.

Check. NRS 104.3104.

Consideration. NRS 104.3303.

Draft. NRS 104.3104.

Endorsement. NRS 104.3204.

Endorser. NRS 104.3204.

Holder in due course. NRS 104.3302.

Incomplete instrument. NRS 104.3115.

Instrument. NRS 104.3104.

Issue. NRS 104.3105.

Issuer. NRS 104.3105.

Negotiable instrument. NRS 104.3104.

Negotiation. NRS 104.3201.

Note. NRS 104.3104.

Payable at a definite time. NRS 104.3108.

Payable on demand. NRS 104.3108.

Payable to bearer. NRS 104.3109.

Payable to order. NRS 104.3109.

Payment. NRS 104.3602.

Person entitled to enforce. NRS 104.3301.

Presentment. NRS 104.3501.

Reacquisition. NRS 104.3207.

Special endorsement. NRS 104.3205.

Teller s check. NRS 104.3104.

Transfer of instrument. NRS 104.3203.

Traveler s check. NRS 104.3104.

Value. NRS 104.3303.

3. The following definitions in other Articles apply to this Article:

Bank. NRS 104.4105.

Banking day. NRS 104.4104.

Clearinghouse. NRS 104.4104.

Collecting bank. NRS 104.4105.

Customer. NRS 104.4104.

Depositary bank. NRS 104.4105.

Documentary draft. NRS 104.4104.

Intermediary bank. NRS 104.4105.

Item. NRS 104.4104.

Payor bank. NRS 104.4105.

Suspends payments. NRS 104.4104.

4. In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

(Added to NRS by 1965, 817; A 1993, 1255; 2005, 853, 1995)



NRS 104.3104 - Negotiable instrument.

1. Except as otherwise provided in subsections 3 and 4, negotiable instrument means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(a) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(b) Is payable on demand or at a definite time; and

(c) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain:

(1) An undertaking or power to give, maintain or protect collateral to secure payment;

(2) An authorization or power to the holder to confess judgment or realize on or dispose of collateral; or

(3) A waiver of the benefit of any law intended for the advantage or protection of an obligor.

2. Instrument means a negotiable instrument.

3. An order that meets all of the requirements of subsection 1, except paragraph (a), and otherwise falls within the definition of check in subsection 6 is a negotiable instrument and a check.

4. A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this article.

5. An instrument is a note if it is a promise and is a draft if it is an order. If an instrument falls within the definition of both note and draft, a person entitled to enforce the instrument may treat it as either.

6. Check means:

(a) A draft, other than a documentary draft, payable on demand and drawn on a bank; or

(b) A cashier s check or teller s check.

An instrument may be a check even though it is described on its face by another term, such as money order.

7. Cashier s check means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

8. Teller s check means a draft drawn by a bank:

(a) On another bank; or

(b) Payable at or through a bank.

9. Traveler s check means an instrument that:

(a) Is payable on demand;

(b) Is drawn on or payable at or through a bank;

(c) Is designated by the term traveler s check or by a substantially similar term; and

(d) Requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

10. Certificate of deposit means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

(Added to NRS by 1965, 818; A 1993, 1257)



NRS 104.3105 - Issue of instrument.

1. Issue means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

2. An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

3. Issuer applies to issued and unissued instruments and means a maker or drawer of an instrument.

(Added to NRS by 1965, 819; A 1989, 610; 1993, 1260) (Substituted in revision for NRS 104.3106)



NRS 104.3106 - Unconditional promise or order.

1. Except as otherwise provided in this section, for the purposes of subsection 1 of NRS 104.3104, a promise or order is unconditional unless it states:

(a) An express condition to payment;

(b) That the promise or order is subject to or governed by another record; or

(c) That rights or obligations with respect to the promise or order are stated in another record.

A reference to another record does not of itself make the promise or order conditional.

2. A promise or order is not made conditional by a reference to another record for a statement of rights with respect to collateral, prepayment or acceleration, or because payment is limited to resort to a particular fund or source.

3. If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of subsection 1 of NRS 104.3104. If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

4. If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of subsection 1 of NRS 104.3104; but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

(Added to NRS by 1965, 818; A 1993, 1259; 2005, 1997)



NRS 104.3107 - Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

(Added to NRS by 1965, 819; A 1993, 1261)



NRS 104.3108 - Payable on demand or at definite time.

1. A promise or order is payable on demand if it:

(a) States that it is payable on demand or at sight;

(b) Otherwise indicates that it is payable at the will of the holder; or

(c) Does not state any time of payment.

2. A promise or order is payable at a definite time if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of prepayment, acceleration, extension at the option of the holder or extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

3. If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

(Added to NRS by 1965, 819; A 1993, 1261)



NRS 104.3109 - Payable to bearer or to order.

1. A promise or order is payable to bearer if it:

(a) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(b) Does not state a payee; or

(c) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

2. A promise or order that is not payable to bearer is payable to order if it is payable to the order of an identified person or to an identified person or order. A promise or order that is payable to order is payable to the identified person.

3. An instrument payable to bearer may become payable to an identified person if it is specially endorsed pursuant to subsection 1 of NRS 104.3205. An instrument payable to an identified person may become payable to bearer if it is endorsed in blank pursuant to subsection 2 of NRS 104.3205.

(Added to NRS by 1965, 820; A 1993, 1262) (Substituted in revision for NRS 104.3110)



NRS 104.3110 - Identification of person to whom instrument is payable.

1. The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

2. If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

3. A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(a) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(b) If an instrument is payable to:

(1) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(2) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative or a successor of the representative;

(3) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(4) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office or a successor to the incumbent.

4. If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

(Added to NRS by 1965, 819; A 1993, 1261) (Substituted in revision for NRS 104.3109)



NRS 104.3111 - Place of payment.

Except as otherwise provided for items in article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

(Added to NRS by 1965, 820; A 1993, 1263)



NRS 104.3112 - Interest.

1. Unless otherwise provided in the instrument:

(a) An instrument is not payable with interest; and

(b) Interest on an interest-bearing instrument is payable from the date of the instrument.

2. Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

(Added to NRS by 1965, 820; A 1993, 1263)



NRS 104.3113 - Date of instrument.

1. An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as otherwise provided in subsection 3 of NRS 104.4401, an instrument payable on demand is not payable before the date of the instrument.

2. If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

(Added to NRS by 1965, 821; A 1993, 1264) (Substituted in revision for NRS 104.3114)



NRS 104.3114 - Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

(Added to NRS by 1965, 821; A 1993, 1264) (Substituted in revision for NRS 104.3113)



NRS 104.3115 - Incomplete instruments.

1. Incomplete instrument means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

2. Except as otherwise provided in subsection 3, if an incomplete instrument is an instrument under NRS 104.3104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under NRS 104.3104, but, after completion, the requirements of NRS 104.3104 are met, the instrument may be enforced according to its terms as augmented by completion.

3. If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under NRS 104.3407.

4. The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

(Added to NRS by 1965, 821; A 1993, 1264)



NRS 104.3116 - Joint and several liability; contribution.

1. Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, endorsers who endorse as joint payees, or anomalous endorsers are jointly and severally liable in the capacity in which they sign.

2. Except as otherwise provided in subsection 6 of NRS 104.3419 or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

3. Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection 2 of a party having the same joint and several liability to receive contribution from the party discharged.

(Added to NRS by 1965, 821; A 1993, 1265; 2005, 1997)



NRS 104.3117 - Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented or nullified by an agreement under this section, the agreement is a defense to the obligation.

(Added to NRS by 1965, 822; A 1993, 1267) (Substituted in revision for NRS 104.3119)



NRS 104.3118 - Statute of limitations.

1. Except as otherwise provided in subsection 5, an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within 6 years after the due date or dates stated in the note or, if a due date is accelerated, within 6 years after the accelerated due date.

2. Except as otherwise provided in subsection 4 or 5, if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within 6 years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

3. Except as otherwise provided in subsection 4, an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within 3 years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

4. An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller s check, cashier s check or traveler s check must be commenced within 3 years after demand for payment is made to the acceptor or issuer, as the case may be.

5. An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within 6 years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the 6-year period begins when a demand for payment is in effect and the due date has passed.

6. An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced:

(a) Within 6 years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time; or

(b) Within 6 years after the date of the acceptance if the obligation of the acceptor is payable on demand.

7. Unless governed by other law regarding claims for indemnity or contribution, an action for conversion of an instrument, for money had and received, or like action based on conversion, for breach of warranty, or to enforce an obligation, duty or right arising under this article and not governed by this section must be commenced within 3 years after the cause of action accrues.

(Added to NRS by 1965, 821; A 1993, 1265) (Substituted in revision for NRS 104.3117)



NRS 104.3119 - Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person notice of the litigation in a record, and the person notified may then give similar notice to any other person who is answerable over. If the notice states that the person notified may come in and defend and that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

(Added to NRS by 1965, 821; A 1993, 1266; 2005, 1998)



NRS 104.3201 - Negotiation.

1. Negotiation means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

2. Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its endorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

(Added to NRS by 1965, 823; A 1993, 1268) (Substituted in revision for NRS 104.3202)



NRS 104.3202 - Negotiation subject to rescission.

1. Negotiation is effective even if obtained:

(a) From an infant, a corporation exceeding its powers or a person without capacity;

(b) By fraud, duress or mistake; or

(c) In breach of duty or as part of an illegal transaction.

2. To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

(Added to NRS by 1965, 824; A 1993, 1271) (Substituted in revision for NRS 104.3207)



NRS 104.3203 - Transfer of instrument; rights acquired by transfer.

1. An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

2. Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

3. Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of endorsement by the transferor, the transferee has a specifically enforceable right to the unqualified endorsement of the transferor, but negotiation of the instrument does not occur until the endorsement is made.

4. If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this article and has only the rights of a partial assignee.

(Added to NRS by 1965, 823; A 1993, 1267) (Substituted in revision for NRS 104.3201)



NRS 104.3204 - Endorsement.

1. Endorsement means a signature, other than that of a signer as maker, drawer or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of negotiating the instrument, restricting payment of the instrument, or incurring endorser s liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words are an endorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than endorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

2. Endorser means a person who makes an endorsement.

3. For the purpose of determining whether the transferee of an instrument is a holder, an endorsement that transfers a security interest in the instrument is effective as an unqualified endorsement of the instrument.

4. If an instrument is payable to a holder under a name that is not the holder s own, endorsement may be made by the holder in the name stated in the instrument or in his or her own name, or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

(Added to NRS by 1965, 823; A 1993, 1268) (Substituted in revision for NRS 104.3203)



NRS 104.3205 - Special endorsement; blank endorsement; anomalous endorsement.

1. If an endorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the endorsement identifies a person to whom it makes the instrument payable, it is a special endorsement. When specially endorsed, an instrument becomes payable to the identified person and may be negotiated only by the endorsement of that person. The principles stated in NRS 104.3110 apply to special endorsements.

2. If an endorsement is made by the holder of an instrument and it is not a special endorsement, it is a blank endorsement. When endorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially endorsed.

3. The holder may convert a blank endorsement that consists only of a signature into a special endorsement by writing, above the signature of the endorser, words identifying the person to whom the instrument is made payable.

4. Anomalous endorsement means an endorsement made by a person who is not the holder of the instrument. An anomalous endorsement does not affect the manner in which the instrument may be negotiated.

(Added to NRS by 1965, 823; A 1993, 1269) (Substituted in revision for NRS 104.3204)



NRS 104.3206 - Restrictive endorsement.

1. An endorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

2. An endorsement stating a condition to the right of the endorsee to receive payment does not affect the right of the endorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

3. If an instrument bears an endorsement described in subsection 2 of NRS 104.4201 or in blank or to a particular bank using the words for deposit, for collection, or other words indicating a purpose of having the instrument collected by a bank for the endorser or for a particular account, the following rules apply:

(a) A person, other than a bank, who purchases the instrument when so endorsed converts the instrument unless the amount paid for the instrument is received by the endorser or applied consistently with the endorsement.

(b) A depositary bank that purchases the instrument or takes it for collection when so endorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the endorser or applied consistently with the endorsement.

(c) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the endorser or applied consistently with the endorsement.

(d) Except as otherwise provided in paragraph (c), a payor bank or intermediary bank may disregard the endorsement and is not liable if the proceeds of the instrument are not received by the endorser or applied consistently with the endorsement.

4. Except for an endorsement covered by subsection 3, if an instrument bears an endorsement using words to the effect that payment is to be made to the endorsee as agent, trustee or other fiduciary for the benefit of the endorser or another person, the following rules apply:

(a) Unless there is notice of breach of fiduciary duty as provided in NRS 104.3307, a person who purchases the instrument from the endorsee or takes the instrument from the endorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the endorsee without regard to whether the endorsee violates a fiduciary duty to the endorser.

(b) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the endorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

5. The presence of an instrument of an endorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection 3 or has notice or knowledge of breach of fiduciary duty as stated in subsection 4.

6. In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an endorsement to which this section applies and the payment is not permitted by this section.

(Added to NRS by 1965, 823; A 1993, 1269) (Substituted in revision for NRS 104.3205)



NRS 104.3207 - Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel endorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An endorser whose endorsement is cancelled is discharged, and the discharge is effective against any subsequent holder.

(Added to NRS by 1965, 824; A 1993, 1270) (Substituted in revision for NRS 104.3206)



NRS 104.3301 - Person entitled to enforce instrument.

1. Person entitled to enforce an instrument means:

(a) The holder of the instrument;

(b) A nonholder in possession of the instrument who has the rights of a holder; or

(c) A person not in possession of the instrument who is entitled to enforce the instrument pursuant to NRS 104.3309 or subsection 4 of NRS 104.3418.

2. A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

(Added to NRS by 1965, 825; A 1993, 1272)



NRS 104.3302 - Holder in due course.

1. Except as otherwise provided in subsection 3 of this section and subsection 4 of NRS 104.3106, holder in due course means the holder of an instrument if:

(a) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(b) The holder took the instrument:

(1) For value;

(2) In good faith;

(3) Without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;

(4) Without notice that the instrument contains an unauthorized signature or has been altered;

(5) Without notice of any claim to the instrument described in NRS 104.3306; and

(6) Without notice that any party has a defense or claim in recoupment described in subsection 1 of NRS 104.3305.

2. Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection 1, but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment or claim to the instrument.

3. Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken:

(a) By legal process or by purchase in an execution, bankruptcy, or creditor s sale or similar proceeding;

(b) By purchase as part of a bulk transaction not in ordinary course of business of the transferor; or

(c) As the successor in interest to an estate or other organization.

4. If, under paragraph (a) of subsection 1 of NRS 104.3303, the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

5. If the person entitled to enforce an instrument has only a security interest in the instrument and the person obliged to pay the instrument has a defense, claim in recoupment or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

6. To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

7. This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

(Added to NRS by 1965, 825; A 1993, 1272)



NRS 104.3303 - Value and consideration.

1. An instrument is issued or transferred for value if:

(a) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(b) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(c) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(d) The instrument is issued or transferred in exchange for a negotiable instrument; or

(e) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

2. Consideration means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection 1, the instrument is also issued for consideration.

(Added to NRS by 1965, 825; A 1993, 1273)



NRS 104.3304 - Overdue instrument.

1. An instrument payable on demand becomes overdue at the earliest of the following times:

(a) On the day after the day demand for payment is duly made;

(b) If the instrument is a check, 90 days after its date; or

(c) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

2. With respect to an instrument payable at a definite time the following rules apply:

(a) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(b) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(c) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

3. Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

(Added to NRS by 1965, 825; A 1993, 1274)



NRS 104.3305 - Defenses and claims in recoupment.

1. Except as otherwise provided in this section, the right to enforce the obligation of a party to pay an instrument is subject to the following:

(a) A defense of the obligor based on:

(1) Infancy of the obligor to the extent it is a defense to a simple contract;

(2) Duress, lack of legal capacity or illegality of the transaction which, under other law, nullifies the obligation of the obligor;

(3) Fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms; or

(4) Discharge of the obligor in insolvency proceedings;

(b) A defense of the obligor stated in another section of this Article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(c) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

2. The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in paragraph (a) of subsection 1, but is not subject to defenses of the obligor stated in paragraph (b) of subsection 1 or claims in recoupment stated in paragraph (c) of subsection 1 against a person other than the holder.

3. Except as otherwise provided in subsection 4, in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment or claim to the instrument (NRS 104.3306) of another person, but the other person s claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

4. In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection 1 that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy and lack of legal capacity.

(Added to NRS by 1965, 826; A 1993, 1275; 2005, 1998)



NRS 104.3306 - Claims to an instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

(Added to NRS by 1965, 826; A 1993, 1276)



NRS 104.3307 - Notice of breach of fiduciary duty.

1. In this section:

(a) Fiduciary means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(b) Represented person means the principal, beneficiary, partnership, corporation or other person to whom the duty stated in paragraph (a) is owed.

2. If an instrument is taken from a fiduciary for payment or collection or for value, the taker has knowledge of the fiduciary status of the fiduciary, and the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(a) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(b) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is:

(1) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(2) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(3) Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(c) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(d) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is:

(1) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(2) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(3) Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(Added to NRS by 1993, 1243)



NRS 104.3308 - Proof of signatures and status as holder in due course.

1. In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under subsection 1 of NRS 104.3402.

2. If the validity of signatures is admitted or proved and there is compliance with subsection 1, a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under NRS 104.3301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that he or she has rights of a holder in due course which are not subject to the defense or claim.

(Added to NRS by 1965, 827; A 1993, 1276) (Substituted in revision for NRS 104.3307)



NRS 104.3309 - Enforcement of lost, destroyed or stolen instrument.

1. A person not in possession of an instrument is entitled to enforce the instrument if:

(a) The person seeking to enforce the instrument:

(1) Was entitled to enforce the instrument when loss of possession occurred; or

(2) Has directly or indirectly acquired ownership of the instrument from a person who was entitled to enforce the instrument when loss of possession occurred;

(b) The loss of possession was not the result of a transfer by the person or a lawful seizure; and

(c) The person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

2. A person seeking enforcement of an instrument under subsection 1 must prove the terms of the instrument and his or her right to enforce the instrument. If that proof is made, NRS 104.3308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

(Added to NRS by 1993, 1244; A 2005, 1999)



NRS 104.3310 - Effect of instrument on obligation for which taken.

1. Unless otherwise agreed, if a certified check, cashier s check or teller s check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an endorser of the instrument.

2. Unless otherwise agreed and except as otherwise provided in subsection 1, if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(a) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(b) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(c) Except as otherwise provided in paragraph (d), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(d) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee s rights against the obligor are limited to enforcement of the instrument.

3. If an instrument other than one described in subsection 1 or 2 is taken for an obligation, the effect is:

(a) That stated in subsection 1 if the instrument is one on which a bank is liable as maker or acceptor; or

(b) That stated in subsection 2 in any other case.

(Added to NRS by 1993, 1245)



NRS 104.3311 - Accord and satisfaction by use of instrument.

1. If a person against whom a claim is asserted proves that he or she in good faith tendered an instrument to the claimant as full satisfaction of the claim, the amount of the claim was unliquidated or subject to a bona fide dispute, and the claimant obtained payment of the instrument, subsections 2, 3 and 4 apply.

2. Unless subsection 3 applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

3. Except as otherwise provided in subsection 4, a claim is not discharged under subsection 2 if either of the following applies:

(a) The claimant, if an organization, proves that:

(1) Within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office or place; and

(2) The instrument or accompanying communication was not received by that designated person, office or place.

(b) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with subparagraph (1) of paragraph (a).

4. A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

(Added to NRS by 1993, 1245)



NRS 104.3312 - Lost, destroyed or stolen cashier s check, teller s check or certified check.

1. In this section:

(a) Check means a cashier s check, teller s check or certified check.

(b) Claimant means a person who claims the right to receive the amount of a cashier s check, teller s check or certified check that was lost, destroyed or stolen.

(c) Declaration of loss means a statement, made in a record under penalty of perjury, to the effect that:

(1) The declarer lost possession of a check;

(2) The declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier s check or teller s check;

(3) The loss of possession was not the result of a transfer by the declarer or a lawful seizure; and

(4) The declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(d) Obligated bank means the issuer of a cashier s check or teller s check or the acceptor of a certified check.

2. A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if:

(a) The claimant is the drawer or payee of a certified check or the remitter or payee of a cashier s check or teller s check;

(b) The communication contains or is accompanied by a declaration of loss of the claimant with respect to the check;

(c) The communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid; and

(d) The claimant provides reasonable identification if requested by the obligated bank.

3. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(a) The claim becomes enforceable at the later of:

(1) The time the claim is asserted; or

(2) The 90th day following the date of the check, in the case of a cashier s check or teller s check, or the 90th day following the date of the acceptance, in the case of a certified check.

(b) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller s check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(c) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(d) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to paragraph (a) of subsection 1 of NRS 104.4302, payment to the claimant discharges all liability of the obligated bank with respect to the check.

4. If the obligated bank pays the amount of a check to a claimant under paragraph (d) of subsection 2 and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to refund the payment to the obligated bank if the check is paid, or pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

5. If a claimant has the right to assert a claim under subsection 2 and is also a person entitled to enforce a cashier s check, teller s check or certified check which is lost, destroyed or stolen, the claimant may assert rights with respect to the check either under this section or NRS 104.3309.

(Added to NRS by 1993, 1247; A 2005, 1999)



NRS 104.3401 - Signature.

1. A person is not liable on an instrument unless the person:

(a) Signed the instrument; or

(b) Is represented by an agent or representative who signed the instrument and the signature is binding on him or her under NRS 104.3402.

2. A signature may be made manually or by means of a device or machine, and by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

(Added to NRS by 1965, 827; A 1993, 1277)



NRS 104.3402 - Signature by representative.

1. If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent he or she would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the authorized signature of the represented person and the represented person is liable on the instrument, whether or not identified in the instrument.

2. If a representative signs his or her own name to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(a) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(b) Except as otherwise provided in subsection 3, if the form of the signature does not show unambiguously that the signature is made in a representative capacity or the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

3. If a representative signs his or her own name as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

(Added to NRS by 1965, 827; A 1993, 1278) (Substituted in revision for NRS 104.3403)



NRS 104.3403 - Unauthorized signature.

1. Unless otherwise provided in this article or article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this article.

2. If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

3. The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this article which makes the unauthorized signature effective for the purposes of this article.

(Added to NRS by 1965, 827; A 1993, 1279) (Substituted in revision for NRS 104.3404)



NRS 104.3404 - Impostors; fictitious payees.

1. If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an endorsement of the instrument by any person in the name of the payee is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

2. If a person whose intent determines to whom an instrument is payable (subsection 1 or 2 of NRS 104.3110) does not intend the person identified as payee to have any interest in the instrument, or the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special endorsement:

(a) Any person in possession of the instrument is its holder.

(b) An endorsement by any person in the name of the payee stated in the instrument is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

3. Under subsection 1 or 2, an endorsement is made in the name of a payee if it is made in a name substantially similar to that of the payee or the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

4. With respect to an instrument to which subsection 1 or 2 applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(Added to NRS by 1965, 828; A 1993, 1280) (Substituted in revision for NRS 104.3405)



NRS 104.3405 - Employer s responsibility for fraudulent endorsement by employee.

1. In this section:

(a) Employee includes an independent contractor and employee of an independent contractor retained by the employer.

(b) Fraudulent endorsement means:

(1) In the case of an instrument payable to the employer, a forged endorsement purporting to be that of the employer; or

(2) In the case of an instrument with respect to which the employer is the issuer, a forged endorsement purporting to be that of the person identified as payee.

(c) Responsibility with respect to instruments means authority:

(1) To sign or endorse instruments on behalf of the employer;

(2) To act upon instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition;

(3) To prepare or act upon instruments for issue in the name of the employer;

(4) To supply information determining the names or addresses of payees of instruments to be issued in the name of the employer;

(5) To control the disposition of instruments to be issued in the name of the employer; or

(6) To act otherwise with respect to instruments in a responsible capacity.

Responsibility does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

2. For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent endorsement of the instrument, the endorsement is effective as the endorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

3. Under subsection 2, an endorsement is made in the name of the person to whom an instrument is payable if:

(a) It is made in a name substantially similar to the name of that person; or

(b) The instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

(Added to NRS by 1965, 827; A 1993, 1277) (Substituted in revision for NRS 104.3402)



NRS 104.3406 - Negligence contributing to forged signature or alteration of instrument.

1. A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

2. Under subsection 1, if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

3. Under subsection 1, the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection 2, the burden of proving failure to exercise ordinary care is on the person precluded.

(Added to NRS by 1965, 828; A 1993, 1280)



NRS 104.3407 - Alteration.

1. Alteration means an unauthorized:

(a) Change in an instrument that purports to modify in any respect the obligation of a party; or

(b) Addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

2. Except as otherwise provided in subsection 3, an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

3. A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith, and without notice of the alteration, may enforce rights with respect to the instrument:

(a) According to its original terms; or

(b) In the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

(Added to NRS by 1965, 828; A 1993, 1281)



NRS 104.3408 - Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

(Added to NRS by 1965, 829; A 1993, 1282) (Substituted in revision for NRS 104.3409)



NRS 104.3409 - Acceptance of draft; certified check.

1. Acceptance means the drawee s signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee s signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

2. A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue or has been dishonored.

3. If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

4. Certified check means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection 1 or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

(Added to NRS by 1965, 829; A 1993, 1282) (Substituted in revision for NRS 104.3410)



NRS 104.3410 - Acceptance varying draft.

1. If the terms of a drawee s acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

2. The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

3. If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and endorser that does not expressly assent to the acceptance is discharged.

(Added to NRS by 1965, 829; A 1993, 1283) (Substituted in revision for NRS 104.3412)



NRS 104.3411 - Refusal to pay cashier s checks, teller s checks and certified checks.

1. In this section, obligated bank means the acceptor of a certified check or the issuer of a cashier s check or teller s check bought from the issuer.

2. If the obligated bank wrongfully refuses to pay a cashier s check or certified check, stops payment of a teller s check, or refuses to pay a dishonored teller s check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

3. Expenses or consequential damages under subsection 2 are not recoverable if the refusal of the obligated bank to pay occurs because:

(a) The bank suspends payments;

(b) The obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument;

(c) The obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument; or

(d) Payment is prohibited by law.

(Added to NRS by 1965, 828; A 1993, 1281) (Substituted in revision for NRS 104.3408)



NRS 104.3412 - Obligation of issuer of note or cashier s check.

1. The issuer of a note or cashier s check or other draft drawn on the drawer is obliged to pay the instrument:

(a) According to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; or

(b) If the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in NRS 104.3115 and 104.3407.

2. The obligation is owed to a person entitled to enforce the instrument or to an endorser who paid the instrument under NRS 104.3415.

(Added to NRS by 1965, 829; A 1993, 1283) (Substituted in revision for NRS 104.3411)



NRS 104.3413 - Obligation of acceptor.

1. The acceptor of a draft is obliged to pay the draft:

(a) According to its terms at the time it was accepted, even though the acceptance states that the draft is payable as originally drawn or equivalent terms;

(b) If the acceptance varies the terms of the draft, according to the terms of the draft as varied; or

(c) If the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in NRS 104.3115 and 104.3407.

The obligation is owed to a person entitled to enforce the draft or to the drawer or an endorser who paid the draft under NRS 104.3414 or 104.3415.

2. If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If the certification or acceptance does not state an amount, the amount of the instrument is subsequently raised, and the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

(Added to NRS by 1965, 829; A 1993, 1283)



NRS 104.3414 - Obligation of drawer.

1. This section does not apply to cashier s checks or other drafts drawn on the drawer.

2. If an unaccepted draft is dishonored, the drawer is obliged to pay the draft:

(a) According to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; or

(b) If the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in NRS 104.3115 and 104.3407.

The obligation is owed to a person entitled to enforce the draft or to an endorser who paid the draft under NRS 104.3415.

3. If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

4. If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an endorser under subsections 1 and 3 of NRS 104.3415.

5. If a draft states that it is drawn without recourse or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection 2 to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection 2 is not effective if the draft is a check.

6. If a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, the drawee suspends payments after expiration of the 30-day period without paying the check, and because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge his or her obligation to pay the check by assigning to the person entitled to enforce the check his or her rights against the drawee with respect to the funds.

(Added to NRS by 1993, 1246)



NRS 104.3415 - Obligation of endorser.

1. Except as otherwise provided in subsections 2, 3 and 4 of this section and in subsection 4 of NRS 104.3419, if an instrument is dishonored, an endorser is obliged to pay the amount due on the instrument according to the terms of the instrument at the time it was endorsed, or if the endorser endorsed an incomplete instrument, according to its terms when completed, to the extent stated in NRS 104.3115 and 104.3407. The obligation of the endorser is owed to a person entitled to enforce the instrument or to a subsequent endorser who paid the instrument under this section.

2. If an endorsement states that it is made without recourse or otherwise disclaims liability of the endorser, the endorser is not liable under subsection 1 to pay the instrument.

3. If notice of dishonor of an instrument is required by NRS 104.3503 and notice of dishonor complying with that section is not given to an endorser, the liability of the endorser under subsection 1 is discharged.

4. If a draft is accepted by a bank after an endorsement is made, the liability of the endorser under subsection 1 is discharged.

5. If an endorser of a check is liable under subsection 1 and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the endorsement was made, the liability of the endorser under subsection 1 is discharged.

(Added to NRS by 1965, 829; A 1993, 1284) (Substituted in revision for NRS 104.3414)



NRS 104.3416 - Transfer warranties.

1. A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by endorsement, to any subsequent transferee that:

(a) The warrantor is a person entitled to enforce the instrument;

(b) All signatures on the instrument are authentic and authorized;

(c) The instrument has not been altered;

(d) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor;

(e) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(f) With respect to a remotely-created item, that the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.

2. A person to whom the warranties under subsection 1 are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

3. The warranties stated in subsection 1 cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection 2 is discharged to the extent of any loss caused by the delay in giving notice of the claim.

4. A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

5. No claim for breach of warranty in paragraph (f) of subsection 1 is available against a person to which an item was transferred to the extent that under applicable law, including the applicable choice-of-law principles, the person that transferred the item did not make the warranty in paragraph (f) of subsection 1.

(Added to NRS by 1965, 830; A 1993, 1287; 2005, 2000)



NRS 104.3417 - Presentment warranties.

1. If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(a) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(b) The draft has not been altered;

(c) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and

(d) With respect to a remotely-created item, that the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.

2. A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

3. If a drawee asserts a claim for breach of warranty under subsection 1 based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under NRS 104.3404 or 104.3405 or the drawer is precluded under NRS 104.3406 or 104.4406 from asserting against the drawee the unauthorized endorsement or alteration.

4. If a dishonored draft is presented for payment to the drawer or an endorser or any other instrument is presented for payment to a party obliged to pay the instrument, and payment is received, the following rules apply:

(a) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(b) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

5. The warranties stated in subsections 1 and 4 cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection 2 or 4 is discharged to the extent of any loss caused by the delay in giving notice of the claim.

6. A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

7. No claim for breach of warranty in paragraph (d) of subsection 1 is available against a person to which an item was transferred to the extent that under applicable law, including the applicable choice-of-law principles, the person that transferred the item did not make the warranty in paragraph (d) of subsection 1.

(Added to NRS by 1965, 830; A 1993, 1286; 2005, 2001)



NRS 104.3418 - Payment or acceptance by mistake.

1. Except as otherwise provided in subsection 3, if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that payment of the draft had not been stopped pursuant to NRS 104.4403 or the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by his or her failure to exercise ordinary care in paying or accepting the draft.

2. Except as otherwise provided in subsection 3, if an instrument has been paid or accepted by mistake and the case is not covered by subsection 1, the person paying or accepting may, to the extent permitted by the law governing mistake and restitution:

(a) Recover the payment from the person to whom or for whose benefit payment was made; or

(b) In the case of acceptance, may revoke the acceptance.

3. The remedies provided by subsection 1 or 2 may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by NRS 104.3417 or 104.4407.

4. If an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection 1 or 2, the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

(Added to NRS by 1965, 831; A 1993, 1288)



NRS 104.3419 - Instruments signed for accommodation.

1. If an instrument is issued for value given for the benefit of a party to the instrument ( accommodated party ) and another party to the instrument ( accommodation party ) signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party for accommodation.

2. An accommodation party may sign the instrument as maker, drawer, acceptor or endorser and, subject to subsection 4, is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

3. A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous endorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as otherwise provided in NRS 104.3605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

4. If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if:

(a) Execution of judgment against the other party has been returned unsatisfied;

(b) The other party is insolvent or in an insolvency proceeding;

(c) The other party cannot be served with process; or

(d) It is otherwise apparent that payment cannot be obtained from the other party.

5. If the signature of a party to an instrument is accompanied by words indicating that the party guarantees payment or the signer signs the instrument as an accommodation party in some other manner that does not unambiguously indicate an intention to guarantee collection rather than payment, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument in the same circumstances as the accommodated party would be obliged, without prior resort to the accommodated party by the person entitled to enforce the instrument.

6. An accommodation party that pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. In proper circumstances, an accommodation party may obtain relief that requires the accommodated party to perform its obligations on the instrument. An accommodated party that pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

(Added to NRS by 1965, 830; A 1993, 1285; 2005, 2002)



NRS 104.3420 - Conversion of instrument.

1. The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by the issuer or acceptor of the instrument or a payee or endorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

2. In an action under subsection 1, the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff s interest in the instrument.

3. A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

(Added to NRS by 1965, 831; A 1993, 1289) (Substituted in revision for NRS 104.3419)



NRS 104.3501 - Presentment.

1. Presentment means a demand made by or on behalf of a person entitled to enforce an instrument:

(a) To pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank; or

(b) To accept a draft made to the drawee.

2. The following rules are subject to article 4, agreement of the parties, and clearinghouse rules and the like:

(a) Presentment:

(1) May be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States;

(2) May be made by any commercially reasonable means, including an oral, written or electronic communication;

(3) Is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and

(4) Is effective if made to any one of two or more makers, acceptors, drawees or other payors.

(b) Upon demand of the person to whom presentment is made, the person making presentment must:

(1) Exhibit the instrument;

(2) Give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so; and

(3) Sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(c) Without dishonoring the instrument, the party to whom presentment is made may:

(1) Return the instrument for lack of a necessary endorsement; or

(2) Refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties or other applicable law or rule.

(d) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party has established a cutoff hour not earlier than 2 p.m. for the receipt and action upon instruments presented for payment or acceptance and presentment is made after the cutoff hour.

(Added to NRS by 1965, 833; A 1993, 1290) (Substituted in revision for NRS 104.3504)



NRS 104.3502 - Dishonor.

1. Dishonor of a note is governed by the following rules:

(a) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(b) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(c) If the note is not payable on demand and paragraph (b) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

2. Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(a) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under NRS 104.4301 or 104.4302, or becomes accountable for the amount of the check under NRS 104.4302.

(b) If a draft is payable on demand and paragraph (a) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(c) If a draft is payable on a date stated in the draft, the draft is dishonored if:

(1) Presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later; or

(2) Presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(d) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

3. Dishonor of an unaccepted documentary draft occurs according to the rules stated in paragraphs (b), (c) and (d) of subsection 2, except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

4. Dishonor of an accepted draft is governed by the following rules:

(a) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(b) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

5. In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under NRS 104.3504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

6. If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

(Added to NRS by 1965, 834; A 1993, 1291) (Substituted in revision for NRS 104.3507)



NRS 104.3503 - Notice of dishonor.

1. The obligation of an endorser stated in subsection 1 of NRS 104.3415 and the obligation of a drawer stated in subsection 4 of NRS 104.3414 may not be enforced unless:

(a) The endorser or drawer is given notice of dishonor of the instrument complying with this section; or

(b) Notice of dishonor is excused under subsection 2 of NRS 104.3504.

2. Notice of dishonor:

(a) May be given by any person;

(b) May be given by any commercially reasonable means, including an oral, written or electronic communication; and

(c) Is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted.

Return of an instrument given to a bank for collection is sufficient notice of dishonor.

3. Subject to subsection 3 of NRS 104.3504, with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given by the bank before midnight of the next banking day following the banking day on which it receives notice of dishonor of the instrument, or by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

(Added to NRS by 1965, 835; A 1993, 1292) (Substituted in revision for NRS 104.3508)



NRS 104.3504 - Excused presentment and notice of dishonor.

1. Presentment for payment or acceptance of an instrument is excused if:

(a) The person entitled to present the instrument cannot with reasonable diligence make presentment;

(b) The maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings;

(c) By the terms of the instrument presentment is not necessary to enforce the obligation of endorsers or the drawer;

(d) The drawer or endorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted; or

(e) The drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

2. Notice of dishonor is excused if by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

3. Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

(Added to NRS by 1965, 836; A 1993, 1294) (Substituted in revision for NRS 104.3511)



NRS 104.3505 - Evidence of dishonor.

1. The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(a) A document regular in form as provided in subsection 2 which purports to be a protest.

(b) A purported stamp or writing of the drawee, payor bank or presenting bank on the instrument or accompanying it stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor.

(c) A book or record of the drawee, payor bank, or collecting bank kept in the usual course of business which shows dishonor, even though there is no evidence of who made the entry.

2. A protest is a certificate of dishonor made by a United States consul or vice consul, or a notarial officer or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to him or her. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

(Added to NRS by 1965, 835; A 1993, 1293) (Substituted in revision for NRS 104.3510)



NRS 104.3601 - Discharge and effect of discharge.

1. The obligation of a party to pay the instrument is discharged as stated in this article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

2. Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

(Added to NRS by 1965, 836; A 1993, 1295)



NRS 104.3602 - Payment.

1. Subject to subsection 5, an instrument is paid to the extent payment is made by or on behalf of a party obliged to pay the instrument, and to a person entitled to enforce the instrument.

2. Subject to subsection 5, a note is paid to the extent payment is made by or on behalf of a party obliged to pay the note to a person who formerly was entitled to enforce the note only if at the time of the payment the party obliged to pay has not received adequate notification that the note has been transferred and that payment is to be made to the transferee. A notification is adequate only if it:

(a) Is signed by the transferor or the transferee;

(b) Reasonably identifies the transferred note; and

(c) Provides an address at which payments subsequently are to be made.

Upon request, a transferee shall seasonably furnish reasonable proof that the note has been transferred. Unless the transferee complies with the request, a payment to the person that formerly was entitled to enforce the note is effective for purposes of subsection 3 even if the party obliged to pay the note has received a notification under this subsection.

3. Subject to subsection 5, to the extent of a payment under subsections 1 and 2, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under NRS 104.3306 by another person.

4. Subject to subsection 5, a transferee, or any party that has acquired rights in the instrument directly or indirectly from a transferee, including any such party that has rights as a holder in due course, is deemed to have notice of any payment that is made under subsection 2 after the date that the note is transferred to the transferee but before the party obliged to pay the note receives adequate notification of the transfer.

5. The obligation of a party to pay the instrument is not discharged under subsections 1 to 4, inclusive, if:

(a) A claim to the instrument under NRS 104.3306 is enforceable against the party receiving payment and:

(1) Payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction; or

(2) In the case of an instrument other than a cashier s check, teller s check or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(b) The person making payment knows that the instrument is a stolen instrument and pays a person he or she knows is in wrongful possession of the instrument.

6. As used in this section, signed, with respect to a record that is not a writing, includes the attachment to or logical association with the record of an electronic symbol, sound, or process with the present intent to adopt or accept the record.

(Added to NRS by 1965, 837; A 1993, 1297; 2005, 2003)



NRS 104.3603 - Tender of payment.

1. If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

2. If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an endorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

3. If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

(Added to NRS by 1965, 837; A 1993, 1297) (Substituted in revision for NRS 104.3604)



NRS 104.3604 - Discharge by cancellation or renunciation.

1. A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument:

(a) By an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation or cancellation of the instrument, cancellation or striking out of the party s signature, or the addition of words to the instrument indicating discharge; or

(b) By agreeing not to sue or otherwise renouncing rights against the party by a signed record.

2. Cancellation or striking out of an endorsement pursuant to subsection 1 does not affect the status and rights of a party derived from the endorsement.

3. As used in this section, signed, with respect to a record that is not a writing, includes the attachment to or logical association with the record of an electronic symbol, sound, or process with the present intent to adopt or accept the record.

(Added to NRS by 1965, 837; A 1993, 1298; 2005, 2004)



NRS 104.3605 - Discharge of endorsers and accommodation parties.

1. In this section, the term endorser includes a drawer having the obligation described in subsection 4 of NRS 104.3414.

2. Discharge, under NRS 104.3604, of the obligation of a party to pay an instrument does not discharge the obligation of an endorser or accommodation party having a right of recourse against the discharged party.

3. If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an endorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the endorser or accommodation party proves that the extension caused loss to him or her with respect to the right of recourse.

4. If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an endorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the endorser or accommodation party with respect to the right of recourse. The loss suffered by the endorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

5. If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an endorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

6. If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than he or she would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection 5, he or she is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

7. Under subsection 5 or 6, impairing value of an interest in collateral includes:

(a) Failure to obtain or maintain perfection or recordation of the interest in collateral;

(b) Release of collateral without substitution of collateral of equal value;

(c) Failure to perform a duty to preserve the value of collateral owed under Article 9 or other law to a debtor or surety or other person secondarily liable; or

(d) Failure to comply with applicable law in disposing of collateral.

8. An accommodation party is not discharged under subsection 3, 4 or 5 unless the person entitled to enforce the instrument knows of the accommodation or has notice under subsection 3 of NRS 104.3419 that the instrument was signed for accommodation.

9. A party is not discharged under this section if:

(a) The party asserting discharge consents to the event or conduct that is the basis of the discharge; or

(b) The instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

(Added to NRS by 1965, 837; A 1993, 1295) (Substituted in revision for NRS 104.3602)



NRS 104.4101 - Short title.

This article may be cited as Uniform Commercial Code Bank Deposits and Collections.

(Added to NRS by 1965, 840; A 1993, 1298)



NRS 104.4102 - Applicability.

1. To the extent that items within this article are also within articles 3 and 8, they are subject to those articles. If there is a conflict, this article governs article 3 but article 8 governs this article.

2. The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

(Added to NRS by 1965, 840; A 1993, 1298)



NRS 104.4103 - Variation by agreement; measure of damages; action constituting ordinary care.

1. The effect of the provisions of this article may be varied by agreement, but the parties to the agreement cannot disclaim a bank s responsibility for its own lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank s responsibility is to be measured if those standards are not manifestly unreasonable.

2. Federal Reserve regulations and operating circulars, clearinghouse rules, and the like have the effect of agreements under subsection 1, whether or not specifically assented to by all parties interested in items handled.

3. Action or nonaction approved by this article or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearinghouse rules and the like or with a general banking usage not disapproved by this article, is prima facie the exercise of ordinary care.

4. The specification or approval of certain procedures by this article is not disapproval of other procedures that may be reasonable under the circumstances.

5. The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith, it includes other damages the party suffered as a proximate consequence.

(Added to NRS by 1965, 840; A 1993, 1299)



NRS 104.4104 - Definitions and index of definitions.

1. In this Article, unless the context otherwise requires:

(a) Account means any deposit or credit account with a bank including a demand, time, savings, passbook, share draft or like account, other than an account evidenced by a certificate of deposit.

(b) Afternoon means the period of a day between noon and midnight.

(c) Banking day means that part of any day on which a bank is open to the public for carrying on substantially all of its banking functions.

(d) Clearinghouse means any association of banks or other payors regularly clearing items.

(e) Customer means any person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

(f) Documentary draft means a draft to be presented for acceptance or payment if specified documents, certificated securities or instructions for uncertificated securities, or other certificates, statements or the like are to be received by the drawee or other payor before acceptance or payment of the draft.

(g) Draft means a draft as defined in NRS 104.3104 or an item, other than an instrument, that is an order.

(h) Drawee means a person ordered in a draft to make payment.

(i) Item means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Article 4A or a credit or debit card slip.

(j) Midnight deadline with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

(k) Settle means to pay in cash, by clearinghouse settlement, in a charge or credit or by remittance, or otherwise as instructed. A settlement may be either provisional or final.

(l) Suspends payments with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over or that it ceases or refuses to make payments in the ordinary course of business.

2. Other definitions applying to this Article and the sections in which they appear are:

Agreement for electronic presentment. NRS 104.4110.

Collecting bank. NRS 104.4105.

Depositary bank. NRS 104.4105.

Intermediary bank. NRS 104.4105.

Payor bank. NRS 104.4105.

Presenting bank. NRS 104.4105.

Presentment notice. NRS 104.4110.

3. Control as provided in NRS 104.7106 and the following definitions in other Articles apply to this Article:

Acceptance. NRS 104.3409.

Alteration. NRS 104.3407.

Cashier s check. NRS 104.3104.

Certificate of deposit. NRS 104.3104.

Certified check. NRS 104.3409.

Check. NRS 104.3104.

Holder in due course. NRS 104.3302.

Instrument. NRS 104.3104.

Notice of dishonor. NRS 104.3503.

Order. NRS 104.3103.

Ordinary care. NRS 104.3103.

Person entitled to enforce. NRS 104.3301.

Presentment. NRS 104.3501.

Promise. NRS 104.3103.

Prove. NRS 104.3103.

Record. NRS 104.3103.

Remotely-created item. NRS 104.3103.

Teller s check. NRS 104.3104.

Unauthorized signature. NRS 104.3403.

4. In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

(Added to NRS by 1965, 841; A 1993, 1299; 1997, 374; 2005, 855, 2004)



NRS 104.4105 - Depositary bank ; payor bank ; intermediary bank ; collecting bank ; presenting bank.

In this Article:

1. Depositary bank means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.

2. Payor bank means a bank that is the drawee of a draft.

3. Intermediary bank means any bank to which an item is transferred in course of collection except the depositary or payor bank.

4. Collecting bank means any bank handling the item for collection except the payor bank.

5. Presenting bank means any bank presenting an item except a payor bank.

(Added to NRS by 1965, 842; A 1993, 1301)



NRS 104.4106 - Payable through or payable at bank.

1. If an item states that it is payable through a bank identified in the item:

(a) The item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and

(b) The item may be presented for payment only by or through the bank.

2. If an item states that it is payable at a bank identified in the item, the item is equivalent to a draft drawn on the bank.

(Added to NRS by 1993, 1248)



NRS 104.4107 - Separate office of bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this article and under article 3.

(Added to NRS by 1965, 842; A 1993, 1301) (Substituted in revision for NRS 104.4106)



NRS 104.4108 - Time of receipt of items.

1. For the purpose of allowing time to process items, prove balances and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

2. Any item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

(Added to NRS by 1965, 842) (Substituted in revision for NRS 104.4107)



NRS 104.4109 - Delays.

1. Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify or extend time limits imposed or permitted by this chapter for a period not exceeding two additional banking days without discharge of drawers or endorsers or liability to its transferor or a prior party.

2. Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this chapter or by instructions is excused if:

(a) The delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment or other circumstances beyond the control of the bank; and

(b) The bank exercises such diligence as the circumstances require.

(Added to NRS by 1965, 842; A 1993, 1301) (Substituted in revision for NRS 104.4108)



NRS 104.4110 - Electronic presentment.

1. Agreement for electronic presentment means an agreement, clearing-house rule or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ( presentment notice ) rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor and other matters concerning items subject to the agreement.

2. Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

3. If presentment is made by presentment notice, a reference to item or check in this article means the presentment notice unless the context otherwise indicates.

(Added to NRS by 1993, 1248)



NRS 104.4111 - Statute of limitations.

An action to enforce an obligation, duty or right arising under this article must be commenced within three years after the cause of action accrues.

(Added to NRS by 1993, 1248)



NRS 104.4201 - Status of collecting bank as agent and provisional status of credits; item endorsed pay any bank.

1. Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of endorsement or lack of endorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection or return, the relevant provisions of this article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

2. After an item has been endorsed with the words pay any bank or the like, only a bank may acquire the rights of a holder until the item has been:

(a) Returned to the customer initiating collection; or

(b) Specially endorsed by a bank to a person who is not a bank.

(Added to NRS by 1965, 843; A 1993, 1302)



NRS 104.4202 - Responsibility for collection or return; when action timely.

1. A collecting bank must exercise ordinary care in:

(a) Presenting an item or sending it for presentment;

(b) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank s transferor after learning that the item has not been paid or accepted, as the case may be;

(c) Settling for an item when the bank receives final settlement; and

(d) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

2. A collecting bank exercises ordinary care under subsection 1 by taking proper action before its midnight deadline following receipt of an item, notice or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

3. Subject to paragraph (a) of subsection 1, a bank is not liable for the insolvency, neglect, misconduct, mistake or default of another bank or person or for loss or destruction of or inability to obtain repossession of an item in the possession of others or in transit.

(Added to NRS by 1965, 843; A 1985, 18; 1993, 1302)



NRS 104.4203 - Effect of instructions.

Subject to the provisions of article 3 concerning conversion of instruments (NRS 104.3420) and restrictive endorsements (NRS 104.3206), only a collecting bank s transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

(Added to NRS by 1965, 843; A 1993, 1303)



NRS 104.4204 - Methods of sending and presenting; sending directly to payor bank.

1. A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of such items on hand, the cost of collection involved, and the method generally used by it or others to present such items.

2. A collecting bank may send:

(a) An item directly to the payor bank;

(b) An item to a nonbank payor if authorized by its transferor; and

(c) An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearinghouse rule or the like.

3. Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

(Added to NRS by 1965, 844; A 1993, 1303)



NRS 104.4205 - Depository bank holder of unendorsed item.

If a customer delivers an item to a depositary bank for collection:

1. The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer endorses the item, and, if the bank satisfies the other requirements of NRS 104.3302, it is a holder in due course; and

2. The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer s account.

(Added to NRS by 1965, 844; A 1993, 1303)



NRS 104.4206 - Transfer between banks.

Any agreed method which identifies the transferor bank is sufficient for the item s further transfer to another bank.

(Added to NRS by 1965, 844)



NRS 104.4207 - Transfer warranties.

1. A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(a) The warrantor is a person entitled to enforce the item;

(b) All signatures on the item are authentic and authorized;

(c) The item has not been altered;

(d) The item is not subject to a defense or claim in recoupment (subsection 1 of NRS 104.3305) of any party that can be asserted against the warrantor;

(e) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(f) With respect to a remotely-created item, that the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.

2. If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item according to the terms of the item at the time it was transferred, or if the transfer was of an incomplete item, according to its terms when completed as stated in NRS 104.3115 and 104.3407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an endorsement stating that it is made without recourse or otherwise disclaiming liability.

3. A person to whom the warranties under subsection 1 are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

4. The warranties stated in subsection 1 cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

5. A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

6. No claim for breach of warranty in paragraph (f) of subsection 1 is available against a person to which an item was transferred to the extent that under applicable law, including the applicable choice-of-law principles, the person that transferred the item did not make the warranty in paragraph (f) of subsection 1.

(Added to NRS by 1965, 844; A 1993, 1304; 2005, 2006)



NRS 104.4208 - Presentment warranties.

1. If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(a) The warrantor is, or was at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(b) The draft has not been altered;

(c) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and

(d) With respect to a remotely-created item, that the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.

2. A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft:

(a) Breach of warranty is a defense to the obligation of the acceptor; and

(b) If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

3. If a drawee asserts a claim for breach of warranty under subsection 1 based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under NRS 104.3404 or 104.3405 or the drawer is precluded under NRS 104.3406 or 104.4406 from asserting against the drawee the unauthorized endorsement or alteration.

4. If a dishonored draft is presented for payment to the drawer or an endorser, or any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

5. The warranties stated in subsections 1 and 4 cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

6. A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

7. No claim for breach of warranty in paragraph (d) of subsection 1 is available against a person to which an item was transferred to the extent that under applicable law, including the applicable choice-of-law principles, the person that transferred the item did not make the warranty in paragraph (d) of subsection 1.

(Added to NRS by 1993, 1248; A 2005, 2006)



NRS 104.4209 - Encoding and retention warranties.

1. A person who encodes information on or with respect to an item after issue, warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

2. A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

3. A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

(Added to NRS by 1993, 1249)



NRS 104.4210 - Security interest of collecting bank in items, accompanying documents and proceeds.

1. A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(a) In case of an item deposited in an account to the extent to which credit given for the item has been withdrawn or applied;

(b) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(c) If it makes an advance on or against the item.

2. If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

3. Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. To the extent and so long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues and is subject to the provisions of Article 9 except that:

(a) No security agreement is necessary to make the security interest enforceable (subparagraph (1) of paragraph (c) of subsection 2 of NRS 104.9203);

(b) No filing is required to perfect the security interest; and

(c) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

(Added to NRS by 1965, 845; A 1993, 1305; 1999, 375; 2005, 856)



NRS 104.4211 - When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent that it has a security interest in an item if the bank otherwise complies with the requirements of NRS 104.3302 on what constitutes a holder in due course.

(Added to NRS by 1965, 846; A 1993, 1306) (Substituted in revision for NRS 104.4209)



NRS 104.4212 - Presentment by notice of item not payable by, through or at bank; liability of drawer or endorser.

1. Unless otherwise instructed, a collecting bank may present an item not payable by, through or at a bank by sending to the party to accept or pay a record providing notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under NRS 104.3501 by the close of the bank s next banking day after it knows of the requirement.

2. If presentment is made by notice and payment, acceptance or request for compliance with a requirement under NRS 104.3501 is not received by the close of business on the day after maturity or in the case of demand items by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or endorser by sending him or her notice of the facts.

(Added to NRS by 1965, 846; A 1993, 1306; 2005, 2007)



NRS 104.4213 - Medium and time of settlement by bank.

1. With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearinghouse rules, and the like, or agreement. In the absence of such prescription:

(a) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(b) The time of settlement is:

(1) With respect to tender of settlement by cash, a cashier s check or teller s check, when the cash or check is sent or delivered;

(2) With respect to tender of settlement by credit in an account in a Federal Reserve bank, when the credit is made;

(3) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(4) With respect to tender of settlement by a funds transfer, when payment is made pursuant to subsection 1 of NRS 104A.4406, to the person receiving settlement.

2. If the tender of settlement is not by a medium authorized by subsection 1 or the time of settlement is not fixed by subsection 1, no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

3. If settlement for an item is made by cashier s check or teller s check and the person receiving settlement, before its midnight deadline:

(a) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(b) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

4. If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

(Added to NRS by 1965, 846; A 1991, 412; 1993, 1306) (Substituted in revision for NRS 104.4211)



NRS 104.4214 - Right of charge-back or refund; liability of collecting bank; return of item.

1. If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive a settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer s account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank s midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

2. A collecting bank returns an item when it is sent or delivered to the bank s customer or transferor or pursuant to its instructions.

3. A depositary bank that is also the payor may charge back the amount of an item to its customer s account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (NRS 104.4301).

4. The right to charge back is not affected by:

(a) Previous use of the credit given for the item; or

(b) Failure by any bank to exercise ordinary care with respect to the item but a bank so failing remains liable.

5. A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

6. If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge back or refund learns that it will not receive payment in ordinary course. If the return or notice is delayed beyond the bank s midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay.

(Added to NRS by 1965, 847; A 1967, 117; 1985, 18; 1993, 1308) (Substituted in revision for NRS 104.4212)



NRS 104.4215 - Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

1. Except as otherwise provided in NRS 104.3418, an item is finally paid by a payor bank when the bank has first done any of the following:

(a) Paid the item in cash;

(b) Settled for the item without having a right to revoke settlement under statute, clearinghouse rule, or agreement; or

(c) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearinghouse rule, or agreement.

2. If provisional settlement for an item does not become final, the item is not finally paid.

3. If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

4. If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

5. Subject to applicable law stating a time for availability of funds and any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in an account with its customer becomes available for withdrawal as of right:

(a) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(b) If the bank is both a depositary bank and a payor bank and the item is finally paid, at the opening of the bank s second banking day following receipt of the item.

6. Subject to applicable law stating a time for availability of funds and any right of the bank to apply the deposit to an obligation of the customer, the deposit becomes available for withdrawal as of right at the opening of the bank s next banking day after receipt of the deposit.

(Added to NRS by 1965, 848; A 1993, 1309) (Substituted in revision for NRS 104.4213)



NRS 104.4216 - Insolvency and preference.

1. If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid the item must be returned by the receiver, trustee or agent in charge of the closed bank to the presenting bank or the closed bank s customer.

2. If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

3. If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement s becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

4. If a collecting bank receives from subsequent parties settlement for an item, the settlement is or becomes final, and the bank suspends payments without making a settlement for the item with its customer which is or becomes final, the owner of the item has a preferred claim against the collecting bank.

(Added to NRS by 1965, 848; A 1993, 1310) (Substituted in revision for NRS 104.4214)



NRS 104.4301 - Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

1. If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(a) Returns the item;

(b) Returns an image of the item, if the party to which the return is made has entered into an agreement to accept an image as a return of the item and the image is returned in accordance with that agreement; or

(c) Sends a record providing notice of dishonor or nonpayment if the item is unavailable for return.

2. If a demand item is received by a payor bank for credit on its books it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection 1.

3. Unless previous notice of dishonor has been sent an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

4. An item is returned:

(a) As to an item presented through a clearinghouse, when it is delivered to the presenting or last collecting bank or to the clearinghouse or is sent or delivered in accordance with clearinghouse rules; or

(b) In all other cases, when it is sent or delivered to the bank s customer or transferor or pursuant to his or her instructions.

(Added to NRS by 1965, 849; A 1993, 1310; 2005, 2008)



NRS 104.4302 - Payor bank s responsibility for late return of item.

1. If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(a) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case where it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(b) Any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

2. The liability of a payor bank to pay an item pursuant to subsection 1 is subject to defenses based on breach of a presentment warranty (NRS 104.4208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

(Added to NRS by 1965, 849; A 1993, 1311)



NRS 104.4303 - When items subject to notice, stop-payment order, legal process or setoff; order in which items may be charged or certified.

1. Any knowledge, notice or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend or modify the bank s right or duty to pay an item or to charge its customer s account for the item if the knowledge, notice, stop-payment order or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(a) The bank accepts or certifies the item;

(b) The bank pays the item in cash;

(c) The bank settles for the item without having a right to revoke the settlement under statute, clearinghouse rule, or agreement;

(d) The bank becomes accountable for the amount of the item under NRS 104.4302 dealing with the payor bank s responsibility for late return of items; or

(e) With respect to checks, a cutoff hour no earlier than 1 hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

2. Subject to the provisions of subsection 1 items may be accepted, paid, certified or charged to the indicated account of its customer in any order.

(Added to NRS by 1965, 850; A 1993, 1311)



NRS 104.4401 - When bank may charge customer s account.

1. A bank may charge against the account of a customer any item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

2. A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

3. A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in subsection 2 of NRS 104.4403 for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in NRS 104.4303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under NRS 104.4402.

4. A bank which in good faith makes payment to a holder may charge the indicated account of its customer according to:

(a) The original terms of the customer s altered item; or

(b) The terms of the customer s completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

(Added to NRS by 1965, 850; A 1993, 1312)



NRS 104.4402 - Bank s liability to customer for wrongful dishonor; time of determining insufficiency of account.

1. Except as otherwise provided in this article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

2. A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

3. A payor bank s determination of the customer s account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent determination is made for the purpose of reevaluating the bank s decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

(Added to NRS by 1965, 851; A 1993, 1312)



NRS 104.4403 - Customer s right to stop payment; burden of proof of loss.

1. A customer or any person authorized to draw on the account if there is more than one person, may stop payment of any item drawn on the customer s account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before the happening of any of the events described in NRS 104.4303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

2. A stop-payment order is effective for 6 months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in a record within that period. A stop-payment order may be renewed for additional 6-month periods by a record given to the bank within a period during which the stop-payment order is effective.

3. The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under NRS 104.4402.

(Added to NRS by 1965, 851; A 1993, 1313; 2005, 2008)



NRS 104.4404 - Bank not obligated to pay check more than 6 months old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than 6 months after its date, but it may charge its customer s account for a payment made thereafter.

(Added to NRS by 1965, 851)



NRS 104.4405 - Death or incompetence of customer.

1. A payor or collecting bank s authority to accept, pay or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

2. Even with knowledge, a bank may, for 10 days after the date of death, pay or certify checks drawn by the decedent on or before that date unless ordered to stop payment by a person claiming an interest in the account.

(Added to NRS by 1965, 851; A 1971, 1008; 1993, 1313)



NRS 104.4406 - Customer s duty to discover or report unauthorized signature or alteration.

1. A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount and date of payment.

2. If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of 7 years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

3. If a bank sends or makes available a statement of account or items pursuant to subsection 1, the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

4. If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection 3, the customer is precluded from asserting against the bank:

(a) His or her unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(b) His or her unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

5. If subsection 4 applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection 3 and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection 4 does not apply.

6. Without regard to care or lack of care of either the customer or the bank a customer who does not within 1 year after the statement or items are made available to him or her (subsection 1) discover and report his or her unauthorized signature or any alteration on the item, is precluded from asserting against the bank the unauthorized signature or the alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under NRS 104.4208 with respect to the unauthorized signature or alteration to which the preclusion applies.

(Added to NRS by 1965, 852; A 1971, 550; 1993, 1314)



NRS 104.4407 - Payor bank s right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

1. Of any holder in due course on the item against the drawer or maker;

2. Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

3. Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

(Added to NRS by 1965, 852; A 1993, 1316)



NRS 104.4501 - Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

A bank which takes a documentary draft for collection must present or send the draft and accompanying documents for presentment and upon learning that the draft has not been paid or accepted in due course must seasonably notify its customer of such fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

(Added to NRS by 1965, 853)



NRS 104.4502 - Presentment of on arrival drafts.

When a draft or the relevant instructions require presentment on arrival, when goods arrive or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of such refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

(Added to NRS by 1965, 853)



NRS 104.4503 - Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

Unless otherwise instructed and except as provided in article 5 a bank presenting a documentary draft:

1. Must deliver the documents to the drawee on acceptance of the draft if it is payable more than 3 days after presentment; otherwise, only on payment; and

2. Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or if the presenting bank does not choose to utilize the referee s services it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor and must request instructions.

But the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for such expenses.

(Added to NRS by 1965, 853)



NRS 104.4504 - Privilege of presenting bank to deal with goods; security interest for expenses.

1. A presenting bank which, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell or otherwise deal with the goods in any reasonable manner.

2. For its reasonable expenses incurred by action under subsection 1 the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller s lien.

(Added to NRS by 1965, 853)



NRS 104.5101 - Short title.

This article may be cited as Uniform Commercial Code Letters of Credit.

(Added to NRS by 1965, 854; A 1997, 376)



NRS 104.5102 - Definitions.

1. In this article:

(a) Adviser means a person who, at the request of the issuer, a confirmer or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed or amended.

(b) Applicant means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another person if the person making the request undertakes an obligation to reimburse the issuer.

(c) Beneficiary means a person who, under the terms of a letter of credit, is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(d) Confirmer means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another person.

(e) Dishonor of a letter of credit means failure to honor or to take an interim action in a timely manner, such as acceptance of a draft, that may be required by the letter of credit.

(f) Document means a draft or other demand, document of title, investment security, certificate, invoice or other record, statement or representation of fact, law, right or opinion which is presented in a written or other medium permitted by a letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in subsection 5 of NRS 104.5108, and which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(g) Good faith means honesty in fact in the conduct or transaction concerned.

(h) Honor of a letter of credit means performance of the issuer s undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, honor occurs:

(1) Upon payment;

(2) If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(3) If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(i) Issuer means a bank or other person that issues a letter of credit. The term does not include a natural person who makes an engagement for personal, family or household purposes.

(j) Letter of credit means a definite undertaking that satisfies the requirements of NRS 104.5104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(k) Nominated person means a person whom the issuer designates or authorizes to pay, accept, negotiate or otherwise give value under a letter of credit and undertakes by agreement or custom and practice to reimburse.

(l) Presentation means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(m) Presenter means a person making a presentation as or on behalf of a beneficiary or nominated person.

(n) Record means information which is inscribed on a tangible medium, or which is stored in an electronic or other medium and is retrievable in perceivable form.

(o) Successor of a beneficiary means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator and receiver.

2. Definitions in other articles applying to this article and the sections in which they appear are:

Accept or acceptance. NRS 104.3409.

Value. NRS 104.3303 and 104.4211.

3. Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(Added to NRS by 1965, 854; A 1997, 377)



NRS 104.5103 - Scope.

1. This Article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

2. The statement of a rule in this Article does not by itself require, imply or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this Article.

3. Except as otherwise provided in this subsection, subsections 1 and 4 of this section, paragraphs (i) and (j) of subsection 1 of NRS 104.5102, subsection 4 of NRS 104.5106 and subsection 4 of NRS 104.5114, and except to the extent prohibited in NRS 104.1302 and subsection 4 of NRS 104.5117, the effect of this Article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this Article.

4. Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

(Added to NRS by 1965, 854; A 1997, 376; 2005, 857)



NRS 104.5104 - Formal requirements.

A letter of credit, confirmation, advice, transfer, amendment or cancellation may be issued in any form that is a record and is authenticated by a signature or in accordance with the agreement of the parties or the standard practice referred to in subsection 5 of NRS 104.5108.

(Added to NRS by 1965, 855; A 1997, 379)



NRS 104.5105 - Consideration.

Consideration is not required to issue, amend, transfer or cancel a letter of credit, advice or confirmation.

(Added to NRS by 1965, 855; A 1997, 379)



NRS 104.5106 - Issuance, amendment, cancellation and duration.

1. A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

2. After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer and issuer are not affected by an amendment or cancellation to which he or she has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

3. If there is no stated expiration date or other provision that determines its duration, a letter of credit expires 1 year after its stated date of issuance or, if none is stated, after the date on which it is issued.

4. A letter of credit which states that it is perpetual expires 5 years after its stated date of issuance, or if none is stated, after the date on which it is issued.

(Added to NRS by 1965, 855; A 1997, 379)



NRS 104.5107 - Confirmer, nominated person and adviser.

1. A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

2. A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

3. A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment or advice received by the adviser and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation or amendment is enforceable as issued.

4. A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment or advice has the rights and obligations of an adviser under subsection 3. The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment or advice received by the person who so notifies.

(Added to NRS by 1965, 855; A 1997, 380)



NRS 104.5108 - Issuer s rights and obligations.

1. Except as otherwise provided in NRS 104.5109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection 5, appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in NRS 104.5113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

2. An issuer has a reasonable time after presentation, but not beyond the end of the 7th business day of the issuer after the day of its receipt of documents:

(a) To honor a letter of credit;

(b) If the letter of credit provides for honor to be completed more than 7 business days after presentation, to accept a draft or incur a deferred obligation; or

(c) To give notice to the presenter of discrepancies in the presentation.

3. Except as otherwise provided in subsection 4, an issuer is precluded from asserting as a basis for dishonor any discrepancy if notice is not given in a timely manner or any discrepancy not stated in the notice if notice is given in a timely manner.

4. Failure to give the notice specified in subsection 2 or to mention fraud, forgery or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor, fraud or forgery as described in subsection 1 of NRS 104.5109 or expiration of the letter of credit before presentation.

5. An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Any determination of the issuer s observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

6. An issuer is not responsible for:

(a) The performance or nonperformance of the underlying contract, arrangement or transaction;

(b) An act or omission of others; or

(c) Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection 5.

7. If an undertaking constituting a letter of credit under paragraph (j) of subsection 1 of NRS 104.5102 contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

8. An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to the effect to, the presenter.

9. An issuer that has honored a presentation as permitted or required by this article:

(a) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(b) Takes the documents free of claims of the beneficiary or presenter;

(c) Is precluded from asserting a right of recourse on a draft under NRS 104.3414 and 104.3415;

(d) Except as otherwise provided in NRS 104.5110 and 104.5117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(e) Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

(Added to NRS by 1965, 856; A 1997, 381)



NRS 104.5109 - Fraud and forgery.

1. If a presentation is made that appears on its face strictly to comply with the terms and conditions of a letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(a) The issuer shall honor the presentation, if honor is demanded by a nominated person who has given value in good faith and without notice of forgery or material fraud, a confirmer who has honored his or her confirmation in good faith, a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or an assignee of the issuer s or nominated person s deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(b) The issuer, acting in good faith, may honor or dishonor the presentation in any other case.

2. If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring the presentation or grant similar relief against the issuer or other persons only if the court finds that:

(a) The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(b) A beneficiary, issuer or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(c) All of the conditions to entitle a person to the relief under the law of this State have been met; and

(d) On the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under paragraph (a) of subsection 1.

(Added to NRS by 1997, 356)



NRS 104.5110 - Warranties.

1. If its presentation is honored, the beneficiary warrants:

(a) To the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in subsection 1 of NRS 104.5109; and

(b) To the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

2. The warranties in subsection 1 are in addition to warranties arising under articles 3, 4, 7 and 8 because of the presentation or transfer of documents covered by any of those articles.

(Added to NRS by 1965, 857; A 1997, 382)



NRS 104.5111 - Remedies.

1. If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer s obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant s election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant s recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

2. If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

3. If an adviser or nominated person other than a confirmer breaches an obligation under this article or an issuer breaches an obligation not covered in subsection 1 or 2, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections 1 and 2.

4. An issuer, nominated person or adviser who is found liable under subsection 1, 2 or 3 shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

5. Reasonable attorney s fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

6. Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

(Added to NRS by 1965, 858; A 1997, 383)



NRS 104.5112 - Transfer of letter of credit.

1. Except as otherwise provided in NRS 104.5113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under the letter of credit may not be transferred.

2. Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(a) The transfer would violate applicable law; or

(b) The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in subsection 5 of NRS 104.5108 or is otherwise reasonable under the circumstances.

(Added to NRS by 1965, 858; A 1973, 934; 1997, 384)



NRS 104.5113 - Transfer by operation of law.

1. A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

2. A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection 5, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in subsection 5 of NRS 104.5108 or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

3. An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

4. Honor of a purported successor s apparently complying presentation under subsection 1 or 2 has the consequences specified in subsection 9 of NRS 104.5108 even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of NRS 104.5109.

5. An issuer whose rights of reimbursement are not covered by subsection 4 or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection 2.

6. A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

(Added to NRS by 1997, 357)



NRS 104.5114 - Assignment of proceeds.

1. As used in this section, proceeds of a letter of credit means the cash, check, accepted draft or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary s drawing rights or documents presented by the beneficiary.

2. A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

3. An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

4. An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

5. The rights of a transferee beneficiary or nominated person are independent of the beneficiary s assignment of the proceeds of a letter of credit and are superior to the assignee s right to the proceeds.

6. The rights recognized by this section between an assignee and an issuer, transferee beneficiary or nominated person and the issuer s or nominated person s payment of proceeds to an assignee or a third person do not affect the rights between the assignee and any person other than the issuer, transferee beneficiary or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary s rights to proceeds is governed by article 9 or other law. Against persons other than the issuer, transferee beneficiary or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary s right to proceeds and its perfection are governed by article 9 or other law.

(Added to NRS by 1997, 357)



NRS 104.5115 - Statute of limitations.

An action to enforce a right or obligation arising under this article must be commenced within 1 year after the expiration date of the relevant letter of credit or 1 year after the claim for relief accrues, whichever occurs later. A claim for relief accrues when the breach occurs, regardless of the aggrieved party s lack of knowledge of the breach.

(Added to NRS by 1997, 358)



NRS 104.5116 - Choice of law and forum.

1. The liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in NRS 104.5104 or by a provision in his or her letter of credit, confirmation or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

2. Unless subsection 1 applies, the liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction in which he or she is located. The issuer, nominated person or adviser for action or omission is considered to be located at the address indicated in his or her undertaking. If more than one address is indicated, he or she is considered to be located at the address from which his or her undertaking was issued. For the purpose of jurisdiction, choice of law and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

3. Except as otherwise provided in this subsection, the liability of an issuer, nominated person or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation or other undertaking is expressly made subject. If:

(a) This article would govern the liability of an issuer, nominated person or adviser under subsection 1 or 2;

(b) The relevant undertaking incorporates rules of custom or practice; and

(c) There is conflict between this article and those rules as applied to that undertaking,

those rules govern except to the extent of any conflict with the nonvariable provisions specified in subsection 3 of NRS 104.5103.

4. If there is conflict between this article and article 3, 4, 4A or 9, this article governs.

5. The forum for settling disputes arising out of an undertaking within this article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection 1.

(Added to NRS by 1997, 358)



NRS 104.5117 - Subrogation of issuer, applicant and nominated person.

1. An issuer that honors a beneficiary s presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

2. An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection 1.

3. A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(a) The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(b) The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(c) The applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

4. Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections 1 and 2 do not arise until the issuer honors the letter of credit or otherwise pays and the rights stated in subsection 3 do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person and applicant do not derive under this section present or prospective rights forming the basis of a claim, defense or excuse.

(Added to NRS by 1997, 359)



NRS 104.5118 - Security interest of issuer or nominated person.

1. An issuer or a nominated person has a security interest in a document presented under a letter of credit and any identifiable proceeds of the collateral to the extent that the issuer or nominated person honors or gives value for the presentation.

2. As long as and to the extent that an issuer or a nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection 1, the security interest continues and is subject to article 9, but:

(a) A security agreement is not necessary to make the security interest enforceable under paragraph (c) of subsection 2 of NRS 104.9203;

(b) If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(c) If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, so long as the debtor does not have possession of the document, the security interest is perfected and has priority over a conflicting security interest in the document.

(Added to NRS by 1999, 365)



NRS 104.7101 - Short title.

This Article may be cited as the Uniform Commercial Code Documents of Title.

(Added to NRS by 2005, 833)



NRS 104.7102 - Definitions and index of definitions.

1. In this Article, unless the context otherwise requires:

(a) Bailee means a person that by a warehouse receipt, bill of lading or other document of title acknowledges possession of goods and contracts to deliver them.

(b) Carrier means a person that issues a bill of lading.

(c) Consignee means a person named in a bill of lading to which or to whose order the bill promises delivery.

(d) Consignor means a person named in a bill of lading as the person from whom the goods have been received for shipment.

(e) Delivery order means a record that contains an order to deliver goods directed to a warehouse, carrier or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(f) Goods means all things that are treated as movable for the purposes of a contract for storage or transportation.

(g) Issuer means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for whom an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer s instructions.

(h) Person entitled under the document means the holder, in the case of a negotiable document of title, or the person to whom delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(i) Sign means, with present intent to authenticate or adopt a record:

(1) To execute or adopt a tangible symbol; or

(2) To attach to or logically associate with the record an electronic sound, symbol or process.

(j) Shipper means a person that enters into a contract of transportation with a carrier.

(k) Warehouse means a person engaged in the business of storing goods for hire.

2. Definitions in other Articles applying to this Article and the sections in which they appear are:

(a) Contract for sale, NRS 104.2106.

(b) Lessee in the ordinary course of business, NRS 104A.2103.

(c) Receipt of goods, NRS 104.2103.

3. In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

(Added to NRS by 2005, 833)



NRS 104.7103 - Relation of Article to treaty or statute.

1. This Article is subject to any treaty or statute of the United States or regulatory statute of this State to the extent the treaty, statute or regulatory statute is applicable.

2. This Article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee s business in respects not specifically treated in this Article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

3. This Article modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. 7003(b).

4. To the extent there is a conflict between the Uniform Electronic Transactions Act and this Article, this Article governs.

(Added to NRS by 2005, 834)



NRS 104.7104 - Negotiable and nonnegotiable document of title.

1. Except as otherwise provided in subsection 3, a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

2. A document of title other than one described in subsection 1 is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

3. A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

(Added to NRS by 2005, 834)



NRS 104.7105 - Reissuance in alternative medium.

1. Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(a) The person entitled under the electronic document surrenders control of the document to the issuer; and

(b) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

2. Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection 1:

(a) The electronic document ceases to have any effect or validity; and

(b) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

3. Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(a) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(b) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

4. Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection 3:

(a) The tangible document ceases to have any effect or validity; and

(b) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

(Added to NRS by 2005, 834)



NRS 104.7106 - Control of electronic document of title.

1. A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to whom the electronic document was issued or transferred.

2. A system satisfies subsection 1, and a person is deemed to have control of an electronic document of title, if the document is created, stored and assigned in such a manner that:

(a) A single authoritative copy of the document exists which is unique, identifiable and, except as otherwise provided in paragraphs (d), (e) and (f), unalterable;

(b) The authoritative copy identifies the person asserting control as:

(1) The person to whom the document was issued; or

(2) If the authoritative copy indicates that the document has been transferred, the person to whom the document was most recently transferred;

(c) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(d) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(e) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(f) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

(Added to NRS by 2005, 835)



NRS 104.7201 - Person that may issue warehouse receipt; storage under bond.

1. A warehouse receipt may be issued by any warehouse.

2. If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

(Added to NRS by 2005, 835)



NRS 104.7202 - Form of warehouse receipt; effect of omission.

1. A warehouse receipt need not be in any particular form.

2. Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(a) A statement of the location of the warehouse facility where the goods are stored;

(b) The date of issue of the receipt;

(c) The unique identification code of the receipt;

(d) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(e) The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(f) A description of the goods or the packages containing them;

(g) The signature of the warehouse or its agent;

(h) If the receipt is issued for goods that the warehouse owns, either solely, jointly or in common with others, a statement of the fact of that ownership; and

(i) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

3. A warehouse may insert in its receipt any terms that are not contrary to the Uniform Commercial Code and do not impair its obligation of delivery under NRS 104.7403 or its duty of care under NRS 104.7204. Any contrary provision is ineffective.

(Added to NRS by 2005, 835)



NRS 104.7203 - Liability for nonreceipt or misdescription.

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

1. The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity or condition, or the receipt or description is qualified by contents, condition and quality unknown, said to contain, or words of similar import, if the indication is true; or

2. The party or purchaser otherwise has notice of the nonreceipt or misdescription.

(Added to NRS by 2005, 836)



NRS 104.7204 - Duty of care; contractual limitation of warehouse s liability.

1. A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

2. Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse s liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse s liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

3. Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

(Added to NRS by 2005, 836)



NRS 104.7205 - Title under warehouse receipt defeated in certain cases.

A buyer in the ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

(Added to NRS by 2005, 836)



NRS 104.7206 - Termination of storage at warehouse s option.

1. A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to NRS 104.7210.

2. If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection 1 and NRS 104.7210, the warehouse may specify in the notice given under subsection 1 any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than 1 week after a single advertisement or posting.

3. If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

4. A warehouse shall deliver the goods to any person entitled to them under this Article upon due demand made at any time before sale or other disposition under this section.

5. A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to whom the warehouse would have been bound to deliver the goods.

(Added to NRS by 2005, 836)



NRS 104.7207 - Goods must be kept separate; fungible goods.

1. Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

2. If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner s share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

(Added to NRS by 2005, 837)



NRS 104.7208 - Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

(Added to NRS by 2005, 837)



NRS 104.7209 - Lien of warehouse.

1. A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to whom a negotiable warehouse receipt is duly negotiated, a warehouse s lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

2. A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection 1, such as for money advanced and interest. The security interest is governed by Article 9.

3. A warehouse s lien for charges and expenses under subsection 1 or a security interest under subsection 2 is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(a) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor s nominee with:

(1) Actual or apparent authority to ship, store or sell;

(2) Power to obtain delivery under NRS 104.7403; or

(3) Power of disposition under NRS 104.2403, 104.9320, subsection 3 of NRS 104.9321, subsection 2 of NRS 104A.2304 or subsection 2 of NRS 104A.2305, or other statute or rule of law; or

(b) Acquiesce in the procurement by the bailor or its nominee of any document.

4. A warehouse s lien on household goods for charges and expenses in relation to the goods under subsection 1 is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, household goods means furniture, furnishings or personal effects used by the depositor in a dwelling.

5. A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

(Added to NRS by 2005, 837)



NRS 104.7210 - Enforcement of warehouse s lien.

1. Except as otherwise provided in subsection 2, a warehouse s lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

2. A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(a) All persons known to claim an interest in the goods must be notified.

(b) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(c) The sale must conform to the terms of the notification.

(d) The sale must be held at the nearest suitable place to where the goods are held or stored.

(e) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for 2 weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

3. Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this Article.

4. A warehouse may buy at any public sale held pursuant to this section.

5. A purchaser in good faith of goods sold to enforce a warehouse s lien takes the goods free of any rights of persons against whom the lien was valid, despite the warehouse s noncompliance with this section.

6. A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to whom the warehouse would have been bound to deliver the goods.

7. The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

8. If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection 1 or 2.

9. A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

(Added to NRS by 2005, 838)



NRS 104.7301 - Liability for nonreceipt or misdescription; said to contain ; shipper s weight, load and count ; improper handling.

1. A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to whom a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity or condition, or the receipt or description is qualified by contents or condition of contents of packages unknown, said to contain, shipper s weight, load and count, or words of similar import, if that indication is true.

2. If goods are loaded by the issuer of a bill of lading:

(a) The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(b) Words such as shipper s weight, load and count, or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

3. If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper s request in a record to do so. In that case, shipper s weight or words of similar import are ineffective.

4. The issuer of a bill of lading, by including in the bill the words shipper s weight, load and count, or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

5. A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer s responsibility or liability under the contract of carriage to any person other than the shipper.

(Added to NRS by 2005, 839)



NRS 104.7302 - Through bills of lading and similar documents of title.

1. The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

2. If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person s obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

3. The issuer of a through bill of lading or other document of title described in subsection 1 is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(a) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment or transcript of judgment; and

(b) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

(Added to NRS by 2005, 840)



NRS 104.7303 - Diversion; reconsignment; change of instructions.

1. Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(a) The holder of a negotiable bill;

(b) The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(c) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(d) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

2. Unless instructions described in subsection 1 are included in a negotiable bill of lading, a person to whom the bill is duly negotiated may hold the bailee according to the original terms.

(Added to NRS by 2005, 841)



NRS 104.7304 - Tangible bills of lading in set.

1. Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

2. If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

3. If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier s obligation by surrendering its part.

4. A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

5. The bailee shall deliver in accordance with NRS 104.7401 to 104.7404, inclusive, against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee s obligation on the whole bill.

(Added to NRS by 2005, 841)



NRS 104.7305 - Destination bills.

1. Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

2. Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to NRS 104.7105, may procure a substitute bill to be issued at any place designated in the request.

(Added to NRS by 2005, 841)



NRS 104.7306 - Altered bills of lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

(Added to NRS by 2005, 842)



NRS 104.7307 - Lien of carrier.

1. A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier s receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier s lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

2. A lien for charges and expenses under subsection 1 on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection 1 is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

3. A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

(Added to NRS by 2005, 842)



NRS 104.7308 - Enforcement of carrier s lien.

1. A carrier s lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

2. Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this Article.

3. A carrier may buy at any public sale pursuant to this section.

4. A purchaser in good faith of goods sold to enforce a carrier s lien takes the goods free of any rights of persons against whom the lien was valid, despite the carrier s noncompliance with this section.

5. A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

6. The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

7. A carrier s lien may be enforced pursuant to either subsection 1 or the procedure set forth in subsection 2 of NRS 104.7210.

8. A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

(Added to NRS by 2005, 842)



NRS 104.7309 - Duty of care; contractual limitation of carrier s liability.

1. A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

2. Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier s liability may not exceed a value stated in the bill or transportation agreement if the carrier s rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier s liability for conversion to its own use.

3. Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

(Added to NRS by 2005, 843)



NRS 104.7401 - Irregularities in issue of receipt or bill or conduct of issuer.

The obligations imposed by this Article on an issuer apply to a document of title even if:

1. The document does not comply with the requirements of this Article or of any other statute, rule or regulation regarding its issuance, form or content;

2. The issuer violated laws regulating the conduct of its business;

3. The goods covered by the document were owned by the bailee when the document was issued; or

4. The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

(Added to NRS by 2005, 843)



NRS 104.7402 - Duplicate document of title; overissue.

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen or destroyed documents, or substitute documents issued pursuant to NRS 104.7105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

(Added to NRS by 2005, 843)



NRS 104.7403 - Obligation of bailee to deliver; excuse.

1. A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections 2 and 3, unless and to the extent that the bailee establishes any of the following:

(a) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(b) Damage to or delay, loss or destruction of the goods for which the bailee is not liable;

(c) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse s lawful termination of storage;

(d) The exercise by a seller of its right to stop delivery pursuant to NRS 104.2705 or by a lessor of its right to stop delivery pursuant to NRS 104A.2526;

(e) A diversion, reconsignment or other disposition pursuant to NRS 104.7303;

(f) Release, satisfaction or any other personal defense against the claimant; or

(g) Any other lawful excuse.

2. A person claiming goods covered by a document of title shall satisfy the bailee s lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

3. Unless a person claiming the goods is a person against whom the document of title does not confer a right under subsection 1 of NRS 104.7503:

(a) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(b) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to whom the document is duly negotiated.

(Added to NRS by 2005, 843)



NRS 104.7404 - No liability for good-faith delivery pursuant to document of title.

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this Article is not liable for the goods even if:

1. The person from whom the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

2. The person to whom the bailee delivered the goods did not have authority to receive the goods.

(Added to NRS by 2005, 844)



NRS 104.7501 - Form of negotiation and requirements of due negotiation.

1. The following rules apply to a negotiable tangible document of title:

(a) If the document s original terms run to the order of a named person, the document is negotiated by the named person s endorsement and delivery. After the named person s endorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(b) If the document s original terms run to bearer, it is negotiated by delivery alone.

(c) If the document s original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(d) Negotiation of the document after it has been endorsed to a named person requires endorsement by the named person and delivery.

(e) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

2. The following rules apply to a negotiable electronic document of title:

(a) If the document s original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Endorsement by the named person is not required to negotiate the document.

(b) If the document s original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(c) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

3. Endorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee s rights.

4. The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

(Added to NRS by 2005, 844)



NRS 104.7502 - Rights acquired by due negotiation.

1. Subject to NRS 104.7205 and 104.7503, a holder to whom a negotiable document of title has been duly negotiated acquires thereby:

(a) Title to the document;

(b) Title to the goods;

(c) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(d) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this Article, but in the case of a delivery order, the bailee s obligation accrues only upon the bailee s acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any endorser will procure the acceptance of the bailee.

2. Subject to NRS 104.7503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(a) The due negotiation or any prior due negotiation constituted a breach of duty;

(b) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft or conversion; or

(c) A previous sale or other transfer of the goods or document has been made to a third person.

(Added to NRS by 2005, 845)



NRS 104.7503 - Document of title to goods defeated in certain cases.

1. A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(a) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor s nominee with:

(1) Actual or apparent authority to ship, store or sell;

(2) Power to obtain delivery under NRS 104.7403; or

(3) Power of disposition under NRS 104.2403, 104.9320, subsection 3 of NRS 104.9321, subsection 2 of NRS 104A.2304 or subsection 2 of NRS 104A.2305, or other statute or rule of law; or

(b) Acquiesce in the procurement by the bailor or its nominee of any document.

2. Title to goods based upon an unaccepted delivery order is subject to the rights of any person to whom a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under NRS 104.7504 to the same extent as the rights of the issuer or a transferee from the issuer.

3. Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to whom a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with NRS 104.7401 to 104.7404, inclusive, pursuant to its own bill of lading discharges the carrier s obligation to deliver.

(Added to NRS by 2005, 845)



NRS 104.7504 - Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

1. A transferee of a document of title, whether negotiable or nonnegotiable, to whom the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

2. In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(a) By those creditors of the transferor which could treat the transfer as void under NRS 104.2402 or 104A.2308;

(b) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer s rights;

(c) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee s rights; or

(d) As against the bailee, by good-faith dealings of the bailee with the transferor.

3. A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee s title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee s rights against the bailee.

4. Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under NRS 104.2705 or a lessor under NRS 104A.2526, subject to the requirements of due notification in those sections. A bailee that honors the seller s or lessor s instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

(Added to NRS by 2005, 846)



NRS 104.7505 - Endorser not guarantor for other parties.

The endorsement of a tangible document of title issued by a bailee does not make the endorser liable for any default by the bailee or previous endorsers.

(Added to NRS by 2005, 846)



NRS 104.7506 - Delivery without endorsement; right to compel endorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary endorsement, but the transfer becomes a negotiation only as of the time the endorsement is supplied.

(Added to NRS by 2005, 846)



NRS 104.7507 - Warranties on negotiation or delivery of document of title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under NRS 104.7508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

1. The document is genuine;

2. The transferor does not have knowledge of any fact that would impair the document s validity or worth; and

3. The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

(Added to NRS by 2005, 846)



NRS 104.7508 - Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

(Added to NRS by 2005, 847)



NRS 104.7509 - Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 5 or 2A.

(Added to NRS by 2005, 847)



NRS 104.7601 - Lost, stolen or destroyed documents of title.

1. If a document of title is lost, stolen or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant s posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee s reasonable costs and attorney s fees in any action under this subsection.

2. A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery who files a notice of claim within 1 year after the delivery.

(Added to NRS by 2005, 847)



NRS 104.7602 - Judicial process against goods covered by negotiable document of title.

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document s negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

(Added to NRS by 2005, 847)



NRS 104.7603 - Conflicting claims; interpleader.

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

(Added to NRS by 2005, 847)



NRS 104.8101 - Short title.

This article may be cited as Uniform Commercial Code Investment Securities.

(Added to NRS by 1965, 876; A 1997, 384)



NRS 104.8102 - Definitions.

1. In this Article:

(a) Adverse claim means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer or deal with the financial asset.

(b) Bearer form, as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an endorsement.

(c) Broker means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(d) Certificated security means a security that is represented by a certificate.

(e) Clearing corporation means:

(1) A person that is registered as a clearing agency under the federal securities laws;

(2) A Federal Reserve bank; or

(3) Any other person that provides clearance or settlement with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the requirement of registration, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(f) Communicate means to:

(1) Send a signed writing; or

(2) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(g) Endorsement means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring or redeeming the security or granting a power to assign, transfer or redeem it.

(h) Entitlement holder means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of paragraph (a) or (b) of subsection 2 of NRS 104.8501, the person is the entitlement holder.

(i) Entitlement order means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(j) Financial asset, except as otherwise provided in NRS 104.8103, means:

(1) A security;

(2) An obligation of a person or a share, participation or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(3) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this Article.

As context requires, the term means the interest itself or the means by which a person s claim to it is evidenced, including a certificated or uncertificated security, a security certificate or a security entitlement.

(k) Instruction means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(l) Registered form, as applied to a certificated security, means a form in which:

(1) The security certificate specifies a person entitled to the security; and

(2) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(m) Securities intermediary means:

(1) A clearing corporation; or

(2) A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(n) Security, except as otherwise provided in NRS 104.8103, means an obligation of an issuer or a share, participation or other interest in an issuer or in property or an enterprise of an issuer:

(1) Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(2) Which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests or obligations; and

(3) Which:

(I) Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(II) Is a medium for investment and by its terms expressly provides that it is a security governed by this Article.

(o) Security certificate means a certificate representing a security.

(p) Security entitlement means the rights and property interest of an entitlement holder with respect to a financial asset specified in part 5 of this Article.

(q) Uncertificated security means a security that is not represented by a certificate.

2. Other definitions applying to this Article and the sections in which they appear are:

Appropriate person. NRS 104.8107.

Control. NRS 104.8106.

Delivery. NRS 104.8301.

Investment company security. NRS 104.8103.

Issuer. NRS 104.8201.

Overissue. NRS 104.8210.

Protected purchaser. NRS 104.8303.

Securities account. NRS 104.8501.

3. In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

4. The characterization of a person, business or transaction for purposes of this Article does not determine the characterization of the person, business or transaction for purposes of any other law, regulation or rule.

(Added to NRS by 1965, 876; A 1973, 912; 1985, 85; 1995, 1074; 1997, 385; 2005, 857)



NRS 104.8103 - Rules for determining whether certain obligations and interests are securities or financial assets.

1. A share or similar equity interest issued by a corporation, business trust, joint stock company or similar entity is a security.

2. An investment company security is a security. Investment company security means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered or a face-amount certificate issued by a face-amount certificate company that is so registered. The term does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

3. An interest in a partnership or limited-liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this Article, or it is an investment company security. However, an interest in a partnership or limited-liability company is a financial asset if it is held in a securities account.

4. A writing that is a security certificate is governed by this Article and not by Article 3, even though it also meets the requirements of that Article. However, a negotiable instrument governed by Article 3 is a financial asset if it is held in a securities account.

5. An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

6. A commodity contract, as defined in paragraph (o) of subsection 1 of NRS 104.9102, is not a security or a financial asset.

7. A document of title is not a financial asset unless subparagraph 3 of paragraph (j) of subsection 1 of NRS 104.8102 applies.

(Added to NRS by 1997, 359; A 1999, 376; 2005, 859)



NRS 104.8104 - Acquisition of security or financial asset or interest therein.

1. A person acquires a security, or an interest therein, under this article, if the person:

(a) Is a purchaser to whom a security is delivered pursuant to NRS 104.8301; or

(b) Acquires a security entitlement to the security pursuant to NRS 104.8501.

2. A person acquires a financial asset, other than a security, or an interest therein, under this article, if the person acquires a security entitlement to the financial asset.

3. A person who acquires a security entitlement to a security or other financial asset has the rights specified in part 5 of this article, but is a purchaser of any security, security entitlement or other financial asset held by the securities intermediary only to the extent provided in NRS 104.8503.

4. Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule or agreement to transfer, deliver, present, surrender, exchange or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection 1 or 2.

(Added to NRS by 1997, 360)



NRS 104.8105 - Notice of adverse claim.

1. A person has notice of an adverse claim if the person:

(a) Knows of the adverse claim;

(b) Is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(c) Has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

2. Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

3. An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(a) One year after a date set for presentment or surrender for redemption or exchange; or

(b) Six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

4. A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(a) Whether in bearer or registered form, has been endorsed for collection or for surrender or for some other purpose not involving transfer; or

(b) Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

5. Filing of a financing statement under article 9 is not notice of an adverse claim to a financial asset.

(Added to NRS by 1965, 881; A 1985, 95; 1997, 396)



NRS 104.8106 - Control.

1. A purchaser has control of a certificated security in bearer form if it is delivered to the purchaser.

2. A purchaser has control of a certificated security in registered form if it is delivered to the purchaser and:

(a) The certificate is endorsed to the purchaser or in blank by an effective endorsement; or

(b) The certificate is registered in the purchaser s name, upon original issue or registration of transfer by the issuer.

3. A purchaser has control of an uncertificated security if:

(a) It is delivered to the purchaser; or

(b) The issuer has agreed that it will comply with instructions originated by him or her without further consent by the registered owner.

4. A purchaser has control of a security entitlement if:

(a) The purchaser becomes the entitlement holder;

(b) The securities intermediary has agreed that it will comply with entitlement orders originated by him or her without further consent by the entitlement holder; or

(c) Another person has control of the security entitlement on his or her behalf or, having previously acquired control of the security entitlement, acknowledges that it has control on his or her behalf.

5. If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder s own securities intermediary, the securities intermediary has control.

6. A purchaser who has satisfied the requirements of subsection 3 or 4 has control even if the registered owner in the case of subsection 3 or the entitlement holder in the case of subsection 4 retains the right to make substitutions for the uncertificated security or security entitlement, originate instructions or entitlement orders to the issuer or securities intermediary or otherwise deal with the uncertificated security or security entitlement.

7. An issuer or a securities intermediary may not enter into an agreement of the kind described in paragraph (b) of subsection 3 or paragraph (b) of subsection 4 without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even if the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

(Added to NRS by 1997, 360; A 1999, 376)



NRS 104.8107 - Whether endorsement, instruction or entitlement order is effective.

1. Appropriate person means:

(a) With respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;

(b) With respect to an instruction, the registered owner of an uncertificated security;

(c) With respect to an entitlement order, the entitlement holder;

(d) If the person designated in paragraph (a), (b) or (c) is deceased, his or her successor taking under other law or his or her personal representative acting for his or her estate; or

(e) If the person designated in paragraph (a), (b) or (c) lacks capacity, his or her guardian, conservator or other similar representative who has power under other law to transfer the security or financial asset.

2. An endorsement, instruction or entitlement order is effective if:

(a) It is made by the appropriate person;

(b) It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under paragraph (b) of subsection 3 or paragraph (b) of subsection 4 of NRS 104.8106; or

(c) The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

3. An endorsement, instruction or entitlement order made by a representative is effective even if:

(a) The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(b) The representative s action in making the endorsement, instruction or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

4. If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction or entitlement order made by him or her is effective even though the person is no longer serving in the described capacity.

5. Effectiveness of an endorsement, instruction or entitlement order is determined as of the date the endorsement, instruction or entitlement order is made, and an endorsement, instruction or entitlement order does not become ineffective by reason of any later change of circumstances.

(Added to NRS by 1997, 361)



NRS 104.8108 - Warranties in direct holding.

1. A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:

(a) The certificate is genuine and has not been materially altered;

(b) The transferor or endorser does not know of any fact that might impair the validity of the security;

(c) There is no adverse claim to the security;

(d) The transfer does not violate any restriction on transfer;

(e) If the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(f) The transfer is otherwise effective and rightful.

2. A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(a) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(b) The security is valid;

(c) There is no adverse claim to the security; and

(d) At the time the instruction is presented to the issuer:

(1) The purchaser will be entitled to the registration of transfer;

(2) The transfer will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction;

(3) The transfer will not violate any restriction on transfer; and

(4) The requested transfer will otherwise be effective and rightful.

3. A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(a) The uncertificated security is valid;

(b) There is no adverse claim to the security;

(c) The transfer does not violate any restriction on transfer; and

(d) The transfer is otherwise effective and rightful.

4. A person who endorses a security certificate warrants to the issuer that:

(a) There is no adverse claim to the security; and

(b) The endorsement is effective.

5. A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(a) The instruction is effective; and

(b) At the time the instruction is presented to the issuer, the purchaser will be entitled to the registration of transfer.

6. A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that he or she is entitled to the registration, payment or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that he or she has no knowledge of any unauthorized signature in a necessary endorsement.

7. If a person acts as an agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that he or she has authority to act for the principal and does not know of any adverse claim to the certificated security.

8. A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection 7.

9. Except as otherwise provided in subsection 7, a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections 1 to 7, inclusive. A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection 1 or 2 and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

(Added to NRS by 1997, 362)



NRS 104.8109 - Warranties in indirect holding.

1. A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(a) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(b) There is no adverse claim to the security entitlement.

2. A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in subsection 1 or 2 of NRS 104.8108.

3. If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in subsection 1 or 2 of NRS 104.8108.

(Added to NRS by 1997, 363)



NRS 104.8110 - Applicability; choice of law.

1. The local law of the issuer s jurisdiction, as specified in subsection 4, governs:

(a) The validity of a security;

(b) The rights and duties of the issuer with respect to registration of transfer;

(c) The effectiveness of registration of transfer by the issuer;

(d) Whether the issuer owes any duties to an adverse claimant to a security; and

(e) Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

2. The local law of the securities intermediary s jurisdiction, as specified in subsection 5, governs:

(a) Acquisition of a security entitlement from the securities intermediary;

(b) The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(c) Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(d) Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

3. The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

4. Issuer s jurisdiction means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this State may specify the law of another jurisdiction as the law governing the matters specified in paragraphs (b) to (e), inclusive, of subsection 1.

5. The following rules determine a securities intermediary s jurisdiction for purposes of this section:

(a) If an agreement between the securities intermediary and its entitlement holder expressly provides the securities intermediary s jurisdiction for purposes of this part, this article or the Uniform Commercial Code, that jurisdiction is the securities intermediary s jurisdiction.

(b) If paragraph (a) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary s jurisdiction.

(c) If neither paragraph (a) nor paragraph (b) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary s jurisdiction.

(d) If neither paragraph (a) nor paragraph (b) nor paragraph (c) applies, the securities intermediary s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder s account is located.

(e) If none of the preceding paragraphs applies, the securities intermediary s jurisdiction is the jurisdiction in which its chief executive office is located.

6. A securities intermediary s jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement or by the location of facilities for data processing or other recordkeeping concerning the account.

(Added to NRS by 1965, 878; A 1985, 89; 1997, 390; 1999, 377)



NRS 104.8111 - Rules of clearing corporation.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with the Uniform Commercial Code and affects another party who does not consent to the rule.

(Added to NRS by 1997, 364)



NRS 104.8112 - Creditor s legal process.

1. Except as otherwise provided in subsection 4, the interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

2. Except as otherwise provided in subsection 4, the interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States.

3. Except as otherwise provided in subsection 4, the interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor s securities account is maintained.

4. The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

5. A creditor whose debtor is the owner of a certificated security, uncertificated security or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

(Added to NRS by 1965, 885; A 1985, 106; 1989, 587; 1997, 397)



NRS 104.8113 - Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within 1 year after its making.

(Added to NRS by 1965, 885; A 1985, 107; 1997, 399)



NRS 104.8114 - Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against an issuer:

1. Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

2. If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

3. If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

4. If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that he or she or some person under whom he or she claims is a person against whom the defense or defect cannot be asserted.

(Added to NRS by 1965, 877; A 1985, 88; 1997, 389)



NRS 104.8115 - Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of his or her customer or principal, is not liable to a person having an adverse claim to the financial asset, unless he or she:

1. Took the action after he or she had been served with an injunction, restraining order or other legal process enjoining him or her from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order or other legal process;

2. Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

3. In the case of a security certificate that had been stolen, acted with notice of the adverse claim.

(Added to NRS by 1965, 885; A 1985, 106; 1997, 398)



NRS 104.8116 - Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

(Added to NRS by 1997, 364)



NRS 104.8201 - Issuer.

1. With respect to an obligation on or a defense to a security, an issuer includes a person who:

(a) Places or authorizes the placing of his or her name on a security certificate, other than as authenticating trustee, registrar, transfer agent or the like, to evidence a share, participation or other interest in his or her property or in an enterprise, or to evidence his or her duty to perform an obligation represented by the certificate;

(b) Creates a share, participation or other interest in his or her property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(c) Directly or indirectly creates a fractional interest in his or her rights or property, if the fractional interest is represented by a security certificate; or

(d) Becomes responsible for, or in place of, any other person described as an issuer in this section.

2. With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of his or her guaranty, whether or not the guarantor s obligation is noted on a security certificate.

3. With respect to registration of transfer, issuer means a person on whose behalf transfer books are maintained.

(Added to NRS by 1965, 878; A 1985, 90; 1997, 391)



NRS 104.8202 - Issuer s responsibility and defenses; notice of defect or defense.

1. Even against a purchaser for value and without notice, the terms of a certificated security include the terms stated on the certificate and the terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture or document, or in a constitution, statute, ordinance, rule, regulation, order or the like, pursuant to which the security was issued.

2. The following rules apply if an issuer asserts that a security is not valid:

(a) A security other than one issued by a government or governmental subdivision, agency or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case the security is valid in the hands of a purchaser for value and without notice of the defect other than one who takes by original issue.

(b) Paragraph (a) applies to an issuer that is a government or governmental subdivision, agency or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

3. Except as otherwise provided in NRS 104.8205, lack of genuineness of a certificated security is a complete defense even against a purchaser for value and without notice.

4. All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

5. This section does not affect the right of a party to cancel a contract for a security when, as and if issued or when distributed in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

6. If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that it could not assert if the entitlement holder held the security directly.

(Added to NRS by 1965, 879; A 1985, 90; 1997, 392)



NRS 104.8203 - Staleness as notice of defect or defense.

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer if the act or event:

1. Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than 1 year after that date; or

2. Is not covered by subsection 1 and the purchaser takes the security more than 2 years after the date set for surrender or presentation or the date on which performance became due.

(Added to NRS by 1965, 879; A 1985, 92; 1997, 393)



NRS 104.8204 - Effect of issuer s restriction on transfer.

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against any person without actual knowledge of the restriction unless:

1. The security is certificated and the restriction is noted conspicuously on the security certificate; or

2. The security is uncertificated and the registered owner has been notified of the restriction.

(Added to NRS by 1965, 880; A 1985, 92; 1997, 393)



NRS 104.8205 - Effect of unauthorized signature on security certificate.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

1. An authenticating trustee, registrar, transfer agent or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

2. An employee of the issuer, or of any of the persons listed in subsection 1, entrusted with responsible handling of the security certificate.

(Added to NRS by 1965, 880; A 1985, 92; 1997, 393)



NRS 104.8206 - Completion or alteration of security certificate.

1. If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(a) Any person may complete it by filling in the blanks as authorized; and

(b) Even though the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

2. A complete security certificate that has been improperly altered, even though fraudulently, remains enforceable, but only according to its original terms.

(Added to NRS by 1965, 880; A 1985, 93; 1997, 394; 1999, 403)



NRS 104.8207 - Rights and duties of issuer with respect to registered owners.

1. Before the presentment for registration of transfer of a certificated security in registered form or of an instruction requesting transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications and otherwise exercise all the rights and powers of an owner.

2. This article does not affect the liability of the registered owner of a security for calls, assessments or the like.

(Added to NRS by 1965, 880; A 1985, 93; 1997, 394)



NRS 104.8208 - Effect of signature of authenticating trustee, registrar or transfer agent.

1. A person signing a security certificate as authenticating trustee, registrar, transfer agent or the like warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(a) The certificate is genuine;

(b) His or her own participation in the issue or registration of the transfer, pledge or release of the security is within his or her capacity and within the scope of the authority received from the issuer; and

(c) He or she has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

2. Unless otherwise agreed, a person signing under subsection 1 does not assume responsibility for the validity of the security in other respects.

(Added to NRS by 1965, 880; A 1985, 94; 1997, 395)



NRS 104.8209 - Issuer s lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

(Added to NRS by 1965, 877; A 1985, 88; 1997, 388)



NRS 104.8210 - Overissue.

1. As used in this section, overissue means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

2. Except as otherwise provided in subsections 3 and 4, the provisions of this article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue or reissue would result in overissue.

3. If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate he or she holds.

4. If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of his or her demand.

(Added to NRS by 1965, 877; A 1985, 88; 1997, 389)



NRS 104.8301 - Delivery.

1. Delivery of a certificated security to a purchaser occurs when:

(a) The purchaser acquires possession of the security certificate;

(b) Another person, other than a securities intermediary, acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(c) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is registered in the name of the purchaser, payable to the order of the purchaser, or specially endorsed to the purchaser by an effective endorsement and has not been endorsed to the securities intermediary or in blank.

2. Delivery of an uncertificated security to a purchaser occurs when:

(a) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(b) Another person, other than a securities intermediary, becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

(Added to NRS by 1997, 364; A 1999, 378)



NRS 104.8302 - Rights of purchaser.

1. Except as otherwise provided in subsections 2 and 3, a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

2. A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

3. A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

(Added to NRS by 1997, 364; A 1999, 379)



NRS 104.8303 - Protected purchaser.

1. Protected purchaser means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(a) Gives value;

(b) Does not have notice of any adverse claim to the security; and

(c) Obtains control of the certificated or uncertificated security.

2. In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

(Added to NRS by 1997, 364)



NRS 104.8304 - Endorsement.

1. An endorsement may be in blank or special. An endorsement in blank includes an endorsement to bearer. A special endorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank endorsement to a special endorsement.

2. An endorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the endorsement.

3. An endorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the endorsement is on a separate document, until delivery of both the document and the certificate.

4. If a security certificate in registered form has been delivered to a purchaser without a necessary endorsement, the purchaser may become a protected purchaser only when the endorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary endorsement supplied.

5. An endorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

6. Unless otherwise agreed, a person making an endorsement assumes only the obligations provided in NRS 104.8108 and not an obligation that the security will be honored by the issuer.

(Added to NRS by 1997, 365)



NRS 104.8305 - Instruction.

1. If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

2. Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by NRS 104.8108 and not an obligation that the security will be honored by the issuer.

(Added to NRS by 1997, 365)



NRS 104.8306 - Effect of guaranteeing signature, endorsement or instruction.

1. A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing:

(a) The signature was genuine;

(b) The signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(c) The signer had legal capacity to sign.

2. A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(a) The signature was genuine;

(b) The signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(c) The signer had legal capacity to sign.

3. A person who specially guarantees the signature of the originator of an instruction makes the warranties of a guarantor under subsection 2 and also warrants that at the time the instruction is presented to the issuer:

(a) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(b) The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction.

4. A guarantor under subsections 1 and 2 or a special guarantor under subsection 3 does not otherwise warrant the rightfulness of the transfer.

5. A person who guarantees an endorsement of a security certificate makes the warranties of a guarantor under subsection 1 and also warrants the rightfulness of the transfer in all respects.

6. A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special guarantor under subsection 3 and also warrants the rightfulness of the transfer in all respects.

7. An issuer may not require a special guaranty of signature, a guaranty of endorsement or a guaranty of instruction as a condition to registration of transfer.

8. The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of a breach of the warranties of the guarantor.

(Added to NRS by 1997, 365)



NRS 104.8307 - Purchaser s right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

(Added to NRS by 1965, 885; A 1985, 105; 1997, 397)



NRS 104.8401 - Duty of issuer to register transfer.

1. If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer, pledge or release as requested if:

(a) Under the terms of the security, the person seeking registration of transfer is eligible to have the security registered in his or her name;

(b) The endorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(c) Reasonable assurance is given that the endorsement or instruction is genuine and authorized;

(d) Any applicable law relating to the collection of taxes has been complied with;

(e) The transfer does not violate any restriction on transfer imposed by the issuer in accordance with NRS 104.8204;

(f) A demand that the issuer not register transfer has not become effective under NRS 104.8403, or the issuer has complied with subsection 2 of that section but no legal process or indemnity bond is obtained as provided in subsection 4 of that section; and

(g) The transfer is in fact rightful or is to a protected purchaser.

2. If an issuer is under a duty to register a transfer of a security, the issuer is liable to the person presenting a certificated security or an instruction for registration or his or her principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

(Added to NRS by 1965, 886; A 1985, 108; 1997, 399)



NRS 104.8402 - Assurance that endorsement or instruction is effective.

1. An issuer may require the following assurance that each necessary endorsement or each instruction is genuine and authorized:

(a) In all cases, a guaranty of the signature of the person making an endorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(b) If the endorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(c) If the endorsement is made or the instruction is originated by a fiduciary pursuant to paragraph (d) or (e) of subsection 1 of NRS 104.8107, appropriate evidence of appointment or incumbency;

(d) If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(e) If the endorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

2. An issuer may elect to require reasonable assurance beyond that specified in this section.

3. As used in this section:

(a) Guaranty of the signature means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(b) Appropriate evidence of appointment or incumbency means:

(1) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(2) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the issuer to be responsible or, in the absence of that document or certificate, other evidence reasonably deemed by the issuer to be appropriate.

(Added to NRS by 1965, 887; A 1985, 109; 1997, 400)



NRS 104.8403 - Demand that issuer not register transfer.

1. A person who is an appropriate person to make an endorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

2. If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to the person who initiated the demand at the address provided in the demand and the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(a) The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(b) A demand that the issuer not register transfer had previously been received; and

(c) The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

3. The period described in paragraph (c) of subsection 2 may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

4. An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of transfer pursuant to an effective endorsement or instruction if the person does not, within the time stated in the issuer s communication:

(a) Obtain an appropriate restraining order, injunction or other process from a court of competent jurisdiction enjoining the issuer from registering transfer; or

(b) File with the issuer an indemnity bond, sufficient in the issuer s judgment to protect the issuer and any transfer agent, registrar or other agent of the issuer involved from any loss it or they may suffer by refusing to register transfer.

5. This section does not relieve an issuer from liability for registering transfer pursuant to an endorsement or instruction that was not effective.

(Added to NRS by 1965, 888; A 1985, 110; 1997, 401)



NRS 104.8404 - Wrongful registration.

1. Except as otherwise provided in NRS 104.8406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(a) Pursuant to an ineffective endorsement or instruction;

(b) After a demand that the issuer not register transfer became effective under subsection 1 of NRS 104.8403 and the issuer did not comply with subsection 2 of NRS 104.8403;

(c) After the issuer had been served with an injunction, restraining order or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order or other legal process; or

(d) By an issuer acting in collusion with the wrongdoer.

2. An issuer that is liable for wrongful registration of transfer under subsection 1 on demand shall provide the person entitled to the security with a like certificated or uncertificated security and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer s liability to provide the person with a like security is governed by NRS 104.8210.

3. Except as otherwise provided in subsection 1 or in a law relating to the collection of taxes, an issuer is not liable to an owner or any other person suffering loss as a result of the registration of transfer of a security if registration was made pursuant to an effective endorsement or instruction.

(Added to NRS by 1965, 888; A 1985, 112; 1997, 404)



NRS 104.8405 - Replacement of lost, destroyed or wrongfully taken security certificate.

1. If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed or wrongfully taken, the issuer shall issue a new certificate if the owner:

(a) So requests before the issuer has notice that the security has been acquired by a protected purchaser;

(b) Files with the issuer a sufficient indemnity bond; and

(c) Satisfies other reasonable requirements imposed by the issuer.

2. If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer s liability is governed by NRS 104.8210. In addition to any rights on the indemnity bond, the issuer may recover the new certificate from the person to whom it was issued or any person taking under him or her except a protected purchaser.

(Added to NRS by 1965, 889; A 1985, 112; 1997, 405)



NRS 104.8406 - Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed or wrongfully taken and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under NRS 104.8404 or a claim to a new security certificate under NRS 104.8405.

(Added to NRS by 1997, 366)



NRS 104.8407 - Authenticating trustee, transfer agent and registrar.

A person acting as authenticating trustee, transfer agent, registrar or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

(Added to NRS by 1965, 889; A 1985, 113; 1997, 406)



NRS 104.8501 - Securities account; acquisition of security entitlement from securities intermediary.

1. Securities account means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

2. Except as otherwise provided in subsections 4 and 5, a person acquires a security entitlement if a securities intermediary:

(a) Indicates by book entry that a financial asset has been credited to his or her securities account;

(b) Receives a financial asset from the person or acquires a financial asset for him or her and, in either case, accepts it for credit to his or her securities account; or

(c) Becomes obligated under other law, regulation or rule to credit a financial asset to his or her securities account.

3. If a condition of subsection 2 has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

4. If a securities intermediary holds a financial asset for another person and the financial asset is registered in the name of, payable to the order of or specially endorsed to the other person and has not been endorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

5. Issuance of a security is not establishment of a security entitlement.

(Added to NRS by 1997, 366)



NRS 104.8502 - Assertion of adverse claim against entitlement holder.

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who acquires a security entitlement under NRS 104.8501 for value and without notice of the adverse claim.

(Added to NRS by 1997, 367)



NRS 104.8503 - Property interest of entitlement holder in financial asset held by securities intermediary.

1. To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not the property of the securities intermediary and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in NRS 104.8511.

2. An entitlement holder s property interest with respect to a particular financial asset under subsection 1 is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

3. An entitlement holder s property interest with respect to a particular financial asset under subsection 1 may be enforced against the securities intermediary only by exercise of the entitlement holder s rights under NRS 104.8505 to 104.8508, inclusive.

4. An entitlement holder s property interest with respect to a particular financial asset under subsection 1 may be enforced against a purchaser of the financial asset or interest therein only if:

(a) Insolvency proceedings have been initiated by or against the securities intermediary;

(b) The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(c) The securities intermediary violated its obligations under NRS 104.8504 by transferring the financial asset or interest therein to the purchaser; and

(d) The purchaser is not protected under subsection 5.

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

5. An action based on the entitlement holder s property interest with respect to a particular financial asset under subsection 1, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control and does not act in collusion with the securities intermediary in violating the securities intermediary s obligations under NRS 104.8504.

(Added to NRS by 1997, 367)



NRS 104.8504 - Duty of securities intermediary to maintain financial asset.

1. A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

2. Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection 1.

3. A securities intermediary satisfies the duty under subsection 1 if:

(a) It acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(b) In the absence of agreement, it exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

4. This section does not apply to a clearing corporation that is the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

(Added to NRS by 1997, 368)



NRS 104.8505 - Duty of securities intermediary with respect to payments and distributions.

1. A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(a) It acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(b) In the absence of agreement, it exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

2. A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

(Added to NRS by 1997, 368)



NRS 104.8506 - Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

1. It acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

2. In the absence of agreement, it either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

(Added to NRS by 1997, 368)



NRS 104.8507 - Duty of securities intermediary to comply with entitlement order.

1. A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized and the securities intermediary has had a reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(a) It acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(b) In the absence of agreement, it exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

2. If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall re-establish a security entitlement in favor of the person entitled to it and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not re-establish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

(Added to NRS by 1997, 368)



NRS 104.8508 - Duty of securities intermediary to change entitlement holder s position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

1. It acts as agreed upon by the entitlement holder and the securities intermediary; or

2. In the absence of agreement, it exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

(Added to NRS by 1997, 369)



NRS 104.8509 - Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

1. If the substance of a duty imposed upon a securities intermediary by NRS 104.8504 to 104.8508, inclusive, is the subject of other statute, regulation or rule, compliance with that statute, regulation or rule satisfies the duty.

2. To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

3. The obligation of a securities intermediary to perform the duties imposed by NRS 104.8504 to 104.8508, inclusive, is subject to:

(a) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(b) Rights of the securities intermediary under other law, regulation, rule or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

4. NRS 104.8504 to 104.8508, inclusive, do not require a securities intermediary to take any action that is prohibited by other statute, regulation or rule.

(Added to NRS by 1997, 369)



NRS 104.8510 - Rights of purchaser of security entitlement from entitlement holder.

1. In a case not covered by the rules of priority in article 9 or the rules stated in subsection 3, an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim and obtains control.

2. If an adverse claim could not have been asserted against an entitlement holder under NRS 104.8502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

3. In a case not covered by the rules of priority in article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection 4, purchasers who have control rank according to priority in time of:

(a) The purchaser s becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under paragraph (a) of subsection 4 of NRS 104.8106;

(b) The securities intermediary s agreement to comply with the purchaser s entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under paragraph (b) of that subsection; or

(c) If the purchaser obtained control through another person under paragraph (c) of that subsection, the time on which priority would be based under this subsection if the other person were the secured party.

4. A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

(Added to NRS by 1997, 369; A 1999, 379)



NRS 104.8511 - Priority among security interests and entitlement holders.

1. Except as otherwise provided in subsections 2 and 3, if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

2. A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the entitlement holders of the securities intermediary who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

3. If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

(Added to NRS by 1997, 370)



NRS 104.9101 - Short title.

This article may be cited as Uniform Commercial Code Secured Transactions.

(Added to NRS by 1999, 281)



NRS 104.9102 - Definitions and index of definitions.

1. In this Article:

(a) Accession means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(b) Account, except as used in account for, means a right to payment of a monetary obligation, whether or not earned by performance, for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of; for services rendered or to be rendered; for a policy of insurance issued or to be issued; for a secondary obligation incurred or to be incurred; for energy provided or to be provided; for the use or hire of a vessel under a charter or other contract; arising out of the use of a credit or charge card or information contained on or for use with the card; or as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include rights to payment evidenced by chattel paper or an instrument; commercial tort claims; deposit accounts; investment property; letter-of-credit rights or letters of credit; or rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(c) Account debtor means a person obligated on an account, chattel paper or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(d) Accounting, except as used in accounting for, means a record:

(1) Authenticated by a secured party;

(2) Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(3) Identifying the components of the obligations in reasonable detail.

(e) Agricultural lien means an interest, other than a security interest, in farm products:

(1) Which secures payment or performance of an obligation for:

(I) Goods or services furnished in connection with a debtor s farming operation; or

(II) Rent on real property leased by a debtor in connection with its farming operation;

(2) Which is created by statute in favor of a person that:

(I) In the ordinary course of its business furnished goods or services to a debtor in connection with his or her farming operation; or

(II) Leased real property to a debtor in connection with his or her farming operation; and

(3) Whose effectiveness does not depend on the person s possession of the personal property.

(f) As-extracted collateral means:

(1) Oil, gas or other minerals that are subject to a security interest that:

(I) Is created by a debtor having an interest in the minerals before extraction; and

(II) Attaches to the minerals as extracted; or

(2) Accounts arising out of the sale at the wellhead or minehead of oil, gas or other minerals in which the debtor had an interest before extraction.

(g) Authenticate means:

(1) To sign; or

(2) With present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol or process.

(h) Bank means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions and trust companies.

(i) Cash proceeds means proceeds that are money, checks, deposit accounts or the like.

(j) Certificate of title means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest s obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest s obtaining priority over the rights of a lien creditor with respect to the collateral.

(k) Chattel paper means a record or records that evidence both a monetary obligation and a security interest in or a lease of specific goods or of specific goods and software used in the goods, or a security interest in or a lease of specific goods and a license of software used in the goods. The term does not include charters or other contracts involving the use or hire of a vessel, or records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper. As used in this paragraph, monetary obligation means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods.

(l) Collateral means the property subject to a security interest or agricultural lien. The term includes:

(1) Proceeds to which a security interest attaches;

(2) Accounts, chattel paper, payment intangibles and promissory notes that have been sold; and

(3) Goods that are the subject of a consignment.

(m) Commercial tort claim means a claim arising in tort with respect to which:

(1) The claimant is an organization; or

(2) The claimant is a natural person and the claim:

(I) Arose in the course of the claimant s business or profession; and

(II) Does not include damages arising out of personal injury to or the death of a natural person.

(n) Commodity account means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(o) Commodity contract means a commodity futures contract, an option on a commodity futures contract, a commodity option or another contract if the contract or option is:

(1) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(2) Traded on a foreign commodity board of trade, exchange or market, and is carried on the books of a commodity intermediary for a commodity customer.

(p) Commodity customer means a person for which a commodity intermediary carries a commodity contract on its books.

(q) Commodity intermediary means a person that:

(1) Is registered as a futures commission merchant under federal commodities law; or

(2) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(r) Communicate means:

(1) To send a written or other tangible record;

(2) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(3) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(s) Consignee means a merchant to which goods are delivered in a consignment.

(t) Consignment means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(1) The merchant:

(I) Deals in goods of that kind under a name other than the name of the person making delivery;

(II) Is not an auctioneer; and

(III) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(2) With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(3) The goods are not consumer goods immediately before delivery; and

(4) The transaction does not create a security interest that secures an obligation.

(u) Consignor means a person that delivers goods to a consignee in a consignment.

(v) Consumer debtor means a debtor in a consumer transaction.

(w) Consumer goods means goods that are used or bought for use primarily for personal, family or household purposes.

(x) Consumer-goods transaction means a consumer transaction to the extent that:

(1) A natural person incurs an obligation primarily for personal, family or household purposes; and

(2) A security interest in consumer goods or in consumer goods and software that is held or acquired primarily for personal, family or household purposes secures the obligation.

(y) Consumer obligor means an obligor who is a natural person and who incurred the obligation as part of a transaction entered into primarily for personal, family or household purposes.

(z) Consumer transaction means a transaction to the extent that a natural person incurs an obligation primarily for personal, family or household purposes; a security interest secures the obligation; and the collateral is held or acquired primarily for personal, family or household purposes. The term includes consumer-goods transactions.

(aa) Continuation statement means a change of a financing statement which:

(1) Identifies, by its file number, the initial financing statement to which it relates; and

(2) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(bb) Debtor means:

(1) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(2) A seller of accounts, chattel paper, payment intangibles or promissory notes; or

(3) A consignee.

(cc) Deposit account means a demand, time, savings, passbook or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(dd) Document means a document of title or a receipt of the type described in subsection 2 of NRS 104.7201.

(ee) Electronic chattel paper means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(ff) Encumbrance means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(gg) Equipment means goods other than inventory, farm products or consumer goods.

(hh) Farm products means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(1) Crops grown, growing or to be grown, including:

(I) Crops produced on trees, vines and bushes; and

(II) Aquatic goods produced in aquacultural operations;

(2) Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(3) Supplies used or produced in a farming operation; or

(4) Products of crops or livestock in their unmanufactured states.

(ii) Farming operation means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(jj) File number means the number assigned to an initial financing statement pursuant to subsection 1 of NRS 104.9519.

(kk) Filing office means an office designated in NRS 104.9501 as the place to file a financing statement.

(ll) Filing-office rule means a rule adopted pursuant to NRS 104.9526.

(mm) Financing statement means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(nn) Fixture filing means the filing of a financing statement covering goods that are or are to become fixtures and satisfying subsections 1 and 2 of NRS 104.9502. The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(oo) Fixtures means goods that have become so related to particular real property that an interest in them arises under real property law.

(pp) General intangible means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas or other minerals before extraction. The term includes payment intangibles and software.

(qq) Goods means all things that are movable when a security interest attaches. The term includes fixtures; standing timber that is to be cut and removed under a conveyance or contract for sale; the unborn young of animals; crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes; and manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if the program is associated with the goods in such a manner that it customarily is considered part of the goods, or by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas or other minerals before extraction.

(rr) Governmental unit means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(ss) Health-care-insurance receivable means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(tt) Instrument means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary endorsement or assignment. The term does not include investment property, letters of credit or writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(uu) Inventory means goods, other than farm products, which:

(1) Are leased by a person as lessor;

(2) Are held by a person for sale or lease or to be furnished under a contract of service;

(3) Are furnished by a person under a contract of service; or

(4) Consist of raw materials, work in process, or materials used or consumed in a business.

(vv) Investment property means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(ww) Jurisdiction of organization, with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(xx) Letter-of-credit right means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(yy) Lien creditor means:

(1) A creditor that has acquired a lien on the property involved by attachment, levy or the like;

(2) An assignee for benefit of creditors from the time of assignment;

(3) A trustee in bankruptcy from the date of the filing of the petition; or

(4) A receiver in equity from the time of appointment.

(zz) Manufactured home means a structure, transportable in one or more sections, which in the traveling mode, is 8 feet or more in body width or 40 feet or more in body length, or, when erected on-site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(aaa) Manufactured-home transaction means a secured transaction:

(1) That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(2) In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(bbb) Mortgage means a consensual interest in real property, including fixtures, which is created by a mortgage, deed of trust, or similar transaction.

(ccc) New debtor means a person that becomes bound as debtor under subsection 4 of NRS 104.9203 by a security agreement previously entered into by another person.

(ddd) New value means money; money s worth in property, services or new credit; or release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(eee) Noncash proceeds means proceeds other than cash proceeds.

(fff) Obligor means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, owes payment or other performance of the obligation, has provided property other than the collateral to secure payment or other performance of the obligation, or is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include an issuer or a nominated person under a letter of credit.

(ggg) Original debtor means, except as used in subsection 3 of NRS 104.9310, a person that, as debtor, entered into a security agreement to which a new debtor has become bound under subsection 4 of NRS 104.9203.

(hhh) Payment intangible means a general intangible under which the account debtor s principal obligation is a monetary obligation.

(iii) Person related to, with respect to a natural person, means:

(1) The person s spouse;

(2) The person s brother, brother-in-law, sister or sister-in-law;

(3) The person s or the person s spouse s ancestor or lineal descendant; or

(4) Any other relative, by blood or marriage, of the person or the person s spouse who shares the same home with him or her.

(jjj) Person related to, with respect to an organization, means:

(1) A person directly or indirectly controlling, controlled by or under common control with the organization;

(2) An officer or director of, or a person performing similar functions with respect to, the organization;

(3) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (1);

(4) The spouse of a natural person described in subparagraph (1), (2) or (3); or

(5) A person who is related by blood or marriage to a person described in subparagraph (1), (2), (3) or (4) and shares the same home with that person.

(kkk) Proceeds means, except as used in subsection 2 of NRS 104.9609, the following property:

(1) Whatever is acquired upon the sale, lease, license, exchange or other disposition of collateral;

(2) Whatever is collected on, or distributed on account of, collateral;

(3) Rights arising out of collateral;

(4) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; and

(5) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(lll) Promissory note means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(mmm) Proposal means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to NRS 104.9620, 104.9621 and 104.9622.

(nnn) Public-finance transaction means a secured transaction in connection with which:

(1) Debt securities are issued;

(2) All or a portion of the securities issued have an initial stated maturity of at least 20 years; and

(3) The debtor, the obligor, the secured party, the account debtor or other person obligated on collateral, the assignor or assignee of a secured obligation, or the assignor or assignee of a security interest is a state or a governmental unit of a state.

(ooo) Public organic record means a record that is available to the public for inspection and is:

(1) A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the initial record;

(2) An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(3) A record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

(ppp) Pursuant to commitment, with respect to an advance made or other value given by a secured party, means pursuant to the secured party s obligation, whether or not a subsequent event of default or other event not within the secured party s control has relieved or may relieve the secured party from its obligation.

(qqq) Record, except as used in for record, of record, record or legal title, and record owner, means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(rrr) Registered organization means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust s organic record be filed with the state.

(sss) Secondary obligor means an obligor to the extent that:

(1) The obligor s obligation is secondary; or

(2) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor or property of either.

(ttt) Secured party means:

(1) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(2) A person that holds an agricultural lien;

(3) A consignor;

(4) A person to which accounts, chattel paper, payment intangibles or promissory notes have been sold;

(5) A trustee, indenture trustee, agent, collateral agent or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(6) A person that holds a security interest arising under NRS 104.2401, 104.2505, subsection 3 of NRS 104.2711, NRS 104.4210, 104.5118 or subsection 5 of NRS 104A.2508.

(uuu) Security agreement means an agreement that creates or provides for a security interest.

(vvv) Send, in connection with a record or notification, means:

(1) To deposit in the mail, deliver for transmission or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(2) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (1).

(www) Software means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is contained in goods unless the goods are a computer or computer peripheral.

(xxx) State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(yyy) Supporting obligation means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, document, general intangible, instrument or investment property.

(zzz) Tangible chattel paper means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(aaaa) Termination statement means a subsequent filing which:

(1) Identifies, by its file number, the initial financing statement to which it relates; and

(2) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(bbbb) Transmitting utility means a person primarily engaged in the business of:

(1) Operating a railroad, subway, street railway or trolley bus;

(2) Transmitting communications electrically, electromagnetically or by light;

(3) Transmitting goods by pipeline;

(4) Providing sewerage; or

(5) Transmitting or producing and transmitting electricity, steam, gas or water.

2. Control as provided in NRS 104.7106 and the following definitions in other Articles apply to this Article:

Applicant. NRS 104.5102.

Beneficiary. NRS 104.5102.

Broker. NRS 104.8102.

Certificated security. NRS 104.8102.

Check. NRS 104.3104.

Clearing corporation. NRS 104.8102.

Contract for sale. NRS 104.2106.

Customer. NRS 104.4104.

Entitlement holder. NRS 104.8102.

Financial asset. NRS 104.8102.

Holder in due course. NRS 104.3302.

Issuer (with respect to a letter of credit or letter-of-credit right). NRS 104.5102.

Issuer (with respect to a security). NRS 104.8201.

Issuer (with respect to documents of title). NRS 104.7102.

Lease. NRS 104A.2103.

Lease agreement. NRS 104A.2103.

Lease contract. NRS 104A.2103.

Leasehold interest. NRS 104A.2103.

Lessee. NRS 104A.2103.

Lessee in ordinary course of business. NRS 104A.2103.

Lessor. NRS 104A.2103.

Lessor s residual interest. NRS 104A.2103.

Letter of credit. NRS 104.5102.

Merchant. NRS 104.2104.

Negotiable instrument. NRS 104.3104.

Nominated person. NRS 104.5102.

Note. NRS 104.3104.

Proceeds of a letter of credit. NRS 104.5114.

Prove. NRS 104.3103.

Sale. NRS 104.2106.

Securities account. NRS 104.8501.

Securities intermediary. NRS 104.8102.

Security. NRS 104.8102.

Security certificate. NRS 104.8102.

Security entitlement. NRS 104.8102.

Uncertificated security. NRS 104.8102.

3. Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

(Added to NRS by 1999, 281; A 2001, 710; 2005, 860; 2011, 608)



NRS 104.9103 - Purchase-money security interest: Circumstances of existence; applicability of payments; burden of establishing.

1. In this section:

(a) Purchase-money collateral means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(b) Purchase-money obligation means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

2. A security interest in goods is a purchase-money security interest:

(a) To the extent that the goods are purchase-money collateral with respect to that security interest;

(b) If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(c) Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

3. A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(a) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(b) The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

4. The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

5. In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(a) In accordance with any reasonable method of application to which the parties agree;

(b) In the absence of the parties agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(c) In the absence of an agreement to a reasonable method and a timely manifestation of the obligor s intention, in the following order:

(1) To obligations that are not secured; and

(2) If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

6. In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(a) The purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(b) Collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(c) The purchase-money obligation has been renewed, refinanced, consolidated or restructured.

7. In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

8. The limitation of the rules in subsections 5, 6 and 7 to transactions other than consumer-goods transactions leaves to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

(Added to NRS by 1999, 291)



NRS 104.9104 - Control of deposit account.

1. A secured party has control of a deposit account if:

(a) The secured party is the bank with which the deposit account is maintained;

(b) The debtor, secured party and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(c) The secured party becomes the bank s customer with respect to the deposit account.

2. A secured party that has satisfied subsection 1 has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

(Added to NRS by 1999, 292; A 2001, 719)



NRS 104.9105 - Control of electronic chattel paper; employment of system for evidencing transfer of interests in chattel paper.

1. A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

2. A system satisfies subsection 1 if the record or records comprising the chattel paper are created, stored and assigned in such a manner that:

(a) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (d), (e) and (f), unalterable;

(b) The authoritative copy identifies the secured party as the assignee of the record or records;

(c) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(d) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(e) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(f) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

(Added to NRS by 1999, 292; A 2011, 617)



NRS 104.9106 - Control of investment property.

1. A person has control of a certificated security, uncertificated security, or security entitlement as provided in NRS 104.8106.

2. A secured party has control of a commodity contract if:

(a) The secured party is the commodity intermediary with which the commodity contract is carried; or

(b) The commodity customer, secured party and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

3. A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

(Added to NRS by 1999, 293)



NRS 104.9107 - Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under subsection 3 of NRS 104.5114 or otherwise applicable law or practice.

(Added to NRS by 1999, 293)



NRS 104.9108 - Sufficiency of descriptions.

1. Except as otherwise provided in subsections 3, 4 and 5, a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

2. Except as otherwise provided in subsection 4, a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(a) Specific listing;

(b) Category;

(c) Except as otherwise provided in subsection 5, a type of collateral defined in the Uniform Commercial Code;

(d) Quantity;

(e) Computational or allocational formula or procedure; or

(f) Except as otherwise provided in subsection 3, any other method, if the identity of the collateral is objectively determinable.

3. A description of collateral as all the debtor s assets or all the debtor s personal property or using words of similar import does not reasonably identify the collateral.

4. Except as otherwise provided in subsection 5, a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(a) The collateral by those terms or as investment property; or

(b) The underlying financial asset or commodity contract.

5. A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(a) A commercial tort claim; or

(b) In a consumer transaction, consumer goods, a security entitlement, a securities account or a commodity account.

(Added to NRS by 1999, 293)



NRS 104.9109 - Scope of applicability.

1. Except as otherwise provided in subsections 3 and 4, this Article applies to:

(a) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(b) An agricultural lien;

(c) A sale of accounts, chattel paper, payment intangibles or promissory notes;

(d) A consignment;

(e) A security interest arising under NRS 104.2401, 104.2505, subsection 3 of NRS 104.2711 or subsection 5 of NRS 104A.2508, as provided in NRS 104.9110; and

(f) A security interest arising under NRS 104.4210 or 104.5118.

2. The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.

3. This Article does not apply to the extent that:

(a) A statute, regulation or treaty of the United States preempts this Article; or

(b) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under NRS 104.5114.

4. This Article does not apply to:

(a) A landlord s lien, other than an agricultural lien;

(b) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but NRS 104.9333 applies with respect to priority of the lien;

(c) An assignment of a claim for wages, salary or other compensation of an employee;

(d) A sale of accounts, chattel paper, payment intangibles or promissory notes as part of a sale of the business out of which they arose;

(e) An assignment of accounts, chattel paper, payment intangibles or promissory notes which is for the purpose of collection only;

(f) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(g) An assignment of a single account, payment intangible or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(h) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but NRS 104.9315 and 104.9322 apply with respect to proceeds and priorities in proceeds;

(i) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(j) A right of recoupment or setoff, but:

(1) NRS 104.9340 applies with respect to the effectiveness of rights of recoupment or setoff against deposit accounts; and

(2) NRS 104.9404 applies with respect to defenses or claims of an account debtor;

(k) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(1) Liens on real property in NRS 104.9203 and 104.9308;

(2) Fixtures in NRS 104.9334;

(3) Fixture filings in NRS 104.9501, 104.9502, 104.9512, 104.9516 and 104.9519; and

(4) Security agreements covering personal and real property in NRS 104.9604;

(l) An assignment of a claim arising in tort, other than a commercial tort claim, but NRS 104.9315 and 104.9322 apply with respect to proceeds and priorities in proceeds;

(m) An assignment of a deposit account in a consumer transaction, but NRS 104.9315 and 104.9322 apply with respect to proceeds and priorities in proceeds; or

(n) A transfer by a government or governmental unit.

(Added to NRS by 1999, 294; A 2001, 719)



NRS 104.9110 - Applicability to security interests arising under Article 2 or 2A.

A security interest arising under NRS 104.2401, 104.2505, subsection 3 of 104.2711, or subsection 5 of NRS 104A.2508 is subject to this Article. However, until the debtor obtains possession of the goods:

1. The security interest is enforceable, even if paragraph (c) of subsection 2 of NRS 104.9203 has not been satisfied;

2. Filing is not required to perfect the security interest;

3. The rights of the secured party after default by the debtor are governed by Article 2 or 2A; and

4. The security interest has priority over a conflicting security interest created by the debtor.

(Added to NRS by 1999, 295)



NRS 104.9201 - General effectiveness of security agreement.

1. Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

2. A transaction subject to this article is subject to any applicable rule of law which establishes a different rule for consumers and to chapters 97 and 97A of NRS.

3. In case of conflict between this article and a rule of law, statute or regulation described in subsection 2, the rule of law, statute or regulation controls. Failure to comply with a statute or regulation described in subsection 2 has only the effect the statute or regulation specifies.

4. This article does not:

(a) Validate any rate, charge, agreement, or practice that violates a rule of law, statute or regulation described in subsection 2; or

(b) Extend the application of the rule of law, statute or regulation to a transaction not otherwise subject to it.

(Added to NRS by 1999, 295)



NRS 104.9202 - Title to collateral immaterial.

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles or promissory notes, the provisions of this article with regard to rights and obligations apply whether or not title to collateral is in the secured party or the debtor.

(Added to NRS by 1999, 296)



NRS 104.9203 - Attachment and enforceability of security interest; proceeds; formal requisites; supporting obligations.

1. A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

2. Except as otherwise provided in subsections 3 to 9, inclusive, a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(a) Value has been given;

(b) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(c) One of the following conditions is met:

(1) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(2) The collateral is not a certificated security and is in the possession of the secured party under NRS 104.9313 pursuant to the debtor s security agreement;

(3) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under NRS 104.8301 pursuant to the debtor s security agreement; or

(4) The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights or electronic documents, and the secured party has control under NRS 104.7106, 104.9104, 104.9105, 104.9106 or 104.9107 pursuant to the debtor s security agreement.

3. Subsection 2 is subject to NRS 104.4210 on the security interest of a collecting bank, NRS 104.5118 on the security interest of a letter-of-credit issuer or nominated person, NRS 104.9110 on a security interest arising under Article 2 or 2A, and NRS 104.9206 on security interests in investment property.

4. A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this Article or by contract:

(a) The security agreement becomes effective to create a security interest in his or her property; or

(b) He or she becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

5. If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(a) The agreement satisfies paragraph (c) of subsection 2 with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(b) Another agreement is not necessary to make a security interest in the property enforceable.

6. The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by NRS 104.9315 and is also attachment of a security interest in a supporting obligation for the collateral.

7. The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage or other lien.

8. The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

9. The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

(Added to NRS by 1999, 296; A 2005, 869)



NRS 104.9204 - After-acquired property; future advances.

1. Except as otherwise provided in subsection 2, a security agreement may create or provide for a security interest in after-acquired collateral.

2. A security interest does not attach under a term constituting an after-acquired property clause to:

(a) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(b) A commercial tort claim.

3. A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

(Added to NRS by 1999, 297)



NRS 104.9205 - Use or disposition of collateral permissible.

1. A security interest is not invalid or fraudulent against creditors solely because:

(a) The debtor has the right or ability to:

(1) Use, commingle or dispose of all or part of the collateral, including returned or repossessed goods;

(2) Collect, compromise, enforce or otherwise deal with collateral;

(3) Accept the return of collateral or make repossessions; or

(4) Use, commingle or dispose of proceeds; or

(b) The secured party fails to require the debtor to account for proceeds or replace collateral.

2. This section does not relax the requirements of possession if attachment, perfection or enforcement of a security interest depends upon possession of the collateral by the secured party.

(Added to NRS by 1999, 297)



NRS 104.9206 - Security interest arising in purchase or delivery of financial asset.

1. A security interest in favor of a securities intermediary attaches to a person s security entitlement if:

(a) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(b) The securities intermediary credits the financial asset to the person s securities account before he or she pays the securities intermediary.

2. The security interest described in subsection 1 secures the buyer s obligation to pay for the financial asset.

3. A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(a) The security or other financial asset:

(1) In the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and

(2) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(b) The agreement calls for delivery against payment.

4. The security interest described in subsection 3 secures the obligation to make payment for the delivery.

(Added to NRS by 1999, 297)



NRS 104.9207 - Rights and duties of secured party having possession or control of collateral.

1. Except as otherwise provided in subsection 4, a secured party shall use reasonable care in the custody and preservation of collateral in the secured party s possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

2. Except as otherwise provided in subsection 4, if a secured party has possession of collateral:

(a) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(b) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(c) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(d) The secured party may use or operate the collateral:

(1) For the purpose of preserving the collateral or its value;

(2) As permitted by an order of a court having competent jurisdiction; or

(3) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

3. Except as otherwise provided in subsection 4, a secured party having possession of collateral or control of collateral under NRS 104.7106, 104.9104, 104.9105, 104.9106 or 104.9107:

(a) May hold as additional security any proceeds, except money or funds, received from the collateral;

(b) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(c) May create a security interest in the collateral.

4. If the secured party is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor:

(a) Subsection 1 does not apply unless the secured party is entitled under an agreement:

(1) To charge back uncollected collateral; or

(2) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(b) Subsections 2 and 3 do not apply.

(Added to NRS by 1999, 298; A 2005, 870)



NRS 104.9208 - Additional duties of secured party having control of collateral.

If there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations or otherwise give value, within 10 days after receiving an authenticated demand by the debtor:

1. A secured party having control of a deposit account under paragraph (b) of subsection 1 of NRS 104.9104 shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

2. A secured party having control of a deposit account under paragraph (c) of subsection 1 of NRS 104.9104 shall:

(a) Pay the debtor the balance on deposit in the deposit account; or

(b) Transfer the balance on deposit into a deposit account in the debtor s name;

3. A secured party, other than a buyer, having control of electronic chattel paper under NRS 104.9105 shall:

(a) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(b) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(c) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

4. A secured party having control of investment property under paragraph (b) of subsection 4 of NRS 104.8106 or under subsection 2 of NRS 104.9106 shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

5. A secured party having control of a letter-of-credit right under NRS 104.9107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

6. A secured party having control of an electronic document shall:

(a) Give control of the electronic document to the debtor or its designated custodian;

(b) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(c) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

(Added to NRS by 1999, 299; A 2005, 871)



NRS 104.9209 - Duties of secured party if account debtor has been notified of assignment.

1. Except as otherwise provided in subsection 3, this section applies if:

(a) There is no outstanding secured obligation; and

(b) The secured party is not committed to make advances, incur obligations or otherwise give value.

2. Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under subsection 1 of NRS 104.9406 an authenticated record that releases the account debtor from any further obligation to the secured party.

3. This section does not apply to an assignment constituting the sale of an account, chattel paper or payment intangible.

(Added to NRS by 1999, 300)



NRS 104.9210 - Request for accounting; request regarding list of collateral or statement of account.

1. In this section:

(a) Request means a record of a type described in paragraph (b), (c) or (d).

(b) Request for an accounting means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(c) Request regarding a list of collateral means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(d) Request regarding a statement of account means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

2. Subject to subsections 3 to 6, inclusive, a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(a) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(b) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

3. A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

4. A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(a) Disclaiming any interest in the collateral; and

(b) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient s interest in the collateral.

5. A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(a) Disclaiming any interest in the obligations; and

(b) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient s interest in the obligations.

6. A debtor is entitled without charge to one response to a request under this section during any 6-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

(Added to NRS by 1999, 300; A 2001, 720)



NRS 104.9301 - Determination of law governing perfection and priority of security interests.

Except as otherwise provided in NRS 104.9303 to 104.9306, inclusive, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

1. Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

2. While collateral is located in a jurisdiction, the law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

3. Except as otherwise provided in subsections 4, 5 and 6, while tangible negotiable documents, goods, instruments, money or tangible chattel paper is located in a jurisdiction, the law of that jurisdiction governs the effect of perfection or nonperfection, and the priority of a nonpossessory security interest.

4. While goods are located in a jurisdiction, the law of that jurisdiction governs perfection of a security interest in the goods by a fixture filing.

5. The law of the jurisdiction in which timber to be cut is located governs perfection of a security interest in the timber.

6. The law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

(Added to NRS by 1999, 301; A 2005, 872)



NRS 104.9302 - Determination of law governing perfection and priority of agricultural liens.

While farm products are located in a jurisdiction, the law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

(Added to NRS by 1999, 301)



NRS 104.9303 - Determination of law governing perfection and priority of security interests in goods covered by certificate of title.

1. This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

2. Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

3. The law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

(Added to NRS by 1999, 301)



NRS 104.9304 - Determination of law governing perfection and priority of security interests in deposit accounts.

1. The law of a bank s jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

2. The following rules determine a bank s jurisdiction for purposes of this part:

(a) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank s jurisdiction for purposes of this part, this article or the Uniform Commercial Code, that jurisdiction is the bank s jurisdiction.

(b) If paragraph (a) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank s jurisdiction.

(c) If neither paragraph (a) nor paragraph (b) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank s jurisdiction.

(d) If neither paragraph (a) nor paragraph (b) nor paragraph (c) applies, the bank s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer s account is located.

(e) If none of the preceding paragraphs applies, the bank s jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

(Added to NRS by 1999, 302)



NRS 104.9305 - Determination of law governing perfection and priority of security interests in investment property.

1. Except as otherwise provided in subsection 3, the following rules apply:

(a) While a security certificate is located in a jurisdiction, the law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(b) The law of the issuer s jurisdiction as specified in subsection 4 of NRS 104.8110 governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(c) The law of the securities intermediary s jurisdiction as specified in subsection 5 of NRS 104.8110 governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(d) The law of the commodity intermediary s jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

2. The following rules determine a commodity intermediary s jurisdiction for purposes of this part:

(a) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary s jurisdiction for purposes of this part, this article or the Uniform Commercial Code, that jurisdiction is the commodity intermediary s jurisdiction.

(b) If paragraph (a) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary s jurisdiction.

(c) If neither paragraph (a) nor paragraph (b) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary s jurisdiction.

(d) If neither paragraph (a) nor paragraph (b) nor paragraph (c) applies, the commodity intermediary s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer s account is located.

(e) If none of the preceding paragraphs applies, the commodity intermediary s jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

3. The law of the jurisdiction in which the debtor is located governs:

(a) Perfection of a security interest in investment property by filing;

(b) Automatic perfection of a security interest in investment property granted by a broker or securities intermediary; and

(c) Automatic perfection of a security interest in a commodity contract or commodity account granted by a commodity intermediary.

(Added to NRS by 1999, 302)



NRS 104.9306 - Determination of law governing perfection and priority of security interests in letter-of-credit rights.

1. Subject to subsection 3, the law of the issuer s jurisdiction or a nominated person s jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer s jurisdiction or nominated person s jurisdiction is a state.

2. For purposes of this part, an issuer s jurisdiction or nominated person s jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in NRS 104.5116.

3. This section does not apply to a security interest that is perfected only under subsection 4 of NRS 104.9308.

(Added to NRS by 1999, 303)



NRS 104.9307 - Location of debtor.

1. In this section, place of business means a place where a debtor conducts its affairs.

2. Except as otherwise provided in this section, the following rules determine a debtor s location:

(a) A natural person is located at his or her residence.

(b) Any other debtor having only one place of business is located at its place of business.

(c) Any other debtor having more than one place of business is located at its chief executive office.

3. Subsection 2 applies only if a debtor s residence, place of business or chief executive office, as applicable, is located in a jurisdiction whose law requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording or registration system as a condition or result of the security interest s obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection 2 does not apply, the debtor is deemed to be located in the District of Columbia.

4. A person that ceases to exist, have a residence or have a place of business continues to be located in the jurisdiction specified by subsections 2 and 3.

5. A registered organization that is organized under the law of a state is located in that state.

6. Except as otherwise provided in subsection 9, a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located or deemed to be located:

(a) In the state that the law of the United States designates, if the law designates a state of location;

(b) In the state that the registered organization, branch or agency designates, if the law of the United States authorizes the registered organization, branch or agency to designate its state of location, including by designating its main office, home office or other comparable office; or

(c) In the District of Columbia, if neither paragraph (a) nor paragraph (b) applies.

7. A registered organization continues to be located in the jurisdiction specified by subsection 5 or 6 notwithstanding:

(a) The suspension, revocation, forfeiture or lapse of the registered organization s status as such in its jurisdiction of organization; or

(b) The dissolution, winding up or cancellation of the existence of the registered organization.

8. The United States is deemed to be located in the District of Columbia.

9. A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

10. A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

11. This section applies only for purposes of this part.

(Added to NRS by 1999, 303; A 2011, 618)



NRS 104.9308 - When security interest or agricultural lien is perfected; continuity of perfection.

1. Except as otherwise provided in this section and NRS 104.9309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in NRS 104.9310 to 104.9316, inclusive, have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

2. An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in NRS 104.9310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

3. A security interest or agricultural lien is perfected continuously if it is originally perfected in one manner under this article and is later perfected in another manner under this article, without an intermediate period when it was unperfected.

4. Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

5. Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

6. Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

7. Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

(Added to NRS by 1999, 304)



NRS 104.9309 - Security interest perfected upon attachment.

The following security interests are perfected when they attach:

1. A purchase-money security interest in consumer goods, except as otherwise provided in subsection 2 of NRS 104.9311 with respect to consumer goods that are subject to a statute or treaty described in subsection 1 of that section;

2. An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor s outstanding accounts or payment intangibles;

3. A sale of a payment intangible;

4. A sale of a promissory note;

5. A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

6. A security interest arising under NRS 104.2401, 104.2505, subsection 3 of NRS 104.2711, or subsection 5 of NRS 104A.2508, until the debtor obtains possession of the collateral;

7. A security interest of a collecting bank arising under NRS 104.4210;

8. A security interest of an issuer or nominated person arising under NRS 104.5118;

9. A security interest arising in the purchase or delivery of a financial asset under NRS 104.9206;

10. A security interest in investment property created by a broker or securities intermediary;

11. A security interest in a commodity contract or a commodity account created by a commodity intermediary;

12. An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

13. A security interest created by an assignment of a beneficial interest in a decedent s estate.

(Added to NRS by 1999, 305)



NRS 104.9310 - When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

1. Except as otherwise provided in subsection 2 or subsection 2 of NRS 104.9312, a financing statement must be filed to perfect all security interests and agricultural liens.

2. The filing of a financing statement is not necessary to perfect a security interest:

(a) That is perfected under subsection 4, 5, 6 or 7 of NRS 104.9308;

(b) That is perfected under NRS 104.9309 when it attaches;

(c) In property subject to a statute, regulation or treaty described in subsection 1 of NRS 104.9311;

(d) In goods in possession of a bailee which is perfected under paragraph (a) or (b) of subsection 4 of NRS 104.9312;

(e) In certificated securities, documents, goods or instruments which is perfected without filing, control or possession under subsection 5, 6 or 7 of NRS 104.9312;

(f) In collateral in the secured party s possession under NRS 104.9313;

(g) In a certificated security which is perfected by delivery of the security certificate to the secured party under NRS 104.9313;

(h) In deposit accounts, electronic chattel paper, electronic documents, investment property or letter-of-credit rights which is perfected by control under NRS 104.9314;

(i) In proceeds which is perfected under NRS 104.9315; or

(j) That is perfected under NRS 104.9316.

3. If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to reconfirm the perfected status of the security interest against creditors of and transferees from the original debtor.

(Added to NRS by 1999, 306; A 2005, 872)



NRS 104.9311 - Perfection of security interests in property subject to certain statutes, regulations and treaties.

1. Except as otherwise provided in subsection 4, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(a) A statute, regulation or treaty of the United States whose requirements for a security interest s obtaining priority over the rights of a lien creditor with respect to the property preempt subsection 1 of NRS 104.9310;

(b) Chapter 105 of NRS, NRS 482.423 to 482.431, inclusive, 488.1793 to 488.1827, inclusive, and 489.501 to 489.581, inclusive; or

(c) A statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest s obtaining priority over the rights of a lien creditor with respect to the property.

2. Compliance with the requirements of a statute, regulation or treaty described in subsection 1 for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this article. Except as otherwise provided in subsection 4, NRS 104.9313 and subsections 4 and 5 of NRS 104.9316 for goods covered by a certificate of title, a security interest in property subject to a statute, regulation or treaty described in subsection 1 may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

3. Except as otherwise provided in subsection 4 and subsections 4 and 5 of NRS 104.9316, duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation or treaty described in subsection 1 are governed by the statute, regulation or treaty. In other respects, the security interest is subject to this article.

4. During any period in which collateral subject to a statute specified in paragraph (b) of subsection 1 is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

(Added to NRS by 1999, 306; A 2001, 721; 2011, 619)



NRS 104.9312 - Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

1. A security interest in chattel paper, negotiable documents, instruments or investment property may be perfected by filing.

2. Except as otherwise provided in subsections 3 and 4 of NRS 104.9315 for proceeds:

(a) A security interest in a deposit account may be perfected only by control under NRS 104.9314;

(b) A security interest in a letter-of-credit right may be perfected only by control under NRS 104.9314, except as otherwise provided in subsection 4 of NRS 104.9308; and

(c) A security interest in money may be perfected only by the secured party s taking possession under NRS 104.9313.

3. While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(a) A security interest in the goods may be perfected by perfecting a security interest in the document; and

(b) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

4. While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(a) Issuance of a document in the name of the secured party;

(b) The bailee s receipt of notification of the secured party s interest; or

(c) Filing as to the goods.

5. A security interest in certificated securities, negotiable documents or instruments is perfected without filing or the taking of possession or control for a period of 20 days after the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

6. A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(a) Ultimate sale or exchange; or

(b) Loading, unloading, storing, shipping, transshipping, manufacturing, processing or otherwise dealing with them in a manner preliminary to their sale or exchange.

7. A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(a) Ultimate sale or exchange; or

(b) Presentation, collection, enforcement, renewal or registration of transfer.

8. After the 20-day period specified in subsection 5, 6 or 7 expires, perfection depends upon compliance with this Article.

(Added to NRS by 1999, 307; A 2005, 873)



NRS 104.9313 - When possession by or delivery to secured party perfects security interest without filing.

1. Except as otherwise provided in subsection 2, a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under NRS 104.8301.

2. With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in subsection 5 of NRS 104.9316.

3. With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party or a lessee of the collateral from the debtor in the ordinary course of the debtor s business, when:

(a) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party s benefit; or

(b) The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party s benefit.

4. If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

5. A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under NRS 104.8301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

6. A person in possession of collateral is not required to acknowledge that it holds possession for a secured party s benefit.

7. If a person acknowledges that it holds possession for the secured party s benefit:

(a) The acknowledgment is effective under subsection 3 or subsection 1 of NRS 104.8301, even if the acknowledgment violates the rights of a debtor; and

(b) Unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

8. A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor s business if he or she was instructed before the delivery or is instructed contemporaneously with the delivery:

(a) To hold possession of the collateral for the secured party s benefit; or

(b) To redeliver the collateral to the secured party.

9. A secured party does not relinquish possession, even if a delivery under subsection 8 violates the rights of a debtor. A person to which collateral is delivered under subsection 8 does not owe any duty to the secured party and is not required to confirm the delivery to another person unless he or she otherwise agrees or law other than this Article otherwise provides.

(Added to NRS by 1999, 308; A 2005, 873)



NRS 104.9314 - Perfection by control.

1. A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper or electronic documents may be perfected by control of the collateral under NRS 104.7106, 104.9104, 104.9105, 104.9106 or 104.9107.

2. A security interest in deposit accounts, letter-of-credit rights, electronic chattel paper or electronic documents is perfected by control under NRS 104.7106, 104.9104, 104.9105 or 104.9107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

3. A security interest in investment property is perfected by control under NRS 104.9106 from the time the secured party obtains control and remains perfected by control until:

(a) The secured party does not have control; and

(b) One of the following occurs:

(1) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(2) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(3) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

(Added to NRS by 1999, 309; A 2001, 62; 2005, 874)



NRS 104.9315 - Secured party s rights on disposition of collateral and in proceeds.

1. Except as otherwise provided in this article and in subsection 2 of NRS 104.2403:

(a) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(b) A security interest attaches to any identifiable proceeds of collateral.

2. Proceeds that are commingled with other property are identifiable proceeds:

(a) If the proceeds are goods, to the extent provided by NRS 104.9336; and

(b) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this article with respect to commingled property of the type involved.

3. A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

4. A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(a) The following conditions are satisfied:

(1) A filed financing statement covers the original collateral;

(2) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(3) The proceeds are not acquired with cash proceeds;

(b) The proceeds are identifiable cash proceeds; or

(c) The security interest in the proceeds is perfected when the security interest attaches to the proceeds or within 20 days thereafter.

5. If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under paragraph (a) of subsection 4 becomes unperfected at the later of:

(a) When the effectiveness of the filed financing statement lapses under NRS 104.9515 or is terminated under NRS 104.9513; or

(b) The 21st day after the security interest attaches to the proceeds.

(Added to NRS by 1999, 309)



NRS 104.9316 - Continued perfection of security interest following change in governing law.

1. A security interest perfected pursuant to the law of the jurisdiction designated in subsection 1 of NRS 104.9301 or subsection 3 of NRS 104.9305 remains perfected until the earliest of:

(a) The time perfection would have ceased under the law of that jurisdiction;

(b) The expiration of 4 months after a change of the debtor s location to another jurisdiction; or

(c) The expiration of 1 year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

2. If a security interest described in subsection 1 becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

3. A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(a) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(b) Thereafter the collateral is brought into another jurisdiction; and

(c) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

4. Except as otherwise provided in subsection 5, a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

5. A security interest described in subsection 4 becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under subsection 2 of NRS 104.9311 or under NRS 104.9313 are not satisfied before the earlier of:

(a) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(b) The expiration of 4 months after the goods had become so covered.

6. A security interest in deposit accounts, letter-of-credit rights or investment property which is perfected under the law of the bank s jurisdiction, the issuer s jurisdiction, a nominated person s jurisdiction, the securities intermediary s jurisdiction or the commodity intermediary s jurisdiction, as applicable, remains perfected until the earlier of:

(a) The time the security interest would have become unperfected under the law of that jurisdiction; or

(b) The expiration of 4 months after a change of the applicable jurisdiction to another jurisdiction.

7. If a security interest described in subsection 6 becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

8. The following rules apply to collateral to which a security interest attaches within 4 months after the debtor changes its location to another jurisdiction:

(a) A financing statement filed before the change pursuant to the law of the jurisdiction designated in subsection 1 of NRS 104.9301 or subsection 3 of NRS 104.9305 is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral if the debtor had not changed its location.

(b) If a security interest perfected by a financing statement that is effective under paragraph (a) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in subsection 1 of NRS 104.9301 or subsection 3 of NRS 104.9305 or the expiration of the 4-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

9. If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in subsection 1 of NRS 104.9301 or subsection 3 of NRS 104.9305 and the new debtor is located in another jurisdiction, the following rules apply:

(a) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within 4 months after, the new debtor becomes bound under subsection 4 of NRS 104.9203, if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(b) A security interest perfected by the financing statement which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in subsection 1 of NRS 104.9301 or subsection 3 of NRS 104.9305 or the expiration of the 4-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(Added to NRS by 1999, 310; A 2011, 619)



NRS 104.9317 - Interests that take priority over or take free of unperfected security interest or agricultural lien.

1. A security interest or agricultural lien is subordinate to the rights of:

(a) A person entitled to priority under NRS 104.9322; and

(b) A person that becomes a lien creditor before the earlier of the time:

(1) The security interest or agricultural lien is perfected; or

(2) One of the conditions specified in paragraph (c) of subsection 2 of NRS 104.9203 is met and a financing statement covering the collateral is filed.

2. Except as otherwise provided in subsection 5, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

3. Except as otherwise provided in subsection 5, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

4. A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments or a certificated security takes free of a security interest if the licensee gives value without knowledge of the security interest and before it is perfected.

5. Except as otherwise provided in NRS 104.9320 and 104.9321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee or lien creditor which arise between the time the security interest attaches and the time of filing.

(Added to NRS by 1999, 311; A 2001, 722; 2005, 875; 2011, 621)



NRS 104.9318 - No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

1. A debtor that has sold an account, chattel paper, payment intangible or promissory note does not retain a legal or equitable interest in the collateral sold.

2. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer s security interest is unperfected, the debtor has rights and title to the account or chattel paper identical to those the debtor sold.

(Added to NRS by 1999, 312; A 2003, 3190)



NRS 104.9319 - Rights and title of consignee with respect to creditors and purchasers.

1. Except as otherwise provided in subsection 2, for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

2. For purposes of determining the rights of a creditor of a consignee, law other than this article determines the rights and title of a consignee while goods are in the consignee s possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

(Added to NRS by 1999, 312)



NRS 104.9320 - Protection of certain buyers of goods.

1. Except as otherwise provided in subsection 5, a buyer in the ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer s seller, even if the security interest is perfected and the buyer knows of its existence.

2. Except as otherwise provided in subsection 5, a buyer of goods from a person who used or bought the goods for use primarily for personal, family or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(a) Without knowledge of the security interest;

(b) For value;

(c) Primarily for his or her personal, family or household purposes; and

(d) Before the filing of a financing statement covering the goods.

3. To the extent that it affects the priority of a security interest over a buyer of goods under subsection 2, the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by subsections 1 and 2 of NRS 104.9316.

4. A buyer in the ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

5. Subsections 1 and 2 do not affect a security interest in goods in the possession of the secured party under NRS 104.9313.

(Added to NRS by 1999, 312)



NRS 104.9321 - Protection of licensee of general intangible and lessee of goods in ordinary course of business.

1. In this section, licensee in ordinary course of business means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to him or her comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor s own usual or customary practices.

2. A licensee in the ordinary course of business takes his or her rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

3. A lessee in the ordinary course of business takes his or her leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

(Added to NRS by 1999, 312)



NRS 104.9322 - Priorities among conflicting security interests in and agricultural liens on same collateral.

1. Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(a) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(b) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(c) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

2. For the purposes of paragraph (a) of subsection 1:

(a) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(b) The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

3. Except as otherwise provided in subsection 6, a security interest in collateral which qualifies for priority over a conflicting security interest under NRS 104.9327, 104.9328, 104.9329, 104.9330 or 104.9331 also has priority over a conflicting security interest in:

(a) Any supporting obligation for the collateral; and

(b) Proceeds of the collateral if:

(1) The security interest in proceeds is perfected;

(2) The proceeds are cash proceeds or of the same type as the collateral; and

(3) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

4. Subject to subsection 5 and except as otherwise provided in subsection 6, if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

5. Subsection 4 applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property or letter-of-credit rights.

6. Subsections 1 to 5, inclusive, are subject to:

(a) Subsection 7 and the other provisions of this part;

(b) NRS 104.4210 with respect to a security interest of a collecting bank;

(c) NRS 104.5118 with respect to a security interest of an issuer or nominated person; and

(d) NRS 104.9110 with respect to a security interest arising under article 2 or 2A.

7. A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

(Added to NRS by 1999, 313)



NRS 104.9323 - Future advances.

1. Except as otherwise provided in subsection 3, for purposes of determining the priority of a perfected security interest under subsection 1 of NRS 104.9322, perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(a) Is made while the security interest is perfected only:

(1) Under NRS 104.9309 when it attaches; or

(2) Temporarily under subsection 5, 6 or 7 of NRS 104.9312; and

(b) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under NRS 104.9309 or subsection 5, 6 or 7 of NRS 104.9312.

2. Except as otherwise provided in subsection 3, a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after he or she becomes a lien creditor unless the advance is made:

(a) Without knowledge of the lien; or

(b) Pursuant to a commitment entered into without knowledge of the lien.

3. Subsections 1 and 2 do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

4. Except as otherwise provided in subsection 5, a buyer of goods other than a buyer in the ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(a) The time the secured party acquires knowledge of the buyer s purchase; or

(b) Forty-five days after the purchase.

5. Subsection 4 does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer s purchase and before the expiration of the 45-day period.

6. Except as otherwise provided in subsection 7, a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold free of a security interest to the extent that it secures advances made after the earlier of:

(a) The time the secured party acquires knowledge of the lease; or

(b) Forty-five days after the lease contract becomes enforceable.

7. Subsection 6 does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

(Added to NRS by 1999, 314; A 2001, 722)



NRS 104.9324 - Priority of purchase-money security interests.

1. Subject to subsection 2 and except as otherwise provided in subsection 7, a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in NRS 104.9330, and, except as otherwise provided in NRS 104.9327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(a) The purchase-money security interest is perfected when the debtor receives possession of the inventory;

(b) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(c) The holder of the conflicting security interest receives the notification within 5 years before the debtor receives possession of the inventory; and

(d) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

2. Paragraphs (b), (c) and (d) of subsection 1 apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(a) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(b) If the purchase-money security interest is temporarily perfected without filing or possession under subsection 6 of NRS 104.9312, before the beginning of the 20-day period thereunder.

3. Subject to subsection 5 and except as otherwise provided in subsection 7, a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in NRS 104.9327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(a) The purchase-money security interest is perfected when the debtor receives possession of the livestock;

(b) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(c) The holder of the conflicting security interest receives the notification within 6 months before the debtor receives possession of the livestock; and

(d) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

4. Paragraphs (b), (c) and (d) of subsection 3 apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(a) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(b) If the purchase-money security interest is temporarily perfected without filing or possession under subsection 6 of NRS 104.9312, before the beginning of the 20-day period thereunder.

5. Except as otherwise provided in subsection 7, a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in NRS 104.9327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

6. Except as otherwise provided in subsection 7, a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in NRS 104.9327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

7. If more than one security interest qualifies for priority in the same collateral under subsection 1, 3, 5 or 6:

(a) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(b) In all other cases, subsection 1 of NRS 104.9322 applies to the qualifying security interests.

(Added to NRS by 1999, 315)



NRS 104.9325 - Priority of security interests in transferred collateral.

1. Except as otherwise provided in subsection 2, a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(a) The debtor acquired the collateral subject to the security interest created by the other person;

(b) The security interest created by the other person was perfected when the debtor acquired the collateral; and

(c) There is no period thereafter when the security interest is unperfected.

2. Subsection 1 subordinates a security interest only if the security interest:

(a) Otherwise would have priority solely under subsection 1 of NRS 104.9322 or NRS 104.9324; or

(b) Arose solely under subsection 3 of NRS 104.2711 or subsection 5 of NRS 104A.2508.

(Added to NRS by 1999, 316)



NRS 104.9326 - Priority of security interests created by new debtor.

1. Subject to subsection 2, a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of paragraph (a) of subsection 9 of NRS 104.9316 or NRS 104.9508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

2. The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection 1. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor s having become bound.

(Added to NRS by 1999, 316; A 2011, 622)



NRS 104.9327 - Priority among conflicting security interests in same deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

1. A security interest held by a secured party having control of the deposit account under NRS 104.9104 has priority over a conflicting security interest held by a secured party that does not have control.

2. Except as otherwise provided in subsections 3 and 4, security interests perfected by control under NRS 104.9314 rank according to priority in time of obtaining control.

3. Except as otherwise provided in subsection 4, a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

4. A security interest perfected by control under paragraph (c) of subsection 1 of NRS 104.9104 has priority over a security interest held by the bank with which the deposit account is maintained.

(Added to NRS by 1999, 317)



NRS 104.9328 - Priority among conflicting security interests in same investment property.

The following rules govern priority among conflicting security interests in the same investment property:

1. A security interest held by a secured party having control of investment property under NRS 104.9106 has priority over a security interest held by a secured party that does not have control of the investment property.

2. A security interest in a certificated security in registered form which is perfected by taking delivery under subsection 1 of NRS 104.9313 and not by control under NRS 104.9314 has priority over a conflicting security interest perfected by a method other than control.

3. Except as otherwise provided in subsections 4 and 5, conflicting security interests held by secured parties each of which has control under NRS 104.9106 rank according to priority in time of:

(a) If the collateral is a security, obtaining control;

(b) If the collateral is a security entitlement carried in a securities account:

(1) The secured party s becoming the person for which the securities account is maintained, if the secured party obtained control under paragraph (a) of subsection 4 of NRS 104.8106;

(2) The securities intermediary s agreement to comply with the secured party s entitlement orders with respect to security entitlements carried or to be carried in the securities account, if the secured party obtained control under paragraph (b) of that subsection; or

(3) If the secured party obtained control through another person under paragraph (c) of that subsection, the time on which priority would be based under this paragraph if the other person were the secured party; or

(c) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in paragraph (b) of subsection 2 of NRS 104.9106 with respect to commodity contracts carried or to be carried with the commodity intermediary.

4. A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

5. A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

6. Conflicting security interests granted by a broker, securities intermediary or commodity intermediary which are perfected without control under NRS 104.9106 rank equally.

7. In all other cases, priority among conflicting security interests in investment property is governed by NRS 104.9322 and 104.9323.

(Added to NRS by 1999, 317)



NRS 104.9329 - Priority among conflicting security interests in same letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

1. A security interest held by a secured party having control of the letter-of-credit right under NRS 104.9107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

2. Security interests perfected by control under NRS 104.9314 rank according to priority in time of obtaining control.

(Added to NRS by 1999, 318)



NRS 104.9330 - Priority of purchaser of chattel paper or instrument.

1. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(a) In good faith and in the ordinary course of the purchaser s business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under NRS 104.9105; and

(b) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

2. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under NRS 104.9105 in good faith, in the ordinary course of the purchaser s business, and without knowledge that the purchase violates the rights of the secured party.

3. Except as otherwise provided in NRS 104.9327, a purchaser having priority in chattel paper under subsection 1 or 2 also has priority in proceeds of the chattel paper to the extent that:

(a) NRS 104.9322 provides for priority in the proceeds; or

(b) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser s security interest in the proceeds is unperfected.

4. Except as otherwise provided in subsection 1 of NRS 104.9331, a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

5. For purposes of subsections 1 and 2, the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

6. For purposes of subsections 2 and 4, if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

(Added to NRS by 1999, 318)



NRS 104.9331 - Priority of rights of purchasers of instruments, documents and securities under other articles; priority of interests in financial assets and security entitlements under article 8.

1. This article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in articles 3, 7 and 8.

2. This article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under article 8.

3. Filing under this article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections 1 and 2.

(Added to NRS by 1999, 319; A 2001, 723)



NRS 104.9332 - Effect of transfer of money; effect of transfer of funds from deposit account.

1. A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

2. A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(Added to NRS by 1999, 319)



NRS 104.9333 - Priority of certain possessory liens arising by operation of law.

1. In this section, possessory lien means an interest, other than a security interest or an agricultural lien:

(a) Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of his or her business;

(b) Which is created by statute or rule of law in his or her favor; and

(c) Whose effectiveness depends on his or her possession of the goods.

2. A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

(Added to NRS by 1999, 319)



NRS 104.9334 - Priority of security interests in fixtures and crops.

1. A security interest under this article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this article in ordinary building materials incorporated into an improvement on land.

2. This article does not prevent creation of an encumbrance upon fixtures under real property law.

3. In cases not governed by subsections 4 to 8, inclusive, a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

4. Except as otherwise provided in subsection 8, a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(a) The security interest is a purchase-money security interest;

(b) The interest of the encumbrancer or owner arises before the goods become fixtures; and

(c) The security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

5. A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(a) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(1) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(2) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(b) Before the goods become fixtures, the security interest is perfected by any method permitted by this article and the fixtures are readily removable:

(1) Factory or office machines;

(2) Equipment that is not primarily used or leased for use in the operation of the real property; or

(3) Replacements of domestic appliances that are consumer goods;

(c) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this article; or

(d) The security interest is:

(1) Created in a manufactured home in a manufactured-home transaction; and

(2) Perfected pursuant to a statute described in paragraph (b) of subsection 1 of NRS 104.9311.

6. A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(a) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(b) The debtor has a right to remove the goods as against the encumbrancer or owner.

7. The priority of the security interest under paragraph (b) of subsection 6 continues for a reasonable time if the debtor s right to remove the goods as against the encumbrancer or owner terminates.

8. A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if the recorded record so indicates. Except as otherwise provided in subsections 5 and 6, a security interest in fixtures is subordinate to a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

9. A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

(Added to NRS by 1999, 319; A 2001, 723)



NRS 104.9335 - Accessions.

1. A security interest may be created in an accession and continues in collateral that becomes an accession.

2. If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

3. Except as otherwise provided in subsection 4, the other provisions of this part determine the priority of a security interest in an accession.

4. A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under subsection 2 of NRS 104.9311.

5. After default, subject to part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

6. A secured party that removes an accession from other goods under subsection 5 shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

(Added to NRS by 1999, 321)



NRS 104.9336 - Commingled goods.

1. In this section, commingled goods means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

2. A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

3. If collateral becomes commingled goods, a security interest attaches to the product or mass.

4. If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection 3 is perfected.

5. Except as otherwise provided in subsection 6, the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection 3.

6. If more than one security interest attaches to the product or mass under subsection 3, the following rules determine priority:

(a) A security interest that is perfected under subsection 4 has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(b) If more than one security interest is perfected under subsection 4, the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

(Added to NRS by 1999, 321; A 2001, 725)



NRS 104.9337 - Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

1. A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

2. The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under subsection 2 of NRS 104.9311, after issuance of the certificate and without the conflicting secured party s knowledge of the security interest.

(Added to NRS by 1999, 322)



NRS 104.9338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in paragraph (e) of subsection 2 of NRS 104.9516 which is incorrect at the time the financing statement is filed:

1. The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

2. A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments or a security certificate, receives delivery of the collateral.

(Added to NRS by 1999, 322; A 2005, 875)



NRS 104.9339 - Priority subject to subordination by agreement.

This article does not preclude subordination by agreement by a person entitled to priority.

(Added to NRS by 1999, 322)



NRS 104.9340 - Effectiveness of right of recoupment or setoff against deposit account.

1. Except as otherwise provided in subsection 3, a bank with which a deposit account is maintained may exercise any right of recoupment or setoff against a secured party that holds a security interest in the deposit account.

2. Except as otherwise provided in subsection 3, the application of this article to a security interest in a deposit account does not affect a right of recoupment or setoff of the secured party as to a deposit account maintained with the secured party.

3. The exercise by a bank of a setoff against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under paragraph (c) of subsection 1 of NRS 104.9104, if the setoff is based on a claim against the debtor.

(Added to NRS by 1999, 322)



NRS 104.9341 - Bank s rights and duties with respect to deposit account.

Except as otherwise provided in subsection 3 of NRS 104.9340, and unless the bank otherwise agrees in an authenticated record, a bank s rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended or modified by:

1. The creation, attachment or perfection of a security interest in the deposit account;

2. The bank s knowledge of the security interest; or

3. The bank s receipt of instructions from the secured party.

(Added to NRS by 1999, 322)



NRS 104.9342 - Bank s right to refuse to enter into or disclose existence of control agreement.

This article does not require a bank to enter into an agreement of the kind described in paragraph (b) of subsection 1 of NRS 104.9104, even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

(Added to NRS by 1999, 323)



NRS 104.9401 - Alienability of debtor s rights.

1. Except as otherwise provided in subsection 2 and NRS 104.9406 to 104.9409, inclusive, whether a debtor s rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this article.

2. An agreement between the debtor and secured party which prohibits a transfer of the debtor s rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

(Added to NRS by 1999, 323; A 2001, 62)



NRS 104.9402 - Secured party not obligated in contract of debtor or in tort.

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not impose upon a secured party liability in contract or tort for the debtor s acts or omissions.

(Added to NRS by 1999, 323)



NRS 104.9403 - Agreement not to assert defenses against assignee.

1. In this section, value has the meaning provided in subsection 1 of NRS 104.3303.

2. Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(a) For value;

(b) In good faith;

(c) Without notice of a claim of a property or possessory right to the property assigned; and

(d) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under subsection 1 of NRS 104.3305.

3. An agreement described in subsection 2 is not enforceable with respect to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under subsection 2 of NRS 104.3305.

4. In a consumer transaction, if a record evidences the account debtor s obligation, law other than this article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(a) The record has the same effect as if the record included such a statement; and

(b) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

5. This section is subject to law other than this article which establishes a different rule for an account debtor who is a natural person and who incurred the obligation primarily for personal, family or household purposes.

6. Except as otherwise provided in subsection 4, this section does not displace law other than this article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

(Added to NRS by 1999, 323)



NRS 104.9404 - Rights acquired by assignee; claims and defenses against assignee.

1. Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections 2 to 5, inclusive, the rights of an assignee are subject to:

(a) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(b) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

2. Subject to subsection 3 and except as otherwise provided in subsection 4, the claim of an account debtor against an assignor may be asserted against an assignee under subsection 1 only to reduce the amount the account debtor owes.

3. This section is subject to law other than this article which establishes a different rule for an account debtor who is a natural person and who incurred the obligation primarily for personal, family or household purposes.

4. In a consumer transaction, if a record evidences the account debtor s obligation, law other than this article requires that the record include a statement to the effect that the account debtor s recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

5. This section does not apply to an assignment of a health-care-insurance receivable.

(Added to NRS by 1999, 324)



NRS 104.9405 - Modification of or substitution for assigned contract.

1. A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections 2, 3 and 4.

2. Subsection 1 applies to the extent that:

(a) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(b) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under subsection 1 of NRS 104.9406.

3. This section is subject to law other than this article which establishes a different rule for an account debtor who is a natural person and who incurred the obligation primarily for personal, family or household purposes.

4. This section does not apply to an assignment of a health-care-insurance receivable.

(Added to NRS by 1999, 324)



NRS 104.9406 - Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective.

1. Subject to subsections 2 to 8, inclusive, an account debtor on an account, chattel paper or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

2. Subject to subsection 8, notification is ineffective under subsection 1:

(a) If it does not reasonably identify the rights assigned;

(b) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor s duty to pay a person other than the seller and the limitation is effective under law other than this article; or

(c) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(1) Only a portion of the account, chattel paper or payment intangible has been assigned to that assignee;

(2) A portion has been assigned to another assignee; or

(3) The account debtor knows that the assignment to that assignee is limited.

3. Subject to subsection 8, if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection 1.

4. Except as otherwise provided in subsection 5 and NRS 104.9407 and 104A.2303, and subject to subsection 8, a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(a) Prohibits, restricts or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the account, chattel paper, payment intangible or promissory note; or

(b) Provides that the assignment or transfer, or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible or promissory note.

5. Subsection 4 does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under NRS 104.9610 or an acceptance of collateral under NRS 104.9620.

6. Subject to subsections 7 and 8, a rule of law, statute, or regulation, that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute or regulation:

(a) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper; or

(b) Provides that the assignment or transfer, or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

7. Subject to subsection 8, an account debtor may not waive or vary its option under paragraph (c) of subsection 2.

8. This section is subject to law other than this article which establishes a different rule for an account debtor who is a natural person and who incurred the obligation primarily for personal, family or household purposes.

9. This section does not apply to an assignment of a health-care-insurance receivable or to a transfer of a right to receive payments pursuant to NRS 42.030.

(Added to NRS by 1999, 325; A 2001, 725; 2003, 1667; 2011, 622)



NRS 104.9407 - Restrictions on assignment, transfer, creation or enforcement of security interest in leasehold interest or in lessor s residual interest.

1. Except as otherwise provided in subsection 2, a term in a lease agreement is ineffective to the extent that it:

(a) Prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer, or the creation, attachment, perfection, or enforcement of a security interest in an interest of a party under the lease contract or in the lessor s residual interest in the goods; or

(b) Provides that the assignment or transfer, or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the lease.

2. Except as otherwise provided in subsection 7 of NRS 104A.2303, a term described in paragraph (b) of subsection 1 is effective to the extent that there is:

(a) A transfer by the lessee of the lessee s right of possession or use of the goods in violation of the term; or

(b) A delegation of a material performance of either party to the lease contract in violation of the term.

3. The creation, attachment, perfection, or enforcement of a security interest in the lessor s interest under the lease contract or the lessor s residual interest in the goods is not a transfer that materially impairs the lessee s prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of subsection 4 of NRS 104A.2303 unless, and then only to the extent that, enforcement results in a delegation of a material performance of the lessor. Even in that event, the creation, attachment, perfection and enforcement of the security interest remain effective.

(Added to NRS by 1999, 326; A 2001, 726)



NRS 104.9408 - Restrictions on assignment or transfer of promissory notes, health-care insurance receivables and certain general intangibles ineffective.

1. Except as otherwise provided in subsection 2, a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license or franchise, and prohibits, restricts or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable or general intangible, is ineffective to the extent that the term:

(a) Would impair the creation, attachment or perfection of a security interest; or

(b) Provides that the assignment or transfer, or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

2. Subsection 1 applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under NRS 104.9610 or an acceptance of collateral under NRS 104.9620.

3. A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable or general intangible, including a contract, permit, license or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute or regulation:

(a) Would impair the creation, attachment or perfection of a security interest; or

(b) Provides that the assignment or transfer, or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

4. To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection 3 would be effective under law other than this article but is ineffective under subsection 1 or 3, the creation, attachment or perfection of a security interest in the promissory note, health-care-insurance receivable or general intangible:

(a) Is not enforceable against the person obligated on the promissory note or the account debtor;

(b) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(c) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party or accept payment or performance from the secured party;

(d) Does not entitle the secured party to use or assign the debtor s rights under the promissory note, health-care-insurance receivable or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable or general intangible;

(e) Does not entitle the secured party to use, assign, possess or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(f) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable or general intangible.

(Added to NRS by 1999, 327; A 2001, 727; 2011, 623)



NRS 104.9409 - Restrictions on assignment of letter-of-credit rights ineffective.

1. A term in a letter of credit or a rule of law, statute, regulation, custom or practice applicable to the letter of credit which prohibits, restricts or requires the consent of an applicant, issuer, or nominated person to a beneficiary s assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom or practice:

(a) Would impair the creation, attachment or perfection of a security interest in the letter-of-credit right; or

(b) Provides that the assignment or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the letter-of-credit right.

2. To the extent that a term in a letter of credit is ineffective under subsection 1 but would be effective under law other than this article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment or perfection of a security interest in the letter-of-credit right:

(a) Is not enforceable against the applicant, issuer, nominated person or transferee beneficiary;

(b) Imposes no duties or obligations on the applicant, issuer, nominated person or transferee beneficiary; and

(c) Does not require the applicant, issuer, nominated person or transferee beneficiary to recognize the security interest, pay or render performance to the secured party or accept payment or other performance from the secured party.

(Added to NRS by 1999, 328; A 2001, 728)



NRS 104.9501 - Filing office.

1. Except as otherwise provided in subsection 2, if the law of this State governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(a) The office designated for the filing or recording of a mortgage on the real property, if:

(1) The collateral is as-extracted collateral or timber to be cut; or

(2) The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(b) The Office of the Secretary of State in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

2. The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the Office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

(Added to NRS by 1999, 328; A 2007, 2447)



NRS 104.9502 - Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

1. Subject to subsection 2, a financing statement is sufficient only if it:

(a) Provides the name of the debtor;

(b) Provides the name of the secured party or a representative of the secured party; and

(c) Indicates the collateral covered by the financing statement.

2. Except as otherwise provided in subsection 2 of NRS 104.9501, to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection 1 and also:

(a) Indicate that it covers this type of collateral;

(b) Indicate that it is to be filed for record in the real property records;

(c) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of the mortgage under the law of this State if the description were contained in a mortgage of the real property; and

(d) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

3. A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(a) The record indicates the goods or accounts that it covers;

(b) The goods are or are to become fixtures related to the real property described in the mortgage or the collateral is related to the real property described in the mortgage and is as-extracted collateral or timber to be cut;

(c) The record satisfies the requirements for a financing statement in this section but:

(1) The record need not indicate that it is to be filed in the real property records; and

(2) The record sufficiently provides the name of a debtor who is a natural person if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is a natural person to whom paragraph (d) of subsection 1 of NRS 104.9503 applies; and

(d) The mortgage is recorded.

4. A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

(Added to NRS by 1999, 329; A 2011, 625)



NRS 104.9503 - Name of debtor and secured party provided in financing statement.

1. A financing statement sufficiently provides the name of the debtor:

(a) Except as otherwise provided in paragraph (c), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization s name on the public organic record most recently filed with or issued or enacted by the registered organization s jurisdiction of organization which purports to state, amend or restate the registered organization s name;

(b) Subject to subsection 6, if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(c) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(1) Provides, as the name of the debtor:

(I) If the organic record of the trust specifies a name for the trust, the name so specified; or

(II) If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(2) In a separate part of the financing statement:

(I) If the name is provided in accordance with sub-subparagraph (I) of subparagraph (1), indicates that the collateral is held in a trust; or

(II) If the name is provided in accordance with sub-subparagraph (II) of subparagraph (1), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(d) Subject to subsection 7, if the debtor is a natural person to whom this State has issued a driver s license that has not expired or to whom the agency of this State that issues drivers licenses has issued, in lieu of a driver s license, a personal identification card that has not expired, only if the financing statement provides the name of the natural person which is indicated on the driver s license or personal identification card;

(e) If the debtor is a natural person to whom paragraph (d) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

(f) In other cases:

(1) If the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(2) If the debtor does not have a name, only if the financing statement provides the names of the partners, members, associates or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

2. A financing statement that provides the name of the debtor in accordance with subsection 1 is not rendered ineffective by the absence of:

(a) A trade name or other name of the debtor; or

(b) Unless required under subparagraph (2) of paragraph (f) of subsection 1, names of partners, members, associates or other persons comprising the debtor.

3. A financing statement that provides only the debtor s trade name does not sufficiently provide the name of the debtor.

4. Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

5. A financing statement may provide the name of more than one debtor and the name of more than one secured party.

6. The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the name of the decedent under paragraph (b) of subsection 1.

7. If this State has issued to a natural person more than one driver s license or, if none, more than one personal identification card, of a kind described in paragraph (d) of subsection 1, the driver s license or personal identification card, as applicable, that was issued most recently is the one to which paragraph (d) of subsection 1 refers.

8. In this section, the name of the settlor or testator means:

(a) If the settlor is a registered organization, the name that is stated to be the settlor s name on the public organic record most recently filed with or issued or enacted by the registered settlor s jurisdiction of organization which purports to state, amend or restate the settlor s name; or

(b) In other cases, the name of the settlor or testator indicated in the trust s organic record.

(Added to NRS by 1999, 329; A 2011, 625)



NRS 104.9504 - Indication of collateral in financing statement.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

1. A description of the collateral pursuant to NRS 104.9108; or

2. An indication that the financing statement covers all assets or all personal property.

(Added to NRS by 1999, 330; A 2001, 729)



NRS 104.9505 - Filing of financing statement in compliance with other statutes and treaties for consignments, leases, other bailments and other transactions.

1. A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in subsection 1 of NRS 104.9311, using the terms consignor, consignee, lessor, lessee, bailor, bailee, licensor, licensee, owner, registered owner, buyer, seller or words of similar import, instead of the terms secured party and debtor.

2. This part applies to the filing of a financing statement under subsection 1 and, as appropriate, to compliance that is equivalent to filing a financing statement under subsection 2 of NRS 104.9311, but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner or buyer which attaches to the collateral is perfected by the filing or compliance.

(Added to NRS by 1999, 330)



NRS 104.9506 - Effect of errors or omissions in financing statement.

1. A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

2. Except as otherwise provided in subsection 3, a financing statement that fails sufficiently to provide the name of the debtor in accordance with subsection 1 of NRS 104.9503 is seriously misleading.

3. If a search of the records of the filing office under the debtor s correct name, using the filing office s standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with subsection 1 of NRS 104.9503, the name provided does not make the financing statement seriously misleading.

4. For purposes of subsection 2 of NRS 104.9508, the debtor s correct name in subsection 3 means the correct name of the new debtor.

(Added to NRS by 1999, 331)



NRS 104.9507 - Effect of certain events on effectiveness of financing statement.

1. A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

2. Except as otherwise provided in subsection 3 and NRS 104.9508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under NRS 104.9506.

3. If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under subsection 1 of NRS 104.9503 so that the financing statement becomes seriously misleading under NRS 104.9506:

(a) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within 4 months after, the filed financing statement becomes seriously misleading; and

(b) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than 4 months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within 4 months after the financing statement became seriously misleading.

(Added to NRS by 1999, 331; A 2011, 627)



NRS 104.9508 - Effectiveness of financing statement if new debtor becomes bound by security agreement.

1. Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

2. If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection 1 to be seriously misleading under NRS 104.9506:

(a) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within 4 months after, the new debtor becomes bound under subsection 4 of NRS 104.9203; and

(b) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than 4 months after the new debtor becomes bound under subsection 4 of NRS 104.9203 unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

3. This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under subsection 1 of NRS 104.9507.

(Added to NRS by 1999, 331)



NRS 104.9509 - Persons entitled to file record.

1. A person may file an initial financing statement, amendment that adds collateral covered by a financing statement or amendment that adds a debtor to a financing statement only if:

(a) The debtor authorizes the filing in an authenticated record;

(b) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien; or

(c) Otherwise authorized by subsection 2 or 3.

2. By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(a) The collateral described in the security agreement; and

(b) Property that becomes collateral under paragraph (b) of subsection 1 of NRS 104.9315, whether or not the security agreement expressly covers proceeds.

3. A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(a) The secured party of record authorizes the filing; or

(b) The change is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by subsection 1 or 3 of NRS 104.9513.

4. If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection 3.

(Added to NRS by 1999, 332; A 2001, 729)



NRS 104.9510 - Effectiveness of filed record.

1. Subject to subsection 3, a filed record is effective only to the extent that it was filed by a person that may file it under NRS 104.9509.

2. A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

3. If a person may file a termination statement only under paragraph (b) of subsection 3 of NRS 104.9509, the filed termination statement is effective only if the debtor authorizes the filing and the termination statement indicates that the debtor authorized it to be filed.

4. A continuation statement that is not filed within the 6-month period prescribed by subsection 4 of NRS 104.9515 is ineffective.

(Added to NRS by 1999, 332)



NRS 104.9511 - Secured party of record.

1. A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under subsection 1 of NRS 104.9514, the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

2. If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under subsection 2 of NRS 104.9514, the assignee named in the amendment is a secured party of record.

3. A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

(Added to NRS by 1999, 332)



NRS 104.9512 - Amendment of financing statement.

1. Subject to NRS 104.9509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection 5, otherwise amend the information provided in, a financing statement by filing an amendment that:

(a) Identifies, by its file number, the initial financing statement to which the amendment relates; and

(b) If the amendment relates to an initial financing statement filed or recorded in a filing office described in paragraph (a) of subsection 1 of NRS 104.9501, provides the date that the initial financing statement was filed or recorded and the information specified in subsection 2 of NRS 104.9502.

2. Except as otherwise provided in NRS 104.9515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

3. A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

4. A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

5. An amendment is ineffective to the extent it:

(a) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(b) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(Added to NRS by 1999, 333)



NRS 104.9513 - Termination statement.

1. A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(a) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or

(b) The debtor did not authorize the filing of the initial financing statement.

2. To comply with subsection 1, a secured party shall cause the secured party of record to file the termination statement:

(a) Within 1 month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or

(b) If earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

3. In cases not governed by subsection 1, within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(a) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value;

(b) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(c) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor s possession; or

(d) The debtor did not authorize the filing of the initial financing statement.

4. Except as otherwise provided in NRS 104.9510, upon the filing of a termination statement with the filing office:

(a) The financing statement to which the termination statement relates ceases to be effective.

(b) For the purposes of subsection 7 of NRS 104.9519, subsection 1 of NRS 104.9522 and subsection 3 of NRS 104.9523, a financing statement that indicates that the debtor is a transmitting utility causes the effectiveness of the financing statement to lapse.

(Added to NRS by 1999, 333; A 2001, 729)



NRS 104.9514 - Assignment of certain powers of secured party of record.

1. Except as otherwise provided in subsection 3, an initial financing statement may reflect an assignment of all of the secured party s power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

2. Except as otherwise provided in subsection 3, a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(a) Identifies, by its file number, the initial financing statement to which it relates;

(b) Provides the name of the assignor; and

(c) Provides the name and mailing address of the assignee.

3. An assignment of record of a security interest in a fixture covered by a mortgage of real property which is effective as a fixture filing under NRS 104.9502 may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

(Added to NRS by 1999, 334)



NRS 104.9515 - Duration and effectiveness of financing statement; effect of lapsed financing statement.

1. Except as otherwise provided in subsections 2, 5, 6 and 7, a filed financing statement is effective for a period of 5 years after the date of filing.

2. Except as otherwise provided in subsections 5, 6 and 7, an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

3. The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection 4. Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

4. A continuation statement may be filed only within 6 months before the expiration of the 5-year period specified in subsection 1 or the 30-year period specified in subsection 2, whichever is applicable.

5. Except as otherwise provided in NRS 104.9510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of 5 years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the 5-year period, the financing statement lapses in the same manner as provided in subsection 3, unless, before the lapse, another continuation statement is filed pursuant to subsection 4. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

6. If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

7. A real property mortgage that is effective as a fixture filing under subsection 3 of NRS 104.9502 remains effective as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

(Added to NRS by 1999, 334; A 2011, 628)



NRS 104.9516 - What constitutes filing; effectiveness of filing.

1. Except as otherwise provided in subsection 2, communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

2. Filing does not occur with respect to a record that a filing office refuses to accept because:

(a) The record is not communicated by a method or medium of communication authorized by the filing office;

(b) An amount equal to or greater than the applicable filing fee is not tendered;

(c) The filing office is unable to index the record because:

(1) In the case of an initial financing statement, the record does not provide a name for the debtor;

(2) In the case of an amendment or information statement, the record:

(I) Does not identify the initial financing statement as required by NRS 104.9512 or 104.9518, as applicable; or

(II) Identifies an initial financing statement whose effectiveness has lapsed under NRS 104.9515;

(3) In the case of an initial financing statement that provides the name of a debtor identified as a natural person or an amendment that provides a name of a debtor identified as a natural person which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor s surname; or

(4) In the case of a record filed or recorded in the filing office described in paragraph (a) of subsection 1 of NRS 104.9501, the record does not provide a sufficient description of the real property to which it relates;

(d) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(e) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(1) Provide a mailing address for the debtor; or

(2) Indicate whether the name provided as the name of the debtor is the name of a natural person or an organization;

(f) In the case of an assignment reflected in an initial financing statement under subsection 1 of NRS 104.9514 or an amendment filed under subsection 2 of that section, the record does not provide a name and mailing address for the assignee;

(g) In the case of a continuation statement, the record is not filed within the 6-month period prescribed by subsection 4 of NRS 104.9515; or

(h) The record lists a public official of a governmental unit as a debtor and the public official has not authorized the filing of the information in an authenticated record as required pursuant to NRS 104.9509.

3. For purposes of subsection 2:

(a) A record does not provide information if the filing office is unable to read or decipher the information; and

(b) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by NRS 104.9512, 104.9514 or 104.9518, is an initial financing statement.

4. A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection 2, is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(Added to NRS by 1999, 335; A 2003, 837; 2011, 628)



NRS 104.9517 - Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

(Added to NRS by 1999, 336)



NRS 104.9518 - Claim concerning inaccurate record, wrongfully filed record or record filed by person not entitled to do so: Filing of information statement.

1. A person may file in the filing office an information statement with respect to a record indexed there under his or her name if the person believes that the record is inaccurate or was wrongfully filed.

2. An information statement under subsection 1 must:

(a) Identify the record to which it relates by:

(1) The file number assigned to the initial financing statement to which the record relates; and

(2) If the information statement relates to a record filed or recorded in a filing office described in paragraph (a) of subsection 1 of NRS 104.9501, the date that the initial financing statement was filed or recorded and the information specified in subsection 2 of NRS 104.9502;

(b) Indicate that it is an information statement; and

(c) Provide the basis for the person s belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for his or her belief that the record was wrongfully filed.

3. A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under subsection 3 of NRS 104.9509.

4. An information statement under subsection 3 must:

(a) Identify the record to which it relates by:

(1) The file number assigned to the initial financing statement to which the record relates; and

(2) If the information statement relates to a record filed or recorded in a filing office described in paragraph (a) of subsection 1 of NRS 104.9501, the date that the initial financing statement was filed or recorded and the information specified in subsection 2 of NRS 104.9502;

(b) Indicate that it is an information statement; and

(c) Provide the basis for the person s belief that the person that filed the record was not entitled to do so under subsection 3 of NRS 104.9509.

5. The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

(Added to NRS by 1999, 336; A 2011, 629)



NRS 104.9519 - Numbering, maintaining and indexing records; communicating information provided in records.

1. For each record filed in a filing office, the filing office shall:

(a) Assign a unique number to the filed record;

(b) Create a record that bears the number assigned to the filed record and the date and time of filing;

(c) Maintain the filed record for public inspection; and

(d) Index the filed record in accordance with subsections 3, 4 and 5.

2. Except as otherwise provided in subsection 9, a file number assigned after January 1, 2002, may include a digit that:

(a) Is mathematically derived from or related to the other digits of the file number; and

(b) Enables the filing office to detect whether a number communicated as the file number includes a single-digit or transpositional error.

3. Except as otherwise provided in subsections 4 and 5, the filing office shall:

(a) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(b) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

4. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(a) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(b) To the extent that the law of this State provides for indexing of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder.

5. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under subsection 1 of NRS 104.9514 or an amendment filed under subsection 2 of that section:

(a) Under the name of the assignor as grantor; and

(b) To the extent that the law of this State provides for indexing the assignment of a mortgage of real property under the name of the assignee, under the name of the assignee.

6. The filing office shall maintain a capability:

(a) To retrieve a record by the name of the debtor and:

(1) If the filing office is described in paragraph (a) of subsection 1 of NRS 104.9501, by the file number assigned to the initial financing statement to which the record relates and the date and time that the record was filed or recorded; or

(2) If the filing office is described in paragraph (b) of subsection 1 of NRS 104.9501, by the file number assigned to the initial financing statement to which the record relates; and

(b) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

7. The filing office may not remove a debtor s name from the index until 1 year after the effectiveness of a financing statement naming the debtor lapses under NRS 104.9515 with respect to all secured parties of record.

8. The filing office shall perform the acts required by subsections 1 to 5, inclusive, within a reasonable time and in the manner prescribed by filing-office rule.

9. Subsections 2 and 8 do not apply to a filing office described in paragraph (a) of subsection 1 of NRS 104.9501.

(Added to NRS by 1999, 337; A 2001, 730)



NRS 104.9520 - Acceptance and refusal to accept record.

1. A filing office shall refuse to accept a record for filing for a reason set forth in subsection 2 of NRS 104.9516 and may refuse to accept a record for filing only for a reason set forth in that subsection.

2. If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made within a reasonable time and in the manner prescribed by filing-office rule.

3. A filed financing statement satisfying subsections 1 and 2 of NRS 104.9502 is effective, even if the filing office is required to refuse to accept it for filing under subsection 1. However, NRS 104.9338 applies to a filed financing statement providing information described in paragraph (e) of subsection 2 of NRS 104.9516 which is incorrect at the time the financing statement is filed.

4. If a record communicated to a filing office provides information that relates to more than one debtor, this part applies to each debtor separately.

(Added to NRS by 1999, 338)



NRS 104.9521 - Acceptance of certain written records including initial financing statements by filing office; format of written records.

1. A filing office that accepts written records may not refuse to accept a written initial financing statement submitted on a form prescribed and made available by the Secretary of State, except for a reason set forth in subsection 2 of NRS 104.9516.

2. A filing office that accepts written records may not refuse to accept a written record submitted on a form prescribed and made available by the Secretary of State, except for a reason set forth in subsection 2 of NRS 104.9516.

3. A form that a filing office may not refuse to accept under subsection 1 or 2 must conform to the format prescribed for the form by the National Conference of Commissioners on Uniform State Laws.

4. A filing officer may add optional blocks for the address of the secured party or the address of the debtor to any form or record.

(Added to NRS by 1999, 338; A 2003, 838)



NRS 104.9522 - Maintenance and destruction of records.

1. The filing office shall maintain a record of the information provided in a filed financing statement for at least 1 year after the effectiveness of the financing statement has lapsed under NRS 104.9515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and:

(a) If the record was filed or recorded in the filing office described in paragraph (a) of subsection 1 of NRS 104.9501, by using the file number assigned to the initial financing statement to which the record relates and the date that the record was filed or recorded; or

(b) If the record was filed in the filing office described in paragraph (b) of subsection 1 of NRS 104.9501, by using the file number assigned to the initial financing statement to which the record relates.

2. Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection 1.

(Added to NRS by 1999, 343)



NRS 104.9523 - Information from filing office; sale or license of records.

1. If a person that files a written record requests an acknowledgment of the filing, the filing office shall send the person an image of the record showing the number assigned to the record pursuant to paragraph (a) of subsection 1 of NRS 104.9519 and the date and time of the filing of the record. However, if the person furnishes two copies of the record to the filing office, the filing office may instead:

(a) Note upon one copy the number assigned to the record pursuant to that paragraph and the date and time of the filing of the record; and

(b) Send that copy to the person.

2. If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(a) The information in the record;

(b) The number assigned to the record pursuant to paragraph (a) of subsection 1 of NRS 104.9519; and

(c) The date and time of the filing of the record.

3. The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(a) Whether there is on file on a date and time specified by the filing office, but not a date earlier than 3 business days before the filing office receives the request, any financing statement that:

(1) Designates a particular debtor;

(2) Has not lapsed under NRS 104.9515 with respect to all secured parties of record; and

(3) If the request so states, has lapsed under that section and a record of which is maintained by the filing office under subsection 1 of NRS 104.9522;

(b) The date and time of filing of each financing statement; and

(c) The information provided in each financing statement.

4. In complying with its duty under subsection 3, the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate.

5. The filing office described in paragraph (b) of subsection 1 of NRS 104.9501 shall perform the acts required by subsections 1 to 4, inclusive, within a reasonable time and in the manner prescribed by filing-office rule.

6. Periodically, the Secretary of State shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

(Added to NRS by 1999, 343)



NRS 104.9524 - Excused delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

1. The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment or other circumstances beyond control of the filing office; and

2. The filing office exercises reasonable diligence under the circumstances.

(Added to NRS by 1999, 344)



NRS 104.9525 - Fees.

1. Except as otherwise provided in subsection 5, the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection 2 of NRS 104.9502, is:

(a) Sixty dollars if the record is communicated in writing and consists of one or two pages;

(b) Ninety dollars if the record is communicated in writing and consists of more than two pages, and $2 for each page over 20 pages;

(c) Thirty dollars if the record is communicated by another medium authorized by filing-office rule; and

(d) Two dollars for each additional debtor, trade name or reference to another name under which business is done.

2. The filing officer may charge and collect $2 for each page of copy or record of filings produced by him or her at the request of any person.

3. Except as otherwise provided in subsection 5, the fee for filing and indexing an initial financing statement of the kind described in subsection 3 of NRS 104.9502 is:

(a) Ninety dollars if the financing statement indicates that it is filed in connection with a public-finance transaction; and

(b) Sixty dollars if the financing statement indicates that it is filed in connection with a manufactured-home transaction.

4. The fee for responding to a request for information from the filing office, including for issuing a certificate showing whether there is on file any financing statement naming a particular debtor, is:

(a) Sixty dollars if the request is communicated in writing; and

(b) Thirty dollars if the request is communicated by another medium authorized by filing-office rule.

5. This section does not require a fee with respect to a mortgage that is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under subsection 3 of NRS 104.9502. However, the fees for recording and satisfaction which otherwise would be applicable to the mortgage apply.

(Added to NRS by 1999, 344; A 2001, 731; 2003, 20th Special Session, 129; 2010, 26th Special Session, 76)



NRS 104.9526 - Filing-office rules.

1. The Secretary of State shall adopt and publish rules to effectuate this article. The filing-office rules must be:

(a) Consistent with this article; and

(b) Adopted in accordance with the provisions of chapter 233B of NRS.

2. To keep the filing-office rules and the practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this article, in adopting, amending, and repealing filing-office rules, shall:

(a) Consult with filing offices in other jurisdictions that enact substantially this part;

(b) Consult the most recent version of the Model Rules promulgated by the International Association of Commercial Administrators or any successor organization; and

(c) Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

(Added to NRS by 1999, 344; A 2013, 898)



NRS 104.9527 - Duty of Secretary of State to report.

The Secretary of State shall report biennially on or before the first Monday of February in each odd-numbered year to the Governor and Legislature on the operation of the filing office. The report must contain a statement of the extent to which:

1. The filing-office rules are not in harmony with the rules of filing offices in other jurisdictions that enact substantially this part and the reasons for these variations; and

2. The filing-office rules are not in harmony with the most recent version of the Model Rules promulgated by the International Association of Commercial Administrators, or any successor organization, and the reasons for these variations.

(Added to NRS by 1999, 345; A 2013, 899)



NRS 104.9601 - Rights after default; judicial enforcement; effect on consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes.

1. After default, a secured party has the rights provided in this part and, except as otherwise provided in NRS 104.9602, those provided by agreement of the parties. A secured party:

(a) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(b) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

2. A secured party in possession of collateral or control of collateral under NRS 104.7106, 104.9104, 104.9105, 104.9106 or 104.9107 has the rights and duties provided in NRS 104.9207.

3. The rights under subsections 1 and 2 are cumulative and may be exercised simultaneously.

4. Except as otherwise provided in subsection 7 and NRS 104.9605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

5. If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(a) The date of perfection of the security interest or agricultural lien in the collateral;

(b) The date of filing a financing statement covering the collateral; or

(c) Any date specified in a statute under which the agricultural lien was created.

6. A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this Article.

7. Except as otherwise provided in subsection 3 of NRS 104.9607, this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles or promissory notes.

(Added to NRS by 1999, 345; A 2005, 876)



NRS 104.9602 - Waiver and variance of rights and duties of debtor and obligor.

Except as otherwise provided in NRS 104.9624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

1. Subparagraph (3) of paragraph (d) of subsection 2 of NRS 104.9207, which deals with use and operation of the collateral by the secured party;

2. NRS 104.9210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

3. Subsection 3 of NRS 104.9607, which deals with collection and enforcement of collateral;

4. Subsection 1 of NRS 104.9608 and subsection 3 of NRS 104.9615 to the extent that they deal with application or payment of noncash proceeds of collection, enforcement or disposition;

5. Subsection 1 of NRS 104.9608 and subsection 4 of NRS 104.9615 to the extent that they require accounting for or payment of surplus proceeds of collateral;

6. NRS 104.9609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

7. Subsection 2 of NRS 104.9610 and NRS 104.9611, 104.9613 and 104.9614, which deal with disposition of collateral;

8. Subsection 6 of NRS 104.9615, which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party or a secondary obligor;

9. NRS 104.9616, which deals with explanation of the calculation of a surplus or deficiency;

10. NRS 104.9620, 104.9621 and 104.9622, which deal with acceptance of collateral in satisfaction of obligation;

11. NRS 104.9623, which deals with redemption of collateral;

12. NRS 104.9624, which deals with permissible waivers; and

13. NRS 104.9625 and 104.9626, which deal with the secured party s liability for failure to comply with this article.

(Added to NRS by 1999, 346)



NRS 104.9603 - Agreement on standards concerning rights and duties of parties.

1. The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in NRS 104.9602 if the standards are not manifestly unreasonable.

2. Subsection 1 does not apply to the duty under NRS 104.9609 to refrain from breaching the peace.

(Added to NRS by 1999, 346)



NRS 104.9604 - Procedure if security agreement covers real property or fixtures.

1. If a security agreement covers both personal and real property, a secured party may proceed:

(a) Under this part as to the personal property without prejudicing any rights with respect to the real property; or

(b) As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

2. Subject to subsection 3, if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(a) Under this part; or

(b) In accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

3. Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

4. A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

(Added to NRS by 1999, 347)



NRS 104.9605 - Duty to unknown debtor or secondary obligor.

A secured party does not owe a duty based on its status as secured party:

1. To a person that is a debtor or obligor, unless the secured party knows:

(a) That he or she is a debtor or obligor;

(b) His or her identity; and

(c) How to communicate with him or her; or

2. To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(a) That the person is a debtor; and

(b) His or her identity.

(Added to NRS by 1999, 347)



NRS 104.9606 - Time of default for agricultural lien.

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

(Added to NRS by 1999, 347)



NRS 104.9607 - Collection and enforcement by secured party.

1. If so agreed, and in any event after default, a secured party:

(a) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(b) May take any proceeds to which the secured party is entitled under NRS 104.9315;

(c) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(d) If it holds a security interest in a deposit account perfected by control under paragraph (a) of subsection 1 of NRS 104.9104, may apply the balance of the deposit account to the obligation secured by the deposit account; and

(e) If it holds a security interest in a deposit account perfected by control under paragraph (b) or (c) of subsection 1 of NRS 104.9104, may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

2. If necessary to enable a secured party to exercise under paragraph (c) of subsection 1 the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which the mortgage is recorded:

(a) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(b) The secured party s sworn affidavit in recordable form stating that:

(1) A default has occurred with respect to the obligation secured by the mortgage; and

(2) The secured party is entitled to enforce the mortgage nonjudicially.

3. A secured party shall proceed in a commercially reasonable manner if the secured party:

(a) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(b) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

4. A secured party may deduct from the collections made pursuant to subsection 3 reasonable expenses of collection and enforcement, including reasonable attorney s fees and legal expenses incurred by the secured party.

5. This section does not determine whether an account debtor, bank or other person obligated on collateral owes a duty to a secured party.

(Added to NRS by 1999, 347; A 2011, 630)



NRS 104.9608 - Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

1. If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(a) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under NRS 104.9607 in the following order to:

(1) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney s fees and legal expenses incurred by the secured party;

(2) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(3) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder s demand under subparagraph (3) of paragraph (a).

(c) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under NRS 104.9607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

2. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

(Added to NRS by 1999, 348; A 2001, 732)



NRS 104.9609 - Secured party s right to take possession or dispose of collateral after default.

1. After default, a secured party:

(a) May take possession of the collateral;

(b) If a debtor so agrees, may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties; and

(c) Without removal may render equipment unusable and dispose of collateral on a debtor s premises under NRS 104.9610.

2. A secured party may proceed under subsection 1:

(a) Pursuant to judicial process; or

(b) Without judicial process, if it proceeds without breach of the peace.

(Added to NRS by 1999, 349)



NRS 104.9610 - Disposition of collateral after default.

1. After default, a secured party may sell, lease, license or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

2. Every aspect of a disposition of collateral, including the method, manner, time, place and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

3. A secured party may purchase collateral:

(a) At a public sale; or

(b) At a private sale only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

4. A contract for sale, lease, license or other disposition includes the warranties relating to title, possession, quiet enjoyment and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

5. A secured party may disclaim or modify warranties under subsection 4:

(a) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(b) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

6. A record is sufficient to disclaim warranties under subsection 5 if it indicates There is no warranty relating to title, possession, quiet enjoyment or the like in this disposition or uses words of similar import.

(Added to NRS by 1999, 349)



NRS 104.9611 - Notification before disposition of collateral.

1. In this section, notification date means the earlier of the date on which:

(a) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(b) The debtor and any secondary obligor waive the right to notification.

2. Except as otherwise provided in subsection 4, a secured party that disposes of collateral under NRS 104.9610 shall send to the persons specified in subsection 3 a reasonable authenticated notification of disposition.

3. To comply with subsection 2, the secured party shall send an authenticated notification of disposition to:

(a) The debtor;

(b) Any secondary obligor; and

(c) If the collateral is other than consumer goods:

(1) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(2) Any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(I) Identified the collateral;

(II) Was indexed under the debtor s name as of that date; and

(III) Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) Any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in subsection 1 of NRS 104.9311.

4. Subsection 2 does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

5. A secured party complies with the requirement for notification prescribed by subparagraph (2) of paragraph (c) of subsection 3 if:

(a) Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor s name in the office indicated in that subparagraph; and

(b) Before the notification date, the secured party:

(1) Did not receive a response to the request for information; or

(2) Received a response to the request for information and sent an authenticated notification of disposition to each secured party named in that response whose financing statement covered the collateral.

(Added to NRS by 1999, 350)



NRS 104.9612 - Timeliness of notification before disposition of collateral.

1. Except as otherwise provided in subsection 2, whether a notification is sent within a reasonable time is a question of fact.

2. In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

(Added to NRS by 1999, 351)



NRS 104.9613 - Contents and form of notification before disposition of collateral: General.

Except in a consumer-goods transaction, the following rules apply:

1. The contents of a notification of disposition are sufficient if the notification:

(a) Describes the debtor and the secured party;

(b) Describes the collateral that is the subject of the intended disposition;

(c) States the method of intended disposition;

(d) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(e) States the time and place of a public disposition or the time after which any other disposition is to be made.

2. Whether the contents of a notification that lacks any of the information specified in subsection 1 are nevertheless sufficient is a question of fact.

3. The contents of a notification providing substantially the information specified in subsection 1 are sufficient, even if the notification includes:

(a) Information not specified by that subsection; or

(b) Minor errors that are not seriously misleading.

4. A particular phrasing of the notification is not required.

5. The following form of notification and the form appearing in subsection 3 of NRS 104.9614, when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [
Name of debtor, obligor, or other person to which the notification is sent
]

From: [
Name, address, and telephone number of secured party
]

Name of Debtor(s): [
Include only if debtor(s) are not an addressee
]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [
describe collateral
] [to the highest qualified bidder] in public as follows:

Day and Date: ...............................................

Time: ...............................................

Place: ...............................................

[For a private disposition:]

We will sell [or lease or license, as applicable] the [
describe collateral
] privately sometime after [
day and date
].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $..........]. You may request an accounting by calling us at [
telephone number
].

(Added to NRS by 1999, 351; A 2001, 732)



NRS 104.9614 - Contents and form of notification before disposition of collateral: Consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

1. A notification of disposition must provide the following information:

(a) The information specified in subsection 1 of NRS 104.9613;

(b) A description of any liability for a deficiency of the person to which the notification is sent;

(c) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under NRS 104.9623 is available; and

(d) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

2. A particular phrasing of the notification is not required.

3. The following form of notification, when completed, provides sufficient information:

[
Name and address of secured party
]

[
Date
]

NOTICE OF OUR PLAN TO SELL PROPERTY

[
Name and address of any obligor who is also a debtor
]

Subject: [
Identification of Transaction
]

We have your [
describe collateral
], because you broke promises in our agreement.

[For a public disposition:]

We will sell [
describe collateral
] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date: .......................................

Time: .......................................

Place: .......................................

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [
describe collateral
] at private sale sometime after [
date
]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [
will or will not, as applicable
] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [
telephone number
].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [
telephone number
] [or write us at [
secured party s address
]] and request a written explanation. [We will charge you $.......... for the explanation if we sent you another written explanation of the amount you owe us within the last 6 months.]

If you need more information about the sale call us at [
telephone number
] [or write us at [
secured party s address
]].

We are sending this notice to the following other people who have an interest in [
describe collateral
] or who owe money under your agreement:

[
Names of all other debtors and obligors, if any
]

4. A notification in the form of subsection 3 is sufficient, even if additional information appears at the end of the form.

5. A notification in the form of subsection 3 is sufficient, even if it includes errors in information not required by subsection 1, unless the error is misleading with respect to rights arising under this article.

6. If a notification under this section is not in the form of subsection 3, law other than this article determines the effect of including information not required by subsection 1.

(Added to NRS by 1999, 352)



NRS 104.9615 - Application of proceeds of disposition; liability for deficiency and right to surplus.

1. A secured party shall apply or pay over for application the cash proceeds of disposition under NRS 104.9610 in the following order to:

(a) The reasonable expenses of retaking, holding, preparing for disposition, processing and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney s fees and legal expenses incurred by the secured party;

(b) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(c) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(1) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(2) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(d) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

2. If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder s demand under paragraph (c) of subsection 1.

3. A secured party need not apply or pay over for application noncash proceeds of disposition under NRS 104.9610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

4. If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection 1 and permitted by subsection 3:

(a) Unless paragraph (d) of subsection 1 requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(b) The obligor is liable for any deficiency.

5. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes:

(a) The debtor is not entitled to any surplus; and

(b) The obligor is not liable for any deficiency.

6. The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party or a secondary obligor if:

(a) The transferee in the disposition is the secured party, a person related to the secured party or a secondary obligor; and

(b) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party or a secondary obligor would have brought.

7. A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(a) Takes the cash proceeds free of the security interest or other lien;

(b) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(c) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

(Added to NRS by 1999, 353; A 2001, 733)



NRS 104.9616 - Explanation of calculation of surplus or deficiency.

1. In this section:

(a) Explanation means a writing that:

(1) States the amount of the surplus or deficiency;

(2) Provides an explanation in accordance with subsection 3 of how the secured party calculated the surplus or deficiency;

(3) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest rebates, and expenses may affect the amount of the surplus or deficiency; and

(4) Provides a telephone number or mailing address from which additional information concerning the transaction is available.

(b) Request means a record:

(1) Authenticated by a debtor or consumer obligor;

(2) Requesting that the recipient provide an explanation; and

(3) Sent after disposition of the collateral under NRS 104.9610.

2. In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under NRS 104.9615, the secured party shall:

(a) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(1) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(2) Within 14 days after receipt of a request; or

(b) In the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party s right to a deficiency.

3. To comply with subparagraph (2) of paragraph (a) of subsection 1, a writing must provide the following information in the following order:

(a) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(1) If the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(2) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(b) The amount of proceeds of the disposition;

(c) The aggregate amount of the obligations after deducting the amount of proceeds;

(d) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing and disposing of the collateral, and attorney s fees secured by the collateral which are known to the secured party and relate to the current disposition;

(e) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (a); and

(f) The amount of the surplus or deficiency.

4. A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of paragraph (a) of subsection 1 is sufficient, even if it includes minor errors that are not seriously misleading.

5. A debtor or consumer obligor is entitled without charge to one response to a request under this section during any 6-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to paragraph (a) of subsection 2. The secured party may require payment of a charge not exceeding $25 for each additional response.

(Added to NRS by 1999, 354)



NRS 104.9617 - Effect of disposition of collateral by secured party after default; rights of transferee regarding collateral.

1. A secured party s disposition of collateral after default:

(a) Transfers to a transferee for value all of the debtor s rights in the collateral;

(b) Discharges the security interest under which the disposition is made; and

(c) Discharges any subordinate security interest or other subordinate lien.

2. A transferee that acts in good faith takes free of the rights and interests described in subsection 1, even if the secured party fails to comply with this article or the requirements of any judicial proceeding.

3. If a transferee does not take free of the rights and interests described in subsection 1, the transferee takes the collateral subject to:

(a) The debtor s rights in the collateral;

(b) The security interest or agricultural lien under which the disposition is made; and

(c) Any other security interest or other lien.

(Added to NRS by 1999, 355)



NRS 104.9618 - Rights and duties of certain secondary obligors.

1. A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(a) Receives an assignment of a secured obligation from the secured party;

(b) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(c) Is subrogated to the rights of a secured party with respect to collateral.

2. An assignment, transfer or subrogation described in subsection 1:

(a) Is not a disposition of collateral under NRS 104.9610; and

(b) Relieves the secured party of further duties under this article.

(Added to NRS by 1999, 356)



NRS 104.9619 - Transfer of record or legal title.

1. In this section, transfer statement means a record authenticated by a secured party stating:

(a) That the debtor has defaulted in connection with an obligation secured by specified collateral;

(b) That the secured party has exercised its postdefault remedies with respect to the collateral;

(c) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(d) The name and mailing address of the secured party, debtor and transferee.

2. A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(a) Accept the transfer statement;

(b) Promptly amend its records to reflect the transfer; and

(c) If applicable, issue a new appropriate certificate of title in the name of the transferee.

3. A transfer of the record or legal title to collateral to a secured party under subsection 2 or otherwise is not of itself a disposition of collateral under this article and does not of itself relieve the secured party of its duties under this article.

(Added to NRS by 1999, 356)



NRS 104.9620 - Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

1. Except as otherwise provided in subsection 7, a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(a) The debtor consents to the acceptance under subsection 3;

(b) The secured party does not receive, within the time set forth in subsection 4, a notification of objection to the proposal authenticated by:

(1) A person to which the secured party was required to send a proposal under NRS 104.9621; or

(2) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(c) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(d) Subsection 5 does not require the secured party to dispose of the collateral.

2. A purported or apparent acceptance of collateral under this section is ineffective unless:

(a) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(b) The conditions of subsection 1 are met.

3. For purposes of this section:

(a) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(b) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(1) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(2) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(3) Does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

4. To be effective under paragraph (b) of subsection 1, a notification of objection must be received by the secured party:

(a) In the case of a person to which the proposal was sent pursuant to NRS 104.9621, within 20 days after notification was sent to the person; and

(b) In other cases:

(1) Within 20 days after the last notification was sent pursuant to NRS 104.9621; or

(2) If a notification was not sent, before the debtor consents to the acceptance under subsection 3.

5. A secured party that has taken possession of collateral shall dispose of the collateral pursuant to NRS 104.9610 within the time specified in subsection 6 if:

(a) Sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(b) Sixty percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

6. To comply with subsection 5, the secured party shall dispose of the collateral:

(a) Within 90 days after taking possession; or

(b) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

7. In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

(Added to NRS by 1999, 357; A 2009, 1728)



NRS 104.9621 - Notification of proposal to accept collateral in satisfaction of obligation.

1. A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(a) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(b) Any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(1) Identified the collateral;

(2) Was indexed under the debtor s name as of that date; and

(3) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(c) Any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in subsection 1 of NRS 104.9311.

2. A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection 1.

(Added to NRS by 1999, 358)



NRS 104.9622 - Effect of acceptance of collateral in satisfaction of obligation.

1. A secured party s acceptance of collateral in full or partial satisfaction of the obligation it secures:

(a) Discharges the obligation to the extent consented to by the debtor;

(b) Transfers to the secured party all of a debtor s rights in the collateral;

(c) Discharges the security interest or agricultural lien that is the subject of the debtor s consent and any subordinate security interest or other subordinate lien; and

(d) Terminates any other subordinate interest.

2. A subordinate interest is discharged or terminated under subsection 1 even if the secured party fails to comply with this article.

(Added to NRS by 1999, 358)



NRS 104.9623 - Redemption of collateral.

1. A debtor, any secondary obligor or any other secured party or lienholder may redeem collateral.

2. To redeem collateral, a person must tender:

(a) Fulfillment of all obligations secured by the collateral; and

(b) The reasonable expenses and attorney s fees described in paragraph (a) of subsection 1 of NRS 104.9615.

3. A redemption may occur at any time before a secured party:

(a) Has collected collateral under NRS 104.9607;

(b) Has disposed of collateral or entered into a contract for its disposition under NRS 104.9610; or

(c) Has accepted collateral in full or partial satisfaction of the obligation it secures under NRS 104.9622.

(Added to NRS by 1999, 358)



NRS 104.9624 - Waiver of right to notification of disposition of collateral; waiver of right to redeem collateral.

1. A debtor or secondary obligor may waive the right to notification of disposition of collateral under NRS 104.9611 only by an agreement to that effect entered into and authenticated after default.

2. Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under NRS 104.9623 only by an agreement to that effect entered into and authenticated after default.

(Added to NRS by 1999, 359)



NRS 104.9625 - Remedies for secured party s failure to comply with article.

1. If it is established that a secured party is not proceeding in accordance with this article, a court may order or restrain collection, enforcement or disposition of collateral on appropriate terms and conditions.

2. Subject to subsections 3, 4 and 6, a person is liable for damages in the amount of any loss caused by a failure to comply with this article. Loss caused by a failure to comply may include loss resulting from the debtor s inability to obtain, or increased costs of, alternative financing.

3. Except as otherwise provided in NRS 104.9628:

(a) A person that, at the time of the failure, was a debtor, was an obligor or held a security interest in or other lien on the collateral may recover damages under subsection 2 for its loss; and

(b) If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

4. A debtor whose deficiency is eliminated under NRS 104.9626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under that section may not otherwise recover under subsection 2 for noncompliance with the provisions of this part relating to collection, enforcement, disposition or acceptance.

5. In addition to any damages recoverable under subsection 2, the debtor, consumer obligor or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(a) Fails to comply with NRS 104.9208;

(b) Fails to comply with NRS 104.9209;

(c) Files a record that he or she is not entitled to file under subsection 1 of NRS 104.9509;

(d) Fails to cause the secured party of record to file or send a termination statement as required by subsection 1 or 3 of NRS 104.9513;

(e) Fails to comply with paragraph (a) of subsection 2 of NRS 104.9616 and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(f) Fails to comply with paragraph (b) of subsection 2 of NRS 104.9616.

6. A debtor or consumer obligor may recover damages under subsection 2 and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under NRS 104.9210. A recipient of a request under that section which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

7. If a secured party fails to comply with a request regarding a list of collateral or a statement of account under NRS 104.9210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

(Added to NRS by 1999, 359; A 2001, 734)



NRS 104.9626 - Action in which deficiency or surplus is in issue.

1. In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(a) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition or acceptance unless the debtor or a secondary obligor places the secured party s compliance in issue.

(b) If the secured party s compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition or acceptance was conducted in accordance with this part.

(c) Except as otherwise provided in NRS 104.9628, if a secured party fails to prove that the collection, enforcement, disposition or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses and attorney s fees exceeds the greater of:

(1) The proceeds of the collection, enforcement, disposition or acceptance; or

(2) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition or acceptance.

(d) For purposes of subparagraph (2) of paragraph (c), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses and attorney s fees unless the secured party proves that the amount is less than that sum.

(e) If a deficiency or surplus is calculated under subsection 6 of NRS 104.9615, the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party or a secondary obligor would have brought.

2. The limitation of the rules in subsection 1 to transactions other than consumer transactions leaves to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

(Added to NRS by 1999, 360)



NRS 104.9627 - Determination of whether conduct was commercially reasonable.

1. The fact that a greater amount could have been obtained by a collection, enforcement, disposition or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition or acceptance was made in a commercially reasonable manner.

2. A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(a) In the usual manner on any recognized market;

(b) At the price current in any recognized market at the time of the disposition; or

(c) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

3. A collection, enforcement, disposition or acceptance is commercially reasonable if it has been approved:

(a) In a judicial proceeding;

(b) By a genuine creditors committee;

(c) By a representative of creditors; or

(d) By an assignee for the benefit of creditors.

4. Approval under subsection 3 need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition or acceptance is not commercially reasonable.

(Added to NRS by 1999, 361)



NRS 104.9628 - Nonliability and limitation on liability of secured party; liability of secondary obligor.

1. Unless a secured party knows that a person is a debtor or obligor, knows his or her identity, and knows how to communicate with him or her:

(a) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against him or her, for failure to comply with this article; and

(b) The secured party s failure to comply with this article does not affect the liability of the person for a deficiency.

2. A secured party is not liable because of its status as a secured party:

(a) To a person that is a debtor or obligor, unless the secured party knows:

(1) That he or she is a debtor or obligor;

(2) His or her identity; and

(3) How to communicate with him or her; or

(b) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(1) That he or she is a debtor; and

(2) His or her identity.

3. A secured party is not liable to any person, and a person s liability for a deficiency is not affected, because of any act or omission arising out of the secured party s reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party s belief is based on its reasonable reliance on:

(a) A debtor s representation concerning the purpose for which collateral was to be used, acquired or held; or

(b) An obligor s representation concerning the purpose for which a secured obligation was incurred.

4. A secured party is not liable to any person under paragraph (b) of subsection 3 of NRS 104.9625 for its failure to comply with NRS 104.9616.

5. A secured party is not liable under paragraph (b) of subsection 3 of NRS 104.9625 more than once with respect to any one secured obligation.

(Added to NRS by 1999, 361)



NRS 104.9702 - Applicability of amendatory provisions to preexisting transactions, liens, actions, cases and proceedings.

1. Except as otherwise provided in NRS 104.9702 to 104.9709, inclusive, this article as amended applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before the amendments to this article take effect.

2. Except as otherwise provided in subsection 3 and NRS 104.9703 to 104.9709, inclusive:

(a) Transactions and liens that were not governed by this article before July 1, 2001, were validly entered into or created before that date, and would be subject to this article if they had been entered into or created after that date, and the rights, duties and interests flowing from those transactions and liens remain valid on and after that date; and

(b) The transactions and liens may be terminated, completed, consummated or enforced as required or permitted by this article or by the law that otherwise would apply if this article had not taken effect.

3. This article as amended does not affect an action, case or proceeding commenced before July 1, 2001.

(Added to NRS by 1999, 362)



NRS 104.9703 - Security interest perfected before July 1, 2001.

1. A security interest that is enforceable immediately before July 1, 2001, and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this article if, when this article as amended takes effect, the applicable requirements for enforceability and perfection under this article as amended are satisfied without further action.

2. Except as otherwise provided in NRS 104.9705, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this article as amended are not satisfied on July 1, 2001, the security interest:

(a) Is a perfected security interest for 1 year after July 1, 2001;

(b) Remains enforceable thereafter only if the security interest becomes enforceable under NRS 104.9203 before the year expires; and

(c) Remains perfected thereafter only if the applicable requirements for perfection under this article as amended are satisfied before the year expires.

(Added to NRS by 1999, 362)



NRS 104.9704 - Security interest unperfected before July 1, 2001.

A security interest that is enforceable immediately before July 1, 2001, but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

1. Remains an enforceable security interest for 1 year after July 1, 2001;

2. Remains enforceable thereafter if the security interest becomes enforceable under NRS 104.9203 when this article as amended takes effect or within 1 year thereafter; and

3. Becomes perfected:

(a) Without further action, on July 1, 2001, if the applicable requirements for perfection under this article as amended are satisfied before or at that time; or

(b) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

(Added to NRS by 1999, 362)



NRS 104.9705 - Effectiveness of action taken before July 1, 2001.

1. If action, other than the filing of a financing statement, is taken before July 1, 2001, and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before that date, the action is effective to perfect a security interest that attaches under this article as amended within 1 year after that date. An attached security interest becomes unperfected 1 year after July 1, 2001, unless the security interest becomes a perfected security interest under this article as amended before the expiration of that period.

2. The filing of a financing statement before July 1, 2001, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this article as amended.

3. This article as amended does not render ineffective an effective financing statement that was filed before July 1, 2001, and satisfied the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in NRS 104.9103 as that section read at the time of filing. However, except as otherwise provided in subsections 4 and 5 and NRS 104.9706, the financing statement ceases to be effective at the earlier of:

(a) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(b) June 30, 2006.

4. The filing of a continuation statement on or after July 1, 2001, does not continue the effectiveness of the financing statement filed before that date. However, upon the timely filing of a continuation statement after that date and in accordance with the law of the jurisdiction governing perfection as provided in part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before that date continues for the period provided by the law of that jurisdiction.

5. Paragraph (b) of subsection 3 applies to a financing statement that was filed against a transmitting utility before July 1, 2001, and satisfied the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in NRS 104.9103 as that section read at the time of filing only to the extent that part 3 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

6. A financing statement that includes a financing statement filed before July 1, 2001, and a continuation statement filed after that date are effective only to the extent that the financing statement satisfies the requirements of part 5 for an initial financing statement.

(Added to NRS by 1999, 363; A 2001, 62, 735)



NRS 104.9706 - When initial financing statement suffices to continue effectiveness of financing statement filed before July 1, 2001.

1. The filing of an initial financing statement in the office specified in NRS 104.9501 continues the effectiveness of a financing statement filed before July 1, 2001, if:

(a) The filing of an initial financing statement in that office would be effective to perfect a security interest under this article as amended;

(b) The pre-effective-date financing statement was filed in an office in another state or another office in this State; and

(c) The initial financing statement satisfies subsection 3.

2. The filing of an initial financing statement under subsection 1 continues the effectiveness of the pre-effective-date financing statement:

(a) If the initial financing statement is filed before July 1, 2001, for the period provided in NRS 104.9403 before that date with respect to a financing statement; and

(b) If the initial financing statement is filed on or after July 1, 2001, for the period provided in NRS 104.9515 with respect to an initial financing statement.

3. To be effective for purposes of subsection 1, an initial financing statement must:

(a) Satisfy the requirements of part 5 for an initial financing statement;

(b) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(c) Indicate that the pre-effective-date financing statement remains effective.

(Added to NRS by 1999, 364)



NRS 104.9707 - Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under NRS 104.9702 to 104.9709, inclusive, if:

1. The secured party of record authorizes the filing; and

2. The filing is necessary under those sections:

(a) To continue the effectiveness of a financing statement filed before July 1, 2001; or

(b) To perfect or continue the perfection of a security interest.

(Added to NRS by 1999, 364)



NRS 104.9708 - Determination of priority of conflicting claims to collateral.

1. NRS 104.9101 to 104.9709, inclusive, determine the priority of conflicting claims to collateral. However, if the relative priorities of the parties were fixed before July 1, 2001, the provisions of article 9 which were in effect before July 1, 2001, determine priority.

2. For purposes of subsection 1 of NRS 104.9322, the priority of a security interest that becomes enforceable under NRS 104.9203 dates from July 1, 2001, if the security interest is perfected under this article as amended by the filing of a financing statement before July 1, 2001, which would not have been effective to perfect the security interest under the provisions of article 9 which were in effect before that date. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

(Added to NRS by 1999, 364)



NRS 104.9709 - Effectiveness, amendment and termination of financing statement filed before July 1, 2001.

1. In this section, pre-effective-date financing statement means a financing statement filed before July 1, 2001.

2. A person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement pursuant to the law of the jurisdiction governing perfection as provided in part 3. The effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

3. Except as otherwise provided in subsection 4, if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended on or after July 1, 2001, if:

(a) The pre-effective-date financing statement and an amendment are filed in the office specified in NRS 104.9501;

(b) An amendment is filed in the office specified in NRS 104.9501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies the requirements of subsection 3 of NRS 104.9706; or

(c) An initial financing statement that provides the information as amended and satisfies the requirements of subsection 3 of NRS 104.9706 is filed in the office specified in NRS 104.9501.

4. If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under subsections 4 and 6 of NRS 104.9705 or NRS 104.9706.

5. Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated on or after July 1, 2001, by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies the requirements of subsection 3 of NRS 104.9706 has been filed in the office specified by the law of the jurisdiction governing perfection as provided in part 3.

(Added to NRS by 2001, 708)



NRS 104.9710 - Applicability of amendatory provisions to preexisting transactions, liens, actions, cases and proceedings.

1. Except as otherwise provided in NRS 104.9710 to 104.9717, inclusive, this article as amended applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2013.

2. This article as amended does not affect an action, case or proceeding commenced before July 1, 2013.

(Added to NRS by 2011, 605)



NRS 104.9711 - Security interest perfected before July 1, 2013.

1. A security interest that is a perfected security interest immediately before July 1, 2013, is a perfected security interest under this article if, when this article as amended takes effect, the applicable requirements for attachment and perfection under this article as amended are satisfied without further action.

2. Except as otherwise provided in NRS 104.9713, if, immediately before July 1, 2013, a security interest is a perfected security interest, but the applicable requirements for perfection under this article as amended are not satisfied on July 1, 2013, the security interest remains perfected thereafter only if the applicable requirements for perfection under this article as amended are satisfied within 1 year after July 1, 2013.

(Added to NRS by 2011, 605)



NRS 104.9712 - Security interest unperfected before July 1, 2013.

A security interest that is an unperfected security interest immediately before July 1, 2013, becomes a perfected security interest:

1. Without further action, on that date if the applicable requirements for perfection under this article as amended are satisfied before or at that time; or

2. When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

(Added to NRS by 2011, 605)



NRS 104.9713 - Effectiveness of action taken before July 1, 2013.

1. The filing of a financing statement before July 1, 2013, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this article as amended.

2. This article as amended does not render ineffective an effective financing statement that, before July 1, 2013, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this article before amendment. However, except as otherwise provided in subsections 3 and 4 and NRS 104.9714, the financing statement ceases to be effective:

(a) If the financing statement is filed in this State, at the time the financing statement would have ceased to be effective had this article as amended not taken effect; or

(b) If the financing statement is filed in another jurisdiction, at the earlier of:

(1) The time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(2) June 30, 2018.

3. The filing of a continuation statement on or after July 1, 2013, does not continue the effectiveness of the financing statement filed before that date. However, upon the timely filing of a continuation statement on or after July 1, 2013, and in accordance with the law of the jurisdiction governing perfection as provided in this article as amended, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2013, continues for the period provided by the law of that jurisdiction.

4. Subparagraph (2) of paragraph (b) of subsection 2 applies to a financing statement that, before July 1, 2013, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this article before amendment, only to the extent that this article as amended provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

5. A financing statement that includes a financing statement filed before July 1, 2013, and a continuation statement filed on or after July 1, 2013, is effective only to the extent that it satisfies the requirements of part 5 for an initial financing statement. A financing statement which indicates that the debtor is a decedent s estate indicates that the collateral is being administered by a personal representative within the meaning of paragraph (b) of subsection 1 of NRS 104.9503. A financing statement which indicates that the debtor is a trust or a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of paragraph (c) of subsection 1 of NRS 104.9503.

(Added to NRS by 2011, 605)



NRS 104.9714 - When initial financing statement suffices to continue effectiveness of financing statement filed before July 1, 2013.

1. The filing of an initial financing statement in the office specified in NRS 104.9501 continues the effectiveness of a financing statement filed before July 1, 2013, if:

(a) The filing of an initial financing statement in that office would be effective to perfect a security interest under this article as amended;

(b) The pre-effective-date financing statement was filed in an office in another state; and

(c) The initial financing statement satisfies subsection 3.

2. The filing of an initial financing statement under subsection 1 continues the effectiveness of the pre-effective-date financing statement:

(a) If the initial financing statement is filed before July 1, 2013, for the period provided in NRS 104.9515, as it existed before July 1, 2013, with respect to an initial financing statement; and

(b) If the initial financing statement is filed on or after July 1, 2013, for the period provided in NRS 104.9515 with respect to an initial financing statement.

3. To be effective for purposes of subsection 1, an initial financing statement must:

(a) Satisfy the requirements of part 5 for an initial financing statement;

(b) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(c) Indicate that the pre-effective-date financing statement remains effective.

(Added to NRS by 2011, 606)



NRS 104.9715 - Effectiveness, amendment and termination of financing statement filed before July 1, 2013.

1. In this section, pre-effective-date financing statement means a financing statement filed before July 1, 2013.

2. On or after July 1, 2013, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in this article as amended. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

3. Except as otherwise provided in subsection 4, if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended on or after July 1, 2013, only if:

(a) The pre-effective-date financing statement and an amendment are filed in the office specified in NRS 104.9501;

(b) An amendment is filed in the office specified in NRS 104.9501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies subsection 3 of NRS 104.9714; or

(c) An initial financing statement that provides the information as amended and satisfies subsection 3 of NRS 104.9714 is filed in the office specified in NRS 104.9501.

4. If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under subsections 3 and 5 of NRS 104.9713 or NRS 104.9714.

5. Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated on or after July 1, 2013, by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies subsection 3 of NRS 104.9714 has been filed in the office specified by the law of the jurisdiction governing perfection as provided in this article as amended as the office in which to file a financing statement.

(Added to NRS by 2011, 607)



NRS 104.9716 - Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

1. The secured party of record authorizes the filing; and

2. The filing is necessary under this part:

(a) To continue the effectiveness of a financing statement filed before July 1, 2013; or

(b) To perfect or continue the perfection of a security interest.

(Added to NRS by 2011, 608)



NRS 104.9717 - Determination of priority of conflicting claims to collateral.

This article as amended determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2013, this article before amendment determines priority.

(Added to NRS by 2011, 608)






Chapter 104A - Uniform Commercial Code—Additional Articles

NRS 104A.010 - Applicability of and references to Uniform Commercial Code.

1. The provisions of Article 1 of the Uniform Commercial Code apply to this chapter as if the provisions of this chapter were included in chapter 104 of NRS.

2. Unless limited by specific statute, a reference in NRS to the Uniform Commercial Code or to chapter 104 of NRS shall be deemed to refer to chapter 104 of NRS together with this chapter.

(Added to NRS by 1989, 340; A 1989, 721; 2005, 876)



NRS 104A.200 - Law applicable to transactions entered into before January 1, 1990.

Transactions validly entered into before January 1, 1990, and the rights, duties and interests flowing therefrom remain valid thereafter and may be terminated, completed, consummated or enforced as required or permitted by rules of law in effect before that date.

(Added to NRS by 1989, 340; A 1989, 721)



NRS 104A.2101 - Short title.

This article shall be known and may be cited as Uniform Commercial Code Leases.

(Added to NRS by 1989, 340; A 1989, 721)



NRS 104A.2102 - Scope.

This article applies to any transaction, regardless of form, that creates a lease.

(Added to NRS by 1989, 340; A 1989, 721)



NRS 104A.2103 - Definitions and index of definitions.

1. In this Article unless the context otherwise requires:

(a) Buyer in ordinary course of business means a person who, in good faith and without knowledge that the sale to him or her is in violation of the ownership, rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. Buying may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) Cancellation occurs when either party puts an end to the lease contract for default by the other party.

(c) Commercial unit means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single Article, as a machine, or a set of Articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) Conforming goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) Consumer lease means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is a natural person and who takes under the lease primarily for a personal, family or household purpose.

(f) Fault means wrongful act, omission, breach or default.

(g) Finance lease means a lease with respect to which:

(1) The lessor does not select, manufacture or supply the goods;

(2) The lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(3) One of the following occurs:

(I) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(II) The lessee s approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(III) The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(IV) If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, that the lessee is entitled under this Article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) Goods means all things that are movable at the time of identification to the lease contract, or are fixtures (NRS 104A.2309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) Installment lease contract means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause each delivery is a separate lease or its equivalent.

(j) Lease means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) Lease agreement means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this Article. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) Lease contract means the total legal obligation that results from the lease agreement as affected by this Article and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) Leasehold interest means the interest of the lessor or the lessee under a lease contract.

(n) Lessee means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) Lessee in ordinary course of business means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. Leasing may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) Lessor means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) Lessor s residual interest means the lessor s interest in the goods after expiration, termination or cancellation of the lease contract.

(r) Lien means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) Lot means a parcel or a single Article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) Merchant lessee means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) Present value means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) Purchase includes taking by sale, lease, mortgage, security interest, pledge, gift or any other voluntary transaction creating an interest in goods.

(w) Sublease means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) Supplier means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) Supply contract means a contract under which a lessor buys or leases goods to be leased.

(z) Termination occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

2. Other definitions applying to this Article and the sections in which they appear are:

Accessions. NRS 104A.2310.

Construction mortgage. NRS 104A.2309.

Encumbrance. NRS 104A.2309.

Fixtures. NRS 104A.2309.

Fixture filing. NRS 104A.2309.

Purchase money lease. NRS 104A.2309.

3. The following definitions in other Articles apply to this Article:

Account. NRS 104.9102.

Between merchants. NRS 104.2104.

Buyer. NRS 104.2103.

Chattel paper. NRS 104.9102.

Consumer goods. NRS 104.9102.

Document. NRS 104.9102.

Entrusting. NRS 104.2403.

General intangible. NRS 104.9102.

Instrument. NRS 104.9102.

Merchant. NRS 104.2104.

Mortgage. NRS 104.9102.

Pursuant to commitment. NRS 104.9102.

Receipt. NRS 104.2103.

Sale. NRS 104.2106.

Sale on approval. NRS 104.2326.

Sale or return. NRS 104.2326.

Seller. NRS 104.2103.

4. In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

(Added to NRS by 1989, 340; A 1989, 721; 1991, 413; 1999, 380; 2005, 876)



NRS 104A.2104 - Leases subject to other law.

1. A lease, although subject to this Article, is also subject to any applicable:

(a) Certificate of title statute of this State, including any applicable provision of chapters 482, 488, 489 and 490 of NRS;

(b) Certificate of title statute of another jurisdiction (NRS 104A.2105); or

(c) Consumer protection statute of this State, including any applicable provision of NRS 97.297, 97.299, 97.301 and 100.095 to 100.175, inclusive, and a final decision of a court of this State concerning the protection of consumers rendered before January 1, 1990.

2. In case of conflict between this Article, other than NRS 104A.2105, subsection 3 of NRS 104A.2304 and subsection 3 of NRS 104A.2305, and a statute or decision referred to in subsection 1, the statute or decision controls.

3. Failure to comply with an applicable law has only the effect specified therein.

(Added to NRS by 1989, 343; A 1989, 721; 1991, 416; 2009, 3104; 2011, 292)



NRS 104A.2105 - Territorial application of article to goods covered by certificate of title.

Subject to the provisions of subsection 3 of NRS 104A.2304 and subsection 3 of NRS 104A.2305, with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of:

1. Surrender of the certificate; or

2. Four months after the goods are removed from that jurisdiction,

and thereafter until a new certificate of title is issued by another jurisdiction.

(Added to NRS by 1989, 343; A 1989, 721)



NRS 104A.2106 - Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

1. If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, the choice is not enforceable.

2. If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

(Added to NRS by 1989, 343; A 1989, 721)



NRS 104A.2107 - Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

(Added to NRS by 1989, 344; A 1989, 721)



NRS 104A.2108 - Unconscionability.

1. If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

2. With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

3. Before making a finding of unconscionability under subsection 1 or 2, the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose and effect of the lease contract or a clause thereof, or of the conduct.

4. In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection 1 or 2, the court shall award reasonable attorney s fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action the lessee knew to be groundless, the court shall award reasonable attorney s fees to the party against whom the claim is made.

(c) In determining attorney s fees, the amount of the recovery on behalf of the claimant under subsections 1 and 2 is not controlling.

(Added to NRS by 1989, 344; A 1989, 721)



NRS 104A.2109 - Option to accelerate at will.

1. A term providing that one party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral at will or when he or she deems himself or herself insecure or in words of similar import must be construed to mean that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

2. With respect to a consumer lease, the burden of establishing good faith under subsection 1 is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

(Added to NRS by 1989, 344; A 1989, 721)



NRS 104A.2201 - Statute of frauds.

1. A lease contract is not enforceable by way of action or defense unless:

(a) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(b) There is a writing, signed by the party against whom enforcement is sought or by that party s authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

2. Any description of leased goods or of the lease term is sufficient and satisfies paragraph (b) of subsection 1, whether or not it is specific, if it reasonably identifies what is described.

3. A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under paragraph (b) of subsection 1 beyond the lease term and the quantity of goods shown in the writing.

4. A lease contract that does not satisfy the requirements of subsection 1, but which is valid in other respects, is enforceable:

(a) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor s business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) If the party against whom enforcement is sought admits in that party s pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods that have been received and accepted by the lessee.

5. The lease term under a lease contract referred to in subsection 4 is:

(a) If there is a writing signed by the party against whom enforcement is sought or by that party s authorized agent specifying the lease term, the term so specified;

(b) If the party against whom enforcement is sought admits in that party s pleading, testimony or otherwise in court a lease term, the term so admitted; or

(c) A reasonable lease term.

(Added to NRS by 1989, 344; A 1989, 721)



NRS 104A.2202 - Final written expression: Parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

1. By course of dealing or usage of trade or by course of performance; and

2. By evidence of consistent additional terms,

unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

(Added to NRS by 1989, 345; A 1989, 721)



NRS 104A.2203 - Seals inoperative.

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.

(Added to NRS by 1989, 345; A 1989, 721)



NRS 104A.2204 - Formation in general.

1. A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

2. An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

3. Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

(Added to NRS by 1989, 345; A 1989, 721)



NRS 104A.2205 - Firm offers.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

(Added to NRS by 1989, 346; A 1989, 721)



NRS 104A.2206 - Offer and acceptance in formation of lease contract.

1. Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

2. If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

(Added to NRS by 1989, 346; A 1989, 721)



NRS 104A.2208 - Modification, rescission and waiver.

1. An agreement modifying a lease contract needs no consideration to be binding.

2. A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

3. Although an attempt at modification or rescission does not satisfy the requirements of subsection 2, it may operate as a waiver.

4. A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

(Added to NRS by 1989, 346; A 1989, 721)



NRS 104A.2209 - Lessee under finance lease as beneficiary of supply contract.

1. The benefit of the supplier s promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee s leasehold interest under a finance lease related to the supply contract, but subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

2. The extension of the benefit of a supplier s promises and of warranties to the lessee (subsection 1) does not:

(a) Modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise; or

(b) Impose any duty or liability under the supply contract on the lessee.

3. Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to his or her obligations to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

4. In addition to the extension of the benefit of the supplier s promises and of warranties to the lessee under subsection 1, the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

(Added to NRS by 1989, 346; A 1989, 721; 1991, 417)



NRS 104A.2210 - Express warranties.

1. Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

2. It is not necessary to the creation of an express warranty that the lessor use formal words, such as warrant or guarantee, or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor s opinion or commendation of the goods does not create a warranty.

(Added to NRS by 1989, 347; A 1989, 721)



NRS 104A.2211 - Warranties against interference and against infringement; lessee s obligation against infringement.

1. There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee s enjoyment of its leasehold interest.

2. Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

3. A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

(Added to NRS by 1989, 347; A 1989, 721)



NRS 104A.2212 - Implied warranty of merchantability.

1. Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

2. Goods to be merchantable must be at least such as:

(a) Pass without objection in the trade under the description in the lease agreement;

(b) In the case of fungible goods, are of fair average quality within the description;

(c) Are fit for the ordinary purposes for which goods of that type are used;

(d) Run, within the variation permitted by the lease agreement, of even kind, quality and quantity within each unit and among all units involved;

(e) Are adequately contained, packaged and labeled as the lease agreement may require; and

(f) Conform to any promises or affirmations of fact made on the container or label.

3. Other implied warranties may arise from course of dealing or usage of trade.

(Added to NRS by 1989, 347; A 1989, 721)



NRS 104A.2213 - Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor s skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

(Added to NRS by 1989, 348; A 1989, 721)



NRS 104A.2214 - Exclusion or modification of warranties.

1. Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of NRS 104A.2202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

2. Subject to subsection 3, to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability, be by a writing and be conspicuous. Subject to subsection 3, to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, There is no warranty that the goods will be fit for a particular purpose.

3. Notwithstanding subsection 2, but subject to subsection 4:

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like as is, or with all faults, or by other language that in common understanding calls the lessee s attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) An implied warranty may also be excluded or modified by course of dealing, course of performance or usage of trade.

4. To exclude or modify a warranty against interference or against infringement (NRS 104A.2211) or any part of it, the language must be specific, be by a writing and be conspicuous, unless the circumstances, including course of performance, course of dealing or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

(Added to NRS by 1989, 348; A 1989, 721)



NRS 104A.2215 - Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

1. Exact or technical specifications displace an inconsistent sample or model or general language of description.

2. A sample from an existing bulk displaces inconsistent general language of description.

3. Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

(Added to NRS by 1989, 349; A 1989, 721)



NRS 104A.2216 - Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this article, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee s home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified or limited, but an exclusion, modification or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.

(Added to NRS by 1989, 349; A 1989, 721)



NRS 104A.2217 - Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

1. When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

2. When the goods are shipped, marked or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

3. When the young are conceived, if the lease contract is for a lease of unborn young of animals.

(Added to NRS by 1989, 349; A 1989, 721)



NRS 104A.2218 - Insurance and proceeds.

1. A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

2. If a lessee has an insurable interest only by reason of the lessor s identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

3. Notwithstanding a lessee s insurable interest under subsections 1 and 2, the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

4. Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

5. The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

(Added to NRS by 1989, 349; A 1989, 721)



NRS 104A.2219 - Risk of loss.

1. Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

2. Subject to the provisions of this Article on the effect of default on risk of loss (NRS 104A.2220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier, but if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee s right to possession of the goods.

(c) In any case not within paragraph (a) or (b), the risk of loss passes to the lessee on the lessee s receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

(Added to NRS by 1989, 349; A 1989, 721)



NRS 104A.2220 - Effect of default on risk of loss.

1. Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, the lessee, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

2. Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

(Added to NRS by 1989, 350; A 1989, 721)



NRS 104A.2221 - Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or NRS 104A.2219, then:

1. If the loss is total, the lease contract is avoided; and

2. If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

(Added to NRS by 1989, 350; A 1989, 721)



NRS 104A.2301 - Enforceability of lease contract.

Except as otherwise provided in this article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.

(Added to NRS by 1989, 350; A 1989, 721)



NRS 104A.2302 - Title to and possession of goods.

Except as otherwise provided in this article, each provision of this article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

(Added to NRS by 1989, 350; A 1989, 721)



NRS 104A.2303 - Alienability of party s interest under lease contract or of lessor s residual interest in goods; delegation of performance; transfer of rights.

1. As used in this section, creation of a security interest includes the sale of a lease contract that is subject to Article 9, Secured Transactions, by reason of paragraph (c) of subsection 1 of NRS 104.9109.

2. Except as otherwise provided in subsection 3 and NRS 104.9407, a provision in a lease agreement which:

(a) Prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor s residual interest in the goods; or

(b) Makes such a transfer an event of default,

gives rise to the rights and remedies provided in subsection 4, but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

3. A provision in a lease agreement which prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor s due performance of his or her entire obligation, or makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection 4.

4. Except as otherwise provided in subsection 3 and NRS 104.9407:

(a) If a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in subsection 2 of NRS 104A.2501.

(b) If paragraph (a) is not applicable and if a transfer is made that is prohibited under a lease agreement or materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

5. A transfer of the lease or of all my rights under the lease, or a transfer in similar general terms, is a transfer of rights, and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

6. Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

7. In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.

(Added to NRS by 1989, 351; A 1989, 721; 1991, 417; 1999, 383)



NRS 104A.2304 - Subsequent lease of goods by lessor.

1. Subject to the provisions of NRS 104A.2303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the lease-hold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection 2 of this section and subsection 4 of NRS 104A.2527, takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of purchase the lessor has that power even though:

(a) The lessor s transferor was deceived as to the identity of the lessor;

(b) The delivery was in exchange for a check which is later dishonored;

(c) It was agreed that the transaction was to be a cash sale; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

2. A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee from that lessor before the interest of the subsequent lessee became enforceable against the lessor obtains, to the extent of the leasehold interest transferred, all of the lessor s and the existing lessee s rights to the goods, and takes free of the existing lease contract.

3. A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

(Added to NRS by 1989, 351; A 1989, 721)



NRS 104A.2305 - Sale or sublease of goods by lessee.

1. Subject to the provisions of NRS 104A.2303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection 2 of this section and subsection 4 of NRS 104A.2511, takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) The lessor was deceived as to the identity of the lessee;

(b) The delivery was in exchange for a check which is later dishonored; or

(c) The delivery was procured through fraud punishable as larcenous under the criminal law.

2. A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor s and lessee s rights to the goods, and takes free of the existing lease contract.

3. A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

(Added to NRS by 1989, 352; A 1989, 721)



NRS 104A.2306 - Priority of certain liens arising by operation of law.

If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this Article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by a rule of law and the rule of law provides otherwise.

(Added to NRS by 1989, 352; A 1989, 721)



NRS 104A.2307 - Priority of liens arising by attachment or levy on, security interests in and other claims to goods.

1. Except as otherwise provided in NRS 104A.2306, a creditor of a lessee takes subject to the lease contract.

2. Except as otherwise provided in subsection 3 and in NRS 104A.2306 and 104A.2308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

3. Except as otherwise provided in NRS 104.9317, 104.9321 and 104.9323, a lessee takes a leasehold subject to a security interest held by a creditor of the lessor.

(Added to NRS by 1989, 352; A 1989, 721; 1991, 419; 1999, 384)



NRS 104A.2308 - Special rights of creditors.

1. A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

2. Nothing in this article impairs the rights of creditors of a lessor if the lease contract:

(a) Becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like; and

(b) Is made under circumstances which under any statute or rule of law apart from this article would constitute the transaction a fraudulent transfer or voidable preference.

3. A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

(Added to NRS by 1989, 353; A 1989, 721)



NRS 104A.2309 - Lessor s and lessee s rights when goods become fixtures.

1. In this section:

(a) Goods are fixtures when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A fixture filing is the filing, in the office where a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of subsections 1 and 2 of NRS 104.9502;

(c) A lease is a purchase money lease unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a construction mortgage to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) Encumbrance includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

2. Under this Article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

3. This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

4. The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor s interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

5. The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable;

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable;

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee s right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

6. Notwithstanding paragraph (a) of subsection 4 but otherwise subject to subsections 4 and 5, the interest of a lessor of fixtures, including the lessor s residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

7. In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor s residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

8. If the interest of a lessor of fixtures, including the lessor s residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may:

(a) On default, expiration, termination or cancellation of the lease agreement but subject to the lease agreement and this Article; or

(b) If necessary to enforce his or her other rights and remedies under this Article,

remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but he or she must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

9. Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor s residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of Article 9 on secured transactions.

(Added to NRS by 1989, 353; A 1989, 721; 1991, 420; 1999, 385)



NRS 104A.2310 - Lessor s and lessee s rights when goods become accessions.

1. Goods are accessions when they are installed in or affixed to other goods.

2. The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection 4.

3. The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection 4 but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

4. The interest of a lessor or a lessee under a lease contract described in subsection 2 or 3 is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

5. When under subsections 2 or 3 and 4 a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may:

(a) On default, expiration, termination or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article; or

(b) If necessary to enforce his or her other rights and remedies under this Article,

remove the goods from the whole, free and clear of all interests in the whole, but he or she must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(Added to NRS by 1989, 353; A 1989, 721)



NRS 104A.2311 - Priority subject to subordination.

Nothing in this article prevents subordination by agreement by any person entitled to priority.

(Added to NRS by 1991, 422)



NRS 104A.2401 - Insecurity: Adequate assurance of performance.

1. A lease contract imposes an obligation on each party that the other s expectation of receiving due performance will not be impaired.

2. If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which the insecure party has not already received the agreed return.

3. A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

4. Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

5. Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party s right to demand adequate assurance of future performance.

(Added to NRS by 1989, 356; A 1989, 721)



NRS 104A.2402 - Anticipatory repudiation.

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

1. For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

2. Make demand pursuant to NRS 104A.2401 and await assurance of future performance adequate under the circumstances of the particular case; or

3. Resort to any right or remedy upon default under the lease contract or this Article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party s performance and assurance and has urged retraction.

In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this Article on the lessor s right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (NRS 104A.2524).

(Added to NRS by 1989, 356; A 1989, 721)



NRS 104A.2403 - Retraction of anticipatory repudiation.

1. Until the repudiating party s next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party s position or otherwise indicated that the aggrieved party considers the repudiation final.

2. Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under NRS 104A.2401.

3. Retraction reinstates a repudiating party s rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

(Added to NRS by 1989, 356; A 1989, 721)



NRS 104A.2404 - Substituted performance.

1. If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

2. If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee s obligation unless the regulation is discriminatory, oppressive or predatory.

(Added to NRS by 1989, 357; A 1989, 721)



NRS 104A.2405 - Excused performance.

Subject to NRS 104A.2404 on substituted performance, the following rules apply:

1. Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subsections 2 and 3 is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

2. If the causes mentioned in subsection 1 affect only part of the lessor s or the supplier s capacity to perform, the lessor or supplier shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. The lessor or supplier may so allocate in any manner that is fair and reasonable.

3. The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subsection 2, of the estimated quota thus made available for the lessee.

(Added to NRS by 1989, 357; A 1989, 721)



NRS 104A.2406 - Procedure on excused performance.

1. If the lessee receives notification of a material or indefinite delay or an allocation justified under NRS 104A.2405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (NRS 104A.2510):

(a) Terminate the lease contract (subsection 2 of NRS 104A.2505); or

(b) Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

2. If, after receipt of a notification from the lessor under NRS 104A.2405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

(Added to NRS by 1989, 357; A 1989, 721)



NRS 104A.2407 - Irrevocable promises: Finance leases.

1. In the case of a finance lease that is not a consumer lease the lessee s promises under the lease contract become irrevocable and independent upon the lessee s acceptance of the goods.

2. A promise that has become irrevocable and independent under subsection 1:

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(b) Is not subject to cancellation, termination, modification, repudiation, excuse or substitution without the consent of the party to whom the promise runs.

3. This section does not affect the validity under any other law of a covenant in any lease contract making the lessee s promises irrevocable and not dependent upon his or her acceptance of the goods.

(Added to NRS by 1989, 358; A 1989, 721; 1991, 422)



NRS 104A.2501 - Default: Procedure.

1. Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this Article.

2. If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this Article and, except as limited by this Article, as provided in the lease agreement.

3. If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party s claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including an administrative proceeding, arbitration or the like, in accordance with this Article.

4. Except as otherwise provided in subsection 1 of NRS 104.1305 or this Article or the lease agreement, the rights and remedies referred to in subsections 2 and 3 are cumulative.

5. If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this part as to the goods, or under other applicable law as to both the real property and the goods in accordance with his or her rights and remedies in respect of the real property, in which case this part does not apply.

(Added to NRS by 1989, 358; A 1989, 721; 1991, 422; 2005, 880)



NRS 104A.2502 - Notice after default.

Except as otherwise provided in this article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

(Added to NRS by 1989, 358; A 1989, 721)



NRS 104A.2503 - Modification or impairment of rights and remedies.

1. Except as otherwise provided in this article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article.

2. Resort to a remedy provided under this article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this article.

3. Consequential damages may be liquidated under NRS 104A.2504, or may otherwise be limited, altered or excluded unless the limitation, alteration or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

4. Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this article.

(Added to NRS by 1989, 358; A 1989, 721; 1991, 422)



NRS 104A.2504 - Liquidation of damages.

1. Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor s residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

2. If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection 1, or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in the Article.

3. If the lessor justifiably withholds or stops delivery of goods because of the lessee s default or insolvency (NRS 104A.2525 or 104A.2526), the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds:

(a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor s damages in accordance with subsection 1; or

(b) In the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

4. A lessee s right to restitution under subsection 3 is subject to offset to the extent the lessor establishes:

(a) A right to recover damages under the provisions of this Article other than subsection 1; and

(b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

(Added to NRS by 1989, 359; A 1989, 721)



NRS 104A.2505 - Cancellation and termination, and effect of cancellation, termination, rescission or fraud on rights and remedies.

1. On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

2. On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

3. Unless the contrary intention clearly appears, expressions of cancellation, rescission or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

4. Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this article for default.

5. Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

(Added to NRS by 1989, 359; A 1989, 721)



NRS 104A.2506 - Statute of limitations.

1. An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within 4 years after the cause of action accrued. In a lease that is not a consumer lease, by the original lease contract the parties may reduce the period of limitation to not less than one year.

2. A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

3. If an action commenced within the time limited by subsection 1 is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

4. This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before January 1, 1990.

(Added to NRS by 1989, 359; A 1989, 720, 721)



NRS 104A.2507 - Proof of market rent: Time and place.

1. Damages based on market rent (NRS 104A.2519 or 104A.2528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the time of the default.

2. If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

3. Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this article offered by one party is not admissible unless and until the party has given the other party notice the court finds sufficient to prevent unfair surprise.

4. If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

(Added to NRS by 1989, 360; A 1989, 721)



NRS 104A.2508 - Lessee s remedies.

1. If a lessor fails to deliver the goods in conformity to the lease contract (NRS 104A.2509) or repudiates the lease contract (NRS 104A.2402), or a lessee rightfully rejects the goods (NRS 104A.2509) or justifiably revokes acceptance of the goods (NRS 104A.2517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (NRS 104A.2510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (subsection 1 of NRS 104A.2505);

(b) Recover so much of the rent and security as has been paid and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (NRS 104A.2518 and 104A.2520), or recover damages for nondelivery (NRS 104A.2519 and 104A.2520); and

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

2. If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (NRS 104A.2522); or

(b) In a proper case, obtain specific performance or replevy the goods (NRS 104A.2521).

3. If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in subsection 3 of NRS 104A.2519.

4. If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (subsection 4 of NRS 104A.2519).

5. On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee s possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to the provisions of subsection 5 of NRS 104A.2527.

6. Subject to the provisions of NRS 104A.2407, a lessee, on notifying the lessor of the lessee s intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

(Added to NRS by 1989, 360; A 1989, 721; 1991, 423)



NRS 104A.2509 - Lessee s rights on improper delivery; rightful rejection.

1. Subject to the provisions of NRS 104A.2510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

2. Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

(Added to NRS by 1989, 361; A 1989, 721)



NRS 104A.2510 - Installment lease contracts: Rejection and default.

1. Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection 2 and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

2. Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

(Added to NRS by 1989, 361; A 1989, 721)



NRS 104A.2511 - Merchant lessee s duties as to rightfully rejected goods.

1. Subject to any security interest of a lessee (subsection 5 of NRS 104A.2508), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions a merchant lessee shall make reasonable efforts to sell, lease or otherwise dispose of the goods for the lessor s account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

2. If a merchant lessee (subsection 1) or any other lessee (NRS 104A.2512) disposes of goods, he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

3. In complying with this section or NRS 104A.2512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

4. A purchaser who purchases in good faith from a lessee pursuant to this section or NRS 104A.2512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this Article.

(Added to NRS by 1989, 361; A 1989, 721)



NRS 104A.2512 - Lessee s duties as to rightfully rejected goods.

1. Except as otherwise provided with respect to goods that threaten to decline in value speedily (NRS 104A.2511) and subject to any security interest of a lessee (subsection 5 of NRS 104A.2508):

(a) The lessee, after rejection of goods in the lessee s possession, shall hold them with reasonable care at the lessor s or supplier s disposition for a reasonable time after the lessee s seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor s or the supplier s account or ship them to the lessor or the supplier or dispose of them for the lessor s or the supplier s account with reimbursement in the manner provided in NRS 104A.2511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

2. Action by the lessee pursuant to subsection 1 is not acceptance or conversion.

(Added to NRS by 1989, 362; A 1989, 721)



NRS 104A.2513 - Cure by lessor of improper tender or delivery; replacement.

1. If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor s or the supplier s intention to cure and may then make a conforming delivery within the time provided in the lease contract.

2. If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

(Added to NRS by 1989, 362; A 1989, 721)



NRS 104A.2514 - Waiver of lessee s objections.

1. In rejecting goods, a lessee s failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (NRS 104A.2513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

2. A lessee s failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

(Added to NRS by 1989, 362; A 1989, 721; 2005, 880)



NRS 104A.2515 - Acceptance of goods.

1. Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (subsection 2 of NRS 104A.2509).

2. Acceptance of a part of any commercial unit is acceptance of that entire unit.

(Added to NRS by 1989, 363; A 1989, 721)



NRS 104A.2516 - Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

1. A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

2. A lessee s acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

3. If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (NRS 104A.2211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

4. If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(a) The lessee may give the lessor or the supplier written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person does not do so the person will be bound in any action against him or her by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend the person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (NRS 104A.2211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

5. Subsections 3 and 4 apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (NRS 104A.2211).

(Added to NRS by 1989, 363; A 1989, 721; 1991, 424)



NRS 104A.2517 - Revocation of acceptance of goods.

1. A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee s acceptance was reasonably induced either by the lessor s assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

2. Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

3. If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

4. Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

5. A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

(Added to NRS by 1989, 364; A 1989, 721; 1991, 425)



NRS 104A.2518 - Cover; substitute goods.

1. After default by a lessor under a lease contract of the type described in subsection 1 of NRS 104A.2508, or, if agreed after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

2. Except as otherwise provided with respect to damages liquidated in the lease agreement (NRS 104A.2504) or otherwise determined pursuant to agreement of the parties (NRS 104.1302 and 104A.2503), if a lessee s cover is by lease agreement substantially similar to the original lease agreement and the lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages:

(a) The present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the remaining lease term of the original lease agreement; and

(b) Any incidental or consequential damages less expenses saved in consequence of the lessor s default.

3. If a lessee s cover is by lease agreement that for any reason does not qualify for treatment under subsection 2, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and NRS 104A.2519 governs.

(Added to NRS by 1989, 364; A 1989, 721; 1991, 425; 2005, 880)



NRS 104A.2519 - Lessee s damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods.

1. Except as otherwise provided with respect to damages liquidated in the lease agreement (NRS 104A.2504) or otherwise determined pursuant to agreement of the parties (NRS 104.1302 and 104A.2503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under subsection 2 of NRS 104A.2518, or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor s default.

2. Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

3. Except as otherwise agreed, if the lessee has accepted goods and given notification (subsection 3 of NRS 104A.2516), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor s default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor s default.

4. Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor s default or breach of warranty.

(Added to NRS by 1989, 364; A 1989, 721; 1991, 426; 2005, 881)



NRS 104A.2520 - Lessee s incidental and consequential damages.

1. Incidental damages resulting from a lessor s default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

2. Consequential damages resulting from a lessor s default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.

(Added to NRS by 1989, 365; A 1989, 721)



NRS 104A.2521 - Lessee s right to specific performance or replevin.

1. Specific performance may be decreed if the goods are unique or in other proper circumstances.

2. A decree for specific performance may include any terms and conditions as to payment of the rent, damages or other relief that the court deems just.

3. A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

(Added to NRS by 1989, 365; A 1989, 721)



NRS 104A.2522 - Lessee s right to goods on lessor s insolvency.

1. Subject to subsection 2 and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (NRS 104A.2217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

2. A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

(Added to NRS by 1989, 365; A 1989, 721)



NRS 104A.2523 - Lessor s remedies.

1. If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (NRS 104A.2510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (subsection 1 of NRS 104A.2505);

(b) Proceed respecting goods not identified to the lease contract (NRS 104A.2524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (NRS 104A.2525);

(d) Stop delivery of the goods by any bailee (NRS 104A.2526);

(e) Dispose of the goods and recover damages (NRS 104A.2527), or retain the goods and recover damages (NRS 104A.2528), or in a proper case recover rent (NRS 104A.2529); and

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

2. If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection 1, the lessor may recover the loss resulting in the ordinary course of events from the lessee s default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee s default.

3. If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections 1 and 2; or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection 2.

(Added to NRS by 1989, 365; A 1989, 721; 1991, 426)



NRS 104A.2524 - Lessor s right to identify goods to lease contract.

1. After default by the lessee under the lease contract of the type described in subsection 1 or paragraph (a) of subsection 3 of NRS 104A.2523 or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor s or the supplier s possession or control; and

(b) Dispose of goods (subsection 1 of NRS 104A.2527) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

2. If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

(Added to NRS by 1989, 366; A 1989, 721; 1991, 427)



NRS 104A.2525 - Lessor s right to possession of goods.

1. If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

2. After a default by the lessee under the lease contract of the type described in subsection 1 or paragraph (a) of subsection 3 of NRS 104A.2523 or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee s premises (NRS 104A.2527).

3. The lessor may proceed under subsection 2 without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

(Added to NRS by 1989, 366; A 1989, 721; 1991, 427)



NRS 104A.2526 - Lessor s stoppage of delivery in transit or otherwise.

1. A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

2. In pursuing its remedies under subsection 1, the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

3. To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods. After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages. A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

(Added to NRS by 1989, 366; A 1989, 721; 2005, 881)



NRS 104A.2527 - Lessor s rights to dispose of goods.

1. After a default by a lessee under the lease contract of the type described in subsection 1 or paragraph (a) of subsection 3 of NRS 104A.2523 or after the lessor refuses to deliver or takes possession of goods (NRS 104A.2525 or 104A.2526), or, if agreed, after other default by the lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

2. Except as otherwise provided with respect to damages liquidated in the lease agreement (NRS 104A.2504) or otherwise determined pursuant to agreement of the parties (NRS 104.1302 and 104A.2503), if the disposition is by lease agreement substantially similar to the original lease agreement and the lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages:

(a) Accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement;

(b) The present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement; and

(c) Any incidental damages allowed under NRS 104A.2530,

less expenses saved in consequence of the lessee s default.

3. If the lessor s disposition is by lease agreement that for any reason does not qualify for treatment under subsection 2, or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and NRS 104A.2528 governs.

4. A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this Article.

5. The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee s security interest (subsection 5 of NRS 104A.2508).

(Added to NRS by 1989, 367; A 1989, 721; 1991, 427; 2005, 882)



NRS 104A.2528 - Lessor s damages for nonacceptance, failure to pay, repudiation or other default.

1. Except as otherwise provided with respect to damages liquidated in the lease agreement (NRS 104A.2504) or otherwise determined pursuant to agreement of the parties (NRS 104.1302 and 104A.2503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under subsection 2 of NRS 104A.2527, or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in subsection 1 or paragraph (a) of subsection 3 of NRS 104A.2523, or, if agreed, for other default of the lessee:

(a) Accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor;

(b) The present value as of the date determined under paragraph (a) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term; and

(c) Any incidental damages allowed under NRS 104A.2530, less expenses saved in consequence of the lessee s default.

2. If the measure of damages provided in subsection 1 is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under NRS 104A.2530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

(Added to NRS by 1989, 367; A 1989, 721; 1991, 428; 2005, 882)



NRS 104A.2529 - Lessor s action for the rent.

1. After default by the lessee under the lease contract of the type described in subsection 1 or paragraph (a) of subsection 3 of NRS 104A.2523 or, if agreed, after other default by the lessee, if the lessor complies with subsection 2, the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (NRS 104A.2219):

(1) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(2) The present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

(3) Any incidental damages allowed under NRS 104A.2530,

less expenses saved in consequence of the lessee s default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing:

(1) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(2) The present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

(3) Any incidental damages allowed under NRS 104A.2530,

less expenses saved in consequence of the lessee s default.

2. Except as provided in subsection 3, the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor s control.

3. The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection 1. If the disposition is before the end of the remaining lease term of the lease agreement, the lessor s recovery against the lessee for damages is governed by NRS 104A.2527 or 104A.2528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to NRS 104A.2527 or 104A.2528.

4. Payment of the judgment for damages obtained pursuant to subsection 1 entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

5. After default by the lessee under the lease contract of the type described in subsection 1 or paragraph (a) of subsection 3 of NRS 104A.2523 or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under NRS 104A.2527 or 104A.2528.

(Added to NRS by 1989, 368; A 1989, 721; 1991, 429)



NRS 104A.2530 - Lessor s incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee s default, in connection with return or disposition of the goods, or otherwise resulting from the default.

(Added to NRS by 1989, 368; A 1989, 721)



NRS 104A.2531 - Standing to sue third parties for injury to goods.

1. If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract:

(a) The lessor has a right of action against the third party; and

(b) The lessee also has a right of action against the third party if the lessee:

(1) Has a security interest in the goods;

(2) Has an insurable interest in the goods; or

(3) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

2. If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, the party plaintiff s suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

3. Either party with the consent of the other may sue for the benefit of whom it may concern.

(Added to NRS by 1989, 369; A 1989, 721)



NRS 104A.2532 - Lessor s rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor s residual interest in the goods caused by the default of the lessee.

(Added to NRS by 1991, 430)



NRS 104A.4101 - Short title.

This article may be cited as Uniform Commercial Code Funds Transfers.

(Added to NRS by 1991, 430)



NRS 104A.4102 - Subject matter.

Except as otherwise provided in NRS 104A.4108, this article applies to funds transfers defined in NRS 104A.4104.

(Added to NRS by 1991, 430)



NRS 104A.4103 - Payment order: Definitions.

1. In this article:

(a) Payment order means an instruction of a sender to a receiving bank, transmitted orally, electronically or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(1) The instruction does not state a condition to payment to the beneficiary other than time of payment;

(2) The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

(3) The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(b) Beneficiary means the person to be paid by the beneficiary s bank.

(c) Beneficiary s bank means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(d) Receiving bank means the bank to which the sender s instruction is addressed.

(e) Sender means the person giving the instruction to the receiving bank.

2. If an instruction complying with paragraph (a) of subsection 1 is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

3. A payment order is issued when it is sent to the receiving bank.

(Added to NRS by 1991, 430)



NRS 104A.4104 - Funds transfer: Definitions.

1. Funds transfer means the series of transactions, beginning with the originator s payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator s bank or an intermediary bank intended to carry out the originator s payment order. A funds transfer is completed by acceptance by the beneficiary s bank of a payment order for the benefit of the beneficiary of the originator s payment order.

2. Intermediary bank means a receiving bank other than the originator s bank or the beneficiary s bank.

3. Originator means the sender of the first payment order in a funds transfer.

4. Originator s bank means the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or the originator if the originator is a bank.

(Added to NRS by 1991, 431)



NRS 104A.4105 - Other definitions.

1. In this Article:

(a) Authorized account means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(b) Bank means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this Article.

(c) Customer means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(d) Funds-transfer business day of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing and transmittal of payment orders and cancellations and amendments of payment orders.

(e) Funds-transfer system means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(f) Prove with respect to a fact means to meet the burden of establishing the fact (paragraph (h) of subsection 2 of NRS 104.1201).

2. Other definitions applying to this Article and the sections in which they appear are:

Acceptance. NRS 104A.4209.

Beneficiary. NRS 104A.4103.

Beneficiary s bank. NRS 104A.4103.

Executed. NRS 104A.4301.

Execution date. NRS 104A.4301.

Funds transfer. NRS 104A.4104.

Funds-transfer system rule. NRS 104A.4501.

Intermediary bank. NRS 104A.4104.

Originator. NRS 104A.4104.

Originator s bank. NRS 104A.4104.

Payment by beneficiary s bank to beneficiary. NRS 104A.4405.

Payment by originator to beneficiary. NRS 104A.4406.

Payment by sender to receiving bank. NRS 104A.4403.

Payment date. NRS 104A.4401.

Payment order. NRS 104A.4103.

Receiving bank. NRS 104A.4103.

Security procedure. NRS 104A.4201.

Sender. NRS 104A.4103.

3. The following definitions in Article 4 apply to this Article:

Clearing house. NRS 104.4104.

Item. NRS 104.4104.

Suspends payments. NRS 104.4104.

4. In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

(Added to NRS by 1991, 431; A 2005, 883)



NRS 104A.4106 - Time payment order is received.

1. The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in NRS 104.1202. A receiving bank may fix a cutoff time or times of a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cutoff times may apply to payment orders, cancellations or amendments, or to different categories of payment orders, cancellations or amendments. A cutoff time may apply to senders generally or different cutoff times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cutoff time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

2. If this Article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this Article.

(Added to NRS by 1991, 432; A 2005, 884)



NRS 104A.4107 - Federal Reserve regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve banks supersede any inconsistent provision of this article to the extent of the inconsistency.

(Added to NRS by 1991, 432)



NRS 104A.4108 - Exclusion of certain consumer transactions governed by federal law; resolution of inconsistencies between federal law and state law.

1. Except as otherwise provided in subsection 2, this article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. 1693 et seq.) as amended from time to time.

2. This article applies to a funds transfer that is a remittance transfer as defined in section 919 of the Electronic Fund Transfer Act, 15 U.S.C. 1693o-1, as amended from time to time, unless the remittance transfer is an electronic fund transfer as defined in section 903 of the Electronic Fund Transfer Act, 15 U.S.C. 1693a, as amended from time to time.

3. In a funds transfer to which this article applies, in the event of an inconsistency between an applicable provision of this article and an applicable provision of the Electronic Fund Transfer Act, the provision of the Electronic Fund Transfer Act governs to the extent of the inconsistency.

(Added to NRS by 1991, 432; A 2013, 255)



NRS 104A.4201 - Security procedure.

1. Security procedure means a procedure established by agreement of a customer and a receiving bank to:

(a) Verify that a payment order or communication amending or cancelling a payment order is that of the customer; or

(b) Detect error in the transmission or the content of the payment order or communication.

2. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures or similar security devices.

3. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

(Added to NRS by 1991, 432)



NRS 104A.4202 - Authorized and verified payment orders.

1. A payment order received by the receiving bank is the authorized order of the person identified as sender if the person authorized the order or is otherwise bound by it under the law of agency.

2. If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

3. Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if:

(a) The security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer; and

(b) The customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

4. The term sender in this article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection 1, or it is effective as the order of the customer under subsection 2.

5. This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

6. Except as otherwise provided in this section and in paragraph (a) of subsection 1 of NRS 104A.4203, rights and obligations arising under this section or NRS 104A.4203 may not be varied by agreement.

(Added to NRS by 1991, 433)



NRS 104A.4203 - Unenforceability of certain verified payment orders.

1. If an accepted payment order is not, under subsection 1 of NRS 104A.4202, an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to subsection 2 of NRS 104A.4202, the following rules apply:

(a) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(b) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person:

(1) Entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure; or

(2) Who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault.

Information includes any access device, computer software, or the like.

2. This section applies to amendments of payment orders to the same extent it applies to payment orders.

(Added to NRS by 1991, 433)



NRS 104A.4204 - Refund of payment and duty of customer to report with respect to unauthorized payment order.

1. If a receiving bank accepts a payment order issued in the name of its customer as sender which is not authorized and not effective as the order of the customer under NRS 104A.4202, or not enforceable, in whole or in part, against the customer under NRS 104A.4203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date he or she received notification from the bank that the order was accepted or that his or her account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

2. Reasonable time under subsection 1 may be fixed by agreement as stated in subsection 2 of NRS 104.1302, but the obligation of a receiving bank to refund payment as stated in subsection 1 may not otherwise be varied by agreement.

(Added to NRS by 1991, 434; A 2005, 884)



NRS 104A.4205 - Erroneous payment orders.

1. If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order erroneously instructed payment to a beneficiary not intended by the sender, erroneously instructed payment in an amount greater than the amount intended by the sender, or was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(a) If the sender proves that the sender or a person acting on his or her behalf pursuant to NRS 104A.4206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (b) and (c).

(b) If the funds transfer is completed on the basis of a payment order erroneous for the first or third reason described in subsection 1, the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(c) If the funds transfer is completed on the basis of a payment order erroneous for the second reason described in subsection 1, the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

2. If the sender of an erroneous payment order described in subsection 1 is not obliged to pay all or part of the order, and the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender s account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to him or her, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank s notification was received by him or her. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of his or her order.

3. This section applies to amendments to payment orders to the same extent it applies to payment orders.

(Added to NRS by 1991, 434)



NRS 104A.4206 - Transmission of payment order through funds-transfer or other communication system.

1. If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve banks.

2. This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

(Added to NRS by 1991, 435)



NRS 104A.4207 - Misdescription of beneficiary.

1. Except as otherwise provided in subsection 2, if, in a payment order received by the beneficiary s bank, the name, bank account number or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

2. If a payment order received by the beneficiary s bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(a) Except as otherwise provided in subsection 3, if the beneficiary s bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary s bank need not determine whether the name and number refer to the same person.

(b) If the beneficiary s bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary s bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

3. If a payment order described in subsection 2 is accepted, the originator s payment order described the beneficiary inconsistently by name and number, and the beneficiary s bank pays the person identified by number as permitted by paragraph (a) of subsection 2, the following rules apply:

(a) If the originator is a bank, the originator is obliged to pay its order.

(b) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator s bank proves that the originator, before acceptance of the originator s order, had notice that payment of a payment order issued by the originator might be made by the beneficiary s bank on the basis of an identifying or bank account number even if it identified a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator s bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

4. In a case governed by paragraph (a) of subsection 2, if the beneficiary s bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(a) If the originator is obliged to pay its payment order as stated in subsection 3, the originator has the right to recover.

(b) If the originator is not a bank and is not obliged to pay its payment order, the originator s bank has the right to recover.

(Added to NRS by 1991, 435)



NRS 104A.4208 - Misdescription of intermediary bank or beneficiary s bank.

1. If a payment order identifies an intermediary bank or the beneficiary s bank only by an identifying number, the following rules apply:

(a) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary s bank and need not determine whether the number identifies a bank.

(b) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

2. If a payment order identifies an intermediary bank or the beneficiary s bank both by name and an identifying number and the name and number identify different persons, the following rules apply:

(a) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary s bank if the receiving bank, when it executes the sender s order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary s bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by paragraph (a), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(c) Whether or not the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary s bank if the receiving bank, at the time it executes the sender s order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(d) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender s payment order is a breach of the obligation stated in paragraph (a) of subsection 1 of NRS 104A.4302.

(Added to NRS by 1991, 436)



NRS 104A.4209 - Acceptance of payment order.

1. Except as otherwise provided in subsection 4, a receiving bank other than the beneficiary s bank accepts a payment order when it executes the order.

2. Except as otherwise provided in subsections 3 and 4, a beneficiary s bank accepts a payment order at the earliest of the following times:

(a) When the bank pays the beneficiary as stated in subsection 1 or 2 of NRS 104A.4405, or notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(b) When the bank receives payment of the entire amount of the sender s order pursuant to paragraph (a) or (b) of subsection 1 of NRS 104A.4403; or

(c) The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender s order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within 1 hour after that time, or 1 hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

3. Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under paragraph (b) or (c) of subsection 2 if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary s account.

4. A payment order issued to the originator s bank cannot be accepted until the payment date if the bank is the beneficiary s bank, or the execution date if the bank is not the beneficiary s bank. If the originator s bank executes the originator s payment order before the execution date or pays the beneficiary of the originator s payment order before the payment date and the payment order is subsequently cancelled pursuant to subsection 2 of NRS 104A.4211, the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

(Added to NRS by 1991, 437)



NRS 104A.4210 - Rejection of payment order.

1. A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, any means complying with the agreement is reasonable and any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

2. If a receiving bank other than the beneficiary s bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order, the following rules apply:

(a) If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is cancelled pursuant to subsection 4 of NRS 104A.4211 or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day.

(b) If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

3. If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

4. Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

(Added to NRS by 1991, 438)



NRS 104A.4211 - Cancellation and amendment of payment order.

1. A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

2. Except as otherwise provided in subsection 1, a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

3. After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank. The following rules also apply:

(a) With respect to a payment order accepted by a receiving bank other than the beneficiary s bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(b) With respect to a payment order accepted by the beneficiary s bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order that is a duplicate of a payment order previously issued by the sender, that orders payment to a beneficiary not entitled to receive payment from the originator, or that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is cancelled or amended, the beneficiary s bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

4. An unaccepted payment order is cancelled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

5. A cancelled payment order cannot be accepted. If an accepted payment order is cancelled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

6. Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank s agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney s fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

7. A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

8. A funds-transfer system rule is not effective to the extent it conflicts with paragraph (b) of subsection 3.

(Added to NRS by 1991, 438)



NRS 104A.4212 - Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in NRS 104A.4209, and liability is limited to that provided in this article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as otherwise provided in this article or by express agreement.

(Added to NRS by 1991, 439)



NRS 104A.4301 - Execution and execution date.

1. A payment order is executed by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary s bank can be accepted but cannot be executed.

2. Execution date of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender s order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender s instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

(Added to NRS by 1991, 440)



NRS 104A.4302 - Obligation of receiving bank in execution of payment order.

1. Except as otherwise provided in subsections 2, 3 and 4, if the receiving bank accepts a payment order pursuant to subsection 1 of NRS 104A.4209, the bank has the following obligations in executing the order:

(a) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender s order and to follow the sender s instructions concerning any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or the means by which payment orders are to be transmitted in the funds transfer. If the originator s bank issues a payment order to an intermediary bank, the originator s bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(b) If the sender s instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender s instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

2. Unless otherwise instructed, a receiving bank executing a payment order may use any funds-transfer system if use of that system is reasonable in the circumstances, and issue a payment order to the beneficiary s bank or to an intermediary bank through which a payment order conforming to the sender s order can expeditiously be issued to the beneficiary s bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

3. Unless paragraph (b) of subsection 1 applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first-class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender s order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

4. Unless instructed by the sender:

(a) The receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender s order by issuing a payment order in an amount equal to the amount of the sender s order less the amount of the charges; and

(b) May not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

(Added to NRS by 1991, 440)



NRS 104A.4303 - Erroneous execution of payment order.

1. A receiving bank that executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender s order, or issues a payment order in execution of the sender s order and then issues a duplicate order, is entitled to payment of the amount of the sender s order under subsection 3 of NRS 104A.4402 if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

2. A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender s order is entitled to payment of the amount of the sender s order under subsection 3 of NRS 104A.4402 if that subsection is otherwise satisfied and the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender s order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender s payment order by issuing a payment order in an amount less than the amount of the sender s order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

3. If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender s order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

(Added to NRS by 1991, 441)



NRS 104A.4304 - Duty of sender to report erroneously executed payment order.

If the sender of a payment order that is erroneously executed as stated in NRS 104A.4303 receives notification from the receiving bank that the order was executed or that the sender s account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under subsection 4 of NRS 104A.4402 for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

(Added to NRS by 1991, 441)



NRS 104A.4305 - Liability for late or improper execution or failure to execute payment order.

1. If a funds transfer is completed but execution of a payment order by the receiving bank in breach of NRS 104A.4302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as otherwise provided in subsection 3, additional damages are not recoverable.

2. If execution of a payment order by a receiving bank in breach of NRS 104A.4302 results in noncompletion of the funds transfer, failure to use an intermediary bank designated by the originator, or issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection 1, resulting from the improper execution. Except as otherwise provided in subsection 3, additional damages are not recoverable.

3. In addition to the amounts payable under subsections 1 and 2, damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

4. If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

5. Reasonable attorney s fees are recoverable if demand for compensation under subsection 1 or 2 is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection 4 and the agreement does not provide for damages, reasonable attorney s fees are recoverable if demand for compensation under subsection 4 is made and refused before an action is brought on the claim.

6. Except as stated in this section, the liability of a receiving bank under subsections 1 and 2 may not be varied by agreement.

(Added to NRS by 1991, 442)



NRS 104A.4401 - Payment date.

Payment date of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary s bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary s bank and, unless otherwise determined, is the day the order is received by the beneficiary s bank.

(Added to NRS by 1991, 442)



NRS 104A.4402 - Obligation of sender to pay receiving bank.

1. This section is subject to NRS 104A.4205 and 104A.4207.

2. With respect to a payment order issued to the beneficiary s bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

3. This subsection is subject to subsection 5 and to NRS 104A.4303. With respect to a payment order issued to a receiving bank other than the beneficiary s bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of his or her order. Payment by the sender is not due until the execution date of his or her order. The obligation of a sender to pay his or her payment order is excused if the funds transfer is not completed by acceptance by the beneficiary s bank of a payment order instructing payment to the beneficiary of that sender s payment order.

4. If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as otherwise provided in NRS 104A.4204 and 104A.4304, interest is payable on the refundable amount from the date of payment.

5. If a funds transfer is not completed as stated in subsection 3 and an intermediary bank is obliged to refund payment as stated in subsection 4 but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in paragraph (a) of subsection 1 of NRS 104A.4302, to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection 4.

6. The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection 3 or to receive refund under subsection 4 may not be varied by agreement.

(Added to NRS by 1991, 442)



NRS 104A.4403 - Payment by sender to receiving bank.

1. Payment of the sender s obligation under NRS 104A.4402 to pay the receiving bank occurs as follows:

(a) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve bank or through a funds-transfer system.

(b) If the sender is a bank and the sender credited an account of the receiving bank with the sender, or caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(c) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

2. If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender s obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

3. If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under NRS 104A.4402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

4. In a case not covered by subsection 1, the time when payment of the sender s obligation under subsection 2 or 3 of NRS 104A.4402 occurs is governed by applicable principles of law that determine when an obligation is satisfied.

(Added to NRS by 1991, 443)



NRS 104A.4404 - Obligation of beneficiary s bank to pay and give notice to beneficiary.

1. Except as otherwise provided in subsection 5 of NRS 104A.4211 and subsections 4 and 5 of NRS 104A.4405, if a beneficiary s bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

2. If a payment order accepted by the beneficiary s bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first-class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney s fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

3. The right of a beneficiary to receive payment and damages as stated in subsection 1 may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection 2 may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

(Added to NRS by 1991, 444)



NRS 104A.4405 - Payment by beneficiary s bank to beneficiary.

1. If the beneficiary s bank credits an account of the beneficiary of a payment order, payment of the bank s obligation under subsection 1 of NRS 104A.4404 occurs when and to the extent the beneficiary is notified of the right to withdraw the credit, the bank lawfully applies the credit to a debt of the beneficiary, or funds with respect to the order are otherwise made available to the beneficiary by the bank.

2. If the beneficiary s bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank s obligation under subsection 1 of NRS 104A.4404 occurs is governed by principles of law that determine when an obligation is satisfied.

3. Except as stated in subsections 4 and 5, if the beneficiary s bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

4. A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary s bank of the payment order it accepted. A beneficiary s bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, the beneficiary, the beneficiary s bank and the originator s bank agreed to be bound by the rule, and the beneficiary s bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary s bank, acceptance of the payment order by the beneficiary s bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under NRS 104A.4406.

5. This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that nets obligations multilaterally among participants, and has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary s bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer:

(a) The acceptance by the beneficiary s bank is nullified and no person has any right or obligation based on the acceptance;

(b) The beneficiary s bank is entitled to recover payment from the beneficiary;

(c) No payment by the originator to the beneficiary occurs under NRS 104A.4406; and

(d) Subject to subsection 5 of NRS 104A.4402, each sender in the funds transfer is excused from its obligation to pay its payment order under subsection 3 of NRS 104A.4402 because the funds transfer has not been completed.

(Added to NRS by 1991, 444)



NRS 104A.4406 - Payment by originator to beneficiary; discharge of underlying obligation.

1. Except as otherwise provided in subsection 5 of NRS 104A.4211 and subsections 4 and 5 of NRS 104A.4405, the originator of a funds transfer pays the beneficiary of the originator s payment order at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary s bank in the funds transfer and in an amount equal to the amount of the order accepted by the beneficiary s bank, but not more than the amount of the originator s order.

2. If payment under subsection 1 is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless:

(a) The payment under subsection 1 was made by a means prohibited by the contract of the beneficiary with respect to the obligation;

(b) The beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary s bank, notified the originator of the beneficiary s refusal of the payment;

(c) Funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary; and

(d) The beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract.

If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary s bank under subsection 1 of NRS 104A.4404.

3. For the purpose of determining whether discharge of an obligation occurs under subsection 2, if the beneficiary s bank accepts a payment order in an amount equal to the amount of the originator s payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator s order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

4. Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

(Added to NRS by 1991, 445)



NRS 104A.4501 - Variation by agreement and effect of funds-transfer system rule.

1. Except as otherwise provided in this article, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

2. Funds-transfer system rule means a rule of an association of banks governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary s bank. Except as otherwise provided in this article, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this article and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in subsection 3 of NRS 104A.4404, subsection 4 of NRS 104A.4405, and subsection 3 of NRS 104A.4507.

(Added to NRS by 1991, 446)



NRS 104A.4502 - Creditor s process served on receiving bank; setoff by beneficiary s bank.

1. As used in this section, creditor s process means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

2. If creditor s process with respect to an authorized account of the sender of a payment order is served on the receiving bank, and the receiving bank accepts the payment order, the balance in the authorized account available for satisfaction of the creditor s process is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor s process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

3. If a beneficiary s bank has received a payment order for payment to the beneficiary s account in the bank, the following rules apply:

(a) The bank may credit the beneficiary s account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor s process served on the bank with respect to the account.

(b) The bank may credit the beneficiary s account and allow withdrawal of the amount credited unless creditor s process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(c) If creditor s process with respect to the beneficiary s account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

4. Creditor s process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary s bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor s process is not obliged to act with respect to the process.

(Added to NRS by 1991, 446)



NRS 104A.4503 - Injunction or restraining order with respect to funds transfer.

1. For proper cause and in compliance with applicable law, a court may restrain:

(a) A person from issuing a payment order to initiate a funds transfer;

(b) An originator s bank from executing the payment order of the originator; or

(c) The beneficiary s bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds.

2. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

(Added to NRS by 1991, 447)



NRS 104A.4504 - Order in which items and payment orders may be charged to account; order of withdrawals from account.

1. If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender s account, the bank may charge the sender s account with respect to the various orders and items in any sequence.

2. In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

(Added to NRS by 1991, 447)



NRS 104A.4505 - Preclusion of objection to debit of customer s account.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of his or her objection to the payment within 1 year after the notification was received by him or her.

(Added to NRS by 1991, 447)



NRS 104A.4506 - Rate of interest.

1. If, under this article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined:

(a) By agreement of the sender and receiving bank; or

(b) By a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

2. If the amount of interest is not determined by an agreement or rule as stated in subsection 1, the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

(Added to NRS by 1991, 448)



NRS 104A.4507 - Choice of law.

1. The following rules govern choice of law unless the affected parties otherwise agree or subsection 3 applies:

(a) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(b) The rights and obligations between the beneficiary s bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary s bank is located.

(c) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary s bank is located.

2. If the parties described in each paragraph of subsection 1 have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

3. A funds-transfer system rule may select the law of a particular jurisdiction to govern rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law concerning rights and obligations between participating banks is binding on participating banks. A choice of law concerning rights and obligations of parties generally is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

4. In the event of inconsistency between an agreement under subsection 2 and a choice-of-law rule under subsection 3, the agreement under subsection 2 prevails.

5. If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

(Added to NRS by 1991, 448)






Chapter 105 - Security Instruments of Public Utilities

NRS 105.010 - Definitions.

As used in NRS 105.010 to 105.080, inclusive, unless the context otherwise requires:

1. Public utility has the meaning ascribed to it in NRS 704.020.

2. Security instrument means a mortgage, deed of trust, security agreement or other instrument executed to secure the payment of a bond, note or other obligation of a public utility and includes an amendment or supplement to such an instrument.

3. The words and terms defined in chapter 104 of NRS have the meanings ascribed to them in that chapter.

(Added to NRS by 1995, 880)



NRS 105.020 - Applicability of provisions; changing method of perfection or notice.

1. The provisions of NRS 105.010 to 105.080, inclusive, apply to a public utility only if the public utility elects to file a security instrument pursuant to NRS 105.030 and then only as to the method of perfection or notice of that security instrument.

2. Except as otherwise provided in subsection 3 of NRS 105.040, a public utility shall not change the method of perfection or notice of a security instrument from a method allowed pursuant to a provision other than NRS 105.010 to 105.080, inclusive, to the method allowed by NRS 105.010 to 105.080, inclusive.

3. Once a security instrument has been filed pursuant to NRS 105.030, the public utility shall not change the method of perfection or notice for that security instrument pursuant to a provision other than NRS 105.010 to 105.080, inclusive.

(Added to NRS by 1995, 880)



NRS 105.030 - Presentation of security instrument for filing constitutes perfection and notice; requirements for filing; applicability of Uniform Commercial Code Secured Transactions.

1. Presentation of a security instrument to the Secretary of State or a county recorder for filing and tender of the statutory filing fee or acceptance of the security instrument by the Secretary of State or county recorder, if the security instrument states conspicuously on its title page: This Instrument Grants A Security Interest By A Public Utility constitutes:

(a) Perfection of a security interest created by the security instrument in any personal property, including goods which are, or are to become, fixtures, in which a security interest may be perfected by filing pursuant to NRS 104.9101 to 104.9709, inclusive, located in this state or in the county and owned by the public utility when the security instrument was executed or to be acquired by the public utility after execution of the security instrument; and

(b) Notice to all persons of the existence of the security instrument and the interest granted therein, as security, in any real property or fixtures thereon, or to be placed thereon, located in this state or in the county and owned by the public utility when the security instrument was executed or to be acquired by the public utility after the execution of the security instrument if the security instrument is proved or acknowledged and certified as required by law for the recording of conveyances of real property.

2. The filed security instrument must:

(a) Identify the property by type, character or description if it is presently owned personal property, including fixtures;

(b) Provide a description of the property if it is presently owned real property; and

(c) State conspicuously on its title page: This Instrument Contains After-Acquired Property Provisions if the property is to be acquired after the execution of the security instrument.

3. A description of real or personal property in a security instrument is sufficient, whether or not it is specific, if it reasonably identifies what is described.

4. The provisions of NRS 104.9101 to 104.9709, inclusive, pertaining to priorities and remedies apply to security interests in personal property, including fixtures, perfected under this section.

(Added to NRS by 1995, 881; A 1999, 387)



NRS 105.040 - Effective date of perfection or notice.

1. The perfection or notice provided by a security instrument filed pursuant to NRS 105.030 is effective from the date of presentation for filing until the interest granted as security is released by the filing of a termination statement or a release or reconveyance of all or a part of the property signed by the secured party or trustee. No renewal, refiling or continuation statement is required to continue this effectiveness.

2. Perfection or notice provided by a security instrument covering real or personal property located in this state which was filed with the Secretary of State or recorded in the office of a county recorder before October 1, 1995, or which was filed or recorded before March 1, 1967, in compliance with the law in effect at the time of its filing or recordation, remains effective for the period provided by the law in effect at the time of its filing or recordation.

3. Such an instrument may be filed anew pursuant to NRS 105.030, and if so filed has the effect given to security instruments originally filed pursuant to NRS 105.010 to 105.080, inclusive. The priority of such a filing dates from the time that the security interest was first filed with the Secretary of State or recorded in the office of a county recorder and not from the date the instrument is filed anew pursuant to NRS 105.030.

(Added to NRS by 1995, 881)



NRS 105.050 - Recording of security interest in real property owned by public utility; recording provides notice of certain subsequent security instruments executed by public utility.

1. If a security instrument filed with the Secretary of State grants an interest, as security, in any real property owned by the public utility, a notice of filing of a security instrument affecting real property must be recorded in the office of the county recorder in the county where the real property is located, stating:

(a) The name of the public utility which executed the security instrument;

(b) That a security instrument affecting real property in the county has been executed by the public utility; and

(c) That the security instrument was filed, and other security instruments may later be on file, in the Office of the Secretary of State.

The notice required by this section must be acknowledged or proved and certified in the manner provided in chapter 111 of NRS and in NRS 240.161 to 240.169, inclusive.

2. After such recording, no notice need be recorded regarding other security instruments executed by the public utility. The notice recorded under subsection 1 is sufficient to provide notice of all subsequent security instruments:

(a) Executed by the public utility;

(b) Filed with the Secretary of State; and

(c) Granting an interest, as security, in any real property, and fixtures thereto, located in the county where the notice is recorded.

3. Notices recorded pursuant to subsection 1 must be recorded and indexed by the county recorder in the same records and indexes as are mortgages on real property.

(Added to NRS by 1995, 882)



NRS 105.060 - Filing name change, merger or consolidation of public utility; effectiveness of security instrument filed before name change, merger or consolidation.

1. If a public utility changes its name or merges or consolidates with another person after the presentation for filing of a security instrument executed by it, a written statement of the change, merger or consolidation must promptly be presented for filing to the Secretary of State and each county where a notice has been recorded pursuant to NRS 105.050. The statement must be signed by the secured party and the public utility, identify the appropriate security instrument by file number and state the name of the public utility after the change, merger or consolidation.

2. A security instrument presented for filing before the change, merger or consolidation is not effective to provide perfection or notice of interests granted as security in property acquired by the public utility more than 4 months after the change, merger or consolidation, unless the written statement required by this section is presented for filing before the expiration of that time.

(Added to NRS by 1995, 882)



NRS 105.070 - Duty of Secretary of State or county recorder to mark security instrument and statement of name change, merger or consolidation upon filing; retention and filing of instrument and statements; fees.

1. The Secretary of State or county recorder shall mark any security instrument and any statement of change, merger or consolidation presented for filing with the day and hour of filing and the file number assigned to it. This mark is, in the absence of other evidence, conclusive proof of the time and fact of presentation for filing.

2. The Secretary of State or county recorder shall retain and file all security instruments and statements of change, merger or consolidation presented for filing.

3. The uniform fee for filing and indexing a security instrument, or a supplement or amendment thereto, and a statement of change, merger or consolidation, and for stamping a copy of those documents furnished by the secured party or the public utility to show the date and place of filing is:

(a) Forty dollars if the record is communicated in writing and consists of one or two pages;

(b) Sixty dollars if the record is communicated in writing and consists of more than two pages, and $2 for each page over 20 pages;

(c) Twenty dollars if the record is communicated by another medium authorized by filing-office rule; and

(d) Two dollars for each additional debtor, trade name or reference to another name under which business is done.

(Added to NRS by 1995, 882; A 2003, 843; 2003, 20th Special Session, 130)



NRS 105.080 - Certificate of Secretary of State showing existence of security instrument; copy of filed security instrument; fees.

1. Upon the request of any person, the Secretary of State shall issue a certificate showing whether there is on file, on the date and hour stated therein, any presently effective security instrument naming a particular public utility and, if there is, giving the date and hour of filing of the instrument and the names and addresses of each secured party. The uniform fee for such a certificate is:

(a) Forty dollars if the request is communicated in writing; and

(b) Twenty dollars if the request is communicated by another medium authorized by filing-office rule.

2. Upon request, the Secretary of State or a county recorder shall furnish a copy of any filed security instrument upon payment of the statutory fee for copies.

(Added to NRS by 1995, 883; A 2003, 843; 2003, 20th Special Session, 130)






Chapter 106 - Real Mortgages

NRS 106.020 - Adoption by reference before March 1, 1967.

In any mortgage of real or personal, or real and personal property, made prior to March 1, 1967, the parties may adopt by reference all or any of the following covenants, agreements, obligations, rights and remedies:

1. Covenant No. 1. That the mortgagor will perform each and all of the promises and obligations of the mortgage and all covenants thereof, adopted by reference as provided herein, and will pay the indebtedness therein described with interest as therein provided.

2. Covenant No. 2. That the mortgagor will pay a reasonable attorney fee in case suit is started for the collection of the mortgage debt or any part thereof, and will pay all costs and expenses of the suit, whether the suit be prosecuted to judgment or not, and will also pay all costs of any sale made thereunder without court proceedings, including in case of such sale an attorney fee equal to ........ percent of the amount due at the date of the sale upon the principal and interest of the mortgage debt.

3. Covenant No. 3. That the mortgagor will pay, in lawful money of the United States, all sums expended or advanced by the mortgagee for taxes or assessments levied or assessed against the mortgaged property, fire insurance upon the same, or advanced for any other purpose provided for by the terms of the mortgage or the covenants thereof adopted by reference, together with interest upon any such sums from the date of the payment by the mortgagee until repaid, at the rate of ........ percent per annum.

4. Covenant No. 4. That this mortgage will be security for the payment in lawful money of the United States of any and all moneys that may hereafter become due or payable from the mortgagor to the mortgagee, from any cause whatsoever.

5. Covenant No. 5. That this mortgage shall be security for any and all renewals of the mortgage debt or of the promissory note or notes evidencing the same, which may be executed and delivered by the mortgagor to the mortgagee, and any and all additional or future advances or loans which may be made by the mortgagee to the mortgagor.

6. Covenant No. 6. That the mortgagor agrees to pay and discharge at maturity all taxes and assessments and all other charges and encumbrances which are, or shall hereafter be, or appear to be, a lien upon the mortgaged property, or any part thereof, and the mortgagor will pay all interest or installments due on any prior encumbrance. And in default thereof, the mortgagee may, without demand or notice, pay the same and the mortgagee shall be the sole judge of the legality or validity of such taxes, assessments, charges or encumbrances and the amount necessary to be paid in the satisfaction or discharge thereof.

7. Covenant No. 7. That the mortgagor will at all times keep the buildings and improvements, which are now or which shall hereafter be erected upon the mortgaged premises, insured against loss or damage by fire to the amount of at least $........ in some reliable insurance company or companies, approved by the mortgagee, and will deliver the policies therefor to the mortgagee to be held by the mortgagee as further security. In default of the mortgagor to obtain such insurance, the mortgagee may procure the same, not exceeding the amount aforesaid, and may pay and expend for premiums for such insurance such sums of money as the mortgagee shall deem necessary.

8. Covenant No. 8. That if there be more than one mortgagor in a mortgage, all covenants, terms, promises and obligations set forth in the mortgage or adopted by reference are agreed to be joint and several covenants, terms, conditions, promises and obligations of each of the mortgagors thereto.

9. Covenant No. 9. That this mortgage is made upon the express condition that if all sums secured hereby shall be paid at the time, place and manner mentioned in the mortgage, or in any of the covenants provided by this section which shall be adopted by reference, the mortgage and the estate therein mentioned and described shall cease, determine and be void, and the mortgagor, for himself or herself, his or her heirs, executors, administrators, successors and assigns, covenants and agrees to pay in lawful money of the United States to the mortgagee all sums secured by the mortgage, or by the terms of the covenants adopted by reference at the time and in the manner therein provided, and if default be made in the payment of the principal or interest or any part thereof described in the mortgage, or of any promissory note or other instrument or obligation for which such mortgage is given as security, the whole of the principal sum for which the mortgage is given, which shall be then unpaid, shall become forthwith payable, although the time expressed in the promissory note or notes or other obligation or obligations shall not have arrived.

10. Covenant No. 10. That it is understood and agreed that all the natural increase, during the existence of this mortgage, of any livestock which shall at any time be subject to the lien hereof, and all other livestock of the same kind as that described in the mortgage which in any manner is acquired by the mortgagor during the life of the mortgage, and all wool grown upon or produced by any sheep which shall at any time be subject to the lien of the mortgage, is property mortgaged hereunder and subject to the lien of the mortgage.

11. Covenant No. 11. That the mortgagor covenants and agrees to keep all livestock mortgaged or subject to the lien of the mortgage in good condition, and care for, inspect and protect the same, and provide and maintain sufficient blooded, graded breeding stock to properly serve any female livestock at any time subject to the lien of the mortgage, and in general to exercise such care in rearing, branding, ranging and feeding all livestock subject to the lien of the mortgage as is consistent and in accord with good business, and with the customary manner of handling that kind of livestock which is subject to the lien hereof. Should the livestock or any part thereof at any time, in the opinion of the mortgagee, require care, attention or protection other than that provided by the mortgagor, then the mortgagee may enter or cause entry to be made upon any property where the mortgaged livestock or any part thereof may be found, and assume control, custody and possession of the same, and at the expense of the mortgagor care for, protect, and attend to the same in such manner as it may deem necessary.

12. Covenant No. 12. That it is further understood and agreed that the mortgagee, its agents or attorneys, shall have the right at all times to inspect and examine any property which may at any time be subject to the lien of the mortgage, for the purpose of ascertaining whether or not the security given is being lessened, diminished, depleted or impaired, and if such inspection or examination shall disclose, in the judgment of the mortgagee, that the security given or the property mortgaged is being lessened or impaired, such condition shall be deemed a breach of the covenants of the mortgage on the part of the mortgagor.

13. Covenant No. 13. That upon default of any of the terms, conditions, covenants or agreements of any chattel mortgage whereby livestock is mortgaged, it is agreed that the mortgagee may, without foreclosure and without legal proceedings and without any previous demand therefor, with the aid or assistance of any person or persons, enter upon the premises and ranges of the mortgagor or such place or places as any of the property subject to the lien of the mortgage is or may be found, and take, lead, drive or carry away the mortgaged property or any part thereof, and with or without notice to the mortgagor, at either public or private sale, sell and dispose of the same or so much thereof as may be necessary to pay the amount and sums secured by the mortgage, for the best price it can obtain, and out of the moneys arising therefrom it shall retain and pay the sum or sums then due or payable under the lien of the mortgage, and interest thereon, and all charges and expenses incurred in gathering, feeding, caring for, and selling the property or any part thereof, and any other expenses and charges incurred by the mortgagee, and all other sums secured by any of the terms of the mortgage, and any overplus shall be paid to the mortgagor. The mortgagee is expressly authorized and empowered, upon any such sale, to make and execute such bills of sale or other conveyances necessary to convey to the purchaser or purchasers thereof an absolute title in the property so sold. It shall not be necessary for the purchaser or purchasers at any such sale or sales purported to be made under the powers granted hereunder to inquire into or in any way be or become responsible for the actual existence of the contingency or contingencies upon which such sale or sales shall be made by the mortgagee, and title to the purchaser or purchasers of the property so sold shall be good and sufficient; and the mortgagor agrees that the decision of the mortgagee as to the actual existence of the contingency or contingencies upon which the sale or sales as aforesaid is or may be predicated shall be conclusive and binding upon the mortgagor.

14. Covenant No. 14. That it is expressly agreed by and between the mortgagor and mortgagee that, in the event suit shall be instituted for the foreclosure of the mortgage, the mortgagee may, at its option and without notice, apply for the appointment of a receiver for the purpose of taking possession of the mortgaged property pending foreclosure, and with the approval of the court wherein such suit is instituted, such receiver as may be designated by the mortgagee shall be appointed. All costs in connection with the appointment of a receiver or in connection with the discharge of the duties of the receiver shall be taxed as costs in the suit.

15. Covenant No. 15. That it is expressly agreed and understood that in any sale of any of the property at any time subject to the lien of the mortgage, under the terms of the mortgage or any of the covenants adopted by reference, the property may, at the option of the mortgagee, be sold in one lot or parcel or in such other lots or parcels as may be designated by the mortgagee; and it is further covenanted and agreed that the mortgagee may become the purchaser of the property or any part thereof at any sale made under any of the terms of the mortgage, or upon foreclosure.

[1:109:1927; NCL 4330] (NRS A 1967, 120)



NRS 106.025 - Adoption by reference on and after March 1, 1967.

In any mortgage of real property, made on or after March 1, 1967, the parties may adopt by reference all or any of the following covenants, agreements, obligations, rights and remedies:

1. Covenant No. 1. That the mortgagor will perform each and all of the promises and obligations of the mortgage and all covenants thereof, adopted by reference as provided herein, and will pay the indebtedness therein described with interest as therein provided.

2. Covenant No. 2. That the mortgagor will pay a reasonable attorney fee in case suit is started for the collection of the mortgage debt or any part thereof, and will pay all costs and expenses of the suit, whether the suit be prosecuted to judgment or not, and will also pay all costs of any sale made thereunder without court proceedings, including in case of such sale an attorney fee equal to ........ percent of the amount due at the date of the sale upon the principal and interest of the mortgage debt.

3. Covenant No. 3. That the mortgagor will pay, in lawful money of the United States, all sums expended or advanced by the mortgagee for taxes or assessments levied or assessed against the mortgaged property, fire insurance upon the same, or advanced for any other purpose provided for by the terms of the mortgage or the covenants thereof adopted by reference, together with interest upon any such sums from the date of the payment by the mortgagee until repaid, at the rate of ........ percent per annum.

4. Covenant No. 4. That this mortgage will be security for the payment in lawful money of the United States of any and all moneys that may hereafter become due or payable from the mortgagor to the mortgagee, from any cause whatsoever.

5. Covenant No. 5. That this mortgage shall be security for any and all renewals of the mortgage debt or of the promissory note or notes evidencing the same, which may be executed and delivered by the mortgagor to the mortgagee, and any and all additional or future advances or loans which may be made by the mortgagee to the mortgagor.

6. Covenant No. 6. That the mortgagor agrees to pay and discharge at maturity all taxes and assessments and all other charges and encumbrances which are, or shall hereafter be, or appear to be, a lien upon the mortgaged property, or any part thereof, and the mortgagor will pay all interest or installments due on any prior encumbrance. And in default thereof, the mortgagee may, without demand or notice, pay the same and the mortgagee shall be the sole judge of the legality or validity of such taxes, assessments, charges or encumbrances and the amount necessary to be paid in the satisfaction or discharge thereof.

7. Covenant No. 7. That the mortgagor will at all times keep the buildings and improvements, which are now or which shall hereafter be erected upon the mortgaged premises, insured against loss or damage by fire to the amount of at least $........ in some reliable insurance company or companies, approved by the mortgagee, and will deliver the policies therefor to the mortgagee to be held by the mortgagee as further security. In default of the mortgagor to obtain such insurance, the mortgagee may procure the same, not exceeding the amount aforesaid, and may pay and expend for premiums for such insurance such sums of money as the mortgagee shall deem necessary.

8. Covenant No. 8. That if there be more than one mortgagor in a mortgage, all covenants, terms, promises and obligations set forth in the mortgage or adopted by reference are agreed to be joint and several covenants, terms, conditions, promises and obligations of each of the mortgagors thereto.

9. Covenant No. 9. That this mortgage is made upon the express condition that if all sums secured hereby shall be paid at the time, place and manner mentioned in the mortgage, or in any of the covenants provided by this section which shall be adopted by reference, the mortgage and the estate therein mentioned and described shall cease, determine and be void, and the mortgagor, for himself or herself, his or her heirs, executors, administrators, successors and assigns, covenants and agrees to pay in lawful money of the United States to the mortgagee all sums secured by the mortgage, or by the terms of the covenants adopted by reference at the time and in the manner therein provided, and if default be made in the payment of the principal or interest or any part thereof described in the mortgage, or of any promissory note or other instrument or obligation for which such mortgage is given as security, the whole of the principal sum for which the mortgage is given, which shall be then unpaid, shall become forthwith payable, although the time expressed in the promissory note or notes or other obligation or obligations shall not have arrived.

10. Covenant No. 10. That it is further understood and agreed that the mortgagee, its agents or attorneys, shall have the right at all times to inspect and examine any property which may at any time be subject to the lien of the mortgage, for the purpose of ascertaining whether or not the security given is being lessened, diminished, depleted or impaired, and if such inspection or examination shall disclose, in the judgment of the mortgagee, that the security given or the property mortgaged is being lessened or impaired, such condition shall be deemed a breach of the covenants of the mortgage on the part of the mortgagor.

11. Covenant No. 11. That it is expressly agreed by and between the mortgagor and mortgagee that, in the event suit shall be instituted for the foreclosure of the mortgage, the mortgagee, may, at its option and without notice, apply for the appointment of a receiver for the purpose of taking possession of the mortgaged property pending foreclosure, and with the approval of the court wherein such suit is instituted, such receiver as may be designated by the mortgagee shall be appointed. All costs in connection with the appointment of a receiver or in connection with the discharge of the duties of the receiver shall be taxed as costs in the suit.

12. Covenant No. 12. That it is expressly agreed and understood that in any sale of any of the property at any time subject to the lien of the mortgage, under the terms of the mortgage or any of the covenants adopted by reference, the property may, at the option of the mortgagee, be sold in one lot or parcel or in such other lots or parcels as may be designated by the mortgagee; and it is further covenanted and agreed that the mortgagee may become the purchaser of the property or any part thereof at any sale made under any of the terms of the mortgage, or upon foreclosure.

(Added to NRS by 1967, 123)



NRS 106.030 - Mortgage secures performance of covenants adopted by reference.

Whenever, by the terms of any mortgage, any of the covenants in NRS 106.020 or 106.025 are adopted as a part thereof by reference, as provided in NRS 106.020 to 106.050, inclusive, the mortgage is intended to secure and does secure the performance of the terms and conditions of the mortgage and all of the covenants so adopted by reference.

[2:109:1927; NCL 4331] (NRS A 1967, 125; 1985, 237)



NRS 106.040 - Adoption by reference in instrument.

1. In order to adopt by reference any of the covenants, agreements, obligations, rights and remedies in NRS 106.020 or 106.025, it shall only be necessary to state in the mortgage whichever of the following is appropriate:

(a) The following covenants, Nos. ....., ..... and ..... (inserting the respective numbers) of NRS 106.020, are hereby adopted and made a part of this mortgage.

(b) The following covenants, Nos. ....., ..... and ..... (inserting the respective numbers) of NRS 106.025, are hereby adopted and made a part of this mortgage.

2. In order to fix the amount of counsel fees under Covenant No. 2 of NRS 106.020 or 106.025, it shall only be necessary to state in the mortgage: Covenant No. 2, and set out thereafter the percentage to be allowed.

3. In order to fix the rate of interest under Covenant No. 3 of NRS 106.020 or 106.025, it shall only be necessary to state in the mortgage: Covenant No. 3, and set out thereafter the rate of interest to be charged thereunder.

4. A mortgage, in order to fix the amount of insurance to be carried, need not reincorporate the provisions of Covenant No. 7 of NRS 106.020 or 106.025, but may merely state the following: Covenant No. 7, and set out thereafter the amount of insurance to be carried.

[3:109:1927; NCL 4332] + [4:109:1927; NCL 4333] (NRS A 1967, 126)



NRS 106.050 - Parties may enter into different or additional covenants.

Nothing in NRS 106.020 to 106.040, inclusive, prevents the parties to any mortgage from entering into any other, different or additional covenants or agreements than those set out in NRS 106.020 or 106.025.

[5:109:1927; NCL 4334] (NRS A 1967, 126; 1985, 237)



NRS 106.105 - Contributions; payment of obligations; notice regarding and disposition of excess money; civil penalty.

Repealed. (See chapter 236, Statutes of Nevada 2013, at page 1018.)



NRS 106.195 - Mortgage of estate for years.

Mortgages may be made upon an estate for years, however created, unless prohibited by the instrument which created such estate.

(Added to NRS by 1967, 954)



NRS 106.200 - Effect of recorded mortgage upon possessory claims to public lands or mining claims.

A mortgage for a good and valuable consideration upon possessory claims to public lands, all buildings and improvements upon such lands, and all quartz and mining claims, acknowledged in manner and form as mortgages upon real property are required by law to be acknowledged, and recorded in the office of the recorder in the county in which the property is situated, shall have the same effect against third persons as mortgages upon real property.

[76:9:1861; A 1935, 253; 1931 NCL 1547] (NRS A 1965, 924)



NRS 106.210 - Recording of assignments of mortgages or beneficial interests in deeds of trust; constructive notice; effect of unrecorded assignments.

1. Any assignment of a mortgage of real property, or of a mortgage of personal property or crops recorded prior to March 27, 1935, and any assignment of the beneficial interest under a deed of trust must be recorded in the office of the recorder of the county in which the property is located, and from the time any of the same are so filed for record shall operate as constructive notice of the contents thereof to all persons. A mortgage of real property, or a mortgage of personal property or crops recorded prior to March 27, 1935, which has been assigned may not be enforced unless and until the assignment is recorded pursuant to this subsection. If the beneficial interest under a deed of trust has been assigned, the trustee under the deed of trust may not exercise the power of sale pursuant to NRS 107.080 unless and until the assignment is recorded pursuant to this subsection.

2. Each such filing or recording must be properly indexed by the recorder.

[Part 1:120:1935; 1931 NCL 2122.31] (NRS A 1965, 924; 2011, 327, 1748)



NRS 106.220 - Filing and recording of instruments subordinating or waiving priority of mortgages or deeds of trust; constructive notice; effect of unrecorded instruments.

1. Any instrument by which any mortgage or deed of trust of, lien upon or interest in real property is subordinated or waived as to priority, must, in case it concerns only one or more mortgages or deeds of trust of, liens upon or interests in real property, together with, or in the alternative, one or more mortgages of, liens upon or interests in personal property or crops, the instruments or documents evidencing or creating which have been recorded prior to March 27, 1935, be recorded in the office of the recorder of the county in which the property is located, and from the time any of the same are so filed for record operates as constructive notice of the contents thereof to all persons. The instrument is not enforceable under this chapter or chapter 107 of NRS unless and until it is recorded.

2. Each such filing or recording must be properly indexed by the recorder.

[Part 1:120:1935; 1931 NCL 2122.31] (NRS A 1965, 925; 2011, 327, 1748)



NRS 106.240 - Extinguishment of lien created by mortgage or deed of trust upon real property.

The lien heretofore or hereafter created of any mortgage or deed of trust upon any real property, appearing of record, and not otherwise satisfied and discharged of record, shall at the expiration of 10 years after the debt secured by the mortgage or deed of trust according to the terms thereof or any recorded written extension thereof become wholly due, terminate, and it shall be conclusively presumed that the debt has been regularly satisfied and the lien discharged.

[2:37:1917; 1919 RL p. 3352; NCL 9410] (NRS A 1965, 1229)



NRS 106.260 - Discharge and assignment: Marginal entries; discharge or release must be recorded when mortgage or lien recorded by microfilm.

1. Any mortgage or lien, that has been or may hereafter be recorded, may be discharged or assigned by an entry on the margin of the record thereof, signed by the mortgagee or the mortgagee s personal representative or assignee, acknowledging the satisfaction of or value received for the mortgage or lien and the debt secured thereby, in the presence of the recorder or the recorder s deputy, who shall subscribe the same as a witness, and such entry shall have the same effect as a deed of release or assignment duly acknowledged and recorded. Such marginal discharge or assignment shall in each case be properly indexed by the recorder.

2. In the event that the mortgage or lien has been recorded by a microfilm or other photographic process, a marginal release may not be used and a duly acknowledged discharge or release of such mortgage or lien must be recorded.

[35:9:1861; A 1881, 23; 1935, 253; 1953, 79] (NRS A 1965, 925)



NRS 106.270 - Discharge of mortgages on filing of certificates specifying satisfaction or payment.

Any recorded mortgage shall also be discharged upon the record thereof by the recorder in whose custody it shall be, whenever there shall be presented to the recorder a certificate executed by the mortgagee, the mortgagee s personal representative or assignee, acknowledged, or proved and certified, as prescribed in NRS, to entitle conveyances to be recorded, specifying that such mortgage has been paid or otherwise satisfied or discharged.

[36:9:1861; A 1935, 253; 1931 NCL 1508] (NRS A 1965, 926)



NRS 106.280 - Certificates of discharge: Recording.

Every certificate of discharge of a recorded mortgage, and the proof or acknowledgment thereof, must be recorded at full length, and a reference must be made to the county book containing such record in the minutes of the discharge of such mortgage made by the recorder upon the record thereof.

[37:9:1861; A 1935, 253; 1931 NCL 1509] (NRS A 1965, 926; 2011, 327, 1748)



NRS 106.290 - Recording of discharge of mortgage by mortgagee; liability for failure to record discharge; requirements for release of mortgage when discharge not recorded; liability for improperly recording release; criminal penalty.

1. Within 21 calendar days after receiving written notice that a debt secured by a mortgage has been paid or otherwise satisfied or discharged, the mortgagee shall cause a discharge of the mortgage to be recorded pursuant to NRS 106.260 or 106.270 if the mortgagor, the mortgagor s heirs or assigns have fully performed the conditions of the mortgage.

2. If a mortgagee fails to comply with the provisions of this section, the mortgagee is liable in a civil action to the mortgagor, the mortgagor s heirs or assigns for:

(a) The sum of $1,000;

(b) Any actual damages caused by the failure of the mortgagee to comply with the provisions of this section; and

(c) Reasonable attorney s fees and the costs of bringing the action.

3. Except as otherwise provided in this subsection, if a mortgagee fails to cause a discharge of the mortgage to be recorded pursuant to subsection 1 within 75 calendar days, a title insurer may prepare and cause to be recorded a release of the mortgage. At least 30 calendar days before the recording of a release pursuant to this subsection, the title insurer shall mail, by first-class mail, postage prepaid, notice of the intention to record the release of the mortgage to the mortgagor and mortgagee, or their successors in interest, at the last known address of each such person. A release prepared and recorded pursuant to this subsection shall be deemed a discharge of the mortgage. The title insurer shall not cause a release to be recorded pursuant to this subsection if the title insurer receives written instructions to the contrary from the mortgagor, the mortgagee or a successor in interest.

4. The release prepared pursuant to subsection 3 must set forth:

(a) The name of the mortgagor;

(b) The name of the mortgagee;

(c) The recording reference to the mortgage;

(d) A statement that the debt secured by the mortgage has been paid in full or otherwise satisfied or discharged;

(e) The date and amount of payment or other satisfaction or discharge; and

(f) The name and address of the title insurer issuing the release.

5. A release prepared and recorded pursuant to subsection 3 does not relieve a mortgagee of the requirements imposed by subsections 1 and 2.

6. In addition to any other remedy provided by law, a title insurer who improperly causes to be recorded a release of a mortgage pursuant to this section is liable in a civil action for actual damages and for a reasonable attorney s fee and the costs of bringing the action to any person who is injured because of the improper recordation of the release.

7. Any person who willfully violates this section is guilty of a misdemeanor.

8. As used in this section, title insurer has the meaning ascribed to it in NRS 692A.070.

[38:9:1861; A 1935, 253; 1931 NCL 1510] (NRS A 1999, 56; 2011, 328, 1748)



NRS 106.295 - Request by mortgagor for certified copy of note, mortgage and assignments.

1. A mortgagor may submit a written request to the servicer of the mortgage for a certified copy of the note, the mortgage and all assignments of the note and mortgage if:

(a) The real property subject to the mortgage is a single-family dwelling;

(b) The mortgagor is the owner of record of the real property;

(c) The mortgagor currently occupies the real property as his or her principal residence; and

(d) The servicer or mortgagee is a banking or financial institution or any other business entity that is licensed, registered or otherwise authorized to do business in this State.

2. Not more than 10 days after receipt of a written request pursuant to subsection 1, the servicer of the mortgage shall provide to the mortgagor the identity, address and any other contact information of the current owner or assignee of the note and mortgage.

3. If the servicer of the mortgage does not provide a certified copy of each document requested pursuant to subsection 1 within 30 days after receipt of the request, or if the documents provided by the servicer indicate that the mortgagee does not have a recorded interest in or lien on the real property which is subject to the mortgage:

(a) The mortgagor may report the servicer and the mortgagee to the Division of Mortgage Lending or the Division of Financial Institutions of the Department of Business and Industry, whichever is appropriate; and

(b) The appropriate division may take whatever actions it deems necessary and proper, including, without limitation, enforcing any applicable laws or regulations or adopting any additional regulations.

4. As used in this section, banking or financial institution means any bank, savings and loan association, savings bank, thrift company, credit union or other financial institution that is licensed, registered or otherwise authorized to do business in this State.

(Added to NRS by 2013, 2773)



NRS 106.300 - Definitions.

As used in NRS 106.300 to 106.400, inclusive, unless the context otherwise requires, the words and terms defined in NRS 106.310 to 106.345, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1985, 725; A 1989, 492)



NRS 106.310 - Borrower defined.

Borrower means a mortgagor, grantor of a deed of trust or other debtor.

(Added to NRS by 1985, 725)



NRS 106.320 - Future advance defined.

Future advance means a loan of money to a borrower pursuant to an agreement but made after the agreement is executed.

(Added to NRS by 1985, 725)



NRS 106.330 - Instrument defined.

Instrument means a mortgage, deed of trust or other instrument encumbering real property as security for the repayment of a debt.

(Added to NRS by 1985, 725)



NRS 106.340 - Lender defined.

Lender means a mortgagee, beneficiary of a deed of trust or other creditor holding an instrument.

(Added to NRS by 1985, 725)



NRS 106.345 - Principal defined.

Principal means the money a lender advances to a borrower as a loan which, separately or together with other advances, is intended to be evidenced by the face amount of a note, bond or other similar document. The term does not include any interest, advances made to protect security or advances which would not have been made if the borrower and all other parties to the agreement relating to the loan or future advances had complied with its terms even if the obligations contained in the agreement were secured by an instrument.

(Added to NRS by 1989, 492)



NRS 106.350 - Applicability.

The provisions of NRS 106.300 to 106.400, inclusive, apply only to an instrument or supplement or amendment to an instrument that states clearly that it is to be governed by those provisions.

(Added to NRS by 1985, 726; A 1989, 492)



NRS 106.360 - Execution, enforceability, contents and amendment of instrument.

1. A borrower may execute an instrument encumbering the borrower s real property to secure future advances from a lender within a mutually agreed maximum amount of principal. The instrument or an amendment to the instrument is enforceable only if the instrument or the amendment is recorded in the office of the county recorder of the county in which the real property is located and the party seeking to enforce the instrument or the amendment is an original party to the instrument or amendment or the current assignee of record.

2. The instrument must state clearly:

(a) That it secures future advances; and

(b) The maximum amount of principal to be secured.

3. The maximum amount of advances of principal to be secured by the instrument may increase or decrease from time to time by amendment of the instrument.

(Added to NRS by 1985, 725; A 1989, 492; 2011, 328, 1748)



NRS 106.370 - Priority of lien.

1. The priority of a lien for future advances dates from the time that the instrument is recorded in the office of the county recorder of the county in which the property is located, whether or not the:

(a) Future advances are obligatory or at the option of the lender; or

(b) Lender has notice of an intervening lien.

2. If an amendment to an instrument is recorded which increases the maximum amount of indebtedness secured by the instrument, the priority of any lien for future advances of principal thereafter which exceed the maximum amount of principal of the original indebtedness dates from the time the amendment is recorded in the office of the county recorder of the county in which the property is located.

(Added to NRS by 1985, 725; A 1989, 493)



NRS 106.380 - Notice of election to terminate operation of instrument; recording of statement by lender or borrower; change of notice address by lender.

1. A borrower may at any time personally deliver or send by certified mail, return receipt requested, written notice to the lender stating that the borrower elects to terminate the operation of an instrument as security for future advances of principal made after the lender receives the notice. The notice:

(a) Must be delivered or sent to the lender at each address provided for the lender in the instrument or, if applicable, at each address provided for the lender in a document which is effective pursuant to subsection 5; and

(b) Does not become effective until it is received by the lender.

2. Within 4 business days after receiving the notice, the lender must record in the office of the county recorder in which the instrument was recorded a statement that:

(a) Expressly refers to the instrument by:

(1) The date on which the instrument was recorded in the office of the county recorder; and

(2) The book, page and document number, as applicable, of the instrument as recorded;

(b) Contains the legal description of the encumbered real property;

(c) Affirms that the notice given pursuant to subsection 1 was received by the lender, and identifies the date of that receipt; and

(d) Separately sets forth:

(1) The amount of principal owed that is secured by the instrument; and

(2) The outstanding interest accrued on the principal described in subparagraph (1) as of the date the statement of the lender is recorded.

3. If the lender does not record the statement required by subsection 2 within the period set forth in subsection 2, the borrower may record a similar statement. The borrower s statement has the same effect as the lender s statement would have had if the lender had recorded the statement required by subsection 2.

4. If a lender wishes to receive notices pursuant to this section at an address other than the address for the lender provided in the instrument, if any, the lender must:

(a) Record, in the office of the county recorder in which the instrument was recorded, a document entitled Change of Notice Address that includes, without limitation, the address at which the lender wishes to receive notices pursuant to this section; and

(b) Personally deliver or send by certified mail, return receipt requested, a copy of the document to the borrower at each address provided for the borrower in the instrument, if any.

5. A document recorded pursuant to subsection 4 does not become effective until it is received by the borrower.

(Added to NRS by 1985, 726; A 1989, 493; 2009, 1670)



NRS 106.390 - Effect of notice of termination.

Receipt of notice of termination by the lender does not affect the priority of any lien for any future advances previously made, obligations previously incurred or interest accrued thereon.

(Added to NRS by 1985, 726)



NRS 106.400 - Advances made after notice of termination.

Future advances of principal made to a borrower after the receipt of the notice of termination by the lender are not secured by the instrument. The principal amount of indebtedness secured by the instrument is limited to the amount stated by the lender in the lender s recorded statement.

(Added to NRS by 1985, 726; A 1989, 493)






Chapter 107 - Deeds of Trust

NRS 107.015 - Definitions.

As used in this chapter:

1. Facsimile machine means a device which receives and copies a reproduction or facsimile of a document or photograph which is transmitted electronically or telephonically by telecommunications lines.

2. Title insurer has the meaning ascribed to it in NRS 692A.070.

(Added to NRS by 1995, 1518)



NRS 107.020 - Transfers in trust of real property to secure obligations.

Transfers in trust of any estate in real property may be made after March 29, 1927, to secure the performance of an obligation or the payment of any debt.

[Part 1:173:1927; A 1949, 70; 1943 NCL 7710]



NRS 107.025 - Estate for years: Encumbrance by deed of trust; foreclosure by exercise of power of sale.

A deed of trust may encumber an estate for years however created, including a lease of a dwelling unit of a cooperative housing corporation, unless prohibited by the instrument creating the estate, and foreclosure may be had by the exercise of a power of sale in accordance with the provisions of this chapter.

(Added to NRS by 1967, 954; A 1979, 708; 1989, 506)



NRS 107.026 - Priority of certain deeds of trust over other liens.

Except as otherwise provided in NRS 104.9335, a deed of trust given to secure a loan made to purchase the real property on which the deed of trust is given has priority over all other liens created against the purchaser before the purchaser acquires title to the real property.

(Added to NRS by 1995, 1522; A 1999, 387)



NRS 107.027 - Lease of dwelling unit of cooperative housing corporation: Shares in corporation appurtenant to lease; encumbrances.

1. The shares which accompany a lease of a dwelling unit in a cooperative housing corporation are appurtenant to the lease. Any security interest in or lien on the lease encumbers the shares whether or not the instrument creating the interest or lien expressly includes the shares.

2. No security interest in or lien on shares of a cooperative housing corporation is effective unless the instrument which purports to create the interest or lien encumbers the lease to which the shares pertain.

(Added to NRS by 1979, 708)



NRS 107.028 - Trustees: Qualifications; limitations on powers; appointment of new trustee; duties; immunity from liability for certain good faith errors; damages in certain civil actions.

1. The trustee under a deed of trust must be:

(a) An attorney licensed to practice law in this State;

(b) A title insurer or title agent authorized to do business in this State pursuant to chapter 692A of NRS;

(c) A person licensed pursuant to chapter 669 of NRS;

(d) A domestic or foreign entity which holds a current state business license issued by the Secretary of State pursuant to chapter 76 of NRS;

(e) A person who does business under the laws of this State, the United States or another state relating to banks, savings banks, savings and loan associations or thrift companies;

(f) A person who is appointed as a fiduciary pursuant to NRS 662.245;

(g) A person who acts as a registered agent for a domestic or foreign corporation, limited-liability company, limited partnership or limited-liability partnership;

(h) A person who acts as a trustee of a trust holding real property for the primary purpose of facilitating any transaction with respect to real estate if he or she is not regularly engaged in the business of acting as a trustee for such trusts;

(i) A person who engages in the business of a collection agency pursuant to chapter 649 of NRS; or

(j) A person who engages in the business of an escrow agency, escrow agent or escrow officer pursuant to the provisions of chapter 645A or 692A of NRS.

2. A trustee under a deed of trust must not be the beneficiary of the deed of trust for the purposes of exercising the power of sale pursuant to NRS 107.080.

3. A trustee under a deed of trust must not:

(a) Lend its name or its corporate capacity to any person who is not qualified to be the trustee under a deed of trust pursuant to subsection 1.

(b) Act individually or in concert with any other person to circumvent the requirements of subsection 1.

4. A beneficiary of record may replace its trustee with another trustee. The appointment of a new trustee is not effective until the substitution of trustee is recorded in the office of the recorder of the county in which the real property is located.

5. The trustee does not have a fiduciary obligation to the grantor or any other person having an interest in the property which is subject to the deed of trust. The trustee shall act impartially and in good faith with respect to the deed of trust and shall act in accordance with the laws of this State. A rebuttable presumption that a trustee has acted impartially and in good faith exists if the trustee acts in compliance with the provisions of NRS 107.080. In performing acts required by NRS 107.080, the trustee incurs no liability for any good faith error resulting from reliance on information provided by the beneficiary regarding the nature and the amount of the default under the obligation secured by the deed of trust if the trustee corrects the good faith error not later than 20 days after discovering the error.

6. If, in an action brought by a grantor, a person who holds title of record or a beneficiary in the district court in and for the county in which the real property is located, the court finds that the trustee did not comply with this section, any other provision of this chapter or any applicable provision of chapter 106 or 205 of NRS, the court must award to the grantor, the person who holds title of record or the beneficiary:

(a) Damages of $5,000 or treble the amount of actual damages, whichever is greater;

(b) An injunction enjoining the exercise of the power of sale until the beneficiary, the successor in interest of the beneficiary or the trustee complies with the requirements of subsections 2, 3 and 4; and

(c) Reasonable attorney s fees and costs,

unless the court finds good cause for a different award.

(Added to NRS by 2011, 329; A 2011, 1746, 1748)



NRS 107.030 - Adoption of covenants by reference.

Every deed of trust made after March 29, 1927, may adopt by reference all or any of the following covenants, agreements, obligations, rights and remedies:

1. Covenant No. 1. That grantor agrees to pay and discharge at maturity all taxes and assessments and all other charges and encumbrances which now are or shall hereafter be, or appear to be, a lien upon the trust premises, or any part thereof; and that grantor will pay all interest or installments due on any prior encumbrance, and that in default thereof, beneficiary may, without demand or notice, pay the same, and beneficiary shall be sole judge of the legality or validity of such taxes, assessments, charges or encumbrances, and the amount necessary to be paid in satisfaction or discharge thereof.

2. Covenant No. 2. That the grantor will at all times keep the buildings and improvements which are now or shall hereafter be erected upon the premises insured against loss or damage by fire, to the amount of at least $........, by some insurance company or companies approved by beneficiary, the policies for which insurance shall be made payable, in case of loss, to beneficiary, and shall be delivered to and held by the beneficiary as further security; and that in default thereof, beneficiary may procure such insurance, not exceeding the amount aforesaid, to be effected either upon the interest of trustee or upon the interest of grantor, or his or her assigns, and in their names, loss, if any, being made payable to beneficiary, and may pay and expend for premiums for such insurance such sums of money as the beneficiary may deem necessary.

3. Covenant No. 3. That if, during the existence of the trust, there be commenced or pending any suit or action affecting the conveyed premises, or any part thereof, or the title thereto, or if any adverse claim for or against the premises, or any part thereof, be made or asserted, the trustee or beneficiary may appear or intervene in the suit or action and retain counsel therein and defend same, or otherwise take such action therein as they may be advised, and may settle or compromise same or the adverse claim; and in that behalf and for any of the purposes may pay and expend such sums of money as the trustee or beneficiary may deem to be necessary.

4. Covenant No. 4. That the grantor will pay to trustee and to beneficiary respectively, on demand, the amounts of all sums of money which they shall respectively pay or expend pursuant to the provisions of the implied covenants of this section, or any of them, together with interest upon each of the amounts, until paid, from the time of payment thereof, at the rate of ................ percent per annum.

5. Covenant No. 5. That in case grantor shall well and truly perform the obligation or pay or cause to be paid at maturity the debt or promissory note, and all moneys agreed to be paid, and interest thereon for the security of which the transfer is made, and also the reasonable expenses of the trust in this section specified, then the trustee, its successors or assigns, shall reconvey to the grantor all the estate in the premises conveyed to the trustee by the grantor. Any part of the trust property may be reconveyed at the request of the beneficiary.

6. Covenant No. 6. That if default be made in the performance of the obligation, or in the payment of the debt, or interest thereon, or any part thereof, or in the payment of any of the other moneys agreed to be paid, or of any interest thereon, or if any of the conditions or covenants in this section adopted by reference be violated, and if the notice of breach and election to sell, required by this chapter, be first recorded, then trustee, its successors or assigns, on demand by beneficiary, or assigns, shall sell the above-granted premises, or such part thereof as in its discretion it shall find necessary to sell, in order to accomplish the objects of these trusts, in the manner following, namely:

The trustees shall first give notice of the time and place of such sale, in the manner provided in NRS 107.080 and may postpone such sale not more than three times by proclamation made to the persons assembled at the time and place previously appointed and advertised for such sale, and on the day of sale so advertised, or to which such sale may have been postponed, the trustee may sell the property so advertised, or any portion thereof, at public auction, at the time and place specified in the notice, at a public location in the county in which the property, or any part thereof, to be sold, is situated, to the highest cash bidder. The beneficiary, obligee, creditor, or the holder or holders of the promissory note or notes secured thereby may bid and purchase at such sale. The beneficiary may, after recording the notice of breach and election, waive or withdraw the same or any proceedings thereunder, and shall thereupon be restored to the beneficiary s former position and have and enjoy the same rights as though such notice had not been recorded.

7. Covenant No. 7. That the trustee, upon such sale, shall make (without warranty), execute and, after due payment made, deliver to purchaser or purchasers, his, her or their heirs or assigns, a deed or deeds of the premises so sold which shall convey to the purchaser all the title of the grantor in the trust premises, and shall apply the proceeds of the sale thereof in payment, firstly, of the expenses of such sale, together with the reasonable expenses of the trust, including counsel fees, in an amount equal to ................ percent of the amount secured thereby and remaining unpaid or reasonable counsel fees and costs actually incurred, which shall become due upon any default made by grantor in any of the payments aforesaid; and also such sums, if any, as trustee or beneficiary shall have paid, for procuring a search of the title to the premises, or any part thereof, subsequent to the execution of the deed of trust; and in payment, secondly, of the obligation or debts secured, and interest thereon then remaining unpaid, and the amount of all other moneys with interest thereon herein agreed or provided to be paid by grantor; and the balance or surplus of such proceeds of sale it shall pay to grantor, his or her heirs, executors, administrators or assigns.

8. Covenant No. 8. That in the event of a sale of the premises conveyed or transferred in trust, or any part thereof, and the execution of a deed or deeds therefor under such trust, the recital therein of default, and of recording notice of breach and election of sale, and of the elapsing of the 3-month period, and of the giving of notice of sale, and of a demand by beneficiary, his or her heirs or assigns, that such sale should be made, shall be conclusive proof of such default, recording, election, elapsing of time, and of the due giving of such notice, and that the sale was regularly and validly made on due and proper demand by beneficiary, his or her heirs and assigns; and any such deed or deeds with such recitals therein shall be effectual and conclusive against grantor, his or her heirs and assigns, and all other persons; and the receipt for the purchase money recited or contained in any deed executed to the purchaser as aforesaid shall be sufficient discharge to such purchaser from all obligation to see to the proper application of the purchase money, according to the trusts aforesaid.

9. Covenant No. 9. That the beneficiary or his or her assigns may, from time to time, appoint another trustee, or trustees, to execute the trust created by the deed of trust or other conveyance in trust. An instrument executed and acknowledged by the beneficiary is conclusive proof of the proper appointment of such substituted trustee. Upon the recording of such executed and acknowledged instrument, the new trustee or trustees shall be vested with all the title, interest, powers, duties and trusts in the premises vested in or conferred upon the original trustee. If there be more than one trustee, either may act alone and execute the trusts upon the request of the beneficiary, and all of the trustee s acts thereunder shall be deemed to be the acts of all trustees, and the recital in any conveyance executed by such sole trustee of such request shall be conclusive evidence thereof, and of the authority of such sole trustee to act.

[2:173:1927; NCL 7711] (NRS A 1967, 143; 2005, 1621; 2013, 1013)



NRS 107.040 - Adoption of covenants by reference in instrument.

1. In order to adopt by reference any of the covenants, agreements, obligations, rights and remedies in NRS 107.030, it shall only be necessary to state in the deed of trust the following: The following covenants, Nos. ................, ................ and ................ (inserting the respective numbers) of NRS 107.030 are hereby adopted and made a part of this deed of trust.

2. A deed of trust or other conveyance in trust, in order to fix the amount of insurance to be carried, need not reincorporate the provisions of Covenant No. 2 of NRS 107.030, but may merely state the following: Covenant No. 2, and set out thereafter the amount of insurance to be carried.

3. In order to fix the rate of interest under Covenant No. 4 of NRS 107.030, it shall only be necessary to state in such trust deed or other conveyance in trust, Covenant No. 4, and set out thereafter the rate of interest to be charged thereunder.

4. In order to fix the amount or percent of counsel fees under Covenant No. 7 of NRS 107.030, it shall only be necessary to state in such deed of trust, or other conveyance in trust, the following: Covenant No. 7, and set out thereafter either the percentage to be allowed or, in lieu of the percentage to be allowed, reasonable counsel fees and costs actually incurred.

[3:173:1927; NCL 7712] + [4:173:1927; NCL 7713] (NRS A 2013, 1015)



NRS 107.050 - Parties may enter into different or additional covenants.

Nothing in NRS 107.030 and 107.040 shall prevent the parties to any transfer in trust from entering into other, different or additional covenants or agreements than those set out in NRS 107.030.

[5:173:1927; NCL 7714]



NRS 107.055 - Amount must be stated in instrument.

If a party to a deed of trust, executed after July 1, 1971, desires to charge an assumption fee for a change in parties, the amount of such charge must be clearly set forth in the deed of trust at the time of execution. Without limiting or prohibiting any other method by which the amount of the charge may be clearly set forth in the deed of trust, the charge may be set forth as:

1. A fixed sum;

2. A percentage of the amount secured by the deed of trust and remaining unpaid at the time of assumption; or

3. The lesser of, the greater of or some combination of the amounts determined by subsections 1 and 2.

(Added to NRS by 1971, 314; A 2013, 1015)



NRS 107.070 - Recording of assignments of beneficial interests and instruments subordinating or waiving priority of deeds of trust.

The provisions of NRS 106.210 and 106.220 apply to deeds of trust as therein specified.

[Part 1:120:1935; 1931 NCL 2122.31] (NRS A 1965, 926)



NRS 107.071 - Request by grantor of deed of trust for certified copy of note, deed of trust and assignments.

1. A grantor of a deed of trust may submit a written request to the servicer of the deed of trust for a certified copy of the note, the deed of trust and all assignments of the note and deed of trust if:

(a) The real property subject to the deed of trust is a single-family dwelling;

(b) The grantor is the owner of record of the real property;

(c) The grantor currently occupies the real property as his or her principal residence; and

(d) The servicer or beneficiary of the deed of trust is a banking or financial institution or any other business entity that is licensed, registered or otherwise authorized to do business in this State.

2. Not more than 10 days after receipt of a written request pursuant to subsection 1, the servicer of the deed of trust shall provide to the grantor the identity, address and any other contact information of the current owner or assignee of the note and deed of trust.

3. If the servicer of the deed of trust does not provide a certified copy of each document requested pursuant to subsection 1 within 30 days after receipt of the request, or if the documents provided by the servicer indicate that the beneficiary of the deed of trust does not have a recorded interest in or lien on the real property which is subject to the deed of trust:

(a) The grantor of the deed of trust may report the servicer and the beneficiary of the deed of trust to the Division of Mortgage Lending or the Division of Financial Institutions of the Department of Business and Industry, whichever is appropriate; and

(b) The appropriate division may take whatever actions it deems necessary and proper, including, without limitation, enforcing any applicable laws or regulations or adopting any additional regulations.

4. As used in this section, banking or financial institution has the meaning ascribed to it in NRS 106.295.

(Added to NRS by 2013, 2774)



NRS 107.073 - Marginal entries; reconveyance must be recorded if deed of trust recorded by photographic process; presentation of certificate executed by trustee or trustee s personal representative or assignee.

1. Except as otherwise provided in subsection 2, a recorded deed of trust may be discharged by an entry on the margin of the record thereof, signed by the trustee or the trustee s personal representative or assignee in the presence of the recorder or the recorder s deputy, acknowledging the satisfaction of or value received for the deed of trust and the debt secured thereby. The recorder or the recorder s deputy shall subscribe the entry as witness. The entry has the same effect as a reconveyance of the deed of trust acknowledged and recorded as provided by law. The recorder shall properly index each marginal discharge.

2. If the deed of trust has been recorded by a microfilm or other photographic process, a marginal release may not be used and an acknowledged reconveyance of the deed of trust must be recorded.

3. If the recorder or the recorder s deputy is presented with a certificate executed by the trustee or the trustee s personal representative or assignee, specifying that the deed of trust has been paid or otherwise satisfied or discharged, the recorder or the recorder s deputy shall discharge the deed of trust upon the record.

(Added to NRS by 1991, 1103; A 1993, 2335)



NRS 107.077 - Delivery of documents by beneficiary to trustee; recording by trustee; liability for failure to deliver or record documents; requirements for release of deed of trust when reconveyance not recorded; liability for improperly recording deed of trust; criminal penalty.

1. Within 21 calendar days after receiving written notice that a debt secured by a deed of trust made on or after October 1, 1991, has been paid or otherwise satisfied or discharged, the beneficiary shall deliver to the trustee or the trustor the original note and deed of trust, if the beneficiary is in possession of those documents, and a properly executed request to reconvey the estate in real property conveyed to the trustee by the grantor. If the beneficiary delivers the original note and deed of trust to the trustee or the trustee has those documents in his or her possession, the trustee shall deliver those documents to the grantor.

2. Within 45 calendar days after a debt secured by a deed of trust made on or after October 1, 1991, is paid or otherwise satisfied or discharged, and a properly executed request to reconvey is received by the trustee, the trustee shall cause to be recorded a reconveyance of the deed of trust.

3. If the beneficiary fails to deliver to the trustee a properly executed request to reconvey pursuant to subsection 1, or if the trustee fails to cause to be recorded a reconveyance of the deed of trust pursuant to subsection 2, the beneficiary or the trustee, as the case may be, is liable in a civil action to the grantor, his or her heirs or assigns in the sum of $1,000, plus reasonable attorney s fees and the costs of bringing the action, and the beneficiary or the trustee is liable in a civil action to any party to the deed of trust for any actual damages caused by the failure to comply with the provisions of this section and for reasonable attorney s fees and the costs of bringing the action.

4. Except as otherwise provided in this subsection, if a reconveyance is not recorded pursuant to subsection 2 within:

(a) Seventy-five calendar days after the payment, satisfaction or discharge of the debt, if the payment, satisfaction or discharge was made on or after October 1, 1993; or

(b) Ninety calendar days after the payment, satisfaction or discharge of the debt, if the payment, satisfaction or discharge was made before October 1, 1993,

a title insurer may prepare and cause to be recorded a release of the deed of trust. At least 30 calendar days before the recording of a release pursuant to this subsection, the title insurer shall mail, by first-class mail, postage prepaid, notice of the intention to record the release of the deed of trust to the trustee, trustor and beneficiary of record, or their successors in interest, at the last known address of each such person. A release prepared and recorded pursuant to this subsection shall be deemed a reconveyance of a deed of trust. The title insurer shall not cause a release to be recorded pursuant to this subsection if the title insurer receives written instructions to the contrary from the trustee, the trustor, the owner of the land, the holder of the escrow or the owner of the debt secured by the deed of trust or his or her agent.

5. The release prepared pursuant to subsection 4 must set forth:

(a) The name of the beneficiary;

(b) The name of the trustor;

(c) The recording reference to the deed of trust;

(d) A statement that the debt secured by the deed of trust has been paid in full or otherwise satisfied or discharged;

(e) The date and amount of payment or other satisfaction or discharge; and

(f) The name and address of the title insurer issuing the release.

6. A release prepared and recorded pursuant to subsection 4 does not relieve a beneficiary or trustee of the requirements imposed by subsections 1 and 2.

7. A trustee may charge a reasonable fee to the trustor or the owner of the land for services relating to the preparation, execution or recordation of a reconveyance or release pursuant to this section. A trustee shall not require the fees to be paid before the opening of an escrow, or earlier than 60 calendar days before the payment, satisfaction or discharge of the debt secured by the deed of trust. If a fee charged pursuant to this subsection does not exceed $100, the fee is conclusively presumed to be reasonable.

8. In addition to any other remedy provided by law, a title insurer who improperly causes to be recorded a release of a deed of trust pursuant to this section is liable for actual damages and for a reasonable attorney s fee and the costs of bringing the action to any person who is injured because of the improper recordation of the release.

9. Any person who willfully violates this section is guilty of a misdemeanor.

(Added to NRS by 1991, 1103; A 1993, 2336; 1995, 1522; 1999, 57; 2011, 330, 1748)



NRS 107.078 - Partial discharge: Delivery of documents by beneficiary to trustee; recording by trustee; liability for failure to deliver or record documents; requirements for partial release of deed of trust when reconveyance not recorded; criminal penalty.

1. If a deed of trust made on or after October 1, 1995, authorizes the grantor to discharge in part the debt secured by the deed of trust and the deed of trust authorizes a partial reconveyance of the estate in real property in consideration of a partial discharge, the beneficiary shall, within 21 calendar days after receiving notice that the debt secured by the deed of trust has been partially discharged, deliver to the trustee a properly executed request for a partial reconveyance of the estate in real property conveyed to the trustee by the grantor.

2. Within 45 calendar days after a debt secured by a deed of trust made on or after October 1, 1995, is partially discharged and a properly executed request for a partial reconveyance is received by the trustee, the trustee shall cause to be recorded a partial reconveyance of the deed of trust.

3. If the beneficiary fails to deliver to the trustee a properly executed request for a partial reconveyance pursuant to subsection 1, or if the trustee fails to cause to be recorded a partial reconveyance of the deed of trust pursuant to subsection 2, the beneficiary or the trustee, as the case may be, is liable in a civil action to the grantor, the grantor s heirs or assigns in the amount of $1,000, plus reasonable attorney s fees and the costs of bringing the action, and the beneficiary or trustee is liable in a civil action to any party to the deed of trust for any actual damages caused by the failure to comply with the provisions of this section and for reasonable attorney s fees and the costs of bringing the action.

4. Except as otherwise provided in this subsection, if a partial reconveyance is not recorded pursuant to subsection 2 within 75 calendar days after the partial satisfaction of the debt and if the satisfaction was made on or after October 1, 1995, a title insurer may prepare and cause to be recorded a partial release of the deed of trust. At least 30 calendar days before the recording of a partial release pursuant to this subsection, the title insurer shall mail, by first-class mail, postage prepaid, notice of the intention to record the partial release of the deed of trust to the trustee, trustor and beneficiary of record, or their successors in interest, at the last known address of each such person. A partial release prepared and recorded pursuant to this subsection shall be deemed a partial reconveyance of a deed of trust. The title insurer shall not cause a partial release to be recorded pursuant to this subsection if the title insurer receives written instructions to the contrary from the trustee, trustor, owner of the land, holder of the escrow or owner of the debt secured by the deed of trust or his or her agent.

5. The release prepared pursuant to subsection 4 must set forth:

(a) The name of the beneficiary;

(b) The name of the trustor;

(c) The recording reference to the deed of trust;

(d) A statement that the debt secured by the deed of trust has been partially discharged;

(e) The date and amount of partial payment or other partial satisfaction or discharge;

(f) The name and address of the title insurer issuing the partial release; and

(g) The legal description of the estate in real property which is reconveyed.

6. A partial release prepared and recorded pursuant to subsection 4 does not relieve a beneficiary or trustee of the requirements imposed by subsections 1 and 2.

7. A trustee may charge a reasonable fee to the trustor or the owner of the land for services relating to the preparation, execution or recordation of a partial reconveyance or partial release pursuant to this section. A trustee shall not require the fees to be paid before the opening of an escrow or earlier than 60 calendar days before the partial payment or partial satisfaction or discharge of the debt secured by the deed of trust. If a fee charged pursuant to this subsection does not exceed $100, the fee is conclusively presumed to be reasonable.

8. In addition to any other remedy provided by law, a title insurer who improperly causes to be recorded a partial release of a deed of trust pursuant to this section is liable for actual damages and for a reasonable attorney s fee and the costs of bringing the action to any person who is injured because of the improper recordation of the partial release.

9. Any person who willfully violates this section is guilty of a misdemeanor.

(Added to NRS by 1995, 1521; A 1999, 58; 2011, 331, 1748)



NRS 107.079 - Reconveyance when beneficiary cannot be located or refuses to execute and deliver request for reconveyance; recording of surety bond and declaration required in certain circumstances; fees; liability of trustee for reconveyance; remedy.

1. Whenever the debt or obligation secured by a deed of trust has been paid in full or otherwise satisfied and the current beneficiary of record cannot be located after diligent search as described in subsection 9 or refuses to execute and deliver a proper request to reconvey the estate in real property conveyed to the trustee by the grantor, as required by NRS 107.077, or whenever a balance, including, without limitation, principal and interest, remains due on the debt secured by the deed of trust and the trustor or the trustor s successor in interest cannot locate after diligent search the current beneficiary of record, the trustor or the trustor s successor in interest may record or cause to be recorded a surety bond that meets the requirements of subsection 2 and a declaration that meets the requirements of subsection 3.

2. The surety bond recorded pursuant to subsection 1 must:

(a) Be acceptable to the trustee;

(b) Be issued by a surety authorized to issue surety bonds in this State in an amount equal to the greater of:

(1) Two times the amount of the original obligation or debt secured by the deed of trust plus any principal amounts, including, without limitation, advances, indicated in a recorded amendment thereto; or

(2) One-and-a-half times the total amount computed pursuant to subparagraph (1) plus any accrued interest on that amount;

(c) Be conditioned on payment of any amount which the beneficiary recovers in an action to enforce the obligation or recover the debt secured by the deed of trust, plus costs and reasonable attorney s fees;

(d) Be made payable to the trustee who executes a reconveyance pursuant to subsection 4 and the beneficiary or the beneficiary s successor in interest; and

(e) Contain a statement of:

(1) The recording date and instrument number or book and page number of the recorded deed of trust;

(2) The names of the original trustor and beneficiary;

(3) The amount shown as the original principal amount secured by the deed of trust; and

(4) The recording information and new principal amount shown in any recorded amendment to the deed of trust.

3. The declaration recorded pursuant to subsection 1 must:

(a) Be signed under penalty of perjury by the trustor or the trustor s successor in interest;

(b) State that it is recorded pursuant to this section;

(c) State the name of the original trustor;

(d) State the name of the beneficiary;

(e) State the name and address of the person making the declaration;

(f) Except as otherwise provided in subsection 8, contain a statement of the following, whichever is applicable:

(1) That the obligation or debt secured by the deed of trust has been paid in full or otherwise satisfied and the current beneficiary of record cannot be located after diligent search or refuses to execute and deliver a proper request to reconvey the estate in real property conveyed to the trustee by the grantor, as required by NRS 107.077; or

(2) That a balance, including, without limitation, principal and interest, remains due on the debt secured by the deed of trust and the trustor or the trustor s successor in interest cannot locate after diligent search the current beneficiary of record;

(g) Contain a statement that the declarant has mailed by certified mail, return receipt requested, to the last known address of the person to whom payments under the deed of trust were made and to the last beneficiary of record at the address indicated for such beneficiary on the instrument creating, assigning or conveying the deed of trust, a notice of the recording of the surety bond and declaration pursuant to this section, of the name and address of the trustee, of the beneficiary s right to record a written objection to the reconveyance of the deed of trust pursuant to this section and of the requirement to notify the trustee in writing of any such objection; and

(h) Contain the date of the mailing of any notice pursuant to this section and the name and address of each person to whom such a notice was mailed.

4. Not earlier than 30 days after the recording of the surety bond and declaration pursuant to subsections 1, 2 and 3, delivery to the trustee of the fees charged by the trustee for the preparation, execution or recordation of a reconveyance pursuant to subsection 7 of NRS 107.077, plus costs incurred by the trustee, and a demand for reconveyance under NRS 107.077, the trustee shall execute and record or cause to be recorded a reconveyance of the deed of trust pursuant to NRS 107.077, unless the trustee has received a written objection to the reconveyance of the deed of trust from the beneficiary of record within 30 days after the recording of the surety bond and declaration pursuant to subsections 1, 2 and 3. The recording of a reconveyance pursuant to this subsection has the same effect as a reconveyance of the deed of trust pursuant to NRS 107.077 and releases the lien of the deed of trust. A trustee is not liable to any person for the execution and recording of a reconveyance pursuant to this section if the trustee acted in reliance upon the substantial compliance with this section by the trustor or the trustor s successor in interest. The sole remedy for a person damaged by the reconveyance of a deed of trust pursuant to this section is an action for damages against the trustor or the person making the declaration described in subsection 3 or an action against the surety bond.

5. Upon the recording of a reconveyance of the deed of trust pursuant to subsection 4, interest no longer accrues on any balance remaining due under the obligation or debt secured by the deed of trust to the extent that the balance due has been stated in the declaration described in subsection 3. Notwithstanding any provision of chapter 120A of NRS, any amount of the balance remaining due under the obligation or debt secured by the deed of trust, including, without limitation, principal and interest, which is remitted to the issuer of the surety bond described in subsection 2 in connection with the issuance of that surety bond must, if unclaimed within 3 years after remittance, be property that is presumed abandoned for the purposes of chapter 120A of NRS. From the date on which the amount is paid or delivered to the Administrator of Unclaimed Property pursuant to NRS 120A.570, the issuer of the surety bond is relieved of any liability to pay to the beneficiary or his or her heirs or successors in interest the amount paid or delivered to the Administrator.

6. Any failure to comply with the provisions of this section does not affect the rights of a bona fide purchaser or encumbrancer for value.

7. This section shall not be deemed to create an exclusive procedure for the reconveyance of a deed of trust and the issuance of surety bonds and declarations to release the lien of a deed of trust, and shall not affect any other procedures, whether or not such procedures are set forth in statute, for the reconveyance of a deed of trust and the issuance of surety bonds and declaration to release the lien of a deed of trust.

8. For the purposes of this section, the trustor or the trustor s successor in interest may substitute the current trustee of record without conferring any duties upon that trustee other than duties which are incidental to the execution of a reconveyance pursuant to this section, if:

(a) The debt or obligation secured by a deed of trust has been paid in full or otherwise satisfied;

(b) The current trustee of record and the current beneficiary of record cannot be located after diligent search as described in subsection 9;

(c) The declaration filed pursuant to subsection 3:

(1) In addition to the information required to be stated in the declaration pursuant to subsection 3, states that the current trustee of record and the current beneficiary of record cannot be located after diligent search; and

(2) In lieu of the statement required by paragraph (f) of subsection 3, contains a statement that the obligation or debt secured by the deed of trust has been paid in full or otherwise satisfied and the current beneficiary of record cannot be located after diligent search or refuses to execute and deliver a proper request to reconvey the estate in real property conveyed to the trustee by the grantor, as required by NRS 107.077;

(d) The substitute trustee is a title insurer that agrees to accept the substitution, except that this paragraph does not impose a duty on a title insurer to accept the substitution; and

(e) The surety bond required by this section is for a period of not less than 5 years.

9. For the purposes of subsection 1, a diligent search has been conducted if:

(a) A notice stating the intent to record a surety bond and declaration pursuant to this section, the name and address of the trustee, the beneficiary s right to record a written objection to the reconveyance of the deed of trust pursuant to this section and the requirement to notify the trustee in writing of any such objection, has been mailed by certified mail, return receipt requested, to the last known address of the person to whom payments under the deed of trust were made and to the last beneficiary of record at the address indicated for such beneficiary on the instrument creating, assigning or conveying the deed of trust.

(b) A search has been conducted of the telephone directory in the city where the beneficiary of record or trustee of record, whichever is applicable, maintained its last known address or place of business.

(c) If the beneficiary of record or the beneficiary s successor in interest, or the trustee of record or the trustee s successor in interest, whichever is applicable, is a business entity, a search has been conducted of the records of the Secretary of State and the records of the agency or officer of the state of organization of the beneficiary, trustee or successor, if known.

(d) If the beneficiary of record or trustee of record is a state or national bank or state or federal savings and loan association, an inquiry concerning the location of the beneficiary or trustee has been made to the regulator of the bank or savings and loan association.

10. As used in this section:

(a) Surety means a corporation authorized to transact surety business in this State pursuant to NRS 679A.030 that:

(1) Is included in the United States Department of the Treasury s Listing of Approved Sureties; and

(2) Issues a surety bond pursuant to this section that does not exceed the underwriting limitations established for that surety by the United States Department of the Treasury.

(b) Surety bond means a bond issued by a surety for the reconveyance of a deed of trust pursuant to this section.

(Added to NRS by 2013, 2169)



NRS 107.0795 - Abandoned residential property defined. [Effective through June 30, 2017.]

As used in NRS 107.0795 to 107.140, inclusive, unless the context otherwise requires:

1. Abandoned residential property means residential real property:

(a) Consisting of not more than four family dwelling units or a single-family residential unit, including, without limitation, a condominium, townhouse or home within a subdivision, if the unit is sold, leased or otherwise conveyed unit by unit, regardless of whether the unit is part of a larger building or parcel that consists of more than four units; and

(b) That the grantor or the successor in interest of the grantor has surrendered as evidenced by a document signed by the grantor or successor confirming the surrender or by the delivery of the keys to the property to the beneficiary or that satisfies the following conditions:

(1) The residential real property is not currently occupied as a principal residence by the grantor of the deed of trust, the person who holds title of record or any lawful occupant;

(2) The obligation secured by the deed of trust is in default and the deficiency in performance or payment has not been cured;

(3) The gas, electric and water utility services to the residential real property have been terminated;

(4) It appears, after reasonable inquiry, that there are no children enrolled in school residing at the address of the residential real property;

(5) Payments pursuant to the federal Social Security Act, including, without limitation, retirement and survivors benefits, supplemental security income benefits and disability insurance benefits, payments for unemployment compensation or payments for public assistance, as defined in NRS 422A.065, are not currently being delivered, electronically or otherwise, to a person who has registered the address of the residential real property as his or her residence with the agency making the payment;

(6) An owner of the residential real property is not presently serving in the Armed Forces of the United States, a reserve component thereof or the National Guard; and

(7) Two or more of the following conditions exist:

(I) Construction was initiated on the residential real property and was discontinued before completion, leaving a building unsuitable for occupancy, and no construction has taken place for at least 6 months;

(II) Multiple windows on the residential real property are boarded up or closed off or are smashed through, broken off or unhinged, or multiple window panes are broken and unrepaired;

(III) Doors on the residential real property are smashed through, broken off, unhinged or continuously unlocked;

(IV) The residential real property has been stripped of copper or other materials, or interior fixtures to the property have been removed;

(V) Law enforcement officials have received at least one report of trespassing or vandalism or other illegal acts being committed at the residential real property within the immediately preceding 6 months;

(VI) The residential real property has been declared unfit for occupancy and ordered to remain vacant and unoccupied under an order issued by a municipal or county authority or a court of competent jurisdiction;

(VII) The local police, fire or code enforcement authority has requested that the owner or any other interested or authorized party secure the residential real property because the local authority has declared the property to be an imminent danger to the health, safety and welfare of the public; or

(VIII) The residential real property is open and unprotected and in reasonable danger of significant damage resulting from exposure to the elements or vandalism.

2. The term does not include residential real property if:

(a) There is construction, renovation or rehabilitation on the residential real property that is proceeding diligently to completion, and any building being constructed, renovated or rehabilitated on the property is in substantial compliance with all applicable ordinances, codes, regulations and laws;

(b) The residential real property is occupied on a seasonal basis, but is otherwise secure;

(c) There are bona fide rental or sale signs on the residential real property, or the property is listed on a Multiple Listing Service, and the property is secure; or

(d) The residential real property is secure but is the subject of a probate action, action to quiet title or any other ownership dispute.

(Added to NRS by 2013, 1544)



NRS 107.080 - Trustee s power of sale: Power conferred; required notices; contents of notarized affidavits; effect of sale; circumstances in which sale must be declared void; civil actions for noncompliance with certain requirements; duty to record; fees. [Effective through June 30, 2017.]

1. Except as otherwise provided in NRS 106.210, 107.085 and 107.086, if any transfer in trust of any estate in real property is made after March 29, 1927, to secure the performance of an obligation or the payment of any debt, a power of sale is hereby conferred upon the trustee to be exercised after a breach of the obligation for which the transfer is security.

2. The power of sale must not be exercised, however, until:

(a) Except as otherwise provided in paragraph (b), in the case of any trust agreement coming into force:

(1) On or after July 1, 1949, and before July 1, 1957, the grantor, the person who holds the title of record, a beneficiary under a subordinate deed of trust or any other person who has a subordinate lien or encumbrance of record on the property has, for a period of 15 days, computed as prescribed in subsection 3, failed to make good the deficiency in performance or payment; or

(2) On or after July 1, 1957, the grantor, the person who holds the title of record, a beneficiary under a subordinate deed of trust or any other person who has a subordinate lien or encumbrance of record on the property has, for a period of 35 days, computed as prescribed in subsection 3, failed to make good the deficiency in performance or payment.

(b) In the case of any trust agreement which concerns owner-occupied housing as defined in NRS 107.086, the grantor, the person who holds the title of record, a beneficiary under a subordinate deed of trust or any other person who has a subordinate lien or encumbrance of record on the property has, for a period that commences in the manner and subject to the requirements described in subsection 3 and expires 5 days before the date of sale, failed to make good the deficiency in performance or payment.

(c) The beneficiary, the successor in interest of the beneficiary or the trustee first executes and causes to be recorded in the office of the recorder of the county wherein the trust property, or some part thereof, is situated a notice of the breach and of the election to sell or cause to be sold the property to satisfy the obligation which, except as otherwise provided in this paragraph, includes a notarized affidavit of authority to exercise the power of sale. Except as otherwise provided in subparagraph (5), the affidavit required by this paragraph must state under the penalty of perjury the following information, which must be based on the direct, personal knowledge of the affiant or the personal knowledge which the affiant acquired by a review of the business records of the beneficiary, the successor in interest of the beneficiary or the servicer of the obligation or debt secured by the deed of trust, which business records must meet the standards set forth in NRS 51.135:

(1) The full name and business address of the current trustee or the current trustee s personal representative or assignee, the current holder of the note secured by the deed of trust, the current beneficiary of record and the current servicer of the obligation or debt secured by the deed of trust.

(2) That the beneficiary under the deed of trust, the successor in interest of the beneficiary or the trustee is in actual or constructive possession of the note secured by the deed of trust or that the beneficiary or its successor in interest or the trustee is entitled to enforce the obligation or debt secured by the deed of trust. For the purposes of this subparagraph, if the obligation or debt is an instrument, as defined in subsection 2 of NRS 104.3103, a beneficiary or its successor in interest or the trustee is entitled to enforce the instrument if the beneficiary or its successor in interest or the trustee is:

(I) The holder of the instrument;

(II) A nonholder in possession of the instrument who has the rights of a holder; or

(III) A person not in possession of the instrument who is entitled to enforce the instrument pursuant to a court order issued under NRS 104.3309.

(3) That the beneficiary or its successor in interest, the servicer of the obligation or debt secured by the deed of trust or the trustee, or an attorney representing any of those persons, has sent to the obligor or borrower of the obligation or debt secured by the deed of trust a written statement of:

(I) The amount of payment required to make good the deficiency in performance or payment, avoid the exercise of the power of sale and reinstate the terms and conditions of the underlying obligation or debt existing before the deficiency in performance or payment, as of the date of the statement;

(II) The amount in default;

(III) The principal amount of the obligation or debt secured by the deed of trust;

(IV) The amount of accrued interest and late charges;

(V) A good faith estimate of all fees imposed in connection with the exercise of the power of sale; and

(VI) Contact information for obtaining the most current amounts due and the local or toll-free telephone number described in subparagraph (4).

(4) A local or toll-free telephone number that the obligor or borrower of the obligation or debt may call to receive the most current amounts due and a recitation of the information contained in the affidavit.

(5) The date and the recordation number or other unique designation of, and the name of each assignee under, each recorded assignment of the deed of trust. The information required to be stated in the affidavit pursuant to this subparagraph may be based on:

(I) The direct, personal knowledge of the affiant;

(II) The personal knowledge which the affiant acquired by a review of the business records of the beneficiary, the successor in interest of the beneficiary or the servicer of the obligation or debt secured by the deed of trust, which business records must meet the standards set forth in NRS 51.135;

(III) Information contained in the records of the recorder of the county in which the property is located; or

(IV) The title guaranty or title insurance issued by a title insurer or title agent authorized to do business in this State pursuant to chapter 692A of NRS.

The affidavit described in this paragraph is not required for the exercise of the trustee s power of sale with respect to any trust agreement which concerns a time share within a time share plan created pursuant to chapter 119A of NRS if the power of sale is being exercised for the initial beneficiary under the deed of trust or an affiliate of the initial beneficiary.

(d) The beneficiary or its successor in interest or the servicer of the obligation or debt secured by the deed of trust has instructed the trustee to exercise the power of sale with respect to the property.

(e) Not less than 3 months have elapsed after the recording of the notice or, if the notice includes an affidavit and a certification indicating that, pursuant to NRS 107.130, an election has been made to use the expedited procedure for the exercise of the power of sale with respect to abandoned residential property, not less than 60 days have elapsed after the recording of the notice.

3. The 15- or 35-day period provided in paragraph (a) of subsection 2, or the period provided in paragraph (b) of subsection 2, commences on the first day following the day upon which the notice of default and election to sell is recorded in the office of the county recorder of the county in which the property is located and a copy of the notice of default and election to sell is mailed by registered or certified mail, return receipt requested and with postage prepaid to the grantor or, to the person who holds the title of record on the date the notice of default and election to sell is recorded, and, if the property is operated as a facility licensed under chapter 449 of NRS, to the State Board of Health, at their respective addresses, if known, otherwise to the address of the trust property. The notice of default and election to sell must:

(a) Describe the deficiency in performance or payment and may contain a notice of intent to declare the entire unpaid balance due if acceleration is permitted by the obligation secured by the deed of trust, but acceleration must not occur if the deficiency in performance or payment is made good and any costs, fees and expenses incident to the preparation or recordation of the notice and incident to the making good of the deficiency in performance or payment are paid within the time specified in subsection 2;

(b) If the property is subject to the requirements of NRS 107.400 to 107.560, inclusive, contain the declaration required by subsection 6 of NRS 107.510;

(c) If, pursuant to NRS 107.130, an election has been made to use the expedited procedure for the exercise of the power of sale with respect to abandoned residential property, include the affidavit and certification required by subsection 6 of NRS 107.130; and

(d) If the property is a residential foreclosure, comply with the provisions of NRS 107.087.

4. The trustee, or other person authorized to make the sale under the terms of the trust deed or transfer in trust, shall, after expiration of the applicable period specified in paragraph (d) of subsection 2 following the recording of the notice of breach and election to sell, and before the making of the sale, give notice of the time and place thereof by recording the notice of sale and by:

(a) Providing the notice to each trustor, any other person entitled to notice pursuant to this section and, if the property is operated as a facility licensed under chapter 449 of NRS, the State Board of Health, by personal service or by mailing the notice by registered or certified mail to the last known address of the trustor and any other person entitled to such notice pursuant to this section;

(b) Posting a similar notice particularly describing the property, for 20 days successively, in a public place in the county where the property is situated;

(c) Publishing a copy of the notice three times, once each week for 3 consecutive weeks, in a newspaper of general circulation in the county where the property is situated or, if the property is a time share, by posting a copy of the notice on an Internet website and publishing a statement in a newspaper in the manner required by subsection 3 of NRS 119A.560; and

(d) If the property is a residential foreclosure, complying with the provisions of NRS 107.087.

5. Every sale made under the provisions of this section and other sections of this chapter vests in the purchaser the title of the grantor and any successors in interest without equity or right of redemption. A sale made pursuant to this section must be declared void by any court of competent jurisdiction in the county where the sale took place if:

(a) The trustee or other person authorized to make the sale does not substantially comply with the provisions of this section or any applicable provision of NRS 107.086 and 107.087;

(b) Except as otherwise provided in subsection 6, an action is commenced in the county where the sale took place within 45 days after the date of the sale; and

(c) A notice of lis pendens providing notice of the pendency of the action is recorded in the office of the county recorder of the county where the sale took place within 15 days after commencement of the action.

6. If proper notice is not provided pursuant to subsection 3 or paragraph (a) of subsection 4 to the grantor, to the person who holds the title of record on the date the notice of default and election to sell is recorded, to each trustor or to any other person entitled to such notice, the person who did not receive such proper notice may commence an action pursuant to subsection 5 within 60 days after the date on which the person received actual notice of the sale.

7. If, in an action brought by the grantor or the person who holds title of record in the district court in and for the county in which the real property is located, the court finds that the beneficiary, the successor in interest of the beneficiary or the trustee did not comply with any requirement of subsection 2, 3 or 4, the court must award to the grantor or the person who holds title of record:

(a) Damages of $5,000 or treble the amount of actual damages, whichever is greater;

(b) An injunction enjoining the exercise of the power of sale until the beneficiary, the successor in interest of the beneficiary or the trustee complies with the requirements of subsections 2, 3 and 4; and

(c) Reasonable attorney s fees and costs,

unless the court finds good cause for a different award. The remedy provided in this subsection is in addition to the remedy provided in subsection 5.

8. The sale of a lease of a dwelling unit of a cooperative housing corporation vests in the purchaser title to the shares in the corporation which accompany the lease.

9. After a sale of property is conducted pursuant to this section, the trustee shall:

(a) Within 30 days after the date of the sale, record the trustee s deed upon sale in the office of the county recorder of the county in which the property is located; or

(b) Within 20 days after the date of the sale, deliver the trustee s deed upon sale to the successful bidder. Within 10 days after the date of delivery of the deed by the trustee, the successful bidder shall record the trustee s deed upon sale in the office of the county recorder of the county in which the property is located.

10. If the successful bidder fails to record the trustee s deed upon sale pursuant to paragraph (b) of subsection 9, the successful bidder:

(a) Is liable in a civil action to any party that is a senior lienholder against the property that is the subject of the sale in a sum of up to $500 and for reasonable attorney s fees and the costs of bringing the action; and

(b) Is liable in a civil action for any actual damages caused by the failure to comply with the provisions of subsection 9 and for reasonable attorney s fees and the costs of bringing the action.

11. The county recorder shall, in addition to any other fee, at the time of recording a notice of default and election to sell collect:

(a) A fee of $150 for deposit in the State General Fund.

(b) A fee of $45 for deposit in the Account for Foreclosure Mediation, which is hereby created in the State General Fund. The Account must be administered by the Court Administrator, and the money in the Account may be expended only for the purpose of supporting a program of foreclosure mediation established by Supreme Court Rule.

(c) A fee of $5 to be paid over to the county treasurer on or before the fifth day of each month for the preceding calendar month. The county recorder may direct that 1.5 percent of the fees collected by the county recorder pursuant to this paragraph be transferred into a special account for use by the office of the county recorder. The county treasurer shall remit quarterly to the organization operating the program for legal services that receives the fees charged pursuant to NRS 19.031 for the operation of programs for the indigent all the money received from the county recorder pursuant to this paragraph.

12. The fees collected pursuant to paragraphs (a) and (b) of subsection 11 must be paid over to the county treasurer by the county recorder on or before the fifth day of each month for the preceding calendar month, and, except as otherwise provided in this subsection, must be placed to the credit of the State General Fund or the Account for Foreclosure Mediation as prescribed pursuant to subsection 11. The county recorder may direct that 1.5 percent of the fees collected by the county recorder be transferred into a special account for use by the office of the county recorder. The county treasurer shall, on or before the 15th day of each month, remit the fees deposited by the county recorder pursuant to this subsection to the State Controller for credit to the State General Fund or the Account as prescribed in subsection 11.

13. The beneficiary, the successor in interest of the beneficiary or the trustee who causes to be recorded the notice of default and election to sell shall not charge the grantor or the successor in interest of the grantor any portion of any fee required to be paid pursuant to subsection 11.

14. As used in this section:

(a) Residential foreclosure means the sale of a single family residence under a power of sale granted by this section. As used in this paragraph, single family residence :

(1) Means a structure that is comprised of not more than four units.

(2) Does not include vacant land or any time share or other property regulated under chapter 119A of NRS.

(b) Trustee means the trustee of record.

[Part 1:173:1927; A 1949, 70; 1943 NCL 7710] (NRS A 1957, 631; 1959, 10; 1961, 23; 1965, 611, 1242; 1967, 198; 1979, 708; 1987, 1644; 1989, 1770; 2003, 2893; 2005, 1623; 2007, 2447; 2009, 1003, 1755, 2481, 2789; 2010, 26th Special Session, 77; 2011, 332, 1748, 3509, 3535, 3654; 2013, 1418, 1548, 2195)

NRS 107.080 Trustee s power of sale: Power conferred; required notices; contents of notarized affidavits; effect of sale; circumstances in which sale must be declared void; civil actions for noncompliance with certain requirements; duty to record; fees. [Effective July 1, 2017.]

1. Except as otherwise provided in NRS 106.210, 107.085 and 107.086, if any transfer in trust of any estate in real property is made after March 29, 1927, to secure the performance of an obligation or the payment of any debt, a power of sale is hereby conferred upon the trustee to be exercised after a breach of the obligation for which the transfer is security.

2. The power of sale must not be exercised, however, until:

(a) Except as otherwise provided in paragraph (b), in the case of any trust agreement coming into force:

(1) On or after July 1, 1949, and before July 1, 1957, the grantor, the person who holds the title of record, a beneficiary under a subordinate deed of trust or any other person who has a subordinate lien or encumbrance of record on the property has, for a period of 15 days, computed as prescribed in subsection 3, failed to make good the deficiency in performance or payment; or

(2) On or after July 1, 1957, the grantor, the person who holds the title of record, a beneficiary under a subordinate deed of trust or any other person who has a subordinate lien or encumbrance of record on the property has, for a period of 35 days, computed as prescribed in subsection 3, failed to make good the deficiency in performance or payment.

(b) In the case of any trust agreement which concerns owner-occupied housing as defined in NRS 107.086, the grantor, the person who holds the title of record, a beneficiary under a subordinate deed of trust or any other person who has a subordinate lien or encumbrance of record on the property has, for a period that commences in the manner and subject to the requirements described in subsection 3 and expires 5 days before the date of sale, failed to make good the deficiency in performance or payment.

(c) The beneficiary, the successor in interest of the beneficiary or the trustee first executes and causes to be recorded in the office of the recorder of the county wherein the trust property, or some part thereof, is situated a notice of the breach and of the election to sell or cause to be sold the property to satisfy the obligation which, except as otherwise provided in this paragraph, includes a notarized affidavit of authority to exercise the power of sale. Except as otherwise provided in subparagraph (5), the affidavit required by this paragraph must state under the penalty of perjury the following information, which must be based on the direct, personal knowledge of the affiant or the personal knowledge which the affiant acquired by a review of the business records of the beneficiary, the successor in interest of the beneficiary or the servicer of the obligation or debt secured by the deed of trust, which business records must meet the standards set forth in NRS 51.135:

(1) The full name and business address of the current trustee or the current trustee s personal representative or assignee, the current holder of the note secured by the deed of trust, the current beneficiary of record and the current servicer of the obligation or debt secured by the deed of trust.

(2) That the beneficiary under the deed of trust, the successor in interest of the beneficiary or the trustee is in actual or constructive possession of the note secured by the deed of trust or that the beneficiary or its successor in interest or the trustee is entitled to enforce the obligation or debt secured by the deed of trust. For the purposes of this subparagraph, if the obligation or debt is an instrument, as defined in subsection 2 of NRS 104.3103, a beneficiary or its successor in interest or the trustee is entitled to enforce the instrument if the beneficiary or its successor in interest or the trustee is:

(I) The holder of the instrument;

(II) A nonholder in possession of the instrument who has the rights of a holder; or

(III) A person not in possession of the instrument who is entitled to enforce the instrument pursuant to a court order issued under NRS 104.3309.

(3) That the beneficiary or its successor in interest, the servicer of the obligation or debt secured by the deed of trust or the trustee, or an attorney representing any of those persons, has sent to the obligor or borrower of the obligation or debt secured by the deed of trust a written statement of:

(I) The amount of payment required to make good the deficiency in performance or payment, avoid the exercise of the power of sale and reinstate the terms and conditions of the underlying obligation or debt existing before the deficiency in performance or payment, as of the date of the statement;

(II) The amount in default;

(III) The principal amount of the obligation or debt secured by the deed of trust;

(IV) The amount of accrued interest and late charges;

(V) A good faith estimate of all fees imposed in connection with the exercise of the power of sale; and

(VI) Contact information for obtaining the most current amounts due and the local or toll-free telephone number described in subparagraph (4).

(4) A local or toll-free telephone number that the obligor or borrower of the obligation or debt may call to receive the most current amounts due and a recitation of the information contained in the affidavit.

(5) The date and the recordation number or other unique designation of, and the name of each assignee under, each recorded assignment of the deed of trust. The information required to be stated in the affidavit pursuant to this subparagraph may be based on:

(I) The direct, personal knowledge of the affiant;

(II) The personal knowledge which the affiant acquired by a review of the business records of the beneficiary, the successor in interest of the beneficiary or the servicer of the obligation or debt secured by the deed of trust, which business records must meet the standards set forth in NRS 51.135;

(III) Information contained in the records of the recorder of the county in which the property is located; or

(IV) The title guaranty or title insurance issued by a title insurer or title agent authorized to do business in this State pursuant to chapter 692A of NRS.

The affidavit described in this paragraph is not required for the exercise of the trustee s power of sale with respect to any trust agreement which concerns a time share within a time share plan created pursuant to chapter 119A of NRS if the power of sale is being exercised for the initial beneficiary under the deed of trust or an affiliate of the initial beneficiary.

(d) The beneficiary or its successor in interest or the servicer of the obligation or debt secured by the deed of trust has instructed the trustee to exercise the power of sale with respect to the property.

(e) Not less than 3 months have elapsed after the recording of the notice.

3. The 15- or 35-day period provided in paragraph (a) of subsection 2, or the period provided in paragraph (b) of subsection 2, commences on the first day following the day upon which the notice of default and election to sell is recorded in the office of the county recorder of the county in which the property is located and a copy of the notice of default and election to sell is mailed by registered or certified mail, return receipt requested and with postage prepaid to the grantor or, to the person who holds the title of record on the date the notice of default and election to sell is recorded, and, if the property is operated as a facility licensed under chapter 449 of NRS, to the State Board of Health, at their respective addresses, if known, otherwise to the address of the trust property. The notice of default and election to sell must:

(a) Describe the deficiency in performance or payment and may contain a notice of intent to declare the entire unpaid balance due if acceleration is permitted by the obligation secured by the deed of trust, but acceleration must not occur if the deficiency in performance or payment is made good and any costs, fees and expenses incident to the preparation or recordation of the notice and incident to the making good of the deficiency in performance or payment are paid within the time specified in subsection 2;

(b) If the property is subject to the requirements of NRS 107.400 to 107.560, inclusive, contain the declaration required by subsection 6 of NRS 107.510; and

(c) If the property is a residential foreclosure, comply with the provisions of NRS 107.087.

4. The trustee, or other person authorized to make the sale under the terms of the trust deed or transfer in trust, shall, after expiration of the 3-month period following the recording of the notice of breach and election to sell, and before the making of the sale, give notice of the time and place thereof by recording the notice of sale and by:

(a) Providing the notice to each trustor, any other person entitled to notice pursuant to this section and, if the property is operated as a facility licensed under chapter 449 of NRS, the State Board of Health, by personal service or by mailing the notice by registered or certified mail to the last known address of the trustor and any other person entitled to such notice pursuant to this section;

(b) Posting a similar notice particularly describing the property, for 20 days successively, in a public place in the county where the property is situated;

(c) Publishing a copy of the notice three times, once each week for 3 consecutive weeks, in a newspaper of general circulation in the county where the property is situated or, if the property is a time share, by posting a copy of the notice on an Internet website and publishing a statement in a newspaper in the manner required by subsection 3 of NRS 119A.560; and

(d) If the property is a residential foreclosure, complying with the provisions of NRS 107.087.

5. Every sale made under the provisions of this section and other sections of this chapter vests in the purchaser the title of the grantor and any successors in interest without equity or right of redemption. A sale made pursuant to this section must be declared void by any court of competent jurisdiction in the county where the sale took place if:

(a) The trustee or other person authorized to make the sale does not substantially comply with the provisions of this section or any applicable provision of NRS 107.086 and 107.087;

(b) Except as otherwise provided in subsection 6, an action is commenced in the county where the sale took place within 45 days after the date of the sale; and

(c) A notice of lis pendens providing notice of the pendency of the action is recorded in the office of the county recorder of the county where the sale took place within 15 days after commencement of the action.

6. If proper notice is not provided pursuant to subsection 3 or paragraph (a) of subsection 4 to the grantor, to the person who holds the title of record on the date the notice of default and election to sell is recorded, to each trustor or to any other person entitled to such notice, the person who did not receive such proper notice may commence an action pursuant to subsection 5 within 60 days after the date on which the person received actual notice of the sale.

7. If, in an action brought by the grantor or the person who holds title of record in the district court in and for the county in which the real property is located, the court finds that the beneficiary, the successor in interest of the beneficiary or the trustee did not comply with any requirement of subsection 2, 3 or 4, the court must award to the grantor or the person who holds title of record:

(a) Damages of $5,000 or treble the amount of actual damages, whichever is greater;

(b) An injunction enjoining the exercise of the power of sale until the beneficiary, the successor in interest of the beneficiary or the trustee complies with the requirements of subsections 2, 3 and 4; and

(c) Reasonable attorney s fees and costs,

unless the court finds good cause for a different award. The remedy provided in this subsection is in addition to the remedy provided in subsection 5.

8. The sale of a lease of a dwelling unit of a cooperative housing corporation vests in the purchaser title to the shares in the corporation which accompany the lease.

9. After a sale of property is conducted pursuant to this section, the trustee shall:

(a) Within 30 days after the date of the sale, record the trustee s deed upon sale in the office of the county recorder of the county in which the property is located; or

(b) Within 20 days after the date of the sale, deliver the trustee s deed upon sale to the successful bidder. Within 10 days after the date of delivery of the deed by the trustee, the successful bidder shall record the trustee s deed upon sale in the office of the county recorder of the county in which the property is located.

10. If the successful bidder fails to record the trustee s deed upon sale pursuant to paragraph (b) of subsection 9, the successful bidder:

(a) Is liable in a civil action to any party that is a senior lienholder against the property that is the subject of the sale in a sum of up to $500 and for reasonable attorney s fees and the costs of bringing the action; and

(b) Is liable in a civil action for any actual damages caused by the failure to comply with the provisions of subsection 9 and for reasonable attorney s fees and the costs of bringing the action.

11. The county recorder shall, in addition to any other fee, at the time of recording a notice of default and election to sell collect:

(a) A fee of $150 for deposit in the State General Fund.

(b) A fee of $45 for deposit in the Account for Foreclosure Mediation, which is hereby created in the State General Fund. The Account must be administered by the Court Administrator, and the money in the Account may be expended only for the purpose of supporting a program of foreclosure mediation established by Supreme Court Rule.

(c) A fee of $5 to be paid over to the county treasurer on or before the fifth day of each month for the preceding calendar month. The county recorder may direct that 1.5 percent of the fees collected by the county recorder pursuant to this paragraph be transferred into a special account for use by the office of the county recorder. The county treasurer shall remit quarterly to the organization operating the program for legal services that receives the fees charged pursuant to NRS 19.031 for the operation of programs for the indigent all the money received from the county recorder pursuant to this paragraph.

12. The fees collected pursuant to paragraphs (a) and (b) of subsection 11 must be paid over to the county treasurer by the county recorder on or before the fifth day of each month for the preceding calendar month, and, except as otherwise provided in this subsection, must be placed to the credit of the State General Fund or the Account for Foreclosure Mediation as prescribed pursuant to subsection 11. The county recorder may direct that 1.5 percent of the fees collected by the county recorder be transferred into a special account for use by the office of the county recorder. The county treasurer shall, on or before the 15th day of each month, remit the fees deposited by the county recorder pursuant to this subsection to the State Controller for credit to the State General Fund or the Account as prescribed in subsection 11.

13. The beneficiary, the successor in interest of the beneficiary or the trustee who causes to be recorded the notice of default and election to sell shall not charge the grantor or the successor in interest of the grantor any portion of any fee required to be paid pursuant to subsection 11.

14. As used in this section:

(a) Residential foreclosure means the sale of a single family residence under a power of sale granted by this section. As used in this paragraph, single family residence :

(1) Means a structure that is comprised of not more than four units.

(2) Does not include vacant land or any time share or other property regulated under chapter 119A of NRS.

(b) Trustee means the trustee of record.

[Part 1:173:1927; A 1949, 70; 1943 NCL 7710] (NRS A 1957, 631; 1959, 10; 1961, 23; 1965, 611, 1242; 1967, 198; 1979, 708; 1987, 1644; 1989, 1770; 2003, 2893; 2005, 1623; 2007, 2447; 2009, 1003, 1755, 2481, 2789; 2010, 26th Special Session, 77; 2011, 332, 1748, 3509, 3535, 3654; 2013, 1418, 1548, 2195, effective July 1, 2017)



NRS 107.081 - Time and place of sale; agent holding sale not to be purchaser.

1. All sales of property pursuant to NRS 107.080 must be made at auction to the highest bidder and must be made between the hours of 9 a.m. and 5 p.m. The agent holding the sale must not become a purchaser at the sale or be interested in any purchase at such a sale.

2. All sales of real property must be made:

(a) In a county with a population of less than 100,000, at the courthouse in the county in which the property or some part thereof is situated.

(b) In a county with a population of 100,000 or more, at the public location in the county designated by the governing body of the county for that purpose.

(Added to NRS by 2005, 1620)



NRS 107.082 - Oral postponement of sale.

1. If a sale of property pursuant to NRS 107.080 is postponed by oral proclamation, the sale must be postponed to a later date at the same time and location.

2. If such a sale has been postponed by oral proclamation three times, any new sale information must be provided by notice as provided in NRS 107.080.

(Added to NRS by 2005, 1621)



NRS 107.083 - Proceedings after purchaser refuses to pay amount bid.

1. If a purchaser refuses to pay the amount the purchaser bid for the property struck off at a sale pursuant to NRS 107.080, the agent may again sell the property to the highest bidder, after again giving the notice previously provided.

2. If any loss is incurred from the purchaser refusing to pay the amount of the bid, the agent may recover the amount of the loss, with costs, for the benefit of the party aggrieved, by motion upon previous notice of 5 days to the purchaser, before any court of competent jurisdiction.

3. The court shall proceed in a summary manner in the hearing and disposition of such a motion, and give judgment and issue execution therefor forthwith, but the refusing purchaser may request a jury. The same proceedings may be had against any subsequent purchaser who refuses to pay, and the agent may, in the agent s discretion, thereafter reject the bid of any person so refusing.

4. An agent is not liable for any amount other than the amount bid by the second or subsequent purchaser and the amount collected from the purchaser who refused to pay.

(Added to NRS by 2005, 1621)



NRS 107.084 - Penalty for removing or defacing notice of sale.

It is unlawful for a person to willfully remove or deface a notice posted pursuant to subsection 4 of NRS 107.080, if done before the sale or, if the default is satisfied before the sale, before the satisfaction of the default. In addition to any other penalty, any person who violates this section is liable in the amount of $500 to any person aggrieved by the removal or defacing of the notice.

(Added to NRS by 2005, 1620; A 2009, 2791)



NRS 107.085 - Restrictions on trustee s power of sale concerning certain trust agreements: Applicability; service of notice; scheduling of date of sale; form of notice; judicial foreclosure not prohibited; unfair lending practice defined.

1. With regard to a transfer in trust of an estate in real property to secure the performance of an obligation or the payment of a debt, the provisions of this section apply to the exercise of a power of sale pursuant to NRS 107.080 only if:

(a) The trust agreement becomes effective on or after October 1, 2003, and, on the date the trust agreement is made, the trust agreement is subject to the provisions of 152 of the Home Ownership and Equity Protection Act of 1994, 15 U.S.C. 1602(bb), and the regulations adopted by the Board of Governors of the Federal Reserve System pursuant thereto, including, without limitation, 12 C.F.R. 226.32; or

(b) The trust agreement concerns owner-occupied housing as defined in NRS 107.086.

2. The trustee shall not exercise a power of sale pursuant to NRS 107.080 unless:

(a) In the manner required by subsection 3, not later than 60 days before the date of the sale, the trustee causes to be served upon the grantor or the person who holds the title of record a notice in the form described in subsection 3; and

(b) If an action is filed in a court of competent jurisdiction claiming an unfair lending practice in connection with the trust agreement, the date of the sale is not less than 30 days after the date the most recent such action is filed.

3. The notice described in subsection 2 must be:

(a) Served upon the grantor or the person who holds the title of record:

(1) Except as otherwise provided in subparagraph (2), by personal service or, if personal service cannot be timely effected, in such other manner as a court determines is reasonably calculated to afford notice to the grantor or the person who holds the title of record; or

(2) If the trust agreement concerns owner-occupied housing as defined in NRS 107.086:

(I) By personal service;

(II) If the grantor or the person who holds the title of record is absent from his or her place of residence or from his or her usual place of business, by leaving a copy with a person of suitable age and discretion at either place and mailing a copy to the grantor or the person who holds the title of record at his or her place of residence or place of business; or

(III) If the place of residence or business cannot be ascertained, or a person of suitable age or discretion cannot be found there, by posting a copy in a conspicuous place on the trust property, delivering a copy to a person there residing if the person can be found and mailing a copy to the grantor or the person who holds the title of record at the place where the trust property is situated; and

(b) In substantially the following form, with the applicable telephone numbers and mailing addresses provided on the notice and, except as otherwise provided in subsection 4, a copy of the promissory note attached to the notice:

NOTICE

YOU ARE IN DANGER OF LOSING YOUR HOME!

Your home loan is being foreclosed. In not less than 60 days your home may be sold and you may be forced to move. For help, call:

Consumer Credit Counseling _______________

The Attorney General __________________

The Division of Mortgage Lending _____

The Division of Financial Institutions ________________

Legal Services ______________________

Your Lender ___________________

Nevada Fair Housing Center ________________

4. The trustee shall cause all social security numbers to be redacted from the copy of the promissory note before it is attached to the notice pursuant to paragraph (b) of subsection 3.

5. This section does not prohibit a judicial foreclosure.

6. As used in this section, unfair lending practice means an unfair lending practice described in NRS 598D.010 to 598D.150, inclusive.

(Added to NRS by 2003, 2892; A 2009, 1757, 2791; 2011, 1681, 2031; 2013, 3478)



NRS 107.086 - Additional requirements for sale of owner-occupied housing: Notice; form; enrollment in mediation; election to waive mediation; adoption of rules concerning mediation; applicability. [Effective through June 30, 2017.]

1. Except as otherwise provided in this subsection, in addition to the requirements of NRS 107.085, the exercise of the power of sale pursuant to NRS 107.080 with respect to any trust agreement which concerns owner-occupied housing is subject to the provisions of this section. The provisions of this section do not apply to the exercise of the power of sale if the notice of default and election to sell recorded pursuant to subsection 2 of NRS 107.080 includes an affidavit and a certification indicating that, pursuant to NRS 107.130, an election has been made to use the expedited procedure for the exercise of the power of sale with respect to abandoned residential property.

2. The trustee shall not exercise a power of sale pursuant to NRS 107.080 unless the trustee:

(a) Includes with the notice of default and election to sell which is mailed to the grantor or the person who holds the title of record as required by subsection 3 of NRS 107.080:

(1) Contact information which the grantor or the person who holds the title of record may use to reach a person with authority to negotiate a loan modification on behalf of the beneficiary of the deed of trust;

(2) Contact information for at least one local housing counseling agency approved by the United States Department of Housing and Urban Development;

(3) A notice provided by the Mediation Administrator indicating that the grantor or the person who holds the title of record will be enrolled to participate in mediation pursuant to this section if he or she pays to the Mediation Administrator his or her share of the fee established pursuant to subsection 11; and

(4) A form upon which the grantor or the person who holds the title of record may indicate an election to waive mediation pursuant to this section and one envelope addressed to the trustee and one envelope addressed to the Mediation Administrator, which the grantor or the person who holds the title of record may use to comply with the provisions of subsection 3;

(b) In addition to including the information described in paragraph (a) with the notice of default and election to sell which is mailed to the grantor or the person who holds the title of record as required by subsection 3 of NRS 107.080, provides to the grantor or the person who holds the title of record the information described in paragraph (a) concurrently with, but separately from, the notice of default and election to sell which is mailed to the grantor or the person who holds the title of record as required by subsection 3 of NRS 107.080;

(c) Serves a copy of the notice upon the Mediation Administrator; and

(d) Causes to be recorded in the office of the recorder of the county in which the trust property, or some part thereof, is situated:

(1) The certificate provided to the trustee by the Mediation Administrator pursuant to subsection 4 or 7 which provides that no mediation is required in the matter; or

(2) The certificate provided to the trustee by the Mediation Administrator pursuant to subsection 8 which provides that mediation has been completed in the matter.

3. If the grantor or the person who holds the title of record elects to waive mediation, he or she shall, not later than 30 days after service of the notice in the manner required by NRS 107.080, complete the form required by subparagraph (4) of paragraph (a) of subsection 2 and return the form to the trustee and the Mediation Administrator by certified mail, return receipt requested. If the grantor or the person who holds the title of record does not elect to waive mediation, he or she shall, not later than 30 days after the service of the notice in the manner required by NRS 107.080, pay to the Mediation Administrator his or her share of the fee established pursuant to subsection 11. Upon receipt of the share of the fee established pursuant to subsection 11 owed by the grantor or the person who holds title of record, the Mediation Administrator shall notify the trustee, by certified mail, return receipt requested, of the enrollment of the grantor or person who holds the title of record to participate in mediation pursuant to this section and shall assign the matter to a senior justice, judge, hearing master or other designee and schedule the matter for mediation. The trustee shall notify the beneficiary of the deed of trust and every other person with an interest as defined in NRS 107.090, by certified mail, return receipt requested, of the enrollment of the grantor or the person who holds the title of record to participate in mediation. If the grantor or person who holds the title of record is enrolled to participate in mediation pursuant to this section, no further action may be taken to exercise the power of sale until the completion of the mediation.

4. If the grantor or the person who holds the title of record indicates on the form described in subparagraph (4) of paragraph (a) of subsection 2 an election to waive mediation or fails to pay to the Mediation Administrator his or her share of the fee established pursuant to subsection 11, as required by subsection 3, the Mediation Administrator shall, not later than 60 days after the Mediation Administrator receives the form indicating an election to waive mediation or 90 days after the service of the notice in the manner required by NRS 107.080, whichever is earlier, provide to the trustee a certificate which provides that no mediation is required in the matter.

5. Each mediation required by this section must be conducted by a senior justice, judge, hearing master or other designee pursuant to the rules adopted pursuant to subsection 11. The beneficiary of the deed of trust or a representative shall attend the mediation. The grantor or his or her representative, or the person who holds the title of record or his or her representative, shall attend the mediation. The beneficiary of the deed of trust shall bring to the mediation the original or a certified copy of the deed of trust, the mortgage note and each assignment of the deed of trust or mortgage note. If the beneficiary of the deed of trust is represented at the mediation by another person, that person must have authority to negotiate a loan modification on behalf of the beneficiary of the deed of trust or have access at all times during the mediation to a person with such authority.

6. If the beneficiary of the deed of trust or the representative fails to attend the mediation, fails to participate in the mediation in good faith or does not bring to the mediation each document required by subsection 5 or does not have the authority or access to a person with the authority required by subsection 5, the mediator shall prepare and submit to the Mediation Administrator a petition and recommendation concerning the imposition of sanctions against the beneficiary of the deed of trust or the representative. The court may issue an order imposing such sanctions against the beneficiary of the deed of trust or the representative as the court determines appropriate, including, without limitation, requiring a loan modification in the manner determined proper by the court.

7. If the grantor or the person who holds the title of record is enrolled to participate in mediation pursuant to this section but fails to attend the mediation, the Mediation Administrator shall, not later than 30 days after the scheduled mediation, provide to the trustee a certificate which states that no mediation is required in the matter.

8. If the mediator determines that the parties, while acting in good faith, are not able to agree to a loan modification, the mediator shall prepare and submit to the Mediation Administrator a recommendation that the matter be terminated. The Mediation Administrator shall, not later than 30 days after submittal of the mediator s recommendation that the matter be terminated, provide to the trustee a certificate which provides that the mediation required by this section has been completed in the matter.

9. Upon receipt of the certificate provided to the trustee by the Mediation Administrator pursuant to subsection 4, 7 or 8, if the property is located within a common-interest community, the trustee shall notify the unit-owner s association organized under NRS 116.3101 of the existence of the certificate.

10. During the pendency of any mediation pursuant to this section, a unit s owner must continue to pay any obligation, other than any past due obligation.

11. The Supreme Court shall adopt rules necessary to carry out the provisions of this section. The rules must, without limitation, include provisions:

(a) Designating an entity to serve as the Mediation Administrator pursuant to this section. The entities that may be so designated include, without limitation, the Administrative Office of the Courts, the district court of the county in which the property is situated or any other judicial entity.

(b) Ensuring that mediations occur in an orderly and timely manner.

(c) Requiring each party to a mediation to provide such information as the mediator determines necessary.

(d) Establishing procedures to protect the mediation process from abuse and to ensure that each party to the mediation acts in good faith.

(e) Establishing a total fee of not more than $400 that may be charged and collected by the Mediation Administrator for mediation services pursuant to this section and providing that the responsibility for payment of the fee must be shared equally by the parties to the mediation.

12. Except as otherwise provided in subsection 14, the provisions of this section do not apply if:

(a) The grantor or the person who holds the title of record has surrendered the property, as evidenced by a letter confirming the surrender or delivery of the keys to the property to the trustee, the beneficiary of the deed of trust or the mortgagee, or an authorized agent thereof; or

(b) A petition in bankruptcy has been filed with respect to the grantor or the person who holds the title of record under chapter 7, 11, 12 or 13 of Title 11 of the United States Code and the bankruptcy court has not entered an order closing or dismissing the case or granting relief from a stay of foreclosure.

13. A noncommercial lender is not excluded from the application of this section.

14. The Mediation Administrator and each mediator who acts pursuant to this section in good faith and without gross negligence are immune from civil liability for those acts.

15. As used in this section:

(a) Common-interest community has the meaning ascribed to it in NRS 116.021.

(b) Mediation Administrator means the entity so designated pursuant to subsection 11.

(c) Noncommercial lender means a lender which makes a loan secured by a deed of trust on owner-occupied housing and which is not a bank, financial institution or other entity regulated pursuant to title 55 or 56 of NRS.

(d) Obligation has the meaning ascribed to it in NRS 116.310313.

(e) Owner-occupied housing means housing that is occupied by an owner as the owner s primary residence. The term does not include vacant land or any time share or other property regulated under chapter 119A of NRS.

(f) Unit s owner has the meaning ascribed to it in NRS 116.095.

(Added to NRS by 2009, 1752; A 2011, 1683, 2033, 3538; 2013, 1552, 3479)

NRS 107.086 Additional requirements for sale of owner-occupied housing: Notice; form; enrollment in mediation; election to waive mediation; adoption of rules concerning mediation; applicability. [Effective July 1, 2017.]

1. In addition to the requirements of NRS 107.085, the exercise of the power of sale pursuant to NRS 107.080 with respect to any trust agreement which concerns owner-occupied housing is subject to the provisions of this section.

2. The trustee shall not exercise a power of sale pursuant to NRS 107.080 unless the trustee:

(a) Includes with the notice of default and election to sell which is mailed to the grantor or the person who holds the title of record as required by subsection 3 of NRS 107.080:

(1) Contact information which the grantor or the person who holds the title of record may use to reach a person with authority to negotiate a loan modification on behalf of the beneficiary of the deed of trust;

(2) Contact information for at least one local housing counseling agency approved by the United States Department of Housing and Urban Development;

(3) A notice provided by the Mediation Administrator indicating that the grantor or the person who holds the title of record will be enrolled to participate in mediation pursuant to this section if he or she pays to the Mediation Administrator his or her share of the fee established pursuant to subsection 11; and

(4) A form upon which the grantor or the person who holds the title of record may indicate an election to waive mediation pursuant to this section and one envelope addressed to the trustee and one envelope addressed to the Mediation Administrator, which the grantor or the person who holds the title of record may use to comply with the provisions of subsection 3;

(b) In addition to including the information described in paragraph (a) with the notice of default and election to sell which is mailed to the grantor or the person who holds the title of record as required by subsection 3 of NRS 107.080, provides to the grantor or the person who holds the title of record the information described in paragraph (a) concurrently with, but separately from, the notice of default and election to sell which is mailed to the grantor or the person who holds the title of record as required by subsection 3 of NRS 107.080;

(c) Serves a copy of the notice upon the Mediation Administrator; and

(d) Causes to be recorded in the office of the recorder of the county in which the trust property, or some part thereof, is situated:

(1) The certificate provided to the trustee by the Mediation Administrator pursuant to subsection 4 or 7 which provides that no mediation is required in the matter; or

(2) The certificate provided to the trustee by the Mediation Administrator pursuant to subsection 8 which provides that mediation has been completed in the matter.

3. If the grantor or the person who holds the title of record elects to waive mediation, he or she shall, not later than 30 days after service of the notice in the manner required by NRS 107.080, complete the form required by subparagraph (4) of paragraph (a) of subsection 2 and return the form to the trustee and the Mediation Administrator by certified mail, return receipt requested. If the grantor or the person who holds the title of record does not elect to waive mediation, he or she shall, not later than 30 days after the service of the notice in the manner required by NRS 107.080, pay to the Mediation Administrator his or her share of the fee established pursuant to subsection 11. Upon receipt of the share of the fee established pursuant to subsection 11 owed by the grantor or the person who holds title of record, the Mediation Administrator shall notify the trustee, by certified mail, return receipt requested, of the enrollment of the grantor or person who holds the title of record to participate in mediation pursuant to this section and shall assign the matter to a senior justice, judge, hearing master or other designee and schedule the matter for mediation. The trustee shall notify the beneficiary of the deed of trust and every other person with an interest as defined in NRS 107.090, by certified mail, return receipt requested, of the enrollment of the grantor or the person who holds the title of record to participate in mediation. If the grantor or person who holds the title of record is enrolled to participate in mediation pursuant to this section, no further action may be taken to exercise the power of sale until the completion of the mediation.

4. If the grantor or the person who holds the title of record indicates on the form described in subparagraph (4) of paragraph (a) of subsection 2 an election to waive mediation or fails to pay to the Mediation Administrator his or her share of the fee established pursuant to subsection 11, as required by subsection 3, the Mediation Administrator shall, not later than 60 days after the Mediation Administrator receives the form indicating an election to waive mediation or 90 days after the service of the notice in the manner required by NRS 107.080, whichever is earlier, provide to the trustee a certificate which provides that no mediation is required in the matter.

5. Each mediation required by this section must be conducted by a senior justice, judge, hearing master or other designee pursuant to the rules adopted pursuant to subsection 11. The beneficiary of the deed of trust or a representative shall attend the mediation. The grantor or his or her representative, or the person who holds the title of record or his or her representative, shall attend the mediation. The beneficiary of the deed of trust shall bring to the mediation the original or a certified copy of the deed of trust, the mortgage note and each assignment of the deed of trust or mortgage note. If the beneficiary of the deed of trust is represented at the mediation by another person, that person must have authority to negotiate a loan modification on behalf of the beneficiary of the deed of trust or have access at all times during the mediation to a person with such authority.

6. If the beneficiary of the deed of trust or the representative fails to attend the mediation, fails to participate in the mediation in good faith or does not bring to the mediation each document required by subsection 5 or does not have the authority or access to a person with the authority required by subsection 5, the mediator shall prepare and submit to the Mediation Administrator a petition and recommendation concerning the imposition of sanctions against the beneficiary of the deed of trust or the representative. The court may issue an order imposing such sanctions against the beneficiary of the deed of trust or the representative as the court determines appropriate, including, without limitation, requiring a loan modification in the manner determined proper by the court.

7. If the grantor or the person who holds the title of record is enrolled to participate in mediation pursuant to this section but fails to attend the mediation, the Mediation Administrator shall, not later than 30 days after the scheduled mediation, provide to the trustee a certificate which states that no mediation is required in the matter.

8. If the mediator determines that the parties, while acting in good faith, are not able to agree to a loan modification, the mediator shall prepare and submit to the Mediation Administrator a recommendation that the matter be terminated. The Mediation Administrator shall, not later than 30 days after submittal of the mediator s recommendation that the matter be terminated, provide to the trustee a certificate which provides that the mediation required by this section has been completed in the matter.

9. Upon receipt of the certificate provided to the trustee by the Mediation Administrator pursuant to subsection 4, 7 or 8, if the property is located within a common-interest community, the trustee shall notify the unit-owner s association organized under NRS 116.3101 of the existence of the certificate.

10. During the pendency of any mediation pursuant to this section, a unit s owner must continue to pay any obligation, other than any past due obligation.

11. The Supreme Court shall adopt rules necessary to carry out the provisions of this section. The rules must, without limitation, include provisions:

(a) Designating an entity to serve as the Mediation Administrator pursuant to this section. The entities that may be so designated include, without limitation, the Administrative Office of the Courts, the district court of the county in which the property is situated or any other judicial entity.

(b) Ensuring that mediations occur in an orderly and timely manner.

(c) Requiring each party to a mediation to provide such information as the mediator determines necessary.

(d) Establishing procedures to protect the mediation process from abuse and to ensure that each party to the mediation acts in good faith.

(e) Establishing a total fee of not more than $400 that may be charged and collected by the Mediation Administrator for mediation services pursuant to this section and providing that the responsibility for payment of the fee must be shared equally by the parties to the mediation.

12. Except as otherwise provided in subsection 14, the provisions of this section do not apply if:

(a) The grantor or the person who holds the title of record has surrendered the property, as evidenced by a letter confirming the surrender or delivery of the keys to the property to the trustee, the beneficiary of the deed of trust or the mortgagee, or an authorized agent thereof; or

(b) A petition in bankruptcy has been filed with respect to the grantor or the person who holds the title of record under chapter 7, 11, 12 or 13 of Title 11 of the United States Code and the bankruptcy court has not entered an order closing or dismissing the case or granting relief from a stay of foreclosure.

13. A noncommercial lender is not excluded from the application of this section.

14. The Mediation Administrator and each mediator who acts pursuant to this section in good faith and without gross negligence are immune from civil liability for those acts.

15. As used in this section:

(a) Common-interest community has the meaning ascribed to it in NRS 116.021.

(b) Mediation Administrator means the entity so designated pursuant to subsection 11

(c) Noncommercial lender means a lender which makes a loan secured by a deed of trust on owner-occupied housing and which is not a bank, financial institution or other entity regulated pursuant to title 55 or 56 of NRS.

(d) Obligation has the meaning ascribed to it in NRS 116.310313.

(e) Owner-occupied housing means housing that is occupied by an owner as the owner s primary residence. The term does not include vacant land or any time share or other property regulated under chapter 119A of NRS.

(f) Unit s owner has the meaning ascribed to it in NRS 116.095.

(Added to NRS by 2009, 1752; A 2011, 1683, 2033, 3538; 2013, 1552, 3479, effective July 1, 2017)



NRS 107.087 - Notice of default and sale in residential foreclosure: Requirements.

1. In addition to the requirements of NRS 107.080, if the sale of property is a residential foreclosure, a copy of the notice of default and election to sell and the notice of sale must:

(a) Be posted in a conspicuous place on the property not later than:

(1) For a notice of default and election to sell, 100 days before the date of sale; or

(2) For a notice of sale, 15 days before the date of sale; and

(b) Include, without limitation:

(1) The physical address of the property; and

(2) The contact information of the trustee or the person conducting the foreclosure who is authorized to provide information relating to the foreclosure status of the property.

2. In addition to the requirements of NRS 107.084, the notices must not be defaced or removed until the transfer of title is recorded or the property becomes occupied after completion of the sale, whichever is earlier.

3. A separate notice must be posted in a conspicuous place on the property and mailed, with a certificate of mailing issued by the United States Postal Service or another mail delivery service, to any tenant or subtenant, if any, other than the grantor or the grantor s successor in interest, in actual occupation of the premises not later than 15 days before the date of sale. The separate notice must be in substantially the following form:

NOTICE TO TENANTS OF THE PROPERTY

Foreclosure proceedings against this property have started, and a notice of sale of the property to the highest bidder has been issued.

You may either: (1) terminate your lease or rental agreement and move out; or (2) remain and possibly be subject to eviction proceedings under chapter 40 of the Nevada Revised Statutes. Any subtenants may also be subject to eviction proceedings.

Between now and the date of the sale, you may be evicted if you fail to pay rent or live up to your other obligations to the landlord.

After the date of the sale, you may be evicted if you fail to pay rent or live up to your other obligations to the successful bidder, in accordance with chapter 118A of the Nevada Revised Statutes.

Under the Nevada Revised Statutes eviction proceedings may begin against you after you have been given a notice to quit.

If the property is sold and you pay rent by the week or another period of time that is shorter than 1 month, you should generally receive notice after not less than the number of days in that period of time.

If the property is sold and you pay rent by the month or any other period of time that is 1 month or longer, you should generally receive notice at least 60 days in advance.

Under Nevada Revised Statutes 40.280, notice must generally be served on you pursuant to chapter 40 of the Nevada Revised Statutes and may be served by:

(1) Delivering a copy to you personally in the presence of a witness;

(2) If you are absent from your place of residence or usual place of business, leaving a copy with a person of suitable age and discretion at either place and mailing a copy to you at your place of residence or business; or

(3) If your place of residence or business cannot be ascertained, or a person of suitable age or discretion cannot be found there, posting a copy in a conspicuous place on the leased property, delivering a copy to a person residing there, if a person can be found, and mailing a copy to you at the place where the leased property is.

If the property is sold and a landlord, successful bidder or subsequent purchaser files an eviction action against you in court, you will be served with a summons and complaint and have the opportunity to respond. Eviction actions may result in temporary evictions, permanent evictions, the awarding of damages pursuant to Nevada Revised Statutes 40.360 or some combination of those results.

Under the Justice Court Rules of Civil Procedure:

(1) You will be given at least 10 days to answer a summons and complaint;

(2) If you do not file an answer, an order evicting you by default may be obtained against you;

(3) A hearing regarding a temporary eviction may be called as soon as 11 days after you are served with the summons and complaint; and

(4) A hearing regarding a permanent eviction may be called as soon as 20 days after you are served with the summons and complaint.

4. The posting of a notice required by this section must be completed by a process server licensed pursuant to chapter 648 of NRS or any constable or sheriff of the county in which the property is located.

5. As used in this section, residential foreclosure has the meaning ascribed to it in NRS 107.080.

(Added to NRS by 2009, 2788; A 2011, 3540; 2013, 2944)



NRS 107.090 - Request for notice of default and sale: Recording and contents; mailing of notice; request by homeowners association; effect of request.

1. As used in this section, person with an interest means any person who has or claims any right, title or interest in, or lien or charge upon, the real property described in the deed of trust, as evidenced by any document or instrument recorded in the office of the county recorder of the county in which any part of the real property is situated.

2. A person with an interest or any other person who is or may be held liable for any debt secured by a lien on the property desiring a copy of a notice of default or notice of sale under a deed of trust with power of sale upon real property may at any time after recordation of the deed of trust record in the office of the county recorder of the county in which any part of the real property is situated an acknowledged request for a copy of the notice of default or of sale. The request must state the name and address of the person requesting copies of the notices and identify the deed of trust by stating the names of the parties thereto, the date of recordation, and the book and page where it is recorded.

3. The trustee or person authorized to record the notice of default shall, within 10 days after the notice of default is recorded and mailed pursuant to NRS 107.080, cause to be deposited in the United States mail an envelope, registered or certified, return receipt requested and with postage prepaid, containing a copy of the notice, addressed to:

(a) Each person who has recorded a request for a copy of the notice; and

(b) Each other person with an interest whose interest or claimed interest is subordinate to the deed of trust.

4. The trustee or person authorized to make the sale shall, at least 20 days before the date of sale, cause to be deposited in the United States mail an envelope, registered or certified, return receipt requested and with postage prepaid, containing a copy of the notice of time and place of sale, addressed to each person described in subsection 3.

5. An association may record in the office of the county recorder of the county in which a unit governed by the association is situated an acknowledged request for a copy of the deed upon sale of the unit pursuant to a deed of trust. A request recorded by an association must include, without limitation:

(a) A legal description of the unit or the assessor s parcel number of the unit;

(b) The name and address of the association; and

(c) A statement that the request is made by an association.

6. A request recorded by an association pursuant to subsection 5 regarding a unit supersedes all previous requests recorded by the association pursuant to subsection 5 regarding the unit.

7. If a trustee or person authorized to record a notice of default records the notice of default for a unit regarding which an association has recorded a request pursuant to subsection 5, the trustee or authorized person shall mail to the association a copy of the deed upon the sale of the unit pursuant to a deed of trust within 15 days after the trustee records the deed upon the sale of the unit.

8. No request recorded pursuant to the provisions of subsection 2 or 5 affects the title to real property, and failure to mail a copy of the deed upon the sale of the unit after a request is made by an association pursuant to subsection 5 does not affect the title to real property.

9. As used in this section:

(a) Association has the meaning ascribed to it in NRS 116.011.

(b) Unit has the meaning ascribed to it in NRS 116.093.

(Added to NRS by 1961, 74; A 1969, 42, 95; 1989, 644, 1772; 2001, 1751; 2009, 1012)



NRS 107.095 - Notice of default: Mailing to guarantor or surety of debt; effect of failure to give.

1. The notice of default required by NRS 107.080 must also be sent by registered or certified mail, return receipt requested and with postage prepaid, to each guarantor or surety of the debt. If the address of the guarantor or surety is unknown, the notice must be sent to the address of the trust property. Failure to give the notice, except as otherwise provided in subsection 3, releases the guarantor or surety from his or her obligation to the beneficiary, but does not affect the validity of a sale conducted pursuant to NRS 107.080 or the obligation of any guarantor or surety to whom the notice was properly given.

2. Failure to give the notice of default required by NRS 107.090, except as otherwise provided in subsection 3, releases the obligation to the beneficiary of any person who has complied with NRS 107.090 and who is or may otherwise be held liable for the debt or other obligation secured by the deed of trust, but such a failure does not affect the validity of a sale conducted pursuant to NRS 107.080 or the obligation of any person to whom the notice was properly given pursuant to this section or to NRS 107.080 or 107.090.

3. A guarantor, surety or other obligor is not released pursuant to this section if:

(a) The required notice is given at least 15 days before the later of:

(1) The expiration of the 15- or 35-day period described in paragraph (a) of subsection 2 of NRS 107.080;

(2) In the case of any trust agreement which concerns owner-occupied housing as defined in NRS 107.086, the expiration of the period described in paragraph (b) of subsection 2 of NRS 107.080; or

(3) Any extension of the applicable period by the beneficiary; or

(b) The notice is rescinded before the sale is advertised.

(Added to NRS by 1989, 1770; A 2009, 1758)



NRS 107.100 - Receiver: Appointment after filing notice of breach and election to sell.

1. At any time after the filing of a notice of breach and election to sell real property under a power of sale contained in a deed of trust, the trustee or beneficiary of the deed of trust may apply to the district court for the county in which the property or any part of the property is located for the appointment of a receiver of such property.

2. A receiver shall be appointed where it appears that personal property subject to the deed of trust is in danger of being lost, removed, materially injured or destroyed, that real property subject to the deed of trust is in danger of substantial waste or that the income therefrom is in danger of being lost, or that the property is or may become insufficient to discharge the debt which it secures.

(Added to NRS by 1965, 252)



NRS 107.110 - Maintenance of residential property purchased at trustee s sale.

1. Any vacant residential property purchased or acquired by a person at a trustee s sale pursuant to NRS 107.080 must be maintained by that person in accordance with subsection 2.

2. In addition to complying with any other ordinance or rule as required by the applicable governmental entity, the purchaser shall care for the exterior of the property, including, without limitation:

(a) Limiting the excessive growth of foliage which would otherwise diminish the value of that property or of the surrounding properties;

(b) Preventing trespassers from remaining on the property;

(c) Preventing mosquito larvae from growing in standing water; and

(d) Preventing any other condition that creates a public nuisance.

3. If a person violates subsection 2, the applicable governmental entity shall mail to the last known address of the person, by certified mail, a notice:

(a) Describing the violation;

(b) Informing the person that a civil penalty may be imposed pursuant to this section unless the person acts to correct the violation within 14 days after the date of receipt of the notice and completes the correction within 30 days after the date of receipt of the notice; and

(c) Informing the person that he or she may contest the allegation pursuant to subsection 4.

4. If a person, within 5 days after a notice is mailed to the person pursuant to subsection 3, requests a hearing to contest the allegation of a violation of subsection 2, the applicable governmental entity shall apply for a hearing before a court of competent jurisdiction.

5. Except as otherwise provided in subsection 8, in addition to any other penalty, the applicable governmental entity may impose a civil penalty of not more than $1,000 per day for a violation of subsection 2:

(a) Commencing on the day following the expiration of the period of time described in subsection 3; or

(b) If the person requested a hearing pursuant to subsection 4, commencing on the day following a determination by the court in favor of the applicable governmental entity.

6. The applicable governmental entity may waive or extend the period of time described in subsection 3 if:

(a) The person to whom a notice is sent pursuant to subsection 3 makes a good faith effort to correct the violation; and

(b) The violation cannot be corrected in the period of time described in subsection 3.

7. Any penalty collected by the applicable governmental entity pursuant to this section must be directed to local nuisance abatement programs.

8. The applicable governmental entity may not assess any penalty pursuant to this section in addition to any penalty prescribed by a local ordinance. This section shall not be deemed to preempt any local ordinance.

9. If the applicable governmental entity assesses any penalty pursuant to this section, any lien related thereto must be recorded in the office of the county recorder.

10. As used in this section, applicable governmental entity means:

(a) If the property is within the boundaries of a city, the governing body of the city; and

(b) If the property is not within the boundaries of a city, the board of county commissioners of the county in which the property is located.

(Added to NRS by 2009, 2787)



NRS 107.120 - Board of county commissioners or governing body of incorporated city may establish by ordinance registry of abandoned residential property. [Effective through June 30, 2017.]

1. A board of county commissioners or the governing body of an incorporated city may establish by ordinance:

(a) A registry of abandoned residential property that contains information concerning abandoned residential property located in the county or city.

(b) A registry of residential property located in the county or city that may be in danger of becoming abandoned residential property.

2. If a beneficiary of a deed of trust, the successor in interest of the beneficiary or the trustee includes with a notice of default and election to sell recorded pursuant to subsection 2 of NRS 107.080 the affidavit and certification described in subsection 6 of NRS 107.130 and the county or city in which the abandoned residential property is located has established a registry of abandoned residential property, the beneficiary or its successor in interest or the trustee must submit a copy of the affidavit and certification to the entity maintaining the registry for the county or city in which the abandoned residential property is located.

3. If a beneficiary of a deed of trust, the successor in interest of the beneficiary or the trustee receives a copy of the affidavit described in subsection 7 of NRS 107.130, the beneficiary or its successor in interest or the trustee must notify the entity maintaining the registry for the county or city in which the property described in the affidavit is located. Upon receiving such a notification, the entity maintaining the registry must remove the property from the registry.

4. If a property which has been removed from a registry established pursuant to this section subsequently becomes abandoned residential property or in danger of becoming abandoned residential property, the property may be added to the applicable registry in accordance with this section or the requirements established for the registry by the board of county commissioners or the governing body of an incorporated city.

(Added to NRS by 2013, 1545)



NRS 107.130 - Expedited procedure for exercise of trustee s power of sale involving abandoned residential property; inspection of real property to determine abandonment; required notice, certification and affidavit; civil penalty for noncompliance with certain requirements. [Effective through June 30, 2017.]

1. A beneficiary may elect to use an expedited procedure for the exercise of the trustee s power of sale pursuant to NRS 107.080 if, after an investigation, the beneficiary:

(a) Determines that real property is abandoned residential property; and

(b) Receives from the applicable governmental entity a certification pursuant to subsection 4.

2. Each board of county commissioners of a county and each governing body of an incorporated city shall designate an agency or a contractor to inspect real property upon receipt of a request pursuant to paragraph (b) of subsection 3 and to provide certifications that real property is abandoned residential property pursuant to subsection 4.

3. If a beneficiary has a reasonable belief that real property may be abandoned residential property, the beneficiary or its agent:

(a) May enter the real property, but may not enter any dwelling or structure, to investigate whether the real property is abandoned residential property. Notwithstanding any other provision of law, a beneficiary and its agents who enter real property pursuant to this paragraph are not liable for trespass.

(b) May request a certification pursuant to subsection 4 from the agency or contractor designated by the applicable governmental entity pursuant to subsection 2.

4. Upon receipt of a request pursuant to paragraph (b) of subsection 3, the agency or contractor designated by the applicable governmental entity shall inspect the real property to determine the existence of two or more conditions pursuant to subparagraph (7) of paragraph (b) of subsection 1 of NRS 107.0795. The designee and any employees of the designee may enter the real property, but may not enter any dwelling or structure, to perform an inspection pursuant to this subsection, and the designee and any employees who enter real property pursuant to this subsection are not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, or for trespass. If the designee or an employee of the designee determines that the real property is abandoned residential property, the designee shall serve a notice by first-class mail to the grantor or the successor in interest of the grantor and by posting the notice on the front door of the residence. The notice must provide that unless a lawful occupant of the real property contacts the designee within 30 days after service of the notice, the designee will issue a certification that the real property is abandoned residential property and that the beneficiary may use the certification to seek an expedited procedure for the exercise of the trustee s power of sale. If a grantor or the successor in interest of the grantor or a lawful occupant of the real property fails to contact the designee within 30 days after service of the notice, the designee shall provide to the beneficiary a certification that the real property is abandoned residential property. The certification required by this subsection must:

(a) Be signed and verified by the designee or the employee or employees of the designee who inspected the real property;

(b) State that, upon information and belief of the designee, after investigation by the designee or the employee or employees of the designee, the real property is abandoned residential property; and

(c) State the conditions or circumstances supporting the determination that the property is abandoned residential property. Documentary evidence in support of such conditions or circumstances must be attached to the certification.

5. For an inspection, service of notice and issuance of a certification pursuant to subsection 4, the agency or contractor designated pursuant to subsection 2 by the applicable governmental entity may charge and receive from the beneficiary a fee of not more than $300.

6. A beneficiary who elects to use an expedited procedure for the exercise of the trustee s power of sale pursuant to NRS 107.080 must include, or cause to be included, with the notice of default and election to sell recorded pursuant to subsection 2 of NRS 107.080 an affidavit setting forth the facts supporting the determination that the real property is abandoned residential property and the certification provided to the beneficiary pursuant to subsection 4. The affidavit required by this subsection must:

(a) Be signed and verified by the beneficiary;

(b) State that, upon information and belief of the beneficiary after investigation by the beneficiary or its agent, the property is abandoned residential property; and

(c) State the conditions or circumstances supporting the determination that the property is abandoned residential property. Documentary evidence in support of such conditions or circumstances must be attached to the affidavit.

7. If the notice of default and election to sell recorded pursuant to subsection 2 of NRS 107.080 includes the affidavit and certification described in subsection 6, before the sale, the grantor or a successor in interest of the grantor may record in the office of the county recorder in the county where the real property is located an affidavit stating that the real property is not abandoned residential property, unless the grantor or the successor in interest of the grantor has surrendered the property as evidenced by a document signed by the grantor or successor confirming the surrender or by the delivery of the keys to the real property to the beneficiary. Upon the recording of such an affidavit:

(a) The grantor or the successor in interest must mail by registered or certified mail, return receipt requested, to the beneficiary and the trustee a copy of the affidavit; and

(b) The notice of default and election to sell and the affidavit and certification described in subsection 6 are deemed to be withdrawn.

8. If the notice of default and election to sell recorded pursuant to subsection 2 of NRS 107.080 includes the affidavit and certification described in subsection 6, the trustee s sale of the abandoned residential property must be conducted within 6 months after the beneficiary received the certification. If the trustee s sale is not conducted within 6 months after the beneficiary received the certification:

(a) The notice of default and election to sell and the affidavit and certification described in subsection 6 are deemed to be withdrawn; and

(b) The beneficiary is liable to the grantor or the successor in interest of the grantor for a civil penalty of not more than $500.

9. The period specified in subsection 8 is tolled:

(a) If a borrower has filed a case under 11 U.S.C. Chapter 7, 11, 12 or 13, until the bankruptcy court enters an order closing or dismissing the bankruptcy case or granting relief from a stay of the trustee s sale.

(b) If a court issues a stay or enjoins the trustee s sale, until the court issues an order granting relief from the stay or dissolving the injunction.

10. As used in this section:

(a) Applicable governmental entity means:

(1) If the real property is within the boundaries of a city, the governing body of the city; and

(2) If the real property is not within the boundaries of a city, the board of county commissioners of the county in which the property is located.

(b) Beneficiary means the beneficiary of the deed of trust or the successor in interest of the beneficiary or any person designated or authorized to act on behalf of the beneficiary or its successor in interest.

(Added to NRS by 2013, 1546)



NRS 107.140 - Sale in lieu of foreclosure sale: Limitations.

1. No provision of the laws of this State may be construed to require a sale in lieu of a foreclosure sale to be an arm s length transaction or to prohibit a sale in lieu of a foreclosure sale that is not an arm s length transaction.

2. As used in this section, sale in lieu of a foreclosure sale has the meaning ascribed to it in NRS 40.4634.

(Added to NRS 2013, 2195)



NRS 107.200 - Contents of statement regarding debt secured by deed of trust.

Except as otherwise provided in NRS 107.230, the beneficiary of a deed of trust secured on or after October 1, 1995, shall, within 21 days after receiving a request from a person authorized to make such a request pursuant to NRS 107.220, cause to be mailed, postage prepaid, or sent by facsimile machine to that person a statement regarding the debt secured by the deed of trust. The statement must include:

1. The amount of the unpaid balance of the debt secured by the deed of trust, the rate of interest on the unpaid balance and the total amount of principal and interest which is due and has not been paid.

2. The amount of the periodic payments, if any, required under the note.

3. The date the payment of the debt is due.

4. The period for which real estate taxes and special assessments have been paid, if that information is known to the beneficiary.

5. The amount of property insurance covering the real property and the term and premium of that insurance, if that information is known to the beneficiary.

6. The amount in an account, if any, maintained for the accumulation of money for the payment of taxes and insurance premiums.

7. The amount of any additional charges, costs or expenses paid or incurred by the beneficiary which is a lien on the real property described in the deed of trust.

8. Whether the debt secured by the deed of trust may be transferred to a person other than the grantor.

(Added to NRS by 1995, 1519)



NRS 107.210 - Contents of statement of amount necessary to discharge debt secured by deed of trust.

Except as otherwise provided in NRS 107.230 and 107.240, the beneficiary of a deed of trust secured on or after October 1, 1995, shall, within 21 days after receiving a request from a person authorized to make such a request pursuant to NRS 107.220, cause to be mailed, postage prepaid, or sent by facsimile machine to that person a statement of the amount necessary to discharge the debt secured by the deed of trust. The statement must set forth:

1. The identity of the trustee or the trustee s personal representative or assignee, the current holder of the note secured by the deed of trust, the beneficiary of record and the servicers of the obligation or debt secured by the deed of trust;

2. The amount of money necessary to discharge the debt secured by the deed of trust on the date the statement is prepared by the beneficiary;

3. The information necessary to determine the amount of money required to discharge the debt on a per diem basis for a period, not to exceed 30 days, after the statement is prepared by the beneficiary; and

4. If the debt is in default, the amount in default, the principal amount of the obligation or debt secured by the deed of trust, the interest accrued and unpaid on the obligation or debt secured by the deed of trust, all fees imposed because of the default and the costs and fees charged to the debtor in connection with the exercise of the power of sale.

(Added to NRS by 1995, 1519; A 2011, 336, 1748)



NRS 107.220 - Persons authorized to request statement from beneficiary; proof of identity of successor in interest.

1. A statement described in NRS 107.200 or 107.210 may be requested by:

(a) The grantor of, or a successor in interest in, the property which is the subject of the deed of trust;

(b) A person who has a subordinate lien or encumbrance of record on the property which is secured by the deed of trust;

(c) A title insurer; or

(d) An authorized agent of any person described in paragraph (a), (b) or (c).

A written statement signed by any person described in paragraph (a), (b) or (c) which appoints a person to serve as agent if delivered personally to the beneficiary or delivered by mail, return receipt requested, is proof of the identity of an agent.

2. For the purposes of paragraph (a) of subsection 1, a policy of title insurance, preliminary report issued by a title company, certified copy of letters testamentary or letters of guardianship, or an original or photographic copy of a deed, if delivered personally to the beneficiary or delivered by mail, return receipt requested, is proof of the identity of a successor in interest of the grantor, if the person demanding the statement is named as successor in interest in the document.

(Added to NRS by 1995, 1519)



NRS 107.230 - Proof of authorization to request statement.

A beneficiary may, before mailing a statement described in NRS 107.200 or 107.210, require the person who requested the statement to prove that the person is authorized to request that statement pursuant to NRS 107.220. If the beneficiary requires such proof, the beneficiary must mail the statement within 21 days after receiving proof from the requester.

(Added to NRS by 1995, 1520)



NRS 107.240 - Grounds for refusal to deliver statement.

If the debt secured by a deed of trust for which a statement described in NRS 107.210 has been requested is subject to a recorded notice of default or a filed complaint commencing a judicial foreclosure, the beneficiary may refuse to deliver the statement unless the written request for the statement is received before the publication of a notice of sale or the notice of the date of sale established by a court.

(Added to NRS by 1995, 1520)



NRS 107.250 - Reliance upon accuracy of statement and amended statement; notification of amended statement; recovery of money by beneficiary if statement is deficient.

1. A person who receives a statement pursuant to NRS 107.200 or 107.210 may rely upon the accuracy of the information contained in the statement. If the beneficiary notifies the person who requested the statement of any amendment to the statement, the amended statement may be relied upon by that person in the same manner as the original statement.

2. If notification of an amendment to a statement is not given in writing, a written amendment to the statement must be delivered to the person who requested the original statement not later than the next business day after notification.

3. If a statement prepared by the beneficiary pursuant to NRS 107.200 does not contain the entire amount necessary to discharge the debt secured by the deed of trust and:

(a) A transaction has occurred which has resulted in the transfer of title or recordation of a lien; or

(b) A trustee s sale or a sale supervised by a court has taken place,

the beneficiary may recover that money as an unsecured debt of the grantor pursuant to the terms of the note.

(Added to NRS by 1995, 1520)



NRS 107.260 - Copy of note or deed of trust for authorized requester.

If a person who is authorized pursuant to NRS 107.220 to request a statement described in NRS 107.200 or 107.210 includes in the request for such a statement a request for a copy of the note or deed of trust, the beneficiary shall mail a copy of the note or deed of trust with the statement at no additional charge.

(Added to NRS by 1995, 1520)



NRS 107.270 - Address to which request for statement must be mailed.

If the beneficiary has more than one place of business, a request for a statement described in NRS 107.200 or 107.210 must be made to the address to which the periodic payments under the note are made. If no periodic payments are made under the note, the request must be mailed to the address of the beneficiary listed on the note or deed of trust.

(Added to NRS by 1995, 1520)



NRS 107.280 - Debt to which information contained in statement is applicable.

Except as otherwise provided in a statement described in NRS 107.200 or 107.210, the information contained in the statement applies only to the debt secured by the deed of trust which is payable at the address to which the periodic payments are made. If periodic payments are not made under the note, the statement applies only to the entire debt secured by the deed of trust.

(Added to NRS by 1995, 1520)



NRS 107.290 - Unclear request for statement deemed to be request for amount necessary to discharge debt.

If a person requests a statement described in NRS 107.200 or 107.210 and it is not clear from the request which statement is requested, the request shall be deemed a request for a statement of the amount necessary to discharge the debt secured by a deed of trust.

(Added to NRS by 1995, 1521)



NRS 107.300 - Penalty for failure to deliver statement; bar to recovery of certain damages.

1. A beneficiary who willfully fails to deliver a statement requested pursuant to NRS 107.200 or 107.210 within 21 days after it is requested is liable to the person who requested the statement in an amount of $300 and any actual damages suffered by the person who requested the statement.

2. A judgment awarded to a person who requested a statement pursuant to NRS 107.200 or 107.210 for failure to deliver a statement bars recovery of damages for any other failure to deliver that statement pursuant to a demand made within 6 months before or after the demand for which the judgment was awarded.

3. As used in this section, willfully means an intentional failure to comply with the requirements of NRS 107.200 or 107.210 without just cause.

(Added to NRS by 1995, 1521)



NRS 107.310 - Fee for furnishing statement.

The beneficiary may charge a fee of not more than $60 for each statement furnished pursuant to NRS 107.200 or 107.210.

(Added to NRS by 1995, 1521)



NRS 107.311 - Applicability of

NRS 107.310. The provisions of NRS 107.310 do not apply to deeds of trust insured by the Federal Housing Administrator or guaranteed by the Secretary of Veterans Affairs.

(Added to NRS by 1995, 1518)



NRS 107.400 - Definitions.

As used in NRS 107.400 to 107.560, inclusive, unless the context otherwise requires, the words and terms defined in NRS 107.410 to 107.450, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 2185)



NRS 107.410 - Borrower defined.

Borrower means a natural person who is a mortgagor or grantor of a deed of trust under a residential mortgage loan. The term does not include a natural person who:

1. Has surrendered the secured property as evidenced by a letter confirming the surrender or the delivery of the keys to the property to the mortgagee, trustee, beneficiary of the deed of trust or an authorized agent of such a person.

2. Has filed a case under 11 U.S.C. Chapter 7, 11, 12 or 13 and the bankruptcy court has not entered an order closing or dismissing the bankruptcy case, or granting relief from a stay of foreclosure or trustee s sale.

(Added to NRS by 2013, 2185)



NRS 107.420 - Foreclosure prevention alternative defined.

Foreclosure prevention alternative means a modification of a loan secured by the most senior residential mortgage loan on the property or any other loss mitigation option. The term includes, without limitation, a sale in lieu of a foreclosure sale, as defined in NRS 40.4634.

(Added to NRS by 2013, 2185)



NRS 107.430 - Foreclosure sale defined.

Foreclosure sale means the exercise of the trustee s power of sale pursuant to NRS 107.080 or a sale directed by a court pursuant to NRS 40.430.

(Added to NRS by 2013, 2185)



NRS 107.440 - Mortgage servicer defined.

Mortgage servicer means a person who directly services a residential mortgage loan, or who is responsible for interacting with a borrower, managing a loan account on a daily basis, including, without limitation, collecting and crediting periodic loan payments, managing any escrow account or enforcing the note and security instrument, either as the current owner of the promissory note or as the authorized agent of the current owner of the promissory note. The term includes a person providing such services by contract as a subservicing agent to a master servicer by contract. The term does not include a trustee under a deed of trust, or the trustee s authorized agent, acting under a power of sale pursuant to a deed of trust.

(Added to NRS by 2013, 2185)



NRS 107.450 - Residential mortgage loan defined.

Residential mortgage loan means a loan which is primarily for personal, family or household use and which is secured by a mortgage or deed of trust on owner-occupied housing as defined in NRS 107.086.

(Added to NRS by 2013, 2185)



NRS 107.460 - Applicability.

The provisions of NRS 107.400 to 107.560, inclusive, do not apply to a financial institution, as defined in NRS 660.045, that, during its immediately preceding annual reporting period, as established with its primary regulator, has foreclosed on 100 or fewer real properties located in this State which constitute owner-occupied housing, as defined in NRS 107.086.

(Added to NRS by 2013, 2185)



NRS 107.470 - Right of borrower to pursue more than one foreclosure prevention alternative.

The provisions of NRS 107.400 to 107.560, inclusive, must not be construed to authorize a mortgage servicer, a mortgagee or a beneficiary of a deed of trust to restrict a borrower from pursuing concurrently more than one foreclosure prevention alternative.

(Added to NRS by 2013, 2185)



NRS 107.480 - Restrictions on trustee s power of sale and civil actions for foreclosure sales.

1. In addition to the requirements of NRS 107.085 and 107.086, the exercise of a trustee s power of sale pursuant to NRS 107.080 with respect to a deed of trust securing a residential mortgage loan is subject to the provisions of NRS 107.400 to 107.560, inclusive.

2. In addition to the requirements of NRS 40.430 to 40.4639, inclusive, a civil action for a foreclosure sale pursuant to NRS 40.430 involving a failure to make a payment required by a residential mortgage loan is subject to the requirements of NRS 107.400 to 107.560, inclusive.

(Added to NRS by 2013, 2186)



NRS 107.490 - Duties of mortgage servicer.

1. Any duty of a mortgage servicer to maximize net present value under a pooling and servicing agreement is owed to all parties in a loan pool, or to all investors under a pooling and servicing agreement, not to any particular party in the loan pool or investor under a pooling and servicing agreement.

2. A mortgage servicer acts in the best interests of all parties to the loan pool or investors in the pooling and servicing agreement if the mortgage servicer agrees to or implements a foreclosure prevention alternative for which both of the following apply:

(a) The residential mortgage loan is in payment default or payment default is reasonably foreseeable.

(b) Anticipated recovery under the foreclosure prevention alternative exceeds the anticipated recovery through foreclosure on a net present value basis.

(Added to NRS by 2013, 2186)



NRS 107.500 - Requirements before recording of notice of default and election to sell or commencing civil action for foreclosure sale: Notice; contents.

1. At least 30 calendar days before recording a notice of default and election to sell pursuant to subsection 2 of NRS 107.080 or commencing a civil action for a foreclosure sale pursuant to NRS 40.430 involving a failure to make a payment required by a residential mortgage loan and at least 30 calendar days after the borrower s default, the mortgage servicer, mortgagee or beneficiary of the deed of trust shall mail, by first-class mail, a notice addressed to the borrower at the borrower s primary address as indicated in the records of the mortgage servicer, mortgagee or beneficiary of the deed of trust, which contains:

(a) A statement that if the borrower is a servicemember or a dependent of a servicemember, he or she may be entitled to certain protections under the federal Servicemembers Civil Relief Act, 50 U.S.C. Appx. 501 et seq., regarding the servicemember s interest rate and the risk of foreclosure, and counseling for covered servicemembers that is available from Military OneSource and the United States Armed Forces Legal Assistance or any other similar agency.

(b) A summary of the borrower s account which sets forth:

(1) The total amount of payment necessary to cure the default and reinstate the residential mortgage loan or to bring the residential mortgage loan into current status;

(2) The amount of the principal obligation under the residential mortgage loan;

(3) The date through which the borrower s obligation under the residential mortgage loan is paid;

(4) The date of the last payment by the borrower;

(5) The current interest rate in effect for the residential mortgage loan, if the rate is effective for at least 30 calendar days;

(6) The date on which the interest rate for the residential mortgage loan may next reset or adjust, unless the rate changes more frequently than once every 30 calendar days;

(7) The amount of the prepayment fee charged under the residential mortgage loan, if any;

(8) A description of any late payment fee charged under the residential mortgage loan;

(9) A telephone number or electronic mail address that the borrower may use to obtain information concerning the residential mortgage loan; and

(10) The names, addresses, telephone numbers and Internet website addresses of one or more counseling agencies or programs approved by the United States Department of Housing and Urban Development.

(c) A statement of the facts establishing the right of the mortgage servicer, mortgagee or beneficiary of the deed of trust to cause the trustee to exercise the trustee s power of sale pursuant to NRS 107.080 or to commence a civil action for the recovery of any debt, or for the enforcement of any right, under a residential mortgage loan that is not barred by NRS 40.430.

(d) A statement of the foreclosure prevention alternatives offered by, or through, the mortgage servicer, mortgagee or beneficiary of the deed of trust.

(e) A statement that the borrower may request:

(1) A copy of the borrower s promissory note or other evidence of indebtedness;

(2) A copy of the borrower s mortgage or deed of trust;

(3) A copy of any assignment, if applicable, of the borrower s mortgage or deed of trust required to demonstrate the right of the mortgage servicer, mortgagee or beneficiary of the deed of trust to cause the trustee to exercise the trustee s power of sale pursuant to NRS 107.080 or to commence a civil action for the recovery of any debt, or for the enforcement of any right, under a residential mortgage loan that is not barred by NRS 40.430; and

(4) A copy of the borrower s payment history since the borrower was last less than 60 calendar days past due.

2. Unless a borrower has exhausted the process described in NRS 107.520 and 107.530 for applying for a foreclosure prevention alternative offered by, or through, the mortgage servicer, mortgagee or beneficiary of the deed of the trust, not later than 5 business days after a notice of default and election to sell is recorded pursuant to subsection 2 of NRS 107.080 or a civil action for the recovery of any debt, or for the enforcement of any right, under a residential mortgage loan that is not barred by NRS 40.430 is commenced, the mortgage servicer, mortgagee or beneficiary of the deed of trust that offers one or more foreclosure prevention alternatives must send to the borrower a written statement:

(a) That the borrower may be evaluated for a foreclosure prevention alternative or, if applicable, foreclosure prevention alternatives;

(b) Whether a complete application is required to be submitted by the borrower if the borrower wants to be considered for a foreclosure prevention alternative; and

(c) Of the means and process by which a borrower may obtain an application for a foreclosure prevention alternative.

(Added to NRS by 2013, 2186)



NRS 107.510 - Recording of notice of default and election to sell or commencing civil action for foreclosure sale prohibited in certain circumstances; mortgage servicer required to contact borrower; exceptions.

1. A mortgage servicer, mortgagee, trustee, beneficiary of a deed of trust or an authorized agent of such a person may not record a notice of default and election to sell pursuant to subsection 2 of NRS 107.080 or commence a civil action for a foreclosure sale pursuant to NRS 40.430 involving a failure to make a payment required by a residential mortgage loan until:

(a) The mortgage servicer, mortgagee or beneficiary of the deed of trust has satisfied the requirements of subsection 1 of NRS 107.500;

(b) Thirty calendar days after initial contact is made with the borrower as required by subsection 2 or 30 calendar days after satisfying the requirements of subsection 5; and

(c) The mortgage servicer, mortgagee or beneficiary of the deed of trust complies with NRS 107.520 and 107.530, if the borrower submits an application for a foreclosure prevention alternative offered by, or through, the mortgage servicer, mortgagee or beneficiary.

2. The mortgage servicer shall contact the borrower in person or by telephone to assess the borrower s financial situation and to explore options for the borrower to avoid a foreclosure sale. During the initial contact, the mortgage servicer shall advise the borrower that he or she has the right to request a subsequent meeting and, if requested, the mortgage servicer must schedule the meeting to occur within 14 calendar days after the request. The assessment of the borrower s financial situation and discussion of the options to avoid a foreclosure sale may occur during the initial contact or at the subsequent meeting scheduled for that purpose. In either case, the borrower must be provided the toll-free telephone number made available by the United States Department of Housing and Urban Development to find a housing counseling agency certified by that Department. Any meeting pursuant to this subsection may occur by telephone.

3. The loss mitigation personnel of a mortgage servicer may participate by telephone during any contact with a borrower required by this section.

4. A borrower may designate, with consent given in writing, a housing counseling agency certified by the United States Department of Housing and Urban Development, an attorney or any other adviser to discuss with the mortgage servicer, on the borrower s behalf, the borrower s financial situation and options for the borrower to avoid a foreclosure sale. Contact with a person or agency designated by a borrower pursuant to this subsection satisfies the requirements of subsection 2. A foreclosure prevention alternative offered during any contact with a person or agency designated by a borrower pursuant to this subsection is subject to the approval of the borrower.

5. If a mortgage servicer has not contacted a borrower as required by subsection 2, a notice of default and election to sell may be recorded pursuant to subsection 2 of NRS 107.080 or a civil action for a foreclosure sale pursuant to NRS 40.430 involving a failure to make a payment required by a residential mortgage loan may be commenced, if the mortgage servicer has taken all the following actions:

(a) The mortgage servicer attempts to contact the borrower by mailing by first-class mail to the borrower a letter informing the borrower of his or her right to discuss foreclosure prevention alternatives and providing the toll-free telephone number made available by the United States Department of Housing and Urban Development to find a housing counseling agency approved by that Department.

(b) After mailing the letter required by paragraph (a), the mortgage servicer attempts to contact the borrower by telephone at least 3 times at different hours on different days. Telephone calls made pursuant to this paragraph must be made to the primary telephone number of the borrower which is on file with the mortgage servicer. A mortgage servicer may attempt to contact a borrower pursuant to this paragraph by using an automated system to dial borrowers if, when the telephone call is answered, the call is connected to a live representative of the mortgage servicer. A mortgage servicer satisfies the requirements of this paragraph if it determines, after attempting to contact a borrower pursuant to this paragraph, that the primary telephone number of the borrower which is on file with the mortgage servicer and any secondary telephone numbers on file with the mortgage servicer have been disconnected.

(c) If the borrower does not respond within 14 calendar days after the mortgage servicer satisfies the requirements of paragraph (b), the mortgage servicer sends, by certified mail, return receipt requested, or any other mailing process that requires a signature upon delivery, a letter that includes the information required by paragraph (a).

(d) The mortgage servicer provides a means for the borrower to contact the mortgage servicer in a timely manner, including, without limitation, a toll-free telephone number that will provide access to a live representative during business hours.

(e) The mortgage servicer posts on the homepage of its Internet website, if any, a prominent link to the following information:

(1) Options that may be available to borrowers who are unable to afford payments under a residential mortgage loan and who wish to avoid a foreclosure sale, and instructions to such borrowers advising them on steps to take to explore those options.

(2) A list of financial documents the borrower should collect and be prepared to present to the mortgage servicer when discussing options to avoid a foreclosure sale.

(3) A toll-free telephone number for borrowers who wish to discuss with the mortgage servicer options for avoiding a foreclosure sale.

(4) The toll-free telephone number made available by the United States Department of Housing and Urban Development to find a housing counseling agency certified by that Department.

6. If the property is subject to the requirements of NRS 107.400 to 107.560, inclusive, a notice of default and election to sell recorded pursuant to subsection 2 of NRS 107.080 or a complaint commencing a civil action for a foreclosure sale pursuant to NRS 40.430 involving a failure to make a payment required by a residential mortgage loan must contain a declaration that the mortgage servicer has contacted the borrower as required by subsection 2, has attempted to contact the borrower as required by subsection 5 or that no contact was required.

(Added to NRS by 2013, 2188)



NRS 107.520 - Application for foreclosure prevention alternative; acknowledgement of receipt required; contents of acknowledgement; deficiencies in application.

1. Not later than 5 business days after receiving an application for a foreclosure prevention alternative or any document in connection with such an application, a mortgage servicer, mortgagee or beneficiary of the deed of trust shall send to the borrower written acknowledgment of the receipt of the application or document.

2. The mortgage servicer, mortgagee or beneficiary of the deed of trust shall include in the initial acknowledgment of receipt of an application for a foreclosure prevention alternative:

(a) A description of the process for considering the application, including, without limitation, a statement that:

(1) The mortgage servicer, mortgagee or beneficiary must either deny the application for a foreclosure prevention alternative or submit a written offer for a foreclosure prevention alternative within 30 calendar days after the borrower submits a complete application for a foreclosure prevention alternative; and

(2) If the mortgage servicer, mortgagee or beneficiary submits to the borrower a written offer for a foreclosure prevention alternative, the borrower must accept or reject the offer within 14 calendar days after the borrower receives the offer, and the offer is deemed to be rejected if the borrower does not accept or reject the offer within 14 calendar days after the borrower receives the offer;

(b) A statement of any deadlines that affect the processing of an application for a foreclosure prevention alternative, including, without limitation, the deadline for submitting any missing documentation; and

(c) A statement of the expiration dates for any documents submitted by the borrower.

3. If a borrower submits an application for a foreclosure prevention alternative but does not initially submit all the documents or information required to complete the application, the mortgage servicer must:

(a) Include in the initial acknowledgment of receipt of the application required by subsection 2 a statement of any deficiencies in the borrower s application; and

(b) Allow the borrower not less than 30 calendar days to submit any documents or information required to complete the application.

(Added to NRS by 2013, 2189)



NRS 107.530 - Effect of submitting application for foreclosure prevention alternative; offer, acceptance and rejection of foreclosure prevention alternative; denial of application; appeal; fees prohibited.

1. If a borrower submits an application for a foreclosure prevention alternative offered by, or through, the borrower s mortgage servicer or mortgagee or the beneficiary of the deed of trust, then the mortgage servicer, mortgagee, trustee, beneficiary of the deed of trust or an authorized agent of such a person may not commence a civil action for a foreclosure sale pursuant to NRS 40.430 involving a failure to make a payment required by a residential mortgage loan, record a notice of default and election to sell pursuant to subsection 2 of NRS 107.080 or a notice of sale pursuant to subsection 4 of NRS 107.080, or conduct a foreclosure sale until one of the following has occurred:

(a) The borrower fails to submit all the documents or information required to complete the application within 30 calendar days after the date of the initial acknowledgment of receipt of the application sent to the borrower pursuant to NRS 107.520.

(b) The mortgage servicer, mortgagee or beneficiary of the deed of trust makes a written determination that the borrower is not eligible for a foreclosure prevention alternative, and any appeal period pursuant to subsection 5 has expired.

(c) The borrower does not accept a written offer for a foreclosure prevention alternative within 14 calendar days after the date on which the offer is received by the borrower.

(d) The borrower accepts a written offer for a foreclosure prevention alternative, but defaults on, or otherwise breaches the borrower s obligations under, the foreclosure prevention alternative.

2. Not later than 30 calendar days after the borrower submits a complete application for a foreclosure prevention alternative, the mortgage servicer shall submit to the borrower a written offer for a foreclosure prevention alternative or the written statement of the denial of the application described in subsection 4. The borrower must accept or reject the offer within 14 calendar days after the borrower receives the offer. If a borrower does not accept a written offer for a foreclosure prevention alternative within 14 calendar days after the borrower receives the offer for the foreclosure prevention alternative, the offer is deemed to be rejected.

3. If a borrower accepts an offer for a foreclosure prevention alternative, the mortgage servicer must provide the borrower with a copy of the complete agreement evidencing the foreclosure prevention alternative, signed by the mortgagee or beneficiary of the deed of trust or an agent or authorized representative of the mortgagee or beneficiary.

4. If a borrower submits a complete application for a foreclosure prevention alternative and the borrower s application is denied, the mortgage servicer must send to the borrower a written statement of:

(a) The reason or reasons for the denial;

(b) The amount of time the borrower has to request an appeal of the denial, which must be not less than 30 days; and

(c) Instructions regarding how to appeal the denial, including, without limitation, how to provide evidence that the denial was in error.

5. If a borrower submits a complete application for a foreclosure prevention alternative and the borrower s application is denied, the mortgage servicer, mortgagee, trustee, beneficiary of the deed of trust, or an authorized agent of such a person may not commence a civil action for a foreclosure sale pursuant to NRS 40.430 involving a failure to make a payment required by a residential mortgage loan, record a notice of default and election to sell pursuant to subsection 2 of NRS 107.080 or a notice of sale pursuant to subsection 4 of NRS 107.080, or conduct a foreclosure sale until the later of:

(a) Thirty-one calendar days after the borrower is sent the written statement required by subsection 4; and

(b) If the borrower appeals the denial, the later of:

(1) Fifteen calendar days after the denial of the appeal;

(2) If the appeal is successful, 14 calendar days after a first lien loan modification or another foreclosure prevention alternative offered after appeal is rejected by the borrower; and

(3) If the appeal is successful and a first lien loan modification or another foreclosure prevention alternative is offered and accepted, the date on which the borrower fails to timely submit the first payment or otherwise breaches the terms of the offer.

6. If the borrower appeals the denial of a complete application for a foreclosure prevention alternative, not later than 30 calendar days after the borrower requests the appeal, the mortgage servicer must submit to the borrower a written offer for a foreclosure prevention alternative or a written denial of the appeal. The borrower must accept or reject the offer within 14 calendar days after the borrower receives the offer. If a borrower does not accept a written offer for a foreclosure prevention alternative within 14 calendar days after the borrower receives the written offer for the foreclosure prevention alternative, the offer is deemed to be rejected.

7. A mortgage servicer shall not charge or collect any:

(a) Application, processing or other fee for a foreclosure prevention alternative; or

(b) Late fees for periods during which:

(1) A foreclosure prevention alternative is under consideration or a denial is being appealed;

(2) The borrower is making timely payments under a foreclosure prevention alternative; or

(3) A foreclosure prevention alternative is being evaluated or exercised.

8. A mortgage servicer is not required to evaluate an application from a borrower who has already been evaluated or afforded a fair opportunity to be evaluated for a foreclosure prevention alternative before October 1, 2013, or who has been evaluated or afforded a fair opportunity to be evaluated consistent with the requirements of this section, unless:

(a) There has been a material change in the borrower s financial circumstances since the date of the borrower s previous application; and

(b) That change is documented by the borrower and submitted to the mortgage servicer.

9. For purposes of this section, an application is complete when a borrower has supplied the mortgage servicer with all documents required by the mortgage servicer within the reasonable timeframes specified by the mortgage servicer.

(Added to NRS by 2013, 2190)



NRS 107.540 - Single point of contact required to be established by mortgage servicer for foreclosure prevention alternative; responsibilities.

1. If a borrower requests a foreclosure prevention alternative, the mortgage servicer must promptly establish a single point of contact and provide to the borrower one or more direct means of communication with the single point of contact.

2. A single point of contact is responsible for:

(a) Communicating the process by which a borrower may apply for an available foreclosure prevention alternative and the deadline for any required submissions to be considered for the foreclosure prevention alternatives.

(b) Coordinating receipt of all documents associated with the available foreclosure prevention alternatives and notifying the borrower of any missing documents necessary to complete an application for a foreclosure prevention alternative.

(c) Having access to current information and personnel sufficient to timely, accurately and adequately inform the borrower of the current status of the foreclosure prevention alternative.

(d) Ensuring that the borrower is considered for all foreclosure prevention alternatives offered by, or through, the mortgage servicer and for which the borrower is or may be eligible.

(e) Having access to a person or persons with the ability and authority to stop the foreclosure process when necessary.

3. A single point of contact must remain assigned to the borrower s account until the mortgage servicer determines that all foreclosure prevention alternatives offered by, or through, the mortgage servicer have been exhausted or the borrower s account becomes current.

4. The mortgage servicer shall ensure that a single point of contact refers and transfers a borrower to an appropriate supervisor upon request of the borrower, if the single point of contact has a supervisor.

5. If the responsibilities of a single point of contact are performed by a team of personnel, the mortgage servicer must ensure that each member of the team is knowledgeable about the borrower s situation and current status in the process of seeking a foreclosure prevention alternative.

6. As used in this section, single point of contact means a natural person or a team of personnel each of whom has the ability and authority to perform the responsibilities described in this section.

(Added to NRS by 2013, 2192)



NRS 107.550 - Dismissal of civil action for foreclosure sale, rescission of notice of default and election to sell or notice of sale and cancellation of pending foreclosure sale required in certain circumstances; effect on mortgagee or beneficiary of deed of trust.

1. A civil action for a foreclosure sale pursuant to NRS 40.430 involving a failure to make a payment required by a residential mortgage loan must be dismissed without prejudice, any notice of default and election to sell recorded pursuant to subsection 2 of NRS 107.080 or any notice of sale recorded pursuant to subsection 4 of NRS 107.080 must be rescinded, and any pending foreclosure sale must be cancelled, if:

(a) The borrower accepts a permanent foreclosure prevention alternative;

(b) A notice of sale is not recorded within 9 months after the notice of default and election to sell is recorded pursuant to subsection 2 of NRS 107.080; or

(c) A foreclosure sale is not conducted within 90 calendar days after a notice of sale is recorded pursuant to subsection 4 of NRS 107.080.

2. The periods specified in paragraphs (b) and (c) of subsection 1 are tolled:

(a) If a borrower has filed a case under 11 U.S.C. Chapter 7, 11, 12 or 13, until the bankruptcy court enters an order closing or dismissing the bankruptcy case or granting relief from a stay of foreclosure or trustee s sale;

(b) If mediation pursuant to NRS 107.086 is required, until the date on which the Mediation Administrator, as defined in NRS 107.086, issues the certificate that mediation has been completed in the matter;

(c) If mediation pursuant to NRS 40.437 is required or if a court orders participation in a settlement program, until the date on which the mediation or participation in a settlement program is terminated; or

(d) If a borrower has submitted an application for a foreclosure prevention alternative, until the date on which:

(1) A written offer for a foreclosure prevention alternative is submitted to the borrower;

(2) A written statement of the denial of the application has been submitted to the borrower pursuant to subsection 4 of NRS 107.530, and any appeal period pursuant to subsection 5 of NRS 107.530 has expired; or

(3) If the borrower has appealed the denial of an application for a foreclosure prevention alternative, a written offer for a foreclosure prevention alternative or a written denial of the appeal is submitted to the borrower.

3. If, pursuant to subsection 1, a civil action is dismissed, a notice of default and election to sell recorded pursuant to subsection 2 of NRS 107.080 or any notice of sale recorded pursuant to subsection 4 of NRS 107.080 is rescinded, or any pending foreclosure sale is cancelled, the mortgagee or beneficiary of the deed of trust is thereupon restored to its former position and has the same rights as though an action for a judicial foreclosure had not been commenced or a notice of default and election to sell had not been recorded.

(Added to NRS by 2013, 2193)



NRS 107.560 - Injunctive relief for violation; civil action to recover economic damages; award of costs and attorney s fees to prevailing party.

1. If a trustee s deed upon sale has not been recorded, a borrower may bring an action for injunctive relief to enjoin a material violation of NRS 107.400 to 107.560, inclusive. If a sheriff has not recorded the certificate of the sale of the property, a borrower may obtain an injunction to enjoin a material violation of NRS 107.400 to 107.560, inclusive. An injunction issued pursuant to this subsection remains in place and any foreclosure sale must be enjoined until the court determines that the mortgage servicer, mortgagee, beneficiary of the deed of trust or an authorized agent of such a person has corrected and remedied the violation giving rise to the action for injunctive relief. An enjoined person may move to dissolve an injunction based on a showing that the material violation has been corrected and remedied.

2. After a trustee s deed upon sale has been recorded or after a sheriff has recorded the certificate of the sale of the property, a borrower may bring a civil action in the district court in the county in which the property is located to recover his or her actual economic damages resulting from a material violation of NRS 107.400 to 107.560, inclusive, by the mortgage servicer, mortgagee, beneficiary of the deed of trust or an authorized agent of such a person, if the material violation was not corrected and remedied before the recording of the trustee s deed upon sale or the recording of the certificate of sale of the property pursuant to NRS 40.430. If the court finds that the material violation was intentional or reckless, or resulted from willful misconduct by a mortgage servicer, mortgagee, beneficiary of the deed of trust or an authorized agent of such a person, the court may award the borrower the greater of treble actual damages or statutory damages of $50,000.

3. A mortgage servicer, mortgagee, beneficiary of the deed of trust or an authorized agent of such a person is not liable for any violation of NRS 107.400 to 107.560, inclusive, that it has corrected and remedied, or that has been corrected and remedied on its behalf by a third party, before the recording of the trustee s deed upon sale or the recording of the certificate of sale of the property pursuant to NRS 40.430.

4. A violation of NRS 107.400 to 107.560, inclusive, does not affect the validity of a sale to a bona fide purchaser for value and any of its encumbrancers for value without notice.

5. A signatory to a consent judgment entered in the case entitled United States of America et al. v. Bank of America Corporation et al., filed in the United States District Court for the District of Columbia, case number 1:12-cv-00361 RMC, that is in compliance with the relevant terms of the Settlement Term Sheet of that consent judgment with respect to the borrower while the consent judgment is in effect is deemed to be in compliance with NRS 107.400 to 107.560, inclusive, and is not liable for a violation of NRS 107.400 to 107.560, inclusive. If, on or after October 1, 2013, the consent judgment is modified or amended to permit compliance with the relevant provisions of 12 C.F.R. Part 1024, commonly known as Regulation X, and 12 C.F.R. Part 1026, commonly known as Regulation Z, as those regulations are amended by the Final Servicing Rules issued by the Consumer Financial Protection Bureau in 78 Federal Register 10,696 on February 14, 2013, and any amendments thereto, to supersede some or all of the relevant terms of the Settlement Term Sheet of the consent judgment:

(a) A signatory who is in compliance with the modified or amended Settlement Term Sheet of the consent judgment while the consent judgment is in effect is deemed to be in compliance with NRS 107.400 to 107.560, inclusive, and is not liable for a violation of NRS 107.400 to 107.560, inclusive.

(b) Any mortgage servicer, mortgagee or beneficiary of the deed of trust or an authorized agent of such a person who complies with the relevant provisions of 12 C.F.R. Part 1024, commonly known as Regulation X, and 12 C.F.R. Part 1026, commonly known as Regulation Z, as those regulations are amended by the Final Servicing Rules issued by the Consumer Financial Protection Bureau in 78 Federal Register 10,696 on February 14, 2013, and any amendments thereto, is deemed to be in compliance with NRS 107.400 to 107.560, inclusive, and is not liable for a violation of NRS 107.400 to 107.560, inclusive.

6. A court may award a prevailing borrower costs and reasonable attorney s fees in an action brought pursuant to this section.

7. The rights, remedies and procedures provided by this section are in addition to and independent of any other rights, remedies or procedures provided by law.

(Added to NRS by 2013, 2194)






Chapter 107A - Assignment of Rents (Uniform Act)

NRS 107A.010 - Short title.

This chapter may be cited as the Uniform Assignment of Rents Act.

(Added to NRS by 2007, 297)



NRS 107A.020 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 107A.030 to 107A.210, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 298)



NRS 107A.030 - Assignee defined.

Assignee means a person entitled to enforce an assignment of rents.

(Added to NRS by 2007, 298)



NRS 107A.040 - Assignment of rents defined.

Assignment of rents means a transfer of an interest in rents in connection with an obligation secured by real property located in this State and from which the rents arise.

(Added to NRS by 2007, 298)



NRS 107A.050 - Assignor defined.

Assignor means a person that makes an assignment of rents or the successor owner of the real property from which the rents arise.

(Added to NRS by 2007, 298)



NRS 107A.060 - Cash proceeds defined.

Cash proceeds means proceeds that are money, checks, deposit accounts or the like.

(Added to NRS by 2007, 298)



NRS 107A.070 - Day defined.

Day means calendar day.

(Added to NRS by 2007, 298)



NRS 107A.080 - Deposit account defined.

Deposit account means a demand, time, savings, passbook or similar account maintained with a bank, savings bank, savings and loan association, credit union or trust company.

(Added to NRS by 2007, 298)



NRS 107A.090 - Document defined.

Document means information that is inscribed on a tangible medium or that is stored on an electronic or other medium and is retrievable in perceivable form.

(Added to NRS by 2007, 298)



NRS 107A.100 - Notification defined.

Notification means a document containing information that this chapter requires a person to provide to another, signed by the person required to provide the information.

(Added to NRS by 2007, 298)



NRS 107A.110 - Person defined.

Person means an individual, corporation, business trust, estate, trust, partnership, limited-liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

(Added to NRS by 2007, 298)



NRS 107A.120 - Proceeds defined.

Proceeds means personal property that is received or collected on account of a tenant s obligation to pay rents.

(Added to NRS by 2007, 298)



NRS 107A.130 - Purchase defined.

Purchase means to take by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift or any other voluntary transaction creating an interest in property.

(Added to NRS by 2007, 298)



NRS 107A.140 - Rents defined.

Rents means:

1. Sums payable for the right to possess or occupy, or for the actual possession or occupation of, real property of another person;

2. Sums payable to an assignor under a policy of rental interruption insurance covering real property;

3. Claims arising out of a default in the payment of sums payable for the right to possess or occupy real property of another person;

4. Sums payable to terminate an agreement to possess or occupy real property of another person;

5. Sums payable to an assignor for payment or reimbursement of expenses incurred in owning, operating and maintaining, or constructing or installing improvements on, real property; or

6. Any other sums payable under an agreement relating to the real property of another person that constitute rents under law of this State other than this chapter.

(Added to NRS by 2007, 298)



NRS 107A.150 - Secured obligation defined.

Secured obligation means an obligation the performance of which is secured by an assignment of rents.

(Added to NRS by 2007, 298)



NRS 107A.160 - Security instrument defined.

Security instrument means a document, however denominated, that creates or provides for a security interest in real property, whether or not it also creates or provides for a security interest in personal property.

(Added to NRS by 2007, 299)



NRS 107A.170 - Security interest defined.

Security interest means an interest in property that arises by agreement and secures performance of an obligation.

(Added to NRS by 2007, 299)



NRS 107A.180 - Sign defined.

Sign means, with present intent to authenticate or adopt a document:

1. To execute or adopt a tangible symbol; or

2. To attach to or logically associate with the document an electronic sound, symbol or process.

(Added to NRS by 2007, 299)



NRS 107A.190 - State defined.

State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2007, 299)



NRS 107A.200 - Submit for recording defined.

Submit for recording means to submit a document complying with applicable legal standards, with required fees and taxes, to the appropriate governmental office pursuant to NRS 111.310 to 111.365, inclusive.

(Added to NRS by 2007, 299)



NRS 107A.210 - Tenant defined.

Tenant means a person that has an obligation to pay sums for the right to possess or occupy, or for possessing or occupying, the real property of another person.

(Added to NRS by 2007, 299)



NRS 107A.220 - Manner of giving notification.

1. Except as otherwise provided in subsections 3 and 4, a person gives a notification or a copy of a notification under this chapter:

(a) By depositing it with the United States Postal Service or with a commercially reasonable delivery service, properly addressed to the intended recipient s address as specified in subsection 2, with first-class postage or cost of delivery provided for; or

(b) If the recipient agreed to receive notification by facsimile transmission, electronic mail or other electronic transmission, by sending it to the recipient in the agreed manner at the address specified in the agreement.

2. The following rules determine the proper address for giving a notification under subsection 1:

(a) A person giving a notification to an assignee shall use the address for notices to the assignee provided in the document creating the assignment of rents, but if the assignee has provided the person giving the notification with a more recent address for notices, the person giving the notification shall use that address.

(b) A person giving a notification to an assignor shall use the address for notices to the assignor provided in the document creating the assignment of rents, but if the assignor has provided the person giving the notification with a more recent address for notices, the person giving the notification shall use that address.

(c) If a tenant s agreement with an assignor provides an address for notices to the tenant and the person giving notification has received a copy of the agreement or knows the address for notices specified in the agreement, the person giving the notification shall use that address in giving a notification to the tenant. Otherwise, the person shall use the address of the premises covered by the agreement.

3. If a person giving a notification pursuant to this chapter and the recipient have agreed to the method for giving a notification, any notification must be given by that method.

4. If a notification is received by the recipient, it is effective even if it was not given in accordance with subsection 1 or 3.

(Added to NRS by 2007, 299)



NRS 107A.230 - Security instrument creates assignment of rents; assignment of rents creates security interest.

1. An enforceable security instrument creates an assignment of rents arising from the real property described in the security instrument, unless the security instrument provides otherwise.

2. An assignment of rents creates a presently effective security interest in all accrued and unaccrued rents arising from the real property described in the document creating the assignment, regardless of whether the document is in the form of an absolute assignment, an absolute assignment conditioned upon default, an assignment as additional security or any other form. The security interest in rents is separate and distinct from any security interest held by the assignee in the real property.

(Added to NRS by 2007, 300)



NRS 107A.240 - Recordation; perfection of security interest in rents; priority of conflicting interests in rents.

1. A document creating an assignment of rents may be submitted for recording in the office of the recorder of the county in which the real property is located in the same manner as any other document evidencing a conveyance of an interest in real property.

2. Upon recording, the security interest in rents created by an assignment of rents is fully perfected, even if a provision of the document creating the assignment or law of this State other than this chapter would preclude or defer enforcement of the security interest until the occurrence of a subsequent event, including, without limitation, a subsequent default of the assignor, the assignee s obtaining possession of the real property or the appointment of a receiver.

3. Except as otherwise provided in subsection 4, a perfected security interest in rents takes priority over the rights of a person that, after the security interest is perfected:

(a) Acquires a judicial lien against the rents or the real property from which the rents arise; or

(b) Purchases an interest in the rents or the real property from which the rents arise.

4. A perfected security interest in rents has priority over the rights of a person described in subsection 3 with respect to future advances to the same extent as the assignee s security interest in the real property has priority over the rights of that person with respect to future advances.

(Added to NRS by 2007, 300)



NRS 107A.250 - Enforcement of security interest in rents.

1. An assignee may enforce an assignment of rents using one or more of the methods specified in NRS 107A.260, 107A.270 and 107A.280 or any other method sufficient to enforce the assignment under law of this State other than this chapter.

2. From the date of enforcement, the assignee or, in the case of enforcement by appointment of a receiver under NRS 107A.260, the receiver is entitled to collect all rents that:

(a) Have accrued but remain unpaid on that date; and

(b) Accrue on or after that date, as those rents accrue.

(Added to NRS by 2007, 300)



NRS 107A.260 - Enforcement by appointment of receiver.

1. An assignee is entitled to the appointment of a receiver for the real property subject to the assignment of rents if:

(a) The assignor is in default and:

(1) The assignor has agreed in a signed document to the appointment of a receiver in the event of the assignor s default;

(2) It appears likely that the real property may not be sufficient to satisfy the secured obligation;

(3) The assignor has failed to turn over to the assignee proceeds that the assignee was entitled to collect; or

(4) A subordinate assignee of rents obtains the appointment of a receiver for the real property; or

(b) Other circumstances exist that would justify the appointment of a receiver under law of this State other than this chapter.

2. An assignee may file a petition for the appointment of a receiver in connection with an action:

(a) To foreclose the security instrument;

(b) For specific performance of the assignment;

(c) Seeking a remedy on account of waste or threatened waste of the real property subject to the assignment; or

(d) Otherwise to enforce the secured obligation or the assignee s remedies arising from the assignment.

3. An assignee that files a petition under subsection 2 shall also give a copy of the petition in the manner specified in NRS 107A.220 to any other person that, 10 days before the date the petition is filed, held a recorded assignment of rents arising from the real property.

4. If an assignee enforces an assignment of rents under this section, the date of enforcement is the date on which the court enters an order appointing a receiver for the real property subject to the assignment.

5. From the date of its appointment, a receiver is entitled to collect rents as provided in subsection 2 of NRS 107A.250. The receiver also has the authority provided in the order of appointment and law of this State other than this chapter.

6. The following rules govern priority among receivers:

(a) If more than one assignee qualifies under this section for the appointment of a receiver, a receivership requested by an assignee entitled to priority in rents under this chapter has priority over a receivership requested by a subordinate assignee, even if a court has previously appointed a receiver for the subordinate assignee.

(b) If a subordinate assignee obtains the appointment of a receiver, the receiver may collect the rents and apply the proceeds in the manner specified in the order appointing the receiver until a receiver is appointed under a senior assignment of rents.

(Added to NRS by 2007, 300)



NRS 107A.270 - Enforcement by notification to assignor.

1. Upon the assignor s default, or as otherwise agreed by the assignor, the assignee may give the assignor a notification demanding that the assignor pay over the proceeds of any rents that the assignee is entitled to collect under NRS 107A.250. The assignee shall also give a copy of the notification to any other person that, 10 days before the notification date, held a recorded assignment of rents arising from the real property.

2. If an assignee enforces an assignment of rents under this section, the date of enforcement is the date on which the assignor receives a notification under subsection 1.

3. An assignee s failure to give a notification under subsection 1 to any person holding a recorded assignment of rents does not affect the effectiveness of the notification as to the assignor, but the other person is entitled to any relief permitted under law of this State other than this chapter.

4. An assignee that holds a security interest in rents solely by virtue of subsection 1 of NRS 107A.230 may not enforce the security interest under this section while the assignor occupies the real property as the assignor s primary residence.

(Added to NRS by 2007, 301)



NRS 107A.280 - Enforcement by notification to tenant.

1. Upon the assignor s default, or as otherwise agreed by the assignor, the assignee may give to a tenant of the real property a notification demanding that the tenant pay to the assignee all unpaid accrued rents and all unaccrued rents as they accrue. The assignee shall give a copy of the notification to the assignor and to any other person that, 10 days before the notification date, held a recorded assignment of rents arising from the real property. The notification must be signed by the assignee and:

(a) Identify the tenant, assignor, assignee, premises covered by the agreement between the tenant and the assignor and assignment of rents being enforced;

(b) Provide the recording data for the document creating the assignment or other reasonable proof that the assignment was made;

(c) State that the assignee has the right to collect rents in accordance with the assignment;

(d) Direct the tenant to pay to the assignee all unpaid accrued rents and all unaccrued rents as they accrue;

(e) Describe the manner in which subsections 3 and 4 affect the tenant s payment obligations;

(f) Provide the name and telephone number of a contact person and an address to which the tenant can direct payment of rents and any inquiry for additional information about the assignment or the assignee s right to enforce the assignment; and

(g) Contain a statement that the tenant may consult a lawyer if the tenant has questions about its rights and obligations.

2. If an assignee enforces an assignment of rents under this section, the date of enforcement is the date on which the tenant receives a notification substantially complying with subsection 1.

3. Subject to subsection 4 and any other claim or defense that a tenant has under law of this State other than this chapter, following receipt of a notification substantially complying with subsection 1:

(a) A tenant is obligated to pay to the assignee all unpaid accrued rents and all unaccrued rents as they accrue, unless the tenant has previously received a notification from another assignee of rents given by that assignee in accordance with this section and the other assignee has not cancelled that notification;

(b) Unless the tenant occupies the premises as the tenant s primary residence, a tenant that pays rents to the assignor is not discharged from the obligation to pay rents to the assignee;

(c) A tenant s payment to the assignee of rents then due satisfies the tenant s obligation under the tenant s agreement with the assignor to the extent of the payment made; and

(d) A tenant s obligation to pay rents to the assignee continues until the tenant receives a court order directing the tenant to pay the rent in a different manner or a signed document from the assignee cancelling its notification, whichever occurs first.

4. A tenant that has received a notification under subsection 1 is not in default for nonpayment of rents accruing within 30 days after the date the notification is received before the earlier of:

(a) Ten days after the date the next regularly scheduled rental payment would be due; or

(b) Thirty days after the date the tenant receives the notification.

5. Upon receiving a notification from another creditor that is entitled to priority under subsection 3 of NRS 107A.240 that the other creditor has enforced and is continuing to enforce its interest in rents, an assignee that has given a notification to a tenant under subsection 1 shall immediately give another notification to the tenant cancelling the earlier notification.

6. An assignee s failure to give a notification under subsection 1 to any person holding a recorded assignment of rents does not affect the effectiveness of the notification as to the assignor and those tenants receiving the notification. However, the person entitled to the notification is entitled to any relief permitted by law of this State other than this chapter.

7. An assignee that holds a security interest in rents solely by virtue of subsection 1 of NRS 107A.230 may not enforce the security interest under this section while the assignor occupies the real property as the assignor s primary residence.

(Added to NRS by 2007, 302)



NRS 107A.290 - Notification to tenant: Form.

No particular phrasing is required for the notification specified in NRS 107A.280. However, the following form of notification, when properly completed, is sufficient to satisfy the requirements of NRS 107A.280:

NOTIFICATION TO PAY RENTS TO PERSON OTHER THAN LANDLORD

Tenant: ____________________________________________________

Name of Tenant

Property Occupied by Tenant (the Premises ): ______________________

Address

Landlord: ___________________________________________________

Name of Landlord

Assignee: ___________________________________________________

Name of Assignee

Address of Assignee and Telephone Number of Contact Person:

Address of Assignee

Telephone Number of Person to Contact

1. The Assignee named above has become the person entitled to collect your rents on the Premises listed above under ____________________ (name of document) (the Assignment of Rents ) dated __________ (date), and recorded at _______________ (recording data) in the ____________________ (appropriate governmental office under NRS 111.310 to 111.365, inclusive). You may obtain additional information about the Assignment of Rents and the Assignee s right to enforce it at the address listed above.

2. The Landlord is in default under the Assignment of Rents. Under the Assignment of Rents, the Assignee is entitled to collect rents from the Premises.

3. This notification affects your rights and obligations under the agreement under which you occupy the Premises (your Agreement ). In order to provide you with an opportunity to consult with a lawyer, if your next scheduled rental payment is due within 30 days after you receive this notification, neither the Assignee nor the Landlord can hold you in default under your Agreement for nonpayment of that rental payment until 10 days after the due date of that payment or 30 days following the date you receive this notification, whichever occurs first. You may consult a lawyer at your expense concerning your rights and obligations under your Agreement and the effect of this notification.

4. You must pay to the Assignee at the address listed above all rents under your Agreement which are due and payable on the date you receive this notification and all rents accruing under your Agreement after you receive this notification. If you pay rents to the Assignee after receiving this notification, the payment will satisfy your rental obligation to the extent of that payment.

5. Unless you occupy the Premises as your primary residence, if you pay any rents to the Landlord after receiving this notification, your payment to the Landlord will not discharge your rental obligation, and the Assignee may hold you liable for that rental obligation notwithstanding your payment to the Landlord.

6. If you have previously received a notification from another person that also holds an assignment of the rents due under your Agreement, you should continue paying your rents to the person that sent that notification until that person cancels that notification. Once that notification is cancelled, you must begin paying rents to the Assignee in accordance with this notification.

7. Your obligation to pay rents to the Assignee will continue until you receive either:

(a) A written order from a court directing you to pay the rent in a manner specified in that order; or

(b) Written instructions from the Assignee cancelling this notification.

Name of Assignee

By: _______________________________________________________

Officer/Authorized Agent of Assignee

(Added to NRS by 2007, 303)



NRS 107A.300 - Effect of enforcement.

The enforcement of an assignment of rents by one or more of the methods identified in NRS 107A.260, 107A.270 and 107A.280, the application of proceeds by the assignee under NRS 107A.310 after enforcement, the payment of expenses under NRS 107A.320 or an action under subsection 3 of NRS 107A.330 does not:

1. Make the assignee a mortgagee in possession of the real property;

2. Make the assignee an agent of the assignor;

3. Constitute an election of remedies that precludes a later action to enforce the secured obligation;

4. Make the secured obligation unenforceable;

5. Limit any right available to the assignee with respect to the secured obligation; or

6. Violate the provisions of NRS 40.430.

(Added to NRS by 2007, 304)



NRS 107A.310 - Application of proceeds.

Unless otherwise agreed, an assignee that collects rents under this chapter or collects upon a judgment in an action under subsection 3 of NRS 107A.330 shall apply the sums collected in the following order to:

1. The assignee s reasonable expenses of enforcing its assignment of rents, including, without limitation, to the extent provided for by agreement and not prohibited by law of this State other than this chapter, reasonable attorney s fees and costs incurred by the assignee;

2. Reimbursement of any expenses incurred by the assignee to protect or maintain the real property subject to the assignment;

3. Payment of the secured obligation;

4. Payment of any obligation secured by a subordinate security interest or other lien on the rents if, before distribution of the proceeds, the assignor and assignee receive a notification from the holder of the interest or lien demanding payment of the proceeds; and

5. The assignor.

(Added to NRS by 2007, 305)



NRS 107A.320 - Application of proceeds to expenses of protecting real property; claims and defenses of tenant.

1. Unless otherwise agreed by the assignee, and subject to subsection 3, an assignee that collects rents following enforcement under NRS 107A.270 or 107A.280 need not apply them to the payment of expenses of protecting or maintaining the real property subject to the assignment.

2. Unless a tenant has made an enforceable agreement not to assert claims or defenses, the right of the assignee to collect rents from the tenant is subject to the terms of the agreement between the assignor and tenant and any claim or defense arising from the assignor s nonperformance of that agreement.

3. This chapter does not limit the standing or right of a tenant to request a court to appoint a receiver for the real property subject to the assignment or to seek other relief on the ground that the assignee s nonpayment of expenses of protecting or maintaining the real property has caused or threatened harm to the tenant s interest in the property. Whether the tenant is entitled to the appointment of a receiver or other relief is governed by law of this State other than this chapter.

(Added to NRS by 2007, 305)



NRS 107A.330 - Turnover of rents; commingling and identifiability of rents; liability of assignor.

1. If an assignor collects rents that the assignee is entitled to collect under this chapter:

(a) The assignor shall turn over the proceeds to the assignee, less any amount representing payment of expenses authorized by the assignee; and

(b) The assignee continues to have a security interest in the proceeds so long as they are identifiable.

2. For purposes of this chapter, cash proceeds are identifiable if they are maintained in a segregated account or, if commingled with other funds, to the extent the assignee can identify them by a method of tracing, including, without limitation, application of equitable principles, that is permitted under law of this State other than this chapter with respect to commingled funds.

3. In addition to any other remedy available to the assignee under law of this State other than this chapter, if an assignor fails to turn over proceeds to the assignee as required by subsection 1, the assignee may recover from the assignor in a civil action:

(a) The proceeds, or an amount equal to the proceeds, that the assignor was obligated to turn over under subsection 1; and

(b) Reasonable attorney s fees and costs incurred by the assignee to the extent provided for by agreement and not prohibited by law of this State other than this chapter.

4. The assignee may maintain an action under subsection 3 without bringing an action to foreclose any security interest that it may have in the real property. Any sums recovered in the action must be applied in the manner specified in NRS 107A.310.

5. Unless otherwise agreed, if an assignee entitled to priority under subsection 3 of NRS 107A.240 enforces its interest in rents after another creditor holding a subordinate security interest in rents has enforced its interest under NRS 107A.270 or 107A.280, the creditor holding the subordinate security interest in rents is not obligated to turn over any proceeds that it collects in good faith before the creditor receives notification that the senior assignee has enforced its interest in rents. The creditor shall turn over to the senior assignee any proceeds that it collects after it receives the notification.

6. As used in this section, good faith means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(Added to NRS by 2007, 305)



NRS 107A.340 - Perfection and priority of assignee s security interest in proceeds.

1. An assignee s security interest in identifiable cash proceeds is perfected if its security interest in rents is perfected. An assignee s security interest in identifiable noncash proceeds is perfected only if the assignee perfects that interest in accordance with Article 9.

2. Except as otherwise provided in subsection 3, priority between an assignee s security interest in identifiable proceeds and a conflicting interest is governed by the priority rules in Article 9.

3. An assignee s perfected security interest in identifiable cash proceeds is subordinate to a conflicting interest that is perfected by control under Article 9 but has priority over a conflicting interest that is perfected other than by control.

4. As used in this section:

(a) Article 9 means NRS 104.9101 to 104.9709, inclusive, or, to the extent applicable to any particular issue, Article 9 of the Uniform Commercial Code as adopted by the state whose laws govern that issue under the choice-of-laws rules contained in NRS 104.9101 to 104.9709, inclusive.

(b) Conflicting interest means an interest in proceeds, held by a person other than an assignee, that is:

(1) A security interest arising under Article 9; or

(2) Any other interest if Article 9 resolves the priority conflict between that person and a secured party with a conflicting security interest in the proceeds.

(Added to NRS by 2007, 306)



NRS 107A.350 - Priority subject to subordination.

This chapter does not preclude subordination by agreement as to rents or proceeds.

(Added to NRS by 2007, 306)



NRS 107A.360 - Uniformity of application and construction.

In applying and construing the Uniform Assignment of Rents Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2007, 306)



NRS 107A.370 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but does not modify, limit or supersede Section 101(c) of that Act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. 7003(b).

(Added to NRS by 2007, 307)






Chapter 108 - Statutory Liens

NRS 108.221 - Definitions.

As used in NRS 108.221 to 108.246, inclusive, unless the context otherwise requires, the words and terms defined in NRS 108.22104 to 108.22188, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1965, 1159; A 1993, 2055; 1995, 1506; 2003, 2595; 2005, 1897)



NRS 108.22104 - Agent of the owner defined.

Agent of the owner means every architect, builder, contractor, engineer, geologist, land surveyor, lessee, miner, subcontractor or other person having charge or control of the property, improvement or work of improvement of the owner, or any part thereof.

(Added to NRS by 2003, 2587)



NRS 108.22108 - Building defined.

Building means a primary building or other superstructure, together with all garages, outbuildings and other structures appurtenant thereto.

(Added to NRS by 2003, 2587)



NRS 108.22112 - Commencement of construction defined.

Commencement of construction means the date on which:

1. Work performed; or

2. Materials or equipment furnished in connection with a work of improvement,

is visible from a reasonable inspection of the site.

(Added to NRS by 2003, 2587)



NRS 108.22116 - Completion of the work of improvement defined.

Completion of the work of improvement means:

1. The occupation or use by the owner, an agent of the owner or a representative of the owner of the work of improvement, accompanied by the cessation of all work on the work of improvement;

2. The acceptance by the owner, an agent of the owner or a representative of the owner of the work of improvement, accompanied by the cessation of all work on the work of improvement; or

3. The cessation of all work on a work of improvement for 30 consecutive days, provided a notice of completion is timely recorded and served and the work is not resumed under the same contract.

(Added to NRS by 2003, 2587)



NRS 108.22118 - Construction control defined.

Construction control has the meaning ascribed to it in NRS 627.050.

(Added to NRS by 2005, 1893)



NRS 108.2212 - Contract defined.

Contract means a written or oral agreement, including all attachments and amendments thereto, for the provision of work, materials or equipment for a work of improvement.

(Added to NRS by 2003, 2588)



NRS 108.22124 - Equipment defined.

Equipment means tools, machinery and vehicles, furnished or rented, which are used or to be used in the construction, alteration or repair of a work of improvement at the request of the owner or an agent of the owner.

(Added to NRS by 2003, 2588)



NRS 108.22128 - Improvement defined.

Improvement means the development, enhancement or addition to property, by the provision of work, materials or equipment. The term includes, without limitation:

1. A building, railway, tramway, toll road, canal, water ditch, flume, aqueduct, reservoir, bridge, fence, street, sidewalk, fixtures or other structure or superstructure;

2. A mine or a shaft, tunnel, adit or other excavation, designed or used to prospect, drain or work a mine;

3. A system for irrigation, plants, sod or other landscaping;

4. The demolition or removal of existing improvements, trees or other vegetation;

5. The drilling of test holes;

6. Grading, grubbing, filling or excavating;

7. Constructing or installing sewers or other public utilities; and

8. Constructing a vault, cellar or room under sidewalks or making improvements to the sidewalks in front of or adjoining the property.

(Added to NRS by 2003, 2588)



NRS 108.22132 - Lien defined.

Lien means the statutory rights and security interest in a construction disbursement account established pursuant to NRS 108.2403, or property or any improvements thereon provided to a lien claimant by NRS 108.221 to 108.246, inclusive.

(Added to NRS by 2003, 2588; A 2005, 1897)



NRS 108.22136 - Lienable amount defined.

Lienable amount means the principal amount of a lien to which a lien claimant is entitled pursuant to subsection 1 of NRS 108.222.

(Added to NRS by 2003, 2588)



NRS 108.2214 - Lien claimant defined.

1. Lien claimant means any person who provides work, material or equipment with a value of $500 or more to be used in or for the construction, alteration or repair of any improvement, property or work of improvement. The term includes, without limitation, every artisan, builder, contractor, laborer, lessor or renter of equipment, materialman, miner, subcontractor or other person who provides work, material or equipment, and any person who performs services as an architect, engineer, land surveyor or geologist, in relation to the improvement, property or work of improvement.

2. As used in this section, laborer includes, without limitation, an express trust fund to which any portion of the total compensation of a laborer, including, without limitation, any fringe benefit, must be paid pursuant to an agreement with that laborer or the collective bargaining agent of that laborer.

(Added to NRS by 2003, 2588; A 2007, 660)



NRS 108.22144 - Material defined.

Material means appliances, equipment, machinery and substances affixed, used or to be used, consumed or incorporated in the improvement of property or the construction, alteration or repair of any improvement, property or work of improvement.

(Added to NRS by 2003, 2588; A 2005, 1897)



NRS 108.22146 - Notice of lien defined.

Notice of lien means a notice recorded pursuant to NRS 108.226 to perfect a lien.

(Added to NRS by 2003, 2589) (Substituted in revision for NRS 108.22152)



NRS 108.22148 - Owner defined.

1. Owner includes:

(a) The record owner or owners of the property or an improvement to the property as evidenced by a conveyance or other instrument which transfers that interest to the record owner or owners and is recorded in the office of the county recorder in which the improvement or the property is located;

(b) The reputed owner or owners of the property or an improvement to the property;

(c) The owner or owners of the property or an improvement to the property, as shown on the records of the county assessor for the county where the property or improvement is located;

(d) The person or persons whose name appears as owner of the property or an improvement to the property on the building permit;

(e) A person who claims an interest in or possesses less than a fee simple estate in the property;

(f) This State or a political subdivision of this State, including, without limitation, an incorporated city or town, that owns the property or an improvement to the property if the property or improvement is used for a private or nongovernmental use or purpose; or

(g) A person described in paragraph (a), (b), (c), (d) or (e) who leases the property or an improvement to the property to this State or a political subdivision of this State, including, without limitation, an incorporated city or town, if the property or improvement is privately owned.

2. The term does not include:

(a) A mortgagee;

(b) A trustee or beneficiary of a deed of trust;

(c) The owner or holder of a lien encumbering the property or an improvement to the property; or

(d) Except as otherwise provided in paragraph (f) of subsection 1, this State or a political subdivision of this State, including, without limitation, an incorporated city or town.

(Added to NRS by 2003, 2588; A 2005, 1897)



NRS 108.22156 - Prevailing lien claimant defined.

Prevailing lien claimant means a lien claimant to whom an amount is found due by a trier of fact on a notice of lien or a claim against a surety bond.

(Added to NRS by 2003, 2589)



NRS 108.2216 - Prime contract defined.

Prime contract means a contract between a prime contractor and the owner or lessee of property about which the contract relates.

(Added to NRS by 2003, 2589; A 2005, 1897)



NRS 108.22164 - Prime contractor defined.

Prime contractor means:

1. A person who contracts with an owner or a lessee of property to provide work, materials or equipment to be used for the improvement of the property or in the construction, alteration or repair of a work of improvement; or

2. A person who is an owner of the property, is licensed as a general contractor pursuant to chapter 624 of NRS and provides work, materials or equipment to be used for the improvement of the property or in the construction, alteration or repair of a work of improvement.

(Added to NRS by 2003, 2589; A 2005, 1898)



NRS 108.22168 - Principal defined.

Principal, as pertaining to a surety bond, means the debtor of the lien claimant or a party in interest in the property subject to the lien whose name and signature appear as principal on a surety bond.

(Added to NRS by 2003, 2589)



NRS 108.22172 - Property defined.

Property means the land, real property or mining claim of an owner for which a work of improvement was provided, including all buildings, improvements and fixtures thereon, and a convenient space on, around and about the same, or so much as may be required for the convenient use and occupation thereof.

(Added to NRS by 2003, 2589)



NRS 108.22176 - Surety defined.

Surety means a corporation authorized to transact surety business in this state pursuant to NRS 679A.030 that:

1. Is included in the United States Department of the Treasury s Listing of Approved Sureties; and

2. Issues a surety bond pursuant to NRS 108.2413 to 108.2425, inclusive, that does not exceed the underwriting limitations established for that surety by the United States Department of the Treasury.

(Added to NRS by 2003, 2589)



NRS 108.2218 - Surety bond defined.

Surety bond means a bond issued by a surety for the release of a prospective or existing lien pursuant to NRS 108.2413 to 108.2425, inclusive.

(Added to NRS by 2003, 2589; A 2005, 1898)



NRS 108.22184 - Work defined.

Work means the planning, design, geotechnical and environmental investigations, surveying, labor and services provided by a lien claimant for the construction, alteration or repair of any improvement, property or work of improvement whether the work is completed or partially completed.

(Added to NRS by 2003, 2589)



NRS 108.22188 - Work of improvement defined.

Work of improvement means the entire structure or scheme of improvement as a whole, including, without limitation, all work, materials and equipment to be used in or for the construction, alteration or repair of the property or any improvement thereon, whether under multiple prime contracts or a single prime contract except as follows:

1. If a scheme of improvement consists of the construction of two or more separate buildings and each building is constructed upon a separate legal parcel of land and pursuant to a separate prime contract for only that building, then each building shall be deemed a separate work of improvement; and

2. If the improvement of the site is provided for in a prime contract that is separate from all prime contracts for the construction of one or more buildings on the property, and if the improvement of the site was contemplated by the contracts to be a separate work of improvement to be completed before the commencement of construction of the buildings, the improvement of the site shall be deemed a separate work of improvement from the construction of the buildings and the commencement of construction of the improvement of the site does not constitute the commencement of construction of the buildings. As used in this subsection, improvement of the site means the development or enhancement of the property, preparatory to the commencement of construction of a building, and includes:

(a) The demolition or removal of improvements, trees or other vegetation;

(b) The drilling of test holes;

(c) Grading, grubbing, filling or excavating;

(d) Constructing or installing sewers or other public utilities; or

(e) Constructing a vault, cellar or room under sidewalks or making improvements to the sidewalks in front of or adjoining the property.

(Added to NRS by 2003, 2590)



NRS 108.222 - Lien on property, improvements and construction disbursement account; amount of lien; lien not available to unlicensed contractor or professional who must be licensed to perform work.

1. Except as otherwise provided in subsection 2, a lien claimant has a lien upon the property, any improvements for which the work, materials and equipment were furnished or to be furnished, and any construction disbursement account established pursuant to NRS 108.2403, for:

(a) If the parties agreed, by contract or otherwise, upon a specific price or method for determining a specific price for some or all of the work, material and equipment furnished or to be furnished by or through the lien claimant, the unpaid balance of the price agreed upon for such work, material or equipment, as the case may be, whether performed, furnished or to be performed or furnished at the instance of the owner or the owner s agent; and

(b) If the parties did not agree, by contract or otherwise, upon a specific price or method for determining a specific price for some or all of the work, material and equipment furnished or to be furnished by or through the lien claimant, including, without limitation, any additional or changed work, material or equipment, an amount equal to the fair market value of such work, material or equipment, as the case may be, including a reasonable allowance for overhead and a profit, whether performed, furnished or to be performed or furnished at the instance of the owner or at the instance of the owner s agent.

2. If a contractor or professional is required to be licensed pursuant to the provisions of NRS to perform the work, the contractor or professional will only have a lien pursuant to subsection 1 if the contractor or professional is licensed to perform the work.

(Added to NRS by 1965, 1159; A 1987, 98; 1993, 2055; 1997, 2691; 2003, 2595; 2005, 1898)



NRS 108.225 - Priority of liens.

1. The liens provided for in NRS 108.221 to 108.246, inclusive, are preferred to:

(a) Any lien, mortgage or other encumbrance which may have attached to the property after the commencement of construction of a work of improvement.

(b) Any lien, mortgage or other encumbrance of which the lien claimant had no notice and which was unrecorded against the property at the commencement of construction of a work of improvement.

2. Every mortgage or encumbrance imposed upon, or conveyance made of, property affected by the liens provided for in NRS 108.221 to 108.246, inclusive, after the commencement of construction of a work of improvement are subordinate and subject to the liens provided for in NRS 108.221 to 108.246, inclusive, regardless of the date of recording the notices of liens.

(Added to NRS by 1965, 1160; A 1993, 2056; 1995, 1506; 2003, 2596)



NRS 108.226 - Perfection of lien: Time for recording notice of lien; contents of notice of lien; verification; penalty for certain false statements; form for notice of lien; notice of intent to lien required under certain circumstances.

1. To perfect a lien, a lien claimant must record a notice of lien in the office of the county recorder of the county where the property or some part thereof is located in the form provided in subsection 5:

(a) Within 90 days after the date on which the latest of the following occurs:

(1) The completion of the work of improvement;

(2) The last delivery of material or furnishing of equipment by the lien claimant for the work of improvement; or

(3) The last performance of work by the lien claimant for the work of improvement; or

(b) Within 40 days after the recording of a valid notice of completion, if the notice of completion is recorded and served in the manner required pursuant to NRS 108.228.

2. The notice of lien must contain:

(a) A statement of the lienable amount after deducting all just credits and offsets.

(b) The name of the owner if known.

(c) The name of the person by whom the lien claimant was employed or to whom the lien claimant furnished the material or equipment.

(d) A brief statement of the terms of payment of the contract.

(e) A description of the property to be charged with the notice of lien sufficient for identification.

3. The notice of lien must be verified by the oath of the lien claimant or some other person. The notice of lien need not be acknowledged to be recorded.

4. It is unlawful for a person knowingly to make a false statement in or relating to the recording of a notice of lien pursuant to the provisions of this section. A person who violates this subsection is guilty of a gross misdemeanor and shall be punished by a fine of not less than $5,000 nor more than $10,000.

5. A notice of lien must be substantially in the following form:

Assessor s Parcel Numbers

NOTICE OF LIEN

The undersigned claims a lien upon the property described in this notice for work, materials or equipment furnished or to be furnished for the improvement of the property:

1. The amount of the original contract is: $..........................................................

2. The total amount of all additional or changed work, materials and equipment, if any, is: $

3. The total amount of all payments received to date is: $...............................

4. The amount of the lien, after deducting all just credits and offsets, is: $...

5. The name of the owner, if known, of the property is: ...................................

6. The name of the person by whom the lien claimant was employed or to whom the lien claimant furnished or agreed to furnish work, materials or equipment is: ................................................................................

7. A brief statement of the terms of payment of the lien claimant s contract is:

..........................................................................................................................................

8. A description of the property to be charged with the lien is: .........................

.............................................................

(Print Name of Lien Claimant)

By:......................................................

(Authorized Signature)

State of Nevada )

) ss.

County of ................................... )

.................................. (print name), being first duly sworn on oath according to law, deposes and says:

I have read the foregoing Notice of Lien, know the contents thereof and state that the same is true of my own personal knowledge, except those matters stated upon information and belief, and, as to those matters, I believe them to be true.

...............................................................................

(Authorized Signature of Lien Claimant)

Subscribed and sworn to before me

this ...... day of the month of ............... of the year .......

..................................................................

Notary Public in and for

the County and State

6. Except as otherwise provided in subsection 7, if a work of improvement involves the construction, alteration or repair of multifamily or single-family residences, including, without limitation, apartment houses, a lien claimant, except laborers, must serve a 15-day notice of intent to lien incorporating substantially the same information required in a notice of lien upon both the owner and the reputed prime contractor before recording a notice of lien. Service of the notice of intent to lien must be by personal delivery or certified mail and will extend the time for recording the notice of lien described in subsection 1 by 15 days. A notice of lien for materials or equipment furnished or to be furnished for work or services performed or to be performed, except labor, for a work of improvement involving the construction, alteration or repair of multifamily or single-family residences may not be perfected or enforced pursuant to NRS 108.221 to 108.246, inclusive, unless the 15-day notice of intent to lien has been given to the owner.

7. The provisions of subsection 6 do not apply to the construction of any nonresidential construction project.

(Added to NRS by 1965, 1160; A 1971, 367; 1995, 1507; 1997, 2692; 2003, 2597; 2005, 1898)



NRS 108.227 - Service of copy of notice of lien.

1. In addition to the requirements of NRS 108.226, a copy of the notice of lien must be served upon the owner of the property within 30 days after recording the notice of lien, in one of the following ways:

(a) By personally delivering a copy of the notice of lien to the owner or registered agent of the owner;

(b) By mailing a copy of the notice of lien by certified mail, return receipt requested, to the owner at the owner s place of residence or the owner s usual place of business or to the registered agent of the owner at the address of the registered agent; or

(c) If the place of residence or business of the owner and the address of the registered agent of the owner, if applicable, cannot be determined, by:

(1) Fixing a copy of the notice of lien in a conspicuous place on the property;

(2) Delivering a copy of the notice of lien to a person there residing, if such a person can be found; and

(3) Mailing a copy of the notice of lien addressed to the owner at:

(I) The place where the property is located;

(II) The address of the owner as identified in the deed;

(III) The address identified in the records of the office of the county assessor; or

(IV) The address identified in the records of the county recorder of the county in which the property is located.

2. If there is more than one owner, failure to serve a copy of the notice of lien upon a particular owner does not invalidate a notice of lien if properly served upon another owner.

3. Each subcontractor who participates in the construction, improvement, alteration or repair of a work of improvement shall deliver a copy of each notice of lien required by NRS 108.226 to the prime contractor. The failure of a subcontractor to deliver the notice to the prime contractor is a ground for disciplinary proceedings pursuant to chapter 624 of NRS.

(Added to NRS by 1965, 1161; A 1969, 1099; 1987, 99; 2003, 2599; 2007, 2716)



NRS 108.2275 - Frivolous or excessive notice of lien: Motion; hearing; consequences of failure to appear; effect on action to foreclose; order; appeal; recording of certified copy of order releasing or reducing notice of lien.

1. The debtor of the lien claimant or a party in interest in the property subject to the notice of lien who believes the notice of lien is frivolous and was made without reasonable cause, or that the amount of the notice of lien is excessive, may apply by motion to the district court for the county where the property or some part thereof is located for an order directing the lien claimant to appear before the court to show cause why the relief requested should not be granted.

2. The motion must:

(a) Set forth in detail the legal and factual grounds upon which relief is requested; and

(b) Be supported by:

(1) A notarized affidavit signed by the applicant setting forth a concise statement of the facts upon which the motion is based; and

(2) Documentary evidence in support of the affidavit, if any.

3. If the court issues an order for a hearing, the applicant shall serve notice of the application and order of the court on the lien claimant within 3 days after the court issues the order. The court shall conduct the hearing within not less than 15 days or more than 30 days after the court issues the order for a hearing.

4. The order for a hearing must include a statement that if the lien claimant fails to appear at the time and place noted, the notice of lien will be released with prejudice and the lien claimant will be ordered to pay the reasonable costs the applicant incurs in bringing the motion, including reasonable attorney s fees.

5. If, at the time the application is filed, an action to foreclose the notice of lien has not been filed, the clerk of the court shall assign a number to the application and obtain from the applicant a filing fee of $85. If an action has been filed to foreclose the notice of lien before the application was filed pursuant to this section, the application must be made a part of the action to foreclose the notice of lien.

6. If, after a hearing on the matter, the court determines that:

(a) The notice of lien is frivolous and was made without reasonable cause, the court shall make an order releasing the lien and awarding costs and reasonable attorney s fees to the applicant for bringing the motion.

(b) The amount of the notice of lien is excessive, the court may make an order reducing the notice of lien to an amount deemed appropriate by the court and awarding costs and reasonable attorney s fees to the applicant for bringing the motion.

(c) The notice of lien is not frivolous and was made with reasonable cause or that the amount of the notice of lien is not excessive, the court shall make an order awarding costs and reasonable attorney s fees to the lien claimant for defending the motion.

7. Proceedings conducted pursuant to this section do not affect any other rights and remedies otherwise available to the parties.

8. An appeal may be taken from an order made pursuant to subsection 6. A stay may not be granted if the district court does not release the lien pursuant to subsection 6.

9. If an order releasing or reducing a notice of lien is entered by the court, and the order is not stayed, the applicant may, within 5 days after the order is entered, record a certified copy of the order in the office of the county recorder of the county where the property or some part thereof is located. The recording of a certified copy of the order releasing or reducing a notice of lien is notice to any interested party that the notice of lien has been released or reduced.

(Added to NRS by 1995, 1505; A 1997, 2693; 2003, 2600; 2005, 1900)



NRS 108.228 - Notice of completion: Recording; contents; verification; delivery of copy to each prime contractor and potential lien claimant; effect of failure to deliver copy to prime contractor or lien claimant.

1. The owner may record a notice of completion after the completion of the work of improvement.

2. The notice of completion must be recorded in the office of the county recorder of the county where the property is located and must set forth:

(a) The date of completion of the work of improvement.

(b) The owner s name or owners names, as the case may be, the address of the owner or addresses of the owners, as the case may be, and the nature of the title, if any, of the person signing the notice.

(c) A description of the property sufficient for identification.

(d) The name of the prime contractor or names of the prime contractors, if any.

3. The notice must be verified by the owner or by some other person on the owner s behalf. The notice need not be acknowledged to be recorded.

4. Upon recording the notice pursuant to this section, the owner shall, within 10 days after the notice is recorded, deliver a copy of the notice by certified mail, to:

(a) Each prime contractor with whom the owner contracted for all or part of the work of improvement.

(b) Each potential lien claimant who, before the notice was recorded pursuant to this section, either submitted a request to the owner to receive the notice or delivered a preliminary notice of right to lien pursuant to NRS 108.245.

5. The failure of the owner to deliver a copy of the notice of completion in the time and manner provided in this section renders the notice of completion ineffective with respect to each prime contractor and lien claimant to whom a copy was required to be delivered pursuant to subsection 4.

(Added to NRS by 1965, 1161; A 1989, 900; 1993, 853; 1995, 1508; 2003, 2601)



NRS 108.229 - Recording and service of amended notice of lien; variances; errors or mistakes do not defeat lien; exceptions; amendments; substitution of defendants; sufficiency of notice of lien.

1. At any time before or during the trial of any action to foreclose a lien, a lien claimant may record an amended notice of lien to correct or clarify the lien claimant s notice of lien. The lien claimant shall serve the owner of the property with an amended notice of lien in the same manner as required for serving a notice of lien pursuant to NRS 108.227 and within 30 days after recording the amended notice of lien. A variance between a notice of lien and an amended notice of lien does not defeat the lien and shall not be deemed material unless the variance:

(a) Results from fraud or is made intentionally; or

(b) Misleads an adverse party to the party s prejudice, but then only with respect to the adverse party who was prejudiced.

2. Upon the trial of any action or suit to foreclose a lien, a variance between the lien and the proof does not defeat the lien and shall not be deemed material unless the variance:

(a) Results from fraud or is made intentionally; or

(b) Misleads the adverse party to the party s prejudice, but then only with respect to the adverse party who was prejudiced.

In all cases of immaterial variance the notice of lien may be amended, by amendment duly recorded, to conform to the proof.

3. An error or mistake in the name of the owner contained in any notice of lien does not defeat the lien, unless a correction of the notice of lien in a particular instance would prejudice the rights of an innocent bona fide purchaser or encumbrancer for value, but then only with respect to the bona fide purchaser or encumbrancer for value who was prejudiced.

4. Upon the trial, if it appears that an error or mistake has been made in the name of the owner or that the wrong person has been named as owner in any notice of lien, the court shall order an amended notice of lien to be recorded with the county recorder where the original notice of lien was recorded and shall issue to the person who is so made to appear to be the original owner a notice directing the person or persons to be and appear before the court within the same time as is provided by Nevada Rules of Civil Procedure for the appearance in other actions after the service of summons, which notice must be served in all respects as a summons is required to be served, and to show cause why:

(a) That person or persons should not be substituted as the correct owner in the notice of lien and in the suit, in lieu of the person so made defendant and alleged to be owner by mistake.

(b) That person or persons should not be bound by the judgment or decree of the court. Such proceedings must be had therein as though the party so cited to appear had been an original party defendant in the action or suit, and originally named in the notice of lien as owner, and the rights of all parties must thereupon be fully adjudicated.

5. A notice of lien which contains therein the description of the property supplied by and set forth in the notice of completion recorded pursuant to NRS 108.228 must, for all purposes, be sufficient as a description of the actual property upon which the work was performed or materials or equipment were supplied, and amendment of the notice of lien or amendment of the pleading filed by the lien claimant in a foreclosure action, or both, may be made to state the correct description, and the corrected description relates back to the time of recording the notice of lien, unless a correction of the notice of lien in a particular instance would prejudice the rights of an innocent bona fide purchaser or encumbrancer for value, but then only with respect to the bona fide purchaser or encumbrancer for value who was prejudiced.

(Added to NRS by 1965, 1162; A 2003, 2602)



NRS 108.231 - Notice of lien against two or more separate buildings or mining claims: Designation of amount due on each; effect of failure to designate amount due on each.

1. In every case in which a notice of lien is recorded against two or more separate buildings or mining claims that are owned by the same person and that are located on separate legal parcels that existed at the commencement of construction, the lien claimant must, at the time of recording the notice of lien, designate the lienable amount due on each building or mining claim.

2. The lien of a lien claimant only applies to the lienable amount designated in the notice of lien, plus all amounts that may be awarded by the court pursuant to NRS 108.237, as against other creditors having liens by judgment or otherwise, upon the buildings or mining claims. However, the lienable amount chargeable to the interest of the owner in each building must be the total amount of the lien claimant s notice of lien, without regard to the proportionate amount designated to each separate building in the lien claimant s notice of lien, plus all amounts that may be awarded by the court pursuant to NRS 108.237, but upon the trial thereof, the court may, where it deems it equitable to do so, distribute the lien equitably as among the several buildings involved.

3. If a lien claimant fails to designate in the notice of lien the amount due on each separate building as provided in subsection 1, the lien claimant s notice of lien must be postponed to the notices of lien of other lien claimants and other encumbrancers for value who have designated the amount due on each building or mining claim but must not be inferior to any rights or interests of the owner. For purposes of this subsection, a lien claimant s lien must not be postponed to other liens or encumbrances if the lien claimant s designation among the parcels was estimated by the lien claimant in good faith or was based upon a pro rata division of the total lienable amount.

(Added to NRS by 1965, 1163; A 2003, 2603)



NRS 108.232 - Notice of lien to be recorded; fees of recorder.

The county recorder of the county in which property that is subject to a lien is located must record the notice of lien in a book kept by the county recorder for that purpose, which record must be indexed as deeds and other conveyances are required by law to be indexed, and for which the county recorder may receive the same fees as are allowed by law for recording deeds and other instruments.

(Added to NRS by 1965, 1163; A 2003, 2604)



NRS 108.233 - Duration of lien.

1. A lien provided for in NRS 108.221 to 108.246, inclusive, must not bind the property subject to the lien for a period longer than 6 months after the date on which the notice of lien was recorded, unless:

(a) Proceedings are commenced in a proper court within that time to enforce the same; or

(b) The time to commence the action is extended by a written instrument signed by the lien claimant and by a person or persons in interest in the property subject to the lien, in which event, and as to only that person or those persons in interest signing the agreement, the time is extended, but no extension is valid unless in writing and recorded in the county recorder s office in which the notice of lien is recorded and unless the extension agreement is recorded within the 6-month period. The extension agreement, to be recorded, must be acknowledged as required by law for the acknowledgment of deeds. An action may be commenced within the extended time only against the persons signing the extension agreement and only as to their interests in the property are affected, and upon the lapse of the time specified in the extension agreement, an action may not thereafter be commenced, nor may a second extension be given.

2. For all purposes, a notice of lien shall be deemed to have expired as a lien against the property after the lapse of the 6-month period provided in subsection 1, and the recording of a notice of lien does not provide actual or constructive notice after the lapse of the 6-month period and as a lien on the property referred to in the notice of lien, unless, before the lapse of the 6-month period an extension agreement has been recorded, in which event, the lien will only continue as a lien on the interests of those persons signing the extension for the period specified in the extension. An extension must not be given for a period in excess of 1 year beyond the date on which the notice of lien is recorded.

3. If there are other notices of lien outstanding against the property, an extension must not be given upon a notice of lien which will tend to delay or postpone the collection of other liens evidenced by a notice of lien or encumbrances against the property.

(Added to NRS by 1965, 1163; A 2003, 2604)



NRS 108.234 - Recording of notice of nonresponsibility by disinterested owner; contents and validity of notice of nonresponsibility; service of notice of nonresponsibility upon lessee and prime contractor; prime contractor s obligations upon receipt of notice of nonresponsibility; effect of owner s failure to comply with provisions of this section.

1. Except as otherwise provided in subsection 2, every improvement constructed, altered or repaired upon property shall be deemed to have been constructed, altered or repaired at the instance of each owner having or claiming any interest therein, and the interest owned or claimed must be subject to each notice of lien recorded in accordance with the provisions of NRS 108.221 to 108.246, inclusive.

2. The interest of a disinterested owner in any improvement and the property upon which an improvement is constructed, altered or repaired is not subject to a notice of lien if the disinterested owner, within 3 days after he or she first obtains knowledge of the construction, alteration or repair, or the intended construction, alteration or repair, gives notice that he or she will not be responsible for the improvement by recording a notice in writing to that effect with the county recorder of the county where the property is located and, in the instance of a disinterested owner who is:

(a) A lessor, the notice of nonresponsibility shall be deemed timely recorded if the notice is recorded within 3 days immediately following the effective date of the lease or by the time of the execution of the lease by all parties, whichever occurs first; or

(b) An optionor, the notice of nonresponsibility shall be deemed timely recorded if the notice is recorded within 3 days immediately following the date on which the option is exercised in writing.

3. To be effective and valid, each notice of nonresponsibility recorded pursuant to this section must identify:

(a) The names and addresses of the disinterested owner and the person who is causing the work of improvement to be constructed, altered or repaired;

(b) The location of the improvement and the address and legal description of the property upon which the improvement is or will be constructed, altered or repaired;

(c) The nature and extent of the disinterested owner s interest in the improvement and the property upon which the improvement is or will be constructed, altered or repaired;

(d) The date on which the disinterested owner first learned of the construction, alteration or repair of the improvement that is the subject of the notice of nonresponsibility; and

(e) Whether the disinterested owner has notified the lessee in writing that the lessee must comply with the requirements of NRS 108.2403.

4. To be effective and valid, each notice of nonresponsibility that is recorded by a lessor pursuant to this section must be served by personal delivery or by certified mail, return receipt requested:

(a) Upon the lessee within 10 days after the date on which the notice of nonresponsibility is recorded pursuant to subsection 2; and

(b) Upon the prime contractor for the work of improvement within 10 days after the date on which the lessee contracts with the prime contractor for the construction, alteration or repair of the work of improvement.

5. If the prime contractor for the work of improvement receives a notice of nonresponsibility pursuant to paragraph (b) of subsection 4, the prime contractor shall:

(a) Post a copy of the notice of nonresponsibility in an open and conspicuous place on the property within 3 days after receipt of the notice of nonresponsibility; and

(b) Serve a copy of the notice of nonresponsibility by personal delivery, facsimile or by certified mail, return receipt requested, upon each lien claimant from whom a notice of right to lien was received, within 10 days after receipt of the notice of nonresponsibility or a notice of right to lien, whichever occurs later.

6. An owner who does not comply with the provisions of this section may not assert any claim that the owner s interest in any improvement and the property upon which an improvement is constructed, altered or repaired is not subject to or is immune from the attachment of a lien pursuant to NRS 108.221 to 108.246, inclusive.

7. As used in this section, disinterested owner means an owner who:

(a) Does not record a notice of waiver as provided in NRS 108.2405; and

(b) Does not personally or through an agent or representative, directly or indirectly, contract for or cause a work of improvement, or any portion thereof, to be constructed, altered or repaired upon the property or an improvement of the owner.

The term does not include an owner who is a lessor if the lessee fails to satisfy the requirements set forth in NRS 108.2403 and 108.2407.

(Added to NRS by 1965, 1163; A 2001, 1752; 2003, 2605; 2005, 1901)



NRS 108.235 - Amount recoverable by prime contractor; payment of all liens by prime contractor; defense of action on notice of lien; withholding or deduction of money by owner.

1. A prime contractor:

(a) Upon a notice of lien, may recover the lienable amount as may be due, plus all amounts that may be awarded by the court pursuant to NRS 108.237; and

(b) Upon receipt of the amount described in paragraph (a), shall pay all liens for the work, equipment or materials which were furnished or to be furnished as provided in NRS 108.221 to 108.246, inclusive.

2. In all cases where a prime contractor has been paid for the work, materials or equipment which are the subject of a notice of lien recorded under NRS 108.221 to 108.246, inclusive, the prime contractor shall defend the owner in any action brought thereupon at the prime contractor s own expense.

3. Except as otherwise provided in this subsection, if a lien claimant records a notice of lien for the work, equipment or materials furnished or to be furnished to the prime contractor, the owner may withhold from the prime contractor the amount of money for which the lien claimant s notice of lien is recorded. If the lien claimant s notice of lien resulted from the owner s failure to pay the prime contractor for the lien claimant s work, materials or equipment, the owner shall not withhold the amount set forth in the notice of lien from the prime contractor if the prime contractor or lien claimant tenders a release of the lien claimant s lien to the owner. In case of judgment against the owner or the owner s property which is the subject of the lien, the owner may deduct, from any amount due or to become due to the prime contractor, the amount paid by the owner to the lien claimant for which the prime contractor was liable and recover back from the prime contractor any amount so paid by the owner in excess of the amount the court has found that the owner owes to the prime contractor.

(Added to NRS by 1965, 1164; A 2003, 2606; 2005, 1903)



NRS 108.236 - Court must declare rank of lien claimants or class of lien claimants; application of proceeds.

1. In every case in which different liens are asserted against any property, the court, in the judgment, must declare the rank of each lien claimant or class of lien claimants in the following order:

(a) First: All labor whether performed at the instance or direction of the owner, the subcontractor or the prime contractor.

(b) Second: Material suppliers and lessors of equipment.

(c) Third: All other lien claimants who have performed their work, in whole or in part, under contract with the prime contractor or any subcontractor.

(d) Fourth: All other lien claimants.

2. The proceeds of the sale of the property must be applied to each lien claimant or class of lien claimants in the order of its rank.

(Added to NRS by 1965, 1164; A 1993, 2056; 2003, 2607)



NRS 108.237 - Award of lienable amount, cost of preparing and recording notice of lien, costs of proceedings and representation and other amounts to prevailing lien claimant; calculation of interest; award of costs and attorney s fees when lien claim not upheld.

1. The court shall award to a prevailing lien claimant, whether on its lien or on a surety bond, the lienable amount found due to the lien claimant by the court and the cost of preparing and recording the notice of lien, including, without limitation, attorney s fees, if any, and interest. The court shall also award to the prevailing lien claimant, whether on its lien or on a surety bond, the costs of the proceedings, including, without limitation, reasonable attorney s fees, the costs for representation of the lien claimant in the proceedings, and any other amounts as the court may find to be justly due and owing to the lien claimant.

2. The court shall calculate interest for purposes of subsection 1 based upon:

(a) The rate of interest agreed upon in the lien claimant s contract; or

(b) If a rate of interest is not provided in the lien claimant s contract, interest at a rate equal to the prime rate at the largest bank in Nevada, as ascertained by the Commissioner of Financial Institutions, on January 1 or July 1, as the case may be, immediately preceding the date of judgment, plus 4 percent, on the amount of the lien found payable. The rate of interest must be adjusted accordingly on each January 1 and July 1 thereafter until the amount of the lien is paid.

Interest is payable from the date on which the payment is found to have been due, as determined by the court.

3. If the lien claim is not upheld, the court may award costs and reasonable attorney s fees to the owner or other person defending against the lien claim if the court finds that the notice of lien was pursued by the lien claimant without a reasonable basis in law or fact.

(Added to NRS by 1965, 1165; A 1981, 1859; 1987, 941; 2003, 2607; 2005, 1904)



NRS 108.238 - Right to maintain civil action or submit controversy to arbitration not impaired.

The provisions of NRS 108.221 to 108.246, inclusive, must not be construed to impair or affect the right of a lien claimant to whom any debt may be due for work, materials or equipment furnished to maintain a civil action to recover that debt against the person liable therefor or to submit any controversy arising under a contract to arbitration to recover that amount.

(Added to NRS by 1965, 1165; A 2003, 2608)



NRS 108.239 - Action to enforce notice of lien: Complaint; required notices; joinder of persons holding or claiming notice of lien; consolidation of actions; hearing and judgment; preferential trial setting; binding arbitration; sale of property.

1. A notice of lien may be enforced by an action in any court of competent jurisdiction that is located within the county where the property upon which the work of improvement is located, on setting out in the complaint the particulars of the demand, with a description of the property to be charged with the lien.

2. At the time of filing the complaint and issuing the summons, the lien claimant shall:

(a) File a notice of pendency of the action in the manner provided in NRS 14.010; and

(b) Cause a notice of foreclosure to be published at least once a week for 3 successive weeks, in one newspaper published in the county, and if there is no newspaper published in the county, then in such mode as the court may determine, notifying all persons holding or claiming a notice of lien pursuant to the provisions of NRS 108.221 to 108.246, inclusive, on the property to file with the clerk and serve on the lien claimant and also on the defendant, if the defendant is within the State or is represented by counsel, written statements of the facts constituting their liens, together with the dates and amounts thereof.

3. All persons holding or claiming a notice of lien may join a lien claimant s action by filing a statement of facts within a reasonable time after publication of the notice of foreclosure or receiving notice of the foreclosure, whichever occurs later. Any number of persons claiming liens may join in the same action if they timely file a statement of facts in the lien claimant s action. The lien claimant and other parties adversely interested must be allowed 20 days to answer the statements.

4. If it appears from the records of the county recorder that there are other notices of lien recorded against the same property at the time of the commencement of the action, the lien claimant shall, in addition to and after the initial publication of the notice of foreclosure as provided in paragraph (b) of subsection 2, mail to those other lien claimants, by registered or certified mail, or deliver in person a copy of the notice of foreclosure as published.

5. At the time of any change in the venue of the action, the lien claimant shall file a notice of pendency of the action, in the manner provided in NRS 14.010, and include in the notice the court and county to which the action is changed.

6. When separate actions are commenced by lien claimants to foreclose on their respective notices of lien, the court may consolidate all the actions. The consolidation does not affect or change the priority of lien claims.

7. The court shall enter judgment according to the right of the parties, and shall, by decree, proceed to hear and determine the claims in a summary way, or may, if it be the district court, refer the claims to a special master to ascertain and report upon the liens and the amount justly due thereon. No consequential damages may be recovered in an action pursuant to this section. All liens not so exhibited shall be deemed to be waived in favor of those which are so exhibited.

8. Upon petition by a lien claimant for a preferential trial setting:

(a) The court shall give preference in setting a date for the trial of an action brought pursuant to this section; and

(b) If a lien action is designated as complex by the court, the court may take into account the rights and claims of all lien claimants in setting a date for the preferential trial.

9. If the lienable amount of a lien claimant s lien is the subject of binding arbitration:

(a) The court may, at the request of a party to the arbitration, stay the lien claimant s action to foreclose the lien pending the outcome of the binding arbitration. If the foreclosure on the lien involves the rights of other lien claimants or persons whose claims are not the subject of the binding arbitration, the court may stay the lien claimant s foreclosure proceeding only upon terms which are just and which afford the lien claimant a fair opportunity to protect his or her lien rights and priorities with respect to other lien claimants and persons.

(b) Upon the granting of an award by the arbitrator, any party to the arbitration may seek an order from the court in the action to foreclose on the lien confirming or adopting the award and determining the lienable amount of the lien claimant s lien in accordance with the order, if any. Upon determining the lienable amount, the court shall enter a judgment or decree for the lienable amount, plus all amounts that may be awarded by the court to the lien claimant pursuant to NRS 108.237, and the court may include as part of the lien all costs and attorney s fees awarded to the lien claimant by the arbitrator and all costs and attorney s fees incurred by the lien claimant pertaining to any application or motion to confirm, adopt, modify or correct the award of the arbitrator. A judgment or decree entered by the court pursuant to this subsection may be enforced against the property as provided in subsections 10, 11 and 12.

10. On ascertaining the whole amount of the liens with which the property is justly chargeable, as provided in NRS 108.221 to 108.246, inclusive, the court shall cause the property to be sold in satisfaction of all liens and the costs of sale, including all amounts awarded to all lien claimants pursuant to NRS 108.237, and any party in whose favor judgment may be rendered may cause the property to be sold within the time and in the manner provided for sales on execution, issued out of any district court, for the sale of real property.

11. If the proceeds of sale, after payment of the costs of sale, are not sufficient to satisfy all liens to be included in the decree of sale, including all amounts awarded to all lien claimants pursuant to NRS 108.237, the proceeds must be apportioned according to the right of the various lien claimants. If the proceeds of the sale amount to more than the sum of all liens and the cost of sale, the remainder must be paid over to the owner of the property.

12. Each party whose claim is not satisfied in the manner provided in this section is entitled to personal judgment for the residue against the party legally liable for it if that person has been personally summoned or has appeared in the action.

(Added to NRS by 1965, 1165; A 1969, 728; 1981, 175; 1983, 1848; 1989, 628; 1997, 2694; 2003, 2608; 2005, 1904)



NRS 108.2403 - Lessee to record notice of posted security and either establish construction disbursement account or record surety bond before beginning work of improvement; contents of notice of posted security and service thereof; effect of failure to comply with requirements; rights and remedies additional.

1. Except as otherwise provided in NRS 108.2405, before a lessee may cause a work of improvement to be constructed, altered or repaired upon property that the lessee is leasing, the lessee shall:

(a) Record a notice of posted security with the county recorder of the county where the property is located upon which the improvement is or will be constructed, altered or repaired; and

(b) Either:

(1) Establish a construction disbursement account and:

(I) Fund the account in an amount equal to the total cost of the work of improvement, but in no event less than the total amount of the prime contract;

(II) Obtain the services of a construction control to administer the construction disbursement account; and

(III) Notify each person who gives the lessee a notice of right to lien of the establishment of the construction disbursement account as provided in paragraph (f) of subsection 2; or

(2) Record a surety bond for the prime contract that meets the requirements of subsection 2 of NRS 108.2415 and notify each person who gives the lessee a notice of right to lien of the recording of the surety bond as provided in paragraph (f) of subsection 2.

2. The notice of posted security required pursuant to subsection 1 must:

(a) Identify the name and address of the lessee;

(b) Identify the location of the improvement and the address, legal description and assessor s parcel number of the property upon which the improvement is or will be constructed, altered or repaired;

(c) Describe the nature of the lessee s interest in:

(1) The property upon which the improvement is or will be constructed, altered or repaired; and

(2) The improvement on such property;

(d) If the lessee establishes a construction disbursement account pursuant to subsection 1, include:

(1) The name and address of the construction control;

(2) The date that the lessee obtained the services of the construction control and the total amount of funds in the construction disbursement account; and

(3) The number of the construction disbursement account, if any;

(e) If the lessee records a surety bond pursuant to subsection 1, include:

(1) The name and address of the surety;

(2) The surety bond number;

(3) The date that the surety bond was recorded in the office of the county recorder of the county where the property is located upon which the improvement is or will be constructed, altered or repaired;

(4) The book and the instrument or document number of the recorded surety bond; and

(5) A copy of the recorded surety bond with the notice of posted security; and

(f) Be served upon each person who gives a notice of right to lien within 10 days after receipt of the notice of right to lien, in one of the following ways:

(1) By personally delivering a copy of the notice of posted security to the person who gives a notice of right to lien at the address identified in the notice of right to lien; or

(2) By mailing a copy of the notice of posted security by certified mail, return receipt requested, to the person who gives a notice of right to lien at the address identified in the notice of right to lien.

3. If a lessee fails to satisfy the requirements of subsection 1 of this section or subsection 2 of NRS 108.2407, the prime contractor who has furnished or will furnish materials or equipment for the work of improvement may stop work. If the lessee:

(a) Satisfies the requirements of subsection 1 of this section or subsection 2 of NRS 108.2407 within 25 days after any work stoppage, the prime contractor who stopped work shall resume work and the prime contractor and the prime contractor s lower-tiered subcontractors and suppliers are entitled to compensation for any reasonable costs and expenses that any of them have incurred because of the delay and remobilization; or

(b) Does not satisfy the requirements of subsection 1 of this section or subsection 2 of NRS 108.2407 within 25 days after the work stoppage, the prime contractor who stopped work may terminate the contract relating to the work of improvement and the prime contractor and the prime contractor s lower-tiered subcontractors and suppliers are entitled to recover:

(1) The cost of all work, materials and equipment, including any overhead the prime contractor and the lower-tiered subcontractors and suppliers incurred and profit the prime contractor and the lower-tiered subcontractors and suppliers earned through the date of termination;

(2) The balance of the profit the prime contractor and the lower-tiered subcontractors and suppliers would have earned if the contract had not been terminated;

(3) Any interest, costs and attorney s fees that the prime contractor and the lower-tiered subcontractors and suppliers are entitled to pursuant to NRS 108.237; and

(4) Any other amount awarded by a court or other trier of fact.

4. The rights and remedies provided pursuant to this section are in addition to any other rights and remedies that may exist at law or in equity, including, without limitation, the rights and remedies provided pursuant to NRS 624.606 to 624.630, inclusive.

(Added to NRS by 2005, 1893)



NRS 108.2405 - Inapplicability of

NRS 108.2403 and 108.2407 under certain circumstances; service of notice of waiver of owners rights upon prime contractor and lien claimants.

1. The provisions of NRS 108.2403 and 108.2407 do not apply:

(a) In a county with a population of 700,000 or more with respect to a ground lessee who enters into a ground lease for real property which is designated for use or development by the county for commercial purposes which are compatible with the operation of the international airport for the county.

(b) If all owners of the property, individually or collectively, record a written notice of waiver of the owners rights set forth in NRS 108.234 with the county recorder of the county where the property is located before the commencement of construction of the work of improvement.

2. Each owner who records a notice of waiver pursuant to paragraph (b) of subsection 1 must serve such notice by certified mail, return receipt requested, upon the prime contractor of the work of improvement and all other lien claimants who may give the owner a notice of right to lien pursuant to NRS 108.245, within 10 days after the owner s receipt of a notice of right to lien or 10 days after the date on which the notice of waiver is recorded pursuant to this subsection.

3. As used in this section:

(a) Ground lease means a written agreement:

(1) To lease real property which, on the date on which the agreement is signed, does not include any existing buildings or improvements that may be occupied on the land; and

(2) That is entered into for a period of not less than 10 years, excluding any options to renew that may be included in any such lease.

(b) Ground lessee means a person who enters into a ground lease as a lessee with the county as record owner of the real property as the lessor.

(Added to NRS by 2005, 1895; A 2011, 1141)



NRS 108.2407 - Lien claimant has lien upon funds in construction disbursement account; disbursement of funds from construction disbursement account; lien claimant may notify construction control of claim of lien; construction control to pay legitimate claim of lien; interpleader; liability of construction control.

1. If a construction disbursement account is established and funded pursuant to subsection 2 of this section or subsection 1 of NRS 108.2403, each lien claimant has a lien upon the funds in the account for an amount equal to the lienable amount owed.

2. Upon the disbursement of any funds from the construction disbursement account for a given pay period:

(a) The lessee shall deposit into the account such additional funds as may be necessary to pay for the completion of the work of improvement, including, without limitation, the costs attributable to additional and changed work, material or equipment;

(b) The construction control described in subsection 1 of NRS 108.2403 shall certify in writing the amount necessary to pay for the completion of the work of improvement; and

(c) If the amount necessary to pay for the completion of the work of improvement exceeds the amount remaining in the construction disbursement account:

(1) The construction control shall give written notice of the deficiency by certified mail, return receipt requested, to the prime contractor and each person who has given the construction control a notice of right to lien; and

(2) The provisions of subsection 3 of NRS 108.2403 shall be deemed to apply.

3. The construction control shall disburse money to lien claimants from the construction disbursement account for the lienable amount owed such lien claimants.

4. A lien claimant may notify the construction control of a claim of lien by:

(a) Recording a notice of lien pursuant to NRS 108.226; or

(b) Personally delivering or mailing by certified mail, return receipt requested, a written notice of a claim of lien to the construction control within 90 days after the completion of the work of improvement.

5. Except as otherwise provided in subsection 6, the construction control shall pay a legitimate claim of lien upon receipt of the written notice described in subsection 4 from the funds available in the construction disbursement account.

6. The construction control may bring an action for interpleader in the district court for the county where the property or some part thereof is located if:

(a) The construction control reasonably believes that all or a portion of a claim of lien is not legitimate; or

(b) The construction disbursement account does not have sufficient funds to pay all claims of liens for which the construction control has received notice.

7. If the construction control brings an action for interpleader pursuant to paragraph (a) of subsection 6, the construction control shall pay to the lien claimant any portion of the claim of lien that the construction control reasonably believes is legitimate.

8. If an action for interpleader is brought pursuant to subsection 6, the construction control shall:

(a) Deposit with the court an amount equal to 1.5 times the amount of the lien claims to the extent that there are funds available in the construction disbursement account;

(b) Provide notice of the action for interpleader by certified mail, return receipt requested, to each person:

(1) Who gives the construction control a notice of right to lien;

(2) Who serves the construction control with a claim of lien;

(3) Who has performed work or furnished materials or equipment for the work of improvement; or

(4) Of whom the construction control is aware may perform work or furnish materials or equipment for the work of improvement; and

(c) Publish a notice of the action for interpleader once each week, for 3 successive weeks, in a newspaper of general circulation in the county in which the work of improvement is located.

9. A construction control who brings an action for interpleader pursuant to subsection 6 is entitled to be reimbursed from the construction disbursement account for the reasonable costs that the construction control incurred in bringing such action.

10. If a construction control for a construction disbursement account established by a lessee does not provide a proper certification as required pursuant to paragraph (b) of subsection 2 or does not comply with any other requirement of this section, the construction control and its bond are liable for any resulting damages to any lien claimants.

(Added to NRS by 2005, 1895)



NRS 108.2413 - Release of lien rights or notice of lien by posting surety bond.

A lien claimant s lien rights or notice of lien may be released upon the posting of a surety bond in the manner provided in NRS 108.2415 to 108.2425, inclusive.

(Added to NRS by 1965, 1166; A 1975, 1206; 1981, 31; 2003, 2610)



NRS 108.2415 - Form of surety bond posted to release lien; form of surety bond posted to release all prospective and existing lien rights; recording of surety bond; service; effect of failure of service; effect of recording and service of surety bond.

1. To obtain the release of a lien for which notice of lien has been recorded against the property, the principal and a surety must execute a surety bond in an amount equal to 1.5 times the lienable amount in the notice of lien, which must be in the following form:

(Assessor s Parcel Numbers)

(Title of court and cause, if action has been commenced)

WHEREAS, ........................ (name of principal), located at ........................................ (address of principal), desires to give a bond for releasing the following described property owned by ......................................... (name of owners) from that certain notice of lien in the sum of $................ recorded ..... (month) ..... (day) ....., (year), in the office of the recorder in ................................ (name of county where the property is located):

(Legal Description)

NOW, THEREFORE, the undersigned principal and surety do hereby obligate themselves to the lien claimant named in the notice of lien, ................................, (name of lien claimant) under the conditions prescribed by NRS 108.2413 to 108.2425, inclusive, in the sum of $................ (1 1/2 x lienable amount), from which sum they will pay the lien claimant that amount as a court of competent jurisdiction may adjudge to have been secured by the lien, including the total amount awarded pursuant to NRS 108.237, but the liability of the surety may not exceed the penal sum of the surety bond.

IN TESTIMONY WHEREOF, the principal and surety have executed this bond at ................................, Nevada, on the ....... day of the month of ....... of the year .......

...... .....................

(Signature of Principal)

(Surety Corporation)

By........ ....................

(Its Attorney in Fact)

State of Nevada }

} ss.

County of................................................ }

On ..... (month) ..... (day) ....., (year), before me, the undersigned, a notary public of this County and State, personally appeared ................................. who acknowledged that he or she executed the foregoing instrument as principal for the purposes therein mentioned and also personally appeared ................................ known (or satisfactorily proved) to me to be the attorney in fact of the surety that executed the foregoing instrument, known to me to be the person who executed that instrument on behalf of the surety therein named, and he or she acknowledged to me that the surety executed the foregoing instrument.

...............................................................

(Notary Public in and for

the County and State)

2. To obtain the release of all prospective and existing lien rights of lien claimants related to a work of improvement, the principal and a surety must execute and cause to be recorded a surety bond in an amount equal to 1.5 times the amount of the prime contract, which must be in the following form:

(Assessor s Parcel Numbers)

(Title of court and cause, if action has been commenced)

WHEREAS, ........................ (name of principal), located at ........................................ (address of principal), desires to give a bond for releasing the following described property owned by ......................................... (name of owners) from all prospective and existing lien rights and notices of liens arising from materials, equipment or work provided or to be provided under the prime contract described as follows:

(Parties to the Prime Contract)

(Amount of the Prime Contract)

(Date of the Prime Contract)

(Summary of Terms of the Prime Contract)

WHEREAS, the property that is the subject of the surety bond is described as follows:

(Legal Description)

NOW, THEREFORE, the undersigned principal and surety do hereby obligate themselves in the sum of $................ (1 1/2 x amount of prime contract) to all prospective and existing lien claimants who have provided or hereafter provide materials, equipment or work under the prime contract, from which sum the principal and surety will pay the lien claimants the lienable amount that a court of competent jurisdiction may determine is owed to each lien claimant, and such additional amounts as may be awarded pursuant to NRS 108.237, but the liability of the surety may not exceed the penal sum of the surety bond.

IN TESTIMONY WHEREOF, the principal and surety have executed this bond at ................................, Nevada, on the ....... day of the month of ....... of the year .......

...... .....................

(Signature of Principal)

(Surety Corporation)

By........ ....................

(Its Attorney in Fact)

State of Nevada }

}ss.

County of............................................ }

On ..... (month) ..... (day), ..... (year), before me, the undersigned, a notary public of this County and State, personally appeared ................................. who acknowledged that he or she executed the foregoing instrument as principal for the purposes therein mentioned and also personally appeared ................................ known (or satisfactorily proved) to me to be the attorney in fact of the surety that executed the foregoing instrument, known to me to be the person who executed that instrument on behalf of the surety therein named, and he or she acknowledged to me that the surety executed the foregoing instrument.

...............................................................

(Notary Public in and for

the County and State)

3. The principal must record the surety bond in the office of the county recorder in the county in which the property upon which the improvement is located, either before or after the commencement of an action to enforce the lien. A certified copy of the recorded surety bond shall be deemed an original for purposes of this section.

4. Upon the recording of the surety bond, the principal must serve a file-stamped copy of the recorded surety bond in the following manner:

(a) If a lien claimant has appeared in an action that is pending to enforce the notice of lien, service must be made by certified or registered mail, return receipt requested, upon the lien claimant at the address set forth in the lien and the lien claimant s counsel of record at his or her place of business;

(b) If a notice of lien is recorded at the time the surety bond is recorded and no action is pending to enforce the notice of lien, personal service must be made upon each lien claimant pursuant to Rule 4 of the Nevada Rules of Civil Procedure; or

(c) If no notice of lien is recorded at the time the surety bond is recorded, service must be made by personal service or certified mail, return receipt requested, upon each lien claimant and prospective lien claimant that has provided or thereafter provides the owner or lessee with a notice of a right to lien. Such service must be within 10 days after the recording of the surety bond, or the service of notice of the right to lien upon the owner by a lien claimant, whichever is later.

5. Failure to serve the surety bond as provided in subsection 4 does not affect the validity of the surety bond, but the statute of limitations on any action on the surety bond, including a motion excepting to the sufficiency of the surety pursuant to NRS 108.2425, is tolled until notice is given.

6. Subject to the provisions of NRS 108.2425, the recording and service of the surety bond pursuant to:

(a) Subsection 1 releases the property described in the surety bond from the lien and the surety bond shall be deemed to replace the property as security for the lien.

(b) Subsection 2 releases the property described in the surety bond from any liens and prospective liens for work, materials or equipment related to the prime contract and the surety bond shall be deemed to replace the property as security for the lien.

(Added to NRS by 1981, 28; A 2001, 29; 2003, 2610; 2005, 1906)



NRS 108.2421 - Action against principal and surety on surety bond and debtor: Action before or after surety bond is recorded; time within which to commence action; preferential trial setting; expert witnesses; amount of award to prevailing lien claimant.

1. The lien claimant is entitled to bring an action against the principal and surety on the surety bond and the lien claimant s debtor in any court of competent jurisdiction that is located within the county where the property upon which the work of improvement is located.

2. If an action by a lien claimant to foreclose upon a lien has been brought:

(a) Before the surety bond is recorded:

(1) The lien claimant may amend the complaint to state a claim against the principal and the surety on the surety bond; or

(2) The liability of the principal and surety on the surety bond may be enforced pursuant to NRS 108.2423; or

(b) After the surety bond is recorded:

(1) If the surety bond is recorded pursuant to subsection 1 of NRS 108.2415, the lien claimant may bring an action against the principal and the surety not later than 9 months after the date that the lien claimant was served with notice of the recording of the surety bond.

(2) If the surety bond is recorded pursuant to subsection 2 of NRS 108.2415, the lien claimant may bring an action against the principal and the surety within the later of:

(I) Nine months after the date that the lien claimant was served with notice of the recording of the surety bond; or

(II) Nine months after the date of the completion of the work of improvement.

3. At any time after the filing of a joint case conference report pursuant to Rule 16.1 of the Nevada Rules of Civil Procedure or, if the case is designated by the court as complex litigation, after the approval of the initial case management order by the court, each lien claimant in the action may serve upon the adverse party a demand for preferential trial setting and file the demand with the clerk of the court. Upon filing, the clerk of the court shall, before the Friday after the demand is filed, vacate a case or cases in a department of the court and set the lien claimant s case for hearing, on a day or days certain, to be heard within 60 days after the filing of the demand for preferential trial setting. Only one such preferential trial setting need be given by the court, unless the hearing date is vacated without stipulation of counsel for the lien claimant in writing. If the hearing date is vacated without that stipulation, upon service and filing, a new preferential trial setting must be given.

4. A lien claimant shall, at the time of making a demand for a preferential trial setting, and each other party to the preferential trial shall, within 20 days after the lien claimant s service of the demand, serve upon all parties to the preferential trial the following documents and information:

(a) A copy of all documents that the party intends to rely upon at the time of the trial;

(b) A list of witnesses whom the party intends to call at the time of the trial, which must include for each witness:

(1) The name of the witness;

(2) The company for whom the witness works and title of the witness; and

(3) A brief summary of the expected testimony of the witness;

(c) Any supplemental discovery responses as required by the Nevada Rules of Civil Procedure;

(d) The identity of each person whom the party expects to call as an expert witness at the trial, together with a statement of the substance of the facts and opinions to which the expert witness is expected to testify and a summary of the grounds for each opinion;

(e) Any expert reports not previously disclosed; and

(f) A detailed summary of all claims, offsets and defenses that the party intends to rely upon at the trial.

5. Within 20 days after receipt of an opposing party s identification of an expert witness, a party who desires to call a rebuttal expert witness at the trial must identify each person whom the party expects to call as a rebuttal expert witness, and must provide a statement of the substance of the facts and opinions to which the rebuttal expert witness is expected to testify and a summary of the grounds for each opinion.

6. A prevailing lien claimant on a claim against a surety bond must be awarded the lienable amount plus the total amount that may be awarded by the court pursuant to NRS 108.237, so long as the liability of the surety is limited to the penal sum of the surety bond. Such a judgment is immediately enforceable and may be appealed regardless of whether any other claims asserted or consolidated actions or suits have been resolved by a final judgment.

(Added to NRS by 1981, 30; A 1995, 1508; 2003, 2612; 2005, 1909)



NRS 108.2423 - Enforcement of liability of principal and surety. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. By entering into a surety bond given pursuant to NRS 108.2415, the principal and surety submit themselves to the jurisdiction of the court in which an action or suit is pending on a notice of lien on the property described in the surety bond, and the principal and surety irrevocably appoint the clerk of that court as their agent upon whom any papers affecting the liability on the surety bond may be served. The liability of the principal may be established by the court in the pending action. The liability of the surety may be enforced on motion without necessity of an independent action. The motion and such notice of motion as the court prescribes may be served on the clerk of the court, who shall forthwith mail copies to the principal and surety if their addresses are known.

2. The motion described in subsection 1 must not be instituted until 30 days after:

(a) If a notice of appeal from the judgment is not filed, the giving of notice of entry of judgment in the action against the lien claimant s debtor or the giving of notice of entry of judgment in an action against the principal or the lien claimant s debtor, as the case may be; or

(b) If an appeal has been taken from the judgment, the filing of the remittitur from the Supreme Court.

(Added to NRS by 1981, 31; A 2003, 2613)

NRS 108.2423 Enforcement of liability of principal and surety. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. By entering into a surety bond given pursuant to NRS 108.2415, the principal and surety submit themselves to the jurisdiction of the court in which an action or suit is pending on a notice of lien on the property described in the surety bond, and the principal and surety irrevocably appoint the clerk of that court as their agent upon whom any papers affecting the liability on the surety bond may be served. The liability of the principal may be established by the court in the pending action. The liability of the surety may be enforced on motion without necessity of an independent action. The motion and such notice of motion as the court prescribes may be served on the clerk of the court, who shall forthwith mail copies to the principal and surety if their addresses are known.

2. The motion described in subsection 1 must not be instituted until 30 days after:

(a) If a notice of appeal from the judgment is not filed, the giving of notice of entry of judgment in the action against the lien claimant s debtor or the giving of notice of entry of judgment in an action against the principal or the lien claimant s debtor, as the case may be; or

(b) If an appeal has been taken from the judgment, the filing of the remittitur from the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution.

(Added to NRS by 1981, 31; A 2003, 2613; 2013, 1746, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 108.2425 - Exception to sufficiency of surety or surety bond; order to require additional security or change, substitute or add securities or for other relief; court may order principal to obtain additional security or to change or substitute securities if amount of surety bond insufficient; surety to remain liable on surety bond regardless of payment of premium.

1. The lien claimant may, within 15 days after the service of a copy of the surety bond pursuant to subsection 4 of NRS 108.2415, file a motion with the clerk of the court in a pending action, or if no action has been commenced, file a petition with the court, excepting to the sufficiency of the surety or the surety bond, and shall, at the same time and together with that motion or petition, file an affidavit setting forth the grounds and basis of the exceptions to the surety or the surety bond, and shall serve a copy of the motion or petition and a copy of the affidavit upon the principal at the address set forth in the surety bond within 5 business days after the date of filing. A hearing must be had upon the justification of the surety or the surety bond not less than 10 days and not more than 20 days after the filing of the motion or petition. If the court determines that the surety or surety bond is insufficient, the lien claimant s lien will remain against the property or the court may allow the substitution of a sufficient surety and surety bond.

2. If, at any time after the recording of a surety bond pursuant to NRS 108.2415, the surety becomes unauthorized to transact surety business in this State pursuant to NRS 679A.030 or is dropped from the United States Department of the Treasury s Listing of Approved Sureties or there exists any other good cause, a lien claimant or other person having an interest in the surety bond may apply to the district court in a pending action, or commence an action if none is pending, for an order to require the principal to provide additional security or to change, substitute or add securities, or to enforce or change any other matter affecting the security provided by the surety bond.

3. If a court finds that the amount of a surety bond recorded pursuant to NRS 108.2415 is insufficient to pay the total amount that may be awarded by the court pursuant to NRS 108.237, the court shall order the principal to obtain additional security or to change or substitute securities so that the amount of the security provided is 1.5 times the total amount that may be awarded.

4. Any surety that records or consents to the recording of a surety bond pursuant to NRS 108.2415 will remain fully liable to any lien claimant for up to the penal sum of the surety bond regardless of the payment or nonpayment of any surety bond premium.

(Added to NRS by 1981, 31; A 2003, 2614; 2005, 1911)



NRS 108.243 - Assignment of lien.

1. Any lien may be assigned in the same manner as any other chose in action after it has been perfected by recording.

2. An assignment of a lien before recording will not be effective until written notice of the assignment has been given to the owner by the assignee. The notice will be sufficient if delivered in person or mailed by certified mail to the owner. After such notice, the assignee may perfect the lien in the assignee s own name.

3. One or more lien claimants of any class may assign their notices of lien by written assignment, signed by each assignor, to any other person or lien claimant of any class, and the assignee may commence and prosecute the action upon all of the notices of lien in the assignee s own name or in the name of the original lien claimant.

4. In the event that a claim for which a lien may be filed is assigned before it is perfected, such assignment does not discharge or defeat the right to perfect the lien, if the lien is reassigned to the lien claimant, and thereafter the lien is timely perfected.

(Added to NRS by 1965, 1168; A 1969, 729; 2003, 2614; 2005, 1912)



NRS 108.2433 - Discharge of notice of lien: Marginal entries; discharge or release must be recorded if notice of lien recorded by photographic process; presentation by lien claimant or lien claimant s personal representative or assignee.

1. Except as otherwise provided in subsection 2, a notice of lien upon the property provided for in NRS 108.221 to 108.246, inclusive, may be discharged by an entry on the margin of the record thereof, signed by the lien claimant or the lien claimant s personal representative or assignee in the presence of the recorder or the recorder s deputy, acknowledging the satisfaction of or value received for the notice of lien and the debt secured thereby. The recorder or the deputy shall subscribe the entry as witness. The entry has the same effect as a discharge or release of the notice of lien acknowledged and recorded as provided by law. The recorder shall properly index each marginal discharge.

2. If the notice of lien has been recorded by a microfilm or other photographic process, a marginal release may not be used and an acknowledged discharge or release of the notice of lien must be recorded.

3. If the recorder or the recorder s deputy is presented with a certificate executed by the lien claimant or the lien claimant s personal representative or assignee, specifying that the notice of lien has been paid or otherwise satisfied or discharged, the recorder or the deputy shall discharge the notice of lien upon the record.

(Added to NRS by 1991, 1104; A 2003, 2615)



NRS 108.2437 - Discharge of notice of lien: Recording by lien claimant; form; liability for failure to record.

1. As soon as practicable, but not later than 10 days after a notice of lien upon the property pursuant to NRS 108.221 to 108.246, inclusive, is fully satisfied or discharged, the lien claimant shall cause to be recorded a discharge or release of the notice of lien in substantially the following form:

Assessor s Parcel Numbers

DISCHARGE OR RELEASE OF NOTICE OF LIEN

NOTICE IS HEREBY GIVEN THAT:

The undersigned did, on the ....... day of the month of ....... of the year ......., record in Book ............, as Document No. ............, in the office of the county recorder of ............. County, Nevada, its Notice of Lien, or has otherwise given notice of his or her intention to hold a lien upon the following described property or improvements, owned or purportedly owned by ..............., located in the County of ............, State of Nevada, to wit:

(Legal Description or Address of the Property or Improvements)

NOW, THEREFORE, for valuable consideration the undersigned does release, satisfy and discharge this notice of lien on the property or improvements described above by reason of this Notice of Lien.

(Signature of Lien Claimant)

2. If the lien claimant fails to comply with the provisions of subsection 1, the lien claimant is liable in a civil action to the owner of the property, his or her heirs or assigns for any actual damages caused by the lien claimant s failure to comply with those provisions or $100, whichever is greater, and for a reasonable attorney s fee and the costs of bringing the action.

(Added to NRS by 1991, 1104; A 1995, 1509; 2001, 30; 2003, 2615)



NRS 108.244 - Limitation on filing complaint for foreclosure of notice of lien.

A lien claimant or assignee of a lien claimant or claimants may not file a complaint for foreclosure of a notice of lien or the assigned notice of lien or notices of lien until 30 days have expired immediately following the recording of a notice of lien or following the recording of the assigned notice of lien or the last of the assigned notices of liens. This provision does not apply to or prohibit the filing of any statement of fact constituting a lien or statements of fact constituting a lien:

1. In an action already filed for foreclosure of a notice of lien; or

2. In order to comply with the provisions of NRS 108.239.

(Added to NRS by 1965, 1169; A 2003, 2616; 2005, 1912)



NRS 108.245 - Notice of right to lien: Form; service; effect.

1. Except as otherwise provided in subsection 5, every lien claimant, other than one who performs only labor, who claims the benefit of NRS 108.221 to 108.246, inclusive, shall, at any time after the first delivery of material or performance of work or services under a contract, deliver in person or by certified mail to the owner of the property a notice of right to lien in substantially the following form:

NOTICE OF RIGHT TO LIEN

To: ..................................................

(Owner s name and address)

The undersigned notifies you that he or she has supplied materials or equipment or performed work or services as follows:

(General description of materials, equipment, work or services)

for improvement of property identified as (property description or street address) under contract with (general contractor or subcontractor). This is not a notice that the undersigned has not been or does not expect to be paid, but a notice required by law that the undersigned may, at a future date, record a notice of lien as provided by law against the property if the undersigned is not paid.

(Claimant)

A subcontractor or equipment or material supplier who gives such a notice must also deliver in person or send by certified mail a copy of the notice to the prime contractor for information only. The failure by a subcontractor to deliver the notice to the prime contractor is a ground for disciplinary proceedings against the subcontractor under chapter 624 of NRS but does not invalidate the notice to the owner.

2. Such a notice does not constitute a lien or give actual or constructive notice of a lien for any purpose.

3. No lien for materials or equipment furnished or for work or services performed, except labor, may be perfected or enforced pursuant to NRS 108.221 to 108.246, inclusive, unless the notice has been given.

4. The notice need not be verified, sworn to or acknowledged.

5. A prime contractor or other person who contracts directly with an owner or sells materials directly to an owner is not required to give notice pursuant to this section.

6. A lien claimant who is required by this section to give a notice of right to lien to an owner and who gives such a notice has a right to lien for materials or equipment furnished or for work or services performed in the 31 days before the date the notice of right to lien is given and for the materials or equipment furnished or for work or services performed anytime thereafter until the completion of the work of improvement.

(Added to NRS by 1965, 1169; A 1967, 1104; 1969, 730; 1979, 1091; 1997, 2695; 2003, 2616; 2005, 1912)



NRS 108.2453 - Waiver or modification of right, obligation or liability set forth in

NRS 108.221 to 108.246, inclusive, prohibited; certain conditions, stipulations or provisions of contract for improvement of property or construction, alteration or repair of work of improvement void and unenforceable.

1. Except as otherwise provided in NRS 108.221 to 108.246, inclusive, a person may not waive or modify a right, obligation or liability set forth in the provisions of NRS 108.221 to 108.246, inclusive.

2. A condition, stipulation or provision in a contract or other agreement for the improvement of property or for the construction, alteration or repair of a work of improvement in this State that attempts to do any of the following is contrary to public policy and is void and unenforceable:

(a) Require a lien claimant to waive rights provided by law to lien claimants or to limit the rights provided to lien claimants, other than as expressly provided in NRS 108.221 to 108.246, inclusive;

(b) Relieve a person of an obligation or liability imposed by the provisions of NRS 108.221 to 108.246, inclusive;

(c) Make the contract or other agreement subject to the laws of a state other than this State;

(d) Require any litigation, arbitration or other process for dispute resolution on disputes arising out of the contract or other agreement to occur in a state other than this State; or

(e) Require a prime contractor or subcontractor to waive, release or extinguish a claim or right that the prime contractor or subcontractor may otherwise possess or acquire for delay, acceleration, disruption or impact damages or an extension of time for delays incurred, for any delay, acceleration, disruption or impact event which was unreasonable under the circumstances, not within the contemplation of the parties at the time the contract was entered into, or for which the prime contractor or subcontractor is not responsible.

(Added to NRS by 2003, 2590; A 2005, 1913)



NRS 108.2457 - Term of contract that attempts to waive or impair lien rights of contractor, subcontractor or supplier void; requirements for enforceability of waiver or release of rights of lien claimant; effect of payment in form of two-party joint check; forms.

1. Any term of a contract that attempts to waive or impair the lien rights of a contractor, subcontractor or supplier is void. An owner, contractor or subcontractor by any term of a contract, or otherwise, may not obtain the waiver of, or impair the lien rights of, a contractor, subcontractor or supplier, except as provided in this section. Any written consent given by a lien claimant that waives or limits any lien rights is unenforceable unless the lien claimant:

(a) Executes and delivers a waiver and release that is signed by the lien claimant or the lien claimant s authorized agent in the form set forth in this section; and

(b) In the case of a conditional waiver and release, receives payment of the amount identified in the conditional waiver and release.

2. An oral or written statement purporting to waive, release or otherwise adversely affect the rights of a lien claimant is not enforceable and does not create any estoppel or impairment of a lien unless:

(a) There is a written waiver and release in the form set forth in this section; and

(b) The lien claimant received payment for the lien and then only to the extent of the payment received.

3. Payment in the form of a two-party joint check made payable to a lien claimant and another joint payee who are in privity with each other shall, upon endorsement by the lien claimant and the joint check clearing the bank upon which it is drawn, be deemed to be payment to the lien claimant for only:

(a) The amount of the joint check;

(b) The amount the payor intended to pay the lien claimant out of the joint check; or

(c) The balance owed to the lien claimant for the work, materials or equipment covered by the joint check, whichever is less.

4. This section does not affect the enforceability of either an accord and satisfaction regarding a bona fide dispute or any agreement made in settlement of an action pending in any court or arbitration, provided the accord and satisfaction or settlement makes specific reference to the lien rights waived or impaired and is in a writing signed by the lien claimant.

5. The waiver and release given by any lien claimant is unenforceable unless it is in the following forms in the following circumstances:

(a) Where the lien claimant is required to execute a waiver and release in exchange for or to induce the payment of a progress billing and the lien claimant is not in fact paid in exchange for the waiver and release or a single payee check or joint payee check is given in exchange for the waiver and release, the waiver and release must be in the following form:

CONDITIONAL WAIVER AND RELEASE

UPON PROGRESS PAYMENT

Property Name:..........................................................................................................................

Property Location:.....................................................................................................................

Undersigned s Customer:..........................................................................................................

Invoice/Payment Application Number:.................................................................................

Payment Amount:.....................................................................................................................

Upon receipt by the undersigned of a check in the above-referenced Payment Amount payable to the undersigned, and when the check has been properly endorsed and has been paid by the bank on which it is drawn, this document becomes effective to release and the undersigned shall be deemed to waive any notice of lien, any private bond right, any claim for payment and any rights under any similar ordinance, rule or statute related to payment rights that the undersigned has on the above-described Property to the following extent:

This release covers a progress payment for the work, materials or equipment furnished by the undersigned to the Property or to the Undersigned s Customer which are the subject of the Invoice or Payment Application, but only to the extent of the Payment Amount or such portion of the Payment Amount as the undersigned is actually paid, and does not cover any retention withheld, any items, modifications or changes pending approval, disputed items and claims, or items furnished that are not paid. Before any recipient of this document relies on it, the recipient should verify evidence of payment to the undersigned. The undersigned warrants that he or she either has already paid or will use the money received from this progress payment promptly to pay in full all laborers, subcontractors, materialmen and suppliers for all work, materials or equipment that are the subject of this waiver and release.

Dated:...................................................

.......................................................

(Company Name)

By:................................................

Its:.................................................

(b) Where the lien claimant has been paid in full or a part of the amount provided for in the progress billing, the waiver and release of the amount paid must be in the following form:

UNCONDITIONAL WAIVER AND RELEASE

UPON PROGRESS PAYMENT

Property Name:..........................................................................................................................

Property Location:.....................................................................................................................

Undersigned s Customer:..........................................................................................................

Invoice/Payment Application Number:.................................................................................

Payment Amount:.....................................................................................................................

The undersigned has been paid and has received a progress payment in the above-referenced Payment Amount for all work, materials and equipment the undersigned furnished to the Customer for the above-described Property and does hereby waive and release any notice of lien, any private bond right, any claim for payment and any rights under any similar ordinance, rule or statute related to payment rights that the undersigned has on the above-described Property to the following extent:

This release covers a progress payment for the work, materials and equipment furnished by the undersigned to the Property or to the Undersigned s Customer which are the subject of the Invoice or Payment Application, but only to the extent of the Payment Amount or such portion of the Payment Amount as the undersigned is actually paid, and does not cover any retention withheld, any items, modifications or changes pending approval, disputed items and claims, or items furnished that are not paid. The undersigned warrants that he or she either has already paid or will use the money received from this progress payment promptly to pay in full all laborers, subcontractors, materialmen and suppliers for all work, materials or equipment that are the subject of this waiver and release.

Dated:...................................................

.......................................................

(Company Name)

By:................................................

Its:.................................................

(Each unconditional waiver and release must contain the following language, in type at least as large as the largest type otherwise on the document:)

Notice: This document waives rights unconditionally and states that you have been paid for giving up those rights. This document is enforceable against you if you sign it to the extent of the Payment Amount or the amount received. If you have not been paid, use a conditional release form.

(c) Where the lien claimant is required to execute a waiver and release in exchange for or to induce payment of a final billing and the lien claimant is not paid in exchange for the waiver and release or a single payee check or joint payee check is given in exchange for the waiver and release, the waiver and release must be in the following form:

CONDITIONAL WAIVER AND RELEASE

UPON FINAL PAYMENT

Property Name:..........................................................................................................................

Property Location:.....................................................................................................................

Undersigned s Customer:..........................................................................................................

Invoice/Payment Application Number:.................................................................................

Payment Amount:.....................................................................................................................

Payment Period:.........................................................................................................................

Amount of Disputed Claims:...................................................................................................

Upon receipt by the undersigned of a check in the above-referenced Payment Amount payable to the undersigned, and when the check has been properly endorsed and has been paid by the bank on which it is drawn, this document becomes effective to release and the undersigned shall be deemed to waive any notice of lien, any private bond right, any claim for payment and any rights under any similar ordinance, rule or statute related to payment rights that the undersigned has on the above-described Property to the following extent:

This release covers the final payment to the undersigned for all work, materials or equipment furnished by the undersigned to the Property or to the Undersigned s Customer and does not cover payment for Disputed Claims, if any. Before any recipient of this document relies on it, the recipient should verify evidence of payment to the undersigned. The undersigned warrants that he or she either has already paid or will use the money received from the final payment promptly to pay in full all laborers, subcontractors, materialmen and suppliers for all work, materials or equipment that are the subject of this waiver and release.

Dated:...................................................

.......................................................

(Company Name)

By:................................................

Its:.................................................

(d) Where the lien claimant has been paid the final billing, the waiver and release must be in the following form:

UNCONDITIONAL WAIVER AND RELEASE

UPON FINAL PAYMENT

Property Name:..........................................................................................................................

Property Location:.....................................................................................................................

Undersigned s Customer:..........................................................................................................

Invoice/Payment Application Number:.................................................................................

Payment Amount:.....................................................................................................................

Amount of Disputed Claims:...................................................................................................

The undersigned has been paid in full for all work, materials and equipment furnished to the Customer for the above-described Property and does hereby waive and release any notice of lien, any private bond right, any claim for payment and any rights under any similar ordinance, rule or statute related to payment rights that the undersigned has on the above-described Property, except for the payment of Disputed Claims, if any, noted above. The undersigned warrants that he or she either has already paid or will use the money received from this final payment promptly to pay in full all laborers, subcontractors, materialmen and suppliers for all work, materials and equipment that are the subject of this waiver and release.

Dated:...................................................

.......................................................

(Company Name)

By:................................................

Its:.................................................

(Each unconditional waiver and release must contain the following language, in type at least as large as the largest type otherwise on the document:)

Notice: This document waives rights unconditionally and states that you have been paid for giving up those rights. This document is enforceable against you if you sign it, even if you have not been paid. If you have not been paid, use a conditional release form.

(e) Notwithstanding any language in any waiver and release form set forth in this section, if the payment given in exchange for any waiver and release of lien is made by check, draft or other such negotiable instrument, and the same fails to clear the bank on which it is drawn for any reason, then the waiver and release shall be deemed null, void and of no legal effect whatsoever and all liens, lien rights, bond rights, contract rights or any other right to recover payment afforded to the lien claimant in law or equity will not be affected by the lien claimant s execution of the waiver and release.

(Added to NRS by 2003, 2591; A 2005, 1914)



NRS 108.246 - Prime contractor to advise owner of content of

NRS 108.245; copy to be provided to each subcontractor; failure to comply with requirements constitutes ground for disciplinary action against prime contractor.

1. Each prime contractor shall, before execution of a contract for construction, inform the owner with whom the prime contractor intends to contract of the provisions of NRS 108.245 in substantially the following form:

To:............................................................

(Owner s name and address)

The provisions of NRS 108.245, a part of the mechanics and materialmen s lien law of the State of Nevada, require, for your information and protection from hidden liens, that each person or other legal entity who supplies materials to or performs work on a construction project, other than one who performs only labor, deliver to the owner a notice of the materials and equipment supplied or the work performed. You may receive these notices in connection with the construction project which you propose to undertake.

2. Each prime contractor shall deliver a copy of the information required by subsection 1 to each subcontractor who participates in the construction project.

3. The failure of a prime contractor to inform pursuant to this section owners and subcontractors with whom the prime contractor contracts is a ground for disciplinary proceedings under chapter 624 of NRS.

(Added to NRS by 1971, 881; A 1997, 2696; 2003, 2617)



NRS 108.249 - Lien on mill, manufactory or hoisting works.

1. All foundrymen, boilermakers and all persons performing labor, or furnishing machinery, boilers, castings or other materials for the construction, repairing or carrying on of any mill, manufactory or hoisting works, shall have a lien on such mill, manufactory or hoisting works for such work or labor done, or such machinery, boiler, castings or other material furnished by each, respectively.

2. All the provisions of NRS 108.221 to 108.246, inclusive, as determined by the date of performance, respecting the mode of recording, securing and enforcing the liens of contractors, subcontractors, journeymen, laborers and others shall be applicable to the provisions of this section.

3. The word superstructure, wherever it occurs in NRS 108.221 to 108.246, inclusive, shall be applicable to the provisions of this section.

[19:64:1875; BH 3826; C 3899; RL 2231; NCL 3753] (NRS A 1965, 1169; 1969, 823) (Substituted in revision for NRS 108.240)



NRS 108.250 - Extinguishment of lien on real property created by levy of attachment.

The lien upon real property heretofore or hereafter created by the levy of a writ of attachment shall, unless otherwise released and discharged of record, at the expiration of 10 years from the time of such levy terminate and be conclusively presumed to have been regularly released and discharged.

[1:37:1917; 1919 RL p. 3352; NCL 9409]



NRS 108.260 - Expiration of effective notice of pendency of action.

Notice of the pendency of any action shall not constitute notice or be of any force or effect after the expiration of 10 years from the time of the filing of the notice.

[3:37:1917; 1919 RL p. 3352; NCL 9411]



NRS 108.265 - Definitions.

As used in NRS 108.265 to 108.367, inclusive, unless the context otherwise requires, the words and terms defined in NRS 108.266 to 108.2679, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1991, 1716; A 1993, 2037; 2005, 1246)



NRS 108.266 - Landlord defined.

Landlord means the owner or lessor of:

1. A mobile home lot;

2. A mobile home park;

3. A recreational vehicle park; or

4. Land which is not located within a mobile home park, but which is rented or held out for rent to accommodate a mobile home or a manufactured home.

(Added to NRS by 1991, 1716; A 1993, 2037)



NRS 108.267 - Legal owner defined.

Legal owner means the person in whom the ownership or title of the property is vested or who has a legal right to possession of the property.

(Added to NRS by 1961, 483; A 1969, 1508; 1973, 449; 1983, 1037; 1985, 506; 1991, 1717)



NRS 108.2671 - Manufactured home defined.

Manufactured home has the meaning ascribed to it in NRS 489.113.

(Added to NRS by 1991, 1716)



NRS 108.2673 - Mobile home defined.

Mobile home has the meaning ascribed to it in NRS 489.120.

(Added to NRS by 1991, 1716)



NRS 108.2675 - Mobile home lot defined.

Mobile home lot has the meaning ascribed to manufactured home lot in NRS 118B.016.

(Added to NRS by 1991, 1716; A 2001, 1189)



NRS 108.2677 - Mobile home park defined.

Mobile home park has the meaning ascribed to manufactured home park in NRS 118B.017.

(Added to NRS by 1991, 1716; A 2001, 1189)



NRS 108.26775 - Recreational vehicle defined.

Recreational vehicle has the meaning ascribed to it in NRS 482.101.

(Added to NRS by 1993, 2037)



NRS 108.2678 - Recreational vehicle park defined.

Recreational vehicle park means a campground or other facility, any portion of which is rented or held out for rent to accommodate recreational vehicles.

(Added to NRS by 1993, 2037)



NRS 108.2679 - Registered owner defined.

Registered owner means:

1. A person whose name appears in the files of the Manufactured Housing Division of the Department of Business and Industry as the person to whom the mobile home or manufactured home is registered, but does not include:

(a) A creditor who holds title to the mobile home or manufactured home; or

(b) The owner or holder of a lien encumbering the mobile home or manufactured home.

2. A person whose name appears in the files of the Department of Motor Vehicles as the person to whom the vehicle is registered.

(Added to NRS by 1991, 1716; A 1993, 1505, 2037; 1995, 669; 1999, 3589; 2001, 2562)



NRS 108.26795 - Trailer defined.

Trailer means every vehicle defined in NRS 482.110, 482.125, 482.127 and 482.134.

(Added to NRS by 1993, 2037)



NRS 108.26797 - Department of Motor Vehicles: Adoption of regulations to ensure compliance with laws relating to processing of liens.

The Department of Motor Vehicles may adopt such regulations as it deems necessary to ensure compliance with all applicable laws relating to the processing of liens for storing, maintaining, keeping or repairing vehicles required to be registered with the Department pursuant to chapter 482 of NRS.

(Added to NRS by 2005, 1246)



NRS 108.268 - Legal owner of aircraft.

For the purposes of this chapter, the person named in the federal aircraft registration certificate shall be deemed a legal owner of any aircraft.

(Added to NRS by 1983, 1038)



NRS 108.270 - Lien for labor, materials, storage or services; detention of vehicle, trailer, recreational vehicle, mobile home, manufactured home, aircraft, equipment or parts.

Subject to the provisions of NRS 108.315:

1. A person engaged in the business of:

(a) Buying or selling automobiles;

(b) Keeping a garage or place for the storage, maintenance, keeping or repair of motor vehicles, motorcycles, motor equipment, trailers, mobile homes or manufactured homes, including the operator of a salvage pool; or

(c) Keeping a mobile home park, mobile home lot or other land for rental of spaces for trailers, mobile homes or manufactured homes,

and who in connection therewith stores, maintains, keeps or repairs any motor vehicle, motorcycle, motor equipment, trailer, mobile home or manufactured home, or furnishes accessories, facilities, services or supplies therefor, at the request or with the consent of the owner or the owner s representatives, or at the direction of any peace officer or other authorized person who orders the towing or storage of any vehicle through any action permitted by law, has a lien upon the motor vehicle, motorcycle, motor equipment, trailer, mobile home or manufactured home or any part or parts thereof for the sum due for the towing, storing, maintaining, keeping or repairing of the motor vehicle, motorcycle, motor equipment, trailer, mobile home or manufactured home or for labor furnished thereon, or for furnishing accessories, facilities, services or supplies therefor, and for all costs incurred in enforcing such a lien.

2. Subject to the provisions of NRS 108.315, a person engaged in the business of keeping a recreational vehicle park who, at the request or with the consent of the owner of a recreational vehicle or the owner s representative, furnishes facilities or services in the recreational vehicle park for the recreational vehicle, has a lien upon the recreational vehicle for the amount of rent due for furnishing those facilities and services, and for all costs incurred in enforcing such a lien.

3. A person who at the request of the legal owner performed labor on, furnished materials or supplies or provided storage for any aircraft, aircraft equipment or aircraft parts is entitled to a lien for such services, materials or supplies and for the costs incurred in enforcing the lien.

4. Any person who is entitled to a lien as provided in subsections 1, 2 and 3 may, without process of law, detain the motor vehicle, motorcycle, motor equipment, trailer, recreational vehicle, mobile home, manufactured home, aircraft, aircraft equipment or aircraft parts at any time it is lawfully in the person s possession until the sum due is paid.

[1:95:1943; A 1949, 358; 1943 NCL 3779.01] (NRS A 1961, 483; 1973, 1111; 1983, 1038; 1991, 1717; 1993, 2037; 1997, 2864)



NRS 108.272 - Notice.

1. Except as otherwise provided in subsection 2, the notice of a lien must be given by delivery in person or by registered or certified letter addressed to the last known place of business or abode of:

(a) The legal owner and registered owner of the property.

(b) Each person who holds a security interest in the property.

(c) If the lien is on a mobile home or manufactured home, each person who is listed in the records of the Manufactured Housing Division of the Department of Business and Industry as holding an ownership or other interest in the home.

If no address is known, the notice must be addressed to that person at the place where the lien claimant has his or her place of business.

2. Any person who claims a lien on aircraft, aircraft equipment or parts shall:

(a) Within 120 days after the person furnishes supplies or services; or

(b) Within 7 days after the person receives an order to release the property,

whichever time is less, serve the legal owner by mailing a copy of the notice of the lien to the owner s last known address, or if no address is known, by leaving a copy with the clerk of the court in the county where the notice is filed.

3. The notice must contain:

(a) An itemized statement of the claim, showing the sum due at the time of the notice and the date when it became due.

(b) A brief description of the motor vehicle, airplane, motorcycle, motor or airplane equipment, trailer, recreational vehicle, mobile home or manufactured home against which the lien exists.

(c) A demand that the amount of the claim as stated in the notice, and of any further claim as may accrue, must be paid on or before a day mentioned.

(d) A statement that unless the claim is paid within the time specified the motor vehicle, aircraft, motorcycle, motor or aircraft equipment, trailer, recreational vehicle, mobile home or manufactured home will be advertised for sale, and sold by auction at a specified time and place.

4. The lienholder shall determine a day for the purposes of the demand in paragraph (c) of subsection 3. The day mentioned must be:

(a) Not less than 10 days after the delivery of the notice if it is personally delivered; or

(b) Not less than 10 days after the time when the notice should reach its destination, according to the due course of post, if the notice is sent by mail.

(Added to NRS by 1983, 1037; A 1985, 237; 1991, 1718; 1993, 235, 2038, 2042; 1995, 669)



NRS 108.2725 - Liens on mobile homes and manufactured homes: Additional requirements for notice.

In addition to the requirements set forth in NRS 108.272, the notice of a lien on a mobile home or manufactured home must include:

1. The amount necessary to satisfy the lien; and

2. A description of the legal proceeding available to contest the lien pursuant to NRS 108.350 and 108.355.

(Added to NRS by 1991, 1716)



NRS 108.273 - Liens on mobile homes and manufactured homes: Forms of notices to be provided by Manufactured Housing Division; use of forms.

1. The Manufactured Housing Division of the Department of Business and Industry shall provide a notice of lien on a mobile home or manufactured home and a notice of a sale by auction of a mobile home or manufactured home that complies with the requirements of NRS 108.270 to 108.367, inclusive.

2. A notice of lien on a mobile home or manufactured home or a notice of a sale by auction of a mobile home or manufactured home must be made on a form provided by the Manufactured Housing Division of the Department of Business and Industry.

(Added to NRS by 1991, 1716; A 1993, 1506)



NRS 108.2735 - Liens on mobile homes and manufactured homes: Expiration.

A lien asserted against a mobile home or manufactured home expires 1 year after it is filed with the Manufactured Housing Division of the Department of Business and Industry.

(Added to NRS by 1991, 1717; A 1993, 1506)



NRS 108.274 - Liens on aircraft: Statement of amount by claimant.

The lien claimant shall provide the legal owner, within 24 hours after receipt of a written request, with a written statement of the amount of the lien on any aircraft, aircraft equipment or parts if:

1. A notice of the lien has not been filed; and

2. The time for filing the lien has not expired.

(Added to NRS by 1983, 1038)



NRS 108.276 - Liens on aircraft: Redelivery of property upon posting of bond.

1. The legal owner may, for the redelivery of any aircraft, aircraft equipment or parts which are held by the lien claimant, file with the court a bond for double the amount of the lien.

2. The court upon approval of such a bond shall issue its order requiring the lien claimant to relinquish possession of the property to the legal owner.

(Added to NRS by 1983, 1038)



NRS 108.278 - Liens on aircraft: Application for redelivery of property or release of bond; hearing.

1. If the lien claimant:

(a) Fails to file and serve timely a notice of lien; or

(b) Refuses to furnish the legal owner upon request with a statement of the amount of the lien,

the legal owner may apply by affidavit to the court for an order to show cause why the lien claimant should not relinquish possession of any aircraft, aircraft equipment or parts, or for release of a bond given pursuant to NRS 108.276.

2. The court shall promptly examine the affidavit and shall issue an order directed to the lien claimant to show cause why the property should not be taken from the lien claimant and delivered to the legal owner.

3. Except as provided in this subsection, the order shall fix the date and time for the hearing, which must not be sooner than 10 days or later than 21 days from the date of the issuance of the order. Upon a showing of good cause by the legal owner, the court may fix the date and time for a hearing which must be at least 1 day after the issuance of the order.

(Added to NRS by 1983, 1038)



NRS 108.280 - Lienholder s right not lost when vehicle, aircraft, trailer, recreational vehicle, mobile or manufactured home or equipment removed from lienholder s control.

Any person who acquires a lien under the provisions of NRS 108.270 does not lose the lien by allowing the motor vehicle, aircraft, motorcycle, motor or aircraft equipment, trailer, recreational vehicle, mobile home or manufactured home, or parts thereof to be removed from control of the person having the lien.

[2:95:1943; A 1945, 358; 1943 NCL 3779.02] (NRS A 1973, 1313; 1983, 1039; 1991, 1719; 1993, 2039)



NRS 108.290 - Priority of lien; limitation on lien of landlord.

1. If property that is the subject of a lien which is acquired as provided in NRS 108.270 to 108.367, inclusive, is the subject of a secured transaction in accordance with the laws of this State, the lien:

(a) In the case of a lien acquired pursuant to NRS 108.315, is a first lien.

(b) In the case of a lien on a motor vehicle for charges for towing, storing and any related administrative fees:

(1) For the first 30 days of the lien:

(I) If the amount of the lien does not exceed $1,000, is a first lien.

(II) If the amount of the lien exceeds $1,000, is a second lien.

(2) After the first 30 days of the lien:

(I) If the amount of the lien does not exceed $2,500, is a first lien.

(II) If the amount of the lien exceeds $2,500, is a second lien.

(c) In all other cases, if the amount of the lien:

(1) Does not exceed $1,000, is a first lien.

(2) Exceeds $1,000, is a second lien.

2. The lien of a landlord may not exceed $2,500 or the total amount due and unpaid for rentals and utilities, whichever is less.

[3:95:1943; A 1945, 358; 1953, 377] (NRS A 1957, 105; 1961, 485; 1965, 926; 1981, 62; 1983, 1358; 1985, 238; 1991, 1719; 1997, 1422; 2005, 1001; 2007, 97, 2333)



NRS 108.300 - Lien does not deprive claimant of other legal remedies; liability of insurance company for cost of repair and towing of vehicle upon notice.

1. The lien created in NRS 108.270 to 108.367, inclusive, does not deprive the lien claimant of any remedy allowed by law to a creditor against a debtor for the collection of all charges and advances which the lien claimant has made in connection with any work or services, or supplies, facilities or accessories furnished for, on or about any motor vehicle, aircraft, motorcycle, motor or aircraft equipment, aircraft parts, trailer, recreational vehicle, mobile home or manufactured home pursuant to an expressed or implied contract between the lien claimant and the owner, or the representative of the owner, of the motor vehicle, aircraft, motorcycle, motor or aircraft equipment, aircraft parts, trailer, recreational vehicle, mobile home or manufactured home.

2. Any insurance company, having outstanding and in effect appropriate insurance coverage therefor, which has been given notice in writing of a debt or obligation incurred for the towing or repair of any motor vehicle damaged by an insured of the company for which the insured is legally responsible becomes, subject to the conditions and provisions of the insurance policy, indebted to the claimant for such towing or repair services, for the reasonable expenses incurred for towing or repair of the vehicle, if the claimant has given notice to the company or its agent at least 3 days before the date of any settlement or award effected by the company in connection therewith.

3. In determining the amount of the indebtedness for towing or repairing a damaged vehicle identified in subsection 2, the insurance company is not responsible for any sum of money over and above the sum of:

(a) The entire settlement or award; or

(b) The entire amount of the property damage coverage of the policy,

whichever is less.

4. Any payment made by the company pursuant to this section relieves the company from further liability in connection with towing or repairing of the damaged vehicle.

[4:95:1943; A 1945, 358; 1943 NCL 3779.04] (NRS A 1961, 483; 1963, 1317; 1983, 1039; 1991, 1719; 1993, 2039)



NRS 108.310 - Satisfaction of lien; sale by auction; disposition of proceeds.

Subject to the provisions of NRS 108.315, the lien created in NRS 108.270 to 108.367, inclusive, may be satisfied as follows:

1. The lien claimant shall give written notice to the person on whose account the storing, maintaining, keeping, repairing, labor, fuel, supplies, facilities, services or accessories were made, done or given, and to any other person known to have or to claim an interest in the motor vehicle, aircraft, motorcycle, motor or aircraft equipment, aircraft parts, trailer, recreational vehicle, mobile home or manufactured home, upon which the lien is asserted, and to the:

(a) Manufactured Housing Division of the Department of Business and Industry with regard to mobile homes, manufactured homes and commercial coaches as defined in chapter 489 of NRS; or

(b) Department of Motor Vehicles with regard to all other items included in this section.

2. In accordance with the terms of a notice so given, a sale by auction may be held to satisfy any valid claim which has become a lien on the motor vehicle, aircraft, motorcycle, motor or aircraft equipment, aircraft parts, trailer, recreational vehicle, mobile home or manufactured home. The sale must be held in the place where the lien was acquired or, if that place is manifestly unsuitable for the purpose, at the nearest suitable place.

3. After the time for the payment of the claim specified in the notice has elapsed, an advertisement of the sale, describing the motor vehicle, aircraft, motorcycle, motor or aircraft equipment, aircraft parts, trailer, recreational vehicle, mobile home or manufactured home to be sold, and stating the name of the owner or person on whose account it is held, and the time and place of the sale, must be published once a week for 3 consecutive weeks in a newspaper published in the place where the sale is to be held, but if no newspaper is published in that place, then in a newspaper published in this State that has a general circulation in that place. The sale must not be held less than 22 days after the time of the first publication.

4. From the proceeds of the sale the lien claimant who furnished the services, labor, fuel, accessories, facilities or supplies shall satisfy the lien, including the reasonable charges of notice, advertisement and sale. The balance, if any, of the proceeds must be delivered, on demand, to the person to whom the lien claimant would have been bound to deliver, or justified in delivering, the motor vehicle, aircraft, motorcycle, motor or aircraft equipment, aircraft parts, trailer, recreational vehicle, mobile home or manufactured home.

[Part 5:95:1943; A 1945, 358; 1953, 377] (NRS A 1957, 104; 1961, 484; 1969, 1, 95; 1979, 1216; 1983, 1040; 1985, 1974; 1987, 688; 1991, 1720; 1993, 1506, 2040; 1995, 669; 1999, 3589; 2001, 2562)



NRS 108.315 - Enforcement of lien for unpaid rent or utilities by landlord.

1. Any landlord who desires to enforce a lien for unpaid rent or rent and utilities under the provisions of NRS 108.270 to 108.367, inclusive, must within 15 days after the rent is 30 days past due, make a demand in writing upon the registered owner of the recreational vehicle, mobile home or manufactured home, for the amount due, stating that a lien is claimed on the recreational vehicle, mobile home or manufactured home. A copy of the demand must be sent to every holder of a security interest and every person who is listed in the records of the Manufactured Housing Division of the Department of Business and Industry as holding an ownership or other interest in, and every tenant or subtenant of, the recreational vehicle, mobile home or manufactured home, and to the:

(a) Manufactured Housing Division of the Department of Business and Industry, with regard to mobile homes and manufactured homes; or

(b) Department of Motor Vehicles, with regard to recreational vehicles,

by registered or certified mail.

2. To obtain the name and address of a holder of a security interest or a person who is listed in the records of the Manufactured Housing Division of the Department of Business and Industry as holding an ownership or other interest in the recreational vehicle, mobile home or manufactured home, the landlord shall, before making the demand for payment, request that information from the:

(a) Manufactured Housing Division of the Department of Business and Industry, with regard to mobile homes, manufactured homes and commercial coaches as defined in chapter 489 of NRS; or

(b) Department of Motor Vehicles, with regard to all other vehicles,

and the state agency shall supply that information from its records. If the recreational vehicle, mobile home or manufactured home is registered in another state, territory or country, the landlord shall, before making the demand for payment, obtain the information from the appropriate agency of that state, territory or country.

3. A landlord who enforces a lien for unpaid rent may recover an amount equal to:

(a) The amount of the unpaid rent;

(b) The cost of any advertising and notices required pursuant to NRS 108.270 to 108.367, inclusive;

(c) The cost and fees ordered by a court in any action contesting the validity of a lien; and

(d) The cost of a sale, if a sale by auction is made pursuant to the provisions of NRS 108.310.

4. No recreational vehicle, mobile home or manufactured home may be sold for delinquent rent or rent and utilities until 4 months have elapsed after the first default in payment, and a notice of lien has been served pursuant to subsection 1. At least 10 days but not more than 30 days before a sale, a written notice of sale by auction must be sent to the registered owner and tenant or subtenant and to every holder of a security interest and every person who is listed in the records of the Manufactured Housing Division of the Department of Business and Industry as holding an ownership or other interest in the recreational vehicle, mobile home or manufactured home by registered or certified mail stating that a sale by auction of the recreational vehicle, mobile home or manufactured home is to be made pursuant to the provisions of NRS 108.310. The written notice of sale by auction must include the time and location of the sale, the amount necessary to satisfy the lien and a description of the legal proceeding available to contest the lien pursuant to NRS 108.350 and 108.355.

(Added to NRS by 1961, 485; A 1967, 1482; 1969, 95; 1979, 1217; 1985, 1975; 1991, 1720; 1993, 235, 1507, 2040, 2043; 1995, 669; 1999, 3590; 2001, 2563)



NRS 108.320 - Payment of lien and expenses before sale; delivery of property.

At any time before the motor vehicle, aircraft, motorcycle, motor or aircraft equipment, aircraft parts, trailer, recreational vehicle, mobile home or manufactured home is so sold, any person claiming a right of property or possession therein may pay the lien claimant the amount necessary to satisfy the lien claimant s lien and to pay the reasonable expenses and liabilities incurred in serving notices and advertising and preparing for the sale up to the time of such payment. The lien claimant shall deliver the motor vehicle, aircraft, motorcycle, motor or aircraft equipment, aircraft parts, trailer, recreational vehicle, mobile home or manufactured home to the person making the payment if the person is entitled to the possession of the property on payment of the charges thereon.

[Part 5:95:1943; A 1945, 358; 1953, 377] (NRS A 1983, 1041; 1991, 1721; 1993, 2041)



NRS 108.330 - Remedy for enforcing lien does not preclude other remedies.

The remedy for enforcing the lien provided in NRS 108.270 to 108.367, inclusive, does not preclude any other remedies allowed by law for the enforcement of a lien against personal property nor bar the right to recover so much of the lienholder s claim as is not paid by the proceeds of the sale of the property.

[6:95:1943] + [7:211:1945; 1943 NCL 3779.06] (NRS A 1991, 1721)



NRS 108.340 - Liability of claimant for failure to redeliver.

After goods have been lawfully sold to satisfy the lien created in NRS 108.270 to 108.367, inclusive, the lien claimant is not liable for failure to deliver the motor vehicle, aircraft, motorcycle, motor or aircraft equipment, aircraft parts, trailer, recreational vehicle, mobile home or manufactured home to the owner or claimant.

[7:95:1943; A 1945, 358; 1943 NCL 3779.07] (NRS A 1983, 1042; 1991, 1722; 1993, 2042)



NRS 108.350 - Validity of lien may be contested; liability of claimant after sale.

Nothing contained in NRS 108.270 to 108.367, inclusive, precludes:

1. The owner of any motor vehicle, aircraft, motorcycle, motor or aircraft equipment, aircraft parts, trailer, recreational vehicle, mobile home or manufactured home; or

2. Any other person having an interest or equity in the property,

from contesting the validity of the lien. All legal rights and remedies otherwise available to the person are reserved to and retained, except that, after a sale has been made to an innocent third party, the lien claimant is solely responsible for loss or damage occasioned the owner, or any other person having an interest or equity in the property, by reason of the invalidity of the lien, or by reason of failure of the lien claimant to proceed in the manner provided in those sections.

[8:95:1943; A 1945, 358; 1943 NCL 3779.08] (NRS A 1983, 1042; 1991, 1722; 1993, 2042)



NRS 108.355 - Contesting validity of lien on mobile home or manufactured home.

1. A person contesting the validity of a lien on a mobile home or manufactured home may file a notice of opposition to the lien in the justice court in whose jurisdiction the mobile home or manufactured home is located. The notice of opposition must be filed within 5 days after the person filing the notice receives the notice of sale by auction, must be made on a form provided by the clerk of the justice court and must include the facts supporting the notice. The person filing the notice shall serve certified copies of it upon the lien claimant and the Manufactured Housing Division of the Department of Business and Industry.

2. Upon the filing of the notice of opposition to the lien, the justice of the peace shall schedule a hearing on the notice, which must be held as soon as practicable but not sooner than 5 days after service of the notice. The justice of the peace shall affix the date of the hearing to the notice and order that a copy be served upon the lien claimant within 5 days after the date of the order.

3. The justice of the peace shall either dismiss the objections to the lien claim, declare the lien invalid or declare the amount of the lien if it is different from that described by the lien claimant.

4. After receipt of a notice of opposition to a lien or other notice pursuant to any proceeding to contest the validity of a lien, the Manufactured Housing Division of the Department of Business and Industry shall not transfer the title to the mobile home or manufactured home that is the subject of the lien until the matter has been adjudicated.

5. This section does not affect the rights of a secured party pursuant to chapter 104 of NRS.

(Added to NRS by 1991, 1717; A 1993, 1508; 2009, 1926)



NRS 108.357 - Administrative fine for violation of

NRS 108.265 to 108.367, inclusive, or related regulation; deposit of fines; enforcement proceedings.

1. The Department of Motor Vehicles may impose an administrative fine, not to exceed $2,500, for a violation of any provision of NRS 108.265 to 108.367, inclusive, relating to vehicles required to be registered with the Department pursuant to chapter 482 of NRS, or any regulation adopted by the Department pursuant thereto. The Department shall afford to any person so fined an opportunity for a hearing pursuant to the provisions of NRS 233B.121.

2. All administrative fines collected by the Department of Motor Vehicles pursuant to subsection 1 must be deposited with the State Treasurer to the credit of the State Highway Fund.

3. In addition to any other remedy provided by this chapter, the Department of Motor Vehicles may compel compliance with this section and any provision of NRS 108.265 to 108.367, inclusive, relating to vehicles required to be registered with the Department pursuant to chapter 482 of NRS, and any regulation adopted by the Department pursuant thereto, by injunction or other appropriate remedy and the Department may institute and maintain in the name of the State of Nevada any such enforcement proceedings.

(Added to NRS by 2005, 1246)



NRS 108.360 - Penalty for incurring bill without authority or by misrepresentation.

Any person who incurs a bill upon a motor vehicle, aircraft, motorcycle, motor or aircraft equipment, aircraft parts, trailer, recreational vehicle, mobile home or manufactured home, without the authority of the owner thereof, or by misrepresentation, is guilty of a misdemeanor.

[9:95:1943; A 1945, 358; 1943 NCL 3779.09] + [10:95:1943; 1943 NCL 3779.10] + [11:211:1945; 1943 NCL 3779.11] (NRS A 1967, 529; 1983, 1042; 1991, 1722; 1993, 2042)



NRS 108.365 - Penalty for committing certain acts involving motor vehicle.

Any person is guilty of a gross misdemeanor who knowingly:

1. Makes or causes to be made a false entry on any affidavit of lien sale or on any lien sale registration certificate for a motor vehicle;

2. Makes or causes to be made a false entry on a certificate of title as to ownership or any security interest that may exist in a motor vehicle;

3. Fails to disclose any information which would indicate that a vehicle sold or offered for sale is or should be considered a salvage or nonrepairable vehicle; or

4. Falsifies or causes to be falsified an application or other document submitted to the Department of Motor Vehicles to obtain:

(a) A certificate of title or ownership; or

(b) A salvage title or a certificate which indicates that the vehicle is nonrepairable as defined in chapter 487 of NRS.

(Added to NRS by 2007, 3232)



NRS 108.367 - Penalty for violation of

NRS 108.265 to 108.367, inclusive. Except as otherwise provided in NRS 108.365, a person who violates any provision of NRS 108.265 to 108.367, inclusive, is guilty of a misdemeanor.

(Added to NRS by 2007, 3232)



NRS 108.370 - Lien for work and material furnished: Notice; sale; application of proceeds; lienholder may waive lien and sue for amount due.

1. Every person, firm or corporation engaged in performing work upon any watch, clock or jewelry, for a price, shall have a lien upon the watch, clock or jewelry for the amount of any account that may be due for the work done thereon. The lien shall also include the value or agreed price, if any, of all materials furnished by the lienholder in connection with the work.

2. If any account for work done or materials furnished shall remain unpaid for 1 year after completing the work, the lienholder may, upon 30 days notice in writing to the owner specifying the amount due and informing the owner that the payment of the amount due within 30 days will entitle the owner to redeem the property, sell any such article or articles at public or bona fide private sale to satisfy the account.

3. The notice may be served by registered or certified mail with return receipt demanded, directed to the owner s last known address, or, if the owner or his or her address be unknown, it may be posted in two public places in the town or city where the property is located.

4. The proceeds of the sale, after paying the expenses thereof, shall first be applied to liquidate the indebtedness secured by the lien, and the balance, if any, shall be paid over to the owner.

5. Nothing contained in this section shall be construed as preventing the lienholder from waiving the lien herein provided for, and suing upon the amount if the lienholder elects to do so.

[1:128:1939; 1931 NCL 3780] (NRS A 1969, 95)



NRS 108.380 - Storage of unclaimed freight by carriers and warehousemen.

When any goods, merchandise or other property has been received by any railroad or express company, or other common carrier, commission merchant, forwarding merchant, or warehouseman, for transportation or safekeeping, and is not delivered to the owner, consignee or other authorized person, the carrier, commission merchant, forwarding merchant or warehouseman may hold or store the same with some responsible person until the freight and all just and reasonable charges on same are paid.

[1:42:1875; BH 4964; C 5030; RL 537; NCL 637]



NRS 108.390 - Failure of consignee to accept freight after notice releases carrier from further liability.

If a consignee does not accept and remove freight within 24 hours after notice has been served on the consignee by the carrier, the carrier is released from further liability, by placing the freight in a suitable warehouse on storage, or the carrier may hold the same upon the carrier s responsibility as a warehouseman.

[2:42:1875; BH 4965; C 5031; RL 538; NCL 638]



NRS 108.400 - Service of notice.

If the consignee s place of residence or business be unknown, notice may be served on the consignee through the post office, and the carrier may place the freight in a suitable warehouse on storage and give notice thereof to the consignor.

[3:42:1875; BH 4966; C 5032; RL 539; NCL 639]



NRS 108.410 - Sale of perishable freight to satisfy lien.

If from any cause, other than want of ordinary care and diligence, a common carrier is unable to deliver perishable property transported and collect charges thereon, the common carrier may cause the property to be sold in open market to satisfy a lien of freightage.

[4:42:1875; BH 4967; C 5033; RL 540; NCL 640]



NRS 108.420 - Sale of unclaimed freight to pay charges: Notice; disposition of surplus; sales of baggage.

1. If no person calls for the freight or other property received by the railroad, express company or other common carrier, commission merchant, forwarding merchant or warehouseman within 60 days from the receipt thereof, the carrier, forwarding merchant, commission merchant or warehouseman may sell the property, or so much thereof, at auction to the highest bidders, as will pay freight and other just and reasonable charges, first having given notice as provided in subsection 2.

2. The railroad, express company or other common carrier, commission merchant, forwarding merchant or warehouseman shall, before the sale provided for in subsection 1, give notice of the time and place of sale to the owner, consignee or consignor, when known, and by advertisement in a daily newspaper 10 days, or if a weekly newspaper, 4 weeks, published where the sale is to take place. If there is no newspaper published at the place where the sale is to take place, notice shall be given by posting a notice of the sale conspicuously in at least three public places.

3. If any surplus is left after paying freight, storage, cost of advertising and other reasonable charges, the same must be paid over to the owner of the property at any time thereafter, on demand being made therefor within 6 months after the sale.

4. Any trunk or valise, with its contents, shall be held 6 months before being advertised for sale.

[5:42:1875; BH 4968; C 5034; RL 541; NCL 641]



NRS 108.430 - Disposition of unclaimed surplus.

If the owner, or the owner s agent, fails to demand the surplus within 6 months from the time of the sale, then it shall be paid over to the county treasurer of the county in which the sale is made, to be held by the county treasurer for a period of 12 months, subject to the order of the owner, after which time, if the same is not paid to the owner, or the owner s authorized agent, or some person legally entitled to receive the same, it shall be paid over to the treasurer of the county where the sale is made, who shall pay the same over to the State Treasurer for the benefit of the State Permanent School Fund.

[6:42:1875; BH 4969; C 5035; RL 542; NCL 642]



NRS 108.440 - Right of bailee to sell property on bailor s failure to pay storage charges.

1. When any property to be placed in storage has been received by any person, firm or corporation acting as bailee for hire of the property to be placed in storage in any room, building or other structure belonging to or leased by the bailee, the bailee may, in accordance with the provisions of NRS 108.450, sell the property at public auction to the highest bidder if the bailor has failed to pay the storage charges on the property.

2. The sale must not be made in any manner which is contrary to any agreement between the bailor and the bailee.

[Part 1:173:1909; RL 534; NCL 634] (NRS A 1981, 1038)



NRS 108.450 - Notice and advertisement of sale; redemption of property.

1. The bailee shall notify the bailor of the intended sale as follows:

(a) The notice must be delivered in person or sent by mail to the last known address of the bailor.

(b) The notice must include a statement of the claim, a description of the goods, a demand for full payment and a statement that the goods will be advertised for sale and sold at public auction unless payment is made in full before the time and date of the sale specified in the notice.

2. An advertisement of the sale must be published once a week for 2 weeks consecutively in a newspaper of general circulation in the town or township where the bailee resides. The advertisement must include a description of the goods, the name of the person on whose account they are being held, and the time and place of the sale. The first publication of the advertisement must take place at least 15 days after the date on which the notice was delivered or mailed, and the sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation in the town or township where the bailee resides, the notice may be given by posting notices in three or more public places in the town or township for at least 10 days before the sale.

3. The bailor may redeem the property at any time before the public auction by paying to the bailee the amount of storage charges, charges for late payment, costs of advertising and storage charges incurred by the bailee on account of the property. A bailor has no right to redeem the property if it has been sold at an auction held at the time and place specified in the notice.

[Part 1:173:1909; RL 534; NCL 634] (NRS A 1981, 1038)



NRS 108.460 - Disposition of proceeds of sale.

Out of the proceeds of the sale the bailee may pay all just claims against the property sold, including the bailee s charges for storage. If there be any surplus after all just claims are satisfied, the bailee shall pay the same to the bailor, if the bailor s address be known; if not, then the bailee shall deposit the same with the county treasurer of the county wherein the sale was made, who shall hold the same for 1 year for the benefit of the owner, and if no owner appear to claim the surplus it shall be paid over to the State Treasurer for the benefit of the State Permanent School Fund.

[2:173:1909; RL 535; NCL 635]



NRS 108.470 - Provisions not applicable to pawnbrokers or moneylenders.

The provisions of NRS 108.440 to 108.460, inclusive, shall in no case be construed to affect any person, persons, firm or corporation doing a pawnbroking or moneylending business in this state, and not acting as bailee for hire within the intendment of NRS 108.440 to 108.460, inclusive.

[3:173:1909; RL 536; NCL 636]



NRS 108.473 - Definitions.

As used in NRS 108.473 to 108.4783, inclusive, unless the context otherwise requires, the words and terms defined in NRS 108.4731 to 108.4748, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1983, 1665; A 2011, 1825; 2013, 1256)



NRS 108.4731 - Electronic mail defined.

Electronic mail means an electronic message, executable program or computer file which contains an image of a message that is transmitted between two or more computers or electronic terminals, or within or between computer networks and from which a confirmation of receipt is received.

(Added to NRS by 2011, 1824)



NRS 108.4733 - Facility defined.

Facility means real property divided into individual storage spaces. The term does not include a garage or storage area in a private residence.

(Added to NRS by 1983, 1665; A 2011, 1825)



NRS 108.4734 - Last known address defined.

Last known address means the postal and electronic mail address, if any, provided by an occupant in the most recent rental agreement between the owner and the occupant, or the postal and electronic mail address, if any, provided by the occupant in a written notice sent to the owner with a change of the occupant s address after the execution of the rental agreement.

(Added to NRS by 2013, 1256)



NRS 108.4735 - Occupant defined.

Occupant includes a person or a person s sublessee, successor or assignee who is entitled to the exclusive use of an individual storage space at a facility pursuant to a rental agreement.

(Added to NRS by 1983, 1666; A 2011, 1825)



NRS 108.474 - Owner defined.

Owner includes a lessor, operator or other person authorized by the owner to manage a facility, enter into rental agreements with occupants and collect rent from occupants.

(Added to NRS by 1983, 1666)



NRS 108.4743 - Personal property defined.

Personal property means any property not affixed to land and includes, without limitation, merchandise, furniture, household items, motor vehicles, boats and personal watercraft.

(Added to NRS by 1983, 1666; A 2011, 1825)



NRS 108.4744 - Protected property defined.

Protected property means personal property, the sale of which or prohibition against the sale of which is regulated by state or federal law. The term includes, without limitation:

1. Documents, film or electronic data that contain personal information, such as social security numbers, credit or debit card information, bank account information, passport information and medical or legal records relating to clients, customers, patients or others in connection with an occupant s business.

2. Pharmaceuticals other than those dispensed by a licensed pharmacy for use by an occupant.

3. Alcoholic beverages.

4. Firearms.

(Added to NRS by 2011, 1824)



NRS 108.4745 - Rental agreement defined.

Rental agreement means any written agreement or lease establishing or modifying the terms, conditions or rules concerning the use and occupancy of an individual storage space at a facility.

(Added to NRS by 1983, 1666; A 2011, 1825)



NRS 108.4746 - Storage space defined.

Storage space means a space used for storing personal property, which is rented or leased to an individual occupant who has access to the space.

(Added to NRS by 2011, 1825)



NRS 108.4748 - Verified mail defined.

Verified mail means any method of mailing offered by the United States Postal Service that provides evidence of mailing.

(Added to NRS by 2011, 1825)



NRS 108.475 - Use of storage space for residence prohibited; nature of facility; effect of issuance of document of title for property.

1. It is unlawful to use a storage space at a facility for a residence.

2. A facility shall not be deemed to be a warehouse or a public utility.

3. If an owner of a facility issues a warehouse receipt, bill of lading or other document of title for the personal property stored in a storage space at the facility, the owner and the occupant are subject to the provisions of NRS 104.7101 to 104.7603, inclusive, and the provisions of NRS 108.473 to 108.4783, inclusive, do not apply.

(Added to NRS by 1983, 1666; A 1989, 212; 2005, 885; 2011, 1825; 2013, 1256)



NRS 108.4753 - Lien of owner of facility; priority of lien created by document of title.

1. The owner of a facility and the owner s heirs, assignees or successors have a possessory lien, from the date the rent for a storage space at the facility is due and unpaid, on all personal property, including protected property, located in the storage space for the rent, late fees imposed pursuant to NRS 108.4758, labor or other charges incurred by the owner pursuant to a rental agreement and for those expenses reasonably incurred by the owner to preserve, sell or otherwise dispose of the personal property.

2. Any lien created by a document of title for a motor vehicle or boat has priority over a lien attaching to that motor vehicle or boat pursuant to NRS 108.473 to 108.4783, inclusive.

(Added to NRS by 1983, 1666; A 2011, 1825; 2013, 1256)



NRS 108.4755 - Contents of rental agreement.

1. Each rental agreement must be in writing and must contain:

(a) A provision printed in a size equal to at least 10-point type that states, IT IS UNLAWFUL TO USE A STORAGE SPACE IN THIS FACILITY AS A RESIDENCE.

(b) A statement that the occupant s personal property will be subject to a claim for a lien and may be sold or disposed of if the rent or other charges described in the rental agreement remain unpaid for 14 consecutive days.

(c) A provision requiring the occupant to:

(1) Disclose to the owner any items of protected property in the storage space.

(2) If the occupant is subject to mandatory licensing, registration, permitting or other professional or occupational regulation by a governmental agency, board or commission and the protected property to be stored is related to the practice of that profession or occupation by the occupant, provide written notice to that agency, board or commission stating that the occupant is storing protected property at the facility, identifying the general type of protected property being stored at the facility and providing complete contact information for the facility. The occupant shall give the owner a copy of any written notice provided to such an agency, board or commission.

(3) Provide complete contact information for a secondary contact who may be contacted by the owner if the owner is unable to contact the occupant.

2. If any provision of the rental agreement provides that an owner, lessor, operator, manager or employee of the facility, or any combination thereof, is not liable, jointly or severally, for any loss or theft of personal property stored in a storage space at the facility, the provision is unenforceable unless:

(a) The rental agreement contains a statement advising the occupant to purchase insurance for any personal property stored in a storage space at the facility and informing the occupant that such insurance is available through most insurers;

(b) The provision and the statement are:

(1) Printed in all capital letters or, if the rental agreement is printed in all capital letters, printed in all capital letters and boldface type, italic type or underlined type; and

(2) Printed in a size equal to at least 10-point type or, if the rental agreement is printed in 10-point type or larger, printed in type that is at least 2 points larger than the size of type used for other provisions of the rental agreement; and

(c) The provision is otherwise enforceable pursuant to the laws of this state.

3. NRS 108.473 to 108.4783, inclusive, do not apply and the lien for charges for storage does not attach unless the rental agreement contains a space for the occupant to provide the name and address of an alternative person to whom the notices under those sections may be sent. The occupant s failure to provide an alternative address does not affect the owner s remedies under those sections.

4. The parties may agree in the rental agreement to additional rights, obligations or remedies other than those provided by NRS 108.473 to 108.4783, inclusive. The rights provided in those sections are in addition to any other rights of a creditor against a debtor.

(Added to NRS by 1983, 1666; A 1989, 213; 1997, 921; 2011, 1826)



NRS 108.4757 - Presumption regarding maximum value of property stored.

If a rental agreement contains a limit on the value of property stored in the storage space of an occupant, the limit is presumed to be the maximum value of the personal property stored in the storage space.

(Added to NRS by 2011, 1825)



NRS 108.4758 - Late fees.

1. An owner may impose a reasonable late fee for each month that an occupant does not pay rent for a storage space when due if the amount of late fee is stated in the rental agreement or an addendum to such an agreement.

2. A late fee of $20 or 20 percent of the monthly rental amount, whichever is greater, for each month of a late rental payment shall be deemed to be a reasonable late fee and shall not constitute a penalty.

3. A late fee imposed pursuant to this section is not interest on a debt or a cost incurred by an owner in enforcing the owner s lien pursuant to NRS 108.4763 or enforcing any other remedy provided by any statute or contract.

4. As used in this section, late fee means a fee or charge assessed by an owner for an occupant s failure to pay rent for a storage space when due.

(Added to NRS by 2013, 1256)



NRS 108.476 - Unpaid charges: Denial of occupant s access to storage space; termination of occupant s right to use storage space; notice; imposition of lien.

1. If any charges for rent or other items owed by the occupant remain unpaid for 10 days or more, the owner may deny the occupant access to the storage space at the facility for which charges are owed.

2. If any charges for rent or other items owed by the occupant remain unpaid for 14 days or more, the owner may terminate the occupant s right to use the storage space at the facility, for which charges are owed, not less than 14 days after sending a notice by verified mail or, if available, by electronic mail to the occupant at his or her last known address and to the alternative address provided by the occupant in the rental agreement. The notice must contain:

(a) An itemized statement of the amount owed by the occupant at the time of the notice and the date when the amount became due;

(b) The name, address and telephone number of the owner or the owner s agent;

(c) A statement that the occupant s right to use the storage space will terminate on a specific date unless the occupant pays the amount owed to the owner; and

(d) A statement that upon the termination of the occupant s right to occupy the storage space and after the date specified in the notice, an owner s lien pursuant to NRS 108.4753, will be imposed.

(Added to NRS by 1983, 1666; A 1985, 238; 2011, 1827; 2013, 1257)



NRS 108.4763 - Owner s remedies upon nonpayment of charges; notice of sale; limit on earliest time for sale; disposal of protected property.

1. After the notice of the lien is mailed by the owner, if the occupant fails to pay the total amount due by the date specified in the notice, the owner may:

(a) Enter the storage space and remove the personal property within it to a safe place.

(b) Dispose of, but may not sell, any protected property contained in the storage space in accordance with the provisions of subsection 5 if the owner has actual knowledge of such protected property. If the owner disposes of the protected property in accordance with the provisions of subsection 5, the owner is not liable to the occupant or any other person who claims an interest in the protected property.

(c) If the personal property upon which the lien is claimed is a motor vehicle, boat or personal watercraft, and rent and other charges related to such property remain unpaid or unsatisfied for 60 days, have the property towed by any tow car operator subject to the jurisdiction of the Nevada Transportation Authority. If a motor vehicle, boat or personal watercraft is towed pursuant to this paragraph, the owner is not liable for any damages to such property once the tow car operator takes possession of the motor vehicle, boat or personal watercraft.

2. The owner shall send to the occupant a notice of a sale to satisfy the lien by verified mail or, if available, by electronic mail at the last known address of the occupant and at the alternative address provided by the occupant in the rental agreement at least 14 days before the sale. If the notice is sent by electronic mail and no confirmation of receipt is received, the owner shall also send such notice to the occupant by verified mail at the last known address of the occupant. The notice must contain:

(a) A statement that the occupant may no longer use the storage space and no longer has access to the occupant s personal property stored therein;

(b) A statement that the personal property of the occupant is subject to a lien and the amount of the lien;

(c) A statement that the personal property will be sold or disposed of to satisfy the lien on a date specified in the notice, unless the total amount of the lien is paid or the occupant executes and returns by verified mail, the declaration in opposition to the sale; and

(d) A statement of the provisions of subsection 3.

3. Proceeds of the sale over the amount of the lien and the costs of the sale must be retained by the owner and may be reclaimed by the occupant or the occupant s authorized representative at any time up to 1 year from the date of the sale.

4. The notice of the sale must also contain a blank copy of a declaration in opposition to the sale to be executed by the occupant if the occupant wishes to do so.

5. The owner may dispose of protected property contained in the storage space by taking the following actions, in the following order of priority, until the protected property is disposed of:

(a) Contacting the occupant and returning the protected property to the occupant.

(b) Contacting the secondary contact listed by the occupant in the rental agreement and returning the protected property to the secondary contact.

(c) Contacting any appropriate state or federal authorities, including, without limitation, any appropriate governmental agency, board or commission listed by the occupant in the rental agreement pursuant to NRS 108.4755, ascertaining whether such authorities will accept the protected property and, if such authorities will accept the protected property, ensuring that the protected property is delivered to such authorities.

(d) Destroying the protected property in an appropriate manner which is authorized by law and which ensures that any confidential information contained in the protected property is completely obliterated and may not be examined or accessed by the public.

(Added to NRS by 1983, 1667; A 1985, 239; 2011, 1827; 2013, 1257)



NRS 108.4765 - Occupant s declaration in opposition to sale.

The occupant may prevent a sale of the personal property to satisfy the lien if the occupant executes a declaration in opposition to the sale under penalty of perjury and returns the declaration to the owner by verified mail. The declaration must contain the following:

1. The name, address and signature of the occupant;

2. The location of the personal property which is to be sold to satisfy a lien;

3. The date the declaration was executed by the occupant; and

4. A statement that:

(a) The occupant has received the notice of the sale to satisfy the lien;

(b) The occupant opposes the sale of the property; and

(c) The occupant understands that any action concerning the validity of the lien must be commenced not later than 21 days after the date on which the owner receives the declaration in opposition to the sale as required pursuant to NRS 108.477.

(Added to NRS by 1983, 1667; A 2011, 1828)



NRS 108.477 - Sale of occupant s property by owner: Advertisement; manner; distribution of proceeds.

1. If the declaration in opposition to the lien sale executed by the occupant is not received by the date of the sale specified in the notice mailed to the occupant, the owner may sell the property.

2. The owner shall advertise the sale once a week for 2 consecutive weeks immediately preceding the date of the sale in a newspaper of general circulation in the judicial district where the sale is to be held. The advertisement must contain:

(a) A general description of the personal property to be sold;

(b) The name of the occupant;

(c) The number of the individual storage space at the facility where the personal property was stored; and

(d) The name and address of the facility.

3. If there is no newspaper of general circulation in the judicial district where the sale is to be held, the advertisement must be posted 10 days before the sale in at least six conspicuous places near the place of the sale.

4. The sale must be conducted in a commercially reasonable manner.

5. After deducting the amount of the lien and the costs of the sale, the owner shall retain any excess proceeds from the sale on the behalf of the occupant.

6. The occupant or any person authorized by the occupant or by an order of the court may claim the excess proceeds or the portion of the proceeds necessary to satisfy the person s claim at any time within 1 year after the date of the sale. After 1 year, the owner shall pay any proceeds remaining from the sale to the treasurer of the county where the sale was held for deposit in the general fund of the county.

(Added to NRS by 1983, 1668; A 1985, 1163; 2011, 1829)



NRS 108.4773 - Claim of property subject to security interest.

1. Any person who has a security interest in the personal property perfected pursuant to NRS 104.9101 to 104.9709, inclusive, may claim the personal property which is subject to the security interest and to the lien for storage charges by paying the amount due, as specified in the preliminary notice of the lien, for the storage of the property, if no declaration in opposition to the sale to satisfy the lien has been executed and returned by the occupant to the owner.

2. Upon payment of the total amount due pursuant to this section, the owner shall deliver the personal property subject to the security interest to the person holding such interest and paying the amount of the owner s lien. The owner is not liable to any person for any action taken pursuant to this section if the owner complied with the provisions of NRS 108.473 to 108.4783, inclusive.

(Added to NRS by 1983, 1668; A 1999, 387; 2011, 1829)



NRS 108.4775 - Satisfaction of lien by person claiming interest in property.

Before the sale to satisfy the lien, any person claiming an interest in the personal property may pay the amount necessary to satisfy the lien and the reasonable expenses incurred by the owner to protect the lien. If this is done, the personal property must not be sold, but the owner shall retain the property pending an order by a court which directs the disposition of the property.

(Added to NRS by 1983, 1669)



NRS 108.478 - Effect of occupant s execution of declaration in opposition to sale; effect of occupant s commencement of action; stay of enforcement of a judgment pending appeal.

If the owner receives a declaration in opposition to the sale before the date set forth in the notice of the sale to satisfy the lien:

1. Except as otherwise provided in subsection 2, the owner must not sell the property until at least 30 days after the date on which the owner receives the declaration in opposition to the sale.

2. The occupant must file a complaint in a court of competent jurisdiction not later than 21 days after the date on which the owner receives the declaration in opposition to the sale. If such an action is commenced, the owner must not sell the property unless the court enters judgment in favor of the owner.

3. If the occupant does not commence an action within 21 days after the date on which the owner receives the declaration in opposition to the sale, or if the court enters judgment in favor of the owner, the owner may advertise the property for sale and sell the property as provided in NRS 108.477.

4. The occupant may stay the enforcement of a judgment pending an appeal by posting with the court which entered the judgment a bond in an amount equal to 1.5 times the amount of the judgment. If the occupant posts such a bond, the court may order the owner to return the personal property to the occupant.

(Added to NRS by 1983, 1669; A 2011, 1830)



NRS 108.4783 - Purchaser of property at sale to satisfy lien or enforce judgment takes free of any party s interest; exception for protected property found in storage space.

Any person who purchases the personal property in good faith at a sale to satisfy the lien or a sale to enforce a judgment on a lien:

1. Does not acquire ownership of any protected property found in the storage space. The person who purchased the protected property in good faith at a sale to satisfy the lien shall, as soon as reasonably practicable, return the protected property to the occupant or, if the occupant cannot be found after reasonable diligence, to the owner, who shall dispose of the protected property in accordance with the provisions of subsection 5 of NRS 108.4763.

2. Except as otherwise provided in subsection 1, takes the property free and clear of the rights of any party, even though the owner who conducted the sale may have failed to comply with the provisions of NRS 108.473 to 108.4783, inclusive.

(Added to NRS by 1983, 1669; A 2011, 1830)



NRS 108.480 - Lien on personal property; sale after 30 days after default.

1. Except as provided in subsection 2, every hotel, inn, motel, motor court, boardinghouse or lodging house proprietor or proprietors, or person who lets rooms to lodgers for hire, shall have a lien upon all property belonging to any patron, guest, boarder or tenant brought within the hotel, inn, motel, motor court, boardinghouse, lodging house or rooms for the amount that may be due from any such person for boarding, lodging, rent or for money paid or advanced, and for such other extras as are furnished at the request of any patron, guest, boarder or tenant, and is authorized to retain possession of such property until the innkeeper s lien and the cost of enforcing it are satisfied.

2. Tools or implements necessary to carry on the trade or employment of, and required work uniforms belonging to, such patron, guest, boarder or tenant are exempt from the provisions of this section.

3. At any time after 30 days after default made in the payment of a debt secured by a lien upon personal property as in this section provided, such lien may be foreclosed by sale of the property or some part thereof as provided in NRS 108.500.

[1:35:1867; A 1953, 361] (NRS A 1957, 122; 1967, 406)



NRS 108.490 - Sale of baggage or property left at hotel, motel, lodging house or boardinghouse.

All baggage or property of whatever description left at a hotel, inn, motel, motor court, boardinghouse or lodging house for the period of 60 days may be sold at public auction by the proprietor or proprietors thereof as provided in NRS 108.500.

[2:35:1867; A 1953, 361] (NRS A 1957, 122)



NRS 108.500 - Sales at public auction: Notice; disposition of proceeds.

1. All sales made under NRS 108.480 and 108.490 shall be made at public auction.

2. No sale shall be valid unless notice of the sale is published at least once a week for 2 successive weeks prior to the sale in some newspaper published in the county in which the sale is to take place or, in case no newspaper is published therein, by posting notices at least 10 days prior to the sale in at least three public places in the county, two of which shall be in the township where the property is to be offered for sale.

3. The notice shall:

(a) Give a description of the property to be sold.

(b) Give the time and place of the sale.

(c) Give the name of the hotel, inn, motel, motor court, boardinghouse or lodging house at which the property or baggage was left.

(d) Give the name of the owner of the property when known.

(e) Be signed by the person conducting the sale.

4. If the name and residence of the owner of the property upon which the lien is to be foreclosed is known, a copy of the notice shall, at the time of the posting or publication, be delivered to the owner, if the owner resides in the county; otherwise, it shall be mailed to the owner s last known place of residence.

5. After paying all costs of keeping the property until the time of sale, the reasonable costs of the sale and the amount due the lien claimant, the remainder, if any, shall be paid to the county treasurer of the county in which the lien is foreclosed with a statement of the innkeeper s claim, the costs of enforcing it, a copy of the published or posted notice, and the amount received for the property sold at the sale. The residue shall be paid into the county school district fund, subject to a right of the guest or boarder, or the representative of the guest or boarder, to reclaim it within 6 months from the date of the deposit.

[3:35:1867; A 1953, 361] (NRS A 1957, 122; 1959, 23; 1971, 513)



NRS 108.515 - Lien on baggage or property left at establishment; sale of baggage or property; disposition of proceeds.

1. If a person removes a child from a child care establishment or abandons a child in that establishment for 3 months, the keeper or proprietor of that establishment may sell or cause to be sold at public auction any baggage or property left at that establishment. The sale must be made in the manner provided in NRS 108.480, 108.490 and 108.500.

2. The proceeds of the sale, after payment of any indebtedness due for the care of the child and the costs of the sale, must be paid to the county treasurer to be held for 6 months for the benefit of the owner of the property sold.

3. If the proceeds are not paid to the owner or any other person entitled to receive them within that period, the proceeds must be deposited in the county school district fund of the county.

4. As used in this section:

(a) Care includes board, laundry, lodging, teaching, incidental materials and supplies, necessary articles of apparel or clothing and necessary medical, nursing or hospital service for which a child care establishment is liable.

(b) Child care establishment includes any children s home, day nursery, kindergarten, nursery school or other similar establishment however designated, maintained or operated for the care of children for compensation or hire.

(Added to NRS by 1987, 1299)



NRS 108.540 - Lien upon animals; priority; demand for payment; foreclosure; penalty for taking or driving away animal.

1. Any person furnishing feed, pasture or otherwise boarding any animal or animals, at the request or with the consent of the owner or the owner s representative, has a lien upon the animal or animals, and may retain possession thereof until the sum due for the feed, pasture or board has been paid. Such a lien is subordinate only to such other liens of third persons as have been placed on record, as required by law, in the county where the feed, pasture or board was or is being furnished.

2. Before foreclosing the lien by sale, the person furnishing the feed, pasture or board shall mail a registered or certified letter to the owner, or purported owner, of the animal or animals, at the owner s, or purported owner s, last known address. The letter must demand payment of all money due for the feed, pasture or board, and must inform the owner that if payment is not made the lien will be foreclosed by sale. If payment is not made within 30 days from the date of mailing the registered or certified letter, the lien may be foreclosed by sale, in the manner provided by NRS 108.550.

3. Any person who takes and drives away any such animal or animals, while in the possession of the person feeding, pasturing or boarding them, without the consent of the person feeding, pasturing or boarding them, and without first having paid all reasonable charges due thereon, is guilty of a misdemeanor. Nothing contained in this subsection releases the owner of the animal or animals from the amount of any lien which may be due thereon, under this section.

[1911 CPA 557; RL 5499; NCL 9046] + [1911 CPA 558; RL 5500; NCL 9047] + [3:20:1866; B 146; BH 3834; C 3907; RL 2232; NCL 3754] (NRS A 1959, 157; 1967, 529; 1969, 95; 1985, 507)



NRS 108.550 - Foreclosure of lien; sale; disposition of proceeds.

1. The lien provided for in NRS 108.540 may be foreclosed in the following manner:

(a) A notice must be posted for a period of 10 days in three public and conspicuous places in the county where the animals are being fed, pastured or boarded, which notice must also be published in one issue of a newspaper of general circulation in the county.

(b) The notice must:

(1) Specify the nature and amount of the lien.

(2) Specify that it is the intention of the lienholder to foreclose the animal or animals by sale.

(3) Specify a description of the animal or animals.

(4) Specify the name and last known address of the owner or purported owner of the animal or animals.

(5) State that unless the amount of the lien is paid on or before a specified date, the animal or animals, or so many thereof as may be necessary, will be sold at public auction at the place and on the day and hour specified in the notice.

(6) Be signed and dated by the lienholder.

(c) The lienholder shall specify a day for the purposes of the demand in subparagraph (5) of paragraph (b). The day specified must not be less than 10 nor more than 15 days after the date of the publication of the notice.

(d) A true copy of the demand and notice must be mailed by registered or certified letter and at the time of publication to the last known address of the holder of every lien appearing of record in the county.

2. The sale provided for in this section may be conducted by the person furnishing the feed, pasture or board, or by any other person who may be designated by the lienholder. Only such number of animals will be sold as may be necessary to discharge the lien and pay the cost of the publication of notice, plus the sum of $5 to be allowed to the person making the sale. No sale may be made except when the animals to be sold are corralled and have been viewed by the bidders. Any expense incidental to rounding up or bringing the animal or animals to the place of sale is also a proper and an additional charge against the owner. The lienholder may be a bidder at the sale. From the proceeds of the sale, the lienholder shall satisfy the lien, including the additional charges mentioned in this subsection, delivering over the balance, if any, to the owner. If the owner is out of the state or cannot be found, the balance must be deposited with the county treasurer of the county in which the sale was conducted.

3. If the balance is not called for by the owner within 6 months after the date of sale, the balance must be paid into the county school district fund.

4. The highest bidder at the sale shall immediately pay the amount bid in cash and receive title to the animals sold, subject only to any prior lien appearing of record in the county, but before title vests in the successful bidder there must be recorded with the recorder of the county in which the sale was held a certificate executed by the person conducting the sale, to which must be attached the publisher s proof of publication of the notice of sale to foreclose the lien. The certificate must specify:

(a) The name and address of the buyer.

(b) That the buyer was the highest bidder.

(c) The amount bid and paid.

(d) The kind, color, size, weight, brand, if any, and earmarks, if any, of the animal or animals sold.

5. No person requesting or consenting to the furnishing of feed, pasture or board is entitled to assert a lien prior to that provided for in this section.

6. This section is intended to supplement existing law and the remedy provided in this section is not exclusive. This section does not deprive the lienholder from resorting to any other legal remedy.

[1:227:1945; 1943 NCL 3782] + [2:227:1945; 1943 NCL 3782.01] + [3:227:1945; 1943 NCL 3782.02] + [4:227:1945; 1943 NCL 3782.03] + [5:227:1945; 1943 NCL 3782.04] + [6:227:1945; 1943 NCL 3782.05] (NRS A 1959, 158; 1969, 95; 1971, 513; 1985, 240; 2001, 1752)



NRS 108.560 - Disposition of livestock in settlement of pasturage or feed bills: Appraisement; sale; right of redemption.

1. If the bill or claim for pasturage or feed for livestock in the judgment of the person furnishing the pasturage or feed equals the value of the livestock pastured or fed, and the owner of the livestock has failed or neglected to pay for the pasturage or feed, the person furnishing the pasturage or feed may have the livestock appraised by three competent and disinterested freeholders. If the appraisement does not exceed by 10 percent the amount of the unpaid pasturage or feed bill, upon the recording of the appraisement with the county recorder of the county in which the livestock is situated, the title to the livestock vests in the person furnishing the pasturage or feed and the person may sell the livestock, subject to the right of redemption mentioned in subsection 2.

2. At any time within 1 year after the recording of the appraisement, the original owner of the livestock may redeem the livestock from the possessor thereof by paying or tendering as payment to the possessor the amount of the appraisement together with 25 percent of the appraisement additional as damages. If payment or tender is not made by the original owner within 1 year after the recording of the appraisement, the title of the possessor of the livestock is absolute.

[1:177:1913; 1919 RL p. 2840; NCL 3755] + [2:177:1913; 1919 RL p. 2840; NCL 3756] (NRS A 2001, 1754)



NRS 108.570 - Service of stallion: Lien on mare and offspring; penalties.

1. The owner or keeper of any stallion may advertise the terms upon which the owner or keeper will let such stallion to service, by publication thereof in some newspaper of the county where the stallion is kept, for 60 days during the season of each year, or by printed handbills conspicuously posted during such period in four or more public places in the county, including the place where the stallion is kept. The publication or posting, as aforesaid, of the terms of such service shall impart notice thereof to the owner of any mare served by such stallion during the season. In all actions and controversies in respect to the foal, the owner of the mare so served shall be deemed to have accepted and assented to the terms when so advertised and published or posted as provided herein.

2. When the terms of such service by any stallion, published or posted as provided in subsection 1, shall provide that the mare and foal will be held for the money due for the service of the stallion, then the owner or keeper of the stallion shall have a lien for such sum on the mare from the time of service and on the offspring of the mare served for the period of 1 year after the birth of such foal, which lien shall be preferred to any prior lien, encumbrance or mortgage whatever. The publication or posting, as aforesaid, of the terms of such service shall be deemed notice to any third person of the existence of such lien.

3. Any person who shall sell, convey or dispose of any animal upon which there exists a lien, as created in subsection 2, without the written consent of the person holding such lien, and without informing the person to whom the same is sold or conveyed that the lien exists, or who shall injure or destroy such animal, or aid or abet the same, for the purpose of defrauding the lienor, or who shall remove or conceal or aid or abet in removing or concealing such animal, with intent to hinder, delay or defraud such lienor, shall be guilty of a misdemeanor.

[1:150:1913; 1919 RL p. 2850; NCL 3757] + [2:150:1913; 1919 RL p. 2851; NCL 3758] + [3:150:1913; 1919 RL p. 2851; NCL 3759]



NRS 108.580 - Persons selling ore to reduction works have preferred liens.

Where ore is delivered to a custom mill or reduction works, and either sold to the mill or reduction works or worked at a percentage, the person or persons so furnishing ore to the mill or reduction works shall have a preferred lien upon the bullion product, and upon the ore not reduced as against attachment and other creditors.

[1911 CPA 550; RL 5492; NCL 9039]



NRS 108.590 - Extent of lien; exception; lien in addition to lien on property.

1. Whenever any person receives hospitalization on account of any injury, and the injured person, or a personal representative after the person s death, claims damages from the person responsible for causing the injury, the hospital has a lien upon any sum awarded the injured person or the personal representative by judgment or obtained by a settlement or compromise to the extent of the amount due the hospital for the reasonable value of the hospitalization rendered before the date of judgment, settlement or compromise.

2. The lien provided by this section is:

(a) Not valid against anyone coming under the provisions of chapters 616A to 616D, inclusive, or chapter 617 of NRS.

(b) In addition to the lien provided by NRS 108.662.

[1:421:1955] (NRS A 1985, 1646; 1999, 230)



NRS 108.600 - Limitations on extent of lien.

1. No rights or claims for liens under NRS 108.590 to 108.660, inclusive, shall be allowed for hospitalization rendered an injured person after a settlement has been effected by or on behalf of the party causing the injury.

2. No lien shall apply or be allowed against any sum incurred by the injured party for necessary attorney fees, costs and expenses incurred by the injured party in securing a settlement, compromise or recovering damages by an action at law.

[3:421:1955]



NRS 108.610 - Notice of lien required: Recording and service.

In order to perfect the lien, the hospital or the owner or operator thereof shall:

1. Before the payment of any money to the injured person or to a legal representative as compensation for injuries received, record a notice of lien, substantially in the form prescribed in NRS 108.620, containing an itemized statement of the amount claimed. The notice of lien must be filed with:

(a) The county recorder of the county wherein the hospital is located; and

(b) The county recorder of the county wherein the injury was suffered, if the injury was suffered in a county other than that wherein the hospital is located.

2. Before the date of judgment, settlement or compromise, serve a certified copy of the notice of lien by registered or certified mail upon the person alleged to be responsible for causing the injury and liable for damages on account thereof and from which damages are claimed.

3. Before the date of judgment, settlement or compromise, serve a certified copy of the notice of lien by registered or certified mail upon the insurance carrier, if known, which has insured against liability of the person alleged to be responsible for causing the injury and liable for damages on account thereof and from which damages are claimed.

[2:421:1955] (NRS A 1969, 95; 2001, 1754)



NRS 108.620 - Form of notice.

The form of the notice required by NRS 108.610 must be substantially as follows:

Notice is hereby given that ................................ has rendered services in hospitalization for ................................, a person who was injured on the ....... day of the month of ....... of the year ....... in the city of ................, county of ................................, on or about the ....... day of the month of ....... of the year .......; and that ................................ (name of claimant) hereby claims a lien upon any money due or owing or any claim for compensation, damages, contribution, settlement or judgment from ................................, alleged to have caused the injuries, or any other person, corporation or association liable for the injury. The hospitalization was rendered to the injured person between the ....... day of the month of ....... of the year ....... and the ....... day of the month of ....... of the year .......

Itemized Statement

.................................................................. ....................... ...........................

.................................................................. ....................... ...........................

.................................................................. ....................... ...........................

.................................................................. ....................... ...........................

That 90 days have not elapsed since the termination of hospitalization; that the claimant s demands for such care or service is in the sum of $................ and that no part thereof has been paid except $................; and that there is now due and owing and remaining unpaid of such sum, after deducting all credits and offsets, the sum of $................, in which amount lien is hereby claimed.

................................... , Claimant.

State of Nevada }

}ss.

County of................................................ }

I, ................................, being first duly sworn, on oath say:

That I am ................................, named in the foregoing claim of lien; that I have read the same and know the contents thereof and believe the same to be true.

.......................................................

Subscribed and sworn to before me

this ...... day of the month of ...... of the year ......

..........................................................................

Notary Public in and for the

above-named county and state.

[6:421:1955] (NRS A 1985, 1646; 2001, 31)



NRS 108.640 - Hospital records: Examination; copying.

Any party legally liable or against whom a claim shall be asserted for compensation or damages for injuries shall have a right to examine and make copies of all records of any hospital in reference to and connected with the hospitalization of such injured person.

[4:421:1955]



NRS 108.650 - Payment to injured person after notice of lien; liability and payment to hospital.

1. Any person or insurer who, after the receipt of a certified copy of the notice of lien pursuant to NRS 108.610, makes any payment to the injured person, the person s heirs, personal representatives or the attorney for any of them, as compensation for the injury suffered, without paying the hospital the reasonable value of hospitalization rendered to the injured person and claimed in its notice of lien or so much thereof as can be satisfied out of the money due under any final judgment, settlement or compromise, after paying the attorney s fees, costs and expenses incurred in connection therewith and any prior liens, is, for a period of 180 days after the date of that payment, liable to the hospital for the amount or part thereof which the hospital was entitled to receive. The hospital has, within that period, a cause of action or other claim for relief against the person or insurer making the payment, which may be prosecuted and maintained in any county wherein the notice of lien was filed.

2. Except as otherwise provided in this subsection, if the hospital is publicly owned or not for profit, the person or insurer shall make the payment to the hospital by issuing to the hospital a separate check or other negotiable instrument. If the provisions of NRS 353.1467 apply, the person or insurer shall make the payment to the hospital by way of any method of electronic transfer of money allowed by the hospital.

3. As used in this section, electronic transfer of money has the meaning ascribed to it in NRS 353.1467.

[7:421:1955] (NRS A 1987, 1676; 2007, 3314)



NRS 108.660 - Foreclosure of lien.

1. The lien described in NRS 108.590 may be foreclosed by a suit in the district court.

2. In any suit brought pursuant to the provisions of NRS 108.590 to 108.660, inclusive, upon entering a decree for the plaintiff the court shall allow as part of the costs and disbursements all moneys paid for the filing and recording of the notice of lien and reasonable attorney s fees.

[8:421:1955]



NRS 108.662 - Extent of lien; notice of lien; amendment of notice; limitations.

1. Except as otherwise provided in subsection 4, a county or district hospital has a lien upon the real property of a person for charges incurred and unpaid for the care of the owner of the property or a person for whose support the owner is legally responsible.

2. The notice of the lien must be served upon the owner by certified or registered mail and filed in the office of the county recorder of the county where the real property is located not sooner than 90 days nor later than:

(a) Three years after the patient s discharge; or

(b) One year after the patient defaults on payments made pursuant to a written contract,

whichever is later, except that the notice may be served and filed within 6 months after any default pursuant to a written contract.

3. The notice of the lien must contain:

(a) The amount due;

(b) The name of the owner of record of the property; and

(c) A description of the property sufficient for identification.

4. If the amount due as stated in the notice of lien is reduced by payments and any person listed in subsection 2 of NRS 108.665 gives written notice of that reduction to the county or district hospital which recorded the lien, the county or district hospital shall amend the notice of lien stating the amount then due, within 10 days after it receives the written notice.

5. A county or district hospital shall not assign, sell or transfer the interest of the hospital in a lien created pursuant to this section.

(Added to NRS by 1985, 1645; A 2007, 1498)



NRS 108.665 - Foreclosure: Manner; limitations.

1. A lien for charges owed to a hospital may be foreclosed by a suit in the district court in the same manner as an action for foreclosure of any other lien.

2. The lien may not be foreclosed during the:

(a) Lifetime of the owner of the property, the owner s spouse, the owner s dependent adult child if that child is mentally or physically disabled or a joint tenant if the joint tenant was a joint tenant at the time of the patient s discharge; or

(b) Minority of any child of the owner,

if the owner or joint tenant resides on the property, or the owner s spouse, dependent or minor child resides on the property and has acquired title thereto.

3. If the hospital does not file a suit to foreclose the lien within 2 years after the date the notice of lien is recorded by the hospital, the lien is extinguished.

(Added to NRS by 1985, 1645; A 1995, 1524)



NRS 108.668 - Release of lien upon payment; demand by owner that hospital file suit to foreclose; penalty for failure to release lien.

1. A county or district hospital shall release its lien upon payment of the charges.

2. If the amount or the validity of the charges owed or the validity of the lien is disputed by the owner of the property, the owner may give the county or district hospital written notice of the dispute and demand that the hospital file a suit to foreclose the lien within 90 days. If the county or district hospital does not file suit within the 90-day period, the lien is extinguished. The county or district hospital shall release its lien upon the expiration of the 90-day period.

3. Any county or district hospital that fails to release a lien pursuant to subsection 1 or 2 when required is liable in a civil action for treble damages, if the plaintiff in the action gives the county or district hospital at least 15 days written notice of its failure to release the lien and the release has not been recorded.

(Added to NRS by 1985, 1646)



NRS 108.670 - Extent of lien; detention of vessel; priority of claims.

1. A vessel in this state is subject to a lien for wages due to persons employed, for work done or services rendered on board the vessel.

2. A person engaged in the business of buying or selling or keeping a shop or place for the storage, maintenance, keeping or repair of vessels or rental of spaces for vessels and who in connection therewith stores, maintains, keeps or repairs a vessel or furnishes accessories, facilities, services or supplies therefor, at the request or with the consent of the owner or the owner s representative, or at the direction of any peace officer or other authorized person who orders the towing or storage of a vessel through any action permitted by law, has a lien upon the vessel or any part or parts thereof for the sum due for towing, storing, maintaining, keeping or repairing the vessel or for labor furnished thereon, or for furnishing accessories, facilities, services or supplies therefor, and for all costs incurred in enforcing the lien.

3. Any person, firm or corporation entitled to a lien as provided in subsection 1 or 2 may, without process of law, detain the vessel at any time it is lawfully in the possession of the person, firm or corporation until the sum due is paid.

4. The liens described in subsection 1 have priority over the liens described in subsection 2.

(Added to NRS by 1957, 215; A 1981, 168; 1993, 223)



NRS 108.680 - Right of lienholder not lost when vessel removed from control; seizure without process of law.

1. A holder of a lien under the provisions of NRS 108.670 does not lose the lien by reason of allowing the vessel to be removed from the lienholder s control.

2. In case a vessel is so removed, the lienholder may, without further process of law, seize the vessel wherever it may be found within this state.

(Added to NRS by 1957, 215; A 1993, 224)



NRS 108.690 - Amount by which lien exceeds $1,000 is secondary to perfected security interest.

To the extent that a lien or the aggregate of several liens acquired as provided in NRS 108.670 to 108.760, inclusive, exceeds $1,000, it is secondary to a perfected security interest in the vessel.

(Added to NRS by 1957, 215; A 1985, 372; 1993, 224)



NRS 108.700 - Lien does not deprive lienholder of other remedy.

A lien created in NRS 108.670 to 108.760, inclusive, does not deprive the holder of any other remedy allowed by law for the collection of charges and advances which the holder has made in connection with work or services, or supplies, facilities or accessories furnished for, on or about a vessel pursuant to an express or implied contract between the lienholder and the owner, or a representative of the owner, of the vessel.

(Added to NRS by 1957, 215; A 1993, 224)



NRS 108.710 - Satisfaction of lien: Notice; sale by auction; disposition of proceeds.

A lien created in NRS 108.670 to 108.760, inclusive, may be satisfied as follows:

1. The lienholder shall give written notice to the person on whose account the charges secured by the lien were incurred and to any other person known to have or claim an interest in the vessel upon which the lien is asserted.

2. The notice must be given by delivery in person or by registered or certified letter addressed to the last known place of business or abode of the person or persons to be notified, and if no address is known then addressed to the person or persons at the lienholder s place of business.

3. The notice must contain:

(a) A statement of the claim, showing the sum due at the time of the notice and the date or dates when it became due.

(b) A description of the vessel against which the lien exists.

(c) A demand that the amount of the claim as stated in the notice, and of such further claim as may accrue, must be paid on or before a day mentioned.

(d) A statement that unless the claim is paid within the time specified the vessel will be advertised for sale, and sold by auction at a specified time and place.

4. The lienholder shall determine a day for the purposes of the demand in paragraph (c) of subsection 3. The day mentioned must be:

(a) Not less than 10 days after the delivery of the notice if it is personally delivered; or

(b) Not less than 10 days after the time when the notice should reach its destination, according to the due course of post, if the notice is sent by mail.

5. In accordance with the terms of a notice so given, a sale by auction may be held to satisfy any valid claim which has become a lien on the vessel. The sale must be held in the place where the lien was acquired, or, if the place is manifestly unsuitable for the purpose, at the nearest suitable place.

6. After the time for the payment of the claim specified in the notice has elapsed, an advertisement of the sale, describing the boat or vessel to be sold, and stating the name of the owner or person on whose account the sale is held, and the time and place of the sale, must be published once a week for 3 consecutive weeks in a newspaper published in the place where the sale is to be held, but if no newspaper is published in that place then in a newspaper having a general circulation in that place. The sale must not be held less than 22 days from the time of the first publication.

7. From the proceeds of the sale the lienholder shall satisfy the lien, including the reasonable charges of notice, advertisement and sale. The balance, if any, of the proceeds must be delivered, on demand, to the person to whom the lienholder would have been bound to deliver, or justified in delivering, the vessel.

(Added to NRS by 1957, 215; A 1969, 95; 1985, 241; 1993, 224)



NRS 108.720 - Payment of lien and expenses before sale.

At any time before a vessel is so sold, any person claiming a right of property or possession therein may pay the lienholder the amount necessary to satisfy the lien and to pay the reasonable expenses and liabilities incurred in serving notices and advertising and preparing for the sale up to the time of payment. The lienholder shall deliver the vessel to the person making payment, if the person is entitled to the possession of the vessel, on payment of the charges thereon.

(Added to NRS by 1957, 216; A 1993, 225)



NRS 108.730 - Remedy for enforcing lien does not preclude other remedies.

The remedy for enforcing the lien provided in NRS 108.670 to 108.760, inclusive, does not preclude any other remedies allowed by law for the enforcement of a lien against personal property nor bar the right to recover so much of the lienholder s claim as is not paid by the proceeds of the sale of the property.

(Added to NRS by 1957, 216; A 1993, 225)



NRS 108.740 - Lawful sale releases lienholder.

After a vessel has been lawfully sold to satisfy a lien created in NRS 108.670 to 108.760, inclusive, the lienholder is not liable for failure to deliver the vessel to a previous owner or claimant.

(Added to NRS by 1957, 217; A 1993, 225)



NRS 108.750 - Validity of lien may be contested; responsibility of lienholder to owner after sale to third person.

NRS 108.670 to 108.760, inclusive, do not preclude the owner of a vessel, or preclude any other person having an interest or equity in the vessel, from contesting the validity of a lien, and for this purpose all legal rights and remedies that such a person would otherwise have are reserved to and retained; but after a sale has been made to an innocent third party the lienholder is solely responsible for loss or damage occasioned the owner, or any other person having an interest or equity in the property, by reason of the invalidity of the lien, or by reason of failure of the lienholder to proceed in the manner provided in those sections.

(Added to NRS by 1957, 217; A 1993, 225)



NRS 108.760 - Penalty for incurring bill without authority or by misrepresentation.

A person who incurs a bill upon a vessel without the authority of the owner thereof, or by misrepresentation, is guilty of a misdemeanor.

(Added to NRS by 1957, 217; A 1967, 530; 1993, 226)



NRS 108.770 - Lien upon garments, clothing, wearing apparel or household goods for amount of account due; lien to include value or agreed price of materials furnished.

Every person, firm or corporation engaged in cleaning, pressing, glazing or washing garments, clothing, wearing apparel or household goods for a price shall have a lien upon the garments, clothing, wearing apparel or household goods for the amount of any account that may be due for the work done thereon, where such account is not paid for 90 days or more after completion of such work. The lien shall also include the value or agreed price, if any, of all materials furnished by the lienholder in connection with the work.

(Added to NRS by 1963, 170)



NRS 108.780 - Liens for work done and for storage by agreement; exemption of warehousemen.

Every person, firm or corporation engaged in cleaning, pressing, glazing or washing garments, clothing, wearing apparel or household goods which are placed in storage by agreement shall have a lien upon the garments, clothing, wearing apparel or household goods for the amount of any account that may be due for the work done thereon, and for storage, where the account is not paid for 12 months or more after completion of such work. The lien shall also include the value or agreed price, if any, of all materials furnished by the lienholder in connection with the work. Persons, firms or corporations operating as warehouses or warehousemen shall not be affected by this section.

(Added to NRS by 1963, 170)



NRS 108.790 - Sales by lienholders after notice.

If any account for work done or materials furnished remains unpaid for 90 days or more after completion of the work, or if the articles are placed in storage, and the charges for storage and for work done and materials furnished remain unpaid for 12 months or more, the lienholder may, upon 30 days notice in writing to the owner specifying the amount due and informing the owner that the payment of the amount due within 30 days will entitle the owner to redeem the property, sell any such article or articles at public or bona fide private sale to satisfy the account.

(Added to NRS by 1963, 171)



NRS 108.800 - Service or posting of notice; disposition of proceeds of sale.

The notice may be served by registered or certified mail, with return receipt requested, directed to the owner s last known address, or, if the owner or the owner s address is unknown, it may be posted in a prominent place in the receiving office of the person, firm or corporation who is the lienholder. The proceeds of the sale, after paying the expenses thereof, shall first be applied to liquidate the indebtedness secured by the lien, and the balance, if any, shall be paid over to the owner of the property.

(Added to NRS by 1963, 171)



NRS 108.810 - Waiver of lien; action upon amount.

Nothing contained in NRS 108.770 to 108.820, inclusive, shall be construed as preventing the lienholder from waiving the lien herein provided for, and suing upon the amount if the lienholder elects to do so.

(Added to NRS by 1963, 171)



NRS 108.820 - Notices to be posted in business establishments.

The following notices shall be posted in the business establishments of each person, firm or corporation engaged in cleaning, pressing, glazing or washing garments, clothing, wearing apparel or household goods, and wishing to take advantage of NRS 108.770 to 108.820, inclusive, in a prominent place in its receiving office at all times:

1. All articles cleaned, pressed, glazed, laundered, washed, altered or repaired which are not called for within 90 days will be sold to pay charges.

2. All articles stored by agreement, where charges have not been paid for 12 months, will be sold to pay charges.

(Added to NRS by 1963, 171)



NRS 108.825 - Short title.

NRS 108.825 to 108.837, inclusive, may be cited as the Uniform Federal Lien Registration Act.

(Added to NRS by 1967, 362; A 1979, 653)



NRS 108.826 - Applicability.

The Uniform Federal Lien Registration Act applies only to federal tax liens and other federal liens, notices of which are required or permitted to be filed in the same manner as notices of federal tax liens.

(Added to NRS by 1979, 653)



NRS 108.827 - Federal liens: Place of filing.

1. Notices of liens, certificates and other notices affecting federal tax liens or other federal liens must be filed in accordance with NRS 108.825 to 108.837, inclusive.

2. Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens must be filed in the office of the county recorder of the county in which the real property subject to the liens is situated.

3. Notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens must be filed as follows:

(a) If the person against whose interest the lien applies is a corporation or a partnership whose principal executive office is in this State, as these entities are defined in the internal revenue laws of the United States, in the Office of the Secretary of State.

(b) If the person against whose interest the lien applies is a trust that is not covered by paragraph (a), in the Office of the Secretary of State.

(c) If the person against whose interest the lien applies is the estate of a decedent, in the Office of the Secretary of State.

(d) In all other cases in the office of the county recorder of the county where the person against whose interest the lien applies resides at the time of filing of the notice of lien.

(Added to NRS by 1967, 362; A 1979, 653; 1993, 198)



NRS 108.829 - Execution of notices and certificates.

Certification of notices of liens, certificates or other notices affecting federal liens by the Secretary of the Treasury of the United States or the Secretary s delegate, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed and no other attestation, certification or acknowledgment is necessary.

(Added to NRS by 1967, 362; A 1979, 654)



NRS 108.831 - Duties of filing officer.

1. If a notice of federal lien, a refiling of a notice of federal lien or a notice of revocation of any certificate described in subsection 2 is presented to the filing officer who is:

(a) The Secretary of State, he or she shall cause the notice to be marked, held and indexed in accordance with the provisions of NRS 104.9519 as if the notice were a financing statement within the meaning of the Uniform Commercial Code.

(b) Any other officer described in NRS 108.827, he or she shall endorse thereon his or her identification and the date and time of receipt and forthwith file it alphabetically or enter it in an alphabetical index showing the name of the person named in the notice and the date of receipt.

2. If a certificate of release, nonattachment, discharge or subordination of any federal lien is presented to the Secretary of State for filing the Secretary of State shall:

(a) Cause a certificate of release or nonattachment to be marked, held and indexed as if the certificate were a termination statement within the meaning of the Uniform Commercial Code, except that the notice of lien to which the certificate relates must not be removed from the files; and

(b) Cause a certificate of discharge or subordination to be held, marked and indexed as if the certificate were a release of collateral within the meaning of the Uniform Commercial Code.

3. If a refiled notice of federal lien referred to in subsection 1 or any of the certificates or notices referred to in subsection 2 is presented for filing with any other filing officer specified in NRS 108.827, the filing officer shall enter the refiled notice or the certificate with the date of filing in any alphabetical index of liens.

4. Upon request of any person, the filing officer shall issue his or her certificate showing whether there is on file, on the date and hour stated therein, any active notice of lien or certificate or notice affecting any lien filed under NRS 108.825 to 108.837, inclusive, naming a particular person and, if a notice or certificate is on file, giving the date and hour of filing of each notice or certificate. The certificate must state that it reveals active liens only. The fee for a certificate is:

(a) Twenty dollars if the request is communicated in writing; and

(b) Fifteen dollars if the request is communicated by another medium authorized by filing-office rule.

5. Upon request, the filing officer shall furnish a copy of any notice of federal lien or notice or certificate affecting a federal lien for the statutory fee for copies.

(Added to NRS by 1967, 362; A 1975, 189; 1979, 654; 1983, 597; 1985, 1688; 1993, 199, 284; 1999, 388; 2003, 843)



NRS 108.833 - Fees.

1. The county recorder shall charge the standard fee for filing and indexing each notice of lien, certificate or notice affecting the lien. No fee may be charged for recording the release of any federal tax lien which was filed before March 24, 1967.

2. The Secretary of State shall:

(a) Charge for filing and indexing each notice of federal lien, certificate or notice affecting the lien, or a search or copy relating to the lien, any one or a combination of the fees provided in NRS 104.9525 with respect to a financing statement. This fee includes the subsequent recording of a certificate of discharge, nonattachment, release or subordination of the lien. No fee may be charged for recording the release of any federal tax lien which was filed before March 24, 1967.

(b) Accept, file and index all notices of federal tax liens filed on behalf of the Federal Government without requiring payment of the fee at the time of filing. The Secretary of State shall then submit an invoice each month to the Internal Revenue Service for all fees accrued during the billing period.

(Added to NRS by 1967, 363; A 1969, 38; 1979, 76, 655; 1981, 270; 1993, 285; 1999, 388)



NRS 108.837 - Uniformity of interpretation.

NRS 108.825 to 108.837, inclusive, must be interpreted and construed to effectuate their general purpose to make uniform the law of those states which enact such sections.

(Added to NRS by 1967, 363; A 1979, 655)



NRS 108.850 - Petition for lien.

1. A petition to the district court for the imposition of a lien as described and limited in NRS 422.29306 to recover money owed to the Department of Health and Human Services as a result of payment of benefits for Medicaid must set forth:

(a) The facts concerning the giving of assistance;

(b) The name and address of the person who is receiving or who received the benefits for Medicaid;

(c) A description of the property, sufficient for identification;

(d) The names, ages, residences and relationship of all persons who are claiming an interest in the property or who are listed as having any interest in the property, so far as known to the petitioner; and

(e) An itemized list of the amount owed to the Department of Health and Human Services as a result of payment of benefits for Medicaid.

2. No defect of form or in the statement of facts actually existing voids the petition for the lien.

(Added to NRS by 1995, 2570; A 1997, 1247; 2007, 2395)



NRS 108.860 - Signing and filing petition; notice; hearing; duty of Director of Department of Health and Human Services to file notice of pendency of action and to serve notice of lien; contents of notice of lien; amendment of notice of lien.

1. A petition for the imposition of a lien must be signed by or on behalf of the Director of the Department of Health and Human Services or the Attorney General and filed with the clerk of the court, who shall set the petition for hearing.

2. Notice of a petition for the imposition of a lien must be given by registered or certified mail, postage prepaid, at least 10 days before the date set for hearing or other action by the court. Each such notice must be addressed to the intended recipient at the last address known to the Director, receipt for delivery requested. The Director shall cause the notice to be published, at least once a week for 3 successive weeks, in one newspaper published in the county, and if there is no newspaper published in the county, then in such mode as the court may determine, notifying all persons claiming any interest in the property of the filing of the petition, the object and the location, date and time of the hearing.

3. Notice of a petition for the imposition of a lien must be given to:

(a) Each person who has requested notice;

(b) The person who is receiving or has received benefits for Medicaid;

(c) The legal guardian or representative of a person who is receiving or has received benefits for Medicaid, if any;

(d) Each executor, administrator or trustee of the estate of a decedent who received benefits for Medicaid, if any;

(e) The heirs of such a decedent known to the Director; and

(f) Each person who is claiming any interest in the property or who is listed as having any interest in the subject property,

and must state the filing of the petition, the object, and the time set for hearing.

4. At the time appointed, or at any other time to which the hearing may be continued, upon proof being made by affidavit or otherwise to the satisfaction of the court that notice has been given as required by this chapter, the court shall proceed to hear the testimony in support of the petition. Each witness who appears and is sworn shall testify orally.

5. The court shall make findings as to the appropriateness of the lien and the amount of the lien.

6. At the time of the filing of the petition for imposition of a lien, the Director shall file a notice of pendency of the action in the manner provided in NRS 14.010.

7. Upon imposition of the lien by the court, the Director shall serve the notice of lien upon the owner by certified or registered mail and file it with the office of the county recorder of each county where real property subject to the lien is located.

8. The notice of lien must contain:

(a) The amount due;

(b) The name of the owner of record of the property; and

(c) A description of the property sufficient for identification.

9. If the amount due as stated in the notice of lien is reduced by a payment, the Director shall amend the notice of lien, stating the amount then due, within 20 days after receiving the payment.

(Added to NRS by 1995, 2570; A 1997, 1247; 2003, 877)



NRS 108.870 - Foreclosure of lien.

The Director of the Department of Health and Human Services may, to the extent not prohibited by 42 U.S.C. 1396p(b), foreclose upon a lien for money owed to the Department of Health and Human Services as a result of the payment of benefits for Medicaid by action in the district court in the same manner as for foreclosure of any other lien.

(Added to NRS by 1995, 2571; A 1997, 1248; 2003, 878)



NRS 108.880 - Definitions.

As used in NRS 108.880 to 108.896, inclusive, unless the context otherwise requires, the words and terms defined in NRS 108.881 to 108.885, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2001, 1228)



NRS 108.881 - Cash defined.

Cash means coin or currency of the United States. The term does not include a check or money order.

(Added to NRS by 2001, 1228)



NRS 108.882 - Farm product defined.

Farm product includes every agricultural, horticultural, viticultural or vegetable product grown and harvested in this state. The term does not include timber or a timber product.

(Added to NRS by 2001, 1228)



NRS 108.883 - Processed farm product defined.

Processed farm product includes, without limitation, a farm product in a preserved, manufactured or processed form.

(Added to NRS by 2001, 1228)



NRS 108.884 - Processor defined.

1. Processor means a person who:

(a) Is engaged in the business of processing or manufacturing farm products; and

(b) Solicits, buys, contracts to buy or otherwise takes title to, or possession or control of, farm products from the producer for the purposes of processing, manufacturing, selling, reselling or redelivering the farm product.

2. The term does not include a retail merchant who:

(a) Has a fixed or established place of business in this state; and

(b) Does not sell at wholesale a farm product that is processed or manufactured by the retail merchant.

(Added to NRS by 2001, 1228)



NRS 108.885 - Producer defined.

Producer means a person who is engaged in the business of growing or producing a farm product in this state.

(Added to NRS by 2001, 1228)



NRS 108.887 - Lien of producer.

1. In addition to all other rights and remedies which are provided by law, a producer that delivers or sells a farm product which is grown by the producer to a processor pursuant to a contract, express or implied, has a lien for the labor, care and expense in growing and harvesting the farm product upon:

(a) The farm product;

(b) The processed farm product derived from the farm product; and

(c) The proceeds of a sale of the farm product or the processed farm product.

2. A lien on a farm product, processed farm product, or proceeds from the sale of a farm product or processed farm product extends to an amount of the farm product, processed farm product or proceeds equal in value to the agreed price or an agreed method for determining the price for the farm product. For purposes of determining the extent of the lien, the value of the farm product is the market value of the farm product on the date of delivery of the farm product to the processor.

3. Any portion of the farm product, processed farm product or proceeds in excess of the amount necessary to satisfy the total amount owed to a producer pursuant to a contract is free of the lien provided by this section.

(Added to NRS by 2001, 1228)



NRS 108.888 - Attachment of lien; priority of lien.

1. Unless released by payment or by security which is given for payment before attachment of a lien, the lien of a producer pursuant to NRS 108.887:

(a) Attaches on the date of delivery of the farm product by a producer to a processor; and

(b) Is a preferred lien and superior to all other liens, claims or encumbrances, except:

(1) Claims for wages and salaries for personal services and labor which are rendered by a person to a processor in connection with the processing of the farm product after the delivery of the farm product to the processor; or

(2) The lien of a warehouseman pursuant to chapter 104 of NRS.

2. The lien of a producer for a series of deliveries of a farm product attaches on the date of the last delivery.

(Added to NRS by 2001, 1229)



NRS 108.889 - Notice of lien.

1. To perfect the lien provided for in NRS 108.887, a producer must, not later than 45 days after the date on which the lien attaches pursuant to NRS 108.888, file a notice of the lien in the Office of the Secretary of State in the manner set forth in NRS 104.9516 and on a form prescribed and made available by the Secretary of State.

2. A notice of lien that is filed pursuant to subsection 1 must be verified by the oath of the producer and must contain:

(a) The name of the producer;

(b) The name of the processor;

(c) A statement of the terms and conditions of the contract between the producer and the processor; and

(d) The total amount owed to the producer by the processor under the terms of the contract, after deducting any applicable credits or offsets.

3. Not later than 24 hours after filing a notice of lien pursuant to this section, a producer shall send a copy of the notice of lien to the processor by certified mail.

(Added to NRS by 2001, 1229; A 2003, 844)



NRS 108.890 - Extent of lien.

1. The lien provided for in NRS 108.887 applies to any farm product and any processed farm product in the possession of the processor.

2. For the purposes of this section, a farm product or a processed farm product deposited by a processor with a warehouse, whether or not warehouse receipts are given as security to a lender, shall be deemed to be in the possession of the processor and subject to the lien of the producer.

3. As used in this section:

(a) Lender includes any person who advances new value to a processor.

(b) New value includes a new advance or loan, whether in money or property, that is made by a lender to a processor. The term does not include an:

(1) Extension or renewal of an existing obligation of the processor; or

(2) Obligation that is substituted for an existing obligation of the processor.

(Added to NRS by 2001, 1229)



NRS 108.891 - Release of lien: Provision of security; payment or arrangement for payment.

1. A lien on a farm product or processed farm product may be released to the extent that the value of the claim upon the farm product or processed farm product is secured by:

(a) A surety bond;

(b) A cash deposit; or

(c) Other security given and approved by a producer who holds a lien.

2. A producer holding a lien may release a lien upon:

(a) Payment for the agreed amount or for the reasonable value of the farm product that is sold or delivered; or

(b) Arrangements being made for payment of the agreed amount or for the reasonable value of the farm product that is sold or delivered that are satisfactory to the producer.

(Added to NRS by 2001, 1230)



NRS 108.892 - Release of lien: Additional methods; disposition of farm product.

1. Subject to the approval of a producer holding a lien, a processor may obtain a release of the lien by:

(a) Paying the agreed or actual value of any farm product that is delivered to or purchased by the processor within 20 days after the date of delivery of the farm product, unless the date of payment is otherwise agreed upon in writing or payment is secured by an instrument or arrangement other than the lien.

(b) Obtaining a surety bond which is executed by the processor as the principal and by a surety company which is authorized to do business in this state as a surety in an amount equal to the current market value of the farm product or processed farm product that the processor intends to dispose of or sell. The bond must be conditioned that if the processor fails to make payments to producers for the lawful claims of all producers whose liens have been released by the bond in an amount equal to or greater than the amount of the bond within 35 days after the date of the bond, the surety will be liable to and shall pay the claimants all lawful claims that may be covered by the amount of the bond and the costs of suit if an action is filed on the bond.

(c) Depositing cash with a financial institution in this state in an amount that is set apart by an instrument in writing which is signed by the processor for the purpose of guaranteeing, to the extent of the amount deposited, the payment of all existing claims of producers whose liens are released by the deposit within 35 days after the date of the deposit. The financial institution where a deposit is made pursuant to this paragraph must be named as the trustee in the instrument to carry out the provisions of the instrument.

(d) Designating, setting apart and depositing a quantity of a nonproprietary processed farm product in a public warehouse, and endorsing over and delivering the warehouse receipt to the producer for a quantity of nonproprietary processed farm products in an amount that is satisfactory to the producer for the purpose of guaranteeing, to the extent of the value of the deposit, payment of the existing claims of producers and labor claimants whose liens are released by the deposit within 35 days after the date of the deposit.

(e) Securing a release after payment in full for the farm products.

2. If a processor has paid all lawful claims of the producers in compliance with this section, a processor may sell, transport or otherwise dispose of any farm product for which the lien has been released.

3. If a bond, cash deposit, warehouse deposit or other security is given by a processor pursuant to this section, the processor may sell, transport or otherwise dispose of an amount of the farm product or processed farm product not exceeding the current market value represented by the bond, cash deposit, warehouse deposit or other security given by the processor.

4. For the purposes of this section, the current market value of a farm product or processed farm product may be based upon quotations from the Federal-State Market News Service or a similar source agreed to in writing by the parties to be determined, as appropriate, on the date:

(a) Of the bond;

(b) Of the deposit; or

(c) Other security is given.

(Added to NRS by 2001, 1230)



NRS 108.893 - Release of farm product or processed farm product by court.

1. In an action commenced by a lien claimant, a defendant processor may file a surety bond with the court in which the action is pending in an amount that is sufficient to cover the demand of the complaint of the plaintiff producer, including attorneys fees and costs.

2. Upon the filing of the bond described in subsection 1, the court, in its discretion, may order the release of a portion of the farm product or processed farm product upon which the lien of the plaintiff producer has attached.

3. A processor may move the court for a hearing to introduce evidence to the court to demonstrate that the processor has sufficient security or money on deposit to protect the lien or other rights of the plaintiff producer.

4. Upon proof of sufficient security, the court may order the release of a portion or the whole of a farm product upon which the lien of the plaintiff producer is attached and deny the plaintiff any recovery in the action.

5. The other rights and remedies of a lien claimant, if any, are not prejudiced by an order of the court for dismissal pursuant to subsection 4.

(Added to NRS by 2001, 1231)



NRS 108.894 - Effect of judgment on lien.

1. The judgment, if any, obtained by a plaintiff in a personal action against a processor to obtain payment for farm products does not impair or merge the lien rights or claims that are held by a plaintiff.

2. Any money collected from a personal judgment must be credited against the amount of the lien or claim in an action that is brought to enforce the lien or claim.

(Added to NRS by 2001, 1231)



NRS 108.895 - Actions to foreclose lien: Preliminary injunction.

1. The plaintiff in an action that is commenced to foreclose a lien provided for in NRS 108.887 may obtain a preliminary injunction against the processor to restrain the processor from removing a processed farm product in the processor s possession or under the processor s control and upon which valid liens exist beyond the jurisdiction of the court to the injury of the plaintiff.

2. A presumption of irreparable harm to a plaintiff producer arises when a processor removes or prepares to remove a farm product or processed farm product in the processor s possession or under the processor s control and upon which valid liens exist beyond the jurisdiction of the court.

(Added to NRS by 2001, 1231)



NRS 108.896 - Actions to foreclose lien: Consolidation; equal standing of claims; judgment to state exact amount due; judgments against sufficient quantity in value of farm products.

1. All actions commenced by a producer or producers against a processor for the foreclosure of liens or other security provided for in NRS 108.880 to 108.896, inclusive, may be consolidated by the court and all persons that are necessary to a determination of the action may be made parties to the action.

2. All claims in an action in relation to an obligation of a processor for payment secured by a lien pursuant to NRS 108.887 must have equal standing and, if applicable, be paid proportionately to the claim of each claimant.

3. A judgment in favor of a plaintiff producer to foreclose a lien must state the exact amount due on the judgment from the defendant processor.

4. If in a court proceeding to foreclose a lien, the court finds that there is no cash, bond, deposit or other security for the payment of the claims of producers, the judgment of foreclosure must be against a sufficient quantity in value of farm products or processed farm products in the possession or under the control of the defendant processor as may be necessary to satisfy the claim or judgment.

(Added to NRS by 2001, 1232)






Chapter 111 - Estates in Property; Conveyancing and Recording

NRS 111.010 - Definitions.

As used in this chapter:

1. Conveyance shall be construed to embrace every instrument in writing, except a last will and testament, whatever may be its form, and by whatever name it may be known in law, by which any estate or interest in lands is created, aliened, assigned or surrendered.

2. Estate and interest in lands shall be construed and embrace every estate and interest, present and future, vested and contingent, in lands as defined in subsection 3.

3. Lands shall be construed as coextensive in meaning with lands, tenements and hereditaments, and shall include in its meaning all possessory right to the soil for mining and other purposes.

[74:9:1861; B 302; BH 2643; C 2713; RL 1088; NCL 1545] + [75:9:1861; B 303; BH 2644; C 2714; RL 1089; NCL 1546]



NRS 111.015 - Power of court to compel specific performance not abridged.

Nothing contained in this chapter shall be construed to abridge the powers of courts to compel the specific performance of agreements in cases of part performance of such agreements.

[59:9:1861; B 287; BH 2628; C 2698; RL 1073; NCL 1531]



NRS 111.020 - Instruments may be subscribed by lawful agents.

Every instrument required by any of the provisions of this chapter to be subscribed by any party, may be subscribed by the lawful agent of such party.

[68:9:1861; B 296; BH 2637; C 2707; RL 1082; NCL 1539]



NRS 111.025 - Conveyances void against purchasers are void against their heirs or assigns.

Every conveyance, charge, instrument or proceeding declared to be void by the provisions of this chapter, as against purchasers, shall be equally void as against the heirs, successors, personal representatives or assigns of such purchasers.

[71:9:1861; B 299; BH 2640; C 2710; RL 1085; NCL 1542] (NRS A 1959, 418)



NRS 111.040 - Validity of conveyances made before December 2, 1861.

All conveyances of real property made, acknowledged or proved prior to December 2, 1861, according to the laws in force at the time of the making, acknowledgment or proof, shall have the same force as evidence, and be recorded in the same manner and with like effect as conveyances executed and acknowledged in pursuance of this chapter.

[39:9:1861; B 267; BH 2608; C 2678; RL 1053; NCL 1511]



NRS 111.045 - Legality of conveyances executed before December 2, 1861, depends on laws and customs of mining and agricultural districts.

The legality of the execution, acknowledgment, proof, form or record of any conveyance, or other instrument made, executed, acknowledged, proved or recorded prior to December 2, 1861, shall not be affected by anything contained in this chapter, but shall depend for its validity or legality upon the laws and customs then in existence and in force in the mining and agricultural districts.

[40:9:1861; B 268; BH 2609; C 2679; RL 1054; NCL 1512]



NRS 111.050 - Chapter not to be construed to conflict with lawful mining rules, regulations and customs.

This chapter shall not be so construed as to interfere or conflict with the lawful mining rules, regulations or customs in regard to the locating, holding or forfeiture of claims, but, in all cases of mortgages of mining interests under this chapter, the mortgagee shall have the right to perform the same acts that the mortgagor might have performed for the purpose of preventing a forfeiture of the same under the rules, regulations or customs of mines, and shall be allowed such compensation therefor as shall be deemed just and equitable by the court ordering the sale upon a foreclosure. Compensation shall, in no case, exceed the amount realized from the claim by a foreclosure and sale.

[77:9:1861; B 305; BH 2646; C 2716; RL 1091; NCL 1548]



NRS 111.055 - Nonresident aliens, persons and corporations may hold real property.

1. Any nonresident alien, person or corporation may take, hold and enjoy any real property or any interest in lands, tenements or hereditaments within the State of Nevada as fully, freely, and upon the same terms and conditions as any resident citizen, person or domestic corporation.

2. Nothing contained in this section shall be so construed as to confer any other or further rights under the statutes of limitation than those at present existing.

[1:43:1879; A 1947, 270; 1943 NCL 6365] + [3:43:1879; BH 2657; C 2727; RL 3603; NCL 6366]



NRS 111.060 - Tenancy in common: Definition.

Every interest in real property granted or devised to two or more persons, other than executors and trustees, as such, shall be a tenancy in common, unless expressly declared in the grant or devise to be a joint tenancy.

[41:9:1861; B 269; BH 2610; C 2680; RL 1055; NCL 1513]



NRS 111.063 - Tenancy in common: Creation.

Tenancy in common in real or personal property may be created by a single conveyance from a husband and wife holding title as joint tenants to themselves, or to themselves and others, or to one of them and others, when such conveyance expressly declares that the grantees thereunder are tenants in common.

(Added to NRS by 1965, 619)



NRS 111.064 - Tenancy in common or estate in community property: Creation; right of survivorship.

1. Estates as tenants in common or estates in community property may be created by conveyance from husband and wife to themselves or to themselves and others or from a sole owner to himself or herself and others in the same manner as a joint tenancy may be created.

2. A right of survivorship does not arise when an estate in community property is created in a husband and wife, as such, unless the instrument creating the estate expressly declares that the husband and wife take the property as community property with a right of survivorship. This right of survivorship is extinguished whenever either spouse, during the marriage, transfers the spouse s interest in the community property.

(Added to NRS by 1965, 618; A 1981, 1377)



NRS 111.065 - Joint tenancy in real and personal property: Creation.

1. Joint tenancy in real property may be created by a single will or transfer when expressly declared in the will or transfer to be a joint tenancy, or by transfer from a sole owner to himself or herself and others, or from tenants in common to themselves, or to themselves and others, or to one of them and others, or from a husband and wife when holding title as community property or otherwise to themselves, or to themselves and others, or to one of them and others, when expressly declared in the transfer to be a joint tenancy, or when granted or devised to executors or trustees as joint tenants.

2. A joint tenancy in personal property may be created by a written transfer, agreement or instrument.

[1:21:1939; 1931 NCL 3710] (NRS A 1965, 619)



NRS 111.070 - Fee simple: Words of inheritance not necessary.

1. The term heirs, or other words of inheritance, shall not be necessary to create or convey an estate in fee simple.

2. Every conveyance of any real property hereafter executed shall pass all the estate of the grantor, unless the intent to pass a less estate shall appear by express terms, or be necessarily implied in the terms of the grant.

[42:9:1861; B 270; BH 2611; C 2681; RL 1056; NCL 1514]



NRS 111.075 - Heir or issue in remainders.

Where a remainder in lands or tenements, goods or chattels shall be limited by deed or otherwise, to take effect on the death of any person without heirs, or heirs of his or her body, or without issue, the word heir, or issue, shall be construed to mean heirs or issue living at the death of the person named as ancestor.

[43:9:1861; B 271; BH 2612; C 2682; RL 1057; NCL 1515]



NRS 111.080 - Contingent future interest: Defeat on birth of posthumous child.

A future estate, depending on the contingency of the death of any person without heirs or issue, or children, shall be defeated by the birth of a posthumous child of such person capable of taking by descent.

[44:9:1861; B 272; BH 2613; C 2683; RL 1058; NCL 1516]



NRS 111.085 - Estates tail: Enjoyment by posthumous child.

Where an estate shall be any conveyance limited, in remainder, to the son or daughter or issue, or to use of the son or daughter or issue of any person to be begotten, such son or daughter or issue, born after the decease of his or her parent, shall take the estate in the same proportion, and in the same manner, as if he or she had been born in the lifetime of the parent, although no estate shall have been created or conveyed to support the contingent remainder after his or her death.

[45:9:1861; B 273; BH 2614; C 2684; RL 1059; NCL 1517]



NRS 111.090 - Grants of rents, reversions and remainders effective without attornments of tenants.

Grants of rents, or of reversions, or remainders, shall be good and effectual without attornments of the tenants; but no tenant who, before notice of the grant, shall have paid rent to the grantor shall suffer any damage thereby.

[46:9:1861; B 274; BH 2615; C 2685; RL 1060; NCL 1518]



NRS 111.095 - When attornment of tenant void.

The attornment of a tenant to a stranger shall be void unless it be with the consent of the landlord of such tenant, or in pursuance to, or in consequence of, a judgment or decree of some court of competent jurisdiction.

[47:9:1861; B 275; BH 2616; C 2686; RL 1061; NCL 1519]



NRS 111.100 - Lineal and collateral warranties abolished.

Lineal and collateral warranties, with all their incidents, are abolished; but the heirs and devisees of every person who shall have made any covenant or agreement in reference to the title of, in or to any real property, shall be answerable upon such covenant or agreement to the extent of the land descended or devised to them, in the cases and in the manner prescribed by law.

[48:9:1861; B 276; BH 2617; C 2687; RL 1062; NCL 1520] (NRS A 1959, 418)



NRS 111.101 - Abolishment of Rule in Shelley s Case.

If land is granted or devised to a person and after the person s death to his or her heirs or the heirs of his or her body, regardless of how the grant or devise is expressed, an estate for life vests in that person and his or her heirs take the remainder pursuant to the grant or devise and not through that person. The purpose of this section is to abolish the Rule in Shelley s Case.

(Added to NRS by 1983, 927)



NRS 111.102 - Abolishment of doctrine of destructibility of contingent remainders.

A contingent remainder is not destroyed by the termination of the preceding estate before the satisfaction of the condition upon which the remainder is contingent. If the condition is subsequently satisfied, the remainder takes effect in the same manner as a springing or shifting executory interest. The purpose of this section is to abolish the doctrine of the destructibility of contingent remainders.

(Added to NRS by 1983, 928)



NRS 111.103 - Short title; uniformity of application and construction.

NRS 111.103 to 111.1039, inclusive:

1. May be cited as the Uniform Statutory Rule Against Perpetuities; and

2. Must be applied and construed to effectuate their general purpose to make uniform the law with respect to their subject among states enacting the Uniform Statutory Rule Against Perpetuities.

(Added to NRS by 1983, 928; A 1987, 64)



NRS 111.1031 - Statutory rule against perpetuities.

1. A nonvested property interest is invalid unless:

(a) When the interest is created, it is certain to vest or terminate no later than 21 years after the death of a natural person then alive; or

(b) The interest either vests or terminates within 365 years after its creation.

2. A general power of appointment not presently exercisable because of a condition precedent is invalid unless:

(a) When the power is created, the condition precedent is certain to be satisfied or become impossible to satisfy no later than 21 years after the death of a natural person then alive; or

(b) The condition precedent either is satisfied or becomes impossible to satisfy within 365 years after its creation.

3. A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

(a) When the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than 21 years after the death of a natural person then alive; or

(b) The power is irrevocably exercised or otherwise terminates within 365 years after its creation.

4. In determining whether a nonvested property interest or a power of appointment is valid under paragraph (a) of subsection 1, paragraph (a) of subsection 2 or paragraph (a) of subsection 3, the possibility that a child will be born to a person after his or her death is disregarded.

5. If, in measuring a period from the creation of a trust or other property arrangement, language in a governing instrument seeks to disallow the vesting or termination of any interest or trust beyond, seeks to postpone the vesting or termination of any interest or trust until, or seeks to operate in effect in any similar fashion upon, the later of:

(a) The expiration of a period of time not exceeding 21 years after the death of the survivor of specified lives in being at the creation of the trust or other property arrangement; or

(b) The expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement,

that language is inoperative to the extent it produces a period of time that exceeds 21 years after the death of the survivor of the specified lives.

(Added to NRS by 1987, 62; A 1991, 116; 2005, 537, 959)



NRS 111.1033 - When nonvested property interest or power of appointment created.

1. Except as provided in subsections 2 and 3 and in subsection 1 of NRS 111.1039, the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

2. For purposes of NRS 111.103 to 111.1039, inclusive, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of:

(a) A nonvested property interest; or

(b) A property interest subject to a power of appointment described in subsection 2 or 3 of NRS 111.1031,

the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates. For purposes of NRS 111.103 to 111.1039, inclusive, a joint power with respect to community property held by persons married to each other is a power exercisable by one person alone.

3. For purposes of NRS 111.103 to 111.1039, inclusive, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.

(Added to NRS by 1987, 63)



NRS 111.1035 - Reformation.

Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor s manifested plan of distribution and is within the 365 years allowed by paragraph (b) of subsection 1, paragraph (b) of subsection 2 or paragraph (b) of subsection 3 of NRS 111.1031 if:

1. A nonvested property interest or a power of appointment becomes invalid under NRS 111.1031;

2. A class gift is not but might become invalid under NRS 111.1031 and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

3. A nonvested property interest that is not validated by paragraph (a) of subsection 1 of NRS 111.1031 can vest but not within 365 years after its creation.

(Added to NRS by 1987, 63; A 2005, 538, 960)



NRS 111.1037 - Exclusions from statutory rule against perpetuities.

NRS 111.1031 does not apply to:

1. A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of:

(a) A premarital or postmarital agreement;

(b) A separation or divorce settlement;

(c) A spouse s election;

(d) A similar arrangement arising out of a prospective, existing or previous marital relationship between the parties;

(e) A contract to make or not to revoke a will or trust;

(f) A contract to exercise or not to exercise a power of appointment;

(g) A transfer in satisfaction of a duty of support; or

(h) A reciprocal transfer;

2. A fiduciary s power relating to the administration or management of assets, including the power of a fiduciary to sell, lease or mortgage property, and the power of a fiduciary to determine principal and income;

3. A power to appoint a fiduciary;

4. A discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

5. A nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision;

6. A nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, health, disability, death benefit, income deferral, or other current or deferred benefit plan for one or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse; or

7. A property interest, power of appointment or arrangement that was not subject to the common-law rule against perpetuities or is expressly excluded by another statute of this state.

(Added to NRS by 1987, 63)



NRS 111.1039 - Prospective application.

1. Except as extended by subsection 2, NRS 111.103 to 111.1037, inclusive, apply to a nonvested property interest or a power of appointment that is created on or after July 1, 1987. For purposes of this section only, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

2. With respect to a nonvested property interest or a power of appointment that was created before July 1, 1987, and that violates the rule against perpetuities as that rule existed before that date, a court, upon the petition of an interested person, may exercise its equitable power to reform the disposition in the manner that most closely approximates the transferor s manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created.

(Added to NRS by 1987, 64)



NRS 111.105 - Conveyances by deed.

Conveyances of lands, or of any estate or interest therein, may be made by deed, signed by the person from whom the estate or interest is intended to pass, being of lawful age, or by the person s lawful agent or attorney, and acknowledged or proved, and recorded, as directed in this chapter.

[1:9:1861; B 228; BH 2569; C 2639; RL 1017; NCL 1475]



NRS 111.115 - Proof of execution of conveyance.

The proof of the execution of any conveyance, whereby any real property is conveyed, or may be affected, shall be:

1. By the testimony of a subscribing witness; or

2. When all the subscribing witnesses are dead, or cannot be had, by evidence of the handwriting of the party, and of at least one subscribing witness, given by a credible witness to each signature.

[10:9:1861; B 238; BH 2579; C 2649; RL 1027; NCL 1485]



NRS 111.120 - Conditions necessary before proof by subscribing witness can be taken.

No proof by a subscribing witness shall be taken unless the witness shall be personally known to the person taking the proof to be the person whose name is subscribed to the conveyance as witness thereto, or shall be proved to be such by the oath or affirmation of a credible witness.

[11:9:1861; B 239; BH 2580; C 2650; RL 1028; NCL 1486]



NRS 111.125 - Proof required from subscribing witnesses.

No certificate of proof shall be granted unless subscribing witnesses shall prove:

1. That the person whose name is subscribed thereto as a party is the person described in, and who executed the same.

2. That such person executed the conveyance.

3. That such witness subscribed his or her name thereto as a witness thereof.

[12:9:1861; B 240; BH 2581; C 2651; RL 1029; NCL 1487]



NRS 111.130 - Contents of certificate of proof.

The certificate of proof shall set forth the following matters:

1. The fact that the subscribing witness was personally known to the person granting the certificate to be the person whose name is subscribed to such conveyance as a witness thereto, or was proved to be such by oath or affirmation of a witness, whose name shall be inserted in the certificate.

2. The proof given by such witness of the execution of such conveyance, and of the fact that the person whose name is subscribed to such conveyance as a party thereto is the person who executed the same, and that such witness subscribed his or her name to such conveyance as a witness thereof.

[13:9:1861; B 241; BH 2582; C 2652; RL 1030; NCL 1488]



NRS 111.135 - When proof by evidence of handwriting may be taken.

No proof by evidence of the handwriting of the party, and of a subscribing witness, shall be taken, unless the person taking the same shall be satisfied that all the subscribing witnesses to the conveyance are dead, or cannot be had to prove the execution thereof.

[14:9:1861; B 242; BH 2583; C 2653; RL 1031; NCL 1489]



NRS 111.140 - Statements of witnesses under oath before certificate granted.

No certificate of any such proof shall be granted unless:

1. A competent and credible witness shall state, on oath or affirmation, that the witness personally knew the person whose name is subscribed thereto as a party, well knew the person s signature (stating his or her means of knowledge), and believes the name of the person subscribed thereto as a party was subscribed by such person.

2. A competent and credible witness shall, in like manner, state that the witness personally knew the person whose name is subscribed to such conveyance as a witness, well knew the person s signature (stating his or her means of knowledge), and believes the name subscribed thereto as a witness was thereto subscribed by such person.

[15:9:1861; B 243; BH 2584; C 2654; RL 1032; NCL 1490]



NRS 111.145 - Witnesses to conveyance may be subpoenaed.

Upon the application of any grantee in any conveyance required by this chapter to be recorded, or by any person claiming under such grantee, verified under the oath of the applicant, that any witness to such conveyance, residing in the county where such application is made, refuses to appear and testify touching the execution thereof, and that such conveyance cannot be proved without the evidence of the witness, any person authorized to take the acknowledgment or proof of such conveyance may issue a subpoena requiring such witness to appear before such person and testify touching the execution thereof.

[16:9:1861; B 244; BH 2585; C 2655; RL 1033; NCL 1491]



NRS 111.150 - Penalty for failure of witness to appear when subpoenaed.

1. Every person who, being served with a subpoena, shall, without reasonable cause, refuse or neglect to appear, or appearing shall refuse to answer upon oath touching the matters stated in NRS 111.145:

(a) Shall be liable to the party injured in the sum of $100, and for such damages as may be sustained by the party injured on account of such neglect or refusal; and

(b) May be committed to jail by the judge of some court of record, there to remain, without bail, until the person shall submit to answer upon oath as stated aforesaid.

2. No person shall be required to attend who resides out of the county in which the proof is to be taken, nor unless the person s reasonable expenses shall have been first tendered to the person.

[17:9:1861; B 245; BH 2586; C 2656; RL 1034; NCL 1492]



NRS 111.155 - Conveyance acknowledged or proved may be read in evidence.

Every conveyance, or other instrument, conveying or affecting real property, which shall be acknowledged, or proved and certified, as prescribed in this chapter, may, together with the certificate of acknowledgment, or proof, be read in evidence without further proof.

[29:9:1861; B 257; BH 2598; C 2668; RL 1043; NCL 1501]



NRS 111.160 - After-acquired title passes to grantee.

If any person shall convey any real property, by conveyance purporting to convey the same in fee simple absolute, and shall not at the time of such conveyance have the legal estate in such real property but shall afterward acquire the same, the legal estate subsequently acquired shall immediately pass to the grantee, and such conveyance shall be valid as if such legal estate had been in the grantor at the time of the conveyance.

[33:9:1861; B 261; BH 2602; C 2672; RL 1047; NCL 1505]



NRS 111.165 - Adverse possession does not prevent sale and conveyance.

Any person claiming title to any real property may, notwithstanding there may be an adverse possession thereof, sell and convey his or her interest therein in the same manner and with the same effect as if the person was in actual possession thereof.

[34:9:1861; B 262; BH 2603; C 2673; RL 1048; NCL 1506]



NRS 111.167 - Presumption of conveyance with land: Water rights, permits, certificates and applications appurtenant to land.

Unless the deed conveying land specifically provides otherwise, all:

1. Applications and permits to appropriate any of the public waters;

2. Certificates of appropriation;

3. Adjudicated or unadjudicated water rights; and

4. Applications or permits to change the place of diversion, manner of use or place of use of water,

which are appurtenant to the land are presumed to be conveyed with the land.

(Added to NRS by 1995, 438)



NRS 111.170 - Construction of words grant, bargain and sell in conveyances; suit upon covenants.

1. The words grant, bargain and sell in all conveyances made after December 2, 1861, in and by which any estate of inheritance or fee simple is to be passed, shall, unless restrained by express terms contained in such conveyances, be construed to be the following express covenants, and none other, on the part of the grantor, for the grantor and the heirs of the grantor to the grantee, the heirs of the grantee, and assigns:

(a) That previous to the time of the execution of the conveyance the grantor has not conveyed the same real property, or any right, title, or interest therein, to any person other than the grantee.

(b) That the real property is, at the time of the execution of the conveyance, free from encumbrances, done, made or suffered by the grantor, or any person claiming under the grantor.

2. Such covenants may be sued upon in the same manner as if they had been expressly inserted in the conveyance.

[49:9:1861; B 277; BH 2618; C 2688; RL 1063; NCL 1521]



NRS 111.175 - Conveyances made to defraud prior or subsequent purchasers are void.

Every conveyance of any estate, or interest in lands, or the rents and profits of lands, and every charge upon lands, or upon the rents and profits thereof, made and created with the intent to defraud prior or subsequent purchasers for a valuable consideration of the same lands, rents or profits, as against such purchasers, shall be void.

[50:9:1861; B 278; BH 2619; C 2689; RL 1064; NCL 1522] (NRS R 1959, 418; reenacted 1960, 324)



NRS 111.180 - Bona fide purchaser: Conveyance not deemed fraudulent in favor of bona fide purchaser unless subsequent purchaser had actual knowledge, constructive notice or reasonable cause to know of fraud.

1. Any purchaser who purchases an estate or interest in any real property in good faith and for valuable consideration and who does not have actual knowledge, constructive notice of, or reasonable cause to know that there exists a defect in, or adverse rights, title or interest to, the real property is a bona fide purchaser.

2. No conveyance of an estate or interest in real property, or charge upon real property, shall be deemed fraudulent in favor of a bona fide purchaser unless it appears that the subsequent purchaser in such conveyance, or person to be benefited by such charge, had actual knowledge, constructive notice or reasonable cause to know of the fraud intended.

[51:9:1861; B 279; BH 2620; C 2690; RL 1065; NCL 1523] (NRS R 1959, 418; reenacted 1960, 324; A 2013, 2173)



NRS 111.185 - Power of revocation at will.

Every conveyance or charge of or upon any estate or interest in lands, containing any provision for the revocation, determination or alteration of such estate or interest, or any part thereof, at the will of the grantor, shall be void, as against subsequent purchasers from the grantor for a valuable consideration, of any estate or interest, so liable to be revoked or determined, although the same be not directly revoked, determined or altered by the grantor, by virtue of the power reserved, or expressed in such prior conveyance or charge.

[52:9:1861; B 280; BH 2621; C 2691; RL 1066; NCL 1524]



NRS 111.190 - Revocation and reconveyance.

Where a power to revoke a conveyance of lands, or the rents and profits thereof, and to reconvey the same, shall be given to any person other than the grantor in such conveyance, and such person shall thereafter convey the same lands, rents or profits to a purchaser for a valuable consideration, such subsequent conveyance shall be valid in the same manner, and to the same extent, as if the power of revocation were recited therein, and the intent to revoke the former conveyance expressly declared.

[53:9:1861; B 281; BH 2622; C 2692; RL 1067; NCL 1525]



NRS 111.195 - Effect of conveyance made before power of revocation can be exercised.

If a conveyance to a purchaser, under either NRS 111.185 or 111.190, shall be made before the person making the same shall be entitled to execute his or her power of revocation, it shall, nevertheless, be valid from the time the power of revocation shall actually vest in such person, in the same manner, and to the same extent, as if then made.

[54:9:1861; B 282; BH 2623; C 2693; RL 1068; NCL 1526]



NRS 111.200 - Limitations on terms of leases.

1. No agricultural or grazing lands within the state shall hereafter be conveyed for agricultural or grazing purposes by lease or otherwise, except in fee and perpetual succession, for a longer period than 25 years.

2. No other lands or real property shall be so conveyed for a longer period than 99 years.

3. All leases hereafter made contrary to the provisions of this chapter shall be void as to any periods of time in excess of those enumerated in subsections 1 and 2.

[78:9:1861; A 1923, 314; 1929, 364; 1951, 237] (NRS A 1959, 96; 1963, 60)



NRS 111.205 - No estate created in land unless by operation of law or written conveyance; leases for terms not exceeding 1 year.

1. No estate or interest in lands, other than for leases for a term not exceeding 1 year, nor any trust or power over or concerning lands, or in any manner relating thereto, shall be created, granted, assigned, surrendered or declared after December 2, 1861, unless by act or operation of law, or by deed or conveyance, in writing, subscribed by the party creating, granting, assigning, surrendering or declaring the same, or by the party s lawful agent thereunto authorized in writing.

2. Subsection 1 shall not be construed to affect in any manner the power of a testator in the disposition of the testator s real property by a last will and testament, nor to prevent any trust from arising or being extinguished by implication or operation of law.

[55:9:1861; B 283; BH 2624; C 2694; RL 1069; NCL 1527] + [56:9:1861; B 284; BH 2625; C 2695; RL 1070; NCL 1528]



NRS 111.210 - Contracts for sale or lease of land for periods in excess of 1 year void unless in writing.

1. Every contract for the leasing for a longer period than 1 year, or for the sale of any lands, or any interest in lands, shall be void unless the contract, or some note or memorandum thereof, expressing the consideration, be in writing, and be subscribed by the party by whom the lease or sale is to be made.

2. Every instrument required to be subscribed by any person under subsection 1 may be subscribed by the agent of the party lawfully authorized.

[57:9:1861; B 285; BH 2626; C 2696; RL 1071; NCL 1529] + [58:9:1861; B 286; BH 2627; C 2697; RL 1072; NCL 1530]



NRS 111.220 - Agreements not in writing: When void.

In the following cases every agreement is void, unless the agreement, or some note or memorandum thereof expressing the consideration, is in writing, and subscribed by the person charged therewith:

1. Every agreement that, by the terms, is not to be performed within 1 year from the making thereof.

2. Every special promise to answer for the debt, default or miscarriage of another.

3. Every promise or undertaking made upon consideration of marriage, except mutual promises to marry.

4. Every promise or commitment to loan money or to grant or extend credit in an original principal amount of at least $100,000 made by a person engaged in the business of lending money or extending credit.

5. Every promise or commitment to pay a fee for obtaining a loan of money or an extension of credit for another person if the fee is $1,000 or more.

[61:9:1861; B 289; BH 2630; C 2700; RL 1075; NCL 1533] (NRS A 1989, 285)



NRS 111.235 - Grants and assignments of existing trusts to be in writing or are void.

Every grant or assignment of any existing trust in lands, goods or things in action, unless the same shall be in writing, subscribed by the person making the same, or by his or her agent lawfully authorized, shall be void.

[70:9:1861; B 298; BH 2639; C 2709; RL 1084; NCL 1541]



NRS 111.237 - Prohibition or restriction based on race, color, religion, ancestry or national origin.

1. Every provision in a written instrument relating to real property which purports to forbid or restrict the conveyance, encumbrance, leasing or mortgaging of such real property to any person of a specified race, color, religion, ancestry or national origin is voidable by the grantee, the grantee s successors and assigns in the manner prescribed in subsection 3 and every restriction or prohibition as to the use or occupation of real property because of the user s or occupier s race, color, religion, ancestry or national origin is voidable by the grantee, the grantee s successors and assigns in the manner prescribed in subsection 3.

2. Every restriction or prohibition, whether by way of covenant, condition upon use or occupation, or upon transfer of title to real property, which restriction or prohibition directly or indirectly limits the acquisition, use or occupation of such property because of the acquirer s, user s or occupier s race, color, religion, ancestry or national origin is voidable by the grantee, the grantee s successors and assigns in the manner prescribed in subsection 3.

3. The owner or owners of any real property subject to any restriction or prohibition specified in subsections 1 and 2 may record an affidavit declaring such restrictions or prohibitions to be void in the office of the county recorder in which such real property is located, and such recording shall operate to remove such restrictions or prohibitions.

(Added to NRS by 1965, 763)



NRS 111.238 - Prohibition on display of flag of the United States on property.

1. Except as otherwise provided in subsection 2, any covenant, condition or restriction contained in a deed, contract or other legal instrument which affects the transfer, sale or any other interest in real property that prohibits the owner of the property from engaging in the display of the flag of the United States on his or her property is void and unenforceable.

2. The provisions of this section do not apply to the display of the flag of the United States for commercial advertising purposes.

3. In any action commenced to enforce the provisions of this section, the prevailing party is entitled to recover reasonable attorney s fees and costs.

4. As used in this section, display of the flag of the United States means a flag of the United States that is:

(a) Made of cloth, fabric or paper;

(b) Displayed from a pole or staff or in a window; and

(c) Displayed in a manner that is consistent with 4 U.S.C. chapter 1.

The term does not include a depiction or emblem of the flag of the United States that is made of balloons, flora, lights, paint, paving materials, roofing, siding or any other similar building, decorative or landscaping component.

(Added to NRS by 2003, 2966)



NRS 111.239 - Prohibition or restriction on use of system for obtaining solar energy on property.

1. Any covenant, restriction or condition contained in a deed, contract or other legal instrument which affects the transfer or sale of, or any other interest in, real property and which prohibits or unreasonably restricts or has the effect of prohibiting or unreasonably restricting the owner of the property from using a system for obtaining solar energy on his or her property is void and unenforceable.

2. For the purposes of this section, the following shall be deemed to be unreasonable restrictions:

(a) The placing of a restriction or requirement on the use of a system for obtaining solar energy which decreases the efficiency or performance of the system by more than 10 percent of the amount that was originally specified for the system, as determined by the Director of the Office of Energy, and which does not allow for the use of an alternative system at a substantially comparable cost and with substantially comparable efficiency and performance.

(b) The prohibition of a system for obtaining solar energy that uses components painted with black solar glazing.

(Added to NRS by 1995, 1105; A 2005, 1819; 2009, 1598)



NRS 111.2395 - Prohibition or restriction on use of system for obtaining wind energy on property; exceptions.

1. Except as otherwise provided in subsection 2, any covenant, restriction or condition contained in a deed, contract or other legal instrument which affects the transfer or sale of, or any other interest in, real property and which prohibits or unreasonably restricts the owner of the property from using a system for obtaining wind energy on his or her property is void and unenforceable.

2. The provisions of subsection 1 do not prohibit a reasonable restriction or requirement:

(a) Imposed pursuant to a determination by the Federal Aviation Administration that the installation of the system for obtaining wind energy would create a hazard to air navigation; or

(b) Relating to the height, noise or safety of a system for obtaining wind energy.

3. For the purposes of this section, unreasonably restricts the owner of the property from using a system for obtaining wind energy includes the placing of a restriction or requirement on the use of a system for obtaining wind energy which significantly decreases the efficiency or performance of the system and which does not allow for the use of an alternative system at a substantially comparable cost and with substantially comparable efficiency and performance.

(Added to NRS by 2009, 1597)



NRS 111.240 - Acknowledgment of conveyances.

Every conveyance in writing whereby any real property is conveyed or may be affected must be acknowledged or proved and certified in the manner provided in this chapter and in NRS 240.161 to 240.169, inclusive.

[3:9:1861; B 230; BH 2571; C 2641; RL 1019; NCL 1477] (NRS A 1993, 204)



NRS 111.265 - Persons authorized to take acknowledgment or proof within State.

The proof or acknowledgment of every conveyance affecting any real property, if acknowledged or proved within this State, must be taken by one of the following persons:

1. A judge or a clerk of a court having a seal.

2. A notary public.

3. A justice of the peace.

[Part 4:9:1861; A 1867, 103; B 231; BH 2572; C 2642; RL 1020; NCL 1478] (NRS A 1985, 1209; 1987, 123)



NRS 111.310 - Instruments entitled to recordation; patents need not be acknowledged.

1. Except as otherwise provided in NRS 111.312, a certificate of the acknowledgment of any conveyance or other instrument in any way affecting the title to real or personal property, or the proof of the execution thereof, as provided in this chapter, signed by the person taking the same, and under the seal or stamp of that person, if the person is required by law to have a seal or stamp, entitles the conveyance or instrument, with the certificate or certificates, to be recorded in the office of the recorder of any county in this state.

2. Any state or United States contract or patent for land may be recorded without any acknowledgment or proof.

[18:9:1861; A 1909, 270; RL 1035; NCL 1493] (NRS A 1969, 491; 1989, 1645)



NRS 111.312 - Requirements for recording certain documents relating to real property.

1. The county recorder shall not record with respect to real property, a notice of completion, a declaration of homestead, a lien or notice of lien, an affidavit of death, a mortgage or deed of trust, or any conveyance of real property or instrument in writing setting forth an agreement to convey real property unless the document being recorded contains:

(a) The mailing address of the grantee or, if there is no grantee, the mailing address of the person who is requesting the recording of the document; and

(b) Except as otherwise provided in subsection 2, the assessor s parcel number of the property at the top left corner of the first page of the document, if the county assessor has assigned a parcel number to the property. The parcel number must comply with the current system for numbering parcels used by the county assessor s office. The county recorder is not required to verify that the assessor s parcel number is correct.

2. Any document relating exclusively to the transfer of water rights may be recorded without containing the assessor s parcel number of the property.

3. The county recorder shall not record with respect to real property any deed, including, without limitation:

(a) A grant, bargain or deed of sale;

(b) Quitclaim deed;

(c) Warranty deed; or

(d) Trustee s deed upon sale,

unless the document being recorded contains the name and address of the person to whom a statement of the taxes assessed on the real property is to be mailed.

4. The assessor s parcel number shall not be deemed to be a complete legal description of the real property conveyed.

5. Except as otherwise provided in subsection 6, if a document that is being recorded includes a legal description of real property that is provided in metes and bounds, the document must include the name and mailing address of the person who prepared the legal description. The county recorder is not required to verify the accuracy of the name and mailing address of such a person.

6. If a document including the same legal description described in subsection 5 previously has been recorded, the document must include all information necessary to identify and locate the previous recording, but the name and mailing address of the person who prepared the legal description is not required for the document to be recorded. The county recorder is not required to verify the accuracy of the information concerning the previous recording.

(Added to NRS by 1989, 1645; A 1999, 885; 2001, 478, 1558, 1754; 2003, 53, 55, 2781, 3190)



NRS 111.315 - Recording of conveyances and instruments: Notice to third persons.

Every conveyance of real property, and every instrument of writing setting forth an agreement to convey any real property, or whereby any real property may be affected, proved, acknowledged and certified in the manner prescribed in this chapter, to operate as notice to third persons, shall be recorded in the office of the recorder of the county in which the real property is situated or to the extent permitted by NRS 105.010 to 105.080, inclusive, in the Office of the Secretary of State, but shall be valid and binding between the parties thereto without such record.

[24:9:1861; B 252; BH 2593; C 2663; RL 1038; NCL 1496] (NRS A 1995, 891)



NRS 111.320 - Filing of conveyances or other instruments is notice to all persons: Effect on subsequent purchasers and mortgagees.

Every such conveyance or instrument of writing, acknowledged or proved and certified, and recorded in the manner prescribed in this chapter or in NRS 105.010 to 105.080, inclusive, must from the time of filing the same with the Secretary of State or recorder for record, impart notice to all persons of the contents thereof; and subsequent purchasers and mortgagees shall be deemed to purchase and take with notice.

[25:9:1861; B 253; BH 2594; C 2664; RL 1039; NCL 1497] (NRS A 1995, 891)



NRS 111.325 - Unrecorded conveyances void as against subsequent bona fide purchaser for value when conveyance recorded.

Every conveyance of real property within this State hereafter made, which shall not be recorded as provided in this chapter, shall be void as against any subsequent purchaser, in good faith and for a valuable consideration, of the same real property, or any portion thereof, where his or her own conveyance shall be first duly recorded.

[26:9:1861; A 1935, 34; 1931 NCL 1498]



NRS 111.340 - Certificate of acknowledgment and record may be rebutted.

Neither the certificate of the acknowledgment nor of the proof of any conveyance or instrument, nor the record, nor the transcript of the record, of such conveyance or instrument, shall be conclusive, but the same may be rebutted.

[31:9:1861; B 259; BH 2600; C 2670; RL 1045; NCL 1503]



NRS 111.345 - Proof taken upon oath of incompetent witness: Instrument not admissible until established by competent proof.

If the party contesting the proof of any conveyance or instrument shall make it appear that any such proof was taken upon the oath of an incompetent witness, neither such conveyance or instrument, nor the record thereof, shall be received in evidence, until established by other competent proof.

[32:9:1861; B 260; BH 2601; C 2671; RL 1046; NCL 1504]



NRS 111.347 - Recording defective instrument: Notice to subsequent purchasers; admissibility in evidence.

Any instrument affecting the title to real property, 3 years after the instrument has been copied into the proper book of record kept in the office of any county recorder, imparts notice of its contents to subsequent purchasers and encumbrancers, notwithstanding any defect, omission or informality in the execution of the instrument, or in the certificate of acknowledgment thereof, or the absence of any such certificate; but nothing herein affects the rights of purchasers or encumbrancers previous to March 27, 1935. When such copying in the proper book of record occurred within 5 years prior to the trial of an action, the instrument is not admissible in evidence unless it is first shown that the original instrument was genuine.

(Added to NRS by 1971, 803)



NRS 111.350 - Conveyances or other instruments recorded before December 17, 1862: Notice to subsequent purchasers; certified copies as evidence.

1. All instruments of writing copied into the proper books of record of the offices of the county recorders of the several counties of the Territory of Nevada prior to December 17, 1862, shall, after December 17, 1862, be deemed to impart to subsequent purchasers and encumbrancers, and all other persons whomsoever, notice of all deeds, mortgages, powers of attorney, contracts, conveyances or other instruments, notwithstanding any defect, omission or informality existing in the execution, acknowledgment or certificate of recording the same.

2. Nothing contained in this section shall be construed to affect any rights acquired prior to December 17, 1862, in the hands of subsequent grantees or assignees.

3. Certified copies of such instruments as are embraced in subsection 1 may be read in evidence under the same circumstances and rules as are now or may hereafter be provided by law for using copies of instruments duly executed and recorded. Proof shall be first made that the instruments, copies of which it is proposed to use, were genuine instruments and were in truth executed by the grantor or grantors therein named.

[1:32:1862; B 311; BH 2648; C 2718; RL 1093; NCL 1551] + [2:32:1862; B 312; BH 2649; C 2719; RL 1094; NCL 1552]



NRS 111.353 - Recording of master form mortgages and deeds of trust; incorporation of provisions by reference in subsequently recorded instruments.

A mortgage or deed of trust of real property may be recorded and be constructive notice of such mortgage or deed of trust and the contents thereof in the following manner:

1. Any person may record in the office of the county recorder of any county master form mortgages and deeds of trust of real property, which:

(a) Need not be acknowledged or proved or certified to be recorded or entitled to record.

(b) Shall have noted upon the face thereof that they are master forms.

(c) Shall be indexed and recorded by the county recorder in the same manner as other mortgages and deeds of trust are recorded, and the county recorder shall note on all indexes and records of such documents that they are master forms.

2. Thereafter, any of the provisions of any such recorded master form mortgage or deed of trust may be included for any and all purposes in any mortgage or deed of trust by reference therein to any such provisions, without setting them forth in full, if such master form mortgage or deed of trust is of record in the county in which the mortgage or deed of trust adopting or including by reference any of the provisions of such master form mortgage or deed of trust is recorded.

3. Such reference shall contain a statement as to the following:

(a) Each county in which the mortgage or deed of trust containing such a reference is recorded;

(b) The date such master form mortgage or deed of trust was recorded;

(c) The county recorder s office where the master form mortgage or deed of trust is recorded, and the book or volume and the first page of the records in the recorder s office wherein and at which any such master form mortgage or deed of trust was recorded; and

(d) By paragraph numbers or any other method that will definitely identify such provisions, the specific provisions of any such master form mortgage or deed of trust that are being so adopted and included therein.

4. The recording of any such mortgage or deed of trust which has included therein any such provisions by reference as provided in this section shall operate as constructive notice of the whole of such mortgage or deed of trust, including the terms, as a part of the written contents of any such mortgage or deed of trust, of any such provisions so included by reference as though such provisions were written in full therein.

5. The parties bound or to be bound by provisions so adopted and included by reference shall be bound thereby in the same manner and with like effect for all purposes as though such provisions had been and were set forth in full in any such mortgage or deed of trust.

(Added to NRS by 1967, 766)



NRS 111.355 - Recordation of only part of instrument under certain conditions.

A document or paper may be presented for the recordation of only a part of its contents if:

1. The part to be recorded is a mortgage or deed of trust, entitled to recordation, which refers to and incorporates:

(a) Provisions of a master form mortgage or deed of trust as authorized by NRS 111.353; or

(b) Provisions of some other instrument previously recorded in the office of any county recorder; and

2. The part not to be recorded is separated from the part to be recorded and clearly marked do not record or not to be recorded or the like.

The county recorder shall record only the mortgage or deed of trust set forth on such document or paper.

(Added to NRS by 1967, 767)



NRS 111.365 - Recording affidavit of death of joint tenant or spouse holding community property with right of survivorship creates disputable presumption title vested in survivor; county recorder to send information contained in affidavits monthly to Department of Health and Human Services.

1. In the case of real property owned by two or more persons as joint tenants or as community property with right of survivorship, it is presumed that all title or interest in and to that real property of each of one or more deceased joint tenants or the deceased spouse has terminated, and vested solely in the surviving joint tenant or spouse or vested jointly in the surviving joint tenants, if there has been recorded in the office of the recorder of the county or counties in which the real property is situate an affidavit, subscribed and sworn to by a person who has knowledge of the facts required in this subsection, which sets forth the following:

(a) The family relationship, if any, of the affiant to each deceased joint tenant or the deceased spouse;

(b) A description of the instrument or conveyance by which the joint tenancy or right of survivorship was created;

(c) A description of the property subject to the joint tenancy or right of survivorship; and

(d) The date and place of death of each deceased joint tenant or the deceased spouse.

2. Each month, a county recorder shall send all the information contained in each affidavit received by the county recorder pursuant to subsection 1 during the immediately preceding month to the Department of Health and Human Services in any format and by any medium approved by the Department.

(Added to NRS by 1971, 803; A 1983, 667; 1991, 461; 1995, 2571; 1999, 885; 2003, 878)



NRS 111.366 - Short title.

NRS 111.366 to 111.3697, inclusive, may be cited as the Uniform Real Property Electronic Recording Act.

(Added to NRS by 2007, 137)



NRS 111.3663 - Definitions.

As used in NRS 111.366 to 111.3697, inclusive, unless the context otherwise requires, the words and terms defined in NRS 111.3667 to 111.368, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 137)



NRS 111.3667 - Document defined.

Document means information that is:

1. Inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

2. Eligible to be recorded in the records maintained by the county recorder.

(Added to NRS by 2007, 137)



NRS 111.367 - Electronic defined.

Electronic means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(Added to NRS by 2007, 138)



NRS 111.3673 - Electronic document defined.

Electronic document means a document that is received by the county recorder in an electronic form.

(Added to NRS by 2007, 138)



NRS 111.3675 - Electronic signature defined.

Electronic signature means an electronic sound, symbol or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.

(Added to NRS by 2007, 138)



NRS 111.3677 - Person defined.

Person means a natural person, corporation, business trust, estate, trust, partnership, limited-liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

(Added to NRS by 2007, 138)



NRS 111.368 - State defined.

State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2007, 138)



NRS 111.3683 - Applicability.

NRS 111.366 to 111.3697, inclusive, allow a person to submit an electronic document for recording with a county recorder only if the county recorder has elected to accept electronic documents for recording in accordance with the provisions of NRS 111.366 to 111.3697, inclusive.

(Added to NRS by 2007, 138)



NRS 111.3685 - Validity of electronic documents.

1. If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying the provisions of NRS 111.366 to 111.3697, inclusive.

2. If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

3. A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression or seal need not accompany an electronic signature.

(Added to NRS by 2007, 138)



NRS 111.3687 - Recording of documents.

1. A county recorder:

(a) Who implements any of the functions listed in this section shall do so in compliance with standards established by the Secretary of State.

(b) May receive, index, store, archive and transmit electronic documents.

(c) May provide for access to, and for search and retrieval of, documents and information by electronic means.

(d) Who accepts electronic documents for recording shall continue to accept paper documents as authorized by state law and shall place entries for both types of documents in the same index.

(e) May convert paper documents accepted for recording into electronic form.

(f) May convert into electronic form information recorded before the county recorder began to record electronic documents.

(g) May accept electronically any fee or tax that the county recorder is authorized to collect.

(h) May agree with other officials of a state or a political subdivision thereof, or of the United States, on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees and taxes.

2. As used in this section, paper document means a document that is received by the county recorder in a form that is not electronic.

(Added to NRS by 2007, 138)



NRS 111.369 - Administration and standards.

1. The Secretary of State shall adopt by regulation standards to implement the provisions of NRS 111.366 to 111.3697, inclusive.

2. To keep the standards and practices of county recorders in this State in harmony with the standards and practices of recording offices in other jurisdictions that enact substantially the Uniform Real Property Electronic Recording Act and to keep the technology used by county recorders in this State compatible with technology used by recording offices in other jurisdictions that enact substantially the Uniform Real Property Electronic Recording Act, the Secretary of State, so far as is consistent with the purposes, policies and provisions of NRS 111.366 to 111.3697, inclusive, shall consider in adopting, amending and repealing the standards required by this section:

(a) Standards and practices of other jurisdictions;

(b) The most recent standards promulgated by national standard-setting bodies, such as the Property Records Industry Association;

(c) The views of interested persons and governmental officials and entities;

(d) The needs of counties of varying size, population and resources; and

(e) Standards requiring adequate information security protection to ensure that electronic documents are accurate, authentic, adequately preserved and resistant to tampering.

(Added to NRS by 2007, 139)



NRS 111.3693 - Uniformity of application and construction.

In applying and construing the Uniform Real Property Electronic Recording Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2007, 139)



NRS 111.3697 - Relation to Electronic Signatures in Global and National Commerce Act.

NRS 111.366 to 111.3697, inclusive, modify, limit and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but do not modify, limit or supersede Section 101(c) of that Act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. 7003(b).

(Added to NRS by 2007, 139)



NRS 111.370 - Creation of easement by grant; signing, recording and contents of instrument creating easement.

1. An easement for collection of solar energy may be created by a grant from the owner of neighboring land to the owner of land on which equipment for the collection of solar energy has been or is planned to be installed.

2. The easement is an interest in real property.

3. The grant must be expressed in a written instrument, signed by the grantor. When acknowledged, the instrument must be recorded by the county recorder in the county where the burdened and benefited lands are situated.

4. The instrument must include a description of:

(a) The burdened and benefited lands.

(b) The location, size and periods of operation of the equipment to be used in collecting the solar energy.

(c) The open area to be preserved for passage of direct solar radiation across the burdened land to the collecting equipment, by dimensions or bearings from the collecting equipment or by a statement that no obstructions which cast a shadow on the equipment during its periods of operation are allowed on the burdened land.

(Added to NRS by 1979, 469)



NRS 111.375 - Vesting of easement; effect of transfer of land.

1. An easement for the collection of solar energy becomes vested in a grantee upon the recording of the grant.

2. The easement is appurtenant to the benefited land. The benefit of the easement passes with the benefited land and the burden of the easement passes with the burdened land upon any transfer, voluntary or involuntary, of the respective lands.

(Added to NRS by 1979, 470)



NRS 111.380 - Termination, modification or extinguishment of easement.

An easement for the collection of solar energy:

1. Terminates upon the expiration of a period of limitation specified in the grant creating the easement.

2. Terminates upon recording of a release of the easement by the owner of the benefited land.

3. May be modified or extinguished by an order of a court based upon principles of equity, changes in conditions or abandonment.

(Added to NRS by 1979, 470)



NRS 111.390 - General purpose.

The general purpose of NRS 111.390 to 111.440, inclusive, is to make uniform the law of those states which enact the Uniform Conservation Easement Act or provisions substantially similar to that act.

(Added to NRS by 1983, 687)



NRS 111.400 - Scope.

1. NRS 111.390 to 111.440, inclusive, apply to any interest in real property created:

(a) On or after July 1, 1983, which complies with those sections, whether designated as an easement for conservation or as a covenant, equitable servitude, restriction, easement or otherwise; or

(b) Before July 1, 1983, if the interest would have been enforceable had it been created after July 1, 1983, except that the interest is not enforceable against a bona fide purchaser of the real property for value or the holder of an encumbrance on real property if:

(1) The purchase or encumbrance of the real property was made after the easement for conservation was created but before July 1, 1983; and

(2) The easement for conservation was not enforceable at the time of the purchase or encumbrance of the real property under other law of this State.

2. Those sections do not invalidate any interest in real property whether designated as an easement for conservation or preservation or as a covenant, equitable servitude, restriction, easement or otherwise, which is enforceable under other law of this State.

(Added to NRS by 1983, 687)



NRS 111.410 - Definitions.

As used in NRS 111.390 to 111.440, inclusive, unless the context otherwise requires:

1. Easement for conservation means a nonpossessory interest of a holder in real property, which imposes limitations or affirmative obligations and:

(a) Retains or protects natural, scenic or open-space values of real property;

(b) Assures the availability of real property for agricultural, forest, recreational or open-space use;

(c) Protects natural resources;

(d) Maintains or enhances the quality of air or water; or

(e) Preserves the historical, architectural, archeological, paleontological or cultural aspects of real property.

2. Holder means:

(a) A governmental body empowered to hold an interest in real property; or

(b) A charitable corporation, charitable association or charitable trust which has among its powers or purposes to:

(1) Retain or protect the natural, scenic or open-space values of real property;

(2) Assure the availability of real property for agricultural, forest, recreational or open-space use;

(3) Protect natural resources;

(4) Maintain or enhance the quality of air or water; or

(5) Preserve the historical, architectural, archeological, paleontological or cultural aspects of real property.

3. Right of enforcement by a third person means a right provided in an easement for conservation to enforce any of the easement s terms granted to a governmental body, charitable corporation, charitable association or charitable trust who is not a holder of the easement although qualified to be one.

(Added to NRS by 1983, 687; A 2009, 375)



NRS 111.420 - Creation; recording; duration; effect on existing interest in real property.

1. Except as otherwise provided in NRS 111.390 to 111.440, inclusive, an easement for conservation may be created, conveyed, recorded, assigned, released, modified, terminated or otherwise altered or affected in the same manner as other easements.

2. No right or duty in favor of or against a holder and no right of enforcement in favor of a third person arises under an easement for conservation before it is accepted by the holder and the acceptance is recorded.

3. An easement for conservation is unlimited in duration unless:

(a) The instrument creating it otherwise provides; or

(b) A court orders that the easement be terminated or modified, according to subsection 2 of NRS 111.430.

4. An interest in real property existing at the time the easement for conservation is created is not impaired by the easement unless the owner of the interest is a party to the easement or consents to it.

(Added to NRS by 1983, 688)



NRS 111.430 - Actions affecting easements for conservation.

1. An action affecting an easement for conservation may be brought by:

(a) An owner of an interest in the real property burdened by the easement;

(b) A holder of the easement;

(c) A third person with a right of enforcement; or

(d) A person authorized by other law.

2. NRS 111.390 to 111.440, inclusive, do not affect the power of a court to modify or terminate an easement for conservation in accordance with the principles of law and equity.

(Added to NRS by 1983, 688)



NRS 111.440 - Validity.

An easement for conservation is valid even though:

1. It is not appurtenant to an interest in real property;

2. It can be or has been assigned to another holder;

3. It is not of a character that has been recognized traditionally at common law;

4. It imposes a negative burden;

5. It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

6. The benefit does not touch or concern real property; or

7. There is no privity of estate or of contract.

(Added to NRS by 1983, 689)



NRS 111.655 - Short title.

NRS 111.655 to 111.699, inclusive, may be cited as the Uniform Real Property Transfer on Death Act.

(Added to NRS by 2011, 1348)



NRS 111.657 - Definitions.

As used in NRS 111.655 to 111.699, inclusive, unless the context otherwise requires, the words and terms defined in NRS 111.659 to 111.669, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 1348)



NRS 111.659 - Beneficiary defined.

Beneficiary means a person that receives property under a deed upon death.

(Added to NRS by 2011, 1348)



NRS 111.661 - Deed upon death defined.

Deed upon death means a deed authorized under NRS 111.655 to 111.699, inclusive.

(Added to NRS by 2011, 1348)



NRS 111.663 - Designated beneficiary defined.

Designated beneficiary means a person designated to receive property in a deed upon death.

(Added to NRS by 2011, 1348)



NRS 111.665 - Grantor defined.

Grantor means an individual who makes a deed upon death.

(Added to NRS by 2011, 1348)



NRS 111.667 - Person defined.

Person means an individual, corporation, business trust, estate, trust, partnership, limited-liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(Added to NRS by 2011, 1348)



NRS 111.669 - Property defined.

Property means an interest in real property located in this State which is transferable on the death of the owner.

(Added to NRS by 2011, 1348)



NRS 111.671 - Creation of deed upon death.

The owner of an interest in property may create a deed which conveys his or her interest in property to a beneficiary or multiple beneficiaries and which becomes effective upon the death of the owner. A deed created pursuant to this section must be known as a deed upon death.

(Added to NRS by 2011, 1348)



NRS 111.673 - Designation of beneficiary.

The owner of an interest in property who creates a deed upon death may designate in the deed:

1. Multiple beneficiaries who will take title to the property upon his or her death as joint tenants with right of survivorship, tenants in common, husband and wife as community property, community property with right of survivorship or any other tenancy that is recognized in this State.

2. The beneficiary or beneficiaries who will take title to the property upon his or her death as the sole and separate property of the beneficiary or beneficiaries without the necessity of the filing of a quitclaim deed or disclaimer by the spouse of any beneficiary.

(Added to NRS by 2011, 1348)



NRS 111.675 - Requirements for property held as joint tenancy or community property with right of survivorship.

If the owner of the property which is the subject of a deed upon death holds the interest in the property as a joint tenant with right of survivorship or as community property with the right of survivorship and:

1. The deed includes a conveyance of the interest from each of the other owners, the deed becomes effective on the date of the death of the last surviving owner.

2. The deed does not include a conveyance of the interest from each of the other owners, the deed becomes effective on the date of the death of the owner who created the deed only if that owner is the last surviving owner.

(Added to NRS by 2011, 1349)



NRS 111.677 - Void if interest in property transferred before death; last recorded deed upon death is effective.

1. If an owner of an interest in property who creates a deed upon death transfers his or her interest in the property to another person during his or her lifetime, the deed upon death is void.

2. If an owner of an interest in property who creates a deed upon death executes and records more than one deed upon death concerning the same property, the deed upon death that is last recorded before the death of the owner is the effective deed.

(Added to NRS by 2011, 1349)



NRS 111.679 - Capacity to make or revoke.

The capacity required to make or revoke a deed upon death is the same as the capacity required to make a will.

(Added to NRS by 2011, 1349)



NRS 111.681 - Execution and recordation.

A deed upon death is valid only if executed and recorded as provided by law in the office of the county recorder of the county where the property is located before the death of the owner or the death of the last surviving owner.

(Added to NRS by 2011, 1349)



NRS 111.683 - Effective without notice or consideration.

A deed upon death is effective without:

1. Notice or delivery to or acceptance by the beneficiary or beneficiaries; or

2. Consideration.

(Added to NRS by 2011, 1349)



NRS 111.685 - Effect of deed upon death during owner s lifetime.

During the owner s lifetime, a deed upon death does not:

1. Affect an interest or right of the owner, including, without limitation, the right to transfer or encumber the property;

2. Affect any method of transferring property otherwise permitted under the laws of this State;

3. Affect an interest or right of a designated beneficiary, even if the designated beneficiary has actual or constructive notice of the deed;

4. Affect an interest or right of a secured or unsecured creditor or future creditor of the owner, even if the creditor has actual or constructive notice of the deed;

5. Affect the owner s or the designated beneficiary s eligibility for any form of public assistance;

6. Create a legal or equitable interest in favor of the designated beneficiary; or

7. Subject the property to claims or process of a creditor of the designated beneficiary.

(Added to NRS by 2011, 1349)



NRS 111.687 - Disclaimer by beneficiary.

A beneficiary may disclaim all or part of the beneficiary s interest under a deed upon death by recording a disclaimer in the office of the county recorder of the county in which the property is located, as provided by chapter 120 of NRS.

(Added to NRS by 2011, 1349)



NRS 111.689 - Enforcement of liabilities against property transferred pursuant to deed upon death.

1. To the extent the grantor s probate estate is insufficient to satisfy an allowed claim against the estate or a statutory allowance to a surviving spouse or child, the estate may enforce the liability against property transferred pursuant to a deed upon death.

2. If more than one property is transferred pursuant to one or more deeds upon death, the liability for any claim must be apportioned among the properties in proportion to their net values at the grantor s death.

3. A proceeding to enforce the liability under this section must be commenced not later than 18 months after the grantor s death.

(Added to NRS by 2011, 1349)



NRS 111.691 - Property transferred by deed upon death subject to prior lien.

A beneficiary or beneficiaries under a deed upon death inherit the property subject to any liens on the property in existence on the date of the death of the grantor.

(Added to NRS by 2011, 1350)



NRS 111.693 - Limitations concerning Medicaid payments.

The provisions of NRS 111.655 to 111.699, inclusive, must not be construed to limit the recovery of benefits paid for Medicaid.

(Added to NRS by 2011, 1350)



NRS 111.695 - Form of deed upon death.

A deed upon death must be in substantially the following form:

DEED UPON DEATH

I (We)................... (here insert name of owner(s)) hereby convey to................... (here insert name of beneficiary or beneficiaries), effective on my (our) death, all right, title and interest in the real property commonly known as..................., City of..................., County of..................., State of Nevada, or located in the County of..................., State of Nevada, and more particularly described as:

(Legal Description)

Together with all improvements, tenements, hereditaments and appurtenances, including easements and water rights, if any, thereto belonging or appertaining, and any reversions, remainders, rents, issues or profits thereof.

THIS DEED IS REVOCABLE. THIS DEED DOES NOT TRANSFER ANY OWNERSHIP UNTIL THE DEATH OF THE GRANTOR(S). THIS DEED REVOKES ALL PRIOR DEEDS BY THE GRANTOR(S) WHICH CONVEY THE SAME REAL PROPERTY PURSUANT TO NRS 111.655 TO 111.699, INCLUSIVE, REGARDLESS OF WHETHER THE PRIOR DEEDS FAILED TO CONVEY THE ENTIRE INTEREST OF THE GRANTOR(S) IN THE SAME REAL PROPERTY.

THE UNDERSIGNED HEREBY AFFIRMS THAT THIS DOCUMENT SUBMITTED FOR RECORDING DOES NOT CONTAIN A SOCIAL SECURITY NUMBER.

............................................ (Date)

............................................ (Signature)

State of Nevada }

} ss.

County of................................ }

Subscribed and sworn to on this .......... day of .............., in the year .........., before me, ................... (here insert name of notary public), by ................... (here insert name of principal).

On this .......... day of .............., in the year .........., before me, ................... (here insert name of notary public), personally appeared ................... (here insert name of principal) personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is subscribed to this instrument, and acknowledged that he or she executed it.

............................................ (Signature of Notary Public)

NOTARY SEAL

(Added to NRS by 2011, 1350)



NRS 111.697 - Form of revocation of deed upon death.

A deed upon death may be revoked at any time by the owner or, if there is more than one owner, by any of the owners who created the deed even if the deed or other instrument contains a contrary provision. The revocation is valid only if executed and recorded as provided by law in the office of the county recorder of the county in which the property is located before the death of the owner who executes the revocation. A deed upon death may not be revoked by a revocatory act on the deed. If the property is held as joint tenants with right of survivorship or as community property with the right of survivorship and the revocation is not executed by all the owners, the revocation does not become effective unless the revocation is executed and recorded by the last surviving owner. The revocation of deed must be in substantially the following form:

REVOCATION OF DEED UPON DEATH

The undersigned hereby revoke(s) the deed upon death recorded on................... (date), as document or file number.........., book.........., at page.........., records of................... County, Nevada, listing................... as beneficiary or beneficiaries.

THE UNDERSIGNED HEREBY AFFIRMS THAT THIS DOCUMENT SUBMITTED FOR RECORDING DOES NOT CONTAIN A SOCIAL SECURITY NUMBER.

............................................ (Date)

............................................ (Signature)

State of Nevada }

} ss.

County of................................ }

Subscribed and sworn to on this .......... day of .............., in the year .........., before me, ................... (here insert name of notary public), by ................... (here insert name of principal).

On this .......... day of .............., in the year .........., before me, ................... (here insert name of notary public), personally appeared ................... (here insert name of principal) personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is subscribed to this instrument, and acknowledged that he or she executed it.

............................................ (Signature of Notary Public)

NOTARY SEAL

(Added to NRS by 2011, 1351)



NRS 111.699 - Form of Death of Grantor Affidavit; required documents upon death of grantor.

Upon the death of the last grantor of a deed upon death, a declaration of value of property pursuant to NRS 375.060 and a copy of the death certificate of each grantor must be attached to a Death of Grantor Affidavit and recorded in the office of the county recorder where the deed was recorded. The Death of Grantor Affidavit must be in substantially the following form:

DEATH OF GRANTOR AFFIDAVIT

................... (here insert name of affiant), being duly sworn, deposes and says that................... (here insert name of deceased), the decedent mentioned in the attached certified copy of the Certificate of Death, is the same person as................... (here insert name of grantor), named as the grantor or as one of the grantors in the deed upon death recorded on................... (date), as document or file number.........., book.........., at page.........., records of................... County, Nevada, covering the real property commonly known as..................., City of..................., County of..................., State of Nevada, or located in the County of..................., State of Nevada, and more particularly described as:

(Legal Description)

................... (here insert name of affiant) is the beneficiary or at least one of the beneficiaries to whom the real property is conveyed upon the death of the grantor................... (here insert name of deceased) or is the authorized representative of the beneficiary or at least one of the beneficiaries. The beneficiary or beneficiaries listed in the deed upon death are....................

THE UNDERSIGNED HEREBY AFFIRMS THAT THIS DOCUMENT SUBMITTED FOR RECORDING CONTAINS A SOCIAL SECURITY NUMBER OF A PERSON OR PERSONS.

............................................ (Date)

............................................ (Signature)

State of Nevada }

} ss.

County of................................ }

Subscribed and sworn to on this .......... day of .............., in the year .........., before me, ................... (here insert name of notary public), by ................... (here insert name of principal).

On this .......... day of .............., in the year .........., before me, ................... (here insert name of notary public), personally appeared ................... (here insert name of principal) personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is subscribed to this instrument, and acknowledged that he or she executed it.

............................................ (Signature of Notary Public)

NOTARY SEAL

(Added to NRS by 2011, 1352)



NRS 111.700 - Definitions.

As used in NRS 111.700 to 111.815, inclusive, unless the context otherwise requires, the words and terms defined in NRS 111.701 to 111.749, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 1418)



NRS 111.701 - Account defined.

Account means an agreement of deposit between a depositor and a financial institution and includes a checking account, savings account, certificate of deposit and share account.

(Added to NRS by 2011, 1418)



NRS 111.703 - Agent defined.

Agent has the meaning ascribed to it in NRS 132.045.

(Added to NRS by 2011, 1418)



NRS 111.705 - Beneficiary defined.

Beneficiary has the meaning ascribed to it in NRS 132.050.

(Added to NRS by 2011, 1418)



NRS 111.707 - Contract defined.

Contract includes an insurance policy, contract of employment, bond, mortgage, promissory note, certificated or uncertificated security, account, custodial agreement, deposit agreement, compensation agreement, deferred compensation plan, pension plan, individual retirement plan, employee benefit plan, trust, conveyance, deed of gift, marital property agreement or other written instrument of a similar nature.

(Added to NRS by 2011, 1418)



NRS 111.709 - Devisee defined.

Devisee has the meaning ascribed to it in NRS 132.100.

(Added to NRS by 2011, 1418)



NRS 111.711 - Financial institution defined.

Financial institution means an organization authorized to do business under state or federal laws relating to financial institutions and includes a bank, thrift company, trust company, savings bank, building and loan association, savings and loan company or association and credit union.

(Added to NRS by 2011, 1418)



NRS 111.713 - Governing instrument defined.

Governing instrument has the meaning ascribed to it in NRS 132.155.

(Added to NRS by 2011, 1418)



NRS 111.715 - Heirs defined.

Heirs has the meaning ascribed to it in NRS 132.165.

(Added to NRS by 2011, 1418)



NRS 111.717 - Held in beneficiary form defined.

Held in beneficiary form means the holding of property which has been registered in beneficiary form or another writing that names the owner of the property followed by a transfer-on-death direction and the designation of a beneficiary.

(Added to NRS by 2011, 1418)



NRS 111.719 - Multiple-party account defined.

Multiple-party account means an account payable on request to one or more of two or more parties, whether or not a right of survivorship is mentioned.

(Added to NRS by 2011, 1418)



NRS 111.721 - Nonprobate transfer defined.

1. Nonprobate transfer means a transfer of any property or interest in property from a decedent to one or more other persons by operation of law or by contract that is effective upon the death of the decedent and includes, without limitation:

(a) A transfer by right of survivorship, including a transfer pursuant to subsection 1 of NRS 115.060;

(b) A transfer by deed upon death pursuant to NRS 111.655 to 111.699, inclusive; and

(c) A security registered as transferable on the death of a person.

2. The term does not include:

(a) Property that is subject to administration in probate of the estate of the decedent;

(b) Property that is set aside, without administration, pursuant to NRS 146.070; and

(c) Property transferred pursuant to an affidavit as authorized by NRS 146.080.

(Added to NRS by 2011, 1418)



NRS 111.723 - Party defined.

Party means a person who, by the terms of an account, has a present right, subject to request, to payment from the account other than as a beneficiary or agent.

(Added to NRS by 2011, 1419)



NRS 111.725 - Payment defined.

Payment, as it relates to sums on deposit, includes withdrawal, payment to a party or third person pursuant to a check or other request and a pledge of sums on deposit by a party, or a set-off, reduction or other disposition of all or part of an account pursuant to a pledge.

(Added to NRS by 2011, 1419)



NRS 111.727 - Personal representative defined.

Personal representative has the meaning ascribed to it in NRS 132.265.

(Added to NRS by 2011, 1419)



NRS 111.729 - POD designation defined.

POD designation means the designation of:

1. A beneficiary in an account payable on request to one party during the party s lifetime and on the party s death to one or more beneficiaries, or to one or more parties during their lifetimes and on death of all the parties to one or more beneficiaries; or

2. A beneficiary in an account in the name of one or more parties as trustee for one or more beneficiaries if the relationship is established by the terms of the account and there is no subject of the trust other than the sums on deposit in the account, whether or not payment to the beneficiary is mentioned.

(Added to NRS by 2011, 1419)



NRS 111.731 - Receive defined.

Receive, as it relates to notice to a financial institution, means receipt in the office or branch office of the financial institution in which the account is established or, if the terms of the account require notice at a particular place, in the place required.

(Added to NRS by 2011, 1419)



NRS 111.733 - Register in beneficiary form defined.

Register in beneficiary form means to title an account record, certificate or other written instrument evidencing ownership of property in the name of the owner followed by a transfer-on-death direction as described in NRS 111.771 and the designation of a beneficiary.

(Added to NRS by 2011, 1419)



NRS 111.735 - Request defined.

Request means a request for payment complying with all terms of the account, including special requirements concerning necessary signatures and regulations of the financial institution. For the purposes of NRS 111.700 to 111.815, inclusive, if the terms of the account condition payment on advance notice, a request for payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for payment.

(Added to NRS by 2011, 1419)



NRS 111.737 - State defined.

State includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the jurisdiction of the United States.

(Added to NRS by 2011, 1419)



NRS 111.739 - Sums on deposit defined.

Sums on deposit means the balance payable on an account, including interest and dividends earned, whether or not included in the current balance, and any deposit life insurance proceeds added to the account by reason of the death of a party.

(Added to NRS by 2011, 1419)



NRS 111.741 - Terms of the account defined.

Terms of the account includes the deposit agreement and other terms and conditions, including the form, of the deposit.

(Added to NRS by 2011, 1420)



NRS 111.743 - Transferring entity defined.

Transferring entity means a person who owes a debt or is obligated to pay money or benefits, render contract performance, deliver or convey property, or change the record of ownership of property on the books, records and accounts of an enterprise or on a certificate or document of title that evidences property rights, and includes any governmental agency or business entity that, or transfer agent who, issues certificates of ownership or title to property and a person acting as a custodial agent for an owner s property.

(Added to NRS by 2011, 1420)



NRS 111.745 - Trust defined.

Trust has the meaning ascribed to it in NRS 132.350.

(Added to NRS by 2011, 1420)



NRS 111.747 - Trustee defined.

Trustee has the meaning ascribed to it in NRS 132.355.

(Added to NRS by 2011, 1420)



NRS 111.749 - Will defined.

Will has the meaning ascribed to it in NRS 132.370.

(Added to NRS by 2011, 1420)



NRS 111.751 - Provision for nonprobate transfer in contract.

1. A provision for a nonprobate transfer on death in a contract is nontestamentary and includes any written provision that:

(a) Money or other benefits due to, controlled by or owned by a decedent before death must be paid after the decedent s death to a person whom the decedent designates in the contract or in a separate writing, including a will, executed before or at the same time as the contract, or later;

(b) Money due or to become due under the contract ceases to be payable in the event of death of the promisee or the promisor before payment or demand; or

(c) Any property controlled by or owned by the decedent before death which is the subject of the contract passes to a person whom the decedent designates in the contract or in a separate writing, including a will, executed before or at the same time as the contract, or later.

2. A nonprobate transfer described in subsection 1:

(a) Is exempt from the requirements of chapter 133 of NRS;

(b) Is not subject to administration as part of the person s estate at death;

(c) Is not subject to distribution pursuant to the decedent s will or pursuant to chapter 134 of NRS, except to the extent that the beneficiary designation fails; and

(d) May be established in conjunction with the ownership registration of an asset, as provided in NRS 111.771.

3. A beneficiary designation that involves an interest in real property must be done in the form of a deed that satisfies the requirements of NRS 111.655 to 111.699, inclusive.

4. Upon a decedent s death:

(a) Money or other benefits due to, controlled by or owned by that decedent before death must be paid after the decedent s death to the beneficiary whom the decedent designates in the contract or in a separate writing, including a will, executed before or at the same time as the contract, or later;

(b) If the contract provides that money due or to become due under the contract ceases to be payable in the event of the death of the promisee or the promisor before payment or demand, such provision is effective; and

(c) Any property controlled by or owned by the decedent before death which is the subject of the contract passes to the beneficiary whom the decedent designates in the contract or in a separate writing, including a will, executed before or at the same time as the contract, or later.

5. Notwithstanding the provisions of this section to the contrary, a writing separate from a contract is not effective to the extent it violates the terms of the contract unless it is signed or otherwise ratified by all parties to the contract.

6. Nothing in NRS 111.751 to 111.815, inclusive, authorizes a married person to transfer or otherwise affect the community property rights of that person s spouse.

(Added to NRS by 2011, 1420)



NRS 111.753 - Authority of agent to make nonprobate transfer of property after death of owner.

For the purpose of discharging its duties under NRS 111.751 to 111.779, inclusive, the authority of a transferring entity acting as agent for an owner of property subject to a nonprobate transfer does not cease at the death of the owner. The transferring entity shall transfer the property to the designated beneficiary in accordance with the contract between the transferring entity and the deceased owner and with NRS 111.751 to 111.779, inclusive.

(Added to NRS by 2011, 1421)



NRS 111.755 - Agreement between owner and transferring entity; authorized content of contract concerning such agreement; effective date of designation of beneficiary when transferring entity s acceptance required.

1. Provision for a nonprobate transfer is a matter of agreement between the owner and the transferring entity, under such rules, terms and conditions as the owner and transferring entity may agree. Before a nonprobate transfer is effective, the contract may require:

(a) Submission to the transferring entity of a beneficiary designation under a governing instrument;

(b) Registration by a transferring entity of a transfer-on-death direction on any certificate or record evidencing ownership of property;

(c) The consent of a contract obligor for a transfer of performance due under the contract;

(d) The consent of a financial institution for a transfer of an obligation of the financial institution;

(e) The consent of a transferring entity for a transfer of an interest in the transferring entity; or

(f) Compliance with any other express condition.

2. Whenever a contract provision relating to a nonprobate transfer requires any of the conditions set forth in subsection 1, nothing in NRS 111.751 to 111.779, inclusive, imposes an obligation on a transferring entity to accept an owner s request to make provision for a nonprobate transfer of property unless the conditions have been met.

3. When a beneficiary designation, revocation or change is subject to acceptance by a transferring entity, the transferring entity s acceptance of the beneficiary designation, revocation or change relates back to and is effective as of the time when the request was received by the transferring entity.

(Added to NRS by 2011, 1421)



NRS 111.757 - Transfer to designated beneficiary according to beneficiary designation or other direction.

When a transferring entity accepts a beneficiary designation or beneficiary assignment or registers in beneficiary form certain property, the acceptance or registration constitutes the agreement of the owner and transferring entity that, unless the beneficiary designation is revoked or changed before the death of the owner, on proof of the death of the owner and compliance with the transferring entity s requirements for showing proof of entitlement, the property will be transferred to and placed in the name and control of the beneficiary in accordance with the beneficiary designation or transfer-on-death direction, the agreement of the parties and the provisions of NRS 111.751 to 111.779, inclusive.

(Added to NRS by 2011, 1421)



NRS 111.759 - Proper execution and delivery required for transfer of property upon death of owner.

A beneficiary designation, under a written instrument or law, that authorizes a transfer of property pursuant to a written designation of beneficiary transfers the right to receive the property to the designated beneficiary who survives, effective on the death of the owner, if the beneficiary designation is executed and delivered in proper form to the transferring entity before the death of the owner.

(Added to NRS by 2011, 1421)



NRS 111.761 - Proper execution and delivery or acknowledgment required for assignment of right to receive performance effective upon death of owner; other methods of assignment not precluded.

1. A written assignment of a contract right which assigns the right to receive any performance remaining due under the contract to an assignee designated by the owner and which expressly states that the assignment is not to take effect until the death of the owner transfers the right to receive performance due under the contract to the designated assignee beneficiary, effective on the death of the owner, if the assignment is executed and delivered in proper form to the contract obligor before the death of the owner or is executed in proper form and acknowledged before a notary public or other person authorized to administer oaths. A beneficiary assignment need not be supported by consideration or be delivered to the assignee beneficiary.

2. This section does not preclude other methods of assignment which are authorized by law and which have the effect of postponing enjoyment of a contract right until the death of the owner.

(Added to NRS by 2011, 1422)



NRS 111.763 - Proper execution and acknowledgment required to transfer interest in tangible personal property effective upon death of owner; other methods of transfer not precluded.

1. A deed of gift, bill of sale or other writing intended to transfer an interest in tangible personal property which expressly states that the transfer is not to take effect until the death of the owner transfers ownership to the designated transferee beneficiary, effective on the death of the owner, if the instrument is in other respects sufficient to transfer the type of property involved and is executed by the owner and acknowledged before a notary public or other person authorized to administer oaths. A beneficiary transfer instrument need not be supported by consideration or be delivered to any transferee beneficiary.

2. This section does not preclude other methods of transferring ownership of tangible personal property which are authorized by law and which have the effect of postponing enjoyment of property until the death of the owner.

(Added to NRS by 2011, 1422)



NRS 111.765 - Property held in beneficiary form: Direct transfer; rights of owner; effective date of transfer.

1. A transferor of property, with or without consideration, may directly transfer the property to a transferee to be held in beneficiary form, as owner of the property.

2. A transferee under an instrument described in subsection 1 of NRS 111.751 is the owner of the property for all purposes and has all the rights to the property otherwise provided by law to owners, including the right to revoke or change the beneficiary designation.

3. A direct transfer of property to a transferee to be held in beneficiary form is effective when the writing perfecting the transfer becomes effective to make the transferee the owner.

(Added to NRS by 2011, 1422)



NRS 111.767 - Rights of designated beneficiaries; transfer of property when no beneficiary survives owner.

1. Before the death of the owner, a designated beneficiary has no rights in the property by reason of the beneficiary designation and the signature or agreement of the beneficiary is not required for any transaction respecting the property.

2. On the death of one of two or more joint owners, property with respect to which a beneficiary designation has been made belongs to the surviving joint owner or owners and the right of survivorship continues as between two or more surviving joint owners.

3. On the death of a sole owner, property passes by operation of law to the beneficiary.

4. If two or more beneficiaries survive, there is no right of survivorship among the beneficiaries in the event of the death of a beneficiary thereafter unless the beneficiary designation expressly provides for survivorship among them and, unless so expressly provided, surviving beneficiaries hold their separate interests in the property as tenants in common. The share of any subsequently deceased beneficiary belongs to that beneficiary s estate.

5. If no beneficiary survives the owner, the property belongs to the estate of the owner.

(Added to NRS by 2011, 1422)



NRS 111.769 - Revocation of beneficiary designation: Authorized unless expressly made irrevocable; agreement of all owners; effect of subsequent designations or transfers; effective date.

1. Unless a beneficiary designation is expressly made irrevocable, a beneficiary designation may be revoked or changed in whole or in part during the lifetime of the owner. A revocation or change of a beneficiary designation involving property of joint owners may only be made with the agreement of all owners then living.

2. A subsequent beneficiary designation revokes a previous beneficiary designation unless the subsequent beneficiary designation expressly provides otherwise.

3. A revocation or change in a beneficiary designation must comply with the terms of the governing instrument, the rules of the transferring entity and the applicable law.

4. A beneficiary designation may not be revoked or changed by the provisions of a will unless the beneficiary designation expressly grants the owner the right to revoke or change a beneficiary designation by will. If a beneficiary designation is revoked by will, it must be revoked by an express provision in the will and extrinsic evidence is not admissible to establish the testator s intent concerning the beneficiary designation.

5. A transfer during the owner s lifetime of the owner s interest in property, with or without consideration, terminates the beneficiary designation with respect to the property transferred.

6. The effective date of a revocation or change in a beneficiary designation must be determined in the same manner as the effective date of a beneficiary designation.

(Added to NRS by 2011, 1423)



NRS 111.771 - Property held in beneficiary form; registration in beneficiary form; transfer-on-death directions.

1. Property may be held in beneficiary form or registered in beneficiary form by including in the name in which the property is held or registered a direction to transfer the property on the death of the owner to a beneficiary designated by the owner.

2. Property is registered in beneficiary form by showing on the account record, security certificate or written instrument evidencing ownership of the property the name of the owner, and the form of ownership by which two or more joint owners hold the property, followed in substance by the words transfer on death to.............. (name of beneficiary). In lieu of the words transfer on death to, the words pay on death to or pay on death to the owner s lineal descendants, per stirpes or the abbreviation TOD, POD or LDPS may be used. The designation of a person s heirs as beneficiaries does not make the property subject to administration as part of the person s estate, but the identities of the beneficiaries must be determined pursuant to chapter 134 of NRS as they relate to the owner s separate property.

3. A transfer-on-death direction may only be placed on an account record, security certificate or instrument evidencing ownership of property by the transferring entity or a person authorized by the transferring entity.

4. A transfer-on-death direction transfers the owner s interest in the property to the designated beneficiary, effective on the death of the owner, if the property is registered in beneficiary form before the death of the owner or if the request to make the transfer-on-death direction is delivered in proper form to the transferring entity before the death of the owner.

5. An account record, security certificate or written instrument evidencing ownership of property that contains a transfer-on-death direction written as part of the name in which the property is held or registered is conclusive evidence in the absence of fraud, duress, undue influence or evidence of clerical mistake by the transferring entity that the direction was regularly made by the owner and accepted by the transferring entity and was not revoked or changed before the death giving rise to the transfer. The transferring entity has no obligation to retain the original writing, if any, by which the owner caused the property to be held in beneficiary form or registered in beneficiary form, more than 6 months after the transferring entity has mailed or delivered to the owner, at the address shown on the registration, an account statement, certificate or instrument that shows the manner in which the property is held in beneficiary form or registered in beneficiary form.

(Added to NRS by 2011, 1423)



NRS 111.773 - Disqualification of beneficiary.

Any interest in property that would be distributed by nonprobate transfer to or for a beneficiary who is disqualified as a beneficiary pursuant to chapter 41B of NRS must be transferred as if the disqualified beneficiary had disclaimed the interest immediately upon the decedent s death.

(Added to NRS by 2011, 1424)



NRS 111.775 - Authority of agent, guardian or other fiduciary to change beneficiary designation.

An agent, guardian of the person or other fiduciary may not make, revoke or change a beneficiary designation unless:

1. The power of attorney or other document establishing the agent, guardian or other fiduciary s right to act or a court order expressly authorizes such action; and

2. The action complies with the terms of the governing instrument, the rules of the transferring entity and applicable law.

(Added to NRS by 2011, 1424)



NRS 111.777 - Rights of beneficiary if property lost, destroyed, damaged or converted during owner s lifetime.

If property subject to a beneficiary designation is lost, destroyed, damaged or involuntarily converted during the owner s lifetime, the beneficiary succeeds to any right with respect to the loss, destruction, damage or involuntary conversion which the owner would have had if the owner had survived but has no interest in any payment or substitute property received by the owner during the owner s lifetime.

(Added to NRS by 2011, 1424)



NRS 111.779 - Liability of nonprobate transferee; proceedings to impose liability; payment of claims against nonprobate assets.

1. Except as otherwise provided in NRS 21.090 and other applicable law, a transferee of a nonprobate transfer is liable to the probate estate of the decedent for allowed claims against that decedent s probate estate to the extent the estate is insufficient to satisfy those claims.

2. The liability of a nonprobate transferee may not exceed the value of nonprobate transfers received or controlled by that transferee.

3. Nonprobate transferees are liable for the insufficiency described in subsection 1 in the following order of priority:

(a) A transferee specified in the decedent s will or any other governing instrument as being liable for such an insufficiency, in the order of priority provided in the will or other governing instrument;

(b) The trustee of a trust serving as the principal nonprobate instrument in the decedent s estate plan as shown by its designation as devisee of the decedent s residuary estate or by other facts or circumstances, to the extent of the value of the nonprobate transfer received or controlled; and

(c) Other nonprobate transferees, in proportion to the values received.

4. Unless otherwise provided by the trust instrument, interests of beneficiaries in all trusts incurring liabilities under this section abate as necessary to satisfy the liability, as if all the trust instruments were a single will and the interests were devises under it.

5. If a nonprobate transferee is a spouse or a minor child, the nonprobate transferee may petition the court to be excluded from the liability imposed by this section as if the nonprobate property received by the spouse or minor child were part of the decedent s estate. Such a petition may be made pursuant to the applicable provisions of chapter 146 of NRS, including, without limitation, the provisions of NRS 146.010, NRS 146.020 without regard to the filing of an inventory and subsection 2 of NRS 146.070.

6. A provision made in one instrument may direct the apportionment of the liability among the nonprobate transferees taking under that or any other governing instrument. If a provision in one instrument conflicts with a provision in another, the later one prevails.

7. Upon due notice to a nonprobate transferee, the liability imposed by this section is enforceable in probate proceedings in this State, whether or not the transferee is located in this State.

8. If a probate proceeding is pending, a proceeding under this section may be commenced by the personal representative of the decedent s estate or, if the personal representative declines to do so, by a creditor in the name of the decedent s estate, at the expense of the creditor and not of the estate. If a creditor successfully establishes an entitlement to payment under this section, the court must order the reimbursement of the costs reasonably incurred by the creditor, including attorney s fees, from the transferee from whom the payment is to be made, subject to the limitations of subsection 2, or from the estate as a cost of administration, or partially from each, as the court deems just. A personal representative who declines in good faith to commence a requested proceeding incurs no personal liability for declining.

9. If a probate proceeding is not pending, a proceeding under this section may be commenced as a civil action by a creditor at the expense of the creditor.

10. If a proceeding is commenced pursuant to this section, it must be commenced:

(a) As to a creditor whose claim was allowed after proceedings challenging disallowance of the claim by the personal representative, within 60 days after final allowance of the claim by the probate court or within 1 year after the decedent s death, whichever is later.

(b) As to a creditor whose claim against the decedent is being adjudicated in a separate proceeding that is still pending 1 year after the decedent s death, within 60 days after the adjudication of the claim in favor of the creditor is final and no longer subject to reconsideration or appeal.

(c) As to the recovery of benefits paid for Medicaid, within 3 years after the decedent s death.

(d) As to all other creditors, within 1 year after the decedent s death.

11. Unless a written notice asserting that a decedent s probate estate is nonexistent or insufficient to pay allowed claims and statutory allowances has been received from the decedent s personal representative, the following rules apply:

(a) Payment or delivery of assets by a financial institution, registrar or other obligor to a nonprobate transferee in accordance with the terms of the governing instrument controlling the transfer releases the obligor from all claims for amounts paid or assets delivered.

(b) A trustee receiving or controlling a nonprobate transfer is released from liability under this section with respect to any assets distributed to the trust s beneficiaries. Each beneficiary to the extent of the distribution received becomes liable for the amount of the trustee s liability attributable to assets received by the beneficiary.

12. Notwithstanding any provision of this section to the contrary:

(a) A creditor has no claim against property transferred pursuant to a power of appointment exercised by a decedent unless it was exercisable in favor of the decedent or the decedent s estate.

(b) A purchaser for value of property or a lender who acquires a security interest in the property from a beneficiary of a nonprobate transfer after the death of the owner, in good faith:

(1) Takes the property free of any claims or of liability to the owner s estate, creditors of the owner s estate, persons claiming rights as beneficiaries under the nonprobate transfer or heirs of the owner s estate, in absence of actual knowledge that the transfer was improper; and

(2) Has no duty to verify sworn information relating to the nonprobate transfer. The protection provided by this subparagraph applies to information that relates to the ownership interest of the beneficiary in the property and the beneficiary s right to sell, encumber and transfer good title to a purchaser or lender and does not relieve a purchaser or lender from the notice imparted by instruments of record respecting the property.

13. As used in this section, devise has the meaning ascribed to it in NRS 132.095.

(Added to NRS by 2011, 1424)



NRS 111.781 - Effect of divorce or annulment on nonprobate transfer of property; liability of payor for payment or transfer made in good faith; federal preemption.

1. Except as otherwise provided by the express terms of a governing instrument, a court order or a contract relating to the division of the marital estate made between the divorced persons before or after the marriage, divorce or annulment, the divorce or annulment of a marriage:

(a) Revokes any revocable:

(1) Disposition or appointment of property made by a divorced person to his or her former spouse in a governing instrument and any disposition or appointment created by law or in a governing instrument to a relative of the divorced person s former spouse;

(2) Provision in a governing instrument conferring a general or nongeneral power of appointment on the divorced person s former spouse or on a relative of the divorced person s former spouse; and

(3) Nomination in a governing instrument that nominates a divorced person s former spouse or a relative of the divorced person s former spouse to serve in any fiduciary or representative capacity, including a personal representative capacity, including a personal representative, executor, trustee, conservator, agent or guardian; and

(b) Severs the interest of the former spouses in property held by them at the time of the divorce or annulment as joint tenants with the right of survivorship or as community property with a right of survivorship and transforms the interests of the former spouses into equal tenancies in common.

2. A severance under paragraph (b) of subsection 1 does not affect any third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the survivor of the former spouses unless a writing declaring the severance has been noted, registered, filed or recorded in records appropriate to the kind and location of the property which records are relied upon, in the ordinary course of transactions involving such property, as evidence of ownership.

3. The provisions of a governing instrument are given effect as if the former spouse and relatives of the former spouse disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the former spouse and relatives of the former spouse died immediately before the divorce or annulment.

4. Any provisions revoked solely by this section are revived by the divorced person s remarriage to the former spouse or by a nullification of the divorce or annulment.

5. Unless a court in an action commenced pursuant to chapter 125 of NRS specifically orders otherwise, a restraining order entered pursuant to NRS 125.050 does not preclude a party to such an action from making or changing beneficiary designations that specify who will receive the party s assets upon the party s death.

6. A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument affected by the provisions of this section or for having taken any other action in good faith reliance on the validity of the governing instrument before the payor or other third party received written or actual notice of any event affecting a beneficiary designation. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written or actual notice of a claimed forfeiture or revocation under this section.

7. Written notice of the divorce, annulment or remarriage or written notice of a complaint or petition for divorce or annulment must be mailed to the payor s or other third party s main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of the divorce, annulment or remarriage, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent s estate or, if no proceedings have been commenced, to or with the court having jurisdiction of probate proceedings relating to decedents estates located in the county of the decedent s residence. The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement or transfer in accordance with the determination. Payments, transfers or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

8. A person who purchases property from a former spouse, relative of a former spouse or any other person for value and without notice, or who receives from a former spouse, relative of a former spouse or any other person a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this section to return the payment, item of property or benefit nor is liable under this section for the amount of the payment or the value of the item of property or benefit. A former spouse, relative of a former spouse or other person who, not for value, received a payment, item of property or any other benefit to which that person is not entitled under this section is obligated to return the payment, item of property or benefit or is personally liable for the amount of the payment or the value of the item of property or benefit to the person who is entitled to it under this section.

9. If this section or any part of this section is preempted by federal law with respect to a payment, an item of property or any other benefit covered by this section, a former spouse, relative of the former spouse or any other person who, not for value, received a payment, item of property or any other benefit to which that person is not entitled under this section is obligated to return that payment, item of property or benefit or is personally liable for the amount of the payment or the value of the item of property or benefit to the person who would have been entitled to it were this section or part of this section not preempted.

10. As used in this section:

(a) Disposition or appointment of property includes a transfer of an item of property or any other benefit to a beneficiary designated in a governing instrument.

(b) Divorce or annulment means any divorce or annulment or any dissolution or declaration of invalidity of a marriage. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

(c) Divorced person includes a person whose marriage has been annulled.

(d) Governing instrument means a governing instrument executed by a divorced person before the divorce or annulment of the person s marriage to the person s former spouse.

(e) Relative of the divorced person s former spouse means a person who is related to the divorced person s former spouse by blood, adoption or affinity and who, after the divorce or annulment, is not related to the divorced person by blood, adoption or affinity.

(f) Revocable, with respect to a disposition, appointment, provision or nomination, means one under which the divorced person, at the time of the divorce or annulment, was alone empowered, by law or under the governing instrument, to cancel the designation in favor of the person s former spouse or former spouse s relative, whether or not the divorced person was then empowered to designate himself or herself in place of his or her former spouse or in place of his or her former spouse s relative and whether or not the divorced person then had the capacity to exercise the power.

(Added to NRS by 2011, 1426)



NRS 111.783 - Applicability.

The provisions of NRS 111.783 to 111.815, inclusive:

1. Apply to accounts in financial institutions in this State for which ownership is determined under Nevada law.

2. Do not apply to:

(a) An account established for a partnership, joint venture or other organization for a business purpose;

(b) An account controlled by one or more persons as an agent or trustee for a corporation, unincorporated association or charitable or civic organization; or

(c) A fiduciary or trust account in which the relationship is established other than by the terms of the account.

(Added to NRS by 2011, 1428)



NRS 111.785 - Single party or multiple parties: POD designation or agency designation; governing law.

1. An account may be for a single party or multiple parties. A multiple-party account may be with or without a right of survivorship between the parties. Subject to subsection 3 of NRS 111.795, a single-party account or a multiple-party account may have a POD designation or an agency designation, or both.

2. An account established before, on or after October 1, 2011, whether in the form prescribed in subsection 1 of NRS 111.787 or in any other form, is a single-party account or a multiple-party account, with or without right of survivorship, and with or without a POD designation or an agency designation, and is governed by NRS 111.783 to 111.815, inclusive.

(Added to NRS by 2011, 1429)



NRS 111.787 - Type and form of account; governing law for other types of accounts.

1. An agreement of deposit that contains provisions in substantially the following form establishes the type of account provided, and the account is governed by the provisions of NRS 111.783 to 111.815, inclusive, applicable to an account of that type:

UNIFORM SINGLE- OR MULTIPLE-PARTY ACCOUNT FORM

PARTIES [Name one or more parties]:.....................................................................

OWNERSHIP [Select one and initial]:

.......... SINGLE-PARTY ACCOUNT

.......... MULTIPLE-PARTY ACCOUNT

Parties own the account in proportion to net contributions, unless there is clear and convincing evidence of a different intent.

RIGHTS AT DEATH [Select one and initial]:

.......... SINGLE-PARTY ACCOUNT

At death of party, ownership passes as part of party s estate.

.......... SINGLE-PARTY ACCOUNT WITH POD (PAY-ON-DEATH) DESIGNATION

[Name one or more beneficiaries]:

....................................................... .......................................................

At death of party, ownership passes to POD beneficiaries and is not part of party s estate but may be subject to party s creditors.

.......... MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP

At death of party, ownership passes to surviving parties.

.......... MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP AND POD (PAY-ON-DEATH) DESIGNATION

[Name one or more beneficiaries]:

....................................................... .......................................................

At death of last surviving party, ownership passes to POD beneficiaries and is not part of last surviving party s estate.

.......... MULTIPLE-PARTY ACCOUNT WITHOUT RIGHT OF SURVIVORSHIP

At death of party, deceased party s ownership passes as part of deceased party s estate.

AGENCY (POWER OF ATTORNEY) DESIGNATION [Optional]

Agents may make account transactions for parties but have no ownership or rights at death unless named as POD beneficiaries.

[To add agency designation to account, name one or more agents]:

....................................................... .......................................................

[Select one and initial]:

.......... AGENCY DESIGNATION SURVIVES DISABILITY OR INCAPACITY OF PARTIES

.......... AGENCY DESIGNATION TERMINATES ON DISABILITY OR INCAPACITY OF PARTIES

2. An agreement of deposit that does not contain provisions in substantially the form provided in this section is governed by the provisions of NRS 111.783 to 111.815, inclusive, applicable to the type of account that most nearly conforms to the depositor s intent.

(Added to NRS by 2011, 1429)



NRS 111.789 - Designation of agent; authority of agent; designation revocable.

1. By a writing signed by all parties, the parties may designate as agent of all parties on an account a person other than a party to the account.

2. Unless the terms of an agency designation provide that the authority of the agent terminates on disability or incapacity of a party, the agent s authority survives disability and incapacity. The agent may act for a disabled or incapacitated party until the authority of the agent is terminated.

3. The death of the sole party or last surviving party terminates the authority of an agent.

4. Any designation of an agent on an account is revocable and may be superseded by a subsequent designation:

(a) With regard to a single-party account, by the party; and

(b) With regard to a multiple-party account, by the parties or a surviving party.

Any designation of an agent is superseded by an acknowledged power of attorney, as described in chapter 162A of NRS, when a copy of that power of attorney is delivered to the financial institution.

(Added to NRS by 2011, 1430)



NRS 111.791 - Beneficial ownership: Applicability.

The provisions of NRS 111.791 to 111.801, inclusive, concerning beneficial ownership as between parties or as between parties and beneficiaries:

1. Apply only to controversies between those persons and their creditors and other successors.

2. Do not apply to the right of those persons to payment as determined by the terms of the account.

(Added to NRS by 2011, 1430)



NRS 111.793 - Proportional ownership; exception to proportional ownership; rights of beneficiary; rights of agent.

1. During the lifetime of all parties, an account belongs to the parties in proportion to the net contribution of each to the sums on deposit, unless there is clear and convincing evidence of a different intent. As between parties married to each other, in the absence of proof otherwise, the net contribution of each is presumed to be an equal amount.

2. A beneficiary in an account having a POD designation has no right to sums on deposit during the lifetime of any party.

3. An agent in an account with an agency designation has no beneficial right to sums on deposit.

4. As used in this section, net contribution of a party means the sum of all deposits to an account made by or for the party, less all payments from the account made to or for the party which have not been paid to or applied to the use of another party and a proportionate share of any charges deducted from the account, plus a proportionate share of any interest or dividends earned, whether or not included in the current balance. The term includes any deposit life insurance proceeds added to the account by reason of the death of the party whose net contribution is in question.

(Added to NRS by 2011, 1431)



NRS 111.795 - Rights of surviving parties upon death of party to multiple-party account; right to sums in account if POD designation; rights at death to sums on deposit.

1. Except as otherwise provided in NRS 111.783 to 111.815, inclusive, or in an applicable contract, on the death of a party, sums on deposit in a multiple-party account belong to the surviving party or parties. If two or more parties survive and one is the surviving spouse of the decedent, the amount to which the decedent, immediately before death, was beneficially entitled under NRS 111.793 belongs to the surviving spouse. If two or more parties survive and none is the surviving spouse of the decedent, the amount to which the decedent, immediately before death, was beneficially entitled under NRS 111.793 belongs to the surviving parties in equal shares and augments the proportion to which each survivor, immediately before the decedent s death, was beneficially entitled under NRS 111.793, and the right of survivorship continues between the surviving parties.

2. In an account with a POD designation:

(a) On the death of one of two or more parties, the rights in sums on deposit are governed by subsection 1.

(b) On the death of the sole party or the last survivor of two or more parties, sums on deposit belong to the surviving beneficiary or beneficiaries. If two or more beneficiaries survive, sums on deposit belong to them in equal and undivided shares and there is no right of survivorship in the event of the death of a beneficiary thereafter. If no beneficiary survives, sums on deposit belong to the estate of the last surviving party.

3. Sums on deposit in a single-party account without a POD designation, or in a multiple-party account that, by the terms of the account, is without right of survivorship, are not affected by the death of a party, but the amount to which the decedent, immediately before death, was beneficially entitled under NRS 111.793 is transferred as part of the decedent s estate. A POD designation in a multiple-party account without right of survivorship is ineffective. For the purposes of this section, the designation of an account as a tenancy in common establishes that the account is without right of survivorship.

4. The ownership right of a surviving party or beneficiary, or of the decedent s estate, in sums on deposit is subject to requests for payment made by a party before the party s death, whether paid by the financial institution before or after the death, or unpaid. The surviving party or beneficiary, or the decedent s estate, is liable to the payee of an unpaid request for payment. The liability is limited to a proportionate share of the amount transferred under this section, to the extent necessary to discharge the request for payment.

(Added to NRS by 2011, 1431)



NRS 111.797 - Alteration of type of account; right of survivorship not altered by will.

1. The rights at death under NRS 111.795 are determined by the type of account at the death of a party. The type of account may be altered by written notice given by a party to the financial institution to change the type of account or to stop or vary payment under the terms of the account. The notice must be signed by a party and received by the financial institution during the party s lifetime.

2. A right of survivorship arising from the express terms of the account, NRS 111.795 or a POD designation may not be altered by a will.

(Added to NRS by 2011, 1432)



NRS 111.799 - Transfers not testamentary or subject to estate administration; effective with or without consideration.

A transfer resulting from the application of NRS 111.795 is effective by reason of the terms of the account involved and NRS 111.783 to 111.815, inclusive, and is not testamentary or subject to estate administration. Nonprobate transfers are effective with or without consideration.

(Added to NRS by 2011, 1432)



NRS 111.801 - Character of and rights in community property not altered; exception.

A deposit of community property in an account does not alter the community character of the property or community rights in the property, but a right of survivorship between parties married to each other arising from the express terms of the account or NRS 111.795 may not be altered by a will.

(Added to NRS by 2011, 1432)



NRS 111.803 - Authority of financial institutions to enter into agreements of deposit; financial institutions not required to make inquiries concerning accounts.

A financial institution may enter into an agreement of deposit for a multiple-party account to the same extent it may enter into an agreement of deposit for a single-party account, and may provide for a POD designation and an agency designation in a single-party account or a multiple-party account. A financial institution need not inquire as to the source of a deposit to an account or as to the proposed application of a payment from an account.

(Added to NRS by 2011, 1432)



NRS 111.805 - Payment of sums on deposit: Multiple-party accounts.

A financial institution, on request, may pay sums on deposit in a multiple-party account to:

1. One or more of the parties, whether or not another party is disabled, incapacitated or deceased when payment is requested and whether or not the party making the request survives another party; or

2. The personal representative, if any, or, if there is none, the heirs or devisees of a deceased party if proof of death is presented to the financial institution showing that the deceased party was the survivor of all other persons named on the account as a party or beneficiary, unless the account is without right of survivorship under NRS 111.785.

(Added to NRS by 2011, 1432)



NRS 111.807 - Payments of sums on deposit: Accounts with POD designation.

A financial institution, on request, may pay sums on deposit in an account with a POD designation to:

1. One or more of the parties, whether or not another party is disabled, incapacitated or deceased when the payment is requested and whether or not a party survives another party;

2. The beneficiary or beneficiaries, if proof of death is presented to the financial institution showing that the beneficiary or beneficiaries survived all persons named as parties; or

3. The personal representative, if any, or, if there is none, the heirs or devisees of a deceased party, if proof of death is presented to the financial institution showing that the deceased party was the survivor of all other persons named on the account as a party or beneficiary.

(Added to NRS by 2011, 1432)



NRS 111.809 - Payment of sums on deposit: Payments to agents.

A financial institution, on request of an agent under an agency designation for an account, may pay to the agent sums on deposit in the account, whether or not a party is disabled, incapacitated or deceased when the request is made or received, and whether or not the authority of the agent terminates on the disability or incapacity of a party.

(Added to NRS by 2011, 1433)



NRS 111.811 - Payments made to minors designated as beneficiaries.

If a financial institution is required or authorized to make payment pursuant to NRS 111.783 to 111.815, inclusive, to a minor designated as a beneficiary, payment may be made pursuant to Nevada s Uniform Act on Transfers to Minors, as set forth in chapter 167 of NRS, or an equivalent law in another jurisdiction.

(Added to NRS by 2011, 1433)



NRS 111.813 - Financial institutions discharged from claims after payments; exceptions; rights of parties not affected.

1. Payment made pursuant to NRS 111.783 to 111.815, inclusive, in accordance with the type of account, discharges the financial institution from all claims for amounts so paid, whether or not the payment is consistent with the beneficial ownership of the account as between parties, beneficiaries or their successors. Payment may be made whether or not a party, beneficiary or agent is disabled, incapacitated or deceased when payment is requested, received or made.

2. Protection under this section does not extend to payments made after a financial institution has received written notice from a party, or from the personal representative, surviving spouse, or heir or devisee of a deceased party, to the effect that payments in accordance with the terms of the account, including one having an agency designation, should not be authorized, and the financial institution has had a reasonable opportunity to act on it when the payment is made. Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in a request for payment if the financial institution is to be protected under this section. Unless a financial institution has been served with process in an action or proceeding, no other notice or other information shown to have been available to the financial institution affects its right to protection under this section.

3. A financial institution that receives written notice pursuant to this section or otherwise has reason to believe that a dispute exists as to the rights of the parties may refuse, without liability, to make payments in accordance with the terms of the account.

4. Protection of a financial institution under this section does not affect the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of sums on deposit in accounts or payments made from accounts.

(Added to NRS by 2011, 1433)



NRS 111.815 - Rights of beneficiary; limitations; liability of beneficiaries.

A beneficiary of a nonprobate transfer takes the owner s interest in the property at death, subject to all conveyances, assignments, contracts, setoffs, licenses, easements, liens and security interests made by the owner or to which the owner was subject during the owner s lifetime. Subject to the limitation of subsection 2 of NRS 111.779:

1. A beneficiary of a nonprobate transfer of an account with a bank, savings and loan association, credit union, broker or mutual fund takes the owner s interest in the property at death, subject to all requests for payment of money issued by the owner before death, whether paid by the transferring entity before or after the death or unpaid.

2. The beneficiary is liable to the payee of an unsatisfied request for payment, to the extent that it represents an obligation that was enforceable against the owner during the owner s lifetime. To the extent that a claim properly paid by the personal representative of the owner s estate includes the amount of an unsatisfied request for payment to the claimant, the personal representative is subrogated to the rights of the claimant as payee.

3. Each beneficiary s liability with respect to an unsatisfied request for payment is limited to the same proportionate share of the request for payment as the beneficiary s proportionate share of the account under the beneficiary designation. Beneficiaries have the right of contribution among themselves with respect to requests for payment which are satisfied after the death of the owner, to the extent the requests for payment would have been enforceable by the payees.

4. In no event may a beneficiary s liability to payees, to the owner s estate and to other beneficiaries pursuant to this section, with respect to all requests for payment, exceed the value of the account received by the beneficiary. If a request for payment which would not have been enforceable under this section is satisfied from a beneficiary s share of the account, the beneficiary:

(a) Is not liable to any other payee or the owner s estate pursuant to this section for the amount so paid; and

(b) Has no right of contribution against other beneficiaries with respect to that amount.

(Added to NRS by 2011, 1433)



NRS 111.825 - Definitions.

As used in NRS 111.825 to 111.880, inclusive, the words and terms defined in NRS 111.830 to 111.855, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 317)



NRS 111.830 - Buyer defined.

Buyer includes, without limitation, a grantee or other transferee of an interest in real property.

(Added to NRS by 2011, 317)



NRS 111.835 - Payee defined.

Payee means the natural person to whom or the entity to which a private transfer fee is to be paid and the successors or assigns of the natural person or entity.

(Added to NRS by 2011, 317)



NRS 111.840 - Private transfer fee defined.

1. Private transfer fee means a fee or charge required by a private transfer fee obligation and payable upon the transfer of an interest in real property, or payable for the right to make or accept such a transfer, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the interest in real property or the purchase price or other consideration paid for the transfer of the interest in real property.

2. The term does not include any:

(a) Consideration payable by the buyer to the seller for the interest in real property being transferred, including any subsequent additional consideration payable by the buyer based upon any subsequent appreciation, development or sale of the property if the additional consideration is payable on a one-time basis only and the obligation to make the payment does not bind successors in title to the property;

(b) Commission payable to a licensed real estate broker for the transfer of real property pursuant to an agreement between the broker and the seller or buyer, including any subsequent additional commission payable by the seller or buyer based upon any subsequent appreciation, development or sale of the property;

(c) Interest, charge, fee or other amount payable by a borrower to a lender pursuant to a loan secured by a mortgage on real property, including, without limitation, any fee payable to the lender for consenting to an assumption of the loan or a transfer of the real property, any amount paid to the lender pursuant to an agreement which gives the lender the right to share in any subsequent appreciation in the value of the property, and any other consideration payable to the lender in connection with the loan;

(d) Rent, reimbursement, charge, fee or other amount payable by a lessee to a lessor under a lease, including, without limitation, any fee payable to the lessor for consenting to any assignment, subletting, encumbrance or transfer of the lease;

(e) Consideration payable to the holder of an option to purchase an interest in real property or to the holder of a right of first refusal to purchase an interest in real property for waiving, releasing or not exercising the option or right upon the transfer of the real property to another person;

(f) Tax, fee, charge, assessment, fine or other amount payable to or imposed by a governmental entity;

(g) Fee, charge, assessment, fine or other amount payable to an association of property owners or any other form of organization of property owners, including, without limitation, a unit-owners association or master association of a common-interest community, a unit-owners association of a condominium hotel or an association of owners of a time-share plan, pursuant to a declaration, covenant or specific statute applicable to the association or organization; or

(h) Fee or charge payable to the master developer of a planned community by the first purchaser of each lot in the planned community in the event that the first purchaser fails to construct and obtain a municipal certificate of occupancy for a residence on the lot and retain ownership of the residence for 1 year before conveying the residence, provided that the obligation of the first purchaser of the lot to pay the fee or charge is on a one-time basis only and does not bind subsequent purchasers of the lot.

(Added to NRS by 2011, 317)



NRS 111.845 - Private transfer fee obligation defined.

Private transfer fee obligation means an obligation arising under a declaration or covenant recorded against the title to real property, or under any other contractual agreement or promise, whether or not recorded, that requires or purports to require the payment of a private transfer fee to the declarant or other person specified in the declaration, covenant or agreement, or to his or her successors or assigns, upon a subsequent transfer of an interest in the real property.

(Added to NRS by 2011, 318)



NRS 111.850 - Seller defined.

Seller includes, without limitation, a grantor or other transferor of an interest in real property.

(Added to NRS by 2011, 318)



NRS 111.855 - Transfer defined.

Transfer means the sale, gift, conveyance, assignment, inheritance or other transfer of an interest in real property.

(Added to NRS by 2011, 318)



NRS 111.860 - Legislative findings and declaration.

The Legislature finds and declares that:

1. The public policy of this State favors the marketability of real property and the transferability of interests in real property free of defects in title or unreasonable restraints on the alienation of real property; and

2. A private transfer fee obligation violates the public policy of this State by impairing the marketability and transferability of real property and by constituting an unreasonable restraint on the alienation of real property regardless of the duration or amount of the private transfer fee or the method by which the private transfer fee obligation is created or imposed.

(Added to NRS by 2011, 318)



NRS 111.865 - Private transfer fee obligations prohibited.

1. Except as otherwise provided in NRS 111.870:

(a) A person shall not, on or after May 20, 2011, create or record a private transfer fee obligation in this State; and

(b) A private transfer fee obligation that is created or recorded in this State on or after May 20, 2011, is void and unenforceable.

2. The provisions of subsection 1 do not validate or make enforceable any private transfer fee obligation that was created or recorded in this State before May 20, 2011.

(Added to NRS by 2011, 318)



NRS 111.870 - Creation before May 20, 2011; recordation; amendment; failure to record.

1. The payee under a private transfer fee obligation that was created before May 20, 2011, shall, on or before July 31, 2012, record in the office of the county recorder of the county in which the real property that is subject to the private transfer fee obligation is located a notice which includes:

(a) The title Notice of Private Transfer Fee Obligation in not less than 14-point boldface type;

(b) The legal description of the real property;

(c) The amount of the private transfer fee or the method by which the private transfer fee must be calculated;

(d) If the real property is residential property, the amount of the private transfer fee that would be imposed on the sale of a home for $100,000, the sale of a home for $250,000 and the sale of a home for $500,000;

(e) The date or circumstances under which the private transfer fee obligation expires, if any;

(f) The purpose for which the money received from the payment of the private transfer fee will be used;

(g) The name, address and telephone number of the payee; and

(h) If the payee is:

(1) A natural person, the notarized signature of the payee; or

(2) An entity, the notarized signature of an authorized officer or employee of the entity.

2. Upon any change in the information set forth in the notice described in subsection 1, the payee may record an amendment to the notice.

3. If the payee fails to comply with the requirements of subsection 1:

(a) The private transfer fee obligation is void and unenforceable and any interest in the real property that is subject to the private transfer fee obligation may thereafter be conveyed free and clear of the private transfer fee obligation; and

(b) The payee is subject to the liability described in NRS 111.880.

4. Any person with an interest in the real property that is subject to the private transfer fee obligation may record in the office of the county recorder of the county in which the real property is located an affidavit which:

(a) States that the affiant has actual knowledge of, and is competent to testify to, the facts set forth in the affidavit;

(b) Sets forth the legal description of the real property that is subject to the private transfer fee obligation;

(c) Sets forth the name of the owner of the real property as recorded in the office of the county recorder;

(d) States that the private transfer fee obligation was created before May 20, 2011, and specifies the date on which the private transfer fee obligation was created;

(e) States that the payee under the private transfer fee obligation failed on or before July 31, 2012, to record in the office of the county recorder of the county in which the real property that is subject to the private transfer fee obligation is located a notice which complies with the requirements of subsection 1; and

(f) Is signed by the affiant under penalty of perjury.

5. When properly recorded, the affidavit described in subsection 4 constitutes prima facie evidence that:

(a) The real property described in the affidavit was subject to a private transfer fee obligation that was created before May 20, 2011;

(b) The payee under the private transfer fee obligation failed on or before July 31, 2012, to record in the office of the county recorder of the county in which the real property that was subject to the private transfer fee obligation is located a notice which complies with the requirements of subsection 1; and

(c) The private transfer fee obligation is void and unenforceable and any interest in the real property that is subject to the private transfer fee obligation may thereafter be conveyed free and clear of the private transfer fee obligation.

(Added to NRS by 2011, 318)



NRS 111.875 - Enforcement of private transfer fee obligations created before May 20, 2011.

1. If a written request for a written statement of the amount of the transfer fee due upon the sale of real property is sent by certified mail, return receipt requested, to the payee under a private transfer fee obligation that was created before May 20, 2011, at the address appearing in the recorded notice described in NRS 111.870, the payee shall provide such a written statement to the person who requested the written statement not later than 30 days after the date of mailing.

2. If the payee fails to comply with the requirements of subsection 1:

(a) The private transfer fee obligation is void and unenforceable and any interest in the real property that is subject to the private transfer fee obligation may thereafter be conveyed free and clear of the private transfer fee obligation; and

(b) The payee is subject to the liability described in NRS 111.880.

3. The person who requested the written statement may record in the office of the county recorder of the county in which the real property is located an affidavit which:

(a) States that the affiant has actual knowledge of, and is competent to testify to, the facts set forth in the affidavit;

(b) Sets forth the legal description of the real property that is subject to the private transfer fee obligation;

(c) Sets forth the name of the owner of the real property as recorded in the office of the county recorder;

(d) Expressly refers to the recorded notice described in NRS 111.870 by:

(1) The date on which the notice was recorded in the office of the county recorder; and

(2) The book, page and document number, as applicable, of the recorded notice;

(e) States that a written request for a written statement of the amount of the transfer fee due upon the sale of the real property was sent by certified mail, return receipt requested, to the payee at the address appearing in the recorded notice described in NRS 111.870, and that the payee failed to provide such a written statement to the person who requested the written statement within 30 days after the date of mailing; and

(f) Is signed by the affiant under penalty of perjury.

4. When properly recorded, the affidavit described in subsection 3 constitutes prima facie evidence that:

(a) A written request for a written statement of the amount of the transfer fee due upon the sale of the real property was sent by certified mail, return receipt requested, to the payee at the address appearing in the recorded notice described in NRS 111.870;

(b) The payee failed to provide such a written statement to the person who requested the written statement within 30 days after the date of mailing; and

(c) The private transfer fee obligation is void and unenforceable and any interest in the real property that is subject to the private transfer fee obligation may thereafter be conveyed free and clear of the private transfer fee obligation.

(Added to NRS by 2011, 320)



NRS 111.880 - Liability for creation after May 20, 2011.

1. Any person who creates or records a private transfer fee obligation in the person s favor on or after May 20, 2011, or who fails to comply with a requirement imposed by subsection 1 of NRS 111.870 or subsection 1 of NRS 111.875 is liable for all:

(a) Damages resulting from the enforcement of the private transfer fee obligation upon the transfer of an interest in the real property, including, without limitation, the amount of any private transfer fee paid by a party to the transfer; and

(b) Attorney s fees, expenses and costs incurred by a party to the transfer or mortgagee of the real property to recover any private transfer fee paid or in connection with an action to quiet title.

2. A principal is liable pursuant to this section for the acts or omissions of an authorized agent of the principal.

(Added to NRS by 2011, 321)






Chapter 112 - Fraudulent Transfers (Uniform Act)

NRS 112.140 - Short title.

This chapter may be cited as the Uniform Fraudulent Transfer Act.

(Added to NRS by 1987, 8)



NRS 112.150 - Definitions.

As used in this chapter, unless the context otherwise requires:

1. Affiliate means:

(a) A person who directly or indirectly owns, controls or holds with power to vote, 20 percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(1) As a fiduciary or agent without sole discretionary power to vote the securities; or

(2) Solely to secure a debt, if the person has not exercised the power to vote;

(b) A corporation 20 percent or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote, by the debtor or a person who directly or indirectly owns, controls or holds with power to vote, 20 percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(1) As a fiduciary or agent without sole power to vote the securities; or

(2) Solely to secure a debt, if the person has not in fact exercised the power to vote;

(c) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(d) A person who operates the debtor s business under a lease or other agreement or controls substantially all of the debtor s assets.

2. Asset means property of a debtor, but the term does not include:

(a) Property to the extent it is encumbered by a valid lien;

(b) Property to the extent it is generally exempt under nonbankruptcy law; or

(c) An interest in property held in tenancy by the entireties or as community property to the extent it is not subject to process by a creditor holding a claim against only one tenant.

3. Claim means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

4. Creditor means a person who has a claim.

5. Debt means liability on a claim.

6. Debtor means a person who is liable on a claim.

7. Insider includes:

(a) If the debtor is a natural person:

(1) A relative of the debtor or of a general partner of the debtor;

(2) A partnership in which the debtor is a general partner;

(3) A general partner in a partnership described in subparagraph (2); and

(4) A corporation of which the debtor is a director, officer or person in control;

(b) If the debtor is a corporation:

(1) A director of the debtor;

(2) An officer of the debtor;

(3) A person in control of the debtor;

(4) A partnership in which the debtor is a general partner;

(5) A general partner in a partnership described in subparagraph (4); and

(6) A relative of a general partner, director, officer or person in control of the debtor;

(c) If the debtor is a partnership:

(1) A general partner in the debtor;

(2) A relative of a general partner in, a general partner of, or a person in control of the debtor;

(3) Another partnership in which the debtor is a general partner;

(4) A general partner in a partnership described in subparagraph (3); and

(5) A person in control of the debtor;

(d) An affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

(e) A managing agent of the debtor.

8. Lien means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien and a statutory lien.

9. Person includes a government and a governmental subdivision or agency.

10. Property means anything that may be the subject of ownership.

11. Relative means a natural person related by consanguinity within the third degree as determined by the common law, a spouse, or a natural person related to a spouse within the third degree as so determined, and includes a natural person in an adoptive relationship within the third degree.

12. Transfer means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease and creation of a lien or other encumbrance.

13. Valid lien means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

(Added to NRS by 1987, 8)



NRS 112.160 - Insolvency.

1. A debtor is insolvent if the sum of the debtor s debts is greater than all of the debtor s assets at a fair valuation.

2. A debtor who is generally not paying his or her debts as they become due is presumed to be insolvent.

3. A partnership is insolvent under subsection 1 if the sum of the partnership s debts is greater than the aggregate, at a fair valuation, of all of the partnership s assets and the sum of the excess of the value of each general partner s nonpartnership assets over the partner s nonpartnership debts.

4. Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay or defraud creditors or that has been transferred in a manner making the transfer voidable under this chapter.

5. Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

(Added to NRS by 1987, 10)



NRS 112.170 - Value; reasonably equivalent value; present value.

1. Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor s business to furnish support to the debtor or another person.

2. For the purposes of paragraph (b) of subsection 1 of NRS 112.180 and NRS 112.190, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

3. A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

(Added to NRS by 1987, 710)



NRS 112.180 - Transfer made or obligation incurred with intent to defraud or without receiving reasonably equivalent value; determination of intent.

1. A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor s claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(a) With actual intent to hinder, delay or defraud any creditor of the debtor; or

(b) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(1) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(2) Intended to incur, or believed or reasonably should have believed that the debtor would incur, debts beyond his or her ability to pay as they became due.

2. In determining actual intent under paragraph (a) of subsection 1, consideration may be given, among other factors, to whether:

(a) The transfer or obligation was to an insider;

(b) The debtor retained possession or control of the property transferred after the transfer;

(c) The transfer or obligation was disclosed or concealed;

(d) Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(e) The transfer was of substantially all the debtor s assets;

(f) The debtor absconded;

(g) The debtor removed or concealed assets;

(h) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(i) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(j) The transfer occurred shortly before or shortly after a substantial debt was incurred; and

(k) The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

(Added to NRS by 1987, 11)



NRS 112.190 - Transfer made or obligation incurred by insolvent.

1. A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

2. A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.

(Added to NRS by 1987, 11)



NRS 112.200 - Time at which transfer or obligation deemed made or incurred.

For the purposes of this chapter:

1. A transfer is made:

(a) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(b) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this chapter that is superior to the interest of the transferee.

2. If applicable law permits the transfer to be perfected as provided in subsection 1 and the transfer is not so perfected before the commencement of an action for relief under this chapter, the transfer is deemed made immediately before the commencement of the action.

3. If applicable law does not permit the transfer to be perfected as provided in subsection 1, the transfer is made when it becomes effective between the debtor and the transferee.

4. A transfer is not made until the debtor has acquired rights in the asset transferred.

5. An obligation is incurred:

(a) If oral, when it becomes effective between the parties; or

(b) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

(Added to NRS by 1987, 12)



NRS 112.210 - Rights of creditor in action for relief against transfer or obligation.

1. In an action for relief against a transfer or obligation under this chapter, a creditor, subject to the limitations in NRS 112.220, may obtain:

(a) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor s claim;

(b) An attachment or garnishment against the asset transferred or other property of the transferee pursuant to NRS 31.010 to 31.460, inclusive; and

(c) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

(1) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(2) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(3) Any other relief the circumstances may require.

2. If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

(Added to NRS by 1987, 12)



NRS 112.220 - Avoidance of transfer or obligation: Protection of good faith transferee or obligee; recovery of judgment for value of asset transferred; certain transfers not voidable.

1. A transfer or obligation is not voidable under paragraph (a) of subsection 1 of NRS 112.180 against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

2. Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under paragraph (a) of subsection 1 of NRS 112.210, the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection 3 of this section, or the amount necessary to satisfy the creditor s claim, whichever is less. The judgment may be entered against:

(a) The first transferee of the asset or the person for whose benefit the transfer was made; or

(b) Any subsequent transferee other than a transferee who took in good faith for value or from any subsequent transferee.

3. If the judgment under subsection 2 is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

4. Notwithstanding voidability of a transfer or an obligation under this chapter, a transferee or obligee who took in good faith is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(a) A lien on or a right to retain any interest in the asset transferred;

(b) Enforcement of any obligation incurred; or

(c) A reduction in the amount of the liability on the judgment.

5. A transfer is not voidable under paragraph (b) of subsection 1 of NRS 112.180 or NRS 112.190 if the transfer results from:

(a) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(b) Enforcement of a security interest in compliance with NRS 104.9101 to 104.9709, inclusive.

6. A transfer is not voidable under subsection 2 of NRS 112.190:

(a) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(b) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(c) If made pursuant to a good faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

(Added to NRS by 1987, 12; A 1999, 389)



NRS 112.230 - Limitation of actions.

Except as otherwise provided in NRS 166.170, a claim for relief with respect to a fraudulent transfer or obligation under this chapter is extinguished unless action is brought:

1. Under paragraph (a) of subsection 1 of NRS 112.180, within 4 years after the transfer was made or the obligation was incurred or, if later, within 1 year after the transfer or obligation was or could reasonably have been discovered by the claimant;

2. Under paragraph (b) of subsection 1 of NRS 112.180 or subsection 1 of NRS 112.190, within 4 years after the transfer was made or the obligation was incurred; or

3. Under subsection 2 of NRS 112.190, within 1 year after the transfer was made or the obligation was incurred.

(Added to NRS by 1987, 13; A 1999, 1239)



NRS 112.240 - Supplementary general provisions of law applicable.

Unless displaced by the provisions of this chapter, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement its provisions.

(Added to NRS by 1987, 14)



NRS 112.250 - Construction of chapter.

This chapter must be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

(Added to NRS by 1987, 14)






Chapter 113 - Sales of Real Property

NRS 113.010 - Successor in office may execute deeds.

Where lands, or any estate or interest therein, have been or may hereafter be sold by a sheriff, constable or other authorized officer, for taxes or under an execution or order of sale, and the purchaser or his or her assigns may be entitled to a deed, and the sheriff or other officer who made the sale shall have died, or shall be absent from the state, or in any way disqualified, it shall be lawful for the successor of the sheriff, constable or other officer to make such deed to the purchaser, his or her assignee or assignees, in the same manner and with the same effect as if made by the officer making the sale.

[1:15:1862; B 309; BH 2660; C 2732; RL 1662; NCL 2162]



NRS 113.020 - Evidentiary effect of deed made by successor in office.

Deeds, made as provided in NRS 113.010, shall have the same force and effect as evidence as if made by the officer making the sale.

[2:15:1862; B 310; BH 2661; C 2733; RL 1663; NCL 2163]



NRS 113.030 - Short title.

NRS 113.040 and 113.050 may be cited as the Uniform Vendor and Purchaser Risk Act.

(Added to NRS by 1977, 659)



NRS 113.040 - Rights and duties under contract for purchase and sale of real property when property destroyed.

Any contract made in this state after July 1, 1977, for the purchase and sale of real property shall be interpreted as including an agreement that the parties shall have the following rights and duties, unless the contract expressly provides otherwise:

1. If, when neither the legal title nor possession of the subject matter of the contract has been transferred, all or a material part of the subject matter is destroyed without fault of the purchaser or is taken by eminent domain, the vendor cannot enforce the contract and the purchaser is entitled to recover any portion of the price that the purchaser has paid.

2. If, when either the legal title or the possession of the subject matter of the contract has been transferred, all or any part of the subject matter is destroyed without fault of the vendor or is taken by eminent domain, the purchaser is not thereby relieved of a duty to pay the price nor is the purchaser entitled to recover any portion of the price which the purchaser has paid.

(Added to NRS by 1977, 659)



NRS 113.050 - Construction.

NRS 113.030 and 113.040 shall be interpreted and construed to effectuate its general purpose to make uniform the law of those states which enact it.

(Added to NRS by 1977, 659)



NRS 113.060 - Certain sellers to give notice of rates for water and sewerage services.

1. Any person who is proposing to sell a previously unsold home or improved lot for which water or sewerage services will be provided by a public utility that:

(a) Serves or plans to serve more than 25 customers; and

(b) Presently serves fewer than 2,000 customers,

shall post in a conspicuous place on the property or at his or her sales office if an improved lot is being sold, a notice which states the current rates to be charged for such services or, if the public utility is not presently serving customers, the projected rates to be charged. The notice must also contain the name, address and telephone number of the public utility and the Division of Consumer Complaint Resolution of the Public Utilities Commission of Nevada.

2. Before the home or lot is sold, the seller shall give the purchaser a copy of the notice described in subsection 1.

(Added to NRS by 1987, 476; A 1997, 1963)



NRS 113.065 - Required disclosures upon sale of home or improved lot adjacent to open range; disclosures constitute affirmative defense in action resulting from presence of certain rights-of-way or of livestock entering property.

1. Before the purchaser of a home or an improved or unimproved lot that is adjacent to open range signs a sales agreement, the seller shall, by separate written document, disclose to the purchaser:

(a) Information regarding grazing on the open range. The written document must contain a statement with the following language:

This property is adjacent to open range on which livestock are permitted to graze or roam. Unless you construct a fence that will prevent livestock from entering this property, livestock may enter the property and you will not be entitled to collect damages because the livestock entered the property. Regardless of whether you construct a fence, it is unlawful to kill, maim or injure livestock that have entered this property.

(b) That the parcel may be subject to claims made by a county or this State of rights-of-way granted by Congress over public lands of the United States not reserved for public uses in chapter 262, section 8, 14 Statutes 253 (former 43 U.S.C. 932, commonly referred to as R.S. 2477), and accepted by general public use and enjoyment before, on or after July 1, 1979, or other rights-of-way. Such rights-of-way may be:

(1) Unrecorded, undocumented or unsurveyed; and

(2) Used by persons, including, without limitation, miners, ranchers or hunters, for access or recreational use, in a manner which interferes with the use and enjoyment of the parcel.

2. The seller shall:

(a) Retain a copy of the disclosure document that has been signed by the purchaser acknowledging the date of receipt by the purchaser of the original document;

(b) Provide a copy of the signed disclosure document to the purchaser; and

(c) Record, in the office of the county recorder in the county where the property is located, the original disclosure document that has been signed by the purchaser.

3. Compliance with this section by a seller constitutes an affirmative defense in any action brought against the seller by the purchaser based upon any damages allegedly suffered as the result of the presence of the rights-of-way described in subsection 1 or of livestock entering the property.

4. As used in this section, open range has the meaning ascribed to it in NRS 568.355.

(Added to NRS by 2001, 17; A 2009, 670)



NRS 113.070 - Required disclosures by certain sellers relating to zoning classifications, designations in master plan regarding land use and general land uses described in master plan.

1. Before the initial purchaser of a residence signs a sales agreement or opens escrow, whichever occurs earlier, the seller shall, by separate written document, disclose to the initial purchaser the zoning classifications and the designations in the master plan regarding land use adopted pursuant to chapter 278 of NRS, and the general land uses described therein, for the adjoining parcels of land. The written document must contain a statement with the following language:

Zoning classifications describe the land uses currently permitted on a parcel of land. Designations in the master plan regarding land use describe the land uses that the governing city or county proposes for a parcel of land. Zoning classifications and designations in the master plan regarding land use are established and defined by local ordinances. If the zoning classification for a parcel of land is inconsistent with the designation in the master plan regarding land use for the parcel, the possibility exists that the zoning classification may be changed to be consistent with the designation in the master plan regarding land use for the parcel. Additionally, the local ordinances that establish and define the various zoning classifications and designations in the master plan regarding land use are also subject to change.

2. If the residence is located within a subdivision, the disclosure made pursuant to subsection 1 must be made regarding all parcels of land adjoining the unit of the subdivision in which the residence is located. If the residence is located on land divided by a parcel map and not located within a subdivision, the disclosure must be made regarding all parcels of land adjoining the parcel map. Such a disclosure must be made regardless of whether the adjoining parcels are owned by the seller. The seller shall retain a copy of the disclosure document which has been signed by the initial purchaser acknowledging the date of receipt by the initial purchaser of the original document.

3. The information contained in the disclosure document required by subsection 1 must:

(a) Be updated not less than once every 6 months, if the information is available from the local government;

(b) Advise the initial purchaser that the master plan is for the general, comprehensive and long-term development of land in the area and that the designations in the master plan regarding land use provide the most probable indication of future development which may occur on the surrounding properties;

(c) Advise the initial purchaser that the master plan and zoning ordinances and regulations adopted pursuant to the master plan are subject to change; and

(d) Provide the initial purchaser with instructions on how to obtain more current information regarding zoning classifications and designations in the master plan regarding land use.

4. As used in this section, seller means a person who sells or attempts to sell any land or tract of land in this state which is divided or proposed to be divided over any period into two or more lots, parcels, units or interests, including, but not limited to, undivided interests, which are offered, known, designated or advertised as a common unit by a common name or as a part of a common promotional plan of advertising and sale.

(Added to NRS by 1989, 817; A 1995, 380; 1997, 1711; 1999, 910, 1633, 1637)



NRS 113.080 - Additional required disclosures by certain sellers in county whose population is 700,000 or more relating to gaming enterprise districts.

1. Except as otherwise provided in subsection 3, in a county whose population is 700,000 or more, a seller may not sign a sales agreement with the initial purchaser of a residence unless the seller, at least 24 hours before the time of the signing, provides the initial purchaser with a disclosure document that contains:

(a) A copy of the most recent gaming enterprise district map that has been made available for public inspection pursuant to NRS 463.309 by the city or town in which the residence is located or, if the residence is not located in a city or town, by the county in which the residence is located; and

(b) The location of the gaming enterprise district that is nearest to the residence, regardless of the jurisdiction in which the nearest gaming enterprise district is located.

The seller shall retain a copy of the disclosure document that has been signed by the initial purchaser acknowledging the time and date of receipt by the initial purchaser of the original document.

2. The information contained in the disclosure document required by subsection 1 must:

(a) Be updated not less than once every 6 months;

(b) Advise the initial purchaser that gaming enterprise districts are subject to change; and

(c) Provide the initial purchaser with instructions on how to obtain more current information regarding gaming enterprise districts.

3. The initial purchaser of a residence may waive the 24-hour period required by subsection 1 if the seller provides the initial purchaser with the information required by subsections 1 and 2 and the initial purchaser signs a written waiver. The seller shall retain a copy of the written waiver that has been signed by the initial purchaser acknowledging the time and date of receipt by the initial purchaser of the original document.

4. As used in this section, seller has the meaning ascribed to it in NRS 113.070.

(Added to NRS by 1999, 909; A 1999, 1637; 2011, 1142)



NRS 113.085 - Required disclosures by seller of real property subject to private transfer fee obligations.

1. A seller of real property that is subject to a private transfer fee obligation shall furnish to the buyer a written statement which discloses the existence of the private transfer fee obligation, includes a description of the private transfer fee obligation and sets forth a notice in substantially the following form:

A private transfer fee obligation has been created with respect to this property. The private transfer fee obligation may lower the value of this property. The laws of this State prohibit the enforcement of certain private transfer fee obligations that are created or recorded on or after May 20, 2011, (NRS 111.865) and impose certain notice requirements with respect to private transfer fee obligations that were created before May 20, 2011 (NRS 111.870).

2. As used in this section, private transfer fee obligation has the meaning ascribed to it in NRS 111.845.

(Added to NRS by 2011, 321)



NRS 113.100 - Definitions.

As used in NRS 113.100 to 113.150, inclusive, unless the context otherwise requires:

1. Defect means a condition that materially affects the value or use of residential property in an adverse manner.

2. Disclosure form means a form that complies with the regulations adopted pursuant to NRS 113.120.

3. Dwelling unit means any building, structure or portion thereof which is occupied as, or designed or intended for occupancy as, a residence by one person who maintains a household or by two or more persons who maintain a common household.

4. Residential property means any land in this state to which is affixed not less than one nor more than four dwelling units.

5. Seller means a person who sells or intends to sell any residential property.

(Added to NRS by 1995, 842; A 1999, 1446)



NRS 113.110 - Conditions required for conveyance of property and to complete service of document.

For the purposes of NRS 113.100 to 113.150, inclusive:

1. A conveyance of property occurs:

(a) Upon the closure of any escrow opened for the conveyance; or

(b) If an escrow has not been opened for the conveyance, when the purchaser of the property receives the deed of conveyance.

2. Service of a document is complete:

(a) Upon personal delivery of the document to the person being served; or

(b) Three days after the document is mailed, postage prepaid, to the person being served at the person s last known address.

(Added to NRS by 1995, 844)



NRS 113.120 - Regulations prescribing format and contents of form for disclosing condition of property.

The Real Estate Division of the Department of Business and Industry shall adopt regulations prescribing the format and contents of a form for disclosing the condition of residential property offered for sale. The regulations must ensure that the form:

1. Provides for an evaluation of the condition of any electrical, heating, cooling, plumbing and sewer systems on the property, and of the condition of any other aspects of the property which affect its use or value, and allows the seller of the property to indicate whether or not each of those systems and other aspects of the property has a defect of which the seller is aware.

2. Provides notice:

(a) Of the provisions of NRS 113.140 and subsection 5 of NRS 113.150.

(b) That the disclosures set forth in the form are made by the seller and not by the seller s agent.

(c) That the seller s agent, and the agent of the purchaser or potential purchaser of the residential property, may reveal the completed form and its contents to any purchaser or potential purchaser of the residential property.

(Added to NRS by 1995, 842)



NRS 113.130 - Completion and service of disclosure form before conveyance of property; discovery or worsening of defect after service of form; exceptions; waiver.

1. Except as otherwise provided in subsection 2:

(a) At least 10 days before residential property is conveyed to a purchaser:

(1) The seller shall complete a disclosure form regarding the residential property; and

(2) The seller or the seller s agent shall serve the purchaser or the purchaser s agent with the completed disclosure form.

(b) If, after service of the completed disclosure form but before conveyance of the property to the purchaser, a seller or the seller s agent discovers a new defect in the residential property that was not identified on the completed disclosure form or discovers that a defect identified on the completed disclosure form has become worse than was indicated on the form, the seller or the seller s agent shall inform the purchaser or the purchaser s agent of that fact, in writing, as soon as practicable after the discovery of that fact but in no event later than the conveyance of the property to the purchaser. If the seller does not agree to repair or replace the defect, the purchaser may:

(1) Rescind the agreement to purchase the property; or

(2) Close escrow and accept the property with the defect as revealed by the seller or the seller s agent without further recourse.

2. Subsection 1 does not apply to a sale or intended sale of residential property:

(a) By foreclosure pursuant to chapter 107 of NRS.

(b) Between any co-owners of the property, spouses or persons related within the third degree of consanguinity.

(c) Which is the first sale of a residence that was constructed by a licensed contractor.

(d) By a person who takes temporary possession or control of or title to the property solely to facilitate the sale of the property on behalf of a person who relocates to another county, state or country before title to the property is transferred to a purchaser.

3. A purchaser of residential property may not waive any of the requirements of subsection 1. A seller of residential property may not require a purchaser to waive any of the requirements of subsection 1 as a condition of sale or for any other purpose.

4. If a sale or intended sale of residential property is exempted from the requirements of subsection 1 pursuant to paragraph (a) of subsection 2, the trustee and the beneficiary of the deed of trust shall, not later than at the time of the conveyance of the property to the purchaser of the residential property, or upon the request of the purchaser of the residential property, provide:

(a) Written notice to the purchaser of any defects in the property of which the trustee or beneficiary, respectively, is aware; and

(b) If any defects are repaired or replaced or attempted to be repaired or replaced, the contact information of any asset management company who provided asset management services for the property. The asset management company shall provide a service report to the purchaser upon request.

5. As used in this section:

(a) Seller includes, without limitation, a client as defined in NRS 645H.060.

(b) Service report has the meaning ascribed to it in NRS 645H.150.

(Added to NRS by 1995, 842; A 1997, 349; 2003, 1339; 2005, 598; 2011, 2832)



NRS 113.135 - Certain sellers to provide copies of certain provisions of NRS and give notice of certain soil reports; initial purchaser entitled to rescind sales agreement in certain circumstances; waiver of right to rescind.

1. Upon signing a sales agreement with the initial purchaser of residential property that was not occupied by the purchaser for more than 120 days after substantial completion of the construction of the residential property, the seller shall:

(a) Provide to the initial purchaser a copy of NRS 11.202 to 11.206, inclusive, and 40.600 to 40.695, inclusive;

(b) Notify the initial purchaser of any soil report prepared for the residential property or for the subdivision in which the residential property is located; and

(c) If requested in writing by the initial purchaser not later than 5 days after signing the sales agreement, provide to the purchaser without cost each report described in paragraph (b) not later than 5 days after the seller receives the written request.

2. Not later than 20 days after receipt of all reports pursuant to paragraph (c) of subsection 1, the initial purchaser may rescind the sales agreement.

3. The initial purchaser may waive his or her right to rescind the sales agreement pursuant to subsection 2. Such a waiver is effective only if it is made in a written document that is signed by the purchaser.

(Added to NRS by 1999, 1446)



NRS 113.140 - Disclosure of unknown defect not required; form does not constitute warranty; duty of buyer and prospective buyer to exercise reasonable care.

1. NRS 113.130 does not require a seller to disclose a defect in residential property of which the seller is not aware.

2. A completed disclosure form does not constitute an express or implied warranty regarding any condition of residential property.

3. Neither this chapter nor chapter 645 of NRS relieves a buyer or prospective buyer of the duty to exercise reasonable care to protect himself or herself.

(Added to NRS by 1995, 843; A 2001, 2896)



NRS 113.150 - Remedies for seller s delayed disclosure or nondisclosure of defects in property; waiver.

1. If a seller or the seller s agent fails to serve a completed disclosure form in accordance with the requirements of NRS 113.130, the purchaser may, at any time before the conveyance of the property to the purchaser, rescind the agreement to purchase the property without any penalties.

2. If, before the conveyance of the property to the purchaser, a seller or the seller s agent informs the purchaser or the purchaser s agent, through the disclosure form or another written notice, of a defect in the property of which the cost of repair or replacement was not limited by provisions in the agreement to purchase the property, the purchaser may:

(a) Rescind the agreement to purchase the property at any time before the conveyance of the property to the purchaser; or

(b) Close escrow and accept the property with the defect as revealed by the seller or the seller s agent without further recourse.

3. Rescission of an agreement pursuant to subsection 2 is effective only if made in writing, notarized and served not later than 4 working days after the date on which the purchaser is informed of the defect:

(a) On the holder of any escrow opened for the conveyance; or

(b) If an escrow has not been opened for the conveyance, on the seller or the seller s agent.

4. Except as otherwise provided in subsection 5, if a seller conveys residential property to a purchaser without complying with the requirements of NRS 113.130 or otherwise providing the purchaser or the purchaser s agent with written notice of all defects in the property of which the seller is aware, and there is a defect in the property of which the seller was aware before the property was conveyed to the purchaser and of which the cost of repair or replacement was not limited by provisions in the agreement to purchase the property, the purchaser is entitled to recover from the seller treble the amount necessary to repair or replace the defective part of the property, together with court costs and reasonable attorney s fees. An action to enforce the provisions of this subsection must be commenced not later than 1 year after the purchaser discovers or reasonably should have discovered the defect or 2 years after the conveyance of the property to the purchaser, whichever occurs later.

5. A purchaser may not recover damages from a seller pursuant to subsection 4 on the basis of an error or omission in the disclosure form that was caused by the seller s reliance upon information provided to the seller by:

(a) An officer or employee of this State or any political subdivision of this State in the ordinary course of his or her duties; or

(b) A contractor, engineer, land surveyor, certified inspector as defined in NRS 645D.040 or pesticide applicator, who was authorized to practice that profession in this State at the time the information was provided.

6. A purchaser of residential property may waive any of his or her rights under this section. Any such waiver is effective only if it is made in a written document that is signed by the purchaser and notarized.

(Added to NRS by 1995, 843; A 1997, 350, 1797)






Chapter 115 - Homesteads

NRS 115.005 - Definitions.

As used in this chapter, unless the context otherwise requires:

1. Equity means the amount that is determined by subtracting from the fair market value of the property the value of any liens excepted from the homestead exemption pursuant to subsection 3 of NRS 115.010 or NRS 115.090.

2. Homestead means the property consisting of:

(a) A quantity of land, together with the dwelling house thereon and its appurtenances;

(b) A mobile home whether or not the underlying land is owned by the claimant; or

(c) A unit, whether real or personal property, existing pursuant to chapter 116 or 117 of NRS, with any appurtenant limited common elements and its interest in the common elements of the common-interest community,

to be selected by the husband and wife, or either of them, or a single person claiming the homestead.

(Added to NRS by 1989, 646; A 1991, 579; 2003, 879)



NRS 115.010 - Exemption from sale on execution and from process of court; amount of exemption; exceptions; extension of exemption.

1. The homestead is not subject to forced sale on execution or any final process from any court, except as otherwise provided by subsections 2, 3 and 5, and NRS 115.090 and except as otherwise required by federal law.

2. The exemption provided in subsection 1 extends only to that amount of equity in the property held by the claimant which does not exceed $550,000 in value, unless allodial title has been established and not relinquished, in which case the exemption provided in subsection 1 extends to all equity in the dwelling, its appurtenances and the land on which it is located.

3. Except as otherwise provided in subsection 4, the exemption provided in subsection 1 does not extend to process to enforce the payment of obligations contracted for the purchase of the property, or for improvements made thereon, including any mechanic s lien lawfully obtained, or for legal taxes, or for:

(a) Any mortgage or deed of trust thereon executed and given, including, without limitation, any second or subsequent mortgage, mortgage obtained through refinancing, line of credit taken against the property and a home equity loan; or

(b) Any lien to which prior consent has been given through the acceptance of property subject to any recorded declaration of restrictions, deed restriction, restrictive covenant or equitable servitude, specifically including any lien in favor of an association pursuant to NRS 116.3116 or 117.070,

by both husband and wife, when that relation exists.

4. If allodial title has been established and not relinquished, the exemption provided in subsection 1 extends to process to enforce the payment of obligations contracted for the purchase of the property, and for improvements made thereon, including any mechanic s lien lawfully obtained, and for legal taxes levied by a state or local government, and for:

(a) Any mortgage or deed of trust thereon; and

(b) Any lien even if prior consent has been given through the acceptance of property subject to any recorded declaration of restrictions, deed restriction, restrictive covenant or equitable servitude, specifically including any lien in favor of an association pursuant to NRS 116.3116 or 117.070,

unless a waiver for the specific obligation to which the judgment relates has been executed by all allodial titleholders of the property.

5. Establishment of allodial title does not exempt the property from forfeiture pursuant to NRS 179.1156 to 179.121, inclusive, 179.1211 to 179.1235, inclusive, or 207.350 to 207.520, inclusive.

6. Any declaration of homestead which has been filed before July 1, 2007, shall be deemed to have been amended on that date by extending the homestead exemption commensurate with any increase in the amount of equity held by the claimant in the property selected and claimed for the exemption up to the amount permitted by law on that date, but the increase does not impair the right of any creditor to execute upon the property when that right existed before July 1, 2007.

[Part 1:72:1865; A 1879, 140; 1949, 51; 1943 NCL 3315] (NRS A 1965, 28; 1971, 575; 1975, 215, 981; 1977, 933, 1492; 1979, 984; 1981, 625; 1983, 104, 662; 1985, 13; 1989, 3, 646; 1991, 579; 1995, 225; 1997, 3419; 2003, 879, 1008; 2005, 1010, 2226; 2007, 205, 3026)



NRS 115.020 - Declaration of homestead: Contents; recording; notice required of person who charges fee for recording declaration; rights not extinguished by certain conveyances; rights of trustee; penalty.

1. The selection must be made by either the husband or wife, or both of them, or the single person, declaring an intention in writing to claim the property as a homestead. The selection may be made on the form prescribed by the Real Estate Division of the Department of Business and Industry pursuant to NRS 115.025.

2. The declaration must state:

(a) When made by a married person or persons, that they or either of them are married, or if not married, that he or she is a householder.

(b) When made by a married person or persons, that they or either of them, as the case may be, are, at the time of making the declaration, residing with their family, or with the person or persons under their care and maintenance, on the premises, particularly describing the premises.

(c) When made by any claimant under this section, that it is their or his or her intention to use and claim the property as a homestead.

3. The declaration must be signed by the person or persons making it and acknowledged and recorded as conveyances affecting real property are required to be acknowledged and recorded. If the property declared upon as a homestead is the separate property of either spouse, both must join in the execution and acknowledgment of the declaration.

4. If a person solicits another person to allow the soliciting person to file a declaration of homestead on behalf of the other person and charges or accepts a fee or other valuable consideration for recording the declaration of homestead for the other person, the soliciting person shall, before the declaration is recorded or before the fee or other valuable consideration is charged to or accepted from the other person, provide that person with a notice written in bold type which states that:

(a) Except for the fee which may be charged by the county recorder for recording a declaration of homestead, a declaration of homestead may be recorded in the county in which the property is located without the payment of a fee; and

(b) The person may record the declaration of homestead on his or her own behalf.

The notice must clearly indicate the amount of the fee which may be charged by the county recorder for recording a declaration of homestead.

5. The rights acquired by declaring a homestead are not extinguished by the conveyance of the underlying property in trust for the benefit of the person or persons who declared it. A trustee may by similar declaration claim property, held by the trustee, as a homestead for the settlor or for one or more beneficiaries of the trust, or both, if the person or persons for whom the claim is made reside on or in the property.

6. A person who violates the provisions of subsection 4 is guilty of a misdemeanor.

[Part 1:72:1865; A 1879, 140; 1949, 51; 1943 NCL 3315] (NRS A 1971, 575; 1983, 662; 1985, 13; 1995, 226; 2009, 45)



NRS 115.025 - Form for making declaration of homestead: Design and contents; availability.

1. The Real Estate Division of the Department of Business and Industry shall:

(a) Solicit recommendations from each county recorder concerning the design and contents of a form that may be used to make a declaration of homestead pursuant to NRS 115.020; and

(b) Prescribe such a form after considering all recommendations solicited pursuant to paragraph (a).

2. The form must provide for the inclusion of all information, statements and signatures required for a declaration pursuant to NRS 111.312 and 115.020.

3. The form must be made available, free of charge:

(a) By the Real Estate Division at its principal office designated pursuant to NRS 645.170 and at each branch office established pursuant to NRS 645.170 and on any website that it maintains on the Internet or its successor; and

(b) By each county recorder at the office of the county recorder and on any website maintained by the county recorder in his or her official capacity on the Internet or its successor.

(Added to NRS by 2009, 45)



NRS 115.030 - Tenants in common: Declaration of homestead.

Tenants in common may declare for homestead rights upon their respective estates in lands, and the improvements thereon; and hold and enjoy homestead rights and privileges therein, subject to the rights of their cotenants, to enforce partition of such common property as in other cases of tenants in common.

[Part 1:72:1865; A 1879, 140; 1949, 51; 1943 NCL 3315]



NRS 115.040 - Mortgage or alienation of homestead property; abandonment of homestead.

1. A mortgage or alienation of any kind, made for the purpose of securing a loan or indebtedness upon the homestead property, is not valid for any purpose, unless the signature of the husband and wife, when that relationship exists, is obtained to the mortgage or alienation and their signatures are properly acknowledged.

2. The homestead property shall not be deemed to be abandoned without a declaration thereof in writing, signed and acknowledged by both husband and wife, or the single person claiming the homestead, and recorded in the same office and in the same manner as the declaration of claim to the homestead is required to be recorded.

3. If either spouse is not a resident of this State, the signature of the spouse and the acknowledgment thereof is not necessary to the validity of any mortgage or alienation of the homestead before it becomes the homestead of the debtor.

[2:72:1865; B 187; BH 540; C 551; RL 2143; NCL 3316] (NRS A 1963, 28; 1971, 576; 1979, 281; 1983, 105; 1985, 14)



NRS 115.050 - Execution against homestead.

1. Whenever execution has been issued against the property of a party claiming the property as a homestead, and the creditor in the judgment makes an oath before the judge of the district court of the county in which the property is situated that the amount of equity held by the claimant in the property exceeds, to the best of the creditor s information and belief, the sum of $550,000, the judge shall, upon notice to the debtor, appoint three disinterested and competent persons as appraisers to estimate and report as to the amount of equity held by the claimant in the property and, if the amount of equity exceeds the sum of $550,000, determine whether the property can be divided so as to leave the property subject to the homestead exemption without material injury.

2. If it appears, upon the report, to the satisfaction of the judge that the property can be thus divided, the judge shall order the excess to be sold under execution. If it appears that the property cannot be thus divided, and the amount of equity held by the claimant in the property exceeds the exemption allowed by this chapter, the judge shall order the entire property to be sold, and out of the proceeds the sum of $550,000 to be paid to the defendant in execution, and the excess to be applied to the satisfaction on the execution. No bid under $550,000 may be received by the officer making the sale.

3. When the execution is against a husband or wife, the judge may direct the $550,000 to be deposited in court, to be paid out only upon the joint receipt of the husband and wife, and the deposit possesses all the protection against legal process and voluntary disposition by either spouse as did the original homestead.

[3:72:1865; B 188; BH 541; C 552; RL 2144; NCL 3317] (NRS A 1975, 215; 1979, 282, 984; 1981, 625; 1983, 663; 1989, 3, 647; 1995, 226; 2003, 1009; 2005, 1010, 2227; 2007, 3026)



NRS 115.060 - Disposition in case of death.

Except as otherwise provided in a premarital agreement between the husband and wife which is enforceable pursuant to chapter 123A of NRS:

1. If the property declared upon as a homestead is community property, the husband and wife shall be deemed to hold the homestead as community property with a right of survivorship. Upon the death of either spouse:

(a) The exemption of the homestead from execution continues, without further filing, as to any debt or liability existing against the spouses, or either of them, until the death of the survivor and thereafter as to any debt or liability existing against the survivor at the time of the survivor s death.

(b) The property vests absolutely in the survivor.

2. If the property declared upon as a homestead is the separate property of either spouse, the husband and wife shall be deemed to hold the right to exemption of the homestead from execution jointly while both spouses are living. If the property retains its character as separate property until the death of one or the other of the spouses:

(a) If it is the separate property of the survivor, the exemption of the homestead continues.

(b) If it was the separate property of the decedent, the exemption of the homestead from execution continues as to any debt or liability existing against the spouses, or either of them, at the time of death of the decedent but ceases as to any subsequent debt or liability of the survivor.

(c) The property belongs to the person, or his or her heirs, to whom it belonged when filed upon as a homestead.

3. If the property declared upon as a homestead is the property of a single person, upon the death of the single person:

(a) The exemption of the homestead from execution continues, without further filing, as to any debt or liability existing against the person at the time of his or her death and as to any subsequent debt or liability against a person who was living in his or her house at the time of his or her death, if that person continues to reside on the homestead property and is related to him or her by consanguinity or affinity, even if the person through whom the relation by affinity was created predeceased the declarant.

(b) The right of enjoyment of the property belongs to each person described in paragraph (a) until that person no longer qualifies under that paragraph.

4. If two or more persons who are not related by consanguinity or affinity have claimed as a homestead their respective undivided interests in a single parcel of land or a mobile home, upon the death of one the exemption of the entire property from execution continues as to any debt or liability of the decedent and the other declarants until the death of the last declarant to die, but only for the benefit of a declarant who continues to reside on or in the property.

[4:72:1865; A 1879, 140; BH 542; C 553; RL 2145; NCL 3318] (NRS A 1965, 60; 1977, 933; 1983, 105, 663; 1985, 14, 145, 146; 1989, 1007)



NRS 115.070 - Conveyance of homestead by owner when spouse insane: Procedure.

1. If the spouse of any owner of a homestead is insane, and the owner desires to convey the homestead, or any interest therein, the owner may petition the district court in which the homestead is situated for license to convey the homestead. The court, upon reasonable and not less than 20 days notice of the petition to the kindred of the insane spouse residing in this state (which notice may be personal or by publication in some newspaper in the county, or directed by the court), may hear and determine the petition, and may license the owner to convey the homestead, or any interest therein, by the sole deed of the owner. The license must be recorded in the office where the homestead is recorded, and thereafter the sole deed operates as if the spouse had been sane and joined in the deed.

2. On granting the license, the court may make such special order as to the investment or disposition of the funds derived from conveyance as it deems necessary to protect the interest of the insane spouse.

3. On the hearing of the petition for license, any of the kindred may appear and be heard in the premises, and may appeal from any order made on the subject in the same manner provided for other appeals from decrees of the district court.

[5:72:1865; B 190; BH 543; C 554; RL 2146; NCL 3319] + [6:72:1865; B 191; BH 544; C 555; RL 2147; NCL 3320] + [7:72:1865; B 192; BH 545; C 556; RL 2148; NCL 3321] (NRS A 1979, 282)



NRS 115.080 - Property not exempt from sale for taxes.

Nothing in this chapter shall be so construed as exempting any real or personal property from sale for taxes.

[8:72:1865; B 193; BH 546; C 557; RL 2149; NCL 3322]



NRS 115.090 - Property not exempt from recovery of money owed to Department of Health and Human Services for Medicaid benefits.

Nothing in this chapter exempts any real or personal property from any statute of this State that authorizes the recovery of money owed to the Department of Health and Human Services as a result of the payment of benefits from Medicaid through the imposition or foreclosure of a lien against the property of a recipient of Medicaid in the manner set forth in NRS 422.29302, 422.29304 and 422.29306.

(Added to NRS by 2003, 878; A 2013, 1315)






Chapter 116 - Common-Interest Ownership (Uniform Act)

NRS 116.001 - Short title.

This chapter may be cited as the Uniform Common-Interest Ownership Act.

(Added to NRS by 1991, 535) (Substituted in revision for NRS 116.1101)



NRS 116.003 - Definitions.

As used in this chapter and in the declaration and bylaws of an association, the words and terms defined in NRS 116.005 to 116.095, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1991, 535; A 2003, 1302, 2221; 2005, 2586; 2009, 1608; 2011, 2415)



NRS 116.005 - Administrator defined.

Administrator means the Real Estate Administrator.

(Added to NRS by 1999, 2993; A 2003, 1302, 2221) (Substituted in revision for NRS 116.110305)



NRS 116.007 - Affiliate of a declarant defined.

Affiliate of a declarant means any person who controls, is controlled by or is under common control with a declarant. For purposes of this section:

1. A person controls a declarant if the person:

(a) Is a general partner, officer, director or employer of the declarant;

(b) Directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote or holds proxies representing, more than 20 percent of the voting interest in the declarant;

(c) Controls in any manner the election of a majority of the directors of the declarant; or

(d) Has contributed more than 20 percent of the capital of the declarant.

2. A person is controlled by a declarant if the declarant:

(a) Is a general partner, officer, director or employer of the person;

(b) Directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote or holds proxies representing, more than 20 percent of the voting interest in the person;

(c) Controls in any manner the election of a majority of the directors of the person; or

(d) Has contributed more than 20 percent of the capital of the person.

3. Control does not exist if the powers described in this section are held solely as security for an obligation and are not exercised.

(Added to NRS by 1991, 535; A 2011, 2415) (Substituted in revision for NRS 116.11031)



NRS 116.009 - Allocated interests defined.

Allocated interests means the following interests allocated to each unit:

1. In a condominium, the undivided interest in the common elements, the liability for common expenses, and votes in the association;

2. In a cooperative, the liability for common expenses, the ownership interest and votes in the association; and

3. In a planned community, the liability for common expenses and votes in the association.

(Added to NRS by 1991, 536; A 2011, 2416) (Substituted in revision for NRS 116.110313)



NRS 116.011 - Association and unit-owners association defined.

Association or unit-owners association means the unit-owners association organized under NRS 116.3101.

(Added to NRS by 1991, 536) (Substituted in revision for NRS 116.110315)



NRS 116.013 - Certificate defined.

Certificate means a certificate for the management of a common-interest community or the management of an association of a condominium hotel issued by the Division pursuant to chapter 116A of NRS.

(Added to NRS by 2003, 2208; A 2005, 2587; 2007, 2268)



NRS 116.015 - Commission defined.

Commission means the Commission for Common-Interest Communities and Condominium Hotels created by NRS 116.600.

(Added to NRS by 2003, 2208; A 2007, 2268)



NRS 116.017 - Common elements defined.

Common elements means:

1. In the case of:

(a) A condominium or cooperative, all portions of the common-interest community other than the units, including easements in favor of units or the common elements over other units.

(b) A planned community, any real estate within a planned community which is owned or leased by the association, other than a unit.

2. In all common-interest communities, any other interests in real estate for the benefit of units owners which are subject to the declaration.

(Added to NRS by 1991, 536; A 1993, 2356; 2011, 2416) (Substituted in revision for NRS 116.110318)



NRS 116.019 - Common expenses defined.

Common expenses means expenditures made by, or financial liabilities of, the association, together with any allocations to reserves.

(Added to NRS by 1991, 536) (Substituted in revision for NRS 116.11032)



NRS 116.021 - Common-interest community defined.

1. Common-interest community means real estate described in a declaration with respect to which a person, by virtue of the person s ownership of a unit, is obligated to pay for a share of real estate taxes, insurance premiums, maintenance or improvement of, or services or other expenses related to, common elements, other units or other real estate described in that declaration.

2. The term does not include an agreement described in NRS 116.1209.

3. For purposes of this section, ownership of a unit does not include holding a leasehold interest of less than 20 years in a unit, including options to renew.

(Added to NRS by 1991, 536; A 2009, 1608) (Substituted in revision for NRS 116.110323)



NRS 116.023 - Community manager defined.

Community manager means a person who provides for or otherwise engages in the management of a common-interest community or the management of an association of a condominium hotel.

(Added to NRS by 2003, 2208; A 2007, 2268)



NRS 116.025 - Complaint defined.

Complaint means a complaint filed by the Administrator pursuant to NRS 116.765.

(Added to NRS by 2003, 2208)



NRS 116.027 - Condominium defined.

Condominium means a common-interest community in which portions of the real estate are designated for separate ownership and the remainder of the real estate is designated for common ownership solely by the owners of those portions. A common-interest community is not a condominium unless the undivided interests in the common elements are vested in the units owners.

(Added to NRS by 1991, 536) (Substituted in revision for NRS 116.110325)



NRS 116.029 - Converted building defined.

Converted building means a building that at any time before creation of the common-interest community was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers.

(Added to NRS by 1991, 536) (Substituted in revision for NRS 116.110328)



NRS 116.031 - Cooperative defined.

Cooperative means a common-interest community in which the real estate is owned by an association, each of whose members is entitled by virtue of the member s ownership in the association to exclusive possession of a unit.

(Added to NRS by 1991, 536) (Substituted in revision for NRS 116.11033)



NRS 116.033 - Dealer defined.

Dealer means a person in the business of selling units for his or her own account.

(Added to NRS by 1991, 537) (Substituted in revision for NRS 116.110333)



NRS 116.035 - Declarant defined.

Declarant means any person or group of persons acting in concert who:

1. As part of a common promotional plan, offers to dispose of the interest of the person or group of persons in a unit not previously disposed of; or

2. Reserves or succeeds to any special declarant s right.

(Added to NRS by 1991, 537; A 2011, 2416) (Substituted in revision for NRS 116.110335)



NRS 116.037 - Declaration defined.

Declaration means any instruments, however denominated, that create a common-interest community, including any amendments to those instruments.

(Added to NRS by 1991, 537) (Substituted in revision for NRS 116.110338)



NRS 116.039 - Developmental rights defined.

Developmental rights means any right or combination of rights reserved by a declarant in the declaration to:

1. Add real estate to a common-interest community;

2. Create units, common elements or limited common elements within a common-interest community;

3. Subdivide units or convert units into common elements; or

4. Withdraw real estate from a common-interest community.

(Added to NRS by 1991, 537) (Substituted in revision for NRS 116.11034)



NRS 116.041 - Dispose and disposition defined.

Dispose or disposition means a voluntary transfer to a purchaser of any legal or equitable interest in a unit, but the term does not include the transfer or release of a security interest.

(Added to NRS by 1991, 537) (Substituted in revision for NRS 116.110343)



NRS 116.043 - Division defined.

Division means the Real Estate Division of the Department of Business and Industry.

(Added to NRS by 2003, 1301, 2208)



NRS 116.045 - Executive board defined.

Executive board means the body, regardless of name, designated in the declaration or bylaws to act on behalf of the association.

(Added to NRS by 1991, 537; A 2011, 2416) (Substituted in revision for NRS 116.110345)



NRS 116.047 - Financial statement defined.

Financial statement means a financial statement of an association that is prepared and presented in accordance with the requirements established by the Commission pursuant to NRS 116.31142.

(Added to NRS by 1997, 3110; A 2005, 2587)



NRS 116.049 - Governing documents defined.

Governing documents means:

1. The declaration for the common-interest community;

2. The articles of incorporation, articles of association, articles of organization, certificate of registration, certificate of limited partnership, certificate of trust or other documents that are used to organize the association for the common-interest community;

3. The bylaws and rules of the association; and

4. Any other documents that govern the operation of the common-interest community or the association.

(Added to NRS by 1997, 3111; A 2005, 2587)



NRS 116.051 - Hearing panel defined.

Hearing panel means a hearing panel appointed by the Commission pursuant to NRS 116.675.

(Added to NRS by 2003, 2208)



NRS 116.053 - Identifying number defined.

Identifying number means a symbol, address or legally sufficient description of real estate which identifies only one unit in a common-interest community.

(Added to NRS by 1991, 537; A 1993, 2356) (Substituted in revision for NRS 116.110348)



NRS 116.055 - Leasehold common-interest community defined.

Leasehold common-interest community means a common-interest community in which all or a portion of the real estate is subject to a lease the expiration or termination of which will terminate the common-interest community or reduce its size.

(Added to NRS by 1991, 537) (Substituted in revision for NRS 116.11035)



NRS 116.057 - Liability for common expenses defined.

Liability for common expenses means the liability for common expenses allocated to each unit pursuant to NRS 116.2107.

(Added to NRS by 1991, 537) (Substituted in revision for NRS 116.110353)



NRS 116.059 - Limited common element defined.

Limited common element means a portion of the common elements allocated by the declaration or by operation of subsection 2 or 4 of NRS 116.2102 for the exclusive use of one or more but fewer than all of the units.

(Added to NRS by 1991, 537) (Substituted in revision for NRS 116.110355)



NRS 116.0605 - Major component of the common elements defined.

Major component of the common elements means any component of the common elements, including, without limitation, any amenity, improvement, furnishing, fixture, finish, system or equipment, that may, within 30 years after its original installation, require repair, replacement or restoration in excess of routine annual maintenance which is included in the annual operating budget of an association.

(Added to NRS by 2005, 2581)



NRS 116.061 - Management of a common-interest community defined.

Management of a common-interest community means the physical, administrative or financial maintenance and management of a common-interest community, or the supervision of those activities, for a fee, commission or other valuable consideration.

(Added to NRS by 2003, 2209)



NRS 116.063 - Master association defined.

Master association means an organization described in NRS 116.212, whether or not it is also an association described in NRS 116.3101.

(Added to NRS by 1991, 537) (Substituted in revision for NRS 116.110358)



NRS 116.064 - Nonresidential condominium defined.

Nonresidential condominium means a condominium in which all units are restricted exclusively to nonresidential use.

(Added to NRS by 2009, 1607)



NRS 116.065 - Offering defined.

Offering means any advertisement, inducement, solicitation or attempt to encourage any person to acquire any interest in a unit, other than as security for an obligation. An advertisement in a newspaper or other periodical of general circulation, or in any broadcast medium to the general public, of a common-interest community not located in this State, is not an offering if the advertisement states that an offering may be made only in compliance with the law of the jurisdiction in which the common-interest community is located. The verb offer has a similar meaning.

(Added to NRS by 1991, 537) (Substituted in revision for NRS 116.11036)



NRS 116.067 - Ombudsman defined.

Ombudsman means the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels.

(Added to NRS by 2003, 2209; A 2007, 2268)



NRS 116.069 - Party to the complaint defined.

Party to the complaint means the Division and the respondent.

(Added to NRS by 2003, 2209)



NRS 116.073 - Person defined.

Person includes a government and governmental subdivision or agency.

(Added to NRS by 1991, 537) (Substituted in revision for NRS 116.110363)



NRS 116.075 - Planned community defined.

Planned community means a common-interest community that is not a condominium or a cooperative. A condominium or cooperative may be part of a planned community.

(Added to NRS by 1991, 538) (Substituted in revision for NRS 116.110368)



NRS 116.077 - Proprietary lease defined.

Proprietary lease means an agreement with the association pursuant to which a member is entitled to exclusive possession of a unit in a cooperative.

(Added to NRS by 1991, 538) (Substituted in revision for NRS 116.110373)



NRS 116.079 - Purchaser defined.

Purchaser means a person, other than a declarant or a dealer, who by means of a voluntary transfer acquires a legal or equitable interest in a unit other than:

1. A leasehold interest, including options to renew, of less than 20 years; or

2. As security for an obligation.

(Added to NRS by 1991, 538; A 2011, 2416) (Substituted in revision for NRS 116.110375)



NRS 116.081 - Real estate defined.

Real estate means any leasehold or other estate or interest in, over or under land, including structures, fixtures and other improvements and interests that by custom, usage or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. The term includes parcels with or without upper or lower boundaries and spaces that may be filled with air or water.

(Added to NRS by 1991, 538; A 2011, 2416) (Substituted in revision for NRS 116.110378)



NRS 116.083 - Residential use defined.

Residential use means use as a dwelling or for personal, family or household purposes by ordinary customers, whether rented to particular persons or not. Such uses include marina boat slips, piers, stable or agricultural stalls or pens, campground spaces or plots, parking spaces or garage spaces, storage spaces or lockers and garden plots for individual use, but do not include spaces or units primarily used to derive commercial income from, or provide service to, the public.

(Added to NRS by 1991, 538; A 1999, 3355) (Substituted in revision for NRS 116.11038)



NRS 116.085 - Respondent defined.

Respondent means a person against whom:

1. An affidavit has been filed pursuant to NRS 116.760.

2. A complaint has been filed pursuant to NRS 116.765.

(Added to NRS by 2003, 2209)



NRS 116.087 - Security interest defined.

Security interest means an interest in real estate or personal property, created by contract or conveyance, which secures payment or performance of an obligation. The term includes a lien created by a mortgage, deed of trust, trust deed, security deed, contract for deed, land sales contract, lease intended as security, assignment of lease or rents intended as security, pledge of an ownership interest in an association and any other consensual lien or contract for retention of title intended as security for an obligation.

(Added to NRS by 1991, 538) (Substituted in revision for NRS 116.110383)



NRS 116.089 - Special declarant s rights defined.

Special declarant s rights means rights reserved for the benefit of a declarant to:

1. Complete improvements indicated on plats or in the declaration or, in a cooperative, to complete improvements described in the public offering statement pursuant to paragraph (b) of subsection 1 of NRS 116.4103;

2. Exercise any developmental right;

3. Maintain sales offices, management offices, signs advertising the common-interest community and models;

4. Use easements through the common elements for the purpose of making improvements within the common-interest community or within real estate which may be added to the common-interest community;

5. Make the common-interest community subject to a master association;

6. Merge or consolidate a common-interest community with another common-interest community of the same form of ownership; or

7. Appoint or remove any officer of the association or any master association or any member of an executive board during any period of declarant s control.

(Added to NRS by 1991, 538; A 2009, 1608; 2011, 2416) (Substituted in revision for NRS 116.110385)



NRS 116.091 - Time share defined.

Time share means the right to use and occupy a unit on a recurrent periodic basis according to an arrangement allocating this right among various owners of time shares whether or not there is an additional charge to the owner for occupying the unit.

(Added to NRS by 1991, 539) (Substituted in revision for NRS 116.110388)



NRS 116.093 - Unit defined.

Unit means a physical portion of the common-interest community designated for separate ownership or occupancy, the boundaries of which are described pursuant to paragraph (e) of subsection 1 of NRS 116.2105. If a unit in a cooperative is owned by the unit s owner or is sold, conveyed, voluntarily or involuntarily encumbered, or otherwise transferred by the unit s owner, the interest in that unit which is owned, sold, conveyed, encumbered or otherwise transferred is the right to possession of that unit under a proprietary lease, coupled with the allocated interests of that unit, and the association s interest in that unit is not thereby affected.

(Added to NRS by 1991, 539) (Substituted in revision for NRS 116.11039)



NRS 116.095 - Unit s owner defined.

Unit s owner means a declarant or other person who owns a unit, or a lessee of a unit in a leasehold common-interest community whose lease expires simultaneously with any lease the expiration or termination of which will remove the unit from the common-interest community, but does not include a person having an interest in a unit solely as security for an obligation. In a condominium or planned community, the declarant is the owner of any unit created by the declaration until that unit is conveyed to another person. In a cooperative, the declarant is treated as the owner of any unit to which allocated interests have been allocated until that unit has been conveyed to another person.

(Added to NRS by 1991, 539; A 2011, 2417) (Substituted in revision for NRS 116.110393)



NRS 116.1104 - Provisions of chapter may not be varied by agreement, waived or evaded; exceptions.

Except as expressly provided in this chapter, its provisions may not be varied by agreement, and rights conferred by it may not be waived. Except as otherwise provided in paragraph (b) of subsection 2 of NRS 116.12075, a declarant may not act under a power of attorney, or use any other device, to evade the limitations or prohibitions of this chapter or the declaration.

(Added to NRS by 1991, 539; A 2011, 2417)



NRS 116.11045 - Provisions of chapter do not invalidate or modify tariffs, rules and standards of public utility; consistency of governing documents.

1. The provisions of this chapter do not invalidate or modify the tariffs, rules and standards of a public utility.

2. The governing documents of an association must be consistent and not conflict with the tariffs, rules and standards of a public utility. Any provision of the governing documents which conflicts with the tariffs, rules and standards of a public utility is void and may not be enforced against a purchaser.

3. As used in this section, public utility has the meaning ascribed to it in NRS 704.020.

(Added to NRS by 2009, 974)



NRS 116.1105 - Categorization of property in certain common-interest communities.

In a cooperative, unless the declaration provides that the interest of a unit s owner in a unit and its allocated interests is real estate for all purposes, that interest is personal property.

(Added to NRS by 1991, 539; A 2005, 1231)



NRS 116.1106 - Applicability of local ordinances, regulations and building codes.

1. A building code may not impose any requirement upon any structure in a common-interest community which it would not impose upon a physically identical development under a different form of ownership.

2. In condominiums and cooperatives, no zoning, subdivision or other law, ordinance or regulation governing the use of real estate may prohibit the condominium or cooperative as a form of ownership or impose any requirement upon a condominium or cooperative which it would not impose upon a physically identical development under a different form of ownership.

3. Except as otherwise provided in subsections 1 and 2, the provisions of this chapter do not invalidate or modify any provision of any building code or zoning, subdivision or other law, ordinance, rule or regulation governing the use of real estate.

4. The provisions of this section do not prohibit a local government from imposing different requirements and standards regarding design and construction on different types of structures in common-interest communities. For the purposes of this subsection, a townhouse in a planned community is a different type of structure from other structures in common-interest communities, including, without limitation, other structures that are or will be owned as condominiums or cooperatives.

(Added to NRS by 1991, 540; A 2005, 2587)



NRS 116.1107 - Eminent domain.

1. If a unit is acquired by eminent domain or part of a unit is acquired by eminent domain leaving the unit s owner with a remnant that may not practically or lawfully be used for any purpose permitted by the declaration, the award must include compensation to the unit s owner for that unit and its allocated interests, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit s allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

2. Except as otherwise provided in subsection 1, if part of a unit is acquired by eminent domain, the award must compensate the unit s owner for the reduction in value of the unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides:

(a) That unit s allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration; and

(b) The portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and to the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially acquired unit participating in the reallocation on the basis of its reduced allocated interests.

3. If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

4. The judicial decree must be recorded in every county in which any portion of the common-interest community is located.

5. The provisions of this section do not authorize an association to exercise the power of eminent domain pursuant to chapter 37 of NRS, and an association may not exercise the power of eminent domain, as provided in NRS 37.0097.

(Added to NRS by 1991, 540; A 2009, 2877)



NRS 116.1108 - Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations and any other form of organization authorized by law of this State, the law of unincorporated associations, the law of real property, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this chapter, except to the extent inconsistent with this chapter.

(Added to NRS by 1991, 541; A 2011, 2417)



NRS 116.11085 - Provisions of chapter prevail over conflicting provisions governing certain business entities generally.

If a matter governed by this chapter is also governed by chapter 78, 81, 82, 86, 87, 87A, 88 or 88A of NRS and there is a conflict between the provisions of this chapter and the provisions of those other chapters, the provisions of this chapter prevail.

(Added to NRS by 2003, 2221; A 2005, 2587; 2007, 485)



NRS 116.1109 - Construction against implicit repeal; uniformity of application and construction.

1. This chapter being a general act intended as a unified coverage of its subject matter, no part of it may be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

2. This chapter must be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

(Added to NRS by 1991, 541)



NRS 116.1112 - Unconscionable agreement or term of contract.

1. The court, upon finding as a matter of law that a contract or clause of a contract was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or limit the application of any unconscionable clause to avoid an unconscionable result.

2. Whenever it is claimed, or appears to the court, that a contract or any clause of a contract is or may be unconscionable, the parties, to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(a) The commercial setting of the negotiations; and

(b) The effect and purpose of the contract or clause.

(Added to NRS by 1991, 541)



NRS 116.1113 - Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

(Added to NRS by 1991, 541)



NRS 116.1114 - Remedies to be liberally administered.

The remedies provided by this chapter must be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. Consequential, special or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(Added to NRS by 1991, 541; A 2011, 2417)



NRS 116.1118 - Federal Electronic Signatures in Global and National Commerce Act superseded; exceptions.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but does not modify, limit or supersede Section 101(c) of that Act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 U.S.C. 7003(b).

(Added to NRS by 2011, 2414)



NRS 116.1201 - Applicability; regulations.

1. Except as otherwise provided in this section and NRS 116.1203, this chapter applies to all common-interest communities created within this State.

2. This chapter does not apply to:

(a) A limited-purpose association, except that a limited-purpose association:

(1) Shall pay the fees required pursuant to NRS 116.31155, except that if the limited-purpose association is created for a rural agricultural residential common-interest community, the limited-purpose association is not required to pay the fee unless the association intends to use the services of the Ombudsman;

(2) Shall register with the Ombudsman pursuant to NRS 116.31158;

(3) Shall comply with the provisions of:

(I) NRS 116.31038;

(II) NRS 116.31083 and 116.31152, unless the limited-purpose association is created for a rural agricultural residential common-interest community;

(III) NRS 116.31073, if the limited-purpose association is created for maintaining the landscape of the common elements of the common-interest community; and

(IV) NRS 116.31075, if the limited-purpose association is created for a rural agricultural residential common-interest community;

(4) Shall comply with the provisions of NRS 116.4101 to 116.412, inclusive, as required by the regulations adopted by the Commission pursuant to paragraph (b) of subsection 5; and

(5) Shall not enforce any restrictions concerning the use of units by the units owners, unless the limited-purpose association is created for a rural agricultural residential common-interest community.

(b) A planned community in which all units are restricted exclusively to nonresidential use unless the declaration provides that this chapter or a part of this chapter does apply to that planned community pursuant to NRS 116.12075. This chapter applies to a planned community containing both units that are restricted exclusively to nonresidential use and other units that are not so restricted only if the declaration so provides or if the real estate comprising the units that may be used for residential purposes would be a planned community in the absence of the units that may not be used for residential purposes.

(c) Common-interest communities or units located outside of this State, but NRS 116.4102 and 116.4103, and, to the extent applicable, NRS 116.41035 to 116.4107, inclusive, apply to a contract for the disposition of a unit in that common-interest community signed in this State by any party unless exempt under subsection 2 of NRS 116.4101.

(d) A common-interest community that was created before January 1, 1992, is located in a county whose population is less than 55,000, and has less than 50 percent of the units within the community put to residential use, unless a majority of the units owners otherwise elect in writing.

(e) Except as otherwise provided in this chapter, time shares governed by the provisions of chapter 119A of NRS.

3. The provisions of this chapter do not:

(a) Prohibit a common-interest community created before January 1, 1992, from providing for separate classes of voting for the units owners;

(b) Require a common-interest community created before January 1, 1992, to comply with the provisions of NRS 116.2101 to 116.2122, inclusive;

(c) Invalidate any assessments that were imposed on or before October 1, 1999, by a common-interest community created before January 1, 1992;

(d) Except as otherwise provided in subsection 8 of NRS 116.31105, prohibit a common-interest community created before January 1, 1992, or a common-interest community described in NRS 116.31105 from providing for a representative form of government, except that, in the election or removal of a member of the executive board, the voting rights of the units owners may not be exercised by delegates or representatives;

(e) Prohibit a master association which governs a time-share plan created pursuant to chapter 119A of NRS from providing for a representative form of government for the time-share plan; or

(f) Prohibit a master association which governs a planned community containing both units that are restricted exclusively to nonresidential use and other units that are not so restricted and which is exempt from the provisions of this chapter pursuant to paragraph (b) of subsection 2 from providing for a representative form of government.

4. The provisions of chapters 117 and 278A of NRS do not apply to common-interest communities.

5. The Commission shall establish, by regulation:

(a) The criteria for determining whether an association, a limited-purpose association or a common-interest community satisfies the requirements for an exemption or limited exemption from any provision of this chapter; and

(b) The extent to which a limited-purpose association must comply with the provisions of NRS 116.4101 to 116.412, inclusive.

6. As used in this section, limited-purpose association means an association that:

(a) Is created for the limited purpose of maintaining:

(1) The landscape of the common elements of a common-interest community;

(2) Facilities for flood control; or

(3) A rural agricultural residential common-interest community; and

(b) Is not authorized by its governing documents to enforce any restrictions concerning the use of units by units owners, unless the limited-purpose association is created for a rural agricultural residential common-interest community.

(Added to NRS by 1991, 542; A 1999, 2998; 2001, 2488; 2003, 2223; 2005, 2587; 2009, 1609, 2211, 2863, 2908, 2910; 2011, 1143, 2418)



NRS 116.1203 - Exception for small planned communities.

1. Except as otherwise provided in subsections 2 and 3, if a planned community contains no more than 12 units and is not subject to any developmental rights, it is subject only to NRS 116.1106 and 116.1107 unless the declaration provides that this entire chapter is applicable.

2. The provisions of NRS 116.12065 and the definitions set forth in NRS 116.005 to 116.095, inclusive, to the extent that the definitions are necessary to construe any of those provisions, apply to a residential planned community containing more than 6 units.

3. Except for NRS 116.3104, 116.31043, 116.31046 and 116.31138, the provisions of NRS 116.3101 to 116.350, inclusive, and the definitions set forth in NRS 116.005 to 116.095, inclusive, to the extent that such definitions are necessary in construing any of those provisions, apply to a residential planned community containing more than 6 units.

(Added to NRS by 1991, 542; A 1993, 2357; 1999, 2999; 2001, 528; 2003, 2224, 2266; 2005, 1232, 2589; 2009, 1099, 2864; 2011, 2419; 2013, 1368, 2530)



NRS 116.1206 - Provisions of governing documents in violation of chapter deemed to conform with chapter by operation of law; procedure for certain amendments to governing documents.

1. Any provision contained in a declaration, bylaw or other governing document of a common-interest community that violates the provisions of this chapter:

(a) Shall be deemed to conform with those provisions by operation of law, and any such declaration, bylaw or other governing document is not required to be amended to conform to those provisions.

(b) Is superseded by the provisions of this chapter, regardless of whether the provision contained in the declaration, bylaw or other governing document became effective before the enactment of the provision of this chapter that is being violated.

2. In the case of amendments to the declaration, bylaws or plats of any common-interest community created before January 1, 1992:

(a) If the result accomplished by the amendment was permitted by law before January 1, 1992, the amendment may be made either in accordance with that law, in which case that law applies to that amendment, or it may be made under this chapter; and

(b) If the result accomplished by the amendment is permitted by this chapter, and was not permitted by law before January 1, 1992, the amendment may be made under this chapter.

3. An amendment to the declaration, bylaws or plats authorized by this section to be made under this chapter must be adopted in conformity with the applicable provisions of chapter 117 or 278A of NRS and, except as otherwise provided in subsection 8 of NRS 116.2117, with the procedures and requirements specified by those instruments. If an amendment grants to a person a right, power or privilege permitted by this chapter, any correlative obligation, liability or restriction in this chapter also applies to the person.

(Added to NRS by 1991, 543; A 1999, 2999; 2003, 2224; 2009, 1610, 2877; 2011, 2420)



NRS 116.12065 - Notice of changes to governing documents.

If any change is made to the governing documents of an association, the secretary or other officer specified in the bylaws of the association shall, within 30 days after the change is made, prepare and cause to be hand-delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit s owner, a copy of the change that was made.

(Added to NRS by 1999, 2997)



NRS 116.12075 - Applicability to nonresidential condominiums.

1. The provisions of this chapter do not apply to a nonresidential condominium except to the extent that the declaration for the nonresidential condominium provides that:

(a) This entire chapter applies to the condominium;

(b) Only the provisions of NRS 116.001 to 116.2122, inclusive, and 116.3116 to 116.31168, inclusive, apply to the condominium; or

(c) Only the provisions of NRS 116.3116 to 116.31168, inclusive, apply to the condominium.

2. If this entire chapter applies to a nonresidential condominium, the declaration may also require, subject to NRS 116.1112, that:

(a) Notwithstanding NRS 116.3105, any management, maintenance operations or employment contract, lease of recreational or parking areas or facilities and any other contract or lease between the association and a declarant or an affiliate of a declarant continues in force after the declarant turns over control of the association; and

(b) Notwithstanding NRS 116.1104 and subsection 3 of NRS 116.311, purchasers of units must execute proxies, powers of attorney or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(Added to NRS by 2009, 1607; A 2011, 2420)



NRS 116.1209 - Other exempt real estate arrangements; other exempt covenants.

1. An agreement between the associations for two or more common-interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate or other activities specified in the agreement or declarations does not create a separate common-interest community. If the declarants of the common-interest communities are affiliates, the agreement may not unreasonably allocate the costs among those common-interest communities.

2. An agreement between an association and the owner of real estate that is not part of a common-interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate, or other activities specified in the agreement, does not create a separate common-interest community. However, the assessments against the units in the common-interest community required by the agreement must be included in the periodic budget for the common-interest community, and the agreement must be disclosed in all public offering statements and resale certificates required by this chapter.

3. An agreement between the owners of separately owned parcels of real estate to share costs or other obligations associated with a party wall, road, driveway or well or other similar use does not create a common-interest community unless the owners otherwise agree.

4. As used in this section, party wall means any wall or fence constructed along the common boundary line between parcels. The term does not include any shared building structure systems, including, without limitation, foundations, walls and roof structures.

(Added to NRS by 2009, 1608)



NRS 116.2101 - Creation of common-interest communities.

A common-interest community may be created pursuant to this chapter only by recording a declaration executed in the same manner as a deed and, in a cooperative, by conveying the real estate subject to that declaration to the association. The declaration must be recorded in every county in which any portion of the common-interest community is located and must be indexed in the grantee s index in the name of the common-interest community and the association and in the grantor s index in the name of each person executing the declaration.

(Added to NRS by 1991, 543)



NRS 116.2102 - Unit boundaries.

Except as otherwise provided by the declaration:

1. If walls, floors or ceilings are designated as boundaries of a unit, all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring and any other materials constituting any part of the finished surfaces thereof are a part of the unit, and all other portions of the walls, floors or ceilings are a part of the common elements.

2. If any chute, flue, duct, wire, conduit, bearing wall, bearing column or any other fixture lies partially within and partially outside the designated boundaries of a unit, any portion thereof serving only that unit is a limited common element allocated solely to that unit, and any portion thereof serving more than one unit or any portion of the common elements is a part of the common elements.

3. Subject to subsection 2, all spaces, interior partitions and other fixtures and improvements within the boundaries of a unit are a part of the unit.

4. Any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, pads and mounts for heating and air-conditioning systems, patios and all exterior doors and windows or other fixtures designed to serve a single unit, but located outside the unit s boundaries, are limited common elements allocated exclusively to that unit.

(Added to NRS by 1991, 543)



NRS 116.2103 - Construction and validity of declaration and bylaws.

1. The inclusion in a governing document of an association of a provision that violates any provision of this chapter does not render any other provisions of the governing document invalid or otherwise unenforceable if the other provisions can be given effect in accordance with their original intent and the provisions of this chapter.

2. The rule against perpetuities and NRS 111.103 to 111.1039, inclusive, do not apply to defeat any provision of the declaration, bylaws, rules or regulations adopted pursuant to NRS 116.3102.

3. If a conflict exists between the declaration and the bylaws, the declaration prevails except to the extent the declaration is inconsistent with this chapter.

4. Title to a unit and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with this chapter. Whether a substantial failure impairs marketability is not affected by this chapter.

(Added to NRS by 1991, 544; A 2003, 2225; 2011, 2421)



NRS 116.2104 - Description of units.

A description of a unit which sets forth the name of the common-interest community, the file number and book or other information to show where the declaration is recorded, the county in which the common-interest community is located and the identifying number of the unit, is a legally sufficient description of that unit and all rights, obligations and interests appurtenant to that unit which were created by the declaration or bylaws.

(Added to NRS by 1991, 544; A 1993, 2357)



NRS 116.2105 - Contents of declaration.

1. The declaration must contain:

(a) The names of the common-interest community and the association and a statement that the common-interest community is either a condominium, cooperative or planned community;

(b) The name of every county in which any part of the common-interest community is situated;

(c) A legally sufficient description of the real estate included in the common-interest community;

(d) A statement of the maximum number of units that the declarant reserves the right to create;

(e) In a condominium or planned community, a description of the boundaries of each unit created by the declaration, including the unit s identifying number or, in a cooperative, a description, which may be by plats, of each unit created by the declaration, including the unit s identifying number, its size or number of rooms, and its location within a building if it is within a building containing more than one unit;

(f) A description of any limited common elements, other than those specified in subsections 2 and 4 of NRS 116.2102, as provided in paragraph (g) of subsection 2 of NRS 116.2109 and, in a planned community, any real estate that is or must become common elements;

(g) A description of any real estate, except real estate subject to developmental rights, that may be allocated subsequently as limited common elements, other than limited common elements specified in subsections 2 and 4 of NRS 116.2102, together with a statement that they may be so allocated;

(h) A description of any developmental rights and other special declarant s rights reserved by the declarant, together with a legally sufficient description of the real estate to which each of those rights applies, and a time limit within which each of those rights must be exercised;

(i) If any developmental right may be exercised with respect to different parcels of real estate at different times, a statement to that effect together with:

(1) Either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each developmental right or a statement that no assurances are made in those regards; and

(2) A statement whether, if any developmental right is exercised in any portion of the real estate subject to that developmental right, that developmental right must be exercised in all or in any other portion of the remainder of that real estate;

(j) Any other conditions or limitations under which the rights described in paragraph (h) may be exercised or will lapse;

(k) An allocation to each unit of the allocated interests in the manner described in NRS 116.2107;

(l) Any restrictions:

(1) On use, occupancy and alienation of the units; and

(2) On the amount for which a unit may be sold or on the amount that may be received by a unit s owner on sale, condemnation or casualty to the unit or to the common-interest community, or on termination of the common-interest community;

(m) The file number and book or other information for recorded easements and licenses appurtenant to or included in the common-interest community or to which any portion of the common-interest community is or may become subject by virtue of a reservation in the declaration; and

(n) All matters required by NRS 116.2106 to 116.2109, inclusive, 116.2115, 116.2116 and 116.31032.

2. The declaration may contain any other matters the declarant considers appropriate.

(Added to NRS by 1991, 544; A 1993, 2357; 2009, 1611; 2011, 2421)



NRS 116.2106 - Leasehold common-interest communities.

1. Any lease the expiration or termination of which may terminate the common-interest community or reduce its size must be recorded. Every lessor of those leases in a condominium or planned community shall sign the declaration. The declaration must state:

(a) The recording data for the lease or a statement of where the recorded lease may be inspected;

(b) The date on which the lease is scheduled to expire;

(c) A legally sufficient description of the real estate subject to the lease;

(d) Any right of the units owners to redeem the reversion and the manner whereby those rights may be exercised, or a statement that they do not have those rights;

(e) Any right of the units owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights; and

(f) Any rights of the units owners to renew the lease and the conditions of any renewal, or a statement that they do not have those rights.

2. After the declaration for a leasehold condominium or leasehold planned community is recorded, neither the lessor nor the lessor s successor in interest may terminate the leasehold interest of a unit s owner who makes timely payment of his or her share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. The leasehold interest of a unit s owner in a condominium or planned community is not affected by failure of any other person to pay rent or fulfill any other covenant.

3. Acquisition of the leasehold interest of any unit s owner by the owner of the reversion or remainder does not merge the leasehold and freehold interests unless the leasehold interests of all units owners subject to that reversion or remainder are acquired.

4. If the expiration or termination of a lease decreases the number of units in a common-interest community, the allocated interests must be reallocated in accordance with subsection 1 of NRS 116.1107 as if those units had been taken by eminent domain. Reallocations must be confirmed by an amendment to the declaration prepared, executed and recorded by the association.

(Added to NRS by 1991, 545; A 2011, 2422)



NRS 116.2107 - Allocation of allocated interests.

1. The declaration must allocate to each unit:

(a) In a condominium, a fraction or percentage of undivided interests in the common elements and in the common expenses of the association, and a portion of the votes in the association;

(b) In a cooperative, a proportionate ownership in the association, a fraction or percentage of the common expenses of the association and a portion of the votes in the association; and

(c) In a planned community, a fraction or percentage of the common expenses of the association and a portion of the votes in the association.

2. The declaration must state the formulas used to establish allocations of interests. Those allocations may not discriminate in favor of units owned by the declarant or an affiliate of the declarant.

3. If units may be added to or withdrawn from the common-interest community, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the common-interest community after the addition or withdrawal.

4. The declaration may provide:

(a) That different allocations of votes are made to the units on particular matters specified in the declaration;

(b) For cumulative voting only for the purpose of electing members of the executive board; and

(c) For class voting on specified issues affecting the class if necessary to protect valid interests of the class.

Except as otherwise provided in NRS 116.31032, a declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this chapter nor may units constitute a class because they are owned by a declarant.

5. Except for minor variations because of rounding, the sum of the liabilities for common expenses and, in a condominium, the sum of the undivided interests in the common elements allocated at any time to all the units must each equal one if stated as a fraction or 100 percent if stated as a percentage. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

6. In a condominium, the common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated is void.

7. In a cooperative, any purported conveyance, encumbrance, judicial sale or other voluntary or involuntary transfer of an ownership interest in the association made without the possessory interest in the unit to which that interest is related is void.

(Added to NRS by 1991, 546; A 1993, 2359; 2011, 2423)



NRS 116.2108 - Limited common elements.

1. Except for the limited common elements described in subsections 2 and 4 of NRS 116.2102, the declaration must specify to which unit or units each limited common element is allocated. An allocation may not be altered without the consent of the units owners whose units are affected.

2. Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the units owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy thereof to the association, which shall record it. The amendment must be recorded in the names of the parties and the common-interest community.

3. A common element not previously allocated as a limited common element may be so allocated only pursuant to provisions in the declaration made in accordance with paragraph (g) of subsection 1 of NRS 116.2105. The allocations must be made by amendments to the declaration.

(Added to NRS by 1991, 547)



NRS 116.2109 - Plats.

1. Plats are a part of the declaration, and are required for all common-interest communities except cooperatives. Each plat must be clear and legible and contain a certification that the plat contains all information required by this section.

2. Each plat must comply with the provisions of chapter 278 of NRS and show:

(a) The name and a survey of the area which is the subject of the plat;

(b) A sufficient description of the real estate;

(c) The extent of any encroachments by or upon any portion of the property which is the subject of the plat;

(d) The location and dimensions of all easements having a specific location and dimension which serve or burden any portion of the common-interest community;

(e) The location and dimensions, with reference to an established datum, of any vertical unit boundaries and that unit s identifying number;

(f) The location with reference to an established datum of any horizontal unit boundaries not shown or projected on plats recorded pursuant to subsection 3 and that unit s identifying number; and

(g) The location and dimensions of limited common elements, including porches, balconies and patios, other than parking spaces and the other limited common elements described in subsections 2 and 4 of NRS 116.2102.

3. The plats must show or project any units in which the declarant has reserved the right to create additional units or common elements (paragraph (h) of subsection 1 of NRS 116.2105), identified appropriately.

4. Unless the declaration provides otherwise, when the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part, the elevations need not be depicted on the plats.

5. Upon exercising any developmental right, the declarant shall record new or amended plats necessary to conform to the requirements of subsection 2.

6. Each plat must be certified by a professional land surveyor.

(Added to NRS by 1991, 547; A 1993, 2360; 2009, 1612)



NRS 116.211 - Exercise of developmental rights.

1. To exercise any developmental right reserved under paragraph (h) of subsection 1 of NRS 116.2105, the declarant shall prepare, execute and record an amendment to the declaration (NRS 116.2117) and in a condominium or planned community comply with NRS 116.2109. The declarant is the owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection 2, reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by NRS 116.2108.

2. Developmental rights may be reserved within any real estate added to the common-interest community if the amendment adding that real estate includes all matters required by NRS 116.2105 or 116.2106, as the case may be, and, in a condominium or planned community, the plats include all matters required by NRS 116.2109. This provision does not extend the time limit on the exercise of developmental rights imposed by the declaration pursuant to paragraph (h) of subsection 1 of NRS 116.2105.

3. Whenever a declarant exercises a developmental right to subdivide or convert a unit previously created into additional units, common elements, or both:

(a) If the declarant converts the unit entirely to common elements, the amendment to the declaration must convey it to the association or reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain (NRS 116.1107); and

(b) If the declarant subdivides the unit into two or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

4. If the declaration provides, pursuant to paragraph (h) of subsection 1 of NRS 116.2105, that all or a portion of the real estate is subject to a right of withdrawal:

(a) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(b) If any portion is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(Added to NRS by 1991, 548; A 2009, 1613)



NRS 116.2111 - Alterations of units; access to units.

1. Except as otherwise provided in this section and subject to the provisions of the declaration and other provisions of law, a unit s owner:

(a) May make any improvements or alterations to his or her unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common-interest community;

(b) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the common-interest community, without permission of the association; and

(c) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common-interest community. Removal of partitions or creation of apertures under this paragraph is not an alteration of boundaries.

2. An association may not:

(a) Unreasonably restrict, prohibit or otherwise impede the lawful rights of a unit s owner to have reasonable access to his or her unit.

(b) Charge any fee for a person to enter the common-interest community to provide services to a unit, a unit s owner or a tenant of a unit s owner or for any visitor to the common-interest community or invitee of a unit s owner or a tenant of a unit s owner to enter the common-interest community.

(c) Unreasonably restrict, prohibit or withhold approval for a unit s owner to add to a unit:

(1) Improvements such as ramps, railings or elevators that are necessary to improve access to the unit for any occupant of the unit who has a disability;

(2) Additional locks to improve the security of the unit;

(3) Shutters to improve the security of the unit or to reduce the costs of energy for the unit; or

(4) A system that uses wind energy to reduce the costs of energy for the unit if the boundaries of the unit encompass 2 acres or more within the common-interest community.

(d) With regard to approving or disapproving any improvement or alteration made to a unit, act in violation of any state or federal law.

3. Any improvement or alteration made pursuant to subsection 2 that is visible from any other portion of the common-interest community must be installed, constructed or added in accordance with the procedures set forth in the governing documents of the association and must be selected or designed to the maximum extent practicable to be compatible with the style of the common-interest community.

4. An association may not unreasonably restrict, prohibit or withhold approval for a unit s owner to add shutters to improve the security of the unit or to reduce the costs of energy for the unit, including, without limitation, rolling shutters, that are attached to a portion of an interior or exterior window, interior or exterior door or interior or exterior wall which is not part of the unit and which is a common element or limited common element if:

(a) The portion of the window, door or wall to which the shutters are attached is adjoining the unit; and

(b) The shutters must necessarily be attached to that portion of the window, door or wall during installation to achieve the maximum benefit in improving the security of the unit or reducing the costs of energy for the unit.

5. If a unit s owner adds shutters pursuant to subsection 4, the unit s owner is responsible for the maintenance of the shutters.

6. For the purposes of subsection 4, a covenant, restriction or condition which does not unreasonably restrict the addition of shutters and which is contained in the governing documents of a common-interest community or a policy established by a common-interest community is enforceable so long as the covenant, restriction or condition was:

(a) In existence on July 1, 2009; or

(b) Contained in the governing documents in effect on the close of escrow of the first sale of a unit in the common-interest community.

7. A unit s owner may not add to the unit a system that uses wind energy as described in subparagraph (4) of paragraph (c) of subsection 2 unless the unit s owner first obtains the written consent of each owner of property within 300 feet of any boundary of the unit.

(Added to NRS by 1991, 549; A 2003, 2225; 2005, 1819; 2009, 246, 2878)



NRS 116.2112 - Relocation of boundaries between adjoining units.

1. Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines, within 30 days, that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those units owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee s index in the name of the association.

2. The association:

(a) In a condominium or planned community shall prepare and record plats necessary to show the altered boundaries between adjoining units, and their dimensions and identifying numbers; and

(b) In a cooperative shall prepare and record amendments to the declaration necessary to show or describe the altered boundaries between adjoining units, and their dimensions and identifying numbers.

(Added to NRS by 1991, 550; A 2009, 1614)



NRS 116.2113 - Subdivision of units.

1. If the declaration expressly so permits, a unit may be subdivided into two or more units. Subject to the declaration and law other than this chapter, upon application of the unit s owner to subdivide a unit, the association shall prepare, execute and record an amendment to the declaration, including, in a condominium or planned community, the plats, subdividing that unit.

2. The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

(Added to NRS by 1991, 550; A 2009, 1614; 2011, 2424)



NRS 116.2114 - Monuments as boundaries.

The existing physical boundaries of a unit or the physical boundaries of a unit reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit s owner of liability in case of his or her willful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats or, in a cooperative, to any representation in the public offering statement.

(Added to NRS by 1991, 550; A 2009, 1614)



NRS 116.2115 - Use for purposes of sales.

A declarant may maintain offices for sales and management, and models in units or on common elements in the common-interest community only if the declaration so provides. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common-interest community. This section is subject to the provisions of other state law and to local ordinances.

(Added to NRS by 1991, 550; A 1993, 2361)



NRS 116.2116 - Easement rights; validity of existing restrictions.

1. Subject to the declaration, a declarant has an easement through the common elements as may be reasonably necessary to discharge the declarant s obligations or exercise special declarant s rights, whether arising under this chapter or reserved in the declaration.

2. Subject to paragraph (f) of subsection 1 of NRS 116.3102 and NRS 116.3112, the units owners have an easement in the common elements for purposes of access to their units.

3. Subject to the declaration and any rules adopted by the association, the units owners have a right to use the common elements that are not limited common elements and all real estate that must become common elements for the purposes for which they were intended.

4. Unless the terms of an easement in favor of an association prohibit a residential use of a servient estate, if the owner of the servient estate has obtained all necessary approvals required by law or any covenant, condition or restriction on the property, the owner may use such property in any manner authorized by law without obtaining any additional approval from the association. Nothing in this subsection authorizes an owner of a servient estate to impede the lawful and contractual use of the easement.

5. The provisions of subsection 4 do not abrogate any easement, restrictive covenant, decision of a court, agreement of a party or any contract, governing document or declaration of covenants, conditions and restrictions, or any other decision, rule or regulation that a local governing body or other entity that makes decisions concerning land use or planning is authorized to make or enact that exists before October 1, 1999, including, without limitation, a zoning ordinance, permit or approval process or any other requirement of a local government or other entity that makes decisions concerning land use or planning.

(Added to NRS by 1991, 551; A 1999, 3355; 2011, 2424)



NRS 116.2117 - Amendment of declaration.

1. Except as otherwise provided in NRS 116.21175, and except in cases of amendments that may be executed by a declarant under subsection 5 of NRS 116.2109 or NRS 116.211, or by the association under NRS 116.1107, 116.2106, subsection 3 of NRS 116.2108, subsection 1 of NRS 116.2112 or NRS 116.2113, or by certain units owners under subsection 2 of NRS 116.2108, subsection 1 of NRS 116.2112, subsection 2 of NRS 116.2113 or subsection 2 of NRS 116.2118, and except as otherwise limited by subsections 4, 7 and 8, the declaration, including any plats, may be amended only by vote or agreement of units owners of units to which at least a majority of the votes in the association are allocated, unless the declaration specifies a different percentage for all amendments or for specified subjects of amendment. If the declaration requires the approval of another person as a condition of its effectiveness, the amendment is not valid without that approval.

2. No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than 1 year after the amendment is recorded.

3. Every amendment to the declaration must be recorded in every county in which any portion of the common-interest community is located and is effective only upon recordation. An amendment, except an amendment pursuant to NRS 116.2112, must be indexed in the grantee s index in the name of the common-interest community and the association and in the grantor s index in the name of the parties executing the amendment.

4. Except to the extent expressly permitted or required by other provisions of this chapter, no amendment may change the boundaries of any unit, change the allocated interests of a unit or change the uses to which any unit is restricted, in the absence of unanimous consent of only those units owners whose units are affected and the consent of a majority of the owners of the remaining units.

5. Amendments to the declaration required by this chapter to be recorded by the association must be prepared, executed, recorded and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

6. An amendment to the declaration which prohibits or materially restricts the permitted uses of a unit or the number or other qualifications of persons who may occupy units may not be enforced against a unit s owner who was the owner of the unit on the date of the recordation of the amendment as long as the unit s owner remains the owner of that unit.

7. A provision in the declaration creating special declarant s rights that have not expired may not be amended without the consent of the declarant.

8. If any provision of this chapter or of the declaration requires the consent of a holder of a security interest in a unit, or an insurer or guarantor of such interest, as a condition to the effectiveness of an amendment to the declaration, that consent is deemed granted if:

(a) The holder, insurer or guarantor has not requested, in writing, notice of any proposed amendment; or

(b) Notice of any proposed amendment is required or has been requested and a written refusal to consent is not received by the association within 60 days after the association delivers notice of the proposed amendment to the holder, insurer or guarantor, by certified mail, return receipt requested, to the address for notice provided by the holder, insurer or guarantor in a prior written request for notice.

(Added to NRS by 1991, 551; A 1993, 2362; 1999, 395, 396; 2005, 2589; 2009, 1615, 1733; 2011, 2424)



NRS 116.21175 - Procedure for seeking confirmation from district court of certain amendments to declaration.

1. Except as otherwise limited by subsection 4 of NRS 116.2117, if:

(a) To approve an amendment to the declaration pursuant to NRS 116.2117, the declaration requires:

(1) In a single-class voting structure, more than a majority of the total number of votes allocated to the single class to be cast in favor of the amendment; or

(2) In a multiclass voting structure, more than a majority of the total number of votes allocated to one or more of the multiple classes to be cast in favor of the amendment; and

(b) An amendment fails to receive the number of votes required by the declaration to be approved but:

(1) In a single-class voting structure, receives a majority of the total number of votes allocated to the single class; or

(2) In a multiclass voting structure, receives in each of the multiple classes a majority of the total number of votes allocated to that class,

the association or any unit s owner may file a petition with the district court in any county in which any portion of the common-interest community is located asking for an order waiving the supermajority requirements of the declaration and confirming the amendment as validly approved.

2. If the association or any unit s owner files a petition pursuant to subsection 1, the petition:

(a) Must contain sufficient information specifying:

(1) The actions that have been taken to obtain the number of votes required to approve the amendment under the declaration and whether those actions have conformed with the procedures set forth in the declaration;

(2) The amount of time that has been allowed for the units owners to vote upon the amendment;

(3) The number and percentage of affirmative votes required in each voting class to approve the amendment under the declaration;

(4) The number and percentage of affirmative and negative votes actually received in each voting class with regard to the amendment; and

(5) Any other matters the petitioner considers relevant to the court s determination; and

(b) Must include, as exhibits to the petition, copies of:

(1) The governing documents;

(2) The complete text of the amendment and a statement explaining the need for the amendment and its purposes and objectives;

(3) All notices and materials used in the effort to persuade the units owners to approve the amendment; and

(4) Any other documents the petitioner considers relevant to the court s determination.

3. Upon receiving the petition, the court shall:

(a) Set the matter for hearing; and

(b) Issue an ex parte order setting forth the manner in which the petitioner must give written notice of the hearing to all the units owners in the association.

4. The court may grant the petition if it finds that the petitioner has presented evidence establishing that:

(a) The petitioner has given at least 15 days written notice of the hearing to:

(1) All the units owners in the association;

(2) Each city, if any, and each county in which any portion of the common-interest community is located; and

(3) All other persons or entities that are entitled to notice under the declaration;

(b) The voting process regarding the amendment was conducted in accordance with all applicable provisions of the governing documents and state law;

(c) A reasonably diligent effort was made to allow all eligible units owners and, if required by the governing documents, all lenders to vote on the amendment;

(d) The amendment:

(1) In a single-class voting structure, received a majority of the total number of votes allocated to the single class; or

(2) In a multiclass voting structure, received in each of the multiple classes a majority of the total number of votes allocated to that class; and

(e) The amendment is reasonable.

5. If the court grants the petition, the court shall enter an order waiving the supermajority requirements of the declaration and confirming the amendment as validly approved.

6. An amendment confirmed by a final court order pursuant to this section is not effective until a certified copy of the amendment and the final court order have been recorded in each county in which any portion of the common-interest community is located. The amendment must be prepared, executed, recorded and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association, and the final court order must be recorded along with the amendment.

7. After the amendment and the final court order have been recorded pursuant to this section, the declaration, as amended, has the same force and effect as if the amendment had been approved in compliance with every requirement imposed by the governing documents.

8. Not later than 30 days after the date on which the amendment and the final court order are recorded pursuant to this section, the association shall mail to all the units owners in the association:

(a) A copy of the amendment and the final court order; and

(b) A statement explaining that the amendment and the final court order have been recorded and that the declaration has been amended pursuant to this section.

(Added to NRS by 2005, 2581)



NRS 116.2118 - Termination of common-interest community.

1. Except in the case of a taking of all the units by eminent domain, in the case of foreclosure against an entire cooperative of a security interest that has priority over the declaration, or in the circumstances described in NRS 116.2124, a common-interest community may be terminated only by agreement of units owners to whom at least 80 percent of the votes in the association are allocated, or any larger percentage the declaration specifies, and with any other approvals required by the declaration. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

2. An agreement to terminate must be evidenced by the execution of an agreement to terminate, or ratifications thereof, in the same manner as a deed, by the requisite number of units owners. The agreement must specify a date after which the agreement will be void unless it is recorded before that date. An agreement to terminate and all ratifications thereof must be recorded in every county in which a portion of the common-interest community is situated and is effective only upon recordation.

3. In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, an agreement to terminate may provide that all of the common elements and units of the common-interest community must be sold following termination. If, pursuant to the agreement, any real estate in the common-interest community is to be sold following termination, the agreement must set forth the minimum terms of the sale.

4. In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, an agreement to terminate may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all the units owners consent to the sale.

5. The association, on behalf of the units owners, may contract for the sale of real estate in a common-interest community, but the contract is not binding on the units owners until approved pursuant to subsections 1 and 2. If any real estate is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to units owners and lienholders as their interests may appear, in accordance with NRS 116.21183 and 116.21185. Unless otherwise specified in the agreement to terminate, as long as the association holds title to the real estate, each unit s owner and his or her successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit s owner and his or her successors in interest remain liable for all assessments and other obligations imposed on units owners by this chapter or the declaration.

6. In a condominium or planned community, if the real estate constituting the common-interest community is not to be sold following termination, title to the common elements and, in a common-interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common-interest community, vests in the units owners upon termination as tenants in common in proportion to their respective interests as provided in NRS 116.21185, and liens on the units shift accordingly. While the tenancy in common exists, each unit s owner and his or her successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

7. Following termination of the common-interest community, the proceeds of a sale of real estate, together with the assets of the association, are held by the association as trustee for units owners and holders of liens on the units as their interests may appear.

(Added to NRS by 1991, 551; A 2011, 2426)



NRS 116.21183 - Rights of creditors following termination.

1. Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded before termination, may enforce those liens in the same manner as any lienholder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

2. In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of units owners and creditors of units owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded before termination may enforce their liens in the same manner as any lienholder, and any other creditor of the association is to be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(a) The lien of each creditor of the association which was perfected against the association before termination becomes, upon termination, a lien against each unit s owner s interest in the unit as of the date the lien was perfected;

(b) Any other creditor of the association is to be treated upon termination as if the creditor had perfected a lien against each unit s owner s interest immediately before termination;

(c) The amount of the lien of an association s creditor described in paragraphs (a) and (b) against each of the units owners interest must be proportionate to the ratio which each unit s liability for common expenses bears to the liability for common expenses of all of the units;

(d) The lien of each creditor of each unit s owner which was perfected before termination continues as a lien against that owner s unit as of the date the lien was perfected; and

(e) The assets of the association must be distributed to all units owners and all lienholders as their interests may appear in the order described in this section.

Creditors of the association are not entitled to payment from any unit s owner in excess of the amount of the creditor s lien against that owner s interest.

(Added to NRS by 1991, 553)



NRS 116.21185 - Respective interests of units owners following termination.

The respective interests of units owners referred to in subsections 5, 6 and 7 of NRS 116.2118 and in NRS 116.21183 are as follows:

1. Except as otherwise provided in subsection 2, the respective interests of units owners are the fair market values of their units, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers must be distributed to the units owners and becomes final unless disapproved within 30 days after distribution by units owners to whom 25 percent of the votes in the association are allocated. The proportion of interest of any unit s owner to that of all units owners is determined by dividing the fair market value of that unit and its allocated interests by the total fair market values of all the units and their allocated interests.

2. If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereto before destruction cannot be made, the interests of all units owners are:

(a) In a condominium, their respective interests in the common elements immediately before the termination;

(b) In a cooperative, their respective ownerships immediately before the termination; and

(c) In a planned community, their respective liabilities for common expenses immediately before the termination.

(Added to NRS by 1991, 553)



NRS 116.21188 - Effect of foreclosure or enforcement of lien or encumbrance.

1. In a condominium or planned community, except as otherwise provided in subsection 2, foreclosure or enforcement of a lien or encumbrance against the entire common-interest community does not terminate, of itself, the common-interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common-interest community, other than withdrawable real estate, does not withdraw that portion from the common-interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate does not withdraw, of itself, that real estate from the common-interest community, but the person taking title thereto may require from the association, upon request, an amendment excluding the real estate from the common-interest community.

2. In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common-interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the common-interest community.

(Added to NRS by 1991, 554)



NRS 116.2119 - Rights of secured lenders.

The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units approve specified actions of the units owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to:

1. Deny or delegate control over the general administrative affairs of the association by the units owners or the executive board;

2. Prevent the association or the executive board from commencing, intervening in or settling any litigation or proceeding; or

3. Prevent any trustee or the association from receiving and distributing any proceeds of insurance except pursuant to NRS 116.31133 and 116.31135.

(Added to NRS by 1991, 554)



NRS 116.212 - Master associations.

1. If the declaration provides that any of the powers described in NRS 116.3102 are to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common-interest communities or for the benefit of the units owners of one or more common-interest communities, or on behalf of a common-interest community and a time-share plan created pursuant to chapter 119A of NRS, all provisions of this chapter applicable to unit-owners associations apply to any such corporation, except as modified by this section.

2. Unless it is acting in the capacity of an association described in NRS 116.3101, a master association may exercise the powers set forth in paragraph (b) of subsection 1 of NRS 116.3102 only to the extent expressly permitted in:

(a) The declarations of common-interest communities which are part of the master association or expressly described in the delegations of power from those common-interest communities to the master association; or

(b) The declaration of the common-interest community which is a part of the master association and the time-share instrument creating the time-share plan governed by the master association.

3. If the declaration of any common-interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

4. The rights and responsibilities of units owners with respect to the unit-owners association set forth in NRS 116.3103, 116.31032, 116.31034, 116.31036, 116.3108, 116.31085, 116.3109, 116.311, 116.31105 and 116.3112 apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise units owners within the meaning of this chapter.

5. Even if a master association is also an association described in NRS 116.3101, the certificate of incorporation or other instrument creating the master association and the declaration of each common-interest community, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of the declarant s control in any of the following ways:

(a) All units owners of all common-interest communities subject to the master association may elect all members of the master association s executive board.

(b) All members of the executive boards of all common-interest communities subject to the master association may elect all members of the master association s executive board.

(c) All units owners of each common-interest community subject to the master association may elect specified members of the master association s executive board.

(d) All members of the executive board of each common-interest community subject to the master association may elect specified members of the master association s executive board.

(Added to NRS by 1991, 554; A 1993, 2362; 2001, 2489; 2003, 2226)



NRS 116.21205 - Reallocation of costs of administering common elements of certain master associations.

The executive board of a master association of any common-interest community that was created before January 1, 1975, and is located in a county whose population is 700,000 or more may record an amendment to the declaration pursuant to which the master association reallocates the costs of administering the common elements of the master association among the units of the common-interest community uniformly and based upon the actual costs associated with each unit.

(Added to NRS by 2003, 2220; A 2011, 1144)



NRS 116.2121 - Merger or consolidation of common-interest communities.

1. Any two or more common-interest communities of the same form of ownership, by agreement of the units owners as provided in subsection 2, may be merged or consolidated into a single common-interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common-interest community is the legal successor, for all purposes, of all of the preexisting common-interest communities, and the operations and activities of all associations of the preexisting common-interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets and liabilities of all preexisting associations.

2. An agreement of two or more common-interest communities to merge or consolidate pursuant to subsection 1 must be evidenced by an agreement prepared, executed, recorded and certified by the president of the association of each of the preexisting common-interest communities following approval by owners of units to which are allocated the percentage of votes in each common-interest community required to terminate that common-interest community. The agreement must be recorded in every county in which a portion of the common-interest community is located and is not effective until recorded.

3. Every agreement for merger or consolidation must provide for the reallocation of the allocated interests in the new association among the units of the resultant common-interest community either by stating the reallocations or the formulas upon which they are based or by stating the percentage of overall allocated interests of the new common-interest community which are allocated to all of the units comprising each of the preexisting common-interest communities, and providing that the portion of the percentages allocated to each unit formerly constituting a part of the preexisting common-interest community must be equal to the percentages of allocated interests allocated to that unit by the declaration of the preexisting common-interest community.

(Added to NRS by 1991, 555)



NRS 116.2122 - Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant, in addition to any other developmental right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of that real estate in the original declaration; but the amount of real estate added to the planned community pursuant to this section may not exceed 10 percent of the real estate described in paragraph (c) of subsection 1 of NRS 116.2105 and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to paragraph (d) of that subsection.

(Added to NRS by 1991, 556; A 1993, 2363)



NRS 116.2124 - Termination following catastrophe.

If substantially all the units in a common-interest community have been destroyed or are uninhabitable and the available methods for giving notice under NRS 116.3108 of a meeting of units owners to consider termination under NRS 116.2118 will not likely result in receipt of the notice, the executive board or any other person holding an interest in the common-interest community may commence an action in the district court of the county in which the common-interest community is located seeking to terminate the common-interest community. During the pendency of the action, the court may issue whatever orders it considers appropriate, including, without limitation, an order for the appointment of a receiver. After a hearing, the court may terminate the common-interest community or reduce its size and may issue any other order the court considers to be in the best interest of the units owners and persons holding an interest in the common-interest community.

(Added to NRS by 2011, 2414)



NRS 116.3101 - Organization of unit-owners association.

1. A unit-owners association must be organized no later than the date the first unit in the common-interest community is conveyed.

2. The membership of the association at all times consists exclusively of all units owners or, following termination of the common-interest community, of all owners of former units entitled to distributions of proceeds under NRS 116.2118, 116.21183 and 116.21185, or their heirs, successors or assigns.

3. Except for a residential planned community containing not more than 12 units, the association must have an executive board.

4. The association must:

(a) Be organized as a profit or nonprofit corporation, association, limited-liability company, trust, partnership or any other form of organization authorized by the law of this State;

(b) Include in its articles of incorporation, articles of association, articles of organization, certificate of registration, certificate of limited partnership, certificate of trust or other documents of organization, or any amendment thereof, that the purpose of the corporation, association, limited-liability company, trust or partnership is to operate as an association pursuant to this chapter;

(c) Contain in its name the words common-interest community, community association, master association, homeowners association or unit-owners association ; and

(d) Comply with the applicable provisions of chapters 78, 81, 82, 86, 87, 87A, 88 and 88A of NRS when filing with the Secretary of State its articles of incorporation, articles of association, articles of organization, certificate of registration, certificate of limited partnership, certificate of trust or other documents of organization, or any amendment thereof.

(Added to NRS by 1991, 556; A 2003, 20th Special Session, 130; 2005, 2590; 2007, 485; 2011, 2427)



NRS 116.3102 - Powers of unit-owners association; limitations.

1. Except as otherwise provided in this chapter, and subject to the provisions of the declaration, the association:

(a) Shall adopt and, except as otherwise provided in the bylaws, may amend bylaws and may adopt and amend rules and regulations.

(b) Shall adopt and may amend budgets in accordance with the requirements set forth in NRS 116.31151, may collect assessments for common expenses from the units owners and may invest funds of the association in accordance with the requirements set forth in NRS 116.311395.

(c) May hire and discharge managing agents and other employees, agents and independent contractors.

(d) May institute, defend or intervene in litigation or in arbitration, mediation or administrative proceedings in its own name on behalf of itself or two or more units owners on matters affecting the common-interest community.

(e) May make contracts and incur liabilities. Any contract between the association and a private entity for the furnishing of goods or services must not include a provision granting the private entity the right of first refusal with respect to extension or renewal of the contract.

(f) May regulate the use, maintenance, repair, replacement and modification of common elements.

(g) May cause additional improvements to be made as a part of the common elements.

(h) May acquire, hold, encumber and convey in its own name any right, title or interest to real estate or personal property, but:

(1) Common elements in a condominium or planned community may be conveyed or subjected to a security interest only pursuant to NRS 116.3112; and

(2) Part of a cooperative may be conveyed, or all or part of a cooperative may be subjected to a security interest, only pursuant to NRS 116.3112.

(i) May grant easements, leases, licenses and concessions through or over the common elements.

(j) May impose and receive any payments, fees or charges for the use, rental or operation of the common elements, other than limited common elements described in subsections 2 and 4 of NRS 116.2102, and for services provided to the units owners, including, without limitation, any services provided pursuant to NRS 116.310312.

(k) May impose charges for late payment of assessments pursuant to NRS 116.3115.

(l) May impose construction penalties when authorized pursuant to NRS 116.310305.

(m) May impose reasonable fines for violations of the governing documents of the association only if the association complies with the requirements set forth in NRS 116.31031.

(n) May impose reasonable charges for the preparation and recordation of any amendments to the declaration or any statements of unpaid assessments, and impose reasonable fees, not to exceed the amounts authorized by NRS 116.4109, for preparing and furnishing the documents and certificate required by that section.

(o) May provide for the indemnification of its officers and executive board and maintain directors and officers liability insurance.

(p) May assign its right to future income, including the right to receive assessments for common expenses, but only to the extent the declaration expressly so provides.

(q) May exercise any other powers conferred by the declaration or bylaws.

(r) May exercise all other powers that may be exercised in this State by legal entities of the same type as the association.

(s) May direct the removal of vehicles improperly parked on property owned or leased by the association, as authorized pursuant to NRS 487.038, or improperly parked on any road, street, alley or other thoroughfare within the common-interest community in violation of the governing documents. In addition to complying with the requirements of NRS 487.038 and any requirements in the governing documents, if a vehicle is improperly parked as described in this paragraph, the association must post written notice in a conspicuous place on the vehicle or provide oral or written notice to the owner or operator of the vehicle at least 48 hours before the association may direct the removal of the vehicle, unless the vehicle:

(1) Is blocking a fire hydrant, fire lane or parking space designated for the handicapped; or

(2) Poses an imminent threat of causing a substantial adverse effect on the health, safety or welfare of the units owners or residents of the common-interest community.

(t) May exercise any other powers necessary and proper for the governance and operation of the association.

2. The declaration may not limit the power of the association to deal with the declarant if the limit is more restrictive than the limit imposed on the power of the association to deal with other persons.

3. The executive board may determine whether to take enforcement action by exercising the association s power to impose sanctions or commence an action for a violation of the declaration, bylaws or rules, including whether to compromise any claim for unpaid assessments or other claim made by or against it. The executive board does not have a duty to take enforcement action if it determines that, under the facts and circumstances presented:

(a) The association s legal position does not justify taking any or further enforcement action;

(b) The covenant, restriction or rule being enforced is, or is likely to be construed as, inconsistent with current law;

(c) Although a violation may exist or may have occurred, it is not so material as to be objectionable to a reasonable person or to justify expending the association s resources; or

(d) It is not in the association s best interests to pursue an enforcement action.

4. The executive board s decision under subsection 3 not to pursue enforcement under one set of circumstances does not prevent the executive board from taking enforcement action under another set of circumstances, but the executive board may not be arbitrary or capricious in taking enforcement action.

5. Notwithstanding any provision of this chapter or the governing documents to the contrary, an association may not impose any assessment pursuant to this chapter or the governing documents on the owner of any property in the common-interest community that is exempt from taxation pursuant to NRS 361.125. For the purposes of this subsection, assessment does not include any charge for any utility services, including, without limitation, telecommunications, broadband communications, cable television, electricity, natural gas, sewer services, garbage collection, water or for any other service which is delivered to and used or consumed directly by the property in the common-interest community that is exempt from taxation pursuant to NRS 361.125.

(Added to NRS by 1991, 556; A 1999, 3000; 2003, 2227, 2267; 2005, 2590; 2009, 1009, 2796, 2879, 2911; 2011, 2427)



NRS 116.3103 - Power of executive board to act on behalf of association; members and officers are fiduciaries; duty of care; application of business-judgment rule and conflict of interest rules; limitations on power.

1. Except as otherwise provided in the declaration, the bylaws, this section or other provisions of this chapter, the executive board acts on behalf of the association. In the performance of their duties, the officers and members of the executive board are fiduciaries and shall act on an informed basis, in good faith and in the honest belief that their actions are in the best interest of the association. Officers and members of the executive board:

(a) Are required to exercise the ordinary and reasonable care of officers and directors of a nonprofit corporation, subject to the business-judgment rule; and

(b) Are subject to conflict of interest rules governing the officers and directors of a nonprofit corporation organized under the law of this State.

2. The executive board may not act to:

(a) Amend the declaration.

(b) Terminate the common-interest community.

(c) Elect members of the executive board, but unless the governing documents provide that a vacancy on the executive board must be filled by a vote of the membership of the association, the executive board may fill vacancies in its membership for the unexpired portion of any term or until the next regularly scheduled election of executive board members, whichever is earlier. Any executive board member elected to a previously vacant position which was temporarily filled by board appointment may only be elected to fulfill the remainder of the unexpired portion of the term.

(d) Determine the qualifications, powers, duties or terms of office of members of the executive board.

3. The executive board shall adopt budgets as provided in NRS 116.31151.

(Added to NRS by 1991, 557; A 1993, 2364; 2001, 3193; 2003, 225; 2005, 2592; 2009, 1734, 2797; 2011, 2430)



NRS 116.310305 - Power of executive board to impose construction penalties for failure of unit s owner to adhere to certain schedules relating to design, construction, occupancy or use of unit or improvement.

1. A unit s owner shall adhere to a schedule required by the association for:

(a) The completion of the design of a unit or the design of an improvement to a unit;

(b) The commencement of the construction of a unit or the construction of an improvement to a unit;

(c) The completion of the construction of a unit or the construction of an improvement to the unit; or

(d) The issuance of a permit which is necessary for the occupancy of a unit or for the use of an improvement to a unit.

2. The association may impose and enforce a construction penalty against a unit s owner who fails to adhere to a schedule as required pursuant to subsection 1 if:

(a) The right to assess and collect a construction penalty is set forth in:

(1) The declaration;

(2) Another document related to the common-interest community that is recorded before the date on which the unit s owner acquired title to the unit; or

(3) A contract between the unit s owner and the association;

(b) The association has included notice of the maximum amount of the construction penalty and schedule as part of any public offering statement or resale package required by this chapter; and

(c) The unit s owner receives notice of the alleged violation which informs the unit s owner that he or she has a right to a hearing on the alleged violation.

3. For the purposes of this chapter, a construction penalty is not a fine.

(Added to NRS by 2003, 2221, 2266; A 2011, 2430)



NRS 116.31031 - Power of executive board to impose fines and other sanctions for violations of governing documents; limitations; procedural requirements; continuing violations; collection of past due fines; statement of balance owed. [Effective through December 31, 2013.]

1. Except as otherwise provided in this section, if a unit s owner or a tenant or an invitee of a unit s owner or a tenant violates any provision of the governing documents of an association, the executive board may, if the governing documents so provide:

(a) Prohibit, for a reasonable time, the unit s owner or the tenant or the invitee of the unit s owner or the tenant from:

(1) Voting on matters related to the common-interest community.

(2) Using the common elements. The provisions of this subparagraph do not prohibit the unit s owner or the tenant or the invitee of the unit s owner or the tenant from using any vehicular or pedestrian ingress or egress to go to or from the unit, including any area used for parking.

(b) Impose a fine against the unit s owner or the tenant or the invitee of the unit s owner or the tenant for each violation, except that:

(1) A fine may not be imposed for a violation that is the subject of a construction penalty pursuant to NRS 116.310305; and

(2) A fine may not be imposed against a unit s owner or a tenant or invitee of a unit s owner or a tenant for a violation of the governing documents which involves a vehicle and which is committed by a person who is delivering goods to, or performing services for, the unit s owner or tenant or invitee of the unit s owner or the tenant.

If the violation poses an imminent threat of causing a substantial adverse effect on the health, safety or welfare of the units owners or residents of the common-interest community, the amount of the fine must be commensurate with the severity of the violation and must be determined by the executive board in accordance with the governing documents. If the violation does not pose an imminent threat of causing a substantial adverse effect on the health, safety or welfare of the units owners or residents of the common-interest community, the amount of the fine must be commensurate with the severity of the violation and must be determined by the executive board in accordance with the governing documents, but the amount of the fine must not exceed $100 for each violation or a total amount of $1,000, whichever is less. The limitations on the amount of the fine do not apply to any charges or costs that may be collected by the association pursuant to this section if the fine becomes past due.

2. The executive board may not impose a fine pursuant to subsection 1 against a unit s owner for a violation of any provision of the governing documents of an association committed by an invitee of the unit s owner or the tenant unless the unit s owner:

(a) Participated in or authorized the violation;

(b) Had prior notice of the violation; or

(c) Had an opportunity to stop the violation and failed to do so.

3. If the association adopts a policy imposing fines for any violations of the governing documents of the association, the secretary or other officer specified in the bylaws shall prepare and cause to be hand-delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit s owner, a schedule of the fines that may be imposed for those violations.

4. The executive board may not impose a fine pursuant to subsection 1 unless:

(a) Not less than 30 days before the violation, the unit s owner and, if different, the person against whom the fine will be imposed had been provided with written notice of the applicable provisions of the governing documents that form the basis of the violation; and

(b) Within a reasonable time after the discovery of the violation, the unit s owner and, if different, the person against whom the fine will be imposed has been provided with:

(1) Written notice specifying the details of the violation, the amount of the fine, and the date, time and location for a hearing on the violation; and

(2) A reasonable opportunity to contest the violation at the hearing.

For the purposes of this subsection, a unit s owner shall not be deemed to have received written notice unless written notice is mailed to the address of the unit and, if different, to a mailing address specified by the unit s owner.

5. The executive board must schedule the date, time and location for the hearing on the violation so that the unit s owner and, if different, the person against whom the fine will be imposed is provided with a reasonable opportunity to prepare for the hearing and to be present at the hearing.

6. The executive board must hold a hearing before it may impose the fine, unless the fine is paid before the hearing or unless the unit s owner and, if different, the person against whom the fine will be imposed:

(a) Executes a written waiver of the right to the hearing; or

(b) Fails to appear at the hearing after being provided with proper notice of the hearing.

7. If a fine is imposed pursuant to subsection 1 and the violation is not cured within 14 days, or within any longer period that may be established by the executive board, the violation shall be deemed a continuing violation. Thereafter, the executive board may impose an additional fine for the violation for each 7-day period or portion thereof that the violation is not cured. Any additional fine may be imposed without notice and an opportunity to be heard.

8. If the governing documents so provide, the executive board may appoint a committee, with not less than three members, to conduct hearings on violations and to impose fines pursuant to this section. While acting on behalf of the executive board for those limited purposes, the committee and its members are entitled to all privileges and immunities and are subject to all duties and requirements of the executive board and its members.

9. A member of the executive board shall not participate in any hearing or cast any vote relating to a fine imposed pursuant to subsection 1 if the member has not paid all assessments which are due to the association by the member. If a member of the executive board:

(a) Participates in a hearing in violation of this subsection, any action taken at the hearing is void.

(b) Casts a vote in violation of this subsection, the vote is void.

10. The provisions of this section establish the minimum procedural requirements that the executive board must follow before it may impose a fine. The provisions of this section do not preempt any provisions of the governing documents that provide greater procedural protections.

11. Any past due fine must not bear interest, but may include any costs incurred by the association during a civil action to enforce the payment of the past due fine.

12. If requested by a person upon whom a fine was imposed, not later than 60 days after receiving any payment of a fine, an association shall provide to the person upon whom the fine was imposed a statement of the remaining balance owed.

(Added to NRS by 1997, 3112; A 1999, 3001; 2003, 2228, 2268; 2005, 2592; 2009, 2797, 2880, 2913; 2011, 2431)

NRS 116.31031 Power of executive board to impose fines and other sanctions for violations of governing documents; limitations; procedural requirements; continuing violations; collection of past due fines; statement of balance owed. [Effective January 1, 2014.]

1. Except as otherwise provided in this section, if a unit s owner or a tenant or an invitee of a unit s owner or a tenant violates any provision of the governing documents of an association, the executive board may, if the governing documents so provide:

(a) Prohibit, for a reasonable time, the unit s owner or the tenant or the invitee of the unit s owner or the tenant from:

(1) Voting on matters related to the common-interest community.

(2) Using the common elements. The provisions of this subparagraph do not prohibit the unit s owner or the tenant or the invitee of the unit s owner or the tenant from using any vehicular or pedestrian ingress or egress to go to or from the unit, including any area used for parking.

(b) Impose a fine against the unit s owner or the tenant or the invitee of the unit s owner or the tenant for each violation, except that:

(1) A fine may not be imposed for a violation that is the subject of a construction penalty pursuant to NRS 116.310305; and

(2) A fine may not be imposed against a unit s owner or a tenant or invitee of a unit s owner or a tenant for a violation of the governing documents which involves a vehicle and which is committed by a person who is delivering goods to, or performing services for, the unit s owner or tenant or invitee of the unit s owner or the tenant.

If the violation poses an imminent threat of causing a substantial adverse effect on the health, safety or welfare of the units owners or residents of the common-interest community, the amount of the fine must be commensurate with the severity of the violation and must be determined by the executive board in accordance with the governing documents. If the violation does not pose an imminent threat of causing a substantial adverse effect on the health, safety or welfare of the units owners or residents of the common-interest community, the amount of the fine must be commensurate with the severity of the violation and must be determined by the executive board in accordance with the governing documents, but the amount of the fine must not exceed $100 for each violation or a total amount of $1,000, whichever is less. The limitations on the amount of the fine do not apply to any charges or costs that may be collected by the association pursuant to this section if the fine becomes past due.

2. The executive board may not impose a fine pursuant to subsection 1 against a unit s owner for a violation of any provision of the governing documents of an association committed by an invitee of the unit s owner or the tenant unless the unit s owner:

(a) Participated in or authorized the violation;

(b) Had prior notice of the violation; or

(c) Had an opportunity to stop the violation and failed to do so.

3. If the association adopts a policy imposing fines for any violations of the governing documents of the association, the secretary or other officer specified in the bylaws shall prepare and cause to be hand-delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit s owner, a schedule of the fines that may be imposed for those violations.

4. The executive board may not impose a fine pursuant to subsection 1 unless:

(a) Not less than 30 days before the alleged violation, the unit s owner and, if different, the person against whom the fine will be imposed had been provided with written notice of the applicable provisions of the governing documents that form the basis of the alleged violation; and

(b) Within a reasonable time after the discovery of the alleged violation, the unit s owner and, if different, the person against whom the fine will be imposed has been provided with:

(1) Written notice:

(I) Specifying in detail the alleged violation, the proposed action to cure the alleged violation, the amount of the fine, and the date, time and location for a hearing on the alleged violation; and

(II) Providing a clear and detailed photograph of the alleged violation, if the alleged violation relates to the physical condition of the unit or the grounds of the unit or an act or a failure to act of which it is possible to obtain a photograph; and

(2) A reasonable opportunity to cure the alleged violation or to contest the alleged violation at the hearing.

For the purposes of this subsection, a unit s owner shall not be deemed to have received written notice unless written notice is mailed to the address of the unit and, if different, to a mailing address specified by the unit s owner.

5. The executive board must schedule the date, time and location for the hearing on the alleged violation so that the unit s owner and, if different, the person against whom the fine will be imposed is provided with a reasonable opportunity to prepare for the hearing and to be present at the hearing.

6. The executive board must hold a hearing before it may impose the fine, unless the fine is paid before the hearing or unless the unit s owner and, if different, the person against whom the fine will be imposed:

(a) Executes a written waiver of the right to the hearing; or

(b) Fails to appear at the hearing after being provided with proper notice of the hearing.

7. If a fine is imposed pursuant to subsection 1 and the violation is not cured within 14 days, or within any longer period that may be established by the executive board, the violation shall be deemed a continuing violation. Thereafter, the executive board may impose an additional fine for the violation for each 7-day period or portion thereof that the violation is not cured. Any additional fine may be imposed without providing the opportunity to cure the violation and without the notice and an opportunity to be heard required by paragraph (b) of subsection 4.

8. If the governing documents so provide, the executive board may appoint a committee, with not less than three members, to conduct hearings on alleged violations and to impose fines pursuant to this section. While acting on behalf of the executive board for those limited purposes, the committee and its members are entitled to all privileges and immunities and are subject to all duties and requirements of the executive board and its members.

9. A member of the executive board shall not participate in any hearing or cast any vote relating to a fine imposed pursuant to subsection 1 if the member has not paid all assessments which are due to the association by the member. If a member of the executive board:

(a) Participates in a hearing in violation of this subsection, any action taken at the hearing is void.

(b) Casts a vote in violation of this subsection, the vote is void.

10. The provisions of this section establish the minimum procedural requirements that the executive board must follow before it may impose a fine. The provisions of this section do not preempt any provisions of the governing documents that provide greater procedural protections.

11. Any past due fine must not bear interest, but may include any costs incurred by the association during a civil action to enforce the payment of the past due fine.

12. If requested by a person upon whom a fine was imposed, not later than 60 days after receiving any payment of a fine, an association shall provide to the person upon whom the fine was imposed a statement of the remaining balance owed.

(Added to NRS by 1997, 3112; A 1999, 3001; 2003, 2228, 2268; 2005, 2592; 2009, 2797, 2880, 2913; 2011, 2431; 2013, 267, effective January 1, 2014)



NRS 116.310312 - Power of executive board to enter grounds of unit to conduct certain maintenance or remove or abate public nuisance; notice of security interest and hearing required; imposition of fines and costs; lien against unit; limitation on liability.

1. A person who holds a security interest in a unit must provide the association with the person s contact information as soon as reasonably practicable, but not later than 30 days after the person:

(a) Files an action for recovery of a debt or enforcement of any right secured by the unit pursuant to NRS 40.430; or

(b) Records or has recorded on his or her behalf a notice of a breach of obligation secured by the unit and the election to sell or have the unit sold pursuant to NRS 107.080.

2. If an action or notice described in subsection 1 has been filed or recorded regarding a unit and the association has provided the unit s owner with notice and an opportunity for a hearing in the manner provided in NRS 116.31031, the association, including its employees, agents and community manager, may, but is not required to, enter the grounds of the unit, whether or not the unit is vacant, to take any of the following actions if the unit s owner refuses or fails to take any action or comply with any requirement imposed on the unit s owner within the time specified by the association as a result of the hearing:

(a) Maintain the exterior of the unit in accordance with the standards set forth in the governing documents, including, without limitation, any provisions governing maintenance, standing water or snow removal.

(b) Remove or abate a public nuisance on the exterior of the unit which:

(1) Is visible from any common area of the community or public streets;

(2) Threatens the health or safety of the residents of the common-interest community;

(3) Results in blighting or deterioration of the unit or surrounding area; and

(4) Adversely affects the use and enjoyment of nearby units.

3. If a unit is vacant and the association has provided the unit s owner with notice and an opportunity for a hearing in the manner provided in NRS 116.31031, the association, including its employees, agents and community manager, may enter the grounds of the unit to maintain the exterior of the unit or abate a public nuisance as described in subsection 2 if the unit s owner refuses or fails to do so.

4. The association may order that the costs of any maintenance or abatement conducted pursuant to subsection 2 or 3, including, without limitation, reasonable inspection fees, notification and collection costs and interest, be charged against the unit. The association shall keep a record of such costs and interest charged against the unit and has a lien on the unit for any unpaid amount of the charges. The lien may be foreclosed under NRS 116.31162 to 116.31168, inclusive.

5. A lien described in subsection 4 bears interest from the date that the charges become due at a rate determined pursuant to NRS 17.130 until the charges, including all interest due, are paid.

6. Except as otherwise provided in this subsection, a lien described in subsection 4 is prior and superior to all liens, claims, encumbrances and titles other than the liens described in paragraphs (a) and (c) of subsection 2 of NRS 116.3116. If the federal regulations of the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association require a shorter period of priority for the lien, the period during which the lien is prior and superior to other security interests shall be determined in accordance with those federal regulations. Notwithstanding the federal regulations, the period of priority of the lien must not be less than the 6 months immediately preceding the institution of an action to enforce the lien.

7. A person who purchases or acquires a unit at a foreclosure sale pursuant to NRS 40.430 or a trustee s sale pursuant to NRS 107.080 is bound by the governing documents of the association and shall maintain the exterior of the unit in accordance with the governing documents of the association. Such a unit may only be removed from a common-interest community in accordance with the governing documents pursuant to this chapter.

8. Notwithstanding any other provision of law, an association, its directors or members of the executive board, employees, agents or community manager who enter the grounds of a unit pursuant to this section are not liable for trespass.

9. As used in this section:

(a) Exterior of the unit includes, without limitation, all landscaping outside of a unit and the exterior of all property exclusively owned by the unit owner.

(b) Vacant means a unit:

(1) Which reasonably appears to be unoccupied;

(2) On which the owner has failed to maintain the exterior to the standards set forth in the governing documents the association; and

(3) On which the owner has failed to pay assessments for more than 60 days.

(Added to NRS by 2009, 1007)



NRS 116.310313 - Collection of past due obligation; charge of reasonable fee to collect.

1. An association may charge a unit s owner reasonable fees to cover the costs of collecting any past due obligation. The Commission shall adopt regulations establishing the amount of the fees that an association may charge pursuant to this section.

2. The provisions of this section apply to any costs of collecting a past due obligation charged to a unit s owner, regardless of whether the past due obligation is collected by the association itself or by any person acting on behalf of the association, including, without limitation, an officer or employee of the association, a community manager or a collection agency.

3. As used in this section:

(a) Costs of collecting includes any fee, charge or cost, by whatever name, including, without limitation, any collection fee, filing fee, recording fee, fee related to the preparation, recording or delivery of a lien or lien rescission, title search lien fee, bankruptcy search fee, referral fee, fee for postage or delivery and any other fee or cost that an association charges a unit s owner for the investigation, enforcement or collection of a past due obligation. The term does not include any costs incurred by an association if a lawsuit is filed to enforce any past due obligation or any costs awarded by a court.

(b) Obligation means any assessment, fine, construction penalty, fee, charge or interest levied or imposed against a unit s owner pursuant to any provision of this chapter or the governing documents.

(Added to NRS by 2009, 2795)



NRS 116.310315 - Accounting for fines imposed by association.

If an association has imposed a fine against a unit s owner or a tenant or an invitee of a unit s owner or a tenant pursuant to NRS 116.31031 for violations of the governing documents of the association, the association shall establish a compliance account to account for the fine, which must be separate from any account established for assessments.

(Added to NRS by 1997, 3112; A 2005, 1715; 2009, 2882, 2915) (Substituted in revision for NRS 116.31145)



NRS 116.31032 - Period of declarant s control of association; representation of units owners on executive board.

1. Except as otherwise provided in this section, the declaration may provide for a period of declarant s control of the association, during which a declarant, or persons designated by a declarant, may appoint and remove the officers of the association and members of the executive board. A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before termination of that period and, in that event, the declarant may require, for the duration of the period of declarant s control, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective. Regardless of the period provided in the declaration, a period of declarant s control terminates no later than the earliest of:

(a) Sixty days after conveyance of 75 percent of the units that may be created to units owners other than a declarant or, if the association exercises powers over a common-interest community pursuant to this chapter and a time-share plan pursuant to chapter 119A of NRS, 120 days after conveyance of 80 percent of the units that may be created to units owners other than a declarant;

(b) Five years after all declarants have ceased to offer units for sale in the ordinary course of business;

(c) Five years after any right to add new units was last exercised; or

(d) The day the declarant, after giving notice to units owners, records an instrument voluntarily surrendering all rights to control activities of the association.

2. Not later than 60 days after conveyance of 25 percent of the units that may be created to units owners other than a declarant, at least one member and not less than 25 percent of the members of the executive board must be elected by units owners other than the declarant. Not later than 60 days after conveyance of 50 percent of the units that may be created to units owners other than a declarant, not less than one-third of the members of the executive board must be elected by units owners other than the declarant.

(Added to NRS by 1993, 2353; A 2001, 2490; 2011, 2433)



NRS 116.31034 - Election of members of executive board and officers of association; term of office of member of executive board; staggered terms; eligibility to serve on executive board; required disclosures; procedure for conducting elections; certification by member of executive board of understanding of governing documents and provisions of chapter.

1. Except as otherwise provided in subsection 5 of NRS 116.212, not later than the termination of any period of declarant s control, the units owners shall elect an executive board of at least three members, all of whom must be units owners. The executive board shall elect the officers of the association. Unless the governing documents provide otherwise, the officers of the association are not required to be units owners. The members of the executive board and the officers of the association shall take office upon election.

2. The term of office of a member of the executive board may not exceed 3 years, except for members who are appointed by the declarant. Unless the governing documents provide otherwise, there is no limitation on the number of terms that a person may serve as a member of the executive board.

3. The governing documents of the association must provide for terms of office that are staggered in such a manner that, to the extent possible, an equal number of members of the executive board are elected at each election. The provisions of this subsection do not apply to:

(a) Members of the executive board who are appointed by the declarant; and

(b) Members of the executive board who serve a term of 1 year or less.

4. Not less than 30 days before the preparation of a ballot for the election of members of the executive board, the secretary or other officer specified in the bylaws of the association shall cause notice to be given to each unit s owner of the unit s owner s eligibility to serve as a member of the executive board. Each unit s owner who is qualified to serve as a member of the executive board may have his or her name placed on the ballot along with the names of the nominees selected by the members of the executive board or a nominating committee established by the association.

5. Before the secretary or other officer specified in the bylaws of the association causes notice to be given to each unit s owner of his or her eligibility to serve as a member of the executive board pursuant to subsection 4, the executive board may determine that if, at the closing of the prescribed period for nominations for membership on the executive board, the number of candidates nominated for membership on the executive board is equal to or less than the number of members to be elected to the executive board at the election, then the secretary or other officer specified in the bylaws of the association will cause notice to be given to each unit s owner informing each unit s owner that:

(a) The association will not prepare or mail any ballots to units owners pursuant to this section and the nominated candidates shall be deemed to be duly elected to the executive board unless:

(1) A unit s owner who is qualified to serve on the executive board nominates himself or herself for membership on the executive board by submitting a nomination to the executive board within 30 days after the notice provided by this subsection; and

(2) The number of units owners who submit such a nomination causes the number of candidates nominated for membership on the executive board to be greater than the number of members to be elected to the executive board.

(b) Each unit s owner who is qualified to serve as a member of the executive board may nominate himself or herself for membership on the executive board by submitting a nomination to the executive board within 30 days after the notice provided by this subsection.

6. If the notice described in subsection 5 is given and if, at the closing of the prescribed period for nominations for membership on the executive board described in subsection 5, the number of candidates nominated for membership on the executive board is equal to or less than the number of members to be elected to the executive board, then:

(a) The association will not prepare or mail any ballots to units owners pursuant to this section;

(b) The nominated candidates shall be deemed to be duly elected to the executive board not later than 30 days after the date of the closing of the period for nominations described in subsection 5; and

(c) The association shall send to each unit s owner notification that the candidates nominated have been elected to the executive board.

7. If the notice described in subsection 5 is given and if, at the closing of the prescribed period for nominations for membership on the executive board described in subsection 5, the number of candidates nominated for membership on the executive board is greater than the number of members to be elected to the executive board, then the association shall:

(a) Prepare and mail ballots to the units owners pursuant to this section; and

(b) Conduct an election for membership on the executive board pursuant to this section.

8. Each person who is nominated as a candidate for membership on the executive board pursuant to subsection 4 or 5 must:

(a) Make a good faith effort to disclose any financial, business, professional or personal relationship or interest that would result or would appear to a reasonable person to result in a potential conflict of interest for the candidate if the candidate were to be elected to serve as a member of the executive board; and

(b) Disclose whether the candidate is a member in good standing. For the purposes of this paragraph, a candidate shall not be deemed to be in good standing if the candidate has any unpaid and past due assessments or construction penalties that are required to be paid to the association.

The candidate must make all disclosures required pursuant to this subsection in writing to the association with his or her candidacy information. Except as otherwise provided in this subsection, the association shall distribute the disclosures, on behalf of the candidate, to each member of the association with the ballot or, in the event ballots are not prepared and mailed pursuant to subsection 6, in the next regular mailing of the association. The association is not obligated to distribute any disclosure pursuant to this subsection if the disclosure contains information that is believed to be defamatory, libelous or profane.

9. Unless a person is appointed by the declarant:

(a) A person may not be a member of the executive board or an officer of the association if the person, the person s spouse or the person s parent or child, by blood, marriage or adoption, performs the duties of a community manager for that association.

(b) A person may not be a member of the executive board of a master association or an officer of that master association if the person, the person s spouse or the person s parent or child, by blood, marriage or adoption, performs the duties of a community manager for:

(1) That master association; or

(2) Any association that is subject to the governing documents of that master association.

10. An officer, employee, agent or director of a corporate owner of a unit, a trustee or designated beneficiary of a trust that owns a unit, a partner of a partnership that owns a unit, a member or manager of a limited-liability company that owns a unit, and a fiduciary of an estate that owns a unit may be an officer of the association or a member of the executive board. In all events where the person serving or offering to serve as an officer of the association or a member of the executive board is not the record owner, the person shall file proof in the records of the association that:

(a) The person is associated with the corporate owner, trust, partnership, limited-liability company or estate as required by this subsection; and

(b) Identifies the unit or units owned by the corporate owner, trust, partnership, limited-liability company or estate.

11. Except as otherwise provided in subsection 6 or NRS 116.31105, the election of any member of the executive board must be conducted by secret written ballot in the following manner:

(a) The secretary or other officer specified in the bylaws of the association shall cause a secret ballot and a return envelope to be sent, prepaid by United States mail, to the mailing address of each unit within the common-interest community or to any other mailing address designated in writing by the unit s owner.

(b) Each unit s owner must be provided with at least 15 days after the date the secret written ballot is mailed to the unit s owner to return the secret written ballot to the association.

(c) A quorum is not required for the election of any member of the executive board.

(d) Only the secret written ballots that are returned to the association may be counted to determine the outcome of the election.

(e) The secret written ballots must be opened and counted at a meeting of the association. A quorum is not required to be present when the secret written ballots are opened and counted at the meeting.

(f) The incumbent members of the executive board and each person whose name is placed on the ballot as a candidate for membership on the executive board may not possess, be given access to or participate in the opening or counting of the secret written ballots that are returned to the association before those secret written ballots have been opened and counted at a meeting of the association.

12. An association shall not adopt any rule or regulation that has the effect of prohibiting or unreasonably interfering with a candidate in the candidate s campaign for election as a member of the executive board, except that the candidate s campaign may be limited to 90 days before the date that ballots are required to be returned to the association.

13. A candidate who has submitted a nomination form for election as a member of the executive board may request that the association or its agent either:

(a) Send before the date of the election and at the association s expense, to the mailing address of each unit within the common-interest community or to any other mailing address designated in writing by the unit s owner a candidate informational statement. The candidate informational statement:

(1) Must be no longer than a single, typed page;

(2) Must not contain any defamatory, libelous or profane information; and

(3) May be sent with the secret ballot mailed pursuant to subsection 11 or in a separate mailing; or

(b) To allow the candidate to communicate campaign material directly to the units owners, provide to the candidate, in paper format at a cost not to exceed 25 cents per page for the first 10 pages and 10 cents per page thereafter, in the format of a compact disc at a cost of not more than $5 or by electronic mail at no cost:

(1) A list of the mailing address of each unit, which must not include the names of the units owners or the name of any tenant of a unit s owner; or

(2) If the members of the association are owners of time shares within a time share plan created pursuant to chapter 119A of NRS and:

(I) The voting rights of those owners are exercised by delegates or representatives pursuant to NRS 116.31105, the mailing address of the delegates or representatives.

(II) The voting rights of those owners are not exercised by delegates or representatives, the mailing address of the association established pursuant to NRS 119A.520. If the mailing address of the association is provided to the candidate pursuant to this sub-subparagraph, the association must send to each owner of a time share within the time share plan the campaign material provided by the candidate. If the campaign material will be sent by mail, the candidate who provides the campaign material must provide to the association a separate copy of the campaign material for each owner and must pay the actual costs of mailing before the campaign material is mailed. If the campaign material will be sent by electronic transmission, the candidate must provide to the association one copy of the campaign material in an electronic format.

The information provided pursuant to this paragraph must not include the name of any unit s owner or any tenant of a unit s owner. If a candidate who makes a request for the information described in this paragraph fails or refuses to provide a written statement signed by the candidate which states that the candidate is making the request to allow the candidate to communicate campaign material directly to units owners and that the candidate will not use the information for any other purpose, the association or its agent may refuse the request.

14. An association and its directors, officers, employees and agents are immune from criminal or civil liability for any act or omission which arises out of the publication or disclosure of any information related to any person and which occurs in the course of carrying out any duties required pursuant to subsection 13.

15. Each member of the executive board shall, within 90 days after his or her appointment or election, certify in writing to the association, on a form prescribed by the Administrator, that the member has read and understands the governing documents of the association and the provisions of this chapter to the best of his or her ability. The Administrator may require the association to submit a copy of the certification of each member of the executive board of that association at the time the association registers with the Ombudsman pursuant to NRS 116.31158.

(Added to NRS by 1993, 2353; A 1997, 3117; 1999, 3001; 2003, 2229; 2005, 2594; 2009, 1250, 2883, 2915; 2011, 660)



NRS 116.31035 - Publications containing mention of candidate or ballot question: Requirements; limitations.

1. If an official publication contains any mention of a candidate or ballot question, the official publication must, upon request and under the same terms and conditions, provide equal space to all candidates or to a representative of an organization which supports the passage or defeat of the ballot question.

2. If an official publication contains the views or opinions of the association, the executive board, a community manager or an officer, employee or agent of an association concerning an issue of official interest, the official publication must, upon request and under the same terms and conditions, provide equal space to opposing views and opinions of a unit s owner of the common-interest community.

3. If an association has a closed-circuit television station and that station interviews, or provides time to, a candidate or a representative of an organization which supports the passage or defeat of a ballot question, the closed-circuit television station must, under the same terms and conditions, allow equal time for all candidates or a representative of an opposing view to the ballot question.

4. The association and its officers, employees and agents are immune from criminal or civil liability for any act or omission which arises out of the publication or disclosure of any information related to any person and which occurs in the course of carrying out any duties required pursuant to subsection 1, 2 or 3.

5. As used in this section:

(a) Issue of official interest means:

(1) Any issue on which the executive board or the units owners will be voting, including, without limitation, elections; and

(2) The enactment or adoption of rules or regulations that will affect the common-interest community.

(b) Official publication means:

(1) An official website;

(2) An official newsletter or other similar publication that is circulated to each unit s owner; or

(3) An official bulletin board that is available to each unit s owner.

(Added to NRS by 2011, 2414)



NRS 116.31036 - Removal of member of executive board.

1. Notwithstanding any provision of the declaration or bylaws to the contrary, any member of the executive board, other than a member appointed by the declarant, may be removed from the executive board, with or without cause, if at a removal election held pursuant to this section, the number of votes cast in favor of removal constitutes:

(a) At least 35 percent of the total number of voting members of the association; and

(b) At least a majority of all votes cast in that removal election.

2. A removal election may be called by units owners constituting at least 10 percent, or any lower percentage specified in the bylaws, of the total number of voting members of the association. To call a removal election, the units owners must submit a written petition which is signed by the required percentage of the total number of voting members of the association pursuant to this subsection and which is mailed, return receipt requested, or served by a process server to the executive board or the community manager for the association. If a removal election is called pursuant to this subsection and:

(a) The voting rights of the units owners will be exercised through the use of secret written ballots pursuant to this section:

(1) The secret written ballots for the removal election must be sent in the manner required by this section not less than 15 days or more than 60 days after the date on which the petition is received; and

(2) The executive board shall set the date for the meeting to open and count the secret written ballots so that the meeting is held not more than 15 days after the deadline for returning the secret written ballots and not later than 90 days after the date on which the petition was received.

(b) The voting rights of the owners of time shares will be exercised by delegates or representatives as set forth in NRS 116.31105, the executive board shall set the date for the removal election so that the removal election is held not less than 15 days or more than 90 days after the date on which the petition is received.

The association shall not adopt any rule or regulation which prevents or unreasonably interferes with the collection of the required percentage of signatures for a petition pursuant to this subsection.

3. Except as otherwise provided in NRS 116.31105, the removal of any member of the executive board must be conducted by secret written ballot in the following manner:

(a) The secretary or other officer specified in the bylaws of the association shall cause a secret ballot and a return envelope to be sent, prepaid by United States mail, to the mailing address of each unit within the common-interest community or to any other mailing address designated in writing by the unit s owner.

(b) Each unit s owner must be provided with at least 15 days after the date the secret written ballot is mailed to the unit s owner to return the secret written ballot to the association.

(c) Only the secret written ballots that are returned to the association may be counted to determine the outcome.

(d) The secret written ballots must be opened and counted at a meeting of the association. A quorum is not required to be present when the secret written ballots are opened and counted at the meeting.

(e) The incumbent members of the executive board, including, without limitation, the member who is subject to the removal, may not possess, be given access to or participate in the opening or counting of the secret written ballots that are returned to the association before those secret written ballots have been opened and counted at a meeting of the association.

(Added to NRS by 1993, 2354; A 2003, 2231; 2005, 2596; 2009, 2799, 2885, 2917; 2011, 2434)



NRS 116.31037 - Indemnification and defense of member of executive board.

If a member of an executive board is named as a respondent or sued for liability for actions undertaken in his or her role as a member of the board, the association shall indemnify the member for his or her losses or claims, and undertake all costs of defense, unless it is proven that the member acted with willful or wanton misfeasance or with gross negligence. After such proof, the association is no longer liable for the cost of defense, and may recover costs already expended from the member of the executive board who so acted.

(Added to NRS by 2011, 2414)



NRS 116.31038 - Delivery to association of property held or controlled by declarant.

In addition to any applicable requirement set forth in NRS 116.310395, within 30 days after units owners other than the declarant may elect a majority of the members of the executive board, the declarant shall deliver to the association all property of the units owners and of the association held by or controlled by the declarant, including:

1. The original or a certified copy of the recorded declaration as amended, the articles of incorporation, articles of association, articles of organization, certificate of registration, certificate of limited partnership, certificate of trust or other documents of organization for the association, the bylaws, minute books and other books and records of the association and any rules or regulations which may have been adopted.

2. An accounting for money of the association and audited financial statements for each fiscal year and any ancillary period from the date of the last audit of the association to the date the period of the declarant s control ends. The financial statements must fairly and accurately report the association s financial position. The declarant shall pay the costs of the ancillary audit. The ancillary audit must be delivered within 210 days after the date the period of the declarant s control ends.

3. A complete study of the reserves of the association, conducted by a person who is registered as a reserve study specialist pursuant to chapter 116A of NRS. At the time the control of the declarant ends, the declarant shall:

(a) Except as otherwise provided in this paragraph, deliver to the association a reserve account that contains the declarant s share of the amounts then due, and control of the account. If the declaration was recorded before October 1, 1999, and, at the time the control of the declarant ends, the declarant has failed to pay his or her share of the amounts due, the executive board shall authorize the declarant to pay the deficiency in installments for a period of 3 years, unless the declarant and the executive board agree to a shorter period.

(b) Disclose, in writing, the amount by which the declarant has subsidized the association s dues on a per unit or per lot basis.

4. The association s money or control thereof.

5. All of the declarant s tangible personal property that has been represented by the declarant as property of the association or, unless the declarant has disclosed in the public offering statement that all such personal property used in the common-interest community will remain the declarant s property, all of the declarant s tangible personal property that is necessary for, and has been used exclusively in, the operation and enjoyment of the common elements, and inventories of these properties.

6. A copy of any plans and specifications used in the construction of the improvements in the common-interest community which were completed within 2 years before the declaration was recorded.

7. All insurance policies then in force, in which the units owners, the association, or its directors and officers are named as insured persons.

8. Copies of any certificates of occupancy that may have been issued with respect to any improvements comprising the common-interest community other than units in a planned community.

9. Any renewable permits and approvals issued by governmental bodies applicable to the common-interest community which are in force and any other permits and approvals so issued and applicable which are required by law to be kept on the premises of the community.

10. Written warranties of the contractor, subcontractors, suppliers and manufacturers that are still effective.

11. A roster of owners and mortgagees of units and their addresses and telephone numbers, if known, as shown on the declarant s records.

12. Contracts of employment in which the association is a contracting party.

13. Any contract for service in which the association is a contracting party or in which the association or the units owners have any obligation to pay a fee to the persons performing the services.

(Added to NRS by 1993, 2354; A 1999, 3002; 2001, 2490; 2005, 2597; 2009, 2918)



NRS 116.31039 - Delivery to association of additional common elements constructed by declarant or successor declarant.

1. If a common-interest community is developed in separate phases and any declarant or successor declarant is constructing any common elements that will be added to the association s common elements after the date on which the units owners other than the declarant may elect a majority of the members of the executive board, the declarant or successor declarant who is constructing such additional common elements is responsible for:

(a) Paying all expenses related to the additional common elements which are incurred before the conveyance of the additional common elements to the association; and

(b) Except as otherwise provided in NRS 116.31038, delivering to the association that declarant s share of the amount specified in the study of the reserves completed pursuant to subsection 2.

2. Before conveying the additional common elements to the association, the declarant or successor declarant who constructed the additional common elements shall deliver to the association a study of the reserves for the additional common elements which satisfies the requirements of NRS 116.31152.

3. As used in this section, successor declarant includes, without limitation, any successor declarant who does not control the association established by the initial declarant.

(Added to NRS by 2003, 2219)



NRS 116.310395 - Delivery to association of converted building reserve deficit.

1. At the time of each close of escrow of a unit in a converted building, the declarant shall deliver to the association the amount of the converted building reserve deficit allocated to that unit.

2. The allocation to a unit of the amount of any converted building reserve deficit must be made in the same manner as assessments are allocated to that unit.

3. As used in this section, converted building reserve deficit means the amount necessary to replace the major components of the common elements needing replacement within 10 years after the date of the first close of escrow of a unit.

(Added to NRS by 2005, 2581; A 2009, 2920)



NRS 116.3104 - Transfer of special declarant s right.

1. A special declarant s right created or reserved under this chapter may be transferred only by an instrument evidencing the transfer recorded in every county in which any portion of the common-interest community is located. The instrument is not effective unless executed by the transferee.

2. Upon transfer of any special declarant s right, the liability of a transferor declarant is as follows:

(a) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranties imposed upon the transferor by this chapter. Lack of privity does not deprive any unit s owner of standing to maintain an action to enforce any obligation of the transferor.

(b) If a successor to any special declarant s right is an affiliate of a declarant, the transferor is jointly and severally liable with the successor for any obligations or liabilities of the successor relating to the common-interest community.

(c) If a transferor retains any special declarant s rights, but transfers other special declarant s rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by this chapter or by the declaration relating to the retained special declarant s rights and arising after the transfer.

(d) A transferor has no liability for any act or omission or any breach of a contractual obligation or warranty arising from the exercise of a special declarant s right by a successor declarant who is not an affiliate of the transferor.

3. Unless otherwise provided in a mortgage, deed of trust or other agreement creating a security interest, in case of foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale or sale under the Bankruptcy Code or a receivership, of any units owned by a declarant or real estate in a common-interest community subject to developmental rights, a person acquiring title to all the property being foreclosed or sold, but only upon the person s request, succeeds to all special declarant s rights related to that property held by that declarant, or only to any rights reserved in the declaration pursuant to NRS 116.2115 and held by that declarant to maintain models, offices for sales and signs. The judgment or instrument conveying title must provide for transfer of only the special declarant s rights requested.

4. Upon foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale or sale under the Bankruptcy Code or a receivership of all interests in a common-interest community owned by a declarant:

(a) The declarant ceases to have any special declarant s rights; and

(b) The period of declarant s control (NRS 116.31032) terminates unless the judgment or instrument conveying title provides for transfer of all special declarant s rights held by that declarant to a successor declarant.

(Added to NRS by 1991, 560; A 1993, 2366)



NRS 116.31043 - Liabilities and obligations of person who succeeds to special declarant s rights.

The liabilities and obligations of a person who succeeds to special declarant s rights are as follows:

1. A successor to any special declarant s right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by this chapter or by the declaration.

2. A successor to any special declarant s right, other than a successor described in subsection 3 or 4 or a successor who is an affiliate of a declarant, is subject to the obligations and liabilities imposed by this chapter or the declaration:

(a) On a declarant which relate to the successor s exercise or nonexercise of special declarant s rights; or

(b) On his or her transferor, other than:

(1) Misrepresentations by any previous declarant;

(2) Warranties on improvements made by any previous declarant, or made before the common-interest community was created;

(3) Breach of any fiduciary obligation by any previous declarant or previous declarant s appointees to the executive board; or

(4) Any liability or obligation imposed on the transferor as a result of the transferor s acts or omissions after the transfer.

3. A successor to only a right reserved in the declaration to maintain models, offices for sales and signs (NRS 116.2115), may not exercise any other special declarant s right, and is not subject to any liability or obligation as a declarant, except the obligation to provide a public offering statement and any liability arising as a result thereof.

4. A successor to all special declarant s rights held by a transferor who succeeded to those rights pursuant to a deed or other instrument of conveyance in lieu of foreclosure or a judgment or instrument conveying title under subsection 3 of NRS 116.3104, may declare in a recorded instrument the intention to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant s rights to any person acquiring title to any unit or real estate subject to developmental rights owned by the successor, or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by his or her transferor to control the executive board in accordance with NRS 116.31032 for the duration of any period of declarant s control, and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant s rights under this subsection, the successor declarant is not subject to any liability or obligation as a declarant other than liability for his or her acts and omissions under NRS 116.31032.

(Added to NRS by 1991, 561; A 1993, 2367)



NRS 116.31046 - Successor not subject to certain claims against or other obligations of transferor of special declarant s right.

NRS 116.3104 and 116.31043 do not subject any successor to a special declarant s right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under this chapter or the declaration.

(Added to NRS by 1991, 561)



NRS 116.3105 - Termination of contracts and leases of declarant.

1. Within 2 years after the executive board elected by the units owners pursuant to NRS 116.31034 takes office, the association may terminate without penalty, upon not less than 90 days notice to the other party, any of the following if it was entered into before that executive board was elected:

(a) Any management, maintenance, operations or employment contract, or lease of recreational or parking areas or facilities; or

(b) Any other contract or lease between the association and a declarant or an affiliate of a declarant.

2. The association may terminate without penalty, at any time after the executive board elected by the units owners pursuant to NRS 116.31034 takes office upon not less than 90 days notice to the other party, any contract or lease that is not in good faith or was unconscionable to the units owners at the time entered into.

3. This section does not apply to:

(a) Any lease the termination of which would terminate the common-interest community or reduce its size, unless the real estate subject to that lease was included in the common-interest community for the purpose of avoiding the right of the association to terminate a lease under this section; or

(b) A proprietary lease.

(Added to NRS by 1991, 561; A 1993, 2368; 2011, 2435)



NRS 116.3106 - Bylaws.

1. The bylaws of the association must:

(a) Provide the number of members of the executive board and the titles of the officers of the association;

(b) Provide for election by the executive board of a president, treasurer, secretary and any other officers of the association the bylaws specify;

(c) Specify the qualifications, powers and duties, terms of office and manner of electing and removing officers of the association and members of the executive board and filling vacancies;

(d) Specify the powers the executive board or the officers of the association may delegate to other persons or to a community manager;

(e) Specify the officers who may prepare, execute, certify and record amendments to the declaration on behalf of the association;

(f) Provide procedural rules for conducting meetings of the association;

(g) Specify a method for the units owners to amend the bylaws;

(h) Provide procedural rules for conducting elections;

(i) Contain any provision necessary to satisfy requirements in this chapter or the declaration concerning meetings, voting, quorums and other activities of the association; and

(j) Provide for any matter required by law of this State other than this chapter to appear in the bylaws of organizations of the same type as the association.

2. Except as otherwise provided in this chapter or the declaration, the bylaws may provide for any other necessary or appropriate matters, including, without limitation, matters that could be adopted as rules.

3. The bylaws must be written in plain English.

(Added to NRS by 1991, 562; A 1993, 2368; 1997, 3117; 2003, 2232; 2011, 2436)



NRS 116.31065 - Rules.

The rules adopted by an association:

1. Must be reasonably related to the purpose for which they are adopted.

2. Must be sufficiently explicit in their prohibition, direction or limitation to inform a person of any action or omission required for compliance.

3. Must not be adopted to evade any obligation of the association.

4. Must be consistent with the governing documents of the association and must not arbitrarily restrict conduct or require the construction of any capital improvement by a unit s owner that is not required by the governing documents of the association.

5. Must be uniformly enforced under the same or similar circumstances against all units owners. Any rule that is not so uniformly enforced may not be enforced against any unit s owner.

6. May be enforced by the association through the imposition of a fine only if the association complies with the requirements set forth in NRS 116.31031.

(Added to NRS by 1997, 3111; A 1999, 3004; 2003, 2269)



NRS 116.31068 - Notice to units owners.

1. Except as otherwise provided in subsection 3, an association shall deliver any notice required to be given by the association under this chapter to any mailing or electronic mail address a unit s owner designates. Except as otherwise provided in subsection 3, if a unit s owner has not designated a mailing or electronic mail address to which a notice must be delivered, the association may deliver notices by:

(a) Hand delivery to each unit s owner;

(b) Hand delivery, United States mail, postage paid, or commercially reasonable delivery service to the mailing address of each unit;

(c) Electronic means, if the unit s owner has given the association an electronic mail address; or

(d) Any other method reasonably calculated to provide notice to the unit s owner.

2. The ineffectiveness of a good faith effort to deliver notice by an authorized means does not invalidate action taken at or without a meeting.

3. The provisions of this section do not apply:

(a) To a notice required to be given pursuant to NRS 116.3116 to 116.31168, inclusive; or

(b) If any other provision of this chapter specifies the manner in which a notice must be given by an association.

(Added to NRS by 2011, 2413)



NRS 116.3107 - Upkeep of common-interest community.

1. Except to the extent provided by the declaration, subsection 2 and NRS 116.31135, the association has the duty to provide for the maintenance, repair and replacement of the common elements, and each unit s owner has the duty to provide for the maintenance, repair and replacement of his or her unit. Each unit s owner shall afford to the association and the other units owners, and to their agents or employees, access through his or her unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any unit through which access is taken, the unit s owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof.

2. In addition to the liability that a declarant as a unit s owner has under this chapter, the declarant alone is liable for all expenses in connection with real estate subject to developmental rights. No other unit s owner and no other portion of the common-interest community is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real estate subject to developmental rights inures to the declarant.

3. In a planned community, if all developmental rights have expired with respect to any real estate, the declarant remains liable for all expenses of that real estate unless, upon expiration, the declaration provides that the real estate becomes common elements or units.

(Added to NRS by 1991, 562; A 1993, 2368; 2009, 2886)



NRS 116.31073 - Maintenance, repair, restoration and replacement of security walls.

1. Except as otherwise provided in subsection 2 and NRS 116.31135, the association is responsible for the maintenance, repair, restoration and replacement of any security wall which is located within the common-interest community.

2. The provisions of this section do not apply if the governing documents provide that a unit s owner or an entity other than the association is responsible for the maintenance, repair, restoration and replacement of the security wall.

3. For the purpose of carrying out the maintenance, repair, restoration and replacement of a security wall pursuant to this section:

(a) The association, the members of its executive board and its officers, employees, agents and community manager may enter the grounds of a unit after providing written notice and, notwithstanding any other provision of law, are not liable for trespass.

(b) Any such maintenance, repair, restoration and replacement of a security wall must be performed:

(1) During normal business hours;

(2) Within a reasonable length of time; and

(3) In a manner that does not adversely affect access to a unit or the legal rights of a unit s owner to enjoy the use of his or her unit.

(c) Notwithstanding any other provision of law, the executive board is prohibited from imposing an assessment without obtaining prior approval of the units owners unless the total amount of the assessment is less than 5 percent of the annual budget of the association.

4. As used in this section, security wall means any wall composed of stone, brick, concrete, concrete blocks, masonry or similar building material, including, without limitation, ornamental iron or other fencing material, together with footings, pilasters, outriggers, grillwork, gates and other appurtenances, constructed around the perimeter of a residential subdivision with respect to which a final map has been recorded pursuant to NRS 278.360 to 278.460, inclusive, to protect the several tracts in the subdivision and their occupants from vandalism.

(Added to NRS by 2009, 2862)



NRS 116.31075 - Meetings of rural agricultural residential common-interest communities: Compliance with Open Meeting Law.

In conducting any meetings, a rural agricultural residential common-interest community must comply with the provisions set forth in chapter 241 of NRS concerning open meetings which are generally applicable to public bodies.

(Added to NRS by 2003, 2221)



NRS 116.3108 - Meetings of units owners of association; frequency of meetings; calling special meetings; requirements concerning notice and agendas; requirements concerning minutes of meetings; right of units owners to make audio recordings of meetings.

1. A meeting of the units owners must be held at least once each year at a time and place stated in or fixed in accordance with the bylaws. If the governing documents do not designate an annual meeting date of the units owners, a meeting of the units owners must be held 1 year after the date of the last meeting of the units owners. If the units owners have not held a meeting for 1 year, a meeting of the units owners must be held on the following March 1.

2. An association shall hold a special meeting of the units owners to address any matter affecting the common-interest community or the association if its president, a majority of the executive board or units owners constituting at least 10 percent, or any lower percentage specified in the bylaws, of the total number of votes in the association request that the secretary call such a meeting. To call a special meeting, the units owners must submit a written petition which is signed by the required percentage of the total number of voting members of the association pursuant to this subsection and which is mailed, return receipt requested, or served by a process server to the executive board or the community manager for the association. If the petition calls for a special meeting, the executive board shall set the date for the special meeting so that the special meeting is held not less than 15 days or more than 60 days after the date on which the petition is received. The association shall not adopt any rule or regulation which prevents or unreasonably interferes with the collection of the required percentage of signatures for a petition pursuant to this subsection.

3. Not less than 15 days or more than 60 days in advance of any meeting of the units owners, the secretary or other officer specified in the bylaws shall cause notice of the meeting to be given to the units owners in the manner set forth in NRS 116.31068. The notice of the meeting must state the time and place of the meeting and include a copy of the agenda for the meeting. The notice must include notification of the right of a unit s owner to:

(a) Have a copy of the minutes or a summary of the minutes of the meeting provided to the unit s owner upon request, in electronic format at no charge to the unit s owner or, if the association is unable to provide the copy or summary in electronic format, in paper format at a cost not to exceed 25 cents per page for the first 10 pages, and 10 cents per page thereafter.

(b) Speak to the association or executive board, unless the executive board is meeting in executive session.

4. The agenda for a meeting of the units owners must consist of:

(a) A clear and complete statement of the topics scheduled to be considered during the meeting, including, without limitation, any proposed amendment to the declaration or bylaws, any fees or assessments to be imposed or increased by the association, any budgetary changes and any proposal to remove an officer of the association or member of the executive board.

(b) A list describing the items on which action may be taken and clearly denoting that action may be taken on those items. In an emergency, the units owners may take action on an item which is not listed on the agenda as an item on which action may be taken.

(c) A period devoted to comments by units owners regarding any matter affecting the common-interest community or the association and discussion of those comments. Except in emergencies, no action may be taken upon a matter raised under this item of the agenda until the matter itself has been specifically included on an agenda as an item upon which action may be taken pursuant to paragraph (b).

5. The secretary or other officer specified in the bylaws shall cause minutes to be recorded or otherwise taken at each meeting of the units owners. Not more than 30 days after each such meeting, the secretary or other officer specified in the bylaws shall cause the minutes or a summary of the minutes of the meeting to be made available to the units owners. Except as otherwise provided in this subsection, a copy of the minutes or a summary of the minutes must be provided to any unit s owner upon request, in electronic format at no charge to the unit s owner or, if the association is unable to provide the copy or summary in electronic format, in paper format at a cost not to exceed 25 cents per page for the first 10 pages, and 10 cents per page thereafter.

6. Except as otherwise provided in subsection 7, the minutes of each meeting of the units owners must include:

(a) The date, time and place of the meeting;

(b) The substance of all matters proposed, discussed or decided at the meeting; and

(c) The substance of remarks made by any unit s owner at the meeting if the unit s owner requests that the minutes reflect his or her remarks or, if the unit s owner has prepared written remarks, a copy of his or her prepared remarks if the unit s owner submits a copy for inclusion.

7. The executive board may establish reasonable limitations on materials, remarks or other information to be included in the minutes of a meeting of the units owners.

8. The association shall maintain the minutes of each meeting of the units owners until the common-interest community is terminated.

9. A unit s owner may record on audiotape or any other means of sound reproduction a meeting of the units owners if the unit s owner, before recording the meeting, provides notice of his or her intent to record the meeting to the other units owners who are in attendance at the meeting.

10. The units owners may approve, at the annual meeting of the units owners, the minutes of the prior annual meeting of the units owners and the minutes of any prior special meetings of the units owners. A quorum is not required to be present when the units owners approve the minutes.

11. As used in this section, emergency means any occurrence or combination of occurrences that:

(a) Could not have been reasonably foreseen;

(b) Affects the health, welfare and safety of the units owners or residents of the common-interest community;

(c) Requires the immediate attention of, and possible action by, the executive board; and

(d) Makes it impracticable to comply with the provisions of subsection 3 or 4.

(Added to NRS by 1991, 562; A 1995, 2230; 1997, 3118; 1999, 3004; 2001, 470; 2003, 2232, 2270; 2005, 2598; 2009, 2800, 2886, 2920; 2011, 2436)



NRS 116.31083 - Meetings of executive board; frequency of meetings; periodic review of certain financial and legal matters at meetings; requirements concerning minutes of meetings; right of units owners to make audio recordings of certain meetings.

1. A meeting of the executive board must be held at least once every quarter, and not less than once every 100 days and must be held at a time other than during standard business hours at least twice annually.

2. Except in an emergency or unless the bylaws of an association require a longer period of notice, the secretary or other officer specified in the bylaws of the association shall, not less than 10 days before the date of a meeting of the executive board, cause notice of the meeting to be given to the units owners. Such notice must be:

(a) Given to the units owners in the manner set forth in NRS 116.31068; or

(b) Published in a newsletter or other similar publication that is circulated to each unit s owner.

3. In an emergency, the secretary or other officer specified in the bylaws of the association shall, if practicable, cause notice of the meeting to be sent prepaid by United States mail to the mailing address of each unit within the common-interest community. If delivery of the notice in this manner is impracticable, the notice must be hand-delivered to each unit within the common-interest community or posted in a prominent place or places within the common elements of the association.

4. The notice of a meeting of the executive board must state the time and place of the meeting and include a copy of the agenda for the meeting or the date on which and the locations where copies of the agenda may be conveniently obtained by the units owners. The notice must include notification of the right of a unit s owner to:

(a) Have a copy of the audio recording, the minutes or a summary of the minutes of the meeting provided to the unit s owner upon request, in electronic format at no charge to the unit s owner or, if the association is unable to provide the copy or summary in electronic format, in paper format at a cost not to exceed 25 cents per page for the first 10 pages, and 10 cents per page thereafter.

(b) Speak to the association or executive board, unless the executive board is meeting in executive session.

5. The agenda of the meeting of the executive board must comply with the provisions of subsection 4 of NRS 116.3108. A period required to be devoted to comments by the units owners and discussion of those comments must be scheduled for both the beginning and the end of each meeting. During the period devoted to comments by the units owners and discussion of those comments at the beginning of each meeting, comments by the units owners and discussion of those comments must be limited to items listed on the agenda. In an emergency, the executive board may take action on an item which is not listed on the agenda as an item on which action may be taken.

6. At least once every quarter, and not less than once every 100 days, unless the declaration or bylaws of the association impose more stringent standards, the executive board shall review, at a minimum, the following financial information at one of its meetings:

(a) A current year-to-date financial statement of the association;

(b) A current year-to-date schedule of revenues and expenses for the operating account and the reserve account, compared to the budget for those accounts;

(c) A current reconciliation of the operating account of the association;

(d) A current reconciliation of the reserve account of the association;

(e) The latest account statements prepared by the financial institutions in which the accounts of the association are maintained; and

(f) The current status of any civil action or claim submitted to arbitration or mediation in which the association is a party.

7. The secretary or other officer specified in the bylaws shall cause each meeting of the executive board to be audio recorded and the minutes to be recorded or otherwise taken at each meeting of the executive board, but if the executive board is meeting in executive session, the meeting must not be audio recorded. Not more than 30 days after each such meeting, the secretary or other officer specified in the bylaws shall cause the audio recording of the meeting, the minutes of the meeting and a summary of the minutes of the meeting to be made available to the units owners. Except as otherwise provided in this subsection, a copy of the audio recording, the minutes or a summary of the minutes must be provided to any unit s owner upon request, in electronic format at no charge to the unit s owner or, if the association is unable to provide the copy or summary in electronic format, in paper format at a cost not to exceed 25 cents per page for the first 10 pages, and 10 cents per page thereafter.

8. Except as otherwise provided in subsection 9 and NRS 116.31085, the minutes of each meeting of the executive board must include:

(a) The date, time and place of the meeting;

(b) Those members of the executive board who were present and those members who were absent at the meeting;

(c) The substance of all matters proposed, discussed or decided at the meeting;

(d) A record of each member s vote on any matter decided by vote at the meeting; and

(e) The substance of remarks made by any unit s owner who addresses the executive board at the meeting if the unit s owner requests that the minutes reflect his or her remarks or, if the unit s owner has prepared written remarks, a copy of his or her prepared remarks if the unit s owner submits a copy for inclusion.

9. The executive board may establish reasonable limitations on materials, remarks or other information to be included in the minutes of its meetings.

10. The association shall maintain the minutes of each meeting of the executive board until the common-interest community is terminated.

11. A unit s owner may record on audiotape or any other means of sound reproduction a meeting of the executive board, unless the executive board is meeting in executive session, if the unit s owner, before recording the meeting, provides notice of his or her intent to record the meeting to the members of the executive board and the other units owners who are in attendance at the meeting.

12. As used in this section, emergency means any occurrence or combination of occurrences that:

(a) Could not have been reasonably foreseen;

(b) Affects the health, welfare and safety of the units owners or residents of the common-interest community;

(c) Requires the immediate attention of, and possible action by, the executive board; and

(d) Makes it impracticable to comply with the provisions of subsection 2 or 5.

(Added to NRS by 1999, 2995; A 2001, 472; 2003, 2234; 2005, 2600; 2009, 2803, 2889, 2922; 2011, 2439)



NRS 116.31084 - Voting by member of executive board; disclosures; abstention from voting on certain matters.

1. A member of an executive board who stands to gain any personal profit or compensation of any kind from a matter before the executive board shall:

(a) Disclose the matter to the executive board; and

(b) Abstain from voting on any such matter.

2. A member of an executive board who has a member of his or her household or any person related to the member by blood, adoption or marriage within the third degree of consanguinity or affinity who stands to gain any personal profit or compensation of any kind from a matter before the executive board shall disclose the matter to the executive board before voting on any such matter.

3. For the purposes of this section:

(a) An employee of a declarant or an affiliate of a declarant who is a member of the executive board shall not, solely by reason of such employment or affiliation, be deemed to gain any personal profit or compensation.

(b) A member of an executive board shall not be deemed to gain any personal profit or compensation solely because the member of the executive board is the owner of a unit in the common-interest community.

(Added to NRS by 2009, 1099, 2908)



NRS 116.31085 - Right of units owners to speak at certain meetings; limitations on right; limitations on power of executive board to meet in executive session; procedure governing hearings on alleged violations; requirements concerning minutes of certain meetings.

1. Except as otherwise provided in this section, a unit s owner may attend any meeting of the units owners or of the executive board and speak at any such meeting. The executive board may establish reasonable limitations on the time a unit s owner may speak at such a meeting.

2. An executive board may not meet in executive session to open or consider bids for an association project as defined in NRS 116.31086, or to enter into, renew, modify, terminate or take any other action regarding a contract.

3. An executive board may meet in executive session only to:

(a) Consult with the attorney for the association on matters relating to proposed or pending litigation if the contents of the discussion would otherwise be governed by the privilege set forth in NRS 49.035 to 49.115, inclusive.

(b) Discuss the character, alleged misconduct, professional competence, or physical or mental health of a community manager or an employee of the association.

(c) Except as otherwise provided in subsection 4, discuss a violation of the governing documents, including, without limitation, the failure to pay an assessment.

(d) Discuss the alleged failure of a unit s owner to adhere to a schedule required pursuant to NRS 116.310305 if the alleged failure may subject the unit s owner to a construction penalty.

4. An executive board shall meet in executive session to hold a hearing on an alleged violation of the governing documents unless the person who may be sanctioned for the alleged violation requests in writing that an open hearing be conducted by the executive board. If the person who may be sanctioned for the alleged violation requests in writing that an open hearing be conducted, the person:

(a) Is entitled to attend all portions of the hearing related to the alleged violation, including, without limitation, the presentation of evidence and the testimony of witnesses;

(b) Is entitled to due process, as set forth in the standards adopted by regulation by the Commission, which must include, without limitation, the right to counsel, the right to present witnesses and the right to present information relating to any conflict of interest of any member of the hearing panel; and

(c) Is not entitled to attend the deliberations of the executive board.

5. The provisions of subsection 4 establish the minimum protections that the executive board must provide before it may make a decision. The provisions of subsection 4 do not preempt any provisions of the governing documents that provide greater protections.

6. Except as otherwise provided in this subsection, any matter discussed by the executive board when it meets in executive session must be generally noted in the minutes of the meeting of the executive board. The executive board shall maintain minutes of any decision made pursuant to subsection 4 concerning an alleged violation and, upon request, provide a copy of the decision to the person who was subject to being sanctioned at the hearing or to the person s designated representative.

7. Except as otherwise provided in subsection 4, a unit s owner is not entitled to attend or speak at a meeting of the executive board held in executive session.

(Added to NRS by 1997, 3111; A 1999, 3005; 2003, 2236, 2271; 2005, 2602; 2009, 1100, 2891)



NRS 116.31086 - Solicitation of bids for association project; bids to be opened at meeting of executive board.

1. If an association solicits bids for an association project, the bids must be opened during a meeting of the executive board.

2. As used in this section, association project includes, without limitation, a project that involves the maintenance, repair, replacement or restoration of any part of the common elements or which involves the provision of services to the association.

(Added to NRS by 2009, 1099)



NRS 116.31087 - Right of units owners to have certain complaints placed on agenda of meeting of executive board.

1. If an executive board receives a written complaint from a unit s owner alleging that the executive board has violated any provision of this chapter or any provision of the governing documents of the association, the executive board shall, upon the written request of the unit s owner, place the subject of the complaint on the agenda of the next regularly scheduled meeting of the executive board.

2. Not later than 10 business days after the date that the association receives such a complaint, the executive board or an authorized representative of the association shall acknowledge the receipt of the complaint and notify the unit s owner that, if the unit s owner submits a written request that the subject of the complaint be placed on the agenda of the next regularly scheduled meeting of the executive board, the subject of the complaint will be placed on the agenda of the next regularly scheduled meeting of the executive board.

(Added to NRS by 2003, 2218; A 2009, 2892)



NRS 116.31088 - Meetings regarding civil actions; requirements for commencing or ratifying certain civil actions; right of units owners to request dismissal of certain civil actions; disclosure of terms and conditions of settlements.

1. The association shall provide written notice to each unit s owner of a meeting at which the commencement of a civil action is to be considered at least 21 calendar days before the date of the meeting. Except as otherwise provided in this subsection, the association may commence a civil action only upon a vote or written agreement of the owners of units to which at least a majority of the votes of the members of the association are allocated. The provisions of this subsection do not apply to a civil action that is commenced:

(a) To enforce the payment of an assessment;

(b) To enforce the declaration, bylaws or rules of the association;

(c) To enforce a contract with a vendor;

(d) To proceed with a counterclaim; or

(e) To protect the health, safety and welfare of the members of the association. If a civil action is commenced pursuant to this paragraph without the required vote or agreement, the action must be ratified within 90 days after the commencement of the action by a vote or written agreement of the owners of the units to which at least a majority of votes of the members of the association are allocated. If the association, after making a good faith effort, cannot obtain the required vote or agreement to commence or ratify such a civil action, the association may thereafter seek to dismiss the action without prejudice for that reason only if a vote or written agreement of the owners of the units to which at least a majority of votes of the members of the association are allocated was obtained at the time the approval to commence or ratify the action was sought.

2. At least 10 days before an association commences or seeks to ratify the commencement of a civil action, the association shall provide a written statement to all the units owners that includes:

(a) A reasonable estimate of the costs of the civil action, including reasonable attorney s fees;

(b) An explanation of the potential benefits of the civil action and the potential adverse consequences if the association does not commence the action or if the outcome of the action is not favorable to the association; and

(c) All disclosures that are required to be made upon the sale of the property.

3. No person other than a unit s owner may request the dismissal of a civil action commenced by the association on the ground that the association failed to comply with any provision of this section.

4. If any civil action in which the association is a party is settled, the executive board shall disclose the terms and conditions of the settlement at the next regularly scheduled meeting of the executive board after the settlement has been reached. The executive board may not approve a settlement which contains any terms and conditions that would prevent the executive board from complying with the provisions of this subsection.

(Added to NRS by 2005, 2585)



NRS 116.3109 - Quorum.

1. Except as otherwise provided in this section and NRS 116.31034, and except when the governing documents provide otherwise, a quorum is present throughout any meeting of the units owners if persons entitled to cast 20 percent of the votes in the association:

(a) Are present in person;

(b) Are present by proxy;

(c) Have cast absentee ballots in accordance with paragraph (d) of subsection 2 of NRS 116.311; or

(d) Are present by any combination of paragraphs (a), (b) and (c).

2. If the governing documents of an association contain a quorum requirement for a meeting of the association that is greater than the 20 percent required by subsection 1 and, after proper notice has been given for a meeting, the members of the association who are present in person or by proxy at the meeting are unable to hold the meeting because a quorum is not present at the beginning of the meeting, the members who are present in person at the meeting may adjourn the meeting to a time that is not less than 48 hours or more than 30 days from the date of the meeting. At the subsequent meeting:

(a) A quorum shall be deemed to be present if the number of members of the association who are present in person or by proxy at the beginning of the subsequent meeting equals or exceeds 20 percent of the total number of voting members of the association; and

(b) If such a quorum is deemed to be present but the actual number of members who are present in person or by proxy at the beginning of the subsequent meeting is less than the number of members who are required for a quorum under the governing documents, the members who are present in person or by proxy at the subsequent meeting may take action only on those matters that were included as items on the agenda of the original meeting.

The provisions of this subsection do not change the actual number of votes that are required under the governing documents for taking action on any particular matter.

3. Unless the governing documents specify a larger number, a quorum of the executive board is present for purposes of determining the validity of any action taken at a meeting of the executive board only if individuals entitled to cast a majority of the votes on that board are present at the time a vote regarding that action is taken. If a quorum is present when a vote is taken, the affirmative vote of a majority of the members present is the act of the executive board unless a greater vote is required by the declaration or bylaws.

4. Meetings of the association must be conducted in accordance with the most recent edition of Robert s Rules of Order Newly Revised, unless the bylaws or a resolution of the executive board adopted before the meeting provide otherwise.

(Added to NRS by 1991, 563; A 1999, 3006; 2003, 2237; 2011, 2441)



NRS 116.311 - Voting by units owners; use of absentee ballots and proxies; voting by lessees of leased units; association prohibited from voting as owner of unit; voting without a meeting.

1. Unless prohibited or limited by the declaration or bylaws and except as otherwise provided in this section, units owners may vote at a meeting in person, by absentee ballot pursuant to paragraph (d) of subsection 2, by a proxy pursuant to subsections 3 to 8, inclusive, or, when a vote is conducted without a meeting, by electronic or paper ballot pursuant to subsection 9.

2. At a meeting of units owners, the following requirements apply:

(a) Units owners who are present in person may vote by voice vote, show of hands, standing or any other method for determining the votes of units owners, as designated by the person presiding at the meeting.

(b) If only one of several owners of a unit is present, that owner is entitled to cast all the votes allocated to that unit. If more than one of the owners are present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any one of the owners cast the votes allocated to the unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(c) Unless a greater number or fraction of the votes in the association is required by this chapter or the declaration, a majority of the votes cast determines the outcome of any action of the association.

(d) Subject to subsection 1, a unit s owner may vote by absentee ballot without being present at the meeting. The association promptly shall deliver an absentee ballot to an owner who requests it if the request is made at least 3 days before the scheduled meeting. Votes cast by absentee ballot must be included in the tally of a vote taken at that meeting.

(e) When a unit s owner votes by absentee ballot, the association must be able to verify that the ballot is cast by the unit s owner having the right to do so.

3. Except as otherwise provided in this section, votes allocated to a unit may be cast pursuant to a proxy executed by a unit s owner. A unit s owner may give a proxy only to a member of his or her immediate family, a tenant of the unit s owner who resides in the common-interest community, another unit s owner who resides in the common-interest community, or a delegate or representative when authorized pursuant to NRS 116.31105. If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through an executed proxy. A unit s owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association.

4. Before a vote may be cast pursuant to a proxy:

(a) The proxy must be dated.

(b) The proxy must not purport to be revocable without notice.

(c) The proxy must designate the meeting for which it is executed, and such a designation includes any recessed session of that meeting.

(d) The proxy must designate each specific item on the agenda of the meeting for which the unit s owner has executed the proxy, except that the unit s owner may execute the proxy without designating any specific items on the agenda of the meeting if the proxy is to be used solely for determining whether a quorum is present for the meeting. If the proxy designates one or more specific items on the agenda of the meeting for which the unit s owner has executed the proxy, the proxy must indicate, for each specific item designated in the proxy, whether the holder of the proxy must cast a vote in the affirmative or the negative on behalf of the unit s owner. If the proxy does not indicate whether the holder of the proxy must cast a vote in the affirmative or the negative for a particular item on the agenda of the meeting, the proxy must be treated, with regard to that particular item, as if the unit s owner were present but not voting on that particular item.

(e) The holder of the proxy must disclose at the beginning of the meeting for which the proxy is executed and any recessed session of that meeting the number of proxies pursuant to which the holder will be casting votes.

5. A proxy terminates immediately after the conclusion of the meeting, and any recessed sessions of the meeting, for which it is executed.

6. Except as otherwise provided in this subsection, a vote may not be cast pursuant to a proxy for the election or removal of a member of the executive board of an association. A vote may be cast pursuant to a proxy for the election or removal of a member of the executive board of a master association which governs a time-share plan created pursuant to chapter 119A of NRS if the proxy is exercised through a delegate or representative authorized pursuant to NRS 116.31105.

7. The holder of a proxy may not cast a vote on behalf of the unit s owner who executed the proxy in a manner that is contrary to the proxy.

8. A proxy is void if the proxy or the holder of the proxy violates any provision of subsections 3 to 7, inclusive.

9. Unless prohibited or limited by the declaration or bylaws, an association may conduct a vote without a meeting. Except as otherwise provided in NRS 116.31034 and 116.31036, if an association conducts a vote without a meeting, the following requirements apply:

(a) The association shall notify the units owners that the vote will be taken by ballot.

(b) The association shall deliver a paper or electronic ballot to every unit s owner entitled to vote on the matter.

(c) The ballot must set forth each proposed action and provide an opportunity to vote for or against the action.

(d) When the association delivers the ballots, it shall also:

(1) Indicate the number of responses needed to meet the quorum requirements;

(2) State the percentage of votes necessary to approve each matter other than election of directors;

(3) Specify the time and date by which a ballot must be delivered to the association to be counted, which time and date may not be fewer than 3 days after the date the association delivers the ballot; and

(4) Describe the time, date and manner by which units owners wishing to deliver information to all units owners regarding the subject of the vote may do so.

(e) Except as otherwise provided in the declaration or bylaws, a ballot is not revoked after delivery to the association by death or disability of or attempted revocation by the person who cast that vote.

(f) Approval by ballot pursuant to this subsection is valid only if the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action.

10. If the declaration requires that votes on specified matters affecting the common-interest community must be cast by the lessees of leased units rather than the units owners who have leased the units:

(a) This section applies to the lessees as if they were the units owners;

(b) The units owners who have leased their units to the lessees may not cast votes on those specified matters;

(c) The lessees are entitled to notice of meetings, access to records and other rights respecting those matters as if they were the units owners; and

(d) The units owners must be given notice, in the manner provided in NRS 116.3108, of all meetings at which the lessees are entitled to vote.

11. If any votes are allocated to a unit that is owned by the association, those votes may not be cast, by proxy or otherwise, for any purpose.

(Added to NRS by 1991, 563; A 1999, 3006; 2003, 2238; 2009, 2924; 2011, 2442)



NRS 116.31105 - Voting by delegates or representatives; limitations; procedure for electing delegates or representatives.

1. Except as otherwise provided in subsection 8, if the declaration so provides, in a common-interest community that consists of at least 1,000 units, the voting rights of the units owners in the association for that common-interest community may be exercised by delegates or representatives except that, in the election or removal of a member of the executive board, the voting rights of the units owners may not be exercised by delegates or representatives.

2. Except as otherwise provided in subsection 8, in addition to a common-interest community identified in subsection 1, if the declaration so provides, in a common-interest community created before October 1, 1999, the voting rights of the units owners in the association for that common-interest community may be exercised by delegates or representatives except that, in the election or removal of a member of the executive board, the voting rights of the units owners may not be exercised by delegates or representatives.

3. In addition to a common-interest community identified in subsections 1 and 2, if the declaration so provides, the voting rights of the owners of time shares within a time-share plan created pursuant to chapter 119A of NRS which is governed by a master association may be exercised by delegates or representatives.

4. For the purposes of subsection 1, each unit that a declarant has reserved the right to create pursuant to NRS 116.2105 and for which developmental rights exist must be counted in determining the number of units in a common-interest community.

5. For the purposes of subsection 3, each time share that a developer has reserved the right to create pursuant to paragraph (g) of subsection 2 of NRS 119A.380 must be counted in determining the number of time shares in a time-share plan.

6. Notwithstanding any provision in the declaration, the election of any delegate or representative must be conducted by secret written ballot.

7. When an election of a delegate or representative is conducted by secret written ballot:

(a) The secretary or other officer of the association specified in the bylaws of the association shall cause a secret written ballot and a return envelope to be sent, prepaid by United States mail, to the mailing address of each unit within the common-interest community or to any other mailing address designated in writing by the unit s owner.

(b) Each unit s owner must be provided with at least 15 days after the date the secret written ballot is mailed to the unit s owner to return the secret written ballot to the association.

(c) Only the secret written ballots that are returned to the association in the manner prescribed on the ballot may be counted to determine the outcome of the election.

(d) The secret written ballots must be opened and counted at a meeting called for the purpose of electing delegates or representatives. A quorum is not required to be present when the secret written ballots are opened and counted at the meeting.

(e) A candidate for delegate or representative may not possess, be given access to or participate in the opening or counting of the secret written ballots that are returned to the association in the manner prescribed on the ballot before those secret written ballots have been opened and counted at a meeting called for that purpose.

8. Except as otherwise provided in subsection 9, the voting rights of the units owners in the association for a common-interest community may be exercised by delegates or representatives only during the period that the declarant is in control of the association and during the 2-year period after the declarant s control of the association is terminated pursuant to NRS 116.31032.

9. The provisions of subsection 8 do not apply to:

(a) A time-share plan created pursuant to chapter 119A of NRS which is governed by a master association; or

(b) A condominium or cooperative containing both units that are restricted exclusively to nonresidential use and other units that are not so restricted.

(Added to NRS by 2003, 2220; A 2009, 2925, 2926)



NRS 116.31107 - Voting by units owners: Prohibited acts; penalty.

1. A person shall not knowingly, willfully and with the intent to fraudulently alter the true outcome of an election of a member of the executive board or any other vote of the units owners engage in, attempt to engage in, or conspire with another person to engage in, any of the following acts:

(a) Changing or falsifying a voter s ballot so that the ballot does not reflect the voter s true ballot.

(b) Forging or falsely signing a voter s ballot.

(c) Fraudulently casting a vote for himself or herself or for another person that the person is not authorized to cast.

(d) Rejecting, failing to count, destroying, defacing or otherwise invalidating the valid ballot of another voter.

(e) Submitting a counterfeit ballot.

2. A person who violates this section is guilty of a category D felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 2009, 2875)



NRS 116.3111 - Tort and contract liability.

1. A unit s owner is not liable, solely by reason of being a unit s owner, for an injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit s owner except the declarant is liable for that declarant s torts in connection with any part of the common-interest community which that declarant has the responsibility to maintain.

2. An action alleging a wrong done by the association, including, without limitation, an action arising out of the condition or use of the common elements, may be maintained only against the association and not against any unit s owner. If the wrong occurred during any period of declarant s control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit s owner for all tort losses not covered by insurance suffered by the association or that unit s owner, and all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney s fees, incurred by the association.

3. Except as otherwise provided in subsection 4 of NRS 116.4116 with respect to warranty claims, any statute of limitation affecting the association s right of action against a declarant under this section is tolled until the period of declarant s control terminates. A unit s owner is not precluded from maintaining an action contemplated by this section because he or she is a unit s owner or a member or officer of the association. Liens resulting from judgments against the association are governed by NRS 116.3117.

(Added to NRS by 1991, 563; A 2011, 2444)



NRS 116.3112 - Conveyance or encumbrance of common elements.

1. In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least a majority of the votes in the association, including a majority of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association.

2. Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least a majority of the votes in the association, including a majority of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all units owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to NRS 116.2118, is void.

3. An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of units owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the common-interest community is situated, and is effective only upon recordation.

4. The association, on behalf of the units owners, may contract to convey an interest in a common-interest community pursuant to subsection 1, but the contract is not enforceable against the association until approved pursuant to subsections 1, 2 and 3. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

5. Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale or other voluntary transfer of common elements or of any other part of a cooperative is void.

6. A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

7. Unless the declaration otherwise provides, a conveyance or encumbrance of common elements pursuant to this section does not affect the priority or validity of preexisting encumbrances.

8. In a cooperative, the association may acquire, hold, encumber or convey a proprietary lease without complying with this section.

(Added to NRS by 1991, 564; A 1993, 2369)



NRS 116.3113 - Insurance: General requirements.

1. Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available and subject to reasonable deductibles:

(a) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against risks of direct physical loss commonly insured against, which insurance, after application of any deductibles, must be not less than 80 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations and other items normally excluded from property policies;

(b) Commercial general liability insurance, including insurance for medical payments, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for bodily injury and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, also of all units; and

(c) Crime insurance which includes coverage for dishonest acts by members of the executive board and the officers, employees, agents, directors and volunteers of the association and which extends coverage to any business entity that acts as the community manager of the association and the employees of that entity. Such insurance may not contain a conviction requirement, and the minimum amount of the policy must be not less than an amount equal to 3 months of aggregate assessments on all units plus reserve funds or $5,000,000, whichever is less.

2. In the case of a building that contains units divided by horizontal boundaries described in the declaration, or vertical boundaries that comprise common walls between units, the insurance maintained under paragraph (a) of subsection 1, to the extent reasonably available, must include the units, but need not include improvements and betterments installed by units owners.

3. If the insurance described in subsections 1 and 2 is not reasonably available, the association promptly shall cause notice of that fact to be given to all units owners. The declaration may require the association to carry any other insurance, and the association may carry any other insurance it considers appropriate to protect the association or the units owners.

4. An insurance policy issued to the association does not prevent a unit s owner from obtaining insurance for the unit s owner s own benefit.

(Added to NRS by 1991, 565; A 2011, 2445)



NRS 116.31133 - Insurance: Policies; use of proceeds; certificates or memoranda of insurance.

1. Insurance policies carried pursuant to NRS 116.3113 must provide that:

(a) Each unit s owner is an insured person under the policy with respect to liability arising out of the unit s owner s interest in the common elements or membership in the association;

(b) The insurer waives its right to subrogation under the policy against any unit s owner or member of his or her household;

(c) No act or omission by any unit s owner, unless acting within the scope of his or her authority on behalf of the association, voids the policy or is a condition to recovery under the policy; and

(d) If, at the time of a loss under the policy, there is other insurance in the name of a unit s owner covering the same risk covered by the policy, the association s policy provides primary insurance.

2. Any loss covered by the property policy under subsections 1 and 2 of NRS 116.3113 must be adjusted with the association, but the proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, units owners and lienholders as their interests may appear. Subject to NRS 116.31135, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, units owners, and lienholders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the common-interest community is terminated.

3. An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit s owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit s owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(Added to NRS by 1991, 565; A 2003, 1210; 2011, 2445)



NRS 116.31135 - Insurance: Repair or replacement of damaged or destroyed portion of community.

1. Any portion of the common-interest community for which insurance is required under NRS 116.3113 which is damaged or destroyed must be repaired or replaced promptly by the association unless:

(a) The common-interest community is terminated, in which case NRS 116.2118, 116.21183 and 116.21185 apply;

(b) Repair or replacement would be illegal under any state or local statute or ordinance governing health or safety; or

(c) Eighty percent of the units owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild.

2. The cost of repair or replacement in excess of insurance proceeds, deductibles and reserves is a common expense. If the entire common-interest community is not repaired or replaced:

(a) The insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common-interest community; and

(b) Except to the extent that other persons will be distributees:

(1) The insurance proceeds attributable to units and limited common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lienholders, as their interests may appear; and

(2) The remainder of the proceeds must be distributed to all the units owners or lienholders, as their interests may appear, as follows:

(I) In a condominium, in proportion to the interests of all the units in the common elements; and

(II) In a cooperative or planned community, in proportion to the liabilities of all the units for common expenses.

3. If the units owners vote not to rebuild any unit, that unit s allocated interests are automatically reallocated upon the vote as if the unit had been condemned under subsection 1 of NRS 116.1107, and the association promptly shall prepare, execute and record an amendment to the declaration reflecting the reallocations.

(Added to NRS by 1991, 566; A 1993, 2370; 2011, 2446)



NRS 116.31138 - Insurance: Variance or waiver of provisions in community restricted to nonresidential use.

The provisions of NRS 116.3113, 116.31133 and 116.31135 may be varied or waived in the case of a common-interest community all of whose units are restricted to nonresidential use.

(Added to NRS by 1991, 567)



NRS 116.311395 - Funds of association to be deposited or invested at certain financial institutions.

1. Except as otherwise provided in subsection 2, an association, a member of the executive board, or a community manager shall deposit or invest all funds of the association at a financial institution which:

(a) Is located in this State;

(b) Is qualified to conduct business in this State; or

(c) Has consented to be subject to the jurisdiction, including the power to subpoena, of the courts of this State and the Division.

2. Except as otherwise provided by the governing documents, in addition to the requirements of subsection 1, an association shall deposit, maintain and invest all funds of the association:

(a) In a financial institution whose accounts are insured by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or the Securities Investor Protection Corporation;

(b) With a private insurer approved pursuant to NRS 678.755; or

(c) In a government security backed by the full faith and credit of the Government of the United States.

3. The Commission shall adopt regulations prescribing the contents of the declaration to be executed and signed by a financial institution located outside of this State to submit to consent to the jurisdiction of the courts of this State and the Division.

(Added to NRS by 2009, 1733)



NRS 116.3114 - Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves must be paid to the units owners in proportion to their liabilities for common expenses or credited to them to reduce their future assessments for common expenses.

(Added to NRS by 1991, 567)



NRS 116.31142 - Preparation and presentation of financial statements.

1. The Commission shall adopt regulations prescribing the requirements for the preparation and presentation of financial statements of an association pursuant to this chapter.

2. The regulations adopted by the Commission must include, without limitation:

(a) The qualifications necessary for a person to prepare and present financial statements of an association; and

(b) The standards and format to be followed in preparing and presenting financial statements of an association.

(Added to NRS by 2005, 2584)



NRS 116.31144 - Audit and review of financial statements.

1. Except as otherwise provided in subsection 2, the executive board shall:

(a) If the annual budget of the association is $45,000 or more but less than $75,000, cause the financial statement of the association to be reviewed by an independent certified public accountant during the year immediately preceding the year in which a study of the reserves of the association is to be conducted pursuant to NRS 116.31152.

(b) If the annual budget of the association is $75,000 or more but less than $150,000, cause the financial statement of the association to be reviewed by an independent certified public accountant every fiscal year.

(c) If the annual budget of the association is $150,000 or more, cause the financial statement of the association to be audited by an independent certified public accountant every fiscal year.

2. Except as otherwise provided in this subsection, for any fiscal year, the executive board of an association shall cause the financial statement for that fiscal year to be audited by an independent certified public accountant if, within 180 days before the end of the fiscal year, 15 percent of the total number of voting members of the association submit a written request for such an audit. The provisions of this subsection do not apply to an association described in paragraph (c) of subsection 1.

3. The Commission shall adopt regulations prescribing the requirements for the auditing or reviewing of financial statements of an association pursuant to this section. Such regulations must include, without limitation:

(a) The qualifications necessary for a person to audit or review financial statements of an association; and

(b) The standards and format to be followed in auditing or reviewing financial statements of an association.

(Added to NRS by 2005, 2584; A 2009, 462; 2011, 988)



NRS 116.3115 - Assessments for common expenses; funding of adequate reserves; collection of interest on past due assessments; calculation of assessments for particular types of common expenses; notice of meetings regarding assessments for capital improvements.

1. Until the association makes an assessment for common expenses, the declarant shall pay all common expenses. After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association in accordance with the requirements set forth in NRS 116.31151. Unless the declaration imposes more stringent standards, the budget must include a budget for the daily operation of the association and a budget for the reserves required by paragraph (b) of subsection 2.

2. Except for assessments under subsections 4 to 7, inclusive, or as otherwise provided in this chapter:

(a) All common expenses, including the reserves, must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to subsections 1 and 2 of NRS 116.2107.

(b) The association shall establish adequate reserves, funded on a reasonable basis, for the repair, replacement and restoration of the major components of the common elements and any other portion of the common-interest community that the association is obligated to maintain, repair, replace or restore. The reserves may be used only for those purposes, including, without limitation, repairing, replacing and restoring roofs, roads and sidewalks, and must not be used for daily maintenance. The association may comply with the provisions of this paragraph through a funding plan that is designed to allocate the costs for the repair, replacement and restoration of the major components of the common elements and any other portion of the common-interest community that the association is obligated to maintain, repair, replace or restore over a period of years if the funding plan is designed in an actuarially sound manner which will ensure that sufficient money is available when the repair, replacement and restoration of the major components of the common elements or any other portion of the common-interest community that the association is obligated to maintain, repair, replace or restore are necessary. Notwithstanding any provision of the governing documents to the contrary, to establish adequate reserves pursuant to this paragraph, including, without limitation, to establish or carry out a funding plan, the executive board may, without seeking or obtaining the approval of the units owners, impose any necessary and reasonable assessments against the units in the common-interest community. Any such assessments imposed by the executive board must be based on the study of the reserves of the association conducted pursuant to NRS 116.31152.

3. Any assessment for common expenses or installment thereof that is 60 days or more past due bears interest at a rate equal to the prime rate at the largest bank in Nevada as ascertained by the Commissioner of Financial Institutions on January 1 or July 1, as the case may be, immediately preceding the date the assessment becomes past due, plus 2 percent. The rate must be adjusted accordingly on each January 1 and July 1 thereafter until the balance is satisfied.

4. Except as otherwise provided in the governing documents:

(a) Any common expense associated with the maintenance, repair, restoration or replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides;

(b) Any common expense benefiting fewer than all of the units or their owners may be assessed exclusively against the units or units owners benefited; and

(c) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

5. Assessments to pay a judgment against the association may be made only against the units in the common-interest community at the time the judgment was entered, in proportion to their liabilities for common expenses.

6. If damage to a unit or other part of the common-interest community, or if any other common expense is caused by the willful misconduct or gross negligence of any unit s owner, tenant or invitee of a unit s owner or tenant, the association may assess that expense exclusively against his or her unit, even if the association maintains insurance with respect to that damage or common expense, unless the damage or other common expense is caused by a vehicle and is committed by a person who is delivering goods to, or performing services for, the unit s owner, tenant or invitee of the unit s owner or tenant.

7. The association of a common-interest community created before January 1, 1992, is not required to make an assessment against a vacant lot located within the community that is owned by the declarant.

8. If liabilities for common expenses are reallocated, assessments for common expenses and any installment thereof not yet due must be recalculated in accordance with the reallocated liabilities.

9. The association shall provide written notice to each unit s owner of a meeting at which an assessment for a capital improvement is to be considered or action is to be taken on such an assessment at least 21 calendar days before the date of the meeting.

(Added to NRS by 1991, 567; A 1993, 2371; 1995, 2230; 1997, 3119, 3120; 1999, 3008; 2001, 2491; 2005, 2603; 2009, 1734, 2805, 2892; 2011, 2447)



NRS 116.31151 - Annual distribution to units owners of operating and reserve budgets or summaries of such budgets and policy for collection of fees, fines, assessments or costs; ratification of budget.

1. Except as otherwise provided in subsection 2 and unless the declaration of a common-interest community imposes more stringent standards, the executive board shall, not less than 30 days or more than 60 days before the beginning of the fiscal year of the association, prepare and distribute to each unit s owner a copy of:

(a) The budget for the daily operation of the association. The budget must include, without limitation, the estimated annual revenue and expenditures of the association and any contributions to be made to the reserve account of the association.

(b) The budget to provide adequate funding for the reserves required by paragraph (b) of subsection 2 of NRS 116.3115. The budget must include, without limitation:

(1) The current estimated replacement cost, estimated remaining life and estimated useful life of each major component of the common elements and any other portion of the common-interest community that the association is obligated to maintain, repair, replace or restore;

(2) As of the end of the fiscal year for which the budget is prepared, the current estimate of the amount of cash reserves that are necessary, and the current amount of accumulated cash reserves that are set aside, to repair, replace or restore the major components of the common elements and any other portion of the common-interest community that the association is obligated to maintain, repair, replace or restore;

(3) A statement as to whether the executive board has determined or anticipates that the levy of one or more special assessments will be necessary to repair, replace or restore any major component of the common elements or any other portion of the common-interest community that the association is obligated to maintain, repair, replace or restore or to provide adequate funding for the reserves designated for that purpose; and

(4) A general statement describing the procedures used for the estimation and accumulation of cash reserves pursuant to subparagraph (2), including, without limitation, the qualifications of the person responsible for the preparation of the study of the reserves required by NRS 116.31152.

2. In lieu of distributing copies of the budgets of the association required by subsection 1, the executive board may distribute to each unit s owner a summary of those budgets, accompanied by a written notice that:

(a) The budgets are available for review at the business office of the association or some other suitable location within the county where the common-interest community is situated or, if it is situated in more than one county, within one of those counties but not to exceed 60 miles from the physical location of the common-interest community; and

(b) Copies of the budgets will be provided upon request.

3. Within 60 days after adoption of any proposed budget for the common-interest community, the executive board shall provide a summary of the proposed budget to each unit s owner and shall set a date for a meeting of the units owners to consider ratification of the proposed budget not less than 14 days or more than 30 days after the mailing of the summaries. Unless at that meeting a majority of all units owners, or any larger vote specified in the declaration, reject the proposed budget, the proposed budget is ratified, whether or not a quorum is present. If the proposed budget is rejected, the periodic budget last ratified by the units owners must be continued until such time as the units owners ratify a subsequent budget proposed by the executive board.

4. The executive board shall, at the same time and in the same manner that the executive board makes the budget available to a unit s owner pursuant to this section, make available to each unit s owner the policy established for the association concerning the collection of any fees, fines, assessments or costs imposed against a unit s owner pursuant to this chapter. The policy must include, without limitation:

(a) The responsibility of the unit s owner to pay any such fees, fines, assessments or costs in a timely manner; and

(b) The association s rights concerning the collection of such fees, fines, assessments or costs if the unit s owner fails to pay the fees, fines, assessments or costs in a timely manner.

(Added to NRS by 1999, 2993; A 2003, 2241; 2005, 2605; 2009, 1205, 1735, 2806)



NRS 116.31152 - Study of reserves; duties of executive board regarding study; qualifications of person who conducts study; contents of study; submission of summary of study to Division; use of money credited against residential construction tax for upkeep of park facilities and related improvements identified in study.

1. The executive board shall:

(a) At least once every 5 years, cause to be conducted a study of the reserves required to repair, replace and restore the major components of the common elements and any other portion of the common-interest community that the association is obligated to maintain, repair, replace or restore;

(b) At least annually, review the results of that study to determine whether those reserves are sufficient; and

(c) At least annually, make any adjustments to the association s funding plan which the executive board deems necessary to provide adequate funding for the required reserves.

2. Except as otherwise provided in this subsection, the study of the reserves required by subsection 1 must be conducted by a person who holds a permit issued pursuant to chapter 116A of NRS. If the common-interest community contains 20 or fewer units and is located in a county whose population is less than 55,000, the study of the reserves required by subsection 1 may be conducted by any person whom the executive board deems qualified to conduct the study.

3. The study of the reserves must include, without limitation:

(a) A summary of an inspection of the major components of the common elements and any other portion of the common-interest community that the association is obligated to maintain, repair, replace or restore;

(b) An identification of the major components of the common elements and any other portion of the common-interest community that the association is obligated to maintain, repair, replace or restore which have a remaining useful life of less than 30 years;

(c) An estimate of the remaining useful life of each major component of the common elements and any other portion of the common-interest community that the association is obligated to maintain, repair, replace or restore identified pursuant to paragraph (b);

(d) An estimate of the cost of maintenance, repair, replacement or restoration of each major component of the common elements and any other portion of the common-interest community identified pursuant to paragraph (b) during and at the end of its useful life; and

(e) An estimate of the total annual assessment that may be necessary to cover the cost of maintaining, repairing, replacement or restoration of the major components of the common elements and any other portion of the common-interest community identified pursuant to paragraph (b), after subtracting the reserves of the association as of the date of the study, and an estimate of the funding plan that may be necessary to provide adequate funding for the required reserves.

4. A summary of the study of the reserves required by subsection 1 must be submitted to the Division not later than 45 days after the date that the executive board adopts the results of the study.

5. If a common-interest community was developed as part of a planned unit development pursuant to chapter 278A of NRS and is subject to an agreement with a city or county to receive credit against the amount of the residential construction tax that is imposed pursuant to NRS 278.4983 and 278.4985, the association that is organized for the common-interest community may use the money from that credit for the repair, replacement or restoration of park facilities and related improvements if:

(a) The park facilities and related improvements are identified as major components of the common elements of the association; and

(b) The association is obligated to repair, replace or restore the park facilities and related improvements in accordance with the study of the reserves required by subsection 1.

(Added to NRS by 1999, 2994; A 2003, 2241; 2005, 2606; 2009, 1736, 2213; 2011, 1144)



NRS 116.31153 - Signatures required for withdrawals of certain association funds; exceptions.

1. Money in the reserve account of an association required by paragraph (b) of subsection 2 of NRS 116.3115 may not be withdrawn without the signatures of at least two members of the executive board or the signatures of at least one member of the executive board and one officer of the association who is not a member of the executive board.

2. Except as otherwise provided in subsection 3, money in the operating account of an association may not be withdrawn without the signatures of at least one member of the executive board or one officer of the association and a member of the executive board, an officer of the association or the community manager.

3. Money in the operating account of an association may be withdrawn without the signatures required pursuant to subsection 2 to:

(a) Transfer money to the reserve account of the association at regular intervals;

(b) Make automatic payments for utilities;

(c) Make an electronic transfer of money to a state agency pursuant to NRS 353.1467; or

(d) Make an electronic transfer of money to the United States Government, or any agency thereof, pursuant to any federal law requiring transfers of money to be made by an electronic means authorized by the United States Government or the agency thereof.

4. An association may use electronic signatures to withdraw money in the operating account of the association if:

(a) The electronic transfer of money is made pursuant to a written agreement entered into between the association and the financial institution where the operating account of the association is maintained;

(b) The executive board has expressly authorized the electronic transfer of money; and

(c) The association has established internal accounting controls which comply with generally accepted accounting principles to safeguard the assets of the association.

5. As used in this section, electronic transfer of money has the meaning ascribed to it in NRS 353.1467.

(Added to NRS by 1999, 2995; A 2009, 2927; 2011, 1879)



NRS 116.31155 - Fees imposed on associations or master associations to pay for costs of administering Office of Ombudsman and Commission; administrative penalties for failure to pay; interest on unpaid fees; limitations on amount of fees and penalties; procedure to recover fees, penalties or interest imposed in error.

1. Except as otherwise provided in subsection 2, an association shall:

(a) If the association is required to pay the fee imposed by NRS 78.150, 82.193, 86.263, 87.541, 87A.560 or 88.591, pay to the Administrator a fee established by regulation of the Administrator for every unit in the association used for residential use.

(b) If the association is organized as a trust or partnership, or as any other authorized business entity, pay to the Administrator a fee established by regulation of the Administrator for each unit in the association.

2. If an association is subject to the governing documents of a master association, the master association shall pay the fees required pursuant to this section for each unit in the association that is subject to the governing documents of the master association, unless the governing documents of the master association provide otherwise. The provisions of this subsection do not relieve any association that is subject to the governing documents of a master association from its ultimate responsibility to pay the fees required pursuant to this section to the Administrator if they are not paid by the master association.

3. The fees required to be paid pursuant to this section must be:

(a) Paid at such times as are established by the Division.

(b) Deposited with the State Treasurer for credit to the Account for Common-Interest Communities and Condominium Hotels created by NRS 116.630.

(c) Established on the basis of the actual costs of administering the Office of the Ombudsman and the Commission and not on a basis which includes any subsidy beyond those actual costs. In no event may the fees required to be paid pursuant to this section exceed $3 per unit.

4. The Division shall impose an administrative penalty against an association or master association that violates the provisions of this section by failing to pay the fees owed by the association or master association within the times established by the Division. The administrative penalty that is imposed for each violation must equal 10 percent of the amount of the fees owed by the association or master association or $500, whichever amount is less. The amount of the unpaid fees owed by the association or master association bears interest at the rate set forth in NRS 99.040 from the date the fees are due until the date the fees are paid in full.

5. A unit s owner may not be required to pay any portion of the fees or any administrative penalties or interest required to be paid pursuant to this section to both an association and a master association.

6. An association that is subject to the governing documents of a master association may not be required to pay any portion of the fees or any administrative penalties or interest required to be paid pursuant to this section to the extent they have already been paid by the master association.

7. A master association may not be required to pay any portion of the fees or any administrative penalties or interest required to be paid pursuant to this section to the extent they have already been paid by an association that is subject to the governing documents of the master association.

8. Upon the payment of the fees and any administrative penalties and interest required by this section, the Administrator shall provide to the association or master association evidence that it paid the fees and the administrative penalties and interest in compliance with this section.

9. Any person, association or master association which has been requested or required to pay any fees, administrative penalties or interest pursuant to this section and which believes that such fees, administrative penalties or interest has been imposed in error may, without exhausting any available administrative remedies, bring an action in a court of competent jurisdiction to recover:

(a) Any amount paid in error for any fees, administrative penalties or interest during the immediately preceding 3 years;

(b) Interest on the amount paid in error at the rate set forth in NRS 99.040; and

(c) Reasonable costs and attorney s fees.

(Added to NRS by 1997, 3112; A 1999, 8, 639, 3010, 3011; 2003, 2242; 2005, 2607; 2007, 485, 2268; 2009, 2893)



NRS 116.31158 - Registration of associations with Ombudsman; contents of form for registration.

1. Each association shall, at the time it pays the fee required by NRS 116.31155, register with the Ombudsman on a form prescribed by the Ombudsman.

2. The form for registration must include, without limitation, the information required to be maintained pursuant to paragraph (e) of subsection 4 of NRS 116.625.

(Added to NRS by 1999, 2996; A 2003, 2243)



NRS 116.3116 - Liens against units for assessments.

1. The association has a lien on a unit for any construction penalty that is imposed against the unit s owner pursuant to NRS 116.310305, any assessment levied against that unit or any fines imposed against the unit s owner from the time the construction penalty, assessment or fine becomes due. Unless the declaration otherwise provides, any penalties, fees, charges, late charges, fines and interest charged pursuant to paragraphs (j) to (n), inclusive, of subsection 1 of NRS 116.3102 are enforceable as assessments under this section. If an assessment is payable in installments, the full amount of the assessment is a lien from the time the first installment thereof becomes due.

2. A lien under this section is prior to all other liens and encumbrances on a unit except:

(a) Liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes or takes subject to;

(b) A first security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent or, in a cooperative, the first security interest encumbering only the unit s owner s interest and perfected before the date on which the assessment sought to be enforced became delinquent; and

(c) Liens for real estate taxes and other governmental assessments or charges against the unit or cooperative.

The lien is also prior to all security interests described in paragraph (b) to the extent of any charges incurred by the association on a unit pursuant to NRS 116.310312 and to the extent of the assessments for common expenses based on the periodic budget adopted by the association pursuant to NRS 116.3115 which would have become due in the absence of acceleration during the 9 months immediately preceding institution of an action to enforce the lien, unless federal regulations adopted by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association require a shorter period of priority for the lien. If federal regulations adopted by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association require a shorter period of priority for the lien, the period during which the lien is prior to all security interests described in paragraph (b) must be determined in accordance with those federal regulations, except that notwithstanding the provisions of the federal regulations, the period of priority for the lien must not be less than the 6 months immediately preceding institution of an action to enforce the lien. This subsection does not affect the priority of mechanics or materialmen s liens, or the priority of liens for other assessments made by the association.

3. The holder of the security interest described in paragraph (b) of subsection 2 or the holder s authorized agent may establish an escrow account, loan trust account or other impound account for advance contributions for the payment of assessments for common expenses based on the periodic budget adopted by the association pursuant to NRS 116.3115 if the unit s owner and the holder of that security interest consent to the establishment of such an account. If such an account is established, payments from the account for assessments for common expenses must be made in accordance with the same due dates as apply to payments of such assessments by a unit s owner.

4. Unless the declaration otherwise provides, if two or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

5. Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

6. A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments becomes due.

7. This section does not prohibit actions to recover sums for which subsection 1 creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

8. A judgment or decree in any action brought under this section must include costs and reasonable attorney s fees for the prevailing party.

9. The association, upon written request, shall furnish to a unit s owner a statement setting forth the amount of unpaid assessments against the unit. If the interest of the unit s owner is real estate or if a lien for the unpaid assessments may be foreclosed under NRS 116.31162 to 116.31168, inclusive, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board and every unit s owner.

10. In a cooperative, upon nonpayment of an assessment on a unit, the unit s owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and:

(a) In a cooperative where the owner s interest in a unit is real estate under NRS 116.1105, the association s lien may be foreclosed under NRS 116.31162 to 116.31168, inclusive.

(b) In a cooperative where the owner s interest in a unit is personal property under NRS 116.1105, the association s lien:

(1) May be foreclosed as a security interest under NRS 104.9101 to 104.9709, inclusive; or

(2) If the declaration so provides, may be foreclosed under NRS 116.31162 to 116.31168, inclusive.

11. In an action by an association to collect assessments or to foreclose a lien created under this section, the court may appoint a receiver to collect all rents or other income from the unit alleged to be due and owing to a unit s owner before commencement or during pendency of the action. The receivership is governed by chapter 32 of NRS. The court may order the receiver to pay any sums held by the receiver to the association during pendency of the action to the extent of the association s common expense assessments based on a periodic budget adopted by the association pursuant to NRS 116.3115.

(Added to NRS by 1991, 567; A 1999, 390; 2003, 2243, 2272; 2009, 1010, 1207; 2011, 2448; 2013, 3787)



NRS 116.31162 - Foreclosure of liens: Mailing of notice of delinquent assessment; recording of notice of default and election to sell; period during which unit s owner may pay lien to avoid foreclosure; limitations on type of lien that may be foreclosed.

1. Except as otherwise provided in subsection 5 or 6, in a condominium, in a planned community, in a cooperative where the owner s interest in a unit is real estate under NRS 116.1105, or in a cooperative where the owner s interest in a unit is personal property under NRS 116.1105 and the declaration provides that a lien may be foreclosed under NRS 116.31162 to 116.31168, inclusive, the association may foreclose its lien by sale after all of the following occur:

(a) The association has mailed by certified or registered mail, return receipt requested, to the unit s owner or his or her successor in interest, at his or her address, if known, and at the address of the unit, a notice of delinquent assessment which states the amount of the assessments and other sums which are due in accordance with subsection 1 of NRS 116.3116, a description of the unit against which the lien is imposed and the name of the record owner of the unit.

(b) Not less than 30 days after mailing the notice of delinquent assessment pursuant to paragraph (a), the association or other person conducting the sale has executed and caused to be recorded, with the county recorder of the county in which the common-interest community or any part of it is situated, a notice of default and election to sell the unit to satisfy the lien which must contain the same information as the notice of delinquent assessment and which must also comply with the following:

(1) Describe the deficiency in payment.

(2) State the name and address of the person authorized by the association to enforce the lien by sale.

(3) Contain, in 14-point bold type, the following warning:

WARNING! IF YOU FAIL TO PAY THE AMOUNT SPECIFIED IN THIS NOTICE, YOU COULD LOSE YOUR HOME, EVEN IF THE AMOUNT IS IN DISPUTE!

(c) The unit s owner or his or her successor in interest has failed to pay the amount of the lien, including costs, fees and expenses incident to its enforcement, for 90 days following the recording of the notice of default and election to sell.

2. The notice of default and election to sell must be signed by the person designated in the declaration or by the association for that purpose or, if no one is designated, by the president of the association.

3. The period of 90 days begins on the first day following:

(a) The date on which the notice of default is recorded; or

(b) The date on which a copy of the notice of default is mailed by certified or registered mail, return receipt requested, to the unit s owner or his or her successor in interest at his or her address, if known, and at the address of the unit,

whichever date occurs later.

4. An association may not mail to a unit s owner or his or her successor in interest a letter of its intent to mail a notice of delinquent assessment pursuant to paragraph (a) of subsection 1, mail the notice of delinquent assessment or take any other action to collect a past due obligation from a unit s owner or his or her successor in interest unless, not earlier than 60 days after the obligation becomes past due, the association mails to the address on file for the unit s owner:

(a) A schedule of the fees that may be charged if the unit s owner fails to pay the past due obligation;

(b) A proposed repayment plan; and

(c) A notice of the right to contest the past due obligation at a hearing before the executive board and the procedures for requesting such a hearing.

5. The association may not foreclose a lien by sale based on a fine or penalty for a violation of the governing documents of the association unless:

(a) The violation poses an imminent threat of causing a substantial adverse effect on the health, safety or welfare of the units owners or residents of the common-interest community; or

(b) The penalty is imposed for failure to adhere to a schedule required pursuant to NRS 116.310305.

6. The association may not foreclose a lien by sale if:

(a) The unit is owner-occupied housing encumbered by a deed of trust;

(b) The beneficiary under the deed of trust, the successor in interest of the beneficiary or the trustee has recorded a notice of default and election to sell with respect to the unit pursuant to subsection 2 of NRS 107.080; and

(c) The trustee of record has not recorded the certificate provided to the trustee pursuant to subparagraph (1) or (2) of paragraph (d) of subsection 2 of NRS 107.086.

As used in this subsection, owner-occupied housing has the meaning ascribed to it in NRS 107.086.

(Added to NRS by 1991, 569; A 1993, 2371; 1997, 3121; 1999, 3011; 2003, 2244, 2273; 2005, 2608; 2013, 3483, 3789)



NRS 116.31163 - Foreclosure of liens: Mailing of notice of default and election to sell to certain interested persons.

The association or other person conducting the sale shall also mail, within 10 days after the notice of default and election to sell is recorded, a copy of the notice by first-class mail to:

1. Each person who has requested notice pursuant to NRS 107.090 or 116.31168;

2. Any holder of a recorded security interest encumbering the unit s owner s interest who has notified the association, 30 days before the recordation of the notice of default, of the existence of the security interest; and

3. A purchaser of the unit, if the unit s owner has notified the association, 30 days before the recordation of the notice, that the unit is the subject of a contract of sale and the association has been requested to furnish the certificate required by NRS 116.4109.

(Added to NRS by 1993, 2355; A 2005, 2609)



NRS 116.311635 - Foreclosure of liens: Providing notice of time and place of sale; service of notice of sale; contents of notice of sale; proof of service.

1. The association or other person conducting the sale shall also, after the expiration of the 90 days and before selling the unit:

(a) Give notice of the time and place of the sale in the manner and for a time not less than that required by law for the sale of real property upon execution, except that in lieu of following the procedure for service on a judgment debtor pursuant to NRS 21.130, service must be made on the unit s owner as follows:

(1) A copy of the notice of sale must be mailed, on or before the date of first publication or posting, by certified or registered mail, return receipt requested, to the unit s owner or his or her successor in interest at his or her address, if known, and to the address of the unit; and

(2) A copy of the notice of sale must be served, on or before the date of first publication or posting, in the manner set forth in subsection 2; and

(b) Mail, on or before the date of first publication or posting, a copy of the notice by certified or registered mail, return receipt requested, to:

(1) Each person entitled to receive a copy of the notice of default and election to sell notice under NRS 116.31163;

(2) The holder of a recorded security interest or the purchaser of the unit, if either of them has notified the association, before the mailing of the notice of sale, of the existence of the security interest, lease or contract of sale, as applicable; and

(3) The Ombudsman.

2. In addition to the requirements set forth in subsection 1, a copy of the notice of sale must be served:

(a) By a person who is 18 years of age or older and who is not a party to or interested in the sale by personally delivering a copy of the notice of sale to an occupant of the unit who is of suitable age; or

(b) By posting a copy of the notice of sale in a conspicuous place on the unit.

3. Any copy of the notice of sale required to be served pursuant to this section must include:

(a) The amount necessary to satisfy the lien as of the date of the proposed sale; and

(b) The following warning in 14-point bold type:

WARNING! A SALE OF YOUR PROPERTY IS IMMINENT! UNLESS YOU PAY THE AMOUNT SPECIFIED IN THIS NOTICE BEFORE THE SALE DATE, YOU COULD LOSE YOUR HOME, EVEN IF THE AMOUNT IS IN DISPUTE. YOU MUST ACT BEFORE THE SALE DATE. IF YOU HAVE ANY QUESTIONS, PLEASE CALL (name and telephone number of the contact person for the association). IF YOU NEED ASSISTANCE, PLEASE CALL THE FORECLOSURE SECTION OF THE OMBUDSMAN S OFFICE, NEVADA REAL ESTATE DIVISION, AT (toll-free telephone number designated by the Division) IMMEDIATELY.

4. Proof of service of any copy of the notice of sale required to be served pursuant to this section must consist of:

(a) A certificate of mailing which evidences that the notice was mailed through the United States Postal Service; or

(b) An affidavit of service signed by the person who served the notice stating:

(1) The time of service, manner of service and location of service; and

(2) The name of the person served or, if the notice was not served on a person, a description of the location where the notice was posted on the unit.

(Added to NRS by 1993, 2355; A 2003, 2245; 2005, 2609; 2013, 3790)



NRS 116.31164 - Foreclosure of liens: Procedure for conducting sale; purchase of unit by association; execution and delivery of deed; use of proceeds of sale.

1. The sale must be conducted in the county in which the common-interest community or part of it is situated, and may be conducted by the association, its agent or attorney, or a title insurance company or escrow agent licensed to do business in this State, except that the sale may be made at the office of the association if the notice of the sale so provided, whether the unit is located within the same county as the office of the association or not. The association or other person conducting the sale may from time to time postpone the sale by such advertisement and notice as it considers reasonable or, without further advertisement or notice, by proclamation made to the persons assembled at the time and place previously set and advertised for the sale.

2. On the day of sale originally advertised or to which the sale is postponed, at the time and place specified in the notice or postponement, the person conducting the sale may sell the unit at public auction to the highest cash bidder. Unless otherwise provided in the declaration or by agreement, the association may purchase the unit and hold, lease, mortgage or convey it. The association may purchase by a credit bid up to the amount of the unpaid assessments and any permitted costs, fees and expenses incident to the enforcement of its lien.

3. After the sale, the person conducting the sale shall:

(a) Make, execute and, after payment is made, deliver to the purchaser, or his or her successor or assign, a deed without warranty which conveys to the grantee all title of the unit s owner to the unit;

(b) Deliver a copy of the deed to the Ombudsman within 30 days after the deed is delivered to the purchaser, or his or her successor or assign; and

(c) Apply the proceeds of the sale for the following purposes in the following order:

(1) The reasonable expenses of sale;

(2) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by the declaration, reasonable attorney s fees and other legal expenses incurred by the association;

(3) Satisfaction of the association s lien;

(4) Satisfaction in the order of priority of any subordinate claim of record; and

(5) Remittance of any excess to the unit s owner.

(Added to NRS by 1991, 569; A 1993, 2372; 2005, 2610)



NRS 116.31166 - Foreclosure of liens: Effect of recitals in deed; purchaser not responsible for proper application of purchase money; title vested in purchaser without equity or right of redemption.

1. The recitals in a deed made pursuant to NRS 116.31164 of:

(a) Default, the mailing of the notice of delinquent assessment, and the recording of the notice of default and election to sell;

(b) The elapsing of the 90 days; and

(c) The giving of notice of sale,

are conclusive proof of the matters recited.

2. Such a deed containing those recitals is conclusive against the unit s former owner, his or her heirs and assigns, and all other persons. The receipt for the purchase money contained in such a deed is sufficient to discharge the purchaser from obligation to see to the proper application of the purchase money.

3. The sale of a unit pursuant to NRS 116.31162, 116.31163 and 116.31164 vests in the purchaser the title of the unit s owner without equity or right of redemption.

(Added to NRS by 1991, 570; A 1993, 2373)



NRS 116.31168 - Foreclosure of liens: Requests by interested persons for notice of default and election to sell; right of association to waive default and withdraw notice or proceeding to foreclose.

1. The provisions of NRS 107.090 apply to the foreclosure of an association s lien as if a deed of trust were being foreclosed. The request must identify the lien by stating the names of the unit s owner and the common-interest community.

2. An association may, after recording a notice of default and election to sell, waive the default and withdraw the notice or any proceeding to foreclose. The association is thereupon restored to its former position and has the same rights as though the notice had not been recorded.

(Added to NRS by 1991, 570; A 1993, 2373)



NRS 116.3117 - Liens against association.

1. In a condominium or planned community:

(a) Except as otherwise provided in paragraph (b), a judgment for money against the association, if a copy of the docket or an abstract or copy of the judgment is recorded, is not a lien on the common elements, but is a lien in favor of the judgment lienholder against all of the other real property of the association and all of the units in the common-interest community at the time the judgment was entered. No other property of a unit s owner is subject to the claims of creditors of the association.

(b) If the association has granted a security interest in the common elements to a creditor of the association pursuant to NRS 116.3112, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(c) Whether perfected before or after the creation of the common-interest community, if a lien, other than a deed of trust or mortgage, including a judgment lien or lien attributable to work performed or materials supplied before creation of the common-interest community, becomes effective against two or more units, the owner of an affected unit may pay to the lienholder the amount of the lien attributable to his or her unit, and the lienholder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that owner s liability for common expenses bears to the liabilities for common expenses of all owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that owner s unit for any portion of the common expenses incurred in connection with that lien.

(d) A judgment against the association must be indexed in the name of the common-interest community and the association and, when so indexed, is notice of the lien against the units.

2. In a cooperative:

(a) If the association receives notice of an impending foreclosure on all or any portion of the association s real estate, the association shall promptly transmit a copy of that notice to each owner of a unit located within the real estate to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure.

(b) Whether an owner s unit is subject to the claims of the association s creditors, no other property of an owner is subject to those claims.

(Added to NRS by 1993, 2355; A 2011, 2450)



NRS 116.31175 - Maintenance and availability of books, records and other papers of association: General requirements; exceptions; general records concerning certain violations; enforcement by Ombudsman; limitations on amount that may be charged to conduct review.

1. Except as otherwise provided in subsection 4, the executive board of an association shall, upon the written request of a unit s owner, make available the books, records and other papers of the association for review at the business office of the association or a designated business location not to exceed 60 miles from the physical location of the common-interest community and during the regular working hours of the association, including, without limitation:

(a) The financial statement of the association;

(b) The budgets of the association required to be prepared pursuant to NRS 116.31151;

(c) The study of the reserves of the association required to be conducted pursuant to NRS 116.31152; and

(d) All contracts to which the association is a party and all records filed with a court relating to a civil or criminal action to which the association is a party.

2. The executive board shall provide a copy of any of the records described in paragraphs (a), (b) and (c) of subsection 1 to a unit s owner or the Ombudsman within 21 days after receiving a written request therefor. Such records must be provided in electronic format at no charge to the unit s owner or, if the association is unable to provide the records in electronic format, the executive board may charge a fee to cover the actual costs of preparing a copy, but the fee may not exceed 25 cents per page for the first 10 pages, and 10 cents per page thereafter.

3. If the executive board fails to provide a copy of any of the records pursuant to subsection 2 within 21 days, the executive board must pay a penalty of $25 for each day the executive board fails to provide the records.

4. The provisions of subsection 1 do not apply to:

(a) The personnel records of the employees of the association, except for those records relating to the number of hours worked and the salaries and benefits of those employees;

(b) The records of the association relating to another unit s owner, including, without limitation, any architectural plan or specification submitted by a unit s owner to the association during an approval process required by the governing documents, except for those records described in subsection 5; and

(c) Any document, including, without limitation, minutes of an executive board meeting, a reserve study and a budget, if the document:

(1) Is in the process of being developed for final consideration by the executive board; and

(2) Has not been placed on an agenda for final approval by the executive board.

5. The executive board of an association shall maintain a general record concerning each violation of the governing documents, other than a violation involving a failure to pay an assessment, for which the executive board has imposed a fine, a construction penalty or any other sanction. The general record:

(a) Must contain a general description of the nature of the violation and the type of the sanction imposed. If the sanction imposed was a fine or construction penalty, the general record must specify the amount of the fine or construction penalty.

(b) Must not contain the name or address of the person against whom the sanction was imposed or any other personal information which may be used to identify the person or the location of the unit, if any, that is associated with the violation.

(c) Must be maintained in an organized and convenient filing system or data system that allows a unit s owner to search and review the general records concerning violations of the governing documents.

6. If the executive board refuses to allow a unit s owner to review the books, records or other papers of the association, the Ombudsman may:

(a) On behalf of the unit s owner and upon written request, review the books, records or other papers of the association during the regular working hours of the association; and

(b) If the Ombudsman is denied access to the books, records or other papers, request the Commission, or any member thereof acting on behalf of the Commission, to issue a subpoena for their production.

7. The books, records and other papers of an association must be maintained for at least 10 years. The provisions of this subsection do not apply to:

(a) The minutes of a meeting of the units owners which must be maintained in accordance with NRS 116.3108; or

(b) The minutes of a meeting of the executive board which must be maintained in accordance with NRS 116.31083.

8. The executive board shall not require a unit s owner to pay an amount in excess of $10 per hour to review any books, records, contracts or other papers of the association pursuant to the provisions of subsection 1.

(Added to NRS by 1999, 2996; A 2003, 2245; 2009, 1737, 2807, 2894, 2928; 2011, 1879, 2451)



NRS 116.3118 - Maintenance and availability of certain financial records necessary to provide information required for resale of units; right of units owners to inspect, examine, photocopy and audit records of association.

1. The association shall keep financial records sufficiently detailed to enable the association to comply with NRS 116.4109.

2. All financial and other records of the association must be:

(a) Maintained and made available for review at the business office of the association or some other suitable location within the county where the common-interest community is situated or, if it is situated in more than one county, within one of those counties; and

(b) Made reasonably available for any unit s owner and his or her authorized agents to inspect, examine, photocopy and audit.

(Added to NRS by 1991, 571; A 1995, 2231; 2003, 2247)



NRS 116.31183 - Retaliatory action prohibited; separate action by unit s owner.

1. An executive board, a member of an executive board, a community manager or an officer, employee or agent of an association shall not take, or direct or encourage another person to take, any retaliatory action against a unit s owner because the unit s owner has:

(a) Complained in good faith about any alleged violation of any provision of this chapter or the governing documents of the association;

(b) Recommended the selection or replacement of an attorney, community manager or vendor; or

(c) Requested in good faith to review the books, records or other papers of the association.

2. In addition to any other remedy provided by law, upon a violation of this section, a unit s owner may bring a separate action to recover:

(a) Compensatory damages; and

(b) Attorney s fees and costs of bringing the separate action.

(Added to NRS by 2003, 2218; A 2009, 2808, 2895)



NRS 116.31184 - Threats, harassment and other conduct prohibited; penalty.

1. A community manager, an agent or employee of the community manager, a member of the executive board, an officer, employee or agent of an association, a unit s owner or a guest or tenant of a unit s owner shall not willfully and without legal authority threaten, harass or otherwise engage in a course of conduct against any other person who is the community manager of his or her common-interest community or an agent or employee of that community manager, a member of the executive board of his or her association, an officer, employee or agent of his or her association, another unit s owner in his or her common-interest community or a guest or tenant of a unit s owner in his or her common-interest community which:

(a) Causes harm or serious emotional distress, or the reasonable apprehension thereof, to that person; or

(b) Creates a hostile environment for that person.

2. A person who violates the provisions of subsection 1 is guilty of a misdemeanor.

(Added to NRS by 2013, 2529)



NRS 116.31185 - Prohibition against certain personnel soliciting or accepting compensation, gratuity or remuneration under certain circumstances.

1. Except as otherwise provided in subsection 2, a member of an executive board, an officer of an association or a community manager shall not solicit or accept any form of compensation, gratuity or other remuneration that:

(a) Would improperly influence or would appear to a reasonable person to improperly influence the decisions made by those persons; or

(b) Would result or would appear to a reasonable person to result in a conflict of interest for those persons.

2. Notwithstanding the provisions of subsection 1, a member of an executive board, an officer of an association, a community manager or any person working for a community manager shall not accept, directly or indirectly, any gifts, incentives, gratuities, rewards or other items of value from:

(a) An attorney, law firm or vendor, or any person working directly or indirectly for the attorney, law firm or vendor, which total more than the amount established by the Commission by regulation, not to exceed $100 per year per such attorney, law firm or vendor; or

(b) A declarant, an affiliate of a declarant or any person responsible for the construction of the applicable community or association which total more than the amount established by the Commission by regulation, not to exceed $100 per year per such declarant, affiliate or person.

3. An attorney, law firm or vendor, or any person working directly or indirectly for the attorney, law firm or vendor, shall not provide, directly or indirectly, any gifts, incentives, gratuities, rewards or other items of value to a member of the executive board, an officer of the association, the community manager or any person working for the community manager which total more than the amount established by the Commission by regulation, not to exceed $100 per year per such member, officer, community manager or person.

4. A declarant, an affiliate of a declarant or any person responsible for the construction of a community or association, shall not provide, directly or indirectly, any gifts, incentives, gratuities, rewards or other items of value to a member of the executive board, an officer of the association, the community manager or any person working for the community manager which total more than the amount established by the Commission by regulation, not to exceed $100 per year per such member, officer, community manager or person.

5. In addition to the limitations set forth in subsection 1, a community manager shall not solicit or accept any form of compensation, fee or other remuneration that is based, in whole or in part, on:

(a) The number or amount of fines imposed against or collected from units owners or tenants or guests of units owners pursuant to NRS 116.31031 for violations of the governing documents of the association; or

(b) Any percentage or proportion of those fines.

6. The provisions of this section do not prohibit a community manager from being paid compensation, a fee or other remuneration under the terms of a contract between the community manager and an association if:

(a) The scope of the respective rights, duties and obligations of the parties under the contract comply with the standards of practice for community managers set forth as NRS 116A.630 and 116A.640 and any additional standards of practice adopted by the Commission by regulation pursuant to NRS 116A.400;

(b) The compensation, fee or other remuneration is being paid to the community manager for providing management of the common-interest community; and

(c) The compensation, fee or other remuneration is not structured in a way that would violate the provisions of subsection 1 or 5.

(Added to NRS by 2003, 2218; A 2005, 1716, 2611; 2009, 2808)



NRS 116.31187 - Prohibition against certain personnel contracting with association or accepting commission, personal profit or compensation from association; exceptions.

1. Except as otherwise provided in this section, a member of an executive board or an officer of an association shall not:

(a) On or after October 1, 2003, enter into a contract or renew a contract with the association to provide financing, goods or services to the association; or

(b) Otherwise accept any commission, personal profit or compensation of any kind from the association for providing financing, goods or services to the association.

2. The provisions of this section do not prohibit a declarant, an affiliate of a declarant or an officer, employee or agent of a declarant or an affiliate of a declarant from:

(a) Receiving any commission, personal profit or compensation from the association, the declarant or an affiliate of the declarant for any financing, goods or services furnished to the association;

(b) Entering into contracts with the association, the declarant or affiliate of the declarant; or

(c) Serving as a member of the executive board or as an officer of the association.

(Added to NRS by 2003, 2218; A 2009, 2896, 2929)



NRS 116.31189 - Bribery of community manager or member of executive board; penalties; exceptions.

1. Except as otherwise provided in subsection 3, a community manager or member of the executive board who asks for or receives, directly or indirectly, any compensation, gratuity or reward, or any promise thereof, upon an agreement or understanding that his or her vote, opinion or action upon any matter then pending or which may be brought before him or her in his or her capacity as a community manager or member of the executive board, will be influenced thereby, is guilty of a category D felony and shall be punished as provided in NRS 193.130.

2. Except as otherwise provided in subsection 3, a person who offers or gives, directly or indirectly, any compensation, gratuity or reward, or any promise thereof, upon an agreement or understanding that the vote, opinion or action of a community manager or member of the executive board upon any matter then pending or which may be brought before the community manager or member of the executive board in his or her capacity as a community manager or member of the executive board will be influenced thereby, is guilty of a category D felony and shall be punished as provided in NRS 193.130.

3. The provisions of this section do not prohibit:

(a) An employee of a declarant or an affiliate of a declarant who is a member of an executive board from asking for or receiving, directly or indirectly, any compensation, gratuity or reward, or any promise thereof, from the declarant or affiliate.

(b) A declarant or an affiliate of a declarant whose employee is a member of an executive board from offering or giving, directly or indirectly, any compensation, gratuity or reward, or any promise thereof, to the employee who is a member of the executive board.

(c) A community manager from asking for or receiving, directly or indirectly, or an employer of a community manager from offering or giving, directly or indirectly, any compensation for work performed by the community manager pursuant to the laws of this State.

(Added to NRS by 2009, 2876)



NRS 116.3119 - Association as trustee.

With respect to a third person dealing with the association in the association s capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

(Added to NRS by 1991, 571)



NRS 116.320 - Right of units owners to display flag of the United States in certain areas; conditions and limitations on exercise of right.

1. Except as otherwise provided in subsection 2, the executive board of an association shall not and the governing documents of that association must not prohibit a unit s owner from engaging in the display of the flag of the United States within such physical portion of the common-interest community as that owner has a right to occupy and use exclusively.

2. The provisions of this section do not:

(a) Apply to the display of the flag of the United States for commercial advertising purposes.

(b) Preclude an association from adopting, and do not preclude the governing documents of an association from setting forth, rules that reasonably restrict the placement and manner of the display of the flag of the United States by a unit s owner.

3. In any action commenced to enforce the provisions of this section, the prevailing party is entitled to recover reasonable attorney s fees and costs.

4. As used in this section, display of the flag of the United States means a flag of the United States that is:

(a) Made of cloth, fabric or paper;

(b) Displayed from a pole or staff or in a window; and

(c) Displayed in a manner that is consistent with 4 U.S.C. Chapter 1.

The term does not include a depiction or emblem of the flag of the United States that is made of balloons, flora, lights, paint, paving materials, roofing, siding or any other similar building, decorative or landscaping component.

(Added to NRS by 2003, 2966) (Substituted in revision for NRS 116.31067)



NRS 116.325 - Right of units owners to exhibit political signs in certain areas; conditions and limitations on exercise of right.

1. The executive board shall not and the governing documents must not prohibit a unit s owner or an occupant of a unit from exhibiting one or more political signs within such physical portion of the common-interest community as that owner or occupant has a right to occupy and use exclusively, subject to the following conditions:

(a) All political signs exhibited must not be larger than 24 inches by 36 inches.

(b) If the unit is occupied by a tenant, the unit s owner may not exhibit any political sign unless the tenant consents, in writing, to the exhibition of the political sign.

(c) All political signs exhibited are subject to any applicable provisions of law governing the posting of political signs.

(d) A unit s owner or an occupant of a unit may exhibit as many political signs as desired, but may not exhibit more than one political sign for each candidate, political party or ballot question.

2. The provisions of this section establish the minimum rights of a unit s owner or an occupant of a unit to exhibit political signs. The provisions of this section do not preempt any provisions of the governing documents that provide greater rights and do not require the governing documents or the executive board to impose any restrictions on the exhibition of political signs other than those established by other provisions of law.

3. As used in this section, political sign means a sign that expresses support for or opposition to a candidate, political party or ballot question in any federal, state or local election or any election of an association.

(Added to NRS by 2005, 2585; A 2009, 2896)



NRS 116.330 - Right of units owners to install or maintain drought tolerant landscaping; conditions and limitations on exercise of right; installation of drought tolerant landscaping within common elements.

1. The executive board shall not and the governing documents must not prohibit a unit s owner from installing or maintaining drought tolerant landscaping within such physical portion of the common-interest community as that owner has a right to occupy and use exclusively, including, without limitation, the front yard or back yard of the unit s owner, except that:

(a) Before installing drought tolerant landscaping, the unit s owner must submit a detailed description or plans for the drought tolerant landscaping for architectural review and approval in accordance with the procedures, if any, set forth in the governing documents of the association; and

(b) The drought tolerant landscaping must be selected or designed to the maximum extent practicable to be compatible with the style of the common-interest community.

The provisions of this subsection must be construed liberally in favor of effectuating the purpose of encouraging the use of drought tolerant landscaping, and the executive board shall not and the governing documents must not unreasonably deny or withhold approval for the installation of drought tolerant landscaping or unreasonably determine that the drought tolerant landscaping is not compatible with the style of the common-interest community.

2. Installation of drought tolerant landscaping within any common element or conversion of traditional landscaping or cultivated vegetation, such as turf grass, to drought tolerant landscaping within any common element shall not be deemed to be a change of use of the common element unless:

(a) The common element has been designated as a park, open play space or golf course on a recorded plat map; or

(b) The traditional landscaping or cultivated vegetation is required by a governing body under the terms of any applicable zoning ordinance, permit or approval or as a condition of approval of any final subdivision map.

3. As used in this section, drought tolerant landscaping means landscaping which conserves water, protects the environment and is adaptable to local conditions. The term includes, without limitation, the use of mulches such as decorative rock and artificial turf.

(Added to NRS by 2005, 2583; A 2009, 2896)



NRS 116.332 - Right of units owners to store containers for collection of solid waste or recyclable materials; adoption of rules by association.

1. Except as otherwise provided in this section, an association of a planned community may not regulate or restrict the manner in which containers for the collection of solid waste or recyclable materials are stored on the premises of a residential unit with curbside service.

2. An association of a planned community may adopt rules, in accordance with the procedures set forth in the governing documents, as defined in subsections 1 and 2 of NRS 116.049, or the bylaws of the association, that reasonably restrict the manner in which containers for the collection of solid waste or recyclable materials are stored on the premises of a residential unit with curbside service during the time the containers are not within the collection area, including, without limitation, rules prescribing the location at which the containers are stored during that time. The rules adopted by the association:

(a) Must:

(1) Comply with all applicable codes and regulations; and

(2) Allow the unit s owner, or a tenant of the unit s owner, to store containers for the collection of solid waste or recyclable materials outside any building or garage on the premises of the unit during the time the containers are not within the collection area.

(b) May:

(1) Provide that the containers for the collection of solid waste or recyclable materials must be stored in the rear or side yard of the unit, if such locations exist, and in such a manner that the containers are screened from view from the street, a sidewalk or any adjacent property; and

(2) Include, without limitation, rules prescribing the size, location, color and material of any device, structure or item used to screen containers for the collection of solid waste or recyclable materials from view from the street, a sidewalk or any adjacent property and the manner of attachment of the device, structure or item to the structure on the premises where the containers are stored.

3. An association of a planned community may adopt rules that reasonably restrict the conditions under which containers for the collection of solid waste or recyclable materials are placed in the collection area, including, without limitation:

(a) The boundaries of the collection area;

(b) The time at which the containers may be placed in the collection area; and

(c) The length of time for which the containers may be kept in the collection area.

4. As used in this section:

(a) Collection area means the area designated for the collection of the contents of containers for the collection of solid waste or recyclable materials.

(b) Curbside service means the collection of solid waste or recyclable materials on an individual basis for each residential unit by an entity that is authorized to collect solid waste or recyclable materials.

(c) Recyclable material has the meaning ascribed to it in NRS 444A.013.

(d) Residential unit means an attached or detached unit intended or designed to be occupied by one family.

(e) Solid waste has the meaning ascribed to it in NRS 444.490.

(Added to NRS by 2013, 1367)



NRS 116.335 - Association prohibited from requiring unit s owner to obtain approval to rent or lease unit; exceptions.

1. Unless, at the time a unit s owner purchased his or her unit, the declaration prohibited the unit s owner from renting or leasing his or her unit, the association may not prohibit the unit s owner from renting or leasing his or her unit.

2. Unless, at the time a unit s owner purchased his or her unit, the declaration required the unit s owner to secure or obtain any approval from the association in order to rent or lease his or her unit, an association may not require the unit s owner to secure or obtain any approval from the association in order to rent or lease his or her unit.

3. If a declaration contains a provision establishing a maximum number or percentage of units in the common-interest community which may be rented or leased, that provision of the declaration may not be amended to decrease that maximum number or percentage of units in the common-interest community which may be rented or leased.

4. If the governing documents of an association require a unit s owner who leases or rents his or her unit, or the tenant of a unit s owner, to register with the association or its agent or otherwise submit to the association or its agent information concerning the lease or rental agreement or the tenant, the association or its agent:

(a) Must conduct such activities in accordance with the governing documents;

(b) May not require the unit s owner or tenant of the unit s owner to provide information which the association or its agent does not require to be provided to the association or its agent by a unit s owner who occupies his or her unit, except that the association or its agent may require the unit s owner to provide a copy of the lease or rental agreement; and

(c) May not charge a fee to the unit s owner for the registration or submission of information.

5. The provisions of this section do not prohibit an association from enforcing any provisions which govern the renting or leasing of units and which are contained in this chapter or in any other applicable federal, state or local laws or regulations.

6. Notwithstanding any other provision of law or the declaration to the contrary:

(a) If a unit s owner is prohibited from renting or leasing a unit because the maximum number or percentage of units which may be rented or leased in the common-interest community have already been rented or leased, the unit s owner may seek a waiver of the prohibition from the executive board based upon a showing of economic hardship, and the executive board may grant such a waiver and approve the renting or leasing of the unit.

(b) If the declaration contains a provision establishing a maximum number or percentage of units in the common-interest community which may be rented or leased, in determining the maximum number or percentage of units in the common-interest community which may be rented or leased, the number of units owned by the declarant must not be counted or considered.

(Added to NRS by 2005, 2584; A 2009, 1100; 2011, 2137)



NRS 116.340 - Transient commercial use of units within certain planned communities.

1. Except as otherwise provided in subsection 2, a person who owns, or directly or indirectly has an interest in, one or more units within a planned community that are restricted to residential use by the declaration may use that unit or one of those units for a transient commercial use only if:

(a) The governing documents of the association and any master association do not prohibit such use;

(b) The executive board of the association and any master association approve the transient commercial use of the unit, except that such approval is not required if the planned community and one or more hotels are subject to the governing documents of a master association and those governing documents do not prohibit such use; and

(c) The unit is properly zoned for the transient commercial use and any license required by the local government for the transient commercial use is obtained.

2. A declarant who owns, or directly or indirectly has an interest in, one or more units within a planned community under the governing documents of the association that are restricted to residential use by the declaration may use that unit or those units for a transient commercial use during the period that the declarant is offering units for sale within the planned community if such use complies with the requirements set forth in paragraphs (a) and (c) of subsection 1.

3. The association and any master association may establish requirements for the transient commercial use of a unit pursuant to the provisions of this section, including, without limitation, the payment of additional fees that are related to any increase in services or other costs associated with the transient commercial use of the unit.

4. As used in this section:

(a) Remuneration means any compensation, money, rent or other valuable consideration given in return for the occupancy, possession or use of a unit.

(b) Transient commercial use means the use of a unit, for remuneration, as a hostel, hotel, inn, motel, resort, vacation rental or other form of transient lodging if the term of the occupancy, possession or use of the unit is for less than 30 consecutive calendar days.

(Added to NRS by 2003, 2219; A 2009, 1101) (Substituted in revision for NRS 116.31123)



NRS 116.345 - Association of planned community prohibited from taking certain actions regarding property, buildings and structures within planned community; validity of existing restrictions.

1. An association of a planned community may not restrict, prohibit or otherwise impede the lawful residential use of any property that is within or encompassed by the boundaries of the planned community and that is not designated as part of the planned community.

2. Except as otherwise provided in this subsection, an association may not restrict the access of a person to any of his or her property. An association may restrict access to and from a unit within a planned community if the right to restrict such access was included in the declaration or in a separate recorded instrument at the time that the owner of the unit acquired title to the unit. The provisions of this subsection do not prohibit an association from charging the owner of the property a reasonable and nondiscriminatory fee to operate or maintain a gate or other similar device designed to control access to the planned community that would otherwise impede ingress or egress to the property.

3. An association may not expand, construct or situate a building or structure that is not part of any plat of the planned community if the expansion, construction or situation of the building or structure was not previously disclosed to the units owners of the planned community unless the association obtains the written consent of a majority of the units owners and residents of the planned community who own property or reside within 500 feet of the proposed location of the building or structure.

4. An association may not interrupt any utility service furnished to a unit s owner or a tenant of a unit s owner except for the nonpayment of utility charges when due. The interruption of any utility service pursuant to this subsection must be performed in a manner which is consistent with all laws, regulations and governing documents relating to the interruption of any utility service. An association shall in every case send a written notice of its intent to interrupt any utility service to the unit s owner or the tenant of the unit s owner at least 10 days before the association interrupts any utility service.

5. The provisions of this section do not abrogate any easement, restrictive covenant, decision of a court, agreement of a party or any contract, governing document or declaration of covenants, conditions and restrictions, or any other decision, rule or regulation that a local governing body or other entity that makes decisions concerning land use or planning is authorized to make or enact that exists before October 1, 1999, including, without limitation, a zoning ordinance, permit or approval process or any other requirement of a local government or other entity that makes decisions concerning land use or planning.

(Added to NRS by 1999, 3354; A 2009, 1615, 2897, 2930) (Substituted in revision for NRS 116.31125)



NRS 116.350 - Limitations regarding regulation of certain roads, streets, alleys or other thoroughfares; permissible regulation of parking or storage of certain vehicles.

1. In a common-interest community which is not gated or enclosed and the access to which is not restricted or controlled by a person or device, the executive board shall not and the governing documents must not provide for the regulation of any road, street, alley or other thoroughfare the right-of-way of which is accepted by the State or a local government for dedication as a road, street, alley or other thoroughfare for public use.

2. Except as otherwise provided in subsection 3, the provisions of subsection 1 do not preclude an association from adopting, and do not preclude the governing documents of an association from setting forth, rules that reasonably restrict the parking or storage of recreational vehicles, watercraft, trailers or commercial vehicles in the common-interest community to the extent authorized by law.

3. In any common-interest community, the executive board shall not and the governing documents must not prohibit a person from:

(a) Parking a utility service vehicle that has a gross vehicle weight rating of 20,000 pounds or less:

(1) In an area designated for parking for visitors, in a designated parking area or common parking area, or on the driveway of the unit of a subscriber or consumer, while the person is engaged in any activity relating to the delivery of public utility services to subscribers or consumers; or

(2) In an area designated for parking for visitors, in a designated parking area or common parking area, or on the driveway of his or her unit, if the person is:

(I) A unit s owner or a tenant of a unit s owner; and

(II) Bringing the vehicle to his or her unit pursuant to his or her employment with the entity which owns the vehicle for the purpose of responding to emergency requests for public utility services; or

(b) Parking a law enforcement vehicle or emergency services vehicle:

(1) In an area designated for parking for visitors, in a designated parking area or common parking area, or on the driveway of the unit of a person to whom law enforcement or emergency services are being provided, while the person is engaged in his or her official duties; or

(2) In an area designated for parking for visitors, in a designated parking area or common parking area, or on the driveway of his or her unit, if the person is:

(I) A unit s owner or a tenant of a unit s owner; and

(II) Bringing the vehicle to his or her unit pursuant to his or her employment with the entity which owns the vehicle for the purpose of responding to requests for law enforcement services or emergency services.

4. An association may require that a person parking a utility service vehicle, law enforcement vehicle or emergency services vehicle as set forth in subsection 3 provide written confirmation from his or her employer that the person is qualified to park his or her vehicle in the manner set forth in subsection 3.

5. As used in this section:

(a) Emergency services vehicle means a vehicle:

(1) Owned by any governmental agency or political subdivision of this State; and

(2) Identified by the entity which owns the vehicle as a vehicle used to provide emergency services.

(b) Law enforcement vehicle means a vehicle:

(1) Owned by any governmental agency or political subdivision of this State; and

(2) Identified by the entity which owns the vehicle as a vehicle used to provide law enforcement services.

(c) Utility service vehicle means any motor vehicle:

(1) Used in the furtherance of repairing, maintaining or operating any structure or any other physical facility necessary for the delivery of public utility services, including, without limitation, the furnishing of electricity, gas, water, sanitary sewer, telephone, cable or community antenna service; and

(2) Except for any emergency use, operated primarily within the service area of a utility s subscribers or consumers, without regard to whether the motor vehicle is owned, leased or rented by the utility.

(Added to NRS by 2005, 2585; A 2009, 974)



NRS 116.4101 - Applicability; exceptions.

1. NRS 116.4101 to 116.412, inclusive, apply to all units subject to this chapter, except as otherwise provided in subsection 2 or as modified or waived by agreement of purchasers of units in a common-interest community in which all units are restricted to nonresidential use.

2. Neither a public offering statement nor a certificate of resale need be prepared or delivered in the case of a:

(a) Gratuitous disposition of a unit;

(b) Disposition pursuant to court order;

(c) Disposition by a government or governmental agency;

(d) Disposition by foreclosure or deed in lieu of foreclosure;

(e) Disposition to a dealer;

(f) Disposition that may be cancelled at any time and for any reason by the purchaser without penalty;

(g) Disposition of a unit in a planned community which contains no more than 12 units if:

(1) The declarant reasonably believes in good faith that the maximum assessment stated in the declaration will be sufficient to pay the expenses of the planned community; and

(2) The declaration cannot be amended to increase the assessment during the period of the declarant s control without the consent of all units owners; or

(h) Disposition of a unit restricted to nonresidential purposes.

(Added to NRS by 1991, 571; A 1993, 2373; 1997, 3122; 1999, 3012; 2011, 2453)



NRS 116.4102 - Liability for preparation and delivery of public offering statement.

1. Except as otherwise provided in subsection 2, a declarant, before offering any interest in a unit to the public, shall prepare a public offering statement conforming to the requirements of NRS 116.4103 to 116.4106, inclusive.

2. A declarant may transfer responsibility for the preparation of all or a part of the public offering statement to a successor declarant pursuant to NRS 116.3104 and 116.31043, or to a dealer who intends to offer units in the common-interest community. In the event of any such transfer, the transferor shall provide the transferee with any information necessary to enable the transferee to fulfill the requirements of subsection 1.

3. Any declarant or dealer who offers a unit to a purchaser shall deliver a public offering statement in the manner prescribed in subsection 1 of NRS 116.4108. The declarant or his or her transferee under subsection 2 is liable under NRS 116.4108 and 116.4117 for any false or misleading statement set forth therein or for any omission of a material fact therefrom with respect to that portion of the public offering statement which he or she prepared. If a declarant or dealer did not prepare any part of a public offering statement that he or she delivers, he or she is not liable for any false or misleading statement set forth therein or for any omission of a material fact therefrom unless he or she had actual knowledge of the statement or omission or, in the exercise of reasonable care, should have known of the statement or omission.

4. If a unit is part of a common-interest community and is part of any other real estate in connection with the sale of which the delivery of a public offering statement is required under the laws of this State, a single public offering statement conforming to the requirements of NRS 116.4103 to 116.4106, inclusive, as those requirements relate to the real estate in which the unit is located, and to any other requirements imposed under the laws of this State, may be prepared and delivered in lieu of providing two or more public offering statements. If the requirements of this chapter conflict with those of another law of this State, the requirements of this chapter prevail.

(Added to NRS by 1991, 571; A 1993, 2374; 2001, 2493)



NRS 116.4103 - Public offering statement: General provisions.

1. Except as otherwise provided in NRS 116.41035, a public offering statement must set forth or fully and accurately disclose each of the following:

(a) The name and principal address of the declarant and of the common-interest community, and a statement that the common-interest community is a condominium, cooperative or planned community.

(b) A general description of the common-interest community, including to the extent possible, the types, number and declarant s schedule of commencement and completion of construction of buildings, and amenities that the declarant anticipates including in the common-interest community.

(c) The estimated number of units in the common-interest community.

(d) Copies of the declaration, bylaws, and any rules or regulations of the association, but a plat is not required.

(e) The financial information required by subsection 2.

(f) A description of any services or subsidies being provided by the declarant or an affiliate of the declarant, not reflected in the budget that the declarant provides, or expenses which the declarant pays and which the declarant expects may become at any subsequent time a common expense of the association and the projected common expense assessment attributable to each of those services or expenses for the association and for each type of unit.

(g) Any initial or special fee due from the purchaser or seller at closing, including, without limitation, any transfer fees, whether payable to the association, the community manager of the association or any third party, together with a description of the purpose and method of calculating the fee.

(h) The terms and significant limitations of any warranties provided by the declarant, including statutory warranties and limitations on the enforcement thereof or on damages.

(i) A statement that unless the purchaser or his or her agent has personally inspected the unit, the purchaser may cancel, by written notice, his or her contract for purchase until midnight of the fifth calendar day following the date of execution of the contract, and the contract must contain a provision to that effect.

(j) A statement of any unsatisfied judgment or pending action against the association, and the status of any pending action material to the common-interest community of which a declarant has actual knowledge.

(k) Any current or expected fees or charges to be paid by units owners for the use of the common elements and other facilities related to the common-interest community.

(l) In addition to any other document, a statement describing all current and expected fees or charges for each unit, including, without limitation, association fees, fines, assessments, late charges or penalties, interest rates on delinquent assessments, additional costs for collecting past due fines and charges for opening or closing any file for each unit.

(m) Any restraints on alienation of any portion of the common-interest community and any restrictions:

(1) On the leasing or renting of units; and

(2) On the amount for which a unit may be sold or on the amount that may be received by a unit s owner on the sale or condemnation of or casualty loss to the unit or to the common-interest community, or on termination of the common-interest community.

(n) A description of any arrangement described in NRS 116.1209 binding the association.

(o) The information statement set forth in NRS 116.41095.

2. The public offering statement must contain any current balance sheet and a projected budget for the association, either within or as an exhibit to the public offering statement, for 1 year after the date of the first conveyance to a purchaser, and thereafter the current budget of the association, a statement of who prepared the budget and a statement of the budget s assumptions concerning occupancy and inflation factors. The budget must include:

(a) A statement of the amount included in the budget as a reserve for repairs, replacement and restoration pursuant to NRS 116.3115;

(b) A statement of any other reserves;

(c) The projected common expense assessment by category of expenditures for the association; and

(d) The projected monthly common expense assessment for each type of unit, including the amount established as reserves pursuant to NRS 116.3115.

3. A declarant is not required to revise a public offering statement more than once each calendar quarter, if the following warning is given prominence in the statement: THIS PUBLIC OFFERING STATEMENT IS CURRENT AS OF (insert a specified date). RECENT DEVELOPMENTS REGARDING (here refer to particular provisions of NRS 116.4103 and 116.4105) MAY NOT BE REFLECTED IN THIS STATEMENT.

(Added to NRS by 1991, 572; A 1993, 2375; 1997, 3122; 1999, 3012; 2005, 2612; 2009, 1616, 2809; 2011, 2453)



NRS 116.41035 - Public offering statement: Limitations for certain small offerings.

If a common-interest community composed of not more than 12 units is not subject to any developmental rights and no power is reserved to a declarant to make the common-interest community part of a larger common-interest community, group of common-interest communities or other real estate, a public offering statement may include the information otherwise required by paragraphs (h) and (k) of subsection 1 of NRS 116.4103.

(Added to NRS by 1991, 573; A 1993, 553, 2376; 2011, 2455)



NRS 116.4104 - Public offering statement: Common-interest communities subject to developmental rights.

If the declaration provides that a common-interest community is subject to any developmental rights, the public offering statement must disclose, in addition to the information required by NRS 116.4103:

1. The maximum number of units that may be created;

2. A statement of how many or what percentage of the units that may be created will be restricted exclusively to residential use, or a statement that no representations are made regarding restrictions of use;

3. A statement of the extent to which any buildings or other improvements that may be erected pursuant to any developmental right in any part of the common-interest community will be compatible with existing buildings and improvements in the common-interest community in terms of architectural style, quality of construction, and size, or a statement that no assurances are made in those regards;

4. General descriptions of all other improvements that may be made and limited common elements that may be created within any part of the common-interest community pursuant to any developmental right reserved by the declarant, or a statement that no assurances are made in that regard;

5. A statement of any limitations as to the locations of any building or other improvement that may be constructed or made within any part of the common-interest community pursuant to any developmental right reserved by the declarant, or a statement that no assurances are made in that regard;

6. A statement that any limited common elements created pursuant to any developmental right reserved by the declarant will be of the same general types and sizes as the limited common elements within other parts of the common-interest community, or a statement of the types and sizes planned, or a statement that no assurances are made in that regard;

7. A statement that the proportion of limited common elements to units created pursuant to any developmental right reserved by the declarant will be approximately equal to the proportion existing within other parts of the common-interest community, or a statement of any other assurances in that regard, or a statement that no assurances are made in that regard;

8. A statement that all restrictions in the declaration affecting use, occupancy and alienation of units will apply to any units created pursuant to any developmental right reserved by the declarant, or a statement of any differentiations that may be made as to those units, or a statement that no assurances are made in that regard; and

9. A statement of the extent to which any assurances made pursuant to this section apply or do not apply if any developmental right is not exercised by the declarant.

(Added to NRS by 1991, 573)



NRS 116.4105 - Public offering statement: Time shares.

If the declaration provides that ownership or occupancy of any units, is or may be in time shares, the public offering statement shall disclose, in addition to the information required by NRS 116.4103 and 116.41035:

1. The number and identity of units in which time shares may be created;

2. The total number of time shares that may be created;

3. The minimum duration of any time shares that may be created; and

4. The extent to which the creation of time shares will or may affect the enforceability of the association s lien for assessments provided in NRS 116.3116 and 116.31162.

(Added to NRS by 1991, 574)



NRS 116.4106 - Public offering statement: Common-interest community containing converted building.

1. The public offering statement of a common-interest community containing any converted building must contain, in addition to the information required by NRS 116.4103 and 116.41035:

(a) A statement by the declarant, based on a report prepared by an independent registered architect or licensed professional engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the building;

(b) A list of any outstanding notices of uncured violations of building codes or other municipal regulations, together with the estimated cost of curing those violations; and

(c) The budget to maintain the reserves required pursuant to paragraph (b) of subsection 2 of NRS 116.3115 which must include, without limitation:

(1) The current estimated replacement cost, estimated remaining life and estimated useful life of each major component of the common elements;

(2) As of the end of the fiscal year for which the budget was prepared, the current estimate of the amount of cash reserves that are necessary to repair, replace and restore the major components of the common elements and the current amount of accumulated cash reserves that are set aside for such repairs, replacements and restorations;

(3) A statement as to whether the declarant has determined or anticipates that the levy of one or more special assessments will be required within the next 10 years to repair, replace and restore any major component of the common elements or to provide adequate reserves for that purpose;

(4) A general statement describing the procedures used for the estimation and accumulation of cash reserves described in subparagraph (2), including, without limitation, the qualifications of the person responsible for the preparation of the study of reserves required pursuant to NRS 116.31152; and

(5) The funding plan that is designed to allocate the costs for the repair, replacement and restoration of the major components of the common elements over a period of years.

2. This section applies only to a common-interest community comprised of a converted building or buildings containing more than 12 units that may be occupied for residential use.

(Added to NRS by 1991, 574; A 1997, 1060; 2005, 2613)



NRS 116.4107 - Public offering statement: Common-interest community registered with Securities and Exchange Commission or State of Nevada.

If an interest in a common-interest community is currently registered with the Securities and Exchange Commission of the United States or with the State of Nevada pursuant to chapter 119, 119A or 119B of NRS, a declarant satisfies all requirements of this chapter relating to the preparation of a public offering statement if the declarant delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission or the appropriate Nevada regulatory authority. An interest in a common-interest community is not a security under the provisions of chapter 90 of NRS.

(Added to NRS by 1991, 574)



NRS 116.4108 - Purchaser s right to cancel.

1. A person required to deliver a public offering statement pursuant to subsection 3 of NRS 116.4102 shall provide a purchaser with a copy of the current public offering statement not later than the date on which an offer to purchase becomes binding on the purchaser. Unless the purchaser has personally inspected the unit, the purchaser may cancel, by written notice, the contract of purchase until midnight of the fifth calendar day following the date of execution of the contract, and the contract for purchase must contain a provision to that effect.

2. If a purchaser elects to cancel a contract pursuant to subsection 1, the purchaser may do so by hand delivering notice thereof to the offeror or by mailing notice thereof by prepaid United States mail to the offeror or to his or her agent for service of process. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded promptly.

3. If a person required to deliver a public offering statement pursuant to subsection 3 of NRS 116.4102 fails to provide a purchaser to whom a unit is conveyed with a current public offering statement, the purchaser is entitled to actual damages, rescission or other relief, but if the purchaser has accepted a conveyance of the unit, the purchaser is not entitled to rescission.

(Added to NRS by 1991, 574; A 1993, 2376; 2003, 2247)



NRS 116.4109 - Resales of units.

1. Except in the case of a sale in which delivery of a public offering statement is required, or unless exempt under subsection 2 of NRS 116.4101, a unit s owner or his or her authorized agent shall, at the expense of the unit s owner, furnish to a purchaser a resale package containing all of the following:

(a) A copy of the declaration, other than any plats, the bylaws, the rules or regulations of the association and the information statement required by NRS 116.41095.

(b) A statement from the association setting forth the amount of the monthly assessment for common expenses and any unpaid obligation of any kind, including, without limitation, management fees, transfer fees, fines, penalties, interest, collection costs, foreclosure fees and attorney s fees currently due from the selling unit s owner.

(c) A copy of the current operating budget of the association and current year-to-date financial statement for the association, which must include a summary of the reserves of the association required by NRS 116.31152 and which must include, without limitation, a summary of the information described in paragraphs (a) to (e), inclusive, of subsection 3 of NRS 116.31152.

(d) A statement of any unsatisfied judgments or pending legal actions against the association and the status of any pending legal actions relating to the common-interest community of which the unit s owner has actual knowledge.

(e) A statement of any transfer fees, transaction fees or any other fees associated with the resale of a unit.

(f) In addition to any other document, a statement describing all current and expected fees or charges for each unit, including, without limitation, association fees, fines, assessments, late charges or penalties, interest rates on delinquent assessments, additional costs for collecting past due fines and charges for opening or closing any file for each unit.

2. The purchaser may, by written notice, cancel the contract of purchase until midnight of the fifth calendar day following the date of receipt of the resale package described in subsection 1, and the contract for purchase must contain a provision to that effect. If the purchaser elects to cancel a contract pursuant to this subsection, the purchaser must hand deliver the notice of cancellation to the unit s owner or his or her authorized agent or mail the notice of cancellation by prepaid United States mail to the unit s owner or his or her authorized agent. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded promptly. If the purchaser has accepted a conveyance of the unit, the purchaser is not entitled to:

(a) Cancel the contract pursuant to this subsection; or

(b) Damages, rescission or other relief based solely on the ground that the unit s owner or his or her authorized agent failed to furnish the resale package, or any portion thereof, as required by this section.

3. Within 10 days after receipt of a written request by a unit s owner or his or her authorized agent, the association shall furnish all of the following to the unit s owner or his or her authorized agent for inclusion in the resale package:

(a) Copies of the documents required pursuant to paragraphs (a) and (c) of subsection 1; and

(b) A certificate containing the information necessary to enable the unit s owner to comply with paragraphs (b), (d), (e) and (f) of subsection 1.

4. If the association furnishes the documents and certificate pursuant to subsection 3:

(a) The unit s owner or his or her authorized agent shall include the documents and certificate in the resale package provided to the purchaser, and neither the unit s owner nor his or her authorized agent is liable to the purchaser for any erroneous information provided by the association and included in the documents and certificate.

(b) The association may charge the unit s owner a reasonable fee to cover the cost of preparing the certificate furnished pursuant to subsection 3. Such a fee must be based on the actual cost the association incurs to fulfill the requirements of this section in preparing the certificate. The Commission shall adopt regulations establishing the maximum amount of the fee that an association may charge for preparing the certificate.

(c) The other documents furnished pursuant to subsection 3 must be provided in electronic format to the unit s owner. The association may charge the unit s owner a fee, not to exceed $20, to provide such documents in electronic format. If the association is unable to provide such documents in electronic format, the association may charge the unit s owner a reasonable fee, not to exceed 25 cents per page for the first 10 pages, and 10 cents per page thereafter, to cover the cost of copying.

(d) Except for the fees allowed pursuant to paragraphs (b) and (c), the association may not charge the unit s owner any other fees for preparing or furnishing the documents and certificate pursuant to subsection 3.

5. Neither a purchaser nor the purchaser s interest in a unit is liable for any unpaid assessment or fee greater than the amount set forth in the documents and certificate prepared by the association. If the association fails to furnish the documents and certificate within the 10 days allowed by this section, the purchaser is not liable for the delinquent assessment.

6. Upon the request of a unit s owner or his or her authorized agent, or upon the request of a purchaser to whom the unit s owner has provided a resale package pursuant to this section or his or her authorized agent, the association shall make the entire study of the reserves of the association which is required by NRS 116.31152 reasonably available for the unit s owner, purchaser or authorized agent to inspect, examine, photocopy and audit. The study must be made available at the business office of the association or some other suitable location within the county where the common-interest community is situated or, if it is situated in more than one county, within one of those counties.

7. A unit s owner, the authorized agent of the unit s owner or the holder of a security interest on the unit may request a statement of demand from the association. Not later than 10 days after receipt of a written request from the unit s owner, the authorized agent of the unit s owner or the holder of a security interest on the unit for a statement of demand, the association shall furnish a statement of demand to the person who requested the statement. The association may charge a fee of not more than $150 to prepare and furnish a statement of demand pursuant to this subsection and an additional fee of not more than $100 to furnish a statement of demand within 3 days after receipt of a written request for a statement of demand. The statement of demand:

(a) Must set forth the amount of the monthly assessment for common expenses and any unpaid obligation of any kind, including, without limitation, management fees, transfer fees, fines, penalties, interest, collection costs, foreclosure fees and attorney s fees currently due from the selling unit s owner; and

(b) Remains effective for the period specified in the statement of demand, which must not be less than 15 business days after the date of delivery by the association to the unit s owner, the authorized agent of the unit s owner or the holder of a security interest on the unit, whichever is applicable.

8. If the association becomes aware of an error in a statement of demand furnished pursuant to subsection 7 during the period in which the statement of demand is effective but before the consummation of a resale for which a resale package was furnished pursuant to subsection 1, the association must deliver a replacement statement of demand to the person who requested the statement of demand. Unless the person who requested the statement of demand receives a replacement statement of demand, the person may rely upon the accuracy of the information set forth in the statement of demand provided by the association for the resale. Payment of the amount set forth in the statement of demand constitutes full payment of the amount due from the selling unit s owner.

(Added to NRS by 1991, 575; A 1993, 2376; 1997, 3124; 2001, 2494; 2003, 2247; 2005, 2614; 2009, 1102, 1617, 2810, 2819; 2011, 2047, 2455, 3542; 2013, 3792)



NRS 116.41095 - Required form of information statement.

The information statement required by NRS 116.4103 and 116.4109 must be in substantially the following form:

BEFORE YOU PURCHASE PROPERTY IN A

COMMON-INTEREST COMMUNITY

DID YOU KNOW . . .

1. YOU GENERALLY HAVE 5 DAYS TO CANCEL THE PURCHASE AGREEMENT?

When you enter into a purchase agreement to buy a home or unit in a common-interest community, in most cases you should receive either a public offering statement, if you are the original purchaser of the home or unit, or a resale package, if you are not the original purchaser. The law generally provides for a 5-day period in which you have the right to cancel the purchase agreement. The 5-day period begins on different starting dates, depending on whether you receive a public offering statement or a resale package. Upon receiving a public offering statement or a resale package, you should make sure you are informed of the deadline for exercising your right to cancel. In order to exercise your right to cancel, the law generally requires that you hand deliver the notice of cancellation to the seller within the 5-day period, or mail the notice of cancellation to the seller by prepaid United States mail within the 5-day period. For more information regarding your right to cancel, see Nevada Revised Statutes 116.4108, if you received a public offering statement, or Nevada Revised Statutes 116.4109, if you received a resale package.

2. YOU ARE AGREEING TO RESTRICTIONS ON HOW YOU CAN USE YOUR PROPERTY?

These restrictions are contained in a document known as the Declaration of Covenants, Conditions and Restrictions. The CC&Rs become a part of the title to your property. They bind you and every future owner of the property whether or not you have read them or had them explained to you. The CC&Rs, together with other governing documents (such as association bylaws and rules and regulations), are intended to preserve the character and value of properties in the community, but may also restrict what you can do to improve or change your property and limit how you use and enjoy your property. By purchasing a property encumbered by CC&Rs, you are agreeing to limitations that could affect your lifestyle and freedom of choice. You should review the CC&Rs, and other governing documents before purchasing to make sure that these limitations and controls are acceptable to you. Certain provisions in the CC&Rs and other governing documents may be superseded by contrary provisions of chapter 116 of the Nevada Revised Statutes. The Nevada Revised Statutes are available at the Internet address http://www.leg.state.nv.us/nrs/.

3. YOU WILL HAVE TO PAY OWNERS ASSESSMENTS FOR AS LONG AS YOU OWN YOUR PROPERTY?

As an owner in a common-interest community, you are responsible for paying your share of expenses relating to the common elements, such as landscaping, shared amenities and the operation of any homeowners association. The obligation to pay these assessments binds you and every future owner of the property. Owners fees are usually assessed by the homeowners association and due monthly. You have to pay dues whether or not you agree with the way the association is managing the property or spending the assessments. The executive board of the association may have the power to change and increase the amount of the assessment and to levy special assessments against your property to meet extraordinary expenses. In some communities, major components of the common elements of the community such as roofs and private roads must be maintained and replaced by the association. If the association is not well managed or fails to provide adequate funding for reserves to repair, replace and restore common elements, you may be required to pay large, special assessments to accomplish these tasks.

4. IF YOU FAIL TO PAY OWNERS ASSESSMENTS, YOU COULD LOSE YOUR HOME?

If you do not pay these assessments when due, the association usually has the power to collect them by selling your property in a nonjudicial foreclosure sale. If fees become delinquent, you may also be required to pay penalties and the association s costs and attorney s fees to become current. If you dispute the obligation or its amount, your only remedy to avoid the loss of your home may be to file a lawsuit and ask a court to intervene in the dispute.

5. YOU MAY BECOME A MEMBER OF A HOMEOWNERS ASSOCIATION THAT HAS THE POWER TO AFFECT HOW YOU USE AND ENJOY YOUR PROPERTY?

Many common-interest communities have a homeowners association. In a new development, the association will usually be controlled by the developer until a certain number of units have been sold. After the period of developer control, the association may be controlled by property owners like yourself who are elected by homeowners to sit on an executive board and other boards and committees formed by the association. The association, and its executive board, are responsible for assessing homeowners for the cost of operating the association and the common or shared elements of the community and for the day to day operation and management of the community. Because homeowners sitting on the executive board and other boards and committees of the association may not have the experience or professional background required to understand and carry out the responsibilities of the association properly, the association may hire professional community managers to carry out these responsibilities.

Homeowners associations operate on democratic principles. Some decisions require all homeowners to vote, some decisions are made by the executive board or other boards or committees established by the association or governing documents. Although the actions of the association and its executive board are governed by state laws, the CC&Rs and other documents that govern the common-interest community, decisions made by these persons will affect your use and enjoyment of your property, your lifestyle and freedom of choice, and your cost of living in the community. You may not agree with decisions made by the association or its governing bodies even though the decisions are ones which the association is authorized to make. Decisions may be made by a few persons on the executive board or governing bodies that do not necessarily reflect the view of the majority of homeowners in the community. If you do not agree with decisions made by the association, its executive board or other governing bodies, your remedy is typically to attempt to use the democratic processes of the association to seek the election of members of the executive board or other governing bodies that are more responsive to your needs. If you have a dispute with the association, its executive board or other governing bodies, you may be able to resolve the dispute through the complaint, investigation and intervention process administered by the Office of the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels, the Nevada Real Estate Division and the Commission for Common-Interest Communities and Condominium Hotels. However, to resolve some disputes, you may have to mediate or arbitrate the dispute and, if mediation or arbitration is unsuccessful, you may have to file a lawsuit and ask a court to resolve the dispute. In addition to your personal cost in mediation or arbitration, or to prosecute a lawsuit, you may be responsible for paying your share of the association s cost in defending against your claim.

6. YOU ARE REQUIRED TO PROVIDE PROSPECTIVE PURCHASERS OF YOUR PROPERTY WITH INFORMATION ABOUT LIVING IN YOUR COMMON-INTEREST COMMUNITY?

The law requires you to provide a prospective purchaser of your property with a copy of the community s governing documents, including the CC&Rs, association bylaws, and rules and regulations, as well as a copy of this document. You are also required to provide a copy of the association s current year-to-date financial statement, including, without limitation, the most recent audited or reviewed financial statement, a copy of the association s operating budget and information regarding the amount of the monthly assessment for common expenses, including the amount set aside as reserves for the repair, replacement and restoration of common elements. You are also required to inform prospective purchasers of any outstanding judgments or lawsuits pending against the association of which you are aware. For more information regarding these requirements, see Nevada Revised Statutes 116.4109.

7. YOU HAVE CERTAIN RIGHTS REGARDING OWNERSHIP IN A COMMON-INTEREST COMMUNITY THAT ARE GUARANTEED YOU BY THE STATE?

Pursuant to provisions of chapter 116 of Nevada Revised Statutes, you have the right:

(a) To be notified of all meetings of the association and its executive board, except in cases of emergency.

(b) To attend and speak at all meetings of the association and its executive board, except in some cases where the executive board is authorized to meet in closed, executive session.

(c) To request a special meeting of the association upon petition of at least 10 percent of the homeowners.

(d) To inspect, examine, photocopy and audit financial and other records of the association.

(e) To be notified of all changes in the community s rules and regulations and other actions by the association or board that affect you.

8. QUESTIONS?

Although they may be voluminous, you should take the time to read and understand the documents that will control your ownership of a property in a common-interest community. You may wish to ask your real estate professional, lawyer or other person with experience to explain anything you do not understand. You may also request assistance from the Office of the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels, Nevada Real Estate Division, at (telephone number).

Buyer or prospective buyer s initials:_____

Date:_____

(Added to NRS by 1997, 3114; A 1999, 3013; 2003, 2248; 2005, 2616; 2007, 2269; 2009, 1738)



NRS 116.411 - Escrow of deposits; furnishing of bond in lieu of deposit.

1. Except as otherwise provided in subsections 2, 3 and 4, a deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to subsection 3 of NRS 116.4102 must be placed in escrow and held either in this State or in the state where the unit is located in an account designated solely for that purpose by a licensed title insurance company, an independent bonded escrow company, or an institution whose accounts are insured by a governmental agency or instrumentality until:

(a) Delivered to the declarant at closing;

(b) Delivered to the declarant because of the purchaser s default under a contract to purchase the unit;

(c) Released to the declarant for an additional item, improvement, optional item or alteration, but the amount so released:

(1) Must not exceed the lesser of the amount due the declarant from the purchaser at the time of the release or the amount expended by the declarant for the purpose; and

(2) Must be credited upon the purchase price; or

(d) Refunded to the purchaser.

2. A deposit or advance payment made for an additional item, improvement, optional item or alteration may be deposited in escrow or delivered directly to the declarant, as the parties may contract.

3. In lieu of placing a deposit in escrow pursuant to subsection 1, the declarant may furnish a bond executed by the declarant as principal and by a corporation qualified under the laws of this State as surety, payable to the State of Nevada, and conditioned upon the performance of the declarant s duties concerning the purchase or reservation of a unit. Each bond must be in a principal sum equal to the amount of the deposit. The bond must be held until:

(a) Delivered to the declarant at closing;

(b) Delivered to the declarant because of the purchaser s default under a contract to purchase the unit; or

(c) Released to the declarant for an additional item, improvement, optional item or alteration, but the amount so released must not exceed the amount due the declarant from the purchaser at the time of the release or the amount expended by the declarant for that purpose, whichever is less.

4. Pursuant to subsection 1, a deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to subsection 3 of NRS 116.4102 is deemed to be placed in escrow and held in this State when the escrow holder has:

(a) The legal right to conduct business in this State;

(b) A registered agent in this State pursuant to subsection 1 of NRS 14.020; and

(c) Consented to the jurisdiction of the courts of this State by:

(1) Maintaining a physical presence in this State; or

(2) Executing a written instrument containing such consent, with respect to any suit or claim, whether brought by the declarant or purchaser, relating to or arising in connection with such sale or the escrow agreement related thereto.

(Added to NRS by 1991, 575; A 1993, 2377; 1995, 1420; 2009, 2931)



NRS 116.4111 - Release of liens.

1. In the case of a sale of a unit where delivery of a public offering statement is required pursuant to subsection 3 of NRS 116.4102, a seller:

(a) Before conveying a unit, shall record or furnish to the purchaser releases of all liens, except liens on real estate that a declarant has the right to withdraw from the common-interest community, that the purchaser does not expressly agree to take subject to or assume and that encumber:

(1) In a condominium, that unit and its interest in the common elements; and

(2) In a cooperative or planned community, that unit and any limited common elements assigned thereto; or

(b) Shall provide a surety bond against the lien as provided for liens on real estate in NRS 108.2413 to 108.2425, inclusive.

2. Before conveying real estate to the association, the declarant shall have that real estate released from:

(a) All liens the foreclosure of which would deprive units owners of any right of access to or easement of support of their units; and

(b) All other liens on that real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.

(Added to NRS by 1991, 575; A 2003, 2618)



NRS 116.4112 - Converted buildings.

1. A declarant of a common-interest community containing converted buildings, and any dealer who intends to offer units in such a common-interest community, shall give each of the residential tenants and any residential subtenant in possession of a portion of a converted building notice of the conversion and provide those persons with the public offering statement no later than 120 days before the tenants and any subtenant in possession are required to vacate. The notice must set forth generally the rights of tenants and subtenants under this section and must be hand-delivered to the unit or mailed by prepaid United States mail to the tenant and subtenant at the address of the unit or any other mailing address provided by a tenant. No tenant or subtenant may be required to vacate upon less than 120 days notice, except by reason of nonpayment of rent, waste or conduct that disturbs other tenants peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession. If, during the 6-month period before the recording of a declaration, a majority of the tenants or any subtenants in possession of any portion of the property described in such declaration has been required to vacate for reasons other than nonpayment of rent, waste or conduct that disturbs other tenants peaceful enjoyment of the premises, a rebuttable presumption is created that the owner of such property intended to offer the vacated premises as units in a common-interest community at all times during that 6-month period.

2. For 60 days after delivery or mailing of the notice described in subsection 1, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. If a tenant fails to purchase the unit during that 60-day period, the offeror may not offer to dispose of an interest in that unit during the following 180 days at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This subsection does not apply to any unit in a converted building if that unit will be restricted exclusively to nonresidential use or the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

3. If a seller, in violation of subsection 2, conveys a unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under subsection 2 to purchase that unit if the deed states that the seller has complied with subsection 2, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of subsection 2.

4. If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of NRS 40.251 and 40.280, the notice also constitutes a notice to vacate specified by those sections.

5. This section does not permit termination of a lease by a declarant in violation of its terms.

(Added to NRS by 1991, 576; A 2007, 1280)



NRS 116.4113 - Express warranties of quality.

1. Express warranties made by any seller to a purchaser of a unit, if relied upon by the purchaser, are created as follows:

(a) Any affirmation of fact or promise that relates to the unit, its use or rights appurtenant thereto, improvements to the common-interest community that would directly benefit the unit or the right to use or have the benefit of facilities not located in the common-interest community creates an express warranty that the unit and related rights and uses will conform to the affirmation or promise;

(b) Any model or description of the physical characteristics of the common-interest community, including plans and specifications of or for improvements, creates an express warranty that the common-interest community will reasonably conform to the model or description;

(c) Any description of the quantity or extent of the real estate comprising the common-interest community, including plats or surveys, creates an express warranty that the common-interest community will conform to the description, subject to customary tolerances; and

(d) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful.

2. Neither formal words, such as warranty or guarantee, nor a specific intention to make a warranty is necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

3. Any conveyance of a unit transfers to the purchaser all express warranties of quality made by previous sellers.

4. A warranty created by this section may be excluded or modified by agreement of the parties.

(Added to NRS by 1991, 577; A 1993, 2770)



NRS 116.4114 - Implied warranties of quality.

1. A declarant and any dealer warrant that a unit will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

2. A declarant and any dealer impliedly warrant that a unit and the common elements in the common-interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by a declarant or dealer, or made by any person before the creation of the common-interest community, will be:

(a) Free from defective materials; and

(b) Constructed in accordance with applicable law, according to sound standards of engineering and construction, and in a workmanlike manner.

3. A declarant and any dealer warrant to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

4. Warranties imposed by this section may be excluded or modified as specified in NRS 116.4115.

5. For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

6. Any conveyance of a unit transfers to the purchaser all of the declarant s implied warranties of quality.

(Added to NRS by 1991, 577; A 2011, 2457)



NRS 116.4115 - Exclusion or modification of warranties of quality.

1. Except as limited by subsection 2 with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(a) May be excluded or modified by agreement of the parties; and

(b) Are excluded by expression of disclaimer, such as as is, with all faults, or other language that in common understanding calls the purchaser s attention to the exclusion of warranties.

2. With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(Added to NRS by 1991, 578)



NRS 116.4116 - Statute of limitations for warranties.

1. Unless a period of limitation is tolled under NRS 116.3111 or affected by subsection 4, a judicial proceeding for breach of any obligation arising under NRS 116.4113 or 116.4114 must be commenced within 6 years after the cause of action accrues, but the parties may agree to reduce the period of limitation to not less than 2 years. With respect to a unit that may be occupied for residential use, an agreement to reduce the period of limitation must be evidenced by a separate instrument executed by the purchaser.

2. Subject to subsection 3, a cause of action for breach of warranty of quality, regardless of the purchaser s lack of knowledge of the breach, accrues:

(a) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(b) As to each common element, at the time the common element is completed or, if later, as to:

(1) A common element that may be added to the common-interest community or portion thereof, at the time the first unit therein is conveyed to a bona fide purchaser; or

(2) A common element within any other portion of the common-interest community, at the time the first unit is conveyed to a purchaser in good faith.

3. If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common-interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

4. During the period of declarant control, the association may authorize an independent committee of the executive board to evaluate and enforce any warranty claims involving the common elements, and to address those claims. Only members of the executive board elected by units owners other than the declarant and other persons appointed by those independent members may serve on the committee, and the committee s decision must be free of any control by the declarant or any member of the executive board or officer appointed by the declarant. All costs reasonably incurred by the committee, including attorney s fees, are common expenses, and must be added to the budget annually adopted by the association in accordance with the requirements of NRS 116.31151. If the committee is so created, the period of limitation for a warranty claim considered by the committee begins to run from the date of the first meeting of the committee.

(Added to NRS by 1991, 578; A 2011, 2457)



NRS 116.4117 - Effect of violations on rights of action; civil action for damages for failure or refusal to comply with provisions of chapter or governing documents; members of executive board not personally liable to victims of crimes; circumstances under which punitive damages may be awarded; attorney s fees.

1. Subject to the requirements set forth in subsection 2, if a declarant, community manager or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons suffering actual damages from the failure to comply may bring a civil action for damages or other appropriate relief.

2. Subject to the requirements set forth in NRS 38.310 and except as otherwise provided in NRS 116.3111, a civil action for damages or other appropriate relief for a failure or refusal to comply with any provision of this chapter or the governing documents of an association may be brought:

(a) By the association against:

(1) A declarant;

(2) A community manager; or

(3) A unit s owner.

(b) By a unit s owner against:

(1) The association;

(2) A declarant; or

(3) Another unit s owner of the association.

(c) By a class of units owners constituting at least 10 percent of the total number of voting members of the association against a community manager.

3. Members of the executive board are not personally liable to the victims of crimes occurring on the property.

4. Except as otherwise provided in subsection 5, punitive damages may be awarded for a willful and material failure to comply with any provision of this chapter if the failure is established by clear and convincing evidence.

5. Punitive damages may not be awarded against:

(a) The association;

(b) The members of the executive board for acts or omissions that occur in their official capacity as members of the executive board; or

(c) The officers of the association for acts or omissions that occur in their capacity as officers of the association.

6. The court may award reasonable attorney s fees to the prevailing party.

7. The civil remedy provided by this section is in addition to, and not exclusive of, any other available remedy or penalty.

8. The provisions of this section do not prohibit the Commission from taking any disciplinary action against a member of an executive board pursuant to NRS 116.745 to 116.795, inclusive.

(Added to NRS by 1991, 578; A 1993, 2377; 1997, 3125; 2009, 2812, 2898; 2011, 2458)



NRS 116.4118 - Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as MUST BE BUILT or as NEED NOT BE BUILT.

(Added to NRS by 1991, 579)



NRS 116.4119 - Declarant s obligation to complete and restore.

1. Except for improvements labeled NEED NOT BE BUILT, the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any plats or plans prepared pursuant to NRS 116.2109, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

2. The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common-interest community, of any portion of the common-interest community affected by the exercise of rights reserved pursuant to or created by NRS 116.211 to 116.2113, inclusive, 116.2115 or 116.2116.

(Added to NRS by 1991, 579)



NRS 116.412 - Substantial completion of units.

In the case of a sale of a unit in which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, in accordance with local ordinances.

(Added to NRS by 1991, 579; A 1993, 2377)



NRS 116.600 - Commission for Common-Interest Communities and Condominium Hotels: Creation; appointment and qualifications of members; terms of office; compensation.

1. The Commission for Common-Interest Communities and Condominium Hotels is hereby created.

2. The Commission consists of seven members appointed by the Governor. The Governor shall appoint to the Commission:

(a) One member who is a unit s owner residing in this State and who has served as a member of an executive board in this State;

(b) Two members who are units owners residing in this State but who are not required to have served as members of an executive board;

(c) One member who is in the business of developing common-interest communities in this State;

(d) One member who holds a certificate;

(e) One member who is a certified public accountant licensed to practice in this State pursuant to the provisions of chapter 628 of NRS; and

(f) One member who is an attorney licensed to practice in this State.

3. Each member of the Commission must be a resident of this State. At least four members of the Commission must be residents of a county whose population is 700,000 or more.

4. Each member of the Commission must have resided in a common-interest community or have been actively engaged in a business or profession related to common-interest communities for not less than 3 years immediately preceding the date of the member s appointment.

5. After the initial terms, each member of the Commission serves a term of 3 years. Each member may serve not more than two consecutive full terms. If a vacancy occurs during a member s term, the Governor shall appoint a person qualified under this section to replace the member for the remainder of the unexpired term.

6. While engaged in the business of the Commission, each member is entitled to receive:

(a) A salary of not more than $80 per day, as established by the Commission; and

(b) The per diem allowance and travel expenses provided for state officers and employees generally.

(Added to NRS by 2003, 2209; A 2005, 2619; 2007, 2272; 2009, 2899; 2011, 1146)



NRS 116.605 - Commission for Common-Interest Communities and Condominium Hotels: Courses of instruction for members.

1. The Division shall employ one or more training officers who are qualified by training and experience to provide to each member of the Commission courses of instruction concerning rules of procedure and substantive law appropriate for members of the Commission. Such courses of instruction may be made available to the staff of the Division as well as to community managers.

2. The training officer shall:

(a) Prepare and make available a manual containing the policies and procedures to be followed by executive boards and community managers; and

(b) Perform any other duties as directed by the Division.

3. Each member of the Commission must attend the courses of instruction described in subsection 1 not later than 6 months after the date that the member is first appointed to the Commission.

(Added to NRS by 2003, 2209; A 2009, 2899)



NRS 116.610 - Commission for Common-Interest Communities and Condominium Hotels: Election of officers; meetings; quorum.

1. At the first meeting of each fiscal year, the Commission shall elect from its members a Chair, a Vice Chair and a Secretary.

2. The Commission shall meet at least once each calendar quarter and at other times on the call of the Chair or a majority of its members.

3. A majority of the members of the Commission constitutes a quorum for the transaction of all business.

(Added to NRS 2003, 2210)



NRS 116.615 - Administration of chapter; regulations of Commission and Real Estate Administrator; delegation of authority; publications.

1. The provisions of this chapter must be administered by the Division, subject to the administrative supervision of the Director of the Department of Business and Industry.

2. The Commission and the Division may do all things necessary and convenient to carry out the provisions of this chapter, including, without limitation, prescribing such forms and adopting such procedures as are necessary to carry out the provisions of this chapter.

3. The Commission, or the Administrator with the approval of the Commission, may adopt such regulations as are necessary to carry out the provisions of this chapter.

4. The Commission may by regulation delegate any authority conferred upon it by the provisions of this chapter to the Administrator to be exercised pursuant to the regulations adopted by the Commission.

5. When regulations are proposed by the Administrator, in addition to other notices required by law, the Administrator shall provide copies of the proposed regulations to the Commission not later than 30 days before the next meeting of the Commission. The Commission shall approve, amend or disapprove any proposed regulations at that meeting.

6. All regulations adopted by the Commission, or adopted by the Administrator with the approval of the Commission, must be published by the Division, posted on its website and offered for sale at a reasonable fee.

(Added to NRS by 2003, 2210; A 2005, 2619)



NRS 116.620 - Employment of personnel by Real Estate Division; duties of Attorney General; legal opinions by Attorney General.

1. Except as otherwise provided in this section and within the limits of legislative appropriations, the Division may employ experts, attorneys, investigators, consultants and other personnel as are necessary to carry out the provisions of this chapter.

2. The Attorney General shall act as the attorney for the Division in all actions and proceedings brought against or by the Division pursuant to the provisions of this chapter.

3. The Attorney General shall render to the Commission and the Division opinions upon all questions of law relating to the construction or interpretation of this chapter, or arising in the administration thereof, that may be submitted to the Attorney General by the Commission or the Division.

(Added to NRS by 2003, 2210)



NRS 116.623 - Petitions for declaratory orders or advisory opinions: Regulations; scope; contents of petition; filing; period for response.

1. The Division shall provide by regulation for the filing and prompt disposition of petitions for declaratory orders and advisory opinions as to the applicability or interpretation of:

(a) Any provision of this chapter or chapter 116A or 116B of NRS;

(b) Any regulation adopted by the Commission, the Administrator or the Division; or

(c) Any decision of the Commission, the Administrator or the Division or any of its sections.

2. Declaratory orders disposing of petitions filed pursuant to this section have the same status as agency decisions.

3. A petition filed pursuant to this section must:

(a) Set forth the name and address of the petitioner; and

(b) Contain a clear and concise statement of the issues to be decided by the Division in its declaratory order or advisory opinion.

4. A petition filed pursuant to this section is submitted for consideration by the Division when it is filed with the Administrator.

5. The Division shall:

(a) Respond to a petition filed pursuant to this section within 60 days after the date on which the petition is submitted for consideration; and

(b) Upon issuing its declaratory order or advisory opinion, mail a copy of the declaratory order or advisory opinion to the petitioner.

(Added to NRS by 2009, 2876)



NRS 116.625 - Ombudsman for Owners in Common-Interest Communities and Condominium Hotels: Creation of office; appointment; qualifications; powers and duties.

1. The Office of the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels is hereby created within the Division.

2. The Administrator shall appoint the Ombudsman. The Ombudsman is in the unclassified service of the State.

3. The Ombudsman must be qualified by training and experience to perform the duties and functions of office.

4. In addition to any other duties set forth in this chapter, the Ombudsman shall:

(a) Assist in processing claims submitted to mediation or arbitration or referred to a program pursuant to NRS 38.300 to 38.360, inclusive;

(b) Assist owners in common-interest communities and condominium hotels to understand their rights and responsibilities as set forth in this chapter and chapter 116B of NRS and the governing documents of their associations, including, without limitation, publishing materials related to those rights and responsibilities;

(c) Assist members of executive boards and officers of associations to carry out their duties;

(d) When appropriate, investigate disputes involving the provisions of this chapter or chapter 116B of NRS or the governing documents of an association and assist in resolving such disputes; and

(e) Compile and maintain a registration of each association organized within the State which includes, without limitation, the following information:

(1) The name, address and telephone number of the association;

(2) The name of each community manager for the common-interest community or the association of a condominium hotel and the name of any other person who is authorized to manage the property at the site of the common-interest community or condominium hotel;

(3) The names, mailing addresses and telephone numbers of the members of the executive board of the association;

(4) The name of the declarant;

(5) The number of units in the common-interest community or condominium hotel;

(6) The total annual assessment made by the association;

(7) The number of foreclosures which were completed on units within the common-interest community or condominium hotel and which were based on liens for the failure of the unit s owner to pay any assessments levied against the unit or any fines imposed against the unit s owner; and

(8) Whether the study of the reserves of the association has been conducted pursuant to NRS 116.31152 or 116B.605 and, if so, the date on which it was completed.

(Added to NRS by 1997, 3112; A 1999, 2997; 2003, 1302, 2222; 2007, 2273; 2013, 2300)



NRS 116.630 - Account for Common-Interest Communities and Condominium Hotels: Creation; administration; sources; uses.

1. There is hereby created the Account for Common-Interest Communities and Condominium Hotels in the State General Fund. The Account must be administered by the Administrator.

2. Except as otherwise provided in subsection 3, all money received by the Commission, a hearing panel or the Division pursuant to this chapter or chapter 116B of NRS, including, without limitation, the fees collected pursuant to NRS 116.31155 and 116B.620, must be deposited into the Account.

3. If the Commission imposes a fine or penalty, the Commission shall deposit the money collected from the imposition of the fine or penalty with the State Treasurer for credit to the State General Fund. If the money is so deposited, the Commission may present a claim to the State Board of Examiners for recommendation to the Interim Finance Committee if money is required to pay attorney s fees or the costs of an investigation, or both.

4. The interest and income earned on the money in the Account, after deducting any applicable charges, must be credited to the Account.

5. The money in the Account must be used solely to defray:

(a) The costs and expenses of the Commission and the Office of the Ombudsman;

(b) If authorized by the Commission or any regulations adopted by the Commission, the costs and expenses of subsidizing proceedings for mediation, arbitration and a program conducted pursuant to NRS 38.300 to 38.360, inclusive; and

(c) If authorized by the Legislature or by the Interim Finance Committee if the Legislature is not in session, the costs and expenses of administering the Division.

(Added to NRS by 1997, 3113; A 1999, 8, 2998; 2003, 2223; 2007, 2274; 2010, 26th Special Session, 79; 2013, 2301)



NRS 116.635 - Immunity.

The Commission and its members, each hearing panel and its members, the Administrator, the Ombudsman, the Division, and the experts, attorneys, investigators, consultants and other personnel of the Commission and the Division are immune from any civil liability for any decision or action taken in good faith and without malicious intent in carrying out the provisions of this chapter.

(Added to NRS by 2003, 2211)



NRS 116.640 - Service of notice and other information upon Commission.

Any notice or other information that is required to be served upon the Commission pursuant to the provisions of this chapter may be delivered to the principal office of the Division.

(Added to NRS by 2003, 2210)



NRS 116.643 - Authority for Commission or Real Estate Administrator to adopt regulations requiring additional disclosures for sale of unit.

The Commission, or the Administrator with the approval of the Commission, may adopt regulations to require any additional disclosures in the case of a sale of a unit as it deems necessary.

(Added to NRS by 2009, 2908)



NRS 116.645 - Authority for Real Estate Division to conduct business electronically; regulations; fees; use of unsworn declaration; exclusions.

1. The Administrator may adopt regulations which establish procedures for the Division to conduct business electronically pursuant to title 59 of NRS with persons who are regulated pursuant to this chapter and with any other persons with whom the Division conducts business. The regulations may include, without limitation, the establishment of fees to pay the costs of conducting business electronically with the Division.

2. In addition to the process authorized by NRS 719.280, if the Division is conducting business electronically with a person and a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the Division may allow the person to substitute a declaration that complies with the provisions of NRS 53.045 or NRS 53.250 to 53.390, inclusive, to satisfy the legal requirement.

3. The Division may refuse to conduct business electronically with a person who has failed to pay money which the person owes to the Division or the Commission.

(Added to NRS by 2003, 1301; A 2011, 15)



NRS 116.660 - Issuance and enforcement of subpoenas.

1. To carry out the purposes of this chapter, the Commission, or any member thereof acting on behalf of the Commission or acting on behalf of a hearing panel, may issue subpoenas to compel the attendance of witnesses and the production of books, records and other papers.

2. If any person fails to comply with a subpoena issued by the Commission or any member thereof pursuant to this section within 20 days after the date of service of the subpoena, the Commission may petition the district court for an order of the court compelling compliance with the subpoena.

3. Upon such a petition, the court shall enter an order directing the person subpoenaed to appear before the court at a time and place to be fixed by the court in its order, the time to be not more than 20 days after the date of service of the order, and show cause why the person has not complied with the subpoena. A certified copy must be served upon the person subpoenaed.

4. If it appears to the court that the subpoena was regularly issued by the Commission or any member thereof pursuant to this section, the court shall enter an order compelling compliance with the subpoena, and upon failure to obey the order the person shall be dealt with as for contempt of court.

(Added to NRS by 1999, 2996; A 2003, 2222) (Substituted in revision for NRS 116.11145)



NRS 116.662 - Witnesses: Payment of fees and mileage.

1. Each witness who is subpoenaed and appears at a hearing is entitled to receive for his or her attendance the same fees and mileage allowed by law to a witness in a civil case.

2. The fees and mileage for the witness:

(a) Must be paid by the party at whose request the witness is subpoenaed; or

(b) If the appearance of the witness is not requested by any party but the witness is subpoenaed at the request of the Commission or a hearing panel, must be paid by the Division.

(Added to NRS by 2005, 2586)



NRS 116.665 - Conducting hearings and other proceedings; collection of information; development and promotion of educational guidelines; accreditation of programs of education and research.

1. The Commission shall conduct such hearings and other proceedings as are required by the provisions of this chapter.

2. The Commission shall collect and maintain or cause to be collected and maintained accurate information relating to:

(a) The number and kind of common-interest communities in this State;

(b) The effect of the provisions of this chapter and any regulations adopted pursuant thereto on the development and construction of common-interest communities, the residential lending market for units within common-interest communities and the operation and management of common-interest communities;

(c) Violations of the provisions of this chapter and any regulations adopted pursuant thereto;

(d) The accessibility and use of, and the costs related to, the arbitration, mediation and program procedures set forth in NRS 38.300 to 38.360, inclusive, and the decisions rendered and awards made pursuant to those procedures;

(e) The number of foreclosures which were completed on units within common-interest communities and which were based on liens for the failure of the unit s owner to pay any assessments levied against the unit or any fines imposed against the unit s owner;

(f) The study of the reserves required by NRS 116.31152; and

(g) Other issues that the Commission determines are of concern to units owners, associations, community managers, developers and other persons affected by common-interest communities.

3. The Commission shall develop and promote:

(a) Educational guidelines for conducting the elections of the members of an executive board, the meetings of an executive board and the meetings of the units owners of an association; and

(b) Educational guidelines for the enforcement of the governing documents of an association through liens, penalties and fines.

4. The Commission shall recommend and approve for accreditation programs of education and research relating to common-interest communities, including, without limitation:

(a) The management of common-interest communities;

(b) The sale and resale of units within common-interest communities;

(c) Alternative methods that may be used to resolve disputes relating to common-interest communities; and

(d) The enforcement, including by foreclosure, of liens on units within common-interest communities for the failure of the unit s owner to pay any assessments levied against the unit or any fines imposed against the unit s owner.

(Added to NRS by 2003, 2211; A 2013, 2301)



NRS 116.670 - Establishment of standards for subsidizing arbitration, mediation and educational programs; acceptance of gifts, grants and donations; agreements and cooperation with other entities.

The Commission may:

1. By regulation, establish standards for subsidizing proceedings for mediation, arbitration and a program conducted pursuant to NRS 38.300 to 38.360, inclusive, to ensure that such proceedings are not lengthy and are affordable and readily accessible to all parties;

2. By regulation, establish standards for subsidizing educational programs for the benefit of units owners, members of executive boards and officers of associations;

3. Accept any gifts, grants or donations; and

4. Enter into agreements with other entities that are required or authorized to carry out similar duties in this State or in other jurisdictions and cooperate with such entities to develop uniform procedures for carrying out the provisions of this chapter and for accumulating information needed to carry out those provisions.

(Added to NRS by 2003, 2212; A 2013, 2302)



NRS 116.675 - Appointment of hearing panels; delegation of powers and duties; appeals to Commission.

1. The Commission may appoint one or more hearing panels. Each hearing panel must consist of one or more independent hearing officers. An independent hearing officer may be, without limitation, a member of the Commission or an employee of the Commission.

2. The Commission may by regulation delegate to one or more hearing panels the power of the Commission to conduct hearings and other proceedings, determine violations, impose fines and penalties and take other disciplinary action authorized by the provisions of this chapter.

3. While acting under the authority of the Commission, a hearing panel and its members are entitled to all privileges and immunities and are subject to all duties and requirements of the Commission and its members.

4. A final order of a hearing panel:

(a) May be appealed to the Commission if, not later than 20 days after the date that the final order is issued by the hearing panel, any party aggrieved by the final order files a written notice of appeal with the Commission.

(b) Must be reviewed and approved by the Commission if, not later than 40 days after the date that the final order is issued by the hearing panel, the Division, upon the direction of the Chair of the Commission, provides written notice to all parties of the intention of the Commission to review the final order.

(Added to NRS by 2003, 2210; A 2009, 2899)



NRS 116.680 - Use of audio or video teleconference for hearings.

The Commission or a hearing panel may conduct a hearing by means of an audio or video teleconference to one or more locations if the audio or video technology used at the hearing provides the persons present at each location with the ability to hear and communicate with the persons present at each other location.

(Added to NRS by 2003, 2211)



NRS 116.745 - Violation defined.

As used in NRS 116.745 to 116.795, inclusive, unless the context otherwise requires, violation means a violation of:

1. Any provision of this chapter except NRS 116.31184;

2. Any regulation adopted pursuant to this chapter; or

3. Any order of the Commission or a hearing panel.

(Added to NRS by 2003, 2213; A 2005, 2620; 2013, 2530)



NRS 116.750 - Jurisdiction of Real Estate Division, Ombudsman, Commission and hearing panels.

1. In carrying out the provisions of NRS 116.745 to 116.795, inclusive, the Division and the Ombudsman have jurisdiction to investigate and the Commission and each hearing panel has jurisdiction to take appropriate action against any person who commits a violation, including, without limitation:

(a) Any association and any officer, employee or agent of an association.

(b) Any member of an executive board.

(c) Any community manager who holds a certificate and any other community manager.

(d) Any person who is registered as a reserve study specialist, or who conducts a study of reserves, pursuant to chapter 116A of NRS.

(e) Any declarant or affiliate of a declarant.

(f) Any unit s owner.

(g) Any tenant of a unit s owner if the tenant has entered into an agreement with the unit s owner to abide by the governing documents of the association and the provisions of this chapter and any regulations adopted pursuant thereto.

2. The jurisdiction set forth in subsection 1 applies to any officer, employee or agent of an association or any member of an executive board who commits a violation and who:

(a) Currently holds his or her office, employment, agency or position or who held the office, employment, agency or position at the commencement of proceedings against him or her.

(b) Resigns his or her office, employment, agency or position:

(1) After the commencement of proceedings against him or her; or

(2) Within 1 year after the violation is discovered or reasonably should have been discovered.

(Added to NRS by 2003, 2213; A 2005, 2620; 2009, 2932)



NRS 116.755 - Rights, remedies and penalties are cumulative and not exclusive; limitations on power of Commission and hearing panels regarding internal activities of association.

1. The rights, remedies and penalties provided by NRS 116.745 to 116.795, inclusive, are cumulative and do not abrogate and are in addition to any other rights, remedies and penalties that may exist at law or in equity.

2. If the Commission, a hearing panel or another agency or officer elects to take a particular action or pursue a particular remedy or penalty authorized by NRS 116.745 to 116.795, inclusive, or another specific statute, that election is not exclusive and does not preclude the Commission, the hearing panel or another agency or officer from taking any other actions or pursuing any other remedies or penalties authorized by NRS 116.745 to 116.795, inclusive, or another specific statute.

3. In carrying out the provisions of NRS 116.745 to 116.795, inclusive, the Commission or a hearing panel shall not intervene in any internal activities of an association except to the extent necessary to prevent or remedy a violation.

(Added to NRS by 2003, 2214)



NRS 116.757 - Confidentiality of records: Certain records relating to complaint or investigation deemed confidential; certain records relating to disciplinary action deemed public records.

1. Except as otherwise provided in this section and NRS 239.0115, a written affidavit filed with the Division pursuant to NRS 116.760, all documents and other information filed with the written affidavit and all documents and other information compiled as a result of an investigation conducted to determine whether to file a formal complaint with the Commission are confidential. The Division shall not disclose any information that is confidential pursuant to this subsection, in whole or in part, to any person, including, without limitation, a person who is the subject of an investigation or complaint, unless and until a formal complaint is filed pursuant to subsection 2 and the disclosure is required pursuant to subsection 2.

2. A formal complaint filed by the Administrator with the Commission and all documents and other information considered by the Commission or a hearing panel when determining whether to impose discipline or take other administrative action pursuant to NRS 116.745 to 116.795, inclusive, are public records.

(Added to NRS by 2005, 2586; A 2007, 2070; 2009, 2900)



NRS 116.760 - Right of person aggrieved by alleged violation to file affidavit with Real Estate Division; procedure for filing affidavit; administrative fine for filing false or fraudulent affidavit.

1. Except as otherwise provided in this section, a person who is aggrieved by an alleged violation may, not later than 1 year after the person discovers or reasonably should have discovered the alleged violation, file with the Division a written affidavit that sets forth the facts constituting the alleged violation. The affidavit may allege any actual damages suffered by the aggrieved person as a result of the alleged violation.

2. An aggrieved person may not file such an affidavit unless the aggrieved person has provided the respondent by certified mail, return receipt requested, with written notice of the alleged violation set forth in the affidavit. The notice must:

(a) Be mailed to the respondent s last known address.

(b) Specify, in reasonable detail, the alleged violation, any actual damages suffered by the aggrieved person as a result of the alleged violation, and any corrective action proposed by the aggrieved person.

3. A written affidavit filed with the Division pursuant to this section must be:

(a) On a form prescribed by the Division.

(b) Be accompanied by evidence that:

(1) The respondent has been given a reasonable opportunity after receiving the written notice to correct the alleged violation; and

(2) Reasonable efforts to resolve the alleged violation have failed.

4. The Commission or a hearing panel may impose an administrative fine of not more than $1,000 against any person who knowingly files a false or fraudulent affidavit with the Division.

(Added to NRS by 2003, 2214; A 2005, 2620)



NRS 116.765 - Referral of affidavit to Ombudsman for assistance in resolving alleged violation; report by Ombudsman; investigation by Real Estate Division; determination of whether to file complaint with Commission.

1. Upon receipt of an affidavit that complies with the provisions of NRS 116.760, the Division shall refer the affidavit to the Ombudsman.

2. The Ombudsman shall give such guidance to the parties as the Ombudsman deems necessary to assist the parties to resolve the alleged violation.

3. If the parties are unable to resolve the alleged violation with the assistance of the Ombudsman, the Ombudsman shall provide to the Division a report concerning the alleged violation and any information collected by the Ombudsman during his or her efforts to assist the parties to resolve the alleged violation.

4. Upon receipt of the report from the Ombudsman, the Division shall conduct an investigation to determine whether good cause exists to proceed with a hearing on the alleged violation.

5. If, after investigating the alleged violation, the Division determines that the allegations in the affidavit are not frivolous, false or fraudulent and that good cause exists to proceed with a hearing on the alleged violation, the Administrator shall file a formal complaint with the Commission and schedule a hearing on the complaint before the Commission or a hearing panel.

(Added to NRS by 2003, 2215)



NRS 116.770 - Procedure for hearing complaints: Time for holding hearing; continuances; notices; evidence; answers; defaults.

1. Except as otherwise provided in subsection 2, if the Administrator files a formal complaint with the Commission, the Commission or a hearing panel shall hold a hearing on the complaint not later than 90 days after the date that the complaint is filed.

2. The Commission or the hearing panel may continue the hearing upon its own motion or upon the written request of a party to the complaint, for good cause shown, including, without limitation, the existence of proceedings for mediation or arbitration or a civil action involving the facts that constitute the basis of the complaint.

3. The Division shall give the respondent written notice of the date, time and place of the hearing on the complaint at least 30 days before the date of the hearing. The notice must be:

(a) Delivered personally to the respondent or mailed to the respondent by certified mail, return receipt requested, to his or her last known address.

(b) Accompanied by:

(1) A copy of the complaint; and

(2) Copies of all communications, reports, affidavits and depositions in the possession of the Division that are relevant to the complaint.

4. At any hearing on the complaint, the Division may not present evidence that was obtained after the notice was given to the respondent pursuant to this section, unless the Division proves to the satisfaction of the Commission or the hearing panel that:

(a) The evidence was not available, after diligent investigation by the Division, before such notice was given to the respondent; and

(b) The evidence was given or communicated to the respondent immediately after it was obtained by the Division.

5. The respondent must file an answer not later than 30 days after the date that notice of the complaint is delivered or mailed by the Division. The answer must:

(a) Contain an admission or a denial of the allegations contained in the complaint and any defenses upon which the respondent will rely; and

(b) Be delivered personally to the Division or mailed to the Division by certified mail, return receipt requested.

6. If the respondent does not file an answer within the time required by subsection 5, the Division may, after giving the respondent written notice of the default, request the Commission or the hearing panel to enter a finding of default against the respondent. The notice of the default must be delivered personally to the respondent or mailed to the respondent by certified mail, return receipt requested, to his or her last known address.

(Added to NRS by 2003, 2215)



NRS 116.775 - Representation by attorney.

Any party to the complaint may be represented by an attorney at any hearing on the complaint.

(Added to NRS by 2003, 2216)



NRS 116.780 - Decisions on complaints.

1. After conducting its hearings on the complaint, the Commission or the hearing panel shall render a final decision on the merits of the complaint not later than 20 days after the date of the final hearing.

2. The Commission or the hearing panel shall notify all parties to the complaint of its decision in writing by certified mail, return receipt requested, not later than 60 days after the date of the final hearing. The written decision must include findings of fact and conclusions of law.

(Added to NRS by 2003, 2216)



NRS 116.785 - Remedial and disciplinary action: Orders to cease and desist and to correct violations; administrative fines; removal from office or position; payment of costs; exemptions from liability.

1. If the Commission or the hearing panel, after notice and hearing, finds that the respondent has committed a violation, the Commission or the hearing panel may take any or all of the following actions:

(a) Issue an order directing the respondent to cease and desist from continuing to engage in the unlawful conduct that resulted in the violation.

(b) Issue an order directing the respondent to take affirmative action to correct any conditions resulting from the violation.

(c) Impose an administrative fine of not more than $1,000 for each violation.

2. If the respondent is a member of an executive board or an officer of an association, the Commission or the hearing panel may order the respondent removed from his or her office or position if the Commission or the hearing panel, after notice and hearing, finds that:

(a) The respondent has knowingly and willfully committed a violation; and

(b) The removal is in the best interest of the association.

3. If the respondent violates any order issued by the Commission or the hearing panel pursuant to this section, the Commission or the hearing panel, after notice and hearing, may impose an administrative fine of not more than $1,000 for each violation.

4. If the Commission or the hearing panel takes any disciplinary action pursuant to this section, the Commission or the hearing panel may order the respondent to pay the costs of the proceedings incurred by the Division, including, without limitation, the cost of the investigation and reasonable attorney s fees.

5. Notwithstanding any other provision of this section, unless the respondent has knowingly and willfully committed a violation, if the respondent is a member of an executive board or an officer of an association:

(a) The association is liable for all fines and costs imposed against the respondent pursuant to this section; and

(b) The respondent may not be held personally liable for those fines and costs.

(Added to NRS by 2003, 2216)



NRS 116.790 - Remedial and disciplinary action: Audit of association; requiring association to hire community manager who holds certificate; appointment of receiver.

1. If the Commission or a hearing panel, after notice and hearing, finds that the executive board or any person acting on behalf of the association has committed a violation, the Commission or the hearing panel may take any or all of the following actions:

(a) Order an audit of the association, at the expense of the association.

(b) Require the executive board to hire a community manager who holds a certificate.

2. The Commission, or the Division with the approval of the Commission, may apply to a court of competent jurisdiction for the appointment of a receiver for an association if, after notice and a hearing, the Commission or a hearing officer finds that any of the following violations occurred:

(a) The executive board, or any member thereof, has been guilty of fraud or collusion or gross mismanagement in the conduct or control of its affairs;

(b) The executive board, or any member thereof, has been guilty of misfeasance, malfeasance or nonfeasance; or

(c) The assets of the association are in danger of waste or loss through attachment, foreclosure, litigation or otherwise.

3. In any application for the appointment of a receiver pursuant to this section, notice of a temporary appointment of a receiver may be given to the association alone, by process as in the case of an application for a temporary restraining order or injunction. The hearing thereon may be had after 5 days notice unless the court directs a longer or different notice and different parties.

4. The court may, if good cause exists, appoint one or more receivers pursuant to this section to carry out the business of the association. The members of the executive board who have not been guilty of negligence or active breach of duty must be preferred in making the appointment.

5. The powers of any receiver appointed pursuant to this section may be continued as long as the court deems necessary and proper. At any time, for sufficient cause, the court may order the receivership terminated.

6. Any receiver appointed pursuant to this section has, among the usual powers, all the functions, powers, tenure and duties to be exercised under the direction of the court as are conferred on receivers and as provided in NRS 78.635, 78.640 and 78.645, whether or not the association is insolvent. Such powers include, without limitation, the powers to:

(a) Take charge of the estate and effects of the association;

(b) Appoint an agent or agents;

(c) Collect any debts and property due and belonging to the association and prosecute and defend, in the name of the association, or otherwise, any civil action as may be necessary or proper for the purposes of collecting debts and property;

(d) Perform any other act in accordance with the governing documents of the association and this chapter that may be necessary for the association to carry out its obligations; and

(e) By injunction, restrain the association from exercising any of its powers or doing business in any way except by and through a receiver appointed by the court.

(Added to NRS by 2003, 2217; A 2005, 2621; 2009, 2900)



NRS 116.795 - Injunctions.

1. If the Commission or the Division has reasonable cause to believe, based on evidence satisfactory to it, that any person violated or is about to violate any provision of this chapter, any regulation adopted pursuant thereto or any order, decision, demand or requirement of the Commission or Division or a hearing panel, the Commission or the Division may bring an action in the district court for the county in which the person resides or, if the person does not reside in this State, in any court of competent jurisdiction within or outside this State, to restrain or enjoin that person from engaging in or continuing to commit the violations or from doing any act in furtherance of the violations.

2. The action must be brought in the name of the State of Nevada. If the action is brought in a court of this State, an order or judgment may be entered, when proper, issuing a temporary restraining order, preliminary injunction or final injunction. A temporary restraining order or preliminary injunction must not be issued without at least 5 days notice to the opposite party.

3. The court may issue the temporary restraining order, preliminary injunction or final injunction without:

(a) Proof of actual damages sustained by any person.

(b) The filing of any bond.

(Added to NRS by 2003, 2217; A 2005, 2622)






Chapter 116A - Common-Interest Communities: Regulation of Community Managers and Other Personnel

NRS 116A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 116A.020 to 116A.130, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2005, 2574; A 2009, 2817)



NRS 116A.020 - Administrator defined.

Administrator means the Real Estate Administrator.

(Added to NRS by 2005, 2574)



NRS 116A.030 - Association defined.

Association has the meaning ascribed to it in NRS 116.011 or 116B.030.

(Added to NRS by 2005, 2574; A 2007, 2274)



NRS 116A.040 - Certificate defined.

Certificate means a certificate for the management of a common-interest community or the management of an association of a condominium hotel issued by the Division pursuant to this chapter.

(Added to NRS by 2005, 2574; A 2007, 2274)



NRS 116A.045 - Client defined.

Client means an association that has entered into a management agreement with a community manager.

(Added to NRS by 2009, 2812)



NRS 116A.050 - Commission defined.

Commission means the Commission for Common-Interest Communities and Condominium Hotels created by NRS 116.600.

(Added to NRS by 2005, 2574; A 2007, 2274)



NRS 116A.060 - Common-interest community defined.

Common-interest community has the meaning ascribed to it in NRS 116.021.

(Added to NRS by 2005, 2574)



NRS 116A.070 - Community manager defined.

Community manager means a person who provides for or otherwise engages in the management of a common-interest community or the management of an association of a condominium hotel.

(Added to NRS by 2005, 2574; A 2007, 2274)



NRS 116A.080 - Division defined.

Division means the Real Estate Division of the Department of Business and Industry.

(Added to NRS by 2005, 2574)



NRS 116A.090 - Executive board defined.

Executive board has the meaning ascribed to it in NRS 116.045 or 116B.100.

(Added to NRS by 2005, 2574; A 2007, 2274)



NRS 116A.100 - Hearing panel defined.

Hearing panel means a hearing panel appointed by the Commission pursuant to NRS 116A.300.

(Added to NRS by 2005, 2574)



NRS 116A.105 - Management agreement defined.

Management agreement means an agreement for the management of a common-interest community.

(Added to NRS by 2009, 2812)



NRS 116A.110 - Management of a common-interest community defined.

Management of a common-interest community means the physical, administrative or financial maintenance and management of a common-interest community, or the supervision of those activities, for a fee, commission or other valuable consideration.

(Added to NRS by 2005, 2574)



NRS 116A.120 - Registration defined.

Registration means a registration to conduct a study of the reserves of an association pursuant to NRS 116.31152 or 116B.605 with the Division pursuant to this chapter.

(Added to NRS by 2005, 2574; A 2007, 2274; 2009, 2932)



NRS 116A.130 - Reserve study specialist defined.

Reserve study specialist means a person who conducts a study of the reserves of an association pursuant to NRS 116.31152 or 116B.605.

(Added to NRS by 2005, 2574; A 2007, 2274)



NRS 116A.200 - Administration of chapter; regulations of Commission and Real Estate Administrator; delegation of authority; publications.

1. The provisions of this chapter must be administered by the Division, subject to the administrative supervision of the Director of the Department of Business and Industry.

2. The Commission and the Division may do all things necessary and convenient to carry out the provisions of this chapter, including, without limitation, prescribing such forms and adopting such procedures as are necessary to carry out the provisions of this chapter.

3. The Commission, or the Administrator with the approval of the Commission, may adopt such regulations as are necessary to carry out the provisions of this chapter.

4. The Commission may by regulation delegate any authority conferred upon it by the provisions of this chapter to the Administrator to be exercised pursuant to the regulations adopted by the Commission.

5. When regulations are proposed by the Administrator, in addition to other notices required by law, the Administrator shall provide copies of the proposed regulations to the Commission not later than 30 days before the next meeting of the Commission. The Commission shall approve, amend or disapprove any proposed regulations at that meeting.

6. All regulations adopted by the Commission, or adopted by the Administrator with the approval of the Commission, must be published by the Division, posted on its website and offered for sale at a reasonable fee.

7. The Division may publish or supply a reference manual or study guide for community managers and for reserve study specialists and may offer such documents for sale at a reasonable fee.

(Added to NRS by 2005, 2574)



NRS 116A.210 - Employment of personnel by Real Estate Division; duties of Attorney General; legal opinions by Attorney General.

1. Except as otherwise provided in this section and within the limits of legislative appropriations, the Division may employ experts, attorneys, investigators, consultants and other personnel as are necessary to carry out the provisions of this chapter.

2. The Attorney General shall act as the attorney for the Division in all actions and proceedings brought against or by the Division pursuant to the provisions of this chapter.

3. The Attorney General shall render to the Commission and the Division opinions upon all questions of law relating to the construction or interpretation of this chapter, or arising in the administration thereof, that may be submitted to the Attorney General by the Commission or the Division.

(Added to NRS by 2005, 2575)



NRS 116A.220 - Deposit of money; payment of claims.

1. Except as otherwise provided in subsection 2, all money received by the Commission, a hearing panel or the Division pursuant to this chapter must be deposited into the Account for Common-Interest Communities and Condominium Hotels created pursuant to NRS 116.630.

2. If the Commission imposes a fine or penalty, the Commission shall deposit the money collected from the imposition of the fine or penalty with the State Treasurer for credit to the State General Fund. If the money is so deposited, the Commission may present a claim to the State Board of Examiners for recommendation to the Interim Finance Committee if money is required to pay attorney s fees or the costs of an investigation, or both.

3. Money for the support of the Commission and Division in carrying out the provisions of this chapter must be provided by direct legislative appropriation and be paid out on claims as other claims against the State are paid.

(Added to NRS by 2005, 2576; A 2007, 2274)



NRS 116A.230 - Immunity.

The Commission and its members, each hearing panel and its members, the Administrator, the Division, and the experts, attorneys, investigators, consultants and other personnel of the Commission and the Division are immune from any civil liability for any decision or action taken in good faith and without malicious intent in carrying out the provisions of this chapter.

(Added to NRS by 2005, 2575)



NRS 116A.240 - Service of notice and other information upon Commission.

Any notice or other information that is required to be served upon the Commission pursuant to the provisions of this chapter may be delivered to the principal office of the Division.

(Added to NRS by 2005, 2575)



NRS 116A.250 - Authority for Real Estate Division to conduct business electronically; regulations; fees; use of unsworn declaration; exclusions.

1. The Administrator may adopt regulations which establish procedures for the Division to conduct business electronically pursuant to title 59 of NRS with persons who are regulated pursuant to this chapter and with any other persons with whom the Division conducts business. The regulations may include, without limitation, the establishment of fees to pay the costs of conducting business electronically with the Division.

2. In addition to the process authorized by NRS 719.280, if the Division is conducting business electronically with a person and a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the Division may allow the person to substitute a declaration that complies with the provisions of NRS 53.045 or NRS 53.250 to 53.390, inclusive, to satisfy the legal requirement.

3. The Division may refuse to conduct business electronically with a person who has failed to pay money which the person owes to the Division or the Commission.

(Added to NRS by 2005, 2575; A 2011, 15)



NRS 116A.260 - Maintenance by Real Estate Division of record of complaints, investigations and denials of applications.

The Division shall maintain in each district office a public docket or other record in which it shall record, from time to time as made:

1. The rulings or decisions upon all complaints filed with that district office.

2. All investigations instituted by that district office in the first instance, upon or in connection with which any hearing has been held, or in which the person charged has made no defense.

3. Denials of applications made to that district office for examination, registration or issuance of a certificate.

(Added to NRS by 2005, 2575; A 2009, 2932)



NRS 116A.270 - Confidentiality of records: Certain records relating to complaint or investigation deemed confidential; certain records relating to disciplinary action deemed public records.

1. Except as otherwise provided in this section and NRS 239.0115, a complaint filed with the Division alleging a violation of this chapter or chapter 116 or 116B of NRS, all documents and other information filed with the complaint and all documents and other information compiled as a result of an investigation conducted to determine whether to initiate disciplinary action are confidential.

2. The Division shall not disclose any information that is confidential pursuant to subsection 1, in whole or in part, to any person, including, without limitation, a person who is the subject of an investigation or complaint, unless and until a formal complaint is filed pursuant to subsection 3 and the disclosure is required pursuant to subsection 3, except that the Division may disclose the information described in subsection 1 as necessary in the course of administering this chapter or to a licensing board or agency or any other governmental agency, including, without limitation, a law enforcement agency, that is investigating a person who holds a certificate or registration issued pursuant to this chapter.

3. The formal complaint or other charging documents filed by the Administrator with the Commission to initiate disciplinary action and all documents and other information considered by the Commission or a hearing panel when determining whether to impose discipline are public records.

(Added to NRS by 2005, 2575; A 2007, 1547, 2070, 2275; 2009, 2901)



NRS 116A.280 - Issuance and enforcement of subpoenas.

1. To carry out the purposes of this chapter, the Commission, or any member thereof acting on behalf of the Commission or acting on behalf of a hearing panel, may issue subpoenas to compel the attendance of witnesses and the production of books, records and other papers.

2. If any person fails to comply with a subpoena issued by the Commission or any member thereof pursuant to this section within 20 days after the date of service of the subpoena, the Commission may petition the district court for an order of the court compelling compliance with the subpoena.

3. Upon such a petition, the court shall enter an order directing the person subpoenaed to appear before the court at a time and place to be fixed by the court in its order, the time to be not more than 20 days after the date of service of the order, and show cause why the person has not complied with the subpoena. A certified copy of the order must be served upon the person subpoenaed.

4. If it appears to the court that the subpoena was regularly issued by the Commission or any member thereof pursuant to this section, the court shall enter an order compelling compliance with the subpoena, and upon failure to obey the order the person must be dealt with as for contempt of court.

(Added to NRS by 2005, 2579)



NRS 116A.290 - Witnesses: Payment of fees and mileage.

1. Each witness who is subpoenaed and appears at a hearing is entitled to receive for his or her attendance the same fees and mileage allowed by law to a witness in a civil case.

2. The fees and mileage for the witness:

(a) Must be paid by the party at whose request the witness is subpoenaed; or

(b) If the appearance of the witness is not requested by any party but the witness is subpoenaed at the request of the Commission or a hearing panel, must be paid by the Division.

(Added to NRS by 2005, 2579)



NRS 116A.300 - Appointment of hearing panels; delegation of powers and duties; appeals to Commission.

1. The Commission may appoint one or more hearing panels. Each hearing panel must consist of one or more independent hearing officers. An independent hearing officer may be, without limitation, a member of the Commission or an employee of the Commission.

2. The Commission may by regulation delegate to one or more hearing panels the power of the Commission to conduct hearings and other proceedings, determine violations, impose fines and penalties and take other disciplinary action authorized by the provisions of this chapter.

3. While acting under the authority of the Commission, a hearing panel and its members are entitled to all privileges and immunities and are subject to all duties and requirements of the Commission and its members.

4. A final order of a hearing panel:

(a) May be appealed to the Commission if, not later than 20 days after the date that the final order is issued by the hearing panel, any party aggrieved by the final order files a written notice of appeal with the Commission.

(b) Must be reviewed and approved by the Commission if, not later than 40 days after the date that the final order is issued by the hearing panel, the Division, upon the direction of the Chair of the Commission, provides written notice to all parties of the intention of the Commission to review the final order.

(Added to NRS by 2005, 2580; A 2009, 2902)



NRS 116A.310 - Use of audio or video teleconference for hearings.

The Commission or a hearing panel may conduct a hearing by means of an audio or video teleconference to one or more locations if the audio or video technology used at the hearing provides the persons present at each location with the ability to hear and communicate with the persons present at each other location.

(Added to NRS by 2005, 2580)



NRS 116A.400 - Person prohibited from acting as community manager without certificate; regulations governing standards of practice; investigations; disciplinary action; exceptions.

1. Except as otherwise provided in this section, a person shall not act as a community manager unless the person holds a certificate.

2. In addition to the standards of practice for community managers set forth in NRS 116A.630 and 116A.640, the Commission shall by regulation adopt any additional standards of practice for community managers who hold certificates that the Commission deems appropriate and necessary.

3. The Division may investigate any community manager who holds a certificate to ensure that the community manager is complying with the provisions of this chapter and chapters 116 and 116B of NRS and any additional standards of practice adopted by the Commission.

4. In addition to any other remedy or penalty, if the Commission or a hearing panel, after notice and hearing, finds that a community manager who holds a certificate has violated any provision of this chapter or chapter 116 or 116B of NRS or any of the additional standards of practice adopted by the Commission, the Commission or the hearing panel may take appropriate disciplinary action against the community manager.

5. In addition to any other remedy or penalty, the Commission may:

(a) Refuse to issue a certificate to a person who has failed to pay money which the person owes to the Commission or the Division.

(b) Suspend, revoke or refuse to renew the certificate of a person who has failed to pay money which the person owes to the Commission or the Division.

6. The provisions of this section do not apply to:

(a) A financial institution that is engaging in an activity permitted by law.

(b) An attorney who is licensed to practice in this State and who is acting in that capacity.

(c) A trustee with respect to the property of the trust.

(d) A receiver with respect to property subject to the receivership.

(e) A member of an executive board or an officer of an association who is acting solely within the scope of his or her duties as a member of the executive board or an officer of the association.

(Added to NRS by 2005, 2576; A 2007, 2275; 2009, 2817)



NRS 116A.410 - Regulations governing certificates issued to community managers; temporary certificates; fees.

1. The Commission shall by regulation provide for the issuance by the Division of certificates. The regulations:

(a) Must establish the qualifications for the issuance of such a certificate, including, without limitation, the education and experience required to obtain such a certificate. The regulations must include, without limitation, provisions that:

(1) Provide for the issuance of a temporary certificate for a 1-year period to a person who:

(I) Holds a professional designation in the field of management of a common-interest community from a nationally recognized organization;

(II) Provides evidence that the person has been engaged in the management of a common-interest community for at least 5 years; and

(III) Has not been the subject of any disciplinary action in another state in connection with the management of a common-interest community.

(2) Except as otherwise provided in subparagraph (3), provide for the issuance of a temporary certificate for a 1-year period to a person who:

(I) Receives an offer of employment as a community manager from an association or its agent; and

(II) Has management experience determined to be sufficient by the executive board of the association or its agent making the offer in sub-subparagraph (I). The executive board or its agent must have sole discretion to make the determination required in this sub-subparagraph.

(3) Require a temporary certificate described in subparagraph (2) to expire before the end of the 1-year period if the certificate holder ceases to be employed by the association, or its agent, which offered the person employment as described in subparagraph (2).

(4) Require a person who is issued a temporary certificate as described in subparagraph (1) or (2) to successfully complete not less than 18 hours of instruction relating to the Uniform Common-Interest Ownership Act within the 1-year period.

(5) Provide for the issuance of a certificate at the conclusion of the 1-year period if the person:

(I) Has successfully completed not less than 18 hours of instruction relating to the Uniform Common-Interest Ownership Act; and

(II) Has not been the subject of any disciplinary action pursuant to this chapter or chapter 116 of NRS or any regulations adopted pursuant thereto.

(6) Provide that a temporary certificate described in subparagraph (1) or (2) and a certificate described in subparagraph (5):

(I) Must authorize the person who is issued a temporary certificate described in subparagraph (1) or (2) or certificate described in subparagraph (5) to act in all respects as a community manager and exercise all powers available to any other community manager without regard to experience; and

(II) Must not be treated as a limited, restricted or provisional form of a certificate.

(b) May require applicants to pass an examination in order to obtain a certificate other than a temporary certificate described in paragraph (a). If the regulations require such an examination, the Commission shall by regulation establish fees to pay the costs of the examination, including any costs which are necessary for the administration of the examination.

(c) Must establish a procedure for a person who was previously issued a certificate and who no longer holds a certificate to reapply for and obtain a new certificate without undergoing any period of supervision under another community manager, regardless of the length of time that has passed since the person last acted as a community manager.

(d) May require an investigation of an applicant s background. If the regulations require such an investigation, the Commission shall by regulation establish fees to pay the costs of the investigation.

(e) Must establish the grounds for initiating disciplinary action against a person to whom a certificate has been issued, including, without limitation, the grounds for placing conditions, limitations or restrictions on a certificate and for the suspension or revocation of a certificate.

(f) Must establish rules of practice and procedure for conducting disciplinary hearings.

2. The Division may collect a fee for the issuance of a certificate in an amount not to exceed the administrative costs of issuing the certificate.

3. As used in this section, management experience means experience in a position in business or government, including, without limitation, in the military:

(a) In which the person holding the position was required, as part of holding the position, to engage in one or more management activities, including, without limitation, supervision of personnel, development of budgets or financial plans, protection of assets, logistics, management of human resources, development or training of personnel, public relations, or protection or maintenance of facilities; and

(b) Without regard to whether the person holding the position has any experience managing or otherwise working for an association.

(Added to NRS by 2005, 2577; A 2009, 1254, 2902; 2011, 2459)



NRS 116A.420 - Person prohibited from acting as reserve study specialist without registering with Division; regulations governing standards of practice; investigations; disciplinary action; exceptions.

1. Except as otherwise provided in this section and subsection 2 of NRS 116.31152, a person shall not act as a reserve study specialist unless the person registers with the Division on a form provided by the Division.

2. The Commission shall by regulation provide for the standards of practice for reserve study specialists.

3. The Division may investigate any reserve study specialist to ensure that the reserve study specialist is complying with the provisions of this chapter and chapters 116 and 116B of NRS and the standards of practice adopted by the Commission.

4. In addition to any other remedy or penalty, if the Commission or a hearing panel, after notice and hearing, finds that a reserve study specialist has violated any provision of this chapter or chapter 116 or 116B of NRS or any of the standards of practice adopted by the Commission, the Commission or the hearing panel may take appropriate disciplinary action against the reserve study specialist.

5. In addition to any other remedy or penalty, the Commission may:

(a) Refuse to accept the registration of a person who has failed to pay money which the person owes to the Commission or the Division.

(b) Suspend, revoke or refuse to renew the registration of a person who has failed to pay money which the person owes to the Commission or the Division.

6. The provisions of this section do not apply to a member of an executive board or an officer of an association who is acting solely within the scope of his or her duties as a member of the executive board or an officer of the association.

7. A person who assists a registered reserve study specialist in preparing a reserve study, signed by a registered reserve study specialist, is not required to register as a reserve study specialist.

(Added to NRS by 2005, 2577; A 2007, 2276; 2009, 2214, 2933)



NRS 116A.430 - Regulations governing registration of reserve study specialists; fees.

1. The Commission shall by regulation provide for the registration by the Division of reserve study specialists. The regulations:

(a) Must establish the qualifications for registration, including, without limitation, the education and experience required for registration.

(b) May require applicants to pass an examination for registration. If the regulations require such an examination, the Commission shall by regulation establish fees to pay the costs of the examination, including any costs which are necessary for the administration of the examination.

(c) May require an investigation of an applicant s background. If the regulations require such an investigation, the Commission shall by regulation establish fees to pay the costs of the investigation.

(d) Must establish the grounds for initiating disciplinary action against a person who has registered, including, without limitation, the grounds for placing conditions, limitations or restrictions on registration and for the suspension or revocation of registration.

(e) Must establish rules of practice and procedure for conducting disciplinary hearings.

2. The Division may collect a fee for registration in an amount not to exceed the administrative costs of registration.

(Added to NRS by 2005, 2577; A 2009, 2933)



NRS 116A.435 - Renewal of certificate or registration: Application to include information relating to state business license; denial of renewal for unpaid debt assigned to State Controller for collection. [Effective January 1, 2014.]

1. In addition to any other requirements set forth in this chapter, an applicant for the renewal of a certificate or registration must indicate in the application submitted to the Division whether the applicant has a state business license. If the applicant has a state business license, the applicant must include in the application the state business license number assigned by the Secretary of State upon compliance with the provisions of chapter 76 of NRS.

2. A certificate or registration may not be renewed by the Division if:

(a) The applicant fails to submit the information required by subsection 1; or

(b) The State Controller has informed the Division pursuant to subsection 5 of NRS 353C.1965 that the applicant owes a debt to an agency that has been assigned to the State Controller for collection and the applicant has not:

(1) Satisfied the debt;

(2) Entered into an agreement for the payment of the debt pursuant to NRS 353C.130; or

(3) Demonstrated that the debt is not valid.

3. As used in this section:

(a) Agency has the meaning ascribed to it in NRS 353C.020.

(b) Debt has the meaning ascribed to it in NRS 353C.040.

(Added to NRS by 2013, 2723, effective January 1, 2014)



NRS 116A.440 - Payment of child support: Statement by applicant for certificate or registration; grounds for denial of certificate or registration; duty of Division. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. An applicant for a certificate or registration shall submit to the Division:

(a) The social security number of the applicant; and

(b) The statement prescribed by the Division of Welfare and Supportive Services of the Department of Health and Human Services pursuant to NRS 425.520. The statement must be completed and signed by the applicant.

2. The Division shall include the statement required pursuant to subsection 1 in:

(a) The application or any other forms that must be submitted for registration or the issuance of the certificate; or

(b) A separate form prescribed by the Division.

3. A certificate may not be issued and an application for registration may not be accepted if the applicant:

(a) Fails to submit the statement required pursuant to subsection 1; or

(b) Indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order.

4. If an applicant indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order, the Division shall advise the applicant to contact the district attorney or other public agency enforcing the order to determine the actions that the applicant may take to satisfy the arrearage.

(Added to NRS by 2005, 2578; A 2009, 2934)



NRS 116A.450 - Suspension of certificate or registration for failure to pay child support or comply with certain subpoenas or warrants; reinstatement of certificate or registration. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. If the Division receives a copy of a court order issued pursuant to NRS 425.540 that provides for the suspension of all professional, occupational and recreational licenses, certificates and permits issued to a person who is registered or the holder of a certificate, the Division shall deem the registration or certificate to be suspended at the end of the 30th day after the date the court order was issued unless the Division receives a letter issued to the person who is registered or the holder of the certificate by the district attorney or other public agency pursuant to NRS 425.550 stating that the person who is registered or the holder of the certificate has complied with a subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

2. The Division shall reinstate a registration or certificate that has been suspended by a district court pursuant to NRS 425.540 if the Division receives a letter issued by the district attorney or other public agency pursuant to NRS 425.550 to the person who is registered or the holder of the certificate that he or she has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

(Added to NRS by 2005, 2578; A 2009, 2934)



NRS 116A.460 - Expiration, revocation or surrender of certificate or registration does not prohibit disciplinary action against holder of certificate or registration.

The expiration or revocation of a registration or certificate by operation of law or by order or decision of any agency or court of competent jurisdiction, or the voluntary surrender of such a registration or certificate by the person who is registered or the holder of the certificate does not:

1. Prohibit the Commission or the Division from initiating or continuing an investigation of, or action or disciplinary proceeding against, the person who is registered or the holder of the certificate as authorized pursuant to the provisions of this chapter or chapter 116 or 116B of NRS or the regulations adopted pursuant thereto; or

2. Prevent the imposition or collection of any fine or penalty authorized pursuant to the provisions of this chapter or chapter 116 or 116B of NRS or the regulations adopted pursuant thereto against the person who is registered or the holder of the certificate.

(Added to NRS by 2005, 2579; A 2007, 2276; 2009, 2935)



NRS 116A.470 - Creation and maintenance of website through which certificates or registrations may be renewed; fees.

The Division may:

1. Create and maintain a secure website on the Internet through which each certificate or registration issued pursuant to the provisions of this chapter may be renewed; and

2. For each certificate or registration renewed through the use of a website created and maintained pursuant to subsection 1, charge a fee in addition to any other fee provided for pursuant to this chapter which must not exceed the actual cost to the Division for providing that service.

(Added to NRS by 2007, 586)



NRS 116A.600 - Requirement for community manager or reserve study specialist to notify Division in writing of certain convictions.

1. A community manager who holds a certificate and a reserve study specialist who is registered shall notify the Division in writing if he or she is convicted of, or enters a plea of guilty, guilty but mentally ill or nolo contendere to, a felony or any offense involving moral turpitude.

2. A community manager or reserve study specialist shall submit the notification required by subsection 1 not more than 10 days after the conviction or entry of the plea of guilty, guilty but mentally ill or nolo contendere.

(Added to NRS by 2007, 1547)



NRS 116A.610 - Requirement for community manager to disclose certain information to prospective client before entering into management agreement.

Before entering into a management agreement, a community manager shall disclose in writing to the prospective client any material and relevant information which the community manager knows, or by the exercise of reasonable care and diligence should know, relate to the performance of the management agreement, including any matters which may affect the community manager s ability to comply with the provisions of this chapter or chapter 116 or 116B of NRS. Such written disclosure must include, without limitation:

1. Whether the community manager, or any member of his or her organization, expects to receive any direct or indirect compensation, gifts or profits from any person who will perform services for the client and, if so, the identity of the person and the nature of the services rendered.

2. Any affiliation with or financial interest in any person or business who furnishes any goods or services to the client.

3. Any pecuniary relationships with any unit s owner, member of the executive board or officer of the client.

(Added to NRS by 2009, 2812)



NRS 116A.620 - Management agreement: Contents; requirements; community manager to provide executive board with evidence of insurance; community manager to provide executive board with copy; changes; termination or assignment.

1. Any management agreement must:

(a) Be in writing and signed by all parties;

(b) Be entered into between the client and the community manager or the employer of the community manager if the community manager is acting on behalf of a corporation, partnership, limited partnership, limited-liability partnership, limited-liability company or other entity;

(c) State the term of the management agreement;

(d) State the basic consideration for the services to be provided and the payment schedule;

(e) Include a complete schedule of all fees, costs, expenses and charges to be imposed by the community manager, whether direct or indirect, including, without limitation:

(1) The costs for any new client or start-up costs;

(2) The fees for special or nonroutine services, such as the mailing of collection letters, the recording of liens and foreclosing of property;

(3) Reimbursable expenses;

(4) The fees for the sale or resale of a unit or for setting up the account of a new member; and

(5) The portion of fees that are to be retained by the client and the portion to be retained by the community manager;

(f) State the identity and the legal status of the contracting parties;

(g) State any limitations on the liability of each contracting party;

(h) Include a statement of the scope of work of the community manager;

(i) State the spending limits of the community manager;

(j) Include provisions relating to the grounds and procedures for termination of the community manager;

(k) Identify the types and amounts of insurance coverage to be carried by each contracting party, including, without limitation:

(1) A requirement that the community manager or his or her employer shall maintain insurance covering liability for errors or omissions, professional liability or a surety bond to compensate for losses actionable pursuant to this chapter in an amount of $1,000,000 or more;

(2) An indication of which contracting party will maintain fidelity bond coverage; and

(3) A statement as to whether the client will maintain directors and officers liability coverage for the executive board;

(l) Include provisions for dispute resolution;

(m) Acknowledge that all records and books of the client are the property of the client, except any proprietary information and software belonging to the community manager;

(n) State the physical location, including the street address, of the records of the client, which must be within 60 miles from the physical location of the common-interest community;

(o) State the frequency and extent of regular inspections of the common-interest community; and

(p) State the extent, if any, of the authority of the community manager to sign checks on behalf of the client in an operating account.

2. In addition to any other requirements under this section, a management agreement may:

(a) Provide for mandatory binding arbitration; or

(b) Allow the provisions of the management agreement to apply month to month following the end of the term of the management agreement, but the management agreement may not contain an automatic renewal provision.

3. Not later than 10 days after the effective date of a management agreement, the community manager shall provide each member of the executive board evidence of the existence of the required insurance, including, without limitation:

(a) The names and addresses of all insurance companies;

(b) The total amount of coverage; and

(c) The amount of any deductible.

4. After signing a management agreement, the community manager shall provide a copy of the management agreement to each member of the executive board. Within 30 days after an election or appointment of a new member to the executive board, the community manager shall provide the new member with a copy of the management agreement.

5. Any changes to a management agreement must be initialed by the contracting parties. If there are any changes after the execution of a management agreement, those changes must be in writing and signed by the contracting parties.

6. Except as otherwise provided in the management agreement, upon the termination or assignment of a management agreement, the community manager shall, within 30 days after the termination or assignment, transfer possession of all books, records and other papers of the client to the succeeding community manager, or to the client if there is no succeeding community manager, regardless of any unpaid fees or charges to the community manager or management company.

7. Notwithstanding any provision in a management agreement to the contrary, a management agreement may be terminated by the client without penalty upon 30 days notice following a violation by the community manager of any provision of this chapter or chapter 116 of NRS.

(Added to NRS by 2009, 2813)



NRS 116A.630 - Standards of practice for community managers.

In addition to any additional standards of practice for community managers adopted by the Commission by regulation pursuant to NRS 116A.400, a community manager shall:

1. Except as otherwise provided by specific statute, at all times:

(a) Act as a fiduciary in any client relationship; and

(b) Exercise ordinary and reasonable care in the performance of duties.

2. Comply with all applicable:

(a) Federal, state and local laws, regulations and ordinances; and

(b) Lawful provisions of the governing documents of each client.

3. Keep informed of new developments in the management of a common-interest community through continuing education, including, without limitation, new developments in law, insurance coverage and accounting principles.

4. Advise a client to obtain advice from an independent expert relating to matters that are beyond the expertise of the community manager.

5. Under the direction of a client, uniformly enforce the provisions of the governing documents of the association.

6. At all times ensure that:

(a) The financial transactions of a client are current, accurate and properly documented; and

(b) There are established policies and procedures that are designed to provide reasonable assurances in the reliability of the financial reporting, including, without limitation:

(1) Proper maintenance of accounting records;

(2) Documentation of the authorization for any purchase orders, expenditures or disbursements;

(3) Verification of the integrity of the data used in business decisions;

(4) Facilitation of fraud detection and prevention; and

(5) Compliance with all applicable laws and regulations governing financial records.

7. Prepare or cause to be prepared interim and annual financial statements that will allow the Division, the executive board, the units owners and the accountant or auditor to determine whether the financial position of an association is fairly presented in accordance with all applicable laws and regulations.

8. Cause to be prepared, if required by the Division, a financial audit performed by an independent certified public accountant of the records of the community manager pertaining to the common-interest community, which must be made available to the Division.

9. Make the financial records of an association available for inspection by the Division in accordance with the applicable laws and regulations.

10. Cooperate with the Division in resolving complaints filed with the Division.

11. Upon written request, make the financial records of an association available to the units owners electronically or during regular business hours required for inspection at a reasonably convenient location, which must be within 60 miles from the physical location of the common-interest community, and provide copies of such records in accordance with the applicable laws and regulations. As used in this subsection, regular business hours means Monday through Friday, 9 a.m. to 5 p.m., excluding legal holidays.

12. Maintain and invest association funds in a financial institution whose accounts are insured by the Federal Deposit Insurance Corporation, National Credit Union Share Insurance Fund, Securities Investor Protection Corporation, or a private insurer approved pursuant to NRS 678.755, or in government securities that are backed by the full faith and credit of the United States Government.

13. Except as required under collection agreements, maintain the various funds of the client in separate financial accounts in the name of the client and ensure that the association is authorized to have direct access to those accounts.

14. Provide notice to each unit s owner that the executive board is aware of all legal requirements pursuant to the applicable laws and regulations.

15. Maintain internal accounting controls, including, without limitation, segregation of incompatible accounting functions.

16. Ensure that the executive board develops and approves written investment policies and procedures.

17. Recommend in writing to each client that the client register with the Division, maintain its registration and file all papers with the Division and the Secretary of State as required by law.

18. Comply with the directions of a client, unless the directions conflict with the governing documents of the client or the applicable laws or regulations of this State.

19. Recommend in writing to each client that the client be in compliance with all applicable federal, state and local laws, regulations and ordinances and the governing documents of the client.

20. Obtain, when practicable, at least three qualified bids for any capital improvement project for the client.

21. Develop written collection policies, approved by the executive board, to comply with all applicable federal, state and local laws, regulations and ordinances relating to the collection of debt. The collection policies must require:

(a) That the executive board approve all write-offs of debt; and

(b) That the community manager provide timely updates and reports as necessary.

(Added to NRS by 2009, 2814)



NRS 116A.640 - Community manager prohibited from engaging in certain acts; exceptions.

In addition to the standards of practice for community managers set forth in NRS 116A.630 and any additional standards of practice adopted by the Commission by regulation pursuant to NRS 116A.400, a community manager shall not:

1. Except as otherwise required by law or court order, disclose confidential information relating to a client, which includes, without limitation, the business affairs and financial records of the client, unless the client agrees to the disclosure in writing.

2. Impede or otherwise interfere with an investigation of the Division by:

(a) Failing to comply with a request of the Division to provide documents;

(b) Supplying false or misleading information to an investigator, auditor or any other officer or agent of the Division; or

(c) Concealing any facts or documents relating to the business of a client.

3. Commingle money or other property of a client with the money or other property of another client, another association, the community manager or the employer of the community manager.

4. Use money or other property of a client for his or her own personal use.

5. Be a signer on a withdrawal from a reserve account of a client.

6. Except as otherwise permitted by the provisions of the court rules governing the legal profession, establish an attorney-client relationship with an attorney or law firm which represents a client that employs the community manager or with whom the community manager has a management agreement.

7. Provide or attempt to provide to a client a service concerning a type of property or service:

(a) That is outside the community manager s field of experience or competence without the assistance of a qualified authority unless the fact of his or her inexperience or incompetence is disclosed fully to the client and is not otherwise prohibited by law; or

(b) For which the community manager is not properly licensed.

8. Intentionally apply a payment of an assessment from a unit s owner towards any fine, fee or other charge that is due.

9. Refuse to accept from a unit s owner payment of any assessment, fine, fee or other charge that is due because there is an outstanding payment due.

10. Collect any fees or other charges from a client not specified in the management agreement.

11. Accept any compensation, gift or any other item of material value as payment or consideration for a referral or in the furtherance or performance of his or her normal duties unless:

(a) Acceptance of the compensation, gift or other item of material value complies with the provisions of NRS 116.31185 or 116B.695 and all other applicable federal, state and local laws, regulations and ordinances; and

(b) Before acceptance of the compensation, gift or other item of material value, the community manager provides full disclosure to the client and the client consents, in writing, to the acceptance of the compensation, gift or other item of material value by the community manager.

(Added to NRS by 2009, 2816)



NRS 116A.900 - Administrative fine for engaging in certain conduct without certificate, registration or authorization; procedure for imposition of fine; judicial review; exceptions.

1. In addition to any other remedy or penalty, the Commission may impose an administrative fine against any person who knowingly:

(a) Engages or offers to engage in any activity for which a registration or certificate is required pursuant to this chapter or chapter 116 or 116B of NRS, or any regulation adopted pursuant thereto, if the person has not registered or does not hold the required certificate or has not been given the required authorization; or

(b) Assists or offers to assist another person to commit a violation described in paragraph (a).

2. If the Commission imposes an administrative fine against a person pursuant to this section, the amount of the administrative fine may not exceed the amount of any gain or economic benefit that the person derived from the violation or $10,000, whichever amount is greater.

3. In determining the appropriate amount of the administrative fine, the Commission shall consider:

(a) The severity of the violation and the degree of any harm that the violation caused to other persons;

(b) The nature and amount of any gain or economic benefit that the person derived from the violation;

(c) The person s history or record of other violations; and

(d) Any other facts or circumstances that the Commission deems to be relevant.

4. Before the Commission may impose the administrative fine, the Commission must provide the person with notice and an opportunity to be heard.

5. The person is entitled to judicial review of the decision of the Commission in the manner provided by chapter 233B of NRS.

6. The provisions of this section do not apply to a person who engages or offers to engage in activities within the purview of this chapter or chapter 116 or 116B of NRS if:

(a) A specific statute exempts the person from complying with the provisions of this chapter or chapter 116 or 116B of NRS with regard to those activities; and

(b) The person is acting in accordance with the exemption while engaging or offering to engage in those activities.

(Added to NRS by 2005, 2580; A 2007, 2276; 2009, 1103, 2935)



NRS 116A.910 - Injunctions.

1. If the Commission or the Division has reasonable cause to believe, based on evidence satisfactory to it, that any person has violated or is about to violate any provision of this chapter, any regulation adopted pursuant thereto or any order, decision, demand or requirement of the Commission or the Division or a hearing panel, the Commission or the Division may bring an action in the district court for the county in which the person resides or, if the person does not reside in this State, in any court of competent jurisdiction within or outside this State, to restrain or enjoin that person from engaging in or continuing to commit the violations or from doing any act in furtherance of the violations.

2. The action must be brought in the name of the State of Nevada. If the action is brought in a court of this State, an order or judgment may be entered, when proper, issuing a temporary restraining order, preliminary injunction or final injunction. A temporary restraining order or preliminary injunction must not be issued without at least 5 days notice to the opposite party.

3. The court may issue the temporary restraining order, preliminary injunction or final injunction without:

(a) Proof of actual damages sustained by any person.

(b) The filing of any bond.

(Added to NRS by 2005, 2581)






Chapter 116B - Condominium Hotel Act

NRS 116B.005 - Short title.

This chapter may be cited as the Condominium Hotel Act.

(Added to NRS by 2007, 2194)



NRS 116B.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 116B.015 to 116B.240, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 2194)



NRS 116B.015 - Administrator defined.

Administrator means the Real Estate Administrator.

(Added to NRS by 2007, 2194)



NRS 116B.020 - Affiliate of a declarant defined.

1. Affiliate of a declarant means any person who controls, is controlled by or is under common control with a declarant.

2. A person controls a declarant if the person:

(a) Is a general partner, officer, director or employer of the declarant;

(b) Directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote or holds proxies representing, more than 20 percent of the voting interest in the declarant;

(c) Controls in any manner the election of a majority of the directors of the declarant; or

(d) Has contributed more than 20 percent of the capital of the declarant.

3. A person is controlled by a declarant if the declarant:

(a) Is a general partner, officer, director or employer of the person;

(b) Directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote or holds proxies representing, more than 20 percent of the voting interest in the person;

(c) Controls in any manner the election of a majority of the directors of the person; or

(d) Has contributed more than 20 percent of the capital of the person.

4. Control does not exist if the powers described in this section are held solely as security for an obligation and are not exercised.

(Added to NRS by 2007, 2194)



NRS 116B.025 - Allocated interests defined.

Allocated interests means the undivided interest in the common elements, the liability for common expenses and votes in the association, but, except as otherwise provided in the declaration, not in the shared components or the hotel unit.

(Added to NRS by 2007, 2195)



NRS 116B.030 - Association and unit-owners association defined.

Association or unit-owners association means a unit-owners association for a condominium hotel organized under NRS 116B.415.

(Added to NRS by 2007, 2195)



NRS 116B.035 - Commission defined.

Commission means the Commission for Common-Interest Communities and Condominium Hotels created by NRS 116.600.

(Added to NRS by 2007, 2195)



NRS 116B.040 - Common elements defined.

Common elements means any real estate within the condominium hotel, excluding the units and shared components, that is designated or defined in the declaration as being a common element, which may include, without limitation, airspace or subsurface rights.

(Added to NRS by 2007, 2195)



NRS 116B.045 - Common expenses defined.

Common expenses means expenditures made by, or financial liabilities of, the association, together with any allocations to reserves.

(Added to NRS by 2007, 2195)



NRS 116B.050 - Community manager defined.

Community manager means a person who provides for or otherwise engages in the management of a common-interest community or the management of an association of a condominium hotel.

(Added to NRS by 2007, 2195)



NRS 116B.055 - Complaint defined.

Complaint means a complaint filed by the Administrator pursuant to NRS 116B.895.

(Added to NRS by 2007, 2195)



NRS 116B.060 - Condominium hotel defined.

Condominium hotel means a development in which:

1. Portions of the real estate are designated for separate ownership;

2. A hotel unit is defined which may contain shared components;

3. A transient rental program may be offered to the residential unit owners; and

4. The remainder of the real estate, which may be limited to airspace or subsurface rights, is designated as common elements and is controlled by an association.

(Added to NRS by 2007, 2195)



NRS 116B.065 - Converted building defined.

Converted building means a building that at any time before creation of the condominium hotel was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers.

(Added to NRS by 2007, 2195)



NRS 116B.070 - Dealer defined.

Dealer means a person in the business of selling units for his or her own account.

(Added to NRS by 2007, 2195)



NRS 116B.075 - Declarant defined.

Declarant means any person or group of persons acting in concert who, as part of a common promotional plan, offers to dispose of his or her or its interest in a unit not previously disposed of, or reserves or succeeds to any special declarant s rights.

(Added to NRS by 2007, 2195)



NRS 116B.080 - Declaration defined.

Declaration means any instrument, however denominated, that creates a condominium hotel, including any amendment to an instrument.

(Added to NRS by 2007, 2195)



NRS 116B.085 - Developmental rights defined.

Developmental rights means any right or combination of rights reserved by a declarant in the declaration to:

1. Add real estate to a condominium hotel;

2. Create units, common elements, limited common elements, shared components or a hotel unit within a condominium hotel;

3. Subdivide units or convert units into common elements, shared components or part of a hotel unit;

4. Subdivide or convert common elements into shared components or part of a hotel unit; or

5. Withdraw real estate from a condominium hotel.

(Added to NRS by 2007, 2195)



NRS 116B.090 - Dispose and disposition defined.

Dispose or disposition means a voluntary transfer to a purchaser of any legal or equitable interest in a residential unit, but the term does not include the transfer or release of a security interest.

(Added to NRS by 2007, 2196)



NRS 116B.095 - Division defined.

Division means the Real Estate Division of the Department of Business and Industry.

(Added to NRS by 2007, 2196)



NRS 116B.100 - Executive board defined.

Executive board means the body, regardless of name, designated in the declaration to act on behalf of the association.

(Added to NRS by 2007, 2196)



NRS 116B.105 - Financial statement defined.

Financial statement means a financial statement of an association that is prepared and presented in accordance with the requirements established by the Commission pursuant to NRS 116B.580.

(Added to NRS by 2007, 2196)



NRS 116B.110 - Governing documents defined.

Governing documents means:

1. The declaration for the condominium hotel;

2. The articles of incorporation, articles of association, articles of organization, certificate of registration, certificate of limited partnership, certificate of trust or other documents that are used to organize the association for the condominium hotel;

3. The bylaws and rules of the association; and

4. Any other documents that govern the operation of the association, the common elements or the shared components.

(Added to NRS by 2007, 2196)



NRS 116B.115 - Hearing panel defined.

Hearing panel means a hearing panel appointed by the Commission pursuant to NRS 116B.855.

(Added to NRS by 2007, 2196)



NRS 116B.120 - Hotel unit defined.

Hotel unit means a physical portion of the condominium hotel initially designated for ownership by the declarant or hotel unit owner.

(Added to NRS by 2007, 2196)



NRS 116B.125 - Hotel unit owner defined.

Hotel unit owner means the owner of the hotel unit and the shared components. The hotel unit owner may be the declarant or any successor or assignee of the declarant or an affiliate of the declarant.

(Added to NRS by 2007, 2196)



NRS 116B.130 - Identifying number defined.

Identifying number means a symbol, address or legally sufficient description of real estate which identifies only one unit in a condominium hotel.

(Added to NRS by 2007, 2196)



NRS 116B.135 - Leasehold condominium hotel defined.

Leasehold condominium hotel means a condominium hotel in which all or a portion of the real estate is subject to a lease the expiration or termination of which will terminate the condominium hotel or reduce its size.

(Added to NRS by 2007, 2196)



NRS 116B.140 - Liability for common expenses defined.

Liability for common expenses means the liability for common expenses allocated to each unit pursuant to NRS 116B.340.

(Added to NRS by 2007, 2196)



NRS 116B.145 - Liability for shared expenses defined.

Liability for shared expenses means the liability for shared expenses allocated to each residential unit as set forth in the declaration. The hotel unit owner has the power to charge the residential unit owners for such unit owners allocated liability for the shared expenses, including, without limitation, the maintenance, insurance, repair or replacement of the hotel unit and shared components.

(Added to NRS by 2007, 2196)



NRS 116B.150 - Limited common element defined.

Limited common element means a portion of the common elements allocated by the declaration or by operation of this chapter for the exclusive use of one or more but fewer than all of the units.

(Added to NRS by 2007, 2196)



NRS 116B.155 - Major component of the common elements defined.

Major component of the common elements means any component of the common elements, including, without limitation, any amenity, improvement, furnishing, fixture, finish, system or equipment, that may, within 30 years after its original installation, require repair, replacement or restoration in excess of routine annual maintenance in the annual operating budget of an association.

(Added to NRS by 2007, 2196)



NRS 116B.160 - Major component of the hotel unit defined.

Major component of the hotel unit means any component of the hotel unit, including, without limitation, any amenity, improvement, furnishing, fixture, finish, system or equipment, that may, within 30 years after its original installation, require repair, replacement or restoration in excess of routine annual maintenance.

(Added to NRS by 2007, 2197)



NRS 116B.165 - Major component of the shared components defined.

Major component of the shared components means any component of the shared components, including, without limitation, the facade of any building, any other portion of the building structure, any amenity, improvement, furnishing, fixture, finish, system or equipment that is designated as part of the shared components and that may, within 30 years after its original installation, require repair, replacement or restoration in excess of routine annual maintenance.

(Added to NRS by 2007, 2197)



NRS 116B.170 - Offering defined.

Offering means any advertisement, inducement, solicitation or attempt to encourage any person to acquire any interest in a residential unit, other than as security for an obligation. An advertisement in a newspaper or other periodical of general circulation, or in any broadcast medium to the general public, of a condominium hotel not located in this State is not an offering if the advertisement states that an offering may be made only in compliance with the law of the jurisdiction in which the condominium hotel is located. The verb offer has a similar meaning.

(Added to NRS by 2007, 2197)



NRS 116B.175 - Ombudsman defined.

Ombudsman means the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels created by NRS 116.625.

(Added to NRS by 2007, 2197)



NRS 116B.180 - Party to the complaint defined.

Party to the complaint means the Division and the respondent.

(Added to NRS by 2007, 2197)



NRS 116B.185 - Person defined.

Person includes a government and governmental subdivision or agency.

(Added to NRS by 2007, 2197)



NRS 116B.190 - Purchaser defined.

Purchaser means a person, other than a declarant, who by means of a voluntary transfer acquires a legal or equitable interest in a unit other than a leasehold interest, including options to renew, of less than 20 years, or as security for an obligation.

(Added to NRS by 2007, 2197)



NRS 116B.195 - Real estate defined.

Real estate means any leasehold or other estate or interest in, over or under land, including structures, fixtures and other improvements and interests that by custom, usage or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. Real estate includes parcels with or without upper or lower boundaries, and spaces that may be filled with air or water.

(Added to NRS by 2007, 2197)



NRS 116B.200 - Residential unit defined.

Residential unit means a physical portion of the condominium hotel designated for separate residential ownership or occupancy, the boundaries of which are described in the declaration.

(Added to NRS by 2007, 2197)



NRS 116B.205 - Residential unit owner defined.

Residential unit owner means a declarant, the hotel unit owner or other person who owns a residential unit, or a lessee of a residential unit in a leasehold condominium hotel whose lease expires simultaneously with any lease the expiration of which will remove the residential unit from the condominium hotel, but does not include a person having an interest in a residential unit solely as security for an obligation. The declarant is the owner of any residential unit created by the declaration until that unit is conveyed to another person.

(Added to NRS by 2007, 2197)



NRS 116B.210 - Security interest defined.

Security interest means an interest in real estate or personal property, created by contract or conveyance, which secures payment or performance of an obligation. The term includes a lien created by a mortgage, deed of trust, trust deed, security deed, contract for deed, land sales contract, lease intended as security, assignment of lease or rents intended as security, pledge of an ownership interest in an association and any other consensual lien or contract for retention of title intended as security for an obligation.

(Added to NRS by 2007, 2198)



NRS 116B.215 - Shared components defined.

Shared components means portions of the condominium hotel, excluding the residential units and the common elements but including easements in favor of the units, which may be located within the hotel unit and which are set forth as shared components in the declaration. Shared components are owned by the hotel unit owner, and the hotel unit owner has the power to charge the residential unit owners for the maintenance, repair, replacement and insurance of the shared components, as provided in the declaration. Shared components may include, without limitation, hallways, lobbies, elevators, recreational facilities and service areas.

(Added to NRS by 2007, 2198)



NRS 116B.220 - Shared expenses defined.

Shared expenses means the charges set forth in the declaration that are made to the units by the hotel unit owner for the operation, maintenance, repair, replacement and insurance of the hotel unit, including, without limitation, the shared components, together with any allocations to reserves, any expenses allocated to the units pursuant to a cost-sharing agreement, easement agreement or other agreement that benefits the condominium hotel to which the hotel unit owner is a party and any other charges or fees set forth in the declaration which are allocated to residential unit owners.

(Added to NRS by 2007, 2198)



NRS 116B.225 - Special declarant s rights defined.

Special declarant s rights means rights reserved for the benefit of a declarant to:

1. Complete improvements indicated on plats or in the declaration;

2. Exercise any developmental right;

3. Maintain sales offices, management offices and signs advertising the condominium hotel and models, provided, however, that the declarant is not required to reserve the right to maintain such offices or signs within the hotel unit or shared components or within any unit owned by the declarant;

4. Use easements through the common elements, shared components or hotel unit for the purpose of making improvements within the condominium hotel;

5. Merge or consolidate a condominium hotel with another condominium hotel; or

6. Appoint or remove any officer of the association or any member of an executive board during any period of declarant s control.

(Added to NRS by 2007, 2198; A 2009, 1618)



NRS 116B.230 - Time share defined.

Time share has the meaning ascribed to it in NRS 119A.140.

(Added to NRS by 2007, 2198)



NRS 116B.235 - Unit defined.

Unit means a residential unit, a hotel unit or any other type of unit that may be created as a physical portion of the condominium hotel for separate ownership or occupancy, the boundaries of which are described in the declaration. If another type of unit is created, the rights and obligations associated with such a unit are as set forth in the governing documents.

(Added to NRS by 2007, 2198)



NRS 116B.240 - Unit s owner defined.

Unit s owner means a declarant or other person who owns a unit, or a lessee of a unit in a leasehold condominium hotel whose lease expires simultaneously with any lease, the expiration or termination of which will remove the unit from the condominium hotel, but does not include a person having an interest in a unit solely as security for an obligation. In a condominium hotel, the declarant is the owner of any unit created by the declaration until that unit is conveyed to another person.

(Added to NRS by 2007, 2199)



NRS 116B.245 - Provisions of chapter may not be varied by agreement, waived or evaded; exceptions.

Except as expressly provided in this chapter, its provisions may not be varied by agreement, and rights conferred by it may not be waived. A declarant may not act under a power of attorney, or use any other device, to evade the limitations or prohibitions of this chapter or the declaration.

(Added to NRS by 2007, 2199)



NRS 116B.250 - Applicability of local ordinances, regulations and building codes.

1. A building code may not impose any requirement upon any structure in a condominium hotel which it would not impose upon a physically identical development under a different form of ownership.

2. In a condominium hotel, no zoning, subdivision or other law, ordinance or regulation governing the use of real estate may prohibit the condominium hotel as a form of ownership or impose any requirement upon a condominium hotel which it would not impose upon a physically identical development under a different form of ownership.

3. Except as otherwise provided in subsections 1 and 2, the provisions of this chapter do not invalidate or modify any provision of any building code or zoning, subdivision or other law, ordinance, rule or regulation governing the use of real estate.

4. The provisions of this section do not prohibit a local government from imposing different requirements and standards regarding design and construction on different types of structures within a condominium hotel.

(Added to NRS by 2007, 2199)



NRS 116B.255 - Eminent domain.

1. If a unit is acquired by eminent domain or part of a unit is acquired by eminent domain leaving the unit s owner with a remnant that may not practically or lawfully be used for any purpose permitted by the declaration, the award must include compensation to the unit s owner for that unit and its allocated interests, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, that unit s allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute and record an amendment to the declaration reflecting the reallocations.

2. Except as otherwise provided in subsection 1, if part of a hotel unit is acquired by eminent domain, the award must compensate the hotel unit owner for the reduction in value of the hotel unit and its interest in the common elements, whether or not any common elements are acquired. If part of a residential unit is acquired by eminent domain, the award must compensate the residential unit owner for the reduction in value of the residential unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides:

(a) That unit s allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration; and

(b) The portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and to the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially acquired unit participating in the reallocation on the basis of its reduced allocated interests.

3. If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

4. If part of the shared components or hotel unit is acquired by eminent domain, the portion of the award attributable to the shared components or hotel unit taken must be paid to the owner of the hotel unit or the shared components.

5. The judicial decree must be recorded in every county in which any portion of the condominium hotel is located.

(Added to NRS by 2007, 2199)



NRS 116B.260 - Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations, the law of unincorporated associations, the law of real property, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this chapter, except to the extent inconsistent with this chapter.

(Added to NRS by 2007, 2200)



NRS 116B.265 - Provisions of chapter prevail over conflicting provisions governing certain business entities generally.

If a matter governed by this chapter is also governed by chapter 78, 81, 82, 86, 87, 87A, 88 or 88A of NRS and there is a conflict between the provisions of this chapter and the provisions of those other chapters, the provisions of this chapter prevail.

(Added to NRS by 2007, 2200)



NRS 116B.270 - Construction against implicit repeal.

This chapter being a general act intended as a unified coverage of its subject matter, no part of it may be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

(Added to NRS by 2007, 2200)



NRS 116B.275 - Unconscionable agreement or term of contract.

1. The court, upon finding as a matter of law that a contract or clause of a contract was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause or limit the application of any unconscionable clause to avoid an unconscionable result.

2. Whenever it is claimed, or appears to the court, that a contract or any clause of a contract is or may be unconscionable, the parties, to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to:

(a) The commercial setting of the negotiations; and

(b) The effect and purpose of the contract or clause.

(Added to NRS by 2007, 2200)



NRS 116B.280 - Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

(Added to NRS by 2007, 2200)



NRS 116B.285 - Remedies to be liberally administered.

1. The remedies provided by this chapter must be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. Consequential, special or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

2. Any right or obligation declared by this chapter is enforceable by judicial proceeding.

(Added to NRS by 2007, 2200)



NRS 116B.290 - Applicability.

1. This chapter applies to all condominium hotels created within this State.

2. Except as otherwise provided in this chapter, the provisions of chapters 116, 117 and 278A of NRS do not apply to condominium hotels.

3. This chapter does not apply to:

(a) A common-interest community as that term is defined in NRS 116.021.

(b) Time shares governed by the provisions of chapter 119A of NRS.

(c) A condominium hotel that was created before January 1, 2008, unless the declaration of that condominium hotel otherwise provides or is amended to provide for the applicability of this chapter.

(Added to NRS by 2007, 2200)



NRS 116B.295 - Provisions of governing documents in violation of chapter deemed to conform with chapter by operation of law.

1. Any provision contained in a declaration, bylaw or other governing document of a condominium hotel that violates the provisions of this chapter shall be deemed to conform with those provisions by operation of law, and any such declaration, bylaw or other governing document is not required to be amended to conform to those provisions.

2. In the case of amendments to a declaration, bylaws or plats of any condominium hotel created before January 1, 2008:

(a) If the result accomplished by the amendment was permitted before January 1, 2008, the amendment may be made in accordance with that law, in which case that law applies to that amendment, or it may be made under this chapter; and

(b) If the result accomplished by the amendment is permitted by this chapter and was not permitted by law before January 1, 2008, the amendment may be made under this chapter.

(Added to NRS by 2007, 2201; A 2009, 1619)



NRS 116B.300 - Notice of changes to governing documents.

If any change is made to the governing documents, the secretary or other officer specified in the bylaws of the association or the hotel unit owner shall, within 30 days after the change is made, prepare and cause to be hand-delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit s owner a copy of the change that was made.

(Added to NRS by 2007, 2201)



NRS 116B.305 - Creation of condominium hotels.

A condominium hotel may be created pursuant to this chapter only by recording a declaration executed in the same manner as a deed. The declaration must be recorded in every county in which any portion of the condominium hotel is located and must be indexed in the grantee s index in the name of the condominium hotel and the association and in the grantor s index in the name of each person executing the declaration.

(Added to NRS by 2007, 2201)



NRS 116B.310 - Hotel unit boundaries.

The boundaries of the hotel unit, including the shared components, if any, must be expressly set forth in the declaration or other governing documents of the condominium hotel and must be recorded in any county in which the declaration is recorded.

(Added to NRS by 2007, 2201)



NRS 116B.315 - Control of hotel units; use of shared components.

1. The declaration must describe the boundaries of the hotel unit, which are owned by the hotel unit owner. The hotel unit may be used by the hotel unit owner for commercial purposes, including the operation of a hotel and other commercial uses as set forth in the declaration. Except as otherwise provided in the declaration, the hotel unit owner may subdivide the hotel unit without prior notice or demand to the residential unit owners.

2. The declaration must describe the shared components which are deemed to be a part of the hotel unit. The hotel unit owner shall, from time to time, be responsible for the repair, replacement, improvement, maintenance, management, operation and insurance of the shared components, all of which must be conducted in a commercially reasonable manner. The hotel unit owner, as applicable, has the power to charge the residential unit owners for the shared expenses.

3. The residential unit owners have an easement for ingress and egress across and upon the hotel unit and the shared components as is reasonably necessary for the residential unit owners and guests to access the residential units. The residential unit owners have an easement for the use and enjoyment of the shared components, subject to reasonable rules and regulations as may be established by the hotel unit owner.

(Added to NRS by 2007, 2208)



NRS 116B.320 - Construction and validity of declaration and bylaws.

1. The inclusion in a governing document of a provision that violates any provision of this chapter does not render any other provisions of the governing document invalid or otherwise unenforceable if the other provisions can be given effect in accordance with their original intent and the provisions of this chapter.

2. The rule against perpetuities and NRS 111.103 to 111.1039, inclusive, do not apply to defeat any provision of the declaration, bylaws, rules or regulations adopted pursuant to NRS 116B.420.

3. In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails except to the extent the declaration is inconsistent with this chapter.

4. Title to any portion of a condominium hotel is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with this chapter. Whether a substantial failure impairs marketability is not affected by this chapter.

(Added to NRS by 2007, 2201)



NRS 116B.325 - Description of units.

A description of the residential units and the hotel unit which sets forth the name of the condominium hotel, the file number and book or other information to show where the declaration is recorded, the county in which the condominium hotel is located and the identifying number of the units is a legally sufficient description of those units and all rights, obligations and interests appurtenant to those units which were created by the declaration or bylaws.

(Added to NRS by 2007, 2202)



NRS 116B.330 - Contents of declaration.

1. The declaration for a condominium hotel must contain:

(a) The names of the condominium hotel and the association.

(b) The name of every county in which any part of the condominium hotel is situated.

(c) A sufficient description of the real estate included in the condominium hotel.

(d) A statement of the maximum number of units that the declarant reserves the right to create.

(e) A description of the boundaries of each residential unit created by the declaration, including the unit s identifying number, its size or number of rooms, and its location within a building if it is within a building containing more than one unit.

(f) A description of the shared components, hotel unit and the common elements.

(g) A description of any limited common elements.

(h) A description of any developmental rights and other special declarant s rights reserved by the declarant, together with a legally sufficient description of the real estate to which each of those rights applies, and a time within which each of those rights must be exercised.

(i) If any developmental right may be exercised with respect to different parcels of real estate at different times, a statement to that effect together with:

(1) Either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each developmental right or a statement that no assurances are made in those regards; and

(2) A statement whether, if any developmental right is exercised in any portion of the real estate subject to that developmental right, that developmental right must be exercised in all or in any other portion of the remainder of that real estate.

(j) Any other conditions or limitations under which the rights described in paragraph (h) may be exercised or will lapse.

(k) A description of any easements benefiting or burdening the units, including easements providing the residential unit owners with rights of ingress or egress through the common elements, hotel unit or shared components for the purpose of accessing their respective units.

(l) An allocation to the units of the allocated interests as described in this chapter, and an allocation to the residential units of their respective liability for shared expenses and other charges of the hotel unit owner.

(m) A description of any other payments, fees and charges that may be charged by the hotel unit owner in order to offset the increased burden placed on the shared components as the result of use of residential units as transient rentals.

(n) Any restrictions:

(1) On use, occupancy and alienation of the units; and

(2) On the amount for which a unit may be sold or on the amount that may be received by a unit s owner on sale, condemnation or casualty to the unit or to the condominium hotel, or on termination of the condominium hotel.

(o) The file number and book or other information to show where easements and licenses are recorded appurtenant to or included in the condominium hotel or to which any portion of the condominium hotel is or may become subject by virtue of a reservation in the declaration.

2. The declaration may contain any other matters the declarant considers appropriate.

(Added to NRS by 2007, 2202)



NRS 116B.335 - Leasehold condominium hotels.

1. Any lease the expiration or termination of which may terminate the condominium hotel or reduce its size must be recorded. Every lessor of such a lease in a condominium hotel shall sign the declaration. The declaration must state:

(a) The recording date where the lease is recorded.

(b) The date on which the lease is scheduled to expire.

(c) A legally sufficient description of the real estate subject to the lease.

(d) Any right of the units owners to redeem the reversion and the manner whereby those rights may be exercised, or a statement that they do not have those rights.

(e) Any right of the units owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights.

(f) Any rights of the units owners to renew the lease and the conditions of any renewal, or a statement that such rights do not exist.

2. After the declaration for a leasehold condominium hotel is recorded, neither the lessor nor the lessor s successor in interest may terminate the leasehold interest of a unit s owner who makes timely payment of his or her share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. The leasehold interest of a unit s owner in a condominium hotel is not affected by failure of any other person to pay rent or fulfill any other covenant.

3. Acquisition of the leasehold interest of any unit s owner by the owner of the reversion or remainder does not merge the leasehold and freehold interests unless the leasehold interests of all units owners subject to that reversion or remainder are acquired.

4. If the expiration or termination of a lease decreases the number of units in a condominium hotel, the allocated interests must be reallocated in accordance with subsection 1 of NRS 116B.255 as if those units had been taken by eminent domain. Reallocations must be confirmed by an amendment to the declaration prepared, executed and recorded by the association.

(Added to NRS by 2007, 2203)



NRS 116B.340 - Allocation of allocated interests.

1. The declaration must allocate to each unit, including any unit owned by the declarant or hotel unit owner, as applicable, a fraction or percentage of undivided interests in the common elements and in the common expenses of the association and a portion of the votes in the association.

2. The declaration may allocate to each residential unit, including any residential unit owned by the declarant or the hotel unit owner, as applicable, a fraction or percentage of the liability for shared expenses and other charges of the hotel unit owner. Unless the declaration provides otherwise, residential units are not allocated an undivided interest in the ownership of the hotel unit or the shared components.

3. The declaration must state the formulas used to establish allocations of interests and to establish each residential unit s allocated liability for shared expenses. Unless the declaration provides otherwise, the formula used to allocate interests and to allocate liability for shared expenses must be based on the square footage of the residential units. Those allocations of interest and allocations of liability for shared expenses must not discriminate in favor of any unit within the condominium hotel.

4. The declaration may provide:

(a) That different allocations of votes are made to the units on particular matters specified in the declaration;

(b) For cumulative voting only for the purpose of electing members of the executive board;

(c) For class voting on specified issues affecting the class if necessary to protect valid interests of the class;

(d) For the hotel unit owner s ability to prohibit use of the shared components by residential unit owners or the tenants or guests of the residential unit owners for violation of reasonable rules and regulations as may be established by the hotel unit owner. If the hotel unit owner prohibits use of the shared components, such prohibition may not restrict use of the shared components as is necessary for vehicular or pedestrian ingress or egress to or from the residential unit; and

(e) For the hotel unit owner s ability to convey or subject the shared components and the portions of the hotel unit not designated as shared components to a security interest without the approval of other units owners.

5. Except for minor variations because of rounding, the sum of the liabilities for common expenses allocated at any time to all the units must each equal one if stated as a fraction or 100 percent if stated as a percentage. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

6. Except for minor variations because of rounding, the sum of the liabilities for shared expenses allocated at any time to all the residential units must each equal one if stated as a fraction or 100 percent if stated as a percentage. In the event of any discrepancy between a specific residential unit s allocated share of liability for shared expenses and the result derived from the application of the pertinent formula, the specific residential unit s allocation of liability for shared expenses prevails.

7. In a condominium hotel, the common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated is void.

8. If units may be added to or withdrawn from the condominium hotel, the declaration must state the formulas to be used to reallocate the allocated interests and the allocations of liability for shared expenses among all units included in the condominium hotel after the addition or withdrawal.

(Added to NRS by 2007, 2203)



NRS 116B.345 - Limited common elements.

1. The declaration may allocate limited common elements to any unit or units within the condominium hotel. The declaration must specify to which unit or units each limited common element is allocated. An allocation may not be altered without the consent of the units owners to which the limited common elements are allocated.

2. Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the units owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy thereof to the association, which shall record it. The amendment must be recorded in the names of the parties and the condominium hotel.

3. A common element not previously allocated as a limited common element may be so allocated only by amendments to the declaration.

(Added to NRS by 2007, 2206)



NRS 116B.350 - Plats.

1. Plats are a part of the declaration and are required for all condominium hotels. Each plat must be clear and legible and contain a certification that the plat contains all information required by this section.

2. Each plat must comply with the provisions of chapter 278 of NRS and show:

(a) The name and a survey of the area which is the subject of the plat;

(b) A sufficient description of the real estate;

(c) The extent of any encroachments by or upon any portion of the property which is the subject of the plat;

(d) The location and dimensions of all easements having a specific location and dimension which serve or burden any portion of the condominium hotel;

(e) The location and dimensions with reference to an established datum of any vertical residential unit boundaries and that unit s identifying number;

(f) The location with reference to an established datum of any horizontal unit boundaries not shown or projected on plats recorded pursuant to subsection 4 and that unit s identifying number;

(g) The location and dimensions of the units, shared components and common elements; and

(h) The location and dimensions of limited common elements, if any, including porches, balconies and patios.

3. Each plat must be certified by a professional land surveyor.

4. The plats must show or project any units in which the declarant has reserved the right to create additional units or common elements, or portions of the shared components or hotel unit, identified appropriately.

5. Unless the declaration provides otherwise, when the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part, the elevations need not be depicted on the plats.

6. Upon exercising any developmental right, the declarant shall prepare, execute and record new or amended plats necessary to conform to the requirements of this section.

(Added to NRS by 2007, 2206; A 2009, 1619)



NRS 116B.355 - Exercise of developmental rights.

1. To exercise any developmental right reserved in the declaration, the declarant shall prepare, execute and record an amendment to the declaration. The declarant is the owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created and, except in the case of subdivision or conversion of units described in this section, reallocate the allocated interests and the allocated liability for shared expenses by the declarant or hotel unit owner among all units. The amendment must describe any common elements, limited common elements, shared components or portions of the hotel unit thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by NRS 116B.345.

2. Developmental rights may be reserved within any real estate added to the condominium hotel if the amendment adding that real estate includes all matters required by NRS 116B.330 or 116B.335, as the case may be. This provision does not extend the time limit on the exercise of developmental rights imposed by the declaration.

3. Whenever a declarant exercises a developmental right to subdivide or convert a unit or shared components previously created into additional units, common elements, shared components or additional portions of the hotel unit:

(a) If the declarant converts the unit or shared components entirely to common elements, the amendment to the declaration must convey it to the association or reallocate all the allocated interests and allocated liability for shared expenses of that unit among the other units as if that unit had been taken by eminent domain; and

(b) If the declarant subdivides the unit into two or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests and shared expenses of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

4. If the declarant converts a shared component into a residential unit, the amendment to the declaration must reallocate all the allocated interests and allocated liability for shared expenses to the residential units.

5. If the declaration provides that all or a portion of the real estate is subject to a right of withdrawal:

(a) If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(b) If any portion is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(Added to NRS by 2007, 2207)



NRS 116B.360 - Alterations of units; access to units.

Except as otherwise provided in this section and subject to the provisions of the declaration and other provisions of law, a residential unit owner:

1. May make any improvements or alterations to his or her residential unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium hotel; and

2. May not change the appearance of the common elements, the shared components, the hotel unit or the exterior appearance of a unit, building or any other portion of the condominium hotel.

(Added to NRS by 2007, 2208)



NRS 116B.365 - Monuments as boundaries.

The existing physical boundaries of a residential unit or a hotel unit are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit s owner of liability in case of his or her willful misconduct or relieve a declarant or any other person of liability for failure to adhere to any plats.

(Added to NRS by 2007, 2208; A 2009, 1620)



NRS 116B.370 - Relocation of boundaries between adjoining units.

Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the hotel unit owner by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests and allocation of shared expenses, the application must state the proposed reallocations. Unless the hotel unit owner determines within 90 days that the reallocations are unreasonable, the hotel unit owner shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those units owners, contain words of conveyance between them and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee s index in the name of the association and the hotel unit owner.

(Added to NRS by 2007, 2209)



NRS 116B.375 - Subdivision of units.

1. If the declaration expressly so permits, a residential unit may be subdivided into two or more residential units upon receipt of consent from the hotel unit owner. Subject to the provisions of the declaration and other provisions of law, upon receipt of consent from the hotel unit owner to subdivide a residential unit, the association shall prepare, execute and record an amendment to the declaration.

2. The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each residential unit created, and reallocate the allocated interests and allocated liability for shared expenses formerly allocated to the subdivided residential unit to the new residential units in any reasonable manner prescribed by the owner of the subdivided unit.

(Added to NRS by 2007, 2209)



NRS 116B.380 - Amendment of declaration.

1. Provisions in an agreement to purchase a residential unit between a purchaser and a declarant which permit the declarant to amend or change the governing documents at any time before the close of escrow of a residential unit are enforceable.

2. Following the period of a declarant s control of the association, with regard to an amendment that does not in any way affect the hotel unit or the shared components, the declaration may be amended by a majority of the total voting power in the association. The declaration may specify a larger number of votes necessary to amend the declaration.

3. Following the period of declarant s control of the association, with regard to an amendment that in any way affects the hotel unit or the shared components, such an amendment is not effective without the prior written consent of the declarant or the hotel unit owner and the vote of a majority of the total voting power in the association. The declaration may specify a larger number of votes necessary to amend the declaration.

4. No action to challenge the validity of an amendment adopted pursuant to this section may be brought more than 1 year after the amendment is recorded.

5. Every amendment to the declaration must be recorded in every county in which any portion of the condominium hotel is located and is effective only upon recordation. An amendment must be indexed in the grantee s index in the name of the condominium hotel and the association and in the grantor s index in the name of the parties executing the amendment.

(Added to NRS by 2007, 2209)



NRS 116B.385 - Termination of condominium hotel.

1. Except in the case of a taking of the condominium hotel by eminent domain, termination of the condominium hotel or the declaration requires approval by:

(a) The owners representing at least 80 percent of the votes in the association allocated to the residential unit owners; and

(b) The hotel unit owner.

2. An agreement to terminate the condominium hotel or the declaration must be evidenced by the execution of an agreement to terminate in the same manner as a deed by the hotel unit owner and the requisite number of units owners. The agreement to terminate must specify a date after which the agreement will be void unless it is recorded before that date.

3. An agreement to terminate may provide that all of the common elements, shared components or units must be sold following termination. If, pursuant to the agreement, any real estate in the condominium hotel is to be sold following termination, the agreement must set forth the minimum terms of the sale.

4. The hotel unit owner, on behalf of the units owners, may contract for the sale of real estate owned by the units owners in a condominium hotel, but the contract is not binding on the units owners and the declarant or hotel unit owner, as applicable, until approved pursuant to subsections 1 and 2. If any real estate owned by the units owners is to be sold following termination, title to that real estate, upon termination, vests in the hotel unit owner as trustee for the holders of all interests in the units. Thereafter, the hotel unit owner has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the hotel unit owner continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to units owners and lienholders as their interests may appear, in accordance with NRS 116B.390 and 116B.395. Unless otherwise specified in the agreement to terminate, as long as the unit s owner holds title to the real estate, each unit s owner and his or her successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted such unit s owner s unit. During the period of that occupancy, each unit s owner and his or her successors in interest remain liable for all assessments, shared expenses and other obligations imposed on units owners by this chapter or the declaration.

5. If the real estate is not to be sold following termination, title to the common elements and residential units vests in the units owners upon termination as tenants in common in proportion to their respective interests in the association as provided in NRS 116B.395, and liens on the units shift accordingly. While the tenancy in common exists, each unit s owner and his or her successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted such unit s owner s unit.

6. Following termination of the condominium hotel, the proceeds of any sale of real estate, together with the assets of the association, are held by the hotel unit owner as trustee for units owners and holders of liens on the units as their interests may appear.

(Added to NRS by 2007, 2210)



NRS 116B.390 - Rights of creditors following termination.

1. Following termination of a condominium hotel, creditors of the association holding liens on the units, which were recorded before termination, may enforce those liens in the same manner as any lienholder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

2. Creditors of the association are not entitled to payment from any unit s owner in excess of the amount of the creditor s lien against that owner s interest.

(Added to NRS by 2007, 2210)



NRS 116B.395 - Respective interests of units owners following termination.

The respective interests of units owners referred to in NRS 116B.385 and 116B.390 are as follows:

1. Except as otherwise provided in subsection 2, the respective interests of units owners are the fair market values of their units, allocated interests and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the hotel unit owner and the association. The decision of the independent appraisers must be distributed to the units owners and becomes final unless disapproved within 30 days after distribution by units owners to whom 25 percent of the total number of votes in the association are allocated. The proportion of interest of any unit s owner to that of all units owners is determined by dividing the fair market value of that unit and its allocated interests by the total fair market values of all the units and their allocated interests.

2. If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereto before destruction cannot be made, the interests of all units owners are their respective interests in the common elements immediately before the termination.

(Added to NRS by 2007, 2211)



NRS 116B.400 - Effect of foreclosure or enforcement of lien or encumbrance.

1. Except as otherwise provided in subsection 2, foreclosure or enforcement of a lien or encumbrance against the entire condominium hotel does not terminate, of itself, the condominium hotel, and foreclosure or enforcement of a lien or encumbrance against a portion of the condominium hotel, other than withdrawable real estate, does not withdraw that portion from the condominium hotel. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate does not withdraw, of itself, that real estate from the condominium hotel, but the person taking title thereto may require from the hotel unit owner, upon request, an amendment excluding the real estate from the condominium hotel.

2. If a lien or encumbrance against a portion of the real estate comprising the condominium hotel has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to that lien or encumbrance from the condominium hotel.

(Added to NRS by 2007, 2211)



NRS 116B.405 - Rights of secured lenders.

The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units approve specified actions of the units owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to:

1. Deny or delegate control over the general administrative affairs of the association by the units owners or the executive board;

2. Prevent the association or the executive board from commencing, intervening in or settling any litigation or proceeding; or

3. Prevent any trustee or the association from receiving and distributing any proceeds of insurance except as otherwise provided in this chapter.

(Added to NRS by 2007, 2211)



NRS 116B.410 - Merger or consolidation of condominium hotels; reallocation of liability for shared expenses.

1. Any two or more condominium hotels, by agreement of the declarants or hotel unit owners and ratified by the associations as provided in subsection 2, may be merged or consolidated into a single condominium hotel. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant condominium hotel is the legal successor, for all purposes, of all of the preexisting condominium hotels, and the operations and activities of all associations of the preexisting condominium hotels are merged or consolidated into a single association that holds all powers, rights, obligations, assets and liabilities of all preexisting associations.

2. An agreement of two or more condominium hotels to merge or consolidate pursuant to subsection 1 must be evidenced by an agreement prepared, executed, recorded and certified by the declarant or hotel unit owner, as applicable, of each of the preexisting condominium hotels. The agreement must be ratified in each condominium hotel by the percentage of votes required to terminate that condominium hotel. The agreement must be recorded in every county in which a portion of the condominium hotel is located and is not effective until recorded.

3. Every agreement for merger or consolidation must provide for the reallocation of the allocated interests in the new association among the units of the resultant condominium hotel either by stating the reallocations or the formulas upon which they are based or by stating the percentage of overall allocated interests of the new condominium hotel which are allocated to all of the units comprising each of the preexisting condominium hotels, and providing that the portion of the percentages allocated to each unit formerly constituting a part of the preexisting condominium hotel must be equal to the percentages of allocated interests and shared expenses allocated to that unit by the declaration of the preexisting condominium hotel.

4. Every agreement for merger or consolidation must provide for the reallocation of the liability for shared expenses among the residential units of the resultant condominium hotel either by stating the reallocations or the formulas upon which they are based.

(Added to NRS by 2007, 2212)



NRS 116B.415 - Organization of unit-owners association.

1. A unit-owners association must be organized not later than the date the first residential unit in the condominium hotel is conveyed.

2. The membership of the association at all times consists exclusively of all units owners, including the hotel unit and any other units owned by the declarant or, following termination of the condominium hotel, of all owners of former units entitled to distributions of proceeds under the declaration, or their heirs, successors or assigns.

3. The association must:

(a) Be organized as a profit or nonprofit corporation, association, limited-liability company, trust or partnership;

(b) Include in its articles of incorporation, articles of association, articles of organization, certificate of registration, certificate of limited partnership, certificate of trust or other documents of organization, or any amendment thereof, that the purpose of the corporation, association, limited-liability company, trust or partnership is to operate as an association pursuant to this chapter;

(c) Contain in its name the words community association, homeowners association or unit-owners association ; and

(d) Comply with the provisions of chapters 78, 81, 82, 86, 87, 87A, 88 and 88A of NRS when filing with the Secretary of State its articles of incorporation, articles of association, articles of organization, certificate of registration, certificate of limited partnership, certificate of trust or other documents of organization, or any amendment thereof.

4. Unless otherwise provided in the declaration, the association shall not have any ownership or control over the hotel unit or the shared components.

(Added to NRS by 2007, 2212)



NRS 116B.420 - Powers of unit-owners association.

Subject to the provisions of the declaration, the association may do any or all of the following:

1. Adopt and amend bylaws, rules and regulations pertaining to the common elements. Unless otherwise provided in the declaration, bylaws, rules or regulations adopted by the association must not attempt to exercise any control over the hotel unit or the shared components.

2. Adopt and amend budgets for revenues, expenditures and reserves relating to the common elements and collect assessments for common expenses from the units owners.

3. Hire and discharge managing agents and other employees, agents and independent contractors of the association.

4. Institute, defend or intervene in litigation or administrative proceedings in its own name on behalf of itself or two or more units owners on matters affecting the condominium hotel.

5. Make contracts and incur liabilities with regard to the common elements.

6. Regulate the use, maintenance, repair, replacement and modification of common elements.

7. Cause additional improvements to be made as a part of the common elements.

8. Acquire, hold, encumber and convey in its own name any right, title or interest to real estate or personal property, but common elements may be conveyed or subjected to a security interest only pursuant to NRS 116B.560.

9. Grant easements, leases, licenses and concessions through or over the common elements.

10. Impose and receive any payments, fees or charges for the use, rental or operation of the common elements.

11. Impose charges for late payment of assessments on common elements.

12. Impose reasonable fines for violations of the governing documents of the association only if the association complies with the requirements set forth in NRS 116B.430.

13. Provide for the indemnification of its officers and executive board and maintain directors and officers liability insurance.

14. Assign its right to future income, including the right to receive assessments for common expenses, but only to the extent the declaration expressly so provides.

15. Exercise any other powers conferred by the declaration or bylaws.

16. Exercise any other powers necessary and proper for the governance and operation of the association.

(Added to NRS by 2007, 2213)



NRS 116B.425 - Power of executive board to act on behalf of association; members and officers are fiduciaries; duty of care; application of business-judgment rule; limitations on power.

1. Except as otherwise provided in the declaration, the bylaws, this section or other provisions of this chapter, the executive board may act in all instances on behalf of the association. In the performance of their duties, the officers and members of the executive board are fiduciaries. The members of the executive board are required to exercise the ordinary and reasonable care of directors of a corporation, subject to the business-judgment rule.

2. The executive board may not act on behalf of the association to amend the declaration, to terminate the condominium hotel, or to elect members of the executive board or determine their qualifications, powers and duties or terms of office, but the executive board may fill vacancies in its membership for the unexpired portion of any term.

(Added to NRS by 2007, 2213)



NRS 116B.430 - Power of executive board to impose fines and other sanctions for violations of governing documents; procedural requirements; continuing violations; collection of past due fines.

1. Except as otherwise provided in this section and unless the declaration provides otherwise, if a residential unit owner or the tenant or guest of a residential unit owner violates any provision of the governing documents of an association, the executive board may, if the governing documents so provide:

(a) Prohibit, for a reasonable time, the residential unit owner or the tenant or guest of the residential unit owner from:

(1) Voting on matters related to the association.

(2) Using the common elements. The provisions of this subparagraph do not prohibit the residential unit owner or the tenant or guest of the residential unit owner from using any portion of the common elements, if any, as is necessary for vehicular or pedestrian ingress or egress to or from the residential unit.

(b) Impose a fine against the residential unit owner or the tenant or guest of the residential unit owner for each violation. If the violation poses an imminent threat of causing a substantial adverse effect on the health, safety or welfare of the residential unit owners or residents of the condominium hotel, the amount of the fine must be commensurate with the severity of the violation and must be determined by the executive board in accordance with the governing documents. If the violation does not pose an imminent threat of causing a substantial adverse effect on the health, safety or welfare of the residential unit owners or residents or guests of the condominium hotel, the amount of the fine must be commensurate with the severity of the violation and must be determined by the executive board in accordance with the governing documents, but the amount of the fine must not exceed $100 for each violation or a total amount of $1,000, whichever is less. The limitations on the amount of the fine do not apply to any interest, charges or costs that may be collected by the association pursuant to this section if the fine becomes past due.

2. The executive board may not impose a fine pursuant to subsection 1 unless:

(a) Not less than 30 days before the violation, the person against whom the fine will be imposed had been provided with written notice of the applicable provisions of the governing documents that form the basis of the violation; and

(b) Within a reasonable time after the discovery of the violation, the person against whom the fine will be imposed has been provided with:

(1) Written notice specifying the details of the violation, the amount of the fine, and the date, time and location for a hearing on the violation; and

(2) A reasonable opportunity to contest the violation at the hearing.

3. The executive board must schedule the date, time and location for the hearing on the violation so that the person against whom the fine will be imposed is provided with a reasonable opportunity to prepare for the hearing and to be present at the hearing.

4. The executive board must hold a hearing before it may impose the fine, unless the person against whom the fine will be imposed:

(a) Pays the fine;

(b) Executes a written waiver of the right to the hearing; or

(c) Fails to appear at the hearing after being provided with proper notice of the hearing.

5. If a fine is imposed pursuant to subsection 1 and the violation is not cured within 14 days, or within any longer period that may be established by the executive board, the violation shall be deemed a continuing violation. Thereafter, the executive board may impose an additional fine for the violation for each 7-day period or portion thereof that the violation is not cured. Any additional fine may be imposed without notice and an opportunity to be heard.

6. If the governing documents so provide, the executive board may appoint a committee, with not less than three members, to conduct hearings on violations and to impose fines pursuant to this section. While acting on behalf of the executive board for those limited purposes, the committee and its members are entitled to all privileges and immunities and are subject to all duties and requirements of the executive board and its members.

7. The provisions of this section establish the minimum procedural requirements that the executive board must follow before it may impose a fine. The provisions of this section do not preempt any provisions of the governing documents that provide greater procedural protections.

8. Any past due fine:

(a) Bears interest at the rate established by the association, not to exceed the legal rate per annum.

(b) May include any costs of collecting the past due fine at a rate established by the association. If the past due fine is for a violation that does not threaten the health, safety or welfare of the residents of the condominium hotel, the rate established by the association for the costs of collecting the past due fine:

(1) May not exceed $20, if the outstanding balance is less than $200.

(2) May not exceed $50, if the outstanding balance is $200 or more, but is less than $500.

(3) May not exceed $100, if the outstanding balance is $500 or more, but is less than $1,000.

(4) May not exceed $250, if the outstanding balance is $1,000 or more, but is less than $5,000.

(5) May not exceed $500, if the outstanding balance is $5,000 or more.

(c) May include any costs incurred by the association during a civil action to enforce the payment of the past due fine.

9. Unless the declaration provides otherwise, nothing in this section shall be construed as giving the association the power to sanction a unit s owner for matters related to the hotel unit or the shared components.

10. As used in this section:

(a) Costs of collecting includes, without limitation, any collection fee, filing fee, recording fee, referral fee, fee for postage or delivery, and any other fee or cost that an association may reasonably charge to the unit s owner for the collection of a past due fine. The term does not include any costs incurred by an association during a civil action to enforce the payment of a past due fine.

(b) Outstanding balance means the amount of a past due fine that remains unpaid before any interest, charges for late payment or costs of collecting the past due fine are added.

(Added to NRS by 2007, 2214)



NRS 116B.435 - Accounting for fines in books and records of association; prohibition against applying payment for assessment, fee or other charge toward payment of fine; exceptions.

If an association has imposed a fine against a residential unit owner or a tenant or guest of a residential unit owner pursuant to NRS 116B.430 for violations of the governing documents of the association, the association:

1. Shall, in the books and records of the association, account for the fine separately from any assessment, fee or other charge; and

2. Shall not apply, in whole or in part, any payment made by the residential unit owner for any assessment, fee or other charge toward the payment of the outstanding balance of the fine or any costs of collecting the fine, unless the residential unit owner provides written authorization which directs the association to apply the payment made by the unit s owner in such a manner.

(Added to NRS by 2007, 2216)



NRS 116B.440 - Period of declarant s control of association; representation of units owners on executive board.

1. Except as otherwise provided in this section, the declaration may provide for a period of declarant s control of the association, during which a declarant, or persons designated by a declarant, may appoint and remove the officers of the association and members of the executive board. Regardless of the period provided in the declaration, a period of declarant s control terminates not later than:

(a) Sixty days after conveyance of 75 percent of the residential units that may be created to residential unit owners other than a declarant;

(b) Five years after all declarants have ceased to offer residential units for sale in the ordinary course of business; or

(c) Five years after any right to add new residential units was last exercised,

whichever occurs earlier.

2. A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before termination of that period, but in that event the declarant may require, for the duration of the period of declarant s control, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

3. Not later than 60 days after conveyance of 25 percent of the residential units that may be created to units owners other than a declarant, at least one member and not less than 25 percent of the members of the executive board must be elected by residential unit owners other than the declarant. Not later than 60 days after conveyance of 50 percent of the residential units that may be created to residential unit owners other than a declarant, not less than 33 1/3 percent of the members of the executive board must be elected by residential unit owners other than the declarant.

(Added to NRS by 2007, 2216)



NRS 116B.445 - Election of members of executive board and officers of association; term of office of member of executive board; staggered terms; eligibility to serve on executive board; required disclosures; procedure for conducting elections; certification by member of executive board of understanding of governing documents and provisions of chapter.

1. Not later than the termination of any period of declarant s control, the units owners shall elect an executive board of at least three members. At least a majority of the members of the executive board must be residential unit owners and at least one member of the executive board must be a duly authorized representative of the hotel unit owner. The executive board shall elect the officers of the association. The members of the executive board and the officers of the association shall take office upon election.

2. The term of office of a member of the executive board may not exceed 3 years, except for members who are appointed by the declarant or the hotel unit owner. Unless the governing documents provide otherwise, there is no limitation on the number of terms that a person may serve as a member of the executive board.

3. The governing documents of the association must provide for terms of office that are staggered in such a manner that, to the extent possible, an equal number of members of the executive board are elected at each election. The provisions of this subsection do not apply to:

(a) Members of the executive board who are appointed by the declarant;

(b) Members of the executive board who are appointed by the hotel unit owner; and

(c) Members of the executive board who serve a term of 1 year or less.

4. Not less than 30 days before the preparation of a ballot for the election of members of the executive board, the secretary or other officer specified in the bylaws of the association shall cause notice to be given to each unit s owner of his or her eligibility to serve as a member of the executive board. Each unit s owner who is qualified to serve as a member of the executive board may have his or her name placed on the ballot along with the names of the nominees selected by the members of the executive board or a nominating committee established by the association.

5. Each person whose name is placed on the ballot as a candidate for a member of the executive board must:

(a) Make a good faith effort to disclose any financial, business, professional or personal relationship or interest that would result or would appear to a reasonable person to result in a potential conflict of interest for the candidate if the candidate were to be elected to serve as a member of the executive board; and

(b) Disclose whether the candidate is a member in good standing. For the purposes of this paragraph, a candidate shall not be deemed to be in good standing if the candidate has any unpaid and past due assessments or charges that are required to be paid to the association.

The candidate must make all disclosures required pursuant to this subsection in writing to the association with his or her candidacy information. The association shall distribute the disclosures to each member of the association with the ballot in the manner established in the bylaws of the association.

6. Unless a person is appointed by the declarant, a person may not be a member of the executive board or an officer of the association if the person, the person s spouse or the person s parent or child, by blood, marriage or adoption, performs the duties of a community manager for that association.

7. An officer, employee, agent or director of a corporate owner of a unit, a trustee or designated beneficiary of a trust that owns a unit, a partner of a partnership that owns a unit, a member or manager of a limited-liability company that owns a unit, and a fiduciary of an estate that owns a unit may be an officer of the association or a member of the executive board. In all events where the person serving or offering to serve as an officer of the association or a member of the executive board is not the record owner, the person shall file proof in the records of the association that:

(a) The person is associated with the corporate owner, trust, partnership, limited-liability company or estate as required by this subsection; and

(b) Identifies the unit or units owned by the corporate owner, trust, partnership, limited-liability company or estate.

8. The election of any member of the executive board must be conducted by secret written ballot as follows:

(a) The secretary or other officer specified in the bylaws of the association shall cause a secret ballot and a return envelope to be sent, prepaid by United States mail, to the mailing address of each unit within the condominium hotel or to any other mailing address designated in writing by the unit s owner.

(b) Each unit s owner must be provided with at least 15 days after the date the secret written ballot is mailed to the unit s owner to return the secret written ballot to the association.

(c) A quorum is not required for the election of any member of the executive board.

(d) Only the secret written ballots that are returned to the association may be counted to determine the outcome of the election.

(e) The secret written ballots must be opened and counted at a meeting of the association. A quorum is not required to be present when the secret written ballots are opened and counted at the meeting.

(f) The incumbent members of the executive board and each person whose name is placed on the ballot as a candidate for a member of the executive board may not possess, be given access to or participate in the opening or counting of the secret written ballots that are returned to the association before those secret written ballots have been opened and counted at a meeting of the association.

9. Each member of the executive board shall, within 90 days after his or her appointment or election, certify in writing to the association, on a form prescribed by the Administrator, that the member has read and understands the governing documents of the association and the provisions of this chapter to the best of the member s ability. The Administrator may require the association to submit a copy of the certification of each member of the executive board of that association at the time the association registers with the Ombudsman pursuant to NRS 116B.625.

(Added to NRS by 2007, 2216)



NRS 116B.450 - Removal of member of executive board; indemnification and defense of member of executive board.

1. Notwithstanding any provision of the declaration or bylaws to the contrary, any member of the executive board, other than a member appointed by the declarant or elected by the hotel unit owner, may be removed from the executive board, with or without cause, if at a removal election held pursuant to this section, the number of votes cast in favor of removal constitutes:

(a) At least 35 percent of the total number of voting members of the association; and

(b) At least a majority of all votes cast in that removal election.

2. The removal of any member of the executive board must be conducted by secret written ballot as follows:

(a) The secretary or other officer specified in the bylaws of the association shall cause a secret ballot and a return envelope to be sent, prepaid by United States mail, to the mailing address of each unit within the condominium hotel or to any other mailing address designated in writing by the unit s owner.

(b) Each unit s owner must be provided with at least 15 days after the date the secret written ballot is mailed to the unit s owner to return the secret written ballot to the association.

(c) Only the secret written ballots that are returned to the association may be counted to determine the outcome.

(d) The secret written ballots must be opened and counted at a meeting of the association. A quorum is not required to be present when the secret written ballots are opened and counted at the meeting.

(e) The incumbent members of the executive board, including, without limitation, the member who is subject to the removal, may not possess, be given access to or participate in the opening or counting of the secret written ballots that are returned to the association before those secret written ballots have been opened and counted at a meeting of the association.

3. If a member of an executive board is named as a respondent or sued for liability for actions undertaken in his or her role as a member of the board, the association shall indemnify the member for his or her losses or claims, and undertake all costs of defense, unless it is proven that the member acted with willful or wanton misfeasance or with gross negligence. After such proof, the association is no longer liable for the cost of defense, and may recover costs already expended from the member of the executive board who so acted. Members of the executive board are not personally liable to the victims of crimes occurring on the property. Punitive damages may not be recovered against the association, but may be recovered from persons whose activity gave rise to the damages.

(Added to NRS by 2007, 2218)



NRS 116B.455 - Delivery to association of property held or controlled by declarant; exceptions.

1. In addition to any applicable requirement set forth in this chapter, within 30 days after units owners other than the declarant may elect a majority of the members of the executive board, the declarant shall deliver to the association all property of the units owners and of the association held by or controlled by the declarant, including:

(a) The original or a certified copy of the recorded declaration as amended, the articles of incorporation, articles of association, articles of organization, certificate of registration, certificate of limited partnership, certificate of trust or other documents of organization for the association, the bylaws, minute books and other books and records of the association and any rules or regulations which may have been adopted.

(b) An accounting for money of the association and audited financial statements for each fiscal year and any ancillary period from the date of inception of the association to the date the period of the declarant s control ends. The financial statements must fairly and accurately report the association s financial position.

(c) If major components of the common elements exist within the condominium hotel, a complete study of the reserves of the association, conducted by a person who is registered to conduct such a study pursuant to chapter 116A of NRS. At the time the control of the declarant ends, the declarant shall:

(1) Except as otherwise provided in this paragraph, deliver to the association a reserve account that contains the declarant s share of the amounts then due, and control of the account.

(2) Disclose, in writing, the amount by which the declarant has subsidized the association s dues on a per unit basis.

(d) The association s money or control thereof.

(e) All of the declarant s tangible personal property that has been represented by the declarant as property of the association or, unless the declarant has disclosed in the public offering statement that all such personal property used in the condominium hotel will remain the declarant s property, all of the declarant s tangible personal property that is necessary for, and has been used exclusively in, the operation and enjoyment of the common elements, and inventories of these properties.

(f) A copy of any plans and specifications used in the construction of the common elements which were completed within 2 years before the declaration was recorded.

(g) All insurance policies then in force, in which the units owners, the association, or its directors and officers are named as insured persons.

(h) Copies of any certificates of occupancy that may have been issued with respect to any improvements comprising the common elements.

(i) Any renewable permits and approvals issued by governmental bodies applicable to the common elements or the operation of the association which are in force and any other permits and approvals so issued and applicable which are required by law to be kept on the premises of the condominium hotel.

(j) Written warranties of the contractor, subcontractors, suppliers and manufacturers that are still effective pertaining to the residential units or the common elements.

(k) A roster of owners and mortgagees of units and their addresses and telephone numbers, if known, as shown on the declarant s records.

(l) Contracts of employment in which the association is a contracting party.

(m) Any contract for service in which the association is a contracting party or in which the association has any obligation to pay a fee to the persons performing services related to the common elements.

2. The declarant is not required to deliver to the association any property related to the hotel unit or the shared components.

(Added to NRS by 2007, 2219)



NRS 116B.460 - Delivery to association of additional common elements constructed by declarant or successor declarant.

1. If a condominium hotel is developed in separate phases and any declarant or successor declarant is constructing any common elements that will be added to the association s common elements after the date on which the units owners other than the declarant may elect a majority of the members of the executive board, the declarant or its successors or assigns who is constructing such additional common elements is responsible for:

(a) Paying all expenses related to the additional common elements which are incurred before the conveyance of the additional common elements to the association; and

(b) Except as otherwise provided in NRS 116B.455, delivering to the association that declarant s share of the amount specified in the study of the reserves completed pursuant to subsection 2.

2. Before conveying the additional common elements to the association, the declarant or successor declarant who constructed the additional common elements shall deliver to the association a study of the reserves for the additional common elements which satisfies the requirements of NRS 116B.605.

3. As used in this section, successor declarant includes, without limitation, any successor declarant who does not control the association established by the initial declarant.

(Added to NRS by 2007, 2220)



NRS 116B.465 - Delivery to association of converted shared component reserve deficit.

1. At the time of each close of escrow of a unit in a converted building, the declarant shall deliver to the hotel unit owner the amount of the converted shared component reserve deficit allocated to that unit.

2. The allocation to a unit of the amount of any converted shared component reserve deficit must be made in the same manner as liability for shared expenses is allocated to that unit.

3. As used in this section, converted shared component reserve deficit means the amount necessary to replace the major components of the shared components needing replacement within 10 years after the date of the first sale of a unit.

(Added to NRS by 2007, 2221)



NRS 116B.470 - Delivery to association of converted common element reserve deficit.

1. At the time of each close of escrow of a unit in a converted building, the declarant shall deliver to the association the amount of the converted common element reserve deficit allocated to that unit.

2. The allocation to a unit of the amount of any converted common element reserve deficit must be made in the same manner as assessments are allocated to that unit.

3. As used in this section, converted common element reserve deficit means the amount necessary to replace the major components of the common elements needing replacement within 10 years after the date of the first sale of a unit.

(Added to NRS by 2007, 2221)



NRS 116B.475 - Transfer of special declarant s right.

1. A special declarant s right created or reserved under this chapter may be transferred only by an instrument evidencing the transfer recorded in every county in which any portion of the condominium hotel is located. The instrument is not effective unless executed by the transferee.

2. Upon transfer of any special declarant s right, the liability of a transferor declarant is as follows:

(a) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranties imposed upon the transferor by this chapter. Lack of privity does not deprive any unit s owner of standing to maintain an action to enforce any obligation of the transferor.

(b) If a successor to any special declarant s right is an affiliate of a declarant, the transferor is jointly and severally liable with the successor for any obligations or liabilities of the successor relating to the condominium hotel.

(c) If a transferor retains any special declarant s rights, but transfers other special declarant s rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by this chapter or by the declaration relating to the retained special declarant s rights and arising after the transfer.

(d) A transferor has no liability for any act or omission or any breach of a contractual obligation or warranty arising from the exercise of a special declarant s right by a successor declarant who is not an affiliate of the transferor.

3. Unless otherwise provided in a mortgage, deed of trust or other agreement creating a security interest, in case of foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale or sale under the Bankruptcy Code or a receivership, of any units owned by a declarant or real estate in a condominium hotel subject to developmental rights, a person acquiring title to all the property being foreclosed or sold, but only upon the person s request, succeeds to all special declarant s rights related to that property held by that declarant, or only to any rights reserved in the declaration pursuant to this chapter and held by that declarant to maintain models, offices for sales and signs. The judgment or instrument conveying title must provide for transfer of only the special declarant s rights requested.

4. Upon foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale or sale under the Bankruptcy Code or a receivership of all interests in a condominium hotel owned by a declarant:

(a) The declarant ceases to have any special declarant s rights; and

(b) The period of declarant s control terminates unless the judgment or instrument conveying title provides for transfer of all special declarant s rights held by that declarant to a successor declarant.

(Added to NRS by 2007, 2221)



NRS 116B.480 - Liabilities and obligations of person who succeeds to special declarant s rights.

The liabilities and obligations of a person who succeeds to special declarant s rights are as follows:

1. A successor to any special declarant s right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by this chapter or by the declaration.

2. A successor to any special declarant s right, other than a successor described in subsection 3 or 4 or a successor who is an affiliate of a declarant, is subject to the obligations and liabilities imposed by this chapter or the declaration:

(a) On a declarant which relate to the successor s exercise or nonexercise of special declarant s rights; or

(b) On his or her transferor, other than:

(1) Misrepresentations by any previous declarant;

(2) Warranties on improvements made by any previous declarant, or made before the condominium hotel was created;

(3) Breach of any fiduciary obligation by any previous declarant or his or her appointees to the executive board; or

(4) Any liability or obligation imposed on the transferor as a result of the transferor s acts or omissions after the transfer.

3. A successor to only a right reserved in the declaration to maintain models, offices for sales and signs, may not exercise any other special declarant s right, and is not subject to any liability or obligation as a declarant, except the obligation to provide a public offering statement and any liability arising as a result thereof.

4. A successor to all special declarant s rights held by a transferor who succeeded to those rights pursuant to a deed or other instrument of conveyance in lieu of foreclosure or a judgment or instrument under subsection 3 of NRS 116B.475 may declare in a recorded instrument the intention to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant s rights to any person acquiring title to any unit or real estate subject to developmental rights owned by the successor, or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by his or her transferor to control the executive board in accordance with NRS 116B.440 for the duration of any period of declarant s control, and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant s rights under this subsection, the successor declarant is not subject to any liability or obligation as a declarant other than liability for his or her acts and omissions under NRS 116B.440.

(Added to NRS by 2007, 2222)



NRS 116B.485 - Successor not subject to certain claims against or other obligations of transferor of special declarant s right.

NRS 116B.475 and 116B.480 do not subject any successor to a special declarant s right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under this chapter or the declaration.

(Added to NRS by 2007, 2223)



NRS 116B.490 - Bylaws.

1. The bylaws of the association must provide:

(a) The number of members of the executive board and the titles of the officers of the association;

(b) For election by the executive board of a president, treasurer, secretary and any other officers of the association the bylaws specify;

(c) The qualifications, powers and duties, terms of office and manner of electing and removing officers of the association and members of the executive board and filling vacancies;

(d) Which powers, if any, that the executive board or the officers of the association may delegate to other persons, including a community manager;

(e) Which of its officers may prepare, execute, certify and record amendments to the declaration on behalf of the association;

(f) Procedural rules for conducting meetings of the association;

(g) A method for amending the bylaws; and

(h) Procedural rules for conducting elections.

2. Except as otherwise provided in the declaration, the bylaws may provide for any other matters the association deems necessary and appropriate.

3. The bylaws must be written in plain English.

4. The bylaws must not attempt to exercise any control over the shared components or the hotel unit.

(Added to NRS by 2007, 2223)



NRS 116B.495 - Rules of association.

The rules adopted by an association, if any:

1. Must be reasonably related to the duties of the association.

2. Must be sufficiently explicit in their prohibition, direction or limitation to inform a person of any action or omission required for compliance.

3. Must not be adopted to evade any obligation of the association.

4. Must be consistent with the governing documents of the association and must not arbitrarily restrict conduct or require the construction of any capital improvement by a unit s owner that is not required by the governing documents of the association.

5. Must be uniformly enforced under the same or similar circumstances against all units owners. Any rule that is not so uniformly enforced may not be enforced against any unit s owner.

6. May be enforced by the association through the imposition of a fine only if the association complies with the requirements set forth in NRS 116B.430 for levying fines.

7. Must not attempt to exercise any control over the shared components or the hotel unit.

(Added to NRS by 2007, 2223)



NRS 116B.500 - Rules of hotel unit owner.

1. The rules and regulations established by a hotel unit owner, if any:

(a) Must be reasonably related to the duties of the hotel unit owner.

(b) Must be sufficiently explicit in their prohibition, direction or limitation to inform a person of any action or omission required for compliance.

(c) Must not be adopted to evade any obligation of the hotel unit owner.

(d) Must be consistent with the governing documents of the association and must not arbitrarily restrict conduct or require the construction of any capital improvement by a unit s owner that is not required by the governing documents of the association.

(e) Must be uniformly enforced under the same or similar circumstances against all units owners. Any rule that is not so uniformly enforced may not be enforced against any unit s owner.

2. If the hotel unit owner adopts a policy to prohibit use of the shared components by residential unit owners for violation of reasonable rules and regulations as may be established by the hotel unit owner, the hotel unit owner or his or her designated agent shall prepare and cause to be hand-delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit s owner a copy of such policy and the rules and regulations.

(Added to NRS by 2007, 2205)



NRS 116B.505 - Limitation on power of hotel unit owner to impose sanctions for violations of rules; exception; procedural requirements.

1. A hotel unit owner may not prohibit use of the shared components pursuant to paragraph (d) of subsection 4 of NRS 116B.340 unless:

(a) Not less than 30 days before the violation, the residential unit owner against whom the prohibition will be imposed has been provided with written notice of the applicable provisions of the rules and regulations established by the hotel unit owner that form the basis of the violation; and

(b) Within 10 days after the discovery of the violation, the residential unit owner against whom the prohibition will be imposed has been provided with:

(1) Written notice specifying the details of the violation; and

(2) A reasonable opportunity to contest the violation.

2. Within 10 days after receiving the written notice specifying the details of the violation, the residential unit owner may:

(a) Provide to the hotel unit owner any written information or any explanation relating to the violation; or

(b) Request a meeting with the hotel unit owner to present the information or explanation relating to the violation.

3. A meeting requested by a residential unit owner pursuant to subsection 2 must be held as soon as practicable, but not later than 30 days after the date on which the request for a meeting is received by the hotel unit owner. The meeting may be held in person, by telephone or by videoconferencing.

4. The provisions of this section establish the minimum procedural requirements that the hotel unit owner must follow before the hotel unit owner may prohibit use of the shared components by a residential unit owner. The provisions of this section do not preempt any provisions of the rules and regulations established by the hotel unit owner that provide greater procedural protections.

(Added to NRS by 2007, 2205)



NRS 116B.510 - Complaint alleging violation by hotel unit owner; acknowledgment; response.

1. If the hotel unit owner receives a written complaint from a unit s owner alleging that the hotel unit owner has violated any provision of the governing documents or any other provision of this chapter, the hotel unit owner shall, not later than 10 business days after the date on which the hotel unit owner received the complaint, acknowledge receipt of the complaint by notifying the unit s owner of the receipt.

2. The hotel unit owner shall respond in writing to a complaint described in subsection 1 not later than 20 business days after the date on which the hotel unit owner received the complaint.

(Added to NRS by 2007, 2206)



NRS 116B.515 - Upkeep of condominium hotel.

1. Except to the extent provided by the declaration or this chapter, the association is responsible for maintenance, repair and replacement of the common elements, and each unit s owner is responsible for maintenance, repair and replacement of his or her unit. Each unit s owner shall afford to the association and the other units owners, and to their agents or employees, access through his or her unit reasonably necessary for those purposes. If damage is inflicted by a residential unit owner on the common elements, hotel unit or on any unit through which access is taken, the residential unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof.

2. Except to the extent provided by the declaration, the hotel unit owner is responsible for the maintenance, repair and replacement of the hotel unit and the shared components.

(Added to NRS by 2007, 2223)



NRS 116B.520 - Meetings of units owners of association; frequency of meetings; calling special meetings or removal elections; requirements concerning notice and agendas; dissemination of schedule of fines; requirements concerning minutes of meetings; right of units owners to make audio recordings of meetings; presentation of written report concerning budgets for shared expenses.

1. A meeting of the units owners must be held:

(a) As required by the declaration; and

(b) At least once each year.

2. Special meetings of the units owners may be called by the president, by a majority of the executive board or by units owners constituting at least 10 percent, or any lower percentage specified in the bylaws, of the total number of voting members of the association. The same number of units owners may also call a removal election pursuant to NRS 116B.450. To call a special meeting or a removal election, the units owners must submit a written petition which is signed by the required percentage of the total number of voting members of the association pursuant to this section and which is mailed, return receipt requested, or served by a process server to the executive board for the association. If the petition calls for a special meeting, the executive board shall set the date for the special meeting so that the special meeting is held not less than 15 days or more than 60 days after the date on which the petition is received. If the petition calls for a removal election, the secret written ballots for the removal election must be sent in the manner required by NRS 116B.450 not less than 15 days or more than 60 days after the date on which the petition is received, and the executive board shall set the date for the meeting to open and count the secret written ballots so that the meeting is held not more than 15 days after the deadline for returning the secret written ballots.

3. Not less than 15 days or more than 60 days in advance of any meeting of the units owners, the secretary or other officer specified in the bylaws shall cause notice of the meeting to be hand-delivered, sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit s owner or, if the association offers to send notice by electronic mail, sent by electronic mail at the request of the unit s owner to an electronic mail address designated in writing by the unit s owner. The notice of the meeting must state the time and place of the meeting and include a copy of the agenda for the meeting. The notice must include notification of the right of a unit s owner to:

(a) Have a copy of the minutes or a summary of the minutes of the meeting provided to the unit s owner upon request and, if required by the executive board, upon payment to the association of the cost of providing the copy to the unit s owner.

(b) Speak to the association or executive board, unless the executive board is meeting in executive session.

4. The agenda for a meeting of the units owners must consist of:

(a) A clear and complete statement of the topics scheduled to be considered during the meeting, including, without limitation, any proposed amendment to the declaration or bylaws, any fees or assessments to be imposed or increased by the association, any budgetary changes and any proposal to remove an officer of the association or member of the executive board.

(b) A list describing the items on which action may be taken and clearly denoting that action may be taken on those items. In an emergency, the units owners may take action on an item which is not listed on the agenda as an item on which action may be taken.

(c) A period devoted to comments by units owners and discussion of those comments. Except in emergencies, no action may be taken upon a matter raised under this item of the agenda until the matter itself has been specifically included on an agenda as an item upon which action may be taken pursuant to paragraph (b).

5. If the association adopts a policy imposing fines for any violations of the governing documents of the association, the secretary or other officer specified in the bylaws shall prepare and cause to be hand-delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit s owner, a schedule of the fines that may be imposed for those violations.

6. The secretary or other officer specified in the bylaws shall cause minutes to be recorded or otherwise taken at each meeting of the units owners. Not more than 30 days after each such meeting, the secretary or other officer specified in the bylaws shall cause the minutes or a summary of the minutes of the meeting to be made available to the units owners. A copy of the minutes or a summary of the minutes must be provided to any unit s owner upon request and, if required by the executive board, upon payment to the association of the cost of providing the copy to the unit s owner.

7. Except as otherwise provided in subsection 8, the minutes of each meeting of the units owners must include:

(a) The date, time and place of the meeting;

(b) The substance of all matters proposed, discussed or decided at the meeting; and

(c) The substance of remarks made by any unit s owner at the meeting if the unit s owner requests that the minutes reflect his or her remarks or, if the unit s owner has prepared written remarks, a copy of his or her prepared remarks if the unit s owner submits a copy for inclusion.

8. The executive board may establish reasonable limitations on materials, remarks or other information to be included in the minutes of a meeting of the units owners.

9. The association shall maintain the minutes of each meeting of the units owners until the condominium hotel is terminated.

10. A unit s owner may record on audiotape or any other means of sound reproduction a meeting of the units owners if the unit s owner, before recording the meeting, provides notice of his or her intent to record the meeting to the other units owners who are in attendance at the meeting.

11. The units owners may approve, at the annual meeting of the units owners, the minutes of the prior annual meeting of the units owners and the minutes of any prior special meetings of the units owners. A quorum is not required to be present when the units owners approve the minutes.

12. The hotel unit owner or his or her designated agent shall attend the annual meeting of the units owners to present a written report concerning the status of the current year s budget for the shared expenses and discuss any material issues that will affect the preparation of the next year s budget for shared expenses.

13. As used in this section, emergency means any occurrence or combination of occurrences that:

(a) Could not have been reasonably foreseen;

(b) Affects the health, welfare and safety of the units owners or residents of the condominium hotel;

(c) Requires the immediate attention of, and possible action by, the executive board; and

(d) Makes it impracticable to comply with the provisions of subsection 3 or 4.

(Added to NRS by 2007, 2224)



NRS 116B.525 - Meetings of executive board; frequency of meetings; requirements concerning notice and agendas; periodic review of certain financial and legal matters at meetings; requirements concerning minutes of meetings; right of units owners to make audio recordings of certain meetings.

1. A meeting of the executive board must be held at least once a year.

2. Except in an emergency or unless the bylaws of an association require a longer period of notice, the secretary or other officer specified in the bylaws of the association shall, not less than 30 days before the date of a meeting of the executive board, cause notice of the meeting to be given to the units owners. Such notice must be:

(a) Sent prepaid by United States mail to the mailing address of each unit within the condominium hotel or to any other mailing address designated in writing by the unit s owner; or

(b) If the association offers to send notice by electronic mail, sent by electronic mail at the request of the unit s owner to an electronic mail address designated in writing by the unit s owner.

3. In an emergency, the secretary or other officer specified in the bylaws of the association shall, if practicable, cause notice of the meeting to be sent prepaid by United States mail to the mailing address of each unit within the condominium hotel. If delivery of the notice in this manner is impracticable, the notice must be hand-delivered to each unit within the condominium hotel or posted in a prominent place or places within the common elements of the association.

4. The notice of a meeting of the executive board must state the time and place of the meeting and include a copy of the agenda for the meeting or the date on which and the locations where copies of the agenda may be conveniently obtained by the units owners. The notice must include notification of the right of a unit s owner to:

(a) Have a copy of the minutes or a summary of the minutes of the meeting provided to the unit s owner upon request and, if required by the executive board, upon payment to the association of the cost of providing the copy to the unit s owner.

(b) Speak to the association or executive board, unless the executive board is meeting in executive session.

5. The agenda of the meeting of the executive board must comply with the provisions of subsection 4 of NRS 116B.520. The period required to be devoted to comments by the units owners and discussion of those comments must be scheduled for the beginning of each meeting. In an emergency, the executive board may take action on an item which is not listed on the agenda as an item on which action may be taken.

6. At least once every year, unless the declaration or bylaws of the association impose more stringent standards, the executive board shall review, at a minimum, the following financial information at one of its meetings:

(a) A current year-to-date financial statement of the association;

(b) A current year-to-date schedule of revenues and expenses for the operating account and the reserve account, compared to the budget for those accounts;

(c) A current reconciliation of the operating account of the association;

(d) A current reconciliation of the reserve account of the association;

(e) The latest account statements prepared by the financial institutions in which the accounts of the association are maintained; and

(f) The current status of any civil action or claim submitted to arbitration or mediation in which the association is a party.

7. The secretary or other officer specified in the bylaws shall cause minutes to be recorded or otherwise taken at each meeting of the executive board. Not more than 30 days after each such meeting, the secretary or other officer specified in the bylaws shall cause the minutes or a summary of the minutes of the meetings to be made available to the units owners. A copy of the minutes or a summary of the minutes must be provided to any unit s owner upon request and, if required by the executive board, upon payment to the association of the cost of providing the copy to the unit s owner.

8. Except as otherwise provided in subsection 9 and NRS 116B.530, the minutes of each meeting of the executive board must include:

(a) The date, time and place of the meeting;

(b) The names of those members of the executive board who were present and of those members who were absent at the meeting;

(c) The substance of all matters proposed, discussed or decided at the meeting;

(d) A record of each member s vote on any matter decided by vote at the meeting; and

(e) The substance of remarks made by any unit s owner who addresses the executive board at the meeting if the unit s owner requests that the minutes reflect his or her remarks or, if the unit s owner has prepared written remarks, a copy of his or her prepared remarks if the unit s owner submits a copy for inclusion.

9. The executive board may establish reasonable limitations on materials, remarks or other information to be included in the minutes of its meetings.

10. The association shall maintain the minutes of each meeting of the executive board until the condominium hotel is terminated.

11. A unit s owner may record on audiotape or any other means of sound reproduction a meeting of the executive board, unless the executive board is meeting in executive session, if the unit s owner, before recording the meeting, provides notice of his or her intent to record the meeting to the members of the executive board and the other units owners who are in attendance at the meeting.

12. As used in this section, emergency means any occurrence or combination of occurrences that:

(a) Could not have been reasonably foreseen;

(b) Affects the health, welfare and safety of the units owners or residents of the condominium hotel;

(c) Requires the immediate attention of, and possible action by, the executive board; and

(d) Makes it impracticable to comply with the provisions of subsection 2 or 5.

(Added to NRS by 2007, 2226)



NRS 116B.530 - Right of units owners to speak at certain meetings; limitations on right; limitations on power of executive board to meet in executive session; procedure governing hearings on alleged violations; requirements concerning minutes of certain meetings.

1. Except as otherwise provided in this section, a unit s owner may attend any meeting of the units owners or of the executive board and speak at any such meeting. The executive board may establish reasonable limitations on the time a unit s owner may speak at such a meeting.

2. An executive board may not meet in executive session to enter into, renew, modify, terminate or take any other action regarding a contract, unless it is a contract between the association and an attorney.

3. An executive board may meet in executive session only to:

(a) Consult with the attorney for the association on matters relating to proposed or pending litigation if the contents of the discussion would otherwise be governed by the privilege set forth in NRS 49.035 to 49.115, inclusive, or to enter into, renew, modify, terminate or take any other action regarding a contract between the association and the attorney.

(b) Discuss the character, alleged misconduct, professional competence, or physical or mental health of a community manager or an employee of the association.

(c) Except as otherwise provided in subsection 4, discuss a violation of the governing documents, including, without limitation, the failure to pay an assessment.

4. An executive board shall meet in executive session to hold a hearing on an alleged violation of the governing documents unless the person who may be sanctioned for the alleged violation requests in writing that an open hearing be conducted by the executive board. If the person who may be sanctioned for the alleged violation requests in writing that an open hearing be conducted, the person:

(a) Is entitled to attend all portions of the hearing related to the alleged violation, including, without limitation, the presentation of evidence and the testimony of witnesses; and

(b) Is not entitled to attend the deliberations of the executive board.

5. Except as otherwise provided in this subsection, any matter discussed by the executive board when it meets in executive session must be generally noted in the minutes of the meeting of the executive board. The executive board shall maintain minutes of any decision made pursuant to subsection 4 concerning an alleged violation and, upon request, provide a copy of the decision to the person who was subject to being sanctioned at the hearing or to his or her designated representative.

6. Except as otherwise provided in subsection 4, a unit s owner is not entitled to attend or speak at a meeting of the executive board held in executive session.

(Added to NRS by 2007, 2228)



NRS 116B.535 - Right of units owners to have certain complaints placed on agenda of meeting of executive board.

1. If an executive board receives a written complaint from a unit s owner alleging that the executive board has violated any provision of this chapter or any provision of the governing documents of the association, the executive board shall, if action is required by the executive board, place the subject of the complaint on the agenda of the next regularly scheduled meeting of the executive board.

2. Not later than 10 business days after the date that the association receives such a complaint, the executive board or an authorized representative of the association shall acknowledge the receipt of the complaint and notify the unit s owner that, if action is required by the executive board, the subject of the complaint will be placed on the agenda of the next regularly scheduled meeting of the executive board.

(Added to NRS by 2007, 2228)



NRS 116B.540 - Meetings regarding civil actions; requirements for commencing or ratifying certain civil actions; right of units owners to request dismissal of certain civil actions; disclosure of terms and conditions of settlements.

1. The association shall provide written notice to each unit s owner of a meeting at which the commencement of a civil action is to be considered at least 21 calendar days before the date of the meeting. Except as otherwise provided in this subsection, the association may commence a civil action only upon a vote or written agreement of the owners of units to which at least a majority of the votes of the members of the association are allocated. The provisions of this subsection do not apply to a civil action that is commenced:

(a) To enforce the payment of an assessment;

(b) To enforce the declaration, bylaws or rules of the association;

(c) To enforce a contract with a vendor;

(d) To proceed with a counterclaim; or

(e) To protect the health, safety and welfare of the members of the association. If a civil action is commenced pursuant to this paragraph without the required vote or agreement, the action must be ratified within 90 days after the commencement of the action by a vote or written agreement of the owners of the units to which at least a majority of votes of the members of the association are allocated. If the association, after making a good faith effort, cannot obtain the required vote or agreement to commence or ratify such a civil action, the association may thereafter seek to dismiss the action without prejudice for that reason only if a vote of written agreement of the owners of the units to which at least a majority of votes of the members of the association are allocated was obtained at the time the approval to commence or ratify the action was sought.

2. At least 10 days before an association commences or seeks to ratify the commencement of a civil action, the association shall provide a written statement to all the units owners that includes:

(a) A reasonable estimate of the costs of the civil action, including reasonable attorney s fees;

(b) An explanation of the potential benefits of the civil action and the potential adverse consequences if the association does not commence the action or if the outcome of the action is not favorable to the association; and

(c) All disclosures that are required to be made upon the sale of the property.

3. No person other than a unit s owner may request the dismissal of a civil action commenced by the association on the ground that the association failed to comply with any provision of this section.

4. If any civil action in which the association is a party is settled, the executive board shall disclose the terms and conditions of the settlement at the next regularly scheduled meeting of the executive board after the settlement has been reached. The executive board may not approve a settlement which contains any terms and conditions that would prevent the executive board from complying with the provisions of this subsection.

(Added to NRS by 2007, 2229)



NRS 116B.545 - Quorum.

1. Except as otherwise provided in this section and NRS 116B.445, and except when the governing documents provide otherwise, a quorum is present throughout any meeting of the association if the number of members of the association who are present in person or by proxy at the beginning of the meeting equals or exceeds 20 percent of the total number of voting members of the association.

2. If the governing documents of an association contain a quorum requirement for a meeting of the association that is greater than the 20 percent required by subsection 1 and, after proper notice has been given for a meeting, the members of the association who are present in person or by proxy at the meeting are unable to hold the meeting because a quorum is not present at the beginning of the meeting, the members who are present in person at the meeting may adjourn the meeting to a time that is not less than 48 hours or more than 30 days after the date of the meeting. At the subsequent meeting:

(a) A quorum shall be deemed to be present if the number of members of the association who are present in person or by proxy at the beginning of the subsequent meeting equals or exceeds 20 percent of the total number of voting members of the association; and

(b) If such a quorum is deemed to be present but the actual number of members who are present in person or by proxy at the beginning of the subsequent meeting is less than the number of members who are required for a quorum under the governing documents, the members who are present in person or by proxy at the subsequent meeting may take action only on those matters that were included as items on the agenda of the original meeting.

The provisions of this subsection do not change the actual number of votes that are required under the governing documents for taking action on any particular matter.

3. Unless the governing documents specify a larger percentage, a quorum is deemed present throughout any meeting of the executive board if persons entitled to cast 50 percent of the votes on that board are present at the beginning of the meeting.

(Added to NRS by 2007, 2230)



NRS 116B.550 - Voting by units owners; use of proxies; voting by lessees of leased units; association prohibited from voting as owner of unit.

1. If only one of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than one of the owners are present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any one of the owners cast the votes allocated to that unit without protest made promptly to the person presiding over the meeting by any of the other owners of the unit.

2. Except as otherwise provided in this section, votes allocated to a unit may be cast pursuant to a proxy executed by a unit s owner. A unit s owner may give a proxy only to a member of his or her immediate family, a tenant of the unit s owner who resides in the condominium hotel, the hotel unit owner or another unit s owner who resides in the condominium hotel. If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through an executed proxy. A unit s owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association.

3. Before a vote may be cast pursuant to a proxy:

(a) The proxy must be dated.

(b) The proxy must not purport to be revocable without notice.

(c) The proxy must designate the meeting for which it is executed.

(d) The proxy must designate each specific item on the agenda of the meeting for which the unit s owner has executed the proxy, except that the unit s owner may execute the proxy without designating any specific items on the agenda of the meeting if the proxy is to be used solely for determining whether a quorum is present for the meeting. If the proxy designates one or more specific items on the agenda of the meeting for which the unit s owner has executed the proxy, the proxy must indicate, for each specific item designated in the proxy, whether the holder of the proxy must cast a vote in the affirmative or the negative on behalf of the unit s owner. If the proxy does not indicate whether the holder of the proxy must cast a vote in the affirmative or the negative for a particular item on the agenda of the meeting, the proxy must be treated, with regard to that particular item, as if the unit s owner were present but not voting on that particular item.

(e) The holder of the proxy must disclose at the beginning of the meeting for which the proxy is executed the number of proxies pursuant to which the holder will be casting votes.

4. A proxy terminates immediately after the conclusion of the meeting for which it is executed.

5. A vote may not be cast pursuant to a proxy for the election or removal of a member of the executive board of an association.

6. The holder of a proxy may not cast a vote on behalf of the unit s owner who executed the proxy in a manner that is contrary to the proxy.

7. A proxy is void if the proxy or the holder of the proxy violates any provision of subsections 1 to 6, inclusive.

8. If the declaration requires that votes on specified matters affecting the condominium hotel must be cast by the lessees of leased units rather than the units owners who have leased the units:

(a) The provisions of subsections 1 to 7, inclusive, apply to the lessees as if they were the units owners;

(b) The units owners who have leased their units to the lessees may not cast votes on those specified matters;

(c) The lessees are entitled to notice of meetings, access to records and other rights respecting those matters as if they were the units owners; and

(d) The units owners must be given notice, in the manner provided in this chapter, of all meetings at which the lessees are entitled to vote.

9. If any votes are allocated to a unit that is owned by the association, those votes may not be cast, by proxy or otherwise, for any purpose.

(Added to NRS by 2007, 2230)



NRS 116B.555 - Tort and contract liability.

Neither the association nor any unit s owner except the declarant or hotel unit owner, as applicable, is liable for that declarant s or hotel unit owner s torts in connection with any part of the condominium hotel which that declarant or hotel unit owner, as applicable, owns or has the responsibility to maintain. Otherwise, an action alleging a wrong done by the association must be brought against the association and not against any unit s owner. If the wrong occurred during any period of declarant s control over the association and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit s owner for all tort losses not covered by insurance suffered by the association or that unit s owner, and all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission. Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney s fees, incurred by the association. Any statute of limitation affecting the association s right of action under this section is tolled until the period of declarant s control terminates. A unit s owner is not precluded from maintaining an action contemplated by this section because he or she is a unit s owner or a member or officer of the association.

(Added to NRS by 2007, 2231)



NRS 116B.560 - Conveyance or encumbrance of common elements.

1. Portions of the common elements of a condominium hotel may be conveyed or subjected to a security interest by the association if persons entitled to cast at least a majority of the votes in the association or any larger percentage otherwise specified in the declaration agree to such action. All owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. Proceeds of the sale are an asset of the association.

2. An agreement to convey or subject common elements in a condominium hotel to a security interest must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of units owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the condominium hotel is situated, and is effective only upon recordation.

3. The association, on behalf of the units owners, may contract to convey an interest in the common elements pursuant to subsection 1, but the contract is not enforceable against the association until approved pursuant to subsections 1 and 2. Upon approval, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

4. Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale or other voluntary transfer of common elements is void.

5. A conveyance or encumbrance of common elements pursuant to this section does not deprive any unit of its rights of access and support.

6. Unless the declaration otherwise provides, a conveyance or encumbrance of common elements pursuant to this section does not affect the priority or validity of preexisting encumbrances.

(Added to NRS by 2007, 2232)



NRS 116B.565 - Insurance: General requirements.

1. Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, and unless the declaration states otherwise, the association shall maintain, to the extent reasonably available, both of the following:

(a) Property insurance on the common elements insuring against all risks of direct physical loss commonly insured against in an amount specified in the declaration.

(b) Liability insurance on the common elements, including insurance for medical payments, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements.

2. Commencing not later than the time of the first conveyance of a residential unit to a person other than the declarant, and unless the declaration states otherwise, the hotel unit owner shall maintain, to the extent reasonably available, the following:

(a) Property and casualty insurance on the residential units, hotel unit and shared components insuring against all risks of direct physical loss commonly insured against in an amount specified in the declaration. An insurance policy issued to the hotel unit owner does not prevent a unit s owner from obtaining insurance for his or her own benefit.

(b) Liability insurance on the residential units, hotel unit and shared components, including insurance for medical payments, in an amount set forth in the declaration, covering all occurrences commonly insured against for death, bodily injury and property damage arising out of or in connection with the use, ownership, or maintenance of the residential units, shared components or the hotel unit.

(Added to NRS by 2007, 2232)



NRS 116B.570 - Insurance: Policies.

Insurance policies carried pursuant to this chapter must provide to the extent reasonably available that:

1. Each unit s owner is an insured person under the policy with respect to liability arising out of his or her interest in the common elements or membership in the association;

2. The insurer waives its right to subrogation under the policy against any unit s owner or member of his or her household;

3. No act or omission by any unit s owner, unless acting within the scope of his or her authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and

4. If, at the time of a loss under the policy, there is other insurance in the name of a unit s owner covering the same risk covered by the policy, the association s policy or the hotel unit owners policy, as applicable, provides primary insurance.

(Added to NRS by 2007, 2233)



NRS 116B.575 - Insurance: Repair or replacement of damaged or destroyed portion of condominium hotel.

1. Unless the declaration states otherwise, with respect to repair or replacement of all or any portion of the condominium hotel after fire or other casualty, any portion of the condominium hotel for which insurance is required under NRS 116B.565 which is damaged or destroyed must be repaired or replaced promptly by the association or the hotel unit owner unless:

(a) The condominium hotel is terminated pursuant to the provisions of this chapter;

(b) Repair or replacement would be illegal under any state or local statute or ordinance governing health or safety; or

(c) The declarant or hotel unit owner, as applicable, and the residential unit owners representing at least 80 percent of the total voting power in the association vote that the damaged or destroyed portion of the condominium hotel not be rebuilt.

2. If a determination is made to effect repair or restoration of the damaged or destroyed portion of the condominium hotel, the insurance proceeds of all insurance policies required to be maintained under NRS 116B.565 that are attributable to the damaged or destroyed portion of the condominium hotel must be disbursed to the contractors engaged in such repair or restoration in appropriate installment payments, and any proceeds that are in excess of the amounts reasonably necessary to effect repair or restoration must be disbursed:

(a) As to the residential units or common elements, to the units owners in proportion to their assessments for common expenses.

(b) As to any portion of the shared components or the hotel unit, to the hotel unit owner.

3. If a determination is made not to effect repair or restoration of the damaged portion of the condominium hotel:

(a) The insurance proceeds attributable to units, shared components or common elements that are not rebuilt must be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lienholders, as their interests may appear; and

(b) The remainder of the proceeds must be distributed:

(1) As to the residential units or common elements, to the units owners in proportion to their assessments for common expenses.

(2) As to any portion of the shared components or the hotel unit, to the hotel unit owner.

(Added to NRS by 2007, 2233)



NRS 116B.580 - Preparation and presentation of financial statements.

1. The Commission shall adopt regulations prescribing the requirements for the preparation and presentation of financial statements of an association pursuant to this chapter.

2. The regulations adopted by the Commission must include, without limitation:

(a) The qualifications necessary for a person to prepare and present financial statements of an association; and

(b) The standards and format to be followed in preparing and presenting financial statements of an association.

(Added to NRS by 2007, 2234)



NRS 116B.585 - Audit and review of financial statements.

1. Except as otherwise provided in subsection 2, the executive board shall:

(a) If the annual budget of the association is less than $75,000, cause the financial statement of the association to be audited by an independent certified public accountant at least once every 4 fiscal years.

(b) If the annual budget of the association is $75,000 or more but less than $150,000, cause the financial statement of the association to be:

(1) Audited by an independent certified public accountant at least once every 4 fiscal years; and

(2) Reviewed by an independent certified public accountant every fiscal year for which an audit is not conducted.

(c) If the annual budget of the association is $150,000 or more, cause the financial statement of the association to be audited by an independent certified public accountant every fiscal year.

2. For any fiscal year for which an audit of the financial statement of the association will not be conducted pursuant to subsection 1, the executive board shall cause the financial statement for that fiscal year to be audited by an independent certified public accountant if, within 180 days before the end of the fiscal year, 15 percent of the total number of voting members of the association submit a written request for such an audit.

3. The Commission shall adopt regulations prescribing the requirements for the auditing or reviewing of financial statements of an association pursuant to this section. Such regulations must include, without limitation:

(a) The qualifications necessary for a person to audit or review financial statements of an association; and

(b) The standards and format to be followed in auditing or reviewing financial statements of an association.

(Added to NRS by 2007, 2234)



NRS 116B.590 - Assessments for common expenses; funding of adequate reserves; collection of interest on past due assessments; calculation of assessments for particular types of common expenses; notice of meetings regarding assessments for capital improvements.

1. Until the association makes an assessment for common expenses for the common elements, the declarant shall pay all common expenses. After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association in accordance with the requirements set forth in this chapter. Unless the declaration imposes more stringent standards, the budget must include a budget for the daily operation of the association and a budget for the reserves required by paragraph (b) of subsection 2.

2. Except for assessments under subsections 4 to 7, inclusive:

(a) All common expenses, including the reserves, must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to NRS 116B.340.

(b) The association shall establish adequate reserves, funded on a reasonable basis, for the repair, replacement and restoration of the major components of the common elements. The reserves may be used only for those purposes and must not be used for daily maintenance. The association may comply with the provisions of this paragraph through a funding plan that is designed to allocate the costs for the repair, replacement and restoration of the major components of the common elements over a period of years if the funding plan is designed in an actuarially sound manner which will ensure that sufficient money is available when the repair, replacement and restoration of the major components of the common elements are necessary.

3. Any past due assessment for common expenses or installment thereof bears interest at the rate established by the association not exceeding 18 percent per year.

4. To the extent required by the declaration:

(a) Any common expense or portion thereof benefiting fewer than all of the units must be assessed exclusively against the units benefited; and

(b) The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

5. Assessments to pay a judgment against the association may be made only against the units in the condominium hotel at the time the judgment was entered, in proportion to their liabilities for common expenses.

6. If any common expense is caused by the misconduct of any unit s owner, the association may assess that expense exclusively against his or her unit.

7. If liabilities for common expenses are reallocated, assessments for common expenses and any installment thereof not yet due must be recalculated in accordance with the reallocated liabilities.

8. The association shall provide written notice to each unit s owner of a meeting at which an assessment for a capital improvement is to be considered or action is to be taken on such an assessment at least 21 calendar days before the date of the meeting.

(Added to NRS by 2007, 2235)



NRS 116B.595 - Assessments for shared expenses; funding of adequate reserves; collection of interest on past due assessments; payer of shared expenses not entitled to ownership or control; delivery of budget for projected shared expenses.

1. The hotel unit owner may charge all residential units in the condominium hotel:

(a) Shared expenses for the operation, maintenance and insurance of the hotel unit, shared components and the residential units;

(b) Costs for the establishment of reasonable reserve funds for the repair or replacement of the major components of the shared components or the major components of the hotel unit;

(c) Costs for the establishment of reasonable reserve funds for the maintenance, repair and replacement of the hotel unit or shared components;

(d) Charges for capital improvement;

(e) Charges that the declarant or hotel unit owner, as applicable, establishes in the declaration to offset the burden on the shared components or hotel unit as a result of transient rentals; and

(f) All other charges lawfully imposed by the declarant in connection with the repair, replacement, improvement, maintenance, management, operation and insurance of the shared components.

2. All shared expenses, including the reserves, must be charged against all the residential units in accordance with the allocated liability for shared expenses set forth in the declaration pursuant to this chapter.

3. The shared expenses must be imposed on a calendar-year basis and must be payable by the residential unit owners in monthly, quarterly, semiannual or annual installments as required in the declaration.

4. The hotel unit owner shall establish adequate reserves, funded on a reasonable basis, for the repair, replacement and restoration of the major components of the shared components or the major components of the hotel unit. The reserves may be used only for repair, replacement and restoration of the major components of the shared components or the major components of the hotel unit and must not be used for daily maintenance. The hotel unit owner may comply with the provisions of this subsection through a funding plan that is designed to allocate the costs for the repair, replacement and restoration of the major components of the shared components or the major components of the hotel unit over a period of years if the funding plan is designed in an actuarially sound manner which will ensure that sufficient money is available when the repair, replacement and restoration of the major components of the shared components or the major components of the hotel unit is necessary.

5. Any past due assessment authorized pursuant to this section bears interest at the rate established by the declaration but not to exceed 18 percent per year.

6. Payment of shared expenses by a residential unit owner does not entitle that owner to ownership or control over the hotel unit or the shared components.

7. The hotel unit owner shall provide a copy of the next year s budget for projected shared expenses described in subsection 1 to all units owners at least 20 days before the date on which the hotel unit owner actually imposes any charges set forth in the next year s budget.

(Added to NRS by 2007, 2235)



NRS 116B.600 - Annual distribution to units owners of operating and reserve budgets or summaries of such budgets; ratification of budget.

1. Except as otherwise provided in subsection 2 and unless the declaration of a condominium hotel imposes more stringent standards, the executive board shall, not less than 30 days or more than 60 days before the beginning of the fiscal year, prepare and distribute to each unit s owner a copy of:

(a) The budget for the daily operation of the association. The budget must include, without limitation, the estimated annual revenue and expenditures of the association and any contributions to be made to the reserve account of the association.

(b) The budget to provide adequate funding for the reserves required by NRS 116B.595. The budget must include, without limitation:

(1) The current estimated replacement cost, estimated remaining life and estimated useful life of each major component of the common elements;

(2) As of the end of the fiscal year for which the budget is prepared, the current estimate of the amount of cash reserves that are necessary, and the current amount of accumulated cash reserves that are set aside, to repair, replace or restore the major components of the common elements;

(3) A statement as to whether the executive board has determined or anticipates that the levy of one or more special assessments will be necessary to repair, replace or restore any major component of the common elements or to provide adequate funding for the reserves designated for that purpose; and

(4) A general statement describing the procedures used for the estimation and accumulation of cash reserves pursuant to subparagraph (2), including, without limitation, the qualifications of the person responsible for the preparation of the study of the reserves required by NRS 116B.605.

2. In lieu of distributing copies of the budgets of the association required by subsection 1, the executive board may distribute to each unit s owner a summary of those budgets, accompanied by a written notice that:

(a) The budgets are available for review at the business office of the association or some other suitable location within the county where the condominium hotel is situated or, if it is situated in more than one county, within one of those counties; and

(b) Copies of the budgets will be provided upon request.

3. Within 60 days after adoption of any proposed budget for the association of the condominium hotel, the executive board shall provide a summary of the proposed budget to each unit s owner and shall set a date for a meeting of the units owners to consider ratification of the proposed budget not less than 14 days or more than 30 days after the mailing of the summaries. Unless at that meeting a majority of all units owners, or any larger vote specified in the declaration, reject the proposed budget, the proposed budget is ratified, whether or not a quorum is present. If the proposed budget is rejected, the periodic budget last ratified by the units owners must be continued until such time as the units owners ratify a subsequent budget proposed by the executive board.

(Added to NRS by 2007, 2236)



NRS 116B.605 - Study of reserves for common elements; duties of executive board regarding study; person who conducts study required to be registered; contents of study; submission of summary of study to Division.

1. The executive board shall:

(a) At least once every 5 years, cause to be conducted a study of the reserves required to repair, replace and restore the major components of the common elements;

(b) At least annually, review the results of that study to determine whether those reserves are sufficient; and

(c) At least annually, make any adjustments to the association s funding plan which the executive board deems necessary to provide adequate funding for the required reserves.

2. The study of the reserves required by subsection 1 must be conducted by a person who is registered with the Division pursuant to chapter 116A of NRS.

3. The study of the reserves must include, without limitation:

(a) A summary of an inspection of the major components of the common elements that the association is obligated to repair, replace or restore;

(b) An identification of the major components of the common elements that the association is obligated to repair, replace or restore which have a remaining useful life of less than 30 years;

(c) An estimate of the remaining useful life of each major component of the common elements identified pursuant to paragraph (b);

(d) An estimate of the cost of repair, replacement or restoration of each major component of the common elements identified pursuant to paragraph (b) during and at the end of its useful life; and

(e) An estimate of the total annual assessment that may be necessary to cover the cost of repair, replacement or restoration of the major components of the common elements identified pursuant to paragraph (b), after subtracting the reserves of the association as of the date of the study, and an estimate of the funding plan that may be necessary to provide adequate funding for the required reserves.

4. A summary of the study of the reserves required by subsection 1 must be submitted to the Division not later than 45 days after the date that the executive board adopts the results of the study.

(Added to NRS by 2007, 2237)



NRS 116B.610 - Study of reserves for shared components and hotel unit; duties of hotel unit owner regarding study; person who conducts study required to be registered; contents of study.

1. The hotel unit owner shall:

(a) At least once every 5 years, cause to be conducted a study of the reserves required to repair, replace and restore the major components of the shared components and the major components of the hotel unit;

(b) At least annually, review the results of that study to determine whether those reserves are sufficient; and

(c) At least annually, make any adjustments to the charges deemed necessary to provide adequate funding for the required reserves.

2. The study of the reserves required by subsection 1 must be conducted by a person who is registered with the Division pursuant to chapter 116A of NRS.

3. The study of the reserves must include, without limitation:

(a) A summary of an inspection of the major components of the shared components and the major components of the hotel unit;

(b) An identification of the major components of the shared components and the major components of the hotel unit that have a remaining useful life of less than 30 years;

(c) An estimate of the remaining useful life of each major component of the shared components and each major component of the hotel unit identified pursuant to paragraph (b);

(d) An estimate of the cost of repair, replacement or restoration of each major component of the shared components and each major component of the hotel unit identified pursuant to paragraph (b) during and at the end of its useful life; and

(e) An estimate of the total annual charge that may be necessary to cover the cost of repairing, replacement or restoration of the major components of the shared components and the major components of the hotel unit identified pursuant to paragraph (b), after subtracting the reserves for shared components and the hotel unit as of the date of the study, and an estimate of the funding plan that may be necessary to provide adequate funding for the required reserves.

(Added to NRS by 2007, 2238)



NRS 116B.615 - Signatures required for withdrawals from reserve account of association.

Money in the reserve account of an association required by NRS 116B.590 may not be withdrawn without the signatures of at least two members of the executive board or the signatures of at least one member of the executive board and one officer of the association who is not a member of the executive board.

(Added to NRS by 2007, 2239)



NRS 116B.620 - Fees imposed on associations to pay for costs of administering Office of Ombudsman and Commission; administrative penalties for failure to pay; interest on unpaid fees.

1. Except as otherwise provided in subsection 2, an association shall:

(a) If the association is required to pay the fee imposed by NRS 78.150, 82.193, 86.263, 87.541, 87A.560 or 88.591, pay to the Administrator a fee established by regulation of the Administrator for every unit in the association used for residential use.

(b) If the association is organized as a trust or partnership, or as any other authorized business entity, pay to the Administrator a fee established by regulation of the Administrator for each unit in the association.

2. The fees required to be paid pursuant to this section must be:

(a) Paid at such times as are established by the Division.

(b) Deposited with the State Treasurer for credit to the Account for Common-Interest Communities and Condominium Hotels created by NRS 116.630.

(c) Established on the basis of the actual costs of administering the Office of the Ombudsman and the Commission and not on a basis which includes any subsidy beyond those actual costs. In no event may the fees required to be paid pursuant to this section exceed $3 per unit.

3. The Division shall impose an administrative penalty against an association that violates the provisions of this section by failing to pay the fees owed by the association within the times established by the Division. The administrative penalty that is imposed for each violation must equal 10 percent of the amount of the fees owed by the association or $500, whichever amount is less. The amount of the unpaid fees owed by the association bears interest at the rate set forth in NRS 99.040 from the date the fees are due until the date the fees are paid in full.

4. Upon the payment of the fees and any administrative penalties and interest required by this section, the Administrator shall provide to the association evidence that it paid the fees and the administrative penalties and interest in compliance with this section.

(Added to NRS by 2007, 2239)



NRS 116B.625 - Registration of associations with Ombudsman.

Each association shall, at the time it pays the fee required by NRS 116B.620, register with the Ombudsman on a form prescribed by the Ombudsman.

(Added to NRS by 2007, 2239)



NRS 116B.630 - Liens against units for assessments.

1. The association or the hotel unit owner, as applicable, has a lien on a unit for any assessment or charge, including assessments for common expenses and charges for shared expenses or other charges of the hotel unit owner, authorized by this chapter that is levied against that unit or any fines imposed against the unit s owner from the time the assessment, charge or fine becomes due. If an assessment is payable in installments, the full amount of the assessment or charge is a lien from the time the first installment thereof becomes due.

2. A lien under this section is prior to all other liens and encumbrances on a unit except:

(a) Liens and encumbrances recorded before the recordation of the declaration;

(b) A first security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent;

(c) Liens for real estate taxes and other governmental assessments or charges against the unit; and

(d) Mechanics or materialmen s liens.

3. Unless the declaration otherwise provides, if the association and the hotel unit owner both have liens for assessments or charges created at any time on the same property, the priority of those liens is governed by Nevada law.

4. Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment or charge under this section is required.

5. A lien for unpaid assessments or charges is extinguished unless proceedings to enforce the lien are instituted within 3 years after the full amount of the assessments or charges become due.

6. This section does not prohibit actions to recover sums for which subsection 1 creates a lien or prohibit an association or the hotel unit owner, as applicable, from taking a deed in lieu of foreclosure.

7. A judgment or decree in any action brought under this section must include costs and reasonable attorney s fees for the prevailing party.

8. The association or the hotel unit owner, as applicable, upon written request, shall furnish to a residential unit owner a statement setting forth the amount of unpaid assessments or charges against the unit. If the interest of the unit s owner is real estate or if a lien for the unpaid assessments or charges may be foreclosed under this chapter, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association or the declarant, as applicable, and every unit s owner.

(Added to NRS by 2007, 2239)



NRS 116B.635 - Foreclosure of liens: Mailing of notice of delinquent assessment; recording of notice of default and election to sell; period during which unit s owner may pay lien to avoid foreclosure; limitations on type of lien that may be foreclosed.

1. Except as otherwise provided in subsection 4, in a condominium hotel, the association or hotel unit owner, as applicable, may foreclose its lien by sale after all of the following occur:

(a) The association or hotel unit owner, as applicable, has mailed by certified or registered mail, return receipt requested, to the residential unit owner or his or her successor in interest, at the residential unit owner s address, if known, and at the address of the residential unit, a notice of delinquent assessment which states the amount of the assessments and other sums which are due, a description of the residential unit against which the lien is imposed and the name of the record owner of the residential unit.

(b) Not less than 30 days after mailing the notice of delinquent assessment or charge pursuant to paragraph (a), the association or hotel unit owner, as applicable, has executed and caused to be recorded, with the county recorder of the county in which the condominium hotel or any part of it is situated, a notice of default and election to sell the residential unit to satisfy the lien which must contain the same information as the notice of delinquent assessment and which must also comply with the following:

(1) Describe the deficiency in payment.

(2) State the name and address of the person authorized by the association, the declarant or hotel unit owner, as applicable, to enforce the lien by sale.

(3) Contain, in 14-point bold type, the following warning:

WARNING! IF YOU FAIL TO PAY THE AMOUNT SPECIFIED IN THIS NOTICE, YOU COULD LOSE YOUR HOME, EVEN IF THE AMOUNT IS IN DISPUTE!

(c) The residential unit owner or his or her successor in interest has failed to pay the amount of the lien, including costs, fees and expenses incident to its enforcement, for 90 days following the recording of the notice of default and election to sell.

2. The notice of default and election to sell must be signed by the person designated in the declaration or by the association or hotel unit owner, as applicable, for that purpose.

3. The period of 90 days begins on the first day following:

(a) The date on which the notice of default is recorded; or

(b) The date on which a copy of the notice of default is mailed by certified or registered mail, return receipt requested, to the residential unit owner or his or her successor in interest at the residential unit owner s address, if known, and at the address of the residential unit,

whichever date occurs later.

4. The association may not foreclose a lien by sale based on a fine or penalty for a violation of the governing documents of the association unless:

(a) The violation poses an imminent threat of causing a substantial adverse effect on the health, safety or welfare of the units owners or residents of the condominium hotel; or

(b) The penalty is imposed for failure to adhere to a schedule required pursuant to this chapter.

(Added to NRS by 2007, 2240)



NRS 116B.640 - Foreclosure of liens: Mailing of notice of default and election to sell to certain interested persons.

The association or hotel unit owner, as applicable, shall also mail, within 10 days after the notice of default and election to sell is recorded, a copy of the notice by first-class mail to:

1. Each person who has requested notice pursuant to NRS 107.090 or 116B.660;

2. Any holder of a recorded security interest encumbering the residential unit owner s interest who has notified the association or hotel unit owner, as applicable, 30 days before the recordation of the notice of default, of the existence of the security interest; and

3. A purchaser of the residential unit, if the residential unit owner has notified the association or hotel unit owner, as applicable, 30 days before the recordation of the notice, that the residential unit is the subject of a contract of sale and the association has been requested to furnish the certificate required by NRS 116B.760.

(Added to NRS by 2007, 2241)



NRS 116B.645 - Foreclosure of liens: Providing notice of time and place of sale; service of notice of sale; contents of notice of sale; proof of service.

1. The association or hotel unit owner, as applicable, shall also, after the expiration of the 90 days and before selling the unit:

(a) Give notice of the time and place of the sale in the manner and for a time not less than that required by law for the sale of real property upon execution, except that in lieu of following the procedure for service on a judgment debtor pursuant to NRS 21.130, service must be made on the residential unit owner as follows:

(1) A copy of the notice of sale must be mailed, on or before the date of first publication or posting, by certified or registered mail, return receipt requested, to the residential unit owner or his or her successor in interest at the residential unit owner s address, if known, and to the address of the residential unit; and

(2) A copy of the notice of sale must be served, on or before the date of first publication or posting, in the manner set forth in subsection 2; and

(b) Mail, on or before the date of first publication or posting, a copy of the notice by first-class mail to:

(1) Each person entitled to receive a copy of the notice of default and election to sell notice under NRS 116B.640;

(2) The holder of a recorded security interest or the purchaser of the residential unit, if either of them has notified the association, before the mailing of the notice of sale, of the existence of the security interest, lease or contract of sale, as applicable; and

(3) The Ombudsman.

2. In addition to the requirements set forth in subsection 1, a copy of the notice of sale must be served:

(a) By a person who is 18 years of age or older and who is not a party to or interested in the sale by personally delivering a copy of the notice of sale to an occupant of the residential unit who is of suitable age; or

(b) By posting a copy of the notice of sale in a conspicuous place on the residential unit.

3. Any copy of the notice of sale required to be served pursuant to this section must include:

(a) The amount necessary to satisfy the lien as of the date of the proposed sale; and

(b) The following warning in 14-point bold type:

WARNING! A SALE OF YOUR PROPERTY IS IMMINENT! UNLESS YOU PAY THE AMOUNT SPECIFIED IN THIS NOTICE BEFORE THE SALE DATE, YOU COULD LOSE YOUR HOME, EVEN IF THE AMOUNT IS IN DISPUTE. YOU MUST ACT BEFORE THE SALE DATE. IF YOU HAVE ANY QUESTIONS, PLEASE CALL (name and telephone number of the contact person for the association or hotel unit owner). IF YOU NEED ASSISTANCE, PLEASE CALL THE FORECLOSURE SECTION OF THE OMBUDSMAN S OFFICE, NEVADA REAL ESTATE DIVISION, AT (toll-free telephone number designated by the Division) IMMEDIATELY.

4. Proof of service of any copy of the notice of sale required to be served pursuant to this section must consist of:

(a) A certificate of mailing which evidences that the notice was mailed through the United States Postal Service; or

(b) An affidavit of service signed by the person who served the notice stating:

(1) The time of service, manner of service and location of service; and

(2) The name of the person served or, if the notice was not served on a person, a description of the location where the notice was posted on the residential unit.

(Added to NRS by 2007, 2241)



NRS 116B.650 - Foreclosure of liens: Procedure for conducting sale; purchase of unit by association or hotel unit owner; execution and delivery of deed; use of proceeds of sale.

1. The sale must be conducted in the county in which the condominium hotel or part of it is situated, and may be conducted by the association or hotel unit owner, as applicable, its agent or attorney, or a title insurance company or escrow agent licensed to do business in this State, except that the sale may be made at the office of the association or hotel unit owner, as applicable, if the notice of the sale so provided. The association or hotel unit owner, as applicable, may, from time to time, postpone the sale by such advertisement and notice as it considers reasonable or, without further advertisement or notice, by proclamation made to the persons assembled at the time and place previously set and advertised for the sale.

2. On the day of sale originally advertised or to which the sale is postponed, at the time and place specified in the notice or postponement, the person conducting the sale may sell the residential unit at public auction to the highest cash bidder. Unless otherwise provided in the declaration or by agreement, the association or hotel unit owner may purchase the residential unit and hold, lease, mortgage or convey it. The association or hotel unit owner, as applicable, may purchase by a credit bid up to the amount of the unpaid assessments and any permitted costs, fees and expenses incident to the enforcement of its lien.

3. After the sale, the person conducting the sale shall:

(a) Make, execute and, after payment is made, deliver to the purchaser, or his or her successor or assign, a deed without warranty which conveys to the grantee all title of the residential unit owner to the unit;

(b) Deliver a copy of the deed to the Ombudsman within 30 days after the deed is delivered to the purchaser, or his or her successor or assign; and

(c) Apply the proceeds of the sale for the following purposes in the following order:

(1) The reasonable expenses of sale;

(2) The reasonable expenses of securing possession before sale, holding, maintaining, and preparing the residential unit for sale, including payment of taxes and other governmental charges, premiums on hazard and liability insurance, and, to the extent provided for by the declaration, reasonable attorney s fees and other legal expenses incurred by the association or the hotel unit owner, as applicable;

(3) Satisfaction of the association s or hotel unit owner s lien, as applicable;

(4) Satisfaction in the order of priority of any subordinate claim of record; and

(5) Remittance of any excess to the unit s owner.

(Added to NRS by 2007, 2242)



NRS 116B.655 - Foreclosure of liens: Effect of recitals in deed; purchaser not responsible for proper application of purchase money; title vested in purchaser without equity or right of redemption.

1. The recitals in a deed of a foreclosed unit made pursuant to NRS 116B.650 of:

(a) Default, the mailing of the notice of delinquent assessment or charge, and the recording of the notice of default and election to sell;

(b) The elapsing of the 90 days; and

(c) The giving of notice of sale,

are conclusive proof of the matters recited.

2. Such a deed containing those recitals is conclusive against the residential unit s former owner, his or her heirs and assigns, and all other persons. The receipt for the purchase money contained in such a deed is sufficient to discharge the purchaser from obligation to see to the proper application of the purchase money.

3. The sale of a residential unit pursuant to the foreclosure procedures of this chapter vests in the purchaser the title of the unit s owner without equity or right of redemption.

(Added to NRS by 2007, 2243)



NRS 116B.660 - Foreclosure of liens: Requests by interested persons for notice of default and election to sell; right of association or hotel unit owner to waive default and withdraw notice or proceeding to foreclose.

1. The provisions of NRS 107.090 apply to the foreclosure of lien of an association or hotel unit owner, as applicable, as if a deed of trust were being foreclosed. The request must identify the lien by stating the names of the unit s owner and the condominium hotel.

2. An association or hotel unit owner, as applicable, may, after recording a notice of default and election to sell, waive the default and withdraw the notice or any proceeding to foreclose. The association or hotel unit owner, as applicable, is thereupon restored to its former position and has the same rights as though the notice had not been recorded.

(Added to NRS by 2007, 2243)



NRS 116B.665 - Liens against association.

1. Except as otherwise provided in subsection 2, a judgment for money against the association, if a copy of the docket or an abstract or copy of the judgment is recorded, is not a lien on the common elements, but is a lien in favor of the judgment lienholder against all of the units in the condominium hotel at the time the judgment was entered. No other property of a unit s owner or the declarant is subject to the claims of creditors of the association.

2. If the association has granted a security interest in the common elements to a creditor of the association pursuant to NRS 116B.560, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

3. Whether perfected before or after the creation of the condominium hotel, if a lien, other than a deed of trust or mortgage, including a judgment lien or lien attributable to work performed or materials supplied before creation of the condominium hotel, becomes effective against two or more units, the owner of an affected unit may pay to the lienholder the amount of the lien attributable to his or her unit, and the lienholder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that owner s liability for common expenses bears to the liabilities for common expenses of all owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that owner s unit for any portion of the common expenses incurred in connection with that lien.

4. A judgment against the association must be indexed in the name of the condominium hotel and the association and, when so indexed, is notice of the lien against the units.

(Added to NRS by 2007, 2244)



NRS 116B.670 - Maintenance and availability of books, records and other papers of association: General requirements; exceptions; general records concerning certain violations; enforcement by Ombudsman; limitations on amount that may be charged to conduct review.

1. Except as otherwise provided in this subsection, the executive board of an association shall, upon the written request of a unit s owner, make available the books, records and other papers of the association for review during the regular working hours of the association, including, without limitation, all contracts to which the association is a party and all records filed with a court relating to a civil or criminal action to which the association is a party. The provisions of this subsection do not apply to:

(a) The personnel records of the employees of the association, except for those records relating to the number of hours worked and the salaries and benefits of those employees;

(b) The records of the association relating to another unit s owner, except for those records described in subsection 2; and

(c) A contract between the association and an attorney.

2. The executive board of an association shall maintain a general record concerning each violation of the governing documents, other than a violation involving a failure to pay an assessment, for which the executive board has imposed a fine, or any other sanction. The general record:

(a) Must contain a general description of the nature of the violation and the type of the sanction imposed. If the sanction imposed was a fine, the general record must specify the amount of the fine.

(b) Must not contain the name or address of the person against whom the sanction was imposed or any other personal information which may be used to identify the person or the location of the unit, if any, that is associated with the violation.

(c) Must be maintained in an organized and convenient filing system or data system that allows a unit s owner to search and review the general records concerning violations of the governing documents.

3. If the executive board refuses to allow a unit s owner to review the books, records or other papers of the association, the Ombudsman may:

(a) On behalf of the unit s owner and upon written request, review the books, records or other papers of the association during the regular working hours of the association; and

(b) If the Ombudsman is denied access to the books, records or other papers, request the Commission, or any member thereof acting on behalf of the Commission, to issue a subpoena for their production.

4. The books, records and other papers of an association must be maintained for at least 10 years.

5. The executive board shall not require a unit s owner to pay an amount in excess of $10 per hour to review any books, records, contracts or other papers of the association pursuant to the provisions of this section.

(Added to NRS by 2007, 2244)



NRS 116B.675 - Maintenance and availability of certain financial records of association; provision of copies to units owners and Ombudsman.

1. The executive board of an association shall maintain and make available for review at the business office of the association or some other suitable location within the county where the condominium hotel is situated or, if it is situated in more than one county, within one of those counties:

(a) The financial statement of the association;

(b) The budgets of the association required to be prepared pursuant to NRS 116B.590; and

(c) The study of the reserves of the association required to be conducted pursuant to NRS 116B.605.

2. The executive board shall provide a copy of any of the records required to be maintained pursuant to subsection 1 to a unit s owner or the Ombudsman within 14 days after receiving a written request therefor. The executive board may charge a fee to cover the actual costs of preparing a copy, but not to exceed 25 cents per page.

(Added to NRS by 2007, 2245)



NRS 116B.680 - Maintenance and availability of financial records of association; right of units owners to inspect, examine, photocopy and audit records of association.

1. The association shall keep financial records sufficiently detailed to enable the association to comply with all of the requirements of this chapter.

2. All financial and other records of the association must be:

(a) Maintained and made available for review at the business office of the association or some other suitable location within the county where the condominium hotel is situated or, if it is situated in more than one county, within one of those counties; and

(b) Made reasonably available for any unit s owner and his or her authorized agents to inspect, examine, photocopy and audit.

(Added to NRS by 2007, 2245)



NRS 116B.685 - Maintenance, availability and review of certain financial books and records of hotel unit.

The hotel unit owner shall maintain financial books and records showing its actual receipts and expenditures with respect to the repair, replacement, improvement, maintenance, management, operation, tax obligations and insurance of the shared components, the major components of the shared components and the major components of the hotel unit, including the budget for the current year, any proposed budget for future years and the study of reserves required by NRS 116B.610. These records must be audited or reviewed by a certified public accountant. The hotel unit owner shall make these records available for inspection by any residential unit owner by prior appointment during reasonable business hours. These records must be retained for 3 years after the conclusion of each fiscal year.

(Added to NRS by 2007, 2245)



NRS 116B.690 - Retaliatory action prohibited.

A hotel unit owner, an executive board, a member of an executive board or an officer, employee or agent of an association shall not take, or direct or encourage another person to take, any retaliatory action against a unit s owner because the unit s owner has:

1. Complained in good faith about any alleged violation of any provision of this chapter or the governing documents of the association; or

2. Requested in good faith to review the books, records or other papers of the association.

(Added to NRS by 2007, 2246)



NRS 116B.695 - Prohibition against certain personnel soliciting or accepting compensation, gratuity or remuneration under certain circumstances.

1. Except as otherwise provided in subsection 2, a member of an executive board, an officer of an association or a community manager shall not solicit or accept any form of compensation, gratuity or other remuneration that:

(a) Would improperly influence or would appear to a reasonable person to improperly influence the decisions made by those persons; or

(b) Would result or would appear to a reasonable person to result in a conflict of interest for those persons.

2. Notwithstanding the provisions of subsection 1, a member of an executive board, an officer of an association or a community manager shall not accept, directly or indirectly, any gifts, incentives, gratuities, rewards or other items of value from:

(a) An attorney, law firm or vendor, or any person working directly or indirectly for the attorney, law firm or vendor, which total more than the amount established by the Commission by regulation, not to exceed $100 per year per such attorney, law firm or vendor; or

(b) A declarant, an affiliate of a declarant or any person responsible for the construction of the applicable condominium hotel or association which total more than the amount established by the Commission by regulation, not to exceed $100 per year per such declarant, affiliate or person.

3. An attorney, law firm or vendor, or any person working directly or indirectly for the attorney, law firm or vendor, shall not provide, directly or indirectly, any gifts, incentives, gratuities, rewards or other items of value to a member of the executive board or an officer of the association, the community manager or any person working for the community manager which total more than the amount established by the Commission by regulation, not to exceed $100 per year per such member, officer, community manager or person.

4. A declarant, an affiliate of a declarant or any person responsible for the construction of a condominium hotel or association shall not provide, directly or indirectly, any gifts, incentives, gratuities, rewards or other items of value to a member of the executive board or an officer of the association, the community manager or any person working for the community manager which total more than the amount established by the Commission by regulation, not to exceed $100 per year per such member, officer, community manager or person.

5. In addition to the limitations set forth in subsection 1, a community manager shall not solicit or accept any form of compensation, fee or other remuneration that is based, in whole or in part, on:

(a) The number or amount of fines imposed against or collected from units owners or tenants or guests of units owners pursuant to this chapter for violations of the governing documents of the association; or

(b) Any percentage or proportion of those fines.

6. The provisions of this section do not prohibit a community manager from being paid compensation, a fee or other remuneration under the terms of a contract between the community manager and an association if:

(a) The scope of the respective rights, duties and obligations of the parties under the contract comply with the standards of practice for community managers set forth in NRS 116A.630 and 116A.640 and any additional standards of practice adopted by the Commission by regulation pursuant to NRS 116A.400;

(b) The compensation, fee or other remuneration is being paid to the community manager for providing management of the association of the condominium hotel; and

(c) The compensation, fee or other remuneration is not structured in a way that would violate the provisions of subsection 1 or 5.

(Added to NRS by 2007, 2246; A 2009, 2818)



NRS 116B.700 - Prohibition against certain personnel contracting with association or accepting commission, personal profit or compensation from association; exceptions.

1. Except as otherwise provided in this section, a member of an executive board, an officer of an association or a community manager shall not:

(a) Enter into a contract or renew a contract with the association to provide goods or services to the association; or

(b) Otherwise accept any commission, personal profit or compensation of any kind from the association for providing goods or services to the association.

2. The provisions of this section do not prohibit a declarant, an affiliate of a declarant or an officer, employee or agent of a declarant or an affiliate of a declarant from:

(a) Receiving any commission, personal profit or compensation from the association, the declarant or an affiliate of the declarant for any goods or services furnished to the association;

(b) Entering into contracts with the association, the declarant or affiliate of the declarant; or

(c) Serving as a member of the executive board or as an officer of the association.

(Added to NRS by 2007, 2247)



NRS 116B.705 - Association as trustee.

With respect to a third person dealing with the association in the association s capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

(Added to NRS by 2007, 2247)



NRS 116B.710 - Right of units owners to display flag of the United States in certain areas; conditions and limitations on exercise of right.

1. Except as otherwise provided in subsection 2, the executive board of an association shall not and the governing documents of that association must not prohibit a unit s owner from engaging in the display of the flag of the United States within such physical portion of the condominium hotel as that owner has a right to occupy and use exclusively.

2. The provisions of this section do not:

(a) Apply to the display of the flag of the United States for commercial advertising purposes.

(b) Preclude the hotel unit owner or an association from adopting, and do not preclude the governing documents of an association from setting forth, rules that reasonably restrict the placement and manner of the display of the flag of the United States by a unit s owner.

(c) Preclude the hotel unit owner or an association from adopting, and do not preclude the declaration of the governing documents of an association from setting forth, rules restricting or prohibiting the placement by any person of other signs, symbols or flags within any portion of the condominium hotel.

3. In any action commenced to enforce the provisions of this section, the prevailing party is entitled to recover reasonable attorney s fees and costs.

4. As used in this section, display of the flag of the United States means a flag of the United States that is:

(a) Made of cloth, fabric or paper;

(b) Displayed from a pole or staff or in a window; and

(c) Displayed in a manner that is consistent with 4 U.S.C. Chapter 1.

The term does not include a depiction or emblem of the flag of the United States that is made of balloons, flora, lights, paint, paving materials, roofing, siding or any other similar building, decorative or landscaping component.

(Added to NRS by 2007, 2247)



NRS 116B.715 - Right of units owners to exhibit political signs in certain areas; conditions and limitations on exercise of right.

1. The executive board shall not and the governing documents must not prohibit a unit s owner or an occupant of a unit from exhibiting a political sign within such physical portion of the condominium hotel as that owner or occupant has a right to occupy and use exclusively if the political sign is not larger than 24 inches by 36 inches.

2. The provisions of this section establish the minimum rights of a unit s owner or an occupant of a unit to exhibit a political sign. The provisions of this section do not preempt any provisions of the governing documents that provide greater rights and do not require the governing documents or the executive board to impose any restrictions on the exhibition of political signs other than those established by other provisions of law.

3. As used in this section, political sign means a sign that expresses support for or opposition to a candidate, political party or ballot question.

(Added to NRS by 2007, 2248)



NRS 116B.720 - Association prohibited from requiring unit s owner to obtain approval to rent or lease unit; exceptions.

1. Except as otherwise provided in the declaration, an association may not require a unit s owner to secure or obtain any approval from the association in order to rent or lease his or her unit.

2. The provisions of this section do not prohibit an association from enforcing any provisions which govern the renting or leasing of units and which are contained in this chapter or in any other applicable federal, state or local laws or regulations.

(Added to NRS by 2007, 2248)



NRS 116B.725 - Applicability; exceptions.

1. Except as otherwise provided in this section, NRS 116B.725 to 116B.795, inclusive, apply to all condominium hotels.

2. Neither a public offering statement nor a certificate of resale need be prepared or delivered in the case of a:

(a) Gratuitous disposition of a unit;

(b) Disposition pursuant to court order;

(c) Disposition by a government or governmental agency;

(d) Disposition by foreclosure or deed in lieu of foreclosure;

(e) Disposition to a dealer;

(f) Disposition that may be cancelled at any time and for any reason by the purchaser without penalty; or

(g) Disposition of a unit not used for residential use.

(Added to NRS by 2007, 2248)



NRS 116B.730 - Liability for preparation and delivery of public offering statement.

1. Except as otherwise provided in subsection 2, a declarant, before offering any interest in a unit to the public, shall prepare a public offering statement conforming to the requirements of NRS 116B.735, 116B.740 and 116B.745.

2. A declarant may transfer responsibility for the preparation of all or a part of the public offering statement to a successor declarant, the hotel unit owner or to a dealer who intends to offer units in the condominium hotel. In the event of any such transfer, the transferor shall provide the transferee with any information necessary to enable the transferee to fulfill the requirements of subsection 1.

3. Any declarant or dealer who offers a unit to a purchaser shall deliver a public offering statement in the manner prescribed in NRS 116B.755. The declarant or his or her transferee is liable for any false or misleading statement set forth therein or for any omission of a material fact therefrom with respect to that portion of the public offering statement which the declarant prepared. If a declarant or dealer did not prepare any part of a public offering statement that he or she delivers, he or she is not liable for any false or misleading statement set forth therein or for any omission of a material fact therefrom unless he or she had actual knowledge of the statement or omission or, in the exercise of reasonable care, should have known of the statement or omission.

4. If a unit is part of a condominium hotel and is part of any other real estate in connection with the sale of which the delivery of a public offering statement is required under the laws of this State, a single public offering statement conforming to the requirements of this chapter, as those requirements relate to the real estate in which the unit is located, and to any other requirements imposed under the laws of this State, may be prepared and delivered in lieu of providing two or more public offering statements. If the requirements of this chapter conflict with those of another law of this State, the requirements of this chapter prevail.

(Added to NRS by 2007, 2249)



NRS 116B.735 - Public offering statement: General provisions.

1. Except as otherwise provided in this chapter, a public offering statement must set forth or fully and accurately disclose each of the following:

(a) The name and principal address of the declarant, the hotel unit owner and of the condominium hotel.

(b) A general description of the condominium hotel, including to the extent possible, the types, number and declarant s schedule of commencement and completion of construction of buildings, and amenities that the declarant anticipates including in the condominium hotel, including the shared components.

(c) The estimated number of units in the condominium hotel.

(d) Copies of this chapter, the declaration, bylaws, and any rules or regulations of the association or hotel unit owner, but a plat is not required.

(e) A current year-to-date financial statement, including the most recent audited or reviewed financial statement, and the projected budget for the association, either within or as an exhibit to the public offering statement, for 1 year after the date of the first conveyance to a purchaser, and thereafter the current budget of the association. The budget must include, without limitation:

(1) A statement of the amount included in the budget as reserves for repairs, replacement and restoration pursuant to this chapter; and

(2) The projected monthly assessment for common expenses for each type of unit, including the amount established as reserves pursuant to this chapter.

(f) The projected budget for the shared expenses, either within or as an exhibit to the public offering statement. The budget must include, without limitation:

(1) A statement of the amount included in the budget as reserves for repairs, replacement and restoration pursuant to this chapter;

(2) The projected monthly shared expenses for each type of unit, including the amount established as reserves pursuant to this chapter; and

(3) A description of any other payments, fees and charges that may be charged by the hotel unit owner in order to offset the increased burden placed on the shared components due to use of residential units as transient rentals.

(g) After the date of the first conveyance of a residential unit to a purchaser, a current year-to-date statement of the shared expenses charged to the units.

(h) A description of any services or subsidies being provided by the declarant or an affiliate of the declarant or the hotel unit owner not reflected in the budget.

(i) Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee.

(j) The terms and significant limitations of any warranties provided by the declarant, including statutory warranties and limitations on the enforcement thereof or on damages.

(k) A statement that the purchaser may cancel, by written notice, his or her contract for purchase until midnight of the fifth calendar day following the date of execution of the contract, and the contract must contain a provision to that effect.

(l) A statement of any unsatisfied judgments or pending suits against the association or the hotel unit owner, and the status of any pending suits material to the condominium hotel of which a declarant has actual knowledge.

(m) Any current or expected fees or charges to be paid by residential unit owners for the use of the shared components, the hotel unit or the common elements and other facilities related to the condominium hotel.

(n) The information statements required by this chapter.

2. A declarant is not required to revise a public offering statement more than once each calendar quarter, if the following warning is given prominence in the statement: THIS PUBLIC OFFERING STATEMENT IS CURRENT AS OF (insert a specified date). RECENT DEVELOPMENTS REGARDING (here refer to particular provisions of NRS 116B.735 and 116B.740) MAY NOT BE REFLECTED IN THIS STATEMENT.

(Added to NRS by 2007, 2249)



NRS 116B.740 - Public offering statement: Condominium hotels subject to developmental rights.

If the declaration provides that a condominium hotel is subject to any developmental rights, the public offering statement must disclose, in addition to the information required by NRS 116B.735:

1. The maximum number of units that may be created;

2. A statement of how many or what percentage of the units that may be created will be restricted exclusively to residential use, or a statement that no representations are made regarding restrictions of use;

3. A statement of the extent to which any buildings or other improvements that may be erected pursuant to any developmental right in any part of the condominium hotel will be compatible with existing buildings and improvements in the condominium hotel in terms of architectural style, quality of construction, and size, or a statement that no assurances are made in those regards;

4. General descriptions of all other improvements that may be made and limited common elements that may be created within any part of the condominium hotel pursuant to any developmental right reserved by the declarant, or a statement that no assurances are made in that regard;

5. A statement of any limitations as to the locations of any building or other improvement that may be constructed or made within any part of the condominium hotel pursuant to any developmental right reserved by the declarant, or a statement that no assurances are made in that regard;

6. A statement that any limited common elements created pursuant to any developmental right reserved by the declarant will be of the same general types and sizes as the limited common elements within other parts of the condominium hotel, or a statement of the types and sizes planned, or a statement that no assurances are made in that regard;

7. A statement that the proportion of limited common elements to units created pursuant to any developmental right reserved by the declarant will be approximately equal to the proportion existing within other parts of the condominium hotel, or a statement of any other assurances in that regard, or a statement that no assurances are made in that regard;

8. A statement that all restrictions in the declaration affecting use, occupancy and alienation of units will apply to any units created pursuant to any developmental right reserved by the declarant, or a statement of any differentiations that may be made as to those units, or a statement that no assurances are made in that regard; and

9. A statement of the extent to which any assurances made pursuant to this section apply or do not apply if any developmental right is not exercised by the declarant.

(Added to NRS by 2007, 2251)



NRS 116B.745 - Public offering statement: Condominium hotel containing converted building.

The public offering statement of a condominium hotel involving a converted building must contain, in addition to the information required pursuant to NRS 116B.740:

1. A statement by the declarant, based on a report prepared by an independent registered architect or licensed professional engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the building.

2. A list of any outstanding notices of uncured violations of applicable building codes or other municipal regulations, in addition to the estimated cost of curing such violations.

3. The budget to maintain the reserves required pursuant to subsection 2 of NRS 116B.590 and subsection 1 of NRS 116B.595, which must include, without limitation:

(a) The current estimated replacement cost, estimated remaining life and estimated useful life of each major component of the shared components, each major component of the hotel unit and major components of the common elements, if any.

(b) As of the end of the fiscal year for which the budget was prepared, the current estimate of the amount of cash reserves that are necessary to repair, replace and restore the major components of the shared components, major components of the hotel unit and major components of the common elements, if any, and the current amount of accumulated cash reserves that are set aside for such repairs, replacements and restorations.

(c) A statement as to whether the declarant has determined or anticipates that the levy of one or more special shared expense charges or special assessments, as applicable, will be required within the next 10 years to repair, replace and restore any major component of the shared components, major component of the hotel unit or major component of the common elements, if any, or to provide adequate reserves for that purpose.

(d) A general statement describing the procedures used for the estimation and accumulation of cash reserves described in paragraph (b), including, without limitation, the qualifications of the person responsible for the preparation of the study of reserves required pursuant to NRS 116B.605 and 116B.610.

(e) The funding plan that is designed to allocate the costs for the repair, replacement and restoration of the major components of the shared components, major components of the hotel unit and major components of the common elements, if any, over a period of years.

(Added to NRS by 2007, 2251)



NRS 116B.750 - Public offering statement: Condominium hotel registered with Securities and Exchange Commission or State of Nevada.

If an interest in a condominium hotel is currently registered with the Securities and Exchange Commission of the United States or with the State of Nevada pursuant to chapter 119, 119A or 119B of NRS, a declarant satisfies all requirements of this chapter relating to the preparation of a public offering statement if the declarant delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission or the appropriate Nevada regulatory authority. An interest in a condominium hotel is not a security under the provisions of chapter 90 of NRS.

(Added to NRS by 2007, 2252)



NRS 116B.755 - Purchaser s right to cancel.

1. A person required to deliver a public offering statement pursuant to subsection 3 of NRS 116B.730 shall provide a purchaser with a copy of the current public offering statement not later than the date on which an offer to purchase becomes binding on the purchaser. The purchaser may cancel, by written notice, the contract of purchase until midnight of the fifth calendar day following the date of execution of the contract, and the contract for purchase must contain a provision to that effect.

2. If a purchaser elects to cancel a contract pursuant to subsection 1, the purchaser may do so by hand delivering notice thereof to the offeror or by mailing notice thereof by prepaid United States mail to the offeror or to his or her agent for service of process. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded promptly.

3. If a person required to deliver a public offering statement pursuant to subsection 3 of NRS 116B.730 fails to provide a purchaser to whom a unit is conveyed with a current public offering statement, the purchaser is entitled to actual damages, rescission or other relief, but if the purchaser has accepted a conveyance of the unit, the purchaser is not entitled to rescission.

(Added to NRS by 2007, 2252)



NRS 116B.760 - Resales of units.

1. Except in the case of a sale in which delivery of a public offering statement is required, a unit s owner or his or her authorized agent shall furnish to a purchaser a resale package containing all of the following:

(a) A copy of this chapter, the declaration, other than any plats, the bylaws, the rules or regulations of the association and the hotel unit owner and the information statement required by NRS 116B.765;

(b) A statement setting forth the amount of the monthly assessment for common expenses and any unpaid assessment of any kind currently due from the selling unit s owner;

(c) A copy of the current operating budget of the association and current year-to-date financial statement for the association, which must include a summary of the reserves of the association required by this chapter;

(d) A current year-to-date statement of the shared expenses charged to the units and the projected budget for the shared expenses, either within or as an exhibit to the public offering statement. The budget must include, without limitation:

(1) A statement of the amount included in the budget as reserves for repairs, replacement and restoration pursuant to this chapter;

(2) The projected monthly shared expenses for each type of unit, including the amount established as reserves pursuant to this chapter;

(e) A description of any other payments, fees and charges that may be charged by the hotel unit owner, including those that may be charged in order to offset the increased burden placed on the shared components as a result of use of residential units as transient rentals; and

(f) A statement of any unsatisfied judgments or pending legal actions against the association or the hotel unit owner which affect the shared components and the status of any pending legal actions relating to the condominium hotel of which the unit s owner has actual knowledge.

2. The purchaser may, by written notice, cancel the contract of purchase until midnight of the fifth calendar day following the date of receipt of the resale package described in subsection 1, and the contract for purchase must contain a provision to that effect. If the purchaser elects to cancel a contract pursuant to this subsection, the purchaser must hand deliver the notice of cancellation to the residential unit owner or his or her authorized agent or mail the notice of cancellation by prepaid United States mail to the residential unit owner or his or her authorized agent. Cancellation is without penalty, and all payments made by the purchaser before cancellation must be refunded promptly. If the purchaser has accepted a conveyance of the residential unit, the purchaser is not entitled to:

(a) Cancel the contract pursuant to this subsection; or

(b) Damages, rescission or other relief based solely on the ground that the residential unit owner or his or her authorized agent failed to furnish the resale package, or any portion thereof, as required by this section.

3. Within 10 days after receipt of a written request by a residential unit owner or his or her authorized agent, the hotel unit owner shall furnish all of the following to the residential unit owner or his or her authorized agent for inclusion in the resale package:

(a) Copies of the documents required pursuant to paragraphs (a) and (c) of subsection 1; and

(b) A certificate containing the information necessary to enable the residential unit owner to comply with paragraphs (b) and (d) of subsection 1.

4. If the hotel unit owner furnishes the documents and certificate pursuant to subsection 3:

(a) The residential unit owner or his or her authorized agent shall include the documents and certificate in the resale package provided to the purchaser, and neither the residential unit owner nor his or her authorized agent is liable to the purchaser for any erroneous information provided by the hotel unit owner and included in the documents and certificate.

(b) The hotel unit owner may charge the residential unit owner a reasonable fee to cover the cost of preparing the certificate furnished pursuant to subsection 3. Such a fee must be based on the actual cost the association incurs to fulfill the requirements of this section in preparing the certificate. The Commission shall adopt regulations establishing the maximum amount of the fee that the hotel unit owner may charge for preparing the certificate.

(c) The hotel unit owner may charge the residential unit owner a reasonable fee, not to exceed 25 cents per page, to cover the cost of copying the other documents furnished pursuant to subsection 3.

(d) Except for the fees allowed pursuant to paragraphs (b) and (c), the hotel unit owner may not charge the residential unit owner any other fees for preparing or furnishing the documents and certificate pursuant to subsection 3.

5. Neither a purchaser nor the purchaser s interest in a residential unit is liable for any unpaid assessment or fee greater than the amount set forth in the documents and certificate prepared by the hotel unit owner. If the hotel unit owner fails to furnish the documents and certificate within the 10 days allowed by this section, the seller is not liable for the delinquent assessment.

6. Upon the request of a residential unit owner or his or her authorized agent, or upon the request of a purchaser to whom the hotel unit owner has provided a resale package pursuant to this section or his or her authorized agent, the hotel unit owner shall make the entire study of the reserves of the association or the shared components reasonably available for the residential unit owner, purchaser or authorized agent to inspect, examine, photocopy and audit. The study must be made available at the business office of the association or the hotel unit owner or some other suitable location within the county where the condominium hotel is situated or, if it is situated in more than one county, within one of those counties.

(Added to NRS by 2007, 2253; A 2009, 1620)



NRS 116B.765 - Required form of information statement.

The information statement required by NRS 116B.735 and 116B.760 must be in substantially the following form:

BEFORE YOU PURCHASE PROPERTY IN A

CONDOMINIUM HOTEL

DID YOU KNOW...

1. YOU GENERALLY HAVE 5 DAYS TO CANCEL THE PURCHASE AGREEMENT?

When you enter into a purchase agreement to buy a home or unit in a condominium hotel, in most cases you should receive either a public offering statement, if you are the original purchaser of the home or unit, or a resale package, if you are not the original purchaser. The law generally provides for a 5-day period in which you have the right to cancel the purchase agreement. The 5-day period begins on different starting dates, depending on whether you receive a public offering statement or a resale package. Upon receiving a public offering statement or a resale package, you should make sure you are informed of the deadline for exercising your right to cancel. In order to exercise your right to cancel, the law generally requires that you hand deliver the notice of cancellation to the seller within the 5-day period, or mail the notice of cancellation to the seller by prepaid United States mail within the 5-day period. For more information regarding your right to cancel, see NRS 116B.755, if you received a public offering statement, or NRS 116B.760, if you received a resale package.

2. YOU ARE AGREEING TO RESTRICTIONS ON HOW YOU CAN USE YOUR PROPERTY?

These restrictions are contained in a document known as the Declaration of Covenants, Conditions and Restrictions. The CC&Rs become a part of the title to your property. They bind you and every future owner of the property whether or not you have read them or had them explained to you. The CC&Rs, together with other governing documents (such as association bylaws and rules and regulations), are intended to preserve the character and value of properties in the condominium hotel, but may also restrict what you can do to improve or change your property and limit how you use and enjoy your property. By purchasing a property encumbered by CC&Rs, you are agreeing to limitations that could affect your lifestyle and freedom of choice. You should review the CC&Rs, and other governing documents before purchasing to make sure that these limitations and controls are acceptable to you.

3. YOU WILL HAVE TO PAY OWNERS ASSESSMENTS AND CHARGES FOR AS LONG AS YOU OWN YOUR PROPERTY?

As an owner in a condominium hotel, you are responsible for paying your share of expenses relating to the common elements and shared components. The obligation to pay these expenses binds you and every future owner of the property. Owners fees are usually assessed for these expenses monthly. You have to pay dues whether or not you agree with the way the association or the hotel unit owner is managing the property or spending the assessments or charges. The hotel unit owner executive board of the association may have the power to change and increase the amount of the assessment or charges and to levy special assessments or special charges against your property to meet extraordinary expenses.

4. IF YOU FAIL TO PAY OWNERS ASSESSMENTS OR CHARGES, YOU COULD LOSE YOUR HOME?

If you do not pay these assessments or charges when due, the hotel unit owner or the association usually has the power to collect them by selling your property in a nonjudicial foreclosure sale. If fees become delinquent, you may also be required to pay penalties and the association s or hotel unit owner s costs, as applicable, and attorney s fees to become current. If you dispute the obligation or its amount, your only remedy to avoid the loss of your home may be to file a lawsuit and ask a court to intervene in the dispute.

5. YOU MAY BECOME A MEMBER OF A HOMEOWNERS ASSOCIATION THAT HAS THE POWER TO AFFECT HOW YOU USE AND ENJOY YOUR PROPERTY?

Many condominium hotels have a homeowners association. In a new development, the association will usually be controlled by the developer until a certain number of units have been sold. After the period of developer control, the association may be controlled by property owners like yourself who are elected by homeowners to sit on an executive board and other boards and committees formed by the association. The association, and its executive board, are responsible for assessing homeowners for the cost of operating the association and the common elements of the condominium hotel. Because homeowners sitting on the executive board and other boards and committees of the association may not have the experience or professional background required to understand and carry out the responsibilities of the association properly, the association may hire professional condominium association managers to carry out these responsibilities.

Homeowners associations operate on democratic principles. Some decisions require all homeowners to vote, some decisions are made by the executive board or other boards or committees established by the association or governing documents. Although the actions of the association and its executive board are governed by state laws, the CC&Rs and other documents that govern the condominium hotel, decisions made by these persons will affect your use and enjoyment of your property, your lifestyle and freedom of choice, and your cost of living in the condominium hotel. You may not agree with decisions made by the association or its governing bodies even though the decisions are ones which the association is authorized to make. Decisions may be made by a few persons on the executive board or governing bodies that do not necessarily reflect the view of the majority of residential unit in the condominium hotel. If you do not agree with decisions made by the association, its executive board or other governing bodies, your remedy is typically to attempt to use the democratic processes of the association to seek the election of members of the executive board or other governing bodies that are more responsive to your needs. If you have a dispute with the association, its executive board or other governing bodies, you may be able to resolve the dispute through the complaint, investigation and intervention process administered by the Office of the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels, the Nevada Real Estate Division and the Commission for Common-Interest Communities and Condominium Hotels. However, to resolve some disputes, you may have to mediate or arbitrate the dispute and, if mediation or arbitration is unsuccessful, you may have to file a lawsuit and ask a court to resolve the dispute. In addition to your personal cost in mediation or arbitration, or to prosecute a lawsuit, you may be responsible for paying your share of the association s cost in defending against your claim.

6. YOU ARE REQUIRED TO PROVIDE PROSPECTIVE PURCHASERS OF YOUR PROPERTY WITH INFORMATION ABOUT LIVING IN YOUR CONDOMINIUM HOTEL?

The law requires you to provide a prospective purchaser of your property with a copy of the condominium hotel s governing documents, including the CC&Rs, association bylaws, and rules and regulations, as well as a copy of this document. You are also required to provide a copy of the association s current year-to-date financial statement, including, without limitation, the most recent audited or reviewed financial statement, a copy of the association s operating budget and information regarding the amount of the monthly assessment for common expenses, including the amount set aside as reserves for the repair, replacement and restoration of common elements. You are also required to provide a copy of the current year-to-date statement of the shared expenses charged to your unit by the declarant or hotel unit owner, as applicable. You are also required to inform prospective purchasers of any outstanding judgments or lawsuits pending against the association of which you are aware. For more information regarding these requirements, see NRS 116B.725 to 116B.795, inclusive.

7. YOU HAVE CERTAIN RIGHTS REGARDING OWNERSHIP IN A CONDOMINIUM HOTEL THAT ARE GUARANTEED YOU BY THE STATE?

Pursuant to provisions of this chapter, you have the right:

(a) To be notified of all meetings of the association and its executive board, except in cases of emergency.

(b) To attend and speak at all meetings of the association and its executive board, except in some cases where the executive board is authorized to meet in closed, executive session.

(c) To request a special meeting of the association.

(d) To inspect, examine, photocopy and audit financial and other records of the association.

(e) To be notified of all changes in the condominium hotel s rules and regulations and other actions by the association or board that affect you.

8. QUESTIONS?

Although they may be voluminous, you should take the time to read and understand the documents that will control your ownership of a property in a condominium hotel. You may wish to ask your real estate professional, lawyer or other person with experience to explain anything you do not understand. You may also request assistance from the Office of the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels, Nevada Real Estate Division, at (telephone number).

Buyer or prospective buyer s initials:_____

Date:_____

(Added to NRS by 2007, 2254)



NRS 116B.770 - Escrow of deposits; furnishing of bond in lieu of deposit.

1. Except as otherwise provided in subsections 2 and 3, a deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to subsection 3 of NRS 116B.730 must be placed in escrow and held either in this State or in the state where the unit is located in an account designated solely for that purpose by a licensed title insurance company, an independent bonded escrow company, or an institution whose accounts are insured by a governmental agency or instrumentality until:

(a) Delivered to the declarant at closing;

(b) Delivered to the declarant because of the purchaser s default under a contract to purchase the unit;

(c) Released to the declarant for an additional item, improvement, optional item or alteration, but the amount so released:

(1) Must not exceed the lesser of the amount due the declarant from the purchaser at the time of the release or the amount expended by the declarant for the purpose; and

(2) Must be credited upon the purchase price; or

(d) Refunded to the purchaser.

2. A deposit or advance payment made for an additional item, improvement, optional item or alteration may be deposited in escrow or delivered directly to the declarant, as the parties may contract.

3. In lieu of placing a deposit in escrow pursuant to subsection 1, the declarant may furnish a bond executed by the declarant as principal and by a corporation qualified under the laws of this State as surety, payable to the State of Nevada, and conditioned upon the performance of the declarant s duties concerning the purchase or reservation of a unit. Each bond must be in a principal sum equal to the amount of the deposit. The bond must be held until:

(a) Delivered to the declarant at closing;

(b) Delivered to the declarant because of the purchaser s default under a contract to purchase the unit; or

(c) Released to the declarant for an additional item, improvement, optional item or alteration, but the amount so released must not exceed the amount due the declarant from the purchaser at the time of the release or the amount expended by the declarant for that purpose, whichever is less.

(Added to NRS by 2007, 2257)



NRS 116B.775 - Release of liens.

1. In the case of a sale of a unit where delivery of a public offering statement is required pursuant to subsection 3 of NRS 116B.730, a seller:

(a) Before conveying a unit, shall record or furnish to the purchaser releases of all liens, except liens on real estate that a declarant has the right to withdraw from the condominium hotel, that the purchaser does not expressly agree to take subject to or assume and that encumber that unit and its interest in the common elements; or

(b) Shall provide a surety bond against the lien as provided for liens on real estate in NRS 108.2413 to 108.2425, inclusive.

2. Before conveying real estate to the association, the declarant shall have that real estate released from:

(a) All liens the foreclosure of which would deprive units owners of any right of access to or easement of support of their units; and

(b) All other liens on that real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.

(Added to NRS by 2007, 2258)



NRS 116B.780 - Exclusion or modification of warranties of quality.

Implied warranties of quality:

1. May be excluded or modified by agreement of the parties; and

2. Are excluded by expression of disclaimer, such as as is, with all faults, or other language that in common understanding calls the purchaser s attention to the exclusion of warranties.

(Added to NRS by 2007, 2258)



NRS 116B.785 - Power of Commission to adopt regulations concerning additional disclosures.

The Commission, or the Administrator with the approval of the Commission, may adopt regulations to require any additional disclosures in the case of a sale of a unit as it deems necessary.

(Added to NRS by 2007, 2258)



NRS 116B.790 - Effect of violations on rights of action; civil action for damages for failure or refusal to comply with provisions of chapter or governing documents; attorney s fees.

1. If a declarant, hotel unit owner or any other person subject to this chapter fails to comply with any of its provisions or any provision of the declaration or bylaws, any person or class of persons suffering actual damages from the failure to comply has a claim for appropriate relief.

2. Subject to the requirements set forth in NRS 38.310 and except as otherwise provided in NRS 116B.555, a civil action for damages caused by a failure or refusal to comply with any provision of this chapter or the governing documents of an association may be brought:

(a) By the association against:

(1) A declarant; or

(2) A unit s owner.

(b) By a unit s owner against:

(1) The association;

(2) A declarant; or

(3) Another unit s owner of the association.

3. Punitive damages may be awarded for a willful and material failure to comply with this chapter if the failure is established by clear and convincing evidence.

4. The court may award reasonable attorney s fees to the prevailing party.

5. The civil remedy provided by this section is in addition to, and not exclusive of, any other available remedy or penalty.

(Added to NRS by 2007, 2259)



NRS 116B.795 - Substantial completion of units.

In the case of a sale of a unit in which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, in accordance with local ordinances.

(Added to NRS by 2007, 2259)



NRS 116B.800 - Jurisdiction.

The Commission for Common-Interest Communities and Condominium Hotels created by NRS 116.600, the Division and the Director of the Department of Business and Industry have jurisdiction over the enforcement of this chapter as set forth herein.

(Added to NRS by 2007, 2259)



NRS 116B.805 - Administration of chapter; regulations of Commission and Real Estate Administrator; delegation of authority; publications.

1. The provisions of this chapter must be administered by the Division, subject to the administrative supervision of the Director of the Department of Business and Industry.

2. The Commission and the Division may do all things necessary and convenient to carry out the provisions of this chapter, including, without limitation, prescribing such forms and adopting such procedures as are necessary to carry out the provisions of this chapter.

3. The Commission, or the Administrator with the approval of the Commission, may adopt such regulations as are necessary to carry out the provisions of this chapter.

4. The Commission may by regulation delegate any authority conferred upon it by the provisions of this chapter to the Administrator to be exercised pursuant to the regulations adopted by the Commission.

5. When regulations are proposed by the Administrator, in addition to other notices required by law, the Administrator shall provide copies of the proposed regulations to the Commission not later than 30 days before the next meeting of the Commission. The Commission shall approve, amend or disapprove any proposed regulations at that meeting.

6. All regulations adopted by the Commission, or adopted by the Administrator with the approval of the Commission, must be published by the Division, posted on its website and offered for sale at a reasonable fee.

(Added to NRS by 2007, 2259)



NRS 116B.810 - Employment of personnel by Real Estate Division; duties of Attorney General; legal opinions by Attorney General.

1. Except as otherwise provided in this section and within the limits of legislative appropriations, the Division may employ experts, attorneys, investigators, consultants and other personnel as are necessary to carry out the provisions of this chapter.

2. The Attorney General shall act as the attorney for the Division in all actions and proceedings brought against or by the Division pursuant to the provisions of this chapter.

3. The Attorney General shall render to the Commission and the Division opinions upon all questions of law relating to the construction or interpretation of this chapter, or arising in the administration thereof, that may be submitted to the Attorney General by the Commission or the Division.

(Added to NRS by 2007, 2260)



NRS 116B.815 - Ombudsman for Owners in Common-Interest Communities and Condominium Hotels: Powers and duties.

The Office of the Ombudsman for Owners in Common-Interest Communities and Condominium Hotels created by NRS 116.625 shall:

1. Assist in processing claims arising under this chapter that are submitted to mediation or arbitration or referred to a program pursuant to NRS 38.300 to 38.360, inclusive;

2. Assist owners in condominium hotels to understand their rights and responsibilities as set forth in this chapter and the governing documents of their associations, including, without limitation, publishing materials related to those rights and responsibilities;

3. Assist members of executive boards and officers of associations to carry out their duties;

4. When appropriate, investigate disputes involving the provisions of this chapter or the governing documents of an association and assist in resolving such disputes; and

5. Compile and maintain a registration of each association organized within the State which includes, without limitation, the following information:

(a) The name, address and telephone number of the association;

(b) The names, mailing addresses and telephone numbers of the members of the executive board of the association;

(c) The name of the declarant;

(d) The number of units in the condominium hotel;

(e) The total annual assessment made by the association; and

(f) The number of foreclosures which were completed on units within the condominium hotel and which were based on liens for the failure of the unit s owner to pay any assessments levied against the unit or any fines imposed against the unit s owner.

(Added to NRS by 2007, 2260; A 2013, 2302)



NRS 116B.820 - Immunity.

The Commission and its members, each hearing panel and its members, the Administrator, the Ombudsman, the Division, and the experts, attorneys, investigators, consultants and other personnel of the Commission and the Division are immune from any civil liability for any decision or action taken in good faith and without malicious intent in carrying out the provisions of this chapter.

(Added to NRS by 2007, 2260)



NRS 116B.825 - Service of notice and other information upon Commission.

Any notice or other information that is required to be served upon the Commission pursuant to the provisions of this chapter may be delivered to the principal office of the Division.

(Added to NRS by 2007, 2260)



NRS 116B.830 - Authority for Real Estate Division to conduct business electronically; regulations; fees; use of unsworn declaration; exclusions.

1. The Administrator may adopt regulations which establish procedures for the Division to conduct business electronically pursuant to title 59 of NRS with persons who are regulated pursuant to this chapter and with any other persons with whom the Division conducts business. The regulations may include, without limitation, the establishment of fees to pay the costs of conducting business electronically with the Division.

2. In addition to the process authorized by NRS 719.280, if the Division is conducting business electronically with a person and a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the Division may allow the person to substitute a declaration that complies with the provisions of NRS 53.045 or NRS 53.250 to 53.390, inclusive, to satisfy the legal requirement.

3. The Division may refuse to conduct business electronically with a person who has failed to pay money which the person owes to the Division or the Commission.

(Added to NRS by 2007, 2260; A 2011, 16)



NRS 116B.835 - Issuance and enforcement of subpoenas.

1. To carry out the purposes of this chapter, the Commission, or any member thereof acting on behalf of the Commission or acting on behalf of a hearing panel, may issue subpoenas to compel the attendance of witnesses and the production of books, records and other papers.

2. If any person fails to comply with a subpoena issued by the Commission or any member thereof pursuant to this section within 20 days after the date of service of the subpoena, the Commission may petition the district court for an order of the court compelling compliance with the subpoena.

3. Upon such a petition, the court shall enter an order directing the person subpoenaed to appear before the court at a time and place to be fixed by the court in its order, the time to be not more than 20 days after the date of service of the order, and show cause why the person has not complied with the subpoena. A certified copy must be served upon the person subpoenaed.

4. If it appears to the court that the subpoena was regularly issued by the Commission or any member thereof pursuant to this section, the court shall enter an order compelling compliance with the subpoena, and upon failure to obey the order the person shall be dealt with as for contempt of court.

(Added to NRS by 2007, 2261)



NRS 116B.840 - Witnesses: Payment of fees and mileage.

1. Each witness who is subpoenaed and appears at a hearing is entitled to receive for his or her attendance the same fees and mileage allowed by law to a witness in a civil case.

2. The fees and mileage for the witness:

(a) Must be paid by the party at whose request the witness is subpoenaed; or

(b) If the appearance of the witness is not requested by any party but the witness is subpoenaed at the request of the Commission or a hearing panel, must be paid by the Division.

(Added to NRS by 2007, 2261)



NRS 116B.845 - Conducting hearings and other proceedings; collection of information; development and promotion of educational guidelines; accreditation of programs of education and research.

1. The Commission shall conduct such hearings and other proceedings as are required by the provisions of this chapter.

2. The Commission shall collect and maintain or cause to be collected and maintained accurate information relating to:

(a) The number of condominium hotels in this State;

(b) The effect of the provisions of this chapter and any regulations adopted pursuant thereto on the development and construction of condominium hotels, the residential lending market for units within condominium hotels and the operation and management of condominium hotels;

(c) Violations of the provisions of this chapter and any regulations adopted pursuant thereto;

(d) The accessibility and use of, and the costs related to, the arbitration, mediation and program procedures set forth in NRS 38.300 to 38.360, inclusive, and the decisions rendered and awards made pursuant to those procedures;

(e) The number of foreclosures which were completed on units within condominium hotels and which were based on liens for the failure of the unit s owner to pay any assessments levied against the unit or any fines imposed against the unit s owner; and

(f) Other issues that the Commission determines are of concern to units owners, associations, developers and other persons affected by condominium hotels.

3. The Commission shall develop and promote:

(a) Educational guidelines for conducting the elections of the members of an executive board, the meetings of an executive board and the meetings of the units owners of an association; and

(b) Educational guidelines for the enforcement of the governing documents of an association through liens, penalties and fines.

4. The Commission shall recommend and approve for accreditation programs of education and research relating to condominium hotels, including, without limitation:

(a) The management of condominium hotels;

(b) The sale and resale of units within condominium hotels;

(c) Alternative methods that may be used to resolve disputes relating to condominium hotels; and

(d) The enforcement, including by foreclosure, of liens on units within condominium hotels for the failure of the unit s owner to pay any assessments levied against the unit or any fines imposed against the unit s owner.

(Added to NRS by 2007, 2261; A 2013, 2303)



NRS 116B.850 - Establishment of standards for subsidizing proceedings for mediation, arbitration and program and for subsidizing educational programs; acceptance of gifts, grants and donations; agreements and cooperation with other entities.

The Commission may:

1. By regulation, establish standards for subsidizing proceedings for mediation, arbitration and a program conducted pursuant to NRS 38.300 to 38.360, inclusive, to ensure that such proceedings are not lengthy and are affordable and readily accessible to all parties;

2. By regulation, establish standards for subsidizing educational programs for the benefit of units owners, members of executive boards and officers of associations;

3. Accept any gifts, grants or donations; and

4. Enter into agreements with other entities that are required or authorized to carry out similar duties in this State or in other jurisdictions and cooperate with such entities to develop uniform procedures for carrying out the provisions of this chapter and for accumulating information needed to carry out those provisions.

(Added to NRS by 2007, 2262; A 2013, 2304)



NRS 116B.855 - Appointment of hearing panels; delegation of powers and duties; appeals to Commission.

1. The Commission may appoint one or more hearing panels. Each hearing panel must consist of one or more independent hearing officers.

2. The Commission may by regulation delegate to one or more hearing panels the power of the Commission to conduct hearings and other proceedings, determine violations, impose fines and penalties and take other disciplinary action authorized by the provisions of this chapter.

3. While acting under the authority of the Commission, a hearing panel and its members are entitled to all privileges and immunities and are subject to all duties and requirements of the Commission and its members.

4. A final order of a hearing panel:

(a) May be appealed to the Commission if, not later than 20 days after the date that the final order is issued by the hearing panel, any party aggrieved by the final order files a written notice of appeal with the Commission.

(b) Must be reviewed and approved by the Commission if, not later than 40 days after the date that the final order is issued by the hearing panel, the Division, upon the direction of the Chair of the Commission, provides written notice to all parties of the intention of the Commission to review the final order.

(Added to NRS by 2007, 2262)



NRS 116B.860 - Use of audio or video teleconference for hearings.

The Commission or a hearing panel may conduct a hearing by means of an audio or video teleconference to one or more locations if the audio or video technology used at the hearing provides the persons present at each location with the ability to hear and communicate with the persons present at each other location.

(Added to NRS by 2007, 2263)



NRS 116B.865 - Violation defined.

As used in NRS 116B.870 to 116B.920, inclusive, unless the context otherwise requires, violation means a violation of any provision of this chapter, any regulation adopted pursuant thereto or any order of the Commission or a hearing panel.

(Added to NRS by 2007, 2263)



NRS 116B.870 - Jurisdiction of Real Estate Division, Ombudsman, Commission and hearing panels.

1. In carrying out the provisions of NRS 116B.870 to 116B.920, inclusive, the Division and the Ombudsman have jurisdiction to investigate and the Commission and each hearing panel has jurisdiction to take appropriate action against any person who commits a violation, including, without limitation:

(a) Any association and any officer, employee or agent of an association.

(b) Any member of an executive board.

(c) Any declarant, affiliate of a declarant or hotel unit owner.

(d) Any unit s owner.

(e) Any tenant of a unit s owner if the tenant has entered into an agreement with the unit s owner to abide by the governing documents of the association and the provisions of this chapter and any regulations adopted pursuant thereto.

2. The jurisdiction set forth in subsection 1 applies to any officer, employee or agent of an association or any member of an executive board who commits a violation and who:

(a) Currently holds his or her office, employment, agency or position or who held his or her office, employment, agency or position at the commencement of proceedings against him or her.

(b) Resigns his or her office, employment, agency or position:

(1) After the commencement of proceedings against him or her; or

(2) Within 1 year after the violation is discovered or reasonably should have been discovered.

(Added to NRS by 2007, 2263)



NRS 116B.875 - Rights, remedies and penalties are cumulative and not exclusive; limitations on power of Commission and hearing panels regarding internal activities of association.

1. The rights, remedies and penalties provided in NRS 116B.865 to 116B.920, inclusive, are cumulative and do not abrogate and are in addition to any other rights, remedies and penalties that may exist at law or in equity.

2. If the Commission, a hearing panel or another agency or officer elects to take a particular action or pursue a particular remedy or penalty authorized by NRS 116B.865 to 116B.920, inclusive, or another specific statute, that election is not exclusive and does not preclude the Commission, the hearing panel or another agency or officer from taking any other actions or pursuing any other remedies or penalties authorized by NRS 116B.865 to 116B.920, inclusive, or another specific statute.

3. In carrying out the provisions of this chapter, the Commission or a hearing panel shall not intervene in any internal activities of an association except to the extent necessary to prevent or remedy a violation.

(Added to NRS by 2007, 2263)



NRS 116B.880 - Confidentiality of records: Certain records relating to complaint or investigation deemed confidential; certain records relating to disciplinary action deemed public records.

1. Except as otherwise provided in this section and NRS 239.0115, a written affidavit filed with the Division pursuant to this chapter, all documents and other information filed with the written affidavit and all documents and other information compiled as a result of an investigation conducted to determine whether to file a formal complaint with the Commission are confidential.

2. A formal complaint filed with the Commission and all documents and other information considered by the Commission or a hearing panel when determining whether to impose discipline or take other administrative action pursuant to NRS 116B.865 to 116B.920, inclusive, are public records.

(Added to NRS by 2007, 2264)



NRS 116B.885 - Right of person aggrieved by alleged violation to file affidavit with Real Estate Division; procedure for filing affidavit; administrative fine for filing false or fraudulent affidavit.

1. Except as otherwise provided in this section, a person who is aggrieved by an alleged violation may, not later than 1 year after the person discovers or reasonably should have discovered the alleged violation, file with the Division a written affidavit that sets forth the facts constituting the alleged violation. The affidavit may allege any actual damages suffered by the aggrieved person as a result of the alleged violation.

2. An aggrieved person may not file such an affidavit unless the aggrieved person has provided the respondent by certified mail, return receipt requested, with written notice of the alleged violation set forth in the affidavit. The notice must:

(a) Be mailed to the respondent s last known address.

(b) Specify, in reasonable detail, the alleged violation, any actual damages suffered by the aggrieved person as a result of the alleged violation, and any corrective action proposed by the aggrieved person.

3. A written affidavit filed with the Division pursuant to this section must be:

(a) On a form prescribed by the Division.

(b) Accompanied by evidence that:

(1) The respondent has been given a reasonable opportunity after receiving the written notice to correct the alleged violation; and

(2) Reasonable efforts to resolve the alleged violation have failed.

4. The Commission or a hearing panel may impose an administrative fine of not more than $1,000 against any person who knowingly files a false or fraudulent affidavit with the Division.

(Added to NRS by 2007, 2264)



NRS 116B.890 - Referral of affidavit to Ombudsman for assistance in resolving alleged violation; report by Ombudsman; investigation by Real Estate Division; determination of whether to file complaint with Commission.

1. Upon receipt of an affidavit that complies with the provisions of NRS 116B.885, the Division shall refer the affidavit to the Ombudsman.

2. The Ombudsman shall give such guidance to the parties as the Ombudsman deems necessary to assist the parties to resolve the alleged violation.

3. If the parties are unable to resolve the alleged violation with the assistance of the Ombudsman, the Ombudsman shall provide to the Division a report concerning the alleged violation and any information collected by the Ombudsman during his or her efforts to assist the parties to resolve the alleged violation.

4. Upon receipt of the report from the Ombudsman, the Division shall conduct an investigation to determine whether good cause exists to proceed with a hearing on the alleged violation.

5. If, after investigating the alleged violation, the Division determines that the allegations in the affidavit are not frivolous, false or fraudulent and that good cause exists to proceed with a hearing on the alleged violation, the Administrator shall file a formal complaint with the Commission and schedule a hearing on the complaint before the Commission or a hearing panel.

(Added to NRS by 2007, 2264)



NRS 116B.895 - Procedure for hearing complaints: Time for holding hearing; continuances; notices; evidence; answers; defaults.

1. Except as otherwise provided in subsection 2, if the Administrator files a formal complaint with the Commission, the Commission or a hearing panel shall hold a hearing on the complaint not later than 90 days after the date that the complaint is filed.

2. The Commission or the hearing panel may continue the hearing upon its own motion or upon the written request of a party to the complaint, for good cause shown, including, without limitation, the existence of proceedings for mediation or arbitration or a civil action involving the facts that constitute the basis of the complaint.

3. The Division shall give the respondent written notice of the date, time and place of the hearing on the complaint at least 30 days before the date of the hearing. The notice must be:

(a) Delivered personally to the respondent or mailed to the respondent by certified mail, return receipt requested, to his or her last known address.

(b) Accompanied by:

(1) A copy of the complaint; and

(2) Copies of all communications, reports, affidavits and depositions in the possession of the Division that are relevant to the complaint.

4. At any hearing on the complaint, the Division may not present evidence that was obtained after the notice was given to the respondent pursuant to this section, unless the Division proves to the satisfaction of the Commission or the hearing panel that:

(a) The evidence was not available, after diligent investigation by the Division, before such notice was given to the respondent; and

(b) The evidence was given or communicated to the respondent immediately after it was obtained by the Division.

5. The respondent must file an answer not later than 30 days after the date that notice of the complaint is delivered or mailed by the Division. The answer must:

(a) Contain an admission or a denial of the allegations contained in the complaint and any defenses upon which the respondent will rely; and

(b) Be delivered personally to the Division or mailed to the Division by certified mail, return receipt requested.

6. If the respondent does not file an answer within the time required by subsection 5, the Division may, after giving the respondent written notice of the default, request the Commission or the hearing panel to enter a finding of default against the respondent. The notice of the default must be delivered personally to the respondent or mailed to the respondent by certified mail, return receipt requested, to his or her last known address.

(Added to NRS by 2007, 2265)



NRS 116B.900 - Representation by attorney.

Any party to the complaint may be represented by an attorney at any hearing on the complaint.

(Added to NRS by 2007, 2266)



NRS 116B.905 - Decisions on complaints.

1. After conducting its hearings on the complaint, the Commission or the hearing panel shall render a final decision on the merits of the complaint not later than 20 days after the date of the final hearing.

2. The Commission or the hearing panel shall notify all parties to the complaint of its decision in writing by certified mail, return receipt requested, not later than 60 days after the date of the final hearing. The written decision must include findings of fact and conclusions of law.

(Added to NRS by 2007, 2266)



NRS 116B.910 - Remedial and disciplinary action: Orders to cease and desist and to correct violations; administrative fines; removal from office or position; payment of costs; exemptions from liability.

1. If the Commission or the hearing panel, after notice and hearing, finds that the respondent has committed a violation, the Commission or the hearing panel may take any or all of the following actions:

(a) Issue an order directing the respondent to cease and desist from continuing to engage in the unlawful conduct that resulted in the violation.

(b) Issue an order directing the respondent to take affirmative action to correct any conditions resulting from the violation.

(c) Impose an administrative fine of not more than $1,000 for each violation.

2. If the respondent is a member of an executive board or an officer of an association, the Commission or the hearing panel may order the respondent removed from his or her office or position if the Commission or the hearing panel, after notice and hearing, finds that:

(a) The respondent has knowingly and willfully committed a violation; and

(b) The removal is in the best interest of the association.

3. If the respondent violates any order issued by the Commission or the hearing panel pursuant to this section, the Commission or the hearing panel, after notice and hearing, may impose an administrative fine of not more than $1,000 for each violation.

4. If the Commission or the hearing panel takes any disciplinary action pursuant to this section, the Commission or the hearing panel may order the respondent to pay the costs of the proceedings incurred by the Division, including, without limitation, the cost of the investigation and reasonable attorney s fees.

5. Notwithstanding any other provision of this section, unless the respondent has knowingly and willfully committed a violation, if the respondent is a member of an executive board or an officer of an association:

(a) The association is liable for all fines and costs imposed against the respondent pursuant to this section; and

(b) The respondent may not be held personally liable for those fines and costs.

(Added to NRS by 2007, 2266)



NRS 116B.915 - Remedial and disciplinary action: Audit of association; appointment of receiver.

1. If the Commission or a hearing panel, after notice and hearing, finds that the executive board or any person acting on behalf of the association has committed a violation, the Commission or the hearing panel may order an audit of the association.

2. The Commission, or the Division with the approval of the Commission, may apply to a court of competent jurisdiction for the appointment of a receiver for an association if, after notice and a hearing, the Commission or a hearing officer finds that any of the following violations occurred:

(a) The executive board, or any member thereof, has been guilty of fraud or collusion or gross mismanagement in the conduct or control of its affairs;

(b) The executive board, or any member thereof, has been guilty of misfeasance, malfeasance or nonfeasance; or

(c) The assets of the association are in danger of waste or loss through attachment, foreclosure, litigation or otherwise.

3. In any application for the appointment of a receiver pursuant to this section, notice of a temporary appointment of a receiver may be given to the association alone, by process as in the case of an application for a temporary restraining order or injunction. The hearing thereon may be had after 5 days notice unless the court directs a longer or different notice and different parties.

4. The court may, if good cause exists, appoint one or more receivers pursuant to this section to carry out the business of the association. The members of the executive board who have not been guilty of negligence or active breach of duty must be preferred in making the appointment.

5. The powers of any receiver appointed pursuant to this section may be continued as long as the court deems necessary and proper. At any time, for sufficient cause, the court may order the receivership terminated.

6. Any receiver appointed pursuant to this section has, among the usual powers, all the functions, powers, tenure and duties to be exercised under the direction of the court as are conferred on receivers and as provided in NRS 78.635, 78.640 and 78.645, whether or not the association is insolvent. Such powers include, without limitation, the powers to:

(a) Take charge of the estate and effects of the association;

(b) Appoint an agent or agents;

(c) Collect any debts and property due and belonging to the association and prosecute and defend, in the name of the association, or otherwise, any civil action as may be necessary or proper for the purposes of collecting debts and property;

(d) Perform any other act in accordance with the governing documents of the association and this chapter that may be necessary for the association to carry out its obligations; and

(e) By injunction, restrain the association from exercising any of its powers or doing business in any way except by and through a receiver appointed by the court.

(Added to NRS by 2007, 2266)



NRS 116B.920 - Injunctions.

1. If the Commission or the Division has reasonable cause to believe, based on evidence satisfactory to it, that any person violated or is about to violate any provision of this chapter, any regulation adopted pursuant thereto or any order, decision, demand or requirement of the Commission or Division or a hearing panel, the Commission or the Division may bring an action in the district court for the county in which the person resides or, if the person does not reside in this State, in any court of competent jurisdiction within or outside this State, to restrain or enjoin that person from engaging in or continuing to commit the violations or from doing any act in furtherance of the violations.

2. The action must be brought in the name of the State of Nevada. If the action is brought in a court of this State, an order or judgment may be entered, when proper, issuing a temporary restraining order, preliminary injunction or final injunction. A temporary restraining order or preliminary injunction must not be issued without at least 5 days notice to the opposite party.

3. The court may issue the temporary restraining order, preliminary injunction or final injunction without:

(a) Proof of actual damages sustained by any person.

(b) The filing of any bond.

(Added to NRS by 2007, 2267)






Chapter 117 - Condominiums

NRS 117.010 - Definitions.

As used in this chapter:

1. Common areas means the entire project excepting all units therein granted or reserved.

2. Condominium means an estate in real property consisting of an undivided interest in common in portions of a parcel of real property together with:

(a) A separate interest in space in a residential, industrial or commercial building or industrial and commercial building on such real property, such as, but not restricted to, an apartment, office or store; or

(b) A separate interest in air space only, without any building or structure, to be used for a mobile home.

A condominium may include in addition a separate interest in other portions of such real property. Such estate may, with respect to the duration of its enjoyment, be either an estate of inheritance or perpetual estate, an estate for life, or an estate for years.

3. Project means the entire parcel of real property divided or to be divided into condominiums, including all structures thereon.

4. To divide real property means to divide the ownership thereof by conveying one or more condominiums therein but less than the whole thereof.

5. Unit means the elements of a condominium which are not owned in common with the owners of other condominiums in the project.

(Added to NRS by 1963, 126; A 1967, 200; 1981, 990)



NRS 117.020 - Applicability; recordation, amendment and revocation of plan of project.

1. The provisions of this chapter apply to property divided into condominiums only if there was recorded before January 1, 1992, in the county in which the property lies a plan consisting of:

(a) A description or survey map of the surface of the land included within the project;

(b) Diagrammatic floor plans of the building or buildings built or to be built thereon in sufficient detail to identify each unit, its relative location and approximate dimensions; and

(c) A certificate consenting to the recordation of the plan pursuant to this chapter signed and acknowledged by the record owner of the property and by all record holders of security interests therein.

2. The plan may be amended or revoked by a subsequently acknowledged recorded instrument executed by the record owner of the property and by all record holders of security interests therein. Until recordation of a revocation, the provisions of this chapter continue to apply to the property.

3. The term record owner as used in this section includes all of the record owners of the property at the time of recordation, but does not include holders of security interests, mineral interests, easements or rights-of-way.

(Added to NRS by 1963, 126; A 1991, 580)



NRS 117.030 - Conveyance of unit: Presumption of conveyance of entire condominium.

Unless otherwise expressly stated therein, any transfer or conveyance of a unit, or an apartment, office or store which is a part of a unit shall be presumed to convey the entire condominium.

(Added to NRS by 1963, 127)



NRS 117.040 - Incidents of grant.

Unless otherwise expressly provided in the deeds, declaration of restrictions or plan, the incidents of a condominium grant are as follows:

1. The boundaries of the unit granted are the interior surfaces of the perimeter walls, floors, ceilings, windows and doors thereof, and the unit includes both the portions of the buildings so described and the airspace so encompassed. The following are not part of the unit: Bearing walls, columns, floors, roofs, foundations, elevator equipment and shafts, central heating, central refrigeration and central air-conditioning equipment, reservoirs, tanks, pumps and other central services, pipes, ducts, flues, chutes, conduits, wires and other utility installations, wherever located, except the outlets thereof when located within the unit. In interpreting deeds and plans the existing physical boundaries of the unit or of a unit reconstructed in substantial accordance with the original plans thereof shall be conclusively presumed to be its boundaries rather than the metes and bounds expressed in the deed or plan, regardless of settling or lateral movement of the building and regardless of minor variances between boundaries shown on the plan or in the deed and those of the building.

2. The common areas are owned by the owners of the unit as tenants in common in equal shares, one for each unit.

3. A nonexclusive easement for ingress, egress and support through the common areas is appurtenant to each unit and the common areas are subject to such easements.

4. Each condominium owner shall have the exclusive right to paint, repaint, tile, wax, paper or otherwise refinish and decorate the inner surfaces of the walls, ceilings, floors, windows and doors bounding his or her own unit.

(Added to NRS by 1963, 127)



NRS 117.050 - Partition of project.

1. Where several persons own condominiums in a condominium project, an action may be brought pursuant to NRS 39.010 to 39.490, inclusive, by one or more of such persons for partition thereof by sale of the entire project, as if the owners of all the condominiums in such project were tenants in common in the entire project in the same proportion as their interests in the common areas, but a partition shall be made only upon the showing that:

(a) Three years after damage or destruction to the project which renders a material part thereof unfit for its use prior thereto, the project has not been rebuilt or repaired substantially to its state prior to its damage or destruction; or

(b) Three-fourths or more of the project has been destroyed or substantially damaged, and that condominium owners holding in aggregate more than 50 percent interest in the common areas are opposed to repair or restoration of the project; or

(c) The project has been in existence in excess of 50 years, that it is obsolete and uneconomic, and that condominium owners holding in aggregate more than 50 percent interest in the common areas are opposed to repair or restoration of the project; or

(d) Conditions for such a partition by sale set forth in restrictions entered into with respect to such project have been met.

2. Except as provided in subsection 1, the common areas shall remain undivided, and there shall be no judicial partition thereof. Nothing herein shall be deemed to prevent partition of a cotenancy in a condominium.

(Added to NRS by 1963, 127)



NRS 117.060 - Declaration of restrictions.

The owner of a project may, prior to the conveyance of any condominium therein, record a declaration of restrictions relating to such project, which restrictions shall be enforceable equitable servitudes where reasonable. Such servitudes, unless otherwise provided, may be enforced, by any owner of a condominium in the project, and may provide, among other things:

1. For the management of the project by one or more of the following management bodies:

(a) The condominium owners;

(b) A board of governors elected by the owners; or

(c) A management agent elected by the owners or the board or named in the declaration.

2. For voting majorities, quorums, notices, meeting dates and other rules governing such body or bodies.

3. As to any such management body:

(a) For the powers thereof, including power to enforce the provisions of the declaration of restrictions;

(b) For maintenance by it of fire, casualty, liability, workers compensation and other insurance insuring condominium owners, and for bonding of the members of any management body;

(c) For provision by it of and payment by it for maintenance, utility, gardening and other services benefiting the common areas, for employment of personnel necessary for operation of the building, and legal and accounting services;

(d) For purchase by it of materials, supplies and the like and for maintenance and repair of the common areas;

(e) For payment by it of taxes which would be a lien upon the entire project or common areas, and for discharge by it of any lien or encumbrance levied against the entire project or common areas;

(f) For payment by it for reconstruction of any portion or portions of the project damaged or destroyed;

(g) For delegation by it of its powers;

(h) For entry by it or its agents into any unit when necessary in connection with maintenance or construction for which such body is responsible; and

(i) For the power of the management body to sell the entire project for the benefit of all of the owners thereof when partition of the project may be had under NRS 117.050, which power shall be binding upon all of the owners, whether they assume the obligations of the restrictions or not.

4. For amendments of such restrictions, which amendments, if reasonable and made upon vote or consent of a majority in interest of the owners in the project given after reasonable notice, shall be binding upon every owner and every condominium subject thereto, whether the burdens thereon are increased or decreased thereby, and whether the owner of each and every condominium consents thereto or not.

5. For independent audit of the accounts of any management body.

6. For reasonable assessments to meet authorized expenditures of any management body, and for a reasonable method for notice and levy thereof, each condominium to be assessed separately for its share of such expense in proportion (unless otherwise provided) to its owner s fractional interest in any common areas, and for the subordination of the liens securing such assessments to other liens either generally or specifically described.

7. For the conditions upon which partition may be had of the project pursuant to NRS 117.050. Such right to partition may be conditioned upon failure of the condominium owners to elect to rebuild within a certain period, specified inadequacy of insurance proceeds, specified damage to the building, a decision of an arbitrator, or upon any other reasonable condition.

8. For restrictions upon the severability of the component interests in real property which comprise a condominium. No such restrictions shall extend beyond the period in which the right to partition a project is suspended under NRS 117.050.

(Added to NRS by 1963, 128)



NRS 117.065 - Maintenance fees: Custodial accounts; records.

Any person who receives fees from a purchaser of a condominium for the maintenance of the project shall:

1. Immediately deposit the money in a separate custodial account maintained by the person with some bank, credit union or recognized depositary in this State.

2. Keep records of all such money deposited therein.

(Added to NRS by 1965, 1219; A 1999, 1457)



NRS 117.070 - Assessment liens: Recording of notice of assessment; priority and expiration of lien; enforcement by sale.

1. A reasonable assessment upon any condominium made in accordance with a recorded declaration of restrictions permitted by NRS 117.060 shall be a debt of the owner thereof at the time the assessment is made. The amount of any such assessment plus any other charges thereon, such as interest, costs (including attorneys fees), and penalties, as such may be provided for in the declaration of restrictions, shall be and become a lien upon the condominium assessed when the management body causes to be recorded with the county recorder of the county in which such condominium is located a notice of assessment, which shall state:

(a) The amount of such assessment and such other charges thereon as may be authorized by the declaration of restrictions;

(b) A description of the condominium against which the same has been assessed; and

(c) The name of the record owner thereof.

Such notice shall be signed by an authorized representative of the management body or as otherwise provided in the declaration of restrictions. Upon payment of the assessment and charges in connection with which such notice has been so recorded, or other satisfaction thereof, the management body shall cause to be recorded a further notice stating the satisfaction and the release of the lien thereof.

2. Such lien shall be prior to all other liens recorded subsequent to the recordation of the notice of assessment except that the declaration of restrictions may provide for the subordination thereof to any other liens and encumbrances. Unless sooner satisfied and released or the enforcement thereof initiated as provided in subsection 3, such lien shall expire and be of no further force or effect 1 year from the date of recordation of the notice of assessment, but the 1-year period may be extended by the management body for not to exceed 1 additional year by recording a written extension thereof.

3. Such lien may be enforced by sale by the management body, its agent or attorney, after failure of the owner to pay such an assessment in accordance with the terms of the declaration of restrictions. The sale shall be conducted in accordance with the provisions of Covenants Nos. 6, 7 and 8 of NRS 107.030, and NRS 107.090 insofar as they are consistent with the provisions of NRS 117.075, or in any other manner permitted by law. Unless otherwise provided in the declaration of restrictions, the management body, if it is a corporation, cooperative association, partnership or natural person, shall have power to bid in the condominium at foreclosure sale and to hold, lease, mortgage and convey the same.

(Added to NRS by 1963, 129; A 1975, 978)



NRS 117.075 - Assessment liens: Exercise of power of sale.

1. The power of sale conferred in NRS 117.070 shall not be exercised until:

(a) The management body, its agent or attorney has first executed and caused to be recorded with the recorder of the county wherein the condominium is located a notice of default and election to sell the condominium or cause its sale to satisfy the assessment lien; and

(b) The condominium owner or his or her successor in interest has failed to pay the amount of the lien, including costs, fees and expenses incident to its enforcement for a period of 60 days computed as prescribed in subsection 2.

2. The 60-day period provided in subsection 1 shall commence on the first day following the day upon which the notice of default and election to sell is recorded as herein provided and a copy of the notice is mailed by certified or registered mail with postage prepaid to the condominium owner or to his or her successor in interest at his or her address if such address is known, otherwise to the address of the condominium unit. The notice shall describe the deficiency in payment.

3. The management body, its agent or attorney shall, after expiration of the 60-day period and prior to selling the condominium, give notice of the time and place of the sale in the manner and for a time not less than that required by law for the sale of real property upon execution, except that a copy of the notice of sale shall be mailed on or before the first publication or posting required by NRS 21.130 by certified or registered mail with postage prepaid to the condominium owner or to his or her successor in interest at his or her address if such address is known, otherwise to the address of the condominium unit. The sale itself may be made at the office of the management body if the notice so provided, whether the condominium is located within the same county as the office of the management body or not.

4. Every sale made under the provisions of NRS 117.070 vests in the purchaser the title of the condominium owner without equity or right of redemption.

(Added to NRS by 1975, 977)



NRS 117.080 - Other liens.

No labor performed or services or materials furnished with the consent of or at the request of a condominium owner or his or her agent or his or her contractor or subcontractor shall be the basis for the filing of a lien against the condominium of any other condominium owner, or against any part thereof, or against any other property of any other condominium owner, unless such other owner has expressly consented to or requested the performance of such labor or furnishing of such materials or services. Such express consent shall be deemed to have been given by the owner of any condominium in the case of emergency repairs thereto. Labor performed or services or materials furnished for the common areas, if duly authorized by a management body provided for in a declaration of restrictions governing the property, shall be deemed to be performed or furnished with the express consent of each condominium owner. The owner of any condominium may remove his or her condominium from a lien against two or more condominiums or any part thereof by payment to the holder of the lien of the fraction of the total sum secured by such lien which is attributable to his or her condominium.

(Added to NRS by 1963, 130)



NRS 117.090 - Common personalty.

Unless otherwise provided by a declaration of restrictions under NRS 117.060, the management body, if any, provided for therein, may acquire and hold, for the benefit of the condominium owners, tangible and intangible personal property and may dispose of the same by sale or otherwise; and the beneficial interest in such personal property shall be owned by the condominium owners in the same proportion as their respective interests in the common areas, and shall not be transferable except with a transfer of a condominium. A transfer of a condominium shall transfer to the transferee ownership of the transferor s beneficial interest in such personal property.

(Added to NRS by 1963, 130)



NRS 117.100 - Liberal construction of deed, declaration or plan for project.

Any deed, declaration or plan for a condominium project shall be liberally construed to facilitate the operation of the project, and its provisions shall be presumed to be independent and severable.

(Added to NRS by 1963, 131)



NRS 117.103 - Rules against perpetuities and unreasonable restraints on alienation.

NRS 111.1031 and the common-law rules of property known as the rule against perpetuities and the rule restricting unreasonable restraints on alienation must not be applied to defeat any of the provisions of this chapter.

(Added to NRS by 1967, 200; A 1987, 65)



NRS 117.105 - Interest of unit owner conveyed by tax deed.

If any person acquires or is entitled to the issuance of a tax deed conveying the interest of any condominium owner, such interest so acquired shall be subject to all the provisions of this chapter and to all terms, provisions, covenants, conditions and limitations contained in the declaration of restrictions, any plat, any bylaws or any deed affecting such interest then in force.

(Added to NRS by 1967, 200)



NRS 117.110 - Construction of local zoning ordinances.

Unless a contrary intent is clearly expressed, local zoning ordinances shall be construed to treat like structures, lots or parcels in like manner regardless of whether the ownership thereof is divided by sale of condominiums or into community apartments rather than by lease of apartments, offices or stores.

(Added to NRS by 1963, 131)






Chapter 118 - Discrimination in Housing; Landlord and Tenant

NRS 118.010 - Short title.

The provisions of NRS 118.010 to 118.120, inclusive, may be cited as the Nevada Fair Housing Law.

(Added to NRS by 1971, 729; A 1973, 1109; 1977, 1348, 1606; 2011, 867)



NRS 118.020 - Declaration of public policy of State.

1. It is hereby declared to be the public policy of the State of Nevada that all people in the State have equal opportunity to inherit, purchase, lease, rent, sell, hold and convey real property without discrimination, distinction or restriction because of race, religious creed, color, national origin, disability, sexual orientation, gender identity or expression, ancestry, familial status or sex.

2. Nothing in this chapter shall be deemed to render enforceable a conveyance or other contract made by a person who lacks the capacity to contract.

(Added to NRS by 1971, 729; A 1973, 195; 1991, 1020, 1980; 2011, 867)



NRS 118.030 - Definitions.

As used in NRS 118.010 to 118.120, inclusive, unless the context otherwise requires, the words and terms defined in NRS 118.040 to 118.093, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1971, 729; A 1973, 1109; 1977, 1606; 1991, 1020, 1980; 1999, 1228; 2011, 868)



NRS 118.040 - Commission defined.

Commission means the Nevada Equal Rights Commission.

(Added to NRS by 1971, 730; A 1975, 221)



NRS 118.045 - Disability defined.

Disability means, with respect to a person:

1. A physical or mental impairment that substantially limits one or more of the major life activities of the person;

2. A record of such an impairment; or

3. Being regarded as having such an impairment.

(Added to NRS by 1991, 1020)



NRS 118.050 - Discriminate defined.

Discriminate includes both segregate and separate.

(Added to NRS by 1971, 730)



NRS 118.060 - Dwelling defined.

1. Dwelling means any building, structure or portion thereof which is occupied as, or designed or intended for occupancy as, a residence by one or more families, and any vacant land which is offered for sale or lease for the construction or location thereon of any such building, structure or portion thereof.

2. Dwelling does not include:

(a) A single-family house sold or rented by an owner if:

(1) The owner does not own more than three single-family houses at any one time or the owner does not own any interest in, nor is there owned or reserved on his or her behalf, under any express or voluntary agreement, title to or any right to all or a portion of the proceeds from the sale or rental of, more than three single-family houses at any one time; and

(2) The house was sold or rented without the use in any manner of the sales or rental facilities or the sales or rental services of any real estate broker, real estate broker-salesperson or real estate salesperson licensed pursuant to chapter 645 of NRS.

(b) Rooms or units in dwellings containing living quarters occupied or intended to be occupied by not more than four families living independently of each other if the owner actually maintains and occupies one of the living quarters as his or her residence and the owner has not within the preceding 12-month period participated:

(1) As the principal in three or more transactions involving the sale or rental of any dwelling or any interest therein; or

(2) As an agent, otherwise than in the sale of his or her own personal residence in providing sales or rental facilities or sales or rental services in two or more transactions involving the sale or rental of any dwelling or any interest therein.

3. The sale of a single-family house by an owner not residing in that house at the time of the sale or who was not the most recent resident of that house before the sale does not bring the house within the definition of dwelling unless there is more than one such sale within any 24-month period.

(Added to NRS by 1971, 730; A 1995, 404; 1997, 50)



NRS 118.065 - Familial status defined.

Familial status means the fact that a person:

1. Lives with a child under the age of 18 and has:

(a) Lawful custody of the child; or

(b) Written permission to live with the child from the person who has lawful custody of the child;

2. Is pregnant; or

3. Has begun a proceeding to adopt or otherwise obtain lawful custody of a child.

(Added to NRS by 1991, 1979; A 1995, 1987)



NRS 118.070 - Family defined.

Family includes a single individual.

(Added to NRS by 1971, 730)



NRS 118.075 - Gender identity or expression defined.

Gender identity or expression means a gender-related identity, appearance, expression or behavior of a person, regardless of the person s assigned sex at birth.

(Added to NRS by 2011, 867)



NRS 118.080 - Person defined.

Person includes the State of Nevada and all political subdivisions and agencies thereof.

(Added to NRS by 1971, 730; A 1985, 507; 1991, 1020, 1980; 1995, 1987)



NRS 118.090 - Rent defined.

Rent means rent, lease, sublease, let or otherwise grant for a consideration the right to occupy premises not owned by the occupant.

(Added to NRS by 1971, 731)



NRS 118.093 - Sexual orientation defined.

Sexual orientation means having or being perceived as having an orientation for heterosexuality, homosexuality or bisexuality.

(Added to NRS by 2011, 867)



NRS 118.095 - Regulations.

The Commission may adopt regulations, consistent with the fair housing provisions of 42 U.S.C. 3601 et seq., to carry out the provisions of NRS 118.010 to 118.120, inclusive.

(Added to NRS by 1991, 1980; A 2011, 868)



NRS 118.100 - Prohibited acts and practices.

A person shall not, because of race, religious creed, color, national origin, disability, sexual orientation, gender identity or expression, ancestry, familial status or sex:

1. Refuse to sell or rent or refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, a dwelling to any person.

2. Discriminate against any person in the terms, conditions or privileges of sale or rental of a dwelling, including the amount of breakage or brokerage fees, deposits or other undue penalties, or in the provision of services or facilities in connection therewith.

3. Make, print or publish, or cause to be made, printed or published, any notice, statement or advertisement with respect to the sale or rental of a dwelling that indicates any preference, limitation or discrimination, or an intention to make any preference, limitation or discrimination. As used in this subsection, dwelling includes a house, room or unit described in subsection 2 or 3 of NRS 118.060.

4. Represent to any person because of race, religious creed, color, national origin, disability, sexual orientation, gender identity or expression, ancestry, familial status or sex that any dwelling is not available for inspection, sale or rental when the dwelling is in fact so available.

5. For profit, induce or attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person of a particular race, religious creed, color, national origin, disability, sexual orientation, gender identity or expression, ancestry, familial status or sex.

6. Coerce, intimidate, threaten or interfere with any person in the exercise or enjoyment of, or on account of that person having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected in this chapter.

(Added to NRS by 1971, 731; A 1973, 195; 1991, 1020, 1980; 1995, 405; 1997, 51; 2011, 868)



NRS 118.101 - Modification of dwelling by person with disability.

1. A person may not refuse to:

(a) Authorize a person with a disability to make reasonable modifications to a dwelling which he or she occupies or will occupy if:

(1) The person with the disability pays for the modifications; and

(2) The modifications are necessary to ensure that the person with the disability may use and enjoy the dwelling; or

(b) Make reasonable accommodations in rules, policies, practices or services if those accommodations are necessary to ensure that the person with the disability may use and enjoy the dwelling.

2. A landlord may, as a condition for the authorization of such a modification, reasonably require the person who requests the authorization, upon the termination of his or her occupancy, to restore the dwelling to the condition that existed before the modification, reasonable wear and tear excepted.

3. Except as otherwise provided in subsection 4, a landlord may not increase the amount of security the landlord customarily requires a person to deposit because that person has requested authorization to modify a dwelling pursuant to subsection 1.

4. If a person requests authorization to modify a dwelling pursuant to subsection 1, the landlord may require that person to deposit a reasonable amount of security in addition to the amount the landlord usually requires if the additional amount:

(a) Is necessary to ensure the restoration of the dwelling pursuant to subsection 2;

(b) Does not exceed the actual cost of the restoration; and

(c) Is deposited by the landlord in an interest-bearing account. Any interest earned on the additional amount must be paid to the person who requested the authorization.

5. As used in this section, security has the meaning ascribed to it in NRS 118A.240.

(Added to NRS by 1995, 1986)



NRS 118.103 - Construction of certain covered multifamily dwellings to provide access to person with disability.

1. A covered multifamily dwelling which is designed and constructed for occupancy on or after March 13, 1991, must be constructed in such a manner that the dwelling contains at least one entrance which is accessible to a person with a disability unless it is impracticable to so design or construct the dwelling because of the terrain or unusual characteristics of the site upon which it is constructed.

2. A covered multifamily dwelling which contains at least one entrance which is accessible to a person with a disability must be constructed in such a manner that:

(a) The common areas of the dwelling are readily accessible to and usable by a person with a disability;

(b) The doors of the dwelling are sufficiently wide to allow a person with a disability to enter and exit in a wheelchair;

(c) The units of the dwelling contain:

(1) An accessible route into and through the dwelling;

(2) Reinforcements in the bathroom walls so that bars for use by a person with a disability may be installed therein; and

(3) Kitchens and bathrooms in which a person in a wheelchair may maneuver; and

(d) The light switches, electrical outlets, thermostats or any other environmental controls in the units of the dwelling are placed in such a manner that they are accessible to a person in a wheelchair.

3. As used in this section, covered multifamily dwelling means:

(a) A building which consists of four or more units and contains at least one elevator; or

(b) The units located on the ground floor of any other building which consists of four or more units.

(Added to NRS by 1995, 1987)



NRS 118.105 - Landlord may not refuse to rent dwelling because person with disability will reside with animal that provides assistance, support or service.

1. Except as otherwise provided in subsection 2, a landlord may not refuse to rent a dwelling subject to the provisions of chapter 118A of NRS to a person with a disability solely because an animal will be residing with the prospective tenant in the dwelling if the animal assists, supports or provides service to the person with a disability.

2. A landlord may require proof that an animal assists, supports or provides service to the person with a disability. This requirement may be satisfied, without limitation, by a statement from a provider of health care that the animal performs a function that ameliorates the effects of the person s disability.

(Added to NRS by 1977, 1347; A 1981, 1915; 1987, 824; 1991, 1021, 1981; 2003, 2975; 2005, 630)



NRS 118.110 - Aggrieved person may file complaint.

Any aggrieved person who claims to have been injured by a discriminatory housing practice or who believes that he or she will be injured by such a practice that is about to occur may file a complaint with the Commission in the manner prescribed in NRS 233.160.

(Added to NRS by 1971, 731; A 1973, 1109; 1977, 1606; 1995, 1987)



NRS 118.115 - Effect of violation of state or federal laws in proceeding for possession of dwelling.

A tenant has a defense in a summary proceeding or other action for possession of a dwelling if the landlord s attempt to terminate the tenancy or regain possession violates any provision of NRS 118.010 to 118.120, inclusive, or the Fair Housing Act of 1968, 42 U.S.C. 3601 et seq.

(Added to NRS by 1999, 1228; A 2011, 868)



NRS 118.120 - Actions for injunction or damages.

Any person may commence an action in any district court in this state to enforce the provisions of NRS 118.100, 207.300, 207.310, 645.321 or 645C.480 not less than 1 year after the date of the occurrence or termination of an alleged violation of any of those provisions. If the court determines that the provisions of any of those sections have been violated by the defendant, and that the plaintiff has been injured thereby, it may enjoin the defendant from continued violation or may take such other affirmative action as may be appropriate, and, in the case of a prevailing plaintiff, may award to the plaintiff actual damages, punitive damages, court costs and a reasonable attorney s fee.

(Added to NRS by 1971, 732; A 1977, 1608; 1995, 1988)



NRS 118.165 - Disclosure of portion of rent which represents property taxes; reduction of rent; penalty for failure to reduce rent; enforcement.

1. Unless exempted by subsection 3, every landlord of real property leased or otherwise rented to a tenant, including every landlord of a mobile home park, shall deliver to the tenant in July of each year, and whenever the periodic rent changes, a statement which shows separately for each periodic payment of rent:

(a) The amount which represents property taxes paid by the landlord; and

(b) The remainder of that payment.

2. If the property rented is one of several upon which the landlord pays taxes together, the amount which represents property taxes must be calculated by:

(a) Apportioning the total property tax paid for the year upon the entire property among the individual properties rented according to their respective areas.

(b) Reducing the amount so apportioned to each particular property for the year by the appropriate fraction to correspond to the period for which rent on it is paid.

3. This section does not apply to:

(a) Any property covered by a written agreement which requires the tenant to pay the property tax or otherwise provides for calculation and notice to the tenant of its amount.

(b) Any lodging unless it contains its own cooking and toilet facilities, separate from other living quarters.

(c) Any room in a hotel or motel.

(d) Any concession within a larger commercial enterprise, or any other property not customarily used separately from adjacent units.

(e) Any property for which the rent is a share of sales or profit.

4. The statements required in July 1981 by subsection 1 must show, in addition to the information required as of the date the statement is prepared, the comparable information as of July 1980. Each landlord of property which is subject to this section shall reduce the periodic rent otherwise payable by an amount equal to 90 percent of any reduction from 1980 to 1981 of the amount which represents property taxes as shown in the statements required by that subsection.

5. This section does not purport to regulate the total amount of rent payable.

6. A landlord who fails to reduce the periodic rent in accordance with subsection 4 is liable to each tenant whose rent was not properly reduced for an amount equal to three times the amount which was overpaid by the tenant, unless the landlord shows good cause for the failure. If the tenant made written demand upon his or her landlord at least 20 days before bringing his or her action under this subsection, a judgment for the tenant must include costs and a reasonable attorney s fee.

7. The Department of Taxation is responsible for enforcing the provisions of this section.

(Added to NRS by 1979, 1235; A 1981, 298; 1987, 976)



NRS 118.171 - Definitions.

As used in NRS 118.171 to 118.205, inclusive, unless the context otherwise requires:

1. Real property includes an apartment, a dwelling, a mobile home that is owned by a landlord and located on property owned by the landlord and commercial premises.

2. Rental agreement means an agreement to lease or sublease real property for a term less than life which provides for the periodic payment of rent.

3. Tenant means a person who has the right to possess real property pursuant to a rental agreement.

(Added to NRS by 1991, 1039; A 2009, 1965; 2011, 1489)



NRS 118.175 - Liability of tenant.

If a tenant of real property abandons the property, the landlord shall make reasonable efforts to rent it at a fair rental. If the landlord rents the property for a term beginning before the expiration of the rental agreement pursuant to its terms or if, despite the landlord s reasonable efforts, the landlord is unable to rent the property before the rental agreement is otherwise terminated, the former tenant is liable for any actual damages of the landlord which may result from the abandonment. If the landlord fails to make reasonable efforts to rent the property at a fair rental, the former tenant is liable for any actual damages of the landlord occurring before the landlord had reason to believe that the property was abandoned. If the tenancy is from month to month or week to week, the term of the rental agreement for this purpose is deemed to be a month or a week, as the case may be.

(Added to NRS by 1977, 1347; A 1991, 1040)



NRS 118.185 - Date of termination of rental agreement.

If a tenant of real property abandons the property before the expiration of the rental agreement pursuant to its terms, the rental agreement terminates when:

1. The tenant provides the landlord with notice of the tenant s intention to abandon the property, and the landlord accepts the surrender of the property;

2. The landlord rents the property to another tenant;

3. The property is deemed to be abandoned pursuant to NRS 118.195;

4. The rental agreement is terminated by court order or pursuant to the provisions of chapter 118A of NRS; or

5. The rental agreement expires pursuant to its terms,

whichever occurs first.

(Added to NRS by 1991, 1039)



NRS 118.195 - Notice to tenant of landlord s belief that property has been abandoned; property deemed abandoned unless disputed by tenant.

1. If a landlord of real property reasonably believes that his or her tenant has abandoned the property, and the tenant is in default in the payment of rent, the landlord may serve the tenant with a written notice of the landlord s belief that the property has been abandoned. If the tenant fails, within 5 days after service of the notice by the landlord, to:

(a) Pay the rent due; and

(b) Provide the landlord with a written notice:

(1) Stating the tenant s intention not to abandon the property; and

(2) Setting forth an address at which the tenant may be served with legal process,

the property shall be deemed abandoned by the tenant and the rental agreement shall be deemed terminated. The property shall not be deemed abandoned if the tenant pays the rent due and provides the written notice within the prescribed time.

2. Real property shall not be deemed abandoned pursuant to this section if the tenant proves that at the time the landlord served notice:

(a) The tenant was not in default in the payment of rent; or

(b) It was not reasonable for the landlord to believe that the tenant had abandoned the real property. The fact that the landlord knew that the tenant left personal property on the real property does not, of itself, justify a finding that the landlord did not reasonably believe that the tenant had abandoned the real property.

3. The provisions of this section do not preclude a landlord or tenant from otherwise proving that real property has been abandoned.

(Added to NRS by 1991, 1040)



NRS 118.205 - Requirements for notice.

A notice provided by a landlord to a tenant pursuant to NRS 118.195:

1. Must advise the tenant of the provisions of that section and specify:

(a) The address or other location of the property;

(b) The date upon which the property will be deemed abandoned and the rental agreement terminated; and

(c) An address for payment of the rent due and delivery of notice to the landlord.

2. Must be served pursuant to subsection 1 of NRS 40.280.

3. May be included in the notice required by subsection 1 of NRS 40.253.

(Added to NRS by 1991, 1040)






Chapter 118A - Landlord and Tenant: Dwellings

NRS 118A.010 - Short title.

This chapter may be cited as the Residential Landlord and Tenant Act.

(Added to NRS by 1977, 1330)



NRS 118A.020 - Definitions.

As used in this chapter, unless the context otherwise requires, the terms defined in NRS 118A.030 to 118A.170, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1977, 1330)



NRS 118A.030 - Abandoned property defined.

Abandoned property means property which is left unattended on the premises after the termination of the tenancy, unless the owner of the property has expressed an intent to return for the property.

(Added to NRS by 1977, 1330)



NRS 118A.040 - Action defined.

Action includes counterclaim, crossclaim, third-party claim or any other proceeding in which rights are determined.

(Added to NRS by 1977, 1330)



NRS 118A.050 - Building, housing and health codes defined.

Building, housing and health codes include any law, ordinance or governmental regulation concerning:

1. Health, safety, sanitation or fitness for habitation; or

2. The construction, maintenance, operation, occupancy, use or appearance,

of any premises or dwelling unit.

(Added to NRS by 1977, 1330)



NRS 118A.060 - Cause defined.

A tenancy is terminated with cause for:

1. Nonpayment of rent.

2. Nonpayment of utility charges if the landlord customarily pays such charges and submits a separate bill to the tenant.

3. Failure of the tenant to comply with:

(a) Basic obligations imposed on the tenant by this chapter;

(b) Valid rules or regulations established pursuant to this chapter; or

(c) Valid provisions of the rental agreement.

4. Condemnation of the dwelling unit.

(Added to NRS by 1977, 1331)



NRS 118A.070 - Court defined.

Court means the district court, Justice Court or other court of competent jurisdiction situated in the county or township wherein the premises are located.

(Added to NRS by 1977, 1331)



NRS 118A.080 - Dwelling and dwelling unit defined.

Dwelling or dwelling unit means a structure or the part of a structure that is occupied as, or designed or intended for occupancy as, a residence or sleeping place by one person who maintains a household or by two or more persons who maintain a common household.

(Added to NRS by 1977, 1331)



NRS 118A.090 - Exclude defined.

Exclude means to evict or to prohibit entry by locking doors or by otherwise blocking or attempting to block entry, or to make a dwelling unit uninhabitable by interrupting or causing the interruption of electric, gas, water or other essential services.

(Added to NRS by 1977, 1331)



NRS 118A.100 - Landlord defined.

Landlord means a person who provides a dwelling unit for occupancy by another pursuant to a rental agreement.

(Added to NRS by 1977, 1331)



NRS 118A.110 - Normal wear defined.

Normal wear means that deterioration which occurs without negligence, carelessness or abuse of the premises, equipment or chattels by the tenant, a member of the tenant s household or other person on the premises with the tenant s consent.

(Added to NRS by 1977, 1331)



NRS 118A.120 - Owner defined.

Owner means one or more persons, jointly or severally, in whom is vested:

1. All or part of the legal title to property, except a trustee under a deed of trust who is not in possession of the property; or

2. All or part of the beneficial ownership, and a right to present use and enjoyment of the premises.

(Added to NRS by 1977, 1331)



NRS 118A.130 - Person defined.

Person includes a government, a governmental agency and a political subdivision of a government.

(Added to NRS by 1977, 1331; A 1985, 507)



NRS 118A.140 - Premises defined.

Premises means a dwelling unit and the structure of which it is a part, facilities, furniture, utilities and appurtenances therein and grounds, areas and facilities held out for the use of tenants.

(Added to NRS by 1977, 1331)



NRS 118A.150 - Rent defined.

Rent means all periodic payments to be made to the landlord for occupancy of a dwelling unit, including, without limitation, all reasonable and actual late fees set forth in the rental agreement.

(Added to NRS by 1977, 1331; A 1999, 984)



NRS 118A.160 - Rental agreement defined.

Rental agreement means any oral or written agreement for the use and occupancy of a dwelling unit or premises.

(Added to NRS by 1977, 1331)



NRS 118A.170 - Tenant defined.

Tenant means a person entitled under a rental agreement to occupy a dwelling unit to the exclusion of others.

(Added to NRS by 1977, 1332)



NRS 118A.180 - Applicability.

1. Except as otherwise provided in subsection 2, this chapter applies to, regulates and determines rights, obligations and remedies under a rental agreement, wherever made, for a dwelling unit or premises located within this State.

2. This chapter does not apply to:

(a) A rental agreement subject to the provisions of chapter 118B of NRS;

(b) Low-rent housing programs operated by public housing authorities and established pursuant to the United States Housing Act of 1937, 42 U.S.C. 1437 et seq.;

(c) Residence in an institution, public or private, incident to detention or the provision of medical, geriatric, educational, counseling, religious or similar service;

(d) Occupancy under a contract of sale of a dwelling unit or the property of which it is a part, if the occupant is the purchaser or his or her successor in interest;

(e) Occupancy by a member of a fraternal or social organization in the portion of a structure operated for the benefit of the organization;

(f) Occupancy in a hotel or motel for less than 30 consecutive days unless the occupant clearly manifests an intent to remain for a longer continuous period;

(g) Occupancy by an employee of a landlord whose right to occupancy is solely conditional upon employment in or about the premises;

(h) Occupancy by an owner of a condominium unit or by a holder of a proprietary lease in a cooperative apartment; or

(i) Occupancy under a rental agreement covering premises used by the occupant primarily for agricultural purposes.

(Added to NRS by 1977, 1332; A 1985, 1413; 1999, 1228; 2003, 2967; 2005, 1009)



NRS 118A.190 - Notice: Definition; service.

1. A person has notice of a fact if:

(a) The person has actual knowledge of it;

(b) The person has received a notice or notification of it; or

(c) From all the facts and circumstances the person reasonably should know that it exists.

2. Written notices to the tenant prescribed by this chapter shall be served in the manner provided by NRS 40.280.

3. Written notices to the landlord prescribed by this chapter may be delivered or mailed to the place of business of the landlord designated in the rental agreement or to any place held out by the landlord as the place for the receipt of rental payments from the tenant and are effective from the date of delivery or mailing.

(Added to NRS by 1977, 1332)



NRS 118A.200 - Rental agreements: Signing; copies; required provisions; disputable presumptions; use of nonconforming agreement unlawful.

1. Any written agreement for the use and occupancy of a dwelling unit or premises must be signed by the landlord or his or her agent and the tenant or his or her agent.

2. The landlord shall provide one copy of any written agreement described in subsection 1 to the tenant free of cost at the time the agreement is executed and, upon request of the tenant, provide additional copies of any such agreement to the tenant within a reasonable time. The landlord may charge a reasonable fee for providing the additional copies.

3. Any written rental agreement must contain, but is not limited to, provisions relating to the following subjects:

(a) Duration of the agreement.

(b) Amount of rent and the manner and time of its payment.

(c) Occupancy by children or pets.

(d) Services included with the dwelling rental.

(e) Fees which are required and the purposes for which they are required.

(f) Deposits which are required and the conditions for their refund.

(g) Charges which may be required for late or partial payment of rent or for return of any dishonored check.

(h) Inspection rights of the landlord.

(i) A listing of persons or numbers of persons who are to occupy the dwelling.

(j) Respective responsibilities of the landlord and the tenant as to the payment of utility charges.

(k) A signed record of the inventory and condition of the premises under the exclusive custody and control of the tenant.

(l) A summary of the provisions of NRS 202.470.

(m) Information regarding the procedure pursuant to which a tenant may report to the appropriate authorities:

(1) A nuisance.

(2) A violation of a building, safety or health code or regulation.

(n) Information regarding the right of the tenant to engage in the display of the flag of the United States, as set forth in NRS 118A.325.

4. The absence of a written agreement raises a disputable presumption that:

(a) There are no restrictions on occupancy by children or pets.

(b) Maintenance and waste removal services are provided without charge to the tenant.

(c) No charges for partial or late payments of rent or for dishonored checks are paid by the tenant.

(d) Other than normal wear, the premises will be returned in the same condition as when the tenancy began.

5. It is unlawful for a landlord or any person authorized to enter into a rental agreement on his or her behalf to use any written agreement which does not conform to the provisions of this section, and any provision in an agreement which contravenes the provisions of this section is void.

(Added to NRS by 1977, 1333; A 2001, 1352; 2003, 2968; 2007, 1282)



NRS 118A.210 - Rental agreements: Payment of rent; term of tenancy.

1. Rent is payable without demand or notice at the time and place agreed upon by the parties.

2. Unless the rental agreement establishes a definite term, the tenancy is from week to week in the case of a tenant who pays weekly rent and in all other cases the tenancy is from month to month.

3. In the absence of an agreement, either written or oral:

(a) Rent is payable at the beginning of the tenancy; and

(b) Rent for the use and occupancy of a dwelling is the fair rental value for the use and occupancy.

(Added to NRS by 1977, 1333)



NRS 118A.220 - Rental agreements: Prohibited provisions.

1. A rental agreement shall not provide that the tenant:

(a) Agrees to waive or forego rights or remedies afforded by this chapter;

(b) Authorizes any person to confess judgment on any claim arising out of the rental agreement;

(c) Agrees to pay the landlord s attorney s fees, except that the agreement may provide that reasonable attorney s fees may be awarded to the prevailing party in the event of court action;

(d) Agrees to the exculpation or limitation of any liability of the landlord arising under law or to indemnify the landlord for that liability or the costs connected therewith if the liability is based upon an act or omission of the landlord or any agent or employee of the landlord; or

(e) Agrees to give the landlord a different notice of termination than that required to be given by the landlord to the tenant.

2. Any provision prohibited by subsection 1 is void as contrary to public policy and the tenant may recover any actual damages incurred through the inclusion of the prohibited provision.

(Added to NRS by 1977, 1333)



NRS 118A.230 - Rental agreements: Unconscionability.

1. If the court as a matter of law finds that a rental agreement or any of its provisions was unconscionable when made, the court may refuse to enforce the agreement, enforce the remainder of the agreement without the unconscionable provision or limit the application of any unconscionable provision to avoid an unconscionable result.

2. If unconscionability is put in issue by a party or by the court upon its own motion, the parties shall be afforded a reasonable opportunity to present evidence as to the setting, purpose and effect of the rental agreement or settlement to aid the court in making its determination.

(Added to NRS by 1977, 1332)



NRS 118A.240 - Security defined.

1. Any payment, deposit, fee or charge that is to be used for any of the following purposes is security and is governed by the provisions of this section and NRS 118A.242 and 118A.244:

(a) Remedying any default of the tenant in the payments of rent.

(b) Repairing damages to the premises other than normal wear caused by the tenant.

(c) Cleaning the dwelling unit.

2. Security does not include:

(a) Any payment, deposit or fee to secure an option to purchase the premises; or

(b) Any payment to a corporation qualified under the laws of this State as a surety, guarantor or obligator for a premium paid to secure a surety bond or a similar bond, guarantee or insurance coverage for purposes of securing a tenant s obligations to a landlord as described in NRS 118A.242.

(Added to NRS by 1977, 1334; A 1981, 1184; 1985, 1414; 2009, 488)



NRS 118A.242 - Security: Limitation on amount or value; surety bond in lieu of security; duties and liability of landlord; damages; disputing itemized accounting of security; prohibited provisions.

1. The landlord may not demand or receive security or a surety bond, or a combination thereof, including the last month s rent, whose total amount or value exceeds 3 months periodic rent.

2. In lieu of paying all or part of the security required by the landlord, a tenant may, if the landlord consents, purchase a surety bond to secure the tenant s obligation to the landlord under the rental agreement to:

(a) Remedy any default of the tenant in the payment of rent.

(b) Repair damages to the premises other than normal wear and tear.

(c) Clean the dwelling unit.

3. The landlord:

(a) Is not required to accept a surety bond purchased by the tenant in lieu of paying all or part of the security; and

(b) May not require a tenant to purchase a security bond in lieu of paying all or part of the security.

4. Upon termination of the tenancy by either party for any reason, the landlord may claim of the security or surety bond, or a combination thereof, only such amounts as are reasonably necessary to remedy any default of the tenant in the payment of rent, to repair damages to the premises caused by the tenant other than normal wear and to pay the reasonable costs of cleaning the premises. The landlord shall provide the tenant with an itemized written accounting of the disposition of the security or surety bond, or a combination thereof, and return any remaining portion of the security to the tenant no later than 30 days after the termination of the tenancy by handing it to the tenant personally at the place where the rent is paid, or by mailing it to the tenant at the tenant s present address or, if that address is unknown, at the tenant s last known address.

5. If a tenant disputes an item contained in an itemized written accounting received from a landlord pursuant to subsection 4, the tenant may send a written response disputing the item to the surety. If the tenant sends the written response within 30 days after receiving the itemized written accounting, the surety shall not report the claim of the landlord to a credit reporting agency unless the surety obtains a judgment against the tenant.

6. If the landlord fails or refuses to return the remainder of a security deposit within 30 days after the end of a tenancy, the landlord is liable to the tenant for damages:

(a) In an amount equal to the entire deposit; and

(b) For a sum to be fixed by the court of not more than the amount of the entire deposit.

7. In determining the sum, if any, to be awarded under paragraph (b) of subsection 6, the court shall consider:

(a) Whether the landlord acted in good faith;

(b) The course of conduct between the landlord and the tenant; and

(c) The degree of harm to the tenant caused by the landlord s conduct.

8. Except for an agreement which provides for a nonrefundable charge for cleaning, in a reasonable amount, no rental agreement may contain any provision characterizing any security under this section as nonrefundable or any provision waiving or modifying a tenant s rights under this section. Any such provision is void as contrary to public policy.

9. The claim of a tenant to security to which the tenant is entitled under this chapter takes precedence over the claim of any creditor of the landlord.

(Added to NRS by 1977, 1334; A 1981, 1184; 1985, 1414; 2009, 488)



NRS 118A.244 - Notice or transfer of security or surety bond to tenant and successor in interest required upon transfer of dwelling unit.

1. Upon termination of the landlord s interest in the dwelling unit, whether by sale, assignment, death, appointment of receiver or otherwise, the landlord or his or her agent shall, within a reasonable time, do one of the following, which relieves the landlord of further liability with respect to the security or surety bond, or a combination thereof:

(a) Notify the tenant in writing of the name, address and telephone number of the landlord s successor in interest, and that the landlord has transferred to his or her successor in interest the portion of the security or surety bond, or combination thereof, remaining after making any deductions allowed under NRS 118A.242.

(b) Return to the tenant the portion of the security remaining after making any deductions allowed under NRS 118A.242.

The successor has the rights, obligations and liabilities of the former landlord as to any securities which are owed under this section or NRS 118A.242 at the time of transfer.

2. The landlord shall, before he or she records a deed transferring any dwelling unit:

(a) Transfer to his or her successor, in writing, the portion of any tenant s security deposit or other money held by the landlord which remains after making any deductions allowed under NRS 118A.242; or

(b) Notify his or her successor in writing that the landlord has returned all such deposits or portions thereof to the tenant.

3. Upon the termination of a landlord s interest in the dwelling unit, whether by sale, assignment, death, appointment of receiver or otherwise, the successor in interest:

(a) Shall accept the tenant s security or surety bond, or a combination thereof; and

(b) Shall not require any additional security or surety bond, or a combination thereof, from the tenant during the term of the rental agreement.

(Added to NRS by 1977, 1334; A 1981, 1184; 1985, 1413, 1414; 2009, 489)



NRS 118A.250 - Receipts for security, surety bond, rent and other payments.

The landlord shall deliver to the tenant upon the tenant s request a signed written receipt for the security or surety bond, or a combination thereof, and any other payments, deposits or fees, including rent, paid by the tenant and received by the landlord. The tenant may refuse to make rent payments until the landlord tenders the requested receipt.

(Added to NRS by 1977, 1335; A 2009, 490)



NRS 118A.260 - Disclosure of names and addresses of managers and owners; emergency telephone number; service of process.

1. The landlord, or any person authorized to enter into a rental agreement on his or her behalf, shall disclose to the tenant in writing at or before the commencement of the tenancy:

(a) The name and address of:

(1) The persons authorized to manage the premises;

(2) A person within this State authorized to act for and on behalf of the landlord for the purpose of service of process and receiving notices and demands; and

(3) The principal or corporate owner.

(b) A telephone number at which a responsible person who resides in the county or within 60 miles of where the premises are located may be called in case of emergency.

2. The information required to be furnished by this section must be kept current, and this section is enforceable against any successor landlord or manager of the premises.

3. A party who enters into a rental agreement on behalf of the landlord and fails to comply with this section is an agent of the landlord for purposes of:

(a) Service of process and receiving notices and demands; and

(b) Performing the obligations of the landlord under law and under the rental agreement.

4. In any action against a landlord which involves his or her rental property, service of process upon the manager of the property or a person described in paragraph (a) of subsection 1 shall be deemed to be service upon the landlord. The obligations of the landlord devolve upon the persons authorized to enter into a rental agreement on his or her behalf.

5. This section does not limit or remove the liability of an undisclosed landlord.

(Added to NRS by 1977, 1335; A 1981, 1185; 2001, 1353; 2003, 817; 2007, 1283)



NRS 118A.270 - Alternative method of disclosure.

Instead of the manner of disclosure provided in NRS 118A.260, the landlord may:

1. In each dwelling structure containing an elevator, place a printed or typewritten notice containing the information required by that section in every elevator and in one other conspicuous place; or

2. In each dwelling structure not containing an elevator, place a printed or typewritten notice containing that information in at least two conspicuous places.

The notices shall be kept current and reasonable efforts shall be made to maintain them in a visible position and legible condition.

(Added to NRS by 1977, 1335)



NRS 118A.275 - Disclosure of foreclosure proceedings on premises to prospective tenant; willful violation constitutes deceptive trade practice by landlord.

1. A landlord shall disclose in writing to a prospective tenant if the property to be leased or rented is the subject of any foreclosure proceedings.

2. A willful violation of subsection 1 constitutes a deceptive trade practice for the purposes of NRS 598.0903 to 598.0999, inclusive.

(Added to NRS by 2009, 2791)



NRS 118A.280 - Delivery of possession of premises.

At the commencement of the rental term the landlord shall deliver possession of the premises to the tenant in compliance with the rental agreement and in a habitable condition as provided in this chapter.

(Added to NRS by 1977, 1336)



NRS 118A.290 - Habitability of dwelling unit.

1. The landlord shall at all times during the tenancy maintain the dwelling unit in a habitable condition. A dwelling unit is not habitable if it violates provisions of housing or health codes concerning the health, safety, sanitation or fitness for habitation of the dwelling unit or if it substantially lacks:

(a) Effective waterproofing and weather protection of the roof and exterior walls, including windows and doors.

(b) Plumbing facilities which conformed to applicable law when installed and which are maintained in good working order.

(c) A water supply approved under applicable law, which is:

(1) Under the control of the tenant or landlord and is capable of producing hot and cold running water;

(2) Furnished to appropriate fixtures; and

(3) Connected to a sewage disposal system approved under applicable law and maintained in good working order to the extent that the system can be controlled by the landlord.

(d) Adequate heating facilities which conformed to applicable law when installed and are maintained in good working order.

(e) Electrical lighting, outlets, wiring and electrical equipment which conformed to applicable law when installed and are maintained in good working order.

(f) An adequate number of appropriate receptacles for garbage and rubbish in clean condition and good repair at the commencement of the tenancy. The landlord shall arrange for the removal of garbage and rubbish from the premises unless the parties by written agreement provide otherwise.

(g) Building, grounds, appurtenances and all other areas under the landlord s control at the time of the commencement of the tenancy in every part clean, sanitary and reasonably free from all accumulations of debris, filth, rubbish, garbage, rodents, insects and vermin.

(h) Floors, walls, ceilings, stairways and railings maintained in good repair.

(i) Ventilating, air-conditioning and other facilities and appliances, including elevators, maintained in good repair if supplied or required to be supplied by the landlord.

2. The landlord and tenant may agree that the tenant is to perform specified repairs, maintenance tasks and minor remodeling only if:

(a) The agreement of the parties is entered into in good faith; and

(b) The agreement does not diminish the obligations of the landlord to other tenants in the premises.

3. An agreement pursuant to subsection 2 is not entered into in good faith if the landlord has a duty under subsection 1 to perform the specified repairs, maintenance tasks or minor remodeling and the tenant enters into the agreement because the landlord or his or her agent has refused to perform them.

(Added to NRS by 1977, 1336; A 1999, 1229; 2007, 1284)



NRS 118A.300 - Advance notice of increase of rent.

The landlord may not increase the rent payable by a tenant unless it serves the tenant with a written notice, 45 days or, in the case of any periodic tenancy of less than 1 month, 15 days in advance of the first rental payment to be increased, advising the tenant of the increase.

(Added to NRS by 1977, 1336; A 1983, 1574)



NRS 118A.310 - Basic obligations.

A tenant shall, as basic obligations under this chapter:

1. Comply with the terms of the rental agreement;

2. Keep that part of the premises which is occupied and used as clean and safe as the condition of the premises permit;

3. Dispose of all ashes, garbage, rubbish and other waste from the dwelling unit in a clean and safe manner;

4. Keep all plumbing fixtures in the dwelling unit as clean as their condition permits;

5. Use in a reasonable manner all electrical, plumbing, sanitary, heating, ventilating, air-conditioning and other facilities and appliances, including elevators, in the premises;

6. Not deliberately or negligently render the premises uninhabitable or destroy, deface, damage, impair or remove any part of the premises or knowingly permit any person to do so; and

7. Conduct himself or herself and require other persons on the premises with his or her consent to conduct themselves in a manner that will not disturb a neighbor s peaceful enjoyment of the premises.

(Added to NRS by 1977, 1336)



NRS 118A.320 - Rules or regulations of landlord.

1. The landlord, from time to time, may adopt rules or regulations concerning the tenant s use and occupancy of the premises. Such a rule or regulation is enforceable against the tenant only if:

(a) Its purpose is to promote the convenience, safety or welfare of the landlord or tenants in the premises, preserve the landlord s property from abusive use or make a fair distribution of services and facilities held out for the tenants generally;

(b) It is reasonably related to the purpose for which it is adopted;

(c) It applies to all tenants in the premises in a fair manner;

(d) It is sufficiently explicit in its prohibition, direction or limitation of the tenant s conduct fairly to inform the tenant of what must or must not be done to comply;

(e) It is in good faith and not for the purpose of evading an obligation of the landlord;

(f) It does not affect the tenant s obligation to pay rent, utilities or other charges;

(g) It does not affect, before the end of the duration of the rental agreement, any right the tenant may have under the rental agreement to keep a pet; and

(h) The tenant has notice of the rule or regulation at the time the tenant enters into the rental agreement or after the rule or regulation is adopted by the landlord.

2. A rule or regulation adopted after the tenant enters into the rental agreement which works a material modification of the bargain is enforceable against a tenant:

(a) Who expressly consents to the rule or regulation in writing; or

(b) Who has 30 days advance written notice of the rule or regulation.

(Added to NRS by 1977, 1337; A 2007, 1285)



NRS 118A.325 - Right of tenant to display flag of the United States in certain areas; conditions and limitations on exercise of right.

1. Except as otherwise provided in subsection 2, a landlord or an agent or employee of a landlord shall not prohibit a tenant from engaging in the display of the flag of the United States within such physical portion of the premises as that tenant has a right to occupy and use exclusively.

2. The provisions of this section do not:

(a) Apply to the display of the flag of the United States for commercial advertising purposes.

(b) Preclude a landlord or an agent or employee of a landlord from adopting rules that reasonably restrict the placement and manner of the display of the flag of the United States by a tenant.

3. In any action commenced to enforce the provisions of this section, the prevailing party is entitled to recover reasonable attorney s fees and costs.

4. As used in this section, display of the flag of the United States means a flag of the United States that is:

(a) Made of cloth, fabric or paper;

(b) Displayed from a pole or staff or in a window; and

(c) Displayed in a manner that is consistent with 4 U.S.C. Chapter 1.

The term does not include a depiction or emblem of the flag of the United States that is made of balloons, flora, lights, paint, paving materials, roofing, siding or any other similar building, decorative or landscaping component.

(Added to NRS by 2003, 2967)



NRS 118A.330 - Landlord s access to dwelling unit.

1. A tenant shall not unreasonably withhold consent for the landlord peaceably to enter into the dwelling unit to:

(a) Inspect the premises;

(b) Make necessary or agreed repairs, decorating, alterations or improvements;

(c) Supply necessary or agreed services; or

(d) Exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workers, contractors or other persons with a bona fide interest in inspecting the premises.

2. The landlord may enter the dwelling unit without consent of the tenant in case of emergency.

3. The landlord shall not abuse the right of access or use it to harass the tenant. Except in case of emergency, the landlord shall give the tenant at least 24 hours notice of intent to enter and may enter only at reasonable times during normal business hours unless the tenant expressly consents to shorter notice or to entry during nonbusiness hours with respect to the particular entry.

4. The landlord has no other right of access except:

(a) Pursuant to court order;

(b) Where the tenant has abandoned or surrendered the premises; or

(c) Where permitted under NRS 118A.440.

(Added to NRS by 1977, 1337)



NRS 118A.335 - Landlord prohibited from employing certain persons without work card under certain circumstances; requirements governing issuance and renewal of work card; exceptions.

1. Except as otherwise provided in subsection 6, a landlord of dwelling units intended and operated exclusively for persons 55 years of age and older may not employ any person who will work 36 hours or more per week and who will have access to all dwelling units to perform work on the premises unless the person has obtained a work card issued pursuant to subsection 2 by the sheriff of the county in which the dwelling units are located and renewed that work card as necessary.

2. The sheriff of a county shall issue a work card to each person who is required by this section to obtain a work card and who complies with the requirements established by the sheriff for the issuance of such a card. A work card issued pursuant to this section must be renewed:

(a) Every 5 years; and

(b) Whenever the person changes his or her employment to perform work for an employer other than the employer for which the person s current work card was issued.

3. Except as otherwise provided in subsection 4, if the sheriff of a county requires an applicant for a work card to be investigated:

(a) The applicant must submit with his or her application a complete set of his or her fingerprints and written permission authorizing the sheriff to forward the fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for its report.

(b) The sheriff shall submit the fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation to determine the criminal history of the applicant.

(c) The sheriff may issue a temporary work card pending the determination of the criminal history of the applicant by the Federal Bureau of Investigation.

4. The sheriff of a county shall not require an investigation of the criminal history of an employee or independent contractor of an agency or facility governed by NRS 449.122 to 449.125, inclusive, and 449.174 who has had his or her fingerprints submitted to the Central Repository for Nevada Records of Criminal History pursuant to NRS 449.123 for an investigation of his or her criminal history within the immediately preceding 6 months.

5. The sheriff shall not issue a work card to any person who:

(a) Has been convicted of a category A, B or C felony or of a crime in another state which would be a category A, B or C felony if committed in this State;

(b) Has been convicted of a sexual offense;

(c) Has been convicted of a crime against any person who is 60 years of age or older or against a vulnerable person for which an additional term of imprisonment may be imposed pursuant to NRS 193.167 or the laws of any other jurisdiction;

(d) Has been convicted of a battery punishable as a gross misdemeanor; or

(e) Within the immediately preceding 5 years:

(1) Has been convicted of a theft; or

(2) Has been convicted of a violation of any state or federal law regulating the possession, distribution or use of a controlled substance.

6. The following persons are not required to obtain a work card pursuant to this section:

(a) A person who holds a permit to engage in property management pursuant to chapter 645 of NRS.

(b) An independent contractor. As used in this paragraph, independent contractor means a person who performs services for a fixed price according to the person s own methods and without subjection to the supervision or control of the landlord, except as to the results of the work, and not as to the means by which the services are accomplished.

(c) An offender in the course and scope of his or her employment in a work program directed by the warden, sheriff, administrator or other person responsible for administering a prison, jail or other detention facility.

(d) A person performing work through a court-assigned restitution or community-service program.

7. If the sheriff does not issue a work card to a person because the information received from the Central Repository for Nevada Records of Criminal History indicates that the person has been convicted of a crime listed in subsection 5 and the person believes that the information provided by the Central Repository is incorrect, the person may immediately inform the sheriff. If the sheriff is so informed, the sheriff shall give the person at least 30 days in which to correct the information before terminating the temporary work card issued pursuant to subsection 3.

8. As used in this section, unless the context otherwise requires:

(a) Sexual offense has the meaning ascribed to it in NRS 179D.097.

(b) Vulnerable person has the meaning ascribed to it in NRS 200.5092.

(Added to NRS by 2003, 1250; A 2007, 1264; 2009, 154)



NRS 118A.340 - Right of tenant or cotenant to terminate lease due to physical or mental disability or death.

1. Notwithstanding any provision in a lease of a dwelling to the contrary, if a physical or mental condition of a tenant requires the relocation of the tenant from his or her dwelling because of a need for care or treatment that cannot be provided in the dwelling and the tenant is 60 years of age or older or has a physical or mental disability:

(a) That tenant may terminate the lease by giving the landlord 30 days written notice within 60 days after the tenant relocates; and

(b) A cotenant of that tenant may terminate the lease by giving the landlord 30 days written notice within 60 days after the tenant relocates if:

(1) The cotenant became a tenant of the dwelling before the date on which the lease was signed by the tenant who is relocating and the cotenant is 60 years of age or older or has a physical or mental disability; or

(2) The cotenant became a tenant of the dwelling on or after the date on which the lease was signed by the tenant who is relocating.

2. Notwithstanding any provision in a lease of a dwelling to the contrary, upon the death of the spouse or cotenant of:

(a) A tenant who is 60 years of age or older; or

(b) A tenant who has a physical or mental disability,

the tenant may terminate the lease by giving the landlord 60 days written notice within 3 months after the death.

3. The written notice provided to a landlord pursuant to subsection 1 or 2 must set forth the facts which demonstrate that the tenant or cotenant is entitled to terminate the lease. If the tenant or cotenant is terminating the lease pursuant to subsection 1, the tenant or cotenant shall include reasonable verification:

(a) Of the existence of the physical or mental condition of the tenant; and

(b) That the physical or mental condition requires the relocation of the tenant from his or her dwelling because of a need for care or treatment that cannot be provided in the dwelling.

4. This section does not give a landlord the right to terminate a lease solely because of the death of one of the tenants.

5. As used in this section, cotenant means a tenant who, pursuant to a lease, is entitled to occupy a dwelling that another tenant who is 60 years of age or older or who has a physical or mental disability is also entitled to occupy pursuant to the same lease.

(Added to NRS by 1977, 1338; A 2005, 314)



NRS 118A.345 - Right of tenant or cotenant to terminate lease due to domestic violence.

1. Notwithstanding any provision in a rental agreement to the contrary, if a tenant, cotenant or household member is the victim of domestic violence, the tenant or any cotenant may terminate the rental agreement by giving the landlord written notice of termination effective at the end of the current rental period or 30 days after the notice is provided to the landlord, whichever occurs sooner.

2. The written notice provided to a landlord pursuant to subsection 1 must describe the reason for the termination of the rental agreement and be accompanied by:

(a) A copy of an order for protection against domestic violence issued to the tenant, cotenant or household member who is the victim of domestic violence;

(b) A copy of a written report from a law enforcement agency indicating that the tenant, cotenant or household member notified the law enforcement agency of the domestic violence; or

(c) A copy of a written affidavit in the form prescribed pursuant to NRS 118A.347 and signed by a qualified third party acting in his or her official capacity stating that the tenant, cotenant or household member is a victim of domestic violence and identifying the adverse party.

3. A tenant or cotenant may terminate a rental agreement pursuant to this section only if the actions, events or circumstances that resulted in the tenant, cotenant or household member becoming a victim of domestic violence occurred within the 90 days immediately preceding the written notice of termination to the landlord.

4. A tenant or cotenant who terminates a rental agreement pursuant to this section is only liable, if solely or jointly liable for purposes of the rental agreement, for any rent owed or required to be paid through the date of termination and any other outstanding obligations. If the tenant or cotenant has prepaid rent that would apply for the rental period in which the rental agreement is terminated, the landlord may retain the prepaid rent and no refund is due to the tenant or cotenant unless the amount of the prepaid rent exceeds what is owed for that rental period. Except as otherwise provided in NRS 118A.242, if the tenant or cotenant has paid a security deposit, the deposit must not be withheld for the early termination of the rental agreement if the rental agreement is terminated pursuant to this section.

5. A person who is named as the adverse party may be civilly liable for all economic losses incurred by a landlord for the early termination of a rental agreement pursuant to this section, including, without limitation, unpaid rent, fees relating to early termination, costs for the repair of any damages to the dwelling and any reductions in or waivers of rent previously extended to the tenant or cotenant who terminates the rental agreement pursuant to this section.

6. A landlord shall not provide to an adverse party any information concerning the whereabouts of a tenant, cotenant or household member if the tenant or cotenant provided notice pursuant to subsection 1.

7. If a tenant or cotenant provided notice pursuant to subsection 1, the tenant, the cotenant or a household member may require the landlord to install a new lock onto the dwelling if the tenant, cotenant or household member pays the cost of installing the new lock. A landlord complies with the requirements of this subsection by:

(a) Rekeying the lock if the lock is in good working condition; or

(b) Replacing the entire locking mechanism with a new locking mechanism of equal or superior quality.

8. A landlord who installs a new lock pursuant to subsection 7 may retain a copy of the new key. Notwithstanding any provision in a rental agreement to the contrary, the landlord shall:

(a) Refuse to provide a key which unlocks the new lock to an adverse party.

(b) Refuse to provide to an adverse party, whether or not that party is a tenant, cotenant or household member, access to the dwelling to reclaim property unless a law enforcement officer is present.

9. This section shall not be construed to limit a landlord s right to terminate a rental agreement for reasons unrelated to domestic violence.

10. Notwithstanding any other provision of law, the termination of a rental agreement pursuant to this section:

(a) Must not be disclosed, described or characterized as an early termination by a current landlord to a prospective landlord; and

(b) Is not required to be disclosed as an early termination by a tenant or cotenant to a prospective landlord.

11. As used in this section:

(a) Adverse party means a person who is named in an order for protection against domestic violence, a written report from a law enforcement agency or a written statement from a qualified third party and who is alleged to be the cause of the early termination of a rental agreement pursuant to this section.

(b) Cotenant means a tenant who, pursuant to a rental agreement, is entitled to occupy a dwelling that another tenant is also entitled to occupy pursuant to the same rental agreement.

(c) Domestic violence means the commission of any act described in NRS 33.018.

(d) Household member means any person who is related by blood or marriage and is actually residing with a tenant or cotenant.

(e) Qualified third party means:

(1) A physician licensed to practice in this State;

(2) A psychiatrist licensed to practice medicine in this State and certified by the American Board of Psychiatry and Neurology, Inc. or the American Osteopathic Board of Neurology and Psychiatry of the American Osteopathic Association;

(3) A psychologist licensed to practice in this State;

(4) A social worker licensed to practice in this State;

(5) A registered nurse holding a master s degree in the field of psychiatric nursing and licensed to practice professional nursing in this State;

(6) A marriage and family therapist or clinical professional counselor licensed to practice in this State pursuant to chapter 641A of NRS;

(7) Any person employed by an agency or service which advises persons regarding domestic violence or refers them to persons or agencies where their request and needs can be met and who is licensed to provide health care pursuant to the provisions of title 54 of NRS, or is a member of the board of directors or serves as the executive director of an agency or service which advises persons regarding domestic violence or refers them to persons or agencies where their request and needs can be met; or

(8) Any member of the clergy of a church or religious society or denomination that is recognized as exempt under section 501(c)(3) of the Internal Revenue Code of 1986, 26 U.S.C. 501 (c)(3), who has been chosen, elected or appointed in conformity with the constitution, canons, rites, regulations or discipline of the church or religious society or denomination.

(Added to NRS by 2013, 1413)



NRS 118A.347 - Form of affidavit for written notice terminating lease due to domestic violence.

An affidavit submitted by a tenant or cotenant pursuant to NRS 118A.345 must be in substantially the following form:

(Name of the qualified third party, as defined in NRS 118A.345, including, if applicable, the name of the organization with which the qualified third party is affiliated)

I (and/or) .................................................................................................................

(name of cotenant or household member)

am a victim of domestic violence as defined in NRS 118A.345.

Brief description of incident(s) constituting domestic violence:

The incident(s) that I described above occurred on the following date(s) and time(s), and in the following locations:

The incident(s) that I described above were committed by the following person(s):

I state under penalty of perjury under the laws of the State of Nevada that the foregoing is true and correct.

Dated this ....... day of ..............., 20....., at .................... (city), Nevada,

(Signature of tenant, cotenant

or household member)

I verify that the person whose signature appears above was a victim of domestic violence and that the person informed me of the name of the adverse party as defined in NRS 118A.345.

Dated this ....... day of ..............., 20....., at .................... (city), Nevada,

(Signature of qualified third party)

(Added to NRS by 2013, 1415)



NRS 118A.350 - Failure of landlord to comply with rental agreement.

1. Except as otherwise provided in this chapter, if the landlord fails to comply with the rental agreement, the tenant shall deliver a written notice to the landlord specifying the acts and omissions constituting the breach and stating that the rental agreement will terminate as provided in this section. If the breach is remediable and the landlord adequately remedies the breach or uses his or her best efforts to remedy the breach within 14 days after receipt of the notice, the rental agreement does not terminate by reason of the breach. If the landlord fails to remedy the breach or make a reasonable effort to do so within the prescribed time, the tenant may:

(a) Terminate the rental agreement immediately.

(b) Recover actual damages.

(c) Apply to the court for such relief as the court deems proper under the circumstances.

2. The tenant may not terminate the rental agreement for a condition caused by the tenant s own deliberate or negligent act or omission or that of a member of his or her household or other person on the premises with his or her consent.

3. If the rental agreement is terminated, the landlord shall return all prepaid rent and security recoverable by the tenant under this chapter.

4. A tenant may not proceed under this section unless the tenant has given notice as required by subsection 1, except that the tenant may, without giving that notice, recover damages under paragraph (b) of subsection 1 if the landlord:

(a) Admits to the court that the landlord had knowledge of the condition constituting the breach; or

(b) Has received written notice of that condition from a governmental agency authorized to inspect for violations of building, housing or health codes.

(Added to NRS by 1977, 1338; A 1985, 1415; 2007, 1285)



NRS 118A.355 - Failure of landlord to maintain dwelling unit in habitable condition.

1. Except as otherwise provided in this chapter, if a landlord fails to maintain a dwelling unit in a habitable condition as required by this chapter, the tenant shall deliver a written notice to the landlord specifying each failure by the landlord to maintain the dwelling unit in a habitable condition and requesting that the landlord remedy the failures. If a failure is remediable and the landlord adequately remedies the failure or uses his or her best efforts to remedy the failure within 14 days after receipt of the notice, the tenant may not proceed under this section. If the landlord fails to remedy a material failure to maintain the dwelling unit in a habitable condition or to make a reasonable effort to do so within the prescribed time, the tenant may:

(a) Terminate the rental agreement immediately.

(b) Recover actual damages.

(c) Apply to the court for such relief as the court deems proper under the circumstances.

(d) Withhold any rent that becomes due without incurring late fees, charges for notice or any other charge or fee authorized by this chapter or the rental agreement until the landlord has remedied, or has attempted in good faith to remedy, the failure.

2. The tenant may not proceed under this section:

(a) For a condition caused by the tenant s own deliberate or negligent act or omission or that of a member of his or her household or other person on the premises with his or her consent; or

(b) If the landlord s inability to adequately remedy the failure or use his or her best efforts to remedy the failure within 14 days is due to the tenant s refusal to allow lawful access to the dwelling unit as required by the rental agreement or this chapter.

3. If the rental agreement is terminated, the landlord shall return all prepaid rent and security recoverable by the tenant under this chapter.

4. A tenant may not proceed under this section unless the tenant has given notice as required by subsection 1, except that the tenant may, without giving that notice:

(a) Recover damages under paragraph (b) of subsection 1 if the landlord:

(1) Admits to the court that the landlord had knowledge of the condition constituting the failure to maintain the dwelling in a habitable condition; or

(2) Has received written notice of that condition from a governmental agency authorized to inspect for violations of building, housing or health codes.

(b) Withhold rent under paragraph (d) of subsection 1 if the landlord:

(1) Has received written notice of the condition constituting the failure to maintain the dwelling in a habitable condition from a governmental agency authorized to inspect for violations of building, housing or health codes; and

(2) Fails to remedy or attempt in good faith to remedy the failure within the time prescribed in the written notice of that condition from the governmental agency.

5. Justice courts shall establish by local rule a mechanism by which tenants may deposit rent withheld under paragraph (d) of subsection 1 into an escrow account maintained or approved by the court. A tenant does not have a defense to an eviction under paragraph (d) of subsection 1 unless the tenant has deposited the withheld rent into an escrow account pursuant to this subsection.

(Added to NRS by 2007, 1281)



NRS 118A.360 - Failure of landlord to comply with rental agreement or maintain dwelling unit in habitable condition where cost of compliance less than specified amount.

1. If the landlord fails to comply with the rental agreement or his or her obligation to maintain the dwelling unit in a habitable condition as required by this chapter, and the reasonable cost of compliance or repair is less than $100 or an amount equal to one month s periodic rent, whichever amount is greater, the tenant may recover damages for the breach or notify the landlord of the tenant s intention to correct the condition at the landlord s expense. If the landlord fails to use his or her best efforts to comply within 14 days after being notified by the tenant in writing or more promptly if conditions require in case of emergency, the tenant may cause the work to be done in a workmanlike manner and after submitting to the landlord an itemized statement, the tenant may deduct from his or her rent the actual and reasonable cost or the fair or reasonable value of the work, not exceeding the amount specified in this subsection.

2. The landlord may specify in the rental agreement or otherwise that work done under this section and NRS 118A.380 must be performed by a named person or firm or class of persons or firms qualified to do the work and the tenant must comply with the specifications. If the person qualified to do the work is unavailable or unable to perform the repairs the tenant shall use another qualified person who performs repairs.

3. A tenant may not repair at the landlord s expense if the condition was caused by the deliberate or negligent act or omission of the tenant, a member of the tenant s household or other person on the premises with his or her consent.

4. The landlord s liability under this section is limited to $100 or an amount equal to one month s periodic rent, whichever amount is greater, within any 12-month period.

5. A tenant may not proceed under this section unless the tenant has given notice to the landlord that the dwelling is not in a habitable condition as required by this chapter.

(Added to NRS by 1977, 1339)



NRS 118A.370 - Failure of landlord to deliver possession of dwelling unit.

If the landlord fails to deliver possession of the dwelling unit to the tenant as provided in this chapter, rent abates until possession is delivered as required, and the tenant may:

1. Terminate the rental agreement upon at least 5 days written notice to the landlord and upon termination the landlord shall return all prepaid rent, security recoverable under this chapter, and any payment, deposit, fee or charge to secure the execution of the rental agreement; or

2. Demand performance of the rental agreement by the landlord and, if the tenant elects, maintain an action for possession of the dwelling unit against the landlord or any person wrongfully in possession and recover the actual damages sustained. If the landlord has exercised due diligence to evict the holdover tenant or remedy the condition keeping the new tenant from taking possession, the landlord is not liable for damages; or

3. Pursue any other remedies to which the tenant is entitled, including the right to recover any actual damages suffered.

(Added to NRS by 1977, 1339)



NRS 118A.380 - Failure of landlord to supply essential items or services.

1. If the landlord is required by the rental agreement or this chapter to supply heat, air-conditioning, running water, hot water, electricity, gas, a functioning door lock or another essential item or service and the landlord willfully or negligently fails to do so, causing the premises to become unfit for habitation, the tenant shall give written notice to the landlord specifying the breach. If the landlord does not adequately remedy the breach, or use his or her best efforts to remedy the breach within 48 hours, except a Saturday, Sunday or legal holiday, after it is received by the landlord, the tenant may, in addition to any other remedy:

(a) Procure reasonable amounts of such essential items or services during the landlord s noncompliance and deduct their actual and reasonable cost from the rent;

(b) Recover actual damages, including damages based upon the lack of use of the premises or the diminution of the fair rental value of the dwelling unit;

(c) Withhold any rent that becomes due during the landlord s noncompliance without incurring late fees, charges for notice or any other charge or fee authorized by this chapter or the rental agreement, until the landlord has attempted in good faith to restore the essential items or services; or

(d) Procure other housing which is comparable during the landlord s noncompliance, and the rent for the original premises fully abates during this period. The tenant may recover the actual and reasonable cost of that other housing which is in excess of the amount of rent which is abated.

2. If the tenant proceeds under this section, the tenant may not proceed under NRS 118A.350 and 118A.360 as to that breach.

3. The rights of the tenant under this section do not arise until the tenant has given written notice as required by subsection 1, except that the tenant may, without having given that notice:

(a) Recover damages as authorized under paragraph (b) of subsection 1 if the landlord:

(1) Admits to the court that the landlord had knowledge of the lack of such essential items or services; or

(2) Has received written notice of the uninhabitable condition caused by such a lack from a governmental agency authorized to inspect for violations of building, housing or health codes.

(b) Withhold rent under paragraph (c) of subsection 1 if the landlord:

(1) Has received written notice of the condition constituting the breach from a governmental agency authorized to inspect for violations of building, housing or health codes; and

(2) Fails to remedy or attempt in good faith to remedy the breach within the time prescribed in the written notice of that condition from the governmental agency.

4. The rights of the tenant under paragraph (c) of subsection 1 do not arise unless the tenant is current in the payment of rent at the time of giving written notice pursuant to subsection 1.

5. If such a condition was caused by the deliberate or negligent act or omission of the tenant, a member of his or her household or other person on the premises with his or her consent, the tenant has no rights under this section.

(Added to NRS by 1977, 1339; A 1985, 1416; 1987, 314; 1999, 1230; 2007, 1286; 2011, 237)



NRS 118A.390 - Unlawful removal or exclusion of tenant or willful interruption of essential items or services; procedure for expedited relief.

1. If the landlord unlawfully removes the tenant from the premises or excludes the tenant by blocking or attempting to block the tenant s entry upon the premises, willfully interrupts or causes or permits the interruption of any essential item or service required by the rental agreement or this chapter or otherwise recovers possession of the dwelling unit in violation of NRS 118A.480, the tenant may recover immediate possession pursuant to subsection 4, proceed under NRS 118A.380 or terminate the rental agreement and, in addition to any other remedy, recover the tenant s actual damages, receive an amount not greater than $2,500 to be fixed by the court, or both.

2. In determining the amount, if any, to be awarded under subsection 1, the court shall consider:

(a) Whether the landlord acted in good faith;

(b) The course of conduct between the landlord and the tenant; and

(c) The degree of harm to the tenant caused by the landlord s conduct.

3. If the rental agreement is terminated pursuant to subsection 1, the landlord shall return all prepaid rent and security recoverable under this chapter.

4. Except as otherwise provided in subsection 5, the tenant may recover immediate possession of the premises from the landlord by filing a verified complaint for expedited relief for the unlawful removal or exclusion of the tenant from the premises, the willful interruption of any essential item or service or the recovery of possession of the dwelling unit in violation of NRS 118A.480.

5. A verified complaint for expedited relief:

(a) Must be filed with the court within 5 judicial days after the date of the unlawful act by the landlord, and the verified complaint must be dismissed if it is not timely filed. If the verified complaint for expedited relief is dismissed pursuant to this paragraph, the tenant retains the right to pursue all other available remedies against the landlord.

(b) May not be filed with the court if an action for summary eviction or unlawful detainer is already pending between the landlord and tenant, but the tenant may seek similar relief before the judge presiding over the pending action.

6. The court shall conduct a hearing on the verified complaint for expedited relief not later than 3 judicial days after the filing of the verified complaint for expedited relief. Before or at the scheduled hearing, the tenant must provide proof that the landlord has been properly served with a copy of the verified complaint for expedited relief. Upon the hearing, if it is determined that the landlord has violated any of the provisions of subsection 1, the court may:

(a) Order the landlord to restore to the tenant the premises or essential items or services, or both;

(b) Award damages pursuant to subsection 1; and

(c) Enjoin the landlord from violating the provisions of subsection 1 and, if the circumstances so warrant, hold the landlord in contempt of court.

7. The payment of all costs and official fees must be deferred for any tenant who files a verified complaint for expedited relief. After any hearing and not later than final disposition of the filing or order, the court shall assess the costs and fees against the party that does not prevail, except that the court may reduce them or waive them, as justice may require.

(Added to NRS by 1977, 1340; A 1985, 1417; 2003, 426; 2011, 238)



NRS 118A.400 - Damage or destruction of dwelling unit by fire or casualty.

1. If the dwelling unit or premises are damaged or destroyed by fire or casualty to an extent that enjoyment of the dwelling unit is substantially impaired, the landlord may terminate the rental agreement and the tenant may, in addition to any other remedy:

(a) Immediately vacate the premises and notify the landlord within 7 days thereafter of the tenant s intention to terminate the rental agreement, in which case the rental agreement terminates as of the date of vacating.

(b) If continued occupancy is lawful, vacate any part of the dwelling unit rendered unusable by the fire or casualty, in which case the tenant s liability for rent is reduced in proportion to the diminution in the fair rental value of the dwelling unit or lack of use of the dwelling unit.

2. If the rental agreement is terminated, the landlord shall return all prepaid rent and security recoverable under this chapter. Accounting for rent in the event of termination or such continued occupancy shall be made as of the date the premises were vacated.

3. This section does not apply if it is determined that the fire or casualty were caused by deliberate or negligent acts of the tenant, a member of his or her household or other person on the premises with his or her consent.

(Added to NRS by 1977, 1340)



NRS 118A.410 - Failure of landlord to disclose required information to tenant.

After a demand by the tenant, if a landlord fails to disclose as provided in NRS 118A.260 or NRS 118A.270, the tenant may recover actual damages or $25, whichever is greater.

(Added to NRS by 1977, 1341)



NRS 118A.420 - Failure of tenant to comply with rental agreement or perform basic obligations: Damages; injunctive relief.

Except as otherwise provided in this chapter, the landlord may recover damages and obtain injunctive relief for failure of the tenant to comply with the rental agreement or perform his or her basic obligations under this chapter.

(Added to NRS by 1977, 1341)



NRS 118A.430 - Failure of tenant to comply with rental agreement or perform basic obligations: Termination of rental agreement.

1. Except as otherwise provided in this chapter, if the tenant fails to comply with the rental agreement or fails to perform his or her basic obligations under this chapter, the landlord may deliver a written notice to the tenant specifying the acts and omissions constituting the breach and that the rental agreement will terminate as provided in this section. If the breach is remediable and the tenant does not adequately remedy the breach or use his or her best efforts to remedy the breach within 5 days after receipt of the notice, or if the breach cannot be remedied, the landlord may terminate the rental agreement.

2. If the tenant is not reasonably able to remedy the breach, the tenant may avoid termination of the rental agreement by authorizing the landlord to enter and remedy the breach and by paying any reasonable expenses or damages resulting from the breach or the remedy thereof.

(Added to NRS by 1977, 1341)



NRS 118A.440 - Failure of tenant to perform basic obligations: Remedial work by landlord may be charged to tenant.

If the tenant s failure to perform basic obligations under this chapter can be remedied by repair, replacement of a damaged item or cleaning, and the tenant fails to use his or her best efforts to comply within 14 days after written notice by the landlord specifying the breach and requesting that the tenant remedy it within that period of time or more promptly if conditions require in case of emergency, the landlord may enter the dwelling unit and cause the work to be done in a workmanlike manner and submit the itemized bill for the actual and reasonable cost, or the fair and reasonable value of the work. The itemized bill shall be paid as rent on the next date periodic rent is due, or if the rental agreement has terminated, may be submitted to the tenant for immediate payment or deducted from the security.

(Added to NRS by 1977, 1341)



NRS 118A.450 - Abandonment of dwelling unit by tenant: Remedies; presumption.

If the landlord has notice of the fact of abandonment by the tenant, the landlord may dispose of the tenant s personal property as provided in NRS 118A.460 and recover possession of the premises as provided by NRS 118A.480. In the absence of notice of the fact of abandonment, it is presumed that the tenant has abandoned a dwelling unit if the tenant is absent from the premises for a period of time equal to one-half the time for periodic rental payments, unless the rent is current or the tenant has in writing notified the landlord of an intended absence.

(Added to NRS by 1977, 1341)



NRS 118A.460 - Procedure for disposal of personal property abandoned or left on premises.

1. The landlord may dispose of personal property abandoned on the premises by a former tenant or left on the premises after eviction of the tenant without incurring civil or criminal liability in the following manner:

(a) The landlord shall reasonably provide for the safe storage of the property for 30 days after the abandonment or eviction or the end of the rental period and may charge and collect the reasonable and actual costs of inventory, moving and storage before releasing the property to the tenant or his or her authorized representative rightfully claiming the property within that period. The landlord is liable to the tenant only for the landlord s negligent or wrongful acts in storing the property.

(b) After the expiration of the 30-day period, the landlord may dispose of the property and recover his or her reasonable costs out of the property or the value thereof if the landlord has made reasonable efforts to locate the tenant, has notified the tenant in writing of his or her intention to dispose of the property and 14 days have elapsed since the notice was given to the tenant. The notice must be mailed to the tenant at the tenant s present address, and if that address is unknown, then at the tenant s last known address.

(c) Vehicles must be disposed of in the manner provided in chapter 487 of NRS for abandoned vehicles.

2. Any dispute relating to the amount of the costs claimed by the landlord pursuant to paragraph (a) of subsection 1 may be resolved using the procedure provided in subsection 7 of NRS 40.253.

(Added to NRS by 1977, 1341; A 1987, 1240; 1995, 1855)



NRS 118A.470 - Holding over by tenant.

If a tenant remains in possession without the landlord s consent after expiration of the term of the rental agreement or its termination, the landlord may bring an action for possession and for rent and the landlord may also recover his or her actual damages. If the landlord consents to the tenant s continued occupancy, the tenancy is from week to week in the case of a tenant who pays weekly rent, and in all other cases the tenancy is from month to month. Such occupancy is otherwise on the same terms and conditions as were contained in the rental agreement unless specifically agreed otherwise.

(Added to NRS by 1977, 1342)



NRS 118A.480 - Landlord s recovery of possession of dwelling unit.

The landlord shall not recover or take possession of the dwelling unit by action or otherwise, including willful diminution or interruption or causing or permitting the diminution or interruption of any essential item or service required by the rental agreement or this chapter, except:

1. By an action for possession or other civil action or summary proceeding in which the issue of right of possession is determined;

2. When the tenant has surrendered possession of the dwelling unit to the landlord; or

3. When the tenant has abandoned the dwelling unit as provided in NRS 118A.450.

(Added to NRS by 1977, 1342; A 2011, 239)



NRS 118A.490 - Actions based upon nonpayment of rent: Counterclaim by tenant; deposit of rent with court; judgment for eviction.

1. In an action for possession based upon nonpayment of rent or in an action for rent where the tenant is in possession, the tenant may defend and counterclaim for any amount which the tenant may recover under the rental agreement, this chapter, or other applicable law. If it appears that there is money which may be due to the landlord by the tenant after the day of the hearing or if a judgment is delayed for any reason, the court shall require a tenant who remains in possession of the premises to deposit with the court a just and reasonable amount to satisfy the obligation, but not more than 1 day s rent for each day until the new hearing date. The court shall order the tenant to pay the landlord any rent which is not in dispute and shall determine the amount due to each party. Upon the application of either party, the court, after notice and opportunity for a hearing, may for good cause release to either party all or any portion of the rent paid into court by the tenant. The court shall award the prevailing party the amount owed and shall give judgment for any other amount which is due.

2. In any action for rent where the tenant is not in possession, the tenant may counterclaim as provided in subsection 1 but is not required to pay any rent into court.

3. When the court renders a decision on the landlord s claim for possession, it shall distribute any rent paid into court under subsection 1 upon a determination of the amount due to each party.

4. If a tenant fails to deposit with the court within 24 hours after the original hearing the entire amount required pursuant to subsection 1, the tenant relinquishes the right to a hearing and the court shall at that time grant a judgment for eviction without further hearing.

(Added to NRS by 1977, 1342; A 1985, 1419)



NRS 118A.500 - Tenant s refusal to allow lawful access to dwelling unit; landlord s abuse of access.

1. If the tenant refuses to allow lawful access as required by the rental agreement or this chapter, the landlord may obtain injunctive relief to compel access or terminate the rental agreement. In either case the landlord may recover actual damages.

2. If the landlord makes an unlawful entry or a lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful but which have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief to prevent the recurrence of the conduct or terminate the rental agreement. In either case the tenant may recover actual damages.

(Added to NRS by 1977, 1343)



NRS 118A.510 - Retaliatory conduct by landlord against tenant prohibited; remedies; exceptions.

1. Except as otherwise provided in subsection 3, the landlord may not, in retaliation, terminate a tenancy, refuse to renew a tenancy, increase rent or decrease essential items or services required by the rental agreement or this chapter, or bring or threaten to bring an action for possession if:

(a) The tenant has complained in good faith of a violation of a building, housing or health code applicable to the premises and affecting health or safety to a governmental agency charged with the responsibility for the enforcement of that code;

(b) The tenant has complained in good faith to the landlord or a law enforcement agency of a violation of this chapter or of a specific statute that imposes a criminal penalty;

(c) The tenant has organized or become a member of a tenant s union or similar organization;

(d) A citation has been issued resulting from a complaint described in paragraph (a);

(e) The tenant has instituted or defended against a judicial or administrative proceeding or arbitration in which the tenant raised an issue of compliance with the requirements of this chapter respecting the habitability of dwelling units;

(f) The tenant has failed or refused to give written consent to a regulation adopted by the landlord, after the tenant enters into the rental agreement, which requires the landlord to wait until the appropriate time has elapsed before it is enforceable against the tenant;

(g) The tenant has complained in good faith to the landlord, a government agency, an attorney, a fair housing agency or any other appropriate body of a violation of NRS 118.010 to 118.120, inclusive, or the Fair Housing Act of 1968, 42 U.S.C. 3601 et seq., or has otherwise exercised rights which are guaranteed or protected under those laws; or

(h) The tenant or, if applicable, a cotenant or household member, is a victim of domestic violence or terminates a rental agreement pursuant to NRS 118A.345.

2. If the landlord violates any provision of subsection 1, the tenant is entitled to the remedies provided in NRS 118A.390 and has a defense in any retaliatory action by the landlord for possession.

3. A landlord who acts under the circumstances described in subsection 1 does not violate that subsection if:

(a) The violation of the applicable building, housing or health code of which the tenant complained was caused primarily by the lack of reasonable care by the tenant, a member of his or her household or other person on the premises with his or her consent;

(b) The tenancy is terminated with cause;

(c) A citation has been issued and compliance with the applicable building, housing or health code requires alteration, remodeling or demolition and cannot be accomplished unless the tenant s dwelling unit is vacant; or

(d) The increase in rent applies in a uniform manner to all tenants.

The maintenance of an action under this subsection does not prevent the tenant from seeking damages or injunctive relief for the landlord s failure to comply with the rental agreement or maintain the dwelling unit in a habitable condition as required by this chapter.

4. As used in this section:

(a) Cotenant has the meaning ascribed to it in NRS 118A.345.

(b) Domestic violence has the meaning ascribed to it in NRS 118A.345.

(c) Household member has the meaning ascribed to it in NRS 118A.345.

(Added to NRS by 1977, 1343; A 1985, 1417; 1999, 1230; 2011, 240, 869; 2013, 1416)



NRS 118A.520 - When lien or security interest in tenant s household goods may be enforced; distraint for rent abolished; damages.

1. Any lien or security interest in the tenant s household goods created in favor of the landlord to ensure the payment of rent is unenforceable unless created by attachment or garnishment.

2. Distraint for rent is abolished.

3. A landlord who retains the household goods or other personal property of a tenant in violation of this section is liable to the tenant for damages as provided in NRS 118A.390.

(Added to NRS by 1977, 1344; A 1985, 1418)



NRS 118A.530 - Effect of chapter upon rental agreements entered into before July 1, 1977.

Rental agreements entered into before July 1, 1977, and not extended or renewed after that date, and the rights, duties and interests flowing from them remain valid and may be terminated or enforced as required or permitted by any statute or other law amended or repealed in conjunction with the enactment of this chapter as though the repeal or amendment had not occurred. For purposes of this section, tenancies from month to month shall be considered to be renewed each month.

(Added to NRS by 1977, 1344)






Chapter 118B - Landlord and Tenant: Manufactured Home Parks

NRS 118B.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 118B.011 to 118B.0195, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1975, 783; A 1977, 1448; 1979, 1872; 1981, 1845, 2030; 1985, 2215, 2216; 1989, 1791; 1991, 2271; 2001, 1939; 2007, 2323; 2009, 1927)



NRS 118B.011 - Administrator defined.

Administrator means the chief of the Division.

(Added to NRS by 1985, 2213)



NRS 118B.0111 - Appurtenance defined.

Appurtenance means a structure, installation, facility, amenity or other improvement that is appurtenant to or benefits one or more manufactured homes, but is not a part of the manufactured home. The term includes, without limitation, skirting, ramps, cabanas, carports, porches, awnings, sheds and other structures, installations, facilities and amenities associated with or benefiting one or more manufactured homes.

(Added to NRS by 2007, 2323)



NRS 118B.0113 - Capital improvement defined.

Capital improvement means an addition or betterment made to a manufactured home park that:

1. Consists of more than the repair or replacement of an existing facility;

2. Is required by law to be amortized over its useful life for the purposes of income tax; and

3. Has a useful life of 5 years or more.

(Added to NRS by 1995, 2752; A 2001, 1170)



NRS 118B.0114 - Certified appraiser defined.

Certified appraiser means an appraiser who possesses the necessary qualifications pursuant to the provisions of this chapter.

(Added to NRS by 2009, 1927)



NRS 118B.0115 - Change defined.

A change of a rental agreement includes the renewal of a rental agreement and a new rental agreement.

(Added to NRS by 1989, 1791)



NRS 118B.0117 - Corporate cooperative park defined.

Corporate cooperative park means a manufactured home park owned by a nonprofit cooperative corporation formed pursuant to chapter 81 of NRS that is wholly owned or controlled by the tenants of the park.

(Added to NRS by 2001, 1937)



NRS 118B.012 - Division defined.

Division means the Manufactured Housing Division of the Department of Business and Industry.

(Added to NRS by 1985, 2213; A 1993, 1508)



NRS 118B.014 - Landlord defined.

Landlord means the owner or lessor of a manufactured home lot and the owner or lessor of a manufactured home park.

(Added to NRS by 1985, 2216; A 1987, 977; 2001, 1170)



NRS 118B.0145 - Manager defined.

Manager means the person in charge or in control of a manufactured home park, whether or not the person is the owner or employed by the owner. The term includes any company chosen by the landlord to administer or supervise the affairs of the manufactured home park.

(Added to NRS by 1991, 2270; A 2001, 1170)



NRS 118B.015 - Manufactured home defined.

Manufactured home means a vehicular structure without independent motive power, built on a chassis or frame, which is:

1. Designed to be used with or without a permanent foundation;

2. Capable of being drawn by a motor vehicle; and

3. Used as and suitable for year-round occupancy as a residence, when connected to utilities, by one person who maintains a household or by two or more persons who maintain a common household.

The term specifically includes, without limitation, a mobile home that does not comply with the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. 5401 et seq.

(Added to NRS by 1985, 2216; A 2001, 1170)



NRS 118B.016 - Manufactured home lot or lot defined.

Manufactured home lot or lot means a portion of land within a manufactured home park which is rented or held out for rent to accommodate:

1. A manufactured home; or

2. A recreational vehicle for 3 months or more.

(Added to NRS by 1985, 2216; A 2001, 1171)



NRS 118B.017 - Manufactured home park or park defined.

Manufactured home park or park means an area or tract of land where two or more manufactured homes or manufactured home lots are rented or held out for rent. The terms do not include an area or tract of land where:

1. More than half of the lots are rented overnight or for less than 3 months for recreational vehicles.

2. Manufactured homes are used occasionally for recreational purposes and not as permanent residences.

(Added to NRS by 1985, 2216; A 1987, 931; 2001, 1171)



NRS 118B.018 - Recreational vehicle defined.

Recreational vehicle means a vehicular structure primarily designed as temporary living quarters for travel, recreational or camping use, which may be self-propelled or mounted upon or drawn by a motor vehicle.

(Added to NRS by 1985, 2216)



NRS 118B.0185 - Tenant defined.

Tenant means the owner of a manufactured home which is located on a manufactured home lot in a manufactured home park.

(Added to NRS by 1989, 1791; A 2001, 1171)



NRS 118B.019 - Terms of a rental agreement defined.

Terms of a rental agreement include:

1. The amount of rent;

2. All services and utilities provided to the tenant; and

3. Any rules and regulations adopted by the landlord.

(Added to NRS by 1989, 1791)



NRS 118B.0195 - Utility defined.

Utility includes:

1. A public utility which provides:

(a) Electricity;

(b) Natural gas;

(c) Liquefied petroleum gas;

(d) Sewer services;

(e) Garbage collection; or

(f) Water.

2. A video service provider which provides video service pursuant to chapter 711 of NRS.

(Added to NRS by 1989, 1791; A 2007, 1376)



NRS 118B.020 - Applicability.

The provisions of this chapter do not apply to:

1. Manufactured home parks operated by public housing authorities and established pursuant to the United States Housing Act of 1937, as amended (now 42 U.S.C. 1437 et seq.).

2. Any lot in a manufactured home park which is rented or held out for rent overnight or for less than 3 months.

3. Any recreational vehicle located on a lot described in subsection 2.

4. Any lot in a manufactured home park or manufactured home on such a lot which is used occasionally for recreational purposes and not as a permanent residence.

(Added to NRS by 1979, 1871; A 1981, 1845; 1987, 931; 2001, 1171)



NRS 118B.022 - Administration of chapter; employees of Division prohibited from holding interest in manufactured home park.

1. The provisions of this chapter must be administered by the Division, subject to administrative supervision by the Director of the Department of Business and Industry.

2. An employee of the Division shall not hold an interest in a manufactured home park.

(Added to NRS by 1985, 2214; A 1993, 1508; 2001, 1171)



NRS 118B.023 - Administration of chapter; action or inaction by Division, officers or employees in carrying out provisions of chapter do not create right of action.

No right of action exists in favor of any person by reason of any action or failure to act on the part of the Division or any of its officers or employees in carrying out the provisions of this chapter.

(Added to NRS by 2009, 1927)



NRS 118B.024 - Duties and powers of Administrator.

1. The Administrator shall adopt regulations to carry out the provisions of this chapter.

2. To carry out the provisions of this chapter, the Administrator may, upon receiving a complaint alleging a violation of this chapter or any regulation adopted pursuant thereto:

(a) Issue subpoenas for the production of books, papers and documents which are strictly relevant to the complaint;

(b) Mediate grievances between landlords and tenants of manufactured home parks; and

(c) Make inspections and provide technical services necessary to administer the provisions of this chapter.

3. The Administrator or his or her representative may inspect at reasonable times in a reasonable manner the premises and books, papers, records and documents which are required to enforce the provisions of this chapter.

(Added to NRS by 1985, 2214; A 1989, 1791; 2001, 1171)



NRS 118B.025 - Collection of economic and demographic data.

The Administrator shall collect economic and demographic data annually from each manufactured home park, including the amount of rent and rate of vacancy for each type of lot in the park, and shall prescribe the form for the collection of such data.

(Added to NRS by 1989, 304; A 1989, 1267; 2001, 1172)



NRS 118B.026 - Investigations; remedies.

1. The Administrator may, upon receiving a complaint alleging a violation of this chapter or any regulation adopted pursuant thereto, investigate the alleged violation. The Administrator or his or her representative shall, upon request, furnish identification during an investigation. Except as otherwise provided in NRS 239.0115, any information obtained by the Administrator or his or her representative in the investigation of a complaint, including the name of the complainant, is confidential and must not be disclosed unless so ordered by the Administrator or a court of competent jurisdiction.

2. If the Administrator finds a violation of the provisions of this chapter or of any regulation adopted pursuant thereto, the Administrator may issue a notice of violation to the person who the Administrator alleges has violated the provision. The notice of violation must set forth the violation which the Administrator alleges with particularity and specify the corrective action which is to be taken and the time within which the action must be taken.

3. If the person to whom a notice of violation is directed fails to take the corrective action required, the Administrator may:

(a) Extend the time for corrective action;

(b) Request the district attorney of the county in which the violation is alleged to have occurred to prepare a complaint and procure the issuance of a summons to the person for the violation; or

(c) Apply to the district court for the judicial district in which the violation is alleged to have occurred for an injunction and any other relief which the court may grant to compel compliance. In an action brought pursuant to this section, the court may award costs and reasonable attorney s fees to the prevailing party.

The Administrator may, in addition to or in lieu of any action authorized by paragraph (a), (b) or (c), impose a fine pursuant to NRS 118B.251.

4. Any person who violates a provision of this chapter, or a regulation adopted pursuant thereto, shall pay for the cost incurred by the Division in enforcing the provision.

(Added to NRS by 1985, 2214; A 1991, 846, 2271; 1993, 1469; 2007, 2071)



NRS 118B.028 - Enforcement of subpoena issued by Division.

If any person to whom the Administrator has directed a subpoena refuses to produce any books, papers or documents which the subpoena requires, the Administrator may apply to the district court for the judicial district in which the investigation is being carried on for the enforcement of the subpoena in the manner provided by law for the enforcement of a subpoena in a civil action. If the person to whom the subpoena was directed objects that the material not produced is not strictly relevant, the burden is upon the Administrator to show probable relevance.

(Added to NRS by 1985, 2215)



NRS 118B.030 - Notice.

If any provision of this chapter requires that notice be given but does not specify the manner in which it must be given, notice must be given either by personal service or by first-class mail.

(Added to NRS by 1981, 2030) (Substituted in revision for NRS 118.237)



NRS 118B.035 - Approval of landlord to be in writing.

If a statute requires that a tenant obtain the approval of the landlord on a particular matter and the landlord gives his or her approval, the landlord shall do so in writing.

(Added to NRS by 1987, 981)



NRS 118B.040 - Rental agreements: Landlord to provide prospective tenant with copy of agreement and other residency documents before payment of application fee; landlord to provide signed copy of agreement to tenant; provisions required to be included in agreement.

1. Before requiring or accepting payment of any application fee, a landlord shall give to a prospective tenant who may rent or lease a manufactured home lot:

(a) A copy of the rental agreement or lease;

(b) A copy of the rules and regulations governing the manufactured home park;

(c) Any notices of the sale, closure or conversion of the manufactured home park that must be provided to tenants pursuant to the provisions of this chapter;

(d) The criteria used by the manufactured home park in deciding whether to accept an applicant;

(e) A list of every increase in rent during the last 5 years for the manufactured home lot;

(f) The maintenance responsibilities of the landlord pursuant to NRS 118B.090; and

(g) Any other residency documents.

2. A rental agreement or lease between a landlord and tenant to rent or lease any manufactured home lot must be in writing. The landlord shall give the tenant a copy of the agreement or lease at the time the tenant signs it.

3. A rental agreement or lease must contain, but is not limited to, provisions relating to:

(a) The duration of the agreement or lease.

(b) The amount of rent, the manner and time of its payment and the amount of any charges for late payment and dishonored checks.

(c) Restrictions on occupancy by children or pets.

(d) Services and utilities included with the rental of a lot and the responsibility of maintaining or paying for them, including the charge, if any, for cleaning the lots.

(e) Deposits which may be required and the conditions for their refund.

(f) Maintenance which the tenant is required to perform and any appurtenances the tenant is required to provide.

(g) The name and address of the owner of the manufactured home park and his or her authorized agent.

(h) Any restrictions on subletting.

(i) Any recreational facilities and other amenities provided to the tenant and any deposits or fees required for their use.

(j) Any restriction of the park to older persons pursuant to federal law.

(k) The dimensions of the manufactured home lot of the tenant.

(l) A summary of the provisions of NRS 202.470.

(m) Information regarding the procedure pursuant to which a tenant may report to the appropriate authorities:

(1) A nuisance.

(2) A violation of a building, safety or health code or regulation.

(n) Information regarding the right of the tenant to engage in the display of the flag of the United States, as set forth in NRS 118B.143.

(o) The amount to be charged each month to the tenant to reimburse the landlord for the cost of a capital improvement to the manufactured home park. Such an amount must be stated separately and include the length of time the charge will be collected and the total amount to be recovered by the landlord from all tenants in the manufactured home park.

(p) Any other fees to be charged to the tenant in addition to the base rent.

(Added to NRS by 1977, 1446; A 1979, 1872; 1981, 1846, 2031; 1983, 1355; 1985, 2217; 1987, 977; 1989, 1792; 1991, 2272; 1995, 2753; 2001, 1172, 1353; 2003, 30, 2471, 2969; 2007, 2323)



NRS 118B.045 - Rental agreements: Additional provisions required to be included in certain agreements.

If a person owns a manufactured home on a manufactured home lot and the person, either directly or through an agent, leases the manufactured home to another person, the rental agreement or lease must include, in addition to any other information required by law, the following information:

1. The name and address of the person who owns the manufactured home;

2. The year the manufactured home was manufactured;

3. The year the manufactured home was moved into the manufactured home park;

4. The year the person acquired the manufactured home; and

5. The date of each inspection of the manufactured home.

(Added to NRS by 2005, 2326)



NRS 118B.050 - Rental agreements: Void provisions.

Any provision in a rental agreement or lease for a manufactured home lot which provides that the tenant:

1. Agrees to waive or forego any rights or remedies afforded by this chapter;

2. Authorizes any person to confess judgment on any claim arising out of the rental agreement;

3. Agrees to pay the landlord s attorney s fees or costs, or both, except that the agreement may provide that attorney s fees may be awarded to the prevailing party in the event of court action;

4. Agrees to the exculpation or limitation of any liability of the landlord arising under law or to indemnify the landlord for that liability or costs connected therewith, if the liability is based upon an act or omission of the landlord or any agent or employee of the landlord;

5. Agrees to a period within which the tenant will give notice to the landlord of the termination of the tenancy which is longer than the term of the lease; or

6. Agrees to pay any additional charge for children or pets, unless the landlord provides a special service regarding children or pets,

is void. A tenant may recover actual damages resulting from the enforcement of such a provision.

(Added to NRS by 1977, 1447; A 1979, 1873; 1985, 2218; 1987, 978; 1991, 2273; 2001, 1172)



NRS 118B.060 - Deposits.

1. Any payment, deposit, fee or other charge which is required by the landlord in addition to periodic rent, utility charges or service fees and is collected as prepaid rent or a sum to compensate for any tenant default is a deposit governed by the provisions of this section.

2. The landlord shall maintain a separate record of the deposits.

3. Except as otherwise provided in subsection 4:

(a) All deposits are refundable, and upon termination of the tenancy, or if the deposit is collected as a sum to compensate for a tenant default, not more than 5 years after the landlord receives the deposit, the landlord may claim from a deposit only such amounts as are reasonably necessary to remedy tenant defaults in the payment of rent, utility charges or service fees and to repair damage to the park caused by the tenant. The landlord shall provide the tenant with an itemized written accounting of the disposition of the deposit.

(b) Any refund must be sent to the tenant within 21 days after the tenancy is terminated.

4. Each deposit collected as a sum to compensate for a tenant default must be refunded to the tenant not more than 5 years after the landlord receives the deposit or upon the termination of the tenancy, whichever is earlier. The refund must include interest on the amount of the deposit at the rate required by this subsection, compounded annually, for the entire period during which the deposit was held by the landlord. For the purposes of this subsection, the rate of interest must be equal to the average of the prevailing rates of interest for deposits, as determined by the Administrator.

5. Upon termination of the landlord s interest in the manufactured home park, the landlord shall transfer to his or her successor in interest that portion of the deposit remaining after making any deductions allowed pursuant to this section or refund that portion to the tenant.

6. If the former landlord fails to transfer that portion of the deposit remaining to the successor in interest or refund it to the tenant at the time the successor in interest takes possession, the successor becomes jointly and severally liable with the former landlord for refunding to the tenant that portion of the deposit to which the tenant is entitled.

7. If the former landlord fails to transfer or refund the deposit, the tenant may not be required to pay another deposit until the successor in interest refunds the deposit to the tenant or provides the tenant with an itemized written accounting of the statutorily authorized disposition of the deposit.

8. The claim of the tenant to any deposit to which the tenant is entitled by law takes precedence over the claim of any creditor of the landlord.

9. The provisions of this section do not apply to a corporate cooperative park.

(Added to NRS by 1977, 1447; A 1979, 1873; 1987, 978; 1991, 2273; 2001, 1173, 1939; 2003, 2471)



NRS 118B.065 - Landlord to disclose relevant zoning designations before tenant signs initial rental agreement.

Before a tenant signs an initial rental agreement for a manufactured home lot, the landlord shall, by separate written document, disclose to the tenant the zoning designations adopted pursuant to chapter 278 of NRS for the manufactured home lot to be rented and for each parcel of land adjoining the manufactured home park.

(Added to NRS by 1989, 961; A 2001, 1173)



NRS 118B.067 - Obligations of landlord and tenant concerning placement, set up and installation of manufactured home.

1. If a landlord approves the placement of a manufactured home on a lot in a park and it is determined after the home is placed on the lot that the placement of the home does not comply with the requirements of the local ordinances relating to that placement, the landlord shall pay the cost to ensure compliance with those requirements.

2. A landlord shall notify any tenant who is bringing a manufactured home which is new to the manufactured home park into the manufactured home park that the provisions of NRS 489.311 require that only persons licensed by the State of Nevada as general servicepersons are legally permitted to set up and install a manufactured home. Before the tenant may bring such a manufactured home into the manufactured home park, the tenant must provide to the landlord a copy of the license issued pursuant to NRS 489.311 to the person who will be installing the manufactured home.

(Added to NRS by 1991, 2270; A 2001, 1174; 2003, 2472; 2005, 1641)



NRS 118B.070 - Landlord to deliver copy of current provisions of chapter and contact information regarding Division to each tenant.

1. The landlord shall deliver to:

(a) Each new tenant a copy of the current text of the provisions of this chapter with the rental agreement at the time the tenant signs the agreement.

(b) Each tenant a copy of each provision of this chapter which is added, amended or repealed within 180 days after the provision becomes effective.

2. When the landlord provides a tenant with a copy of any provision of this chapter pursuant to subsection 1, the copy must contain a legible and typewritten statement that contains the following contact information regarding the Division in substantially the following form:

TENANTS OF MANUFACTURED HOME PARKS ARE ENTITLED TO CERTAIN RIGHTS UNDER NEVADA REVISED STATUTES

To obtain information regarding your rights as a tenant under Nevada Revised Statutes, you may contact the Manufactured Housing Division of the Department of Business and Industry as follows:

SOUTHERN NEVADA:

(The address of the Division in Southern Nevada)

(The local telephone number of the Division in Southern Nevada)

NORTHERN NEVADA:

(The address of the Division in Northern Nevada)

(The local telephone number of the Division in Northern Nevada)

INTERNET:

(The Internet address of the Division)

(Added to NRS by 1975, 1111; A 1977, 1451; 1979, 1873; 1981, 2031; 1989, 1792; 1991, 2274; 2003, 2473; 2005, 1597)



NRS 118B.071 - Landlord to post sign containing contact information regarding Division.

1. The landlord of a manufactured home park shall post in a conspicuous and readily accessible place in the community or recreational facility in the manufactured home park, at or near the entrance of the manufactured home park or in another common area in the manufactured home park, a legible and typewritten sign that contains the following contact information regarding the Division in substantially the following form:

TENANTS OF MANUFACTURED HOME PARKS ARE ENTITLED TO CERTAIN RIGHTS UNDER NEVADA REVISED STATUTES

To obtain information regarding your rights as a tenant under Nevada Revised Statutes, you may contact the Manufactured Housing Division of the Department of Business and Industry as follows:

SOUTHERN NEVADA:

(The address of the Division in Southern Nevada)

(The local telephone number of the Division in Southern Nevada)

NORTHERN NEVADA:

(The address of the Division in Northern Nevada)

(The local telephone number of the Division in Northern Nevada)

INTERNET:

(The Internet address of the Division)

2. The Division shall notify each landlord if any of the contact information regarding the Division changes. Not later than 30 days after receiving such a notice from the Division, the landlord shall replace the existing sign with a new sign that contains the new contact information regarding the Division.

(Added to NRS by 2003, 2470)



NRS 118B.073 - Landlord to issue receipt of payment of rent to tenant.

Upon payment of the periodic rent by a tenant of a manufactured home park, the landlord of that park shall issue to the tenant a receipt which indicates the amount and the date of the payment. The landlord shall issue the receipt as soon as practicable after payment, but not later than 5 days after the landlord receives payment.

(Added to NRS by 1995, 2752; A 2001, 1174; 2005, 2327)



NRS 118B.075 - Landlord of park consisting of 25 or more lots to post and provide to tenant sample rental or lease agreements.

If more than one rental agreement or lease is offered to prospective tenants, the landlord of a manufactured home park consisting of 25 or more lots shall:

1. Post in a conspicuous and readily accessible place in the community or recreation facility in the park, at or near the entrance of the park or other common area in the park, a legible sign indicating in bold print and bearing the caption sample rental or lease agreements.

2. Under the sign indicating sample rental or lease agreements, post a copy of each rental or lease agreement presently offered to prospective tenants.

3. Provide at the request of a prospective tenant or an existing tenant, a copy of any lease or rental agreement required to be posted pursuant to subsection 2.

4. Immediately correct or replace the posted copy of a lease or rental agreement if new provisions are added to the lease or rental agreement or if existing provisions are amended or deleted.

5. Provide a copy of the provisions of this section to a prospective tenant before the prospective tenant signs a rental agreement or lease for a lot.

(Added to NRS by 1991, 904; A 2001, 1174)



NRS 118B.077 - Landlord to post report on quality of water supplied to park; test of quality of water.

1. The landlord of a manufactured home park shall post in a conspicuous and readily accessible place in the community or recreational facility in the manufactured home park, at or near the entrance of the manufactured home park or other common area in the manufactured home park, a current report on the quality of the water that is supplied to the manufactured home park.

2. Except as otherwise provided in subsection 3, the report must be obtained from the community water system that is the supplier of water to the manufactured home park. Except as otherwise provided in subsection 4, the landlord shall post the report at least once each year and at such other times as the community water system may provide an updated report to the landlord.

3. If a manufactured home park is not a community water system and does not otherwise obtain water from a community water system, the landlord of the manufactured home park shall annually cause the water that is provided to the tenants of the manufactured home park to be tested in accordance with the standards adopted pursuant to NRS 445A.855. The test must be performed by a laboratory certified by the State Environmental Commission pursuant to NRS 445A.863.

4. Upon receipt of the results of a test performed pursuant to subsection 3, the landlord shall prepare or cause to be prepared a report on the quality of the water that is supplied to the tenants of the manufactured home park. The report must be accurately based upon the results of the test and prepared in accordance with the standards adopted by the State Environmental Commission pursuant to NRS 445A.855 for similar reports by community water systems. The landlord shall post a copy of the most current report in accordance with subsection 1 and shall deliver a copy of each such report to the State Environmental Commission.

5. As used in this section, community water system has the meaning ascribed to it in NRS 445A.808.

(Added to NRS by 2001, 1938; A 2005, 558)



NRS 118B.080 - Landlord to disclose certain information regarding owner and manager or assistant manager of park and agent for service of process; landlord to post or provide notice regarding office hours or landlord s availability at park.

1. The landlord shall disclose in writing to each tenant the:

(a) Name, address and telephone number of the owner and manager or assistant manager of the manufactured home park; and

(b) Name and address of a person authorized to receive service of process for the landlord,

and any change thereof.

2. The information must be furnished in writing to each new tenant on or before the commencement of the tenancy and to each existing tenant.

3. A landlord shall post, or provide to each tenant, the office hours or landlord s availability at the park location.

(Added to NRS by 1977, 1447; A 1983, 1356; 1987, 979; 1989, 1793; 2001, 1174; 2003, 2473)



NRS 118B.085 - Notice to Division of certain information about landlord, manager and assistant manager; Division to provide provisions of chapter to landlord, manager and assistant manager.

1. A landlord shall notify the Division, in writing, of the landlord s correct name, address and telephone number. If the landlord has employed a manager or assistant manager, or both, the landlord shall also notify the Division, in writing, of the name, address and telephone number of any such manager and assistant manager of his or her park. After the initial notification, the landlord shall also send notice of the information required pursuant to this subsection within 45 days after:

(a) Buying the park;

(b) Opening the park for occupancy;

(c) Changing managers or assistant managers; or

(d) Changing his or her name, address or telephone number.

2. Upon receiving the notice required by subsection 1, the Administrator shall send the landlord, manager and assistant manager, as applicable, the text of the provisions of this chapter and a form upon which the landlord, manager and assistant manager, as applicable, shall acknowledge that each has received those provisions and has read them. The landlord, manager and assistant manager, as applicable, shall return the acknowledged form to the Administrator within 10 days after receiving it.

(Added to NRS by 1985, 1504; A 1987, 979; 1991, 2274; 1997, 189; 2007, 2325)



NRS 118B.086 - Continuing education of managers and assistant managers: Applicability; requirements; regulations; approval of courses.

1. Each manager and assistant manager of a manufactured home park which has 2 or more lots shall complete annually 6 hours of continuing education relating to the management of a manufactured home park.

2. The Administrator shall adopt regulations specifying the areas of instruction for the continuing education required by subsection 1.

3. The instruction must include, but is not limited to, information relating to:

(a) The provisions of chapter 118B of NRS;

(b) Leases and rental agreements;

(c) Unlawful detainer and eviction as set forth in NRS 40.215 to 40.425, inclusive;

(d) The resolution of complaints and disputes concerning landlords and tenants of manufactured home parks; and

(e) The adoption and enforcement of the rules and regulations of a manufactured home park.

4. Each course of instruction and the instructor of the course must be approved by the Administrator. The Administrator shall adopt regulations setting forth the procedure for applying for approval of an instructor and course of instruction. The Administrator may require submission of such reasonable information by an applicant as the Administrator deems necessary to determine the suitability of the instructor and the course. The Administrator shall not approve a course if the fee charged for the course is not reasonable. Upon approval, the Administrator shall designate the number of hours of credit allowable for the course.

(Added to NRS by 1991, 1320; A 2001, 1174; 2003, 2473)



NRS 118B.087 - Continuing education of managers and assistant managers: Regions for provision of courses; assessment of manufactured home parks for portion of costs of course.

1. There are hereby created two regions to provide courses of continuing education pursuant to NRS 118B.086. One region is the northern region consisting of the counties of Washoe, Storey, Douglas, Lyon, Churchill, Pershing, Humboldt, Lander, Elko, Eureka, Mineral, White Pine and Carson City, and one region is the southern region consisting of the counties of Lincoln, Nye, Esmeralda and Clark.

2. The person who applied for approval of a course or his or her designee shall notify the Administrator of the date and location each time the course is offered, as soon as practicable after scheduling the course.

3. The Administrator shall ensure that a course of continuing education is offered at least every 6 months in each region. If the Administrator finds that no approved course will be offered to meet the requirements of this subsection, the Administrator shall offer the course and charge a reasonable fee for each person enrolled in the course.

4. If the fees collected by the Administrator for the course do not cover the cost of offering the course, the Administrator shall determine the difference between the fees collected and the cost of offering the course, divide that amount by the number of manufactured home parks which have 2 lots or more in the region in which the course was held and assess that amount to each landlord of such a manufactured home park. The landlord shall pay the assessment within 30 days after it was mailed by the Administrator.

(Added to NRS by 1991, 1320; A 2001, 1175; 2003, 2474)



NRS 118B.088 - Continuing education of managers and assistant managers: Certificate of completion of course.

1. Each instructor of a course shall furnish to each person who completes the course required by NRS 118B.086 a certificate of completion. The certificate must include:

(a) The name and address of the participant;

(b) The name of the instructor of the course;

(c) The name of the landlord of the manufactured home park who employs the participant and the address of the park, if the participant is employed as a manager or assistant manager of a manufactured home park on the date of completion of the course;

(d) The number of hours of instruction completed; and

(e) The date the course was completed.

2. Each instructor shall furnish to the Administrator the information included in each certificate of completion the instructor issues within 30 days after the course is completed.

(Added to NRS by 1991, 1321; A 2001, 1175)



NRS 118B.089 - Continuing education of managers and assistant managers: Fine for employing manager or assistant manager who has not completed course.

1. The Administrator may impose a fine of not more than $500 against a landlord of a manufactured home park who employs a manager or assistant manager who has not completed the course of continuing education required by NRS 118B.086.

2. The Administrator shall, before imposing the fine, notify the landlord of the manufactured home park by certified mail that the Administrator will impose the fine unless the landlord, within 30 days after the notice is mailed, shows cause why the fine should not be imposed.

3. If the Administrator imposes the fine, the Administrator shall notify the landlord of the manufactured home park by certified mail.

4. The imposition of a fine pursuant to this section is a final decision for the purposes of judicial review.

(Added to NRS by 1991, 1321; A 2001, 1176)



NRS 118B.090 - Responsibilities of landlord: Maintenance of common areas, facilities, appliances, mail boxes, driveways and sidewalks; snow removal.

1. The landlord shall:

(a) Maintain all common areas of the park in a clean and safe condition;

(b) Maintain in good working order all electrical, plumbing and sanitary facilities, appliances and recreational facilities which the landlord furnishes;

(c) Maintain in a safe and secure location individual mail boxes for the tenants if the mail is delivered to the landlord for distribution to the tenants;

(d) Maintain all driveways within the park and sidewalks adjacent to the street; and

(e) Remove snow from the sidewalks and streets within the park, and from sidewalks adjacent to the street.

2. Except as otherwise provided in this subsection, the maintenance required by paragraph (a) of subsection 1 includes maintaining, in good working order, any aboveground or underground utility service apparatus located on each manufactured home lot, up to the disconnection point, which is not an appurtenance of the manufactured home. Maintenance is not required on any such apparatus that has been damaged by the tenant of the manufactured home lot.

3. Any maintenance to a utility service apparatus, as described in subsection 2, may be performed legally only by a person who is qualified by licensure to perform such maintenance, and:

(a) A person shall not perform the maintenance unless the person has such qualifications; and

(b) The landlord, or his or her agent or employee, shall not employ a third party to perform the maintenance if he or she knows, or in light of all of the surrounding facts and circumstances reasonably should know, that the third party does not have such qualifications.

(Added to NRS by 1977, 1447; A 1983, 1356; 1987, 980; 1989, 1793; 1997, 2983; 1999, 3190; 2013, 280)



NRS 118B.095 - Landlord to authorize or contract for repairs; contract for emergency repairs; notice; exceptions.

1. The landlord shall authorize each manager and assistant manager to make repairs himself or herself or enter into a contract with a third party for the repairs. If the repairs are subject to the provisions of NRS 118B.097, the repairs must be made in compliance with the provisions of that section.

2. Except as otherwise provided in subsection 3, the manager shall contract with a third party to provide emergency repairs for the tenants on the occasions when the manager and assistant manager are not physically present in the park. The manager shall notify each tenant of the telephone number of the third party who will make the repairs, and direct the tenants to call the third party when an emergency repair is needed and the manager and assistant manager are not physically present in the park. The telephone number so provided must be that of the third party directly. The provision of the telephone number of an answering service does not fulfill this requirement. If the manager or assistant manager is present in the park, any request for repairs must be made to the manager or assistant manager and not the third party.

3. The provisions of subsection 2 do not apply to a manufactured home park that is owned by:

(a) A nonprofit organization; or

(b) A housing authority,

if the nonprofit organization or housing authority has established an alternative method to provide emergency repairs for tenants in a timely manner.

4. As used in this section, repairs means only repairs to the property of the owner of the manufactured home park.

(Added to NRS by 1987, 977; A 1997, 1100; 2001, 1176; 2005, 2327)



NRS 118B.097 - Licensed person required to perform certain repairs; regulations.

1. If a repair to a manufactured home may affect the structural, electrical, plumbing, drainage, roofing, mechanical or solid fuel burning systems of the home, or requires a permit before the repair may be made, the repair may be performed legally only by a person who is qualified by licensure to perform such a repair, and:

(a) A person shall not perform the repair unless the person has such qualifications; and

(b) A tenant or a landlord, or his or her agent or employee, shall not employ a third party to perform the repair if he or she knows or, in light of all the surrounding facts and circumstances, reasonably should know that the third party does not have such qualifications.

2. The Administrator shall adopt regulations to specify the repairs that a person without an applicable license may make to a manufactured home in accordance with the provisions of this section and chapter 489 of NRS.

(Added to NRS by 2005, 2326; A 2007, 2325)



NRS 118B.100 - Rules and regulations of park.

1. The landlord may adopt rules or regulations concerning the tenant s use and occupancy of the manufactured home lot and the grounds, areas and facilities of the manufactured home park held out for the use of tenants generally.

2. All such rules or regulations must be:

(a) Reasonably related to the purpose for which they are adopted;

(b) Sufficiently explicit in their prohibition, direction or limitation to inform the tenant of what the tenant must do or not do for compliance;

(c) Adopted in good faith and not for the purpose of evading any obligation of the landlord arising under the law;

(d) Consistent with the provisions of this chapter and a general plan of operation, construction or improvement, and must not arbitrarily restrict conduct or require any capital improvement by the tenant which is not specified in the rental agreement or unreasonably require a change in any capital improvement made by the tenant and previously approved by the landlord unless the landlord can show that it is in the best interest of the other tenants; and

(e) Uniformly enforced against all tenants in the park, including the managers. Any rule or regulation which is not so uniformly enforced may not be enforced against any tenant.

3. No rule or regulation may be used to impose any additional charge for occupancy of a manufactured home lot or modify the terms of a rental agreement.

4. Except as otherwise provided in subsection 5, a rule or regulation is enforceable against the tenant only if the tenant has notice of it at the time the tenant enters into the rental agreement. A rule or regulation adopted or amended after the tenant enters into the rental agreement is not enforceable unless the tenant consents to it in writing or is given 60 days notice of it in writing. The landlord may not adopt or amend a rule or regulation of the park unless a meeting of the tenants is held to discuss the proposal and the landlord provides each tenant with notice of the proposal and the date, time and place of the meeting not less than 60 days before the meeting. The notice must include a copy of the proposed adoption or amendment of the rule or regulation. A notice in a periodic publication of the park does not constitute notice for the purposes of this subsection.

5. A rule or regulation pertaining to recreational facilities in the manufactured home park must be in writing to be enforceable.

6. A rule or regulation adopted or amended in compliance with the provisions of this section supersedes any previously existing rule or regulation that conflicts with the adopted or amended rule or regulation. Only one version of any rules and regulations or any architectural standards may be in effect at any given time.

7. The landlord shall provide the tenant with a copy of the existing rules and regulations at the time the tenant enters into the rental agreement.

8. As used in this section, capital improvement means an addition or betterment made to a manufactured home located on a lot in a manufactured home park which is leased by the landlord that:

(a) Consists of more than the repair or replacement of an existing facility;

(b) Is required by federal law to be amortized over its useful life for the purposes of income tax; and

(c) Has a useful life of 5 years or more.

(Added to NRS by 1975, 784; A 1977, 1450; 1979, 1873; 1981, 2032; 1983, 1356; 1987, 980; 1989, 1793; 1991, 2275; 1995, 2753; 2001, 1176; 2007, 2325)



NRS 118B.110 - Landlord or designee to meet with representative group of tenants under certain circumstances; notice; qualifications of designee; attendance by attorneys; attendance by Administrator or Administrator s representative.

1. The landlord or a person designated pursuant to subsection 3 shall meet with a representative group of tenants occupying the park, chosen by the tenants, to hear any complaints or suggestions which concern a matter relevant to the park within 45 days after the landlord receives a written request to do so which has been signed by persons occupying at least 25 percent of the lots in the park. The 25 percent must be calculated on the basis of one signature per occupied lot. The meeting must be held at a time and place which is convenient to the landlord or person designated pursuant to subsection 3 and to the tenants. The representative group of tenants must consist of no more than five persons.

2. At least 10 days before any meeting is held pursuant to this section, the landlord or his or her agent shall post a notice of the meeting in a conspicuous place in a common area of the park.

3. Except as otherwise provided in subsection 4, if the landlord is not a natural person, the owner may designate an authorized agent or representative who has working knowledge of the operations of the park and who has authority to make decisions concerning matters relevant to the park to meet with the tenants pursuant to this section.

4. A manager may not meet with the tenants pursuant to this section unless the manager, the landlord and the owner are all the same natural person.

5. If an attorney for the landlord attends a meeting held pursuant to this section, the landlord shall not prohibit the group of tenants from being represented by an attorney at that meeting.

6. If the landlord of a manufactured home park is a cooperative association or a corporation for public benefit, the landlord shall provide a notice of the meeting to the Administrator and the Administrator or his or her representative shall attend the meeting.

7. As used in this section:

(a) Cooperative association means an association formed pursuant to the provisions of NRS 81.170 to 81.270, inclusive.

(b) Corporation for public benefit has the meaning ascribed to it in NRS 82.021.

(Added to NRS by 1983, 1355; A 1985, 2218; 1987, 981, 982; 1989, 1794; 1995, 2754; 2001, 1177, 1939; 2005, 1598; 2007, 2326)



NRS 118B.115 - Written consent may be required before manufactured home or recreational vehicle is moved into park; remedies if written consent is not obtained; exception.

1. The landlord of a manufactured home park may require that a person submit a written application to and receive written consent from the landlord before the person moves or causes to be moved a manufactured home or recreational vehicle into the manufactured home park. The landlord shall not unreasonably withhold his or her consent.

2. If the landlord of a manufactured home park requires written consent pursuant to subsection 1, the landlord shall post and maintain a sign that is clearly readable at the entrance to the manufactured home park which advises the reader of the consent that is required before a person may move or cause to be moved a manufactured home or recreational vehicle into the manufactured home park.

3. If a person moves or causes to be moved a manufactured home or recreational vehicle into the manufactured home park without the written consent of the landlord, if the landlord requires such consent pursuant to subsection 1, the landlord of that manufactured home park may:

(a) After providing at least 5 days written notice to the person, bring an action for an unlawful detainer in the manner prescribed in chapter 40 of NRS; or

(b) Require the person to sign a rental agreement. If the person refuses to sign the rental agreement within 5 days after such a request, the landlord may, after providing at least 5 days written notice to the person, bring an action for an unlawful detainer in the manner provided in chapter 40 of NRS.

4. For the purposes of NRS 40.251, a person who moves or causes to be moved a manufactured home or recreational vehicle into a manufactured home park without the written consent of the landlord, if the landlord requires such consent pursuant to subsection 1, shall be deemed a tenant at will and a lessee of the manufactured home park.

5. The provisions of this section do not apply to a corporate cooperative park.

(Added to NRS by 2001, 1937)



NRS 118B.120 - Maintenance of tenant s lot; removal of unoccupied manufactured home; reimbursement for cost of maintenance.

1. The landlord or his or her agent or employee may:

(a) Require that the tenant landscape and maintain the tenant s lot if the landlord advises the tenant in writing of reasonable requirements for the landscaping.

(b) If the tenant does not comply with the provisions of paragraph (a), maintain the tenant s lot and charge the tenant a service fee for the actual cost of that maintenance.

(c) Require that the manufactured home be removed from the park if it is unoccupied for more than 90 consecutive days and the tenant or dealer is not making good faith and diligent efforts to sell it.

2. The landlord shall maintain, in the manner required for the other tenants, any lot on which is located a manufactured home within the park which has been repossessed, abandoned or held for rent or taxes. The landlord is entitled to reimbursement for the cost of that maintenance from the repossessor or lienholder or from the proceeds of any sale for taxes, as the case may be.

3. Before dismantling a manufactured home that was abandoned, the landlord or manager must:

(a) Conduct a title search with the Division to determine the owner of record of the manufactured home. If the owner of record is not found, the landlord or manager may use the records of the county assessor for the county in which the manufactured home is located to determine the owner of the manufactured home.

(b) Send a certified letter notifying the owner and any lienholder of the intent of the landlord or manager to dismantle the manufactured home.

(c) If the owner does not respond within 30 days after the date of mailing the certified letter, submit to the Division an affidavit of dismantling.

4. The landlord shall trim all the trees located within the park and dispose of the trimmings from those trees absent a written voluntary assumption of that duty by the tenant for trees on the tenant s lot.

5. For the purposes of this section, a manufactured home shall be deemed to be abandoned if:

(a) It is located on a lot in a manufactured home park, other than a cooperative park, for which no rent has been paid for at least 60 days;

(b) It is unoccupied; and

(c) The manager of the manufactured home park reasonably believes it to be abandoned.

(Added to NRS by 1981, 2029; A 1985, 2218; 1987, 982; 1991, 2275; 1995, 2755; 1999, 3190; 2001, 1178, 1940; 2005, 1598; 2009, 1927)



NRS 118B.125 - Tenant to secure approval of landlord before beginning construction that requires building permit.

A tenant shall secure the approval of the landlord before beginning construction of any improvement or addition to his or her manufactured home or lot which requires a building permit issued by a local government.

(Added to NRS by 1991, 2270; A 2001, 1178)



NRS 118B.130 - Restrictions on tenants: Obligations of landlord before change; notice.

1. A landlord may not change:

(a) An existing park to a park for older persons pursuant to federal law unless the tenants who do not meet those restrictions and may lawfully be evicted are moved to other parks at the expense of the landlord; or

(b) The restriction of a park for older persons pursuant to federal law unless the tenants are given the option of remaining in their spaces or moving to other parks at the expense of the landlord.

2. A tenant who elects to move pursuant to a provision of subsection 1 shall give the landlord notice in writing of the tenant s election to move within 75 days after receiving notice of the change in restrictions in the park.

3. At the time of providing notice of the change in restrictions in the park, the landlord shall provide to each tenant:

(a) The address and telephone number of the Division;

(b) Any list published by the Division setting forth the names of licensed transporters of manufactured homes approved by the Division; and

(c) Any list published by the Division setting forth the names of mobile home parks within 150 miles that have reported having vacant spaces.

4. If a landlord is required to move a tenant to another park pursuant to subsection 1, the landlord shall pay:

(a) The cost of moving the tenant s manufactured home and its appurtenances to a new location in this State or another state within 150 miles from the manufactured home park; or

(b) If the new location is more than 150 miles from the manufactured home park, the cost of moving the manufactured home for the first 150 miles,

including fees for inspection, any deposits for connecting utilities and the cost of taking down, moving, setting up and leveling his or her manufactured home and its appurtenances in the new lot or park.

5. If the landlord is unable to move a shed, due to its physical condition, that belongs to a tenant who has elected to have the landlord move his or her manufactured home, the landlord shall pay the tenant $250 as reimbursement for the shed. Each tenant may receive only one payment of $250 even if more than one shed is owned by the tenant.

6. If the tenant chooses not to move the manufactured home, the manufactured home cannot be moved without being structurally damaged or there is no manufactured home park within 150 miles that is willing to accept the manufactured home, the landlord:

(a) May remove and dispose of the manufactured home; and

(b) Shall pay to the tenant the fair market value of the manufactured home.

7. A landlord of a park in which restrictions have been or are being changed shall give written notice of the change to each:

(a) Tenant of the park who does not meet the new restrictions; and

(b) Prospective tenant before the commencement of the tenancy.

8. For the purposes of this section, the fair market value of a manufactured home must be determined as follows:

(a) A dealer licensed pursuant to chapter 489 of NRS who is a certified appraiser and who is selected jointly by the landlord or his or her agent and the tenant shall make the determination.

(b) If there are insufficient dealers licensed pursuant to chapter 489 of NRS who are certified appraisers available for the purposes of paragraph (a), a person who possesses the qualifications pursuant to the Appraiser Qualifications for Manufactured Homes Classified as Personal Property as set forth in section 8-3 of Valuation Analysis for Single Family One- to Four-Unit Dwellings, HUD Directive Number 4150.2 CHG-1, of the United States Department of Housing and Urban Development, and who is selected jointly by the landlord or his or her agent and the tenant shall make the determination.

(c) If there are insufficient persons available for the purposes of paragraphs (a) and (b) or if the landlord or his or her agent and the tenant cannot agree pursuant to paragraphs (a) and (b), the landlord or his or her agent or the tenant may request the Administrator to, and the Administrator shall, appoint a dealer licensed pursuant to chapter 489 of NRS or a certified appraiser who shall make the determination.

9. The landlord shall pay the costs associated with determining the fair market value of a manufactured home and the cost of removing and disposing of a manufactured home pursuant to subsection 6.

(Added to NRS by 1981, 2029; A 1987, 982; 1991, 2276; 2001, 1178; 2007, 2327; 2009, 1928; 2011, 270)



NRS 118B.140 - Prohibited practices by landlord: Requiring or inducing purchase of manufactured home; charges.

1. Except as otherwise provided in subsection 2, the landlord or his or her agent or employee shall not:

(a) Require a person to purchase a manufactured home from the landlord or any other person as a condition to renting a manufactured home lot to the purchaser or give an adjustment of rent or fees, or provide any other incentive to induce the purchase of a manufactured home from the landlord or any other person.

(b) Charge or receive:

(1) Any entrance or exit fee for assuming or leaving occupancy of a manufactured home lot.

(2) Any transfer or selling fee or commission as a condition to permitting a tenant to sell his or her manufactured home or recreational vehicle within the manufactured home park, even if the manufactured home or recreational vehicle is to remain within the park, unless the landlord is licensed as a dealer of manufactured homes pursuant to NRS 489.311 and has acted as the tenant s agent in the sale pursuant to a written contract.

(3) Any fee for the tenant s spouse or children.

(4) Any fee for pets kept by a tenant in the park. If special facilities or services are provided, the landlord may also charge a fee reasonably related to the cost of maintenance of the facility or service and the number of pets kept in the facility.

(5) Any additional service fee unless the landlord provides an additional service which is needed to protect the health and welfare of the tenants, and written notice advising each tenant of the additional fee is sent to the tenant 90 days in advance of the first payment to be made, and written notice of the additional fee is given to prospective tenants on or before commencement of their tenancy. A tenant may only be required to pay the additional service fee for the duration of the additional service.

(6) Any fee for a late monthly rental payment within 4 days after the date the rental payment is due or which exceeds $5 for each day, excluding Saturdays, Sundays and legal holidays, which the payment is overdue, beginning on the day after the payment was due. Any fee for late payment of charges for utilities must be in accordance with the requirements prescribed by the Public Utilities Commission of Nevada.

(7) Any fee, surcharge or rent increase to recover from his or her tenants the costs resulting from converting from a master-metered water system to individual water meters for each manufactured home lot.

(8) Any fee, surcharge or rent increase to recover from his or her tenants any amount that exceeds the amount of the cost for a governmentally mandated service or tax that was paid by the landlord.

2. Except for the provisions of subparagraphs (3), (4), (6) and (8) of paragraph (b) of subsection 1, the provisions of this section do not apply to a corporate cooperative park.

(Added to NRS by 1975, 784; A 1977, 1450; 1979, 1874; 1981, 1237, 1846, 1856, 2032; 1989, 1794; 1995, 919; 1997, 1963; 1999, 3191; 2001, 1179, 1940)



NRS 118B.143 - Prohibited practices by landlord: Right of tenant to display flag of the United States in certain areas; conditions and limitations on exercise of right.

1. Except as otherwise provided in subsection 2, a landlord or an agent or employee of a landlord shall not prohibit a tenant from engaging in the display of the flag of the United States within the boundary of the lot of the tenant.

2. The provisions of this section do not:

(a) Apply to the display of the flag of the United States for commercial advertising purposes.

(b) Preclude a landlord or an agent or employee of a landlord from adopting rules that reasonably restrict the placement and manner of the display of the flag of the United States by a tenant.

3. In any action commenced to enforce the provisions of this section, the prevailing party is entitled to recover reasonable attorney s fees and costs.

4. As used in this section, display of the flag of the United States means a flag of the United States that is:

(a) Made of cloth, fabric or paper;

(b) Displayed from a pole or staff or in a window; and

(c) Displayed in a manner that is consistent with 4 U.S.C. Chapter 1.

The term does not include a depiction or emblem of the flag of the United States that is made of balloons, flora, lights, paint, paving materials, roofing, siding or any other similar building, decorative or landscaping component.

(Added to NRS by 2003, 2969)



NRS 118B.145 - Prohibited practices by landlord: Right of tenant to exhibit political signs in certain areas; conditions and limitations on exercise of right.

1. Except as otherwise provided in this subsection, a landlord or an agent or employee of a landlord shall not prohibit a tenant from exhibiting a political sign not larger than 24 inches by 36 inches within the boundary of the lot of the tenant. The restriction placed on a landlord or an agent or an employee of a landlord relative to a political sign is applicable only until 7 days after the general or special election for the office or ballot question to which the sign relates.

2. As used in this section, political sign means a sign, display or device that:

(a) Expresses support for or opposition to a candidate, political party or ballot question; or

(b) Otherwise relates to a political campaign or election.

(Added to NRS by 1999, 2046)



NRS 118B.150 - Prohibited practices by landlord: Rent and additional charges; payments for improvements; meetings; utility services; guests; fences; dues for associations of members; public officers or candidates; trimming of trees.

1. Except as otherwise provided in subsections 2 and 3, the landlord or his or her agent or employee shall not:

(a) Increase rent or additional charges unless:

(1) The rent charged after the increase is the same rent charged for manufactured homes of the same size or lots of the same size or of a similar location within the park, including, without limitation, manufactured homes and lots which are held pursuant to a long-term lease, except that a discount may be selectively given to persons who:

(I) Are handicapped;

(II) Are 55 years of age or older;

(III) Are long-term tenants of the park if the landlord has specified in the rental agreement or lease the period of tenancy required to qualify for such a discount;

(IV) Pay their rent in a timely manner; or

(V) Pay their rent by check, money order or electronic means;

(2) Any increase in additional charges for special services is the same amount for each tenant using the special service; and

(3) Written notice advising a tenant of the increase is received by the tenant 90 days before the first payment to be increased and written notice of the increase is given to prospective tenants before commencement of their tenancy. In addition to the notice provided to a tenant pursuant to this subparagraph, if the landlord or his or her agent or employee knows or reasonably should know that the tenant receives assistance from the Fund for Low-Income Owners of Manufactured Homes created pursuant to NRS 118B.215, the landlord or his or her agent or employee shall provide to the Administrator written notice of the increase 90 days before the first payment to be increased.

(b) Require a tenant to pay for an improvement to the common area of a manufactured home park unless the landlord is required to make the improvement pursuant to an ordinance of a local government.

(c) Require a tenant to pay for a capital improvement to the manufactured home park unless the tenant has notice of the requirement at the time the tenant enters into the rental agreement. A tenant may not be required to pay for a capital improvement after the tenant enters into the rental agreement unless the tenant consents to it in writing or is given 60 days notice of the requirement in writing. The landlord may not establish such a requirement unless a meeting of the tenants is held to discuss the proposal and the landlord provides each tenant with notice of the proposal and the date, time and place of the meeting not less than 60 days before the meeting. The notice must include a copy of the proposal. A notice in a periodic publication of the park does not constitute notice for the purposes of this paragraph.

(d) Require a tenant to pay the rent by check or money order.

(e) Require a tenant who pays the rent in cash to apply any change to which the tenant is entitled to the next periodic payment that is due. The landlord or his or her agent or employee shall have an adequate amount of money available to provide change to such a tenant.

(f) Prohibit or require fees or deposits for any meetings held in the park s community or recreational facility by the tenants or occupants of any manufactured home or recreational vehicle in the park to discuss the park s affairs, or any political meeting sponsored by a tenant, if the meetings are held at reasonable hours and when the facility is not otherwise in use, or prohibit the distribution of notices of those meetings.

(g) Interrupt, with the intent to terminate occupancy, any utility service furnished the tenant except for nonpayment of utility charges when due. Any landlord who violates this paragraph is liable to the tenant for actual damages.

(h) Prohibit a tenant from having guests, but the landlord may require the tenant to register the guest within 48 hours after his or her arrival, Sundays and legal holidays excluded, and if the park is a secured park, a guest may be required to register upon entering and leaving.

(i) Charge a fee for a guest who does not stay with the tenant for more than a total of 60 days in a calendar year. The tenant of a manufactured home lot who is living alone may allow one other person to live in his or her home without paying an additional charge or fee, unless such a living arrangement constitutes a violation of chapter 315 of NRS. No agreement between a tenant and his or her guest alters or varies the terms of the rental contract between the tenant and the landlord, and the guest is subject to the rules and regulations of the landlord.

(j) Prohibit a tenant from erecting a fence on the tenant s lot if the fence complies with any standards for fences established by the landlord, including limitations established for the location and height of fences, the materials used for fences and the manner in which fences are to be constructed.

(k) Prohibit any tenant from soliciting membership in any association which is formed by the tenants who live in the park. As used in this paragraph, solicit means to make an oral or written request for membership or the payment of dues or to distribute, circulate or post a notice for payment of those dues.

(l) Prohibit a public officer, candidate for public office or the representative of a public officer or candidate for public office from walking through the park to talk with the tenants or distribute political material.

(m) If a tenant has voluntarily assumed responsibility to trim the trees on his or her lot, require the tenant to trim any particular tree located on the lot or dispose of the trimmings unless a danger or hazard exists.

2. The landlord is entitled to require a security deposit from a tenant who wants to use the manufactured home park s clubhouse, swimming pool or other park facilities for the tenant s exclusive use. The landlord may require the deposit at least 1 week before the use. The landlord shall apply the deposit to costs which occur due to damage or cleanup from the tenant s use within 1 week after the use, if any, and shall, on or before the eighth day after the use, refund any unused portion of the deposit to the tenant making the deposit. The landlord is not required to place such a deposit into a financial institution or to pay interest on the deposit.

3. The provisions of paragraphs (a), (b), (c), (j) and (m) of subsection 1 do not apply to a corporate cooperative park.

4. As used in this section, long-term lease means a rental agreement or lease the duration of which exceeds 12 months.

(Added to NRS by 1981, 2028; A 1983, 1357; 1985, 2219; 1987, 983; 1989, 1795; 1991, 2277; 1995, 2755; 1997, 790, 1101, 2984; 1999, 3192; 2001, 1180, 1941; 2003, 2474; 2005, 1599)



NRS 118B.153 - Reduction of rent upon decrease or elimination of service, utility or amenity.

1. Except as otherwise provided in subsection 2, the amount of rent charged a tenant for a service, utility or amenity upon moving into the manufactured home park must be reduced proportionately when the service, utility or amenity is decreased or eliminated by the landlord. The landlord may not increase the rent to recover the lost revenue.

2. The provisions of this section do not apply to a corporate cooperative park.

(Added to NRS by 1987, 981; A 1989, 1796; 2001, 1181, 1943)



NRS 118B.154 - Connection of utilities; reports of violations.

1. A tenant or a landlord, or his or her agent or employee, shall not make any connection of electricity, water, natural gas or propane to a manufactured home except as authorized by law.

2. An employee of the Division who has cause to believe that a tenant or a landlord, or his or her agent or employee, has violated subsection 1 shall report the suspected violation to:

(a) The Administrator; and

(b) The appropriate utility.

(Added to NRS by 2005, 2326)



NRS 118B.155 - Landlord to post or provide certain information regarding utility bills.

If a landlord bills a tenant individually for utility charges derived from a utility bill for the manufactured home park which represents utility usage for multiple tenants, the landlord shall post in a conspicuous and readily accessible place in the community or recreational facility in the manufactured home park or other common area in the manufactured home park, or provide to each tenant who is individually billed for the utility charges:

1. A copy of the utility bill for the park; and

2. A statement indicating the portion of the utility bill for which each tenant is responsible.

(Added to NRS by 2005, 1597, 2326)



NRS 118B.157 - Notice to tenants of interruption of utility or service.

A landlord must give his or her tenants at least 24 hours notice in writing when planned repairs of a utility or a service which the manufactured home park provides will cause interruption of the utility or service.

(Added to NRS by 1987, 981; A 2001, 1181)



NRS 118B.160 - Prohibited practices by landlord: Sale of manufactured home or recreational vehicle by tenant; subleasing of lots by tenants; additions by tenant to manufactured home; purchase of manufactured home within park by landlord.

1. Except as otherwise provided in subsection 2, the landlord or his or her agent or employee shall not:

(a) Deny any tenant the right to sell his or her manufactured home or recreational vehicle within the park or require the tenant to remove the manufactured home or recreational vehicle from the park solely on the basis of the sale, except as otherwise provided in NRS 118B.170.

(b) Prohibit any tenant desiring to sell his or her manufactured home or recreational vehicle within the park from advertising the location of the home or vehicle and the name of the manufactured home park or prohibit the tenant from displaying at least one sign of reasonable size advertising the sale of the home or vehicle.

(c) Require that the landlord be an agent of an owner of a manufactured home or recreational vehicle who desires to sell the home or vehicle.

(d) Unless subleasing of lots is prohibited by a rental agreement or lease, prohibit a tenant from subleasing his or her manufactured home lot if the prospective subtenant meets the general requirements for tenancy in the park.

(e) Require a tenant to make any additions to his or her manufactured home unless those additions are required by an ordinance of a local government.

(f) Purchase a manufactured home within the park if the landlord has denied:

(1) A tenant the right to sell that manufactured home; or

(2) A prospective buyer the right to purchase that manufactured home.

2. The provisions of this section do not apply to a corporate cooperative park.

(Added to NRS by 1981, 2029; A 1989, 1796; 1995, 2756; 1997, 2985; 2001, 1181, 1943)



NRS 118B.170 - Rights and duties of landlord concerning sale of manufactured home or recreational vehicle located in park.

1. The landlord may require approval of a prospective buyer and tenant before the sale of a tenant s manufactured home or recreational vehicle, if the manufactured home or vehicle will remain in the park. The landlord shall consider the record, if any, of the prospective buyer and tenant concerning the payment of rent. The landlord shall not unreasonably withhold his or her consent.

2. If a tenant sells his or her manufactured home or recreational vehicle, the landlord may require that the manufactured home or recreational vehicle be removed from the park if it is deemed by the park s written rules or regulations in the possession of the tenants to be in a run-down condition or in disrepair or does not meet the safety standards set forth in NRS 461A.120. If the manufactured home must be inspected to determine compliance with the standards, the person requesting the inspection shall pay for it.

3. If the landlord requires the approval of a prospective buyer and tenant, the landlord shall:

(a) Post and maintain a sign which is clearly readable at the entrance to the park which advises the reader that before a manufactured home in the park is sold, the prospective buyer must be approved by the landlord.

(b) Approve or deny a completed application from a prospective buyer and tenant within 10 business days after the date of the submission of the application.

(c) Inform the prospective buyer and tenant upon the submission of the completed application of the duty of the landlord to approve or deny the completed application within 10 business days after the date of submission of the completed application.

4. If the landlord requires the approval of a prospective buyer and tenant of a manufactured home or recreational vehicle and the manufactured home or recreational vehicle is sold without the approval of the landlord, the landlord may:

(a) After providing at least 5 days written notice to the buyer and tenant, bring an action for an unlawful detainer in the manner prescribed in chapter 40 of NRS; or

(b) Require the buyer and tenant to sign a rental agreement. If the buyer and tenant refuse to sign the rental agreement within 5 days after such a request, the landlord may, after providing at least 5 days written notice to the buyer and tenant, bring an action for an unlawful detainer in the manner provided in chapter 40 of NRS.

5. For the purposes of NRS 40.251, a person who:

(a) Purchases a manufactured home or recreational vehicle from a tenant of a manufactured home park which will remain in the park;

(b) Was required to be approved by the landlord of the manufactured home park before the sale of the manufactured home or recreational vehicle; and

(c) Was not approved by the landlord before the person purchased that manufactured home or recreational vehicle,

shall be deemed a tenant at will and a lessee of the manufactured home park.

6. The provisions of this section do not apply to a corporate cooperative park.

(Added to NRS by 1975, 784; A 1979, 1875; 1981, 1847, 2034; 1985, 2219; 1987, 984; 1991, 2277; 1999, 3193; 2001, 1182, 1944; 2005, 1601)



NRS 118B.173 - Notice of listing of park for sale; entitlement to notice.

1. Any landlord who lists a manufactured home park or any part of a manufactured home park for sale with a licensed real estate broker shall not less than 10 days nor more than 30 days before listing the park for sale, mail written notice of that listing to any association of tenants of the park that requested the notice. A landlord is not required to provide notice of a listing for sale that is not initiated by the owner of the park or his or her authorized agent.

2. To receive the notice required by subsection 1, an association of tenants of a manufactured home park shall:

(a) Submit to the landlord a written request for that notice;

(b) Furnish the landlord with a written list of the names and addresses of three members of the association; and

(c) Give written notice to the landlord that the tenants of the park are interested in buying the park and renew that notice at least once each year after the initial notice.

3. The provisions of this section do not apply to a corporate cooperative park.

(Added to NRS by 1987, 930; A 2001, 1183, 1945)



NRS 118B.177 - Obligations of landlord before closure of park: Financial liability; notices; restrictions regarding increase in rent; resident impact statement.

1. If a landlord closes a manufactured home park, or if a landlord is forced to close a manufactured home park because of a valid order of a state or local governmental agency or court requiring the closure of the manufactured home park permanently for health or safety reasons, the landlord shall pay the amounts required by subsections 3, 4 and 5.

2. At the time of providing notice of the closure of the park, a landlord shall provide to each tenant:

(a) The address and telephone number of the Division;

(b) Any list published by the Division setting forth the names of licensed transporters of manufactured homes approved by the Division; and

(c) Any list published by the Division setting forth the names of mobile home parks within 150 miles that have reported having vacant spaces.

3. If the tenant chooses to move the manufactured home:

(a) The tenant shall, within 75 days after receiving notice of the closure, notify the landlord in writing of the tenant s election to move the manufactured home; and

(b) The landlord shall pay to the tenant:

(1) The cost of moving each tenant s manufactured home and its appurtenances to a new location in this State or another state within 150 miles from the manufactured home park; or

(2) If the new location is more than 150 miles from the manufactured home park, the cost of moving the manufactured home for the first 150 miles,

including fees for inspection, any deposits for connecting utilities and the cost of taking down, moving, setting up and leveling the manufactured home and its appurtenances in the new lot or park.

4. If the landlord is unable to move a shed, due to its physical condition, that belongs to a tenant who has elected to have the landlord move his or her manufactured home, the landlord shall pay the tenant $250 as reimbursement for the shed. Each tenant may receive only one payment of $250 even if more than one shed is owned by the tenant.

5. If the tenant chooses not to move the manufactured home, the manufactured home cannot be moved without being structurally damaged or there is no manufactured home park within 150 miles that is willing to accept the manufactured home, the landlord:

(a) May remove and dispose of the manufactured home; and

(b) Shall pay to the tenant the fair market value of the manufactured home.

6. Written notice of any closure must be served timely on each:

(a) Tenant in the manner provided in NRS 40.280, giving the tenant at least 180 days after the date of the notice before the tenant is required to move his or her manufactured home from the lot.

(b) Prospective tenant by:

(1) Handing each prospective tenant or his or her agent a copy of the written notice; and

(2) Maintaining a copy of the written notice at the entrance of the manufactured home park.

7. For the purposes of this section, the fair market value of a manufactured home must be determined as follows:

(a) A dealer licensed pursuant to chapter 489 of NRS who is a certified appraiser and who is selected jointly by the landlord or his or her agent and the tenant shall make the determination.

(b) If there are insufficient dealers licensed pursuant to chapter 489 of NRS who are certified appraisers for the purposes of paragraph (a), a person who possesses the qualifications pursuant to the Appraiser Qualifications for Manufactured Homes Classified as Personal Property as set forth in section 8-3 of Valuation Analysis for Single Family One- to Four-Unit Dwellings, HUD Directive Number 4150.2 CHG-1, of the United States Department of Housing and Urban Development, and who is selected jointly by the landlord or his or her agent and the tenant shall make the determination.

(c) If there are insufficient persons available for the purposes of paragraphs (a) and (b) or if the landlord or his or her agent and the tenant cannot agree pursuant to paragraphs (a) and (b), the landlord or his or her agent or the tenant may request the Administrator to, and the Administrator shall, appoint a dealer licensed pursuant to chapter 489 of NRS or a certified appraiser who shall make the determination.

8. The landlord shall pay the costs associated with determining the fair market value of a manufactured home and the cost of removing and disposing of a manufactured home pursuant to subsection 5.

9. A landlord shall not increase the rent of a tenant after notice is served on the tenant as required by subsection 6.

10. If a landlord begins the process of closing a manufactured home park, the landlord shall comply with the provisions of NRS 118B.184 concerning the submission of a resident impact statement.

11. As used in this section, timely means not later than 3 days after the landlord learns of a closure.

(Added to NRS by 1987, 931; A 1989, 1796; 1991, 2278; 2001, 1183; 2003, 2476; 2005, 1602, 2327; 2007, 1030, 2328; 2009, 1929; 2011, 272)



NRS 118B.180 - Obligations of landlord for conversion of park into lots: Notices; offers to sell lots; financial liability; resident impact statement.

1. A landlord may convert an existing manufactured home park into individual manufactured home lots for sale to manufactured home owners if the change is approved by the appropriate local zoning board, planning commission or governing body. In addition to any other reasons, a landlord may apply for such approval if the landlord is forced to close the manufactured home park because of a valid order of a state or local governmental agency or court requiring the closure of the manufactured home park for health or safety reasons.

2. The landlord may undertake a conversion pursuant to this section only if:

(a) The landlord gives notice in writing to the Division and each tenant within 5 days after the landlord files his or her application for the change in land use with the local zoning board, planning commission or governing body;

(b) The landlord offers, in writing, to sell the lot to the tenant at the same price the lot will be offered to the public and holds that offer open for at least 90 days or until the landlord receives a written rejection of the offer from the tenant, whichever occurs earlier;

(c) The landlord does not sell the lot to a person other than the tenant for 90 days after the termination of the offer required pursuant to paragraph (b) at a price or on terms that are more favorable than the price or terms offered to the tenant;

(d) If a tenant does not exercise his or her option to purchase the lot pursuant to paragraph (b), the landlord pays:

(1) The cost of moving the tenant s manufactured home and its appurtenances to a comparable location in this State or another state within 150 miles from the manufactured home park; or

(2) If the new location is more than 150 miles from the manufactured home park, the cost of moving the manufactured home for the first 150 miles,

including fees for inspection, any deposits for connecting utilities and the cost of taking down, moving, setting up and leveling his or her manufactured home and its appurtenances in the new lot or park;

(e) After the landlord is granted final approval of the change by the appropriate local zoning board, planning commission or governing body, notice in writing is served on each tenant in the manner provided in NRS 40.280, giving the tenant at least 180 days after the date of the notice before the tenant is required to move his or her manufactured home from the lot; and

(f) The landlord complies with the provisions of NRS 118B.184 concerning the submission of a resident impact statement.

3. At the time of providing notice of the conversion of the park pursuant to this section, a landlord shall provide to each tenant:

(a) The address and telephone number of the Division;

(b) Any list published by the Division setting forth the names of licensed transporters of manufactured homes approved by the Division; and

(c) Any list published by the Division setting forth the names of mobile home parks within 150 miles that have reported having vacant spaces.

4. If the landlord is unable to move a shed, due to its physical condition, that belongs to a tenant who has elected to have the landlord move his or her manufactured home, the landlord shall pay the tenant $250 as reimbursement for the shed. Each tenant may receive only one payment of $250 even if more than one shed is owned by the tenant.

5. If a tenant chooses not to move the manufactured home, the manufactured home cannot be moved without being structurally damaged or there is no manufactured home park within 150 miles that is willing to accept the manufactured home, the landlord:

(a) May remove and dispose of the manufactured home; and

(b) Shall pay to the tenant the fair market value of the manufactured home.

6. Notice sent pursuant to paragraph (a) of subsection 2 or an offer to sell a manufactured home lot to a tenant required pursuant to paragraph (b) of subsection 2 does not constitute notice of termination of the tenancy.

7. Upon the sale of a manufactured home lot and a manufactured home which is situated on that lot, the landlord shall indicate what portion of the purchase price is for the manufactured home lot and what portion is for the manufactured home.

8. For the purposes of this section, the fair market value of a manufactured home must be determined as follows:

(a) A dealer licensed pursuant to chapter 489 of NRS who is a certified appraiser and who is selected jointly by the landlord or his or her agent and the tenant shall make the determination.

(b) If there are insufficient dealers licensed pursuant to chapter 489 of NRS who are certified appraisers available for the purposes of paragraph (a), a person who possesses the qualifications pursuant to the Appraiser Qualifications for Manufactured Homes Classified as Personal Property as set forth in section 8-3 of Valuation Analysis for Single Family One- to Four-Unit Dwellings, HUD Directive Number 4150.2 CHG-1, of the United States Department of Housing and Urban Development, and who is selected jointly by the landlord or his or her agent and the tenant shall make the determination.

(c) If there are insufficient persons available for the purposes of paragraphs (a) and (b) or if the landlord or his or her agent and the tenant cannot agree pursuant to paragraphs (a) and (b), the landlord or his or her agent or the tenant may request the Administrator to, and the Administrator shall, appoint a dealer licensed pursuant to chapter 489 of NRS or a certified appraiser who shall make the determination.

9. The landlord shall pay the costs associated with determining the fair market value of a manufactured home and the cost of removing and disposing of a manufactured home pursuant to subsection 5.

10. The provisions of this section do not apply to a corporate cooperative park.

(Added to NRS by 1981, 2030; A 1985, 620; 1987, 931; 1989, 1796; 1991, 2278; 2001, 1183, 1945; 2003, 681; 2005, 2328; 2007, 1030, 2330; 2009, 1931; 2011, 273)



NRS 118B.183 - Obligations of landlord for conversion of park to other use: Notices; financial liability; resident impact statement; restrictions regarding increase in rent.

1. A landlord may convert an existing manufactured home park to any other use of the land if the change is approved by the appropriate local zoning board, planning commission or governing body. In addition to any other reasons, a landlord may apply for such approval if the landlord is forced to close the manufactured home park because of a valid order of a state or local governmental agency or court requiring the closure of the manufactured home park for health or safety reasons.

2. The landlord may undertake a conversion pursuant to this section only if:

(a) The landlord gives notice in writing to the Division and each tenant within 5 days after the landlord files his or her application for the change in land use with the local zoning board, planning commission or governing body;

(b) The landlord pays the amounts required by subsections 4, 5 and 6;

(c) After the landlord is granted final approval of the change by the appropriate local zoning board, planning commission or governing body, written notice is served on each tenant in the manner provided in NRS 40.280, giving the tenant at least 180 days after the date of the notice before the tenant is required to move his or her manufactured home from the lot; and

(d) The landlord complies with the provisions of NRS 118B.184 concerning the submission of a resident impact statement.

3. At the time of providing notice of the conversion of the park pursuant to this section, a landlord shall provide to each tenant:

(a) The address and telephone number of the Division;

(b) Any list published by the Division setting forth the names of licensed transporters of manufactured homes approved by the Division; and

(c) Any list published by the Division setting forth the names of mobile home parks within 150 miles that have reported having vacant spaces.

4. If the tenant chooses to move the manufactured home:

(a) The tenant shall, within 75 days after receiving notice of the conversion, notify the landlord in writing of the tenant s election to move the manufactured home; and

(b) The landlord shall pay to the tenant:

(1) The cost of moving the tenant s manufactured home and its appurtenances to a new location in this State or another state within 150 miles from the manufactured home park; or

(2) If the new location is more than 150 miles from the manufactured home park, the cost of moving the manufactured home for the first 150 miles,

including fees for inspection, any deposits for connecting utilities and the cost of taking down, moving, setting up and leveling his or her manufactured home and its appurtenances in the new lot or park.

5. If the landlord is unable to move a shed, due to its physical condition, that belongs to a tenant who has elected to have the landlord move his or her manufactured home, the landlord shall pay the tenant $250 as reimbursement for the shed. Each tenant may receive only one payment of $250 even if more than one shed is owned by the tenant.

6. If the tenant chooses not to move the manufactured home, the manufactured home cannot be moved without being structurally damaged or there is no manufactured home park within 150 miles that is willing to accept the manufactured home, the landlord:

(a) May remove and dispose of the manufactured home; and

(b) Shall pay to the tenant the fair market value of the manufactured home.

7. A landlord shall not increase the rent of any tenant:

(a) For 180 days before filing an application for a change in land use, permit or variance affecting the manufactured home park; or

(b) At any time after filing an application for a change in land use, permit or variance affecting the manufactured home park unless:

(1) The landlord withdraws the application or the appropriate local zoning board, planning commission or governing body denies the application; and

(2) The landlord continues to operate the manufactured home park after the withdrawal or denial.

8. For the purposes of this section, the fair market value of a manufactured home must be determined as follows:

(a) A dealer licensed pursuant to chapter 489 of NRS who is a certified appraiser and who is selected jointly by the landlord or his or her agent and the tenant shall make the determination.

(b) If there are insufficient dealers licensed pursuant to chapter 489 of NRS who are certified appraisers available for the purposes of paragraph (a), a person who possesses the qualifications pursuant to the Appraiser Qualifications for Manufactured Homes Classified as Personal Property as set forth in section 8-3 of Valuation Analysis for Single Family One- to Four-Unit Dwellings, HUD Directive Number 4150.2 CHG-1, of the United States Department of Housing and Urban Development, and who is selected jointly by the landlord or his or her agent and the tenant shall make the determination.

(c) If there are insufficient persons available for the purposes of paragraphs (a) and (b) or if the landlord or his or her agent and the tenant cannot agree pursuant to paragraphs (a) and (b), the landlord or his or her agent or the tenant may request the Administrator to, and the Administrator shall, appoint a dealer licensed pursuant to chapter 489 of NRS or a certified appraiser who shall make the determination.

9. The landlord shall pay the costs associated with determining the fair market value of a manufactured home and the cost of removing and disposing of a manufactured home pursuant to subsection 6.

10. The provisions of this section do not apply to a corporate cooperative park.

(Added to NRS by 1987, 930; A 1989, 1797; 1991, 2279; 2001, 1184, 1946; 2003, 2477; 2005, 1603, 2329; 2007, 1031, 2331; 2009, 1933; 2011, 275)



NRS 118B.1833 - Certified appraiser: Qualifications.

To qualify as a certified appraiser, a person must possess a professional certification as an appraiser issued by:

1. The National Society of Appraiser Specialists, including, without limitation, a Board Certified Manufactured Housing Valuation designation; or

2. Any other organization approved by the Division.

(Added to NRS by 2009, 1927)



NRS 118B.1837 - Person who determines fair market value of manufactured home to comply with certain guidelines.

A person who makes a determination of the fair market value of a manufactured home pursuant to the provisions of NRS 118B.130, 118B.177, 118B.180 or 118B.183 shall make such determination in compliance with the guidelines of:

1. The most current edition of the Manufactured Housing Cost Guide of the National Automobile Dealers Association; or

2. The Manufactured Housing National Appraisal System of the National Automobile Dealers Association.

(Added to NRS by 2009, 1927)



NRS 118B.184 - Landlord to submit resident impact statement if closing or converting park.

1. Except as otherwise provided in subsection 4, if a landlord begins the process of closing or converting a manufactured home park, the landlord shall submit a resident impact statement to the appropriate local zoning board, planning commission or governing body.

2. The landlord shall submit the resident impact statement before:

(a) The appropriate local zoning board, planning commission or governing body makes a decision concerning the closure or conversion of the manufactured home park; or

(b) The conclusion of the process of closing or converting the manufactured home park,

whichever is earlier.

3. The resident impact statement must be in such form as the Division prescribes by regulation and must include, without limitation, the following information:

(a) The addresses and corresponding manufactured home identification numbers of all tenants of the park;

(b) An analysis of replacement housing needs or requirements for the tenants; and

(c) An analysis of any sites to which the homes of the tenants may be moved.

4. The provisions of this section do not apply to a landlord who complies with the rules, regulations or procedures for the closure or conversion of a manufactured home park established by the appropriate local zoning board, planning commission or governing body which include requirements that are substantially similar to or more stringent than the requirements of this section.

(Added to NRS by 2007, 1029)



NRS 118B.185 - Annual fee for lots in park; penalty; disposition of money.

1. Each owner of a manufactured home park shall pay to the Division an annual fee established by the Administrator which must not exceed $5 for each lot within that park.

2. If an owner fails to pay the fee within 30 days after receiving written notice of its amount, a penalty of 50 percent of the amount of the fee must be added. The owner is not entitled to any reimbursement of this penalty from his or her tenants.

3. All fees collected by the Division pursuant to subsection 1 must be deposited in the State Treasury for credit to the Account for Regulating Manufactured Home Parks within the Fund for Manufactured Housing created pursuant to NRS 489.491. All expenses related to the regulation of manufactured home parks must be paid from the Account. The Account must not be used for any other purpose. Claims against the Account must be paid as other claims against the State are paid.

(Added to NRS by 1985, 2215; A 1989, 1469; 1991, 2279; 1995, 921; 2001, 1184)



NRS 118B.190 - Notice; holding over.

1. A written agreement between a landlord and tenant for the rental or lease of a manufactured home lot in a manufactured home park in this State, or for the rental or lease of a lot for a recreational vehicle in an area of a manufactured home park in this State other than an area designated as a recreational vehicle lot pursuant to the provisions of subsection 6 of NRS 40.215, must not be terminated by the landlord except upon notice in writing to the tenant served in the manner provided in NRS 40.280:

(a) Except as otherwise provided in paragraph (b), 5 days in advance if the termination is because the conduct of the tenant constitutes a nuisance as defined in NRS 40.140 or violates a state law or local ordinance.

(b) Three days in advance upon the issuance of temporary writ of restitution pursuant to NRS 40.300 on the grounds that a nuisance as defined in NRS 40.140 has occurred in the park by the act of a tenant or any guest, visitor or other member of a tenant s household consisting of any of the following specific activities:

(1) Discharge of a weapon.

(2) Prostitution.

(3) Illegal drug manufacture or use.

(4) Child molestation or abuse.

(5) Property damage as a result of vandalism.

(6) Operating a vehicle while under the influence of alcohol or any other controlled substance.

(7) Elder molestation or abuse.

(c) Except as otherwise provided in subsection 6, 10 days in advance if the termination is because of failure of the tenant to pay rent, utility charges or reasonable service fees.

(d) One hundred eighty days in advance if the termination is because of a change in the use of the land by the landlord pursuant to NRS 118B.180.

(e) Forty-five days in advance if the termination is for any other reason.

2. The landlord shall specify in the notice the reason for the termination of the agreement. The reason relied upon for the termination must be set forth with specific facts so that the date, place and circumstances concerning the reason for the termination can be determined. The termination must be in accordance with the provisions of NRS 118B.200 and reference alone to a provision of that section does not constitute sufficient specificity pursuant to this subsection.

3. The service of such a notice does not enhance the landlord s right, if any, to enter the tenant s manufactured home. Except in an emergency, the landlord shall not enter the manufactured home of the tenant served with such a notice without the tenant s permission or a court order allowing the entry.

4. If a tenant remains in possession of the manufactured home lot after expiration of the term of the rental agreement, the tenancy is from week to week in the case of a tenant who pays weekly rent, and in all other cases the tenancy is from month to month. The tenant s continued occupancy is on the same terms and conditions as were contained in the rental agreement unless specifically agreed otherwise in writing.

5. The landlord and tenant may agree to a specific date for termination of the agreement. If any provision of this chapter specifies a period of notice which is longer than the period of a particular tenancy, the required length of the period of notice is controlling.

6. Notwithstanding any provision of NRS 40.215 to 40.425, inclusive, if a tenant who is not a natural person has received three notices for nonpayment of rent in accordance with subsection 1, the landlord is not required to give the tenant a further 10-day notice in advance of termination if the termination is because of failure to pay rent, utility charges or reasonable service fees.

(Added to NRS by 1975, 783; A 1977, 1449; 1979, 1875; 1981, 2034; 1983, 1358; 1987, 1300; 1989, 1084; 1993, 2770; 1995, 849, 2757; 2001, 1185; 2003, 2478)



NRS 118B.200 - Grounds.

1. Notwithstanding the expiration of a period of a tenancy or service of a notice pursuant to subsection 1 of NRS 118B.190, the rental agreement described in NRS 118B.190 may not be terminated except on one or more of the following grounds:

(a) Failure of the tenant to pay rent, utility charges or reasonable service fees within 10 days after written notice of delinquency served upon the tenant in the manner provided in NRS 40.280;

(b) Failure of the tenant to correct any noncompliance with a law, ordinance or governmental regulation pertaining to manufactured homes or recreational vehicles or a valid rule or regulation established pursuant to NRS 118B.100 or to cure any violation of the rental agreement within a reasonable time after receiving written notification of noncompliance or violation;

(c) Conduct of the tenant in the manufactured home park which constitutes an annoyance to other tenants;

(d) Violation of valid rules of conduct, occupancy or use of park facilities after written notice of the violation is served upon the tenant in the manner provided in NRS 40.280;

(e) A change in the use of the land by the landlord pursuant to NRS 118B.180;

(f) Conduct of the tenant which constitutes a nuisance as defined in NRS 40.140 or which violates a state law or local ordinance, specifically including, without limitation:

(1) Discharge of a weapon;

(2) Prostitution;

(3) Illegal drug manufacture or use;

(4) Child molestation or abuse;

(5) Elder molestation or abuse;

(6) Property damage as a result of vandalism; and

(7) Operating a motor vehicle while under the influence of alcohol or any other controlled substance; or

(g) In a manufactured home park that is owned by a nonprofit organization or housing authority, failure of the tenant to meet qualifications relating to age or income which:

(1) Are set forth in the lease signed by the tenant; and

(2) Comply with federal, state and local law.

2. A tenant who is not a natural person and who has received three or more 10-day notices to quit for failure to pay rent in the preceding 12-month period may have his or her tenancy terminated by the landlord for habitual failure to pay timely rent.

(Added to NRS by 1975, 783; A 1977, 1449; 1979, 1876; 1981, 1847, 2035; 1985, 2220; 1997, 1102; 2001, 1186; 2003, 2479; 2009, 2690)



NRS 118B.210 - Retaliatory conduct by landlord and harassment by landlord, management or tenant prohibited.

1. The landlord shall not terminate a tenancy, refuse to renew a tenancy, increase rent or decrease services the landlord normally supplies, or bring or threaten to bring an action for possession of a manufactured home lot as retaliation upon the tenant because:

(a) The tenant has complained in good faith about a violation of a building, safety or health code or regulation pertaining to a manufactured home park to the governmental agency responsible for enforcing the code or regulation.

(b) The tenant has complained to the landlord concerning the maintenance, condition or operation of the park or a violation of any provision of NRS 118B.040 to 118B.220, inclusive, or 118B.240.

(c) The tenant has organized or become a member of a tenants league or similar organization.

(d) The tenant has requested the reduction in rent required by:

(1) NRS 118.165 as a result of a reduction in property taxes.

(2) NRS 118B.153 when a service, utility or amenity is decreased or eliminated by the landlord.

(e) A citation has been issued to the landlord as the result of a complaint of the tenant.

(f) In a judicial proceeding or arbitration between the landlord and the tenant, an issue has been determined adversely to the landlord.

2. A landlord, manager or assistant manager of a manufactured home park shall not willfully harass a tenant.

3. A tenant shall not willfully harass a landlord, manager or assistant manager of a manufactured home park or an employee or agent of the landlord.

4. As used in this section, harass means to threaten or intimidate, through words or conduct, with the intent to affect the terms or conditions of a tenancy or a person s exercise of his or her rights pursuant to this chapter.

(Added to NRS by 1977, 1448; A 1981, 2035; 1987, 932; 1989, 1797; 1993, 1171; 1995, 2758; 1999, 2046, 3194; 2001, 228, 229, 1186; 2003, 2970; 2005, 1604, 2330)



NRS 118B.211 - Fund defined.

As used in NRS 118B.211 to 118B.219, inclusive, Fund means the Fund for Low-Income Owners of Manufactured Homes created pursuant to NRS 118B.215.

(Added to NRS by 1995, 848; A 1997, 120; 2001, 1187)



NRS 118B.213 - Annual fee for lots in park operated for profit; notice; discontinuation and resumption; penalty; deposit.

1. In addition to the fee established pursuant to NRS 118B.185, except as otherwise provided in subsection 3, the owner of a manufactured home park that is operated for profit shall pay to the Division an annual fee of $12 for each lot within the park. The owner shall not impose a fee or surcharge to recover from his or her tenants the costs resulting from the annual fee per lot paid pursuant to this subsection, or any related penalty.

2. The Administrator shall notify the owner of each manufactured home park that is operated for profit in this state on or before July 1 of each year of the fee imposed pursuant to this section.

3. If on May 15 of that year the balance in the Fund which is attributable to deposits pursuant to this section exceeds $1,000,000, the Administrator shall not charge or collect a fee pursuant to this section. The Administrator shall resume the collection in any year when the balance on May 15 is less than $750,000. The Administrator shall request the State Treasurer to inform the Administrator of the applicable balance of the Fund on May 15 of each year.

4. If an owner fails to pay the fee within 30 days after receiving written notice from the Administrator to do so, a penalty of 50 percent of the amount of the fee must be added.

5. All fees and penalties collected by the Division pursuant to this section must be deposited in the State Treasury for credit to the Fund.

(Added to NRS by 1991, 2270; A 1995, 850, 2758; 1997, 120, 1103; 2001, 1187)



NRS 118B.215 - Fund: Creation; use of money in Fund; eligibility to receive money from Fund; regulations.

1. There is hereby created as a special revenue fund in the State Treasury the Fund for Low-Income Owners of Manufactured Homes, to be administered by the Division. All money received for the use of the Fund pursuant to NRS 118B.213 or from any other source must be deposited in the Fund.

2. The interest and income earned on the money in the Fund, after deducting any applicable charges, must be credited to the Fund. All claims against the Fund must be paid as other claims against the State are paid.

3. The money in the Fund may be used only to pay necessary administrative costs and to assist eligible persons by supplementing their monthly rent for the manufactured home lot on which their manufactured home is located. Except as otherwise provided in subsection 5, to be eligible for assistance from the Fund a person must:

(a) Except as otherwise provided in this subsection, have been a tenant in the same manufactured home park in this State for at least 1 year immediately preceding his or her application for assistance;

(b) Be the registered owner of the manufactured home which is subject to the tenancy, as indicated on the certificate of ownership that is issued by the Division pursuant to NRS 489.541;

(c) Have a monthly household income, as determined by the Administrator in accordance with subsection 4, which is at or below:

(1) The federally designated level signifying poverty or $750, whichever is greater, if the person is the sole occupant of the manufactured home; or

(2) The federally designated level signifying poverty or $1,125, whichever is greater, if the person is not the sole occupant of the manufactured home;

(d) Be a tenant in a manufactured home park that is operated for profit and maintain continuous tenancy in that park during the duration of the supplemental assistance; and

(e) Not have assets whose value is more than $12,000, excluding the value of:

(1) The manufactured home which is subject to the tenancy;

(2) The contents of that manufactured home; and

(3) One motor vehicle.

A person who has been a tenant of a manufactured home park in this State for at least 1 year, but has not been a tenant of the manufactured home park in which the tenant resides at the time the tenant applies for assistance for at least 1 year, is eligible for assistance from the Fund if the tenant moved to the manufactured home park in which the tenant resides at the time of his or her application because the tenant was unable to pay the rent at the manufactured home park from which the tenant moved or because that park was closed.

4. In determining the monthly household income of an applicant pursuant to subsection 3, the Administrator shall exclude from the calculation:

(a) The value of any food stamps the applicant received pursuant to the Food Stamp Act of 1977, as amended, 7 U.S.C. 2011 et seq., during the year immediately preceding his or her application for assistance; or

(b) If the applicant is receiving coverage pursuant to Medicare Part B, 42 U.S.C. 1395j et seq., the value of the cost of that coverage during the year immediately preceding his or her application for assistance,

whichever is greater.

5. The Administrator may waive the requirements for eligibility set forth in subsection 3 upon the written request of an applicant if the applicant demonstrates to the satisfaction of the Administrator that the circumstances of the applicant warrant a waiver as a result of:

(a) Illness;

(b) Disability; or

(c) Extreme financial hardship based upon a significant reduction of income, when considering the applicant s current financial circumstances.

An applicant shall include with his or her request for a waiver all medical and financial documents that support his or her request.

6. The Administrator shall adopt regulations establishing:

(a) The annual reporting requirements for persons receiving assistance pursuant to this section. The regulations must require that each such person provide the Division with a written acknowledgment of his or her continued eligibility for assistance.

(b) The maximum amount of assistance which may be distributed to a person to supplement his or her monthly rent pursuant to this section.

7. As used in this section:

(a) Manufactured home includes a travel trailer that is located on a manufactured home lot within a manufactured home park.

(b) Monthly household income means the combined monthly incomes of the occupants of a manufactured home which is subject to the tenancy for which assistance from the Fund is requested.

(c) Travel trailer has the meaning ascribed to it in NRS 489.150.

(Added to NRS by 1991, 2271; A 1995, 851; 1997, 120, 791, 1103; 1999, 2050; 2001, 1187; 2013, 93)



NRS 118B.2155 - Contents of application for assistance from Fund.

Each application for assistance from the Fund must include:

1. A statement that an applicant who fails to report:

(a) Information required to be included in the application which the applicant knew at the time the applicant signed the application; or

(b) A change in his or her eligibility pursuant to NRS 118B.218,

may be personally liable to the Division for any assistance incorrectly paid to him or her.

2. The provisions of NRS 118B.219.

(Added to NRS by 1995, 848; A 1997, 121)



NRS 118B.216 - Denial or termination of assistance: Notice; hearing; judicial review.

1. The Division shall notify an applicant for or recipient of assistance from the Fund of its decision to deny or terminate assistance by mailing to the applicant or recipient a notice of its decision by certified mail, return receipt requested, to the last known address of the applicant or recipient. The notice must:

(a) Specify the reasons for the denial or termination of assistance; and

(b) Contain a statement informing the applicant or recipient that a hearing will be provided if a written request for a hearing is filed by the applicant or recipient within 20 days after the applicant or recipient receives the notice.

2. An applicant or recipient may, within 20 days after the applicant or recipient receives notice pursuant to subsection 1, file a written request for a hearing with the Division. If the Division does not receive a request for a hearing within 20 days after the applicant or recipient receives the notice pursuant to subsection 1, the Division s decision becomes final and is not subject to judicial review.

3. If an applicant for or recipient of assistance requests a hearing within 20 days after the applicant or recipient receives notice pursuant to subsection 1, a hearing must be conducted before a hearing officer appointed by the Director of the Department of Business and Industry or a person designated by the Director within 60 days after receipt of the request. The Division shall notify the applicant or recipient of the time, place and date of the hearing. An applicant whose application for assistance has been denied has the burden of proving that the applicant is entitled to receive assistance. The Division has the burden of proving the grounds for terminating the assistance provided to a recipient.

4. The hearing officer shall issue a decision within 30 days after the hearing and mail a copy of the decision to the applicant or recipient. The decision of the hearing officer is a final decision for purposes of judicial review.

(Added to NRS by 1995, 848; A 1997, 121)



NRS 118B.217 - Duties of Division: Preparation of list of eligible persons; determination of sufficiency of amount of money in Fund; equal allocation of assistance.

1. At least twice each year, the Division shall:

(a) Prepare a list of persons who are eligible to receive assistance from the Fund; and

(b) Determine whether the amount of money in the Fund is sufficient to provide assistance to each person whose name appears on the list.

2. If the Division determines that the amount of money in the Fund is not sufficient to provide assistance to each person whose name appears on the list, the Division shall determine which of those eligible persons will receive assistance from the Fund.

3. The Division shall prepare a list of the persons who are eligible to receive assistance from the Fund but do not receive assistance because the amount of money in the Fund is insufficient to provide assistance to those persons. The Division shall ensure that the persons whose names appear on that list receive assistance from the Fund as soon as practicable after the money to provide that assistance becomes available.

4. Each person who receives assistance from the Fund must receive a percentage of his or her rent which is equal to the percentage of rent received by every other person who receives assistance from the Fund.

(Added to NRS by 1995, 849; A 1997, 122)



NRS 118B.218 - Notice of change in eligibility for assistance.

A person who receives assistance pursuant to NRS 118B.215 shall notify the Administrator of any change in his or her eligibility pursuant to that section within 10 days after the change. A person who violates this section is ineligible for assistance from the Fund.

(Added to NRS by 1991, 2271; A 1997, 123)



NRS 118B.2185 - Recovery of assistance.

The Division may recover from a person who receives assistance from the Fund an amount not to exceed the assistance incorrectly paid to him or her if the person failed to report:

1. Information required to be included in the application which the person knew at the time the person signed the application; or

2. Any change in his or her eligibility pursuant to NRS 118B.218.

(Added to NRS by 1995, 848; A 1997, 123)



NRS 118B.219 - Civil penalties.

1. Any person who knowingly, by any false pretense, false or misleading statement, impersonation or misrepresentation, obtains or attempts to obtain with the intent to cheat or defraud the Division assistance from the Fund in an amount of $100 or more is personally liable for:

(a) Any assistance incorrectly paid to that person;

(b) The costs of any investigation conducted by the Division to determine whether that person received assistance incorrectly;

(c) Court costs;

(d) Attorney s fees; and

(e) A civil penalty of not more than $1,000.

2. The Division may bring an action to recover a civil penalty imposed pursuant to subsection 1 and shall deposit any money recovered with the State Treasurer for credit to the Fund.

(Added to NRS by 1995, 848; A 1997, 123)



NRS 118B.220 - Fitness of manufactured home or recreational vehicle for occupancy.

1. If a manufactured home or recreational vehicle is made unfit for occupancy for any period in excess of 48 hours by any cause for which the landlord is responsible or over which the landlord has control, the rent may be, at the tenant s option, proportionately abated, and if it is, must be refunded or credited against the following month s rent. The tenant need not abandon the manufactured home or recreational vehicle as a prerequisite to seeking relief under this subsection.

2. As an alternative to the abatement of rent, the tenant may procure reasonable substitute housing for occupancy while his or her manufactured home or recreational vehicle remains unfit and may:

(a) Recover the actual and reasonable cost of the substitute housing from the landlord; or

(b) Deduct the cost from future rent.

3. A manufactured home shall be deemed unfit for occupancy if essential services such as fuel, water, electricity or sewer service are not being adequately provided to the manufactured home.

(Added to NRS by 1977, 1448; A 1981, 1848, 2036; 1985, 2220; 2001, 1189)



NRS 118B.225 - Purchase of manufactured home or placement of manufactured home on lot in reliance upon promotional materials that prove to be false or misleading.

A person who makes a payment toward the purchase of a manufactured home or the placement of a manufactured home on a manufactured home lot in a manufactured home park in reasonable reliance upon any material written statement contained in promotional materials relating to the manufactured home or manufactured home park, including, without limitation:

1. A prospectus;

2. Exhibits produced in support of a prospectus;

3. A brochure; or

4. A newspaper advertisement,

that proves to be false or misleading may bring an action in a court of competent jurisdiction to rescind any contract or agreement and may recover damages and reasonable attorney s fees from the landlord or manufactured home dealer that issued the false or misleading material written statement.

(Added to NRS by 2007, 2323)



NRS 118B.230 - Unlawful termination of rental agreement by landlord.

If a landlord unlawfully terminates a tenancy, the provisions of NRS 118B.251 and 118B.260 apply.

(Added to NRS by 1977, 1448; A 1989, 1798; 1991, 847)



NRS 118B.240 - Controversies may be submitted for arbitration.

The landlord and the tenant may agree that any controversy relating to any matter arising under this chapter or under a rental agreement may be submitted for arbitration.

(Added to NRS by 1977, 1448; A 1979, 1876) (Substituted in revision for NRS 118.330)



NRS 118B.251 - Fine for violation of provision of chapter.

1. The Administrator may impose a fine of not more than $1,000 against any person who violates any of the provisions of this chapter.

2. The Administrator shall, before imposing the fine, notify the person by certified mail that the Administrator will impose a fine for the violation unless the person requests a hearing within 20 days after the notice is mailed.

3. If a hearing is requested, the Administrator shall hold a hearing pursuant to the provisions of NRS 233B.121 to 233B.150, inclusive.

4. If a hearing is not requested within the prescribed period and the matter is not otherwise resolved, the Administrator shall impose the fine and notify the person by certified mail.

5. The decision of the Administrator to impose a fine pursuant to this section is a final decision for the purposes of judicial review.

(Added to NRS by 1991, 846)



NRS 118B.255 - Deposit of administrative fines; appointment of hearing officer or panel; delegation of authority concerning disciplinary action; claims for attorney s fees and costs of investigation.

1. Except as otherwise provided in this section, all money collected from administrative fines imposed pursuant to this chapter must be deposited in the State General Fund.

2. The money collected from an administrative fine may be deposited with the State Treasurer for credit to the Fund for Manufactured Housing created pursuant to NRS 489.491 if:

(a) The person pays the administrative fine without exercising his or her right to a hearing to contest the administrative fine; or

(b) The administrative fine is imposed in a hearing conducted by a hearing officer or panel appointed by the Administrator.

3. The Administrator may appoint one or more hearing officers or panels and may delegate to those hearing officers or panels the power of the Administrator to conduct hearings and other proceedings, determine violations, impose fines and penalties and take other disciplinary action authorized by the provisions of this chapter.

4. If money collected from an administrative fine is deposited in the State General Fund, the Administrator may present a claim to the State Board of Examiners for recommendation to the Interim Finance Committee if money is needed to pay attorney s fees or the costs of an investigation, or both.

(Added to NRS by 2005, 2326)



NRS 118B.260 - Penalties.

Any landlord who violates any of the provisions of this chapter and any other person who violates NRS 118B.210:

1. For the first violation, shall pay a civil penalty of not more than $1,000.

2. For the second violation, shall pay a civil penalty of not more than $2,500.

3. For the third or subsequent violation, shall pay a civil penalty of not more than $5,000 for each violation.

If a civil penalty is imposed pursuant to this section, the costs of the proceeding, including investigative costs and attorney s fees, must be recovered by the Administrator, if possible.

(Added to NRS by 1983, 1355; A 1987, 984; 1993, 896; 1995, 2759; 1999, 3195)






Chapter 118C - Landlord and Tenant: Commercial Premises

NRS 118C.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 118C.020 to 118C.110, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 1485)



NRS 118C.020 - Abandoned personal property defined.

Abandoned personal property means any personal property which is left unattended on commercial premises after the termination of the tenancy and which is not removed by the tenant or a person who has an ownership interest in the personal property within 14 days after the date on which the landlord mailed, by certified mail, return receipt requested, notice of the landlord s intention to dispose of the personal property, as required by paragraph (a) of subsection 1 of NRS 118C.230.

(Added to NRS by 2011, 1486)



NRS 118C.030 - Action defined.

Action includes a counterclaim, crossclaim, third-party claim or any other proceeding in which rights are determined.

(Added to NRS by 2011, 1486)



NRS 118C.040 - Commercial premises defined.

Commercial premises means any real property other than premises as defined in NRS 118A.140.

(Added to NRS by 2011, 1486)



NRS 118C.050 - Court defined.

Court means the district court, justice court or other court of competent jurisdiction situated in the county or township wherein the commercial premises are located.

(Added to NRS by 2011, 1486)



NRS 118C.060 - Landlord defined.

Landlord means a person who provides commercial premises for use by another person pursuant to a rental agreement.

(Added to NRS by 2011, 1486)



NRS 118C.070 - Owner defined.

Owner means one or more persons, jointly or severally, in whom is vested:

1. All or part of the legal title to a commercial premises, except a trustee under a deed of trust who is not in possession of the commercial premises; or

2. All or part of the beneficial ownership, and a right to present use and enjoyment of the commercial premises.

(Added to NRS by 2011, 1486)



NRS 118C.080 - Person defined.

Person includes a government, a governmental agency and a political subdivision of a government.

(Added to NRS by 2011, 1486)



NRS 118C.090 - Rent defined.

Rent means all periodic payments to be made to the landlord for occupancy of commercial premises, including, without limitation, all reasonable and actual late fees set forth in the rental agreement.

(Added to NRS by 2011, 1486)



NRS 118C.100 - Rental agreement defined.

Rental agreement means an agreement to lease or sublease commercial premises for a term less than life which provides for the periodic payment of rent.

(Added to NRS by 2011, 1486)



NRS 118C.110 - Tenant defined.

Tenant means a person who has the right to possess commercial premises pursuant to a rental agreement.

(Added to NRS by 2011, 1486)



NRS 118C.150 - Applicability.

The provisions of this chapter apply only to the relationship between landlords and tenants of commercial premises.

(Added to NRS by 2011, 1486)



NRS 118C.200 - Basic obligations of landlords; right to exclude tenant; remedies of tenant for violation by landlord or landlord s agent.

1. A landlord or a landlord s agent may not interrupt or cause the interruption of utility service paid for directly to the utility company by a tenant unless the interruption results from construction, bona fide repairs or an emergency.

2. A landlord may not remove:

(a) A door, window or attic hatchway cover;

(b) A lock, latch, hinge, hinge pin, doorknob or other mechanism connected to a door, window or attic hatchway cover; or

(c) Furniture, fixtures or appliances furnished by the landlord,

from commercial premises unless the landlord removes the item for a bona fide repair or replacement. If a landlord removes any of the items listed in this subsection for a bona fide repair or replacement, the repair or replacement must be promptly performed.

3. A landlord may not intentionally prevent a tenant from entering the commercial premises except by judicial process unless the exclusion results from:

(a) Construction, bona fide repairs or an emergency;

(b) Removing the contents of commercial premises abandoned by a tenant; or

(c) Changing the door locks of a tenant who is delinquent in paying at least part of the rent.

4. If a landlord or a landlord s agent changes the door lock of commercial premises leased to a tenant who is delinquent in paying rent, the landlord or agent must, for a period of not less than 5 business days, place a written notice on the front door of the commercial premises stating the name and the address or telephone number of the person or company from which the new key may be obtained. The new key is required to be provided only during the regular business hours of the tenant and only if the tenant pays the delinquent rent.

5. If a landlord or a landlord s agent violates this section, the tenant may:

(a) Recover possession of the commercial premises; and

(b) Recover from the landlord an amount equal to the sum of the tenant s actual damages, 1 month s rent or $500, whichever is greater, reasonable attorney s fees and court costs, less any delinquent rents or other sums for which the tenant is liable to the landlord.

6. A rental agreement supersedes this section to the extent of any conflict.

(Added to NRS by 2011, 1486)



NRS 118C.210 - Right of tenant to recover possession; filing of complaint; restitution.

1. If a landlord locks a tenant out of commercial premises that are subject to a rental agreement in violation of NRS 118C.200, the tenant may recover possession of the commercial premises as provided by this section.

2. A tenant must file with the justice court of the township in which the commercial premises are located a verified complaint for reentry, specifying the facts of the alleged unlawful lockout by the landlord or the landlord s agent. The tenant must also state orally under oath to the court the facts of the alleged unlawful lockout.

3. If a tenant has complied with subsection 2 and if the court reasonably believes an unlawful lockout may have occurred, the court:

(a) Shall issue an order requiring the tenant to post a bond in an amount equal to 1 month of rent; and

(b) Upon the posting of the bond, may issue, ex parte, a temporary writ of restitution that entitles the tenant to immediate and temporary possession of the commercial premises, pending a final hearing on the tenant s verified complaint for reentry.

4. A temporary writ of restitution must be served on the landlord or the landlord s agent in the same manner as a writ of restitution in a forcible detainer action. A sheriff or constable may use reasonable force in executing a temporary writ of restitution under this subsection.

5. The court shall hold a hearing on a tenant s verified complaint for reentry. A temporary writ of restitution must notify the landlord of the pendency of the matter and the date of the hearing. The hearing must be held not earlier than the first judicial day and not later than the fifth judicial day after the date on which the court issues the temporary writ of restitution.

6. A party may appeal from the court s judgment at the hearing on the verified complaint for reentry in the same manner as a party may appeal a judgment in an action for forcible detainer.

7. If a writ of restitution is issued, the writ supersedes a temporary writ of restitution.

8. If the landlord or the person on whom a writ of restitution is served fails to immediately comply with the writ or later disobeys the writ, the failure is grounds for contempt of court against the landlord or the person on whom the writ was served, under chapter 22 of NRS.

9. This section does not affect a tenant s right to pursue a separate cause of action under NRS 118C.200.

10. If a tenant in bad faith files a sworn complaint for reentry resulting in a writ of restitution being served on the landlord or landlord s agent, the landlord may in a separate cause of action recover from the tenant an amount equal to actual damages, 1 month s rent or $500, whichever is greater, reasonable attorney s fees, and costs of court, less any sums for which the landlord is liable to the tenant.

11. This section does not affect the rights of a landlord or tenant in a forcible detainer, unlawful detainer or forcible entry and detainer action.

(Added to NRS by 2011, 1487)



NRS 118C.220 - Jurisdiction of courts; applicability of judicial doctrines.

1. Except as otherwise provided in subsection 2, the justice court has jurisdiction over any civil action or proceeding concerning the exclusion of a tenant from commercial premises or the summary eviction of a tenant from commercial premises in which no party is seeking damages.

2. If a landlord combines an action for summary eviction of a tenant from commercial premises with a claim to recover contractual damages, jurisdiction over the claims rests with the court which has jurisdiction over the amount in controversy.

3. The provisions of NRS 40.430 and the doctrines of res judicata and collateral estoppel do not apply to:

(a) A claim by a landlord for contractual damages which is brought subsequent to an action by the landlord for the summary eviction of a tenant from commercial premises; or

(b) An action by a landlord for the summary eviction of a tenant from commercial premises which is brought subsequent to a claim by the landlord for contractual damages.

(Added to NRS by 2011, 1488)



NRS 118C.230 - Disposal of abandoned property.

1. Except as otherwise provided in subsection 3, a landlord who leases or subleases any commercial premises under a rental agreement that has been terminated for any reason may, in accordance with the following provisions, dispose of any abandoned personal property, regardless of its character, left on the commercial premises without incurring any civil or criminal liability:

(a) The landlord may dispose of the abandoned personal property and recover his or her reasonable costs out of the abandoned personal property or the value thereof if the landlord has notified the tenant in writing of the landlord s intention to dispose of the abandoned personal property and 14 days have elapsed since the notice was mailed to the tenant. The notice must be mailed, by certified mail, return receipt requested, to the tenant at the tenant s present address, and if that address is unknown, then at the tenant s last known address.

(b) The landlord may charge and collect the reasonable and actual costs of inventory, moving and safe storage, if necessary, before releasing the abandoned personal property to the tenant or his or her authorized representative rightfully claiming the abandoned personal property within the appropriate period set forth in paragraph (a).

(c) Vehicles must be disposed of in the manner provided in chapter 487 of NRS for abandoned vehicles.

2. A tenant of commercial premises is presumed to have abandoned the premises if:

(a) Goods, equipment or other property, in an amount substantial enough to indicate a probable intent to abandon the commercial premises, is being or has been removed from the commercial premises; and

(b) The removal is not within the normal course of business of the tenant.

3. If a written agreement between a landlord and a person who has an ownership interest in any abandoned personal property of the tenant contains provisions which relate to the removal and disposal of abandoned personal property, the provisions of the agreement determine the rights and obligations of the landlord and the person with respect to the removal and disposal of the abandoned personal property.

4. Any dispute relating to the amount of the costs claimed by the landlord pursuant to paragraph (b) of subsection 1 may be resolved using the procedure provided in subsection 7 of NRS 40.253.

(Added to NRS by 2011, 1488)






Chapter 119 - Sale of Subdivided Land: Licensing and Regulation

NRS 119.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 119.015 to 119.112, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1971, 1403; A 1973, 1751; 1987, 1075; 1993, 1508)



NRS 119.015 - Administrator defined.

Administrator means the Real Estate Administrator.

(Added to NRS by 1973, 1759; A 1993, 1508; 2003, 1305)



NRS 119.020 - Blanket encumbrance defined.

Blanket encumbrance means a deed of trust, mortgage, judgment, including an option or contract to sell or a trust agreement, affecting a subdivision or affecting more than one lot offered within a subdivision, except that such term does not include any lien or other encumbrance arising as the result of the imposition of any tax assessment by any public authority.

(Added to NRS by 1971, 1403)



NRS 119.030 - Broker defined.

Broker means a real estate broker licensed under the provisions of chapter 645 of NRS.

(Added to NRS by 1971, 1403)



NRS 119.040 - Developer defined.

Developer means:

1. The owner of subdivided land who, on his or her own behalf or through an agent or subsidiary, offers it for sale.

2. The principal agent of an inactive owner.

(Added to NRS by 1971, 1403; A 1973, 1751)



NRS 119.045 - Director defined.

Director means the Director of the Department of Business and Industry.

(Added to NRS by 1993, 1508)



NRS 119.050 - Division defined.

Division means the Real Estate Division of the Department of Business and Industry.

(Added to NRS by 1971, 1403; A 1993, 1509)



NRS 119.055 - Hearing officer defined.

Hearing officer means a member of the staff of the Department of Business and Industry whom the Administrator has appointed as a hearing officer.

(Added to NRS by 1973, 1759; A 1993, 1509)



NRS 119.060 - Offer defined.

Offer means every inducement, solicitation or attempt to bring about a sale.

(Added to NRS by 1971, 1403)



NRS 119.070 - Person defined.

Person includes a government, a governmental agency and a political subdivision of a government.

(Added to NRS by 1971, 1403; A 1985, 508)



NRS 119.075 - Property report defined.

Property report means a report, issued by the Administrator pursuant to the provisions of this chapter, which authorizes a developer to offer to sell or sell an interest in a subdivision and contains the disclosures required in NRS 119.182.

(Added to NRS by 1987, 1074)



NRS 119.080 - Purchaser defined.

Purchaser means any person who acquires or attempts to acquire an interest in any portion of a subdivision.

(Added to NRS by 1971, 1403; A 1973, 1751)



NRS 119.090 - Registered representative defined.

Registered representative is any person who is employed or engaged by a developer to represent a company for compensation in offering or selling subdivided lands pursuant to this chapter, but does not include any officer of the developer or any of the subsidiaries of the developer, or any owner, partner or associate of the developer who would not be classed as a dealer and who is listed and approved by the Division.

(Added to NRS by 1971, 1404; A 1973, 1751)



NRS 119.100 - Sale defined.

Sale means any sale, exchange, lease, assignment or other transaction designed to convey an interest in any portion of a subdivision when undertaken for profit.

(Added to NRS by 1971, 1404)



NRS 119.105 - Statement of record defined.

Statement of record means the information submitted to the Administrator by the developer in its application for a permit to offer to sell or sell an interest in a subdivision.

(Added to NRS by 1987, 1075)



NRS 119.110 - Subdivision defined.

Subdivision means any land or tract of land in another state, in this state or in a foreign country from which a sale is attempted, which is divided or proposed to be divided over any period into 35 or more lots, parcels, units or interests, including but not limited to undivided interests, which are offered, known, designated or advertised as a common unit by a common name or as a part of a common promotional plan of advertising and sale.

(Added to NRS by 1971, 1404; A 1973, 1751)



NRS 119.112 - Unit defined.

Unit means the smallest salable portion of a subdivision.

(Added to NRS by 1973, 1759)



NRS 119.114 - Administration by Real Estate Division; duties of Attorney General.

1. The Division may do all things necessary and convenient for carrying into effect the provisions of this chapter.

2. The Attorney General shall provide opinions for the Division on all questions of law relating to the construction or interpretation of this chapter, or arising out of the administration thereof.

3. The Attorney General shall act as the attorney for the Division in all actions and proceedings brought against the Division under or pursuant to any of the provisions of this chapter or the regulations promulgated thereunder.

(Added to NRS by 1973, 1759)



NRS 119.115 - Authority for Real Estate Division to conduct business electronically; regulations; fees; use of unsworn declaration; exclusions.

1. The Administrator may adopt regulations which establish procedures for the Division to conduct business electronically pursuant to title 59 of NRS with persons who are regulated pursuant to this chapter and with any other persons with whom the Division conducts business. The regulations may include, without limitation, the establishment of fees to pay the costs of conducting business electronically with the Division.

2. In addition to the process authorized by NRS 719.280, if the Division is conducting business electronically with a person and a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the Division may allow the person to substitute a declaration that complies with the provisions of NRS 53.045 or NRS 53.250 to 53.390, inclusive, to satisfy the legal requirement.

3. The Division may refuse to conduct business electronically with a person who has failed to pay money which the person owes to the Division.

(Added to NRS by 2003, 1304; A 2011, 16)



NRS 119.116 - Employment of counsel, investigators and professional consultants.

The Division may employ, without regard to the provisions of NRS 228.110 or of chapter 284 of NRS, legal counsel, investigators and other professional consultants necessary to the discharge of its duties.

(Added to NRS by 1973, 1759)



NRS 119.118 - Support of Division by legislative appropriation; disposition of fees and charges.

All fees and charges received by the Division shall be deposited in the General Fund in the State Treasury. Funds for the support of the Division shall be provided by direct legislative appropriation, and shall be paid out on claims as other claims against the State are paid.

(Added to NRS by 1973, 1759)



NRS 119.119 - Applicability to subdivision registered under Interstate Land Sales Full Disclosure Act.

Any subdivision which has been registered under the Interstate Land Sales Full Disclosure Act, 15 U.S.C. 1701 to 1720, inclusive, is subject to all of the requirements of this chapter, except that its developer may file with the Division a copy of an effective statement of record filed with the Secretary of Housing and Urban Development. To the extent that the information contained in the effective statement of record provides the Division with information required under this chapter, the effective statement of record may substitute for information otherwise required under this chapter.

(Added to NRS by 1983, 414)



NRS 119.1193 - Applicability to subdivision restricted exclusively to nonresidential use.

The provisions of this chapter do not apply to any subdivision in which all lots, parcels, units or interests of the subdivision are restricted exclusively to nonresidential use.

(Added to NRS by 2009, 1076)



NRS 119.1197 - Exemptions: Undivided interests in unimproved land that is undivided, located outside Nevada and offered for investment purposes; requirements to obtain exemption; regulations; revocation; complaints.

1. The provisions of this chapter do not apply, unless the method of disposition is adopted to evade those provisions or the provisions of the Interstate Land Sales Full Disclosure Act, 15 U.S.C. 1701 to 1720, inclusive, upon notification to the Division by the person electing to be exempt under this subsection, to the sale of an undivided interest in unimproved land if:

(a) The land has not been divided into lots or parcels;

(b) The land is not located in this State; and

(c) The undivided interest is offered for investment purposes and not for short- or long-term residential development purposes.

2. The seller of land exempted pursuant to this section must provide a property report from the jurisdiction where the land is located to each potential purchaser of the land.

3. The Division shall adopt regulations prescribing the application for an exemption pursuant to this section. The application must be posted by the Division on its Internet website. The application must contain:

(a) All information necessary to determine if an applicant is qualified for the exemption, including, without limitation, the information contained in paragraphs (a), (b) and (c) of subsection 1;

(b) The name, address, telephone number and license number, if any, of the owner, broker or seller of the land; and

(c) A property report issued by the jurisdiction where the land is located.

4. An application for an exemption pursuant to this section must be accompanied by the applicable fee specified in NRS 119.320.

5. An owner, broker or seller of land who applies for an exemption pursuant to this section must notify the Division of any change of his or her address, telephone number or other contact information within 10 days after such change. The Division shall update its records to reflect any changes in such information without charge to the owner, broker or seller.

6. If the property report issued by another jurisdiction and submitted as part of the application for exemption pursuant to this section is revoked, withdrawn or suspended, or a cease and desist order is issued by the jurisdiction concerning activities relating to the land, the exemption granted pursuant to this section is automatically revoked.

7. If a person files a complaint against an owner, broker or seller of land exempted from this chapter pursuant to this section, the Division shall:

(a) Provide the person with the contact information of the owner, broker or seller of the land that the Division has on file; and

(b) If the owner, broker or seller is a licensed or registered broker in another jurisdiction, provide the information contained in the complaint to the appropriate regulatory agency of the other jurisdiction.

(Added to NRS by 2009, 1035)



NRS 119.120 - Exemptions: Single purchase; large lots; contractors; court orders; governmental agencies.

The provisions of this chapter do not apply, unless the method of disposition is adopted to evade those provisions or the provisions of the Interstate Land Sales Full Disclosure Act, 15 U.S.C. 1701 to 1720, inclusive, upon notification to the Division by the person electing to be exempt under this section, to the making of any offer or disposition of any subdivision or lot, parcel, unit or interest therein:

1. By a purchaser of any lot, parcel, interest or unit of a subdivision for his or her own account in a single or isolated transaction.

2. If:

(a) Each lot, parcel, interest or unit being offered or disposed of in any subdivision is more than 80 acres in size;

(b) The purchaser or his or her agent inspects the land before purchasing it; and

(c) The developer signs an affirmation which states that the purchaser or his or her agent has inspected the land before purchasing it, and the affirmation is made a matter of record in accordance with regulations of the Division.

For purposes of this subsection, the size of any undivided interest being offered or disposed of in any subdivision must be computed by dividing the number of the undivided interests into the area of the subdivision, exclusive of common or reserved areas, roadways or easements.

3. To any person who is licensed in this state to engage and is engaged in the business of the construction of residential, commercial or industrial buildings located in this state for disposition.

4. By any person who owns the land and is licensed in the State of Nevada to construct residential buildings if the land is located in this state and is to include a residential building when disposition is completed.

5. Pursuant to the order of any court of this state.

6. By any government or governmental agency.

(Added to NRS by 1971, 1404; A 1973, 1752; 1975, 1568; 1977, 1513; 1979, 1507; 1981, 14; 1983, 273, 410; 1985, 1406)



NRS 119.121 - Exemptions: Single purchase; small lots; requirements for partial registration.

Unless the method of disposition is adopted to evade the provisions of this chapter or of the provisions of the Interstate Land Sales Full Disclosure Act, 15 U.S.C. 1701 to 1720, inclusive, if each lot, parcel, interest or unit being offered or disposed of in any subdivision is at least one-sixteenth of a section as described by a survey of the government land office, but not less than 35 acres, or 40 acres in area, including roadways and easements, but not more than 80 acres in size, and the developer:

1. Completes an application in such form and containing such reasonable information as the Division may require;

2. Pays the fees prescribed in this chapter for a permit for partial registration;

3. Requires the purchaser or his or her agent to inspect the land before purchasing it; and

4. Signs an affirmation which states that the purchaser or his or her agent has inspected the land before purchasing it and makes that affirmation a matter of record pursuant to the regulations of the Division,

the developer need only comply with the provisions of NRS 119.183, 119.1835, 119.184 and 119.230.

(Added to NRS by 1985, 1406; A 1997, 1964)



NRS 119.122 - Exemptions: Evidence of secured indebtedness; investment trusts; cemetery lots; property without liens, encumbrances or adverse claims; regulations of Division; revocation.

1. The provisions of this chapter do not apply, unless the method of disposition is adopted to evade those provisions or the provisions of the Interstate Land Sales Full Disclosure Act, 15 U.S.C. 1701 to 1720, inclusive, upon notification to the Division by the person electing to be exempt under this subsection, to:

(a) Any offer or disposition of any evidence of indebtedness secured by way of any mortgage or deed of trust of real estate.

(b) Securities or units of interest issued by an investment trust regulated under the laws of this state, except where the Division finds that the enforcement of this chapter with respect to such securities or units of interest is necessary in the public interest and for the protection of purchasers.

(c) Cemetery lots.

2. Unless the method of disposition is adopted to evade the provisions of this chapter or the provisions of the Interstate Land Sales Full Disclosure Act, 15 U.S.C. 1701 to 1720, inclusive, this chapter does not apply to the sale or lease of real estate located in this state which is free and clear of all liens, encumbrances and adverse claims if each purchaser or his or her agent has personally inspected the lot before purchase and if the developer executes a written affirmation to that effect to be made a matter of record in accordance with regulations of the Division. As used in this subsection, the terms liens, encumbrances and adverse claims are not intended to refer to purchase money encumbrances nor property reservations which land developers commonly convey or dedicate to local bodies or public utilities for the purpose of bringing public services to the land being developed nor to taxes and assessments which, under applicable state or local law, constitute liens on the property before they are due.

3. The Division may, pursuant to regulations adopted by it, exempt from any of the provisions of this chapter any subdivision, if it finds that the enforcement of this chapter with respect to subdivisions or lots, parcels, units or interests in subdivisions is not necessary in the public interest and for the protection of purchasers. An exemption granted pursuant to this subsection is effective for a period not to exceed 1 year as determined by the division. The Division may revoke such an exemption at any time upon finding that the revocation is necessary for the protection of purchasers. Upon application for renewal of an exemption, the Division may renew an exemption for a period not to exceed 1 year as determined by the Division. An application for an exemption pursuant to this subsection, or for the renewal of such an exemption, must be accompanied by the applicable fee specified in NRS 119.320.

(Added to NRS by 1983, 413; A 1985, 1407; 1993, 2293)



NRS 119.125 - Exemptions: Time shares; memberships in campgrounds.

1. Any time-share project, person or subdivision which is subject to the requirements of this chapter for licensing and which complies with the provisions of chapter 119A of NRS is not required to comply with the provisions of this chapter.

2. Any campground or developer which is subject to the requirements of chapter 119B of NRS and complies with those provisions is not required to comply with the provisions of this chapter.

(Added to NRS by 1983, 996; A 1985, 1671)



NRS 119.128 - Exemptions: Limitation.

An exemption pursuant to this chapter is not an exemption from the provisions of NRS 278.010 to 278.630, inclusive.

(Added to NRS by 1983, 414; A 2013, 3213)



NRS 119.130 - License: Requirement; appointment of Secretary of State as agent for service of process; procedure for service of process.

1. No subdivision or lot, parcel, unit or interest in any subdivision may in any way be offered or sold in this state by any person until:

(a) The person has appointed in writing the Secretary of State to be his or her agent, upon whom all process, in any action or proceeding against the person, may be served, and in this writing the person agrees that any process against him or her which is served on the Secretary of State is of the same legal validity as if served on the person and that the appointment continues in force as long as any liability remains outstanding against the person in this state. The written appointment must be acknowledged before a notary public and must be filed in the Office of the Secretary of State with a fee of $10 for accepting and transmitting any legal process served on the Secretary of State. Copies certified by the Secretary of State are sufficient evidence of the appointment and agreement.

(b) The person has received a license under NRS 119.160.

2. Service of process authorized by paragraph (a) of subsection 1 must be made by filing with the Secretary of State:

(a) Two copies of the legal process. The copies must include a specific citation to the provisions of this section. The Secretary of State may refuse to accept such service if the proper citation is not included in each copy.

(b) A fee of $10.

The Secretary of State shall forthwith forward one copy of the legal process to the licensee, by registered or certified mail prepaid to the licensee.

(Added to NRS by 1971, 1405; A 1983, 412; 1985, 1408; 1997, 475)



NRS 119.140 - License: Required information; application; fee.

Any person or broker proposing to offer or sell any subdivision or lot, parcel, unit or interest therein in this state shall first submit to the Division:

1. The name and address of each person owning or controlling an interest of 10 percent or more.

2. The name, principal occupation and address of every officer, director, partner, owner, associate or trustee of the subdivider.

3. The legal description and area of lands.

4. A true statement of the condition of the title to the land, including all encumbrances thereon.

5. A true statement of the terms and conditions on which it is intended to dispose of the land and copies of the instruments which will be delivered to a purchaser to evidence his or her interest in the subdivision and of the contracts and other agreements which a purchaser will be required to agree to or sign.

6. A true statement of the provisions, if any, that have been made for public utilities in the proposed subdivision, including water, electricity, gas, telephone and sewerage facilities.

7. A true statement of the use for which the proposed subdivision will be offered.

8. A true statement of the provisions, if any, limiting the use or occupancy of the parcels in the subdivision.

9. A true statement of the maximum depth of fill used, or proposed to be used on each lot, and a true statement on the soil conditions in the subdivision supported by engineering reports showing the soil has been, or will be, prepared in accordance with the recommendations of a licensed civil engineer.

10. A true statement of the amount of indebtedness which is a lien upon the subdivision or any part thereof, and which was incurred to pay for the construction of any on-site or off-site improvement, or any community or recreational facility, and the names and addresses of the holders of the indebtedness together with an indication of their relationship, if any, to the owner and subdivider.

11. A true statement or reasonable estimate, if applicable, of the amount of any indebtedness which has been or is proposed to be incurred by an existing or proposed special district, entity, taxing area or assessment district, within the boundaries of which the subdivision, or any part thereof, is located, and which is to pay for the construction or installation of any improvement or to furnish community or recreational facilities to the subdivision, and which amounts are to be obtained by ad valorem tax or assessment, or by a special assessment or tax upon the subdivision, or any part thereof.

12. A true statement describing any agricultural activities or conditions in the area which may adversely affect residents of the subdivision, including any odors, cultivation and related dust, agricultural burning, application of pesticides, or irrigation and drainage.

13. Such other information as the owner, his or her agent or subdivider may wish to present.

14. A completed application for a license in such form and containing such additional information as the Division may require on its filing forms.

15. The fees prescribed by this chapter.

(Added to NRS by 1971, 1405; A 1973, 1753; 1983, 1679; 1997, 1061)



NRS 119.150 - License: Investigation.

1. The Division shall, before issuing any license pursuant to the provisions of this chapter to any person, fully investigate all information placed before it as is required pursuant to this chapter and, if in the judgment of the Division it is necessary, inspect the property which is the subject of the application. All reasonable expenses incurred by the Division in carrying out the investigation or inspection must be paid by the applicant and no license may be issued until those expenses have been fully paid.

2. Payments received by the Division pursuant to this section must be deposited in the State Treasury for Credit to the Real Estate Investigative Account, which is hereby created in the State General Fund. The Administrator shall use this Account to pay the expenses of agents and employees of the Division in making an investigation pursuant to this section. The Administrator may advance money for those expenses when appropriate.

3. Each expenditure from the Investigative Account must be paid as other claims against the State are paid.

(Added to NRS by 1971, 1406; A 1973, 1754; 1979, 100; 1991, 1752)



NRS 119.160 - License: Issuance; denial; temporary permit; hearing.

1. The Administrator shall make an examination of any subdivision, and shall, unless there are grounds for denial, issue to the subdivider a property report authorizing the sale or lease, or the offer for sale or lease, in this state of the lots or parcels in the subdivision. The report must contain the data obtained in accordance with NRS 119.140 and which the Administrator determines are necessary to carry out the purposes of this chapter. The Administrator may publish the report.

2. The grounds for denial are:

(a) Failure to comply with any of the provisions in this chapter or the rules and regulations of the Division pertaining thereto.

(b) That the sale or lease would constitute misrepresentation to or deceit or fraud of the purchasers or lessees.

(c) Inability to deliver title or other interest contracted for.

(d) Inability to demonstrate that adequate financial arrangements have been made for all off-site improvements included in the offering.

(e) Inability to demonstrate that adequate financial arrangements have been made for any community, recreational or other facilities included in the offering.

(f) Failure to make a showing that the parcels can be used for the purpose for which they are offered.

(g) Failure to provide in the contract or other writing the use or uses for which the parcels are offered, together with any covenants or conditions relative thereto.

(h) Agreements or bylaws to provide for management or other services pertaining to common facilities in the offering, which fail to comply with the regulations of the Division.

(i) Failure to demonstrate that adequate financial arrangements have been made for any guaranty or warranty included in the offering.

3. If the Administrator finds that grounds for denial exist, the Administrator shall issue an order so stating to the owner or subdivider no later than 30 days after receipt of the information required to be filed by NRS 119.130 and 119.140. The Administrator may, alternatively, issue a temporary permit to be effective for not more than 6 months from the date of issuance. If the Administrator issues an order of denial, the owner or developer may appeal the order to the Director who shall, within 5 days of the receipt of the appeal, determine whether grounds for denial exist. If the Director finds that grounds for denial exist, the Director shall confirm the denial. If the Director confirms the denial, the owner or developer may appeal to the Real Estate Commission, which shall conduct a hearing and either confirm the denial or order a license issued within 30 days of the receipt of the appeal.

4. If it appears to the Administrator that a statement of record, or any amendment thereto, is on its face incomplete or inaccurate in any material respect, the Administrator shall so advise the developer within a reasonable time after the filing of the statement or the amendment, but before the date the statement or amendment would otherwise be effective. This notification serves to suspend the effective date of the statement or the amendment until 30 days after the developer files such additional information as the Administrator requires. Any developer, upon receipt of such notice, may request a hearing, and the hearing must be held within 20 days after receipt of the request by the Administrator.

(Added to NRS by 1971, 1406; A 1973, 1755; 1981, 1616; 1987, 1075; 1993, 1509)



NRS 119.163 - License: Creation and maintenance of website through which licenses may be renewed; fees.

The Division may:

1. Create and maintain a secure website on the Internet through which each registered representative s license issued pursuant to the provisions of this chapter may be renewed; and

2. For each registered representative s license renewed through the use of a website created and maintained pursuant to subsection 1, charge a fee in addition to any other fee provided for pursuant to this chapter which must not exceed the actual cost to the Division for providing that service.

(Added to NRS by 2007, 586)



NRS 119.165 - Renewal of permit; creation and maintenance of website; fees.

1. A developer s permit must be renewed annually by the developer by filing an application with and paying the fee for renewal to the Administrator. The application must be filed and the fee paid not later than 30 days before the date on which the permit expires. The application must include any change that has occurred in the information previously provided to the Administrator or in a property report provided to a prospective purchaser pursuant to the provisions of NRS 119.182.

2. The renewal is effective on the 30th day after the filing of the application unless the Administrator:

(a) Denies the renewal pursuant to NRS 119.325 or for any other reason; or

(b) Approves the renewal on an earlier date.

3. The Division may:

(a) Create and maintain a secure website on the Internet through which each developer s permit issued pursuant to the provisions of this chapter may be renewed; and

(b) For each developer s permit renewed through the use of a website created and maintained pursuant to paragraph (a), charge a fee in addition to any other fee provided for pursuant to this chapter which must not exceed the actual cost to the Division for providing that service.

(Added to NRS by 1987, 1075; A 2001, 528; 2007, 586)



NRS 119.167 - Requirement to notify Division in writing of certain convictions.

1. A developer or registered representative shall notify the Division in writing if he or she is convicted of, or enters a plea of guilty, guilty but mentally ill or nolo contendere to, a felony or any offense involving moral turpitude.

2. A developer or registered representative shall submit the notification required by subsection 1:

(a) Not more than 10 days after the conviction or entry of the plea of guilty, guilty but mentally ill or nolo contendere; and

(b) When submitting an application to renew a license, permit or registration issued pursuant to this chapter.

(Added to NRS by 2007, 1547)



NRS 119.170 - Sales: Reference to Division or employees prohibited.

No person, broker, salesperson or registered representative shall in any manner refer to the Division or to any member or employee thereof in offering or selling in this state any subdivision lot, parcel or unit in a subdivision nor make any representation whatsoever that such property has been inspected or approved or otherwise passed upon by the Division or any official, department or employee of this state.

(Added to NRS by 1971, 1407)



NRS 119.175 - Responsibility of developer for acts of others.

The developer is responsible for the acts of each broker, salesperson, registered representative and any other person the developer employs or engages to represent him or her which are performed within the scope of such employment or engagement.

(Added to NRS by 1973, 1759)



NRS 119.180 - Sales: Approval of plan and methods required; application by broker and salesperson.

No subdivision or lot, parcel or unit in any subdivision may be sold:

1. Until the Division has approved a written plan or the methods proposed to be employed for the procurement of prospective purchasers, the sale to purchasers and the retention of purchasers after sale. The plan or methods must describe with particularity:

(a) The form and content of advertising to be used;

(b) The nature of the offer of gifts or other free benefits to be extended;

(c) The nature of promotional meetings involving any person or act described in this subsection;

(d) The contracts, agreements and other papers to be employed in the sale of the property; and

(e) Such other reasonable details as the Division requires.

The written plan, or the methods proposed, may be filed as a part of the application under NRS 119.140.

2. Except through a broker, and before any offering or disposition, pursuant to any license granted under this chapter, the name of the broker must be placed on file with the Division. Only that broker or his or her real estate salesperson may offer or sell the subdivided property or any interest therein. Before a salesperson offers or sells any property or interest, the salesperson s name must be placed on file with the Division. The broker and salesperson, if any, shall:

(a) Complete an application in such a form and containing such reasonable information as the Division requires.

(b) Pay the fees prescribed in this chapter.

A broker and a salesperson may represent one or more developers only after completing an application with respect to each developer in such a form and containing such reasonable information as the Division requires and paying the fees prescribed in this chapter.

(Added to NRS by 1971, 1407; A 1973, 1756; 1977, 59; 1983, 274, 412; 1985, 1408; 1987, 786)



NRS 119.181 - Sales: Activities of registered representatives; application by registered representative.

1. No person, except a registered representative of the developer or a broker or salesperson who has complied with NRS 119.180 may induce, solicit or attempt to have any person attend any offer or sale of subdivision property or any interest therein. A broker is responsible for the inducing and soliciting activities of his or her registered representative. The registered representative and the developer must comply with the same standards of business ethics as apply to licensed real estate brokers and salespersons. A registered representative shall not make statements of any kind concerning prices, interests or values of the subdivision property. A registered representative s activities must be limited to inducing and soliciting persons to attend an offer or sale of subdivision property and handing out information approved by the Division and a registered representative shall strictly conform to the written plan approved by the Division pursuant to NRS 119.180.

2. Before engaging in any activities specified in subsection 1, each registered representative of the developer, under such regulations as the Division may promulgate, shall:

(a) Complete an application in such form and containing such reasonable information as the Division may require.

(b) Pay the fees prescribed in this chapter.

Such a person shall be known as a registered representative of the developer and may not use the term licensee. Real estate brokers and salespersons licensed in the State of Nevada may function as registered representatives upon the completion of whatever application and the submission of whatever reasonable information the Division may prescribe, and upon the payment of the fees prescribed in this chapter.

(Added to NRS by 1983, 276)



NRS 119.182 - Sales: Review of information by broker or salesperson; rescission by purchaser.

1. The information submitted pursuant to NRS 119.140 must be given to and reviewed with each purchaser by the broker or salesperson before the execution of any contract for the sale of any such property. The broker shall obtain from the purchaser a signed receipt for a copy of the information and, if a contract for disposition is entered into, the receipt and a copy of all contracts and agreements must be kept in the broker s files within the State of Nevada for 3 years or 1 year after final payment has been made on any contract for the sale of property, whichever is longer, and is subject to such inspection and audit as may be prescribed by regulations of the Division.

2. The purchaser of any subdivision or any lot, parcel, unit or interest in any subdivision, not exempted under the provisions of NRS 119.120 or 119.122 may cancel, by written notice, the contract of sale until midnight of the fifth calendar day following the date of execution of the contract, and the contract must so provide. The right of cancellation may not be waived. Any attempt by the developer to obtain such a waiver results in a contract which is voidable by the purchaser.

3. The notice of cancellation may be delivered personally to the developer or sent by certified mail, return receipt requested, to the business address of the developer.

4. The developer shall, within 15 days after receipt of the notice of cancellation, return all payments made by the purchaser.

(Added to NRS by 1983, 277; A 1983, 414; 1987, 301; 2003, 983; 2007, 1548)



NRS 119.183 - Sales: Disclosure to purchaser concerning public services and utilities.

Each seller of more than one lot created by a map of division into large parcels must, before the intending purchaser signs any binding agreement, disclose to the intending purchaser in writing by a separate document signed by the intending purchaser that the city, county, school district and special districts are not obligated to furnish any service, specifically mentioning fire protection and roads, to the land so divided, and that any public utility may be similarly free of obligation.

(Added to NRS by 1979, 1507)



NRS 119.1835 - Sales: Disclosure to purchaser of location of rights-of-way and easements for electrical transmission lines.

It is unlawful for a developer to sell any lot, parcel, unit or interest in a subdivision without disclosing to the purchaser in writing, before the purchaser signs any binding agreement, the location in the subdivision, and on all land contiguous thereto, of all rights-of-way and easements for transmission lines of public utilities that supply electricity if the developer knows or reasonably should know the locations of such rights-of-way and easements.

(Added to NRS by 1997, 1964)



NRS 119.1837 - Sales: Developer must comply with certain provisions governing public offering statements for common-interest community containing converted building.

It is unlawful for a developer to sell any lot, parcel, unit or interest in a subdivision without complying with the provisions of NRS 116.4106, if applicable.

(Added to NRS by 2005, 2622)



NRS 119.184 - Sales: Approval of advertising and offering.

1. A subdivision consisting of land situated in the State of Nevada or another state must not be advertised or offered for sale within the State of Nevada until the advertising and offering is approved by the Division. Each advertisement must contain the processing number assigned by the Division.

2. Each application for approval of advertising must be accompanied by:

(a) A filing fee based on a schedule of fees established by the Division; and

(b) Fees for inspecting the advertising and the property in amounts established by the Division.

3. The Division shall render a decision upon an application for approval of an advertising or offering within 30 days from the date the application is filed.

4. The Division shall adopt regulations to accomplish the purpose of this section.

(Added to NRS by 1983, 278; A 1993, 2294; 2003, 1305)



NRS 119.185 - Qualifications of registered representatives.

1. Registered representative permits shall be granted only to persons who:

(a) Bear a good reputation for honesty, truthfulness and fair dealing;

(b) Are of good moral character;

(c) Are competent to transact the business of a registered representative in such a manner as to safeguard the interests of the public; and

(d) Meet such other reasonable requirements as the Division may promulgate.

2. The Division shall establish rules and regulations to carry out the provisions of this section.

(Added to NRS by 1973, 1759)



NRS 119.190 - Additional penalty for violations.

In addition to any other penalty imposed by this chapter, the Division:

1. Shall suspend or revoke the license or registration of a broker, real estate salesperson or registered representative who violates any provision of this chapter for such time as in the circumstances it considers justified.

2. May deny the renewal of the license or registration of a broker, real estate salesperson or registered representative who violates any provision of this chapter.

(Added to NRS by 1971, 1408; A 1995, 376; 2001, 529)



NRS 119.200 - Participation by officers and employees of Division prohibited.

No officer or employee of the Division or any association, firm or corporation with which an officer or employee is associated shall act as a broker of a subdivision, lot, parcel, unit or interest therein or offer or dispose of a subdivision, lot, parcel, unit or interest therein required to be approved pursuant to NRS 119.140.

(Added to NRS by 1971, 1408)



NRS 119.210 - News media not liable for publication or content of advertisements.

The owner, publisher, licensee or operator of any newspaper, magazine, television or radio broadcasting station or network of stations or the agents or employees of any such owner, publisher, licensee or operator of such a newspaper, magazine, station or network of stations shall not be liable under this chapter for any advertising of any subdivision, lot, parcel or unit in any subdivision carried in any such newspaper or magazine or by any such television or radio broadcasting station or network of stations nor shall any of them be liable under this chapter for the contents of any such advertisement.

(Added to NRS by 1971, 1409)



NRS 119.220 - Action by purchaser or Administrator for misrepresentation or other violation.

1. Where any part of the statement of record, when that part became effective, contained an untrue statement of a material fact or omitted to state a material fact required to be stated therein, the Administrator or any person acquiring a lot in the subdivision covered by the statement of record from the developer or his or her agent during the period the statement remained uncorrected (unless it is proved that at the time of the acquisition the Administrator or purchaser knew of the untruth or omission) may sue the developer in any court of competent jurisdiction.

2. Any developer or agent, who sells or leases a lot in a subdivision:

(a) In violation of this chapter; or

(b) By means of a property report which contained an untrue statement of a material fact or omitted to state a material fact required to be stated therein,

may be sued by the Administrator or purchaser of the lot.

3. If a suit authorized under subsection 1 or 2 is brought by the purchaser, the purchaser is entitled to recover such damages as represent the difference between the amount paid for the lot and the reasonable cost of any improvements thereto, and the lesser of:

(a) The value thereof as of the time the suit was brought;

(b) The price at which the lot has been disposed of in a bona fide market transaction before suit; or

(c) The price at which the lot has been disposed of after suit in a bona fide market transaction but before judgment,

or to rescission of the contract of sale and the refund of any consideration paid by the purchaser.

4. If a suit authorized under subsection 1 or 2 is brought by the Administrator, the Administrator may seek a declaration of the court that any person entitled to sue the developer or his or her agent under this section is entitled to the right of rescission and the refund of any consideration paid by him or her.

5. Every person who becomes liable to make any payment under this section may recover contribution as in cases of contract from any person who, if sued separately, would have been liable to make the same payment.

6. Reasonable attorney s fees may be awarded to the prevailing party in any action brought under this section. Any action to rescind a contract of sale under this section must be brought within 1 year after the date of purchase or within 1 year after the date of the discovery of the misrepresentation giving rise to the action for rescission.

7. The provisions of this section are in addition to and not a substitute for any other right of a person to bring an action in any court for any act involved in the offering or sale of an interest in a subdivision or the right of the State to punish any person for any violation of any law.

(Added to NRS by 1971, 1409; A 1973, 1758; 1987, 1076)



NRS 119.230 - Sale under blanket encumbrance unlawful; exceptions.

It is unlawful for the owner or subdivider to sell lots or parcels within a subdivision subject to a blanket encumbrance unless one of the following conditions is complied with:

1. All sums paid or advanced by purchasers are placed in an escrow or other depository acceptable to the Division until the fee title contracted for is delivered to such purchaser by deed together with complete release from all financial encumbrances; or

2. The fee title to the subdivision is placed in trust under an agreement or trust acceptable to the Division until a proper release from each blanket encumbrance, including all taxes, is obtained and title contracted for is delivered to such purchaser; or

3. Such blanket encumbrance contains provisions evidencing the subordination or release of the lien of the holder or holders of the blanket encumbrance to the rights of those persons purchasing from the subdivider, and further evidencing that the subdivider is able to secure releases from such blanket encumbrances with respect to the property upon full payment of the purchase price owed by such person.

(Added to NRS by 1971, 1409)



NRS 119.240 - Adoption of regulations required.

The Division shall, not later than January 1, 1972, and may from time to time thereafter, promulgate such regulations as it deems necessary for the carrying out and enforcement of the provisions of this chapter.

(Added to NRS by 1971, 1410)



NRS 119.250 - Actions to enjoin violations; intervention.

1. Whenever the Division believes from evidence satisfactory to it that any person has violated any order, regulation, license, permit, decision, demand or requirement, or any part or provision thereof, or any of the provisions of this chapter, it may bring an action in the name of the Division in the district court of the State of Nevada in the county wherein such person resides or maintains his or her principal place of business, or, if such person resides outside the State of Nevada, in any court with proper jurisdiction within or outside the State of Nevada, against such person to enjoin such person from continuing such violation, engaging therein or doing any act or acts in furtherance thereof.

2. The Administrator in the name of the Division may intervene in any action involving a subdivision or interest therein, within the provisions of this chapter, if such intervention is necessary in the public interest and for the protection of purchasers.

(Added to NRS by 1973, 1760)



NRS 119.260 - Orders to cease and desist; agreement with developer in lieu of issuance of order.

1. The Administrator may issue orders directing persons to desist and refrain from engaging in activities for which they are not licensed under this chapter or conducting activities in a manner not in compliance with the provisions of this chapter.

2. A person who has violated any of the provisions of this chapter shall not engage in any activity for which a license issued pursuant to this chapter is required after receiving an order in writing from the Administrator directing the person to desist and refrain from so doing.

3. Within 30 days after the receipt of such an order, the person may file a verified petition with the Administrator for a hearing.

4. The Administrator shall hold a hearing within 30 days after the petition has been filed. If the Administrator fails to hold a hearing within 30 days, or does not render a written decision within 45 days after the final hearing, the cease and desist order is rescinded.

5. If the decision of the Administrator after a hearing is against the person ordered to cease and desist, the person may appeal that decision by filing, within 30 days after the date on which the decision was issued, a petition in the district court for the county in which the person conducted the activity. The burden of proof in the appeal is on the appellant. The court shall consider the decision of the Administrator for which the appeal is taken and is limited solely to a consideration and determination of the question of whether there has been an abuse of discretion on the part of the Administrator in making the decision.

6. In lieu of issuing an order to cease and desist, if the developer is conducting activities in a manner not in compliance with the provisions of this chapter, the Administrator may enter into an agreement with the developer in which the developer agrees to:

(a) Discontinue the activities that are not in compliance with this chapter;

(b) Pay all costs incurred by the Division in investigating the developer s activities and conducting any necessary hearing; and

(c) Return to the purchasers any money or property which the developer acquired through such activities.

Except as otherwise provided in NRS 239.0115, the terms of such an agreement are confidential unless violated by the developer.

(Added to NRS by 1973, 1760; A 1985, 1409; 1995, 376; 2007, 2071)



NRS 119.265 - Confidentiality of records: Certain records relating to complaint or investigation deemed confidential; certain records relating to disciplinary action deemed public records.

1. Except as otherwise provided in this section and NRS 239.0115, a complaint filed with the Division alleging a violation of this chapter, all documents and other information filed with the complaint and all documents and other information compiled as a result of an investigation conducted to determine whether to initiate disciplinary action are confidential and may be disclosed in whole or in part only as necessary in the course of administering this chapter or to a licensing board or agency or any other governmental agency, including, without limitation, a law enforcement agency, that is investigating a person who holds a license or permit issued pursuant to this chapter.

2. The complaint or other charging documents filed with the Division to initiate disciplinary action and all documents and other information considered by the Division or a hearing officer when determining whether to impose discipline are public records.

(Added to NRS by 2007, 1547)



NRS 119.267 - Confidentiality of records: Certain criminal and financial records deemed confidential; exceptions.

Except as otherwise provided in NRS 119.265, unless otherwise ordered by a court, the Division may keep confidential the criminal and financial records of a licensee, permittee or an applicant for a license or permit issued pursuant to this chapter.

(Added to NRS by 2009, 364)



NRS 119.270 - Hearing officers.

In any proceeding under this chapter, the Administrator may appoint hearing officers from the staff of the Department of Business and Industry who shall act as his or her agents and conduct any hearing or investigation which may be conducted by the Administrator under the provisions of this chapter.

(Added to NRS by 1973, 1760; A 1993, 1510)



NRS 119.280 - Powers of Administrator to take testimony, administer oaths, issue subpoenas and classify confidential records.

1. The Administrator may:

(a) Take testimony and other evidence concerning all matters within the jurisdiction of the Division under this chapter.

(b) Administer oaths.

(c) Certify to all official acts.

(d) For cause, issue subpoenas for attendance of witnesses and the production of books and papers.

2. The Administrator shall classify as confidential certain records and information obtained by the Division when such matters are trade secrets, including but not limited to lists of prospective purchasers and lists of purchasers with whom a sale has been consummated. This power is subject to the limitations and protective measures in NRS 49.325.

(Added to NRS by 1973, 1761)



NRS 119.290 - Service of process; witness fees.

1. In any hearing in any part of the State the process issued by the Administrator extends to all parts of the State and may be served by any person authorized to serve process of courts of record.

2. The person serving any such process shall receive such compensation as may be allowed by the Administrator, not to exceed the fees prescribed by law for similar service.

3. Each witness who appears by order of the Administrator shall receive for his or her attendance the same fees and mileage allowed by law to a witness in civil cases, which amount shall be paid by the party at whose request the witness is subpoenaed.

(Added to NRS by 1973, 1761)



NRS 119.300 - Action to compel attendance of witnesses and production of documents.

1. The district court in the county in which any hearing may be held has the power to compel the attendance of witnesses, the giving of testimony and the production of books and papers as requested by any subpoena issued by the Administrator.

2. In case of the refusal of any witness to attend, testify or produce any papers required by such subpoena, the Administrator may report to the district court in the county in which the hearing is pending by petition, setting forth:

(a) That due notice has been given of the time and place of attendance of the witness or the production of the books and papers;

(b) That the witness has been subpoenaed in the manner prescribed in this chapter; and

(c) That the witness has failed and refused to attend or produce the papers required by subpoena before the Administrator in the cause or proceeding named in the subpoena or has refused to answer questions propounded to the witness in the course of such hearing, and asking an order of the court compelling the witness to attend and testify or produce the books or papers before the Administrator.

3. The court, upon petition of the Administrator, may enter an order directing the witness to appear before the court at a time and place to be fixed by the court in such order, the time to be not more than 10 days from the date of the order, and then and there show cause why the witness has not attended, testified or produced the books or papers before the Administrator. A certified copy of the order shall be served upon the witness. If it appears to the court that the subpoena was regularly issued by the Administrator, the court may thereupon enter an order that the witness appear before the Administrator at the time and place fixed in the order and testify or produce the required books or papers, and upon failure to obey the order the witness shall be dealt with as for contempt of court.

(Added to NRS by 1973, 1761)



NRS 119.310 - Depositions and discovery.

1. The Administrator may, in any hearing before the Administrator, cause the depositions of witnesses to be taken in the manner prescribed by the Nevada Rules of Civil Procedure for like depositions in civil actions in the district court of this state, and to that end may compel the attendance of witnesses and the production of books and papers.

2. The clerk of the district court in the county in which any hearing is held by the Administrator shall, upon the application of the Administrator, issue commissions or letters rogatory to other states for the taking of evidence therein for use in any proceedings before the Administrator.

3. Any party to any hearing before the Administrator shall have the right to the attendance of witnesses in his or her behalf at such hearing or upon deposition, as set forth in this section, upon making request therefor to the Administrator and designating the name and address of the person or persons sought to be subpoenaed.

(Added to NRS by 1973, 1762)



NRS 119.320 - Fees.

1. Subject to the provisions of this chapter, the Division shall collect the following fees at such times and upon such conditions as it may provide by regulation:

For each annual registered representative s license to represent a developer $85

For each transfer of a registered representative s license to represent a developer 30

For each penalty for a late renewal of a registered representative s license.. 40

For each application for a developer s request for an exemption from any provision of this chapter 275

For each application for renewal of an exemption from any provision of this chapter 275

For each developer s permit per subdivision..................................................... 500

For each developer s temporary permit for each subdivision........................ 275

For each renewal of a developer s permit.......................................................... 500

For each developer s partial registration pursuant to NRS 119.121............. 275

For each amendment to a developer s permit.................................................. 150

The $500 fee for a developer s permit per subdivision does not apply to any subdivision having 34 or fewer lots, parcels, interests or units.

2. At the time of the original filing, each developer shall pay an additional $5 for each lot, parcel, interest or unit in any one subdivision in excess of 50, but not exceeding 250 such lots, parcels, interests or units; $4 for 251 through 500 lots, parcels, interests or units in any one subdivision; $3 for 501 through 750 lots, parcels, interests or units in any one subdivision; and $2.50 for all lots, parcels, interests or units in excess of 750 in any one subdivision. The developer may designate lots, parcels, interests or units it intends to offer for sale or lease in this state out of the subdivision, and the fee per lot, parcel, interest or unit is only applicable to those lots, parcels, interests or units. The units must be designated in groupings of no less than 5 contiguous units in each group, except that the Division may accept fewer upon request of the developer. If the developer determines to offer additional lots, parcels, interests or units, it shall so certify to the Division and pay the additional fee therefor.

3. With the exception of the fees for a registered representative s license or transfer, the fees enumerated in this section must be reduced by the Administrator at such times as, in his or her judgment, the Administrator considers a reduction equitable in relation to the necessary costs of carrying out the administration and enforcement of the provisions of this chapter.

(Added to NRS by 1973, 1762; A 1981, 1618; 1985, 1410; 1987, 1077; 1993, 2294; 2003, 1305)



NRS 119.322 - Disciplinary action for failure to pay money to Real Estate Division.

In addition to any other remedy or penalty, the Administrator may:

1. Refuse to issue a license, permit or registration to a person who has failed to pay money which the person owes to the Division.

2. Refuse to renew, or suspend or revoke, the license, permit or registration of a person who has failed to pay money which the person owes to the Division.

(Added to NRS by 2003, 1304)



NRS 119.325 - Grounds for imposing fine or suspending, revoking, denying renewal of or placing conditions upon property report, permit, partial registration, exemption or license.

The Administrator may impose a fine or suspend, revoke, deny the renewal of or place conditions upon the property report, permit, partial registration, exemption or license issued pursuant to this chapter of a developer at any time if:

1. The developer obtained the property report, permit, partial registration, exemption or license by false or fraudulent representation; or

2. The developer violates any of the terms or conditions of the property report, permit, partial registration, exemption or license, the provisions of this chapter or the regulations adopted pursuant thereto.

The Administrator shall not impose a fine of more than $5,000 pursuant to this section.

(Added to NRS by 1995, 376; A 2001, 529)



NRS 119.327 - Expiration, revocation or surrender of property report, permit, partial registration, exemption, license or registration does not prohibit disciplinary action against holder thereof.

The expiration or revocation of a property report, permit, partial registration, exemption, license or registration by operation of law or by order or decision of the Administrator, a hearing officer or a court of competent jurisdiction, or the voluntary surrender of a property report, permit, partial registration, exemption, license or registration by a developer, broker, real estate salesperson or registered representative does not:

1. Prohibit the Administrator or Division from initiating or continuing an investigation of, or action or disciplinary proceeding against, the developer, broker, real estate salesperson or registered representative as authorized pursuant to the provisions of this chapter or the regulations adopted pursuant thereto; or

2. Prevent the imposition or collection of any fine or penalty authorized pursuant to the provisions of this chapter or the regulations adopted pursuant thereto against the developer, broker, real estate salesperson or registered representative.

(Added to NRS by 2001, 528)



NRS 119.329 - Administrative fine for engaging in certain conduct without license, permit, registration or authorization; procedure for imposition of fine; judicial review; exceptions.

1. In addition to any other remedy or penalty, the Administrator may impose an administrative fine against any person who knowingly:

(a) Engages or offers to engage in any activity for which a license, permit or registration or any type of authorization is required pursuant to this chapter, or any regulation adopted pursuant thereto, if the person does not hold the required license, permit or registration or has not been given the required authorization; or

(b) Assists or offers to assist another person to commit a violation described in paragraph (a).

2. If the Administrator imposes an administrative fine against a person pursuant to this section, the amount of the administrative fine may not exceed the amount of any gain or economic benefit that the person derived from the violation or $5,000, whichever amount is greater.

3. In determining the appropriate amount of the administrative fine, the Administrator shall consider:

(a) The severity of the violation and the degree of any harm that the violation caused to other persons;

(b) The nature and amount of any gain or economic benefit that the person derived from the violation;

(c) The person s history or record of other violations; and

(d) Any other facts or circumstances that the Administrator deems to be relevant.

4. Before the Administrator may impose the administrative fine, the Administrator must provide the person with notice and an opportunity to be heard.

5. The person is entitled to judicial review of the decision of the Administrator in the manner provided by chapter 233B of NRS.

6. The provisions of this section do not apply to a person who engages or offers to engage in activities within the purview of this chapter if:

(a) A specific statute exempts the person from complying with the provisions of this chapter with regard to those activities; and

(b) The person is acting in accordance with the exemption while engaging or offering to engage in those activities.

(Added to NRS by 2003, 1304)



NRS 119.330 - Unlawful acts; penalties.

1. Except as otherwise provided in subsection 2, a person violating a provision of this chapter, if a natural person, is guilty of a gross misdemeanor, and if a copartnership, association or corporation, shall be punished by a fine of not more than $10,000 for each offense.

2. A person who:

(a) Sells or attempts to sell in this state any subdivision or any lot, parcel, unit or interest in any subdivision by means of intentional misrepresentation, deceit or fraud; or

(b) Obtains or attempts to obtain a license under this chapter by means of intentional misrepresentation, deceit or fraud,

is guilty of a category C felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

3. An officer or agent of a corporation, or member or agent of a copartnership or association, who personally participates in or is an accessory to any violation of this chapter by the copartnership, association or corporation, is subject to the penalties prescribed for natural persons in this section.

4. This section does not release any person, corporation, association or copartnership from civil liability or criminal prosecution under any other law of this state.

5. Upon conviction the court may revoke the license of the person so convicted, in addition to imposing the other penalties provided in this section.

(Added to NRS by 1973, 1763; A 1979, 1459; 1995, 1243)



NRS 119.340 - Provisions of chapter are supplemental.

The provisions of this chapter are in addition to and not a substitute for NRS 278.010 to 278.630, inclusive.

(Added to NRS by 1977, 1515; A 2013, 3213)






Chapter 119A - Time Shares

NRS 119A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 119A.020 to 119A.160, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1983, 977; A 1985, 1137; 1991, 96; 1999, 2688; 2001, 2499; 2013, 1581, 3510)



NRS 119A.020 - Administrator defined.

Administrator means the Real Estate Administrator.

(Added to NRS by 1983, 977)



NRS 119A.030 - Affiliate of the developer defined.

Affiliate of the developer means any person who controls, is controlled by or is under common control with a developer, including a person who:

1. Is a general partner, officer, director or employer of the developer;

2. Directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with the power to vote, or holds proxies representing more than 20 percent of the voting interest in the developer;

3. Controls the election of a majority of the directors of the developer; or

4. Has contributed more than 20 percent of the capital of the developer.

(Added to NRS by 1983, 977; A 2001, 2499)



NRS 119A.031 - Affiliate of the manager defined.

Affiliate of the manager means any person who controls, is controlled by or is under common control with a manager, including a person who:

1. Is a general partner, officer, director or employer of the manager;

2. Directly or indirectly or acting in concert with one or more persons, or through one or more subsidiaries, owns, controls, or holds with the power to vote more than 20 percent of the voting interest in the manager;

3. Controls the election of a majority of the directors of the manager; or

4. Has contributed more than 20 percent of the capital of the manager.

(Added to NRS by 2001, 2494)



NRS 119A.032 - Association defined.

Association means an association of owners established pursuant to NRS 119A.520.

(Added to NRS by 2001, 2494)



NRS 119A.033 - Blanket encumbrance defined.

Blanket encumbrance means any mortgage, deed of trust, option to purchase, mechanic s lien, vendor s lien or interest under a contract or agreement for sale, judgment lien, federal or state tax lien or other lien or encumbrance which secures or evidences an obligation to pay money or to sell or convey any property made available to purchasers by the developer or any portion thereof and which authorizes, permits or requires the foreclosure or other disposition of the property affected. The term does not include a lien for taxes or assessments levied by any public authority which are not due.

(Added to NRS by 1985, 1134)



NRS 119A.034 - Board defined.

Board means the governing body designated in a time-share instrument to act on behalf of an association.

(Added to NRS by 2001, 2494)



NRS 119A.035 - Branch office defined.

Branch office means an office operated by a real estate broker who is licensed pursuant to chapter 645 of NRS, separate from the principal location of the real estate broker, for the purpose of engaging in the business of selling or reselling time shares.

(Added to NRS by 2013, 3506)



NRS 119A.036 - Common area defined.

Common area means those portions of a project other than the units. The term includes any easement which benefits the project.

(Added to NRS by 2001, 2494)



NRS 119A.038 - Component site defined.

Component site means the specific geographic location where units that are part of a time-share plan are located. The term includes units added to a single project in the same specific geographic location and under common management.

(Added to NRS by 2013, 1576, 3507)



NRS 119A.040 - Developer defined.

Developer means any person who:

1. Creates a time-share plan or is in the business of selling time shares, other than those employees or agents of the developer who sell time shares on the developer s behalf; or

2. Succeeds to the interest of a developer by sale, lease, assignment, mortgage or other transfer.

The term includes only those persons who offer time shares for disposition in the ordinary course of business.

(Added to NRS by 1983, 977; A 2013, 1581)



NRS 119A.041 - Developer s reserved rights defined.

Developer s reserved rights means any right reserved in a time-share instrument for the benefit of the developer, the exercise of which does not require a vote of the other owners.

(Added to NRS by 2001, 2495)



NRS 119A.050 - Division defined.

Division means the Real Estate Division of the Department of Business and Industry.

(Added to NRS by 1983, 977; A 1993, 1510)



NRS 119A.052 - Limited common area defined.

Limited common area means a portion of the common area allocated by a time-share instrument for the exclusive use of at least one, but not all, of the units in a project.

(Added to NRS by 2001, 2495)



NRS 119A.054 - Manager defined.

Manager means a person who undertakes, directly or indirectly, the duties, responsibilities and obligations of managing, in whole or in part, a time-share plan or a project, or both, in accordance with an agreement entered into pursuant to NRS 119A.530.

(Added to NRS by 2001, 2495)



NRS 119A.055 - Material change defined.

1. Material change means a change in any information or document that is part of the statement of record which renders the statement of record inaccurate, incomplete or misleading in such a way as to adversely affect the rights or obligations of a purchaser.

2. The term does not include a change:

(a) In the real estate tax assessment or rate, utility charges or deposits, maintenance fees, association dues, assessments, special assessments or any recurring time-share expense item, if the change is made known immediately to the prospective purchaser by a written addendum to the public offering statement;

(b) Which is an aspect or result of the orderly development of the time-share plan in accordance with the time-share instrument, if the change is made known immediately to the prospective purchaser by a written addendum to the public offering statement;

(c) Which corrects spelling, grammar, omissions or other similar errors and which does not affect the substance of the information or document; or

(d) Which occurs in the issuance of the updated annual report or disclosure document of an exchange company.

(Added to NRS by 2013, 3507)



NRS 119A.056 - Owner defined.

Owner means a person, including a developer, who has an equitable or legal interest in a time share. The term does not include a person who has an interest in a time share solely as security for an obligation.

(Added to NRS by 1991, 96; A 2001, 2499)



NRS 119A.058 - Permanent identifying number defined.

Permanent identifying number means a series of numbers or letters, or any combination thereof, which identifies, for the duration of a time-share plan, one time share in the plan.

(Added to NRS by 2001, 2495)



NRS 119A.060 - Permit defined.

Permit means the authorization issued by the Administrator pursuant to the provisions of this chapter to a developer to offer to sell or sell time shares.

(Added to NRS by 1983, 977)



NRS 119A.070 - Person defined.

Person includes a government, a governmental agency and a political subdivision of a government.

(Added to NRS by 1983, 977; A 1985, 508)



NRS 119A.080 - Project defined.

Project means the real property which, in whole or in part, is the subject of a time-share plan.

(Added to NRS by 1983, 977; A 1985, 1137; 2001, 2499)



NRS 119A.090 - Project broker defined.

Project broker means any person who coordinates the sale of time shares for one or more time-share plans on behalf of one or more developers and who is licensed as a real estate broker pursuant to the provisions of chapter 645 of NRS.

(Added to NRS by 1983, 977; A 2001, 2499; 2013, 1581, 3510)



NRS 119A.100 - Public offering statement defined.

Public offering statement means a disclosure document prepared and signed by the developer and approved or deemed approved for use by the Division pursuant to the provisions of this chapter, which contains the information required by this chapter and any regulations adopted pursuant thereto.

(Added to NRS by 1983, 977; A 2001, 2499; 2013, 1581, 3510)



NRS 119A.110 - Purchaser defined.

Purchaser means any person, other than the developer or lender, who purchases a time share.

(Added to NRS by 1983, 978)



NRS 119A.120 - Representative defined.

Representative means a person who is not a sales agent and who, on behalf of a developer, induces other persons to attend a sales presentation. The term does not include a person who only performs clerical tasks, arranges appointments set up by others or prepares or distributes promotional materials.

(Added to NRS by 1983, 978)



NRS 119A.130 - Sales agent defined.

Sales agent means a person who, on behalf of a developer and under the direct supervision of a person licensed pursuant to the provisions of chapter 645 of NRS, sells or offers to sell a time share to a purchaser or who, if he or she is not registered as a representative, may act to induce other persons to attend a sales presentation on the behalf of a developer.

(Added to NRS by 1983, 978; A 2005, 1297; 2013, 1582, 3510)



NRS 119A.133 - Sales and marketing entity defined.

Sales and marketing entity means an entity hired by a developer to manage the sale or marketing of a time-share plan.

(Added to NRS by 2013, 1576, 3507)



NRS 119A.137 - Statement of record defined.

Statement of record means the information provided to the Administrator pursuant to subsection 1 of NRS 119A.300 or NRS 119A.302, as applicable.

(Added to NRS by 2013, 3507)



NRS 119A.140 - Time share defined.

Time share means the right to use and occupy a unit on a recurrent periodic basis according to an arrangement allocating this right among various owners whether or not there is an additional charge to the owner for occupying the unit.

(Added to NRS by 1983, 978; A 1985, 1137; 2001, 2499)



NRS 119A.150 - Time-share instrument defined.

Time-share instrument means any document creating or regulating time shares, excluding any law, ordinance or governmental regulation.

(Added to NRS by 1983, 978)



NRS 119A.152 - Time-share plan defined.

Time-share plan means the rights to time shares and the obligations and interests appurtenant thereto created by a time-share instrument.

(Added to NRS by 2001, 2495)



NRS 119A.153 - Time-share resale defined.

Time-share resale means the sale or transfer of a time share that was previously sold to a purchaser.

(Added to NRS by 1999, 2686)



NRS 119A.156 - Time-share resale broker defined.

Time-share resale broker means a person who is licensed pursuant to chapter 645 of NRS and is registered as a time-share resale broker pursuant to the provisions of this chapter and who, for compensation, lists, advertises, transfers, assists in transferring, promotes for resale or solicits prospective purchasers of previously sold time shares, on behalf of an owner other than a developer.

(Added to NRS by 1999, 2686; A 2013, 1582, 3510)



NRS 119A.160 - Unit defined.

Unit means that portion of a project which is designated for separate occupancy.

(Added to NRS by 1983, 978; A 2001, 2500)



NRS 119A.170 - Applicability of this chapter and

chapter 645 of NRS.

1. Unless the method of disposition is adopted to evade the provisions of this chapter or chapter 645 of NRS, the provisions of this chapter, except subsection 4, do not apply to:

(a) The sale of 12 or fewer time shares in a time-share plan;

(b) The sale or transfer of a time share by an owner who is not the developer, unless the time share is sold in the ordinary course of business of that owner;

(c) Any transfer of a time share:

(1) By deed in lieu of foreclosure;

(2) At a foreclosure sale; or

(3) By the resale of a time share by an association that has been acquired by that association as a result of nonpayment of association assessments:

(I) By termination of a contractual right of occupancy;

(II) By deed in lieu of foreclosure, other transfer or termination; or

(III) At a foreclosure sale,

provided that the association or its agent delivers to the purchaser the disclosures required by subsections 2 and 3 of NRS 119A.4775 and gives the purchaser the statement of the right of cancellation required by NRS 119A.410;

(d) A gratuitous transfer of a time share;

(e) A transfer by devise or descent or a transfer to an inter vivos trust; or

(f) The sale or transfer of the right to use and occupy a unit on a periodic basis which recurs over a period of less than 5 years.

2. Any campground or developer who is subject to the requirements of chapter 119B of NRS and complies with those provisions is not required to comply with the provisions of this chapter.

3. The Division may waive any provision of this chapter if it finds that the enforcement of that provision is not necessary in the public interest or for the protection of purchasers.

4. The provisions of chapter 645 of NRS apply to the sale of time shares, except any sale of a time share to which this chapter applies and except any provisions of this chapter expressly excluding the applicability of the provisions of chapter 645 of NRS, and for the purpose of applying the provisions of chapter 645 of NRS, the terms real property and real estate as used in chapter 645 of NRS shall be deemed to include a time share, whether it is an interest in real property or merely a contractual right to occupancy.

(Added to NRS by 1983, 978; A 1985, 1137; 1991, 96; 2001, 2500; 2013, 1582, 3510)



NRS 119A.172 - Applicability of provisions relating to real estate brokers and sales agents to certain owners who refer prospective purchasers to developer or association or to employee or agent of developer or association.

The provisions of this chapter and chapter 645 of NRS relating to real estate brokers and sales agents do not apply to an owner, other than a developer, who, for compensation, refers prospective purchasers to a developer or an association or an employee or agent of the developer or association, if the owner:

1. Refers to a developer or an association or an employee or agent of the developer or association, or any combination thereof, not more than 20 prospective purchasers within any 1 calendar year; and

2. Does not discuss with the prospective purchaser the terms and conditions of the purchase or otherwise participate in negotiations relating to the sale of the time share.

(Added to NRS by 2001, 2495; A 2013, 3511)



NRS 119A.174 - Applicability of local ordinances, regulations and building codes.

1. A building code may not impose any requirements upon any structure in a project which it would not impose upon a physically identical development under a different form of ownership.

2. Except as otherwise provided in subsection 1, the provisions of this chapter do not invalidate or modify any provision of any building code or zoning, subdivision or other law, ordinance, rule or regulation governing the use of real estate.

(Added to NRS by 2001, 2495)



NRS 119A.180 - Classification of interest of purchaser.

1. A purchaser shall not be deemed to hold an investment contract, nor shall his or her purchase be considered risk capital, because income derived from the project and any personal property available for use by the purchaser in conjunction therewith reduces the assessment for time-share expenses, if the income inures directly to the benefit of the association and not to his or her direct benefit.

2. An interest in a time share is not a security under the provisions of chapter 90 of NRS.

(Added to NRS by 1983, 991; A 2001, 2500)



NRS 119A.190 - Regulations; professional consultants; publication of proposed form before adoption and consideration of comments.

1. The Division may:

(a) Adopt regulations:

(1) Which are necessary to carry out the provisions of this chapter.

(2) Regarding the content of advertisements relating to time shares.

(b) Employ such legal counsel, investigators and other professional consultants as are necessary to carry out the provisions of this chapter, including, without limitation, for the review of a statement of record filed pursuant to NRS 119A.300 or 119A.302.

2. The Division shall publish on its official Internet website, or otherwise make public for at least 30 days before the adoption by the Division, any form proposed to be used by the Division under this chapter. The Division shall consider comments on any such proposed form before its adoption.

(Added to NRS by 1983, 978; A 2013, 3511)



NRS 119A.195 - Authority for Division to conduct business electronically; regulations; fees; use of unsworn declaration; exclusions.

1. The Administrator may adopt regulations which establish procedures for the Division to conduct business electronically pursuant to title 59 of NRS with persons who are regulated pursuant to this chapter and with any other persons with whom the Division conducts business. The regulations may include, without limitation, the establishment of fees to pay the costs of conducting business electronically with the Division.

2. In addition to the process authorized by NRS 719.280, if the Division is conducting business electronically with a person and a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the Division may allow the person to substitute a declaration that complies with the provisions of NRS 53.045 or NRS 53.250 to 53.390, inclusive, to satisfy the legal requirement.

3. The Division may refuse to conduct business electronically with a person who has failed to pay money which the person owes to the Division.

(Added to NRS by 2003, 1306; A 2011, 16)



NRS 119A.200 - Limitation on licensing by local governments.

Time shares, time-share plans and projects to which this chapter applies are subject to licensing by local governments for revenue but not for regulation.

(Added to NRS by 1983, 996; A 2001, 2500)



NRS 119A.210 - Sales agents: Qualifications; fees; fingerprinting; exemptions from licensing; expiration and renewal of licenses; continuing education. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. The Administrator shall issue a sales agent s license to each applicant who submits an application to the Division, in the manner provided by the Division, which includes:

(a) Satisfactory evidence, affirmed by the project broker or another acceptable source, that the applicant has completed 14 hours of instruction in:

(1) Ethics.

(2) The applicable laws and regulations relating to time shares.

(3) Principles and practices of selling time shares.

(b) Satisfactory evidence that the applicant has a reputation for honesty, trustworthiness and competence.

(c) A designation of the project broker who will supervise the sales agent.

(d) The social security number of the applicant.

(e) Any further information required by the Division, including the submission by the applicant to any investigation by the police or the Division.

2. In addition to or in lieu of the 14 hours of instruction required by paragraph (a) of subsection 1, the applicant may be required to pass an examination which may be adopted by the Division to examine satisfactorily the knowledge of the applicant in those areas of instruction listed in paragraph (a) of subsection 1.

3. Each applicant must submit the statement required pursuant to NRS 119A.263 and pay the fees provided for in this chapter.

4. Each applicant must, as part of his or her application and at the applicant s own expense:

(a) Arrange to have a complete set of his or her fingerprints taken by a law enforcement agency or other authorized entity acceptable to the Division; and

(b) Submit to the Division:

(1) A completed fingerprint card and written permission authorizing the Division to submit the applicant s fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for a report on the applicant s background and to such other law enforcement agencies as the Division deems necessary; or

(2) Written verification, on a form prescribed by the Division, stating that the fingerprints of the applicant were taken and directly forwarded electronically or by another means to the Central Repository and that the applicant has given written permission to the law enforcement agency or other authorized entity taking the fingerprints to submit the fingerprints to the Central Repository for submission to the Federal Bureau of Investigation for a report on the applicant s background and to such other law enforcement agencies as the Division deems necessary.

5. The Division may:

(a) Unless the applicant s fingerprints are directly forwarded pursuant to subparagraph (2) of paragraph (b) of subsection 4, submit those fingerprints to the Central Repository for submission to the Federal Bureau of Investigation and to such other law enforcement agencies as the Division deems necessary; and

(b) Request from each such agency any information regarding the applicant s background as the Division deems necessary.

6. A person who is licensed as a real estate salesperson pursuant to chapter 645 of NRS is not required to obtain a license pursuant to the provisions of this section.

7. A sales agent is not required to be licensed pursuant to the provisions of chapter 645 of NRS.

8. Each sales agent s license issued pursuant to this section expires 2 years after the last day of the calendar month in which it was issued and must be renewed on or before that date. Each licensee who submits the statement required pursuant to NRS 119A.263 and meets the requirements for renewal may renew his or her license upon the payment of the renewal fee before his or her license expires.

9. If a licensee fails to renew his or her license before it expires, the license may be reinstated if the licensee submits the statement and pays the renewal fee and the penalty specified in NRS 119A.360 within 1 year after the license expires.

10. The Administrator may adopt regulations establishing and governing requirements for the continuing education of sales agents.

(Added to NRS by 1983, 984; A 1985, 1138, 2278, 2279; 1987, 893; 1997, 2038; 2003, 1307; 2005, 1297; 2013, 3512)

NRS 119A.210 Sales agents: Qualifications; fees; fingerprinting; exemptions from licensing; expiration and renewal of licenses; continuing education. [Effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. The Administrator shall issue a sales agent s license to each applicant who submits an application to the Division, in the manner provided by the Division, which includes:

(a) Satisfactory evidence, affirmed by the project broker or another acceptable source, that the applicant has completed 14 hours of instruction in:

(1) Ethics.

(2) The applicable laws and regulations relating to time shares.

(3) Principles and practices of selling time shares.

(b) Satisfactory evidence that the applicant has a reputation for honesty, trustworthiness and competence.

(c) A designation of the project broker who will supervise the sales agent.

(d) Any further information required by the Division, including the submission by the applicant to any investigation by the police or the Division.

2. In addition to or in lieu of the 14 hours of instruction required by paragraph (a) of subsection 1, the applicant may be required to pass an examination which may be adopted by the Division to examine satisfactorily the knowledge of the applicant in those areas of instruction listed in paragraph (a) of subsection 1.

3. Each applicant must pay the fees provided for in this chapter.

4. Each applicant must, as part of his or her application and at the applicant s own expense:

(a) Arrange to have a complete set of his or her fingerprints taken by a law enforcement agency or other authorized entity acceptable to the Division; and

(b) Submit to the Division:

(1) A completed fingerprint card and written permission authorizing the Division to submit the applicant s fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for a report on the applicant s background and to such other law enforcement agencies as the Division deems necessary; or

(2) Written verification, on a form prescribed by the Division, stating that the fingerprints of the applicant were taken and directly forwarded electronically or by another means to the Central Repository and that the applicant has given written permission to the law enforcement agency or other authorized entity taking the fingerprints to submit the fingerprints to the Central Repository for submission to the Federal Bureau of Investigation for a report on the applicant s background and to such other law enforcement agencies as the Division deems necessary.

5. The Division may:

(a) Unless the applicant s fingerprints are directly forwarded pursuant to subparagraph (2) of paragraph (b) of subsection 4, submit those fingerprints to the Central Repository for submission to the Federal Bureau of Investigation and to such other law enforcement agencies as the Division deems necessary; and

(b) Request from each such agency any information regarding the applicant s background as the Division deems necessary.

6. A person who is licensed as a real estate salesperson pursuant to chapter 645 of NRS is not required to obtain a license pursuant to the provisions of this section.

7. A sales agent is not required to be licensed pursuant to the provisions of chapter 645 of NRS.

8. Each sales agent s license issued pursuant to this section expires 2 years after the last day of the calendar month in which it was issued and must be renewed on or before that date. Each licensee who meets the requirements for renewal may renew his or her license upon the payment of the renewal fee before his or her license expires.

9. If a licensee fails to renew his or her license before it expires, the license may be reinstated if the licensee pays the renewal fee and the penalty specified in NRS 119A.360 within 1 year after the license expires.

10. The Administrator may adopt regulations establishing and governing requirements for the continuing education of sales agents.

(Added to NRS by 1983, 984; A 1985, 1138, 2278, 2279; 1987, 893; 1997, 2038; 2003, 1307; 2005, 1297, 1298; 2013, 3512, effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings)



NRS 119A.212 - Sales agents: Application for renewal of license to include information relating to state business license; denial of renewal for unpaid debt assigned to State Controller for collection. [Effective January 1, 2014.]

1. In addition to any other requirements set forth in this chapter, an applicant for the renewal of a sales agent s license must indicate in the application submitted to the Division whether the applicant has a state business license. If the applicant has a state business license, the applicant must include in the application the state business license number assigned by the Secretary of State upon compliance with the provisions of chapter 76 of NRS.

2. A sales agent s license may not be renewed by the Division if:

(a) The applicant fails to submit the information required by subsection 1; or

(b) The State Controller has informed the Division pursuant to subsection 5 of NRS 353C.1965 that the applicant owes a debt to an agency that has been assigned to the State Controller for collection and the applicant has not:

(1) Satisfied the debt;

(2) Entered into an agreement for the payment of the debt pursuant to NRS 353C.130; or

(3) Demonstrated that the debt is not valid.

3. As used in this section:

(a) Agency has the meaning ascribed to it in NRS 353C.020.

(b) Debt has the meaning ascribed to it in NRS 353C.040.

(Added to NRS by 2013, 2723, effective January 1, 2014)



NRS 119A.220 - Sales agents: Association with project broker.

1. A sales agent may work for only one project broker at any one time at the location designated in the license.

2. A project broker shall give written notice to the Division of a change of association of any sales agent associated with the project broker within 10 days after that change.

3. The project broker, upon the termination of the employment of any sales agent associated with the project broker, shall submit that agent s license to the Division.

4. If a sales agent changes his or her association with any project broker or changes his or her location designated in the license, the sales agent must apply to the Division for the reissuance of his or her license for its unexpired term. The application must be accompanied by a fee of $10.

5. A sales agent may only become associated with a project broker who certifies to the sales agent s honesty, trustworthiness and good reputation.

(Added to NRS by 1983, 985; A 1985, 1139; 2013, 3513)



NRS 119A.230 - Sales agents: Disciplinary actions.

1. The Administrator may impose a fine or suspend, revoke, reissue, subject to conditions, or deny the renewal of any sales agent s license issued under the provisions of this chapter at any time if the sales agent has, by false or fraudulent application or representation, obtained a license or, whether or not acting as a sales agent, is found guilty of:

(a) Making any material misrepresentation;

(b) Making any false promises of a character likely to influence, persuade or induce;

(c) Engaging in any fraudulent, misleading or oppressive sales techniques or tactics;

(d) Accepting a commission or valuable consideration as a sales agent for the performance of any of the acts specified in this chapter from any person except a licensed project broker with whom the sales agent is associated or the developer by whom the sales agent is employed;

(e) Failing, within a reasonable time, to account for or remit or turn over to the project broker any money which comes into the sales agent s possession and which belongs to others;

(f) Violating any of the provisions of this chapter or chapter 119B of NRS or of any regulation adopted pursuant to either chapter, or willfully aiding or abetting another to do so; or

(g) A felony relating to the practice of a sales agent or other crime of moral turpitude or has entered a plea of nolo contendere to a felony relating to the practice of a sales agent or other crime of moral turpitude.

2. The Administrator may investigate the actions of any sales agent or any person who acts in such a capacity within the State of Nevada.

(Added to NRS by 1983, 993; A 1985, 1139, 1672, 1673; 1987, 892; 2001, 529; 2003, 2690)



NRS 119A.233 - Provisional sales agents: Qualifications; employment with project broker.

1. The Division shall issue a provisional sales agent s license for an applicant who submits:

(a) A complete application for a sales agent s license in compliance with NRS 119A.210 and applicable regulations;

(b) A written statement of acknowledgment from the project broker who will employ the applicant that:

(1) The project broker has obtained a report on the background of the applicant from a licensed private investigator or other reputable source acceptable to the Division;

(2) The project broker is satisfied that the applicant has a reputation for honesty, trustworthiness and competence; and

(3) There is a written agreement between the project broker and the applicant in which the applicant states that he or she understands and agrees that his or her employment in a position as a provisional sales agent will be terminated if the Division denies his or her application for a sales agent s license; and

(c) A copy of the report described in subparagraph (1) of paragraph (b), which must demonstrate that the applicant has not been convicted of, or pleaded guilty, guilty but mentally ill or nolo contendere to, any crime that would be grounds for the Division to deny the application for a sales agent s license pursuant to this chapter or any regulations adopted pursuant thereto.

2. The Division shall issue a provisional license to the project broker for an applicant upon verifying the applicant s complete submission of all the required items set forth in subsection 1.

(Added to NRS by 2007, 806)



NRS 119A.235 - Provisional sales agents: Expiration of licenses; application to work for new project broker; termination of employment; denial of application for license.

1. A provisional license issued to an applicant by the Division will expire automatically:

(a) If the Division denies the applicant s application;

(b) Upon the issuance of a sales agent s license to the project broker for the applicant;

(c) If the Division denies the applicant an identification card or permit of any kind;

(d) If the applicant terminates employment with the project broker who provided the written statement of acknowledgment identified in NRS 119A.233; or

(e) If the applicant s check for the fee for the application of an original license is returned for insufficient funds.

2. An applicant may not work for a new project broker without resubmitting a complete application for a sales agent s license in compliance with NRS 119A.210 and 119A.233 and applicable regulations.

3. Except as otherwise provided in this section, a provisional license expires 1 year after its date of issuance and may not be renewed.

4. Within 10 days after an applicant s employment is terminated, the project broker shall notify the Division of the termination and return the provisional license to the Division.

5. If the Division denies the application for a sales agent s license, the applicant:

(a) May request a hearing to contest the denial of the application pursuant to this chapter and any regulations adopted pursuant thereto; and

(b) Shall not work as a provisional sales agent or in any other position that requires a provisional license while the decision on the appeal requested pursuant to paragraph (a) is pending.

(Added to NRS by 2007, 807)



NRS 119A.237 - Provisional sales agents: Restrictions; duties of project broker or supervising licensee; commissions.

1. A provisional licensee shall not:

(a) Conduct sales-related activities unless the provisional licensee is:

(1) Under the supervision of:

(I) His or her project broker; or

(II) A person licensed pursuant to chapter 645 of NRS.

(2) At the principal place of business or a branch office of the project broker or person licensed pursuant to chapter 645 of NRS or at the physical location of a time-share development.

(b) Collect personal information from a prospective purchaser or purchaser of a time share.

2. A project broker or person licensed pursuant to chapter 645 of NRS shall not grant to a provisional licensee:

(a) Access to a time-share lockbox; or

(b) The ability to enter a private residence or a time-share unit that an unlicensed person otherwise would not have.

3. A project broker or a person licensed pursuant to chapter 645 of NRS shall:

(a) Supervise the provisional licensee; and

(b) Review and approve in writing any contract prepared by the provisional licensee that relates to the sale of a time share.

4. A provisional licensee may receive a commission for the sale of a time share in which the provisional licensee is involved.

5. As used in this section:

(a) Personal information has the meaning ascribed to it in NRS 603A.040.

(b) Provisional licensee means an applicant who receives a provisional sales agent s license from the Division pursuant to NRS 119A.233.

(Added to NRS by 2007, 807; A 2013, 1583)



NRS 119A.240 - Representatives: Qualifications for registration. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. The Administrator shall register as a representative each applicant who:

(a) Submits proof satisfactory to the Division that the applicant has a reputation for honesty, trustworthiness and competence;

(b) Applies for registration in the manner provided by the Division;

(c) Submits the statement required pursuant to NRS 119A.263; and

(d) Pays the fees provided for in this chapter.

2. An application for registration as a representative must include the social security number of the applicant.

3. A representative is not required to be licensed pursuant to the provisions of chapter 645 of NRS.

(Added to NRS by 1983, 985; A 1997, 2039; 2013, 3513)

NRS 119A.240 Representatives: Qualifications for registration. [Effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. The Administrator shall register as a representative each applicant who:

(a) Submits proof satisfactory to the Division that the applicant has a reputation for honesty, trustworthiness and competence;

(b) Applies for registration in the manner provided by the Division; and

(c) Pays the fees provided for in this chapter.

2. A representative is not required to be licensed pursuant to the provisions of chapter 645 of NRS.

(Added to NRS by 1983, 985; A 1997, 2039; 2013, 3513, effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings)



NRS 119A.250 - Representatives: Expiration, renewal, reinstatement and transfer of registration. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. The registration of a representative issued pursuant to this chapter expires 1 year after its issuance.

2. Each representative who submits the statement required pursuant to NRS 119A.263 and meets the requirements for renewal adopted by the Division may renew his or her registration upon the payment of the annual renewal fee before his or her registration expires.

3. If a representative fails to renew his or her registration before it expires, the registration may be reinstated upon the submission of the statement and the payment of the annual renewal fee and the penalty specified in NRS 119A.360 within 1 year after the registration expires.

4. A representative issued a registration shall not change his or her association to another developer unless the representative has obtained from the Division a transfer of his or her registration for its unexpired term. An application to the Division for the transfer of his or her registration for the unexpired term must be accompanied by the fee specified in NRS 119A.360 for the transfer of registration.

(Added to NRS by 1983, 985; A 1993, 2295; 1997, 2039; 2001, 2501; 2003, 1309; 2005, 1300)

NRS 119A.250 Representatives: Expiration, renewal, reinstatement and transfer of registration. [Effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. The registration of a representative issued pursuant to this chapter expires 1 year after its issuance.

2. Each representative who meets the requirements for renewal adopted by the Division may renew his or her registration upon the payment of the annual renewal fee before his or her registration expires.

3. If a representative fails to renew his or her registration before it expires, the registration may be reinstated upon the payment of the annual renewal fee and the penalty specified in NRS 119A.360 within 1 year after the registration expires.

4. A representative issued a registration shall not change his or her association to another developer unless the representative has obtained from the Division a transfer of his or her registration for its unexpired term. An application to the Division for the transfer of his or her registration for the unexpired term must be accompanied by the fee specified in NRS 119A.360 for the transfer of registration.

(Added to NRS by 1983, 985; A 1993, 2295; 1997, 2039; 2001, 2501; 2003, 1309; 2005, 1300, effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings)



NRS 119A.255 - Representatives: Application for renewal of registration to include information relating to state business license; denial of renewal for unpaid debt assigned to State Controller for collection. [Effective January 1, 2014.]

1. In addition to any other requirements set forth in this chapter, an applicant for the renewal of registration as a representative must indicate in the application submitted to the Division whether the applicant has a state business license. If the applicant has a state business license, the applicant must include in the application the state business license number assigned by the Secretary of State upon compliance with the provisions of chapter 76 of NRS.

2. Registration as a representative may not be renewed by the Administrator if:

(a) The applicant fails to submit the information required by subsection 1; or

(b) The State Controller has informed the Administrator pursuant to subsection 5 of NRS 353C.1965 that the applicant owes a debt to an agency that has been assigned to the State Controller for collection and the applicant has not:

(1) Satisfied the debt;

(2) Entered into an agreement for the payment of the debt pursuant to NRS 353C.130; or

(3) Demonstrated that the debt is not valid.

3. As used in this section:

(a) Agency has the meaning ascribed to it in NRS 353C.020.

(b) Debt has the meaning ascribed to it in NRS 353C.040.

(Added to NRS by 2013, 2723, effective January 1, 2014)



NRS 119A.260 - Representatives: Prohibited acts; compliance with standards applied to real estate brokers and salespersons.

1. A representative shall not negotiate the sale of, or discuss prices of, a time share. A representative may only induce and solicit persons to attend promotional meetings for the sale of time shares and distribute information on behalf of a developer.

2. The representative s activities must strictly conform to the methods for the procurement of prospective purchasers which have been approved by the Division.

3. The representative shall comply with any applicable standards for conducting business as are applied to real estate brokers and salespersons pursuant to chapter 645 of NRS and the regulations adopted pursuant thereto.

4. A representative shall not make targeted solicitations of purchasers or prospective purchasers of time shares in another project with which the representative is not associated. A developer or project broker shall not pay or offer to pay a representative a bonus or other type of special compensation to engage in such activity.

(Added to NRS by 1983, 985; A 2001, 2501; 2013, 3514)



NRS 119A.263 - Payment of child support: Statement by applicant for sales agent s license or registration as representative or manager; grounds for denial of license or registration; duty of Administrator. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. An applicant for the issuance or renewal of a sales agent s license or registration as a representative or manager shall submit to the Administrator the statement prescribed by the Division of Welfare and Supportive Services of the Department of Health and Human Services pursuant to NRS 425.520. The statement must be completed and signed by the applicant.

2. The Administrator shall include the statement required pursuant to subsection 1 in:

(a) The application or any other forms that must be submitted for the issuance or renewal of the license or registration; or

(b) A separate form prescribed by the Administrator.

3. A sales agent s license or registration as a representative or manager may not be issued or renewed by the Administrator if the applicant:

(a) Fails to complete or submit the statement required pursuant to subsection 1; or

(b) Indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order.

4. If an applicant indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order, the Administrator shall advise the applicant to contact the district attorney or other public agency enforcing the order to determine the actions that the applicant may take to satisfy the arrearage.

(Added to NRS by 1997, 2037; A 2001, 2501)



NRS 119A.266 - Suspension of sales agent s license or registration as representative or manager for failure to pay child support or comply with certain subpoenas or warrants; reinstatement of suspended license or registration. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. If the Administrator receives a copy of a court order issued pursuant to NRS 425.540 that provides for the suspension of all professional, occupational and recreational licenses, certificates and permits issued to a person who has been issued a sales agent s license or has been registered as a representative or manager, the Administrator shall deem the license or registration to be suspended at the end of the 30th day after the date on which the court order was issued unless the Administrator receives a letter issued to the holder of the license or registration by the district attorney or other public agency pursuant to NRS 425.550 stating that the holder of the license or registration has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

2. The Administrator shall reinstate a sales agent s license or the registration of a representative or manager that has been suspended by a district court pursuant to NRS 425.540 if the Administrator receives a letter issued by the district attorney or other public agency pursuant to NRS 425.550 to the person whose license or registration was suspended stating that the person whose license or registration was suspended has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

(Added to NRS by 1997, 2037; A 2001, 2502)



NRS 119A.268 - Branch offices.

1. Every branch office must be operated under the supervision of a real estate broker or real estate broker-salesperson who is licensed pursuant to chapter 645 of NRS and who has had at least 2 years of experience as an active real estate broker or real estate broker-salesperson in the United States.

2. The project broker or time-share resale broker is responsible for each branch office which he or she operates.

3. If the location of the branch office does not permit a project broker or a time-share resale broker to exercise direct supervision of a branch office, a real estate broker-salesperson shall directly supervise the branch office.

4. A supervisor of a branch office may not supervise more than one branch office.

(Added to NRS by 2013, 3507)



NRS 119A.270 - Developers: Prohibited acts.

A developer shall not:

1. Offer to sell any time shares in this state unless the developer holds either a preliminary permit to sell time shares or a permit to sell time shares issued by the Administrator pursuant to the provisions of this chapter.

2. Sell any time shares in this state unless the developer holds a permit to sell time shares issued by the Administrator pursuant to the provisions of this chapter.

3. Offer to sell or sell a time share in this state unless the developer has named a person to act as a project broker.

4. Offer to sell or sell a time share in this state except through a project broker.

(Added to NRS by 1983, 979; A 2013, 3514)



NRS 119A.280 - Developers: Order to cease; hearing; agreement in lieu of order.

1. The Administrator may issue an order directing a developer to cease engaging in activities for which the developer has not received or been deemed to have received a permit under this chapter or conducting activities in a manner not in compliance with the provisions of this chapter or the regulations adopted pursuant thereto.

2. The order to cease must be in writing and must describe the violation in sufficient detail to inform the developer of the aspect in which it has failed to comply with the provisions of this chapter. The developer shall not engage in any activity regulated by this chapter after the developer receives such an order.

3. Within 30 days after receiving such an order, a developer may file a verified petition with the Administrator for a hearing. The Administrator shall hold a hearing within 30 days after the petition has been filed. If the Administrator fails to hold a hearing within 30 days, or does not render a written decision within 45 days after the final hearing, the cease and desist order is rescinded.

4. If the decision of the Administrator after a hearing is against the person ordered to cease and desist, the person may appeal that decision by filing, within 30 days after the date on which the decision was issued, a petition in the district court for the county in which the person conducted the activity. The burden of proof in the appeal is on the appellant. The court shall consider the decision of the Administrator for which the appeal is taken and is limited solely to a consideration and determination of the question of whether there has been an abuse of discretion on the part of the Administrator in making the decision.

5. In lieu of the issuance of an order to cease such activities, the Administrator may enter into an agreement with the developer in which the developer agrees to:

(a) Discontinue the activities that are not in compliance with this chapter;

(b) Pay all costs incurred by the Division in investigating the developer s activities and conducting any necessary hearings; and

(c) Return to the purchasers any money or property which the developer acquired through such violations.

Except as otherwise provided in NRS 239.0115, the terms of such an agreement are confidential unless violated by the developer.

(Added to NRS by 1983, 994; A 1985, 1140; 2007, 2072; 2013, 3514)



NRS 119A.285 - Developers: Inapplicability of certain provisions to offer or disposition of certain time shares.

The provisions of NRS 119A.290 to 119A.470, inclusive, 119A.480 and 119A.720 do not apply to a developer who has a valid permit issued pursuant to this chapter concerning the offer or disposition in this State of a time share in a time-share plan which includes units which are:

1. Located outside of this State;

2. Not registered pursuant to the provisions of this chapter; and

3. Offered or sold to an existing owner of a time-share plan offered by that developer or an affiliate of that developer if the developer or the affiliate:

(a) Authorizes the purchaser to cancel the purchase contract until midnight of the fifth calendar day after the date of the execution of the contract; and

(b) Provides the purchaser with all of the time share disclosure documents required by law in the jurisdiction in which the time share is located.

(Added to NRS by 2013, 3508)



NRS 119A.290 - Preliminary permits.

1. The Administrator shall issue a preliminary permit to sell time shares to each applicant who:

(a) Submits proof satisfactory to the Administrator that all of the requirements for a permit to sell time shares will be met;

(b) Applies for the preliminary permit in the manner provided by the Division; and

(c) Pays the fee provided for in this chapter.

2. A preliminary permit entitles the developer to solicit and accept reservations to purchase time shares.

(Added to NRS by 1983, 979; A 2013, 3515)



NRS 119A.300 - Requirements for issuance of initial permit.

Except as otherwise provided in NRS 119A.310, the Administrator shall issue an initial permit to sell time shares to each applicant who:

1. Files by electronic means or in any other manner prescribed by the Administrator, a statement of record which includes:

(a) The name and address of the project broker;

(b) A copy of each time-share instrument that relates to the time-share plan;

(c) A preliminary title report for the project issued within 30 days before submission of the application and copies of the documents listed as exceptions in the report;

(d) Copies of any other documents which relate to the time-share plan or the project, including any contract, agreement or other document to be used to establish and maintain an association and to provide for the management of the time-share plan or the project, or both;

(e) Copies of instructions for escrow, deeds, sales contracts and any other documents that will be used in the sale of the time shares;

(f) A copy of any proposed trust agreement which establishes a trust for the time-share plan or the project, or both;

(g) Documents which show the current assessments for property taxes on the project;

(h) Documents which show compliance with local zoning laws;

(i) If the units which are the subject of the time-share plan are in a condominium project, or other form of common-interest ownership of property, documents which show that use of the units is in compliance with the documents which created the common-interest ownership;

(j) Copies of all documents which will be given to a purchaser who is interested in participating in a program for the exchange of occupancy rights among owners and copies of the documents which show acceptance of the time-share plan in such a program;

(k) A copy of the budget or a projection of the operating expenses of the association, if applicable;

(l) For a points-based time-share plan, a copy of the current point-value use directory and the rules and procedures for changes by the developer or the association to the manner in which point values may be used;

(m) A financial statement of the developer; and

(n) The public offering statement described in NRS 119A.307 in a form prescribed by regulation of the Division;

2. Pays the fee for an initial permit provided for in NRS 119A.360; and

3. Corrects any deficiencies in the application, including, without limitation, any deficiencies in the public offering statement.

(Added to NRS by 1983, 979; A 1987, 1080; 2001, 2502; 2013, 1583, 3515)



NRS 119A.302 - Abbreviated registration: Requirements; certain developers excluded from using; documents to be provided to purchasers.

1. In lieu of the statement of record required pursuant to NRS 119A.300, the Division may accept an abbreviated registration from a developer of a time-share plan in which some or all of the units are located outside of this State if:

(a) The developer provides evidence that the time-share plan is registered with the applicable regulatory agency in the state or jurisdiction where the time-share plan is offered or sold and that the time-share plan is in compliance with the laws and regulations of the state or jurisdiction in which some or all of the units are located; and

(b) The disclosure requirements of the other state or jurisdiction are substantially equivalent to or greater than the information required to be disclosed to purchasers in this State pursuant to this chapter.

2. A developer who files an abbreviated registration pursuant to subsection 1 shall, in addition to paying the fee for an initial permit required by NRS 119A.360, provide to the Division:

(a) The developer s legal name, any assumed names used by the developer and the developer s principal office location, mailing address, primary contact person and telephone number;

(b) The name, location, mailing address, primary contact person and telephone number of the time-share plan;

(c) The name and principal address of the developer s authorized project broker who must be a real estate broker licensed to maintain offices within this State;

(d) The name and principal address of all sales and marketing entities and the manager of the time-share plan;

(e) Evidence of registration and compliance with the laws and regulations of the state or jurisdiction in which the time-share plan is located, approved or accepted;

(f) A brief description as to whether the time-share plan contains one or more component sites and a brief description of the types of time shares offered in the time-share plan;

(g) Disclosure of each jurisdiction in which the developer has applied for registration of the time-share plan and whether the time-share plan or its developer was denied registration or was the subject of any disciplinary proceeding;

(h) Copies of any disclosure documents required to be given to purchasers or required to be filed with the state or jurisdiction in which the time-share plan is located, approved or accepted;

(i) A copy of the current annual or projected budget for the association if not otherwise included in the disclosure documents; and

(j) Any other information regarding the developer, time-share plan, project broker, manager or sales and marketing entities as established by the Division by regulation.

3. A developer of a time-share plan with units located solely in this State may not file an abbreviated application.

4. Upon acceptance of the abbreviated registration by the Division, the developer shall provide to each purchaser, in lieu of the public offering statement required to be provided pursuant to the provisions of NRS 119A.400, a copy of the public report, public offering statement or other disclosure document which complies with paragraph (b) of subsection 1, including a cover page which states that such disclosure document has been approved for use by the Real Estate Division of the Department of Business and Industry.

(Added to NRS by 2013, 3509)



NRS 119A.304 - Developer to file amended statement of record if material change to time-share plan; effectiveness; correction of deficiencies; amendment to time-share instrument required to be filed with Division; approval of amendment by Division.

1. If there is a material change to the time-share plan, the developer shall file an amended statement of record, and such amended statement of record is effective on the 60th day after the filing or, in the event that units are added to the time-share plan which are in a component site which has not previously been registered with the Division, on the 120th day after the filing, unless the Administrator:

(a) Issues a denial of the amended statement of record pursuant to NRS 119A.654 in a notice of deficiency describing the reasons for the denial in sufficient detail to allow the developer to correct the deficiencies in the amended statement of record; or

(b) Approves the amended statement of record on an earlier date.

2. The developer may submit evidence that the deficiencies in the amended statement of record described in the notice of deficiency issued pursuant to paragraph (a) of subsection 1 have been corrected within 90 days after the developer receives the notice of deficiency or within such extended time period as approved by the Division in writing.

3. The Administrator shall, within 30 days after receiving evidence that the deficiencies in the amended statement of record are corrected, approve the amended statement of record or issue a denial of the amended statement of record pursuant to NRS 119A.654 in a notice of deficiency describing the reasons for denial. If the Division fails to take any of the actions described in this subsection within the 30-day period, the amended statement of record shall be deemed approved by the Division.

4. If the developer fails to correct all the deficiencies in the amended statement of record after receipt of a second notice of deficiency pursuant to subsection 3, the Administrator may deny the amended statement of record and require the developer to pay a filing fee equal to one-half of the filing fee for an amendment to a statement of record as set forth in subsection 1 of NRS 119A.360.

5. Any amendment proposed by the developer to the provisions of a time-share instrument must be filed with the Division. Unless the Division notifies the developer of its disapproval within 15 days after the developer files the proposed amendment to the time-share instrument, the amendment shall be deemed to be approved by the Division.

(Added to NRS by 2013, 3507)



NRS 119A.305 - Terms and conditions of supporting documents: Description in public offering statement; conditions of permit.

The terms and conditions of the documents and agreements submitted pursuant to NRS 119A.300 and 119A.307 which relate to the creation and management of the time-share plan and to the sale of time shares and to which the applicant or an affiliate of the applicant is a party must be described in the public offering statement and constitute the terms and conditions of the applicant s permit to sell time shares.

(Added to NRS by 1987, 1079; A 1991, 97; 2001, 2503; 2013, 1584, 3516)



NRS 119A.307 - Filing of public offering statement; form; contents; copies of certain documents to be provided to purchaser; waiver of requirements by Administrator.

1. The developer shall file a public offering statement with the Division for approval for use as prescribed in NRS 119A.300.

2. The public offering statement must include the following disclosures in substantially the following form, in at least 12-point bold type:

This Public Offering Statement is prepared by the Developer to provide you with basic and relevant information on a specific time-share offering. The Developer or Owner of the offering that is the subject of this Public Offering Statement has provided certain information and documentation to the Real Estate Division of the Department of Business and Industry (the Division ) as required by law.

The statements contained in this Public Offering Statement are only summary in nature. A prospective purchaser should review the purchase contract, all documents governing the time-share plan or provided or available to the purchaser and the sales materials. You should not rely upon oral representations as being correct. Refer to this public offering statement, the purchase contract and the documents governing the time-share plan for correct representations.

While the Division makes every effort to confirm the information provided and to ensure that the offering will be developed, managed and operated as planned, there is no guarantee this will always be the case. The Division cannot and does not make any promise or guarantee as to the viability or continuance of the offering or the financial future of the offering or any plan, club or association affiliated therewith.

The information included in this Public Offering Statement is applicable as of its effective date. Expenses of operation are difficult to predict accurately and even if accurately estimated initially, most expenses increase with the age of facilities and with increases in the cost of living.

The Division strongly suggests that before executing an agreement or contract, you read all of the documentation and information provided to you and seek additional assistance if necessary to assure that you understand all aspects of the offering and are aware of any potential adverse circumstances that could result from a time-share purchase in this Offering.

The purchaser of a time share may cancel, by written notice, the contract of sale until midnight of the fifth calendar day following the date of execution of the contract. The right of cancellation may not be waived. Any attempt by the Developer to obtain a waiver results in a contract which is voidable by the purchaser. The notice of cancellation may be delivered personally to the Developer or sent by certified mail, return receipt requested, or by providing notice by express, priority or recognized overnight delivery service, with proof of service, to the business address of the Developer. The Developer must, within 20 days after receipt of the notice of cancellation, return all payments made by the Purchaser.

3. The public offering statement must include, without limitation, the following information in a form prescribed by the Division:

(a) A brief history of the developer s business background, experience in real estate and regulatory history.

(b) A description of any judgment against the developer or sales and marketing entity which has a material adverse effect on the developer or the time-share plan. If no such judgment exists, there must be a statement of such fact.

(c) The status of any pending proceeding to which the developer or sales and marketing entity is a party and which has a material adverse effect on the developer or the time-share plan. If no such proceedings exist, there must be a statement of such fact.

(d) The name and address of the developer, the name of the time-share plan and the address of each component site.

(e) A summary of the current annual budget of the project or the time-share plan, including:

(1) The projected assessments for each type of unit offered in the time-share plan; and

(2) A statement of property taxes assessed against the project and, if not included in the projected assessments, the projected amount of the purchaser s share of responsibility for the property taxes assessed against the project.

(f) A detailed description of the type of time-share plan being offered, a description of the type of interest and use rights the purchaser will receive and a description of the total number of time shares in the time-share plan at the time the permit is issued.

(g) A description of all restrictions, easements, reservations or zoning requirements which may limit the purchaser s use, sale, lease, transfer or conveyance of the time share. The description must include any restrictions to be imposed on time shares concerning the use of any of the accommodations or facilities, and whether there are restrictions upon children or pets. For the purposes of this paragraph:

(1) The description may reference a list of the documents containing the restrictions and state that the copies of the documents are available to the purchaser upon request.

(2) If there are any restrictions upon the sale, lease, transfer or conveyance of a time share, the description must include a statement, in at least 12-point bold type, in substantially the following form:

The sale, lease, transfer or conveyance of a time share is restricted or controlled.

(Immediately following this statement, a description of the nature of the restriction, limitation or control on the sale, lease, transfer or conveyance of the time share must be included.)

(3) If there are no restrictions, there must be a statement of that fact.

(h) A description of the duration, projected phases and operation of the time-share plan.

(i) A representation by the developer ensuring that the time-share plan maintains a one-to-one use night to use right ratio. For the purposes of the ratio calculation in this paragraph, each purchaser must be counted according to the use rights held by that purchaser in any calendar year. For the purposes of this paragraph, one-to-one use night to use right ratio has the meaning ascribed to it in NRS 119A.525.

(j) A summary of the organization of the association for the time-share plan, the voting rights of the members, the developer s voting rights in that association, a description of what constitutes a quorum for voting purposes and at what point in the sales program the developer relinquishes his or her control of that association, if applicable, and any other information pertaining to that association which is material to the right of the purchaser to use a time share.

(k) A description of the existing or proposed accommodations, including a description of the type and number of time shares in the accommodations which is expressed in periods of 7-day use availability or other time increments applicable to the time-share plan and, if the accommodations are proposed or not yet completed or fully functional, an estimated date of completion. For the purposes of this paragraph, the type of accommodation must be described in terms of the number of bedrooms, bathrooms and sleeping capacity, and a statement of whether the accommodation contains a full kitchen. As used in this paragraph, full kitchen means a kitchen that includes, at a minimum, a dishwasher, range, sink, oven and refrigerator.

(l) A description of any existing or proposed amenities of the time-share plan and, if the amenities are proposed or not yet completed or fully functional, the estimated date of completion, including a description of the extent to which financial assurances have been made for the completion of any incomplete but promised amenities.

(m) The name and principal address of the manager, if any, of the project or time-share plan, as applicable, and a description of the procedures, if any, for altering the powers and responsibilities of the manager and for removing or replacing the manager.

(n) A description of any liens, defects or encumbrances on or affecting the title to the time share which materially affects the purchaser s use of the units or facilities within the time-share plan.

(o) Any special fee due from the purchaser at closing, other than customary closing costs, together with a description of the purpose of the fee.

(p) Any current or expected fees or charges to be paid by purchasers for the use of any amenities of the time-share plan.

(q) A statement of whether or not the amenities of the time-share plan will be used exclusively by purchasers of time-shares in, or authorized under, the time-share plan and, if the amenities are not to be used exclusively by such purchasers or authorized users, a statement of whether or not the purchasers of time shares in the time-share plan are required to pay any portion of the maintenance expenses of such amenities in addition to any fees for the use of such amenities.

(r) A statement indicating that hazard insurance coverage is provided for the project.

(s) A description of the purchaser s right to cancel the purchase contract.

(t) A statement of whether or not the purchaser s deposit will be held by an escrow agent until the expiration of any right to cancel the contract or, if the purchaser s deposit will not be held by such an escrow agent, a statement that the purchaser s deposit will be immediately released to the developer and that the developer has posted a surety bond.

(u) A statement that the deposit plus any interest earned must be returned to the purchaser if he or she elects to exercise his or her right of cancellation.

(v) If the time-share plan provides purchasers with the opportunity to participate in an exchange program, the name and address of the exchange company and a description of the method by which a purchaser may choose to participate in the exchange program.

(w) A description of the reservation system, if applicable, which must include:

(1) The name of the entity responsible for operating the reservation system, its relationship to the developer and the duration of any agreement for operation of the reservation system; and

(2) A summary of the rules and regulations governing access to and use of the reservation system, including, without limitation, the existence of and an explanation regarding any priority reservation features that affect a purchaser s ability to make reservations for the use of a given accommodation on a first-come, first-served basis.

(x) A description of the points system, if applicable, including, without limitation, whether additional points may be acquired by purchase or otherwise, in the future and the manner in which future purchases of points may be made, and the transferability of points to other persons, other years or other time-share plans. The description must include:

(1) A statement that no owner shall be prevented from using a time share as a result of changes in the manner in which point values may be used;

(2) A statement that in the event point values are changed or adjusted, no owner shall be prevented from using his or her home resort, if any, in the same manner as was provided for under the original purchase contract; and

(3) A description of any limitations or restrictions upon the use of point values.

(y) A statement as to whether any unit within the time-share plan is within a mixed-use project containing whole ownership condominiums.

(z) A statement that documents filed with the Division as part of the statement of record which are not delivered to the purchaser are available from the developer upon request.

(aa) For a time-share plan with more than one component site, a description of each component site. With respect to a component site, the information required by subparagraph (2) and paragraphs (d), (k), (l), (p), (q) and (r) may be disclosed in written, graphic, tabular or any other form approved by the Division. In addition to the information required by paragraphs (a) to (z), inclusive, the description of a time-share plan with more than one component site must include the following information:

(1) A general statement as to whether the developer has a right to make additions, substitutions or deletions of any accommodations, amenities or component sites, and a statement of the basis upon which accommodations, amenities or component sites may be added to, substituted for or deleted from the time-share plan.

(2) The location of each component site of the time-share plan, the historical occupancy of the units in each component site for the previous 12-month period, if the component site was part of the time-share plan during the previous 12-month time period, or any other description acceptable to the Division that reasonably informs a purchaser regarding the relative use demand per component site, as well as a statement of any periodic adjustment or amendment to the reservation system that may be needed in order to respond to actual use patterns and changes in use demand for the accommodations existing at that time within the time-share plan.

(3) The number of accommodations and time shares, expressed in periods of 7-day use availability or other time increments applicable to the time-share plan, committed to the time-share plan, and available for use by purchasers, and a statement describing how adequate periods of time for maintenance and repair will be provided.

(bb) Any other information that the developer, with the approval of the Administrator, decides to include in the public offering statement.

4. Copies of the following documents and plans, or proposed documents if the time-share plan has not been declared or created at the time the application for a permit is submitted, to the extent they are applicable, must be provided to the purchaser with the public offering statement:

(a) Copies of the time-share instruments.

(b) The estimated or, if applicable, actual operating budget of the time-share plan.

5. The public offering statement must include a list of the following documents, if applicable to the time-share plan, and must state that the documents listed are available to the purchaser upon request:

(a) Any ground lease or other underlying lease of the real property associated with the time-share plan.

(b) The management agreement of the project or time-share plan, as applicable.

(c) The floor plan of each type of accommodation and any existing plot plan showing the location of all accommodations and facilities declared as part of the time-share plan and filed with the Division.

(d) The lease for any facilities that are part of the time-share plan.

(e) Any executed agreement for the escrow of payments made to the developer before closing.

(f) Any letter from the escrow agent confirming that the escrow agent and its officers, directors or other partners are independent.

6. The Administrator may, upon finding that the subject matter is otherwise adequately covered or the information is unnecessary or inapplicable, waive any requirement set forth in this section.

(Added to NRS by 2013, 1576)



NRS 119A.310 - Grounds for denial of permit; burden of proof.

1. The Administrator shall deny an application for a permit to sell time shares if the Administrator finds that:

(a) The developer failed to comply with any of the provisions of this chapter or the regulations adopted by the Division; or

(b) The developer, any affiliate of the developer or any officer of the developer or an affiliate of the developer, has:

(1) Been convicted of or pleaded nolo contendere to forgery, embezzlement, obtaining money under false pretenses, larceny, extortion, conspiracy to defraud or other crime involving moral turpitude;

(2) Been the subject of a judgment in any civil or administrative action, including a proceeding to revoke or suspend a license, involving fraud or dishonesty;

(3) Been permanently enjoined by a court of competent jurisdiction from selling real estate, time shares or securities in an unlawful manner;

(4) Had a registration as a broker-dealer in securities or a license to act as a real estate broker or salesperson, project broker or sales agent revoked;

(5) Been convicted of or pleaded nolo contendere to selling time shares without a license; or

(6) Had a permit to sell time shares, securities or real estate revoked.

2. The Administrator may deny an application for a permit to sell time shares if the Administrator finds that the developer has failed to offer satisfactory proof that it has a good reputation for honesty, trustworthiness, integrity and competence to transact the business of a developer in a manner which safeguards the interests of the public.

3. The burden of proof is on the developer to establish to the satisfaction of the Administrator that the developer is competent to transact the business of the developer in a manner which safeguards the interests of the public.

4. If a developer has substantially complied with the provisions of this chapter in good faith, a nonmaterial error or omission is not sufficient grounds to deny a permit.

(Added to NRS by 1983, 980; A 1985, 1141; 1991, 97; 2001, 2503; 2013, 3516)



NRS 119A.320 - Period for action on application.

1. The Administrator shall, within 60 days after the receipt of an initial application for a permit to sell time shares in a time-share plan containing only one component site, regardless of whether additional component sites may be added later by an amendment to the filing, notify the applicant of his or her decision to:

(a) Issue a permit to sell time shares;

(b) Issue a preliminary permit to sell time shares, including a list of all deficiencies, if any, which must be corrected before a permit is issued; or

(c) Deny the application and in a notice of deficiency list all the reasons for denial in sufficient detail to allow the developer to correct the deficiencies.

2. The Administrator shall, within 120 days after the receipt of an initial application for a permit to sell time shares in a time-share plan containing more than one component site, notify the applicant of his or her decision to:

(a) Issue a permit to sell time shares;

(b) Issue a preliminary permit to sell time shares, including a list of all deficiencies, if any, which must be corrected before a permit is issued; or

(c) Deny the application and in a notice of deficiency list all the reasons for denial in sufficient detail to allow the developer to correct the deficiencies.

3. The developer may submit evidence that the deficiencies in the application described in the notice of deficiency issued pursuant to paragraph (c) of subsection 1 or paragraph (c) of subsection 2, as applicable, have been corrected within 90 days after the developer receives the notice of deficiency or within such extended time period as approved by the Division in writing.

4. The Administrator shall, within 30 days after:

(a) The receipt of evidence that the deficiencies in the application for a permit to sell time shares are corrected, issue a permit to sell time shares or deny the application and list the specific reasons for denial; or

(b) The issuance of a preliminary permit and receipt of evidence that all the requirements for the issuance of a permit to sell time shares have been met, issue the permit to sell time shares.

5. If it is in the public interest that the Administrator issue a second notice regarding the inadequate correction of any deficiencies in the application for a permit to sell time shares, then the Administrator shall issue such a second notice within 30 days after the developer submits evidence to correct the deficiencies identified pursuant to paragraph (c) of subsection 1, paragraph (c) of subsection 2 or subsection 3, as applicable.

6. If the developer fails to correct all the deficiencies after a second notice of deficiency is issued pursuant to subsection 5, the Administrator may deny the application and require the developer to pay a filing fee equal to one-half of the filing fee for an initial permit set forth in subsection 1 of NRS 119A.360.

(Added to NRS by 1983, 981; A 2013, 1584, 3517)



NRS 119A.330 - Hearing on denial of application, amendment to statement of record or renewal of permit; expiration of order of denial.

1. If the Administrator denies an application for a permit to sell time shares, an amendment to the statement of record or the renewal of a permit to sell time shares, the applicant may, within 30 days, file a written request for a hearing. The Administrator shall set the matter for hearing to be conducted within 90 days after receipt of the applicant s request, unless the applicant requests a postponement of the hearing at least 3 working days before the date set for hearing. If such a request is made by the applicant, the date of the hearing must be agreed upon between the Division and the applicant.

2. If the Division fails to:

(a) Hold the hearing within 90 days or within the extended time if a postponement is requested;

(b) Render its decision within 60 days after the hearing; or

(c) Notify the applicant in writing, by its order, within 15 days after its decision was made,

the order of denial expires and the Division shall issue, within 15 days, a permit to sell time shares to the developer.

(Added to NRS by 1983, 981; A 2013, 3518)



NRS 119A.340 - Issuance of permit before completion of project.

If a project has not been completed before the issuance of a permit to sell time shares, the public offering statement must state the estimated date of completion and:

1. The developer shall establish to the satisfaction of the Administrator that a bond has been issued in an amount necessary to assure completion of the project free of any liens, which remains in effect until the project is completed free of all liens;

2. A cash deposit to cover the estimated costs of completing the project must be deposited with an escrow agent under an agreement which is approved by the Administrator; or

3. The developer shall make any other arrangement which is approved by the Administrator and necessary to safeguard the interests of the public.

(Added to NRS by 1983, 981; A 2001, 2504; 2013, 3518)



NRS 119A.350 - Investigation of applicants; expenses.

1. The Division may, before issuing any permit or license pursuant to the provisions of this chapter, fully investigate all information submitted to it as required by this chapter and, if necessary, inspect the property which is the subject of any application. All reasonable expenses incurred by the Division in carrying out the investigation or inspection must be paid by the applicant and no license or permit may be issued until those expenses have been paid.

2. Payments received by the Division pursuant to this section must be deposited in the State Treasury for credit to the Real Estate Investigative Account. The Administrator shall use the money in the Account to pay the expenses of agents and employees of the Division making the investigations pursuant to this section. The Administrator may advance money to them for those expenses when appropriate.

(Added to NRS by 1983, 980; A 1991, 1753; 2013, 3518)



NRS 119A.355 - Renewal of permit.

1. A permit must be renewed annually by the developer by filing an application with and paying the fee for renewal to the Administrator. The application must be filed and the fee paid not later than 30 days before the date on which the permit expires. The application must include the budget of the association and any material change that has occurred in the information previously provided to the Administrator or in a public offering statement provided to a prospective purchaser pursuant to the provisions of NRS 119A.400.

2. The renewal of a permit with no material changes to the public offering statement is effective on the 30th day after the filing of the application unless the Administrator:

(a) Issues a written denial of the renewal pursuant to NRS 119A.654 describing the reasons for denial in sufficient detail to allow the developer to correct the deficiencies; or

(b) Approves the renewal on an earlier date.

3. The Division shall, within 30 days after the receipt of evidence that the deficiencies in the application for renewal of a permit to sell time shares are corrected, renew the permit to sell time shares or deny the renewal and list the specific reasons for denial.

4. If the Administrator fails to take any action described in subsection 3, the renewal of the permit to sell time shares shall be deemed issued by the Division.

(Added to NRS by 1987, 1080; A 2001, 530, 2504; 2013, 1584, 3519)



NRS 119A.357 - Requirement to notify Division in writing of certain convictions.

1. A sales agent, representative, manager, developer, project broker, time-share resale broker or person licensed pursuant to chapter 645 of NRS and subject to the provisions of this chapter shall notify the Division in writing if he or she is convicted of, or enters a plea of guilty, guilty but mentally ill or nolo contendere to, a felony or any crime involving moral turpitude.

2. A sales agent, representative, manager, developer, project broker, time-share resale broker or person licensed pursuant to chapter 645 of NRS and subject to the provisions of this chapter shall submit the notification required by subsection 1:

(a) Not more than 10 days after the conviction or entry of the plea of guilty, guilty but mentally ill or nolo contendere; and

(b) When submitting an application to renew a license, registration or permit issued pursuant to this chapter.

(Added to NRS by 2007, 1548; A 2013, 1585)



NRS 119A.358 - Creation and maintenance of website through which licenses, permits or registrations may be renewed; fees.

The Division may:

1. Create and maintain a secure website on the Internet through which each license, permit or registration issued pursuant to the provisions of this chapter may be renewed; and

2. For each license, permit or registration renewed through the use of a website created and maintained pursuant to subsection 1, charge a fee in addition to any other fee provided for pursuant to this chapter which must not exceed the actual cost to the Division for providing that service.

(Added to NRS by 2007, 587)



NRS 119A.360 - Fees.

1. The Division shall collect the following fees at the time of filing:

For each application for the registration of a representative....................... $100

For each renewal of the registration of a representative................................. 100

For each transfer of the registration of a representative to a different developer 25

For each penalty for a late renewal of the registration of a representative.... 75

For each preliminary permit to sell time shares................................................. 400

For each initial permit to sell time shares........................................................ 1,500

For each amendment to a statement of record after the issuance of the permit to sell time shares, where no new component sites are added.................................................................................................. 200

For each amendment to a statement of record after the issuance of the permit to sell time shares, where one or more new component sites are added, not including the addition of units to a component site previously permitted 500

For each annual renewal of a permit to sell time shares with only one component site 750

For each annual renewal of a permit to sell time shares with more than one component site 1,500

For each initial registration of a time-share resale broker............................... 300

For each renewal of the registration of a time-share resale broker................ 150

For each original and annual registration of a manager................................. 100

For each application for an original license as a sales agent.......................... 200

For each renewal of a license as a sales agent.................................................. 200

For each penalty for a late renewal of a license as a sales agent.................. 100

For each change of name or address of a licensee or status of a license....... 25

For each duplicate license, permit or registration where the original is lost or destroyed, and an affidavit is made thereof............................................................................................................................... 25

For each annual approval of a course of instruction offered in preparation for an original license or permit 150

For each original accreditation of a course of continuing education............ 150

For each renewal of accreditation of a course of continuing education........ 75

2. Within 10 days after receipt of written notification from the Administrator of the approval of the application for a permit to sell time shares and before the issuance of the permit to sell time shares, or within 10 days after an amendment that adds time shares to the time-share plan is approved or deemed approved, each developer shall, for each time share that the developer includes in the initial time-share plan or adds to the time-share plan by amendment, pay a one-time fee of:

(a) For each such time share up to and including 1,499 time shares, $3.

(b) For each such time share over 1,499 time shares, $1.50.

For the purposes of calculating the amount of the fee payable under this subsection, time share means the right to use and occupy a unit for 7 days or more per calendar year.

3. Except for the fees relating to the registration of a representative, the Administrator may reduce the fees established by this section if the reduction is equitable in relation to the costs of carrying out the provisions of this chapter.

4. The Division shall adopt regulations which establish the fees to be charged and collected by the Division to pay the costs of:

(a) Any examination for a license, including any costs which are necessary for the administration of such an examination.

(b) Any investigation of a person s background.

(Added to NRS by 1983, 985; A 1987, 1081; 1993, 2295; 2001, 2504; 2003, 1309; 2005, 1300; 2007, 808; 2013, 3519)



NRS 119A.365 - Disciplinary action for failure to pay money to Division.

In addition to any other remedy or penalty, the Administrator may:

1. Refuse to issue a license, permit, certificate or registration to a person who has failed to pay money which the person owes to the Division.

2. Refuse to renew, or suspend or revoke, the license, permit, certificate or registration of a person who has failed to pay money which the person owes to the Division.

(Added to NRS by 2003, 1307)



NRS 119A.370 - Filing of advertisement or offering.

Repealed. (See chapter 539, Statutes of Nevada 2013, at page 3530.)



NRS 119A.380 - Requirements for time-share instruments.

1. Each time-share plan must be created by one or more time-share instruments.

2. A time-share instrument must provide:

(a) A legal description and the physical address of the project;

(b) The name of the time-share plan;

(c) A system for establishing and identifying the time shares in the time-share plan;

(d) For assessment of the expenses of the time-share plan and an allocation of those expenses among the time shares;

(e) The voting rights which are assigned to each time share;

(f) If applicable, the procedure to add units and other real estate to, and to withdraw units and other real estate from, the time-share plan, and the method of reallocating expenses among the time shares after any such addition or withdrawal;

(g) The maximum number of time shares that may be created under the time-share plan;

(h) For selection of the trustee for insurance which is required to be maintained by the association or the developer;

(i) For maintenance of the units;

(j) For management of the time-share plan;

(k) A procedure to amend the time-share instrument; and

(l) The rights of the purchaser relating to the occupancy of the unit.

3. A time-share instrument may provide for:

(a) The developer s reserved rights;

(b) Cumulative voting, but only for the purpose of electing the members of the board; and

(c) The establishment of:

(1) Separate voting classes based on the size or type of unit to which the votes are allocated; and

(2) A separate voting class for the developer during the period in which the developer is in control.

4. The provisions of a time-share instrument are severable.

5. The rule against perpetuities and NRS 111.103 to 111.1039, inclusive, do not apply to defeat any provisions of a time-share instrument.

6. With respect to time-share plans governed by the law of another state or component sites of a time-share plan located outside of this State, the instrument creating and governing the time-share plans or such component sites must be in compliance with the applicable laws of the state or jurisdiction under which the time-share plan is formed or in which the component sites are located. If the laws of the state or jurisdiction under which the time-share plan is formed or in which the component sites of such time-share plan are located conflict with the requirements of this chapter, the laws of the other state or jurisdiction control. If the time-share instrument provides for the matters set forth in subsections 1 and 2, the association and the developer shall be deemed to be in compliance with the requirements of this section and are not required to revise a time-share instrument to comply with this chapter.

(Added to NRS by 1983, 978; A 2001, 2505; 2013, 3521)



NRS 119A.385 - Description of time share.

A description of a time share is a legally sufficient description of the time share and all rights, obligations and interests appurtenant to that time share that were created by the time-share plan if the description includes, without limitation:

1. The name under which the time-share plan is registered with the Division;

2. The county in which the project is located;

3. Information which indicates where the time-share instruments are recorded; and

4. The permanent identifying number of the time share as set forth in the time-share instruments.

(Added to NRS by 2001, 2495)



NRS 119A.390 - Reservation to purchase time share.

A reservation to purchase a time share must:

1. Be on a form approved by the Division;

2. Include a provision which grants the prospective purchaser the right to cancel the reservation at any time before the execution of the contract of sale with the full refund of any deposit;

3. Provide for the placement of any deposit in escrow until a permit is issued by the Administrator pursuant to NRS 119A.320;

4. Guarantee the purchase price for the time share for a certain period after the issuance of the permit to sell time shares; and

5. Require that any interest earned on the deposit for the reservation be paid to the prospective purchaser.

(Added to NRS by 1983, 979; A 2013, 1585)



NRS 119A.400 - Prospective purchasers to be provided with public offering statement, addendum and permit.

1. Before the execution of any contract for the sale of a time share, the developer or, if the developer sells time shares through his or her project broker and sales agents, the project broker and sales agent, shall provide each prospective purchaser with:

(a) A copy of the developer s public offering statement which was approved by the Division pursuant to NRS 119A.307 and which must contain a copy of the developer s permit to sell time shares, the date the permit was originally issued and the effective date of the permit; and

(b) An addendum to the public offering statement summarizing any pending amendments to the public offering statement that have been submitted to the Division but have not yet been approved, along with a statement to the purchaser that the amendment has been submitted to the Division for approval.

2. The project broker or sales agent shall review the public offering statement with each prospective purchaser before the execution of any contract for the sale of a time share and obtain a receipt signed by the purchaser for a copy of the public offering statement. A prospective purchaser may request to receive the public offering statement in electronic format or paper format. If the prospective purchaser requests the public offering statement in electronic format, the developer shall provide to the purchaser the statement of the right of cancellation pursuant to NRS 119A.410 in a single separate document.

3. If a contract is signed by the purchaser, the signed receipt for a copy of the public offering statement must be kept by the project broker for 3 years and is subject to such inspections and audits as may be prescribed by regulations adopted by the Division.

(Added to NRS by 1983, 981; A 2013, 1585, 3522)



NRS 119A.410 - Right to cancel contract of sale.

1. The purchaser of a time share may cancel, by written notice, the contract of sale until midnight of the fifth calendar day following the date of execution of the contract. The contract of sale must include a statement of this right.

2. The right of cancellation may not be waived. Any attempt by the developer to obtain a waiver results in a contract which is voidable by the purchaser.

3. The notice of cancellation may be delivered personally to the developer, sent by certified mail, return receipt requested, or sent by express, priority or recognized overnight delivery service, with proof of service, to the business address of the developer.

4. The developer shall, within 20 days after receipt of the notice of cancellation, return all payments made by the purchaser.

(Added to NRS by 1983, 982; A 1985, 1141; 1987, 894; 2003, 984; 2007, 1549; 2013, 1586)



NRS 119A.420 - Deposits to be placed in escrow account; surety bond in lieu of escrow account.

All money, negotiable instruments or other deposits pertaining to the sale of a time share which are received from a purchaser must be placed in an escrow account established to the satisfaction of the Division and held until such time as the right to cancel the contract of sale pursuant to NRS 119A.410 has expired and the purchaser has failed to cancel the contract of sale. In lieu of placing such deposits in an escrow account, the developer or project broker may establish to the satisfaction of the Division that a surety bond has been posted for the benefit of purchasers in the project in the amount of:

1. Twenty-five thousand dollars; or

2. The highest monthly total amount of deposits received by a project broker,

whichever is greater.

(Added to NRS by 1983, 982; A 2013, 3522)



NRS 119A.430 - Requirements for closing of sale of time share.

The sale of a time share to a purchaser may not be closed unless the developer has provided satisfactory evidence to the Administrator that:

1. The project is free and clear of any blanket encumbrance;

2. Each person who holds an interest in the blanket encumbrance has executed an agreement, approved by the Administrator, to subordinate his or her rights to the rights of the purchaser;

3. Title to the project has been conveyed to a trustee;

4. All holders of a lien recorded against the project have recorded an instrument providing for the release and reconveyance of each time share from the lien upon the payment of a specified sum or the performance of a specified act;

5. The developer has obtained and recorded one or more binding nondisturbance agreements acceptable to the Administrator, that:

(a) Are executed by the developer, all holders of a lien recorded against the project and any other person whose interest in the project could defeat the rights or interests of any purchaser under the time-share instrument or contract of sale; and

(b) Provide that any person whose interest in the project could defeat the rights or interests of any purchaser under the time-share instrument or contract of sale takes title to the project subject to the rights of the purchasers; or

6. Alternative arrangements have been made which are adequate to protect the rights of the purchasers of the time shares and approved by the Administrator.

(Added to NRS by 1983, 982; A 1985, 1141; 2001, 2506; 2013, 3523)



NRS 119A.450 - Provision in contract relieving purchaser of obligation upon foreclosure of lien against project; prohibition against sale or pledge of notes or contracts of sale by defaulting developer.

1. A contract for the sale of a time share or any other evidence of an obligation to purchase a time share must provide in 12-point bold type that the purchaser is relieved of all obligations under the contract if his or her interests are defeated because of the foreclosure of liens against the project. The provisions of this subsection do not apply to any project which meets any one of the requirements of subsections 1 to 5, inclusive, of NRS 119A.430.

2. If a developer or owner is in default on a blanket encumbrance, he or she may not sell or pledge any of the notes or contracts of sale given in payment of the time shares purchased from the developer or owner.

(Added to NRS by 1983, 983; A 1985, 1142; 1991, 98; 2001, 2507)



NRS 119A.460 - Requirements for trusts.

If a trust is created pursuant to subsection 3 of NRS 119A.430, the:

1. Trustee must be approved by the Administrator.

2. Trust must be irrevocable, unless otherwise provided by the Administrator.

3. Trustee must not be permitted to encumber the property unless permission to do so has been given by the Administrator.

4. Association or each owner must be made a third-party beneficiary.

5. Trustee must be required to give at least 30 days notice in writing of his or her intention to resign to the association, if it has been formed, and to the Administrator, and the Administrator must approve a substitute trustee before the resignation of the trustee may be accepted.

(Added to NRS by 1983, 983; A 2001, 2507; 2013, 3523)



NRS 119A.470 - Conveyance of project to trustee before close of escrow for first sale.

1. If title to a project is conveyed to a trustee pursuant to subsection 3 of NRS 119A.430, before escrow closes for the sale of the first time share, the developer must provide the Administrator with satisfactory evidence that:

(a) Title to the project has been conveyed to the trustee.

(b) All proceeds received by the developer from the sales of time shares are being delivered to the trustee and deposited in a fund which has been established to provide for the payment of any taxes, costs of insurance or the discharge of any lien recorded against the project.

2. The trustee shall pay the charges against the trust in the following order:

(a) Trustee s fees and costs.

(b) Payment of taxes.

(c) Payments due any holder of a lien recorded against the project.

(d) Any other payments authorized by the document creating the trust.

3. The Administrator may inspect the records relating to the trust at any reasonable time.

(Added to NRS by 1983, 983; A 1985, 1142; 2001, 2507; 2013, 3523)



NRS 119A.475 - Action by purchaser or Administrator for misrepresentation or other violation.

1. Where any part of the statement of record, when that part became effective, contained an untrue statement of a material fact or omitted to state a material fact required to be stated therein, the Administrator or any person acquiring a time share from the developer or his or her agent during the period the public offering statement remained uncorrected (unless it is proved that at the time of the acquisition the Administrator or purchaser knew of the untruth or omission) may sue the developer in any court of competent jurisdiction.

2. Any developer or agent who sells a time share:

(a) In violation of this chapter; or

(b) By means of a public offering statement which contained an untrue statement of a material fact required to be stated therein,

may be sued by the Administrator or purchaser of the time share.

3. If a suit authorized under subsection 1 or 2 is brought by the purchaser, the purchaser is entitled to recover such damages as represent the difference between the amount paid for the time share and the reasonable cost of any permanent improvements thereto, and the lesser of:

(a) The value thereof as of the time the suit was brought;

(b) The price at which the time share has been disposed of in a bona fide market transaction before suit; or

(c) The price at which the time share has been disposed of after suit in a bona fide market transaction but before judgment,

or to rescission of the contract of sale and the refund of any consideration paid by the purchaser.

4. If a suit authorized under subsection 1 or 2 is brought by the Administrator, the Administrator may seek a declaration of the court that any person entitled to sue the developer or his or her agent under this section is entitled to the right of rescission and the refund of any consideration paid by him or her.

5. Every person who becomes liable to make any payment under this section may recover contribution as in cases of contract from any person who, if sued separately, would have been liable to make the same payment.

6. Reasonable attorney s fees may be awarded to the prevailing party in any action brought under this section. Any action to rescind a contract of sale under this section must be brought within 1 year after the date of purchase or within 1 year after the date of the discovery of the misrepresentation giving rise to the action for rescission.

7. The provisions of this section are in addition to and not a substitute for any other right of a person to bring an action in any court for any act involved in the offering or sale of time shares or the right of the state to punish any person for any violation of any law.

(Added to NRS by 1987, 1078; A 2013, 3524)



NRS 119A.4771 - Registration and licensing of person listing, advertising, transferring, assisting in transferring, soliciting or promoting sale of more than 12 previously sold time shares in 12-month period on behalf of owner other than developer; exception.

1. A person who, on behalf of an owner other than a developer and for compensation, undertakes to list, advertise, transfer, assist in transferring or promote for resale, or solicit prospective purchasers of, more than 12 time shares in any 12-month period that were previously sold must:

(a) Be licensed as a real estate broker pursuant to the provisions of chapter 645 of NRS;

(b) Register as a time-share resale broker with the Division by completing a form for registration provided by the Division; and

(c) Pay any applicable fees.

2. A time-share resale broker shall renew his or her registration with the Division annually on a form provided by the Division and pay any applicable fees.

3. Unless the method of resales of time shares is made to evade the provisions of this chapter, a person is not required to register pursuant to this section or to be licensed under chapter 645 of NRS as a time-share resale broker if the person:

(a) Is a purchaser who acquires time shares for his or her own use and occupancy and who later offers to resell 12 or fewer of those time shares in any one calendar year;

(b) Is a project broker who resells or offers to resell a time share in a project as an agent for a developer who holds a permit for the project; or

(c) Is an owner, operator or publisher of a newspaper, periodical or Internet website, unless the owner, operator or publisher, alone or in combination with its affiliate, parent, subsidiary or agent, derives more than 10 percent of its gross revenue from providing advance fee listings. For the purposes of this paragraph, the calculation of gross revenue derived from providing advance fee listings includes the revenue of any affiliate, parent, agent and subsidiary of the owner, operator or publisher of the newspaper, periodical or Internet website. As used in this paragraph, advance fee listings has the meaning ascribed to it in NRS 645.004.

(Added to NRS by 1999, 2687; A 2001, 2507; 2013, 3525)



NRS 119A.4773 - Filing of advertisement or offering required.

Repealed. (See chapter 539, Statutes of Nevada 2013, at page 3530.)



NRS 119A.4775 - Cancellation of contract of sale; disclosure of certain information before resale; purchaser to be provided copies of time-share instruments upon signing contract; regulations.

1. If the purchaser of a previously sold time share purchases the time share through a time-share resale broker, the contract of sale must provide, in not less than 12-point boldface type, that the purchaser may cancel, by written notice, the contract of sale until midnight of the fifth calendar day after the date of execution of the contract.

2. Regardless of whether a time-share resale broker charges or collects an advance fee, before a purchaser signs any contract to purchase a time share that is offered for resale through a time-share resale broker, the time-share resale broker, other than a developer, shall disclose in the contract to purchase the time share:

(a) The period during which the purchaser may use the time share;

(b) A legal description of the interest in the time share;

(c) The earliest date that the prospective purchaser may use the time share;

(d) The name, address and telephone number of the agent managing the time-share plan and the project;

(e) The place where the documents of formation of the association and documents governing the time-share plan and the project may be obtained;

(f) The amount of the annual assessment of the association of the time share for the current fiscal year, if any;

(g) Whether all assessments against the time share are paid in full, and the consequences of failure to pay any assessment;

(h) Whether participation in any program for the exchange of occupancy rights among owners or with the owners of time shares in other time-share plans is mandatory;

(i) Any other information required to be disclosed pursuant to the regulations adopted by the Administrator pursuant to subsection 4; and

(j) The right to cancel the contract in subsection 1.

3. The purchaser must be provided, in either paper or electronic form, at the time the contract to purchase the previously sold time share is signed, copies of the time-share instruments governing the time-share plan.

4. The Administrator shall adopt regulations prescribing the form and contents of the disclosures described in this section.

(Added to NRS by 1999, 2687; A 2001, 2508; 2013, 3525)



NRS 119A.4777 - Requirements for agreement for resale of time share; time-share resale broker to provide copy of agreement to owner.

1. An agreement for the resale of a time share entered into by an owner of that time share and a time-share resale broker who lists or offers to resell that time share must:

(a) Be in writing;

(b) Contain a provision in not less than 12-point boldface type that the owner may cancel, by written notice, the agreement with the time-share resale broker until midnight of the fifth calendar day after the date of execution of the agreement; and

(c) Contain a written disclosure that sets forth:

(1) Whether any person other than the purchaser may use the time share during the period before the time share is resold;

(2) Whether any person other than the purchaser may rent the use of the time share during the period before the time share is resold;

(3) The name of any person who will receive any rents or profits generated from the use of the time share during the period before the time share is resold;

(4) A detailed description of any relationship between the person who resells the time share and any other person who receives any benefit from the use of the time share; and

(5) The right to cancel the agreement provided pursuant to paragraph (b).

2. The time-share resale broker who resells a time share shall provide a fully executed copy of the written agreement described in subsection 1 to the owner on the date that the owner signs the agreement.

3. The time-share resale broker who resells a time share shall make the disclosures required pursuant to paragraph (c) of subsection 1 before accepting anything of value from the owner.

(Added to NRS by 1999, 2686; A 2013, 3526)



NRS 119A.4779 - Advance fee charged or collected by time-share resale broker; requirements for contract for advance fee listing; duties and prohibited acts; violation constitutes unfair or deceptive act or practice; civil penalty.

1. In addition to the provisions of NRS 645.322, 645.323 and 645.324, a time-share resale broker who charges or collects an advance fee shall place 80 percent of that fee into his or her trust account. If the time-share resale broker closes escrow on the time-share resale, the time-share resale broker shall be deemed to have earned the advance fee. If the listing of the time share expires before the time-share resale broker closes escrow on the time-share resale, the time-share resale broker must return the money held in the trust account to the owner of the time share within 10 days after the date of the expiration of the listing.

2. The contract for an advance fee listing must include the following disclosures to the owner of any previously sold time share:

(a) A description of any fees or costs related to the services that the owner or any other person is required to pay to the time-share resale broker or to any third party;

(b) A description of when any fees or costs are due; and

(c) The disclosures required by paragraph (c) of subsection 1 of NRS 119A.4777.

3. A time-share resale broker who charges or collects an advance fee shall not:

(a) State or imply to an owner that the time-share resale broker has identified a person interested in buying or renting the time share without providing the name, address and telephone number of such person;

(b) State or imply to an owner that the time share has a specific resale value;

(c) Fail to honor any cancellation notice sent by the owner by midnight of the fifth day after the date of execution of the contract; or

(d) Fail to provide a full refund of all money paid by an owner within 20 days after receipt of a notice of cancellation.

4. If a time-share resale broker executes a contract that fails to comply with the provisions of subsection 2, such contract is voidable at the option of the owner for a period of 1 year after the date of execution.

5. Notwithstanding the obligations placed upon any other person by this section, the time-share resale broker shall supervise, manage and control all aspects of the resale offering. Any violation of the provisions of this section that occurs during such offering shall be deemed a violation by the time-share resale broker and by the person who actually committed the violation.

6. The use of any unfair or deceptive act or practice by any person in connection with the offering of a time share for resale is a violation of this section.

7. A violation of this section is an unfair or deceptive act or practice pursuant to NRS 207.170, 207.171, 598.0915 to 598.0925, inclusive, and chapters 598A and 599A of NRS.

8. Notwithstanding any other penalty provided for in this chapter or chapter 645 of NRS, a person who violates any provision of NRS 119A.4771 to 119A.4779, inclusive, is subject to a civil penalty of not more than $1,000 for each violation.

(Added to NRS by 1999, 2687; A 2013, 3526)



NRS 119A.480 - Requirements if developer holds leasehold interest.

1. If the interest of the developer is a leasehold interest, the lease, unless otherwise determined by the Administrator, must provide that:

(a) The lessee must give notice of termination of the lease for any default by the lessor to the association.

(b) The lessor, upon any default of the lessee including bankruptcy of the lessee, shall enter into a new lease with the association upon the same terms and conditions as the lease with the developer.

2. The Administrator may require the developer to execute a bond or other type of security for the payment of the rental obligation.

(Added to NRS by 1983, 991; A 1985, 1143; 2013, 3527)



NRS 119A.485 - Developer to provide to board copy of approved public offering statement and amendments thereto.

The developer shall provide the board with a copy of the approved public offering statement and any amendments thereto, to be maintained by the association as part of the records of the time-share plan.

(Added to NRS by 2013, 1581)



NRS 119A.490 - Filing of amendment of time-share instrument required.

Repealed. (See chapter 539, Statutes of Nevada 2013, at page 3530.)



NRS 119A.495 - Withdrawal of units from time-share plan; conditions of withdrawal; exceptions.

1. Except as otherwise provided in subsection 2, if a time-share instrument authorizes the developer to withdraw units from the time-share plan, any unit that is subject to withdrawal may not be withdrawn if a time share attributable to that unit is owned by a purchaser.

2. Any legally created units or parcels within a project may be withdrawn from the time-share plan by the developer if:

(a) All remaining owners having an interest in the unit or parcel, if there are any such remaining owners, give written consent to the withdrawal;

(b) The developer amends the time-share instrument which established the time-share plan to reduce the number of units or parcels included in the time-share plan by the number of units or parcels withdrawn pursuant to this subsection;

(c) Any existing cost-sharing agreement between the developer and the association covering shared common areas or amenities is amended to reflect the reduction in the number of units or parcels included in the time-share plan as the result of the withdrawal of units or parcels pursuant to this subsection; and

(d) A new cost-sharing agreement which covers any common areas or amenities that are shared by the remaining units or parcels within the time-share plan and the units or parcels withdrawn pursuant to this subsection and which allocates the shared costs proportionately between the developer and the association according to the number and size of the units withdrawn pursuant to this subsection is entered into between the developer and the association.

(Added to NRS by 2001, 2495; A 2009, 1602)



NRS 119A.497 - Relocation of boundaries between adjoining units.

1. Except as otherwise provided in subsection 2 and subject to the provisions of the time-share instrument and other provisions of law, a developer may, with the prior approval of the Division, relocate the boundaries between adjoining units by amending the provisions of the time-share instrument and any recorded map or plat relating thereto.

2. A developer may relocate the boundaries between adjoining units without the prior approval of the Division if:

(a) The relocation is necessary to comply with the law; or

(b) No time share attributable to either of the adjoining units is owned by a purchaser.

(Added to NRS by 2001, 2495)



NRS 119A.500 - Partition of unit.

No action for partition of a unit may be maintained except as provided in the time-share instrument. If a time share is owned by two or more persons, an action may be brought for the judicial sale of the time share. A provision for the waiver or subordination of the right of partition or any other right characteristic of a tenancy in common is valid.

(Added to NRS by 1983, 995; A 2001, 2509)



NRS 119A.510 - Replacement or compensation if unit unavailable.

If a unit is unavailable for a period to which the owner is entitled by schedule or by confirmed reservation, the owner is entitled to be provided by the association:

1. A comparable unit; or

2. Monetary compensation for the loss of such use.

(Added to NRS by 1983, 990; A 1985, 1143; 1991, 98; 2001, 2509)



NRS 119A.515 - Publication of information concerning owners: Maintenance of records; consent required; exceptions.

1. A manager or, if there is no manager, the board shall maintain in the records of an association a complete list of the names and mailing addresses of all owners. The list must be updated not less frequently than quarterly.

2. If a time-share plan is part of a common-interest community governed by chapter 116 of NRS, the names and addresses of delegates or representatives who are elected pursuant to NRS 116.31105 or, if there are none, the name and address of the association must appear on the list of owners of an association organized under NRS 116.3101 in lieu of the names, addresses and other personal information of the individual owners.

3. Notwithstanding any provision of the declaration or bylaws of a time-share plan to the contrary, a manager or a board may not, except as otherwise authorized or required by law, publish or furnish any information about any owner to any other owner or any other person without the prior written consent of the owner whose information is requested.

4. Before obtaining the written consent of an owner pursuant to subsection 3, a manager or a board shall provide the owner with:

(a) The option to limit the information about the owner that may be published or furnished to any other owner or any other person:

(1) To exclusively the owner s name and mailing address; and

(2) For use only in legitimate matters of business of the association.

(b) The following written disclosure:

BY GIVING YOUR CONSENT TO PUBLISH OR FURNISH INFORMATION ABOUT YOU FOR PURPOSES OTHER THAN LEGITIMATE MATTERS OF BUSINESS OF THE ASSOCIATION, THE INFORMATION COULD BE USED FOR COMMERCIAL OR OTHER PURPOSES.

5. The provisions of this section:

(a) Do not restrict the use by a manager or a board of information about an owner in the performance of their respective duties under the declaration of a time share plan or as otherwise required by law.

(b) Supersede any provisions of chapter 82 of NRS to the contrary.

(Added to NRS by 2011, 3533)



NRS 119A.520 - Members of association for time-share plan; incorporation of association; proxies.

1. Each owner is a member of the association for the time-share plan. The association may be incorporated.

2. The state of incorporation may be:

(a) This state;

(b) The state in which the project is located; or

(c) Any state where the developer has obtained a permit to sell time shares under statutes which govern the sale of time shares.

3. The association may adopt and amend bylaws, rules and regulations.

4. Except as otherwise provided in NRS 82.321, any proxy which is executed by an owner to an association is valid for an indefinite period if the owner may revoke his or her proxy, by written notice to the association, to vote at a particular meeting.

(Added to NRS by 1983, 989; A 1985, 1143; 1993, 2378; 2001, 2509)



NRS 119A.522 - Period of developer s control of association; representation of owners on board.

1. Except as otherwise provided in this section, a time-share instrument may provide for a period of the developer s control of an association during which the developer, or a person designated by the developer, may appoint and remove the officers of the association and the members of the board. Regardless of the period provided in the time-share instrument, the period of the developer s control of the association terminates no later than:

(a) One hundred and twenty days after conveyance of 80 percent of the time shares that may be created by the time-share instrument to owners other than the developer;

(b) Five years after the developer has ceased to offer time shares for sale in the ordinary course of business; or

(c) Five years after any right to add new time shares was last exercised,

whichever occurs earlier.

2. A developer may voluntarily surrender the right to appoint and remove officers and members of the board before the end of the period provided for in subsection 1 by executing and recording with the time-share instrument a written instrument declaring the surrender. If such an instrument is recorded, the developer may require that, for the duration of the period of the developer s control, specified actions of the association or board, as described in the recorded instrument, be approved by the developer before they become effective.

3. Not later than 60 days after conveyance of 25 percent of the time shares that may be created pursuant to the time-share instrument to owners other than the developer, at least one member and not less than 25 percent of the members of the board must be elected by owners other than the developer. Not later than 60 days after conveyance of 50 percent of the time shares that may be created pursuant to the time-share instrument to owners other than the developer, not less than 33 1/3 percent of the members of the board must be elected by owners other than the developer.

(Added to NRS by 2001, 2496)



NRS 119A.524 - Reserved rights of developer.

A developer s reserved rights may include, without limitation, the right to:

1. Add units or real estate to, and withdraw units or real estate from, a time-share plan.

2. Create units, a common area or a limited common area within the project.

3. Subdivide units or convert units into a common area.

4. Make and complete improvements to the project.

5. Maintain sales offices, management offices and signs for advertising the time-share plan, project and models.

6. Enter into a subsidy agreement with the association in lieu of paying the assessments allocated to the time shares owned by the developer.

7. Provide for the establishment of a master association, as defined in NRS 116.063.

8. Merge or consolidate a time-share plan with another time-share plan which has the same form of ownership.

9. Relocate boundaries between adjoining units in accordance with the provisions of this chapter.

(Added to NRS by 2001, 2497)



NRS 119A.525 - Relocation of certain time shares by developer; conditions of relocation; recordation.

1. Any time share that is an undivided fee simple interest or leasehold interest in a unit or parcel on which units are located, and any time share that is a license, may be relocated to another unit or parcel on which units are located:

(a) If the replacement unit or parcel:

(1) Is within the same project and governed by the same time-share instrument as the original unit or parcel;

(2) Provides the owner of the time share the opportunity to enjoy a substantially similar vacation experience as available with the original unit or parcel; and

(3) Contains similar sleeping accommodations for at least the same number of persons as the original unit or original unit type within the parcel;

(b) If there is to be no increase in the amount of the maintenance fees allocable to the time share to be relocated solely as the result of the relocation;

(c) If a one-to-one use night to use right ratio is to be maintained after the relocation;

(d) If the location and historical use of the time share to be relocated are considered in furthering the best interests of the owner with respect to the owner s opportunity to use and enjoy the time-share plan;

(e) If the time share is not a fixed-unit time share; and

(f) If the time share is a fixed-week time share or the rights of use for the time share are within a particular season of the year, if use of the time share in the same fixed week or season is available to the owner of the time share after the relocation.

2. Relocation of a time share pursuant to this section only applies to a time share that is owned by the developer, unless the relocation is:

(a) Approved by the vote or the written consent of members of the association, excluding the developer, constituting the minimum percentage of the voting power of the association which constitutes a quorum pursuant to NRS 82.291; and

(b) Agreed to in writing by the developer.

3. The relocation of each time share pursuant to this section must be made by the recordation of an instrument signed by the developer that identifies:

(a) The names of the record owners of each time share to be relocated;

(b) The permanent identifying number, if any, of each time share;

(c) A legal description of the unit or parcel and a description of the unit type of each time share to be relocated; and

(d) A legal description of the unit or parcel and a description of the unit type to which each time share will be reassigned.

4. Upon recordation of the instrument described in subsection 3 and the mailing of the recorded instrument to the owner by certified mail, return receipt requested, to the last known address of the owner as shown in the records of the association, the owner of the time share identified in the recorded instrument shall be deemed to have no further right, title or interest in the unit or parcel originally conveyed or assigned to the owner.

5. For the purposes of this section, in determining whether the replacement unit or parcel provides the owner of the time share the opportunity to enjoy a substantially similar vacation experience as available with the original unit or parcel, the following factors must be considered with respect to the similarity of the replacement unit or parcel and the original unit or parcel:

(a) Size;

(b) Furnishings;

(c) Reservation rights;

(d) Standards of maintenance; and

(e) Location, including scenery, topography and geographic location.

6. As used in this section:

(a) Fixed-unit time share means a time share in which the owner s rights of use are in a single designated unit.

(b) Fixed-week time share means a time share in which the owner s rights of use are within a certain week or weeks on a recurrent, periodic basis, and the weeks of use may rotate based on a fixed-week calendar.

(c) One-to-one use night to use right ratio means that the sum of the number of nights that owners are entitled to use in a 12-month period does not exceed the number of nights available for use by those owners during that 12-month period. For the purposes of this paragraph:

(1) No individual time-share unit may be counted as providing more than 365 nights of use per 12-month period or more than 366 nights of use per 12-month period that includes February 29; and

(2) The rights of use of each owner must be counted without regard to whether that owner s rights of use have been suspended as the result of the failure to pay assessments or for any other reason.

(Added to NRS by 2009, 1600)



NRS 119A.526 - Quorum.

1. Unless the bylaws of an association specify a larger percentage, a quorum is present throughout any meeting of the association if persons entitled to cast 10 percent of the votes that may be cast are present in person or by proxy at the beginning of the meeting.

2. Unless the bylaws of an association provide otherwise, a quorum shall be deemed to be present throughout a meeting of the board if persons entitled to cast a majority of the votes on that board are present at the beginning of the meeting.

(Added to NRS by 2001, 2497)



NRS 119A.528 - Removal of member of board; indemnification and defense of member of board.

1. Notwithstanding any provision of a time-share instrument or the bylaws of an association to the contrary, the owners, by a two-thirds vote of all persons present, in person or by proxy, who are entitled to vote at any meeting of the owners at which a quorum is present, may remove any member of the board, with or without cause, other than a member appointed by the developer.

2. If a member of the board is sued for liability for actions undertaken in his or her role as a member of the board, the association shall indemnify the member for his or her losses or claims, and undertake all costs of defense, unless it is proven that the member acted with willful or wanton misfeasance or with gross negligence. After such proof, the association is no longer liable for the costs of defense, and may recover from the member of the board who so acted, costs already expended. Members of the board are not personally liable to the victims of crimes occurring on the project. Punitive damages may not be recovered against the association, but may be recovered from persons whose activity gave rise to the damages.

(Added to NRS by 2001, 2496)



NRS 119A.529 - Solicitation of votes and proxies by owner; requirements for mailing by managers and boards.

1. A manager or, if there is no manager, the board shall:

(a) Establish reasonable procedures by which owners may:

(1) Solicit votes or proxies from other owners; and

(2) Provide information to other owners with respect to legitimate matters of business of the association.

(b) Mail to all persons included in the list of owners materials provided by an owner upon the request of that owner if the purpose of the mailing is to advance legitimate matters of business of the association, including, without limitation, a solicitation of a proxy for any purpose, provided that the owner who requests the mailing:

(1) Provides to the manager or board a separate copy of the materials for each of the owners on the list or, if the mailing is to be transmitted electronically, a single copy of the materials in an electronic format; and

(2) Pays the association the actual costs of the mailing before the mailing.

2. The board is responsible for determining whether a mailing requested pursuant to this section advances legitimate matters of business of the association.

3. The manager or board, as applicable, may determine the manner in which a mailing may be accomplished.

4. For the purposes of this section, mail and mailing include, without limitation, a distribution made by electronic or similar means, such as the transmission of electronic mail as defined in NRS 41.715.

(Added to NRS by 2011, 3533)



NRS 119A.530 - Written agreement for management of time-share plan and project; disclosure of annual revenue received by manager.

1. During any period in which the developer holds a valid permit and the developer or an affiliate of the developer is the manager, the developer or an affiliate of the developer shall provide for the management of the time-share plan and the project, by a written agreement with the association or, if there is no association, with the owners. The initial term of the agreement must expire upon the first annual meeting of the members of the association or at the end of 5 years, whichever comes first. All succeeding terms of the agreement must be renewed annually unless the manager refuses to renew the agreement or a majority of the members of the association who are entitled to vote, excluding the developer, notifies the manager of its refusal to renew the agreement.

2. The agreement must provide that:

(a) The manager or a majority of the owners may terminate the agreement for cause.

(b) The resignation of the manager will not be accepted until 90 days after receipt by the association, or if there is no association, by the owners, of the written resignation.

(c) A fidelity bond must be delivered by the manager to the association.

3. An agreement entered into or renewed on or after October 1, 2001, must contain a detailed, itemized schedule of all fees, compensation or other property that the manager is entitled to receive for services rendered to the association or any member of the association or otherwise derived from the manager s affiliation with the time-share plan or the project, or both, unless the manager is the developer or an affiliate of the developer. Upon the request of the association, the manager shall disclose to the association annual revenue received by the manager from the manager s affiliation with the time-share plan or the project, or both.

4. Except as otherwise provided in this subsection, if the developer retains a property interest in the project, the parties to such an agreement must include the developer, the manager and the association. In addition to the provisions required in subsections 1 and 2, the agreement must provide:

(a) That the project will be maintained in good condition. Except as otherwise provided in this paragraph, any defect which is not corrected within 10 days after notification by the developer may be corrected by the developer. In an emergency situation, notice is not required. The association must repay the developer for any cost of the repairs plus the legal rate of interest. Each owner must be assessed for his or her share of the cost of repairs.

(b) That, if any dispute arises between the developer and the manager or association, either party may request from the American Arbitration Association or the Nevada Arbitration Association a list of seven potential fact finders from which one must be chosen to settle the dispute. The agreement must provide for the method of selecting one fact finder from this list.

(c) For the collection of assessments from the owners to pay obligations which may be due to the developer for breach of the covenant to maintain the premises in good condition and repair.

If the developer is not made a party to this agreement, the developer shall be considered to be a third-party beneficiary of such an agreement.

5. The provisions of this section and NRS 119A.532 and 119A.534 do not apply to the management of a project located outside of this State.

(Added to NRS by 1983, 989; A 1985, 1461; 2001, 2509; 2013, 3528)



NRS 119A.532 - Registration of managers; form for registration; fee. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. A person who wishes to engage in the business of, act in the capacity of, advertise or assume to act as a manager of a project located in this State shall register with the Division on a form prescribed by the Division.

2. The form for registration must include, without limitation:

(a) The registered name of each time-share plan or project, or both, that the manager will manage;

(b) The address and telephone number of the manager s principal place of business;

(c) The social security number of the manager; and

(d) The name of the manager s responsible managing employee.

3. The form for registration must be accompanied by:

(a) Satisfactory evidence, acceptable to the Division, that the manager and his or her employees have obtained fidelity bonds in accordance with regulations adopted by the Division; and

(b) The statement required pursuant to NRS 119A.263.

4. The Division shall collect the fee specified in NRS 119A.360 upon registering the manager and annually thereafter to maintain the registration.

5. As used in this section, responsible managing employee means the person designated by the manager to:

(a) Make technical and administrative decisions in connection with the manager s business; and

(b) Hire, superintend, promote, transfer, lay off, discipline or discharge other employees or recommend such action on behalf of the manager.

(Added to NRS by 2001, 2498; A 2003, 1310; 2013, 3529)

NRS 119A.532 Registration of managers; form for registration; fee. [Effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. A person who wishes to engage in the business of, act in the capacity of, advertise or assume to act as a manager shall register with the Division on a form prescribed by the Division.

2. The form for registration must include, without limitation:

(a) The registered name of the time-share plan or the project, or both, that the manager will manage;

(b) The address and telephone number of the manager s principal place of business; and

(c) The name of the manager s responsible managing employee.

3. The form for registration must be accompanied by satisfactory evidence, acceptable to the Division, that the manager and his or her employees have obtained fidelity bonds in accordance with regulations adopted by the Division.

4. The Division shall collect the fee specified in NRS 119A.360 upon registering the manager and annually thereafter to maintain the registration.

5. As used in this section, responsible managing employee means the person designated by the manager to:

(a) Make technical and administrative decisions in connection with the manager s business; and

(b) Hire, superintend, promote, transfer, lay off, discipline or discharge other employees or recommend such action on behalf of the manager.

(Added to NRS by 2001, 2498; A 2001, 2517; 2003, 1310, effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings)



NRS 119A.533 - Renewal of registration of managers: Application for renewal of registration to include information relating to state business license; denial of renewal for unpaid debt assigned to State Controller for collection. [Effective January 1, 2014.]

1. In addition to any other requirements set forth in this chapter, an applicant for the renewal of registration with the Division to engage in the business of, act in the capacity of, advertise or assume to act as a manager must indicate in the application submitted to the Division whether the applicant has a state business license. If the applicant has a state business license, the applicant must include in the application the state business license number assigned by the Secretary of State upon compliance with the provisions of chapter 76 of NRS.

2. Registration to engage in the business of, act in the capacity of, advertise or assume to act as a manager may not be renewed by the Division if:

(a) The applicant fails to submit the information required by subsection 1; or

(b) The State Controller has informed the Division pursuant to subsection 5 of NRS 353C.1965 that the applicant owes a debt to an agency that has been assigned to the State Controller for collection and the applicant has not:

(1) Satisfied the debt;

(2) Entered into an agreement for the payment of the debt pursuant to NRS 353C.130; or

(3) Demonstrated that the debt is not valid.

3. As used in this section:

(a) Agency has the meaning ascribed to it in NRS 353C.020.

(b) Debt has the meaning ascribed to it in NRS 353C.040.

(Added to NRS by 2013, 2724, effective January 1, 2014)



NRS 119A.534 - Disclosure statement to be submitted by certain managers; regulations.

1. A manager of a project located in this State who enters into or renews an agreement that must comply with the provisions of subsection 3 of NRS 119A.530 shall submit to the association and to the Division a disclosure statement that contains a description of any arrangement made by the manager or an affiliate of the manager relating to:

(a) The resale of time shares on behalf of the association or its members;

(b) Actions taken for the collection of assessments and the foreclosure of liens on behalf of the association or its members;

(c) The exchange or rental of time shares owned by the association or its members; and

(d) The use of the names of the members of the association for purposes unrelated to the duties of the association as set forth in the time-share instrument and this chapter.

2. The disclosure statement must be:

(a) Submitted annually at a time designated by the Administrator and at least 120 days before any date on which the agreement is automatically renewed.

(b) Signed by the manager or an authorized representative of the manager under penalty of perjury.

3. The Administrator shall adopt regulations prescribing the form and contents of the disclosure statements required by this section.

(Added to NRS by 2001, 2498; A 2013, 1586)



NRS 119A.540 - Annual budget; assessments for unsold time shares.

1. The association or, if there is no association, the developer shall adopt an annual budget for revenues, expenditures and reserves and collect assessments for the expenses of the time-share plan and the project from the owners. The annual budgets of an association governing a project within this State must be submitted to the Division until such time as the association is controlled by members other than the developer.

2. The association or the developer shall place any money collected for assessments and any other revenues received by or on behalf of the association in an account established by the association.

3. The developer shall pay assessments for any time shares which are unsold or enter into an agreement with the association, in a form approved by the Division, to pay the difference between the actual expenses incurred by the association and the sum of the amounts payable to the association as assessments by owners, other than the developer, and other revenues received by the association. The Division may require the developer to provide a surety bond or other form of security which is satisfactory to the Division, to guarantee payment of the developer s obligation.

(Added to NRS by 1983, 990; A 1985, 1143; 1987, 1081; 2001, 2510; 2013, 3529)



NRS 119A.542 - Conduct and contents of study of reserves; review of study and necessary adjustments to reserves; regulations.

1. The developer or board of an association shall:

(a) Cause to be conducted at least once every 5 years, a study of the reserves required to repair, replace and restore the major components of the project;

(b) Review the results of that study at least annually to determine if those reserves are sufficient; and

(c) Make any adjustments it deems necessary to maintain the required reserves.

2. The study required by subsection 1 must be conducted by a person qualified by training and experience to conduct such a study, including a member of the board or the manager of the time-share plan or the project, or both, who is so qualified. The study must include, without limitation:

(a) A summary of an inspection of the major components of the project;

(b) An identification of the major components of the project which have a remaining useful life of less than 30 years;

(c) An estimate of the remaining useful life of each major component identified pursuant to paragraph (b);

(d) An estimate of the cost of repair, replacement or restoration of each major component identified pursuant to paragraph (b) during and at the end of its useful life; and

(e) An estimate of the total annual assessment that may be required to cover the cost of repairing, replacing or restoring the major components identified pursuant to paragraph (b), after subtracting the reserves of the association as of the date of the study.

3. The Administrator shall adopt by regulation the qualifications required for conducting a study required by subsection 1.

(Added to NRS by 2001, 2497; A 2013, 1586)



NRS 119A.550 - Assessment upon time share; notice of assessment; liens; enforcement of liens.

1. The developer or the association may levy and enforce a reasonable assessment upon any time share in accordance with the time-share instrument, which is a debt of the owner thereof at the time the assessment is made. The amount of the assessment plus any other charges thereon, such as interest, costs, attorney s fees and penalties, as may be provided for in the time-share instrument is a lien upon the time share assessed when the developer or the association causes to be recorded with the county recorder of the county in which the project is located a notice of assessment, which must state:

(a) The amount of the assessment and such other charges thereon as may be authorized by the time-share instrument;

(b) A description of the time share against which the lien has been assessed; and

(c) The name of the owner.

The notice must be signed by an authorized representative of the developer or the association or as otherwise provided in the time-share instrument. Upon payment of the assessment and charges in connection with which the notice has been so recorded, or other satisfaction thereof, the developer or the association shall cause to be recorded a further notice stating the satisfaction and the release of the lien thereof.

2. The lien is prior to all other liens recorded after the recordation of the notice of assessment except that the time-share instrument may provide for the subordination thereof to any other liens and encumbrances. Unless sooner satisfied and released or the enforcement thereof initiated as provided in subsection 3, the lien expires and has no further force or effect 1 year after the date of recordation of the notice of assessment, but the 1-year period may be extended by the developer or the association for a period not to exceed 1 additional year by recording a written extension thereof.

3. The lien may be enforced by sale by the developer or the association, its agent or attorney, after failure of the owner to pay such an assessment in accordance with the terms of the time-share instrument. The sale must be conducted in accordance with the provisions of Covenants Nos. 6, 7 and 8 of NRS 107.030, and NRS 107.090 insofar as they are consistent with the provisions of NRS 119A.560, or in any other manner permitted by law. Unless otherwise provided in the time-share instrument, the developer or the association, if it is a corporation, cooperative association, partnership or natural person, may bid at foreclosure sale and hold, lease, mortgage and convey the time share.

(Added to NRS by 1983, 991; A 2001, 2511)



NRS 119A.552 - Statement of unpaid assessments.

An association, upon the receipt of a written request, shall furnish to an owner or any lender who has a security interest in a time share or the project, a statement setting forth the amount of unpaid assessments made against the owner s time share. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the board and every owner.

(Added to NRS by 2001, 2497)



NRS 119A.560 - Power of sale; notice of sale.

1. The power of sale may not be exercised until:

(a) The developer or the association, its agent or attorney has first executed and caused to be recorded with the recorder of the county wherein the project is located a notice of default and election to sell the time share or cause its sale to satisfy the assessment lien; and

(b) The owner or his or her successor in interest has failed to pay the amount of the lien, including costs, fees and expenses incident to its enforcement for 60 days computed as prescribed in subsection 2.

2. The 60-day period provided in subsection 1 begins on the first day following the day upon which the notice of default and election to sell is recorded and a copy of the notice is mailed by certified or registered mail with postage prepaid to the owner or to his or her successor in interest at the owner s address if that address is known, otherwise to the address of the project. The notice must describe the deficiency in payment.

3. The developer or the association, its agent or attorney shall, after expiration of the 60-day period and before selling the time share, give notice of the time and place of the sale in the manner and for a time not less than that required for the sale of real property upon execution, except that:

(a) A copy of the notice of sale must be mailed on or before the first publication or posting required by NRS 21.130 by certified or registered mail with postage prepaid to the owner or to his or her successor in interest at the owner s address if that address is known, otherwise to the address of the project; and

(b) In lieu of publishing a copy of the notice of sale in a newspaper pursuant to the provisions of NRS 21.130, the notice of sale may be given by posting a copy of the notice and a declaration pursuant to NRS 53.045 on a form prescribed by the Division pursuant to subsection 6 for 3 successive weeks on an Internet website and publishing three times, once a week for 3 successive weeks, in a newspaper, if there is one in the county, a statement in at least 10-point bold type, which includes, without limitation:

(1) A statement that the notice of sale for the foreclosure of the time share is posted on an Internet website;

(2) The Internet address where the notice is posted;

(3) The name of the record owner and the permanent identification number of each time share;

(4) The name and street address of the property in which the time share is located; and

(5) A statement of the date, time and place of the sale.

A statement published in a newspaper pursuant to this paragraph may include the information required for a notice of sale for one or more time shares.

4. The sale may be made at the office of the developer or the association if the notice so provided, whether the project is located within the same county as the office of the developer or the association or not.

5. Every sale made under the provisions of NRS 119A.550 vests in the purchaser the title of the owner without equity or right of redemption.

6. The Division shall prepare a form for a declaration pursuant to NRS 53.045 that a developer or association must post on an Internet website with a notice of sale pursuant to paragraph (b) of subsection 3.

(Added to NRS by 1983, 992; A 2001, 2511; 2011, 3534)



NRS 119A.570 - Insurance.

1. The developer or the association, if it has been formed, shall maintain:

(a) Property insurance on the project and any personal property available for use by the owners in conjunction therewith, other than personal property separately owned by an owner, insuring against all risks of direct physical loss commonly insured against, with a provision agreed to by the lender, that the proceeds must be disbursed for the repair or restoration of the property, and that the owners and lienholders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored;

(b) Liability insurance, including insurance for medical payments, in an amount not less than $1,000,000 per occurrence, covering all occurrences commonly insured against for death, bodily injury and property damage arising out of or in connection with the use, ownership or maintenance of the time-share property and units; and

(c) Insurance covering the costs of temporary quarters for the owners and other losses commonly insured against.

2. Each insurance policy carried pursuant to subsection 1 must provide that:

(a) Each owner is an insured person under the policy whether designated as an insured by name individually or as part of a named group or otherwise, as the owner s interest may appear;

(b) The insurer waives its right to subrogation under the policy against any owner or members of his or her household; and

(c) No act or omission by any owner, unless acting within the scope of his or her authority on behalf of an association, will void the policy or be a condition to recovery by any other person under the policy.

(Added to NRS by 1983, 990; A 1985, 1144; 2001, 2512)



NRS 119A.580 - Consent required for liens for labor, services or materials; when consent deemed given.

No labor performed or services or materials furnished with the consent of or at the request of an owner may be the basis for the filing of a lien against the time share of any other owner, or against any part thereof, or against any other property of any other owner, unless the other owner has expressly consented to or requested the performance of such labor or furnishing of such materials or services. Express consent shall be deemed to have been given by the owner of any time share in the case of emergency repairs thereto. Labor performed or services or materials furnished for the insured property, if authorized by the association and provided for in the time-share instrument, shall be deemed to be performed or furnished with the express consent of each owner. An owner may remove his or her time share from a lien against two or more time shares or any part thereof by payment to the holder of the lien of the fraction of the total sum secured by such lien which is attributable to his or her time share.

(Added to NRS by 1983, 993; A 2001, 2513)



NRS 119A.590 - Information to be furnished to purchasers by developer.

1. A developer who offers a program for the exchange of occupancy rights among owners or with the owners of time shares in other time-share plans, or both, shall give to the purchaser the following information:

(a) The name and address of the company offering the program.

(b) The names of the officers, directors and shareholders owning at least 5 percent of the outstanding stock of that company.

(c) A statement indicating whether the company or any of its officers or directors has any legal or beneficial interest in any interest of the developer or managing agent in any time-share plan included in the program and, if so, the name, location and nature of the interest.

(d) A statement that the purchaser s contract with the company is a contract separate and distinct from the contract to purchase the time share, unless the company and the developer or an affiliate of the developer are the same.

(e) A statement indicating whether the purchaser s participation in the program is dependent upon the continued inclusion of the time-share plan in the program.

(f) A statement indicating whether the purchaser s membership or participation in the program is voluntary or mandatory.

(g) A complete and accurate description of:

(1) The terms and conditions of the purchaser s contractual relationship with the company and the procedure by which changes thereto may be made.

(2) The procedure to qualify for and make exchanges.

(3) All limitations, restrictions or priorities of the program, including, but not limited to, limitations on exchanges based on the seasons of the year, the size of units or levels of occupancy, printed in boldface type, and, if such limitations, restrictions or priorities are not uniformly applied by the program, a clear description of the manner in which they are applied.

(h) A statement indicating whether exchanges are arranged on the basis of available space and whether there are any guarantees of fulfilling specific requests for exchanges.

(i) A statement indicating whether and under what circumstances an owner, in dealing with the company, may lose the right to use and occupy a unit in any properly applied for exchange without being provided with substitute accommodations by the company.

(j) The fees to be paid by owners in the program, including a statement indicating whether any fees may be changed by the company and, if so, the circumstances under which those changes may be made.

(k) The name and address of the site of each project included in the program.

(l) The number of units in each time-share plan included in the program which are available for occupancy, expressed in numerical groupings of from 1 to 5, 6 to 10, 11 to 20, 21 to 50 and over 50.

(m) The number of owners with respect to each time-share plan or other property who are eligible to participate in the program, expressed in numerical groupings of from 1 to 100, 101 to 249, 250 to 499, 500 to 999 and at least 1,000, and a statement of the criteria used to determine those owners who are eligible to participate in the program.

(n) The disposition made by the company of time shares deposited with the program by owners who are eligible to participate in the program and not used by the company in effecting exchanges.

(o) An annual report completed on or before July 1 of the succeeding year which must be independently certified by a certified public accountant or accounting firm in accordance with the standards of the Accounting Standards Board of the American Institute of Certified Public Accountants, as those standards exist on May 19, 1983. The report must include:

(1) The number of owners who are enrolled to participate in the program, including an indication of whether the relationship between the company and the owners is based on the payment of a fee or is gratuitous.

(2) The number of time-share plans included in the program, categorized by those plans which are the subject of a contract between the developer or the association and the company and those plans which are the subject of a contract between the company and owners directly.

(3) The number of time shares for which the company has an outstanding obligation to provide an exchange to an owner who relinquished a time share during the year in exchange for a time share in any future year.

(4) The number of exchanges confirmed by the company during the year.

2. The information required by subsection 1 must be delivered to the purchaser before the execution of any contract between the purchaser and the company or the contract to purchase the time share.

3. Upon receipt of the information, the purchaser shall certify in writing that the purchaser has received the information from the developer.

4. Except as otherwise provided in this subsection, the information required by subsection 1 must be periodically revised to reflect any material changes in that information. The information required by paragraphs (b), (c), (k), (l), (m) and (o) of subsection 1 must be consistent with the latest audited statement of the company which is prepared not more than 18 months before the information is delivered.

(Added to NRS by 1983, 986; A 1985, 1144; 2001, 2513)



NRS 119A.600 - Information to be furnished by company offering program.

If a company intends to offer a program for the exchange of occupancy rights among owners or with the owners of time shares in other time-share plans, or both, directly to a purchaser or owner, the company shall deliver to him or her, before the offering or the execution of any contract between the purchaser or owner and the company offering the program, the information set forth in subsection 1 of NRS 119A.590. The requirements of this section do not apply to any renewal of a contract between an owner and such a company.

(Added to NRS by 1983, 988; A 2001, 2515)



NRS 119A.620 - Information to be furnished to Division and secretary of association; liability for information and representations.

1. A company whose program for the exchange of occupancy rights among owners or with the owners of time shares in other time-share plans, or both, is offered to purchasers of time shares in this state shall, on or before July 1 of each year, file with the Division and secretary of the association the information required by subsection 1 of NRS 119A.590 as it relates to that plan.

2. No developer is liable for the use, delivery or publication of information provided to it by the company.

3. Except as otherwise provided in this subsection, no company is liable for:

(a) Any representation made by the developer relating to the program or company.

(b) The use, delivery or publication by the developer of any information relating to the program or company.

Such a company is liable only for the written information provided to the developer by the company.

(Added to NRS by 1983, 988; A 2001, 2515)



NRS 119A.630 - Administrator to appoint hearing officer.

For any proceeding held pursuant to a provision of this chapter, except a hearing to impose a fine or revoke, suspend or deny the renewal of a license or permit, the Administrator may appoint a hearing officer from the staff of the Department of Business and Industry who shall act as his or her agent and conduct any hearing or investigation which may be conducted by the Administrator pursuant to this chapter. The Administrator shall appoint a hearing officer to conduct a hearing to impose a fine or revoke, suspend or deny the renewal of a license or permit.

(Added to NRS by 1983, 994; A 1987, 892; 1993, 1510; 2001, 530)



NRS 119A.640 - Powers of Administrator or hearing officer.

The Administrator or his or her hearing officer may:

1. Take testimony and other evidence concerning all matters within the jurisdiction of the Division pursuant to this chapter;

2. Administer oaths;

3. Certify to all official acts; and

4. For cause, issue subpoenas for the attendance of witnesses and the production of books and papers.

(Added to NRS by 1983, 994)



NRS 119A.650 - District court to enforce Administrator s subpoenas.

1. The district court in the county in which a hearing is to be held may compel the attendance of witnesses, the giving of testimony and the production of books and papers as requested by any subpoena issued by the Administrator.

2. If a witness refuses to attend, testify or produce any papers required by a subpoena, the Administrator may report to the district court in the county in which the hearing is pending by petition, setting forth that:

(a) Due notice has been given of the time and place of attendance of the witness or the production of the books and papers;

(b) The witness has been subpoenaed in the manner prescribed in this chapter; and

(c) The witness has failed and refused to attend or produce the papers required by subpoena before the Administrator in the cause or proceeding named in the subpoena or has refused to answer questions propounded to the witness in the course of the hearing, and asking an order of the court compelling the witness to attend and testify or produce the books or papers before the Administrator.

3. The court, upon petition of the Administrator, may enter an order directing the witness to appear before the court at a time and place to be fixed by the court in the order. The time fixed must not be more than 10 days after the date of the order. The order must command the witness to show cause why the witness has not attended, testified or produced the books or papers before the Administrator. A certified copy of the order must be served upon the witness. If it appears to the court that the subpoena was regularly issued by the Administrator, the court may enter an order that the witness appear before the Administrator at the time and place fixed in the order and testify or produce the required books or papers. If the witness fails or refuses to obey the order, the witness may be held in contempt of court.

(Added to NRS by 1983, 995)



NRS 119A.652 - Inspections by Division; penalty for failure to cooperate; regulations.

1. The Division shall regularly inspect the files of transactions, records of trusts and relevant accounts of all project brokers and developers.

2. If a project broker or developer fails to allow or cooperate fully with such an inspection, the Division may:

(a) Impose a fine or suspend or revoke the license or permit of the project broker or developer; or

(b) Deny the renewal of the license of the project broker.

3. The Division shall adopt regulations specifying the procedure for such inspections.

(Added to NRS by 1985, 1134; A 2001, 530)



NRS 119A.653 - Confidentiality of records: Certain records relating to complaint or investigation deemed confidential; certain records relating to disciplinary action deemed public records.

1. Except as otherwise provided in this section and NRS 239.0115, a complaint filed with the Division alleging a violation of this chapter, all documents and other information filed with the complaint and all documents and other information compiled as a result of an investigation conducted to determine whether to initiate disciplinary action are confidential and may be disclosed in whole or in part only as necessary in the course of administering this chapter or to a licensing board or agency or any other governmental agency, including, without limitation, a law enforcement agency, that is investigating a person who holds a license, registration or permit issued pursuant to this chapter.

2. The complaint or other charging documents filed with the Administrator to initiate disciplinary action and all documents and other information considered by the Administrator or a hearing officer when determining whether to impose discipline are public records.

(Added to NRS by 2007, 1548)



NRS 119A.654 - Disciplinary action against developer.

The Administrator may impose a fine or suspend, revoke, deny the renewal of or place conditions upon the permit of a developer at any time if the developer:

1. Obtained the permit by false or fraudulent representation; or

2. Violates any of the terms or conditions of the permit, the provisions of this chapter or the regulations adopted pursuant thereto.

(Added to NRS by 1985, 1135; A 1991, 98; 2001, 531)



NRS 119A.655 - Procedure for imposing fine or revoking, suspending or denying renewal of license or permit: Complaint; hearing; notice.

1. The procedure set forth in this section must be followed before the Administrator or Division imposes a fine or revokes, suspends or denies the renewal of any license or permit issued pursuant to this chapter.

2. Upon the initiation of a complaint by the Administrator, the matter must be set for a hearing by the Administrator, who shall schedule a hearing before the hearing officer, and the licensee or permittee is entitled to be heard thereon in person or by counsel.

3. The hearing officer shall hold the hearing within 90 days after the filing of a complaint by the Administrator. The time of the hearing may be continued at the discretion of the hearing officer, upon the written request of the licensee or permittee or of the Administrator for good cause shown.

4. The licensee or permittee must be given at least 30 days notice in writing by the Administrator of the date, time and place of the hearing together with a copy of the complaint and copies of all communications, reports, affidavits or depositions in possession of the Division relevant to the complaint. The Administrator may present evidence obtained after the notice only if the Administrator shows that the evidence was not available after diligent investigation before the time notice was given to the licensee or permittee and that the evidence was given or communicated to the licensee or permittee immediately after it was obtained.

5. Notice is complete upon delivery personally to the licensee or permittee or upon mailing by certified mail to the last known address of the licensee or permittee. If the licensee is a sales agent, the Administrator shall also notify the broker with whom the licensee is associated, or the developer by whom the licensee is employed, by mailing an exact statement of the charges and the date, time and place of the hearing by certified mail to the developer s or broker s last known address.

(Added to NRS by 1985, 1135; A 2001, 531)



NRS 119A.656 - Procedure for imposing fine or revoking, suspending or denying renewal of license or permit: Answer; limitation on proceeding.

1. Within 20 days after service of the notice upon him or her, the licensee or permittee shall file an answer to the charges with the Division. The answer must contain an admission or denial of the allegations contained in the complaint and any defenses upon which the licensee or permittee will rely.

2. The answer may be served by delivery to the Administrator, or by mailing the answer by certified mail to the principal office of the Division.

3. No proceeding to impose a fine or suspend, revoke or deny the renewal of any license or permit may be maintained unless it is commenced by the giving of notice to the licensee or permittee within 3 years after the time of the act charged, whether of commission or omission, except:

(a) If the charges are based upon a failure to disclose or misrepresentation, the period does not commence until the discovery of facts which do or should lead to the discovery of the failure to disclose or misrepresentation; and

(b) Whenever any action or proceeding is instituted to which the Division, licensee or permittee is a party and which involves the conduct of the licensee or permittee in the transaction with which the charges are related, the running of the 3-year period with respect to the institution of a proceeding under this chapter to impose a fine or suspend, revoke or deny the renewal of the license or permit is suspended during the pendency of the action or proceeding.

(Added to NRS by 1985, 1136; A 2001, 531)



NRS 119A.657 - Procedure for imposing fine or revoking, suspending or denying renewal of license or permit: Decision of hearing officer.

1. The hearing officer shall render a decision on any complaint within 60 days after the final hearing thereon and shall give notice in writing of the ruling or decision to the applicant, licensee or permittee affected thereby by certified mail to the last known address of the person to whom the notice is sent.

2. If the ruling is adverse to the licensee or permittee, the hearing officer shall also state in the notice the date upon which the ruling or decision becomes effective, which date must not be less than 30 days after the date of the notice.

3. The decision of the hearing officer may not be stayed by any appeal unless the district court so orders upon motion of the licensee or permittee, notice to the Division of the motion and opportunity for the Division to be heard.

4. An appeal from a decision of the district court affirming the imposition of a fine or the revocation, suspension or denial of the renewal of a license or permit does not stay the order of the hearing officer unless the district or appellate court upon petition of the licensee or permittee after notice and hearing orders such stay, and upon the filing of a bond for costs in the amount of $1,000.

(Added to NRS by 1985, 1136; A 2001, 532)



NRS 119A.658 - Procedure for imposing fine or revoking, suspending or denying renewal of license or permit: Appeal of decision of hearing officer.

1. A ruling or decision of the hearing officer in any disciplinary action is final when in favor of the licensee or permittee.

2. If a ruling or decision is against the licensee or permittee, the licensee or permittee may within 30 days after the date of the decision appeal therefrom to the district court for the county in which the party adversely affected by the decision resides or has his or her place of business under the terms of this chapter, by filing in the district court and serving upon the Administrator personally or by certified mail a notice of the appeal, a written petition for review and a demand in writing for a certified transcript and copies of all the papers on file in the office of the Division affecting or relating to the decision and the evidence taken at the hearing. Thereupon, the Division shall, within 30 days, make and certify the transcript and the copies and file them with the clerk of the court. The petition for review need not be verified but must set forth in specific detail any ground for the appeal, including any errors which the licensee or permittee contends that the hearing officer committed at the hearing.

3. The appellant s opening brief must be filed in the district court within 30 days after the date on which the transcript is filed with the court. The respondent s answering brief must be filed within 30 days after the appellant s opening brief is filed. If the appellant chooses to file a reply brief, it must be filed within 10 days after the respondent s answering brief is filed. Failure to file a brief within the time prescribed in this section constitutes a waiver of the right to file that brief, unless the court grants an extension for good cause shown.

4. The burden of proof in the appeal is on the appellant. The court shall consider the action of the Administrator upon which the decision of the hearing officer was based, and is limited solely to a consideration and determination of the question of whether there has been an abuse of discretion on the part of the Administrator in making that decision.

(Added to NRS by 1985, 1136; A 2001, 532)



NRS 119A.659 - Expiration, revocation or surrender of license or permit does not prohibit disciplinary action against holder thereof.

The expiration or revocation of a license or permit by operation of law or by order or decision of a hearing officer or a court of competent jurisdiction, or the voluntary surrender of a license or permit by a sales agent, project broker or developer does not:

1. Prohibit the Administrator, Division or Real Estate Commission from initiating or continuing an investigation of, or action or disciplinary proceeding against, the sales agent, project broker or developer; or

2. Prevent the imposition or collection of any fine or penalty authorized pursuant to the provisions of this chapter against the sales agent, project broker or developer.

(Added to NRS by 2001, 529)



NRS 119A.660 - Enforcement of chapter and protection of purchasers by Administrator.

1. Whenever the Administrator believes that any person has violated any order, regulation, permit, decision, demand or requirement, or any of the provisions of this chapter, the Administrator may bring an action in the district court in the county in which the person resides or maintains his or her principal place of business or, if the person resides outside the State, in any court of competent jurisdiction within or outside the State, against the person to enjoin the person from continuing the violation.

2. The Administrator may intervene in any action involving a time-share plan, a project or a time share if intervention is necessary in the public interest and for the protection of purchasers.

(Added to NRS by 1983, 994; A 2001, 2515)



NRS 119A.665 - Appointment of receiver.

1. When the Administrator ascertains that an association or a developer, if there is no association, is insolvent or in imminent danger of insolvency, or the association s or developer s affairs are being mismanaged, the Administrator may file a complaint in the district court of the county in which the principal office of the association or developer is located for the appointment of a receiver.

2. Upon appointment, the receiver shall take possession of all the property, business and assets of the association or developer which are located within this state and retain possession of them until further order of the court. The receiver shall make or cause to be made an inventory of the assets and known liabilities of the association or developer. Upon approval of the court, the receiver shall take such other actions as appear necessary and reasonable for the conduct of the business of the association or developer.

3. The inventory made by the receiver and all claims filed by creditors are open at all reasonable times for inspection and any action taken by the receiver upon any of the claims is subject to the approval of the court before which the cause is pending.

4. The expenses of the receiver and compensation of counsel, as well as all expenditures required in any liquidation proceeding, must be fixed by the receiver, subject to the approval of the court, and, upon certification of the receiver, must be paid out of the assets he or she controls as receiver.

(Added to NRS by 1987, 1079; A 2001, 2515)



NRS 119A.670 - Action by Real Estate Commission against project broker or supervising licensee.

The Real Estate Commission may take action pursuant to NRS 645.630 against any project broker or person who is licensed pursuant to chapter 645 of NRS and who is subject to the provisions of this chapter who fails to adequately supervise the conduct of any sales agent or representative with whom the project broker or person is associated.

(Added to NRS by 1983, 994; A 2013, 1587, 3529)



NRS 119A.675 - Administrative fine for engaging in certain conduct without license, permit, certificate, registration or authorization; procedure for imposition of fine; judicial review; exceptions.

1. In addition to any other remedy or penalty, the Administrator may impose an administrative fine against any person who knowingly:

(a) Engages or offers to engage in any activity for which a license, permit, certificate or registration or any type of authorization is required pursuant to this chapter, or any regulation adopted pursuant thereto, if the person does not hold the required license, permit, certificate or registration or has not been given the required authorization; or

(b) Assists or offers to assist another person to commit a violation described in paragraph (a).

2. If the Administrator imposes an administrative fine against a person pursuant to this section, the amount of the administrative fine may not exceed the amount of any gain or economic benefit that the person derived from the violation or $5,000, whichever amount is greater.

3. In determining the appropriate amount of the administrative fine, the Administrator shall consider:

(a) The severity of the violation and the degree of any harm that the violation caused to other persons;

(b) The nature and amount of any gain or economic benefit that the person derived from the violation;

(c) The person s history or record of other violations; and

(d) Any other facts or circumstances that the Administrator deems to be relevant.

4. Before the Administrator may impose the administrative fine, the Administrator must provide the person with notice and an opportunity to be heard.

5. The person is entitled to judicial review of the decision of the Administrator in the manner provided by chapter 233B of NRS.

6. The provisions of this section do not apply to a person who engages or offers to engage in activities within the purview of this chapter if:

(a) A specific statute exempts the person from complying with the provisions of this chapter with regard to those activities; and

(b) The person is acting in accordance with the exemption while engaging or offering to engage in those activities.

(Added to NRS by 2003, 1307)



NRS 119A.680 - Acting as project broker, supervising licensee, sales agent, representative, manager or time-share resale broker without license or registration.

1. It is unlawful for any person to engage in the business of, act in the capacity of, advertise or assume to act as a:

(a) Project broker, a person who is licensed pursuant to chapter 645 of NRS or a time-share resale broker within the State of Nevada without first obtaining a license from the Division pursuant to chapter 645 of NRS.

(b) Sales agent for a project broker within the State of Nevada without first obtaining a license from the Division pursuant to NRS 119A.210, unless he or she is licensed as a real estate salesperson pursuant to chapter 645 of NRS.

(c) Representative, manager or time-share resale broker within the State of Nevada without first registering with the Division.

2. Any person who violates subsection 1 is guilty of a gross misdemeanor.

(Added to NRS by 1983, 984; A 1985, 1147, 2280; 1999, 2688; 2001, 2516; 2013, 1587, 3530)



NRS 119A.690 - Falsifying application; failure to submit annual report.

Any person who willfully submits, in the application for a permit to sell time shares or an application for a sales agent s license, any materially false or misleading information or fails to submit an annual report on a program for the exchange of occupancy rights among owners or with the owners of time shares in other time-share plans, or both, is guilty of a misdemeanor.

(Added to NRS by 1983, 995; A 1985, 1147; 2001, 2516)



NRS 119A.700 - False or misleading advertising.

1. It is unlawful for any person to use false or misleading information to advertise the sale of time shares.

2. Unless a person has actual knowledge of the false or misleading information, the owner, publisher, licensee or operator of any newspaper, magazine, television or radio broadcasting station or their agents or employees are not liable under this chapter for any advertising of any time share carried in the newspaper, magazine or by the television or radio broadcasting station nor are any of them liable under this chapter for the contents of any advertisement.

(Added to NRS by 1983, 996)



NRS 119A.702 - Restrictions on promotional material; completion of improvements portrayed in promotional material.

1. It is unlawful for any person to display or deliver to prospective purchasers of time shares promotional material that describes or portrays an improvement that has not been made to the project unless the improvement is conspicuously labeled or identified with the phrase MUST BE BUILT or NEED NOT BE BUILT or with other similar language approved by the Division.

2. A developer shall construct and complete any improvement to a project that is described or portrayed in promotional material for the sale of time shares unless the improvement is labeled or identified as NEED NOT BE BUILT or with other similar language approved by the Division.

(Added to NRS by 2001, 2499)



NRS 119A.710 - Unfair methods of competition; deceptive or unfair acts.

It is unlawful to engage in unfair methods of competition or deceptive or unfair acts in the offer to sell or sale of a time share including, without limitation:

1. Misrepresenting or failing to disclose any material fact concerning a time share.

2. Including in an agreement for the purchase of a time share provisions purporting to waive any right or benefit provided for purchasers under this chapter.

3. Receiving from a prospective purchaser any money or other valuable consideration before the purchaser has received a statement of public offering.

4. Misrepresenting the amount of time or period of time the unit will be available to a purchaser.

5. Misrepresenting the location or locations of the unit.

6. Misrepresenting the size, nature, extent, qualities or characteristics of the unit.

7. Misrepresenting the nature or extent of any services incident to the unit.

8. Misrepresenting the conditions under which a purchaser may exchange occupancy rights to a unit in one location for occupancy rights to a unit in another location.

9. Failing to disclose initially that any promised entertainment, food or other inducements are being offered to solicit the sale of a time share.

10. Conducting or participating in, without prior approval by the Division, any type of lottery or contest, or offering prizes or gifts to induce or encourage a person to visit a project, attend a meeting at which a time share will be discussed, attend a presentation or purchase a time share.

11. Failing to disclose initially to a prospective purchaser any agreement between the project broker or sales agent and the developer that results in a sharing of sales proceeds in excess of a minimum sales price for a time share.

12. Any act or practice considered an unfair method of competition or an unfair or deceptive act or practice under NRS 207.170, 207.171 or 598.0915 to 598.0925, inclusive, or chapter 598A or 599A of NRS.

(Added to NRS by 1985, 1134; A 1989, 650; 1991, 98; 2001, 2516)



NRS 119A.720 - Participation in plan or scheme to transfer time share to person without ability to pay assessments and taxes constitutes false, misleading or deceptive act or practice; rebuttable presumption of violation; exception for certain acts by association or manager.

1. Except as otherwise provided in subsection 3, any person other than a person described in paragraph (a) of subsection 3 of NRS 119A.4771 or a developer or an association that is offering time shares in a time-share plan which is registered by such a developer or an association or which is exempt from registration in this State, who knowingly participates, for consideration or with the expectation of consideration, in any plan or scheme, a purpose of which is to transfer a previously sold time share to a transferee who does not have the ability, means or intent to pay all assessments and taxes for that time share commits a false, misleading or deceptive act or practice for the purposes of NRS 207.170, 207.171, 598.0915 to 598.0925, inclusive, and chapters 598A and 599A of NRS.

2. The failure of a transferee to pay assessments or taxes that come due after the acquisition of a previously sold time share by a person who acquires the time share for commercial purposes creates a rebuttable presumption of a violation of this section.

3. An association or manager does not violate the provisions of this section by performing such administrative acts and collecting such fees or expenses as are customary or required by law or a time-share instrument during the transfer.

(Added to NRS by 2013, 3508)






Chapter 119B - Memberships in Campgrounds

NRS 119B.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 119B.020 to 119B.100, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1985, 1656; A 1987, 1083; 2003, 1312)



NRS 119B.020 - Administrator defined.

Administrator means the Real Estate Administrator.

(Added to NRS by 1985, 1656)



NRS 119B.030 - Affiliate defined.

Affiliate of a developer means a person who, directly, through one or more intermediaries, controls or is controlled by or is under common control with the developer.

(Added to NRS by 1985, 1656)



NRS 119B.040 - Broker of record defined.

Broker of record means a licensed real estate broker who has responsibility for the marketing and sale of memberships in a campground.

(Added to NRS by 1985, 1656)



NRS 119B.050 - Campground defined.

Campground means any real property which has camping sites available for use, occupancy or ownership, unless all the camping sites are open to the general public for a daily or other periodic fee. The term does not include any residential structure affixed to the land.

(Added to NRS by 1985, 1656)



NRS 119B.060 - Camping site defined.

Camping site means a space designed and offered for the purpose of locating a trailer, tent, tent trailer, pickup camper or other similar device used for camping.

(Added to NRS by 1985, 1656)



NRS 119B.070 - Developer defined.

Developer means a person who solicits memberships and sells contracts of membership for consideration in a campground which affords camping sites and related facilities primarily to members, unless the person is exempt from federal taxation pursuant to 26 U.S.C. 501 (c)(3).

(Added to NRS by 1985, 1656)



NRS 119B.073 - Division defined.

Division means the Real Estate Division of the Department of Business and Industry.

(Added to NRS by 2003, 1311)



NRS 119B.080 - Membership defined.

Membership means an agreement offered or sold within this state evidencing a purchaser s right or license to use, for more than 30 days, a campground or its recreational facilities.

(Added to NRS by 1985, 1656)



NRS 119B.090 - Offer defined.

Offer means every inducement, solicitation or attempt to bring about the sale of a membership in a campground.

(Added to NRS by 1985, 1657)



NRS 119B.095 - Public offering statement defined.

Public offering statement means a report, issued by the Administrator pursuant to the provisions of this chapter, which authorizes a developer to offer to sell memberships in a campground which is the subject of the report.

(Added to NRS by 1987, 1082)



NRS 119B.100 - Purchaser defined.

Purchaser means a present or prospective member.

(Added to NRS by 1985, 1657)



NRS 119B.110 - Regulations; professional consultants.

The Administrator may:

1. Adopt regulations which are necessary to carry out the provisions of this chapter.

2. Employ such legal counsel, investigators and other professional consultants as are necessary to carry out the provisions of this chapter.

(Added to NRS by 1985, 1658)



NRS 119B.115 - Authority for Division to conduct business electronically; regulations; fees; use of unsworn declaration; exclusions.

1. The Administrator may adopt regulations which establish procedures for the Division to conduct business electronically pursuant to title 59 of NRS with persons who are regulated pursuant to this chapter and with any other persons with whom the Division conducts business. The regulations may include, without limitation, the establishment of fees to pay the costs of conducting business electronically with the Division.

2. In addition to the process authorized by NRS 719.280, if the Division is conducting business electronically with a person and a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the Division may allow the person to substitute a declaration that complies with the provisions of NRS 53.045 or NRS 53.250 to 53.390, inclusive, to satisfy the legal requirement.

3. The Division may refuse to conduct business electronically with a person who has failed to pay money which the person owes to the Division.

(Added to NRS by 2003, 1311; A 2011, 17)



NRS 119B.120 - Applicability; exemptions.

1. The provisions of this chapter do not apply to:

(a) An offering subject and registered pursuant to the provisions of chapter 119 of NRS;

(b) An offering subject and registered pursuant to the provisions of chapter 119A of NRS;

(c) An offer, sale or transfer by any one person of no more than one membership in a campground in any 12 months;

(d) An offer or sale by a government or governmental agency; or

(e) A bona fide pledge of a membership in a campground.

2. The Administrator may, pursuant to the regulations adopted by the Administrator, exempt from a provision of this chapter any other sale, transfer or disposition of a membership if the Administrator finds that the enforcement of that provision with respect to that transaction is not necessary to protect the public interest or that of the purchasers thereof.

(Added to NRS by 1985, 1657, 1658)



NRS 119B.130 - Application: Form; contents.

A person wishing to offer memberships in a campground must apply to the Administrator for a permit to do so. The applicant must use the forms prescribed by the Administrator and must provide all of the following information:

1. His or her name and address.

2. If the applicant is not a natural person:

(a) A copy of the articles of incorporation or the agreement for a partnership or joint venture;

(b) The name and address of each director, officer, partner or affiliate. If any person named is a natural person, his or her occupation for the 5 years immediately before the date of the application must also be stated; and

(c) The name and address of each person owning more than 10 percent of the stock or other equity of the developer.

3. Whether any person identified has, within the 10 years immediately before the date of the application, been convicted by a court of any felony involving theft, fraud or dishonesty and, if so, the style and number of the case, the court, the date of the judgment and the penalty imposed.

4. A copy of each contract or related form proposed to be used in the sale of memberships in the campground, the prices to be charged for each type of membership and the amount and purpose of any other fee or charge to be paid by a member.

5. A copy of each document relating to the formation, incorporation and operation of the members association responsible for the operation and maintenance of the amenities and common area of the campground.

6. A brief description of the developer s ownership of or other right to use the properties or facilities represented to be available for use by purchasers, together with a brief description of the duration of any lease, license, franchise, reciprocal agreement or other agreement entitling the developer to use the properties and facilities, and any material provisions of those agreements which restrict a purchaser s use of the property or which may result in the impairment of the purchaser s exercise of his or her rights derived from membership.

7. A statement of the permits or other authorizations that are necessary for the operation of each facility that is represented by the developer as available for the use of a member that have not yet been obtained.

8. A statement of the financial condition of the developer prepared in accordance with generally accepted accounting principles and consisting of the financial statements for the most recent fiscal year of the developer that have been audited by an independent certified public accountant and the unaudited financial statements of the most recently completed fiscal quarter. The Administrator may waive the requirement for audited statements if they have been prepared by an independent certified public accountant or an independent public accountant and the Administrator is satisfied with the reliability of those statements and with the ability of the developer to meet his or her future commitments.

9. A description of the method used to determine the number of memberships to be sold for each campground owned by the developer and made available to members.

10. A copy of the disclosure required by NRS 119B.270.

11. The name and business address and a copy of the license of the broker of record who will supervise the sale of the memberships.

12. Such additional information as deemed necessary by the Administrator.

(Added to NRS by 1985, 1658)



NRS 119B.135 - Terms and conditions of supporting documents: Description in public offering statement; conditions of permit.

The terms and conditions of the documents and agreements submitted pursuant to subsections 4 and 5 of NRS 119B.130 to which the developer or an affiliate of the developer is a party must be described in the public offering statement and constitute additional terms and conditions of the applicant s permit to sell memberships.

(Added to NRS by 1987, 1083)



NRS 119B.140 - Application: Signature; cover page; fee; amendment.

1. The application must be signed by the developer, or by an officer or a general partner of the developer or a person holding a power of attorney for that purpose from the developer. If the application is signed pursuant to a power of attorney, a copy must be included with the application.

2. The application must be submitted with the covering page prescribed by the Administrator and accompanied by the required fee.

3. The application must promptly be amended if a material change occurs in the information contained therein.

(Added to NRS by 1985, 1660)



NRS 119B.150 - Investigation of applicant.

1. The Administrator shall, before issuing any permit pursuant to the provisions of this chapter, fully investigate all information submitted to the Administrator as required by the provisions of this chapter and may, if necessary, inspect the property which is the subject of any application. All reasonable expenses incurred by the Administrator in carrying out the investigation or inspection must be paid by the applicant and no permit may be issued until those expenses have been paid.

2. Payments received by the Administrator pursuant to this section must be deposited in the State Treasury for credit to the Real Estate Investigative Account. The Administrator shall use the money in the Account to pay the expenses of agents and employees of the Division making the investigations pursuant to this section. The Administrator may advance money to them for those expenses when appropriate.

(Added to NRS by 1985, 1661; A 1991, 1753)



NRS 119B.160 - Period for action on application.

The Administrator shall, within 45 days after receipt of an application for a permit to sell memberships:

1. Issue the applicant a permit to sell memberships;

2. Deny the application, and state the reasons for denial; or

3. Inform the applicant of any deficiencies in the application which must be corrected before a permit is issued.

(Added to NRS by 1985, 1660)



NRS 119B.170 - Grounds for denial of application or suspension or revocation of permit.

The Administrator shall deny an application or suspend or revoke a permit if the Administrator determines that:

1. The developer has failed to comply with any provision of this chapter which materially affects the rights of purchasers, prospective purchasers or members, or the administration of this chapter;

2. The number of memberships to be sold would overburden the campground or any of its facilities;

3. The developer fails to show to the satisfaction of the Administrator an adequate provision for continuing management of the campground for the duration of the memberships sold;

4. The term of a membership exceeds the term of the developer s interest in the campground that is the subject of the membership;

5. The developer has failed to post, refused to post, or defaulted on, a financial assurance given by the developer concerning the completion of a proposed campground or facility at a campground;

6. The developer s offering of memberships has worked or would work a fraud on purchasers or members;

7. An application or a change in the application is materially incomplete;

8. The developer, or a director, officer, partner or affiliate of the developer has within the 10 years immediately before the date of the application been convicted of a felony involving theft, fraud or dishonesty or enjoined from, or assessed a civil penalty for or found to have engaged in, a violation of any law to protect retail customers;

9. The developer has represented or is representing to prospective members that a campground or a facility at a campground is planned without having provided to the Administrator a sufficient financial assurance that the proposed campground will be completed and available to the members within a reasonable time; or

10. The developer has permanently withdrawn, the developer has the right to withdraw permanently, or the property is subject to an involuntary withdrawal, from use of all or any substantial portion of the camping sites or recreational facilities of any campground.

(Added to NRS by 1985, 1660)



NRS 119B.180 - Hearing on denial of application; expiration of order of denial.

1. If the Administrator denies an application for a permit, the applicant may, within 30 days, file a written request for a hearing. The Administrator shall set the matter for hearing to be conducted within 90 days after receipt of the applicant s request, unless the applicant requests a postponement of the hearing at least 3 working days before the date set for hearing. If such a request is made by the applicant, the date of the hearing must be agreed upon between the Division and the applicant.

2. If the Administrator fails to:

(a) Hold the hearing within 90 days or within the extended time if a postponement is requested;

(b) Render his or her decision within 60 days after the hearing; or

(c) Notify the applicant in writing, by his or her order, within 15 days after his or her decision was made,

the order of denial expires and the Administrator shall issue the permit within 15 days.

(Added to NRS by 1985, 1661)



NRS 119B.190 - Hearing on suspending, revoking or imposing conditions upon permit.

1. Before suspending, revoking or imposing conditions upon a permit, the Administrator shall give notice to the developer of the charges against the developer and shall afford the developer the opportunity to be heard. Service of the complaint and notice of the time and place of the hearing may be made personally or by mailing a copy of the complaint and notice by certified mail to the developer at his or her last known address of record on file with the Administrator.

2. Within 10 days after the service, the developer shall file an answer to the complaint with the Administrator. The Administrator shall hold a hearing within 30 days after the filing of the answer, unless an extension is granted by the Administrator for good cause shown. Written findings of fact, conclusions of law, and decision must be made within 30 days after the hearing and served upon the developer personally or sent by certified mail to his or her last known address of record on file with the Administrator, within 15 days after the decision is made.

(Added to NRS by 1985, 1661)



NRS 119B.200 - Renewal; creation and maintenance of website; fees.

1. A permit must be renewed annually by the developer by filing the application with and paying the fee for renewal to the Administrator. The application must be filed and the fee paid not later than the 30th day before the date of expiration and must include any change that has occurred in the information previously provided to the Administrator or in a statement of disclosure provided to a prospective member pursuant to the provisions of NRS 119B.270.

2. The renewal is effective on the 30th day after the filing of the application unless the Administrator:

(a) Denies the renewal; or

(b) Sooner approves the renewal.

3. The Division may:

(a) Create and maintain a secure website on the Internet through which each permit issued pursuant to the provisions of this chapter may be renewed; and

(b) For each permit renewed through the use of a website created and maintained pursuant to paragraph (a), charge a fee in addition to any other fee provided for pursuant to this chapter which must not exceed the actual cost to the Division for providing that service.

(Added to NRS by 1985, 1661; A 2007, 587)



NRS 119B.205 - Requirement to notify Division in writing of certain convictions.

1. A developer shall notify the Division in writing if the developer is convicted of, or enters a plea of guilty, guilty but mentally ill or nolo contendere to, a felony or any crime involving moral turpitude.

2. A developer shall submit the notification required by subsection 1:

(a) Not more than 10 days after the conviction or entry of the plea of guilty, guilty but mentally ill or nolo contendere; and

(b) When submitting an application to renew a permit issued pursuant to this chapter.

(Added to NRS 2007, 1549)



NRS 119B.210 - Fees.

1. The Administrator shall collect the following fees at such times and upon such conditions as the Administrator may provide by regulation:

For an initial permit to sell memberships in a campground.......................... $500

For each renewal of a permit................................................................................ 500

For each amendment to a public offering statement after the issuance of the report 150

For each application for the registration of a representative............................ 85

For each renewal of the registration of a representative.................................... 85

For each transfer of the registration of a representative to a different developer or location 20

For each penalty for a late renewal of the registration of a representative.... 40

For each change of name or address.................................................................... 20

2. Each developer shall pay an additional fee for each membership the developer sells in a campground in which more than 50 memberships are available pursuant to the following schedule:

Amount to be

Number of memberships paid per membership

51 250 $5.00

251 500 4.00

501 750 3.00

751 1500 2.50

over 1500 1.00

3. The Administrator may reduce the fees established by this section if the reduction is equitable in relation to the costs of carrying out the provisions of this chapter.

(Added to NRS by 1985, 1662; A 1993, 2296; 1999, 62; 2003, 1312)



NRS 119B.215 - Disciplinary action for failure to pay money to Division.

In addition to any other remedy or penalty, the Administrator may:

1. Refuse to issue a permit to a person who has failed to pay money which the person owes to the Division.

2. Refuse to renew, or suspend or revoke, the permit of a person who has failed to pay money which the person owes to the Division.

(Added to NRS by 2003, 1311)



NRS 119B.220 - Offer or sale of membership without permit and broker prohibited.

Except as provided in NRS 119B.120, a person shall not offer to sell or sell in this state any membership in a campground unless the person:

1. Holds a permit to do so issued by the Administrator; and

2. Designates and uses a broker of record to sell the membership.

(Added to NRS by 1985, 1657)



NRS 119B.230 - Sales agents: Association with broker.

1. A sales agent may work for only one broker of record at any one time.

2. A broker of record shall give written notice to the Administrator of a change of association of any sales agent associated with the broker of record within 10 days after that change.

3. The broker of record, upon the termination of the employment of any sales agent associated with the broker of record, shall submit that agent s license to the Administrator.

4. If a sales agent changes his or her association with any broker of record, the sales agent must apply to the Administrator for the reissuance of his or her license for its unexpired term. The application must be accompanied by a fee of $10.

5. A sales agent may only become associated with a broker of record who certifies to his or her honesty, trustworthiness and good reputation.

(Added to NRS by 1985, 1657)



NRS 119B.240 - Encumbrances on campground; requirements if developer holds leasehold interest.

1. A contract of membership may not be executed unless the developer has provided satisfactory evidence to the Administrator that:

(a) The campground is free and clear of any blanket encumbrances;

(b) Each person who holds an interest in a blanket encumbrance affecting the campground has executed an agreement, approved by the Administrator, to subordinate his or her right to the rights of the member;

(c) The developer has obtained and recorded a binding agreement acceptable to the Administrator, executed by the developer and all holders of a blanket encumbrance which provides that the holder s rights are subordinate to the rights of subsequent purchasers and that the holder, his or her successors and assigns, and any person who acquires the property through foreclosure or by deed in lieu of foreclosure of the blanket encumbrance, take the property subject to the rights of purchasers provided in the contract of membership; or

(d) Title to the campground has been conveyed to a trustee pursuant to the provisions of this chapter.

2. If the interest of the developer is a leasehold interest, the lease, unless otherwise required by the Administrator, must provide that:

(a) If an association has been formed, the lessor shall give notice of termination of the lease for any default by the lessee to the association and the individual members; and

(b) The lessor, upon the bankruptcy of the lessee, shall enter into a new lease with the association upon the same terms and conditions as the lease with the developer.

The Administrator may require the developer to execute a bond or other type of security to ensure the payment of the rental obligation.

3. In lieu of the requirements set forth in subsections 1 and 2, alternative arrangements may be made if they are adequate to protect the rights of the members and are approved by the Administrator.

4. As used in this section, blanket encumbrance means a mortgage, deed of trust, option to purchase, mechanic s lien, vendor s lien or interest under a contract or agreement of sale, judgment lien, federal or state tax lien, or other lien or encumbrance which secures or evidences the obligation to pay money or to sell or convey any property made available to purchasers by the developer, or any portion thereof, and which authorizes, permits or requires the foreclosure or other disposition of the property affected, except a lien for taxes or assessments levied by a public authority which are not yet due.

(Added to NRS by 1985, 1669)



NRS 119B.250 - Conveyance of campground to trustee before sale of first membership; requirements for trusts; inspection of records of trust.

1. If the title to a campground is conveyed to a trustee before the sale of the first membership related to it, the developer must provide the Administrator with satisfactory evidence that:

(a) Title to the campground has been conveyed to the trustee.

(b) All proceeds received by the developer from the sales of memberships are being delivered to the trustee and deposited in a fund which has been established to provide for the payment of any taxes, cost of insurance or the discharge of any lien recorded against the campground.

(c) The trustee is required to pay all charges against the trust in the following order:

(1) Trustee s fees and costs.

(2) Payment of taxes.

(3) Payments due to any holder of a lien recorded against the campground.

(4) Any other payments authorized by the document creating the trust.

2. If a trust is created by a developer to hold title, the:

(a) Trustee must be approved by the Administrator.

(b) Trust must be irrevocable, unless otherwise provided by the Administrator.

(c) Trustee must not be permitted to encumber the property unless permission to do so has been given by the Division.

(d) Association or each member must be made a third-party beneficiary.

(e) Trust must provide that the trust and not the developer is the contracting party in all matters involving the trust assets.

(f) Trustee must give at least 30 days notice in writing of his or her intention to resign to:

(1) The association, if it has been formed;

(2) All owners; and

(3) The Administrator.

The Administrator must approve a substitute trustee before the resignation of the trustee may be accepted.

3. The Administrator may inspect the records relating to the trust at any reasonable time.

(Added to NRS by 1985, 1668)



NRS 119B.260 - Approval of advertisement or offering.

1. A membership must not be advertised or offered for sale within this state until the advertisement is approved by the Administrator.

2. Each application for the approval of advertising must:

(a) Include the form and content of advertising to be used;

(b) Include the nature of the offer of gifts or other free benefits to be extended; and

(c) Be accompanied by a filing fee of not more than $200, to be established by the Administrator.

3. The Administrator shall render a decision upon an application for the approval of advertising or an offer for sale within 30 days after the date the application is filed.

(Added to NRS by 1985, 1668; A 1993, 2297)



NRS 119B.270 - Prospective member to be provided with certain information concerning developer and campground.

A developer shall disclose the following information to a prospective member before the prospective member signs a contract of membership or gives any money or thing of value for the purchase of a membership. The disclosures must be delivered with the contract at the time the contract is signed. The information must be brought up to date annually or whenever there is a material change and must be presented in a format approved by the Administrator which clearly communicates all of the following:

1. The name and address of the developer and any affiliate of the developer.

2. A brief description of the developer s experience in operating a campground, including the number of years the developer has been in that business.

3. A brief description of the nature and duration of the member s right or license to use the developer s campground, both within the state and at any other locations owned or controlled by the developer.

4. The location of each of the developer s campgrounds and a brief description for each significant facility at each campground then available for use by a member and those which are represented as being planned, together with a brief description of any significant facilities at a campground that are or will be available to a nonmember. As used in this subsection significant facility includes camping sites, swimming pools, athletic courts, recreational buildings, restrooms and showers, laundry rooms and trading posts or grocery stores.

5. A brief description of the developer s ownership of or other right to use the campground or its facilities represented to be available for use by a member, together with the duration of any lease, license, franchise or reciprocal agreement entitling the developer to use the campground or the facilities, and any material provisions of any agreement which restricts a member s use of the campground or its facilities.

6. A copy of the rules, restrictions or covenants regulating the member s use of the developer s campground or its facilities, including a statement of whether and how the rules, restrictions or covenants may be changed.

7. A description of any restraints on the transfer of the membership.

8. A copy of the policy relating to the availability of the camping.

9. A statement of any grounds for the forfeiture of a membership and the procedures and rights to which the member is entitled.

10. A copy of the contract of membership signed by the member.

11. A statement of the prospective member s right to cancel the contract of membership as provided in NRS 119B.280.

12. A statement of the terms and conditions of any program for the exchange of the right to use the facilities of another campground represented to be available to the member, including whether the member s participation in the program is dependent upon the continued affiliation of the developer with that campground and whether the developer or another person reserves the right to terminate that affiliation.

(Added to NRS by 1985, 1662)



NRS 119B.280 - Right to cancel contract of sale.

A contract of membership may be cancelled at the option of the member if the member sends notice of the cancellation by certified mail, return receipt requested, to the developer, posted not later than midnight of the 5th calendar day following the day on which the contract was signed. This right must be set forth in the contract of membership in close proximity to the member s signature line. Within 20 days after the developer receives a notice of cancellation, the contract of membership, the membership card and other evidence of the membership, the developer shall refund to the former member any money paid as a deposit, down payment or other consideration.

(Added to NRS by 1985, 1667)



NRS 119B.285 - Action by purchaser or Administrator for misrepresentation or other violation.

1. Where any part of the statement of record contained an untrue statement of a material fact or omitted to state a material fact required to be stated therein, the Administrator or any person acquiring a membership from the developer or his or her agent during the period the public offering statement remained uncorrected (unless it is proved that at the time of the acquisition the Administrator or purchaser knew of the untruth or omission) may sue the developer in any court of competent jurisdiction.

2. Any developer or agent who sells a membership:

(a) In violation of this chapter; or

(b) By means of a public offering statement which contained an untrue statement of a material fact required to be stated therein, may be sued by the Administrator or purchaser of the membership.

3. If a suit authorized under subsection 1 or 2 is brought by the purchaser, the purchaser is entitled to recover such damages as represent the difference between the amount paid for the membership and the reasonable cost of any permanent improvements thereto, and the lesser of:

(a) The value thereof as of the time the suit was brought;

(b) The price at which the membership has been disposed of in a bona fide market transaction before suit; or

(c) The price at which the membership has been disposed of after suit in a bona fide market transaction but before judgment,

or to rescission of the contract of sale and the refund of any consideration paid by the purchaser.

4. If a suit authorized under subsection 1 or 2 is brought by the Administrator, the Administrator may seek a declaration of the court that any person entitled to sue the developer or his or her agent under this section is entitled to the right of rescission and the refund of any consideration paid by him or her.

5. Every person who becomes liable to make any payment under this section may recover contribution as in cases of contract from any person who, if sued separately, would have been liable to make the same payment.

6. Reasonable attorney s fees may be awarded to the prevailing party in any action brought under this section. Any action to rescind a contract of sale under this section must be brought within 1 year after the date of purchase or within 1 year after the date of the discovery of the misrepresentation giving rise to the action for rescission.

7. The provisions of this section are in addition to and not a substitute for any other right of a person to bring an action in any court for any act involved in the offering or sale of memberships or the right of the state to punish any person for any violation of any law.

8. For the purposes of this section statement of record means the information submitted to the Administrator by the developer in its application for a permit to offer to sell memberships in a campground.

(Added to NRS by 1987, 1082)



NRS 119B.300 - Formation of association of members; incorporation; proxies.

1. The developer may form an association of the members. The association may be incorporated.

2. The state of incorporation may be:

(a) This state;

(b) The state in which the campground is located; or

(c) Any state where the developer has obtained a permit to sell memberships.

3. If an association is incorporated, the articles of incorporation or the bylaws must provide for the transfer by the developer to the owners of the control of the association within 120 days after 80 percent of the memberships have been sold.

4. Except as provided in NRS 78.355, any proxy which is executed by an owner to an association is valid for an indefinite period if the owner may revoke his or her proxy, by written notice to the association, to vote at a particular meeting.

(Added to NRS by 1985, 1663)



NRS 119B.310 - Agreement for management of campground.

1. If an association is formed, a developer or an affiliate of the developer shall provide for the management of the campground by a written agreement with the association. The initial term of the agreement must expire upon the first annual meeting of the members of the association or at the end of 5 years, whichever comes first. Each succeeding term of the agreement must be renewed annually unless the manager of the association or a majority of the members, excluding the developer, notify the manager of their refusal to renew the agreement.

2. The agreement must provide that:

(a) The manager or a majority of the members may terminate the agreement for cause;

(b) The resignation of the manager will not be accepted until 90 days after receipt by the members of the written resignation; and

(c) A fidelity bond must be delivered by the manager to the association.

3. Except as provided in this subsection, if the developer retains a reversionary interest in the campground, the parties to an agreement must include the developer, the manager and the association. In addition to the provisions required in this section, the agreement must provide:

(a) That the campground will be maintained in good condition. Except as provided in this paragraph, any defect which is not cured within 10 days after notification by the developer may be cured by him or her. In an emergency situation, notice is not required. The association must repay the developer for any cost of the repairs plus the legal rate of interest. Each member must be assessed for his or her share of the cost of repairs.

(b) That, if any dispute arises between the developer and the manager or association, either party may request from the American Arbitration Association a list of seven potential fact finders from which one must be chosen to settle the dispute. The agreement must provide for the method of selecting one fact finder from this list.

(c) For collection of assessments from the members to pay obligations which may be due to the developer for breach of the covenant to maintain the campground or its facilities in good condition and repair.

If the developer, after his or her request to be included, is not made a party to this agreement, the developer shall be deemed a third-party beneficiary of that agreement.

(Added to NRS by 1985, 1664)



NRS 119B.320 - Annual budget; insurance; payment of assessments for unsold memberships.

1. The association, or if no association has been formed the developer, shall adopt an annual budget for revenues, expenditures and reserves and collect assessments for the expenses of the campground from the members. The initial budget must be approved by the Administrator. The Administrator may require the developer to submit, at the developer s own expense, an opinion from an independent professional consultant regarding the sufficiency of the budget to sustain the plan offered by the developer. Any money collected for assessments must be placed in a trust account.

2. The association or other manager shall maintain adequate property and public liability insurance insuring against all risks of physical loss with a provision, accepted in writing by any lender for whom the campground may constitute security, that the proceeds must be disbursed for the repair or restoration of the campground.

3. The developer shall pay the assessment for any memberships which are unsold or enter into an agreement, on a form approved by the Administrator, to pay the difference between the actual expenses incurred and the amounts payable as assessments by the members. The Administrator may require the developer to provide a surety bond or other form of security which is satisfactory to the Administrator, to guarantee the payment of the developer s obligation. The Administrator may require that the contract of membership provide that the failure of the member to pay an annual or special assessment within 90 days after it is due constitutes a breach of the contract and allows the foreclosure of the member s interest or the restriction of the member from use of the campground until that assessment is paid.

(Added to NRS by 1985, 1664)



NRS 119B.330 - Assessment upon membership; notice of assessment; liens.

The association or other manager may levy and enforce a reasonable assessment upon a member in accordance with the contract. The assessment is a debt of the member at the time the assessment is made. The amount of the assessment plus any other charges thereon, such as interest, costs, attorney s fees and penalties, as may be provided for in the contract of membership is a lien upon the member s interest in the contract of membership. The notice of assessment must state:

1. The amount of the assessment and the other charges authorized by the contract of membership;

2. A description of the member s interest against which the lien has been assessed; and

3. The name of the member.

The notice must be signed by an authorized representative of the association or as otherwise provided in the contract of membership. Upon the payment or other satisfaction of the assessment and charges in connection with which the notice has been recorded, the association or other manager shall notify the developer of the satisfaction and the release of the lien thereof.

(Added to NRS by 1985, 1665)



NRS 119B.340 - Information to be furnished to purchasers by developer affiliated with company offering program.

1. A developer who affiliates his or her campground with a company offering a program for the exchange of rights of occupancy among members or with the members whose rights relate to other campgrounds, or both, shall give the member the following information:

(a) The name and address of the company offering the program.

(b) If the company is not a natural person, the names of the officers, directors, shareholders or partners owning at least 5 percent of the outstanding stock of that operator.

(c) A statement indicating whether the company or any of its officers, directors or partners has any legal or beneficial interest in any interest of the developer or managing agent in a plan to sell memberships included in the program, and if so, the name, location and nature of that interest.

(d) A statement that the member s contract with the company is a contract separate and distinct from the contract of membership sold by the developer, unless the company and the developer or an affiliate are the same.

(e) A statement whether the member s participation in the program is dependent upon the continued inclusion of the plan to sell memberships in the program.

(f) A statement indicating whether the member s membership or participation in the program, is voluntary or mandatory.

(g) A complete and accurate description of:

(1) The terms and conditions of the member s contractual relationship with the company and the procedure by which changes thereto may be made.

(2) The procedure to qualify for and make changes.

(3) Each limitation, restriction or priority of the program, including, but not limited to, a limitation on exchanges based on the seasons of the year, the size of the facilities or levels of occupancy, printed in boldface type, and, if those limitations, restrictions or priorities are not uniformly applied by the program, a clear description of the manner in which they are applied.

(h) A statement indicating whether an exchange is arranged on the basis of available space and whether there are any guarantees of fulfilling a specific request for an exchange.

(i) A statement indicating whether and under which circumstances a member, in dealing with the company, may lose the right to use and occupy a site in any properly requested exchange without being provided with substitute accommodations by the company.

(j) The fees to be paid by participants in the program, including a statement indicating whether any fees may be changed by the company and, if so, the circumstances under which those changes may be made.

(k) The name and address of the site of each campground included in the program.

(l) The number of sites in each campground included in the program which are available for occupancy, expressed in numerical groupings of from 1 to 5, 6 to 10, 11 to 20, 21 to 50 and over 50.

(m) The number of members with respect to each plan to sell memberships or other rights who are eligible to participate in the program, expressed in numerical groupings of from 1 to 100, 101 to 249, 250 to 499, 500 to 999 and at least 1,000, and a statement of the criteria used to determine those members who are eligible to participate in the program.

(n) The disposition made by the company of the memberships deposited with the program by members who are eligible to participate in the program and not used by the company in effecting exchanges.

(o) An annual report completed on or before July 1 of the succeeding year which must be independently certified by a certified public accountant or accounting firm in accordance with the standards of the Accounting Standards Board of the American Institute of Certified Public Accountants, as those standards exist on June 7, 1985. The report must include:

(1) The number of members who are enrolled to participate in the program, including an indication of whether the relationship between the company and the members is based on the payment of a fee or is gratuitous.

(2) The number of campgrounds and camping sites included in the program, categorized by those campgrounds which are the subject of a contract between the developer or the association and the company and those campgrounds which are the subject of a contract between the company and members directly.

(3) The number of memberships for which the company has an outstanding obligation to provide an exchange to a member who relinquished a membership during the year in exchange for a membership in any future year.

(4) The number of exchanges confirmed by the company during the year.

2. The information required by subsection 1 must be delivered to the prospective member before the execution of any contract between the prospective member and a company or the contract of membership.

3. Upon the receipt of the information, the member shall certify in writing that the member has received the information from the developer.

4. Except as otherwise provided in this subsection, the information required by subsection 1 must be accurate as of 30 days before the date on which the information is delivered to the prospective member. The information required by paragraphs (b), (c), (k), (l), (m) and (o) of subsection 1 must be consistent with the latest audited statement of the company which is prepared not more than 18 months before the information is delivered.

(Added to NRS by 1985, 1665)



NRS 119B.350 - Information to be furnished to purchasers by developer offering program.

If a developer intends to offer a program for the exchange of occupancy rights among the members whose rights relate to one campground or with the members whose rights relate to other campgrounds, or both, directly to a member, the developer shall deliver to the prospective member, before the offering or the execution of any contract between the prospective member or member and the developer offering the program, the information mentioned in subsection 1 of NRS 119B.340. This section does not apply to a renewal of a contract for the exchange of occupancy rights between a member and such a developer.

(Added to NRS by 1985, 1667)



NRS 119B.360 - Information to be furnished by company offering program; liability for information and representations.

1. A company whose program for the exchange of occupancy rights among members of a campground or with the members of different campgrounds, or both, is offered to members in this state shall, on or before July 1 of each year, file with the Administrator and the secretary of the members association the information required by subsection 1 of NRS 119B.340 as it relates to that program.

2. No developer is liable for the use, delivery or publication of the information provided to the developer by the company.

3. Except as otherwise provided in this subsection, no company is liable for:

(a) Any representation made by the developer relating to the program or the company.

(b) The use, delivery or publication by the developer of any information relating to the program or the company.

The company is liable only for the written information provided to the developer by the company.

(Added to NRS by 1985, 1668)



NRS 119B.370 - Order to cease activities conducted without permit; hearing; agreement in lieu of order.

1. The Administrator may issue an order directing a developer to cease engaging in activities for which the developer has not received a permit under this chapter or conducting activities in a manner not in compliance with the terms of his or her permit.

2. The order to cease must be in writing and must state that, in the opinion of the Administrator, the developer has not been issued a permit for the activity or the terms of the permit do not allow the developer to conduct the activity in that manner. The developer shall not engage in any activity regulated by this chapter after the developer receives such an order.

3. Within 30 days after receiving such an order, a developer may file a verified petition with the Administrator for a hearing. The Administrator shall hold a hearing within 30 days after the petition is filed. If the Administrator fails to hold a hearing within 30 days, or does not render a written decision within 45 days after the final hearing, the order to cease is rescinded.

4. If the decision of the Administrator after a hearing is against the person ordered to cease, the person may obtain judicial review from that decision by filing, within 30 days after the date on which the decision was issued, a petition in the district court for the county in which the person conducted the activity. The burden of proof is on the petitioner. The court shall consider the decision of the Administrator which is being reviewed and shall consider and determine solely whether there has been an abuse of discretion on the part of the Administrator in making the decision.

5. In lieu of the issuance of an order to cease such activities, the Administrator may enter into an agreement with the developer in which the developer agrees to:

(a) Discontinue the activities that are not in compliance with this chapter;

(b) Pay all costs incurred by the Administrator in investigating the developer s activities and conducting any necessary hearings; and

(c) Return to the purchasers any money or property which the developer acquired through such violations.

Except as otherwise provided in NRS 239.0115, the terms of such an agreement are confidential unless violated by the developer.

(Added to NRS by 1985, 1670; A 2007, 2073)



NRS 119B.380 - Enforcement of chapter and protection of purchasers by Administrator.

1. Whenever the Administrator believes that any person has violated any order, regulation, permit, decision, demand or requirement, or any of the provisions of this chapter, the Administrator may bring an action in the district court in the county in which the person resides or maintains his or her principal place of business or, if the person resides outside the State, in any court of competent jurisdiction within or outside the State, against the person to enjoin him or her from continuing the violation.

2. The Administrator may intervene in any action involving a membership or a program for the exchange of rights of occupancy, if intervention is necessary in the public interest and for the protection of the members.

(Added to NRS by 1985, 1671)



NRS 119B.382 - Confidentiality of records: Certain records relating to complaint or investigation deemed confidential; certain records relating to disciplinary action deemed public records.

1. Except as otherwise provided in this section and NRS 239.0115, a complaint filed with the Division alleging a violation of this chapter, all documents and other information filed with the complaint and all documents and other information compiled as a result of an investigation conducted to determine whether to initiate disciplinary action are confidential and may be disclosed in whole or in part only as necessary in the course of administering this chapter or to a licensing board or agency or any other governmental agency, including, without limitation, a law enforcement agency, that is investigating a person who holds a permit issued pursuant to this chapter.

2. The complaint or other charging documents filed with the Administrator to initiate disciplinary action and all documents and other information considered by the Administrator when determining whether to impose discipline are public records.

(Added to NRS by 2007, 1549)



NRS 119B.385 - Appointment of receiver.

1. When the Administrator ascertains that an association of members or a developer, if there is no association, is insolvent or in imminent danger of insolvency or the association s or developer s affairs are being mismanaged, the Administrator may file a complaint in the district court of the county in which the principal office of the association or developer is located for the appointment of a receiver.

2. Upon the appointment, the receiver shall take possession of all the property, business and assets of the association or developer which are located within this state and retain possession of them until further order of the court. The receiver shall make or cause to be made an inventory of the assets and known liabilities of the association or developer. Upon approval of the court, the receiver shall take such other actions as appear necessary and reasonable for the conduct of the business of the association or developer.

3. The inventory made by the receiver and all claims filed by creditors are open at all reasonable times for inspection and any action taken by the receiver upon any of the claims is subject to the approval of the court before which the cause is pending.

4. The expenses of the receiver and compensation of counsel, as well as all expenditures required in any liquidation proceeding, must be fixed by the receiver, subject to the approval of the court, and, upon certification of the receiver, must be paid out of the assets he or she controls as receiver.

(Added to NRS by 1987, 1083)



NRS 119B.390 - Action by Real Estate Commission against broker.

The Real Estate Commission may take action pursuant to NRS 645.630 against any broker who fails to supervise adequately the conduct of any person engaged in the sale of memberships offered pursuant to the provisions of this chapter.

(Added to NRS by 1985, 1671)



NRS 119B.395 - Administrative fine for engaging in certain conduct without permit or authorization; procedure for imposition of fine; judicial review; exceptions.

1. In addition to any other remedy or penalty, the Administrator may impose an administrative fine against any person who knowingly:

(a) Engages or offers to engage in any activity for which a permit or any type of authorization is required pursuant to this chapter, or any regulation adopted pursuant thereto, if the person does not hold the required permit or has not been given the required authorization; or

(b) Assists or offers to assist another person to commit a violation described in paragraph (a).

2. If the Administrator imposes an administrative fine against a person pursuant to this section, the amount of the administrative fine may not exceed the amount of any gain or economic benefit that the person derived from the violation or $5,000, whichever amount is greater.

3. In determining the appropriate amount of the administrative fine, the Administrator shall consider:

(a) The severity of the violation and the degree of any harm that the violation caused to other persons;

(b) The nature and amount of any gain or economic benefit that the person derived from the violation;

(c) The person s history or record of other violations; and

(d) Any other facts or circumstances that the Administrator deems to be relevant.

4. Before the Administrator may impose the administrative fine, the Administrator must provide the person with notice and an opportunity to be heard.

5. The person is entitled to judicial review of the decision of the Administrator in the manner provided by chapter 233B of NRS.

6. The provisions of this section do not apply to a person who engages or offers to engage in activities within the purview of this chapter if:

(a) A specific statute exempts the person from complying with the provisions of this chapter with regard to those activities; and

(b) The person is acting in accordance with the exemption while engaging or offering to engage in those activities.

(Added to NRS by 2003, 1311)



NRS 119B.400 - Acting as broker, broker-salesperson, salesperson, sales agent or registered representative without license or registration.

Unless the transaction is exempt under the provisions of NRS 119B.120, it is unlawful for any person to act as a broker of record, broker-salesperson, salesperson, sales agent or registered representative in this State in connection with the sale of memberships without first obtaining a license or registering pursuant to the provisions of chapter 645 or 119A of NRS.

(Added to NRS by 1985, 1657)



NRS 119B.410 - Falsifying application; failure to submit annual report.

Any person who willfully submits, in the application for a permit to sell contracts of membership, any materially false or misleading information or fails to submit an annual report on a program for the exchange of occupancy rights among members is guilty of a misdemeanor.

(Added to NRS by 1985, 1671)



NRS 119B.420 - False or misleading advertising.

1. It is unlawful for any person to use false or misleading information to advertise the sale of contracts of membership.

2. Unless a person has actual knowledge of the false or misleading information, the owner, publisher, licensee or operator of any newspaper, magazine, television or radio broadcasting station or his or her agents or employees are not liable under this chapter for any advertising of any contract for membership carried in the newspaper, magazine or by the television or radio broadcasting station nor are any of them liable under this chapter for the contents of any advertisement.

(Added to NRS by 1985, 1671)



NRS 119B.430 - Unfair methods of competition; deceptive or unfair practices.

It is unlawful to engage in unfair methods of competition or deceptive or unfair practices in the offer to sell or sale of a membership. These practices include, without limitation:

1. Misrepresenting or failing to disclose any material fact concerning a campground or membership.

2. Including in any agreement for purchase of a membership provisions purporting to waive any right or benefit provided for purchasers under this chapter.

3. Receiving from a prospective purchaser any money or other valuable consideration before the purchaser receives the information required by NRS 119B.270.

4. Misrepresenting the amount of time or the date a camping site will be available to a purchaser.

5. Misrepresenting the location of the campground.

6. Misrepresenting the size, nature, extent, qualities or characteristics of the campground.

7. Misrepresenting the nature or extent of any services incident to the membership.

8. Misrepresenting the conditions under which a purchaser may exchange occupancy rights in a campground in one location for occupancy rights in a campground at another location.

9. Failing to disclose initially that any promised entertainment, food or other inducements are being offered to solicit the sale of a membership.

10. Conducting or participating in, without prior approval by the Division, any type of lottery or contest, or offering prizes or gifts to induce or encourage a person to visit a campground, attend a meeting at which a membership will be discussed, attend a presentation, or purchase a membership.

11. Any act or practice considered an unfair method of competition or an unfair or deceptive act or practice under NRS 207.170, 207.171 or 598.0915 to 598.0925, inclusive, or chapter 598A or 599A of NRS.

12. Making any false promises of a character likely to influence, persuade or induce.

13. Engaging in any fraudulent, misleading or oppressive techniques or tactics of selling.

(Added to NRS by 1985, 1657; A 1989, 650)






Chapter 120 - Disclaimer of Property Interests (Uniform Act)

NRS 120.100 - Short title.

This chapter may be cited as the Uniform Disclaimer of Property Interests Act (1999).

(Added to NRS by 2007, 278)



NRS 120.110 - Definitions.

As used in this chapter, the words and terms defined in NRS 120.120 to 120.190, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 278)



NRS 120.120 - Disclaimant defined.

Disclaimant means the person to whom a disclaimed interest or power would have passed had the disclaimer not been made.

(Added to NRS by 2007, 278)



NRS 120.130 - Disclaimed interest defined.

Disclaimed interest means the interest that would have passed to the disclaimant had the disclaimer not been made.

(Added to NRS by 2007, 278)



NRS 120.140 - Disclaimer defined.

Disclaimer means the refusal to accept an interest in or power over property.

(Added to NRS by 2007, 278)



NRS 120.150 - Fiduciary defined.

Fiduciary means a personal representative, trustee, agent acting under a power of attorney or other person authorized to act as a fiduciary with respect to the property of another person.

(Added to NRS by 2007, 278)



NRS 120.160 - Jointly held property defined.

Jointly held property means property held in the name of two or more persons under an arrangement in which all holders have concurrent interests and under which the last surviving holder is entitled to the whole of the property.

(Added to NRS by 2007, 278)



NRS 120.170 - Person defined.

Person means an individual, corporation, business trust, estate, trust, partnership, limited-liability company, association, joint venture, public corporation, government, governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(Added to NRS by 2007, 278)



NRS 120.180 - State defined.

State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, recognized by federal law or formally acknowledged by a state.

(Added to NRS by 2007, 278)



NRS 120.190 - Trust defined.

Trust means:

1. An express trust, charitable or noncharitable, with additions thereto, whenever and however created; and

2. A trust created pursuant to a statute, judgment or decree which requires the trust to be administered in the manner of an express trust.

(Added to NRS by 2007, 279)



NRS 120.200 - Scope.

This chapter applies to disclaimers of any interest in or power over property, whenever created.

(Added to NRS by 2007, 279)



NRS 120.210 - Chapter supplemented by other law.

1. Unless displaced by a provision of this chapter, the principles of law and equity supplement this chapter.

2. This chapter does not limit any right of a person to waive, release, disclaim or renounce an interest in or power over property under a law other than this chapter.

(Added to NRS by 2007, 279)



NRS 120.220 - Power to disclaim; general requirements; when irrevocable.

1. A person may disclaim, in whole or part, any interest in or power over property, including a power of appointment. A person may disclaim the interest or power even if its creator imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim.

2. Except to the extent a fiduciary s right to disclaim is expressly restricted or limited by another statute of this State or by the instrument creating the fiduciary relationship, a fiduciary may disclaim, in whole or part, any interest in or power over property, including a power of appointment, whether acting in a personal or representative capacity. A fiduciary may disclaim the interest or power even if its creator imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim, or an instrument other than the instrument that created the fiduciary relationship imposed a restriction or limitation on the right to disclaim.

3. To be effective, a disclaimer must be in a writing or other record, declare the disclaimer, describe the interest or power disclaimed, be signed by the person making the disclaimer and be delivered or filed in the manner provided in NRS 120.290. As used in this subsection:

(a) Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(b) Signed means, with present intent to authenticate or adopt a record, to:

(1) Execute or adopt a tangible symbol; or

(2) Attach to or logically associate with the record an electronic sound, symbol or process.

4. A partial disclaimer may be expressed as a fraction, percentage, monetary amount, term of years, limitation of a power or any other interest or estate in the property.

5. A disclaimer becomes irrevocable when it is delivered or filed pursuant to NRS 120.290 or when it becomes effective as provided in NRS 120.230 to 120.280, inclusive, whichever occurs later.

6. A disclaimer made under this chapter is not a transfer, assignment or release.

(Added to NRS by 2007, 279)



NRS 120.230 - Disclaimer of interest in property.

1. Except for a disclaimer governed by NRS 120.240 or 120.250, the following rules apply to a disclaimer of an interest in property:

(a) The disclaimer takes effect as of the time the instrument creating the interest becomes irrevocable or, if the interest arose under the law of intestate succession, as of the time of the intestate s death.

(b) The disclaimed interest passes according to any provision in the instrument creating the interest providing for the disposition of the interest, should it be disclaimed, or of disclaimed interests in general.

(c) If the instrument does not contain a provision described in paragraph (b), the following rules apply:

(1) If the disclaimant is not an individual, the disclaimed interest passes as if the disclaimant did not exist.

(2) If the disclaimant is an individual, except as otherwise provided in subparagraphs (3) and (4), the disclaimed interest passes as if the disclaimant had died immediately before the time of distribution.

(3) If by law or under the instrument, the descendants of the disclaimant would share in the disclaimed interest by any method of representation had the disclaimant died before the time of distribution, the disclaimed interest passes only to the descendants of the disclaimant who survive the time of distribution.

(4) If the disclaimed interest would pass to the disclaimant s estate had the disclaimant died before the time of distribution, the disclaimed interest instead passes by representation to the descendants of the disclaimant who survive the time of distribution. If no descendant of the disclaimant survives the time of distribution, the disclaimed interest passes to those persons, including the State but excluding the disclaimant, and in such shares as would succeed to the transferor s intestate estate under the intestate succession law of the transferor s domicile had the transferor died at the time of distribution. However, if the transferor s surviving spouse is living but is remarried at the time of distribution, the transferor is deemed to have died unmarried at the time of distribution.

(d) Upon the disclaimer of a preceding interest, a future interest held by a person other than the disclaimant takes effect as if the disclaimant had died or ceased to exist immediately before the time of distribution, but a future interest held by the disclaimant is not accelerated in possession or enjoyment.

2. As used in this section:

(a) Future interest means an interest that takes effect in possession or enjoyment, if at all, later than the time of its creation.

(b) Time of distribution means the time when a disclaimed interest would have taken effect in possession or enjoyment.

(Added to NRS by 2007, 279)



NRS 120.240 - Disclaimer of rights of survivorship in jointly held property.

1. Upon the death of a holder of jointly held property, a surviving holder may disclaim, in whole or part, the greater of:

(a) A fractional share of the property determined by dividing the number 1 by the number of joint holders alive immediately before the death of the holder to whose death the disclaimer relates; or

(b) All of the property except that part of the value of the entire interest attributable to the contribution furnished by the disclaimant.

2. A disclaimer under subsection 1 takes effect as of the death of the holder of jointly held property to whose death the disclaimer relates.

3. An interest in jointly held property disclaimed by a surviving holder of the property passes as if the disclaimant predeceased the holder to whose death the disclaimer relates.

(Added to NRS by 2007, 280)



NRS 120.250 - Disclaimer of interest by trustee.

If a trustee disclaims an interest in property that otherwise would have become trust property, the interest does not become trust property.

(Added to NRS by 2007, 280)



NRS 120.260 - Disclaimer of power of appointment or other power not held in fiduciary capacity.

If a holder disclaims a power of appointment or other power not held in a fiduciary capacity, the following rules apply:

1. If the holder has not exercised the power, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

2. If the holder has exercised the power and the disclaimer is of a power other than a presently exercisable general power of appointment, the disclaimer takes effect immediately after the last exercise of the power.

3. The instrument creating the power is construed as if the power expired when the disclaimer became effective.

(Added to NRS by 2007, 281)



NRS 120.270 - Disclaimer by appointee, object or taker in default of exercise of power of appointment.

1. A disclaimer of an interest in property by an appointee of a power of appointment takes effect as of the time the instrument by which the holder exercises the power becomes irrevocable.

2. A disclaimer of an interest in property by an object or taker in default of an exercise of a power of appointment takes effect as of the time the instrument creating the power becomes irrevocable.

(Added to NRS by 2007, 281)



NRS 120.280 - Disclaimer of power held in fiduciary capacity.

1. If a fiduciary disclaims a power held in a fiduciary capacity which has not been exercised, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

2. If a fiduciary disclaims a power held in a fiduciary capacity which has been exercised, the disclaimer takes effect immediately after the last exercise of the power.

3. A disclaimer under this section is effective as to another fiduciary if the disclaimer so provides and the fiduciary disclaiming has the authority to bind the estate, trust or other person for whom the fiduciary is acting.

(Added to NRS by 2007, 281)



NRS 120.290 - Delivery or filing.

1. Subject to subsections 2 to 11, inclusive, delivery of a disclaimer may be effected by personal delivery, first-class mail or any other method likely to result in its receipt.

2. In the case of an interest created under the law of intestate succession or an interest created by will, other than an interest in a testamentary trust:

(a) A disclaimer must be delivered to the personal representative of the decedent s estate; or

(b) If no personal representative is then serving, it must be filed with a court having jurisdiction to appoint the personal representative.

3. In the case of an interest in a testamentary trust:

(a) A disclaimer must be delivered to the trustee then serving or, if no trustee is then serving, to the personal representative of the decedent s estate; or

(b) If no personal representative is then serving, it must be filed with a court having jurisdiction to enforce the trust.

4. In the case of an interest in an inter vivos trust:

(a) A disclaimer must be delivered to the trustee then serving;

(b) If no trustee is then serving, it must be filed with a court having jurisdiction to enforce the trust; or

(c) If the disclaimer is made before the time the instrument creating the trust becomes irrevocable, it must be delivered to the settlor of a revocable trust or the transferor of the interest.

5. In the case of an interest created by a beneficiary designation which is disclaimed before the designation becomes irrevocable, the disclaimer must be delivered to the person making the beneficiary designation.

6. In the case of an interest created by a beneficiary designation which is disclaimed after the designation becomes irrevocable:

(a) The disclaimer of an interest in personal property must be delivered to the person obligated to distribute the interest; and

(b) The disclaimer of an interest in real property must be recorded in the office of the county recorder of the county where the real property that is the subject of the disclaimer is located.

7. In the case of a disclaimer by a surviving holder of jointly held property, the disclaimer must be delivered to the person to whom the disclaimed interest passes.

8. In the case of a disclaimer by an object or taker in default of exercise of a power of appointment at any time after the power was created:

(a) The disclaimer must be delivered to the holder of the power or to the fiduciary acting under the instrument that created the power; or

(b) If no fiduciary is then serving, it must be filed with a court having authority to appoint the fiduciary.

9. In the case of a disclaimer by an appointee of a nonfiduciary power of appointment:

(a) The disclaimer must be delivered to the holder, the personal representative of the holder s estate or to the fiduciary under the instrument that created the power; or

(b) If no fiduciary is then serving, it must be filed with a court having authority to appoint the fiduciary.

10. In the case of a disclaimer by a fiduciary of a power over a trust or estate, the disclaimer must be delivered as provided in subsection 2, 3 or 4, as if the power disclaimed were an interest in property.

11. In the case of a disclaimer of a power by an agent, the disclaimer must be delivered to the principal or the principal s representative.

12. As used in this section, beneficiary designation means an instrument, other than an instrument creating a trust, naming the beneficiary of:

(a) An annuity or insurance policy;

(b) An account with a designation for payment on death;

(c) A security registered in beneficiary form;

(d) A pension, profit-sharing, retirement or other employment-related benefit plan; or

(e) Any other nonprobate transfer at death.

(Added to NRS by 2007, 281; A 2011, 1353)



NRS 120.300 - When disclaimer barred or limited.

1. A disclaimer is barred by a written waiver of the right to disclaim.

2. A disclaimer of an interest in property is barred if any of the following events occur before the disclaimer becomes effective:

(a) The disclaimant accepts the interest sought to be disclaimed;

(b) The disclaimant voluntarily assigns, conveys, encumbers, pledges or transfers the interest sought to be disclaimed or contracts to do so; or

(c) A judicial sale of the interest sought to be disclaimed occurs.

3. A disclaimer, in whole or part, of the future exercise of a power held in a fiduciary capacity is not barred by its previous exercise.

4. A disclaimer, in whole or part, of the future exercise of a power not held in a fiduciary capacity is not barred by its previous exercise unless the power is exercisable in favor of the disclaimant.

5. A disclaimer is barred or limited if so provided by law other than this chapter.

6. A disclaimer of a power over property which is barred by this section is ineffective. A disclaimer of an interest in property which is barred by this section takes effect as a transfer of the interest disclaimed to the persons who would have taken the interest under this chapter had the disclaimer not been barred.

(Added to NRS by 2007, 282)



NRS 120.310 - Tax qualified disclaimer.

Notwithstanding any other provision of this chapter, if as a result of a disclaimer or transfer the disclaimed or transferred interest is treated pursuant to the provisions of Title 26 of the United States Code, as now or hereafter amended, or any successor statute thereto, and the regulations promulgated thereunder, as never having been transferred to the disclaimant, then the disclaimer or transfer is effective as a disclaimer under this chapter.

(Added to NRS by 2007, 283)



NRS 120.320 - Recording of disclaimer.

If an instrument transferring an interest in or power over property subject to a disclaimer is required or permitted by law to be filed, recorded or registered, the disclaimer may be so filed, recorded or registered. Except as otherwise provided in paragraph (b) of subsection 6 of NRS 120.290, failure to file, record or register the disclaimer does not affect its validity as between the disclaimant and persons to whom the property interest or power passes by reason of the disclaimer.

(Added to NRS by 2007, 283; A 2011, 1354)



NRS 120.330 - Application to existing relationships.

Except as otherwise provided in NRS 120.300, an interest in or power over property existing on October 1, 2007, as to which the time for delivering or filing a disclaimer under law superseded by this chapter has not expired may be disclaimed after October 1, 2007.

(Added to NRS by 2007, 283)



NRS 120.340 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but does not modify, limit or supersede section 101(c) of that act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. 7003(b).

(Added to NRS by 2007, 283)



NRS 120.350 - Uniformity of application and construction.

In applying and construing the Uniform Disclaimer of Property Interests Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2007, 283)






Chapter 120A - Unclaimed Property (Uniform Act)

NRS 120A.010 - Short title.

This chapter may be cited as the Uniform Unclaimed Property Act.

(Added to NRS by 1979, 1750; A 1983, 1476; 2007, 767)



NRS 120A.020 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 120A.025 to 120A.120, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1979, 1751; A 1983, 1462; 2001, 2908; 2007, 767)



NRS 120A.025 - Administrator defined.

Administrator means the State Treasurer in his or her capacity as the Administrator of Unclaimed Property.

(Added to NRS by 1983, 1461; A 2001, 2908)



NRS 120A.027 - Apparent owner defined.

Apparent owner means a person whose name appears on the records of a holder as the person entitled to property held, issued or owing by the holder.

(Added to NRS by 2001, 2908)



NRS 120A.040 - Business association defined.

Business association means a corporation, joint-stock company, investment company, partnership, unincorporated association, joint venture, limited-liability company, business trust, trust company, land bank, safe-deposit company or other safekeeping depository, financial organization, insurance company, mutual fund or utility, or another business entity consisting of one or more persons, whether or not for profit.

(Added to NRS by 1979, 1751; A 1983, 1462; 2001, 2908; 2007, 767)



NRS 120A.051 - Domicile defined.

Domicile means the state of incorporation of a corporation and the state of the principal place of business of a holder other than a corporation.

(Added to NRS by 2007, 756)



NRS 120A.070 - Financial organization defined.

Financial organization means a savings and loan association, building and loan association, savings bank, industrial bank, bank, banking organization or credit union.

(Added to NRS by 1979, 1751; A 1983, 1462; 1985, 242; 2001, 2909; 2007, 768)



NRS 120A.080 - Holder defined.

Holder means a person obligated to hold for the account of, or deliver or pay to, the owner property that is subject to this chapter.

(Added to NRS by 1979, 1751; A 1983, 1462; 2001, 2909)



NRS 120A.090 - Insurance company defined.

Insurance company means an association, corporation or fraternal or mutual benefit organization, whether or not for profit, which is engaged in the business of providing life endowments, annuities or insurance, including accident, burial, casualty, credit life, contract performance, dental, disability, fidelity, fire, health, hospitalization, illness, life, malpractice, marine, mortgage, surety, wage protection and workers compensation insurance.

(Added to NRS by 1979, 1751; A 1983, 1462; 2001, 2909)



NRS 120A.096 - Mineral defined.

Mineral means gas, oil, coal and other gaseous, liquid and solid hydrocarbons, oil shale, cement material, sand, gravel, road material, building stone, chemical raw material, gemstone, fissionable and nonfissionable ores, colloidal and other clay, steam and other geothermal resource or any other substance defined as a mineral by the law of this State.

(Added to NRS by 2007, 756)



NRS 120A.097 - Mineral proceeds defined.

Mineral proceeds means amounts payable for the extraction, production or sale of minerals or, upon the abandonment of those payments, all payments that become payable thereafter. The term includes, without limitation, amounts payable:

1. For the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties and delay rentals;

2. For the extraction, production or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments and production payments; and

3. Under an agreement or option, including a joint operating agreement, unit agreement, pooling agreement and farm-out agreement.

(Added to NRS by 2007, 756)



NRS 120A.098 - Money order defined.

Money order includes an express money order and a personal money order, on which the remitter is the purchaser. The term does not include a bank money order or any other instrument sold by a financial organization if the seller has obtained the name and address of the payee.

(Added to NRS by 2001, 2908)



NRS 120A.100 - Owner defined.

Owner means a person who has a legal or equitable interest in property subject to this chapter or the person s legal representative. The term includes, without limitation, a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust, and a creditor, claimant or payee in the case of other property.

(Added to NRS by 1979, 1751; A 1983, 1463; 2007, 768)



NRS 120A.110 - Person defined.

Person means a natural person, business association, financial organization, estate, trust, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(Added to NRS by 1979, 1751; A 1983, 1463; 1985, 508; 2001, 2909; 2007, 768)



NRS 120A.113 - Property defined.

Property means tangible property described in NRS 120A.510 or a fixed and certain interest in intangible property that is held, issued or owed in the course of a holder s business or by a government, governmental subdivision, agency or instrumentality, and all income or increments therefrom. The term includes, without limitation, property that is referred to as or evidenced by:

1. Money or a check, draft, deposit, interest or dividend;

2. A credit balance, customer s overpayment, security deposit, refund, credit memorandum, unpaid wage, mineral proceeds or unidentified remittance;

3. Stock or other evidence of ownership of an interest in a business association or financial organization;

4. A bond, debenture, note or other evidence of indebtedness;

5. Money deposited to redeem stocks, bonds, coupons or other securities or to make distributions;

6. An amount due and payable under the terms of an annuity or insurance policy, including policies providing life insurance, property and casualty insurance, workers compensation insurance or health and disability insurance; and

7. An amount distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance or similar benefits.

(Added to NRS by 2007, 756)



NRS 120A.115 - Record defined.

Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(Added to NRS by 2007, 756)



NRS 120A.118 - State defined.

State means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2007, 757)



NRS 120A.120 - Utility defined.

Utility means any person who owns or operates for public use any plant, equipment, real property, franchise or license for the transmission of communications or the production, storage, transmission, sale, delivery or furnishing of electricity, water, steam or gas.

(Added to NRS by 1979, 1751; A 1983, 1476; 2007, 768)



NRS 120A.135 - Inapplicability of chapter to unredeemed gaming chips or tokens.

1. The provisions of this chapter do not apply to gaming chips or tokens which are not redeemed at an establishment.

2. As used in this section:

(a) Establishment has the meaning ascribed to it in NRS 463.0148.

(b) Gaming chip or token means any object which may be redeemed at an establishment for cash or any other representative of value other than a slot machine wagering voucher as defined in NRS 463.369.

(Added to NRS by 1989, 418; A 2011, 2835)



NRS 120A.140 - Administration of chapter; regulations.

The Administrator shall carry out the provisions of this chapter and may adopt regulations appropriate for this purpose.

(Added to NRS by 1979, 1751; A 1983, 1463)



NRS 120A.145 - Information to remain confidential.

The Administrator or any officer, agent or employee of the Office of the State Treasurer shall not use or disclose any information received by the Administrator in the course of carrying out the provisions of this chapter which is confidential or which is provided to the Administrator on the basis that the information is to remain confidential, unless the use or disclosure of the information is necessary to locate the owner of unclaimed or abandoned property.

(Added to NRS by 1983, 1462; A 2001, 2909)



NRS 120A.500 - Presumption of abandonment.

1. Except as otherwise provided in subsections 6 and 7, property is presumed abandoned if it is unclaimed by the apparent owner during the time set forth below for the particular property:

(a) A traveler s check, 15 years after issuance;

(b) A money order, 7 years after issuance;

(c) Any stock or other equity interest in a business association or financial organization, including a security entitlement under NRS 104.8101 to 104.8511, inclusive, 3 years after the earlier of the date of the most recent dividend, stock split or other distribution unclaimed by the apparent owner, or the date of the second mailing of a statement of account or other notification or communication that was returned as undeliverable or after the holder discontinued mailings, notifications or communications to the apparent owner;

(d) Any debt of a business association or financial organization, other than a bearer bond or an original issue discount bond, 3 years after the date of the most recent interest payment unclaimed by the apparent owner;

(e) A demand, savings or time deposit, including a deposit that is automatically renewable, 3 years after the earlier of maturity or the date of the last indication by the owner of interest in the property, but a deposit that is automatically renewable is deemed matured for purposes of this section upon its initial date of maturity, unless the owner has consented to a renewal at or about the time of the renewal and the consent is in writing or is evidenced by a memorandum or other record on file with the holder;

(f) Except as otherwise provided in NRS 120A.520, any money or credits owed to a customer as a result of a retail business transaction, 3 years after the obligation accrued;

(g) Any amount owed by an insurer on a life or endowment insurance policy or an annuity that has matured or terminated, 3 years after the obligation to pay arose or, in the case of a policy or annuity payable upon proof of death, 3 years after the insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based;

(h) Any property distributable by a business association or financial organization in a course of dissolution, 1 year after the property becomes distributable;

(i) Any property received by a court as proceeds of a class action and not distributed pursuant to the judgment, 1 year after the distribution date;

(j) Except as otherwise provided in NRS 607.170 and 703.375, any property held by a court, government, governmental subdivision, agency or instrumentality, 1 year after the property becomes distributable;

(k) Any wages or other compensation for personal services, 1 year after the compensation becomes payable;

(l) A deposit or refund owed to a subscriber by a utility, 1 year after the deposit or refund becomes payable;

(m) Any property in an individual retirement account, defined benefit plan or other account or plan that is qualified for tax deferral under the income tax laws of the United States, 3 years after the earliest of the date of the distribution or attempted distribution of the property, the date of the required distribution as stated in the plan or trust agreement governing the plan or the date, if determinable by the holder, specified in the income tax laws of the United States by which distribution of the property must begin in order to avoid a tax penalty; and

(n) All other property, 3 years after the owner s right to demand the property or after the obligation to pay or distribute the property arises, whichever first occurs.

2. At the time that an interest is presumed abandoned under subsection 1, any other property right accrued or accruing to the owner as a result of the interest, and not previously presumed abandoned, is also presumed abandoned.

3. Property is unclaimed if, for the applicable period set forth in subsection 1 or 7, as applicable, the apparent owner has not communicated, in writing or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning the property or the account in which the property is held and has not otherwise indicated an interest in the property. A communication with an owner by a person other than the holder or its representative who has not in writing identified the property to the owner is not an indication of interest in the property by the owner.

4. An indication of an owner s interest in property includes:

(a) The presentment of a check or other instrument of payment of a dividend or other distribution made with respect to an account or underlying stock or other interest in a business association or financial organization or, in the case of a distribution made by electronic or similar means, evidence that the distribution has been received;

(b) Owner-directed activity in the account in which the property is held, including a direction by the owner to increase, decrease or change the amount or type of property held in the account;

(c) The making of a deposit to or withdrawal from a bank account; and

(d) The payment of a premium with respect to a property interest in an insurance policy, but the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy has otherwise become entitled to the proceeds before the depletion of the cash surrender value of a policy by the application of those provisions.

5. Property is payable or distributable for purposes of this chapter notwithstanding the owner s failure to make demand or present an instrument or document otherwise required to obtain payment.

6. The following property clearly designated as such must not be presumed abandoned because of inactivity or failure to make a demand:

(a) An account or asset managed through a guardianship;

(b) An account blocked at the direction of a court;

(c) A trust account established to address a special need;

(d) A qualified income trust account;

(e) A trust account established for tuition purposes;

(f) A trust account established on behalf of a client; and

(g) An account or fund established to meet the costs of burial.

7. For property described in paragraphs (c) to (f), inclusive, and (n) of subsection 1, the 3-year period described in each of those paragraphs must be reduced to a 2-year period if the holder of the property reported more than $10 million in property presumed abandoned on the holder s most recent report of abandoned property made pursuant to NRS 120A.560.

(Added to NRS by 2007, 757; A 2009, 1663; 2011, 2596)



NRS 120A.510 - Contents of safe-deposit box or other safekeeping depository.

Tangible property held in a safe-deposit box or other safekeeping depository in this State in the ordinary course of the holder s business and proceeds resulting from the sale of the property permitted by other law are presumed abandoned if the property remains unclaimed by the owner for more than 3 years after expiration of the lease or rental period on the box or other depository.

(Added to NRS by 2007, 758)



NRS 120A.520 - Value remaining on gift certificate.

1. Sixty percent of the unredeemed or uncharged value remaining on a gift certificate which is issued or sold in this State and which has an expiration date is presumed abandoned and subject to the provisions of this chapter on the expiration date.

2. If a gift certificate is issued or sold in this State and the seller or issuer does not obtain and maintain in his or her records the name and address of the owner of the gift certificate, the address of the owner of the gift certificate shall be deemed to be the address of the Office of the State Treasurer in Carson City.

3. This section does not create a cause of action against a person who issues or sells a gift certificate.

4. As used in this section, gift certificate has the meaning ascribed to it in NRS 598.0921.

(Added to NRS by 2007, 309)



NRS 120A.530 - Rules for taking custody.

Except as otherwise provided in this chapter or by other statute of this State, property that is presumed abandoned, whether located in this or another state, is subject to the custody of this State if:

1. The last known address of the apparent owner, as shown on the records of the holder, is in this State;

2. The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this State;

3. The records of the holder do not reflect the last known address of the apparent owner and it is established that:

(a) The last known address of the person entitled to the property is in this State; or

(b) The holder is domiciled in this State or is a government or governmental subdivision, agency or instrumentality of this State and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property;

4. The last known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide for the escheat or custodial taking of the property and the holder is domiciled in this State or is a government or governmental subdivision, agency or instrumentality of this State;

5. The last known address of the apparent owner, as shown on the records of the holder, is in a foreign country and the holder is domiciled in this State or is a government or governmental subdivision, agency or instrumentality of this State;

6. The transaction out of which the property arose occurred in this State, the holder is domiciled in a state that does not provide for the escheat or custodial taking of the property and the last known address of the apparent owner or other person entitled to the property is unknown or is in a state that does not provide for the escheat or custodial taking of the property; or

7. The property is a traveler s check or money order purchased in this State or the issuer of the traveler s check or money order has its principal place of business in this State and the issuer s records show that the instrument was purchased in a state that does not provide for the escheat or custodial taking of the property or do not show the state in which the instrument was purchased.

(Added to NRS by 2007, 758)



NRS 120A.540 - Dormancy charge.

A holder may deduct from property presumed abandoned a charge imposed by reason of the owner s failure to claim the property within a specified time only if there is a valid and enforceable written contract between the holder and the owner under which the holder may impose the charge and the holder regularly imposes the charge, which is not regularly reversed or otherwise cancelled. The amount of the deduction must not exceed $5 per month.

(Added to NRS by 2007, 759)



NRS 120A.550 - Burden of proof as to property evidenced by record of check or draft.

A record of the issuance of a check, draft or similar instrument is prima facie evidence of an obligation. In claiming property from a holder who is also the issuer, the Administrator s burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge and want of consideration are affirmative defenses that must be established by the holder.

(Added to NRS by 2007, 759)



NRS 120A.560 - Report of abandoned property.

1. A holder of property presumed abandoned shall make a report to the Administrator concerning the property.

2. The report must be verified and must contain:

(a) A description of the property;

(b) Except with respect to a traveler s check or money order, the name, if known, and last known address, if any, and the social security number or taxpayer identification number, if readily ascertainable, of the apparent owner of property of the value of $50 or more;

(c) In the case of an amount of $50 or more held or owing under an annuity or a life or endowment insurance policy, the full name and last known address of the annuitant or insured and of the beneficiary;

(d) In the case of property held in a safe-deposit box or other safekeeping depository, an indication of the place where it is held and where it may be inspected by the Administrator and any amounts owing to the holder;

(e) The date, if any, on which the property became payable, demandable or returnable and the date of the last transaction with the apparent owner with respect to the property; and

(f) Other information that the Administrator by regulation prescribes as necessary for the administration of this chapter.

3. If a holder of property presumed abandoned is a successor to another person who previously held the property for the apparent owner or the holder has changed its name while holding the property, the holder shall file with the report its former names, if any, and the known names and addresses of all previous holders of the property.

4. The report must be filed before November 1 of each year and cover the 12 months next preceding July 1 of that year, but a report with respect to an insurance company must be filed before May 1 of each year for the calendar year next preceding.

5. The holder of property presumed abandoned shall send written notice to the apparent owner, not more than 120 days or less than 60 days before filing the report, stating that the holder is in possession of property subject to this chapter, if:

(a) The holder has in its records an address for the apparent owner which the holder s records do not disclose to be inaccurate;

(b) The claim of the apparent owner is not barred by a statute of limitations; and

(c) The value of the property is $50 or more.

6. Before the date for filing the report, the holder of property presumed abandoned may request the Administrator to extend the time for filing the report. The Administrator may grant the extension for good cause. The holder, upon receipt of the extension, may make an interim payment on the amount the holder estimates will ultimately be due, which terminates the accrual of additional interest on the amount paid.

7. The holder of property presumed abandoned shall file with the report an affidavit stating that the holder has complied with subsection 5.

8. The Administrator may require the report to be filed electronically in the manner determined by the Administrator.

(Added to NRS by 2007, 759)



NRS 120A.570 - Payment or delivery of abandoned property.

1. Except for property held in a safe-deposit box or other safekeeping depository, upon filing the report required by NRS 120A.560, the holder of property presumed abandoned shall pay, deliver or cause to be paid or delivered to the Administrator the property described in the report as unclaimed, but if the property is an automatically renewable deposit, and a penalty or forfeiture in the payment of interest would result, the time for compliance is extended until a penalty or forfeiture would no longer result. Tangible property held in a safe-deposit box or other safekeeping depository may not be delivered to the Administrator until 60 days after filing the report required by NRS 120A.560.

2. If the property reported to the Administrator is a security or security entitlement under NRS 104.8101 to 104.8511, inclusive, the Administrator is an appropriate person to make an endorsement, instruction or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with NRS 104.8101 to 104.8511, inclusive.

3. If the holder of property reported to the Administrator is the issuer of a certificated security, the Administrator has the right to obtain a replacement certificate pursuant to NRS 104.8405, but an indemnity bond is not required.

4. An issuer, the holder and any transfer agent or other person acting pursuant to the instructions of and on behalf of the issuer or holder in accordance with this section is not liable to the apparent owner and must be indemnified against claims of any person in accordance with NRS 120A.590.

(Added to NRS by 2007, 760)



NRS 120A.580 - Notice and publication of lists of abandoned property.

1. The Administrator shall publish a notice not later than November 30 of the year next following the year in which abandoned property has been paid or delivered to the Administrator. The notice must be published in a newspaper of general circulation in the county of this State in which is located the last known address of any person named in the notice. If a holder does not report an address for the apparent owner or the address is outside this State, the notice must be published in a county that the Administrator reasonably selects. The advertisement must be in a form that, in the judgment of the Administrator, is likely to attract the attention of the apparent owner of the unclaimed property. The form must contain:

(a) The name of each person appearing to be the owner of the property, as set forth in the report filed by the holder;

(b) The city or town in which the last known address of each person appearing to be the owner of the property is located, if a city or town is set forth in the report filed by the holder;

(c) A statement explaining that property of the owner is presumed to be abandoned and has been taken into the protective custody of the Administrator; and

(d) A statement that information about the property and its return to the owner is available to a person having a legal or beneficial interest in the property, upon request to the Administrator.

2. The Administrator is not required to advertise the name and city or town of an owner of property having a total value less than $50 or information concerning a traveler s check, money order or similar instrument.

(Added to NRS by 2007, 761)



NRS 120A.590 - Custody by State; recovery by holder; defense of holder.

1. For the purposes of this section, payment or delivery is made in good faith if:

(a) Payment or delivery was made in a reasonable attempt to comply with this chapter;

(b) The holder was not then in breach of a fiduciary obligation with respect to the property and had a reasonable basis for believing, based on the facts then known, that the property was presumed abandoned; and

(c) There is no showing that the records under which the payment or delivery was made did not meet reasonable commercial standards of practice.

2. Upon payment or delivery of property to the Administrator, the State assumes custody and responsibility for the safekeeping of the property. A holder who pays or delivers property to the Administrator in good faith is relieved of all liability arising thereafter with respect to the property.

3. A holder who has paid money to the Administrator pursuant to this chapter may subsequently make payment to a person reasonably appearing to the holder to be entitled to payment. Upon a filing by the holder of proof of payment and proof that the payee was entitled to the payment, the Administrator shall promptly reimburse the holder for the payment without imposing a fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a traveler s check or money order, the holder must be reimbursed upon filing proof that the instrument was duly presented and that payment was made to a person who reasonably appeared to be entitled to payment. The holder must be reimbursed for payment made even if the payment was made to a person whose claim was barred under subsection 1 of NRS 120A.680.

4. A holder who has delivered property other than money to the Administrator pursuant to this chapter may reclaim the property if it is still in the possession of the Administrator, without paying any fee or other charge, upon filing proof that the apparent owner has claimed the property from the holder.

5. The Administrator may accept a holder s affidavit as sufficient proof of the holder s right to recover money and property under this section.

6. If a holder pays or delivers property to the Administrator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the Administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim resulting from payment or delivery of the property to the Administrator.

7. Property removed from a safe-deposit box or other safekeeping depository is received by the Administrator subject to the holder s right to be reimbursed for the cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The Administrator shall reimburse the holder out of the proceeds remaining after deducting the expense incurred by the Administrator in selling the property.

(Added to NRS by 2007, 761)



NRS 120A.600 - Crediting of dividends and increments to account of owner.

If property other than money is delivered to the Administrator under this chapter, the owner is entitled to receive from the Administrator any income or gain realized or accruing on the property at or before liquidation or conversion of the property into money.

(Added to NRS by 2007, 762)



NRS 120A.610 - Public sale, destruction, disposition or transfer of abandoned property.

1. Except as otherwise provided in subsections 4 to 8, inclusive, all abandoned property other than money delivered to the Administrator under this chapter must, within 2 years after the delivery, be sold by the Administrator to the highest bidder at public sale in whatever manner affords, in his or her judgment, the most favorable market for the property. The Administrator may decline the highest bid and reoffer the property for sale if the Administrator considers the bid to be insufficient.

2. Any sale held under this section must be preceded by a single publication of notice, at least 3 weeks before sale, in a newspaper of general circulation in the county in which the property is to be sold.

3. The purchaser of property at any sale conducted by the Administrator pursuant to this chapter takes the property free of all claims of the owner or previous holder and of all persons claiming through or under them. The Administrator shall execute all documents necessary to complete the transfer of ownership.

4. Except as otherwise provided in subsection 5, the Administrator need not offer any property for sale if the Administrator considers that the probable cost of the sale will exceed the proceeds of the sale. The Administrator may destroy or otherwise dispose of such property or may transfer it to:

(a) The Nevada State Museum Las Vegas, the Nevada State Museum or the Nevada Historical Society, upon its written request, if the property has, in the opinion of the requesting institution, historical, artistic or literary value and is worthy of preservation; or

(b) A genealogical library, upon its written request, if the property has genealogical value and is not wanted by the Nevada State Museum Las Vegas, the Nevada State Museum or the Nevada Historical Society.

An action may not be maintained by any person against the holder of the property because of that transfer, disposal or destruction.

5. The Administrator shall transfer property to the Department of Veterans Services, upon its written request, if the property has military value.

6. Securities delivered to the Administrator pursuant to this chapter may be sold by the Administrator at any time after the delivery. Securities listed on an established stock exchange must be sold at the prevailing price for that security on the exchange at the time of sale. Other securities not listed on an established stock exchange may be sold:

(a) Over the counter at the prevailing price for that security at the time of sale; or

(b) By any other method the Administrator deems acceptable.

7. The Administrator shall hold property that was removed from a safe-deposit box or other safekeeping repository for 1 year after the date of the delivery of the property to the Administrator, unless that property is a will or a codicil to a will, in which case the Administrator shall hold the property for 10 years after the date of the delivery of the property to the Administrator. If no claims are filed for the property within that period and the Administrator determines that the probable cost of the sale of the property will exceed the proceeds of the sale, it may be destroyed.

8. All proceeds received by the Administrator from abandoned gift certificates must be accounted for separately in the Abandoned Property Trust Account in the State General Fund. At the end of each fiscal year, before any other money in the Abandoned Property Trust Account is transferred pursuant to NRS 120A.620, the balance in the subaccount created pursuant to this subsection, less any costs, service charges or claims chargeable to the subaccount, must be transferred to the Educational Trust Account, which is hereby created in the State General Fund. The money in the Educational Trust Account may be expended only as authorized by the Legislature for educational purposes.

(Added to NRS by 1979, 1758; A 1983, 1471; 1985, 120, 1013; 1987, 753, 1300, 1318; 1995, 281; 2001, 2915; 2005, 419; 2007, 309, 768, 2905; 2009, 386; 2011, 440; 2013, 2507) (Substituted in revision for NRS 120A.360)



NRS 120A.620 - Abandoned Property Trust Account.

1. There is hereby created in the State General Fund the Abandoned Property Trust Account.

2. All money received by the Administrator under this chapter, including the proceeds from the sale of abandoned property, must be deposited by the Administrator in the State General Fund for credit to the Account.

3. Before making a deposit, the Administrator shall record the name and last known address of each person appearing from the holders reports to be entitled to the abandoned property and the name and last known address of each insured person or annuitant, and with respect to each policy or contract listed in the report of an insurance company, its number, the name of the company and the amount due. The record must be available for public inspection at all reasonable business hours.

4. The Administrator may pay from money available in the Account:

(a) Any costs in connection with the sale of abandoned property.

(b) Any costs of mailing and publication in connection with any abandoned property.

(c) Reasonable service charges.

(d) Any costs incurred in examining the records of a holder and in collecting the abandoned property.

(e) Any valid claims filed pursuant to this chapter.

5. Except as otherwise provided in NRS 120A.610, by the end of each fiscal year, the balance in the Account must be transferred as follows:

(a) The first $7,600,000 each year must be transferred to the Millennium Scholarship Trust Fund created by NRS 396.926.

(b) The remainder must be transferred to the State General Fund, but remains subject to the valid claims of holders pursuant to NRS 120A.590 and owners pursuant to NRS 120A.640. No such claim may be satisfied from money in the Millennium Scholarship Trust Fund.

6. If there is an insufficient amount of money in the Account to pay any cost or charge pursuant to subsection 4, the State Board of Examiners may, upon the application of the Administrator, authorize a temporary transfer from the State General Fund to the Account of an amount necessary to pay those costs or charges. The Administrator shall repay the amount of the transfer as soon as sufficient money is available in the Account.

(Added to NRS by 1979, 1759; A 1983, 1472; 1985, 120; 1987, 754; 2001, 2916; 2005, 22nd Special Session, 152; 2007, 769, 922; 2010, 26th Special Session, 4) (Substituted in revision for NRS 120A.370)



NRS 120A.630 - Claim of another state to recover property.

1. After property has been paid or delivered to the Administrator under this chapter, another state may recover the property if:

(a) The property was paid or delivered to the custody of this State because the records of the holder did not reflect a last known location of the apparent owner within the borders of the other state and the other state establishes that the apparent owner or other person entitled to the property was last known to be located within the borders of that state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state;

(b) The property was paid or delivered to the custody of this State because the laws of the other state did not provide for the escheat or custodial taking of the property and under the laws of that state subsequently enacted the property has escheated or become subject to a claim of abandonment by that state;

(c) The records of the holder were erroneous in that they did not accurately identify the owner of the property and the last known location of the owner within the borders of another state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state;

(d) The property was subjected to custody by this State under subsection 6 of NRS 120A.530, and under the laws of the state of domicile of the holder the property has escheated or become subject to a claim of abandonment by that state; or

(e) The property is a sum payable on a traveler s check, money order or similar instrument that was purchased in the other state and delivered into the custody of this State under subsection 7 of NRS 120A.530, and under the laws of the other state the property has escheated or become subject to a claim of abandonment by that state.

2. A claim of another state to recover escheated or abandoned property must be presented in a form prescribed by the Administrator, who shall decide the claim within 90 days after it is presented. The Administrator shall allow the claim upon determining that the other state is entitled to the abandoned property under subsection 1.

3. The Administrator shall require another state, before recovering property under this section, to agree to indemnify this State and its officers and employees against any liability on a claim to the property.

(Added to NRS by 2007, 762)



NRS 120A.640 - Filing claim with Administrator; handling of claims by Administrator.

1. A person, excluding another state, claiming property paid or delivered to the Administrator may file a claim on a form prescribed by the Administrator and verified by the claimant.

2. Within 90 days after a claim is filed, the Administrator shall allow or deny the claim and give written notice of the decision to the claimant. If the claim is denied, the Administrator shall inform the claimant of the reasons for the denial and specify what additional evidence is required before the claim will be allowed. The claimant may then file a new claim with the Administrator or maintain an action under NRS 120A.650.

3. Except as otherwise provided in subsection 5, within 30 days after a claim is allowed, the property or the net proceeds of a sale of the property must be delivered or paid by the Administrator to the claimant, together with any dividend, interest or other increment to which the claimant is entitled under NRS 120A.600 and 120A.610.

4. A holder who pays the owner for property that has been delivered to the State and which, if claimed from the Administrator by the owner would be subject to an increment under NRS 120A.600 and 120A.610 may recover from the Administrator the amount of the increment.

5. The Administrator may require a person with a claim in excess of $2,000 to furnish a bond and indemnify the State against any loss resulting from the approval of such claim if the claim is based upon an original instrument, including, without limitation, a certified check or a stock certificate or other proof of ownership of securities, which cannot be furnished by the person with the claim.

(Added to NRS by 2007, 763)



NRS 120A.650 - Action to establish claim.

A person aggrieved by a decision of the Administrator or whose claim has not been acted upon within 90 days after its filing may maintain an original action to establish the claim in the district court, naming the Administrator as a defendant. If the aggrieved person establishes the claim in an action against the Administrator, the court may award the claimant reasonable attorney s fees.

(Added to NRS by 2007, 764)



NRS 120A.660 - Election to take payment or delivery.

1. The Administrator may decline to receive property reported under this chapter which the Administrator considers to have a value less than the expenses of notice and sale.

2. A holder, with the written consent of the Administrator and upon conditions and terms prescribed by the Administrator, may report and deliver property before the property is presumed abandoned. Property so delivered must be held by the Administrator and is not presumed abandoned until it otherwise would be presumed abandoned under this chapter.

(Added to NRS by 2007, 764)



NRS 120A.670 - Destruction or disposition of property having no substantial commercial value; immunity from liability.

If the Administrator determines after investigation that property delivered under this chapter has no substantial commercial value, the Administrator may destroy or otherwise dispose of the property at any time. An action or proceeding may not be maintained against the State or any officer or employee or against the holder for or on account of an act of the Administrator under this section, except for intentional misconduct or malfeasance.

(Added to NRS by 2007, 764)



NRS 120A.680 - Periods of limitation.

1. The expiration, before or after October 1, 2007, of a period of limitation on the owner s right to receive or recover property, whether specified by contract, statute or court order, does not preclude the property from being presumed abandoned or affect a duty to file a report or to pay or deliver or transfer property to the Administrator as required by this chapter.

2. An action or proceeding may not be maintained by the Administrator to enforce this chapter in regard to the reporting, delivery or payment of property more than 7 years after the holder specifically identified the property in a report filed with the Administrator or gave express notice to the Administrator of a dispute regarding the property. In the absence of such a report or other express notice, the period of limitation is tolled. The period of limitation is also tolled by the filing of a report that is fraudulent.

(Added to NRS by 2007, 764; A 2009, 2652)



NRS 120A.690 - Requests for reports and examination of records.

1. The Administrator may require a person who has not filed a report, or a person who the Administrator believes has filed an inaccurate, incomplete or false report, to file a verified report in a form specified by the Administrator. The report must state whether the person is holding property reportable under this chapter, describe property not previously reported or as to which the Administrator has made inquiry, and specifically identify and state the amounts of property that may be in issue.

2. The Administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with this chapter. The Administrator may conduct the examination even if the person believes he or she is not in possession of any property that must be reported, paid or delivered under this chapter. The Administrator may contract with any other person to conduct the examination on behalf of the Administrator.

3. The Administrator at reasonable times may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association or financial organization that is the holder of property presumed abandoned if the Administrator has given the notice required by subsection 2 to both the association or organization and the agent at least 90 days before the examination.

4. Documents and working papers obtained or compiled by the Administrator, or the Administrator s agents, employees or designated representatives, in the course of conducting an examination are confidential and are not public records, but the documents and papers may be:

(a) Used by the Administrator in the course of an action to collect unclaimed property or otherwise enforce this chapter;

(b) Used in joint examinations conducted with or pursuant to an agreement with another state, the Federal Government or any other governmental subdivision, agency or instrumentality;

(c) Produced pursuant to subpoena or court order; or

(d) Disclosed to the abandoned property office of another state for that state s use in circumstances equivalent to those described in this subdivision, if the other state is bound to keep the documents and papers confidential.

5. If an examination of the records of a person results in the disclosure of property reportable under this chapter, the Administrator may assess the cost of the examination against the holder at the rate of $200 a day for each examiner or a greater amount that is reasonable and was incurred, but the assessment may not exceed the value of the property found to be reportable. The cost of an examination made pursuant to subsection 3 may be assessed only against the business association or financial organization.

6. If, after October 1, 2007, a holder does not maintain the records required by NRS 120A.700 and the records of the holder available for the periods subject to this chapter are insufficient to permit the preparation of a report, the Administrator may require the holder to report and pay to the Administrator the amount the Administrator reasonably estimates, on the basis of any available records of the holder or by any other reasonable method of estimation, should have been but was not reported.

(Added to NRS by 2007, 764)



NRS 120A.700 - Retention of records.

1. Except as otherwise provided in subsection 2, a holder required to file a report under NRS 120A.560 shall maintain the records containing the information required to be included in the report for 7 years after the holder files the report, unless a shorter period is provided by regulation of the Administrator.

2. A business association or financial organization that sells, issues or provides to others for sale or issue in this State, traveler s checks, money orders or similar instruments other than third-party bank checks, on which the business association or financial organization is directly liable, shall maintain a record of the instruments while they remain outstanding, indicating the State and date of issue, for 3 years after the holder files the report.

(Added to NRS by 2007, 765)



NRS 120A.710 - Enforcement.

The Administrator may maintain an action in this State or another state to enforce this chapter. The court may award reasonable attorney s fees to the prevailing party.

(Added to NRS by 2007, 766)



NRS 120A.720 - Interstate agreements and cooperation; joint and reciprocal actions with other states.

1. The Administrator may enter into an agreement with another state to exchange information relating to abandoned property or its possible existence. The agreement may permit the other state, or another person acting on behalf of a state, to examine records as authorized in NRS 120A.690. The Administrator by regulation may require the reporting of information needed to enable compliance with an agreement made under this section and prescribe the form.

2. The Administrator may join with another state to seek enforcement of this chapter against any person who is or may be holding property reportable under this chapter.

3. At the request of another state, the Attorney General of this State may maintain an action on behalf of the other state to enforce, in this State, the unclaimed property laws of the other state against a holder of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the Attorney General in maintaining the action.

4. The Administrator may request that the attorney general of another state or another attorney commence an action in the other state on behalf of the Administrator. With the approval of the Attorney General of this State, the Administrator may retain any other attorney to commence an action in this State on behalf of the Administrator. This State shall pay all expenses, including attorney s fees, in maintaining an action under this subsection. With the Administrator s approval, the expenses and attorney s fees may be paid from money received under this chapter. The Administrator may agree to pay expenses and attorney s fees based in whole or in part on a percentage of the value of any property recovered in the action. Any expenses or attorney s fees paid under this subsection may not be deducted from the amount that is subject to the claim by the owner under this chapter.

(Added to NRS by 2007, 766)



NRS 120A.730 - Interest and penalties.

1. A holder who fails to report, pay or deliver property within the time prescribed by this chapter shall pay to the Administrator interest at the rate of 18 percent per annum on the property or value thereof from the date the property should have been reported, paid or delivered.

2. Except as otherwise provided in subsection 3, a holder who fails to report, pay or deliver property within the time prescribed by this chapter or fails to perform other duties imposed by this chapter shall pay to the Administrator, in addition to interest as provided in subsection 1, a civil penalty of $200 for each day the report, payment or delivery is withheld or the duty is not performed, up to a maximum of $5,000.

3. A holder who willfully fails to report, pay or deliver property within the time prescribed by this chapter or willfully fails to perform other duties imposed by this chapter shall pay to the Administrator, in addition to interest as provided in subsection 1, a civil penalty of $1,000 for each day the report, payment or delivery is withheld or the duty is not performed, up to a maximum of $25,000, plus 25 percent of the value of any property that should have been but was not reported.

4. A holder who makes a fraudulent report shall pay to the Administrator, in addition to interest as provided in subsection 1, a civil penalty of $1,000 for each day from the date a report under this chapter was due, up to a maximum of $25,000, plus 25 percent of the value of any property that should have been but was not reported.

5. The Administrator for good cause may waive, in whole or in part, interest under subsection 1 and penalties under subsections 2 and 3, and shall waive penalties if the holder acted in good faith and without negligence.

(Added to NRS by 2007, 766)



NRS 120A.740 - Agreement to locate property.

1. An agreement by an owner, the primary purpose of which is to locate, deliver, recover or assist in the recovery of property that is presumed abandoned, is void and unenforceable if it was entered into during the period commencing on the date the property was presumed abandoned and extending to a time that is 24 months after the date the property is paid or delivered to the Administrator. This subsection does not apply to an owner s agreement with an attorney to file a claim as to identified property or contest the Administrator s denial of a claim.

2. An agreement by an owner, the primary purpose of which is to locate, deliver, recover or assist in the recovery of property, is enforceable only if the agreement is in writing, clearly sets forth the nature of the property and the services to be rendered, is signed by the apparent owner and states the value of the property before and after the fee or other compensation has been deducted.

3. If an agreement covered by this section applies to mineral proceeds and the agreement contains a provision to pay compensation that includes a portion of the underlying minerals or any mineral proceeds not then presumed abandoned, the provision is void and unenforceable.

4. An agreement covered by this section must not provide for compensation that is more than 10 percent of the total value of the property that is the subject of the agreement. An agreement that provides for compensation that is more than 10 percent of the total value of the property that is the subject of the agreement is unenforceable except by the owner. An owner who has agreed to pay compensation that is more than 10 percent of the total value of the property that is the subject of the agreement, or the Administrator on behalf of the owner, may maintain an action to reduce the compensation to an amount that does not exceed 10 percent of the total value of the property. The court may award reasonable attorney s fees to an owner who prevails in the action.

5. This section does not preclude an owner from asserting that an agreement covered by this section is invalid on grounds other than that the compensation is more than 10 percent of the total value of the property that is the subject of the agreement.

(Added to NRS by 2007, 767)



NRS 120A.750 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject matter of the Uniform Unclaimed Property Act among the states that enact it.

(Added to NRS by 1979, 1751; A 1983, 1476; 2007, 768) (Substituted in revision for NRS 120A.130)






Chapter 122 - Marriage

NRS 122.001 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 122.0015, 122.002 and 122.006 have the meanings ascribed to them in those sections.

(Added to NRS by 2009, 722; A 2011, 2044; 2013, 341)



NRS 122.0015 - Commercial wedding chapel defined.

Commercial wedding chapel means a permanently affixed structure which operates a business principally for the performance of weddings and which is licensed for that purpose.

(Added to NRS by 2011, 2043; A 2013, 341)



NRS 122.002 - Commissioner township defined.

Commissioner township means a township whose population is 15,500 or more, as most recently certified by the Governor pursuant to NRS 360.285, and which is located in a county whose population is 100,000 or more.

(Added to NRS by 1969, 765; A 1971, 1552; 1995, 247; 1997, 178; 2009, 723) (Substituted in revision for NRS 122.171)



NRS 122.006 - Other church or religious official authorized to solemnize a marriage defined.

Other church or religious official authorized to solemnize a marriage means a person of any church or religious organization, other than a minister, who has been authorized to solemnize a marriage according to the usages of that church or religious organization.

(Added to NRS by 2009, 722; A 2013, 1186)



NRS 122.010 - What constitutes marriage; no common-law marriages after March 29, 1943.

1. Marriage, so far as its validity in law is concerned, is a civil contract, to which the consent of the parties capable in law of contracting is essential. Consent alone will not constitute marriage; it must be followed by solemnization as authorized and provided by this chapter.

2. The provisions of subsection 1 requiring solemnization shall not invalidate any marriage contract in effect prior to March 29, 1943, to which the consent only of the parties capable in law of contracting the contract was essential.

[1:33:1861; A 1943, 279; 1943 NCL 4050]



NRS 122.020 - Persons capable of marriage; consent of parent or guardian.

1. Except as otherwise provided in this section, a male and a female person, at least 18 years of age, not nearer of kin than second cousins or cousins of the half blood, and not having a husband or wife living, may be joined in marriage.

2. A male and a female person who are the husband and wife of each other may be rejoined in marriage if the record of their marriage has been lost or destroyed or is otherwise unobtainable.

3. A person at least 16 years of age but less than 18 years of age may marry only if the person has the consent of:

(a) Either parent; or

(b) Such person s legal guardian.

[Part 2:33:1861; A 1867, 88; 1891, 15; 1947, 445; 1943 NCL 4051] (NRS A 1961, 357; 1973, 1578; 1975, 1817; 1977, 279; 1981, 678; 2009, 1503)



NRS 122.025 - Marriage of persons less than 16 years of age: Consent of parent or guardian; authorization by court.

1. A person less than 16 years of age may marry only if the person has the consent of:

(a) Either parent; or

(b) Such person s legal guardian,

and such person also obtains authorization from a district court as provided in subsection 2.

2. In extraordinary circumstances, a district court may authorize the marriage of a person less than 16 years of age if the court finds that:

(a) The marriage will serve the best interests of such person; and

(b) Such person has the consent required by paragraph (a) or (b) of subsection 1.

Pregnancy alone does not establish that the best interests of such person will be served by marriage, nor may pregnancy be required by a court as a condition necessary for its authorization for the marriage of such person.

(Added to NRS by 1957, 316; A 1975, 1817; 1977, 279)



NRS 122.030 - Documents constituting presumptive evidence of marriage.

1. With respect to any marriage solemnized before January 1, 1971, the original certificate and records of marriage made by the judge, justice or minister, as prescribed in this chapter, and the record thereof by the recorder of the county, or a copy or abstract of the record certified by the recorder, must be received in all courts and places as presumptive evidence of the fact of the marriage.

2. With respect to any marriage solemnized on or after January 1, 1971, the original certificate and records of marriage made by the judge, justice, minister or other church or religious official authorized to solemnize a marriage, notary public, commissioner of civil marriages or deputy commissioner of civil marriages, as prescribed in this chapter, and the record thereof by the county recorder or the county clerk, as the case may be, or a copy or abstract of the record certified by the county recorder or the county clerk, as the case may be, must be received in all courts and places as presumptive evidence of the fact of the marriage.

[14:33:1861; B 207; BH 483; C 494; RL 2350; NCL 4062] (NRS A 1969, 763; 1991, 69; 2007, 887; 2009, 723; 2013, 1186)



NRS 122.040 - Marriage license: Requirements; issuance by county clerk; waiver of certain requirements; public records; expiration.

1. Except as otherwise provided in NRS 122.0615, before persons may be joined in marriage, a license must be obtained for that purpose from the county clerk of any county in the State. Except as otherwise provided in this subsection, the license must be issued at the county seat of that county. The board of county commissioners:

(a) In a county whose population is 700,000 or more may, at the request of the county clerk, designate not more than five branch offices of the county clerk at which marriage licenses may be issued, if the designated branch offices are located outside of the county seat.

(b) In a county whose population is less than 700,000 may, at the request of the county clerk, designate one branch office of the county clerk at which marriage licenses may be issued, if the designated branch office is established in a county office building which is located outside of the county seat.

2. Except as otherwise provided in this section, before issuing a marriage license, the county clerk shall require each applicant to provide proof of the applicant s name and age. The county clerk may accept as proof of the applicant s name and age an original or certified copy of any of the following:

(a) A driver s license, instruction permit or identification card issued by this State or another state, the District of Columbia or any territory of the United States.

(b) A passport.

(c) A birth certificate and:

(1) Any secondary document that contains the name and a photograph of the applicant; or

(2) Any document for which identification must be verified as a condition to receipt of the document.

If the birth certificate is written in a language other than English, the county clerk may request that the birth certificate be translated into English and notarized.

(d) A military identification card or military dependent identification card issued by any branch of the Armed Forces of the United States.

(e) A Certificate of Citizenship, Certificate of Naturalization, Permanent Resident Card or Temporary Resident Card issued by the United States Citizenship and Immigration Services of the Department of Homeland Security.

(f) Any other document that provides the applicant s name and age. If the applicant clearly appears over the age of 25 years, no documentation of proof of age is required.

3. Except as otherwise provided in subsection 4, the county clerk issuing the license shall require each applicant to answer under oath each of the questions contained in the form of license. The county clerk shall, except as otherwise provided in this subsection, require each applicant to include the applicant s social security number on the affidavit of application for the marriage license. If a person does not have a social security number, the person must state that fact. The county clerk shall not require any evidence to verify a social security number. If any of the information required is unknown to the person, the person must state that the answer is unknown. The county clerk shall not deny a license to an applicant who states that the applicant does not have a social security number or who states that any requested information concerning the applicant s parents is unknown.

4. Upon finding that extraordinary circumstances exist which result in only one applicant being able to appear before the county clerk, the county clerk may waive the requirements of subsection 3 with respect to the person who is unable to appear before the county clerk, or may refer the applicant to the district court. If the applicant is referred to the district court, the district court may waive the requirements of subsection 3 with respect to the person who is unable to appear before the county clerk. If the district court waives the requirements of subsection 3, the district court shall notify the county clerk in writing. If the county clerk or the district court waives the requirements of subsection 3, the county clerk shall require the applicant who is able to appear before the county clerk to:

(a) Answer under oath each of the questions contained in the form of license. The applicant shall answer any questions with reference to the other person named in the license.

(b) Include the applicant s social security number and the social security number of the other person named in the license on the affidavit of application for the marriage license. If either person does not have a social security number, the person responding to the question must state that fact. The county clerk shall not require any evidence to verify a social security number.

If any of the information required on the application is unknown to the person responding to the question, the person must state that the answer is unknown. The county clerk shall not deny a license to an applicant who states that the applicant does not have a social security number or who states that any requested information concerning the parents of either the person who is responding to the question or the person who is unable to appear is unknown.

5. If any of the persons intending to marry are under age and have not been previously married, and if the authorization of a district court is not required, the clerk shall issue the license if the consent of the parent or guardian is:

(a) Personally given before the clerk;

(b) Certified under the hand of the parent or guardian, attested by two witnesses, one of whom must appear before the clerk and make oath that the witness saw the parent or guardian subscribe his or her name to the annexed certificate, or heard him or her acknowledge it; or

(c) In writing, subscribed to and acknowledged before a person authorized by law to administer oaths. A facsimile of the acknowledged writing must be accepted if the original is not available.

6. If a parent giving consent to the marriage of a minor pursuant to subsection 5 has a last name different from that of the minor seeking to be married, the county clerk shall accept, as proof that the parent is the legal parent of the minor, a certified copy of the birth certificate of the minor which shows the parent s first and middle name and which matches the first and middle name of the parent on any document listed in subsection 2.

7. If the authorization of a district court is required, the county clerk shall issue the license if that authorization is given to the county clerk in writing.

8. All records pertaining to marriage licenses are public records and open to inspection pursuant to the provisions of NRS 239.010.

9. A marriage license issued on or after July 1, 1987, expires 1 year after its date of issuance.

[Part 5:33:1861; A 1867, 88; 1899, 47; 1919, 382; 1927, 49; 1947, 41; 1949, 91; 1943 NCL 4053] (NRS A 1959, 484; 1961, 332; 1975, 144, 435; 1977, 280; 1979, 486; 1981, 678; 1985, 1211; 1987, 1419; 1991, 1866; 1993, 28, 1230; 1997, 2287, 3323; 1999, 547; 2007, 1053; 2009, 1503; 2011, 1146, 2044; 2013, 341, 3665)



NRS 122.045 - Preparation of affidavit of correction to correct information in marriage license; fees.

1. Except as otherwise provided in subsection 2, if any information in a marriage license is incorrect, the county clerk may charge and collect from a person a fee of not more than $25 for the preparation of an affidavit of correction.

2. The county clerk may not charge and collect from a person any fee for the preparation of an affidavit of correction pursuant to subsection 1 if the only errors to be corrected in the marriage license are clerical errors that were made by the county clerk.

3. All fees collected by the county clerk pursuant to this section must be deposited in the county general fund.

(Added to NRS by 1999, 1322)



NRS 122.050 - Form of marriage license. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The marriage license must contain the name of each applicant as shown in the documents presented pursuant to subsection 2 of NRS 122.040 and must be substantially in the following form:

Marriage License

(Expires 1 Year After Issuance)

State of Nevada }

}ss.

County of................................................ }

These presents are to authorize any minister, other church or religious official authorized to solemnize a marriage or notary public who has obtained a certificate of permission to perform marriages, any Supreme Court justice or district judge within this State, or justice of the peace within a township wherein the justice of the peace is permitted to solemnize marriages or if authorized pursuant to subsection 3 of NRS 122.080, or a municipal judge if authorized pursuant to subsection 4 of NRS 122.080 or any commissioner of civil marriages or his or her deputy within a commissioner township wherein they are permitted to solemnize marriages, to join in marriage ........ of (City, town or location) ........, State of ........ State of birth (If not in U.S.A., name of country) ........; Date of birth ........ Father s name ........ Father s state of birth (If not in U.S.A., name of country) ........ Mother s maiden name ........ Mother s state of birth (If not in U.S.A., name of country) ........ Number of this marriage (1st, 2nd, etc.) ..... Wife deceased ........ Divorced ........ Annulled ........ When ........ Where ........ And ........ of (City, town or location) ........, State of ........ State of birth (If not in U.S.A., name of country) ........; Date of birth ........ Father s name ........ Father s state of birth (If not in U.S.A., name of country) ........ Mother s maiden name ........ Mother s state of birth (If not in U.S.A., name of country) ........ Number of this marriage (1st, 2nd, etc.) ..... Husband deceased ........ Divorced ........ Annulled ........ When ........ Where ........; and to certify the marriage according to law.

Witness my hand and the seal of the county, this ..... day of the month of . of the year ............

(Seal) Clerk

Deputy clerk

[Part 5:33:1861; A 1867, 88; 1899, 47; 1919, 382; 1927, 49; 1947, 41; 1949, 91; 1943 NCL 4053] (NRS A 1967, 1291; 1969, 763; 1975, 436; 1981, 679; 1985, 243; 1987, 1420; 1993, 1461; 2001, 31; 2007, 1055; 2009, 723; 2013, 1186)

NRS 122.050 Form of marriage license. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The marriage license must contain the name of each applicant as shown in the documents presented pursuant to subsection 2 of NRS 122.040 and must be substantially in the following form:

Marriage License

(Expires 1 Year After Issuance)

State of Nevada }

}ss.

County of................................................ }

These presents are to authorize any minister, other church or religious official authorized to solemnize a marriage or notary public who has obtained a certificate of permission to perform marriages, any Supreme Court justice, judge of the Court of Appeals or district judge within this State, or justice of the peace within a township wherein the justice of the peace is permitted to solemnize marriages or if authorized pursuant to subsection 3 of NRS 122.080, or a municipal judge if authorized pursuant to subsection 4 of NRS 122.080 or any commissioner of civil marriages or his or her deputy within a commissioner township wherein they are permitted to solemnize marriages, to join in marriage ........ of (City, town or location) ........, State of ........ State of birth (If not in U.S.A., name of country) ........; Date of birth ........ Father s name ........ Father s state of birth (If not in U.S.A., name of country) ........ Mother s maiden name ........ Mother s state of birth (If not in U.S.A., name of country) ........ Number of this marriage (1st, 2nd, etc.) ..... Wife deceased ........ Divorced ........ Annulled ........ When ........ Where ........ And ........ of (City, town or location) ........, State of ........ State of birth (If not in U.S.A., name of country) ........; Date of birth ........ Father s name ........ Father s state of birth (If not in U.S.A., name of country) ........ Mother s maiden name ........ Mother s state of birth (If not in U.S.A., name of country) ........ Number of this marriage (1st, 2nd, etc.) ..... Husband deceased ........ Divorced ........ Annulled ........ When ........ Where ........; and to certify the marriage according to law.

Witness my hand and the seal of the county, this ..... day of the month of . of the year ............

(Seal) Clerk

Deputy clerk

[Part 5:33:1861; A 1867, 88; 1899, 47; 1919, 382; 1927, 49; 1947, 41; 1949, 91; 1943 NCL 4053] (NRS A 1967, 1291; 1969, 763; 1975, 436; 1981, 679; 1985, 243; 1987, 1420; 1993, 1461; 2001, 31; 2007, 1055; 2009, 723; 2013, 1186, 1746, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 122.055 - Consolidation of forms for marriage; requirements and limitations on information on reverse of form.

1. The county clerk may place the affidavit of application for a marriage license, the certificate of marriage and the marriage license on a single form.

2. The county clerk shall have printed or stamped on the reverse of the form:

(a) Instructions for obtaining a certified copy or certified abstract of the certificate of marriage.

(b) Language in black ink and at least 16-point bold type in a font that is easy to read and that is in substantially the following form:

This is your certificate. This is not a certified copy. For name changes and other legal matters, you will need to obtain a certified copy.

3. Nothing may be printed, stamped or written on the reverse of the form other than the instructions and language described in subsection 2 and a time stamp used by the county clerk to signify that the form has been filed.

(Added to NRS by 1987, 1419; A 1991, 69; 2007, 887; 2011, 1854)



NRS 122.060 - Fees.

1. The county clerk is entitled to receive as his or her fee for issuing a marriage license the sum of $21.

2. The county clerk shall also at the time of issuing the marriage license:

(a) Collect the sum of $10 and:

(1) If the board of county commissioners has adopted an ordinance pursuant to NRS 246.100, deposit the sum into the county general fund pursuant to NRS 246.180 for filing the originally signed certificate of marriage described in NRS 122.120.

(2) If the board of county commissioners has not adopted an ordinance pursuant to NRS 246.100, pay it over to the county recorder as his or her fee for recording the originally signed certificate of marriage described in NRS 122.120.

(b) Collect the additional fee described in subsection 2 of NRS 246.180, if the board of county commissioners has adopted an ordinance authorizing the collection of such fee, and deposit the fee pursuant to NRS 246.190.

3. The county clerk shall also at the time of issuing the marriage license collect the additional sum of $4 for the State of Nevada. The fees collected for the State must be paid over to the county treasurer by the county clerk on or before the fifth day of each month for the preceding calendar month, and must be placed to the credit of the State General Fund. The county treasurer shall remit quarterly all such fees deposited by the county clerk to the State Controller for credit to the State General Fund.

4. The county clerk shall also at the time of issuing the marriage license collect the additional sum of $25 for the Account for Aid for Victims of Domestic Violence in the State General Fund. The fees collected for this purpose must be paid over to the county treasurer by the county clerk on or before the fifth day of each month for the preceding calendar month, and must be placed to the credit of that Account. The county treasurer shall, on or before the 15th day of each month, remit those fees deposited by the county clerk to the State Controller for credit to that Account.

[Part 5:33:1861; A 1867, 88; 1899, 47; 1919, 382; 1927, 49; 1947, 41; 1949, 91; 1943 NCL 4053] (NRS A 1957, 347; 1959, 740; 1960, 72; 1967, 1110; 1975, 437; 1979, 636; 1981, 382; 1983, 912; 1987, 26, 1421; 1991, 1678, 1679; 2001, 2918, 3216; 2003, 227; 2007, 887; 2009, 263; 2013, 3667)



NRS 122.061 - Office hours for issuance of marriage licenses.

1. In any county whose population is 100,000 or more, except as otherwise provided in subsection 3, the main office of the county clerk where marriage licenses may be issued must be open to the public for the purpose of issuing such licenses from 8 a.m. to 12 a.m. every day including holidays, and may remain open at other times. The board of county commissioners shall determine the hours during which a branch office of the county clerk where marriage licenses may be issued must remain open to the public.

2. In all other counties, the board of county commissioners shall determine the hours during which the offices where marriage licenses may be issued must remain open to the public.

3. Any office where marriage licenses may be issued may deviate from the hours of operation required pursuant to this section if the board of county commissioners approves the plan for the deviation submitted by the office. Such a plan must be fiscally neutral or result in cost savings.

(Added to NRS by 1979, 487; A 1979, 1333; 1993, 29; 2009, 1506; 2010, 26th Special Session, 50; 2011, 2046)



NRS 122.0615 - Issuance of marriage license during certain office hours or during other hours by commercial wedding chapel if authorized; establishment of program to authorize certain commercial wedding chapels to issue marriage licenses; duties of such chapels; records of such chapels are public records; geographic limitation on use of marriage licenses issued by such chapels; penalty.

1. In each county whose population is 100,000 or more but less than 700,000, in which a commercial wedding chapel has been in business for 5 years or more, the board of county commissioners shall:

(a) Ensure that an office where marriage licenses may be issued is open to the public for the purpose of issuing such licenses from 8 a.m. to 12 a.m. every day, including holidays; or

(b) Provide for the establishment of a program whereby a commercial wedding chapel that has been in business in the county for 5 years or more is authorized to issue marriage licenses to qualified applicants during the hours when an office where marriage licenses may be issued pursuant to paragraph (a) is not open to the public.

2. In each county whose population is less than 100,000, in which a commercial wedding chapel has been in business in the county for 5 years or more, the board of county commissioners may provide for the establishment of a program whereby a commercial wedding chapel that has been in business in the county for 5 years or more is authorized to issue marriage licenses to qualified applicants during the hours when an office where marriage licenses may be issued is not open to the public.

3. Except as otherwise provided in subsection 4, a program established pursuant to subsection 1 or 2 must authorize each commercial wedding chapel that has been in business in the county for 5 years or more to begin issuing marriage licenses upon filing with the county clerk a completed registration form prescribed by the board of county commissioners, along with a performance bond in the amount of $50,000. The performance bond must be conditioned upon the faithful performance of all statutory duties related to the issuance of marriage licenses and compliance with the provisions of chapter 603A of NRS that ensure the security of personal information submitted by applicants for a marriage license.

4. A commercial wedding chapel shall refer any application for a marriage license that includes the signature of a guardian for a minor applicant to the county clerk for review and issuance of the marriage license pursuant to NRS 122.040.

5. The county clerk of the county in which a commercial wedding chapel that issues marriage licenses pursuant to this section is located shall provide to the commercial wedding chapel, without charge, any materials necessary for the commercial wedding chapel to issue marriage licenses. The number of marriage licenses that the commercial wedding chapel may issue must not be limited.

6. A commercial wedding chapel that issues marriage licenses pursuant to this section shall comply with all statutory provisions governing the issuance of marriage licenses in the same manner as the county clerk is required to comply, and shall:

(a) File the original application for a marriage license with the county clerk on the first available business day after completion of the application;

(b) Collect from an applicant for a marriage license all fees required by law to be collected; and

(c) Remit all fees collected to the county clerk, in the manner required by the standard of practice adopted by the county clerk.

7. The records of a commercial wedding chapel that issues marriage licenses pursuant to this section which pertain to the issuance of a marriage license are public records and must be made available for public inspection at reasonable times. Such a commercial wedding chapel shall comply with the provisions of chapter 603A of NRS in the same manner as all other data collectors to ensure the security of all personal information submitted by applicants for a marriage license.

8. The persons to whom a commercial wedding chapel issues a marriage license may not be joined in marriage in any county other than the county in which the marriage license is issued.

9. A commercial wedding chapel that violates any provision of this section is guilty of a misdemeanor.

(Added to NRS by 2011, 2043; A 2013, 341)



NRS 122.062 - Licensed, ordained or appointed ministers, other church or religious officials authorized to solemnize a marriage, notaries public and chaplains of Armed Forces to obtain certificates from county clerk; temporary replacements; solemnization by minister or other authorized person who resides in another state or who is retired.

1. Any licensed, ordained or appointed minister or other church or religious official authorized to solemnize a marriage in good standing within his or her church or religious organization, or either of them, incorporated, organized or established in this State, or a notary public appointed by the Secretary of State pursuant to chapter 240 of NRS and in good standing with the Secretary of State, may join together as husband and wife persons who present a marriage license obtained from any county clerk of the State, if the minister, other church or religious official authorized to solemnize a marriage or notary public first obtains a certificate of permission to perform marriages as provided in NRS 122.062 to 122.073, inclusive. The fact that a minister or other church or religious official authorized to solemnize a marriage is retired does not disqualify him or her from obtaining a certificate of permission to perform marriages if, before retirement, the minister or other church or religious official authorized to solemnize a marriage had active charge of a church or religious organization for a period of at least 3 years.

2. A temporary replacement for a licensed, ordained or appointed minister or other church or religious official authorized to solemnize a marriage certified pursuant to NRS 122.062 to 122.073, inclusive, may solemnize marriages pursuant to subsection 1 for a period not to exceed 90 days, if the requirements of this subsection are satisfied. The minister or other church or religious official authorized to solemnize a marriage whom he or she temporarily replaces shall provide him or her with a written authorization which states the period during which it is effective, and the temporary replacement shall obtain from the county clerk in the county in which he or she is a temporary replacement a written authorization to solemnize marriage and submit to the county clerk an application fee of $25.

3. Any chaplain who is assigned to duty in this State by the Armed Forces of the United States may solemnize marriages if the chaplain obtains a certificate of permission to perform marriages from the county clerk of the county in which his or her duty station is located. The county clerk shall issue such a certificate to a chaplain upon proof of his or her military status as a chaplain and of his or her assignment.

4. A licensed, ordained or appointed minister, other church or religious official authorized to solemnize a marriage, active or retired, or a notary public may submit to the county clerk in the county in which a marriage is to be performed an application to perform a specific marriage in the county. The application must:

(a) Include the full names and addresses of the persons to be married;

(b) Include the date and location of the marriage ceremony;

(c) Include the information and documents required pursuant to subsection 1 of NRS 122.064; and

(d) Be accompanied by an application fee of $25.

5. A county clerk may grant authorization to perform a specific marriage to a person who submitted an application pursuant to subsection 4 if the county clerk is satisfied that the minister or other church or religious official authorized to solemnize a marriage, whether he or she is active or retired, is in good standing with his or her church or religious organization or, in the case of a notary public, if the notary public is in good standing with the Secretary of State. The authorization must be in writing and need not be filed with any other public officer. A separate authorization is required for each marriage performed. A person may not obtain more than five authorizations to perform a specific marriage pursuant to this section in any calendar year and must acknowledge that he or she is subject to the jurisdiction of the county clerk with respect to the provisions of this chapter governing the conduct of ministers, other church or religious officials authorized to solemnize a marriage or notaries public to the same extent as if he or she had obtained a certificate of permission to perform marriages.

(Added to NRS by 1967, 1289; A 1969, 37; 1993, 1462; 1997, 2040; 1999, 520, 541; 2009, 724; 2013, 1187)



NRS 122.064 - Initial application for certificate: Form; required information. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. A certificate of permission to perform marriages may be obtained only from the county clerk of the county in which the minister, other church or religious official authorized to solemnize a marriage or notary public resides, after the filing of a proper application. The initial application must:

(a) Be in writing and be verified by the applicant.

(b) If the applicant is a minister or other church or religious official authorized to solemnize a marriage:

(1) Include the date of licensure, ordination or appointment of the minister or other church or religious official authorized to solemnize a marriage, and the name of the church or religious organization with which he or she is affiliated; and

(2) Be accompanied by one copy of the affidavit of authority to solemnize marriages described in subsection 5.

(c) If the applicant is a notary public:

(1) Include the date of the appointment of the notary public by the Secretary of State; and

(2) Be accompanied by a verification issued by the Secretary of State within the 3 months immediately preceding the date of the application which states that the applicant has been appointed as a notary public by the Secretary of State pursuant to chapter 240 of NRS and is in good standing with the Secretary of State. The county clerk must refuse to issue a certificate of permission if the appointment of the notary public is suspended or revoked and may refuse to issue a certificate of permission if the notary public has committed any violations of chapter 240 of NRS.

(d) Include the social security number of the applicant.

(e) Be accompanied by an application fee of $25.

2. To determine the qualifications of any minister, other church or religious official authorized to solemnize a marriage or notary public who has filed an application for a certificate of permission, the county clerk with whom the application has been filed may require:

(a) The church or religious organization of the minister or other church or religious official authorized to solemnize a marriage to furnish any evidence which the county clerk considers necessary or helpful.

(b) An investigation of the background and present activities of the minister or other person authorized to solemnize a marriage. The cost of an investigation conducted pursuant to this paragraph must be charged to the applicant.

3. In addition to the requirement of good standing, the county clerk shall, before approving an initial application, satisfy himself or herself that:

(a) If the applicant is a minister or other church or religious official authorized to solemnize a marriage, the applicant s ministry is one of service to his or her church or religious organization or, in the case of a retired minister or other church or religious official authorized to solemnize a marriage, that his or her active ministry was of such a nature.

(b) No certificate previously issued to the applicant has been cancelled for a knowing violation of the laws of this State or of the United States.

(c) The applicant has not been convicted of a felony, released from confinement or completed his or her parole or probation, whichever occurs later, within 10 years before the date of the application.

4. The county clerk may require any applicant to submit information in addition to that required by this section.

5. The affidavit of authority to solemnize marriages required by subparagraph (2) of paragraph (b) of subsection 1 must be in substantially the following form:

AFFIDAVIT OF AUTHORITY TO SOLEMNIZE MARRIAGES FOR CHURCHES AND RELIGIOUS ORGANIZATIONS

State of Nevada }

}ss.

County of ............... }

The.................................................. (name of church or religious organization) is organized and carries on its work in the State of Nevada. Its active meetings are located at.................................................. (street address, city or town). The.................................................. (name of church or religious organization) hereby finds that.................................................. (name of minister or other person authorized to solemnize marriages) is in good standing and is authorized by the.................................................. (name of church or religious organization) to solemnize a marriage.

I am duly authorized by.................................................. (name of church or religious organization) to complete and submit this affidavit.

Signature of Official

Name of Official

(type or print name)

Title of Official

Address

City, State and Zip Code

Telephone Number

Signed and sworn to (or affirmed) before me this.......... day of the month of.................... of the year...........

Notary Public for

.............................. County, Nevada.

My appointment expires..............................

6. Not later than 30 days after issuing a certificate of permission to perform marriages to a notary public, the county clerk must submit to the Secretary of State the name of the notary public to whom the certificate has been issued.

7. If a licensed, ordained or appointed minister or other church or religious official authorized to solemnize a marriage who holds a certificate of permission to perform marriages changes his or her mailing address, the minister or other church or religious official authorized to solemnize a marriage must notify the county clerk who issued the certificate of his or her new mailing address not later than 30 days after the change. If a notary public who holds a certificate of permission to perform marriages changes his or her mailing address, the notary public must submit to the Secretary of State a request for an amended certificate of appointment pursuant to NRS 240.036.

(Added to NRS by 1967, 1290; A 1969, 91; 1977, 457; 1997, 2041; 2009, 725; 2013, 1188)

NRS 122.064 Initial application for certificate: Form; required information. [Effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. A certificate of permission to perform marriages may be obtained only from the county clerk of the county in which the minister, other church or religious official authorized to solemnize a marriage or notary public resides, after the filing of a proper application. The initial application shall:

(a) Be in writing and verified by the applicant.

(b) If the applicant is a minister or other church or religious official authorized to solemnize a marriage:

(1) Show the date of licensure, ordination or appointment of the minister or other church or religious official authorized to solemnize a marriage, and the name of the church or religious organization with which he or she is affiliated; and

(2) Be accompanied by one copy of the affidavit to solemnize marriages described in subsection 5.

(c) If the applicant is a notary public:

(1) Include the date of the appointment of the notary public by the Secretary of State; and

(2) Be accompanied by a verification issued by the Secretary of State within the 3 months immediately preceding the date of the application which states that the applicant has been appointed as a notary public by the Secretary of State pursuant to chapter 240 of NRS and is in good standing with the Secretary of State. The county clerk must refuse to issue a certificate of permission if the appointment of the notary public is suspended or revoked and may refuse to issue a certificate of permission if the notary public has committed any violations of chapter 240 of NRS.

(d) Be accompanied by an application fee of $25.

2. To determine the qualifications of any minister, other church or religious official authorized to solemnize a marriage or notary public who has filed an application for a certificate of permission, the county clerk with whom such application has been filed may require:

(a) The church or religious organization of the minister or other church or religious official authorized to solemnize a marriage to furnish any evidence which the county clerk considers necessary or helpful.

(b) An investigation of the background and present activities of the minister or other person authorized to solemnize a marriage. The cost of an investigation conducted pursuant to this paragraph must be charged to the applicant.

3. In addition to the requirement of good standing, the county clerk shall, before approving an initial application, satisfy himself or herself that:

(a) If the applicant is a minister or other church or religious official authorized to solemnize a marriage, the applicant s ministry is one of service to his or her church or religious organization or, in the case of a retired minister or other church or religious official authorized to solemnize a marriage, that his or her active ministry was of such a nature.

(b) No certificate previously issued to the applicant has been cancelled for a knowing violation of the laws of this State or of the United States.

(c) The applicant has not been convicted of a felony, released from confinement or completed his or her parole or probation, whichever occurs later, within 10 years before the date of the application.

4. The county clerk may require any applicant to submit information in addition to that required by this section.

5. The affidavit of authority to solemnize marriages required by subparagraph (2) of paragraph (b) of subsection 1 must be in substantially the following form:

AFFIDAVIT OF AUTHORITY TO SOLEMNIZE MARRIAGES FOR CHURCHES AND RELIGIOUS ORGANIZATIONS

State of Nevada }

}ss.

County of ............... }

The.................................................. (name of church or religious organization) is organized and carries on its work in the State of Nevada. Its active meetings are located at.................................................. (street address, city or town). The.................................................. (name of church or religious organization) hereby finds that.................................................. (name of minister or other person authorized to solemnize marriages) is in good standing and is authorized by the.................................................. (name of church or religious organization) to solemnize a marriage.

I am duly authorized by.................................................. (name of church or religious organization) to complete and submit this affidavit.

Signature of Official

Name of Official

(type or print name)

Title of Official

Address

City, State and Zip Code

Telephone Number

Signed and sworn to (or affirmed) before me this.......... day of the month of.................... of the year...........

Notary Public for

.............................. County, Nevada.

My appointment expires..............................

6. Not later than 30 days after issuing a certificate of permission to perform marriages to a notary public, the county clerk must submit to the Secretary of State the name of the notary public to whom the certificate has been issued.

7. If a licensed, ordained or appointed minister or other church or religious official authorized to solemnize a marriage who holds a certificate of permission to perform marriages changes his or her mailing address, the minister or other church or religious official authorized to solemnize a marriage must notify the county clerk who issued the certificate of his or her new mailing address not later than 30 days after the change. If a notary public who holds a certificate of permission to perform marriages changes his or her mailing address, the notary public must submit to the Secretary of State a request for an amended certificate of appointment pursuant to NRS 240.036.

(Added to NRS by 1967, 1290; A 1969, 91; 1977, 457; 1997, 2041; 2009, 725, 727; 2013, 1188, effective on the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings)



NRS 122.065 - Payment of child support: Statement by applicant for certificate; grounds for denial of certificate; duty of county clerk. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. An applicant for the issuance of a certificate of permission shall submit to the county clerk the statement prescribed by the Division of Welfare and Supportive Services of the Department of Health and Human Services pursuant to NRS 425.520. The statement must be completed and signed by the applicant.

2. The county clerk shall include the statement required pursuant to subsection 1 in:

(a) The application or any other forms that must be submitted for the issuance of the certificate of permission; or

(b) A separate form prescribed by the county clerk.

3. A certificate of permission may not be issued by the county clerk if the applicant:

(a) Fails to submit the statement required pursuant to subsection 1; or

(b) Indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order.

4. If an applicant indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order, the county clerk shall advise the applicant to contact the district attorney or other public agency enforcing the order to determine the actions that the applicant may take to satisfy the arrearage.

(Added to NRS by 1997, 2039)



NRS 122.066 - Database of ministers, other church or religious officials authorized to solemnize a marriage or notaries public who have been issued certificate of permission to perform marriages; maintenance of database by Secretary of State; entry of certain information into database by county clerk; approval of application for certificate; validity of certificate; removal of authority to solemnize marriage.

1. The Secretary of State shall establish and maintain a statewide database of ministers, other church or religious officials authorized to solemnize a marriage or notaries public who have been issued a certificate of permission to perform marriages. The database must:

(a) Serve as the official list of ministers, other church or religious officials authorized to solemnize a marriage or notaries public approved to perform marriages in this State;

(b) Provide for a single method of storing and managing the official list;

(c) Be a uniform, centralized and interactive database;

(d) Be electronically secure and accessible to each county clerk in this State;

(e) Contain the name, mailing address and other pertinent information of each minister, other church or religious official authorized to solemnize a marriage or notary public as prescribed by the Secretary of State; and

(f) Include a unique identifier assigned by the Secretary of State to each minister, other church or religious official authorized to solemnize a marriage or notary public.

2. If the county clerk approves an application for a certificate of permission to perform marriages, the county clerk shall:

(a) Enter all information contained in the application into the electronic statewide database of ministers, other church or religious officials authorized to solemnize a marriage or notaries public maintained by the Secretary of State not later than 10 days after the certificate of permission to perform marriages is approved by the county clerk; and

(b) Provide to the Secretary of State all information related to the minister, other church or religious official authorized to solemnize a marriage or notary public pursuant to paragraph (e) of subsection 1.

3. Upon approval of an application pursuant to subsection 2, the minister, other church or religious official authorized to solemnize a marriage or notary public:

(a) Shall comply with the laws of this State governing the solemnization of marriage and conduct of ministers, other church or religious officials authorized to solemnize a marriage or notaries public;

(b) Is subject to further review or investigation by the county clerk to ensure that he or she continues to meet the statutory requirements for a person authorized to solemnize a marriage; and

(c) Shall provide the county clerk with any changes to his or her status or information, including, without limitation, the address or telephone number of the church or religious organization, if applicable, or any other information pertaining to certification within 30 days after such a change. If a notary public to whom a certificate of permission to perform marriages has been issued changes his or her address, the notary public must submit to the Secretary of State a request for an amended certificate of appointment in accordance with NRS 240.036.

4. A certificate of permission is valid until:

(a) If the certificate is issued to a minister or other church or religious official authorized to solemnize a marriage, the county clerk has received an affidavit of removal of authority to solemnize marriages pursuant to NRS 122.0665 or the certificate of permission is revoked pursuant to NRS 122.068.

(b) If the certificate is issued to a notary public, the appointment as a notary public has expired or has been cancelled, revoked or suspended. If, after the expiration of his or her appointment, a notary public receives a new appointment, the notary public may reapply for a certificate of permission to perform marriages, without charge, if the reapplication occurs within 3 months after the expiration of the previous notary public appointment.

5. An affidavit of removal of authority to solemnize marriages that is received pursuant to paragraph (a) of subsection 4 must be sent to the county clerk within 5 days after the minister or other church or religious official authorized to solemnize a marriage ceased to be a member of the church or religious organization in good standing or ceased to be a minister or other church or religious official authorized to solemnize a marriage for the church or religious organization.

6. If the county clerk in the county where the certificate of permission was issued has reason to believe that:

(a) The minister or other church or religious official authorized to solemnize a marriage is no longer in good standing within his or her church or religious organization, or that he or she is no longer a minister or other church or religious official authorized to solemnize a marriage, or that such church or religious organization no longer exists; or

(b) The notary public is no longer in good standing with the Secretary of State or that the appointment of the notary public has expired,

the county clerk may require satisfactory proof of the good standing of the minister, other church or religious official authorized to solemnize a marriage or notary public. If such proof is not presented within 15 days, the county clerk shall remove the certificate of permission by amending the electronic record of the minister, other church or religious official authorized to solemnize a marriage or notary public in the statewide database pursuant to subsection 1.

7. Except as otherwise provided in subsection 8, if any minister or other church or religious official authorized to solemnize a marriage to whom a certificate of permission has been issued severs ties with his or her church or religious organization or moves from the county in which his or her certificate was issued, the certificate shall expire immediately upon such severance or move, and the church or religious organization shall, within 5 days after the severance or move, file an affidavit of removal of authority to solemnize marriages pursuant to NRS 122.0665. If the minister or other church or religious official authorized to solemnize a marriage voluntarily advises the county clerk of the county in which his or her certificate was issued of his or her severance with his or her church or religious organization, or that he or she has moved from the county, the certificate shall expire immediately upon such severance or move without any notification to the county clerk by the church or religious organization.

8. If any minister or other church or religious official authorized to solemnize a marriage, who is retired and to whom a certificate of permission has been issued, moves from the county in which his or her certificate was issued to another county in this State, the certificate remains valid until such time as the certificate otherwise expires or is removed or revoked as prescribed by law. The minister or other church or religious official authorized to solemnize a marriage must provide his or her new address to the county clerk in the county to which the minister or other church or religious official authorized to solemnize a marriage has moved.

9. If any notary public to whom a certificate of permission has been issued moves from the county in which his or her certificate was issued, the certificate shall expire immediately upon such move.

10. The Secretary of State may adopt regulations concerning the creation and administration of the statewide database. This section does not prohibit the Secretary of State from making the database publicly accessible for the purpose of viewing ministers, other church or religious officials who are authorized to solemnize a marriage or notaries public to whom a certificate of permission to perform marriages has been issued in this State.

(Added to NRS by 1967, 1290; A 1969, 92; 1971, 1550; 2009, 728; 2011, 1855; 2013, 1191, 3668)



NRS 122.0665 - Affidavit of removal of authority to solemnize marriages: Form of affidavit; filing by church or religious organization that authorized official to solemnize marriages.

1. If a minister or other church or religious official authorized to solemnize a marriage is no longer authorized to solemnize a marriage by the church or religious organization that authorized the minister or other church or religious official to solemnize marriages when he or she applied for a certificate of permission to perform marriages pursuant to NRS 122.064, the church or religious organization shall, within 5 days after the authorization is terminated, file an affidavit of removal of authority to solemnize marriages with the county clerk of the county where the original affidavit of authority to solemnize marriages was filed.

2. The affidavit of removal of authority to solemnize marriages must be in substantially the following form:

AFFIDAVIT OF REMOVAL OF AUTHORITY TO SOLEMNIZE MARRIAGES FOR CHURCHES OR RELIGIOUS ORGANIZATIONS

State of Nevada }

}ss.

County of ............... }

The........................................ (name of church or religious organization) is organized and carries on its work in the State of Nevada. Its active meetings are located at........................................ (street address, city or town). The........................................ (name of church or religious organization) hereby removes the authority of........................................ (name of minister or other church or religious official authorized to solemnize marriages), filed in the County of........................................, on the.......... day of the month of...................., of the year.........., to solemnize marriages.

I am duly authorized by........................................ (name of church or religious organization) to complete and submit this affidavit.

Signature of Official

Name of Official

(type or print name)

Title of Official

Address

City, State and Zip Code

Telephone Number

Signed and sworn to (or affirmed) before me this.......... day of the month of.................... of the year...........

Notary Public for

.............................. County, Nevada.

My appointment expires..............................

(Added to NRS by 2009, 722; A 2013, 1193, 3670)



NRS 122.067 - Suspension of certificate for failure to pay child support or comply with certain subpoenas or warrants; reinstatement of certificate. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. If a county clerk receives a copy of a court order issued pursuant to NRS 425.540 that provides for the suspension of all professional, occupational and recreational licenses, certificates and permits issued to a person who is the holder of a certificate of permission, the county clerk shall deem the certificate of permission issued to that person to be suspended at the end of the 30th day after the date on which the court order was issued unless the county clerk receives a letter issued to the holder of the certificate of permission by the district attorney or other public agency pursuant to NRS 425.550 stating that the holder of the certificate of permission has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

2. A county clerk shall reinstate a certificate of permission that has been suspended by a district court pursuant to NRS 425.540 if the county clerk receives a letter issued by the district attorney or other public agency pursuant to NRS 425.550 to the person whose certificate of permission was suspended stating that the person whose certificate of permission was suspended has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

(Added to NRS by 1997, 2040)



NRS 122.068 - Revocation of certificates and removal of authority to solemnize marriages; hearing; duties of Secretary of State.

1. Any county clerk who has issued a certificate of permission to perform marriages to a minister, other church or religious official authorized to solemnize a marriage or notary public pursuant to NRS 122.062 to 122.073, inclusive, may revoke the certificate for good cause shown after a hearing.

2. If the certificate of permission to perform marriages of any minister, other church or religious official authorized to solemnize a marriage or notary public is revoked or if the county clerk has received an affidavit of removal of authority to solemnize marriages pursuant to NRS 122.0665, the county clerk shall inform the Secretary of State of that fact, and the Secretary of State shall immediately remove the name of the minister, other church or religious official authorized to solemnize a marriage or notary public from the official list contained in the database of ministers, other church or religious officials authorized to solemnize a marriage or notaries public and shall notify each county clerk and county recorder in the State of the revocation or removal of authority.

(Added to NRS by 1967, 1291; A 2009, 730; 2013, 1194, 3671)



NRS 122.071 - Judicial review.

Any minister, other church or religious official authorized to solemnize a marriage or notary public whose application for a certificate of permission to perform marriages or renewal of such certificate is denied, or whose certificate of permission is revoked, is entitled to judicial review of such action in the district court of the county in which such action was taken.

(Added to NRS by 1967, 1291; A 2009, 731; 2013, 1195)



NRS 122.073 - Additional regulations by county clerk.

Each county clerk may prescribe additional regulations, which shall not conflict with the provisions of this chapter, relating to the issuance and revocation of certificates of permission to perform marriages.

(Added to NRS by 1967, 1291; A 2009, 731)



NRS 122.080 - Solemnization of marriage by Supreme Court justice, district judge, justice of the peace, municipal judge and commissioner and deputy commissioner of civil marriages; unlawful acts. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. After receipt of the marriage license previously issued to persons wishing to be married as provided in NRS 122.040 and 122.050, it is lawful for any justice of the Supreme Court, any judge of the district court, any justice of the peace in his or her township if it is not a commissioner township, any justice of the peace in a commissioner township if authorized pursuant to subsection 3, any municipal judge if authorized pursuant to subsection 4, any commissioner of civil marriages within his or her county and within a commissioner township therein, or any deputy commissioner of civil marriages within the county of his or her appointment and within a commissioner township therein, to join together as husband and wife all persons not prohibited by this chapter.

2. This section does not prohibit:

(a) A justice of the peace of one township, while acting in the place and stead of the justice of the peace of any other township, from performing marriage ceremonies within the other township, if such other township is not a commissioner township.

(b) A justice of the peace of one township performing marriages in another township of the same county where there is no duly qualified and acting justice of the peace, if such other township is not a commissioner township or if he or she is authorized to perform the marriage pursuant to subsection 3.

3. In any calendar year, a justice of the peace may perform not more than 20 marriage ceremonies in commissioner townships if he or she does not accept any fee, gratuity, gift, honorarium or anything of value for or in connection with solemnizing the marriage other than a nonmonetary gift that is of nominal value.

4. In any calendar year, a municipal judge may perform not more than 20 marriage ceremonies in this State if he or she does not accept any fee, gratuity, gift, honorarium or anything of value for or in connection with solemnizing the marriage other than a nonmonetary gift that is of nominal value.

5. Any justice of the peace who performs a marriage ceremony in a commissioner township or any municipal judge who performs a marriage ceremony in this State and who, in violation of this section, accepts any fee, gratuity, gift, honorarium or anything of value for or in connection with solemnizing the marriage is guilty of a misdemeanor.

[Part 4:33:1861; A 1867, 88; 1899, 47; 1901, 19; 1911, 317; 1925, 232; 1933, 42; R 1937, 72; A 1943, 175; 1947, 830; 1951, 431] (NRS A 1969, 764; 1993, 1463; 1999, 1323)

NRS 122.080 Solemnization of marriage by Supreme Court justice, appellate judge, district judge, justice of the peace, municipal judge and commissioner and deputy commissioner of civil marriages; unlawful acts. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. After receipt of the marriage license previously issued to persons wishing to be married as provided in NRS 122.040 and 122.050, it is lawful for any justice of the Supreme Court, any judge of the Court of Appeals, any judge of the district court, any justice of the peace in his or her township if it is not a commissioner township, any justice of the peace in a commissioner township if authorized pursuant to subsection 3, any municipal judge if authorized pursuant to subsection 4, any commissioner of civil marriages within his or her county and within a commissioner township therein, or any deputy commissioner of civil marriages within the county of his or her appointment and within a commissioner township therein, to join together as husband and wife all persons not prohibited by this chapter.

2. This section does not prohibit:

(a) A justice of the peace of one township, while acting in the place and stead of the justice of the peace of any other township, from performing marriage ceremonies within the other township, if such other township is not a commissioner township.

(b) A justice of the peace of one township performing marriages in another township of the same county where there is no duly qualified and acting justice of the peace, if such other township is not a commissioner township or if he or she is authorized to perform the marriage pursuant to subsection 3.

3. In any calendar year, a justice of the peace may perform not more than 20 marriage ceremonies in commissioner townships if he or she does not accept any fee, gratuity, gift, honorarium or anything of value for or in connection with solemnizing the marriage other than a nonmonetary gift that is of nominal value.

4. In any calendar year, a municipal judge may perform not more than 20 marriage ceremonies in this State if he or she does not accept any fee, gratuity, gift, honorarium or anything of value for or in connection with solemnizing the marriage other than a nonmonetary gift that is of nominal value.

5. Any justice of the peace who performs a marriage ceremony in a commissioner township or any municipal judge who performs a marriage ceremony in this State and who, in violation of this section, accepts any fee, gratuity, gift, honorarium or anything of value for or in connection with solemnizing the marriage is guilty of a misdemeanor.

[Part 4:33:1861; A 1867, 88; 1899, 47; 1901, 19; 1911, 317; 1925, 232; 1933, 42; R 1937, 72; A 1943, 175; 1947, 830; 1951, 431] (NRS A 1969, 764; 1993, 1463; 1999, 1323; 2013, 1747, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 122.090 - Marriage solemnized by unauthorized person: When valid.

No marriage solemnized before any person professing to be a judge, justice, minister or other church or religious official authorized to solemnize a marriage, notary public to whom a certificate of permission to perform marriages has been issued, commissioner of civil marriages or deputy commissioner of civil marriages shall be deemed or adjudged to be void, nor shall the validity thereof be in any way affected on account of any want of jurisdiction or authority, provided it be consummated with a full belief on the part of the persons so married, or either of them, that they have been lawfully joined in marriage.

[13:33:1861; B 206; BH 482; C 493; RL 2349; NCL 4061] (NRS A 1969, 764; 2009, 731; 2013, 1195)



NRS 122.100 - Marriages solemnized between March 3, 1937, and March 24, 1943, validated.

All marriages solemnized since March 3, 1937, and performed in the manner prescribed and required by section 4 of chapter 33, Statutes of Nevada 1861, prior to its repeal on March 3, 1937, are hereby expressly validated. All such marriages so solemnized and performed between March 3, 1937, and March 24, 1943, are hereby declared to be valid to all intents and purposes to the same extent as if section 4 of chapter 33, Statutes of Nevada 1861, had not been repealed on March 3, 1937.

[4a:33:1861; added 1943, 208; 1943 NCL 4052]



NRS 122.103 - Marriages solemnized by certain ministers before May 20, 1967, validated.

All marriages solemnized by ministers holding certificates of permission issued pursuant to former NRS 122.070 are hereby expressly validated.

(Added to NRS by 1967, 1291)



NRS 122.110 - No particular form of solemnization required; witness.

1. In the solemnization of marriage, no particular form is required except that the parties shall declare, in the presence of the justice, judge, minister or other church or religious official authorized to solemnize a marriage, notary public to whom a certificate of permission to perform marriages has been issued, justice of the peace, commissioner of civil marriages or deputy commissioner of civil marriages, and the attending witness, that they take each other as husband and wife.

2. In every case, there shall be at least one witness present besides the person performing the ceremony.

[6:33:1861; B 199; BH 475; C 486; RL 2342; NCL 4054] (NRS A 1969, 764; 1977, 470; 2009, 731; 2013, 1195)



NRS 122.120 - Certificate of marriage: Form.

1. After a marriage is solemnized, the person solemnizing the marriage shall give to each couple being married a certificate of marriage.

2. The certificate of marriage must contain the date of birth of each applicant as contained in the form of marriage license pursuant to NRS 122.050. If a male and female person who are the husband and wife of each other are being rejoined in marriage pursuant to subsection 2 of NRS 122.020, the certificate of marriage must state that the male and female person were rejoined in marriage and that the certificate is replacing a record of marriage which was lost or destroyed or is otherwise unobtainable. The certificate of marriage must be in substantially the following form:

State of Nevada

Marriage Certificate

State of Nevada }

}ss.

County of............................................ }

This is to certify that the undersigned, ................................ (a minister or other church or religious official authorized to solemnize a marriage, notary public, judge, justice of the peace of ................................ County, commissioner of civil marriages or deputy commissioner of civil marriages, as the case may be), did on the ................ day of the month of . of the year ..............., at ................ (address or church), ................ (city), Nevada, join or rejoin, as the case may be, in lawful wedlock ................ (name), of ................ (city), State of ................, date of birth ................, and ................ (name), of ................(city), State of ................, date of birth ................, with their mutual consent, in the presence of ................ and ................ (witnesses). (If a male and female person who are the husband and wife of each other are being rejoined in marriage pursuant to subsection 2 of NRS 122.020, this certificate replaces the record of the marriage of the male and female person who are being rejoined in marriage.)

.........................................................................

Signature of person performing

(Seal of County Clerk) the marriage

.........................................................................

Name under signature typewritten

or printed in black ink

......................................................

County Clerk

.........................................................................

Official title of person performing

the marriage

......................................................

......................................................

Couple s mailing address

3. All information contained in the certificate of marriage must be typewritten or legibly printed in black ink, except the signatures. The signature of the person performing the marriage must be an original signature.

[7:33:1861; A 1867, 88; BH 476; C 487; RL 2343; NCL 4055] (NRS A 1977, 470; 1987, 1421; 2001, 32; 2007, 1056; 2009, 731, 1506; 2013, 1195)



NRS 122.130 - Certificate of marriage: Recording; loss or destruction before recording; replacement certificate; fees.

1. Each person who solemnizes a marriage shall make a record of it and, within 10 days after the marriage, shall deliver to:

(a) If the board of county commissioners has adopted an ordinance pursuant to NRS 246.100, the county clerk of the county where the license was issued the original certificate of marriage required by NRS 122.120.

(b) If the board of county commissioners has not adopted an ordinance pursuant to NRS 246.100, the county recorder of the county where the license was issued the original certificate of marriage required by NRS 122.120.

2. If the original certificate of marriage that is held by the person who solemnizes the marriage is lost or destroyed before it is delivered pursuant to subsection 1, the county clerk may charge and collect from the person who solemnizes the marriage a fee of not more than $15 for the preparation of an affidavit of loss or destruction and the issuance of a replacement certificate. All fees collected by the county clerk pursuant to this subsection must be deposited in the county general fund.

3. All original certificates must be recorded by the county recorder or filed by the county clerk in a book to be kept by him or her for that purpose. For recording or filing the original certificates, the county recorder or county clerk is entitled to the fees designated in subsection 2 of NRS 122.060 and subsection 3 of NRS 122.135. All such fees must be deposited in the county general fund.

[8:33:1861; A 1899, 47; C 488; RL 2344; NCL 4056] + [9:33:1861; A 1899, 47; C 489; RL 2345; NCL 4057] (NRS A 1965, 1253; 1967, 1110; 1969, 764, 1462; 1977, 470; 1983, 348; 1987, 1423; 1999, 1323; 2007, 888; 2013, 3671)



NRS 122.135 - Preparation of affidavit of correction to correct information in certificate of marriage; fees.

1. Except as otherwise provided in subsection 2, if any information in a certificate of marriage is incorrect, the county clerk or the county recorder may charge and collect from a person a fee of not more than $25 for the preparation of an affidavit of correction.

2. Neither the county clerk nor the county recorder may charge and collect from a person any fee for the preparation of an affidavit of correction pursuant to subsection 1 if the only errors to be corrected in the certificate of marriage are clerical errors that were made by the county clerk.

3. Whether or not a person is required to pay any fee for the preparation of an affidavit of correction pursuant to subsection 1:

(a) The county clerk shall charge and collect from the person a fee in an amount equal to:

(1) If the board of county commissioners has adopted an ordinance pursuant to NRS 246.100, the amount that the county clerk is required to charge and collect pursuant to NRS 246.180 for filing the corrected certificate of marriage; or

(2) If the board of county commissioners has not adopted an ordinance pursuant to NRS 246.100, the amount that the county recorder is required to charge and collect pursuant to NRS 247.305, and the county clerk shall pay the fee over to the county recorder as his or her fee for recording the corrected certificate of marriage; or

(b) The county recorder shall charge and collect from the person a fee in an amount equal to:

(1) If the board of county commissioners has adopted an ordinance pursuant to NRS 246.100, the amount that the county clerk is required to charge and collect pursuant to NRS 246.180, and the county recorder shall pay the fee over to the county clerk as his or her fee for recording the corrected certificate of marriage; or

(2) If the board of county commissioners has not adopted an ordinance pursuant to NRS 246.100, the amount that the county recorder is required to charge and collect pursuant to NRS 247.305 for recording the corrected certificate of marriage.

4. All fees collected pursuant to this section must be deposited in the county general fund.

(Added to NRS by 1999, 1322; A 2007, 889)



NRS 122.140 - Illegitimate children legitimatized.

Illegitimate children shall become legitimatized by the subsequent marriage of their parents with each other.

[15:33:1861; B 208; BH 484; C 495; RL 2351; NCL 4063]



NRS 122.150 - Forms used by Friends or Quakers valid.

All marriages solemnized among the people called Friends or Quakers, in the forms heretofore practiced and in use in their meetings, shall be good and valid.

[17:33:1861; B 210; BH 486; C 497; RL 2353; NCL 4065]



NRS 122.160 - Marriages between Indians performed by tribal custom on reservation or in colony: Validity; certificate of declaration.

1. Marriages between Indians performed in accordance with tribal customs within closed Indian reservations and Indian colonies have the same validity as marriages performed in any other manner provided for by the laws of this State, if there is recorded or filed in the county in which the marriage takes place, within 30 days after the performance of the tribal marriage, a certificate declaring the marriage to have been performed.

2. The certificate of declaration required to be recorded or filed by subsection 1 must include the names of the persons married, their ages, tribe, and place and date of marriage. The certificate must be signed by an official of the tribe, reservation or colony.

3. The certificate must be:

(a) If the board of county commissioners has adopted an ordinance pursuant to NRS 246.100, filed with the county clerk of the county in which the marriage was performed and filed by the county clerk without charge.

(b) If the board of county commissioners has not adopted an ordinance pursuant to NRS 246.100, recorded with the county recorder of the county in which the marriage was performed and recorded by the county recorder without charge.

[1:188:1943; 1943 NCL 4072] + [2:188:1943; 1943 NCL 4072.01] + [3:188:1943; 1943 NCL 4072.02] (NRS A 1997, 2288; 2001, 1755; 2007, 889, 1313)



NRS 122.170 - Marriages between Indians consummated in accordance with tribal customs valid: Certificate of marriage; contents; recording.

1. Marriages between Indians heretofore or hereafter consummated in accordance with tribal custom have the same validity as marriages performed in any other manner provided for by the laws of the State of Nevada.

2. A certificate of any such marriage may be signed by:

(a) An official of the tribe of which at least one of the parties is a member;

(b) An official of the reservation or colony in or upon which at least one of the parties shall at the time reside; or

(c) The superintendent of an Indian agency legally established in this State by the United States.

3. The certificate may be:

(a) If the board of county commissioners has adopted an ordinance pursuant to NRS 246.100, filed in the office of the county clerk of the county where such marriage took place, and within 30 days thereafter; or

(b) If the board of county commissioners has not adopted an ordinance pursuant to NRS 246.100, recorded in the office of the recorder of the county where such marriage took place, and within 30 days thereafter,

and such certificate or a certified copy thereof is prima facie evidence of the facts therein recited.

4. The certificate must give the names of the parties married, their ages, tribe, and the place and date of the marriage, and must show the official status of the person signing the same.

5. Any certificate, affidavit or other type of proof recognized by the United States, or any department thereof, as proof of a valid tribal marriage, regardless of when or where the tribal marriage was entered into, is proof of the validity of the tribal marriage in the State of Nevada.

[1:97:1945; 1943 NCL 4072.03] + [2:97:1945; 1943 NCL 4072.04] + [3:97:1945; 1943 NCL 4072.05] (NRS A 2007, 890)



NRS 122.173 - Commissioner of civil marriages: County clerk is ex officio in larger counties; appointment of county clerk in smaller counties; solemnization of marriages; no additional compensation.

1. In a county whose population is 700,000 or more and in which a commissioner township is located, the county clerk shall:

(a) Be commissioner of civil marriages for such township; and

(b) Solemnize marriages within each commissioner township located within his or her county.

2. In a county whose population is less than 700,000 and in which a commissioner township is located, the board of county commissioners may, by ordinance, appoint the county clerk to act as the commissioner of civil marriages. Such an ordinance may authorize the commissioner of civil marriages to solemnize marriages within each commissioner township located within the county.

3. The county clerk is not entitled to receive additional compensation for acting in the capacity of commissioner of civil marriages.

(Added to NRS by 1969, 765; A 1993, 34; 2011, 1148)



NRS 122.175 - Deputy commissioners of civil marriages: Appointment; powers and duties; compensation; limitation on number on duty.

1. In a county whose population is 700,000 or more, the commissioner of civil marriages may appoint deputy commissioners of civil marriages. Such deputies shall:

(a) Solemnize marriages in commissioner townships under the direction of the commissioner; and

(b) Perform such other duties as the commissioner may direct.

2. In a county whose population is less than 700,000 and in which the board of county commissioners has appointed the county clerk to act as the commissioner of civil marriages, the board may, by ordinance, establish the number of deputy commissioners of civil marriages which may be appointed by the commissioner of civil marriages to carry out the duties set forth in subsection 1.

3. No deputy commissioner of civil marriages may solemnize marriages at any time other than during the working hours or shift during which the deputy commissioner is employed.

4. The deputy commissioners of civil marriages are employees of the county clerk s office and are entitled to be compensated by a salary and by such other benefits as are available to other county personnel regularly employed in the same county clerk s office. The compensation of any deputy commissioner of civil marriages must not be based in any manner upon the number or volume of marriages that the deputy commissioner may solemnize in the performance of his or her duties.

5. In counties in which deputy commissioners of civil marriages are employed, no more than two deputy commissioners may be on duty within the courthouse of such a county for the purpose of solemnizing marriages at any one time.

(Added to NRS by 1969, 765; A 1993, 34; 2011, 1149)



NRS 122.177 - Area for solemnizing marriages.

1. The county shall provide a suitable area separate from the marriage license bureau or other place where marriage licenses are issued for the solemnizing of marriages.

2. The area shall be:

(a) Appropriately furnished by the county to provide a tranquil atmosphere and the solemnizing ceremony shall be privately conducted in a dignified manner without haste; and

(b) Situated in a building entirely separate from and unconnected with any building in which marriage licenses are issued.

(Added to NRS by 1969, 766; A 1979, 637)



NRS 122.179 - Clerical personnel, supplies and equipment to be provided by county.

1. The county shall provide suitable office space, office equipment, office supplies, and secretarial or other clerical personnel necessary for the proper operation of the office of the commissioner of civil marriages.

2. The county clerk shall establish the office of the commissioner of civil marriages as a separate office and shall maintain separate records for that office.

(Added to NRS by 1969, 766; A 1977, 576)



NRS 122.181 - Fees for solemnizing marriages: Amounts; disposition.

1. The commissioner of civil marriages or his or her deputy commissioner of civil marriages is entitled to receive as his or her fee for solemnizing a marriage $70. The fee must be deposited in the county general fund.

2. The commissioner of civil marriages or his or her deputy commissioner of civil marriages shall also at the time of solemnizing a marriage collect the additional sum of $5 for the Account for Aid for Victims of Domestic Violence in the State General Fund. The fees collected for this purpose must be paid over to the county treasurer by the county clerk on or before the fifth day of each month for the preceding calendar month, and must be credited to that Account. The county treasurer shall, on or before the 15th day of each month, remit those fees deposited by the clerk to the State Controller for credit to that Account.

(Added to NRS by 1969, 766; A 1975, 540; 1991, 1867; 2001, 3217; 2013, 1196)



NRS 122.183 - Hours of operation for office.

The board of county commissioners may, by ordinance, determine the hours of operation for the office of the commissioner of civil marriages.

(Added to NRS by 1969, 766; A 1979, 637; 1993, 29, 35, 2261, 2262; 2003, 341)



NRS 122.185 - Signs required in office and rooms; contents.

The office of the commissioner of civil marriages and each room therein shall prominently display on the wall, or other appropriate place, a sign informing all people who avail themselves of the services of the commissioner of civil marriages of the following facts:

1. That the solemnization of the marriage by the commissioner of civil marriages is not necessary for a valid marriage and that the parties wishing to be married may have a justice of the peace within a township where such justice of the peace is permitted to perform marriages, or any minister, other church or religious official authorized to solemnize a marriage or notary public of their choice who holds a valid certificate of permission to perform marriages within the State, perform the ceremony;

2. The amount of the fee to be charged for solemnization of a marriage in the office of the commissioner of civil marriages;

3. That all fees charged are paid into the county general fund of the particular county involved;

4. That other than the statutory fee, the commissioner of civil marriages and the deputy commissioners of civil marriages are precluded by law from receiving any gratuity fee or remuneration whatsoever for solemnizing a marriage; and

5. That if the commissioner of civil marriages, any deputy commissioner of civil marriages, or any other employee in the office of the commissioner or in the office of the county clerk solicits such an extra gratuity fee or other remuneration, the matter should be reported to the district attorney for such county.

(Added to NRS by 1969, 766; A 2009, 732; 2013, 1196, 3671)



NRS 122.187 - Receipt of additional fees prohibited.

No other fee may be charged or received by the commissioner of civil marriages for solemnizing a marriage or for any other pertinent service other than the fee established by NRS 122.181.

(Added to NRS by 1969, 767)



NRS 122.189 - Prohibited acts.

It is unlawful for the commissioner of civil marriages, any deputy commissioner, or any employee in the office of the commissioner or in the office of the county clerk to:

1. Solicit, accept or receive any gratuity, remuneration or fee whatsoever for the solemnizing of marriages;

2. Participate in or receive the benefits of any fees solicited or received by any other person; or

3. Influence or attempt to influence any person to have a marriage solemnized in the office of the commissioner of civil marriages.

(Added to NRS by 1969, 767; A 1977, 576)



NRS 122.191 - Display and contents of signs indicating location of office.

Signs may be displayed to inform any person of the location of the office of the commissioner of civil marriages. Such signs shall have printed thereon only the following words: Office of the Commissioner of Civil Marriages. Such signs shall be displayed in a conservative manner commensurate with the dignified function of the office of the commissioner of civil marriages.

(Added to NRS by 1969, 767)



NRS 122.193 - Penalty.

Any person who violates any provision of NRS 122.173 to 122.193, inclusive, is guilty of a misdemeanor.

(Added to NRS by 1969, 767)



NRS 122.200 - False statement to procure marriage license.

Any person who shall make a false statement in procuring a marriage license with reference to any matter required by NRS 122.040 and 122.050 to be stated under oath shall be guilty of a gross misdemeanor.

[Part 5:33:1861; A 1867, 88; 1899, 47; 1919, 382; 1927, 49; 1947, 41; 1949, 91; 1943 NCL 4053] (NRS A 1967, 530)



NRS 122.210 - Unauthorized issuance of marriage license by county clerk.

If any county clerk shall issue or sign any marriage license in any manner other than is authorized by this chapter, the county clerk shall forfeit and pay a sum not exceeding $1,000 to and for the use of the person aggrieved.

[Part 5:33:1861; A 1867, 88; 1899, 47; 1919, 382; 1927, 49; 1947, 41; 1949, 91; 1943 NCL 4053]



NRS 122.215 - Solicitation on county property where marriage licenses are issued to perform marriage.

It is unlawful for any county employee, commercial wedding chapel employee or other person to solicit or otherwise influence, while on county property where marriage licenses are issued, any person to be married by a marriage commissioner or justice of the peace or at a commercial wedding chapel.

(Added to NRS by 1977, 577; A 2013, 3672)



NRS 122.220 - Solemnizing marriage without exhibition of marriage license. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. It is unlawful for any Supreme Court justice, judge of a district court, justice of the peace, municipal judge, minister or other church or religious official authorized to solemnize a marriage, notary public, commissioner of civil marriages or deputy commissioner of civil marriages to join together as husband and wife persons allowed by law to be joined in marriage, until the persons proposing such marriage exhibit to him or her a license from the county clerk as provided by law.

2. Any Supreme Court justice, judge of a district court, justice of the peace, municipal judge, minister or other church or religious official authorized to solemnize a marriage, notary public, commissioner of civil marriages or deputy commissioner of civil marriages who violates the provisions of subsection 1 is guilty of a misdemeanor.

[1911 C&P 214; RL 6479; NCL 10162] + [1911 C&P 215; RL 6480; NCL 10163] (NRS A 1967, 530; 1969, 765; 1993, 1463; 2009, 733; 2013, 1197)

NRS 122.220 Solemnizing marriage without exhibition of marriage license. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. It is unlawful for any Supreme Court justice, judge of the Court of Appeals, judge of a district court, justice of the peace, municipal judge, minister or other church or religious official authorized to solemnize a marriage, notary public, commissioner of civil marriages or deputy commissioner of civil marriages to join together as husband and wife persons allowed by law to be joined in marriage, until the persons proposing such marriage exhibit to him or her a license from the county clerk as provided by law.

2. Any Supreme Court justice, judge of the Court of Appeals, judge of a district court, justice of the peace, municipal judge, minister or other church or religious official authorized to solemnize a marriage, notary public, commissioner of civil marriages or deputy commissioner of civil marriages who violates the provisions of subsection 1 is guilty of a misdemeanor.

[1911 C&P 214; RL 6479; NCL 10162] + [1911 C&P 215; RL 6480; NCL 10163] (NRS A 1967, 530; 1969, 765; 1993, 1463; 2009, 733; 2013, 1197, 1747, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 122.230 - Failure of person solemnizing marriage to make and deliver certificate to county clerk or county recorder.

Every person solemnizing a marriage who fails or neglects to make and deliver an originally signed certificate thereof, within the time specified in NRS 122.130, to:

1. If the board of county commissioners has adopted an ordinance pursuant to NRS 246.100, the county clerk; or

2. If the board of county commissioners has not adopted an ordinance pursuant to NRS 246.100, the county recorder,

is guilty of a misdemeanor.

[Part 10:33:1861; A 1903, 70; RL 2346; NCL 4058] (NRS A 1967, 530; 1987, 1423; 2007, 890; 2013, 3672)



NRS 122.240 - Failure of county recorder or county clerk to record certificate of marriage.

Every county recorder or county clerk who fails or neglects to record or file a certificate of marriage as required by this chapter is guilty of a misdemeanor.

[Part 10:33:1861; A 1903, 70; RL 2346; NCL 4058] (NRS A 1967, 530; 1987, 1423; 2007, 890; 2013, 3672)



NRS 122.250 - Willful making of false certificate of marriage.

If any person shall willfully make any false certificate of any marriage or pretended marriage, the person is guilty of a gross misdemeanor.

[11:33:1861; B 204; BH 480; C 491; RL 2347; NCL 4059] (NRS A 1967, 530)



NRS 122.260 - Solemnization of marriage by unauthorized person or where legal impediment known.

If any person shall undertake to join others in marriage, knowing that he or she is not lawfully authorized so to do, or knowing of the existence of any legal impediment to the proposed marriage, the person is guilty of a misdemeanor.

[12:33:1861; B 205; BH 481; C 492; RL 2348; NCL 4060] (NRS A 1967, 530)



NRS 122.270 - Recovery of forfeitures by civil actions.

In all cases when a violation of the provisions of this chapter is not declared a misdemeanor or gross misdemeanor, the fines and forfeitures shall be recovered by a civil action, to be brought by any person aggrieved or by the county treasurer.

[16:33:1861; B 209; BH 485; C 496; RL 2352; NCL 4064]






Chapter 122A - Domestic Partnerships

NRS 122A.010 - Short title.

This chapter may be cited as the Nevada Domestic Partnership Act.

(Added to NRS by 2009, 2183)



NRS 122A.020 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 122A.030 and 122A.040 have the meanings ascribed to them in those sections.

(Added to NRS by 2009, 2183)



NRS 122A.030 - Domestic partners defined.

Domestic partners means persons who:

1. Have registered a valid domestic partnership pursuant to NRS 122A.100; and

2. Have not terminated that domestic partnership pursuant to NRS 122A.300.

(Added to NRS by 2009, 2183)



NRS 122A.040 - Domestic partnership defined.

Domestic partnership means the social contract between two persons that is described in NRS 122A.100.

(Added to NRS by 2009, 2184)



NRS 122A.090 - Construction of chapter.

The provisions of this chapter must be construed liberally to the effect of resolving any doubt or question in favor of finding that a domestic partnership is a valid civil contract entitled to be treated in all respects under the laws of this State as any other civil contract created pursuant to title 11 of NRS would be treated.

(Added to NRS by 2009, 2187)



NRS 122A.100 - Registration: Procedure; fees; eligibility; issuance of certificate.

1. A valid domestic partnership is registered in the State of Nevada when two persons who satisfy the requirements of subsection 2:

(a) File with the Office of the Secretary of State, on a form prescribed by the Secretary of State, a signed and notarized statement declaring that both persons:

(1) Have chosen to share one another s lives in an intimate and committed relationship of mutual caring; and

(2) Desire of their own free will to enter into a domestic partnership; and

(b) Pay to the Office of the Secretary of State a reasonable filing fee established by the Secretary of State, which filing fee must not exceed the total of an amount set by the Secretary of State to estimate:

(1) The cost incurred by the Secretary of State to issue the Certificate described in subsection 3; and

(2) Any other associated administrative costs incurred by the Secretary of State.

The Office of the Secretary of State shall account for the fees received pursuant to paragraph (b) separately, and use those fees, and any interest and income earned on those fees, solely to pay for expenses related to administering the registration of domestic partnerships pursuant to this chapter, including, without limitation, the cost of materials and technology necessary to process and record the filing. At the end of each fiscal year, the Secretary of State shall reconcile the amount of the fees received pursuant to paragraph (b) and the expenses related to administering the registration of domestic partnerships pursuant to this chapter and deposit any excess fees received with the State Treasurer for credit to the State General Fund.

2. To be eligible to register pursuant to subsection 1, two persons desiring to enter into a domestic partnership must furnish proof satisfactory to the Office of the Secretary of State that:

(a) Both persons have a common residence;

(b) Except as otherwise provided in NRS 122A.500, neither person is married or a member of another domestic partnership;

(c) The two persons are not related by blood in a way that would prevent them from being married to each other in this State;

(d) Both persons are at least 18 years of age; and

(e) Both persons are competent to consent to the domestic partnership.

3. The Office of the Secretary of State shall issue a Certificate of Registered Domestic Partnership to persons who satisfy the applicable requirements of this section.

4. As used in this section:

(a) Common residence means a residence shared by both domestic partners on at least a part-time basis, irrespective of whether:

(1) Ownership of the residence or the right to occupy the residence is in the name of only one of the domestic partners; and

(2) One or both of the domestic partners owns or occupies an additional residence.

(b) Residence means any house, room, apartment, tenement or other building, vehicle, vehicle trailer, semitrailer, house trailer or boat designed or intended for occupancy as a residence.

(Added to NRS by 2009, 2184; A 2010, 26th Special Session, 80; 2011, 114)



NRS 122A.110 - Solemnization ceremony not required for domestic partnership; religious faiths free to choose whether to grant religious status to domestic partnership under own rules of practice.

The provisions of this chapter do not require the performance of any solemnization ceremony to enter into a binding domestic partnership contract. It is left to the dictates and conscience of partners entering into a domestic partnership to determine whether to seek a ceremony or blessing over the domestic partnership and to the dictates of each religious faith to determine whether to offer or allow a ceremony or blessing of domestic partnerships. Providing recognition to partnerships through a domestic partnership system in no way interferes with the right of each religious faith to choose freely to whom to grant the religious status, sacrament or blessing of marriage under the rules or practices of that faith.

(Added to NRS by 2009, 2187)



NRS 122A.200 - Rights and duties of domestic partners, former domestic partners and surviving domestic partners.

1. Except as otherwise provided in NRS 122A.210:

(a) Domestic partners have the same rights, protections and benefits, and are subject to the same responsibilities, obligations and duties under law, whether derived from statutes, administrative regulations, court rules, government policies, common law or any other provisions or sources of law, as are granted to and imposed upon spouses.

(b) Former domestic partners have the same rights, protections and benefits, and are subject to the same responsibilities, obligations and duties under law, whether derived from statutes, administrative regulations, court rules, government policies, common law or any other provisions or sources of law, as are granted to and imposed upon former spouses.

(c) A surviving domestic partner, following the death of the other partner, has the same rights, protections and benefits, and is subject to the same responsibilities, obligations and duties under law, whether derived from statutes, administrative regulations, court rules, government policies, common law or any other provisions or sources of law, as are granted to and imposed upon a widow or a widower.

(d) The rights and obligations of domestic partners with respect to a child of either of them are the same as those of spouses. The rights and obligations of former or surviving domestic partners with respect to a child of either of them are the same as those of former or surviving spouses.

(e) To the extent that provisions of Nevada law adopt, refer to or rely upon provisions of federal law in a way that otherwise would cause domestic partners to be treated differently from spouses, domestic partners must be treated by Nevada law as if federal law recognized a domestic partnership in the same manner as Nevada law.

(f) Domestic partners have the same right to nondiscriminatory treatment as that provided to spouses.

(g) A public agency in this State shall not discriminate against any person or couple on the basis or ground that the person is a domestic partner rather than a spouse or that the couple are domestic partners rather than spouses.

(h) The provisions of this chapter do not preclude a public agency from exercising its regulatory authority to carry out laws providing rights to, or imposing responsibilities upon, domestic partners.

(i) Where necessary to protect the rights of domestic partners pursuant to this chapter, gender-specific terms referring to spouses must be construed to include domestic partners.

(j) For the purposes of the statutes, administrative regulations, court rules, government policies, common law and any other provision or source of law governing the rights, protections and benefits, and the responsibilities, obligations and duties of domestic partners in this State, as effectuated by the provisions of this chapter, with respect to:

(1) Community property;

(2) Mutual responsibility for debts to third parties;

(3) The right in particular circumstances of either partner to seek financial support from the other following the dissolution of the partnership; and

(4) Other rights and duties as between the partners concerning ownership of property,

any reference to the date of a marriage shall be deemed to refer to the date of registration of the domestic partnership.

2. As used in this section, public agency means an agency, bureau, board, commission, department or division of the State of Nevada or a political subdivision of the State of Nevada.

(Added to NRS by 2009, 2184)



NRS 122A.210 - Public and private employers not required to offer, and not prohibited from offering, health care benefits to or for domestic partner of officer or employee.

1. The provisions of this chapter do not require a public or private employer in this State to provide health care benefits to or for the domestic partner of an officer or employee.

2. Subsection 1 does not prohibit any public or private employer from voluntarily providing health care benefits to or for the domestic partner of an officer or employee upon such terms and conditions as the affected parties may deem appropriate.

(Added to NRS by 2009, 2186)



NRS 122A.300 - General requirements and procedures; requirements and procedure for simplified termination proceedings; fees.

1. Except as otherwise provided in subsection 2, domestic partners who wish to terminate a domestic partnership registered pursuant to NRS 122A.100 must follow the procedures set forth in chapter 125 of NRS.

2. If a domestic partnership meets the criteria specified in subsection 3, domestic partners in a domestic partnership registered pursuant to NRS 122A.100 may terminate the domestic partnership by:

(a) Filing with the Office of the Secretary of State, on a form prescribed by the Secretary of State, a signed and notarized statement declaring that both persons have chosen of their own free will to terminate the domestic partnership; and

(b) Paying to the Office of the Secretary of State a reasonable filing fee established by the Secretary of State, which filing fee must not exceed the total of any administrative costs incurred by the Secretary of State.

3. For a domestic partnership to qualify for the simplified termination proceedings set forth in subsection 2, all of the following conditions must exist at the time of the filing pursuant to that subsection:

(a) The domestic partnership has been registered for 5 years or less.

(b) There are no minor children of the relationship of the parties born before or during the domestic partnership or adopted by the parties during the domestic partnership and no female member of the domestic partnership, to her knowledge, is pregnant, or the parties have executed an agreement as to the custody of any children and setting forth the amount and manner of their support.

(c) There is no community or joint property or the parties have executed an agreement setting forth the division of community property and the assumption of liabilities of the community, if any, and have executed any deeds, certificates of title, bills of sale or other evidence of transfer necessary to effectuate the agreement.

(d) The parties waive any rights to support or the parties have executed an agreement setting forth the amount and manner of support.

(e) The parties waive any right to the conduct of more comprehensive proceedings pursuant to chapter 125 of NRS.

(Added to NRS by 2009, 2186)



NRS 122A.500 - Recognition of similar legal unions of persons from other jurisdictions as domestic partnerships in Nevada; registration required for recognition.

A legal union of two persons, other than a marriage as recognized by the Nevada Constitution, that was validly formed in another jurisdiction, and that is substantially equivalent to a domestic partnership as defined in this chapter, must be recognized as a valid domestic partnership in this State regardless of whether the union bears the name of a domestic partnership. For a legal union that was validly formed in another jurisdiction to be recognized as a valid domestic partnership in this State, the parties desiring such recognition must comply with the provisions of paragraph (b) of subsection 1 of NRS 122A.100.

(Added to NRS by 2009, 2186; A 2011, 115)



NRS 122A.510 - Domestic partnership not marriage for purposes of certain provisions of Nevada Constitution.

A domestic partnership is not a marriage for the purposes of Section 21 of Article 1 of the Nevada Constitution.

(Added to NRS by 2009, 2186)






Chapter 123 - Rights of Husband and Wife

NRS 123.010 - Property rights of husband and wife governed by chapter; exceptions; rights vested before March 10, 1873, not affected.

1. The property rights of husband and wife are governed by this chapter, unless there is:

(a) A premarital agreement which is enforceable pursuant to chapter 123A of NRS; or

(b) A marriage contract or settlement,

containing stipulations contrary thereto.

2. Chapter 76, Statutes of Nevada 1865, is repealed, but no rights vested or proceedings taken before March 10, 1873, shall be affected by anything contained in this chapter of NRS.

[26:119:1873; B 176; BH 524; C 535; RL 2180; NCL 3380] + [35:119:1873; B 185; BH 533; C 544; RL 2189; NCL 3389] (NRS A 1989, 1004)



NRS 123.020 - Curtesy and dower not allowed.

No estate is allowed the husband as tenant by curtesy upon the death of his wife, nor is any estate in dower allotted to the wife upon the death of her husband.

[7:119:1873; B 157; BH 505; C 516; RL 2161; NCL 3361]



NRS 123.030 - How husband and wife may hold property.

A husband and wife may hold real or personal property as joint tenants, tenants in common, or as community property.

[8:119:1873; B 158; BH 506; C 517; RL 2162; NCL 3362] (NRS A 1959, 408)



NRS 123.050 - Husband or wife not liable for debts of other incurred before marriage.

Neither the separate property of a spouse nor the spouse s share of the community property is liable for the debts of the other spouse contracted before the marriage.

[17 1/2:119:1873; added 1933, 118; 1931 NCL 3371.01] (NRS A 1975, 558)



NRS 123.060 - No interests in property of other.

Except as mentioned in NRS 123.070, neither husband nor wife has any interest in the property of the other.

[18:119:1873; B 168; BH 516; C 527; RL 2172; NCL 3372]



NRS 123.070 - Husband and wife may make contracts.

Either husband or wife may enter into any contract, engagement or transaction with the other, or with any other person respecting property, which either might enter into if unmarried, subject in any contract, engagement or transaction between themselves, to the general rules which control the actions of persons occupying relations of confidence and trust toward each other.

[19:119:1873; B 169; BH 517; C 528; RL 2173; NCL 3373]



NRS 123.080 - Contract altering legal relations: Separation agreement; consideration; introduction in evidence in divorce action.

1. A husband and wife cannot by any contract with each other alter their legal relations except as to property, and except that they may agree to an immediate separation and may make provision for the support of either of them and of their children during such separation.

2. The mutual consent of the parties is a sufficient consideration for such an agreement as is mentioned in subsection 1.

3. In the event that a suit for divorce is pending or immediately contemplated by one of the spouses against the other, the validity of such agreement shall not be affected by a provision therein that the agreement is made for the purpose of removing the subject matter thereof from the field of litigation, and that in the event of a divorce being granted to either party, the agreement shall become effective and not otherwise.

4. If a contract executed by a husband and wife, or a copy thereof, be introduced in evidence as an exhibit in any divorce action, and the court shall by decree or judgment ratify or adopt or approve the contract by reference thereto, the decree or judgment shall have the same force and effect and legal consequences as though the contract were copied into the decree, or attached thereto.

[20:119:1873; A 1935, 194; 1953, 235] + [21:119:1873; B 171; BH 519; C 530; RL 2175; NCL 3375]



NRS 123.090 - Necessaries provided wife when husband neglects to provide; recovery of value.

If the husband neglects to make adequate provision for the support of his wife, any other person may in good faith supply her with articles necessary for her support, and recover the reasonable value thereof from the husband. The separate property of the husband is liable for the cost of such necessities if the community property of the spouses is not sufficient to satisfy such debt.

[22:119:1873; B 172; BH 520; C 531; RL 2176; NCL 3376] (NRS A 1975, 558)



NRS 123.100 - Abandoned spouse not liable for support of abandoning spouse.

A husband or wife abandoned by his or her spouse is not liable for the support of the abandoning spouse until such spouse offers to return unless the misconduct of the husband or wife justified the abandonment.

[23:119:1873; B 173; BH 521; C 532; RL 2177; NCL 3377] (NRS A 1975, 558)



NRS 123.110 - When wife must support husband.

The wife must support the husband out of her separate property when he has no separate property and they have no community property and he, from infirmity, is not able or competent to support himself.

[24:119:1873; B 174; BH 522; C 533; RL 2178; NCL 3378]



NRS 123.121 - Segregation of damage awards when spouses sue jointly.

When a husband and wife sue jointly, any damages awarded shall be segregated as follows:

1. If the action is for personal injuries, damages assessed for:

(a) Personal injuries and pain and suffering, to the injured spouse as his or her separate property.

(b) Loss of comfort and society, to the spouse who suffers such loss.

(c) Loss of services and hospital and medical expenses, to the spouses as community property.

2. If the action is for injury to property, damages shall be awarded according to the character of the injured property. Damages to separate property shall be awarded to the spouse owning such property, and damages to community property shall be awarded to the spouses as community property.

(Added to NRS by 1975, 558)



NRS 123.130 - Separate property of wife; separate property of husband.

1. All property of the wife owned by her before marriage, and that acquired by her afterwards by gift, bequest, devise, descent or by an award for personal injury damages, with the rents, issues and profits thereof, is her separate property.

2. All property of the husband owned by him before marriage, and that acquired by him afterwards by gift, bequest, devise, descent or by an award for personal injury damages, with the rents, issues and profits thereof, is his separate property.

[1:119:1873; B 151; BH 499; C 510; RL 2155; NCL 3355] (NRS A 1975, 558)



NRS 123.140 - Inventory of separate property: Execution; recording; supplemental inventory.

1. A full and complete inventory of the separate property of a married person, exclusive of money, may be made out and signed by such person, acknowledged or proved in the manner required for the acknowledgment or proof of a conveyance of real property, and may be recorded, if such person is a resident of this State, in the office of the recorder of the county in which such person resides. If any real property lying in another county is included in a recorded inventory, then the inventory shall be also recorded in the office of the recorder of such other county.

2. If the married person is not a resident of this state, a recorded inventory shall be recorded in the office of the recorder of each county where any portion of the property, real or personal, is situated, located or used.

3. From time to time thereafter, a further and supplemental inventory may be made out, signed, acknowledged or proved, and recorded in like manner, of all other separate property afterward acquired by such married person, excepting money, and the rents, issues and profits of such person s separate property, included in the original or any subsequent inventory, if the same be in money.

[3:119:1873; B 153; BH 501; C 512; RL 2157; NCL 3357] (NRS A 1959, 9; 1975, 559)



NRS 123.150 - Recording of inventory is notice and evidence of title.

1. If a married person is a resident of this state, the recording of the inventory of the person s separate property in the office of the recorder of the county in which the person resides is notice of the person s title to the separate property, except as to any real property situate in another county, and as to that real property, the recording of the inventory thereof in the office of the recorder of the county where the same is situate, is notice of the person s title thereto.

2. If a married person is not a resident of this state, the recording of the inventory of the person s separate property in the office of the recorder of the county where any portion of the property, real or personal, included in the inventory is situate, located or used, is notice of the person s title as to all that property situate, located or used in that county.

[4:119:1873; B 154; BH 502; C 513; RL 2158; NCL 3358] (NRS A 1975, 559; 2001, 1755; 2003, 75)



NRS 123.160 - Effect of failure to record inventory.

1. When a married person is a resident of this state, the failure to file for record an inventory of such person s separate property in the office of the recorder of the county of residence, or the omission from the inventory, filed for record in such office, of any part of such property, except as to real property situate in another county, is prima facie evidence, as between such married person and purchasers in good faith and for a valuable consideration from the other spouse, that the property of which no inventory has been so filed, or which has been omitted from the inventory, is not the separate property of such person. As to any real property situate in another county, the failure to file for record an inventory thereof in the office of the recorder of the county where the same is situate, or the omission from the inventory, filed for record in such office, of any part of such real property, is prima facie evidence, as between the married person and such purchasers as aforesaid, that such real property of which no inventory has been so filed, or which has been omitted from the inventory, is not such person s separate property.

2. When a married person is not a resident of this state, the failure to file for record an inventory of such person s separate property in the office of the recorder of the county where any portion of such property is situate, located or used, or the omission from the inventory, filed in such office, of any part of such property, is, as to all such property situate, located or used in that county, of which no inventory has been so filed, or which has been omitted from the inventory, prima facie evidence, as between the married person and such purchasers as aforesaid, that the same is not such person s separate property.

3. The provisions of NRS 123.140, 123.150 and this section do not preclude the introduction of other evidence to show the separate or community character of the property of the spouses.

[5:119:1873; B 155; BH 503; C 514; RL 2159; NCL 3359] (NRS A 1975, 559)



NRS 123.170 - Each spouse controls own separate property.

Either spouse may, without the consent of the other spouse, convey, charge, encumber or otherwise in any manner dispose of his or her separate property.

[9:119:1873; B 159; BH 507; C 518; RL 2163; NCL 3363] (NRS A 1975, 560)



NRS 123.180 - Property and earnings of minor children.

1. Any property acquired by a child by gift, bequest, devise or descent, with the rents, issues and profits thereof, is the child s own property, and neither parent is entitled to any interest therein.

2. The earnings and accumulations of earnings of a minor child are the community property of his or her parents unless relinquished to the child. Such relinquishment may be shown by written instrument, proof of a specific oral gift, or proof of a course of conduct.

3. When a husband and wife are living separate and apart the earnings and accumulations of earnings of their minor children, unless relinquished, are the separate property of the spouse who has their custody or, if no custody award has been made, then the separate property of the spouse with whom such children are living.

[14:119:1873; B 164; BH 512; C 523; RL 2168; NCL 3368] (NRS A 1975, 560)



NRS 123.190 - Earnings of either spouse appropriated to own use pursuant to written authorization of other spouse deemed gift.

1. When the husband has given written authority to the wife to appropriate to her own use her earnings, the same, with the issues and profits thereof, is deemed a gift from him to her, and is, with such issues and profits, her separate property.

2. When the wife has given written authority to the husband to appropriate to his own use his earnings, the same, with the issues and profits thereof, is deemed a gift from her to him, and is, with such issues and profits, his separate property.

[15:119:1873; B 165; BH 513; C 524; RL 2169; NCL 3369] (NRS A 1973, 1036)



NRS 123.220 - Community property defined.

All property, other than that stated in NRS 123.130, acquired after marriage by either husband or wife, or both, is community property unless otherwise provided by:

1. An agreement in writing between the spouses.

2. A decree of separate maintenance issued by a court of competent jurisdiction.

3. NRS 123.190.

4. A decree issued or agreement in writing entered pursuant to NRS 123.259.

[2:119:1873; B 152; BH 500; C 511; RL 2156; NCL 3356] (NRS A 1975, 560; 1987, 1016; 1989, 380; 2009, 1636)



NRS 123.225 - Interests of husband and wife in community property are present, existing and equal interests.

1. The respective interests of the husband and wife in community property during continuance of the marriage relation are present, existing and equal interests, subject to the provisions of NRS 123.230.

2. The provisions of this section apply to all community property, whether the community property was acquired before, on or after March 26, 1959.

(Added to NRS by 1959, 408; A 1997, 1596)



NRS 123.230 - Control of community property.

A spouse may, by written power of attorney, give to the other the complete power to sell, convey or encumber any property held as community property or either spouse, acting alone, may manage and control community property, whether the community property was acquired before, on or after July 1, 1975, with the same power of disposition as the acting spouse has over his or her separate property, except that:

1. Neither spouse may devise or bequeath more than one-half of the community property.

2. Neither spouse may make a gift of community property without the express or implied consent of the other.

3. Neither spouse may sell, convey or encumber the community real property unless both join in the execution of the deed or other instrument by which the real property is sold, conveyed or encumbered, and the deed or other instrument must be acknowledged by both.

4. Neither spouse may purchase or contract to purchase community real property unless both join in the transaction of purchase or in the execution of the contract to purchase.

5. Neither spouse may create a security interest, other than a purchase-money security interest as defined in NRS 104.9103, in, or sell, community household goods, furnishings or appliances unless both join in executing the security agreement or contract of sale, if any.

6. Neither spouse may acquire, purchase, sell, convey or encumber the assets, including real property and goodwill, of a business where both spouses participate in its management without the consent of the other. If only one spouse participates in management, he or she may, in the ordinary course of business, acquire, purchase, sell, convey or encumber the assets, including real property and goodwill, of the business without the consent of the nonparticipating spouse.

[6:119:1873; A 1897, 24; 1917, 121; 1919 RL 2160; NCL 3360] (NRS A 1973, 1037; 1975, 560; 1977, 271; 1997, 1596; 1999, 391)



NRS 123.240 - Payments or refunds under benefit or savings plans to employees, beneficiaries or estates: Discharge of employer, trustee or insurance company from adverse claims; notice.

Notwithstanding the provisions of NRS 123.220 and 123.230, whenever payment or refund is made to an employee, former employee, or his or her beneficiary or estate pursuant to a written retirement, death or other employee benefit plan or savings plan, such payment or refund shall fully discharge the employer and any trustee or insurance company making such payment or refund from all adverse claims thereto, unless, before such payment or refund is made, the employer or former employer, where the payment is made by the employer or former employer, has received at its principal place of business within this state written notice by or on behalf of some other person that such other person claims to be entitled to such payment or refund or some part thereof or where a trustee or insurance company is making the payment, such notice has been received by the trustee or insurance company at its home office, but nothing contained in this section shall affect any claim or right to any such payment or refund or part thereof as between all persons other than the employee and the trustee or insurance company making such payment or refund.

[6.5:119:1873; added 1953, 337]



NRS 123.250 - Ownership of survivor upon death of spouse; disposal by will of decedent.

1. Except as otherwise provided in subsection 2, upon the death of either husband or wife:

(a) An undivided one-half interest in the community property is the property of the surviving spouse and his or her sole separate property.

(b) The remaining interest:

(1) Is subject to the testamentary disposition of the decedent or, in the absence of such a testamentary disposition, goes to the surviving spouse; and

(2) Is the only portion subject to administration under the provisions of title 12 of NRS.

2. The provisions of this section:

(a) Do not apply to the extent that they are inconsistent with the provisions of chapter 41B of NRS.

(b) Do not apply to community property with right of survivorship.

(c) Apply to all other community property, whether the community property was acquired before, on or after July 1, 1975.

3. As used in this section, community property with right of survivorship means community property in which a right of survivorship exists pursuant to NRS 111.064 or 115.060 or any other provision of law.

[1:198:1937; 1931 NCL 3395.01] (NRS A 1957, 359; 1959, 408; 1975, 561; 1981, 779; 1997, 1597; 1999, 1355)



NRS 123.259 - Division of income and resources of husband and wife: Manner; conditions; restrictions.

1. Except as otherwise provided in subsection 2, a court of competent jurisdiction may, upon a proper petition filed by a spouse or the guardian of a spouse, enter a decree dividing the income and resources of a husband and wife pursuant to this section if one spouse is an institutionalized spouse and the other spouse is a community spouse.

2. The court shall not enter such a decree if the division is contrary to a premarital agreement between the spouses which is enforceable pursuant to chapter 123A of NRS.

3. Unless modified pursuant to subsection 4 or 5, the court may divide the income and resources:

(a) Equally between the spouses; or

(b) By protecting income for the community spouse through application of the maximum federal minimum monthly maintenance needs allowance set forth in 42 U.S.C. 1396r-5(d)(3)(C) and by permitting a transfer of resources to the community spouse an amount which does not exceed the amount set forth in 42 U.S.C. 1396r-5(f)(2)(A)(ii).

4. If either spouse establishes that the community spouse needs income greater than that otherwise provided under paragraph (b) of subsection 3, upon finding exceptional circumstances resulting in significant financial duress and setting forth in writing the reasons for that finding, the court may enter an order for support against the institutionalized spouse for the support of the community spouse in an amount adequate to provide such additional income as is necessary.

5. If either spouse establishes that a transfer of resources to the community spouse pursuant to paragraph (b) of subsection 3, in relation to the amount of income generated by such a transfer, is inadequate to raise the income of the community spouse to the amount allowed under paragraph (b) of subsection 3 or an order for support issued pursuant to subsection 4, the court may substitute an amount of resources adequate to provide income to fund the amount so allowed or to fund the order for support.

6. A copy of a petition for relief under subsection 4 or 5 and any court order issued pursuant to such a petition must be served on the Administrator of the Division of Welfare and Supportive Services of the Department of Health and Human Services when any application for medical assistance is made by or on behalf of an institutionalized spouse. The Administrator may intervene no later than 45 days after receipt by the Division of Welfare and Supportive Services of the Department of Health and Human Services of an application for medical assistance and a copy of the petition and any order entered pursuant to subsection 4 or 5, and may move to modify the order.

7. A person may enter into a written agreement with his or her spouse dividing their community income, assets and obligations into equal shares of separate income, assets and obligations of the spouses. Such an agreement is effective only if one spouse is an institutionalized spouse and the other spouse is a community spouse or a division of the income or resources would allow one spouse to qualify for services under NRS 427A.250 to 427A.280, inclusive.

8. An agreement entered into or decree entered pursuant to this section may not be binding on the Division of Welfare and Supportive Services of the Department of Health and Human Services in making determinations under the State Plan for Medicaid.

9. As used in this section, community spouse and institutionalized spouse have the meanings respectively ascribed to them in 42 U.S.C. 1396r-5(h).

(Added to NRS by 1987, 1016; A 1989, 380, 1005; 1993, 2412; 1997, 1248; 2009, 1257)



NRS 123.270 - Contracts or settlements to be written and acknowledged.

All marriage contracts or settlements must be in writing, and executed and acknowledged or proved in like manner as a conveyance of land is required to be executed and acknowledged or proved.

[27:119:1873; B 177; BH 525; C 536; RL 2181; NCL 3381]



NRS 123.280 - Recording in counties where real property situated.

When such marriage contract or settlement is acknowledged or proved, it must be recorded in the office of the recorder of every county in which any real property may be situated which is conveyed or affected by such contract.

[28:119:1873; B 178; BH 526; C 537; RL 2182; NCL 3382]



NRS 123.290 - Record of contract to impart notice.

When such marriage contract or settlement is deposited in the recorder s office for record, it shall, as to all property affected thereby in the county where the same is deposited, impart full notice to all persons of the contents thereof.

[29:119:1873; B 179; BH 527; C 538; RL 2183; NCL 3383]



NRS 123.300 - Effect of not recording contract or settlement.

No such marriage contract or settlement shall be valid as to any real property, or affect the same, except as between the parties thereto, until it shall be deposited for record with the recorder of the county in which such real property is situate.

[30:119:1873; B 180; BH 528; C 539; RL 2184; NCL 3384]



NRS 123.310 - Minors may make marriage contracts or settlements.

A minor capable of contracting marriage may make a valid marriage contract or settlement.

[31:119:1873; B 181; BH 529; C 540; RL 2185; NCL 3385]






Chapter 123A - Premarital Agreements (Uniform Act)

NRS 123A.010 - Short title.

This chapter may be cited as the Uniform Premarital Agreement Act.

(Added to NRS by 1989, 1003)



NRS 123A.020 - Application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting.

(Added to NRS by 1989, 1003)



NRS 123A.030 - Definitions.

As used in this chapter, unless the context otherwise requires:

1. Premarital agreement means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

2. Property means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.

(Added to NRS by 1989, 1003)



NRS 123A.040 - Formalities.

A premarital agreement must be in writing and signed by both parties. It is enforceable without consideration.

(Added to NRS by 1989, 1003)



NRS 123A.050 - Content.

1. Parties to a premarital agreement may contract with respect to:

(a) The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

(b) The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

(c) The disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;

(d) The modification or elimination of alimony or support or maintenance of a spouse;

(e) The making of a will, trust or other arrangement to carry out the provisions of the agreement;

(f) The ownership rights in and disposition of the death benefit from a life insurance policy;

(g) The choice of law governing the construction of the agreement; and

(h) Any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

2. The right of a child to support may not be adversely affected by a premarital agreement.

(Added to NRS by 1989, 1003)



NRS 123A.060 - Effect of marriage.

A premarital agreement becomes effective upon marriage.

(Added to NRS by 1989, 1004)



NRS 123A.070 - Amendment and revocation.

After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation is enforceable without consideration.

(Added to NRS by 1989, 1004)



NRS 123A.080 - Enforcement: Generally.

1. A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:

(a) That party did not execute the agreement voluntarily;

(b) The agreement was unconscionable when it was executed; or

(c) Before execution of the agreement, that party:

(1) Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(2) Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(3) Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

2. If a provision of a premarital agreement modifies or eliminates alimony or support or maintenance of a spouse, and that modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid that eligibility.

3. An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law.

(Added to NRS by 1989, 1004)



NRS 123A.090 - Enforcement: Void marriage.

If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.

(Added to NRS by 1989, 1004)



NRS 123A.100 - Limitation of actions.

Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.

(Added to NRS by 1989, 1004)






Chapter 125 - Dissolution of Marriage

NRS 125.005 - Referees in certain judicial districts: Appointment; duties; compensation.

1. In any action for divorce, annulment or separate maintenance, or any proceeding in which the support for or custody and visitation of a minor child is an issue, the district judge may appoint any person qualified by previous experience, training and demonstrated interest in domestic relations as referee.

2. Subject to the specifications and limitations stated in the order of appointment, the referee shall hear all disputed factual issues and make written findings of fact and recommendations to the district judge.

3. The proceedings before the referee must be conducted in the same manner as in the district court. The referee may rule upon the admissibility of evidence unless otherwise directed by the court. The referee may call the parties to the action and other witnesses and may examine them under oath.

4. The report of the referee must be furnished to each party or his or her attorney at the conclusion of the proceeding or as soon thereafter as possible. Within 10 days after receipt of the report, either party may file and serve upon the other party written objections to the report. If no objection is filed, the court shall accept the findings of fact unless clearly erroneous, and judgment may be entered thereon. If an objection is filed within the 10-day period, the court shall review the matter and enter such order, judgment or decree as is just, equitable and appropriate.

5. The compensation of a referee appointed pursuant to this section must not be taxed against the parties but must be fixed by the judge to be paid from appropriations made by the board of county commissioners for the expenses of the district court.

6. The provisions of this section apply only in judicial districts that do not include a county whose population is 700,000 or more.

(Added to NRS by 1985, 383; A 1991, 2179; 2011, 1149)



NRS 125.010 - Causes for divorce.

Divorce from the bonds of matrimony may be obtained for any of the following causes:

1. Insanity existing for 2 years prior to the commencement of the action. Upon this cause of action the court, before granting a divorce, shall require corroborative evidence of the insanity of the defendant at that time, and a decree granted on this ground shall not relieve the successful party from contributing to the support and maintenance of the defendant, and the court may require the plaintiff in such action to give bond therefor in an amount to be fixed by the court.

2. When the husband and wife have lived separate and apart for 1 year without cohabitation the court may, in its discretion, grant an absolute decree of divorce at the suit of either party.

3. Incompatibility.

[Part 22:33:1861; A 1875, 63; 1913, 10; 1913, 159; 1915, 26; 1921, 2; 1921, 385; 1923, 389; 1927, 126; 1931, 161; 1931 NCL 9460] + [1:111:1931; A 1939, 16; 1931 NCL 9467.06] (NRS A 1967, 805; 1969, 176; 1973, 736)



NRS 125.020 - Verified complaint; residence or domicile; jurisdiction of district court.

1. Divorce from the bonds of matrimony may be obtained for the causes provided in NRS 125.010, by verified complaint to the district court of any county:

(a) In which the cause therefor accrued;

(b) In which the defendant resides or may be found;

(c) In which the plaintiff resides;

(d) In which the parties last cohabited; or

(e) If plaintiff resided 6 weeks in the State before suit was brought.

2. Unless the cause of action accrued within the county while the plaintiff and defendant were actually domiciled therein, no court has jurisdiction to grant a divorce unless either the plaintiff or defendant has been resident of the State for a period of not less than 6 weeks preceding the commencement of the action.

[Part 22:33:1861; A 1875, 63; 1913, 10, 159; 1915, 26; 1921, 2, 386; 1923, 389; 1927, 126; 1931, 161; 1931 NCL 9460] (NRS A 1981, 179)



NRS 125.030 - Complaint may state cause in words of statute; either party may demand bill of particulars.

1. In actions for divorce the complaint of the plaintiff or the cross-claim or counterclaim of the defendant may state the cause or causes for divorce upon which the party or parties rely, in the words of the statute. In such case either party, after appearance of the defendant and upon 5 days written demand therefor, shall have a bill of particulars stating in detail the facts, dates, times and occasions upon which the plaintiff or the defendant relies for cause of action, and either party may, upon motion, be required to furnish in writing a further bill of particulars upon good cause shown.

2. Such bill or bills of particulars need not be filed, but if filed may be withdrawn upon the written consent of the parties.

[Part 22:33:1861; A 1875, 63; 1913, 10; 1913, 159; 1915, 26; 1921, 2; 1921, 385; 1923, 389; 1927, 126; 1931, 161; 1931 NCL 9460] + [2:222:1931; 1931 NCL 9467.04]



NRS 125.040 - Orders for support and cost of suit during pendency of action.

1. In any suit for divorce the court may, in its discretion, upon application by either party and notice to the other party, require either party to pay moneys necessary to assist the other party in accomplishing one or more of the following:

(a) To provide temporary maintenance for the other party;

(b) To provide temporary support for children of the parties; or

(c) To enable the other party to carry on or defend such suit.

2. The court may make any order affecting property of the parties, or either of them, which it may deem necessary or desirable to accomplish the purposes of this section. Such orders shall be made by the court only after taking into consideration the financial situation of each of the parties.

3. The court may make orders pursuant to this section concurrently with orders pursuant to NRS 125.470.

[Part 27:33:1861; A 1865, 99; 1915, 324; 1939, 18; 1931 NCL 9465] (NRS A 1963, 8; 1975, 246)



NRS 125.050 - Preliminary orders concerning property or pecuniary interests.

If, after the filing of the complaint, it is made to appear probable to the court that either party is about to do any act that would defeat or render less effectual any order which the court might ultimately make concerning the property or pecuniary interests, the court shall make such restraining order or other order as appears necessary to prevent the act or conduct and preserve the status quo pending final determination of the cause.

[Part 25:33:1861; A 1939, 18; 1943, 117; 1949, 54; 1943 NCL 9463] (NRS A 1979, 142)



NRS 125.070 - Judge to determine questions of law and fact.

The judge of the court shall determine all questions of law and fact arising in any divorce proceeding under the provisions of this chapter.

[29:33:1861; A 1939, 18; 1931 NCL 9467] (NRS A 1963, 543)



NRS 125.080 - Trial of divorce action may be private.

1. In any action for divorce, the court shall, upon demand of either party, direct that the trial and issue or issues of fact joined therein be private.

2. Except as otherwise provided in subsection 3, upon such demand of either party, all persons must be excluded from the court or chambers wherein the action is tried, except:

(a) The officers of the court;

(b) The parties;

(c) The counsel for the parties;

(d) The witnesses for the parties;

(e) The parents or guardians of the parties; and

(f) The siblings of the parties.

3. The court may, upon oral or written motion of either party, order a hearing to determine whether to exclude the parents, guardians or siblings of either party, or witnesses for either party, from the court or chambers wherein the action is tried. If good cause is shown for the exclusion of any such person, the court shall exclude any such person from the court or chambers wherein the action is tried.

[43:19:1865; B 948; BH 2462; C 2543; RL 4863; NCL 8405] + [3:222:1931; 1931 NCL 9467.05] (NRS A 2007, 188)



NRS 125.090 - Proceedings, pleadings and practice.

Except in a summary proceeding for divorce, the proceedings, pleadings and practice must conform to the Nevada Rules of Civil Procedure as nearly as conveniently possible, but all preliminary and final orders may be in such form as best effects the object of this chapter, and produces substantial justice.

[26:33:1861; B 219; BH 495; C 506; RL 5842; NCL 9464] (NRS A 1983, 416; 1985, 981)



NRS 125.100 - Reporting and transcription of evidence: Filing and costs.

1. When ordered by the court, the evidence in divorce actions shall be reported and transcribed and the transcript thereof filed with the pleadings in the case.

2. The cost of such transcript shall be immediately computed by the reporter and paid by the party ordered by the court to do so to the clerk of the court, who shall pay the same to the reporter upon receiving from the latter the transcript of evidence.

3. In all cases heretofore or hereafter where a transcript of evidence has not been filed due to the death of the reporter, and a period of not less than 5 years has elapsed and no claim has been made during that period by any party, the amount of money on deposit with the clerk, and payable to such reporter if a transcript of the evidence had been filed, shall be, by the clerk, paid to the county treasurer, who shall deposit the same in the county general fund.

[Part 1:352:1953] (NRS A 1957, 270)



NRS 125.110 - What pleadings and papers open to public inspection; written request of party for sealing.

1. In any action for divorce, the following papers and pleadings in the action shall be open to public inspection in the clerk s office:

(a) In case the complaint is not answered by the defendant, the summons, with the affidavit or proof of service; the complaint with memorandum endorsed thereon that the default of the defendant in not answering was entered, and the judgment; and in case where service is made by publication, the affidavit for publication of summons and the order directing the publication of summons.

(b) In all other cases, the pleadings, the finding of the court, any order made on motion as provided in Nevada Rules of Civil Procedure, and the judgment.

2. All other papers, records, proceedings and evidence, including exhibits and transcript of the testimony, shall, upon the written request of either party to the action, filed with the clerk, be sealed and shall not be open to inspection except to the parties or their attorneys, or when required as evidence in another action or proceeding.

[1:222:1931; 1931 NCL 9467.03] (NRS A 1963, 544)



NRS 125.120 - Court may grant divorce to either party.

In any action for divorce when it appears to the court that grounds for divorce exist, the court in its discretion may grant a divorce to either party.

[30:33:1861; added 1931, 179; 1931 NCL 9467.01] (NRS A 1957, 150; 1959, 778; 1973, 736)



NRS 125.123 - Application for decree of divorce by default; affidavit.

An application for a decree of divorce by default may be made by affidavit unless the court requires oral testimony of the witnesses. If there is a marital settlement agreement, it must be identified in the affidavit and attached to the affidavit as an exhibit. Any affidavit made to support the application, including an affidavit to corroborate residency, must:

1. Be based upon the personal knowledge of the affiant;

2. Contain only facts which would be admissible in evidence;

3. Give factual support to each allegation in the application; and

4. Establish that the affiant is competent to testify to the contents of the affidavit.

(Added to NRS by 1985, 981; A 1987, 1179)



NRS 125.130 - Decree of divorce final and absolute; duties of court concerning social security numbers of parties; order changing name of wife.

1. A judgment or decree of divorce granted pursuant to the provisions of this chapter is a final decree.

2. Whenever a decree of divorce from the bonds of matrimony is granted in this State by a court of competent authority, the decree fully and completely dissolves the marriage contract as to both parties.

3. A court that grants a decree of divorce pursuant to the provisions of this section shall ensure that the social security numbers of both parties are placed in the records relating to the matter and, except as otherwise required to carry out a specific statute, maintained in a confidential manner.

4. In all suits for divorce, if a divorce is granted, the court may, for just and reasonable cause and by an appropriate order embodied in its decree, change the name of the wife to any former name which she has legally borne.

[Part 22:33:1861; A 1875, 63; 1913, 10; 1913, 159; 1915, 26; 1921, 2; 1921, 385; 1923, 389; 1927, 126; 1931, 161; 1931 NCL 9460] + [28:33:1861; A 1939, 18; 1931 NCL 9466] (NRS A 1975, 247; 1997, 2288; 1999, 2679; 2009, 955)



NRS 125.141 - Offer to allow decree concerning property rights of parties: Acceptance and rejection; entry of judgment in accordance with offer; effect of party who rejects offer failing to obtain more favorable judgment.

1. In any action for divorce, at any time more than 10 days before trial, a party may serve upon the opposing party a written offer to allow a decree to be entered concerning the property rights of the parties in accordance with the terms and conditions of the offer.

2. If an offer made by a party pursuant to this section is accepted by the opposing party and approved by the court, the court shall, upon entry of the decree of divorce, enter judgment in accordance with the terms and conditions of the offer.

3. If an offer made by a party pursuant to this section is not accepted by the opposing party before trial or within 10 days after it is made, whichever occurs first, the offer shall be deemed rejected and cannot be given in evidence upon the trial. The rejection of an offer does not preclude either party from making another offer pursuant to this section.

4. If an offer is deemed rejected pursuant to subsection 3 and the party who rejected the offer fails to obtain a more favorable judgment concerning the property rights that would have been resolved by the offer if it had been accepted, the court may do any or all of the following:

(a) Order the party who rejected the offer to pay the taxable costs of the opposing party that relate to the adjudication of those property rights.

(b) Order the party who rejected the offer to pay the reasonable attorney s fees incurred by the opposing party after the date of the offer that relate to the adjudication of those property rights.

(c) Prohibit the party who rejected the offer from recovering any costs or attorney s fees that relate to the adjudication of those property rights, except that the court may not, pursuant to the provisions of this paragraph, prohibit the party from recovering any preliminary attorney s fees that were awarded to the party during the pendency of the divorce action.

5. In determining whether to take any action described in subsection 4, the court shall consider:

(a) Whether each party was represented by counsel when the offer was made;

(b) Whether the issues related to the property rights of the parties were conducive to an offer made pursuant to this section;

(c) Whether the offer was made in good faith and was reasonable with respect to its timing and its amount;

(d) Whether rejection of the offer was done in bad faith or was grossly unreasonable;

(e) Whether, during the pendency of the divorce action, the conduct of the party who rejected the offer or his or her counsel furthered or frustrated the policy of the law to promote settlement of litigation and to reduce the costs of litigation by encouraging cooperation between the parties and their counsel;

(f) Whether the judgment differs from the terms and conditions of the offer in such a manner, with respect to the property rights that would have been resolved by the offer if it had been accepted, that the court cannot make a clear determination whether the party failed to obtain a more favorable judgment concerning those property rights; and

(g) Whether the divorce action involved so many changes in the issues that the court cannot make a clear determination whether the party failed to obtain a more favorable judgment concerning the property rights that would have been resolved by the offer if it had been accepted.

6. The provisions of this section do not apply to any issues related to the custody of a child, the support of a child or the support of a spouse. If any offer that is made by a party pursuant to this section includes any such issue, the offer shall be deemed to be void in its entirety and all terms and conditions of the offer, including, without limitation, all terms and conditions related to the property rights of the parties, shall be deemed to have no force or effect pursuant to this section.

(Added to NRS by 1999, 2022)



NRS 125.150 - Alimony and adjudication of property rights; award of attorney s fee; subsequent modification by court.

Except as otherwise provided in NRS 125.155 and unless the action is contrary to a premarital agreement between the parties which is enforceable pursuant to chapter 123A of NRS:

1. In granting a divorce, the court:

(a) May award such alimony to the wife or to the husband, in a specified principal sum or as specified periodic payments, as appears just and equitable; and

(b) Shall, to the extent practicable, make an equal disposition of the community property of the parties, except that the court may make an unequal disposition of the community property in such proportions as it deems just if the court finds a compelling reason to do so and sets forth in writing the reasons for making the unequal disposition.

2. Except as otherwise provided in this subsection, in granting a divorce, the court shall dispose of any property held in joint tenancy in the manner set forth in subsection 1 for the disposition of community property. If a party has made a contribution of separate property to the acquisition or improvement of property held in joint tenancy, the court may provide for the reimbursement of that party for his or her contribution. The amount of reimbursement must not exceed the amount of the contribution of separate property that can be traced to the acquisition or improvement of property held in joint tenancy, without interest or any adjustment because of an increase in the value of the property held in joint tenancy. The amount of reimbursement must not exceed the value, at the time of the disposition, of the property held in joint tenancy for which the contribution of separate property was made. In determining whether to provide for the reimbursement, in whole or in part, of a party who has contributed separate property, the court shall consider:

(a) The intention of the parties in placing the property in joint tenancy;

(b) The length of the marriage; and

(c) Any other factor which the court deems relevant in making a just and equitable disposition of that property.

As used in this subsection, contribution includes, without limitation, a down payment, a payment for the acquisition or improvement of property, and a payment reducing the principal of a loan used to finance the purchase or improvement of property. The term does not include a payment of interest on a loan used to finance the purchase or improvement of property, or a payment made for maintenance, insurance or taxes on property.

3. Except as otherwise provided in NRS 125.141, whether or not application for suit money has been made under the provisions of NRS 125.040, the court may award a reasonable attorney s fee to either party to an action for divorce.

4. In granting a divorce, the court may also set apart such portion of the husband s separate property for the wife s support, the wife s separate property for the husband s support or the separate property of either spouse for the support of their children as is deemed just and equitable.

5. In the event of the death of either party or the subsequent remarriage of the spouse to whom specified periodic payments were to be made, all the payments required by the decree must cease, unless it was otherwise ordered by the court.

6. If the court adjudicates the property rights of the parties, or an agreement by the parties settling their property rights has been approved by the court, whether or not the court has retained jurisdiction to modify them, the adjudication of property rights, and the agreements settling property rights, may nevertheless at any time thereafter be modified by the court upon written stipulation signed and acknowledged by the parties to the action, and in accordance with the terms thereof.

7. If a decree of divorce, or an agreement between the parties which was ratified, adopted or approved in a decree of divorce, provides for specified periodic payments of alimony, the decree or agreement is not subject to modification by the court as to accrued payments. Payments pursuant to a decree entered on or after July 1, 1975, which have not accrued at the time a motion for modification is filed may be modified upon a showing of changed circumstances, whether or not the court has expressly retained jurisdiction for the modification. In addition to any other factors the court considers relevant in determining whether to modify the order, the court shall consider whether the income of the spouse who is ordered to pay alimony, as indicated on the spouse s federal income tax return for the preceding calendar year, has been reduced to such a level that the spouse is financially unable to pay the amount of alimony the spouse has been ordered to pay.

8. In addition to any other factors the court considers relevant in determining whether to award alimony and the amount of such an award, the court shall consider:

(a) The financial condition of each spouse;

(b) The nature and value of the respective property of each spouse;

(c) The contribution of each spouse to any property held by the spouses pursuant to NRS 123.030;

(d) The duration of the marriage;

(e) The income, earning capacity, age and health of each spouse;

(f) The standard of living during the marriage;

(g) The career before the marriage of the spouse who would receive the alimony;

(h) The existence of specialized education or training or the level of marketable skills attained by each spouse during the marriage;

(i) The contribution of either spouse as homemaker;

(j) The award of property granted by the court in the divorce, other than child support and alimony, to the spouse who would receive the alimony; and

(k) The physical and mental condition of each party as it relates to the financial condition, health and ability to work of that spouse.

9. In granting a divorce, the court shall consider the need to grant alimony to a spouse for the purpose of obtaining training or education relating to a job, career or profession. In addition to any other factors the court considers relevant in determining whether such alimony should be granted, the court shall consider:

(a) Whether the spouse who would pay such alimony has obtained greater job skills or education during the marriage; and

(b) Whether the spouse who would receive such alimony provided financial support while the other spouse obtained job skills or education.

10. If the court determines that alimony should be awarded pursuant to the provisions of subsection 9:

(a) The court, in its order, shall provide for the time within which the spouse who is the recipient of the alimony must commence the training or education relating to a job, career or profession.

(b) The spouse who is ordered to pay the alimony may, upon changed circumstances, file a motion to modify the order.

(c) The spouse who is the recipient of the alimony may be granted, in addition to any other alimony granted by the court, money to provide for:

(1) Testing of the recipient s skills relating to a job, career or profession;

(2) Evaluation of the recipient s abilities and goals relating to a job, career or profession;

(3) Guidance for the recipient in establishing a specific plan for training or education relating to a job, career or profession;

(4) Subsidization of an employer s costs incurred in training the recipient;

(5) Assisting the recipient to search for a job; or

(6) Payment of the costs of tuition, books and fees for:

(I) The equivalent of a high school diploma;

(II) College courses which are directly applicable to the recipient s goals for his or her career; or

(III) Courses of training in skills desirable for employment.

11. For the purposes of this section, a change of 20 percent or more in the gross monthly income of a spouse who is ordered to pay alimony shall be deemed to constitute changed circumstances requiring a review for modification of the payments of alimony. As used in this subsection, gross monthly income has the meaning ascribed to it in NRS 125B.070.

[Part 25:33:1861; A 1939, 18; 1943, 117; 1949, 54; 1943 NCL 9463] (NRS A 1961, 401; 1975, 1588; 1979, 1821; 1989, 744, 1005; 1993, 240, 2550; 1995, 1968; 1999, 2023; 2003, 544; 2007, 2479; 2013, 2953)



NRS 125.155 - Pension or retirement benefit provided by Public Employees Retirement System or Judicial Retirement Plan: Determination of value of interest or entitlement; disposition; termination of obligation to pay.

Unless the action is contrary to a premarital agreement between the parties which is enforceable pursuant to chapter 123A of NRS or is prohibited by specific statute:

1. In determining the value of an interest in or entitlement to a pension or retirement benefit provided by the Public Employees Retirement System pursuant to chapter 286 of NRS or the Judicial Retirement Plan established pursuant to NRS 1A.300, the court:

(a) Shall base its determination upon the number of years or portion thereof that the contributing party was employed and received the interest or entitlement, beginning on the date of the marriage and ending on the date on which a decree of legal separation or divorce is entered; and

(b) Shall not base its determination upon any estimated increase in the value of the interest or entitlement resulting from a promotion, raise or any other efforts made by the party who contributed to the interest or entitlement as a result of his or her continued employment after the date of a decree of legal separation or divorce.

2. The court may, in making a disposition of a pension or retirement benefit provided by the Public Employees Retirement System or the Judicial Retirement Plan, order that the benefit not be paid before the date on which the participating party retires. To ensure that the party who is not a participant will receive payment for the benefits, the court may:

(a) On its own motion or pursuant to an agreement of the parties, require the participating party to furnish a performance or surety bond, executed by the participating party as principal and by a corporation qualified under the laws of this state as surety, made payable to the party who is not a participant under the plan, and conditioned upon the payment of the pension or retirement benefits. The bond must be in a principal sum equal to the amount of the determined interest of the nonparticipating party in the pension or retirement benefits and must be in a form prescribed by the court.

(b) On its own motion or pursuant to an agreement of the parties, require the participating party to purchase a policy of life insurance. The amount payable under the policy must be equal to the determined interest of the nonparticipating party in the pension or retirement benefits. The nonparticipating party must be named as a beneficiary under the policy and must remain a named beneficiary until the participating party retires.

(c) Pursuant to an agreement of the parties, increase the value of the determined interest of the nonparticipating party in the pension or retirement benefit as compensation for the delay in payment of the benefit to that party.

(d) On its own motion or pursuant to an agreement of the parties, allow the participating party to provide any other form of security which ensures the payment of the determined interest of the nonparticipating party in the pension or retirement benefit.

3. If a party receives an interest in or an entitlement to a pension or retirement benefit which the party would not otherwise have an interest in or be entitled to if not for a disposition made pursuant to this section, the interest or entitlement and any related obligation to pay that interest or entitlement terminates upon the death of either party unless pursuant to:

(a) An agreement of the parties; or

(b) An order of the court,

a party who is a participant in the Public Employees Retirement System or the Judicial Retirement Plan provides an alternative to an unmodified service retirement allowance pursuant to NRS 1A.450 or 286.590.

(Added to NRS by 1995, 1967; A 2001 Special Session, 92)



NRS 125.180 - Judgment for arrearages in payment of alimony and support.

1. When either party to an action for divorce, makes default in paying any sum of money as required by the judgment or order directing the payment thereof, the district court may make an order directing entry of judgment for the amount of such arrears, together with costs and a reasonable attorney s fee.

2. The application for such order shall be upon such notice to the defaulting party as the court may direct.

3. The judgment may be enforced by execution or in any other manner provided by law for the collection of money judgments.

4. The relief herein provided for is in addition to any other remedy provided by law.

[Part 1:147:1953; A 1955, 182] (NRS A 1975, 1589)



NRS 125.181 - Summary proceeding for divorce: Conditions.

A marriage may be dissolved by the summary procedure for divorce set forth in NRS 125.181 to 125.184, inclusive, when all of the following conditions exist at the time the proceeding is commenced:

1. Either party has met the jurisdictional requirements of NRS 125.020.

2. The husband and wife have lived separate and apart for 1 year without cohabitation or they are incompatible.

3. There are no minor children of the relationship of the parties born before or during the marriage or adopted by the parties during the marriage and the wife, to her knowledge, is not pregnant, or the parties have executed an agreement as to the custody of any children and setting forth the amount and manner of their support.

4. There is no community or joint property or the parties have executed an agreement setting forth the division of community property and the assumption of liabilities of the community, if any, and have executed any deeds, certificates of title, bills of sale or other evidence of transfer necessary to effectuate the agreement.

5. The parties waive any rights to spousal support or the parties have executed an agreement setting forth the amount and manner of spousal support.

6. The parties waive their respective rights to written notice of entry of the decree of divorce, to appeal, to request findings of fact and conclusions of law and to move for a new trial.

7. The parties desire that the court enter a decree of divorce.

(Added to NRS by 1983, 415; A 1987, 1180)



NRS 125.182 - Summary proceeding for divorce: Commencement of action; contents of petition; affidavit of corroboration of residency.

1. A summary proceeding for divorce may be commenced by filing in any district court a joint petition, signed under oath by both the husband and the wife, stating that as of the date of filing, every condition set forth in NRS 125.181 has been met and specifying the:

(a) Facts which support the jurisdictional requirements of NRS 125.020; and

(b) Grounds for the divorce.

2. The petition must also state:

(a) The date and the place of the marriage.

(b) The mailing address of both the husband and the wife.

(c) Whether there are minor children of the relationship of the parties born before or during the marriage or adopted by the parties during the marriage, or the wife, to her knowledge, is pregnant.

(d) Whether the wife elects to have her maiden or former name restored and, if so, the name to be restored.

3. An affidavit of corroboration of residency which complies with the provisions of subsections 1, 2 and 4 of NRS 125.123 must accompany the petition. If there is a marital settlement agreement which the parties wish the court to approve or make a part of the decree, it must be identified and attached to the petition as an exhibit.

(Added to NRS by 1983, 415; A 1987, 1180)



NRS 125.183 - Summary proceeding for divorce: Termination of proceeding by revocation of petition.

1. At any time before the entry of a final judgment, either party to the marriage may revoke the joint petition and thereby terminate the summary proceeding for divorce.

2. The revocation may be effected by filing a notice of revocation with the clerk of the court in which the proceeding was commenced.

3. The revoking party shall send a copy of the notice of revocation to the other party by first-class mail, postage prepaid, at his or her last known address.

(Added to NRS by 1983, 415)



NRS 125.184 - Summary proceeding for divorce: Entry of final judgment.

1. Entry of the final judgment upon a petition for a summary proceeding for divorce constitutes a final adjudication of the rights and obligations of the parties with respect to the status of the marriage and the property rights of the parties and waives the respective rights of the parties to written notice of entry of the judgment or decree, to appeal, to request findings of fact and conclusions of law and to move for a new trial.

2. A final judgment entered pursuant to this section does not prejudice or bar the rights of either of the parties to institute an action to set aside the final judgment for fraud, duress, accident, mistake or other grounds recognized at law or in equity.

(Added to NRS by 1983, 416; A 1987, 1181)



NRS 125.185 - Valid divorce in Nevada not subject to contest or attack by third persons not parties to divorce.

No divorce from the bonds of matrimony heretofore or hereafter granted by a court of competent jurisdiction of the State of Nevada, which divorce is valid and binding upon each of the parties thereto, may be contested or attacked by third persons not parties thereto.

(Added to NRS by 1959, 554)



NRS 125.190 - Action by spouse for permanent support and maintenance.

When a person has any cause of action for divorce or when a person has been deserted and the desertion has continued for 90 days, the person may, without applying for a divorce, maintain in the district court an action against his or her spouse for permanent support and maintenance of himself or herself and their children.

[1:97:1913; 1919 RL p. 3365; NCL 9468] (NRS A 1981, 184)



NRS 125.200 - Power of court to require spouse to pay expenses of litigation and support.

1. Except as otherwise provided in subsection 2, during the pendency of an action brought pursuant to NRS 125.190, the court may, in its discretion, require either spouse to pay any money necessary for the prosecution of the action and for the support and maintenance of the other spouse and their children.

2. The court may not require either spouse to pay for the support or maintenance of the other spouse if it is contrary to a premarital agreement between the parties which is enforceable pursuant to chapter 123A of NRS.

[2:97:1913; 1919 RL p. 3365; NCL 9469] (NRS A 1981, 184; 1989, 1007)



NRS 125.210 - Powers of court respecting property and support of spouse and children.

1. Except as otherwise provided in subsection 2, in any action brought pursuant to NRS 125.190, the court may:

(a) Assign and decree to either spouse the possession of any real or personal property of the other spouse;

(b) Order or decree the payment of a fixed sum of money for the support of the other spouse and their children;

(c) Provide that the payment of that money be secured upon real estate or other security, or make any other suitable provision; and

(d) Determine the time and manner in which the payments must be made.

2. The court may not:

(a) Assign and decree to either spouse the possession of any real or personal property of the other spouse; or

(b) Order or decree the payment of a fixed sum of money for the support of the other spouse,

if it is contrary to a premarital agreement between the spouses which is enforceable pursuant to chapter 123A of NRS.

3. Except as otherwise provided in chapter 130 of NRS, the court may change, modify or revoke its orders and decrees from time to time.

4. No order or decree is effective beyond the joint lives of the husband and wife.

[3:97:1913; 1919 RL p. 3366; NCL 9470] (NRS A 1981, 184; 1989, 1007; 1997, 2288, 2289)



NRS 125.220 - Complaining spouse may record notice of lis pendens; either spouse may be enjoined from disposing of property.

1. At any time after the filing of the complaint, the complaining spouse may record a notice of pendency of the action in the office of the county recorder of any county in which the other spouse may have real property. The notice has the same effect as notice in actions directly affecting real property.

2. The court may enjoin either spouse from disposing of any property during the pendency of the action.

[4:97:1913; 1919 RL p. 3366; NCL 9471] (NRS A 1981, 185; 2001, 1756)



NRS 125.230 - Orders concerning custody, control and support of minor children; duties of court concerning social security numbers of parties.

1. The court in such actions may make such preliminary and final orders as it may deem proper for the custody, control and support of any minor child or children of the parties.

2. A court that enters an order pursuant to subsection 1 for the support of any minor child or children shall ensure that the social security numbers of the parties are provided to the Division of Welfare and Supportive Services of the Department of Health and Human Services.

[5:97:1913; 1919 RL p. 3366; NCL 9472] (NRS A 1997, 2289; 1999, 2680; 2009, 955)



NRS 125.240 - Enforcement of judgment and orders: Remedies.

The final judgment and any order made before or after judgment may be enforced by the court by such order as it deems necessary. A receiver may be appointed, security may be required, execution may issue, real or personal property of either spouse may be sold as under execution in other cases, and disobedience of any order may be punished as a contempt.

[6:97:1913; 1919 RL p. 3366; NCL 9473] (NRS A 1981, 185)



NRS 125.250 - Procedure and practice as in actions for divorce.

In all cases commenced under NRS 125.190 to 125.280, inclusive, the proceedings and practice must be the same, as nearly as may be, as those provided in actions for divorce. Suit may be brought in the county in which either party resides at the time the suit is commenced, or in the county in which the spouse may be found.

[7:97:1913; 1919 RL p. 3366; NCL 9474] (NRS A 1981, 185)



NRS 125.260 - Reporting and transcription of evidence: Filing and costs.

1. When ordered by the court, the evidence in separate maintenance actions shall be reported and transcribed and the transcript thereof filed with the pleadings in the case.

2. The cost of such transcript shall be immediately computed by the reporter and paid by the party ordered by the court to do so to the clerk of the court, who shall pay the same to the reporter upon receiving from the latter the transcript of evidence.

3. In all cases heretofore or hereafter where a transcript of evidence has not been filed due to the death of the reporter, and a period of not less than 5 years has elapsed and no claim has been made during that period by any party, the amount of money on deposit with the clerk, and payable to such reporter if a transcript of the evidence had been filed, shall be, by the clerk, paid to the county treasurer, who shall deposit the same in the county general fund.

[Part 1:352:1953] (NRS A 1957, 271)



NRS 125.270 - Installment judgments for support subject to modification as to installments not accrued.

1. In separate maintenance actions, installment judgments for support shall not be subject to modification as to accrued installments, but only as to installments not accrued at the time a motion for modification is filed.

2. The provisions of this section shall not preclude the parties from entering into a stipulation as to accrued installments prior to the time a motion for modification is filed.

[Part 1:79:1949; 1943 NCL 9474.01]



NRS 125.280 - Judgment for arrearages in payment of support.

1. In an action for separation, where payment of any sum of money required by judgment or order is in default, the district court may make an order directing the entry of judgment for the amount of the arrears, together with costs and disbursements not to exceed $10 and a reasonable attorney s fee.

2. The application for such order must be upon such notice to the parties as the court may direct.

3. The judgment may be enforced by execution or in any other manner provided by law for the collection of money judgments.

4. The relief herein provided for is in addition to any other remedy a party has under the law.

[Part 1:147:1953; A 1955, 182] (NRS A 1981, 185)



NRS 125.290 - Void marriages.

All marriages which are prohibited by law because of:

1. Consanguinity between the parties; or

2. Either of the parties having a former husband or wife then living, if solemnized within this State,

are void without any decree of divorce or annulment or other legal proceedings. A marriage void under this section shall not bar prosecution for the crime of bigamy pursuant to NRS 201.160.

[18:33:1861; B 211; BH 487; C 498; RL 2354; NCL 4066] (NRS A 1959, 195; 1967, 531; 1973, 201)



NRS 125.300 - Voidable marriages: Causes for annulment.

A marriage may be annulled for any of the causes provided in NRS 125.320 to 125.350, inclusive.

[Part 1:147:1931; A 1951, 58] (NRS A 1959, 196)



NRS 125.320 - Cause for annulment: Lack of consent of parent or guardian.

1. When the consent of the father, mother, guardian or district court, as required by NRS 122.020 or 122.025, has not been obtained, the marriage is void from the time its nullity is declared by a court of competent jurisdiction.

2. If the consent required by NRS 122.020 or 122.025 is not first obtained, the marriage contracted without the consent of the father, mother, guardian or district court may be annulled upon application by or on behalf of the person who fails to obtain such consent, unless such person after reaching the age of 18 years freely cohabits for any time with the other party to the marriage as husband and wife. Any such annulment proceedings must be brought within 1 year after such person reaches the age of 18 years.

[Part 2:33:1861; A 1867, 88; 1891, 15; 1947, 445; 1943 NCL 4051] + [Part 19:33:1861; A 1947, 445; 1943 NCL 4067] + [Part 20:33:1861; A 1947, 445; 1943 NCL 4068] (NRS A 1973, 1578; 1975, 1818; 1977, 275)



NRS 125.330 - Cause for annulment: Want of understanding.

1. When either of the parties to a marriage for want of understanding shall be incapable of assenting thereto, the marriage shall be void from the time its nullity shall be declared by a court of competent authority.

2. The marriage of any insane person shall not be adjudged void, after his or her restoration to reason, if it shall appear that the parties freely cohabited together as husband and wife after such insane person was restored to a sound mind.

[Part 19:33:1861; A 1947, 445; 1943 NCL 4067] + [20:33:1861; A 1947, 445; 1943 NCL 4068]



NRS 125.340 - Cause for annulment: Fraud.

1. If the consent of either party was obtained by fraud and fraud has been proved, the marriage shall be void from the time its nullity shall be declared by a court of competent authority.

2. No marriage may be annulled for fraud if the parties to the marriage voluntarily cohabit as husband and wife having received knowledge of such fraud.

[Part 19:33:1861; A 1947, 445; 1943 NCL 4067]



NRS 125.350 - Cause for annulment: Grounds for declaring contract void in equity.

A marriage may be annulled for any cause which is a ground for annulling or declaring void a contract in a court of equity.

[Part 1:147:1931; A 1951, 58]



NRS 125.360 - Annulment of marriage contracted within State: No requirement of residence.

Annulment of marriages contracted, performed or entered into within the State of Nevada may be obtained by complaint, under oath, to any district court of the State of Nevada for any cause provided by law for annulment of marriage.

[Part 1:147:1931; A 1951, 58]



NRS 125.370 - Annulment of marriage not contracted within State: Jurisdiction of district court.

1. Annulment of marriages contracted, performed or entered into without the State of Nevada may, for any cause provided by law for annulment of marriage, be obtained by complaint, under oath, to the district court of any county if the plaintiff shall have resided 6 weeks in the State before suit be brought; otherwise, by complaint, under oath, to the district court of the county in which:

(a) The defendant shall reside or be found; or

(b) The plaintiff shall reside, if the latter be the county in which the parties last cohabited.

2. No court in this State shall have authority to annul any marriage contracted, performed or entered into without the State of Nevada unless one of the parties shall have resided in this State for the period of 6 weeks before filing of the complaint.

[Part 1:147:1931; A 1951, 58] + [3:147:1931; 1931 NCL 4070.02]



NRS 125.380 - Cause for annulment may be pleaded in divorce complaint.

A cause of action for annulment may be pleaded in the same complaint with a cause of action for divorce.

[Part 1:147:1931; A 1951, 58]



NRS 125.390 - Action in rem; status of parties determined.

Any action brought in this State for annulment of marriage shall be an action in rem, and in addition to annulling or declaring the contract of marriage void the courts shall regulate and determine the status of the parties.

[2:147:1931; 1931 NCL 4070.01]



NRS 125.400 - Service of process.

In any suits brought under this chapter for annulment of marriage, process shall be served in the same manner as in actions at law, and the courts shall have the same power upon a substituted or constructive service of process to annul a marriage and regulate and determine the status of the parties as they would have had if process had been personally served.

[4:147:1931; 1931 NCL 4070.03]



NRS 125.410 - Issue of marriages are legitimate.

1. Nothing in this chapter shall be construed so as to make the issue of any marriage illegitimate if the person or persons shall not be of lawful age.

2. The issue of all marriages deemed null in law shall be legitimate.

[Part 2:33:1861; A 1867, 88; 1891, 15; 1947, 445; 1943 NCL 4051] + [Part 298:107:1941; 1931 NCL 9882.298]



NRS 125.420 - Presumption: Law of another state same as law of Nevada.

In any suit in this State for an annulment of marriage in anywise affected by the law of another state, it shall be presumed that the law of such other state is the same as the law of this State, unless and until the law of such other state shall be alleged and proved.

[5:147:1931; 1931 NCL 4070.04]



NRS 125.430 - Reporting and transcription of evidence: Filing and costs.

1. When ordered by the court, the evidence in annulment of marriage actions shall be reported and transcribed and the transcript thereof filed with the pleadings in the case.

2. The cost of such transcript shall be immediately computed by the reporter and paid by the party ordered by the court to do so to the clerk of the court, who shall pay the same to the reporter upon receiving from the latter the transcript of evidence.

3. In all cases heretofore or hereafter where a transcript of evidence has not been filed due to the death of the reporter, and a period of not less than 5 years has elapsed and no claim has been made during that period by any party, the amount of money on deposit with the clerk, and payable to such reporter if a transcript of the evidence had been filed, shall be, by the clerk, paid to the county treasurer, who shall deposit the same in the county general fund.

[Part 1:352:1953] (NRS A 1957, 271)



NRS 125.440 - Judgment for arrearages in payment of support.

1. When either party to an action for annulment or declaration of nullity of a void marriage, makes default in paying any sum of money as required by the judgment or order directing the payment thereof, the district court may make an order directing the entry of judgment for the amount of such arrears, together with costs and a reasonable attorney s fee.

2. The application for such order shall be upon such notice to the defaulting party as the court may direct.

3. The judgment may be enforced by execution or in any other manner provided by law for the collection of money judgments.

4. The relief herein provided for is in addition to any other remedy provided by law.

[Part 1:147:1953; A 1955, 182] (NRS A 1975, 1818)



NRS 125.450 - Order for medical and other care, support, education and maintenance required.

1. No court may grant a divorce, separate maintenance or annulment pursuant to this chapter, if there are one or more minor children residing in this State who are the issue of the relationship, without first providing for the medical and other care, support, education and maintenance of those children as required by chapter 125B of NRS.

2. Every order for the support of a child issued or modified after January 1, 1990, must include an order directing the withholding or assignment of income for the payment of the support unless one of the parties demonstrates and the court finds good cause for the postponement of the withholding or assignment or all parties otherwise agree in writing. Such an order for withholding or assignment must be carried out in the manner provided in chapter 31A of NRS for the withholding or assignment of income.

(Added to NRS by 1983, 1875; A 1985, 1430; 1987, 2250; 1989, 669; 1997, 2289)



NRS 125.460 - State policy.

The Legislature declares that it is the policy of this State:

1. To ensure that minor children have frequent associations and a continuing relationship with both parents after the parents have become separated or have dissolved their marriage; and

2. To encourage such parents to share the rights and responsibilities of child rearing.

(Added to NRS by 1981, 283) (Substituted in revision for NRS 125.132)



NRS 125.465 - Married parents have joint custody until otherwise ordered by court.

If a court has not made a determination regarding the custody of a child and the parents of the child are married to each other, each parent has joint legal custody of the child until otherwise ordered by a court of competent jurisdiction.

(Added to NRS by 1993, 1425)



NRS 125.470 - Order for production of child before court; determinations concerning physical custody of child.

1. If, during any proceeding brought under this chapter, either before or after the entry of a final order concerning the custody of a minor child, it appears to the court that any minor child of either party has been, or is likely to be, taken or removed out of this State or concealed within this State, the court shall forthwith order such child to be produced before it and make such disposition of the child s custody as appears most advantageous to and in the best interest of the child and most likely to secure to him or her the benefit of the final order or the modification or termination of the final order to be made in his or her behalf.

2. If, during any proceeding brought under this chapter, either before or after the entry of a final order concerning the custody of a minor child, the court finds that it would be in the best interest of the minor child, the court may enter an order providing that a party may, with the assistance of the appropriate law enforcement agency, obtain physical custody of the child from the party having physical custody of the child. The order must provide that if the party obtains physical custody of the child, the child must be produced before the court as soon as practicable to allow the court to make such disposition of the child s custody as appears most advantageous to and in the best interest of the child and most likely to secure to him or her the benefit of the final order or the modification or termination of the final order to be made in his or her behalf.

3. If the court enters an order pursuant to subsection 2 providing that a party may obtain physical custody of a child, the court shall order that party to give the party having physical custody of the child notice at least 24 hours before the time at which he or she intends to obtain physical custody of the child, unless the court deems that requiring the notice would likely defeat the purpose of the order.

4. All orders for a party to appear with a child issued pursuant to this section may be enforced by issuing a warrant of arrest against that party to secure his or her appearance with the child.

5. A proceeding under this section must be given priority on the court calendar.

[Part 24:33:1861; A 1947, 271; 1953, 116] (NRS A 1979, 142, 367, 368; 1993, 2136; 1999, 737; 2003, 1004)



NRS 125.480 - Best interests of child; preferences; presumptions when court determines parent or person seeking custody is perpetrator of domestic violence or has committed act of abduction against child or any other child.

1. In determining custody of a minor child in an action brought under this chapter, the sole consideration of the court is the best interest of the child. If it appears to the court that joint custody would be in the best interest of the child, the court may grant custody to the parties jointly.

2. Preference must not be given to either parent for the sole reason that the parent is the mother or the father of the child.

3. The court shall award custody in the following order of preference unless in a particular case the best interest of the child requires otherwise:

(a) To both parents jointly pursuant to NRS 125.490 or to either parent. If the court does not enter an order awarding joint custody of a child after either parent has applied for joint custody, the court shall state in its decision the reason for its denial of the parent s application.

(b) To a person or persons in whose home the child has been living and where the child has had a wholesome and stable environment.

(c) To any person related within the fifth degree of consanguinity to the child whom the court finds suitable and able to provide proper care and guidance for the child, regardless of whether the relative resides within this State.

(d) To any other person or persons whom the court finds suitable and able to provide proper care and guidance for the child.

4. In determining the best interest of the child, the court shall consider and set forth its specific findings concerning, among other things:

(a) The wishes of the child if the child is of sufficient age and capacity to form an intelligent preference as to his or her custody.

(b) Any nomination by a parent or a guardian for the child.

(c) Which parent is more likely to allow the child to have frequent associations and a continuing relationship with the noncustodial parent.

(d) The level of conflict between the parents.

(e) The ability of the parents to cooperate to meet the needs of the child.

(f) The mental and physical health of the parents.

(g) The physical, developmental and emotional needs of the child.

(h) The nature of the relationship of the child with each parent.

(i) The ability of the child to maintain a relationship with any sibling.

(j) Any history of parental abuse or neglect of the child or a sibling of the child.

(k) Whether either parent or any other person seeking custody has engaged in an act of domestic violence against the child, a parent of the child or any other person residing with the child.

(l) Whether either parent or any other person seeking custody has committed any act of abduction against the child or any other child.

5. Except as otherwise provided in subsection 6 or NRS 125C.210, a determination by the court after an evidentiary hearing and finding by clear and convincing evidence that either parent or any other person seeking custody has engaged in one or more acts of domestic violence against the child, a parent of the child or any other person residing with the child creates a rebuttable presumption that sole or joint custody of the child by the perpetrator of the domestic violence is not in the best interest of the child. Upon making such a determination, the court shall set forth:

(a) Findings of fact that support the determination that one or more acts of domestic violence occurred; and

(b) Findings that the custody or visitation arrangement ordered by the court adequately protects the child and the parent or other victim of domestic violence who resided with the child.

6. If after an evidentiary hearing held pursuant to subsection 5 the court determines that each party has engaged in acts of domestic violence, it shall, if possible, then determine which person was the primary physical aggressor. In determining which party was the primary physical aggressor for the purposes of this section, the court shall consider:

(a) All prior acts of domestic violence involving either party;

(b) The relative severity of the injuries, if any, inflicted upon the persons involved in those prior acts of domestic violence;

(c) The likelihood of future injury;

(d) Whether, during the prior acts, one of the parties acted in self-defense; and

(e) Any other factors which the court deems relevant to the determination.

In such a case, if it is not possible for the court to determine which party is the primary physical aggressor, the presumption created pursuant to subsection 5 applies to both parties. If it is possible for the court to determine which party is the primary physical aggressor, the presumption created pursuant to subsection 5 applies only to the party determined by the court to be the primary physical aggressor.

7. A determination by the court after an evidentiary hearing and finding by clear and convincing evidence that either parent or any other person seeking custody has committed any act of abduction against the child or any other child creates a rebuttable presumption that sole or joint custody or unsupervised visitation of the child by the perpetrator of the abduction is not in the best interest of the child. If the parent or other person seeking custody does not rebut the presumption, the court shall not enter an order for sole or joint custody or unsupervised visitation of the child by the perpetrator and the court shall set forth:

(a) Findings of fact that support the determination that one or more acts of abduction occurred; and

(b) Findings that the custody or visitation arrangement ordered by the court adequately protects the child and the parent or other person from whom the child was abducted.

8. For purposes of subsection 7, any of the following acts constitute conclusive evidence that an act of abduction occurred:

(a) A conviction of the defendant of any violation of NRS 200.310 to 200.340, inclusive, or 200.359 or a law of any other jurisdiction that prohibits the same or similar conduct;

(b) A plea of guilty or nolo contendere by the defendant to any violation of NRS 200.310 to 200.340, inclusive, or 200.359 or a law of any other jurisdiction that prohibits the same or similar conduct; or

(c) An admission by the defendant to the court of the facts contained in the charging document alleging a violation of NRS 200.310 to 200.340, inclusive, or 200.359 or a law of any other jurisdiction that prohibits the same or similar conduct.

9. If, after a court enters a final order concerning custody of the child, a magistrate determines there is probable cause to believe that an act of abduction has been committed against the child or any other child and that a person who has been awarded sole or joint custody or unsupervised visitation of the child has committed the act, the court shall, upon a motion to modify the order concerning custody, reconsider the previous order concerning custody pursuant to subsections 7 and 8.

10. As used in this section:

(a) Abduction means the commission of an act described in NRS 200.310 to 200.340, inclusive, or 200.359 or a law of any other jurisdiction that prohibits the same or similar conduct.

(b) Domestic violence means the commission of any act described in NRS 33.018.

(Added to NRS by 1981, 283; A 1991, 980, 1175; 1995, 330; 2005, 1678; 2009, 218, 222)



NRS 125.490 - Joint custody.

1. There is a presumption, affecting the burden of proof, that joint custody would be in the best interest of a minor child if the parents have agreed to an award of joint custody or so agree in open court at a hearing for the purpose of determining the custody of the minor child or children of the marriage.

2. The court may award joint legal custody without awarding joint physical custody in a case where the parents have agreed to joint legal custody.

3. For assistance in making a determination whether an award of joint custody is appropriate, the court may direct that an investigation be conducted.

(Added to NRS by 1981, 284) (Substituted in revision for NRS 125.136)



NRS 125.500 - Award of custody to person other than parent.

1. Before the court makes an order awarding custody to any person other than a parent, without the consent of the parents, it shall make a finding that an award of custody to a parent would be detrimental to the child and the award to a nonparent is required to serve the best interest of the child.

2. No allegation that parental custody would be detrimental to the child, other than a statement of that ultimate fact, may appear in the pleadings.

3. The court may exclude the public from any hearing on this issue.

(Added to NRS by 1981, 284) (Substituted in revision for NRS 125.138)



NRS 125.510 - Court orders; modification or termination of orders; form for orders; court may order parent to post bond if parent resides in or has significant commitments in foreign country. [Effective through December 31, 2013.]

1. In determining the custody of a minor child in an action brought pursuant to this chapter, the court may, except as otherwise provided in this section, NRS 125C.100 to 125C.185, inclusive, and chapter 130 of NRS:

(a) During the pendency of the action, at the final hearing or at any time thereafter during the minority of any of the children of the marriage, make such an order for the custody, care, education, maintenance and support of the minor children as appears in their best interest; and

(b) At any time modify or vacate its order, even if the divorce was obtained by default without an appearance in the action by one of the parties.

The party seeking such an order shall submit to the jurisdiction of the court for the purposes of this subsection. The court may make such an order upon the application of one of the parties or the legal guardian of the minor.

2. Any order for joint custody may be modified or terminated by the court upon the petition of one or both parents or on the court s own motion if it is shown that the best interest of the child requires the modification or termination. The court shall state in its decision the reasons for the order of modification or termination if either parent opposes it.

3. Any order for custody of a minor child or children of a marriage entered by a court of another state may, subject to the provisions of NRS 125C.100 to 125C.185, inclusive, and to the jurisdictional requirements in chapter 125A of NRS, be modified at any time to an order of joint custody.

4. A party may proceed pursuant to this section without counsel.

5. Any order awarding a party a limited right of custody to a child must define that right with sufficient particularity to ensure that the rights of the parties can be properly enforced and that the best interest of the child is achieved. The order must include all specific times and other terms of the limited right of custody. As used in this subsection, sufficient particularity means a statement of the rights in absolute terms and not by the use of the term reasonable or other similar term which is susceptible to different interpretations by the parties.

6. All orders authorized by this section must be made in accordance with the provisions of chapter 125A of NRS and NRS 125C.100 to 125C.185, inclusive, and must contain the following language:

PENALTY FOR VIOLATION OF ORDER
: THE ABDUCTION, CONCEALMENT OR DETENTION OF A CHILD IN VIOLATION OF THIS ORDER IS PUNISHABLE AS A CATEGORY D FELONY AS PROVIDED IN NRS 193.130. NRS 200.359 provides that every person having a limited right of custody to a child or any parent having no right of custody to the child who willfully detains, conceals or removes the child from a parent, guardian or other person having lawful custody or a right of visitation of the child in violation of an order of this court, or removes the child from the jurisdiction of the court without the consent of either the court or all persons who have the right to custody or visitation is subject to being punished for a category D felony as provided in NRS 193.130.

7. In addition to the language required pursuant to subsection 6, all orders authorized by this section must specify that the terms of the Hague Convention of October 25, 1980, adopted by the 14th Session of the Hague Conference on Private International Law, apply if a parent abducts or wrongfully retains a child in a foreign country.

8. If a parent of the child lives in a foreign country or has significant commitments in a foreign country:

(a) The parties may agree, and the court shall include in the order for custody of the child, that the United States is the country of habitual residence of the child for the purposes of applying the terms of the Hague Convention as set forth in subsection 7.

(b) Upon motion of one of the parties, the court may order the parent to post a bond if the court determines that the parent poses an imminent risk of wrongfully removing or concealing the child outside the country of habitual residence. The bond must be in an amount determined by the court and may be used only to pay for the cost of locating the child and returning the child to his or her habitual residence if the child is wrongfully removed from or concealed outside the country of habitual residence. The fact that a parent has significant commitments in a foreign country does not create a presumption that the parent poses an imminent risk of wrongfully removing or concealing the child.

9. Except where a contract providing otherwise has been executed pursuant to NRS 123.080, the obligation for care, education, maintenance and support of any minor child created by any order entered pursuant to this section ceases:

(a) Upon the death of the person to whom the order was directed; or

(b) When the child reaches 18 years of age if the child is no longer enrolled in high school, otherwise, when the child reaches 19 years of age.

10. As used in this section, a parent has significant commitments in a foreign country if the parent:

(a) Is a citizen of a foreign country;

(b) Possesses a passport in his or her name from a foreign country;

(c) Became a citizen of the United States after marrying the other parent of the child; or

(d) Frequently travels to a foreign country.

[Part 24:33:1861; A 1947, 271; 1953, 116] (NRS A 1971, 363; 1973, 401; 1979, 142, 368; 1981, 284; 1985, 1298; 1987, 1444; 1991, 1421; 1995, 1243, 1492, 2287, 2387; 1997, 2289, 2291; 2011, 795)

NRS 125.510 Court orders; modification or termination of orders; form for orders; court may order parent to post bond if parent resides in or has significant commitments in foreign country. [Effective January 1, 2014.]

1. In determining the custody of a minor child in an action brought pursuant to this chapter, the court may, except as otherwise provided in this section, NRS 125C.0601 to 125C.0693, inclusive, and chapter 130 of NRS:

(a) During the pendency of the action, at the final hearing or at any time thereafter during the minority of any of the children of the marriage, make such an order for the custody, care, education, maintenance and support of the minor children as appears in their best interest; and

(b) At any time modify or vacate its order, even if the divorce was obtained by default without an appearance in the action by one of the parties.

The party seeking such an order shall submit to the jurisdiction of the court for the purposes of this subsection. The court may make such an order upon the application of one of the parties or the legal guardian of the minor.

2. Any order for joint custody may be modified or terminated by the court upon the petition of one or both parents or on the court s own motion if it is shown that the best interest of the child requires the modification or termination. The court shall state in its decision the reasons for the order of modification or termination if either parent opposes it.

3. Any order for custody of a minor child or children of a marriage entered by a court of another state may, subject to the provisions of NRS 125C.0601 to 125C.0693, inclusive, and to the jurisdictional requirements in chapter 125A of NRS, be modified at any time to an order of joint custody.

4. A party may proceed pursuant to this section without counsel.

5. Any order awarding a party a limited right of custody to a child must define that right with sufficient particularity to ensure that the rights of the parties can be properly enforced and that the best interest of the child is achieved. The order must include all specific times and other terms of the limited right of custody. As used in this subsection, sufficient particularity means a statement of the rights in absolute terms and not by the use of the term reasonable or other similar term which is susceptible to different interpretations by the parties.

6. All orders authorized by this section must be made in accordance with the provisions of chapter 125A of NRS and NRS 125C.0601 to 125C.0693, inclusive, and must contain the following language:

PENALTY FOR VIOLATION OF ORDER
: THE ABDUCTION, CONCEALMENT OR DETENTION OF A CHILD IN VIOLATION OF THIS ORDER IS PUNISHABLE AS A CATEGORY D FELONY AS PROVIDED IN NRS 193.130. NRS 200.359 provides that every person having a limited right of custody to a child or any parent having no right of custody to the child who willfully detains, conceals or removes the child from a parent, guardian or other person having lawful custody or a right of visitation of the child in violation of an order of this court, or removes the child from the jurisdiction of the court without the consent of either the court or all persons who have the right to custody or visitation is subject to being punished for a category D felony as provided in NRS 193.130.

7. In addition to the language required pursuant to subsection 6, all orders authorized by this section must specify that the terms of the Hague Convention of October 25, 1980, adopted by the 14th Session of the Hague Conference on Private International Law, apply if a parent abducts or wrongfully retains a child in a foreign country.

8. If a parent of the child lives in a foreign country or has significant commitments in a foreign country:

(a) The parties may agree, and the court shall include in the order for custody of the child, that the United States is the country of habitual residence of the child for the purposes of applying the terms of the Hague Convention as set forth in subsection 7.

(b) Upon motion of one of the parties, the court may order the parent to post a bond if the court determines that the parent poses an imminent risk of wrongfully removing or concealing the child outside the country of habitual residence. The bond must be in an amount determined by the court and may be used only to pay for the cost of locating the child and returning the child to his or her habitual residence if the child is wrongfully removed from or concealed outside the country of habitual residence. The fact that a parent has significant commitments in a foreign country does not create a presumption that the parent poses an imminent risk of wrongfully removing or concealing the child.

9. Except where a contract providing otherwise has been executed pursuant to NRS 123.080, the obligation for care, education, maintenance and support of any minor child created by any order entered pursuant to this section ceases:

(a) Upon the death of the person to whom the order was directed; or

(b) When the child reaches 18 years of age if the child is no longer enrolled in high school, otherwise, when the child reaches 19 years of age.

10. As used in this section, a parent has significant commitments in a foreign country if the parent:

(a) Is a citizen of a foreign country;

(b) Possesses a passport in his or her name from a foreign country;

(c) Became a citizen of the United States after marrying the other parent of the child; or

(d) Frequently travels to a foreign country.

[Part 24:33:1861; A 1947, 271; 1953, 116] (NRS A 1971, 363; 1973, 401; 1979, 142, 368; 1981, 284; 1985, 1298; 1987, 1444; 1991, 1421; 1995, 1243, 1492, 2287, 2387; 1997, 2289, 2291; 2011, 795; 2013, 761, effective January 1, 2014)



NRS 125.520 - Plan for carrying out court s order; access to child s records.

1. The court may, when appropriate, require the parents to submit to the court a plan for carrying out the court s order concerning custody.

2. Access to records and other information pertaining to a minor child, for example, medical, dental and school records, must not be denied to a parent for the reason that the parent is not the child s custodial parent.

(Added to NRS by 1981, 284) (Substituted in revision for NRS 125.142)



NRS 125.555 - Required notice concerning admission to bail.

1. A restraining order or injunction that is in the nature of a temporary or extended order for protection against domestic violence which is issued in an action or proceeding brought pursuant to this title must provide notice that a person who is arrested for violating the order or injunction will not be admitted to bail sooner than 12 hours after the person s arrest if:

(a) The arresting officer determines that such a violation is accompanied by a direct or indirect threat of harm;

(b) The person has previously violated a temporary or extended order for protection; or

(c) At the time of the violation or within 2 hours after the violation, the person has:

(1) A concentration of alcohol of 0.08 or more in his or her blood or breath; or

(2) An amount of a prohibited substance in his or her blood or urine that is equal to or greater than the amount set forth in subsection 3 of NRS 484C.110.

2. For the purposes of this section, an order or injunction is in the nature of a temporary or extended order for protection against domestic violence if it grants relief that might be given in a temporary or extended order issued pursuant to NRS 33.017 to 33.100, inclusive.

(Added to NRS by 2001, 1221; A 2007, 1014)



NRS 125.560 - Penalty for violation.

A person who violates a restraining order or injunction:

1. That is in the nature of a temporary or extended order for protection against domestic violence; and

2. That is issued in an action or proceeding brought pursuant to this title,

is guilty of a misdemeanor, unless a more severe penalty is prescribed by law for the act that constitutes the violation of the order or injunction. For the purposes of this section, an order or injunction is in the nature of a temporary or extended order for protection against domestic violence if it grants relief that might be given in a temporary or extended order issued pursuant to NRS 33.017 to 33.100, inclusive.

(Added to NRS by 1991, 980; A 1995, 1014; 1997, 36; 2001 Special Session, 132; 2003, 1516)






Chapter 125A - Uniform Child Custody Jurisdiction and Enforcement Act

NRS 125A.005 - Short title.

This chapter may be cited as the Uniform Child Custody Jurisdiction and Enforcement Act.

(Added to NRS by 2003, 990)



NRS 125A.015 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 125A.025 to 125A.175, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 990)



NRS 125A.025 - Abandoned defined.

Abandoned means left without provision for reasonable and necessary care or supervision.

(Added to NRS by 2003, 990)



NRS 125A.035 - Child defined.

Child means a person who has not attained 18 years of age.

(Added to NRS by 2003, 990)



NRS 125A.045 - Child custody determination defined.

1. Child custody determination means a judgment, decree or other order of a court which provides for the legal custody, physical custody or visitation with respect to a child.

2. The term includes a permanent, temporary, initial and modification order.

3. The term does not include an order relating to child support or other monetary obligation of a natural person.

(Added to NRS by 2003, 990)



NRS 125A.055 - Child custody proceeding defined.

1. Child custody proceeding means a proceeding in which legal custody, physical custody or visitation with respect to a child is an issue.

2. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights and protection from domestic violence, in which the issue may appear.

3. The term does not include a proceeding involving juvenile delinquency, contractual emancipation or enforcement pursuant to NRS 125A.405 to 125A.585, inclusive.

(Added to NRS by 2003, 991)



NRS 125A.065 - Commencement defined.

Commencement means the filing of the first pleading in a proceeding.

(Added to NRS by 2003, 991)



NRS 125A.075 - Court defined.

Court means an entity authorized pursuant to the law of a state to establish, enforce or modify a child custody determination.

(Added to NRS by 2003, 991)



NRS 125A.085 - Home state defined.

Home state means:

1. The state in which a child lived with a parent or a person acting as a parent for at least 6 consecutive months, including any temporary absence from the state, immediately before the commencement of a child custody proceeding.

2. In the case of a child less than 6 months of age, the state in which the child lived from birth, including any temporary absence from the state, with a parent or a person acting as a parent.

(Added to NRS by 2003, 991)



NRS 125A.095 - Initial determination defined.

Initial determination means the first child custody determination concerning a particular child.

(Added to NRS by 2003, 991)



NRS 125A.105 - Issuing court defined.

Issuing court means the court that makes a child custody determination for which enforcement is sought pursuant to the provisions of this chapter.

(Added to NRS by 2003, 991)



NRS 125A.115 - Modification defined.

Modification means a child custody determination that changes, replaces, supersedes or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(Added to NRS by 2003, 991)



NRS 125A.125 - Person defined.

Person means any of the following:

1. A natural person.

2. Any form of business or commercial entity and any other nongovernmental legal entity, including, without limitation, a corporation, partnership, limited-liability company, association, joint venture, business trust, estate, trust or unincorporated organization.

3. A government, a political subdivision of a government, or an agency or instrumentality of a government or a political subdivision of a government.

(Added to NRS by 2003, 991)



NRS 125A.135 - Person acting as a parent defined.

Person acting as a parent means a person, other than a parent, who:

1. Has physical custody of the child or has had physical custody of the child for a period of 6 consecutive months, including any temporary absence, within 1 year immediately before the commencement of a child custody proceeding; and

2. Has been awarded legal custody by a court or claims a right to legal custody pursuant to the law of this state.

(Added to NRS by 2003, 991)



NRS 125A.145 - Physical custody defined.

Physical custody means the physical care and supervision of a child.

(Added to NRS by 2003, 992)



NRS 125A.155 - State defined.

State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2003, 992)



NRS 125A.165 - Tribe defined.

Tribe means an Indian tribe or band or Alaskan native village which is recognized by federal law or formally acknowledged by a state.

(Added to NRS by 2003, 992)



NRS 125A.175 - Warrant defined.

Warrant means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

(Added to NRS by 2003, 992)



NRS 125A.205 - Proceedings governed by other law.

The provisions of this chapter do not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

(Added to NRS by 2003, 992)



NRS 125A.215 - Application to Indian tribes.

1. A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act of 1978, 25 U.S.C. 1901 et seq., is not subject to the provisions of this chapter to the extent that the proceeding is governed by the Indian Child Welfare Act.

2. A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying NRS 125A.005 to 125A.395, inclusive.

3. A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of the provisions of this chapter must be recognized and enforced pursuant to NRS 125A.405 to 125A.585, inclusive.

(Added to NRS by 2003, 992)



NRS 125A.225 - International application.

1. A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying NRS 125A.005 to 125A.395, inclusive.

2. Except as otherwise provided in subsection 3, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of the provisions of this chapter must be recognized and enforced pursuant to NRS 125A.405 to 125A.585, inclusive.

3. The provisions of this section do not apply if the child custody laws of the foreign country where the child custody determination was made violate fundamental principles of human rights.

(Added to NRS by 2003, 992)



NRS 125A.235 - Effect of child custody determination.

A child custody determination made by a court of this state that had jurisdiction pursuant to the provisions of this chapter binds all persons who have been served in accordance with the laws of this state or notified in accordance with NRS 125A.255 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

(Added to NRS by 2003, 992)



NRS 125A.245 - Priority.

If a question of existence or exercise of jurisdiction pursuant to the provisions of this chapter is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.

(Added to NRS by 2003, 992)



NRS 125A.255 - Notice to persons outside State.

1. Notice required for the exercise of jurisdiction when a person is outside this State may be given in a manner prescribed by the law of this State for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

2. Proof of service may be made in the manner prescribed by the law of this State or by the law of the state in which the service is made.

3. Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

(Added to NRS by 2003, 992)



NRS 125A.265 - Appearance and limited immunity.

1. A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

2. A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable pursuant to the laws of that state.

3. The immunity granted pursuant to subsection 1 does not extend to civil litigation based on acts unrelated to the participation in a proceeding conducted pursuant to the provisions of this chapter committed by a natural person while present in this state.

(Added to NRS by 2003, 993)



NRS 125A.275 - Communication between courts.

1. A court of this state may communicate with a court in another state concerning a proceeding arising pursuant to the provisions of this chapter.

2. The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, the parties must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

3. Communication between courts concerning schedules, calendars, court records and similar matters may occur without informing the parties. A record need not be made of the communication.

4. Except as otherwise provided in subsection 3, a record must be made of a communication pursuant to this section. The parties must be informed promptly of the communication and granted access to the record.

5. For the purposes of this section, record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(Added to NRS by 2003, 993)



NRS 125A.285 - Taking testimony in another state.

1. In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

2. A court of this state:

(a) May permit a natural person residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means before a designated court or at another location in that state; and

(b) Shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

3. Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

(Added to NRS by 2003, 993)



NRS 125A.295 - Cooperation between courts; preservation of records.

1. A court of this State may request the appropriate court of another state to:

(a) Hold an evidentiary hearing;

(b) Order a person to produce or give evidence pursuant to procedures of that state;

(c) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(d) Forward to the court of this State a certified copy of the transcript of the record of the hearing, the evidence otherwise presented and any evaluation prepared in compliance with the request; and

(e) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

2. Upon request of a court of another state, a court of this State may hold a hearing or enter an order described in subsection 1.

3. Travel and other necessary and reasonable expenses incurred pursuant to subsections 1 and 2 may be assessed against the parties according to the law of this State.

4. A court of this State shall preserve the pleadings, orders, decrees, records of hearings, evaluations and other pertinent records with respect to a child custody proceeding until the child attains 18 years of age. Upon appropriate request by a court or law enforcement officer of another state, the court shall forward a certified copy of those records.

(Added to NRS by 2003, 994)



NRS 125A.305 - Initial child custody jurisdiction.

1. Except as otherwise provided in NRS 125A.335, a court of this State has jurisdiction to make an initial child custody determination only if:

(a) This State is the home state of the child on the date of the commencement of the proceeding or was the home state of the child within 6 months before the commencement of the proceeding and the child is absent from this State but a parent or person acting as a parent continues to live in this State;

(b) A court of another state does not have jurisdiction pursuant to paragraph (a) or a court of the home state of the child has declined to exercise jurisdiction on the ground that this State is the more appropriate forum pursuant to NRS 125A.365 or 125A.375 and:

(1) The child and the child s parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this State other than mere physical presence; and

(2) Substantial evidence is available in this State concerning the child s care, protection, training and personal relationships;

(c) All courts having jurisdiction pursuant to paragraph (a) or (b) have declined to exercise jurisdiction on the ground that a court of this State is the more appropriate forum to determine the custody of the child pursuant to NRS 125A.365 or 125A.375; or

(d) No court of any other state would have jurisdiction pursuant to the criteria specified in paragraph (a), (b) or (c).

2. Subsection 1 is the exclusive jurisdictional basis for making a child custody determination by a court of this State.

3. Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

(Added to NRS by 2003, 994)



NRS 125A.315 - Exclusive, continuing jurisdiction.

1. Except as otherwise provided in NRS 125A.335, a court of this state which has made a child custody determination consistent with NRS 125A.305 or 125A.325 has exclusive, continuing jurisdiction over the determination until:

(a) A court of this state determines that the child, the child s parents and any person acting as a parent do not have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child s care, protection, training and personal relationships; or

(b) A court of this state or a court of another state determines that the child, the child s parents and any person acting as a parent do not presently reside in this state.

2. A court of this state which has made a child custody determination and does not have exclusive, continuing jurisdiction pursuant to this section may modify that determination only if it has jurisdiction to make an initial determination pursuant to NRS 125A.305.

(Added to NRS by 2003, 994)



NRS 125A.325 - Jurisdiction to modify determination.

Except as otherwise provided in NRS 125A.335, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination pursuant to paragraph (a) or (b) of subsection 1 of NRS 125A.305 and:

1. The court of the other state determines it no longer has exclusive, continuing jurisdiction pursuant to NRS 125A.315 or that a court of this state would be a more convenient forum pursuant to NRS 125A.365; or

2. A court of this state or a court of the other state determines that the child, the child s parents and any person acting as a parent do not presently reside in the other state.

(Added to NRS by 2003, 995)



NRS 125A.335 - Temporary emergency jurisdiction.

1. A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

2. If there is no previous child custody determination that is entitled to be enforced pursuant to the provisions of this chapter and a child custody proceeding has not been commenced in a court of a state having jurisdiction pursuant to NRS 125A.305, 125A.315 and 125A.325, a child custody determination made pursuant to this section remains in effect until an order is obtained from a court of a state having jurisdiction pursuant to NRS 125A.305, 125A.315 and 125A.325. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction pursuant to NRS 125A.305, 125A.315 and 125A.325, a child custody determination made pursuant to this section becomes a final determination, if it so provides, and this state becomes the home state of the child.

3. If there is a previous child custody determination that is entitled to be enforced pursuant to the provisions of this chapter, or a child custody proceeding has been commenced in a court of a state having jurisdiction pursuant to NRS 125A.305, 125A.315 and 125A.325, any order issued by a court of this state pursuant to this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction pursuant to NRS 125A.305, 125A.315 and 125A.325. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

4. A court of this state which has been asked to make a child custody determination pursuant to this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction pursuant to NRS 125A.305, 125A.315 and 125A.325, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to NRS 125A.305, 125A.315 and 125A.325, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state pursuant to a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

(Added to NRS by 2003, 995)



NRS 125A.345 - Notice; opportunity to be heard; joinder.

1. Before a child custody determination is made pursuant to the provisions of this chapter, notice and an opportunity to be heard in accordance with the standards of NRS 125A.255 must be given to all persons entitled to notice pursuant to the law of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated and any person having physical custody of the child.

2. The provisions of this chapter do not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

3. The obligation to join a party and the right to intervene as a party in a child custody proceeding conducted pursuant to the provisions of this chapter are governed by the law of this state as in child custody proceedings between residents of this state.

(Added to NRS by 2003, 996)



NRS 125A.355 - Simultaneous proceedings.

1. Except as otherwise provided in NRS 125A.335, a court of this state may not exercise its jurisdiction pursuant to NRS 125A.305 to 125A.395, inclusive, if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with the provisions of this chapter, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum pursuant to NRS 125A.365.

2. Except as otherwise provided in NRS 125A.335, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to NRS 125A.385. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with the provisions of this chapter, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with the provisions of this chapter does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

3. In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(a) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying or dismissing the proceeding for enforcement;

(b) Enjoin the parties from continuing with the proceeding for enforcement; or

(c) Proceed with the modification under conditions it considers appropriate.

(Added to NRS by 2003, 996)



NRS 125A.365 - Inconvenient forum.

1. A court of this state which has jurisdiction pursuant to the provisions of this chapter to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court s own motion or request of another court.

2. Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(a) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(b) The length of time the child has resided outside this state;

(c) The distance between the court in this state and the court in the state that would assume jurisdiction;

(d) The relative financial circumstances of the parties;

(e) Any agreement of the parties as to which state should assume jurisdiction;

(f) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(g) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(h) The familiarity of the court of each state with the facts and issues in the pending litigation.

3. If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

4. A court of this state may decline to exercise its jurisdiction pursuant to the provisions of this chapter if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

(Added to NRS by 2003, 997)



NRS 125A.375 - Jurisdiction declined by reason of conduct.

1. Except as otherwise provided in NRS 125A.335 or by other state law, if a court of this state has jurisdiction pursuant to the provisions of this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(a) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(b) A court of the state otherwise having jurisdiction pursuant to NRS 125A.305, 125A.315 and 125A.325 determines that this state is a more appropriate forum pursuant to NRS 125A.365; or

(c) No court of any other state would have jurisdiction pursuant to the criteria specified in NRS 125A.305, 125A.315 and 125A.325.

2. If a court of this state declines to exercise its jurisdiction pursuant to subsection 1, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction pursuant to NRS 125A.305, 125A.315 and 125A.325.

3. If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection 1, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney s fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs or expenses against this state unless authorized by law other than the provisions of this chapter.

(Added to NRS by 2003, 997)



NRS 125A.385 - Information to be submitted to court.

1. Except as otherwise provided by state law, in a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child s present address or whereabouts, the places where the child has lived during the last 5 years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(a) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number and the date of the child custody determination, if any;

(b) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, identify the court, the case number and the nature of the proceeding; and

(c) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

2. If the information required by subsection 1 is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

3. If the declaration as to any of the items described in paragraphs (a), (b) and (c) of subsection 1 is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court s jurisdiction and the disposition of the case.

4. Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

5. If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the party or child and determines that the disclosure is in the interest of justice.

(Added to NRS by 2003, 998)



NRS 125A.395 - Appearance of parties and child.

1. In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

2. If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to NRS 125A.255 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

3. The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear pursuant to this section.

4. If a party to a child custody proceeding who is outside this state is directed to appear pursuant to subsection 2 or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

(Added to NRS by 2003, 999)



NRS 125A.405 - Definitions.

As used in NRS 125A.405 to 125A.585, inclusive, unless the context otherwise requires, the words and terms defined in NRS 125A.415 and 125A.425 have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 999)



NRS 125A.415 - Petitioner defined.

Petitioner means a person who seeks enforcement of an order for return of a child pursuant to the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

(Added to NRS by 2003, 999)



NRS 125A.425 - Respondent defined.

Respondent means a person against whom a proceeding has been commenced for enforcement of an order for return of a child pursuant to the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

(Added to NRS by 2003, 999)



NRS 125A.435 - Enforcement under Hague Convention.

Pursuant to NRS 125A.405 to 125A.585, inclusive, a court of this state may enforce an order for the return of a child made pursuant to the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.

(Added to NRS by 2003, 999)



NRS 125A.445 - Duty to enforce.

1. A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with the provisions of this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of the provisions of this chapter and the determination has not been modified in accordance with the provisions of this chapter.

2. A court of this state may utilize any remedy available pursuant to other law of this state to enforce a child custody determination made by a court of another state. The remedies provided pursuant to NRS 125A.405 to 125A.585, inclusive, are cumulative and do not affect the availability of other remedies to enforce a child custody determination.

(Added to NRS by 2003, 999)



NRS 125A.455 - Temporary visitation.

1. A court of this state which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

(a) A visitation schedule made by a court of another state; or

(b) The visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

2. If a court of this state makes an order pursuant to paragraph (b) of subsection 1, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction pursuant to the criteria specified in NRS 125A.305 to 125A.395, inclusive. The order remains in effect until an order is obtained from the other court or the period expires.

(Added to NRS by 2003, 999)



NRS 125A.465 - Registration of child custody determination.

1. A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to a court of this state which is competent to hear custody matters:

(a) A letter or other document requesting registration;

(b) Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(c) Except as otherwise provided in NRS 125A.385, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

2. On receipt of the documents required by subsection 1, the registering court shall:

(a) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(b) Serve notice upon the persons named pursuant to paragraph (c) of subsection 1 and provide them with an opportunity to contest the registration in accordance with this section.

3. The notice required by paragraph (b) of subsection 2 must state that:

(a) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(b) A hearing to contest the validity of the registered determination must be requested within 20 days after service of notice; and

(c) Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

4. A person seeking to contest the validity of a registered order must request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(a) The issuing court did not have jurisdiction pursuant to NRS 125A.305 to 125A.395, inclusive;

(b) The child custody determination sought to be registered has been vacated, stayed or modified by a court having jurisdiction to do so pursuant to NRS 125A.305 to 125A.395, inclusive; or

(c) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of NRS 125A.255, in the proceedings before the court that issued the order for which registration is sought.

5. If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

6. Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

7. The provisions of this section do not apply to an order for protection against domestic violence issued by the court of another state, territory or Indian tribe within the United States which is registered pursuant to NRS 33.090.

(Added to NRS by 2003, 1000)



NRS 125A.475 - Enforcement of registered determination.

1. A court of this state may grant any relief normally available pursuant to the law of this state to enforce a registered child custody determination made by a court of another state.

2. A court of this state shall recognize and enforce, but may not modify except in accordance with NRS 125A.305 to 125A.395, inclusive, a registered child custody determination of a court of another state.

(Added to NRS by 2003, 1001)



NRS 125A.485 - Simultaneous proceedings.

1. If a proceeding for enforcement pursuant to the provisions of NRS 125A.405 to 125A.585, inclusive, is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination pursuant to NRS 125A.305 to 125A.395, inclusive, the enforcing court shall immediately communicate with the modifying court.

2. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

(Added to NRS by 2003, 1001)



NRS 125A.495 - Expedited enforcement of child custody determination.

1. A petition pursuant to NRS 125A.405 to 125A.585, inclusive, must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

2. A petition for enforcement of a child custody determination must state:

(a) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(b) Whether the determination for which enforcement is sought has been vacated, stayed or modified by a court whose decision must be enforced pursuant to the provisions of this chapter and, if so, identify the court, the case number and the nature of the proceeding;

(c) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, identify the court, the case number and the nature of the proceeding;

(d) The present physical address of the child and the respondent, if known;

(e) Whether relief in addition to the immediate physical custody of the child and attorney s fees is sought, including a request for assistance from law enforcement officers and, if so, the relief sought; and

(f) If the child custody determination has been registered and confirmed pursuant to NRS 125A.465, the date and place of registration.

3. Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. If that date is impossible, the court shall hold the hearing on the first judicial day possible. The court may extend the date of the hearing at the request of the petitioner.

4. An order issued pursuant to subsection 3 must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs and expenses pursuant to NRS 125A.535, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(a) The child custody determination has not been registered and confirmed pursuant to NRS 125A.465 and that:

(1) The issuing court did not have jurisdiction pursuant to NRS 125A.305 to 125A.395, inclusive;

(2) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court having jurisdiction to do so pursuant to NRS 125A.305 to 125A.395, inclusive; or

(3) The respondent was entitled to notice, but notice was not given in accordance with the standards of NRS 125A.255, in the proceedings before the court that issued the order for which enforcement is sought; or

(b) The child custody determination for which enforcement is sought was registered and confirmed pursuant to NRS 125A.465, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so pursuant to NRS 125A.305 to 125A.395, inclusive.

(Added to NRS by 2003, 1001)



NRS 125A.505 - Service of petition and order.

Except as otherwise provided in NRS 125A.525, the petition and order must be served, by any method authorized by state law, upon respondent and any person who has physical custody of the child.

(Added to NRS by 2003, 1002)



NRS 125A.515 - Hearing and order.

1. Unless the court issues a temporary emergency order pursuant to NRS 125A.335, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(a) The child custody determination has not been registered and confirmed pursuant to NRS 125A.465 and that:

(1) The issuing court did not have jurisdiction pursuant to NRS 125A.305 to 125A.395, inclusive;

(2) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court of a state having jurisdiction to do so pursuant to NRS 125A.305 to 125A.395, inclusive; or

(3) The respondent was entitled to notice, but notice was not given in accordance with the standards of NRS 125A.255, in the proceedings before the court that issued the order for which enforcement is sought; or

(b) The child custody determination for which enforcement is sought was registered and confirmed pursuant to NRS 125A.465, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so pursuant to NRS 125A.305 to 125A.395, inclusive.

2. The court shall award the fees, costs and expenses authorized pursuant to NRS 125A.535 and may grant additional relief, including a request for the assistance of law enforcement officers, and set a further hearing to determine whether additional relief is appropriate.

3. If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

4. A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding conducted pursuant to NRS 125A.405 to 125A.585, inclusive.

(Added to NRS by 2003, 1002)



NRS 125A.525 - Warrant to take physical custody of child.

1. Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or to be removed from this state.

2. If the court, upon the testimony of the petitioner or other witness, finds that the child is immediately likely to suffer serious physical harm or to be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. If that date is impossible, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by subsection 2 of NRS 125A.495.

3. A warrant to take physical custody of a child must:

(a) Recite the facts upon which the conclusion that the child is immediately likely to suffer serious physical harm or to be removed from this state is based;

(b) Direct law enforcement officers to take physical custody of the child immediately; and

(c) Provide for the placement of the child pending final relief.

4. The respondent must be served with the petition, warrant and order immediately after the child is taken into physical custody.

5. A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

6. The court may impose conditions upon placement of a child to ensure the appearance of the child and the child s custodian.

(Added to NRS by 2003, 1003)



NRS 125A.535 - Costs, fees and expenses.

1. The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney s fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

2. The court may not assess fees, costs or expenses against a state unless authorized by law other than the provisions of this chapter.

(Added to NRS by 2003, 1003)



NRS 125A.545 - Recognition and enforcement.

A court of this state shall accord full faith and credit to an order issued by another state and consistent with the provisions of this chapter which enforces a child custody determination by a court of another state unless the order has been vacated, stayed or modified by a court having jurisdiction to do so pursuant to NRS 125A.305 to 125A.395, inclusive.

(Added to NRS by 2003, 1004)



NRS 125A.555 - Appeals. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. An appeal may be taken from a final order in a proceeding conducted pursuant to the provisions of NRS 125A.405 to 125A.585, inclusive, in the same manner as appeals in other civil cases are taken.

2. To the extent consistent with the Nevada Rules of Appellate Procedure, the Supreme Court shall expedite an appeal brought pursuant to this section.

3. Unless the court enters a temporary emergency order pursuant to NRS 125A.335, the enforcing court may not stay an order enforcing a child custody determination pending appeal.

(Added to NRS by 2003, 1004)

NRS 125A.555 Appeals. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. An appeal may be taken from a final order in a proceeding conducted pursuant to the provisions of NRS 125A.405 to 125A.585, inclusive, in the same manner as appeals in other civil cases are taken.

2. To the extent consistent with the Nevada Rules of Appellate Procedure, the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution shall expedite an appeal brought pursuant to this section.

3. Unless the court enters a temporary emergency order pursuant to NRS 125A.335, the enforcing court may not stay an order enforcing a child custody determination pending appeal.

(Added to NRS by 2003, 1004; A 2013, 1748, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 125A.565 - Role of district attorney and Attorney General.

1. In a case arising pursuant to the provisions of this chapter or involving the Hague Convention on the Civil Aspects of International Child Abduction, a district attorney or the Attorney General may take any lawful action, including resort to a proceeding brought pursuant to NRS 125A.405 to 125A.585, inclusive, or any other available civil proceeding to locate a child, obtain the return of a child or enforce a child custody determination if there is:

(a) An existing child custody determination;

(b) A request to do so from a court in a pending child custody proceeding;

(c) A reasonable belief that a criminal statute has been violated; or

(d) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

2. A district attorney or the Attorney General acting pursuant to this section acts on behalf of the court and may not represent any party.

(Added to NRS by 2003, 1004)



NRS 125A.575 - Role of law enforcement officers.

At the request of a district attorney or the Attorney General acting pursuant to NRS 125A.565, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist the district attorney or the Attorney General with responsibilities pursuant to NRS 125A.565.

(Added to NRS by 2003, 1004)



NRS 125A.585 - Costs and expenses.

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by a district attorney or the Attorney General and law enforcement officers pursuant to NRS 125A.565 or 125A.575.

(Added to NRS by 2003, 1004)



NRS 125A.605 - Application and construction.

In applying and construing the Uniform Child Custody Jurisdiction and Enforcement Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2003, 1004)






Chapter 125B - Obligation of Support

NRS 125B.002 - Definitions.

As used in NRS 125B.002 to 125B.180, inclusive, unless the context otherwise requires, the words and terms defined in NRS 125B.004 and 125B.008 have the meanings ascribed to them in those sections.

(Added to NRS by 1997, 2293; A 1999, 874)



NRS 125B.004 - Court defined.

Court means the district court or any judicial or administrative procedure established in this or any other state to facilitate the collection of an obligation for the support of a child.

(Added to NRS by 1997, 2293)



NRS 125B.008 - State defined.

State has the meaning ascribed to it in NRS 130.10179.

(Added to NRS by 1997, 2293; A 1997, 2348)



NRS 125B.010 - Applicability of chapter.

The provisions of this chapter apply to all parents of all children, whether or not legitimated.

(Added to NRS by 1983, 1866; A 1987, 2251) (Substituted in revision for NRS 126.238)



NRS 125B.012 - Applicability of

chapter 130 of NRS. To the extent that any provision of this chapter is inconsistent with the provisions of chapter 130 of NRS regarding the effect, enforcement or modification of an order relating to the support of a child issued by a court other than a court of this state, the provision of this chapter does not apply to the order. The enforcement and any modification of such an order must comply with the provisions of chapter 130 of NRS.

(Added to NRS by 1997, 2293; A 1997, 2348)



NRS 125B.014 - Jurisdiction.

1. Each district court has jurisdiction of an action brought under this chapter.

2. In addition to any other method authorized by law for obtaining jurisdiction over a person inside or outside of this state, personal jurisdiction may be acquired anywhere within the territorial limits of this state by service of process in any manner prescribed by the Nevada Rules of Civil Procedure.

3. If an action to establish or enforce an obligation for the support of a child is transferred from one judicial district in this state to another judicial district in this state, the district court to which the action is transferred shall not require the petitioner to file additional documents with the court or provide additional service of process upon the respondent to maintain jurisdiction over the parties.

(Added to NRS by 1997, 2293)



NRS 125B.020 - Obligation of parents.

1. The parents of a child (in this chapter referred to as the child ) have a duty to provide the child necessary maintenance, health care, education and support.

2. They are also liable, in the event of the child s death, for its funeral expenses.

3. The father is also liable to pay the expenses of the mother s pregnancy and confinement.

4. The obligation of the parent to support the child under the laws for the support of poor relatives applies to children born out of wedlock.

[1:87:1923; NCL 3405] (NRS A 1983, 1873; 1989, 747)



NRS 125B.030 - Recovery by parent with physical custody from other parent.

Where the parents of a child do not reside together, the physical custodian of the child may recover from the parent without physical custody a reasonable portion of the cost of care, support, education and maintenance provided by the physical custodian. In the absence of a court order for the support of a child, the parent who has physical custody may recover not more than 4 years support furnished before the bringing of the action to establish an obligation for the support of the child.

[2:87:1923; NCL 3406] (NRS A 1969, 95; 1979, 1279; 1983, 1873; 2007, 1228)



NRS 125B.040 - Recovery by person other than parent.

1. The obligation of support imposed on the parents of a child also creates a cause of action on behalf of the legal representatives of either of them, or on behalf of third persons or public agencies furnishing support or defraying the reasonable expenses thereof.

2. In the absence of a court order, reimbursement from the nonsupporting parent is limited to not more than 4 years support furnished before the bringing of the action.

3. An order for the support of a child creates an obligation for the support of the child and follows the child to the person who has obtained lawful physical custody of the child.

4. A person who obtains lawful physical custody of a child for whom an order for support has been issued shall be deemed to be the person entitled to receive the payments ordered for the support of the child. Such a person may in the same manner as the person named in the order for support of the child and without petitioning the court for a new order:

(a) Enforce the existing order for support of the child; or

(b) Request modification of the order for support of the child.

5. The transfer of an obligation for support of a child pursuant to this section remains in effect as long as the person lawfully retains physical custody of the child or until a court orders otherwise. If the person ceases to have physical custody of the child, the person to whom the lawful physical custody of the child is transferred becomes the person entitled to receive the payments for the support of the child, unless a court orders otherwise.

6. A person who obtains lawful physical custody of a child and who was not a party to the original proceeding in which a court issued an order for the support of the child that wishes to enforce the order must:

(a) Provide the Division of Welfare and Supportive Services of the Department of Health and Human Services with a written declaration, under penalty of perjury, that the person has obtained lawful physical custody of the child;

(b) If the Division of Welfare and Supportive Services or its designee has not been responsible for enforcing the order, mail to the obligor at his or her last known address by first-class mail and to the attorney of record, if any, specified in the previous decree of divorce or order:

(1) A copy of the written declaration created pursuant to paragraph (a);

(2) A statement setting forth the name of the person, the month and year in which the person obtained physical custody of the child and the address to which the payments for support of the child must be sent; and

(3) Notice that the obligor must send future payments for support of the child to the person; and

(c) If the Division of Welfare and Supportive Services or its designee has not been responsible for enforcing the order, file a copy of the declaration created pursuant to paragraph (a) with the court that entered the order for support of the child and comply with the provisions of subsection 2 of NRS 125B.055.

7. Upon receipt of a declaration created pursuant to paragraph (a) of subsection 6, if the Division of Welfare and Supportive Services or its designee has been responsible for enforcing the order for the support of the child, the Division of Welfare and Supportive Services shall:

(a) Mail to the obligor at his or her last known address by first-class mail and to the attorney of record, if any, specified in the previous decree of divorce or order:

(1) A copy of the declaration; and

(2) Notice to the obligor that the payments for support of the child will be provided to the person who has lawful physical custody of the child until such custody is terminated or until a court orders otherwise; and

(b) File a copy of the declaration and notice with the court that entered the order for support of the child.

8. A person who fails to comply with the requirements of subsection 6 does not lose the right to receive payments ordered for the support of the child, but such failure may be considered by a court in determining the amount of arrears owed by an obligor to the person.

9. Notwithstanding the transfer of an obligation for the support of a child made pursuant to this section, any arrears in the payment of an obligation for the support of a child accrues to the person who had lawful physical custody of the child at the time that the payment was due and remains due until paid in full.

10. For the purposes of this section, visitation rights must not be construed as a change of custody.

11. The provisions of this section do not change the legal custody of a child or affect the rights and obligations of a parent relating to a child.

12. As used in this section, lawful physical custody means a person who has obtained physical custody:

(a) Pursuant to an order of a court; or

(b) With the consent of the person who has been awarded physical custody of the child pursuant to an order of a court.

[3:87:1923; NCL 3407] (NRS A 1979, 1279; 1983, 1874; 2005, 2432)



NRS 125B.050 - Period of limitations.

1. If there is no court order for support, any demand in writing to a parent not having physical custody for payment of support on behalf of a minor child, mailed to the last known address of the parent, tolls the running of the statute of limitations for the bringing of an action for that support.

2. A motion for relief after judgment and an independent action to enforce a judgment for support of a child may be commenced at any time.

3. If a court has issued an order for the support of a child, there is no limitation on the time in which an action may be commenced to:

(a) Collect arrearages in the amount of that support; or

(b) Seek reimbursement of money paid as public assistance for that child.

(Added to NRS by 1983, 1867; A 1987, 2252) (Substituted in revision for NRS 126.263)



NRS 125B.055 - Order for support issued or modified on or after October 1, 1998: Provision of information by court and parties to action; regulations.

1. A court that, on or after October 1, 1998, issues or modifies an order in this State for the support of a child shall obtain and provide to the Division of Welfare and Supportive Services of the Department of Health and Human Services such information regarding the order as the Division of Welfare and Supportive Services determines is necessary to carry out the provisions of 42 U.S.C. 654a.

2. Within 10 days after a court of this State issues an order for the support of a child, each party to the cause of action shall file with the Division of Welfare and Supportive Services:

(a) The party s social security number;

(b) The party s residential and mailing addresses;

(c) The party s telephone number;

(d) The party s driver s license number; and

(e) The name, address and telephone number of the employer of the party.

Each party shall update the information filed with the Division of Welfare and Supportive Services pursuant to this subsection within 10 days after that information becomes inaccurate.

3. The Division of Welfare and Supportive Services shall adopt regulations specifying the particular information required to be provided pursuant to subsection 1 to carry out the provisions of 42 U.S.C. 654a.

(Added to NRS by 1997, 2294; A 1999, 2680; 2009, 955)



NRS 125B.065 - Court required to determine whether any parties are receiving public assistance before issuing or modifying order for support; waiver of arrearages in payment of child support.

Before a court issues or modifies an order for the support of a child, the court shall determine whether any of the parties to the proceeding are receiving or have ever received public assistance. If the court determines that any of those parties are receiving or have ever received public assistance, the court shall not waive any arrearages in the payment of child support until after it has provided the Division of Welfare and Supportive Services of the Department of Health and Human Services with notice and an opportunity to be heard regarding the matter.

(Added to NRS by 1999, 874)



NRS 125B.070 - Amount of payment: Definitions; adjustment of presumptive maximum amount based on change in Consumer Price Index.

1. As used in this section and NRS 125B.080, unless the context otherwise requires:

(a) Gross monthly income means the total amount of income received each month from any source of a person who is not self-employed or the gross income from any source of a self-employed person, after deduction of all legitimate business expenses, but without deduction for personal income taxes, contributions for retirement benefits, contributions to a pension or for any other personal expenses.

(b) Obligation for support means the sum certain dollar amount determined according to the following schedule:

(1) For one child, 18 percent;

(2) For two children, 25 percent;

(3) For three children, 29 percent;

(4) For four children, 31 percent; and

(5) For each additional child, an additional 2 percent,

of a parent s gross monthly income, but not more than the presumptive maximum amount per month per child set forth for the parent in subsection 2 for an obligation for support determined pursuant to subparagraphs (1) to (4), inclusive, unless the court sets forth findings of fact as to the basis for a different amount pursuant to subsection 6 of NRS 125B.080.

2. For the purposes of paragraph (b) of subsection 1, the presumptive maximum amount per month per child for an obligation for support, as adjusted pursuant to subsection 3, is:

PRESUMPTIVE MAXIMUM AMOUNT

The Presumptive Maximum Amount the

INCOME RANGE Parent May Be Required to Pay

If the Parent s Gross But per Month per Child Pursuant to

Monthly Income Is at Least Less Than Paragraph (b) of Subsection 1 Is

$0 - $4,168 $500

4,168 - 6,251 550

6,251 - 8,334 600

8,334 - 10,418 650

10,418 - 12,501 700

12,501 - 14,583 750

If a parent s gross monthly income is equal to or greater than $14,583, the presumptive maximum amount the parent may be required to pay pursuant to paragraph (b) of subsection 1 is $800.

3. The presumptive maximum amounts set forth in subsection 2 for the obligation for support must be adjusted on July 1 of each year for the fiscal year beginning that day and ending June 30 in a rounded dollar amount corresponding to the percentage of increase or decrease in the Consumer Price Index (All Items) published by the United States Department of Labor for the preceding calendar year. On April 1 of each year, the Office of Court Administrator shall determine the amount of the increase or decrease required by this subsection, establish the adjusted amounts to take effect on July 1 of that year and notify each district court of the adjusted amounts.

4. As used in this section, Office of Court Administrator means the Office of Court Administrator created pursuant to NRS 1.320.

(Added to NRS by 1987, 2267; A 1991, 1334; 2001, 1865; 2003, 101, 342)



NRS 125B.080 - Amount of payment: Determination.

Except as otherwise provided in NRS 425.450:

1. A court of this State shall apply the appropriate formula set forth in NRS 125B.070 to:

(a) Determine the required support in any case involving the support of children.

(b) Any request filed after July 1, 1987, to change the amount of the required support of children.

2. If the parties agree as to the amount of support required, the parties shall certify that the amount of support is consistent with the appropriate formula set forth in NRS 125B.070. If the amount of support deviates from the formula, the parties must stipulate sufficient facts in accordance with subsection 9 which justify the deviation to the court, and the court shall make a written finding thereon. Any inaccuracy or falsification of financial information which results in an inappropriate award of support is grounds for a motion to modify or adjust the award.

3. If the parties disagree as to the amount of the gross monthly income of either party, the court shall determine the amount and may direct either party to furnish financial information or other records, including income tax returns for the preceding 3 years. Once a court has established an obligation for support by reference to a formula set forth in NRS 125B.070, any subsequent modification or adjustment of that support, except for any modification or adjustment made pursuant to subsection 3 of NRS 125B.070 or NRS 425.450 or as a result of a review conducted pursuant to subsection 1 of NRS 125B.145, must be based upon changed circumstances.

4. Notwithstanding the formulas set forth in NRS 125B.070, the minimum amount of support that may be awarded by a court in any case is $100 per month per child, unless the court makes a written finding that the obligor is unable to pay the minimum amount. Willful underemployment or unemployment is not a sufficient cause to deviate from the awarding of at least the minimum amount.

5. It is presumed that the basic needs of a child are met by the formulas set forth in NRS 125B.070. This presumption may be rebutted by evidence proving that the needs of a particular child are not met by the applicable formula.

6. If the amount of the awarded support for a child is greater or less than the amount which would be established under the applicable formula, the court shall:

(a) Set forth findings of fact as to the basis for the deviation from the formula; and

(b) Provide in the findings of fact the amount of support that would have been established under the applicable formula.

7. Expenses for health care which are not reimbursed, including expenses for medical, surgical, dental, orthodontic and optical expenses, must be borne equally by both parents in the absence of extraordinary circumstances.

8. If a parent who has an obligation for support is willfully underemployed or unemployed to avoid an obligation for support of a child, that obligation must be based upon the parent s true potential earning capacity.

9. The court shall consider the following factors when adjusting the amount of support of a child upon specific findings of fact:

(a) The cost of health insurance;

(b) The cost of child care;

(c) Any special educational needs of the child;

(d) The age of the child;

(e) The legal responsibility of the parents for the support of others;

(f) The value of services contributed by either parent;

(g) Any public assistance paid to support the child;

(h) Any expenses reasonably related to the mother s pregnancy and confinement;

(i) The cost of transportation of the child to and from visitation if the custodial parent moved with the child from the jurisdiction of the court which ordered the support and the noncustodial parent remained;

(j) The amount of time the child spends with each parent;

(k) Any other necessary expenses for the benefit of the child; and

(l) The relative income of both parents.

(Added to NRS by 1987, 2267; A 1989, 859; 1991, 1334; 1993, 486; 1997, 2295; 2001, 1866)



NRS 125B.085 - Order for support to include provision regarding medical support for child.

1. Except as otherwise provided in NRS 125B.012, every court order for the support of a child issued or modified in this State on or after June 2, 2007, must include a provision specifying that one or both parents are required to provide medical support for the child and any details relating to that requirement.

2. As used in this section, medical support includes, without limitation, coverage for health care under a plan of insurance that is reasonable in cost and accessible, including, without limitation, the payment of any premium, copayment or deductible and the payment of medical expenses. For the purpose of this subsection:

(a) Payments of cash for medical support or the costs of coverage for health care under a plan of insurance are reasonable in cost if:

(1) In the case of payments of cash for medical support, the cost to each parent who is responsible for providing medical support is not more than 5 percent of the gross monthly income of the parent; or

(2) In the case of the costs of coverage for health care under a plan of insurance, the cost of adding a dependent child to any existing coverage for health care or the difference between individual and family coverage, whichever is less, is not more than 5 percent of the gross monthly income of the parent.

(b) Coverage for health care under a plan of insurance is accessible if the plan:

(1) Is not limited to coverage within a geographical area; or

(2) Is limited to coverage within a geographical area and the child resides within that geographical area.

(Added to NRS by 1997, 2294; A 2007, 1229; 2009, 956)



NRS 125B.090 - Manner of payment for judgment or order issued by court in Nevada.

A judgment or order of a court of this State for the support of a child ordinarily must be for periodic payments which may vary in amount. In the best interest of the child, a lump-sum payment or the purchase of an annuity may be ordered in lieu of periodic payments of support.

(Added to NRS by 1983, 1867; A 1997, 2297)



NRS 125B.095 - Penalty for delinquent payment of installment of obligation of support.

1. Except as otherwise provided in this section and NRS 125B.012, if an installment of an obligation to pay support for a child which arises from the judgment of a court becomes delinquent in the amount owed for 1 month s support, a penalty must be added by operation of this section to the amount of the installment. This penalty must be included in a computation of arrearages by a court of this State and may be so included in a judicial or administrative proceeding of another state. A penalty must not be added to the amount of the installment pursuant to this subsection if the court finds that the employer of the responsible parent or the district attorney or other public agency in this State that enforces an obligation to pay support for a child caused the payment to be delinquent.

2. The amount of the penalty is 10 percent per annum, or portion thereof, that the installment remains unpaid. Each district attorney or other public agency in this State undertaking to enforce an obligation to pay support for a child shall enforce the provisions of this section.

(Added to NRS by 1993, 1030; A 1997, 2297; 2005, 310)



NRS 125B.100 - Payment of arrearages for emancipated child.

A parent who, at the time the child becomes emancipated, is delinquent in the payment of support for that child pursuant to an order of a court for support, shall continue to make the payments for the support as previously ordered until the arrearages are paid.

(Added to NRS by 1987, 2250)



NRS 125B.110 - Support of child with handicap beyond age of majority.

1. A parent shall support beyond the age of majority his or her child with a handicap until the child is no longer handicapped or until the child becomes self-supporting. The handicap of the child must have occurred before the age of majority for this duty to apply.

2. For the purposes of this section, a child is self-supporting if the child receives public assistance beyond the age of majority and that assistance is sufficient to meet the child s needs.

3. This section does not impair or otherwise affect the eligibility of a person with a handicap to receive benefits from a source other than his or her parents.

4. As used in this section, handicap means an inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months.

(Added to NRS by 1987, 2268; A 1991, 1336)



NRS 125B.120 - Discharge of parent s obligation.

1. The obligation of a parent other than that under the laws providing for the support of poor relatives is discharged by complying with a court order for support or with the terms of a judicially approved settlement.

2. The legal adoption of the child into another family discharges the obligation of the child s natural parents for the period subsequent to the adoption.

[4:87:1923; NCL 3408] (NRS A 1979, 1280; 1997, 2297)



NRS 125B.130 - Liability of parent s estate.

1. The obligation of a parent is enforceable against his or her estate in such an amount as the court may determine, having regard to the age of the child, the ability of the custodial parent to support the child, the amount of property left by the deceased parent, the number, age, and financial condition of the lawful issue, if any, and the rights of the surviving spouse, if any, of the deceased parent.

2. The court may direct the discharge of the obligation by periodical payments or by the payment of a lump sum.

[5:87:1923; NCL 3409] (NRS A 1979, 1280; 1983, 1874) (Substituted in revision for NRS 126.281)



NRS 125B.135 - Cause of action subsequent to issuance of order: Notice and service of process.

If, after a court issues an order for the support of a child, a subsequent cause of action between the parties concerning the support of the child is initiated, the requirements for notice and service of process shall be deemed to have been met with respect to a party to the proceeding who cannot be found if:

1. The party initiating the proceeding shows proof that diligent effort has been made to ascertain the location of the missing party; and

2. Written notice of the initiation of the proceeding has been mailed to the mailing address of the missing party or the address of the missing party s employer as those addresses appear in the information required to be filed pursuant to subsection 2 of NRS 125B.055.

(Added to NRS by 1997, 2294; A 1999, 2681)



NRS 125B.140 - Enforcement of order for support.

1. Except as otherwise provided in chapter 130 of NRS and NRS 125B.012:

(a) If an order issued by a court provides for payment for the support of a child, that order is a judgment by operation of law on or after the date a payment is due. Such a judgment may not be retroactively modified or adjusted and may be enforced in the same manner as other judgments of this State.

(b) Payments for the support of a child pursuant to an order of a court which have not accrued at the time either party gives notice that the party has filed a motion for modification or adjustment may be modified or adjusted by the court upon a showing of changed circumstances, whether or not the court has expressly retained jurisdiction of the modification or adjustment.

2. Except as otherwise provided in subsection 3 and NRS 125B.012, 125B.142 and 125B.144:

(a) Before execution for the enforcement of a judgment for the support of a child, the person seeking to enforce the judgment must send a notice by certified mail, restricted delivery, with return receipt requested, to the responsible parent:

(1) Specifying the name of the court that issued the order for support and the date of its issuance;

(2) Specifying the amount of arrearages accrued under the order;

(3) Stating that the arrearages will be enforced as a judgment; and

(4) Explaining that the responsible parent may, within 20 days after the notice is sent, ask for a hearing before a court of this State concerning the amount of the arrearages.

(b) The matters to be adjudicated at such a hearing are limited to a determination of the amount of the arrearages and the jurisdiction of the court issuing the order. At the hearing, the court shall take evidence and determine the amount of the judgment and issue its order for that amount.

(c) The court shall determine and include in its order:

(1) Interest upon the arrearages at a rate established pursuant to NRS 99.040, from the time each amount became due; and

(2) A reasonable attorney s fee for the proceeding,

unless the court finds that the responsible parent would experience an undue hardship if required to pay such amounts. Interest continues to accrue on the amount ordered until it is paid, and additional attorney s fees must be allowed if required for collection.

(d) The court shall ensure that the social security number of the responsible parent is:

(1) Provided to the Division of Welfare and Supportive Services of the Department of Health and Human Services.

(2) Placed in the records relating to the matter and, except as otherwise required to carry out a specific statute, maintained in a confidential manner.

3. Subsection 2 does not apply to the enforcement of a judgment for arrearages if the amount of the judgment has been determined by any court.

(Added to NRS by 1987, 2250; A 1991, 1336; 1993, 2625; 1997, 2297, 2298; 1999, 2681)



NRS 125B.142 - Recordation of order for support after arrearage in payment; recorded order becomes lien on real and personal property owned by responsible parent; enforcement of lien; effect, priority and duration of lien.

1. If a responsible parent is in arrears in the payment for the support of a child pursuant to an order of a court of this State, the order may be recorded in the manner prescribed in NRS 17.150 for the recording of a judgment lien in the office of the county recorder of any county.

2. From the time of its recordation, the order becomes a lien upon all real and personal property owned by the responsible parent in the county in which the order is recorded at the time the order is recorded, or which the responsible parent acquires in that county after the order is recorded, until the lien expires.

3. Except as otherwise provided in subsection 4, a person who wishes to enforce a lien created pursuant to subsection 1 must, within 20 days after the person records the order as a lien, send a notice by certified mail, return receipt requested, to the responsible parent:

(a) Specifying the name of the court that issued the order and the date of its issuance;

(b) Specifying the amount of arrearages under the order;

(c) Stating that the order will be enforced as a judgment lien; and

(d) Explaining that the responsible parent may, within 20 days after the notice is sent, request a hearing before the court concerning the amount of the arrearages.

4. A person who seeks to enforce a lien pursuant to this section is not required to send the notice required pursuant to subsection 3 if the amount of arrearages has been determined by a court of this State.

5. If the responsible parent does not request a hearing, or a court of this State has determined the amount of the arrearages owed by the responsible parent, the lien must be given the effect and priority of a judgment lien.

6. A lien established pursuant to this section continues until the arrearages are satisfied.

(Added to NRS by 1997, 2295)



NRS 125B.144 - Lien recorded in another state to enforce order for support entitled to full faith and credit; enforcement of lien.

1. A lien against the real or personal property of a responsible parent arising in another state to enforce an order that is entitled to recognition pursuant to chapter 130 of NRS must be afforded full faith and credit in this State if the order and forms prescribed by the Secretary of Health and Human Services pursuant to 42 U.S.C. 652(a)(11)(B) are recorded in the manner prescribed in NRS 125B.142 for a lien that arises in this State.

2. Notwithstanding the provisions of NRS 21.075, a person who wishes to enforce in this State a lien recorded pursuant to subsection 1 is not required to provide notice to the responsible parent and the responsible parent is not entitled to a hearing before the lien is enforced in this State.

(Added to NRS by 1997, 2295; A 1997, 2349)



NRS 125B.145 - Review and modification of order for support: Request for review; jurisdiction; notification of right to request review.

1. An order for the support of a child must, upon the filing of a request for review by:

(a) The Division of Welfare and Supportive Services of the Department of Health and Human Services, its designated representative or the district attorney, if the Division of Welfare and Supportive Services or the district attorney has jurisdiction in the case; or

(b) A parent or legal guardian of the child,

be reviewed by the court at least every 3 years pursuant to this section to determine whether the order should be modified or adjusted. Each review conducted pursuant to this section must be in response to a separate request.

2. If the court:

(a) Does not have jurisdiction to modify the order, the court may forward the request to any court with appropriate jurisdiction.

(b) Has jurisdiction to modify the order and, taking into account the best interests of the child, determines that modification or adjustment of the order is appropriate, the court shall enter an order modifying or adjusting the previous order for support in accordance with the requirements of NRS 125B.070 and 125B.080.

3. The court shall ensure that:

(a) Each person who is subject to an order for the support of a child is notified, not less than once every 3 years, that the person may request a review of the order pursuant to this section; or

(b) An order for the support of a child includes notification that each person who is subject to the order may request a review of the order pursuant to this section.

4. An order for the support of a child may be reviewed at any time on the basis of changed circumstances. For the purposes of this subsection, a change of 20 percent or more in the gross monthly income of a person who is subject to an order for the support of a child shall be deemed to constitute changed circumstances requiring a review for modification of the order for the support of a child.

5. As used in this section:

(a) Gross monthly income has the meaning ascribed to it in NRS 125B.070.

(b) Order for the support of a child means such an order that was issued or is being enforced by a court of this State.

(Added to NRS by 1989, 859; A 1991, 1337; 1993, 2626; 1997, 2299; 2003, 546)



NRS 125B.150 - Assistance by district attorney to establish parentage and obligation of support and to enforce payment of support; confidentiality; regulations.

1. The district attorney of the county of residence of the child, or of a parent, alleged parent or guardian who does not have physical custody of the child, shall take such action as is necessary to establish parentage of the child and locate and take legal action, including the establishment or adjustment of an obligation of support, against a person who has a duty to support the child when requested to do so by the parent, alleged parent or guardian or a public agency which provides assistance to the parent, alleged parent, guardian or child. If the court for cause transfers the action to another county, the clerk of the receiving court shall notify the district attorney of that county, and that district attorney shall proceed to prosecute the cause of action and take such further action as is necessary to establish parentage and to establish or adjust the obligation of support and to enforce the payment of support pursuant to this chapter or chapter 31A, 126, 130 or 425 of NRS.

2. In a county where the district attorney has deputies to aid the district attorney in the performance of his or her duties, the district attorney shall designate himself or herself or a particular deputy as responsible for performing the duties imposed by subsection 1.

3. The district attorney and his or her deputies do not represent the parent, alleged parent, guardian or child in the performance of their duties pursuant to this chapter and chapter 31A, 126, 130 or 425 of NRS, but are rendering a public service as representatives of the State.

4. Officials of the Division of Welfare and Supportive Services of the Department of Health and Human Services are entitled to access to the information obtained by the district attorney if that information is relevant to the performance of their duties. The district attorney or his or her deputy shall inform each person who provides information pursuant to this section concerning the limitations on the confidentiality between lawyer and client under these circumstances.

5. Disclosures of criminal activity by a parent or child are not confidential.

6. The district attorney shall inform each parent who applies for the assistance of the district attorney in this regard that a procedure is available to collect unpaid support from any refund owed to the parent who has a duty to support the child because an excessive amount of money was withheld to pay the parent s federal income tax. The district attorney shall submit to the Division of Welfare and Supportive Services all documents and information it requires to pursue such a collection if:

(a) The applicant is not receiving public assistance.

(b) The district attorney has in his or her records:

(1) A copy of the order of support for a child and any modifications of the order which specify their date of issuance and the amount of the ordered support;

(2) A copy of a record of payments received or, if no such record is available, an affidavit signed by the custodial parent attesting to the amount of support owed; and

(3) The current address of the custodial parent.

(c) From the records in the possession of the district attorney, the district attorney has reason to believe that the amount of unpaid support is not less than $500.

Before submitting the documents and information to the Division of Welfare and Supportive Services, the district attorney shall verify the accuracy of the documents submitted relating to the amount claimed as unpaid support and the name and social security number of the parent who has a duty to support the child. If the district attorney has verified this information previously, the district attorney need not reverify it before submitting it to the Division of Welfare and Supportive Services.

7. The Division of Welfare and Supportive Services shall adopt such regulations as are necessary to carry out the provisions of subsection 6.

(Added to NRS by 1969, 589; A 1979, 1281; 1981, 1574; 1987, 2252; 1989, 670, 1642; 1995, 2415; 1999, 874; 2013, 790)



NRS 125B.160 - Reports concerning collection and disbursement of support and establishment of paternity.

1. Each district attorney, and a designated representative of the Division of Welfare and Supportive Services of the Department of Health and Human Services who collects or disburses payments for the support of a child, shall report to the Division of Welfare and Supportive Services any information required by the Division of Welfare and Supportive Services regarding support for children, including information concerning the collection and disbursements of support and the establishment of paternity.

2. The Administrator of the Division of Welfare and Supportive Services shall adopt regulations prescribing the forms for, and the arrangement of, the material to be submitted and the schedule for the reporting of the required information.

(Added to NRS by 1987, 2253; A 1997, 2300)



NRS 125B.170 - Disclosure of information by enforcing authority; regulations.

1. The enforcing authority shall release information concerning a responsible parent s obligation or failure to pay support for a child to an agency of the kind defined in 15 U.S.C. 1681a(f), except that the information may not be given to the agency until:

(a) Notice of the proposed disclosure has been sent to the responsible parent and the responsible parent has had 20 days to correct the information; and

(b) The agency has furnished evidence satisfactory to the enforcing authority that the agency is of the kind defined in 15 U.S.C. 1681a(f).

2. The Division of Welfare and Supportive Services of the Department of Health and Human Services shall adopt regulations concerning the disclosure of information pursuant to this section, prescribing the content of the notice of the proposed disclosure and establishing procedures for the responsible parent to correct any of the information to be disclosed.

3. As used in this section, enforcing authority means the Division of Welfare and Supportive Services of the Department of Health and Human Services, its designated representative or the district attorney.

(Added to NRS by 1985, 1428; A 1987, 2247; 1993, 540; 1997, 2300)



NRS 125B.180 - Concurrence of remedies.

A criminal prosecution brought in accordance with the provisions of NRS 201.015 to 201.080, inclusive, is not a bar to, or barred by, civil proceedings to compel support; but money paid toward the support of the child under the provisions of NRS 201.015 to 201.080, inclusive, must be allowed for and credited in determining or enforcing any civil liability.

[31:87:1923; NCL 3435] (NRS A 1979, 1282) (Substituted in revision for NRS 126.391)



NRS 125B.200 - Definitions.

As used in NRS 125B.200 to 125B.300, inclusive, unless the context otherwise requires:

1. Court includes a referee or master appointed by the court.

2. Minor child means a person who is:

(a) Under the age of 18 years;

(b) Under the age of 19 years, if the person is enrolled in high school;

(c) Under a legal disability; or

(d) Not declared emancipated pursuant to NRS 129.080 to 129.140, inclusive.

3. Obligor-parent means a parent who has been ordered by a court to pay for the support of a minor child.

(Added to NRS by 1989, 855)



NRS 125B.210 - Order for deposit of assets with trustee; duties of trustee; reimbursement of administrative costs.

1. Except as otherwise provided in NRS 125B.230, if, in any proceeding where the court has ordered a parent to pay for the support of a minor child:

(a) A declaration is signed under penalty of perjury by the person to whom support has been ordered to have been paid stating that the obligor-parent is in arrears in payment in a sum equal to or greater than the amount of 30 days of payments;

(b) Notice and opportunity for hearing on an application to the court, an order to show cause, or a notice of motion has been given to the obligor-parent; and

(c) The court makes a finding that good cause has been shown and that there exists one or more of the conditions set forth in NRS 125B.240,

the court shall issue to the obligor-parent an order requiring the obligor-parent to deposit assets to secure future payments of support with a trustee designated by the court and to pay reasonable attorney s fees and costs to the person to whom support has been ordered. The court may designate the district attorney, another county officer or any other person as trustee.

2. Upon receipt of the assets, the trustee designated by the court to receive the assets shall use the money or sell or otherwise generate income from the deposited assets for an amount sufficient to pay the arrearage, administrative costs, any amount currently due pursuant to an order of the court for the care, support, education and maintenance of the minor child, interest upon the arrearage, and attorney s fees, if:

(a) The obligor-parent fails, within the time specified by the court, to cure the default in the payment of the support of a child due at the time the trustee receives the deposited assets, or fails to comply with a plan for payment approved by the court;

(b) Further arrears in payments accrue after the trustee receives the deposited assets, or the arrearage specified in the declaration is not paid current within any 30-day period following the trustee s receipt of the assets;

(c) No fewer than 25 days before the sale or use of the assets, written notice of the trustee s intent to sell or use the assets is served personally on the obligor-parent or is mailed to the obligor-parent by certified mail, return receipt requested; and

(d) A motion or order to show cause has not been filed to stop the use or sale, or if filed, has been denied by the court.

The sale of assets must be conducted in accordance with the provisions set forth in NRS 21.130 to 21.260, inclusive, governing the sale of property under execution.

3. To cover the administrative costs of the trustee, the trustee may deduct from the deposited money all actual costs incurred in a sale and 5 percent of each payment made pursuant to subsection 2.

(Added to NRS by 1989, 855; A 1993, 2627)



NRS 125B.220 - Order for sale of assets and deposit of proceeds with trustee; procedure for deposit of particular types of property.

1. Upon deposit of any asset pursuant to NRS 125B.210 which is not money or is not readily convertible into money, the court may, not fewer than 25 days after serving the obligor-parent with written notice and providing an opportunity for hearing, order the sale of the asset and deposit the proceeds of the sale with the trustee designated by the court to receive the assets. The sale of assets must be conducted in accordance with the provisions set forth in NRS 21.130 to 21.260, inclusive, governing the sale of property under execution.

2. When an asset ordered to be deposited is real property, the order must be certified in accordance with NRS 17.150 and recorded with the county recorder. The deposited real property and the rights, benefits and liabilities attached to that property continue in the possession of the legal owner until it becomes subject to a use or sale of assets pursuant to this section or NRS 125B.210. The legal owner may not transfer, encumber, hypothecate, dispose of or realize profits from the property unless approved by the court.

3. When an asset ordered to be deposited is personal property or fixtures including goods, documents, instruments, general intangibles, chattel paper or accounts, the trustee shall file a financing statement in accordance with NRS 104.9501, 104.9502 and 104.9516.

4. When an asset ordered to be deposited is a vehicle registered with the Department of Motor Vehicles, the trustee shall deliver to the Department the certificate of title of the vehicle in accordance with NRS 482.428.

(Added to NRS by 1989, 856; A 1999, 391; 2001, 2564; 2003, 180, 475)



NRS 125B.230 - Considerations against deposit, sale or use of assets; presumptions against obligor-parent; procedure for opposition; attorney s fees and costs.

1. If raised by the obligor-parent, the court, in deciding a motion for an order to deposit assets or a motion to stop a sale or the use of assets, may consider any of the following factors, among other legal or equitable defenses:

(a) The payments of support of the child were not in arrears at the time the declaration was filed.

(b) The granting of the order or the denial of the motion would have a serious adverse effect on the immediate family members of the obligor-parent who reside with the obligor-parent which would outweigh the effect on the other parent of the denial of the order or the granting of the motion.

(c) The granting of the order or denial of the motion would substantially impair the ability of the obligor-parent to generate income.

(d) Any other specified emergency condition which impairs the ability of the obligor-parent to make the payment of support.

2. Where evidence is presented that the obligor-parent is in arrears in the payment of support of a child, the obligor-parent must dispute the presumption that nonpayment of support of the child was willful, without good faith, and that the obligor-parent had the ability to pay the support.

3. An obligor-parent may oppose the use of the money or the sale of the assets pursuant to subsection 2 of NRS 125B.210 if the obligor-parent files a motion therefor within 15 days after service of notice of the impending use or sale of the assets. The clerk of the court shall set the motion for hearing not later than 20 days after service on the trustee and on the person to whom support has been ordered to have been paid.

4. If the obligor-parent is found to be in arrears at the time the declaration was filed, the court shall award reasonable attorney s fees and costs to the person to whom support has been ordered to have been paid, even if the obligor-parent has cured the arrearage at the time of the hearing.

(Added to NRS by 1989, 856)



NRS 125B.240 - Limitations upon issuance of order for deposit of assets.

The court shall not issue an order pursuant to NRS 125B.210, unless it finds the existence of one or more of the following conditions:

1. The obligor-parent is not receiving income which may be subject to an assignment or withholding pursuant to chapter 31A of NRS or NRS 33.035, and there is reason to believe that the obligor-parent has income from some source which may be subject to an assignment.

2. An assignment or withholding of income pursuant to chapter 31A of NRS or NRS 33.035 would not be sufficient to meet the obligation of the support of a child for reasons other than a change of circumstances which would qualify for a reduction in the amount of the support ordered.

3. The history of employment of the obligor-parent makes an assignment or withholding of income pursuant to chapter 31A of NRS or NRS 33.035 difficult to enforce or not a practical means for securing the payment of the obligation of support. Such a history may be evidenced by such conditions as multiple, concurrent or consecutive employers.

(Added to NRS by 1989, 857; A 1997, 2301; 2003, 1756)



NRS 125B.250 - Assets subject to order for deposit; use of performance bond in lieu of other assets.

1. In determining which assets of the obligor-parent are to be subject to an order issued pursuant to NRS 125B.210, the court shall give priority to cash, then to other assets which have maximum liquidity and are readily convertible into cash. In all instances, the deposited assets must:

(a) Not be exempt by law from execution; and

(b) Whenever possible, be equal in value to not less than the amount of current arrearages of the obligor-parent and the amount of the annual amount of support ordered.

2. In lieu of depositing money or other assets as provided in subsection 1, the obligor-parent may, upon approval of the court, provide a performance bond secured by any real property or other assets of the obligor-parent and equal in value to the annual amount of support ordered and the amount of current arrearages.

(Added to NRS by 1989, 857)



NRS 125B.260 - Ex parte order restraining disposition of property during pendency of proceedings.

1. During the pendency of any proceeding pursuant to NRS 125B.210, upon the motion of any party, the court may, without a hearing, issue ex parte orders restraining any person from transferring, encumbering, hypothecating, concealing, or in any way disposing of any property, real or personal, whether community or separate, except in the usual course of business or for such necessities of life as are deemed not to be extraordinary expenditures.

2. If an ex parte order is directed against a party, the court shall require the party to account to the court for all extraordinary expenditures.

3. The ex parte order must be made returnable not later than 25 days after the date of the order. At the hearing the court shall determine for which property the obligor-parent is required to report extraordinary expenditures and shall specify what is deemed an extraordinary expenditure for the purposes of this section.

4. Any ex parte order must state on its face the date of expiration of the order. The order expires 1 year after it is issued or upon deposit of assets or money pursuant to NRS 125B.210, whichever occurs first.

(Added to NRS by 1989, 858)



NRS 125B.270 - Limitation on liability of trustee.

A trustee designated by the court to be responsible for receiving any money or property or for making any disbursements pursuant to NRS 125B.210, is not liable for any action undertaken in good faith and in conformance with NRS 125B.200 to 125B.300, inclusive.

(Added to NRS by 1989, 858)



NRS 125B.280 - Return of assets to obligor-parent; procedure for return of particular types of property.

1. The trustee designated by the court to receive assets pursuant to NRS 125B.210 shall return any assets to the obligor-parent when:

(a) The obligor-parent has given the trustee notice to return assets;

(b) All payments in arrears have been paid in full; and

(c) The obligor-parent has made, in a timely manner, all payments of support ordered for the 12 months immediately preceding the date notice was given to the trustee.

2. If the deposited assets include real property, upon the satisfaction of the requirements of subsection 1, the trustee shall prepare a release and record it in the office of the county recorder.

3. If the deposited assets include personal property or fixtures including goods, documents, instruments, general intangibles, chattel paper or accounts, the trustee shall, upon the satisfaction of the requirements of subsection 1, prepare a termination statement and file it in accordance with NRS 104.9513.

4. If the deposited assets include a vehicle registered with the Department of Motor Vehicles, the trustee shall, upon the satisfaction of the requirements of subsection 1, deliver the certificate of title to the obligor-parent in accordance with NRS 482.431.

(Added to NRS by 1989, 858; A 1999, 392; 2001, 2565; 2003, 180, 476)



NRS 125B.290 - Statement of disbursements and receipts.

If requested by an obligor-parent, the trustee designated by the court to receive assets shall prepare a statement setting forth disbursements and receipts made pursuant to NRS 125B.210.

(Added to NRS by 1989, 858)



NRS 125B.300 - Recovery of unreimbursed fees and costs of trustee.

1. If the trustee designated by the court to receive assets pursuant to NRS 125B.210, incurs fees or costs which are not compensated by the deduction authorized pursuant to NRS 125B.210, the court:

(a) Shall hold a hearing not later than 20 days after the obligor-parent is served by the trustee with notice of a motion or order to show cause; and

(b) May order the obligor-parent to pay reasonable fees and costs.

2. A fee or cost incurred:

(a) In any sale of assets pursuant to NRS 125B.210; or

(b) In the preparation of a statement pursuant to NRS 125B.290,

is recoverable as set forth in this section.

(Added to NRS by 1989, 858)






Chapter 125C - Custody and Visitation

NRS 125C.010 - Order awarding visitation rights must define rights with particularity and specify habitual residence of child.

1. Any order awarding a party a right of visitation of a minor child must:

(a) Define that right with sufficient particularity to ensure that the rights of the parties can be properly enforced and that the best interest of the child is achieved; and

(b) Specify that the State of Nevada or the state where the child resides within the United States of America is the habitual residence of the child.

The order must include all specific times and other terms of the right of visitation.

2. As used in this section, sufficient particularity means a statement of the rights in absolute terms and not by the use of the term reasonable or other similar term which is susceptible to different interpretations by the parties.

(Added to NRS by 1993, 2137; A 1995, 1493, 2289) (Substituted in revision for NRS 125A.290)



NRS 125C.020 - Rights of noncustodial parent: Additional visits to compensate for wrongful deprivation of right to visit.

1. In a dispute concerning the rights of a noncustodial parent to visit his or her child, the court may, if it finds that the noncustodial parent is being wrongfully deprived of his or her right to visit, enter a judgment ordering the custodial parent to permit additional visits to compensate for the visit of which the noncustodial parent was deprived.

2. An additional visit must be:

(a) Of the same type and duration as the wrongfully denied visit;

(b) Taken within 1 year after the wrongfully denied visit; and

(c) At a time chosen by the noncustodial parent.

3. The noncustodial parent must give the court and the custodial parent written notice of his or her intention to make the additional visit at least 7 days before the proposed visit if it is to be on a weekday or weekend and at least 30 days before the proposed visit if it is to be on a holiday or vacation.

(Added to NRS by 1985, 1892) (Substituted in revision for NRS 125A.300)



NRS 125C.030 - Imprisonment for contempt for failure to comply with judgment ordering additional visit.

1. A custodial parent who fails to comply with a judgment ordering an additional visit may, upon a judgment of the court, be found guilty of contempt and sentenced to imprisonment in the county jail. During the period of imprisonment, the court may authorize his or her temporary release from confinement during such hours and under such supervision as the court determines are necessary to allow the custodial parent to go to and return from his or her place of employment.

2. A custodial parent imprisoned for contempt pursuant to subsection 1 must be released from the jail if the court has reasonable cause to believe that the custodial parent will comply with the order for the additional visit.

(Added to NRS by 1985, 1892) (Substituted in revision for NRS 125A.310)



NRS 125C.040 - Imprisonment for contempt: Violation of condition; failure to return when required.

1. If a custodial parent is imprisoned for contempt pursuant to NRS 125C.030 and violates any condition of that imprisonment, the court may:

(a) Require that the custodial parent be confined to the county jail for the remaining period of his or her sentence; and

(b) Deny the custodial parent the privilege of a temporary release from confinement for his or her employment.

2. A custodial parent, imprisoned for contempt, who fails to return to the jail at the time required by the court after being temporarily released from confinement for his or her employment, may be deemed to have escaped from custody and, if so, the custodial parent is guilty of a misdemeanor.

(Added to NRS by 1985, 1892) (Substituted in revision for NRS 125A.320)



NRS 125C.050 - Petition for right of visitation for certain relatives and other persons.

1. Except as otherwise provided in this section, if a parent of an unmarried minor child:

(a) Is deceased;

(b) Is divorced or separated from the parent who has custody of the child;

(c) Has never been legally married to the other parent of the child, but cohabitated with the other parent and is deceased or is separated from the other parent; or

(d) Has relinquished his or her parental rights or his or her parental rights have been terminated,

the district court in the county in which the child resides may grant to the great-grandparents and grandparents of the child and to other children of either parent of the child a reasonable right to visit the child during the child s minority.

2. If the child has resided with a person with whom the child has established a meaningful relationship, the district court in the county in which the child resides also may grant to that person a reasonable right to visit the child during the child s minority, regardless of whether the person is related to the child.

3. A party may seek a reasonable right to visit the child during the child s minority pursuant to subsection 1 or 2 only if a parent of the child has denied or unreasonably restricted visits with the child.

4. If a parent of the child has denied or unreasonably restricted visits with the child, there is a rebuttable presumption that the granting of a right to visitation to a party seeking visitation is not in the best interests of the child. To rebut this presumption, the party seeking visitation must prove by clear and convincing evidence that it is in the best interests of the child to grant visitation.

5. The court may grant a party seeking visitation pursuant to subsection 1 or 2 a reasonable right to visit the child during the child s minority only if the court finds that the party seeking visitation has rebutted the presumption established in subsection 4.

6. In determining whether the party seeking visitation has rebutted the presumption established in subsection 4, the court shall consider:

(a) The love, affection and other emotional ties existing between the party seeking visitation and the child.

(b) The capacity and disposition of the party seeking visitation to:

(1) Give the child love, affection and guidance and serve as a role model to the child;

(2) Cooperate in providing the child with food, clothing and other material needs during visitation; and

(3) Cooperate in providing the child with health care or alternative care recognized and permitted under the laws of this State in lieu of health care.

(c) The prior relationship between the child and the party seeking visitation, including, without limitation, whether the child resided with the party seeking visitation and whether the child was included in holidays and family gatherings with the party seeking visitation.

(d) The moral fitness of the party seeking visitation.

(e) The mental and physical health of the party seeking visitation.

(f) The reasonable preference of the child, if the child has a preference, and if the child is determined to be of sufficient maturity to express a preference.

(g) The willingness and ability of the party seeking visitation to facilitate and encourage a close and continuing relationship between the child and the parent or parents of the child as well as with other relatives of the child.

(h) The medical and other needs of the child related to health as affected by the visitation.

(i) The support provided by the party seeking visitation, including, without limitation, whether the party has contributed to the financial support of the child.

(j) Any other factor arising solely from the facts and circumstances of the particular dispute that specifically pertains to the need for granting a right to visitation pursuant to subsection 1 or 2 against the wishes of a parent of the child.

7. If the parental rights of either or both natural parents of a child are relinquished or terminated, and the child is placed in the custody of a public agency or a private agency licensed to place children in homes, the district court in the county in which the child resides may grant to the great-grandparents and grandparents of the child and to other children of either parent of the child a reasonable right to visit the child during the child s minority if a petition therefor is filed with the court before the date on which the parental rights are relinquished or terminated. In determining whether to grant this right to a party seeking visitation, the court must find, by a preponderance of the evidence, that the visits would be in the best interests of the child in light of the considerations set forth in paragraphs (a) to (i), inclusive, of subsection 6.

8. Rights to visit a child may be granted:

(a) In a divorce decree;

(b) In an order of separate maintenance; or

(c) Upon a petition filed by an eligible person:

(1) After a divorce or separation or after the death of a parent, or upon the relinquishment or termination of a parental right;

(2) If the parents of the child were not legally married and were cohabitating, after the death of a parent or after the separation of the parents of the child; or

(3) If the petition is based on the provisions of subsection 2, after the eligible person ceases to reside with the child.

9. If a court terminates the parental rights of a parent who is divorced or separated, any rights previously granted pursuant to subsection 1 also must be terminated, unless the court finds, by a preponderance of the evidence, that visits by those persons would be in the best interests of the child.

10. For the purposes of this section, separation means:

(a) A legal separation or any other separation of a married couple if the couple has lived separate and apart for 30 days or more and has no present intention of resuming a marital relationship; or

(b) If a couple was not legally married but cohabitating, a separation of the couple if the couple has lived separate and apart for 30 days or more and has no present intention of resuming cohabitation or entering into a marital relationship.

(Added to NRS by 1979, 326; A 1985, 586; 1987, 1193; 1991, 1176; 1999, 726; 2001, 2712)



NRS 125C.0601 - Short title. [Effective January 1, 2014.]

NRS 125C.0601 to 125C.0693, inclusive, may be cited as the Uniform Deployed Parents Custody and Visitation Act.

(Added to NRS by 2013, 762, effective January 1, 2014)



NRS 125C.0603 - Definitions. [Effective January 1, 2014.]

As used in NRS 125C.0601 to 125C.0693, inclusive, unless the context otherwise requires, the words and terms defined in NRS 125C.0605 to 125C.0639, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 762, effective January 1, 2014)



NRS 125C.0605 - Adult defined. [Effective January 1, 2014.]

Adult means a person who is at least 18 years of age or an emancipated minor.

(Added to NRS by 2013, 762, effective January 1, 2014)



NRS 125C.0607 - Caretaking authority defined. [Effective January 1, 2014.]

Caretaking authority means the right to live with and care for a child on a day-to-day basis, including physical custody, parenting time, right to access and visitation.

(Added to NRS by 2013, 763, effective January 1, 2014)



NRS 125C.0609 - Child defined. [Effective January 1, 2014.]

Child means:

1. An unemancipated minor who has not attained 18 years of age; or

2. An adult son or daughter by birth or adoption, or under the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive, who is the subject of an existing court order concerning custodial responsibility.

(Added to NRS by 2013, 763, effective January 1, 2014)



NRS 125C.0611 - Close and substantial relationship defined. [Effective January 1, 2014.]

Close and substantial relationship means a relationship in which a significant bond exists between a child and a nonparent.

(Added to NRS by 2013, 763, effective January 1, 2014)



NRS 125C.0613 - Court defined. [Effective January 1, 2014.]

Court means an entity authorized under the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive, to establish, enforce or modify a decision regarding custodial responsibility.

(Added to NRS by 2013, 763, effective January 1, 2014)



NRS 125C.0615 - Custodial responsibility defined. [Effective January 1, 2014.]

Custodial responsibility is a comprehensive term that includes any and all powers and duties relating to caretaking authority and decision-making authority for a child. The term includes custody, physical custody, legal custody, parenting time, right to access, visitation and the authority to designate limited contact with a child.

(Added to NRS by 2013, 763, effective January 1, 2014)



NRS 125C.0617 - Decision-making authority defined. [Effective January 1, 2014.]

Decision-making authority means the power to make important decisions regarding a child, including decisions regarding the child s education, religious training, health care, extracurricular activities and travel. The term does not include day-to-day decisions that necessarily accompany a grant of caretaking authority.

(Added to NRS by 2013, 763, effective January 1, 2014)



NRS 125C.0619 - Deploying parent defined. [Effective January 1, 2014.]

Deploying parent means a service member, who is deployed or has been notified of impending deployment, and is:

1. A parent of a child under the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive; or

2. A person other than a parent who has custodial responsibility of a child under the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive.

(Added to NRS by 2013, 763, effective January 1, 2014)



NRS 125C.0621 - Deployment defined. [Effective January 1, 2014.]

Deployment means the movement or mobilization of a service member to a location for more than 90 days but less than 18 months pursuant to an official order that:

1. Is designated as unaccompanied;

2. Does not authorize dependent travel; or

3. Otherwise does not permit the movement of family members to that location.

(Added to NRS by 2013, 763, effective January 1, 2014)



NRS 125C.0623 - Family member defined. [Effective January 1, 2014.]

Family member includes a sibling, aunt, uncle, cousin, stepparent or grandparent of a child, and a person recognized to be in a familial relationship with a child under the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive.

(Added to NRS by 2013, 763, effective January 1, 2014)



NRS 125C.0625 - Limited contact defined. [Effective January 1, 2014.]

Limited contact means the opportunity for a nonparent to visit with a child for a limited period of time. The term includes authority to take the child to a place other than the residence of the child.

(Added to NRS by 2013, 763, effective January 1, 2014)



NRS 125C.0627 - Nonparent defined. [Effective January 1, 2014.]

Nonparent means a person other than a deploying parent or other parent.

(Added to NRS by 2013, 763, effective January 1, 2014)



NRS 125C.0629 - Other parent defined. [Effective January 1, 2014.]

Other parent means a person who, in common with a deploying parent, is:

1. The parent of a child under the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive; or

2. A person other than a parent with custodial responsibility of a child under the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive.

(Added to NRS by 2013, 763, effective January 1, 2014)



NRS 125C.0631 - Record defined. [Effective January 1, 2014.]

Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(Added to NRS by 2013, 764, effective January 1, 2014)



NRS 125C.0633 - Return from deployment defined. [Effective January 1, 2014.]

Return from deployment means the conclusion of a service member s deployment as specified in uniformed service orders.

(Added to NRS by 2013, 764, effective January 1, 2014)



NRS 125C.0635 - Service member defined. [Effective January 1, 2014.]

Service member means a member of a uniformed service.

(Added to NRS by 2013, 764, effective January 1, 2014)



NRS 125C.0637 - State defined. [Effective January 1, 2014.]

State means a state of the United States, the District of Columbia, Puerto Rico and the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2013, 764, effective January 1, 2014)



NRS 125C.0639 - Uniformed service defined. [Effective January 1, 2014.]

Uniformed service means:

1. Active and reserve components of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States;

2. The Merchant Marine, the Commissioned Corps of the Public Health Service or the Commissioned Corps of the National Oceanic and Atmospheric Administration of the United States; or

3. The National Guard.

(Added to NRS by 2013, 764, effective January 1, 2014)



NRS 125C.0641 - Jurisdiction. [Effective January 1, 2014.]

1. A court may issue an order regarding custodial responsibility under NRS 125C.0601 to 125C.0693, inclusive, only if the court has jurisdiction pursuant to chapter 125A of NRS. If the court has issued a temporary order regarding custodial responsibility pursuant to NRS 125C.0659 to 125C.0677, inclusive, the residence of the deploying parent is not changed by reason of the deployment for the purposes of chapter 125A of NRS during the deployment.

2. If a court has issued a permanent order regarding custodial responsibility before notice of deployment and the parents modify that order temporarily by agreement pursuant to NRS 125C.0649 to 125C.0657, inclusive, the residence of the deploying parent is not changed by reason of the deployment for the purposes of chapter 125A of NRS.

3. If a court in another state has issued a temporary order regarding custodial responsibility as a result of impending or current deployment, the residence of the deploying parent is not changed by reason of the deployment for the purposes of chapter 125A of NRS.

4. This section does not prohibit the exercise of temporary emergency jurisdiction by a court under chapter 125A of NRS.

(Added to NRS by 2013, 764, effective January 1, 2014)



NRS 125C.0643 - Notice required of deploying parent. [Effective January 1, 2014.]

1. Except as otherwise provided in subsection 4, and subject to subsection 3, a deploying parent shall notify in a record the other parent of a pending deployment not later than 7 days after receiving notice of deployment unless reasonably prevented from doing so by the circumstances of service. If the circumstances of service prevent such notification within 7 days, such notification must be made as soon as reasonably possible thereafter.

2. Except as otherwise provided in subsection 4, and subject to subsection 3, each parent shall in a record provide the other parent with a plan for fulfilling that parent s share of custodial responsibility during deployment as soon as reasonably possible after receiving notice of deployment under subsection 1.

3. If an existing court order prohibits disclosure of the address or contact information of the other parent, a notification of deployment under subsection 1, or notification of a plan for custodial responsibility during deployment under subsection 2, may be made only to the issuing court. If the address of the other parent is available to the issuing court, the court shall forward the notification to the other parent. The court shall keep confidential the address or contact information of the other parent.

4. Notice in a record is not required if the parents are living in the same residence and there is actual notice of the deployment or plan.

5. In a proceeding regarding custodial responsibility between parents, a court may consider the reasonableness of a parent s efforts to comply with this section.

(Added to NRS by 2013, 764, effective January 1, 2014)



NRS 125C.0645 - Duty to notify of change of address. [Effective January 1, 2014.]

1. Except as otherwise provided in subsection 2, a person to whom custodial responsibility has been assigned or granted during deployment pursuant to NRS 125C.0649 to 125C.0677, inclusive, shall notify the deploying parent and any other person with custodial responsibility of any change of mailing address or residence until the assignment or grant is terminated. The person shall provide the notice to any court that has issued an existing custody or child support order concerning the child.

2. If an existing court order prohibits disclosure of the address or contact information of a person to whom custodial responsibility has been assigned or granted, a notification of change of mailing address or residence under subsection 1 may be made only to the court that issued the order. The court shall keep confidential the mailing address or residence of the person to whom custodial responsibility has been assigned or granted.

(Added to NRS by 2013, 765, effective January 1, 2014)



NRS 125C.0647 - General considerations in custody proceeding of parent s military service. [Effective January 1, 2014.]

In a proceeding for custodial responsibility of a child of a service member, a court may not consider a parent s past deployment or possible future deployment in itself in determining the best interest of the child, but may consider any significant impact on the best interest of the child of the parent s past or possible future deployment.

(Added to NRS by 2013, 765, effective January 1, 2014)



NRS 125C.0649 - Form of agreement. [Effective January 1, 2014.]

1. The parents of a child may enter into a temporary agreement granting custodial responsibility during deployment.

2. An agreement under subsection 1 must be:

(a) In writing; and

(b) Signed by both parents and any nonparent to whom custodial responsibility is granted.

3. An agreement under subsection 1 may:

(a) Identify to the extent feasible the destination, duration and conditions of the deployment that is the basis for the agreement;

(b) Specify the allocation of caretaking authority among the deploying parent, the other parent and any nonparent, if applicable;

(c) Specify any decision-making authority that accompanies a grant of caretaking authority;

(d) Specify any grant of limited contact to a nonparent;

(e) If the agreement shares custodial responsibility between the other parent and a nonparent, or between two nonparents, provide a process to resolve any dispute that may arise;

(f) Specify the frequency, duration and means, including electronic means, by which the deploying parent will have contact with the child, any role to be played by the other parent in facilitating the contact and allocation of any costs of communications;

(g) Specify the contact between the deploying parent and child during the time the deploying parent is on leave or is otherwise available;

(h) Acknowledge that any party s existing child support obligation cannot be modified by the agreement and that changing the terms of the obligation during deployment requires modification in the appropriate court;

(i) Provide that the agreement terminates following the deploying parent s return from deployment according to the procedures under NRS 125C.0679 to 125C.0685, inclusive; and

(j) If the agreement must be filed pursuant to NRS 125C.0657, specify which parent shall file the agreement.

(Added to NRS by 2013, 765, effective January 1, 2014)



NRS 125C.0651 - Nature of authority created by agreement. [Effective January 1, 2014.]

1. An agreement under NRS 125C.0649 to 125C.0657, inclusive, is temporary and terminates pursuant to NRS 125C.0679 to 125C.0685, inclusive, following the return from deployment of the deployed parent, unless the agreement has been terminated before that time by court order or modification of the agreement under NRS 125C.0653. The agreement derives from the parents custodial responsibility and does not create an independent, continuing right to caretaking authority, decision-making authority or limited contact in a person to whom custodial responsibility is given.

2. A nonparent given caretaking authority, decision-making authority or limited contact by an agreement under NRS 125C.0649 to 125C.0657, inclusive, has standing to enforce the agreement until it has been terminated pursuant to an agreement of the parents under NRS 125C.0653, under NRS 125C.0679 to 125C.0685, inclusive, or by court order.

(Added to NRS by 2013, 766, effective January 1, 2014)



NRS 125C.0653 - Modification of agreement. [Effective January 1, 2014.]

1. The parents may modify an agreement regarding custodial responsibility made pursuant to NRS 125C.0649 to 125C.0657, inclusive, by mutual consent.

2. If an agreement is modified under subsection 1 before deployment of a deploying parent, the modification must be in writing and signed by both parents and any nonparent who will exercise custodial responsibility under the modified agreement.

3. If an agreement is modified under subsection 1 during deployment of a deploying parent, the modification must be agreed to in a record by both parents and any nonparent who will exercise custodial responsibility under the modified agreement.

(Added to NRS by 2013, 766, effective January 1, 2014)



NRS 125C.0655 - Power of attorney. [Effective January 1, 2014.]

If no other parent possesses custodial responsibility under the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive, or if an existing court order prohibits contact between the child and the other parent, a deploying parent, by power of attorney, may delegate all or part of custodial responsibility to an adult nonparent for the period of deployment. The power of attorney is revocable by the deploying parent through a revocation of the power of attorney signed by the deploying parent.

(Added to NRS by 2013, 766, effective January 1, 2014)



NRS 125C.0657 - Filing agreement or power of attorney with court. [Effective January 1, 2014.]

An agreement or power of attorney made under NRS 125C.0649 to 125C.0655, inclusive, must be filed within a reasonable period of time with any court that has entered an existing order on custodial responsibility or child support concerning the child. The case number and heading of the existing case concerning custodial responsibility or child support must be provided to the court with the agreement or power of attorney.

(Added to NRS by 2013, 766, effective January 1, 2014)



NRS 125C.0659 - Proceeding for temporary custody order. [Effective January 1, 2014.]

1. After a deploying parent receives notice of deployment and during the deployment, a court may issue a temporary order granting custodial responsibility unless prohibited by the Servicemembers Civil Relief Act, 50 U.S.C. Appx. 521-522. A court may not issue a permanent order granting custodial responsibility without the consent of the deploying parent.

2. At any time after a deploying parent receives notice of deployment, either parent may file a motion regarding custodial responsibility of a child during deployment. The motion must be filed in an existing proceeding for custodial responsibility of the child with jurisdiction under NRS 125C.0641 or, if there is no existing proceeding in a court with jurisdiction under NRS 125C.0641, in a new action for granting custodial responsibility during deployment.

(Added to NRS by 2013, 766, effective January 1, 2014)



NRS 125C.0661 - Expedited hearing. [Effective January 1, 2014.]

If a motion to grant custodial responsibility is filed before a deploying parent deploys, the court shall conduct an expedited hearing.

(Added to NRS by 2013, 767, effective January 1, 2014)



NRS 125C.0663 - Testimony by electronic means. [Effective January 1, 2014.]

In a proceeding brought under NRS 125C.0659 to 125C.0677, inclusive, a party or witness who is not reasonably available to appear personally may appear and provide testimony and present evidence by electronic means unless the court finds good cause to require a personal appearance.

(Added to NRS by 2013, 767, effective January 1, 2014)



NRS 125C.0665 - Effect of prior judicial decree or agreement. [Effective January 1, 2014.]

In a proceeding for a grant of custodial responsibility pursuant to NRS 125C.0659 to 125C.0677, inclusive, the following rules apply:

1. A prior judicial order designating custodial responsibility of a child in the event of deployment is binding on the court unless the circumstances meet the requirements of the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive, for modifying a judicial order regarding custodial responsibility.

2. The court shall enforce a prior written agreement between the parents for designating custodial responsibility of a child in the event of deployment, including a prior written agreement executed under NRS 125C.0649 to 125C.0657, inclusive, unless the court finds the agreement contrary to the best interest of the child.

(Added to NRS by 2013, 767, effective January 1, 2014)



NRS 125C.0667 - Grant of caretaking or decision-making authority to nonparent. [Effective January 1, 2014.]

1. On the motion of a deploying parent and in accordance with the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive, a court may grant caretaking authority of a child to a nonparent who is an adult family member of the child or an adult with whom the child has a close and substantial relationship if it is in the best interest of the child.

2. In determining whether to grant caretaking authority of a child to a nonparent pursuant to subsection 1, the court shall consider the following factors:

(a) The love, affection and other emotional ties existing between the nonparent and the child.

(b) The capacity and disposition of the nonparent to:

(1) Give the child love, affection and guidance and serve as a role model to the child;

(2) Provide the child with food, clothing and other material needs; and

(3) Provide the child with health care or alternative health care which is recognized and authorized pursuant to the laws of this State.

(c) The prior relationship between the nonparent and the child, including, without limitation, whether the child has previously resided with the nonparent and whether the child was previously included in holidays or family gatherings with the nonparent.

(d) The moral fitness of the nonparent.

(e) The mental and physical health of the nonparent.

(f) The reasonable preference of the child if the child has a preference and if the court determines that the child is of sufficient maturity to express a preference.

(g) The willingness and ability of the nonparent to facilitate and encourage a close and substantial relationship between the child and his or her deploying parent, other parent and family members.

(h) The medical and other health needs of the child which are affected by the grant of caretaking authority.

(i) The support provided by the nonparent, including, without limitation, whether the nonparent has contributed to the financial support of the child.

(j) Any objection by the other parent to the grant of caretaking authority to a nonparent. In the case of an objection by the other parent, there is a rebuttable presumption that the grant of caretaking authority to a nonparent is not in the best interest of the child. To rebut this presumption, the deploying parent must prove by clear and convincing evidence that the grant of caretaking authority to the nonparent is in the best interest of the child.

3. Unless the grant of caretaking authority to a nonparent under subsection 1 is agreed to by the other parent, the grant is limited to an amount of time not greater than:

(a) The time granted to the deploying parent in an existing permanent custody order, except that the court may add unusual travel time necessary to transport the child; or

(b) In the absence of an existing permanent custody order, the amount of time that the deploying parent habitually cared for the child before being notified of deployment, except that the court may add unusual travel time necessary to transport the child.

4. A court may grant part of the deploying parent s decision-making authority for a child to a nonparent who is an adult family member of the child or an adult with whom the child has a close and substantial relationship if the deploying parent is unable to exercise that authority. When a court grants the authority to a nonparent, the court shall specify the decision-making powers that will and will not be granted, including applicable health, educational and religious decisions.

(Added to NRS by 2013, 767, effective January 1, 2014)



NRS 125C.0669 - Grant of limited contact. [Effective January 1, 2014.]

On the motion of a deploying parent and in accordance with the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive, a court shall grant limited contact with a child to a nonparent who is either a family member of the child or a person with whom the child has a close and substantial relationship, unless the court finds that the contact would be contrary to the best interest of the child.

(Added to NRS by 2013, 768, effective January 1, 2014)



NRS 125C.0671 - Nature of authority created by order. [Effective January 1, 2014.]

1. A grant made pursuant to NRS 125C.0659 to 125C.0677, inclusive, is temporary and terminates pursuant to NRS 125C.0679 to 125C.0685, inclusive, following the return from deployment of the deployed parent, unless the grant has been terminated before that time by court order. The grant does not create an independent, continuing right to caretaking authority, decision-making authority or limited contact in a person to whom it is granted.

2. A nonparent granted caretaking authority, decision-making authority or limited contact under NRS 125C.0659 to 125C.0677, inclusive, has standing to enforce the grant until it is terminated under NRS 125C.0679 to 125C.0685, inclusive, or by court order.

(Added to NRS by 2013, 768, effective January 1, 2014)



NRS 125C.0673 - Content of temporary custody order. [Effective January 1, 2014.]

1. An order granting custodial responsibility under NRS 125C.0659 to 125C.0677, inclusive, must:

(a) Designate the order as temporary; and

(b) Identify to the extent feasible the destination, duration and conditions of the deployment.

2. If applicable, a temporary order for custodial responsibility must:

(a) Specify the allocation of caretaking authority, decision-making authority or limited contact among the deploying parent, the other parent and any nonparent;

(b) If the order divides caretaking or decision-making authority between persons, or grants caretaking authority to one person and limited contact to another, provide a process to resolve any significant dispute that may arise;

(c) Provide for liberal communication between the deploying parent and the child during deployment, including through electronic means, unless contrary to the best interest of the child, and allocate any costs of communications;

(d) Provide for liberal contact between the deploying parent and the child during the time the deploying parent is on leave or is otherwise available, unless contrary to the best interest of the child;

(e) Provide for reasonable contact between the deploying parent and the child following return from deployment until the temporary order is terminated, which may include more time than the deploying parent spent with the child before entry of the temporary order; and

(f) Provide that the order will terminate following return from deployment according to the procedures under NRS 125C.0679 to 125C.0685, inclusive.

(Added to NRS by 2013, 769, effective January 1, 2014)



NRS 125C.0675 - Order for child support. [Effective January 1, 2014.]

If a court has issued an order granting caretaking authority under NRS 125C.0659 to 125C.0677, inclusive, or an agreement granting caretaking authority has been executed under NRS 125C.0649 to 125C.0657, inclusive, the court may enter a temporary order for child support consistent with the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive, if the court has jurisdiction under NRS 130.0902 to 130.802, inclusive.

(Added to NRS by 2013, 769, effective January 1, 2014)



NRS 125C.0677 - Modifying or terminating grant of custodial responsibility to nonparent. [Effective January 1, 2014.]

1. Except for an order in accordance with NRS 125C.0665 or as otherwise provided in subsection 2, and consistent with the Servicemembers Civil Relief Act, 50 U.S.C. Appx. 521-522, on the motion of a deploying or other parent or any nonparent to whom caretaking authority, decision-making authority or limited contact has been granted, the court may modify or terminate a grant of caretaking authority, decision-making authority or limited contact made pursuant to NRS 125C.0601 to 125C.0693, inclusive, if the modification or termination is consistent with NRS 125C.0659 to 125C.0677, inclusive, and the court finds it is in the best interest of the child. Any modification must be temporary and terminates following the conclusion of deployment of the deployed parent according to the procedures under NRS 125C.0679 to 125C.0685, inclusive, unless the grant has been terminated before that time by court order.

2. On the motion of a deploying parent, the court shall terminate a grant of limited contact.

(Added to NRS by 2013, 769, effective January 1, 2014)



NRS 125C.0679 - Procedure for terminating temporary grant of custodial responsibility established by agreement. [Effective January 1, 2014.]

1. At any time following return from deployment, a temporary agreement granting custodial responsibility under NRS 125C.0649 to 125C.0657, inclusive, may be terminated by an agreement to terminate signed by the deploying parent and the other parent.

2. The temporary agreement granting custodial responsibility terminates:

(a) If the agreement to terminate specifies a date for termination, on that date; or

(b) If the agreement to terminate does not specify a date, on the date the agreement to terminate is signed by both parents.

3. In the absence of an agreement to terminate, the temporary agreement granting custodial responsibility terminates 60 days after the date of the deploying parent s giving notice to the other parent of having returned from deployment.

4. If the temporary agreement granting custodial responsibility was filed with a court pursuant to NRS 125C.0657, an agreement to terminate the temporary agreement must also be filed with that court within a reasonable period of time after the signing of the agreement. The case number and heading of the existing custodial responsibility or child support case must be provided to the court with the agreement to terminate.

(Added to NRS by 2013, 770, effective January 1, 2014)



NRS 125C.0681 - Consent procedure. [Effective January 1, 2014.]

At any time following return from deployment, the deploying parent and the other parent may file with the court an agreement to terminate a temporary order for custodial responsibility issued under NRS 125C.0659 to 125C.0677, inclusive. After an agreement has been filed, the court shall issue an order terminating the temporary order on the date specified in the agreement. If no date is specified, the court shall issue the order immediately.

(Added to NRS by 2013, 770, effective January 1, 2014)



NRS 125C.0683 - Visitation before termination of temporary grant of custodial responsibility. [Effective January 1, 2014.]

Following return from deployment of a deploying parent until a temporary agreement or order for custodial responsibility established under NRS 125C.0649 to 125C.0677, inclusive, is terminated, the court shall enter a temporary order granting the deploying parent reasonable contact with the child unless it is contrary to the best interest of the child, even if the time exceeds the time the deploying parent spent with the child before deployment.

(Added to NRS by 2013, 770, effective January 1, 2014)



NRS 125C.0685 - Termination by operation of law of temporary grant of custodial responsibility established by court order. [Effective January 1, 2014.]

1. A temporary order for custodial responsibility issued under NRS 125C.0659 to 125C.0677, inclusive, shall terminate, if no agreement between the parties to terminate a temporary order for custodial responsibility has been filed, 60 days after the date of the deploying parent s giving notice of having returned from deployment to the other parent and any nonparent granted custodial responsibility.

2. Any proceedings seeking to prevent termination of a temporary order for custodial responsibility are governed by the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive.

(Added to NRS by 2013, 770, effective January 1, 2014)



NRS 125C.0687 - Court may hold expedited hearing upon motion alleging immediate danger of irreparable harm. [Effective January 1, 2014.]

The court may, upon a motion alleging immediate danger of irreparable harm to the child, hold an expedited hearing concerning custody or visitation following the deploying parent s return from deployment.

(Added to NRS by 2013, 770, effective January 1, 2014)



NRS 125C.0689 - Costs and attorney s fees. [Effective January 1, 2014.]

In addition to other relief provided by the laws of this State other than NRS 125C.0601 to 125C.0693, inclusive, if a court finds that a party to a proceeding under NRS 125C.0601 to 125C.0693, inclusive, has acted in bad faith or intentionally failed to comply with NRS 125C.0601 to 125C.0693, inclusive, or a court order issued under NRS 125C.0601 to 125C.0693, inclusive, the court may assess reasonable attorney s fees and costs of the opposing party and order other appropriate relief.

(Added to NRS by 2013, 770, effective January 1, 2014)



NRS 125C.0691 - Uniformity of application and construction. [Effective January 1, 2014.]

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2013, 771, effective January 1, 2014)



NRS 125C.0693 - Relation to Electronic Signatures in Global and National Commerce Act. [Effective January 1, 2014.]

This act modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but does not modify, limit or supersede 101(c) of that act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in 103(b) of that act, 15 U.S.C. 7003(b).

(Added to NRS by 2013, 771, effective January 1, 2014)



NRS 125C.100 - Definitions. [Effective through December 31, 2013.]

As used in NRS 125C.100 to 125C.185, inclusive, unless the context otherwise requires, the words and terms defined in NRS 125C.105 to 125C.130, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 796; R 2013, 771, effective January 1, 2014)



NRS 125C.105 - Custody or visitation order defined. [Effective through December 31, 2013.]

Custody or visitation order means:

1. A judgment, decree or order issued by a court of competent jurisdiction in this State which provides for custody or visitation with respect to a child; and

2. A judgment, decree or order issued by a court of another state which provides for custody or visitation with respect to a child if the judgment, decree or order has been registered in this State pursuant to NRS 125A.465.

(Added to NRS by 2011, 796; R 2013, 771, effective January 1, 2014)



NRS 125C.110 - Deployment defined. [Effective through December 31, 2013.]

Deployment means the transfer or reassignment of a member of the military, unaccompanied by any family member, on active duty status in support of combat or another military operation, including, without limitation, temporary duty. The term does not include annual training of a reserve component of the Armed Forces of the United States or of the National Guard.

(Added to NRS by 2011, 796; R 2013, 771, effective January 1, 2014)



NRS 125C.115 - Member of the military defined. [Effective through December 31, 2013.]

Member of the military means a person who is presently serving in the Armed Forces of the United States, a reserve component thereof or the National Guard.

(Added to NRS by 2011, 797; R 2013, 771, effective January 1, 2014)



NRS 125C.120 - Parent defined. [Effective through December 31, 2013.]

Parent means a parent or legal guardian of a child under the age of 18 years.

(Added to NRS by 2011, 797; R 2013, 771, effective January 1, 2014)



NRS 125C.125 - Parent who received orders for deployment defined. [Effective through December 31, 2013.]

Parent who received orders for deployment means a parent who has received mandatory written orders for deployment and who is awaiting deployment or has been deployed pursuant to those orders.

(Added to NRS by 2011, 797; R 2013, 771, effective January 1, 2014)



NRS 125C.130 - Temporary duty defined. [Effective through December 31, 2013.]

Temporary duty means the transfer of a member of the military, unaccompanied by any family member, from a military base to a different location, including, without limitation, another military base, for a limited time to accomplish training or to assist in the performance of a combat mission.

(Added to NRS by 2011, 797; R 2013, 771, effective January 1, 2014)



NRS 125C.135 - Provisions not applicable to order for protection against domestic violence. [Effective through December 31, 2013.]

The provisions of NRS 125C.100 to 125C.185, inclusive, do not apply to any custody or visitation arrangement requested in a verified application for a temporary or extended order for protection against domestic violence filed pursuant to NRS 33.020.

(Added to NRS by 2011, 799; R 2013, 771, effective January 1, 2014)



NRS 125C.140 - Jurisdiction retained during deployment of parent; deployment not basis to assert inconvenient forum. [Effective through December 31, 2013.]

1. If a court in this State has issued a custody or visitation order, the absence of a child from this State during the deployment of a parent shall be deemed a temporary absence for the purposes of NRS 125A.085 and 125A.135 and this State retains exclusive, continuing jurisdiction as provided in NRS 125A.315.

2. The deployment of a parent may not be used as a basis to assert the issue of inconvenient forum pursuant to NRS 125A.365.

(Added to NRS by 2011, 798; R 2013, 771, effective January 1, 2014)



NRS 125C.145 - Court to hold expedited hearing or allow alternative means of presenting testimony and evidence in certain circumstances. [Effective through December 31, 2013.]

1. If the military duties of a parent who received orders for deployment have a material effect on the ability, or anticipated ability, of the parent to appear in person at a regularly scheduled hearing concerning any custody or visitation matters, the court shall, upon a motion of that parent and for good cause shown:

(a) Hold an expedited hearing;

(b) Allow the parent who received orders for deployment to present testimony and evidence by affidavit or electronic means; or

(c) Both hold an expedited hearing pursuant to paragraph (a) and allow testimony and evidence to be presented pursuant to paragraph (b).

2. As used in this section, electronic means includes, without limitation, telephone, videoconference or the Internet.

(Added to NRS by 2011, 798; R 2013, 771, effective January 1, 2014)



NRS 125C.150 - Deployment does not warrant permanent modification of order. [Effective through December 31, 2013.]

Deployment or the potential for future deployment must not, by itself, constitute a substantial change in circumstances sufficient to warrant a permanent modification of a custody or visitation order.

(Added to NRS by 2011, 797; R 2013, 771, effective January 1, 2014)



NRS 125C.155 - Expedited hearing to issue temporary order. [Effective through December 31, 2013.]

If a custody or visitation order has not been issued and a parent s deployment is imminent, the court shall, upon a motion of either parent, hold an expedited hearing for the purpose of issuing a temporary order establishing the custody and visitation arrangement in accordance with NRS 125C.100 to 125C.185, inclusive.

(Added to NRS by 2011, 798; R 2013, 771, effective January 1, 2014)



NRS 125C.160 - Temporary modification of order to accommodate deployment of parent; requirements of temporary order. [Effective through December 31, 2013.]

1. The court may temporarily modify a custody or visitation order to reasonably accommodate the deployment of a parent. Any such modification by the court of a custody or visitation order shall be deemed a temporary order.

2. A temporary order issued pursuant to subsection 1 must:

(a) Unless the court determines it is not in the best interest of the child, grant the parent who received orders for deployment reasonable custody or visitation during periods of approved military leave if the existing custody or visitation order granted that parent custody or visitation before deployment;

(b) Include any restrictions concerning custody or visitation set forth in the existing custody or visitation order;

(c) Specify that deployment is the reason for the modification of the existing custody or visitation order; and

(d) Require the other parent to provide the court and the parent who received orders for deployment with written notice of any change of his or her address or telephone number as soon as practicable but not later than 30 days after such change.

3. In issuing a temporary order pursuant to subsection 1, the court shall consider issuing any such appropriate temporary order as will ensure the ability of the parent who received orders for deployment to maintain frequent and continuing contact with the child by means that are reasonably available.

(Added to NRS by 2011, 797; R 2013, 771, effective January 1, 2014)



NRS 125C.165 - Expiration of temporary order upon completion of parent s deployment; exception. [Effective through December 31, 2013.]

1. Except as otherwise provided in subsection 2, a temporary order issued pursuant to NRS 125C.160 expires by operation of law upon the completion of the parent s deployment and the previous custody or visitation order is reinstated.

2. The court may, upon a motion alleging immediate danger of irreparable harm to the child, hold an expedited hearing concerning custody or visitation upon the completion of the parent s deployment.

(Added to NRS by 2011, 797; R 2013, 771, effective January 1, 2014)



NRS 125C.170 - Delegation of visitation rights to family member of parent to be deployed; termination of such rights; effect on ability of family member to seek separate visitation order. [Effective through December 31, 2013.]

1. Upon a motion by the parent who received orders for deployment, the court may delegate his or her visitation rights, or a portion of those rights, to a family member of that parent who has a substantial relationship with the child if the court determines that such delegated visitation is in the best interest of the child.

2. In determining whether visitation rights should be delegated to a family member pursuant to subsection 1, the court shall consider the factors set forth in paragraphs (a) to (i), inclusive, of subsection 6 of NRS 125C.050.

3. Any visitation rights delegated to a family member pursuant to subsection 1 terminate upon:

(a) The expiration of a temporary order pursuant to NRS 125C.165; or

(b) A showing that the delegated visitation is no longer in the best interest of the child.

4. Nothing in this section increases the authority of a family member who is delegated visitation rights pursuant to subsection 1 to seek separate visitation rights of the child pursuant to NRS 125C.050.

(Added to NRS by 2011, 798; R 2013, 771, effective January 1, 2014)



NRS 125C.175 - Limitation on issuance of final order modifying terms of existing order when parent receives mandatory order for deployment. [Effective through December 31, 2013.]

1. Except as otherwise provided in subsection 2, if a parent who is a member of the military and who has been awarded sole or joint custody or visitation of a child receives mandatory written orders for deployment, the court shall not enter a final order modifying the terms of the existing custody or visitation order until 90 days after the termination of the parent s deployment.

2. If the matter was fully adjudicated by a court before the parent s deployment, the court may enter such a final order at any time.

(Added to NRS by 2011, 797; R 2013, 771, effective January 1, 2014)



NRS 125C.180 - Costs and attorney s fees. [Effective through December 31, 2013.]

In making a determination pursuant to NRS 125C.100 to 125C.185, inclusive, a court may award costs and reasonable attorney s fees against any parent:

1. Who the court determines caused unreasonable delays;

2. Who failed to provide any information required pursuant to NRS 125C.100 to 125C.185, inclusive; and

3. In such other circumstances as the court deems proper.

(Added to NRS by 2011, 799; R 2013, 771, effective January 1, 2014)



NRS 125C.185 - Requirement for parents to cooperate and provide information to each other. [Effective through December 31, 2013.]

1. If military necessity precludes court adjudication before deployment, the parent who received orders for deployment and the other parent shall cooperate with and provide information to each other in an effort to reach a mutually agreeable resolution with regard to custody and visitation matters.

2. Except as otherwise provided in this subsection, the parent who received orders for deployment shall, within 10 days after receiving the orders, provide a copy of the orders to the other parent. If the date of deployment is less than 10 days after receipt of the orders, a copy of the orders must be provided immediately to the other parent.

(Added to NRS by 2011, 798; R 2013, 771, effective January 1, 2014)



NRS 125C.200 - Consent required from noncustodial parent to remove child from State; permission from court; change of custody.

If custody has been established and the custodial parent intends to move his or her residence to a place outside of this State and to take the child with him or her, the custodial parent must, as soon as possible and before the planned move, attempt to obtain the written consent of the noncustodial parent to move the child from this State. If the noncustodial parent refuses to give that consent, the custodial parent shall, before leaving this State with the child, petition the court for permission to move the child. The failure of a parent to comply with the provisions of this section may be considered as a factor if a change of custody is requested by the noncustodial parent.

(Added to NRS by 1987, 1444; A 1999, 737) (Substituted in revision for NRS 125A.350)



NRS 125C.210 - Child conceived as result of sexual assault: Rights of natural father convicted of sexual assault; rights when father is spouse of victim; rebuttable presumption upon divorce.

1. Except as otherwise provided in subsection 2, if a child is conceived as the result of a sexual assault and the person convicted of the sexual assault is the natural father of the child, the person has no right to custody of or visitation with the child unless the natural mother or legal guardian consents thereto and it is in the best interest of the child.

2. The provisions of subsection 1 do not apply if the person convicted of the sexual assault is the spouse of the victim at the time of the sexual assault. If the persons later divorce, the conviction of sexual assault creates a rebuttable presumption that sole or joint custody of the child by the perpetrator of the sexual assault is not in the best interest of the child. The court shall set forth findings that any custody or visitation arrangement ordered by the court adequately protects the child and the victim of the sexual assault.

(Added to NRS by 1993, 105; A 1995, 331) (Substituted in revision for NRS 125A.360)



NRS 125C.220 - Presumptions concerning custody and visitation when parent of child is convicted of first degree murder of other parent of child.

1. The conviction of the parent of a child for murder of the first degree of the other parent of the child creates a rebuttable presumption that sole or joint custody of the child by the convicted parent is not in the best interest of the child. The rebuttable presumption may be overcome only if:

(a) The court determines that:

(1) There is no other suitable guardian for the child;

(2) The convicted parent is a suitable guardian for the child; and

(3) The health, safety and welfare of the child are not at risk; or

(b) The child is of suitable age to signify his or her assent and assents to the order of the court awarding sole or joint custody of the child to the convicted parent.

2. The conviction of the parent of a child for murder of the first degree of the other parent of the child creates a rebuttable presumption that rights to visitation with the child are not in the best interest of the child and must not be granted if custody is not granted pursuant to subsection 1. The rebuttable presumption may be overcome only if:

(a) The court determines that:

(1) The health, safety and welfare of the child are not at risk; and

(2) It will be beneficial for the child to have visitations with the convicted parent; or

(b) The child is of suitable age to signify his or her assent and assents to the order of the court awarding rights to visitation with the child to the convicted parent.

3. Until the court makes a determination pursuant to this section, no person may bring the child into the presence of the convicted parent without the consent of the legal guardian or custodian of the child.

(Added to NRS by 1999, 742; A 1999, 2975)



NRS 125C.230 - Presumption concerning custody when court determines that parent or other person seeking custody of child is perpetrator of domestic violence.

1. Except as otherwise provided in NRS 125C.210 and 125C.220, a determination by the court after an evidentiary hearing and finding by clear and convincing evidence that either parent or any other person seeking custody of a child has engaged in one or more acts of domestic violence against the child, a parent of the child or any other person residing with the child creates a rebuttable presumption that sole or joint custody of the child by the perpetrator of the domestic violence is not in the best interest of the child. Upon making such a determination, the court shall set forth:

(a) Findings of fact that support the determination that one or more acts of domestic violence occurred; and

(b) Findings that the custody or visitation arrangement ordered by the court adequately protects the child and the parent or other victim of domestic violence who resided with the child.

2. If after an evidentiary hearing held pursuant to subsection 1 the court determines that more than one party has engaged in acts of domestic violence, it shall, if possible, determine which person was the primary physical aggressor. In determining which party was the primary physical aggressor for the purposes of this section, the court shall consider:

(a) All prior acts of domestic violence involving any of the parties;

(b) The relative severity of the injuries, if any, inflicted upon the persons involved in those prior acts of domestic violence;

(c) The likelihood of future injury;

(d) Whether, during the prior acts, one of the parties acted in self-defense; and

(e) Any other factors that the court deems relevant to the determination.

In such a case, if it is not possible for the court to determine which party is the primary physical aggressor, the presumption created pursuant to subsection 1 applies to each of the parties. If it is possible for the court to determine which party is the primary physical aggressor, the presumption created pursuant to subsection 1 applies only to the party determined by the court to be the primary physical aggressor.

3. As used in this section, domestic violence means the commission of any act described in NRS 33.018.

(Added to NRS by 1999, 742)



NRS 125C.240 - Presumption concerning custody when court determines that parent or other person seeking custody of child has committed act of abduction against child or any other child.

1. A determination by the court after an evidentiary hearing and finding by clear and convincing evidence that either parent or any other person seeking custody of a child has committed any act of abduction against the child or any other child creates a rebuttable presumption that sole or joint custody or unsupervised visitation of the child by the perpetrator of the abduction is not in the best interest of the child. If the parent or other person seeking custody does not rebut the presumption, the court shall not enter an order for sole or joint custody or unsupervised visitation of the child by the perpetrator and the court shall set forth:

(a) Findings of fact that support the determination that one or more acts of abduction occurred; and

(b) Findings that the custody or visitation arrangement ordered by the court adequately protects the child and the parent or other person from whom the child was abducted.

2. For purposes of subsection 1, any of the following acts constitute conclusive evidence that an act of abduction occurred:

(a) A conviction of the defendant of any violation of NRS 200.310 to 200.340, inclusive, or 200.359 or a law of any other jurisdiction that prohibits the same or similar conduct;

(b) A plea of guilty or nolo contendere by the defendant to any violation of NRS 200.310 to 200.340, inclusive, or 200.359 or a law of any other jurisdiction that prohibits the same or similar conduct; or

(c) An admission by the defendant to the court of the facts contained in the charging document alleging a violation of NRS 200.310 to 200.340, inclusive, or 200.359 or a law of any other jurisdiction that prohibits the same or similar conduct.

3. If, after a court enters a final order concerning custody of the child, a magistrate determines there is probable cause to believe that an act of abduction has been committed against the child or any other child and that a person who has been awarded sole or joint custody or unsupervised visitation of the child has committed the act, the court shall, upon a motion to modify the order concerning custody, reconsider the previous order concerning custody pursuant to subsections 1 and 2.

4. As used in this section, abduction means the commission of an act described in NRS 200.310 to 200.340, inclusive, or 200.359 or a law of any other jurisdiction that prohibits the same or similar conduct.

(Added to NRS by 2009, 225)



NRS 125C.250 - Attorney s fees and costs.

Except as otherwise provided in NRS 125C.0689, in an action to determine legal custody, physical custody or visitation with respect to a child, the court may order reasonable fees of counsel and experts and other costs of the proceeding to be paid in proportions and at times determined by the court.

(Added to NRS by 2013, 2956)






Chapter 125D - Uniform Child Abduction Prevention Act

NRS 125D.010 - Short title.

This chapter may be cited as the Uniform Child Abduction Prevention Act.

(Added to NRS by 2007, 232)



NRS 125D.020 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 125D.030 to 125D.130, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 232)



NRS 125D.030 - Abduction defined.

Abduction means the wrongful removal or wrongful retention of a child.

(Added to NRS by 2007, 232)



NRS 125D.040 - Child defined.

Child means an unemancipated individual who is less than 18 years of age.

(Added to NRS by 2007, 232)



NRS 125D.050 - Child custody determination defined.

Child custody determination means a judgment, decree or other order of a court providing for the legal custody, physical custody or visitation with respect to a child. The term includes a permanent, temporary, initial and modification order.

(Added to NRS by 2007, 232)



NRS 125D.060 - Child custody proceeding defined.

Child custody proceeding means a proceeding in which legal custody, physical custody or visitation with respect to a child is at issue. The term includes a proceeding for divorce, dissolution of marriage, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights or protection from domestic violence.

(Added to NRS by 2007, 232)



NRS 125D.070 - Court defined.

Court means an entity authorized pursuant to the law of a state to establish, enforce or modify a child custody determination.

(Added to NRS by 2007, 232)



NRS 125D.080 - Petition defined.

Petition includes a motion or its equivalent.

(Added to NRS by 2007, 232)



NRS 125D.090 - Record defined.

Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(Added to NRS by 2007, 232)



NRS 125D.100 - State defined.

State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term includes a federally recognized Indian tribe or nation.

(Added to NRS by 2007, 232)



NRS 125D.110 - Travel document defined.

Travel document means records relating to a travel itinerary, including travel tickets, passes, reservations for transportation or accommodations. The term does not include a passport or visa.

(Added to NRS by 2007, 232)



NRS 125D.120 - Wrongful removal defined.

Wrongful removal means the taking of a child that breaches rights of custody or visitation given or recognized pursuant to the law of this State.

(Added to NRS by 2007, 233)



NRS 125D.130 - Wrongful retention defined.

Wrongful retention means the keeping or concealing of a child that breaches rights of custody or visitation given or recognized pursuant to the law of this State.

(Added to NRS by 2007, 233)



NRS 125D.140 - Applicability of other law.

NRS 125A.275, 125A.285 and 125A.295 apply to cooperation and communication among courts in proceedings pursuant to the provisions of this chapter.

(Added to NRS by 2007, 233)



NRS 125D.150 - Orders and petitions.

1. A court on its own motion may order abduction prevention measures in a child custody proceeding if the court finds that the evidence establishes a credible risk of abduction of the child.

2. A party to a child custody determination or another individual or entity having a right pursuant to the law of this State or any other state to seek a child custody determination for the child may file a petition seeking abduction prevention measures to protect the child pursuant to the provisions of this chapter.

3. A district attorney or the Attorney General acting pursuant to NRS 125A.565 may seek a warrant to take physical custody of a child pursuant to NRS 125D.200 or other appropriate abduction prevention measures.

(Added to NRS by 2007, 233)



NRS 125D.160 - Jurisdiction.

1. A petition pursuant to the provisions of this chapter may be filed only in a court that has jurisdiction to make a child custody determination with respect to the child at issue pursuant to the provisions of chapter 125A of NRS.

2. A court of this State has temporary emergency jurisdiction pursuant to NRS 125A.335 if the court finds a credible risk of abduction.

(Added to NRS by 2007, 233)



NRS 125D.170 - Contents of petition for abduction prevention order.

A petition pursuant to the provisions of this chapter must be verified and include a copy of any existing child custody determination, if available. The petition must specify the risk factors for abduction, including the relevant factors described in NRS 125D.180. Subject to subsection 5 of NRS 125A.385, if reasonably ascertainable, the petition must contain:

1. The name, date of birth and gender of the child;

2. The customary address and current physical location of the child;

3. The identity, customary address and current physical location of the respondent;

4. A statement of whether a prior action to prevent abduction or domestic violence has been filed by a party or other individual or entity having custody of the child, and the date, location and disposition of the action;

5. A statement of whether a party to the proceeding has been arrested for a crime related to domestic violence, stalking, or child abuse or neglect, and the date, location and disposition of the case; and

6. Any other information required to be submitted to the court for a child custody determination pursuant to NRS 125A.385.

(Added to NRS by 2007, 233)



NRS 125D.180 - Evidence considered in determining credible risk of abduction.

1. In determining whether there is a credible risk of abduction of a child, the court shall consider any evidence that the petitioner or respondent:

(a) Has previously abducted or attempted to abduct the child;

(b) Has threatened to abduct the child;

(c) Has recently engaged in activities that may indicate a planned abduction, including:

(1) Abandoning employment;

(2) Selling a primary residence;

(3) Terminating a lease;

(4) Closing bank or other financial management accounts, liquidating assets, hiding or destroying financial documents, or conducting any unusual financial activities;

(5) Applying for a passport or visa or obtaining travel documents for the respondent, a family member or the child; or

(6) Seeking to obtain the child s birth certificate or school or medical records;

(d) Has engaged in domestic violence, stalking, or child abuse or neglect;

(e) Has refused to follow a child custody determination;

(f) Lacks strong familial, financial, emotional or cultural ties to the State or the United States;

(g) Has strong familial, financial, emotional or cultural ties to another state or country;

(h) Is likely to take the child to a country that:

(1) Is not a party to the Hague Convention on the Civil Aspects of International Child Abduction and does not provide for the extradition of an abducting parent or for the return of an abducted child;

(2) Is a party to the Hague Convention on the Civil Aspects of International Child Abduction but:

(I) The Hague Convention on the Civil Aspects of International Child Abduction is not in force between the United States and that country;

(II) Is noncompliant according to the most recent compliance report issued by the United States Department of State; or

(III) Lacks legal mechanisms for immediately and effectively enforcing a return order pursuant to the Hague Convention on the Civil Aspects of International Child Abduction;

(3) Poses a risk that the child s physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children;

(4) Has laws or practices that would:

(I) Enable the respondent, without due cause, to prevent the petitioner from contacting the child;

(II) Restrict the petitioner from freely traveling to or exiting from the country because of the petitioner s gender, nationality, marital status or religion; or

(III) Restrict the child s ability legally to leave the country after the child reaches the age of majority because of the child s gender, nationality or religion;

(5) Is included by the United States Department of State on a current list of state sponsors of terrorism;

(6) Does not have an official United States diplomatic presence in the country; or

(7) Is engaged in active military action or war, including a civil war, to which the child may be exposed;

(i) Is undergoing a change in immigration or citizenship status that would adversely affect the respondent s ability to remain in the United States legally;

(j) Has had an application for United States citizenship denied;

(k) Has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a social security card, a driver s license or other government-issued identification card or has made a misrepresentation to the United States Government;

(l) Has used multiple names to attempt to mislead or defraud; or

(m) Has engaged in any other conduct the court considers relevant to the risk of abduction.

2. In the hearing on a petition pursuant to the provisions of this chapter, the court shall consider any evidence that the respondent believed in good faith that the respondent s conduct was necessary to avoid imminent harm to the child or respondent and any other evidence that may be relevant to whether the respondent may be permitted to remove or retain the child.

3. If the court finds during the hearing on the petition that the respondent s conduct is intended to avoid imminent harm to the child or respondent, the court shall not issue an abduction prevention order.

(Added to NRS by 2007, 233)



NRS 125D.190 - Order upon filing of petition; abduction prevention order after hearing; actions authorized to prevent imminent abduction; remedies not exclusive.

1. If a petition is filed pursuant to the provisions of this chapter, the court may enter an order that must include:

(a) The basis for the court s exercise of jurisdiction;

(b) The manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding;

(c) A detailed description of each party s custody and visitation rights and residential arrangements for the child;

(d) A provision stating that a violation of the order may subject the party in violation to civil and criminal penalties; and

(e) Identification of the child s country of habitual residence at the time of the issuance of the order.

2. Except as otherwise provided in subsection 3 of NRS 125D.180, if, at a hearing on a petition pursuant to the provisions of this chapter or on the court s own motion, the court after reviewing the evidence finds a credible risk of abduction of the child, the court shall enter an abduction prevention order. The order must include the provisions required by subsection 1 and measures and conditions, including those in subsections 3, 4 and 5, that are reasonably calculated to prevent abduction of the child, giving due consideration to the custody and visitation rights of the parties. The court shall consider the age of the child, the potential harm to the child from an abduction, the legal and practical difficulties of returning the child to the jurisdiction if abducted, and the reasons for the potential abduction, including evidence of domestic violence, stalking, or child abuse or neglect.

3. An abduction prevention order may include one or more of the following:

(a) An imposition of travel restrictions that require that a party traveling with the child outside a designated geographical area provide the other party with the following:

(1) The travel itinerary of the child;

(2) A list of physical addresses and telephone numbers at which the child can be reached at specified times; and

(3) Copies of all travel documents;

(b) A prohibition of the respondent directly or indirectly:

(1) Removing the child from this State, the United States or another geographic area without permission of the court or the petitioner s written consent;

(2) Removing or retaining the child in violation of a child custody determination;

(3) Removing the child from school or a child care or similar facility; or

(4) Approaching the child at any location other than a site designated for supervised visitation;

(c) A requirement that a party register the order in another state as a prerequisite to allowing the child to travel to that state;

(d) With regard to the child s passport:

(1) A direction that the petitioner place the child s name in the United States Department of State s Child Passport Issuance Alert Program;

(2) A requirement that the respondent surrender to the court or the petitioner s attorney any United States or foreign passport issued in the child s name, including a passport issued in the name of both the parent and the child; and

(3) A prohibition upon the respondent from applying on behalf of the child for a new or replacement passport or visa;

(e) As a prerequisite to exercising custody or visitation, a requirement that the respondent provide:

(1) To the United States Department of State s Office of Children s Issues and to the relevant foreign consulate or embassy, an authenticated copy of the order detailing passport and travel restrictions for the child;

(2) To the court:

(I) Proof that the respondent has provided the information in subparagraph (1); and

(II) An acknowledgment in a record from the relevant foreign consulate or embassy that no passport application has been made, or passport issued, on behalf of the child;

(3) To the petitioner, proof of registration with the United States Embassy or other United States diplomatic presence in the destination country and with the Central Authority for the Hague Convention on the Civil Aspects of International Child Abduction, if that Convention is in effect between the United States and the destination country, unless one of the parties objects; and

(4) A written waiver pursuant to the provisions of the Privacy Act, 5 U.S.C. 552a, as amended, with respect to any document, application or other information pertaining to the child authorizing its disclosure to the court and the petitioner; and

(f) Upon the petitioner s request, a requirement that the respondent obtain an order from the relevant foreign country containing terms identical to the child custody determination issued in the United States.

4. In an abduction prevention order, the court may impose conditions on the exercise of custody or visitation that:

(a) Limit visitation or require that visitation with the child by the respondent be supervised until the court finds that supervision is no longer necessary, and order the respondent to pay the costs of supervision;

(b) Require the respondent to post a bond or provide other security in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to pay for the reasonable expenses of recovery of the child, including reasonable attorney s fees and costs if there is an abduction; and

(c) Require the respondent to obtain education on the potentially harmful effects to the child from abduction.

5. To prevent imminent abduction of a child, a court may:

(a) Issue a warrant to take physical custody of the child pursuant to NRS 125D.200 or the law of this State other than this chapter;

(b) Direct the use of law enforcement to take any action reasonably necessary to locate the child, obtain return of the child or enforce a custody determination pursuant to the provisions of this chapter or the law of this State other than this chapter; or

(c) Grant any other relief allowed pursuant to the law of this State other than this chapter.

6. The remedies provided in this chapter are cumulative and do not affect the availability of other remedies to prevent abduction.

(Added to NRS by 2007, 235)



NRS 125D.200 - Ex parte warrant to take physical custody of child; remedies not exclusive.

1. If a petition pursuant to the provisions of this chapter contains allegations, and the court finds that there is a credible risk that the child is imminently likely to be wrongfully removed, the court may issue an ex parte warrant to take physical custody of the child.

2. The respondent on a petition pursuant to subsection 1 must be afforded an opportunity to be heard at the earliest possible time after the ex parte warrant is executed, but not later than the next judicial day unless a hearing on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible.

3. An ex parte warrant pursuant to subsection 1 to take physical custody of a child must:

(a) Recite the facts upon which a determination of a credible risk of imminent wrongful removal of the child is based;

(b) Direct law enforcement officers to take physical custody of the child immediately;

(c) State the date and time for the hearing on the petition; and

(d) Provide for the safe interim placement of the child pending further order of the court.

4. If feasible, before issuing a warrant and before determining the placement of the child after the warrant is executed, the court may order a search of the relevant databases of the National Crime Information Center and similar state databases to determine if either the petitioner or respondent has a history of domestic violence, stalking, or child abuse or neglect.

5. The petition and warrant must be served on the respondent when or immediately after the child is taken into physical custody.

6. A warrant to take physical custody of a child, issued by this State or another state, is enforceable throughout this State. If the court finds that a less intrusive remedy will not be effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

7. If the court finds, after a hearing, that a petitioner sought an ex parte warrant pursuant to subsection 1 for the purpose of harassment or in bad faith, the court may award the respondent reasonable attorney s fees, costs and expenses.

8. This chapter does not affect the availability of relief allowed pursuant to the law of this State other than this chapter.

(Added to NRS by 2007, 237)



NRS 125D.210 - Duration of abduction prevention order.

An abduction prevention order remains in effect until the earliest of:

1. The time stated in the order;

2. The emancipation of the child;

3. The child s attaining 18 years of age; or

4. The time the order is modified, revoked, vacated or superseded by a court with jurisdiction pursuant to NRS 125A.305, 125A.315 and 125A.325.

(Added to NRS by 2007, 238)



NRS 125D.220 - Application and construction.

In applying and construing the Uniform Child Abduction Prevention Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2007, 238)



NRS 125D.230 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but does not modify, limit or supersede 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in 15 U.S.C. 7003(b).

(Added to NRS by 2007, 238)






Chapter 126 - Parentage

NRS 126.011 - Applicability of chapter.

This chapter applies to all persons, no matter when born.

(Added to NRS by 1979, 1269)



NRS 126.021 - Definitions.

As used in this chapter, unless the context otherwise requires:

1. Custodial parent means the parent of a child born out of wedlock who has been awarded physical custody of the child or, if no award of physical custody has been made by a court, the parent with whom the child resides.

2. Nonsupporting parent means the parent of a child born out of wedlock who has failed to provide an equitable share of his or her child s necessary maintenance, education and support.

3. Parent and child relationship means the legal relationship existing between a child and his or her natural or adoptive parents incident to which the law confers or imposes rights, privileges, duties and obligations. It includes the mother and child relationship and the father and child relationship.

(Added to NRS by 1979, 1269; A 1983, 1867)



NRS 126.031 - Relationship of parent and child not dependent on marriage; primary physical custody of child born out of wedlock.

1. The parent and child relationship extends equally to every child and to every parent, regardless of the marital status of the parents.

2. Except as otherwise provided in a court order for the custody of a child:

(a) Except as otherwise provided in paragraph (b), the mother of a child born out of wedlock has primary physical custody of the child if:

(1) The mother has not married the father of the child; and

(2) A judgment or order of a court, or a judgment or order entered pursuant to an expedited process, determining the paternity of the child has not been entered.

(b) The father of a child born out of wedlock has primary physical custody of the child if:

(1) The mother has abandoned the child to the custody of the father; and

(2) The father has provided sole care and custody of the child in her absence.

3. For the purposes of this section, abandoned means failed, for a continuous period of not less than 6 weeks, to provide substantial personal and economic support.

4. As used in this section, expedited process has the meaning ascribed to it in NRS 126.161.

(Added to NRS by 1979, 1270; A 1993, 1425; 1997, 2303)



NRS 126.036 - Liberty interest of parent in care, custody and management of parent s child is fundamental right.

1. The liberty interest of a parent in the care, custody and management of the parent s child is a fundamental right.

2. Nothing in this section shall be construed to:

(a) Authorize a parent to engage in any unlawful conduct or to abuse or neglect a child in violation of the laws of this State.

(b) Prohibit courts, law enforcement officers or employees of an agency which provides child welfare services from acting in their official capacity within the scope of their authority.

3. Except as otherwise provided by specific statute, the provisions of this section apply to any statute, local ordinance or regulation and the implementation of such statute, local ordinance or regulation regardless of whether such statute, local ordinance or regulation was adopted or effective before, on or after October 1, 2013.

4. As used in this section, agency which provides child welfare services has the meaning ascribed to it in NRS 432B.030.

(Added to NRS by 2013, 2253)



NRS 126.041 - Establishment of relationship. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

The parent and child relationship between a child and:

1. A woman may be established by:

(a) Except as otherwise provided in NRS 126.710 to 126.810, inclusive, proof of her having given birth to the child;

(b) An adjudication of the woman s maternity pursuant to this chapter, or NRS 125B.150 or 130.701;

(c) Proof of adoption of the child by the woman;

(d) An unrebutted presumption of the woman s maternity;

(e) The consent of the woman to assisted reproduction pursuant to NRS 126.670 and 126.680 which resulted in the birth of the child; or

(f) An adjudication confirming the woman as a parent of a child born to a gestational carrier if the gestational agreement is enforceable under the provisions of NRS 126.710 to 126.810, inclusive, or any other provision of law.

2. A man may be established:

(a) Under this chapter, or NRS 125B.150, 130.701 or 425.382 to 425.3852, inclusive;

(b) By proof of adoption of the child by the man;

(c) By the consent of the man to assisted reproduction pursuant to NRS 126.670 and 126.680 which resulted in the birth of the child; or

(d) By an adjudication confirming the man as a parent of a child born to a gestational carrier if the gestational agreement was validated pursuant to the provisions of NRS 126.710 to 126.810, inclusive, or other provision of law.

(Added to NRS by 1979, 1270; A 1983, 1867; 1997, 2303; 1999, 3570; 2013, 812)

NRS 126.041 Establishment of relationship. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] The parent and child relationship between a child and:

1. A woman may be established by:

(a) Except as otherwise provided in NRS 126.710 to 126.810, inclusive, proof of her having given birth to the child;

(b) An adjudication of the woman s maternity pursuant to this chapter, or NRS 125B.150 or 130.402;

(c) Proof of adoption of the child by the woman;

(d) An unrebutted presumption of the woman s maternity;

(e) The consent of the woman to assisted reproduction pursuant to NRS 126.670 and 126.680 which resulted in the birth of the child; or

(f) An adjudication confirming the woman as a parent of a child born to a gestational carrier if the gestational agreement is enforceable under the provisions of NRS 126.710 to 126.810, inclusive, or any other provision of law.

2. A man may be established:

(a) Under this chapter, NRS 125B.150, 130.402, or 425.382 to 425.3852, inclusive;

(b) By proof of adoption of the child by the man;

(c) By the consent of the man to assisted reproduction pursuant to NRS 126.670 and 126.680 which resulted in the birth of the child; or

(d) By an adjudication confirming the man as a parent of a child born to a gestational carrier if the gestational agreement was validated pursuant to the provisions of NRS 126.710 to 126.810, inclusive, or other provision of law.

(Added to NRS by 1979, 1270; A 1983, 1867; 1997, 2303; 1999, 3570; 2009, 118; 2013, 812, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 126.045 - Contract requirements; treatment of intended parents as natural parents; unlawful acts.

Repealed. (See chapter 213, Statutes of Nevada 2013, at page 813.)



NRS 126.051 - Presumptions of paternity.

1. A man is presumed to be the natural father of a child if:

(a) He and the child s natural mother are or have been married to each other and the child is born during the marriage, or within 285 days after the marriage is terminated by death, annulment, declaration of invalidity or divorce, or after a decree of separation is entered by a court.

(b) He and the child s natural mother were cohabiting for at least 6 months before the period of conception and continued to cohabit through the period of conception.

(c) Before the child s birth, he and the child s natural mother have attempted to marry each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is invalid or could be declared invalid, and:

(1) If the attempted marriage could be declared invalid only by a court, the child is born during the attempted marriage, or within 285 days after its termination by death, annulment, declaration of invalidity or divorce; or

(2) If the attempted marriage is invalid without a court order, the child is born within 285 days after the termination of cohabitation.

(d) While the child is under the age of majority, he receives the child into his home and openly holds out the child as his natural child.

2. A conclusive presumption that a man is the natural father of a child is established if tests for the typing of blood or tests for genetic identification made pursuant to NRS 126.121 show a probability of 99 percent or more that he is the father except that the presumption may be rebutted if he establishes that he has an identical sibling who may be the father.

3. A presumption under subsection 1 may be rebutted in an appropriate action only by clear and convincing evidence. If two or more presumptions arise which conflict with each other, the presumption which on the facts is founded on the weightier considerations of policy and logic controls. The presumption is rebutted by a court decree establishing paternity of the child by another man.

(Added to NRS by 1979, 1270; A 1983, 1868; 1995, 732, 2416; 1997, 2304; 2007, 1523)



NRS 126.053 - Voluntary acknowledgment of paternity.

1. After the expiration of the period described in subsection 2, a declaration for the voluntary acknowledgment of paternity developed by the State Board of Health pursuant to NRS 440.283 shall be deemed to have the same effect as a judgment or order of a court determining the existence of the relationship of parent and child if the declaration is signed in this or any other state by the mother and father of the child. A declaration for the voluntary acknowledgment of paternity that is signed pursuant to this subsection is not required to be ratified by a court of this State before the declaration is deemed to have the same effect as a judgment or order of a court determining the existence of the relationship of parent and child.

2. A person who signs an acknowledgment of paternity in this State may rescind the acknowledgment:

(a) Within 60 days after the acknowledgment is signed by both persons; or

(b) Before the date on which an administrative or judicial proceeding relating to the child begins if that person is a party to the proceeding,

whichever occurs earlier.

3. After the expiration of the period during which an acknowledgment may be rescinded pursuant to subsection 2, the acknowledgment may not be challenged except upon the grounds of fraud, duress or material mistake of fact. The burden of proof is on the person challenging the acknowledgment to establish that the acknowledgment was signed because of fraud, duress or material mistake of fact.

4. Except upon a showing of good cause, a person s obligation for the support of a child must not be suspended during a hearing to challenge a voluntary acknowledgment of paternity.

(Added to NRS by 1997, 2301; A 2007, 1524)



NRS 126.061 - Artificial insemination.

Repealed. (See chapter 213, Statutes of Nevada 2013, at page 813.)



NRS 126.071 - Who may bring action; when action may be brought.

1. A child, his or her natural mother, a man presumed or alleged to be his or her father or an interested third party may bring an action pursuant to this chapter to declare the existence or nonexistence of the father and child relationship.

2. If an action under this section is brought before the birth of the child, all proceedings must be stayed until after the birth, except service of process and the taking of depositions to perpetuate testimony.

3. Upon the request of any of the persons listed in subsection 1, the district attorney shall take such action as is necessary to establish the parentage of a child.

(Added to NRS by 1979, 1271; A 1983, 1869; 1987, 2251)



NRS 126.081 - Period of limitations.

1. An action brought under this chapter to declare the existence or nonexistence of the father and child relationship is not barred until 3 years after the child reaches the age of majority.

2. This section does not alter the time within which a right of inheritance or a right to a succession may be asserted beyond the time provided by law relating to distribution and closing of decedents estates or to the determination of heirship, or otherwise.

(Added to NRS by 1979, 1272; A 1981, 1573; 1983, 1870)



NRS 126.091 - Jurisdiction; venue.

1. Each district court has jurisdiction of an action brought under this chapter. The action may be joined with an action for divorce, annulment, separate maintenance or support.

2. A person who has sexual intercourse in this state thereby submits to the jurisdiction of the courts of this state as to an action brought under this chapter with respect to a child who may have been conceived by that act of intercourse. In addition to any other method provided by law, personal jurisdiction may be acquired by personal service of summons outside this state or by certified mail, restricted delivery, with return receipt requested.

3. The action may be brought in the county in which the child, the mother or the alleged father resides or is found or, if the father is deceased, in which proceedings for probate of the father s estate have been or could be commenced. The court has jurisdiction whether or not the plaintiff resides in this state.

4. If an action to establish paternity is transferred from one judicial district in this state to another judicial district in this state, the district court to which the action is transferred shall not require the petitioner to file additional documents with the court or provide additional service of process upon the respondent to maintain jurisdiction over the parties.

(Added to NRS by 1979, 1272; A 1997, 2305)



NRS 126.101 - Parties.

1. If the court determines that it is necessary for the child to be made a party to the action, the court may make the child a party to the action. If the child is a minor and the court determines that it is necessary to appoint a guardian ad litem to represent the child, the court may appoint a guardian ad litem for the child. The child s mother or father may not represent the child as guardian or otherwise.

2. The natural mother and a man presumed to be the father under NRS 126.051 must be made parties, but if more than one man is presumed to be the natural father, only a man presumed pursuant to subsection 2 or 3 of NRS 126.051 is an indispensable party. Any other presumed or alleged father may be made a party.

3. The court may align the parties.

(Added to NRS by 1979, 1273; A 1981, 1573; 1983, 1870; 1993, 541; 1995, 2418; 1997, 2305; 1999, 875; 2007, 1525; 2013, 791)



NRS 126.105 - Service of process.

Whenever service of process is required in an action brought under this chapter to determine the existence or nonexistence of the paternal relationship, it may be made pursuant to Rule 4 of N.R.C.P. or by certified mail, restricted delivery, with return receipt requested.

(Added to NRS by 1981, 1572; A 1983, 1870; 1995, 2418; 1997, 2306)



NRS 126.111 - Pretrial hearing; testimony.

1. The court shall endeavor to resolve the issues raised in an action pursuant to this chapter by an informal hearing.

2. As soon as practicable after an action to declare the existence or nonexistence of the father and child relationship has been brought, an informal hearing must be held. The court may order that the hearing be held before a master or referee. The public shall be barred from the hearing. A record of the proceeding or any portion thereof must be kept if any party requests or the court orders. Strict rules of evidence need not be observed, but those prescribed in NRS 233B.123 apply.

3. Upon refusal of any witness, including a party, to testify under oath or produce evidence, the court may order the witness to testify under oath and produce evidence concerning all relevant facts. If the refusal is upon the ground that the witness s testimony or evidence might tend to incriminate the witness, the court may grant the witness immunity from prosecution for all criminal offenses shown in whole or in part by testimony or evidence the witness is required to produce, except for perjury committed in his or her testimony. The refusal of a witness who has been granted immunity to obey an order to testify or produce evidence is a civil contempt of the court.

4. Testimony of a physician concerning the medical circumstances of the pregnancy and the condition and characteristics of the child upon birth is not privileged.

(Added to NRS by 1979, 1273)



NRS 126.121 - Tests for typing of blood or genetic identification; admissibility in court; effect of refusal to submit to test.

1. The court may, and shall upon the motion of a party, order the mother, child, alleged father or any other person so involved to submit to one or more tests for the typing of blood or taking of specimens for genetic identification to be made by a designated person, by qualified physicians or by other qualified persons, under such restrictions and directions as the court or judge deems proper. Whenever such a test is ordered and made, the results of the test must be received in evidence and must be made available to a judge, master or referee conducting a hearing pursuant to NRS 126.111. The results of the test and any sample or specimen taken may be used only for the purposes specified in this chapter. Unless a party files a written objection to the result of a test at least 30 days before the hearing at which the result is to be received in evidence, the result is admissible as evidence of paternity without foundational testimony or other proof of authenticity or accuracy. The order for such a test also may direct that the testimony of the experts and of the persons so examined may be taken by deposition or written interrogatories.

2. If any party refuses to submit to or fails to appear for a test ordered pursuant to subsection 1, the court may presume that the result of the test would be adverse to the interests of that party or may enforce its order if the rights of others and the interests of justice so require.

3. The court, upon reasonable request by a party, shall order that independent tests for determining paternity be performed by other experts or qualified laboratories.

4. In all cases, the court shall determine the number and qualifications of the experts and laboratories.

5. As used in this section:

(a) Designated person means a person who is:

(1) Properly trained to take samples or specimens for tests for the typing of blood and genetic identification; and

(2) Designated by an enforcing authority to take such samples or specimens.

(b) Enforcing authority means the Division of Welfare and Supportive Services of the Department of Health and Human Services, its designated representative, a district attorney or the Attorney General when acting pursuant to NRS 425.380.

(Added to NRS by 1979, 1273; A 1991, 1337; 1995, 2418; 2007, 1525)



NRS 126.131 - Evidence relating to paternity; evidence of costs of certain medical services.

1. Evidence relating to paternity may include:

(a) Evidence of sexual intercourse between the mother and alleged father at any possible time of conception.

(b) An expert s opinion concerning the statistical probability of the alleged father s paternity based upon the duration of the mother s pregnancy.

(c) The results of any test for the typing of blood or taking of specimens for genetic identification that is:

(1) Of a type acknowledged as reliable by an organization approved by the Secretary of Health and Human Services; and

(2) Performed by a laboratory which is accredited by such an organization.

(d) An expert s opinion concerning the results of a blood test or test for genetic identification, weighted in accordance with evidence, if available, of the statistical probability of the alleged father s paternity.

(e) Medical or anthropological evidence relating to the alleged father s paternity of the child based on tests performed by experts.

(f) All other evidence relevant to the issue of paternity of the child.

2. Bills or receipts for the costs of:

(a) Medical care received during the pregnancy;

(b) The birth of the child; or

(c) Tests for the typing of blood or taking of specimens for genetic identification to determine the paternity of the child,

are prima facie evidence of the amounts incurred for those services and are admissible as evidence without the foundational testimony of a third party.

(Added to NRS by 1979, 1274; A 1991, 1337; 1997, 2306)



NRS 126.141 - Pretrial recommendations.

1. On the basis of the information produced at the pretrial hearing, the judge, master or referee conducting the hearing shall evaluate the probability of determining the existence or nonexistence of the father and child relationship in a trial and whether a judicial declaration of the relationship would be in the best interest of the child. On the basis of the evaluation, an appropriate recommendation for settlement must be made to the parties, which may include any of the following:

(a) That the action be dismissed with or without prejudice.

(b) That the matter be compromised by an agreement among the alleged father, the mother and the child, in which the father and child relationship is not determined but in which a defined economic obligation, fully secured by payment or otherwise, is undertaken by the alleged father in favor of the child and, if appropriate, in favor of the mother, subject to approval by the judge, master or referee conducting the hearing. In reviewing the obligation undertaken by the alleged father in a compromise agreement, the judge, master or referee conducting the hearing shall consider the best interest of the child, discounted by the improbability, as it appears to him or her, of establishing the alleged father s paternity or nonpaternity of the child in a trial of the action. In the best interest of the child, the court may order that the alleged father s identity be kept confidential. In that case, the court may designate a person or agency to receive from the alleged father and disburse on behalf of the child all amounts paid by the alleged father in fulfillment of obligations imposed on the alleged father.

(c) That the alleged father voluntarily acknowledge his paternity of the child.

2. If the parties accept a recommendation made in accordance with subsection 1, judgment may be entered accordingly.

3. If a party refuses to accept a recommendation made under subsection 1 and blood tests or tests for genetic identification have not been taken, the court shall require the parties to submit to blood tests or tests for genetic identification, if practicable. Thereafter the judge, master or referee shall make an appropriate final recommendation. If a party refuses to accept the final recommendation, the action must be set for trial.

4. The guardian ad litem may accept or refuse to accept a recommendation under this section.

5. The pretrial hearing may be terminated and the action set for trial if the judge, master or referee conducting the hearing finds unlikely that all parties would accept a recommendation he or she might make under subsection 1 or 3.

(Added to NRS by 1979, 1274; A 1983, 1871; 1989, 860; 1997, 2306)



NRS 126.143 - Order for temporary support of child.

After an action is set for trial pursuant to NRS 126.141, the judge, master or referee shall, upon the motion of a party, issue an order providing for the temporary support of the child pending the resolution of the trial if the judge, master or referee determines that there is clear and convincing evidence that the party against whom the order is issued is the father of the child.

(Added to NRS by 1997, 2301)



NRS 126.151 - Trial: Applicability of Nevada Rules of Civil Procedure; admissibility of evidence of other sexual contact; without jury.

1. An action under this chapter is a civil action governed by the Nevada Rules of Civil Procedure. The mother of the child and the alleged father are competent to testify and may be compelled to testify. Subsections 3 and 4 of NRS 126.111 and NRS 126.121 and 126.131 apply.

2. In an action against an alleged father, evidence offered by the alleged father with respect to a man who is not subject to the jurisdiction of the court concerning that man s sexual intercourse with the mother at or about the probable time of conception of the child is admissible in evidence only if the alleged father has undergone and made available to the court blood tests or tests for genetic identification, the results of which show a probability less than 99 percent that the alleged father is the father of the child.

3. The trial must be by the court without a jury.

(Added to NRS by 1979, 1275; A 1995, 2419; 1997, 2307)



NRS 126.161 - Contents and effect of judgment or order.

1. A judgment or order of a court, or a judgment or order entered pursuant to an expedited process, determining the existence or nonexistence of the relationship of parent and child is determinative for all purposes.

2. If such a judgment or order of this State is at variance with the child s birth certificate, the judgment or order must direct that a new birth certificate be issued as provided in NRS 440.270 to 440.340, inclusive.

3. If the child is a minor, such a judgment or order of this State must provide for the child s support as required by chapter 125B of NRS and must include an order directing the withholding or assignment of income for the payment of the support unless:

(a) One of the parties demonstrates and good cause is found by the court, or pursuant to the expedited process, for the postponement of the withholding or assignment; or

(b) All parties otherwise agree in writing.

4. Such a judgment or order of this State may:

(a) Contain any other provision directed against the appropriate party to the proceeding, concerning the duty of support, the custody and guardianship of the child, visitation with the child, the furnishing of bond or other security for the payment of the judgment, or any other matter in the best interest of the child.

(b) Direct the father to pay the reasonable expenses of the mother s pregnancy and confinement. The court may limit the father s liability for past support of the child to the proportion of the expenses already incurred which the court deems just.

5. A court that enters such a judgment or order shall ensure that the social security numbers of the mother and father are:

(a) Provided to the Division of Welfare and Supportive Services of the Department of Health and Human Services.

(b) Placed in the records relating to the matter and, except as otherwise required to carry out a specific statute, maintained in a confidential manner.

6. As used in this section, expedited process means a voluntary acknowledgment of paternity, judicial procedure or an administrative procedure established by this or another state, as that term is defined in NRS 130.10179, to facilitate the collection of an obligation for the support of a child.

(Added to NRS by 1979, 1275; A 1983, 1872; 1987, 2251; 1989, 671; 1995, 2419; 1997, 2307, 2308; 2005, 248)



NRS 126.163 - Order issued on or after October 1, 1998: Provision of information by court and parties to action; regulations.

1. A court that, on or after October 1, 1998, issues an order in this State establishing the paternity of a child shall:

(a) Obtain and provide to the Division of Welfare and Supportive Services of the Department of Health and Human Services such information regarding the order as the Division of Welfare and Supportive Services determines is necessary to carry out the provisions of 42 U.S.C. 654a.

(b) Ensure that the social security numbers of the child and the parents of the child are placed in the records relating to the matter and, except as otherwise required to carry out a specific statute, maintained in a confidential manner.

2. Within 10 days after a court of this State issues an order establishing the paternity of a child, each party to the cause of action shall file with the court that issued the order and with the Division of Welfare and Supportive Services:

(a) The party s social security number;

(b) The party s residential and mailing addresses;

(c) The party s telephone number;

(d) The party s driver s license number; and

(e) The name, address and telephone number of the employer of the party.

Each party shall update the information filed with the court and with the Division of Welfare and Supportive Services pursuant to this subsection within 10 days after that information becomes inaccurate.

3. The Division of Welfare and Supportive Services shall adopt regulations specifying the particular information required to be provided pursuant to subsection 1 to carry out the provisions of 42 U.S.C. 654a.

(Added to NRS by 1997, 2302; A 2005, 249)



NRS 126.171 - Costs.

The court may order reasonable fees of counsel, experts and the child s guardian ad litem, and other costs of the action and pretrial proceedings, including blood tests or tests for genetic identification, to be paid by the parties in proportions and at times determined by the court. The court may order the proportion of any indigent party to be paid by the county. In no event may the State be assessed any costs when it is a party to an action to determine parentage.

(Added to NRS by 1979, 1276; A 1981, 1573; 1997, 2309)



NRS 126.181 - Enforcement of judgment or order.

1. If the parent and child relationship has been established, the obligation of a parent may be enforced in the same or independent proceedings by the other parent, the child, the public authority that has furnished or may furnish the reasonable expenses of pregnancy, confinement, education, support or funeral, or by any other person, including a private agency, to the extent he or she has furnished or is furnishing these expenses.

2. The court may order support payments to be made to the custodial parent or a person or public agency designated to administer them for the benefit of the child under the supervision of the court.

3. Willful failure to obey the judgment or order of the court is a civil contempt of the court. All remedies for the enforcement of judgments apply.

(Added to NRS by 1979, 1276; A 1997, 2309)



NRS 126.191 - Modification of judgment or order.

Except as otherwise provided in NRS 125B.140 and chapter 130 of NRS, the court has continuing jurisdiction to modify the judgment or order as to custody, visitation or support.

(Added to NRS by 1979, 1276; A 1983, 1873; 1987, 2251; 1997, 2309)



NRS 126.193 - Cause of action subsequent to issuance of order: Notice and service of process.

If, after a court issues an order establishing the paternity of a child, a subsequent cause of action between the parties concerning the support of the child is initiated, the requirements for notice and service of process shall be deemed to have been met with respect to a party to the proceeding who cannot be found if:

1. The party initiating the proceeding shows proof that diligent effort has been made to ascertain the location of the missing party; and

2. Written notice of the initiation of the proceeding has been mailed to the mailing address of the missing party or the address of the missing party s employer as those addresses appear in the information required to be filed pursuant to subsection 2 of NRS 126.163.

(Added to NRS by 1997, 2303; A 2005, 249)



NRS 126.201 - Right to counsel; appointment of counsel by court; free transcript on appeal.

1. At the pretrial hearing and in further proceedings, any party may be represented by counsel. If a party is financially unable to obtain counsel, the court may appoint counsel to represent that party with respect to the determination of the existence or nonexistence of the parent and child relationship and the duty of support, including without limitation the expenses of the mother s pregnancy and confinement, medical expenses for the birth of the child and support of the child from birth until trial.

2. If a party is financially unable to pay the cost of a transcript, the court shall furnish on request a transcript for purposes of appeal.

(Added to NRS by 1979, 1276; A 1983, 1873)



NRS 126.211 - Hearings and records: Confidentiality.

Any hearing or trial held under this chapter must be held in closed court without admittance of any person other than those necessary to the action or proceeding. All papers and records, other than the final judgment, pertaining to the action or proceeding, whether part of the permanent record of the court or of a file in the Division of Welfare and Supportive Services of the Department of Health and Human Services or elsewhere, are subject to inspection only upon consent of the court and all interested persons, or in exceptional cases only upon an order of the court for good cause shown.

(Added to NRS by 1979, 1276)



NRS 126.221 - Substitution of certificate of birth.

Upon order of a court of this state or upon request of a court of another state, the State Registrar of Vital Statistics shall prepare a new certificate of birth consistent with the findings of the court and substitute the new certificate for the original certificate of birth as provided in NRS 440.270 to 440.340, inclusive.

(Added to NRS by 1979, 1277)



NRS 126.223 - Entry of default upon failure to plead or defend in action.

If a man who is alleged to be the father of a child in an action brought pursuant to this chapter fails to plead or otherwise defend against the action as provided in the Nevada Rules of Civil Procedure, the clerk of the court shall enter his default upon a showing of proof of service of process and any other showing required pursuant to the Nevada Rules of Civil Procedure.

(Added to NRS by 1997, 2302)



NRS 126.231 - Who may bring action; provisions of chapter applicable to action.

Any interested party may bring an action to determine the existence of a mother and child relationship. Insofar as practicable, the provisions of this chapter applicable to the father and child relationship apply to that action.

(Added to NRS by 1979, 1276; A 1983, 1873)



NRS 126.291 - Proceedings not exclusive; fees.

1. Proceedings to compel support by a nonsupporting parent may be brought in accordance with this chapter. They are not exclusive of other proceedings. The court may assess the usual filing fees, charges or court costs against the nonsupporting parent and shall enforce their collection with the other provisions of the judgment.

2. Except as otherwise provided in this subsection, when the district attorney is requested to bring an action to compel support or an action to determine paternity, the district attorney may charge the requester a fee of not more than $20 for an application. This fee may not be assessed against:

(a) The State of Nevada when acting as a party to an action brought pursuant to this chapter.

(b) Any person or agency requesting services pursuant to chapter 130 of NRS.

3. If the court finds that a parent and child relationship exists, it may assess against the nonsupporting parent, in addition to any support obligation ordered a reasonable collection fee. If the court finds that the nonsupporting parent would experience a financial hardship if required to pay the fee immediately, it may order that the fee be paid in installments, each of which is not more than 25 percent of the support obligation for each month.

4. All fees collected pursuant to this section must be deposited in the general fund of the county and an equivalent amount must be allocated to augment the county s program for the enforcement of support obligations.

[6:87:1923; A 1933, 186; 1931 NCL 3410] (NRS A 1979, 1280; 1981, 1575; 1983, 261, 1874; 1997, 2309, 2310)



NRS 126.295 - Form of complaint; verification.

The complaint must be in writing and verified by oath or affirmation of the complainant.

[10:87:1923; NCL 3414] (NRS A 1983, 262, 1875)



NRS 126.301 - Absence of defendant.

If the defendant fails to appear, the court may proceed as if the defendant were present and hear the complaint. The court shall require the plaintiff to establish the facts, and shall give full and careful consideration to all evidence presented and the rights and claims of the plaintiff, defendant and children, and the best interests of the child or children involved. The court shall, upon its own findings or the verdict of the jury, make such orders as it would make if the defendant were present.

[17:87:1923; NCL 3421] (NRS A 1979, 1280; 1983, 1875)



NRS 126.311 - Effect of death, absence or insanity of plaintiff.

If after the complaint has been filed, the plaintiff dies, becomes insane or cannot be found within the jurisdiction, the proceeding does not abate, but the child may be substituted as complainant by the child s guardian ad litem.

[18:87:1923; NCL 3422] (NRS A 1971, 803; 1979, 1280) (Substituted in revision for NRS 126.200)



NRS 126.321 - Effect of death of defendant.

In case of the death of the defendant, the action to compel support may be prosecuted against the personal representatives of the deceased with like effect as if the defendant were living, subject as regards the measure of support to the provisions of this chapter. No personal representative may be required to post a bond.

[19:87:1923; NCL 3423] (NRS A 1979, 1280) (Substituted in revision for NRS 126.210)



NRS 126.331 - Payment to trustee.

1. The court may require the payments to be made to the custodial parent, a public agency or a person designated by the court as trustee.

2. If the Division of Welfare and Supportive Services of the Department of Health and Human Services has provided money for the support of the child, the court shall direct that payment be made to the Division as provided for in NRS 425.360.

3. Except as otherwise provided in subsection 1 of NRS 425.410, the payments must be made to a trustee if the custodial parent does not reside within the jurisdiction of the court or has assigned his or her right to receive support to a public agency in another state.

4. The trustee shall report to the court annually, or more often, as directed by the court, the amounts received and paid over.

[22:87:1923; NCL 3426] (NRS A 1979, 1281; 1997, 2310)



NRS 126.371 - Promise to furnish support for child: Enforcement; confidentiality.

[Replaced in revision by NRS 126.900.]



NRS 126.500 - Definitions.

As used in NRS 126.500 to 126.810, inclusive, unless the context otherwise requires, the words and terms defined in NRS 126.510 to 126.630, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 806)



NRS 126.510 - Assisted reproduction defined.

Assisted reproduction means a method of causing pregnancy other than sexual intercourse. The term includes, without limitation:

1. Intrauterine insemination;

2. Donation of eggs;

3. Donation of embryos;

4. In vitro fertilization and transfer of embryos; and

5. Intracytoplasmic sperm injection.

(Added to NRS by 2013, 806)



NRS 126.520 - Domestic partner defined.

Domestic partner means a person who is in a domestic partnership which is registered pursuant to chapter 122A of NRS and which has not been terminated pursuant to that chapter.

(Added to NRS by 2013, 806)



NRS 126.530 - Domestic partnership defined.

Domestic partnership has the meaning ascribed to it in NRS 122A.040.

(Added to NRS by 2013, 806)



NRS 126.540 - Donor defined.

Donor means a person with dispositional control of eggs, sperm or embryos who provides eggs, sperm or embryos to another person for gestation and relinquishes all present and future parental and inheritance rights and obligations to any resulting child.

(Added to NRS by 2013, 806)



NRS 126.550 - Embryo defined.

Embryo means a cell or group of cells containing a diploid complement of chromosomes or a group of such cells, not including a gamete, that has the potential to develop into a live born human being if transferred into the body of a woman under conditions in which gestation may be reasonably expected to occur.

(Added to NRS by 2013, 806)



NRS 126.560 - Gamete defined.

Gamete means a cell containing a haploid complement of deoxyribonucleic acid that has the potential to form an embryo when combined with another gamete. The term includes:

1. Sperm.

2. Eggs.

3. Nuclear deoxyribonucleic acid from one human being combined with the cytoplasm, including, without limitation, cytoplasmic deoxyribonucleic acid, of another human being.

(Added to NRS by 2013, 806)



NRS 126.570 - Gestational agreement defined.

Gestational agreement means a contract between an intended parent or parents and a gestational carrier intended to result in a live birth.

(Added to NRS by 2013, 807)



NRS 126.580 - Gestational carrier defined.

Gestational carrier means an adult woman who is not an intended parent and who enters into a gestational agreement to bear a child conceived using the gametes of other persons and not her own.

(Added to NRS by 2013, 807)



NRS 126.590 - Intended parent defined.

Intended parent means a person, married or unmarried, who manifests the intent as provided in NRS 126.500 to 126.810, inclusive, to be legally bound as the parent of a child resulting from assisted reproduction.

(Added to NRS by 2013, 807)



NRS 126.600 - In vitro fertilization defined.

In vitro fertilization means the formation of a human embryo outside the human body.

(Added to NRS by 2013, 807)



NRS 126.610 - Parent defined.

Parent means a person who has established the parent and child relationship.

(Added to NRS by 2013, 807)



NRS 126.620 - Record defined.

Record means information which is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(Added to NRS by 2013, 807)



NRS 126.630 - Sign defined.

Sign means, with present intent to authenticate or adopt a record:

1. To execute or adopt a tangible symbol; or

2. To attach to or logically associate with the record an electronic symbol, sound or process.

(Added to NRS by 2013, 807)



NRS 126.640 - Scope of relationship.

Except as otherwise provided by any other provision of law, unless parental rights are terminated, a parent and child relationship established under NRS 126.500 to 126.810, inclusive, applies for all purposes.

(Added to NRS by 2013, 807)



NRS 126.650 - Inapplicability to birth of child conceived by means other than assisted reproduction.

NRS 126.500 to 126.810, inclusive, do not apply to the birth of a child conceived by means other than assisted reproduction.

(Added to NRS by 2013, 807)



NRS 126.660 - Donor not parent of child conceived by means of assisted reproduction.

A donor is not a parent of a child conceived by means of assisted reproduction.

(Added to NRS by 2013, 807)



NRS 126.670 - Person who provides gametes for, or consents to, assisted reproduction with intent to be parent of child is parent of resulting child.

A person who provides gametes for, or consents to, assisted reproduction by a woman, as provided in NRS 126.680, with the intent to be a parent of her child is a parent of the resulting child.

(Added to NRS by 2013, 807)



NRS 126.680 - Finding of parentage by consent; exception.

1. Consent by a person who intends to be a parent of a child born by assisted reproduction must be in a signed record.

2. Failure of a person to sign a consent required by subsection 1, before or after the birth of the child, does not preclude a finding of parentage if the woman and the person, during the first 2 years of the child s life, resided together in the same household with the child and openly held out the child as their own.

(Added to NRS by 2013, 807)



NRS 126.690 - Proceedings to adjudicate parentage: Requirements.

1. Except as otherwise provided in subsection 2, the legal spouse or domestic partner of a woman who gives birth to a child by means of assisted reproduction may not challenge the parentage of the child unless:

(a) Within 2 years after learning of the birth of the child, a proceeding is commenced to adjudicate parentage; and

(b) The court finds that, before or after the birth of the child, the legal spouse or domestic partner did not consent to the assisted reproduction.

2. A proceeding to adjudicate parentage may be maintained at any time if the court determines that:

(a) The legal spouse or domestic partner did not provide gametes for, or consent to, the assisted reproduction by the person who gave birth;

(b) The legal spouse or domestic partner and the woman who gave birth to the child have not cohabited since the probable time of the assisted reproduction; and

(c) The legal spouse or domestic partner never openly held out the child as his or her own.

(Added to NRS by 2013, 807)



NRS 126.700 - Former spouse or former domestic partner not parent if marriage or partnership dissolved or terminated before transfer of eggs, sperm or embryos unless consented to in record; withdrawal of consent.

1. If a marriage or domestic partnership is dissolved or terminated before the transfer of eggs, sperm or embryos, the former spouse or former domestic partner is not a parent of the resulting child unless the former spouse or former domestic partner consented in a record that if assisted reproduction were to occur after a dissolution or termination, the former spouse or former domestic partner would be a parent of the child.

2. The consent of a person to assisted reproduction may be withdrawn by that person in a record at any time before placement of the eggs, sperm or embryos.

(Added to NRS by 2013, 808)



NRS 126.710 - Gestational agreement: Conditions.

1. A prospective gestational carrier, her legal spouse or domestic partner if she is married or in a domestic partnership, a donor or the donors and the intended parent or parents may enter into a written agreement providing that:

(a) The prospective gestational carrier agrees to pregnancy by means of assisted reproduction;

(b) The prospective gestational carrier, her legal spouse or domestic partner if she is married or in a domestic partnership, and the donor or donors relinquish all rights and duties as the parents of a child conceived through assisted reproduction; and

(c) The intended parent or parents become the parent or parents of any resulting child.

2. If two persons are the intended parents, both of the intended parents must be parties to the gestational agreement.

3. A gestational agreement is enforceable only if it satisfies the requirements of NRS 126.750.

4. A gestational agreement may provide for payment of consideration pursuant to NRS 126.800 and 126.810.

(Added to NRS by 2013, 808)



NRS 126.720 - Intended parent considered parent of child; exception; assumption of rights and obligations by parties of gestational carrier; court order validating gestational agreement.

1. If a gestational carrier arrangement satisfies the requirements of NRS 126.740 and 126.750:

(a) The intended parent or parents shall be considered the parent or parents of the resulting child immediately upon the birth of the child;

(b) The resulting child shall be considered the child of the intended parent or parents immediately upon the birth of the child;

(c) Parental rights vest in the intended parent or parents immediately upon the birth of the resulting child;

(d) Sole legal and physical custody of the resulting child vest with the intended parent or parents immediately upon the birth of the child; and

(e) Neither the gestational carrier nor her legal spouse or domestic partner, if any, shall be considered the parent of the resulting child.

2. If a gestational carrier arrangement satisfies the requirements of NRS 126.740 and 126.750 and if, because of a laboratory error, the resulting child is not genetically related to the intended parent or either of the intended parents or any donor who donated to the intended parent or parents, the intended parent or parents shall be considered the parent or parents of the child, unless a determination to the contrary is made by a court of competent jurisdiction in an action which may only be brought by one or more genetic parents of the resulting child within 60 days after the birth of the child.

3. The parties to a gestational carrier arrangement shall assume the rights and obligations of subsections 1 and 2 if:

(a) The gestational carrier satisfies the eligibility requirements set forth in subsection 1 of NRS 126.740;

(b) The intended parent or parents satisfy the requirement set forth in subsection 2 of NRS 126.740; and

(c) The gestational carrier arrangement occurs pursuant to a gestational agreement which meets the requirements set forth in NRS 126.750.

4. Before or after the birth of the resulting child, the intended parent or parents or the prospective gestational carrier or gestational carrier may commence a proceeding in any district court in this State to obtain an order designating the content of the birth certificate issued as provided in NRS 440.270 to 440.340, inclusive. If:

(a) The resulting child is to be born in this State;

(b) A copy of the gestational agreement is attached to the petition; and

(c) The requirements of NRS 126.740 and 126.750 are satisfied,

the court may issue an order validating the gestational agreement and declaring the intended parent or parents to be the parent or parents of the resulting child.

(Added to NRS by 2013, 808)



NRS 126.730 - Confidentiality of proceedings, files and records pertaining to gestational carrier arrangement.

1. Except as otherwise provided in NRS 239.0115, all hearings held in a proceeding under NRS 126.710 to 126.810, inclusive, are confidential and must be held in closed court, without admittance of any person other than the parties to a gestational agreement, their witnesses and attorneys, except by order of the court.

2. The files and records pertaining to a gestational carrier arrangement, gestational agreement or proceeding under NRS 126.710 to 126.810, inclusive, are not open to inspection by any person except:

(a) Upon an order of the court expressly so permitting pursuant to a petition setting forth the reasons therefor; or

(b) As provided pursuant to subsection 3.

3. A person who intends to file a petition to enforce a gestational agreement may inspect the files or the records of the court concerning the gestational agreement.

(Added to NRS by 2013, 809)



NRS 126.740 - Gestational carrier: Eligibility; legal consultation requirement for gestational carrier agreement.

1. A prospective gestational carrier is eligible to be a gestational carrier pursuant to NRS 126.710 to 126.810, inclusive, if, at the time the gestational agreement is executed, she:

(a) Has completed a medical evaluation relating to the anticipated pregnancy;

(b) Has undergone legal consultation with independent legal counsel regarding the terms of the gestational agreement and the potential legal consequences of the gestational carrier arrangement; and

(c) Did not contribute any gametes that will ultimately result in an embryo that she will attempt to carry to term.

2. The intended parent or parents shall be deemed to have satisfied the requirements of NRS 126.710 to 126.810, inclusive, if, before the gestational carrier agreement is executed, he, she or they have undergone legal consultation with independent legal counsel regarding the terms of the gestational agreement and the potential legal consequences of the gestational carrier arrangement.

(Added to NRS by 2013, 809)



NRS 126.750 - Gestational agreement: Requirements.

1. A gestational agreement is enforceable only if it satisfies the requirements of this section.

2. The gestational carrier and the intended parent or parents must be represented by separate, independent counsel in all matters concerning the gestational carrier arrangement and gestational agreement.

3. A gestational agreement must:

(a) Be in writing;

(b) Be executed before the commencement of any medical procedures in furtherance of the gestational carrier arrangement, other than the medical evaluation required by subsection 1 of NRS 126.740 to determine the eligibility of the gestational carrier, by:

(1) A gestational carrier satisfying the eligibility requirements set forth in subsection 1 of NRS 126.740 and the legal spouse or domestic partner of the gestational carrier, if any; and

(2) An intended parent or parents satisfying the requirement set forth in subsection 2 of NRS 126.740;

(c) Be notarized and signed by all the parties with attached declarations of the independent attorney of each party; and

(d) Include the separate, written and signed acknowledgment of the gestational carrier and the intended parent or parents stating that he or she has received information about the legal, financial and contractual rights, expectations, penalties and obligations of the gestational agreement.

4. A gestational agreement must provide for:

(a) The express written agreement of the gestational carrier to:

(1) Undergo embryo or gamete transfer and attempt to carry and give birth to any resulting child; and

(2) Surrender legal and physical custody of any resulting child to the intended parent or parents immediately upon the birth of the child;

(b) The express written agreement of the legal spouse or domestic partner, if any, of the gestational carrier to:

(1) Undertake the obligations imposed upon the gestational carrier pursuant to the terms of the gestational agreement; and

(2) Surrender legal and physical custody of any resulting child to the intended parent or parents immediately upon the birth of the child;

(c) The express written agreement of each party to the use by the gestational carrier of the services of a physician of her choosing, after consultation with the intended parent or parents, to provide care to the gestational carrier during the pregnancy; and

(d) The express written agreement of the intended parent or parents to:

(1) Accept legal and physical custody of any resulting child not biologically related to the gestational carrier or her spouse or domestic partner, if any, immediately upon the birth of the child or children regardless of the number, gender or mental or physical condition of the child or children; and

(2) Assume sole responsibility for the support of any resulting child not biologically related to the gestational carrier or her spouse or domestic partner, if any, immediately upon the birth of the child.

5. A gestational agreement is enforceable even if it contains one or more of the following provisions:

(a) The gestational carrier s agreement to undergo all medical examinations, treatments and fetal monitoring procedures recommended for the success of the pregnancy by the physician providing care to the gestational carrier during the pregnancy.

(b) The gestational carrier s agreement to abstain from any activities that the intended parent or parents or the physician providing care to the gestational carrier during the pregnancy reasonably believes to be harmful to the pregnancy and the future health of any resulting child, including, without limitation, smoking, drinking alcohol, using nonprescribed drugs, using prescription drugs not authorized by a physician aware of the pregnancy, exposure to radiation or any other activity proscribed by a health care provider.

(c) The agreement of the intended parent or parents to pay the gestational carrier reasonable compensation.

(d) The agreement of the intended parent or parents to pay for or reimburse the gestational carrier for reasonable expenses, including, without limitation, medical, legal or other professional expenses, related to the gestational carrier arrangement and the gestational agreement.

(Added to NRS by 2013, 810)



NRS 126.760 - Parent of child obligated to support child.

1. Any person who is considered to be the parent of a child under NRS 126.710 to 126.810, inclusive, is obligated to support the child.

2. The breach of the gestational agreement by the intended parent or parents does not relieve such an intended parent or parents of the obligation to support a resulting child.

(Added to NRS by 2013, 811)



NRS 126.770 - Marriage or domestic partnership of gestational carrier after executing gestational agreement does not affect validity of agreement.

The marriage or domestic partnership of a gestational carrier after she executes a gestational agreement does not affect the validity of the gestational agreement and:

1. The consent of the legal spouse or domestic partner of the gestational carrier to the gestational agreement is not required.

2. The legal spouse or domestic partner of the gestational carrier must not be presumed to be the parent of any resulting child.

(Added to NRS by 2013, 811)



NRS 126.780 - Gestational agreement: Noncompliance; authority of court to determine rights and obligations of parties to agreement.

1. A gestational carrier, her legal spouse or domestic partner, if any, or the intended parent or parents are in noncompliance when he, she or they breach any provision of the gestational agreement or fail to meet any of the requirements of NRS 126.710 to 126.810, inclusive.

2. In the event of noncompliance, a court of competent jurisdiction shall determine the respective rights and obligations of the parties to the gestational agreement based solely on the evidence of the original intent of the parties.

3. There must be no specific performance remedy available for breach of the gestational agreement by the gestational carrier that would require the gestational carrier to be impregnated.

(Added to NRS by 2013, 811)



NRS 126.790 - Remedies of intended parents and gestational carrier.

1. Except as otherwise provided by NRS 126.780 or by an express term of the gestational agreement, the intended parent or parents are entitled to any remedy available at law or equity.

2. Except as expressly provided by an express term of the gestational agreement, the gestational carrier is entitled to any remedy available at law or equity.

(Added to NRS by 2013, 811)



NRS 126.800 - Reimbursement of gestational carrier for expenses and economic losses.

1. A gestational carrier may receive reimbursement for expenses and economic losses resulting from participation in the gestational carrier arrangement.

2. A donor may receive reimbursement for expenses and economic losses resulting from the retrieval or storage of gametes or embryos and incurred after the donor has entered into a valid agreement in a record to be a donor.

3. Except as otherwise provided in subsection 4, economic losses occurring before the donor has entered into a valid agreement in a record to be a donor may not be reimbursed.

4. Any premiums paid for insurance against economic losses directly resulting from the retrieval or storage of gametes or embryos for donation may be reimbursed even if such premiums were paid before the donor entered into a valid agreement in a record, so long as such agreement becomes valid and effective before the gametes or embryos are used in assisted reproduction pursuant to the terms of the agreement.

(Added to NRS by 2013, 812)



NRS 126.810 - Compensation of donor or prospective gestational carrier: Requirements.

1. The consideration, if any, paid to a donor or prospective gestational carrier must be negotiated in good faith between the parties.

2. Compensation must not be conditioned upon the purported quality or genome-related traits of the gametes or embryos.

(Added to NRS by 2013, 812)



NRS 126.900 - Promise to furnish support for child: Enforcement; confidentiality.

1. Any promise in writing to furnish support for a child, growing out of a supposed or alleged parent and child relationship, does not require consideration and is enforceable according to its terms.

2. In the best interest of the child or the custodial parent, the court may, and upon the promisor s request shall, order the promise to be kept in confidence and designate a person or agency to receive and disburse on behalf of the child all amounts paid in performance of the promise.

(Added to NRS by 1979, 1276; A 1983, 1875) (Substituted in revision for NRS 126.371)






Chapter 127 - Adoption of Children and Adults

NRS 127.003 - Definitions.

As used in this chapter, unless the context otherwise requires:

1. Agency which provides child welfare services has the meaning ascribed to it in NRS 432B.030.

2. Division means the Division of Child and Family Services of the Department of Health and Human Services.

3. Indian child has the meaning ascribed to it in 25 U.S.C. 1903.

4. Indian Child Welfare Act means the Indian Child Welfare Act of 1978, 25 U.S.C. 1901 et seq.

(Added to NRS by 1993, 2678; A 1995, 780; 2001 Special Session, 3)



NRS 127.005 - Applicability.

The provisions of NRS 127.010 to 127.1895, inclusive, govern the adoption of minor children, and the provisions of NRS 127.190, 127.200 and 127.210 and the provisions of NRS 127.010 to 127.1895, inclusive, where not inconsistent with the provisions of NRS 127.190, 127.200 and 127.210, govern the adoption of adults.

(Added to NRS by 1959, 606; A 1987, 2049; 1995, 781; 2005, 1682; 2009, 1354; 2011, 144)



NRS 127.007 - State Register for Adoptions: Establishment; contents; release of information.

1. The Division shall maintain the State Register for Adoptions, which is hereby established, in its central office to provide information to identify adults who were adopted and persons related to them within the third degree of consanguinity.

2. The State Register for Adoptions consists of:

(a) Names and other information, which the Administrator of the Division deems to be necessary for the operation of the Register, relating to persons who have released a child for adoption or have consented to the adoption of a child, or whose parental rights have been terminated by a court of competent jurisdiction, and who have submitted the information voluntarily to the Division;

(b) Names and other necessary information of persons who are 18 years of age or older, who were adopted and who have submitted the information voluntarily to the Division; and

(c) Names and other necessary information of persons who are related within the third degree of consanguinity to adopted persons, and who have submitted the information voluntarily to the Division.

Any person whose name appears in the Register may withdraw it by requesting in writing that it be withdrawn. The Division shall immediately withdraw a name upon receiving a request to do so, and may not thereafter release any information to identify that person, including the information that such a name was ever in the Register.

3. Except as otherwise provided in subsection 4, the Division may release information:

(a) About a person related within the third degree of consanguinity to an adopted person; or

(b) About an adopted person to a person related within the third degree of consanguinity,

if the names and information about both persons are contained in the Register and written consent for the release of such information is given by the natural parent.

4. An adopted person may, by submitting a written request to the Division, restrict the release of any information concerning himself or herself to one or more categories of relatives within the third degree of consanguinity.

(Added to NRS by 1979, 1282; A 1991, 947; 1993, 37, 2679, 2729)



NRS 127.008 - State Register of Children with Special Needs.

1. The Division shall establish a Register of Children with Special Needs. The Register must include descriptive information on every child with special needs for whom a prospective adoptive parent is not identified within 3 months after the child becomes available for adoption, but must not include any personal information which reveals the identity of the child or the child s parents. A copy of the Register must be made available for review by prospective adoptive parents at each office of the Division.

2. As used in this section, child with special needs means a child for whom placement with an adoptive parent is, in the opinion of the Administrator of the Division or his or her designee, made more difficult because of the child s age, race or number of siblings, or because the child suffers from a severe or chronic medical, physical, mental or emotional condition.

(Added to NRS by 1991, 1865; A 1993, 2679)



NRS 127.009 - Booklet on adoption: Preparation; contents; annual revision; distribution; acceptance of gifts and grants to assist production and distribution.

1. The Division shall prepare a booklet on adoption in this state which includes the following information:

(a) The legal basis of adoption;

(b) The purpose of adoption;

(c) The process of adoption;

(d) The number of children who are waiting to be adopted, including statistical information regarding:

(1) The gender and ethnic background of the children who are waiting to be adopted;

(2) The number of children placed in foster homes who are waiting to be adopted;

(3) The number of children with special needs who are waiting to be adopted; and

(4) The number of siblings who are waiting to be adopted;

(e) The name and location of agencies in Nevada that place children with adoptive parents;

(f) The number of prospective adoptive parents;

(g) A comparison of Nevada to the surrounding states regarding the placement of children with adoptive parents;

(h) A comparison of the Division to other agencies located in Nevada regarding the placement of children with adoptive parents; and

(i) Any subsidies, assistance and other services that may be available to adoptive parents and prospective adoptive parents, including, without limitation, services for children with special needs.

2. The Division shall:

(a) Revise the information in the booklet annually.

(b) Distribute the booklet to persons and organizations whose patients or clients are likely to become involved with the process of adoption in this state. The booklet must also be distributed to prospective adoptive parents and natural parents giving children up for adoption.

3. The Division may accept gifts and grants to assist in the production and distribution of the booklet.

(Added to NRS by 1991, 1864; A 1993, 79, 2680, 2730; 2001, 1110)



NRS 127.010 - Jurisdiction of district courts.

Except if the child involved is subject to the jurisdiction of an Indian tribe pursuant to the Indian Child Welfare Act, the district courts of this State have original jurisdiction in adoption proceedings.

[1:332:1953] (NRS A 1995, 781)



NRS 127.013 - Transfer of proceedings to Indian tribe.

1. If proceedings pursuant to this chapter involve the relinquishment of an Indian child who is a ward of a tribal court, resides on a reservation or is domiciled on a reservation, the court shall transfer the proceedings to the Indian child s tribe in accordance with the Indian Child Welfare Act.

2. For the purposes of this section, the domicile of an Indian child must be determined according to federal common law.

(Added to NRS by 1995, 780)



NRS 127.017 - Extent to which court must give full faith and credit to judicial proceedings of Indian tribe.

Each court in this state which exercises jurisdiction pursuant to this chapter in a case involving an Indian child shall give full faith and credit to the judicial proceedings of an Indian tribe to the same extent that the Indian tribe gives full faith and credit to the judicial proceedings of the courts of this state.

(Added to NRS by 1995, 780)



NRS 127.020 - Adoption of minor children; ages and consent.

A minor child may be adopted by an adult person in the cases and subject to the rules prescribed in this chapter. The person adopting a child must be at least 10 years older than the person adopted, and the consent of the child, if over the age of 14 years, is necessary to its adoption.

[2:332:1953]



NRS 127.030 - Who may petition.

Any adult person or any two persons married to each other may petition the district court of any county in this state for leave to adopt a child. The petition by a person having a husband or wife shall not be granted unless the husband or wife consents thereto and joins therein.

[3:332:1953]



NRS 127.040 - Written consent to adoption or for relinquishment to authorized agency: Acknowledgment; when consent required.

1. Except as provided in NRS 127.090, written consent to the specific adoption proposed by the petition or for relinquishment to an agency authorized to accept relinquishments acknowledged by the person or persons consenting, is required from:

(a) Both parents if both are living;

(b) One parent if the other is dead; or

(c) The guardian of the person of a child appointed by a court of competent jurisdiction.

2. Consent is not required of a parent who has been adjudged insane for 2 years if the court is satisfied by proof that such insanity is incurable.

[4:332:1953] (NRS A 1957, 11; 1971, 835; 1979, 1282)



NRS 127.043 - Consent to adoption required before placement in adoptive home; exception.

1. Except as otherwise provided in subsection 2, a child must not be placed in an adoptive home until a valid release for or consent to adoption is executed by the mother as provided by NRS 127.070.

2. The provisions of this section do not apply if one petitioner or the spouse of a petitioner is related to the child within the third degree of consanguinity.

(Added to NRS by 1989, 530)



NRS 127.045 - Release for or consent to adoption and investigation required before appointment of guardian for child to be adopted; exception.

1. Except as otherwise provided in subsection 2, until a valid release for or consent to adoption is executed by the mother as provided by NRS 127.070 and the investigation required by NRS 127.2805 is completed, no person may:

(a) Petition any court for the appointment of a guardian; or

(b) Be appointed the temporary guardian,

of the person of the child to be adopted.

2. The provisions of subsection 1 do not apply to any person who is related or whose spouse is related to the child within the third degree of consanguinity.

(Added to NRS by 1989, 530; A 1993, 70)



NRS 127.050 - Agencies which may accept relinquishments and consent to adoption; reimbursement for certain costs.

1. The following agencies may accept relinquishments for the adoption of children from parents and guardians in this State:

(a) An agency which provides child welfare services in its own capacity or on behalf of a child-placing agency authorized under the laws of another state to accept relinquishments and make placements; or

(b) A child-placing agency licensed by the Division.

2. The following agencies may consent to the adoption of children in this State:

(a) An agency which provides child welfare services to which the child has been relinquished for adoption;

(b) A child-placing agency licensed by the Division, to whom the child has been relinquished for adoption; or

(c) Any child-placing agency authorized under the laws of another state to accept relinquishments and make placements, to whom the child has been relinquished or otherwise approved for adoption in that state.

3. If an agency which provides child welfare services accepts a relinquishment on behalf of a child-placing agency pursuant to subsection 1, the child-placing agency shall reimburse the agency which provides child welfare services for any costs associated with the acceptance.

[5:332:1953] (NRS A 1963, 890, 1301; 1967, 1147; 1973, 1406; 1979, 236; 1991, 948; 1993, 2680; 2001 Special Session, 3)



NRS 127.051 - Agency responsible for care of child and entitled to custody; termination of placement.

The agency to which a child has been ordered or relinquished for adoption shall be responsible for the care of the child, and shall be entitled to the custody and control of the child at all times until a petition for adoption has been granted. Any placement for adoption made by the agency may be terminated by the mutual consent of the prospective adoptive parents and the agency, or by order of the district court for removal from the home upon the application of the agency when in the opinion of the agency the placement for adoption is detrimental to the interest of the child. In the event of the termination of any placement for temporary care or for adoption, the child shall be returned promptly to the physical custody of the agency.

(Added to NRS by 1973, 1588)



NRS 127.052 - Agency to determine whether child is Indian child; notification of child s tribe.

1. Each agency which, pursuant to NRS 127.050, accepts a relinquishment for the adoption of a child shall make all necessary inquiries to determine whether the child is an Indian child. If it determines that the child is an Indian child and that the child is a ward of a tribal court, resides on a reservation or is domiciled on a reservation, the agency shall so notify the child s tribe in writing.

2. The Division shall adopt regulations establishing reasonable and uniform standards for making the necessary inquiries to determine whether a child is an Indian child.

3. For the purposes of this section, the domicile of an Indian child must be determined according to federal common law.

(Added to NRS by 1995, 780)



NRS 127.053 - Consent to adoption: Requisites.

No consent to a specific adoption executed in this State, or executed outside this State for use in this State, is valid unless it:

1. Identifies the child to be adopted by name, if any, sex and date of birth.

2. Is in writing and signed by the person consenting to the adoption as required in this chapter.

3. Is acknowledged by the person consenting and signing the consent to adoption in the manner and form required for conveyances of real property.

4. Contains, at the time of execution, the name of the person or persons to whom consent to adopt the child is given.

5. Is attested by at least two competent, disinterested witnesses who subscribe their names to the consent in the presence of the person consenting. If neither the petitioner nor the spouse of a petitioner is related to the child within the third degree of consanguinity, then one of the witnesses must be a social worker employed by:

(a) An agency which provides child welfare services;

(b) An agency licensed in this state to place children for adoption;

(c) A comparable state or county agency of another state; or

(d) An agency authorized under the laws of another state to place children for adoption, if the natural parent resides in that state.

(Added to NRS by 1961, 736; A 1973, 1588; 1987, 2050; 1991, 948; 1993, 204, 2681, 2731; 2001 Special Session, 3)



NRS 127.055 - Consent to adoption: Attesting witnesses may make self-proving affidavits to be attached to consent.

1. Any or all of the attesting witnesses to any consent to adoption may, at the request of the person or persons who executed the consent, make and sign an affidavit before any person authorized to administer oaths in this state, stating such facts as they would be required to testify to in court to prove the due execution of the consent to adoption. The affidavit must be written on the consent to adoption, or, if that is impracticable, on some paper attached thereto. The sworn statement of any witness so taken must be accepted by the court in any action or proceeding relating to the validity or due execution of the consent to adoption as if it had been taken before the court.

2. The affidavit described in subsection 1 may be substantially in the following form:

State of Nevada }

}ss.

County of................................................ }

(Date)................................................................

Then and there personally appeared the within-named ................ and ................, who, being duly sworn, depose and say: That they witnessed the execution of the within consent to adoption by ................ (name of person or persons consenting); that she, he or they subscribed the consent to adoption and declared the same to be a voluntary consent to adoption in their presence; that at the time the consent to adoption was executed it contained the names of the person or persons to whom consent was thereby given to adopt the child; that they thereafter subscribed the same as witnesses in the presence of ................ (name of person or persons consenting) and in the presence of each other and at the request of ................ (name of person or persons consenting); that at the time of the execution of the consent to adoption ................ (name of person or persons consenting) acknowledged to them that she, he or they was or were, and she, he or they appeared to them to be, in full possession of her, his or their faculties and not under the influence of any drug or sedative or subject to any duress, fear, menace, compulsion or undue influence whatever; and that they make this affidavit at her, his or their request.

.......................................................................

.......................................................................

Subscribed and sworn to before me

this ...... day of the month of ...... of the year ......

..................................................................

Notary Public

(Added to NRS by 1961, 736; A 1985, 1211; 2001, 33)



NRS 127.057 - Consent to adoption: Copy to be furnished to agency which provides child welfare services within 48 hours; recommendations; confidentiality of information; unlawful acts.

1. Any person to whom a consent to adoption executed in this State or executed outside this State for use in this State is delivered shall, within 48 hours after receipt of the executed consent to adoption, furnish a true copy of the consent, together with a report of the permanent address of the person in whose favor the consent was executed to the agency which provides child welfare services.

2. Any person recommending in his or her professional or occupational capacity, the placement of a child for adoption in this State shall immediately notify the agency which provides child welfare services of the impending adoption.

3. Except as otherwise provided in NRS 239.0115, all information received by the agency which provides child welfare services pursuant to the provisions of this section is confidential and must be protected from disclosure in the same manner that information is protected under NRS 432.035.

4. Any person who violates any of the provisions of this section is guilty of a misdemeanor.

(Added to NRS by 1961, 737; A 1963, 890; 1967, 1147; 1973, 1406, 1588; 1987, 2050; 1993, 2681; 2001 Special Session, 4; 2007, 2074)



NRS 127.058 - Consent to adoption: Person to whom consent is given has legal custody of child until hearing on petition for adoption.

A person to whom consent to adopt a child is given for a specific adoption pursuant to NRS 127.053 has, at the time the consent is executed, legal custody over the child and is legally responsible for the child until a court holds a hearing to enter an order or decree of adoption or to deny the petition pursuant to the laws of this State or another state.

(Added to NRS by 2009, 1354)



NRS 127.060 - Residence of petitioners: Adoption of two or more children; exception.

1. Except as otherwise provided in subsection 3, the petition for adoption shall not be granted unless the petitioners have resided in the State of Nevada for a period of 6 months prior to the granting of the petition.

2. The same petitioners may, in one petition, petition for the adoption of two or more children, if the children be brothers or sisters or brother and sister.

3. The provisions of subsection 1 do not apply if the petition for adoption is filed for the adoption of a child who is in the custody of an agency which provides child welfare services or a child-placing agency licensed by the Division pursuant to this chapter.

[6:332:1953] (NRS A 1961, 737; 2011, 144)



NRS 127.070 - Validity of releases for and consents to adoption.

1. All releases for and consents to adoption executed in this state by the mother before the birth of a child or within 72 hours after the birth of a child are invalid.

2. A release for or consent to adoption may be executed by the father before the birth of the child if the father is not married to the mother. A release executed by the father becomes invalid if:

(a) The father of the child marries the mother of the child before the child is born;

(b) The mother of the child does not execute a release for or consent to adoption of the child within 6 months after the birth of the child; or

(c) No petition for adoption of the child has been filed within 2 years after the birth of the child.

[7:332:1953] (NRS A 1979, 1283; 1987, 2050; 1989, 531)



NRS 127.080 - Consent to specific adoption or relinquishment for adoption cannot be revoked or nullified; exceptions.

1. Except as otherwise provided in NRS 127.070, 127.2815 and 127.282, a written consent to a specific adoption pursuant to this chapter cannot be revoked or nullified.

2. Except as otherwise provided in NRS 127.070, a relinquishment for adoption pursuant to this chapter cannot be revoked or nullified.

3. A minor parent may execute a relinquishment for adoption and cannot revoke it upon coming of age.

[8:332:1953] (NRS A 1967, 984; 1979, 1283; 1981, 718; 1993, 70)



NRS 127.090 - When consent unnecessary.

Consent of a parent to an adoption shall not be necessary where parental rights have been terminated by an order of a court of competent jurisdiction.

[9:332:1953; A 1955, 192]



NRS 127.100 - Entitlement of petitions, reports and orders.

All petitions, reports and orders in adoption proceedings shall be entitled only in the names of the adopting parties.

[10:332:1953]



NRS 127.110 - When petition may be filed; contents of petition; limitation on entry of adoption order.

1. A petition for adoption of a child who currently resides in the home of the petitioners may be filed at any time after the child has lived in the home for 30 days.

2. The petition for adoption must state, in substance, the following:

(a) The full name and age of the petitioners and, unless the petition is a petition for adoption described in subsection 3 of NRS 127.060, the period the petitioners have resided in the State of Nevada before the filing of the petition.

(b) The age of the child sought to be adopted and the period that the child has lived in the home of petitioners before the filing of the petition.

(c) That it is the desire of the petitioners that the relationship of parent and child be established between them and the child.

(d) Their desire that the name of the child be changed, together with the new name desired.

(e) That the petitioners are fit and proper persons to have the care and custody of the child.

(f) That they are financially able to provide for the child.

(g) That there has been a full compliance with the law in regard to consent to adoption.

(h) That there has been a full compliance with NRS 127.220 to 127.310, inclusive.

(i) Whether the child is known to be an Indian child.

3. No order of adoption may be entered unless there has been full compliance with the provisions of NRS 127.220 to 127.310, inclusive.

[11:332:1953] (NRS A 1961, 738; 1965, 1320; 1987, 2051; 1995, 781; 2011, 144)



NRS 127.120 - Petition to be filed in duplicate; investigation, report and recommendation; court may order independent investigation; costs.

1. A petition for adoption of a child must be filed in duplicate with the county clerk. The county clerk shall send one copy of the petition to the agency which provides child welfare services.

2. The agency which provides child welfare services shall make an investigation and report as provided in this section. If one petitioner or the spouse of a petitioner is related to the child within the third degree of consanguinity, the court may, in its discretion, waive the investigation by the agency which provides child welfare services. A copy of the order waiving the investigation must be sent to the nearest office of the agency which provides child welfare services by the petitioners within 7 days after the order is issued.

3. The agency which provides child welfare services or a licensed child-placing agency designated to do so by the court shall:

(a) Verify the allegations of the petition;

(b) Investigate the condition of the child, including, without limitation, whether the child is an Indian child; and

(c) Make proper inquiry to determine whether the proposed adopting parents are suitable for the child.

4. The agency which provides child welfare services or the designated child-placing agency shall, before the date on which the child has lived for a period of 6 months in the home of the petitioners or within 30 days after receiving the copy of the petition for adoption, whichever is later, submit to the court a full written report of its findings pursuant to subsection 3, which must contain, without limitation, a specific recommendation for or against approval of the petition and a statement of whether the child is known to be an Indian child, and shall furnish to the court any other information regarding the child or proposed home which the court requires. The court, on good cause shown, may extend the time, designating a time certain, within which to submit the report.

5. If the court is dissatisfied with the report submitted by the agency which provides child welfare services or the designated child-placing agency, the court may order an independent investigation to be conducted and a report submitted by an agency or person selected by the court. The costs of the investigation and report may be assessed against the petitioner or charged against the county in which the adoption proceeding is pending.

[12:332:1953] (NRS A 1961, 738; 1963, 890, 1301; 1967, 1147; 1973, 1406; 1989, 1133; 1993, 2682; 1995, 734, 781; 2001 Special Session, 4)



NRS 127.123 - Notice of filing of petition to be provided legal custodian or guardian of child.

Notice of the filing of a petition for the adoption of a child must be provided to the legal custodian or guardian of the child if that custodian or guardian is a person other than the natural parent of the child.

(Added to NRS by 1987, 2049)



NRS 127.127 - Affidavit setting forth fees, donations and expenses required to be filed; waiver.

The petitioners shall file with the court, within 15 days after the petition is filed or 5 months after the child begins to live in their home, whichever is later, an affidavit executed by them and their attorney setting forth all fees, donations and expenses paid by them in furtherance of the adoption. A copy of the affidavit must be sent to the agency which provides child welfare services. If one petitioner or the spouse of a petitioner is related to the child within the third degree of consanguinity, the court may waive the filing of the affidavit.

(Added to NRS by 1987, 2049; A 1993, 2682; 2001 Special Session, 5)



NRS 127.130 - Confidentiality of reports; petitioner may rebut adverse report.

The report of either the agency which provides child welfare services or the licensed child-placing agency designated by the court must not be made a matter of public record, but must be given in writing and in confidence to the district judge before whom the matter is pending. If the recommendation of the agency which provides child welfare services or the designated agency is adverse, the district judge, before denying the petition, shall give the petitioner an opportunity to rebut the findings and recommendation of the report of the agency which provides child welfare services or the designated agency.

[13:332:1953] (NRS A 1963, 891; 1965, 36; 1967, 1148; 1973, 1406; 1993, 2682; 2001 Special Session, 5)



NRS 127.140 - Confidentiality of hearings, files and records.

1. Except as otherwise provided in NRS 239.0115, all hearings held in proceedings under this chapter are confidential and must be held in closed court, without admittance of any person other than the petitioners, their witnesses, the director of an agency, or their authorized representatives, attorneys and persons entitled to notice by this chapter, except by order of the court.

2. The files and records of the court in adoption proceedings are not open to inspection by any person except:

(a) Upon an order of the court expressly so permitting pursuant to a petition setting forth the reasons therefor;

(b) If a natural parent and the child are eligible to receive information from the State Register for Adoptions; or

(c) As provided pursuant to subsections 3, 4 and 5.

3. An adoptive parent who intends to file a petition pursuant to NRS 127.1885 or 127.1895 to enforce, modify or terminate an agreement that provides for postadoptive contact may inspect only the portions of the files and records of the court concerning the agreement for postadoptive contact.

4. A natural parent who intends to file a petition pursuant to NRS 127.1885 to prove the existence of or to enforce an agreement that provides for postadoptive contact or to file an action pursuant to NRS 41.509 may inspect only the portions of the files or records of the court concerning the agreement for postadoptive contact.

5. The portions of the files and records which are made available for inspection by an adoptive parent or natural parent pursuant to subsection 3 or 4 must not include any confidential information, including, without limitation, any information that identifies or would lead to the identification of a natural parent if the identity of the natural parent is not included in the agreement for postadoptive contact.

[14:332:1953] (NRS A 1979, 1283; 2005, 1682; 2007, 2074)



NRS 127.145 - Attendance of prospective adoptive parents at hearing by telephone.

1. The prospective adoptive parents may attend by telephone, in lieu of attending in person, any hearings held by the court concerning the petition for adoption if:

(a) The prospective adoptive parents reside in another state or jurisdiction;

(b) The petition for adoption is filed for the adoption of a child who is in the custody of an agency which provides child welfare services or a child-placing agency licensed by the Division pursuant to this chapter; and

(c) A representative of the agency responsible for supervising the child in the state where the child will be placed appears at the hearing by telephone.

2. The appearance of the prospective adoptive parents and the representative of the agency described in paragraph (c) of subsection 1 must occur at the office of the agency or at the home of the prospective adoptive parents, as determined by the agency.

3. If the prospective adoptive parents are attending a hearing by telephone pursuant to subsection 1, the court shall place the telephone call to a telephone number known to be a telephone number of the agency described in paragraph (c) of subsection 1 or of the prospective adoptive parents.

(Added to NRS by 2011, 144)



NRS 127.150 - Order of adoption or return of child; presumption of child s best interest after adoption is granted.

1. If the court finds that the best interests of the child warrant the granting of the petition, an order or decree of adoption must be made and filed, ordering that henceforth the child is the child of the petitioners. When determining whether the best interests of the child warrant the granting of a petition that is filed by a foster parent, the court shall give strong consideration to the emotional bond between the child and the foster parent. A copy of the order or decree must be sent to the nearest office of the agency which provides child welfare services by the petitioners within 7 days after the order or decree is issued. In the decree the court may change the name of the child, if desired. No order or decree of adoption may be made until after the child has lived for 6 months in the home of the petitioners.

2. If the court is not satisfied that the proposed adoption is in the best interests of the child, the court shall deny the petition and may order the child returned to the custody of the person or agency legally vested with custody.

3. After a petition for adoption has been granted, there is a presumption that remaining in the home of the adopting parent is in the child s best interest.

[15:332:1953] (NRS A 1961, 739; 1989, 1134; 1993, 2683; 1995, 734; 1999, 2026; 2001 Special Session, 5)



NRS 127.152 - Adopting parents to be provided with report which includes medical records and other information concerning child; regulations.

1. Except as otherwise provided in subsection 3, the agency which provides child welfare services or a licensed child-placing agency shall provide the adopting parents of a child with a report which includes:

(a) A copy of any medical records of the child which are in the possession of the agency which provides child welfare services or licensed child-placing agency.

(b) Any information obtained by the agency which provides child welfare services or licensed child-placing agency during interviews of the natural parent regarding:

(1) The medical and sociological history of the child and the natural parents of the child; and

(2) Any behavioral, emotional or psychological problems that the child may have. Information regarding any behavioral, emotional or psychological problems that the child may have must be discussed in accordance with policies established by an agency which provides child welfare services and a child-placing agency pursuant to regulations adopted by the Division for the disclosure of such information.

(c) Written information regarding any subsidies, assistance and other services that may be available to the child if it is determined pursuant to NRS 127.186 that the child has any special needs.

2. The agency which provides child welfare services or child-placing agency shall obtain from the adopting parents written confirmation that the adopting parents have received the report required pursuant to subsection 1.

3. The report required pursuant to subsection 1 must exclude any information that would lead to the identification of the natural parent.

4. The Division shall adopt regulations specifying the procedure and format for the provision of information pursuant to this section, which may include the provision of a summary of certain information. If a summary is provided pursuant to this section, the adopting parents of the child may also obtain the information set forth in subsection 1.

(Added to NRS by 1995, 733; A 1999, 148; 2001, 1111, 1849, 1850; 2001 Special Session, 6; 2003, 236)



NRS 127.155 - Validation of certain orders and decrees.

Any order or decree of adoption entered after July 1, 1963, and before July 1, 1965, by a court of competent jurisdiction where there has not been a complete compliance with NRS 127.220 to 127.310, inclusive, is hereby declared valid.

(Added to NRS by 1965, 1320)



NRS 127.157 - Report of adoption, amendment or annulment of adoption to State Registrar.

1. After an order or decree of adoption has been entered, the court shall direct the petitioner or his or her attorney to prepare a report of adoption on a form prescribed and furnished by the State Registrar of Vital Statistics. The report must:

(a) Identify the original certificate of birth of the person adopted;

(b) Provide sufficient information to prepare a new certificate of birth for the person adopted;

(c) Identify the order or decree of adoption; and

(d) Be certified by the clerk of the court.

2. The agency which provides child welfare services shall provide the petitioner or his or her attorney with any factual information which will assist in the preparation of the report required in subsection 1.

3. If an order or decree of adoption is amended or annulled, the petitioner or his or her attorney shall prepare a report to the State Registrar of Vital Statistics, which includes sufficient information to identify the original order or decree of adoption and the provisions of that decree which were amended or annulled.

4. The petitioner or his or her attorney shall forward all reports required by the provisions of this section to the State Registrar of Vital Statistics not later than the 10th day of the month next following the month in which the order or decree was entered, or more frequently if requested by the State Registrar, together with any related material the State Registrar may require.

(Added to NRS by 1977, 1348; A 1993, 2683; 2001 Special Session, 6)



NRS 127.160 - Rights and duties of adopted child and adoptive parents.

Upon the entry of an order of adoption, the child shall become the legal child of the persons adopting the child, and they shall become the child s legal parents with all the rights and duties between them of natural parents and legitimate child. By virtue of such adoption the child shall inherit from his or her adoptive parents or their relatives the same as though the child were the legitimate child of such parents, and in case of the death of the child intestate the adoptive parents and their relatives shall inherit the child s estate as if they had been the child s natural parents and relatives in fact. After a decree of adoption is entered, the natural parents of an adopted child shall be relieved of all parental responsibilities for such child, and they shall not exercise or have any rights over such adopted child or the property of such adopted child. The child shall not owe his or her natural parents or their relatives any legal duty nor shall the child inherit from his or her natural parents or kindred. Notwithstanding any other provisions to the contrary in this section, the adoption of a child by his or her stepparent shall not in any way change the status of the relationship between the child and his or her natural parent who is the spouse of the petitioning stepparent.

[16:332:1953]



NRS 127.165 - When action to set aside adoption may be brought; presumption of child s best interest after adoption is granted.

1. The natural parent of a child may not bring an action to set aside an adoption after a petition for adoption has been granted, unless a court of competent jurisdiction has previously, in a separate action:

(a) Set aside the consent to the adoption;

(b) Set aside the relinquishment of the child for adoption; or

(c) Reversed an order terminating the parental rights of the natural parent.

2. After a petition for adoption has been granted, there is a presumption for the purposes of this chapter that remaining in the home of the adopting parent is in the child s best interest.

(Added to NRS by 1995, 733)



NRS 127.171 - Right to visitation of child by sibling and other relatives; limitations.

1. Except as otherwise provided in NRS 127.187 to 127.1895, inclusive, in a proceeding for the adoption of a child, the court may grant a reasonable right to visit to:

(a) A sibling of the child if the child is in the custody of an agency which provides child welfare services and a similar right has been granted previously pursuant to NRS 432B.580; and

(b) Certain relatives of the child only if a similar right had been granted previously pursuant to NRS 125C.050.

2. The agency which provides child welfare services shall provide the court which is conducting the adoption proceedings with a copy of any order for visitation with a sibling of the child that was issued pursuant to NRS 432B.580.

3. The court may not grant a right to visit the child to any person other than as specified in subsection 1.

(Added to NRS by 1987, 2049; A 2005, 1682; 2011, 145)



NRS 127.180 - Appeals from orders, judgments or decrees. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Any person against whom any order, judgment or decree is made or who is affected thereby may appeal to the Supreme Court from any order, judgment or decree of the district court made under the provisions of this chapter, in the same manner as in other civil proceedings.

[18:332:1953]

NRS 127.180 Appeals from orders, judgments or decrees. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] Any person against whom any order, judgment or decree is made or who is affected thereby may appeal to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution from any order, judgment or decree of the district court made under the provisions of this chapter, in the same manner as in other civil proceedings.

[18:332:1953] (NRS A 2013, 1748, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 127.186 - Adoption of child with special needs; financial assistance to adoptive parents under certain circumstances; waiver of court costs of adoptive parents; regulations.

1. The agency which provides child welfare services or a child-placing agency licensed by the Division pursuant to this chapter may consent to the adoption of a child under 18 years of age with special needs due to race, age or physical or mental problems who is in the custody of the agency which provides child welfare services or the licensed agency by proposed adoptive parents when, in the judgment of the agency which provides child welfare services or the child-placing agency, it would be in the best interests of the child to be placed in that adoptive home.

2. The agency which provides child welfare services or child-placing agency, whichever has custody of the child, shall in a timely and diligent manner:

(a) Schedule any evaluations necessary to identify any special needs the child may have.

(b) If it determines that the child has any special needs:

(1) Notify the proposed adoptive parents:

(I) That they may be eligible for a grant of financial assistance pursuant to this section; and

(II) The manner in which to apply for such financial assistance; and

(2) Assist the proposed adoptive parents in applying for and satisfying any other prerequisites necessary to obtain a grant of financial assistance pursuant to this section and any other relevant subsidies and services which may be available.

3. The agency which provides child welfare services may grant financial assistance for attorney s fees in the adoption proceeding, for maintenance and for preexisting physical or mental conditions to the adoptive parents of a child with special needs out of money provided for that purpose if the head of the agency which provides child welfare services or his or her designee has reviewed and approved in writing the grant of financial assistance.

4. The grant of financial assistance must be limited, both as to amount and duration, by agreement in writing between the agency which provides child welfare services and the adoptive parents. Such an agreement must not become effective before the entry of the order of adoption.

5. Any grant of financial assistance must be reviewed and evaluated at least once annually by the agency which provides child welfare services. The evaluation must be presented for approval to the head of the agency which provides child welfare services or his or her designee. Financial assistance must be discontinued immediately upon written notification to the adoptive parents by the agency which provides child welfare services that continued assistance is denied.

6. All financial assistance provided under this section ceases immediately when the child attains majority, becomes self-supporting, is emancipated or dies, whichever occurs first.

7. Neither a grant of financial assistance pursuant to this section nor any discontinuance of such assistance affects the legal status or respective obligations of any party to the adoption.

8. A court shall waive all court costs of the proposed adoptive parents in an adoption proceeding for a child with special needs if the agency which provides child welfare services or child-placing agency consents to the adoption of such a child pursuant to this section.

9. The Division, in consultation with each agency which provides child welfare services, shall adopt regulations regarding eligibility for and the procedures for applying for a grant of financial assistance pursuant to this section.

(Added to NRS by 1971, 851; A 1973, 1406; 1979, 1283; 1981, 718; 1993, 2683, 2880; 1995, 729, 734; 2001, 686, 1111; 2001 Special Session, 7; 2011, 3)



NRS 127.187 - Requirements; court to retain jurisdiction; no effect on rights of adoptive parent as legal parent.

1. The natural parent or parents and the prospective adoptive parent or parents of a child to be adopted may enter into an enforceable agreement that provides for postadoptive contact between:

(a) The child and his or her natural parent or parents;

(b) The adoptive parent or parents and the natural parent or parents; or

(c) Any combination thereof.

2. An agreement that provides for postadoptive contact is enforceable if the agreement:

(a) Is in writing and signed by the parties; and

(b) Is incorporated into an order or decree of adoption.

3. The identity of a natural parent is not required to be included in an agreement that provides for postadoptive contact. If such information is withheld, an agent who may receive service of process for the natural parent must be provided in the agreement.

4. A court that enters an order or decree of adoption which incorporates an agreement that provides for postadoptive contact shall retain jurisdiction to enforce, modify or terminate the agreement that provides for postadoptive contact until:

(a) The child reaches 18 years of age;

(b) The child becomes emancipated; or

(c) The agreement is terminated.

5. The establishment of an agreement that provides for postadoptive contact does not affect the rights of an adoptive parent as the legal parent of the child as set forth in NRS 127.160.

(Added to NRS by 2005, 1679)



NRS 127.1875 - Notice of agreement to court.

1. Each prospective adoptive parent of a child to be adopted who enters into an agreement that provides for postadoptive contact pursuant to NRS 127.187 shall notify the court responsible for entering the order or decree of adoption of the child of the existence of the agreement as soon as practicable after the agreement is established, but not later than the time at which the court enters the order or decree of adoption of the child.

2. Each:

(a) Director or other authorized representative of the agency which provides child welfare services or the licensed child-placing agency involved in the adoption proceedings concerning the child; and

(b) Attorney representing a prospective adoptive parent, the child, the agency which provides child welfare services or the licensed child-placing agency in the adoption proceedings concerning the child,

shall, as soon as practicable after obtaining actual knowledge that the prospective adoptive parent or parents of the child and the natural parent or parents of the child have entered into an agreement that provides for postadoptive contact pursuant to NRS 127.187, notify the court responsible for entering the order or decree of adoption of the child of the existence of the agreement.

(Added to NRS by 2005, 1680)



NRS 127.188 - Inquiry by court before entering order or decree of adoption; incorporation of agreement into such order or decree.

1. Before a court may enter an order or decree of adoption of a child, the court must address in person:

(a) Except as otherwise provided in subsection 2, each prospective adoptive parent of the child to be adopted;

(b) Each director or other authorized representative of the agency which provides child welfare services or the licensed child-placing agency involved in the adoption proceedings concerning the child; and

(c) Each attorney representing a prospective adoptive parent, the child, the agency which provides child welfare services or the licensed child-placing agency in the adoption proceedings concerning the child,

and inquire whether the person has actual knowledge that the prospective adoptive parent or parents of the child and natural parent or parents of the child have entered into an agreement that provides for postadoptive contact pursuant to NRS 127.187.

2. The court may for purposes of subsection 1 address a prospective adoptive parent described in NRS 127.145 by telephone.

3. If the court determines that the prospective adoptive parent or parents and the natural parent or parents have entered into an agreement that provides for postadoptive contact, the court shall:

(a) Order the prospective adoptive parent or parents to provide a copy of the agreement to the court; and

(b) Incorporate the agreement into the order or decree of adoption.

(Added to NRS by 2005, 1680; A 2011, 145)



NRS 127.1885 - Petitions to court by natural parents and adoptive parents.

1. A natural parent who has entered into an agreement that provides for postadoptive contact pursuant to NRS 127.187 may, for good cause shown:

(a) Petition the court that entered the order or decree of adoption of the child to prove the existence of the agreement that provides for postadoptive contact and to request that the agreement be incorporated into the order or decree of adoption; and

(b) During the period set forth in subsection 2 of NRS 127.189, petition the court that entered the order or decree of adoption of the child to enforce the terms of the agreement that provides for postadoptive contact if the agreement complies with the requirements of subsection 2 of NRS 127.187.

2. An adoptive parent who has entered into an agreement that provides for postadoptive contact pursuant to NRS 127.187 may:

(a) During the period set forth in subsection 2 of NRS 127.189, petition the court that entered the order or decree of adoption of the child to enforce the terms of the agreement that provides for postadoptive contact if the agreement complies with the requirements of subsection 2 of NRS 127.187; and

(b) Petition the court that entered the order or decree of adoption of the child to modify or terminate the agreement that provides for postadoptive contact in the manner set forth in NRS 127.1895.

(Added to NRS by 2005, 1680)



NRS 127.189 - Failure to comply; action to enforce terms.

1. Failure to comply with the terms of an agreement that provides for postadoptive contact entered into pursuant to NRS 127.187 may not be used as a ground to:

(a) Set aside an order or decree of adoption;

(b) Revoke, nullify or set aside a valid release for or consent to an adoption or a relinquishment for adoption; or

(c) Except as otherwise provided in NRS 41.509, award any civil damages to a party to the agreement.

2. Any action to enforce the terms of an agreement that provides for postadoptive contact must be commenced not later than 120 days after the date on which the agreement was breached.

(Added to NRS by 2005, 1681)



NRS 127.1895 - Modification or termination: Conditions; presumptions and considerations; scope.

1. An agreement that provides for postadoptive contact entered into pursuant to NRS 127.187 may only be modified or terminated by an adoptive parent petitioning the court that entered the order or decree which included the agreement. The court may grant a request to modify or terminate the agreement only if:

(a) The adoptive parent petitioning the court for the modification or termination establishes that:

(1) A change in circumstances warrants the modification or termination; and

(2) The contact provided for in the agreement is no longer in the best interests of the child; or

(b) Each party to the agreement consents to the modification or termination.

2. If an adoptive parent petitions the court for a modification or termination of an agreement pursuant to this section:

(a) There is a presumption that the modification or termination is in the best interests of the child; and

(b) The court may consider the wishes of the child involved in the agreement.

3. Any order issued pursuant to this section to modify an agreement that provides postadoptive contact:

(a) May limit, restrict, condition or decrease contact between the parties involved in the agreement; and

(b) May not expand or increase the contact between the parties involved in the agreement or place any new obligation on an adoptive parent.

(Added to NRS by 2005, 1681)



NRS 127.190 - Adoption of adults: Ages; agreement of adoption.

1. Notwithstanding any other provision of law, any adult person may adopt any other adult person younger than himself or herself, except the spouse of the adopting person, by an agreement of adoption approved by a decree of adoption of the district court in the county in which either the person adopting or the person adopted resides.

2. The agreement of adoption shall be in writing and shall be executed by the person adopting and the person to be adopted, and shall set forth that the parties agree to assume toward each other the legal relation of parent and child, and to have all of the rights and be subject to all of the duties and responsibilities of that relation.

(Added to NRS by 1959, 606)



NRS 127.200 - Adoption of adults: Consent required.

1. A married person not lawfully separated from his or her spouse may not adopt an adult person without the consent of the spouse of the adopting person, if such spouse is capable of giving such consent.

2. A married person not lawfully separated from his or her spouse may not be adopted without the consent of the spouse of the person to be adopted, if such spouse is capable of giving such consent.

3. Neither the consent of the natural parent or parents of the person to be adopted, nor of the Division, nor of any other person is required.

(Added to NRS by 1959, 606; A 1963, 891; 1967, 1148; 1973, 1406; 1993, 2684)



NRS 127.210 - Petition for approval of agreement of adoption; notice, investigation and hearing; decree of adoption.

1. The adopting person and the person to be adopted may file in the district court in the county in which either resides a petition praying for approval of the agreement of adoption by the issuance of a decree of adoption.

2. The court shall fix a time and place for hearing on the petition, and both the person adopting and the person to be adopted shall appear at the hearing in person, but if such appearance is impossible or impractical, appearance may be made for either or both of such persons by counsel empowered in writing to make such appearance.

3. The court may require notice of the time and place of the hearing to be served on other interested persons, and any such interested person may appear and object to the proposed adoption.

4. No investigation or report to the court by any public officer is required, but the court may require the Division to investigate the circumstances and report thereon, with recommendations, to the court before the hearing.

5. At the hearing the court shall examine the parties, or the counsel of any party not present in person. If the court is satisfied that the adoption will be for the best interests of the parties and in the public interest, and that there is no reason why the petition should not be granted, the court shall approve the agreement of adoption, and enter a decree of adoption declaring that the person adopted is the child of the person adopting him or her. Otherwise, the court shall withhold approval of the agreement and deny the prayer of the petition.

(Added to NRS by 1959, 606; A 1963, 892; 1967, 1148; 1973, 1406; 1993, 2684)



NRS 127.220 - Definitions.

As used in NRS 127.220 to 127.310, inclusive, unless the context otherwise requires:

1. Agency which provides child welfare services has the meaning ascribed to it in NRS 432B.030.

2. Arrange the placement of a child means to make preparations for or bring about any agreement or understanding concerning the adoption of a child.

3. Child-placing agency means a nonprofit corporation organized pursuant to chapter 82 of NRS, and licensed by the Division to place children for adoption or permanent free care.

4. Person includes a hospital.

5. Recommend the placement of a child means to suggest to a child-placing agency that a prospective adoptive parent be allowed to adopt a specific child, born or in utero.

(Added to NRS by 1963, 1298; A 1981, 719; 1985, 508; 1987, 2051; 1989, 531; 1991, 1310; 1993, 71, 2685, 2734; 1999, 2026; 2001 Special Session, 8)



NRS 127.230 - Standards for and regulation of child-placing agencies; regulation of agencies which provide child welfare services; regulation of adoption or placement of children.

1. The Division shall:

(a) Establish reasonable minimum standards for child-placing agencies.

(b) In consultation with each agency which provides child welfare services, adopt:

(1) Regulations concerning the operation of an agency which provides child welfare services and child-placing agencies.

(2) Regulations establishing the procedure to be used by an agency which provides child welfare services and a child-placing agency in placing children for adoption, which must allow the natural parent or parents and the prospective adoptive parent or parents to determine, by mutual consent, the amount of identifying information that will be communicated concerning each of them.

(3) Any other regulations necessary to carry out its powers and duties regarding the adoption of children or the placement of children for adoption or permanent free care, including, without limitation, such regulations necessary to ensure compliance with the provisions of this chapter and any regulations adopted pursuant thereto.

2. Each agency which provides child welfare services and child-placing agency shall conform to the standards established and the regulations adopted pursuant to subsection 1.

(Added to NRS by 1963, 1298; A 1967, 1149; 1973, 1406; 1987, 2051; 1993, 108, 2685, 2737; 2001 Special Session, 8)



NRS 127.240 - License: Requirement; exceptions.

1. Except as otherwise provided in this section, no person may place, arrange the placement of, or assist in placing or in arranging the placement of, any child for adoption or permanent free care without securing and having in full force a license to operate a child-placing agency issued by the Division. This subsection applies to agents, servants, physicians and attorneys of parents or guardians, as well as to other persons.

2. This section does not prohibit a parent or guardian from placing, arranging the placement of, or assisting in placing or in arranging the placement of, any child for adoption or permanent free care if the placement is made pursuant to the provisions of NRS 127.280, 127.2805 and 127.2815.

3. This section does not prohibit an agency which provides child welfare services from placing, arranging the placement of, or assisting in placing or in arranging the placement of, any child for adoption or permanent free care.

4. This section does not prohibit a person, including a person acting in his or her professional capacity, from sharing information regarding an adoption if no money or other valuable consideration is paid:

(a) For such information; or

(b) For any other service related to the adoption that is performed after sharing information.

(Added to NRS by 1963, 1298; A 1965, 1321; 1973, 1406; 1979, 236; 1989, 531; 1991, 1865; 1993, 71, 2685, 2734; 2001 Special Session, 9)



NRS 127.250 - License: Application; issuance; renewal.

1. The application for a license to operate a child-placing agency must be in a form prescribed by the Division. The license must state to whom it is issued and the fact that it is effective for 1 year from the date of its issuance.

2. The issuance by the Division of a license to operate a child-placing agency must be based upon reasonable and satisfactory assurance to the Division that the applicant for such license will conform to the standards established and the regulations adopted by the Division as provided in NRS 127.230.

3. When the Division is satisfied that a licensee is conforming to such standards and regulations, it shall renew his or her license, and the license so renewed continues in force for 1 year from the date of renewal.

(Added to NRS by 1963, 1298; A 1973, 1406; 1993, 108, 2686, 2737)



NRS 127.270 - License: Refusal to issue or renew; notice and hearing; appeals.

1. After notice and hearing, the Division may:

(a) Refuse to issue a license if the Division finds that the applicant does not meet the standards established and the rules prescribed by the Division for child-placing agencies.

(b) Refuse to renew a license or may revoke a license if the Division finds that the child-placing agency has refused or failed to meet any of the established standards or has violated any of the rules prescribed by the Division for child-placing agencies.

2. A notice of the time and place of the hearing must be mailed to the last known address of the applicant or licensee at least 15 days before the date fixed for the hearing.

3. When an order of the Division is appealed to the district court, the trial may be de novo.

(Added to NRS by 1963, 1300; A 1967, 1149; 1973, 1406; 1979, 237; 1993, 2686)



NRS 127.275 - Fees for services provided by agency which provides child welfare services.

1. Except as otherwise provided in this section:

(a) In a county whose population is less than 100,000, the Division shall, in accordance with NRS 432.014; and

(b) In a county whose population is 100,000 or more, the board of county commissioners of the county shall, by ordinance,

charge reasonable fees for the services provided by an agency which provides child welfare services in placing, arranging the placement of or assisting in placing or arranging the placement of any child for adoption, and for conducting any investigation required by NRS 127.2805.

2. The fees charged for those services must vary based on criteria developed by the Division and board of county commissioners but must not exceed the usual and customary fees that child-placing agencies in the area where the services are provided, or in a similar geographic area, would charge for those services. The Division and board of county commissioners shall not discriminate between adoptions made through an agency and specific adoptions in setting their fees.

3. A fee must not be charged for services related to the adoption of a child with special needs.

4. An agency which provides child welfare services may waive or reduce any fee charged pursuant to this section if the agency which provides child welfare services determines that the adoptive parents are not able to pay the fee or the needs of the child require a waiver or reduction of the fee.

5. Any money collected by an agency which provides child welfare services in a county whose population is less than 100,000 pursuant to this section must be accounted for in the appropriate account of the Division and may be used only to pay for the costs of any adoptive or postadoptive services provided by any agency which provides child welfare services in a county whose population is less than 100,000.

6. Any money collected by an agency which provides child welfare services in a county whose population is 100,000 or more pursuant to this section must be deposited in the county treasury for the credit of the agency which provides child welfare services and may be used only to pay for the costs of any adoption or postadoptive services provided by the agency which provides child welfare services.

(Added to NRS by 1993, 2678; A 1993, 2726; 1999, 149; 2001 Special Session, 9; 2005, 22nd Special Session, 48)



NRS 127.280 - Requirements for placement of child in home of prospective parents for trial period; verification of intent of natural parents.

1. A child may not be placed in the home of prospective adoptive parents for the 30-day residence in that home which is required before the filing of a petition for adoption, except where a child and one of the prospective adoptive parents are related within the third degree of consanguinity, unless:

(a) The agency which provides child welfare services or a child-placing agency first receives written notice of the proposed placement from:

(1) The prospective adoptive parents of the child;

(2) The person recommending the placement; or

(3) A natural parent;

(b) The investigation required by the provisions of NRS 127.2805 has been completed; and

(c) In the case of a specific adoption, the natural parent placing the child for adoption has had an opportunity to review the report on the investigation of the home, if possible.

2. Upon receipt of written notice from any person other than the natural parent, the agency which provides child welfare services or child-placing agency shall communicate with the natural parent to confirm the natural parent s intention to place the child for adoption with the prospective adoptive parents identified in the written notice.

(Added to NRS by 1963, 1299; A 1965, 1321; 1967, 1150; 1973, 1406, 1589; 1979, 237; 1981, 719; 1987, 2052; 1989, 531; 1991, 949; 1993, 71, 2686, 2734; 2001 Special Session, 10)



NRS 127.2805 - Investigation of prospective adoptive parents.

1. The agency which provides child welfare services or a child-placing agency shall, within 60 days after receipt of confirmation of the natural parents intent to place the child for adoption and a completed application for adoption from the prospective adoptive parents, complete an investigation of the medical, mental, financial and moral backgrounds of the prospective adoptive parents to determine the suitability of the home for placement of the child for adoption. The investigation must also embrace any other relevant factor relating to the qualifications of the prospective adoptive parents and may be a substitute for the investigation required to be conducted by the agency which provides child welfare services on behalf of the court when a petition for adoption is pending, if the petition for adoption is filed within 6 months after the completion of the investigation required by this subsection. If a child-placing agency undertakes the investigation, it shall provide progress reports to the agency which provides child welfare services in such a format and at such times as the agency which provides child welfare services requires to ensure that the investigation will be completed within the 60-day period. If, at any time, the agency which provides child welfare services determines that it is unlikely that the investigation will be completed in a timely manner, the agency which provides child welfare services shall take over the investigation and complete it within the 60-day period or as soon thereafter as practicable.

2. If the placement is to be made in a home outside of this state, the agency which provides child welfare services or child-placing agency must receive a copy of a report, completed by the appropriate authority, of an investigation of the home and the medical, mental, financial and moral backgrounds of the prospective adoptive parents to determine the suitability of the home for placement of the child for adoption, unless the child and one of the prospective adoptive parents are related within the third degree of consanguinity.

(Added to NRS by 1993, 68; A 1993, 2732; 2001 Special Session, 10)



NRS 127.281 - Search for criminal record of prospective adoptive parent.

1. A prospective adoptive parent who is subject to an investigation by the agency which provides child welfare services or a child-placing agency must submit as part of the investigation a complete set of his or her fingerprints and written permission authorizing the agency which provides child welfare services or child-placing agency to forward those fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation.

2. The agency which provides child welfare services or child-placing agency may exchange with the Central Repository or the Federal Bureau of Investigation any information respecting the fingerprints submitted.

3. When a report from the Federal Bureau of Investigation is received by the Central Repository, it shall immediately forward a copy of the report to the agency which provides child welfare services or child-placing agency that submitted the fingerprints.

4. Any fees for fingerprinting and submission to the Central Repository and the Federal Bureau of Investigation must be paid by the prospective adoptive parent, except that:

(a) In a county whose population is less than 100,000, the Division may adopt regulations providing for the payment of those fees by the Division; or

(b) In a county whose population is 100,000 or more, the board of county commissioners may provide by ordinance for the payment of those fees by the agency which provides child welfare services.

(Added to NRS by 1989, 530; A 1991, 951; 1993, 2688; 2001 Special Session, 11)



NRS 127.2815 - Placement of child during investigation; notice and placement of child upon completion of investigation.

1. Pending completion of the required investigation, the child must be:

(a) Retained by the natural parent; or

(b) Placed by the natural parent with the agency which provides child welfare services or child-placing agency and placed by the agency which provides child welfare services or child-placing agency in a foster home licensed pursuant to NRS 424.030,

until a determination is made concerning the suitability of the prospective adoptive parents.

2. Upon completion of the investigation, the agency which provides child welfare services or child-placing agency shall forthwith inform the natural parent, the person recommending the placement and the prospective adoptive parents of the decision to approve or deny the placement. If the prospective adoptive home is found:

(a) Suitable, the natural parent may execute a consent to a specific adoption pursuant to NRS 127.053, if not previously executed, and then the child may be placed in the home of the prospective adoptive parents for the purposes of adoption.

(b) Unsuitable or detrimental to the interest of the child, the agency which provides child welfare services or child-placing agency shall file an application in the district court for an order prohibiting the placement. If the court determines that the placement should be prohibited, the court may nullify the written consent to the specific adoption and order the return of the child to the care and control of the parent who executed the consent, but if the parental rights of the parent have been terminated by a relinquishment or a final order of a court of competent jurisdiction or if the parent does not wish to accept the child, then the court may order the placement of the child with the agency which provides child welfare services or a child-placing agency for adoption.

(Added to NRS by 1993, 69; A 1993, 2732; 2001 Special Session, 11; 2003, 236)



NRS 127.2817 - Criteria for determination of suitability of prospective adoptive home; opportunity for prospective adoptive parents to review and respond to unfavorable investigation.

1. The Division, in consultation with each agency which provides child welfare services, shall adopt regulations setting forth the criteria to be used by an agency which provides child welfare services or a child-placing agency for determining whether a prospective adoptive home is suitable or unsuitable for the placement of a child for adoption.

2. Upon the completion of an investigation conducted by an agency which provides child welfare services or a child-placing agency pursuant to NRS 127.120 or 127.2805, the agency which provides child welfare services or child-placing agency shall inform the prospective adoptive parent or parents of the results of the investigation. If, pursuant to the investigation, a determination is made that a prospective adoptive home is unsuitable for placement or detrimental to the interest of the child, the agency which provides child welfare services or child-placing agency shall provide the prospective adoptive parent or parents with an opportunity to review and respond to the investigation with the agency which provides child welfare services or child-placing agency before the issuance of the results of the investigation. Except as otherwise provided in NRS 239.0115, the identity of those persons who are interviewed or submit information concerning the investigation must remain confidential.

(Added to NRS by 1993, 238; A 1993, 2731; 2001, 1112; 2001 Special Session, 12; 2007, 2075)



NRS 127.282 - Petition for order to restrain and enjoin violation or threatened violation of chapter; investigation of unreported adoption or permanent free care of unrelated child.

1. Whenever the agency which provides child welfare services believes that anyone has violated or is about to violate any of the provisions of this chapter, in addition to any other penalty or remedy provided:

(a) The agency which provides child welfare services may petition the appropriate district court for an order to restrain and enjoin the violation or threatened violation of any of the provisions of this chapter, or to compel compliance with the provisions of this chapter; and

(b) The court shall, if a child has been or was about to be placed in a prospective adoptive home in violation of the provisions of this chapter:

(1) Prohibit the placement if the child was about to be so placed, or order the removal of the child if the child was so placed within 6 months before the filing of the petition by the agency which provides child welfare services and proceed pursuant to paragraph (b) of subsection 2 of NRS 127.2815; or

(2) Proceed pursuant to paragraph (b) of subsection 2 of NRS 127.2815 in all other cases if the court determines that it is in the best interest of the child that the child should be removed.

2. Whenever the agency which provides child welfare services believes that a person has received for the purposes of adoption or permanent free care a child not related by blood, and the required written notice has not been given, if the agency which provides child welfare services does not proceed pursuant to subsection 1, it shall make an investigation. Upon completion of the investigation, if the home is found suitable for the child, the prospective adoptive parents must be allowed 6 months from the date of completion of the investigation to file a petition for adoption. If a petition for adoption is not filed within that time a license as a foster home must thereafter be issued pursuant to NRS 424.030 if the home meets established standards. If, in the opinion of the agency which provides child welfare services, the placement is detrimental to the interest of the child, the agency which provides child welfare services shall file an application with the district court for an order for the removal of the child from the home. If the court determines that the child should be removed, the court shall proceed pursuant to paragraph (b) of subsection 2 of NRS 127.2815.

(Added to NRS by 1993, 69; A 1993, 2733; 2001 Special Session, 12)



NRS 127.2825 - Child-placing agency required to give preference to placement of child with siblings of child.

A child-placing agency shall, to the extent practicable, give preference to the placement of a child for adoption or permanent free care together with his or her siblings.

(Added to NRS by 1999, 2026)



NRS 127.2827 - Orders for visitation with sibling of child in custody of agency which provides child welfare services: Previous orders of such visitation to be provided to court during adoption proceedings; hearing required; participation of interested parties; best interest of child sole consideration.

1. If a child who is in the custody of an agency which provides child welfare services is placed for adoption, the agency must provide the court which is conducting the adoption proceedings with a copy of any order for visitation with a sibling of the child that was issued pursuant to NRS 432B.580 and the court must conduct a hearing to determine whether to include an order for visitation with a sibling in the decree of adoption.

2. Any interested party in the adoption, including, without limitation, the adoptive parent, the adoptive child, a sibling of the adoptive child, the agency which provides child welfare services or a licensed child-placing agency may petition the court to participate in the determination of whether to include an order of visitation with a sibling in the decree of adoption.

3. The sole consideration of the court in making a determination concerning visitation with a sibling pursuant to this section is the best interest of the child.

(Added to NRS by 2009, 413)



NRS 127.283 - Publication or broadcast of information concerning child.

1. An agency which provides child welfare services or any child-placing agency may publish in any newspaper published in this state or broadcast by television a photograph of and relevant personal information concerning any child who is difficult to place for adoption.

2. A child-placing agency shall not publish or broadcast:

(a) Any personal information which reveals the identity of the child or his or her parents; or

(b) A photograph or personal information for a child without the prior approval of the agency having actual custody of the child.

(Added to NRS by 1977, 664; A 1993, 2689; 2001 Special Session, 13)



NRS 127.285 - Limitation on participation of attorneys in adoption proceedings; reporting of violation to bar association; criminal penalty.

1. Any attorney licensed to practice in this state or in any other state:

(a) May not receive compensation for:

(1) Taking part in finding children for adoption; or

(2) Finding parents to adopt children.

(b) May receive a reasonable compensation for legal services provided in relation to adoption proceedings.

2. An agency which provides child welfare services shall report any violation of subsection 1 to the State Bar of Nevada if the alleged violator is licensed to practice in this state, or to the bar association of the state in which the alleged violator is licensed to practice.

3. Any person who violates the provisions of subsection 1 is guilty of a misdemeanor.

(Added to NRS by 1965, 1336; A 1993, 459, 2738; 2001 Special Session, 13)



NRS 127.287 - Payment to or acceptance by natural parent of compensation in return for placement for or consent to adoption of child.

1. Except as otherwise provided in subsection 3, it is unlawful for any person to pay or offer to pay money or anything of value to the natural parent of a child in return for the natural parent s placement of the child for adoption or consent to or cooperation in the adoption of the child.

2. It is unlawful for any person to receive payment for medical and other necessary expenses related to the birth of a child from a prospective adoptive parent with the intent of not consenting to or completing the adoption of the child.

3. A person may pay the medical and other necessary living expenses related to the birth of a child of another as an act of charity so long as the payment is not contingent upon the natural parent s placement of the child for adoption or consent to or cooperation in the adoption of the child.

4. This section does not prohibit a natural parent from refusing to place a child for adoption after its birth.

5. The provisions of this section do not apply if a woman enters into a lawful contract to act as a gestational carrier, as defined in NRS 126.580.

(Added to NRS by 1987, 2049; A 2013, 812)



NRS 127.288 - Penalty for unlawful payment to or acceptance by natural parent of compensation.

A person who violates the provisions of:

1. Subsection 1 of NRS 127.287 is guilty of a category D felony and shall be punished as provided in NRS 193.130.

2. Subsection 2 of NRS 127.287 is guilty of a gross misdemeanor.

(Added to NRS by 1987, 2049; A 1995, 1244)



NRS 127.290 - Acceptance of fees or compensation for placing or arranging placement of child.

1. Except as otherwise provided in NRS 127.275 and 127.285, no person who does not have in full force a license to operate a child-placing agency may request or accept, directly or indirectly, any compensation or thing of value for placing, arranging the placement of, or assisting in placing or arranging the placement of, any child for adoption or permanent free care.

2. A licensed child-placing agency may accept fees for operational expenses.

(Added to NRS by 1963, 1299; A 1965, 1336; 1979, 239; 1987, 621; 1993, 2689)



NRS 127.300 - Penalty for receipt of compensation by unlicensed person for placing or arranging placement of child.

1. Except as otherwise provided in NRS 127.275, 127.285, 200.463, 200.4631, 200.464 and 200.465, a person who, without holding a valid license to operate a child-placing agency issued by the Division, requests or receives, directly or indirectly, any compensation or thing of value for placing, arranging the placement of, or assisting in placing or arranging the placement of any child for adoption or permanent free care is guilty of a category D felony and shall be punished as provided in NRS 193.130.

2. The natural parents and the adopting parents are not accomplices for the purpose of this section.

(Added to NRS by 1963, 1300; A 1965, 1336; 1967, 531, 1151; 1973, 1406; 1979, 239, 1460; 1987, 621; 1989, 1186; 1993, 2689; 1995, 1244; 2005, 89; 2013, 1856)



NRS 127.310 - Unlawful placement or advertising; penalty.

1. Except as otherwise provided in NRS 127.240, 127.283 and 127.285, any person or organization other than an agency which provides child welfare services who, without holding a valid unrevoked license to place children for adoption issued by the Division:

(a) Places, arranges the placement of, or assists in placing or in arranging the placement of, any child for adoption or permanent free care; or

(b) Advertises in any periodical or newspaper, or by radio or other public medium, that he or she will place children for adoption, or accept, supply, provide or obtain children for adoption, or causes any advertisement to be published in or by any public medium soliciting, requesting or asking for any child or children for adoption,

is guilty of a misdemeanor.

2. Any person who places, accepts placement of, or aids, abets or counsels the placement of any child in violation of NRS 127.280, 127.2805 and 127.2815 is guilty of a misdemeanor.

3. A periodical, newspaper, radio station or other public medium is not subject to any criminal penalty or civil liability for publishing or broadcasting an advertisement that violates the provisions of this section.

4. A child-placing agency shall include in any advertisement concerning its services published in any periodical or newspaper or by radio or other public medium a statement which:

(a) Confirms that the child-placing agency holds a valid, unrevoked license issued by the Division; and

(b) Indicates any license number issued to the child-placing agency by the Division.

(Added to NRS by 1961, 752; A 1963, 891, 1301; 1965, 1336; 1967, 1151; 1973, 1406; 1979, 239; 1993, 73, 459, 2689, 2737, 2738; 2001 Special Session, 13; 2009, 1355)



NRS 127.320 - Enactment.

The Interstate Compact on the Placement of Children, set forth in NRS 127.330, is hereby enacted into law and entered into with all other jurisdictions substantially joining therein.

(Added to NRS by 1985, 602)



NRS 127.330 - Text of compact.

The Interstate Compact on the Placement of Children is as follows:

INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

ARTICLE I. Purpose and Policy

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement receives the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children are promoted.

ARTICLE II. Definitions

As used in this compact:

(a) Child means a person who, by reason of minority, is legally subject to parental control, guardianship or similar control.

(b) Placement means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

(c) Receiving state means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) Sending agency means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings or causes to be sent or brought any child to another party state.

ARTICLE III. Conditions for Placement

(a) A sending agency shall not send, bring or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency complies with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring or place the child in the receiving state. The notice must contain:

(1) The name, date and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring or place the child.

(4) A full statement of the reasons for the proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency s state, and is entitled to receive therefrom, such supporting or additional information as it considers necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child must not be sent, brought or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV. Penalty for Illegal Placement

The sending, bringing or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact is a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such a violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, the violation constitutes full and sufficient grounds for the suspension or revocation of any license, permit or other legal authorization held by the sending agency which empowers or allows it to place or care for children.

ARTICLE V. Retention of Jurisdiction

(a) The sending agency retains such jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child as it would have had if the child had remained in the sending agency s state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. That jurisdiction also includes the power to effect or cause the return of the child or the transfer of the child to another location and custody pursuant to law. The sending agency continues to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained in this article defeats a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state to provide one or more services to the child as the agent for the sending agency.

(c) Nothing in this compact prevents a private charitable agency authorized to place children in the receiving state from performing services or acting as the agent in that state for a private charitable agency of the sending state, or to prevent the agency in the receiving state from discharging its financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a).

ARTICLE VI. Institutional Care of Delinquent Children

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement may be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to the child being sent to the other party jurisdiction for institutional care and the court finds that:

(a) Equivalent facilities for the child are not available in the sending agency s jurisdiction; and

(b) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII. Compact Administrator

The executive head of each jurisdiction party to this compact shall designate an officer to act as the administrator and general coordinator of activities under this compact in his or her jurisdiction and who, acting jointly with like officers of other party jurisdictions, may adopt regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII. Limitations

This compact does not apply to:

(a) The sending or bringing of a child into a receiving state by his or her parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt or his or her guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are parties, or to any other agreement between the states which has the force of law.

ARTICLE IX. Enactment and Withdrawal

This compact is open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof. It becomes effective with respect to any jurisdiction when the jurisdiction has enacted it into law. Withdrawal from this compact must be by the enactment of a statute repealing it, but does not take effect until 2 years after the effective date of the statute and until written notice of the withdrawal has been given by the withdrawing jurisdiction to the executive head of each other party jurisdiction. Withdrawal of a party jurisdiction does not affect the rights, duties and obligations under this compact of any sending agency in that jurisdiction with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X. Construction and Severability

The provisions of this compact must be liberally construed to effectuate the purposes thereof. The provisions of this compact are severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance are not affected thereby. If this compact is held contrary to the constitution of any state party thereto, the compact remains in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(Added to NRS by 1985, 602)



NRS 127.340 - Administrator of compact: Service at pleasure of Governor; cooperation with all departments, agencies and officers.

The administrator of the compact shall serve at the pleasure of the Governor. The administrator shall cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state under the compact.

(Added to NRS by 1985, 606)



NRS 127.350 - Supplementary agreements.

The administrator of the compact shall enter into supplementary agreements with appropriate officials of other states pursuant to the compact. If a supplementary agreement requires or contemplates the use of any institution or facility of this state or the provision of any service by this state, the supplementary agreement has no force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of the service.

(Added to NRS by 1985, 606)



NRS 127.400 - Enactment.

The Interstate Compact on Adoption and Medical Assistance, set forth in NRS 127.410, is hereby enacted into law and entered into with all other jurisdictions substantially joining therein.

(Added to NRS by 1987, 303)



NRS 127.410 - Text of compact.

The Interstate Compact on Adoption and Medical Assistance is as follows:

INTERSTATE COMPACT ON ADOPTION

AND MEDICAL ASSISTANCE

ARTICLE I. FINDINGS

The states which are parties to this compact find that:

(a) In order to obtain adoptive families for children with special needs, states must assure prospective adoptive parents of substantial assistance (usually on a continuing basis) in meeting the high costs of supporting and providing for the special needs and the services required by such children.

(b) The states have a fundamental interest in promoting adoption for children with special needs because the care, emotional stability, and general support and encouragement required by such children can be best, and often only, obtained in family homes with a normal parent-child relationship.

(c) The states obtain fiscal advantages from providing adoption assistance because the alternative is for the states to bear the higher cost of meeting all the needs of children while in foster care.

(d) The necessary assurances of adoption assistance for children with special needs, in those instances where children and adoptive parents live in states other than the one undertaking to provide the assistance, include the establishment and maintenance of suitable substantive guarantees and workable procedures for interstate cooperation and payments to assist with the necessary costs of child maintenance, the procurement of services, and the provision of medical assistance.

ARTICLE II. PURPOSES

The purposes of this compact are to:

(a) Strengthen protections for the interests of children with special needs on behalf of whom adoption assistance is committed to be paid, when such children are in or move to states other than the one committed to provide adoption assistance.

(b) Provide substantive assurances and operating procedures which will promote the delivery of medical and other services to children on an interstate basis through programs of adoption assistance established by the laws of the states which are parties to this compact.

ARTICLE III. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(a) Child with special needs means a minor who has not yet attained the age at which the state normally discontinues children s services, or a child who has not yet reached the age of 21 where the state determines that the child s mental or physical handicaps warrant the continuation of assistance beyond the age of majority, for whom the state has determined the following:

(1) That the child cannot or should not be returned to the home of his or her parents;

(2) That there exists with respect to the child a specific factor or condition (such as his or her ethnic background, age, or membership in a minority or sibling group, or the presence of factors such as medical condition or physical, mental, or emotional handicaps) because of which it is reasonable to conclude that the child cannot be placed with adoptive parents without providing adoption assistance; or

(3) That, except where it would be against the best interests of the child because of such factors as the existence of significant emotional ties with prospective adoptive parents while in their care as a foster child, a reasonable but unsuccessful effort has been made to place the child with appropriate adoptive parents without providing adoption assistance.

(b) Adoption assistance means the payment or payments for the maintenance of a child which are made or committed to be made pursuant to the program of adoption assistance established by the laws of a party state.

(c) State means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of the United States.

(d) Adoption assistance state means the state that is signatory to an agreement of adoption assistance in a particular case.

(e) Residence state means the state in which the child is a resident by virtue of the residence of the adoptive parents.

(f) Parents means either the singular or plural of the word parent.

ARTICLE IV. ADOPTION ASSISTANCE

(a) Each state shall determine the amounts of adoption assistance and other aid which it will give to children with special needs and their adoptive parents in accordance with its own laws and programs. The adoption assistance and other aid may be made subject to periodic reevaluation of eligibility by the adoption assistance state in accordance with its laws.

(b) The adoption assistance, medical assistance, and other services and benefits to which this compact applies are those provided to children with special needs and their adoptive parents from the effective date of the agreement for adoption assistance.

(c) Every case of adoption assistance must include a written agreement for adoption assistance between the adoptive parents and the appropriate agency of the state undertaking to provide the adoption assistance. Every such agreement must contain provisions for the fixing of actual or potential interstate aspects of the assistance so provided as follows:

(1) An express commitment that the assistance so provided must be payable without regard for the state of residence of the adoptive parents, both at the outset of the agreement and at all times during its continuance;

(2) A provision setting forth with particularity the types of care and services toward which the adoption assistance state will make payments;

(3) A commitment to make medical assistance available to the child in accordance with Article V of this compact;

(4) An express declaration that the agreement is for the benefit of the child, the adoptive parents and the state and that it is enforceable by any or all of them; and

(5) The date or dates upon which each payment or other benefit provided thereunder is to commence, but in no event prior to the effective date of the agreement for adoption assistance.

(d) Any services or benefits provided for a child by the residence state and the adoption assistance state may be facilitated by the party states on each other s behalf. To this end, the personnel of the child welfare agencies of the party states will assist each other, as well as the beneficiaries of agreements for adoption assistance, in assuring prompt and full access to all benefits expressly included in such agreements. It is further recognized and agreed that, in general, all children to whom agreements for adoption assistance apply will be eligible for benefits under the child welfare, education, rehabilitation, mental health, and other programs of their state of residence on the same basis as other resident children.

(e) Payments for adoption assistance on behalf of a child in another state shall be made on the same basis and in the same amounts as they would be made if the child were living in the state making the payments, except that the laws of the adoption assistance state may provide for the payment of higher amounts.

ARTICLE V. MEDICAL ASSISTANCE

(a) Children for whom a party state is committed, in accordance with the terms of an agreement of adoption assistance to provide federally aided medical assistance under Title XIX of the Social Security Act, are eligible for such medical assistance during the entire period for which the agreement is in effect. Upon application therefor, the adoptive parents of a child who is the subject of an agreement of adoption assistance must receive a document of identification for medical assistance made out in the child s name. The identification must be issued by the program of medical assistance of the residence state and must entitle the child to the same benefits, pursuant to the same procedures, as any other child who is covered by the program of medical assistance in that state, whether or not the adoptive parents are themselves eligible for medical assistance.

(b) The document of identification must bear no indication that an agreement of adoption assistance with another state is the basis for its issuance. However, if the document of identification is issued pursuant to an agreement for adoption assistance, the records of the issuing state and the adoption assistance state must show the fact, and must contain a copy of the agreement for adoption assistance and any amendment or replacement thereof, as well as all other pertinent information. The adoption assistance and programs of medical assistance of the adoption assistance state shall be notified of the issuance of such identification.

(c) A state which has issued a document of identification for medical assistance pursuant to this compact, which identification is valid and currently in force, shall accept, process and pay claims for medical assistance thereon as it would with other claims for medical assistance by eligible residents.

(d) The federally aided medical assistance provided by a party state pursuant to this compact must be in accordance with paragraphs (a) through (c) of this Article. In addition, when a child who is covered by an agreement of adoption assistance is living in another party state, payment or reimbursement for any medical services and benefits specified under the terms of the agreement of adoption assistance, which are not available to the child under the Title XIX program of medical assistance of the residence state, must be made by the adoption assistance state as required by its law. Any payments so provided must be of the same kind and at the same rates as provided for children who are living in the adoption assistance state. However, where the payment rate authorized for a covered service under the program of medical assistance of the adoption assistance state exceeds the rate authorized by the residence state for that service, the adoption assistance state shall not be required to pay the additional amounts for the services or benefits covered by the residence state.

(e) A child referred to in paragraph (a) of this Article, whose residence is changed from one party state to another party state is eligible for federally aided medical assistance under the program of medical assistance of the new state of residence.

ARTICLE VI. COMPACT ADMINISTRATION

(a) In accordance with its own laws and procedures, each state which is a party to this compact shall designate an administrator of the compact and such deputy administrators of the compact as it deems necessary. The administrator of the compact shall coordinate all activities under this compact within his or her state. The administrator of the compact shall also be the principal contact for officials and agencies within and without the state for the facilitation of interstate relations involving this compact and the protection of benefits and services provided pursuant thereto. In this capacity, the administrator of the compact will be responsible for assisting the personnel of the child welfare agencies from other party states and adoptive families receiving adoption and medical assistance on an interstate basis.

(b) Acting jointly, the administrators of the compact shall develop uniform forms and administrative procedures for the interstate monitoring and delivery of adoption and medical assistance benefits and services pursuant to this compact. The forms and procedures so developed may deal with such matters as:

(1) Documentation of continuing eligibility for adoption assistance;

(2) Interstate payments and reimbursements; and

(3) Any and all other matters arising pursuant to this compact.

(c) (1) Some or all of the parties to this compact may enter into supplementary agreements for the provision of or payment for additional medical benefits and services, as provided in Article V(d); for interstate service delivery, pursuant to Article IV(d); or for matters related thereto. Such agreements must not be inconsistent with this compact, nor may they relieve the party states of any obligation to provide adoption and medical assistance in accordance with applicable state and federal law and the terms of this compact.

(2) Administrative procedures or forms implementing the supplementary agreements referred to in paragraph (c)(1) of this Article may be developed by joint action of the administrators of the compact of those states which are party to such supplementary agreements.

(d) It shall be the responsibility of the administrator of the compact to ascertain whether and to what extent additional legislation may be necessary in his or her own state to carry out the provisions of this Article or Article IV or any supplementary agreements pursuant to this compact.

ARTICLE VII. JOINDER AND WITHDRAWAL

(a) This compact must be open to joinder by any state. It must enter into force as to a state when its duly constituted and empowered authority has executed it.

(b) In order that the provisions of this compact may be accessible to and known by the general public, and so that they may be implemented as law in each of the party states, the authority which has executed the compact in each party state shall cause the full text of the compact and a notice of its execution to be published in his or her state. The executing authority in any party state shall also provide copies of the compact upon request.

(c) Withdrawal from this compact must be by written notice, sent by the authority which executed it, to the appropriate officials of all other party states, but no such notice may take effect until one year after it is given in accordance with the requirements of this paragraph.

(d) All agreements for adoption assistance outstanding and to which a party state is a signatory at the time when its withdrawal from this compact takes effect continue to have the effects given to them pursuant to this compact until they expire or are terminated in accordance with their provisions. Until such expiration or termination, all beneficiaries of the agreements involved shall continue to have all rights and obligations conferred or imposed by this compact, and the withdrawing state shall continue to administer the compact to the extent necessary to accord and implement fully the rights and protections preserved hereby.

ARTICLE VIII. CONSTRUCTION AND SEVERABILITY

The provisions of this compact must be liberally construed to effectuate the purposes thereof. The provisions of this compact must be severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of the United States or of any party state, or where the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance must not be affected thereby. If this compact is held contrary to the Constitution of any state party thereto, the compact may remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(Added to NRS by 1987, 303)



NRS 127.420 - Administrator of compact: Service at pleasure of Governor; cooperation with all departments, agencies and officers.

The administrator of the compact shall serve at the pleasure of the Governor. The administrator shall cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state under the compact.

(Added to NRS by 1987, 309)






Chapter 128 - Termination of Parental Rights

NRS 128.005 - Legislative declaration and findings.

1. The Legislature declares that the preservation and strengthening of family life is a part of the public policy of this State.

2. The Legislature finds that:

(a) Severance of the parent and child relationship is a matter of such importance in order to safeguard the rights of parent and child as to require judicial determination.

(b) Judicial selection of the person or agency to be entrusted with the custody and control of a child after such severance promotes the welfare of the parties and of this State.

(c) The continuing needs of a child for proper physical, mental and emotional growth and development are the decisive considerations in proceedings for termination of parental rights.

(Added to NRS by 1975, 963; A 1981, 1752)



NRS 128.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 128.011 to 128.018, inclusive, have the meanings ascribed to them in those sections.

[1:161:1953] (NRS A 1965, 335; 1975, 965; 1977, 185; 1987, 173; 1995, 783; 2001 Special Session, 14)



NRS 128.011 - Abandoned mother defined.

A mother is abandoned if the father or putative father has not provided for her support during her pregnancy or has not communicated with her for a period beginning no later than 3 months after conception and extending to the birth of the child.

(Added to NRS by 1975, 964)



NRS 128.012 - Abandonment of a child defined.

1. Abandonment of a child means any conduct of one or both parents of a child which evinces a settled purpose on the part of one or both parents to forego all parental custody and relinquish all claims to the child.

2. If a parent or parents of a child leave the child in the care and custody of another without provision for the child s support and without communication for a period of 6 months, or if the child is left under such circumstances that the identity of the parents is unknown and cannot be ascertained despite diligent searching, and the parents do not come forward to claim the child within 3 months after the child is found, the parent or parents are presumed to have intended to abandon the child.

(Added to NRS by 1975, 963; A 1981, 1753)



NRS 128.0122 - Agency which provides child welfare services defined.

Agency which provides child welfare services has the meaning ascribed to it in NRS 432B.030.

(Added to NRS by 2001 Special Session, 14)



NRS 128.0124 - Child defined.

Child means a person under the age of 18 years.

(Added to NRS by 1981, 1750)



NRS 128.0126 - Failure of parental adjustment defined.

Failure of parental adjustment occurs when a parent or parents are unable or unwilling within a reasonable time to correct substantially the circumstances, conduct or conditions which led to the placement of their child outside of their home, notwithstanding reasonable and appropriate efforts made by the State or a private person or agency to return the child to his or her home.

(Added to NRS by 1987, 172)



NRS 128.0128 - Indian child defined.

Indian child has the meaning ascribed to it in 25 U.S.C. 1903.

(Added to NRS by 1995, 782)



NRS 128.0129 - Indian Child Welfare Act defined.

Indian Child Welfare Act means the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.).

(Added to NRS by 1995, 782)



NRS 128.013 - Injury defined.

1. Injury to a child s health or welfare occurs when the parent, guardian or custodian:

(a) Inflicts or allows to be inflicted upon the child, physical, mental or emotional injury, including injuries sustained as a result of excessive corporal punishment;

(b) Commits or allows to be committed against the child, sexual abuse as defined in NRS 432B.100;

(c) Neglects or refuses to provide for the child proper or necessary subsistence, education or medical or surgical care, although he or she is financially able to do so or has been offered financial or other reasonable means to do so; or

(d) Fails, by specific acts or omissions, to provide the child with adequate care, supervision or guardianship under circumstances requiring the intervention of:

(1) An agency which provides child welfare services; or

(2) The juvenile or family court itself.

2. A child s health or welfare is not considered injured solely because the child s parent or guardian, in the practice of his or her religious beliefs, selects and depends upon nonmedical remedial treatment for the child, if such treatment is recognized and permitted under the laws of this State.

(Added to NRS by 1981, 1750; A 1985, 1397; 1991, 2180; 1993, 2690; 2001 Special Session, 14)



NRS 128.0137 - Mental injury defined.

Mental injury means an injury to the intellectual or psychological capacity of a child as evidenced by an observable and substantial impairment in the child s ability to function within his or her normal range of performance and behavior.

(Added to NRS by 1981, 1751)



NRS 128.014 - Neglected child defined.

Neglected child includes a child:

1. Who lacks the proper parental care by reason of the fault or habits of his or her parent, guardian or custodian;

2. Whose parent, guardian or custodian neglects or refuses to provide proper or necessary subsistence, education, medical or surgical care, or other care necessary for the child s health, morals or well-being;

3. Whose parent, guardian or custodian neglects or refuses to provide the special care made necessary by the child s physical or mental condition;

4. Who is found in a disreputable place, or who is permitted to associate with vagrants or vicious or immoral persons; or

5. Who engages or is in a situation dangerous to life or limb, or injurious to health or morals of the child or others,

and the parent s neglect need not be willful.

(Added to NRS by 1975, 964; A 1981, 1753)



NRS 128.015 - Parent and child relationship and parent defined.

1. Parent and child relationship includes all rights, privileges and obligations existing between parent and child.

2. As used in this section, parent includes an adoptive parent.

(Added to NRS by 1975, 964; A 2011, 142)



NRS 128.0155 - Plan defined.

Plan means:

1. A written agreement between the parents of a child who is subject to the jurisdiction of the juvenile court or family court pursuant to title 5 of NRS or chapter 432B of NRS and the agency having custody of the child; or

2. Written conditions and obligations imposed upon the parents directly by the juvenile or family court,

which have a primary objective of reuniting the family or, if the parents neglect or refuse to comply with the terms and conditions of the case plan, freeing the child for adoption.

(Added to NRS by 1981, 1750; A 1985, 1397; 1991, 2180; 2003, 1116)



NRS 128.016 - Putative father defined.

Putative father means a person who is or is alleged or reputed to be the father of an illegitimate child.

(Added to NRS by 1975, 964)



NRS 128.018 - Unfit parent defined.

Unfit parent is any parent of a child who, by reason of the parent s fault or habit or conduct toward the child or other persons, fails to provide such child with proper care, guidance and support.

(Added to NRS by 1975, 964; A 1981, 1753)



NRS 128.020 - Jurisdiction of district courts.

Except if the child involved is subject to the jurisdiction of an Indian tribe pursuant to the Indian Child Welfare Act, the district courts have jurisdiction in all cases and proceedings under this chapter. The jurisdiction of the district courts extends to any child who should be declared free from the custody and control of either or both of his or her parents.

[2:161:1953] (NRS A 1975, 965; 1981, 1753; 1995, 783)



NRS 128.023 - Proceedings to terminate parental rights of parent of Indian child: Powers and duties of court; appointment of attorney.

1. If proceedings pursuant to this chapter involve the termination of parental rights of the parent of an Indian child, the court shall:

(a) Cause the Indian child s tribe to be notified in writing in the manner provided in the Indian Child Welfare Act. If the Indian child is eligible for membership in more than one tribe, each tribe must be notified.

(b) Transfer the proceedings to the Indian child s tribe in accordance with the Indian Child Welfare Act.

(c) If a tribe declines or is unable to exercise jurisdiction, exercise its jurisdiction as provided in the Indian Child Welfare Act.

2. If the court determines that the parent of an Indian child for whom termination of parental rights is sought is indigent, the court:

(a) Shall appoint an attorney to represent the parent;

(b) May appoint an attorney to represent the Indian child; and

(c) May apply to the Secretary of the Interior for the payment of the fees and expenses of such an attorney,

as provided in the Indian Child Welfare Act.

(Added to NRS by 1995, 782; A 2003, 1116)



NRS 128.027 - Extent to which court must give full faith and credit to judicial proceedings of Indian tribe.

Each court in this state which exercises jurisdiction pursuant to this chapter in a case involving an Indian child shall give full faith and credit to the judicial proceedings of an Indian tribe to the same extent that the Indian tribe gives full faith and credit to the judicial proceedings of the courts of this state.

(Added to NRS by 1995, 782)



NRS 128.030 - Place for filing petition.

A petition alleging that there is or resides within the county a child who should be declared free from the custody and control of his or her parent or parents may be filed at the election of the petitioner in:

1. The county in which the child is found;

2. The county in which the acts complained of occurred; or

3. The county in which the child resides.

[3:161:1953] (NRS A 1975, 966; 1981, 1754)



NRS 128.040 - Who may file petition; investigation.

The agency which provides child welfare services, the probation officer, or any other person, including the mother of an unborn child, may file with the clerk of the court a petition under the terms of this chapter. The probation officer of that county or any agency or person designated by the court shall make such investigations at any stage of the proceedings as the court may order or direct.

[4:161:1953] (NRS A 1963, 892; 1967, 1151; 1973, 1406; 1975, 966; 1993, 2690; 2001 Special Session, 14)



NRS 128.050 - Entitlement of proceedings; contents of verified petition.

1. The proceedings must be entitled, In the matter of the parental rights as to ................, a minor.

2. A petition must be verified and may be upon information and belief. It must set forth plainly:

(a) The facts which bring the child within the purview of this chapter.

(b) The name, age and residence of the child.

(c) The names and residences of the parents of the child.

(d) The name and residence of the person or persons having physical custody or control of the child.

(e) The name and residence of the child s legal guardian, if there is one.

(f) The name and residence of the child s nearest known relative residing within the State, if no parent or guardian can be found.

(g) Whether the child is known to be an Indian child.

3. If any of the facts required by subsection 2 are not known by the petitioner, the petition must so state.

4. If the petitioner is a mother filing with respect to her unborn child, the petition must so state and must contain the name and residence of the father or putative father, if known.

5. If the petitioner or the child is receiving public assistance, the petition must so state.

[5:161:1953] (NRS A 1975, 966; 1981, 1754; 1995, 783, 2420)



NRS 128.055 - Proceedings to be completed within 6 months after filing of petition.

Except as otherwise required by specific statute, the court shall use its best efforts to ensure that proceedings conducted pursuant to this chapter are completed within 6 months after the petition is filed.

(Added to NRS by 1999, 2027)



NRS 128.060 - Notice of hearing: Contents; personal service to certain persons; petitioner to mail notice to Department of Health and Human Services if petitioner or child is receiving public assistance.

1. After a petition has been filed, unless the party or parties to be served voluntarily appear and consent to the hearing, the court shall direct the clerk to issue a notice, reciting briefly the substance of the petition and stating the date set for the hearing thereof, and requiring the person served therewith to appear before the court at the time and place if that person desires to oppose the petition.

2. The following persons must be personally served with the notice:

(a) The father or mother of the minor person, if residing within this State, and if his or her place of residence is known to the petitioner, or, if there is no parent so residing, or if the place of residence of the father or mother is not known to the petitioner, then the nearest known relative of that person, if there is any residing within the State, and if his or her residence and relationship are known to the petitioner; and

(b) The minor s legal custodian or guardian, if residing within this State and if his or her place of residence is known to the petitioner.

3. If the petitioner or the child is receiving public assistance, the petitioner shall mail a copy of the notice of hearing and a copy of the petition to the Chief of the Child Enforcement Program of the Division of Welfare and Supportive Services of the Department of Health and Human Services by registered or certified mail return receipt requested at least 45 days before the hearing.

[6:161:1953] (NRS A 1987, 119; 1995, 2420)



NRS 128.070 - Service of notice of hearing by publication.

1. When the father or mother of a minor child or the child s legal custodian or guardian resides out of the State, has departed from the State, or cannot, after due diligence, be found within the State, or conceals himself or herself to avoid the service of the notice of hearing, and the fact appears, by affidavit, to the satisfaction of the court thereof, and it appears, either by affidavit or by a verified petition on file, that the named father or mother or custodian or guardian is a necessary or proper party to the proceedings, the court may grant an order that the service be made by the publication of the notice of hearing. When the affidavit is based on the fact that the father or mother or custodian or guardian resides out of the State, and his or her present address is unknown, it is a sufficient showing of that fact if the affiant states generally in the affidavit that:

(a) At a previous time the person resided out of this State in a certain place (naming the place and stating the latest date known to the affiant when the person so resided there);

(b) That place is the last place in which the person resided to the knowledge of the affiant;

(c) The person no longer resides at that place;

(d) The affiant does not know the present place of residence of the person or where the person can be found; and

(e) The affiant does not know and has never been informed and has no reason to believe that the person now resides in this State.

In such case, it shall be presumed that the person still resides and remains out of the State, and the affidavit shall be deemed to be a sufficient showing of due diligence to find the father or mother or custodian or guardian.

2. The order must direct the publication to be made in a newspaper, to be designated by the court, for a period of 4 weeks, and at least once a week during that time. In case of publication, where the residence of a nonresident or absent father or mother or custodian or guardian is known, the court shall also direct a copy of the notice of hearing and petition to be deposited in the post office, directed to the person to be served at his or her place of residence. When publication is ordered, personal service of a copy of the notice of hearing and petition, out of the State, is equivalent to completed service by publication and deposit in the post office, and the person so served has 20 days after the service to appear and answer or otherwise plead. The service of the notice of hearing shall be deemed complete in cases of publication at the expiration of 4 weeks from the first publication, and in cases when a deposit of a copy of the notice of hearing and petition in the post office is also required, at the expiration of 4 weeks from the deposit.

3. Personal service outside the State upon a father or mother over the age of 18 years or upon the minor s legal custodian or guardian may be made in any action where the person served is a resident of this State. When the facts appear, by affidavit, to the satisfaction of the court, and it appears, either by affidavit or by a verified petition on file, that the person in respect to whom the service is to be made is a necessary or proper party to the proceedings, the court may grant an order that the service be made by personal service outside the State. The service must be made by delivering a copy of the notice of hearing together with a copy of the petition in person to the person served. The methods of service are cumulative, and may be utilized with, after or independently of other methods of service.

4. Whenever personal service cannot be made, the court may require, before ordering service by publication or by publication and mailing, such further and additional search to determine the whereabouts of the person to be served as may be warranted by the facts stated in the affidavit of the petitioner to the end that actual notice be given whenever possible.

5. If one or both of the parents of the minor is unknown, or if the name of either or both of the parents of the minor is uncertain, then those facts must be set forth in the affidavit and the court shall order the notice to be directed and addressed to either the father or the mother of the person, and to all persons claiming to be the father or mother of the person. The notice, after the caption, must be addressed substantially as follows: To the father and mother of the above-named person, and to all persons claiming to be the father or mother of that person.

[7:161:1953] (NRS A 1967, 355; 1969, 16; 1987, 120)



NRS 128.080 - Form of notice.

The notice must be in substantially the following form:

In the .................... Judicial District Court of the State of Nevada,

in and for the County of .........................

In the matter of parental rights

as to ........................, a minor.

Notice

To ........................, the father or ........................, the mother of the above-named person; or, to the father and mother of the above-named person, and to all persons claiming to be the father or mother of this person; or, to ........................, related to the above-named minor as ........................; and, to ........................, the legal custodian or guardian of the above-named minor:

You are hereby notified that there has been filed in the above-entitled court a petition praying for the termination of parental rights over the above-named minor person, and that the petition has been set for hearing before this court, at the courtroom thereof, at ........................, in the County of ........................, on the .......... day of the month of . of the year ....... at........ o clock ........m., at which time and place you are required to be present if you desire to oppose the petition.

Dated ........ (month) ........ (day) ........ (year)

.......................................................................

Clerk of Court

(SEAL)

By..................................................................

Deputy

[8:161:1953] (NRS A 1981, 126; 1987, 121; 2001, 34)



NRS 128.085 - Petition by mother of unborn child: Notice to father or putative father; time of hearing.

When the mother of an unborn child files a petition for termination of the father s parental rights, the father or putative father, if known, shall be served with notice of the hearing in the manner provided for in NRS 128.060, 128.070 and 128.080. The hearing shall not be held until the birth of the child or 6 months after the filing of the petition, whichever is later.

(Added to NRS by 1975, 965)



NRS 128.090 - Hearing: Time; procedure; evidence; postponement; closed court.

1. At the time stated in the notice, or at the earliest time thereafter to which the hearing may be postponed, the court shall proceed to hear the petition.

2. The proceedings are civil in nature and are governed by the Nevada Rules of Civil Procedure. The court shall in all cases require the petitioner to establish the facts by clear and convincing evidence and shall give full and careful consideration to all of the evidence presented, with regard to the rights and claims of the parent of the child and to any and all ties of blood or affection, but with a dominant purpose of serving the best interests of the child.

3. Information contained in a report filed pursuant to NRS 432.0999 to 432.130, inclusive, or chapter 432B of NRS may not be excluded from the proceeding by the invoking of any privilege.

4. In the event of postponement, all persons served, who are not present or represented in court at the time of the postponement, must be notified thereof in the manner provided by the Nevada Rules of Civil Procedure.

5. Any hearing held pursuant to this section must be held in closed court without admittance of any person other than those necessary to the action or proceeding, unless the court determines that holding such a hearing in open court will not be detrimental to the child.

[9:161:1953] (NRS A 1969, 95; 1981, 1754; 1985, 128, 1398; 1991, 199)



NRS 128.091 - Evidence of previous sexual conduct inadmissible to challenge child s credibility; exceptions.

In any proceeding held pursuant to this chapter involving a child who has been the subject of a proceeding pursuant to chapter 432B of NRS, a party may not present evidence of any previous sexual conduct of a child to challenge the child s credibility as a witness unless the attorney for the child has first presented evidence or the child has testified concerning such conduct, or the absence of such conduct, on direct examination by the district attorney or the attorney for the child, in which case the scope of the cross-examination of the child or rebuttal must be limited to the evidence presented by the child s attorney or the child.

(Added to NRS by 2013, 409)



NRS 128.093 - Testimony of qualified expert witness required in proceedings to terminate parental rights of parent of Indian child.

1. Any proceedings to terminate the parental rights of the parent of an Indian child pursuant to this chapter must include the testimony of at least one qualified expert witness as provided in the Indian Child Welfare Act.

2. As used in this section, qualified expert witness includes, without limitation:

(a) An Indian person who has personal knowledge about the Indian child s tribe and its customs related to raising a child and the organization of the family; and

(b) A person who has:

(1) Substantial experience and training regarding the customs of Indian tribes related to raising a child; and

(2) Extensive knowledge of the social values and cultural influences of Indian tribes.

(Added to NRS by 1995, 782)



NRS 128.095 - When putative father presumed to have intended to abandon child.

If the putative father of a child fails to acknowledge the child or petition to have his parental rights established in a court of competent jurisdiction before a hearing on a petition to terminate his parental rights, he is presumed to have intended to abandon the child.

(Added to NRS by 1975, 964; A 1979, 1284)



NRS 128.097 - Presumption of abandonment of child by parent.

If a parent of a child:

1. Engages in conduct that violates any provision of NRS 200.463, 200.4631, 200.464 or 200.465; or

2. Voluntarily delivers a child to a provider of emergency services pursuant to NRS 432B.630,

the parent is presumed to have abandoned the child.

(Added to NRS by 1989, 1186; A 2001, 1264; 2005, 89; 2013, 1856)



NRS 128.100 - Appointment of attorney to represent child in proceeding concerning termination or restoration of parental rights; appointment of attorney to represent parent; compensation of attorney.

1. In any proceeding for terminating parental rights, or any rehearing or appeal thereon, or any proceeding for restoring parental rights, the court may appoint an attorney to represent the child as his or her counsel and, if the child does not have a guardian ad litem appointed pursuant to NRS 432B.500, as his or her guardian ad litem. The child may be represented by an attorney at all stages of any proceedings for terminating parental rights. If the child is represented by an attorney, the attorney has the same authority and rights as an attorney representing a party to the proceedings.

2. If the parent or parents of the child desire to be represented by counsel, but are indigent, the court may appoint an attorney for them.

3. Each attorney appointed under the provisions of this section is entitled to the same compensation and expenses from the county as provided in NRS 7.125 and 7.135 for attorneys appointed to represent persons charged with crimes.

[10:161:1953] (NRS A 1981, 1755; 1987, 1301; 1999, 2027; 2001, 1708; 2007, 91)



NRS 128.105 - Grounds for terminating parental rights: Considerations; required findings.

The primary consideration in any proceeding to terminate parental rights must be whether the best interests of the child will be served by the termination. An order of the court for the termination of parental rights must be made in light of the considerations set forth in this section and NRS 128.106 to 128.109, inclusive, and based on evidence and include a finding that:

1. The best interests of the child would be served by the termination of parental rights; and

2. The conduct of the parent or parents was the basis for a finding made pursuant to subsection 3 of NRS 432B.393 or demonstrated at least one of the following:

(a) Abandonment of the child;

(b) Neglect of the child;

(c) Unfitness of the parent;

(d) Failure of parental adjustment;

(e) Risk of serious physical, mental or emotional injury to the child if the child were returned to, or remains in, the home of his or her parent or parents;

(f) Only token efforts by the parent or parents:

(1) To support or communicate with the child;

(2) To prevent neglect of the child;

(3) To avoid being an unfit parent; or

(4) To eliminate the risk of serious physical, mental or emotional injury to the child; or

(g) With respect to termination of the parental rights of one parent, the abandonment by that parent.

(Added to NRS by 1975, 964; A 1981, 1755; 1985, 244; 1987, 173, 210; 1995, 215; 1999, 2027)



NRS 128.106 - Specific considerations in determining neglect by or unfitness of parent.

In determining neglect by or unfitness of a parent, the court shall consider, without limitation, the following conditions which may diminish suitability as a parent:

1. Emotional illness, mental illness or mental deficiency of the parent which renders the parent consistently unable to care for the immediate and continuing physical or psychological needs of the child for extended periods of time. The provisions contained in NRS 128.109 apply to the case if the child has been placed outside his or her home pursuant to chapter 432B of NRS.

2. Conduct toward a child of a physically, emotionally or sexually cruel or abusive nature.

3. Conduct that violates any provision of NRS 200.463, 200.4631, 200.464 or 200.465.

4. Excessive use of intoxicating liquors, controlled substances or dangerous drugs which renders the parent consistently unable to care for the child.

5. Repeated or continuous failure by the parent, although physically and financially able, to provide the child with adequate food, clothing, shelter, education or other care and control necessary for the child s physical, mental and emotional health and development, but a person who, legitimately practicing his or her religious beliefs, does not provide specified medical treatment for a child is not for that reason alone a negligent parent.

6. Conviction of the parent for commission of a felony, if the facts of the crime are of such a nature as to indicate the unfitness of the parent to provide adequate care and control to the extent necessary for the child s physical, mental or emotional health and development.

7. Unexplained injury or death of a sibling of the child.

8. Inability of appropriate public or private agencies to reunite the family despite reasonable efforts on the part of the agencies.

(Added to NRS by 1981, 1751; A 1989, 1187; 1995, 361; 2005, 89; 2013, 1856)



NRS 128.107 - Specific considerations where child is not in physical custody of parent.

If a child is not in the physical custody of the parent or parents, the court, in determining whether parental rights should be terminated, shall consider, without limitation:

1. The services provided or offered to the parent or parents to facilitate a reunion with the child.

2. The physical, mental or emotional condition and needs of the child and the child s desires regarding the termination, if the court determines the child is of sufficient capacity to express his or her desires.

3. The effort the parent or parents have made to adjust their circumstances, conduct or conditions to make it in the child s best interest to return the child to his or her home after a reasonable length of time, including but not limited to:

(a) The payment of a reasonable portion of substitute physical care and maintenance, if financially able;

(b) The maintenance of regular visitation or other contact with the child which was designed and carried out in a plan to reunite the child with the parent or parents; and

(c) The maintenance of regular contact and communication with the custodian of the child.

4. Whether additional services would be likely to bring about lasting parental adjustment enabling a return of the child to the parent or parents within a predictable period.

For purposes of this section, the court shall disregard incidental conduct, contributions, contacts and communications.

(Added to NRS by 1981, 1751; A 1987, 173)



NRS 128.108 - Specific considerations where child has been placed in foster home.

If a child is in the custody of a public or private agency and has been placed and resides in a foster home and the custodial agency institutes proceedings pursuant to this chapter regarding the child, with an ultimate goal of having the child s foster parent or parents adopt the child, the court shall consider whether the child has become integrated into the foster family to the extent that the child s familial identity is with that family, and whether the foster family is able and willing permanently to treat the child as a member of the family. The court shall consider, without limitation:

1. The love, affection and other emotional ties existing between the child and the parents, and the child s ties with the foster family.

2. The capacity and disposition of the child s parents from whom the child was removed as compared with that of the foster family to give the child love, affection and guidance and to continue the education of the child.

3. The capacity and disposition of the parents from whom the child was removed as compared with that of the foster family to provide the child with food, clothing and medical care and to meet other physical, mental and emotional needs of the child.

4. The length of time the child has lived in a stable, satisfactory foster home and the desirability of the child continuing to live in that environment.

5. The permanence as a family unit of the foster family.

6. The moral fitness, physical and mental health of the parents from whom the child was removed as compared with that of the foster family.

7. The experiences of the child in the home, school and community, both when with the parents from whom the child was removed and when with the foster family.

8. Any other factor considered by the court to be relevant to a particular placement of the child.

(Added to NRS by 1981, 1752)



NRS 128.109 - Determination of conduct of parent; presumptions.

1. If a child has been placed outside of his or her home pursuant to chapter 432B of NRS, the following provisions must be applied to determine the conduct of the parent:

(a) If the child has resided outside of his or her home pursuant to that placement for 14 months of any 20 consecutive months, it must be presumed that the parent or parents have demonstrated only token efforts to care for the child as set forth in paragraph (f) of subsection 2 of NRS 128.105.

(b) If the parent or parents fail to comply substantially with the terms and conditions of a plan to reunite the family within 6 months after the date on which the child was placed or the plan was commenced, whichever occurs later, that failure to comply is evidence of failure of parental adjustment as set forth in paragraph (d) of subsection 2 of NRS 128.105.

2. If a child has been placed outside of his or her home pursuant to chapter 432B of NRS and has resided outside of his or her home pursuant to that placement for 14 months of any 20 consecutive months, the best interests of the child must be presumed to be served by the termination of parental rights.

3. The presumptions specified in subsections 1 and 2 must not be overcome or otherwise affected by evidence of failure of the State to provide services to the family.

(Added to NRS by 1987, 172; A 1993, 2690; 1995, 361; 1999, 2028)



NRS 128.110 - Order terminating parental rights; preference for placement of child with certain relatives and siblings of child; period for completion of search for relative.

1. Whenever the procedure described in this chapter has been followed, and upon finding grounds for the termination of parental rights pursuant to NRS 128.105 at a hearing upon the petition, the court shall make a written order, signed by the judge presiding in the court, judicially depriving the parent or parents of the custody and control of, and terminating the parental rights of the parent or parents with respect to the child, and declaring the child to be free from such custody or control, and placing the custody and control of the child in some person or agency qualified by the laws of this State to provide services and care to children, or to receive any children for placement. The termination of parental rights pursuant to this section does not terminate the right of the child to inherit from his or her parent or parents, except that the right to inherit terminates if the child is adopted as provided in NRS 127.160.

2. If the child is placed in the custody and control of a person or agency qualified by the laws of this State to receive children for placement, the person or agency, in seeking to place the child:

(a) May give preference to the placement of the child with any person related within the fifth degree of consanguinity to the child whom the person or agency finds suitable and able to provide proper care and guidance for the child, regardless of whether the relative resides within this State.

(b) Shall, if practicable, give preference to the placement of the child together with his or her siblings.

Any search for a relative with whom to place a child pursuant to this subsection must be completed within 1 year after the initial placement of the child outside of his or her home.

[11:161:1953] (NRS A 1975, 966; 1981, 1755; 1991, 1177; 1999, 2028; 2009, 220; 2011, 142)



NRS 128.120 - Effect of order.

Any order made and entered by the court under the provisions of NRS 128.110 is conclusive and binding upon the person declared to be free from the custody and control of his or her parent or parents, and upon all other persons who have been served with notice by publication or otherwise, as provided by this chapter. After the making of the order, except as otherwise provided in NRS 128.190, the court has no power to set aside, change or modify it, but nothing in this chapter impairs the right of appeal.

[12:161:1953] (NRS A 1981, 1756; 2007, 92)



NRS 128.130 - Notice to produce; warrant of arrest; contempts.

At any time after the filing of the petition, notice may issue requiring any person having the custody or control of such minor person, or the person with whom such person is, to appear with such person at a time and place stated in the notice. In case such notice cannot be served, or the party served fails, without reasonable cause, to obey it, a warrant of arrest shall issue on the order of the court against the person so cited, or against the minor himself or herself, or against both; or, if there is no party to be served with such notice, a warrant of arrest may be issued against the minor person. If any party noticed, as provided for in this section, fails without reasonable cause to appear and abide by the order of the court, or to bring such minor person, such failure shall constitute a contempt of court.

[13:161:1953]



NRS 128.140 - Expenses to be county charges.

All expenses incurred in complying with the provisions of this chapter shall be a county charge if so ordered by the court.

[14:161:1953] (NRS A 1975, 967)



NRS 128.150 - Termination of parental rights of father when child becomes subject of adoption.

1. If a mother relinquishes or proposes to relinquish for adoption a child who has:

(a) A presumed father pursuant to NRS 126.051;

(b) A father whose relationship to the child has been determined by a court; or

(c) A father as to whom the child is a legitimate child under chapter 126 of NRS, under prior law of this State or under the law of another jurisdiction,

and the father has not consented to the adoption of the child or relinquished the child for adoption, a proceeding must be brought pursuant to this chapter and a determination made of whether a parent and child relationship exists and, if so, if it should be terminated.

2. If a mother relinquishes or proposes to relinquish for adoption a child who does not have:

(a) A presumed father pursuant to NRS 126.051;

(b) A father whose relationship to the child has been determined by a court;

(c) A father as to whom the child is a legitimate child under chapter 126 of NRS, under prior law of this State or under the law of another jurisdiction; or

(d) A father who can be identified in any other way,

or if a child otherwise becomes the subject of an adoption proceeding, the agency or person to whom the child has been or is to be relinquished, or the mother or the person having custody of the child, shall file a petition in the district court to terminate the parental rights of the father, unless the father s relationship to the child has been previously terminated or determined not to exist by a court.

3. In an effort to identify and protect the interests of the natural father, the court which is conducting a proceeding pursuant to this chapter shall cause inquiry to be made of the mother and any other appropriate person. The inquiry must include the following:

(a) Whether the mother was married at the time of conception of the child or at any time thereafter.

(b) Whether the mother was cohabiting with a man at the time of conception or birth of the child.

(c) Whether the mother has received support payments or promises of support with respect to the child or in connection with her pregnancy.

(d) Whether any man has formally or informally acknowledged or declared his possible paternity of the child.

4. If, after the inquiry, the natural father is identified to the satisfaction of the court, or if more than one man is identified as a possible father, each must be given notice of the proceeding in accordance with subsection 6 or with this chapter, as applicable. If any of them fails to appear or, if appearing, fails to claim custodial rights, such failure constitutes abandonment of the child. If the natural father or a man representing himself to be the natural father, claims custodial rights, the court shall proceed to determine custodial rights.

5. If, after the inquiry, the court is unable to identify the natural father or any possible natural father and no person has appeared claiming to be the natural father and claiming custodial rights, the court shall enter an order terminating the unknown natural father s parental rights with reference to the child. Subject to the disposition of any appeal, upon the expiration of 6 months after an order terminating parental rights is issued under this subsection, or this chapter, the order cannot be questioned by any person in any manner or upon any ground, including fraud, misrepresentation, failure to give any required notice or lack of jurisdiction of the parties or of the subject matter.

6. Notice of the proceeding must be given to every person identified as the natural father or a possible natural father in the manner provided by law and the Nevada Rules of Civil Procedure for the service of process in a civil action, or in any manner the court directs. Proof of giving the notice must be filed with the court before the petition is heard.

(Added to NRS by 1979, 1277; A 2007, 1526)



NRS 128.160 - Best interest of child in determining consideration in action to set aside termination of parental rights after adoption has been granted; presumption.

1. In any action commenced by the natural parent of a child to set aside a court order terminating the parental rights of the natural parent after a petition for adoption has been granted, the best interests of the child must be the primary and determining consideration of the court.

2. After a petition for adoption has been granted, there is a presumption for the purposes of this chapter that remaining in the home of the adopting parent is in the child s best interest.

(Added to NRS by 1995, 735)



NRS 128.170 - Restoration of parental rights: Petition; consent of natural parent required.

1. A child who has not been adopted and whose natural parent or parents have had their parental rights terminated or have relinquished their parental rights, or the legal custodian or guardian of such a child, may petition a court for the restoration of the parental rights of the natural parent or parents of the child.

2. The natural parent or parents for whom restoration of parental rights is sought to be restored must consent in writing to the petition.

(Added to NRS by 2007, 90)



NRS 128.180 - Restoration of parental rights: Notice of hearing; persons required to be personally served with notice; right of such persons to present testimony and evidence.

1. Before a hearing is held on a petition that is filed pursuant to NRS 128.170, the court shall direct the clerk to issue a notice, reciting briefly the substance of the petition and stating the date set for the hearing thereof, and requiring the person served therewith to appear before the court at the time and place if that person desires to provide testimony or evidence concerning the petition.

2. The following persons must be personally served with the notice:

(a) The natural parent or parents for whom parental rights are sought to be restored;

(b) The legal custodian and the legal guardian of the child who is the subject of the petition;

(c) If the parental rights of the natural parent or parents for whom parental rights are sought to be restored were terminated, the person or governmental entity that petitioned for the termination if different from the persons notified pursuant to paragraph (b); and

(d) The attorney of record of the child who is the subject of the petition or, if none, the child.

3. The persons who are served with notice pursuant to subsection 2 must be provided an opportunity to present testimony and evidence during the hearing.

(Added to NRS by 2007, 90)



NRS 128.190 - Restoration of parental rights: Hearing; required findings to grant petition; effect of order restoring parental rights.

1. If a valid petition is filed pursuant to NRS 128.170, the court shall hold a hearing to determine whether to restore the parental rights of the natural parent or parents.

2. Before granting a petition for the restoration of parental rights, the court must find that:

(a) If any child who is the subject of the petition is 14 years of age or older, the child consents to the restoration of parental rights.

(b) The natural parent or parents for whom restoration of parental rights is sought have been informed of the legal obligations, rights and consequences of the restoration of parental rights and that the natural parent or parents are willing and able to accept such obligations, rights and consequences.

3. If the court finds the necessary facts pursuant to subsection 2, the court shall order the restoration of parental rights if the court further finds by a preponderance of the evidence that:

(a) The child is not likely to be adopted; and

(b) Restoration of parental rights of the natural parent or parents is in the best interests of the child.

4. If the court restores the parental rights of the natural parent or parents of a child who is less than 14 years of age, the court shall specify in its order the factual basis for its findings that it is in the best interests of the child to restore the parental rights of the natural parent or parents.

5. Upon the entry of an order for the restoration of parental rights issued pursuant to this section, any child who is the subject of the petition becomes the legal child of the natural parent or parents whose rights have been restored, and they shall become the child s legal parents on that date with all the rights and duties of parents.

(Added to NRS by 2007, 91)






Chapter 129 - Minors’ Disabilities; Judicial Emancipation of Minors

NRS 129.010 - Age of majority.

All persons of the age of 18 years who are under no legal disability, and all persons who have been declared emancipated pursuant to NRS 129.080 to 129.140, inclusive, are capable of entering into any contract, and are, to all intents and purposes, held and considered to be of lawful age.

[1:19:1861; B 323; BH 4943; C 5000; RL 431; NCL 300] (NRS A 1971, 455; 1973, 1578; 1987, 1281)



NRS 129.020 - Disability of minority removed in connection with any transaction entered into pursuant to Servicemen s Readjustment Act of 1944.

1. The disability of minority of any person otherwise eligible for guaranty or insurance of a loan pursuant to the Servicemen s Readjustment Act of 1944, as amended (38 U.S.C. 3701 et seq.), and of the minor spouse of any eligible veteran, irrespective of his or her age, in connection with any transaction entered into pursuant to that Act, as amended, is hereby removed for all purposes in connection with such transactions, including, but not limited to, incurring of indebtedness or obligations, acquiring, encumbering, selling, releasing or conveying property or any interest therein, and litigating or settling controversies arising therefrom, if all or part of any obligations incident to such transaction are guaranteed or insured by the Secretary of Veterans Affairs pursuant to such Act.

2. This section must not be construed to impose any other or greater rights or liabilities than would exist if such person and such spouse were under no such disability.

[1:24:1947; 1943 NCL 6879.18] (NRS A 1995, 1076)



NRS 129.030 - Consent for examination and treatment.

1. Except as otherwise provided in NRS 450B.525, a minor may give consent for the services provided in subsection 2 for himself or herself or for his or her child, if the minor is:

(a) Living apart from his or her parents or legal guardian, with or without the consent of the parent, parents or legal guardian, and has so lived for a period of at least 4 months;

(b) Married or has been married;

(c) A mother, or has borne a child; or

(d) In a physician s judgment, in danger of suffering a serious health hazard if health care services are not provided.

2. Except as otherwise provided in subsection 4 and NRS 449.6942 and 450B.525, the consent of the parent or parents or the legal guardian of a minor is not necessary for a local or state health officer, board of health, licensed physician or public or private hospital to examine or provide treatment for any minor, included within the provisions of subsection 1, who understands the nature and purpose of the proposed examination or treatment and its probable outcome, and voluntarily requests it. The consent of the minor to examination or treatment pursuant to this subsection is not subject to disaffirmance because of minority.

3. A person who treats a minor pursuant to subsection 2 shall, before initiating treatment, make prudent and reasonable efforts to obtain the consent of the minor to communicate with his or her parent, parents or legal guardian, and shall make a note of such efforts in the record of the minor s care. If the person believes that such efforts would jeopardize treatment necessary to the minor s life or necessary to avoid a serious and immediate threat to the minor s health, the person may omit such efforts and note the reasons for the omission in the record.

4. A minor may not consent to his or her sterilization.

5. In the absence of negligence, no person providing services pursuant to subsection 2 is subject to civil or criminal liability for providing those services.

6. The parent, parents or legal guardian of a minor who receives services pursuant to subsection 2 are not liable for the payment for those services unless the parent, parents or legal guardian has consented to such health care services. The provisions of this subsection do not relieve a parent, parents or legal guardian from liability for payment for emergency services provided to a minor pursuant to NRS 129.040.

(Added to NRS by 1965, 170; A 1971, 1334; 1973, 25, 1521; 1975, 1475; 1977, 185; 1981, 1164; 2001, 820; 2013, 2293)



NRS 129.040 - When person standing in loco parentis may give consent for minor s emergency hospitalization or medical attention.

Notwithstanding any other provision of law, in cases of emergency in which a minor is in need of immediate hospitalization, medical attention or surgery and, after reasonable efforts made under the circumstances, the parents of such minor cannot be located for the purpose of consenting thereto, consent for such emergency attention may be given by any person standing in loco parentis to such minor.

(Added to NRS by 1965, 170)



NRS 129.050 - Abuse of controlled substance: Treatment authorized without consent of parent or guardian under certain circumstances.

1. Except as otherwise provided in NRS 449.6942 and 450B.525, any minor who is under the influence of, or suspected of being under the influence of, a controlled substance:

(a) May give express consent; or

(b) If unable to give express consent, shall be deemed to consent,

to the furnishing of hospital, medical, surgical or other care for the treatment of abuse of drugs or related illnesses by any public or private hospital, medical facility, facility for the dependent, other than a halfway house for alcohol and drug abusers, or any licensed physician, and the consent of the minor is not subject to disaffirmance because of minority.

2. Immunity from civil or criminal liability extends to any physician or other person rendering care or treatment pursuant to subsection 1, in the absence of negligent diagnosis, care or treatment.

3. The consent of the parent, parents or legal guardian of the minor is not necessary to authorize such care, but any physician who treats a minor pursuant to this section shall make every reasonable effort to report the fact of treatment to the parent, parents or legal guardian within a reasonable time after treatment.

(Added to NRS by 1971, 1333; A 1973, 26, 1521; 1975, 1476; 1977, 956; 1985, 1755; 1987, 1547; 2001, 820, 2521; 2003, 179; 2013, 2294)



NRS 129.060 - Sexually transmitted disease: Examination or treatment authorized without consent of parent or guardian.

Notwithstanding any other provision of law, the consent of the parent, parents or legal guardian of a minor is not necessary in order to authorize a local or state health officer, licensed physician or clinic to examine or treat, or both, any minor who is suspected of being infected or is found to be infected with any sexually transmitted disease.

(Added to NRS by 1971, 121; A 1989, 301)



NRS 129.080 - Minor may petition juvenile court for decree of emancipation; reference to master.

Any minor who is at least 16 years of age, who is married or living apart from his or her parents or legal guardian, and who is a resident of the county, may petition the juvenile court of that county for a decree of emancipation. The district court may refer the petition to a master appointed pursuant to title 5 of NRS or chapter 432B of NRS.

(Added to NRS by 1987, 1278; A 1991, 2180; 2003, 1117)



NRS 129.090 - Petition: Contents; fees.

1. A petition filed pursuant to NRS 129.080 must be in writing, verified by the petitioner and set forth:

(a) The name, age and address of the minor;

(b) The names and addresses of the parents of the minor;

(c) The name and address of any legal guardian of the minor;

(d) If no parent or guardian can be found, the name and address of the child s nearest known relative residing within this state;

(e) Facts relating to the minor s education, employment, and length of residence apart from his or her parents or guardian;

(f) That the minor willingly lives apart from his or her parents or legal guardian with the consent or acquiescence of his or her parents or legal guardian;

(g) That the minor is managing his or her own financial affairs;

(h) That the source of the minor s income is not derived from any activity declared to be a crime by the laws of this state or the United States; and

(i) That the minor is attending school or has been excused from attending school pursuant to NRS 392.040 to 392.125, inclusive.

2. If any of the facts required by subsection 1 are not known, the petition must so state.

3. For filing the petition, the clerk of the district court shall charge the fees prescribed by law for the commencement of civil actions or proceedings generally.

(Added to NRS by 1987, 1278)



NRS 129.100 - Notice of filing of petition: Form.

1. After a petition has been filed, unless the person to be served voluntarily appears and consents to the hearing, the court shall direct the clerk to issue a notice, reciting briefly the substance of the petition, stating the time and date set for the hearing of the petition, and requiring the person served with the notice to appear before the court at the hearing if the person desires to oppose the petition.

2. The notice issued pursuant to subsection 1 must be in substantially the following form:

In the ................................ Judicial District Court of the State of Nevada,

in and for the County of ................................

In the matter of the emancipation

of ................................, a minor.

Notice

To ................................, the father or ................................, the mother of the above-named minor; or, to the father and mother of the above-named minor; or, to ................................, the legal guardian of the above-named minor; or, to ................................, related to the above-named minor as ...............................:

You are hereby notified that there has been filed in the above-entitled court a petition praying for the emancipation of the above-named minor person, and that the petition has been set for hearing before this court, at the courtroom thereof, at ................................, in the County of ................................, on the .......... day of the month of . of the year ....... at .......... o clock ...m., at which time and place you are required to be present if you desire to oppose the petition.

Dated ............. (month) . (day) (year)

.......................................................................

Clerk of court

(SEAL)

By..................................................................

Deputy

(Added to NRS by 1987, 1278; A 2001, 35)



NRS 129.110 - Persons to be served with notice; manner of service; hearing on petition.

1. A copy of the notice issued pursuant to NRS 129.100, together with a copy of the petition, must be served upon:

(a) The parents or legal guardian of the minor or, if the parents or legal guardian cannot be found, the nearest known relative of the minor residing within this State, if any;

(b) The legal custodian of the minor, if any;

(c) The appropriate probation officer or parole officer for his or her review and recommendation if the minor is subject to the jurisdiction of the court pursuant to title 5 of NRS; and

(d) The district attorney of the county in which the matter is to be heard.

2. Service of the notice and petition may be made in any manner permitted by N.R.C.P. 4. Return of service must be made as provided by that rule. Evidence must be presented to the court if addresses of those required to be served are unknown or for any other reason notice cannot be given.

3. The court shall hold a hearing on all petitions filed pursuant to NRS 129.080 to 129.140, inclusive.

(Added to NRS by 1987, 1279; A 2003, 1117)



NRS 129.120 - Hearing: Duties and powers of court; considerations in grant or denial of petition.

1. At the time stated in the notice, or at the earliest time thereafter to which the hearing may be postponed, the court shall proceed to hear the petition.

2. At the hearing of the petition, the court shall address the petitioner personally and advise the petitioner of the consequences of emancipation, as described in NRS 129.130.

3. The court may request copies of records in the custody of the school district, the probation office, the Division of Child and Family Services of the Department of Health and Human Services or any other public or private agency to assist in making its determination. The court may further request a recommendation from the probation officer, the Division of Child and Family Services or any other public or private agency that may have communicated with the minor regarding the petition.

4. The grant or denial of the petition is a matter within the discretion of the court. In making its determination, the court shall consider:

(a) Whether the parents or guardian of the minor have consented to emancipation;

(b) Whether the minor is substantially able to support himself or herself without financial assistance;

(c) Whether the minor is sufficiently mature and knowledgeable to manage his or her affairs without the guidance of the minor s parents or guardian; and

(d) Whether emancipation is in the best interest of the minor.

(Added to NRS by 1987, 1279; A 1993, 2691)



NRS 129.130 - Decree of emancipation: Effect; petition to void decree.

1. If the court determines that the petition should be granted, it shall enter a decree of emancipation.

2. A decree so entered is conclusive and binding.

3. Such a decree emancipates the minor for all purposes and removes the disability of minority of the minor insofar as that disability may affect:

(a) The incurring of indebtedness or contractual obligations of any kind;

(b) The litigation and settlement of controversies;

(c) The acquiring, encumbering and conveying of property or any interest therein;

(d) The consenting to medical, dental or psychiatric care without parental consent, knowledge or liability;

(e) The enrolling in any school or college; and

(f) The establishment of the minor s own residence.

For these purposes, the minor shall be considered in law as an adult, and any obligation the minor incurs is enforceable by and against the minor without regard to his or her minority.

4. Unless otherwise provided by the decree, the obligation of support otherwise owed a minor by his or her parent or guardian is terminated by the entry of the decree.

5. Except as otherwise provided in this section, a decree of emancipation does not affect the status of the minor for any purpose, including the applicability of any provision of law which:

(a) Prohibits the sale, purchase or consumption of intoxicating liquor to or by a person under the age of 21 years;

(b) Prohibits gaming or employment in gaming by or of a person under the age of 21 years;

(c) Restricts the ability to marry of a person under the age of 18 years;

(d) Governs matters relating to referrals for delinquent acts or violations of NRS 392.040 to 392.125, inclusive, unless the minor has been certified for trial as an adult pursuant to title 5 of NRS; or

(e) Imposes penalties or regulates conduct according to the age of any person.

6. A petition may be filed by any person or by any public agency to void a decree of emancipation on the following grounds:

(a) The minor has become indigent and has insufficient means of support; or

(b) The decree of emancipation was obtained by fraud, misrepresentation or the withholding of material information.

7. The voiding of any decree of emancipation must not alter any contractual obligations or rights or any property rights or interests which arose during the period that the decree was in effect.

(Added to NRS by 1987, 1280; A 1991, 2180; 2003, 1117)



NRS 129.140 - Method not exclusive.

The method of emancipation of a minor provided for in NRS 129.080 to 129.130, inclusive, is in addition to and not in substitution of, any other method of emancipation provided by statute or common law.

(Added to NRS by 1987, 1281)






Chapter 130 - Interjurisdictional Enforcement of Support

NRS 130.015 - Requests between states for assistance to enforce support order; maintenance of records.

1. If a support-enforcement agency of this state receives a request from a support-enforcement agency of another state to enforce a support order, the support-enforcement agency of this state shall respond to the request as required by 42 U.S.C. 666. The request shall be deemed to constitute a certification by the support-enforcement agency of the other state:

(a) Of the amount of support under the order for which payment is in arrears; and

(b) That the agency has complied with all requirements for procedural due process applicable to the case.

2. A support-enforcement agency of this state may, by electronic or other means, transmit to the appropriate agency of another state a request for assistance in a case involving the enforcement of a support order. The request must include:

(a) Such information as will enable the agency to which the request is transmitted to compare information about the case to information maintained in that state; and

(b) A certification by the support-enforcement agency of this state:

(1) Of the amount of support under the order for which payment is in arrears; and

(2) That the agency has complied with all requirements for procedural due process applicable to the case.

3. If a support-enforcement agency of this state provides assistance to a support-enforcement agency of another state pursuant to subsection 1, no support-enforcement agency of this state may, for the purposes of Title IV of the Social Security Act (42 U.S.C. 601 et seq.), consider the case to be transferred to the caseload of this state.

4. A support-enforcement agency of this state shall maintain records of:

(a) The number of requests received from a support-enforcement agency of another state pursuant to subsection 1;

(b) The number of cases for which the support-enforcement agency of this state collected support in response to such a request; and

(c) The amount of support collected in response to such a request.

(Added to NRS by 1997, 2328; A 1997, 2349)



NRS 130.025 - Jurisdiction by arrest.

1. If a tribunal of this state believes that an obligor may flee, it may:

(a) As an initiating tribunal, request that the responding tribunal obtain the body of the obligor by appropriate process; or

(b) As a responding tribunal, obtain the body of the obligor by appropriate process.

2. Thereafter, the tribunal of this state may, by appropriate process, release the obligor upon his or her own recognizance or upon the obligor giving a bond in an amount set to ensure the obligor s appearance at the hearing.

[17:44:1955] (NRS A 1969, 603; 1997, 2330)



NRS 130.035 - Declaration of foreign nation as state for purposes of chapter.

1. When the Attorney General is satisfied that reciprocal provisions will be made by any foreign country or political subdivision for the enforcement therein of support orders made within this State, the Attorney General may declare the foreign country or political subdivision to be a state for the purpose of this chapter. Any such declaration may be revoked by the Attorney General. The Attorney General may take appropriate action to provide notification of any such declaration or revocation.

2. As used in this section, foreign country or political subdivision means a foreign sovereign nation or a political subdivision thereof.

(Added to NRS by 1973, 900; A 1975, 244; 1997, 2332; 2007, 118)



NRS 130.045 - Responding tribunals of State: Prohibition against staying proceedings or refusing hearings under certain circumstances; duties and powers.

Except as otherwise required by the provisions of this chapter, a responding tribunal of this state:

1. Shall not stay a proceeding or refuse a hearing pursuant to this chapter because of any pending or prior action or proceeding for divorce, separation, annulment, dissolution, habeas corpus, adoption or custody in this or any other state.

2. Shall hold a hearing pursuant to this chapter and may issue a support order pendente lite and, in aid thereof, require the obligor to give a bond for the prompt prosecution of the pending proceeding.

(Added to NRS by 1999, 170)



NRS 130.0902 - Short title.

NRS 130.0902 to 130.802, inclusive, may be cited as the Uniform Interstate Family Support Act.

(Added to NRS by 1997, 2311; A 2009, 124)



NRS 130.0904 - Uniformity of application and construction.

In applying and construing the Uniform Interstate Family Support Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 1997, 2311; A 2007, 118)



NRS 130.101 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 130.10103 to 130.10191, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1997, 2311; A 2009, 124)



NRS 130.10103 - Child defined.

Child means a natural person, whether over or under the age of majority, who is or is alleged to be owed a duty of support by his or her parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(Added to NRS by 1997, 2311)



NRS 130.10107 - Child-support order defined.

Child-support order means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

(Added to NRS by 1997, 2311)



NRS 130.10109 - Convention defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Convention means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007.

(Added to NRS by 2009, 119, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10111 - Duty of support defined.

Duty of support means an obligation imposed or imposable by law to provide support for a child, spouse or former spouse, including an unsatisfied obligation to provide support.

(Added to NRS by 1997, 2311)



NRS 130.10115 - Employer defined.

Employer includes, but is not limited to, any person or other entity required to withhold income pursuant to NRS 31A.010 to 31A.190, inclusive.

(Added to NRS by 1997, 2311)



NRS 130.10116 - Foreign country defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Foreign country means a country, including a political subdivision thereof, other than the United States, which authorizes the issuance of support orders and:

1. Which has been declared under the law of the United States to be a foreign reciprocating country;

2. Which has established a reciprocal arrangement for child support with this State as provided in NRS 130.308;

3. Which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under this chapter; or

4. In which the Convention is in force with respect to the United States.

(Added to NRS by 2009, 119, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10117 - Foreign support order defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Foreign support order means a support order of a foreign tribunal.

(Added to NRS by 2009, 119, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10118 - Foreign tribunal defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Foreign tribunal means a court, administrative agency or quasi-judicial entity of a foreign country which is authorized to establish, enforce or modify support orders or to determine parentage of a child. The term includes a competent authority under the Convention.

(Added to NRS by 2009, 119, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10119 - Home state defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Home state means the state in which a child lived with a parent or a person acting as a parent for at least 6 consecutive months immediately preceding the time of filing a petition or comparable pleading for support and, if a child is less than 6 months old, the state in which the child lived from birth with a parent or a person acting as a parent. A period of temporary absence of any of those persons is counted as part of the 6-month or other period.

(Added to NRS by 1997, 2311)

NRS 130.10119 Home state defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Home state means the state or foreign country in which a child lived with a parent or a person acting as a parent for at least 6 consecutive months immediately preceding the time of filing a petition or comparable pleading for support and, if a child is less than 6 months old, the state or foreign country in which the child lived from birth with a parent or a person acting as a parent. A period of temporary absence of any of those persons is counted as part of the 6-month or other period.

(Added to NRS by 1997, 2311; A 2009, 124, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10123 - Income defined.

Income includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(Added to NRS by 1997, 2311)



NRS 130.10127 - Income-withholding order defined.

Income-withholding order means an order or other legal process directed to an employer of an obligor to withhold support from the income of the obligor.

(Added to NRS by 1997, 2311)



NRS 130.10131 - Initiating state defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Initiating state means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under the Uniform Interstate Family Support Act or a law or procedure substantially similar to that Act.

(Added to NRS by 1997, 2311; A 2007, 119; R 2009, 140, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10135 - Initiating tribunal defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Initiating tribunal means an authorized tribunal in an initiating state.

(Added to NRS by 1997, 2312)

NRS 130.10135 Initiating tribunal defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Initiating tribunal means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

(Added to NRS by 1997, 2312; A 2009, 124, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10137 - Issuing foreign country defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Issuing foreign country means the foreign country in which a tribunal issues a support order of a judgment determining parentage of a child.

(Added to NRS by 2009, 119, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10139 - Issuing state defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Issuing state means a state in which a tribunal issues a support order or renders a judgment determining parentage.

(Added to NRS by 1997, 2312)

NRS 130.10139 Issuing state defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Issuing state means a state in which a tribunal issues a support order or a judgment determining parentage of a child.

(Added to NRS by 1997, 2312; A 2009, 125, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10143 - Issuing tribunal defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Issuing tribunal means a tribunal that issues a support order or renders a judgment determining parentage.

(Added to NRS by 1997, 2312)

NRS 130.10143 Issuing tribunal defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Issuing tribunal means a tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

(Added to NRS by 1997, 2312; A 2009, 125, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10147 - Law defined.

Law includes decisional and statutory law and rules and regulations having the force of law.

(Added to NRS by 1997, 2312)



NRS 130.10151 - Obligee defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Obligee means:

1. A natural person to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

2. A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or

3. A natural person seeking a judgment determining parentage of his or her child.

(Added to NRS by 1997, 2312)

NRS 130.10151 Obligee defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Obligee means:

1. A natural person to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

2. A foreign country, state or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

3. A natural person seeking a judgment determining parentage of his or her child; or

4. A person that is a creditor in a proceeding under NRS 130.7011 to 130.713, inclusive.

(Added to NRS by 1997, 2312; A 2009, 125, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10155 - Obligor defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Obligor means a natural person, or the estate of a decedent, who:

1. Owes or is alleged to owe a duty of support;

2. Is alleged but has not been adjudicated to be a parent of a child; or

3. Is liable under a support order.

(Added to NRS by 1997, 2312)

NRS 130.10155 Obligor defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Obligor means a natural person, or the estate of a decedent, that:

1. Owes or is alleged to owe a duty of support;

2. Is alleged but has not been adjudicated to be a parent of a child;

3. Is liable under a support order; or

4. Is a debtor in a proceeding under NRS 130.7011 to 130.713, inclusive.

(Added to NRS by 1997, 2312; A 2009, 125, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.101555 - Outside this State defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Outside this State means a location in another state or a country other than the United States, whether or not the country is a foreign country.

(Added to NRS by 2009, 119, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10156 - Person defined.

Person means a natural person, corporation, business trust, estate, trust, partnership, limited-liability company, association, joint venture, government or governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

(Added to NRS by 2007, 117)



NRS 130.10158 - Record defined.

Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(Added to NRS by 2007, 118)



NRS 130.10159 - Register defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Register means to file a support order or judgment determining parentage with the clerk of a district court of this state.

(Added to NRS by 1997, 2312)

NRS 130.10159 Register defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Register means to file in a tribunal of this State a support order or judgment determining parentage of a child issued in another state or foreign country with the clerk of a district court of this State.

(Added to NRS by 1997, 2312; A 2009, 125, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10163 - Registering tribunal defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Registering tribunal means a tribunal in which a support order is registered.

(Added to NRS by 1997, 2312)

NRS 130.10163 Registering tribunal defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Registering tribunal means a tribunal in which a support order or judgment determining parentage of a child is registered.

(Added to NRS by 1997, 2312; A 2009, 125, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10167 - Responding state defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Responding state means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under the Uniform Interstate Family Support Act or a law or procedure substantially similar to that Act.

(Added to NRS by 1997, 2312; A 2007, 119)

NRS 130.10167 Responding state defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Responding state means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or foreign country.

(Added to NRS by 1997, 2312; A 2007, 119; 2009, 125, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10171 - Responding tribunal defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Responding tribunal means an authorized tribunal in a responding state.

(Added to NRS by 1997, 2312)

NRS 130.10171 Responding tribunal defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Responding tribunal means an authorized tribunal in a responding state or foreign country.

(Added to NRS by 1997, 2312; A 2009, 125, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10175 - Spousal-support order defined.

Spousal-support order means a support order for a spouse or former spouse of an obligor.

(Added to NRS by 1997, 2312)



NRS 130.10179 - State defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term includes:

1. An Indian tribe; and

2. A foreign country or political subdivision that:

(a) Has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures established under the Uniform Interstate Family Support Act;

(b) Is declared to be a foreign reciprocating country or political subdivision pursuant to 42 U.S.C. 659a; or

(c) Is declared to be a state pursuant to NRS 130.035.

(Added to NRS by 1997, 2312; A 2007, 119)

NRS 130.10179 State defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian nation or tribe.

(Added to NRS by 1997, 2312; A 2007, 119; 2009, 125, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10183 - Support-enforcement agency defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Support-enforcement agency means a public official or agency authorized to seek:

1. The enforcement of support orders or laws relating to the duty of support;

2. The establishment or modification of child support;

3. A determination of parentage;

4. The location of obligors or their assets; or

5. A determination of the controlling child-support order.

(Added to NRS by 1997, 2313; A 2007, 119)

NRS 130.10183 Support-enforcement agency defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Support-enforcement agency means a public official, governmental entity or private agency authorized to:

1. Seek enforcement of support orders or laws relating to the duty of support;

2. Seek establishment or modification of child support;

3. Request determination of parentage of a child;

4. Attempt to locate obligors or their assets; or

5. Request determination of the controlling child-support order.

(Added to NRS by 1997, 2313; A 2007, 119; 2009, 126, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10187 - Support order defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Support order means a judgment, decree, order or directive, whether temporary, final or subject to modification, issued by a tribunal for the benefit of a child, spouse or former spouse, which provides for monetary support, health care, arrearages or reimbursement and may include related costs and fees, interest, the withholding of income, attorney s fees and other relief.

(Added to NRS by 1997, 2313; A 2007, 119)

NRS 130.10187 Support order defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Support order means a judgment, decree, order, decision or directive, whether temporary, final or subject to modification, issued in a state or foreign country for the benefit of a child, spouse or former spouse, which provides for monetary support, health care, arrearages, retroactive support or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, the withholding of income, automatic adjustment, reasonable attorney s fees and other relief.

(Added to NRS by 1997, 2313; A 2007, 119; 2009, 126, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.10191 - Tribunal defined. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Tribunal means a court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine parentage.

(Added to NRS by 1997, 2313)

NRS 130.10191 Tribunal defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Tribunal means a court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine parentage of a child.

(Added to NRS by 1997, 2313; A 2009, 126, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.102 - Tribunal of state. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

The district court and, within the limitations of authority granted pursuant to NRS 3.405, 125.005 or 425.381 to 425.3852, inclusive, a master or referee appointed pursuant to any of those sections, are the tribunals of this state.

(Added to NRS by 1997, 2313)

NRS 130.102 Tribunals and support enforcement agencies of State. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. The district court and, within the limitations of authority granted pursuant to NRS 3.405, 125.005 or 425.381 to 425.3852, inclusive, a master or referee appointed pursuant to any of those sections, are the tribunals of this State.

2. The support enforcement agency of this State may include, without limitation, a court, a district attorney, a law enforcement agency or the Division of Welfare and Supportive Services of the Department of Health and Human Services.

(Added to NRS by 1997, 2313; A 2009, 126, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.103 - Remedies cumulative and not exclusive. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law, including the recognition of a support order of a foreign country or political subdivision on the basis of comity.

2. This chapter does not:

(a) Provide the exclusive method of establishing or enforcing a support order under the law of this State; or

(b) Grant a tribunal of this State jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this chapter.

(Added to NRS by 1997, 2313; A 2007, 120)

NRS 130.103 Remedies cumulative and not exclusive. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law or the recognition of a support order on the basis of comity.

2. This chapter does not:

(a) Provide the exclusive method of establishing or enforcing a support order under the law of this State; or

(b) Grant a tribunal of this State jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this chapter.

(Added to NRS by 1997, 2313; A 2007, 120; 2009, 126, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.105 - Applicability to support proceedings involving foreign orders, foreign tribunals or certain persons residing in foreign country; limitations. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A tribunal of this State shall apply this chapter to a support proceeding involving:

(a) A foreign support order;

(b) A foreign tribunal; or

(c) An obligee, obligor or child residing in a foreign country.

2. A tribunal of this State that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of this chapter.

3. NRS 130.7011 to 130.713, inclusive, apply only to a support proceeding under the Convention. In such a proceeding, if a provision of NRS 130.7011 to 130.713, inclusive, is inconsistent with any other provision of this chapter, NRS 130.7011 to 130.713, inclusive, control.

(Added to NRS by 2009, 119, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.201 - Bases for jurisdiction over nonresident. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. In a proceeding to establish or enforce a support order or to determine parentage, a tribunal of this State may exercise personal jurisdiction over a nonresident if:

(a) The nonresident is personally served with a summons or other notice of the proceeding within this State;

(b) The nonresident submits to the jurisdiction of this State by consent in a record, by entering a general appearance or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(c) The nonresident resided with the child in this State;

(d) The nonresident resided in this State and provided prenatal expenses or support for the child;

(e) The child resides in this State as a result of the acts or directives of the nonresident;

(f) The nonresident engaged in sexual intercourse in this State, and the child may have been conceived by that act of intercourse; or

(g) There is any other basis consistent with the Constitution of this State and the Constitution of the United States for the exercise of personal jurisdiction.

2. The bases of personal jurisdiction set forth in subsection 1 or in any other law of this State may not be used to acquire personal jurisdiction for a tribunal of the State to modify a child support order of another state unless the requirements of NRS 130.611 or 130.6115 are met.

(Added to NRS by 1997, 2313; A 2007, 120)

NRS 130.201 Bases for jurisdiction over nonresident. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this State may exercise personal jurisdiction over a nonresident if:

(a) The nonresident is personally served with a summons or other notice of the proceeding within this State;

(b) The nonresident submits to the jurisdiction of this State by consent in a record, by entering a general appearance or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(c) The nonresident resided with the child in this State;

(d) The nonresident resided in this State and provided prenatal expenses or support for the child;

(e) The child resides in this State as a result of the acts or directives of the nonresident;

(f) The nonresident engaged in sexual intercourse in this State, and the child may have been conceived by that act of intercourse; or

(g) There is any other basis consistent with the Constitution of this State and the Constitution of the United States for the exercise of personal jurisdiction.

2. The bases of personal jurisdiction set forth in subsection 1 or in any other law of this State may not be used to acquire personal jurisdiction for a tribunal of this State to modify a child support order of another state unless the requirements of NRS 130.611 are met or, in the case of a foreign support order, unless the requirements of NRS 130.6115 are met.

(Added to NRS by 1997, 2313; A 2007, 120; 2009, 127, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.202 - Continuation of personal jurisdiction.

Personal jurisdiction acquired by a tribunal of this State in a proceeding under this chapter or other law of this State relating to a support order continues as long as a tribunal of this State has continuing and exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by NRS 130.205, 130.2055 and 130.206.

(Added to NRS by 1997, 2313; A 2007, 120)



NRS 130.2025 - Procedure when exercising jurisdiction over nonresident in proceeding relating to support order of foreign country or political subdivision. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this chapter or under other law of this State relating to a support order or in a proceeding recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to NRS 130.316, communicate with a tribunal of another state pursuant to NRS 130.317 and obtain discovery through a tribunal of another state pursuant to NRS 130.318. In all other respects, NRS 130.301 to 130.701, inclusive, do not apply and the tribunal shall apply the procedural and substantive law of this State.

(Added to NRS by 2007, 118)

NRS 130.2025 Procedure when exercising jurisdiction over nonresident in proceeding relating to foreign support order. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] A tribunal of this State exercising personal jurisdiction over a nonresident in a proceeding under this chapter or under other law of this State relating to a support order or in a proceeding recognizing a foreign support order may receive evidence from outside this State pursuant to NRS 130.316, communicate with a tribunal outside this State pursuant to NRS 130.317 and obtain discovery through a tribunal outside this State pursuant to NRS 130.318. In all other respects, NRS 130.301 to 130.713, inclusive, do not apply and the tribunal shall apply the procedural and substantive law of this State.

(Added to NRS by 2007, 118; A 2009, 127, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.203 - Initiating and responding tribunal of State. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Under this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

(Added to NRS by 1997, 2314)

NRS 130.203 Initiating and responding tribunal of State. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Under this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or foreign country.

(Added to NRS by 1997, 2314; A 2009, 127, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.204 - Simultaneous proceedings in another state. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state only if:

(a) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(b) The contesting party challenges the exercise of jurisdiction in the other state in a timely manner; and

(c) If relevant, this state is the home state of the child.

2. A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

(a) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(b) The contesting party challenges the exercise of jurisdiction in this state in a timely manner; and

(c) If relevant, the other state is the home state of the child.

(Added to NRS by 1997, 2314)

NRS 130.204 Simultaneous proceedings in another state or foreign country. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A tribunal of this State may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state or a foreign country only if:

(a) The petition or comparable pleading in this State is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(b) The contesting party challenges the exercise of jurisdiction in the other state or the foreign country in a timely manner; and

(c) If relevant, this State is the home state of the child.

2. A tribunal of this State may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(a) The petition or comparable pleading in the other state or the foreign country is filed before the expiration of the time allowed in this State for filing a responsive pleading challenging the exercise of jurisdiction by this State;

(b) The contesting party challenges the exercise of jurisdiction in this State in a timely manner; and

(c) If relevant, the other state or the foreign country is the home state of the child.

(Added to NRS by 1997, 2314; A 2009, 127, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.205 - Continuing, exclusive jurisdiction of tribunal that has issued child-support order; becoming initiating tribunal to request modification of child-support order.

1. A tribunal of this State that has issued a child-support order consistent with the law of this State has and shall exercise continuing and exclusive jurisdiction to modify its child-support order if the order is the controlling order and:

(a) At the time of the filing of a request for modification, this State is the residence of the obligor, the obligee who is a natural person or the child for whose benefit the support order is issued; or

(b) Even if this State is not the residence of the obligor, the obligee who is a natural person or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this State may continue to exercise jurisdiction to modify its order.

2. A tribunal of this State that has issued a child-support order consistent with the law of this State may not exercise continuing and exclusive jurisdiction to modify its child-support order if:

(a) All of the parties who are natural persons file consent in a record with the tribunal of this State that a tribunal of another state that has jurisdiction over at least one of the parties who is a natural person or that is located in the state of residence of the child may modify the order and assume continuing and exclusive jurisdiction; or

(b) Its order is not the controlling order.

3. If a tribunal of another state has issued a child-support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that Act which modifies a child-support order of a tribunal of this State, tribunals of this State shall recognize the continuing and exclusive jurisdiction of the tribunal of the other state.

4. A tribunal of this State that lacks continuing and exclusive jurisdiction to modify a child-support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

5. A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing and exclusive jurisdiction in the issuing tribunal.

(Added to NRS by 1997, 2314; A 2007, 120)



NRS 130.2055 - Continuing, exclusive jurisdiction over spousal-support order. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing and exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

2. A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state having continuing and exclusive jurisdiction over that order under the law of that state.

3. A tribunal of this State that has continuing and exclusive jurisdiction over a spousal-support order may serve as:

(a) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this State; or

(b) A responding tribunal to enforce or modify its own spousal-support order.

(Added to NRS by 2007, 118)

NRS 130.2055 Continuing, exclusive jurisdiction over spousal-support order. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A tribunal of this State issuing a spousal-support order consistent with the law of this State has continuing and exclusive jurisdiction to modify the spousal-support order throughout the existence of the support obligation.

2. A tribunal of this State may not modify a spousal-support order issued by a tribunal of another state or a foreign country having continuing and exclusive jurisdiction over that order under the law of that state or foreign country.

3. A tribunal of this State that has continuing and exclusive jurisdiction over a spousal-support order may serve as:

(a) An initiating tribunal to request a tribunal of another state to enforce the spousal-support order issued in this State; or

(b) A responding tribunal to enforce or modify its own spousal-support order.

(Added to NRS by 2007, 118; A 2009, 128, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.206 - Enforcement and modification of child-support order by tribunal having continuing jurisdiction. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A tribunal of this State that has issued a child-support order consistent with the law of this State may serve as an initiating tribunal to request a tribunal of another state to enforce:

(a) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(b) A money judgment for arrears of support and interest on the order accrued before a determination that an order of another state is the controlling order.

2. A tribunal of this State having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

(Added to NRS by 1997, 2315; A 2007, 122)

NRS 130.206 Enforcement and modification of child-support order by tribunal having continuing jurisdiction. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A tribunal of this State that has issued a child-support order consistent with the law of this State may serve as an initiating tribunal to request a tribunal of another state to enforce:

(a) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(b) A money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

2. A tribunal of this State having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

(Added to NRS by 1997, 2315; A 2007, 122; 2009, 128, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.207 - Recognition of controlling child-support order; determination of which order controls; request for determination; issuance of new controlling order. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. If a proceeding is brought under this chapter and only one tribunal has issued a child-support order, the order of that tribunal controls and must be so recognized.

2. If a proceeding is brought under this chapter and two or more child-support orders have been issued by tribunals of this State or another state with regard to the same obligor and same child, a tribunal of this State having personal jurisdiction over both the obligor and obligee who is a natural person shall apply the following rules and by order shall determine which child-support order controls:

(a) If only one of the tribunals would have continuing and exclusive jurisdiction under this chapter, the order of that tribunal controls and must be so recognized.

(b) If more than one of the tribunals would have continuing and exclusive jurisdiction under this chapter, an order issued by a tribunal in the current home state of the child controls, but if an order has not been issued in the current home state of the child, the order most recently issued controls.

(c) If none of the tribunals would have continuing and exclusive jurisdiction under this chapter, the tribunal of this State shall issue a child-support order which controls.

3. If two or more child-support orders have been issued for the same obligor and same child, upon request of a party who is a natural person or a support-enforcement agency, a tribunal of this State having personal jurisdiction over both the obligor and the obligee who is a natural person shall determine which order controls under subsection 2. The request may be filed with a registration for enforcement or registration for modification pursuant to NRS 130.601 to 130.614, inclusive, or may be filed as a separate proceeding.

4. A request to determine which is the controlling order must be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

5. The tribunal that issued the controlling order under subsection 1, 2 or 3 has continuing jurisdiction to the extent provided in NRS 130.205 or 130.206.

6. A tribunal of this State that determines by order which is the controlling order under paragraph (a) or (b) of subsection 2 or subsection 3 or that issues a new controlling order under paragraph (c) of subsection 2 shall state in that order:

(a) The basis upon which the tribunal made its determination;

(b) The amount of prospective support, if any; and

(c) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by NRS 130.209.

7. Within 90 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support-enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

8. An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.

(Added to NRS by 1997, 2315; A 2007, 122)

NRS 130.207 Recognition of controlling child-support order; determination of which order controls; request for determination; issuance of new controlling order. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. If a proceeding is brought under this chapter and only one tribunal has issued a child-support order, the order of that tribunal controls and must be so recognized.

2. If a proceeding is brought under this chapter and two or more child-support orders have been issued by tribunals of this State or another state or a foreign country with regard to the same obligor and same child, a tribunal of this State having personal jurisdiction over both the obligor and obligee who is a natural person shall apply the following rules and by order shall determine which child-support order controls and must be recognized:

(a) If only one of the tribunals would have continuing and exclusive jurisdiction under this chapter, the order of that tribunal controls.

(b) If more than one of the tribunals would have continuing and exclusive jurisdiction under this chapter, an order issued by a tribunal in the current home state of the child controls, or if an order has not been issued in the current home state of the child, the order most recently issued controls.

(c) If none of the tribunals would have continuing and exclusive jurisdiction under this chapter, the tribunal of this State shall issue a child-support order which controls.

3. If two or more child-support orders have been issued for the same obligor and same child, upon request of a party who is a natural person or that is a support-enforcement agency, a tribunal of this State having personal jurisdiction over both the obligor and the obligee who is a natural person shall determine which order controls under subsection 2. The request may be filed with a registration for enforcement or registration for modification pursuant to NRS 130.601 to 130.713, inclusive, or may be filed as a separate proceeding.

4. A request to determine which is the controlling order must be accompanied by a copy of every child-support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

5. The tribunal that issued the controlling order under subsection 1, 2 or 3 has continuing jurisdiction to the extent provided in NRS 130.205 or 130.206.

6. A tribunal of this State that determines by order which is the controlling order under paragraph (a) or (b) of subsection 2 or subsection 3 or that issues a new controlling order under paragraph (c) of subsection 2 shall state in that order:

(a) The basis upon which the tribunal made its determination;

(b) The amount of prospective support, if any; and

(c) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by NRS 130.209.

7. Within 90 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support-enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

8. An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this chapter.

(Added to NRS by 1997, 2315; A 2007, 122; 2009, 128, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.208 - Multiple child-support orders for two or more obligees. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

In responding to registrations or petitions for the enforcement of two or more child-support orders in effect at the same time with regard to the same obligor and different obligees who are natural persons, at least one of which was issued by a tribunal of another state, a tribunal of this State shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this State.

(Added to NRS by 1997, 2316; A 2007, 123)

NRS 130.208 Multiple child-support orders for two or more obligees. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] In responding to registrations or petitions for the enforcement of two or more child-support orders in effect at the same time with regard to the same obligor and different obligees who are natural persons, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this State shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this State.

(Added to NRS by 1997, 2316; A 2007, 123; 2009, 129, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.209 - Credit for payments. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

A tribunal of this State shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this or another state.

(Added to NRS by 1997, 2316; A 2007, 123)

NRS 130.209 Credit for payments. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] A tribunal of this State shall credit amounts collected for a particular period pursuant to any child-support order against the amounts owed for the same period under any other child-support order for support of the same child issued by a tribunal of this State, another state or a foreign country.

(Added to NRS by 1997, 2316; A 2007, 123; 2009, 130, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.301 - Proceedings under act. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Except as otherwise provided in this chapter, NRS 130.301 to 130.319, inclusive, apply to all proceedings under the Uniform Interstate Family Support Act.

2. A petitioner who is a natural person or a support-enforcement agency may initiate a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.

(Added to NRS by 1997, 2316; A 2007, 123)

NRS 130.301 Proceedings under act. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Except as otherwise provided in this chapter, NRS 130.301 to 130.319, inclusive, apply to all proceedings under the Uniform Interstate Family Support Act.

2. A petitioner who is a natural person or a support-enforcement agency may initiate a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.

(Added to NRS by 1997, 2316; A 2007, 123; 2009, 130, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.302 - Action by minor parent.

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor s child.

(Added to NRS by 1997, 2317)



NRS 130.303 - Application of law of State.

Except as otherwise provided in this chapter, a responding tribunal of this State:

1. Shall apply the procedural and substantive law generally applicable to similar proceedings originating in this State and may exercise all powers and provide all remedies available in those proceedings; and

2. Shall determine the duty of support and the amount payable in accordance with the law of this State.

(Added to NRS by 1997, 2317; A 2007, 124)



NRS 130.304 - Duties of initiating tribunal. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Upon the filing of a petition authorized by this chapter, an initiating tribunal of this State shall forward the petition and its accompanying documents:

(a) To the responding tribunal or appropriate support-enforcement agency in the responding state; or

(b) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

2. If requested by the responding tribunal, a tribunal of this State shall issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign country or political subdivision, upon request the tribunal shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under the applicable official or market exchange rate as publicly reported and provide any other documents necessary to satisfy the requirements of the responding state.

(Added to NRS by 1997, 2317; A 2007, 124)

NRS 130.304 Duties of initiating tribunal. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Upon the filing of a petition authorized by this chapter, an initiating tribunal of this State shall forward the petition and its accompanying documents:

(a) To the responding tribunal or appropriate support-enforcement agency in the responding state; or

(b) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

2. If requested by the responding tribunal, a tribunal of this State shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under the applicable official or market exchange rate as publicly reported and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.

(Added to NRS by 1997, 2317; A 2007, 124; 2009, 130, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.305 - Duties and powers of responding tribunal. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. When a responding tribunal of this State receives a petition or comparable pleading from an initiating tribunal or directly pursuant to subsection 2 of NRS 130.301, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

2. A responding tribunal of this State, to the extent not prohibited by other law, may do one or more of the following:

(a) Issue or enforce a support order, modify a child-support order, determine the controlling child-support order or determine parentage;

(b) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(c) Order the withholding of income;

(d) Determine the amount of any arrearages and specify a method of payment;

(e) Enforce orders by civil or criminal contempt, or both;

(f) Set aside property for satisfaction of the support order;

(g) Place liens and order execution on the obligor s property;

(h) Order an obligor to keep the tribunal informed of his or her current residential address, telephone number, employer, address of employment and telephone number at the place of employment;

(i) Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(j) Order the obligor to seek appropriate employment by specified methods;

(k) Award reasonable attorney s fees and other fees and costs; and

(l) Grant any other available remedy.

3. A responding tribunal of this State shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

4. A responding tribunal of this State may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

5. If a responding tribunal of this State issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

6. If requested to enforce a support order, arrears or judgment or modify a support order stated in a foreign currency, a responding tribunal of this State shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

(Added to NRS by 1997, 2317; A 2007, 125)

NRS 130.305 Duties and powers of responding tribunal. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. When a responding tribunal of this State receives a petition or comparable pleading from an initiating tribunal or directly pursuant to subsection 2 of NRS 130.301, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

2. A responding tribunal of this State, to the extent not prohibited by other law, may do one or more of the following:

(a) Establish or enforce a support order, modify a child-support order, determine the controlling child-support order or determine parentage of a child;

(b) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(c) Order the withholding of income;

(d) Determine the amount of any arrearages and specify a method of payment;

(e) Enforce orders by civil or criminal contempt, or both;

(f) Set aside property for satisfaction of the support order;

(g) Place liens and order execution on the obligor s property;

(h) Order an obligor to keep the tribunal informed of his or her current residential address, electronic mail address, telephone number, employer, address of employment and telephone number at the place of employment;

(i) Issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(j) Order the obligor to seek appropriate employment by specified methods;

(k) Award reasonable attorney s fees and other fees and costs; and

(l) Grant any other available remedy.

3. A responding tribunal of this State shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

4. A responding tribunal of this State may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

5. If a responding tribunal of this State issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

6. If requested to enforce a support order, arrears or judgment or modify a support order stated in a foreign currency, a responding tribunal of this State shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

(Added to NRS by 1997, 2317; A 2007, 125; 2009, 130, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.306 - Inappropriate tribunal. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

If a petition or comparable pleading is received by an inappropriate tribunal of this State, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal in this State or another state and notify the petitioner where and when the pleading was sent.

(Added to NRS by 1997, 2318; A 2007, 125)

NRS 130.306 Inappropriate tribunal. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] If a petition or comparable pleading is received by an inappropriate tribunal of this State, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this State or another state and notify the petitioner where and when the pleading was sent.

(Added to NRS by 1997, 2318; A 2007, 125; 2009, 131, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.307 - Duties of support-enforcement agency. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A support-enforcement agency of this State, upon request, shall provide services to a petitioner in a proceeding under this chapter.

2. A support-enforcement agency of this State that is providing services to the petitioner shall:

(a) Take all steps necessary to enable an appropriate tribunal in this State or another state to obtain jurisdiction over the respondent;

(b) Request an appropriate tribunal to set a date, time and place for a hearing;

(c) Make a reasonable effort to obtain all relevant information, including information as to the income and property of the parties;

(d) Within 5 days, exclusive of Saturdays, Sundays and legal holidays, after receipt of notice in a record from an initiating, responding or registering tribunal, send a copy of the notice to the petitioner;

(e) Within 5 days, exclusive of Saturdays, Sundays and legal holidays, after receipt of communication in a record from the respondent or his or her attorney, send a copy of the communication to the petitioner; and

(f) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

3. A support-enforcement agency of this State that requests registration of a child-support order in this State for enforcement or for modification shall make reasonable efforts:

(a) To ensure that the order to be registered is the controlling order; or

(b) If two or more child-support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

4. A support-enforcement agency of this State that requests registration and enforcement of a support order, arrears or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

5. A support-enforcement agency of this State shall request a tribunal of this State to issue a child-support order and an income-withholding order that redirect payment of current support, arrears and interest if requested to do so by a support-enforcement agency of another state pursuant to a law similar to NRS 130.319.

6. This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support-enforcement agency or the attorney for the agency and the natural person being assisted by the agency.

(Added to NRS by 1997, 2318; A 2007, 125)

NRS 130.307 Duties of support-enforcement agency. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A support-enforcement agency of this State, upon request, shall provide services to a petitioner in a proceeding under this chapter.

2. A support-enforcement agency of this State that is providing services to the petitioner shall:

(a) Take all steps necessary to enable an appropriate tribunal of this State, another state or a foreign country to obtain jurisdiction over the respondent;

(b) Request an appropriate tribunal to set a date, time and place for a hearing;

(c) Make a reasonable effort to obtain all relevant information, including information as to the income and property of the parties;

(d) Within 5 days, exclusive of Saturdays, Sundays and legal holidays, after receipt of notice in a record from an initiating, responding or registering tribunal, send a copy of the notice to the petitioner;

(e) Within 5 days, exclusive of Saturdays, Sundays and legal holidays, after receipt of communication in a record from the respondent or his or her attorney, send a copy of the communication to the petitioner; and

(f) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

3. A support-enforcement agency of this State that requests registration of a child-support order in this State for enforcement or for modification shall make reasonable efforts:

(a) To ensure that the order to be registered is the controlling order; or

(b) If two or more child-support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

4. A support-enforcement agency of this State that requests registration and enforcement of a support order, arrears or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

5. A support-enforcement agency of this State shall request a tribunal of this State to issue a child-support order and an income-withholding order that redirect payment of current support, arrears and interest if requested to do so by a support-enforcement agency of another state pursuant to a law similar to NRS 130.319.

6. This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support-enforcement agency or the attorney for the agency and the natural person being assisted by the agency.

(Added to NRS by 1997, 2318; A 2007, 125; 2009, 131, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.308 - Duty of Attorney General. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

If the Attorney General determines that a support-enforcement agency is neglecting or refusing to provide services to a natural person, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the person.

(Added to NRS by 1997, 2318; A 2007, 126)

NRS 130.308 Duties of Attorney General. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. If the Attorney General determines that a support-enforcement agency is neglecting or refusing to provide services to a natural person, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the person.

2. The Attorney General may determine that a foreign country has established a reciprocal arrangement for child support with this State and take appropriate action for notification of the determination.

(Added to NRS by 1997, 2318; A 2007, 126; 2009, 132, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.309 - Private counsel.

A natural person may employ private counsel to represent him or her in proceedings authorized by this chapter.

(Added to NRS by 1997, 2319)



NRS 130.310 - Duties of State Information Agency. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. The central unit established pursuant to NRS 425.400 is the State Information Agency under this chapter.

2. The State Information Agency shall:

(a) Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this chapter and any support-enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(b) Maintain a register of names and addresses of tribunals and support-enforcement agencies received from other states;

(c) Forward to the appropriate tribunal in the county in this State in which an obligee who is a natural person or obligor resides, or in which an obligor s property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(d) Obtain information concerning the location of an obligor and the obligor s property within this State that is not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor s address from employers and examination of governmental records, including, to the extent not prohibited by other law, records relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver s licenses and social security.

(Added to NRS by 1997, 2319; A 2007, 126)

NRS 130.310 Duties of State Information Agency. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. The central unit established pursuant to NRS 425.400 is the State Information Agency under this chapter.

2. The State Information Agency shall:

(a) Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this chapter and any support-enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(b) Maintain a register of names and addresses of tribunals and support-enforcement agencies received from other states;

(c) Forward to the appropriate tribunal in the county in this State in which an obligee who is a natural person or obligor resides, or in which an obligor s property is believed to be located, all documents concerning a proceeding under this chapter received from another state or a foreign country; and

(d) Obtain information concerning the location of an obligor and the obligor s property within this State that is not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor s address from employers and examination of governmental records, including, to the extent not prohibited by other law, records relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver s licenses and social security.

(Added to NRS by 1997, 2319; A 2007, 126; 2009, 132, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.311 - Pleadings and accompanying documents. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage or to register and modify a support order of another state must file a petition. Unless otherwise ordered pursuant to NRS 130.312, the petition or accompanying documents must provide, so far as known, the name, residential address and social security number of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

2. The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support-enforcement agency.

(Added to NRS by 1997, 2319; A 2007, 127)

NRS 130.311 Pleadings and accompanying documents. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. In a proceeding under this chapter, a petitioner seeking to establish a support order, to determine parentage of a child or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered pursuant to NRS 130.312, the petition or accompanying documents must provide, so far as known, the name, residential address and social security number of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

2. The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support-enforcement agency.

(Added to NRS by 1997, 2319; A 2007, 127; 2009, 133, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.312 - Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by the disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

(Added to NRS by 1997, 2319; A 2007, 127)



NRS 130.313 - Costs and fees. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Except as otherwise required pursuant to Section 16 of Article 6 of the Nevada Constitution, a petitioner must not be required to pay a filing fee or other costs.

2. If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney s fees and other costs, expenses for necessary travel and other reasonable expenses incurred by the obligee and the witnesses of the obligee. The tribunal may not assess fees, costs or expenses against the obligee or the support-enforcement agency of either the initiating or the responding state, except as otherwise provided by other law. Attorney s fees may be taxed as costs and may be ordered to be paid directly to the attorney, who may enforce the order in his or her own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

3. The tribunal shall order the payment of costs and reasonable attorney s fees if it determines that a hearing was requested primarily for delay. In a proceeding pursuant to NRS 130.601 to 130.614, inclusive, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change. This presumption is subject to rebuttal.

4. All attorney s fees and other costs and expenses awarded to and collected by a district attorney pursuant to this section must be deposited in the general fund of the county and an equivalent amount must be allocated to augment the county s program for the enforcement of support obligations.

(Added to NRS by 1997, 2319; A 2007, 127)

NRS 130.313 Costs and fees. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Except as otherwise required pursuant to Section 16 of Article 6 of the Nevada Constitution, a petitioner must not be required to pay a filing fee or other costs.

2. If an obligee prevails, a responding tribunal of this State may assess against an obligor filing fees, reasonable attorney s fees and other costs, expenses for necessary travel and other reasonable expenses incurred by the obligee and the witnesses of the obligee. The tribunal may not assess fees, costs or expenses against the obligee or the support-enforcement agency of either the initiating or the responding state or foreign country, except as otherwise provided by other law. Attorney s fees may be taxed as costs and may be ordered to be paid directly to the attorney, who may enforce the order in his or her own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

3. The tribunal shall order the payment of costs and reasonable attorney s fees if it determines that a hearing was requested primarily for delay. In a proceeding pursuant to NRS 130.601 to 130.713, inclusive, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change. This presumption is subject to rebuttal.

4. All attorney s fees and other costs and expenses awarded to and collected by a district attorney pursuant to this section must be deposited in the general fund of the county and an equivalent amount must be allocated to augment the county s program for the enforcement of support obligations.

(Added to NRS by 1997, 2319; A 2007, 127; 2009, 133, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.314 - Limited immunity of petitioner.

1. Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney or through services provided by a support-enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

2. A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this chapter.

3. The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while present in this State to participate in the proceeding.

(Added to NRS by 1997, 2320; A 2007, 128)



NRS 130.315 - Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter.

(Added to NRS by 1997, 2320)



NRS 130.316 - Special rules of evidence and procedure. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. The physical presence of a nonresident party who is a natural person in a tribunal of this State is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage.

2. An affidavit, a document substantially complying with federally mandated forms or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule in NRS 51.065 if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

3. A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted therein and is admissible to show whether payments were made.

4. Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 20 days before trial are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

5. Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

6. In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

7. In a civil proceeding under this chapter, if a party called to testify refuses to answer a question on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

8. A privilege against the disclosure of communications between husband and wife does not apply in a proceeding under this chapter.

9. The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

10. A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

(Added to NRS by 1997, 2320; A 2007, 128)

NRS 130.316 Special rules of evidence and procedure. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. The physical presence of a nonresident party who is a natural person in a tribunal of this State is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage of a child.

2. An affidavit, a document substantially complying with federally mandated forms or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule in NRS 51.065 if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this State.

3. A copy of the record of child-support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted therein and is admissible to show whether payments were made.

4. Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 20 days before trial are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

5. Documentary evidence transmitted from outside this State to a tribunal of this State by telephone, telecopier or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

6. In a proceeding under this chapter, a tribunal of this State shall permit a party or witness residing outside this State to be deposed or to testify by telephone, audiovisual means or other electronic means at a designated tribunal or other location. A tribunal of this State shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

7. In a civil proceeding under this chapter, if a party called to testify refuses to answer a question on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

8. A privilege against the disclosure of communications between husband and wife does not apply in a proceeding under this chapter.

9. The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

10. A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

(Added to NRS by 1997, 2320; A 2007, 128; 2009, 133, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.317 - Communication between tribunals. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

A tribunal of this State may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws of that state or foreign country or political subdivision, the legal effect of a judgment, decree or order of that tribunal, and the status of a proceeding in the other state or foreign country or political subdivision. A tribunal of this State may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

(Added to NRS by 1997, 2321; A 2007, 129)

NRS 130.317 Communication between tribunals. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] A tribunal of this State may communicate with a tribunal outside this State in a record, or by telephone, electronic mail or other means, to obtain information concerning the laws of that state or foreign country or political subdivision, the legal effect of a judgment, decree or order of that tribunal, and the status of a proceeding. A tribunal of this State may furnish similar information by similar means to a tribunal outside this State.

(Added to NRS by 1997, 2321; A 2007, 129; 2009, 134, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.318 - Assistance with discovery. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

A tribunal of this state may:

1. Request a tribunal of another state to assist in obtaining discovery; and

2. Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

(Added to NRS by 1997, 2321)

NRS 130.318 Assistance with discovery. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] A tribunal of this State may:

1. Request a tribunal outside this State to assist in obtaining discovery; and

2. Upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this State.

(Added to NRS by 1997, 2321; A 2009, 134, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.319 - Receipt and disbursement of payments. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A support-enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

2. If neither the obligor, nor the obligee who is a natural person, nor the child resides in this State, upon request from a support-enforcement agency of this State or another state, a tribunal of this State shall:

(a) Direct that the support payment be made to the support-enforcement agency in the state in which the obligee is receiving services; and

(b) Issue and send to the employer of the obligor a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

3. A support-enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection 2 shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

(Added to NRS by 1997, 2321; A 2007, 129)

NRS 130.319 Receipt and disbursements of payments. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A support-enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

2. If neither the obligor, nor the obligee who is a natural person, nor the child resides in this State, upon request from a support-enforcement agency of this State or another state, a tribunal of this State shall:

(a) Direct that the support payment be made to the support-enforcement agency in the state in which the obligee is receiving services; and

(b) Issue and send to the employer of the obligor a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

3. A support-enforcement agency of this State receiving redirected payments from another state pursuant to a law similar to subsection 2 shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

(Added to NRS by 1997, 2321; A 2007, 129; 2009, 134, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.401 - Issuance of support order. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this State may issue a support order if:

(a) The natural person seeking the order resides in another state; or

(b) The support-enforcement agency seeking the order is located in another state.

2. The tribunal may issue a temporary child-support order if the tribunal determines that such an order is appropriate and the natural person ordered to pay is:

(a) A presumed father of the child under subsection 1 of NRS 126.051;

(b) Petitioning to have his paternity adjudicated;

(c) Identified as the father of the child through genetic testing;

(d) An alleged father who has declined to submit to genetic testing;

(e) Shown by clear and convincing evidence to be the father of the child;

(f) An acknowledged father as provided by NRS 126.053;

(g) The mother of the child; or

(h) A natural person who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

3. Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to NRS 130.305.

(Added to NRS by 1997, 2321; A 2007, 129)

NRS 130.401 Issuance of support order by tribunal with personal jurisdiction. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this State with personal jurisdiction over the parties may issue a support order if:

(a) The natural person seeking the order resides outside this State; or

(b) The support-enforcement agency seeking the order is located outside this State.

2. The tribunal may issue a temporary child-support order if the tribunal determines that such an order is appropriate and the natural person ordered to pay is:

(a) A presumed father of the child under subsection 1 of NRS 126.051;

(b) Petitioning to have his paternity adjudicated;

(c) Identified as the father of the child through genetic testing;

(d) An alleged father who has declined to submit to genetic testing;

(e) Shown by clear and convincing evidence to be the father of the child;

(f) An acknowledged father as provided by NRS 126.053;

(g) The mother of the child; or

(h) A natural person who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

3. Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to NRS 130.305.

(Added to NRS by 1997, 2321; A 2007, 129; 2009, 135, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.402 - Becoming responding tribunal in proceeding to determine parentage. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

A tribunal of this State authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this chapter or a law or procedure substantially similar to this chapter.

(Added to NRS by 2009, 119, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.501 - Delivery of income-withholding order of another state to employer of obligor in this State.

An income-withholding order issued in another state may be sent by or on behalf of the obligee or by a support-enforcement agency to an employer of an obligor in this State without first filing a petition or comparable pleading or registering the order with a tribunal of this State.

(Added to NRS by 1997, 2322; A 2007, 130)



NRS 130.502 - Employer s compliance with income-withholding order of another state.

1. Upon receipt of an income-withholding order, an employer of an obligor shall immediately provide a copy of the order to the obligor.

2. The employer shall treat an income-withholding order issued in another state that appears regular on its face as if it had been issued by a tribunal of this State.

3. Except as otherwise provided in subsection 4 and NRS 130.503, the employer shall withhold and distribute the money as directed in the withholding order by complying with terms of the order which specify:

(a) The duration and amount of periodic payments of current child support, stated as a sum certain;

(b) The person designated to receive payments and the address to which the payments are to be forwarded;

(c) Requirements for medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor s employment;

(d) The amount of periodic payments of fees and costs for a support-enforcement agency, the issuing tribunal and the obligee s attorney, stated as sums certain; and

(e) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

4. An employer shall comply with the law of the state of the obligor s principal place of employment for withholding from income with respect to:

(a) The employer s fee for processing an income-withholding order;

(b) The maximum amount permitted to be withheld from the obligor s income;

(c) The times within which the employer must implement the withholding order and forward the child-support payment; and

(d) Any terms or conditions of withholding not specified in the withholding order.

(Added to NRS by 1997, 2322; A 2007, 130)



NRS 130.503 - Employer s compliance with multiple income-withholding orders.

If an employer of an obligor receives two or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor s principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child-support obligees.

(Added to NRS by 1997, 2322; A 2007, 131)



NRS 130.504 - Immunity from civil liability. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

An employer who complies with an income-withholding order issued in another state in accordance with NRS 130.501 to 130.507, inclusive, is not subject to civil liability to a natural person or agency with regard to the withholding of child support by the employer from the income of the obligor.

(Added to NRS by 1997, 2323)

NRS 130.504 Immunity from civil liability. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] An employer that complies with an income-withholding order issued in another state in accordance with NRS 130.501 to 130.507, inclusive, is not subject to civil liability to a natural person or agency with regard to the withholding of child support by the employer from the income of the obligor.

(Added to NRS by 1997, 2323; A 2009, 135, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.505 - Penalties for noncompliance. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

An employer who willfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

(Added to NRS by 1997, 2323)

NRS 130.505 Penalties for noncompliance. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] An employer who willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State.

(Added to NRS by 1997, 2323; A 2009, 135, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.506 - Contest by obligor.

1. An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this State by registering the order in a tribunal of this State and filing a contest to that order as provided in NRS 130.601 to 130.713, inclusive, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this State.

2. The obligor shall give notice of the contest to:

(a) A support-enforcement agency providing services to the obligee;

(b) Each employer that has directly received an income-withholding order relating to the obligor; and

(c) The person designated to receive payments in the income-withholding order, or if no person is designated, to the obligee.

3. The obligor has the burden of proving one or more of the following defenses:

(a) The tribunal that issued the order lacked personal jurisdiction over the obligor;

(b) The order was obtained by fraud;

(c) The order has been vacated, suspended, stayed or modified by a later order; or

(d) There is a mistake of fact as to the amount of the order or the identity of the obligor.

4. The provisions of NRS 130.604 apply to the contest. If the tribunal determines:

(a) Any of the defenses presented pursuant to subsection 3 in favor of the obligor, it shall issue an order to stay the withholding.

(b) None of the defenses presented pursuant to subsection 3 in favor of the obligor, it shall order the employer to proceed with the withholding, and may assess costs and attorney s fees against the obligor.

5. The tribunal shall provide the parties and employer with notice of its decision within 45 days after the obligor received a copy of the order pursuant to NRS 130.502.

(Added to NRS by 1997, 2323; A 2007, 131)



NRS 130.507 - Administrative enforcement of orders. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A party or support-enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support-enforcement agency of this State.

2. Upon receipt of the documents, the support-enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support-enforcement agency shall register the order pursuant to this chapter.

(Added to NRS by 1997, 2323; A 2007, 131)

NRS 130.507 Administrative enforcement of orders. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A party or support-enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support-enforcement agency of this State.

2. Upon receipt of the documents, the support-enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support-enforcement agency shall register the order pursuant to this chapter.

(Added to NRS by 1997, 2323; A 2007, 131; 2009, 136, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.601 - Registration of order for enforcement. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

A support order or income-withholding order issued by a tribunal of another state may be registered in this State for enforcement.

(Added to NRS by 1997, 2324; A 2007, 132)

NRS 130.601 Registration of orders issued in other jurisdictions. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] A support order or income-withholding order issued in another state or a foreign support order may be registered in this State for enforcement.

(Added to NRS by 1997, 2324; A 2007, 132; 2009, 136, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.602 - Procedure to register order for enforcement. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A support order or income-withholding order of another state may be registered in this State by sending the following records and information to the appropriate tribunal in this State:

(a) A letter of transmittal requesting registration and enforcement;

(b) Two copies, including one certified copy, of the order to be registered, including any modification of the order;

(c) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(d) The name of the obligor and, if known:

(1) The address and social security number of the obligor;

(2) The name and address of the employer of the obligor and any other source of income of the obligor; and

(3) A description and the location of property of the obligor in this State that is not exempt from execution; and

(e) Except as otherwise provided in NRS 130.312, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

2. On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

3. A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this State may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

4. If two or more orders are in effect, the person requesting registration shall:

(a) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(b) Specify the order alleged to be the controlling order, if any; and

(c) Specify the amount of consolidated arrears, if any.

5. A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

(Added to NRS by 1997, 2324; A 2007, 132)

NRS 130.602 Procedure to register order for enforcement; exceptions. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Except as otherwise provided in NRS 130.706, a support order or income-withholding order of another state or a foreign support order may be registered in this State by sending the following records to the appropriate tribunal of this State:

(a) A letter of transmittal requesting registration and enforcement;

(b) Two copies, including one certified copy, of the order to be registered, including any modification of the order;

(c) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(d) The name of the obligor and, if known:

(1) The address and social security number of the obligor;

(2) The name and address of the employer of the obligor and any other source of income of the obligor; and

(3) A description and the location of property of the obligor in this State that is not exempt from execution; and

(e) Except as otherwise provided in NRS 130.312, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

2. On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of another state or a foreign country, together with one copy of the documents and information, regardless of their form.

3. A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this State may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

4. If two or more orders are in effect, the person requesting registration shall:

(a) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(b) Specify the order alleged to be the controlling order, if any; and

(c) Specify the amount of consolidated arrears, if any.

5. A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

(Added to NRS by 1997, 2324; A 2007, 132; 2009, 136, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.603 - Effect of registration for enforcement. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this State.

2. A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this State.

3. Except as otherwise provided in NRS 130.601 to 130.614, inclusive, a tribunal of this State shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.

(Added to NRS by 1997, 2324; A 2007, 133)

NRS 130.603 Effect of registration for enforcement. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this State.

2. A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this State.

3. Except as otherwise provided in NRS 130.601 to 130.713, inclusive, a tribunal of this State shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.

(Added to NRS by 1997, 2324; A 2007, 133; 2009, 137, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.604 - Choice of law; statute of limitation; prospective application of law. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Except as otherwise provided in subsection 4, the law of the issuing state governs:

(a) The nature, extent, amount and duration of current payments under a registered support order;

(b) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(c) The existence and satisfaction of other obligations under the support order.

2. In a proceeding for arrears under a registered support order, the statute of limitation of this State or of the issuing state, whichever is longer, applies.

3. A responding tribunal of this State shall apply the procedures and remedies of this State to enforce current support and collect arrears and interest due on a support order of another state which is registered in this State.

4. After a tribunal of this State or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this State shall prospectively apply the law of the state issuing the controlling order, including its law on interest on arrears, on current and future support and on consolidated arrears.

(Added to NRS by 1997, 2324; A 2007, 133)

NRS 130.604 Choice of law; statute of limitation; prospective application of law. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Except as otherwise provided in subsection 4, the law of the issuing state or foreign country governs:

(a) The nature, extent, amount and duration of current payments under a registered support order;

(b) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(c) The existence and satisfaction of other obligations under the support order.

2. In a proceeding for arrears under a registered support order, the statute of limitation of this State or of the issuing state or foreign country, whichever is longer, applies.

3. A responding tribunal of this State shall apply the procedures and remedies of this State to enforce current support and collect arrears and interest due on a support order of another state or a foreign country which is registered in this State.

4. After a tribunal of this State or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this State shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support and on consolidated arrears.

(Added to NRS by 1997, 2324; A 2007, 133; 2009, 137, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.605 - Notice of registration of order. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party and a support-enforcement agency of this State. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

2. The notice must inform the nonregistering party:

(a) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State;

(b) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after the notice;

(c) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

(d) Of the amount of any alleged arrearages.

3. If the registering party asserts that two or more orders are in effect, the notice must also:

(a) Identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(b) Notify the nonregistering party of the right to a determination of which is the controlling order;

(c) State that the procedures provided in subsection 2 apply to the determination of which is the controlling order; and

(d) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

4. Upon registration of an income-withholding order for enforcement, the registering tribunal shall cause appropriate notice of the order to be provided to the employer of the obligor in accordance with chapter 31A of NRS.

(Added to NRS by 1997, 2324; A 2007, 133)

NRS 130.605 Notice of registration of order. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of this State shall notify the nonregistering party and a support-enforcement agency of this State. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

2. The notice must inform the nonregistering party:

(a) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State;

(b) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after the notice unless the registered order is pursuant to NRS 130.707;

(c) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

(d) Of the amount of any alleged arrearages.

3. If the registering party asserts that two or more orders are in effect, the notice must also:

(a) Identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(b) Notify the nonregistering party of the right to a determination of which is the controlling order;

(c) State that the procedures provided in subsection 2 apply to the determination of which is the controlling order; and

(d) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

4. Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall cause appropriate notice of the order to be provided to the employer of the obligor in accordance with chapter 31A of NRS.

(Added to NRS by 1997, 2324; A 2007, 133; 2009, 137, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.606 - Procedure to contest validity or enforcement of registered order. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within 20 days after notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to NRS 130.607.

2. If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

3. If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.

(Added to NRS by 1997, 2325)

NRS 130.606 Procedure to contest validity or enforcement of registered order. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A nonregistering party seeking to contest the validity or enforcement of a registered order in this State shall request a hearing within the time required by NRS 130.605. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to NRS 130.607.

2. If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

3. If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.

(Added to NRS by 1997, 2325; A 2009, 138, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.607 - Contest of registration or enforcement. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(a) The issuing tribunal lacked personal jurisdiction over the contesting party;

(b) The order was obtained by fraud;

(c) The order has been vacated, suspended or modified by a later order;

(d) The issuing tribunal has stayed the order pending appeal;

(e) There is a defense under the law of this State to the remedy sought;

(f) Full or partial payment has been made;

(g) The statute of limitation applicable pursuant to NRS 130.604 precludes enforcement of some or all of the alleged arrearages; or

(h) The alleged controlling order is not the controlling order.

2. If a party presents evidence establishing a full or partial defense under subsection 1, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this State.

3. If the contesting party does not establish a defense under subsection 1 to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

(Added to NRS by 1997, 2325; A 2007, 134)

NRS 130.607 Contest of registration or enforcement. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(a) The issuing tribunal lacked personal jurisdiction over the contesting party;

(b) The order was obtained by fraud;

(c) The order has been vacated, suspended or modified by a later order;

(d) The issuing tribunal has stayed the order pending appeal;

(e) There is a defense under the law of this State to the remedy sought;

(f) Full or partial payment has been made;

(g) The statute of limitation applicable pursuant to NRS 130.604 precludes enforcement of some or all of the alleged arrearages; or

(h) The alleged controlling order is not the controlling order.

2. If a party presents evidence establishing a full or partial defense under subsection 1, a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this State.

3. If the contesting party does not establish a defense under subsection 1 to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

(Added to NRS by 1997, 2325; A 2007, 134; 2009, 138, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.608 - Confirmed order. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

(Added to NRS by 1997, 2326)

NRS 130.608 Confirmed order. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

(Added to NRS by 1997, 2326; A 2009, 139, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.609 - Procedure to register child-support order of another state for modification. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

A party or support-enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this state in the same manner provided in NRS 130.601 to 130.604, inclusive, if the order has not been registered. A petition for modification may be filed at the same time as a request for registration or later. The pleading must specify the grounds for modification.

(Added to NRS by 1997, 2326)

NRS 130.609 Procedure to register child-support order of another state for modification. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] A party or support-enforcement agency seeking to modify, or to modify and enforce, a child-support order issued in another state shall register that order in this State in the same manner provided in NRS 130.601 to 130.608, inclusive, if the order has not been registered. A petition for modification may be filed at the same time as a request for registration or later. The pleading must specify the grounds for modification.

(Added to NRS by 1997, 2326; A 2009, 139, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.6095 - Registration of foreign child-support order not under the Convention for modification. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child-support order not under the Convention may register that order in this State under NRS 130.601 to 130.608, inclusive, if the order has not been registered. A petition for modification may be filed at the same time as a request for registration or at any other time. The petition must specify the grounds for modification.

(Added to NRS by 2009, 119, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.610 - Effect of registration for modification. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

A tribunal of this State may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of NRS 130.611, 130.6115 or 130.613 have been met.

(Added to NRS by 1997, 2326; A 2007, 134)

NRS 130.610 Effect of registration for modification. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.] A tribunal of this State may enforce a child-support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered support order may be modified only if the requirements of NRS 130.611 or 130.613 have been met.

(Added to NRS by 1997, 2326; A 2007, 134; 2009, 139, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.611 - Modification of child-support order of another state. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. If NRS 130.613 does not apply, except as otherwise provided in NRS 130.6115, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(a) The following requirements are met:

(1) Neither the child, nor the obligee who is a natural person, nor the obligor resides in the issuing state;

(2) A petitioner who is a nonresident of this State seeks modification; and

(3) The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(b) This State is the state of residence of the child, or a party who is a natural person is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are natural persons have filed consents in a record in the issuing tribunal for a tribunal of this State to modify the support order and assume continuing and exclusive jurisdiction.

2. Modification of a registered child-support order is subject to the same requirements, procedures and defenses that apply to the modification of an order issued by a tribunal of this State, and the order may be enforced and satisfied in the same manner.

3. Except as otherwise provided in NRS 130.6115, a tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under NRS 130.207 establishes the aspects of the support order which may not be modified.

4. In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor s fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

5. On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing and exclusive jurisdiction.

(Added to NRS by 1997, 2326; A 2007, 134)

NRS 130.611 Modification of child-support order of another state; modification of child-support order of this State if one party resides outside this State and other party resides outside United States. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. If NRS 130.613 does not apply, upon petition a tribunal of this State may modify a child-support order issued in another state which is registered in this State if, after notice and hearing, the tribunal finds that:

(a) The following requirements are met:

(1) Neither the child, nor the obligee who is a natural person, nor the obligor resides in the issuing state;

(2) A petitioner who is a nonresident of this State seeks modification; and

(3) The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(b) This State is the state of residence of the child, or a party who is a natural person is subject to the personal jurisdiction of the tribunal of this State, and all of the parties who are natural persons have filed consents in a record in the issuing tribunal for a tribunal of this State to modify the support order and assume continuing and exclusive jurisdiction.

2. Modification of a registered child-support order is subject to the same requirements, procedures and defenses that apply to the modification of an order issued by a tribunal of this State, and the order may be enforced and satisfied in the same manner.

3. A tribunal of this State may not modify any aspect of a child-support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child-support orders for the same obligor and same child, the order that controls and must be so recognized under NRS 130.207 establishes the aspects of the support order which may not be modified.

4. In a proceeding to modify a child-support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor s fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this State.

5. On the issuance of an order by a tribunal of this State modifying a child-support order issued in another state, the tribunal of this State becomes the tribunal having continuing and exclusive jurisdiction.

6. Notwithstanding the provisions of this section and subsection 2 of NRS 130.201, a tribunal of this State retains jurisdiction to modify an order issued by a tribunal of this State if:

(a) One party resides in another state; and

(b) The other party resides outside the United States.

(Added to NRS by 1997, 2326; A 2007, 134; 2009, 139, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.6115 - Modification of child-support order of foreign country or state. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all natural persons subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the natural person pursuant to NRS 130.611 has been given or whether the natural person seeking modification is a resident of this State or of the foreign country or political subdivision.

2. An order issued pursuant to this section is the controlling order.

(Added to NRS by 2007, 118)

NRS 130.6115 Modification of child-support order of foreign country. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Except as otherwise provided in NRS 130.711, if a foreign country lacks or refuses to exercise jurisdiction to modify its child-support orders pursuant to its laws, a tribunal of this State may assume jurisdiction to modify the child-support order and bind all natural persons subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child-support order otherwise required of the natural person pursuant to NRS 130.611 has been given or whether the natural person seeking modification is a resident of this State or of the foreign country.

2. An order issued by a tribunal of this State modifying a foreign child-support order pursuant to this section is the controlling order.

(Added to NRS by 2007, 118; A 2009, 140, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.612 - Effect of order modified by tribunal of another state.

If a child-support order issued by a tribunal of this State is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this State:

1. May enforce the order that was modified only as to arrears and interest accruing before the modification;

2. May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

3. Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

(Added to NRS by 1997, 2327; A 2007, 135)



NRS 130.613 - Jurisdiction to modify child-support order of another state when individual parties reside in this State. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. If all of the parties who are natural persons reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the child-support order of the issuing state in a proceeding to register that order.

2. A tribunal of this State exercising jurisdiction under this section shall apply the provisions of NRS 130.0902 to 130.209, inclusive, and 130.601 to 130.614, inclusive, and the procedural and substantive law of this State to the proceeding for enforcement or modification. The provisions of NRS 130.301 to 130.507, inclusive, and 130.701, 130.801 and 130.802 do not apply.

(Added to NRS by 1997, 2327; A 2007, 136)

NRS 130.613 Jurisdiction to modify child-support order of another state when individual parties reside in this State. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. If all of the parties who are natural persons reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the child-support order of the issuing state in a proceeding to register that order.

2. A tribunal of this State exercising jurisdiction under this section shall apply the provisions of NRS 130.0902 to 130.209, inclusive, and 130.601 to 130.713, inclusive, and the procedural and substantive law of this State to the proceeding for enforcement or modification. The provisions of NRS 130.301 to 130.507, inclusive, and 130.801 and 130.802 do not apply.

(Added to NRS by 1997, 2327; A 2007, 136; 2009, 140, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.614 - Notice to issuing tribunal of modification.

Within 90 days after the issuance of a modified child-support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing and exclusive jurisdiction over the earlier order and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing and exclusive jurisdiction.

(Added to NRS by 1997, 2327)



NRS 130.701 - Tribunal of State authorized to serve as responding tribunal in proceeding to determine parentage. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

A tribunal of this State authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage brought under the Uniform Interstate Family Support Act or a law or procedure substantially similar to that Act.

(Added to NRS by 1997, 2327; A 2007, 136; R 2009, 140, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.7011 - Definitions. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

As used in NRS 130.7011 to 130.713, inclusive, unless the context otherwise requires, the words and terms defined in NRS 130.7012 to 130.7018, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2009, 120, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.7012 - Application defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Application means a request under the Convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

(Added to NRS by 2009, 120, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.7013 - Central authority defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Central authority means the entity designated by the United States or a foreign country as described in subsection 4 of NRS 130.10116 to perform the functions specified in the Convention.

(Added to NRS by 2009, 120, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.7014 - Convention support order defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Convention support order means a support order of a tribunal of a foreign country described in subsection 4 of NRS 130.10116.

(Added to NRS by 2009, 120, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.7015 - Direct request defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Direct request means a petition filed by an individual in a tribunal of this State in a proceeding involving an obligee, obligor or a child residing outside the United States.

(Added to NRS by 2009, 120, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.7016 - Foreign central authority defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Foreign central authority means the entity designated by a foreign country described in subsection 4 of NRS 130.10116 to perform the functions specified in the Convention.

(Added to NRS by 2009, 120, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.7017 - Foreign support agreement defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Foreign support agreement :

1. Means an agreement for support in a record that:

(a) Is enforceable as a support order in the country of origin;

(b) Has been:

(1) Formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(2) Authenticated by, or concluded, registered or filed with, a foreign tribunal; and

(c) May be reviewed and modified by a foreign tribunal.

2. Includes a maintenance arrangement or authentic instrument under the Convention.

(Added to NRS by 2009, 120, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.7018 - United States central authority defined. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

United States central authority means the Secretary of the United States Department of Health and Human Services.

(Added to NRS by 2009, 120, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.702 - Proceedings under Convention; limitations. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

NRS 130.7011 to 130.713, inclusive, apply only to a support proceeding under the Convention. In such a proceeding, if a provision of NRS 130.7011 to 130.713, inclusive, is inconsistent with any other provision of this chapter, NRS 130.7011 to 130.713, inclusive, control.

(Added to NRS by 2009, 120, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.703 - Designated governmental entity to perform certain functions under Convention. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

The governmental entity of this State recognized as the agency designated by the United States central authority may perform specific functions under the Convention.

(Added to NRS by 2009, 120, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.704 - Initiation by designated governmental entity of support proceeding under Convention. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. In a support proceeding under NRS 130.7011 to 130.713, inclusive, the governmental entity of this State designated pursuant to NRS 130.703 shall:

(a) Transmit and receive applications; and

(b) Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this State.

2. The following support proceedings are available to the obligee under the Convention:

(a) Recognition or recognition and enforcement of a foreign support order;

(b) Enforcement of a support order issued or recognized in this State;

(c) Establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(d) Establishment of a support order if recognition of a foreign support order is refused under paragraphs (b), (d) or (i) of subsection 2 of NRS 130.708;

(e) Modification of a support order of a tribunal of this State; and

(f) Modification of a support order of a tribunal of another state or a foreign country.

3. The following support proceedings are available under the Convention to an obligor against which there is an existing support order:

(a) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this State;

(b) Modification of a support order of a tribunal of this State; and

(c) Modification of a support order of a tribunal of another state or a foreign country.

4. A tribunal of this State may not require security, bond or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.

(Added to NRS by 2009, 120, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.705 - Direct request. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this State applies.

2. A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, NRS 130.706 to 130.713, inclusive, apply.

3. In a direct request for recognition and enforcement of a Convention support order or foreign support agreement:

(a) A security, bond or deposit is not required to guarantee the payment of costs and expenses; and

(b) An obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this State under the same circumstances.

4. A petitioner filing a direct request is not entitled to assistance from the governmental entity designated pursuant to NRS 130.703.

5. NRS 130.7011 to 130.713, inclusive, do not prevent the application of laws of this State that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.

(Added to NRS by 2009, 121, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.706 - Registration of Convention support order. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Except as otherwise provided in NRS 130.7011 to 130.713, inclusive, a party who is an individual or a support enforcement agency seeking recognition of a Convention support order shall register the order in this State as provided in NRS 130.601 to 130.614, inclusive.

2. Notwithstanding NRS 130.311 and subsection 1 of NRS 130.602, a request for registration of a Convention support order must be accompanied by:

(a) A complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law;

(b) A record stating that the support order is enforceable in the issuing country;

(c) If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(d) A record showing the amount of arrears, if any, and the date the amount was calculated;

(e) A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(f) If necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

3. A request for registration of a Convention support order may seek recognition and partial enforcement of the order.

4. A tribunal of this State may vacate the registration of a Convention support order without the filing of a contest under NRS 130.707 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

5. The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a Convention support order.

(Added to NRS by 2009, 121, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.707 - Contest of registered Convention support order. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Except as otherwise provided in NRS 130.7011 to 130.713, inclusive, NRS 130.605 to 130.608, inclusive, apply to a contest of a registered Convention support order.

2. A party contesting a registered Convention support order shall file a contest not later than 30 days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than 60 days after notice of the registration.

3. If the nonregistering party fails to contest the registered Convention support order by the time specified in subsection 2, the order is enforceable.

4. A contest of a registered Convention support order may be based only on grounds set forth in NRS 130.708. The contesting party bears the burden of proof.

5. In a contest of a registered Convention support order, a tribunal of this State:

(a) Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(b) May not review the merits of the order.

6. A tribunal of this State deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.

7. A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.

(Added to NRS by 2009, 122, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.708 - Recognition and enforcement of registered Convention support order. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Except as otherwise provided in subsection 2, a tribunal of this State shall recognize and enforce a registered Convention support order.

2. The following grounds are the only grounds on which a tribunal of this State may refuse recognition and enforcement of a registered Convention support order:

(a) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(b) The issuing tribunal lacked personal jurisdiction consistent with NRS 130.201;

(c) The order is not enforceable in the issuing country;

(d) The order was obtained by fraud in connection with a matter of procedure;

(e) A record transmitted in accordance with NRS 130.706 lacks authenticity or integrity;

(f) A proceeding between the same parties and having the same purpose is pending before a tribunal of this State and that proceeding was the first to be filed;

(g) The order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this chapter in this State;

(h) Payment, to the extent alleged arrears have been paid in whole or in part;

(i) In a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(1) If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(2) If the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(j) The order was made in violation of NRS 130.711.

3. If a tribunal of this State does not recognize a Convention support order under paragraphs (b), (d), (f) or (i) of subsection 2:

(a) The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new Convention support order; and

(b) The governmental entity identified pursuant to NRS 130.703 shall take all appropriate measures to request a child-support order for the obligee if the application for recognition and enforcement was received under NRS 130.704.

(Added to NRS by 2009, 122, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.709 - Partial enforcement. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

If a tribunal of this State does not recognize and enforce a Convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order.

(Added to NRS by 2009, 123, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.710 - Foreign support agreement. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. Except as otherwise provided in subsections 3 and 4, a tribunal of this State shall recognize and enforce a foreign support agreement registered in this State.

2. An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(a) A complete text of the foreign support agreement; and

(b) A record stating that the foreign support agreement is enforceable as a decision in the issuing country.

3. A tribunal of this State may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

4. In a contest of a foreign support agreement, a tribunal of this State may refuse recognition and enforcement of the agreement if it finds:

(a) Recognition and enforcement of the agreement is manifestly incompatible with public policy;

(b) The agreement was obtained by fraud or falsification;

(c) The agreement is incompatible with a support order involving the same parties and having the same purpose in this State, another state or a foreign country if the support order is entitled to recognition and enforcement under this chapter in this State; or

(d) The record submitted under subsection 2 lacks authenticity or integrity.

5. A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

(Added to NRS by 2009, 123, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.711 - Modification of Convention child-support order. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

1. A tribunal of this State may not modify a Convention child-support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(a) The obligee submits to the jurisdiction of a tribunal of this State, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(b) The foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

2. If a tribunal of this State does not modify a Convention child-support order because the order is not recognized in this State, subsection 3 of NRS 130.708 applies.

(Added to NRS by 2009, 124, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.712 - Personal information; limit on use. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

Personal information gathered or transmitted under NRS 130.7011 to 130.713, inclusive, may be used only for the purposes for which it was gathered or transmitted.

(Added to NRS by 2009, 124, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.713 - Record in original language; English translation. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification.]

A record filed with a tribunal of this State under NRS 130.7011 to 130.713, inclusive, must be in the original language and, if not in English, must be accompanied by an English translation.

(Added to NRS by 2009, 124, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification)



NRS 130.801 - Grounds for rendition.

1. For the purposes of this section and NRS 130.802, governor includes a natural person performing the functions of governor or the executive authority of a state covered by this chapter.

2. The Governor of this state may:

(a) Demand that the governor of another state surrender a natural person found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(b) On the demand of the governor of another state, surrender a natural person found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

3. A provision for extradition of natural persons that is not inconsistent with this chapter applies to the demand even if the natural person whose surrender is demanded was not in the state making the demand when the crime was allegedly committed and has not fled therefrom.

(Added to NRS by 1997, 2327)



NRS 130.802 - Conditions of rendition.

1. Before making a demand that the governor of another state surrender a natural person charged criminally in this State with having failed to provide for the support of an obligee, the Governor of this State may require a prosecutor of this State to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

2. If, under the Uniform Interstate Family Support Act or a law substantially similar to that Act, the governor of another state makes a demand that the Governor of this State surrender a natural person charged criminally in that state with having failed to provide for the support of a child or other natural person to whom a duty of support is owed, the Governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

3. If a proceeding for support has been initiated and the natural person whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the natural person whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the person is complying with the support order.

(Added to NRS by 1997, 2328; A 2007, 136)






Chapter 132 - General Provisions

NRS 132.010 - Construction of title.

This title must be liberally construed so that a speedy settlement of estates is accomplished at the least expense to the parties.

[Part 307:107:1941; 1931 NCL 9882.307] (NRS A 1999, 2254)



NRS 132.025 - Definitions.

As used in this title, unless the context otherwise requires, the words and terms defined in NRS 132.030 to 132.370, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1999, 2249; A 2001, 2340; 2007, 895; 2011, 1434)



NRS 132.030 - Abatement defined.

Abatement means a proportional reduction of a pecuniary devise when the money or other assets out of which the devise is payable are not sufficient to pay the devise in full.

(Added to NRS by 1999, 2249)



NRS 132.035 - Acknowledgment defined.

Acknowledgment means a declaration that an instrument has been executed for the purposes stated therein and, if the instrument was executed in a representative capacity, that the instrument was signed with proper authority and executed as the act of the person represented and identified therein.

(Added to NRS by 1999, 2249)



NRS 132.040 - Administrator defined.

Administrator means a person not designated in a will who is appointed by the court to administer an estate.

(Added to NRS by 1999, 2249)



NRS 132.045 - Agent defined.

Agent means a person authorized to represent or act for another person, including an attorney-in-fact under a durable or nondurable power of attorney and a person authorized to make decisions concerning the health care of another person.

(Added to NRS by 1999, 2249)



NRS 132.050 - Beneficiary defined.

Beneficiary, as it relates to:

1. A trust, includes a person who has a present or future interest, vested or contingent, and the owner of an interest by assignment or other transfer;

2. A charitable trust, includes any person entitled to enforce the trust;

3. An instrument designating a beneficiary, includes a beneficiary of any nonprobate transfer; and

4. A beneficiary designated in a governing instrument, includes a grantee of a deed, a devisee, a beneficiary of a trust, a beneficiary under a designation, a donee, an appointee or a taker in default under a power of appointment, or a person in whose favor a power of attorney or a power held in any individual, fiduciary or representative capacity is exercised,

but does not include a person who receives less than $100 under a will.

(Added to NRS by 1999, 2249; A 2011, 1434)



NRS 132.055 - Child defined.

Child includes a person entitled to take as a child by intestate succession from the parent whose relationship is involved and excludes a person who is a stepchild, a foster child, a grandchild or any more remote descendant.

(Added to NRS by 1999, 2250)



NRS 132.060 - Citation defined.

Citation means a document issued by the clerk of the court, as authorized by statute or ordered by the court, requiring a person to appear, directing a person to act or conduct himself or herself in a specified way, or notifying a person of a hearing.

(Added to NRS by 1999, 2250)



NRS 132.065 - Claim defined.

Claim, in respect to the estate of a decedent, includes a liability of the decedent, whether arising in contract, in tort or otherwise, that arises before the death of the decedent.

(Added to NRS by 1999, 2250)



NRS 132.070 - Codicil defined.

Codicil means an addition to a will that may modify or revoke one or more provisions of the will, or add one or more provisions to the will, and is signed with the same formalities as a witnessed will, electronic will or holographic will.

(Added to NRS by 1999, 2250; A 2001, 2340)



NRS 132.075 - Community property defined.

Community property has the meaning ascribed to it in NRS 123.220.

(Added to NRS by 1999, 2250)



NRS 132.080 - Community property with right of survivorship defined.

Community property with right of survivorship means community property in which a right of survivorship exists pursuant to NRS 111.064 or 115.060 or any other provision of law.

(Added to NRS by 1999, 2250)



NRS 132.085 - Descendant defined.

Descendant includes descendants of all generations. For the purposes of this section, the relationship of parent and child at each generation is determined by the definitions of child and parent contained in this title.

(Added to NRS by 1999, 2250)



NRS 132.090 - Designation of beneficiary defined.

Designation of beneficiary means a governing instrument naming a beneficiary of an insurance policy or annuity, of an account designated as payable on death, of a security registered as transferable on death, or of a pension, profit-sharing, retirement or similar benefit plan or other nonprobate transfer.

(Added to NRS by 1999, 2250; A 2011, 1435)



NRS 132.095 - Devise defined.

Devise, used as a noun, means a testamentary disposition of real or personal property and, used as a verb, means to dispose of real or personal property by will.

(Added to NRS by 1999, 2250)



NRS 132.100 - Devisee defined.

Devisee means a person designated in a will to receive a devise. For the purposes of chapters 133, 134, 135 and 148 of NRS, in the case of a devise to an existing trust or trustee, or to a trustee of a trust described by will, the term means the trust or trustee, and not a beneficiary of the trust.

(Added to NRS by 1999, 2250)



NRS 132.115 - Distributee defined.

Distributee means a person who has received property of a decedent from the decedent s personal representative other than as a creditor or purchaser. A testamentary trustee is a distributee only to the extent of distributed assets or increment thereto remaining in his or her hands. A beneficiary of a testamentary trust to whom the trustee has distributed property received from a personal representative is a distributee of the personal representative. As used in this section, testamentary trustee includes a trustee to whom assets are transferred by will to the extent of the devised assets.

(Added to NRS by 1999, 2250)



NRS 132.116 - District court and court defined.

District court or court means a district court of this State sitting in probate or otherwise adjudicating matters pursuant to this title.

(Added to NRS by 2007, 895)



NRS 132.117 - Electronic record defined.

Electronic record means a record created, generated or stored by electronic means.

(Added to NRS by 2001, 2340)



NRS 132.118 - Electronic signature defined.

Electronic signature means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(Added to NRS by 2001, 2340)



NRS 132.119 - Electronic will defined.

Electronic will means a testamentary document that complies with the requirements of NRS 133.085.

(Added to NRS by 2001, 2340)



NRS 132.120 - Estate defined.

Estate includes the property of the decedent or trust whose affairs are subject to this title as it is originally constituted and as it exists from time to time during administration.

(Added to NRS by 1999, 2251)



NRS 132.125 - Estate tax defined.

Estate tax means federal estate tax, including any interest and penalty thereon.

(Added to NRS by 1999, 2251)



NRS 132.130 - Executor defined.

Executor means a person nominated in a will and appointed by the court to execute the provisions of the will and administer the estate of the decedent.

(Added to NRS by 1999, 2251)



NRS 132.135 - Expenses of administration defined.

Expenses of administration means funeral expenses and expenses actually and properly incurred by a personal representative in the administration of an estate, plus the fees of the personal representative, any attorney retained by the personal representative and any other consultant engaged by him or her.

(Added to NRS by 1999, 2251)



NRS 132.140 - Family allowance defined.

Family allowance means the money allocated from the estate by the court pursuant to NRS 146.030.

(Added to NRS by 1999, 2251)



NRS 132.145 - Fiduciary defined.

Fiduciary includes a personal representative, guardian and trustee.

(Added to NRS by 1999, 2251)



NRS 132.150 - Gift defined.

Gift means a gratuitous transfer of property to a recipient for less than full market value.

(Added to NRS by 1999, 2251)



NRS 132.155 - Governing instrument defined.

Governing instrument means:

1. A deed, will, trust, insurance policy or annuity, designated as payable on death;

2. A security registered as transferable on death;

3. A pension, profit-sharing, retirement or similar benefit plan;

4. An instrument creating or exercising a power of appointment or a power of attorney; or

5. A dispositive, appointive or nominative instrument of any similar type.

(Added to NRS by 1999, 2251)



NRS 132.160 - Guardian defined.

Guardian means a person who has qualified as the guardian of a minor or incapacitated person pursuant to testamentary or judicial appointment, but does not include a guardian ad litem.

(Added to NRS by 1999, 2251)



NRS 132.165 - Heirs defined.

Heirs means persons, including the surviving spouse and the state, who are entitled by intestate succession to the property of a decedent.

(Added to NRS by 1999, 2251)



NRS 132.170 - Holographic will defined.

Holographic will means a testamentary document that complies with the requirements of NRS 133.090.

(Added to NRS by 1999, 2251)



NRS 132.175 - Incapacitated person defined.

Incapacitated person means a person who is impaired by reason of mental illness, mental deficiency, advanced age, disease, weakness of mind or any other cause except minority, to the extent of lacking sufficient understanding or capacity to make or communicate responsible decisions.

(Added to NRS by 1999, 2251)



NRS 132.180 - Interest defined.

Interest means:

1. The whole of any property, real or personal, legal or equitable, present or future, or any part thereof, or any other estate therein;

2. A power to appoint, consume, apply or expend property; or

3. Any other right, power, privilege or immunity relating to property.

(Added to NRS by 1999, 2251)



NRS 132.185 - Interested person defined.

1. Interested person includes, without limitation, an heir, devisee, child, spouse, creditor, settlor, beneficiary and any other person having a property right in or claim against a trust estate or the estate of a decedent, including, without limitation, the Director of the Department of Health and Human Services in any case in which money is owed to the Department of Health and Human Services as a result of the payment of benefits for Medicaid. The term includes a person having priority for appointment as a personal representative and other fiduciaries representing interested persons. The meaning as it relates to particular persons must be determined according to the particular purposes of, and matter involved in, a proceeding.

2. The term does not include:

(a) After a will has been admitted to probate, an heir, child or spouse who is not a beneficiary of the will, except for purposes of NRS 133.110, 133.160 and 137.080.

(b) A person with regard to a motion, petition or proceeding that does not affect an interest of that person.

(c) A creditor whose claim has not been accepted by the personal representative if the enforcement of the claim of the creditor is barred under the provisions of chapter 11 or 147 of NRS or any other applicable statute of limitation.

(Added to NRS by 1999, 2252; A 2007, 2395; 2011, 1435)



NRS 132.190 - Intestate defined.

Intestate, used as a noun, means a decedent who dies without leaving a will.

(Added to NRS by 1999, 2252)



NRS 132.195 - Intestate estate defined.

Intestate estate includes an estate where no will has been offered or admitted to probate as the last will and testament and an estate where the will does not distribute the entire estate.

(Added to NRS by 1999, 2252)



NRS 132.200 - Inventory defined.

Inventory means the description of assets required by NRS 144.040.

(Added to NRS by 1999, 2252)



NRS 132.205 - Issue defined.

Issue means children, grandchildren or more remote lineal descendants.

(Added to NRS by 1999, 2252)



NRS 132.210 - Joint tenants with right of survivorship defined.

Joint tenants with right of survivorship includes co-owners of property held under circumstances that entitle one or more to the whole of the property on the death of the other or others.

(Added to NRS by 1999, 2252)



NRS 132.215 - Lease defined.

Lease includes an oil, gas or other mineral lease.

(Added to NRS by 1999, 2252)



NRS 132.220 - Letters defined.

Letters includes letters testamentary, letters of administration, letters of administration with will annexed and letters of special administration.

(Added to NRS by 1999, 2252)



NRS 132.225 - Lien defined.

Lien means a charge upon property for the satisfaction of a debt, including an obligation not satisfied, a judgment, unpaid taxes and an unpaid obligation for materials or labor.

(Added to NRS by 1999, 2252)



NRS 132.230 - Minor defined.

Minor means a person who is under 18 years of age.

(Added to NRS by 1999, 2252)



NRS 132.235 - Mortgage defined.

Mortgage means a conveyance, agreement or arrangement in which property is encumbered or used as security.

(Added to NRS by 1999, 2252)



NRS 132.237 - Nonprobate transfer defined.

Nonprobate transfer has the meaning ascribed to it in NRS 111.721.

(Added to NRS by 2011, 1434)



NRS 132.240 - Notice defined.

Notice means information provided pursuant to NRS 155.010 or 155.020 or any other statute requiring advance information of an opportunity, obligation or the occurrence of an event.

(Added to NRS by 1999, 2252)



NRS 132.245 - Oath defined.

Oath means a form of attestation which affirms that the taker will faithfully perform the duties of a specified office.

(Added to NRS by 1999, 2252)



NRS 132.250 - Order defined.

Order includes a declaration, decree or judgment by a court and is a final judgment for all purposes, including an appeal under NRS 155.190.

(Added to NRS by 1999, 2252)



NRS 132.255 - Parent defined.

Parent includes any person entitled to take, or who would be entitled to take if the child died without a will, as a parent by intestate succession from the child whose relationship is in question and excludes any person who is a stepparent, foster parent or grandparent.

(Added to NRS by 1999, 2252)



NRS 132.260 - Person defined.

Person includes a natural person, organization, government or a governmental subdivision, agency or instrumentality.

(Added to NRS by 1999, 2252)



NRS 132.265 - Personal representative defined.

Personal representative includes an executor, an administrator, a successor personal representative, a special administrator and persons who perform substantially the same function under the law governing their status.

(Added to NRS by 1999, 2252)



NRS 132.270 - Petition defined.

Petition means a verified written request to the court for an order.

(Added to NRS by 1999, 2252)



NRS 132.275 - Probate defined.

Probate, used as a noun, means a legal proceeding in which the court has jurisdiction to administer, pay out and distribute the assets of a decedent to the persons entitled to them, including devisees, heirs, creditors and others.

(Added to NRS by 1999, 2253)



NRS 132.280 - Probate homestead defined.

Probate homestead means a homestead that can be set apart by the court pursuant to NRS 146.020.

(Added to NRS by 1999, 2253)



NRS 132.285 - Property defined.

Property means anything that may be the subject of ownership, and includes both real and personal property and any interest therein.

(Added to NRS by 1999, 2253)



NRS 132.287 - Record defined.

Record means information that is inscribed on a tangible medium, or that is stored in an electronic medium and is retrievable in perceivable form.

(Added to NRS by 2001, 2340)



NRS 132.290 - Right of representation defined.

Right of representation means the method of distributing property by which, through inheritance or succession, the descendants of a deceased heir take the same share or right in the estate of another person that their parent or other ancestor would have taken if living. A posthumous child is deemed living at the death of his or her parent.

(Added to NRS by 1999, 2253)



NRS 132.295 - Security defined.

Security includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas or mining title or lease or in payments out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation, any temporary or interim certificate, receipt or certificate of deposit for, or any warrant or right to subscribe to or purchase any of the foregoing.

(Added to NRS by 1999, 2253)



NRS 132.300 - Separate property defined.

Separate property has the meaning ascribed to it in NRS 123.130.

(Added to NRS by 1999, 2253)



NRS 132.305 - Settlement defined.

Settlement, in reference to the estate of a decedent, includes administration, distribution and closing.

(Added to NRS by 1999, 2253)



NRS 132.310 - Settlor defined.

Settlor means the person who creates a trust, however described in the trust instrument.

(Added to NRS by 1999, 2253)



NRS 132.315 - Special administrator defined.

Special administrator means a personal representative appointed pursuant to chapter 140 of NRS.

(Added to NRS by 1999, 2253)



NRS 132.320 - State defined.

State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 1999, 2253)



NRS 132.325 - Successor personal representative defined.

Successor personal representative means a personal representative, other than a special administrator, who is appointed to succeed a previously appointed personal representative.

(Added to NRS by 1999, 2253)



NRS 132.330 - Successors defined.

Successors means persons, other than creditors, who are entitled to property of a decedent under the terms of the decedent s will or pursuant to this title.

(Added to NRS by 1999, 2253)



NRS 132.335 - Tax defined.

Tax includes an income, property, excise, estate, gift or inheritance tax.

(Added to NRS by 1999, 2253)



NRS 132.340 - Testate estate defined.

Testate estate means an estate with respect to which a will has been offered and admitted to probate.

(Added to NRS by 1999, 2253)



NRS 132.345 - Testator defined.

Testator means a person who makes a will.

(Added to NRS by 1999, 2253)



NRS 132.350 - Trust defined.

Trust means an interest in property held by one person for the benefit of another, established by an instrument executed during the life of the settlor or by the settlor s will. The term includes an express trust, private or charitable, with additions thereto, wherever and however created. The term also includes a trust created or determined by judgment or decree under which the trust is to be administered in the manner of an express trust.

(Added to NRS by 1999, 2253)



NRS 132.355 - Trustee defined.

Trustee includes an original, additional or successor trustee, whether or not appointed or confirmed by a court.

(Added to NRS by 1999, 2254)



NRS 132.360 - Verification defined.

Verification means a declaration that a statement is true, made under oath or affirmation under penalty of perjury for false statement.

(Added to NRS by 1999, 2254)



NRS 132.365 - Ward and minor ward defined.

Ward means a person for whom a guardian has been appointed. A minor ward is one for whom a guardian has been appointed solely by reason of minority.

(Added to NRS by 1999, 2254)



NRS 132.370 - Will defined.

Will means a formal document that provides for the distribution of the property of a decedent upon the death of the decedent. The term includes a codicil and a testamentary instrument that merely appoints an executor, revokes or revises another will, nominates a guardian, or expressly excludes or limits the right of an individual or class to succeed to property of the decedent passing by intestate succession.

(Added to NRS by 1999, 2254)



NRS 132.380 - Terms: Writing or written.

As used in this title, unless the context otherwise requires, when the term writing or written is used in reference to a will, the term includes an electronic will.

(Added to NRS by 2001, 2340)






Chapter 133 - Wills

NRS 133.020 - Sound mind; age.

Every person of sound mind, over the age of 18 years, may, by last will, dispose of all his or her estate, real and personal, the same being chargeable with the payment of the testator s debts.

[1:61:1862; B 812; BH 3000; C 3071; RL 6202; NCL 9905] (NRS A 1957, 360)



NRS 133.040 - Valid wills: Requirements of writing, subscription, witnesses and attestation.

No will executed in this State, except such electronic wills or holographic wills as are mentioned in this chapter, is valid unless it is in writing and signed by the testator, or by an attending person at the testator s express direction, and attested by at least two competent witnesses who subscribe their names to the will in the presence of the testator.

[3:61:1862; A 1915, 36; 1919 RL 6204; NCL 9907] (NRS A 1999, 2254; 2001, 2341)



NRS 133.045 - Disposition of certain tangible personal property by reference to list or statement; requirements.

1. Whether or not the provisions relating to electronic wills and holographic wills apply, a will may refer to a written statement or list, including, without limitation, a written statement or list contained in an electronic record, to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money, evidences of indebtedness, documents of title, securities and property used in a trade or business.

2. To be admissible as evidence of the intended disposition, the statement or list must contain:

(a) The date of its execution.

(b) A title indicating its purpose.

(c) A reference to the will to which it relates.

(d) A reasonably certain description of the items to be disposed of and the names of the devisees.

(e) The testator s handwritten signature or electronic signature.

3. The statement or list may be:

(a) Referred to as a writing to be in existence at the time of the testator s death.

(b) Prepared before or after the execution of the will.

(c) Altered by the testator after its preparation.

(d) A writing which has no significance apart from its effect upon the dispositions made by the will.

(Added to NRS by 1983, 198; A 1999, 2254; 2001, 2341)



NRS 133.050 - Attesting witnesses may sign self-proving declarations or affidavits to be attached to will.

1. Any attesting witness to a will may sign a declaration under penalty of perjury or an affidavit before any person authorized to administer oaths in or out of the State, stating such facts as the witness would be required to testify to in court to prove the will. The declaration or affidavit must be written on the will or, if that is impracticable, on some paper attached thereto. The sworn statement of any witness so taken must be accepted by the court as if it had been taken before the court.

2. The affidavit described in subsection 1 may be in substantially the following form:

State of Nevada }

}ss.

County of................................ }

(Date)............................................................

Then and there personally appeared ................ and ................., who, being duly sworn, depose and say: That they witnessed the execution of the foregoing will of the testator, ................; that the testator subscribed the will and declared it to be his or her last will and testament in their presence; that they thereafter subscribed the will as witnesses in the presence of the testator and in the presence of each other and at the request of the testator; and that the testator at the time of the execution of the will appeared to them to be of full age and of sound mind and memory.

.......................................................................

Affiant

.......................................................................

Affiant

Subscribed and sworn to before me

this ...... day of the month of ...... of the year ......

..................................................................

Notary Public

3. The declaration described in subsection 1 may be in substantially the following form:

Under penalty of perjury pursuant to the law of the State of Nevada, the undersigned, .................... and ...................., declare that the following is true of their own knowledge: That they witnessed the execution of the foregoing will of the testator, ........................; that the testator subscribed the will and declared it to be his or her last will and testament in their presence; that they thereafter subscribed the will as witnesses in the presence of the testator and in the presence of each other and at the request of the testator; and that the testator at the time of the execution of the will appeared to them to be of full age and of sound mind and memory.

Dated this ......... day of ................, ............

................................................. Declarant

................................................. Declarant

[Part 1:21:1953] + [2:21:1953] (NRS A 1985, 1212; 1999, 2255; 2001, 164, 2342)



NRS 133.055 - Signature affixed to self-proving affidavit or declaration that is attached to will considered signature affixed to will.

A signature affixed to a self-proving affidavit or a self-proving declaration that is attached to a will and executed at the same time as the will is considered a signature affixed to the will if necessary to prove the execution of the will.

(Added to NRS by 1997, 1485; A 1999, 2255; 2003, 2508)



NRS 133.060 - Devise to subscribing witness.

All devises in a will to a subscribing witness are void unless there are two other competent subscribing witnesses to the will.

[Part 4:61:1862; B 815; BH 3003; C 3074; RL 6205; NCL 9908] (NRS A 1999, 2255)



NRS 133.065 - Devise and appointment may be conditional.

Except to the extent that it violates public policy, a testator may:

1. Make a devise conditional upon a devisee s action or failure to take action or upon the occurrence or nonoccurrence of one or more specified events; and

2. Specify the conditions or actions which would disqualify a person from serving or which would constitute cause for removal of a person who is serving in any capacity under the will, including, without limitation, as a personal representative, guardian or trustee.

(Added to NRS by 2011, 1435)



NRS 133.070 - Creditors as witnesses.

A mere charge on the estate of the testator for the payment of debts shall not prevent the creditors of the testator from being competent witnesses to his or her will.

[Part 4:61:1862; B 815; BH 3003; C 3074; RL 6205; NCL 9908]



NRS 133.080 - Foreign execution.

1. Except as otherwise provided in chapter 133A of NRS, if in writing and subscribed by the testator, a last will and testament executed outside this State in the manner prescribed by the law, either of the state where executed or of the testator s domicile, shall be deemed to be legally executed, and is of the same force and effect as if executed in the manner prescribed by the law of this State.

2. This section must be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

3. As used in this section, subscribed includes, without limitation, placing an electronic signature on an electronic will.

[1:36:1915; 1919 RL p. 3373; NCL 9929] + [2:36:1915; 1919 RL p. 3374; NCL 9930] (NRS A 1999, 2256; 2001, 2343; 2009, 250)



NRS 133.085 - Electronic will.

1. An electronic will is a will of a testator that:

(a) Is written, created and stored in an electronic record;

(b) Contains the date and the electronic signature of the testator and which includes, without limitation, at least one authentication characteristic of the testator; and

(c) Is created and stored in such a manner that:

(1) Only one authoritative copy exists;

(2) The authoritative copy is maintained and controlled by the testator or a custodian designated by the testator in the electronic will;

(3) Any attempted alteration of the authoritative copy is readily identifiable; and

(4) Each copy of the authoritative copy is readily identifiable as a copy that is not the authoritative copy.

2. Every person of sound mind over the age of 18 years may, by last electronic will, dispose of all of his or her estate, real and personal, but the estate is chargeable with the payment of the testator s debts.

3. An electronic will that meets the requirements of this section is subject to no other form, and may be made in or out of this State. An electronic will is valid and has the same force and effect as if formally executed.

4. An electronic will shall be deemed to be executed in this State if the authoritative copy of the electronic will is:

(a) Transmitted to and maintained by a custodian designated in the electronic will at the custodian s place of business in this State or at the custodian s residence in this State; or

(b) Maintained by the testator at the testator s place of business in this State or at the testator s residence in this State.

5. The provisions of this section do not apply to a trust other than a trust contained in an electronic will.

6. As used in this section:

(a) Authentication characteristic means a characteristic of a certain person that is unique to that person and that is capable of measurement and recognition in an electronic record as a biological aspect of or physical act performed by that person. Such a characteristic may consist of a fingerprint, a retinal scan, voice recognition, facial recognition, a digitized signature or other authentication using a unique characteristic of the person.

(b) Authoritative copy means the original, unique, identifiable and unalterable electronic record of an electronic will.

(c) Digitized signature means a graphical image of a handwritten signature that is created, generated or stored by electronic means.

(Added to NRS by 2001, 2340)



NRS 133.090 - Holographic will.

1. A holographic will is a will in which the signature, date and material provisions are written by the hand of the testator, whether or not it is witnessed or notarized. It is subject to no other form, and may be made in or out of this State.

2. Every person of sound mind over the age of 18 years may, by last holographic will, dispose of all of the estate, real or personal, but the estate is chargeable with the payment of the testator s debts.

3. Such wills are valid and have the same force and effect as if formally executed.

[Part 1:111:1895; A 1941, 389; 1931 NCL 9926] + [2:111:1895; C 3093; RL 6224; NCL 9927] (NRS A 1959, 21; 1999, 2256)



NRS 133.100 - Nuncupative or oral will invalid.

A nuncupative or oral will is not valid.

[5:61:1862; B 816; BH 3004; C 3075; RL 6206; NCL 9909] (NRS A 1999, 2256)



NRS 133.110 - Revocation by marriage; effect upon rights of surviving spouse; effect of such rights on remaining provisions of will.

1. If a person marries after making a will and the spouse survives the maker, the will is revoked as to the spouse, unless:

(a) Provision has been made for the spouse by marriage contract;

(b) The spouse is provided for in the will, or in such a way mentioned therein as to show an intention not to make such provision; or

(c) The spouse is provided for by a transfer of property outside of the will and it appears that the maker intended the transfer to be in lieu of a testamentary provision.

2. When a will is revoked as to the spouse pursuant to subsection 1:

(a) The spouse is entitled to the same share in the estate of the deceased spouse as if the deceased spouse had died intestate; and

(b) The remaining provisions of the will remain intact to the extent those provisions are not inconsistent with paragraph (a), including, without limitation, any provision concerning the appointment of a personal representative.

[10:61:1862; A 1947, 84; 1943 NCL 9914] (NRS A 2009, 1623)



NRS 133.115 - Revocation of provisions in favor of former spouse on divorce or annulment; exceptions.

Divorce or annulment of the marriage of the testator revokes every devise, beneficial interest or designation to serve as personal representative given to the testator s former spouse in a will executed before the entry of the decree of divorce or annulment unless otherwise:

1. Provided in a property or separation agreement which is approved by the court in the divorce or annulment proceedings; or

2. Ordered by the court in the divorce or annulment proceedings,

and the will takes effect in the same manner as if the former spouse had died before the testator.

(Added to NRS by 1967, 804; A 1999, 2257)



NRS 133.120 - Other means of revocation.

1. A written will may only be revoked by:

(a) Burning, tearing, cancelling or obliterating the will, with the intention of revoking it, by the testator, or by some person in the presence and at the direction of the testator; or

(b) Another will or codicil in writing, executed as prescribed in this chapter.

2. This section does not prevent the revocation implied by law from subsequent changes in the condition or circumstances of the testator.

[8:61:1862; B 819; BH 3007; C 3078; RL 6209; NCL 9912] (NRS A 1999, 2257)



NRS 133.130 - Effect of revocation of subsequent will.

If, after the making of any will, the testator executes a second will, the destruction, cancellation or revocation of the second will does not revive the first will, unless it appears by the terms of the revocation that it was the intention to revive and give effect to the first will, or unless, after the destruction, cancellation or revocation, the first will is reexecuted.

[9:61:1862; B 820; BH 3008; C 3079; RL 6210; NCL 9913] (NRS A 1999, 2257)



NRS 133.140 - Agreements of testator.

A bond, covenant or agreement made by a testator to convey any property devised in any will previously made is not a revocation of the previous devise, but the property passes by the devise, subject to the same remedies on the bond, covenant or agreement, for the specific performance or otherwise, against the devisee, as might be had by law against the heirs of the testator, if the property had descended to them.

[12:61:1862; B 823; BH 3011; C 3082; RL 6213; NCL 9916] (NRS A 1999, 2257)



NRS 133.150 - Charges or encumbrances upon estate.

A charge or encumbrance upon any estate, for the purpose of securing the payment of money, or the performance of any covenant or agreement, is not a revocation of a will relating to the same estate which was previously executed, but the devises therein contained pass subject to the charge or encumbrance.

[13:61:1862; B 824; BH 3012; C 3083; RL 6214; NCL 9917] (NRS A 1999, 2257)



NRS 133.155 - Specific devise passes subject to mortgage or lien existing on date of death.

A specific devise passes subject to any mortgage or lien existing on the date of death, without right of exoneration, regardless of a general directive in the will to pay debts.

(Added to NRS by 1997, 1485; A 1999, 2258)



NRS 133.160 - Rights of child born after making of will by parent of child; effect of such rights on remaining provisions of will.

1. When a child is born after the making of a will by a parent of that child and no provision is made for the child in the will, the child is entitled to the same share in the estate of the testator as if the testator had died intestate, unless:

(a) It is apparent from the will that it was the intention of the testator that no provision should be made for that child; or

(b) The testator provided for the omitted child by a transfer of property outside of the will and it appears that the testator intended the transfer to be in lieu of a testamentary provision.

2. If, pursuant to subsection 1, a child is entitled to take the same share in the estate of the testator as if the testator had died intestate, the remaining provisions of the will remain intact to the extent those provisions are not inconsistent with this subsection, including, without limitation, any provision concerning the appointment of a personal representative.

[14:61:1862; B 825; BH 3013; C 3084; RL 6215; NCL 9918] (NRS A 1999, 2258; 2009, 1624)



NRS 133.170 - Omission of child or grandchild presumed intentional; rights of child or grandchild if omission found unintentional.

When the child of a testator or the issue of a deceased child of a testator is omitted from the testator s will, it must be presumed that the omission was intentional. Should the court find that the omission was unintentional, the child, or the issue of the deceased child, is entitled to the same share in the estate of the testator as if the testator had died intestate.

[15:61:1862; B 826; BH 3014; C 3085; RL 6216; NCL 9919] (NRS A 1957, 155; 1999, 2258)



NRS 133.180 - Sources of unmentioned child s share.

When any share of the estate of a testator is assigned to a child born after the making of a will, or to a child or the issue of a child omitted in the will, as mentioned in NRS 133.160 and 133.170, the share must first be taken from the estate not disposed of by the will, if any. If that is not sufficient, so much as is necessary must be taken from all the devisees in proportion to the value they may respectively receive under the will, unless the obvious intention of the testator in relation to some specific devise or other provision in the will would thereby be defeated. In that case, the specific devise or provision may be exempted from the apportionment, and a different apportionment, consistent with the intention of the testator, may be adopted.

[16:61:1862; B 827; BH 3015; C 3086; RL 6217; NCL 9920] (NRS A 1999, 2258)



NRS 133.190 - Effect of advancements.

If the child or children, or their descendants, so unprovided for, have had an equal proportion of the testator s estate bestowed upon them in the testator s lifetime, by way of an advancement, as provided in NRS 151.120, they take nothing under NRS 133.160, 133.170 and 133.180.

[17:61:1862; B 828; BH 3016; C 3087; RL 6218; NCL 9921] (NRS A 1999, 2258)



NRS 133.200 - Death of beneficiary.

In the absence of a provision in the will to the contrary, if any beneficiary who is a descendant of the testator dies before the testator, leaving lineal descendants, the property, share or beneficial interest that would have been distributed or allocated to that deceased beneficiary must be distributed or allocated to that beneficiary s descendants then living, by right of representation, to be distributed under the same terms that would have applied to the deceased beneficiary.

[18:61:1862; A 1937, 48; 1931 NCL 9922] (NRS A 1999, 2258; 2011, 1435)



NRS 133.210 - Devise of real property.

Every devise of real property in any will conveys all the estate of the testator therein which could lawfully be devised, unless it clearly appears by the will that the testator intended to convey a lesser estate.

[19:61:1862; B 830; BH 3018; C 3089; RL 6220; NCL 9923] (NRS A 1999, 2259)



NRS 133.220 - Interests acquired after execution of will.

Any estate, right or interest in real property acquired by the testator after the making of a will passes thereby in like manner as if it had been acquired before the time of making the will, if that manifestly appears by the will to have been the intention of the testator.

[20:61:1862; B 831; BH 3019; C 3090; RL 6221; NCL 9924] (NRS A 1960, 423; 1999, 2259)






Chapter 133A - International Wills (Uniform Act)

NRS 133A.010 - Short title.

This chapter may be cited as the Uniform International Wills Act.

(Added to NRS by 2009, 248)



NRS 133A.020 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 133A.030 and 133A.040 have the meanings ascribed to them in those sections.

(Added to NRS by 2009, 248)



NRS 133A.030 - Authorized person defined.

Authorized person and person authorized to act in connection with international wills mean a person who, by NRS 133A.120 or by the laws of the United States, including members of the diplomatic and consular service of the United States designated by Foreign Service Regulations, is empowered to supervise the execution of international wills.

(Added to NRS by 2009, 248)



NRS 133A.040 - International will defined.

International will means a will executed in conformity with NRS 133A.050 to 133A.080, inclusive.

(Added to NRS by 2009, 248)



NRS 133A.050 - Validity.

1. A will is valid as regards form, irrespective particularly of the place where it is made, of the location of the assets and of the nationality, domicile or residence of the testator, if it is made in the form of an international will complying with the requirements of this chapter.

2. The invalidity of the will as an international will does not affect its formal validity as a will of another kind.

3. This chapter does not apply to the form of testamentary dispositions made by two or more persons in one instrument.

(Added to NRS by 2009, 249)



NRS 133A.060 - Requirements.

1. The will must be made in writing. It need not be written by the testator. It may be written in any language, by hand or by any other means.

2. The testator shall declare in the presence of two witnesses and of a person authorized to act in connection with international wills that the document is the testator s will and that he or she knows the contents thereof. The testator need not inform the witnesses, or the authorized person, of the contents of the will.

3. In the presence of the witnesses, and of the authorized person, the testator shall sign the will or, if the testator has previously signed it, shall acknowledge his or her signature.

4. When the testator is unable to sign, the absence of his or her signature does not affect the validity of the international will if the testator indicates the reason for his or her inability to sign and the authorized person makes note thereof on the will. In these cases, it is permissible for any other person present, including the authorized person or one of the witnesses, at the direction of the testator, to sign the testator s name for the testator, if the authorized person makes note of this also on the will, but it is not required that any person sign the testator s name for the testator.

5. The witnesses and the authorized person shall there and then attest the will by signing in the presence of the testator.

(Added to NRS by 2009, 249)



NRS 133A.070 - Additional requirements.

1. The signatures must be placed at the end of the will. If the will consists of several sheets, each sheet must be signed by the testator or, if the testator is unable to sign, by the person signing on his or her behalf or, if there is no such person, by the authorized person. In addition, each sheet must be numbered.

2. The date of the will must be the date of its signature by the authorized person. That date must be noted at the end of the will by the authorized person.

3. The authorized person shall ask the testator whether he or she wishes to make a declaration concerning the safekeeping of the will. If so, and at the express request of the testator, the place where the testator intends to have the will kept must be mentioned in the certificate provided for in NRS 133A.080.

4. A will executed in compliance with NRS 133A.060 is not invalid merely because it does not comply with this section.

(Added to NRS by 2009, 249)



NRS 133A.080 - Certificate.

The authorized person shall attach to the will a certificate to be signed by him or her establishing that the requirements of this chapter for valid execution of an international will have been complied with. The authorized person shall keep a copy of the certificate and deliver another to the testator. The certificate must be in substantially the following form:

CERTIFICATE

(Convention of October 26, 1973)

I, __________ (name, address and capacity), a person authorized to act in connection with international wills, certify that on __________ (date) at __________ (place), __________ (testator name, address, date and place of birth), in my presence and that of the witnesses:

(a) __________ (name, address, date and place of birth); and

(b) __________ (name, address, date and place of birth),

has declared that the attached document is his or her will and that he or she knows the contents thereof.

I furthermore certify that:

(a) In my presence and in that of the witnesses:

(1) The testator has signed the will or has acknowledged his or her signature previously affixed.

*(2) Following a declaration of the testator stating that he or she was unable to sign his or her will for the following reason, __________, I have mentioned this declaration on the will *and the signature has been affixed by __________ (name and address).

(b) The witnesses and I have signed the will.

*(c) Each page of the will has been signed by __________ and numbered.

(d) I have satisfied myself as to the identity of the testator and of the witnesses as designated above.

(e) The witnesses met the conditions requisite to act as such according to the law under which I am acting.

*(f) The testator has requested me to include the following statement concerning the safekeeping of his or her will:

__________

PLACE OF EXECUTION

DATE

SIGNATURE and, if necessary, SEAL

*To be completed if appropriate

(Added to NRS by 2009, 249)



NRS 133A.090 - Effect of certificate.

In the absence of evidence to the contrary, the certificate of the authorized person is conclusive of the formal validity of the instrument as a will under this chapter. The absence or irregularity of a certificate does not affect the formal validity of a will under this chapter.

(Added to NRS by 2009, 250)



NRS 133A.100 - Revocation.

An international will is subject to the ordinary rules of revocation of wills.

(Added to NRS by 2009, 250)



NRS 133A.110 - Source and construction.

NRS 133A.020 to 133A.100, inclusive, derive from Annex to Convention of October 26, 1973, Providing a Uniform Law on the Form of an International Will. In interpreting and applying this chapter, regard must be given to its international origin and to the need for uniformity in its interpretation.

(Added to NRS by 2009, 250)



NRS 133A.120 - Persons authorized to act in relation to international will; eligibility; recognition by authorizing agency.

Persons who have been admitted to practice law before the courts of this State and who are in good standing as active law practitioners in this State are hereby declared to be authorized persons in relation to international wills.

(Added to NRS by 2009, 250)






Chapter 134 - Succession

NRS 134.005 - Applicability of chapter as between spouses with premarital agreement.

The provisions of this chapter do not apply to the extent that they are inconsistent with the provisions of a premarital agreement which was executed by the decedent and the surviving spouse of the decedent and which is enforceable pursuant to chapter 123A of NRS.

(Added to NRS by 1981, 779; A 1989, 1008; 1999, 1356)



NRS 134.010 - Vesting upon death of spouse; applicability of chapter only to separate property.

If a decedent leaves a surviving spouse:

1. Community property with right of survivorship vests in accordance with the right of survivorship;

2. All other community property vests as provided in NRS 123.250; and

3. The provisions of this chapter apply only to the separate property of the decedent.

[Part 1:198:1937; 1931 NCL 3395.01] (NRS A 1957, 361; 1999, 1356)



NRS 134.030 - Descent and distribution.

If a decedent dies intestate and has title to any estate which is the separate property of the decedent and which is not otherwise limited by contract, the estate descends and must be distributed, subject to the payment of the debts of the decedent, in the manner provided in NRS 134.040 to 134.120, inclusive.

[Part 297:107:1941; A 1945, 349; 1943 NCL 9882.297] (NRS A 1981, 779; 1999, 1356; 2003, 2508)



NRS 134.040 - Surviving spouse and issue.

1. If the decedent leaves a surviving spouse and only one child, or the lawful issue of one child, the estate goes one-half to the surviving spouse and one-half to the child or the issue of the child.

2. If the decedent leaves a surviving spouse and more than one child living, or a child and the lawful issue of one or more deceased children, the estate goes one-third to the surviving spouse and the remainder in equal shares to the children and the lawful issue of any deceased child by right of representation.

[Part 297:107:1941; A 1945, 349; 1943 NCL 9882.297] (NRS A 1999, 2259)



NRS 134.050 - Surviving spouse and no issue; no surviving spouse or issue but parent.

1. If the decedent leaves no issue, the estate goes one-half to the surviving spouse, one-fourth to the father of the decedent and one-fourth to the mother of the decedent, if both are living. If both parents are not living, one-half to either the father or the mother then living.

2. If the decedent leaves no issue, or father or mother, one-half of the separate property of the decedent goes to the surviving spouse and the other one-half goes in equal shares to the brothers and sisters of the decedent.

3. If the decedent leaves no issue or surviving spouse, the estate goes one-half to the father of the decedent and one-half to the mother of the decedent, if both are living. If both parents are not living, the whole estate goes to either the father or the mother then living.

4. If the decedent leaves no issue, father, mother, brother or sister, or children of any issue, all of the separate property of the decedent goes to the surviving spouse.

[Part 297:107:1941; A 1945, 349; 1943 NCL 9882.297] (NRS A 1999, 2259)



NRS 134.060 - No issue, surviving spouse or parent but sibling.

If there is no issue, surviving spouse, or father or mother, then the estate goes in equal shares to the brothers and sisters of the decedent and to the lawful issue of any deceased brother or sister by right of representation as follows:

1. To the brothers and sisters, each a share; and

2. To the lawful issue of each deceased brother and sister, by right of representation, the same share that the parent would have received if the parent had been living at the time of the death of the decedent.

[Part 297:107:1941; A 1945, 349; 1943 NCL 9882.297] (NRS A 1999, 2260; 2007, 895; 2009, 1624)



NRS 134.070 - No issue, surviving spouse or immediate family.

If the decedent leaves no issue, surviving spouse, or father or mother, and no brother or sister living at the time of death, the estate goes to the next of kin in equal degree, except that if there are two or more collateral kindred in equal degree, but claiming through different ancestors, those who claim through the nearest ancestors are preferred to those who claim through ancestors more remote.

[Part 297:107:1941; A 1945, 349; 1943 NCL 9882.297] (NRS A 1999, 2260; 2001, 2343)



NRS 134.080 - Unmarried minor decedent without issue or sibling but issue of sibling.

At the death of a child who is under age, who is without issue and who has not been married, all the other children of the parent being also dead, if any of the other children left issue, the estate that came to the child by inheritance from the parent descends to all the issue of the other children of the same parent, and if all the issue are in the same degree of kindred to the child, they are entitled to share the estate equally; otherwise, they are entitled to take according to the right of representation.

[Part 297:107:1941; A 1945, 349; 1943 NCL 9882.297] (NRS A 1999, 2260; 2001, 2343; 2003, 2508)



NRS 134.085 - Unmarried minor decedent without issue but sibling or issue of sibling.

If any person dies leaving several children, or leaving a child and issue of one or more children, and any such surviving child dies under age, without issue and not having been married, all the estate that came to the deceased child by inheritance from the deceased parent descends in equal shares to the other children of the same parent, and to the issue of any other children of the same parent who may have died, by right of representation.

(Added to NRS by 2003, 2508)



NRS 134.090 - No surviving spouse but issue.

If the decedent leaves no surviving spouse, but there is a child or children, the estate, if there is only one child, all goes to that child. If there is more than one child, the estate goes to all the children of the decedent, to share and share alike.

[Part 297:107:1941; A 1945, 349; 1943 NCL 9882.297] (NRS A 1999, 2260)



NRS 134.100 - No surviving spouse but issue and children of issue.

If the decedent leaves no surviving spouse, but there is a child or children and the lawful issue of a child or children, the estate goes to the child or children and lawful issue of the child or children by right of representation as follows: To the child or children, each a share and to the lawful issue of each deceased child, by right of representation, the same share that the parent would have received if the parent had been living at the time of the death of the decedent.

[Part 297:107:1941; A 1945, 349; 1943 NCL 9882.297] (NRS A 1999, 2260)



NRS 134.110 - No surviving spouse or issue but children of issue.

If the decedent leaves no surviving spouse, or child or children, but there is the lawful issue of a child or children, all the estate descends and must be distributed to the lawful issue of the child or children by right of representation, and this rule applies to the lawful issue of all such children, and to the lawful issue ad infinitum.

[Part 297:107:1941; A 1945, 349; 1943 NCL 9882.297] (NRS A 1999, 2261)



NRS 134.120 - Escheat.

If the decedent leaves no surviving spouse or kindred, the estate escheats to the State for educational purposes.

[Part 297:107:1941; A 1945, 349; 1943 NCL 9882.297] (NRS A 1999, 2261)



NRS 134.150 - Degree of kindred.

The degrees of kindred shall be computed according to the rules of the civil law.

[Part 300:107:1941; 1931 NCL 9882.300]



NRS 134.160 - Kindred of half blood.

Kindred of the half blood inherit equally with those of the whole blood in the same degree, unless the inheritance comes to the decedent by descent or devise from an ancestor, in which case all those who are not of the blood of the ancestor are excluded from the inheritance.

[Part 300:107:1941; 1931 NCL 9882.300] (NRS A 1999, 2261)



NRS 134.190 - Adopted child.

An adopted child and his or her adoptive parents or their relatives shall inherit as provided in NRS 127.160.

[Part 16:332:1953]



NRS 134.210 - Vesting of estate if both spouses die intestate.

Whenever one spouse dies intestate, leaving heirs, if the other spouse dies intestate after the first spouse, without heirs, leaving property, the estate of the second spouse to die vests in the heirs of the first spouse to die, subject to expenses of administration and payment of legal debts against the estate.

[321:107:1941; 1931 NCL 9882.321] (NRS A 1981, 520; 1999, 2261)






Chapter 135 - Simultaneous Death (Uniform Act)

NRS 135.010 - Short title.

This chapter may be cited as the Uniform Simultaneous Death Act.

[9:44:1949; 1943 NCL 9885.09]



NRS 135.020 - Insufficient evidence of survivorship.

Where the title to property or the devolution thereof depends upon priority of death and there is insufficient evidence that the persons died otherwise than simultaneously, the property of each person must be disposed of as if that person had survived, except as provided otherwise in this chapter.

[1:44:1949; 1943 NCL 9885.01] (NRS A 1999, 2261)



NRS 135.030 - Beneficiaries of another person s disposition of property.

Where two or more beneficiaries are designated to take successively by reason of survivorship under another person s disposition of property and there is insufficient evidence that these beneficiaries died otherwise than simultaneously, the property thus disposed of must be divided into as many equal portions as there are successive beneficiaries and these portions must be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.

[2:44:1949; 1943 NCL 9885.02] (NRS A 1999, 2261)



NRS 135.040 - Joint tenants or spouses holding title to community property with right of survivorship.

Where there is insufficient evidence that two joint tenants or spouses holding title to community property with right of survivorship died otherwise than simultaneously, the property so held must be distributed one-half as if one had survived and one-half as if the other had survived. If there are more than two joint tenants and all of them have so died, the property thus distributed must be in the proportion that one bears to the whole number of joint tenants.

[3:44:1949; 1943 NCL 9885.03] (NRS A 1999, 2261)



NRS 135.050 - Insurance policies.

Where the insured and the beneficiary in a policy of life or accident insurance have died and there is insufficient evidence that they died otherwise than simultaneously, the proceeds of the policy must be distributed as if the insured had survived the beneficiary.

[4:44:1949; 1943 NCL 9885.04] (NRS A 1999, 2262)



NRS 135.060 - Community property.

Except as otherwise provided in NRS 135.050 or in a premarital agreement between spouses which is enforceable pursuant to chapter 123A of NRS, where both spouses have died, leaving community property, and there is insufficient evidence that they died otherwise than simultaneously, one-half of all the community property must be distributed as if one spouse had survived and the other one-half thereof must be distributed as if the other spouse had survived.

[5:44:1949; 1943 NCL 9885.05] (NRS A 1989, 1009; 1999, 2262)



NRS 135.080 - Chapter does not apply if decedent provides otherwise.

This chapter does not apply in the case of wills, living trusts, deeds, or contracts in which provision has been made for distribution of property different from the provisions of this chapter.

[7:44:1949; 1943 NCL 9885.07] (NRS A 1999, 2262)



NRS 135.090 - Uniformity of interpretation.

This chapter shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact it.

[8:44:1949; 1943 NCL 9885.08]






Chapter 136 - Probate of Wills and Petitions for Letters

NRS 136.010 - Resident decedent; nonresident decedent.

1. Wills may be proved and letters granted in the county where the decedent was a resident at the time of death, whether death occurred in that county or elsewhere, and the district court of that county has exclusive jurisdiction of the settlement of such estates, whether the estate is in one or more counties.

2. The estate of a nonresident decedent may be settled by the district court of any county in which any part of the estate is located. The district court to which application is first made has exclusive jurisdiction of the settlement of estates of nonresidents.

[1:107:1941; 1931 NCL 9882.01] (NRS A 1999, 2262)



NRS 136.020 - Disqualified judge.

A district judge shall not admit any will to probate, or grant letters in any case where the judge is:

1. Interested as next of kin to the decedent.

2. A devisee under the will.

3. Named as personal representative or trustee in the will.

4. A witness to the will.

[96:107:1941; 1931 NCL 9882.96] (NRS A 1999, 2262)



NRS 136.030 - Disqualified judge required to transfer proceedings to qualified judge; duties, powers and jurisdiction of qualified judge.

1. If a district judge, who would otherwise be authorized to act, is precluded from acting from the causes mentioned in NRS 136.020, or if the judge is interested in any manner, the judge shall transfer all proceedings in the matter of the estate to another judge of the same county, if there is one, who is not disqualified to act in the settlement of the estate, or the judge shall request a judge of another district to hold the court in the other county.

2. The judge to whom the matter is transferred or the other district judge shall hold court and is vested with all the powers of the court and judge so disqualified, and retains jurisdiction as to all subsequent proceedings in regard to the estate.

[Part 97:107:1941; 1931 NCL 9882.97] (NRS A 1999, 2262)



NRS 136.040 - Transfer of proceedings back to original court.

If, before the administration of any estate transferred as provided in NRS 136.030 is closed, another person becomes judge of the court in which the proceeding was originally commenced who is not disqualified to act in the settlement of the estate, and the causes for which the proceeding was transferred no longer exist, any interested person may have the proceeding returned to the judge who succeeded the disqualified judge, by filing a petition setting forth these facts and moving the court to grant the petition. If these facts are satisfactorily shown, the court must make an order transferring the proceeding back to the judge who is not disqualified.

[Part 97:107:1941; 1931 NCL 9882.97] (NRS A 1999, 2263)



NRS 136.050 - Delivery of will after death; liability for nondelivery.

1. Any person having possession of a will shall, within 30 days after knowledge of the death of the person who executed the will, deliver it to the clerk of the district court which has jurisdiction of the case or to the personal representative named in the will.

2. Any person named as personal representative in a will shall, within 30 days after the death of the testator, or within 30 days after knowledge of being named, present the will, if in possession of it, to the clerk of the court.

3. Every person who neglects to perform any of the duties required in subsections 1 and 2 without reasonable cause is liable to every person interested in the will for the damages the interested person may sustain by reason of the neglect.

[2:107:1941; 1931 NCL 9882.02] + [3:107:1941; 1931 NCL 9882.03] + [4:107:1941; 1931 NCL 9882.04] (NRS A 1999, 2263)



NRS 136.060 - Order to produce will; penalty for failure to comply with order.

1. If it is alleged in any petition that the will of a decedent is in the possession of a third person, and the court is satisfied that the allegation is correct, an order must be issued and served upon the person having possession of the will, requiring that person to produce it at a time to be named in the order.

2. Any person having the possession of a will who neglects or refuses to produce it in obedience to such an order may, by warrant from the court, be committed to the county jail, and be kept in close confinement until the person produces the will. The court may make all other necessary orders at chambers to enforce the production of the will.

[8:107:1941; 1931 NCL 9882.08] + [9:107:1941; 1931 NCL 9882.09] (NRS A 1999, 2263)



NRS 136.070 - Persons qualified to petition for probate.

1. A personal representative or devisee named in a will, or any other interested person, may, at any time after the death of the testator, petition the court having jurisdiction to have the will proved, whether the will is in the possession of that person or not, or is lost or destroyed, or is beyond the jurisdiction of the State.

2. A personal representative named in a will, though not in possession of the will, may present a petition to the district court having jurisdiction, requesting that the person in possession of the will be required to produce it so that it may be admitted to probate and letters may be issued.

[6:107:1941; 1931 NCL 9882.06] + [7:107:1941; 1931 NCL 9882.07] (NRS A 1999, 2263)



NRS 136.090 - Petition for probate: Requirements; effect of defect.

1. A petition for the probate of a will and issuance of letters must state:

(a) The jurisdictional facts;

(b) Whether the person named as personal representative consents to act or renounces the right to letters;

(c) The names and residences of the heirs, next of kin and devisees of the decedent, the age of any heir, next of kin or devisee who is a minor, and the relationship of the heirs and next of kin to the decedent, so far as known to the petitioner;

(d) The character and estimated value of the property of the estate;

(e) The name of the person for whom letters are requested, and whether the person has been convicted of a felony; and

(f) The name of any devisee who is deceased.

2. No defect of form or in the statement of jurisdictional facts actually existing voids the probate of a will.

[5:107:1941; 1931 NCL 9882.05] (NRS A 1975, 1766; 1985, 2036; 1999, 2264; 2009, 1624)



NRS 136.100 - Petition for probate: Clerk to set for hearing; notice of hearing.

1. A petition for the probate of a will and for the issuance of letters must be signed by the party petitioning, or the attorney for the petitioner, and filed with the clerk of the court, who shall set the petition for hearing.

2. The petitioner shall give notice of the hearing for the period and in the manner provided in NRS 155.020 to the heirs of the testator and the devisees named in the will, to all persons named as personal representatives who are not petitioning and to the Director of the Department of Health and Human Services. The notice must be substantially in the form provided in that section.

[11:107:1941; 1931 NCL 9882.11] (NRS A 1975, 1767; 1995, 2571; 1999, 2264; 2003, 880)



NRS 136.120 - Service of petition when petition presented by person other than named personal representative or by fewer than all named personal representatives.

If a petition for probate is presented by any person other than the personal representative named in the will, or if it is presented by fewer than all of the personal representatives named in the will, the petition must be served upon the personal representatives not joining in the petition.

[13:107:1941; 1931 NCL 9882.13] (NRS A 1999, 2264)



NRS 136.130 - Attesting witnesses to will subpoenaed; unnecessary where self-proving affidavits.

1. The clerk shall issue subpoenas to the subscribing witnesses to a will if they reside in the county.

2. No subpoenas to subscribing witnesses need be issued if the affidavits mentioned in NRS 136.160 are filed with the clerk.

[14:107:1941; 1931 NCL 9882.14]



NRS 136.140 - Proof of notice; witnesses to testify orally.

1. At the time appointed, or at any other time to which the hearing may be continued, upon proof being made by affidavit or otherwise to the satisfaction of the court that notice has been given as required by this chapter, the court shall proceed to hear the testimony in proof of the will.

2. All witnesses who appear and are sworn shall testify orally.

[15:107:1941; 1931 NCL 9882.15]



NRS 136.150 - Evidence of subscribing witnesses: Affidavits ex parte.

1. If no person appears to contest the probate of a will, the court may admit it to probate on the testimony of only one of the subscribing witnesses, if that testimony shows that the will was executed in all particulars as required by law, and that the testator was of sound mind and had attained the age of 18 years at the time of its execution.

2. An ex parte affidavit of the witness, showing that the will was executed in all particulars as required by law, and that the testator was of sound mind and had attained the age of 18 years at the time of its execution, must be received in evidence and has the same force and effect as if the witness were present and testified orally.

[17:107:1941; 1931 NCL 9882.17] (NRS A 1999, 2264)



NRS 136.160 - Proof of will by affidavits of attesting witnesses.

1. Any or all of the attesting witnesses to any will may, after the death of the testator and at the request of the executor or any interested person, make and sign an affidavit stating such facts as a witness would be required to testify to in court to prove the will. The sworn statement of any witness so taken must be accepted by the court as if it had been taken before the court.

2. The affidavit described in subsection 1 may be substantially in form as set forth in NRS 133.050.

[Part 1:21:1953] + [Part 2:21:1953] (NRS A 1985, 1213; 1999, 2265)



NRS 136.170 - Proof of will when subscribing witnesses are unavailable.

1. If it appears to the court that a will cannot be proven as otherwise provided by law because one or more or all the subscribing witnesses to the will, at the time the will is offered for probate, are dead or mentally or physically incapable of testifying or otherwise unavailable, the court may admit the will to probate upon the testimony in person, by deposition or by affidavit of at least two credible disinterested persons that the signature to the will is genuine, or upon other sufficient proof that the signature is genuine.

2. The provisions of subsection 1 do not preclude the court, in its discretion, from requiring in addition, the testimony in person, by deposition or by affidavit of any available subscribing witness, or proof of such other pertinent facts and circumstances as the court deems necessary to admit the will to probate.

[1:192:1945; 1943 NCL 9931.01] (NRS A 1975, 1767; 1999, 2265; 2003, 2509)



NRS 136.180 - Proof of will by copy.

1. If the will of a person is detained beyond the jurisdiction of the State, in a court of any other state, country or jurisdiction, and cannot be produced for probate in this State, a copy of the will may be admitted to probate in this State in lieu thereof and has the same force and effect as would be required if the original will were produced.

2. Unless otherwise ordered by the court, a subscribing witness may testify in person, by deposition or by affidavit with respect to a copy of the executed will, and with respect to the handwriting of the affiant as a witness, or the handwriting of the testator or another witness, in the same way as he or she would if the original will were available.

[29:107:1941; 1931 NCL 9882.29] (NRS A 1983, 199; 1999, 2265)



NRS 136.185 - Proof of electronic will.

An electronic will may be proved by authentication satisfactory to the court.

(Added to NRS by 2001, 2343)



NRS 136.190 - Proof of holographic will.

A holographic will may be proved by authentication satisfactory to the court.

[3:111:1895; C 3094; RL 6225; NCL 9928] + [30:107:1941; 1931 NCL 9882.30] (NRS A 1999, 2266)



NRS 136.200 - Appointment of attorney to represent minors, unborn members of interested class or nonresidents; retention of other counsel.

1. If a will is offered for probate and it appears there are minors or unborn members of a class who are interested, or if it appears there are other interested persons who reside out of the county and are unrepresented, the court may, whether there is a contest or not, appoint an attorney for them.

2. If a person for whom an attorney has been appointed, pursuant to subsection 1, retains counsel and notifies the court of the retention, the court shall enter an order relieving the court-appointed attorney of further obligation to represent the person.

[16:107:1941; 1931 NCL 9882.16] (NRS A 1961, 409; 1967, 213; 1999, 2266)



NRS 136.210 - Translation and recording of will in foreign language.

If the will is in a foreign language the court shall certify to a correct translation thereof into English and the certified translation shall be recorded in lieu of the original.

[28:107:1941; 1931 NCL 9882.28]



NRS 136.220 - Admissibility of certified copy of will and order admitting will to probate.

A copy of the will and order admitting it to probate, certified by the clerk in whose custody it may be, must be received in evidence and be as effectual in all cases as the original will would be if proved.

[31:107:1941; 1931 NCL 9882.31] (NRS A 1999, 2266)



NRS 136.225 - Applicability of provisions concerning revocation of certain transfers of real property based upon divorce or annulment to transfers of property pursuant to will.

The provisions of NRS 111.781 concerning the revocation of certain transfers based upon divorce or annulment apply to transfers of property made pursuant to a will.

(Added to NRS by 2011, 1436)



NRS 136.230 - Jurisdiction of court to take proof of execution and validity of lost or destroyed will.

If a will is lost by accident or destroyed by fraud without the knowledge of the testator, the court may take proof of the execution and validity of the will and establish it, after notice is given to all persons, as prescribed for proof of wills in other cases.

[34:107:1941; 1931 NCL 9882.34] (NRS A 1999, 2266)



NRS 136.240 - Petition for probate; same requirement of proof as other wills; testimony of witnesses; rebuttable presumption concerning certain wills; prima facie showing that will was not revoked; order.

1. The petition for the probate of a lost or destroyed will must include a copy of the will, or if no copy is available state, or be accompanied by a written statement of, the testamentary words, or the substance thereof.

2. If offered for probate, a lost or destroyed will must be proved in the same manner as other wills are proved under this chapter.

3. In addition, no will may be proved as a lost or destroyed will unless it is proved to have been in existence at the death of the person whose will it is claimed to be, or is shown to have been fraudulently destroyed in the lifetime of that person, nor unless its provisions are clearly and distinctly proved by at least two credible witnesses.

4. The testimony of each witness must be reduced to writing, signed by the witness and filed, and is admissible in evidence in any contest of the will if the witness has died or permanently moved from the State.

5. Notwithstanding any provision of this section to the contrary:

(a) The production of a person s lost or destroyed will, whose primary beneficiary is a nontestamentary trust established by the person and in existence at his or her death, creates a rebuttable presumption that the will had not been revoked.

(b) If the proponent of a lost or destroyed will makes a prima facie showing that it was more likely than not left unrevoked by the person whose will it is claimed to be before his or her death, then the will must be admitted to probate in absence of an objection. If such prima facie showing has been made, the court shall accept a copy of such a will as sufficient proof of the terms thereof without requiring further evidence in the absence of any objection.

6. If the will is established, its provisions must be set forth specifically in the order admitting it to probate, or a copy of the will must be attached to the order.

[35:107:1941; 1931 NCL 9882.35] (NRS A 1999, 2266; 2009, 1624)



NRS 136.250 - Restraint of administration pending petition.

If, before or during the pendency of an application to prove a lost or destroyed will, letters of administration have been granted upon the estate of the decedent, or letters testamentary of any previous will of the decedent, the court may restrain the administration if necessary to protect the interests of devisees claiming under the lost or destroyed will.

[36:107:1941; 1931 NCL 9882.36] (NRS A 1999, 2267)



NRS 136.260 - Probate of foreign wills: Procedure.

1. A will duly proved, allowed and admitted to probate outside of this State may be admitted to probate and recorded in the proper court of any county in this State in which the testator left any estate.

2. When a copy of the will and the order admitting it to probate, duly certified, are presented by the personal representative, a nominee or any other interested person, with a petition for probate, the order and copy must be filed, and the clerk shall set a time for a hearing thereon, and notice must be given as required by law on a petition for the original probate of a domestic will pursuant to NRS 136.100.

3. If, upon the hearing, it appears to the satisfaction of the court that the will has been duly proved and admitted to probate outside this State, and that it was executed according to the law of the place in which it was made, or in which the testator was at the time domiciled, or in conformity with the laws of this State, it must be admitted to probate with the same force and effect as the original probate of a domestic will.

4. If a certified copy of a will from any jurisdiction where probate is not required by the laws of that jurisdiction, with the certificate of the legal custodian of the original will that the certified copy is a true copy and that the will has become operative by the laws of that jurisdiction, or a copy of a notarial will in possession of a notary in a foreign jurisdiction entitled to the custody of the will and required by the laws of that jurisdiction to retain custody of it, duly certified by the notary, is presented by the personal representative, a nominee of the personal representative or another interested person to the proper court in this State, the clerk shall set a time for a hearing thereon, and notice must be given as required by law on a petition for the original probate of a domestic will.

5. If it appears to the court that the will should be admitted to probate in this State, as the last will and testament of the decedent, the copy must be filed with the clerk, and the will has the same effect as if originally proved and admitted to probate in the court of this State.

[32:107:1941; 1931 NCL 9882.32] (NRS A 1973, 392; 1999, 2267)






Chapter 137 - Contests of Wills

NRS 137.005 - Enforcement of no-contest clauses; exceptions.

1. Except as otherwise provided in subsections 3 and 4, a no-contest clause in a will must be enforced by the court.

2. A no-contest clause must be construed to carry out the testator s intent. Except to the extent the will is vague or ambiguous, extrinsic evidence is not admissible to establish the testator s intent concerning the no-contest clause. The provisions of this subsection do not prohibit such evidence from being admitted for any other purpose authorized by law. Except as otherwise provided in subsections 3 and 4, a devisee s share may be reduced or eliminated under a no-contest clause based upon conduct that is set forth by the testator in the will, including, without limitation, any testamentary trust established in the will. Such conduct may include, without limitation:

(a) Conduct other than formal court action; and

(b) Conduct which is unrelated to the will itself, including, without limitation:

(1) The commencement of civil litigation against the testator s probate estate or family members;

(2) Interference with the administration of a trust or a business entity;

(3) Efforts to frustrate the intent of the testator s power of attorney; and

(4) Efforts to frustrate the designation of beneficiaries related to a nonprobate transfer by the testator.

3. Notwithstanding any provision to the contrary in the will, a devisee s share must not be reduced or eliminated if the devisee seeks only to:

(a) Enforce the terms of the will or any document referenced in or affected by the will;

(b) Enforce the devisee s legal rights in the probate proceeding; or

(c) Obtain a court ruling with respect to the construction or legal effect of the will.

4. Notwithstanding any provision to the contrary in the will, a devisee s share must not be reduced or eliminated under a no-contest clause because the devisee institutes legal action seeking to invalidate a will if the legal action is instituted in good faith and based on probable cause that would have led a reasonable person, properly informed and advised, to conclude that the will is invalid.

5. As used in this section, no-contest clause means one or more provisions in a will that express a directive to reduce or eliminate the share allocated to a devisee or to reduce or eliminate the distributions to be made to a devisee if the devisee takes action to frustrate or defeat the testator s intent as expressed in the will.

(Added to NRS by 2009, 1625; A 2011, 1436)



NRS 137.010 - Proceedings preliminary to trial.

1. The Attorney General or any interested person, including a devisee under a former will, may contest the will by filing written grounds of opposition to the probate thereof at any time before the hearing of the petition for probate. Personal notice must then be given by a citation directed to the heirs of the decedent and to all interested persons, including minors and incapacitated persons, wherever residing, directing them to plead to the contest within 30 days after service of the citation in the manner provided in NRS 155.050.

2. A person so served may interpose any defense or objection to the contest by any motion authorized by the Nevada Rules of Civil Procedure in civil actions. If the motion is granted, the court may allow the contestant 10 days within which to amend the contest. If the motion is denied, the petitioner and other interested persons, within 10 days after the receipt of written notice thereof, may jointly or separately answer the contest. The times specified in this section may be extended by the court.

[Part 18:107:1941; 1931 NCL 9882.18] (NRS A 1999, 2268)



NRS 137.020 - Trial of contest: Jury; costs.

1. In the contest, the contestant is plaintiff and the petitioner is defendant. The written grounds of opposition constitute a pleading and are subject to the same rules governing pleadings as in the case of a complaint in a civil action.

2. An issue of fact involving the competency of the decedent to make a will, the freedom of the decedent at the time of the execution of the will from duress, menace, fraud or undue influence, the due execution and attestation of the will, or any other question substantially affecting the validity of the will, must be tried by the court unless one of the parties demands a jury. The party demanding the jury shall advance the jury costs.

3. Upon the determination of the contest, costs must be awarded in accordance with the provisions of chapter 18 of NRS.

[Part 18:107:1941; 1931 NCL 9882.18] (NRS A 1999, 2268)



NRS 137.030 - Admissibility of testimony concerning declarations of testator.

In the contest, the testimony as to the declaration of a testator is admissible if contemporaneous with the execution of the will insofar as the declaration relates to the testator s intention, state of mind, feelings, competency, and the existence or nonexistence of duress and undue influence.

[Part 18:107:1941; 1931 NCL 9882.18] (NRS A 1999, 2269)



NRS 137.040 - Evidence of execution.

If the will is contested, all the subscribing witnesses who are present in the county and who are of sound mind must be produced and examined, or the death, absence or incapacity of any of them must be satisfactorily shown to the court. If none of the subscribing witnesses resides in the county, and the evidence of none of them can be produced, the court may admit the evidence of other witnesses to prove the due execution of the will and, as evidence of the execution, it may admit proof of the handwriting of the testator and of any of the subscribing witnesses.

[19:107:1941; 1931 NCL 9882.19] (NRS A 1999, 2269)



NRS 137.050 - Verdict and judgment.

The jury must return a special verdict upon the issues submitted to them by the court; and upon the verdict, or upon the proof taken if a jury is waived, the court must render judgment, either admitting the will to probate or rejecting it.

[Part 18:107:1941; 1931 NCL 9882.18]



NRS 137.060 - Order admitting will to probate.

If the court is satisfied upon the proof taken when heard by the court, or by the verdict of a jury if a jury is had, that the will was duly executed by the testator, who was at the time of sound and disposing mind and not under duress, menace, undue influence or fraudulent representation, the court, by order in writing, shall admit the will to probate.

[20:107:1941; 1931 NCL 9882.20] (NRS A 1999, 2269)



NRS 137.070 - Perpetuation of testimony.

The testimony of each subscribing witness who has testified must be reduced to writing, signed in the form of an affidavit or deposition and filed with the court, and is admissible in evidence in any subsequent contest of the will if the witness has died or has permanently moved from the State.

[21:107:1941; 1931 NCL 9882.21] (NRS A 1999, 2269)



NRS 137.080 - Persons qualified to contest will; filing of petition.

After a will has been admitted to probate, any interested person other than a party to a contest before probate or a person who had actual notice of the previous contest in time to have joined therein may, at any time within 3 months after the order is entered admitting the will to probate, contest the admission or the validity of the will. The contestant must file with the court in which the will was proved a petition containing the allegations of the contestant against the validity of the will or against the sufficiency of the proof, and requesting that the probate be revoked.

[22:107:1941; 1931 NCL 9882.22] (NRS A 1999, 2269)



NRS 137.090 - Issuance of citation.

Upon filing the petition, and within the time allowed for filing the petition, a citation must be issued, directed to the personal representative and to all the devisees mentioned in the will, and the heirs, so far as known to the petitioner, including minors and incapacitated persons, or the personal representative of any such person who is dead, directing them to plead to the contest within 30 days after service of the citation.

[23:107:1941; 1931 NCL 9882.23] (NRS A 1999, 2269)



NRS 137.100 - Service of citation; trial; revocation of letters.

The citation must be served and proceedings had thereunder as in the case of a contest before probate. If the jury finds or the court decides that the will is invalid or is not the last will of the testator, the court shall enter an order revoking the probate of the will and letters testamentary. Thereupon the powers of the personal representative cease, but the personal representative is not liable for any act done in good faith before the revocation.

[24:107:1941; 1931 NCL 9882.24] (NRS A 1999, 2270)



NRS 137.110 - Costs.

If the probate is not revoked, the costs of trial must be paid by the contestant. If the probate is revoked, the costs must be paid by the party who resisted the revocation or out of the property of the decedent, as the court may direct in accordance with the provisions of chapter 18 of NRS.

[25:107:1941; 1931 NCL 9882.25] (NRS A 1999, 2270)



NRS 137.120 - Period of limitation.

If no person contests the validity of a will or of the probate thereof, within the time specified in NRS 137.080, the probate of the will is conclusive.

[26:107:1941; 1931 NCL 9882.26]



NRS 137.130 - Probate of other will.

Failure to contest a will does not preclude the subsequent probate of a will executed later in point of time than the one previously admitted to probate.

[27:107:1941; 1931 NCL 9882.27] (NRS A 1999, 2270)



NRS 137.140 - Appeal from final order.

An appeal from a final order determining the contest of a will is governed by the Nevada Rules of Appellate Procedure, and the notice of appeal must be filed with the clerk of the district court not later than 30 days after the date of service of written notice of entry of a final order. A party may make any motion after the determination that is provided by the Nevada Rules of Civil Procedure.

(Added to NRS by 1999, 2268; A 2001, 2343)






Chapter 138 - Appointment of Personal Representatives

NRS 138.010 - Powers of personal representative before issuance of letters.

1. If a will has been admitted to probate, the court shall direct letters thereon to issue to the personal representative named in the will, who shall appear and qualify.

2. No person has any power as a personal representative until he or she qualifies, except that, before letters are issued, he or she may pay the funeral charges and take necessary measures for the preservation of the estate.

[37:107:1941; 1931 NCL 9882.37] (NRS A 1999, 2270)



NRS 138.020 - Qualifications of executor; letters with will annexed.

1. No person is qualified to serve as an executor who, at the time the will is probated:

(a) Is under the age of majority;

(b) Has been convicted of a felony, unless the court determines that such a conviction should not disqualify the person from serving in the position of an executor;

(c) Upon proof, is adjudged by the court disqualified to execute the duties of executor by reason of conflict of interest, drunkenness, improvidence or lack of integrity or understanding; or

(d) Is a bank not authorized to do business in the State of Nevada, unless it associates as coexecutor a bank authorized to do business in this State. An out-of-state bank is qualified to appoint a substitute executor, pursuant to NRS 138.045, without forming such an association, but any natural person so appointed must be a resident of this State.

2. If a disqualified person is named as the sole executor in a will, or if all persons so named are disqualified or renounce their right to act, or fail to appear and qualify, letters of administration with the will annexed must issue.

[38:107:1941; 1931 NCL 9882.38] (NRS A 1969, 1198; 1971, 148; 1975, 1767; 1995, 496; 1999, 2270; 2003, 2509, 2690; 2009, 1625)



NRS 138.040 - Executor not specifically named may be appointed.

If it appears by the terms of a will that it was the intention of the testator to commit the execution of the will and the administration of the estate of the testator to any person as executor, that person, although not named executor, is entitled to letters testamentary in like manner as if that person had been named executor.

[39:107:1941; 1931 NCL 9882.39] (NRS A 1999, 2271)



NRS 138.045 - Appointment of substitute executors and coexecutors.

1. A person who is named as executor under a will, either alone or with another or others, who is otherwise qualified to act under NRS 138.020, may appoint a substitute if:

(a) The person named in the will is unwilling or unable to undertake or continue the execution of the will; and

(b) The testator has not designated an alternate to serve in place of the named executor, or the alternate designated in the will is unwilling or unable to serve.

2. A person named as alternate executor who is not disqualified under NRS 138.020 may appoint a substitute if:

(a) The named alternate is unwilling or unable to undertake or continue the execution of the will; and

(b) A named executor is disqualified or has not designated a substitute within 30 days after being notified that the named alternate is unwilling or unable to serve.

3. A qualified person who alone is named as the executor under a will may appoint a coexecutor if:

(a) The person named is unwilling or unable to undertake or continue the sole execution of the will; and

(b) The testator has not designated an alternate to serve in place of the named executor, or the named alternate is unwilling or unable to serve.

4. The substitute or coexecutor, unless otherwise disqualified under this chapter, is entitled to letters testamentary in like manner as if the substitute or coexecutor had been named in the will.

(Added to NRS by 1969, 484; A 1981, 241; 1999, 2271)



NRS 138.050 - Successor to corporate executor.

If the executor named in the will is a corporation or national banking association that has sold its business and assets to, or has consolidated or merged with, or is in any manner provided by law succeeded by, another corporation or national banking association authorized and qualified to act as executor, the court may issue letters thereon to the successor corporation or association as if the successor were named in the will.

[40:107:1941; 1931 NCL 9882.40] (NRS A 1999, 2271)



NRS 138.060 - Objections to appointment.

1. An interested person may file objections in writing to the granting of letters testamentary to the person or persons named as executors, or any of them, and those objections must be heard and determined by the court.

2. A petition may also be filed for the issuance of letters of administration, with the will annexed, in all proper cases.

[41:107:1941; 1931 NCL 9882.41] (NRS A 1999, 2271)



NRS 138.070 - Executor of deceased executor; account of deceased personal representative.

1. No executor of the will of a deceased executor, as such, is authorized to administer the estate of the first testator, but on the death of the sole or surviving executor of any last will, letters of administration with the will annexed of the estate of the first testator left unadministered must be issued. If no executor is named in the will, or if the sole executor or all the executors named therein are dead or incapacitated, or neglect or fail to apply for letters, or to appear and qualify, or die after the issuance of letters and before the completion of the administration, letters of administration with the will annexed must be granted.

2. The account of a deceased personal representative may be settled, duties may be terminated, and sureties may be released of liability subsequently incurred, upon the petition of either the attorney who represented the deceased personal representative in the probate or administration or upon the petition of any of the sureties, and upon such notice as the court directs.

[43:107:1941; 1931 NCL 9882.43] (NRS A 1999, 2272)



NRS 138.080 - Failure to appoint all named executors.

If all the persons named as executors are not appointed by the court, those appointed have the same authority to perform every act and discharge every duty required by the will, and their acts are effectual for every purpose as if all had been appointed.

[Part 44:107:1941; 1931 NCL 9882.44] (NRS A 1999, 2272)



NRS 138.090 - Administrators with will annexed: Order of appointment.

1. Administrators with the will annexed have the same authority as the executor named in the will would have had if the executor had qualified, and their acts are as effectual for every purpose, but if the power or authority conferred upon the executor is discretionary, and is not conferred by law, it is not conferred upon an administrator with the will annexed.

2. Persons and their nominees and appointees are entitled to appointment as administrators with the will annexed in the same order of priority as in the appointment of administrators, except that, as to foreign letters, an interested person has priority over one who is not.

[45:107:1941; 1931 NCL 9882.45] (NRS A 1999, 2272)






Chapter 139 - Appointment of Administrators

NRS 139.010 - Qualifications.

No person is entitled to letters of administration if the person:

1. Is under the age of majority;

2. Has been convicted of a felony, unless the court determines that such a conviction should not disqualify the person from serving in the position of an administrator;

3. Upon proof, is adjudged by the court disqualified by reason of conflict of interest, drunkenness, improvidence, or lack of integrity or understanding;

4. Is not a resident of the State of Nevada, unless the person:

(a) Associates as coadministrator a resident of the State of Nevada or a banking corporation authorized to do business in this State; or

(b) Is named as personal representative in the will if the will is the subject of a pending petition for probate, and the court in its discretion believes it would be appropriate to make such an appointment; or

5. Is a banking corporation that is not authorized to do business in this State, unless the banking corporation:

(a) Associates as coadministrator a resident of the State of Nevada or a banking corporation authorized to do business in this State; or

(b) Is named as personal representative in the will if the will is the subject of a pending petition for probate, and the court in its discretion believes it would be appropriate to make such an appointment.

[53:107:1941; 1931 NCL 9882.53] (NRS A 1960, 347; 1969, 1199; 1999, 2272; 2001, 2344; 2003, 2691; 2009, 1626)



NRS 139.030 - Surviving partner.

The surviving partner of a decedent must not be appointed administrator of the estate if any interested person objects to the appointment.

[52:107:1941; 1931 NCL 9882.52] (NRS A 1999, 2273)



NRS 139.040 - Order of priority for right to appointment; priority of nominee.

1. Administration of the intestate estate of a decedent must be granted to one or more of the persons mentioned in this section, and they are respectively entitled to priority for appointment in the following order:

(a) The surviving spouse.

(b) The children.

(c) The father or the mother.

(d) The brother or the sister.

(e) The grandchildren.

(f) Any other of the kindred entitled to share in the distribution of the estate.

(g) The public administrator.

(h) Creditors who have become such during the lifetime of the decedent.

(i) Any of the kindred not above enumerated, within the fourth degree of consanguinity.

(j) Any person or persons legally qualified.

2. A person in each of the foregoing classes is entitled:

(a) To appointment, if the person is:

(1) A resident of the State of Nevada or the person:

(I) Associates as coadministrator a resident of the State of Nevada or a banking corporation authorized to do business in this State; or

(II) Is named as personal representative in the will if the will is the subject of a pending petition for probate, and the court in its discretion believes it would be appropriate to make such an appointment; or

(2) A banking corporation which is authorized to do business in this State or which:

(I) Associates as coadministrator a resident of the State of Nevada or a banking corporation authorized to do business in this State; or

(II) Is named as personal representative in the will if the will is the subject of a pending petition for probate, and the court in its discretion believes it would be appropriate to make such an appointment.

(b) To nominate a resident of the State of Nevada or a qualified banking corporation for appointment, whether or not the nominator is a resident of the State of Nevada or a qualified banking corporation. The nominee has the same priority as the nominator. That priority is independent of the residence or corporate qualification of the nominator.

3. If any heir who is otherwise entitled to appointment is a minor or an incompetent person for whom a guardian has been appointed, the court may appoint the guardian of the minor or incompetent person as administrator.

[49:107:1941; A 1945, 175; 1949, 13; 1943 NCL 9882.49] (NRS A 1967, 1057; 1969, 1199; 1975, 1768; 1999, 2273; 2001, 2344; 2009, 1626)



NRS 139.050 - Nomination.

Administration may be granted upon petition to one or more qualified persons, although not otherwise entitled to serve, at the written request of the person entitled, filed in the court.

[61:107:1941; 1931 NCL 9882.61] (NRS A 1960, 347; 1999, 2273)



NRS 139.060 - Relatives of whole blood preferred to those of half blood.

When there shall be several persons claiming and equally entitled to the administration, relatives of the whole blood are preferred to those of the half blood.

[50:107:1941; 1931 NCL 9882.50] (NRS A 1973, 634)



NRS 139.070 - Discretion of the court.

When there are several persons equally entitled to the administration, the court may, in its discretion, grant letters to one or more of them.

[51:107:1941; 1931 NCL 9882.51]



NRS 139.080 - Failure to claim letters.

Letters of administration may be granted to any petitioner, even if it appears that there are other persons having priority for appointment, if the latter fail to appear and claim the issuance of letters to themselves after receiving due notice of the proceeding.

[60:107:1941; 1931 NCL 9882.60] (NRS A 1999, 2273)



NRS 139.090 - Contents of petition; effect of defect.

1. A petition for letters of administration must be in writing, signed by the petitioner or the attorney for the petitioner and filed with the clerk of the court, and must state:

(a) The jurisdictional facts;

(b) The names and addresses of the heirs of the decedent and their relationship to the decedent, so far as known to the petitioner, and the age of any who is a minor;

(c) The character and estimated value of the property of the estate; and

(d) Whether the person to be appointed as administrator has been convicted of a felony.

2. No defect of form or in the statement of jurisdictional facts actually existing voids an order appointing an administrator or any of the subsequent proceedings.

[55:107:1941; 1931 NCL 9882.55] (NRS A 1985, 2036; 1995, 2770; 1999, 2274; 2009, 1627)



NRS 139.100 - Clerk to set petition for hearing; notice of hearing.

The clerk shall set the petition for hearing, and notice must be given to the heirs of the decedent and to the Director of the Department of Health and Human Services as provided in NRS 155.020. The notice must state the filing of the petition, the object and the time for hearing.

[56:107:1941; 1931 NCL 9882.56] (NRS A 1975, 1768; 1995, 2572; 1999, 2274; 2003, 880)



NRS 139.110 - Right of contest: Filing of counterpetition; notice and hearing.

An interested person may contest the petition by filing a written opposition on the ground that the petitioner is not qualified or may assert the contestant s own right to the administration and request that letters be issued to the contestant. In the latter case, the contestant must file a petition and give the notice required for the original petition, and the court must hear the two petitions together.

[57:107:1941; 1931 NCL 9882.57] (NRS A 1999, 2274)



NRS 139.120 - Facts to be proved.

Before letters are granted, the fact of death and that the decedent died intestate, and that notice has been given as required in this chapter, must be proved by the evidence of the petitioner or others. The court may also examine the petitioner or any other person concerning the time, place and manner of death, the place of the decedent s residence at the time of death, the character and value of the decedent s property, and whether or not the decedent left a will, and the court may compel any person to attend as a witness for that purpose.

[58:107:1941; 1931 NCL 9882.58] (NRS A 1999, 2274)



NRS 139.130 - Entry in minutes or written order conclusive evidence of notice.

An entry in the minutes or in the written order appointing the administrator that proof was made and that notice had been given according to law is conclusive evidence of the fact of such notice.

[59:107:1941; 1931 NCL 9882.59] (NRS A 1999, 2274)



NRS 139.135 - Circumstances in which agreement between heir finder and apparent heir is void and unenforceable.

1. An agreement between an heir finder and an apparent heir, the primary purpose of which is to locate, recover or assist in the recovery of an estate for which the public administrator has petitioned for letters of administration, is void and unenforceable if the agreement is entered into during the period beginning with the death of the person whose estate is in probate until 90 days thereafter.

2. As used in this section, heir finder means a person who, for payment of a fee, assignment of a portion of any interest in a decedent s estate or other consideration, provides information, assistance, forensic genealogy research or other efforts related to another person s right to or interest in a decedent s estate. The term does not include:

(a) A person acting in the capacity of a personal representative or guardian ad litem;

(b) A person appointed to perform services by a probate court in which a proceeding in connection with a decedent s estate is pending; or

(c) An attorney providing legal services to a decedent s family member if the attorney has not agreed to pay to any other person a portion of the fees received from the family member or the family member s interest in the decedent s estate.

(Added to NRS by 2011, 1678)



NRS 139.140 - Right of person with priority to petition for revocation and reissuance of letters.

When letters of administration have been granted to any person other than the surviving spouse or the spouse s nominee, or the child, father, mother, brother or sister of the decedent, any one of them, if otherwise qualified, may obtain the revocation of the letters by presenting to the court a petition requesting the revocation, and that letters of administration be issued to the petitioner.

[62:107:1941; 1931 NCL 9882.62] (NRS A 1999, 2274)



NRS 139.150 - Procedure.

1. If a petition for revocation is filed, notice must be given as in the case of an original petition, and the petitioner shall serve a citation on the administrator to appear and answer the petition at the time appointed for the hearing. The citation must be served on the administrator in accordance with NRS 155.050 at least 10 days before the date of the hearing.

2. At the time appointed, upon proof that the citation, together with a copy of the petition, has been duly served and notice given as required in subsection 1, the court shall take evidence upon the petition, and if the right of the petitioner is established, and the petitioner is qualified, letters of administration must be granted to him or her and the letters of the former administrator revoked. The former administrator shall promptly file an accounting in accordance with NRS 150.080.

[63:107:1941; 1931 NCL 9882.63] (NRS A 1999, 2275)



NRS 139.160 - Assertion of prior right.

The surviving spouse, or nominee of the surviving spouse, when letters of administration have been granted to a child, parent, brother or sister of the decedent, or any of those relatives, when letters have been granted to any other of them, may assert the prior right of the spouse or nominee, and obtain letters of administration, and have the previous letters revoked in the manner prescribed in NRS 139.150.

[64:107:1941; 1931 NCL 9882.64] (NRS A 1999, 2275)



NRS 139.170 - Discretion of court.

The court may refuse to grant letters of administration as provided in this chapter to any person or to the nominee of any person who had actual notice of the first petition and an opportunity to contest it.

[65:107:1941; 1931 NCL 9882.65] (NRS A 1999, 2275)






Chapter 140 - Special Administrators

NRS 140.010 - Causes for appointment.

The court shall appoint a special administrator to collect and take charge of the estate of the decedent, in whatever county or counties the estate may be found, and to exercise such other powers as may be necessary to preserve the estate:

1. If there is a delay in granting letters testamentary or letters of administration, from any cause.

2. If letters are granted irregularly.

3. If no sufficient bond is filed as required by the court.

4. If no petition is filed for letters.

5. If an executor or administrator dies or is suspended or removed, and the circumstances of the estate require the immediate appointment of a personal representative.

6. If there may be no assets subject to administration but good cause exists for the appointment of a personal representative of the decedent.

7. In any other proper case.

[82:107:1941; 1931 NCL 9882.82] (NRS A 1999, 2275)



NRS 140.020 - Notice and order of appointment; order not appealable.

1. The appointment of a special administrator may be made at chambers or in open court, and without notice or upon such notice to such interested persons as the court deems reasonable, and must be made by entry upon the minutes of the court or by written order signed and filed, which must specify the powers to be exercised by the special administrator.

2. Upon the filing of the order, and after the person appointed has given bond if fixed by the court, the clerk shall issue special letters of administration, with a copy of the order attached.

3. In making the appointment of a special administrator, the court:

(a) Must appoint a person who satisfies the qualifications set forth in NRS 139.010; and

(b) May give preference to the person or persons entitled to letters testamentary or letters of administration, but no appeal may be taken from the appointment.

[83:107:1941; 1931 NCL 9882.83] + [84:107:1941; 1931 NCL 9882.84] (NRS A 1999, 2276; 2009, 1627)



NRS 140.030 - Bond and oath.

Before letters issue to a person as a special administrator, the person must:

1. Give bond in such sum as the court directs, with sureties to the satisfaction of the court, conditioned for the faithful performance of the duties, unless the court waives bond; and

2. Take the usual oath of office.

[85:107:1941; 1931 NCL 9882.85] (NRS A 1999, 2276)



NRS 140.040 - Powers, duties and immunity from liability for certain claims.

1. A special administrator shall:

(a) Collect and preserve for the executor or administrator when appointed all the goods, chattels and receivables of the decedent, and all incomes, rents, issues, profits, claims and demands of the estate.

(b) Take charge and management of the real property and enter upon and preserve it from damage, waste and injury.

2. A special administrator may:

(a) For all necessary purposes, commence, maintain or defend actions and other legal proceedings as a personal representative.

(b) Without prior order of the court, sell any perishable property of the estate, as provided in NRS 148.170.

(c) Exercise such other powers as have been conferred by the order of appointment.

(d) Obtain leave of the court to borrow money or to lease or mortgage real property in the same manner as an executor or administrator.

3. A special administrator is not liable:

(a) To any creditor on any claim against the estate; or

(b) For any claim against the decedent except a claim involving wrongful death, personal injury or property damage if the estate contains no assets other than a policy of liability insurance.

[Part 86:107:1941; 1931 NCL 9882.86] (NRS A 1971, 647; 1983, 668; 1999, 2276)



NRS 140.050 - Payment of mortgage or lien; payment of interest.

1. If any property in the control or possession of a special administrator is subject to a mortgage or lien to secure the payment of money, and there is danger that the holder of the security may enforce or foreclose the encumbrance, and the value of the property exceeds the amount of the obligation thereon, then, upon petition of the special administrator or an interested person and upon such notice as the court deems proper, the court may authorize or direct the special administrator to make one or more payments on all or any part of the amount so secured.

2. The order may also direct that interest not yet accrued be paid as it becomes due, and the order shall remain in effect and cover such future interest unless and until for good cause set aside or modified by the court upon petition and notice, in the same manner as an executor or administrator.

[Part 86:107:1941; 1931 NCL 9882.86] (NRS A 1999, 2277)



NRS 140.060 - Appointment pending contest of will or appeal from order; appointment before contest of will.

1. If a special administrator is appointed pending determination of a contest of a will instituted before it is admitted to probate, or pending an appeal from an order appointing, suspending or removing an executor or administrator, the special administrator has the same powers, duties and obligations as an executor or administrator, and the letters of administration issued to the special administrator must recite that the special administrator is appointed with those powers.

2. If a special administrator has been appointed, and thereafter a proceeding to contest a will before it is admitted to probate has been instituted, the court shall enter an order granting to the special administrator the additional powers, duties and obligations of an executor or administrator and requiring such additional bond as the court deems proper. The order is not appealable.

[87:107:1941; 1931 NCL 9882.87] (NRS A 1999, 2277)



NRS 140.070 - Effect of grant of letters testamentary or letters of administration.

If letters testamentary or letters of administration are granted, the powers of a special administrator cease, and the special administrator shall immediately deliver to the executor or administrator all the property and effects of the decedent in the possession of the special administrator and the executor or administrator may prosecute to final judgment any action commenced by the special administrator.

[88:107:1941; 1931 NCL 9882.88] (NRS A 1999, 2277)



NRS 140.080 - Account of special administrator.

A special administrator shall also render an account, under oath, of the proceedings in like manner as other administrators are required to do, but if a person serving as special administrator is appointed the succeeding administrator or the executor, the accounting otherwise due from the special administrator may be included in the first accounting as administrator or executor.

[89:107:1941; 1931 NCL 9882.89] (NRS A 1975, 1769; 1981, 520; 1999, 2277)






Chapter 141 - Letters Generally; Changes in Administration

NRS 141.010 - Signing and sealing; requirements for estate that includes real property.

1. Letters testamentary, letters of administration with the will annexed, letters of special administration and letters of administration must be signed by the clerk and under the seal of the court.

2. If the estate of a decedent includes real property, a copy of the letters testamentary, letters of administration with the will annexed, letters of special administration or letters of administration, certified by the clerk of the court, must be recorded in the office of the recorder of each county in which real property of the estate is located. A cover sheet must be attached to the copy of the letters and:

(a) Must contain:

(1) The name and address of the administrator, executor or personal representative named in the letters;

(2) The assessor s parcel number and the address of the real property of the estate; and

(3) If the estate includes a manufactured home or mobile home, the location and serial number of the manufactured home or mobile home.

(b) May contain the telephone number of the administrator, executor or personal representative named in the letters.

3. As used in this section:

(a) Manufactured home has the meaning ascribed to it in NRS 489.113.

(b) Mobile home has the meaning ascribed to it in NRS 489.120.

[46:107:1941; 1931 NCL 9882.46] + [Part 66:107:1941; 1931 NCL 9882.66] (NRS A 1999, 2279; 2011, 2410)



NRS 141.020 - Letters testamentary.

Letters testamentary may be in substantially the following form, after properly entitling the court:

In the Matter of the Estate of )

) Case No.

)

deceased. ) Letters Testamentary

.......................................................... )

On . (day) (month) (year), the court entered an order admitting the decedent s will to probate and appointing
(name)
as executor of the decedent s estate. The order includes:

[ ] a directive for the establishment of a blocked account for sums in excess of $ ;

[ ] a directive for the posting of a bond in the sum of $ .; or

[ ] a directive for both the establishment of a blocked account for sums in excess of $ . and the posting of a bond in the sum of $ ..

The executor, after being duly qualified, may act and has the authority and duties of an executor.

In testimony of which, I have this date signed these letters and affixed the seal of the court.

CLERK OF THE COURT

By .........................................

Deputy Clerk (date)

OATH

I, , whose mailing address is . , solemnly affirm that I will faithfully perform according to law the duties of executor, and that all matters stated in any petition or paper filed with the court by me are true of my own knowledge or, if any matters are stated on information and belief, I believe them to be true.

...............................................

Executor

SUBSCRIBED AND AFFIRMED before me this . . (day) of . . (month) of (year).

CLERK OF COURT

By .....................................................

Deputy Clerk

(or) ....................................................

NOTARY PUBLIC

County of State of ..........

[47:107:1941; 1931 NCL 9882.47] (NRS A 1999, 2279; 2001, 164)



NRS 141.030 - Letters of administration with will annexed.

Letters of administration with the will annexed may be in substantially the following form, after properly entitling the court:

In the Matter of the Estate of )

) Case No.

)

deceased. ) Letters of Administration With the Will

..) Annexed

On (day) (month) (year), the court entered an order admitting the decedent s will to probate and appointing
(name)
as administrator with the will annexed of the decedent s estate. The order includes:

[ ] a directive for the establishment of a blocked account for sums in excess of $ .;

[ ] a directive for the posting of a bond in the sum of $ .; or

[ ] a directive for both the establishment of a blocked account for sums in excess of $ . and the posting of a bond in the sum of $ ...

The administrator with the will annexed, after being duly qualified, may act and has the authority and duties of administrator with the will annexed.

In testimony of which, I have this date signed these letters and affixed the seal of the court.

CLERK OF THE COURT

By .

Deputy Clerk (date)

OATH

I, , whose mailing address is ., solemnly affirm that I will faithfully perform according to law the duties of administrator with the will annexed, and that all matters stated in any petition or paper filed with the court by me are true of my own knowledge or, if any matters are stated on information and belief, I believe them to be true.

Administrator With the Will Annexed

SUBSCRIBED AND AFFIRMED before me this . . (day) of . . (month) of (year).

CLERK OF COURT

By .....................................................

Deputy Clerk

(or) ....................................................

NOTARY PUBLIC

County of State of ..........

[48:107:1941; 1931 NCL 9882.48] (NRS A 1999, 2280)



NRS 141.040 - Letters of administration.

Letters of administration may be in substantially the following form, after properly entitling the court:

In the Matter of the Estate of )

) Case No.

)

deceased. ) Letters of Administration

...................................................... )

On (day) (month) . (year), the court entered an order appointing
(name)
as administrator of the decedent s estate. The order includes:

[ ] a directive for the establishment of a blocked account for sums in excess of $ .;

[ ] a directive for the posting of a bond in the sum of $ .; or

[ ] a directive for both the establishment of a blocked account for sums in excess of $ . and the posting of a bond in the sum of $ ....

The administrator, after being duly qualified, may act and has the authority and duties of administrator.

In testimony of which, I have this date signed these letters and affixed the seal of the court.

CLERK OF THE COURT

By .

Deputy Clerk (date)

OATH

I, , whose mailing address is ., solemnly affirm that I will faithfully perform according to law the duties of administrator, and that all matters stated in any petition or paper filed with the court by me are true of my own knowledge or, if any matters are stated on information and belief, I believe them to be true.

Administrator

SUBSCRIBED AND AFFIRMED before me this . . (day) of . . (month) of (year).

CLERK OF COURT

By .....................................................

Deputy Clerk

(or) ....................................................

NOTARY PUBLIC

County of State of ..........

[Part 66:107:1941; 1931 NCL 9882.66] (NRS A 1999, 2281)



NRS 141.045 - Letters of special administration.

Letters of special administration may be in substantially the following form, after properly entitling the court:

In the Matter of the Estate of )

) Case No.

)

deceased. ) Letters of Special Administration

...................................................... )

On (day) (month) . (year), the court entered an order appointing
(name)
as special administrator of the decedent s estate. The order includes:

[ ] a directive for the establishment of a blocked account for sums in excess of $ .;

[ ] a directive for the posting of a bond in the sum of $ .; or

[ ] a directive for both the establishment of a blocked account for sums in excess of $ . and the posting of a bond in the sum of $ .....

The special administrator, after being duly qualified, may act and has the authority and duties of special administrator.

In testimony of which, I have this date signed these letters and affixed the seal of the court.

CLERK OF THE COURT

By .

Deputy Clerk (date)

OATH

I, , whose mailing address is ., solemnly affirm that I will faithfully perform according to law the duties of special administrator, and that all matters stated in any petition or paper filed with the court by me are true of my own knowledge or, if any matters are stated on information and belief, I believe them to be true.

Special Administrator

SUBSCRIBED AND AFFIRMED before me this . . (day) of . . (month) of (year).

CLERK OF COURT

By .....................................................

Deputy Clerk

(or) ....................................................

NOTARY PUBLIC

County of State of ..........

(Added to NRS by 1999, 2278; A 2003, 2509)



NRS 141.050 - Effect of subsequent probate.

If, after granting letters of administration on the ground of intestacy, a will of the decedent is duly proved and allowed by the court, the letters of administration must be revoked and the power of the administrator ceases, and the administrator shall render an account of his or her administration within such time as the court directs. In such a case, the executor of the will, or the administrator with the will annexed, is entitled to demand, maintain an action for and collect all the goods, chattels and effects of the decedent, remaining unadministered, and may prosecute to final judgment any action commenced by or against the administrator before the revocation of that administrator s letters.

[92:107:1941; 1931 NCL 9882.92] (NRS A 1999, 2282)



NRS 141.060 - Incapacity of joint personal representatives.

If one of several personal representatives of the same estate to whom letters have been granted dies, becomes incapacitated or disqualified, or otherwise becomes incapable of executing the duties of the office, or if the letters are revoked or annulled according to law with respect to one personal representative, the remaining personal representative shall proceed and complete the administration of the estate.

[90:107:1941; 1931 NCL 9882.90] (NRS A 1999, 2282)



NRS 141.070 - Incapacity of all personal representatives.

If all the personal representatives die or from any cause become incapable of executing the duties of their office, or the authority of all of them is revoked or annulled according to law, the court shall direct letters to be issued according to the priority established in NRS 139.040. The successor personal representative shall post such bond as the court may require.

[91:107:1941; 1931 NCL 9882.91] (NRS A 1959, 47; 1977, 410; 1999, 2282)



NRS 141.080 - Procedure for resigning appointment of personal representative.

A personal representative may resign the appointment at any time, by a writing filed with the court, to take effect upon the settlement of the accounts. If, however, by reason of any delay in the settlement or for any other cause, the circumstances of the estate or the rights of those interested therein require it, the court, at any time after the tendering of the resignation, may revoke the letters of the personal representative and appoint a successor personal representative in the same manner as is directed in relation to original letters. The liability of the previous personal representative or of the sureties on the bond of the personal representative is not discharged, released or affected by the resignation or appointment, but continues until the personal representative has delivered up all the estate to the successor and filed an accounting in accordance with NRS 150.080, and the accounting has been approved by the court.

[93:107:1941; 1931 NCL 9882.93] (NRS A 1999, 2283)



NRS 141.090 - Causes for suspending appointment of personal representative.

If a court has reason to believe, from its own knowledge or from credible information, that a personal representative:

1. Has wasted, converted to the personal representative s own use or mismanaged, or is about to waste or convert to the personal representative s own use, the property of the estate committed to the personal representative s charge;

2. Has committed or is about to commit any wrong or fraud upon the estate;

3. Has become disqualified to act;

4. Has wrongfully neglected the estate;

5. Has a conflict of interest with the estate; or

6. Has unreasonably delayed the performance of necessary acts in any particular as personal representative,

the court may, by an order entered upon the minutes, suspend the powers of the personal representative until the matter can be investigated, or take such other action as it deems appropriate under the circumstances.

[276:107:1941; A 1953, 170] (NRS A 1999, 2283; 2003, 2510)



NRS 141.095 - Powers of personal representative limited after receiving notice of proceeding to suspend or remove appointment; disposition or transfer of assets after removal.

After receipt of notice of a proceeding to suspend or remove a person as personal representative, the person shall not act except to account, correct malfeasance or misfeasance of administration, or preserve the estate. If removal is ordered, the court shall also order the disposition or transfer of the assets remaining in the name or under the control of the personal representative being removed.

(Added to NRS by 1999, 2279)



NRS 141.100 - Appointment of special administrator during suspension of personal representative; bond.

During the suspension of the powers of a personal representative, as provided in NRS 141.090 and 142.110, the court, if the condition of the estate requires, may appoint a special administrator to take charge of the estate. The special administrator must post such bond as the court may require.

[277:107:1941; 1931 NCL 9882.277] (NRS A 1999, 2283)



NRS 141.110 - Personal representative cited to show cause after suspension; service of citation.

1. If an order of suspension is entered, the clerk shall issue a citation, reciting the order of suspension, to the personal representative to appear before the court at a time stated, as fixed by the court, to show cause why the letters of the personal representative should not be revoked.

2. The citation must be served as provided in NRS 155.050.

3. If the personal representative has absconded or has left the State, the citation may be served by leaving a copy with the personal representative s attorney of record, if available, or in such manner as the court may direct, and the court has jurisdiction to proceed as if the citation had been personally served.

[Part 278:107:1941; 1931 NCL 9882.278] + [280:107:1941; 1931 NCL 9882.280] (NRS A 1999, 2284)



NRS 141.120 - Interested person may file charges for removal of personal representative.

Except as otherwise provided in NRS 155.165, an interested person may appear at the hearing and file allegations in writing, showing that the personal representative should be removed.

[279:107:1941; 1931 NCL 9882.279] (NRS A 1999, 2284; 2011, 1436)



NRS 141.130 - Hearing for removal of personal representative; powers of court.

1. If the personal representative fails to appear as required by the citation, or if the personal representative appears and the court is satisfied that good grounds exist for removal, the letters of the personal representative must be revoked, and new letters must issue.

2. In proceedings for the removal of a personal representative, the court may compel the attendance of the personal representative by proper process, and may require the personal representative to answer questions, on oath, relating to the administration, and, upon refusal to do so, may commit the personal representative to jail until the personal representative obeys or may revoke the letters, or both.

[Part 278:107:1941; 1931 NCL 9882.278] + [281:107:1941; 1931 NCL 9882.281] (NRS A 1999, 2284)



NRS 141.140 - Acts of personal representative before revocation.

All acts of a personal representative before the revocation of the letters of the personal representative are as valid, for all intents and purposes, as if the personal representative had continued lawfully to execute the duties of the office.

[94:107:1941; 1931 NCL 9882.94] (NRS A 1999, 2284)






Chapter 142 - Oaths and Bonds

NRS 142.010 - Oath or affirmation of personal representative.

1. Before letters may be issued to a personal representative, the personal representative must take and subscribe an oath or affirmation, before a person authorized to administer oaths, that the personal representative will perform according to law the duties of a personal representative. The oath must be filed by the clerk.

2. The oath of a corporation appointed as a personal representative may be taken and subscribed by an authorized representative upon its behalf.

[67:107:1941; 1931 NCL 9882.67] (NRS A 1975, 1769; 1985, 1213; 1999, 2284)



NRS 142.020 - Requirement of bond discretionary with court; reduction of bond; proof of blocked account; additional bond; amount of bond.

1. The requirement of a bond of a personal representative is discretionary with the court. Whether a bond is expressly required by the will or not, the court may:

(a) Require a bond if it determines a bond is desirable; or

(b) Dispense with the requirement of a bond if it determines a bond is unnecessary.

2. The bond must be conditioned so that the personal representative will faithfully execute the duties of the office according to law, and the bond must be filed by the clerk.

3. Personal assets of an estate may be deposited with a domestic credit union or other domestic financial institution upon such terms as may be prescribed by order of the court having jurisdiction of the estate. The deposit is subject to the further order of the court. The bond of the personal representative may be reduced accordingly. The personal representative shall file with the clerk the acknowledgment of an authorized representative of the financial institution that holds the assets deposited, which may be in the following form:

PROOF OF BLOCKED ACCOUNT

The undersigned affirms that ..........................................., as personal representative of the estate of ............................., deceased, has established an account, number ........., entitled ..........., in the amount of $............

The undersigned acknowledges that this account bears a blocked/frozen designation, and that no money may be removed without first presenting an order from the court authorizing the withdrawal.

Dated on .......................... (date). By: ...............................................

Title: .............................................

4. During the pendency of the administration, any person, including a creditor, having an interest in an estate whose value exceeds $10,000 may file a petition requesting that the personal representative submit additional bond. Upon the filing of the petition, the clerk shall set it for hearing, and the petitioner shall give notice for the period and in the manner provided in NRS 155.010. Upon hearing the petition, the court may require the personal representative to file additional bond in the amount of the claim of the petitioner, unless it determines that bond should be dispensed with or set in a different amount.

5. The amount of the bond is the estimated value of all personal property plus income for 1 year from both real and personal property, unless the amount of the bond is expressly mentioned in the will, changed by the court or required pursuant to subsection 4.

6. If a banking corporation, as defined in NRS 657.016, or trust company, as defined in NRS 669.070, doing business in this State is appointed the personal representative of the estate of a decedent, no bond is required unless otherwise specifically required by the court.

[68:107:1941; 1931 NCL 9882.68] (NRS A 1959, 500; 1969, 1189; 1971, 1009; 1973, 385; 1983, 199; 1999, 1457, 2285; 2001, 91)



NRS 142.030 - Nature of surety s liability: Extent of bond.

The bond is not void upon the first recovery, but may be sued upon from time to time by any person aggrieved in that person s own name until the whole penalty is exhausted.

[69:107:1941; 1931 NCL 9882.69] (NRS A 1999, 2286)



NRS 142.035 - Jurisdiction of court over surety; clerk of court appointed as agent of surety; enforcement of liability of surety.

If a personal representative is required by a court pursuant to the provisions of this chapter to provide security in the form of cash or a bond, stipulation or other undertaking with one or more sureties, each surety for that security submits to the jurisdiction of the court which ordered the security, and irrevocably appoints the clerk of that court as the agent upon whom any papers affecting the surety s liability on the security may be served. The liability of the surety may be enforced on petition without the necessity of an independent action. The petition and such notice of the hearing upon the petition as the court prescribes may be served on the clerk of the court, who shall mail copies to the surety at the surety s last known address.

(Added to NRS by 1995, 19; A 1999, 2286)



NRS 142.040 - Justification on oath required by surety.

If a bond is required under this chapter, the sureties must justify on oath before the court or clerk or before a notary public, or a justice of the peace of the county, to the effect that they are householders, or freeholders, within this State, and worth the amount for which they become surety, over and above all just debts and liabilities, exclusive of property exempt from execution. The justification must be signed by the sureties and certified by the person taking the justification, and endorsed on or attached to and filed with the bond.

[70:107:1941; 1931 NCL 9882.70] (NRS A 1985, 1214; 1999, 2286)



NRS 142.050 - Hearing to determine accuracy of justification of surety; additional security.

1. Before a court approves any bond required under this chapter, it may, on its own motion, or at any time after the approval of a bond upon petition of an interested person, supported by affidavit that any one or all of the sureties is or are not worth as much as justified to, order a citation to issue, requiring the surety or sureties to appear before the court at a particular time and place to testify relating to the property and its value. The court shall, at the time the citation is issued, cause a notice or subpoena to issue to the personal representative requiring the appearance of the personal representative at the return of the citation.

2. Upon the return of the citation, the court shall question the surety and such witnesses as may be produced concerning the property of the surety or sureties and its value. If, upon such investigation, the court is satisfied that the bond is insufficient, it may require sufficient additional security within such time as it may set.

[71:107:1941; 1931 NCL 9882.71] (NRS A 1999, 2287)



NRS 142.060 - Appointment of person next entitled.

If sufficient security is not given within the time fixed by the court s order, or such further time as the court may allow, the right of the personal representative to administer the estate ceases and the person next entitled to the administration of the estate, who will post a sufficient bond, must be appointed to the administration.

[72:107:1941; 1931 NCL 9882.72] (NRS A 1999, 2287)



NRS 142.070 - Bond may be required despite provisions of will.

If it is expressly provided in the will of a decedent that no bond may be required of the personal representative, letters may issue without any bond being given, but a personal representative to whom letters have been issued without bond may, at any time afterward, if it is shown for any cause to be necessary or proper, be required to provide and file a bond as in other cases.

[73:107:1941; 1931 NCL 9882.73] (NRS A 1999, 2287)



NRS 142.080 - Petition for additional security; court may require additional security; petition for increase in bond.

1. If an interested person discovers that the sureties of a personal representative have become or are becoming insolvent, or that any one of them has removed from, or is about to remove from the State, or that from any other cause the bond is insufficient, the interested person may file a petition with the court requesting that further security be given.

2. If it comes to the knowledge of the court that the bond is for any cause insufficient, it may, on its own motion, without any petition, require further security.

3. A personal representative or the counsel of the personal representative, if either becomes aware of facts causing a need therefor, shall petition the court for an order ex parte increasing a bond to the total appraised value of personal property on hand plus 1 year s estimated income from real and personal property. In an accounting, if a bond has been posted, a separate paragraph must be included describing the total bond posted, the appraised value of personal property on hand plus the estimated annual income from real and personal property and a statement of any additional bond thereby required.

[74:107:1941; 1931 NCL 9882.74] (NRS A 1999, 2287)



NRS 142.090 - Hearing on sufficiency: Issuance and service of citation; order.

1. If the court is satisfied from a petition for additional bond or otherwise believes that the matter requires investigation, a citation must be issued to the personal representative requiring the personal representative to appear before the court at a designated time and place, to show cause why the personal representative should not give further security. The citation must be served on the personal representative pursuant to NRS 155.050.

2. On the return of the citation or at such other time as the court may appoint, it shall proceed to hear the matter, and if it satisfactorily appears that the security, from any cause, is insufficient, it shall enter an order requiring the personal representative to give further security, or to file a new bond in the usual form, within a reasonable time, not less than 5 nor more than 30 days.

[75:107:1941; 1931 NCL 9882.75] (NRS A 1999, 2288)



NRS 142.100 - Appointment of person next in order.

If sufficient security or additional security is not given within the time fixed by the court s order, the right of the personal representative to administer the estate ceases, and the person next entitled to administer the estate, who will post a sufficient bond, must be appointed. If letters have already been issued to the personal representative, the letters must be revoked and the authority of the personal representative thereupon ceases. The person next entitled to administer the estate, who will post a proper bond, must be appointed, upon giving the notice required by NRS 155.010.

[76:107:1941; 1931 NCL 9882.76] (NRS A 1999, 2288)



NRS 142.110 - Suspension of powers pending hearing; effect of order of suspension.

1. If a petition is presented requesting that a personal representative be required to give further security, and if it is also alleged on oath or affirmation that the personal representative is wasting the property of the estate, the court may, by order, suspend the powers of the personal representative until the matter can be heard and determined.

2. If an order of suspension is entered, the personal representative is restrained as provided in NRS 141.095. After the suspension, the personal representative must be cited to show cause and the matter must be heard and determined pursuant to NRS 141.130.

[77:107:1941; 1931 NCL 9882.77] (NRS A 1999, 2288)



NRS 142.130 - Petition of surety for discharge; issuance and service of citation.

If a surety of a personal representative desires to be released from responsibility on account of future acts, the surety may petition the court for relief. The court shall cite the personal representative to appear at a designated time and place and give other security. If the personal representative cannot be found after due diligence and inquiry, the citation may be served by leaving a copy of it at the residence of the personal representative, or by serving the attorney of the personal representative, or by such publication as the court orders pursuant to the provisions of NRS 143.190.

[79:107:1941; 1931 NCL 9882.79] (NRS A 1999, 2289)



NRS 142.140 - Revocation for failure to give new sureties.

If the personal representative neglects or refuses to give new sureties, to the satisfaction of the court, on the return of the citation, the court being satisfied the citation has been served, or within such reasonable time as the court allows, not exceeding 5 days unless the surety petitioning consents to a longer extension of time, the court shall revoke the letters granted.

[81:107:1941; 1931 NCL 9882.81] (NRS A 1999, 2289)



NRS 142.150 - Discharge of sureties.

If new sureties are given to the satisfaction of the court, it shall thereupon enter an order that the surety who applied for relief is not liable for any subsequent act, default or misconduct of the personal representative.

[80:107:1941; 1931 NCL 9882.80] (NRS A 1999, 2289)






Chapter 143 - Powers and Duties of Personal Representatives

NRS 143.010 - Multiple personal representatives: Effect of absence or disability; sufficiency of acts of majority.

If there are two personal representatives, the acts of one alone are valid if the other is absent from the state, or for any cause is laboring under any legal disability, and if there are more than two, the acts of a majority are sufficient.

[Part 44:107:1941; 1931 NCL 9882.44] (NRS A 1999, 2289)



NRS 143.020 - Right to possession of decedent s property.

Except as otherwise provided in NRS 143.030 and 146.010, a personal representative has a right to the possession of all the real, as well as personal, property of the decedent and may receive the rents and profits of the property until the estate is settled, or until delivered over by order of the court to the heirs or devisees, and shall make a reasonable effort to keep in good tenantable repair all houses, buildings and appurtenances thereon which are under the control of the personal representative.

[106:107:1941; 1931 NCL 9882.106] (NRS A 1999, 2290; 2009, 1665)



NRS 143.030 - Duty to take possession of estate and collect debts; exception for certain assets held by guardian.

1. A personal representative shall take into possession all the estate of the decedent, real and personal, except that exempted as provided in this title, and shall collect all receivables due the decedent or the estate.

2. For the purpose of bringing actions to quiet title or for partition of the estate, the possession of the personal representative shall be deemed the possession of the heirs or devisees. The possession of heirs or devisees is subject, however, to the possession of the personal representative for all other purposes.

3. A personal representative shall not take into possession any assets held by a guardian of the decedent pursuant to chapter 159 of NRS until the guardianship is terminated according to the provisions of NRS 159.1905 or 159.191 and the guardian is ordered to distribute the assets to the personal representative.

[191:107:1941; 1931 NCL 9882.191] (NRS A 1999, 2290; 2009, 1665)



NRS 143.035 - Duty to use reasonable diligence; report required if estate not closed within certain times; hearing and determinations by court.

1. A personal representative shall use reasonable diligence in performing the duties of the personal representative and in pursuing the administration of the estate.

2. A personal representative in charge of an estate that has not been closed shall:

(a) Within 6 months after the personal representative s appointment, where no federal estate tax return is required to be filed for the estate; or

(b) Within 15 months after the personal representative s appointment, where a federal estate tax return is required to be filed for the estate,

file with the court a report explaining why the estate has not been closed.

3. Upon receiving the report, the clerk shall set a time and place for a hearing of the report. The personal representative shall send a copy of the report and shall give notice of the hearing, for the period and in the manner provided in NRS 155.010, to:

(a) Each person whose interest is affected as an heir or devisee; and

(b) The Department of Health and Human Services, if the Department has filed a claim against the estate.

4. At the hearing, the court shall determine whether or not the personal representative has used reasonable diligence in the administration of the estate, and if the personal representative has not, the court may:

(a) Subject to the provisions of NRS 143.037:

(1) Prescribe the time within which the estate must be closed; or

(2) Allow the personal representative additional time for closing and order a subsequent report; or

(b) Revoke the letters of the personal representative, appoint a successor and prescribe a reasonable time within which the successor shall close the estate.

(Added to NRS by 1975, 1765; A 1997, 336; 1999, 2290; 2003, 880)



NRS 143.037 - Duty to close estate within 18 months after appointment; exceptions.

1. Except as otherwise provided in this section, a personal representative shall close an estate within 18 months after appointment.

2. If a claim against the estate is in litigation or in summary determination pursuant to subsection 5 of NRS 145.060 or subsection 2 of NRS 147.130 or the amount of federal estate tax has not been determined, the court, upon petition of a devisee, creditor or heir, shall order that:

(a) A certain amount of money, or certain other assets, be retained by the personal representative to:

(1) Satisfy the claim or tax; and

(2) Pay any fees or costs related to the claim or tax, including fees for appraisals, attorney s fees and court costs; and

(b) The remainder of the estate be distributed.

3. If a contest of the will or a proceeding to determine heirship is pending, the court which appointed the personal representative:

(a) Shall order that a certain amount of money, or certain other assets, be retained and the remainder of the estate distributed; or

(b) May, for good cause shown, order that the entire distributable estate be retained pending disposition of the contest or proceeding.

(Added to NRS by 1997, 335; A 1999, 2291; 2001, 2344)



NRS 143.040 - Rights of surviving partner.

1. If a partnership existed between the decedent, at the time of death, and any other person, the surviving partner may continue in possession of the effects of the partnership and settle its business, but the interest of the decedent must be included in the inventory and appraised as an asset of the estate.

2. The surviving partner shall proceed to settle the affairs of the partnership without delay, and shall account to the personal representative and pay over such balance as may be, from time to time, payable to the estate of the decedent.

3. Upon the petition of the personal representative, the court may, whenever it may appear necessary, order the surviving partner to render an accounting, and in case of neglect or refusal, may, after notice, compel it by any lawful process, and the personal representative may maintain against the surviving partner any action which the decedent could have maintained.

4. Upon any sale of a partnership interest, the surviving partner may be a bidder.

[Part 195:107:1941; 1931 NCL 9882.195] (NRS A 1999, 2291)



NRS 143.050 - Continuing business of decedent.

Except as otherwise provided in NRS 143.520, after notice given as provided in NRS 155.010 or in such other manner as the court directs, the court may authorize the personal representative to continue the operation of the decedent s business to such an extent and subject to such restrictions as may seem to the court to be for the best interest of the estate and any interested persons.

[Part 195:107:1941; 1931 NCL 9882.195] (NRS A 1975, 1766; 1999, 2292; 2011, 1454)



NRS 143.060 - Extent of power to sue and be sued.

Actions for the recovery of any property, real or personal, or for the possession thereof, or to quiet title thereto, or to determine any adverse claim thereon, and all actions founded upon contracts, may be maintained by and against a personal representative in all cases in which the actions might have been maintained by or against the decedent.

[192:107:1941; 1931 NCL 9882.192] (NRS A 1999, 2292)



NRS 143.065 - Statute of limitations for cause of action of decedent.

A statute of limitations running on a cause of action belonging to a decedent, that was not barred as of the date of death, does not bar the cause of action sooner than 1 year after the death. A cause of action that, but for this section, would be barred less than 1 year after the death of the decedent is barred after 1 year unless the running of the statute is tolled under other law.

(Added to NRS by 1999, 2289; A 2003, 2510)



NRS 143.070 - Actions by personal representative for conversion or trespass.

1. A personal representative may commence or maintain an action against any person who has wasted, destroyed, taken, carried away or converted the goods of the decedent.

2. A personal representative may also commence or maintain an action for trespass committed on the real property of the decedent while living.

[193:107:1941; 1931 NCL 9882.193] (NRS A 1999, 2292)



NRS 143.080 - Actions against personal representative for conversion or trespass.

Any person or the personal representative has a right of action against the personal representative of a decedent who, in the lifetime of the decedent wasted, destroyed, took, carried away or converted the goods or chattels of that person, or committed any trespass on the real property of that person.

[194:107:1941; 1931 NCL 9882.194] (NRS A 1999, 2292)



NRS 143.090 - Action on bond of former personal representative.

A successor personal representative may, for the use and benefit of all interested persons, maintain an action on the bond of a former personal representative of the same estate.

[196:107:1941; 1931 NCL 9882.196] (NRS A 1999, 2292)



NRS 143.100 - Action for conversion before letters granted.

If any person, before the granting of letters, converts, takes or alienates any of the money, goods, chattels or effects of a decedent, that person is chargeable and liable to an action by the personal representative for triple the value of the property so converted, taken or alienated, to be recovered for the benefit of the estate.

[107:107:1941; 1931 NCL 9882.107] (NRS A 1999, 2292; 2007, 895)



NRS 143.110 - Procedure when conversion alleged: Citation; examination; allowance of necessary expenses.

1. If a personal representative or other interested person alleges in a petition to the court that any person has, or is suspected to have, concealed, converted, conveyed away or otherwise disposed of any money, goods, chattels or effects of the decedent, or that the person has possession or knowledge of any deeds, conveyances, bonds, contracts or other writings which contain evidence of, or tend to disclose the right, title or interest of the decedent in or to any real or personal property, or any claim or demand, or any last will of the decedent, the court may cause that person to be cited to appear before the court to answer, upon oath, upon the matter of the petition.

2. If the person is not in the county where letters have been granted, the person may be cited and examined either before the court of the county where the person may be found, or before the court issuing the citation. If the person appears, and is found innocent, his or her necessary expenses must be allowed out of the estate.

[108:107:1941; 1931 NCL 9882.108] (NRS A 1999, 2293)



NRS 143.120 - Procedure when conversion alleged: Commitment for refusal to appear for examination; order requiring delivery of property to personal representative.

1. If the person so cited refuses to appear and submit to examination or to testify concerning the matter of the complaint, the court may commit the person to the county jail, there to remain confined until the person obeys the order of the court or is discharged according to law.

2. If, upon examination, it appears that the person has concealed, converted, smuggled, conveyed away, or in any manner disposed of any money, goods or chattels of the decedent, or that the person has possession or control of any deeds, conveyances, bonds, contracts or other writings which contain evidence of, or tend to disclose the right, title, interest or claim of the decedent to any real or personal property, claim or demand, or any last will of the decedent, the court may enter an order requiring the person to deliver any such property or effects to the personal representative at such time as the court may fix. If the person fails to comply with the order, the court may commit the person to the county jail until the order is complied with or the person is discharged according to law.

3. The order of the court for the delivery of the property is prima facie evidence of the right of the personal representative to the property in any action that may be brought for its recovery, and any judgment recovered must be for treble damages equal to three times the value of the property.

4. In addition to the examination of the party, witnesses may be produced and examined on either side.

[109:107:1941; 1931 NCL 9882.109] (NRS A 1999, 2293; 2003, 2511)



NRS 143.130 - Accounting by person holding assets of estate for personal representative; penalty for failure or refusal to comply with order.

The court, upon the petition of a personal representative, may require any person entrusted by the personal representative with any part of the estate of the decedent to appear before the court and render on oath a full accounting of any money, goods, chattels, bonds, accounts, or other papers or effects belonging to the estate which have come into the possession of the person in trust for the personal representative. If the person so cited fails or refuses to appear and render the accounting, the court may proceed against the person as provided in NRS 143.120.

[110:107:1941; 1931 NCL 9882.110] (NRS A 1999, 2294)



NRS 143.140 - Discharging debtor of estate, compromising claims and renewing obligations: Procedure.

1. Except as otherwise provided in NRS 143.440, 143.455, 143.465, 143.650 or 143.655, if a debtor of the decedent is unable to pay all debts, the personal representative, with the approval of the court, may give the person a discharge upon such terms as may appear to the court to be for the best interest of the estate.

2. A compromise may also be authorized by the court when it appears to be just and for the best interest of the estate.

3. The court may also authorize the personal representative, on such terms and conditions as may be approved by it, to extend or renew, or in any manner modify the terms of, any obligation owing to or running in favor of the decedent or the estate of the decedent.

4. To obtain approval or authorization the personal representative shall file a petition showing the advantage of the settlement, compromise, extension, renewal or modification. The clerk shall set the petition for hearing by the court, and the petitioner shall give notice for the period and in the manner required by NRS 155.010.

[198:107:1941; 1931 NCL 9882.198] (NRS A 1999, 2294; 2011, 1454)



NRS 143.150 - Action to recover fraudulently conveyed property for benefit of creditors.

1. If the decedent conveyed any real property or any rights or interests therein, with intent to defraud creditors or to avoid any obligation, debt or duty owed another, or so conveyed the property that by law the deeds of conveyance are void as against creditors, or made a gift of property in contemplation of death, and there is a deficiency of assets in the hands of the personal representative to pay all the expenses and debts of the estate, the personal representative, on petition of any creditor, shall commence and prosecute to final judgment any proper action for the recovery of the property for the benefit of the creditors.

2. The personal representative may also, for the benefit of the creditors, maintain an action for and recover all goods, chattels, rights or credits, or their value, which may have been so fraudulently conveyed by the decedent, whatever may have been the manner of fraudulent conveyance.

[199:107:1941; 1931 NCL 9882.199] (NRS A 1999, 2294)



NRS 143.160 - Costs; disposal of property recovered; proceeds.

1. A personal representative is not bound to maintain an action for the estate, pursuant to NRS 143.150, for the benefit of the creditors, unless a creditor of the decedent:

(a) Files a petition; and

(b) Pays the costs and expense of the litigation or gives such security as the court directs.

2. All real property so recovered must be sold for the payment of debts in the same manner as prescribed in this title for sales of real property by personal representatives.

3. The proceeds of all goods, chattels, rights or credits so received, after reimbursement of costs and expenses of litigation advanced by the creditor, must be applied in payment of debts in the same manner as other personal property in the hands of a personal representative.

[200:107:1941; 1931 NCL 9882.200] + [201:107:1941; 1931 NCL 9882.201] (NRS A 1999, 2295)



NRS 143.165 - Temporary order to restrain personal representative from performing administration, disbursement or distribution of estate: Issuance; hearing.

1. On petition of an interested person, the court by temporary order may restrain a personal representative from performing specified acts of administration, disbursement or distribution, or exercising any powers or discharging any duties of the office, or enter any other order to secure proper performance of the duties of the office, if it appears to the court that the personal representative otherwise may take some action that would jeopardize unreasonably the interest of the petitioner or of some other interested person. A person with whom the personal representative may transact business may be made a party to the temporary order.

2. The matter must be set for hearing within 10 days after entry of the temporary order unless the parties otherwise agree. Notice as the court directs must be given by the petitioner to the personal representative and the attorney of record of the personal representative, if any, and to any other party named as a party in the temporary order.

(Added to NRS by 1997, 1485; A 1999, 2295)



NRS 143.170 - Purchase of property of estate by personal representative.

Unless approved in advance by a court after application, notice and a hearing on the matter, a personal representative shall not directly or indirectly purchase any property of the estate represented by the personal representative.

[190:107:1941; 1931 NCL 9882.190] (NRS A 1999, 2295; 2001, 2345)



NRS 143.175 - Power to make certain investments.

1. Except as otherwise provided in NRS 143.515, a personal representative may, with court approval:

(a) Invest the property of the estate, make loans and accept security therefor, in the manner and to the extent authorized by the court; and

(b) Exercise options of the estate to purchase or exchange securities or other property.

2. A personal representative may, without prior approval of the court, invest the property of the estate in:

(a) Savings accounts in a bank, credit union or savings and loan association in this State, to the extent that the deposit is insured by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or a private insurer approved pursuant to NRS 678.755;

(b) Interest-bearing obligations of, or fully guaranteed by, the United States;

(c) Interest-bearing obligations of the United States Postal Service or the Federal National Mortgage Association;

(d) Interest-bearing obligations of this State or of a county, city or school district of this State;

(e) Money-market mutual funds that are invested only in obligations listed in paragraphs (a) to (d), inclusive; or

(f) Any other investment authorized by the will of the decedent.

(Added to NRS by 1975, 1766; A 1999, 1458, 2295; 2001, 91; 2011, 1454)



NRS 143.180 - Power to make loans, advances of credit and other investments insured by Federal Housing Administrator; validation of loans, advances of credit and purchases of obligations made before October 1, 1999.

1. Subject to such regulations as may be prescribed by the Federal Housing Administrator, a personal representative may:

(a) Make such loans and advances of credit, and purchases of obligations representing the loans and advances of credit, as are eligible for insurance by the Federal Housing Administrator, and obtain such insurance.

(b) Make such loans secured by mortgage on real property as are eligible for insurance by the Federal Housing Administrator, and obtain such insurance.

(c) Purchase, invest in, and dispose of notes or bonds secured by mortgage insured by the Federal Housing Administrator, securities of national mortgage associations, and debentures issued by the Federal Housing Administrator.

2. No law of this State prescribing the nature, amount or form of security or requiring security upon which loans or advances of credit may be made, or prescribing or limiting interest rates upon loans or advances of credit, or prescribing or limiting the period for which loans or advances of credit may be made, applies to loans, advances of credit or purchases made pursuant to subsection 1.

3. All above-described loans, advances of credit, and purchases of obligations made and insured pursuant to the terms of the National Housing Act before October 1, 1999, are hereby validated and confirmed.

[Part 1:58:1935; A 1937, 147; 1939, 43; 1931 NCL 3652.01] + [Part 2:58:1935; 1931 NCL 3652.02] + [3:58:1935; 1931 NCL 3652.03] (NRS A 1999, 2296)



NRS 143.185 - Power to invest in farm loan bonds and other obligations issued by federal land banks and banks for cooperatives.

A personal representative may purchase, invest in, and dispose of:

1. Farm loan bonds, consolidated farm loan bonds, debentures, consolidated debentures and other obligations issued by federal land banks and federal intermediate credit banks under the authority of the Federal Farm Loan Act, formerly 12 U.S.C. 636 to 1012, inclusive, and 1021 to 1129, inclusive, and the Farm Credit Act of 1971, 12 U.S.C. 2001 et seq., as amended; and

2. Bonds, debentures, consolidated debentures and other obligations issued by banks for cooperatives under the authority of the Farm Credit Act of 1933, formerly 12 U.S.C. 1131 to 1138e, inclusive, and the Farm Credit Act of 1971, 12 U.S.C. 2001 et seq., as amended.

(Added to NRS by 1959, 33; A 1973, 1088; 1991, 461; 1999, 2297)



NRS 143.187 - Power to hold stock in name of nominee; personal liability of personal representative.

1. A personal representative holding certificates of stock in that capacity may hold the stock in the name of a nominee without mention in the stock certificate or registration books, if:

(a) The records of the personal representative and all reports and accountings the personal representative renders clearly show the holding and the facts regarding it; and

(b) The nominee deposits with the personal representative a signed statement of the true interest of the personal representative.

2. A personal representative is personally liable for any loss to the estate resulting from any act of the nominee in connection with stock so held.

(Added to NRS by 1961, 471; A 1999, 2297)



NRS 143.188 - Power to direct termination of certain electronic or digital accounts or assets.

1. Except as otherwise provided in subsection 2, subject to such restrictions as may be prescribed in the will of a decedent or by an order of a court of competent jurisdiction, a personal representative has the power to direct the termination of any account of the decedent, including, without limitation:

(a) An account on any:

(1) Social networking Internet website;

(2) Web log service Internet website;

(3) Microblog service Internet website;

(4) Short message service Internet website; or

(5) Electronic mail service Internet website; or

(b) Any similar electronic or digital asset of the decedent.

2. The provisions of subsection 1 do not authorize a personal representative to direct the termination of any financial account of the decedent, including, without limitation, a bank account or investment account.

3. The act by a personal representative to direct the termination of any account or asset of a decedent pursuant to subsection 1 does not invalidate or abrogate any conditions, terms of service or contractual obligations the holder of such an account or asset has with the provider or administrator of the account, asset or Internet website.

(Added to NRS by 2013, 1524)



NRS 143.190 - Cumulative method of service of process on personal representative; written statement containing permanent address of personal representative to be filed with clerk.

1. Before letters are delivered to a personal representative, the personal representative shall file with the county clerk of the county in which the administration of the estate is pending a written statement containing the name and permanent address of the personal representative. The permanent address may, from time to time, be changed by filing with the county clerk a written statement giving the changed address. The permanent address shall be deemed to be that contained in the last statement so filed by the personal representative.

2. The taking of his or her oath of office by a personal representative constitutes an appointment of the county clerk of the county in which the administration of the estate is pending to be the true and lawful attorney, upon whom all legal process in any action or proceeding against the personal representative may be served, with the same legal force and effect as if served upon the personal representative personally within the State of Nevada.

3. Service of process may be made by mailing by registered or certified mail a copy of the process, and if the process is a summons, there must be attached thereto a copy of the complaint certified by the clerk or the plaintiff s attorney, directly to the personal representative at the address contained in the statement filed with the clerk. This service is sufficient personal service upon the personal representative if proof of the service is filed with the clerk.

4. The court in which the action is pending may order such continuances as may be necessary to afford the personal representative reasonable opportunity to defend the action.

5. The foregoing method of service is cumulative, and does not prevent the personal service of process upon the personal representative within the State of Nevada.

[324:107:1941; 1931 NCL 9882.324] (NRS A 1969, 95; 1983, 262; 1999, 2297)



NRS 143.200 - Actions not to abate on death, disqualification, resignation or removal of personal representative; substitution of successor.

No action to which a personal representative is a party abates by reason of the death, disqualification, resignation or removal of the personal representative, but the person who is appointed, qualifies and is acting as the successor must, upon motion, be substituted as a party to the action.

[325:107:1941; 1931 NCL 9882.325] (NRS A 1999, 2298)



NRS 143.210 - Necessary parties to actions.

In actions brought by or against personal representatives, it is not necessary to join those as parties who have not qualified.

[197:107:1941; 1931 NCL 9882.197] (NRS A 1999, 2298)



NRS 143.300 - Short title.

NRS 143.300 to 143.815, inclusive, may be cited as the Independent Administration of Estates Act.

(Added to NRS by 2011, 1437)



NRS 143.305 - Definitions.

As used in NRS 143.300 to 143.815, inclusive, unless the context otherwise requires, the words and terms defined in NRS 143.310, 143.315 and 143.320 have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 1437)



NRS 143.310 - Court supervision defined.

Court supervision means the judicial order, authorization, approval, confirmation or instructions that would be required if authority to administer the estate had not been granted pursuant to NRS 143.300 to 143.815, inclusive.

(Added to NRS by 2011, 1437)



NRS 143.315 - Full authority defined.

Full authority means the authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, that includes all the powers granted pursuant to NRS 143.300 to 143.815, inclusive.

(Added to NRS by 2011, 1437)



NRS 143.320 - Limited authority defined.

Limited authority means authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, that includes all the powers granted pursuant to NRS 143.300 to 143.815, inclusive, except the power to do any of the following:

1. Sell real property.

2. Exchange real property.

3. Grant an option to purchase real property.

4. Borrow money with the loan secured by an encumbrance upon real property.

(Added to NRS by 2011, 1437)



NRS 143.325 - Applicability.

The provisions of NRS 143.300 to 143.815, inclusive, apply in any case where authority to administer the estate is granted pursuant to NRS 143.300 to 143.815, inclusive.

(Added to NRS by 2011, 1437)



NRS 143.330 - Effect of provision in will that prohibits independent administration of estate.

The personal representative may not be granted authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, if the decedent s will provides that the estate must not be administered pursuant to NRS 143.300 to 143.815, inclusive.

(Added to NRS by 2011, 1437)



NRS 143.335 - Independent administration of estate by special administrator.

A special administrator may be granted authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, if the special administrator is appointed with, or has been granted, the powers of a general personal representative.

(Added to NRS by 2011, 1437)



NRS 143.340 - Personal representative required to petition for full or limited authority to administer estate.

1. To obtain authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, the personal representative must petition the court for that authority in a petition for appointment of the personal representative or in a separate petition filed in the estate proceedings.

2. The personal representative may request either of the following:

(a) Full authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive; or

(b) Limited authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive.

(Added to NRS by 2011, 1437)



NRS 143.345 - Notice of hearing on petition; persons required to receive notice; contents.

1. If the authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, is requested in a petition for appointment of the personal representative, notice of the hearing on the petition must be given for the period and in the manner applicable to the petition for appointment.

2. Where proceedings for the administration of the estate are pending at the time a petition is filed pursuant to NRS 143.340, notice of the hearing on the petition must be given for the period and in the manner provided in NRS 155.010 to all the following persons:

(a) Each person specified in NRS 155.010;

(b) Each known heir whose interest in the estate would be affected by the petition;

(c) Each known devisee whose interest in the estate would be affected by the petition; and

(d) Each person named as personal representative in the will of the decedent.

3. The notice of hearing of the petition for authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, whether included in the petition for appointment or in a separate petition, must include a statement in substantially the following form:

The petition requests authority to administer the estate under the Independent Administration of Estates Act. This will avoid the need to obtain court approval for many actions taken in connection with the estate. However, before taking certain actions, the personal representative will be required to give notice to interested persons unless they have waived notice or have consented to the proposed action. Independent administration authority will be granted unless good cause is shown why it should not be.

(Added to NRS by 2011, 1437)



NRS 143.350 - Court required to grant requested authority; exceptions.

1. Except as otherwise provided in subsection 2, unless an interested person objects in writing at or before the hearing to the granting of authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, and the court determines that the interested person has shown good cause why the authority to administer the estate under those provisions should not be granted, the court shall grant the requested authority.

2. If the interested person has shown good cause why only limited authority should be granted, the court shall grant limited authority.

(Added to NRS by 2011, 1438)



NRS 143.355 - Amount of bond of personal representative.

1. If the personal representative is otherwise required to file a bond and has full authority, the court shall fix the amount of the bond at not more than the estimated value of the personal property, the estimated value of the decedent s interest in the real property authorized to be sold pursuant to NRS 143.300 to 143.815, inclusive, and the probable annual gross income of the estate or, if the bond is to be given by personal sureties, at not less than twice that amount.

2. If the personal representative is otherwise required to file a bond and has limited authority, the court shall fix the amount of the bond at not more than the estimated value of the personal property and the probable annual gross income of the estate or, if the bond is to be given by personal sureties, at not less than twice that amount.

(Added to NRS by 2011, 1438)



NRS 143.360 - Petition for modification or revocation of authority of personal representative; notice; court order.

1. Any interested person may file a petition requesting that the court make either of the following orders:

(a) An order revoking the authority of the personal representative to continue administration of the estate pursuant to NRS 143.300 to 143.815, inclusive; or

(b) An order revoking the full authority of the personal representative to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, and granting the personal representative limited authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive.

2. The petition must set forth the basis for the requested order.

3. The petitioner shall give notice for the period and in the manner provided in NRS 155.010.

4. If the court determines that good cause has been shown, the court shall make an order revoking the authority of the personal representative to continue administration of the estate pursuant to NRS 143.300 to 143.815, inclusive. Upon the making of the order, new letters must be issued without the authority to act pursuant to NRS 143.300 to 143.815, inclusive.

5. If the personal representative was granted full authority and the court determines that good cause has been shown, the court shall make an order revoking the full authority and granting the personal representative limited authority. Upon the making of the order, new letters must be issued indicating whether the personal representative is authorized to act pursuant to NRS 143.300 to 143.815, inclusive, and, if so authorized, whether the independent administration authority includes or excludes the power to do any of the following:

(a) Sell real property;

(b) Exchange real property;

(c) Grant an option to purchase real property; or

(d) Borrow money with the loan secured by an encumbrance upon real property.

(Added to NRS by 2011, 1438)



NRS 143.365 - Authority to administer estate without court supervision; request for court supervision.

1. Subject to the limitations and conditions of NRS 143.300 to 143.815, inclusive, a personal representative who has been granted authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, may administer the estate as provided pursuant to NRS 143.300 to 143.815, inclusive, without court supervision, but in all other respects, the personal representative shall administer the estate in the same manner as a personal representative who has not been granted authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive.

2. Notwithstanding the provisions of subsection 1, the personal representative may obtain court supervision of any action to be taken by the personal representative during administration of the estate.

(Added to NRS by 2011, 1439)



NRS 143.370 - Court approval or supervision required for certain actions; exceptions.

1. Notwithstanding any provision of NRS 143.300 to 143.815, inclusive, to the contrary, whether the personal representative has been granted limited authority or full authority, a personal representative who has obtained authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, is required to obtain court approval for any of the following actions:

(a) Allowance of the personal representative s compensation;

(b) Allowance of compensation of the attorney for the personal representative;

(c) Settlement of accounts;

(d) Preliminary and final distributions and discharge;

(e) Sale of property of the estate to the personal representative or to the attorney for the personal representative;

(f) Exchange of property of the estate for property of the personal representative or for property of the attorney for the personal representative;

(g) Grant of an option to purchase property of the estate to the personal representative or to the attorney for the personal representative;

(h) Allowance, payment or compromise of a claim of the personal representative, or the attorney for the personal representative, against the estate;

(i) Compromise or settlement of a claim, action or proceeding by the estate against the personal representative or against the attorney for the personal representative;

(j) Extension, renewal or modification of the terms of a debt or other obligation of the personal representative, or the attorney for the personal representative, owing to or in favor of the decedent or the estate; and

(k) Any transaction described in this section that would indirectly benefit the personal representative, a relative of the personal representative, the attorney for the personal representative or the attorney for a relative of the personal representative.

2. Notwithstanding any provision of NRS 143.300 to 143.815, inclusive, to the contrary, a personal representative who has obtained limited authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, is required to obtain court supervision for any of the following actions:

(a) Sale of real property;

(b) Exchange of real property;

(c) Grant of an option to purchase real property; and

(d) Borrowing money with the loan secured by an encumbrance upon real property.

3. Paragraphs (e) to (k), inclusive, of subsection 1 do not apply to a transaction between the personal representative in his or her capacity as a personal representative and the personal representative as a person if all the following requirements are satisfied:

(a) The personal representative is the sole beneficiary of the estate or all the known heirs or devisees have consented to the transaction;

(b) The period for filing creditor claims has expired;

(c) No request for special notice pursuant to NRS 155.030 is on file or all persons who filed a request for special notice have consented to the transaction; and

(d) The claim of each creditor who filed a claim has been paid, settled or withdrawn, or the creditor has consented to the transaction.

4. As used in this section, relative has the meaning ascribed to it in NRS 163.020.

(Added to NRS by 2011, 1439)



NRS 143.375 - Powers of personal representative granted independent administration authority.

1. Subject to the conditions and limitations of NRS 143.300 to 143.815, inclusive, and to the duties and liabilities of the personal representative, a personal representative who has been granted authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, has the powers described in:

(a) NRS 143.400 to 143.465, inclusive, with regard to powers that are exercisable only after giving a notice of proposed action;

(b) NRS 143.500 to 143.540, inclusive, with regard to powers the exercise of which requires giving a notice of proposed action under certain circumstances; and

(c) NRS 143.600 to 143.655, inclusive, with regard to powers that are exercisable without giving a notice of proposed action.

2. The will may restrict the powers that the personal representative may exercise pursuant to NRS 143.300 to 143.815, inclusive.

(Added to NRS by 2011, 1440)



NRS 143.380 - Sale of property of estate; court confirmation of sales not required.

1. Subject to the limitations and requirements of NRS 143.300 to 143.815, inclusive, when the personal representative exercises the authority to sell property of the estate pursuant to NRS 143.300 to 143.815, inclusive, the personal representative may sell the property at public auction or private sale, and with or without notice, for cash or on credit, for such price and upon such terms and conditions as the personal representative may determine.

2. The requirements applicable to court confirmation of sales of real property referenced in subsection 1 include, without limitation:

(a) Publication of the notice of sale;

(b) Court approval of agents and brokers commissions;

(c) The sale being not less than 90 percent of appraised value of the real property;

(d) An examination by the court into the necessity for the sale of the real property, including, without limitation, any advantage to the estate and benefit to interested persons; and

(e) The efforts of the personal representative to obtain the highest and best price for the property reasonably attainable.

3. The requirements applicable to court confirmation of sales of real property and sales of personal property do not apply to a sale pursuant to this section.

(Added to NRS by 2011, 1441)



NRS 143.400 - Requirements for exercise of powers by personal representative.

The personal representative may exercise the powers described in NRS 143.400 to 143.465, inclusive, only if the requirements of NRS 143.700 to 143.760, inclusive, are satisfied.

(Added to NRS by 2011, 1441)



NRS 143.405 - Sale or exchange of real property.

The personal representative who has full authority has the power to sell or exchange real property of the estate.

(Added to NRS by 2011, 1441)



NRS 143.410 - Sale or incorporation of business or joint venture.

The personal representative who has limited authority or full authority has the power to sell or incorporate any of the following:

1. An unincorporated business or joint venture in which the decedent was engaged at the time of the decedent s death; and

2. An unincorporated business or joint venture which was wholly or partly owned by the decedent at the time of the decedent s death.

(Added to NRS by 2011, 1441)



NRS 143.415 - Abandonment of tangible personal property.

The personal representative who has limited authority or full authority has the power to abandon tangible personal property where the cost of collecting, maintaining and safeguarding the property would exceed its fair market value.

(Added to NRS by 2011, 1441)



NRS 143.420 - Power to borrow and to encumber property of estate.

1. Subject to the limitations provided in subsection 2 and NRS 143.180, the personal representative who has limited authority or full authority has the following powers:

(a) The power to borrow; and

(b) The power to place, replace, renew or extend any encumbrance upon any property of the estate.

2. Only a personal representative who has full authority has the power to borrow money with the loan secured by an encumbrance upon real property.

(Added to NRS by 2011, 1441)



NRS 143.425 - Grant of option to purchase real property of estate.

The personal representative who has full authority has the power to grant an option to purchase real property of the estate for a period within or beyond the period of administration.

(Added to NRS by 2011, 1441)



NRS 143.430 - Transfer of property to person exercising option to purchase provided in will.

If the will gives a person the option to purchase real or personal property and the person has complied with the terms and conditions stated in the will, the personal representative who has limited authority or full authority has the power to convey or transfer the property to the person.

(Added to NRS by 2011, 1442)



NRS 143.435 - Conveyance or transfer of real or personal property under certain circumstances.

The personal representative who has limited authority or full authority has the power to convey or transfer real or personal property to complete a contract entered into by the decedent to convey or transfer the property.

(Added to NRS by 2011, 1442)



NRS 143.440 - Determination of claims to property.

The personal representative who has limited authority or full authority has the power to allow, compromise or settle any of the following:

1. A third-party claim to real or personal property if the decedent died in possession of, or holding title to, the property; or

2. The decedent s claim to real or personal property, title to or possession of which is held by another.

(Added to NRS by 2011, 1442)



NRS 143.445 - Disclaimers.

The personal representative who has limited authority or full authority has the power to make a disclaimer.

(Added to NRS by 2011, 1442)



NRS 143.450 - Preliminary distributions authorized under certain circumstances.

If the time for filing creditor claims has expired and it appears that the distribution may be made without loss to creditors or injury to the estate or any interested person, the personal representative who has limited authority or full authority has the power to make preliminary distributions of the following:

1. Income received during administration to the persons entitled thereto pursuant to the decedent s will or by intestate succession.

2. Household furniture and furnishings, motor vehicles, clothing, jewelry and other tangible articles of a personal nature to the persons entitled to the property under the decedent s will, not to exceed an aggregate fair market value to all persons of $50,000 computed cumulatively through the date of distribution. Fair market value must be determined on the basis of the inventory and appraisal.

3. Cash to general pecuniary devisees entitled to it under the decedent s will, not to exceed $10,000 to any one person.

(Added to NRS by 2011, 1442)



NRS 143.455 - Actions concerning claims by, for the benefit of, or against the estate.

The personal representative who has limited authority or full authority has the power to do all the following:

1. Allow, pay, reject or contest any claim by or against the estate.

2. Compromise or settle a claim, action or proceeding by or for the benefit of, or against, the decedent, the personal representative or the estate.

3. Release, in whole or in part, any claim belonging to the estate to the extent that the claim is uncollectible.

4. Allow a claim to be filed after the expiration of the time for filing the claim.

(Added to NRS by 2011, 1442)



NRS 143.460 - Commencement and defense of certain actions and proceedings.

The personal representative who has limited authority or full authority has the power to do all the following:

1. Commence and maintain actions and proceedings for the benefit of the estate.

2. Defend actions and proceedings against the decedent, the personal representative or the estate.

(Added to NRS by 2011, 1442)



NRS 143.465 - Modification of terms of obligation to or in favor of decedent.

The personal representative who has limited authority or full authority has the power to extend, renew or in any manner modify the terms of an obligation owing to or in favor of the decedent or the estate.

(Added to NRS by 2011, 1442)



NRS 143.500 - Exercise of powers by personal representative; exceptions.

Except as otherwise provided in NRS 143.500 to 143.540, inclusive, the personal representative who has limited authority or full authority may exercise the powers described in NRS 143.500 to 143.540, inclusive, without giving notice of the proposed action pursuant to NRS 143.700 to 143.760, inclusive.

(Added to NRS by 2011, 1443)



NRS 143.505 - Management and control of estate property.

1. The personal representative who has limited authority or full authority has the power to manage and control property of the estate, including making allocations and determinations pursuant to NRS 164.780 to 164.925, inclusive. Except as otherwise provided in subsection 2, such a personal representative may exercise this power without giving notice of the proposed action pursuant to NRS 143.700 to 143.760, inclusive.

2. The personal representative shall comply with the requirements of NRS 143.700 to 143.760, inclusive, and shall give notice of a proposed action in any case where a provision of NRS 143.400 to 143.450, inclusive, governing the exercise of a specific power so requires.

(Added to NRS by 2011, 1443)



NRS 143.510 - Power to enter contracts without notice; exception.

1. The personal representative who has limited authority or full authority has the power to enter into a contract to carry out the exercise of a specific power granted pursuant to NRS 143.300 to 143.815, inclusive, including, without limitation, the powers granted by NRS 143.505 and 143.605. Except as otherwise provided in subsection 2, the personal representative may exercise this power without giving notice of the proposed action pursuant to NRS 143.700 to 143.760, inclusive.

2. The personal representative shall comply with the requirements of NRS 143.700 to 143.760, inclusive, and shall give notice of a proposed action where the contract is one that by its provisions is not to be fully performed within 2 years after the date the parties entered into the contract, except that the personal representative is not required to comply with those requirements if the personal representative has the unrestricted right under the contract to terminate the contract within 2 years after the date the parties entered into the contract.

3. Nothing in this section excuses compliance with the requirements of NRS 143.700 to 143.760, inclusive, when the contract is made to carry out the exercise of a specific power, and the provision that grants that power requires compliance with NRS 143.700 to 143.760, inclusive, for the exercise of the power.

(Added to NRS by 2011, 1443)



NRS 143.515 - Deposit and investment of money of estate.

1. The personal representative who has limited authority or full authority has the power to do all the following:

(a) Deposit money belonging to the estate in an insured account in a financial institution in this State;

(b) Invest money of the estate in any one or more of the following:

(1) Direct obligations of the United States, or of the State of Nevada, maturing not later than 1 year after the date of making the investment;

(2) Savings accounts in a bank, credit union or savings and loan association in this State, to the extent that the deposit is insured by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or a private insurer approved pursuant to NRS 678.755;

(3) Interest-bearing obligations of, or fully guaranteed by, the United States;

(4) Interest bearing obligations of the United States Postal Service or the Federal National Mortgage Association;

(5) Interest-bearing obligations of this State or of a county, city or school district of this State; or

(6) Money-market mutual funds that are invested only in obligations listed in subparagraphs (1) to (5), inclusive; or

(c) Invest money of the estate in any manner provided by the will.

2. The personal representative may exercise the powers described in subsection 1 without giving notice of a proposed action pursuant to NRS 143.700 to 143.760, inclusive.

(Added to NRS by 2011, 1443)



NRS 143.520 - Continuation of partnership or other business.

1. Subject to the partnership agreement and the applicable provisions of chapter 87 of NRS, the personal representative who has limited authority or full authority has the power to continue as a general partner in any partnership in which the decedent was a general partner at the time of death.

2. The personal representative who has limited authority or full authority has the power to continue operation of any of the following:

(a) An unincorporated business or joint venture in which the decedent was engaged at the time of the decedent s death.

(b) An unincorporated business or joint venture which was wholly or partly owned by the decedent at the time of the decedent s death.

3. Except as otherwise provided in subsection 4, the personal representative may exercise the powers described in subsections 1 and 2 without giving notice of the proposed action pursuant to NRS 143.700 to 143.760, inclusive.

4. The personal representative shall give notice of a proposed action pursuant to NRS 143.700 to 143.760, inclusive, if the personal representative continues as a general partner under subsection 1, or continues the operation of any unincorporated business or joint venture under subsection 2, for a period of more than 6 months after the date on which letters are first issued to a personal representative.

(Added to NRS by 2011, 1444)



NRS 143.525 - Payment of family allowance.

1. The personal representative who has limited authority or full authority has the power to pay a reasonable family allowance. Except as otherwise provided in subsection 2, the personal representative may exercise this power without giving notice of the proposed action pursuant to NRS 143.700 to 143.760, inclusive.

2. The personal representative shall give notice of a proposed action pursuant to NRS 143.700 to 143.760, inclusive, for all the following:

(a) Making the first payment of a family allowance.

(b) Making the first payment of a family allowance for a period commencing more than 12 months after the death of the decedent.

(c) Making any increase in the amount of the payment of a family allowance.

(Added to NRS by 2011, 1444)



NRS 143.530 - Lease of property of estate.

1. The personal representative who has limited authority or full authority has the power to enter as lessor into a lease of property of the estate for:

(a) Any purpose, including, without limitation, exploration for and production or removal of minerals, oil, gas or other hydrocarbon substances or geothermal energy, including a community oil lease or a pooling or unitization agreement;

(b) A period within or beyond the period of administration; and

(c) Rental or royalty, or both, and upon such other terms and conditions as the personal representative may determine.

2. Except as otherwise provided in subsections 3 and 4, the personal representative may exercise this power without giving notice of the proposed action pursuant to NRS 143.700 to 143.760, inclusive.

3. The personal representative shall give notice of a proposed action pursuant to NRS 143.700 to 143.760, inclusive, where the personal representative enters into a lease of real property for a term in excess of 1 year. If the lease gives the lessee the right to extend the term of the lease, the lease must be considered as if the right to extend has been exercised.

4. The personal representative shall give notice of a proposed action pursuant to NRS 143.700 to 143.760, inclusive, where the personal representative enters into a lease of personal property and the lease is one that by its provisions is not to be fully performed within 2 years after the date the parties entered into the lease, except that the personal representative is not required to give notice of a proposed action if the personal representative has the unrestricted right under the lease to terminate the lease within 2 years after the date the parties entered into the lease.

(Added to NRS by 2011, 1444)



NRS 143.535 - Sale or exchange of personal property.

1. The personal representative who has limited authority or full authority has the power to sell personal property of the estate or to exchange personal property of the estate for other property upon such terms and conditions as the personal representative may determine. Except as otherwise provided in subsection 2, the personal representative shall give notice of the proposed action pursuant to NRS 143.700 to 143.760, inclusive, in exercising this power.

2. The personal representative may exercise the power granted by subsection 1 without giving notice of the proposed action pursuant to NRS 143.700 to 143.760, inclusive, in case of the sale or exchange of any of the following:

(a) A security sold on an established stock or bond exchange;

(b) A security designated as a national market system security on an interdealer quotation system, or subsystem thereof, by the National Association of Securities Dealers Automated Quotations System, NASDAQ, sold through a broker-dealer registered under the Securities Exchange Act of 1934, 15 U.S.C. 78a et seq., during the regular course of business of the broker-dealer;

(c) Subscription rights for the purchase of additional securities which are owned by the estate by reason of the estate s ownership in securities if those rights are sold for cash; or

(d) Personal property which is perishable if the property is sold for cash.

(Added to NRS by 2011, 1445)



NRS 143.540 - Grant of exclusive right to sell property.

1. The personal representative who has limited authority or full authority has the following powers:

(a) The power to grant an exclusive right to sell property for a period not to exceed 90 days.

(b) The power to grant to the same broker one or more extensions of an exclusive right to sell property, each extension being for a period not to exceed 90 days.

2. Except as otherwise provided in subsection 3, the personal representative may exercise the powers described in subsection 1 without giving notice of the proposed action pursuant to NRS 143.700 to 143.760, inclusive.

3. The personal representative shall give notice of a proposed action pursuant to NRS 143.700 to 143.760, inclusive, where the personal representative grants to the same broker an extension of an exclusive right to sell property and the period of the extension, together with the periods of the original exclusive right to sell the property and any previous extensions of that right, is more than 270 days.

(Added to NRS by 2011, 1445)



NRS 143.600 - Exercise of powers by personal representative.

The personal representative who has limited authority or full authority may exercise the powers described in NRS 143.600 to 143.655, inclusive, without giving notice of the proposed action pursuant to NRS 143.700 to 143.760, inclusive.

(Added to NRS by 2011, 1446)



NRS 143.605 - Additional powers of personal representative.

In addition to the powers granted to the personal representative pursuant to NRS 143.300 to 143.815, inclusive, the personal representative who has limited authority or full authority has all the powers that the personal representative could exercise without court supervision if the personal representative had not been granted authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive.

(Added to NRS by 2011, 1446)



NRS 143.610 - Conveyance or transfer of property under certain circumstances.

The personal representative who has limited authority or full authority has the power to convey or transfer property to carry out the exercise of a specific power granted pursuant to NRS 143.300 to 143.815, inclusive.

(Added to NRS by 2011, 1446)



NRS 143.615 - Payment of taxes, assessments and expenses.

The personal representative who has limited authority or full authority has the power to pay all the following:

1. Taxes and assessments.

2. Expenses incurred in the collection, care and administration of the estate.

(Added to NRS by 2011, 1446)



NRS 143.620 - Purchase of annuity under certain circumstances.

The personal representative who has limited authority or full authority has the power to purchase an annuity from an insurer admitted to do business in this State to satisfy a devise of an annuity or other direction in the will for periodic payments to a devisee.

(Added to NRS by 2011, 1446)



NRS 143.625 - Exercise of option.

The personal representative who has limited authority or full authority has the power to exercise an option right that is property of the estate.

(Added to NRS by 2011, 1446)



NRS 143.630 - Purchase of securities or commodities to perform incomplete contract of sale.

The personal representative who has limited authority or full authority has the power to purchase securities or commodities required to perform an incomplete contract of sale where the decedent died having sold but not delivered securities or commodities not owned by the decedent.

(Added to NRS by 2011, 1446)



NRS 143.635 - Holding securities in name of nominee or in any other form for certain purposes.

The personal representative who has limited authority or full authority has the power to hold a security in the name of a nominee or in any other form without disclosure of the estate, so that title to the security may pass by delivery.

(Added to NRS by 2011, 1446)



NRS 143.640 - Exercise of security subscription or conversion rights.

The personal representative who has limited authority or full authority has the power to exercise security subscription or conversion rights.

(Added to NRS by 2011, 1446)



NRS 143.645 - Repairs and improvements to property of estate.

The personal representative who has limited authority or full authority has the power to make repairs and improvements to real and personal property of the estate.

(Added to NRS by 2011, 1446)



NRS 143.650 - Acceptance of deed or deed of trust in lieu of foreclosure or trustee s sale.

The personal representative who has limited authority or full authority has the power to accept a deed to property which is subject to a mortgage or deed of trust in lieu of foreclosure of the mortgage or sale under the deed of trust.

(Added to NRS by 2011, 1447)



NRS 143.655 - Partial satisfaction of mortgage or partial reconveyance under deed of trust.

The personal representative who has limited authority or full authority has the power to give a partial satisfaction of a mortgage or to cause a partial reconveyance to be executed by a trustee under a deed of trust held by the estate.

(Added to NRS by 2011, 1447)



NRS 143.700 - Circumstances pursuant to which notice of proposed action is required or authorized.

1. A personal representative who has been granted authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, shall give notice of a proposed action as provided in NRS 143.700 to 143.760, inclusive, before taking the proposed action without court supervision if the provisions of NRS 143.365 to 143.655, inclusive, giving the personal representative the power to take the action so require. Nothing in this subsection authorizes a personal representative to take an action pursuant to NRS 143.300 to 143.815, inclusive, if the personal representative does not have the power to take the action pursuant to those provisions.

2. A personal representative who has been granted authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, may give notice of a proposed action as provided in NRS 143.700 to 143.760, inclusive, even if the provisions of NRS 143.365 to 143.655, inclusive, giving the personal representative the power to take the action authorize the personal representative to take the action without giving notice of the proposed action. Nothing in this subsection requires the personal representative to give notice of a proposed action where not required under subsection 1 or authorizes a personal representative to take any action that the personal representative is not otherwise authorized to take.

(Added to NRS by 2011, 1447)



NRS 143.705 - Persons to whom notice of proposed action is required to be given.

Except as otherwise provided in NRS 143.710 and 143.715, notice of a proposed action must be given to all the following:

1. Each known devisee whose interest in the estate would be affected by the proposed action.

2. Each known heir whose interest in the estate would be affected by the proposed action.

3. Each person who has filed a request for special notice pursuant to NRS 155.030.

4. The Attorney General, at the Office of the Attorney General in Carson City, if any portion of the estate is to escheat to the State and its interest in the estate would be affected by the proposed action.

(Added to NRS by 2011, 1447)



NRS 143.710 - Consent to proposed action.

Notice of a proposed action need not be given to any person who consents in writing to the proposed action. The consent may be executed at any time before or after the proposed action is taken.

(Added to NRS by 2011, 1447)



NRS 143.715 - Waiver of notice for particular proposed action; general waiver of notice of proposed action.

1. Notice of a proposed action need not be given to any person who, in writing, waives the right to notice of a proposed action with respect to the particular proposed action. The waiver may be executed at any time before or after the proposed action is taken. The waiver must describe the particular proposed action and may waive particular aspects of the notice, such as the delivery, mailing or time requirements of NRS 143.730 or the giving of the notice in its entirety for the particular proposed action.

2. Notice of a proposed action need not be given to any person who has made either of the following:

(a) A general waiver of the right to notice of a proposed action.

(b) A waiver of the right to notice of a proposed action for all transactions of a type which includes the particular proposed action.

(Added to NRS by 2011, 1447)



NRS 143.720 - Revocation of consent to proposed action or waiver of notice of proposed action.

1. A waiver or consent pursuant to NRS 143.710 or 143.715 may be revoked only in writing and is effective only when the writing is received by the personal representative.

2. A copy of the revocation may be filed with the court, but the effectiveness of the revocation is not dependent upon a copy being filed with the court.

(Added to NRS by 2011, 1448)



NRS 143.725 - Contents of notice of proposed action.

1. The notice of proposed action must state all the following:

(a) The name and mailing address of the personal representative.

(b) The person and telephone number to call to get additional information.

(c) The action proposed to be taken, with a reasonably specific description of the action. If the proposed action involves the sale or exchange of real property or the granting of an option to purchase real property, the notice of proposed action must state the material terms of the transaction, including, if applicable, the sale price and the amount of, or method of calculating, any commission or compensation paid or to be paid to an agent or broker in connection with the transaction.

(d) The date on or after which the proposed action is to be taken.

2. The notice of proposed action must include a form for objecting to the proposed action.

(Added to NRS by 2011, 1448)



NRS 143.730 - Requirements for delivery of notice of proposed action.

The notice of proposed action must be mailed or personally delivered to each person required to be given notice of the proposed action not less than 15 days before the date specified in the notice of proposed action on or after which the proposed action is to be taken. If mailed, the notice of proposed action must be addressed to the person at the person s last known address. The notice of proposed action must be mailed or delivered in the manner provided in NRS 155.010.

(Added to NRS by 2011, 1448)



NRS 143.735 - Objection to proposed action; requirements for delivery; form; notice of objection to personal representative.

1. Any person entitled to notice of a proposed action under NRS 143.705 may object to the proposed action as provided in this section.

2. The objection to the proposed action must be made by delivering or mailing a written objection to the proposed action to the personal representative at the address stated in the notice of proposed action. The person objecting to the proposed action may use the form provided in NRS 143.810 or may make the objection in any other writing that identifies the proposed action with reasonable certainty and indicates that the person objects to the taking of the proposed action.

3. The personal representative is deemed to have notice of the objection to the proposed action if the notice is delivered or received at the address stated in the notice of proposed action before:

(a) The date specified in the notice of proposed action on or after which the proposed action is to be taken; or

(b) The date on which the proposed action is actually taken,

whichever occurs later.

(Added to NRS by 2011, 1448)



NRS 143.740 - Restraining order prohibiting proposed action without court supervision; notice of restraining order to personal representative.

1. Any person who is entitled to notice of a proposed action for a proposed action described in subsection 1 of NRS 143.700, or any person who is given notice of a proposed action described in subsection 2 of NRS 143.700, may apply to the court having jurisdiction over the proceeding for an order restraining the personal representative from taking the proposed action without court supervision. The court shall grant the requested order without requiring notice to the personal representative and without cause being shown for the order.

2. The personal representative is deemed to have notice of the restraining order if the notice is given and served upon the personal representative in the manner provided in NRS 155.040 and 155.050, or in the manner authorized by the court, before:

(a) The date specified in the notice of proposed action on or after which the proposed action is to be taken; or

(b) The date on which the proposed action is actually taken,

whichever occurs later.

(Added to NRS by 2011, 1449)



NRS 143.745 - Court authorization or confirmation required if personal representative receives notice of objection or of restraining order.

1. If the proposed action is one that would require court supervision if the personal representative had not been granted authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, and the personal representative has notice of a written objection made pursuant to NRS 143.735 or a restraining order issued pursuant to NRS 143.740, the personal representative shall, if the personal representative desires to take the proposed action, petition the court to obtain approval from the court.

2. If the proposed action is one that would not require court supervision even if the personal representative had not been granted authority to administer the estate pursuant to NRS 143.300 to 143.815, inclusive, but the personal representative has given notice of the proposed action and has notice of a written objection made pursuant to NRS 143.735 or a restraining order issued pursuant to NRS 143.740, the personal representative shall, if he or she desires to take the proposed action, request instructions from the court concerning the proposed action. The personal representative may take the proposed action only under such order as may be entered by the court.

3. A person who objects to a proposed action as provided in NRS 143.735 or serves a restraining order issued pursuant to NRS 143.740 in the manner provided in that section must be given notice of any hearing on a petition for court authorization or confirmation of the proposed action.

(Added to NRS by 2011, 1449)



NRS 143.750 - Effect of failure to object to proposed action; court review of action by personal representative under certain circumstances.

1. Except as otherwise provided in subsection 3, only a person described in NRS 143.705 has a right to have the court review the proposed action after it has been taken or otherwise to object to the proposed action after it has been taken. Except as otherwise provided in subsections 2 and 3, a person described in NRS 143.705 waives the right to have the court review the proposed action after it has been taken, or otherwise to object to the proposed action after it has been taken, if:

(a) The person has been given notice of the proposed action, as provided in NRS 143.700 to 143.730, inclusive, and fails to object as provided in subsection 4; or

(b) The person has waived notice of or consented to the proposed action as provided in NRS 143.710 and 143.715.

2. Unless the person has waived notice of or consented to the proposed action as provided in NRS 143.710 and 143.715, the court may review the action taken upon a petition filed by a person described in NRS 143.705 who establishes that he or she did not actually receive the notice of proposed action before the time to object pursuant to subsection 4 expired.

3. The court may review the action of the personal representative upon a petition filed by an heir or devisee who establishes all the following:

(a) At the time notice of the proposed action was given, the heir or devisee lacked capacity to object to the proposed action or was a minor;

(b) No notice of proposed action was actually received by the guardian, conservator or other legal representative of the heir or devisee;

(c) The guardian, conservator or other legal representative did not waive notice of the proposed action; and

(d) The guardian, conservator or other legal representative did not consent to the proposed action.

4. For the purposes of this section, an objection to a proposed action is made only by one or both of the following methods:

(a) Delivering or mailing a written objection as provided in NRS 143.735 within the time specified in subsection 3 of that section; or

(b) Serving a restraining order obtained pursuant to NRS 143.740 in the manner prescribed and within the time specified in subsection 2 of that section.

(Added to NRS by 2011, 1449)



NRS 143.755 - Failure of personal representative to comply with certain requirements; validity of actions taken without such compliance.

1. The failure of the personal representative who has limited authority or full authority to comply with subsection 1 of NRS 143.700 and with NRS 143.705, 143.725, 143.730 and 143.745, and the taking of the action by the personal representative without such compliance, does not affect the validity of the action so taken or the title to any property conveyed or transferred to bona fide purchasers or the rights of third persons who, dealing in good faith with the personal representative, changed their position in reliance upon the action, conveyance or transfer without actual notice of the failure of the personal representative to comply with those provisions.

2. A person dealing with the personal representative does not have any duty to inquire or investigate whether the personal representative has complied with the provisions listed in subsection 1.

(Added to NRS by 2011, 1450)



NRS 143.760 - Court authorized to remove personal representative from office under certain circumstances.

1. In a case where notice of a proposed action is required by NRS 143.700 to 143.760, inclusive, the court, in its discretion, may remove the personal representative from office unless the personal representative:

(a) Gives notice of the proposed action as provided in NRS 143.700 to 143.760, inclusive;

(b) Obtains a waiver of notice of the proposed action as provided in NRS 143.700 to 143.760, inclusive; or

(c) Obtains a consent to the proposed action as provided in NRS 143.700 to 143.760, inclusive.

2. The court, in its discretion, may remove the personal representative from office if the personal representative takes a proposed action in violation of NRS 143.745.

(Added to NRS by 2011, 1450)



NRS 143.800 - Letters testamentary or letters of administration.

Letters testamentary or letters of administration pursuant to the Independent Administration of Estates Act as set forth in NRS 143.300 to 143.815, inclusive, may be in the following form:

LETTERS TESTAMENTARY / ADMINISTRATION

On .............................., 20......., the court entered an order admitting the decedent s will to probate and appointing [........................................] as personal representative of the decedent s estate. The order includes:

[ ] full authority for the personal representative to administer the estate pursuant to the Independent Administration of Estates Act.

[ ] limited authority to administer the estate pursuant to the Independent Administration of Estates Act. (There is no authority, without court supervision, to: (1) sell or exchange real property; (2) grant an option to purchase real property; or (3) borrow money with the loan secured by an encumbrance upon real property.)

[ ] a directive for the establishment of a blocked account for sums in excess of $....................;

[ ] a directive for the posting of a bond in the sum of $....................; or

[ ] a directive for both the establishment of a blocked account for sums in excess of $.................... and the posting of a bond in the sum of $.....................

The personal representative, after being duly qualified, may act and has the authority and duties of a personal representative.

In testimony of which, I have this date signed these letters and affixed the seal of the court.

CLERK OF THE COURT

By:

Deputy Clerk

Date:

OATH

I, [..............................], whose mailing address is ......................................, solemnly affirm that I will faithfully perform according to law the duties of personal representative, and that all matters stated in any petition or paper filed with the court by me are true of my own knowledge or, if any matters are stated on information and belief, I believe them to be true.

[ ], Personal Representative

SUBSCRIBED AND AFFIRMED

before me this ........ (day) of ............, 20......

By:..................................................................

NOTARY PUBLIC

County of .................., State of Nevada

(Added to NRS by 2011, 1450)



NRS 143.805 - Notice of proposed action.

A notice of proposed action pursuant to the Independent Administration of Estates Act as set forth in NRS 143.300 to 143.815, inclusive, may be in the following form:

NOTICE OF PROPOSED ACTION

Independent Administration of Estates Act

1. The personal representative of the estate of the deceased is ...............................

2. The personal representative has authority to administer the estate without court supervision pursuant to the Independent Administration of Estates Act:

[ ] with full authority pursuant to the Independent Administration of Estates Act; or

[ ] with limited authority pursuant to the Independent Administration of Estates Act. (There is no authority, without court supervision, to: (1) sell or exchange real property; (2) grant an option to purchase real property; or (3) borrow money with the loan secured by an encumbrance upon real property.)

3. On or after .................................. (date), the personal representative will take the following action without court supervision:

Describe in specific terms the proposed action.

If the action involves the sale or exchange of or a grant of an option to purchase real property, provide the sale price, the amount of or method of calculating any commission or compensation of the real estate broker and the value of the property in the probate inventory.

NOTICE: A sale of real property without court supervision means that the sale will NOT be presented to the court for confirmation at a hearing at which higher bids for the property may be presented and the property sold to the highest bidder.

4. If you OBJECT to the proposed action:

(a) Sign the objection form provided with this Notice of Proposed Action and deliver or mail it to the personal representative at the following address .................................. (specify name and address);

(b) Send your own written objection to the address set forth in paragraph (a), identifying the proposed action and state that you object to it; or

(c) Apply to the court for an order preventing the personal representative from taking the proposed action without court supervision.

NOTE: Your written objection or the court order must be received by the personal representative before the date indicated in item 3 or before the proposed action is taken, whichever is later. If you object, the personal representative may take the proposed action only under court supervision.

5. If you approve of the proposed action, you may sign the consent form provided with this Notice of Proposed Action and return it to the address set forth in paragraph (a) of item 4. If you do not object in writing or obtain a court order, you will be treated as if you consented to the proposed action.

6. If you need more INFORMATION, call: ................................. (name) ................................ (telephone).

Date: ...............................................

Personal Representative

(Added to NRS by 2011, 1452)



NRS 143.810 - Objection to proposed action.

An objection to a proposed action pursuant to the Independent Administration of Estates Act as set forth in NRS 143.300 to 143.815, inclusive, may be in the following form:

OBJECTION TO PROPOSED ACTION

I OBJECT to the action proposed in item 3 of the Notice of Proposed Action.

NOTICE: Sign and return this form all pages to the address set forth in paragraph (a) of item 4 of the Notice of Proposed Action. This form must be received before the date set forth in item 3 of the Notice of Proposed Action, or before the proposed action is taken, whichever is later. (You may want to use certified mail, with return receipt requested. Make a copy of this form for your records.)

Date: .......................................................

............................................................

Type or print name Signature of Objector

(Added to NRS by 2011, 1453)



NRS 143.815 - Consent to proposed action.

Consent to a proposed action pursuant to the Independent Administration of Estates Act as set forth in NRS 143.300 to 143.815, inclusive, may be in the following form:

CONSENT TO PROPOSED ACTION

I CONSENT to the action proposed in item 3 of the Notice of Proposed Action.

NOTICE: You may indicate your consent by signing and returning this form all pages to the address set forth in paragraph (a) of item 4 of the Notice of Proposed Action. If you do not object in writing or obtain a court order, you will be treated as if you consent to the proposed action.

Date: .......................................................

............................................................

Type or print name Signature of Objector

(Added to NRS by 2011, 1453)






Chapter 144 - Inventory and Appraisement

NRS 144.010 - Inventory and appraisement or record of value to be made and filed; copy mailed to interested heirs and devisees.

1. Every personal representative shall make and file with the clerk, within 60 days after appointment, unless the court extends the time, a true inventory and appraisement or record of value of all the estate of the decedent that has come to the possession or knowledge of the personal representative.

2. The personal representative, within 10 days after filing the inventory with the clerk, shall mail a copy to all the interested heirs of an intestate estate, or to the devisees of a testate estate, or to both interested heirs and devisees, if a contest of the will of the decedent is pending. Proof of the mailing of the copies must be made and filed in the proceeding.

[98:107:1941; 1931 NCL 9882.98] (NRS A 1971, 9, 1163; 1975, 1769; 1999, 2298)



NRS 144.020 - Appraisers: When appointment authorized; compensation; record of value in lieu of appraisement.

1. A personal representative may engage a qualified and disinterested appraiser to ascertain the fair market value, as of the decedent s death, of any asset the value of which is subject to reasonable doubt. Different persons may be engaged to appraise different kinds of assets included in the estate.

2. Any such appraiser is entitled to a reasonable compensation for the appraisal and may be paid the compensation by the personal representative out of the estate at any time after completion of the appraisal.

3. If there is no reasonable doubt as to the value of assets, such as money, deposits in banks or credit unions, bonds, policies of life insurance, or securities for money or evidence of indebtedness, and the asset is equal in value to cash, the personal representative shall file a verified record of value in lieu of the appraisement.

4. If it appears beyond reasonable doubt that there will be no need to sell assets of the estate to pay the debts of the estate or expenses of administration, or to divide assets for distribution in kind to the devisees or heirs, the personal representative may petition the court for an order allowing a verified record of value to be filed in lieu of the appraisement, and the court may enter such an order with or without notice.

[Part 99:107:1941; 1931 NCL 9882.99] (NRS A 1973, 419; 1975, 1769; 1999, 1458, 2298; 2001, 91)



NRS 144.025 - Certified public accountant or other expert in valuation: When appointment authorized; compensation.

1. A personal representative may engage a certified public accountant or other expert in valuation to ascertain the fair market value, as of the date of the death of the decedent, of the interest of the decedent in a corporation, partnership, limited-liability company or other artificial person.

2. The certified public accountant or expert in valuation is entitled to a reasonable compensation for his or her services and may be paid the compensation by the personal representative out of the estate at any time after completion of the report of the valuation.

(Added to NRS by 1997, 1486; A 1999, 2299)



NRS 144.030 - Certification of appraiser, certified public accountant or expert in valuation; form of appraisement or valuation; purchase by appraiser, certified public accountant or expert in valuation without disclosure prohibited; penalties.

1. Before proceeding, an appraiser, certified public accountant or expert in valuation shall certify a willingness to truly, honestly and impartially appraise or value the property according to that person s best knowledge and ability. The certification must be contained in the appraisal or valuation or filed with the court.

2. The appraiser, certified public accountant or expert in valuation, shall then proceed to appraise the property of the estate. Each item with a value of more than $500 must be set down separately with the value thereof in dollars and cents in figures opposite each item.

3. An appraiser, certified public accountant or expert in valuation who directly or indirectly purchases any property of an estate, without full disclosure to and approval by the court, is guilty of a misdemeanor. A sale made in violation of the provisions of this subsection is void.

[Part 100:107:1941; 1931 NCL 9882.100] (NRS A 1973, 419; 1977, 660; 1985, 1214; 1997, 1486; 1999, 2299)



NRS 144.040 - Inventory: Contents.

1. An inventory must include all the estate of the decedent, wherever situated, that is subject to the jurisdiction of the court.

2. The inventory must contain:

(a) All the estate of the decedent, real and personal.

(b) A statement of all receivables, partnerships, and other interests, bonds, mortgages, notes, and other securities for the payment of money, belonging to the decedent, specifying the name of the debtor in each security, the date, the sum originally payable, any endorsements with their dates, and the sum which, in the judgment of the appraiser, may be collectible on each debt, interest or security.

(c) Mortgages of any kind on the real and personal property of the estate.

3. The inventory must also show:

(a) So far as can be ascertained, what portion of the estate is community property and what portion is the separate property of the decedent.

(b) An account of all money belonging to the decedent that has come into the possession of the personal representative.

[Part 99:107:1941; 1931 NCL 9882.99] + [Part 100:107:1941; 1931 NCL 9882.100] (NRS A 1973, 420; 1975, 1770; 1999, 2299)



NRS 144.050 - Claims against personal representative.

The naming of a person as personal representative in a will does not operate as a discharge of any just receivable or demand which was due the testator from that person, but the receivable or demand must be included in the inventory and the person named as personal representative is liable for it when it becomes due, unless it is proved that the personal representative had not, then or thereafter, any means with which to pay the receivable or demand, or such part as may remain unpaid, and that the inability did not arise from any fraud committed by the personal representative, but any commissions allowed must be applied toward payment of the receivable or demand.

[101:107:1941; 1931 NCL 9882.101] (NRS A 1999, 2300)



NRS 144.060 - Status of claim against personal representative.

The discharge or devise in a will of a receivable or demand due the testator from any person named as personal representative in the will, or from any other person, is not valid against the creditors of the decedent, but must be construed as a specific devise only of the receivable or demand. The amount must be included in the inventory and, if necessary, be applied in payment of claims of creditors of the decedent. If not necessary for that purpose, it must be disposed of in the same manner as other specific devises.

[102:107:1941; 1931 NCL 9882.102] (NRS A 1999, 2300)



NRS 144.070 - Oath of personal representative endorsed upon or annexed to inventory.

A personal representative shall take and subscribe an oath, before any person authorized to administer oaths, that the inventory contains a true statement of all the estate of the decedent which has come into the possession or of which the personal representative has knowledge, and particularly of all money belonging to the decedent, and of all just claims of the decedent, against the personal representative. The oath must be endorsed upon or annexed to the inventory.

[103:107:1941; 1931 NCL 9882.103] (NRS A 1973, 420; 1987, 1301; 1997, 1486; 1999, 2300)



NRS 144.080 - Failure to file inventory: Revocation of letters; liability on bond.

If a personal representative neglects or refuses to file the inventory within the time prescribed by law or extended by the court, the court may, upon such notice as it deems appropriate, revoke the letters of the personal representative, and the personal representative is liable on the bond of the personal representative for any injuries sustained by the estate through his or her neglect.

[104:107:1941; 1931 NCL 9882.104] (NRS A 1999, 2301)



NRS 144.090 - Supplemental inventory of newly discovered property.

1. If property not mentioned in an inventory filed with the clerk comes into the possession or knowledge of the personal representative, the personal representative shall file a supplementary inventory of that property within 20 days after its discovery, in the same manner as an original inventory.

2. The court may enforce the filing of a supplementary inventory as provided in NRS 144.080.

[105:107:1941; 1931 NCL 9882.105] (NRS A 1973, 420; 1975, 1770; 1999, 2301)






Chapter 145 - Summary Administration of Estates

NRS 145.010 - Application of chapter.

The provisions of this chapter apply only to estates of which summary administration is ordered. Upon the granting of summary administration, all regular proceedings and further notices required by this title are waived, except for the notices required by NRS 144.010, 145.060, 145.070 and 145.075.

[Part 308:107:1941; 1931 NCL 9882.308] (NRS A 2001, 2345)



NRS 145.020 - Contents of petition seeking summary administration.

All proceedings taken under this chapter, whether or not the decedent left a will, must be originated by a petition for letters testamentary or letters of administration containing:

1. Jurisdictional information;

2. A description of the property of the decedent, including the character and estimated value of the property;

3. The names and residences of the heirs and devisees of the decedent and the age of any who is a minor and the relationship of each heir and devisee to the decedent, so far as known to the petitioner; and

4. A statement indicating whether the person to be appointed as personal representative has been convicted of a felony.

[Part 308:107:1941; 1931 NCL 9882.308] (NRS A 1997, 1487; 1999, 2301; 2009, 1628)



NRS 145.030 - Notice required.

Notice of a petition for the probate of a will and the issuance of letters must be given as provided in NRS 155.010.

[Part 308:107:1941; 1931 NCL 9882.308] (NRS A 1975, 1770; 1987, 780; 1989, 647; 1995, 2572; 1999, 2302)



NRS 145.040 - Conditions for ordering summary administration.

If it is made to appear to the court that the gross value of the estate, after deducting any encumbrances, does not exceed $200,000, the court may, if deemed advisable considering the nature, character and obligations of the estate, enter an order for a summary administration of the estate.

[Part 308:107:1941; 1931 NCL 9882.308] (NRS A 1965, 172; 1973, 431; 1975, 1770; 1983, 294; 1997, 1487; 1999, 2302; 2007, 896)



NRS 145.060 - Creditors claims: Notice, filing, approval and payment; procedure if claim of Department of Health and Human Services rejected.

1. A personal representative shall publish and mail notice to creditors in the manner provided in NRS 155.020.

2. Creditors of the estate must file their claims, due or to become due, with the clerk, within 60 days after the mailing to the creditors for those required to be mailed, or 60 days after the first publication of the notice to creditors pursuant to NRS 155.020, and within 15 days thereafter the personal representative shall allow or reject the claims filed.

3. Any claim which is not filed within the 60 days is barred forever, except that if it is made to appear, by the affidavit of the claimant or by other proof to the satisfaction of the court, that the claimant did not have notice as provided in NRS 155.020, the claim may be filed at any time before the filing of the final account.

4. Every claim which is filed as provided in this section and allowed by the personal representative must then, and not until then, be ranked as an acknowledged debt of the estate and be paid in the course of administration, except that payment of small debts in advance may be made pursuant to subsection 3 of NRS 150.230.

5. If a claim filed by the Department of Health and Human Services is rejected by the personal representative, the Director of the Department may, within 20 days after receipt of the written notice of rejection, petition the court for summary determination of the claim. A petition for summary determination must be filed with the clerk, who shall set the petition for hearing, and the petitioner shall give notice for the period and in the manner required by NRS 155.010. Allowance of the claim by the court is sufficient evidence of its correctness, and it must be paid as if previously allowed by the personal representative.

[Part 308:107:1941; 1931 NCL 9882.308] (NRS A 1975, 1771; 1987, 781; 1995, 2572; 1999, 2302; 2001, 2345; 2003, 881, 2511)



NRS 145.070 - Sales of real property: Notice and procedure.

All sales of real property, if summary administration is ordered, must be made upon notice given and in the manner required by chapter 148 of NRS.

[Part 308:107:1941; 1931 NCL 9882.308] (NRS A 1999, 2303)



NRS 145.075 - Hearing and notices required upon filing of final account and petition for distribution.

1. Upon the filing of a final account and petition for distribution of an estate for which summary administration was ordered, the notice of hearing, the account and petition, together with notice of the amount agreed or requested as attorney s fees, must be given to the persons entitled thereto.

2. The petitioner shall give notice of hearing for the period and in the manner provided in NRS 155.010.

(Added to NRS by 1999, 2301)



NRS 145.080 - Close of administration and distribution.

The administration of the estate may be closed and distribution made at any time after the expiration of the time for the personal representative to act on the claims, if it appears to the court that all the debts of the estate, expenses and charges of administration and allowances to the family, if any, have been paid, and the estate is in condition to be finally settled.

[Part 308:107:1941; 1931 NCL 9882.308] (NRS A 1971, 1163; 1999, 2303)



NRS 145.110 - Revocation of summary administration.

If at any time after the entry of an order for the summary administration of an estate it appears that the gross value of the estate, after deducting any encumbrances, exceeds $200,000 as of the death of the decedent, the personal representative shall petition the court for an order revoking summary administration. The court may, if deemed advisable considering the nature, character and obligations of the estate, provide in its order revoking summary administration that regular administration of the estate may proceed unabated upon providing such portions of the regular proceedings and notices as were dispensed with by the order for summary administration.

(Added to NRS by 1999, 2301; A 2007, 896)






Chapter 146 - Support of Family; Small Estates

NRS 146.005 - Effect of premarital agreement between decedent and surviving spouse.

The provisions of this chapter are inapplicable to the extent that they are inconsistent with the provisions of a premarital agreement between the decedent and the surviving spouse which is enforceable pursuant to chapter 123A of NRS.

(Added to NRS by 1989, 1009; A 1999, 2303)



NRS 146.010 - Surviving spouse and minor children entitled to homestead and provisions.

Except as otherwise provided in this chapter or in NRS 125.510, if a person dies leaving a surviving spouse or a minor child or minor children, the surviving spouse, minor child or minor children are entitled to remain in possession of the homestead and of all the wearing apparel and provisions in the possession of the family, and all the household furniture, and are also entitled to a reasonable provision for their support, to be allowed by the court.

[111:107:1941; 1931 NCL 9882.111] (NRS A 1973, 401; 1979, 144; 1999, 2303; 2009, 1628)



NRS 146.020 - After filing of inventory, court authorized to set apart exempt personal property and required to set apart homestead.

Upon the filing of the inventory or at any time thereafter during the administration of the estate, the court, on its own motion or upon petition by an interested person, may, if deemed advisable considering the needs and resources of the surviving spouse, minor child or minor children, set apart for the use of the surviving spouse, minor child or minor children of the decedent all of the personal property which is exempt by law from execution, and shall, in accordance with NRS 146.050, set apart the homestead, as designated by the general homestead law then in force, whether the homestead has theretofore previously been selected as required by law or not, and the property thus set apart is not subject to administration.

[112:107:1941; 1931 NCL 9882.112] (NRS A 1999, 2303; 2009, 1628)



NRS 146.025 - Recording of order setting apart homestead.

If an order is entered setting apart a homestead, a certified copy of the order must be recorded in the office of the county recorder of the county in which the property is located.

(Added to NRS by 1999, 2303)



NRS 146.030 - Court authorized to make family allowance from estate if property set apart is insufficient; where persons have other support.

1. If the whole property exempt by law is set apart and is not sufficient for the support of the surviving spouse, minor child or minor children, the court may, if deemed advisable considering the needs and resources of the surviving spouse, minor child or minor children, make such reasonable allowance out of the estate as is necessary for the maintenance of the family according to their circumstances during the progress of the administration of the estate, which, in case of an insolvent estate, may not be longer than 1 year after granting letters of administration.

2. If the surviving spouse or any minor child has a reasonable maintenance derived from other property, and there are other persons entitled to a family allowance, the allowance must be granted only to those who do not have such maintenance, or the allowance may be apportioned in such manner as may be just.

[113:107:1941; 1931 NCL 9882.113] + [118:107:1941; 1931 NCL 9882.118] (NRS A 1979, 144; 1999, 2304; 2009, 1628)



NRS 146.040 - Preference of family allowance.

An allowance made by the court in accordance with the provisions of this chapter must be paid by the personal representative in preference to all other charges, except funeral charges, expenses of last illness and expenses of administration. This may, in the discretion of the court granting it, take effect from the death of the decedent.

[114:107:1941; 1931 NCL 9882.114] (NRS A 1999, 2304)



NRS 146.050 - Vesting of homestead; debts of spouse.

1. If the homestead was selected by the spouses, or either of them, during their marriage, and recorded while both were living, as provided in chapter 115 of NRS, it vests, on the death of either spouse, absolutely in the survivor, unless vesting is otherwise required pursuant to subsection 2 of NRS 115.060.

2. If no homestead was so selected, a homestead may be set apart by the court to the surviving spouse, minor child or minor children of the decedent for a limited period if deemed advisable considering the needs and resources of the family and the nature, character and obligations of the estate. The duration of the homestead must be designated in the order setting it apart and may not extend beyond the lifetime of the surviving spouse or the minority of any child of the decedent, whichever is longer. A homestead so set apart then vests, subject to the setting apart:

(a) If set apart from the separate property of the decedent, in the heirs or devisees of the decedent.

(b) If set apart from community property, one-half in the surviving spouse and one-half in the devisees of the decedent, or if no disposition is made, then entirely in the surviving spouse.

3. In either case referred to in subsection 1 or 2, the homestead is not subject to the payment of any debt or liability existing against the spouses, or either of them, at the time of death of either, unless the debt or liability is secured by a mortgage or lien.

[115:107:1941; 1931 NCL 9882.115] (NRS A 1965, 60; 1973, 191; 1983, 667; 1999, 2304; 2009, 1629)



NRS 146.070 - Estates not exceeding $100,000: Petition; notice; fees; distribution of interest of minor.

1. If a person dies leaving an estate the gross value of which, after deducting any encumbrances, does not exceed $100,000, and there is a surviving spouse or minor child or minor children of the decedent, the estate must not be administered upon, but the whole estate, after directing such payments as may be deemed just, must be, by an order for that purpose, assigned and set apart for the support of the surviving spouse or minor child or minor children, or for the support of the minor child or minor children, if there is no surviving spouse. Even if there is a surviving spouse, the court may, after directing such payments, set aside the whole of the estate to the minor child or minor children, if it is in their best interests.

2. If there is no surviving spouse or minor child of the decedent and the gross value of a decedent s estate, after deducting any encumbrances, does not exceed $100,000, upon good cause shown, the court shall order that the estate not be administered upon, but the whole estate be assigned and set apart in the following order:

(a) To the payment of funeral expenses, expenses of last illness, money owed to the Department of Health and Human Services as a result of payment of benefits for Medicaid and creditors, if there are any; and

(b) Any balance remaining to the claimant or claimants entitled thereto pursuant to a valid will of the decedent, and if there is no valid will, pursuant to intestate succession.

3. Proceedings taken under this section, whether or not the decedent left a valid will, must not begin until at least 30 days after the death of the decedent and must be originated by a petition containing:

(a) A specific description of all the decedent s property.

(b) A list of all the liens and mortgages of record at the date of the decedent s death.

(c) An estimate of the value of the property.

(d) A statement of the debts of the decedent so far as known to the petitioner.

(e) The names and residences of the heirs and devisees of the decedent and the age of any who is a minor and the relationship of the heirs and devisees to the decedent, so far as known to the petitioner.

4. The clerk shall set the petition for hearing and the petitioner shall give notice of the petition and hearing in the manner provided in NRS 155.010 to the decedent s heirs and devisees and to the Director of the Department of Health and Human Services. If a complete copy of the petition is not enclosed with the notice, the notice must include a statement setting forth to whom the estate is being set aside.

5. No court or clerk s fees may be charged for the filing of any petition in, or order of court thereon, or for any certified copy of the petition or order in an estate not exceeding $2,500 in value.

6. If the court finds that the gross value of the estate, less encumbrances, does not exceed the sum of $100,000, the court may direct that the estate be distributed to the father or mother of a minor heir or devisee, with or without the filing of any bond, or to a custodian under chapter 167 of NRS, or may require that a general guardian be appointed and that the estate be distributed to the guardian, with or without bond, as in the discretion of the court is deemed to be in the best interests of the minor. The court may direct the manner in which the money may be used for the benefit of the minor.

[117:107:1941; A 1941, 130; 1931 NCL 9882.117] (NRS A 1963, 1271; 1965, 171; 1973, 431; 1975, 1772; 1981, 1794; 1983, 193; 1989, 647; 1995, 2573; 1997, 113, 1249, 1487; 1999, 2305; 2003, 881, 2512; 2007, 896)



NRS 146.080 - Estates not exceeding $20,000: Transfer of assets without issuance of letters of administration or probate of will; affidavit showing right to assets.

1. If a decedent leaves no real property, nor interest therein, nor mortgage or lien thereon, in this State, and the gross value of the decedent s property in this State, over and above any amounts due to the decedent for services in the Armed Forces of the United States, does not exceed $20,000, a person who has a right to succeed to the property of the decedent pursuant to the laws of succession for a decedent who died intestate or pursuant to the valid will of a decedent who died testate, on behalf of all persons entitled to succeed to the property claimed, or the Director of the Department of Health and Human Services or public administrator on behalf of the State or others entitled to the property, may, 40 days after the death of the decedent, without procuring letters of administration or awaiting the probate of the will, collect any money due the decedent, receive the property of the decedent, and have any evidences of interest, indebtedness or right transferred to the claimant upon furnishing the person, representative, corporation, officer or body owing the money, having custody of the property or acting as registrar or transfer agent of the evidences of interest, indebtedness or right, with an affidavit showing the right of the affiant or affiants to receive the money or property or to have the evidence transferred.

2. An affidavit made pursuant to this section must state:

(a) The affiant s name and address, and that the affiant is entitled by law to succeed to the property claimed;

(b) The date and place of death of the decedent;

(c) That the gross value of the decedent s property in this State, except amounts due the decedent for services in the Armed Forces of the United States, does not exceed $20,000, and that the property does not include any real property nor interest therein, nor mortgage or lien thereon;

(d) That at least 40 days have elapsed since the death of the decedent, as shown in a certified copy of the certificate of death of the decedent attached to the affidavit;

(e) That no petition for the appointment of a personal representative is pending or has been granted in any jurisdiction;

(f) That all debts of the decedent, including funeral and burial expenses, and money owed to the Department of Health and Human Services as a result of the payment of benefits for Medicaid, have been paid or provided for;

(g) A description of the personal property and the portion claimed;

(h) That the affiant has given written notice, by personal service or by certified mail, identifying the affiant s claim and describing the property claimed, to every person whose right to succeed to the decedent s property is equal or superior to that of the affiant, and that at least 14 days have elapsed since the notice was served or mailed;

(i) That the affiant is personally entitled, or the Department of Health and Human Services is entitled, to full payment or delivery of the property claimed or is entitled to payment or delivery on behalf of and with the written authority of all other successors who have an interest in the property; and

(j) That the affiant acknowledges an understanding that filing a false affidavit constitutes a felony in this State.

3. If the affiant:

(a) Submits an affidavit which does not meet the requirements of subsection 2 or which contains statements which are not entirely true, any money or property the affiant receives is subject to all debts of the decedent.

(b) Fails to give notice to other successors as required by subsection 2, any money or property the affiant receives is held by the affiant in trust for all other successors who have an interest in the property.

4. A person who receives an affidavit containing the information required by subsection 2 is entitled to rely upon that information, and if the person relies in good faith, the person is immune from civil liability for actions based on that reliance.

5. Upon receiving proof of the death of the decedent and an affidavit containing the information required by this section:

(a) A transfer agent of any security shall change the registered ownership of the security claimed from the decedent to the person claiming to succeed to ownership of that security.

(b) A governmental agency required to issue certificates of title, ownership or registration to personal property shall issue a new certificate of title, ownership or registration to the person claiming to succeed to ownership of the property.

6. If any property of the estate not exceeding $20,000 is located in a state which requires an order of a court for the transfer of the property, or if the estate consists of stocks or bonds which must be transferred by an agent outside this State, any person qualified pursuant to the provisions of subsection 1 to have the stocks or bonds or other property transferred may do so by obtaining a court order directing the transfer. The person desiring the transfer must file a petition, which may be ex parte, containing:

(a) A specific description of all the property of the decedent.

(b) A list of all the liens and mortgages of record at the date of the decedent s death.

(c) An estimate of the value of the property of the decedent.

(d) The names, ages of any minors and residences of the decedent s heirs and devisees.

(e) A request for the court to issue an order directing the transfer of the stocks or bonds or other property if the court finds the gross value of the estate does not exceed $20,000.

(f) An attached copy of the executed affidavit made pursuant to subsection 2.

If the court finds that the gross value of the estate does not exceed $20,000 and the person requesting the transfer is entitled to it, the court may enter an order directing the transfer.

(Added to NRS by 1957, 130; A 1975, 1773; 1979, 478; 1983, 194; 1995, 2574; 1997, 1250, 1488; 1999, 2306; 2001, 2346; 2003, 476, 882)






Chapter 147 - Presentation and Payment of Claims

NRS 147.010 - Notice to creditors.

A personal representative shall publish and mail notice to creditors in the manner provided in NRS 155.020.

[Part 119:107:1941; A 1951, 464] + [134:107:1941; 1931 NCL 9882.134] (NRS A 1975, 1773; 1987, 781; 1999, 2308)



NRS 147.020 - Death, resignation or removal of personal representative after expiration of time for notice: No further notice necessary.

If a personal representative dies, resigns or is removed after the expiration of the time for the publication or mailing of notice to creditors, the successor need not give any further notice to creditors.

[Part 119:107:1941; A 1951, 464] (NRS A 1987, 782; 1999, 2308)



NRS 147.030 - Filing of notice and affidavit of publication or certificate of mailing.

After the notice to creditors has been mailed or published, a copy, with the affidavit of publication or, if notice is mailed, with a certificate of mailing, must be filed with the clerk.

[Part 119:107:1941; A 1951, 464] (NRS A 1985, 244; 1987, 782; 1999, 2308)



NRS 147.040 - Claims: Limit on time for filing.

1. A person having a claim, due or to become due, against the decedent must file the claim with the clerk within 90 days after the mailing for those required to be mailed, or 90 days after the first publication of the notice to creditors pursuant to NRS 155.020.

2. A creditor who receives a notice to creditors by mail pursuant to subsection 5 of NRS 155.020 must file a claim with the clerk within 30 days after the mailing or 90 days after the first publication of notice to creditors pursuant to NRS 155.020, whichever is later.

3. If a claim is not filed with the clerk within the time allowed by subsection 1 or 2, the claim is forever barred, but if it is made to appear, by the affidavit of the claimant or by other proof to the satisfaction of the court, that the claimant did not have notice as provided in NRS 155.020 or actual notice of the administration of the estate, the claim may be filed at any time before the filing of the final account.

4. The period of 90 days prescribed by this section is reduced to 60 days if summary administration is granted under chapter 145 of NRS.

[Part 120:107:1941; 1931 NCL 9882.120] (NRS A 1975, 1774; 1987, 782; 1999, 2308)



NRS 147.050 - Claims of personal representative.

1. If a personal representative is a creditor of the decedent, the claim must be filed with the clerk, who must present it for allowance or rejection to the court. Its allowance by the court is sufficient evidence of its correctness, and it must be paid as other claims in due course of administration.

2. If the court rejects the claim, action thereon may be brought by the personal representative as claimant against the estate, and summons must be served upon the court, which shall appoint an attorney, at the expense of the estate, to defend the action. If the claimant fails to recover, the claimant must pay all costs, including reasonable attorney s fees for the estate, to be fixed by the court.

[Part 122:107:1941; 1931 NCL 9882.122] (NRS A 1999, 2308)



NRS 147.060 - Claims of district judge.

1. If a judge of the district court files or presents a claim against the estate of a decedent, the administration of which is pending before that judge, the judge must designate, in writing, some other district judge who, upon presentation of the claim, is vested with power to approve or reject it.

2. In case of its rejection by the designated judge, the claimant has the same right to bring an action for its recovery as other persons whose claims are rejected.

[Part 122:107:1941; 1931 NCL 9882.122] (NRS A 1999, 2309)



NRS 147.070 - Claims for $250 or more must be supported by affidavit; correction or amendment of defective claim or affidavit.

1. A claim for an amount of $250 or more filed with the clerk must be supported by the affidavit of the claimant that:

(a) The amount is justly due (or if the claim is not yet due, that the amount is a just demand and will be due on the ..... day of ........).

(b) No payments have been made thereon which are not credited.

(c) There are no offsets to the amount demanded to the knowledge of the claimant or other affiant.

2. Every claim filed with the clerk must contain the mailing address of the claimant. Any written notice mailed by a personal representative to the claimant at the address furnished is proper notice.

3. When the affidavit is made by any other person than the claimant, the reasons why it is not made by the claimant must be set forth in the affidavit.

4. The oath may be taken before any person authorized to administer oaths.

5. The amount of interest must be computed and included in the statement of the claim and the rate of interest determined.

6. Except as otherwise provided in subsection 7, the court may, for good cause shown, allow a defective claim or affidavit to be corrected or amended on application made at any time before the filing of the final account, but an amendment may not be made to increase the amount of a claim after the time for filing a claim has expired.

7. The court shall allow the Department of Health and Human Services to amend at any time before the filing of the final account a claim for the payment of benefits for Medicaid that the Department identifies after the original claim has been filed.

[121:107:1941; 1931 NCL 9882.121] (NRS A 1967, 361; 1979, 454; 1985, 1214; 1999, 879, 2309; 2003, 884)



NRS 147.080 - Claims founded on written instrument or secured by mortgage or lien.

1. If a claim is founded upon a bond, bill, note or other instrument, the original instrument need not be filed, but a copy, with all endorsements, must be attached to the statement of the claim and filed therewith.

2. If a claim is secured by a mortgage or lien, a certified copy of the mortgage or lien must be attached to the claim and filed with the clerk.

[Part 123:107:1941; A 1953, 505] (NRS A 1999, 2309)



NRS 147.090 - Effect of statute of limitations.

A claim which is barred by the statute of limitations must not be allowed or approved by a personal representative or by the court. No claim which has been timely filed is affected by the statute of limitations, pending the administration of the estate.

[125:107:1941; 1931 NCL 9882.125] (NRS A 1997, 1490; 1999, 2310)



NRS 147.100 - Actions and proceedings pending against decedent or property in estate of decedent.

1. Except as otherwise ordered by the court for good cause shown, an action or proceeding pending against a decedent at the time of the decedent s death may not be continued against the decedent s personal representative unless:

(a) A claim is first filed as provided in this chapter;

(b) The claim is rejected in whole or in part; and

(c) Within 60 days after notice of rejection is given, the claimant who is the plaintiff applies to the court in which the action or proceeding is pending for an order substituting the personal representative in the action or proceeding. This requirement applies only if the notice of rejection contains a statement that the claimant has 60 days within which to apply for an order of substitution.

2. No recovery may be allowed in an action against property in the estate of a decedent unless proof is made of compliance with this section.

[129:107:1941; 1931 NCL 9882.129] (NRS A 1999, 2310)



NRS 147.110 - Examination of claims by personal representative: Allowance or rejection; effect of failure to act on claims; untimely claims.

1. Within 15 days after the time for filing claims has expired, as provided in this chapter, the personal representative shall examine all claims filed and shall either endorse on each claim an allowance or rejection, with the day and the year thereof, or shall file a notice of allowance or rejection with the date and the year thereof, and the notice of allowance or rejection must be attached to the claim allowed or rejected and filed with the clerk.

2. If a personal representative refuses or neglects to endorse on a claim an allowance or rejection within 15 days, as specified in this section, or does not file a notice of allowance or rejection, the claim shall be deemed rejected, but the personal representative may, nevertheless, allow the claim at any time before the filing of the final account.

3. A personal representative need not allow or reject a claim that was not timely filed unless the court otherwise orders.

[Part 123:107:1941; A 1953, 505] (NRS A 1999, 879, 2310; 2001, 2347)



NRS 147.120 - Status of approved claims.

All claims approved by the personal representative or the court must be ranked among the acknowledged debts of the estate, to be paid in due course of administration.

[Part 123:107:1941; A 1953, 505] (NRS A 1999, 2311)



NRS 147.130 - Rejection of claim; notice; time to file suit; procedure if claim of Department of Health and Human Services rejected; service of summons; removal of personal representative for default.

1. If a claim is rejected by the personal representative or the court, in whole or in part, the claimant must be immediately notified by the personal representative, and the claimant must bring suit in the proper court against the personal representative within 60 days after the notice or file a timely petition for summary determination pursuant to subsection 2, whether the claim is due or not, or the claim is forever barred. A claimant must be informed of the rejection of the claim by written notice forwarded to the claimant s mailing address by registered or certified mail.

2. If a claim filed by the Department of Health and Human Services is rejected by the personal representative, the Director of the Department may, within 20 days after receipt of the written notice of rejection, petition the court for summary determination of the claim. A petition for summary determination must be filed with the clerk, who shall set the petition for hearing, and notice must be given for the period and in the manner required by NRS 155.010. Allowance of the claim by the court is sufficient evidence of its correctness, and it must be paid as if previously allowed by the personal representative.

3. In any action brought upon a claim rejected in whole or in part by the personal representative, if the personal representative resides out of the State or has departed from the State, or cannot, after due diligence, be found within the State, or conceals himself or herself to avoid the service of summons, the summons, together with a copy of the complaint, must be mailed directly to the last address given by the personal representative, with a copy to the attorney for the estate, and proof of the mailing must be filed with the clerk where the administration of the estate is pending. This service is the equivalent of personal service upon the personal representative, but he or she has 30 days from the date of service within which to answer.

4. If the personal representative defaults after such service, the default is sufficient grounds for his or her removal as personal representative by the court without notice. Upon petition and notice, in the manner provided for an application for letters of administration, an administrator or an administrator with the will annexed must be appointed by the court and, upon his or her qualification as such, letters of administration or letters of administration with the will annexed must be issued.

[124:107:1941; 1931 NCL 9882.124] (NRS A 1969, 95; 1971, 317; 1983, 263; 1985, 115; 1995, 2575; 1999, 2311; 2003, 884)



NRS 147.140 - Vacancy in administration.

The time during which there is a vacancy in the administration must not be included in any limitations prescribed in this chapter, except as otherwise provided in NRS 147.020.

[128:107:1941; 1931 NCL 9882.128] (NRS A 1999, 2312)



NRS 147.150 - Claims must be filed and rejected; exception for mortgage.

No holder of a claim against an estate may maintain an action thereon unless the claim is first filed with the clerk and the claim is rejected in whole or in part, except in the following case: An action may be brought by the holder of a mortgage to enforce the mortgage against the property of the estate subject thereto if all recourse against any other property of the estate is expressly waived in the complaint.

[Part 120:107:1941; 1931 NCL 9882.120] + [Part 126:107:1941; 1931 NCL 9882.126] (NRS A 1999, 2312)



NRS 147.160 - Offer of partial allowance of claim.

1. A personal representative who, or a court which, acts upon a filed claim shall endorse on the claim the amount offered to be allowed.

2. If the creditor refuses to accept the amount offered to be allowed in satisfaction of the claim, the creditor shall recover no costs in any action brought on the claim against the personal representative unless the creditor recovers a greater amount than that offered to be allowed.

[130:107:1941; 1931 NCL 9882.130] (NRS A 1999, 2312)



NRS 147.170 - Reference of controversy.

1. If the personal representative doubts the correctness of any claim filed, the personal representative may enter into an agreement in writing with the claimant to refer the matter in controversy to some disinterested person, as a master, to be approved by the court, and the agreement and approval must be filed with the clerk. The court shall enter an order referring the matter in controversy to the person so selected, or if the parties consent, the matter may be heard by the court.

2. The master must hear and determine the matter and make a report to the court.

3. The same proceedings must be had in all respects, and the master has the same powers, is entitled to the same compensation and is subject to the same control as in other cases of reference.

4. The court may remove the master, appoint another, set aside or confirm the report, and adjudge costs, as in actions against personal representatives, and the judgment of the court thereon is as valid and effectual, in all respects, as if the judgment had been entered in an action commenced by ordinary process.

[Part 126:107:1941; 1931 NCL 9882.126] (NRS A 1999, 2312)



NRS 147.180 - Compromise of claim or action against estate: Petition; notice of hearing; execution of conveyances.

1. After the time for the presentation of claims has expired, the personal representative, with the approval of the court, may compromise any claim against the estate or any action brought against the personal representative as such by the transfer of specific assets of the estate or otherwise.

2. To obtain such approval, the personal representative shall file a petition with the clerk showing the advantage of the compromise.

3. The clerk shall set the petition for hearing, and the personal representative shall give notice thereof for the period and in the manner required by NRS 155.010.

4. If, under this section, the court authorizes the transfer of real property of the estate, conveyances must be executed by the personal representative in the same manner as provided in NRS 148.280, and have the same force and effect as conveyances executed pursuant to that section.

5. A certified copy of the order authorizing the transfer must be recorded in the office of the recorder of the county in which the real property, or any portion thereof, is located.

[127:107:1941; 1931 NCL 9882.127] (NRS A 1999, 2313)



NRS 147.190 - Reimbursement for costs.

If a judgment is recovered with costs against a personal representative, the costs must be allowed to the personal representative from the accounts of the administration, unless it appears that the action or proceeding in which the costs were taxed was prosecuted or resisted by the personal representative without cause.

[133:107:1941; 1931 NCL 9882.133] (NRS A 1999, 2313)



NRS 147.195 - Debts and charges of estate: Priority of payment.

The debts and charges of the estate must be paid in the following order:

1. Expenses of administration.

2. Funeral expenses.

3. The expenses of the last illness.

4. Family allowance.

5. Debts having preference by laws of the United States.

6. Money owed to the Department of Health and Human Services as a result of the payment of benefits for Medicaid.

7. Wages to the extent of $600, of each employee of the decedent, for work done or personal services rendered within 3 months before the death of the employer. If there is not sufficient money with which to pay all such labor claims in full, the money available must be distributed among the claimants in accordance with the amounts of their respective claims.

8. Judgments rendered against the decedent in his or her lifetime, and mortgages in order of their date. The preference given to a mortgage extends only to the proceeds of the property mortgaged. If the proceeds of that property are insufficient to pay the mortgage, the part remaining unsatisfied must be classed with other demands against the estate.

9. All other demands against the estate.

(Added to NRS by 2003, 2513)



NRS 147.200 - Status of judgment against estate.

1. The effect of a judgment rendered against a personal representative upon a claim for money against the estate of the decedent is only to establish the claim in the same manner as if it had been allowed by the personal representative, and the judgment must be that the personal representative pay, in due course of administration, the amount ascertained to be due.

2. A certified copy of the judgment must be filed in the estate proceedings.

3. No execution may issue upon the judgment, nor does it create any lien upon the property of the estate, nor give the judgment creditor any priority of payment.

4. This section does not apply to a judgment of foreclosure of a mortgage.

[131:107:1941; 1931 NCL 9882.131] (NRS A 1999, 2313)



NRS 147.210 - Execution of judgment entered against decedent before decedent s death; execution levied upon property of decedent during decedent s lifetime; conversion of lien of attachment.

1. If a judgment has been entered against the decedent in the decedent s lifetime, no execution may issue after death, but a certified copy of the judgment must be attached to the statement of claim filed with the clerk and must be acted on as any other claim.

2. If an execution has been levied upon any property of the decedent in the decedent s lifetime, the property may be sold for the satisfaction of the judgment, and the officer making the sale shall account to the personal representative for any surplus in his or her hands.

3. The lien of an attachment may be converted into the lien of a judgment on property in the estate subject to the lien of the attachment, with the same priority:

(a) If the judgment debtor dies after entry of judgment; or

(b) If judgment is entered after the death of the defendant,

in the action in which the property was attached.

[132:107:1941; 1931 NCL 9882.132] (NRS A 1999, 2314)



NRS 147.220 - Interest on claims.

All claims paid bear interest from date of filing at a rate equal to the prime rate at the largest bank in Nevada, as ascertained by the Commissioner of Financial Institutions, on January 1 or July 1, as the case may be, immediately preceding the date of filing, plus 2 percent, unless a different rate is applicable by contract or otherwise. The rate of interest must be adjusted accordingly on each January 1 and July 1 thereafter until the amount of the claim is paid.

[Part 120:107:1941; 1931 NCL 9882.120] (NRS A 1977, 296; 1979, 830; 1981, 1859; 1987, 941; 1999, 2314)



NRS 147.230 - Personal representative not chargeable with debts of estate except under written agreement.

No personal representative is chargeable upon any special promise to assume liability for damages or to pay the debts of the decedent from his or her own assets, unless the agreement for that purpose, or some memorandum or note thereof, is in writing and signed by the personal representative, or by some other person thereunto specially authorized by the personal representative.

[202:107:1941; 1931 NCL 9882.202] (NRS A 1999, 2314)






Chapter 148 - Sales, Conveyances and Exchanges

NRS 148.050 - Sale of property for certain purposes: No priority between personal and real property; method and order of sale.

In selling property to pay debts, devises, family allowance or expenses, there is no priority between personal and real property. When a sale of property of the estate is necessary for any such purpose, or when it is for the advantage, benefit and best interests of the estate and any interested persons that any property of the estate be sold, the personal representative may sell the property, either at public auction or private sale, using his or her discretion as to which property to sell first, except as otherwise provided in NRS 150.225 and 151.003.

[139:107:1941; 1931 NCL 9882.139] (NRS A 1999, 2315)



NRS 148.060 - Confirmation of sale: Report; petition; notice.

1. Except as otherwise provided in NRS 148.170 and 148.180 and in summary administration under chapter 145 of NRS, all sales of property must be reported to the court and confirmed by the court before the title to the property passes. The report and a petition for confirmation of the sale must be made within 30 days after each sale.

2. The clerk shall set the petition for hearing by the court, and the petitioner shall give notice thereof for the period and in the manner required by NRS 155.010, or for such a period and in such manner as may be ordered by the court.

[140:107:1941; 1931 NCL 9882.140] (NRS A 1999, 2315)



NRS 148.070 - Written objection: Hearing; proof of notice.

An interested person may file written objections to the confirmation of the sale and may be heard thereon, and may produce witnesses in support of the objections. Before an order is made confirming a sale, it must be proved to the satisfaction of the court that notice of the sale was given as prescribed by this chapter, and the order of confirmation must show that such proof was made.

[141:107:1941; 1931 NCL 9882.141] (NRS A 1999, 2316)



NRS 148.080 - Sales under direction of will.

If property is directed by the will to be sold, or authority is given in the will to sell the property, the personal representative may sell it either at public auction or private sale, and with or without notice, as the personal representative may determine, but the personal representative must make a return of sales and obtain confirmation as in other cases. In either case, no title passes unless the sale is confirmed by the court, but the necessity of the sale, or its advantage or benefit to the estate or interested persons need not be shown. If directions are given in the will as to the mode of selling, or the particular property to be sold, those directions must be observed.

[142:107:1941; 1931 NCL 9882.142] (NRS A 1999, 2316)



NRS 148.090 - Petition for order requiring sale.

If the personal representative neglects or refuses to sell any property of the estate when it is necessary or when it is for the advantage, benefit and best interests of the estate and interested persons, or if the personal representative is directed by the will to sell the property, an interested person may petition the court for an order requiring the personal representative to sell. The clerk shall set the petition for hearing by the court, and the petitioner shall give notice to the personal representative by citation served at least 5 days before the hearing.

[143:107:1941; 1931 NCL 9882.143] (NRS A 1999, 2316)



NRS 148.100 - Neglect or misconduct of personal representative.

If there is neglect or misconduct in the proceedings of the personal representative in relation to any sale by which an interested person suffers damage, the person aggrieved may recover damages in an action upon the bond of the personal representative or otherwise.

[144:107:1941; 1931 NCL 9882.144] (NRS A 1999, 2316)



NRS 148.105 - Contracts to find purchaser of personal property: Liability of personal representative; limitations on commission.

1. The personal representative may enter into a written contract with any bona fide agent, broker, or multiple group of agents or brokers to secure a purchaser for any personal property of the estate, and by that contract, the personal representative may grant an exclusive right to sell and shall provide for the payment to the agent, broker, or multiple group of agents or brokers, out of the proceeds of a sale to any purchaser secured pursuant to the contract, of a commission, the amount of which must be fixed and allowed by the court upon confirmation of the sale. If the sale is confirmed to the purchaser, the contract is binding and valid as against the estate for the amount so allowed by the court.

2. By the execution of any such contract, no personal liability is incurred by the personal representative, and no liability of any kind is incurred by the estate unless a sale is made and confirmed by the court.

3. Except as otherwise provided in subsection 4, the commission must not exceed 25 percent of the proceeds from the sale of any personal property pursuant to this section unless, before the sale of the personal property, the court approves a commission that exceeds 25 percent of the proceeds from the sale.

4. If a manufactured home or motor vehicle is sold pursuant to the provisions of this section, the commission for the sale of the manufactured home or motor vehicle must not exceed 10 percent of the proceeds from the sale.

5. As used in this section:

(a) Commission means all fees collected by an agent, broker or group of agents or brokers to secure a purchaser for any personal property of an estate pursuant to this section, including all fees for costs related to the sale of any personal property pursuant to this section.

(b) Manufactured home has the meaning ascribed to it in NRS 118B.015.

(Added to NRS by 2003, 2513; A 2005, 395)



NRS 148.110 - Contracts to find purchaser of real property: Liability of personal representative; limitation on commission.

1. The personal representative may enter into a written contract with any bona fide agent, broker, or multiple group of agents or brokers to secure a purchaser for any real property of the estate, and by that contract, the personal representative may grant an exclusive right to sell and shall provide for the payment to the agent, broker, or multiple group of agents or brokers, out of the proceeds of a sale to any purchaser secured pursuant to the contract, of a commission, the amount of which must be fixed and allowed by the court upon confirmation of the sale. If the sale is confirmed to the purchaser, the contract is binding and valid as against the estate for the amount so allowed by the court.

2. By the execution of any such contract, no personal liability is incurred by the personal representative, and no liability of any kind is incurred by the estate unless a sale is made and confirmed by the court.

3. The commission must not exceed:

(a) Ten percent for unimproved real property.

(b) Seven percent for improved real property.

[145:107:1941; 1931 NCL 9882.145] (NRS A 1975, 1290; 1989, 326; 1999, 2316)



NRS 148.120 - Division of commission upon confirmation of highest bid.

When an offer is presented for confirmation by the court, other offerors may submit higher bids and the court may confirm the highest bid. Except as otherwise provided in this section, upon confirmation, the real estate commission must be divided between the listing agent and the agent, if any, who procured the purchaser to whom the sale was confirmed, in accordance with the listing agreement. If the agent who procured the offer presented for confirmation by the court is not the agent who procured the purchaser to whom the sale was confirmed, then the real estate commission payable to the agent who procured the purchaser must be divided equally between the agent who procured the offer and the agent who procured the purchaser unless otherwise directed by the court.

[146:107:1941; 1931 NCL 9882.146] (NRS A 1975, 1290; 1995, 2770; 1999, 2317; 2009, 1629)



NRS 148.130 - Sale of property subject to mortgage or other lien.

1. If real or personal property is sold that is subject to a mortgage or other lien which is a valid claim against the estate, the purchase money must be applied, after paying the necessary expenses of the sale:

(a) First to the payment and satisfaction of the mortgage or other lien; and

(b) The residue, if any, in due course of administration.

2. The application of the purchase money to the satisfaction of the mortgage or other lien must be made without delay, and the property is subject to the mortgage or other lien until the purchase money has been so applied.

[147:107:1941; 1931 NCL 9882.147] (NRS A 1999, 2317)



NRS 148.140 - Disposition of proceeds of sale.

The purchase money, or so much thereof as is sufficient to pay the mortgage or other lien, with interest, and any lawful costs and charges thereon, may be paid to the clerk if the mortgagee or other lienholder cannot be found, whereupon the mortgage or other lien upon the property ceases, and the purchase money must be paid over by the clerk without delay, in payment of the expenses of sale, and in satisfaction of the obligation secured by the mortgage or other lien, and the surplus, if any, at once returned to the personal representative unless, for good cause shown, after notice to the personal representative, the court otherwise directs.

[148:107:1941; 1931 NCL 9882.148] (NRS A 1999, 2317)



NRS 148.150 - Right of holder of lien on property to purchase it; receipt as payment pro tanto.

At a sale of real or personal property upon which there is a mortgage or lien, the holder thereof may become the purchaser, and the receipt for the amount due to the holder from the proceeds of the sale is a payment pro tanto.

[149:107:1941; 1931 NCL 9882.149] (NRS A 1999, 2317)



NRS 148.160 - Sale of equity of estate in property: Procedure.

1. A personal representative may sell the equity of the estate in any property which is subject to a mortgage or lien and sell the property subject to the mortgage or lien, upon such proceedings as are prescribed in this chapter for the sale of like property.

2. If a claim has been filed upon the debt secured by the mortgage or lien, no such sale may be confirmed unless the holder of the claim, by a signed and acknowledged instrument filed in the matter of the estate, releases the estate from all liability upon the claim.

[150:107:1941; 1931 NCL 9882.150] (NRS A 1999, 2318)



NRS 148.165 - Transfer of interest subject to Nevada Gaming Control Act to heir or devisee; procedure.

1. No interest subject to the jurisdiction of the Nevada Gaming Control Act may be transferred to any heir or devisee from probate until the heir or devisee has received all approvals necessary to hold or own such an interest from the Nevada Gaming Commission.

2. Such an heir or devisee must seek all such necessary approvals through the filing of all appropriate applications with the State Gaming Control Board within 1 year after the interest becomes subject to probate or within such later period as the Chair of the Board determines in his or her sole and absolute discretion.

3. If any such heir or devisee fails to file full and complete applications for all such necessary approvals within 1 year after the interest becomes subject to probate or within such later period as the Chair of the Board determines, or if the Commission denies any application for such necessary approvals:

(a) The court shall immediately order that an appraisal of the interest must be conducted by two independent appraisers, one of whom must have experience appraising gaming assets. The costs of both appraisals must be paid by the estate.

(b) Within 30 days after receipt of both appraisals, the court shall offer and the entity in which the interest exists shall purchase the interest for cash at fair market value as determined by the court based upon the appraisals conducted pursuant to paragraph (a). The Commission may deem a failure to purchase the interest as offered to be a voluntary surrender of any gaming license, registration or approval held by the entity in which the interest exists.

(Added to NRS by 2009, 290)



NRS 148.170 - Sale of perishable and depreciating property.

Perishable property and other personal property which will depreciate in value if not disposed of promptly, or which will incur loss or expense by being kept, and so much other personal property as may be necessary to provide the family allowance pending the receipt of other sufficient money, may be sold without notice, and title passes without confirmation, but the personal representative is responsible for the actual value of the property unless the personal representative obtains an order approving the sale before the closing of the estate.

[151:107:1941; 1931 NCL 9882.151] (NRS A 1999, 2318)



NRS 148.180 - Sale of securities: Authorized by will or consent of devisees or heirs; authorized by court.

1. If the sale of securities is authorized by will or by consent of the devisees or heirs to whom the securities are to be distributed, the securities may be sold without notice, and title passes without confirmation, if the securities are sold upon an established securities exchange.

2. All other securities may be sold upon obtaining an order of the court. Upon the filing of a petition requesting such an order, the clerk shall set the matter for hearing and the petitioner shall give notice for the period and in the manner required by NRS 155.010, but the court may shorten the period or dispense with notice.

[152:107:1941; 1931 NCL 9882.152] (NRS A 1999, 2318)



NRS 148.190 - Sale of other personal property: Publication; description of property; inspection.

1. Except as otherwise provided in subsection 3 and NRS 148.080, 148.170 and 148.180 and in summary administration under chapter 145 of NRS, a personal representative may sell personal property of the estate only after notice is published in a newspaper published in the county where the proceedings are pending, if there is such a newspaper, and if not, then in one having general circulation in the county, for 2 weeks, consisting of three publications 1 week apart, before the day of the sale or, in the case of a private sale, before the day on or after which the sale is to be made. For good cause shown, the court may decrease the number of publications to one and shorten the time for publication to a period not less than 8 days. The notice shall include a brief description of the property to be sold, a place where bids or offers will be received, and a day on or after which the sale will be made.

2. Public sales may be made at the courthouse door, at some other public place, at the residence of the decedent or at a place designated by the personal representative, but no sale may be made of any personal property which is not available for inspection at the time of sale, unless the court otherwise orders.

3. If the personal representative is the sole devisee or heir of the estate, or if all devisees or heirs of the estate consent in writing, the court may waive the requirement of publication.

[153:107:1941; 1931 NCL 9882.153] (NRS A 1975, 1774; 1999, 2318; 2003, 2514)



NRS 148.195 - Confirmation of sale: New appraisement; appraisal dispensed with under certain circumstances.

1. Except as otherwise provided in subsection 2, no sale of personal property at private sale may be confirmed by the court unless the court is satisfied that the sum offered represents the fair market value of the property sold, nor unless the personal property has been appraised within 1 year before the time of sale. If it has not been appraised, a new appraisement must be had, as in the case of an original appraisement of personal property. This may be done at any time before the sale or confirmation thereof.

2. If the personal representative is the sole devisee or heir of the estate, or if all devisees or heirs consent in writing to sale without an appraisal, the requirement of an appraisal may be dispensed with.

(Added to NRS by 2003, 2513)



NRS 148.200 - Terms of sale.

Personal property may be sold for cash or upon credit.

[154:107:1941; 1931 NCL 9882.154] (NRS A 1997, 1490; 1999, 2319)



NRS 148.210 - Interests in partnerships.

Partnership interests or interests belonging to an estate by virtue of any partnership formerly existing, an interest in personal property pledged, and choses in action, may be sold in the same manner as other personal property.

[155:107:1941; 1931 NCL 9882.155] (NRS A 1975, 1774)



NRS 148.220 - Notice of sale: Publication; posting; description of property.

1. Notice of the time and place of sale of real property must be published in a newspaper published in the county in which the property, or some portion of the property, is located, if there is one so published, and if not, then in such paper as the court directs, for 2 weeks, being three publications, 1 week apart, before the day of sale or, in the case of a private sale, before the day on or after which the sale is to be made. For good cause shown, the court may decrease the number of publications to one and shorten the time for publication to a period not less than 8 days.

2. If the personal representative is the sole devisee or heir of the estate, or if all devisees or heirs of the estate consent in writing, the court may waive the requirement of publication.

3. If it appears from the inventory and appraisement that the value of the property to be sold does not exceed $5,000, the personal representative may waive the requirement of publication and, in lieu thereof, post a notice of the time and place of sale in three of the most public places in the county in which the property, or some portion of the property, is located, for 2 weeks before the day of the sale or, in the case of a private sale, before the day on or after which the sale is to be made.

4. The property proposed to be sold must be described with common certainty in the notice.

[156:107:1941; A 1943, 50; 1931 NCL 9882.156] (NRS A 1999, 2319; 2001, 2348)



NRS 148.230 - Public auction; postponement of sale.

1. A sale at public auction must be made in the county in which the real property is located, and if it is located in two or more counties, it may be sold in either. The sale must be made between the hours of 9 a.m. and 5 p.m. on the day named in the notice of sale, unless the sale is postponed.

2. If, at the time appointed for the sale, the personal representative determines that the sale should be postponed, it may be postponed from time to time, not to exceed 3 months. In case of a postponement, notice must be given by a public declaration at the time and place first appointed for the sale.

[157:107:1941; 1931 NCL 9882.157] (NRS A 1969, 275; 1999, 2319)



NRS 148.240 - Private sale.

1. The notice of a private sale must state a place where bids or offers will be received, and a day on or after which the sale will be made, which must be at least 2 weeks after the first publication or posting of the notice, and the sale may not be made before that day, and must be made within 1 year thereafter, but if it is shown that it will be for the best interests of the estate, the court may, by an order, decrease the number of publications and shorten the time of notice, which may not, however, be less than 8 days, and may provide that the sale may be made on or after a day less than 2 weeks, but not less than 8 days after the first publication or posting of the notice, in which case the notice of sale and the sale may be made to correspond with the order.

2. The bids or offers must be in writing, and may be left at the place designated in the notice or delivered to the personal representative personally at any time after the first publication or posting of the notice and before the making of the sale.

[158:107:1941; 1931 NCL 9882.158] (NRS A 1999, 2320)



NRS 148.260 - Confirmation of sale: New appraisement; appraisal dispensed with under certain circumstances.

1. Except as otherwise provided in subsection 2, no sale of real property at private sale may be confirmed by the court unless the court is satisfied that the sum offered represents the fair market value of the property sold, nor unless the real property has been appraised within 1 year before the time of sale. If it has not been appraised, a new appraisement must be had, as in the case of an original appraisement of an estate. This may be done at any time before the sale or confirmation thereof.

2. If the personal representative is the sole devisee or heir of the estate, or if all devisees or heirs consent in writing to sale without an appraisal, the requirement of an appraisal may be dispensed with and the personal representative may rely on the assessed value of the property for taxation in obtaining confirmation of the sale.

[160:107:1941; 1931 NCL 9882.160] (NRS A 1999, 2320)



NRS 148.270 - Hearing concerning confirmation of sale: Considerations; higher offer; continuance.

1. At the hearing, the court shall consider the necessity for the sale, or the advantage, benefit and interest of the estate in having the sale made, and must examine the return and the evidence in relation to the sale.

2. If it appears to the court that good reason existed for the sale, that the sale was legally made and fairly conducted, and complied with the requirements of NRS 148.260, that the sum bid is not disproportionate to the value, and it does not appear that a sum exceeding the bid by at least 5 percent if the bid is not more than $100,000, or by at least $5,000 if the bid is $100,000 or more, may be obtained, the court shall enter an order confirming the sale and directing conveyances to be executed. Otherwise, it shall vacate the sale. If the court directs that the property be resold, notice must be given and the sale in all respects conducted as if no previous sale had taken place.

3. If a written offer of 5 percent or $5,000 more in amount than that named in the return is made to the court by a responsible person, as provided in subsection 2, and the bid complies with all provisions of the law, the court may accept the offer and confirm the sale to that person, order a new sale or conduct a public auction in open court.

4. If a higher bid is received at the time of a hearing to confirm the sale, the court may continue the hearing if it finds that the original bidder was not notified of the hearing and might desire to increase his or her bid, but failure to notify the original bidder or to continue the hearing is not grounds to void an order confirming a sale.

[161:107:1941; 1931 NCL 9882.161] (NRS A 1981, 554; 1999, 2320)



NRS 148.280 - Conveyances after confirmation of sale.

1. If a sale is confirmed, a conveyance must be executed to the purchaser by the personal representative. The conveyance must refer to the order confirming sale, and a certified copy of the order must be recorded in the office of the recorder of the county in which the property, or any portion thereof, is located.

2. A conveyance so made conveys all the right, title, interest and estate of the decedent in the property at the time of the decedent s death, and if before the sale, by operation of law or otherwise, the estate has acquired any right, title or interest in the property other than or in addition to that of the decedent at the time of his or her death, that right, title or interest also passes by the conveyance.

[162:107:1941; 1931 NCL 9882.162] (NRS A 1999, 2321)



NRS 148.290 - Sale on credit.

1. If a sale is made upon credit, the personal representative shall take the note or notes of the purchaser for the unpaid portion of the purchase money, with a mortgage on the property to secure their payment.

2. The mortgage may contain a provision for release of parts of the property if the court approves the provision.

[163:107:1941; 1931 NCL 9882.163] (NRS A 1981, 554; 1999, 2321)



NRS 148.300 - Failure of purchaser to complete sale.

If, after the confirmation, the purchaser neglects or refuses to comply with the terms of the sale, the court, on motion of the personal representative, and after notice to the purchaser, may vacate the order of confirmation and order a resale of the property. If the amount realized on the resale does not cover the bid and the expenses of the previous sale, the purchaser is liable to the estate for the deficiency.

[164:107:1941; 1931 NCL 9882.164] (NRS A 1999, 2321)



NRS 148.310 - Fraudulent sale: Penalty.

A personal representative who fraudulently sells any real property of a decedent contrary to or otherwise than under the provisions of this chapter is liable for double the value of the property sold, as liquidated damages, to be recovered in an action by the person having an estate of inheritance therein.

[165:107:1941; 1931 NCL 9882.165] (NRS A 1999, 2321)



NRS 148.320 - Periods of limitation.

The periods of limitation prescribed in NRS 11.270 apply to all actions for the recovery of any property sold by a personal representative in accordance with the provisions of this chapter, and to all actions to set aside such a sale.

[166:107:1941; 1931 NCL 9882.166] (NRS A 1959, 859; 1999, 2322)



NRS 148.330 - Method of sale.

If a decedent, at the time of death, was a party to a contract for the purchase of property, the interest in the property and under the contract may be sold by the personal representative in the same manner as if the decedent had died seised of the property, and the same proceedings may be had for that purpose as are prescribed in this chapter for the sale of property of which he or she died seised, except as otherwise provided in this chapter.

[167:107:1941; 1931 NCL 9882.167] (NRS A 1999, 2322)



NRS 148.340 - Sale subject to claims; bond of purchaser.

1. The sale must be made subject to all payments which are due at the time of sale or which may thereafter become due on the contract, and if there are any, the sale must not be confirmed by the court until the purchaser executes a bond to the personal representative for the benefit and indemnity of himself and of the persons entitled to the interest of the decedent in the property so contracted for, in double the whole amount of payments then due and thereafter to become due on the contract, with such sureties as the court approves.

2. The bond must be conditioned that the purchaser will make all payments for the property which are then due or which become due after the date of the sale, and will fully indemnify the personal representative and the persons so entitled against all demands, cost, charges and expenses by reason of any covenant or agreement contained in the contract.

3. A bond need not be given if no claim has been made against the estate upon the contract and time for filing or presenting claims has expired, nor if the holder of the claim, by a signed and acknowledged instrument filed in the matter of the estate, releases the estate from all liability upon the claim.

[168:107:1941; 1931 NCL 9882.168] (NRS A 1999, 2322)



NRS 148.350 - Assignment after confirmation.

Upon the confirmation of the sale, the personal representative shall execute to the purchaser an assignment of the contract, which vests in the purchaser, and the heirs and assigns of the purchaser, all the right, title and interest of the estate, or of the persons entitled to the interest of the decedent, in the property sold at the time of the sale, and the purchaser has the same rights and remedies against the seller of the property as the decedent would have had if living.

[169:107:1941; 1931 NCL 9882.169] (NRS A 1999, 2322)



NRS 148.360 - Petition for sale: Notice.

1. To enter into an agreement to sell or to give an option to purchase a mining claim, or real property worked as a mine, belonging to the estate of a decedent, the personal representative, or an interested person, shall file a petition describing the property in question, stating the terms and general conditions of the proposed agreement or option, showing the advantage or advantages that may accrue to the estate from entering into it, and requesting an order authorizing or directing its execution.

2. The clerk shall set the petition for hearing, and the petitioner shall give notice for the period and in the manner provided in NRS 155.010.

[170:107:1941; 1931 NCL 9882.170] (NRS A 1975, 1774; 1999, 2322)



NRS 148.370 - Hearing; order authorizing sale.

1. At the time appointed, the court, upon proof that due notice of the hearing has been given, shall proceed to hear the petition and any objection thereto that may have been filed or presented, and if, after a hearing, the court is satisfied that it will be to the advantage of the estate to enter into the proposed agreement, it shall enter an order directing the personal representative to enter into the agreement of sale or to give the option to purchase.

2. The order may prescribe the terms and conditions of the agreement or option.

3. A certified copy of the order must be recorded in the office of the county recorder of every county in which the property affected by the agreement or option, or any portion thereof, is located.

[171:107:1941; 1931 NCL 9882.171] (NRS A 1999, 2323)



NRS 148.380 - Additional bond of personal representative; agreement or option to purchase.

1. The order must fix the amount of such additional bond as the court determines should be given by the personal representative, who is not entitled to receive any of the proceeds from the agreement or option until the bond is given and approved.

2. When the order is entered, the personal representative shall execute, acknowledge and deliver an agreement or option to purchase containing the conditions specified in the order and setting forth therein that it is made by authority of the order, and giving the date of the order.

[172:107:1941; 1931 NCL 9882.172] (NRS A 1999, 2323)



NRS 148.390 - Failure to comply with agreement or option.

If the purchaser or option holder neglects or refuses to comply with the terms of the agreement or option, the court, on petition of the personal representative, and after notice to the purchaser or option holder, shall enter an order cancelling the agreement or option, but the cancellation does not affect any liability previously created.

[173:107:1941; 1931 NCL 9882.173] (NRS A 1999, 2323)



NRS 148.400 - Procedure after compliance with agreement or option to purchase.

If the terms of an agreement to sell or option to purchase have been complied with by the purchaser or option holder, and all payments have been made according to the terms thereof, the personal representative shall make a return to the court and petition for confirmation. Notice must be given, a hearing had, an order made by the court confirming or refusing to confirm the proceedings and conveyances executed, in the same manner and with like effect as in the case of the sale of real property.

[174:107:1941; 1931 NCL 9882.174] (NRS A 1999, 2323)



NRS 148.410 - Petition for order to convey, transfer or deliver property: Conditions; contents; hearing and notice; response; effect if order granted.

1. The personal representative or an interested person may petition the court to enter an order:

(a) If the decedent died in possession of, or holding title to, property and the property or an interest in it is claimed by another.

(b) If the decedent died having a claim to property and another holds title to or is in possession of the property.

2. The petition must state the facts upon which it is based and the name and address of each person entitled to notice of the petition.

3. Upon the filing of the petition, the clerk shall set it for hearing and the petitioner shall give notice of the hearing, at least 30 days before the time set, to:

(a) All interested persons, in the manner provided in NRS 155.010.

(b) Each person claiming an interest in, or having title to or possession of the property, and any other person whose right, title or interest in or to the property would be affected by the granting of the petition, in the manner provided in NRS 155.040.

(c) Any other person, in the manner directed by the court.

4. An interested person may request time for filing a response to the petition, for discovery or for other preparation for the hearing, and the court may grant a continuance for a reasonable time.

5. The court shall not grant a petition under this section if it determines that the matter should be determined by a civil action.

6. A person having or claiming title to or an interest in the property which is the subject of the petition may, at or before the hearing, object to the hearing if the petition is filed in a court which is not the proper court under other law for the trial of a civil action seeking the same relief, and if the ground for the objection is established, the court shall not grant the petition.

7. If a civil action is pending with respect to the subject matter of the petition and jurisdiction was obtained in the court where that action is pending before the petition was filed, upon request of a party to the civil action, the court shall stay action on the petition until the conclusion of the civil action, but the court need not stay action if it determines that the civil action was filed for the purpose of delay.

8. Except as otherwise provided in subsection 5, 6 or 7, if the court is satisfied that a conveyance, transfer, delivery or other disposition should be made, the court shall enter an order directing the personal representative or other person having title to or possession of the property to convey, transfer or deliver it to the person entitled thereto or granting other appropriate relief.

9. If an order is entered pursuant to subsection 8:

(a) The order is prima facie evidence of the correctness of the proceedings and of the personal representative or other person to execute the conveyance or transfer.

(b) The person entitled under the order has the right to possession of the property, and the right to hold the property, according to the terms of the order as if the property had been conveyed or transferred.

(c) The personal representative or other person to whom the order is directed shall execute the conveyance or transfer according to the terms of the order.

(d) A conveyance or transfer by the personal representative passes title to the property as fully as if the decedent had executed it while living.

(Added to NRS by 1999, 2324)



NRS 148.420 - Authorization of conveyance.

If a person who is bound by contract in writing to convey or transfer property dies before making the conveyance or transfer, and the decedent, if living, could have been compelled to make the conveyance or transfer, the court in which proceedings are pending for the administration of the estate of the decedent may enter an order directing the personal representative to convey or transfer the property to the persons entitled thereto.

(Added to NRS by 1999, 2314)



NRS 148.430 - Petition and notice.

1. The personal representative, or the person claiming to be entitled to the conveyance or transfer, may file with the clerk a petition setting forth the facts upon which the claim is predicated.

2. The clerk shall set the petition for hearing, and the petitioner shall give notice for the period and in the manner required by NRS 155.010.

(Added to NRS by 1999, 2315)



NRS 148.440 - Hearing and order.

1. At the time appointed, the court, upon proof that due notice of the hearing has been given, shall hear the petition and any objection that has filed or is presented.

2. If the court is satisfied that the conveyance or transfer should be made, it shall enter an order directing the personal representative to execute the conveyance or transfer to the person entitled thereto.

3. If the transaction relates to real property, a certified copy of the order must be recorded with the deed in the office of the county recorder of the county in which the real property is located.

(Added to NRS by 1999, 2315)



NRS 148.450 - Effect of order; execution of order.

1. The order is prima facie evidence of the correctness of the proceedings and of the authority of the personal representative to make the conveyance or transfer, and after its entry, the person entitled to the conveyance or transfer has a right to the possession of the property contracted for, and to hold the property according to the terms of the intended conveyance or transfer, in like manner as if it had been conveyed or transferred pursuant to the order.

2. The personal representative shall execute the conveyance or transfer according to the directions of the order, and the court may enforce its execution by process. The conveyance or transfer passes title to the property contracted for as fully as if the contracting party had executed it while living.

(Added to NRS by 1999, 2315)



NRS 148.500 - Authorization to exchange: Petition; notice.

If it appears advantageous to the estate to exchange any property of the estate for other property, the court may authorize the exchange, upon petition of the personal representative or of an interested person. The clerk shall set the petition for hearing, and the petitioner shall give notice of the hearing for the period and in the manner required by NRS 155.010.

(Added to NRS by 1999, 2315)






Chapter 149 - Notes, Mortgages and Leases

NRS 149.010 - Authorization to borrow; purposes warranting borrowing; joint borrowing.

1. If it appears to be to the advantage of the estate to borrow money upon a note or notes, unsecured or to be secured by a security agreement or other lien upon the personal property of the decedent or any part thereof, or to be secured by a mortgage upon the real property of the decedent or any part thereof, or to mortgage or create a security interest or other lien upon the property or any part thereof, in order to pay the debts of the decedent, or devises, or expenses or charges of administration, or to pay, reduce, extend or renew a security interest or agreement or lien or mortgage existing upon property of the estate, and as often as occasion arises in the administration of the estate, the court may direct the personal representative to borrow the money and to execute such note or notes and, in a proper case, to execute such mortgage, or to give other security by way of security interest or other lien, or may authorize, in a proper case, the execution of an extension agreement.

2. If property of the estate consists of an undivided fractional interest in real or personal property, and it appears to be to the advantage of the estate to borrow money in order to improve, utilize, operate or preserve the property jointly with the other co-owner or co-owners, or in order to pay, reduce, extend or renew some security interest or agreement, lien or mortgage existing upon the property, including the other undivided interest or interests therein, the court may direct the personal representative to borrow the money required for those purposes and to join with the owner or owners of the other undivided interest or interests in the property, or their duly authorized representatives or agents, in the execution of such joint and several note or notes as may be necessary, and to join with the owner or owners of the other undivided interest or interests in the property, or their duly authorized representatives or agents, in the execution of such security agreement, lien or mortgage as may be required to secure the payment of the note or notes.

[175:107:1941; 1931 NCL 9882.175] (NRS A 1969, 3; 1999, 2325)



NRS 149.020 - Petition.

1. The personal representative or an interested person shall file a petition showing:

(a) The particular purpose or purposes for which the order is sought.

(b) The necessity for or advantage to accrue from entry of the order.

(c) The amount of money proposed to be raised, if any.

(d) The rate of interest to be paid.

(e) The length of time the note or notes are to run.

(f) A general description of the property proposed to be mortgaged or subjected to the security agreement or other lien.

2. The clerk shall set the petition for hearing and the petitioner shall give notice of the hearing in the manner required by NRS 155.010 or as the court by order may require.

[176:107:1941; 1931 NCL 9882.176] (NRS A 1969, 4; 1975, 1775; 1999, 2325)



NRS 149.030 - Hearing and order.

1. At the time appointed, the court, upon proof that due notice of the hearing has been given, shall proceed to hear the petition and any objection that may have been filed or presented. If, after a hearing, the court is satisfied that it will be to the advantage of the estate, it shall enter an order directing the personal representative to borrow the money and to execute the note or notes, and, in a proper case, to execute the mortgage or give other security by way of security interest or other lien.

2. The court may direct that a lesser amount than that named in the petition be borrowed, and may prescribe the maximum rate of interest and the period of the loan, and require that the interest and the whole or any part of the principal be paid, from time to time, out of the whole estate or any part thereof, and that the personal property to be subject to the security agreement or other lien, or any improvements on the premises to be mortgaged, are insured for the further security of the lender, and the premiums paid from the assets of the estate.

3. A certified copy of the order must be recorded in the office of the county recorder of every county in which the property affected by the order, or any portion thereof, is located.

[177:107:1941; 1931 NCL 9882.177] (NRS A 1969, 4; 1999, 2326)



NRS 149.040 - Execution of instruments.

The personal representative shall execute, acknowledge and deliver the mortgage or other security, as directed, setting forth therein that it is made by authority of the order, giving the date of the order. The note or notes and mortgage or other security must be signed by the personal representative as such, and create no personal liability against him or her.

[178:107:1941; 1931 NCL 9882.178] (NRS A 1999, 2326)



NRS 149.050 - Effect of proceedings under

NRS 149.010 to 149.050, inclusive.

1. A mortgage or security agreement so made is effectual to mortgage or subject to the security agreement all right, title, interest and estate which the decedent had in the property described therein at the time of his or her death or previously and any right, title or interest in the property acquired by the estate of the decedent, by operation of law or otherwise, since the time of his or her death.

2. Jurisdiction of the court to administer the estate of the decedent is effectual to vest the court with jurisdiction to enter the order for the note or notes and mortgage or security agreement, and the jurisdiction conclusively inures to the benefit of the mortgagee named in the mortgage or the secured party named in the security agreement and the heirs, successors and assigns of the secured party.

3. No omission, error or irregularity in the proceedings impairs or invalidates them or the note or notes or mortgage or security agreement given in pursuance thereof, and the mortgagee or secured party and the heirs, successors and assigns of the secured party, have and possess the same rights and remedies on the note or notes and mortgage or security agreement as if it had been made by the decedent before his or her death, except that, upon any foreclosure or sale under the mortgage or security agreement, if the proceeds of the sale of the encumbered property are insufficient to pay the note or notes, the mortgage or security agreement, and the costs or expenses of sale, no judgment may be had or allowed except in cases where the note or notes or mortgage or security agreement was given to pay, reduce, extend or renew a lien, mortgage or security agreement existing at the time of the death of the decedent and the indebtedness secured thereby was an allowed and approved claim against the estate, in which case the part of the indebtedness remaining unsatisfied must be classed and paid with other allowed claims against the estate.

[179:107:1941; 1931 NCL 9882.179] (NRS A 1969, 5; 1999, 2326)



NRS 149.060 - Authorization to lease.

If it appears to be to the advantage of the estate to lease any real property of the decedent, and as often as occasion arises in the administration of the estate, the court may direct the personal representative to execute the lease.

[180:107:1941; 1931 NCL 9882.180] (NRS A 1999, 2327)



NRS 149.070 - Petition.

1. To obtain such an order the personal representative or an interested person shall file a petition, showing the advantage to accrue from giving the lease, a general description of the property proposed to be leased, and the term, rental and general conditions of the proposed lease.

2. The clerk shall set the petition for hearing, and the petitioner shall give notice of the hearing in the manner required by NRS 155.010 or as the court by order may require.

[181:107:1941; 1931 NCL 9882.181] (NRS A 1975, 1775; 1999, 2327)



NRS 149.080 - Hearing on petition; order directing personal representative to make lease; terms of lease; recordation of copy of order.

1. At the time appointed, the court shall hear the petition and any objection that may have been presented, and if the court is satisfied that it will be to the advantage of the estate, it shall enter an order directing the personal representative to make the lease.

2. The order must set forth the minimum rental or royalty and the period of the lease, which must be for such time as the court may authorize, except as otherwise provided in subsection 5 with respect to a lease for the purpose of production of minerals, oil, gas or other hydrocarbon substances or natural steam.

3. The order may authorize other terms and conditions, including, with respect to a lease for the purpose of production of minerals, oil, gas or other hydrocarbon substances or natural steam, a provision for the payment of rental and royalty to a depositary, and for the appointment of a common agent to represent the interest of all the lessors, and, if the lease is for the purpose of production of oil, gas or other hydrocarbon substances or natural steam, including a provision for the payment of a compensatory royalty in lieu of rental and in lieu of drilling and producing operations on the property covered by the lease, and including a provision empowering the lessee to enter into any agreement with lessees, operators or owners of other property for the purpose of bringing about the cooperative development and operation of all or parts of the field of which the leased property is a part, or for the development and operation of all or parts of the field as a unit.

4. If the lease covers additional property owned by other persons or an undivided interest of the decedent, or other interest of the decedent less than the entire ownership in the property, it may provide for division of rental and royalty in the proportion that the property or interest of each owner bears to the total area of the property or total interests covered by the lease.

5. A lease for the purpose of production of minerals, oil, gas or other hydrocarbon substances or natural steam may be for a fixed period, and so long thereafter as minerals, oil, gas or other hydrocarbon substances or natural steam are produced in paying quantities from the property leased or mining or drilling operations are conducted thereon, and, if the lease provides for the payment of a compensatory royalty, so long as the compensatory royalty is paid, and, if the property covered by the lease is included in an agreement with lessees, operators or owners of other property for cooperative development or unit operation of a larger area including the leased property, so long as oil, gas or other hydrocarbon substances or natural steam are produced in paying quantities from any of the property included in any such agreement or drilling operations are conducted thereon.

6. A certified copy of the order must be recorded in the office of the county recorder of every county in which the leased property, or any portion thereof, is located.

[182:107:1941; A 1951, 223] (NRS A 1961, 65; 1965, 125; 1999, 2327)



NRS 149.090 - Execution of lease; effect of omission, error or irregularity in proceedings.

1. The personal representative shall execute, acknowledge and deliver the lease as directed, setting forth therein that it is made by authority of the order, giving the date of the order.

2. A lease so made is effectual to lease the property described, at the rent, for the term and upon the conditions therein prescribed.

3. Jurisdiction of the court to administer the estate of the decedent is effectual to vest the court with jurisdiction to enter the order for the lease, and that jurisdiction conclusively inures to the benefit of the lessee, the lessee s heirs, successors and assigns.

4. No omission, error or irregularity in the proceedings impairs or invalidates them or the lease made in pursuance thereof.

[183:107:1941; 1931 NCL 9882.183] (NRS A 1999, 2328)



NRS 149.100 - Lease without court order.

A personal representative may lease property without an order of court if the tenancy is from month to month, or for a term not to exceed 1 year.

[184:107:1941; 1931 NCL 9882.184] (NRS A 1975, 1775; 1999, 2329)






Chapter 150 - Compensation and Accounting

NRS 150.010 - Expenses and compensation of personal representative.

A personal representative must be allowed all necessary expenses in the administration and settlement of the estate, and fees for services as provided by law, but if the decedent by will makes some other provision for the compensation of the personal representative, this shall be deemed a full compensation for those services, unless within 60 days after his or her appointment the personal representative files a renunciation, in writing, of all claim for the compensation provided by the will.

[206:107:1941; 1931 NCL 9882.206] (NRS A 1999, 2329; 2003, 2514; 2011, 1455)



NRS 150.020 - General compensation.

1. If no compensation is provided by the will, or the personal representative renounces all claims thereto, fees must be allowed upon the whole amount of the estate which has been accounted for, less liens and encumbrances, as follows:

(a) For the first $15,000, at the rate of 4 percent.

(b) For the next $85,000, at the rate of 3 percent.

(c) For all above $100,000, at the rate of 2 percent.

2. The same fees must be allowed to the personal representative if there is no will.

3. If there are two or more personal representatives, the compensation must be apportioned among them by the court according to the services actually rendered by each.

4. In addition to the fees described in subsection 1, the court may allow such fees as it deems just and reasonable if the fees authorized pursuant to subsection 1 are not sufficient to reasonably compensate the personal representative.

[207:107:1941; 1931 NCL 9882.207] (NRS A 1987, 511; 1999, 2330; 2009, 1632)



NRS 150.025 - Compensation of personal representative who is an attorney.

1. Notwithstanding any provision to the contrary in the will, a personal representative who is an attorney retained to perform services for the personal representative may receive compensation for services as a personal representative or for services as an attorney for the personal representative, but not both, unless the court:

(a) Approves a different method of compensation in advance; and

(b) Finds that method of compensation to be for the advantage, benefit and best interests of the decedent s estate.

2. The provisions of this section shall not be construed to disallow compensation for services rendered by an attorney as a personal representative if:

(a) Such services are included as part of the legal services of the attorney in a manner consistent with NRS 150.060; and

(b) The attorney does not receive compensation pursuant to subsection 1 of NRS 150.020.

3. The services which are rendered by a personal representative who is an attorney and for which compensation is requested pursuant to this section include services rendered by an employee, associate or partner in the same firm of such an attorney and services rendered by an affiliate of such an attorney.

4. As used in this section, affiliate has the meaning ascribed to it in NRS 163.020.

(Added to NRS by 2011, 1455)



NRS 150.030 - Compensation for extraordinary services.

Such further allowances may be made as the court deems just and reasonable for any extraordinary services, such as:

1. Management, sales or mortgages of real or personal property.

2. Contested or litigated claims against the estate.

3. The adjustment and payments of extensive or complicated estate taxes.

4. Litigation in regard to the property of the estate.

5. The carrying on of the decedent s business pursuant to an order of the court.

6. Such other litigation or special services as may be necessary for the personal representative to prosecute, defend or perform.

[208:107:1941; 1931 NCL 9882.208] (NRS A 1975, 1776; 1999, 2330)



NRS 150.040 - Contracts for higher compensation void.

A contract between a personal representative and an heir or devisee for a higher compensation than that allowed by NRS 150.020 and 150.030 is void.

[209:107:1941; 1931 NCL 9882.209] (NRS A 1999, 2330)



NRS 150.050 - Allowance on compensation.

1. A personal representative, at any time after the issuance of letters and upon such notice to the interested persons as the court requires, may apply to the court for an allowance upon his or her fees.

2. On the hearing, the court shall enter an order allowing a personal representative who applied to the court pursuant to subsection 1 such portion of the fees, for services rendered up to that time, as the court deems proper, and the portion so allowed may be charged against the estate.

[210:107:1941; 1931 NCL 9882.210] (NRS A 1977, 1017; 1999, 2330; 2011, 1455)



NRS 150.060 - Attorneys for personal representatives and minor, absent, unborn, incapacitated or nonresident heirs: General compensation.

1. An attorney for a personal representative is entitled to reasonable compensation for the attorney s services, to be paid out of the decedent s estate.

2. An attorney for a personal representative may be compensated based on:

(a) The applicable hourly rate of the attorney;

(b) The value of the estate accounted for by the personal representative;

(c) An agreement as set forth in subsection 4 of NRS 150.061; or

(d) Any other method preapproved by the court pursuant to a request in the initial petition for the appointment of the personal representative.

3. If the attorney is requesting compensation based on the hourly rate of the attorney, he or she may include, as part of that compensation for ordinary services, a charge for legal services or paralegal services performed by a person under the direction and supervision of the attorney.

4. If the attorney is requesting compensation based on the value of the estate accounted for by the personal representative, the allowable compensation of the attorney for ordinary services must be determined as follows:

(a) For the first $100,000, at the rate of 4 percent;

(b) For the next $100,000, at the rate of 3 percent;

(c) For the next $800,000, at the rate of 2 percent;

(d) For the next $9,000,000, at the rate of 1 percent;

(e) For the next $15,000,000, at the rate of 0.5 percent; and

(f) For all amounts above $25,000,000, a reasonable amount to be determined by the court.

5. Before an attorney may receive compensation based on the value of the estate accounted for by the personal representative, the personal representative must sign a written agreement as required by subsection 8. The agreement must be prepared by the attorney and must include detailed information, concerning, without limitation:

(a) The schedule of fees to be charged by the attorney;

(b) The manner in which compensation for extraordinary services may be charged by the attorney; and

(c) The fact that the court is required to approve the compensation of the attorney pursuant to subsection 8 before the personal representative pays any such compensation to the attorney.

6. For the purposes of determining the compensation of an attorney pursuant to subsection 4, the value of the estate accounted for by the personal representative:

(a) Is the total amount of the appraisal of property in the inventory, plus:

(1) The gains over the appraisal value on sales; and

(2) The receipts, less losses from the appraisal value on sales; and

(b) Does not include encumbrances or other obligations on the property of the estate.

7. In addition to the compensation for ordinary services of an attorney set forth in this section, an attorney may also be entitled to receive compensation for extraordinary services as set forth in NRS 150.061.

8. The compensation of the attorney must be fixed by written agreement between the personal representative and the attorney, and is subject to approval by the court, after petition, notice and hearing as provided in this section. If the personal representative and the attorney fail to reach agreement, or if the attorney is also the personal representative, the amount must be determined and allowed by the court. The petition requesting approval of the compensation of the attorney must contain specific and detailed information supporting the entitlement to compensation, including:

(a) If the attorney is requesting compensation based upon the value of the estate accounted for by the personal representative, the attorney must provide the manner of calculating the compensation in the petition; and

(b) If the attorney is requesting compensation based on an hourly basis, or is requesting compensation for extraordinary services, the attorney must provide the following information to the court:

(1) Reference to time and hours;

(2) The nature and extent of services rendered;

(3) Claimed ordinary and extraordinary services;

(4) The complexity of the work required; and

(5) Other information considered to be relevant to a determination of entitlement.

9. The clerk shall set the petition for hearing, and the petitioner shall give notice of the petition to the personal representative if he or she is not the petitioner and to all known heirs in an intestacy proceeding and devisees in a will proceeding. The notice must be given for the period and in the manner provided in NRS 155.010. If a complete copy of the petition is not attached to the notice, the notice must include a statement of the amount of the fee which the court will be requested to approve or allow.

10. On similar petition, notice and hearing, the court may make an allowance to an attorney for services rendered up to a certain time during the proceedings. If the attorney is requesting compensation based upon the value of the estate as accounted for by the personal representative, the court may apportion the compensation as it deems appropriate given the amount of work remaining to close the estate.

11. An heir or devisee may file objections to a petition filed pursuant to this section, and the objections must be considered at the hearing.

12. Except as otherwise provided in this subsection, an attorney for minor, absent, unborn, incapacitated or nonresident heirs is entitled to compensation primarily out of the estate of the distributee so represented by the attorney in those cases and to such extent as may be determined by the court. If the court finds that all or any part of the services performed by the attorney for the minor, absent, unborn, incapacitated or nonresident heirs was of value to the decedent s entire estate as such and not of value only to those heirs, the court shall order that all or part of the attorney s fee be paid to the attorney out of the money of the decedent s entire estate as a general administrative expense of the estate. The amount of these fees must be determined in the same manner as the other attorney s fees provided for in this section.

[211:107:1941; 1931 NCL 9882.211] + [Part 291:107:1941; 1931 NCL 9882.291] + [Part 307:107:1941; 1931 NCL 9882.307] (NRS A 1971, 564; 1975, 1776; 1977, 1018; 1979, 1097; 1995, 20; 1999, 2330; 2009, 1632, 2524; 2011, 1455)



NRS 150.0605 - Attorneys for petitioners generally: Compensation when estate s value does not exceed $100,000.

If the estate is set aside pursuant to NRS 146.070, the court may order reasonable attorney s fees and costs to be paid from the assets being set aside directly to the attorney for the petitioner.

(Added to NRS by 2011, 1455)



NRS 150.061 - Attorneys for personal representatives: Compensation for extraordinary services.

1. If an attorney for a personal representative receives compensation pursuant to NRS 150.060 based on the value of the estate accounted for by the personal representative, the court may allow additional compensation for extraordinary services by the attorney for the personal representative in an amount the court determines is just and reasonable after petition, notice and hearing in the manner provided in NRS 150.060.

2. Extraordinary services by the attorney for a personal representative for which the court may allow compensation include extraordinary services performed by a paralegal under the direction and supervision of the attorney.

3. The petition requesting approval for compensation for extraordinary services must include the following information:

(a) Reference to time and hours;

(b) The nature and extent of services rendered;

(c) The complexity of the work required;

(d) The hours spent and services performed by a paralegal if the compensation includes extraordinary services performed by a paralegal as described in subsection 2; and

(e) Other information considered to be relevant to a determination of entitlement.

4. An attorney for a personal representative may agree to perform extraordinary services on a contingency fee basis if:

(a) There is a written agreement between the personal representative and the attorney that sets forth the manner in which the compensation is to be calculated and that is approved by the court after a hearing; and

(b) The court determines that the compensation provided in the agreement is just and reasonable and that the agreement will be to the advantage of the estate and is in the best interests of the persons interested in the estate.

5. Notice of a hearing required by subsection 4 must be given for the period and in the manner provided in NRS 155.010.

6. As used in this section, extraordinary services include, without limitation:

(a) Sales or mortgages of real or personal property;

(b) Operating a decedent s business;

(c) Participating in litigation relating to the estate;

(d) Securing a loan to pay debts relating to the estate; and

(e) Preparing and filing income tax returns for the estate.

(Added to NRS by 2009, 1629)



NRS 150.063 - Attorneys for personal representatives: Apportionment of compensation for two or more attorneys.

1. If there are two or more attorneys for a personal representative, the compensation must be apportioned among the attorneys by the court according to the services actually rendered by each attorney unless otherwise provided in an agreement by the attorneys.

2. If there are two or more personal representatives and the personal representatives have separate legal representation, each attorney for each personal representative is entitled to have the compensation for attorneys apportioned among the attorneys by the court according to the services actually rendered by each attorney unless otherwise provided in an agreement by the attorneys.

(Added to NRS by 2009, 1630; A 2011, 1457)



NRS 150.065 - Attorneys for personal representatives: Allowance of compensation after period for creditors to file claims against estate.

1. At any time after the expiration of the period for creditors of the estate to file their claims in a summary or full administration pursuant to NRS 145.060 or 147.040, as applicable, a personal representative or an attorney for a personal representative may file a petition with the court for an allowance upon the compensation of the attorney for the personal representative.

2. The clerk shall set the petition for hearing and the petitioner shall give notice of the petition to the personal representative if he or she is not the petitioner and to all known heirs in an intestacy proceeding and devisees in a will proceeding. The notice must be given for the period and in the manner provided in NRS 155.010. If a complete copy of the petition is not attached to the notice, the notice must include a statement of the amount of the compensation which the court will be requested to approve or allow and the manner in which the compensation was determined.

3. On the hearing, the court may enter an order allowing the portion of the compensation of the attorney for the personal representative for such services rendered up to that time as the court deems proper. The order must authorize the personal representative to charge against the estate the amount of compensation allowed by the court pursuant to this subsection.

(Added to NRS by 2009, 1630; A 2011, 1458)



NRS 150.067 - Attorneys for personal representatives: Final compensation; petition; notice; hearing and order.

1. At the time of the filing of the final account and of a petition for an order for final distribution of the estate, the personal representative or the attorney for the personal representative may file a petition with the court for an order fixing and allowing the compensation of the attorney for the personal representative for all services rendered in the estate proceeding.

2. The request for compensation described in subsection 1 may be included in the final account or in the petition for an order for final distribution of the estate or may be made in a separate petition.

3. The clerk shall set the petition for hearing and the petitioner shall give notice of the petition to the personal representative if he or she is not the petitioner and to all known heirs in an intestacy proceeding and devisees in a will proceeding. The notice must be given for the period and in the manner provided in NRS 155.010. If a complete copy of the petition is not attached to the notice, the notice must include a statement of the amount of the compensation which the court will be requested to approve or allow and the manner in which the compensation was determined.

4. On the hearing, the court shall make an order fixing and allowing the compensation for all services rendered in the estate proceeding. The order must authorize the personal representative to pay the attorney out of the estate the amount of compensation allowed by the court pursuant to this subsection less any amount paid to the attorney out of the estate pursuant to NRS 150.065.

(Added to NRS by 2009, 1631)



NRS 150.070 - Liability of personal representative; accounting required for property sold over inventoried value.

1. A personal representative is accountable for the whole estate that comes into the possession of the personal representative at the value of the appraisement contained in the inventory, except as otherwise provided in this title, and for all the interest, profit and income of the estate.

2. A personal representative is not accountable for any debts due the decedent that remain uncollected without his or her fault.

3. A personal representative shall not make profit by the increase nor suffer loss by the decrease or destruction of any part of the estate without his or her fault. The personal representative shall account for the excess when any part of the estate is sold for more than the inventoried value and, if any assets are sold for less than that value, the personal representative is not responsible for the loss if the sale has been made according to law.

[203:107:1941; 1931 NCL 9882.203] + [204:107:1941; 1931 NCL 9882.204] + [205:107:1941; 1931 NCL 9882.205] (NRS A 1999, 2331)



NRS 150.075 - Waiver of accounting.

Notwithstanding any other provision of this chapter, the court may waive the requirement of any accounting if all interested persons agree in writing to the waiver.

(Added to NRS by 2001, 2348)



NRS 150.080 - First account: Filing and contents.

Within 6 months after the appointment of a personal representative, or sooner if required by the court, upon its own motion or upon the petition of an interested person, a personal representative shall file with the clerk the first, verified account, showing:

1. The amount of money received and expended by the personal representative.

2. The claims filed or presented against the estate, giving the name of each claimant, the nature of his or her claim, when it became due or will become due, whether it was allowed or rejected by the personal representative, or not yet acted upon.

3. All other matters necessary to show the condition of the estate.

[213:107:1941; 1931 NCL 9882.213] (NRS A 1999, 2332; 2001, 164)



NRS 150.100 - Penalties for failure to file first account.

1. If the personal representative fails to file the first account within the time specified in NRS 150.080, the court shall order a citation to issue requiring the personal representative to file the account by a time to be stated in the citation, as fixed by the court, or appear and show cause why the personal representative should not be compelled to file the account.

2. If the personal representative fails to file the account by the time stated, or show cause why not, the court, by attachment or other proper process, may compel the personal representative to file such an account or may revoke the letters, or both, and like action may be taken in reference to any subsequent account the personal representative may be required to file.

[214:107:1941; 1931 NCL 9882.214] (NRS A 1999, 2332)



NRS 150.105 - Annual account: Contents.

Until all remaining property is delivered pursuant to an order of final distribution, a personal representative shall file with the court, annually, an account showing the income the personal representative has received, what expenditures he or she has made, what property has been disbursed, or sold and at what price, and the nature and value of the property remaining on hand.

(Added to NRS by 1999, 2329)



NRS 150.110 - Final account: Filing; penalties for failure to file.

1. If all the property of an estate has been sold or there is money available for the payment of all debts due by the estate, and the estate is in a proper condition to be closed, the personal representative shall file a final account and request a settlement of his or her administration.

2. If the personal representative neglects to file a final account, the same proceedings may be had as prescribed in this chapter in regard to the first account to be filed by the personal representative, and all the provisions relative to the first account, and the notice and settlement thereof, apply to the account for final settlement.

[Part 231:107:1941; A 1953, 179] + [232:107:1941; 1931 NCL 9882.232] (NRS A 1999, 2332)



NRS 150.115 - Supplementary account to final account.

A supplementary account of any receipts and disbursements by the personal representative since the filing of the final account of the personal representative must be filed before or at the time of making a final distribution, unless the distribution is only of real property. A settlement of the supplementary account, together with an estimate of the expense of closing the estate, must be entered by the court and included in the order. The court may order notice of the settlement of the supplementary account.

(Added to NRS by 1999, 2329)



NRS 150.120 - Accounting when authority of personal representative ceases.

If the authority of a personal representative ceases or is revoked for any reason, the personal representative may be cited by the court to account, at the instance of the person succeeding to the administration of the same estate, in like manner as the personal representative might have been by any interested person during the term of the appointment.

[221:107:1941; 1931 NCL 9882.221] (NRS A 1999, 2333)



NRS 150.130 - Accounts of deceased or incapacitated personal representative: Accounting by personal representative, guardian or attorney.

1. If a personal representative dies or becomes incapacitated, the accounts may be presented to the court by the personal representative or guardian of the former personal representative. Upon petition of a successor to the deceased or incapacitated personal representative, the court shall compel the personal representative or guardian to file an account of the administration. The court shall settle such an account as in other cases.

2. In the absence of a personal representative or guardian of the deceased or incapacitated personal representative, the court may compel an attorney to file an account of the administration to the extent that the attorney has information or records available for that purpose. The account of the attorney need not be verified. A fee must be allowed the attorney by the court for this extraordinary service.

[Part 231:107:1941; A 1953, 179] (NRS A 1999, 2333)



NRS 150.140 - Revocation of letters when personal representative absconds and fails to account.

If the personal representative absconds, or if, after reasonable diligence, he or she cannot be found, so that a citation cannot be personally served, and the personal representative neglects to file an account within 20 days after the time fixed for that purpose, the letters must be revoked.

[222:107:1941; 1931 NCL 9882.222] (NRS A 1999, 2333)



NRS 150.150 - Vouchers for payments: Filing not required; examination and audit; lost or unavailable.

1. A personal representative need not file vouchers with the court to substantiate payments made in the administration of the estate, but shall retain possession of the vouchers and permit their examination by the court or an interested person.

2. The court, on its own motion or on application ex parte for good cause by an interested person, may order production for examination and audit the vouchers that support an account specified in the order.

3. If any vouchers are lost, or for other good reason cannot be produced on settlement of an account, the payment may be proved by the oath of one competent witness. If it is proven that vouchers for any disbursements have been lost or destroyed, that it is impossible to obtain duplicates, and that the expenses were paid in good faith and were legal charges against the estate, the personal representative must be allowed those expenses.

[217:107:1941; A 1953, 505] (NRS A 1967, 870; 1999, 2333)



NRS 150.160 - Account and petition for settlement: Hearing and notice.

1. If an account and a petition for settlement thereof is filed, the clerk shall set the petition for hearing and the petitioner shall give notice for the period and in the manner required by NRS 155.010.

2. If the account is for a final settlement and a petition for the final distribution of the estate is filed with the account, the notice of settlement must so state, and on the settlement of the account, distribution of the estate to those entitled thereto may be made as soon as possible.

[215:107:1941; 1931 NCL 9882.215] (NRS A 1975, 1777; 1987, 782; 1999, 2334)



NRS 150.170 - Contest of account: Rights of interested person; hearing.

1. An interested person may appear and file written objections to the account and contest it.

2. Upon the hearing, the personal representative may be examined under oath concerning the account and the property and effects of the decedent and the disposition thereof.

3. All matters, including allowed claims not addressed in the settlement of any former account and not reduced to judgment, may be contested for cause shown.

[216:107:1941; 1931 NCL 9882.216] (NRS A 1999, 2334)



NRS 150.180 - Appointment of attorney to represent minor, unborn, incapacitated or absent heirs and devisees; fees.

1. If a minor is interested in the estate who has no legally appointed guardian, the court may appoint a disinterested attorney to represent the minor who may contest the account as any other interested person might contest it.

2. The court may also appoint an attorney to represent unborn, incapacitated or absent heirs and devisees.

3. An attorney so appointed must be paid as provided in NRS 150.060.

[218:107:1941; 1931 NCL 9882.218] (NRS A 1971, 504; 1999, 2335; 2001, 2348)



NRS 150.190 - Proof of notice necessary before allowance of account.

No account may be allowed by the court until it is first proved that the notice required by this chapter has been given, and the order must show that such proof was made to the satisfaction of the court. The order is conclusive evidence of the fact.

[220:107:1941; 1931 NCL 9882.220] (NRS A 1999, 2335)



NRS 150.200 - Allowance and confirmation of account.

If an account comes before the court for allowance and there are no objections filed by any interested person, and the account is made to appear to the court to be correct and according to law, the court shall allow and confirm the account.

[234:107:1941; 1931 NCL 9882.234] (NRS A 1999, 2335)



NRS 150.210 - Effect of order settling account.

An order settling and allowing an account, when it becomes final, is conclusive against all interested persons, but a person under legal disability has the right to move for cause to reopen and examine the account, or to proceed by action against the personal representative or his or her sureties at any time before final distribution, and in any such action, the order is prima facie evidence of the correctness of the account.

[219:107:1941; 1931 NCL 9882.219] (NRS A 1999, 2335)



NRS 150.225 - Payments to be made according to will; sources of payment if provision or property of will insufficient.

1. If a testator makes provision by will, or designates property to be appropriated, for the payment of debts, the expenses of administration or family allowances, they must be paid according to that provision or out of the property thus appropriated, to the extent that the provision or property is sufficient.

2. To the extent the provision or property is insufficient, any portion of the estate not disposed of by the will must be appropriated for that purpose. To the extent that is not sufficient, the property given to residuary devisees, and thereafter all other property devised, is liable for those obligations in proportion to the value or amount of the respective devises, but specific devises are exempt from that liability if exemption appears to the court necessary to carry out the intent of the testator and there is other sufficient property.

(Added to NRS by 1999, 2329)



NRS 150.230 - Duty to pay certain expenses, allowances, debts and claims upon receipt of sufficient money; discretion to pay certain smaller debts; funeral expenses and expenses of last illness not charged to community share of surviving spouse.

1. The personal representative shall, as soon as sufficient money is available, upon receipt of a sworn statement of the amount due and without any formal action upon creditors claims, pay the funeral expenses, the expenses of the last illness, the allowance made to the family of the decedents, money owed to the Department of Health and Human Services as a result of payment of benefits for Medicaid and wage claims to the extent of $600 of each employee of the decedent for work done or personal services rendered within 3 months before the death of the employer, but may retain the necessary expenses of administration.

2. The personal representative is not obliged to pay any other debt or any devise until the payment is ordered by the court.

3. The personal representative may, before court approval or order, pay any of the decedent s debts amounting to $500 or less if:

(a) Claims for payment thereof have been properly filed in the proceedings;

(b) The debts are legally due; and

(c) The estate is solvent.

In settling the account of the estate, the court shall allow any such payment if the conditions of paragraphs (a), (b) and (c) have been met. Otherwise, the personal representative is personally liable to any person sustaining loss or damage as a result of the payment.

4. Funeral expenses and expenses of a last illness are debts payable out of the estate of the decedent and must not be charged to the community share of a surviving spouse, whether or not the surviving spouse is financially able to pay those expenses and whether or not the surviving spouse or any other person is also liable therefor.

[226:107:1941; 1931 NCL 9882.226] (NRS A 1973, 404; 1975, 1777; 1995, 2576; 1997, 1253, 1490; 1999, 2336)



NRS 150.240 - Order of court for payment of debts; treatment of classes of creditors; discharge of personal representative upon compliance with order if property of estate exhausted.

1. Upon the settlement of any account of the personal representative after the time to file claims has expired, the court shall order the payment of the debts as the circumstances of the estate permit. If there is not sufficient money to pay all of the debts, the order must specify the sum to be paid to each creditor.

2. No creditor of any one class may receive any payment until all those of a preferred class are fully paid, and if the estate is insufficient to pay all debts of any one class, each creditor of that class must be paid a dividend in proportion to that creditor s claim.

3. If the property of the estate is exhausted by the payment ordered, the account constitutes a final account, and the personal representative is entitled to his or her discharge upon filing the necessary proof showing that he or she has complied with the order.

[225:107:1941; 1931 NCL 9882.225] (NRS A 1999, 2337)



NRS 150.250 - Claims not yet due and contingent or disputed claim.

1. If there is a claim not due, or any contingent or disputed claims against the estate, the amount thereof, or such part of the amount as the holder would be entitled to if the claim were due, established or absolute, must be paid to the clerk and there remain, to be paid over to the holder when the holder becomes entitled thereto or, if the holder fails to establish a claim, to be paid over or distributed as the circumstances of the estate require.

2. If a creditor whose claim has been allowed but is not yet due appears and assents to a deduction therefrom of the legal interest for the time the claim has yet to run, the creditor is entitled to be paid accordingly.

3. The payments provided for in this section are not to be made if the estate is insolvent unless a pro rata distribution is ordered.

[227:107:1941; 1931 NCL 9882.227] (NRS A 1999, 2337)



NRS 150.260 - Liability of personal representative.

1. If an order is entered by the court for the payment of creditors, the personal representative is personally liable to each creditor for the amount of his or her claim, or the dividends thereon, and execution may be issued upon the order as upon a judgment in any other action, in favor of each creditor, and the same proceedings may be had under the execution as if it had been issued upon a judgment.

2. The personal representative is also liable on his or her bond to each creditor.

[228:107:1941; 1931 NCL 9882.228] (NRS A 1999, 2337)



NRS 150.270 - Claim not included in order of payment.

After the accounts of the personal representative have been settled and an order entered for the payment of debts and distribution of the estate, no creditor whose claim was not included in the order for payment has any right to call upon the creditors who have been paid, nor upon the heirs or devisees to contribute to the payment of the claim, but if the personal representative has failed to give the notice to creditors, as prescribed by law, that creditor may recover on the bond of the personal representative the amount for which the claim would properly have been allowed.

[229:107:1941; 1931 NCL 9882.229] (NRS A 1999, 2337)



NRS 150.280 - Closing administration.

1. If all the debts and liabilities of an estate have been paid, and the estate is in a condition to be closed, the court shall direct the payment of devises and the distribution of the estate among those entitled as provided in chapter 151 of NRS.

2. If the estate is not in a condition to be closed, the court shall direct the payment of devises and the distribution of the estate among those entitled at such time as it thereafter may be in a condition to be closed.

[230:107:1941; 1931 NCL 9882.230] (NRS A 1999, 2338)



NRS 150.290 - Short title.

NRS 150.290 to 150.380, inclusive, may be cited as the Federal Estate Tax Apportionment Law.

(Added to NRS by 1957, 228; A 1999, 2338)



NRS 150.300 - Definitions.

As used in NRS 150.290 to 150.380, inclusive, unless the context otherwise requires:

1. Gross estate or estate means all property included for federal estate tax purposes in determining the federal estate tax pursuant to the federal estate tax law.

2. Person interested in the estate means any person who receives or is the beneficiary of any property transferred pursuant to a transfer which is subject to a tax imposed by any federal estate tax law, now existing or hereafter enacted.

(Added to NRS by 1957, 228; A 1999, 2338)



NRS 150.310 - Proration of tax among persons interested in estate; exceptions.

1. If it appears upon any accounting, or in any appropriate action or proceeding, that a personal representative, trustee or other fiduciary has paid or may be required to pay an estate tax to the Federal Government under the provisions of any federal estate tax law, now existing or hereafter enacted, upon or with respect to any property required to be included in the gross estate of a decedent under the provisions of any such law, the amount of the tax must be equitably prorated among the persons interested in the estate, whether residents or nonresidents of this State, to whom the property was, is or may be transferred or to whom any benefit accrues, except:

(a) Where a testator otherwise directs in his or her will.

(b) Where by written instrument, including, without limitation, an electronic trust, executed inter vivos direction is given for apportionment among the beneficiaries of taxes assessed upon the specific fund dealt with in the instrument.

2. As used in this section, electronic trust has the meaning ascribed to it in NRS 163.0015.

(Added to NRS by 1957, 228; A 1999, 2338; 2001, 2348)



NRS 150.320 - Direction for apportionment of estate tax: Precedence; limitation.

1. A testator, settlor, or possessor of any appropriate power of appointment may direct how the estate tax shall be apportioned or allocated or grant a discretionary power to another so to direct. Any such direction shall take precedence insofar as the direction provides for the payment of the estate tax or any part thereof from property the disposition of which can be controlled by the instrument containing the direction or delegating the power to another.

2. Any direction as to apportionment or nonapportionment of the tax, whether contained in a will or in a nontestamentary instrument, shall be limited in its operation to the property passing thereunder unless such will or instrument otherwise directs.

(Added to NRS by 1957, 228)



NRS 150.330 - Jurisdiction of court; methods of proration.

1. The proration must be made by the court having jurisdiction of any property in the estate in the proportion that the value of the property, interest or benefit of each such person bears to the total value of the property, interest and benefits received by all such persons interested in the estate.

2. In making a proration, allowances must be made for any exemptions granted by the act imposing the tax and for any deductions allowed by that act for the purpose of arriving at the value of the net estate.

3. Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the charitable purposes of the gift inures to the benefit of the person bearing the relationship or receiving the charitable gift, except that, if an interest is subject to a prior present interest which is not allowable as a deduction, the estate tax apportionable against the present interest must be paid from principal.

4. A deduction for property previously taxed and a credit for gift taxes or taxes of a foreign country paid by the decedent or the estate of the decedent inures to the proportionate benefit of all persons liable to apportionment.

5. A credit for inheritance, succession or estate taxes or taxes in the nature thereof in respect to property or interests includable in the gross estate inures to the benefit of the persons or interests chargeable with the payment of the taxes to the extent or in proportion that the tax paid or payable reduces the estate tax.

6. To the extent that property passing to or in trust for a surviving spouse does not constitute an allowable deduction solely by reason of an inheritance tax or other death tax imposed upon and deductible from such property, it must not be included in the computation provided for in subsection 1, and to that extent, no apportionment may be made against that property.

7. The values used for federal estate tax purposes are the values used as the basis for apportionment.

8. If the court finds that it is inequitable to apportion interest and penalties in the same manner as the principal of the estate tax by reason of special circumstances, it may direct apportionment of interest and penalties in a manner different from principal.

(Added to NRS by 1957, 228; A 1999, 2338)



NRS 150.340 - Present and future estates: Charge of tax against corpus without apportionment.

1. In cases where a trust is created, or other provision made whereby any person is given any interest in income, or an estate for years, or for life, or other temporary interest in any property or fund, the tax on both such temporary interest and on the remainder thereafter shall be charged against and paid out of the corpus of such property or fund without apportionment between remainders and temporary estates.

2. The provisions of subsection 1 shall apply notwithstanding that the holder of a temporary interest is given rights to the corpus, but shall not apply to a common-law annuity.

(Added to NRS by 1957, 229)



NRS 150.350 - Property not possessed by personal representative: Recovery from person in possession or interested in estate; court may direct payment; expenses.

1. If any property required to be included in the gross estate does not come into the possession of the personal representative, the personal representative shall recover from whoever is in possession, or from the persons interested in the estate, the proportionate amount of the tax payable by the persons interested in the estate with which the persons interested in the estate are chargeable. The court may direct the payment of that amount by those persons to the personal representative.

2. The provisions of subsection 1 also apply to persons in possession of or interested in real or personal property located in or subject to administration in another state and required to be included in the gross estate of a resident of this State, unless the other state refuses to enforce the apportionment, in which case apportionment may be made in accordance with the law which would be applied by the other state.

3. A person interested in the estate from whom apportionment is required under subsections 1 and 2 must also be charged with the amount of reasonable expenses, including the personal representative s and attorney s fees, in connection with the determination of the tax and the apportionment thereof. Those expenses must be determined and collected in like manner as the tax.

(Added to NRS by 1957, 229; A 1999, 2339)



NRS 150.360 - Court order directing amounts of tax to be charged against or paid by takers of estate.

1. The court, upon making a determination as provided in NRS 150.290 to 150.380, inclusive, shall enter an order directing the personal representative or other fiduciary to charge the determined amounts against the persons against whom the tax has been prorated insofar as the personal representative or other fiduciary is in possession of property or interests of those persons against whom the charge may be made, and summarily directing all other persons against whom the tax has been prorated or who are in possession of property or interests of those persons to make payment of the determined amounts to the personal representative or other fiduciary.

2. The orders may be preliminary, intermediate or final.

3. If the personal representative or other fiduciary holds property of a person liable to apportionment which is insufficient to satisfy the determined amount, the court may direct that the balance be paid by the person liable.

4. If it appears that the personal representative or other fiduciary cannot recover the amount apportioned against any person, the amount not recovered must be charged in such manner as the court may determine.

5. If an overpayment is made the court may direct appropriate reimbursement.

(Added to NRS by 1957, 230; A 1999, 2340)



NRS 150.370 - Retention of jurisdiction by court.

The court shall retain jurisdiction until the purposes of NRS 150.290 to 150.380, inclusive, have been accomplished.

(Added to NRS by 1957, 230; A 1999, 2340)



NRS 150.380 - Apportionment of tax and expenses imposed and incurred on property located or administered in this State in estate of nonresident.

Tax imposed and expenses incurred by reason of inclusion for tax purposes of property located or administered in this State, in the estate of a nonresident of this State, shall be apportioned in accordance with the law of the decedent s domicile, applicable to property located therein.

(Added to NRS by 1957, 230)



NRS 150.400 - Apportionment; limitations.

1. Except as otherwise provided by the donor or decedent in writing:

(a) Except as otherwise provided in paragraph (c), for gifts that were made subject to the federal gift tax and in cases where the decedent s estate is insufficient to pay all federal gift taxes due at the time of the decedent s death, the unpaid federal gift tax must be borne on a pro rata basis by those receiving the transfers that triggered the tax in the proportion that the value of the property, interest or benefit of each such person bears to the total value of the property subject to the federal gift tax.

(b) The federal generation-skipping transfer tax must be borne on a pro rata basis by those persons receiving the transfers that triggered the tax in the proportion that the value of the property, interest or benefit of each such person bears to the total value of the property subject to the federal generation-skipping transfer tax.

(c) The application of exclusions, exemptions, deferrals or other provisions of the law available at the time of each transfer must be applied in chronological order to the transfers to which they relate.

(d) To the extent issues remain unresolved after applying the principles set forth in paragraphs (a), (b) and (c), the provisions of NRS 150.290 to 150.380, inclusive:

(1) Must be applied to determine the allocation, apportionment and collection of federal transfer taxes other than the federal estate tax, including, without limitation, the federal gift tax and the federal generation-skipping transfer tax; and

(2) Must be applied to determine the procedures for the judicial determination of the apportionment of federal transfer taxes other than the federal estate tax, including, without limitation, the federal gift tax and the federal generation-skipping transfer tax.

2. Notwithstanding the provisions of subsection 1:

(a) This section must not be construed to allow the apportionment or enforcement of the collection of any tax to the extent such tax has not been paid and the collection thereof is no longer enforceable under applicable federal law; and

(b) A recipient of a transfer is not required to pay tax in an amount that exceeds the value of the property received by the recipient or the maximum amount payable by the recipient under federal law, whichever is less.

3. As used in this section, estate means all property included for federal estate tax purposes in determining the federal estate tax pursuant to the federal estate tax law.

(Added to NRS by 2009, 1631; A 2011, 181)






Chapter 151 - Adjustments; Distribution and Discharge

NRS 151.003 - Order of priority for payment of devises.

The property of a testator, except as otherwise provided in this title, must be resorted to for the payment of devises in the following order:

1. The property which is expressly appropriated by the will for the specific devise.

2. Property not disposed of by the will.

3. Property which is devised to a residuary devisee.

(Added to NRS by 1999, 2340)



NRS 151.005 - Agreement by distributees to alter interests, shares or amounts to which they are otherwise entitled under terms of will: Requirements; exceptions; personal representative to abide by terms.

Subject to the rights of creditors and taxing authorities, distributees may agree among themselves to alter the interests, shares or amounts to which they are entitled under the terms of the will of the decedent, or under the laws of intestacy, in any way that they provide in a written agreement executed by all who are affected by its provisions. The personal representative shall abide by the terms of the agreement subject to his or her obligation to administer the estate for the benefit of creditors, to pay all taxes and costs of administration, and to carry out the responsibilities of the office for the benefit of any distributees of the decedent who are not parties. Personal representatives of the estate of decedents are not required to oversee the performance of trusts if the trustee thereof is another person who is willing to accept the trust. Accordingly, trustees of a testamentary trust are distributees for the purposes of this section. This section does not relieve trustees of any duties owed to beneficiaries of trusts.

(Added to NRS by 1997, 1491; A 1999, 2341)



NRS 151.010 - Petition for partial distribution; bond.

1. At any time after the lapse of 3 months from the issuing of letters, the personal representative or any heir or devisee, or the assignee, grantee or successor in interest of any heir or devisee, may petition the court to distribute a share of the estate, or any portion thereof, to any person entitled thereto, upon the person giving a bond, with approved security, for the payment of the person s proportion of the debts of the estate.

2. The court may dispense with a bond if it is made to appear that the bond is unnecessary.

[235:107:1941; A 1955, 161] (NRS A 1999, 2341)



NRS 151.020 - Petition for hearing and notice of hearing.

The clerk shall set the petition for hearing and the petitioner shall give notice for the period and in the manner provided in NRS 155.010.

[236:107:1941; A 1955, 161] (NRS A 1999, 2342)



NRS 151.030 - Contest of petition.

The personal representative, if not the petitioner, or an interested person, may object to the petition, or an heir or devisee may submit a similar petition.

[237:107:1941; A 1955, 161] (NRS A 1999, 2342)



NRS 151.040 - Order for distribution: Prerequisites to order; bond; assumption of personal liability by heir or devisee.

1. Subject to the provisions of subsection 3, if it appears at the hearing that the estate has little debt and that the share or shares of the party or parties petitioning may be allowed without injury to the creditors of the estate, the court shall enter an order in conformity with the request of the petitioner or petitioners.

2. The order may direct the personal representative to deliver to the petitioner or petitioners the whole portion of the estate to which each is entitled, or a part of the portion, if there is sufficient property remaining in the estate to satisfy the debts or if there is filed with the court an assumption of liability for a contingent or disputed debt as provided in subsection 3. The court may impose any other conditions it determines are just, including a requirement that a distributee give a security interest in all or part of the property distributed or give bond in an amount determined by the court. The bond must be payable to the personal representative and conditioned for the payment by the distributee, whenever required, of his or her proportion of the debts of the estate.

3. As a condition of an order under subsection 2, if directed by the court, each heir or devisee shall file with the court a signed and acknowledged agreement assuming personal liability for the contingent or disputed debt and consenting to jurisdiction in this State for the enforcement of the debt if it becomes absolute or established. The personal liability of each heir or devisee does not exceed the fair market value on the date of distribution of the property distributed less the amount of any liens or encumbrances. If there is more than one heir or devisee, their personal liability is joint and several.

[238:107:1941; 1931 NCL 9882.238] + [239:107:1941; 1931 NCL 9882.239] (NRS A 1999, 2342)



NRS 151.050 - Order of repayment: Action on bond or other security; action against distributee if no bond or other security given.

1. If a bond or other security has been executed and delivered as prescribed in NRS 151.040, and the personal representative ascertains that it is necessary for the settlement of the estate to require the payment of any part of the money thereby secured, the personal representative shall petition the court for an order requiring the payment and cause a citation to be issued and served upon the parties bound, requiring them, at a time and place, not more than 10 days after the date of the citation, to be stated therein, to appear and show cause why the order should not be made.

2. The court, if satisfied of the necessity for the payment to be made, shall enter an order designating the amount and giving a time in which it shall be paid.

3. If the money is not paid within the time allowed, an action may be maintained by the personal representative on the bond or other security.

4. Similar proceedings may be initiated against an heir or devisee if no bond or other security is given.

[242:107:1941; 1931 NCL 9882.242] (NRS A 1999, 2343)



NRS 151.060 - Partition when partial distribution ordered.

If, in the execution of the order, partition is necessary between two or more of the parties, it must be made in the manner prescribed in chapter 152 of NRS.

[240:107:1941; 1931 NCL 9882.240] (NRS A 1999, 2343)



NRS 151.070 - Costs.

The costs of proceedings for a partial distribution must be paid by the heir or devisee or, if there are more than one, must be prorated among them.

[241:107:1941; 1931 NCL 9882.241] (NRS A 1999, 2343)



NRS 151.080 - Petition for final distribution.

1. If a personal representative files his or her final account with a petition requesting the allowance and confirmation thereof, the personal representative may also include in the petition a request for the distribution of the estate. Upon the settlement and allowance of the final account, the court may also order a distribution of the residue of the estate, if any, among the persons who are by law entitled thereto.

2. If a final account is settled and allowed without an order of distribution, the personal representative, or an heir or devisee, or an assignee or grantee of an heir or devisee, at any time thereafter, may petition the court for an order distributing the estate.

[Part 243:107:1941; 1931 NCL 9882.243] (NRS A 1999, 2343)



NRS 151.090 - Notice of hearing of petition.

1. When a petition for final distribution is filed, the clerk shall set the petition for hearing and the petitioner shall give notice for the period and in the manner provided in NRS 155.010.

2. The court may order such further notice as it deems proper.

[Part 243:107:1941; 1931 NCL 9882.243] (NRS A 1975, 1778; 1985, 2037; 1997, 1492; 1999, 2343)



NRS 151.095 - Manner of distribution; distribution without proration.

1. Except as otherwise provided in subsection 2 or in the will, a personal representative may distribute property and money:

(a) In divided or undivided interests; and

(b) With or without proration.

2. Each affected beneficiary must agree before any property or money is distributed without proration, unless the will authorizes a personal representative to distribute property and money without proration.

(Added to NRS by 1999, 2340)



NRS 151.110 - Order and distribution; recording of copy of order conveying real property.

1. After the accounts of a personal representative have been settled and an order for the distribution of the estate entered by the court, the personal representative shall, without any unnecessary delay, distribute the estate remaining undistributed as directed by the order.

2. In the order, the court shall name the persons and the proportion or parts to which each is entitled, and that person has the right to demand and recover a respective share from the personal representative or any other person having possession of it.

3. The personal representative shall, within 10 days after the entry of an order of distribution conveying any real property, record a certified copy of the order with the county recorder of the county in which the order was entered and of any other county in which the real property, or any portion of it, is located.

[233:107:1941; 1931 NCL 9882.233] + [Part 244:107:1941; A 1947, 38; 1943 NCL 9882.244] (NRS A 1963, 17; 1999, 2344)



NRS 151.120 - When gift before death not deemed advancement.

No gift or grant shall be deemed to have been made as an advancement unless:

1. So expressed in the gift or grant;

2. Charged in writing by the decedent as an advancement; or

3. Acknowledged in writing by the donee to be such.

[303:107:1941; 1931 NCL 9882.303] (NRS A 1999, 2344)



NRS 151.130 - Computation of share of estate if heir or devisee received advancement.

1. Any property given by a decedent during the lifetime of the decedent as an advancement to a donee must be considered as part of the estate for the sole purpose of computing the respective shares of the distributees and must be taken by the donee toward his or her share of the estate of the decedent.

2. If the amount of the advancement exceeds the share of the heir or devisee so advanced, the heir or devisee is excluded from any further portion in the distribution and division of the estate, but he or she is not required to refund any part of the advancement. If the amount so received is less than the share of the heir or devisee, he or she is entitled to as much more as will give the heir or devisee his or her full share of the estate of the decedent.

[301:107:1941; 1931 NCL 9882.301] + [302:107:1941; 1931 NCL 9882.302] (NRS A 1999, 2344)



NRS 151.140 - Value of property advanced.

If the value of the advancement is expressed in the conveyance, or in the charge thereof made by the decedent, or in the acknowledgment of the person receiving it, that value must be used in the distribution and division of the estate. Otherwise, the value must be estimated according to its value when given, as nearly as can be ascertained.

[304:107:1941; 1931 NCL 9882.304] (NRS A 1999, 2344)



NRS 151.150 - Predeceased heir or devisee.

If a child or other lineal descendant so advanced dies before the person making the advancement, leaving issue, the advancement must be taken into consideration in the distribution and division of the estate as if the advancement had been made directly to the issue.

[305:107:1941; 1931 NCL 9882.305] (NRS A 1999, 2345)



NRS 151.160 - Determination of questions as to advancements.

All questions as to advancements made, or alleged to have been made, by a decedent to heirs or devisees may be heard and determined by the court, and must be specified in the order distributing the estate, and in the warrant to the commissioners provided for in NRS 152.050, and the final order of the court is binding on all interested persons, subject to the right of any party to appeal from a final order.

[267:107:1941; 1931 NCL 9882.267] (NRS A 1999, 2345)



NRS 151.161 - When gift before death not deemed satisfaction of testamentary gift.

No gift or grant by the decedent shall be deemed to have been made as satisfaction of a testamentary gift unless:

1. So expressed in the instrument providing for the gift or grant;

2. Charged in a writing by the decedent as partial or complete satisfaction of a testamentary gift; or

3. Acknowledged in writing by the donee to be such.

(Added to NRS by 2003, 2514)



NRS 151.162 - Value of gift in satisfaction of testamentary gift.

If the value of the gift is expressed in the instrument providing for the gift or grant, or in a writing of the decedent, or in an acknowledgment of the donee, that value must be used in the distribution and division of the estate. Otherwise, the gift or grant must be valued as of the time the donee came into possession or enjoyment of the property or as of the time of death of the decedent, whichever occurs first.

(Added to NRS by 2003, 2514)



NRS 151.163 - Effect of abatement.

Unless a different intention is expressed in the will, abatement takes place in any class only as between devises of that class, and devises to a spouse or to kindred are chargeable only after devises to persons not related to the testator.

(Added to NRS by 1999, 2341)



NRS 151.167 - Property sold to pay debts, expenses or family allowances: Contribution between devisees.

If property given by will to persons other than the residuary devisees is sold for the payment of debts or expenses or family allowances, all the devisees shall contribute in proportion to their respective interests to the devisee whose devise has been sold, and the court, when distribution is made, shall settle the amount of the several liabilities and order the amount each person is liable to contribute to be withheld from that person s distributive share for the purpose of the contribution.

(Added to NRS by 1999, 2341)



NRS 151.170 - Payments to county treasurer for person who cannot be found, minor or incapacitated person without guardian, and others.

If property is assigned or distributed to a person who cannot be found or who refuses to accept the property or to give a proper voucher therefor, or to a minor or incapacitated person who has no legal guardian to receive the property, or person authorized to receipt therefor, and the property or any part thereof consists of money, the personal representative may deposit the money, in the name of the assignee or distributee, with the county treasurer of the county in which the proceedings are pending. The county treasurer shall give a receipt for the money and is liable upon the official bond of the county treasurer therefor. The receipt must be received by the court as a voucher in favor of the personal representative with the same force and effect as if executed by the assignee or distributee.

[268:107:1941; 1931 NCL 9882.268] (NRS A 1999, 2345)



NRS 151.180 - Distribution to guardians of nonresident minors and incapacitated persons.

If an assignee or distributee is a nonresident minor or incapacitated person who has a guardian of his or her estate legally appointed under the laws of a foreign jurisdiction, the distribution of the assignee s or distributee s share may be made to the legally appointed guardian, whose receipt therefor, together with a certificate of appointment issued under the seal of the court by the clerk of the court appointing the guardian, when filed with the clerk of the court in which the assignment or distribution was ordered, must be received by the court as a complete receipt and voucher in favor of the personal representative.

[269:107:1941; 1931 NCL 9882.269] (NRS A 1999, 2345)



NRS 151.190 - Sale of unclaimed personal property; disposition of proceeds.

1. If personal property remains in the possession of a personal representative unclaimed for 1 year, or if the distributee refuses to accept or give a proper receipt for the property, or is a minor or incapacitated person and has no legally qualified guardian of his or her estate, and it appears to the court that it is for the benefit of those interested, or if the personal representative desires to be discharged and it appears to the court that no injury will result to those interested, the court shall order the property to be sold.

2. The proceeds, after deducting such expenses of sale as may be allowed by the court, must be paid into the State Treasury. The depositor must take from the Treasurer a receipt, which must be filed with the court.

[270:107:1941; 1931 NCL 9882.270] (NRS A 1999, 2345)



NRS 151.210 - Claim of money paid into State Treasury; order of court.

If any person appears and claims the money paid into the State Treasury, the court making the distribution shall inquire into the claim, and, if satisfied of the right of the person thereto, shall enter an order to that effect to present to the State Treasurer.

[272:107:1941; 1931 NCL 9882.272] (NRS A 1999, 2346)



NRS 151.220 - Specific devise of personal property for life only.

If a specific devise of personal property is for life only, the life tenant must sign and deliver to the remainderman or, if there is none, to the personal representative, an inventory of the property, acknowledging that it is in the life tenant s custody for life only, and that, on death, it is to be delivered to the remainderman.

[273:107:1941; 1931 NCL 9882.273] (NRS A 1999, 2346)



NRS 151.230 - Order of discharge; court may excuse filing of receipt; order for distribution of estate from recovery of distributed property.

1. If an estate has been fully administered, and it is shown by the personal representative, by the production of satisfactory receipts, that all sums of money due and all the property of the estate has been distributed to the persons entitled to it and all acts lawfully required have been performed, the court shall enter an order discharging sureties from all liability thereafter to be incurred.

2. The court may excuse the filing of a receipt on a proper showing that the personal representative is unable, after reasonable effort, to obtain a receipt and that the property has been delivered to or is in the possession of the distributee or creditor.

3. The provisions of this section do not bar a successful appellant from an order for the distribution of an estate from the recovery of any property distributed to an heir or devisee pursuant to the order.

[274:107:1941; 1931 NCL 9882.274] (NRS A 1981, 463; 1999, 2346)



NRS 151.240 - Subsequent administration; limitation on reopening estate.

1. Except as otherwise provided in subsection 2, the final settlement of an estate does not prevent:

(a) The reopening of the estate for the purpose of administering other property which has been discovered or for correcting errors made in the description of the property administered.

(b) The subsequent issuance of letters if it becomes necessary or proper for any cause that letters should again be issued.

2. In the absence of fraud, an estate must not be reopened based upon the discovery of:

(a) A will, if the estate was administered as if the decedent had died intestate; or

(b) A will dated later than the will that was probated.

[275:107:1941; 1931 NCL 9882.275] (NRS A 1983, 196; 1991, 132; 1999, 2346)



NRS 151.250 - Petition; hearing and notice.

An heir, devisee, creditor or other interested person may petition for the reopening of an estate upon the grounds provided in NRS 151.240. The petition must set forth the names of all heirs, devisees and creditors and their addresses, if known. If the address is unknown to the petitioner, the petitioner shall state that fact in the petition. The clerk shall set the petition for hearing and the petitioner shall give notice for the period and in the manner required by NRS 155.010.

(Added to NRS by 1983, 196; A 1999, 2347)



NRS 151.260 - Supplemental orders.

Upon hearing the petition, if good cause is shown, the court may:

1. Reopen the estate.

2. Order the administration of other property which has been discovered.

3. Enter any necessary orders to correct errors made in the description of the estate previously administered.

In the absence of fraud, no proceedings may be taken by the court after the reopening of an estate except as necessary to administer other property which has been discovered or to correct errors made in the description of the estate previously administered. Any orders of the court made necessary by the reopening of the estate must be designated as supplemental orders.

(Added to NRS by 1983, 196; A 1999, 2347)






Chapter 152 - Partition Before Discharge

NRS 152.010 - Petition for partition.

If two or more heirs or devisees are entitled to the distribution of undivided interests in any property of the decedent, and they have not agreed among themselves, before distribution, to a partition, allotment or other division thereof, any one or more of them or the personal representative, at the request of any one or more of them, may petition the court to make such partition, allotment or division of the property as will be equitable and will avoid the distribution of undivided interests.

[252:107:1941; 1931 NCL 9882.252] (NRS A 1999, 2347)



NRS 152.020 - Partition authorized even though portion of original share previously assigned or conveyed to others.

Partition may be made as provided in this chapter, although some of the original heirs or devisees may have assigned or conveyed their share to other persons, and those shares must be partitioned to the person holding them in the same manner as they would have been to the heirs or devisees had they not transferred their shares.

[256:107:1941; 1931 NCL 9882.256] (NRS A 1999, 2347)



NRS 152.030 - Contents of petition; contents and service of citation.

1. A person interested in the partition may file a petition stating the necessary facts, particularly describing the property to be partitioned and the person or persons interested in the property.

2. Upon filing the petition, a citation must issue to all persons interested to appear and show cause why an order of partition should not be made as requested.

3. The citation must specify the estate and the party petitioning for partition.

4. The citation must be served in the manner provided in NRS 155.050 at least 10 days before the hearing or for such other period as the court may order.

5. Upon proof that the citation has been properly served, the court shall proceed to hear the petition and the allegation and proofs of the respective parties, and enter an order accordingly.

[253:107:1941; 1931 NCL 9882.253] (NRS A 1999, 2347)



NRS 152.040 - Appointment of guardians and attorneys before partition.

Before any partition may be made, as provided in this chapter, guardians must be appointed for all minor, unborn or incapacitated persons interested in the estate to be divided, and an attorney may be appointed for all nonresident or absent heirs or other persons interested.

[Part 265:107:1941; 1931 NCL 9882.265] (NRS A 1999, 2348)



NRS 152.050 - Commissioners for partition: Appointment; warrant; oath; qualifications.

1. If the property to be partitioned is entirely personal property, the court shall appoint three competent, disinterested persons as commissioners for that purpose, who shall be sworn by any person authorized to administer oaths to faithfully and impartially discharge their duties.

2. A certified copy of the order appointing them, attached to a certified copy of the order fixing the shares to which the respective parties are entitled must be given to them as their warrant, and their oath must be endorsed thereon.

3. If the property to be divided is real property, or partly real and partly personal, one of the three commissioners must be a licensed professional land surveyor.

4. Upon consent of the parties, and if the court considers it proper and just, the court may appoint one commissioner only, who has the same authority and is governed by the same rules as if three were appointed.

[254:107:1941; 1931 NCL 9882.254] (NRS A 1985, 1215; 1999, 2348)



NRS 152.060 - Commissioners may be appointed for each county if real property in different counties.

If the real property to be partitioned is in different counties, the court, if deemed proper, may appoint commissioners for each county, and in that case, the property in each county must be divided separately, as if there were no other estate to be partitioned, but the commissioners first appointed shall, unless otherwise directed by the court, make division of the real property wherever situated in this State.

[255:107:1941; 1931 NCL 9882.255] (NRS A 1999, 2348)



NRS 152.070 - Notice of time for partition.

The commissioners shall notify all persons interested in the partition, their guardians, agents or attorneys, of the time when they will proceed to make partition, or the court, in the order of appointment, may fix the time.

[Part 265:107:1941; 1931 NCL 9882.265] (NRS A 1999, 2349)



NRS 152.080 - Commissioners may take testimony.

The commissioners may take testimony, for which purpose any one of them may administer an oath, and they may take all necessary steps to enable them to form a correct judgment upon the matters before them.

[Part 265:107:1941; 1931 NCL 9882.265]



NRS 152.090 - Shares set out in proportion to rights; common or undivided shares.

The several shares in the real and personal property must be set out to each individual in proportion to his or her right, and the real property by metes, bounds or such description that the property can be easily distinguished. If two or more of the parties request to have their shares set out so as to be held in common and undivided, those shares may be so partitioned.

[257:107:1941; 1931 NCL 9882.257] (NRS A 1999, 2349)



NRS 152.100 - Procedure when value of property to be divided greater than share of one party.

If any tract of land or tenement is of greater value than one party s share in the estate to be divided, and cannot be divided without injury to the property, it may be set off by the commissioners to any one of the parties who will accept it and pay, or secure to be paid, to one or more of the others interested, such sum or sums as the commissioners award to make the partition equal, and the commissioners shall make their award accordingly, but the partition may not be established by the court until the sums so awarded are paid to the parties entitled to them, or secured to their satisfaction.

[261:107:1941; 1931 NCL 9882.261] (NRS A 1999, 2349)



NRS 152.110 - Sale of property when it cannot be divided fairly: Rules of sale.

1. If it cannot otherwise be fairly divided, the whole or any part of the property may be recommended by the commissioners to be sold, and if the report is confirmed, the court may order a sale by the personal representative or by a commissioner appointed for that purpose, and distribute the proceeds.

2. The sale must be conducted, reported upon and confirmed in the same manner and under the same rules as in ordinary cases of sales of real property or personal property, as the case may be, by a personal representative under chapter 148 of NRS.

[262:107:1941; 1931 NCL 9882.262] (NRS A 1999, 2349)



NRS 152.120 - Severance of common and undivided real property held by heirs or devisees and another person: Procedure.

1. When partition of real property among heirs or devisees is required, and such real property is in common and undivided with the real property of any other person, the commissioners shall first divide and sever the property of the decedent from the property in which it lies in common, and such division, so made and established by the court, is binding upon all the interested persons.

2. The court may authorize the personal representative to bring an action for such partition when deemed necessary.

[263:107:1941; 1931 NCL 9882.263] (NRS A 1999, 2349)



NRS 152.130 - Commissioners may set off quality against quantity to make shares of equal value.

In making partition, the commissioners shall always have regard to quantity and quality, and may set off quantity against quality, or quality against quantity, so that when the partition is made all the shares partitioned shall be of equal value as near as possible.

[264:107:1941; 1931 NCL 9882.264]



NRS 152.140 - Report of commissioners; objections to report; hearing on objections; order of confirmation.

1. The commissioners, within a reasonable time shall file their report of partition.

2. Within 15 days after the report is filed, any interested person may file an objection to the report, particularly specifying the grounds of objection. A copy of the objection must be served upon the commissioners and all parties interested in the partition, their guardians, agents or attorneys, with a notice to those persons that the objecting party will, at a time certain, not later than 20 days after the filing of the objection, move the court to set aside the report, and for a new partition.

3. At the time specified, or at such other time as the court may set, the court shall proceed to hear the objection to the report, and may hear proof by any party, and for sufficient reasons, the court may set aside the report and recommit the partition to the same commissioners, or appoint others, or may modify or confirm the report.

4. If no objection is filed to the report within the time specified and the report appears to be just and correct and all the proceedings regular, the court shall enter an order confirming the report. The court shall order proper conveyance to be made by the respective parties to one another, or may appoint a commissioner to make the conveyance or conveyances, which, when acknowledged and recorded, is sufficient to convey title.

[266:107:1941; 1931 NCL 9882.266] (NRS A 1999, 2350)



NRS 152.150 - Procedure when property cannot be partitioned.

If particular property cannot be divided without prejudice or inconvenience to the owners, the court may assign the whole to one or more of the parties entitled to shares therein, who will accept and pay to the other parties interested their just proportion of the true value thereof, or secure the same to their satisfaction or, in case of the minority or incapacity of the other party or parties, to the satisfaction of the guardian of the minor or incapacitated person. The true value of the property must be ascertained and reported by the commissioners or appraisers appointed specially for that purpose.

[260:107:1941; 1931 NCL 9882.260] (NRS A 1999, 2350)



NRS 152.160 - Apportionment of expenses; attorney s fees.

The expenses of partition must be equitably apportioned by the court among the parties, but each party must pay his or her own attorney s fees, unless otherwise ordered by the court for good cause.

[258:107:1941; 1931 NCL 9882.258] (NRS A 1999, 2350)



NRS 152.170 - Effect of allotment by court: When appealable.

The allotment made by the court controls upon proceedings for distribution, unless modified for good cause upon reasonable notice, and the proceedings leading to the allotment may be reviewed upon appeal from the order of distribution.

[259:107:1941; 1931 NCL 9882.259] (NRS A 1999, 2350)






Chapter 153 - Administration of Trusts; Estates for Life and Years

NRS 153.010 - Applicability of chapter.

The provisions of this chapter govern fiduciaries acting under trusts, wills and court orders in estate proceedings, whether the estate has been distributed or proceedings are now pending.

[Part 244:107:1941; A 1947, 38; 1943 NCL 9882.244] (NRS A 1999, 2351)



NRS 153.020 - Court retains jurisdiction after final distribution for certain purposes.

If a trust, life estate or estate for years is created by or under any will to continue after distribution, the court does not lose jurisdiction of the estate by final distribution, but retains jurisdiction of it until the distribution of the residue to those entitled to it. The distribution may be upon petition of the trustee, his or her successor in interest or of any person entitled to share in the distribution.

[Part 244:107:1941; A 1947, 38; 1943 NCL 9882.244] (NRS A 1959, 512; 1977, 569; 1983, 263, 669; 1999, 2352)



NRS 153.031 - Petition by trustee or beneficiary concerning affairs of trust: Purposes of petition; contents; notice and hearing; additional relief.

1. A trustee or beneficiary may petition the court regarding any aspect of the affairs of the trust, including:

(a) Determining the existence of the trust;

(b) Determining the construction of the trust instrument;

(c) Determining the existence of an immunity, power, privilege, right or duty;

(d) Determining the validity of a provision of the trust;

(e) Ascertaining beneficiaries and determining to whom property is to pass or be delivered upon final or partial termination of the trust, to the extent not provided in the trust instrument;

(f) Settling the accounts and reviewing the acts of the trustee, including the exercise of discretionary powers;

(g) Instructing the trustee;

(h) Compelling the trustee to report information about the trust or account, to the beneficiary;

(i) Granting powers to the trustee;

(j) Fixing or allowing payment of the trustee s compensation, or reviewing the reasonableness of the trustee s compensation;

(k) Appointing or removing a trustee;

(l) Accepting the resignation of a trustee;

(m) Compelling redress of a breach of the trust;

(n) Approving or directing the modification or termination of the trust;

(o) Approving or directing the combination or division of trusts;

(p) Amending or conforming the trust instrument in the manner required to qualify the estate of a decedent for the charitable estate tax deduction under federal law, including the addition of mandatory requirements for a charitable-remainder trust;

(q) Compelling compliance with the terms of the trust or other applicable law; and

(r) Permitting the division or allocation of the aggregate value of community property assets in a manner other than on a pro rata basis.

2. A petition under this section must state the grounds of the petition and the name and address of each interested person, including the Attorney General if the petition relates to a charitable trust, and the relief sought by the petition. Except as otherwise provided in this chapter, the clerk shall set the petition for hearing and the petitioner shall give notice for the period and in the manner provided in NRS 155.010. The court may order such further notice to be given as may be proper.

3. If the court grants any relief to the petitioner, the court may, in its discretion, order any or all of the following additional relief if the court determines that such additional relief is appropriate to redress or avoid an injustice:

(a) Order a reduction in the trustee s compensation.

(b) Order the trustee to pay to the petitioner or any other party all reasonable costs incurred by the party to adjudicate the affairs of the trust pursuant to this section, including, without limitation, reasonable attorney s fees. Except as otherwise provided in NRS 165.139, the trustee may not be held personally liable for the payment of such costs unless the court determines that the trustee was negligent in the performance of or breached his or her fiduciary duties.

(Added to NRS by 1999, 2351; A 2007, 897; 2009, 1634; 2011, 1458)



NRS 153.041 - Accounting by trustee; service of citation.

The trustee may, upon petition of a beneficiary or the guardian of a beneficiary, be ordered to appear at a hearing and render an account. The trustee must be served with a citation in the manner provided in NRS 155.050. Unless otherwise ordered by the court, the citation must be served at least 30 days before the day of the hearing. The petition may not be denied unless an account has been filed with the court within 1 year before the petition if filed.

(Added to NRS by 1999, 2351)



NRS 153.050 - Accountings by life tenants and tenants for years.

1. If by law, or by the terms of an instrument creating a life estate or an estate for years, the tenant is required to account for use of the property of the estate, then the provisions of this chapter concerning accounting by a trustee apply to the life tenant and tenant for years and, after death, to the personal representative.

2. If no obligation to account during his or her tenancy is imposed upon the tenant, nevertheless such of the provisions of this chapter as apply to accounting by a trustee apply to the personal representatives of the tenant, to the extent of determining the residue of the estate.

[Part 245:107:1941; 1931 NCL 9882.245] (NRS A 1959, 513; 1999, 2352)



NRS 153.060 - Petition for distribution of residue of trust estate, estate for life or estate for years: Notice.

If a petition is filed for distribution of the residue of the trust estate, estate for life or estate for years to those entitled thereto, the clerk shall set the petition for hearing and the petitioner shall give notice of the hearing for the period and in the manner provided in NRS 155.010.

[Part 245:107:1941; 1931 NCL 9882.245] (NRS A 1999, 2352)



NRS 153.070 - Expenses and compensation of trustees.

On the settlement of each account of a trustee, the court shall allow the trustee his or her proper expenses and such compensation for services as the court may deem just and reasonable. Where there are several trustees, it shall apportion the compensation among them according to the respective services rendered. It may fix a yearly compensation for each trustee, in a set amount or pursuant to a standard schedule of fees, to continue as long as the court may deem proper.

[246:107:1941; 1931 NCL 9882.246] (NRS A 1987, 511)



NRS 153.080 - Conclusiveness of order.

An order entered under the provisions of this chapter, when it becomes final, is conclusive upon all interested persons, whether or not they are competent or in being.

[247:107:1941; 1931 NCL 9882.247] (NRS A 1999, 2353)



NRS 153.090 - Declination of person designated trustee: Procedure.

1. A person named or designated as a trustee in a will may, at any time before distribution of any of the estate to the person, decline to act as trustee, and an order of court must be entered accepting the resignation, but the declination of any person who has qualified as trustee may not be accepted by the court unless a petition to accept the declination is filed in the proceeding for administration of the estate. Upon the filing of the petition, the clerk shall set it for hearing and the petitioner shall give notice to all interested persons for the period and in the manner provided in NRS 155.010.

2. In accepting a declination, the court may enter and enforce any order which may be necessary for the preservation of the estate.

[248:107:1941; 1931 NCL 9882.248] (NRS A 1999, 2353)



NRS 153.100 - Appointment to fill vacancy.

1. The court in which the administration is pending may, at any time before final distribution of the trust, appoint a qualified person to fill a vacancy in the office of trustee under the will, whether resulting from death, declination, resignation, removal or otherwise, if the appointment is necessary to carry out the trust. A person who is named in the will to fill the vacancy has priority for appointment.

2. The appointment may be made by the court upon the petition of an interested person. Upon the filing of the petition, the clerk shall set it for hearing and the petitioner shall give notice to all interested persons for the period and in the manner provided in NRS 155.010.

3. The court may appoint a temporary trustee without notice if necessary to preserve the trust estate.

[249:107:1941; 1931 NCL 9882.249] (NRS A 1999, 2353)



NRS 153.120 - Bond of trustee.

The court may require a person appointed as trustee, before acting as a trustee, to give a bond as is required of a personal representative. If a bond is required, the trustee must be allowed the cost of the bond out of the trust estate.

[251:107:1941; 1931 NCL 9882.251] (NRS A 1999, 2353)



NRS 153.130 - Effect of power of appointment.

Except as otherwise provided in a will establishing a testamentary trust, a person holding a power of appointment pursuant to a testamentary trust does not owe a fiduciary duty to any person and is not liable to any person with respect to the exercise or nonexercise of the power of appointment.

(Added to NRS by 2011, 1458)






Chapter 154 - Escheats

NRS 154.010 - When estates escheat; escheated estates must be used for educational purposes.

An estate escheats to and is vested in the State of Nevada for educational purposes if any person dies or has died, within this State, seised of any real or personal estate, and leaving no heirs, representatives or devisees capable of inheriting or holding the estate, and in all cases where there is no owner of the estate capable of holding it. Any balance remaining in a retired employee s or beneficiary s individual account under the Public Employees Retirement System or the Judicial Retirement System established pursuant to chapter 1A of NRS is not an estate within the meaning of this chapter.

[311:107:1941; 1931 NCL 9882.311] (NRS A 1977, 1598; 1999, 2354; 2001 Special Session, 93)



NRS 154.015 - Payments or deliveries by personal representative to State Treasurer: Filing of receipt or certificate; release of liability of personal representative.

If a personal representative, on order of the court, pays over or delivers to the State Treasurer property which has become escheatable to the State, the receipt or certificate of the State Treasurer evidencing the payment or delivery must be filed with the clerk of the district court in the county in which the estate is being administered or is located. Upon filing of the receipt or certificate, the personal representative is released from all further liability relating to the property.

(Added to NRS by 1999, 2353)



NRS 154.020 - Information filed by Attorney General: Contents.

1. If the Attorney General is informed, or has reason to believe, that any real or personal property has become escheatable to this State for the reasons specified in NRS 154.010, or that any such property has, for any other reason, become escheatable, the Attorney General shall file an information on behalf of the State in the district court of the county where the property, or any part thereof, is located.

2. The information must set forth:

(a) A description of the property.

(b) The name of the person last lawfully seised.

(c) The name of the persons holding, possessing or claiming the property, if known.

(d) The facts and circumstances giving rise to the claim for escheatment.

3. The information must allege that the State of Nevada has by law the right to the property.

[Part 312:107:1941; A 1951, 19] (NRS A 1999, 2354)



NRS 154.030 - Citation: Issuance; publication.

1. Upon the filing of the information, the court shall order that a citation be issued to the person or persons alleged in the information to hold, possess or claim the property, requiring them to appear and show cause why the property should not vest in the State of Nevada. Unless the court otherwise orders, the citation must be made returnable at least 20 days after its service.

2. The court may also, if deemed advisable, order the citation to be published in a newspaper published in the county where the administration is pending, if any, and, if none, then in some newspaper in this State.

[Part 312:107:1941; A 1951, 19] (NRS A 1999, 2354)



NRS 154.040 - Receiver: Appointment on petition of Attorney General after filing of information; bond.

1. After the filing of an information as provided in NRS 154.020, and upon petition of the Attorney General, either before or after answer, upon notice to the person or persons holding, possessing or claiming the property, if known, the court may, on sufficient cause therefor being shown, appoint a receiver to take charge of the real estate or personal property, other than money, mentioned in the information, and receive the rents and profits of the property until the title of the property is finally settled.

2. The receiver shall, before entering upon his or her duties, execute a bond to the State of Nevada in a sum to be fixed by the court, with sureties to be approved by the court, conditioned to perform faithfully the duties of the trust and to account fully to the person finally determined to be entitled to the property. That person may maintain an action on the bond for any default or damage.

[316:107:1941; 1931 NCL 9882.316] (NRS A 1999, 2354)



NRS 154.060 - Claimants may appear and plead to information.

1. All persons named in the information may appear and plead to the proceedings, and may traverse or deny the facts stated in the information and the title of the State to the estate at any time on or before the return day of the citation.

2. Any other person claiming an interest in the property may appear and be made a defendant, and plead as stated in subsection 1 by petition for that purpose filed within the time allowed for pleading.

3. If any person appears and pleads as stated in subsections 1 and 2, denying the title claimed by the State, or traverses any material fact set forth in the information, or issue or issues of fact to be made up, the matter must proceed as other civil actions on issues of fact.

4. A survey may be ordered, as in other civil actions, if the boundary is called into question.

[Part 313:107:1941; 1931 NCL 9882.313] (NRS A 1999, 2355)



NRS 154.070 - Judgment and costs.

After the issues are tried, if it shall appear from the facts that the State has a good title to the estate mentioned in the information, or any part thereof, or if no defense be made by anyone, judgment shall be rendered that the State be seised thereof, and recover costs of suit against the defendants, if any appear.

[Part 313:107:1941; 1931 NCL 9882.313]



NRS 154.080 - Sale of real property after judgment: Procedure.

1. Upon any judgment entered by a court of competent jurisdiction, escheating real property to the State, on petition of the Attorney General, or on petition of a personal representative of the estate, the court shall, or the court may upon its own motion, enter an order that the real property be sold by the sheriff of the county where the property is situated, at public sale, after giving notice of the time and place of sale as is provided in cases of sale of property under execution.

2. The sheriff shall, within 10 days after the sale, submit a report thereof to the court. Upon the hearing of the report, the court may examine the report and any witnesses, and if the proceedings were unfair, or the sum bid is disproportionate to the value of the property sold, or if it appears that a sum exceeding the bid by at least 5 percent may be obtained, the court may vacate the sale and direct another sale to be conducted in all respects as if no previous sale had taken place.

3. If an offer of 5 percent more in amount than that named in the report is made to the court in writing by a responsible person, the court may accept that offer and confirm the sale, or order a new sale.

4. If it appears to the court that the sale was legally made and fairly conducted, and that the sum bid is not disproportionate to the value of the property sold, and that a sum in excess of 5 percent more than the bid cannot be obtained, or if an increased bid was accepted by the court, the court shall enter an order confirming the sale and directing the sheriff, in the name of the State, to execute to the purchaser a conveyance of the property sold. The conveyance vests in the purchaser all the right and title of the State therein.

5. The sheriff shall, out of the proceeds of the sale, pay the costs of the proceedings incurred on behalf of the State, including the expenses of making the sale, and also an attorney s fee, if additional counsel was employed in the proceedings, to be fixed by the court. The sheriff shall deposit the remaining proceeds in the State Treasury for credit to the Fund for Escheated Estates.

[Part 313:107:1941; 1931 NCL 9882.313] (NRS A 1983, 1091; 1999, 2355)



NRS 154.100 - Appeal from judgment.

As in civil cases, the Attorney General, in behalf of the State, and any party who has appeared in any proceedings mentioned in NRS 154.060, has the right to appeal from any judgment rendered in the proceedings.

[314:107:1941; 1931 NCL 9882.314]



NRS 154.105 - Sale of escheated property; deposit of proceeds.

1. The State Treasurer may sell at a public sale property in the custody of the State Treasurer which has escheated to the State. The State Treasurer shall cause public notice of the sale to be given. Any money received from the sale must be deposited in the State Treasury for credit to the Fund for Escheated Estates.

2. The personal representative of an estate shall sell any property and transmit the proceeds of the sale to the State Treasurer for credit to the Fund for Escheated Estates unless the State Treasurer authorizes transmittal of the property.

(Added to NRS by 1983, 1091; A 1999, 2356)



NRS 154.110 - Duties of Director of State Department of Conservation and Natural Resources.

The Director of the State Department of Conservation and Natural Resources shall keep a true record or description of all real property vested in the State by escheat. All real property must be described by legal subdivision, by metes and bounds sufficiently accurate to identify the ground on an approved township plat from the Bureau of Land Management or, if within an approved townsite, by reference to the lot, block, and tract or subdivision.

[1:55:1941; 1931 NCL 7530.01] + [Part 315:107:1941; A 1951, 27] (NRS A 1957, 654; 1983, 1092; 1991, 206)



NRS 154.115 - Duties of State Controller.

The State Controller shall:

1. Keep a true account of all money paid into the State Treasury for credit to the Fund for Escheated Estates and of all real and personal property vested in the State by escheat.

2. Account separately for the proportionate share of interest earned on the money in the Fund for Escheated Estates and credit an amount equal to that interest to the Fund.

3. Transfer:

(a) All of the interest earned on the money in the Fund for Escheated Estates;

(b) All income of any kind which is earned on any real or personal property vested in the State by escheat; and

(c) All estates which are not claimed within the period fixed by NRS 154.120, to the State Permanent School Fund at least annually.

(Added to NRS by 1983, 1091)



NRS 154.120 - Proceedings for recovery of property.

1. If, within 6 years after any judgment escheating property to the State, any person claims any money or property vested in the State by the judgment, the person may file a petition in the district court of Carson City, stating the nature of the claim, with an appropriate request for the relief demanded.

2. A copy of the petition must be served upon the Attorney General before or at the time of filing. Within 20 days after service, the Attorney General shall appear in the proceeding and plead or answer the petition. If, after examining all the facts, the Attorney General is convinced that the State has no legal defense against the petition, the Attorney General may, with the consent of the court, confess judgment on behalf of the State.

3. If judgment is not confessed, the petition is at issue on the 20th day after its filing, and may be heard by the court on that day, or at such future day as the court may order.

4. Upon the hearing, the court shall examine the claim and hear the allegations and evidence. If the court finds that the person is entitled to any money, it shall, by judgment, order the State Controller to draw a warrant in favor of the claimant upon the State Treasurer for the sum specified in the order, but without interest, income or cost of any kind to the state. A certified copy of the judgment and order directing the State Controller to draw the warrant for money is a sufficient voucher to do so.

5. If any property is the subject of the trial, and the court finds the claimant entitled to it, the court shall enter an order accordingly. The order divests the interests of the State in or to the property, but no interest, income or other cost of any kind may be taxed against the State.

6. If any property has been sold as provided in this chapter after the judgment of escheat, the petitioner is entitled to the proceeds of the sale less the cost of the sale without any interest, income or other cost to the State of any kind, in lieu of the property, and the court shall enter an order accordingly.

7. All persons, except minors and incapacitated persons, who fail to appear and file their petitions within the time limited in subsection 1 are barred forever. Minors and incapacitated persons may appear and file their petitions at any time within 5 years after their respective disabilities are removed.

[Part 6:55:1941; A 1951, 26] + [Part 315:107:1941; A 1951, 27] (NRS A 1969, 315; 1983, 1092; 1999, 2356)



NRS 154.130 - Person furnishing information entitled to percentage of value of recovered property.

Any person furnishing original information of any property escheatable to the State of Nevada, with the necessary evidence to sustain the information in that behalf, to the court of the county where the property is located, and to the Attorney General, shall be entitled to receive, upon the final recovery of the property, 5 percent of the value of the property so recovered; provided:

1. That the amount so received by the person furnishing the information shall not in the aggregate exceed the sum of $20,000 in any one case; and

2. That one person only shall be entitled to compensation for such service.

[317:107:1941; A 1951, 19]



NRS 154.140 - Deposit of money from escheated estates.

All money received by the State from escheated estates must be deposited in the State Treasury for credit to the Fund for Escheated Estates which is hereby created as a trust fund.

[318:107:1941; 1931 NCL 9882.318] (NRS A 1959, 23; 1983, 1093)



NRS 154.150 - Petition to acquire title to escheated property.

1. A person desiring to acquire title to any individual item or real property which has escheated to the State must proceed by petition to the Director of the State Department of Conservation and Natural Resources on forms obtainable at the office of the Director and in the manner described in NRS 154.150 to 154.180, inclusive.

2. A petition for unimproved real property outside of approved townsites may not be accepted for a parcel of land less than the smallest legal subdivision (40 acres) unless the area in its entirety is less than 40 acres. In such a case, that portion of the subdivision must be described and disposed of on one petition unless, in the discretion of the Director of the State Department of Conservation and Natural Resources, it is found that the remaining portion could be disposed of within a reasonable length of time, and would not become an isolated tract. The Director may then accept an application for a portion of the tract, if a survey is made and a plat submitted on tracing cloth, 24 inches by 32 inches, on which is set forth an accurate description of the property by metes and bounds, with at least one corner of the property tied to a point on the United States public land surveys.

[2:55:1941; 1931 NCL 7530.02] (NRS A 1957, 654; 1999, 2357)



NRS 154.160 - Petition to be accompanied by purchase price and fees.

The petition must be accompanied by:

1. The purchase price in the amount of the petitioner s offer for the real property desired.

2. A sufficient sum to cover the cost of advertising.

3. A fee of $5.

[3:55:1941; 1931 NCL 7530.03] (NRS A 1999, 2357)



NRS 154.170 - Notice of sale: Posting, publication and contents; rejection of bids.

1. The Director of the State Department of Conservation and Natural Resources shall issue a receipt to the petitioner for the amount deposited in his or her trust and shall without any unnecessary delay cause notice of the petition to be given in the following manner:

(a) By posting one of the notices in a conspicuous place in the office of the Director of the State Department of Conservation and Natural Resources.

(b) By posting one of the notices at a conspicuous place at the property.

(c) By publishing a notice in a newspaper in the county in which the real property is located at least once each week for 4 consecutive weeks prior to the date of sale.

2. The notice must contain:

(a) The name of the deceased owner in which was vested the title before death, if known.

(b) A description of the property as contained in the petition.

(c) The amount of the offer contained in the petition.

(d) A statement that the property will be sold to the highest bidder, specifying the time and place of the sale and that the transaction must be handled in legal tender of the United States or a certified check.

3. The Director of the State Department of Conservation and Natural Resources may reject any or all bids.

[4:55:1941; 1931 NCL 7530.04] (NRS A 1999, 2357)



NRS 154.180 - Costs borne by purchaser.

The person to whom the title passes must pay the cost of advertising and the petition fee. When the title passes to a person other than the person who made the petition, the original petitioner must be reimbursed all moneys deposited by him or her.

[5:55:1941; 1931 NCL 7530.05] (NRS A 1999, 2358)






Chapter 155 - Notices, Transfers, Orders, Procedure and Appeals

NRS 155.010 - Method of giving notice; notice to certain persons required; court may dispense with notice; proof; waiver of notice.

1. Except as otherwise provided in a specific statute relating to the kind of notice required or otherwise ordered by the court in a particular instance, a petitioner shall cause notice of the time and place of the hearing of a petition to be given to each interested person and to every other person entitled to notice pursuant to this title or his or her attorney if the person has appeared by attorney or requested that notice be sent to his or her attorney. Notice must be given:

(a) By mailing a copy thereof at least 10 days before the time set for the hearing by certified, registered or ordinary first-class mail addressed to the person being notified at the post office address given in the person s demand for notice, if any, or at his or her office or place of residence, if known, or by personally delivering a copy thereof to the person being notified at least 10 days before the time set for the hearing; or

(b) If the address or identity of the person is not known and cannot be ascertained with reasonable diligence, by publishing at least once a week for 3 consecutive weeks a copy thereof in a newspaper having general circulation in the county where the hearing is to be held, the last publication of which must be at least 10 days before the date set for the hearing.

2. The court, for good cause shown, may provide for a different method or time of giving notice for any hearing, or may dispense with the notice otherwise required to be given to a person under this title.

3. Proof of the giving of notice must be made on or before the hearing and filed in the proceeding.

4. A person entitled to notice may, in writing, waive notice of the hearing of a petition.

[283:107:1941; 1931 NCL 9882.283] (NRS A 1961, 407; 1967, 352; 1969, 95; 1975, 1778; 1977, 273; 1997, 1492; 1999, 2359)



NRS 155.020 - Method and form for notices.

1. Notice of a petition for the probate of a will and the issuance of letters and the notice to creditors must be given to:

(a) The persons respectively entitled thereto, including the Director of the Department of Health and Human Services, as provided in NRS 155.010; and

(b) The public, including creditors whose names and addresses are not readily ascertainable, by publication on three dates of publication before the hearing, and if the newspaper is published more than once each week, there must be at least 10 days from the first to last dates of publication, including both the first and last days.

2. Every publication required by this section must be made in a newspaper published in the county where the proceedings are pending, but if there is not such a newspaper, then in one having general circulation in that county.

3. The notice of the hearing upon the petition to administer the estate must be in substantially the following form:

NOTICE OF THE HEARING UPON THE PETITION TO

ADMINISTER THE ESTATE

Notice is hereby given that ................................ has filed in this court a petition for the probate of a will and for letters testamentary, or for letters of administration, of the estate of ................................, deceased, and a hearing has been set for the .......... day of the month of................, of the year......, at .......... (a.m. or p.m.) at the courthouse of the above-entitled court. All persons interested in the estate are notified to appear and show cause why the petition should not be granted.

Dated ....................................

4. As soon as practicable after appointment, a personal representative shall, in addition to publishing the notice to creditors, mail a copy of the notice to those creditors whose names and addresses are readily ascertainable as of the date of first publication of the notice and who have not already filed a claim. The notice must be in substantially the following form:

NOTICE TO CREDITORS

Notice is hereby given that the undersigned has been appointed and qualified by the (giving the title of the court and the date of appointment) as personal representative of the estate of ................................, deceased. All creditors having claims against the estate are required to file the claims with the clerk of the court within .......... (60 or 90) days after the mailing or the first publication (as the case may be) of this notice.

Dated ....................................

5. If before the last day for the filing of a creditor s claim under NRS 147.040, the personal representative discovers the existence of a creditor who was not readily ascertainable at the time of first publication of the notice to creditors, the personal representative shall immediately mail a copy of the notice to the creditor.

[284:107:1941; 1931 NCL 9882.284] (NRS A 1961, 408; 1975, 1779; 1985, 2037; 1987, 782; 1995, 2577; 1997, 1493; 1999, 2359; 2001, 164; 2003, 885)



NRS 155.030 - Request for special notice: Filing by interested person after issuance of letters; filing by interested person in testamentary trust; effect of substitution or withdrawal of counsel.

1. At any time after the issuance of letters in the estate of a decedent, an interested person or the person s attorney may serve upon the personal representative or the personal representative s attorney, and file with the clerk of the court wherein administration of the estate is pending, a written request stating that the interested person desires special notice and a copy of any further filings, steps or proceedings in the administration of the estate.

2. The request must state the post office address of the requester or the requester s attorney, and thereafter a brief notice of the filing of any returns, petitions, accounts, reports or other proceedings, together with a copy of the filing, must be addressed to that person or the person s attorney, at his or her stated mailing address, and deposited with the United States Postal Service with the postage thereon prepaid, within 2 days after each is filed, or personal service of the notice may be made on the person or the person s attorney within the 2 days, and the personal service is equivalent to deposit in the post office, and proof of mailing or of personal service must be filed with the clerk before the hearing of the proceeding.

3. If, upon the hearing, it appears to the satisfaction of the court that the notice has been regularly given, the court shall so find in its order and the order is final and conclusive upon all persons.

4. An interested person in a testamentary trust or its property, or the attorney for that person, may serve upon the trustee or the trustee s attorney, and file with the clerk of the court wherein administration of the trust is pending, a written request stating that he or she desires notice of the filing of accounts and petitions in connection with the trust. The provisions of subsections 2 and 3 apply to such a request.

5. An attorney whose only appearance on behalf of an interested person has been the filing of a written request for notice pursuant to subsection 1 may, without further court order:

(a) Terminate his or her services;

(b) Serve upon the personal representative or the personal representative s attorney an amended written request for notice directing that any further notice be sent to the interested person at his or her last known address; and

(c) File the amended written request for notice with the clerk of the court wherein administration of the estate is pending.

6. Any filing of a motion for substitution of counsel or order authorizing withdrawal of counsel of record for an attorney who has filed a written request for notice on behalf of an interested person pursuant to subsection 1 shall be deemed to be an amended written request for notice as described in subsection 5, and any further notice must be sent to the address provided in the motion for substitution of counsel or the order authorizing the withdrawal of counsel, as applicable.

7. On the filing of an inventory or a supplementary inventory, the personal representative shall mail a copy to each person who has requested special notice.

[Part 119:107:1941; A 1951, 464] (NRS A 1975, 1780; 1987, 702; 1999, 2360; 2011, 1462)



NRS 155.040 - Personal notice by citation.

If personal notice is required by this title to be given to any person in the matter of an estate or testamentary trust, and no other mode of giving notice is prescribed, it must be given by citation, issued by the clerk and directed to the person to be served, and must command the person to appear before the court at a time and place to be named in the citation. The nature or character of the proceedings must be briefly stated in the citation, and a copy of the petition, if any, must be attached.

[285:107:1941; 1931 NCL 9882.285] (NRS A 1999, 2361)



NRS 155.050 - Service of citation.

The citation described in NRS 155.040 is to be served in the same manner as the personal service of summons. If personal service cannot be made upon the person to be served, the citation may be served by leaving a copy with the person s attorney of record or in such other manner as the court may direct.

[286:107:1941; 1931 NCL 9882.286]



NRS 155.060 - Time for service of citation.

If no other time is specially prescribed, a citation must be served at least 10 days before the day of the hearing, but the court may, for good cause shown, shorten the time to no less than 1 full judicial day before the day of the hearing.

[288:107:1941; 1931 NCL 9882.288] (NRS A 1999, 2361)



NRS 155.070 - Number of publications; extension or shortening of time.

If publication is required, the publication must be made daily, or otherwise, as often during the prescribed period as the newspaper is regularly issued, unless otherwise provided in this title. The court, however, may prescribe less publications during the period for publication, and the court may, for good cause shown, extend or shorten any of the times prescribed in this title.

[Part 282:107:1941; 1931 NCL 9882.282] (NRS A 1999, 2361)



NRS 155.080 - Methods of proving publication or service of notice.

All proofs of publication or other mode or modes of giving notice or serving papers may be made by the certificate or affidavit of any person competent to be a witness. The certificate or affidavit must be filed, and constitutes prima facie evidence of publication or service. Proof of service may also be made in any manner permitted by the Nevada Rules of Civil Procedure.

[287:107:1941; 1931 NCL 9882.287] (NRS A 1979, 450; 1999, 2362)



NRS 155.090 - Clerk may give notices and certain citations without court order.

All notices required to be given by this title may be given by the clerk of the court without an order from the court, and, when so given, for the time and in the manner required by law, they are as legal and valid as though made upon an order from the court. If use of a citation is authorized or required by statute, the citation may be issued by the clerk of the court on the request of a party or the party s attorney, without a court order, unless an order is expressly required by the statute.

[322:107:1941; 1931 NCL 9882.322] (NRS A 1999, 2362)



NRS 155.093 - Definitions.

As used in NRS 155.093 to 155.098, inclusive, unless the context otherwise requires, the words and terms defined in NRS 155.0935 to 155.0965, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 1459)



NRS 155.0935 - Caregiver defined.

Caregiver means any person who has provided significant assistance or services to or for a person, regardless of whether the person is incompetent, incapacitated or of limited capacity and regardless of whether the person is being compensated for the assistance or services provided.

(Added to NRS by 2011, 1459)



NRS 155.094 - Independent attorney defined.

Independent attorney means an attorney, other than a attorney who:

1. Is described in subsection 2 of NRS 155.097; or

2. Has served as an attorney for a person who is described in subsection 2 of NRS 155.097.

(Added to NRS by 2011, 1459)



NRS 155.0945 - Related to, affiliated with or subordinate to any person defined.

Related to, affiliated with or subordinate to any person includes, without limitation:

1. The person s spouse;

2. A relative of the person within the third degree of consanguinity or the spouse of such a relative;

3. A co-owner of a business with the person;

4. An employee of a business if the person:

(a) Has an ownership interest in the business; or

(b) Holds a supervisory position with the business;

5. An attorney or employee of a law firm for which the person is or was a client; and

6. Any entity owned or controlled by a person described in subsections 1 to 5, inclusive.

(Added to NRS by 2011, 1459)



NRS 155.095 - Spouse defined.

Spouse includes a domestic partner as defined in NRS 122A.030.

(Added to NRS by 2011, 1460)



NRS 155.0955 - Transfer instrument defined.

Transfer instrument means the legal document intended to effectuate a transfer effective on or after the transferor s death and includes, without limitation, a will, trust, deed, form designated as payable on death, contract or other beneficiary designation form.

(Added to NRS by 2011, 1460)



NRS 155.096 - Transferee defined.

Transferee means a devisee, a beneficiary of trust, a grantee of a deed, including a grantee of a deed pursuant to NRS 111.655 to 111.699, inclusive, and any other person designated in a transfer instrument to receive a nonprobate transfer.

(Added to NRS by 2011, 1460)



NRS 155.0965 - Transferor defined.

Transferor means a testator, settlor, grantor of a deed and a decedent whose interest is transferred pursuant to a nonprobate transfer.

(Added to NRS by 2011, 1460)



NRS 155.097 - Validity; circumstances in which transfer is presumed void.

1. To the extent the court finds that a transfer was the product of fraud, duress or undue influence, the transfer is void and each transferee who is found responsible for the fraud, duress or undue influence shall bear the costs of the proceedings, including, without limitation, reasonable attorney s fees.

2. Except as otherwise provided in NRS 155.0975, a transfer is presumed to be void if the transfer is effective on or after a transferor s death and the transfer is to a transferee who is:

(a) The person who drafted the transfer instrument;

(b) A caregiver of the transferor;

(c) A person who arranged for or paid for the drafting of the transfer instrument; or

(d) A person who is related to, affiliated with or subordinate to any person described in paragraph (a), (b) or (c).

(Added to NRS by 2011, 1460)



NRS 155.0975 - Exceptions to presumption that certain transfers are void.

The presumption established by NRS 155.097 does not apply:

1. To a transfer of property under a will if the transferee is an heir of the testator whose share in the estate of the testator under the terms of the testator s will is not greater than the share the transferee would be entitled to pursuant to chapter 134 of NRS if the testator had died intestate.

2. Except as otherwise provided in this subsection, if the court determines, upon clear and convincing evidence, that the transfer was not the product of fraud, duress or undue influence. The determination of the court pursuant to this subsection must not be based solely upon the testimony of a person described in subsection 2 of NRS 155.097.

3. If the transfer instrument is reviewed by an independent attorney who:

(a) Counsels the transferor about the nature and consequences of the intended transfer;

(b) Attempts to determine if the intended consequence is the result of fraud, duress or undue influence; and

(c) Signs and delivers to the transferor an original certificate of that review in substantially the following form:

CERTIFICATE OF INDEPENDENT REVIEW

I, .............................. (attorney s name), have reviewed .............................. (name of transfer instrument) and have counseled my client, .............................. (name of client), on the nature and consequences of the transfer or transfers of property to .............................. (name of transferee) contained in the transfer instrument. I am disassociated from the interest of the transferee to the extent that I am in a position to advise my client independently, impartially and confidentially as to the consequences of the transfer. On the basis of this counsel, I conclude that the transfer or transfers of property in the transfer instrument that otherwise might be invalid pursuant to NRS 155.097 are valid because the transfer or transfers are not the product of fraud, duress or undue influence.

(Name of Attorney) (Date)

4. To a transferee that is:

(a) A federal, state or local public entity; or

(b) An entity that is recognized as exempt under section 501(c)(3) or 501(c)(19) of the Internal Revenue Code, 26 U.S.C. 501(c)(3) or 501(c)(19), or a trust holding an interest for such an entity but only to the extent of the interest of the entity or the interest of the trustee of the trust.

5. A transfer of property if the fair market value of the property does not exceed $3,000.

(Added to NRS by 2011, 1460)



NRS 155.098 - Common law.

The provisions of NRS 155.097 and 155.0975 do not abrogate or limit any principle or rule of the common law, unless the common law principle or rule is inconsistent with the provisions of NRS 155.097 and 155.0975.

(Added to NRS by 2011, 1461)



NRS 155.100 - Entry of minutes by clerk.

The clerk shall enter a minute of all proceedings in matters of estates, as in other actions.

[Part 282:107:1941; 1931 NCL 9882.282]



NRS 155.110 - Transcripts of minutes or copies of order and certificate of clerk have same force as letters.

1. A transcript from the minutes of court, or a copy of the signed order of the court, showing the appointment of any person as personal representative, together with the certificate of the clerk that the person has given bond, if required, and has been qualified, and that letters have been issued to him or her, and have not been revoked, has the same effect in evidence as the letters themselves.

2. A copy of the letters, with like certificate, has the same effect.

[95:107:1941; 1931 NCL 9882.95] (NRS A 1999, 2362)



NRS 155.120 - Recordation of order setting apart homestead.

If an order is entered setting apart a homestead, a certified copy of the order shall be recorded in the office of the county recorder of the county where the property is located.

[292:107:1941; 1931 NCL 9882.292] (NRS A 1999, 2362)



NRS 155.123 - Temporary restraining orders or injunctions issued to protect assets of estate or trust.

In accordance with the provisions of NRS 33.010 and the Nevada Rules of Civil Procedure, and upon such terms and conditions as the court deems just and appropriate, the court may issue a temporary restraining order or an injunction to preserve and protect assets of the estate or trust.

(Added to NRS by 1999, 2358)



NRS 155.127 - Order nunc pro tunc to correct previous order: Issuance; form; use of original order; manner of correction.

1. If through inadvertence or mistake an order entered fails to state correctly the order made by the court, and the inadvertence or mistake is brought to the attention of the court by petition or the court acts on its own motion, the court may enter an order nunc pro tunc correcting the previous order.

2. The order nunc pro tunc must be in the form of an amended order and bear the caption Amended Order of ..... The body of the amended order must be identical to the order being corrected, except for the correction, and conclude with language substantially as follows: This is an order nunc pro tunc correcting the previous order of ...., dated .....

3. If the order to be amended is many pages in length, the court may cause to be filed a document captioned Amendment to Order of .... which addresses only the correction, together with sufficient language to identify the correction, and concludes with the same language as an amended order. Such an amendment to an order must be accompanied by a verified petition, or an affidavit of counsel, specifying the reasons for the correction.

4. The original order may not be physically changed, but must be used in conjunction with the order nunc pro tunc correcting it. In making corrections in the amendment document, a complete clause or sentence must be stricken and replaced, even if the only change is to correct a single word or figure.

(Added to NRS by 1999, 2358; A 2001, 164)



NRS 155.130 - Proceedings concerning estate are proceedings of record.

All proceedings in matters of estate shall be proceedings of record as other actions and proceedings.

[Part 307:107:1941; 1931 NCL 9882.307]



NRS 155.140 - General rules: Contents of pleading; effect of certain orders binding persons; notices; appointment of guardian ad litem or attorney; attorney s fees and costs.

1. In a proceeding involving the estate of a decedent or a testamentary trust:

(a) Interests to be affected must be described in pleadings that give reasonable information to owners by name or class, by reference to the instrument creating the interest or in another appropriate manner.

(b) An order binding the sole holder or all co-holders of a power of revocation or presently exercisable general power of appointment, including a power of amendment, binds other persons to the extent their interests, as objects, takers in default or otherwise, are subject to the power.

(c) To the extent there is no conflict of interest between them or among persons represented:

(1) An order binding a guardian of the estate binds the person whose estate the guardian controls.

(2) An order binding a guardian of the person binds the ward if no separate guardian of the estate of the ward has been appointed.

(3) An order binding a trustee binds beneficiaries of the trust in a proceeding to probate a will establishing or adding to the trust, to review the acts or accounts of a previous fiduciary, or involving creditors or other third parties.

(4) An order binding a personal representative binds persons interested in the undistributed assets of the estate of a decedent in an action or proceeding by or against the estate.

(d) If there is no conflict of interest and no guardian of the estate has been appointed, a parent may represent his or her minor child.

(e) An unborn or unascertained person who is not otherwise represented is bound by an order to the extent his or her interest is adequately represented by another person having a substantially identical interest in the proceeding.

(f) Notice as prescribed by this title must be given to every interested person or to one who can bind an interested person under paragraph (b), (c) or (d). Notice may be given both to a person and to another who can bind him or her.

(g) Notice is given to unborn or unascertained persons who are not represented under paragraph (b), (c) or (d) by giving notice to all known persons whose interest in the proceeding is substantially identical to that of the unborn or unascertained persons.

(h) At any stage of a proceeding, the court may appoint a guardian ad litem or an attorney to represent the interest of a minor, an incapacitated, unborn or unascertained person, or a person whose identity or address is unknown, if the court determines that representation of the interest would otherwise be inadequate. If not precluded by conflict of interest, a guardian ad litem or an attorney may be appointed to represent several persons or interests. The court shall set out its reasons for appointing a guardian ad litem or an attorney as a part of the record of the proceeding.

2. If an attorney has been appointed for minors or other interested persons, the attorney, until another may be appointed, shall represent the person or persons for whom the attorney has been appointed in all subsequent proceedings.

3. In any proceeding filed pursuant to this title, the court has jurisdiction and authority to fix and adjudicate fees and costs due an attorney from his or her client for services performed by the attorney in connection with the proceeding.

[Part 291:107:1941; 1931 NCL 9882.291] (NRS A 1999, 2362; 2011, 1463)



NRS 155.150 - Issues of fact and questions of costs.

1. All issues of fact in matters of an estate must be disposed of in the same manner as is by law provided upon the trial of issues of fact in a common-law action, but all matters must be tried by the court except as otherwise provided in NRS 137.020.

2. All questions of cost may be determined by the court, and execution may issue therefor in accordance with the order of the court.

[290:107:1941; 1931 NCL 9882.290] (NRS A 1999, 2363)



NRS 155.160 - Responses and objections to proceedings.

1. An interested person may appear and make a response or objection in writing at or before the hearing.

2. An interested person may appear and make a response or objection orally at the hearing. The court may hear and determine the response or objection at the hearing or grant a continuance to allow the response or objection to be made in writing.

3. If the court is not in session at the time set for the hearing of any matter concerning the settlement of the estate of a decedent, anyone opposing the petition therein made may file objections thereto with the clerk.

[323:107:1941; 1931 NCL 9882.323] (NRS A 1999, 2363)



NRS 155.165 - Finding of vexatious litigant; sanctions; standing of interested party and vexatious litigant under certain circumstances.

1. The court may find that a person is a vexatious litigant if the person files a petition, objection, motion or other pleading which is without merit or intended to harass or annoy the personal representative or a trustee. In determining whether the person is a vexatious litigant, the court may take into consideration whether the person has previously filed pleadings in a proceeding that were without merit or intended to harass or annoy a fiduciary.

2. If a court finds that a person is a vexatious litigant pursuant to subsection 1, the court may impose sanctions on the person in an amount sufficient to reimburse the estate or trust for all or part of the expenses incurred by the estate or trust to respond to the petition, objection, motion or other pleading and for any other pecuniary losses which are associated with the actions of the vexatious litigant. The court may make an order directing entry of judgment for the amount of such sanctions.

3. The court may deny standing to an interested party to bring a petition or motion if the court finds that:

(a) The subject matter of the petition or motion is unrelated to the interests of the interested party;

(b) The interests of the interested party are minimal as it relates to the subject matter of the petition or motion; or

(c) The interested party is a vexatious litigant pursuant to subsection 1.

4. If a court finds that a person is a vexatious litigant pursuant to subsection 1, that person does not have standing to:

(a) Object to the issuance of letters; or

(b) Request the removal of a personal representative or a trustee.

(Added to NRS by 2011, 1461)



NRS 155.170 - Civil procedure.

Unless otherwise ordered by the court, upon the filing of a proceeding pursuant to this title and service of the notice of hearing to other interested persons, an interested person who has appeared in the proceeding and given notice of his or her appearance to other interested persons:

1. May obtain discovery, perpetuate testimony or conduct examinations in any manner authorized by law or by the Nevada Rules of Civil Procedure relevant to such proceeding; and

2. Is not required to satisfy any rule requiring the initial disclosure of experts, attendance at an early case conference or the filing of a report on an early case conference as a prerequisite to commencing an action described in subsection 1.

[289:107:1941; 1931 NCL 9882.289] (NRS A 1999, 2364; 2011, 1464)



NRS 155.180 - Applicability of laws and rules regulating civil actions and appeals.

Except as otherwise specially provided in this title, all the provisions of law and the Nevada Rules of Civil Procedure regulating proceedings in civil cases apply in matters of probate, when appropriate, or may be applied as auxiliary to the provisions of this title. The Nevada Rules of Appellate Procedure regulating appeals in civil cases apply to appeals taken pursuant to NRS 155.190.

[319:107:1941; 1931 NCL 9882.319] (NRS A 1999, 2364)



NRS 155.185 - Facsimile of petitions, notices, objections and other papers may be filed.

If a petition, notice, objection, consent, waiver or other paper may be filed, a true and correct facsimile of it may be filed, if the original is filed within a reasonable time.

(Added to NRS by 1999, 2358)



NRS 155.190 - Appealable orders. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in subsection 2, in addition to any order from which an appeal is expressly permitted by this title, an appeal may be taken to the Supreme Court within 30 days after the notice of entry of an order:

(a) Granting or revoking letters testamentary or letters of administration.

(b) Admitting a will to probate or revoking the probate thereof.

(c) Setting aside an estate claimed not to exceed $100,000 in value.

(d) Setting apart property as a homestead, or claimed to be exempt from execution.

(e) Granting or modifying a family allowance.

(f) Directing or authorizing the sale or conveyance or confirming the sale of property.

(g) Settling an account of a personal representative or trustee.

(h) Instructing or appointing a trustee.

(i) Instructing or directing a personal representative.

(j) Directing or allowing the payment of a debt, claim, devise or attorney s fee.

(k) Determining heirship or the persons to whom distribution must be made or trust property must pass.

(l) Distributing property.

(m) Refusing to make any order mentioned in this section.

(n) Making any decision wherein the amount in controversy equals or exceeds, exclusive of costs, $10,000.

(o) Granting or denying a motion to enforce the liability of a surety filed pursuant to NRS 142.035.

(p) Granting an order for conveyance or transfer pursuant to NRS 148.410.

2. If a party timely files in the district court any of the following motions under the Nevada Rules of Civil Procedure, the time to file a notice of appeal pursuant to this section runs for all parties from entry of an order disposing of the last such remaining motion, and the notice of appeal must be filed not later than 30 days after the date of service of written notice of entry of that order:

(a) A motion for judgment under Rule 50(b);

(b) A motion under Rule 52(b) to amend or make additional findings of fact;

(c) A motion under Rule 59 to alter or amend the judgment; or

(d) A motion for a new trial under Rule 59.

[293:107:1941; 1931 NCL 9882.293] (NRS A 1981, 463; 1983, 670; 1995, 19; 1997, 1494; 1999, 2364; 2001, 2349; 2009, 1635)

NRS 155.190 Appealable orders. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in subsection 2, in addition to any order from which an appeal is expressly permitted by this title, an appeal may be taken to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution within 30 days after the notice of entry of an order:

(a) Granting or revoking letters testamentary or letters of administration.

(b) Admitting a will to probate or revoking the probate thereof.

(c) Setting aside an estate claimed not to exceed $100,000 in value.

(d) Setting apart property as a homestead, or claimed to be exempt from execution.

(e) Granting or modifying a family allowance.

(f) Directing or authorizing the sale or conveyance or confirming the sale of property.

(g) Settling an account of a personal representative or trustee.

(h) Instructing or appointing a trustee.

(i) Instructing or directing a personal representative.

(j) Directing or allowing the payment of a debt, claim, devise or attorney s fee.

(k) Determining heirship or the persons to whom distribution must be made or trust property must pass.

(l) Distributing property.

(m) Refusing to make any order mentioned in this section.

(n) Making any decision wherein the amount in controversy equals or exceeds, exclusive of costs, $10,000.

(o) Granting or denying a motion to enforce the liability of a surety filed pursuant to NRS 142.035.

(p) Granting an order for conveyance or transfer pursuant to NRS 148.410.

2. If a party timely files in the district court any of the following motions under the Nevada Rules of Civil Procedure, the time to file a notice of appeal pursuant to this section runs for all parties from entry of an order disposing of the last such remaining motion, and the notice of appeal must be filed not later than 30 days after the date of service of written notice of entry of that order:

(a) A motion for judgment under Rule 50(b);

(b) A motion under Rule 52(b) to amend or make additional findings of fact;

(c) A motion under Rule 59 to alter or amend the judgment; or

(d) A motion for a new trial under Rule 59.

[293:107:1941; 1931 NCL 9882.293] (NRS A 1981, 463; 1983, 670; 1995, 19; 1997, 1494; 1999, 2364; 2001, 2349; 2009, 1635; 2013, 1748, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 155.195 - Effect of appeal of order.

Unless otherwise ordered by the court, an appeal pursuant to NRS 155.190 does not stay any order or proceeding in the estate or trust. The court may grant a stay, pending the appeal, of an order from which the appeal was taken, upon such bond, undertaking or conditions as it deems just or appropriate.

(Added to NRS by 1999, 2358)



NRS 155.200 - No undertaking on appeal required of personal representative.

An appeal by a personal representative who has given an official bond as provided in this title is complete and effectual without an undertaking on appeal.

[295:107:1941; 1931 NCL 9882.295] (NRS A 1999, 2365)



NRS 155.210 - Power of Supreme Court on appeal. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Upon an appeal, the Supreme Court may reverse, affirm or modify the order appealed from, and as to any or all of the parties, and order a remittitur as in other cases, and may order costs to be paid by any party to the proceeding, or out of the estate, as justice may require.

2. Execution for costs may issue out of the district court.

[294a:107:1941; 1931 NCL 9882.294a] (NRS A 1999, 2365)

NRS 155.210 Power of appellate court on appeal. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Upon an appeal, the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution may reverse, affirm or modify the order appealed from, and as to any or all of the parties, and order a remittitur as in other cases, and may order costs to be paid by any party to the proceeding, or out of the estate, as justice may require.

2. Execution for costs may issue out of the district court.

[294a:107:1941; 1931 NCL 9882.294a] (NRS A 1999, 2365; 2013, 1749, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 155.220 - Reversal of order appointing personal representative.

If an order appointing a personal representative is reversed on appeal, all lawful acts in administration of the estate performed by the personal representative are as valid as if the order had been affirmed.

[Part 296:107:1941; 1931 NCL 9882.296] (NRS A 1999, 2365)






Chapter 156 - Administration of Estates of Missing Persons

NRS 156.010 - Presentment of petition for appointment of trustee; filing; appointment of day for hearing.

If any resident of this State, who owns or is entitled to the possession of any real or personal property situate therein, is missing, or the resident s whereabouts is unknown, for 90 days or more, and a petition is presented to the district court of the county in which his or her last known residence was located by any member of the resident s family or any friend, representing that his or her whereabouts has been, for such time, and still is, unknown, and that his or her estate requires attention, supervision and care of ownership, the court shall order such petition to be filed, and appoint a day for its hearing, not less than 10 days from the date of the order.

(Added to NRS by 1959, 504; A 2001, 168)



NRS 156.020 - Notice of hearing: Publication by clerk; court may direct further notice.

The clerk of the court shall thereupon cause a notice to be published in some daily or weekly newspaper published in the county, at least 10 days prior to such hearing, stating that such petition will be heard at the courtroom of the court at the time appointed for the hearing. The court may direct further notice of the application to be given in such manner and to such persons as it may deem proper.

(Added to NRS by 1959, 505)



NRS 156.030 - Hearing; appointment of trustee.

The court shall hear the evidence offered in support of or in opposition to the petition, and, if satisfied that the allegations thereof are true, and that such person remains missing, and his or her whereabouts unknown, it shall appoint some suitable person as trustee to take charge and possession of such estate and manage and control it under the direction of the court.

(Added to NRS by 1959, 505)



NRS 156.040 - Who may be appointed trustee.

In appointing such trustee, the court shall prefer the spouse of the missing person, or the spouse s nominee, and, in the absence of a spouse, some relative of the missing person.

(Added to NRS by 1959, 505; A 1979, 143)



NRS 156.050 - Bond of trustee.

Every trustee appointed under NRS 156.010 to 156.110, inclusive, shall give a bond in an amount to be fixed by the court.

(Added to NRS by 1959, 505)



NRS 156.060 - Trustee s powers and duties; payments for family expenses or support.

1. The trustee shall take possession of the real and personal estate in this State of such missing person, and collect and receive the rents, income and proceeds thereof, collect all indebtedness owing to him or her, and pay such indebtedness of the missing person as may be authorized by the court.

2. The court may direct the trustee to pay to the family of the missing person such sums of money for family expenses and support from the income and principal of the estate as it may, from time to time, determine.

(Added to NRS by 1959, 505)



NRS 156.070 - Accountings by trustee; removal and appointment of another trustee.

The trustee shall, when directed by the court, account to it for all his or her acts as trustee, and the court may, from time to time, upon good cause shown, remove any trustee, and appoint another in his or her place.

(Added to NRS by 1959, 505)



NRS 156.080 - Sale or mortgage of property: Filing of petition by trustee; notice of hearing.

1. The trustee may sell any of the personal property or sell, mortgage or give a deed of trust upon any of the real property of the missing person when the court considers such an action to be in the best interest of the estate and all parties concerned, including devisees and those who would be, in case of the death of the missing person, the heirs at law. For that purpose, the trustee may file a petition with the court asking for an order authorizing such a sale, mortgage or deed of trust.

2. The clerk shall set the petition for hearing and give notice of the hearing, in the manner prescribed in NRS 155.010, to the persons described in that section and to:

(a) Each of the persons who would be heirs at law of the missing person if the missing person were dead; and

(b) If it appears that the missing person left a will, each devisee mentioned therein.

3. If the address of any such person is unknown, the notice must be mailed by registered or certified mail to that person at the county seat of the county in which the court is held, and the trustee shall file his or her affidavit showing that the address is unknown and stating what efforts the trustee has made to learn the address.

(Added to NRS by 1959, 505; A 1969, 95; 1983, 670; 2001, 168)



NRS 156.090 - Sale or mortgage of property: Hearing; order for sale or mortgage; limitations and procedure.

Proof shall be offered at the hearing provided for in NRS 156.080 showing the reasons for making the sale, mortgage or deed of trust. If the court finds that it will be for the best interests of all persons concerned in the estate of the missing person to make such sale, mortgage or deed of trust, it shall order the trustee to proceed therewith in the manner provided in this title for the sales, mortgages and deeds of trusts of deceased persons. No such sale, mortgage or deed of trust may take place prior to the expiration of 8 months from the date of the appointment and qualification of the trustee.

(Added to NRS by 1959, 506)



NRS 156.100 - Accounting if missing person returns.

If the missing person returns, the court, upon application of such person, or upon its own motion, shall require the trustee to render and file a verified account of the administration of the trust. The provisions of this title relating to accounting by executors and administrators of estates of deceased persons shall apply to such accounting.

(Added to NRS by 1959, 506)



NRS 156.110 - Settlement of account on return of missing person; order requiring delivery of property.

Upon settling the account of the trustee, the court shall order the property of the missing person remaining in the hands of the trustee to be delivered to the owner thereof.

(Added to NRS by 1959, 506)



NRS 156.120 - Person deemed missing after 3 years; administration of property; procedure.

If any person owning property in this State has been absent from his or her last known place of residence for a continuous period of 3 years, with his or her whereabouts for that period unknown to the persons most likely to know thereof, he or she shall be deemed to be a missing person, and all property of the person in this State may be administered, as though he or she were deceased, in the same manner provided in this title for the administration of estates of deceased persons, subject to the conditions, restrictions and limitations prescribed in NRS 156.120 to 156.260, inclusive.

(Added to NRS by 1959, 506; A 1991, 965)



NRS 156.130 - Jurisdiction of proceedings; residence of absentee; entitlement of proceedings.

1. If such person was a resident of this State at the time of his or her disappearance, the district court of the county in which that residence was located shall have jurisdiction of all proceedings initiated under NRS 156.120 to 156.260, inclusive.

2. If such person was a nonresident of this State, the district court in any county where any real property of the missing person is located, or of the county where any personal property is located, if there is no real property in the State, shall have jurisdiction in such proceedings.

3. The title of all proceedings commenced and prosecuted under NRS 156.120 to 156.260, inclusive, shall be entitled In the matter of the estate of ................, a missing person.

(Added to NRS by 1959, 506; A 1991, 965)



NRS 156.140 - Petition for administration or probate; contents and verification of petition; appointment of day for hearing.

1. If a petition is presented to the court having jurisdiction, as provided in NRS 156.130, by a missing person s spouse or any of the missing person s family or friends, representing that the missing person s whereabouts has been for the required period and still is unknown and that the missing person left an estate which requires administration, the clerk of the court shall appoint a day for hearing the petition, not less than 3 months from the date of filing.

2. The petition may be for administration of the estate or probate of the will of the missing person, as the case may be, and must be verified to the best knowledge and belief of the petitioner.

3. The petition must set forth a statement of facts as required in the case of administration of estates of deceased persons and must contain allegations as to the last known place of residence of the missing person, when the missing person disappeared therefrom, the fact that the missing person has not been heard from by the person most likely to hear, naming the person and his or her relationship, for a period of 3 years or more, and the fact that the missing person s whereabouts is unknown to the person and the petitioner.

(Added to NRS by 1959, 506; A 1991, 965; 2001, 168)



NRS 156.150 - Manner of giving notice of hearing.

Notice of hearing the petition for administration of the estate or probate of the will of the missing person shall be given in the manner provided in this title for giving notice of hearing in the administration of estates of deceased persons, and notice shall be mailed by registered or certified mail to the last known address of the missing person, and proof by affidavit of such notices shall be filed prior to or at the hearing.

(Added to NRS by 1959, 507; A 1969, 95)



NRS 156.160 - Hearing; appointment of administrator or executor; time fixed when person became missing; finding concerning death.

1. The court shall hear all evidence in support of or in opposition to the petition provided for in NRS 156.140, and, if satisfied that the allegations thereof are true, and that the missing person has remained missing for a continuous period of 3 years or more and that his or her whereabouts is unknown, shall appoint some qualified person as administrator or executor in the manner provided in this title for the estates of deceased persons.

2. If the court grants the order, it shall:

(a) Fix and determine the time when the person left his or her last place of residence and abode and became missing and that the person s whereabouts has not been known continuously for a period of at least 3 years; and

(b) Make a finding stating the fact and date of death.

3. At the hearing the court may consider the testimony of any witnesses likely to know the last place of residence and whereabouts of the missing person, and may receive in evidence and consider the affidavits and depositions of other competent persons.

(Added to NRS by 1959, 507; A 1991, 965)



NRS 156.170 - No sale, mortgage or distribution of property for 1 year; exceptions.

Except for the purposes of paying taxes, assessments, liens, insurance premiums, allowing claims for debts contracted by the missing person before his or her disappearance or to prevent the depreciation of property on account of neglect or waste, or to specifically perform contracts made by the missing person before his or her disappearance, no sale, mortgage or other disposition or distribution of the property of such person shall be made until the lapse of 1 year after the appointment and qualification of the executor or administrator.

(Added to NRS by 1959, 507)



NRS 156.180 - Distribution of property to heirs and devisees: Time; bond of distributee; conditions.

No distribution of the property of the missing person to the heirs or devisees of the missing person may be made until the lapse of 1 year after the appointment and qualification of the executor or administrator, unless the distributee gives a bond in a penal sum not less than the value of the property distributed and for such additional amount as the court prescribes, conditioned for the return of the property or the value thereof to the personal representative of the estate in case the missing person be adjudicated to be still living since the commencement of the 3-year period, and also conditioned to save the personal representative of the estate harmless from the damages and expenses of all suits brought by the missing person or anyone succeeding to the rights of the missing person, by reason of the distribution during the period of 1 year.

(Added to NRS by 1959, 507; A 1991, 966; 2001, 168)



NRS 156.190 - Petition of person claiming to be missing person: Contents; service; security for costs; trial of issue of identity.

1. If any person, within 1 year after the appointment and qualification of a personal representative, files a petition, claiming to be the missing person, and causes a copy of the petition to be served personally or by registered or certified mail upon the personal representative and upon each of the persons entitled to share in the estate of the missing person upon the death of the missing person, and the devisees, the court shall determine the identity of the claimant at a hearing for that purpose.

2. The court may, upon application or of its own motion, require the claimant to give security to be approved by the court for all costs and expenses involved in the hearing and ultimate determination of the action, in case the outcome of the hearing be adverse to the claimant.

3. The petition must set forth the facts and circumstances of the claimant s disappearance and continued absence, and other facts and circumstances upon which the claimant relies for his or her identification.

(Added to NRS by 1959, 508; A 1969, 95; 1991, 966; 2001, 168)



NRS 156.200 - Order vacating proceedings; exceptions; delivery of residue to claimant.

If the court determines that the claimant is the missing person, an order shall be made vacating all of the proceedings for administration, except those providing for the payment of taxes, assessments, liens, insurance premiums, allowed claims, the specific performance of contracts, preservation of the property, and any sale, encumbrance or other disposition of the property made in compliance with an order of the court. The remainder of the estate, less fees, costs and expenses incurred, shall be surrendered and delivered to the claimant.

(Added to NRS by 1959, 508)



NRS 156.210 - Petition claiming death of missing person: Service; security for costs; trial of issue; order.

1. If any other person within 1 year after the appointment and qualification of the representative files a petition claiming that the missing person died subsequent to the commencement of the 3-year period provided herein, and the petitioner is entitled to the property in the estate, or any portion thereof, as successor in interest to the rights of the missing person, and if the petitioner causes a copy of the petition to be served personally or by registered or certified mail upon the personal representative of the estate and upon each of the heirs and devisees, the court shall determine the truth of the facts contained in the petition.

2. The court may, upon application or on its own motion, require the claimant to give security to be approved by the court for all costs and expenses involved in the hearing and determination of the truth of the facts contained in the petition, in case the hearing is decided adverse to the claimant.

3. If the hearing is decided in favor of the claimant, the court shall make and enter such order as the circumstances require.

(Added to NRS by 1959, 508; A 1969, 95; 1991, 966; 2001, 168)



NRS 156.220 - Final distribution; conclusive presumption of death.

1. If no claims are made during the 1-year period by any person claiming to be the missing person or a person claiming to have succeeded to the rights of that person, a conclusive presumption arises that the missing person died before the filing of the petition for the administration of the estate of the missing person or the probate of his or her will.

2. In such event, the estate must be finally distributed accordingly, so far as the same has not already been accomplished, and the court shall order the estate closed and all liability of sureties, the personal representative and the distributees ended, and all bonds cancelled.

(Added to NRS by 1959, 508; A 1991, 967; 2001, 168)



NRS 156.230 - Distribution without bond if absence exceeds 5 years.

If the petition provided in NRS 156.140 is filed more than 5 years after the disappearance of the missing person, the estate of the person may be finally distributed and closed at the end of 1 year after the filing of the petition, without a bond being given.

(Added to NRS by 1959, 509; A 1991, 967)



NRS 156.240 - Limitation of actions.

No claims against the estate of a missing person, or against the personal representative of the estate or any surety or distributee may be brought by any person, including the missing person and persons claiming under him or her, after the expiration of 5 years from the date of disappearance as determined in the manner provided in NRS 156.160.

(Added to NRS by 1959, 509; A 1991, 967; 2001, 168)



NRS 156.250 - Powers and duties of administrators and executors.

The administrator or executor to whom letters have been issued as provided in NRS 156.120 to 156.260, inclusive, shall administer and distribute the estate of the missing person in the same manner and method and with the same force and effect as provided in this title for the administration and settlement of estates of deceased persons, except as otherwise provided in NRS 156.120 to 156.260, inclusive.

(Added to NRS by 1959, 509)



NRS 156.260 - Applicability of

NRS 156.120 to 156.260, inclusive. The provisions of NRS 156.120 to 156.260, inclusive, apply to all missing persons, whether their absence commenced prior to March 30, 1959, is still continuing, or commences subsequent to March 30, 1959.

(Added to NRS by 1959, 509)






Chapter 159 - Guardianships

NRS 159.013 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 159.014 to 159.027, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1969, 412; A 1981, 1933; 2003, 1770; 2005, 815; 2009, 1644, 2519)



NRS 159.014 - Care provider defined.

Care provider includes any public or private institution located within or outside this state which provides facilities for the care or maintenance of incompetents, persons of limited capacity or minors.

(Added to NRS by 1969, 412; A 1981, 1933; 2003, 1771) (Substituted in revision for NRS 159.021)



NRS 159.0145 - Citation defined.

Citation means a document issued by the clerk of the court, as authorized by statute or ordered by the court, requiring a person to appear, directing a person to act or conduct himself or herself in a specified way, or notifying a person of a hearing.

(Added to NRS by 2003, 1757)



NRS 159.015 - Court defined.

Court means any court or judge having jurisdiction of the persons and estates of minors, incompetent persons, or persons of limited capacity.

(Added to NRS by 1969, 412; A 1981, 1933)



NRS 159.017 - Guardian defined.

Guardian means any person appointed under this chapter as guardian of the person, of the estate, or of the person and estate for any other person, and includes an organization under NRS 662.245 and joint appointees. The term includes, without limitation, a special guardian or, if the context so requires, a person appointed in another state who serves in the same capacity as a guardian in this State.

(Added to NRS by 1969, 412; A 1971, 1010; 1981, 1933; 1999, 849; 2009, 1644)



NRS 159.018 - Home state defined.

Home state means the state in which the proposed ward was physically present for at least 6 consecutive months, including any temporary absence from the state, immediately before the filing of a petition for the appointment of a guardian.

(Added to NRS by 2009, 1639)



NRS 159.019 - Incompetent defined.

Incompetent means an adult person who, by reason of mental illness, mental deficiency, disease, weakness of mind or any other cause, is unable, without assistance, properly to manage and take care of himself or herself or his or her property, or both. The term includes a person who is mentally incapacitated.

(Added to NRS by 1969, 412; A 1999, 1396; 2003, 1770)



NRS 159.022 - Limited capacity defined.

A person is of limited capacity if:

1. The person is able to make independently some but not all of the decisions necessary for the person s own care and the management of the person s property; and

2. The person is not a minor.

(Added to NRS by 1981, 1931; A 1999, 1396; 2003, 1771)



NRS 159.023 - Minor defined.

Minor means any person who is:

1. Less than 18 years of age; or

2. Less than 19 years of age if the guardianship is continued until the person reaches the age of 19 years pursuant to NRS 159.191.

(Added to NRS by 1969, 412; A 2003, 1771)



NRS 159.024 - Private professional guardian defined.

Private professional guardian means a person who receives compensation for services as a guardian to three or more wards who are not related to the guardian by blood or marriage. The term does not include:

1. A governmental agency.

2. A public guardian appointed or designated pursuant to the provisions of chapter 253 of NRS.

(Added to NRS by 2005, 814; A 2009, 1644)



NRS 159.025 - Proposed ward defined.

Proposed ward means any person for whom proceedings for the appointment of a guardian have been initiated in this State or, if the context so requires, for whom similar proceedings have been initiated in another state.

(Added to NRS by 1969, 412; A 2009, 1644)



NRS 159.0255 - Secured residential long-term care facility defined.

1. Secured residential long-term care facility means a residential facility providing long-term care that is designed to restrict a resident of the facility from leaving the facility, a part of the facility or the grounds of the facility through the use of locks or other mechanical means unless the resident is accompanied by a staff member of the facility or another person authorized by the facility or the guardian.

2. The term does not include a residential facility providing long-term care which uses procedures or mechanisms only to track the location or actions of a resident or to assist a resident to perform the normal activities of daily living.

(Added to NRS by 2009, 2519)



NRS 159.026 - Special guardian defined.

Special guardian means a guardian of a person of limited capacity, including, without limitation, such a guardian who is appointed because a person of limited capacity has voluntarily petitioned for the appointment and the court has determined that the person has the requisite capacity to make such a petition.

(Added to NRS by 1981, 1931; A 2003, 1771)



NRS 159.0265 - State defined.

State means any state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2009, 1639)



NRS 159.027 - Ward defined.

Ward means any person for whom a guardian has been appointed.

(Added to NRS by 1969, 412)



NRS 159.028 - Terms: Writing or written.

As used in this chapter, unless the context otherwise requires, when the term writing or written is used in reference to a will or instrument, the term includes an electronic will as defined in NRS 132.119 and an electronic trust as defined in NRS 163.0015.

(Added to NRS by 2001, 2350)



NRS 159.033 - Application to guardians ad litem.

Except as otherwise provided in this chapter, the provisions of this chapter do not apply to guardians ad litem.

(Added to NRS by 1969, 412; A 2003, 1771)



NRS 159.034 - Notice by petitioner: To whom required; manner for providing; waiver of requirement; proof of giving filed with court.

1. Except as otherwise provided in this section, by specific statute or as ordered by the court, a petitioner in a guardianship proceeding shall give notice of the time and place of the hearing on any petition filed in the guardianship proceeding to:

(a) Any minor ward who is 14 years of age or older.

(b) The parent or legal guardian of any minor ward who is less than 14 years of age.

(c) The spouse of the ward and all other known relatives of the ward who are within the second degree of consanguinity.

(d) Any other interested person or the person s attorney who has filed a request for notice in the guardianship proceedings and has served a copy of the request upon the guardian. The request for notice must state the interest of the person filing the request and the person s name and address, or that of his or her attorney.

(e) The guardian, if the petitioner is not the guardian.

(f) Any person or care provider who is providing care for the ward, except that if the person or care provider is not related to the ward, such person or care provider must not receive copies of any inventory or accounting.

(g) Any office of the Department of Veterans Affairs in this State if the ward is receiving any payments or benefits through the Department of Veterans Affairs.

(h) The Director of the Department of Health and Human Services if the ward has received or is receiving benefits from Medicaid.

(i) Those persons entitled to notice if a proceeding were brought in the ward s home state.

2. The petitioner shall give notice not later than 10 days before the date set for the hearing:

(a) By mailing a copy of the notice by certified, registered or ordinary first-class mail to the residence, office or post office address of each person required to be notified pursuant to this section;

(b) By personal service; or

(c) In any other manner ordered by the court, upon a showing of good cause.

3. Except as otherwise provided in this subsection, if none of the persons entitled to notice of a hearing on a petition pursuant to this section can, after due diligence, be served by certified mail or personal service and this fact is proven by affidavit to the satisfaction of the court, service of the notice must be made by publication in the manner provided by N.R.C.P. 4(e). In all such cases, the notice must be published not later than 10 days before the date set for the hearing. If, after the appointment of a guardian, a search for relatives of the ward listed in paragraph (c) of subsection 1 fails to find any such relative, the court may waive the notice by publication required by this subsection.

4. For good cause shown, the court may waive the requirement of giving notice.

5. A person entitled to notice pursuant to this section may waive such notice. Such a waiver must be in writing and filed with the court.

6. On or before the date set for the hearing, the petitioner shall file with the court proof of giving notice to each person entitled to notice pursuant to this section.

(Added to NRS by 2003, 1768; A 2009, 1644; 2013, 905)



NRS 159.0345 - Court authorized to alter requirements concerning publication of notice or citation.

If publication of a notice or citation is required pursuant to this chapter, the court may, for good cause shown:

1. Allow fewer publications to be made within the time for publication; and

2. Extend or shorten the time in which the publications must be made.

(Added to NRS by 2003, 1769; A 2013, 906)



NRS 159.0355 - Facsimile of certain papers may be filed with court.

If a petition, notice, objection, consent, waiver or other paper may be filed, a true and correct facsimile of it may be filed, if the original is filed within a reasonable time or at such time prescribed by the court.

(Added to NRS by 2003, 1769)



NRS 159.036 - Giving of notices and issuance of citations by clerk of court.

All notices required to be given by this chapter may be given by the clerk of the court without an order from the court, and when so given, for the time and in the manner required by law, they are legal and valid as though made upon an order from the court. If use of a citation is authorized or required by statute, the citation may be issued by the clerk of the court on the request of a party or the party s attorney without a court order, unless an order is expressly required by statute.

(Added to NRS by 2003, 1769)



NRS 159.037 - Venue for appointment of guardian.

1. The venue for the appointment of a guardian when the ward s home state is this State must be the county where the proposed ward resides.

2. If the proper venue may be in two or more counties, the county in which the proceeding is first commenced is the proper county in which to continue the proceedings.

3. Upon the filing of a petition showing that the proper venue is inconvenient, a venue other than that provided in subsection 1 may accept the proceeding.

(Added to NRS by 1969, 413; A 2003, 1771; 2009, 1645)



NRS 159.039 - Proceedings commenced in more than one county.

1. If proceedings for the appointment of a guardian for the same proposed ward are commenced in more than one county in this State, and the ward s home state is this State, they shall be stayed, except in the county where first commenced, until final determination of venue in that county. If the proper venue is finally determined to be in another county, the court shall cause a transcript of the proceedings and all original papers filed therein, all certified by the clerk of the court, to be sent to the clerk of the court of the proper county.

2. A proceeding is considered commenced by the filing of a petition.

3. The proceedings first legally commenced for the appointment of a guardian of the estate or of the person and estate extends to all the property of the proposed ward which is in this state.

(Added to NRS by 1969, 413; A 2009, 1645)



NRS 159.041 - Transfer of proceedings to another county.

A court having before it any guardianship matter for a ward whose home state is this State may transfer the matter to another county in the interest of the ward or, if not contrary to the interest of the ward, for the convenience of the guardian. A petition for the transfer, setting forth the reasons therefor, may be filed in the guardianship proceeding. If the court is satisfied that the transfer is in the interest of the ward or, if not contrary to the interest of the ward, for the convenience of the guardian, the court shall make an order of transfer and cause a transcript of the proceedings in the matter, all original papers filed in such proceedings and the original bond filed by the guardian, to be certified by the clerk of the court originally hearing the matter and sent to the clerk of the court of the other county. Upon receipt of the transcript, papers and bond, and the filing of them for record, the court of the other county has complete jurisdiction of the matter, and thereafter all proceedings shall be as though they were commenced in that court.

(Added to NRS by 1969, 413; A 2009, 1645)



NRS 159.043 - Titles of petitions; captions of petitions and other documents.

1. All petitions filed in any guardianship proceeding must bear the title of the court and cause.

2. The caption of all petitions and other documents filed in a guardianship proceeding must read, In The Matter of the Guardianship of ................ (the person, the estate, or the person and estate), ................ (the legal name of the person), ................ (adult or minor).

(Added to NRS by 1969, 413; A 1981, 1934; 2003, 1772)



NRS 159.044 - Petition for appointment of guardian: Who may submit; content; needs assessment required for proposed adult ward.

1. Except as otherwise provided in NRS 127.045, a proposed ward, a governmental agency, a nonprofit corporation or any interested person may petition the court for the appointment of a guardian.

2. To the extent the petitioner knows or reasonably may ascertain or obtain, the petition must include, without limitation:

(a) The name and address of the petitioner.

(b) The name, date of birth and current address of the proposed ward.

(c) A copy of one of the following forms of identification of the proposed ward which must be placed in the records relating to the guardianship proceeding and, except as otherwise provided in NRS 239.0115 or as otherwise required to carry out a specific statute, maintained in a confidential manner:

(1) A social security number;

(2) A taxpayer identification number;

(3) A valid driver s license number;

(4) A valid identification card number; or

(5) A valid passport number.

If the information required pursuant to this paragraph is not included with the petition, the information must be provided to the court not later than 120 days after the appointment of a guardian or as otherwise ordered by the court.

(d) If the proposed ward is a minor, the date on which the proposed ward will attain the age of majority and:

(1) Whether there is a current order concerning custody and, if so, the state in which the order was issued; and

(2) Whether the petitioner anticipates that the proposed ward will need guardianship after attaining the age of majority.

(e) Whether the proposed ward is a resident or nonresident of this State.

(f) The names and addresses of the spouse of the proposed ward and the relatives of the proposed ward who are within the second degree of consanguinity.

(g) The name, date of birth and current address of the proposed guardian. If the proposed guardian is a private professional guardian, the petition must include proof that the guardian meets the requirements of NRS 159.0595. If the proposed guardian is not a private professional guardian, the petition must include a statement that the guardian currently is not receiving compensation for services as a guardian to more than one ward who is not related to the person by blood or marriage.

(h) A copy of one of the following forms of identification of the proposed guardian which must be placed in the records relating to the guardianship proceeding and, except as otherwise provided in NRS 239.0115 or as otherwise required to carry out a specific statute, maintained in a confidential manner:

(1) A social security number;

(2) A taxpayer identification number;

(3) A valid driver s license number;

(4) A valid identification card number; or

(5) A valid passport number.

(i) Whether the proposed guardian has ever been convicted of a felony and, if so, information concerning the crime for which the proposed guardian was convicted and whether the proposed guardian was placed on probation or parole.

(j) A summary of the reasons why a guardian is needed and recent documentation demonstrating the need for a guardianship. If the proposed ward is an adult, the documentation must include, without limitation:

(1) A certificate signed by a physician who is licensed to practice medicine in this State or who is employed by the Department of Veterans Affairs, a letter signed by any governmental agency in this State which conducts investigations or a certificate signed by any other person whom the court finds qualified to execute a certificate, stating:

(I) The need for a guardian;

(II) Whether the proposed ward presents a danger to himself or herself or others;

(III) Whether the proposed ward s attendance at a hearing would be detrimental to the proposed ward;

(IV) Whether the proposed ward would comprehend the reason for a hearing or contribute to the proceeding; and

(V) Whether the proposed ward is capable of living independently with or without assistance; and

(2) If the proposed ward is determined to have the limited capacity to consent to the appointment of a special guardian, a written consent to the appointment of a special guardian from the ward.

(k) Whether the appointment of a general or a special guardian is sought.

(l) A general description and the probable value of the property of the proposed ward and any income to which the proposed ward is or will be entitled, if the petition is for the appointment of a guardian of the estate or a special guardian. If any money is paid or is payable to the proposed ward by the United States through the Department of Veterans Affairs, the petition must so state.

(m) The name and address of any person or care provider having the care, custody or control of the proposed ward.

(n) If the petitioner is not the spouse or natural child of the proposed ward, a declaration explaining the relationship of the petitioner to the proposed ward or to the proposed ward s family or friends, if any, and the interest, if any, of the petitioner in the appointment.

(o) Requests for any of the specific powers set forth in NRS 159.117 to 159.175, inclusive, necessary to enable the guardian to carry out the duties of the guardianship.

(p) If the guardianship is sought as the result of an investigation of a report of abuse, neglect or exploitation of the proposed ward, whether the referral was from a law enforcement agency or a state or county agency.

(q) Whether the proposed ward or the proposed guardian is a party to any pending criminal or civil litigation.

(r) Whether the guardianship is sought for the purpose of initiating litigation.

(s) Whether the proposed ward has executed a durable power of attorney for health care, a durable power of attorney for financial matters or a written nomination of guardian and, if so, who the named agents are for each document.

(t) Whether the proposed guardian has filed for or received protection under the federal bankruptcy laws within the immediately preceding 7 years.

3. Before the court makes a finding pursuant to NRS 159.054, a petitioner seeking a guardian for a proposed adult ward must provide the court with an assessment of the needs of the proposed adult ward completed by a licensed physician which identifies the limitations of capacity of the proposed adult ward and how such limitations affect the ability of the proposed adult ward to maintain his or her safety and basic needs. The court may prescribe the form in which the assessment of the needs of the proposed adult ward must be filed.

(Added to NRS by 1981, 1931; A 1989, 533; 1995, 1076, 2771; 1997, 1343; 1999, 1396; 2001 Special Session, 15; 2003, 1772; 2005, 815; 2007, 2025, 2075; 2009, 1646, 2519; 2013, 906)



NRS 159.0455 - Appointment, duties and compensation of guardians ad litem.

1. On or after the date of the filing of a petition to appoint a guardian:

(a) The court may appoint a person to represent the ward or proposed ward as a guardian ad litem; and

(b) The guardian ad litem must represent the ward or proposed ward as a guardian ad litem until relieved of that duty by court order.

2. Upon the appointment of the guardian ad litem, the court shall set forth in the order of appointment the duties of the guardian ad litem.

3. The guardian ad litem is entitled to reasonable compensation from the estate of the ward or proposed ward. If the court finds that a person has unnecessarily or unreasonably caused the appointment of a guardian ad litem, the court may order the person to pay to the estate of the ward or proposed ward all or part of the expenses associated with the appointment of the guardian ad litem.

(Added to NRS by 2003, 1758)



NRS 159.046 - Appointment, duties and compensation of investigators.

1. Upon filing of the petition, or any time thereafter, the court may appoint one or more investigators to:

(a) Locate persons who perform services needed by the proposed ward and other public and private resources available to the proposed ward.

(b) Determine any competing interests in the appointment of a guardian.

(c) Investigate allegations or claims which affect a ward or proposed ward.

2. An investigator may be an employee of a social service agency, family service officer of the court, public guardian, physician or other qualified person.

3. An investigator shall file with the court and parties a report concerning the scope of the appointment of the guardian and any special powers which a guardian would need to assist the proposed ward.

4. An investigator who is appointed pursuant to this section is entitled to reasonable compensation from the estate of the proposed ward. If the court finds that a person has unnecessarily or unreasonably caused the investigation, the court may order the person to pay to the estate of the proposed ward all or part of the expenses associated with the investigation.

(Added to NRS by 1981, 1932; A 2003, 1773)



NRS 159.047 - Issuance of citation upon filing of petition for appointment of guardian; persons required to be served.

1. Except as otherwise provided in NRS 159.0475 and 159.049 to 159.0525, inclusive, upon the filing of a petition under NRS 159.044, the clerk shall issue a citation setting forth a time and place for the hearing and directing the persons or care provider referred to in subsection 2 to appear and show cause why a guardian should not be appointed for the proposed ward.

2. A citation issued under subsection 1 must be served upon:

(a) A proposed ward who is 14 years of age or older;

(b) The spouse of the proposed ward and all other known relatives of the proposed ward who are:

(1) Fourteen years of age or older; and

(2) Within the second degree of consanguinity;

(c) The parents and custodian of the proposed ward;

(d) Any person or officer of a care provider having the care, custody or control of the proposed ward;

(e) The proposed guardian, if the petitioner is not the proposed guardian;

(f) Any office of the Department of Veterans Affairs in this State if the proposed ward is receiving any payments or benefits through the Department of Veterans Affairs; and

(g) The Director of the Department of Health and Human Services if the proposed ward has received or is receiving any benefits from Medicaid.

(Added to NRS by 1969, 414; A 1981, 1934; 1999, 1397; 2001, 870; 2003, 1774; 2013, 909)



NRS 159.0475 - Manner of serving citation.

1. A copy of the citation issued pursuant to NRS 159.047 must be served by:

(a) Certified mail, with a return receipt requested, on each person required to be served pursuant to NRS 159.047 at least 20 days before the hearing; or

(b) Personal service in the manner provided pursuant to N.R.C.P. 4(d) at least 10 days before the date set for the hearing on each person required to be served pursuant to NRS 159.047.

2. If none of the persons on whom the citation is to be served can, after due diligence, be served by certified mail or personal service and this fact is proven, by affidavit, to the satisfaction of the court, service of the citation must be made by publication in the manner provided by N.R.C.P. 4(e). In all such cases, the citation must be published at least 20 days before the date set for the hearing.

3. A citation need not be served on a person or an officer of the care provider who has signed the petition or a written waiver of service of citation or who makes a general appearance.

4. The court may find that notice is sufficient if:

(a) The citation has been served by certified mail, with a return receipt requested, or by personal service on the proposed ward, care provider or public guardian required to be served pursuant to NRS 159.047; and

(b) At least one relative of the proposed ward who is required to be served pursuant to NRS 159.047 has been served, as evidenced by the return receipt or the certificate of service. If the court finds that at least one relative of the proposed ward has not received notice that is sufficient, the court will require the citation to be published pursuant to subsection 2.

(Added to NRS by 1969, 414; A 1981, 1935; 1995, 1077; 2003, 1775; 2013, 909)



NRS 159.048 - Contents of citation.

The citation issued pursuant to NRS 159.047 must state that the:

1. Proposed ward may be adjudged to be incompetent or of limited capacity and a guardian may be appointed for the proposed ward;

2. Proposed ward s rights may be affected as specified in the petition;

3. Proposed ward has the right to appear at the hearing and to oppose the petition; and

4. Proposed ward has the right to be represented by an attorney, who may be appointed for the proposed ward by the court if the proposed ward is unable to retain one.

(Added to NRS by 1981, 1931; A 2003, 1775)



NRS 159.0483 - Attorney for minor ward or proposed minor ward.

A minor ward or proposed minor ward who is the subject of proceedings held pursuant to this chapter may be represented by an attorney at all stages of the proceedings. If the minor ward or proposed minor ward is represented by an attorney, the attorney has the same authority and rights as an attorney representing a party to the proceedings.

(Added to NRS by 2001, 1708)



NRS 159.0485 - Proposed adult ward advised of right to counsel; appointment, duties and compensation of attorney for adult ward or proposed adult ward.

1. At the first hearing for the appointment of a guardian for a proposed adult ward, the court shall advise the proposed adult ward who is in attendance at the hearing or who is appearing by videoconference at the hearing of his or her right to counsel and determine whether the proposed adult ward wishes to be represented by counsel in the guardianship proceeding. If the proposed adult ward is not in attendance at the hearing because the proposed adult ward has been excused pursuant to NRS 159.0535 and is not appearing by videoconference at the hearing, the proposed adult ward must be advised of his or her right to counsel pursuant to subsection 2 of NRS 159.0535.

2. If an adult ward or proposed adult ward is unable to retain legal counsel and requests the appointment of counsel at any stage in a guardianship proceeding and whether or not the adult ward or proposed adult ward lacks or appears to lack capacity, the court shall, at or before the time of the next hearing, appoint an attorney who works for legal aid services, if available, or a private attorney to represent the adult ward or proposed adult ward. The appointed attorney shall represent the adult ward or proposed adult ward until relieved of the duty by court order.

3. Subject to the discretion and approval of the court, the attorney for the adult ward or proposed adult ward is entitled to reasonable compensation and expenses. Unless the court determines that the adult ward or proposed adult ward does not have the ability to pay such compensation and expenses or the court shifts the responsibility of payment to a third party, the compensation and expenses must be paid from the estate of the adult ward or proposed adult ward, unless the compensation and expenses are provided for or paid by another person or entity. If the court finds that a person has unnecessarily or unreasonably caused the appointment of an attorney, the court may order the person to pay to the estate of the adult ward or proposed adult ward all or part of the expenses associated with the appointment of the attorney.

(Added to NRS by 1999, 1396; A 2003, 1776; 2009, 2521; 2013, 910)



NRS 159.0486 - Finding of vexatious litigant; sanctions.

1. A court may find that a petitioner is a vexatious litigant if a person, other than the ward:

(a) Files a petition which is without merit or intended to harass or annoy the guardian; and

(b) Has previously filed pleadings in a guardianship proceeding that were without merit or intended to harass or annoy the guardian.

2. If a court finds a person is a vexatious litigant pursuant to subsection 1, the court may impose sanctions on the petitioner in an amount sufficient to reimburse the estate of the ward for all or part of the expenses incurred by the estate of the ward to defend the petition, to respond to the petition and for any other pecuniary losses which are associated with the petition.

(Added to NRS by 2009, 1639)



NRS 159.0487 - Types of guardians.

Any court of competent jurisdiction may appoint:

1. Guardians of the person, of the estate, or of the person and estate for incompetents or minors whose home state is this State.

2. Guardians of the person or of the person and estate for incompetents or minors who, although not residents of this State, are physically present in this State and whose welfare requires such an appointment.

3. Guardians of the estate for nonresident incompetents or nonresident minors who have property within this State.

4. Special guardians.

5. Guardians ad litem.

(Added to NRS by 1969, 412; A 1981, 1934; 2003, 1771; 2009, 1648) (Substituted in revision for NRS 159.035)



NRS 159.049 - Appointment without issuance of citation.

The court may, without issuing a citation, appoint a guardian for the proposed ward if the petitioner is a parent who has sole legal and physical custody of the proposed ward as evidenced by a valid court order or birth certificate and who is seeking the appointment of a guardian for the minor child of the parent. If the proposed ward is a minor who is 14 years of age or older:

1. The petition must be accompanied by the written consent of the minor to the appointment of the guardian; or

2. The minor must consent to the appointment of the guardian in open court.

(Added to NRS by 1969, 414; A 1981, 1934; 1997, 1194; 2003, 1776; 2009, 1648)



NRS 159.052 - Temporary guardian for minor ward who is unable to respond to substantial and immediate risk of physical harm or to need for immediate medical attention: Petition for appointment; conditions; required notice; extension; limited powers.

1. A petitioner may request the court to appoint a temporary guardian for a ward who is a minor and who is unable to respond to a substantial and immediate risk of physical harm or to a need for immediate medical attention. To support the request, the petitioner must set forth in a petition and present to the court under oath:

(a) Documentation which shows that the proposed ward faces a substantial and immediate risk of physical harm or needs immediate medical attention and lacks capacity to respond to the risk of harm or obtain the necessary medical attention. Such documentation must include, without limitation:

(1) A copy of the birth certificate of the proposed ward or other documentation verifying the age of the proposed ward; and

(2) A letter signed by any governmental agency in this State which conducts investigations or a police report indicating whether the proposed ward presents a danger to himself or herself or others, or whether the proposed ward is or has been subjected to abuse, neglect or exploitation; and

(b) Facts which show that:

(1) The petitioner has tried in good faith to notify the persons entitled to notice pursuant to NRS 159.047 by telephone or in writing before the filing of the petition;

(2) The proposed ward would be exposed to an immediate risk of physical harm if the petitioner were to provide notice to the persons entitled to notice pursuant to NRS 159.047 before the court determines whether to appoint a temporary guardian; or

(3) Giving notice to the persons entitled to notice pursuant to NRS 159.047 is not feasible under the circumstances.

2. The court may appoint a temporary guardian to serve for 10 days if the court:

(a) Finds reasonable cause to believe that the proposed ward is unable to respond to a substantial and immediate risk of physical harm or to a need for immediate medical attention based on the age of the proposed ward and other factors deemed relevant by the court; and

(b) Is satisfied that the petitioner has tried in good faith to notify the persons entitled to notice pursuant to NRS 159.047 or that giving notice to those persons is not feasible under the circumstances, or determines that such notice is not required pursuant to subparagraph (2) of paragraph (b) of subsection 1.

3. Except as otherwise provided in subsection 4, after the appointment of a temporary guardian, the petitioner shall attempt in good faith to notify the persons entitled to notice pursuant to NRS 159.047, including, without limitation, notice of any hearing to extend the temporary guardianship. If the petitioner fails to make such an effort, the court may terminate the temporary guardianship.

4. If, before the appointment of a temporary guardian, the court determined that advance notice was not required pursuant to subparagraph (2) of paragraph (b) of subsection 1, the petitioner shall notify the persons entitled to notice pursuant to NRS 159.047 without undue delay, but not later than 48 hours after the appointment of the temporary guardian or not later than 48 hours after the petitioner discovers the existence, identity and location of the persons entitled to notice pursuant to that section. If the petitioner fails to provide such notice, the court may terminate the temporary guardianship.

5. Not later than 10 days after the date of the appointment of a temporary guardian pursuant to subsection 2, the court shall hold a hearing to determine the need to extend the temporary guardianship. Except as otherwise provided in subsection 7, if the court finds by clear and convincing evidence that the proposed ward is unable to respond to a substantial and immediate risk of physical harm or to a need for immediate medical attention, the court may extend the temporary guardianship until a general or special guardian is appointed pursuant to subsection 8.

6. If the court appoints a temporary guardian or extends the temporary guardianship pursuant to this section, the court shall limit the powers of the temporary guardian to those necessary to respond to the substantial and immediate risk of physical harm or to a need for immediate medical attention.

7. The court may not extend a temporary guardianship pursuant to subsection 5 beyond the initial period of 10 days unless the petitioner demonstrates that:

(a) The provisions of NRS 159.0475 have been satisfied; or

(b) Notice by publication pursuant to N.R.C.P. 4(e) is currently being undertaken.

8. The court may extend the temporary guardianship, for good cause shown, for not more than two successive 60-day periods, except that the court shall not cause the temporary guardianship to continue longer than 5 months unless extraordinary circumstances are shown.

(Added to NRS by 1981, 1932; A 1997, 1194; 1999, 1397; 2001, 871; 2003, 1776; 2007, 2026; 2009, 1649; 2013, 910)



NRS 159.0523 - Temporary guardian for adult ward who is unable to respond to substantial and immediate risk of physical harm or to need for immediate medical attention: Petition for appointment; conditions; required notice; extension; limited powers.

1. A petitioner may request the court to appoint a temporary guardian for a ward who is an adult and who is unable to respond to a substantial and immediate risk of physical harm or to a need for immediate medical attention. To support the request, the petitioner must set forth in a petition and present to the court under oath:

(a) Documentation which shows the proposed ward faces a substantial and immediate risk of physical harm or needs immediate medical attention and lacks capacity to respond to the risk of harm or obtain the necessary medical attention. Such documentation must include, without limitation, a certificate signed by a physician who is licensed to practice medicine in this State or who is employed by the Department of Veterans Affairs, a letter signed by any governmental agency in this State which conducts investigations or a police report indicating:

(1) That the proposed ward is unable to respond to a substantial and immediate risk of physical harm or to a need for immediate medical attention;

(2) Whether the proposed ward presents a danger to himself or herself or others; and

(3) Whether the proposed ward is or has been subjected to abuse, neglect or exploitation; and

(b) Facts which show that:

(1) The petitioner has tried in good faith to notify the persons entitled to notice pursuant to NRS 159.047 by telephone or in writing before the filing of the petition;

(2) The proposed ward would be exposed to an immediate risk of physical harm if the petitioner were to provide notice to the persons entitled to notice pursuant to NRS 159.047 before the court determines whether to appoint a temporary guardian; or

(3) Giving notice to the persons entitled to notice pursuant to NRS 159.047 is not feasible under the circumstances.

2. The court may appoint a temporary guardian to serve for 10 days if the court:

(a) Finds reasonable cause to believe that the proposed ward is unable to respond to a substantial and immediate risk of physical harm or to a need for immediate medical attention; and

(b) Is satisfied that the petitioner has tried in good faith to notify the persons entitled to notice pursuant to NRS 159.047 or that giving notice to those persons is not feasible under the circumstances, or determines that such notice is not required pursuant to subparagraph (2) of paragraph (b) of subsection 1.

3. Except as otherwise provided in subsection 4, after the appointment of a temporary guardian, the petitioner shall attempt in good faith to notify the persons entitled to notice pursuant to NRS 159.047, including, without limitation, notice of any hearing to extend the temporary guardianship. If the petitioner fails to make such an effort, the court may terminate the temporary guardianship.

4. If, before the appointment of a temporary guardian, the court determined that advance notice was not required pursuant to subparagraph (2) of paragraph (b) of subsection 1, the petitioner shall notify the persons entitled to notice pursuant to NRS 159.047 without undue delay, but not later than 48 hours after the appointment of the temporary guardian or not later than 48 hours after the petitioner discovers the existence, identity and location of the persons entitled to notice pursuant to that section. If the petitioner fails to provide such notice, the court may terminate the temporary guardianship.

5. Not later than 10 days after the date of the appointment of a temporary guardian pursuant to subsection 2, the court shall hold a hearing to determine the need to extend the temporary guardianship. Except as otherwise provided in subsection 7, the court may extend the temporary guardianship until a general or special guardian is appointed pursuant to subsection 8 if:

(a) The court finds by clear and convincing evidence that the proposed ward is unable to respond to a substantial and immediate risk of physical harm or to a need for immediate medical attention; and

(b) The extension of the temporary guardianship is necessary and in the best interests of the proposed ward.

6. If the court appoints a temporary guardian or extends the temporary guardianship pursuant to this section, the court shall limit the powers of the temporary guardian to those necessary to respond to the substantial and immediate risk of physical harm or to a need for immediate medical attention.

7. The court may not extend a temporary guardianship pursuant to subsection 5 beyond the initial period of 10 days unless the petitioner demonstrates that:

(a) The provisions of NRS 159.0475 have been satisfied; or

(b) Notice by publication pursuant to N.R.C.P. 4(e) is currently being undertaken.

8. The court may extend the temporary guardianship, for good cause shown, for not more than two successive 60-day periods, except that the court shall not cause the temporary guardianship to continue longer than 5 months unless extraordinary circumstances are shown.

(Added to NRS by 2001, 867; A 2003, 1778; 2007, 2028; 2009, 1650; 2013, 912)



NRS 159.0525 - Temporary guardian for ward who is unable to respond to substantial and immediate risk of financial loss: Petition for appointment; conditions; required notice; extension; limited powers.

1. A petitioner may request the court to appoint a temporary guardian for a ward who is unable to respond to a substantial and immediate risk of financial loss. To support the request, the petitioner must set forth in a petition and present to the court under oath:

(a) Documentation which shows that the proposed ward faces a substantial and immediate risk of financial loss and lacks capacity to respond to the risk of loss. Such documentation must include, without limitation, a certificate signed by a physician who is licensed to practice medicine in this State or who is employed by the Department of Veterans Affairs, a letter signed by any governmental agency in this State which conducts investigations or a police report indicating:

(1) That the proposed ward is unable to respond to a substantial and immediate risk of financial loss;

(2) Whether the proposed ward can live independently with or without assistance or services; and

(3) Whether the proposed ward is or has been subjected to abuse, neglect or exploitation;

(b) A detailed explanation of what risks the proposed ward faces, including, without limitation, termination of utilities or other services because of nonpayment, initiation of eviction or foreclosure proceedings, exploitation or loss of assets as the result of fraud, coercion or undue influence; and

(c) Facts which show that:

(1) The petitioner has tried in good faith to notify the persons entitled to notice pursuant to NRS 159.047 by telephone or in writing before the filing of the petition;

(2) The proposed ward would be exposed to an immediate risk of financial loss if the petitioner were to provide notice to the persons entitled to notice pursuant to NRS 159.047 before the court determines whether to appoint a temporary guardian; or

(3) Giving notice to the persons entitled to notice pursuant to NRS 159.047 is not feasible under the circumstances.

2. The court may appoint a temporary guardian to serve for 10 days if the court:

(a) Finds reasonable cause to believe that the proposed ward is unable to respond to a substantial and immediate risk of financial loss; and

(b) Is satisfied that the petitioner has tried in good faith to notify the persons entitled to notice pursuant to NRS 159.047 or that giving notice to those persons is not feasible under the circumstances, or determines that such notice is not required pursuant to subparagraph (2) of paragraph (c) of subsection 1.

3. Except as otherwise provided in subsection 4, after the appointment of a temporary guardian, the petitioner shall attempt in good faith to notify the persons entitled to notice pursuant to NRS 159.047, including, without limitation, notice of any hearing to extend the temporary guardianship. If the petitioner fails to make such an effort, the court may terminate the temporary guardianship.

4. If, before the appointment of a temporary guardian, the court determined that advance notice was not required pursuant to subparagraph (2) of paragraph (c) of subsection 1, the petitioner shall notify the persons entitled to notice pursuant to NRS 159.047 without undue delay, but not later than 48 hours after the appointment of the temporary guardian or not later than 48 hours after the petitioner discovers the existence, identity and location of the persons entitled to notice pursuant to that section. If the petitioner fails to provide such notice, the court may terminate the temporary guardianship.

5. Not later than 10 days after the date of the appointment of a temporary guardian pursuant to subsection 2, the court shall hold a hearing to determine the need to extend the temporary guardianship. Except as otherwise provided in subsection 7, the court may extend the temporary guardianship until a general or special guardian is appointed pursuant to subsection 8 if:

(a) The court finds by clear and convincing evidence that the proposed ward is unable to respond to a substantial and immediate risk of financial loss; and

(b) The extension of the temporary guardianship is necessary and in the best interests of the proposed ward.

6. If the court appoints a temporary guardian or extends the temporary guardianship pursuant to this section, the court shall limit the powers of the temporary guardian to those necessary to respond to the substantial and immediate risk of financial loss, specifically limiting the temporary guardian s authority to take possession of, close or have access to any accounts of the ward or to sell or dispose of tangible personal property of the ward to only that authority as needed to provide for the ward s basic living expenses until a general or special guardian can be appointed. The court may freeze any or all of the ward s accounts to protect such accounts from loss.

7. The court may not extend a temporary guardianship pursuant to subsection 5 beyond the initial period of 10 days unless the petitioner demonstrates that:

(a) The provisions of NRS 159.0475 have been satisfied; or

(b) Notice by publication pursuant to N.R.C.P. 4(e) is currently being undertaken.

8. The court may extend the temporary guardianship, for good cause shown, for not more than two successive 60-day periods, except that the court shall not cause the temporary guardianship to continue longer than 5 months unless extraordinary circumstances are shown.

(Added to NRS by 2001, 869; A 2003, 1779; 2007, 2029; 2009, 1652; 2013, 914)



NRS 159.0535 - Attendance of proposed ward at hearing.

1. A proposed ward who is found in this State must attend the hearing for the appointment of a guardian unless:

(a) A certificate signed by a physician or psychiatrist who is licensed to practice in this State or who is employed by the Department of Veterans Affairs specifically states the condition of the proposed ward, the reasons why the proposed ward is unable to appear in court and whether the proposed ward s attendance at the hearing would be detrimental to the physical or mental health of the proposed ward; or

(b) A certificate signed by any other person the court finds qualified to execute a certificate states the condition of the proposed ward, the reasons why the proposed ward is unable to appear in court and whether the proposed ward s attendance at the hearing would be detrimental to the physical or mental health of the proposed ward.

2. A proposed ward found in this State who cannot attend the hearing for the appointment of a general or special guardian as set forth in a certificate pursuant to subsection 1 may appear by videoconference. If the proposed ward is an adult and cannot attend by videoconference, the person who signs the certificate described in subsection 1 or any other person the court finds qualified shall:

(a) Inform the proposed adult ward that the petitioner is requesting that the court appoint a guardian for the proposed adult ward;

(b) Ask the proposed adult ward for a response to the guardianship petition;

(c) Inform the proposed adult ward of his or her right to counsel and ask whether the proposed adult ward wishes to be represented by counsel in the guardianship proceeding; and

(d) Ask the preferences of the proposed adult ward for the appointment of a particular person as the guardian of the proposed adult ward.

3. If the proposed ward is an adult, the person who informs the proposed adult ward of the rights of the proposed adult ward pursuant to subsection 2 shall state in a certificate signed by that person:

(a) That the proposed adult ward has been advised of his or her right to counsel and asked whether he or she wishes to be represented by counsel in the guardianship proceeding;

(b) The responses of the proposed adult ward to the questions asked pursuant to subsection 2; and

(c) Any conditions that the person believes may have limited the responses by the proposed adult ward.

4. The court may prescribe the form in which a certificate required by this section must be filed. If the certificate consists of separate parts, each part must be signed by the person who is required to sign the certificate.

5. If the proposed ward is not in this State, the proposed ward must attend the hearing only if the court determines that the attendance of the proposed ward is necessary in the interests of justice.

(Added to NRS by 1981, 1932; A 2003, 1781; 2009, 2522; 2013, 915)



NRS 159.054 - Finding and order of court upon petition: Dismissal of petition; appointment of special or general guardian.

1. If the court finds the proposed ward competent and not in need of a guardian, the court shall dismiss the petition.

2. If the court finds the proposed ward to be of limited capacity and in need of a special guardian, the court shall enter an order accordingly and specify the powers and duties of the special guardian.

3. If the court finds that appointment of a general guardian is required, the court shall appoint a general guardian of the ward s person, estate, or person and estate.

(Added to NRS by 1981, 1932; A 2003, 1781)



NRS 159.055 - Burden of proof; order appointing guardian; notice of entry of order.

1. The petitioner has the burden of proving by clear and convincing evidence that the appointment of a guardian of the person, of the estate, or of the person and estate is necessary.

2. If it appears to the court that the allegations of the petition are sufficient and that a guardian should be appointed for the proposed ward, the court shall enter an order appointing a guardian. The order must:

(a) Specify whether the guardian appointed is guardian of the person, of the estate, of the person and estate or a special guardian;

(b) Specify whether the ward is a resident or nonresident of this State;

(c) Specify the amount of the bond to be executed and filed by the guardian; and

(d) Designate the names and addresses, so far as may be determined, of:

(1) The relatives of the proposed ward upon whom notice must be served pursuant to NRS 159.047; and

(2) Any other interested person.

3. A notice of entry of the court order must be sent to:

(a) The relatives of the proposed ward upon whom notice must be served pursuant to NRS 159.047; and

(b) Any other interested person.

(Added to NRS by 1969, 415; A 1981, 1936; 2003, 1781)



NRS 159.057 - Guardian for two or more wards.

1. Where the appointment of a guardian is sought for two or more proposed wards who are children of a common parent, parent and child or husband and wife, it is not necessary that separate petitions, bonds and other papers be filed with respect to each proposed ward or wards.

2. If a guardian is appointed for such wards, the guardian:

(a) Shall keep separate accounts of the estate of each ward;

(b) May make investments for each ward;

(c) May compromise and settle claims against one or more wards; and

(d) May sell, lease, mortgage or otherwise manage the property of one or more wards.

3. The guardianship may be terminated with respect to less than all the wards in the same manner as provided by law with respect to a guardianship of a single ward.

(Added to NRS by 1969, 415; A 2003, 1782)



NRS 159.059 - Qualifications of guardian.

Except as otherwise provided in NRS 159.0595, any qualified person or entity that the court finds suitable may serve as a guardian. A person is not qualified to serve as a guardian who:

1. Is an incompetent.

2. Is a minor.

3. Has been convicted of a felony, unless the court determines that such conviction should not disqualify the person from serving as the guardian of the ward.

4. Has been suspended for misconduct or disbarred from:

(a) The practice of law;

(b) The practice of accounting; or

(c) Any other profession which:

(1) Involves or may involve the management or sale of money, investments, securities or real property; and

(2) Requires licensure in this State or any other state,

during the period of the suspension or disbarment.

5. Is a nonresident of this State and:

(a) Has not associated as a coguardian, a resident of this State or a banking corporation whose principal place of business is in this State; and

(b) Is not a petitioner in the guardianship proceeding.

6. Has been judicially determined, by clear and convincing evidence, to have committed abuse, neglect or exploitation of a child, spouse, parent or other adult, unless the court finds that it is in the best interests of the ward to appoint the person as the guardian of the ward.

(Added to NRS by 1969, 415; A 1971, 158; 1979, 788; 1999, 1399; 2003, 1782, 2691; 2005, 816; 2009, 783, 1655)



NRS 159.0592 - Court may require guardian to complete training.

As a condition of the appointment of a guardian, the court may require the guardian to complete any available training concerning guardianships that the court determines appropriate.

(Added to NRS by 2013, 904)



NRS 159.0593 - Determination of whether proposed ward is prohibited from possessing firearm under federal law.

1. If the court orders a general guardian appointed for a proposed ward, the court shall determine, by clear and convincing evidence, whether the proposed ward is a person with a mental defect who is prohibited from possessing a firearm pursuant to 18 U.S.C. 922(d)(4) or (g)(4). If a court makes a finding pursuant to this section that the proposed ward is a person with a mental defect, the court shall include the finding in the order appointing the guardian and cause a record of the order to be transmitted to the Central Repository for Nevada Records of Criminal History, along with a statement indicating that the record is being transmitted for inclusion in each appropriate database of the National Instant Criminal Background Check System.

2. As used in this section:

(a) National Instant Criminal Background Check System has the meaning ascribed to it in NRS 179A.062.

(b) Person with a mental defect means a person who, as a result of marked subnormal intelligence, mental illness, incompetence, condition or disease, is:

(1) A danger to himself or herself or others; or

(2) Lacks the capacity to contract or manage his or her own affairs.

(Added to NRS by 2009, 2490)



NRS 159.0594 - Determination of whether proposed ward lacks mental capacity to vote.

1. A ward retains his or her right to vote unless the court specifically finds by clear and convincing evidence that the ward lacks the mental capacity to vote because he or she cannot communicate, with or without accommodations, a specific desire to participate in the voting process.

2. If the court makes a finding pursuant to subsection 1, the court must include the finding in a court order and provide a certified copy of the order to the county clerk or the registrar of voters, as applicable, of the county in which the ward resides and to the Office of the Secretary of State, in the manner set forth in NRS 293.542.

(Added to NRS by 2013, 60)



NRS 159.0595 - Private professional guardians.

1. A private professional guardian, if a person, must be qualified to serve as a guardian pursuant to NRS 159.059 and must be a certified guardian.

2. A private professional guardian, if an entity, must be qualified to serve as a guardian pursuant to NRS 159.059 and must have a certified guardian involved in the day-to-day operation or management of the entity.

3. A private professional guardian shall, at his or her own cost and expense:

(a) Undergo a background investigation which requires the submission of a complete set of his or her fingerprints to the Central Repository for Nevada Records of Criminal History and to the Federal Bureau of Investigation for their respective reports; and

(b) Present the results of the background investigation to the court upon request.

4. As used in this section:

(a) Certified guardian means a person who is certified by the Center for Guardianship Certification or any successor organization.

(b) Entity includes, without limitation, a corporation, whether or not for profit, a limited-liability company and a partnership.

(c) Person means a natural person.

(Added to NRS by 2005, 814; A 2009, 1655; 2011, 997)



NRS 159.061 - Preference for parent of minor; other considerations in determining qualifications and suitability of guardian; appointment of public guardian or private fiduciary.

1. The parents of a minor, or either parent, if qualified and suitable, are preferred over all others for appointment as guardian for the minor. The appointment of a parent as a guardian of the person must not conflict with a valid order for custody of the minor. In determining whether the parents of a minor, or either parent, is qualified and suitable, the court shall consider, without limitation:

(a) Which parent has physical custody of the minor;

(b) The ability of the parents or parent to provide for the basic needs of the child, including, without limitation, food, shelter, clothing and medical care;

(c) Whether the parents or parent has engaged in the habitual use of alcohol or any controlled substance during the previous 6 months, except the use of marijuana in accordance with the provisions of chapter 453A of NRS; and

(d) Whether the parents or parent has been convicted of a crime of moral turpitude, a crime involving domestic violence or a crime involving the exploitation of a child.

2. Subject to the preference set forth in subsection 1, the court shall appoint as guardian for an incompetent, a person of limited capacity or minor the qualified person who is most suitable and is willing to serve.

3. In determining who is most suitable, the court shall give consideration, among other factors, to:

(a) Any request for the appointment as guardian for an incompetent contained in a written instrument executed by the incompetent while competent.

(b) Any nomination of a guardian for an incompetent, minor or person of limited capacity contained in a will or other written instrument executed by a parent or spouse of the proposed ward.

(c) Any request for the appointment as guardian for a minor 14 years of age or older made by the minor.

(d) The relationship by blood, adoption or marriage of the proposed guardian to the proposed ward. In considering preferences of appointment, the court may consider relatives of the half blood equally with those of the whole blood. The court may consider relatives in the following order of preference:

(1) Spouse.

(2) Adult child.

(3) Parent.

(4) Adult sibling.

(5) Grandparent or adult grandchild.

(6) Uncle, aunt, adult niece or adult nephew.

(e) Any recommendation made by a master of the court or special master pursuant to NRS 159.0615.

(f) Any request for the appointment of any other interested person that the court deems appropriate.

4. If the court finds that there is no suitable person to appoint as guardian pursuant to subsection 3, the court may appoint as guardian:

(a) The public guardian of the county where the ward resides, if:

(1) There is a public guardian in the county where the ward resides; and

(2) The proposed ward qualifies for a public guardian pursuant to chapter 253 of NRS;

(b) A private fiduciary who may obtain a bond in this State and who is a resident of this State, if the court finds that the interests of the ward will be served appropriately by the appointment of a private fiduciary; or

(c) A private professional guardian who meets the requirements of NRS 159.0595.

(Added to NRS by 1969, 416; A 1981, 1936; 1997, 1344; 1999, 142; 2001, 3072; 2003, 1783; 2005, 817)



NRS 159.0615 - Appointment of master of court or special master to identify person most qualified and suitable to serve as guardian; hearing; recommendation.

1. If the court determines that a person may be in need of a guardian, the court may order the appointment of a master of the court or a special master from among the members of the State Bar of Nevada to conduct a hearing to identify the person most qualified and suitable to serve as guardian for the proposed ward.

2. Not later than 5 calendar days after the date of the hearing, the master of the court or special master shall prepare and submit to the court a recommendation regarding which person is most qualified and suitable to serve as guardian for the proposed ward.

(Added to NRS by 1997, 1342; A 2003, 1784)



NRS 159.0617 - Court or master of court or special master authorized to allow certain persons to testify at hearing to determine person most qualified and suitable to serve as guardian.

If the court or a master of the court or special master appointed pursuant to NRS 159.0615 finds that a parent or other relative, teacher, friend or neighbor of a proposed ward or any other interested person:

1. Has a personal interest in the well-being of the proposed ward; or

2. Possesses information that is relevant to the determination of who should serve as guardian for the proposed ward,

the court or a master of the court or special master appointed pursuant to NRS 159.0615 may allow the person to testify at any hearing held pursuant to this chapter to determine the person most qualified and suitable to serve as guardian for the proposed ward.

(Added to NRS by 1997, 1343; A 2003, 1784)



NRS 159.062 - Guardian nominated by will.

A parent or spouse of an incompetent, minor or person of limited capacity may by will nominate a guardian. The person nominated must file a petition and obtain an appointment from the court before exercising the powers of a guardian.

(Added to NRS by 1981, 1933)



NRS 159.065 - Bond: General requirements; approval by clerk; liability of sureties; not required under certain circumstances.

1. Except as otherwise provided by law, every guardian shall, before entering upon his or her duties as guardian, execute and file in the guardianship proceeding a bond, with sufficient surety or sureties, in such amount as the court determines necessary for the protection of the ward and the estate of the ward, and conditioned upon the faithful discharge by the guardian of his or her authority and duties according to law. The bond must be approved by the clerk. Sureties must be jointly and severally liable with the guardian and with each other.

2. If a banking corporation, as defined in NRS 657.016, doing business in this state, is appointed guardian of the estate of a ward, no bond is required of the guardian, unless specifically required by the court.

3. Joint guardians may unite in a bond to the ward or wards, or each may give a separate bond.

4. If there are no assets of the ward, no bond is required of the guardian.

5. If a person has been nominated to be guardian in a will, power of attorney or other written instrument that has been acknowledged before two disinterested witnesses or acknowledged before a notary public and the will, power of attorney or other written instrument provides that no bond is to be required of the guardian, the court may direct letters of guardianship to issue to the guardian after the guardian:

(a) Takes and subscribes the oath of office; and

(b) Files the appropriate documents which contain the full legal name and address of the guardian.

6. In lieu of executing and filing a bond, the guardian may request that access to certain assets be blocked. The court may grant the request and order letters of guardianship to issue to the guardian if sufficient evidence is filed with the court to establish that such assets are being held in a manner that prevents the guardian from accessing the assets without a specific court order.

(Added to NRS by 1969, 416; A 1971, 1010; 1973, 386; 2003, 1784; 2011, 1464)



NRS 159.067 - Bond: Court may require increase, decrease or other change; exoneration of former sureties.

1. The court may at any time, for good cause and after notice to the guardian, increase or decrease the amount of the bond required of a guardian.

2. The court may at any time, where the bond or the sureties are determined to be insufficient or for other good cause, require a guardian to execute and file a new or additional bond. The court may exonerate the sureties on a former bond from any liabilities thereunder arising from the acts or omissions of their principal after such exoneration.

(Added to NRS by 1969, 417)



NRS 159.069 - Bond: Filing; remedy for breach.

Every bond given by a guardian shall be filed and preserved in the office of the clerk of the district court of the county in which the guardianship proceeding is conducted. In case of the breach of any condition of such bond, an action may be maintained in behalf of the ward or wards jointly if all are interested, or of any person interested in the estate, and such bond shall not be void on the first recovery. If the action on the bond is in behalf of one ward on a bond given to more than one ward, the other wards mentioned in the bond need not be united in or made parties to such action.

(Added to NRS by 1969, 417)



NRS 159.071 - Bond: Limitations on action.

No action may be maintained against the sureties on any bond given by a guardian unless it is commenced within 3 years from the time the guardian is discharged, unless at the time of such discharge the person entitled to bring the action is under any legal disability to sue, in which case the action may be brought at any time within 3 years after the disability is removed.

(Added to NRS by 1969, 417)



NRS 159.073 - Taking oath of office; filing appropriate documents and verified acknowledgment; contents of acknowledgment; acknowledgment not required under certain circumstances.

1. Every guardian, before entering upon his or her duties as guardian and before letters of guardianship may issue, shall:

(a) Take and subscribe the official oath which must:

(1) Be endorsed on the letters of guardianship; and

(2) State that the guardian will well and faithfully perform the duties of guardian according to law.

(b) File in the proceeding the appropriate documents which include, without limitation, the full legal name of the guardian and the residence and post office addresses of the guardian.

(c) Except as otherwise required in subsection 2, make and file in the proceeding a verified acknowledgment of the duties and responsibilities of a guardian. The acknowledgment must set forth:

(1) A summary of the duties, functions and responsibilities of a guardian, including, without limitation, the duty to:

(I) Act in the best interest of the ward at all times.

(II) Provide the ward with medical, surgical, dental, psychiatric, psychological, hygienic or other care and treatment as needed, with adequate food and clothing and with safe and appropriate housing.

(III) Protect, preserve and manage the income, assets and estate of the ward and utilize the income, assets and estate of the ward solely for the benefit of the ward.

(IV) Maintain the assets of the ward in the name of the ward or the name of the guardianship. Except when the spouse of the ward is also his or her guardian, the assets of the ward must not be commingled with the assets of any third party.

(V) Notify the court, all interested parties, the trustee, and named executor or appointed personal representative of the estate of the ward of the death of the ward within 30 days after the death.

(2) A summary of the statutes, regulations, rules and standards governing the duties of a guardian.

(3) A list of actions regarding the ward that require the prior approval of the court.

(4) A statement of the need for accurate recordkeeping and the filing of annual reports with the court regarding the finances and well-being of the ward.

2. The court may exempt a public guardian or private professional guardian from filing an acknowledgment in each case and, in lieu thereof, require the public guardian or private professional guardian to file a general acknowledgment covering all guardianships to which the guardian may be appointed by the court.

(Added to NRS by 1969, 417; A 1999, 1399; 2003, 1785; 2011, 998; 2013, 916)



NRS 159.074 - Copy of order of appointment to be served upon ward; notice of entry of order to be filed with court.

1. A copy of the order appointing the guardian must be served personally or by mail upon the ward not later than 5 days after the date of the appointment of the guardian.

2. The order must contain the names, addresses and telephone numbers of the guardian, the ward s attorney, if any, and the investigator.

3. A notice of entry of the order must be filed with the court.

(Added to NRS by 1981, 1932; A 2003, 1785)



NRS 159.075 - Letters of guardianship.

When a guardian has taken the official oath and filed a bond as provided in this chapter, the court shall order letters of guardianship to issue to the guardian. Letters of guardianship may be in the following form:

State of Nevada }

}ss.

County of................................ }

On .......... (month) .......... (day) .......... (year) the ................ Judicial District Court, ................ County, State of Nevada, appointed......................... (name of guardian) ...........................(guardian of the person or estate or person and estate or special guardian) for ........................, (name of ward) a(n) ........................., (minor or adult) that the named guardian has qualified and has the authority and shall perform the duties of .............................................................................. (guardian of the person or estate or person and estate or special guardian) for the named ward as provided by law.

In Testimony Whereof, I have hereunto subscribed my name and affixed the seal of the court at my office on .......... (month) .......... (day) .......... (year).

.......................................................................

Clerk

(SEAL)

.......................................................................

Deputy Clerk

(Added to NRS by 1969, 417; A 1981, 1936; 2001, 35; 2003, 1785)



NRS 159.0755 - Disposition of estate having value not exceeding by more than $10,000 aggregate amount of unpaid expenses of and claims against estate.

If, at the time of the appointment of the guardian or thereafter, the estate of a ward consists of personal property having a value not exceeding by more than $10,000 the aggregate amount of unpaid expenses of administration of the guardianship estate and claims against the estate, the guardian of the estate, with prior approval of the court by order, may pay those expenses and claims from the estate and deliver all the remaining personal property to such person as the court may designate in the order, to be held, invested or used as ordered by the court. The recipient of the property so delivered shall give a receipt therefor to the guardian. The receipt is a release and acquittance to the guardian as to the property so delivered. The guardian shall file in the proceeding proper receipts or other evidence satisfactory to the court showing the delivery, and the guardian is released from his or her trust and the bond of the guardian is exonerated.

(Added to NRS by 1969, 432; A 1999, 1400; 2009, 1656) (Substituted in revision for NRS 159.189)



NRS 159.076 - Summary administration.

1. The court may grant a summary administration if, at any time, it appears to the court that after payment of all claims and expenses of the guardianship the value of the ward s property does not exceed $10,000.

2. If the court grants a summary administration, the court may:

(a) Authorize the guardian of the estate or special guardian who is authorized to manage the ward s property to convert the property to cash and sell any of the property, with or without notice, as the court may direct. After the payment of all claims and the expenses of the guardianship, the guardian shall deposit the money in savings accounts or invest the money as provided in NRS 159.117, and hold the investment and all interest, issues, dividends and profits for the benefit of the ward. The court may dispense with annual accountings and all other proceedings required by this chapter.

(b) If the ward is a minor, terminate the guardianship of the estate and direct the guardian to deliver the ward s property to the custodial parent or parents, guardian or custodian of the minor to hold, invest or use as the court may order.

3. Whether the court grants a summary administration at the time the guardianship is established or at any other time, the guardian shall file an inventory and record of value with the court.

4. If, at any time, the net value of the estate of the ward exceeds $10,000:

(a) The guardian shall file an amended inventory and accounting with the court;

(b) The guardian shall file annual accountings; and

(c) The court may require the guardian to post a bond.

(Added to NRS by 1969, 433; A 1981, 1938; 1999, 1401; 2003, 1801; 2009, 1656) (Substituted in revision for NRS 159.201)



NRS 159.077 - General functions of guardian of person and estate.

A guardian of the person and estate has the authority and shall perform the duties as provided by law for a guardian of the person and a guardian of the estate.

(Added to NRS by 1969, 418)



NRS 159.078 - Petition by guardian or other interested person for order authorizing or directing guardian to take certain actions.

1. Before taking any of the following actions, the guardian shall petition the court for an order authorizing the guardian to:

(a) Make or change the last will and testament of the ward.

(b) Except as otherwise provided in this paragraph, make or change the designation of a beneficiary in a will, trust, insurance policy, bank account or any other type of asset of the ward which includes the designation of a beneficiary. The guardian is not required to petition the court for an order authorizing the guardian to utilize an asset which has a designated beneficiary, including the closure or discontinuance of the asset, for the benefit of a ward if:

(1) The asset is the only liquid asset available with which to pay for the proper care, maintenance, education and support of the ward;

(2) The asset, or the aggregate amount of all the assets if there is more than one type of asset, has a value that does not exceed $5,000; or

(3) The asset is a bank account, investment fund or insurance policy and is required to be closed or discontinued in order for the ward to qualify for a federal program of public assistance.

(c) Create for the benefit of the ward or others a revocable or irrevocable trust of the property of the estate.

(d) Except as otherwise provided in this paragraph, exercise the right of the ward to revoke or modify a revocable trust or to surrender the right to revoke or modify a revocable trust. The court shall not authorize or require the guardian to exercise the right to revoke or modify a revocable trust if the instrument governing the trust:

(1) Evidences an intent of the ward to reserve the right of revocation or modification exclusively to the ward;

(2) Provides expressly that a guardian may not revoke or modify the trust; or

(3) Otherwise evidences an intent that would be inconsistent with authorizing or requiring the guardian to exercise the right to revoke or modify the trust.

2. Any other interested person may also petition the court for an order authorizing or directing the guardian to take any action described in subsection 1.

3. The court may authorize the guardian to take any action described in subsection 1 if, after notice to any person who is adversely affected by the proposed action and an opportunity for a hearing, the court finds by clear and convincing evidence that:

(a) A reasonably prudent person or the ward, if competent, would take the proposed action and that a person has committed or is about to commit any act, practice or course of conduct which operates or would operate as a fraud or act of exploitation upon the ward or estate of the ward and that person:

(1) Is designated as a beneficiary in or otherwise stands to gain from an instrument which was executed by or on behalf of the ward; or

(2) Will benefit from the lack of such an instrument; or

(b) The proposed action is otherwise in the best interests of the ward for any other reason not listed in this section.

4. The petition must contain, to the extent known by the petitioner:

(a) The name, date of birth and current address of the ward;

(b) A concise statement as to the condition of the ward s estate; and

(c) A concise statement as to the necessity for the proposed action.

5. As used in this section:

(a) Exploitation means any act taken by a person who has the trust and confidence of a ward or any use of the power of attorney of a ward to:

(1) Obtain control, through deception, intimidation or undue influence, over the money, assets or property of the ward with the intention of permanently depriving the ward of the ownership, use, benefit or possession of the ward s money, assets or property.

(2) Convert money, assets or property of the ward with the intention of permanently depriving the ward of the ownership, use, benefit or possession of the ward s money, assets or property.

As used in this paragraph, undue influence does not include the normal influence that one member of a family has over another.

(b) Fraud means an intentional misrepresentation, deception or concealment of a material fact known to the person with the intent to deprive the ward of the ward s rights or property or to otherwise injure the ward.

(c) Interested person has the meaning ascribed to it in NRS 132.185 and also includes a named beneficiary under a trust or other instrument if the validity of the trust or other instrument may be in question.

(Added to NRS by 2003, 1769; A 2007, 2031; 2009, 783)



NRS 159.079 - General functions of guardian of person; establishment or change of ward s residence by guardian.

1. Except as otherwise ordered by the court, a guardian of the person has the care, custody and control of the person of the ward, and has the authority and, subject to subsection 2, shall perform the duties necessary for the proper care, maintenance, education and support of the ward, including, without limitation, the following:

(a) Supplying the ward with food, clothing, shelter and all incidental necessaries, including locating an appropriate residence for the ward.

(b) Authorizing medical, surgical, dental, psychiatric, psychological, hygienic or other remedial care and treatment for the ward.

(c) Seeing that the ward is properly trained and educated and that the ward has the opportunity to learn a trade, occupation or profession.

2. In the performance of the duties enumerated in subsection 1 by a guardian of the person, due regard must be given to the extent of the estate of the ward. A guardian of the person is not required to incur expenses on behalf of the ward except to the extent that the estate of the ward is sufficient to reimburse the guardian.

3. A guardian of the person is the ward s personal representative for purposes of the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, and any applicable regulations. The guardian of the person has authority to obtain information from any government agency, medical provider, business, creditor or third party who may have information pertaining to the ward s health care or health insurance.

4. Except as otherwise provided in subsection 6, a guardian of the person may establish and change the residence of the ward at any place within this State without the permission of the court. The guardian shall select the least restrictive appropriate residence which is available and necessary to meet the needs of the ward and which is financially feasible.

5. Except as otherwise provided in subsection 6, a guardian of the person shall petition the court for an order authorizing the guardian to change the residence of the ward to a location outside of this State. The guardian must show that the placement outside of this State is in the best interest of the ward or that there is no appropriate residence available for the ward in this State. The court shall retain jurisdiction over the guardianship unless the guardian files for termination of the guardianship pursuant to NRS 159.1905 or 159.191 or the jurisdiction of the guardianship is transferred to the other state.

6. A guardian of the person must file a petition with the court requesting authorization to move a ward to or place a ward in a secured residential long-term care facility unless:

(a) The court has previously granted the guardian authority to move the ward to or place the ward in such a facility based on findings made when the court appointed the guardian; or

(b) The move or placement is made pursuant to a written recommendation by a licensed physician, a physician employed by the Department of Veterans Affairs, a licensed social worker or an employee of a county or state office for protective services.

7. This section does not relieve a parent or other person of any duty required by law to provide for the care, support and maintenance of any dependent.

8. As used in this section protective services has the meaning ascribed to it in NRS 200.5092.

(Added to NRS by 1969, 418; A 1999, 1399; 2003, 1786; 2009, 1656; 2013, 917)



NRS 159.0795 - Supervisory authority and powers of special guardian.

1. A special guardian shall exercise supervisory authority over the ward in a manner which is least restrictive of the ward s personal freedom and which is consistent with the ward s need for supervision and protection.

2. A special guardian has the powers set forth in the order appointing the special guardian and any other powers given to the special guardian in an emergency which are necessary and consistent to resolve the emergency or protect the ward from imminent harm.

(Added to NRS by 1981, 1933; A 2003, 1786)



NRS 159.0801 - Special guardian of person of limited capacity: Approval of court generally required before commencing act relating to person; grant of certain powers by court.

1. Except when responding to an emergency, a special guardian of a person of limited capacity shall apply to the court for instruction or approval before commencing any act relating to the person of limited capacity.

2. The court may grant a special guardian of a person of limited capacity the power to manage and dispose of the estate of the ward pursuant to NRS 159.117 to 159.175, inclusive, and perform any other act relating to the ward upon specific instructions or approval of the court.

(Added to NRS by 1981, 1933; A 2003, 1786)



NRS 159.0805 - Approval of court required before guardian may consent to certain treatment of or experiment on ward; conditions for approval.

1. Except as otherwise provided in subsection 2, a guardian shall not consent to:

(a) The experimental medical, biomedical or behavioral treatment of a ward;

(b) The sterilization of a ward; or

(c) The participation of a ward in any biomedical or behavioral experiment.

2. The guardian may consent to and commence any treatment or experiment described in subsection 1 if the guardian applies to and obtains from the court authority to consent to and commence the treatment or experiment.

3. The court may authorize the guardian to consent to and commence any treatment or experiment described in subsection 1 only if the treatment or experiment:

(a) Is of direct benefit to, and intended to preserve the life of or prevent serious impairment to the mental or physical health of, the ward; or

(b) Is intended to assist the ward to develop or regain the ward s abilities.

(Added to NRS by 1981, 1933; A 1999, 1400; 2003, 1786; 2007, 2032)



NRS 159.081 - Reports by guardian of person.

1. A guardian of the person shall make and file in the guardianship proceeding for review of the court a written report on the condition of the ward and the exercise of authority and performance of duties by the guardian:

(a) Annually, not later than 60 days after the anniversary date of the appointment of the guardian;

(b) Within 10 days of moving a ward to a secured residential long-term care facility; and

(c) At such other times as the court may order.

2. A report filed pursuant to paragraph (b) of subsection 1 must:

(a) Include a copy of the written recommendation upon which the transfer was made; and

(b) Be served, without limitation, on the attorney for the ward, if any.

3. The court may prescribe the form and contents for filing a report described in subsection 1.

4. The guardian of the person shall give to the guardian of the estate, if any, a copy of each report not later than 30 days after the date the report is filed with the court.

5. The court is not required to hold a hearing or enter an order regarding the report.

(Added to NRS by 1969, 418; A 2003, 1787; 2009, 2522)



NRS 159.083 - General functions of guardian of estate.

A guardian of the estate shall:

1. Protect, preserve, manage and dispose of the estate of the ward according to law and for the best interests of the ward.

2. Apply the estate of the ward for the proper care, maintenance, education and support of the ward and any person to whom the ward owes a legal duty of support, having due regard for other income or property available to support the ward or any person to whom the ward owes a legal duty of support.

3. Have such other authority and perform such other duties as are provided by law.

(Added to NRS by 1969, 418)



NRS 159.085 - Inventory, supplemental inventory and appraisal of property of ward.

1. Not later than 60 days after the date of the appointment of a general or special guardian of the estate or, if necessary, such further time as the court may allow, the guardian shall make and file in the guardianship proceeding a verified inventory of all of the property of the ward which comes to the possession or knowledge of the guardian.

2. A temporary guardian of the estate who is not appointed as the general or special guardian shall file an inventory with the court by not later than the date on which the temporary guardian files a final accounting as required pursuant to NRS 159.177.

3. The guardian shall take and subscribe an oath, which must be endorsed or attached to the inventory, before any person authorized to administer oaths, that the inventory contains a true statement of:

(a) All of the estate of the ward which has come into the possession of the guardian;

(b) All of the money that belongs to the ward; and

(c) All of the just claims of the ward against the guardian.

4. Whenever any property of the ward not mentioned in the inventory comes to the possession or knowledge of a guardian of the estate, the guardian shall:

(a) Make and file in the proceeding a verified supplemental inventory not later than 30 days after the date the property comes to the possession or knowledge of the guardian; or

(b) Include the property in the next accounting.

5. The court may order which of the two methods described in subsection 4 the guardian shall follow.

6. The court may order all or any part of the property of the ward appraised as provided in NRS 159.0865 and 159.305.

7. If the guardian neglects or refuses to file the inventory within the time required pursuant to subsection 1, the court may, for good cause shown and upon such notice as the court deems appropriate:

(a) Revoke the letters of guardianship and the guardian shall be liable on the bond for any loss or injury to the estate caused by the neglect of the guardian; or

(b) Enter a judgment for any loss or injury to the estate caused by the neglect of the guardian.

(Added to NRS by 1969, 419; A 1997, 1494; 1999, 1400; 2003, 1787)



NRS 159.086 - Guardian of estate to cause appraisal or valuation of assets of guardianship estate; record or statement in lieu of appraisal.

1. Except as otherwise provided in subsection 2, the guardian of an estate shall cause an appraisal or valuation of any asset of a guardianship estate to be conducted by a disinterested appraiser, certified public accountant or expert in valuation and file the appraisal or valuation with the court.

2. In lieu of an appraisal, the guardian may file:

(a) A verified record of value of an asset where the value of the asset can be determined with reasonable certainty, including, without limitation:

(1) Money, deposits in banks, bonds, policies of life insurance or securities for money, when equal in value to cash; and

(2) Personal property, including, without limitation, household goods, if the combined value of the personal property does not exceed $5,000.

(b) A statement of the assessed value of real property as determined by the county assessor for tax purposes, except that if the real property is to be sold, the guardian must file an appraisal.

(Added to NRS by 2003, 1758)



NRS 159.0865 - Certification of appraiser, certified public accountant or expert in valuation; form of appraisal or valuation; purchase by appraiser, certified public accountant or expert in valuation without disclosure prohibited; penalties.

1. Before appraising or valuing any asset of the guardianship estate, each appraiser, certified public accountant or expert in valuation shall certify that the appraiser, accountant or expert will truthfully, honestly and impartially appraise or value the property according to the best of his or her knowledge and ability. The certification must be included in the appraisal or valuation and filed with the court.

2. The appraisal or valuation must list each asset that has a value of more than $100 separately with a statement of the value of the asset opposite the asset.

3. An appraiser, certified public accountant or expert in valuation who performs an appraisal or valuation of a guardianship estate is entitled to reasonable compensation for the appraisal or valuation and may be paid by the guardian out of the estate at any time after the appraisal or valuation is completed.

4. An appraiser, certified public accountant or expert in valuation who directly or indirectly purchases any asset of an estate without full disclosure to and approval by the court is guilty of a misdemeanor. A sale made in violation of the provisions of this subsection is void, and the asset sold may be recovered by the guardian, ward or proposed ward.

(Added to NRS by 2003, 1758)



NRS 159.087 - Recording letters of guardianship.

1. Not later than 60 days after the date of the appointment of a guardian of the estate, the guardian shall record, or cause to be recorded, in the office of the recorder of each county in which real property of the ward is located, a copy, certified by the clerk of the court, of the letters of guardianship.

2. The guardian shall attach, or cause to be attached, to the copy of the letters of guardianship recorded pursuant to subsection 1 a cover sheet containing:

(a) The name, address and telephone number of the guardian;

(b) The assessor s parcel number and the address of the real property of the ward; and

(c) If the estate of the ward includes a manufactured home or mobile home, the location and serial number of the manufactured home or mobile home.

3. As used in this section:

(a) Manufactured home has the meaning ascribed to it in NRS 489.113.

(b) Mobile home has the meaning ascribed to it in NRS 489.120.

(Added to NRS by 1969, 419; A 2003, 1788; 2011, 2410)



NRS 159.089 - Possession of and title to property of ward; guardian to secure certain documents.

1. A guardian of the estate shall take possession of:

(a) All of the property of substantial value of the ward;

(b) Rents, income, issues and profits from the property, whether accruing before or after the appointment of the guardian; and

(c) The proceeds from the sale, mortgage, lease or other disposition of the property.

2. The guardian may permit the ward to have possession and control of the personal property and funds as are appropriate to the needs and capacities of the ward.

3. The title to all property of the ward is in the ward and not in the guardian.

4. A guardian shall secure originals, when available, or copies of any:

(a) Contract executed by the ward;

(b) Power of attorney executed by the ward;

(c) Estate planning document prepared by the ward, including, without limitation, a last will and testament, durable power of attorney and revocable trust of the ward;

(d) Revocable or irrevocable trust in which the ward has a vested interest as a beneficiary; and

(e) Writing evidencing a present or future vested interest in any real or intangible property.

(Added to NRS by 1969, 419; A 2003, 1788)



NRS 159.0893 - Access to account or other assets of ward.

1. A guardian shall present a copy of the court order appointing the guardian and letters of guardianship to a bank or other financial institution that holds any account or other assets of the ward before the guardian may access the account or other assets.

2. The bank or other financial institution shall accept the copy of the court order appointing the guardian and letters of guardianship as proof of guardianship and allow the guardian access to the account or other assets of the ward, subject to any limitations set forth in the court order.

3. Unless the bank or other financial institution is a party to the guardianship proceeding, the bank or other financial institution is not entitled to a copy of any:

(a) Competency evaluation of the ward or any other confidential information concerning the medical condition or the placement of the ward; or

(b) Inventory or accounting of the estate of the ward.

(Added to NRS by 2013, 904)



NRS 159.0895 - Assets retained to pay expenses of funeral and disposal of remains of ward: Amount exempt from all claims; placement in account or trust; reversion of excess to estate of ward.

1. The guardian may retain assets for the anticipated expense of the ward s funeral and the disposal of his or her remains. Of the amount so retained, $3,000 is exempt from all claims, including those of this state.

2. The guardian may place assets so retained in a pooled account or trust. If the assets are invested in a savings account or other financial account, they are not subject to disposition as unclaimed property during the lifetime of the ward.

3. Assets so retained may be disbursed for the ward s funeral or the disposal of his or her remains without prior authorization of the court. An amount not so disbursed becomes part of the ward s estate.

(Added to NRS by 1999, 1396; A 2009, 1657)



NRS 159.091 - Discovery of debts or property.

Upon the filing of a petition in the guardianship proceeding by the guardian, the ward or any other interested person, alleging that any person is indebted to the ward, has or is suspected of having concealed, embezzled, converted or disposed of any property of the ward or has possession or knowledge of any such property or of any writing relating to such property, the court may require the person to appear and answer under oath concerning the matter.

(Added to NRS by 1969, 419; A 2003, 1788)



NRS 159.093 - Collecting obligations due ward.

1. A guardian of the estate:

(a) Shall demand all debts and other choses in action due to the ward; and

(b) With prior approval of the court, may sue for and receive all debts and other choses in action due to the ward.

2. A guardian of the estate, with prior approval of the court by order, may compound or compromise any debt or other chose in action due to the ward and give a release and discharge to the debtor or other obligor.

(Added to NRS by 1969, 419; A 2003, 1789)



NRS 159.095 - Representing ward in legal proceedings.

1. A guardian of the estate shall appear for and represent the ward in all actions, suits or proceedings to which the ward is a party, unless the court finds that the interests of the guardian conflict with the interests of the ward or it is otherwise appropriate to appoint a guardian ad litem in the action, suit or proceeding.

2. Upon final resolution of the action, suit or proceeding, the guardian of the estate or the guardian ad litem shall notify the court of the outcome of the action, suit or proceeding.

3. If the person of the ward would be affected by the outcome of any action, suit or proceeding, the guardian of the person, if any, should be joined to represent the ward in the action, suit or proceeding.

(Added to NRS by 1969, 419; A 2003, 1789; 2013, 918)



NRS 159.097 - Voidable contracts and transactions of ward.

Any contract, except to the extent of the reasonable value of necessaries, and any transaction with respect to the property of a ward made by the ward are voidable by the guardian of the estate if such contract or transaction was made at any time by the ward while an incompetent or a minor.

(Added to NRS by 1969, 419)



NRS 159.099 - Liability of guardian of estate on contracts for ward.

A guardian of the estate shall not be personally liable on any written or oral contract entered into for or on behalf of the ward where the guardian is acting within his or her authority as such guardian. Any action, suit or proceeding on any such contract shall be brought against the guardian in his or her fiduciary capacity only, and any judgment or decree obtained in such action, suit or proceeding shall be satisfied only from property of the ward.

(Added to NRS by 1969, 420)



NRS 159.101 - Exercising rights under stock ownership of ward.

1. A guardian of the estate may exercise the ward s rights which accrue pursuant to the ward s ownership of common or preferred stock, including, but not limited to, the right to:

(a) Vote for officers or directors;

(b) Approve or disapprove mergers or consolidations;

(c) Exercise stock options;

(d) Appoint proxies;

(e) Consent to dissolutions; and

(f) Exercise all rights which the ward might exercise, if legally qualified, regarding the management of the corporation.

If the stock owned by the ward in a corporation exceeds 20 percent of the total issued and outstanding stock having voting rights, the guardian must have prior approval of the court to consent to any merger, consolidation or dissolution of the corporation or the sale or encumbrance of its assets where the consent of the stockholders is required by law.

2. Whenever the estate of a ward includes corporate stock, the guardian may hold it in the name of a nominee without mention of the guardianship in the stock certificate, if any, or the stock registration books, if:

(a) The guardian s records and all reports or accounts rendered by the guardian clearly show the ownership of the stock by the ward s estate and the facts regarding its holding; and

(b) The nominee deposits with the guardian a signed statement showing ownership of the stock by the ward s estate, endorses any stock certificate in blank and does not have possession of the stock certificate or access to the certificate except under the immediate supervision of the guardian.

3. The guardian is personally liable for any loss to the ward s estate resulting from any act of the nominee in connection with stock held pursuant to subsection 2.

(Added to NRS by 1969, 420; A 1987, 586)



NRS 159.103 - Claims against estate of ward.

A guardian of the estate shall pay from the guardianship estate pursuant to NRS 159.105, 159.107 and 159.109 all just claims against the ward, the estate or the guardian as such, whether accruing before or after the appointment of the guardian and whether arising in contract, in tort or otherwise.

(Added to NRS by 1969, 420)



NRS 159.105 - Payment of claims of guardian, claims arising from contracts of guardian and claims for attorney s fees; report of claims and payment.

1. Other than claims for attorney s fees that are subject to the provisions of subsection 3, a guardian of the estate may pay from the guardianship estate the following claims without complying with the provisions of this section and NRS 159.107 and 159.109:

(a) The guardian s claims against the ward or the estate; and

(b) Any claims accruing after the appointment of the guardian which arise from contracts entered into by the guardian on behalf of the ward.

2. The guardian shall report all claims and the payment of claims made pursuant to subsection 1 in the account that the guardian makes and files in the guardianship proceeding following each payment.

3. Claims for attorney s fees which are associated with the commencement and administration of the guardianship of the estate:

(a) May be made at the time of the appointment of the guardian of the estate or any time thereafter; and

(b) May not be paid from the guardianship estate unless the payment is made in compliance with the provisions of this section and NRS 159.107 and 159.109.

(Added to NRS by 1969, 420; A 2003, 1789)



NRS 159.107 - Presentment and verification of claims.

Except as provided in NRS 159.105, all claims against the ward, the guardianship estate or the guardian of the estate as such shall be presented to the guardian of the estate. Each such claim shall be in writing, shall describe the nature and the amount of the claim, if ascertainable, and shall be accompanied by the affidavit of the claimant, or someone on behalf of the claimant, who has personal knowledge of the fact. The affidavit shall state that within the knowledge of the affiant the amount claimed is justly due, no payments have been made thereon which are not credited and there is no counterclaim thereto, except as stated in the affidavit. If such claim is founded on a written instrument, the original or a copy thereof with all endorsements shall be attached to the claim. The original instrument shall be exhibited to the guardian or the court, upon demand, unless it is lost or destroyed, in which case the fact of its loss or destruction shall be stated in the claim.

(Added to NRS by 1969, 421)



NRS 159.109 - Examination and allowance or rejection of claims by guardian.

1. A guardian of the estate shall examine each claim presented to the guardian for payment. If the guardian is satisfied that the claim is appropriate and just, the guardian shall:

(a) Endorse upon the claim the words examined and allowed and the date;

(b) Officially subscribe the notation; and

(c) Pay the claim from the guardianship estate.

2. If the guardian is not satisfied that the claim is just, the guardian shall:

(a) Endorse upon the claim the words examined and rejected and the date;

(b) Officially subscribe the notation; and

(c) Not later than 60 days after the date the claim was presented to the guardian, notify the claimant by personal service or by mailing a notice by registered or certified mail that the claim was rejected.

(Added to NRS by 1969, 421; A 2003, 1790)



NRS 159.111 - Recourse of claimant when claim rejected or not acted upon.

1. If, not later than 60 days after the date the claim was presented to the guardian, a rejected claim is returned to the claimant or the guardian of the estate fails to approve or reject and return a claim, the claimant, before the claim is barred by the statute of limitations, may:

(a) File a petition for approval of the rejected claim in the guardianship proceeding for summary determination by the court; or

(b) Commence an action or suit on the claim against the guardian in the guardian s fiduciary capacity and any judgment or decree obtained must be satisfied only from property of the ward.

2. If a claimant files a request for approval of a rejected claim or a like claim in the guardianship proceeding for summary determination, the claimant shall serve notice that he or she has filed such a request on the guardian.

3. Not later than 20 days after the date of service, the guardian may serve notice of objection to summary determination on the claimant. If the guardian serves the claimant with notice and files a copy of the notice with the court, the court shall not enter a summary determination and the claimant may commence an action or suit on the claim against the guardian in the guardian s fiduciary capacity as provided in subsection 1.

4. If the guardian fails to serve the claimant with notice of objection to summary determination or file a copy of the notice with the court, the court shall:

(a) Hear the matter and determine the claim or like claim in a summary manner; and

(b) Enter an order allowing or rejecting the claim, either in whole or in part. No appeal may be taken from the order.

(Added to NRS by 1969, 421; A 2003, 1790)



NRS 159.113 - Guardian required to petition court before taking certain actions; guardian may petition court before taking certain other actions; content of petition.

1. Before taking any of the following actions, the guardian of the estate shall petition the court for an order authorizing the guardian to:

(a) Invest the property of the ward pursuant to NRS 159.117.

(b) Continue the business of the ward pursuant to NRS 159.119.

(c) Borrow money for the ward pursuant to NRS 159.121.

(d) Except as otherwise provided in NRS 159.079, enter into contracts for the ward or complete the performance of contracts of the ward pursuant to NRS 159.123.

(e) Make gifts from the ward s estate or make expenditures for the ward s relatives pursuant to NRS 159.125.

(f) Sell, lease or place in trust any property of the ward pursuant to NRS 159.127.

(g) Exchange or partition the ward s property pursuant to NRS 159.175.

(h) Release the power of the ward as trustee, personal representative or custodian for a minor or guardian.

(i) Exercise or release the power of the ward as a donee of a power of appointment.

(j) Exercise the right of the ward to take under or against a will.

(k) Transfer to a trust created by the ward any property unintentionally omitted from the trust.

(l) Submit a revocable trust to the jurisdiction of the court if:

(1) The ward or the spouse of the ward, or both, are the grantors and sole beneficiaries of the income of the trust; or

(2) The trust was created by the court.

(m) Pay any claim by the Department of Health and Human Services to recover benefits for Medicaid correctly paid to or on behalf of the ward.

(n) Transfer money in a minor ward s blocked account to the Nevada Higher Education Prepaid Tuition Trust Fund created pursuant to NRS 353B.140.

2. Before taking any of the following actions, unless the guardian has been otherwise ordered by the court to petition the court for permission to take specified actions or make specified decisions in addition to those described in subsection 1, the guardian may petition the court for an order authorizing the guardian to:

(a) Obtain advice, instructions and approval of any other proposed act of the guardian relating to the ward s property.

(b) Take any other action which the guardian deems would be in the best interests of the ward.

3. The petition must be signed by the guardian and contain:

(a) The name, age, residence and address of the ward.

(b) A concise statement as to the condition of the ward s estate.

(c) A concise statement as to the advantage to the ward of or the necessity for the proposed action.

(d) The terms and conditions of any proposed sale, lease, partition, trust, exchange or investment, and a specific description of any property involved.

4. Any of the matters set forth in subsection 1 may be consolidated in one petition, and the court may enter one order authorizing or directing the guardian to do one or more of those acts.

5. A petition filed pursuant to paragraphs (b) and (d) of subsection 1 may be consolidated in and filed with the petition for the appointment of the guardian, and if the guardian is appointed, the court may enter additional orders authorizing the guardian to continue the business of the ward, enter contracts for the ward or complete contracts of the ward.

(Added to NRS by 1969, 421; A 1979, 589; 2003, 1791; 2007, 2033, 2396; 2009, 1657, 2523; 2013, 918)



NRS 159.115 - Notice of hearing of petition or account.

1. Upon the filing of any petition under NRS 159.078 or 159.113, or any account, notice must be given in the manner prescribed by NRS 159.034.

2. The notice must:

(a) Give the name of the ward.

(b) Give the name of the petitioner.

(c) Give the date, time and place of the hearing.

(d) State the nature of the petition.

(e) Refer to the petition for further particulars, and notify all persons interested to appear at the time and place mentioned in the notice and show cause why the court order should not be made.

(Added to NRS by 1969, 422; A 1979, 789; 1995, 1077; 2003, 1791; 2007, 2397; 2009, 1659; 2013, 920)



NRS 159.117 - Court approval required to make certain investments, loans and to exercise certain options; certain investments authorized without prior approval; investing property of two or more wards.

1. Upon approval of the court by order, a guardian of the estate may:

(a) Invest the property of the ward, make loans and accept security therefor, in the manner and to the extent authorized by the court.

(b) Exercise options of the ward to purchase or exchange securities or other property.

2. A guardian of the estate may, without securing the prior approval of the court, invest the property of the ward in the following:

(a) Savings accounts in any bank, credit union or savings and loan association in this State, to the extent that the deposits are insured by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or a private insurer approved pursuant to NRS 678.755.

(b) Interest-bearing obligations of or fully guaranteed by the United States.

(c) Interest-bearing obligations of the United States Postal Service.

(d) Interest-bearing obligations of the Federal National Mortgage Association.

(e) Interest-bearing general obligations of this State.

(f) Interest-bearing general obligations of any county, city or school district of this State.

(g) Money market mutual funds which are invested only in those instruments listed in paragraphs (a) to (f), inclusive.

3. A guardian of the estate for two or more wards may invest the property of two or more of the wards in property in which each ward whose property is so invested has an undivided interest. The guardian shall keep a separate record showing the interest of each ward in the investment and in the income, profits or proceeds therefrom.

4. Upon approval of the court, for a period authorized by the court, a guardian of the estate may maintain the assets of the ward in the manner in which the ward had invested the assets before the ward s incapacity.

5. A guardian of the estate may access or manage a guardianship account via the Internet on a secured website established by the bank, credit union or broker holding the account.

(Added to NRS by 1969, 423; A 1971, 268; 1979, 590; 1993, 2771; 1995, 892; 1999, 1458; 2003, 1792; 2009, 1660)



NRS 159.119 - Continuing business of ward.

A guardian of the estate, with prior approval of the court by order, may continue any business of the ward. The order may provide for any one or more of the following:

1. The conduct or reorganization of the business solely by the guardian, jointly by the guardian with one or more of the ward s partners, shareholders, members, or joint venturers or as a corporation or limited-liability company of which the ward is or becomes a shareholder or member.

2. The extent to which the guardian may incur liability of the estate of the ward for obligations arising from the continuation of the business.

3. Whether liabilities incurred in the conduct of the business are to be chargeable solely to the part of the estate of the ward allocated for use in the business or to the estate as a whole.

4. The period of time during which the business may be conducted.

5. Any other conditions, restrictions, regulations and requirements as the court considers proper.

(Added to NRS by 1969, 423; A 2003, 1793)



NRS 159.121 - Borrowing money for ward.

1. A guardian of the estate, with prior approval of the court by order, may borrow money for the account of the ward when necessary:

(a) To continue any business of the ward.

(b) To pay claims against the ward, the guardianship estate or the guardian of the estate as such.

(c) To provide for the proper care, maintenance, education and support of the ward and any person to whom the ward owes a legal duty of support.

(d) For any other purpose that is in the best interests of the ward.

2. If the court determines that the borrowing is necessary or proper, the court shall make an order approving the borrowing and may authorize one or more separate loans. The order shall prescribe the maximum amount of each loan, the maximum rate of interest and the date of final maturity of each loan, and may authorize the guardian to secure any loan by mortgage, deed of trust, pledge or other security transaction authorized by the laws of this state. The order shall describe the property, if any, to be given as security for each loan.

(Added to NRS by 1969, 423)



NRS 159.123 - Contracts of ward.

If a ward for whom a guardian of the estate is appointed was, at the time of the appointment, a party to a contract which has not been fully performed, and which was made by the ward while not under any legal disability, the guardian of the estate, with prior approval of the court by order, may complete the performance of such contract. If such contract requires the conveyance of any real or personal property, or any interest in such property, the court may authorize the guardian to convey the interest and estate of the ward in the property, and the effect of such conveyance shall be the same as though made by the ward while not under legal disability. If the contract requires a sale, no notice of sale is required under this section unless otherwise ordered by the court.

(Added to NRS by 1969, 424; A 2009, 1660)



NRS 159.125 - Gifts from estate of ward; expenditures for relatives of ward.

1. A guardian of the estate, with prior approval of the court by order, may, from the estate of the ward which is not necessary for the proper care, maintenance, education and support of the ward and of persons to whom the ward owes a legal duty of support:

(a) Make reasonable gifts directly, or into a trust, on behalf of the ward.

(b) Provide for or contribute to the care, maintenance, education or support of persons who are or have been related to the ward by blood, adoption or marriage.

(c) Pay or contribute to the payment of reasonable expenses of remedial care and treatment for and the funeral and burial of persons who are or have been related to the ward by blood, adoption or marriage.

2. Any petition filed by a guardian pursuant to this section must state whether:

(a) The purpose of the guardian in seeking approval to make the gift, payment or contribution is to dispose of assets to make the ward eligible for Medicaid; and

(b) Making the gift, payment or contribution will cause the ward to become eligible for Medicaid.

(Added to NRS by 1969, 424; A 1979, 591; 2003, 1793)



NRS 159.127 - Purposes for which property of ward may be sold, leased or placed in trust.

A guardian of the estate, with prior approval of the court by order, may sell, lease or place in trust any of the property of the ward:

1. For the purpose of paying claims against the ward, the guardianship estate or the guardian of the estate.

2. For the purpose of providing for the proper care, maintenance, education and support of the ward and any person to whom the ward owes a legal duty of support.

3. For the purpose of investing the proceeds.

4. To obtain income through rentals or royalties.

5. For any other purpose that is in the best interests of the ward.

(Added to NRS by 1969, 424; A 1979, 591)



NRS 159.132 - Property of ward subject to sale.

1. Any interest of a ward in real or personal property, including interests in contracts and choses in action, may be sold pursuant to this chapter.

2. The interest of a ward in a partnership or limited-liability company may be sold as personal property, and another partner or member may be the purchaser.

(Added to NRS by 1979, 788; A 2003, 1794)



NRS 159.134 - Selling real property of ward.

1. All sales of real property of a ward must be:

(a) Reported to the court; and

(b) Confirmed by the court before the title to the real property passes to the purchaser.

2. The report and a petition for confirmation of the sale must be filed with the court not later than 30 days after the date of each sale.

3. The court shall set the date of the hearing and give notice of the hearing in the manner required pursuant to NRS 159.115 or as the court may order.

4. An interested person may file written objections to the confirmation of the sale. If such objections are filed, the court shall conduct a hearing regarding those objections during which the interested person may offer witnesses in support of the objections.

5. Before the court confirms a sale, the court must find that notice of the sale was given in the manner required pursuant to NRS 159.1425, 159.1435 and 159.144, unless the sale was exempt from notice pursuant to NRS 159.123.

(Added to NRS by 1979, 788; A 2003, 1794; 2009, 1660)



NRS 159.136 - Order requiring guardian to sell real property of estate.

If the guardian neglects or refuses to sell any real property of the estate when it is necessary or in the best interests of the ward, an interested person may petition the court for an order requiring the guardian to sell the property. The court shall set the petition for a hearing, and the petitioner shall serve notice on the guardian at least 10 days before the hearing.

(Added to NRS by 2003, 1759)



NRS 159.1365 - Application of money from sale of real property of ward that is subject to mortgage or other lien.

If real property of the estate of a ward is sold that is subject to a mortgage or other lien which is a valid claim against the estate, the money from the sale must be applied in the following order:

1. To pay the necessary expenses of the sale.

2. To satisfy the mortgage or other lien, including, without limitation, payment of interest and any other lawful costs and charges. If the mortgagee or other lienholder cannot be found, the money from the sale may be paid as ordered by the court and the mortgage or other lien shall be deemed to be satisfied.

3. To the estate of the ward, unless the court orders otherwise.

(Added to NRS by 2003, 1760)



NRS 159.1375 - Sale of real property of ward to holder of mortgage or lien on such property.

At a sale of real property that is subject to a mortgage or lien, the holder of the mortgage or lien may become the purchaser. The receipt for the amount owed to the holder from the proceeds of the sale is a payment pro tanto.

(Added to NRS by 2003, 1760)



NRS 159.138 - Sale of equity of estate in real property of ward that is subject to mortgage or lien and of property that is subject to mortgage or lien.

1. In the manner required by this chapter for the sale of like property, a guardian may sell:

(a) The equity of the estate in any real property that is subject to a mortgage or lien; and

(b) The property that is subject to the mortgage or lien.

2. If a claim has been filed upon the debt secured by the mortgage or lien, the court shall not confirm the sale unless the holder of the claim files a signed and acknowledged document which releases the estate from all liability upon the claim.

(Added to NRS by 2003, 1760)



NRS 159.1385 - Contract for sale of real property of ward authorized; limitation on commission; liability of guardian and estate.

1. A guardian may enter into a written contract with any bona fide agent, broker or multiple agents or brokers to secure a purchaser for any real property of the estate. Such a contract may grant an exclusive right to sell the property to the agent, broker or multiple agents or brokers.

2. The guardian shall provide for the payment of a commission upon the sale of the real property which:

(a) Must be paid from the proceeds of the sale;

(b) Must be fixed in an amount not to exceed:

(1) Ten percent for unimproved real property; or

(2) Seven percent for improved real property; and

(c) Must be authorized by the court by confirmation of the sale.

3. Upon confirmation of the sale by the court, the contract for the sale becomes binding and enforceable against the estate.

4. A guardian may not be held personally liable and the estate is not liable for the payment of any commission set forth in a contract entered into with an agent or broker pursuant to this section until the sale is confirmed by the court, and then is liable only for the amount set forth in the contract.

(Added to NRS by 2003, 1760)



NRS 159.1415 - Presentation of offer to purchase real property to court for confirmation; division of commission for sale of such property.

1. When an offer to purchase real property of a guardianship estate is presented to the court for confirmation:

(a) Other persons may submit higher bids to the court; and

(b) The court may confirm the highest bid.

2. Upon confirmation of a sale of real property by the court, the commission for the sale must be divided between the listing agent or broker and the agent or broker who secured the purchaser to whom the sale was confirmed, if any, in accordance with the contract with the listing agent or broker.

(Added to NRS by 2003, 1760)



NRS 159.142 - Sale of interest of ward in real property owned jointly with one or more persons.

1. If a ward owns real property jointly with one or more other persons, the interest owned by the ward may be sold to one or more joint owners of the property only if:

(a) The guardian files a petition with the court to confirm the sale pursuant to NRS 159.134; and

(b) The court confirms the sale.

2. The court shall confirm the sale only if:

(a) The net amount of the proceeds from the sale to the estate of the ward is not less than 90 percent of the fair market value of the portion of the property to be sold; and

(b) Upon confirmation, the estate of the ward will be released from all liability for any mortgage or lien on the property.

(Added to NRS by 2003, 1761)



NRS 159.1425 - Notice of sale of real property of ward: When required; manner of providing; waiver; content.

1. Except as otherwise provided in this section and except for a sale pursuant to NRS 159.123 or 159.142, a guardian may sell the real property of a ward only after notice of the sale is published in:

(a) A newspaper that is published in the county in which the property, or some portion of the property, is located; or

(b) If a newspaper is not published in that county:

(1) In a newspaper of general circulation in the county; or

(2) In such other newspaper as the court orders.

2. Except as otherwise provided in this section and except for a sale of real property pursuant to NRS 159.123 or 159.142:

(a) The notice of a public auction for the sale of real property must be published not less than three times before the date of the sale, over a period of 14 days and 7 days apart.

(b) The notice of a private sale must be published not less than three times before the date on which offers will be accepted, over a period of 14 days and 7 days apart.

3. For good cause shown, the court may order fewer publications and shorten the time of notice, but must not shorten the time of notice to less than 8 days.

4. The court may waive the requirement of publication pursuant to this section if:

(a) The guardian is the sole devisee or heir of the estate; or

(b) All devisees or heirs of the estate consent to the waiver in writing.

5. Publication for the sale of real property is not required pursuant to this section if the property to be sold is reasonably believed to have a value of $10,000 or less. In lieu of publication, the guardian shall post notice of the sale in three of the most public places in the county in which the property, or some portion of the property, is located for at least 14 days before:

(a) The date of the sale at public auction; or

(b) The date on which offers will be accepted for a private sale.

6. Any notice published or posted pursuant to this section must include, without limitation:

(a) For a public auction:

(1) A description of the real property which reasonably identifies the property to be sold; and

(2) The date, time and location of the auction.

(b) For a private sale:

(1) A description of the real property which reasonably identifies the property to be sold; and

(2) The date, time and location that offers will be accepted.

(Added to NRS by 2003, 1761; A 2009, 1661)



NRS 159.1435 - Public auction for sale of real property: Where held; postponement.

1. Except for a sale pursuant to NRS 159.123 or 159.142, a public auction for the sale of real property must be held:

(a) In the county in which the property is located or, if the real property is located in two or more counties, in either county;

(b) Between the hours of 9 a.m. and 5 p.m.; and

(c) On the date specified in the notice, unless the sale is postponed.

2. If, on or before the date and time set for the public auction, the guardian determines that the auction should be postponed:

(a) The auction may be postponed for not more than 3 months after the date first set for the auction; and

(b) Notice of the postponement must be given by a public declaration at the place first set for the sale on the date and time that was set for the sale.

(Added to NRS by 2003, 1762; A 2009, 1662)



NRS 159.144 - Sale of real property of guardianship estate at private sale: Requirements for establishing date; manner of making offers.

1. Except for the sale of real property pursuant to NRS 159.123 or 159.142, a sale of real property of a guardianship estate at a private sale:

(a) Must not occur before the date stated in the notice.

(b) Except as otherwise provided in this paragraph, must not occur sooner than 14 days after the date of the first publication or posting of the notice. For good cause shown, the court may shorten the time in which the sale may occur to not sooner than 8 days after the date of the first publication or posting of the notice. If the court so orders, the notice of the sale and the sale may be made to correspond with the court order.

(c) Must occur not later than 1 year after the date stated in the notice.

2. The offers made in a private sale:

(a) Must be in writing; and

(b) May be delivered to the place designated in the notice or to the guardian at any time:

(1) After the date of the first publication or posting of the notice; and

(2) Before the date on which the sale is to occur.

(Added to NRS by 2003, 1762; A 2009, 1662)



NRS 159.1455 - Confirmation by court of sale of real property of guardianship estate at private sale.

1. Except as otherwise provided in subsection 2, the court shall not confirm a sale of real property of a guardianship estate at a private sale unless:

(a) The court is satisfied that the amount offered represents the fair market value of the property to be sold; and

(b) Except for a sale of real property pursuant to NRS 159.123, the real property has been appraised within 1 year before the date of the sale. If the real property has not been appraised within this period, a new appraisal must be conducted pursuant to NRS 159.086 and 159.0865 at any time before the sale or confirmation by the court of the sale.

2. The court may waive the requirement of an appraisal and allow the guardian to rely on the assessed value of the real property for purposes of taxation in obtaining confirmation by the court of the sale.

(Added to NRS by 2003, 1762; A 2009, 1662)



NRS 159.146 - Hearing to confirm sale of real property: Considerations; conditions for confirmation; actions of court if sale is not confirmed; continuance; successive bids if court does not accept offer or bid.

1. At the hearing to confirm the sale of real property, the court shall:

(a) Consider whether the sale is necessary or in the best interest of the estate of the ward; and

(b) Examine the return on the investment and the evidence submitted in relation to the sale.

2. The court shall confirm the sale and order conveyances to be executed if it appears to the court that:

(a) Good reason existed for the sale;

(b) The sale was conducted in a legal and fair manner;

(c) The amount of the offer or bid is not disproportionate to the value of the property; and

(d) It is unlikely that an offer or bid would be made which exceeds the original offer or bid:

(1) By at least 5 percent if the offer or bid is less than $100,000; or

(2) By at least $5,000 if the offer or bid is $100,000 or more.

3. The court shall not confirm the sale if the conditions in this section are not satisfied.

4. If the court does not confirm the sale, the court:

(a) May order a new sale;

(b) May conduct a public auction in open court; or

(c) May accept a written offer or bid from a responsible person and confirm the sale to the person if the written offer complies with the laws of this state and exceeds the original bid:

(1) By at least 5 percent if the bid is less than $100,000; or

(2) By at least $5,000 if the bid is $100,000 or more.

5. If the court does not confirm the sale and orders a new sale:

(a) Notice must be given in the manner set forth in NRS 159.1425; and

(b) The sale must be conducted in all other respects as though no previous sale has taken place.

6. If a higher offer or bid is received by the court during the hearing to confirm the sale, the court may continue the hearing rather than accept the offer or bid as set forth in paragraph (c) of subsection 4 if the court determines that the person who made the original offer or bid was not notified of the hearing and that the person who made the original offer or bid may wish to increase his or her bid. This subsection does not grant a right to a person to have a continuance granted and may not be used as a ground to set aside an order confirming a sale.

7. Except as otherwise provided in this subsection, if a higher offer or bid is received by the court during the hearing to confirm the sale and the court does not accept that offer or bid, each successive bid must be for not less than:

(a) An additional $5,000, if the original offer is for $100,000 or more; or

(b) An additional $250 if the original offer is less than $100,000.

Upon the request of the guardian during the hearing to confirm the sale, the court may set other incremental bid amounts.

(Added to NRS by 2003, 1762; A 2013, 921)



NRS 159.1465 - Conveyance of real property of guardianship estate to purchaser upon confirmation of sale by court.

1. If the court confirms a sale of real property of a guardianship estate, the guardian shall execute a conveyance of the property to the purchaser.

2. The conveyance must include a reference to the court order confirming the sale, and a certified copy of the court order must be recorded in the office of the recorder of the county in which the property, or any portion of the property, is located.

3. A conveyance conveys all the right, title and interest of the ward in the property on the date of the sale, and if, before the date of the sale, by operation of law or otherwise, the ward has acquired any right, title or interest in the property other than or in addition to that of the ward at the time of the sale, that right, title or interest also passes by the conveyance.

(Added to NRS by 2003, 1763)



NRS 159.1475 - Sale of real property made upon credit.

1. If a sale of real property is made upon credit, the guardian shall take:

(a) The note or notes of the purchaser for the unpaid portion of the sale; and

(b) A mortgage on the property to secure the payment of the notes.

2. The mortgage may contain a provision for release of any part of the property if the court approves the provision.

(Added to NRS by 2003, 1763)



NRS 159.148 - Neglect or refusal of purchaser of real property to comply with terms of sale.

1. After confirmation of the sale of real property, if the purchaser neglects or refuses to comply with the terms of the sale, the court may set aside the order of confirmation and order the property to be resold:

(a) On motion of the guardian; and

(b) After notice is given to the purchaser.

2. If the amount realized on the resale of the property is insufficient to cover the bid and the expenses of the previous sale, the original purchaser is liable to the estate of the ward for the deficiency.

(Added to NRS by 2003, 1763)



NRS 159.1495 - Fraudulent sale of real property of ward by guardian.

A guardian who fraudulently sells any real property of a ward in a manner inconsistent with the provisions of this chapter is liable for double the value of the property sold, as liquidated damages, to be recovered in an action by or on behalf of the ward.

(Added to NRS by 2003, 1764)



NRS 159.1505 - Periods of limitation for actions to recover or set aside sale of real property.

The periods of limitation prescribed in NRS 11.260 apply to all actions:

1. For the recovery of real property sold by a guardian in accordance with the provisions of this chapter; and

2. To set aside a sale of real property.

(Added to NRS by 2003, 1764)



NRS 159.1515 - Sale of personal property of ward by guardian without notice.

1. A guardian may sell perishable property and other personal property of the ward without notice, and title to the property passes without confirmation by the court if the property:

(a) Will depreciate in value if not disposed of promptly; or

(b) Will incur loss or expense by being kept.

2. The guardian is responsible for the actual value of the personal property unless the guardian obtains confirmation by the court of the sale.

(Added to NRS by 2003, 1764)



NRS 159.152 - Sale of security of ward by guardian.

A guardian may sell any security of the ward if:

1. The guardian petitions the court for confirmation of the sale;

2. The clerk sets the date of the hearing;

3. The guardian gives notice in the manner required pursuant to NRS 159.034 unless, for good cause shown, the court shortens the period within which notice must be given or dispenses with notice; and

4. The court confirms the sale.

(Added to NRS by 2003, 1764)



NRS 159.1535 - Notice of sale of personal property of ward: When required; manner of providing content.

1. Except as otherwise provided in NRS 159.1515 and 159.152, a guardian may sell the personal property of the ward only after notice of the sale is published in:

(a) A newspaper that is published in the county in which the property, or some portion of the property, is located; or

(b) If a newspaper is not published in that county:

(1) In a newspaper of general circulation in the county; or

(2) In such other newspaper as the court orders.

2. Except as otherwise provided in this section:

(a) The notice of a public sale must be published not less than three times before the date of the sale, over a period of 14 days and 7 days apart.

(b) The notice of a private sale must be published not less than three times before the date on which offers will be accepted, over a period of 14 days and 7 days apart.

3. For good cause shown, the court may order fewer publications and shorten the time of notice, but must not shorten the time of notice to less than 8 days.

4. The notice must include, without limitation:

(a) For a public sale:

(1) A description of the personal property to be sold; and

(2) The date, time and location of the sale.

(b) For a private sale:

(1) A description of the personal property to be sold; and

(2) The date, time and location that offers will be accepted.

(c) For a sale on an appropriate auction website on the Internet:

(1) A description of the personal property to be sold;

(2) The date the personal property will be listed; and

(3) The Internet address of the website on which the sale will be posted.

(Added to NRS by 2003, 1764; A 2009, 1663)



NRS 159.154 - Place and manner of sale of personal property of ward.

1. The guardian may sell the personal property of a ward by public sale at:

(a) The residence of the ward; or

(b) Any other location designated by the guardian.

2. The guardian may sell the personal property by public sale only if the property is made available for inspection at the time of the sale or photographs of the personal property are posted on an appropriate auction website on the Internet.

3. Personal property may be sold at a public or private sale for cash or upon credit.

(Added to NRS by 2003, 1765; A 2009, 1663)



NRS 159.156 - Sale of interest in partnership, interest in personal property pledged to ward and choses in action of estate of ward.

The following interests of the estate of the ward may be sold in the same manner as other personal property:

1. An interest in a partnership;

2. An interest in personal property that has been pledged to the ward; and

3. Choses in action.

(Added to NRS by 2003, 1765)



NRS 159.157 - Lease of property of ward.

A guardian of the estate may lease any real property of the ward or any interest in real property:

1. Without securing prior court approval, where the tenancy is from month to month or for a term not to exceed 1 year and the reasonable fixed rental for the property or the ward s proportionate interest in such rental does not exceed $250 per month.

2. With prior approval of the court by order, for such period of time as may be authorized by the court, not exceeding any time limitation prescribed by law, and upon such terms and conditions as the court may approve. Such lease may extend beyond the period of minority of a minor ward.

(Added to NRS by 1969, 428)



NRS 159.159 - Contract with broker to secure lessee.

The court may authorize the guardian to enter into a written contract with one or more licensed real estate brokers to secure a lessee of the ward s property, which contract may provide for the payment of a commission, not exceeding 5 percent of the fixed rental for the first 2 years, to be paid out of the proceeds of any such lease.

(Added to NRS by 1969, 428)



NRS 159.161 - Petition for approval of lease: Content; conditions for approval.

1. Petitions to secure court approval of any lease:

(a) Must include the parcel number assigned to the property to be leased and the physical address of the property, if any; and

(b) Must set forth the proposed fixed rental, the duration of the lease and a brief description of the duties of the proposed lessor and lessee.

2. Upon the hearing of a petition pursuant to subsection 1, if the court is satisfied that the lease is for the best interests of the ward and the estate of the ward, the court shall enter an order authorizing the guardian to enter into the lease.

(Added to NRS by 1969, 428; A 2003, 1794)



NRS 159.163 - Agreement for rental or bailment of personal property.

A guardian of the estate, with prior approval of the court by order, may enter into agreements providing for the rental or bailment of the ward s personal property. All proceedings to obtain such a court order shall be the same as required for the lease of real property.

(Added to NRS by 1969, 428)



NRS 159.165 - Lease of mining claim or mineral rights; option to purchase.

1. If the property to be leased consists of mining claims, an interest in the mining claims, property worked as a mine or lands containing oil, gas, steam, gravel or any minerals, the court may authorize the guardian to enter into a lease which provides for payment by the lessee of a royalty, in money or in kind, in lieu of a fixed rental. The court may also authorize the guardian to enter into a lease which provides for a pooling agreement or authorizes the lessee to enter into pooling or other cooperative agreements with lessees, operators or owners of other lands and minerals for the purpose of bringing about the cooperative development and operation of any mine, oil field or other unit of which the ward s property is a part.

2. If the proposed lease contains an option to purchase, and the property to be sold under the option consists of mining claims, property worked as a mine, or interests in oil, gas, steam, gravel or any mineral, which has a speculative or undefined market value, the court may authorize the guardian to enter into such a lease and sales agreement or give an option to purchase without requiring the property to be sold at public auction or by private sale in the manner required by this chapter for sales of other real property.

3. If the petition filed pursuant to this section requests authority to enter into a lease with an option to purchase, in addition to the notice required by NRS 159.034, the guardian shall publish a copy of the notice at least twice, the first publication to be at least 10 days prior to the date set for the hearing and the second publication to be not earlier than 7 days after the date of the first publication. The notice must be published in:

(a) A newspaper that is published in the county where the property is located; or

(b) If no newspaper is published in the county where the property is located, a newspaper of general circulation in that county which is designated by the court.

(Added to NRS by 1969, 429; A 2003, 1794)



NRS 159.1653 - Petition to enter into agreement; setting date of hearing; notice.

1. To enter into an agreement to sell or to give an option to purchase a mining claim or real property worked as a mine which belongs to the estate of the ward, the guardian or an interested person shall file a petition with the court that:

(a) Describes the property or claim;

(b) States the terms and general conditions of the agreement;

(c) Shows any advantage that may accrue to the estate of the ward from entering into the agreement; and

(d) Requests confirmation by the court of the agreement.

2. The court shall set the date of the hearing on the petition.

3. The petitioner shall give notice in the manner provided in NRS 159.034.

(Added to NRS by 2003, 1765)



NRS 159.1657 - Hearing on petition; court order; recording of court order.

1. At the time appointed and if the court finds that due notice of the hearing concerning an agreement has been given, the court shall hear a petition filed pursuant to NRS 159.1653 and any objection to the petition that is filed or presented.

2. After the hearing, if the court is satisfied that the agreement will be to the advantage of the estate of the ward, the court:

(a) Shall order the guardian to enter into the agreement; and

(b) May prescribe in the order the terms and conditions of the agreement.

3. A certified copy of the court order must be recorded in the office of the county recorder of each county in which the property affected by the agreement, or any portion of the property, is located.

(Added to NRS by 2003, 1765)



NRS 159.166 - Bond and actions required upon court order to enter into agreement.

1. If the court orders the guardian to enter into the agreement pursuant to NRS 159.1657, the court shall order the guardian to provide an additional bond and specify the amount of the bond in the court order.

2. The guardian is not entitled to receive any of the proceeds from the agreement until the guardian provides the bond and the court approves the bond.

3. When the court order is entered, the guardian shall execute, acknowledge and deliver an agreement which:

(a) Contains the conditions specified in the court order;

(b) States that the agreement or option is approved by court order; and

(c) Provides the date of the court order.

(Added to NRS by 2003, 1765)



NRS 159.1663 - Neglect or refusal of purchaser of mining claim or of option holder to comply with terms of agreement.

1. If the purchaser or option holder neglects or refuses to comply with the terms of the agreement approved by the court pursuant to NRS 159.1657, the guardian may petition the court to cancel the agreement. The court shall cancel the agreement after notice is given to the purchaser or option holder.

2. The cancellation of an agreement pursuant to this section does not affect any liability created by the agreement.

(Added to NRS by 2003, 1766)



NRS 159.1667 - Petition for confirmation of proceedings concerning agreement: When required; notice; hearing.

1. If the purchaser or option holder complies with the terms of an agreement approved by the court pursuant to NRS 159.1657 and has made all payments according to the terms of the agreement, the guardian shall:

(a) Make a return to the court of the proceedings; and

(b) Petition the court for confirmation of the proceedings.

2. Notice must be given to the purchaser or option holder regarding the petition for confirmation.

3. The court:

(a) Shall hold a hearing regarding the petition for confirmation; and

(b) May order or deny confirmation of the proceedings and execution of the conveyances in the same manner and with the same effect as when the court orders or denies a confirmation of a sale of real property.

(Added to NRS by 2003, 1766)



NRS 159.167 - Special sale of property of ward or surrender of interest therein.

1. A guardian of the estate, with prior approval of the court, may accept an offer for the purchase of the interest or estate of the ward, in real or personal property or both real and personal property, where it appears from the petition and the court determines that:

(a) The interest or estate of the ward in such property is an interest in a partnership, joint venture or closely held corporation, in which the offeror or offerors own the remaining interests in the partnership, joint venture or closely held corporation, or are offering to purchase such remaining interests.

(b) The interest or estate of the ward in such property is an undivided interest in property in which the offeror or offerors own the remaining interests in such property or are offering to purchase such remaining interests.

(c) The interest or estate of the ward to be sold or granted is an easement in or creates a servitude upon the ward s property.

2. A guardian of the estate, with prior approval of the court, may accept an offer to surrender the interest or estate of the ward in real or personal property or both real and personal property, where it appears from the petition and the court determines that:

(a) The interest or estate of the ward is contingent or dubious.

(b) The interest or estate of the ward in such property is a servitude upon the property of another.

(Added to NRS by 1969, 429)



NRS 159.169 - Advice, instructions and approval of acts of guardian.

1. A guardian of the estate may petition the court for advice and instructions in any matter concerning:

(a) The administration of the ward s estate;

(b) The priority of paying claims;

(c) The propriety of making any proposed disbursement of funds;

(d) Elections for or on behalf of the ward to take under the will of a deceased spouse;

(e) Exercising for or on behalf of the ward:

(1) Any options or other rights under any policy of insurance or annuity; and

(2) The right to take under a will, trust or other devise;

(f) The propriety of exercising any right exercisable by owners of property; and

(g) Matters of a similar nature.

2. Any act done by a guardian of the estate after securing court approval or instructions with reference to the matters set forth in subsection 1 is binding upon the ward or those claiming through the ward, and the guardian is not personally liable for performing any such act.

3. If any interested person may be adversely affected by the proposed act of the guardian, the court shall direct the issuance of a citation to that interested person, to be served upon the person at least 20 days before the hearing on the petition. The citation must be served in the same manner that summons is served in a civil action and must direct the interested person to appear and show cause why the proposed act of the guardian should not be authorized or approved. All interested persons so served are bound by the order of the court which is final and conclusive, subject to any right of appeal.

(Added to NRS by 1969, 430; A 1979, 591; 2003, 1795)



NRS 159.171 - Executing and recording legal documents.

1. A guardian of the estate shall record a certified copy of any court order authorizing the sale, mortgage, lease, surrender or conveyance of real property in the office of the county recorder of the county in which any portion of the land is located.

2. To carry out effectively any transaction affecting the ward s property as authorized by this chapter, the court may authorize the guardian to execute any promissory note, mortgage, deed of trust, deed, lease, security agreement or other legal document or instrument which is reasonably necessary to carry out such transaction.

(Added to NRS by 1969, 430)



NRS 159.173 - Transfer of property of ward not ademption.

If a guardian of the estate sells or transfers any real or personal property that is specifically devised or bequeathed by the ward or which is held by the ward as a joint tenancy, designated as being held by the ward in trust for another person or held by the ward as a revocable trust and the ward was competent to make a will or create the interest at the time the will or interest was created, but was not competent to make a will or create the interest at the time of the sale or transfer and never executed a valid later will or changed the manner in which the ward held the interest, the devisee, beneficiary or legatee may elect to take the proceeds of the sale or other transfer of the interest, specific devise or bequest.

(Added to NRS by 1969, 430; A 2003, 1796)



NRS 159.175 - Exchange or partition of property of ward.

1. A guardian of the estate, with prior approval of the court by order, where it appears from the petition and the court determines that the best interests of the ward are served by such action, may:

(a) Accept an offer to exchange all or any interest of the ward in real or personal property or both real and personal property for real or personal property or both real and personal property of another, and pay or receive any cash or other consideration to equalize the values on such exchange; or

(b) Effect a voluntary partition of real or personal property or both real and personal property in which the ward owns an undivided interest.

2. Upon hearing the petition, the court shall inquire into the value of the property to be exchanged or partitioned, the rental or income therefrom, and the use for which the property is best suited.

(Added to NRS by 1969, 430)



NRS 159.176 - Review of guardianship by court.

Every guardianship established pursuant to this chapter must be reviewed by the court annually.

(Added to NRS by 1981, 1933; A 2003, 594)



NRS 159.177 - Time for filing account.

A guardian of the estate or special guardian who is authorized to manage the ward s property shall make and file a verified account in the guardianship proceeding:

1. Annually, not later than 60 days after the anniversary date of the appointment of the guardian, unless the court orders such an account to be made and filed at a different interval upon a showing of good cause and with the appropriate protection of the interests of the ward.

2. Upon filing a petition to resign and before the resignation is accepted by the court.

3. Within 30 days after the date of his or her removal, unless the court authorizes a longer period.

4. Within 90 days after the date of termination of the guardianship or the death of the ward, unless the court authorizes a longer period.

5. At any other time as required by law or as the court may order.

(Added to NRS by 1969, 431; A 1981, 1937; 2003, 1796)



NRS 159.179 - Contents of account; retention of receipts or vouchers for all expenditures; proving payment when receipt or voucher is lost.

1. An account made and filed by a guardian of the estate or special guardian who is authorized to manage the ward s property must include, without limitation, the following information:

(a) The period covered by the account.

(b) All cash receipts and disbursements during the period covered by the account.

(c) All claims filed and the action taken regarding the account.

(d) Any changes in the ward s property due to sales, exchanges, investments, acquisitions, gifts, mortgages or other transactions which have increased, decreased or altered the ward s property holdings as reported in the original inventory or the preceding account.

(e) Any other information the guardian considers necessary to show the condition of the affairs of the ward.

2. If the account is for the estates of two or more wards, it must show the interest of each ward in the receipts, disbursements and property.

3. Receipts or vouchers for all expenditures must be retained by the guardian for examination by the court or an interested person. Unless ordered by the court, the guardian is not required to file such receipts or vouchers with the court.

4. On the court s own motion or on ex parte application by an interested person which demonstrates good cause, the court may:

(a) Order production of the receipts or vouchers that support the account; and

(b) Examine or audit the receipts or vouchers that support the account.

5. If a receipt or voucher is lost or for good reason cannot be produced on settlement of an account, payment may be proved by the oath of at least one competent witness. The guardian must be allowed expenditures if it is proven that:

(a) The receipt or voucher for any disbursement has been lost or destroyed so that it is impossible to obtain a duplicate of the receipt or voucher; and

(b) Expenses were paid in good faith and were valid charges against the estate.

(Added to NRS by 1969, 431; A 1981, 1937; 1999, 2365; 2003, 1796)



NRS 159.181 - Hearing of account.

1. Any interested person may appear at the hearing and object to the account or file written objections to the account prior to the hearing.

2. If there are no objections to the account or if the court overrules any objections, the court may enter an order allowing and confirming the account.

3. Except as otherwise provided in this subsection, the order settling and allowing the account is a final order and is conclusive against all persons interested in the guardianship proceeding, including, without limitation, heirs and assigns. The order is not final against a ward who requests an examination of any account after the ward s legal disability is removed.

4. If the court finds that an interested person who objected to the account did not object in good faith or in furtherance of the best interests of the ward, the court may order the interested person to pay to the estate of the ward all or part of the expenses associated with the objection.

(Added to NRS by 1969, 431; A 2003, 1797)



NRS 159.183 - Compensation and expenses of guardian.

1. Subject to the discretion and approval of the court and except as otherwise provided in subsection 4, a guardian must be allowed:

(a) Reasonable compensation for the guardian s services;

(b) Necessary and reasonable expenses incurred in exercising the authority and performing the duties of a guardian; and

(c) Reasonable expenses incurred in retaining accountants, attorneys, appraisers or other professional services.

2. Reasonable compensation and services must be based upon similar services performed for persons who are not under a legal disability. In determining whether compensation is reasonable, the court may consider:

(a) The nature of the guardianship;

(b) The type, duration and complexity of the services required; and

(c) Any other relevant factors.

3. In the absence of an order of the court pursuant to this chapter shifting the responsibility of the payment of compensation and expenses, the payment of compensation and expenses must be paid from the estate of the ward. In evaluating the ability of a ward to pay such compensation and expenses, the court may consider:

(a) The nature, extent and liquidity of the ward s assets;

(b) The disposable net income of the ward;

(c) Any foreseeable expenses; and

(d) Any other factors that are relevant to the duties of the guardian pursuant to NRS 159.079 or 159.083.

4. A private professional guardian is not allowed compensation or expenses for services incurred by the private professional guardian as a result of a petition to have him or her removed as guardian if the court removes the private professional guardian pursuant to the provisions of paragraph (b), (d), (e), (f) or (h) of subsection 1 of NRS 159.185.

(Added to NRS by 1969, 431; A 2003, 1797; 2005, 818; 2011, 999)



NRS 159.184 - Accounting by certain care providers.

If a ward resides with a care provider that is an institution or facility, the care provider shall furnish to the guardian an itemized accounting of all financial activity pertaining to the ward:

1. On a quarterly basis; and

2. At any other time, upon the request of the guardian.

(Added to NRS by 2009, 1640)



NRS 159.185 - Conditions for removal.

1. The court may remove a guardian if the court determines that:

(a) The guardian has become mentally incompetent, unsuitable or otherwise incapable of exercising the authority and performing the duties of a guardian as provided by law;

(b) The guardian is no longer qualified to act as a guardian pursuant to NRS 159.059;

(c) The guardian has filed for bankruptcy within the previous 5 years;

(d) The guardian of the estate has mismanaged the estate of the ward;

(e) The guardian has negligently failed to perform any duty as provided by law or by any order of the court and:

(1) The negligence resulted in injury to the ward or the estate of the ward; or

(2) There was a substantial likelihood that the negligence would result in injury to the ward or the estate of the ward;

(f) The guardian has intentionally failed to perform any duty as provided by law or by any lawful order of the court, regardless of injury;

(g) The best interests of the ward will be served by the appointment of another person as guardian; or

(h) The guardian is a private professional guardian who is no longer qualified as a private professional guardian pursuant to NRS 159.0595.

2. A guardian may not be removed if the sole reason for removal is the lack of money to pay the compensation and expenses of the guardian.

(Added to NRS by 1969, 432; A 2003, 1798; 2005, 819; 2011, 999)



NRS 159.1852 - Duty of guardian to notify court if no longer qualified to serve as guardian; appointment of successor guardian.

A guardian who, after appointment:

1. Is convicted of a gross misdemeanor or felony in any state;

2. Files for or receives protection as an individual or as a principal of any entity under the federal bankruptcy laws;

3. Has a driver s license suspended, revoked or cancelled for nonpayment of child support;

4. Is suspended for misconduct or disbarred from:

(a) The practice of law;

(b) The practice of accounting; or

(c) Any other profession which:

(1) Involves or may involve the management or sale of money, investments, securities or real property; or

(2) Requires licensure in this State or any other state; or

5. Has a judgment entered against him or her for misappropriation of funds or assets from any person or entity in any state,

shall immediately inform the court of the circumstances of those events. The court may remove the guardian and appoint a successor guardian, unless the court finds that it is in the best interest of the ward to allow the guardian to continue in his or her appointment.

(Added to NRS by 2013, 904)



NRS 159.1853 - Petition for removal.

1. The following persons may petition the court to have a guardian removed:

(a) The ward;

(b) The spouse of the ward;

(c) Any relative who is within the second degree of consanguinity to the ward;

(d) A public guardian; or

(e) Any other interested person.

2. The petition must:

(a) State with particularity the reasons for removing the guardian; and

(b) Show cause for the removal.

3. If the court denies the petition for removal, the petitioner shall not file a subsequent petition unless a material change of circumstances warrants a subsequent petition.

4. If the court finds that the petitioner did not file a petition for removal in good faith or in furtherance of the best interests of the ward, the court may:

(a) Disallow the petitioner from petitioning the court for attorney s fees from the estate of the ward; and

(b) Impose sanctions on the petitioner in an amount sufficient to reimburse the estate of the ward for all or part of the expenses incurred by the estate of the ward in responding to the petition and for any other pecuniary losses which are associated with the petition.

(Added to NRS by 2003, 1766)



NRS 159.1855 - Issuance and service of citation concerning filing of petition for removal; actions of court if ward or estate may suffer loss or injury during time required for service.

1. If a petition to have a guardian removed is filed with the court, the court shall issue and serve a citation on the guardian and on all other interested persons.

2. The citation must require the guardian to appear and show cause why the court should not remove the guardian.

3. If it appears that the ward or estate may suffer loss or injury during the time required for service of the citation on the guardian, on the court s own motion or on petition, the court may:

(a) Suspend the powers of the guardian by issuing a 30-day temporary restraining order or an injunction;

(b) Compel the guardian to surrender the ward to a temporary guardian for not more than 30 days; and

(c) Compel the guardian to surrender the assets of the estate to a temporary guardian or to the public guardian until the date set for the hearing.

(Added to NRS by 2003, 1766)



NRS 159.1857 - Actions of court when petition to remove guardian is deemed sufficient and guardian fails to appear.

If a petition to remove a guardian is deemed sufficient and the guardian fails to appear before the court, the court may:

1. Hold the guardian in contempt of court.

2. Require the guardian to appear at a date and time set by the court.

3. Issue a bench warrant for the arrest and appearance of the guardian.

4. Find that the guardian caused harm to the ward or the estate of the ward and issue an order accordingly.

(Added to NRS by 2003, 1767)



NRS 159.186 - Additional limitation governing removal of guardian of minor; considerations for court in determining best interests of minor; removal of guardian of minor.

1. Notwithstanding any other provision of law, if a guardian is appointed for a minor, except as otherwise provided in subsection 3, the court shall not remove the guardian or appoint another person as guardian unless the court finds that removal of the guardian or appointment of another person as guardian is in the best interests of the minor.

2. For the purposes of this section in determining the best interests of the minor, the court shall consider, without limitation:

(a) The ability of the present guardian to provide for the basic needs of the minor, including, without limitation, food, shelter, clothing and medical care;

(b) The safety of the home in which the minor is residing;

(c) The length of time that the minor has been in the care of the present guardian;

(d) The current well being of the minor, including whether the minor is prospering in the environment being provided by the present guardian;

(e) The emotional bond existing between the present guardian and the minor;

(f) If the person petitioning the court to replace the present guardian was previously removed from the care, custody or guardianship of the minor:

(1) The level of participation before the petition was filed by the petitioner in the welfare of the minor; and

(2) If applicable, whether the petitioner has received instruction in parenting, participated in a program of rehabilitation or undergone counseling for any problem or conduct that the court, in appointing the present guardian, considered as an indication of the previous unfitness of the petitioner; and

(g) The mental and physical health of the present guardian.

3. The court may remove the guardian of a minor or appoint another person as guardian if the guardian files a petition to resign his or her position as guardian.

(Added to NRS by 1997, 1343; A 1999, 143)



NRS 159.187 - Successor guardians.

1. When a guardian dies or is removed by order of the court, the court, upon the court s own motion or upon a petition filed by any interested person, may appoint another guardian in the same manner and subject to the same requirements as are provided by law for an original appointment of a guardian.

2. If a guardian of the person is appointed for a ward pursuant to this section, the ward must be served with the petition. If the ward does not object to the appointment, the ward is not required to attend the hearing.

(Added to NRS by 1969, 432; A 2003, 1798)



NRS 159.1873 - Petition tendering resignation.

1. A guardian of the person, of the estate, or of the person and the estate, may file with the court a petition tendering the resignation of the guardian.

2. If the guardian files a petition to resign, the court shall serve notice upon any person entitled to notice pursuant to NRS 159.047.

(Added to NRS by 2003, 1767)



NRS 159.1875 - Approval of resignation of guardian of person.

1. Before the court approves the resignation of a guardian of the person and discharges the guardian, the court shall appoint a successor guardian.

2. If a ward has more than one guardian, the court may approve the resignation of one of the guardians if the remaining guardian or guardians are qualified to act alone.

(Added to NRS by 2003, 1767)



NRS 159.1877 - Resignation of guardian of estate: Accounting required before approval; sanctions for failure to file accounting; acceptance when estate has more than one guardian; court order.

1. Before the court approves the resignation of a guardian of the estate and discharges the guardian, the court shall require the guardian to submit, on the date set for the hearing, an accounting of the estate through the end of the term.

2. If the guardian fails to file such an accounting, the court may impose sanctions upon the guardian.

3. If an estate has more than one guardian, the court may accept the resignation of one of the guardians if the remaining guardian or guardians are qualified to act alone. The court may waive the requirement of filing the accounting if the remaining guardian or guardians are:

(a) Required to file the annual accounting, if applicable; and

(b) Responsible for any discrepancies in the accounting.

4. Upon approval of the accounting, if any is required, and appointment of a successor guardian, the court may approve the resignation of a guardian and order the discharge of his or her duties.

(Added to NRS by 2003, 1767)



NRS 159.1905 - Petition for termination or modification; appointment of attorney to represent ward; burden of proof; issuance of citation; penalties for not filing petition in good faith.

1. A ward, the guardian or another person may petition the court for the termination or modification of a guardianship. The petition must state or contain:

(a) The name and address of the petitioner.

(b) The relationship of the petitioner to the ward.

(c) The name, age and address of the ward, if the ward is not the petitioner, or the date of death of the ward if the ward is deceased.

(d) The name and address of the guardian, if the guardian is not the petitioner.

(e) The reason for termination or modification.

(f) Whether the termination or modification is sought for a guardianship of the person, of the estate, or of the person and estate.

(g) A general description and the value of the remaining property of the ward and the proposed disposition of that property.

2. Upon the filing of the petition, the court may appoint an attorney to represent the ward if:

(a) The ward is unable to retain an attorney; and

(b) The court determines that the appointment is necessary to protect the interests of the ward.

3. The petitioner has the burden of proof to show by clear and convincing evidence that the termination or modification of the guardianship of the person, of the estate, or of the person and estate is in the best interests of the ward.

4. The court shall issue a citation to the guardian and all interested persons requiring them to appear and show cause why termination or modification of the guardianship should not be granted.

5. If the court finds that the petitioner did not file a petition for termination or modification in good faith or in furtherance of the best interests of the ward, the court may:

(a) Disallow the petitioner from petitioning the court for attorney s fees from the estate of the ward; and

(b) Impose sanctions on the petitioner in an amount sufficient to reimburse the estate of the ward for all or part of the expenses and for any other pecuniary losses which are incurred by the estate of the ward and associated with the petition.

(Added to NRS by 1981, 1933; A 1999, 1401; 2003, 1798)



NRS 159.191 - Termination of guardianship of person, estate or person and estate; procedure upon death of ward.

1. A guardianship of the person is terminated:

(a) By the death of the ward;

(b) Upon the ward s change of domicile to a place outside this state and the transfer of jurisdiction to the court having jurisdiction in the new domicile;

(c) Upon order of the court, if the court determines that the guardianship no longer is necessary; or

(d) If the ward is a minor:

(1) On the date on which the ward reaches 18 years of age; or

(2) On the date on which the ward graduates from high school or becomes 19 years of age, whichever occurs sooner, if:

(I) The ward will be older than 18 years of age upon graduation from high school; and

(II) The ward and the guardian consent to continue the guardianship and the consent is filed with the court at least 14 days before the date on which the ward will become 18 years of age.

2. A guardianship of the estate is terminated:

(a) If the court removes the guardian or accepts the resignation of the guardian and does not appoint a successor guardian;

(b) If the court determines that the guardianship is not necessary and orders the guardianship terminated; or

(c) By the death of the ward, subject to the provisions of NRS 159.193.

3. If the guardianship is of the person and estate, the court may order the guardianship terminated as to the person, the estate, or the person and estate.

4. The guardian shall notify the court, all interested parties, the trustee, and the named executor or appointed personal representative of the estate of the ward of the death of the ward within 30 days after the death.

5. Immediately upon the death of the ward:

(a) The guardian of the estate shall have no authority to act for the ward except to wind up the affairs of the guardianship pursuant to NRS 159.193, and to distribute the property of the ward as provided in NRS 159.195 and 159.197; and

(b) No person has standing to file a petition pursuant to NRS 159.078.

(Added to NRS by 1969, 432; A 1999, 1401; 2003, 1799; 2013, 922)



NRS 159.192 - Termination of temporary guardianship.

1. If a temporary guardianship is terminated and a petition for a general or special guardianship has not been filed:

(a) The temporary guardian shall immediately turn over all of the ward s property to the ward; or

(b) If the temporary guardian is awaiting certification from the appropriate authority acknowledging that the guardian has no further liability for taxes on the estate, the temporary guardian shall seek approval from the court to maintain possession of all or a portion of the ward s property.

2. If a temporary guardianship is terminated and a petition for general or special guardianship has been filed, the temporary guardian of the estate may:

(a) Continue possessing the ward s property; and

(b) Perform the duties of guardian for not more than 90 days after the temporary guardianship is terminated or until the court appoints another temporary, general or special guardian.

3. If the death of a ward causes the termination of a temporary guardianship before the hearing on a general or special guardianship:

(a) The temporary guardian of the estate may:

(1) Continue possessing the ward s property; and

(2) Except as otherwise provided in this paragraph, perform the duties of guardian for not more than 90 days after the date of the termination of the temporary guardianship or until the court appoints a personal representative of the estate, if any. If the temporary guardian is awaiting certification from the appropriate authority acknowledging that the guardian has no further liability for taxes on the estate and it will take longer than 90 days after the date of the termination of the temporary guardianship to receive such certification, the temporary guardian must seek approval from the court to maintain possession of all or a portion of the ward s property until certification is received.

(b) If no personal representative has been appointed pursuant to chapter 138 or 139 of NRS, the temporary guardian shall pay all of the final expenses and outstanding debts of the ward to the extent possible using the assets in the possession of the temporary guardian.

(Added to NRS by 2003, 1767)



NRS 159.193 - Winding up affairs.

1. The guardian of the estate is entitled to retain possession of the ward s property already in the control of the guardian and is authorized to perform the duties of the guardian to wind up the affairs of the guardianship:

(a) Except as otherwise provided in paragraph (b), (c) or (d), for not more than 180 days or a period that is reasonable and necessary as determined by the court after the termination of the guardianship;

(b) Except as otherwise provided in paragraph (d), for not more than 90 days after the date of the appointment of a personal representative of the estate of a deceased ward;

(c) Except as otherwise provided in paragraph (d), for not more than 90 days after the date of the appointment of a successor trustee of a trust of the deceased ward and upon request by the trustee; or

(d) Upon approval of the court, for more than 180 days or 90 days, as applicable, if the guardian is awaiting certification from the appropriate authority acknowledging that the guardian has no further liability for taxes on the estate.

2. To wind up the affairs of the guardianship, the guardian shall:

(a) Pay all expenses of administration of the guardianship estate, including those incurred in winding up the affairs of the guardianship.

(b) Complete the performance of any contractual obligations incurred by the guardianship estate.

(c) With prior approval of the court, continue any activity that:

(1) The guardian believes is appropriate and necessary; or

(2) Was commenced before the termination of the guardianship.

(d) If the guardianship is terminated for a reason other than the death of the ward, examine and allow and pay, or reject, all claims presented to the guardian prior to the termination of the guardianship for obligations incurred prior to the termination.

3. If the assets are transferred to a personal representative or a successor trustee as provided for in paragraphs (b) and (c) of subsection 1, the court may authorize the guardian to retain sufficient assets to pay any anticipated expenses and taxes of the guardianship estate.

(Added to NRS by 1969, 432; A 2003, 1800; 2007, 2034; 2013, 922)



NRS 159.195 - Disposition of claims of creditor after termination of guardianship by death of ward.

1. If the guardianship is terminated by reason of the death of the ward:

(a) Except as otherwise provided in NRS 159.197, the guardian shall report to the personal representative claims which are presented to the guardian, or which have been presented to the guardian but have not been paid, except those incurred in paying the expenses of administration of the guardianship estate and in winding up the affairs of the guardianship estate.

(b) Claims which have been allowed by the guardian, but not paid, shall be paid by the personal representative in the course of probate in the priority provided by law for payment of claims against a decedent, and shall have the same effect and priority as a judgment against a decedent.

(c) Claims which have been presented and not allowed or rejected shall be acted upon by the personal representative in the same manner as other claims against a decedent.

2. The personal representative shall be substituted as the party in interest for the guardian in any action commenced or which may be commenced by the creditor pursuant to NRS 159.107, including summary determination, on any claim rejected by the guardian.

(Added to NRS by 1969, 433; A 2003, 1800)



NRS 159.197 - Delivery of physical possession of property of ward; petition to modify title to such property; handling property of deceased ward.

1. After the winding up of the affairs of the guardianship, the guardian shall deliver physical possession of all of the ward s property to the ward, the personal representative or the successor guardian, as the case may be, and obtain a receipt of the delivery of the property.

2. Before the guardian delivers physical possession of the ward s property to the personal representative and upon sufficient evidence of prior title, the guardian may petition the court to have the title to the property modified, on a pro rata basis, to reflect the manner in which title was held before the guardianship was established so that the property is distributed to the intended beneficiary or former joint owner of the property.

3. If the guardianship has terminated by reason of the death of the ward, the court, by order, may authorize the guardian to handle the deceased ward s property in the same manner as authorized by NRS 146.070 or 146.080, if the gross value of the property, less encumbrances, and less fees, costs and expenses that are approved by the court, remaining in the hands of the guardian does not exceed the amount authorized pursuant to NRS 146.070 or 146.080.

(Added to NRS by 1969, 433; A 1971, 157; 1973, 432; 1975, 1780; 1979, 479; 1983, 196; 1997, 1495; 2003, 1801, 2514)



NRS 159.199 - Discharge of guardian; exoneration of bond; order of discharge.

1. Upon the filing of receipts and vouchers showing compliance with the orders of the court in winding up the affairs of the guardianship, the court shall enter an order discharging the guardian and exonerating the bond of the guardian.

2. A guardian is not relieved of liability for his or her term as guardian until an order of discharge is entered and filed with the court.

(Added to NRS by 1969, 433; A 2003, 1801)



NRS 159.19905 - Time period for which certain records are required to be maintained.

A guardian shall maintain all records and documents for each ward whom the guardian has authority over for a period of not less than 7 years after the court terminates the guardianship and shall maintain all financial records related to the guardianship for a period of not less than 7 years after the date of the last financial transaction.

(Added to NRS by 2009, 1639)



NRS 159.1991 - Short title.

NRS 159.1991 to 159.2029, inclusive, may be cited as the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act.

(Added to NRS by 2009, 1640)



NRS 159.1993 - International application of Act.

A court of this State may treat a foreign country as if it were a state for the purpose of applying NRS 159.1991 to 159.2029, inclusive.

(Added to NRS by 2009, 1640)



NRS 159.1994 - Communication with other courts.

1. A court of this State may communicate with a court of another state concerning a proceeding arising under NRS 159.1991 to 159.2029, inclusive. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection 2, the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

2. Courts may communicate concerning schedules, calendars, court records and other administrative matters without making a record.

(Added to NRS by 2009, 1640)



NRS 159.1995 - Cooperation with other courts.

1. In a guardianship proceeding in this State, a court of this State may request the appropriate court of another state to do any of the following:

(a) Hold an evidentiary hearing;

(b) Order a person in that state to produce evidence or give testimony pursuant to the procedures of that state;

(c) Order that an evaluation or assessment be made of the ward;

(d) Order any appropriate investigation of a person involved in a proceeding;

(e) Forward to the court of this State a certified copy of the transcript or other record of a hearing under paragraph (a) or any other proceeding, any evidence otherwise produced under paragraph (b), and any evaluation or assessment prepared in compliance with an order under paragraph (c) or (d);

(f) Issue any order necessary to ensure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the proposed ward, the ward or the incompetent; and

(g) Issue an order authorizing the release of medical, financial, criminal or other relevant information in that state relating to the ward or proposed ward, including protected health information as defined in 45 C.F.R. 160.103.

2. If a court of another state in which a guardianship or conservatorship proceeding is pending requests assistance of the kind provided in subsection 1, a court of this State has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

(Added to NRS by 2009, 1640)



NRS 159.1997 - Taking testimony in another state.

1. In a guardianship proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this State for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

2. In a guardianship proceeding, a court of this State may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this State shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

3. Documentary evidence transmitted from a court of another state to a court of this State by technological means that do not produce an original writing may not be excluded from evidence on an objection based on NRS 52.235.

(Added to NRS by 2009, 1640)



NRS 159.1998 - General provisions governing jurisdiction and special jurisdiction.

1. A court of this State has jurisdiction to appoint a guardian if:

(a) This State is the proposed ward s home state;

(b) The proposed ward holds property within this State and a court of the proposed ward s home state has declined to exercise jurisdiction because this State is a more appropriate forum;

(c) The proposed ward has a significant connection with this State and a court of the proposed ward s home state has declined to exercise jurisdiction because this State is a more appropriate forum; or

(d) The proposed ward does not have a home state.

2. A court of this State lacking jurisdiction under subsection 1 has special jurisdiction to appoint a temporary guardian for a ward:

(a) To facilitate transfer of the guardianship proceedings from another state pursuant to NRS 159.1991 to 159.2029, inclusive.

(b) In an emergency if the ward is physically present in this State, and such temporary guardianship will be terminated at the request of a court of the ward s home state before or after the emergency appointment.

3. Except as otherwise provided in this section, a court that has appointed a guardian consistent with NRS 159.1991 to 159.2029, inclusive, has exclusive and continuing jurisdiction over the proceedings until it is terminated by the court pursuant to NRS 159.1905 or 159.191.

(Added to NRS by 2009, 1641)



NRS 159.1999 - Declination of jurisdiction generally.

1. A court of this State having jurisdiction to appoint a guardian may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

2. If a court of this State declines to exercise its jurisdiction under subsection 1, it shall either dismiss or stay the proceedings. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian be filed promptly in another state.

3. In determining whether it is an appropriate forum, the court shall consider all relevant factors, including, without limitation:

(a) Any expressed preference of the ward;

(b) Whether abuse, neglect or exploitation of the ward has occurred or is likely to occur and which state could best protect the ward from the abuse, neglect or exploitation;

(c) The length of time the ward was physically present in or was a legal resident of this State or another state;

(d) The distance of the ward from the court in each state;

(e) The financial circumstances of the ward s estate;

(f) The nature and location of the evidence;

(g) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(h) The familiarity of the court of each state with the facts and issues in the proceeding; and

(i) If an appointment were made, the court s ability to monitor the conduct of the guardian.

(Added to NRS by 2009, 1641)



NRS 159.202 - Declination of jurisdiction by reason of conduct.

1. If at any time a court of this State determines that it acquired jurisdiction to appoint a guardian because of unjustifiable conduct by the guardian or the petitioner, the court may:

(a) Decline to exercise jurisdiction;

(b) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety and welfare of the ward or the protection of the ward s property or to prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian is filed in a court of another state having jurisdiction; or

(c) Continue to exercise jurisdiction after considering:

(1) The extent to which the ward and all persons required to be notified of the proceedings have acquiesced in the exercise of the court s jurisdiction;

(2) Whether it is a more appropriate forum than the court of any other state; and

(3) Whether the court of any other state would have jurisdiction under factual circumstance in substantial conformity with the jurisdictional standard.

2. If a court of this State determines that it acquired jurisdiction to appoint a guardian because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, the court may assess against that party necessary and reasonable expenses, including, without limitation, attorney s fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses.

(Added to NRS by 2009, 1642)



NRS 159.2021 - Proceedings in more than one state.

Except for a petition for the appointment of a guardian in an emergency, if a petition for the appointment of a guardian is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

1. If the court of this State has jurisdiction under NRS 159.1991 to 159.2029, inclusive, it may proceed with the case unless a court of another state acquires jurisdiction under provisions similar to NRS 159.1991 to 159.2029, inclusive, before the appointment.

2. If the court of this State does not have jurisdiction under NRS 159.1991 to 159.2029, inclusive, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court of the other state. If the court of the other state has jurisdiction, the court of this State shall dismiss the petition unless the court of the other state determines that the court of this State is a more appropriate forum.

(Added to NRS by 2009, 1642)



NRS 159.2023 - Transfer of jurisdiction of guardianship to another state.

1. A guardian appointed in this State may petition the court to transfer the jurisdiction of the guardianship to another state. Notice of the petition must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian.

2. The court shall issue an order provisionally granting the petition to transfer a guardianship and shall direct the guardian or other interested party to petition for guardianship in the other state if the court finds that:

(a) The ward is physically present in, or is reasonably expected to move permanently to, the other state;

(b) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the ward; and

(c) The plans for care and services for the ward in the other state are reasonable and sufficient.

3. The court shall issue a final order confirming the transfer and terminating the guardianship upon a petition for termination pursuant to NRS 159.1905 or 159.191 and filing of a provisional order accepting the proceeding from the court to which the proceeding is to be transferred.

(Added to NRS by 2009, 1642)



NRS 159.2024 - Transfer of jurisdiction of guardianship or conservatorship from another state to this State.

1. To transfer jurisdiction of a guardianship or conservatorship to this State, the guardian, conservator or other interested party must petition the court of this State for guardianship pursuant to NRS 159.1991 to 159.2029, inclusive, to accept guardianship in this State. The petition must include a certified copy of the other state s provisional order of transfer and proof that the ward is physically present in, or is reasonably expected to move permanently to, this State.

2. The court shall issue a provisional order granting a petition filed under subsection 1, unless:

(a) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the ward; or

(b) The guardian or petitioner is not qualified for appointment as a guardian in this State pursuant to NRS 159.059.

3. The court shall issue a final order granting guardianship upon filing of a final order issued by the other state terminating proceedings in that state and transferring the proceedings to this State.

4. Not later than 90 days after the issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the laws of this State.

5. In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the ward s incapacity and the appointment of the guardian or conservator.

(Added to NRS by 2009, 1643)



NRS 159.2025 - Registration of guardianship orders issued in another state.

If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this State, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register and the reason for registration, may register the guardianship order in this State by filing as a foreign judgment in a court, in any appropriate county of this State:

1. Certified copies of the order and letters of office; and

2. A copy of the guardian s driver s license, passport or other valid photo identification card in a sealed envelope.

(Added to NRS by 2009, 1643)



NRS 159.2027 - Effect of registration of guardianship orders issued in another state.

1. Upon registration of a guardianship, the guardian may exercise in this State all powers authorized in the order of appointment except as prohibited under the laws of this State, including maintaining actions and proceedings in this State and, if the guardian is not a resident of this State, subject to any conditions imposed upon nonresident parties.

2. A court of this State may grant any relief available under NRS 159.1991 to 159.2029, inclusive, and other law of this State to enforce a registered order.

(Added to NRS by 2009, 1643)



NRS 159.2029 - Uniformity of application and construction.

The Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act must be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(Added to NRS by 2009, 1644)



NRS 159.203 - Delivering property or paying obligations to foreign guardian.

1. Where a guardian of the estate for a nonresident has not been appointed in this state, but the nonresident has a foreign guardian and a person within this state is indebted to such nonresident or such nonresident has property within this state that is capable of being removed and which is on deposit with or in the possession of a resident of this state, and such property is not subject to a mortgage, pledge, lien or other encumbrance restricting removal of the property from this state, the person in possession of the property may deliver such property or the person indebted may pay such debt, to the foreign guardian. The delivery of such property or the payment of such debt is, to the extent of such delivery or payment, a release and discharge with respect to such property or debt.

2. The court may require such foreign guardian to post a bond in the same manner as required of a resident guardian and may enter such orders as are necessary to protect secured creditors of the ward and unsecured creditors of the ward who are residents of this state.

(Added to NRS by 1969, 434)



NRS 159.205 - Appointment of short-term guardianship for minor child by parent: When authorized; content of written instrument; term; termination.

1. Except as otherwise provided in this section or NRS 127.045, a parent, without the approval of a court, may appoint in writing a short-term guardianship for an unmarried minor child if the parent has legal custody of the minor child.

2. The appointment of a short-term guardianship is effective for a minor who is 14 years of age or older only if the minor provides written consent to the guardianship.

3. The appointment of a short-term guardian does not affect the rights of the other parent of the minor.

4. A parent shall not appoint a short-term guardian for a minor child if the minor child has another parent:

(a) Whose parental rights have not been terminated;

(b) Whose whereabouts are known; and

(c) Who is willing and able to make and carry out daily child care decisions concerning the minor,

unless the other parent of the minor child provides written consent to the appointment.

5. The written instrument appointing a short-term guardian becomes effective immediately upon execution and must include, without limitation:

(a) The date on which the guardian is appointed;

(b) The name of the parent who appointed the guardian, the name of the minor child for whom the guardian is appointed and the name of the person who is appointed as the guardian; and

(c) The signature of the parent and the guardian in the presence of a notary public acknowledging the appointment of the guardian. The parent and guardian are not required to sign and acknowledge the instrument in the presence of the other.

6. The short-term guardian appointed pursuant to this section serves as guardian of the minor for 6 months, unless the written instrument appointing the guardian specifies a shorter term or specifies that the guardianship is to terminate upon the happening of an event that occurs sooner than 6 months.

7. Only one written instrument appointing a short-term guardian for the minor child may be effective at any given time.

8. The appointment of a short-term guardian pursuant to this section:

(a) May be terminated by an instrument in writing signed by either parent if that parent has not been deprived of the legal custody of the minor.

(b) Is terminated by any order of a court of competent jurisdiction that appoints a guardian.

(Added to NRS by 1969, 194; A 1969, 434; 1989, 534; 2003, 1802)



NRS 159.215 - Guardian of person of minor child of member of Armed Forces.

1. A member of the Armed Forces of the United States, a reserve component thereof or the National Guard may, by written instrument and without the approval of a court, appoint any competent adult residing in this State as the guardian of the person of a minor child who is a dependent of that member. The instrument must be:

(a) Executed by both parents if living, not divorced and having legal custody of the child, otherwise by the parent having legal custody; and

(b) Acknowledged in the same manner as a deed.

If both parents do not execute the instrument, the executing parent shall send by certified mail, return receipt requested, to the other parent at his or her last known address, a copy of the instrument and a notice of the provisions of subsection 3.

2. The instrument must contain a provision setting forth the:

(a) Branch of the Armed Forces;

(b) Unit of current assignment;

(c) Current rank or grade; and

(d) Social security number or service number,

of the parent who is the member.

3. The appointment of a guardian pursuant to this section:

(a) May be terminated by a written instrument signed by either parent of the child if that parent has not been deprived of his or her parental rights to the child; and

(b) Is terminated by any order of a court.

(Added to NRS by 1985, 1075)



NRS 159.305 - Petition alleging that person disposed of money of ward or has evidence of interest of ward in or to property.

1. If a guardian, interested person, ward or proposed ward petitions the court upon oath alleging:

(a) That a person has or is suspected to have concealed, converted to his or her own use, conveyed away or otherwise disposed of any money, good, chattel or effect of the ward; or

(b) That the person has in his or her possession or knowledge any deed, conveyance, bond, contract or other writing which contains evidence of, or tends to disclose the right, title or interest of the ward or proposed ward in or to, any real or personal property, or any claim or demand,

the judge may cause the person to be cited to appear before the district court to answer, upon oath, upon the matter of the petition.

2. If the person cited does not reside in the county where letters of guardianship have been issued pursuant to NRS 159.075, the person may be cited and examined before the district court of the county where the person resides, or before the court that issued the citation. Each party to the petition may produce witnesses, and such witnesses may be examined by either party.

(Added to NRS by 2003, 1759)



NRS 159.315 - Order of court upon findings concerning allegations that person disposed of money of ward or has evidence of interest of ward in or to property; nonappearance or noncompliance by person cited; effect of order.

1. If the court finds, after examination of a person cited pursuant to NRS 159.305, that the person has committed an act:

(a) Set forth in paragraph (a) of subsection 1 of NRS 159.305, the court may order the person to return the asset or the value of the asset to the guardian of the estate; or

(b) Set forth in paragraph (b) of subsection 1 of NRS 159.305, the court may order the person to return the asset or provide information concerning the location of the asset to the guardian of the estate.

2. The court may hold a person who is cited pursuant to NRS 159.305 in contempt of court and deal with the person accordingly if the person:

(a) Refuses to appear and submit to examination or to testify regarding the matter complained of in the petition; or

(b) Fails to comply with an order of the court issued pursuant to subsection 1.

3. An order of the court pursuant to subsection 1 is prima facie evidence of the right of the proposed ward or the estate of the ward to the asset described in the order in any action that may be brought for the recovery thereof, and any judgment recovered therein must be double the value of the asset, and damages in addition thereof equal to the value of such property.

4. If the person who is cited pursuant to NRS 159.305 appears and, upon consideration of the petition, the court finds that the person is not liable or responsible to the estate of the ward or proposed ward, the court may order:

(a) The estate of the ward or proposed ward to pay the attorney s fees and costs of the respondent; or

(b) If the court finds that the petitioner unnecessarily or unreasonably filed the petition, the petitioner personally to pay the attorney s fees and costs of the respondent.

(Added to NRS by 2003, 1759)



NRS 159.325 - Appeals to Supreme Court. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

In addition to any order from which an appeal is expressly authorized pursuant to this chapter, an appeal may be taken to the Supreme Court within 30 days after its notice of entry from an order:

1. Granting or revoking letters of guardianship.

2. Directing or authorizing the sale or conveyance, or confirming the sale, of property of the estate of a ward.

3. Settling an account.

4. Ordering or authorizing a guardian to act pursuant to NRS 159.113.

5. Ordering or authorizing the payment of a debt, claim, devise, guardian s fees or attorney s fees.

6. Determining ownership interests in property.

7. Granting or denying a petition to enforce the liability of a surety.

8. Granting or denying a petition for modification or termination of a guardianship.

9. Granting or denying a petition for removal of a guardian or appointment of a successor guardian.

(Added to NRS by 2003, 1769)

NRS 159.325 Appeals to appellate court of competent jurisdiction. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] In addition to any order from which an appeal is expressly authorized pursuant to this chapter, an appeal may be taken to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution within 30 days after its notice of entry from an order:

1. Granting or revoking letters of guardianship.

2. Directing or authorizing the sale or conveyance, or confirming the sale, of property of the estate of a ward.

3. Settling an account.

4. Ordering or authorizing a guardian to act pursuant to NRS 159.113.

5. Ordering or authorizing the payment of a debt, claim, devise, guardian s fees or attorney s fees.

6. Determining ownership interests in property.

7. Granting or denying a petition to enforce the liability of a surety.

8. Granting or denying a petition for modification or termination of a guardianship.

9. Granting or denying a petition for removal of a guardian or appointment of a successor guardian.

(Added to NRS by 2003, 1769; A 2013, 1749, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters of the 2014 General Election)






Chapter 160 - Veterans’ Guardianship (Uniform Act)

NRS 160.010 - Short title.

This chapter may be cited as the Uniform Veterans Guardianship Act.

[18:28:1929; NCL 9565]



NRS 160.020 - Definitions.

As used in this chapter:

1. Benefits means all money payable by the United States through the Department of Veterans Affairs.

2. Department of Veterans Affairs means the Department of Veterans Affairs, its predecessors or successors.

3. Estate and income include only money received by the guardian from the Department of Veterans Affairs and all earnings, interest and profits derived therefrom.

4. Guardian means any person acting as a fiduciary for a ward.

5. Secretary means the Secretary of Veterans Affairs of the United States or the Secretary s successor.

6. Ward means a beneficiary of the Department of Veterans Affairs.

[1:28:1929; NCL 9548] (NRS A 1985, 508; 1995, 1078)



NRS 160.030 - Applicability.

Whenever, pursuant to any law of the United States or regulation of the Department of Veterans Affairs, the Secretary requires the appointment of a guardian for a ward before the payment of benefits, the appointment must be made in the manner provided in this chapter.

[2:28:1929; NCL 9549] (NRS A 1995, 1078)



NRS 160.040 - Limitation on number of wards; exceptions.

1. Except as otherwise provided in this section, it is unlawful for any person to accept appointment as guardian of any ward if the proposed guardian is at that time acting as guardian for five wards. In any case, upon presentation of a petition by an attorney of the Department of Veterans Affairs pursuant to this section alleging that a guardian is acting in a fiduciary capacity for more than five wards and requesting his or her discharge for that reason, the court, upon proof substantiating the petition, shall require a final accounting from the guardian and shall discharge the guardian in the case.

2. The limitations of this section do not apply where the guardian is a bank or trust company acting for the wards estates only.

3. An individual may be guardian of more than five wards if they are all members of the same family.

4. The limitations of this section do not apply to the Director of the Department of Veterans Services or to a public guardian.

[3:28:1929; NCL 9550] (NRS A 1961, 32; 1977, 488; 1995, 1078; 1999, 2477)



NRS 160.050 - Appointment of guardian.

1. A petition for the appointment of a guardian may be filed in any court of competent jurisdiction by or on behalf of any person who under existing law is entitled to priority of appointment. If there is no person so entitled or if the person so entitled neglects or refuses to file such a petition within 30 days after the mailing of notice by the Department of Veterans Affairs to the last known address of such person indicating the necessity for the same, a petition for such appointment may be filed in any court of competent jurisdiction by or on behalf of any responsible person residing in this State.

2. The petition for appointment must set forth the name, age and place of residence of the ward, the names and places of residence of the nearest relatives, if known, and the fact that the ward is entitled to receive money payable by or through the Department of Veterans Affairs, and must set forth the amount of money then due and the amount of probable future payments.

3. The petition must also set forth the name and address of the person or institution, if any, having actual custody of the ward.

4. In case of a mentally incompetent ward the petition must show that such ward has been rated incompetent on examination by the Department of Veterans Affairs in accordance with the laws and regulations governing the Department of Veterans Affairs.

[4:28:1929; NCL 9551] (NRS A 1995, 1079)



NRS 160.060 - Evidence of necessity for guardian for minor.

If a petition is filed for the appointment of a guardian of a minor ward, a certificate of the Secretary or a representative of the Secretary, setting forth the age of such minor as shown by the records of the Department of Veterans Affairs and the fact that the appointment of a guardian is a condition precedent to the payment of any money due the minor by the Department of Veterans Affairs, constitutes prima facie evidence of the necessity for such appointment.

[5:28:1929; NCL 9552] (NRS A 1995, 1079)



NRS 160.070 - Evidence of necessity for guardian for incompetent.

If a petition is filed for the appointment of a guardian of a mentally incompetent ward, a certificate of the Secretary or a representative of the Secretary, setting forth the fact that such person has been rated incompetent by the Department of Veterans Affairs on examination in accordance with the laws and regulations governing the Department of Veterans Affairs and that the appointment of a guardian is a condition precedent to the payment of any money due such person by the Department of Veterans Affairs, constitutes prima facie evidence of the necessity for such appointment.

[6:28:1929; NCL 9553] (NRS A 1995, 1079)



NRS 160.080 - Notice.

Upon the filing of a petition for the appointment of a guardian under the provisions of this chapter, the court shall cause such notice to be given as provided by law.

[7:28:1929; NCL 9554]



NRS 160.090 - Bond.

1. Before making an appointment under the provisions of this chapter, the court shall establish to its satisfaction that the person whose appointment as guardian is sought is a fit and proper person to be appointed.

2. Upon the appointment being made, the guardian shall, except as otherwise provided in this section, execute and file a bond to be approved by the court in an amount not less than the value of the personal property of the estate plus the anticipated annual income. Thereafter, the amount of the bond must be equal to the total value of the personal estate plus the annual income. The bond must be in the form and be conditioned as required of guardians appointed pursuant to the provisions of chapter 159 of NRS. The premiums on all such bonds must be paid from the estate.

3. If a banking corporation as defined in NRS 657.016, or a trust company, as defined by NRS 669.070, doing business in this state is appointed guardian of the estate of a ward, no bond is required of the guardian unless the court by specific order requires a bond. If the Director of the Department of Veterans Services is appointed guardian, no bond is required.

4. If the court orders that the estate and income, or a part thereof, be deposited in a banking corporation, as defined in NRS 657.016, or trust company, as defined by NRS 669.070, doing business in this state and that such estate and income, or any part thereof, must not be withdrawn without authorization of the court, then the amount of the guardian s bond must be reduced in an amount equal to the amount of the estate and income on deposit with the banking corporation, and the surety on the bonds must be exonerated from any loss to the estate in connection with the deposit.

5. Where a bond is tendered by a guardian with personal sureties, the sureties shall file with the court a certificate under oath which describes the property owned, both real and personal, and contains a statement that they are each worth the sum named in the bond as the penalty thereof over and above all their debts and liabilities and exclusive of property exempt from execution.

[8:28:1929; NCL 9555] (NRS A 1959, 65; 1969, 1190; 1971, 1010; 1977, 640; 1999, 2478)



NRS 160.100 - Accounts.

1. Every guardian who receives on account of a ward of the guardian any money from the Department of Veterans Affairs shall file with the court annually, on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true and accurate account under oath of all money so received by the guardian and of all disbursements thereof, and showing the balance thereof in the hands of the guardian at the date of such account and how invested.

2. A certified copy of each of such accounts filed with the court must be sent by the guardian to the office of the Department of Veterans Affairs having jurisdiction over the area in which the court is located. The court shall fix a time and place for the hearing on such account not less than 15 days or more than 30 days after the date of filing the account, and notice thereof must be given by the court to the concerned office of the Department of Veterans Affairs not less than 15 days before the date fixed for the hearing.

3. Notice of such hearing must in like manner be given to the guardian.

[9:28:1929; NCL 9556] (NRS A 1995, 1080)



NRS 160.110 - Penalty for failure to account.

If any guardian fails to file any account of the money received by the guardian from the Department of Veterans Affairs on account of a ward of the guardian within 30 days after such account is required by either the court or the Department of Veterans Affairs, or fails to furnish the Department of Veterans Affairs with a copy of the accounts of the guardian as required by this chapter, such failure constitutes grounds for removal.

[10:28:1929; NCL 9557] (NRS A 1995, 1080)



NRS 160.120 - Compensation of guardian.

Compensation payable to a guardian must not exceed 5 percent of the income of the ward during any year. In the event of extraordinary services rendered by any guardian, the court may, upon petition and after hearing thereon, authorize additional compensation therefor payable from the estate of the ward. Notice of such petition and hearing must be given to the proper office of the Department of Veterans Affairs in the manner provided in NRS 160.100. No compensation may be allowed on the corpus of an estate received from a preceding guardian. The guardian may be allowed from the estate of the ward of the guardian reasonable premiums paid by him or her to any corporate surety upon his or her bond.

[11:28:1929; NCL 9558] (NRS A 1995, 1080)



NRS 160.130 - Investments.

Every guardian shall invest the funds of the estate in such manner or in such securities, in which the guardian has no interest, as allowed by law or approved by the court.

[12:28:1929; NCL 9559]



NRS 160.140 - Maintenance and support.

A guardian shall not apply any portion of the estate of a ward of the guardian for the support and maintenance of any person other than the ward, except upon order of the court after a hearing, notice of which has been given to the proper office of the Department of Veterans Affairs in the manner provided in NRS 160.100.

[13:28:1929; NCL 9560] (NRS A 1995, 1080)



NRS 160.150 - Copies of public records to be furnished.

When a copy of any public record is required by the Department of Veterans Affairs to be used in determining the eligibility of any person to participate in benefits made available by the Department of Veterans Affairs, the official charged with the custody of such public record shall without charge provide the applicant for such benefits or any person acting on behalf of the applicant or the representative of the Department of Veterans Affairs with a certified copy of such record.

[14:28:1929; NCL 9561] (NRS A 1995, 1081)



NRS 160.160 - Commitment to Department of Veterans Affairs or other federal agency.

1. In any proceeding under the laws of this State for involuntary court-ordered admission of a person alleged to be mentally ill or otherwise in need of confinement in a hospital or other institution for his or her care, the court may order the admission of that person to the Department of Veterans Affairs or another agency of the Federal Government, whenever:

(a) It is determined, after such adjudication of the status of that person as may be required by chapter 433A of NRS, that involuntary court-ordered admission to a hospital for mental disease or another institution is necessary for safekeeping or treatment; and

(b) It appears that the person is eligible for care or treatment by the Department of Veterans Affairs or any other agency that has facilities available and that the person is eligible for care or treatment therein.

2. The person whose involuntary court-ordered admission is sought must be personally served with notice of the pending proceeding in the manner provided by chapter 433A of NRS. This chapter does not affect that person s right to appear and be heard in the proceedings.

[15:28:1929; NCL 9562] (NRS A 1957, 660; 1975, 1632; 1985, 2274; 1995, 1081)



NRS 160.161 - Regulations of Department of Veterans Affairs or other federal agency; powers of officer; jurisdiction of court.

1. Upon commitment, a person is subject to the rules and regulations of the Department of Veterans Affairs or other agency when admitted to any facility operated by any such agency within or without this state.

2. The chief officer of any facility of the Department of Veterans Affairs or institution operated by any other agency of the United States to which the person is so committed is, with respect to that person, vested with the same powers as the Director and the Medical Director of Northern Nevada Adult Mental Health Services with respect to retention of custody, transfer, parole or discharge.

3. The committing court shall retain jurisdiction:

(a) To inquire, at any time, into the mental condition of persons so committed.

(b) To determine the necessity for the continuance of the person s restraint.

(Added to NRS by 1957, 660; A 1973, 92, 1218; 1995, 1081; 2001, 1116)



NRS 160.162 - Transfer of person from Northern Nevada Adult Mental Health Services to Department of Veterans Affairs or other federal agency.

1. Upon receipt of a certificate of the Department of Veterans Affairs or another agency of the United States that facilities are available for the care or treatment of any person previously committed to the custody of Northern Nevada Adult Mental Health Services and that the person is eligible for care or treatment, the Director of Northern Nevada Adult Mental Health Services may cause the transfer of the person to the Department of Veterans Affairs or other agency of the United States for care or treatment.

2. The committing court must be notified by the Director of Northern Nevada Adult Mental Health Services upon effecting such a transfer.

3. No person may be transferred to the Department of Veterans Affairs or such other agency of the United States if the person is confined pursuant to a conviction of a felony or misdemeanor or if the person has been acquitted of the charge solely on the ground of insanity, unless before the transfer the court originally committing the person enters an order for the transfer after appropriate motion and hearing.

4. Any person transferred as provided in this section shall be deemed to be committed to the Department of Veterans Affairs or other agency of the United States pursuant to the original commitment.

(Added to NRS by 1957, 661; A 1973, 92, 1219; 1995, 1081; 2001, 1116)



NRS 160.170 - Discharge of guardian.

When a minor ward for whom a guardian has been appointed under the provisions of this chapter or other laws of this state attains his or her majority, and if incompetent is declared competent by the Department of Veterans Affairs and the court, and when any incompetent ward, not a minor, is declared competent by the Department of Veterans Affairs and the court, the guardian must, upon making a satisfactory accounting, be discharged upon a petition filed for that purpose.

[16:28:1929; NCL 9563] (NRS A 1995, 1082)



NRS 160.180 - Liberal construction.

This chapter must be construed liberally to secure the beneficial intents and purposes thereof and applies only to beneficiaries of the Department of Veterans Affairs.

[17:28:1929; NCL 9564] (NRS A 1995, 1082)



NRS 160.190 - Uniformity of interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

[19:28:1929; NCL 9566]






Chapter 161 - Conservators for Members of the Armed Forces and Merchant Seamen

NRS 161.010 - Appointment.

Whenever a person, referred to in this chapter as an absentee, serving in or with the Armed Forces of the United States, or a person serving as a merchant seaman, has been reported or listed as missing, or missing in action, or interned in a neutral country, or beleaguered, besieged or captured by an enemy, has an interest in any form of property in this state or is a legal resident of this state and has not provided an adequate power of attorney authorizing another to act in his or her behalf in regard to such property or interest, then the district court of the county of the absentee s legal domicile or of the county where such property is situated, upon petition alleging the foregoing facts and showing the necessity for providing care of the property of such absentee made by any person who would have an interest in the property of the absentee were such absentee deceased, or on the court s own motion, after notice to, or on receipt of proper waivers from, the heirs and next of kin of the absentee as provided by law for the administration of an estate, and upon good cause being shown, may, after finding the facts to be as aforesaid, appoint a conservator to take charge of the absentee s estate, under the supervision and subject to the further orders of the court.

[1:194:1945; 1943 NCL 9570]



NRS 161.020 - Bond; reports; powers.

1. The court shall have full discretionary authority to appoint any suitable person as conservator and may require a conservator to post an adequate surety bond and to make such reports as the court may deem necessary.

2. The conservator shall have the same powers and authority as the guardian of the property of an infant or incompetent and shall be considered as an officer or arm of the court.

[2:194:1945; 1943 NCL 9570.01]



NRS 161.030 - Termination of conservatorship: Delivery of property.

1. At any time upon petition signed by the absentee, or on petition of an attorney-in-fact acting under an adequate power of attorney granted by the absentee, the court shall direct the termination of the conservatorship and the delivery of all property held thereunder to the absentee or to the designated attorney-in-fact.

2. If at any time subsequent to the appointment of a conservator it shall appear that the absentee has died and an executor or administrator has been appointed for the estate of the deceased absentee, the court shall direct the termination of the conservatorship and the delivery of all property of the deceased absentee held thereunder to such executor or administrator.

[3:194:1945; 1943 NCL 9570.02]






Chapter 162 - Fiduciaries

NRS 162.010 - Short title.

NRS 162.010 to 162.140, inclusive, may be cited as the Uniform Fiduciaries Act.

[14:44:1923; NCL 2998] (NRS A 1959, 605)



NRS 162.020 - Definitions.

1. In NRS 162.010 to 162.140, inclusive, unless the context of subject matter otherwise requires:

(a) Bank includes any person or association of persons, whether incorporated or not, carrying on the business of banking.

(b) Fiduciary includes a trustee under any trust, expressed, implied, resulting or constructive, executor, administrator, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust or estate.

(c) Principal includes any person to whom a fiduciary as such owes an obligation.

2. A thing is done in good faith within the meaning of NRS 162.010 to 162.140, inclusive, when it is in fact done honestly, whether it is done negligently or not.

[1:44:1923; NCL 2985] (NRS A 1985, 508)



NRS 162.030 - Application of payment made to fiduciary.

A person who in good faith pays or transfers to a fiduciary any money or other property which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary; and any right or title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary.

[2:44:1923; NCL 2986]



NRS 162.050 - Transfer of negotiable instrument by fiduciary.

If any negotiable instrument payable or endorsed to a fiduciary as such is endorsed by the fiduciary, or if any negotiable instrument payable or endorsed to his or her principal is endorsed by a fiduciary empowered to endorse such instrument on behalf of the principal, the endorsee is not bound to inquire whether the fiduciary is committing a breach of his or her obligation as fiduciary in endorsing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his or her obligation as fiduciary unless the endorsee takes the instrument with actual knowledge of such breach or with knowledge of such facts that this action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of his or her obligation as fiduciary in transferring the instrument.

[4:44:1923; NCL 2988]



NRS 162.060 - Check drawn by fiduciary payable to third person.

If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of his or her principal by a fiduciary empowered to draw such instrument in the name of the principal, the payee is not bound to inquire whether the fiduciary is committing a breach of his or her obligation as fiduciary in drawing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his or her obligation as fiduciary unless the payee takes the instrument with actual knowledge of such breach or with knowledge of such facts that this action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of his or her obligation as fiduciary in drawing or delivering the instrument.

[5:44:1923; NCL 2989]



NRS 162.070 - Check drawn by and payable to fiduciary.

If a check or other bill of exchange is drawn by a fiduciary as such or in the name of his or her principal by a fiduciary empowered to draw such instrument in the name of the principal, payable to the fiduciary personally, or payable to a third person and transferred by the third person to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of his or her obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his or her obligation as fiduciary unless the transferee takes the instrument with actual knowledge of such breach or with knowledge of such facts that this action in taking the instrument amounts to bad faith.

[6:44:1923; NCL 2990]



NRS 162.080 - Deposit in name of fiduciary as such.

If a deposit is made in a bank to the credit of a fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his or her obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his or her obligation as fiduciary in drawing or delivering the check.

[7:44:1923; NCL 2991]



NRS 162.090 - Check drawn upon account of principal.

If a check is drawn upon the account of his or her principal in a bank by a fiduciary who is empowered to draw checks upon the principal s account, the bank is authorized to pay such check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his or her obligation as fiduciary in drawing such check, or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his or her obligation as fiduciary in drawing or delivering the check.

[8:44:1923; NCL 2992]



NRS 162.100 - Deposit in personal account of fiduciary.

If a fiduciary makes a deposit in a bank to his or her personal credit of checks drawn by the fiduciary upon an account in his or her own name as fiduciary, or of checks payable to him or her as fiduciary, or of checks drawn by the fiduciary upon an account in the name of his or her principal if the fiduciary is empowered to draw checks thereon, or of checks payable to his or her principal and endorsed by the fiduciary, if the fiduciary is empowered to endorse such checks, or if the fiduciary otherwise makes a deposit of funds held by him or her as fiduciary, the bank receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his or her obligation as fiduciary; and the bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his or her obligation as fiduciary in making such deposit or in drawing such check, or with knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith.

[9:44:1923; NCL 2993]



NRS 162.110 - Deposit in names of two or more trustees.

When a deposit is made in a bank in the name of two or more persons as trustees and a check is drawn upon the trust account by any trustee or trustees authorized by the other trustee or trustees to draw checks upon the trust account, neither the payee nor other holder nor the bank is bound to inquire whether it is a breach of trust to authorize such trustee or trustees to draw checks upon the trust account, and neither the payee nor other holder nor the bank shall be liable unless the circumstances be such that the action of the payee or other holder or the bank amounts to bad faith.

[10:44:1923; NCL 2994]



NRS 162.120 - Applicability.

The provisions of NRS 162.010 to 162.140, inclusive, shall not apply to transactions taking place prior to March 1, 1923.

[11:44:1923; NCL 2995]



NRS 162.130 - Cases not provided for in

NRS 162.010 to 162.140, inclusive. In any case not provided for in NRS 162.010 to 162.140, inclusive, the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments and banking, shall continue to apply.

[12:44:1923; NCL 2996]



NRS 162.140 - Uniformity of interpretation.

NRS 162.010 to 162.140, inclusive, shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them.

[13:44:1923; NCL 2997]



NRS 162.150 - Short title.

NRS 162.150 to 162.250, inclusive, may be cited as the Act for Simplification of Fiduciary Security Transfers.

(Added to NRS by 1959, 605)



NRS 162.160 - Definitions.

As used in NRS 162.150 to 162.250, inclusive, unless the context otherwise requires:

1. Assignment includes any written stock power, bond power, bill of sale, deed, declaration of trust or other instrument of transfer.

2. Claim of beneficial interest includes a claim of any interest by a decedent s legatee, distributee, heir or creditor, a beneficiary under a trust, a ward, a beneficial owner of a security registered in the name of a nominee, or a minor owner of a security registered in the name of a custodian, or a claim of any similar interest, whether the claim is asserted by the claimant or by a fiduciary or by any other authorized person on his or her behalf, and includes a claim that the transfer would be in breach of fiduciary duties.

3. Corporation means a private or public corporation, association or trust issuing a security.

4. Fiduciary means an executor, administrator, trustee, guardian, committee, conservator, curator, tutor, custodian or nominee.

5. Person includes a government, a governmental agency and a political subdivision of a government.

6. Security includes any share of stock, bond, debenture, note or other security issued by a corporation which is registered as to ownership on the books of the corporation.

7. Transfer means a change on the books of a corporation in the registered ownership of a security.

8. Transfer agent means a person employed or authorized by a corporation to transfer securities issued by the corporation.

(Added to NRS by 1959, 603; A 1985, 509)



NRS 162.170 - Registration in name of fiduciary.

A corporation or transfer agent registering a security in the name of a person who is a fiduciary or who is described as a fiduciary is not bound to inquire into the existence, extent or correct description of the fiduciary relationship, and thereafter the corporation and its transfer agent may assume without inquiry that the newly registered owner continues to be the fiduciary until the corporation or transfer agent receives written notice that the fiduciary is no longer acting as such with respect to the particular security.

(Added to NRS by 1959, 603)



NRS 162.180 - Assignment by fiduciary.

Except as otherwise provided in NRS 162.150 to 162.250, inclusive, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary:

1. May assume without inquiry that the assignment, even though to the fiduciary or to a nominee of the fiduciary, is within his or her authority and capacity and is not in breach of his or her fiduciary duties.

2. May assume without inquiry that the fiduciary has complied with any controlling instrument and with the law of the jurisdiction governing the fiduciary relationship, including any law requiring the fiduciary to obtain court approval of the transfer.

3. Is not charged with notice of and is not bound to obtain or examine any court record or any recorded or unrecorded document relating to the fiduciary relationship or the assignment, even though the record or document is in its possession.

(Added to NRS by 1959, 604)



NRS 162.210 - Nonliability of corporation and transfer agent.

A corporation or transfer agent incurs no liability to any person by making a transfer or otherwise acting in a manner authorized by NRS 162.150 to 162.250, inclusive.

(Added to NRS by 1959, 605)



NRS 162.220 - Nonliability of third person.

1. No person who participates in the acquisition, disposition, assignment or transfer of a security by or to a fiduciary, including a person who guarantees the signature of the fiduciary, is liable for participation in any breach of fiduciary duty by reason of failure to inquire whether the transaction involves such a breach unless it is shown that the person acted with actual knowledge that the proceeds of the transaction were being or were to be used wrongfully for the individual benefit of the fiduciary or that the transaction was otherwise in breach of duty.

2. If a corporation or transfer agent makes a transfer pursuant to an assignment by a fiduciary, a person who guaranteed the signature of the fiduciary is not liable on the guarantee to any person to whom the corporation or transfer agent by reason of the provisions of NRS 162.150 to 162.250, inclusive, incurs no liability.

3. This section does not impose any liability upon the corporation or its transfer agent.

(Added to NRS by 1959, 605)



NRS 162.230 - Application of

NRS 162.150 to 162.250, inclusive. The provisions of NRS 162.150 to 162.250, inclusive, apply to the rights and duties of a person other than the issuing corporation and its transfer agents with regard to acts and omission in this state in connection with the acquisition, disposition, assignment or transfer of a security by or to a fiduciary and of a person who guarantees in this state the signature of a fiduciary in connection with such a transaction.

(Added to NRS by 1959, 605; A 1997, 420)



NRS 162.240 - Tax obligations.

NRS 162.150 to 162.250, inclusive, do not affect any obligation of a corporation or transfer agent with respect to any taxes imposed by the laws of this state.

(Added to NRS by 1959, 605)



NRS 162.250 - Uniformity of interpretation.

NRS 162.150 to 162.250, inclusive, shall be so construed as to effectuate their general purpose to make uniform the law of those states which enact them.

(Added to NRS by 1959, 605)



NRS 162.260 - Succession to powers and duties of original fiduciary.

A successor or substitute fiduciary succeeds to all the powers and duties which the will, deed or other instrument conferred on the original fiduciary with respect to the estate or trust unless the instrument expressly prohibits a successor or substitute from succeeding to those powers and duties.

(Added to NRS by 1979, 455)



NRS 162.270 - Continued administration by surviving fiduciary.

The survivor of two or more fiduciaries may continue to administer the property of the estate or trust without the appointment of a successor unless the continued administration by the survivor is contrary to an express provision of the will, deed or other instrument governing the estate or trust.

(Added to NRS by 1979, 455)



NRS 162.280 - Withholding of property from beneficiary.

At the time for distribution of any property of an estate or trust, the fiduciary may withhold any part or all of the property from the beneficiaries if the fiduciary determines that the property may be subject to conflicting claims, tax deficiencies or other liabilities, contingent or otherwise, relating to the estate or trust.

(Added to NRS by 1979, 455)



NRS 162.300 - Formation of entity by fiduciary; transfer, assignment or conveyance of estate or trust property to entity; ownership or control of entity by trust.

1. A fiduciary may form a corporation, limited-liability company or other entity, and transfer, assign and convey to the corporation, limited-liability company or entity all or any part of an estate or of any trust property in exchange for the stock, securities or obligations of the corporation, limited-liability company or entity, and continue to hold the stock and securities and obligations.

2. A corporation, limited-liability company or other entity incorporated, organized or registered under the laws of this State that acts as a fiduciary or trustee of an estate or trust administered under the laws of this State may be owned or controlled by the trust if the trust instrument authorizes the trust to own an affiliate.

3. As used in this section, affiliate has the meaning ascribed to it in NRS 163.020.

(Added to NRS by 2005, 537)



NRS 162.310 - Limitation on duty of attorney representing fiduciary with respect to principal.

1. An attorney who represents a fiduciary does not, solely as a result of such attorney-client relationship, assume a corresponding duty of care or other fiduciary duty to a principal.

2. Nothing in this section limits a principal, fiduciary or successor fiduciary s ability to assert appropriate claims against the attorney resulting from the negligent or intentional acts of the attorney.

3. As used in this section:

(a) Fiduciary has the meaning ascribed to it in NRS 162.020.

(b) Principal has the meaning ascribed to it in NRS 162.020.

(Added to NRS by 2011, 1465)






Chapter 162A - Power of Attorney for Financial Matters and Durable Power of Attorney for Health Care Decisions

NRS 162A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 162A.020 to 162A.160, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2009, 174)



NRS 162A.020 - Acknowledged defined.

Acknowledged means purportedly verified before a notary public or other individual authorized to take acknowledgments.

(Added to NRS by 2009, 174)



NRS 162A.030 - Agent defined.

Agent means a person granted authority to act for a principal under a power of attorney, whether denominated an agent, attorney-in-fact or otherwise. The term includes an original agent, co-agent, successor agent and a person to which an agent s authority is delegated.

(Added to NRS by 2009, 174)



NRS 162A.040 - Durable defined.

Durable, with respect to a power of attorney, means not terminated by the principal s incapacity.

(Added to NRS by 2009, 175)



NRS 162A.050 - Electronic defined.

Electronic means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(Added to NRS by 2009, 175)



NRS 162A.060 - Good faith defined.

Good faith means honesty in fact.

(Added to NRS by 2009, 175)



NRS 162A.070 - Incapacity defined.

Incapacity means the inability of an individual to manage property or business affairs because the individual:

1. Has an impairment in the ability to receive and evaluate information or make or communicate decisions even with the use of technological assistance; or

2. Is:

(a) Missing;

(b) Detained, including incarcerated in a penal system; or

(c) Outside the United States and unable to return.

(Added to NRS by 2009, 175)



NRS 162A.080 - Person defined.

Person means an individual, corporation, business trust, estate, trust, partnership, limited-liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(Added to NRS by 2009, 175)



NRS 162A.090 - Power of attorney defined.

Power of attorney means a writing or other record that grants authority to an agent to act in the place of the principal, whether or not the term power of attorney is used.

(Added to NRS by 2009, 175)



NRS 162A.100 - Presently exercisable general power of appointment defined.

Presently exercisable general power of appointment, with respect to property or a property interest subject to a power of appointment, means power exercisable at the time in question to vest absolute ownership in the principal individually, the principal s estate, the principal s creditors or the creditors of the principal s estate. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard, or the passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard or the passage of the specified period. The term does not include a power exercisable in a fiduciary capacity or only by will.

(Added to NRS by 2009, 175)



NRS 162A.110 - Principal defined.

Principal means an individual who grants authority to an agent in a power of attorney.

(Added to NRS by 2009, 175)



NRS 162A.120 - Property defined.

Property means anything that may be the subject of ownership, whether real or personal, or legal or equitable, or any interest or right therein.

(Added to NRS by 2009, 175)



NRS 162A.130 - Record defined.

Record means information which is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(Added to NRS by 2009, 175)



NRS 162A.140 - Sign defined.

Sign means, with present intent to authenticate or adopt a record:

1. To execute or adopt a tangible symbol; or

2. To attach to or logically associate with the record an electronic sound, symbol or process.

(Added to NRS by 2009, 175)



NRS 162A.150 - State defined.

State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2009, 175)



NRS 162A.160 - Stocks and bonds defined.

Stocks and bonds means stocks, bonds, mutual funds, and all other types of securities and financial instruments, whether held directly or indirectly, or in any other manner. The term does not include commodity futures contracts and call or put options on stocks or stock indexes.

(Added to NRS by 2009, 175)



NRS 162A.200 - Applicability.

NRS 162A.200 to 162A.660, inclusive, apply to all powers of attorney except:

1. A power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a creditor in connection with a credit transaction;

2. A power to make health care decisions;

3. A proxy or other delegation to exercise voting rights or management rights with respect to an entity; and

4. A power created on a form prescribed by a government or a governmental subdivision, agency or instrumentality for a governmental purpose.

(Added to NRS by 2009, 176)



NRS 162A.210 - Power of attorney is durable; exceptions.

A power of attorney created under NRS 162A.200 to 162A.660, inclusive, is durable unless it expressly provides that it is terminated by the incapacity of the principal.

(Added to NRS by 2009, 176)



NRS 162A.220 - Execution of power of attorney; certification of competency of principal required under certain circumstances; certain persons not to be named as agent; exceptions; penalty for misuse of power of attorney.

1. A power of attorney must be signed by the principal or, in the principal s conscious presence, by another individual directed by the principal to sign the principal s name on the power of attorney. A signature on a power of attorney is presumed to be genuine if the principal acknowledges the signature before a notary public or other individual authorized by law to take acknowledgments.

2. If the principal resides in a hospital, residential facility for groups, facility for skilled nursing or home for individual residential care, at the time of execution of the power of attorney, a certification of competency of the principal from a physician, psychologist or psychiatrist must be attached to the power of attorney.

3. If the principal resides or is about to reside in a hospital, assisted living facility or facility for skilled nursing at the time of execution of the power of attorney, in addition to the prohibition set forth in NRS 162A.840 and except as otherwise provided in subsection 4, the principal may not name as agent in any power of attorney for any purpose:

(a) The hospital, assisted living facility or facility for skilled nursing;

(b) An owner or operator of the hospital, assisted living facility or facility for skilled nursing; or

(c) An employee of the hospital, assisted living facility or facility for skilled nursing.

4. The principal may name as agent any person identified in subsection 3 if that person is:

(a) The spouse, legal guardian or next of kin of the principal; or

(b) Named only for the purpose of assisting the principal to establish eligibility for Medicaid and the power of attorney complies with the provisions of subsection 5.

5. A person may be named as agent pursuant to paragraph (b) of subsection 4 only if:

(a) A valid financial power of attorney for the principal does not exist;

(b) The agent has made a good faith effort to contact each family member of the principal identified in the records of the hospital, assisted living facility or facility for skilled nursing, as applicable, to request that the family member establish a financial power of attorney for the principal and has documented his or her effort;

(c) The power of attorney specifies that the agent is only authorized to access financial documents of the principal which are necessary to prove eligibility of the principal for Medicaid as described in the application for Medicaid and specifies that any request for such documentation must be accompanied by a copy of the application for Medicaid or by other proof that the document is necessary to prove eligibility for Medicaid;

(d) The power of attorney specifies that the agent does not have authority to access money or any other asset of the principal for any purpose; and

(e) The power of attorney specifies that the power of attorney is only valid until eligibility of the principal for Medicaid is determined or 6 months after the power of attorney is signed, whichever is sooner.

6. A person who is named as agent pursuant to paragraph (b) of subsection 4 shall not use the power of attorney for any purpose other than to assist the principal to establish eligibility for Medicaid and shall not use the power of attorney in a manner inconsistent with the provisions of subsection 5. A person who violates the provisions of this subsection is guilty of a category C felony and shall be punished as provided in NRS 193.130.

7. As used in this section:

(a) Assisted living facility has the meaning ascribed to it in NRS 422.2708.

(b) Facility for skilled nursing has the meaning ascribed to it in NRS 449.0039.

(c) Home for individual residential care has the meaning ascribed to it in NRS 449.0105.

(d) Hospital has the meaning ascribed to it in NRS 449.012.

(e) Residential facility for groups has the meaning ascribed to it in NRS 449.017.

(Added to NRS by 2009, 176; A 2011, 698; 2013, 923)



NRS 162A.230 - Validity of power of attorney.

1. A power of attorney executed in this State on or after October 1, 2009, is valid if its execution complies with NRS 162A.220.

2. A power of attorney executed in this State before October 1, 2009, is valid if its execution complied with the law of this State as it existed at the time of execution.

3. A power of attorney executed other than in this State is valid in this State if, when the power of attorney was executed, the execution complied with:

(a) The law of the jurisdiction that determines the meaning and effect of the power of attorney pursuant to NRS 162A.240; or

(b) The requirements for a military power of attorney pursuant to 10 U.S.C. 1044b.

4. Except as otherwise provided by specific statute other than the provisions of NRS 162A.200 to 162A.660, inclusive, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original power of attorney. An agent shall furnish an affidavit to a third party on demand stating that the instrument relied on is a true copy of the power of attorney and that, to the best of the agent s knowledge, the principal is alive and the relevant powers of the agent have not been altered or terminated.

(Added to NRS by 2009, 176)



NRS 162A.240 - Meaning and effect of power of attorney.

The meaning and effect of a power of attorney is determined by the law of the jurisdiction indicated in the power of attorney and, in the absence of an indication of jurisdiction, by the law of the jurisdiction in which the power of attorney was executed.

(Added to NRS by 2009, 177)



NRS 162A.250 - Nomination of guardian of estate; relation of agent to court-appointed guardian.

1. In a power of attorney, a principal may nominate a guardian of the principal s estate for consideration by the court if guardianship proceedings for the principal s estate or person are begun after the principal executes the power of attorney.

2. If, after a principal executes a power of attorney, a court appoints a guardian of the principal s estate, the power of attorney is terminated, unless the court allows the agent to retain specific powers conferred by the power of attorney. In the event the court allows the agent to retain specific powers, the agent shall file an accounting with the court and the guardian on a quarterly basis or such other period as the court may designate.

(Added to NRS by 2009, 177; A 2013, 925)



NRS 162A.260 - Time at which power of attorney is effective.

1. A power of attorney is effective when executed unless the principal provides in the power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

2. If a power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the power of attorney, may authorize one or more persons to determine in a writing or other record that the event or contingency has occurred.

3. If a power of attorney becomes effective upon the principal s incapacity and the principal has not authorized a person to determine whether the principal is incapacitated, or the person authorized is unable or unwilling to make the determination, the power of attorney becomes effective upon a determination in a writing or other record by a physician, psychiatrist or licensed psychologist that the principal is incapacitated.

4. A person authorized by the principal in the power of attorney to determine that the principal is incapacitated may act as the principal s personal representative pursuant to the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, as amended, and applicable regulations, to obtain a determination of incapacity.

(Added to NRS by 2009, 177)



NRS 162A.270 - Termination of power of attorney or authority of agent.

1. A power of attorney terminates when:

(a) The principal dies;

(b) The principal becomes incapacitated, if the power of attorney is not durable;

(c) The principal revokes the power of attorney;

(d) The power of attorney provides that it terminates;

(e) The limited purpose of the power of attorney is accomplished; or

(f) The principal revokes the agent s authority or the agent dies, becomes incapacitated or resigns, and the power of attorney does not provide for another agent to act under the power of attorney.

2. An agent s authority terminates when:

(a) The principal revokes the authority;

(b) The agent dies, becomes incapacitated or resigns;

(c) An action is filed for the dissolution or annulment of the agent s marriage to the principal or their legal separation, unless the power of attorney otherwise provides; or

(d) The power of attorney terminates.

3. Unless the power of attorney otherwise provides, an agent s authority is exercisable until the authority terminates under subsection 2, notwithstanding a lapse of time since the execution of the power of attorney.

4. Termination of an agent s authority or of a power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal s successors in interest.

5. Incapacity of the principal of a power of attorney that is not durable does not revoke or terminate the power of attorney as to an agent or other person that, without actual knowledge of the incapacity, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal s successors in interest.

6. The execution of a power of attorney does not revoke a power of attorney previously executed by the principal unless the subsequent power of attorney provides that the previous power of attorney is revoked or that all other powers of attorney are revoked.

(Added to NRS by 2009, 177)



NRS 162A.280 - Co-agents and successor agents.

1. A principal may designate two or more persons to act as co-agents. Unless the power of attorney otherwise provides, each co-agent may exercise its authority independently.

2. A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve or declines to serve. A principal may grant authority to designate one or more successor agents to an agent or other person designated by name, office or function. Unless the power of attorney otherwise provides, a successor agent:

(a) Has the same authority as that granted to the original agent; and

(b) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve or have declined to serve.

3. Except as otherwise provided in subsection 4 and in the power of attorney, an agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

4. An agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal s best interest. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

(Added to NRS by 2009, 178)



NRS 162A.290 - Reimbursement of agent.

Unless the power of attorney otherwise provides, an agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal.

(Added to NRS by 2009, 178)



NRS 162A.300 - Agent s acceptance of appointment.

Except as otherwise provided in the power of attorney, a person accepts appointment as an agent under a power of attorney by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

(Added to NRS by 2009, 178)



NRS 162A.310 - Duties of agent.

1. Notwithstanding provisions in the power of attorney, an agent that has accepted appointment shall:

(a) Act in accordance with the principal s reasonable expectations to the extent actually known by the agent and, otherwise, in the principal s best interest;

(b) Act in good faith; and

(c) Act only within the scope of authority granted in the power of attorney.

2. Except as otherwise provided in the power of attorney, an agent that has accepted appointment shall:

(a) Act loyally for the principal s benefit;

(b) Act so as not to create a conflict of interest that impairs the agent s ability to act impartially in the principal s best interest;

(c) Act with the care, competence and diligence ordinarily exercised by agents in similar circumstances;

(d) Keep a record of all receipts, disbursements and transactions made on behalf of the principal;

(e) Cooperate with a person that has authority to make health care decisions for the principal; and

(f) Attempt to preserve the principal s estate plan, to the extent actually known by the agent, if preserving the plan is consistent with the principal s best interest based on all relevant factors, including:

(1) The value and nature of the principal s property;

(2) The principal s foreseeable obligations and need for maintenance;

(3) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer and gift taxes; and

(4) Eligibility for a benefit, a program or assistance under a statute or regulation.

3. An agent that acts in good faith is not liable to any beneficiary of the principal s estate plan for failure to preserve the plan.

4. An agent that acts with care, competence and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

5. If an agent is selected by the principal because of special skills or expertise possessed by the agent or in reliance on the agent s representation that the agent has special skills or expertise, the special skills or expertise must be considered in determining whether the agent has acted with care, competence and diligence under the circumstances.

6. Absent a breach of duty to the principal, an agent is not liable if the value of the principal s property declines.

7. An agent that exercises authority to delegate to another person the authority granted by the principal or that engages another person on behalf of the principal is not liable for an act, error of judgment or default of that person if the agent exercises care, competence and diligence in selecting and monitoring the person.

8. Except as otherwise provided in the power of attorney, an agent is not required to disclose receipts, disbursements or transactions conducted on behalf of the principal unless ordered by a court, or requested by the principal, a guardian or other fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal or, upon the death of the principal, by the personal representative or successor in interest of the principal s estate. If so requested, within 30 days the agent shall comply with the request or provide a writing or other record substantiating why additional time is needed and shall comply with the request within an additional 30 days.

(Added to NRS by 2009, 178)



NRS 162A.320 - Exoneration of agent.

A provision in a power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal s successors in interest, except to the extent the provision:

1. Relieves the agent of liability for breach of duty committed dishonestly, with an improper motive or with reckless indifference to the purposes of the power of attorney or the best interest of the principal; or

2. Was inserted as a result of an abuse of a confidential or fiduciary relationship with the principal.

(Added to NRS by 2009, 180)



NRS 162A.330 - Judicial relief.

1. The following persons may petition a court to construe a power of attorney or review the agent s conduct, and grant appropriate relief:

(a) The principal or the agent;

(b) A guardian or other fiduciary acting for the principal;

(c) A person authorized to make health care decisions for the principal;

(d) The principal s spouse, parent or descendant;

(e) An individual who would qualify as a presumptive heir of the principal;

(f) A person named as a beneficiary to receive any property, benefit or contractual right on the principal s death or as a beneficiary of a trust created by or for the principal that has a financial interest in the principal s estate;

(g) A governmental agency having regulatory authority to protect the welfare of the principal;

(h) A person asked to accept the power of attorney; or

(i) The principal s caregiver or another person who demonstrates sufficient interest in the principal s welfare.

2. Upon motion by the principal, the court shall dismiss a petition filed under this section, unless:

(a) The court finds that the principal lacks capacity to revoke the agent s authority or the power of attorney; or

(b) A governmental agency has asserted abuse by the agent regarding the agent s actions under the power of attorney.

(Added to NRS by 2009, 180)



NRS 162A.340 - Liability of agent.

An agent that violates NRS 162A.200 to 162A.660, inclusive, is liable to the principal or the principal s successors in interest for the amount required to:

1. Restore the value of the principal s property to what it would have been had the violation not occurred; and

2. Reimburse the principal or the principal s successors in interest for the attorney s fees and costs paid on the agent s behalf.

(Added to NRS by 2009, 180)



NRS 162A.350 - Resignation of agent; notice.

Unless the power of attorney provides a different method for an agent s resignation, an agent may resign by giving notice to the principal and, if the principal is incapacitated:

1. To a co-agent or successor agent; or

2. If there is no person described in subsection 1, to:

(a) The principal s spouse, parent or descendant;

(b) The principal s caregiver;

(c) Another person reasonably believed by the agent to have sufficient interest in the principal s welfare; or

(d) A governmental agency having authority to protect the welfare of the principal.

(Added to NRS by 2009, 180)



NRS 162A.360 - Acceptance of and reliance upon acknowledged power of attorney.

1. A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the signature is not genuine may rely upon the presumption under NRS 162A.220 that the signature is genuine.

2. A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the power of attorney is void, invalid or terminated, that the purported agent s authority is void, invalid or terminated, or that the agent is exceeding or improperly exercising the agent s authority may rely upon the power of attorney as if the power of attorney were genuine, valid and still in effect, the agent s authority were genuine, valid and still in effect, and the agent had not exceeded and had properly exercised the authority.

3. A person that is asked to accept an acknowledged power of attorney may request, and rely upon, without further investigation:

(a) An agent s certification under penalty of perjury of any factual matter concerning the principal, agent or power of attorney;

(b) An English translation of the power of attorney if the power of attorney contains, in whole or in part, language other than English; and

(c) An opinion of counsel as to any matter of law concerning the power of attorney if the person making the request provides in a writing or other record the reason for the request.

4. An English translation or an opinion of counsel requested under this section must be provided at the principal s expense unless the request is made more than 10 business days after the power of attorney is presented for acceptance. If the request is made more than 10 business days after presentation of the power of attorney, the party requesting the translation shall pay for the translation.

5. For purposes of this section, a person that conducts activities through employees is without actual knowledge of a fact relating to a power of attorney, a principal or an agent if the employee conducting the transaction involving the power of attorney is without actual knowledge of the fact.

(Added to NRS by 2009, 181)



NRS 162A.370 - Liability for refusal to accept acknowledged power of attorney.

1. Except as otherwise provided in subsection 2:

(a) A person shall either accept an acknowledged power of attorney, or request a certification, a translation or an opinion of counsel pursuant to NRS 162A.360, not later than 10 business days after presentation of the power of attorney for acceptance;

(b) If a person requests a certification, a translation or an opinion of counsel pursuant to NRS 162A.360, the person shall accept the power of attorney not later than 5 business days after receipt of the certification, translation or opinion of counsel; and

(c) A person may not require an additional or different form of power of attorney for authority granted in the power of attorney presented.

2. A person is not required to accept an acknowledged power of attorney if:

(a) The person is not otherwise required to engage in a transaction with the principal in the same circumstances;

(b) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with federal law;

(c) The person has actual knowledge of the termination of the agent s authority or of the power of attorney before exercise of the power;

(d) A request for a certification, a translation or an opinion of counsel pursuant to NRS 162A.360 is refused;

(e) The person in good faith believes that the power is not valid or that the agent does not have the authority to perform the act requested, whether or not a certification, a translation or an opinion of counsel has been requested or provided pursuant to NRS 162A.360; or

(f) The person makes, or has actual knowledge that another person has made, a report pursuant to NRS 200.5093 stating a good faith belief that the principal may be subject to abuse, neglect, exploitation or isolation by the agent or a person acting for or with the agent.

3. A person that refuses in violation of this section to accept an acknowledged power of attorney is subject to:

(a) A court order mandating acceptance of the power of attorney; and

(b) Liability for reasonable attorney s fees and costs incurred in any action or proceeding that confirms the validity of the power of attorney or mandates acceptance of the power of attorney.

(Added to NRS by 2009, 181)



NRS 162A.380 - Principles of law and equity.

Unless displaced by a provision of NRS 162A.200 to 162A.660, inclusive, the principles of law and equity supplement NRS 162A.200 to 162A.660, inclusive.

(Added to NRS by 2009, 182)



NRS 162A.390 - Laws applicable to financial institutions and entities.

NRS 162A.200 to 162A.660, inclusive, does not supersede any other law applicable to financial institutions or other entities, and the other law controls if inconsistent with NRS 162A.200 to 162A.660, inclusive.

(Added to NRS by 2009, 182)



NRS 162A.400 - Remedies under other law.

The remedies under NRS 162A.200 to 162A.660, inclusive, are not exclusive and do not abrogate any right or remedy under the laws of this State other than NRS 162A.200 to 162A.660, inclusive.

(Added to NRS by 2009, 182)



NRS 162A.450 - Grant of specific authority.

1. An agent under a power of attorney may do the following on behalf of the principal or with the principal s property only if the power of attorney expressly grants the agent the authority and exercise of the authority is not otherwise prohibited by another agreement or instrument to which the authority or property is subject:

(a) Create, amend, revoke or terminate an inter vivos trust;

(b) Make a gift;

(c) Create or change rights of survivorship;

(d) Create or change a beneficiary designation;

(e) Delegate authority granted under the power of attorney;

(f) Waive the principal s right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan;

(g) Exercise fiduciary powers that the principal has authority to delegate; or

(h) Disclaim property, including a power of appointment.

2. Notwithstanding a grant of authority to do an act described in subsection 1, unless the power of attorney otherwise provides, an agent that is not a spouse of the principal may not exercise authority under a power of attorney to create in the agent, or in an individual to whom the agent owes a legal obligation of support, an interest in the principal s property, whether by gift, right of survivorship, beneficiary designation, disclaimer or otherwise.

(Added to NRS by 2009, 182)



NRS 162A.460 - Grant of general authority; incorporation of authority.

1. Except as otherwise provided in NRS 162A.450, if a power of attorney grants to an agent authority to do all acts that a principal could do or refers to general authority or cites a section of NRS 162A.200 to 162A.660, inclusive, in which the authority is described, the agent has the general authority described in NRS 162A.200 to 162A.660, inclusive.

2. A reference in a power of attorney to any part of a section in NRS 162A.200 to 162A.660, inclusive, incorporates the entire section as if it were set out in full in the power of attorney.

3. A principal may modify authority incorporated by reference.

4. Except as otherwise provided in NRS 162A.450, if the subjects over which authority is granted in a power of attorney are similar or overlap, the broadest authority controls.

5. Authority granted in a power of attorney is exercisable with respect to property that the principal has when the power of attorney is executed or acquires later, whether or not the property is located in this State and whether or not the authority is exercised or the power of attorney is executed in this State.

6. An act performed by an agent pursuant to a power of attorney has the same effect and inures to the benefit of and binds the principal and the principal s successors in interest as if the principal had performed the act.

(Added to NRS by 2009, 182)



NRS 162A.470 - Construction of authority generally.

Except as otherwise provided in the power of attorney, by executing a power of attorney that incorporates by reference a subject described in NRS 162A.200 to 162A.660, inclusive, or that grants to an agent authority to do all acts that a principal could do pursuant to this chapter, a principal authorizes the agent to:

1. Demand, receive and obtain, by litigation or otherwise, money or another thing of value to which the principal is, may become or claims to be entitled, and conserve, invest, disburse or use anything so received or obtained for the purposes intended;

2. Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release or modify the contract or another contract made by or on behalf of the principal;

3. Execute, acknowledge, seal, deliver, file or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction, including creating at any time a schedule listing some or all of the principal s property and attaching it to the power of attorney;

4. Initiate, participate in, submit to alternative dispute resolution, settle, oppose, propose or accept a compromise with respect to a claim existing in favor of or against the principal or intervene in litigation relating to the claim;

5. Seek on the principal s behalf the assistance of a court or other governmental agency to carry out an act authorized in the power of attorney;

6. Engage, compensate and discharge an attorney, accountant, discretionary investment manager, expert witness or other advisor;

7. Prepare, execute and file a record, report or other document to safeguard or promote the principal s interest under a statute or regulation;

8. Communicate with any representative or employee of a government or governmental subdivision, agency or instrumentality on behalf of the principal;

9. Access communications intended for, and communicate on behalf of, the principal, whether by mail, electronic transmission, telephone or other means; and

10. Do any lawful act with respect to the subject and all property related to the subject.

(Added to NRS by 2009, 183)



NRS 162A.480 - Real property.

1. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to real property authorizes:

(a) The agent to demand, buy, lease, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject an interest in real property or a right incident to real property;

(b) The agent to:

(1) Sell;

(2) Exchange;

(3) Convey with or without covenants, representations or warranties;

(4) Quitclaim;

(5) Release;

(6) Surrender;

(7) Retain title for security;

(8) Encumber;

(9) Partition;

(10) Consent to partitioning;

(11) Subject to an easement or covenant;

(12) Subdivide;

(13) Apply for zoning or other governmental permits;

(14) Plat or consent to platting;

(15) Develop;

(16) Grant an option concerning;

(17) Lease;

(18) Sublease;

(19) Contribute to an entity in exchange for an interest in that entity; or

(20) Otherwise grant or dispose of,

an interest in real property or a right incident to real property;

(c) The agent to pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(d) The agent to release, assign, satisfy or enforce by litigation or otherwise a mortgage, deed of trust, conditional sale contract, encumbrance, lien or other claim to real property which exists or is asserted;

(e) The agent to manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including:

(1) Insuring against liability or casualty or other loss;

(2) Obtaining or regaining possession of or protecting the interest or right by litigation or otherwise;

(3) Paying, assessing, compromising or contesting taxes or assessments or applying for and receiving refunds in connection with them; and

(4) Purchasing supplies, hiring assistance or labor, and making repairs or alterations to the real property;

(f) The agent to use, develop, alter, replace, remove, erect or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

(g) The agent to participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, and hold, and act with respect to stocks and bonds or other property received in a plan of reorganization, including:

(1) Selling or otherwise disposing of them;

(2) Exercising or selling an option, right of conversion or similar right with respect to them; and

(3) Exercising any voting rights in person or by proxy;

(h) The agent to change the form of title of an interest in or right incident to real property; and

(i) The agent to dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.

2. Every power of attorney, or other instrument in writing, containing the power to convey any real property as agent or attorney for the owner thereof, or to execute, as agent or attorney for another, any conveyance whereby any real property is conveyed, or may be affected, must be recorded as other conveyances whereby real property is conveyed or affected are required to be recorded.

3. No such power of attorney or other instrument, recorded in the manner prescribed in subsection 2, shall be deemed to be revoked by any act of the principal, until the instrument containing such revocation is deposited for record in the same office in which the instrument containing the power is recorded.

(Added to NRS by 2009, 184)



NRS 162A.490 - Tangible personal property.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to tangible personal property authorizes:

1. The agent to demand, buy, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

2. The agent to:

(a) Sell;

(b) Exchange;

(c) Convey with or without covenants, representations or warranties;

(d) Quitclaim;

(e) Release;

(f) Surrender;

(g) Create a security interest in;

(h) Grant options concerning;

(i) Lease;

(j) Sublease; or

(k) Otherwise dispose of,

tangible personal property or an interest in tangible personal property;

3. The agent to grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

4. The agent to release, assign, satisfy or enforce by litigation or otherwise, a security interest, lien or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property;

5. The agent to manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

(a) Insuring against liability or casualty or other loss;

(b) Obtaining or regaining possession of or protecting the property or interest, by litigation or otherwise;

(c) Paying, assessing, compromising or contesting taxes or assessments, or applying for and receiving refunds in connection with taxes or assessments;

(d) Moving the property from place to place;

(e) Storing the property for hire or on a gratuitous bailment; and

(f) Using and making repairs, alterations or improvements to the property; and

6. The agent to change the form of title of an interest in tangible personal property.

(Added to NRS by 2009, 185)



NRS 162A.500 - Stocks and bonds.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to stocks and bonds authorizes the agent to:

1. Buy, sell and exchange stocks and bonds;

2. Establish, continue, modify or terminate an account with respect to stocks and bonds;

3. Pledge stocks and bonds as security to borrow, pay, renew or extend the time of payment of a debt of the principal;

4. Receive certificates and other evidences of ownership with respect to stocks and bonds; and

5. Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts and consent to limitations on the right to vote.

(Added to NRS by 2009, 186)



NRS 162A.510 - Commodities and options.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to commodities and options authorizes the agent to:

1. Buy, sell, exchange, assign, settle and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

2. Establish, continue, modify and terminate option accounts.

(Added to NRS by 2009, 186)



NRS 162A.520 - Banks and other financial institutions.

1. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to:

(a) Continue, modify and terminate an account or other banking arrangement made by or on behalf of the principal;

(b) Establish, modify and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm or other financial institution selected by the agent;

(c) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

(d) Withdraw, by check, order, electronic funds transfer or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

(e) Receive statements of account, vouchers, notices and similar documents from a financial institution and act with respect to them;

(f) Enter a safe deposit box or vault and withdraw or add to the contents;

(g) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

(h) Make, assign, draw, endorse, discount, guarantee and negotiate promissory notes, checks, drafts and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal s order, transfer money, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due;

(i) Receive for the principal and act upon a sight draft, warehouse receipt or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument;

(j) Apply for, receive and use letters of credit, credit and debit cards, electronic transaction authorizations and traveler s checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

(k) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

2. An agent who is not the spouse of the principal must not be listed on any account as a cosigner with right of survivorship, but must be listed on the account solely as power of attorney.

(Added to NRS by 2009, 186)



NRS 162A.530 - Operation of entity or business.

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest, and unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to:

1. Operate, buy, sell, enlarge, reduce or terminate an ownership interest.

2. Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege or option that the principal has, may have or claims to have.

3. Enforce the terms of an ownership agreement.

4. Initiate, participate in, submit to alternative dispute resolution, settle, oppose, propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest.

5. Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege or option the principal has or claims to have as the holder of stocks and bonds.

6. Initiate, participate in, submit to alternative dispute resolution, settle, oppose, propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds.

7. With respect to an entity or business owned solely by the principal:

(a) Continue, modify, renegotiate, extend and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the power of attorney;

(b) Determine:

(1) The location of its operation;

(2) The nature and extent of its business;

(3) The methods of manufacturing, selling, merchandising, financing, accounting and advertising employed in its operation;

(4) The amount and types of insurance carried; and

(5) The mode of engaging, compensating and dealing with its employees and accountants, attorneys or other advisors;

(c) Change the name or form of organization under which the entity or business is operated and enter into an ownership agreement with other persons to take over all or part of the operation of the entity or business; and

(d) Demand and receive money due or claimed by the principal or on the principal s behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business.

8. Put additional capital into an entity or business in which the principal has an interest.

9. Join in a plan of reorganization, consolidation, conversion, domestication or merger of the entity or business.

10. Sell or liquidate all or part of an entity or business.

11. Establish the value of an entity or business under a buy-out agreement to which the principal is a party.

12. Prepare, sign, file and deliver reports, compilations of information, returns or other papers with respect to an entity or business and make related payments.

13. Pay, compromise or contest taxes, assessments, fines or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines or penalties with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the power of attorney.

(Added to NRS by 2009, 187)



NRS 162A.540 - Insurance and annuities.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to insurance and annuities authorizes the agent to:

1. Continue, pay the premium or make a contribution on, modify, exchange, rescind, release or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

2. Procure new, different and additional contracts of insurance and annuities for the principal and the principal s spouse, children and other dependents, select the amount, type of insurance or annuity, and mode of payment and name one or more beneficiaries in accordance with the principal s established estate plan and any restrictions to designate beneficiaries contained within the power of attorney;

3. Pay the premium or make a contribution on, modify, exchange, rescind, release or terminate a contract of insurance or annuity procured by the agent;

4. Apply for and receive a loan secured by a contract of insurance or annuity;

5. Surrender and receive the cash surrender value on a contract of insurance or annuity;

6. Exercise an election;

7. Exercise investment powers available under a contract of insurance or annuity;

8. Change the manner of paying premiums on a contract of insurance or annuity;

9. Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

10. Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

11. Collect, sell, assign, hypothecate, borrow against or pledge the interest of the principal in a contract of insurance or annuity;

12. Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

13. Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

(Added to NRS by 2009, 188)



NRS 162A.550 - Estates, trusts and other beneficial interests.

1. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to estates, trusts and other beneficial interests authorizes the agent to:

(a) Accept, receive, receipt for, sell, assign, pledge or exchange a share in or payment from the fund;

(b) Demand or obtain money or another thing of value to which the principal is, may become or claims to be entitled by reason of the fund, by litigation or otherwise;

(c) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal;

(d) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, propose or accept a compromise with respect to litigation to ascertain the meaning, validity or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal;

(e) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, propose or accept a compromise with respect to litigation to remove, substitute or surcharge a fiduciary;

(f) Conserve, invest, disburse or use anything received for an authorized purpose; and

(g) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities and other property to the trustee of a revocable trust created by the principal as settlor or grantor.

2. As used in this section, estates, trusts and other beneficial interests means a trust, probate estate, escrow, custodianship or fund from which the principal is, may become or claims to be entitled to a share or payment.

(Added to NRS by 2009, 189)



NRS 162A.560 - Claims and litigation.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to claims and litigation authorizes the agent to:

1. Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance or other relief;

2. Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

3. Seek an attachment, garnishment, order of arrest or other preliminary, provisional or intermediate relief and use an available procedure to effect or satisfy a judgment, order or decree;

4. Make or accept a tender, offer of judgment or admission of facts, submit a controversy on an agreed statement of facts, consent to examination and bind the principal in litigation;

5. Submit to alternative dispute resolution, settle, and propose or accept a compromise;

6. Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal s behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, and receive, execute and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement or other instrument in connection with the prosecution, settlement or defense of a claim or litigation;

7. Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value;

8. Pay a judgment, award or order against the principal or a settlement made in connection with a claim or litigation; and

9. Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

(Added to NRS by 2009, 189)



NRS 162A.570 - Personal and family maintenance.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to perform the acts necessary to maintain the customary standard of living of the principal, including, but not limited to, authorizing the agent to:

1. Make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party;

2. Provide normal domestic help, usual vacations and travel expenses, and funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the principal;

3. Pay expenses for necessary health care and custodial care on behalf of the principal;

4. Act as the principal s personal representative pursuant to the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, as amended, and applicable regulations, in making decisions related to the past, present or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal;

5. Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring and replacing them;

6. Maintain credit and debit accounts for the convenience of the principal and open new accounts; and

7. Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order or other organization or to continue contributions to those organizations.

(Added to NRS by 2009, 190)



NRS 162A.580 - Benefits from governmental programs or civil or military service.

1. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(a) Enroll in, apply for, select, reject, change, amend or discontinue, on the principal s behalf, a benefit or program;

(b) Prepare, file and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute or regulation;

(c) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute or regulation;

(d) Receive the financial proceeds of a claim, and conserve, invest, disburse or use for a lawful purpose anything so received;

(e) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation and for shipment of household effects; and

(f) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate or other instrument for that purpose.

2. As used in this section, benefits from governmental programs or civil or military service means any benefit, program or assistance provided under a statute or regulation including Social Security, Medicare and Medicaid.

(Added to NRS by 2009, 191)



NRS 162A.590 - Retirement plans.

1. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(a) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan;

(b) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another;

(c) Establish a retirement plan in the principal s name and name one or more beneficiaries in accordance with the principal s established estate plan and any restrictions to designate beneficiaries contained within the power of attorney;

(d) Make contributions to a retirement plan;

(e) Exercise investment powers available under a retirement plan; and

(f) Borrow from, sell assets to or purchase assets from a retirement plan.

2. As used in this section, retirement plan means a plan or account created by an employer, the principal or another individual to provide retirement benefits or deferred compensation of which the principal is a participant, beneficiary or owner, including a plan or account under the following sections of the Internal Revenue Code:

(a) An individual retirement account under section 408 of the Internal Revenue Code, 26 U.S.C. 408, as amended;

(b) A Roth individual retirement account under section 408A of the Internal Revenue Code, 26 U.S.C. 408A, as amended;

(c) A deemed individual retirement account under section 408(q) of the Internal Revenue Code, 26 U.S.C. 408(q), as amended;

(d) An annuity or mutual fund custodial account under section 403(b) of the Internal Revenue Code, 26 U.S.C. 403(b), as amended;

(e) A pension, profit-sharing, stock bonus or other retirement plan qualified under section 401(a) of the Internal Revenue Code, 26 U.S.C. 401(a), as amended;

(f) A plan under section 457(b) of the Internal Revenue Code, 26 U.S.C. 457(b), as amended; and

(g) A nonqualified deferred compensation plan under section 409A of the Internal Revenue Code, 26 U.S.C. 409A, as amended.

(Added to NRS by 2009, 191)



NRS 162A.600 - Taxes.

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to taxes authorizes the agent to:

1. Prepare, sign and file federal, state, local and foreign income, gift, payroll, property, Federal Insurance Contributions Act and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under section 2032A of the Internal Revenue Code, 26 U.S.C. 2032A, as amended, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

2. Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority;

3. Exercise any election available to the principal under federal, state, local or foreign tax law; and

4. Act for the principal in all tax matters for all periods before the Internal Revenue Service or other taxing authority.

(Added to NRS by 2009, 192)



NRS 162A.610 - Gifts.

1. Unless the power of attorney otherwise provides, an agent has no authority to make a gift to any party on behalf of the principal.

2. If the power of attorney grants the agent the authority to make gifts, the agent may:

(a) Make outright to, or for the benefit of, a person, a gift of any of the principal s property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under section 2503(b) of the Internal Revenue Code, 26 U.S.C. 2503(b), as amended, without regard to whether the federal gift tax exclusion applies to the gift or, if the principal s spouse agrees to consent to a split gift pursuant to section 2513 of the Internal Revenue Code, 26 U.S.C. 2513, as amended, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit; and

(b) Consent, pursuant to section 2513 of the Internal Revenue Code, 26 U.S.C. 2513, as amended, to the splitting of a gift made by the principal s spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

3. An agent may make a gift of the principal s property only as the agent determines is consistent with the principal s objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal s best interest based on all relevant factors, including:

(a) The value and nature of the principal s property;

(b) The principal s foreseeable obligations and need for maintenance;

(c) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer and gift taxes;

(d) Eligibility for a benefit, a program or assistance under a statute or regulation; and

(e) The principal s personal history of making or joining in making gifts.

4. As used in this section, a gift for the benefit of a person includes a gift to a trust, an account under the Uniform Transfers to Minors Act, and a tuition savings account or prepaid tuition plan as defined under section 529 of the Internal Revenue Code, 26 U.S.C. 529, as amended.

(Added to NRS by 2009, 192)



NRS 162A.620 - Power of attorney.

A document substantially in the following form may be used to create a statutory form power of attorney that has the meaning and effect prescribed by NRS 162A.200 to 162A.660, inclusive:

STATUTORY FORM POWER OF ATTORNEY

THIS IS AN IMPORTANT LEGAL DOCUMENT. IT CREATES A DURABLE POWER OF ATTORNEY FOR FINANCIAL MATTERS. BEFORE EXECUTING THIS DOCUMENT, YOU SHOULD KNOW THESE IMPORTANT FACTS:

1. THIS DOCUMENT GIVES THE PERSON YOU DESIGNATE AS YOUR AGENT THE POWER TO MAKE DECISIONS CONCERNING YOUR PROPERTY FOR YOU. YOUR AGENT WILL BE ABLE TO MAKE DECISIONS AND ACT WITH RESPECT TO YOUR PROPERTY (INCLUDING YOUR MONEY) WHETHER OR NOT YOU ARE ABLE TO ACT FOR YOURSELF.

2. THIS POWER OF ATTORNEY BECOMES EFFECTIVE IMMEDIATELY UNLESS YOU STATE OTHERWISE IN THE SPECIAL INSTRUCTIONS.

3. THIS POWER OF ATTORNEY DOES NOT AUTHORIZE THE AGENT TO MAKE HEALTH CARE DECISIONS FOR YOU.

4. THE PERSON YOU DESIGNATE IN THIS DOCUMENT HAS A DUTY TO ACT CONSISTENT WITH YOUR DESIRES AS STATED IN THIS DOCUMENT OR OTHERWISE MADE KNOWN OR, IF YOUR DESIRES ARE UNKNOWN, TO ACT IN YOUR BEST INTERESTS.

5. YOU SHOULD SELECT SOMEONE YOU TRUST TO SERVE AS YOUR AGENT. UNLESS YOU SPECIFY OTHERWISE, GENERALLY THE AGENT S AUTHORITY WILL CONTINUE UNTIL YOU DIE OR REVOKE THE POWER OF ATTORNEY OR THE AGENT RESIGNS OR IS UNABLE TO ACT FOR YOU.

6. YOUR AGENT IS ENTITLED TO REASONABLE COMPENSATION UNLESS YOU STATE OTHERWISE IN THE SPECIAL INSTRUCTIONS.

7. THIS FORM PROVIDES FOR DESIGNATION OF ONE AGENT. IF YOU WISH TO NAME MORE THAN ONE AGENT YOU MAY NAME A CO-AGENT IN THE SPECIAL INSTRUCTIONS. CO-AGENTS ARE NOT REQUIRED TO ACT TOGETHER UNLESS YOU INCLUDE THAT REQUIREMENT IN THE SPECIAL INSTRUCTIONS.

8. IF YOUR AGENT IS UNABLE OR UNWILLING TO ACT FOR YOU, YOUR POWER OF ATTORNEY WILL END UNLESS YOU HAVE NAMED A SUCCESSOR AGENT. YOU MAY ALSO NAME A SECOND SUCCESSOR AGENT.

9. YOU HAVE THE RIGHT TO REVOKE THE AUTHORITY GRANTED TO THE PERSON DESIGNATED IN THIS DOCUMENT.

10. THIS DOCUMENT REVOKES ANY PRIOR DURABLE POWER OF ATTORNEY.

11. IF THERE IS ANYTHING IN THIS DOCUMENT THAT YOU DO NOT UNDERSTAND, YOU SHOULD ASK A LAWYER TO EXPLAIN IT TO YOU.

1. DESIGNATION OF AGENT.

I, ................................................................................................................................

(insert your name) do hereby designate and appoint:

Name: ................................................................................................................

Address: .............................................................................................................

Telephone Number: ........................................................................................

as my agent to make decisions for me and in my name, place and stead and for my use and benefit and to exercise the powers as authorized in this document.

2. DESIGNATION OF ALTERNATE AGENT.

(You are not required to designate any alternative agent but you may do so. Any alternative agent you designate will be able to make the same decisions as the agent designated above in the event that he or she is unable or unwilling to act as your agent. Also, if the agent designated in paragraph 1 is your spouse, his or her designation as your agent is automatically revoked by law if your marriage is dissolved.)

If my agent is unable or unwilling to act for me, then I designate the following person(s) to serve as my agent as authorized in this document, such person(s) to serve in the order listed below:

A. First Alternative Agent

Name:

Address:

Telephone Number:................................................................................................

B. Second Alternative Agent

Name:

Address:

Telephone Number:................................................................................................

3. OTHER POWERS OF ATTORNEY.

This Power of Attorney is intended to, and does, revoke any prior Power of Attorney for financial matters I have previously executed.

4. NOMINATION OF GUARDIAN.

If, after execution of this Power of Attorney, incompetency proceedings are initiated either for my estate or my person, I hereby nominate as my guardian or conservator for consideration by the court my agent herein named, in the order named.

5. GRANT OF GENERAL AUTHORITY.

I grant my agent and any successor agent(s) general authority to act for me with respect to the following subjects:

(INITIAL each subject you want to include in the agent s general authority. If you wish to grant general authority over all of the subjects you may initial All Preceding Subjects instead of initialing each subject.)

[.....] Real Property

[.....] Tangible Personal Property

[.....] Stocks and Bonds

[.....] Commodities and Options

[.....] Banks and Other Financial Institutions

[.....] Safe Deposit Boxes

[.....] Operation of Entity or Business

[.....] Insurance and Annuities

[.....] Estates, Trusts and Other Beneficial Interests

[.....] Legal Affairs, Claims and Litigation

[.....] Personal Maintenance

[.....] Benefits from Governmental Programs or Civil or Military Service

[.....] Retirement Plans

[.....] Taxes

[.....] All Preceding Subjects

6. GRANT OF SPECIFIC AUTHORITY.

My agent MAY NOT do any of the following specific acts for me UNLESS I have INITIALED the specific authority listed below:

(CAUTION: Granting any of the following will give your agent the authority to take actions that could significantly reduce your property or change how your property is distributed at your death. INITIAL ONLY the specific authority you WANT to give your agent.)

[.....] Create, amend, revoke or terminate an inter vivos, family, living, irrevocable or revocable trust

[.....] Make a gift, subject to the limitations of NRS and any special instructions in this Power of Attorney

[.....] Create or change rights of survivorship

[.....] Create or change a beneficiary designation

[.....] Waive the principal s right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan

[.....] Exercise fiduciary powers that the principal has authority to delegate

[.....] Disclaim or refuse an interest in property, including a power of appointment

7. LIMITATION ON AGENT S AUTHORITY.

An agent that is not my spouse MAY NOT use my property to benefit the agent or a person to whom the agent owes an obligation of support unless I have included that authority in the Special Instructions.

8. SPECIAL INSTRUCTIONS OR OTHER OR ADDITIONAL AUTHORITY GRANTED TO AGENT:

9. DURABILITY AND EFFECTIVE DATE. (INITIAL the clause(s) that applies.)

[.....] DURABLE. This Power of Attorney shall not be affected by my subsequent disability or incapacity.

[.....] SPRINGING POWER. It is my intention and direction that my designated agent, and any person or entity that my designated agent may transact business with on my behalf, may rely on a written medical opinion issued by a licensed medical doctor stating that I am disabled or incapacitated, and incapable of managing my affairs, and that said medical opinion shall establish whether or not I am under a disability for the purpose of establishing the authority of my designated agent to act in accordance with this Power of Attorney.

[.....] I wish to have this Power of Attorney become effective on the following date: .....

[.....] I wish to have this Power of Attorney end on the following date: .....

10. THIRD PARTY PROTECTION.

Third parties may rely upon the validity of this Power of Attorney or a copy and the representations of my agent as to all matters relating to any power granted to my agent, and no person or agency who relies upon the representation of my agent, or the authority granted by my agent, shall incur any liability to me or my estate as a result of permitting my agent to exercise any power unless a third party knows or has reason to know this Power of Attorney has terminated or is invalid.

11. RELEASE OF INFORMATION.

I agree to, authorize and allow full release of information, by any government agency, business, creditor or third party who may have information pertaining to my assets or income, to my agent named herein.

12. SIGNATURE AND ACKNOWLEDGMENT. YOU MUST DATE AND SIGN THIS POWER OF ATTORNEY. THIS POWER OF ATTORNEY WILL NOT BE VALID UNLESS IT IS ACKNOWLEDGED BEFORE A NOTARY PUBLIC.

I sign my name to this Power of Attorney on

.............. (date) at .............................. (city), ......................... (state)

(Signature)

CERTIFICATE OF ACKNOWLEDGMENT OF NOTARY PUBLIC

(You may use acknowledgment before a notary public instead of the statement of witnesses.)

State of Nevada }

}ss.

County of................................................ }

On this .......... day of .........., in the year ....., before me, ............................... (here insert name of notary public) personally appeared .............................. (here insert name of principal) personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is subscribed to this instrument, and acknowledged that he or she executed it. I declare under penalty of perjury that the person whose name is ascribed to this instrument appears to be of sound mind and under no duress, fraud or undue influence.

NOTARY SEAL ...............................................................

(Signature of Notary Public)

IMPORTANT INFORMATION FOR AGENT

1. Agent s Duties. When you accept the authority granted under this Power of Attorney, a special legal relationship is created between you and the principal. This relationship imposes upon you legal duties that continue until you resign or the Power of Attorney is terminated or revoked. You must:

(a) Do what you know the principal reasonably expects you to do with the principal s property or, if you do not know the principal s expectations, act in the principal s best interest;

(b) Act in good faith;

(c) Do nothing beyond the authority granted in this Power of Attorney; and

(d) Disclose your identity as an agent whenever you act for the principal by writing or printing the name of the principal and signing your own name as agent in the following manner:

(Principal s Name) by (Your Signature) as Agent

2. Unless the Special Instructions in this Power of Attorney state otherwise, you must also:

(a) Act loyally for the principal s benefit;

(b) Avoid conflicts that would impair your ability to act in the principal s best interest;

(c) Act with care, competence, and diligence;

(d) Keep a record of all receipts, disbursements and transactions made on behalf of the principal;

(e) Cooperate with any person that has authority to make health care decisions for the principal to do what you know the principal reasonably expects or, if you do not know the principal s expectations, to act in the principal s best interest; and

(f) Attempt to preserve the principal s estate plan if you know the plan and preserving the plan is consistent with the principal s best interest.

3. Termination of Agent s Authority. You must stop acting on behalf of the principal if you learn of any event that terminates this Power of Attorney or your authority under this Power of Attorney. Events that terminate a Power of Attorney or your authority to act under a Power of Attorney include:

(a) Death of the principal;

(b) The principal s revocation of the Power of Attorney or your authority;

(c) The occurrence of a termination event stated in the Power of Attorney;

(d) The purpose of the Power of Attorney is fully accomplished; or

(e) If you are married to the principal, your marriage is dissolved.

4. Liability of Agent. The meaning of the authority granted to you is defined in NRS 162A.200 to 162A.660, inclusive. If you violate NRS 162A.200 to 162A.660, inclusive, or act outside the authority granted in this Power of Attorney, you may be liable for any damages caused by your violation.

5. If there is anything about this document or your duties that you do not understand, you should seek legal advice.

(Added to NRS by 2009, 193)



NRS 162A.650 - Uniformity of application and construction.

In applying and construing NRS 162A.200 to 162A.660, inclusive, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.

(Added to NRS by 2009, 207)



NRS 162A.660 - Relation to Electronic Signatures in Global and National Commerce Act.

NRS 162A.200 to 162A.660, inclusive, modifies, limits and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but does not modify, limit or supersede section 101(c) of that Act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that Act, 15 U.S.C. 7003(b).

(Added to NRS by 2009, 207)



NRS 162A.700 - Applicability.

NRS 162A.700 to 162A.860, inclusive, apply to any power of attorney containing the authority to make health care decisions.

(Added to NRS by 2009, 198; A 2013, 925)



NRS 162A.710 - Definitions.

As used in NRS 162A.700 to 162A.860, inclusive, unless the context otherwise requires, the words and terms defined in NRS 162A.720 to 162A.780, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2009, 198; A 2013, 925)



NRS 162A.720 - Attending physician defined.

Attending physician means the physician who has primary responsibility for the treatment and care of the patient.

(Added to NRS by 2009, 198)



NRS 162A.730 - Declaration defined.

Declaration means a writing executed in accordance with the requirements of NRS 449.600.

(Added to NRS by 2009, 198)



NRS 162A.740 - Health care facility defined.

Health care facility includes:

1. Any medical facility as defined in NRS 449.0151; and

2. Any facility for the dependent as defined in NRS 449.0045.

(Added to NRS by 2009, 198; A 2011, 91)



NRS 162A.750 - Life-sustaining treatment defined.

Life-sustaining treatment means a medical procedure or intervention that, when administered to a patient, serves only to prolong the process of dying.

(Added to NRS by 2009, 198)



NRS 162A.760 - Provider of health care defined.

Provider of health care has the meaning ascribed to it in NRS 629.031.

(Added to NRS by 2009, 198)



NRS 162A.770 - Qualified patient defined.

Qualified patient means a patient, 18 years of age or older, who has executed a declaration and who has been determined by the attending physician to be in a terminal condition.

(Added to NRS by 2009, 198)



NRS 162A.780 - Terminal condition defined.

Terminal condition means an incurable and irreversible condition that cannot be cured or modified by any known current medical therapy or treatment, and which, without the administration of life-sustaining treatment, will in the opinion of the attending physician result in death within a relatively short time period.

(Added to NRS by 2009, 198)



NRS 162A.790 - Execution of power of attorney; acknowledgment; witnesses; certification of competency required for certain principals; validity of power of attorney executed outside this State.

1. Any adult person may execute a power of attorney enabling the agent named in the power of attorney to make decisions concerning health care for the principal if that principal becomes incapable of giving informed consent concerning such decisions.

2. A power of attorney for health care must be signed by the principal. The principal s signature on the power of attorney for health care must be:

(a) Acknowledged before a notary public; or

(b) Witnessed by two adult witnesses who know the principal personally.

3. Neither of the witnesses to a principal s signature may be:

(a) A provider of health care;

(b) An employee of a provider of health care;

(c) An operator of a health care facility;

(d) An employee of a health care facility; or

(e) The agent.

4. At least one of the witnesses to a principal s signature must be a person who is:

(a) Not related to the principal by blood, marriage or adoption; and

(b) To the best of the witnesses knowledge, not entitled to any part of the estate of the principal upon the death of the principal.

5. If the principal resides in a hospital, residential facility for groups, facility for skilled nursing or home for individual residential care, at the time of the execution of the power of attorney, a certification of competency of the principal from a physician, psychologist or psychiatrist must be attached to the power of attorney.

6. A power of attorney executed in a jurisdiction outside of this State is valid in this State if, when the power of attorney was executed, the execution complied with the laws of that jurisdiction or the requirements for a military power of attorney pursuant to 10 U.S.C. 1044b.

7. As used in this section:

(a) Facility for skilled nursing has the meaning ascribed to it in NRS 449.0039.

(b) Home for individual residential care has the meaning ascribed to it in NRS 449.0105.

(c) Hospital has the meaning ascribed to it in NRS 449.012.

(d) Residential facility for groups has the meaning ascribed to it in NRS 449.017.

(Added to NRS by 2009, 198; A 2013, 925)



NRS 162A.800 - Nomination of guardian of person; relation of agent to court-appointed guardian; duties of guardian.

1. In a power of attorney for health care, a principal may nominate a guardian of the principal s person for consideration by the court if guardianship proceedings for the principal s person are begun after the principal executes the power of attorney.

2. If, after a principal executes a power of attorney for health care, a court appoints a guardian of the principal s person, the power of attorney is terminated. The guardian shall follow any provisions contained in the power of attorney for health care delineating the principal s wishes for medical and end-of-life care.

(Added to NRS by 2009, 199)



NRS 162A.810 - Time at which power of attorney is effective.

1. A power of attorney for health care is effective when executed unless the principal provides in the power of attorney that it becomes effective at a future date or upon incapacity.

2. If a power of attorney for health care becomes effective upon the principal s incapacity, the power of attorney becomes effective upon a determination in a writing or other record by a physician, psychiatrist or licensed psychologist that the principal is incapacitated.

3. An agent named in the power of attorney for health care may act as the principal s personal representative pursuant to the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, as amended, and applicable regulations, to obtain a determination of incapacity.

(Added to NRS by 2009, 199)



NRS 162A.815 - Acceptance and reliance upon acknowledged power of attorney.

1. A physician, health care facility or other provider of health care that in good faith accepts an acknowledged power of attorney for health care without actual knowledge that the signature is not genuine may rely upon the presumption that the signature is genuine.

2. A physician, health care facility or other provider of health care that in good faith accepts an acknowledged power of attorney for health care without actual knowledge that the power of attorney for health care is void, invalid or terminated, or that the purported agent s authority is void, invalid or terminated, may rely upon the power of attorney for health care as if the power of attorney for health care were genuine, valid and still in effect, and the agent s authority was genuine, valid and still in effect.

3. A physician, health care facility or other provider of health care that in good faith accepts an acknowledged power of attorney for health care is not subject to civil or criminal liability or discipline for unprofessional conduct for giving effect to a declaration contained within the power of attorney for health care or for following the direction of an agent named in the power of attorney for health care.

(Added to NRS by 2013, 923)



NRS 162A.820 - Termination of power of attorney or authority of agent.

1. A power of attorney for health care terminates when:

(a) The principal dies;

(b) The principal revokes the power of attorney;

(c) The power of attorney includes a termination date; or

(d) The principal revokes the agent s authority or the agent dies, becomes incapacitated or resigns, and the power of attorney does not provide for another agent to act under the power of attorney.

2. An agent s authority under a power of attorney for health care terminates when:

(a) The principal revokes the authority;

(b) The agent dies, becomes incapacitated or resigns;

(c) An action is filed for the dissolution or annulment of the agent s marriage to the principal, unless the power of attorney otherwise provides; or

(d) The power of attorney includes a termination date.

3. Unless the power of attorney for health care otherwise provides, an agent s authority is exercisable until the authority terminates under subsection 2, notwithstanding a lapse of time since the execution of the power of attorney.

4. Termination of an agent s authority or of a power of attorney for health care is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal s successors in interest.

5. An execution of a power of attorney for health care automatically revokes any previous power of attorney to make health care decisions.

6. If a power of attorney for health care terminates while the principal is unable to make decisions concerning health care, the power of attorney for health care remains valid until the principal is again able to make such decisions.

(Added to NRS by 2009, 199)



NRS 162A.830 - Co-agents and successor agents.

1. A principal may designate two or more persons to act as co-agents. Unless the power of attorney for health care otherwise provides, each co-agent may exercise its authority independently.

2. A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve or declines to serve. Unless the power of attorney for health care otherwise provides, a successor agent:

(a) Has the same authority as that granted to the original agent; and

(b) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve or have declined to serve.

(Added to NRS by 2009, 200)



NRS 162A.840 - Persons not eligible for designation as agent.

1. Except as otherwise provided in subsection 2, a principal may not name as agent in a power of attorney for health care:

(a) His or her provider of health care;

(b) An employee of his or her provider of health care;

(c) An operator of a health care facility; or

(d) An employee of a health care facility.

2. A principal may name as agent any person identified in subsection 1 if that person is the spouse, legal guardian or next of kin of the principal.

(Added to NRS by 2009, 200)



NRS 162A.850 - Agents: Prohibited acts; decisions concerning use or nonuse of life-sustaining treatment.

1. The agent may not consent to:

(a) Commitment or placement of the principal in a facility for treatment of mental illness;

(b) Convulsive treatment;

(c) Psychosurgery;

(d) Sterilization;

(e) Abortion;

(f) Aversive intervention, as that term is defined in NRS 449.766;

(g) Experimental medical, biomedical or behavioral treatment, or participation in any medical, biomedical or behavioral research program; or

(h) Any other treatment to which the principal, in the power of attorney for health care, states that the agent may not consent.

2. The agent must make decisions concerning the use or nonuse of life-sustaining treatment which conform to the known desires of the principal. The principal may make these desires known in the power of attorney for health care.

(Added to NRS by 2009, 200)



NRS 162A.860 - Power of attorney: Form.

The form of a power of attorney for health care may be substantially in the following form, and must be witnessed or executed in the same manner as the following form:

DURABLE POWER OF ATTORNEY

FOR HEALTH CARE DECISIONS

WARNING TO PERSON EXECUTING THIS DOCUMENT

THIS IS AN IMPORTANT LEGAL DOCUMENT. IT CREATES A DURABLE POWER OF ATTORNEY FOR HEALTH CARE. BEFORE EXECUTING THIS DOCUMENT, YOU SHOULD KNOW THESE IMPORTANT FACTS:

1. THIS DOCUMENT GIVES THE PERSON YOU DESIGNATE AS YOUR AGENT THE POWER TO MAKE HEALTH CARE DECISIONS FOR YOU. THIS POWER IS SUBJECT TO ANY LIMITATIONS OR STATEMENT OF YOUR DESIRES THAT YOU INCLUDE IN THIS DOCUMENT. THE POWER TO MAKE HEALTH CARE DECISIONS FOR YOU MAY INCLUDE CONSENT, REFUSAL OF CONSENT OR WITHDRAWAL OF CONSENT TO ANY CARE, TREATMENT, SERVICE OR PROCEDURE TO MAINTAIN, DIAGNOSE OR TREAT A PHYSICAL OR MENTAL CONDITION. YOU MAY STATE IN THIS DOCUMENT ANY TYPES OF TREATMENT OR PLACEMENTS THAT YOU DO NOT DESIRE.

2. THE PERSON YOU DESIGNATE IN THIS DOCUMENT HAS A DUTY TO ACT CONSISTENT WITH YOUR DESIRES AS STATED IN THIS DOCUMENT OR OTHERWISE MADE KNOWN OR, IF YOUR DESIRES ARE UNKNOWN, TO ACT IN YOUR BEST INTERESTS.

3. EXCEPT AS YOU OTHERWISE SPECIFY IN THIS DOCUMENT, THE POWER OF THE PERSON YOU DESIGNATE TO MAKE HEALTH CARE DECISIONS FOR YOU MAY INCLUDE THE POWER TO CONSENT TO YOUR DOCTOR NOT GIVING TREATMENT OR STOPPING TREATMENT WHICH WOULD KEEP YOU ALIVE.

4. UNLESS YOU SPECIFY A SHORTER PERIOD IN THIS DOCUMENT, THIS POWER WILL EXIST INDEFINITELY FROM THE DATE YOU EXECUTE THIS DOCUMENT AND, IF YOU ARE UNABLE TO MAKE HEALTH CARE DECISIONS FOR YOURSELF, THIS POWER WILL CONTINUE TO EXIST UNTIL THE TIME WHEN YOU BECOME ABLE TO MAKE HEALTH CARE DECISIONS FOR YOURSELF.

5. NOTWITHSTANDING THIS DOCUMENT, YOU HAVE THE RIGHT TO MAKE MEDICAL AND OTHER HEALTH CARE DECISIONS FOR YOURSELF SO LONG AS YOU CAN GIVE INFORMED CONSENT WITH RESPECT TO THE PARTICULAR DECISION. IN ADDITION, NO TREATMENT MAY BE GIVEN TO YOU OVER YOUR OBJECTION, AND HEALTH CARE NECESSARY TO KEEP YOU ALIVE MAY NOT BE STOPPED IF YOU OBJECT.

6. YOU HAVE THE RIGHT TO REVOKE THE APPOINTMENT OF THE PERSON DESIGNATED IN THIS DOCUMENT TO MAKE HEALTH CARE DECISIONS FOR YOU BY NOTIFYING THAT PERSON OF THE REVOCATION ORALLY OR IN WRITING.

7. YOU HAVE THE RIGHT TO REVOKE THE AUTHORITY GRANTED TO THE PERSON DESIGNATED IN THIS DOCUMENT TO MAKE HEALTH CARE DECISIONS FOR YOU BY NOTIFYING THE TREATING PHYSICIAN, HOSPITAL OR OTHER PROVIDER OF HEALTH CARE ORALLY OR IN WRITING.

8. THE PERSON DESIGNATED IN THIS DOCUMENT TO MAKE HEALTH CARE DECISIONS FOR YOU HAS THE RIGHT TO EXAMINE YOUR MEDICAL RECORDS AND TO CONSENT TO THEIR DISCLOSURE UNLESS YOU LIMIT THIS RIGHT IN THIS DOCUMENT.

9. THIS DOCUMENT REVOKES ANY PRIOR DURABLE POWER OF ATTORNEY FOR HEALTH CARE.

10. IF THERE IS ANYTHING IN THIS DOCUMENT THAT YOU DO NOT UNDERSTAND, YOU SHOULD ASK A LAWYER TO EXPLAIN IT TO YOU.

1. DESIGNATION OF HEALTH CARE AGENT.

I, ...............................................................................................................................

(insert your name) do hereby designate and appoint:

Name: ...............................................................................................................

Address: ...........................................................................................................

Telephone Number: .......................................................................................

as my agent to make health care decisions for me as authorized in this document.

(Insert the name and address of the person you wish to designate as your agent to make health care decisions for you. Unless the person is also your spouse, legal guardian or the person most closely related to you by blood, none of the following may be designated as your agent: (1) your treating provider of health care; (2) an employee of your treating provider of health care; (3) an operator of a health care facility; or (4) an employee of an operator of a health care facility.)

2. CREATION OF DURABLE POWER OF ATTORNEY FOR HEALTH CARE.

By this document I intend to create a durable power of attorney by appointing the person designated above to make health care decisions for me. This power of attorney shall not be affected by my subsequent incapacity.

3. GENERAL STATEMENT OF AUTHORITY GRANTED.

In the event that I am incapable of giving informed consent with respect to health care decisions, I hereby grant to the agent named above full power and authority: to make health care decisions for me before or after my death, including consent, refusal of consent or withdrawal of consent to any care, treatment, service or procedure to maintain, diagnose or treat a physical or mental condition; to request, review and receive any information, verbal or written, regarding my physical or mental health, including, without limitation, medical and hospital records; to execute on my behalf any releases or other documents that may be required to obtain medical care and/or medical and hospital records, EXCEPT any power to enter into any arbitration agreements or execute any arbitration clauses in connection with admission to any health care facility including any skilled nursing facility; and subject only to the limitations and special provisions, if any, set forth in paragraph 4 or 6.

4. SPECIAL PROVISIONS AND LIMITATIONS.

(Your agent is not permitted to consent to any of the following: commitment to or placement in a mental health treatment facility, convulsive treatment, psychosurgery, sterilization or abortion. If there are any other types of treatment or placement that you do not want your agent s authority to give consent for or other restrictions you wish to place on his or her agent s authority, you should list them in the space below. If you do not write any limitations, your agent will have the broad powers to make health care decisions on your behalf which are set forth in paragraph 3, except to the extent that there are limits provided by law.)

In exercising the authority under this durable power of attorney for health care, the authority of my agent is subject to the following special provisions and limitations:

5. DURATION.

I understand that this power of attorney will exist indefinitely from the date I execute this document unless I establish a shorter time. If I am unable to make health care decisions for myself when this power of attorney expires, the authority I have granted my agent will continue to exist until the time when I become able to make health care decisions for myself.

(IF APPLICABLE)

I wish to have this power of attorney end on the following date: ..........

6. STATEMENT OF DESIRES.

(With respect to decisions to withhold or withdraw life-sustaining treatment, your agent must make health care decisions that are consistent with your known desires. You can, but are not required to, indicate your desires below. If your desires are unknown, your agent has the duty to act in your best interests; and, under some circumstances, a judicial proceeding may be necessary so that a court can determine the health care decision that is in your best interests. If you wish to indicate your desires, you may INITIAL the statement or statements that reflect your desires and/or write your own statements in the space below.)

(If the statement

reflects your desires,

initial the box next to

the statement.)

1. I desire that my life be prolonged to the greatest extent possible, without regard to my condition, the chances I have for recovery or long-term survival, or the cost of the procedures. [ ]

2. If I am in a coma which my doctors have reasonably concluded is irreversible, I desire that life-sustaining or prolonging treatments not be used. (Also should utilize provisions of NRS 449.535 to 449.690, inclusive, if this subparagraph is initialed.) [.................................... ]

3. If I have an incurable or terminal condition or illness and no reasonable hope of long-term recovery or survival, I desire that life-sustaining or prolonging treatments not be used. (Also should utilize provisions of NRS 449.535 to 449.690, inclusive, if this subparagraph is initialed.) [ ]

4. Withholding or withdrawal of artificial nutrition and hydration may result in death by starvation or dehydration. I want to receive or continue receiving artificial nutrition and hydration by way of the gastrointestinal tract after all other treatment is withheld................ [ ]

5. I do not desire treatment to be provided and/or continued if the burdens of the treatment outweigh the expected benefits. My agent is to consider the relief of suffering, the preservation or restoration of functioning, and the quality as well as the extent of the possible extension of my life. [ ]

(If you wish to change your answer, you may do so by drawing an X through the answer you do not want, and circling the answer you prefer.)

Other or Additional Statements of Desires:........................................................

7. DESIGNATION OF ALTERNATE AGENT.

(You are not required to designate any alternative agent but you may do so. Any alternative agent you designate will be able to make the same health care decisions as the agent designated in paragraph 1, page 2, in the event that he or she is unable or unwilling to act as your agent. Also, if the agent designated in paragraph 1 is your spouse, his or her designation as your agent is automatically revoked by law if your marriage is dissolved.)

If the person designated in paragraph 1 as my agent is unable to make health care decisions for me, then I designate the following persons to serve as my agent to make health care decisions for me as authorized in this document, such persons to serve in the order listed below:

A. First Alternative Agent

Name: ...................................................................................................

Address: ................................................................................................

Telephone Number: ............................................................................

B. Second Alternative Agent

Name: ...................................................................................................

Address: ................................................................................................

Telephone Number: ............................................................................

8. PRIOR DESIGNATIONS REVOKED.

I revoke any prior durable power of attorney for health care.

9. WAIVER OF CONFLICT OF INTEREST.

If my designated agent is my spouse or is one of my children, then I waive any conflict of interest in carrying out the provisions of this Durable Power of Attorney for Health Care that said spouse or child may have by reason of the fact that he or she may be a beneficiary of my estate.

10. CHALLENGES.

If the legality of any provision of this Durable Power of Attorney for Health Care is questioned by my physician, my agent or a third party, then my agent is authorized to commence an action for declaratory judgment as to the legality of the provision in question. The cost of any such action is to be paid from my estate. This Durable Power of Attorney for Health Care must be construed and interpreted in accordance with the laws of the State of Nevada.

11. NOMINATION OF GUARDIAN.

If, after execution of this Durable Power of Attorney for Health Care, incompetency proceedings are initiated either for my estate or my person, I hereby nominate as my guardian or conservator for consideration by the court my agent herein named, in the order named.

12. RELEASE OF INFORMATION.

I agree to, authorize and allow full release of information by any government agency, medical provider, business, creditor or third party who may have information pertaining to my health care, to my agent named herein, pursuant to the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, as amended, and applicable regulations.

(YOU MUST DATE AND SIGN THIS POWER OF ATTORNEY)

I sign my name to this Durable Power of Attorney for Health Care on .............. (date) at .............................. (city), ......................... (state)

(Signature)

(THIS POWER OF ATTORNEY WILL NOT BE VALID FOR MAKING HEALTH CARE DECISIONS UNLESS IT IS EITHER (1) SIGNED BY AT LEAST TWO QUALIFIED WITNESSES WHO ARE PERSONALLY KNOWN TO YOU AND WHO ARE PRESENT WHEN YOU SIGN OR ACKNOWLEDGE YOUR SIGNATURE OR (2) ACKNOWLEDGED BEFORE A NOTARY PUBLIC.)

CERTIFICATE OF ACKNOWLEDGMENT OF NOTARY PUBLIC

(You may use acknowledgment before a notary public instead of the statement of witnesses.)

State of Nevada }

}ss.

County of................................................ }

On this................ day of................, in the year..., before me,................................ (here insert name of notary public) personally appeared................................ (here insert name of principal) personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is subscribed to this instrument, and acknowledged that he or she executed it. I declare under penalty of perjury that the person whose name is ascribed to this instrument appears to be of sound mind and under no duress, fraud or undue influence.

NOTARY SEAL ...............................................................

(Signature of Notary Public)

STATEMENT OF WITNESSES

(You should carefully read and follow this witnessing procedure. This document will not be valid unless you comply with the witnessing procedure. If you elect to use witnesses instead of having this document notarized, you must use two qualified adult witnesses. None of the following may be used as a witness: (1) a person you designate as the agent; (2) a provider of health care; (3) an employee of a provider of health care; (4) the operator of a health care facility; or (5) an employee of an operator of a health care facility. At least one of the witnesses must make the additional declaration set out following the place where the witnesses sign.)

I declare under penalty of perjury that the principal is personally known to me, that the principal signed or acknowledged this durable power of attorney in my presence, that the principal appears to be of sound mind and under no duress, fraud or undue influence, that I am not the person appointed as agent by this document and that I am not a provider of health care, an employee of a provider of health care, the operator of a community care facility or an employee of an operator of a health care facility.

Signature: .............................. Residence Address: ..................................

Print Name: .......................... .......................................................................

Date: ...................................... .......................................................................

Signature: .............................. Residence Address: ..................................

Print Name: .......................... .......................................................................

Date: ...................................... .......................................................................

(AT LEAST ONE OF THE ABOVE WITNESSES MUST ALSO SIGN THE FOLLOWING DECLARATION.)

I declare under penalty of perjury that I am not related to the principal by blood, marriage or adoption and that to the best of my knowledge, I am not entitled to any part of the estate of the principal upon the death of the principal under a will now existing or by operation of law.

Signature: ...............................................

Signature: ...............................................

Names: ................................... Address:.......................................................

Print Name: ............................ .......................................................................

Date: ....................................... .......................................................................

COPIES: You should retain an executed copy of this document and give one to your agent. The power of attorney should be available so a copy may be given to your providers of health care.

(Added to NRS by 2009, 201; A 2013, 926)






Chapter 163 - Trusts

NRS 163.001 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 163.0011 to 163.0017, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2001, 2350)



NRS 163.0011 - Electronic record defined.

Electronic record has the meaning ascribed to it in NRS 132.117.

(Added to NRS by 2001, 2350)



NRS 163.0013 - Electronic signature defined.

Electronic signature has the meaning ascribed to it in NRS 132.118.

(Added to NRS by 2001, 2350)



NRS 163.0015 - Electronic trust defined.

Electronic trust means a trust instrument that complies with the requirements of NRS 163.0095.

(Added to NRS by 2001, 2350)



NRS 163.0017 - Record defined.

Record has the meaning ascribed to it in NRS 132.287.

(Added to NRS by 2001, 2350)



NRS 163.0019 - Terms: Writing or written.

As used in this chapter, unless the context otherwise requires, when the term writing or written is used in reference to a will, trust or instrument to convey property, the term includes an electronic will as defined in NRS 132.119 or an electronic trust as defined in NRS 163.0015, as appropriate.

(Added to NRS by 2001, 2350)



NRS 163.00195 - Enforcement of no-contest clauses; exceptions.

1. Except as otherwise provided in subsections 3 and 4, a no-contest clause in a trust must be enforced by the court.

2. A no-contest clause must be construed to carry out the settlor s intent. Except to the extent the no-contest clause in the trust is vague or ambiguous, extrinsic evidence is not admissible to establish the settlor s intent concerning the no-contest clause. The provisions of this subsection do not prohibit such evidence from being admitted for any other purpose authorized by law. Except as otherwise provided in subsections 3 and 4, a beneficiary s share may be reduced or eliminated under a no-contest clause based upon conduct that is set forth by the settlor in the trust. Such conduct may include, without limitation:

(a) Conduct other than formal court action; and

(b) Conduct which is unrelated to the trust itself, including, without limitation:

(1) The commencement of civil litigation against the settlor s probate estate or family members;

(2) Interference with the administration of another trust or a business entity;

(3) Efforts to frustrate the intent of the settlor s power of attorney; and

(4) Efforts to frustrate the designation of beneficiaries related to a nonprobate transfer by the settlor.

3. Notwithstanding any provision to the contrary in the trust, a beneficiary s share must not be reduced or eliminated if the beneficiary seeks only to:

(a) Enforce the terms of the trust, any document referenced in or affected by the trust, or any other trust-related instrument;

(b) Enforce the beneficiary s legal rights related to the trust, any document referenced in or affected by the trust, or any trust-related instrument; or

(c) Obtain a court ruling with respect to the construction or legal effect of the trust, any document referenced in or affected by the trust, or any other trust-related instrument.

4. Notwithstanding any provision to the contrary in the trust, a beneficiary s share must not be reduced or eliminated under a no-contest clause in a trust because the beneficiary institutes legal action seeking to invalidate a trust, any document referenced in or affected by the trust, or any other trust-related instrument if the legal action is instituted in good faith and based on probable cause that would have led a reasonable person, properly informed and advised, to conclude that the trust, any document referenced in or affected by the trust, or other trust-related instrument is invalid.

5. As used in this section:

(a) No-contest clause means one or more provisions in a trust that express a directive to reduce or eliminate the share allocated to a beneficiary or to reduce or eliminate the distributions to be made to a beneficiary if the beneficiary takes action to frustrate or defeat the settlor s intent as expressed in the trust or in a trust-related instrument.

(b) Trust means the original trust instrument and each amendment made pursuant to the terms of the original trust instrument.

(c) Trust-related instrument means any document purporting to transfer property to or from the trust or any document made pursuant to the terms of the trust purporting to direct the distribution of trust assets or to affect the management of trust assets, including, without limitation, documents that attempt to exercise a power of appointment.

(Added to NRS by 2009, 1637; A 2011, 1465)



NRS 163.002 - Creation: Methods.

Except as otherwise provided by specific statute, a trust may be created by any of the following methods:

1. A declaration by the owner of property that he or she holds the property as trustee.

2. A transfer of property by the owner during his or her lifetime to another person as trustee.

3. A testamentary transfer of property by the owner to another person as trustee.

4. An exercise of a power of appointment in trust.

5. An enforceable promise to create a trust.

(Added to NRS by 1991, 1704; A 2009, 792)



NRS 163.003 - Creation: Requirements.

A trust is created only if:

1. The settlor properly manifests an intention to create a trust; and

2. There is trust property, except as otherwise provided in NRS 163.230.

(Added to NRS by 1991, 1704; A 1999, 2367)



NRS 163.004 - Creation: Purpose; terms.

1. A trust may be created for any purpose that is not illegal or against public policy.

2. Except as otherwise provided by a specific statute, federal law or common law, the terms of a trust instrument may vary the rights and interests of beneficiaries in any manner that is not illegal or against public policy, including, without limitation, specifying:

(a) The grounds for removing a fiduciary;

(b) The circumstances, if any, in which the fiduciary must diversify investments; and

(c) A fiduciary s powers, duties, standards of care, rights of indemnification and liability to persons whose interests arise from the trust instrument.

3. Nothing in this section shall be construed to:

(a) Authorize the exculpation or indemnification of a fiduciary for the fiduciary s own willful misconduct or gross negligence; or

(b) Preclude a court of competent jurisdiction from removing a fiduciary because of the fiduciary s willful misconduct or gross negligence.

4. The rule that statutes in derogation of the common law are to be strictly construed has no application to this section. This section must be liberally construed to give maximum effect to the principle of freedom of disposition and to the enforceability of trust instruments.

(Added to NRS by 1991, 1704; A 2011, 1466)



NRS 163.005 - Creation: Consideration.

Consideration is not required to create a trust, but a promise to create a trust in the future is enforceable only if it meets the requirements for enforcement as a contract.

(Added to NRS by 1991, 1705)



NRS 163.006 - Creation: Beneficiary.

A trust, other than a charitable trust, is created only if there is a beneficiary. This requirement is satisfied if the trust instrument provides for:

1. A beneficiary or class of beneficiaries that is ascertainable with reasonable certainty or that is sufficiently described so that it can be determined whether a person meets the description or is within the class; or

2. A grant of power to the trustee or some other person to select the beneficiary based on a standard or in the discretion of the trustee or other person.

(Added to NRS by 1991, 1704)



NRS 163.007 - Validity of trust providing for one or more successor beneficiaries.

If a trust provides for one or more successor beneficiaries after the death of the settlor, the trust is not invalidated, merged or terminated because:

1. There is one settlor who is the sole trustee and the sole beneficiary during the lifetime of the settlor; or

2. There are two or more settlors, one or more of whom are trustees, and the beneficial interest in the trust is in one or more of the settlors during the lifetime of the settlors.

(Added to NRS by 1991, 1704)



NRS 163.0075 - Validity of trust providing for care of one or more animals.

1. A trust created for the care of one or more animals that are alive at the time of the settlor s death is valid. Such a trust terminates upon the death of all animals covered by the terms of the trust. A settlor s expression of intent must be liberally construed in favor of the creation of such a trust.

2. Except as otherwise provided in this subsection, property of a trust described in subsection 1 may not be used in a manner inconsistent with its intended use. Except as otherwise directed by the terms of the trust, if a court determines that the value of a trust described in subsection 1 exceeds the amount required to care for the animal beneficiary, the excess amount must be distributed to the person who would have taken the trust property if the trust had terminated on the date of the distribution.

3. The intended use of a trust described in subsection 1 may be enforced by the trustee or, if a trustee was not designated, by a person appointed by the court to act as the trustee. A person having a demonstrated interest in the welfare of the animal beneficiary may petition the court for an order to appoint himself or herself as trustee or to remove the trustee. The court shall give preference for appointment to a person who demonstrates such an interest.

(Added to NRS by 2001, 958)



NRS 163.008 - Validity of trust created in relation to real property; recordation.

1. A trust created in relation to real property is not valid unless it is created by operation of law or is evidenced by:

(a) A written instrument signed by the trustee, or by the agent of the trustee if the agent is authorized in writing to do so; or

(b) A written instrument, including, without limitation, an electronic trust, conveying the trust property and signed by the settlor, or by the agent of the settlor if the agent is authorized in writing to do so.

2. Such a trust may be recorded in the office of the county recorder in the county where all or a portion of the real property is located.

(Added to NRS by 1991, 1704; A 2001, 2350)



NRS 163.009 - Oral trust of personal property.

1. The existence and terms of an oral trust of personal property may be established only by clear and convincing evidence. The oral declaration of the settlor, in and of itself, is not sufficient to establish the creation of such a trust.

2. A reference in statute to a trust instrument or declaration means, in the case of an oral trust, the terms of the trust as established by clear and convincing evidence.

(Added to NRS by 1991, 1705)



NRS 163.0095 - Electronic trust.

1. An electronic trust is a trust instrument that:

(a) Is written, created and stored in an electronic record;

(b) Contains the electronic signature of the settlor; and

(c) Meets the requirements set forth in this chapter for a valid trust.

2. An electronic trust shall be deemed to be executed in this State if the electronic trust is:

(a) Transmitted to and maintained by a custodian designated in the trust instrument at the custodian s place of business in this State or at the custodian s residence in this State; or

(b) Maintained by the settlor at the settlor s place of business in this State or at the settlor s residence in this State, or by the trustee at the trustee s place of business in this State or at the trustee s residence in this State.

3. The provisions of this section do not apply to a testamentary trust.

(Added to NRS by 2001, 2350)



NRS 163.010 - Short title.

NRS 163.010 to 163.200, inclusive, may be cited as the Uniform Trusts Act.

[20:136:1941; 1931 NCL 7718.49] (NRS A 1967, 763; 1999, 2367)



NRS 163.020 - Definitions.

As used in NRS 163.010 to 163.200, inclusive, unless the context or subject matter otherwise requires:

1. Affiliate means any person directly or indirectly controlling or controlled by another person, or any person under direct or indirect common control with another person. It includes any person with whom a trustee has an express or implied agreement regarding the purchase of trust investments by each from the other, directly or indirectly, except a broker or stock exchange.

2. Relative means a spouse, ancestor, descendant, brother or sister.

3. Trust means an express trust only.

4. Trustee means the person holding property in trust and includes trustees, a corporate as well as a natural person and a successor or substitute trustee.

[1:136:1941; 1931 NCL 7718.30] (NRS A 1967, 763; 1985, 510; 1999, 2367)



NRS 163.023 - Powers of trustee.

A trustee has the powers provided in the trust instrument, expressed by law or granted by the court upon petition, as necessary or appropriate to accomplish a purpose of the trust, but the court may not grant a power expressly prohibited by the trust instrument.

(Added to NRS by 1999, 2366)



NRS 163.027 - Distribution of property or money of trust: Powers of trustee; manner; consent of affected beneficiaries required for distribution without proration under certain circumstances.

1. Except as otherwise provided in subsection 2 or in the trust, a trustee may distribute property and money:

(a) In divided or undivided interests; and

(b) With or without proration.

2. Each affected beneficiary must consent before property or money is distributed without proration, unless the trust specifically authorizes the trustee to make that distribution.

(Added to NRS by 1999, 2366)



NRS 163.030 - Loan of money held in trust.

1. Except as provided in NRS 163.040, no corporate trustee shall lend trust funds to itself or an affiliate, or to any director, officer, or employee of itself or of an affiliate.

2. Except as otherwise:

(a) Provided in a trust instrument and:

(1) Consented to by all beneficiaries of the trust; or

(2) Performed in accordance with a notice of a proposed action provided pursuant to NRS 164.725; or

(b) Approved by a court,

a noncorporate trustee, including a limited-liability company, shall not lend trust funds to itself, himself or herself, or to a relative, employer, employee, partner, member or other business associate.

[2:136:1941; 1931 NCL 7718.31] (NRS A 2009, 792)



NRS 163.040 - Corporate trustee may deposit with self certain money held in trust.

1. A corporate trustee which is subject to regulation and supervision by state or federal authorities may deposit with itself trust funds which are being held necessarily pending investment, distribution, or the payment of debts, provided it pays into the trust for the deposit such interest as it is required by statute to pay on uninvested trust funds, or, if there is no statute, the same rate of interest it pays upon similar nontrust deposits, and maintains in its trust department as security for those deposits a separate fund consisting of securities legal for trust investments and at all times equal in total market value to the amount of the deposits. No security may be required to the extent that the deposit is insured or given a preference by any state or federal law.

2. The separate fund of securities must be marked as such. Withdrawals from or additions to it may be made from time to time, as long as the required value is maintained. The income of the securities belongs to the corporate trustee. In all statements of its financial condition published, or delivered to the Commissioner of Financial Institutions, the corporate trustee shall show as separate items the amount of trust funds which it has deposited with itself and the amount of securities which it holds as security for the payment of those deposits.

[3:136:1941; 1931 NCL 7718.32] (NRS A 1983, 1697; 1987, 1875)



NRS 163.050 - Trustee buying from or selling to self or affiliate.

1. Except as otherwise provided in subsection 2, no trustee may directly or indirectly buy or sell any property for the trust from or to itself or an affiliate, or from or to a director, officer or employee of the trustee or of an affiliate, or from or to a relative, employer, partner or other business associate of a trustee, except with the prior approval of the court having jurisdiction of the trust estate.

2. If authorized by the trust instrument or consented to by all beneficiaries of the trust, a trustee may directly or indirectly buy or sell any property for the trust from or to itself or an affiliate, or from or to a director, officer or employee of the trustee or of an affiliate, or from or to a relative, employer, partner or other business associate of the trustee.

[4:136:1941; 1931 NCL 7718.33] (NRS A 1999, 2367; 2003, 2265; 2009, 793)



NRS 163.060 - Trustee selling from one trust to self as trustee of another trust.

1. Except as otherwise provided in subsection 2 or authorized by the trust instrument, a trustee shall not as trustee of one trust sell property to itself as trustee of another trust except with the approval of the court having jurisdiction of the trust estate.

2. A bank or other corporate trustee which is subject to regulation by state or federal authorities may sell a security which is listed on a regulated stock exchange or sold over the counter by the National Association of Securities Dealers and is held by it as fiduciary in one account to itself as fiduciary in another account if the transaction is fair to the beneficiaries of both accounts and is not otherwise expressly prohibited by a particular statute.

[5:136:1941; 1931 NCL 7718.34] (NRS A 1981, 557; 1999, 2367)



NRS 163.070 - Purchase by corporate trustee of its own stocks, bonds or other securities for trust prohibited unless specifically authorized.

Except as otherwise authorized by the trust instrument or order of the court, a corporate trustee shall not purchase for a trust shares of its own stock, or its bonds or other securities, or the stock, bonds or other securities of an affiliate.

[6:136:1941; 1931 NCL 7718.35] (NRS A 1999, 2367)



NRS 163.080 - Voting stock.

A trustee owning corporate stock may vote it by proxy, but shall be liable for any loss resulting to the beneficiaries from a failure to use reasonable care in deciding how to vote the stock and in voting it.

[7:136:1941; 1931 NCL 7718.36]



NRS 163.090 - Holding stock in name of nominee.

A trustee owning stock may hold it in the name of a nominee without mention of the trust in the stock certificate or stock registration books; providing that:

1. The trust records and all reports or accounts rendered by the trustee clearly show the ownership of the stock by the trustee and the facts regarding its holding; and

2. The nominee shall deposit with the trustee a signed statement showing the trust ownership.

The trustee shall be personally liable for any loss to the trust resulting from any act of such nominee in connection with stock so held.

[8:136:1941; 1931 NCL 7718.37] (NRS A 1961, 471)



NRS 163.100 - Powers of trustee attached to office.

Unless it is otherwise provided by the trust instrument or by court order, all powers of a trustee are attached to the office and are not personal.

[9:136:1941; 1931 NCL 7718.38] (NRS A 1999, 2368)



NRS 163.110 - Powers of cotrustees: Exercisable by majority if more than two cotrustees; liability of dissenting cotrustee; unanimous action required if only two cotrustees; petition of interested person.

1. Unless it is otherwise provided by the trust instrument or by court order, any power vested in three or more trustees may be exercised by a majority of the trustees. A trustee who has not joined in exercising a power is not liable to the beneficiaries or to others for the consequences of the exercise of power and a dissenting trustee is not liable for the consequences of an act in which that trustee joined at the direction of the majority trustees, if the trustee expressed his or her dissent in writing to any of his or her cotrustees at or before the time of the joinder.

2. This section does not excuse a cotrustee from liability for inactivity in the administration of the trust nor for failure to attempt to prevent a breach of trust.

3. Except as otherwise authorized in the trust instrument or by order of the court, a power vested in two trustees may only be exercised by unanimous action.

4. If the trustees cannot exercise a power vested in them in a manner permitted by this section, an interested person may petition the court for appropriate instructions pursuant to NRS 164.010 and 164.015.

[10:136:1941; 1931 NCL 7718.39] (NRS A 1999, 2368)



NRS 163.115 - Breach of trust by trustee: Maintenance of proceeding; permissible purposes for maintenance of proceeding; nonexclusivity of remedies; method of commencing proceeding.

1. If a trustee commits or threatens to commit a breach of trust, a beneficiary or cotrustee of the trust may maintain a proceeding for any of the following purposes that is appropriate:

(a) To compel the trustee to perform his or her duties.

(b) To enjoin the trustee from committing the breach of trust.

(c) To compel the trustee to redress the breach of trust by payment of money or otherwise.

(d) To appoint a receiver or temporary trustee to take possession of the trust property and administer the trust.

(e) To remove the trustee.

(f) To set aside acts of the trustee.

(g) To reduce or deny compensation of the trustee.

(h) To impose an equitable lien or a constructive trust on trust property.

(i) To trace trust property that has been wrongfully disposed of and recover the property or its proceeds.

2. The provision of remedies in subsection 1 does not preclude resort to any other appropriate remedy provided by statute or common law.

3. A proceeding under this section must be commenced by filing a petition under NRS 164.010 and 164.015.

(Added to NRS by 1999, 2365)



NRS 163.120 - Claims based on certain contracts or obligations: Assertion against trust; entry of judgment; notice; intervention; personal liability of trustee; significance of use of certain terms.

1. A claim based on a contract entered into by a trustee in the capacity of representative, or on an obligation arising from ownership or control of trust property, may be asserted against the trust by proceeding against the trustee in the capacity of representative, whether or not the trustee is personally liable on the claim.

2. A judgment may not be entered in favor of the plaintiff in the action unless the plaintiff proves that within 30 days after filing the action, or within 30 days after the filing of a report of an early case conference if one is required, whichever is longer, or within such other time as the court may fix, and more than 30 days before obtaining the judgment, the plaintiff notified each of the beneficiaries known to the trustee who then had a present interest, or in the case of a charitable trust, the Attorney General and any corporation which is a beneficiary or agency in the performance of the charitable trust, of the existence and nature of the action. The notice must be given by mailing copies to the beneficiaries at their last known addresses. The trustee shall furnish the plaintiff a list of the beneficiaries to be notified, and their addresses, within 10 days after written demand therefor, and notification of the persons on the list constitutes compliance with the duty placed on the plaintiff by this section. Any beneficiary, or in the case of charitable trusts the Attorney General and any corporation which is a beneficiary or agency in the performance of the charitable trust, may intervene in the action and contest the right of the plaintiff to recover.

3. Except as otherwise provided in this chapter or in the contract, a trustee is not personally liable on a contract properly entered into in the capacity of representative in the course of administration of the trust unless the trustee fails to reveal the representative capacity or identify the trust in the contract. The addition of the word trustee or the words as trustee after the signature of a trustee to a contract are prima facie evidence of an intent to exclude the trustee from personal liability.

[11:136:1941; 1931 NCL 7718.40] (NRS A 1999, 2368)



NRS 163.130 - Exoneration or reimbursement of trustee for tort.

1. A trustee who has incurred personal liability for a tort committed in the administration of the trust is entitled to exoneration therefor from the trust property if the trustee has not discharged the claim, or to be reimbursed therefor out of trust funds if the trustee has paid the claim, if:

(a) The tort was a common incident of the kind of business activity in which the trustee was properly engaged for the trust; or

(b) Although the tort was not a common incident of such activity, neither the trustee nor any officer or employee of the trustee was guilty of personal fault in incurring the liability.

2. If a trustee commits a tort which increases the value of the trust property, the trustee shall be entitled to exoneration or reimbursement with respect thereto to the extent of such increase in value, even though the trustee would not otherwise be entitled to exoneration or reimbursement.

3. Nothing in this section shall be construed to change the existing law with regard to the liability of trustees of charitable trusts for torts of themselves or their employees.

[12:136:1941; 1931 NCL 7718.41]



NRS 163.140 - Commission of tort by trustee or predecessor: Prerequisites to suit and collection from trust property; plaintiff not required to prove certain matters; entry of judgment; notice; intervention; personal liability of trustee; nonalteration of certain existing law.

1. If a trustee or the trustee s predecessor has committed a tort in the course of his or her administration of the trust, the trustee in the capacity of representative may be sued and collection had from the trust property, if the court determines in the action that:

(a) The tort was a common incident of the kind of business activity in which the trustee or the predecessor was properly engaged for the trust;

(b) That, although the tort was not a common incident of such activity, neither the trustee nor the predecessor, nor any officer or employee of the trustee or the predecessor, was guilty of personal fault in incurring the liability; or

(c) That, although the tort did not fall within paragraph (a) or (b), it increased the value of the trust property.

If the tort is within paragraph (a) or (b), collection may be had of the full amount of damage proved, and if the tort is within paragraph (c) above, collection may be had only to the extent of the increase in the value of the trust property.

2. In an action against the trustee in the capacity of representative under this section, the plaintiff need not prove that the trustee could have secured reimbursement from the trust fund if the trustee had paid the plaintiff s claim.

3. A judgment may not be entered in favor of the plaintiff in the action unless the plaintiff proves that, within 30 days after filing the action, or within 30 days after the filing of a report of an early case conference if one is required, whichever is longer, or within such other period as the court may fix, and more than 30 days before obtaining the judgment, the plaintiff notified each of the beneficiaries known to the trustee who then had a present interest of the existence and nature of the action. The notice must be given by mailing copies to the beneficiaries at their last known addresses. The trustee shall furnish the plaintiff a list of the beneficiaries and their addresses, within 10 days after written demand therefor, and notification of the persons on the list constitutes compliance with the duty placed on the plaintiff by this section. Any beneficiary may intervene in the action and contest the right of the plaintiff to recover.

4. Subject to the rights of exoneration or reimbursement provided in NRS 163.130, the trustee may also be held personally liable for any tort committed by the trustee, or by the trustee s agents or employees in the course of their employments only if the trustee, agent or employee is personally at fault.

5. This section does not change the existing law with regard to the liability of trustees of charitable trusts for torts of themselves or their employees.

[13:136:1941; 1931 NCL 7718.42] (NRS A 1999, 2369)



NRS 163.145 - Using power to appoint or distribute income to discharge own legal obligation prohibited.

Except as otherwise specifically provided in the trust instrument, a person who holds a power to appoint or distribute income or principal to or for the benefit of others, individually or as trustee, may not use the power to discharge his or her legal obligations.

(Added to NRS by 1999, 2365)



NRS 163.150 - Withdrawal from mingled money of multiple trusts.

Where a person who is a trustee of two or more trusts has mingled the money of two or more trusts in the same aggregate of cash, or in the same bank, credit union or brokerage account or other investment, and a withdrawal is made therefrom by the trustee for his or her own benefit, or for the benefit of a third person not a beneficiary or creditor of one or more of the trusts, or for an unknown purpose, the withdrawal must be charged first to the amount of cash, credit or other property of the trustee in the mingled fund, if any, and after the exhaustion of the trustee s cash, credit or other property, then to the trusts in proportion to their interests in the cash, credit or other property at the time of the withdrawal.

[14:136:1941; 1931 NCL 7718.43] (NRS A 1999, 1459)



NRS 163.160 - Power of settlor; liability of trustee for breach of trust.

1. The settlor of a trust affected by NRS 163.010 to 163.200, inclusive, may, by provision in the instrument creating the trust if the trust was created by a writing, or by oral statement to the trustee at the time of the creation of the trust if the trust was created orally, or by an amendment of the trust if the settlor reserved the power to amend the trust, relieve his or her trustee from any or all of the duties, restrictions and liabilities which would otherwise be imposed upon the trustee by NRS 163.010 to 163.200, inclusive, or alter or deny to his or her trustee any or all of the privileges and powers conferred upon the trustee by NRS 163.010 to 163.200, inclusive, or add duties, restrictions, liabilities, privileges or powers to those imposed or granted by NRS 163.010 to 163.200, inclusive, but no act of the settlor relieves a trustee from the duties, restrictions and liabilities imposed upon the trustee by NRS 163.030, 163.040 and 163.050.

2. Except as otherwise provided in subsections 1 and 3, a trustee may be relieved of liability for breach of trust by provisions of the trust instrument.

3. A provision of the trust instrument is not effective to relieve a trustee of liability:

(a) For breach of trust committed intentionally, with gross negligence, in bad faith, or with reckless indifference to the interest of a beneficiary; or

(b) For any profit that the trustee derives from a breach of trust.

[15:136:1941; 1931 NCL 7718.44] (NRS A 1999, 2370)



NRS 163.170 - Power of beneficiary.

A beneficiary of a trust affected by NRS 163.010 to 163.200, inclusive, may, if of full legal capacity and acting upon full information, by written instrument delivered to the trustee, relieve the trustee as to that beneficiary from any or all of the duties, restrictions and liabilities which would otherwise be imposed on the trustee by NRS 163.010 to 163.200, inclusive, except as to the duties, restrictions and liabilities imposed by NRS 163.030, 163.040 and 163.050. The beneficiary may release the trustee from liability to him or her for past violations of any of the provisions of NRS 163.010 to 163.200, inclusive.

[16:136:1941; 1931 NCL 7718.45] (NRS A 1999, 2370)



NRS 163.180 - Power of court.

A court may, for cause shown and upon notice to the beneficiaries, relieve a trustee from any or all of the duties and restrictions which would otherwise be placed upon the trustee by NRS 163.010 to 163.200, inclusive, or wholly or partly excuse a trustee who has acted honestly and reasonably from liability for violation of the provisions of NRS 163.010 to 163.200, inclusive.

[17:136:1941; 1931 NCL 7718.46] (NRS A 1967, 763; 1999, 2371)



NRS 163.185 - Power of court to order termination and distribution of trust before time provided in trust instrument.

Upon such terms and conditions as are just and proper, the court may order termination and distribution of a trust before the time provided in the trust instrument, if administration or continued administration of the trust is no longer feasible or economical. A petition for such an order may be filed by an interested person under NRS 164.010 and 164.015.

(Added to NRS by 1999, 2366)



NRS 163.190 - Penalty for violation of certain provisions of chapter.

If a trustee violates any of the provisions of NRS 163.010 to 163.200, inclusive, the trustee may be removed and denied compensation in whole or in part, and any beneficiary, cotrustee or successor trustee may treat the violation as a breach of trust.

[18:136:1941; 1931 NCL 7718.47] (NRS A 1967, 763; 1999, 2371)



NRS 163.200 - Uniformity of interpretation.

NRS 163.010 to 163.200, inclusive, must be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them.

[19:136:1941; 1931 NCL 7718.48] (NRS A 1967, 763; 1999, 2371)



NRS 163.220 - Short title.

This section and NRS 163.230 and 163.250 may be cited as the Uniform Testamentary Additions to Trusts Act.

(Added to NRS by 1967, 762)



NRS 163.230 - Testamentary addition to trust.

1. A devise, the validity of which is determinable by the law of this state, may be made by a will to a trustee or trustees of a trust established or created by the testator, or by the testator and some other person or persons, or by some other person or persons, including a funded or unfunded life insurance trust, although the settlor has reserved any or all rights of ownership of the insurance contracts, if the trust is identified in the testator s will and the terms are set forth in a written instrument other than a will, executed before or concurrently with the execution of the testator s will, or in the valid last will of a person who has predeceased the testator, regardless of the existence, size or character of the corpus of the trust.

2. The devise is not invalid because the trust is amendable or revocable, or both, or because the trust was amended after the execution of the will or after the death of the testator.

3. Unless the testator s will provides otherwise, the property so devised:

(a) Shall not be deemed to be held under a testamentary trust of the testator but is a part of the trust to which it is given; and

(b) Must be administered and disposed of in accordance with the provisions of the instrument or will setting forth the terms of the trust, including any amendments thereto made before the death of the testator, regardless of whether made before or after the execution of the testator s will, or any modifications or amendments whenever made, which are made pursuant to the Charitable Trust Act of 1971, and, if the testator s will so provides, including any amendments to the trust made after the death of the testator.

4. A revocation or termination of the trust before the death of the testator causes the devise to lapse.

(Added to NRS by 1967, 762; A 1971, 634; 1985, 244; 1999, 2371)



NRS 163.250 - Uniformity of interpretation.

This section and NRS 163.220 and 163.230 shall be so construed as to effectuate their general purpose to make uniform the law of those states which enact them.

(Added to NRS by 1967, 763)



NRS 163.260 - Incorporation by reference of powers enumerated in

NRS 163.265 to 163.410, inclusive; restriction on exercise of such powers.

1. Except as otherwise expressly provided by a testator in a will or by a settlor in a trust instrument, all of the powers enumerated in NRS 163.265 to 163.410, inclusive, as they exist at the time that the testator signs the will or places his or her electronic signature on the will, if it is an electronic will, or at the time that the first settlor signs the trust instrument or places his or her electronic signature on the trust instrument, if it is an electronic trust, must be incorporated in such will or trust instrument as to the fiduciaries appointed under that will or trust with the same effect as though such language were set forth verbatim in the instrument. Incorporation of the powers contained in NRS 163.265 to 163.410, inclusive, must be in addition to and not in limitation of the common-law or statutory powers of the fiduciary.

2. A fiduciary shall not have or exercise any power or authority conferred as provided in NRS 163.260 to 163.410, inclusive, in such a manner as, in the aggregate, to deprive the trust or the estate involved of an otherwise available tax exemption, deduction or credit, expressly including the marital deduction, or operate to impose a tax upon a donor or testator or other person as owner of any portion of the trust or estate involved. Notwithstanding any other provision of law, any power purportedly granted to a personal representative or a trustee, either in a will or a trust instrument, is void if having or exercising such power would deprive the will or trust of the intended tax consequences. Tax includes, but is not limited to, any federal income, gift, estate, generation skipping transfer or inheritance tax.

3. The powers enumerated in NRS 163.265 to 163.410, inclusive, may be incorporated by reference as to any fiduciary appointed in any other kind of instrument or agreement where a fiduciary is appointed.

4. As used in this section, electronic will has the meaning ascribed to it in NRS 132.119.

(Added to NRS by 1969, 449; A 2001, 2350; 2009, 793)



NRS 163.265 - Retention of property.

A fiduciary may retain for such time as the fiduciary deems advisable any property, real or personal, which the fiduciary may receive, even though the retention of such property by reason of its character, amount, proportion to the total estate or otherwise would not be appropriate for the fiduciary apart from this provision.

(Added to NRS by 1969, 449)



NRS 163.270 - Sale, exchange or other disposition of property.

1. A fiduciary may:

(a) Sell, exchange, give options upon, partition or otherwise dispose of any property or interest therein which the fiduciary may hold from time to time, with or without order of court, at public or private sale or otherwise, upon such terms and conditions, including credit, and for such consideration as the fiduciary deems advisable.

(b) Transfer and convey the property or interest therein which is at the disposal of the fiduciary, in fee simple, absolute or otherwise, free of all trust.

2. The person dealing with the fiduciary has no duty to follow the proceeds or other consideration received by the fiduciary from such sale or exchange.

(Added to NRS by 1969, 449)



NRS 163.275 - Investments; reinvestments; delegation of authority to invest.

1. A fiduciary may invest and reinvest, as the fiduciary deems advisable:

(a) In stocks, common or preferred, bonds, debentures, notes, mortgages or other securities in or outside the United States;

(b) In insurance contracts on the life of any beneficiary or of any person in whom a beneficiary has an insurable interest, or in annuity contracts for any beneficiary;

(c) In any real or personal property;

(d) In investment trusts;

(e) In participations in common trust funds;

(f) In securities of any corporation, trust, association or fund:

(1) Which is engaged, or proposes to engage, in the business of investing, reinvesting, owning, holding or trading in securities;

(2) Whose assets are invested principally in cash or in securities of other issuers; and

(3) Which is registered as an investment company with the Securities and Exchange Commission; and

(g) Generally in such property as the fiduciary deems advisable, even though the investment is not of the character approved by applicable law but for this section.

2. A fiduciary may delegate the authority to invest, but the fiduciary is not thereby relieved of any liability that exists in the absence of delegation.

(Added to NRS by 1969, 450; A 1985, 17; 1999, 2372)



NRS 163.280 - Investments without diversification.

A fiduciary may make investments which cause a greater proportion of the total property held by the fiduciary to be invested in investments of one type or of one company than would be considered appropriate for the fiduciary apart from this section.

(Added to NRS by 1969, 450)



NRS 163.285 - Continuation of business.

1. A fiduciary may, to the extent and upon such terms and conditions and for such periods of time as the fiduciary deems necessary or advisable, continue or participate in the operation of any business or other enterprise, whatever its form of organization, including but not limited to the power to:

(a) Effect incorporation, dissolution, or other change in the form of the organization of the business or enterprise;

(b) Dispose of any interest therein or acquire the interest of others therein;

(c) Contribute thereto or invest therein additional capital or to lend money thereto, in any such case upon such terms and conditions as the fiduciary approves from time to time; or

(d) Determine whether the liabilities incurred in the conduct of the business are to be chargeable solely to the part of the estate or trust set aside for use in the business or to the estate or trust as a whole; and

2. In all cases in which the fiduciary is required to file accounts in any court or in any other public office, it is not necessary to itemize receipts and disbursements and distributions of property but it is sufficient for the fiduciary to show in the account a single figure or consolidation of figures; and the fiduciary may account for money and property received from the business and any payments made to the business in lump sum without itemization.

(Added to NRS by 1969, 450)



NRS 163.290 - Formation of corporation, limited-liability company or other entity.

A fiduciary may form a corporation, limited-liability company or other entity, and transfer, assign and convey to the corporation, limited-liability company or entity all or any part of the estate or of any trust property in exchange for the stock, securities or obligations of the corporation, limited-liability company or entity, and continue to hold the stock and securities and obligations.

(Added to NRS by 1969, 450; A 1999, 2372)



NRS 163.295 - Continuation of farming operation.

A fiduciary may continue any farming operation received by the fiduciary pursuant to the will, trust or other instrument and do any and all things deemed advisable by the fiduciary in the management and maintenance of such farm and the production and marketing of crops and dairy, poultry, livestock, orchard and the forest products, including, but not limited to, the following powers:

1. To operate the farm with hired labor, tenants or sharecroppers;

2. To lease or rent the farm for cash or for a share of the crops;

3. To purchase or otherwise acquire farm machinery and equipment and livestock;

4. To construct, repair and improve farm buildings of all kinds needed, in the fiduciary s judgment, for the operation of the farm;

5. To make or obtain loans or advances at the prevailing rate or rates of interest for farm purposes such as for production, harvesting or marketing, or for the construction, repair or improvement of farm buildings, or for the purchase of farm machinery, equipment or livestock;

6. To employ approved soil conservation practices in order to conserve, improve and maintain the fertility and productivity of the soil;

7. To protect, manage and improve the timber and forest on the farm and sell the timber and forest products when it is to the best interest of the estate;

8. To ditch, dam and drain damp or wet fields and areas of the farm when and where needed;

9. To engage in the production of livestock, poultry or dairy products, and to construct such fences and buildings and plant such pastures and crops as may be necessary to carry on such operations;

10. To market the products of the farm; and

11. In general, to employ good husbandry in the farming operation.

(Added to NRS by 1969, 450; A 1999, 2372)



NRS 163.300 - Management of real property.

In the management of real property a fiduciary may:

1. Improve, manage, protect and subdivide any real property;

2. Dedicate or withdraw from dedication parks, streets, highways or alleys;

3. Terminate any subdivision or part thereof;

4. Borrow money for the purposes authorized by this section for such periods of time and upon such terms and conditions as to rates, maturities and renewals as the fiduciary deems advisable and mortgage or otherwise encumber any such property or part thereof, whether in possession or reversion;

5. Lease any such property or part thereof to commence at the present or in the future, upon such terms and conditions, including options to renew or purchase, and for such period or periods of time as the fiduciary deems advisable although such period or periods may extend beyond the duration of the trust or the administration of the estate involved;

6. Make gravel, sand, oil, gas and other mineral leases, contracts, licenses, conveyances or grants of every nature and kind which are lawful in the jurisdiction in which such property lies;

7. Manage and improve timber and forests on such property, sell the timber and forest products, and make grants, leases and contracts with respect thereto;

8. Modify, renew or extend leases;

9. Employ agents to rent and collect rents;

10. Create easements and release, convey or assign any right, title or interest with respect to any easement on such property or part thereof;

11. Erect, repair or renovate any building or other improvement on such property, and remove or demolish any building or other improvement in whole or in part; and

12. Deal with any such property and every part thereof in all other ways and for such other purposes or considerations as it would be lawful for any person owning the same to deal with such property either in the same or in different ways from those specified elsewhere in this section.

(Added to NRS by 1969, 451)



NRS 163.305 - Payment of taxes and expenses.

A fiduciary may pay taxes, assessments, compensation of the fiduciary, and other expenses incurred in the collection, care, administration and protection of the trust or estate.

(Added to NRS by 1969, 452)



NRS 163.310 - Receipt of additional property.

A fiduciary may receive additional property from any source and administer such additional property as a portion of the appropriate trust or estate under the management of the fiduciary, but may not be required to receive such property without his or her consent.

(Added to NRS by 1969, 452)



NRS 163.315 - Dealing with other fiduciaries.

In dealing with one or more fiduciaries, a fiduciary may:

1. Sell property, real or personal, to, or exchange property with, the trustee of any trust which the decedent or the settlor or the settlor s spouse or any child of the settlor has created, for such estates and upon such terms and conditions as to sale price, terms of payment and security as to the fiduciary seem advisable. The fiduciary has no duty to follow the proceeds of any such sale.

2. Borrow money for such periods of time and upon such terms and conditions as to rates, maturities, renewals and securities as the fiduciary deems available from any trust created by the decedent, or the spouse or child of the decedent, for the purpose of:

(a) Paying debts of the decedent, taxes, the costs of the administration of the estate and like charges against the estate, or any part thereof; or

(b) Discharging the liability of any fiduciary thereof. A fiduciary may mortgage, pledge or otherwise encumber such portion of the estate or any trust as may be required to obtain the loan or loans and to renew the loans.

(Added to NRS by 1969, 452; A 1999, 2373)



NRS 163.320 - Borrowing money; renewing existing loans.

A fiduciary may:

1. Borrow money for such periods of time and upon such terms and conditions as to rates, maturities, renewals and security as the fiduciary deems advisable, including the power of a corporate fiduciary to borrow from its own banking department, for the purpose of paying debts, taxes or other charges against the estate or any trust, or any part thereof;

2. Provide a guarantee by the trust or mortgage, pledge or otherwise encumber such portion of the estate or any trust as may be required to obtain loan or loans; and

3. Renew existing loans either as maker or endorser.

(Added to NRS by 1969, 452; A 1999, 2373)



NRS 163.325 - Advancing money.

A fiduciary may advance money for the protection of the trust or estate, and for all expenses, losses and liabilities sustained in the administration of the trust or estate or because of the holding or ownership of any trust or estate assets, for which advances with any interest the fiduciary shall have a lien on the assets of the trust or estate as against a beneficiary.

(Added to NRS by 1969, 452)



NRS 163.330 - Voting shares.

A fiduciary may vote shares of stock owned by the estate or any trust at stockholders meetings in person or by special, limited or general proxy, with or without power of substitution.

(Added to NRS by 1969, 452; A 1975, 446)



NRS 163.335 - Registration in name of nominee.

A fiduciary may hold a security in the name of a nominee or in other form without disclosure of the fiduciary relationship so that title to the security may pass by delivery, but the fiduciary shall be liable for any act of the nominee in connection with the stock so held.

(Added to NRS by 1969, 452)



NRS 163.340 - Exercise of options, rights and privileges.

A fiduciary may:

1. Exercise all options, rights and privileges to convert stocks, bonds, debentures, notes, mortgages or other property into other stocks, bonds, debentures, notes, mortgages or other property;

2. Subscribe for other or additional stocks, bonds, debentures, notes, mortgages or other property; and

3. Hold such stocks, bonds, debentures, notes, mortgages or other property so acquired as investments of the estate or trust so long as the fiduciary deems advisable.

(Added to NRS by 1969, 453)



NRS 163.345 - Participation in reorganization.

A fiduciary may:

1. Unite with other owners of property similar to any which may be held at any time in the decedent s estate or in any trusts in carrying out any plan for the consolidation or merger, dissolution or liquidation, foreclosure, lease or sale of the property, incorporation or reincorporation, reorganization or readjustment of the capital or financial structure of any corporation, company or association the securities of which may form any portion of an estate or trust;

2. Become and serve as a member of a stockholders or bondholders protective committee;

3. Deposit securities in accordance with any plan agreed upon;

4. Pay any assessments, expenses or sums of money that may be required for the protection or furtherance of the interest of the distributees of an estate or beneficiaries of any trust with reference to any such plan; and

5. Receive as investments of any estate or any trust any securities issued as a result of the execution of such plan.

(Added to NRS by 1969, 453)



NRS 163.350 - Reduction of interest rate.

A fiduciary may reduce the interest rate from time to time on any obligation, whether secured or unsecured, constituting a part of an estate or trust.

(Added to NRS by 1969, 453)



NRS 163.355 - Continuation of obligation.

A fiduciary may continue any obligation, whether secured or unsecured, upon and after maturity with or without renewal or extension upon such terms as the fiduciary deems advisable, without regard to the value of the security, if any, at the time of such continuance.

(Added to NRS by 1969, 453)



NRS 163.360 - Foreclosure; bidding in property.

A fiduciary may:

1. Foreclose, as an incident to the collection of any bond, note or other obligation, any mortgage, deed of trust or other lien securing such bond, note or other obligation;

2. Bid in the property at such foreclosure sale, or acquire the property by deed from the mortgagor or obligor without foreclosure; and

3. Retain the property so bid in or taken over without foreclosure.

(Added to NRS by 1969, 453)



NRS 163.365 - Insurance.

A fiduciary may carry such insurance coverage, including public liability, for such hazards and in such amounts, either in stock companies or in mutual companies, as the fiduciary deems advisable.

(Added to NRS by 1969, 453)



NRS 163.370 - Collections.

A fiduciary may collect, receive and receipt for rents, issues, profits and income of an estate or trust.

(Added to NRS by 1969, 453)



NRS 163.375 - Litigation, compromise or abandonment of claim.

A fiduciary may compromise, adjust, arbitrate, sue on or defend, abandon or otherwise deal with and settle claims in favor of or against the estate or trust as the fiduciary deems advisable, and the fiduciary s decision shall be conclusive between the fiduciary and the beneficiaries of the estate or trust and the person against or for whom the claim is asserted, in the absence of fraud by such person, and, in the absence of fraud, bad faith or gross negligence of the fiduciary, shall be conclusive between the fiduciary and the beneficiaries of the estate or trust.

(Added to NRS by 1969, 453)



NRS 163.380 - Employment and compensation of persons.

A fiduciary may employ and compensate, out of income or principal or both and in such proportion as the fiduciary deems advisable, persons deemed by the fiduciary needful to advise or assist in the proper settlement of the estate or administration of any trust, including, but not limited to, agents, accountants, brokers, attorneys at law, attorneys-in-fact, investment brokers, rental agents, realtors, appraisers and tax specialists; and do so without liability for any neglect, omission, misconduct or default of such agent or representative if he or she was selected and retained with due care on the part of the fiduciary.

(Added to NRS by 1969, 454)



NRS 163.385 - Acquisition and holding of property of two or more trusts undivided.

1. A fiduciary may:

(a) Acquire, receive, hold and retain the principal of several trusts created by a single instrument undivided until division becomes necessary in order to make distributions.

(b) Hold, manage, invest, reinvest and account for the several shares or parts of shares by appropriate entries in the fiduciary s books of account, and allocate to each share or part of share its proportionate part of all receipts and expenses.

2. The provisions of this section shall not defer the vesting in possession of any share or part of share of the estate or trust.

(Added to NRS by 1969, 454)



NRS 163.390 - Establishment and maintenance of reserves.

1. A fiduciary may:

(a) Set up proper and reasonable reserves for taxes, assessments, insurance premiums, depreciation, obsolescence, amortization, depletion of mineral or timber properties, repairs, improvements and general maintenance of buildings or other property out of rents, profits or other income received; and

(b) Set up reserves also for the equalization of payments to or for beneficiaries.

2. The provisions of this section shall not affect the ultimate interests of beneficiaries in such reserves.

(Added to NRS by 1969, 454)



NRS 163.395 - Distribution in cash or kind.

1. A fiduciary may:

(a) Make distribution of capital assets of the estate or trust in kind or in cash, or partially in kind and partially in cash, in divided or undivided interests, as the fiduciary finds to be most practicable and for the best interests of the distributees; and

(b) Determine the value of capital assets for the purpose of making distribution thereof if and when there is more than one distributee thereof, which determination shall be binding upon the distributees unless clearly capricious, erroneous and inequitable.

2. The fiduciary shall not exercise any power under this section unless the fiduciary holds title to or an interest in the property to be distributed and is required or authorized to make distribution thereof.

(Added to NRS by 1969, 454)



NRS 163.400 - Payment to or for minor or incapacitated person.

A fiduciary may:

1. Make payments in money, or in property in lieu of money, to or for a minor or incapacitated person in any one or more of the following ways:

(a) Directly to the minor or incapacitated person.

(b) To apply directly in payment for the support, maintenance, education and medical, surgical, hospital or other institutional care of the minor or incapacitated person.

(c) To the legal or natural guardian of the minor or incapacitated person.

(d) To any other person, whether or not appointed guardian of the person by any court, who has, in fact, the care and custody of the person of the minor or incapacitated person.

2. The fiduciary has no duty to see to the application of the payments so made, if the fiduciary exercised due care in the selection of the person, including the minor or incapacitated person, to whom the payments were made, and the receipt of that person is full acquittance to the fiduciary.

(Added to NRS by 1969, 454; A 1999, 2373)



NRS 163.405 - Apportionment or allocation of receipts and expenses.

A fiduciary may determine:

1. What is principal and what is income of any estate or trust and may allocate or apportion receipts and expenses as between principal and income in the exercise of the fiduciary s discretion, and, by way of illustration and no limitation of the fiduciary s discretion, may charge premiums on securities purchased at a premium against principal or income or partly against each.

2. Whether to apply stock dividends and other noncash dividends to income or principal or apportion them as the fiduciary deems advisable.

3. What expenses, costs, taxes (other than estate, inheritance and succession taxes) and other governmental charges shall be charged against principal or income or apportioned between principal and income and in what proportions.

(Added to NRS by 1969, 455)



NRS 163.410 - Execution of contract or other instrument.

A fiduciary may make contracts and execute instruments, under seal or otherwise, as may be necessary in the exercise of the powers herein granted.

(Added to NRS by 1969, 455)



NRS 163.414 - Definitions.

As used in NRS 163.414 to 163.419, inclusive, unless the context otherwise requires, the words and terms defined in NRS 163.4145 to 163.4165, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2009, 785)



NRS 163.4145 - Beneficial interest defined.

Beneficial interest means a distribution interest or a remainder interest, but does not include a power of appointment or a power reserved by the settlor.

(Added to NRS by 2009, 785)



NRS 163.4147 - Beneficiary defined.

Beneficiary means a person that has a present or future beneficial interest in a trust, vested or contingent, but does not include the holder of a power of appointment.

(Added to NRS by 2009, 785)



NRS 163.415 - Distribution beneficiary defined.

Distribution beneficiary means a beneficiary who is eligible or permitted to receive trust income or principal.

(Added to NRS by 2009, 785)



NRS 163.4155 - Distribution interest defined.

Distribution interest means a present or future interest in trust income or principal, which may be a mandatory, support or discretionary interest, held by a distribution beneficiary.

(Added to NRS by 2009, 785)



NRS 163.4157 - Power of appointment defined.

Power of appointment means an inter vivos or testamentary power, held by a person other than the settlor, to direct the disposition of trust property, other than a distribution decision by a trustee to a beneficiary.

(Added to NRS by 2009, 785)



NRS 163.416 - Remainder interest defined.

Remainder interest means an interest where a trust beneficiary will receive the property from a trust outright at some time in the future.

(Added to NRS by 2009, 785)



NRS 163.4165 - Reserved power defined.

Reserved power means a power concerning a trust held by the settlor.

(Added to NRS by 2009, 785)



NRS 163.4167 - Common law.

The provisions of NRS 163.414 to 163.419, inclusive, do not abrogate or limit any principle or rule of the common law, unless the common law principle or rule is inconsistent with the provisions of NRS 163.414 to 163.419, inclusive.

(Added to NRS by 2009, 785)



NRS 163.417 - Limitations on actions of creditors and courts: Trust property not subject to trustee s personal obligations; beneficial interests may not be transferred under certain circumstances.

1. A creditor may not exercise, and a court may not order the exercise of:

(a) A power of appointment or any other power concerning a trust that is held by a beneficiary;

(b) Any power listed in NRS 163.5553 that is held by a trust protector as defined in NRS 163.5547 or any other person;

(c) A trustee s discretion to:

(1) Distribute any discretionary interest;

(2) Distribute any mandatory interest which is past due directly to a creditor; or

(3) Take any other authorized action in a specific way; or

(d) A power to distribute a beneficial interest of a trustee solely because the beneficiary is a trustee.

2. Trust property is not subject to the personal obligations of the trustee, even if the trustee is insolvent or bankrupt.

3. A settlor may provide in the terms of the trust instrument that a beneficiary s beneficial interest may not be transferred, voluntarily or involuntarily, before the trustee has delivered the interest to the beneficiary.

(Added to NRS by 2009, 785)



NRS 163.4175 - Trustee not required to consider certain factors with regard to distribution of trust assets.

Except as otherwise provided in the trust instrument, the trustee is not required to consider a beneficiary s assets or resources in determining whether to make a distribution of trust assets.

(Added to NRS by 2009, 786)



NRS 163.4177 - Factors which must not be considered exercising improper dominion or control over trust.

If a party asserts that a beneficiary or settlor is exercising improper dominion or control over a trust, the following factors, alone or in combination, must not be considered exercising improper dominion or control over a trust:

1. A beneficiary is serving as a trustee.

2. The settlor or beneficiary holds unrestricted power to remove or replace a trustee.

3. The settlor or beneficiary is a trust administrator, general partner of a partnership, manager of a limited-liability company, officer of a corporation or any other manager of any other type of entity and all or part of the trust property consists of an interest in the entity.

4. The trustee is a person related by blood, adoption or marriage to the settlor or beneficiary.

5. The trustee is the settlor or beneficiary s agent, accountant, attorney, financial adviser or friend.

6. The trustee is a business associate of the settlor or beneficiary.

(Added to NRS by 2009, 786)



NRS 163.418 - Clear and convincing evidence required to find settlor to be alter ego of trustee of irrevocable trust; certain factors insufficient for finding that settlor controls or is alter ego of trustee of irrevocable trust.

Absent clear and convincing evidence, a settlor of an irrevocable trust shall not be deemed to be the alter ego of a trustee of an irrevocable trust. If a party asserts that a settlor of an irrevocable trust is the alter ego of a trustee of the trust, the following factors, alone or in combination, are not sufficient evidence for a court to find that the settlor controls or is the alter ego of a trustee:

1. The settlor has signed checks, made disbursements or executed other documents related to the trust as the trustee and the settlor is not a trustee, if the settlor has done so in isolated incidents.

2. The settlor has made requests for distributions on behalf of a beneficiary.

3. The settlor has made requests for the trustee to hold, purchase or sell any trust property.

4. The settlor has engaged in any one of the activities, alone or in combination, listed in NRS 163.4177.

(Added to NRS by 2009, 786)



NRS 163.4185 - Classifications of distribution interests.

1. A distribution interest may be classified as:

(a) A mandatory interest if the trustee has no discretion to determine whether a distribution should be made, when a distribution should be made or the amount of the distribution.

(b) A support interest if the distribution of a support interest contains a standard for distribution for the support of a person which may be interpreted by the trustee or a court, as necessary. A provision in a trust which provides a support interest may contain mandatory language which a trustee must follow.

(c) A discretionary interest if the trustee has discretion to determine whether a distribution should be made, when a distribution should be made and the amount of the distribution.

2. If a trust contains a combination of a mandatory interest, a support interest or a discretionary interest, the trust must be separated as:

(a) A mandatory interest only to the extent of the mandatory language provided in the trust;

(b) A support interest only to the extent of the support language provided in the trust; and

(c) A discretionary interest for any remaining trust property.

3. If a trust provides for a support interest that also includes mandatory language but the mandatory language is qualified by discretionary language, the support interest must be classified and separated as a discretionary interest.

(Added to NRS by 2009, 786)



NRS 163.4187 - Support interest: Beneficiary has enforceable right to distribution; court review.

1. A beneficiary of a support interest has an enforceable right to distribution thereof and may petition a court for review of the distribution.

2. A court may review a trustee s decision to distribute a support interest for unreasonableness, dishonesty, improper motivation or failure to act.

(Added to NRS by 2009, 787)



NRS 163.419 - Discretionary interest: Court review; trustee s powers and duties.

1. A court may review a trustee s exercise of discretion concerning a discretionary interest only if the trustee acts dishonestly, with improper motive or fails to act.

2. A trustee given discretion in a trust instrument that is described as sole, absolute, uncontrolled, unrestricted or unfettered discretion, or with similar words, has no duty to act reasonably in the exercise of that discretion.

3. Absent express language in a trust to the contrary, if a discretionary interest permits unequal distributions between beneficiaries or to the exclusion of other beneficiaries, the trustee may distribute all of the undistributed income and principal to one beneficiary in the trustee s discretion.

4. Regardless of whether a beneficiary has an outstanding creditor, a trustee of a discretionary interest may directly pay any expense on the beneficiary s behalf and may exhaust the income and principal of the trust for the benefit of such beneficiary.

(Added to NRS by 2009, 787)



NRS 163.420 - Short title.

NRS 163.420 to 163.550, inclusive, shall be known as the Charitable Trust Act of 1971.

(Added to NRS by 1971, 632)



NRS 163.430 - Declaration of policy.

The legislature hereby declares that the policy of the State is to maximize the funds available for charitable purposes by minimizing, to the greatest extent practicable, the imposition of federal income and excise taxes upon trust assets otherwise available for charitable purposes.

(Added to NRS by 1971, 632)



NRS 163.440 - References to Internal Revenue Code.

As used in NRS 163.420 to 163.550, inclusive, unless otherwise indicated, section references are to the Internal Revenue Code of 1986, as in effect on January 1, 1999, and include future amendments to such sections and corresponding provisions of future federal internal revenue laws.

(Added to NRS by 1971, 632; A 1999, 2374)



NRS 163.450 - Definitions.

As used in NRS 163.420 to 163.550, inclusive, unless the context otherwise requires, the words and terms defined in NRS 163.460 to 163.500, inclusive, have the meanings ascribed to them in NRS 163.460 to 163.500, inclusive.

(Added to NRS by 1971, 632)



NRS 163.460 - Charitable trust defined.

Charitable trust means an organization described in Section 4947(a)(1).

(Added to NRS by 1971, 633)



NRS 163.470 - Private foundation trust defined.

Private foundation trust means a trust as defined in Section 509(a), including a trust described in Section 4947(a)(1).

(Added to NRS by 1971, 633)



NRS 163.480 - Split interest trust defined.

Split interest trust means a trust for individual and charitable beneficiaries as defined in and subject to the provisions of Section 4947(a)(2).

(Added to NRS by 1971, 633)



NRS 163.490 - Trust defined.

Trust means an express trust created by a trust instrument, including a last will and testament.

(Added to NRS by 1971, 633)



NRS 163.500 - Trustee defined.

Trustee means a trustee, trustees, person or persons possessing a power or powers referred to in NRS 163.420 to 163.550, inclusive.

(Added to NRS by 1971, 633)



NRS 163.510 - Applicability.

The provisions of NRS 163.420 to 163.550, inclusive, which are applicable to any of the trusts defined in NRS 163.460 to 163.500, inclusive, apply to all trusts, whether they were created before, on or after April 17, 1971.

(Added to NRS by 1971, 633)



NRS 163.520 - Prohibited acts.

1. In the administration of any private foundation trust, split interest trust or charitable trust which is subject to the provisions of the Internal Revenue Code of 1986, as in effect on January 1, 1999, the following acts are prohibited:

(a) Engaging in any act or self-dealing, as defined in Section 4941(d), which would give rise to any liability for the tax imposed by Section 4941(a);

(b) Retaining any excess business holdings, as defined in Section 4943(c), which would give rise to any liability for the tax imposed by Section 4943(a);

(c) Making any investments which would jeopardize the carrying out of any of the exempt purposes of the trust within the meaning of Section 4944, so as to give rise to any liability for the tax imposed by Section 4944(a); and

(d) Making any taxable expenditures, as defined in Section 4945(d), which would give rise to any liability for the tax imposed by Section 4945(a).

2. This section does not apply to those split interest trusts or amounts of such split interest trusts which are not subject to the prohibitions applicable to private foundations by reason of the provisions of Section 4947.

(Added to NRS by 1971, 633; A 1999, 2374)



NRS 163.530 - Minimum distribution required.

In the administration of any trust which is a private foundation trust or a charitable trust, there shall be distributed for the purposes specified in the trust instrument, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by Section 4942(a).

(Added to NRS by 1971, 633)



NRS 163.540 - Amendment of trust instrument: Procedure.

1. A court of this state having jurisdiction over any trust to which NRS 163.420 to 163.550, inclusive, apply may amend any trust instrument to conform to the provisions of NRS 163.420 to 163.550, inclusive.

2. Any such amendment must be effected by the trustee filing a petition with the court. The clerk of the court shall set a date for the hearing of the petition, and the trustee shall cause notice of the hearing of the petition to be:

(a) Personally served on the settlor or settlors of the trust, if living, and on all named beneficiaries of the trust, if any, for the period and in the manner provided in NRS 155.010;

(b) Published on three dates of publication before the hearing, and if the newspaper is published more than once each week, there must be at least 10 days from the first to last date of publication, including both the first and the last days; and

(c) Delivered, together with a copy of the petition, to the Attorney General of the State of Nevada at the time of the filing of the petition.

3. At the hearing of the petition, the court may authorize the trustee to amend, revise, delete or add provisions to the trust instrument to conform to NRS 163.420 to 163.550, inclusive, to avoid the penalties and liabilities described in Sections 4941(a), 4942(a), 4943(a), 4944(a) and 4945(a), but if the settlor or settlors of the trust are living and competent to act, written consent of the settlor or settlors must first be obtained.

(Added to NRS by 1971, 633; A 1999, 2374)



NRS 163.550 - Amendment of trust instrument: Provision for termination of status as private foundation.

In addition to amending, revising, deleting or adding provisions to the articles of the trust to conform to the sections set out in subsection 3 of NRS 163.540, the petition may include a request, and the court or judge may authorize any modifications, revisions, deletions or additions to the term, or to the conditions and provisions of the articles of any trust subject to the jurisdiction of the court, for the trust to conform with the requirements for termination of private foundation status as provided in Section 507, or in order to avoid the tax provided in Section 507(c).

(Added to NRS by 1971, 634)



NRS 163.553 - Definitions.

As used in NRS 163.553 to 163.556, inclusive, unless the context otherwise requires, the words and terms defined in NRS 163.5533 to 163.5547, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2009, 787)



NRS 163.5533 - Custodial account defined.

Custodial account means an account:

1. Established by a person with a bank, as defined in 26 U.S.C. 408(n), or with a person approved by the Internal Revenue Service as satisfying the requirements to be a nonbank trustee or nonbank passive trustee pursuant to regulations established by the United States Treasury pursuant to 26 U.S.C. 408; and

2. Governed by an instrument concerning the establishment or maintenance of an individual retirement account, qualified retirement plan, an Archer medical savings account, health savings account, a Coverdell education savings account or any similar retirement or savings account permitted under the Internal Revenue Code of 1986.

(Added to NRS by 2009, 787)



NRS 163.5535 - Custodial account owner defined.

Custodial account owner means any person who:

1. Establishes a custodial account;

2. Has the power to designate the beneficiaries or appoint the custodian of the custodial account;

3. Has the power to direct the investment, disposition or retention of any assets in the custodial account; or

4. Can name an authorized designee to perform the actions described in subsection 3.

(Added to NRS by 2009, 787)



NRS 163.5537 - Distribution trust adviser defined.

Distribution trust adviser means a fiduciary given authority by an instrument to exercise any or all powers and discretion set forth in NRS 163.5557.

(Added to NRS by 2009, 788)



NRS 163.5539 - Excluded fiduciary defined.

Excluded fiduciary means any fiduciary excluded from exercising certain powers under the instrument and those powers may be exercised by the settlor, custodial account owner, investment trust adviser, trust protector, trust committee or other person designated in the instrument.

(Added to NRS by 2009, 788)



NRS 163.554 - Fiduciary defined.

Fiduciary means a trustee or custodian under any instrument, or an executor, administrator or personal representative of a decedent s estate or any other person, including an investment trust adviser, trust protector or a trust committee which is acting in a fiduciary capacity for any person, trust or estate.

(Added to NRS by 2009, 788)



NRS 163.5541 - Instrument defined.

Instrument means any revocable or irrevocable trust instrument created inter vivos or testamentary or any custodial account agreement.

(Added to NRS by 2009, 788)



NRS 163.5543 - Investment trust adviser defined.

Investment trust adviser means a fiduciary given authority by the instrument to exercise any or all of the powers and discretion set forth in NRS 163.5557.

(Added to NRS by 2009, 788)



NRS 163.5545 - Trust adviser defined.

Trust adviser means a distribution trust adviser or investment trust adviser.

(Added to NRS by 2009, 788)



NRS 163.5547 - Trust protector defined.

Trust protector means any person whose appointment is provided for in the instrument.

(Added to NRS by 2009, 788)



NRS 163.5549 - Limitations on liability of excluded fiduciary.

1. An excluded fiduciary is not liable, individually or as a fiduciary for any loss which results from:

(a) Complying with a direction of a trust adviser, custodial account owner or authorized designee of a custodial account owner;

(b) A failure to take any action proposed by an excluded fiduciary which requires prior authorization of the trust adviser if the excluded fiduciary timely sought but failed to obtain such authorization; or

(c) Any action taken at the direction of a trust protector.

2. An excluded fiduciary is not liable for any obligation to perform an investment or suitability review, inquiry or investigation or to make any recommendation or evaluation with respect to any investment, to the extent that the trust adviser, custodial account owner or authorized designee of a custodial account owner had authority to direct the acquisition, disposition or retention of such investment.

3. The provisions of this section do not impose an obligation or liability on a custodian of a custodial account for providing any authorization.

(Added to NRS by 2009, 788)



NRS 163.555 - Action authorized upon incapacity or death of settlor.

If the instrument provides, an excluded fiduciary may continue to follow the direction of a trust adviser upon the incapacity or death of the settlor of the trust.

(Added to NRS by 2009, 788)



NRS 163.5551 - Circumstances in which trust advisers are considered fiduciaries.

If one or more trust advisers are given authority, by the terms of an instrument, to direct, consent to or disapprove a fiduciary s investment decisions, the investment trust advisers shall be considered fiduciaries when exercising that authority unless the instrument provides otherwise.

(Added to NRS by 2009, 788)



NRS 163.5553 - Powers of trust protector.

1. A trust protector may exercise the powers provided to the trust protector in the instrument in the best interests of the trust. The powers exercised by a trust protector are at the sole discretion of the trust protector and are binding on all other persons. The powers granted to a trust protector may include, without limitation, the power to:

(a) Modify or amend the instrument to achieve a more favorable tax status or to respond to changes in federal or state law.

(b) Modify or amend the instrument to take advantage of changes in the rule against perpetuities, restraints on alienation or other state laws restricting the terms of a trust, the distribution of trust property or the administration of the trust.

(c) Increase or decrease the interests of any beneficiary under the trust.

(d) Modify the terms of any power of appointment granted by the trust. A modification or amendment may not grant a beneficial interest to a person which was not specifically provided for under the trust instrument.

(e) Remove and appoint a trustee, trust adviser, investment committee member or distribution committee member.

(f) Terminate the trust.

(g) Direct or veto trust distributions.

(h) Change the location or governing law of the trust.

(i) Appoint a successor trust protector or trust adviser.

(j) Interpret terms of the instrument at the request of the trustee.

(k) Advise the trustee on matters concerning a beneficiary.

(l) Review and approve a trustee s reports or accounting.

2. The powers provided pursuant to subsection 1 may be incorporated by reference to this section at the time a testator executes a will or a settlor signs a trust instrument. The powers provided pursuant to subsection 1 may be incorporated in whole or in part.

(Added to NRS by 2009, 788)



NRS 163.5555 - Trust protector and trust adviser: Submission to jurisdiction of courts of this State.

If a person accepts an appointment to serve as a trust protector or a trust adviser of a trust subject to the laws of this State, the person submits to the jurisdiction of the courts of this State, regardless of any term to the contrary in an agreement or instrument. A trust protector or a trust adviser may be made a party to an action or proceeding arising out of a decision or action of the trust protector or trust adviser.

(Added to NRS by 2009, 789)



NRS 163.5557 - Powers of investment trust adviser and distribution trust adviser.

1. An instrument may provide for the appointment of a person to act as an investment trust adviser or a distribution trust adviser with regard to investment decisions or discretionary distributions.

2. An investment trust adviser may exercise the powers provided to the investment trust adviser in the instrument in the best interests of the trust. The powers exercised by an investment trust adviser are at the sole discretion of the investment trust adviser and are binding on all other persons. The powers granted to an investment trust adviser may include, without limitation, the power to:

(a) Direct the trustee with respect to the retention, purchase, sale or encumbrance of trust property and the investment and reinvestment of principal and income of the trust.

(b) Vote proxies for securities held in trust.

(c) Select one or more investment advisers, managers or counselors, including the trustee, and delegate to such persons any of the powers of the investment trust adviser.

3. A distribution trust adviser may exercise the powers provided to the distribution trust adviser in the instrument in the best interests of the trust. The powers exercised by a distribution trust adviser are at the sole discretion of the distribution trust adviser and are binding on all other persons. Except as otherwise provided in the instrument, the distribution trust adviser shall direct the trustee with regard to all discretionary distributions to a beneficiary.

(Added to NRS by 2009, 789)



NRS 163.5559 - Claims of creditors against settlor.

1. Except as otherwise provided in subsection 2, a creditor of a settlor may not seek to satisfy a claim against the settlor from the assets of a trust if the settlor s sole interest in the trust is the existence of a discretionary power granted to a person other than the settlor by the terms of the trust or by operation of law or to reimburse the settlor for any tax on trust income or principal which is payable by the settlor under the law imposing such tax.

2. The provisions of subsection 1 do not apply to trust property transferred by the settlor to the extent a creditor can prove the transfer was fraudulent pursuant to chapter 112 of NRS or was otherwise wrongful as to that creditor.

3. For purposes of this section, a beneficiary of a trust shall be deemed to not be a settlor of a trust because of a lapse, waiver or release of the beneficiary s right to withdraw part or all of the trust property if the value of the property which could have been withdrawn by exercising the right of withdrawal in any calendar year does not, at the time of the lapse, waiver or release, exceed the greater of the amount provided in 26 U.S.C. 2041(b)(2), 26 U.S.C. 2503(b) or 26 U.S.C. 2514(e), as amended, or any successor provision.

(Added to NRS by 2009, 790)



NRS 163.556 - Circumstances under which trustee is authorized to appoint property of one testamentary trust or irrevocable trust to another trust.

1. Unless the terms of a testamentary instrument or irrevocable trust provide otherwise, a trustee with discretion or authority to distribute trust income or principal to or for a beneficiary of the trust may exercise such discretion or authority by appointing the property subject to such discretion or authority in favor of a second trust for the benefit of one or more of those beneficiaries.

2. Notwithstanding subsection 1, a trustee may not appoint property of the original trust to a second trust if:

(a) The second trust includes a beneficiary who is not a beneficiary of the original trust. For purposes of this paragraph, a permissible appointee of a power of appointment exercised by a beneficiary of the second trust is not considered a beneficiary of the second trust.

(b) Appointing the property will reduce any current fixed income interest, annuity interest or unitrust interest of a beneficiary of the original trust. As used in this paragraph, unitrust has the meaning ascribed to it in NRS 164.700.

(c) A contribution made to the original trust qualified for a marital or charitable deduction for federal or state income, gift or estate taxes or qualified for a gift tax exclusion for federal or state tax purposes and the terms of the second trust include a provision which if included in the original trust would prevent the original trust from qualifying for the tax deduction or exclusion.

(d) The property to be appointed is subject to a power of withdrawal which is held by a beneficiary of the original trust and may be executed at the time of the proposed appointment, unless after the exercise of such appointment, the beneficiary of the original trust s power of withdrawal is unchanged with respect to the trust property.

(e) Property specifically allocated for one beneficiary of the original trust is no longer allocated for that beneficiary under either or both trusts, unless the beneficiary consents in writing.

(f) Property held for the benefit of one or more beneficiaries under both the original and the second trust has a lower value than the value of the property held for the benefit of the same beneficiaries under only the original trust, unless:

(1) The benefit provided is limited to a specific amount or periodic payments of a specific amount; and

(2) The value of the property held in either or both trusts for the benefit of one or more beneficiaries is actuarially adequate to provide the benefit.

(g) Under the second trust:

(1) Discretionary distributions may be made by the trustee to a beneficiary or group of beneficiaries of the original trust;

(2) Distributions are not limited by an ascertainable standard; and

(3) A beneficiary or group of beneficiaries has the power to remove and replace the trustee of the second trust with a beneficiary of the second trust or with a trustee that is related to or subordinate to a beneficiary of the second trust.

(h) A contribution made to the original trust qualified for a gift tax exclusion as described in section 2503(b) of the Internal Revenue Code, 26 U.S.C. 2503(b), by reason of the application of section 2503(c) of the Internal Revenue Code, 26 U.S.C. 2503(c), unless the second trust provides that the beneficiary s remainder interest must vest not later than the date upon which such interest would have vested under the terms of the original trust.

3. Notwithstanding the provisions of subsection 1, a trustee who is a beneficiary of the original trust may not exercise the authority to appoint property of the original trust to a second trust if:

(a) Under the terms of the original trust or pursuant to law governing the administration of the original trust:

(1) The trustee does not have discretion to make distributions to himself or herself;

(2) The trustee s discretion to make distributions to himself or herself is limited by an ascertainable standard, and under the terms of the second trust, the trustee s discretion to make distributions to himself or herself is not limited by the same ascertainable standard; or

(3) The trustee s discretion to make distributions to himself or herself can only be exercised with the consent of a cotrustee or a person holding an adverse interest and under the terms of the second trust the trustee s discretion to make distributions to himself or herself is not limited by an ascertainable standard and may be exercised without consent; or

(b) Under the terms of the original trust or pursuant to law governing the administration of the original trust, the trustee of the original trust does not have discretion to make distributions that will discharge the trustee s legal support obligations but under the second trust the trustee s discretion is not limited.

4. The provisions of subsection 3 do not prohibit a trustee who is not a beneficiary of the original trust from exercising the authority to appoint property of the original trust to a second trust pursuant to the provisions of subsection 1.

5. Before appointing property pursuant to subsection 1, a trustee may give notice of a proposed action pursuant to NRS 164.725 or may petition a court for approval pursuant to NRS 153.031, 164.015 or 164.725. Any notice of a proposed action or a petition for a court s approval must include the trustee s opinion of how the appointment of property will affect the trustee s compensation and the administration of other trust expenses.

6. The trust instrument of the second trust may:

(a) Grant a power of appointment to one or more of the beneficiaries of the second trust who are proper objects of the exercise of the power in the original trust. The power of appointment includes, without limitation, the power to appoint trust property to the holder of the power, the holder s creditors, the holder s estate, the creditors of the holder s estate or any other person.

(b) Provide that, at a time or occurrence of an event specified in the trust instrument, the remaining trust assets in the second trust must be held for the beneficiaries of the original trust upon terms and conditions that are substantially identical to the terms and conditions of the original trust.

7. The power to appoint the property of the original trust pursuant to subsection 1 must be exercised by a writing, signed by the trustee and filed with the records of the trust.

8. The exercise of the power to invade principal of the original trust pursuant to subsection 1 is considered the exercise of a power of appointment, other than power to appoint the property to the trustee, the trustee s creditors, the trustee s estate or the creditors of the trustee s estate and the provisions of NRS 111.1031 apply to such power of appointment.

9. The provisions of this section do not abridge the right of any trustee who has the power to appoint property which arises under any other law.

10. The provisions of this section do not impose upon a trustee a duty to exercise the power to appoint property pursuant to subsection 1.

11. The power to appoint property to another trust pursuant to subsection 1 is not a power to amend the trust and a trustee is not prohibited from appointing property to another trust pursuant to subsection 1 if the original trust is irrevocable or provides that it may not be amended.

12. A trustee s power to appoint property to another trust pursuant to subsection 1 is not limited by the existence of a spendthrift provision in the original trust.

13. A trustee exercising any power granted pursuant to this section may designate himself or herself or any other person permitted to act as a trustee as the trustee of the second trust.

14. The trustee of a second trust, resulting from the exercise of the power to appoint property to another trust pursuant to subsection 1, may also exercise the powers granted pursuant to this section with respect to the second trust.

15. As used in this section, ascertainable standard means a standard relating to an individual s health, education, support or maintenance within the meaning of section 2041(b)(1)(A) or 2514(c)(1) of the Internal Revenue Code, 26 U.S.C. 2041(b)(1)(A) or 2514(c)(1), and any regulations of the United States Treasury promulgated thereunder.

(Added to NRS by 2009, 790; A 2011, 1467)



NRS 163.558 - Authority of settlor to specify conditions.

Except to the extent that it violates public policy, a settlor may:

1. Make a devise conditional upon a beneficiary s action or failure to take action or upon the occurrence or nonoccurrence of one or more specified events; and

2. Specify the conditions or actions which would disqualify a person from serving or which would constitute cause for removal of a person who is serving in any capacity under the trust, including, without limitation, as a trustee, trust protector or trust adviser.

(Added to NRS by 2011, 1465)



NRS 163.560 - Irrevocable trust not to be construed as revocable.

1. If the settlor of any trust specifically declares in the instrument creating the trust that such trust is irrevocable it shall be irrevocable for all purposes, even though the settlor is also the beneficiary of such trust.

2. Such trust shall, under no circumstances, be construed to be revocable for the reason that the settlor and beneficiary is the same person.

(Added to NRS by 1973, 372)



NRS 163.565 - Effect of divorce or annulment of marriage of settlor on revocable inter vivos trust.

Divorce or annulment of the marriage of a settlor revokes every devise, beneficial interest or designation to serve as trustee given by the settlor to the former spouse of the settlor in a revocable inter vivos trust executed before the entry of the decree of divorce or annulment unless otherwise:

1. Provided in a property or separation agreement that is approved by the court in the divorce or annulment proceedings; or

2. Ordered by the court in the divorce or annulment proceedings,

and the revocable inter vivos trust provisions take effect in the same manner as if the spouse had predeceased the trustor.

(Added to NRS by 2003, 342)



NRS 163.570 - Powers of trustee concerning gifts made by surviving spouse of decedent.

A trustee may:

1. Join with a decedent s surviving spouse or the personal representative of the decedent s estate in the execution and filing of a joint income tax return for any period before the decedent s death for which the decedent had not filed an income tax or gift tax return on gifts made by the spouse;

2. Consent to treat such gifts as having been made one-half by the decedent for any period before the decedent s death; and

3. Pay such taxes thereon as are chargeable to the decedent.

(Added to NRS by 1979, 455; A 1999, 2375)



NRS 163.580 - Duty of third person to ensure proper application of trust property.

A third person who acts in good faith is not bound to ensure the proper application of trust property paid or delivered to a trustee.

(Added to NRS by 1999, 2366)



NRS 163.590 - Disposition of certain tangible personal property by reference to statement or list; requirements for admissibility of statement or list as evidence of intended disposition.

1. Whether or not the provisions relating to electronic trusts apply, a trust may refer to a written statement or list, including, without limitation, a written statement or list contained in an electronic record, to dispose of items of tangible personal property not otherwise specifically disposed of by the trust, other than money, evidences of indebtedness, documents of title, securities and property used in a trade or business.

2. To be admissible as evidence of the intended disposition, the statement or list must contain:

(a) The date of its execution.

(b) A title indicating its purpose.

(c) A reference to the trust to which it relates.

(d) A reasonably certain description of the items to be disposed of and the beneficiaries.

(e) The handwritten signature or electronic signature of the settlor.

3. The statement or list may be:

(a) Referred to as a writing to be in existence at the death of the settlor.

(b) Prepared before or after the execution of the trust instrument.

(c) Altered by the settlor after its preparation.

(d) A writing which has no significance apart from its effect upon the dispositions made by the trust.

(Added to NRS by 1999, 2366; A 2001, 2351)






Chapter 164 - Administration of Trusts

NRS 164.005 - Applicability of provisions of

chapters 132, 153 and 155 of NRS regulating matters of estates. When not otherwise inconsistent with the provisions of chapters 162 to 167, inclusive, of NRS, all of the provisions of chapters 132, 153 and 155 of NRS regulating the matters of estates:

1. Apply to proceedings relating to trusts, as appropriate; or

2. May be applied to supplement the provisions of chapters 162 to 167, inclusive, of NRS.

(Added to NRS by 2001, 2351)



NRS 164.010 - Trustee: Petition for confirmation of appointment; jurisdiction of court; petition for removal of trust from jurisdiction of court.

1. Upon petition of any person appointed as trustee of an express trust by any written instrument other than a will, or upon petition of a settlor or beneficiary of the trust, the district court of the county in which the trustee resides or conducts business, or in which the trust has been domiciled, shall consider the application to confirm the appointment of the trustee and specify the manner in which the trustee must qualify. Thereafter the court has jurisdiction of the trust as a proceeding in rem.

2. If the court grants the petition, it may consider at the same time any petition for instructions filed with the petition for confirmation.

3. At any time, the trustee may petition the court for removal of the trust from continuing jurisdiction of the court.

4. As used in this section, written instrument includes, without limitation, an electronic trust as defined in NRS 163.0015.

[1:22:1953] (NRS A 1961, 400; 1999, 2377; 2001, 2352)



NRS 164.015 - Petition concerning internal affairs of nontestamentary trust; jurisdiction of court; procedure for contests of certain trusts; final order; appeal. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The court has exclusive jurisdiction of proceedings initiated by the petition of an interested person concerning the internal affairs of a nontestamentary trust, including a revocable living trust while the settlor is still living if the court determines that the settlor cannot adequately protect his or her own interests or if the interested person shows that the settlor is incompetent or susceptible to undue influence. Proceedings which may be maintained under this section are those concerning the administration and distribution of trusts, the declaration of rights and the determination of other matters involving trustees and beneficiaries of trusts, including petitions with respect to a nontestamentary trust for any appropriate relief provided with respect to a testamentary trust in NRS 153.031.

2. A petition under this section may be filed in conjunction with a petition under NRS 164.010 or at any time after the court has assumed jurisdiction under that section.

3. If an interested person contests the validity of a revocable nontestamentary trust, the interested person is the plaintiff and the trustee is the defendant. The written grounds for contesting the validity of the trust constitutes a pleading and must conform with any rules applicable to pleadings in a civil action.

4. In a proceeding pursuant to subsection 3, the competency of the settlor to make the trust, the freedom of the settlor from duress, menace, fraud or undue influence at the time of execution of the will, the execution and attestation of the trust instrument, or any other question affecting the validity of the trust is a question of fact and must be tried by the court, subject to the provisions of subsection 5.

5. A court may consolidate the cases if there is a contest of a revocable nontestamentary trust and a contest relating to a will executed on the same date. If a jury is demanded pursuant to NRS 137.020 for the contest of the will, the court may instruct the jury to render an advisory opinion with respect to an issue of fact pursuant to subsection 4 in the contest of the trust.

6. Upon the hearing, the court shall enter such order as it deems appropriate. The order is final and conclusive as to all matters determined and is binding in rem upon the trust estate and upon the interests of all beneficiaries, vested or contingent, except that appeal to the Supreme Court may be taken from the order within 30 days after notice of its entry by filing notice of appeal with the clerk of the district court. The appellant shall mail a copy of the notice to each person who has appeared of record. If the proceeding was brought pursuant to subsection 3, 4 or 5, the court must also award costs pursuant to chapter 18 of NRS.

7. A proceeding under this section does not result in continuing supervisory proceedings. The administration of the trust must proceed expeditiously in a manner consistent with the terms of the trust, without judicial intervention or the order, approval or other action of any court, unless the jurisdiction of the court is invoked by an interested person or exercised as provided by other law.

(Added to NRS by 1999, 2375; A 2009, 798)

NRS 164.015 Petition concerning internal affairs of nontestamentary trust; jurisdiction of court; procedure for contests of certain trusts; final order; appeal. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The court has exclusive jurisdiction of proceedings initiated by the petition of an interested person concerning the internal affairs of a nontestamentary trust, including a revocable living trust while the settlor is still living if the court determines that the settlor cannot adequately protect his or her own interests or if the interested person shows that the settlor is incompetent or susceptible to undue influence. Proceedings which may be maintained under this section are those concerning the administration and distribution of trusts, the declaration of rights and the determination of other matters involving trustees and beneficiaries of trusts, including petitions with respect to a nontestamentary trust for any appropriate relief provided with respect to a testamentary trust in NRS 153.031.

2. A petition under this section may be filed in conjunction with a petition under NRS 164.010 or at any time after the court has assumed jurisdiction under that section.

3. If an interested person contests the validity of a revocable nontestamentary trust, the interested person is the plaintiff and the trustee is the defendant. The written grounds for contesting the validity of the trust constitutes a pleading and must conform with any rules applicable to pleadings in a civil action.

4. In a proceeding pursuant to subsection 3, the competency of the settlor to make the trust, the freedom of the settlor from duress, menace, fraud or undue influence at the time of execution of the will, the execution and attestation of the trust instrument, or any other question affecting the validity of the trust is a question of fact and must be tried by the court, subject to the provisions of subsection 5.

5. A court may consolidate the cases if there is a contest of a revocable nontestamentary trust and a contest relating to a will executed on the same date. If a jury is demanded pursuant to NRS 137.020 for the contest of the will, the court may instruct the jury to render an advisory opinion with respect to an issue of fact pursuant to subsection 4 in the contest of the trust.

6. Upon the hearing, the court shall enter such order as it deems appropriate. The order is final and conclusive as to all matters determined and is binding in rem upon the trust estate and upon the interests of all beneficiaries, vested or contingent, except that appeal to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution may be taken from the order within 30 days after notice of its entry by filing notice of appeal with the clerk of the district court. The appellant shall mail a copy of the notice to each person who has appeared of record. If the proceeding was brought pursuant to subsection 3, 4 or 5, the court must also award costs pursuant to chapter 18 of NRS.

7. A proceeding under this section does not result in continuing supervisory proceedings. The administration of the trust must proceed expeditiously in a manner consistent with the terms of the trust, without judicial intervention or the order, approval or other action of any court, unless the jurisdiction of the court is invoked by an interested person or exercised as provided by other law.

(Added to NRS by 1999, 2375; A 2009, 798; 2013, 1749, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 164.021 - Notice by trustee to beneficiary concerning change of revocable trust to irrevocable trust; contents of notice; limitation of action to contest validity of trust.

1. When a revocable trust becomes irrevocable because of the death of a settlor or by the express terms of the trust, the trustee may, after the trust becomes irrevocable, provide notice to any beneficiary of the irrevocable trust, any heir of the settlor or to any other interested person.

2. The notice provided by the trustee must contain:

(a) The identity of the settlor of the trust and the date of execution of the trust instrument;

(b) The name, mailing address and telephone number of any trustee of the trust;

(c) Any provision of the trust instrument which pertains to the beneficiary or notice that the heir or interested person is not a beneficiary under the trust;

(d) Any information required to be included in the notice expressly provided by the trust instrument; and

(e) A statement set forth in a separate paragraph, in 12-point boldface type or an equivalent type which states: You may not bring an action to contest the trust more than 120 days from the date this notice is served upon you.

3. The trustee shall serve the notice pursuant to the provisions of NRS 155.010.

4. No person upon whom notice is served pursuant to this section may bring an action to contest the validity of the trust more than 120 days from the date the notice is served upon the person, unless the person proves that he or she did not receive actual notice.

(Added to NRS by 2009, 794; A 2011, 1469)



NRS 164.025 - Notice of death of settlor; filing of claim against trust estate; effect of failure to file claim; notice to Department of Health and Human Services; notice of rejected claim; effect of failure to bring suit after notice of rejected claim.

1. The trustee of a nontestamentary trust may after the death of the settlor of the trust cause to be published a notice in the manner specified in paragraph (b) of subsection 1 of NRS 155.020 and mail a copy of the notice to known or readily ascertainable creditors.

2. The notice must be in substantially the following form:

NOTICE TO CREDITORS

Notice is hereby given that the undersigned is the duly appointed and qualified trustee of the ................ trust. ................, the settlor of that trust died on ................. A creditor having a claim against the trust estate must file a claim with the undersigned at the address given below within 90 days after the first publication of this notice.

Dated.........................................

...........................................................................

Trustee

...........................................................................

Address

3. A person having a claim, due or to become due, against a settlor or the trust must file the claim with the trustee within 90 days after the mailing, for those required to be mailed, or 90 days after publication of the first notice to creditors. Any claim against the trust estate not filed within that time is forever barred. After the expiration of the time, the trustee may distribute the assets of the trust to its beneficiaries without personal liability to any creditor who has failed to file a claim with the trustee.

4. If the trustee knows or has reason to believe that the settlor received public assistance during the lifetime of the settlor, the trustee shall, whether or not the trustee gives notice to other creditors, give notice within 30 days after the death to the Department of Health and Human Services in the manner provided in NRS 155.010. If notice to the Department is required by this subsection but is not given, the trust estate and any assets transferred to a beneficiary remain subject to the right of the Department to recover public assistance received.

5. If a claim is rejected by the trustee, in whole or in part, the trustee must, within 10 days after the rejection, notify the claimant of the rejection by written notice forwarded by registered or certified mail to the mailing address of the claimant. The claimant must bring suit in the proper court against the trustee within 60 days after the notice is given, whether the claim is due or not, or the claim is barred forever and the trustee may distribute the assets of the trust to its beneficiaries without personal liability to any creditor whose claim is barred forever.

(Added to NRS by 1985, 967; A 1995, 2578; 1999, 2377; 2001, 2352; 2003, 886)



NRS 164.030 - Petition for instructions: Notice; hearing; final order; appeal. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Any trustee whose appointment has been confirmed, as provided in NRS 164.010, at any time thereafter may petition the court for instructions in the administration of the trust or for a construction of the trust instrument, or upon or after the filing of a final account, for the settlement and allowance thereof.

2. Upon the filing of the petition the court shall make an order fixing a time and place for hearing thereof, unless hearing has been waived in writing by the beneficiaries of the trust.

3. Unless otherwise ordered by the court, notice of the hearing must be given as follows:

(a) The clerk shall set the petition for hearing;

(b) The petitioner must give notice stating the filing of the petition and the object and time of the hearing to all persons entitled to notice as provided in NRS 155.010; and

(c) The trustee filing such petition shall cause a copy of the order to be delivered to the beneficiaries of the trust as follows:

(1) By handing the notice or copy to the beneficiary personally or to the beneficiary s guardian, or attorney of record; or

(2) By sending it by registered or certified mail with return receipt requested to such beneficiary, or the beneficiary s guardian or attorney of record, at the last known address of the addressee.

4. Upon the hearing the court shall make such order as it deems appropriate, which order is final and conclusive as to all matters thereby determined and binding in rem upon the trust estate and upon the interests of all beneficiaries, vested or contingent, except that appeal to the Supreme Court may be taken from the order within 30 days from the entry thereof by filing notice of appeal with the clerk of the district court, who shall mail a copy of the notice to each adverse party who has appeared of record.

[3:22:1953] (NRS A 1967, 354; 1969, 95, 484; 1971, 1998; 1997, 1495)

NRS 164.030 Petition for instructions: Notice; hearing; final order; appeal. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Any trustee whose appointment has been confirmed, as provided in NRS 164.010, at any time thereafter may petition the court for instructions in the administration of the trust or for a construction of the trust instrument, or upon or after the filing of a final account, for the settlement and allowance thereof.

2. Upon the filing of the petition the court shall make an order fixing a time and place for hearing thereof, unless hearing has been waived in writing by the beneficiaries of the trust.

3. Unless otherwise ordered by the court, notice of the hearing must be given as follows:

(a) The clerk shall set the petition for hearing;

(b) The petitioner must give notice stating the filing of the petition and the object and time of the hearing to all persons entitled to notice as provided in NRS 155.010; and

(c) The trustee filing such petition shall cause a copy of the order to be delivered to the beneficiaries of the trust as follows:

(1) By handing the notice or copy to the beneficiary personally or to the beneficiary s guardian, or attorney of record; or

(2) By sending it by registered or certified mail with return receipt requested to such beneficiary, or the beneficiary s guardian or attorney of record, at the last known address of the addressee.

4. Upon the hearing the court shall make such order as it deems appropriate, which order is final and conclusive as to all matters thereby determined and binding in rem upon the trust estate and upon the interests of all beneficiaries, vested or contingent, except that appeal to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution may be taken from the order within 30 days from the entry thereof by filing notice of appeal with the clerk of the district court, who shall mail a copy of the notice to each adverse party who has appeared of record.

[3:22:1953] (NRS A 1967, 354; 1969, 95, 484; 1971, 1998; 1997, 1495; 2013, 1750, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 164.033 - Petition concerning conveyance, transfer or delivery of property of trust; notice of hearing; order; appeal. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The trustee or an interested person may petition the court to enter an order:

(a) If the trustee is in possession of, or holds title to, property and the property or an interest in it is claimed by another.

(b) If the trustee has a claim to property and another holds title to or is in possession of the property.

(c) If property of the trust is subject to a claim of a creditor of the settlor of the trust.

2. The court shall not grant a petition under this section if it determines that the matter should be determined by civil action.

3. The petition must state facts showing that it is authorized under this section, the grounds of the petition, and the name and address of each person entitled to notice of the petition.

4. Upon the filing of the petition, the clerk shall set it for hearing and the petitioner shall give notice of the hearing, at least 30 days before the time set, to:

(a) All interested persons, including the Attorney General if the petition relates to a charitable trust, in the manner provided in NRS 155.010.

(b) Each person claiming an interest in, or having title to or possession of the property, and any other person whose right, title or interest in or to the property would be affected by the granting of the petition, in the manner provided in NRS 155.040.

(c) Any other person, and in the manner, directed by the court.

5. Except as otherwise provided in subsection 2, if the court is satisfied that a conveyance, transfer, delivery or other disposition should be made, the court shall enter an order directing the trustee or other person having title to or possession of the property to convey, transfer or deliver it to the person entitled thereto or granting other appropriate relief.

6. Any person aggrieved by an order entered pursuant to this section may appeal to the Supreme Court within 30 days after the notice of the entry of the order by filing a notice of appeal with the clerk of the district court. The appellant shall mail a copy of the notice to each person who has appeared of record.

(Added to NRS by 1999, 2376)

NRS 164.033 Petition concerning conveyance, transfer or delivery of property of trust; notice of hearing; order; appeal. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The trustee or an interested person may petition the court to enter an order:

(a) If the trustee is in possession of, or holds title to, property and the property or an interest in it is claimed by another.

(b) If the trustee has a claim to property and another holds title to or is in possession of the property.

(c) If property of the trust is subject to a claim of a creditor of the settlor of the trust.

2. The court shall not grant a petition under this section if it determines that the matter should be determined by civil action.

3. The petition must state facts showing that it is authorized under this section, the grounds of the petition, and the name and address of each person entitled to notice of the petition.

4. Upon the filing of the petition, the clerk shall set it for hearing and the petitioner shall give notice of the hearing, at least 30 days before the time set, to:

(a) All interested persons, including the Attorney General if the petition relates to a charitable trust, in the manner provided in NRS 155.010.

(b) Each person claiming an interest in, or having title to or possession of the property, and any other person whose right, title or interest in or to the property would be affected by the granting of the petition, in the manner provided in NRS 155.040.

(c) Any other person, and in the manner, directed by the court.

5. Except as otherwise provided in subsection 2, if the court is satisfied that a conveyance, transfer, delivery or other disposition should be made, the court shall enter an order directing the trustee or other person having title to or possession of the property to convey, transfer or deliver it to the person entitled thereto or granting other appropriate relief.

6. Any person aggrieved by an order entered pursuant to this section may appeal to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution within 30 days after the notice of the entry of the order by filing a notice of appeal with the clerk of the district court. The appellant shall mail a copy of the notice to each person who has appeared of record.

(Added to NRS by 1999, 2376; A 2013, 1751, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 164.037 - Petitions: Notice and hearing.

Except as otherwise provided in NRS 164.033, the clerk shall set a petition authorized by this chapter for hearing, and the petitioner shall give notice to all interested persons for the period and in the manner provided in NRS 155.010. The notice must state the filing of the petition, the object and the time of the hearing. For the purposes of this section, interested person means a settlor, trustee, beneficiary or any other person to whom the court directs that notice be given.

(Added to NRS by 1999, 2375)



NRS 164.038 - Circumstances under which certain persons are authorized to be represented by persons with similar interests in proceedings concerning administration of trust; binding results; representation by parent or guardian of beneficiary.

1. Unless otherwise represented by counsel, a minor, incapacitated person, unborn person or person whose identity or location is unknown and not reasonably ascertainable may be represented by another person who has a substantially similar interest with respect to the question or dispute.

2. A person may only be represented by another person pursuant to subsection 1 if there is no material conflict of interest between the person and the representative with respect to the question or dispute for which the person is being represented. If a person is represented pursuant to subsection 1, the results of that representation in the question or dispute will be binding on the person.

3. A presumptive remainder beneficiary may represent and bind a beneficiary with a contingent remainder for the same purpose, in the same circumstance and to the same extent as an ascertainable beneficiary may bind a minor, incapacitated person, unborn person or person who cannot be ascertained.

4. If a trust has a minor or incapacitated beneficiary who may not be represented by another person pursuant to this section, the custodial parent or guardian of the estate of the minor or incapacitated beneficiary may represent the minor or incapacitated beneficiary in any judicial proceeding or nonjudicial matter pertaining to the trust. A minor or incapacitated beneficiary may only be represented by a parent or guardian if there is no material conflict of interest between the minor or incapacitated beneficiary and the parent or guardian with respect to the question or dispute. If a minor or incapacitated beneficiary is represented pursuant to this subsection, the results of that representation will be binding on the minor or incapacitated beneficiary. The representation of a minor or incapacitated beneficiary pursuant to this subsection is binding on an unborn person or a person who cannot be ascertained if:

(a) The unborn person or a person who cannot be ascertained has an interest substantially similar to the minor or incapacitated person; and

(b) There is no material conflict of interest between the unborn person or a person who cannot be ascertained and the minor or incapacitated person with respect to the question or dispute.

5. As used in this section, presumptive remainder beneficiary means:

(a) A beneficiary who would receive income or principal of the trust if the trust were to terminate as of that date, regardless of the exercise of a power of appointment; or

(b) A beneficiary who, if the trust does not provide for termination, would receive or be eligible to receive distributions of income or principal of the trust if all beneficiaries of the trust who were receiving or eligible to receive distributions were deceased.

(Added to NRS by 2009, 794)



NRS 164.040 - Power or jurisdiction of court not abridged; court may take action necessary or proper to dispose of matter presented by petition.

1. NRS 164.010 and 164.015 do not limit or abridge the power or jurisdiction of the district court over trusts and trustees.

2. The court may enter any order or take any other action necessary or proper to dispose of the matters presented by a petition, including the appointment of a temporary trustee to administer the trust in whole or in part.

[4:22:1953] (NRS A 1999, 2378; 2001, 164)



NRS 164.067 - Power to sell, convey or encumber.

1. When title to real or personal property is taken in the name of a trustee, the trustee has the power to sell, convey or encumber that property unless the deed or conveyance to the trustee specifically limits the power of the trustee to do so.

2. This section applies to property acquired by a trustee on or after July 1, 1979.

(Added to NRS by 1979, 408)



NRS 164.070 - Short title.

NRS 164.070 to 164.100, inclusive, may be cited as the Uniform Common Trust Fund Act.

[1:21:1955] (NRS A 1999, 2379)



NRS 164.080 - Establishment; investments; management.

1. Any bank or trust company qualified to act as fiduciary in this State, or in any other state if affiliated with a bank or trust company qualified to act as fiduciary in this State, may:

(a) Establish common trust funds to furnish investments to itself and its affiliated bank or trust company as fiduciary or to itself, its affiliated bank or trust company and others, as cofiduciaries; and

(b) As fiduciary or cofiduciary, invest money which it lawfully holds for investment in interests in those common trust funds, if the investment is not prohibited by the instrument, judgment, decree or order creating the fiduciary relationship, and if, in the case of cofiduciaries, the bank or trust company procures the consent of its cofiduciaries to the investment.

2. Any bank or trust company, qualified to act as fiduciary in the state in which it was chartered, which is not a member of the Federal Reserve System shall, in the operation of the common trust fund, comply with the regulations adopted by the supervisor of banking in the state in which it was chartered and with the regulations adopted by the commissioner of financial institutions in this State.

3. The Commissioner of Financial Institutions of the Department of Business and Industry may adopt regulations to carry out the provisions of NRS 164.070 to 164.100, inclusive.

4. As used in this section, affiliated means two or more banks or trust companies:

(a) In which at least 25 percent of their voting shares, excluding shares owned by the United States or by any company wholly owned by the United States, are directly or indirectly owned or controlled by a holding company; or

(b) In which the election of a majority of the directors is controlled in any manner by a holding company.

[2:21:1955] (NRS A 1985, 972; 1987, 1875; 1993, 1510; 1999, 2379)



NRS 164.090 - Accountings.

Unless ordered by a court of competent jurisdiction, the bank or trust company operating common trust funds is not required to render a court accounting with regard to those funds, but it may, by petition to the court, secure approval of such an accounting on such conditions as the court may establish.

[3:21:1955] (NRS A 1999, 2379)



NRS 164.100 - Uniformity of interpretation.

NRS 164.070 to 164.100, inclusive, must be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them.

[4:21:1955] (NRS A 1999, 2380)



NRS 164.130 - Transfer by court to district court in this State or court outside Nevada.

Upon petition by any trustee or beneficiary, a court having jurisdiction of a trust may transfer supervision of the trust to any district court within the State, or to any court outside Nevada which accepts jurisdiction over the trust, when the convenience of beneficiaries, trustees, attorneys or other interested persons makes a transfer desirable.

(Added to NRS by 1967, 205; A 1977, 570; 1999, 2380; 2007, 894)



NRS 164.400 - Presentation; effect; form.

1. Except in connection with an application for benefits pursuant to chapter 422 or 422A of NRS, a trustee may present a certification of trust to any person, in lieu of a copy of any trust instrument, to establish the existence or terms of the trust. The trustee may present the certification voluntarily or at the request of the person with whom the trustee is dealing.

2. Such a certification must be in the form of an affidavit signed and acknowledged by all of the currently acting trustees of the trust.

(Added to NRS by 1995, 211; A 2005, 22nd Special Session, 49)



NRS 164.410 - Contents.

1. A certification of trust may confirm the following facts or contain the following information:

(a) The existence of the trust and date of execution of any trust instrument;

(b) The identity of the settlor and each currently acting trustee;

(c) The powers of the trustee and any restrictions imposed upon the trustee in dealing with assets of the trust;

(d) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke it;

(e) If there is more than one trustee, whether all of the currently acting trustees must or less than all may act to exercise identified powers of the trustee;

(f) The identifying number of the trust and whether it is a social security number or an employer identification number; and

(g) The form in which title to assets of the trust is to be taken.

2. The certification must contain a statement that the trust has not been revoked or amended to make any representations contained in the certification incorrect, and that the signatures are those of all the currently acting trustees.

(Added to NRS by 1995, 211)



NRS 164.420 - Dispositive provisions not required; person presented with certification may request excerpts from trust instrument designating trustee.

A certification of trust need not contain the dispositive provisions of the trust, but the person to whom the certification is presented may require copies of excerpts from any trust instrument which designate the trustee or confer upon him or her the power to act in the pending transaction.

(Added to NRS by 1995, 212)



NRS 164.430 - Reliance upon facts contained in certification; enforceability.

1. A person who acts in reliance upon a certification of trust without knowledge that the representations contained therein are incorrect is not liable to any person for so acting. A person who does not know that the facts contained in the certification are incorrect may assume without inquiry the existence of the facts contained in the certification. Knowledge may not be inferred solely from the fact that a copy of all or part of a trust instrument is held by the person relying upon the certification.

2. A transaction, and any lien created thereby, entered into by a trustee and a person acting in reliance upon a certification of trust is fully enforceable against the assets of the trust unless the person knows that the trustee is acting outside the scope of the trust.

(Added to NRS by 1995, 212)



NRS 164.440 - Failure to demand certification not improper act; liability.

A person s failure to demand a certification of trust may not be considered to be an improper act by the person and no inference as to whether the person has acted in good faith may be drawn from the failure to demand a certification of trust. This section creates no implication that a person is liable for acting in reliance upon a certification of trust under circumstances where the requirements of NRS 164.400 to 164.430, inclusive, are not satisfied.

(Added to NRS by 1995, 212)



NRS 164.640 - Short title.

The provisions of NRS 164.640 to 164.680, inclusive, may be cited as the Uniform Prudent Management of Institutional Funds Act.

(Added to NRS by 2007, 112)



NRS 164.643 - Definitions.

As used in NRS 164.640 to 164.680, inclusive, unless the context otherwise requires, the words and terms defined in NRS 164.645 to 164.663, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 112)



NRS 164.645 - Charitable purpose defined.

Charitable purpose means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose or any other purpose the achievement of which is beneficial to the community.

(Added to NRS by 2007, 112)



NRS 164.647 - Endowment fund defined.

Endowment fund means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(Added to NRS by 2007, 112)



NRS 164.650 - Gift instrument defined.

Gift instrument means a record or records, including, without limitation, an institutional solicitation, under which property is granted to, transferred to or held by an institution as an institutional fund.

(Added to NRS by 2007, 112)



NRS 164.653 - Institution defined.

Institution means:

1. A person, other than an individual, organized and operated exclusively for charitable purposes;

2. A government or governmental subdivision, agency or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; and

3. A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(Added to NRS by 2007, 112)



NRS 164.655 - Institutional fund defined.

Institutional fund means a fund held by an institution exclusively for charitable purposes. The term does not include:

1. Program-related assets;

2. A fund held for an institution by a trustee that is not an institution; or

3. A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(Added to NRS by 2007, 112)



NRS 164.657 - Person defined.

Person means an individual, corporation, business trust, estate, trust, partnership, limited-liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(Added to NRS by 2007, 113)



NRS 164.660 - Program-related asset defined.

Program-related asset means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(Added to NRS by 2007, 113)



NRS 164.663 - Record defined.

Record means information which is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(Added to NRS by 2007, 113)



NRS 164.665 - Standard of conduct in managing and investing institutional fund.

1. Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

2. In addition to complying with the duty of loyalty imposed by law other than NRS 164.640 to 164.680, inclusive, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

3. In managing and investing an institutional fund, an institution:

(a) May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution and the skills available to the institution; and

(b) Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

4. An institution may pool two or more institutional funds for purposes of management and investment.

5. Except as otherwise provided by a gift instrument, the following rules apply:

(a) In managing and investing an institutional fund, the following factors, if relevant, must be considered:

(1) General economic conditions;

(2) The possible effect of inflation or deflation;

(3) The expected tax consequences, if any, of investment decisions or strategies;

(4) The role that each investment or course of action plays within the overall investment portfolio of the fund;

(5) The expected total return from income and the appreciation of investments;

(6) Other resources of the institution;

(7) The needs of the institution and the fund to make distributions and to preserve capital; and

(8) An asset s special relationship or special value, if any, to the charitable purposes of the institution.

(b) Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund s portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(c) Except as otherwise provided by law other than NRS 164.640 to 164.680, inclusive, an institution may invest in any kind of property or type of investment consistent with this section.

(d) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(e) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms and distribution requirements of the institution or necessary to meet other circumstances of the institution and the requirements of NRS 164.640 to 164.680, inclusive.

(f) A person that has special skills or expertise, or is selected in reliance upon the person s representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

(Added to NRS by 2007, 113)



NRS 164.667 - Appropriation for expenditure or accumulation of endowment fund; rules of construction.

1. Subject to the intent of a donor expressed in the gift instrument and to subsection 4, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(a) The duration and preservation of the endowment fund;

(b) The purposes of the institution and the endowment fund;

(c) General economic conditions;

(d) The possible effect of inflation or deflation;

(e) The expected total return from income and the appreciation of investments;

(f) Other resources of the institution; and

(g) The investment policy of the institution.

2. To limit the authority to appropriate for expenditure or accumulate under subsection 1, a gift instrument must specifically state the limitation.

3. Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only income, interest, dividends, or rents, issues or profits, or to preserve the principal intact, or words of similar import:

(a) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(b) Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection 1.

4. The appropriation for expenditure in any year of an amount greater than 7 percent of the fair market value of an endowment fund, calculated on the basis of market values determined at least quarterly and averaged over a period of not less than 3 years immediately preceding the year in which the appropriation for expenditure was made, creates a rebuttable presumption of imprudence. For an endowment fund in existence for less than 3 years, the fair market value of the endowment fund must be calculated for the period the endowment fund has been in existence. This subsection does not:

(a) Apply to an appropriation for expenditure permitted under law other than NRS 164.640 to 164.680, inclusive, or by the gift instrument; or

(b) Create a presumption of prudence for an appropriation for expenditure of an amount less than or equal to 7 percent of the fair market value of the endowment fund.

(Added to NRS by 2007, 114)



NRS 164.670 - Delegation of management and investment functions.

1. Subject to any specific limitation set forth in a gift instrument or in law other than NRS 164.640 to 164.680, inclusive, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(a) Selecting an agent;

(b) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(c) Periodically reviewing the agent s actions in order to monitor the agent s performance and compliance with the scope and terms of the delegation.

2. In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

3. An institution that complies with subsection 1 is not liable for the decisions or actions of an agent to which the function was delegated.

4. By accepting delegation of a management or investment function from an institution that is subject to the laws of this State, an agent submits to the jurisdiction of the courts of this State in all proceedings arising from or related to the delegation or the performance of the delegated function.

5. An institution may delegate management and investment functions to its committees, officers or employees as authorized by law of this State other than NRS 164.640 to 164.680, inclusive.

(Added to NRS by 2007, 115)



NRS 164.673 - Release or modification of restrictions on management, investment or purpose.

1. If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

2. The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor s probable intention.

3. If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard.

4. If an institution determines that a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund is unlawful, impracticable, impossible to achieve or wasteful, the institution, 60 days after notification to the Attorney General, may release or modify the restriction, in whole or part, if:

(a) The institutional fund subject to the restriction has a total value of less than $25,000;

(b) More than 20 years have elapsed since the fund was established; and

(c) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

(Added to NRS by 2007, 115)



NRS 164.675 - Reviewing compliance.

Compliance with NRS 164.640 to 164.680, inclusive, is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.

(Added to NRS by 2007, 116)



NRS 164.677 - Relation to Electronic Signatures in Global and National Commerce Act.

The provisions of NRS 164.640 to 164.680, inclusive, modify, limit and supersede the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but do not modify, limit or supersede Section 101 of that Act, 15 U.S.C. 7001(a), or authorize electronic delivery of any of the notices described in Section 103 of that Act, 15 U.S.C. 7003(b).

(Added to NRS by 2007, 116)



NRS 164.680 - Uniformity of application and construction.

In applying and construing the Uniform Prudent Management of Institutional Funds Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2007, 116)



NRS 164.700 - Definitions.

As used in NRS 164.700 to 164.925, inclusive:

1. Fiduciary means a trustee or, to the extent that NRS 164.780 to 164.925, inclusive, apply to an estate, a personal representative.

2. Terms of a trust means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

3. Unitrust means a trust in which a certain percentage of annually assessed fair market value of trust property is paid to a trust beneficiary.

(Added to NRS by 2003, 1965; A 2009, 799)



NRS 164.705 - Short title.

NRS 164.700 to 164.775, inclusive, may be cited as the Uniform Prudent Investor Act.

(Added to NRS by 2003, 1967)



NRS 164.710 - Administration of trust or estate by fiduciary in accordance with its terms or in accordance with provisions of NRS.

In performing his or her duties under NRS 164.700 to 164.925, inclusive, a fiduciary:

1. Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in NRS 164.700 to 164.925, inclusive;

2. May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by NRS 164.700 to 164.925, inclusive; and

3. Shall administer a trust or estate in accordance with NRS 164.700 to 164.925, inclusive, if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration.

(Added to NRS by 2003, 1965)



NRS 164.715 - Acting in interest of beneficiaries.

A trustee shall invest and manage the trust property solely in the interest of the beneficiaries.

(Added to NRS by 2003, 1966)



NRS 164.720 - Trust having two or more beneficiaries; impartial administration of trust or estate.

1. If a trust has two or more beneficiaries, the trustee shall act impartially in investing and managing the trust property, taking into account any differing interests of the beneficiaries.

2. In exercising the power to adjust under NRS 164.795 or 164.796 or a discretionary power of administration regarding a matter within the scope of NRS 164.780 to 164.925, inclusive, whether granted by the terms of a trust, a will or NRS 164.780 to 164.925, inclusive, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with NRS 164.780 to 164.925, inclusive, is presumed to be fair and reasonable to all the beneficiaries.

(Added to NRS by 2003, 1966; A 2009, 799)



NRS 164.725 - Notice of proposed action: Authorized; to whom notice must be sent; content; objection to proposed action; liability of trustee; court order to take action over objection; burden of proof; notice when action not taken.

1. As used in this section, action includes a course of action and a decision on whether or not to take action.

2. A trustee may provide a notice of proposed action regarding any matter governed by NRS 163.556 or 164.700 to 164.925, inclusive.

3. If a trustee provides a notice of proposed action, the trustee shall mail the notice of proposed action to every adult beneficiary who, at the time the notice is provided, receives, or is entitled to receive, income under the trust or who would be entitled to receive a distribution of principal if the trust were terminated. A notice of proposed action need not be provided to a person who consents in writing to the proposed action. A consent to a proposed action may be executed before or after the proposed action is taken.

4. The notice of proposed action must state:

(a) That the notice is provided pursuant to this section;

(b) The name and mailing address of the trustee;

(c) The name and telephone number of a person with whom to communicate for additional information regarding the proposed action;

(d) A description of the proposed action and an explanation of the reason for taking the action;

(e) The time within which objection to the proposed action may be made, which must be not less than 30 days after the notice of proposed action is mailed; and

(f) The date on or after which the proposed action is to be taken or is to be effective.

5. A beneficiary may object to the proposed action by mailing a written objection to the trustee at the address and within the time stated in the notice.

6. If no beneficiary entitled to receive notice of a proposed action objects to the proposed action and the other requirements of this section are met, the trustee is not liable to any present or future beneficiary with respect to that proposed action.

7. If the trustee received a written objection to the proposed action within the period specified in the notice, the trustee or a beneficiary may petition the court for an order to take the action as proposed, take the action with modification or deny the proposed action. A beneficiary who failed to object to the proposed action is not estopped from opposing the proposed action. The burden is on a beneficiary to prove that the proposed action should not be taken or should be modified. If the trustee takes the proposed action as approved by the court, the trustee is not liable to any beneficiary with respect to that action.

8. If the trustee decides not to take a proposed action for which notice has been provided, the trustee shall notify the beneficiaries of his or her decision not to take the proposed action and the reasons for the decision. The trustee is not liable to any present or future beneficiary with respect to the decision not to take the proposed action. A beneficiary may petition the court for an order to take the action as proposed. The burden is on the beneficiary to prove that the proposed action should be taken.

9. If the proposed action for which notice has been proved is an adjustment to principal and income pursuant to NRS 164.795 or 164.796, the sole remedy a court may order, pursuant to subsections 7 and 8, is to make the adjustment, to make the adjustment with a modification or to order the adjustment not to be made.

(Added to NRS by 2003, 1966; A 2009, 800)



NRS 164.730 - No duty to make adjustment between principal and income; trustee immunity from liability.

1. The provisions of NRS 164.700 to 164.925, inclusive, do not impose or create a duty of a trustee to make an adjustment between principal and income pursuant to the provisions of NRS 164.795 or 164.796.

2. A trustee shall not be liable for:

(a) Not considering whether to make such an adjustment; or

(b) Deciding not to make such an adjustment.

(Added to NRS by 2003, 1967; A 2009, 801)



NRS 164.735 - Applicability.

Except as specifically provided in a trust instrument, a will or NRS 164.700 to 164.925, inclusive, the provisions of NRS 164.700 to 164.925, inclusive, apply to any trust or estate of a decedent existing on or after October 1, 2003.

(Added to NRS by 2003, 1967)



NRS 164.740 - Duty to comply with prudent investor rule; trustee acting in reliance on trust terms immune from liability.

Except as otherwise provided in chapter 669A of NRS, a trustee who invests and manages trust property owes a duty to the beneficiaries of the trust to comply with the prudent investor rule as set forth in NRS 164.700 to 164.775, inclusive, but a trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the terms of the trust.

(Added to NRS by 2003, 1967; A 2011, 1817)



NRS 164.745 - Satisfaction of prudent investor standard; evaluation of decisions; consideration of circumstances; verification of facts; types of investments; special skills or expertise of trustee.

1. A trustee shall invest and manage trust property as a prudent investor would, considering the terms, purposes, requirements for distribution, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution.

2. A trustee s decisions concerning investment and management as applied to individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as part of an overall strategy of investment having objectives for risk and return reasonably suited to the trust.

3. Among circumstances that a trustee shall consider in investing and managing trust property are such of the following as are relevant to the trust or its beneficiaries:

(a) General economic conditions;

(b) The possible effect of inflation or deflation;

(c) The expected tax consequences of decisions or strategies;

(d) The role that each investment or course of action plays within the overall trust portfolio;

(e) The expected total return from income and the appreciation of capital;

(f) Other resources of the beneficiaries;

(g) Needs for liquidity, regularity of income, and preservation or appreciation of capital; and

(h) An asset s special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

4. A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust property.

5. A trustee may invest in any kind of property or type of investment consistent with the standards of NRS 164.700 to 164.775, inclusive, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property.

6. A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee s representation that he or she has special skills or expertise, has a duty to use those special skills or expertise.

(Added to NRS by 2003, 1967)



NRS 164.750 - Diversification of investments.

A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.

(Added to NRS by 2003, 1968)



NRS 164.755 - Duty to bring trust portfolio into compliance with terms and circumstances of trust and provisions of NRS within reasonable time.

Within a reasonable time after accepting a trusteeship or receiving trust property, a trustee shall review the trust property and make and carry out decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, requirements for distribution and other circumstances of the trust, and with the requirements of NRS 164.700 to 164.775, inclusive.

(Added to NRS by 2003, 1968)



NRS 164.760 - Incurring costs.

In investing and managing trust property, a trustee may only incur costs that are appropriate and reasonable in relation to the property, the purposes of the trust and the skills of the trustee.

(Added to NRS by 2003, 1968)



NRS 164.765 - Determination of compliance with prudent investor rule.

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee s decision or action and not by hindsight.

(Added to NRS by 2003, 1968)



NRS 164.770 - Delegation of functions by trustee; standard of care owed by agent; trustee immunity from liability; jurisdiction over agent.

1. A trustee may delegate functions of investment and management that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill and caution in:

(a) Selecting an agent;

(b) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(c) Periodically reviewing the agent s actions in order to verify the agent s performance and compliance with the terms of the delegation.

2. In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

3. A trustee who complies with the requirements of subsection 1 is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

4. By accepting the delegation of a function from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.

(Added to NRS by 2003, 1968)



NRS 164.775 - Terms and language of trust which authorize certain investments or strategies.

The following terms or comparable language in the terms of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under NRS 164.700 to 164.775, inclusive: investments permissible by law for investment of trust funds, legal investments, authorized investments, using the judgment and care under the circumstances then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital, prudent man rule, prudent trustee rule, prudent person rule and prudent investor rule.

(Added to NRS by 2003, 1968)



NRS 164.780 - Short title.

NRS 164.700, subsection 2 of NRS 164.720 and NRS 164.780 to 164.925, inclusive, may be cited as the Uniform Principal and Income Act (1997).

(Added to NRS by 2003, 1969)



NRS 164.785 - Definitions.

As used in NRS 164.780 to 164.925, inclusive:

1. Accounting period means a calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

2. Beneficiary includes, in the case of a decedent s estate, an heir, legatee and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

3. Fiduciary includes an executor, administrator, successor personal representative, special administrator and a person performing substantially the same function.

4. Income means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange or liquidation of a principal asset, to the extent provided in NRS 164.825 to 164.895, inclusive.

5. Income beneficiary means a person to whom net income of a trust is or may be payable.

6. Income interest means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee s discretion.

7. Mandatory income interest means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

8. Net income means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under NRS 164.780 to 164.925, inclusive, to or from income during the period.

9. Principal means property held in trust for distribution to a remainder beneficiary when the trust terminates.

10. Remainder beneficiary means a person entitled to receive principal when an income interest ends.

(Added to NRS by 2003, 1969)



NRS 164.790 - Allocation of receipt or disbursement to principal when terms of trust and provisions of NRS do not provide rule.

In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of NRS 164.800 to 164.820, inclusive, a fiduciary shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and NRS 164.780 to 164.925, inclusive, do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(Added to NRS by 2003, 1969)



NRS 164.795 - Adjustment between principal and income; consideration of factors; adjustment prohibited under certain circumstances; release of power to adjust; effect of terms of trust that limit power to adjust.

1. A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust s income, and the trustee determines, after applying the rules in NRS 164.710 and 164.790, that he or she is unable to comply with subsection 2 of NRS 164.720.

2. In deciding whether and to what extent to exercise the power conferred by subsection 1, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(a) The nature, purpose and expected duration of the trust;

(b) The intent of the settlor;

(c) The identity and circumstances of the beneficiaries;

(d) The needs for liquidity, regularity of income, and preservation and appreciation of capital;

(e) The assets held in the trust, the extent to which the assets consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property, the extent to which an asset is used by a beneficiary, and whether an asset was purchased by the trustee or received from the settlor;

(f) The net amount allocated to income under the other provisions of NRS 164.780 to 164.925, inclusive, and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(g) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(h) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(i) The anticipated tax consequences of an adjustment.

3. A trustee may not make an adjustment:

(a) That diminishes the income interest in a trust that requires all the income to be paid at least annually to a surviving spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(b) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(c) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(d) From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(e) If possessing or exercising the power to make an adjustment causes a natural person to be treated as the owner of all or part of the trust for income tax purposes, and the natural person would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(f) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of a natural person who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the natural person if the trustee did not possess the power to make an adjustment;

(g) If the trustee is a beneficiary of the trust; or

(h) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

4. If paragraph (e), (f), (g) or (h) of subsection 3 applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

5. A trustee may release the entire power conferred by subsection 1 or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in paragraphs (a) to (f), inclusive, or (h) of subsection 3 or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection 3. The release may be permanent or for a specified period, including a period measured by the life of a natural person.

6. Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection 1.

(Added to NRS by 2003, 1969)



NRS 164.796 - Circumstances under which trustee authorized to convert trust into unitrust; effect of such conversion on certain terms of trust; liability of trustee or disinterested person.

1. Unless expressly prohibited by the trust instrument, a trustee may convert a trust into a unitrust if:

(a) The trustee determines conversion to a unitrust will better enable the trustee to carry out the intent of the settlor and the purpose of the trust;

(b) The trustee gives written notice of his or her intention to convert the trust to a unitrust, including how the unitrust will operate, the income distributions rate established pursuant to subsection 3 of NRS 164.797 and subsection 1 of NRS 164.799, and what initial decisions the trustee will make pursuant to this section, to all beneficiaries who:

(1) Are presently eligible to receive income from the trust;

(2) Would be eligible, if a power of appointment were not exercised, to receive income from the trust if the interest of any beneficiary eligible to receive income terminated immediately before the trustee gives notice; and

(3) Would receive, if a power of appointment were not exercised, a distribution of principal if the trust terminated immediately before the trustee gives notice;

(c) There is at least one beneficiary who meets the requirements of subparagraph (1) of paragraph (b) and at least one beneficiary who meets the requirements of subparagraph (2) of paragraph (b); and

(d) No beneficiary objects, in writing and delivered to the trustee within 60 days of the mailing of the notice, to the conversion of the trust to a unitrust.

2. If a beneficiary timely objects to converting a trust into a unitrust, or if there are no beneficiaries under either subparagraph (1) or (3) of paragraph (b) of subsection 1, the trustee may petition the court to approve the conversion of the trust into a unitrust. The court shall approve the conversion if the court concludes that the conversion will enable the trustee to better carry out the intent of the settlor and the purpose of the trust.

3. A beneficiary may request that a trustee convert a trust into a unitrust. If the trustee does not convert the trust, the beneficiary may petition the court to order the conversion. The court shall direct the conversion if the court concludes that the conversion will enable the trustee to better carry out the intent of the settlor and the purpose of the trust.

4. A trustee, in determining whether and to what extent to convert a trust to a unitrust pursuant to subsection 1, shall consider all factors relevant to the trust and to the beneficiaries, including the factors set forth in subsection 2 of NRS 164.795, as applicable.

5. A conversion of a trust to a unitrust does not affect a term of the trust directing or authorizing the trustee to distribute principal or authorizing a beneficiary to withdraw all or a portion of the principal.

6. A trustee may not convert a trust into a unitrust in any circumstance set forth in subsection 3 of NRS 164.795.

7. If a trustee is prevented from converting a trust because a provision of paragraph (e), (f), (g) or (h) of subsection 3 of NRS 164.795 applies to the trustee and if there is a cotrustee to whom such provisions do not apply, the cotrustee may convert the trust unless the exercise of the power by the remaining trustee is not permitted by the terms of the trust. If all trustees are prevented from converting a trust because a provision of paragraph (e), (f), (g) or (h) of subsection 3 of NRS 164.795 applies to all of the trustees, the trustees may petition the court to direct a conversion.

8. A trustee may permanently, or for a specified period, including a period measured by the life of a person, release the power to convert a trust pursuant to subsection 1 if:

(a) The trustee is uncertain about whether possessing or exercising the power of conversion will cause a result described in paragraphs (a) to (f), inclusive, or (h) of subsection 3 of NRS 164.795; or

(b) The trustee determines that possessing or exercising the power of conversion may or will deprive the trust of a tax benefit or impose a tax burden not described in subsection 3 of NRS 164.795.

9. A trustee or disinterested person who, in good faith, fails to take any action under this section is not liable to any person affected by such action or inaction, regardless of whether the affected person received notice as provided in this section or was under a legal disability at the time of delivery of notice. An affected person s exclusive remedy is to petition the court for an order directing the trustee to convert the trust into a unitrust, to reconvert a unitrust into a trust or to change the percentage used to calculate the unitrust amount.

10. This section shall be construed to pertain to the administration of a trust, and the provisions of this section are available to any trust administered in this State or that is governed by the laws of this State, unless:

(a) The terms of the trust instrument show an intent that a beneficiary is to receive an amount other than a reasonable current return from the trust;

(b) The trust:

(1) Has a guaranteed annuity interest or fixed percentage interest as described in section 170(f)(2)(B) of the Internal Revenue Code;

(2) Is a charitable remainder trust within the meaning of section 664(d) of the Internal Revenue Code;

(3) Is a qualified subchapter S trust within the meaning of section 1361(c) of the Internal Revenue Code;

(4) Is a personal residence trust within the meaning of section 2702(a)(3)(A) of the Internal Revenue Code; or

(5) Is a trust in which one or more settlors retain a qualified interest within the meaning of section 2702(b) of the Internal Revenue Code;

(c) One or more persons to whom the trustee could distribute income have a power of withdrawal over the trust that is not subject to an ascertainable standard or that can be exercised to discharge a duty of support; or

(d) The terms of the trust instrument expressly prohibit the use of the provisions of this section through reference to this section or the trust instrument expressly states the settlor s intent that net income is not calculated as a unitrust amount.

11. As used in this section, ascertainable standard means a standard relating to an individual s health, education, support or maintenance within the meaning of section 2041(b)(1)(A) or 2514(c)(1) of the Internal Revenue Code and any regulations of the United States Treasury promulgated thereunder.

(Added to NRS by 2009, 795)



NRS 164.797 - Administration of unitrust: Duties of trustee; valuation of assets of trust.

After a trust is converted into a unitrust:

1. A trustee shall follow an investment policy seeking a total return for the investments held by the trust whether or not the return is derived from appreciation of capital, from earnings and distributions of capital or from a combination thereof.

2. A trustee shall make regular distributions in accordance with the trust instrument and the provisions of this section.

3. Under the terms of the trust, the term income means an annual distribution from the trust equal to not less than 3 percent and not more than 5 percent of the net fair market value of the trust s assets. The value of the trust assets must be determined at the end of the calendar year by averaging, over the preceding 3 years or during the period of the trust s existence, whichever is less, both the income and the principal assets of the trust.

(Added to NRS by 2009, 797)



NRS 164.798 - Administration of unitrust: Powers of trustee; manner of distributions.

1. A trustee of a unitrust may, in the trustee s discretion, determine:

(a) The effective date of a conversion to a unitrust;

(b) The provisions for prorating a unitrust distribution for a beneficiary whose right to payments commences or ceases during a calendar year;

(c) The frequency of unitrust distributions during a calendar year;

(d) The effect of other payments from or contributions to the trust on the trust s value;

(e) How frequently to value nonliquid assets and whether to estimate the value of nonliquid assets;

(f) Whether to omit from the calculations of the trust property occupied or possessed by a beneficiary; and

(g) Any other matters necessary for the proper functioning of the unitrust.

2. Expenses which would be deducted from income if the trust were not a unitrust may not be deducted from the unitrust distribution. Unless otherwise provided by the trust instrument, the unitrust distribution must be paid from income. To the extent income is insufficient to pay a distribution, the distribution must be paid from realized short-term capital gains. To the extent income and realized short-term capital gains are insufficient, the distribution must be paid from realized long-term capital gains. To the extent none of these funds are sufficient, the distribution must be paid from the principal of the trust.

(Added to NRS by 2009, 797)



NRS 164.799 - Trustee or beneficiary authorized to petition court to take certain actions concerning unitrust.

A trustee or a beneficiary of a unitrust may petition the court to:

1. Select an income distribution percentage different from 3 to 5 percent.

2. Provide for a distribution of net income as would be determined if the trust were not a unitrust, in excess of the unitrust distribution if such distribution is necessary to preserve a tax benefit.

3. Average the value of the trust assets over a period other than 3 years.

4. Reconvert a unitrust to a trust.

(Added to NRS by 2009, 798)



NRS 164.800 - Applicable rules after death of decedent or end of income interest in trust.

After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

1. A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in NRS 164.810 to 164.925, inclusive, which apply to trustees and the rules in subsection 5. The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

2. A fiduciary shall determine the remaining net income of a decedent s estate or a terminating income interest under the rules in NRS 164.810 to 164.925, inclusive, which apply to trustees and by:

(a) Including in net income all income from property used to discharge liabilities;

(b) Paying from income or principal, in his or her discretion, fees of attorneys, accountants and fiduciaries, court costs and other expenses of administration, and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

(c) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent s estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

3. A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust, or applicable law from net income determined under subsection 2 or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

4. A fiduciary shall distribute the net income remaining after distributions required by subsection 3 in the manner described in NRS 164.805 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if he or she holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

5. A fiduciary may not reduce principal or income receipts from property described in subsection 1 because of a payment described in NRS 164.900 or 164.905 to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent s death or an income interest s terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

(Added to NRS by 2003, 1971)



NRS 164.805 - Distribution of net income to beneficiaries; rules for determining share of net income.

1. Each beneficiary described in subsection 4 of NRS 164.800 is entitled to receive a portion of the net income equal to the beneficiary s fractional interest in undistributed principal assets, using values as of the date of distribution. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each date of distribution, to the net income the fiduciary has received after the date of death or terminating event or earlier date of distribution but has not distributed as of the current date of distribution.

2. In determining a beneficiary s share of net income, the following rules apply:

(a) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary s fractional interest in the undistributed principal assets immediately before the date of distribution, including assets that later may be sold to meet principal obligations.

(b) The beneficiary s fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(c) The beneficiary s fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the date of distribution without reducing the value by any unpaid principal obligation.

(d) The date of distribution for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

3. If a fiduciary does not distribute all the collected but undistributed net income to each person as of a date of distribution, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

4. A trustee may apply the rules in this section, to the extent that the trustee considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier date of distribution from the disposition of a principal asset if this section applies to the income from the asset.

(Added to NRS by 2003, 1972)



NRS 164.810 - Date on which income interest begins; date on which asset becomes subject to trust or successive income interest; date on which income interest ends.

1. An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

2. An asset becomes subject to a trust:

(a) On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor s life;

(b) On the date of a testator s death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator s estate; or

(c) On the date of the death of a natural person in the case of an asset that is transferred to a fiduciary by a third party because of the death of the natural person.

3. An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection 4, even if there is an intervening period of administration to wind up the preceding income interest.

4. An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

(Added to NRS by 2003, 1973)



NRS 164.815 - Allocation of certain income receipts and disbursements; due dates for certain payments and distributions.

1. A trustee shall allocate an income receipt or disbursement other than one to which subsection 1 of NRS 164.800 applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

2. A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

3. An item of income or an obligation is due on the date the payor is required to make a payment. If a date for payment is not stated, there is no due date for the purposes of NRS 164.780 to 164.925, inclusive. Distributions to shareholders or other owners from an entity to which NRS 164.825 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the date of declaration of the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

(Added to NRS by 2003, 1973)



NRS 164.820 - Payment of undistributed income upon end of mandatory income interest; prorating final payment upon end of obligation to pay fixed annuity or fixed fraction of value of trust s assets.

1. As used in this section, undistributed income means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

2. When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, his or her share of the undistributed income that is not disposed of under the terms of the trust unless the trustee has an unqualified power to revoke more than 5 percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

3. When a trustee s obligation to pay a fixed annuity or a fixed fraction of the value of the trust s assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate or other tax requirements.

(Added to NRS by 2003, 1973)



NRS 164.825 - Allocation of money received from entity to income; allocation of receipts from entity to principal; determination of money as return of capital; reliance upon financial statements and other information about character of distribution or source of funds from which distribution is made.

1. As used in this section, entity means a corporation, partnership, limited-liability company, regulated investment company, real estate investment trust, common trust fund or any other organization in which a trustee has an interest other than a trust or estate to which NRS 164.830 applies, a business or activity to which NRS 164.835 applies or an asset-backed security to which NRS 164.895 applies.

2. Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

3. A trustee shall allocate the following receipts from an entity to principal:

(a) Property other than money;

(b) Money received in one distribution or a series of related distributions in exchange for part or all of a trust s interest in the entity;

(c) Money received in a distribution if and to the extent that the trustee determines that the distribution is a return of capital; and

(d) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

4. A trustee may determine that money is received as a return of capital if and to the extent that the money received exceeds the total amount of income tax that the beneficiaries must pay on their respective shares of the taxable income of the entity and the trust must pay from income under NRS 164.810 to 164.925, inclusive, on its share of the taxable income of the entity. A trustee may determine that money which represents gain upon the sale or other disposition of property described in subsection 5 is a return of capital.

5. In determining if and to what extent a distribution is a return of capital, a trustee may rely upon and determine the weight to be given to any information concerning the source of the money from which the distribution is made which is reasonably available to the trustee, including, without limitation, information concerning:

(a) The amount of the distribution in question compared to the amount of the entity s regular, periodic distributions, if any, during the year in which the distribution is made and in prior years;

(b) If the primary activity of the entity is not an investment activity described in paragraph (c), the amount of money the entity has received from the conduct of its normal business activities compared to the amount of money the entity has received from all other sources, including, without limitation:

(1) The sale of all or part of a business conducted by the entity or by another entity in which it owns an interest, directly or indirectly, including, without limitation, money representing any gain realized on such a sale;

(2) The sale of one or more business assets that are not sold to customers in the normal course of the entity s business, including, without limitation, money representing any gain realized on such a sale; and

(3) The sale of one or more investment assets, including, without limitation, money representing any gain realized on such a sale;

(c) If the primary activity of the entity is to invest funds in another entity or in investment property that the entity owns directly for the purpose of realizing gain on the disposition of all or a part of such an investment, the amount of money that the entity has received from the sale of all or part of one or more of those investments, including, without limitation, money representing any gain realized on such a disposition;

(d) The amount of money the entity has accumulated, to the extent that the governing body of the entity has decided the money is no longer needed for the business or investment needs of the entity;

(e) The amount of income tax, if any, that each beneficiary has paid on the undistributed income of the entity before the year of the distribution and the amount of income tax on the undistributed income of the entity that the trust has paid from the income or principal of the trust;

(f) The amount of money the entity has borrowed, whether or not repayment of the loan is secured to any extent by one or more of the entity s assets;

(g) The amount of money the entity has received from the sources described in NRS 164.855, 164.870, 164.875 and 164.880; and

(h) The amount of money the entity has received from a source not described in this subsection.

6. If a trustee is in doubt about the portion of a distribution that is a return of capital, the trustee shall resolve the doubt by allocating to income the amount, if any, the trustee believes is clearly not a return of capital and by allocating the balance of the distribution to principal.

7. A trustee may rely upon, without independent investigation, the financial statements of an entity and any other information provided by an entity about the character of a distribution or the source of funds from which the distribution is made if the information is provided at or near the time of distribution by the entity s board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation s board of directors. The trustee is not bound by any statement made or implied by the entity about the extent to which a distribution is or is not a return of capital. If the trustee receives additional information about the distribution after the trustee has decided the amount that is a return of capital, the trustee is not required to change that decision.

(Added to NRS by 2003, 1974; A 2007, 409)



NRS 164.830 - Allocation of amount received as distribution of income to income; allocation of distribution of principal to principal; purchase of interest in trust that is investment entity.

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and a trustee shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, NRS 164.825 or 164.895 applies to a receipt from the trust.

(Added to NRS by 2003, 1974)



NRS 164.835 - Accounting separately for business or other activity.

1. If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust s general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

2. A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust s general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust s general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

3. Activities for which a trustee may maintain separate accounting records include:

(a) Retail, manufacturing, service and other traditional business activities;

(b) Farming;

(c) Raising and selling livestock and other animals;

(d) Management of rental properties;

(e) Extraction of minerals and other natural resources;

(f) Timber operations; and

(g) Activities to which NRS 164.890 applies.

(Added to NRS by 2003, 1975)



NRS 164.840 - Allocation of assets, money, property and other receipts to principal.

A trustee shall allocate to principal:

1. To the extent not allocated to income under NRS 164.780 to 164.925, inclusive, assets received from a transferor during the transferor s lifetime, a decedent s estate, a trust with a terminating income interest, or a payor under a contract naming the trust or its trustee as beneficiary;

2. Money or other property received from the sale, exchange, liquidation or change in form of a principal asset, including realized profit, subject to NRS 164.780 to 164.925, inclusive;

3. Amounts recovered from third parties to reimburse the trust because of disbursements described in paragraph (g) of subsection 1 of NRS 164.905 or for other reasons to the extent not based on the loss of income;

4. Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

5. Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

6. Other receipts as provided in NRS 164.810, 164.815 and 164.820.

(Added to NRS by 2003, 1975)



NRS 164.845 - Allocation of receipts from rental property to income; treatment of refundable deposit.

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee s contractual obligations have been satisfied with respect to that amount.

(Added to NRS by 2003, 1976)



NRS 164.850 - Allocation of interest on obligation to pay money to trustee to income; allocation of amount received from disposition of certain obligations to principal; applicability of provisions.

1. An amount received as interest, whether determined at a fixed, variable or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

2. A trustee shall allocate to principal an amount received from the sale, redemption or other disposition of an obligation to pay money to the trustee more than 1 year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within 1 year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

3. This section does not apply to an obligation to which NRS 164.865, 164.870, 164.875, 164.880, 164.890 or 164.895 applies.

(Added to NRS by 2003, 1976)



NRS 164.855 - Allocation of proceeds of life insurance policy and certain contracts to principal; allocation of dividends on insurance policy to income or principal.

1. Except as otherwise provided in this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

2. A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to NRS 164.835, loss of profits from a business.

3. This section does not apply to a contract to which NRS 164.865 applies.

(Added to NRS by 2003, 1976)



NRS 164.860 - Allocation of entire amount to principal if allocation between principal and income under certain circumstances is insubstantial.

If a trustee determines that an allocation between principal and income required by NRS 164.865, 164.870, 164.875, 164.880 or 164.895 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in subsection 3 of NRS 164.795 applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in subsection 4 of NRS 164.795 and may be released for the reasons and in the manner described in subsection 5 of NRS 164.795. An allocation is presumed to be insubstantial if:

1. The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

2. The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust s assets at the beginning of the accounting period.

(Added to NRS by 2003, 1976)



NRS 164.865 - Allocation of certain payments received because of services rendered or property transferred to payor in exchange for future payments to income or principal, or both; certain exceptions for trusts that qualify for marital deduction under federal law.

1. As used in this section:

(a) Payment means a payment that a trustee may receive over a fixed number of years or during the life of one or more natural persons because of services rendered or property transferred to the payor in exchange for future payments. The term includes a payment made in money or property from the payor s general assets or from a separate fund created by the payor. As used in subsections 4 to 7, inclusive, the term also includes any payment from any separate fund, regardless of the reason for the payment.

(b) Separate fund includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus or stock-ownership plan.

2. To the extent that a payment is characterized as interest, a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend or an equivalent payment.

3. If no part of a payment is characterized as interest, a dividend or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 10 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not required to be made to the extent that it is made because the trustee exercises a right of withdrawal.

4. Except as otherwise provided in subsection 5, the provisions of subsections 6 and 7 apply and the provisions of subsections 2 and 3 do not apply in determining the allocation of a payment made from a separate fund to:

(a) A trust to which an election to qualify for a marital deduction under section 2056(b)(7) of the Internal Revenue Code, 26 U.S.C. 2056(b)(7), has been made; or

(b) A trust that qualifies for the marital deduction under section 2056(b)(5) of the Internal Revenue Code, 26 U.S.C. 2056(b)(5).

5. The provisions of subsections 4, 6 and 7 do not apply if and to the extent that the series of payments would, without the application of subsection 4, qualify for the marital deduction under section 2056(b)(7)(C) of the Internal Revenue Code, 26 U.S.C. 2056(b)(7)(C).

6. A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to NRS 164.780 to 164.925, inclusive. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

7. If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4 percent of the value of the fund, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the value of the fund, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under section 7520 of the Internal Revenue Code, 26 U.S.C. 7520, for the month preceding the accounting period for which the computation is made.

8. This section does not apply to a payment to which NRS 164.870 applies.

(Added to NRS by 2003, 1977; A 2009, 330)



NRS 164.870 - Allocation of receipts from liquidating assets to income and principal.

1. As used in this section, liquidating asset means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right and right to receive payments during a period of more than 1 year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to NRS 164.865, resources subject to NRS 164.875, timber subject to NRS 164.880, an activity subject to NRS 164.890, an asset subject to NRS 164.895, or any asset for which the trustee establishes a reserve for depreciation under NRS 164.910.

2. A trustee shall allocate to income 10 percent of the receipts from a liquidating asset and the balance to principal.

(Added to NRS by 2003, 1977)



NRS 164.875 - Allocation of receipts from interest in minerals to income or to income and principal; allocation of receipts from interest in water to income or to income and principal; applicability.

1. To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(a) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(b) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(c) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus or delay rental is more than nominal, 90 percent must be allocated to principal and the balance to income.

(d) If an amount is received from a working interest or any other interest not provided for in paragraph (a), (b) or (c), 90 percent of the net amount received must be allocated to principal and the balance to income.

2. An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 90 percent of the amount must be allocated to principal and the balance to income.

3. NRS 164.780 to 164.925, inclusive, apply whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

4. If a trust owns an interest in minerals, water or other natural resources on October 1, 2003, the trustee may allocate receipts from the interest as provided in NRS 164.780 to 164.925, inclusive, or in the manner used by the trustee before October 1, 2003. If the trust acquires an interest in minerals, water or other natural resources after October 1, 2003, the trustee shall allocate receipts from the interest as provided in NRS 164.780 to 164.925, inclusive.

(Added to NRS by 2003, 1977)



NRS 164.880 - Allocation of net receipts from sale of timber and related products to income or principal, or both; applicability.

1. To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(a) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(b) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of timber or the net receipts are from the sale of standing timber;

(c) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease of contract and applying the rules in paragraphs (a) and (b); or

(d) To principal to the extent that advance payments, bonuses and other payments are not allocated pursuant to paragraph (a), (b) or (c).

2. In determining net receipts to be allocated pursuant to subsection 1, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

3. NRS 164.780 to 164.925, inclusive, apply whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

4. If a trust owns an interest in timberland on October 1, 2003, the trustee may allocate net receipts from the sale of timber and related products as provided in NRS 164.780 to 164.925, inclusive, or in the manner used by the trustee before October 1, 2003. If the trust acquires an interest in timberland after October 1, 2003, the trustee shall allocate net receipts from the sale of timber and related products as provided in NRS 164.780 to 164.925, inclusive.

(Added to NRS by 2003, 1978)



NRS 164.885 - Request of spouse if marital deduction is allowed and amounts transferred from principal to income and distributed are insufficient to obtain marital deduction; proceeds from sale or disposition of assets generally principal.

1. If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the surviving spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under NRS 164.795 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by subsection 1 of NRS 164.795. The trustee may decide which action or combination of actions to take.

2. In cases not governed by subsection 1, proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

(Added to NRS by 2003, 1978)



NRS 164.890 - Allocation of receipts from and disbursements made in connection with transactions in derivatives to principal; allocation of amount received for granting certain options to principal.

1. As used in this section, derivative means a contract of financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

2. To the extent that a trustee accounts for transactions in derivatives pursuant to this section, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

3. If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

(Added to NRS by 2003, 1979)



NRS 164.895 - Allocation from proceeds of collateral financial assets to income and principal; allocation of payments in exchange for interest in asset-backed security to principal or to principal and income.

1. As used in this section, asset-backed security means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which NRS 164.825 or 164.865 applies.

2. If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payor identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

3. If a trust receives one or more payments in exchange for the trust s entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust s interest in the security over more than one accounting period, the trustee shall allocate 10 percent of the payment to income and the balance to principal.

(Added to NRS by 2003, 1979)



NRS 164.900 - Disbursements required to be made from income; reduction of amount charged against income.

1. A trustee shall make the following disbursements from income to the extent that they are not disbursements to which paragraph (b) or (c) of subsection 2 of NRS 164.800 applies:

(a) Except as otherwise provided in subsection 2 or otherwise ordered by the court, one-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(b) Except as otherwise ordered by the court, one-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

(c) All the other ordinary expenses incurred in connection with the administration, management or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest; and

(d) All recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

2. If the amount charged to the income of an irrevocable trust pursuant to paragraph (a) of subsection 1 exceeds 15 percent of the income of the trust in the accounting period, the trustee shall exercise the authority in NRS 164.795 to equitably reduce the amount charged against income for that accounting period unless:

(a) The trustee, after taking into consideration the terms of the trust instrument, reasonably concludes that the reduction is not in the best interest of the beneficiaries of the trust;

(b) The reduction of the amount charged to income would violate the express terms of the trust instrument other than a general directive to comply with the Uniform Principal and Income Act (1997) or with a general provision that contains language similar to that found in paragraph (a) of subsection 1;

(c) The trustee is authorized under the terms of the trust instrument to distribute trust principal to each income beneficiary; or

(d) The trustee gives notice in compliance with NRS 164.725 of the intent not to make the adjustment and no current income beneficiary objects.

(Added to NRS by 2003, 1979; A 2007, 411; 2009, 801; 2011, 1470)



NRS 164.905 - Disbursements required to be made from principal.

1. A trustee shall make the following disbursements from principal:

(a) The remaining portion of the disbursements described in paragraph (a) of subsection 1 of NRS 164.900;

(b) All the trustee s compensation calculated on principal as a fee for acceptance, distribution or termination, and disbursements made to prepare property for sale;

(c) Payments on the principal of a trust debt;

(d) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(e) Premiums paid on a policy of insurance not described in paragraph (d) of subsection 1 of NRS 164.900 of which the trust is the owner and beneficiary;

(f) Estate, inheritance and other transfer taxes, including penalties, apportioned to the trust; and

(g) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

2. If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

(Added to NRS by 2003, 1980; A 2007, 412; 2011, 1471)



NRS 164.910 - Transfer of net cash receipts from principal asset subject to depreciation to principal.

1. As used in this section, depreciation means a reduction in value due to wear, tear, decay, corrosion or gradual obsolescence of a fixed asset having a useful life of more than 1 year.

2. A fiduciary may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(a) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(b) During the administration of a decedent s estate; or

(c) Under this section if a trustee is accounting under NRS 164.835 for the business or activity in which the asset is used.

3. An amount transferred to principal need not be held as a separate fund.

(Added to NRS by 2003, 1980)



NRS 164.915 - Transfer of amount from income to principal to make certain principal disbursements.

1. If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

2. Principal disbursements to which subsection 1 applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(a) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(b) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(c) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements and broker s commissions;

(d) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(e) Disbursements described in paragraph (g) of subsection 1 of NRS 164.905.

3. If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection 1.

(Added to NRS by 2003, 1981)



NRS 164.920 - Payment of taxes required to be paid by trustee.

1. A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

2. A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

3. A tax required to be paid by a trustee on the trust s share of an entity s taxable income must be paid:

(a) From income to the extent that receipts from the entity are allocated only to income;

(b) From principal to the extent that receipts from the entity are allocated only to principal;

(c) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(d) From principal to the extent that the tax exceeds the total receipts from the entity.

4. After applying the provisions of subsections 1, 2 and 3, the trustee shall adjust income or principal receipts to the extent that the taxes on the trust are reduced because the trust receives a deduction for payments made to a beneficiary.

(Added to NRS by 2003, 1981; A 2009, 331)



NRS 164.925 - Adjustments between principal and income to offset shifting economic interests or tax benefits between income beneficiaries and remainder beneficiaries; reimbursement of principal if estate taxes are increased and income taxes are decreased under certain circumstances.

1. A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(a) Elections and decisions, other than those described in subsection 2, that the fiduciary makes from time to time regarding tax matters;

(b) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or the trust; or

(c) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, the trust or a beneficiary.

2. If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust or beneficiary are decreased, each estate, trust or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

(Added to NRS by 2003, 1981)



NRS 164.950 - Distribution by trustee of community property in nontestamentary trust established by married settlors.

If two settlors who are married establish a nontestamentary trust jointly, and the trust provides for the pecuniary or fractional division of the community property held by the settlors upon the death of one of the settlors, the trustee has the authority to distribute the community property unless the trust instrument expressly provides otherwise. The trustee may distribute the community property on a non-pro rata basis so long as the fair market value of the distribution is, at the time of the distribution, the same as if the distribution were made pro rata. The provisions of this section do not affect the distribution of assets that are specifically allocated in the trust instrument to be distributed in kind.

(Added to NRS by 2009, 798)



NRS 164.960 - Applicability of

NRS 111.781 to transfers of property made pursuant to trust. The provisions of NRS 111.781 concerning the revocation of certain transfers based upon divorce or annulment apply to transfers of property made pursuant to a trust.

(Added to NRS by 2011, 1469)






Chapter 165 - Trustees’ Accounting (Uniform Act)

NRS 165.010 - Short title.

This chapter shall be cited as the Uniform Trustees Accounting Act.

[24:135:1941; 1931 NCL 7718.23]



NRS 165.020 - Definitions.

1. As used in this chapter:

(a) Affiliate means any person directly or indirectly controlling or controlled by another person, or any person under direct or indirect common control by another person. It includes any person with whom a trustee has an express or implied agreement regarding the purchase of trust investments by each from the other, directly or indirectly.

(b) Beneficiary includes a beneficiary under the trust, a person who is entitled to the trust capital at the termination of the trust and a surety on the bond of the trustee.

(c) Nontestamentary trustee means a trustee serving under a trust created in this state otherwise than by a will, or such a trust administered in this state, whether the trustee was appointed by the settlor or by a court or other authority.

(d) Relative means a spouse, ancestor, descendant, brother or sister.

(e) Settlor includes the creator of a testamentary as well as a nontestamentary trust.

(f) Testamentary trustee means a trustee serving under a trust created by a will of a testator domiciled in this state at the time of the testator s death, whose will has been admitted to probate in this state, whether the trustee was appointed by the testator or by a court or other authority.

(g) Trustee includes trustees, a corporate as well as a natural person, a successor or substitute trustee, and the successor in interest of a deceased sole trustee.

2. This chapter does not apply to resulting trusts, constructive trusts, business trusts where certificates of beneficial interest are issued to the beneficiaries, investment trusts, voting trusts, insurance trusts prior to the death of the insured, trusts in the nature of mortgages or pledges, trusts created by judgment or decree of a federal court or a state court other than the district court acting in probate matters, liquidation trusts, or trust for the sole purpose of paying dividends, interest or interest coupons, salaries, wages or pensions.

[1:135:1941; 1931 NCL 7718] (NRS A 1999, 2380)



NRS 165.030 - Inventory.

Within 75 days after a testamentary trustee receives possession of trust property, the trustee shall file with the court where the will was admitted to probate an inventory under oath, showing by items all the trust property which has come to the possession or knowledge of the trustee.

[2:135:1941; 1931 NCL 7718.01] (NRS A 1975, 1781; 1999, 2381)



NRS 165.040 - Intermediate accountings: General requirements; exceptions.

1. Except as otherwise provided in subsection 3, within 60 days after the end of the calendar year in which the testamentary trustee had a duty to file an inventory, as prescribed in NRS 165.030, the testamentary trustee shall file with the court of the county where the will was admitted to probate an intermediate account under oath covering the year and showing:

(a) The period which the account covers;

(b) The names and addresses of the living beneficiaries known to the trustee, with a statement as to those known to be minors or incapacitated persons, a description of any possible unborn or unascertained beneficiaries, and the name of the surety or sureties on the trustee s bond with the amount of the bond;

(c) In a separate schedule, additions to trust principal during the accounting period with the dates and sources of acquisition, investments collected, sold or charged off during the accounting period, investments made during the accounting period, with the date, source and cost of each, deductions from principal during the accounting period, with the date and purpose of each, and the trust principal, invested or uninvested, on hand at the end of the accounting period, reflecting the approximate market value thereof;

(d) In a separate schedule, the trust income on hand at the beginning of the accounting period, and in what form held, trust income received during the accounting period, when and from what source, trust income paid out during the accounting period, when, to whom and for what purpose, trust income on hand at the end of the accounting period and how invested;

(e) That, without prior court authority, neither any seller to, nor buyer from, the trustee of trust property during the accounting period was at the time of the sale or purchase:

(1) In the case of a corporate trustee, an affiliate or any officer, employee, or nominee of the trust or of an affiliate; or

(2) In the case of a noncorporate trustee, a relative, partner, employer, employee or business associate,

but none of the provisions of this paragraph apply to purchases and sales made by brokers for the trustee or to stock exchanges;

(f) A statement of unpaid claims with the reason for failure to pay them, including a statement as to whether any estate or inheritance taxes have become due with regard to the trust property, and if due, whether paid;

(g) A brief summary of the account; and

(h) Such other facts as the court may by rule or court order require.

2. Except as otherwise provided in subsection 3, within 60 days after the end of each calendar year thereafter during the life of the trust, the testamentary trustee then in office shall file with the same court an intermediate account under oath showing corresponding facts regarding the current accounting period.

3. A corporate trustee is not required to file the intermediate accounts specified in subsections 1 and 2. A corporate trustee shall include the information specified in subsection 1 in the final account for the entire time for which the trustee administered the trust.

[3:135:1941; A 1949, 586; 1955, 21] (NRS A 1983, 1680; 1985, 245; 1999, 2381)



NRS 165.045 - Intermediate accountings: Notice; hearing.

1. Every testamentary trustee who files an intermediate account in court shall, within 10 days after the filing, deliver to each known beneficiary a notice of the filing, and if there is to be no court hearing on the account, a summary of the account with an offer to deliver the full account on demand, or if there is to be a court hearing on the account, a copy of the account. The delivery may be:

(a) By handing the notice and summary or full account to the beneficiary personally, or to the beneficiary s guardian or attorney of record; or

(b) By sending them by registered, certified or first-class mail to the beneficiary, guardian or attorney of record, at the last known address of the addressee.

2. Any beneficiary or the trustees may petition the court for a hearing on any intermediate account, and the holding of such a hearing is in the discretion of the court. In the case of the third intermediate accounting, and every 3 years thereafter, the trustee shall petition the court for a hearing on and approval of all unapproved accounts, and shall give each known beneficiary written notice of the petition at least 10 days before the day of the hearing, in the manner prescribed for the delivery of the copy of the account. The date of the hearing on a petition to approve intermediate accounting must be at least 10 days after the latest account was filed. The notice by the trustee of the petition for a hearing on and approval of the account must inform the beneficiaries of the amount of fees to be requested by the trustee on the hearing, and the amount of other fees which the court will then be requested to allow.

[6:135:1941; 1931 NCL 7718.05] (NRS A 1969, 95; 1999, 2382) (Substituted in revision for NRS 165.070)



NRS 165.050 - Final accounting: General requirements.

Within 60 days after the termination of a testamentary trust, the trustee, and in the case of the transfer of the trusteeship because of the death, resignation, removal, dissolution, merger or consolidation of a sole trustee, the successor in interest of the old trustee, shall file with the court of the county where the will was admitted to probate a final account under oath, showing for the period since the filing of the last account the facts required by NRS 165.040 regarding intermediate accountings, and in the case of termination of the trust, the distribution of the trust property which the accountant proposes to make.

[4:135:1941; 1931 NCL 7718.03] (NRS A 1999, 2382)



NRS 165.055 - Final accounting: Notice.

At least 10 days before the hearing of a petition to approve a final accounting, the testamentary trustee shall deliver to each beneficiary a copy of the account and a notice of the time and place at which the account will be presented for approval, which may not be earlier than 10 days after the account was filed. The delivery may be accomplished in the same manner as with regard to the service of papers on the intermediate accounting. The notice must inform the beneficiaries of the amount of fees to be requested by the trustee in the petition for approval of the account, and the amount of other fees which the court will then be requested to allow.

[7:135:1941; 1931 NCL 7718.06] (NRS A 1999, 2383) (Substituted in revision for NRS 165.080)



NRS 165.060 - Accounting of distribution of property; discharge of trustee.

Within 30 days after the distribution of the trust property by the testamentary trustee, the trustee shall file in the court where the final account was filed a distributive account of the trust property which the trustee has distributed and the receipts of the distributees. The court shall, as soon as practicable, act upon the account and discharge the trustee if the distributive account is approved.

[5:135:1941; 1931 NCL 7718.04] (NRS A 1999, 2382)



NRS 165.090 - Vouchers, cancelled checks or other documents supporting account; lost vouchers.

1. Except as provided in subsection 2, when an intermediate or final account is presented for consideration in court, the testamentary trustee is not required to file vouchers with the court to substantiate payments made in the administration of the trust, but shall retain possession of the vouchers and permit examination thereof by the court or any person interested in the estate.

2. The court on its own motion, or upon application ex parte for good cause by any interested person, may order production for examination of vouchers, cancelled checks or other documents that support an account.

3. If any vouchers are lost, or for other good reason cannot be produced on settlement of an account, the payment may be proved by the oath of one competent witness. If it is proved that vouchers for a disbursement have been lost or destroyed, that it is impossible to obtain duplicates, and that the expenses were paid in good faith and were legal charges against the testamentary trust, the trustee must be allowed those expenses.

[8:135:1941; 1931 NCL 7718.07] (NRS A 1967, 871; 1999, 2383)



NRS 165.100 - Representation of beneficiary.

A beneficiary who is a minor or otherwise legally incapacitated, and also possible unborn or unascertained beneficiaries, may be represented in a testamentary trust accounting by a court-appointed attorney or by competent living members of the class to which they do or would belong, or by a guardian ad litem, as the court deems proper. If the residence of any beneficiary is unknown, or there is doubt as to the existence of one or more persons as beneficiaries, the court shall make such provision for service of notice and representation on the accounting as it believes proper.

[9:135:1941; 1931 NCL 7718.08] (NRS A 1999, 2384)



NRS 165.110 - Proceedings in court.

On or before the date of the hearing of a petition for approval of an intermediate or final account, the testamentary trustee shall file an affidavit or certificate proving the timely delivery to the known beneficiaries of the documents required by this chapter or by court order. The procedure as to filing of objections, examination of the trustee and other witnesses, inspection of the trust property, adjournments, reference to a master or other representative of the court, amendment of the account and similar matters, is in the discretion of the court.

[10:135:1941; 1931 NCL 7718.09] (NRS A 1999, 2384)



NRS 165.120 - Approval or disapproval by court; reopening.

The approval by the court of a testamentary trustee s account after due notice and service of papers or representation as provided in this chapter, subject to the right of appeal, relieves the trustee and the sureties of the trustee from liability to all beneficiaries then known or in being, or who thereafter become known or in being, for all the trustee s acts and omissions which are fully and accurately described in the account, including the then investment of the trust funds. The court may disapprove the account and surcharge the trustee for any loss caused by a breach of trust committed by him or her. The account may be reopened by the court on petition of the trustee or a beneficiary, for amendment or revision, if it later appears that the account is incorrect, either because of fraud or mistake. Court approvals or disapprovals of intermediate or final accounts shall be deemed final judgments insofar as the right of appeal is concerned. No account may be reopened because of a mistake more than 1 year after its approval. No beneficiary may move for the reopening of any account because of fraud more than 90 days after the beneficiary discovers the existence of the fraud.

[11:135:1941; 1931 NCL 7718.10] (NRS A 1999, 2384)



NRS 165.122 - Definitions.

As used in NRS 165.122 to 165.149, inclusive, unless the context otherwise requires, the words and terms defined in NRS 165.124 to 165.134, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 1471)



NRS 165.124 - Accounting period defined.

Accounting period means the period for which the trustee is accounting, and except as otherwise provided in this section, commencing with the first day following the previous accounting period and ending on the date specified by the trustee or on the date specified by the court if the account is ordered by the court. If the account is an initial account, the account commences on the day the trustee became the trustee.

(Added to NRS by 2011, 1471)



NRS 165.126 - Broad power of appointment defined.

Broad power of appointment means a power of appointment held by a person, commonly referred to as a power holder, that can be exercised in favor of:

1. The power holder, without any restriction or limitation; or

2. Any person other than one or more of the following:

(a) The power holder;

(b) The power holder s estate;

(c) The power holder s creditors; or

(d) The creditors of the power holder s estate.

(Added to NRS by 2011, 1471)



NRS 165.128 - Current beneficiary defined.

Current beneficiary means a distribution beneficiary to whom or for whose benefit the trustee is authorized or required to make distributions of income or principal at any time during the accounting period.

(Added to NRS by 2011, 1472)



NRS 165.129 - Distribution beneficiary defined.

Distribution beneficiary has the meaning ascribed to it in NRS 163.415.

(Added to NRS by 2011, 1472)



NRS 165.132 - Remainder beneficiary defined.

Remainder beneficiary means a beneficiary who will become a current beneficiary upon the death of an existing current beneficiary or upon the occurrence of some other event that may occur during the beneficiary s lifetime, regardless of whether the beneficiary s share is subject to elimination under a power of appointment other than a broad power of appointment.

(Added to NRS by 2011, 1472)



NRS 165.134 - Remote beneficiary defined.

Remote beneficiary means a beneficiary who may become a current beneficiary upon the death of two or more persons or upon the occurrence of some other event that cannot possibly occur during the beneficiary s lifetime.

(Added to NRS by 2011, 1472)



NRS 165.135 - Accounts.

1. The trustee of a nontestamentary trust shall furnish to each beneficiary an account in accordance with the provisions of NRS 165.122 to 165.149, inclusive.

2. At a minimum, the trustee shall furnish an account to each beneficiary in accordance with the terms and conditions stated in the trust instrument. The cost of each account must be allocated to income and principal as provided in the trust instrument.

3. Except as otherwise provided in this section, an account provided by a trustee to a beneficiary who is entitled to an account pursuant to NRS 165.122 to 165.149, inclusive, must include:

(a) A statement indicating the accounting period;

(b) With respect to the trust principal:

(1) The trust principal held at the beginning of the accounting period, and in what form held, and the approximate market value thereof at the beginning of the accounting period;

(2) Additions to the trust principal during the accounting period, with the dates and sources of acquisition;

(3) Investments collected, sold or charged off during the accounting period;

(4) Investments made during the accounting period, with the date, source and cost of each investment;

(5) Any deductions from the trust principal during the accounting period, with the date and purpose of each deduction; and

(6) The trust principal, invested or uninvested, on hand at the end of the accounting period, reflecting the approximate market value thereof at that time;

(c) With respect to trust income, the trust income:

(1) On hand at the beginning of the accounting period, and in what form held;

(2) Received during the accounting period, when and from what source;

(3) Paid out during the accounting period, when, to whom and for what purpose; and

(4) On hand at the end of the accounting period and how invested;

(d) A statement of unpaid claims with the reason for failure to pay them; and

(e) A brief summary of the account.

4. In lieu of the information required to be provided by a trustee to a beneficiary pursuant to subsection 3, a trustee may provide to such a beneficiary a statement indicating the accounting period and a financial report of the trust which is prepared by a certified public accountant and which summarizes the information required by paragraphs (b) to (e), inclusive, of subsection 3. Upon request, the trustee shall make all the information used in the preparation of the financial report available to each beneficiary who was provided a copy of the financial report.

5. For the purposes of NRS 165.122 to 165.149, inclusive, the information provided by a trustee to a beneficiary pursuant to subsection 4 shall be deemed to be an account.

(Added to NRS by 1967, 360; A 1991, 821; 1999, 2384; 2011, 1477)



NRS 165.137 - Duties of trustee with regard to providing account; circumstances when account deemed approved by beneficiary.

1. The following provisions apply to the extent that the trust instrument does not expressly provide otherwise:

(a) The trustee shall provide an account to each current beneficiary and to each remainder beneficiary upon request but is not required to provide an account to a remote beneficiary;

(b) A trustee is not required to provide an account more than once in any calendar year unless ordered by a court to do so upon good cause shown;

(c) Each account provided to a beneficiary must comply with the provisions of subsection 3 or 4 of NRS 165.135;

(d) In addition to other methods of providing an account to a beneficiary, a trustee may provide an account to a beneficiary by electronic mail or through a secure website on the Internet;

(e) While a trust is revocable, the trustee is not required to provide an account to any person other than a person having the right of revocation except that a trustee of such a trust shall provide an account if:

(1) A court-appointed guardian of the trust estate requests an account on behalf of the settlor; or

(2) The court, in considering a petition filed under NRS 164.015, determines that the settlor is incompetent or is susceptible to undue influence and directs the trustee to provide an account, specifying the nature and extent of the account to be provided and the person or persons who are entitled to receive the account;

(f) While an irrevocable trust in its entirety is subject to a broad power of appointment, the trustee is not required to provide an account for that trust to any person other than the power holder;

(g) The cost of an account must be charged as provided in the Uniform Principal and Income Act (1997) as set forth in chapter 164 of NRS;

(h) An account shall be deemed approved by a beneficiary who received a copy of the account if no written objection thereto is given to the trustee within 120 days after the date on which the trustee provided the account to that beneficiary;

(i) An account shall be deemed approved by a minor, unborn or unknown beneficiary if it is deemed approved as to an adult beneficiary who has a similar interest;

(j) A trustee is not required to provide to a beneficiary information that does not affect the beneficiary s interest in the trust, and an adult beneficiary may, by a written declaration that is signed by that beneficiary, waive the right to receive any information otherwise required to be provided pursuant to the provisions of subsection 3 or 4 of NRS 165.135; and

(k) For the purposes of paragraph (h), a beneficiary shall be deemed to have received a copy of an account provided by the trustee to the beneficiary by electronic mail or through a secure website on the Internet if the trustee:

(1) Sent the beneficiary an electronic mail in a manner that complies with subsection 1 of NRS 719.320 and the beneficiary received the electronic mail in a manner that complies with subsection 2 of NRS 719.320; and

(2) Attached the account to the electronic mail as an electronic record or included in the electronic mail a notice to the beneficiary indicating the availability of the account on the secure website.

2. As used in this section:

(a) Electronic mail has the meaning ascribed to it in NRS 41.715.

(b) Electronic record has the meaning ascribed to it in NRS 132.117.

(Added to NRS by 2011, 1472)



NRS 165.139 - Request for annual account by beneficiary; liability for failure to provide required account.

Notwithstanding any provision to the contrary in the trust instrument:

1. If the amount distributable to a current beneficiary is affected by the amount of administrative expenses or is affected by the allocation of receipts and disbursements to income or principal, the trustee shall, upon request, provide an account annually to the current beneficiary. An account provided to a current beneficiary pursuant to this subsection must comply with the provisions of subsection 3 or 4 of NRS 165.135, except to the extent that the current beneficiary agrees otherwise in writing.

2. Except as otherwise provided in this subsection, upon request, an account must be provided annually to each remainder beneficiary of an irrevocable trust. A beneficiary who has been eliminated by the exercise of a power of appointment has no right to request or receive an account pursuant to this subsection.

3. A trustee, at the expense of the trust, may provide:

(a) An unrequested account to one or more beneficiaries at any time; and

(b) More information to beneficiaries, including, without limitation, remote beneficiaries, than is required under the trust instrument or by law.

4. Unless the court determines that there is clear and convincing evidence that the trustee was acting in good faith, a trustee who fails to provide an account when required pursuant to NRS 165.122 to 165.149, inclusive, is personally liable to each beneficiary who requested the account in writing for all costs reasonably incurred by each such beneficiary to enforce NRS 165.122 to 165.149, inclusive, including, without limitation, reasonable attorney s fees and court costs. The trustee may not expend trust funds therefor.

(Added to NRS by 2011, 1473)



NRS 165.141 - Written demand for account by beneficiary; acceptance or rejection of demand by trustee.

A beneficiary may send a written demand for an account pursuant to NRS 165.122 to 165.149, inclusive, to the trustee in accordance with the following procedure:

1. The demand on the trustee must be sent to the trustee or to the trustee s attorney of record and the demand must include, without limitation:

(a) The identity of the demanding beneficiary, including the beneficiary s mailing address or the address of the beneficiary s attorney;

(b) The accounting period for which an account is demanded; and

(c) The nature and extent of the account demanded and the legal basis for the demand.

2. Within 14 days after the trustee has received a demand for an account from a beneficiary, the trustee shall notify the demanding beneficiary of the trustee s acceptance or rejection of the demand. The trustee shall:

(a) Provide an account within 60 days after receipt of the demand, unless that time is modified by consent of the beneficiary or by order of the court if the trustee accepts the beneficiary s demand for an account; or

(b) Set forth the grounds for rejecting the beneficiary s demand for an account in the notice of rejection and inform the beneficiary that the beneficiary has 60 days in which to petition the court to review the rejection if the trustee rejects the beneficiary s demand for an account.

3. The demand by the beneficiary and the notice of acceptance or rejection of the demand by the trustee must be delivered by first-class mail, personal delivery or commercial carrier. If delivery of the demand or of the notice is in dispute, proof of delivery may be established by a return receipt or other proof of delivery provided by the person making the delivery or by affidavit of the person who arranged for the delivery setting forth the delivery address, the method of delivery arranged for and the actions taken by that person to arrange for the delivery.

4. If the trustee fails to accept or reject a beneficiary s demand for an account as required by subsection 2, the beneficiary s demand shall be deemed rejected.

(Added to NRS by 2011, 1474)



NRS 165.143 - Petition to review trustee s rejection of written demand for account; notice; hearing.

1. A beneficiary whose demand for an account in compliance with NRS 165.141 is rejected or deemed rejected must file a petition seeking the court s review of the trustee s rejection within 60 days after the rejection date as described in subsection 2. A petition filed pursuant to this section may also seek additional relief pursuant to NRS 153.031.

2. If the trustee rejects the beneficiary s demand for an account, the rejection date is the date on which the trustee provides the beneficiary with a notice of rejection. If the trustee fails to accept or reject the beneficiary s demand, the rejection date is deemed to be 14 days after the beneficiary gave the trustee the demand.

3. If the court has not previously accepted jurisdiction over the trust, the beneficiary must petition the court to confirm the appointment of the trustee pursuant to NRS 164.010. Such a petition may be combined with the petition for the court s review of the trustee s rejection.

4. The clerk shall set the petition for hearing, and the petitioner shall give notice to all interested persons for the period and in the manner provided in NRS 155.010. The notice must state the filing of the petition, the object and the time and place of the hearing.

5. If one or more other beneficiaries with interests substantially similar to the petitioner request to join the petition at or before the hearing, the court shall consider the other beneficiaries to be additional petitioners without requiring those beneficiaries to file separate petitions or to give separate notices of the hearing.

6. At the hearing, as to each petitioner, the court may enter an order:

(a) Compelling the trustee to provide an account to the petitioner and specifying the nature and extent of the account to be provided;

(b) Declaring that the petitioner is not entitled to an account and setting forth the reason or reasons the petitioner is not so entitled; or

(c) Compelling the trustee to provide an account to the petitioner as described in paragraph (a) and authorizing an independent review of the account using the procedure set forth in NRS 165.145.

7. Except as otherwise provided in subsection 3 of NRS 153.031 and subsection 4 of NRS 165.139, each petitioner shall pay his or her own expenses, including, without limitation, attorney s fees, that arise in conjunction with filing a petition pursuant to this section.

(Added to NRS by 2011, 1474)



NRS 165.145 - Providing confidential account; review of confidential account; order granting relief to beneficiary.

If, while considering a petition filed pursuant to NRS 165.143, the court finds that the beneficiary is entitled to an account pursuant to this section and that the trust instrument authorizes or directs the trustee not to provide the account with the disclosures required by this section, the court shall, upon the beneficiary s request, compel the trustee to confidentially provide an account in accordance with the following procedure:

1. If the beneficiary has not been previously provided with a copy of the trust instrument, the court shall direct the trustee to provide the court and each reviewer selected pursuant to subsection 2 with a copy of the trust instrument, or such portions as the court deems to be pertinent to the determination of the adequacy of the trustee s account and to the enforcement of the beneficiary s rights under the trust.

2. The court shall direct the account to be provided confidentially to the court and to one or more reviewers selected by the beneficiary. The court may direct that the account be filed with the court clerk under seal or delivered to the court for in camera review. The account provided must contain the information required by this section without regard to any trust provision restricting the information to be provided to the requesting beneficiary.

3. A reviewer must be either a certified public accountant or an attorney.

4. Subject to the provisions of paragraph (b) of subsection 5, the beneficiary requesting the account must pay for the services of each reviewer. The expense of preparing the account must be paid as an expense of the trust.

5. Each reviewer must agree that:

(a) The account provided must be reviewed confidentially and must not be provided to the beneficiary except as otherwise provided in paragraph (b) or in an order of the court; and

(b) The reviewer s duty is to review the account and to prepare a written report, which must be filed with the court clerk under seal or submitted to the court for in camera review, informing the court if there is anything that would indicate that the trust, as it affects the beneficiary s interest, has not been or may not have been properly administered or accounted for in accordance with applicable law, the trust instrument and generally accepted accounting principles applicable to trusts. At the same time a copy of the reviewer s report is provided to the court, a copy of each reviewer s report must be delivered to the trustee or to the trustee s attorney of record.

6. The trustee may submit to the court and to each reviewer an objection to the report of a reviewer within 10 days after the trustee received the reviewer s report. The trustee shall submit the objections to the court and to each reviewer in the same manner as the trustee provided the account. The court may consider each reviewer s report and the objections of the trustee with or without a hearing. If the court, after considering the report of any reviewer and any objection submitted by the trustee, finds that the trust, as it affects the beneficiary s interest, has not been or may not have been properly administered or accounted for in accordance with applicable law, the trust instrument and generally accepted accounting principles applicable to trusts, in addition to any other relief granted by the court pursuant to NRS 153.031 or 165.143, the court shall enter an order granting the relief necessary to protect the beneficiary s interests or to allow the beneficiary to enforce his or her rights under the trust.

7. An order granting relief described in subsection 6 may include one or more of the following:

(a) A directive to the trustee to provide the beneficiary an account which complies with the provisions of subsection 3 or 4 of NRS 165.135, together with such additional information as the beneficiary may require to properly enforce his or her rights under the trust;

(b) A directive to the trustee to provide further annual accounts required under this section without further court order;

(c) A directive to the trustee to provide the court and each reviewer a more complete account or such additional information as the court deems necessary to determine if the trust is being properly administered in compliance with the trust instrument and applicable law;

(d) A directive to the trustee to take action to remedy or mitigate the effects of any improper administration of the trust;

(e) A declaration relieving each reviewer from any further obligation of confidentiality; and

(f) Any such additional relief as the court deems proper to ensure the trustee s compliance with the trust instrument and applicable law and to allow enforcement of the beneficiary s rights.

8. If the beneficiary is granted any relief by the court on the basis that the trust was not properly administered or accounted for, the provisions of subsection 3 of NRS 153.031 and subsection 4 of NRS 165.139 apply with regard to the reimbursement of costs incurred by the beneficiary.

(Added to NRS by 2011, 1475)



NRS 165.147 - Requirement to provide copy of trust instrument to beneficiary entitled to receive account.

1. Upon request by a beneficiary who is entitled to receive an account pursuant to the terms of NRS 165.122 to 165.149, inclusive, a trustee shall provide a copy of the trust instrument to that beneficiary except as expressly provided otherwise in the trust instrument.

2. Notwithstanding the provisions of subsection 1 or any provision to the contrary in the trust instrument, the court may direct the trustee to provide a beneficiary who is entitled to receive an account pursuant to the terms of NRS 165.122 to 165.149, inclusive, a copy of the trust instrument, or such portions as the court deems to be pertinent to the determination of the adequacy of the trustee s account and to the enforcement of the beneficiary s rights under the trust.

3. Except as otherwise provided in NRS 165.145 or by order of the court for good cause shown, the trustee must not be compelled to provide a copy of the trust instrument to a person who is not a beneficiary of the trust or a person who is not entitled to an account of the trust pursuant to the provisions of NRS 165.122 to 165.149, inclusive.

(Added to NRS by 2011, 1476)



NRS 165.149 - Persons with power of appointment.

Except as otherwise provided in a trust instrument, a person holding a power of appointment pursuant to a nontestamentary trust does not owe a fiduciary duty to any person and is not liable to any person with respect to the exercise or nonexercise of the power of appointment.

(Added to NRS by 2011, 1477)



NRS 165.150 - Duties of clerks and courts.

The clerks of the district courts shall severally keep records of all trust inventories and accounts filed with their respective courts. Those courts shall, upon learning that a trustee subject to their respective jurisdictions has failed to perform any duty placed upon the trustee by this chapter, issue a citation or order to the trustee requiring him or her to perform that duty.

[14:135:1941; 1931 NCL 7718.13] (NRS A 1999, 2385)



NRS 165.160 - Trust instrument.

1. Except as otherwise provided by a specific statute, federal law or common law, the terms of a trust instrument may expand, restrict, eliminate or otherwise vary the rights and interests of beneficiaries in any manner that is not illegal or against public policy, including, without limitation, specifying:

(a) The right to be informed of the beneficiary s interest for a period of time;

(b) The grounds for removing a fiduciary;

(c) The circumstances, if any, in which the fiduciary must diversify investments; and

(d) A fiduciary s powers, duties, standard of care, rights of indemnification and liability to persons whose interests arise from the trust instrument.

2. Nothing in this section shall be construed to:

(a) Authorize the exculpation or indemnification of a fiduciary for the fiduciary s own willful misconduct or gross negligence; or

(b) Preclude a court of competent jurisdiction from removing a fiduciary because of the fiduciary s willful misconduct or gross negligence.

3. The rule that statutes in derogation of the common law are to be strictly construed has no application to this section. This section must be liberally construed to give maximum effect to the principle of freedom of disposition and to the enforceability of trust instruments.

[15:135:1941; 1931 NCL 7718.14] (NRS A 2009, 801; 2011, 1478)



NRS 165.170 - Power of beneficiary.

Any beneficiary, if of full age and sound mind, may, if acting upon full information, by written instrument delivered to the trustee, excuse the trustee as to such beneficiary from performing any of the duties imposed on the trustee by this chapter or exempt the trustee from liability to such beneficiary for failure to perform any of the duties imposed upon the trustee by the terms of this chapter.

[16:135:1941; 1931 NCL 7718.15]



NRS 165.180 - Accountability of trustees at other times.

This chapter does not abridge the power of any court of competent jurisdiction to require testamentary or nontestamentary trustees to file an inventory, to account, to exhibit the trust property, or to give beneficiaries information or the privilege of inspection of trust records and papers, at times other than those prescribed in this chapter, or abridge the power of the court for cause shown to excuse a trustee from performing any or all of the duties imposed on the trustee by this chapter. This chapter does not preclude the trustee from accounting voluntarily even if he or she is not required to do so by this chapter or by court order.

[17:135:1941; 1931 NCL 7718.16] (NRS A 1999, 2385)



NRS 165.190 - Enforcement.

A beneficiary may petition the court having jurisdiction over the accountings, as prescribed in this chapter, for an order requiring the trustee to perform the duties imposed upon the trustee by this chapter.

[18:135:1941; 1931 NCL 7718.17] (NRS A 1999, 2385)



NRS 165.200 - Penalties for violation of chapter.

When a trustee fails to perform any of the duties imposed upon the trustee by this chapter the trustee may be removed, the trustee s compensation may be reduced or forfeited, or other civil penalty inflicted, in the discretion of the court.

[19:135:1941; 1931 NCL 7718.18]



NRS 165.210 - Form of inventory and accounts; compensation of attorney for intermediate and final accounts.

1. The courts given jurisdiction over accountings by this chapter may prescribe forms in which inventories and accounts shall be presented.

2. An attorney for a trustee shall be entitled to receive a reasonable compensation, to be allowed by the court, for services rendered to the trustee in the preparation and presentation of intermediate and final accounts.

[10.5:135:1941; added 1955, 21] + [20:135:1941; 1931 NCL 7718.19]



NRS 165.220 - Oaths.

Whenever an oath or affirmation is required of a trustee under this chapter, it may be made in the case of a corporate trustee by an officer of such corporate trustee, and in the case of cotrustees acting jointly by any one of the cotrustees.

[21:135:1941; 1931 NCL 7718.20]



NRS 165.230 - Charitable trusts.

This chapter shall apply to charitable trusts. Documents required to be delivered to beneficiaries of such trusts shall be delivered to the Attorney General.

[22:135:1941; 1931 NCL 7718.21]



NRS 165.240 - Uniformity of interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

[23:135:1941; 1931 NCL 7718.22]






Chapter 166 - Spendthrift Trusts

NRS 166.010 - Short title.

This chapter may be referred to by the short title of Spendthrift Trust Act of Nevada, and such reference will be sufficient for all purposes.

[7:86:1939; 1931 NCL 6880.06]



NRS 166.015 - Applicability of chapter; requirement of trustee if settlor is beneficiary of trust.

1. Unless the writing declares to the contrary, expressly, this chapter governs the construction, operation and enforcement, in this State, of all spendthrift trusts created in or outside this State if:

(a) All or part of the land, rents, issues or profits affected are in this State;

(b) All or part of the personal property, interest of money, dividends upon stock and other produce thereof, affected, are in this State;

(c) The declared domicile of the creator of a spendthrift trust affecting personal property is in this State; or

(d) At least one trustee qualified under subsection 2 has powers that include maintaining records and preparing income tax returns for the trust, and all or part of the administration of the trust is performed in this State.

2. If the settlor is a beneficiary of the trust, at least one trustee of a spendthrift trust must be:

(a) A natural person who resides and has his or her domicile in this State;

(b) A trust company that:

(1) Is organized under federal law or under the laws of this State or another state; and

(2) Maintains an office in this State for the transaction of business; or

(c) A bank that:

(1) Is organized under federal law or under the laws of this State or another state;

(2) Maintains an office in this State for the transaction of business; and

(3) Possesses and exercises trust powers.

[4:86:1939; 1931 NCL 6880.03] (NRS A 1999, 1236; 2011, 1480)



NRS 166.020 - Spendthrift trust defined.

For the purposes of this chapter, a spendthrift trust is defined to be a trust in which by the terms thereof a valid restraint on the voluntary and involuntary transfer of the interest of the beneficiary is imposed. It is an active trust not governed or executed by any use or rule of law of uses.

[1:86:1939; 1931 NCL 6880]



NRS 166.025 - Terms: Writing or written.

As used in this chapter, unless the context otherwise requires, when the term writing or written is used in reference to a will, trust or instrument, the term includes an electronic will as defined in NRS 132.119 and an electronic trust as defined in NRS 163.0015.

(Added to NRS by 2001, 2353)



NRS 166.040 - Competency of settlor; writing required; circumstances when writing meets requirements for trust to be created for benefit of settlor; settlor s ability to hold other powers.

1. Any person competent by law to execute a will or deed may, by writing only, duly executed, by will, conveyance or other writing, create a spendthrift trust in real, personal or mixed property for the benefit of:

(a) A person other than the settlor;

(b) The settlor if the writing is irrevocable, does not require that any part of the income or principal of the trust be distributed to the settlor, and was not intended to hinder, delay or defraud known creditors; or

(c) Both the settlor and another person if the writing meets the requirements of paragraph (b).

2. For the purposes of this section, a writing meets the requirements of paragraph (b) of subsection 1 even if under the terms of the writing:

(a) The settlor may prevent a distribution from the trust;

(b) The settlor holds a special lifetime or testamentary power of appointment that cannot be exercised in favor of the settlor, the settlor s estate, a creditor of the settlor or a creditor of the settlor s estate;

(c) The settlor is a beneficiary of a trust that qualifies as a charitable remainder trust pursuant to 26 U.S.C. 664, or any successor provision, even if the settlor has the right to release the settlor s retained interest in such a trust, in whole or in part, in favor of one or more of the remainder beneficiaries of the trust;

(d) The settlor is authorized or entitled to receive a percentage of the value of the trust each year as specified in the trust instrument of the initial value of the trust assets or their value determined from time to time pursuant to the trust instrument, but not exceeding:

(1) The amount that may be defined as income pursuant to 26 U.S.C. 643(b); or

(2) With respect to benefits from any qualified retirement plan or any eligible deferred compensation plan, the minimum required distribution as defined in 26 U.S.C. 4974(b);

(e) The settlor is authorized or entitled to receive income or principal from a grantor retained annuity trust paying out a qualified annuity interest within the meaning of 26 C.F.R. 25.2702-3(b) or a grantor retained unitrust paying out a qualified unitrust interest within the meaning of 26 C.F.R. 25.2702-3(c);

(f) The settlor is authorized or entitled to use real property held under a qualified personal residence trust as described in 26 C.F.R. 25.2702-5(c), and any successor provision, or the settlor may possess or actually possesses a qualified annuity interest within the meaning of that term as described in 26 C.F.R. 25.2702-3(b), and any successor provision;

(g) The settlor is authorized to receive income or principal from the trust, but only subject to the discretion of another person; or

(h) The settlor is authorized to use real or personal property owned by the trust.

3. Except for the power of the settlor to make distributions to himself or herself without the consent of another person, the provisions of this section shall not be construed to prohibit the settlor of a spendthrift trust from holding other powers under the trust, whether or not the settlor is a cotrustee, including, without limitation, the power to remove and replace a trustee, direct trust investments and execute other management powers.

4. As used in this section, remainder beneficiary has the meaning ascribed to it in NRS 164.785.

[2:86:1939; 1931 NCL 6880.01] (NRS A 1999, 1236; 2007, 894; 2009, 801; 2011, 1480)



NRS 166.045 - Powers of settlor.

The settlor of a spendthrift trust has only those powers and rights that are conferred to the settlor by the trust instrument. An agreement or understanding, express or implied, between the settlor and the trustee that attempts to grant or permit the retention of greater rights or authority than is stated in the trust instrument is void.

(Added to NRS by 2011, 1480)



NRS 166.050 - No specific language necessary for creation of trust.

No specific language is necessary for the creation of a spendthrift trust. It is sufficient if by the terms of the writing (construed in the light of this chapter if necessary) the creator manifests an intention to create such a trust.

[3:86:1939; 1931 NCL 6880.02]



NRS 166.070 - Principles enumerated in

NRS 166.080 to 166.150, inclusive. Unless the writing shall declare to the contrary, expressly, the construction, operation and enforcement of all spendthrift trusts, heretofore or hereafter created in this state, shall be governed by the principles stated in NRS 166.080 to 166.150, inclusive, to the same effect as if they were written therein.

[Part 5:86:1939; 1931 NCL 6880.04]



NRS 166.080 - Beneficiaries to be named.

The beneficiary or beneficiaries of such trust shall be named or clearly referred to in the writing. No spouse, former spouse, child or dependent shall be a beneficiary unless named or clearly referred to as a beneficiary in the writing.

[Part 5:86:1939; 1931 NCL 6880.04]



NRS 166.090 - Provision for support.

1. Provision for the beneficiary will be for the support, education, maintenance and benefit of the beneficiary alone, and without reference to or limitation by the beneficiary s needs, station in life, or mode of life, or the needs of any other person, whether dependent upon the beneficiary or not.

2. The existence of a spendthrift trust does not depend on the character, capacity, incapacity, competency or incompetency of the beneficiary.

[Part 5:86:1939; 1931 NCL 6880.04]



NRS 166.100 - Income.

Provision for the beneficiary will extend to all of the income from the trust estate, devoted for that purpose by the creator of the trust, without exception or deduction, other than for:

1. Costs or fees regularly earned, paid or incurred by the trustee for administration of or protection of the trust estate;

2. Taxes on the same; or

3. Taxes on the interest of the beneficiary thereof.

[Part 5:86:1939; 1931 NCL 6880.04]



NRS 166.110 - Discretion of trustee.

1. In all cases where the creator of a spendthrift trust shall indicate the sum to be applied for or paid to the beneficiary or shall make the application or payment of sums or further sums for or to the beneficiary discretionary with the trustee, or shall make the amount thereof discretionary with the trustee, or shall give the trustee discretion to pay all or any part of the income to any one or more of the beneficiaries, such discretionary power shall be absolute, whether any valid provision for the accumulation of income is made or not and whether it relates to the income from real or personal property.

2. Such discretion shall never be interfered with for any consideration of the needs, station in life or mode of life of the beneficiary, or for uncertainty, or on any pretext whatever.

3. The giving of any such discretion does not invalidate any spendthrift trust.

[Part 5:86:1939; 1931 NCL 6880.04]



NRS 166.120 - Restraints on alienation; exclusive jurisdiction of court.

1. A spendthrift trust as defined in this chapter restrains and prohibits generally the assignment, alienation, acceleration and anticipation of any interest of the beneficiary under the trust by the voluntary or involuntary act of the beneficiary, or by operation of law or any process or at all. The trust estate, or corpus or capital thereof, shall never be assigned, aliened, diminished or impaired by any alienation, transfer or seizure so as to cut off or diminish the payments, or the rents, profits, earnings or income of the trust estate that would otherwise be currently available for the benefit of the beneficiary.

2. Payments by the trustee to the beneficiary, whether such payments are mandatory or discretionary, must be made only to or for the benefit of the beneficiary and not by way of acceleration or anticipation, nor to any assignee of the beneficiary, nor to or upon any order, written or oral, given by the beneficiary, whether such assignment or order be the voluntary contractual act of the beneficiary or be made pursuant to or by virtue of any legal process in judgment, execution, attachment, garnishment, bankruptcy or otherwise, or whether it be in connection with any contract, tort or duty. Any action to enforce the beneficiary s rights, to determine if the beneficiary s rights are subject to execution, to levy an attachment or for any other remedy must be made only in a proceeding commenced pursuant to chapter 153 of NRS, if against a testamentary trust, or NRS 164.010, if against a nontestamentary trust. A court has exclusive jurisdiction over any proceeding pursuant to this section.

3. The beneficiary shall have no power or capacity to make any disposition whatever of any of the income by his or her order, voluntary or involuntary, and whether made upon the order or direction of any court or courts, whether of bankruptcy or otherwise; nor shall the interest of the beneficiary be subject to any process of attachment issued against the beneficiary, or to be taken in execution under any form of legal process directed against the beneficiary or against the trustee, or the trust estate, or any part of the income thereof, but the whole of the trust estate and the income of the trust estate shall go to and be applied by the trustee solely for the benefit of the beneficiary, free, clear, and discharged of and from any and all obligations of the beneficiary whatsoever and of all responsibility therefor.

4. The trustee of a spendthrift trust is required to disregard and defeat every assignment or other act, voluntary or involuntary, that is attempted contrary to the provisions of this chapter.

[Part 5:86:1939; 1931 NCL 6880.04] (NRS A 2009, 802)



NRS 166.130 - Legal estate of beneficiary in corpus.

A beneficiary of a spendthrift trust has no legal estate in the capital, principal or corpus of the trust estate unless under the terms of the trust the beneficiary or one deriving title from him or her is entitled to have it conveyed or transferred to him or her immediately or after a term of years or after a life, and in the meantime the income from the corpus is not to be paid to him or her or any other beneficiary.

[Part 5:86:1939; 1931 NCL 6880.04]



NRS 166.140 - Perpetuities.

A spendthrift trust may not continue for a period longer than that allowed under NRS 111.103 to 111.1039, inclusive. The free alienation of the legal estate by the trustee may not be suspended for a period exceeding the limit prescribed in any constitutional or statutory prohibition against perpetuities existing in this State or in the state where the lands affected by the trust are situate, but a contingent remainder in fee may be created on a prior remainder in fee, to take effect if the persons to whom the first remainder is limited die under the age of 21 years, or upon any other contingency by which the estate of those persons may be determined before they attain that age.

[Part 5:86:1939; 1931 NCL 6880.04] (NRS A 1999, 1237)



NRS 166.150 - Accumulation of income.

An accumulation of the income of trust property may be directed in the will or other writing creating a spendthrift trust, for the benefit of one or more beneficiaries, to commence within the time permitted for the vesting of future interests and not to extend beyond the period limiting the time within which the absolute power of alienation of property may be suspended. If the direction is for a longer term than is permitted by law, it is void only as to the excess time, whether the direction be separable from the other clauses in the trust or not, and in such cases of invalidity the income may be paid and distributed to the next succeeding beneficiary in interest.

[Part 5:86:1939; 1931 NCL 6880.04]



NRS 166.160 - Settlor may make different provisions.

The principles stated in NRS 166.080 to 166.150, inclusive, shall not prevent the creator of any spendthrift trust, by will or other writing, from making other or different provisions provided he or she uses express, specific language to that end.

[Part 5:86:1939; 1931 NCL 6880.04]



NRS 166.170 - Limitation of actions with respect to transfer of property to trust; certain transfers of property disregarded; limitation of actions against advisers to settlors or trustees and against trustees; transfers to trust.

1. A person may not bring an action with respect to a transfer of property to a spendthrift trust:

(a) If the person is a creditor when the transfer is made, unless the action is commenced within:

(1) Two years after the transfer is made; or

(2) Six months after the person discovers or reasonably should have discovered the transfer,

whichever is later.

(b) If the person becomes a creditor after the transfer is made, unless the action is commenced within 2 years after the transfer is made.

2. A person shall be deemed to have discovered a transfer at the time a public record is made of the transfer, including, without limitation, the conveyance of real property that is recorded in the office of the county recorder of the county in which the property is located or the filing of a financing statement pursuant to chapter 104 of NRS.

3. A creditor may not bring an action with respect to transfer of property to a spendthrift trust unless a creditor can prove by clear and convincing evidence that the transfer of property was a fraudulent transfer pursuant to chapter 112 of NRS or that the transfer violates a legal obligation owed to the creditor under a contract or a valid court order that is legally enforceable by that creditor. In the absence of such clear and convincing proof, the property transferred is not subject to the claims of the creditor. Proof by one creditor that a transfer of property was fraudulent or wrongful does not constitute proof as to any other creditor and proof of a fraudulent or wrongful transfer of property as to one creditor shall not invalidate any other transfer of property.

4. If property transferred to a spendthrift trust is conveyed to the settlor or to a beneficiary for the purpose of obtaining a loan secured by a mortgage or deed of trust on the property and then reconveyed to the trust, for the purpose of subsection 1, the transfer is disregarded and the reconveyance relates back to the date the property was originally transferred to the trust. The mortgage or deed of trust on the property shall be enforceable against the trust.

5. A person may not bring a claim against an adviser to the settlor or trustee of a spendthrift trust unless the person can show by clear and convincing evidence that the adviser acted in violation of the laws of this State, knowingly and in bad faith, and the adviser s actions directly caused the damages suffered by the person.

6. A person other than a beneficiary or settlor may not bring a claim against a trustee of a spendthrift trust unless the person can show by clear and convincing evidence that the trustee acted in violation of the laws of this State, knowingly and in bad faith, and the trustee s actions directly caused the damages suffered by the person. As used in this subsection, trustee includes a cotrustee, if any, and a predecessor trustee.

7. If more than one transfer is made to a spendthrift trust:

(a) The subsequent transfer to the spendthrift trust must be disregarded for the purpose of determining whether a person may bring an action pursuant to subsection 1 with respect to a prior transfer to the spendthrift trust; and

(b) Any distribution to a beneficiary from the spendthrift trust shall be deemed to have been made from the most recent transfer made to the spendthrift trust.

8. Notwithstanding any other provision of law, no action of any kind, including, without limitation, an action to enforce a judgment entered by a court or other body having adjudicative authority, may be brought at law or in equity against the trustee of a spendthrift trust if, as of the date the action is brought, an action by a creditor with respect to a transfer to the spendthrift trust would be barred pursuant to this section.

9. For purposes of this section, if a trustee exercises his or her discretion or authority to distribute trust income or principal to or for a beneficiary of the spendthrift trust, by appointing the property of the original spendthrift trust in favor of a second spendthrift trust for the benefit of one or more of the beneficiaries as authorized by NRS 163.556, the time of the transfer for purposes of this section shall be deemed to have occurred on the date the settlor of the original spendthrift trust transferred assets into the original spendthrift trust, regardless of the fact that the property of the original spendthrift trust may have been transferred to a second spendthrift trust.

10. As used in this section:

(a) Adviser means any person, including, without limitation, an accountant, attorney or investment adviser, who gives advice concerning or was involved in the creation of, transfer of property to, or administration of the spendthrift trust or who participated in the preparation of accountings, tax returns or other reports related to the trust.

(b) Creditor has the meaning ascribed to it in subsection 4 of NRS 112.150.

(Added to NRS by 1999, 1236; A 2007, 894; 2009, 803; 2011, 1481)



NRS 166.180 - Trust administered under laws of another state or foreign jurisdiction.

1. A trust administered under the laws of another state, or under the laws of a foreign jurisdiction, is a spendthrift trust pursuant to this chapter if:

(a) The trustee of the trust complies with any requirements set forth in the trust instrument and any requirements of the laws of the state or jurisdiction from which the trust is being transferred;

(b) The trustee or other person having the power to transfer the domicile of the trust declares such intent to transfer in writing;

(c) The writing declaring the intent to transfer the domicile of the trust is delivered to the trustee, if it is executed by a person other than the trustee; and

(d) All requirements of this chapter are satisfied simultaneously with, or immediately after, the change of domicile.

2. For purposes of NRS 166.170, if the domicile of an existing trust is transferred from another state or from a foreign jurisdiction to this State and the laws of the other state or jurisdiction are similar to the provisions of this chapter, the transfer shall be deemed to have occurred:

(a) On the date on which the settlor of the trust transferred assets into the trust if the applicable law of the trust has at all times been substantially similar to the provisions of this chapter; or

(b) On the earliest date on which the applicable laws of the trust were substantially similar to the provisions of this chapter.

(Added to NRS by 2011, 1479)






Chapter 166A - Custodial Trusts (Uniform Act)

NRS 166A.010 - Short title.

This chapter may be cited as the Nevada Uniform Custodial Trust Act.

(Added to NRS by 2007, 284)



NRS 166A.020 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 166A.030 to 166A.170, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 285)



NRS 166A.030 - Adult defined.

Adult means an individual who is at least 18 years of age.

(Added to NRS by 2007, 285)



NRS 166A.040 - Beneficiary defined.

Beneficiary means an individual for whom property has been transferred to or held under a declaration of trust by a custodial trustee for the individual s use and benefit under this chapter.

(Added to NRS by 2007, 285)



NRS 166A.050 - Conservator defined.

Conservator means a person appointed or qualified by a court to manage the estate of an individual or a person legally authorized to perform substantially the same functions.

(Added to NRS by 2007, 285)



NRS 166A.060 - Court defined.

Court means a district court of this State.

(Added to NRS by 2007, 285)



NRS 166A.070 - Custodial trust property defined.

Custodial trust property means an interest in property transferred to or held under a declaration of trust by a custodial trustee under this chapter and the income from and proceeds of that interest.

(Added to NRS by 2007, 285)



NRS 166A.080 - Custodial trustee defined.

Custodial trustee means a person designated as trustee of a custodial trust under this chapter or a substitute or successor to the person designated.

(Added to NRS by 2007, 285)



NRS 166A.090 - Guardian defined.

Guardian means a person appointed or qualified by a court as a guardian of an individual, including, without limitation, a limited guardian, but not a person who is only a guardian ad litem.

(Added to NRS by 2007, 285)



NRS 166A.100 - Incapacitated defined.

Incapacitated means lacking the ability to manage property and business affairs effectively by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, disappearance, minority or other disabling cause.

(Added to NRS by 2007, 285)



NRS 166A.110 - Legal representative defined.

Legal representative means a personal representative or conservator.

(Added to NRS by 2007, 285)



NRS 166A.120 - Member of the beneficiary s family defined.

Member of the beneficiary s family means a beneficiary s spouse, descendant, stepchild, parent, stepparent, grandparent, brother, sister, uncle or aunt, whether of the whole or half blood or by adoption.

(Added to NRS by 2007, 285)



NRS 166A.130 - Person defined.

Person means an individual, corporation, business trust, estate, trust, partnership, joint venture, association or any other legal or commercial entity.

(Added to NRS by 2007, 285)



NRS 166A.140 - Personal representative defined.

Personal representative means an executor, administrator or special administrator of a decedent s estate, a person legally authorized to perform substantially the same functions or a successor to any of them.

(Added to NRS by 2007, 285)



NRS 166A.150 - State defined.

State means a state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

(Added to NRS by 2007, 285)



NRS 166A.160 - Transferor defined.

Transferor means a person who creates a custodial trust by transfer or declaration.

(Added to NRS by 2007, 285)



NRS 166A.170 - Trust company defined.

Trust company means a financial institution, corporation or other legal entity, authorized to exercise general trust powers.

(Added to NRS by 2007, 285)



NRS 166A.180 - Custodial trust; general.

1. A person may create a custodial trust of property by a written transfer of the property to another person evidenced by registration or by other instrument of transfer, executed in any lawful manner, naming as beneficiary an individual who may be the transferor, in which the transferee is designated, in substance, as custodial trustee under the Nevada Uniform Custodial Trust Act.

2. A person may create a custodial trust of property by a written declaration, evidenced by registration of the property or by other instrument of declaration executed in any lawful manner, describing the property and naming as beneficiary an individual other than the declarant, in which the declarant as titleholder is designated, in substance, as custodial trustee under the Nevada Uniform Custodial Trust Act. A registration or other declaration of trust for the sole benefit of the declarant is not a custodial trust under this chapter.

3. Title to custodial trust property is in the custodial trustee, and the beneficial interest is in the beneficiary.

4. Except as otherwise provided in subsection 5, a transferor may not terminate a custodial trust.

5. The beneficiary, if not incapacitated, or the conservator of an incapacitated beneficiary, may terminate a custodial trust by delivering to the custodial trustee a writing signed by the beneficiary or conservator declaring the termination. If not previously terminated, the custodial trust terminates on the death of the beneficiary.

6. Any person may augment existing custodial trust property by the addition of other property pursuant to this chapter.

7. The transferor may designate, or authorize the designation of, a successor custodial trustee in the trust instrument.

8. This chapter does not displace or restrict other means of creating trusts. A trust whose terms do not conform to this chapter may be enforceable according to its terms under other law.

(Added to NRS by 2007, 285)



NRS 166A.190 - Custodial trustee for future payment or transfer.

1. A person having the right to designate the recipient of property payable or transferable upon a future event may create a custodial trust upon the occurrence of the future event by designating in writing the recipient, followed in substance by: as custodial trustee for _______________ (name of beneficiary) under the Nevada Uniform Custodial Trust Act.

2. Persons may be designated as substitute or successor custodial trustees to whom the property must be paid or transferred in the order named if the first designated custodial trustee is unable or unwilling to serve.

3. A designation under this section may be made in a will, a trust, a deed, a multiple-party account, an insurance policy, an instrument exercising a power of appointment or a writing designating a beneficiary of contractual rights. Otherwise, to be effective, the designation must be registered with or delivered to the fiduciary, payor, issuer or obligor of the future right.

(Added to NRS by 2007, 286)



NRS 166A.200 - Form and effect of receipt and acceptance by custodial trustee; jurisdiction.

1. Obligations of a custodial trustee, including, without limitation, the obligation to follow the directions of the beneficiary, arise under this chapter upon the custodial trustee s acceptance, express or implied, of the custodial trust property.

2. The custodial trustee s acceptance may be evidenced by a writing stating in substance:

CUSTODIAL TRUSTEE S RECEIPT AND ACCEPTANCE

I, ____________ (name of custodial trustee), acknowledge receipt of the custodial trust property described below or in the attached instrument and accept the custodial trust as custodial trustee for _________ (name of beneficiary) under the Nevada Uniform Custodial Trust Act. I undertake to administer and distribute the custodial trust property pursuant to the Nevada Uniform Custodial Trust Act. My obligations as custodial trustee are subject to the directions of the beneficiary unless the beneficiary is designated as, is or becomes incapacitated. The custodial trust property consists of _________________________.

Dated:_____________________

(Signature of Custodial Trustee)

3. Upon accepting custodial trust property, a person designated as custodial trustee under this chapter is subject to personal jurisdiction of the court with respect to any matter relating to the custodial trust.

(Added to NRS by 2007, 286)



NRS 166A.210 - Transfer to custodial trustee by fiduciary or obligor; facility of payment.

1. Unless otherwise directed by an instrument designating a custodial trustee pursuant to NRS 166A.190, a person, including, without limitation, a fiduciary other than a custodial trustee, who holds property of or owes a debt to an incapacitated individual not having a conservator may make a transfer to an adult member of the beneficiary s family or to a trust company as custodial trustee for the use and benefit of the incapacitated individual. If the value of the property or the debt exceeds $20,000, the transfer is not effective unless authorized by the court.

2. A written acknowledgment of delivery, signed by a custodial trustee, is a sufficient receipt and discharge for property transferred to the custodial trustee pursuant to this section.

(Added to NRS by 2007, 287)



NRS 166A.220 - Multiple beneficiaries; separate custodial trusts; survivorship.

1. Beneficial interests in a custodial trust created for multiple beneficiaries are deemed to be separate custodial trusts of equal undivided interests for each beneficiary. Except in a transfer or declaration for use and benefit of husband and wife, for whom survivorship is presumed, a right of survivorship does not exist unless the instrument creating the custodial trust specifically provides for survivorship or survivorship is required as to community or marital property.

2. Custodial trust property held under this chapter by the same custodial trustee for the use and benefit of the same beneficiary may be administered as a single custodial trust.

3. A custodial trustee of custodial trust property held for more than one beneficiary shall separately account to each beneficiary pursuant to NRS 166A.230 and 166A.310 for the administration of the custodial trust.

(Added to NRS by 2007, 287)



NRS 166A.230 - General duties of custodial trustee.

1. If appropriate, a custodial trustee shall register or record the instrument vesting title to custodial trust property.

2. If the beneficiary is not incapacitated, a custodial trustee shall follow the directions of the beneficiary in the management, control, investment or retention of the custodial trust property. In the absence of effective contrary direction by the beneficiary while not incapacitated, the custodial trustee shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other law restricting investments by fiduciaries. However, a custodial trustee, in the custodial trustee s discretion, may retain any custodial trust property received from the transferor. If a custodial trustee has a special skill or expertise or is named custodial trustee on the basis of representation of a special skill or expertise, the custodial trustee shall use that skill or expertise.

3. Subject to subsection 2, a custodial trustee shall take control of and collect, hold, manage, invest and reinvest custodial trust property.

4. A custodial trustee at all times shall keep custodial trust property of which the custodial trustee has control separate from all other property in a manner sufficient to identify it clearly as custodial trust property of the beneficiary. Custodial trust property, the title to which is subject to recordation, is so identified if an appropriate instrument so identifying the property is recorded, and custodial trust property subject to registration is so identified if it is registered, or held in an account in the name of the custodial trustee, designated in substance: as custodial trustee for _______________ (name of beneficiary) under the Nevada Uniform Custodial Trust Act.

5. A custodial trustee shall keep records of all transactions with respect to custodial trust property, including, without limitation, information necessary for the preparation of tax returns, and shall make the records and information available at reasonable times to the beneficiary or legal representative of the beneficiary.

6. The exercise of a durable power of attorney for an incapacitated beneficiary is not effective to terminate or direct the administration or distribution of a custodial trust.

(Added to NRS by 2007, 287)



NRS 166A.240 - General powers of custodial trustee.

1. A custodial trustee, acting in a fiduciary capacity, has all the rights and powers over custodial trust property which an unmarried adult owner has over individually owned property, but a custodial trustee may exercise those rights and powers in a fiduciary capacity only.

2. This section does not relieve a custodial trustee from liability for a violation of NRS 166A.230.

(Added to NRS by 2007, 288)



NRS 166A.250 - Use of custodial trust property.

1. A custodial trustee shall pay to the beneficiary or expend for the beneficiary s use and benefit so much or all of the custodial trust property as the beneficiary while not incapacitated may direct from time to time.

2. If the beneficiary is incapacitated, the custodial trustee shall expend so much or all of the custodial trust property as the custodial trustee considers advisable for the use and benefit of the beneficiary and individuals who were supported by the beneficiary when the beneficiary became incapacitated, or who are legally entitled to support by the beneficiary. Expenditures may be made in the manner, when and to the extent that the custodial trustee determines suitable and proper, without court order and without regard to other support, income or property of the beneficiary.

3. A custodial trustee may establish checking, savings or other similar accounts of reasonable amounts under which either the custodial trustee or the beneficiary may withdraw funds from, or draw checks against, the accounts. Funds withdrawn from, or checks written against, the account by the beneficiary are distributions of custodial trust property by the custodial trustee to the beneficiary.

(Added to NRS by 2007, 288)



NRS 166A.260 - Determination of incapacity; effect.

1. The custodial trustee shall administer the custodial trust as for an incapacitated beneficiary if:

(a) The custodial trust was created under NRS 166A.210;

(b) The transferor has so directed in the instrument creating the custodial trust; or

(c) The custodial trustee has determined that the beneficiary is incapacitated.

2. A custodial trustee may determine that the beneficiary is incapacitated in reliance upon:

(a) Previous direction or authority given by the beneficiary while not incapacitated, including, without limitation, direction or authority pursuant to a durable power of attorney;

(b) The certificate of the beneficiary s physician; or

(c) Other persuasive evidence.

3. If a custodial trustee for an incapacitated beneficiary reasonably concludes that the beneficiary s incapacity has ceased, or that circumstances concerning the beneficiary s ability to manage property and business affairs have changed since the creation of a custodial trust directing administration as for an incapacitated beneficiary, the custodial trustee may administer the trust as for a beneficiary who is not incapacitated.

4. On petition of the beneficiary, the custodial trustee or other person interested in the custodial trust property or the welfare of the beneficiary, the court shall determine whether the beneficiary is incapacitated.

5. Absent determination of incapacity of the beneficiary under subsection 2 or 4, a custodial trustee who has reason to believe that the beneficiary is incapacitated shall administer the custodial trust in accordance with the provisions of this chapter applicable to an incapacitated beneficiary.

6. Incapacity of a beneficiary does not terminate:

(a) The custodial trust;

(b) Any designation of a successor custodial trustee;

(c) Rights or powers of the custodial trustee; or

(d) Any immunities of third persons acting on instructions of the custodial trustee.

(Added to NRS by 2007, 288)



NRS 166A.270 - Exemption of third person from liability.

A third person in good faith and without a court order may act on instructions of, or otherwise deal with, a person purporting to make a transfer as, or purporting to act in the capacity of, a custodial trustee. In the absence of knowledge to the contrary, the third person is not responsible for determining:

1. The validity of the purported custodial trustee s designation;

2. The propriety of, or the authority under this chapter for, any action of the purported custodial trustee;

3. The validity or propriety of an instrument executed or instruction given pursuant to this chapter either by the person purporting to make a transfer or declaration or by the purported custodial trustee; or

4. The propriety of the application of property vested in the purported custodial trustee.

(Added to NRS by 2007, 289)



NRS 166A.280 - Liability to third person.

1. A claim based on a contract entered into by a custodial trustee acting in a fiduciary capacity, an obligation arising from the ownership or control of custodial trust property or a tort committed in the course of administering the custodial trust may be asserted by a third person against the custodial trust property by proceeding against the custodial trustee in a fiduciary capacity, whether or not the custodial trustee or the beneficiary is personally liable.

2. A custodial trustee is not personally liable to a third person:

(a) On a contract properly entered into in a fiduciary capacity unless the custodial trustee fails to reveal that capacity or to identify the custodial trust in the contract; or

(b) For an obligation arising from control of custodial trust property or for a tort committed in the course of the administration of the custodial trust unless the custodial trustee is personally at fault.

3. A beneficiary is not personally liable to a third person for an obligation arising from beneficial ownership of custodial trust property or for a tort committed in the course of administration of the custodial trust unless the beneficiary is personally in possession of the custodial trust property giving rise to the liability or is personally at fault.

4. Subsections 2 and 3 do not preclude actions or proceedings to establish liability of the custodial trustee or beneficiary to the extent the person sued is protected as the insured by liability insurance.

(Added to NRS by 2007, 289)



NRS 166A.290 - Declination, resignation, incapacity, death or removal of custodial trustee; designation of successor custodial trustee.

1. Before accepting the custodial trust property, a person designated as custodial trustee may decline to serve by notifying the person who made the designation, the transferor or the transferor s legal representative. If an event giving rise to a transfer has not occurred, the substitute custodial trustee designated under NRS 166A.190 becomes the custodial trustee or, if a substitute custodial trustee has not been designated, the person who made the designation may designate a substitute custodial trustee pursuant to NRS 166A.190. In other cases, the transferor or the transferor s legal representative may designate a substitute custodial trustee.

2. A custodial trustee who has accepted the custodial trust property may resign by:

(a) Delivering written notice to a successor custodial trustee, if any, the beneficiary and, if the beneficiary is incapacitated, to the beneficiary s conservator, if any; and

(b) Transferring or registering, or recording an appropriate instrument relating to, the custodial trust property, in the name of, and delivering the records to, the successor custodial trustee identified under subsection 3.

3. If a custodial trustee or successor custodial trustee is ineligible, resigns, dies or becomes incapacitated, the successor designated under subsection 7 of NRS 166A.180 or 166A.190 becomes custodial trustee. If there is no effective provision for a successor, the beneficiary, if not incapacitated, may designate a successor custodial trustee. If the beneficiary is incapacitated, or fails to act within 90 days after the ineligibility, resignation, death or incapacity of the custodial trustee, the beneficiary s conservator becomes successor custodial trustee. If the beneficiary does not have a conservator or the conservator fails to act, the resigning custodial trustee may designate a successor custodial trustee.

4. If a successor custodial trustee is not designated pursuant to subsection 3, the transferor, the legal representative of the transferor or of the custodial trustee, an adult member of the beneficiary s family, the guardian of the beneficiary, a person interested in the custodial trust property or a person interested in the welfare of the beneficiary may petition the court to designate a successor custodial trustee.

5. A custodial trustee who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodial trustee, as soon as practicable, shall put the custodial trust property and records in the possession and control of the successor custodial trustee. The successor custodial trustee may enforce the obligation to deliver custodial trust property and records and becomes responsible for each item as received.

6. A beneficiary, the beneficiary s conservator, an adult member of the beneficiary s family, a guardian of the person of the beneficiary, a person interested in the custodial trust property or a person interested in the welfare of the beneficiary may petition the court to remove the custodial trustee for cause and designate a successor custodial trustee, to require the custodial trustee to furnish a bond or other security for the faithful performance of fiduciary duties or for other appropriate relief.

(Added to NRS by 2007, 290)



NRS 166A.300 - Expenses, compensation and bond of custodial trustee.

Except as otherwise provided in the instrument creating the custodial trust, in an agreement with the beneficiary or by court order, a custodial trustee:

1. Is entitled to reimbursement from custodial trust property for reasonable expenses incurred in the performance of fiduciary services;

2. Has a noncumulative election, to be made no later than 6 months after the end of each calendar year, to charge a reasonable compensation for fiduciary services performed during that year; and

3. Need not furnish a bond or other security for the faithful performance of fiduciary duties.

(Added to NRS by 2007, 291)



NRS 166A.310 - Reporting and accounting by custodial trustee; determination of liability of custodial trustee.

1. Upon the acceptance of custodial trust property, the custodial trustee shall provide a written statement describing the custodial trust property and shall thereafter provide a written statement of the administration of the custodial trust property:

(a) Once each year;

(b) Upon request at reasonable times by the beneficiary or the beneficiary s legal representative;

(c) Upon resignation or removal of the custodial trustee; and

(d) Upon termination of the custodial trust.

The statements must be provided to the beneficiary or to the beneficiary s legal representative, if any. Upon termination of the beneficiary s interest, the custodial trustee shall furnish a current statement to the person to whom the custodial trust property is to be delivered.

2. A beneficiary, the beneficiary s legal representative, an adult member of the beneficiary s family, a person interested in the custodial trust property or a person interested in the welfare of the beneficiary may petition the court for an accounting by the custodial trustee or the custodial trustee s legal representative.

3. A successor custodial trustee may petition the court for an accounting by a predecessor custodial trustee.

4. In an action or proceeding under this chapter or in any other proceeding, the court may require or permit the custodial trustee or the custodial trustee s legal representative to account. The custodial trustee or the custodial trustee s legal representative may petition the court for approval of final accounts.

5. If a custodial trustee is removed, the court shall require an accounting and order delivery of the custodial trust property and records to the successor custodial trustee and the execution of all instruments required for transfer of the custodial trust property.

6. On petition of the custodial trustee or any person who could petition for an accounting, the court, after notice to interested persons, may issue instructions to the custodial trustee or review the propriety of the acts of a custodial trustee or the reasonableness of compensation determined by the custodial trustee for the services of the custodial trustee or others.

(Added to NRS by 2007, 291)



NRS 166A.320 - Limitations of action against custodial trustee.

1. Except as otherwise provided in subsection 3, unless previously barred by adjudication, consent or limitation, a claim for relief against a custodial trustee for accounting or breach of duty is barred as to a beneficiary, a person to whom custodial trust property is to be paid or delivered or the legal representative of an incapacitated or deceased beneficiary or payee:

(a) Who has received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within 2 years after receipt of the final account or statement; or

(b) Who has not received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within 3 years after the termination of the custodial trust.

2. Except as otherwise provided in subsection 3, a claim for relief to recover from a custodial trustee for fraud, misrepresentation or concealment related to the final settlement of the custodial trust or concealment of the existence of the custodial trust is barred unless an action or proceeding to assert the claim is commenced within 5 years after the termination of the custodial trust.

3. A claim for relief is not barred by this section if the claimant:

(a) Is a minor, until the earlier of 2 years after the claimant becomes an adult or dies;

(b) Is an incapacitated adult, until the earliest of 2 years after:

(1) The appointment of a conservator;

(2) The removal of the incapacity; or

(3) The death of the claimant; or

(c) Was an adult, now deceased, who was not incapacitated, until 2 years after the claimant s death.

(Added to NRS by 2007, 292)



NRS 166A.330 - Distribution on termination.

1. Upon termination of a custodial trust, the custodial trustee shall transfer the unexpended custodial trust property:

(a) To the beneficiary, if not incapacitated or deceased;

(b) To the conservator or other recipient designated by the court for an incapacitated beneficiary; or

(c) Upon the beneficiary s death, in the following order:

(1) As last directed in a writing signed by the deceased beneficiary while not incapacitated and received by the custodial trustee during the life of the deceased beneficiary;

(2) To the survivor of multiple beneficiaries if survivorship is provided for pursuant to NRS 166A.220;

(3) As designated in the instrument creating the custodial trust; or

(4) To the estate of the deceased beneficiary.

2. If, when the custodial trust would otherwise terminate, the distributee is incapacitated, the custodial trust continues for the use and benefit of the distributee as beneficiary until the incapacity is removed or the custodial trust is otherwise terminated.

3. Death of a beneficiary does not terminate the power of the custodial trustee to discharge obligations of the custodial trustee or beneficiary incurred before the termination of the custodial trust.

(Added to NRS by 2007, 292)



NRS 166A.340 - Methods and forms for creating custodial trusts.

1. If a transaction, including, without limitation, a declaration with respect to or a transfer of specific property, otherwise satisfies applicable law, the criteria of NRS 166A.180 are satisfied by either:

(a) The execution and either delivery to the custodial trustee or recording of an instrument in substantially the following form:

TRANSFER UNDER THE NEVADA UNIFORM CUSTODIAL TRUST ACT

I, _______________ (name of transferor or name and representative capacity if a fiduciary), transfer to _______________ (name of trustee other than transferor), as custodial trustee for _______________ (name of beneficiary) as beneficiary and ______________ as distributee on termination of the trust in absence of direction by the beneficiary under the Nevada Uniform Custodial Trust Act, the following: (insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated: _____________________

(Signature)

(b) The execution and the recording or giving notice of its execution to the beneficiary of an instrument in substantially the following form:

DECLARATION OF TRUST UNDER THE NEVADA UNIFORM CUSTODIAL TRUST ACT

I, _______________ (name of owner of property), declare that henceforth I hold as custodial trustee for _______________ (name of beneficiary other than transferor) as beneficiary and _______________ as distributee on termination of the trust in absence of direction by the beneficiary under the Nevada Uniform Custodial Trust Act, the following: (Insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated: _____________________

(Signature)

2. Customary methods of transferring or evidencing ownership of property may be used to create a custodial trust, including, without limitation, any of the following:

(a) Registration of a security in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: as custodial trustee for _______________ (name of beneficiary) under the Nevada Uniform Custodial Trust Act ;

(b) Delivery of a certificated security, or a document necessary for the transfer of an uncertificated security, together with any necessary endorsement, to an adult other than the transferor or to a trust company as custodial trustee, accompanied by an instrument in substantially the form prescribed in paragraph (a) of subsection 1;

(c) Payment of money or transfer of a security held in the name of a broker or a financial institution or its nominee to a broker or financial institution for credit to an account in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: as custodial trustee for _______________ (name of beneficiary) under the Nevada Uniform Custodial Trust Act ;

(d) Registration of ownership of a life or endowment insurance policy or annuity contract with the issuer in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: as custodial trustee for _______________ (name of beneficiary) under the Nevada Uniform Custodial Trust Act ;

(e) Delivery of a written assignment to an adult other than the transferor or to a trust company whose name in the assignment is designated in substance by the words: as custodial trustee for _______________ (name of beneficiary) under the Nevada Uniform Custodial Trust Act ;

(f) Irrevocable exercise of a power of appointment, pursuant to its terms, in favor of a trust company, an adult other than the donee of the power or the donee who holds the power if the beneficiary is other than the donee, whose name in the appointment is designated in substance: as custodial trustee for _______________ (name of beneficiary) under the Nevada Uniform Custodial Trust Act ;

(g) Delivery of a written notification or assignment of a right to future payment under a contract to an obligor which transfers the right under the contract to a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, whose name in the notification or assignment is designated in substance: as custodial trustee for _______________ (name of beneficiary) under the Nevada Uniform Custodial Trust Act ;

(h) Execution, delivery and recordation of a conveyance of an interest in real property in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: as custodial trustee for _______________ (name of beneficiary) under the Nevada Uniform Custodial Trust Act ;

(i) Issuance of a certificate of title by an agency of a state or of the United States which evidences title to tangible personal property:

(1) Issued in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: as custodial trustee for _______________ (name of beneficiary) under the Nevada Uniform Custodial Trust Act ; or

(2) Delivered to a trust company or an adult other than the transferor or endorsed by the transferor to that person, designated in substance: as custodial trustee for _______________ (name of beneficiary) under the Nevada Uniform Custodial Trust Act ; or

(j) Execution and delivery of an instrument of gift to a trust company or an adult other than the transferor, designated in substance: as custodial trustee for _______________ (name of beneficiary) under the Nevada Uniform Custodial Trust Act.

(Added to NRS by 2007, 293)



NRS 166A.350 - Applicable law.

1. This chapter applies to a transfer or declaration creating a custodial trust that refers to this chapter if, at the time of the transfer or declaration, the transferor, beneficiary or custodial trustee is a resident of or has its principal place of business in this State or custodial trust property is located in this State. The custodial trust remains subject to this chapter despite a later change in residence or principal place of business of the transferor, beneficiary or custodial trustee, or removal of the custodial trust property from this State.

2. A transfer made pursuant to an act of another state substantially similar to this chapter is governed by the law of that state and may be enforced in this State.

(Added to NRS by 2007, 295)



NRS 166A.360 - Uniformity of application and construction.

In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added to NRS by 2007, 295)






Chapter 167 - Transfers to Minors (Uniform Act)

NRS 167.010 - Short title.

This chapter may be cited as Nevada s Uniform Act on Transfers to Minors.

(Added to NRS by 1957, 21; A 1967, 370; 1985, 69)



NRS 167.020 - Definitions.

In this chapter, unless the context otherwise requires:

1. Adult means a person who has attained the age of 18 years.

2. Benefit plan means an employer s plan for the benefit of an employee or partner.

3. Broker means a person lawfully engaged in the business of effecting transactions in securities or commodities for his or her own account or for the account of others.

4. Conservator means a person appointed or qualified by a court to act as general, limited or temporary guardian of a minor s property or any other person legally authorized to perform substantially the same functions.

5. Court means the district court.

6. Custodial property means:

(a) Any interest in property transferred to a custodian in a manner prescribed in this chapter; and

(b) The income from and the proceeds of that interest in property.

7. Custodian means a person so designated in a manner prescribed in this chapter. The term includes a successor or substitute custodian.

8. Financial institution means a bank, trust company, savings institution or credit union chartered and supervised under federal law or the laws of a state.

9. Legal representative means a personal representative or conservator.

10. Member of a minor s family means a minor s parent, stepparent, spouse, grandparent, brother, sister, uncle or aunt, whether of the whole blood or the half blood, or by or through legal adoption.

11. Minor means a person who has not attained the age of 18 years.

12. Person means any natural person, corporation, organization or other legal entity.

13. Personal representative means an executor, administrator, successor personal representative or special administrator of a decedent s estate or any other person legally authorized to perform substantially the same functions.

14. State means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or possession subject to the legislative authority of the United States.

15. Transfer means a transaction which creates custodial property in a manner prescribed in this chapter.

16. Transferor means a person who makes a transfer in a manner prescribed in this chapter.

17. Trust company means a financial institution, corporation or other legal entity authorized to exercise general trust powers.

(Added to NRS by 1957, 21; A 1965, 1013; 1967, 371; 1977, 1024; 1983, 9; 1985, 69)



NRS 167.021 - Applicability; custodian subject to personal jurisdiction.

1. This chapter applies to a transfer that refers to Nevada s Uniform Act on Transfers to Minors in the designation under subsection 1 of NRS 167.030 by which the transfer is made if at the time of the transfer, the transferor, the minor or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to the provisions of this chapter despite a subsequent change in the residence of the transferor, the minor or the custodian, or the removal of the custodial property from this state.

2. A person designated as a custodian under this chapter is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

3. A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the minor or the custodian is a resident of the designated state or the custodial property is located in the designated state.

(Added to NRS by 1985, 66)



NRS 167.023 - Transfer by gift or exercise of power of appointment.

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to the provisions of this chapter.

(Added to NRS by 1985, 67)



NRS 167.025 - Transfer authorized in will or trust.

1. A personal representative or trustee may make an irrevocable transfer pursuant to the provisions of this chapter to a custodian for the benefit of a minor as authorized in the governing will or trust.

2. If the testator or settlor has nominated a custodian to receive the custodial property, the transfer must be made to that person.

3. If the testator or settlor has not nominated a custodian, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, the personal representative or the trustee shall designate the custodian from among those eligible to serve as custodian for property of that kind.

(Added to NRS by 1985, 67)



NRS 167.027 - Transfer not authorized in will or trust; transfer by conservator.

1. A personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to the provisions of this chapter, in the absence of a will or under a will or trust that does not contain an authorization to do so.

2. A conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to the provisions of this chapter.

3. A transfer made pursuant to this section may be made only if:

(a) The personal representative, trustee or conservator considers the transfer to be in the best interest of the minor;

(b) The transfer is not prohibited by or inconsistent with the provisions of the applicable will, trust agreement or other governing instrument; and

(c) The transfer is authorized by the court if it exceeds $10,000 in value.

(Added to NRS by 1985, 67)



NRS 167.029 - Transfer by debtor or person holding property of minor.

1. A person not subject to NRS 167.025 or 167.027 who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to the provisions of this chapter.

2. If a person has nominated a custodian under NRS 167.033 to receive the custodial property, the transfer must be made to that person.

3. If no custodian has been nominated, or if all persons so nominated die before the transfer or are unable, decline or are ineligible to serve, a transfer under this section may be made to an adult member of the minor s family or to a trust company, unless the property exceeds $10,000 in value.

(Added to NRS by 1985, 67)



NRS 167.030 - Creation of custodial property; manner of making transfer.

1. Custodial property is created and a transfer is made when:

(a) An uncertificated security or a certificated security in registered form is:

(1) Registered in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: as custodian for................(name of minor) under Nevada s Uniform Act on Transfers to Minors ; or

(2) Delivered if in certificated form, or any document necessary for the transfer or an uncertificated security is delivered, with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection 2;

(b) Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: as custodian for................ (name of minor) under Nevada s Uniform Act on Transfers to Minors ;

(c) The ownership of a life or endowment insurance policy or annuity contract is:

(1) Registered with the issuer in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: as custodian for................(name of minor) under Nevada s Uniform Act on Transfers to Minors ; or

(2) Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: as custodian for ................ (name of minor) under Nevada s Uniform Act on Transfers to Minors ;

(d) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer or other obligor that the right is transferred to the transferor, an adult other than the transferor or a trust company, whose name in the notification is followed in substance by the words: as custodian for................(name of minor) under Nevada s Uniform Act on Transfers to Minors ;

(e) An interest in real property is recorded in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: as custodian for................ (name of minor) under Nevada s Uniform Act on Transfers to Minors ;

(f) A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is:

(1) Issued in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: as custodian for................(name of minor) under Nevada s Uniform Act on Transfers to Minors ; or

(2) Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: as custodian for................(name of minor) under Nevada s Uniform Act on Transfers to Minors ; or

(g) An interest in any property not described in paragraphs (a) to (f), inclusive, is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection 2.

2. An instrument in the following form satisfies the requirements of subparagraph (2) of paragraph (a) of subsection 1 and paragraph (g) of subsection 1:

Transfer Under Nevada s Uniform Act on Transfers to Minors

I, ................(name of transferor or name and representative capacity if a fiduciary) hereby transfer to ................(name of custodian), as custodian for................(name of minor) under Nevada s Uniform Act on Transfers to Minors, the following: (Insert a description of the custodial property sufficient to identify it).

Dated: .................................

..........................................................

(Signature)

................(name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under Nevada s Uniform Act on Transfers to Minors.

Dated: .................................

..........................................................

(Signature of Custodian)

3. Any transfer made in a manner prescribed in subsection 1 may be made to only one minor and only one person may be the custodian. Any custodial property held by the same custodian for the benefit of the same minor constitutes a single custodianship.

4. A transferor shall promptly do all things within his or her power to put the subject of the transfer in the possession and control of the custodian.

(Added to NRS by 1957, 22; A 1965, 1014; 1967, 372; 1983, 11; 1985, 71)



NRS 167.033 - Nomination of custodian to serve upon future event.

1. A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: as custodian for ................ (name of minor) under Nevada s Uniform Act on Transfers to Minors. The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer or other obligor of the contractual rights.

2. A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under subsection 1 of NRS 167.030.

3. The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under the provisions of this chapter. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event, the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to the provisions of this chapter.

(Added to NRS by 1985, 66)



NRS 167.034 - Delay of time for certain transfers; requirements.

1. Subject to the limitations of this section, the time for transfer to the minor of custodial property transferred under NRS 167.023, 167.025 or 167.033 may be delayed until a specified time after the time the minor attains 18 years of age. The time must be specified in the transfer made under NRS 167.030.

2. To specify a delayed time for transfer, the words: as custodian for ......................... (name of minor) until he or she attains the age of ........ (age at which transfer is to occur) years under Nevada s Uniform Act on Transfers to Minors must be substituted in substance for the words: as custodian for ......................... (name of minor) under Nevada s Uniform Act on Transfers to Minors in making the transfer under NRS 167.030.

3. The time for transfer to the minor of custodial property transferred under NRS 167.025 or 167.033 may be delayed under this section only if the governing will, trust or nomination provides in substance that the custodianship is to continue until the time the minor attains a specified age, which time may not be later than the time the minor attains 25 years of age, and in such a case the will, trust or nomination determines the time to be specified in making the transfer under NRS 167.030.

4. The time for transfer to the minor of custodial property transferred under NRS 167.023 may be delayed only if the transfer under NRS 167.030 provides in substance that the custodianship is to continue until the time the minor attains a specified age, which time may not be later than the time the minor:

(a) Attains 21 years of age, in the case of a transfer by irrevocable gift under NRS 167.023; or

(b) Attains 25 years of age, in the case of a transfer by irrevocable exercise of a power of appointment under NRS 167.023.

5. If a transfer under NRS 167.030 provides in substance that the duration of the custodianship is for a time longer than the maximum time permitted by this section, the custodianship shall be deemed to continue only until the time the minor attains the maximum age permitted by this section for the duration of a custodianship created by that type of transfer.

6. The provisions of this section do not apply to any transfer made under NRS 167.027 or 167.029.

(Added to NRS by 1991, 1705)



NRS 167.035 - Validity of transfer.

The validity of a transfer made in a manner prescribed in this chapter is not affected by:

1. The failure of the transferor to comply with the provisions of NRS 167.030 concerning possession and control;

2. The designation of an ineligible custodian, except the designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under subsection 1 of NRS 167.030; or

3. The death or incapacity of a person nominated or designated as custodian or the disclaimer of the office by that person.

(Added to NRS by 1985, 68)



NRS 167.040 - Effect of transfer.

1. A transfer made in a manner prescribed in this chapter is irrevocable and conveys to the minor indefeasibly vested legal title to the custodial property, but the custodian has any right, power, duty or authority provided in this chapter and neither the minor nor the minor s legal representative has any right, power, duty or authority with respect to the custodial property except as provided in this chapter.

2. By making a transfer in a manner prescribed in this chapter, the transferor incorporates in his or her disposition all the provisions of this chapter and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights and immunities provided in this chapter.

(Added to NRS by 1957, 23; A 1965, 1015; 1967, 373; 1983, 12; 1985, 74)



NRS 167.043 - Acknowledgment of delivery of custodial property.

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to the provisions of this chapter.

(Added to NRS by 1985, 68)



NRS 167.045 - Rights of custodian.

1. A custodian, acting in a custodial capacity, has all the rights, powers and authority over custodial property that an unmarried adult has over his or her own property, but a custodian may exercise those rights, powers and authority in that capacity only.

2. This section does not relieve a custodian from liability for breach of any of the provisions of NRS 167.050.

(Added to NRS by 1985, 68)



NRS 167.050 - Duties and powers of custodian.

1. The custodian shall:

(a) Take control of the custodial property;

(b) Register or record title to the custodial property, if appropriate; and

(c) Collect, hold, manage, invest and reinvest the custodial property.

2. In dealing with custodial property, the custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another, and is not limited by any other statute restricting investments by fiduciaries. If the custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, he or she shall use that skill or expertise. However, the custodian, without liability to the minor or the minor s estate, may retain any custodial property received from a transferor.

3. The custodian may invest in or pay premiums on life insurance or endowment policies on the life of:

(a) The minor only if the minor or the minor s estate is the sole beneficiary; or

(b) Another person in whom the minor has an insurable interest only to the extent that the minor, the minor s estate or the custodian, in the capacity of custodian, is the irrevocable beneficiary.

4. The custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor s interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: as a custodian for................ (name of minor) under Nevada s Uniform Act on Transfers to Minors.

5. The custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor s tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor, if the minor has attained the age of 14 years.

(Added to NRS by 1957, 23; A 1965, 1015; 1967, 373; 1977, 1025; 1983, 12; 1985, 75)



NRS 167.055 - Delivery, payment or expenditure of custodial property for benefit of minor.

1. A custodian may deliver or pay to the minor or expend for the minor s benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to:

(a) The duty or ability of the custodian personally or of any other person to support the minor; or

(b) Any other income or property of the minor which may be applicable or available for that purpose.

2. On petition of an interested person, or the minor if the minor has attained the age of 14 years, the court may order the custodian to deliver or pay to the minor or expend for the benefit of the minor so much of the custodial property as the court considers advisable for the use and benefit of the minor.

3. A delivery, payment or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

(Added to NRS by 1985, 69)



NRS 167.060 - Expenses, compensation and bond of custodian.

1. A custodian is entitled to reimbursement from the custodial property for reasonable expenses incurred in the performance of the custodian s duties.

2. Unless a custodian is a transferor under NRS 167.023, the custodian may elect to receive from the custodial property during each calendar year reasonable compensation for the custodian s services performed during that year.

3. Except as otherwise provided in this chapter, a custodian need not give a bond for the performance of his or her duties.

(Added to NRS by 1957, 24; A 1985, 77)



NRS 167.070 - Exemption of third persons from liability.

A third person acting in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, without knowledge, is not responsible for determining:

1. Whether the person designated as custodian or purporting to act as a custodian has been duly designated;

2. The propriety of, or the authority under this chapter for, any act of the purported custodian;

3. The validity or propriety under this chapter of any instrument or instructions executed or given by a person purporting to make a transfer or by the purported custodian; or

4. The propriety of the application of any property of the minor delivered to the purported custodian.

(Added to NRS by 1957, 24; A 1965, 1017; 1967, 375; 1985, 77)



NRS 167.080 - Disclaimer, resignation, death or removal of custodian; designation of successor custodian; petition to remove or require bond of custodian.

1. A person nominated or designated as a custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or the transferor s legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing and eligible to serve was nominated, the person who made the nomination may nominate a substitute custodian; otherwise the transferor or the transferor s legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property. The custodian so designated has the rights of a successor custodian.

2. A custodian at any time may designate a trust company or an adult other than a transferor as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated or is removed.

3. A custodian may resign at any time by delivering written notice to the minor, if the minor has attained the age of 14 years, and to the successor custodian and by delivering the custodial property to the successor custodian.

4. If a custodian is ineligible, dies or becomes incapacitated without having effectively designated a successor and the minor has attained the age of 14 years, the minor may designate as successor custodian, in the manner prescribed in subsection 2, an adult member of the minor s family, a conservator of the minor or a trust company. If the minor has not attained the age of 14 years or fails to act within 60 days after the ineligibility, death or incapacity, the conservator of the minor becomes successor custodian. If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor s family, or any other interested person may petition the court to designate a successor custodian.

5. A custodian who declines to serve under subsection 1 or resigns under subsection 3, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

6. A transferor, the legal representative of a transferor, an adult member of the minor s family, a guardian of the minor, the conservator of the minor, or the minor if he or she has attained the age of 14 years may petition the court that, for cause shown in the petition, the custodian be removed and a successor custodian be designated, other than a transferor, or, in the alternative, that the custodian be required to give bond for the performance of his or her duties.

(Added to NRS by 1957, 25; A 1967, 375; 1977, 1027; 1983, 14; 1985, 78)



NRS 167.085 - Claims against custodial property; liability of custodian and minor.

1. A claim based on:

(a) A contract entered into by a custodian acting in a custodial capacity;

(b) An obligation arising from the ownership or control of custodial property; or

(c) A tort committed during the custodianship,

may be asserted against the custodial property by proceeding against the custodian in his or her custodial capacity, whether or not the custodian or the minor is personally liable therefor.

2. A custodian is not personally liable:

(a) On a contract properly entered into in his or her custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(b) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

3. A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

(Added to NRS by 1985, 68)



NRS 167.090 - Petition for accounting by custodian or determination of responsibility by court; delivery of custodial property and records to successor custodian.

1. The minor, if he or she has attained the age of 14 years, or the guardian or legal representative of the minor, an adult member of the minor s family, or a transferor or the legal representative of the transferor may petition the court for:

(a) An accounting by the custodian or the legal representative of the custodian; or

(b) A determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property, unless the responsibility has been adjudicated in an action pursuant to NRS 167.085 to which the minor or the legal representative of the minor was a party.

2. A successor custodian may petition the court for an accounting by the predecessor custodian.

3. The court, in a proceeding under this chapter or otherwise, may require or permit the custodian or the legal representative of the custodian to account and, if the custodian is removed, shall so require and order delivery of all custodial property and records to the successor custodian and the execution of all instruments required for the transfer of the custodial property.

(Added to NRS by 1957, 25; A 1985, 80)



NRS 167.095 - Transfer by custodian to minor.

The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor s estate upon the earlier of:

1. The minor s attainment of 18 years of age with respect to custodial property transferred under NRS 167.023, 167.025, 167.027 or 167.029, or the age provided for under NRS 167.034, whichever is later; or

2. The minor s death.

(Added to NRS by 1985, 68; A 1991, 1706)



NRS 167.100 - Construction.

This chapter must be so applied and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(Added to NRS by 1957, 26; A 1985, 81)






Chapter 169 - Preliminary Provisions

NRS 169.015 - Short title.

This title may be known and cited as the Nevada Criminal Procedure Law.

(Added to NRS by 1967, 1398)



NRS 169.025 - Scope.

1. This title governs the procedure in the courts of the State of Nevada and before magistrates in all criminal proceedings.

2. Except as otherwise provided in NRS 62C.330, this title does not apply to proceedings against children conducted pursuant to title 5 of NRS.

(Added to NRS by 1967, 1398; A 1981, 1195; 2003, 1118)



NRS 169.035 - Purpose; construction.

This title is intended to provide for the just determination of every criminal proceeding. Its provisions shall be construed to secure simplicity in procedure, fairness in administration and the elimination of unjustifiable expense and delay.

(Added to NRS by 1967, 1398)



NRS 169.045 - Definitions.

As used in this title, unless the context otherwise requires, the words and terms defined in NRS 169.049 to 169.205, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1967, 1398; A 1977, 1571; 1997, 2364)



NRS 169.049 - Case in chief of the defendant defined.

Case in chief of the defendant means the first opportunity of the defendant to present evidence after the close of the case in chief of the State.

(Added to NRS by 1997, 2364)



NRS 169.055 - Criminal action defined.

Criminal action means the proceedings by which a party charged with a public offense is accused and brought to trial and punishment. A criminal action is prosecuted in the name of the State of Nevada, as plaintiff.

(Added to NRS by 1967, 1398)



NRS 169.065 - Defendant defined.

Defendant means the party prosecuted in a criminal action.

(Added to NRS by 1967, 1398)



NRS 169.075 - District attorney defined.

District attorney includes any deputy district attorney.

(Added to NRS by 1967, 1398)



NRS 169.085 - Law defined.

Law includes statutes and judicial decisions.

(Added to NRS by 1967, 1398)



NRS 169.095 - Magistrate defined. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Magistrate means an officer having power to issue a warrant for the arrest of a person charged with a public offense and includes:

1. Justices of the Supreme Court;

2. Judges of the district courts;

3. Justices of the peace;

4. Municipal judges; and

5. Others upon whom are conferred by law the powers of a justice of the peace in criminal cases.

(Added to NRS by 1967, 1398; A 1983, 901)

NRS 169.095 Magistrate defined. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] Magistrate means an officer having power to issue a warrant for the arrest of a person charged with a public offense and includes:

1. Justices of the Supreme Court;

2. Judges of the Court of Appeals;

3. Judges of the district courts;

4. Justices of the peace;

5. Municipal judges; and

6. Others upon whom are conferred by law the powers of a justice of the peace in criminal cases.

(Added to NRS by 1967, 1398; A 1983, 901; 2013, 1752, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 169.097 - Master defined.

Master means a person appointed by the district court to inform defendants of their rights, assign counsel for indigent defendants and perform other similar administrative duties assigned by the court.

(Added to NRS by 1977, 1570)



NRS 169.105 - Month defined.

Month means a calendar month unless otherwise expressed.

(Added to NRS by 1967, 1398)



NRS 169.115 - Oath defined.

Oath includes an affirmation.

(Added to NRS by 1967, 1398)



NRS 169.125 - Peace officer defined.

Peace officer includes any person upon whom some or all of the powers of a peace officer are conferred pursuant to NRS 289.150 to 289.360, inclusive.

(Added to NRS by 1967, 1398; A 1969, 55, 1130, 1423; 1971, 255, 2077; 1973, 89, 922, 1583; 1975, 112, 989, 1344; 1977, 858, 1120, 1441; 1979, 127, 280, 902; 1981, 330, 1104, 2008; 1983, 854, 1242; 1985, 246; 1989, 889, 968; 1993, 2527)



NRS 169.145 - Personal property defined.

Personal property includes money, goods, chattels, things in action and evidences of debt.

(Added to NRS by 1967, 1399)



NRS 169.155 - Property defined.

Property includes both real and personal property.

(Added to NRS by 1967, 1399)



NRS 169.164 - Public officer defined.

Public officer means a person elected or appointed to a position which:

1. Is established by the constitution or a statute of this State, or by a charter or ordinance of a political subdivision of this State; and

2. Involves the continuous exercise, as part of the regular and permanent administration of the government, of a public power, trust or duty.

(Added to NRS by 1967, 1399)



NRS 169.175 - Real property defined.

Real property is coextensive with lands, tenements and hereditaments.

(Added to NRS by 1967, 1399)



NRS 169.185 - State defined.

State, when applied to the different parts of the United States, includes the District of Columbia and the territories.

(Added to NRS by 1967, 1399)



NRS 169.195 - Trial defined.

1. Trial means that portion of a criminal action which:

(a) If a jury is used, begins with the impaneling of the jury and ends with the return of the verdict, both inclusive.

(b) If no jury is used, begins with the opening statement, or if there is no opening statement, when the first witness is sworn, and ends with the closing argument or upon submission of the cause to the court without argument, both inclusive.

2. Trial does not include any proceeding had upon a plea of guilty or guilty but mentally ill to determine the degree of guilt or to fix the punishment.

(Added to NRS by 1967, 1399; A 1995, 2448; 2003, 1456; 2007, 1404)



NRS 169.205 - United States defined.

United States may include the District of Columbia, Puerto Rico, territories or insular possessions.

(Added to NRS by 1967, 1399)



NRS 169.215 - Interpretation.

1. Writing includes printing and typewriting.

2. Every mode of oral statement, under oath or affirmation, is embraced by the term testify, and every written one in the term depose.

(Added to NRS by 1967, 1399; A 1977, 186)



NRS 169.225 - Signature by mark.

When a signature of a person is required by this title, the mark of a person, if the person cannot write, shall be deemed sufficient, the name of the person making the mark being written near it, and the mark being witnessed by a person who writes his or her own name as a witness.

(Added to NRS by 1967, 1399)



NRS 169.235 - Superseding of criminal law no bar to punishment unless specifically expressed.

The superseding of any law creating a criminal offense shall not be held to constitute a bar to the prosecution and punishment of a crime already committed, or to bar the trial and punishment of a crime where a prosecution has been already begun, for a violation of the law so superseded, unless the intention to bar such prosecution and punishment, or trial and punishment where a prosecution has been already begun is expressly declared in the superseding act.

(Added to NRS by 1967, 1399)



NRS 169.245 - Bonds and undertakings in criminal actions or proceedings: Approval by clerk.

1. In all criminal actions or proceedings where a bond or other undertaking is required by the provisions of this title or by the Nevada Rules of Civil Procedure or the Nevada Rules of Appellate Procedure, the bond or undertaking shall be presented to the clerk, of the court in which the action or proceeding is pending, for the clerk s approval before being filed or deposited.

2. The clerk of the court may refuse approval of a surety for any bond or other undertaking if a power of attorney-in-fact, which covers the agent whose signature appears on the bond or other undertaking, is not on file with the clerk of the court.

(Added to NRS by 1975, 1196)






Chapter 170 - Prevention of Public Offenses

NRS 170.040 - Intervention of officers of justice by requiring surety to keep peace.

Public offenses may be prevented by the intervention of the officers of justice by requiring surety to keep the peace.

[1911 Cr. Prac. 12; RL 6862; NCL 10661] (NRS A 1967, 1400)



NRS 170.060 - Complaint for threatening offense against person or property; may be filed in municipal court.

1. A complaint may be filed and warrant issued, as in other criminal cases, for the arrest of any person who has threatened to commit an offense against the person or property of another.

2. Such a complaint may also be filed in a municipal court. The city attorney shall act as prosecutor, and the proceedings shall conform to the requirements of NRS 170.070 to 170.170, inclusive.

[1911 Cr. Prac. 14; A 1925, 9; NCL 10663] (NRS A 1967, 1400)



NRS 170.070 - Trial to proceed as in criminal cases.

When the person complained of is brought before the justice of the peace or magistrate, the trial on the charge shall proceed as in other criminal cases.

[1911 Cr. Prac. 17; A 1925, 9; NCL 10664]



NRS 170.080 - Person complained of: When to be discharged.

If it appears that there is no just reason to fear the commission of the offense alleged to have been threatened, the person complained of must be discharged.

[1911 Cr. Prac. 18; RL 6868; NCL 10665]



NRS 170.090 - Security to keep peace.

1. If, however, there is a just reason to fear the commission of the offense, the person complained of may be required to enter into a bond, in such sum, not exceeding $5,000, as the magistrate may direct, with one or more sufficient sureties, to keep the peace toward the people of this State, and particularly toward the complainant.

2. The bond shall be valid and binding for 6 months, and may, upon the renewal of the complaint, be extended for a longer period or a new bond may be required.

[1911 Cr. Prac. 19; RL 6869; NCL 10666]



NRS 170.100 - Effect of giving or refusing to give security.

1. If the bond required by NRS 170.090 is given, the person complained of shall be discharged.

2. If the person complained of does not give it, the magistrate must commit the person to prison until the person gives such bond, specifying in the warrant the requirement to give security, the amount thereof, and the omission to pay the same; but in no event shall the person complained of be confined in prison for a period of longer than 6 months for a failure or omission to give such bond.

[1911 Cr. Prac. 20; A 1915, 16; 1919 RL 6870; NCL 10667]



NRS 170.110 - Person committed may give security later.

If the person complained of is committed for not giving the bond required, the person complained of may be discharged by any magistrate upon giving the same.

[1911 Cr. Prac. 21; RL 6871; NCL 10668]



NRS 170.120 - Bond to be filed.

A bond given, as provided in NRS 170.090, must be filed by the magistrate in the office of the clerk of the county.

[1911 Cr. Prac. 22; RL 6872; NCL 10669]



NRS 170.130 - Breach of peace before magistrate; when security required.

Any person who, in the presence of a court or magistrate, assaults or threatens to assault another or to commit any offense against a person or property, or who shall contend with another with angry words, may be ordered by the court or magistrate to give security, as provided in NRS 170.090, or if the person refuses to do so, the person may be committed as provided in NRS 170.100.

[1911 Cr. Prac. 23; RL 6873; NCL 10670]



NRS 170.140 - Bond to keep peace: When broken.

A bond to keep the peace must be deemed broken when the person complained against is convicted of a breach of the peace.

[1911 Cr. Prac. 24; RL 6874; NCL 10671]



NRS 170.150 - Bond to keep peace: When and how prosecuted.

Upon the district attorney s producing evidence of such conviction to the district court of the county, the court must order the bond to be prosecuted, and the district attorney must thereupon commence an action on the same, in the name of the State.

[1911 Cr. Prac. 25; RL 6875; NCL 10672]



NRS 170.160 - Allegation and evidence of breach.

In the action, the offense stated in the record of conviction must be alleged as the breach of the bond, and such record is conclusive evidence of the breach.

[1911 Cr. Prac. 26; RL 6876; NCL 10673]



NRS 170.170 - Security for peace or good behavior not required except in accordance with this chapter.

No security to keep the peace, or to be of good behavior, is required except as prescribed in this chapter.

[1911 Cr. Prac. 27; RL 6877; NCL 10674]






Chapter 171 - Proceedings to Commitment

NRS 171.010 - Jurisdiction of offense committed in State.

Every person, whether an inhabitant of this state, or any other state, or of a territory or district of the United States, is liable to punishment by the laws of this state for a public offense committed therein, except where it is by law cognizable exclusively in the courts of the United States.

[1911 Cr. Prac. 58; RL 6908; NCL 10705]



NRS 171.015 - Jurisdiction of offense commenced without, but consummated within, this State; consummation through agent.

When the commission of a public offense, commenced without the State, is consummated within its boundaries, the defendant is liable to punishment therefor in this State, though the defendant was out of the State at the time of the commission of the offense charged. If the defendant consummated it in this State, through the intervention of an innocent or guilty agent, or any other means proceeding directly from the defendant, in such case the jurisdiction is in the county in which the offense is consummated.

[1911 Cr. Prac. 59; RL 6909; NCL 10706]



NRS 171.020 - Act within this State culminating in crime in this or another state.

Whenever a person, with intent to commit a crime, does any act within this State in execution or part execution of such intent, which culminates in the commission of a crime, either within or without this State, such person is punishable for such crime in this State in the same manner as if the same had been committed entirely within this State.

[1911 Cr. Prac. 59a; added 1927, 87; NCL 10707]



NRS 171.025 - Death by dueling.

When an inhabitant or resident of this state, by previous appointment or engagement, fights a duel or is concerned as second therein, out of the jurisdiction of this state, and in the duel a wound is inflicted upon a person, whereof the person dies in this state, the jurisdiction of the offense is in the county where the death happens.

[1911 Cr. Prac. 60; RL 6910; NCL 10708]



NRS 171.030 - Offense committed partly in one county and partly in another.

When a public offense is committed in part in one county and in part in another or the acts or effects thereof constituting or requisite to the consummation of the offense occur in two or more counties, the venue is in either county.

[1911 Cr. Prac. 61; RL 6911; NCL 10709] (NRS A 1963, 47)



NRS 171.035 - Offense committed on or near boundary.

When an offense is committed on the boundary of two or more counties, or within 500 yards thereof, the venue is in either county.

[1911 Cr. Prac. 62; RL 6912; NCL 10710] (NRS A 1963, 47)



NRS 171.040 - Offense committed on vessel in state waters, common carrier or private motor vehicle or aircraft.

When an offense is committed in this state:

1. On board a vessel navigating a river, slough, lake or canal, or lying therein, in the prosecution of a voyage, the venue is in any county through which the vessel is navigated in the course of the voyage, or in the county where the voyage terminates;

2. On a railroad train, car, stage or other public conveyance, or on a private motor vehicle, prosecuting its trip, the venue is in any county through which the train, car, stage or other public conveyance, or private motor vehicle, passes in the course of its trip, or in the county where the trip terminates; or

3. On an aircraft prosecuting its trip, the venue is in any county over which the aircraft passes in the course of its trip, or in the county where the trip terminates. However, venue under this subsection shall be only in a county over or into which the aircraft passes prior to the first landing of such aircraft after the crime is discovered by or reported to the person in charge of such aircraft.

[1911 Cr. Prac. 63; RL 6913; NCL 10711] (NRS A 1959, 215; 1963, 47)



NRS 171.045 - Offenses concerning animals ranging in two or more counties.

When a public offense concerns any neat cattle, horse, mule or other animal running at large upon any range which extends into more than one county of this state, such offense may be prosecuted in either of the counties, and, upon the trial of any such offense, proof that such animal is the property of the owner, or person occupying the range, and was at the time the offense was committed running at large upon the range, shall be prima facie evidence that the offense was committed within the jurisdiction of the court.

[1911 Cr. Prac. 64; RL 6914; NCL 10712]



NRS 171.055 - Bigamy and incest.

When the offense, either of bigamy or incest, is committed in one county and the defendant is apprehended in another, the venue is in either county.

[1911 Cr. Prac. 66; RL 6916; NCL 10714] (NRS A 1963, 47)



NRS 171.060 - Burglary, robbery, larceny or embezzlement: Venue when property is taken in one county and brought into another.

When property taken in one county by burglary, robbery, larceny or embezzlement has been brought into another, the venue of the offense is in either county, but if, at any time before the conviction of the defendant in the latter, the defendant is indicted in the former county, the sheriff of the latter county must, upon demand, deliver the defendant to the sheriff of the former.

[1911 Cr. Prac. 67; RL 6917; NCL 10715] (NRS A 1963, 47)



NRS 171.065 - Accessory: Venue in either county where offense of accessory was committed or where principal offense committed.

In the case of an accessory in the commission of a public offense, the venue is in either the county where the offense of the accessory was committed, or where the principal offense was committed.

[1911 Cr. Prac. 68; RL 6918; NCL 10716] (NRS A 1963, 48)



NRS 171.070 - Conviction or acquittal in another state or territory is bar where jurisdiction is concurrent.

When an act charged as a public offense is within the jurisdiction of another state or territory, as well as of this state, a conviction or acquittal thereof in the former is a bar to the prosecution or indictment therefor in this state.

[1911 Cr. Prac. 69; RL 6919; NCL 10717] (NRS A 2009, 2734)



NRS 171.075 - Conviction or acquittal in another county is bar where venue is concurrent.

When an offense is within the venue of two or more counties, a conviction or acquittal thereof in one county is a bar to the prosecution or indictment therefor in another.

[1911 Cr. Prac. 70; RL 6920; NCL 10718] (NRS A 1963, 48)



NRS 171.076 - Enactment.

The California-Nevada Compact for Jurisdiction on Interstate Waters, set forth in full in NRS 171.077, is hereby enacted into law.

(Added to NRS by 1987, 309)



NRS 171.077 - Text of Compact.

The California-Nevada Compact for Jurisdiction on Interstate Waters is as follows:

ARTICLE I Purpose and Policy

1. The Legislature finds that law enforcement has been impaired in sections of Lake Tahoe and Topaz Lake forming an interstate boundary between California and Nevada because of difficulty in determining precisely where a criminal act was committed.

2. The Legislature intends that a person committing an act which is illegal in both states not be freed merely because neither state could establish that a crime was committed within its boundaries.

3. The California-Nevada Compact for Jurisdiction on Interstate Waters is enacted to provide for enforcement of the laws of this state with regard to certain acts committed on Lake Tahoe or Topaz Lake, on either side of the boundary line between California and Nevada.

ARTICLE II Definitions

As used in this compact, unless the context otherwise requires, party state means a state which has enacted this compact.

ARTICLE III Concurrent Jurisdiction

1. If conduct is prohibited by the party states, courts and law enforcement officers in either state who have jurisdiction over criminal offenses committed in a county where Lake Tahoe or Topaz Lake forms a common interstate boundary have concurrent jurisdiction to arrest, prosecute and try offenders for the prohibited conduct committed anywhere on the body of water forming a boundary between the two states.

2. This compact does not authorize:

(a) Prosecution of any person for conduct which is lawful in the state where it was committed.

(b) Any conduct prohibited by a party state.

ARTICLE IV Ratification

This compact is ratified by enactment of the language of this compact, or substantially similar language expressing the same purpose, by the State of California and the State of Nevada.

(Added to NRS by 1987, 309)



NRS 171.078 - Enactment.

The Interstate Compact for Jurisdiction on the Colorado River, set forth in full in NRS 171.079, is hereby enacted into law.

(Added to NRS by 1987, 378)



NRS 171.079 - Text of Compact.

The Interstate Compact for Jurisdiction on the Colorado River is as follows:

ARTICLE I Purpose and Policy

1. The Legislature finds that law enforcement has been impaired in sections of the Colorado River forming an interstate boundary because of difficulty in determining precisely where a criminal act was committed.

2. The Legislature intends that a person committing an act which is illegal in both states not be freed merely because neither state could establish that a crime was committed within its boundaries.

3. The Interstate Compact for Jurisdiction on the Colorado River is enacted to provide for enforcement of the laws of this State with regard to certain acts committed on the Colorado River, or any lake formed by or a part of the Colorado River, on either side of the boundary line with an adjoining state.

ARTICLE II Definitions

As used in this Compact, unless the context otherwise requires, party state means a state which has enacted this Compact.

ARTICLE III Concurrent Jurisdiction

1. If conduct is prohibited by two adjoining party states, courts and law enforcement officers in either state who have jurisdiction over criminal offenses committed in a county where the Colorado River, or any lake formed by or a part of the Colorado River, forms a common interstate boundary have concurrent jurisdiction to arrest, prosecute and try offenders for the prohibited conduct committed anywhere on the body of water forming a boundary between the two states and concurrent jurisdiction to arrest offenders for the prohibited conduct committed on any land mass within 5 air miles of the Colorado River or any lake formed by or a part of the Colorado River.

2. This Compact does not authorize:

(a) Prosecution of any person for conduct which is lawful in the state where it was committed.

(b) Any conduct prohibited by a party state.

3. If any claim, including a counterclaim or cross-claim, is brought in a civil action which is filed in a party state and which is:

(a) Brought against a present or former officer or employee of another party state or an agency or political subdivision of that other party state; and

(b) Based on any alleged act or omission that is related to his or her official duties or employment and conducted under the authority of this Compact,

the claim is subject to the conditions and limitations on civil actions, including, without limitation, the provisions regarding sovereign immunity, established by the party state in which that officer or employee is or was an officer or employee.

ARTICLE IV Ratification

This Compact is ratified by enactment of the language of this Compact, or substantially similar language expressing the same purpose, by at least two states of which the Colorado River forms a common boundary.

(Added to NRS by 1987, 378; A 2005, 303)



NRS 171.080 - No statute of limitation for murder or terrorism.

There is no limitation of the time within which a prosecution for:

1. Murder must be commenced. It may be commenced at any time after the death of the person killed.

2. A violation of NRS 202.445 must be commenced. It may be commenced at any time after the violation is committed.

[1911 Cr. Prac. 71; RL 6921; NCL 10719] (NRS A 2003, 2952)



NRS 171.083 - No limitation for sexual assault or sex trafficking if written report filed with law enforcement officer during period of limitation; effect of disability on period of limitation.

1. If, at any time during the period of limitation prescribed in NRS 171.085 and 171.095, a victim of a sexual assault, a person authorized to act on behalf of a victim of a sexual assault, or a victim of sex trafficking or a person authorized to act on behalf of a victim of sex trafficking, files with a law enforcement officer a written report concerning the sexual assault or sex trafficking, the period of limitation prescribed in NRS 171.085 and 171.095 is removed and there is no limitation of the time within which a prosecution for the sexual assault or sex trafficking must be commenced.

2. If a written report is filed with a law enforcement officer pursuant to subsection 1, the law enforcement officer shall provide a copy of the written report to the victim or the person authorized to act on behalf of the victim.

3. If a victim of a sexual assault or sex trafficking is under a disability during any part of the period of limitation prescribed in NRS 171.085 and 171.095 and a written report concerning the sexual assault or sex trafficking is not otherwise filed pursuant to subsection 1, the period during which the victim is under the disability must be excluded from any calculation of the period of limitation prescribed in NRS 171.085 and 171.095.

4. For the purposes of this section, a victim of a sexual assault or sex trafficking is under a disability if the victim is insane, intellectually disabled, mentally incompetent or in a medically comatose or vegetative state.

5. As used in this section, law enforcement officer means:

(a) A prosecuting attorney;

(b) A sheriff of a county or the sheriff s deputy;

(c) An officer of a metropolitan police department or a police department of an incorporated city; or

(d) Any other person upon whom some or all of the powers of a peace officer are conferred pursuant to NRS 289.150 to 289.360, inclusive.

(Added to NRS by 1997, 890; A 2013, 683, 2418)



NRS 171.084 - Limitation for kidnapping or attempted murder extended if written report filed with law enforcement officer during period of limitation.

1. If, at any time during the period of limitation prescribed in NRS 171.085 and 171.095, a victim of kidnapping or attempted murder, or a person authorized to act on behalf of such a victim, files with a law enforcement officer a written report concerning the offense, the period of limitation prescribed in NRS 171.085 and 171.095 is extended for 5 years.

2. If a written report is filed with a law enforcement officer pursuant to subsection 1, the law enforcement officer shall provide a copy of the written report to the victim or the person authorized to act on behalf of the victim.

3. As used in this section, law enforcement officer has the meaning ascribed to it in NRS 171.083.

(Added to NRS by 2001, 3031)



NRS 171.085 - Limitations for felonies.

Except as otherwise provided in NRS 171.080, 171.083, 171.084 and 171.095, an indictment for:

1. Theft, robbery, burglary, forgery, arson, sexual assault, sex trafficking, a violation of NRS 90.570, a violation punishable pursuant to paragraph (c) of subsection 3 of NRS 598.0999 or a violation of NRS 205.377 must be found, or an information or complaint filed, within 4 years after the commission of the offense.

2. Any felony other than the felonies listed in subsection 1 must be found, or an information or complaint filed, within 3 years after the commission of the offense.

[1911 Cr. Prac. 72; RL 6922; NCL 10720] (NRS A 1963, 371; 1977, 1630; 1985, 2167; 1997, 890; 2001, 3031; 2003, 20th Special Session, 273; 2005, 1426; 2009, 146; 2013, 2418)



NRS 171.090 - Limitations for gross and simple misdemeanors.

Except as otherwise provided in NRS 171.095, 202.885 and 624.800, an indictment for:

1. A gross misdemeanor must be found, or an information or complaint filed, within 2 years after the commission of the offense.

2. Any other misdemeanor must be found, or an information or complaint filed, within 1 year after the commission of the offense.

[1911 Cr. Prac. 73; RL 6923; NCL 10721] (NRS A 1981, 771; 1985, 2167; 1999, 3525; 2005, 1209)



NRS 171.095 - Limitations for offenses committed in secret manner, offenses constituting sexual abuse or sex trafficking of child and offenses regarding personal identifying information.

1. Except as otherwise provided in subsection 2 and NRS 171.083 and 171.084:

(a) If a felony, gross misdemeanor or misdemeanor is committed in a secret manner, an indictment for the offense must be found, or an information or complaint filed, within the periods of limitation prescribed in NRS 171.085, 171.090 and 624.800 after the discovery of the offense, unless a longer period is allowed by paragraph (b) or (c) or the provisions of NRS 202.885.

(b) An indictment must be found, or an information or complaint filed, for any offense constituting sexual abuse of a child as defined in NRS 432B.100 or sex trafficking of a child as defined in NRS 201.300, before the victim is:

(1) Thirty-six years old if the victim discovers or reasonably should have discovered that he or she was a victim of the sexual abuse or sex trafficking by the date on which the victim reaches that age; or

(2) Forty-three years old if the victim does not discover and reasonably should not have discovered that he or she was a victim of the sexual abuse or sex trafficking by the date on which the victim reaches 36 years of age.

(c) If a felony is committed pursuant to NRS 205.461 to 205.4657, inclusive, against a victim who is less than 18 years of age at the time of the commission of the offense, an indictment for the offense must be found, or an information or complaint filed, within 4 years after the victim discovers or reasonably should have discovered the offense.

2. If any indictment found, or an information or complaint filed, within the time prescribed in subsection 1 is defective so that no judgment can be given thereon, another prosecution may be instituted for the same offense within 6 months after the first is abandoned.

[1911 Cr. Prac. 74; RL 6924; NCL 10722] (NRS A 1981, 771; 1985, 2167; 1989, 1443; 1993, 305; 1997, 891; 1999, 3525; 2001, 3031; 2005, 1209; 2011, 131; 2013, 247, 2419)



NRS 171.100 - Indictment found when it is presented and filed.

An indictment is found, within the meaning of this chapter, when it is presented by the grand jury in open court, and there received and filed.

[1911 Cr. Prac. 75; RL 6925; NCL 10723]



NRS 171.102 - Complaint defined; oath or declaration required.

The complaint is a written statement of the essential facts constituting the public offense charged. It must be made upon:

1. Oath before a magistrate or a notary public; or

2. Declaration which is made subject to the penalty for perjury.

(Added to NRS by 1967, 1400; A 1969, 387; 1983, 446)



NRS 171.103 - Court clerk may accept complaint filed electronically; procedure; service.

1. A court clerk may accept a complaint filed pursuant to this chapter that is filed electronically. A complaint that is filed electronically must contain an image of the signature of the prosecuting attorney.

2. If a court clerk accepts a complaint that is filed electronically pursuant to subsection 1, the court clerk shall acknowledge receipt of the complaint by an electronic time stamp and shall electronically return the complaint with the electronic time stamp to the prosecuting attorney. A complaint that is filed and time-stamped electronically pursuant to this section may be converted into a printed document and served upon a defendant in the same manner as a complaint that is not filed electronically.

(Added to NRS by 1997, 892)



NRS 171.104 - Arrest defined; by whom made.

An arrest is the taking of a person into custody, in a case and in the manner authorized by law. An arrest may be made by a peace officer or by a private person.

(Added to NRS by 1967, 1400)



NRS 171.106 - Issuance of warrant or summons upon complaint or citation.

If it appears from the complaint or a citation issued pursuant to NRS 484A.730, 488.920 or 501.386, or from an affidavit or affidavits filed with the complaint or citation that there is probable cause to believe that an offense, triable within the county, has been committed and that the defendant has committed it, a warrant for the arrest of the defendant shall be issued by the magistrate to any peace officer. Upon the request of the district attorney a summons instead of a warrant shall issue. More than one warrant or summons may issue on the same complaint or citation. If a defendant fails to appear in response to the summons, a warrant shall issue.

(Added to NRS by 1967, 1400; A 1971, 830)



NRS 171.108 - Contents of warrant of arrest.

The warrant of arrest is an order in writing in the name of the State of Nevada which shall:

1. Be signed by the magistrate with the magistrate s name of office;

2. Contain the name of the defendant or, if the defendant s name is unknown, any name or description by which the defendant can be identified with reasonable certainty;

3. State the date of its issuance, and the county, city or town where it was issued;

4. Describe the offense charged in the complaint; and

5. Command that the defendant be arrested and brought before the nearest available magistrate.

(Added to NRS by 1967, 1400)



NRS 171.112 - Contents of summons.

The summons shall be in the same form as the warrant except that it shall summon the defendant to appear before a magistrate at a stated time and place. Upon a complaint against a corporation, the magistrate must issue a summons, signed by the magistrate, with the magistrate s name of office, requiring the corporation to appear before the magistrate at a specified time and place to answer the charge, the time to be not less than 10 days after the issuing of the summons.

(Added to NRS by 1967, 1400)



NRS 171.114 - Execution of warrant and service of summons: By whom.

The warrant shall be directed to and executed by a peace officer. The summons may be served by any person authorized to serve a summons in a civil action.

(Added to NRS by 1967, 1401)



NRS 171.116 - When magistrate may depute person to act as constable.

A magistrate may depute in writing any suitable and discreet person to act as constable when no constable is at hand and the nature of the business requires immediate action.

(Added to NRS by 1967, 1401)



NRS 171.118 - Execution of warrant and service of summons: Territorial limits.

The warrant may be executed or the summons may be served at any place within the jurisdiction of the State of Nevada.

(Added to NRS by 1967, 1401)



NRS 171.122 - Manner in which execution of warrant and service of summons are made; issuance of citation in lieu of execution of warrant of arrest.

1. Except as otherwise provided in subsection 2, the warrant must be executed by the arrest of the defendant. The officer need not have the warrant in the officer s possession at the time of the arrest, but upon request the officer must show the warrant to the defendant as soon as possible. If the officer does not have a warrant in the officer s possession at the time of the arrest, the officer shall then inform the defendant of the officer s intention to arrest the defendant, of the offense charged, the authority to make it and of the fact that a warrant has or has not been issued. The defendant must not be subjected to any more restraint than is necessary for the defendant s arrest and detention. If the defendant either flees or forcibly resists, the officer may, except as otherwise provided in NRS 171.1455, use all necessary means to effect the arrest.

2. In lieu of executing the warrant by arresting the defendant, a peace officer may issue a citation as provided in NRS 171.1773 if:

(a) The warrant is issued upon an offense punishable as a misdemeanor;

(b) The officer has no indication that the defendant has previously failed to appear on the charge reflected in the warrant;

(c) The defendant provides satisfactory evidence of his or her identity to the peace officer;

(d) The defendant signs a written promise to appear in court for the misdemeanor offense; and

(e) The officer has reasonable grounds to believe that the defendant will keep a written promise to appear in court.

3. The summons must be served upon a defendant by delivering a copy to the defendant personally, or by leaving it at the defendant s dwelling house or usual place of abode with some person then residing in the house or abode who is at least 16 years of age and is of suitable discretion, or by mailing it to the defendant s last known address. In the case of a corporation, the summons must be served at least 5 days before the day of appearance fixed in the summons, by delivering a copy to an officer or to a managing or general agent or to any other agent authorized by appointment or by law to receive service of process and, if the agent is one authorized by statute to receive service and the statute so requires, by also mailing a copy to the corporation s last known address within the State of Nevada or at its principal place of business elsewhere in the United States.

(Added to NRS by 1967, 1401; A 1985, 618; 1993, 143, 931, 932)



NRS 171.1223 - Peace officer with limited jurisdiction must notify primary law enforcement agency of commission of certain felonies; transfer of investigation to primary law enforcement agency.

1. Except as otherwise provided in subsection 3, in a county whose population is 100,000 or more, a peace officer with limited jurisdiction who witnesses a category A felony being committed or attempted in the officer s presence, or has reasonable cause for believing a person has committed or attempted to commit a category A felony in an area that is within the officer s jurisdiction, shall immediately notify the primary law enforcement agency in the city or county, as appropriate, where the offense or attempted offense was committed.

2. Upon arrival of an officer from the primary law enforcement agency notified pursuant to subsection 1, a peace officer with limited jurisdiction shall immediately transfer the investigation of the offense or attempted offense to the primary law enforcement agency.

3. The provisions of subsection 1 do not:

(a) Apply to an offense or attempted offense that is a misdemeanor, gross misdemeanor or felony other than a category A felony;

(b) Apply to an officer of the Nevada Highway Patrol, a member of the police department of the Nevada System of Higher Education, an agent of the Investigation Division of the Department of Public Safety or a ranger of the Division of State Parks of the State Department of Conservation and Natural Resources;

(c) Apply to a peace officer with limited jurisdiction if an interlocal agreement between the officer s employer and the primary law enforcement agency in the city or county in which a category A felony was committed or attempted authorizes the peace officer with limited jurisdiction to respond to and investigate the felony without immediately notifying the primary law enforcement agency; or

(d) Prohibit a peace officer with limited jurisdiction from:

(1) Contacting a primary law enforcement agency for assistance with an offense that is a misdemeanor, gross misdemeanor or felony that is not a category A felony; or

(2) Responding to a category A felony until the appropriate primary law enforcement agency arrives at the location where the felony was allegedly committed or attempted, including, without limitation, taking any appropriate action to provide assistance to a victim of the felony, to apprehend the person suspected of committing or attempting to commit the felony, to secure the location where the felony was allegedly committed or attempted and to protect the life and safety of the peace officer and any other person present at that location.

4. As used in this section:

(a) Peace officer with limited jurisdiction means:

(1) A school police officer who is appointed or employed pursuant to subsection 8 of NRS 391.100;

(2) An airport guard or police officer who is appointed pursuant to NRS 496.130;

(3) A person employed to provide police services for an airport authority created by a special act of the Legislature; and

(4) A marshal or park ranger who is part of a unit of specialized law enforcement established pursuant to NRS 280.125.

(b) Primary law enforcement agency means:

(1) A police department of an incorporated city;

(2) The sheriff s office of a county; or

(3) If the county is within the jurisdiction of a metropolitan police department, the metropolitan police department.

(Added to NRS by 2001, 1868; 2003, 102)



NRS 171.1225 - Peace officer to provide information to suspected victims of domestic violence.

1. When investigating an act of domestic violence, a peace officer shall:

(a) Make a good faith effort to explain the provisions of NRS 171.137 pertaining to domestic violence and advise victims of all reasonable means to prevent further abuse, including advising each person of the availability of a shelter or other services in the community.

(b) Provide a person suspected of being the victim of an act of domestic violence with a written copy of the following statements:

(1) My name is officer ......................... (naming the investigating officer). Nevada law requires me to inform you of the following information.

(2) If I have probable cause to believe that a battery has been committed against you, your minor child or the minor child of the person believed to have committed the battery in the last 24 hours by your spouse, your former spouse, any other person to whom you are related by blood or marriage, a person with whom you are or were actually residing, a person with whom you have had or are having a dating relationship or a person with whom you have a child in common, I am required, unless mitigating circumstances exist, to arrest the person suspected of committing the battery.

(3) If I am unable to arrest the person suspected of committing the battery, you have the right to request that the prosecutor file a criminal complaint against the person. I can provide you with information on this procedure. If convicted, the person who committed the battery may be placed on probation, ordered to see a counselor, put in jail or fined.

(4) The law provides that you may seek a court order for the protection of you, your minor children or any animal that is owned or kept by you, by the person who committed or threatened the act of domestic violence or by the minor child of either such person against further threats or acts of domestic violence. You do not need to hire a lawyer to obtain such an order for protection.

(5) An order for protection may require the person who committed or threatened the act of domestic violence against you to:

(I) Stop threatening, harassing or injuring you or your children;

(II) Move out of your residence;

(III) Stay away from your place of employment;

(IV) Stay away from the school attended by your children;

(V) Stay away from any place you or your children regularly go;

(VI) Avoid or limit all communication with you or your children;

(VII) Stop physically injuring, threatening to injure or taking possession of any animal that is owned or kept by you or your children, either directly or through an agent; and

(VIII) Stop physically injuring or threatening to injure any animal that is owned or kept by the person who committed or threatened the act or his or her children, either directly or through an agent.

(6) A court may make future orders for protection which award you custody of your children and require the person who committed or threatened the act of domestic violence against you to:

(I) Pay the rent or mortgage due on the place in which you live;

(II) Pay the amount of money necessary for the support of your children;

(III) Pay part or all of the costs incurred by you in obtaining the order for protection; and

(IV) Comply with the arrangements specified for the possession and care of any animal owned or kept by you or your children or by the person who committed or threatened the act or his or her children.

(7) To get an order for protection, go to room number ....... (state the room number of the office at the court) at the court, which is located at ......................... (state the address of the court). Ask the clerk of the court to provide you with the forms for an order of protection.

(8) If the person who committed or threatened the act of domestic violence against you violates the terms of an order for protection, the person may be arrested and, if:

(I) The arresting officer determines that such a violation is accompanied by a direct or indirect threat of harm;

(II) The person has previously violated a temporary or extended order for protection; or

(III) At the time of the violation or within 2 hours after the violation, the person has a concentration of alcohol of 0.08 or more in the person s blood or breath or an amount of a prohibited substance in the person s blood or urine that is equal to or greater than the amount set forth in subsection 3 of NRS 484C.110,

the person will not be admitted to bail sooner than 12 hours after arrest.

(9) You may obtain emergency assistance or shelter by contacting your local program against domestic violence at ......................... (state name, address and telephone number of local program) or you may call, without charge to you, the Statewide Program Against Domestic Violence at ........................ (state toll-free telephone number of Statewide Program).

2. The failure of a peace officer to carry out the requirements set forth in subsection 1 is not a defense in a criminal prosecution for the commission of an act of domestic violence, nor may such an omission be considered as negligence or as causation in any civil action against the peace officer or the officer s employer.

3. As used in this section:

(a) Act of domestic violence means any of the following acts committed by a person against his or her spouse, former spouse, any other person to whom he or she is related by blood or marriage, a person with whom he or she is or was actually residing, a person with whom he or she has had or is having a dating relationship, a person with whom he or she has a child in common, the minor child of any of those persons or his or her minor child:

(1) A battery.

(2) An assault.

(3) Compelling the other by force or threat of force to perform an act from which he or she has the right to refrain or to refrain from an act which he or she has the right to perform.

(4) A sexual assault.

(5) A knowing, purposeful or reckless course of conduct intended to harass the other. Such conduct may include, but is not limited to:

(I) Stalking.

(II) Arson.

(III) Trespassing.

(IV) Larceny.

(V) Destruction of private property.

(VI) Carrying a concealed weapon without a permit.

(VII) Injuring or killing an animal.

(6) False imprisonment.

(7) Unlawful entry of the other s residence, or forcible entry against the other s will if there is a reasonably foreseeable risk of harm to the other from the entry.

(b) Dating relationship means frequent, intimate associations primarily characterized by the expectation of affectional or sexual involvement. The term does not include a casual relationship or an ordinary association between persons in a business or social context.

(Added to NRS by 1989, 64; A 1993, 2771; 1995, 899; 1997, 1800; 2001, 1221; 2007, 1015; 2013, 40)



NRS 171.1227 - Peace officer to submit written report concerning suspected acts of domestic violence; information from reports to be aggregated and forwarded to Central Repository; content of report.

1. If a peace officer investigates an act that constitutes domestic violence pursuant to NRS 33.018, the peace officer shall prepare and submit a written report of the investigation to the peace officer s supervisor or to another person designated by the peace officer s supervisor, regardless of whether the peace officer makes an arrest.

2. If the peace officer investigates a mutual battery that constitutes domestic violence pursuant to NRS 33.018 and finds that one of the persons involved was the primary physical aggressor, the peace officer shall include in the report:

(a) The name of the person who was the primary physical aggressor; and

(b) A description of the evidence which supports the peace officer s finding.

3. If the peace officer does not make an arrest, the peace officer shall include in the report the reason the peace officer did not do so.

4. The information contained in a report made pursuant to subsections 1 and 2 must be:

(a) Aggregated each month; and

(b) Forwarded by each jurisdiction to the Central Repository for Nevada Records of Criminal History not later than the 15th day of the following month.

5. The Director of the Department of Public Safety shall prescribe the form on which the information described in subsection 4 must be reported to the Central Repository. In addition to the information required pursuant to subsections 1 and 2, the form must also require the inclusion of the following information from each report:

(a) The gender, age and race of the persons involved;

(b) The relationship of the persons involved;

(c) The date and time of day of the offense;

(d) The number of children present, if any, at the time of the offense;

(e) Whether or not an order for protection against domestic violence was in effect at the time of the offense;

(f) Whether or not any weapons were used during the commission of the offense;

(g) Whether or not any person required medical attention;

(h) Whether or not any person was given a domestic violence card that contains information about appropriate counseling or other supportive services available in the community in which that person resides;

(i) Whether or not the primary physical aggressor, if identified, was arrested and, if not, any mitigating circumstances explaining why an arrest was not made; and

(j) Whether or not any other person was arrested.

(Added to NRS by 1997, 1533; A 2007, 2482)



NRS 171.1228 - Investigation of alleged sexual offense: Alleged victim not required to submit to polygraphic examination or other similar examination.

1. A law enforcement officer, prosecutor or other employee of a governmental entity shall not, as a condition of investigating an alleged sexual offense, request or require a victim of the alleged sexual offense to take or submit to a polygraphic examination or other similar examination that is used, or the results of which are used, for the purpose of rendering a diagnostic opinion regarding the honesty or dishonesty of a person.

2. As used in this section, sexual offense has the meaning ascribed to it in NRS 179D.097.

(Added to NRS by 2007, 95)



NRS 171.1229 - Fingerprinting of persons detained and cited for committing suspected acts of domestic violence; fingerprints to be forwarded to Central Repository.

If a peace officer:

1. Detains a person for violating a county, city or town ordinance or state law that:

(a) Is punishable as a misdemeanor; and

(b) Constitutes domestic violence pursuant to NRS 33.018; and

2. Issues the person a citation in lieu of taking the person before a magistrate,

the peace officer shall obtain not less than one fingerprint of the person and shall forward any fingerprint taken and the report that the peace officer is required to prepare pursuant to NRS 171.1227 to the Central Repository for Nevada Records of Criminal History.

(Added to NRS by 1997, 1533)



NRS 171.123 - Temporary detention by peace officer of person suspected of criminal behavior or of violating conditions of parole or probation: Limitations.

1. Any peace officer may detain any person whom the officer encounters under circumstances which reasonably indicate that the person has committed, is committing or is about to commit a crime.

2. Any peace officer may detain any person the officer encounters under circumstances which reasonably indicate that the person has violated or is violating the conditions of the person s parole or probation.

3. The officer may detain the person pursuant to this section only to ascertain the person s identity and the suspicious circumstances surrounding the person s presence abroad. Any person so detained shall identify himself or herself, but may not be compelled to answer any other inquiry of any peace officer.

4. A person must not be detained longer than is reasonably necessary to effect the purposes of this section, and in no event longer than 60 minutes. The detention must not extend beyond the place or the immediate vicinity of the place where the detention was first effected, unless the person is arrested.

(Added to NRS by 1969, 535; A 1973, 597; 1975, 1200; 1987, 1172; 1995, 2068)



NRS 171.1231 - Arrest if probable cause appears.

At any time after the onset of the detention pursuant to NRS 171.123, the person so detained shall be arrested if probable cause for an arrest appears. If, after inquiry into the circumstances which prompted the detention, no probable cause for arrest appears, such person shall be released.

(Added to NRS by 1969, 535)



NRS 171.1232 - Search to ascertain presence of dangerous weapon; seizure of weapon or evidence.

1. If any peace officer reasonably believes that any person whom the peace officer has detained or is about to detain pursuant to NRS 171.123 is armed with a dangerous weapon and is a threat to the safety of the peace officer or another, the peace officer may search such person to the extent reasonably necessary to ascertain the presence of such weapon. If the search discloses a weapon or any evidence of a crime, such weapon or evidence may be seized.

2. Nothing seized by a peace officer in any such search is admissible in any proceeding unless the search which disclosed the existence of such evidence is authorized by and conducted in compliance with this section.

(Added to NRS by 1969, 535)



NRS 171.1235 - Gaming licensee may detain person suspected of having committed felony in gaming establishment.

1. As used in this section:

(a) Establishment means any premises whereon any gaming is done or any premises owned or controlled by a licensee for the purpose of parking motor vehicles owned or operated by patrons of such licensee.

(b) Licensee has the meaning ascribed to it in NRS 463.0171.

2. Any licensee or the licensee s officers, employees or agents may take into custody and detain any person when such licensee or the licensee s officers, employees or agents have reasonable cause to believe the person detained has committed a felony, whether or not in the presence of such licensee or the licensee s officers, employees or agents.

3. Detention pursuant to this section shall be in the establishment, in a reasonable manner, for a reasonable length of time and solely for the purpose of notifying a peace officer. Such taking into custody and detention shall not render the licensee or the licensee s officers, employees or agents criminally or civilly liable for false arrest, false imprisonment, slander or unlawful detention unless such taking into custody and detention are unreasonable under all the circumstances.

4. No licensee or the licensee s officers, employees or agents are entitled to the immunity from liability provided for in this section unless there is displayed in a conspicuous place in the establishment a notice in boldface type clearly legible and in substantially this form:

Any gaming licensee or the licensee s officers, employees or agents who have reasonable cause to believe that any person has committed a felony may detain such person in the establishment for the purpose of notifying a peace officer.

(Added to NRS by 1973, 1700; A 2003, 20th Special Session, 15)



NRS 171.1237 - Identification of suspect by live lineup, photo lineup or show-up: Law enforcement agencies to adopt policies and procedures governing use.

1. Each law enforcement agency shall adopt policies and procedures governing the use of live lineups, photo lineups and show-ups.

2. As used in this section:

(a) Live lineup means an identification procedure in which a group of persons, including the suspect, is displayed to an eyewitness to determine whether the eyewitness identifies the suspect as the perpetrator of a crime.

(b) Photo lineup means an identification procedure in which an array of photographs, including a photograph of the suspect, is displayed to an eyewitness in hard copy or by digital image to determine whether the eyewitness identifies the suspect as the perpetrator of a crime.

(c) Show-up means an identification procedure in which the suspect appears individually for possible identification by the eyewitness as the perpetrator of a crime.

(Added to NRS by 2011, 325)



NRS 171.124 - Arrest by peace officer or officer of Drug Enforcement Administration.

1. Except as otherwise provided in subsection 3 and NRS 33.070, 33.320 and 258.070, a peace officer or an officer of the Drug Enforcement Administration designated by the Attorney General of the United States for that purpose may make an arrest in obedience to a warrant delivered to him or her, or may, without a warrant, arrest a person:

(a) For a public offense committed or attempted in the officer s presence.

(b) When a person arrested has committed a felony or gross misdemeanor, although not in the officer s presence.

(c) When a felony or gross misdemeanor has in fact been committed, and the officer has reasonable cause for believing the person arrested to have committed it.

(d) On a charge made, upon a reasonable cause, of the commission of a felony or gross misdemeanor by the person arrested.

(e) When a warrant has in fact been issued in this State for the arrest of a named or described person for a public offense, and the officer has reasonable cause to believe that the person arrested is the person so named or described.

2. A peace officer or an officer of the Drug Enforcement Administration designated by the Attorney General of the United States for that purpose may also, at night, without a warrant, arrest any person whom the officer has reasonable cause for believing to have committed a felony or gross misdemeanor, and is justified in making the arrest, though it afterward appears that a felony or gross misdemeanor has not been committed.

3. An officer of the Drug Enforcement Administration may only make an arrest pursuant to subsections 1 and 2 for a violation of chapter 453 of NRS.

(Added to NRS by 1967, 1401; A 1975, 755; 1979, 834; 1983, 1651; 1985, 1171, 2022, 2170; 2001, 2850; 2003, 888; 2013, 2946)



NRS 171.1245 - Arrest by agent of Federal Bureau of Investigation or Secret Service.

An agent of the Federal Bureau of Investigation or Secret Service may, without a warrant, arrest a person:

1. For a public offense committed or attempted in the agent s presence.

2. When a person arrested has committed a felony or gross misdemeanor, although not in the agent s presence.

3. When a felony or gross misdemeanor has in fact been committed, and the agent has reasonable cause for believing the person arrested to have committed it.

4. On a charge made, upon a reasonable cause, of the commission of a felony or gross misdemeanor by the person arrested.

5. When a warrant has in fact been issued in this State for the arrest of a named or described person for a public offense, and the agent has reasonable cause to believe that the person arrested is the person so named or described.

(Added to NRS by 1985, 451)



NRS 171.1255 - Arrest by officer or agent of Bureau of Indian Affairs or police officer employed by Indian tribe.

1. Except as otherwise provided in subsection 2, an officer or agent of the Bureau of Indian Affairs or a person employed as a police officer by an Indian tribe may make an arrest in obedience to a warrant delivered to him or her, or may, without a warrant, arrest a person:

(a) For a public offense committed or attempted in the officer or agent s presence.

(b) When a person arrested has committed a felony or gross misdemeanor, although not in the officer or agent s presence.

(c) When a felony or gross misdemeanor has in fact been committed, and the officer or agent has reasonable cause for believing the person arrested to have committed it.

(d) On a charge made, upon a reasonable cause, of the commission of a felony or gross misdemeanor by the person arrested.

(e) When a warrant has in fact been issued in this State for the arrest of a named or described person for a public offense, and the officer or agent has reasonable cause to believe that the person arrested is the person so named or described.

(f) When the peace officer has probable cause to believe that the person to be arrested has committed a battery upon that person s spouse and the peace officer finds evidence of bodily harm to the spouse.

2. Such an officer or agent may make an arrest pursuant to subsection 1 only:

(a) Within the boundaries of an Indian reservation or Indian colony for an offense committed on that reservation or colony; or

(b) Outside the boundaries of an Indian reservation or Indian colony if the officer or agent is in fresh pursuit of a person who is reasonably believed by the officer or agent to have committed a felony within the boundaries of the reservation or colony or has committed, or attempted to commit, any criminal offense within those boundaries in the presence of the officer or agent.

For the purposes of this subsection, fresh pursuit has the meaning ascribed to it in NRS 171.156.

(Added to NRS by 1985, 452)



NRS 171.1257 - Arrest by postal inspector of United States Postal Inspection Service.

1. A postal inspector of the United States Postal Inspection Service may make an arrest in obedience to a warrant delivered to him or her, or may, without a warrant, arrest a person:

(a) For a public offense related to postal matters committed or attempted in the postal inspector s presence.

(b) When the person arrested has committed a felony or gross misdemeanor related to postal matters, although not in the postal inspector s presence.

(c) When a felony or gross misdemeanor related to postal matters has in fact been committed, and the postal inspector has reasonable cause for believing the person arrested to have committed it.

(d) On a charge made, upon a reasonable cause, of the commission of a felony or gross misdemeanor related to postal matters by the person arrested.

(e) When a warrant has in fact been issued in this State for the arrest of a named or described person for a public offense related to postal matters, and the postal inspector has reasonable cause to believe that the person arrested is the person so named or described.

2. As used in this section, postal matters means any act related to mail service, including, without limitation, delivering and collecting mail, mail theft and mail fraud.

(Added to NRS by 2007, 2173)



NRS 171.126 - Arrest by private person.

A private person may arrest another:

1. For a public offense committed or attempted in the person s presence.

2. When the person arrested has committed a felony, although not in the person s presence.

3. When a felony has been in fact committed, and the private person has reasonable cause for believing the person arrested to have committed it.

(Added to NRS by 1967, 1402)



NRS 171.128 - Magistrate may order arrest for committing or attempting to commit offense in magistrate s presence.

A magistrate may orally order a peace officer or private person to arrest anyone committing or attempting to commit a public offense in the presence of the magistrate, and may thereupon proceed as if the offender had been brought before the magistrate on a warrant of arrest.

(Added to NRS by 1967, 1402)



NRS 171.132 - Person making arrest may summon assistance.

Any person making an arrest may orally summon as many persons as the person making the arrest deems necessary to aid him or her therein.

(Added to NRS by 1967, 1402)



NRS 171.134 - Escape or rescue of arrested person: Pursuit and retaking at any time and place in State.

If a person arrested escapes or is rescued, the person from whose custody he or she escaped or was rescued may immediately pursue and retake the person at any time and in any place within the State.

(Added to NRS by 1967, 1402)



NRS 171.136 - When arrest may be made.

1. If the offense charged is a felony or gross misdemeanor, the arrest may be made on any day, and at any time of day or night.

2. If it is a misdemeanor, the arrest cannot be made between the hours of 7 p.m. and 7 a.m., except:

(a) Upon the direction of a magistrate, endorsed upon the warrant;

(b) When the offense is committed in the presence of the arresting officer;

(c) When the person is found and the arrest is made in a public place or a place that is open to the public and:

(1) There is a warrant of arrest against the person; and

(2) The misdemeanor is discovered because there was probable cause for the arresting officer to stop, detain or arrest the person for another alleged violation or offense;

(d) When the offense is committed in the presence of a private person and the person makes an arrest immediately after the offense is committed;

(e) When the offense charged is battery that constitutes domestic violence pursuant to NRS 33.018 and the arrest is made in the manner provided in NRS 171.137;

(f) When the offense charged is a violation of a temporary or extended order for protection against domestic violence issued pursuant to NRS 33.017 to 33.100, inclusive;

(g) When the person is already in custody as a result of another lawful arrest; or

(h) When the person voluntarily surrenders himself or herself in response to an outstanding warrant of arrest.

(Added to NRS by 1967, 1402; A 1977, 874; 1985, 6, 2023; 1991, 331; 1993, 119; 2001, 1431)



NRS 171.137 - Arrest required for suspected battery constituting domestic violence; exceptions.

1. Except as otherwise provided in subsection 2, whether or not a warrant has been issued, a peace officer shall, unless mitigating circumstances exist, arrest a person when the peace officer has probable cause to believe that the person to be arrested has, within the preceding 24 hours, committed a battery upon his or her spouse, former spouse, any other person to whom he or she is related by blood or marriage, a person with whom he or she is or was actually residing, a person with whom he or she has had or is having a dating relationship, a person with whom he or she has a child in common, the minor child of any of those persons or his or her minor child.

2. If the peace officer has probable cause to believe that a battery described in subsection 1 was a mutual battery, the peace officer shall attempt to determine which person was the primary physical aggressor. If the peace officer determines that one of the persons who allegedly committed a battery was the primary physical aggressor involved in the incident, the peace officer is not required to arrest any other person believed to have committed a battery during the incident. In determining whether a person is a primary physical aggressor for the purposes of this subsection, the peace officer shall consider:

(a) Prior domestic violence involving either person;

(b) The relative severity of the injuries inflicted upon the persons involved;

(c) The potential for future injury;

(d) Whether one of the alleged batteries was committed in self-defense; and

(e) Any other factor that may help the peace officer decide which person was the primary physical aggressor.

3. A peace officer shall not base a decision regarding whether to arrest a person pursuant to this section on the peace officer s perception of the willingness of a victim or a witness to the incident to testify or otherwise participate in related judicial proceedings.

4. As used in this section, dating relationship means frequent, intimate associations primarily characterized by the expectation of affectional or sexual involvement. The term does not include a casual relationship or an ordinary association between persons in a business or social context.

(Added to NRS by 1985, 2170; A 1989, 23; 1995, 901; 1997, 1533, 1802; 1999, 486)



NRS 171.138 - Breaking open door or window: Making arrest.

To make an arrest, a private person, if the offense is a felony, and in all cases a peace officer, may break open a door or window of the house, structure or other place of concealment in which the person to be arrested is, or in which there is reasonable grounds for believing the person to be, after having demanded admittance and explained the purpose for which admittance is desired.

(Added to NRS by 1967, 1402; A 1983, 244)



NRS 171.142 - Breaking open door or window: Upon detention after making arrest.

Any person who has entered a house, structure or other place of concealment to make an arrest may break open a door or window if that is necessary to liberate himself or herself. An officer may do the same to liberate a person who, acting in the officer s aid, entered to make an arrest and is detained inside.

(Added to NRS by 1967, 1402; A 1983, 244)



NRS 171.144 - Breaking open door or window: Retaking person arrested.

To retake a person arrested who has escaped or been rescued, the person pursuing may break open an outer or inner door or window of a dwelling house, structure or other place of concealment, if, after notice of his or her intention, the person pursuing is refused admittance.

(Added to NRS by 1967, 1402)



NRS 171.1455 - Use of deadly force to effect arrest: Limitations.

If necessary to prevent escape, an officer may, after giving a warning, if feasible, use deadly force to effect the arrest of a person only if there is probable cause to believe that the person:

1. Has committed a felony which involves the infliction or threat of serious bodily harm or the use of deadly force; or

2. Poses a threat of serious bodily harm to the officer or to others.

(Added to NRS by 1993, 931)



NRS 171.146 - Weapon may be taken from person arrested.

Any person making an arrest may take from the person arrested all dangerous and offensive weapons which the person arrested may have about his or her person.

(Added to NRS by 1967, 1402)



NRS 171.147 - Duties of arresting officer where person arrested appears to be intoxicated or not in control of the person s physical functions.

1. Every peace officer shall, when arresting any person who appears to be intoxicated or not in control of the person s physical functions, investigate in a reasonable manner to determine whether or not that person is wearing a bracelet, necklace, other visible device or other identification identifying a medical condition which might account for the actions of the person.

2. Any arresting officer who discovers identification of a medical condition during an investigation conducted pursuant to subsection 1 shall take reasonable steps to aid the afflicted person in receiving medication or other treatment for the medical condition.

(Added to NRS by 1981, 781)



NRS 171.148 - Warrant of arrest by telegram authorized.

1. A warrant of arrest may be transmitted by telegram. A copy of a warrant transmitted by telegram may be sent to one or more peace officers, and the copy is as effectual in the hands of any officer, and the officer must proceed in the same manner under it, as though the officer held an original warrant issued by the magistrate before whom the original complaint in the case was laid.

2. Every officer causing a warrant to be transmitted by telegram pursuant to subsection 1 must certify as correct a copy of the warrant and endorsement thereon, and must return the original with a statement of the officer s action thereunder.

3. As used in this section, telegram includes every method of electric or electronic communication by which a written as distinct from an oral message is transmitted.

(Added to NRS by 1967, 1402; A 1973, 598; 2003, 984)



NRS 171.152 - Return of warrant after execution by arrest or issuance of citation; return of summons after service; cancellation by district attorney before execution or service; reissuance.

1. The peace officer executing a warrant by arrest shall make return thereof to the magistrate before whom the defendant is brought pursuant to NRS 171.178 and 171.184. At the request of the district attorney any unexecuted warrant must be returned to the magistrate by whom it was issued and must be cancelled.

2. The peace officer executing a warrant by issuance of a citation pursuant to subsection 2 of NRS 171.122 shall:

(a) Record on the warrant the number assigned to the citation issued thereon;

(b) Attach the warrant to the citation issued thereon; and

(c) Return the warrant and citation to the magistrate before whom the defendant is scheduled to appear.

3. On or before the return day the person to whom a summons was delivered for service shall make return thereof to the magistrate before whom the summons is returnable.

4. At the request of the district attorney made at any time while the complaint is pending, a warrant returned unexecuted and not cancelled or a summons returned unserved or a duplicate thereof may be delivered by the magistrate to a peace officer for execution or service.

(Added to NRS by 1967, 1403; A 1993, 144)



NRS 171.153 - Right of person arrested to make telephone calls.

1. Any person arrested has the right to make a reasonable number of completed telephone calls from the police station or other place at which the person is booked immediately after the person is booked and, except where physically impossible, no later than 3 hours after the arrest. Such telephone calls may be limited to local calls, except that long distance calls may be made by the arrested person at his or her own expense.

2. A reasonable number of calls must include one completed call to a friend or bail agent and one completed call to an attorney.

(Added to NRS by 1973, 724; A 1997, 3393)



NRS 171.1536 - Arrest of person with communications disability: Interpreter to be made available.

Upon the arrest of a person with a communications disability as defined in NRS 50.050, and before any interrogation or the taking of a statement, the peace officer in actual charge of the station, headquarters or other facility to which the person with a communications disability has been brought shall make an interpreter available at public expense to that person in accordance with the provisions of NRS 50.050 to 50.053, inclusive.

(Added to NRS by 1975, 309; A 1979, 657; 2001, 1776; 2007, 170)



NRS 171.1537 - Arrest of person with disability: Right to communicate by mail or telephone.

When a person with a disability is detained in custody, the detaining authority shall make available a reasonable means of communication, at least pencil and paper, and at least two envelopes and first-class postage stamps. If the person with a disability so requests, the proper officer of the detaining authority shall make on the person s behalf the same number and kind of telephone calls which a person arrested is authorized by law or custom to make and shall mail any letters written by that person.

(Added to NRS by 1975, 309; A 2001, 1776)



NRS 171.1538 - Arrest of person with communications disability: Waiver of right to interpretation or communication.

1. The rights to interpretation and communication provided in NRS 171.1536 and 171.1537 may not be waived except knowingly and voluntarily by the person with a communications disability by a written statement indicating a desire not to be so assisted. At any time after arrest but before the termination of any custody, the person may retract a waiver by indicating a desire to be so assisted.

2. Unless there is a waiver under this section, there must be no interrogation or taking of the statement of a person with a communications disability without the assistance of an interpreter in accordance with the provisions of NRS 50.050 to 50.053, inclusive.

(Added to NRS by 1975, 309; A 2001, 1776; 2007, 170)



NRS 171.154 - Short title.

NRS 171.154 to 171.164, inclusive, may be cited as the Uniform Act on Interstate Fresh Pursuit.

(Added to NRS by 1967, 1403)



NRS 171.156 - Definitions.

As used in NRS 171.154 to 171.164, inclusive, unless the context or subject matter otherwise requires:

1. Fresh pursuit includes fresh pursuit as defined by the common law and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony. It shall also include the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed. Fresh pursuit as used in NRS 171.154 to 171.164, inclusive, shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

2. State includes the District of Columbia for the purpose of NRS 171.154 to 171.164, inclusive.

(Added to NRS by 1967, 1403)



NRS 171.158 - Arrests within this State by foreign officers; hearing before magistrate.

1. Any member of a duly organized state, county or municipal peace unit of another state of the United States who enters this State in fresh pursuit, and continues within this State in fresh pursuit, of a person in order to arrest the person on the ground that the person is believed to have committed a felony in the other state, shall have the same authority to arrest and hold such person in custody, as has any member of any duly organized state, county or municipal peace unit of this State, to arrest and hold in custody a person on the ground that the person is believed to have committed a felony in this State.

2. The officer of another state making an arrest within this State shall take the person arrested before a magistrate of the county in which the arrest was made, without unnecessary delay. The magistrate shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful, the magistrate shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this State or admit the person to bail for such purpose. If the magistrate determines the arrest was unlawful the magistrate shall discharge the person arrested.

3. This section shall not be construed so as to make unlawful any arrest in this State which would otherwise be lawful.

(Added to NRS by 1967, 1403)



NRS 171.162 - Duty of Secretary of State.

On March 4, 1955, the Secretary of State shall certify a copy of NRS 171.154 to 171.164, inclusive, to the executive department of each of the states of the United States.

(Added to NRS by 1967, 1404)



NRS 171.164 - Severability.

If any part of NRS 171.154 to 171.164, inclusive, is for any reason declared void, it is declared to be the intent of NRS 171.154 to 171.164, inclusive, that such invalidity shall not affect the validity of the remaining portions of those sections.

(Added to NRS by 1967, 1404)



NRS 171.166 - Short title.

NRS 171.166 to 171.176, inclusive, may be cited as the Uniform Act on Intrastate Fresh Pursuit.

(Added to NRS by 1967, 1404)



NRS 171.168 - Definitions.

Fresh pursuit as used in NRS 171.166 to 171.176, inclusive, shall include fresh pursuit as defined by the common law and also the pursuit of a person who has committed a felony or is reasonably suspected of having committed a felony in this state, or who has committed or attempted to commit any criminal offense in this state in the presence of the arresting officer referred to in NRS 171.172 or for whom such officer holds a warrant of arrest for a criminal offense. It shall also include the pursuit of a person suspected of having committed a supposed felony in this state, though no felony has actually been committed, if there is reasonable ground for so believing. Fresh pursuit as used in NRS 171.166 to 171.176, inclusive, shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

(Added to NRS by 1967, 1404)



NRS 171.172 - When officer may arrest.

Any peace officer of this state in fresh pursuit of a person who is reasonably believed by the peace officer to have committed a felony in this state or has committed, or attempted to commit, any criminal offense in this state in the presence of such officer, or for whom such officer holds a warrant of arrest, may hold in custody such person anywhere in this state.

(Added to NRS by 1967, 1404)



NRS 171.174 - Procedure after arrest.

If such an arrest is made in obedience to a warrant, the disposition of the prisoner shall be as in other cases of arrest under a warrant. If the arrest is without a warrant, the prisoner shall without unnecessary delay be taken before a municipal court or a justice of the peace or other magistrate of the county wherein such an arrest was made, and such court shall admit such person to bail, if the offense is bailable, by taking security by way of recognizance for the appearance of such prisoner before the court having jurisdiction of such criminal offense.

(Added to NRS by 1967, 1404)



NRS 171.176 - Limitation.

NRS 171.172 shall not make unlawful an arrest which would otherwise be lawful.

(Added to NRS by 1967, 1404)



NRS 171.177 - When person detained must be taken before magistrate.

Except as otherwise provided in NRS 171.122 and 171.178, whenever any person is detained by a peace officer for any violation of a county, city or town ordinance or a state law which is punishable as a misdemeanor, the person must be taken without unnecessary delay before the proper magistrate, as specified in NRS 171.178 and 171.184, in the following cases:

1. When the person demands an immediate appearance before a magistrate;

2. When the person is detained pursuant to a warrant for the person s arrest;

3. When the person is arrested by a peace officer; or

4. In any other event when the person is issued a misdemeanor citation by an authorized person and refuses to give a written promise to appear in court as provided in NRS 171.1773.

(Added to NRS by 1973, 156; A 1975, 1200; 1993, 144)



NRS 171.1771 - Issuance of citation when person detained by peace officer.

Whenever any person is detained by a peace officer for any violation of a county, city or town ordinance or a state law which is punishable as a misdemeanor and the person is not required to be taken before a magistrate, the person shall, in the discretion of the peace officer, either be given a misdemeanor citation, or be taken without unnecessary delay before the proper magistrate. Any such person shall be taken before the magistrate when the person does not furnish satisfactory evidence of identity or when the peace officer has reasonable and probable grounds to believe the person will disregard a written promise to appear in court.

(Added to NRS by 1973, 156)



NRS 171.1772 - Issuance of citation after arrest by private person.

Whenever any person is arrested by a private person, as provided in NRS 171.126, for any violation of a county, city or town ordinance or state law which is punishable as a misdemeanor, such person arrested may be issued a misdemeanor citation by a peace officer in lieu of being immediately taken before a magistrate by the peace officer if:

1. The person arrested furnishes satisfactory evidence of identity; and

2. The peace officer has reasonable grounds to believe that the person arrested will keep a written promise to appear in court.

(Added to NRS by 1973, 1157; A 1975, 1201; 2001, 2023)



NRS 171.1773 - Form and contents of citation: When person detained by peace officer.

1. Whenever a person is detained by a peace officer for any violation of a county, city or town ordinance or a state law which is punishable as a misdemeanor and the person is not taken before a magistrate as required or permitted by NRS 171.177, 171.1771 or 171.1772, the peace officer may prepare a misdemeanor citation manually or electronically in the form of a complaint issuing in the name of The State of Nevada or in the name of the respective county, city or town, containing a notice to appear in court, the name and address of the person, the state registration number of the person s vehicle, if any, the offense charged, including a brief description of the offense and the NRS or ordinance citation, the time when and place where the person is required to appear in court, and such other pertinent information as may be necessary. The citation must be signed by the peace officer. If the citation is prepared electronically, the officer shall sign the copy of the citation that is delivered to the person charged with the violation.

2. The time specified in the notice to appear must be at least 5 days after the alleged violation unless the person charged with the violation demands an earlier hearing.

3. The place specified in the notice must be before a magistrate, as designated in NRS 171.178 and 171.184.

4. The person charged with the violation may give a written promise to appear in court by signing at least one copy of the misdemeanor citation prepared by the peace officer, in which event the peace officer shall deliver a copy of the citation to the person, and thereupon the peace officer shall not take the person into physical custody for the violation. If the citation is prepared electronically, the officer shall deliver the signed copy of the citation to the person and shall indicate on the electronic record of the citation whether the person charged gave a written promise to appear. A copy of the citation that is signed by the person charged or the electronic record of the citation which indicates that the person charged gave a written promise to appear suffices as proof of service.

(Added to NRS by 1973, 156; A 1991, 16; 1999, 1141)



NRS 171.1774 - Form and contents of citation: When issued after arrest by private person.

1. In those instances described in NRS 171.1772, the peace officer summoned after the arrest shall prepare a misdemeanor citation manually or electronically in the form of a complaint issuing in the name of The State of Nevada or in the name of the respective county, city or town, and containing:

(a) A notice to appear in court;

(b) The name and address of the person;

(c) The state registration number of the person s vehicle, if any;

(d) The offense charged, including a brief description of the offense and the NRS or ordinance citation;

(e) The time when and place where the person is required to appear in court;

(f) Such other pertinent information as may be necessary; and

(g) The signatures of the private person making the arrest and the peace officer preparing the citation.

2. The time specified in the notice to appear must be at least 5 days after the alleged violation unless the person charged with the violation demands an earlier hearing.

3. The place specified in the notice must be before a magistrate, as designated in NRS 171.178 and 171.184.

4. The person charged with the violation may give a written promise to appear in court by signing at least one copy of the misdemeanor citation prepared by the peace officer, in which event the peace officer shall deliver a copy of the citation to the person, and thereupon the peace officer shall not take the person into physical custody for the violation. If the citation is prepared electronically, the officer shall deliver the signed copy of the citation to the person and shall indicate on the electronic record of the citation whether the person charged gave a written promise to appear. A copy of the citation that is signed by the person charged or the electronic record of the citation which indicates that the person charged gave a written promise to appear suffices as proof of service.

(Added to NRS by 1973, 1157; A 1991, 16; 1999, 1142)



NRS 171.1775 - Preparation of citations: Use of citation book or electronic device; maintenance of records relating to citation book or electronic device.

1. Every county, city or town law enforcement agency in this state shall provide in appropriate form misdemeanor citations containing notices to appear which must meet the requirements of NRS 171.177 to 171.1779, inclusive, and be:

(a) Issued in books; or

(b) Available through an electronic device used to prepare the citations.

2. The chief administrative officer of each law enforcement agency is responsible for the issuance of such books and electronic devices and shall maintain a record of each book, each electronic device and each citation contained therein issued to individual members of the law enforcement agency. The chief administrative officer shall require and retain a receipt for every book and electronic device that is issued.

(Added to NRS by 1973, 157, 1158; A 1991, 17; 1999, 1143)



NRS 171.17751 - Designation of certain state, county and city officers to prepare, sign and serve citations.

1. Any board of county commissioners or governing body of a city may designate the chief officer of the organized fire department or any employees designated by the chief officer, and certain of its inspectors of solid waste management, building, housing and licensing inspectors, zoning enforcement officers, parking enforcement officers, animal control officers, traffic engineers, marshals and park rangers of units of specialized law enforcement established pursuant to NRS 280.125, and other persons charged with the enforcement of county or city ordinances, to prepare, sign and serve written citations on persons accused of violating a county or city ordinance.

2. The Chief Medical Officer and the health officer of each county, district and city may designate certain employees to prepare, sign and serve written citations on persons accused of violating any law, ordinance or regulation of a board of health that relates to public health.

3. The Chief of the Manufactured Housing Division of the Department of Business and Industry may designate certain employees to prepare, sign and serve written citations on persons accused of violating any law or regulation of the Division relating to the provisions of chapters 118B, 461, 461A and 489 of NRS.

4. The State Contractors Board may designate certain of its employees to prepare, sign and serve written citations on persons pursuant to subsection 2 of NRS 624.115.

5. An employee designated pursuant to this section:

(a) May exercise the authority to prepare, sign and serve citations only within the field of enforcement in which the employee works;

(b) May, if employed by a city or county, prepare, sign and serve a citation only to enforce an ordinance of the city or county by which the employee is employed; and

(c) Shall comply with the provisions of NRS 171.1773.

(Added to NRS by 1979, 871; A 1981, 564, 858; 1987, 377; 1989, 279; 1993, 81, 1330, 1511, 2515; 1995, 583; 1999, 2966; 2005, 1382)



NRS 171.1776 - Issued citations: Filing with court; disposition of charges by court; unlawful acts; maintenance of records.

1. Every peace officer upon issuing a misdemeanor citation, pursuant to NRS 171.177 to 171.1779, inclusive, to an alleged violator of any provision of a county, city or town ordinance or of a state law which is punishable as a misdemeanor shall file manually or, if the provisions of subsection 2 are satisfied, file electronically the original or a copy of such misdemeanor citation with a court having jurisdiction over the alleged offense.

2. A copy of a misdemeanor citation that is prepared electronically may be filed electronically with a court having jurisdiction over the alleged offense if the court:

(a) Authorizes such electronic filing;

(b) Has the ability to receive and store the citation electronically; and

(c) Has the ability to physically reproduce the citation upon request.

3. Upon the filing of the original or a copy of such misdemeanor citation with a court having jurisdiction over the alleged offense, such original or copy of such misdemeanor citation may be disposed of only by trial in such court or other official action by a judge of such court.

4. It is unlawful and official misconduct for any peace officer or other officer or public employee to dispose of a misdemeanor citation or copies thereof or of the record of the issuance of a misdemeanor citation in a manner other than as required in this section.

5. The chief administrative officer of every county, city or town law enforcement agency shall require the return of a physical copy or electronic record of every misdemeanor citation issued by an officer under the chief administrative officer s supervision to an alleged misdemeanant and of all physical copies or electronic records of every misdemeanor citation which has been spoiled or upon which any entry has been made and not issued to an alleged misdemeanant.

6. Such chief administrative officer shall also maintain or cause to be maintained in connection with every misdemeanor citation issued by an officer under the chief administrative officer s supervision a record of the disposition of the charge by the court in which the original or copy of the misdemeanor citation was filed.

(Added to NRS by 1973, 157, 1158; A 1999, 1143)



NRS 171.1777 - Issued citations: Audit of records.

Every record of misdemeanor citations required by NRS 171.177 to 171.1779, inclusive, shall be audited at least semiannually by the appropriate fiscal officer of the governmental agency to which the law enforcement agency is responsible.

(Added to NRS by 1973, 158, 1159)



NRS 171.1778 - Citation filed with court deemed complaint for purpose of prosecution.

If the form of citation:

1. Includes information whose truthfulness is attested as required for a complaint charging commission of the offense alleged in the citation to have been committed; or

2. Is prepared electronically,

then the citation when filed with a court of competent jurisdiction shall be deemed to be a lawful complaint for the purpose of prosecution.

(Added to NRS by 1973, 158, 1159; A 1983, 446; 1999, 1144)



NRS 171.17785 - Effect of violation of written promise to appear; appearance by counsel in lieu of personal appearance authorized.

1. It is unlawful for a person to violate a written promise to appear given to a peace officer upon the issuance of a misdemeanor citation prepared manually or electronically, regardless of the disposition of the charge for which the citation was originally issued.

2. A person may comply with a written promise to appear in court by an appearance by counsel.

3. A warrant may issue upon a violation of a written promise to appear.

(Added to NRS by 1999, 1141)



NRS 171.1779 - NRS 171.177

to 171.1779, inclusive, not applicable to violations of traffic laws. The provisions of NRS 171.177 to 171.1779, inclusive, do not apply to those situations in which a person is detained by a peace officer for any violation of chapters 484A to 484E, inclusive, of NRS.

(Added to NRS by 1973, 158, 1159)



NRS 171.178 - Appearance before magistrate; release from custody by arresting officer.

1. Except as otherwise provided in subsections 5 and 6, a peace officer making an arrest under a warrant issued upon a complaint or without a warrant shall take the arrested person without unnecessary delay before the magistrate who issued the warrant or the nearest available magistrate empowered to commit persons charged with offenses against the laws of the State of Nevada.

2. A private person making an arrest without a warrant shall deliver the arrested person without unnecessary delay to a peace officer. Except as otherwise provided in subsections 5 and 6 and NRS 171.1772, the peace officer shall take the arrested person without unnecessary delay before the nearest available magistrate empowered to commit persons charged with offenses against the laws of the State of Nevada.

3. If an arrested person is not brought before a magistrate within 72 hours after arrest, excluding nonjudicial days, the magistrate:

(a) Shall give the prosecuting attorney an opportunity to explain the circumstances leading to the delay; and

(b) May release the arrested person if the magistrate determines that the person was not brought before a magistrate without unnecessary delay.

4. When a person arrested without a warrant is brought before a magistrate, a complaint must be filed forthwith.

5. Except as otherwise provided in NRS 178.484 and 178.487, where the defendant can be admitted to bail without appearing personally before a magistrate, the defendant must be so admitted with the least possible delay, and required to appear before a magistrate at the earliest convenient time thereafter.

6. A peace officer may immediately release from custody without any further proceedings any person the peace officer arrests without a warrant if the peace officer is satisfied that there are insufficient grounds for issuing a criminal complaint against the person arrested. Any record of the arrest of a person released pursuant to this subsection must also include a record of the release. A person so released shall be deemed not to have been arrested but only detained.

(Added to NRS by 1967, 1404; A 1971, 574; 1975, 1201; 1979, 323, 1190; 1997, 3356; 2001, 2023)



NRS 171.182 - Proceedings before another magistrate.

If the defendant is brought before a magistrate in the same county, other than the one who issued the warrant, the affidavits and depositions on which the warrant was granted, if the defendant insists upon an examination, must be sent to that magistrate, or, if they cannot be procured, the prosecutor and the prosecutor s witnesses must be summoned to give their testimony anew.

(Added to NRS by 1967, 1405)



NRS 171.184 - Proceedings upon complaint for offenses triable in another county.

1. When a complaint is laid before a magistrate of the commission of a public offense triable in another county of the State, but showing that the defendant is in the county where the complaint is laid, the same proceedings must be had as prescribed in this chapter except that the warrant must require the defendant to be taken before the nearest or most accessible magistrate of the county in which the offense is triable, and the depositions of the complainant or prosecutor, and of the witnesses who may have been produced, must be delivered by the magistrate to the officer to whom the warrant is delivered.

2. The officer who executed the warrant must take the defendant before the nearest or most accessible magistrate of the county in which the offense is triable, and must deliver the depositions and the warrant, with the officer s return endorsed thereon, and the magistrate must then proceed in the same manner as upon a warrant issued by the magistrate.

3. If the offense charged in the warrant issued pursuant to subsection 1 is a misdemeanor, the officer must, upon being required by the defendant, take the defendant before a magistrate of the county in which the warrant was issued, who must admit the defendant to bail, and immediately transmit the warrant, depositions and undertaking to the justice of the peace or clerk of the court in which the defendant is required to appear.

(Added to NRS by 1967, 1405)



NRS 171.1845 - Proceedings upon discovery of another arrest warrant outstanding in another county.

1. If a person is brought before a magistrate under the provisions of NRS 171.178 or 171.184, and it is discovered that there is a warrant for the person s arrest outstanding in another county of this State, the magistrate may release the person in accordance with the provisions of NRS 178.484 or 178.4851 if:

(a) The warrant arises out of a public offense which constitutes a misdemeanor; and

(b) The person provides a suitable address where the magistrate who issued the warrant in the other county can notify the person of a time and place to appear.

2. If a person is released under the provisions of this section, the magistrate who releases the person shall transmit the cash, bond, notes or agreement submitted under the provisions of NRS 178.502 or 178.4851, together with the person s address, to the magistrate who issued the warrant. Upon receipt of the cash, bonds, notes or agreement and address, the magistrate who issued the warrant shall notify the person of a time and place to appear.

3. Any bail set under the provisions of this section must be in addition to and apart from any bail set for any public offense with which a person is charged in the county in which a magistrate is setting bail. In setting bail under the provisions of this section, a magistrate shall set the bail in an amount which is sufficient to induce a reasonable person to travel to the county in which the warrant for the arrest is outstanding.

4. A person who fails to appear in the other county as ordered is guilty of failing to appear and shall be punished as provided in NRS 199.335. A sentence of imprisonment imposed for failing to appear in violation of this section must be imposed consecutively to a sentence of imprisonment for the offense out of which the warrant arises.

(Added to NRS by 1973, 612; A 1981, 1583; 1999, 1844)



NRS 171.186 - Rights of defendant before preliminary examination.

The magistrate or master shall inform the defendant of the complaint and of any affidavit filed therewith, of the right to retain counsel, of the right to request the assignment of counsel if the defendant is unable to obtain counsel, and of the right to have a preliminary examination. The magistrate or master shall also inform the defendant that the defendant is not required to make a statement and that any statement made may be used against him or her. The magistrate shall allow the defendant reasonable time and opportunity to consult counsel, and shall admit the defendant to bail as provided in this title.

(Added to NRS by 1967, 1405; A 1977, 1571)



NRS 171.188 - Procedure for appointment of attorney for indigent defendant.

1. Any defendant charged with a public offense who is an indigent may, by oral statement to the district judge, justice of the peace, municipal judge or master, request the appointment of an attorney to represent the defendant.

2. The request must be accompanied by the defendant s affidavit, which must state:

(a) That the defendant is without means of employing an attorney; and

(b) Facts with some particularity, definiteness and certainty concerning the defendant s financial disability.

3. The district judge, justice of the peace, municipal judge or master shall forthwith consider the application and shall make such further inquiry as he or she considers necessary. If the district judge, justice of the peace, municipal judge or master:

(a) Finds that the defendant is without means of employing an attorney; and

(b) Otherwise determines that representation is required,

the judge, justice or master shall designate the public defender of the county or the State Public Defender, as appropriate, to represent the defendant. If the appropriate public defender is unable to represent the defendant, or other good cause appears, another attorney must be appointed.

4. The county or State Public Defender must be reimbursed by the city for costs incurred in appearing in municipal court. The county shall reimburse the State Public Defender for costs incurred in appearing in Justice Court. If a private attorney is appointed as provided in this section, the private attorney must be reimbursed by the county for appearance in Justice Court or the city for appearance in municipal court in an amount not to exceed $75 per case.

(Added to NRS by 1967, 1405; A 1969, 478; 1971, 1412; 1973, 357; 1977, 1571; 1983, 901)



NRS 171.192 - Certification of bail; discharge of defendant.

On admitting the defendant to bail, the magistrate shall certify on the warrant the fact of having done so, and deliver the warrant and recognizance to the officer having charge of the defendant. The officer shall forthwith discharge the defendant from arrest, and shall, without delay, deliver the warrant and recognizance to the justice of the peace, magistrate or clerk of the court at which the defendant is required to appear.

(Added to NRS by 1967, 1406)



NRS 171.194 - Procedure when arrest for capital offense.

The defendant, when arrested under a warrant for a capital offense, must be held in custody by the sheriff of the county in which the complaint is filed, unless admitted to bail after an examination or upon a writ of habeas corpus.

(Added to NRS by 1967, 1406)



NRS 171.196 - Preliminary examination: Waiver; time for conducting; postponement; introduction of evidence and cross-examination of witnesses by defendant.

1. If an offense is not triable in the Justice Court, the defendant must not be called upon to plead. If the defendant waives preliminary examination, the magistrate shall immediately hold the defendant to answer in the district court.

2. If the defendant does not waive examination, the magistrate shall hear the evidence within 15 days, unless for good cause shown the magistrate extends such time. Unless the defendant waives counsel, reasonable time must be allowed for counsel to appear.

3. Except as otherwise provided in this subsection, if the magistrate postpones the examination at the request of a party, the magistrate may order that party to pay all or part of the costs and fees expended to have a witness attend the examination. The magistrate shall not require a party who requested the postponement of the examination to pay for the costs and fees of a witness if:

(a) It was not reasonably necessary for the witness to attend the examination; or

(b) The magistrate ordered the extension pursuant to subsection 4.

4. If application is made for the appointment of counsel for an indigent defendant, the magistrate shall postpone the examination until:

(a) The application has been granted or denied; and

(b) If the application is granted, the attorney appointed or the public defender has had reasonable time to appear.

5. The defendant may cross-examine witnesses against him or her and may introduce evidence in his or her own behalf.

(Added to NRS by 1967, 1406; A 1971, 159; 1997, 116)



NRS 171.1965 - Discovery by defendant before preliminary examination; material subject to discovery; effect of failure to permit discovery.

1. At the time a person is brought before a magistrate pursuant to NRS 171.178, or as soon as practicable thereafter, but not less than 5 judicial days before a preliminary examination, the prosecuting attorney shall provide a defendant charged with a felony or a gross misdemeanor with copies of any:

(a) Written or recorded statements or confessions made by the defendant, or any written or recorded statements made by a witness or witnesses, or any reports of statements or confessions, or copies thereof, within the possession or custody of the prosecuting attorney;

(b) Results or reports of physical or mental examinations, scientific tests or scientific experiments made in connection with the particular case, or copies thereof, within the possession or custody of the prosecuting attorney; and

(c) Books, papers, documents or tangible objects that the prosecuting attorney intends to introduce in evidence during the case in chief of the State, or copies thereof, within the possession or custody of the prosecuting attorney.

2. The defendant is not entitled, pursuant to the provisions of this section, to the discovery or inspection of:

(a) An internal report, document or memorandum that is prepared by or on behalf of the prosecuting attorney in connection with the investigation or prosecution of the case.

(b) A statement, report, book, paper, document, tangible object or any other type of item or information that is privileged or protected from disclosure or inspection pursuant to the Constitution or laws of this State or the Constitution of the United States.

3. The provisions of this section are not intended to affect any obligation placed upon the prosecuting attorney by the Constitution of this State or the Constitution of the United States to disclose exculpatory evidence to the defendant.

4. The magistrate shall not postpone a preliminary examination at the request of a party based solely on the failure of the prosecuting attorney to permit the defendant to inspect, copy or photograph material as required in this section, unless the court finds that the defendant has been prejudiced by such failure.

(Added to NRS by 1997, 2364; A 2009, 486)



NRS 171.197 - Use of affidavit at preliminary examination: When permitted; notice by district attorney; circumstances under which district attorney must produce person who signed affidavit; continuances.

1. If a witness resides outside this State or more than 100 miles from the place of a preliminary examination, the witness s affidavit may be used at the preliminary examination if it is necessary for the district attorney to establish as an element of any offense that:

(a) The witness was the owner, possessor or occupant of real or personal property; and

(b) The defendant did not have the permission of the witness to enter, occupy, possess or control the real or personal property of the witness.

2. If a financial institution does not maintain any principal or branch office within this State or if a financial institution that maintains a principal or branch office within this State does not maintain any such office within 100 miles of the place of a preliminary examination, the affidavit of a custodian of the records of the financial institution or the affidavit of any other qualified person of the financial institution may be used at the preliminary examination if it is necessary for the district attorney to establish as an element of any offense that:

(a) When a check or draft naming the financial institution as drawee was drawn or passed, the account or purported account upon which the check or draft was drawn did not exist, was closed or held insufficient money, property or credit to pay the check or draft in full upon its presentation; or

(b) When a check or draft naming the financial institution as drawee was presented for payment to the financial institution, the account or purported account upon which the check or draft was drawn did not exist, was closed or held insufficient money, property or credit to pay the check or draft in full.

3. The district attorney shall provide either written or oral notice to the defendant, not less than 10 days before the scheduled preliminary examination, that the district attorney intends to use an affidavit described in this section at the preliminary examination.

4. If, at or before the time of the preliminary examination, the defendant establishes that:

(a) There is a substantial and bona fide dispute as to the facts in an affidavit described in this section; and

(b) It is in the best interests of justice that the person who signed the affidavit be cross-examined,

the magistrate may order the district attorney to produce the person who signed the affidavit and may continue the examination for any time it deems reasonably necessary in order to receive such testimony.

(Added to NRS by 1993, 548; A 1999, 163)



NRS 171.1975 - Use of audiovisual technology to present live testimony at preliminary examination: When permitted; notice by requesting party; opportunity to object; requirements for taking and preserving testimony; limitations on subsequent use.

1. If a witness resides more than 500 miles from the place of a preliminary examination or is unable to attend the preliminary examination because of a medical condition, a party may, not later than 14 days before the preliminary examination, file a request that the magistrate allow the witness to testify at the preliminary examination through the use of audiovisual technology. A party who requests that the magistrate allow a witness to testify through the use of audiovisual technology shall provide written notice of the request to the opposing party at or before the time of filing the request.

2. Not later than 7 days after receiving notice of a request that the magistrate allow a witness to testify at the preliminary examination through the use of audiovisual technology, the opposing party may file an objection to the request. If the opposing party fails to file a timely objection to the request, the opposing party shall be deemed to have consented to the granting of the request.

3. Regardless of whether or not the opposing party files an objection to a request that the magistrate allow a witness to testify at the preliminary examination through the use of audiovisual technology, the magistrate may allow the witness to testify at the preliminary examination through the use of audiovisual technology only if the magistrate finds that good cause exists to grant the request based upon the specific facts and circumstances of the case.

4. If the magistrate allows a witness to testify at the preliminary examination through the use of audiovisual technology:

(a) The testimony of the witness must be:

(1) Taken by a certified videographer who is in the physical presence of the witness. The certified videographer shall sign a written declaration, on a form provided by the magistrate, which states that the witness does not have in his or her possession any notes or other materials to assist in the witness s testimony.

(2) Recorded and preserved through the use of a videotape or other means of audiovisual recording technology.

(3) Transcribed by a certified court reporter.

(b) Before giving testimony, the witness must be sworn and must sign a written declaration, on a form provided by the magistrate, which acknowledges that the witness understands that he or she is subject to the jurisdiction of the courts of this state and may be subject to criminal prosecution for the commission of any crime in connection with his or her testimony, including, without limitation, perjury, and that the witness consents to such jurisdiction.

(c) During the preliminary examination, the witness must not be asked to identify the defendant, but the witness may be asked to testify regarding the facts and circumstances surrounding any previous identification of the defendant.

(d) The original recorded testimony of the witness must be filed with the district court, and copies of the recorded testimony of the witness must be provided to each party.

(e) The testimony of the witness may not be used by any party upon the trial of the cause or in any proceeding therein in lieu of the direct testimony of the witness, but the court may allow the testimony of the witness to be used for any other lawful purpose.

5. Audiovisual technology used pursuant to this section must ensure that the witness may be:

(a) Clearly heard and seen; and

(b) Examined and cross-examined.

6. As used in this section, audiovisual technology includes, without limitation, closed-circuit video and videoconferencing.

(Added to NRS by 2001, 543)



NRS 171.198 - Reporting testimony of witnesses.

1. Except as otherwise provided in subsection 2, a magistrate shall employ a certified court reporter to take down all the testimony and the proceedings on the hearing or examination and, within such time as the court may designate, have such testimony and proceedings transcribed into typewritten transcript.

2. A magistrate who presides over a preliminary hearing in a justice court, in any case other than in a case in which the death penalty is sought, may employ a certified court reporter to take down all the testimony and the proceedings on the hearing or appoint a person to use sound recording equipment to record all the testimony and the proceedings on the hearing. If the magistrate appoints a person to use sound recording equipment to record the testimony and proceedings on the hearing, the testimony and proceedings must be recorded and transcribed in the same manner as set forth in NRS 4.390 to 4.420, inclusive. Any transcript of the testimony and proceedings produced from a recording conducted pursuant to this subsection is subject to the provisions of this section in the same manner as a transcript produced by a certified court reporter.

3. When the testimony of each witness is all taken and transcribed by the reporter, the reporter shall certify to the transcript in the same manner as for a transcript of testimony in the district court, which certificate authenticates the transcript for all purposes of this title.

4. Before the date set for trial, either party may move the court before which the case is pending to add to, delete from or otherwise correct the transcript to conform with the testimony as given and to settle the transcript so altered.

5. The compensation for the services of a reporter employed as provided in this section are the same as provided in NRS 3.370, to be paid out of the county treasury as other claims against the county are allowed and paid.

6. Testimony reduced to writing and authenticated according to the provisions of this section must be filed by the examining magistrate with the clerk of the district court of the magistrate s county, and if the prisoner is subsequently examined upon a writ of habeas corpus, such testimony must be considered as given before such judge or court. A copy of the transcript must be furnished to the defendant and to the district attorney.

7. The testimony so taken may be used:

(a) By the defendant; or

(b) By the State if the defendant was represented by counsel or affirmatively waived his or her right to counsel,

upon the trial of the cause, and in all proceedings therein, when the witness is sick, out of the State, dead, or persistent in refusing to testify despite an order of the judge to do so, or when the witness s personal attendance cannot be had in court.

(Added to NRS by 1967, 1406; A 1973, 1322; 1987, 911; 1989, 1272; 1993, 75, 1411, 2024; 1995, 570; 2009, 633)



NRS 171.202 - District attorney to prosecute at preliminary examination where felony or gross misdemeanor charged.

The district attorney of the proper county shall be present at and conduct the prosecution in all preliminary examinations where a felony or gross misdemeanor is charged.

(Added to NRS by 1967, 1407)



NRS 171.204 - Exclusion of persons; exceptions.

1. Except as otherwise provided in subsection 2, the magistrate may, if good cause is shown and upon the request of any party or on the magistrate s own motion, exclude from the examination every person except:

(a) The magistrate s clerk;

(b) The Attorney General;

(c) The prosecuting attorney;

(d) An investigating officer, after the investigating officer has testified as a prosecuting witness and the investigating officer s cross-examination has been completed;

(e) Any counsel for the victim;

(f) The victim, after the victim has testified as a prosecuting witness and the victim s cross-examination has been completed;

(g) The defendant and the defendant s counsel;

(h) The witness who is testifying;

(i) The officer having the defendant or a witness in the officer s custody;

(j) An attendant to a witness designated pursuant to NRS 178.571; and

(k) Any other person whose presence is found by the magistrate to be necessary for the proper conduct of the examination.

2. A person who is called as a witness primarily for the purpose of identifying the victim may not be excluded from the examination except in the discretion of the magistrate.

3. As used in this section, victim includes any person described in NRS 178.569.

(Added to NRS by 1967, 1407; A 1969, 628; 1983, 891; 1995, 72, 996; 1997, 72, 513)



NRS 171.206 - Procedure following preliminary examination.

If from the evidence it appears to the magistrate that there is probable cause to believe that an offense has been committed and that the defendant has committed it, the magistrate shall forthwith hold the defendant to answer in the district court; otherwise the magistrate shall discharge the defendant. The magistrate shall admit the defendant to bail as provided in this title. After concluding the proceeding the magistrate shall transmit forthwith to the clerk of the district court all papers in the proceeding and any bail.

(Added to NRS by 1967, 1407)



NRS 171.208 - Remand for preliminary examination.

If a preliminary examination has not been had and the defendant has not unconditionally waived the examination, the district court may for good cause shown at any time before a plea has been entered or an indictment found remand the defendant for preliminary examination to the appropriate justice of the peace or other magistrate, and the justice or other magistrate shall then proceed with the preliminary examination as provided in this chapter.

(Added to NRS by 1967, 1407; A 1987, 1188)






Chapter 172 - Proceedings After Commitment and Before Indictment

NRS 172.005 - Definitions.

As used in this chapter, unless the context otherwise requires:

1. An indictment is an accusation in writing, presented by a grand jury to a competent court, charging a person with a public offense.

2. A presentment is an informal statement in writing, by the grand jury, representing to the court that a public offense has been committed, which is triable within the district, and that there is reasonable ground for believing that a particular person, named or described, has committed it.

(Added to NRS by 1967, 1409)



NRS 172.015 - Prosecution of public offenses.

Every public offense must be prosecuted by indictment or information, except:

1. Where proceedings are had for the removal of a civil officer.

2. Offenses arising in the militia when in actual service in time of war, or which this State may keep, with the consent of Congress, in time of peace.

3. Offenses tried in municipal or Justice Courts, which shall be prosecuted by complaint.

(Added to NRS by 1967, 1407; A 1969, 20)



NRS 172.025 - Prosecution by accusation.

When proceedings are had for the removal of district, county, municipal or township officers, they may be commenced by accusation, in writing, as provided in chapter 283 of NRS.

(Added to NRS by 1967, 1407)



NRS 172.035 - Accusations, indictments and informations to be found or filed in district court.

All accusations, informations and indictments against district, county, municipal and township officers must be found or filed in the district court.

(Added to NRS by 1967, 1408)



NRS 172.045 - Impaneling grand juries.

Grand juries shall be impaneled as provided in chapter 6 of NRS.

(Added to NRS by 1967, 1408)



NRS 172.047 - Grand jury impaneled for specific limited purpose.

A district judge may impanel a grand jury to inquire into a specific limited matter among those set forth in NRS 172.175. In that case, the judge shall charge the grand jury as to its limited duties and give it such information as the judge deems necessary. A grand jury that is impaneled for a specific limited purpose shall not inquire into matters not related to that purpose. A grand jury impaneled for a specific limited purpose may be discharged after the grand jury completes its investigation and submits its report. If the grand jury has not completed its investigation and submitted its report within 1 year after it was impaneled, it shall, in a closed hearing, show cause to the judge why it should not be discharged. If the judge determines that it is in the public interest for the grand jury to continue its investigation, the grand jury may continue for a period which does not exceed 1 year.

(Added to NRS by 1985, 556)



NRS 172.055 - Challenges to grand jury and to grand jurors: How made and tried.

The district attorney or a defendant who has been held to answer in the district court may challenge the array of jurors on the ground that the grand jury was not selected, drawn or summoned in accordance with law, and may challenge an individual juror on the ground that the juror is not legally qualified. Challenges may be oral or in writing and shall be tried by the court.

(Added to NRS by 1967, 1408)



NRS 172.065 - Motion to dismiss presentment or indictment based on objections to grand jurors.

A motion to dismiss the presentment or indictment may be based on objections to the array or on the lack of legal qualification of an individual juror, if not previously determined upon challenge. A presentment or indictment shall not be dismissed on the ground that one or more members of the grand jury were not legally qualified if it appears from the record kept pursuant to NRS 172.075 that 12 or more jurors, after deducting the number not legally qualified, concurred in finding the presentment or indictment.

(Added to NRS by 1967, 1408)



NRS 172.075 - Officers of grand jury.

The jury shall elect one of its members to be foreman, another to be deputy foreman and a third to be secretary. The foreman shall have power to administer oaths and affirmations and shall sign all presentments and indictments. The secretary shall keep a record of the number of jurors concurring in the finding of every presentment or indictment and shall file the record with the clerk of the court, but the record shall not be made public except on order of the court. During the absence of the foreman, the deputy foreman shall act as foreman, and if both are absent, the jury shall elect a temporary foreman.

(Added to NRS by 1967, 1408)



NRS 172.085 - Oath of grand jurors.

The following oath must be administered to the grand jury:

You, as grand jurors, will diligently inquire into, and true presentment make, of all offenses against the State of Nevada committed or triable within this county, (or city, in the case of Carson City) of which you shall have or can obtain legal evidence. You will keep your own counsel, and that of your fellows and the Government, and will not, except when required in the due course of judicial proceedings, disclose the testimony of any witness examined before you, nor anything which you or any other grand juror may have said, nor the manner in which you or any other grand juror may have voted on any matter before you. You will present no person through malice, hatred, or ill will, nor leave any unpresented through fear, favor, or affection, or for any reward, or the promise or hope thereof; but in all your presentments you will present the truth, the whole truth, and nothing but the truth, according to the best of your skill and understanding, so help you God.

(Added to NRS by 1967, 1408; A 1969, 316)



NRS 172.095 - Charges to be given to grand jury by court; district attorney to inform grand jury of specific elements of public offense considered as basis of indictment.

1. The grand jury being impaneled and sworn, must be charged by the court. In doing so, the court shall:

(a) Give the grand jurors such information as is required by law and any other information it deems proper regarding their duties and any charges for public offenses returned to the court or likely to come before the grand jury.

(b) Inform the grand jurors of the provisions of NRS 172.245 and the penalties for its violation.

(c) Give each regular and alternate grand juror a copy of the charges.

(d) Inform the grand jurors that the failure of a person to exercise the right to testify as provided in NRS 172.241 must not be considered in their decision of whether or not to return an indictment.

2. Before seeking an indictment, or a series of similar indictments, the district attorney shall inform the grand jurors of the specific elements of any public offense which they may consider as the basis of the indictment or indictments.

(Added to NRS by 1967, 1408; A 1985, 554, 1028)



NRS 172.097 - Supervision of grand jury by impaneling judge; limitations on and review of expenditures; monthly statement by county treasurer.

1. The district judge impaneling a grand jury shall supervise its proceedings.

2. The grand jury shall submit an itemized list of its expenditures no less often than every 3 months or a fraction thereof to the judge who impaneled it.

3. The grand jury shall not spend money or incur a debt exceeding the amount of money budgeted for its use unless it first obtains the approval of the judge who impaneled it. The judge shall inform the board of county commissioners of any expenditure or indebtedness the judge so approves.

4. The county treasurer shall provide to the grand jury a monthly statement of its expenditures for the preceding month and the balance remaining of the money appropriated for its use.

(Added to NRS by 1985, 556)



NRS 172.105 - Powers.

The grand jury may inquire into all public offenses triable in the district court or in a Justice Court, committed within the territorial jurisdiction of the district court for which it is impaneled.

(Added to NRS by 1967, 1408)



NRS 172.107 - Limitations on use of grand jury.

A district attorney shall not use a grand jury to discover tangible, documentary or testimonial evidence to assist in the prosecution of a defendant who has already been charged with the public offense by indictment or information.

(Added to NRS by 1985, 1028)



NRS 172.135 - Evidence receivable before grand jury.

1. In the investigation of a charge, for the purpose of either presentment or indictment, the grand jury can receive no other evidence than such as is given by witnesses produced and sworn before them or furnished by legal documentary evidence or by the deposition of witnesses taken as provided in this title, except that the grand jury may receive any of the following:

(a) An affidavit or declaration from an expert witness or other person described in NRS 50.315 in lieu of personal testimony or a deposition.

(b) An affidavit of an owner, possessor or occupant of real or personal property or other person described in NRS 172.137 in lieu of personal testimony or a deposition.

2. The grand jury can receive none but legal evidence, and the best evidence in degree, to the exclusion of hearsay or secondary evidence.

(Added to NRS by 1967, 1409; A 1975, 649; 1983, 1917; 1993, 86, 549; 1999, 164)



NRS 172.137 - Use of affidavit before grand jury: When permitted; notice by district attorney; circumstances under which district attorney must produce person who signed affidavit; continuances.

1. If a witness resides outside this State or more than 100 miles from the place of a grand jury proceeding, the witness s affidavit may be used at the proceeding if it is necessary for the district attorney to establish as an element of any offense that:

(a) The witness was the owner, possessor or occupant of real or personal property; and

(b) The defendant did not have the permission of the witness to enter, occupy, possess or control the real or personal property of the witness.

2. If a financial institution does not maintain any principal or branch office within this State or if a financial institution that maintains a principal or branch office within this State does not maintain any such office within 100 miles of the place of a grand jury proceeding, the affidavit of a custodian of the records of the financial institution or the affidavit of any other qualified person of the financial institution may be used at the proceeding if it is necessary for the district attorney to establish as an element of any offense that:

(a) When a check or draft naming the financial institution as drawee was drawn or passed, the account or purported account upon which the check or draft was drawn did not exist, was closed or held insufficient money, property or credit to pay the check or draft in full upon its presentation; or

(b) When a check or draft naming the financial institution as drawee was presented for payment to the financial institution, the account or purported account upon which the check or draft was drawn did not exist, was closed or held insufficient money, property or credit to pay the check or draft in full.

3. If the defendant has been subpoenaed to appear before the grand jury or if the defendant has requested to testify pursuant to NRS 172.241, the district attorney shall provide either written or oral notice to the defendant, within a reasonable time before the scheduled proceeding of the grand jury, that an affidavit described in this section will be used at the proceeding.

4. If, at or before the time of the proceeding, the defendant establishes that:

(a) There is a substantial and bona fide dispute as to the facts in an affidavit described in this section; and

(b) It is in the best interests of justice that the person who signed the affidavit be examined or cross-examined,

the grand jury may request that the district attorney produce the person who signed the affidavit and may continue the proceeding for any time it deems reasonably necessary in order to receive such testimony.

(Added to NRS by 1993, 548; A 1999, 164)



NRS 172.138 - Use of audiovisual technology to present live testimony before grand jury: When permitted; requirements for taking and preserving testimony; limitations on subsequent use.

1. If a witness resides more than 500 miles from the place of a grand jury proceeding or is unable to attend the grand jury proceeding because of a medical condition, upon the request of the district attorney, the district judge supervising the proceedings of the grand jury may allow a witness to testify before the grand jury through the use of audiovisual technology.

2. The district judge supervising the proceedings of the grand jury may allow a witness to testify before the grand jury through the use of audiovisual technology only if the district judge finds that good cause exists to grant the request based upon the specific facts and circumstances of the grand jury proceeding.

3. If the district judge supervising the proceedings of the grand jury allows a witness to testify at the grand jury proceeding through the use of audiovisual technology:

(a) The testimony of the witness must be:

(1) Taken by a certified videographer who is in the physical presence of the witness. The certified videographer shall sign a written declaration, on a form provided by the district judge, which states that the witness does not possess any notes or other materials to assist in the witness s testimony.

(2) Recorded and preserved through the use of a videotape or other means of audiovisual recording technology.

(3) Transcribed by a certified court reporter appointed pursuant to NRS 172.215 in accordance with the provisions of NRS 172.225.

(b) Before giving testimony, the witness must be sworn and must sign a written declaration, on a form provided by the district judge, which acknowledges that the witness understands that he or she is subject to the jurisdiction of the courts of this state and may be subject to criminal prosecution for the commission of any crime in connection with his or her testimony, including, without limitation, perjury, and that the witness consents to such jurisdiction.

(c) The original recorded testimony of the witness must be delivered to the certified court reporter.

(d) The testimony of the witness may not be used by any party upon the trial of the cause or in any proceeding therein in lieu of the direct testimony of the witness, but the court may allow the testimony of the witness to be used for any other lawful purpose.

4. Audiovisual technology used pursuant to this section must ensure that the witness may be:

(a) Clearly heard and seen; and

(b) Examined.

5. As used in this section, audiovisual technology includes, without limitation, closed-circuit video and videoconferencing.

(Added to NRS by 2001, 545)



NRS 172.139 - District attorney and grand jury prohibited from questioning attorney regarding matters learned for client or issuing subpoena for work done by attorney for client.

During a grand jury proceeding, the district attorney and the grand jurors shall not:

1. Question an attorney or an attorney s employee regarding matters which were learned during a legitimate investigation for a client.

2. Issue a subpoena for the production of the private notes or other matters representing work done by the attorney or the attorney s employee regarding the legal services which the attorney provided for a client.

(Added to NRS by 1985, 1028)



NRS 172.145 - Defendant entitled to submit statement regarding preliminary hearing which grand jury must receive; grand jury required to hear and district attorney required to submit known evidence which will explain away charge; invitations and issuance of process for witnesses.

1. The grand jury is not bound to hear evidence for the defendant, except that the defendant is entitled to submit a statement which the grand jury must receive providing whether a preliminary hearing was held concerning the matter and, if so, that the evidence presented at the preliminary hearing was considered insufficient to warrant holding the defendant for trial. It is their duty, however, to weigh all evidence submitted to them, and when they have reason to believe that other evidence within their reach will explain away the charge, they shall order that evidence to be produced, and for that purpose may require the district attorney to issue process for the witnesses.

2. If the district attorney is aware of any evidence which will explain away the charge, the district attorney shall submit it to the grand jury.

3. The grand jury may invite any person, without process, to appear before the grand jury to testify.

(Added to NRS by 1967, 1409; A 1985, 555; 2011, 287)



NRS 172.155 - Degree of evidence to warrant indictment; objection.

1. The grand jury ought to find an indictment when all the evidence before them, taken together, establishes probable cause to believe that an offense has been committed and that the defendant has committed it.

2. The defendant may object to the sufficiency of the evidence to sustain the indictment only by application for a writ of habeas corpus.

(Added to NRS by 1967, 1409; A 1979, 331)



NRS 172.165 - Grand juror must declare knowledge as to commission of public offense; investigation.

If a member of the grand jury knows or has reason to believe that a public offense has been committed, which is triable within the jurisdiction of the district court which has impaneled such grand jury, the member must declare such knowledge or belief to the member s fellow jurors, who shall thereupon investigate the alleged offense.

(Added to NRS by 1967, 1409; A 1969, 6)



NRS 172.175 - Matters into which grand jury shall and may inquire.

1. Each grand jury that is not impaneled for a specific limited purpose shall inquire into:

(a) The case of every person imprisoned in the jail of the county, on a criminal charge, against whom an indictment has not been found or an information or complaint filed.

(b) The condition and management of any public prison located within the county.

(c) The misconduct in office of public officers of every description within the county which may constitute a violation of a provision of chapter 197 of NRS.

2. A grand jury that is not impaneled for another specific limited purpose may inquire into any and all matters affecting the morals, health and general welfare of the inhabitants of the county, or of any administrative division thereof, or of any township, incorporated city, irrigation district or town therein.

(Added to NRS by 1967, 1409; A 1973, 1274; 1985, 556, 701)



NRS 172.185 - Grand jury entitled to enter jails and examine records.

The grand jury shall be entitled to free access, at all reasonable times, to all public prisons and to the examination without charge of all public records within its district.

(Added to NRS by 1967, 1409)



NRS 172.195 - Issuance of subpoenas by grand jury; subpoenaed witnesses must be informed of general nature of inquiry.

1. Except as otherwise provided in NRS 172.139, the grand jury may issue subpoenas, subscribed by the foreman or by the deputy or temporary foreman when acting for the foreman, for witnesses within the State and for the production of books, papers or documents.

2. The grand jury shall orally inform any witness so subpoenaed of the general nature of the grand jury s inquiry before the witness testifies. Such a statement must be included in the transcript of the proceedings.

(Added to NRS by 1967, 1409; A 1985, 573, 1029)



NRS 172.197 - Procedure when person subpoenaed to appear before grand jury intends to assert constitutional privilege against self-incrimination.

1. If a person who has been subpoenaed to appear before a grand jury informs the district attorney that the person intends to refuse to testify and to assert the person s constitutional privilege against self-incrimination, the district attorney shall:

(a) Move for an order of immunity pursuant to NRS 178.572;

(b) Challenge the existence of a valid privilege by filing in any court of record a motion to compel the testimony of the person; or

(c) Withdraw the subpoena.

2. All proceedings which are held on a motion filed pursuant to subsection 1 must be closed.

3. If the existence of the privilege is challenged, the court shall hear the evidence of both parties and determine whether or not a valid privilege exists and to which matters, if any, it extends.

4. The district attorney shall not call a person to testify before a grand jury regarding matters which have been so determined to be within the person s constitutional privilege against self-incrimination.

(Added to NRS by 1985, 554)



NRS 172.205 - Power to engage services of skilled persons.

The grand jury shall have the power, with the consent of the board of county commissioners, to engage the services of an attorney other than and in addition to the district attorney, certified or registered public accountants, and such other skilled persons as may be necessary in the performance of its inquisitorial powers.

(Added to NRS by 1967, 1410)



NRS 172.215 - Certified court reporter: Appointment; compensation; material required for and prohibited from inclusion in notes.

1. Whenever criminal causes are being investigated by the grand jury, it shall appoint a certified court reporter. If the certified court reporter is not an official reporter of the district court, the certified court reporter shall, before entering upon his or her duties, take and subscribe the constitutional oath of office. The certified court reporter is entitled to receive the same compensation for services as an official reporter of the district court.

2. Except as otherwise provided in subsection 3, the certified court reporter shall include in the notes taken of a grand jury proceeding all criminal matters which come before the grand jury including:

(a) The charge by the impaneling judge;

(b) Any subsequent instructions or statements made by the judge;

(c) Each statement made by the district attorney;

(d) Each question asked of and response given by the witnesses who appear before the grand jury; and

(e) Any statements made by the grand jurors during the proceeding.

3. The certified court reporter shall not include in his or her notes:

(a) Any confidential communication between a witness and the witness s legal counsel, if the legal counsel is allowed to accompany the witness before the grand jury; or

(b) The deliberations and voting of the grand jury.

(Added to NRS by 1967, 1410; A 1973, 1323; 1985, 1029; 1993, 1411)



NRS 172.225 - Transcripts: Preparation; public record.

1. If an indictment has been found or accusation presented against a defendant, the stenographic reporter shall certify and file with the county clerk an original transcription of his or her notes and a copy thereof and as many additional copies as there are defendants.

2. The reporter shall complete the certification and filing within 10 days after the indictment has been found or the accusation presented unless the court for good cause makes an order extending the time.

3. The county clerk shall:

(a) Deliver a copy of the transcript so filed with the county clerk to the district attorney immediately upon receipt thereof;

(b) Retain one copy for use only by judges in proceedings relating to the indictment or accusation; and

(c) Deliver a copy of the transcript to each defendant who is in custody or has given bail or to the defendant s attorney.

4. Any defendant to whom a copy has not been delivered is entitled upon motion to a continuance of the defendant s arraignment until a date 10 days after the defendant actually receives a copy.

5. If several criminal charges against a defendant are investigated on one investigation and thereafter separate indictments are returned or accusations presented upon the several charges, the delivery to the defendant or his or her attorney of one copy of the transcript of the investigation is a compliance with this section as to all of the indictments or accusations.

6. Upon the filing of such a transcript with the county clerk, the transcript and any related physical evidence exhibited to the grand jury become a matter of public record unless the court:

(a) Orders that the presentment or indictment remain secret until the defendant is in custody or has been given bail; or

(b) Upon motion, orders the transcript and evidence to remain secret until further order of the court.

(Added to NRS by 1967, 1410; A 1975, 910; 1983, 359)



NRS 172.235 - Who may be present when grand jury is in session.

1. Except as otherwise provided in subsection 2, the following persons may be present while the grand jury is in session:

(a) The district attorney;

(b) A witness who is testifying;

(c) An attorney who is accompanying a witness pursuant to NRS 172.239;

(d) Any interpreter who is needed;

(e) The certified court reporter who is taking stenographic notes of the proceeding;

(f) Any person who is engaged by the grand jury pursuant to NRS 172.205; and

(g) Any other person requested by the grand jury to be present.

2. No person other than the jurors may be present while the grand jury is deliberating or voting.

(Added to NRS by 1967, 1410; A 1985, 555; 1993, 1412)



NRS 172.239 - Legal counsel for certain persons who appear before grand jury.

1. A person whose indictment the district attorney intends to seek or the grand jury on its own motion intends to return may be accompanied by legal counsel during any appearance before the grand jury.

2. The legal counsel who accompanies a person pursuant to subsection 1 may advise his or her client but shall not:

(a) Address directly the members of the grand jury;

(b) Speak in such a manner as to be heard by the members of the grand jury; or

(c) In any other way participate in the proceedings of the grand jury.

3. The court or the foreman of the grand jury may have the legal counsel removed if the legal counsel violates any of the provisions of subsection 2 or in any other way disrupts the proceedings of the grand jury.

4. The district attorney or the foreman of the grand jury shall give a person entitled to legal counsel notice of the provisions of this section at the time the person is served with a subpoena to appear before the grand jury. If such a person is invited without process to appear, the grand jury shall include with the invitation notice of the provisions of this section.

(Added to NRS by 1985, 554)



NRS 172.241 - Right of certain persons to appear before grand jury; notice of consideration of indictment; withholding of notice.

1. A person whose indictment the district attorney intends to seek or the grand jury on its own motion intends to return, but who has not been subpoenaed to appear before the grand jury, may testify before the grand jury if the person requests to do so and executes a valid waiver in writing of the person s constitutional privilege against self-incrimination.

2. A district attorney or a peace officer shall serve reasonable notice upon a person whose indictment is being considered by a grand jury unless the court determines that adequate cause exists to withhold notice. The notice is adequate if it:

(a) Is given to the person, the person s attorney of record or an attorney who claims to represent the person and gives the person not less than 5 judicial days to submit a request to testify to the district attorney; and

(b) Advises the person that the person may testify before the grand jury only if the person submits a written request to the district attorney and includes an address where the district attorney may send a notice of the date, time and place of the scheduled proceeding of the grand jury.

3. The district attorney may apply to the court for a determination that adequate cause exists to withhold notice if the district attorney:

(a) Determines that the notice may result in the flight of the person whose indictment is being considered, on the basis of:

(1) A previous failure of the person to appear in matters arising out of the subject matter of the proposed indictment;

(2) The fact that the person is a fugitive from justice arising from charges in another jurisdiction;

(3) Outstanding local warrants pending against the person; or

(4) Any other objective factor;

(b) Determines that the notice may endanger the life or property of other persons; or

(c) Is unable, after reasonable diligence, to notify the person.

4. If a district attorney applies to the court for a determination that adequate cause exists to withhold notice, the court shall hold a closed hearing on the matter. Upon a finding of adequate cause, the court may order that no notice be given.

(Added to NRS by 1985, 554; A 1991, 1063; 1997, 188)



NRS 172.245 - Secrecy of proceedings of grand jury; permitted disclosures; penalty.

1. The disclosure of:

(a) Evidence presented to the grand jury;

(b) Information obtained by the grand jury;

(c) The results of an investigation made by the grand jury; and

(d) An event occurring or a statement made in the presence of the grand jury other than its deliberations and the vote of a juror,

may be made to the district attorney for use in the performance of the district attorney s duties.

2. Except as otherwise provided in subsection 3, the Attorney General or a member of the Attorney General s staff, a grand juror, district attorney or member of the district attorney s staff, peace officer, clerk, stenographer, interpreter, witness or other person invited or allowed to attend the proceedings of a grand jury shall not disclose:

(a) Evidence presented to the grand jury;

(b) An event occurring or a statement made in the presence of the grand jury;

(c) Information obtained by the grand jury; or

(d) The results of an investigation made by the grand jury.

3. A person may disclose his or her knowledge concerning the proceedings of a grand jury:

(a) When so directed by the court preliminary to or in connection with a judicial proceeding;

(b) When permitted by the court at the request of the defendant upon a showing that grounds may exist for a motion to dismiss the presentment or indictment because of matters occurring before the grand jury;

(c) If the person was a witness before the grand jury and is disclosing his or her knowledge of the proceedings to the person s own attorney; or

(d) As provided in NRS 172.225.

4. No obligation of secrecy may be imposed upon any person except in accordance with this section. The court may direct that a presentment or indictment be kept secret until the defendant is in custody or has been given bail, and the clerk shall seal the presentment or indictment. It is unlawful for any person to disclose the finding of the secret presentment or indictment except when necessary for the issuance and execution of a warrant or summons.

5. A person who violates any of the provisions of this section is guilty of a gross misdemeanor and contempt of court.

6. The Attorney General or district attorney shall investigate and prosecute a violation of this section.

7. The grand jury shall inform each person who appears before the grand jury of the provisions of this section and the penalties for its violation.

(Added to NRS by 1967, 1410; A 1985, 552)



NRS 172.255 - Finding and return of presentment or indictment; effect of failure to indict.

1. A presentment or indictment may be found only upon the concurrence of 12 or more jurors.

2. The jurors shall vote separately on each person and each count included in a presentment or indictment.

3. The presentment or indictment must be returned by the grand jury to a judge in open court or, in the absence of the judge, to the clerk of the court in open court, who shall determine that 12 or more jurors concurred in finding a presentment or indictment. If the defendant has been held to answer and 12 jurors do not concur in finding a presentment or indictment, the foreman shall so report to the court in writing forthwith.

4. The failure to indict does not prevent the same charge from being again submitted to a grand jury if resubmission is approved by the court.

(Added to NRS by 1967, 1411; A 1971, 208; 1985, 1030)



NRS 172.259 - Publication of fact that no indictment was issued by grand jury.

After a grand jury investigation is concluded:

1. A person who was the subject of the investigation but against whom an indictment was not returned; or

2. A district attorney, with the permission of that person,

may make public the fact that no indictment was issued as a result of the grand jury s investigation.

(Added to NRS by 1985, 1028)



NRS 172.265 - Names of witnesses inserted or endorsed at foot of indictment.

When an indictment is found, the names of the witnesses examined before the grand jury shall be inserted at the foot of the indictment, or endorsed thereon before it is presented to the court.

(Added to NRS by 1967, 1411)



NRS 172.267 - Report of grand jury: Scope; purpose; limitations.

1. A grand jury may issue a report concerning a matter into which it may lawfully inquire.

2. The report must be issued for the sole purpose of reporting on the matter. The report must not:

(a) Contain material the sole effect of which is to ridicule or abuse a person or otherwise subject the person to public disgrace or embarrassment;

(b) Contain material which is personal in nature and does not relate to any lawful inquiry; or

(c) Accuse a named or unnamed person directly or by innuendo, imputation or otherwise of an act that, if true, constitutes an indictable offense unless the report is accompanied by a presentment or an indictment of the person for the offense mentioned in the report.

3. The judge impaneling a grand jury shall include the provisions of this section in the judge s charge to the grand jury.

(Added to NRS by 1985, 700)



NRS 172.269 - Report of grand jury: Inclusion of recommendations to public officers or agencies; criticism must be constructive; positive statement of no indictable activity required, if applicable.

A grand jury may include in its report recommendations to a public officer or agency for actions which will reduce costs, increase efficiency or result in better service to the public. Any criticism made therein must be constructive and made in support of the recommendations. If such recommendations and criticism are included in a report and the report is not accompanied by a related indictment or presentment, the report must include a positive statement that no indictable criminal activity was found.

(Added to NRS by 1985, 701)



NRS 172.271 - Report of grand jury: Preliminary review by court; notification of identified persons; procedure to expunge improper material; filing and distribution.

1. The grand jury shall submit a draft of the report that it wishes to make to the court which impaneled it.

2. The court shall review its contents and, if it contains any material which violates paragraph (a) of subsection 2 of NRS 172.267, require the grand jury to expunge that material from the draft.

3. The court shall send to any person identified in the draft in violation of paragraph (b) of subsection 2 of NRS 172.267 the pertinent part of the draft and notify the person that the person has been identified in the draft of the report of the grand jury in connection with possible criminal conduct. The person may, within 5 days after receiving the notice and the portion of the draft, submit a written request to the court for a hearing in chambers to consider a motion to expunge that portion of the draft from the final report.

4. The court shall rule on any such motion to expunge material within 20 days after the completion of the hearing on the motion.

5. If the court determines that the draft:

(a) Violates in its entirety a provision of NRS 172.267; or

(b) After the removal of a portion pursuant to NRS 172.267, is so incomplete that it is meaningless,

it shall not file the report with the clerk of the district court but shall file instead a written statement describing, generally, its action and the basis for it.

6. The court shall file either the draft, the draft as corrected or the statement with the clerk of the district court within 60 days after receiving the draft from the grand jury. Upon filing, the draft becomes the final report of the grand jury.

7. Within 5 days after the report is filed, the clerk shall mail a copy of the pertinent portion of the report to each person or governmental entity mentioned in the report.

(Added to NRS by 1985, 701)



NRS 172.275 - Discharge of grand jury; discharge or excuse of juror.

1. A grand jury shall serve until discharged by the court and may be so discharged at any time after the expiration of 1 year. At any time for cause shown the court may excuse a juror either temporarily or permanently, and in the latter event the court may impanel an alternate grand juror in place of the juror excused.

2. Where the court is composed of more than one judge, any judge may discharge or excuse a juror; but if any other judge notifies the judge so acting, in writing within 24 hours after the action is taken, that the judge objects, the action stands rescinded and is not effective unless the concurrence of a majority of the judges composing the court is obtained.

(Added to NRS by 1967, 1411; A 1985, 557)



NRS 172.285 - Warrant on presentment.

1. If the court deems that the facts stated in a presentment constitute a public offense triable:

(a) In the district court of the county, it shall direct the clerk to issue a warrant for the arrest of the defendant.

(b) In another court of the county, it shall forward the presentment to such court.

2. The clerk, or justice of the peace in a case forwarded to the justice of the peace, may accordingly at any time thereafter issue a warrant under the signature and seal of the court, if it has a seal.

3. The magistrate before whom the defendant is brought shall proceed to examine the charge contained in the presentment and hold the defendant to answer such charge, or discharge the defendant, in the same manner as upon a warrant of arrest on complaint.

(Added to NRS by 1967, 1411)



NRS 172.295 - Review by person of person s prior testimony before testifying before grand jury again.

A person who:

1. Is called to testify before a grand jury; and

2. Has testified regarding the same matter at another time before the same or another grand jury,

may, upon request, review the transcript or recording of the person s prior testimony before testifying again.

(Added to NRS by 1985, 1028)



NRS 172.305 - Failure to disclose subject of grand jury s inquiry to defendant not cause for dismissal of subsequent presentment or indictment.

A presentment or indictment may not be dismissed on the ground that the specific subject of the inquiry was not disclosed to the defendant pursuant to NRS 172.195 or subsection 5 of NRS 174.315.

(Added to NRS by 1985, 572; A 1993, 118; 2013, 1202)






Chapter 173 - Indictment and Information

NRS 173.015 - First pleading by State.

The first pleading on the part of the State is the indictment or information.

(Added to NRS by 1967, 1411)



NRS 173.025 - Courts may act upon information for all offenses.

The several courts of this state shall have and may exercise the same power and jurisdiction to try and determine prosecutions upon information for crimes, misdemeanors and offenses, to issue writs and process and do all other acts therein as in cases of like prosecution under indictment.

(Added to NRS by 1967, 1412)



NRS 173.035 - Information may be filed following preliminary examination when accused is bound over or when preliminary examination is waived; when information is filed on affidavit; limitation of time; amended information may include additional charges if plea agreement is rejected or withdrawn.

1. An information may be filed against any person for any offense when the person:

(a) Has had a preliminary examination as provided by law before a justice of the peace, or other examining officer or magistrate, and has been bound over to appear at the court having jurisdiction; or

(b) Has waived the right to a preliminary examination.

2. If, however, upon the preliminary examination the accused has been discharged, or the affidavit or complaint upon which the examination has been held has not been delivered to the clerk of the proper court, the Attorney General when acting pursuant to a specific statute or the district attorney may, upon affidavit of any person who has knowledge of the commission of an offense, and who is a competent witness to testify in the case, setting forth the offense and the name of the person or persons charged with the commission thereof, upon being furnished with the names of the witnesses for the prosecution, by leave of the court first had, file an information, and process must forthwith be issued thereon. The affidavit need not be filed in cases where the defendant has waived a preliminary examination, or upon a preliminary examination has been bound over to appear at the court having jurisdiction.

3. The information must be filed within 15 days after the holding or waiver of the preliminary examination. Each information must set forth the crime committed according to the facts.

4. If, with the consent of the prosecuting attorney, a defendant waives the right to a preliminary examination in accordance with an agreement by the defendant to plead guilty, guilty but mentally ill or nolo contendere to a lesser charge or to at least one, but not all, of the initial charges, the information filed against the defendant pursuant to this section may contain only the offense or offenses to which the defendant has agreed to enter a plea of guilty, guilty but mentally ill or nolo contendere. If, for any reason, the agreement is rejected by the district court or withdrawn by the defendant, the prosecuting attorney may file an amended information charging all of the offenses which were in the criminal complaint upon which the preliminary examination was waived. The defendant must then be arraigned in accordance with the amended information.

(Added to NRS by 1967, 1412; A 1975, 654; 1979, 1093; 1989, 163; 1993, 82; 1995, 2448; 2003, 1456; 2007, 1404)



NRS 173.045 - District attorney or Attorney General to be informant; endorsement of names of witnesses; affidavits.

1. All informations must be filed in the court having jurisdiction of the offenses specified therein, by the Attorney General when acting pursuant to a specific statute or by the district attorney of the proper county as informant, and his or her name must be subscribed thereto by him or her or by his or her deputy.

2. The district attorney or the Attorney General shall endorse thereon the names of such witnesses as are known at the time of filing the information. The district attorney or Attorney General shall not endorse the name of any witness whom he or she does not reasonably expect to call.

3. In all cases in which the defendant has not had or waived a preliminary examination there must be filed with the information the affidavit of some credible person verifying the information upon the personal knowledge of affiant that the offense was committed.

(Added to NRS by 1967, 1412; A 1975, 655; 1989, 163; 1997, 2365)



NRS 173.049 - Court clerk may accept information filed electronically; procedure; service.

1. A court clerk may accept an information filed pursuant to this chapter that is filed electronically. An information that is filed electronically must contain an image of the signature of the prosecuting attorney.

2. If a court clerk accepts an information that is filed electronically pursuant to subsection 1, the court clerk shall acknowledge receipt of the information by an electronic time stamp and shall electronically return the information with the electronic time stamp to the prosecuting attorney. An information that is filed and time-stamped electronically pursuant to this section may be converted into a printed document and served upon a defendant in the same manner as an information that is not filed electronically.

(Added to NRS by 1997, 892)



NRS 173.055 - Duties of district attorney or Attorney General; written statement containing reasons why information not filed.

1. The Attorney General when acting pursuant to a specific statute or the district attorney of the proper county shall inquire into all cases of preliminary examinations as provided by law, concerning the commission of any offense, whether the offenders are committed to jail, recognized or held to bail.

2. If the district attorney or the Attorney General determines in any such case that an information ought not to be filed, the district attorney or Attorney General shall file with the clerk of the court having jurisdiction of the supposed offense a written statement containing the reasons, in fact and in law, for not filing any information in the case. The statement must be filed within 15 days after the holding of the preliminary examination.

(Added to NRS by 1967, 1412; A 1975, 655; 1979, 1093; 1989, 164)



NRS 173.065 - Judge may require Attorney General to prosecute if district attorney refuses.

The judge of the court having jurisdiction may in extreme cases, upon affidavit filed with the judge of the commission of a crime, require all available evidence to be delivered to the Attorney General for prosecution, if the district attorney refuses to prosecute any person for such crime.

(Added to NRS by 1967, 1413)



NRS 173.075 - Nature and contents generally.

1. The indictment or the information must be a plain, concise and definite written statement of the essential facts constituting the offense charged. It must be signed by the Attorney General acting pursuant to a specific statute or the district attorney. It need not contain a formal commencement, a formal conclusion or any other matter not necessary to the statement.

2. Allegations made in one count may be incorporated by reference in another count. It may be alleged in a single count that the means by which the defendant committed the offense are unknown or that the defendant committed it by one or more specified means.

3. The indictment or information must state for each count the official or customary citation of the statute, rule, regulation or other provision of law which the defendant is alleged therein to have violated. Error in the citation or its omission is not a ground for dismissal of the indictment or information or for reversal of a conviction if the error or omission did not mislead the defendant to the defendant s prejudice.

(Added to NRS by 1967, 1413; A 1975, 655; 1989, 164)



NRS 173.085 - Surplusage.

The court on motion of the defendant may strike surplusage from the indictment or information.

(Added to NRS by 1967, 1413)



NRS 173.095 - Amendment; notice of habitual criminality, habitually fraudulent felon or habitual felon.

1. The court may permit an indictment or information to be amended at any time before verdict or finding if no additional or different offense is charged and if substantial rights of the defendant are not prejudiced.

2. If an indictment is found charging a primary offense upon which a charge of habitual criminality may be based, the prosecuting attorney may file a notice of habitual criminality with the court. If an indictment is found charging a primary offense upon which a charge of:

(a) Habitually fraudulent felon may be based, the prosecuting attorney shall file a notice of habitually fraudulent felon with the court.

(b) Habitual felon may be based, the prosecuting attorney shall file a notice of habitual felon with the court.

3. The court shall permit an information to be amended pursuant to subsection 4 of NRS 173.035.

(Added to NRS by 1967, 1413; A 1985, 1026; 1993, 82; 1995, 857, 1245)



NRS 173.105 - Charging defendant by fictitious or erroneous name: Insertion of true name.

When a defendant is charged by a fictitious or erroneous name, and in any stage of the proceedings the defendant s true name is discovered, it must be inserted in the subsequent proceedings referring to the fact of the defendant s being charged by the name mentioned in the indictment or information.

(Added to NRS by 1967, 1413)



NRS 173.115 - Joinder of offenses.

Two or more offenses may be charged in the same indictment or information in a separate count for each offense if the offenses charged, whether felonies or misdemeanors or both, are:

1. Based on the same act or transaction; or

2. Based on two or more acts or transactions connected together or constituting parts of a common scheme or plan.

(Added to NRS by 1967, 1413)



NRS 173.125 - Prosecution not required to elect between different offenses or counts; plea of guilty or guilty but mentally ill to one offense does not preclude prosecution for other offenses.

The prosecution is not required to elect between the different offenses or counts set forth in the indictment or information, and a plea of guilty or guilty but mentally ill to one or more offenses charged in the indictment or information does not preclude prosecution for the other offenses.

(Added to NRS by 1967, 1413; A 1995, 2449; 2003, 1457; 2007, 1404)



NRS 173.135 - Joinder of defendants.

Two or more defendants may be charged in the same indictment or information if they are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting an offense or offenses. Such defendants may be charged in one or more counts together or separately and all of the defendants need not be charged in each count.

(Added to NRS by 1967, 1413)



NRS 173.145 - Issuance of warrant or summons.

1. Upon the request of the Attorney General acting pursuant to a specific statute or the district attorney, the court shall issue a warrant for each defendant named in the indictment or information.

2. The clerk shall issue a summons instead of a warrant upon the request of the district attorney, the Attorney General or by direction of the court.

3. Upon like request or direction the clerk shall issue more than one warrant or summons for the same defendant.

4. The clerk shall deliver the warrant or summons to the peace officer or other person authorized by law to execute or serve it.

5. If a defendant fails to appear in response to the summons, a warrant must be issued.

(Added to NRS by 1967, 1413; A 1975, 656; 1989, 164)



NRS 173.155 - Form of warrant; fixing and endorsement of amount of bail.

The form of the warrant shall be as provided in NRS 171.108 except that it shall be signed by the clerk, it shall describe the offense charged in the indictment or information and it shall command that the defendant be arrested and brought before the court. The amount of bail may be fixed by the court and endorsed on the warrant.

(Added to NRS by 1967, 1414)



NRS 173.165 - Manner of proceeding on giving bail in another county.

If the offense charged in the warrant is bailable, and the defendant is arrested in another county, the officer must, upon being required by the defendant, take the defendant before the most convenient magistrate in that or any adjoining county, who must admit the defendant to bail in the amount fixed in the warrant and take bail from the defendant accordingly, naming therein a time, not more than 10 days after the time of taking such bail, for the defendant to appear before the court in which the warrant was issued; or, in case the court is not in session at the time so fixed for the defendant to appear, for the defendant to appear before the court in which the warrant was issued at the first time it is in session thereafter.

(Added to NRS by 1967, 1414)



NRS 173.175 - Ordering defendant charged with felony into custody unless increased bail is given.

When the indictment or information is for a felony and the defendant before the filing thereof has given bail for the defendant s appearance to answer the charge, the court in which the indictment or information is presented, or in which it is pending, may order the defendant to be committed to actual custody unless the defendant gives bail in an increased amount, to be specified in the order.

(Added to NRS by 1967, 1414)



NRS 173.185 - Form of summons.

The summons shall be in the same form as the warrant except that it shall summon the defendant to appear before the court at a stated time and place.

(Added to NRS by 1967, 1414)



NRS 173.195 - Execution of warrant and service of summons.

The warrant shall be executed or the summons served as provided in NRS 171.114, 171.118 and 171.122. A summons to a corporation shall be served as provided in NRS 171.122. The officer executing the warrant shall bring the arrested person promptly before the court or, for the purpose of admission to bail, before a magistrate.

(Added to NRS by 1967, 1414)



NRS 173.205 - Return of warrant and summons; reissuance.

1. The peace officer executing a warrant shall make return thereof to the court. At the request of the Attorney General acting pursuant to a specific statute or the district attorney any unexecuted warrant must be returned and cancelled.

2. On or before the return day the person to whom a summons was delivered for service shall make return thereof.

3. At the request of the Attorney General acting pursuant to a specific statute or the district attorney, made at any time while the indictment or information is pending, a warrant returned unexecuted and not cancelled or a summons returned unserved or a duplicate thereof may be delivered by the clerk to a peace officer or other authorized person for execution or service.

(Added to NRS by 1967, 1414; A 1975, 656; 1989, 165)






Chapter 174 - Arraignment and Preparation for Trial

NRS 174.015 - Conduct of arraignment.

1. Arraignment shall be conducted in open court and shall consist of reading the indictment or information to the defendant or stating the substance of the charge and calling on the defendant to plead thereto. The defendant shall be given a copy of the indictment or information before the defendant is called upon to plead.

2. In Justice Court, before the trial commences, the complaint must be distinctly read to the defendant before the defendant is called upon to plead.

(Added to NRS by 1967, 1414)



NRS 174.025 - Proceedings respecting name of defendant; entry of true name in minutes; subsequent proceedings in true name.

When the defendant is arraigned, the defendant must be informed that if the name by which the defendant is prosecuted is not his or her true name the defendant must then declare his or her true name, or be proceeded against by the name in the indictment, information or complaint. If the defendant gives no other name, the court may proceed accordingly; but, if the defendant alleges that another name is his or her true name, the court must direct an entry thereof in the minutes of the arraignment, and the subsequent proceedings on the information, indictment or complaint may be had against the defendant by that name, referring also to the name by which the defendant was first charged therein.

(Added to NRS by 1967, 1415)



NRS 174.035 - Types of pleas; procedure for entering plea.

1. A defendant may plead not guilty, guilty, guilty but mentally ill or, with the consent of the court, nolo contendere. The court may refuse to accept a plea of guilty or guilty but mentally ill.

2. If a plea of guilty or guilty but mentally ill is made in a written plea agreement, the agreement must be in substantially the form prescribed in NRS 174.063. If a plea of guilty or guilty but mentally ill is made orally, the court shall not accept such a plea or a plea of nolo contendere without first addressing the defendant personally and determining that the plea is made voluntarily with understanding of the nature of the charge and consequences of the plea.

3. With the consent of the court and the district attorney, a defendant may enter a conditional plea of guilty, guilty but mentally ill or nolo contendere, reserving in writing the right, on appeal from the judgment, to a review of the adverse determination of any specified pretrial motion. A defendant who prevails on appeal must be allowed to withdraw the plea.

4. A plea of guilty but mentally ill must be entered not less than 21 days before the date set for trial. A defendant who has entered a plea of guilty but mentally ill has the burden of establishing the defendant s mental illness by a preponderance of the evidence. Except as otherwise provided by specific statute, a defendant who enters such a plea is subject to the same criminal, civil and administrative penalties and procedures as a defendant who pleads guilty.

5. The defendant may, in the alternative or in addition to any one of the pleas permitted by subsection 1, plead not guilty by reason of insanity. A plea of not guilty by reason of insanity must be entered not less than 21 days before the date set for trial. A defendant who has not so pleaded may offer the defense of insanity during trial upon good cause shown. Under such a plea or defense, the burden of proof is upon the defendant to establish by a preponderance of the evidence that:

(a) Due to a disease or defect of the mind, the defendant was in a delusional state at the time of the alleged offense; and

(b) Due to the delusional state, the defendant either did not:

(1) Know or understand the nature and capacity of his or her act; or

(2) Appreciate that his or her conduct was wrong, meaning not authorized by law.

6. If a defendant refuses to plead or if the court refuses to accept a plea of guilty or guilty but mentally ill or if a defendant corporation fails to appear, the court shall enter a plea of not guilty.

7. A defendant may not enter a plea of guilty or guilty but mentally ill pursuant to a plea bargain for an offense punishable as a felony for which:

(a) Probation is not allowed; or

(b) The maximum prison sentence is more than 10 years,

unless the plea bargain is set forth in writing and signed by the defendant, the defendant s attorney, if the defendant is represented by counsel, and the prosecuting attorney.

8. If the court accepts a plea of guilty but mentally ill pursuant to this section, the court shall cause, on a form prescribed by the Department of Public Safety, a record of that plea to be transmitted to the Central Repository for Nevada Records of Criminal History along with a statement indicating that the record is being transmitted for inclusion in each appropriate database of the National Instant Criminal Background Check System.

9. As used in this section:

(a) Disease or defect of the mind does not include a disease or defect which is caused solely by voluntary intoxication.

(b) National Instant Criminal Background Check System has the meaning ascribed to it in NRS 179A.062.

(Added to NRS by 1967, 1415; A 1991, 301, 1062; 1995, 1534, 2450; 1997, 641; 2003, 1457; 2007, 1405; 2009, 2484)



NRS 174.055 - Proceedings on plea of guilty or guilty but mentally ill in justice court.

In a justice court, if the defendant pleads guilty or guilty but mentally ill, the court may, before entering such a plea or pronouncing judgment, examine witnesses to ascertain the gravity of the offense committed. If it appears to the court that a higher offense has been committed than the offense charged in the complaint, the court may order the defendant to be committed or admitted to bail or to answer any indictment that may be found against the defendant or any information which may be filed by the district attorney.

(Added to NRS by 1967, 1415; A 1995, 2450; 2003, 1458; 2007, 1406)



NRS 174.061 - Plea bargaining: General requirements; prohibited agreements.

1. If a prosecuting attorney enters into an agreement with a defendant in which the defendant agrees to testify against another defendant in exchange for a plea of guilty, guilty but mentally ill or nolo contendere to a lesser charge or for a recommendation of a reduced sentence, the agreement:

(a) Is void if the defendant s testimony is false.

(b) Must be in writing and include a statement that the agreement is void if the defendant s testimony is false.

2. A prosecuting attorney shall not enter into an agreement with a defendant which:

(a) Limits the testimony of the defendant to a predetermined formula.

(b) Is contingent on the testimony of the defendant contributing to a specified conclusion.

(Added to NRS by 1991, 291; A 1995, 2450; 2003, 1458; 2007, 1406)



NRS 174.063 - Written plea agreement for plea of guilty or guilty but mentally ill: Form; contents.

1. If a plea of guilty or guilty but mentally ill is made in a written plea agreement, the agreement must be substantially in the following form:

Case No. ...............................................................

Dept. No. ...............................................................

IN THE .................. JUDICIAL DISTRICT COURT OF THE

STATE OF NEVADA IN AND FOR THE COUNTY OF.............,

The State of Nevada,

PLAINTIFF,

v.

(Name of defendant),

DEFENDANT.

GUILTY OR GUILTY BUT MENTALLY ILL PLEA AGREEMENT

I hereby agree to plead guilty or guilty but mentally ill to: (List charges to which defendant is pleading guilty or guilty but mentally ill), as more fully alleged in the charging document attached hereto as Exhibit 1.

My decision to plead guilty or guilty but mentally ill is based upon the plea agreement in this case which is as follows:

(State the terms of the agreement.)

CONSEQUENCES OF THE PLEA

I understand that by pleading guilty or guilty but mentally ill I admit the facts which support all the elements of the offenses to which I now plead as set forth in Exhibit 1.

I understand that as a consequence of my plea of guilty or guilty but mentally ill I may be imprisoned for a period of not more than (maximum term of imprisonment) and that I (may or will) be fined up to (maximum amount of fine). I understand that the law requires me to pay an administrative assessment fee.

I understand that, if appropriate, I will be ordered to make restitution to the victim of the offenses to which I am pleading guilty or guilty but mentally ill and to the victim of any related offense which is being dismissed or not prosecuted pursuant to this agreement. I will also be ordered to reimburse the State of Nevada for expenses relating to my extradition, if any.

I understand that I (am or am not) eligible for probation for the offense to which I am pleading guilty or guilty but mentally ill. (I understand that, except as otherwise provided by statute, the question of whether I receive probation is in the discretion of the sentencing judge, or I understand that I must serve a mandatory minimum term of (term of imprisonment) or pay a minimum mandatory fine of (amount of fine) or serve a mandatory minimum term (term of imprisonment) and pay a minimum mandatory fine of (amount of fine).)

I understand that if more than one sentence of imprisonment is imposed and I am eligible to serve the sentences concurrently, the sentencing judge has the discretion to order the sentences served concurrently or consecutively.

I understand that information regarding charges not filed, dismissed charges or charges to be dismissed pursuant to this agreement may be considered by the judge at sentencing.

I have not been promised or guaranteed any particular sentence by anyone. I know that my sentence is to be determined by the court within the limits prescribed by statute. I understand that if my attorney or the State of Nevada or both recommend any specific punishment to the court, the court is not obligated to accept the recommendation.

I understand that the Division of Parole and Probation of the Department of Public Safety may or will prepare a report for the sentencing judge before sentencing. This report will include matters relevant to the issue of sentencing, including my criminal history. I understand that this report may contain hearsay information regarding my background and criminal history. My attorney (if represented by counsel) and I will each have the opportunity to comment on the information contained in the report at the time of sentencing.

WAIVER OF RIGHTS

By entering my plea of guilty or guilty but mentally ill, I understand that I have waived the following rights and privileges:

1. The constitutional privilege against self-incrimination, including the right to refuse to testify at trial, in which event the prosecution would not be allowed to comment to the jury about my refusal to testify.

2. The constitutional right to a speedy and public trial by an impartial jury, free of excessive pretrial publicity prejudicial to the defense, at which trial I would be entitled to the assistance of an attorney, either appointed or retained. At trial, the State would bear the burden of proving beyond a reasonable doubt each element of the offense charged.

3. The constitutional right to confront and cross-examine any witnesses who would testify against me.

4. The constitutional right to subpoena witnesses to testify on my behalf.

5. The constitutional right to testify in my own defense.

6. The right to appeal the conviction, with the assistance of an attorney, either appointed or retained, unless the appeal is based upon reasonable constitutional, jurisdictional or other grounds that challenge the legality of the proceedings and except as otherwise provided in subsection 3 of NRS 174.035.

VOLUNTARINESS OF PLEA

I have discussed the elements of all the original charges against me with my attorney (if represented by counsel) and I understand the nature of these charges against me.

I understand that the State would have to prove each element of the charge against me at trial.

I have discussed with my attorney (if represented by counsel) any possible defenses and circumstances which might be in my favor.

All of the foregoing elements, consequences, rights and waiver of rights have been thoroughly explained to me by my attorney (if represented by counsel).

I believe that pleading guilty or guilty but mentally ill and accepting this plea bargain is in my best interest and that a trial would be contrary to my best interest.

I am signing this agreement voluntarily, after consultation with my attorney (if represented by counsel) and I am not acting under duress or coercion or by virtue of any promises of leniency, except for those set forth in this agreement.

I am not now under the influence of intoxicating liquor, a controlled substance or other drug which would in any manner impair my ability to comprehend or understand this agreement or the proceedings surrounding my entry of this plea.

My attorney (if represented by counsel) has answered all my questions regarding this guilty or guilty but mentally ill plea agreement and its consequences to my satisfaction and I am satisfied with the services provided by my attorney.

Dated: This ............. day of the month of . of the year .

...............................................................................

Defendant.

Agreed to on this ............ day of the month of . of the year .

...............................................................................

Deputy District Attorney.

2. If the defendant is represented by counsel, the written plea agreement must also include a certificate of counsel that is substantially in the following form:

CERTIFICATE OF COUNSEL

I, the undersigned, as the attorney for the defendant named herein and as an officer of the court hereby certify that:

1. I have fully explained to the defendant the allegations contained in the charges to which guilty or guilty but mentally ill pleas are being entered.

2. I have advised the defendant of the penalties for each charge and the restitution that the defendant may be ordered to pay.

3. All pleas of guilty or guilty but mentally ill offered by the defendant pursuant to this agreement are consistent with all the facts known to me and are made with my advice to the defendant and are in the best interest of the defendant.

4. To the best of my knowledge and belief, the defendant:

(a) Is competent and understands the charges and the consequences of pleading guilty or guilty but mentally ill as provided in this agreement.

(b) Executed this agreement and will enter all guilty or guilty but mentally ill pleas pursuant hereto voluntarily.

(c) Was not under the influence of intoxicating liquor, a controlled substance or other drug at the time of the execution of this agreement.

Dated: This ............. day of the month of . of the year .

...............................................................................

Attorney for defendant.

(Added to NRS by 1995, 1531; A 2001, 36, 2565; 2007, 1406)



NRS 174.065 - When plea may specify degree of crime or punishment.

Except as otherwise provided in NRS 174.061:

1. On a plea of guilty or guilty but mentally ill to an information or indictment accusing a defendant of a crime divided into degrees, when consented to by the prosecuting attorney in open court and approved by the court, the plea may specify the degree, and in such event the defendant shall not be punished for a higher degree than that specified in the plea.

2. On a plea of guilty or guilty but mentally ill to an indictment or information for murder of the first degree, when consented to by the prosecuting attorney in open court and approved by the court, the plea may specify a punishment less than death. The specified punishment, or any lesser punishment, may be imposed by a single judge.

(Added to NRS by 1967, 1416; A 1973, 1801; 1977, 1543; 1991, 291, 651; 1993, 828; 1995, 2451; 2003, 1458; 2007, 1409)



NRS 174.075 - Pleadings and motions.

1. Pleadings in criminal proceedings are the indictment, the information and, in justice court, the complaint, and the pleas of guilty, guilty but mentally ill, not guilty, not guilty by reason of insanity and nolo contendere.

2. All other pleas, demurrers and motions to quash are abolished, and defenses and objections raised before trial which could have been raised by one or more of them may be raised only by motion to dismiss or to grant appropriate relief, as provided in this title.

(Added to NRS by 1967, 1416; A 1995, 2451; 2003, 1459; 2007, 1409)



NRS 174.085 - Proceedings not constituting acquittal; effect of acquittal on merits; proceedings constituting bar to another prosecution; retrial after discharge of jury; effect of voluntary dismissal.

1. If a defendant was formerly acquitted on the ground of a variance between the indictment, information or complaint and proof, or the indictment, information, or complaint was dismissed upon an objection to its form or substance, or in order to hold a defendant for a higher offense without a judgment of acquittal, it is not an acquittal of the same offense.

2. If a defendant is acquitted on the merits, the defendant is acquitted of the same offense, notwithstanding a defect in the form or substance in the indictment, information, or complaint on which the trial was had.

3. When a defendant is convicted or acquitted, or has been once placed in jeopardy upon an indictment, information or complaint, except as otherwise provided in subsections 5 and 6, the conviction, acquittal or jeopardy is a bar to another indictment, information or complaint for the offense charged in the former, or for an attempt to commit the same, or for an offense necessarily included therein, of which the defendant might have been convicted under that indictment, information or complaint.

4. In all cases where a jury is discharged or prevented from giving a verdict by reason of an accident or other cause, except where the defendant is discharged during the progress of the trial or after the cause is submitted to them, the cause may be again tried.

5. The prosecuting attorney, in a case that the prosecuting attorney has initiated, may voluntarily dismiss a complaint:

(a) Before a preliminary hearing if the crime with which the defendant is charged is a felony or gross misdemeanor; or

(b) Before trial if the crime with which the defendant is charged is a misdemeanor,

without prejudice to the right to file another complaint, unless the State of Nevada has previously filed a complaint against the defendant which was dismissed at the request of the prosecuting attorney. After the dismissal, the court shall order the defendant released from custody or, if the defendant is released on bail, exonerate the obligors and release any bail.

6. If a prosecuting attorney files a subsequent complaint after a complaint concerning the same matter has been filed and dismissed against the defendant:

(a) The case must be assigned to the same judge to whom the initial complaint was assigned; and

(b) A court shall not issue a warrant for the arrest of a defendant who was released from custody pursuant to subsection 5 or require a defendant whose bail has been exonerated pursuant to subsection 5 to give bail unless the defendant does not appear in court in response to a properly issued summons in connection with the complaint.

7. The prosecuting attorney, in a case that the prosecuting attorney has initiated, may voluntarily dismiss an indictment or information before the actual arrest or incarceration of the defendant without prejudice to the right to bring another indictment or information. After the arrest or incarceration of the defendant, the prosecuting attorney may voluntarily dismiss an indictment or information without prejudice to the right to bring another indictment or information only upon good cause shown to the court and upon written findings and a court order to that effect.

(Added to NRS by 1967, 1416; A 1971, 596; 1997, 2391)



NRS 174.095 - Defenses and objections which may be raised by motion.

Any defense or objection which is capable of determination without the trial of the general issue may be raised before trial by motion.

(Added to NRS by 1967, 1416)



NRS 174.098 - Motion to declare that defendant is intellectually disabled: When authorized; procedure. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A defendant who is charged with murder of the first degree in a case in which the death penalty is sought may, not less than 10 days before the date set for trial, file a motion to declare that the defendant is intellectually disabled.

2. If a defendant files a motion pursuant to this section, the court must:

(a) Stay the proceedings pending a decision on the issue of intellectual disability; and

(b) Hold a hearing within a reasonable time before the trial to determine whether the defendant is intellectually disabled.

3. The court shall order the defendant to:

(a) Provide evidence which demonstrates that the defendant is intellectually disabled not less than 30 days before the date set for a hearing conducted pursuant to subsection 2; and

(b) Undergo an examination by an expert selected by the prosecution on the issue of whether the defendant is intellectually disabled at least 15 days before the date set for a hearing pursuant to subsection 2.

4. For the purpose of the hearing conducted pursuant to subsection 2, there is no privilege for any information or evidence provided to the prosecution or obtained by the prosecution pursuant to subsection 3.

5. At a hearing conducted pursuant to subsection 2:

(a) The court must allow the defendant and the prosecution to present evidence and conduct a cross-examination of any witness concerning whether the defendant is intellectually disabled; and

(b) The defendant has the burden of proving by a preponderance of the evidence that the defendant is intellectually disabled.

6. If the court determines based on the evidence presented at a hearing conducted pursuant to subsection 2 that the defendant is intellectually disabled, the court must make such a finding in the record and strike the notice of intent to seek the death penalty. Such a finding may be appealed to the Supreme Court pursuant to NRS 177.015.

7. For the purposes of this section, intellectually disabled means significant subaverage general intellectual functioning which exists concurrently with deficits in adaptive behavior and manifested during the developmental period.

(Added to NRS by 2003, 766; A 2013, 684)

NRS 174.098 Motion to declare that defendant is intellectually disabled: When authorized; procedure. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A defendant who is charged with murder of the first degree in a case in which the death penalty is sought may, not less than 10 days before the date set for trial, file a motion to declare that the defendant is intellectually disabled.

2. If a defendant files a motion pursuant to this section, the court must:

(a) Stay the proceedings pending a decision on the issue of intellectual disability; and

(b) Hold a hearing within a reasonable time before the trial to determine whether the defendant is intellectually disabled.

3. The court shall order the defendant to:

(a) Provide evidence which demonstrates that the defendant is intellectually disabled not less than 30 days before the date set for a hearing conducted pursuant to subsection 2; and

(b) Undergo an examination by an expert selected by the prosecution on the issue of whether the defendant is intellectually disabled at least 15 days before the date set for a hearing pursuant to subsection 2.

4. For the purpose of the hearing conducted pursuant to subsection 2, there is no privilege for any information or evidence provided to the prosecution or obtained by the prosecution pursuant to subsection 3.

5. At a hearing conducted pursuant to subsection 2:

(a) The court must allow the defendant and the prosecution to present evidence and conduct a cross-examination of any witness concerning whether the defendant is intellectually disabled; and

(b) The defendant has the burden of proving by a preponderance of the evidence that the defendant is intellectually disabled.

6. If the court determines based on the evidence presented at a hearing conducted pursuant to subsection 2 that the defendant is intellectually disabled, the court must make such a finding in the record and strike the notice of intent to seek the death penalty. Such a finding may be appealed pursuant to NRS 177.015.

7. For the purposes of this section, intellectually disabled means significant subaverage general intellectual functioning which exists concurrently with deficits in adaptive behavior and manifested during the developmental period.

(Added to NRS by 2003, 766; A 2013, 684, 1752, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 174.105 - Defenses and objections which must be raised by motion.

1. Defenses and objections based on defects in the institution of the prosecution, other than insufficiency of the evidence to warrant an indictment, or in the indictment, information or complaint, other than that it fails to show jurisdiction in the court or to charge an offense, may be raised only by motion before trial. The motion shall include all such defenses and objections then available to the defendant.

2. Failure to present any such defense or objection as herein provided constitutes a waiver thereof, but the court for cause shown may grant relief from the waiver.

3. Lack of jurisdiction or the failure of the indictment, information or complaint to charge an offense shall be noticed by the court at any time during the pendency of the proceeding.

(Added to NRS by 1967, 1416)



NRS 174.115 - Time of making motion.

The motion shall be made before the plea is entered, but the court may permit it to be made within a reasonable time thereafter.

(Added to NRS by 1967, 1417)



NRS 174.125 - Certain motions required to be made before trial.

1. All motions in a criminal prosecution to suppress evidence, for a transcript of former proceedings, for a preliminary hearing, for severance of joint defendants, for withdrawal of counsel, and all other motions which by their nature, if granted, delay or postpone the time of trial must be made before trial, unless an opportunity to make such a motion before trial did not exist or the moving party was not aware of the grounds for the motion before trial.

2. In any judicial district in which a single judge is provided:

(a) All motions subject to the provisions of subsection 1 must be made in writing, with not less than 10 days notice to the opposite party unless good cause is shown to the court at the time of trial why the motion could not have been made in writing upon the required notice.

(b) The court may, by written order, shorten the notice required to be given to the opposite party.

3. In any judicial district in which two or more judges are provided:

(a) All motions subject to the provisions of subsection 1 must be made in writing not less than 15 days before the date set for trial, except that if less than 15 days intervene between entry of a plea and the date set for trial, such a motion may be made within 5 days after entry of the plea.

(b) The court may, if a defendant waives hearing on the motion or for other good cause shown, permit the motion to be made at a later date.

4. Grounds for making such a motion after the time provided or at the trial must be shown by affidavit.

(Added to NRS by 1967, 1417; A 1981, 1955)



NRS 174.135 - Hearing on motion.

1. A motion before trial raising defenses or objections shall be determined before trial unless the court orders that it be deferred for determination at the trial of the general issue.

2. An issue of fact shall be tried by a jury if a jury trial is required under the Constitution of the United States or of the State of Nevada or by statute.

3. All other issues of fact shall be determined by the court with or without a jury or on affidavits or in such other manner as the court may direct.

(Added to NRS by 1967, 1417)



NRS 174.145 - Effect of determination.

1. If a motion is determined adversely to the defendant, the defendant shall be permitted to plead if the defendant had not previously pleaded. A plea previously entered shall stand.

2. If the court grants a motion based on a defect in the institution of the prosecution or in the indictment, information or complaint, it may also order that the defendant be held in custody or that the defendant s bail be continued for a specified time pending the filing of a new indictment, information or complaint.

3. Nothing in this section shall affect the provisions of any statute relating to periods of limitations.

(Added to NRS by 1967, 1417)



NRS 174.155 - Trial together of indictments or informations.

The court may order two or more indictments or informations or both to be tried together if the offenses, and the defendants if there is more than one, could have been joined in a single indictment or information. The procedure shall be the same as if the prosecution were under such single indictment or information.

(Added to NRS by 1967, 1418)



NRS 174.165 - Relief from prejudicial joinder.

1. If it appears that a defendant or the State of Nevada is prejudiced by a joinder of offenses or of defendants in an indictment or information, or by such joinder for trial together, the court may order an election or separate trials of counts, grant a severance of defendants or provide whatever other relief justice requires.

2. In ruling on a motion by a defendant for severance the court may order the district attorney to deliver to the court for inspection in chambers any statements or confessions made by the defendants which the State intends to introduce in evidence at the trial.

(Added to NRS by 1967, 1418)



NRS 174.171 - Applicability.

The provisions of NRS 174.171 to 174.225, inclusive, do not apply to a deposition taken pursuant to NRS 174.227 or used pursuant to NRS 174.228, or both.

(Added to NRS by 1985, 1423; A 1993, 252)



NRS 174.175 - When taken.

1. If it appears that a prospective witness is an older person or a vulnerable person or may be unable to attend or prevented from attending a trial or hearing, that the witness s testimony is material and that it is necessary to take the witness s deposition in order to prevent a failure of justice, the court at any time after the filing of an indictment, information or complaint may, upon motion of a defendant or of the State and notice to the parties, order that the witness s testimony be taken by deposition and that any designated books, papers, documents or tangible objects, not privileged, be produced at the same time and place. If the motion is for the deposition of an older person or a vulnerable person, the court may enter an order to take the deposition only upon good cause shown to the court. If the deposition is taken upon motion of the State, the court shall order that it be taken under such conditions as will afford to each defendant the opportunity to confront the witnesses against him or her.

2. If a witness is committed for failure to give bail to appear to testify at a trial or hearing, the court, on written motion of the witness and upon notice to the parties, may direct that the witness s deposition be taken. After the deposition has been subscribed, the court may discharge the witness.

3. This section does not apply to the prosecutor, or to an accomplice in the commission of the offense charged.

4. As used in this section:

(a) Older person means a person who is 70 years of age or older.

(b) Vulnerable person has the meaning ascribed to it in subsection 7 of NRS 200.5092.

(Added to NRS by 1967, 1418; A 2009, 2552)



NRS 174.185 - Notice of taking.

The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition. The notice shall state the name and address of each person to be examined. On motion of a party upon whom the notice is served, the court for cause shown may extend or shorten the time.

(Added to NRS by 1967, 1418)



NRS 174.195 - Defendant s counsel and payment of expenses.

If a defendant is without counsel the court shall advise the defendant of his or her right and assign counsel to represent the defendant unless the defendant elects to proceed without counsel or is able to obtain counsel. If it appears that a defendant at whose instance a deposition is to be taken cannot bear the expense thereof, the court may direct that the expenses of the court reporter and of travel and subsistence of the defendant s attorney for attendance at the examination must be paid as provided in NRS 7.135.

(Added to NRS by 1967, 1418; A 1987, 1301)



NRS 174.205 - How taken.

A deposition shall be taken in the manner provided in civil actions. The court at the request of a defendant may direct that a deposition be taken on written interrogatories in the manner provided in civil actions.

(Added to NRS by 1967, 1418)



NRS 174.215 - Use of deposition.

1. At the trial or upon any hearing, a part or all of a deposition, so far as otherwise admissible under the rules of evidence, may be used if it appears:

(a) That the witness is dead;

(b) That the witness is out of the State of Nevada, unless it appears that the absence of the witness was procured by the party offering the deposition;

(c) That the witness cannot attend or testify because of sickness or infirmity;

(d) That the witness has become of unsound mind; or

(e) That the party offering the deposition could not procure the attendance of the witness by subpoena.

2. Any deposition may also be used by any party to contradict or impeach the testimony of the deponent as a witness.

3. If only a part of a deposition is offered in evidence by a party, an adverse party may require the party to offer all of it which is relevant to the part offered and any party may offer other parts.

(Added to NRS by 1967, 1418; A 1989, 588)



NRS 174.225 - Objections to admissibility.

Objections to receiving in evidence a deposition or part thereof may be made as provided in civil actions.

(Added to NRS by 1967, 1419)



NRS 174.227 - Videotaped depositions: Order of court; notice to parties; cross-examination; use.

1. A court on its own motion or on the motion of the district attorney may, for good cause shown, order the taking of a videotaped deposition of:

(a) A victim of sexual abuse as that term is defined in NRS 432B.100;

(b) A prospective witness in any criminal prosecution if the witness is less than 14 years of age; or

(c) A victim of sex trafficking as that term is defined in subsection 2 of NRS 201.300. There is a rebuttable presumption that good cause exists where the district attorney seeks to take the deposition of a person alleged to be the victim of sex trafficking.

The court may specify the time and place for taking the deposition and the persons who may be present when it is taken.

2. The district attorney shall give every other party reasonable written notice of the time and place for taking the deposition. The notice must include the name of the person to be examined. On the motion of a party upon whom the notice is served, the court:

(a) For good cause shown may release the address of the person to be examined; and

(b) For cause shown may extend or shorten the time.

3. If at the time such a deposition is taken, the district attorney anticipates using the deposition at trial, the court shall so state in the order for the deposition and the accused must be given the opportunity to cross-examine the deponent in the same manner as permitted at trial.

4. Except as limited by NRS 174.228, the court may allow the videotaped deposition to be used at any proceeding in addition to or in lieu of the direct testimony of the deponent. It may also be used by any party to contradict or impeach the testimony of the deponent as a witness. If only a part of the deposition is offered in evidence by a party, an adverse party may require the party to offer all of it which is relevant to the part offered and any party may offer other parts.

(Added to NRS by 1985, 1423; A 1993, 252; 2013, 2419)



NRS 174.228 - Videotaped depositions: Use.

A court may allow a videotaped deposition to be used instead of the deponent s testimony at trial only if:

1. In the case of a victim of sexual abuse, as that term is defined in NRS 432B.100:

(a) Before the deposition is taken, a hearing is held by a justice of the peace or district judge who finds that:

(1) The use of the videotaped deposition in lieu of testimony at trial is necessary to protect the welfare of the victim; and

(2) The presence of the accused at trial would inflict trauma, more than minimal in degree, upon the victim; and

(b) At the time a party seeks to use the deposition, the court determines that the conditions set forth in subparagraphs (1) and (2) of paragraph (a) continue to exist. The court may hold a hearing before the use of the deposition to make its determination.

2. In the case of a victim of sex trafficking as that term is defined in subsection 2 of NRS 201.300:

(a) Before the deposition is taken, a hearing is held by a justice of the peace or district judge and the justice or judge finds that cause exists pursuant to paragraph (c) of subsection 1 of NRS 174.227; and

(b) Before allowing the videotaped deposition to be used at trial, the court finds that the victim is unavailable as a witness.

3. In all cases:

(a) A justice of the peace or district judge presides over the taking of the deposition;

(b) The accused is able to hear and see the proceedings;

(c) The accused is represented by counsel who, if physically separated from the accused, is able to communicate orally with the accused by electronic means;

(d) The accused is given an adequate opportunity to cross-examine the deponent subject to the protection of the deponent deemed necessary by the court; and

(e) The deponent testifies under oath.

(Added to NRS by 1993, 251; A 2013, 2420)



NRS 174.229 - Videotaped testimony.

If a prospective witness who is scheduled to testify before a grand jury or at a preliminary hearing is less than 14 years of age, the court shall, upon the motion of the district attorney, and may, upon its own motion, order the child s testimony to be videotaped at the time it is given.

(Added to NRS by 1985, 1424)



NRS 174.231 - Effect of

NRS 174.227, 174.228 and 174.229. The provisions of NRS 174.227, 174.228 and 174.229 do not preclude:

1. The submission of videotaped depositions or testimony which are otherwise admissible as evidence in court.

2. A victim or prospective witness from testifying at a proceeding without the use of his or her videotaped deposition or testimony.

(Added to NRS by 1985, 1424; A 1993, 252)



NRS 174.233 - Disclosure by defendant of intent to claim alibi; defendant to disclose list of alibi witnesses; prosecuting attorney to disclose list of rebuttal witnesses; continuing duty to disclose; sanctions.

1. In addition to the written notice required by NRS 174.234, a defendant in a criminal case who intends to offer evidence of an alibi in his or her defense shall, not less than 10 days before trial or at such other time as the court may direct, file and serve upon the prosecuting attorney a written notice of the defendant s intention to claim the alibi. The notice must contain specific information as to the place at which the defendant claims to have been at the time of the alleged offense and, as particularly as are known to defendant or the defendant s attorney, the names and last known addresses of the witnesses by whom the defendant proposes to establish the alibi.

2. Not less than 10 days after receipt of the defendant s list of witnesses, or at such other time as the court may direct, the prosecuting attorney shall file and serve upon the defendant the names and last known addresses, as particularly as are known to the prosecuting attorney, of the witnesses the State proposes to offer in rebuttal to discredit the defendant s alibi at the trial of the cause.

3. Both the defendant and the prosecuting attorney have a continuing duty to disclose promptly the names and last known addresses of additional witnesses which come to the attention of either party after filing their respective lists.

4. If a defendant fails to file and serve a copy of the notice required by this section, the court may exclude evidence offered by the defendant to prove an alibi, except the testimony of the defendant. If the notice is given by a defendant, the court may exclude the testimony of any witness offered by the defendant to prove an alibi if the name and last known address of the witness, as particularly as are known to the defendant or the defendant s attorney, are not stated in the notice.

5. If the prosecuting attorney fails to file and serve a copy on the defendant of a list of witnesses as required by this section, the court may exclude evidence offered by the State in rebuttal to the defendant s evidence of alibi. If the list is filed and served by the prosecuting attorney, the court may exclude the testimony of any witness offered by the prosecuting attorney for the purpose of rebutting the evidence of alibi if the name and last known address of the witness, as particularly as are known to the prosecuting attorney, are not stated in the notice. For good cause shown the court may waive the requirements of this section.

(Added to NRS by 1969, 350; A 1971, 283; 1991, 301; 1995, 263; 1997, 2365)



NRS 174.234 - Reciprocal disclosure of lists of witnesses and information relating to expert testimony; continuing duty to disclose; protective orders; sanctions.

1. Except as otherwise provided in this section, not less than 5 judicial days before trial or at such other time as the court directs:

(a) If the defendant will be tried for one or more offenses that are punishable as a gross misdemeanor or felony:

(1) The defendant shall file and serve upon the prosecuting attorney a written notice containing the names and last known addresses of all witnesses the defendant intends to call during the case in chief of the defendant; and

(2) The prosecuting attorney shall file and serve upon the defendant a written notice containing the names and last known addresses of all witnesses the prosecuting attorney intends to call during the case in chief of the State.

(b) If the defendant will not be tried for any offenses that are punishable as a gross misdemeanor or felony:

(1) The defendant shall file and serve upon the prosecuting attorney a written notice containing the name and last known address of any witness the defendant intends to call during the case in chief of the defendant whose name and last known address have not otherwise been provided to the prosecuting attorney pursuant to NRS 174.245; and

(2) The prosecuting attorney shall file and serve upon the defendant a written notice containing the name and last known address or place of employment of any witness the prosecuting attorney intends to call during the case in chief of the State whose name and last known address or place of employment have not otherwise been provided to the defendant pursuant to NRS 171.1965 or 174.235.

2. If the defendant will be tried for one or more offenses that are punishable as a gross misdemeanor or felony and a witness that a party intends to call during the case in chief of the State or during the case in chief of the defendant is expected to offer testimony as an expert witness, the party who intends to call that witness shall file and serve upon the opposing party, not less than 21 days before trial or at such other time as the court directs, a written notice containing:

(a) A brief statement regarding the subject matter on which the expert witness is expected to testify and the substance of the testimony;

(b) A copy of the curriculum vitae of the expert witness; and

(c) A copy of all reports made by or at the direction of the expert witness.

3. After complying with the provisions of subsections 1 and 2, each party has a continuing duty to file and serve upon the opposing party:

(a) Written notice of the names and last known addresses of any additional witnesses that the party intends to call during the case in chief of the State or during the case in chief of the defendant. A party shall file and serve written notice pursuant to this paragraph as soon as practicable after the party determines that the party intends to call an additional witness during the case in chief of the State or during the case in chief of the defendant. The court shall prohibit an additional witness from testifying if the court determines that the party acted in bad faith by not including the witness on the written notice required pursuant to subsection 1.

(b) Any information relating to an expert witness that is required to be disclosed pursuant to subsection 2. A party shall provide information pursuant to this paragraph as soon as practicable after the party obtains that information. The court shall prohibit the party from introducing that information in evidence or shall prohibit the expert witness from testifying if the court determines that the party acted in bad faith by not timely disclosing that information pursuant to subsection 2.

4. Each party has a continuing duty to file and serve upon the opposing party any change in the last known address, or, if applicable, last known place of employment, of any witness that the party intends to call during the case in chief of the State or during the case in chief of the defendant as soon as practicable after the party obtains that information.

5. Upon a motion by either party or the witness, the court shall prohibit disclosure to the other party of the address of the witness if the court determines that disclosure of the address would create a substantial threat to the witness of bodily harm, intimidation, coercion or harassment. If the court prohibits disclosure of an address pursuant to this subsection, the court shall, upon the request of a party, provide the party or the party s attorney or agent with an opportunity to interview the witness in an environment that provides for protection of the witness.

6. In addition to the sanctions and protective orders otherwise provided in subsections 3 and 5, the court may upon the request of a party:

(a) Order that disclosure pursuant to this section be denied, restricted or deferred pursuant to the provisions of NRS 174.275; or

(b) Impose sanctions pursuant to subsection 2 of NRS 174.295 for the failure to comply with the provisions of this section.

7. A party is not entitled, pursuant to the provisions of this section, to the disclosure of the name or address of a witness or any other type of item or information that is privileged or protected from disclosure or inspection pursuant to the Constitution or laws of this state or the Constitution of the United States.

(Added to NRS by 1995, 263; A 1997, 2366; 1999, 152)



NRS 174.235 - Disclosure by prosecuting attorney of evidence relating to prosecution; limitations.

1. Except as otherwise provided in NRS 174.233 to 174.295, inclusive, at the request of a defendant, the prosecuting attorney shall permit the defendant to inspect and to copy or photograph any:

(a) Written or recorded statements or confessions made by the defendant, or any written or recorded statements made by a witness the prosecuting attorney intends to call during the case in chief of the State, or copies thereof, within the possession, custody or control of the State, the existence of which is known, or by the exercise of due diligence may become known, to the prosecuting attorney;

(b) Results or reports of physical or mental examinations, scientific tests or scientific experiments made in connection with the particular case, or copies thereof, within the possession, custody or control of the State, the existence of which is known, or by the exercise of due diligence may become known, to the prosecuting attorney; and

(c) Books, papers, documents, tangible objects, or copies thereof, which the prosecuting attorney intends to introduce during the case in chief of the State and which are within the possession, custody or control of the State, the existence of which is known, or by the exercise of due diligence may become known, to the prosecuting attorney.

2. The defendant is not entitled, pursuant to the provisions of this section, to the discovery or inspection of:

(a) An internal report, document or memorandum that is prepared by or on behalf of the prosecuting attorney in connection with the investigation or prosecution of the case.

(b) A statement, report, book, paper, document, tangible object or any other type of item or information that is privileged or protected from disclosure or inspection pursuant to the Constitution or laws of this state or the Constitution of the United States.

3. The provisions of this section are not intended to affect any obligation placed upon the prosecuting attorney by the Constitution of this state or the Constitution of the United States to disclose exculpatory evidence to the defendant.

(Added to NRS by 1967, 1419; A 1995, 264; 1997, 2367)



NRS 174.245 - Disclosure by defendant of evidence relating to defense; limitations.

1. Except as otherwise provided in NRS 174.233 to 174.295, inclusive, at the request of the prosecuting attorney, the defendant shall permit the prosecuting attorney to inspect and to copy or photograph any:

(a) Written or recorded statements made by a witness the defendant intends to call during the case in chief of the defendant, or copies thereof, within the possession, custody or control of the defendant, the existence of which is known, or by the exercise of due diligence may become known, to the defendant;

(b) Results or reports of physical or mental examinations, scientific tests or scientific experiments that the defendant intends to introduce in evidence during the case in chief of the defendant, or copies thereof, within the possession, custody or control of the defendant, the existence of which is known, or by the exercise of due diligence may become known, to the defendant; and

(c) Books, papers, documents or tangible objects that the defendant intends to introduce in evidence during the case in chief of the defendant, or copies thereof, within the possession, custody or control of the defendant, the existence of which is known, or by the exercise of due diligence may become known, to the defendant.

2. The prosecuting attorney is not entitled, pursuant to the provisions of this section, to the discovery or inspection of:

(a) An internal report, document or memorandum that is prepared by or on behalf of the defendant or the defendant s attorney in connection with the investigation or defense of the case.

(b) A statement, report, book, paper, document, tangible object or any other type of item or information that is privileged or protected from disclosure or inspection pursuant to the Constitution or laws of this state or the Constitution of the United States.

(Added to NRS by 1967, 1419; A 1969, 350; 1995, 265; 1997, 2368)



NRS 174.275 - Protective orders.

Upon a sufficient showing, the court may at any time order that discovery or inspection pursuant to NRS 174.234 to 174.295, inclusive, be denied, restricted or deferred, or make such other order as is appropriate. Upon motion by the defendant or prosecuting attorney, the court may permit the defendant or prosecuting attorney to make such showing, in whole or in part, in the form of a written statement to be inspected by the court in chambers. If the court enters an order granting relief following a showing in chambers, the entire text of the written statement must be sealed and preserved in the records of the court to be made available to the appellate court in the event of an appeal.

(Added to NRS by 1967, 1420; A 1995, 265; 1997, 2369)



NRS 174.285 - Time limits.

1. A request made pursuant to NRS 174.235 or 174.245 may be made only within 30 days after arraignment or at such reasonable later time as the court may permit. A subsequent request may be made only upon a showing of cause why the request would be in the interest of justice.

2. A party shall comply with a request made pursuant to NRS 174.235 or 174.245 not less than 30 days before trial or at such reasonable later time as the court may permit.

(Added to NRS by 1967, 1420; A 1995, 265; 1997, 2369)



NRS 174.295 - Continuing duty to disclose; failure to comply; sanctions.

1. If, after complying with the provisions of NRS 174.235 to 174.295, inclusive, and before or during trial, a party discovers additional material previously requested which is subject to discovery or inspection under those sections, the party shall promptly notify the other party or the other party s attorney or the court of the existence of the additional material.

2. If at any time during the course of the proceedings it is brought to the attention of the court that a party has failed to comply with the provisions of NRS 174.234 to 174.295, inclusive, the court may order the party to permit the discovery or inspection of materials not previously disclosed, grant a continuance, or prohibit the party from introducing in evidence the material not disclosed, or it may enter such other order as it deems just under the circumstances.

(Added to NRS by 1967, 1420; A 1995, 265; 1997, 2370)



NRS 174.305 - Subpoena for attendance of witnesses; form; issuance.

Except as provided in NRS 172.195 and 174.315:

1. A subpoena must be issued by the clerk under the seal of the court. It must state the name of the court and the title, if any, of the proceeding, and must command each person to whom it is directed to attend and give testimony at the time and place specified therein. The clerk shall issue a subpoena, signed and sealed but otherwise in blank, to a party requesting it, who shall fill in the blanks before it is served.

2. A subpoena must be issued by a justice of the peace in a proceeding before the justice of the peace under the seal of the court.

(Added to NRS by 1967, 1420; A 1967, 1367; 1987, 124)



NRS 174.315 - Issuance of subpoena by prosecuting attorney or attorney for defendant; promise to appear; informing witness of general nature of grand jury s inquiry; calendaring of certain subpoenas.

1. A prosecuting attorney may issue subpoenas subscribed by the prosecuting attorney for witnesses within the State, in support of the prosecution or whom a grand jury may direct to appear before it, upon any investigation pending before the grand jury.

2. A prosecuting attorney or an attorney for a defendant may issue subpoenas subscribed by the issuer for:

(a) Witnesses within the State to appear before the court at which a preliminary hearing is to be held or an indictment, information or criminal complaint is to be tried.

(b) Witnesses already subpoenaed who are required to reappear in any Justice Court at any time the court is to reconvene in the same case within 60 days, and the time may be extended beyond 60 days upon good cause being shown for its extension.

3. Witnesses, whether within or outside of the State, may accept delivery of a subpoena in lieu of service, by a written or oral promise to appear given by the witness. Any person who accepts an oral promise to appear shall:

(a) Identify himself or herself to the witness by name and occupation;

(b) Make a written notation of the date when the oral promise to appear was given and the information given by the person making the oral promise to appear identifying the person as the witness subpoenaed; and

(c) Execute a certificate of service containing the information set forth in paragraphs (a) and (b).

4. A peace officer may accept delivery of a subpoena in lieu of service, via electronic means, by providing a written promise to appear that is transmitted electronically by any appropriate means, including, without limitation, by electronic mail transmitted through the official electronic mail system of the law enforcement agency which employs the peace officer.

5. A prosecuting attorney shall orally inform any witness subpoenaed as provided in subsection 1 of the general nature of the grand jury s inquiry before the witness testifies. Such a statement must be included in the transcript of the proceedings.

6. Any subpoena issued by an attorney for a defendant for a witness to appear before the court at which a preliminary hearing is to be held must be calendared by filing a motion that includes a notice of hearing setting the matter for hearing not less than 2 full judicial days after the date on which the motion is filed. A prosecuting attorney may oppose the motion orally in open court. A subpoena that is properly calendared pursuant to this subsection may be served on the witness unless the court quashes the subpoena.

(Added to NRS by 1967, 1368; A 1979, 130; 1985, 573; 1989, 685; 1991, 302; 1993, 118; 2013, 1202)



NRS 174.325 - Production of prisoner as witness.

1. When it is necessary to have a person imprisoned in the state prison brought before any district court, or a person imprisoned in the county jail brought before a district court sitting in another county, an order for that purpose may be made by the district court or district judge, at chambers, and executed by the sheriff of the county when it is made. The order can only be made upon motion of a party upon affidavit showing the nature of the action or proceeding, the testimony expected from the witness, and its materiality.

2. When a person required as a witness before a district court is imprisoned, the judge thereof may order the sheriff to bring the prisoner before the court at the expense of the State or, in the judge s discretion, at the expense of the defendant.

(Added to NRS by 1967, 1420)



NRS 174.335 - Subpoena for production of documentary evidence and of objects.

1. Except as otherwise provided in NRS 172.139, a subpoena may also command the person to whom it is directed to produce the books, papers, documents or other objects designated therein.

2. The court on motion made promptly may quash or modify the subpoena if compliance would be unreasonable or oppressive.

3. The court may direct that books, papers, documents or objects designated in the subpoena be produced before the court at a time before the trial or before the time when they are to be offered in evidence and may, upon their production, permit the books, papers, documents or objects or portions thereof to be inspected by the parties and their attorneys.

(Added to NRS by 1967, 1421; A 1985, 1030)



NRS 174.345 - Service of subpoena.

1. Except as otherwise provided in NRS 174.315 and subsection 2, a subpoena may be served by a peace officer or by any other person who is not a party and who is not less than 18 years of age. Except as otherwise provided in NRS 289.027, service of a subpoena must be made by delivering a copy thereof to the person named.

2. Except as otherwise provided in NRS 174.315, a subpoena to attend a misdemeanor trial may be served by mailing the subpoena to the person to be served by registered or certified mail, return receipt requested from that person, in a sealed postpaid envelope, addressed to the person s last known address, not less than 10 days before the trial which the subpoena commands the person to attend.

3. If a subpoena is served by mail, a certificate of the mailing must be filed with the court within 2 days after the subpoena is mailed.

(Added to NRS by 1967, 1421; A 1977, 638; 1989, 685; 2007, 2816)



NRS 174.365 - Place of service.

A subpoena requiring the attendance of a witness at a hearing or trial may be served at any place within the State of Nevada.

(Added to NRS by 1967, 1421)



NRS 174.375 - Subpoena for taking depositions; place of examination.

1. An order to take a deposition authorizes the issuance by the clerk of the court for the county in which the deposition is to be taken of subpoenas for the persons named or described therein.

2. A resident of this state may be required to attend an examination only in the county wherein the resident resides or is employed or transacts business in person. A nonresident of this state may be required to attend only in the county where the nonresident is served with a subpoena or within 40 miles from the place of service or at such other place as is fixed by the court.

(Added to NRS by 1967, 1421)



NRS 174.385 - Contempt.

Failure by any person without an adequate excuse to obey a subpoena of a court, a prosecuting attorney or an attorney for a defendant served upon the person or, in the case of a subpoena issued by a prosecuting attorney or an attorney for a defendant, delivered to the person and accepted, shall be deemed a contempt of the court from which the subpoena issued or, in the case of a subpoena issued by a prosecuting attorney or an attorney for a defendant, of the court in which a preliminary hearing is to be held, an investigation is pending or an indictment, information or complaint is to be tried.

(Added to NRS by 1967, 1421; A 1979, 130; 1995, 1082; 2013, 1203)



NRS 174.395 - Short title.

NRS 174.395 to 174.445, inclusive, may be cited as the Uniform Act To Secure the Attendance of Witnesses From Without a State in Criminal Proceedings.

(Added to NRS by 1967, 1421)



NRS 174.405 - Definitions.

As used in NRS 174.395 to 174.445, inclusive:

1. State shall include any territory of the United States and the District of Columbia.

2. Summons shall include a subpoena, order or other notice requiring the appearance of a witness.

3. Witness shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.

(Added to NRS by 1967, 1421)



NRS 174.415 - Summoning witness in this State to testify in another state.

1. If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this State certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this State is a material witness in such prosecution, or grand jury investigation, and that the person s presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

2. If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence (and of any other state through which the witness may be required to pass by ordinary course of travel), will give the witness protection from arrest and the service of civil and criminal process, the judge shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

3. If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure the witness s attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before the judge for hearings; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing subpoena or summons, order that the witness be forthwith taken into custody and delivered to an officer of the requesting state.

4. If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the amount required by NRS 50.225 for subsistence and travel expenses, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State.

(Added to NRS by 1967, 1421; A 1987, 550)



NRS 174.425 - Witness from another state summoned to testify in this State.

1. If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this State, is a material witness in a prosecution pending in a court of record in this State, or in a grand jury investigation which has commenced or is about to commence, a judge of such a court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this State to ensure the witness s attendance in this State. This certificate must be presented to a judge of a court of record in the county in which the witness is found.

2. If the witness is summoned to attend and testify in this State the witness is entitled to receive the amount required by NRS 50.225 for subsistence and travel expenses. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this State a longer period of time than the period mentioned in the certificate unless otherwise ordered by the court. If such witness, after coming into this State, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State.

(Added to NRS by 1967, 1422; A 1987, 551)



NRS 174.435 - Exemption from arrest and service of process.

1. If a person comes into this state in obedience to a summons directing the person to attend and testify in this state the person shall not while in this state pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the person s entrance into this state under the summons.

2. If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, the person shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the person s entrance into this state under the summons.

(Added to NRS by 1967, 1423)



NRS 174.445 - Uniformity of interpretation.

NRS 174.395 to 174.445, inclusive, shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of the states which enact them.

(Added to NRS by 1967, 1423)



NRS 174.455 - Ground for removal; application not to be granted until after voir dire examination; appeal of order changing or refusing to change place of trial.

1. A criminal action prosecuted by indictment, information or complaint may be removed from the court in which it is pending, on application of the defendant or state, on the ground that a fair and impartial trial cannot be had in the county where the indictment, information or complaint is pending.

2. An application for removal of a criminal action shall not be granted by the court until after the voir dire examination has been conducted and it is apparent to the court that the selection of a fair and impartial jury cannot be had in the county where the indictment, information or complaint is pending.

3. An order in a criminal action changing or refusing to change the place of trial is appealable only on appeal from the final judgment.

(Added to NRS by 1967, 1423; A 1969, 378; 1981, 1707)



NRS 174.464 - Application for removal: Making and service; hearing and determination in absence of defendant.

1. The application for removal must be made in open court, and in writing, verified by the affidavit of the defendant or district attorney, and a copy of the affidavit must be served on the adverse party, at least 1 day prior to the hearing of the application.

2. The application may be supported or opposed by other affidavits or other evidence, or other witnesses may be examined in open court.

3. Whenever the affidavit of the defendant shows that the defendant cannot safely appear in person to make such application, because popular prejudice is so great as to endanger the defendant s personal safety, and such statement is sustained by other testimony, such application may be made by the defendant s attorney and must be heard and determined in the absence of the defendant, notwithstanding the charge then pending against the defendant be a felony, and the defendant has not, at the time of such application, been arrested or given bail, or been arraigned, or pleaded to the indictment or information.

(Added to NRS by 1967, 1423)



NRS 174.475 - Order transferring action: When to be made.

If the court is satisfied that the representations of the applicant are true, an order must be made transferring the action to the district court of some convenient county free from a like objection.

(Added to NRS by 1967, 1423)



NRS 174.485 - Entry of order of removal; transmittal of papers.

The order of removal must be entered on the minutes, and the clerk must immediately make out and transmit to the court to which the action is removed a certified copy of the order of removal, record, pleadings, and proceedings in the action, including the undertakings for the appearance of the defendant and of the witnesses.

(Added to NRS by 1967, 1423)



NRS 174.495 - Proceedings on removal when defendant is in custody.

If the defendant is in custody, the order must direct the defendant s removal and the defendant must be forthwith removed by the sheriff of the county where the defendant is imprisoned, to the custody of the sheriff of the county to which the action is removed.

(Added to NRS by 1967, 1423)



NRS 174.505 - Authority of court to which action is removed; transmission of original papers.

The court to which the action is removed must proceed to trial and judgment therein as if the action had been commenced in such court. If it is necessary to have any of the original pleadings or other papers before such court, the court from which the action is removed must, at any time, on the application of the district attorney or the defendant, order such papers or pleadings to be transmitted by the clerk, a certified copy thereof being retained.

(Added to NRS by 1967, 1424)



NRS 174.511 - Right of State to trial within 60 days after arraignment; exceptions.

The State, upon demand, has the right to a trial of the defendant within 60 days after arraignment. The court may postpone the trial if:

1. It finds that more time is needed by the defendant to prepare a defense; or

2. The number of other cases pending in the court prohibits the acceptance of the case for trial within that time.

(Added to NRS by 1983, 1670)



NRS 174.515 - Postponement: When and how ordered; court may require depositions of and undertakings by witnesses; court may consider adverse effect upon child who is victim or witness.

1. When an action is called for trial, or at any time previous thereto, the court may, upon sufficient cause shown by either party by affidavit, direct the trial to be postponed to another day. In all cases where a continuance is granted upon the application of either party the court may require, as a condition of granting such continuance, that the party applying therefor consent to taking, forthwith, or at any time to be fixed by the court, of the deposition of any witness summoned by the opposite party whose deposition has not previously been taken.

2. The court also may require all witnesses to enter into undertakings in such sum as the court may order, with or without sureties, to appear and testify on the day to which the case may be continued, but any witness who is unable to procure sureties for the witness s attendance may be discharged on the witness s own recognizance, upon giving a deposition in the manner prescribed in NRS 174.175 and 174.205.

3. If the trial involves acts committed against a child less than 16 years of age or involving acts witnessed by a child less than 16 years of age, the court may consider any adverse effect a continuance or other postponement might have upon the mental or emotional health or well-being of the child. The court may deny a continuance or other postponement if the delay will adversely affect the mental or emotional health or well-being of the child.

(Added to NRS by 1967, 1424; A 1989, 588; 1995, 400)



NRS 174.519 - Request for preference in setting date for trial where child is victim or witness; court may consider effect on child of delay in commencement of trial.

If the trial involves acts committed against a child less than 16 years of age or involving acts witnessed by a child less than 16 years of age, the prosecuting attorney shall request the court, in its discretion, to give preference in setting a date for the trial of the defendant. In making a ruling, the court may consider the effect a delay in the commencement of the trial might have on the mental or emotional health or well-being of the child.

(Added to NRS by 1995, 400; A 1997, 511)






Chapter 175 - Trial

NRS 175.011 - Trial by jury.

1. In a district court, cases required to be tried by jury must be so tried unless the defendant waives a jury trial in writing with the approval of the court and the consent of the State. A defendant who pleads not guilty to the charge of a capital offense must be tried by jury.

2. In a Justice Court, a case must be tried by jury only if the defendant so demands in writing not less than 30 days before trial. Except as otherwise provided in NRS 4.390 and 4.400, if a case is tried by jury, a reporter must be present who is a certified court reporter and shall report the trial.

(Added to NRS by 1967, 1424; A 1983, 749; 1987, 614; 1993, 1412)



NRS 175.021 - Formation of jury; number of jurors.

1. Trial juries for criminal actions are formed in the same manner as trial juries in civil actions.

2. Except as provided in subsection 3, juries must consist of 12 jurors, but at any time before verdict, the parties may stipulate in writing with the approval of the court that the jury consist of any number less than 12 but not less than six.

3. Juries must consist of six jurors for the trial of a criminal action in a Justice Court.

(Added to NRS by 1967, 1424; A 1983, 749)



NRS 175.031 - Examination of trial jurors.

The court shall conduct the initial examination of prospective jurors, and defendant or the defendant s attorney and the district attorney are entitled to supplement the examination by such further inquiry as the court deems proper. Any supplemental examination must not be unreasonably restricted.

(Added to NRS by 1967, 1424; A 1971, 246; 1979, 213)



NRS 175.036 - Challenges for cause for individual jurors: Grounds; trial of challenge.

1. Either side may challenge an individual juror for disqualification or for any cause or favor which would prevent the juror from adjudicating the facts fairly.

2. Challenges for cause shall be tried by the court. The juror challenged and any other person may be examined as a witness on the trial of the challenge.

(Added to NRS by 1968, 45)



NRS 175.041 - Limitation of defendants right to sever in challenges.

When several defendants are tried together, they cannot sever their peremptory challenges, but must join therein.

(Added to NRS by 1967, 1425)



NRS 175.051 - Number of peremptory challenges.

1. If the offense charged is punishable by death or by imprisonment for life, each side is entitled to eight peremptory challenges.

2. If the offense charged is punishable by imprisonment for any other term or by fine or by both fine and imprisonment, each side is entitled to four peremptory challenges.

3. The State and the defendant shall exercise their challenges alternately, in that order. Any challenge not exercised in its proper order is waived.

(Added to NRS by 1967, 1425)



NRS 175.061 - Alternate jurors.

1. The court may direct that not more than six jurors in addition to the regular jury be called and impaneled to sit as alternate jurors.

2. Alternate jurors, in the order in which they were called, shall replace jurors who become unable or disqualified to perform their duties.

3. Alternate jurors shall:

(a) Be drawn in the same manner;

(b) Have the same qualifications;

(c) Be subject to the same examination and challenges;

(d) Take the same oath; and

(e) Have the same functions, powers, facilities and privileges, as the regular jurors.

4. If an alternate juror is required to replace a regular juror after the jury has retired to consider its verdict, the judge shall recall the jury, seat the alternate and resubmit the case to the jury.

5. Each side is entitled to one peremptory challenge in addition to those otherwise allowed by law if one or two alternate jurors are to be impaneled, two peremptory challenges if three or four alternate jurors are to be impaneled, and three peremptory challenges if five or six alternate jurors are to be impaneled. The additional peremptory challenges may be used against an alternate juror only, and the other peremptory challenges allowed by statute may not be used against an alternate juror.

(Added to NRS by 1967, 1425; A 2005, 306)



NRS 175.071 - Discharge of juror where juror dies or unable to perform duty.

If, before the conclusion of the trial, and there being no alternate juror called or available, a juror dies, or becomes disqualified or unable to perform the juror s duty, the court may duly order the juror to be discharged and a new juror may be sworn and the trial begun anew, or the jury may be discharged and a new jury then or afterward impaneled.

(Added to NRS by 1967, 1425)



NRS 175.081 - Discharge of jury after retirement upon accident or cause.

If, after the retirement of the jury, any accident or cause occurs to prevent their being kept for deliberation, the jury may be discharged.

(Added to NRS by 1967, 1425)



NRS 175.091 - Disability of judge during trial.

If by reason of death, sickness or other disability the judge before whom a jury trial has commenced is unable to proceed with the trial, any other judge regularly sitting in or assigned to the court, upon certifying that the judge has familiarized himself or herself with the record of the trial, may proceed with and finish the trial.

(Added to NRS by 1967, 1425)



NRS 175.101 - Disability of judge after verdict or finding of guilty or guilty but mentally ill.

If by reason of absence from the judicial district, death, sickness or other disability the judge before whom the defendant has been tried is unable to perform the duties to be performed by the court after a verdict or finding of guilty or guilty but mentally ill, any other judge regularly sitting in or assigned to the court may perform those duties, but if such other judge is satisfied that he or she cannot perform those duties because he or she did not preside at the trial or for any other reason, the judge may in his or her discretion grant a new trial.

(Added to NRS by 1967, 1425; A 2007, 1410)



NRS 175.111 - Oath of jurors.

When the jury has been impaneled, the court shall administer the following oath:

Do you and each of you solemnly swear that you will well and truly try this case, now pending before this court, and a true verdict render according to the evidence given, so help you God.

(Added to NRS by 1967, 1426)



NRS 175.121 - Personal knowledge of jurors.

1. The judge shall then admonish the jury that:

(a) No juror may declare to any fellow jurors any fact relating to the case as of the juror s own knowledge; and

(b) If any juror discovers during the trial or after the jury has retired that he or she or any other juror has personal knowledge of any fact in controversy in the case, the juror shall disclose such situation to the judge out of the presence of the other jurors.

2. When any such disclosure is made, the judge shall examine the juror who admits or is alleged to have personal knowledge, under oath, in the presence of counsel for the parties, and may allow such counsel to examine the juror.

3. If the juror has disclosed the juror s own knowledge to the judge and it appears that the juror has not declared any fact relating to the case to any fellow jurors as of the juror s own knowledge, the judge shall after the examination decide whether the juror shall remain or shall be replaced by an alternate juror.

4. If it appears that the juror has declared any fact relating to the case to any fellow jurors as of the juror s own knowledge, or that the juror s vote was influenced by such knowledge undisclosed, the judge shall declare a mistrial.

(Added to NRS by 1967, 1426)



NRS 175.131 - Judge to inform jury of right to take notes.

Before any evidence has been introduced the judge may inform the jury they may individually take notes during the trial, but the judge shall further caution them not to rely upon their respective notes in case of conflict among them, because the reporter s notes contain the complete and authentic record of the trial.

(Added to NRS by 1967, 1426)



NRS 175.141 - Order of trial.

The jury having been impaneled and sworn, the trial shall proceed in the following order:

1. If the indictment or information be for a felony, the clerk must read it and state the plea of the defendant to the jury. In all other cases this formality may be dispensed with.

2. The district attorney, or other counsel for the State, must open the cause. The defendant or the defendant s counsel may then either make the defendant s opening statement or reserve it to be made immediately prior to the presentation of evidence in the defendant s behalf.

3. The State must then offer its evidence in support of the charge, and the defendant may then offer evidence in his or her defense.

4. The parties may then respectively offer rebutting testimony only, unless the court, for good reasons, in furtherance of justice, permit them to offer evidence upon their original cause.

5. When the evidence is concluded, unless the case is submitted to the jury on either side, or on both sides, without argument, the district attorney, or other counsel for the State, must open and must conclude the argument.

(Added to NRS by 1967, 1426)



NRS 175.151 - Number of counsel who may argue case.

If the indictment or information be for an offense punishable with death, two counsel on each side may argue the case to the jury, but in such case, as well as in all others, the counsel for the State must open and conclude the argument. If it be for any other offense, the court may, in its discretion, restrict the argument to one counsel on each side.

(Added to NRS by 1967, 1426)



NRS 175.161 - Instructions.

1. Upon the close of the argument, the judge shall charge the jury. The judge may state the testimony and declare the law, but may not charge the jury in respect to matters of fact. The charge must be reduced to writing before it is given; and no charge or instructions may be given to the jury otherwise than in writing, unless by the mutual consent of the parties. If either party requests it, the court must settle and give the instructions to the jury before the argument begins, but this does not prevent the giving of further instructions which may become necessary by reason of the argument.

2. In charging the jury, the judge shall state to them all such matters of law the judge thinks necessary for their information in giving their verdict.

3. Either party may present to the court any written charge, and request that it be given. If the court thinks it correct and pertinent, it must be given; if not, it must be refused.

4. An original and one copy of each instruction requested by any party must be tendered to the court. The copies must be numbered and indicate who tendered them. Copies of instructions given on the court s own motion or modified by the court must be so identified. When requested instructions are refused, the judge shall write on the margin of the original the word refused and initial or sign the notation. The instructions given to the jury must be firmly bound together and the judge shall write the word given at the conclusion thereof and sign the last of the instructions to signify that all have been given. After the instructions are given, the judge may not clarify, modify or in any manner explain them to the jury except in writing unless the parties agree to oral instructions.

5. After the jury has reached a verdict and been discharged, the originals of all instructions, whether given, modified or refused, must be preserved by the clerk as part of the proceedings.

6. Conferences with counsel to settle instructions must be held out of the presence of the jury and may be held in chambers at the option of the court.

7. When the offense charged carries a possible penalty of life without possibility of parole a charge to the jury that such penalty does not exclude executive clemency is a correct and pertinent charge, and must be given upon the request of either party.

(Added to NRS by 1967, 1427; A 1969, 401; 1981, 410)



NRS 175.171 - No special instructions to be given relating exclusively to defendant s testimony.

In the trial of all indictments, complaints and other proceedings against persons charged with the commission of crimes or offenses, the person so charged shall, at the person s own request, but not otherwise, be deemed a competent witness, the credit to be given the person s testimony being left solely to the jury, under the instructions of the court, but no special instruction shall be given relating exclusively to the testimony of the defendant.

(Added to NRS by 1967, 1427)



NRS 175.181 - Instruction not to be given relative to failure of defendant to testify.

1. No instruction shall be given relative to the failure of the person charged with the commission of crime or offense to testify, except, upon the request of the person so charged, the court shall instruct the jury that, in accordance with a right guaranteed by the Constitution, no person can be compelled, in a criminal action, to be a witness against himself or herself.

2. Nothing herein contained shall be construed as compelling any such person to testify.

(Added to NRS by 1967, 1427)



NRS 175.186 - Instructions in prosecution for sexual assault or statutory sexual seduction: Use of certain terms and instructions prohibited.

1. In any prosecution for sexual assault or statutory sexual seduction or for an attempt to commit or conspiracy to commit either crime, the term unchaste character may not be used with reference to the alleged victim of the crime in any instruction to the jury.

2. In a prosecution for sexual assault or statutory sexual seduction, the court may not give any instructions to the jury to the effect that it is difficult to prove or establish the crime beyond a reasonable doubt.

(Added to NRS by 1975, 1132; A 1977, 1630; 1991, 126)



NRS 175.191 - Presumption of innocence: Acquittal in case of reasonable doubt.

A defendant in a criminal action is presumed to be innocent until the contrary is proved; and in case of a reasonable doubt whether the defendant s guilt is satisfactorily shown, the defendant is entitled to be acquitted.

(Added to NRS by 1967, 1427)



NRS 175.201 - Presumption of innocence: Conviction of lowest degree of offense.

Every person charged with the commission of a crime shall be presumed innocent until the contrary is proved by competent evidence beyond a reasonable doubt; and when an offense has been proved against the person, and there exists a reasonable doubt as to which of two or more degrees the person is guilty, the person shall be convicted only of the lowest.

(Added to NRS by 1967, 1427)



NRS 175.211 - Definition of reasonable doubt; no other definition to be given to juries.

1. A reasonable doubt is one based on reason. It is not mere possible doubt, but is such a doubt as would govern or control a person in the more weighty affairs of life. If the minds of the jurors, after the entire comparison and consideration of all the evidence, are in such a condition that they can say they feel an abiding conviction of the truth of the charge, there is not a reasonable doubt. Doubt to be reasonable must be actual, not mere possibility or speculation.

2. No other definition of reasonable doubt may be given by the court to juries in criminal actions in this State.

(Added to NRS by 1967, 1427; A 1991, 257)



NRS 175.221 - Evidence.

1. In all trials the testimony of witnesses shall be taken orally in open court, unless otherwise provided by statute.

2. The admissibility of evidence and the competency and privileges of witnesses shall be governed by:

(a) The general provisions of title 4 of NRS;

(b) The specific provisions of any other applicable statute; and

(c) Where no statute applies, the principles of the common law as they may be interpreted by the courts of the State of Nevada in the light of reason and experience.

(Added to NRS by 1967, 1428; A 1971, 803)



NRS 175.241 - Proof of corporate existence generally.

If, upon a trial or proceeding in a criminal case, the existence, constitution or powers of any corporation shall become material, or be in any way drawn in question, it is not necessary to produce a certified copy of the articles or acts of incorporation, but the same may be proved by general reputation, or by the printed statutes of the state, or government, or country by which such corporation was created.

(Added to NRS by 1967, 1428)



NRS 175.251 - Conspiracy: Allegation and proof of overt act; evidence of overt acts not alleged.

Upon a trial for conspiracy, in a case where an overt act shall be necessary to constitute the offense, the defendant shall not be convicted unless one or more overt acts shall be expressly alleged in the indictment or information, nor unless one of the acts alleged shall have been proved; but other overt acts not alleged may be given in evidence.

(Added to NRS by 1967, 1428)



NRS 175.261 - False pretenses: What evidence necessary.

Upon a trial for having, with an intent to cheat or defraud another designedly, by any false pretense, obtained the signature of any person, to a written instrument, or having obtained from any person any money, personal property, or valuable thing, the defendant shall not be convicted if the false pretense shall have been expressed in language, unaccompanied by a false token or writing, unless the pretense or some note or memorandum thereof be in writing, subscribed by or in the handwriting of the defendant, or unless the pretense be proved by the testimony of two witnesses, or that of one witness and corroborating circumstances; but this section shall not apply to a prosecution for falsely representing or personating another, and, in such assumed character, marrying, or receiving any money or property.

(Added to NRS by 1967, 1428)



NRS 175.271 - Expert witnesses.

1. The court may order the defendant or the State or both to show cause why expert witnesses should not be appointed, and may request the parties to submit nominations.

2. The court may appoint any expert witnesses agreed upon by the parties, and may appoint witnesses of its own selection. An expert witness shall not be appointed by the court unless the witness consents to act.

3. A witness so appointed shall be informed of the witness s duties by the court in writing, a copy of which shall be filed with the clerk, or at a conference in which the parties shall have the opportunity to participate.

4. A witness so appointed shall advise the parties of the witness s findings, if any, and may thereafter be called to testify by the court or by any party. The witness shall be subject to cross-examination by each party.

5. The court may determine the reasonable compensation of such a witness and direct its payment out of such funds as may be provided by law.

6. The parties also may call expert witnesses of their own selection.

7. An expert witness, whether appointed by the court or called by a party, may in the discretion of the judge be excluded from the courtroom during the testimony of other witnesses.

(Added to NRS by 1967, 1428)



NRS 175.282 - Plea bargain: Inspection by jury; instruction of jury; cross-examination of defendant.

If a prosecuting attorney enters into an agreement with a defendant in which the defendant agrees to testify against another defendant in exchange for a plea of guilty, guilty but mentally ill or nolo contendere to a lesser charge or for a recommendation of a reduced sentence, the court shall:

1. After excising any portion it deems irrelevant or prejudicial, permit the jury to inspect the agreement;

2. If the defendant who is testifying has not entered a plea or been sentenced pursuant to the agreement, instruct the jury regarding the possible related pressures on the defendant by providing the jury with an appropriate cautionary instruction; and

3. Allow the defense counsel to cross-examine fully the defendant who is testifying concerning the agreement.

(Added to NRS by 1991, 291; A 1995, 2451; 2003, 1460; 2007, 1410)



NRS 175.291 - Testimony of accomplice must be corroborated; sufficiency of corroboration; accomplice defined.

1. A conviction shall not be had on the testimony of an accomplice unless the accomplice is corroborated by other evidence which in itself, and without the aid of the testimony of the accomplice, tends to connect the defendant with the commission of the offense; and the corroboration shall not be sufficient if it merely shows the commission of the offense or the circumstances thereof.

2. An accomplice is hereby defined as one who is liable to prosecution, for the identical offense charged against the defendant on trial in the cause in which the testimony of the accomplice is given.

(Added to NRS by 1967, 1429)



NRS 175.301 - Testimony of person upon or with whom abortion was allegedly committed.

Upon a trial for procuring or attempting to procure an abortion, or aiding or assisting therein, the defendant must not be convicted upon the testimony of the person upon or with whom the offense has allegedly been committed, unless:

1. The testimony of that person is corroborated by other evidence; or

2. The person giving the testimony is, and was at the time the crime is alleged to have taken place, a police officer or deputy sheriff who was performing his or her duties as such.

(Added to NRS by 1967, 1429; A 1979, 302; 1981, 1029; 2005, 308)



NRS 175.311 - Procedure when higher offense is shown by evidence.

If it appears by the testimony that the facts proved constitute an offense of a higher nature than that charged in the indictment or information, the court may direct the jury to be discharged, and all proceedings on the indictment or information to be suspended, and may order the defendant to be committed, or continued on, or admitted to bail, to answer any new indictment or information which may be found or filed against the defendant for the higher offense.

(Added to NRS by 1967, 1429)



NRS 175.321 - Procedure if higher offense ignored.

If an indictment for the higher offense be dismissed by the grand jury, or be not found at its next session, or if an information be not filed before the next session of the grand jury, the court shall again proceed to try the defendant on the original indictment or information.

(Added to NRS by 1967, 1429)



NRS 175.331 - When defendant on bail appears for trial defendant may be committed and held.

When a defendant who has given bail appears for trial, the court may, in its discretion, at any time after the defendant s appearance for trial, order the defendant to be committed to the custody of the proper officer, to abide the judgment or further order of the court, and the defendant must be committed and held in custody accordingly.

(Added to NRS by 1967, 1429)



NRS 175.341 - Mistake in charging proper offense: Defendant not discharged; commitment or bail.

When it appears, at any time before verdict or judgment, that a mistake has been made in charging the proper offense, the defendant must not be discharged, if there appears good cause to detain the defendant in custody; but the court must commit the defendant, or require the defendant to give bail for his or her appearance to answer to the offense; and may also require the witnesses to give bail for their appearance.

(Added to NRS by 1967, 1429)



NRS 175.351 - Discharge of defendant when jury discharged for want of jurisdiction.

If the jury is discharged because the court has not jurisdiction of the offense charged, and it appears that it was committed out of the jurisdiction of this state, the defendant must be discharged, unless the court orders that the defendant be detained for a reasonable time, to be specified in the order, to enable the district attorney to communicate with the chief executive officer of the country, state, territory or district where the offense was committed.

(Added to NRS by 1967, 1429)



NRS 175.361 - Offense committed in other county: Commitment to await warrant; admission to bail; transmittal of papers to district attorney of proper county; expense of transmission.

If the offense was committed within the jurisdiction of another county of this state, the court may direct the defendant to be committed for such time as it deems reasonable, to await a warrant from the proper county for the defendant s arrest, or it may admit the defendant to bail in an undertaking, with sufficient sureties that the defendant will, within such time as the court may appoint, render himself or herself amenable to a warrant for arrest from the proper county; and, if not sooner arrested thereon, will attend at the office of the sheriff of the county where the trial was had, at a certain time particularly specified in the undertaking, to surrender himself or herself upon the warrant, if issued, or that the defendant s bail will forfeit such sum as the court may fix, to be mentioned in the undertaking; and the clerk must forthwith transmit a certified copy of the indictment or information, and of all the papers filed in the action, to the district attorney of the proper county, the expenses of which transmission are chargeable to that county.

(Added to NRS by 1967, 1430)



NRS 175.371 - Discharge where defendant not arrested on warrant from other county; proceedings in case of arrest.

1. If the defendant is not arrested on a warrant from the proper county, as provided in NRS 175.361, the defendant must be discharged from custody, or the defendant s bail in the action is exonerated, or money deposited instead of bail must be refunded, as the case may be, and the sureties in the undertaking, as mentioned in that section, must be discharged.

2. If the defendant is arrested, the same proceedings must be had thereon as upon the arrest of a defendant in another county on a warrant issued by a magistrate.

(Added to NRS by 1967, 1430)



NRS 175.381 - Court may advise jury to acquit defendant when evidence on either side closed; motion for judgment of acquittal after verdict of guilty or guilty but mentally ill; subsequent motion for new trial.

1. If, at any time after the evidence on either side is closed, the court deems the evidence insufficient to warrant a conviction, it may advise the jury to acquit the defendant, but the jury is not bound by such advice.

2. The court may, on a motion of a defendant or on its own motion, which is made after the jury returns a verdict of guilty or guilty but mentally ill, set aside the verdict and enter a judgment of acquittal if the evidence is insufficient to sustain a conviction. The motion for a judgment of acquittal must be made within 7 days after the jury is discharged or within such further time as the court may fix during that period.

3. If a motion for a judgment of acquittal after a verdict of guilty or guilty but mentally ill pursuant to this section is granted, the court shall also determine whether any motion for a new trial should be granted if the judgment of acquittal is thereafter vacated or reversed. The court shall specify the grounds for that determination. If the motion for a new trial is granted conditionally, the order thereon does not affect the finality of the judgment. If the motion for a new trial is granted conditionally and the judgment is reversed on appeal, the new trial must proceed unless the appellate court has otherwise ordered. If the motion is denied conditionally, the defendant on appeal may assert error in that denial, and if the judgment is reversed on appeal, subsequent proceedings must be in accordance with the order of the appellate court.

(Added to NRS by 1967, 1430; A 1991, 651; 2007, 1410)



NRS 175.383 - Withdrawal, discharge or change of defense counsel; limitations.

If a counsel seeks to withdraw from the case or is discharged by the defendant for the purpose of delaying the trial, the court shall not allow the counsel to be changed. The counsel for a defendant may not be changed after a trial has commenced except upon good cause shown to the court.

(Added to NRS by 1971, 596)



NRS 175.387 - Misconduct of defendant; sanctions.

1. Whenever a defendant interferes with the orderly course of a trial by disruptive, disorderly or disrespectful conduct, the court may:

(a) Order the defendant bound and gagged.

(b) Cite the defendant for contempt.

(c) Order the defendant removed from the courtroom and proceed with the trial.

2. No such order or citation shall issue except after the defendant has been fully and fairly informed that the defendant s conduct is wrong and intolerable and has been warned of the consequences of continued misconduct.

3. A defendant who has been removed from the courtroom may be returned upon the defendant s promise to discontinue such misconduct. If the defendant s misconduct continues after the defendant s return the court may proceed as provided in subsection 1.

(Added to NRS by 1971, 847)



NRS 175.391 - Separation or custody of jury before submission.

The jurors sworn to try a criminal action may, at any time before the submission of the case to the jury, in the discretion of the court, be permitted to separate, depart for home overnight or be kept in charge of a proper officer. Upon commencing deliberation, the jurors shall be kept in charge of a proper officer, unless at the discretion of the court they are permitted to depart for home overnight. When the jurors are kept together, the officer in charge shall keep the jurors in some private and convenient place and separate from other persons. The officer shall not permit any communication to be made to them, or make any personally, unless by order of the court, except to ask them if they have agreed upon their verdict. The officer shall not, before the verdict is rendered, communicate to any person the state of their deliberations or the verdict agreed upon. The officer shall return them into court when they have reached their verdict or when ordered by the court.

(Added to NRS by 1967, 1430; A 1977, 882)



NRS 175.401 - Jury to be admonished at each adjournment.

At each adjournment of the court, whether the jurors are permitted to separate or depart for home overnight, or are kept in charge of officers, they must be admonished by the judge or another officer of the court that it is their duty not to:

1. Converse among themselves or with anyone else on any subject connected with the trial;

2. Read, watch or listen to any report of or commentary on the trial or any person connected with the trial by any medium of information, including without limitation newspapers, television and radio; or

3. If they have not been charged, form or express any opinion on any subject connected with the trial until the cause is finally submitted to them.

(Added to NRS by 1967, 1430; A 1977, 883; 1981, 318)



NRS 175.421 - Accommodations for jury upon retirement; power of court to furnish.

A room shall be provided by the sheriff of each county for the use of the jury upon their retirement for deliberation, with suitable furniture, fuel, lights and stationery, unless such necessaries have been already furnished by the county. The court may order the sheriff to do so, and the expenses incurred by the sheriff in carrying the order into effect, when certified by the court, shall be a county charge.

(Added to NRS by 1967, 1431)



NRS 175.431 - Jury provided food and lodging when kept together.

While the jury are kept together, either during the progress of the trial or after their retirement for deliberation, they shall be provided, at the expense of the county, with suitable and sufficient food and lodging.

(Added to NRS by 1967, 1431)



NRS 175.441 - Jury may take written instructions, materials received in evidence, certain papers and own notes of trial on retiring for deliberation.

Upon retiring for deliberation, the jury may take with them:

1. All papers and all other items and materials which have been received as evidence in the case, except depositions or copies of such public records or private documents given in evidence as ought not, in the opinion of the court, to be taken from the person having them in possession.

2. The written instructions given, and notes of the testimony or other proceedings on the trial, taken by themselves or any of them, but none taken by any other person.

(Added to NRS by 1967, 1431)



NRS 175.451 - Return of jury for information.

After the jury have retired for deliberation, if there is any disagreement between them as to any part of the testimony, or if they desire to be informed on any point of law arising in the cause, they must require the officer to conduct them into court. Upon their being brought into court, the information required shall be given in the presence of, or after notice to, the district attorney and the defendant or the defendant s counsel.

(Added to NRS by 1967, 1431)



NRS 175.461 - Jury not to be discharged after cause submitted; exceptions.

Except as provided in NRS 175.081, the jury shall not be discharged after the cause is submitted to them, until they have agreed upon their verdict and rendered it in open court, unless by the consent of both parties, entered upon the minutes, or unless, at the expiration of such time as the court may deem proper, it satisfactorily appears that there is no reasonable probability that the jury can agree.

(Added to NRS by 1967, 1431)



NRS 175.471 - Adjournment of court during absence of jury.

While the jury are absent, the court may adjourn from time to time, as to other business, but it shall nevertheless be deemed to be open for every purpose connected with the cause submitted to the jury, until a verdict be rendered or the jury discharged.

(Added to NRS by 1967, 1431)



NRS 175.481 - Return.

The verdict shall be unanimous. It shall be returned by the jury to the judge in open court.

(Added to NRS by 1967, 1431)



NRS 175.491 - Verdict where there are several defendants.

If there are two or more defendants, the jury at any time during its deliberations may return a verdict or verdicts with respect to a defendant or defendants as to whom it has agreed; if the jury cannot agree with respect to all, the defendant or defendants as to whom it does not agree may be tried again.

(Added to NRS by 1967, 1431)



NRS 175.501 - Jury may convict of lesser included offense or attempt.

The defendant may be found guilty or guilty but mentally ill of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein if the attempt is an offense.

(Added to NRS by 1967, 1431; A 2007, 1411)



NRS 175.511 - When offenses to be stated separately.

When the defendant may be convicted of more than one offense charged, each offense of which the defendant is convicted must be stated in the verdict or the finding of the court.

(Added to NRS by 1967, 1431)



NRS 175.531 - Polling jury; further deliberation or discharge.

When a verdict is returned and before it is recorded the jury shall be polled at the request of any party or upon the court s own motion. If upon the poll there is not unanimous concurrence, the jury may be directed to retire for further deliberation or may be discharged.

(Added to NRS by 1967, 1432)



NRS 175.533 - Finding of guilty but mentally ill upon plea of not guilty by reason of insanity; required findings; effect of finding.

1. During a trial, upon a plea of not guilty by reason of insanity, the trier of fact may find the defendant guilty but mentally ill if the trier of fact finds all of the following:

(a) The defendant is guilty beyond a reasonable doubt of an offense;

(b) The defendant has established by a preponderance of the evidence that due to a disease or defect of the mind, the defendant was mentally ill at the time of the commission of the offense; and

(c) The defendant has not established by a preponderance of the evidence that the defendant is not guilty by reason of insanity pursuant to subsection 5 of NRS 174.035.

2. Except as otherwise provided by specific statute, a defendant who is found guilty but mentally ill is subject to the same criminal, civil and administrative penalties and procedures as a defendant who is found guilty.

3. If the trier of fact finds a defendant guilty but mentally ill pursuant to subsection 1, the court shall cause, on a form prescribed by the Department of Public Safety, a record of the finding to be transmitted to the Central Repository for Nevada Records of Criminal History, along with a statement indicating that the record is being transmitted for inclusion in each appropriate database of the National Instant Criminal Background Check System.

4. As used in this section:

(a) Disease or defect of the mind does not include a disease or defect which is caused solely by voluntary intoxication.

(b) National Instant Criminal Background Check System has the meaning ascribed to it in NRS 179A.062.

(Added to NRS by 2007, 1410; A 2009, 2485)



NRS 175.539 - Acquittal by reason of insanity: Defendant to be examined; hearing to be held to determine whether defendant is mentally ill; procedure for committing defendant to custody of Division of Public and Behavioral Health.

1. Where on a trial a defense of insanity is interposed by the defendant and the defendant is acquitted by reason of that defense, the finding of the jury pending the judicial determination pursuant to subsection 2 has the same effect as if the defendant were regularly adjudged insane, and the judge must:

(a) Order a peace officer to take the person into protective custody and transport the person to a forensic facility for detention pending a hearing to determine the person s mental health;

(b) Order the examination of the person by two psychiatrists, two psychologists, or one psychiatrist and one psychologist who are employed by a division facility; and

(c) At a hearing in open court, receive the report of the examining advisers and allow counsel for the State and for the person to examine the advisers, introduce other evidence and cross-examine witnesses.

2. If the court finds, after the hearing:

(a) That there is not clear and convincing evidence that the person is a person with mental illness, the court must order the person s discharge; or

(b) That there is clear and convincing evidence that the person is a person with mental illness, the court must order that the person be committed to the custody of the Administrator of the Division of Public and Behavioral Health of the Department of Health and Human Services until the person is discharged or conditionally released therefrom in accordance with NRS 178.467 to 178.471, inclusive.

The court shall issue its finding within 90 days after the defendant is acquitted.

3. The Administrator shall make the reports and the court shall proceed in the manner provided in NRS 178.467 to 178.471, inclusive.

4. If the court accepts a verdict acquitting a defendant by reason of insanity pursuant to this section, the court shall cause, on a form prescribed by the Department of Public Safety, a record of that verdict to be transmitted to the Central Repository for Nevada Records of Criminal History, along with a statement indicating that the record is being transmitted for inclusion in each appropriate database of the National Instant Criminal Background Check System.

5. As used in this section, unless the context otherwise requires:

(a) Division facility has the meaning ascribed to it in NRS 433.094.

(b) Forensic facility means a secure facility of the Division of Public and Behavioral Health of the Department of Health and Human Services for offenders and defendants with mental disorders. The term includes, without limitation, Lakes Crossing Center.

(c) National Instant Criminal Background Check System has the meaning ascribed to it in NRS 179A.062.

(d) Person with mental illness has the meaning ascribed to it in NRS 178.3986.

(Added to NRS by 2003, 1459; A 2007, 1411; 2009, 2486)



NRS 175.541 - Discharge of defendant after acquittal.

If judgment of acquittal be given on a verdict, and the defendant be not detained for any other legal cause, the defendant must be discharged as soon as the verdict is given.

(Added to NRS by 1967, 1432)



NRS 175.543 - Notice to defendant of provisions concerning sealing of records of proceedings leading to acquittal.

Upon the entry of a judgment of acquittal, the court shall provide the defendant with a written notice of the provisions of NRS 179.255 which concern the sealing of records of the proceedings leading to the acquittal.

(Added to NRS by 2001, 1690)



NRS 175.547 - Notice of intent to request hearing; time of hearing; evidence; court to enter finding; sexually motivated defined.

1. In any case in which a defendant pleads or is found guilty or guilty but mentally ill of murder in the first or second degree, kidnapping in the first or second degree, false imprisonment, burglary or invasion of the home, the court shall, at the request of the prosecuting attorney, conduct a separate hearing to determine whether the offense was sexually motivated. A request for such a hearing may not be submitted to the court unless the prosecuting attorney, before the commencement of the trial, files and serves upon the defendant a written notice of the prosecuting attorney s intention to request such a hearing.

2. A hearing requested pursuant to subsection 1 must be conducted before:

(a) The court imposes its sentence; or

(b) A separate penalty hearing is conducted.

3. At the hearing, only evidence concerning the question of whether the offense was sexually motivated may be presented. The prosecuting attorney must prove beyond a reasonable doubt that the offense was sexually motivated.

4. The court shall enter its finding in the record.

5. For the purposes of this section, an offense is sexually motivated if one of the purposes for which the person committed the offense was the person s sexual gratification.

(Added to NRS by 1995, 413; A 1997, 1666; 2007, 1412)



NRS 175.552 - When required; procedure; evidence.

1. Except as otherwise provided in subsection 2, in every case in which there is a finding that a defendant is guilty or guilty but mentally ill of murder of the first degree, whether or not the death penalty is sought, the court shall conduct a separate penalty hearing. The separate penalty hearing must be conducted as follows:

(a) If the finding is made by a jury, the separate penalty hearing must be conducted in the trial court before the trial jury, as soon as practicable.

(b) If the finding is made upon a plea of guilty or guilty but mentally ill or a trial without a jury and the death penalty is sought, the separate penalty hearing must be conducted before a jury impaneled for that purpose, as soon as practicable.

(c) If the finding is made upon a plea of guilty or guilty but mentally ill or a trial without a jury and the death penalty is not sought, the separate penalty hearing must be conducted as soon as practicable before the judge who conducted the trial or who accepted the plea.

2. In a case in which the death penalty is not sought or in which a court has made a finding that the defendant is intellectually disabled and has stricken the notice of intent to seek the death penalty pursuant to NRS 174.098, the parties may by stipulation waive the separate penalty hearing required in subsection 1. When stipulating to such a waiver, the parties may also include an agreement to have the sentence, if any, imposed by the trial judge. Any stipulation pursuant to this subsection must be in writing and signed by the defendant, the defendant s attorney, if any, and the prosecuting attorney.

3. During the hearing, evidence may be presented concerning aggravating and mitigating circumstances relative to the offense, defendant or victim and on any other matter which the court deems relevant to the sentence, whether or not the evidence is ordinarily admissible. Evidence may be offered to refute hearsay matters. No evidence which was secured in violation of the Constitution of the United States or the Constitution of the State of Nevada may be introduced. The State may introduce evidence of additional aggravating circumstances as set forth in NRS 200.033, other than the aggravated nature of the offense itself, only if it has been disclosed to the defendant before the commencement of the penalty hearing.

4. In a case in which the death penalty is not sought or in which a court has found the defendant to be intellectually disabled and has stricken the notice of intent to seek the death penalty pursuant to NRS 174.098, the jury or the trial judge shall determine whether the defendant should be sentenced to life with the possibility of parole or life without the possibility of parole.

(Added to NRS by 1977, 1543; A 1993, 322; 1995, 258, 2451; 2003, 767, 1460, 2082; 2007, 1412; 2013, 684)



NRS 175.554 - Death penalty cases: Instructions to jury; determinations; findings and verdict; hearing to set aside sentence of defendant alleged to be intellectually disabled. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

In cases in which the death penalty is sought:

1. The court shall instruct the jury at the end of the penalty hearing, and shall include in its instructions the aggravating circumstances alleged by the prosecution upon which evidence has been presented during the trial or at the hearing. The court shall also instruct the jury as to the mitigating circumstances alleged by the defense upon which evidence has been presented during the trial or at the hearing.

2. The jury shall determine:

(a) Whether an aggravating circumstance or circumstances are found to exist;

(b) Whether a mitigating circumstance or circumstances are found to exist; and

(c) Based upon these findings, whether the defendant should be sentenced to imprisonment for a definite term of 50 years, life imprisonment with the possibility of parole, life imprisonment without the possibility of parole or death.

3. The jury may impose a sentence of death only if it finds at least one aggravating circumstance and further finds that there are no mitigating circumstances sufficient to outweigh the aggravating circumstance or circumstances found.

4. If a jury imposes a sentence of death, the jury shall render a written verdict signed by the foreman. The verdict must designate the aggravating circumstance or circumstances which were found beyond a reasonable doubt, and must state that there are no mitigating circumstances sufficient to outweigh the aggravating circumstance or circumstances found.

5. If a sentence of death is imposed and a prior determination regarding intellectual disability has not been made pursuant to NRS 174.098, the defendant may file a motion to set aside the penalty on the grounds that the defendant is intellectually disabled. If such a motion is filed, the court shall conduct a hearing on that issue in the manner set forth in NRS 174.098. If the court determines pursuant to such a hearing that the defendant is intellectually disabled, it shall set aside the sentence of death and order a new penalty hearing to be conducted. Either party may appeal such a determination to the Supreme Court pursuant to NRS 177.015.

(Added to NRS by 1977, 1543; A 1993, 322; 1995, 258; 2003, 768, 2083; 2013, 685)

NRS 175.554 Death penalty cases: Instructions to jury; determinations; findings and verdict; hearing to set aside sentence of defendant alleged to be intellectually disabled. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] In cases in which the death penalty is sought:

1. The court shall instruct the jury at the end of the penalty hearing, and shall include in its instructions the aggravating circumstances alleged by the prosecution upon which evidence has been presented during the trial or at the hearing. The court shall also instruct the jury as to the mitigating circumstances alleged by the defense upon which evidence has been presented during the trial or at the hearing.

2. The jury shall determine:

(a) Whether an aggravating circumstance or circumstances are found to exist;

(b) Whether a mitigating circumstance or circumstances are found to exist; and

(c) Based upon these findings, whether the defendant should be sentenced to imprisonment for a definite term of 50 years, life imprisonment with the possibility of parole, life imprisonment without the possibility of parole or death.

3. The jury may impose a sentence of death only if it finds at least one aggravating circumstance and further finds that there are no mitigating circumstances sufficient to outweigh the aggravating circumstance or circumstances found.

4. If a jury imposes a sentence of death, the jury shall render a written verdict signed by the foreman. The verdict must designate the aggravating circumstance or circumstances which were found beyond a reasonable doubt, and must state that there are no mitigating circumstances sufficient to outweigh the aggravating circumstance or circumstances found.

5. If a sentence of death is imposed and a prior determination regarding intellectual disability has not been made pursuant to NRS 174.098, the defendant may file a motion to set aside the penalty on the grounds that the defendant is intellectually disabled. If such a motion is filed, the court shall conduct a hearing on that issue in the manner set forth in NRS 174.098. If the court determines pursuant to such a hearing that the defendant is intellectually disabled, it shall set aside the sentence of death and order a new penalty hearing to be conducted. Either party may appeal such a determination pursuant to NRS 177.015.

(Added to NRS by 1977, 1543; A 1993, 322; 1995, 258; 2003, 768, 2083; 2013, 685, 1752, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 175.556 - Procedure when jury unable to reach unanimous verdict.

1. In a case in which the death penalty is sought, if a jury is unable to reach a unanimous verdict upon the sentence to be imposed, the district judge who conducted the trial or accepted the plea of guilty shall sentence the defendant to life imprisonment without the possibility of parole or impanel a new jury to determine the sentence.

2. In a case in which the death penalty is not sought, if a jury is unable to reach a unanimous verdict upon the sentence to be imposed, the trial judge shall impose the sentence.

(Added to NRS by 1977, 1543; A 1995, 259; 2003, 2083)






Chapter 176 - Judgment and Execution

NRS 176.002 - Division defined.

As used in this chapter, unless the context otherwise requires, Division means the Division of Parole and Probation of the Department of Public Safety.

(Added to NRS by 1993, 1512; A 2001, 2568)



NRS 176.0121 - Commission defined.

As used in NRS 176.0121 to 176.0129, inclusive, Commission means the Advisory Commission on the Administration of Justice.

(Added to NRS by 1995, 1353; A 2007, 2818; 2009, 1351, 2569; 2013, 1064, 2989, 3699)



NRS 176.0123 - Creation; members and appointing authorities; Chair; terms; vacancies; salaries and per diem; staff.

1. The Advisory Commission on the Administration of Justice is hereby created. The Commission consists of:

(a) One member who is a district judge, appointed by the governing body of the Nevada District Judges Association;

(b) One member who is a justice of the Supreme Court of Nevada or a retired justice of the Supreme Court of Nevada, appointed by the Chief Justice of the Supreme Court of Nevada;

(c) One member who is a district attorney, appointed by the governing body of the Nevada District Attorneys Association;

(d) One member who is an attorney in private practice, experienced in defending criminal actions, appointed by the governing body of the State Bar of Nevada;

(e) One member who is a public defender, appointed by the governing body of the State Bar of Nevada;

(f) One member who is a representative of a law enforcement agency, appointed by the Governor;

(g) One member who is a representative of the Division of Parole and Probation of the Department of Public Safety, appointed by the Governor;

(h) One member who has been a victim of a crime or is a representative of an organization supporting the rights of victims of crime, appointed by the Governor;

(i) One member who is a representative of an organization that advocates on behalf of inmates, appointed by the Governor;

(j) One member who is a representative of the Nevada Sheriffs and Chiefs Association, appointed by the Nevada Sheriffs and Chiefs Association;

(k) One member who is a member of the State Board of Parole Commissioners, appointed by the State Board of Parole Commissioners;

(l) The Director of the Department of Corrections;

(m) Two members who are Senators, one of whom is appointed by the Majority Leader of the Senate and one of whom is appointed by the Minority Leader of the Senate; and

(n) Two members who are members of the Assembly, one of whom is appointed by the Speaker of the Assembly and one of whom is appointed by the Minority Leader of the Assembly.

If any association listed in this subsection ceases to exist, the appointment required by this subsection must be made by the association s successor in interest or, if there is no successor in interest, by the Governor.

2. The Attorney General is an ex officio voting member of the Commission.

3. Each appointed member serves a term of 2 years. Members may be reappointed for additional terms of 2 years in the same manner as the original appointments. Any vacancy occurring in the membership of the Commission must be filled in the same manner as the original appointment not later than 30 days after the vacancy occurs.

4. The Legislators who are members of the Commission are entitled to receive the salary provided for a majority of the members of the Legislature during the first 60 days of the preceding session for each day s attendance at a meeting of the Commission.

5. At the first regular meeting of each odd-numbered year, the members of the Commission shall elect a Chair by majority vote who shall serve until the next Chair is elected.

6. The Commission shall meet at least once every 3 months and may meet at such further times as deemed necessary by the Chair.

7. A majority of the members of the Commission constitutes a quorum for the transaction of business, and a majority of those members present at any meeting is sufficient for any official action taken by the Commission.

8. While engaged in the business of the Commission, to the extent of legislative appropriation, each member of the Commission is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

9. To the extent of legislative appropriation, the Director of the Legislative Counsel Bureau shall provide the Commission with such staff as is necessary to carry out the duties of the Commission.

(Added to NRS by 1995, 1353; A 2001, 2568; 2005, 581; 2007, 2818; 2009, 2569)



NRS 176.0124 - Subcommittee on Juvenile Justice: Creation; Chair; members; duties; salaries and per diem.

1. There is hereby created the Subcommittee on Juvenile Justice of the Commission.

2. The Chair of the Commission shall appoint the members of the Subcommittee and designate one of the members of the Subcommittee as Chair of the Subcommittee. The Chair of the Subcommittee must be a member of the Commission.

3. The Subcommittee shall meet at the times and places specified by a call of the Chair. A majority of the members of the Subcommittee constitutes a quorum, and a quorum may exercise any power or authority conferred on the Subcommittee.

4. The Subcommittee shall consider issues related to juvenile justice and shall evaluate, review and submit a report to the Commission with recommendations concerning such issues.

5. Any Legislators who are members of the Subcommittee are entitled to receive the salary provided for a majority of the members of the Legislature during the first 60 days of the preceding session for each day s attendance at a meeting of the Subcommittee.

6. While engaged in the business of the Subcommittee, to the extent of legislative appropriation, each member of the Subcommittee is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(Added to NRS by 2009, 2568)



NRS 176.01245 - Subcommittee on Victims of Crime: Creation; Chair; members; duties; salaries and per diem.

1. There is hereby created the Subcommittee on Victims of Crime of the Commission.

2. The Chair of the Commission shall appoint the members of the Subcommittee and designate one of the members of the Subcommittee as Chair of the Subcommittee. The Chair of the Subcommittee must be a member of the Commission.

3. The Subcommittee shall meet at the times and places specified by a call of the Chair. A majority of the members of the Subcommittee constitutes a quorum, and a quorum may exercise any power or authority conferred on the Subcommittee.

4. The Subcommittee shall consider issues related to victims of crime and shall evaluate, review and submit a report to the Commission with recommendations concerning such issues.

5. Any Legislators who are members of the Subcommittee are entitled to receive the salary provided for a majority of the members of the Legislature during the first 60 days of the preceding session for each day s attendance at a meeting of the Subcommittee.

6. While engaged in the business of the Subcommittee, to the extent of legislative appropriation, each member of the Subcommittee is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(Added to NRS by 2009, 2569)



NRS 176.01246 - Subcommittee to Review Arrestee DNA: Creation; Chair; members; duties; salaries and per diem.

1. There is hereby created the Subcommittee to Review Arrestee DNA of the Commission.

2. The Chair of the Commission shall appoint the members of the Subcommittee which must include, without limitation:

(a) A member experienced in defending criminal actions.

(b) A member of a minority community organization whose mission includes the protection of civil rights for minorities.

3. The Chair of the Commission shall designate one of the members of the Subcommittee as Chair of the Subcommittee.

4. The Subcommittee shall meet at the times and places specified by a call of the Chair. A majority of the members of the Subcommittee constitutes a quorum, and a quorum may exercise any power or authority conferred on the Subcommittee.

5. The Subcommittee shall consider issues relating to DNA of arrested persons and shall evaluate, review and submit a report to the Commission with recommendations concerning such issues. The issues considered by the Subcommittee and the report submitted by the Subcommittee must include, without limitation:

(a) The costs and procedures relating to the methods, implementation and utilization of the provisions for the destruction of biological specimens and purging of DNA profiles and DNA records of arrested persons; and

(b) The collection and review of information concerning the number of requests for the destruction of biological specimens and purging of DNA profiles and DNA records of arrested persons and the number and percentage of such requests that are denied.

6. Any Legislators who are members of the Subcommittee are entitled to receive the salary provided for a majority of the members of the Legislature during the first 60 days of the preceding session for each day s attendance at a meeting of the Subcommittee.

7. While engaged in the business of the Subcommittee, to the extent of legislative appropriation, each member of the Subcommittee is entitled to receive the per diem allowance and travel expenses as provided for state officers and employees generally.

8. As used in this section:

(a) Biological specimen has the meaning ascribed to it in NRS 176.09112.

(b) DNA has the meaning ascribed to it in NRS 176.09114.

(c) DNA profile has the meaning ascribed to it in NRS 176.09115.

(d) DNA record has the meaning ascribed to it in NRS 176.09116.

(Added to NRS by 2013, 1063)



NRS 176.01247 - Subcommittee on Medical Use of Marijuana: Creation; Chair; members; duties; salaries and per diem. [Effective April 1, 2014.]

1. There is hereby created the Subcommittee on the Medical Use of Marijuana of the Commission.

2. The Chair of the Commission shall appoint the members of the Subcommittee. The Subcommittee must consist of legislative and nonlegislative members, including, without limitation:

(a) At least four Legislators, who may or may not be members of the Commission.

(b) A representative of the Division of Public and Behavioral Health of the Department of Health and Human Services.

(c) A patient who holds a valid registry identification card to engage in the medical use of marijuana pursuant to chapter 453A of NRS.

(d) An owner or operator of a cultivation facility that is certified to operate pursuant to chapter 453A of NRS.

(e) An owner or operator of a facility for the production of edible marijuana products or marijuana-infused products that is certified to operate pursuant to chapter 453A of NRS.

(f) An owner or operator of a medical marijuana dispensary that is certified to operate pursuant to chapter 453A of NRS.

(g) A representative of the Attorney General.

(h) A representative of a civil liberties organization.

(i) A representative of an organization which advocates for persons who use marijuana for medicinal purposes.

(j) A representative of a law enforcement agency located within the jurisdiction of Clark County.

(k) A representative of a law enforcement agency located within the jurisdiction of Washoe County.

(l) A representative of local government.

3. The Chair of the Commission shall designate one of the legislative members of the Commission as Chair of the Subcommittee.

4. The Subcommittee shall meet at the times and places specified by a call of the Chair. A majority of the members of the Subcommittee constitutes a quorum, and a quorum may exercise any power or authority conferred on the Subcommittee.

5. The Subcommittee shall:

(a) Consider issues concerning the medical use of marijuana, the dispensation of marijuana for medical use and the implementation of provisions of law providing for the dispensation of marijuana for medical use; and

(b) Evaluate, review and submit a report to the Commission with recommendations concerning such issues.

6. Any Legislators who are members of the Subcommittee are entitled to receive the salary provided for a majority of the members of the Legislature during the first 60 days of the preceding session for each day s attendance at a meeting of the Subcommittee.

7. While engaged in the business of the Subcommittee, to the extent of legislative appropriation, each member of the Subcommittee is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(Added to NRS by 2013, 3698, effective April 1, 2014)



NRS 176.0125 - Duties of Commission.

The Commission shall:

1. Identify and study the elements of this State s system of criminal justice which affect the sentences imposed for felonies and gross misdemeanors.

2. Evaluate the effectiveness and fiscal impact of various policies and practices regarding sentencing which are employed in this State and other states, including, but not limited to, the use of plea bargaining, probation, programs of intensive supervision, programs of regimental discipline, imprisonment, sentencing recommendations, mandatory and minimum sentencing, mandatory sentencing for crimes involving the possession, manufacture and distribution of controlled substances, structured or tiered sentencing, enhanced penalties for habitual criminals, parole, credits against sentences, residential confinement and alternatives to incarceration.

3. Recommend changes in the structure of sentencing in this State which, to the extent practicable and with consideration for their fiscal impact, incorporate general objectives and goals for sentencing, including, but not limited to, the following:

(a) Offenders must receive sentences that increase in direct proportion to the severity of their crimes and their histories of criminality.

(b) Offenders who have extensive histories of criminality or who have exhibited a propensity to commit crimes of a predatory or violent nature must receive sentences which reflect the need to ensure the safety and protection of the public and which allow for the imprisonment for life of such offenders.

(c) Offenders who have committed offenses that do not include acts of violence and who have limited histories of criminality must receive sentences which reflect the need to conserve scarce economic resources through the use of various alternatives to traditional forms of incarceration.

(d) Offenders with similar histories of criminality who are convicted of similar crimes must receive sentences that are generally similar.

(e) Offenders sentenced to imprisonment must receive sentences which do not confuse or mislead the public as to the actual time those offenders must serve while incarcerated or before being released from confinement or supervision.

(f) Offenders must not receive disparate sentences based upon factors such as race, gender or economic status.

(g) Offenders must receive sentences which are based upon the specific circumstances and facts of their offenses, including the nature of the offense and any aggravating factors, the savagery of the offense, as evidenced by the extent of any injury to the victim, and the degree of criminal sophistication demonstrated by the offender s acts before, during and after commission of the offense.

4. Evaluate the effectiveness and efficiency of the Department of Corrections and the State Board of Parole Commissioners with consideration as to whether it is feasible and advisable to establish an oversight or advisory board to perform various functions and make recommendations concerning:

(a) Policies relating to parole;

(b) Regulatory procedures and policies of the State Board of Parole Commissioners;

(c) Policies for the operation of the Department of Corrections;

(d) Budgetary issues; and

(e) Other related matters.

5. Evaluate the effectiveness of specialty court programs in this State with consideration as to whether such programs have the effect of limiting or precluding reentry of offenders and parolees into the community.

6. Evaluate the policies and practices concerning presentence investigations and reports made by the Division of Parole and Probation of the Department of Public Safety, including, without limitation, the resources relied on in preparing such investigations and reports and the extent to which judges in this State rely on and follow the recommendations contained in such presentence investigations and reports.

7. Evaluate, review and comment upon issues relating to juvenile justice in this State, including, but not limited to:

(a) The need for the establishment and implementation of evidence-based programs and a continuum of sanctions for children who are subject to the jurisdiction of the juvenile court; and

(b) The impact on the criminal justice system of the policies and programs of the juvenile justice system.

8. Compile and develop statistical information concerning sentencing in this State.

9. Identify and study issues relating to the application of chapter 241 of NRS to meetings held by the:

(a) State Board of Pardons Commissioners to consider an application for clemency; and

(b) State Board of Parole Commissioners to consider an offender for parole.

10. Identify and study issues relating to the operation of the Department of Corrections, including, without limitation, the system for allowing credits against the sentences of offenders, the accounting of such credits and any other policies and procedures of the Department which pertain to the operation of the Department.

11. Evaluate the policies and practices relating to the involuntary civil commitment of sexually dangerous persons.

12. Identify and study the impacts and effects of collateral consequences of convictions in this State. Such identification and study:

(a) Must cause to be identified any provision in the Nevada Constitution, the Nevada Revised Statutes and the Nevada Administrative Code which imposes a collateral sanction or authorizes the imposition of a disqualification, and any provision of law that may afford relief from a collateral consequence;

(b) May rely on the study of this State s collateral sanctions, disqualifications and relief provisions prepared by the National Institute of Justice described in section 510 of the Court Security Improvement Act of 2007, Public Law 110-177; and

(c) Must include the posting of a hyperlink on the Commission s website to any study of this State s collateral sanctions, disqualifications and relief provisions prepared by the National Institute of Justice described in section 510 of the Court Security Improvement Act of 2007, Public Law 110-177.

13. For each regular session of the Legislature, prepare a comprehensive report including the Commission s recommended changes pertaining to the administration of justice in this State, the Commission s findings and any recommendations of the Commission for proposed legislation. The report must be submitted to the Director of the Legislative Counsel Bureau for distribution to the Legislature not later than September 1 of each even-numbered year.

(Added to NRS by 1995, 1354; A 2007, 2819, 3194; 2011, 231; 2013, 2777)



NRS 176.01255 - Grants, bequests, devises, donations and gifts; Special Account for the Support of the Advisory Commission on the Administration of Justice.

1. The Chair of the Commission may apply for and accept any available grants and may accept any bequests, devises, donations or gifts from any public or private source to carry out the provisions of NRS 176.0121 to 176.0129, inclusive.

2. Any money received pursuant to this section must be deposited in the Special Account for the Support of the Advisory Commission on the Administration of Justice, which is hereby created in the State General Fund. Interest and income earned on money in the Account must be credited to the Account. Money in the Account may only be used for the support of the Commission and its activities pursuant to NRS 176.0121 to 176.0129, inclusive.

(Added to NRS by 2013, 2989)



NRS 176.0126 - Subpoenas: Power to issue; compelling performance.

1. To carry out its powers and duties pursuant to NRS 176.0121 to 176.0129, inclusive, the Commission, or any member thereof acting on behalf of the Commission with a concurrence of a majority of the members of the Commission, may issue subpoenas to compel the attendance of witnesses and the production of books, records, documents or other papers and testimony.

2. If any person fails to comply with a subpoena issued by the Commission or any member thereof pursuant to this section within 20 days after the date of service of the subpoena, the Commission may petition the district court for an order of the court compelling compliance with the subpoena.

3. Upon such a petition, the court shall enter an order directing the person subpoenaed to appear before the court at a time and place to be fixed by the court in its order, the time to be not more than 20 days after the date of service of the order, and show cause why the person has not complied with the subpoena. A certified copy of the order must be served upon the person subpoenaed.

4. If it appears to the court that the subpoena was regularly issued by the Commission or a member thereof pursuant to this section, the court shall enter an order compelling compliance with the subpoena, and upon failure to obey the order the person shall be dealt with as for contempt of court.

(Added to NRS by 2007, 2817)



NRS 176.0127 - Department of Corrections and Division of Parole and Probation to provide information to and assist Commission.

1. The Department of Corrections shall:

(a) Provide the Commission with any available statistical information or research requested by the Commission and assist the Commission in the compilation and development of information requested by the Commission, including, but not limited to, information or research concerning the facilities and institutions of the Department of Corrections, the offenders who are or were within those facilities or institutions, rates of recidivism, the effectiveness of educational and vocational programs and the sentences which are being served or were served by those offenders;

(b) If requested by the Commission, make available to the Commission the use of the computers and programs which are owned by the Department of Corrections; and

(c) Provide the independent contractor retained by the Department of Administration pursuant to NRS 176.0129 with any available statistical information requested by the independent contractor for the purpose of performing the projections required by NRS 176.0129.

2. The Division shall:

(a) Provide the Commission with any available statistical information or research requested by the Commission and assist the Commission in the compilation and development of information concerning sentencing, probation, parole and any offenders who are or were subject to supervision by the Division;

(b) If requested by the Commission, make available to the Commission the use of the computers and programs which are owned by the Division; and

(c) Provide the independent contractor retained by the Department of Administration pursuant to NRS 176.0129 with any available statistical information requested by the independent contractor for the purpose of performing the projections required by NRS 176.0129.

(Added to NRS by 1995, 1355; A 2001 Special Session, 214; 2009, 1352)



NRS 176.0128 - Central Repository for Nevada Records of Criminal History to facilitate data collection and provide data and information to Commission.

The Central Repository for Nevada Records of Criminal History shall:

1. Facilitate the collection of statistical data in the manner approved by the Director of the Department of Public Safety and coordinate the exchange of such data with agencies of criminal justice within this State, including:

(a) State and local law enforcement agencies;

(b) The Office of the Attorney General;

(c) The Court Administrator;

(d) The Department of Corrections; and

(e) The Division.

2. Provide the Commission with available statistical data and information requested by the Commission.

(Added to NRS by 2009, 1351)



NRS 176.0129 - Annual projections of persons imprisoned, on probation, on parole and in residential confinement.

The Department of Administration shall, on an annual basis, contract for the services of an independent contractor, in accordance with the provisions of NRS 333.700, to:

1. Review sentences imposed in this State and the practices of the State Board of Parole Commissioners and project annually the number of persons who will be:

(a) In a facility or institution of the Department of Corrections;

(b) On probation;

(c) On parole; and

(d) Serving a term of residential confinement,

during the 10 years immediately following the date of the projection; and

2. Review preliminary proposals and information provided by the Commission and project annually the number of persons who will be:

(a) In a facility or institution of the Department of Corrections;

(b) On probation;

(c) On parole; and

(d) Serving a term of residential confinement,

during the 10 years immediately following the date of the projection, assuming the preliminary proposals were recommended by the Commission and enacted by the Legislature.

(Added to NRS by 1995, 1355; A 2001 Special Session, 215; 2009, 2231)



NRS 176.015 - Prompt hearing; court may commit defendant or continue or alter bail before hearing; statement by defendant; presentation of mitigating evidence; rights of victim; notice of hearing.

1. Sentence must be imposed without unreasonable delay. Pending sentence, the court may commit the defendant or continue or alter the bail.

2. Before imposing sentence, the court shall:

(a) Afford counsel an opportunity to speak on behalf of the defendant; and

(b) Address the defendant personally and ask the defendant if:

(1) The defendant wishes to make a statement in his or her own behalf and to present any information in mitigation of punishment; and

(2) The defendant is a veteran or a member of the military. If the defendant is a veteran or a member of the military and meets the qualifications of paragraphs (b) and (c) of subsection 2 of NRS 176A.285, the court may, if appropriate, assign the defendant to:

(I) A program of treatment established pursuant to NRS 176A.280; or

(II) If a program of treatment established pursuant to NRS 176A.280 is not available for the defendant, a program of treatment established pursuant to NRS 176A.250 or 453.580.

3. After hearing any statements presented pursuant to subsection 2 and before imposing sentence, the court shall afford the victim an opportunity to:

(a) Appear personally, by counsel or by personal representative; and

(b) Reasonably express any views concerning the crime, the person responsible, the impact of the crime on the victim and the need for restitution.

4. The prosecutor shall give reasonable notice of the hearing to impose sentence to:

(a) The person against whom the crime was committed;

(b) A person who was injured as a direct result of the commission of the crime;

(c) The surviving spouse, parents or children of a person who was killed as a direct result of the commission of the crime; and

(d) Any other relative or victim who requests in writing to be notified of the hearing.

Any defect in notice or failure of such persons to appear are not grounds for an appeal or the granting of a writ of habeas corpus. All personal information, including, but not limited to, a current or former address, which pertains to a victim or relative and which is received by the prosecutor pursuant to this subsection is confidential.

5. For the purposes of this section:

(a) Member of the military has the meaning ascribed to it in NRS 176A.043.

(b) Relative of a person includes:

(1) A spouse, parent, grandparent or stepparent;

(2) A natural born child, stepchild or adopted child;

(3) A grandchild, brother, sister, half brother or half sister; or

(4) A parent of a spouse.

(c) Veteran has the meaning ascribed to it in NRS 176A.090.

(d) Victim includes:

(1) A person, including a governmental entity, against whom a crime has been committed;

(2) A person who has been injured or killed as a direct result of the commission of a crime; and

(3) A relative of a person described in subparagraph (1) or (2).

6. This section does not restrict the authority of the court to consider any reliable and relevant evidence at the time of sentencing.

(Added to NRS by 1967, 1432; A 1989, 1425; 1991, 90; 1995, 371; 1997, 3236; 2001, 889; 2009, 100)



NRS 176.025 - Sentence of death not to be imposed on person under age of 18 years; sentence of life imprisonment without possibility of parole not to be imposed on person under age of 18 years convicted of non-homicide crime.

1. A sentence of death must not be imposed or inflicted upon any person convicted of a crime now punishable by death who at the time of the commission of the crime was less than 18 years of age. As to such a person, the maximum punishment that may be imposed is life imprisonment without the possibility of parole.

2. A sentence of life imprisonment without the possibility of parole must not be imposed or inflicted upon any person convicted of a non-homicide crime now punishable by life imprisonment without the possibility of parole who at the time of the commission of the crime was less than 18 years of age. As to such a person, the maximum punishment that may be imposed is life imprisonment with the possibility of parole.

(Added to NRS by 1967, 1432; A 2005, 63; 2011, 19)



NRS 176.033 - Sentence of imprisonment required or permitted by statute: Definite period for misdemeanor or gross misdemeanor; minimum and maximum term for felony unless definite term required by statute; restitution; modification of sentence.

1. If a sentence of imprisonment is required or permitted by statute, the court shall:

(a) If sentencing a person who has been found guilty of a misdemeanor or a gross misdemeanor, sentence the person to imprisonment for a definite period of time within the maximum limit or the minimum and maximum limits prescribed by the applicable statute, taking due account of the gravity of the particular offense and of the character of the individual defendant.

(b) If sentencing a person who has been found guilty of a felony, sentence the person to a minimum term and a maximum term of imprisonment, unless a definite term of imprisonment is required by statute.

(c) If restitution is appropriate, set an amount of restitution for each victim of the offense and for expenses related to extradition in accordance with NRS 179.225.

2. At any time after a prisoner has been released on parole and has served one-half of the period of parole, or 10 consecutive years on parole in the case of a prisoner sentenced to life imprisonment, the State Board of Parole Commissioners, upon the recommendation of the Division, may petition the court of original jurisdiction requesting a modification of sentence. The Board shall give notice of the petition and hearing thereon to the Attorney General or district attorney who had jurisdiction in the original proceedings. Upon hearing the recommendation of the State Board of Parole Commissioners and good cause appearing, the court may modify the original sentence by reducing the maximum term of imprisonment but shall not make the term less than the minimum term prescribed by the applicable penal statute.

(Added to NRS by 1967, 527; A 1973, 844; 1975, 652; 1977, 414; 1987, 395; 1989, 678; 1993, 934, 1512; 1995, 551, 1248)



NRS 176.035 - Conviction of two or more offenses; concurrent and consecutive sentences. [Effective through June 30, 2014.]

1. Except as otherwise provided in subsection 2, whenever a person is convicted of two or more offenses, and sentence has been pronounced for one offense, the court in imposing any subsequent sentence may provide that the sentences subsequently pronounced run either concurrently or consecutively with the sentence first imposed. Except as otherwise provided in subsections 2 and 3, if the court makes no order with reference thereto, all such subsequent sentences run concurrently.

2. Except as otherwise provided in this subsection, whenever a person under sentence of imprisonment for committing a felony commits another crime constituting a felony and is sentenced to another term of imprisonment for that felony, the latter term must not begin until the expiration of all prior terms. If the person is a probationer at the time the subsequent felony is committed, the court may provide that the latter term of imprisonment run concurrently with any prior terms or portions thereof. If the person is sentenced to a term of imprisonment for life without the possibility of parole, the sentence must be executed without reference to the unexpired term of imprisonment and without reference to eligibility for parole.

3. Whenever a person under sentence of imprisonment commits another crime constituting a misdemeanor or gross misdemeanor, the court shall provide expressly whether the sentence subsequently pronounced runs concurrently or consecutively with the one first imposed.

4. Whenever a person under sentence of imprisonment commits another crime for which the punishment is death, the sentence must be executed without reference to the unexpired term of imprisonment.

5. This section does not prevent the State Board of Parole Commissioners from paroling a person under consecutive sentences of imprisonment from a current term of imprisonment to a subsequent term of imprisonment.

(Added to NRS by 1967, 1432; A 1973, 181, 674; 1987, 591; 1997, 1187; 2001, 1936)

NRS 176.035 Conviction of two or more offenses; concurrent and consecutive sentences; aggregating consecutive sentences. [Effective July 1, 2014.]

1. Except as otherwise provided in subsection 3, whenever a person is convicted of two or more offenses, and sentence has been pronounced for one offense, the court in imposing any subsequent sentence may provide that the sentences subsequently pronounced run either concurrently or consecutively with the sentence first imposed. Except as otherwise provided in subsections 3 and 4, if the court makes no order with reference thereto, all such subsequent sentences run concurrently. For offenses committed on or after July 1, 2014, if the court imposes the sentences to run consecutively, the court must pronounce the minimum and maximum aggregate terms of imprisonment pursuant to subsection 2, unless the defendant is sentenced to life imprisonment without the possibility of parole or death.

2. When aggregating terms of imprisonment pursuant to subsection 1:

(a) If at least one sentence imposes a maximum term of imprisonment for life with the possibility of parole, the court must aggregate the minimum terms of imprisonment to determine the minimum aggregate term of imprisonment, and the maximum aggregate term of imprisonment shall be deemed to be imprisonment in the state prison for life with the possibility of parole.

(b) If all the sentences impose a minimum and maximum term of imprisonment, the court must aggregate the minimum terms of imprisonment to determine the minimum aggregate term of imprisonment and must aggregate the maximum terms of imprisonment to determine the maximum aggregate term of imprisonment.

3. Except as otherwise provided in this subsection, whenever a person under sentence of imprisonment for committing a felony commits another crime constituting a felony and is sentenced to another term of imprisonment for that felony, the latter term must not begin until the expiration of all prior terms, including the expiration of any prior aggregated terms. If the person is a probationer at the time the subsequent felony is committed, the court may provide that the latter term of imprisonment run concurrently with any prior terms or portions thereof. If the person is sentenced to a term of imprisonment for life without the possibility of parole, the sentence must be executed without reference to the unexpired term of imprisonment and without reference to eligibility for parole.

4. Whenever a person under sentence of imprisonment commits another crime constituting a misdemeanor or gross misdemeanor, the court shall provide expressly whether the sentence subsequently pronounced runs concurrently or consecutively with the one first imposed.

5. Whenever a person under sentence of imprisonment commits another crime for which the punishment is death, the sentence must be executed without reference to the unexpired term of imprisonment.

6. This section does not prevent the State Board of Parole Commissioners from paroling a person under consecutive sentences of imprisonment from a current term of imprisonment to a subsequent term of imprisonment.

(Added to NRS by 1967, 1432; A 1973, 181, 674; 1987, 591; 1997, 1187; 2001, 1936; 2013, 221, effective July 1, 2014)



NRS 176.045 - Imposition of concurrent or consecutive sentence on person under sentence in another jurisdiction.

1. Whenever a person convicted of a public offense in this State is under sentence of imprisonment pronounced by another jurisdiction, federal or state, whether or not the prior sentence is for the same offense, the court in imposing any sentence for the offense committed in this State may, in its discretion, provide that such sentence shall run either concurrently or consecutively with the prior sentence.

2. If the court provides that the sentence shall run concurrently, and the defendant is released by the other jurisdiction prior to the expiration of the sentence imposed in this State, the defendant shall be returned to the State of Nevada to serve out the balance of such sentence, unless the defendant is eligible for parole under the provisions of chapter 213 of NRS, and the Board of Parole Commissioners directs that the defendant be released on parole as provided in that chapter.

3. If the court makes an order pursuant to this section, the clerk of the court shall provide the Director of the Department of Corrections with a certified copy of judgment and notification of the place of out-of-state confinement.

4. If the court makes no order pursuant to this section, the sentence imposed in this State shall not begin until the expiration of all prior sentences imposed by other jurisdictions.

(Added to NRS by 1967, 1432; A 1973, 180; 1977, 859; 2001 Special Session, 215)



NRS 176.055 - Credit against sentence of imprisonment. [Effective through June 30, 2014.]

1. Except as otherwise provided in subsection 2, whenever a sentence of imprisonment in the county jail or state prison is imposed, the court may order that credit be allowed against the duration of the sentence, including any minimum term thereof prescribed by law, for the amount of time which the defendant has actually spent in confinement before conviction, unless the defendant s confinement was pursuant to a judgment of conviction for another offense. Credit allowed pursuant to this subsection does not alter the date from which the term of imprisonment is computed.

2. A defendant who is convicted of a subsequent offense which was committed while the defendant was:

(a) In custody on a prior charge is not eligible for any credit on the sentence for the subsequent offense for time the defendant has spent in confinement on the prior charge, unless the charge was dismissed or the defendant was acquitted.

(b) Imprisoned in a county jail or state prison or on probation or parole from a Nevada conviction is not eligible for any credit on the sentence for the subsequent offense for the time the defendant has spent in confinement which is within the period of the prior sentence, regardless of whether any probation or parole has been formally revoked.

(Added to NRS by 1967, 1433; A 1971, 243; 1973, 161; 1981, 479)

NRS 176.055 Credit against sentence of imprisonment. [Effective July 1, 2014.]

1. Except as otherwise provided in subsection 2, whenever a sentence of imprisonment in the county jail or state prison is imposed, the court may order that credit be allowed against the duration of the sentence, including any minimum term or minimum aggregate term, as applicable, thereof prescribed by law, for the amount of time which the defendant has actually spent in confinement before conviction, unless the defendant s confinement was pursuant to a judgment of conviction for another offense. Credit allowed pursuant to this subsection does not alter the date from which the term of imprisonment is computed.

2. A defendant who is convicted of a subsequent offense which was committed while the defendant was:

(a) In custody on a prior charge is not eligible for any credit on the sentence for the subsequent offense for time the defendant has spent in confinement on the prior charge, unless the charge was dismissed or the defendant was acquitted.

(b) Imprisoned in a county jail or state prison or on probation or parole from a Nevada conviction is not eligible for any credit on the sentence for the subsequent offense for the time the defendant has spent in confinement which is within the period of the prior sentence, regardless of whether any probation or parole has been formally revoked.

(Added to NRS by 1967, 1433; A 1971, 243; 1973, 161; 1981, 479; 2013, 222, effective July 1, 2014)



NRS 176.057 - Effect of finding of guilty but mentally ill or acceptance of such plea.

1. If a defendant is found guilty but mentally ill pursuant to NRS 175.533 or the court accepts the defendant s plea of guilty but mentally ill entered pursuant to NRS 174.035, and the court finds by a preponderance of the evidence that:

(a) The defendant is not mentally ill at the time of sentencing, the court shall impose any sentence that the court is authorized to impose upon a defendant who pleads or is found guilty of the same offense; or

(b) The defendant is mentally ill at the time of sentencing, the court shall:

(1) Impose any sentence that the court is authorized to impose upon a defendant who pleads or is found guilty of the same offense; and

(2) Include in that sentence an order that the defendant, during the period of confinement or probation, be given or obtain such treatment as is medically indicated for the defendant s mental illness.

2. If the sentence of a defendant includes a period of confinement at a state correctional facility, the Department of Corrections shall separate such a person from the general population of the prison and shall not return the person to that population until a licensed psychiatrist or psychologist employed by the Department finds that the person no longer requires acute mental health care. If the person is returned to the general population, the person must continue to be given or obtain such treatment as is medically indicated for the person s mental illness.

(Added to NRS by 2007, 1413)



NRS 176.059 - Administrative assessment for misdemeanor: Collection; distribution; limitations on use. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in subsection 2, when a defendant pleads guilty or guilty but mentally ill or is found guilty or guilty but mentally ill of a misdemeanor, including the violation of any municipal ordinance, the justice or judge shall include in the sentence the sum prescribed by the following schedule as an administrative assessment and render a judgment against the defendant for the assessment:

Fine Assessment

$5 to $49.......................................................................................................... $30

50 to 59............................................................................................................... 45

60 to 69............................................................................................................... 50

70 to 79............................................................................................................... 55

80 to 89............................................................................................................... 60

90 to 99............................................................................................................... 65

100 to 199.......................................................................................................... 75

200 to 299.......................................................................................................... 85

300 to 399.......................................................................................................... 95

400 to 499........................................................................................................ 105

500 to 1,000.................................................................................................... 120

If the justice or judge sentences the defendant to perform community service in lieu of a fine, the justice or judge shall include in the sentence the amount of the administrative assessment that corresponds with the fine for which the defendant would have been responsible as prescribed by the schedule in this subsection.

2. The provisions of subsection 1 do not apply to:

(a) An ordinance regulating metered parking; or

(b) An ordinance which is specifically designated as imposing a civil penalty or liability pursuant to NRS 244.3575 or 268.019.

3. The money collected for an administrative assessment must not be deducted from the fine imposed by the justice or judge but must be taxed against the defendant in addition to the fine. The money collected for an administrative assessment must be stated separately on the court s docket and must be included in the amount posted for bail. If bail is forfeited, the administrative assessment included in the amount posted for bail pursuant to this subsection must be disbursed in the manner set forth in subsection 5 or 6. If the defendant is found not guilty or the charges are dismissed, the money deposited with the court must be returned to the defendant. If the justice or judge cancels a fine because the fine has been determined to be uncollectible, any balance of the fine and the administrative assessment remaining unpaid shall be deemed to be uncollectible and the defendant is not required to pay it. If a fine is determined to be uncollectible, the defendant is not entitled to a refund of the fine or administrative assessment the defendant has paid and the justice or judge shall not recalculate the administrative assessment.

4. If the justice or judge permits the fine and administrative assessment to be paid in installments, the payments must be first applied to the unpaid balance of the administrative assessment. The city treasurer shall distribute partially collected administrative assessments in accordance with the requirements of subsection 5. The county treasurer shall distribute partially collected administrative assessments in accordance with the requirements of subsection 6.

5. The money collected for administrative assessments in municipal court must be paid by the clerk of the court to the city treasurer on or before the fifth day of each month for the preceding month. The city treasurer shall distribute, on or before the 15th day of that month, the money received in the following amounts for each assessment received:

(a) Two dollars to the county treasurer for credit to a special account in the county general fund for the use of the county s juvenile court or for services to juvenile offenders. Any money remaining in the special account after 2 fiscal years must be deposited in the county general fund if it has not been committed for expenditure. The county treasurer shall provide, upon request by a juvenile court, monthly reports of the revenue credited to and expenditures made from the special account.

(b) Seven dollars for credit to a special revenue fund for the use of the municipal courts. Any money remaining in the special revenue fund after 2 fiscal years must be deposited in the municipal general fund if it has not been committed for expenditure. The city treasurer shall provide, upon request by a municipal court, monthly reports of the revenue credited to and expenditures made from the special revenue fund.

(c) Five dollars to the State Controller for credit to the State General Fund.

(d) The remainder of each assessment to the State Controller for credit to a special account in the State General Fund for distribution as provided in subsection 8.

6. The money collected for administrative assessments in justice courts must be paid by the clerk of the court to the county treasurer on or before the fifth day of each month for the preceding month. The county treasurer shall distribute, on or before the 15th day of that month, the money received in the following amounts for each assessment received:

(a) Two dollars for credit to a special account in the county general fund for the use of the county s juvenile court or for services to juvenile offenders. Any money remaining in the special account after 2 fiscal years must be deposited in the county general fund if it has not been committed for expenditure. The county treasurer shall provide, upon request by a juvenile court, monthly reports of the revenue credited to and expenditures made from the special account.

(b) Seven dollars for credit to a special revenue fund for the use of the justice courts. Any money remaining in the special revenue fund after 2 fiscal years must be deposited in the county general fund if it has not been committed for expenditure. The county treasurer shall provide, upon request by a justice court, monthly reports of the revenue credited to and expenditures made from the special revenue fund.

(c) Five dollars to the State Controller for credit to the State General Fund.

(d) The remainder of each assessment to the State Controller for credit to a special account in the State General Fund for distribution as provided in subsection 8.

7. The money apportioned to a juvenile court, a justice court or a municipal court pursuant to this section must be used, in addition to providing services to juvenile offenders in the juvenile court, to improve the operations of the court, or to acquire appropriate advanced technology or the use of such technology, or both. Money used to improve the operations of the court may include expenditures for:

(a) Training and education of personnel;

(b) Acquisition of capital goods;

(c) Management and operational studies; or

(d) Audits.

8. Of the total amount deposited in the State General Fund pursuant to paragraph (d) of subsection 5 and paragraph (d) of subsection 6, the State Controller shall distribute the money received to the following public agencies in the following manner:

(a) Not less than 51 percent to the Office of Court Administrator for allocation as follows:

(1) Thirty-six and one-half percent of the amount distributed to the Office of Court Administrator for:

(I) The administration of the courts;

(II) The development of a uniform system for judicial records; and

(III) Continuing judicial education.

(2) Forty-eight percent of the amount distributed to the Office of Court Administrator for the Supreme Court.

(3) Three and one-half percent of the amount distributed to the Office of Court Administrator for the payment for the services of retired justices and retired district judges.

(4) Twelve percent of the amount distributed to the Office of Court Administrator for the provision of specialty court programs.

(b) Not more than 49 percent must be used to the extent of legislative authorization for the support of:

(1) The Central Repository for Nevada Records of Criminal History;

(2) The Peace Officers Standards and Training Commission;

(3) The operation by the Department of Public Safety of a computerized interoperative system for information related to law enforcement;

(4) The Fund for the Compensation of Victims of Crime;

(5) The Advisory Council for Prosecuting Attorneys; and

(6) Programs within the Office of the Attorney General related to victims of domestic violence.

9. Any money deposited in the State General Fund pursuant to paragraph (d) of subsection 5 and paragraph (d) of subsection 6 that is not distributed or used pursuant to paragraph (b) of subsection 8 must be transferred to the uncommitted balance of the State General Fund.

10. As used in this section:

(a) Juvenile court has the meaning ascribed to it in NRS 62A.180.

(b) Office of Court Administrator means the Office of Court Administrator created pursuant to NRS 1.320.

(Added to NRS by 1983, 907; A 1985, 907; 1987, 1417; 1989, 1058, 1980; 1991, 1554, 2181; 1993, 604, 867; 1995, 2453; 1997, 1508; 1999, 2426; 2001, 375, 2353, 2919; 2003, 1118, 1461, 2098; 2007, 40, 1413, 1741; 2009, 979; 2010, 26th Special Session, 81)

NRS 176.059 Administrative assessment for misdemeanor: Collection; distribution; limitations on use. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except as otherwise provided in subsection 2, when a defendant pleads guilty or guilty but mentally ill or is found guilty or guilty but mentally ill of a misdemeanor, including the violation of any municipal ordinance, the justice or judge shall include in the sentence the sum prescribed by the following schedule as an administrative assessment and render a judgment against the defendant for the assessment:

Fine Assessment

$5 to $49.......................................................................................................... $30

50 to 59............................................................................................................... 45

60 to 69............................................................................................................... 50

70 to 79............................................................................................................... 55

80 to 89............................................................................................................... 60

90 to 99............................................................................................................... 65

100 to 199.......................................................................................................... 75

200 to 299.......................................................................................................... 85

300 to 399.......................................................................................................... 95

400 to 499........................................................................................................ 105

500 to 1,000.................................................................................................... 120

If the justice or judge sentences the defendant to perform community service in lieu of a fine, the justice or judge shall include in the sentence the amount of the administrative assessment that corresponds with the fine for which the defendant would have been responsible as prescribed by the schedule in this subsection.

2. The provisions of subsection 1 do not apply to:

(a) An ordinance regulating metered parking; or

(b) An ordinance which is specifically designated as imposing a civil penalty or liability pursuant to NRS 244.3575 or 268.019.

3. The money collected for an administrative assessment must not be deducted from the fine imposed by the justice or judge but must be taxed against the defendant in addition to the fine. The money collected for an administrative assessment must be stated separately on the court s docket and must be included in the amount posted for bail. If bail is forfeited, the administrative assessment included in the amount posted for bail pursuant to this subsection must be disbursed in the manner set forth in subsection 5 or 6. If the defendant is found not guilty or the charges are dismissed, the money deposited with the court must be returned to the defendant. If the justice or judge cancels a fine because the fine has been determined to be uncollectible, any balance of the fine and the administrative assessment remaining unpaid shall be deemed to be uncollectible and the defendant is not required to pay it. If a fine is determined to be uncollectible, the defendant is not entitled to a refund of the fine or administrative assessment the defendant has paid and the justice or judge shall not recalculate the administrative assessment.

4. If the justice or judge permits the fine and administrative assessment to be paid in installments, the payments must be first applied to the unpaid balance of the administrative assessment. The city treasurer shall distribute partially collected administrative assessments in accordance with the requirements of subsection 5. The county treasurer shall distribute partially collected administrative assessments in accordance with the requirements of subsection 6.

5. The money collected for administrative assessments in municipal court must be paid by the clerk of the court to the city treasurer on or before the fifth day of each month for the preceding month. The city treasurer shall distribute, on or before the 15th day of that month, the money received in the following amounts for each assessment received:

(a) Two dollars to the county treasurer for credit to a special account in the county general fund for the use of the county s juvenile court or for services to juvenile offenders. Any money remaining in the special account after 2 fiscal years must be deposited in the county general fund if it has not been committed for expenditure. The county treasurer shall provide, upon request by a juvenile court, monthly reports of the revenue credited to and expenditures made from the special account.

(b) Seven dollars for credit to a special revenue fund for the use of the municipal courts. Any money remaining in the special revenue fund after 2 fiscal years must be deposited in the municipal general fund if it has not been committed for expenditure. The city treasurer shall provide, upon request by a municipal court, monthly reports of the revenue credited to and expenditures made from the special revenue fund.

(c) Five dollars to the State Controller for credit to the State General Fund.

(d) The remainder of each assessment to the State Controller for credit to a special account in the State General Fund for distribution as provided in subsection 8.

6. The money collected for administrative assessments in justice courts must be paid by the clerk of the court to the county treasurer on or before the fifth day of each month for the preceding month. The county treasurer shall distribute, on or before the 15th day of that month, the money received in the following amounts for each assessment received:

(a) Two dollars for credit to a special account in the county general fund for the use of the county s juvenile court or for services to juvenile offenders. Any money remaining in the special account after 2 fiscal years must be deposited in the county general fund if it has not been committed for expenditure. The county treasurer shall provide, upon request by a juvenile court, monthly reports of the revenue credited to and expenditures made from the special account.

(b) Seven dollars for credit to a special revenue fund for the use of the justice courts. Any money remaining in the special revenue fund after 2 fiscal years must be deposited in the county general fund if it has not been committed for expenditure. The county treasurer shall provide, upon request by a justice court, monthly reports of the revenue credited to and expenditures made from the special revenue fund.

(c) Five dollars to the State Controller for credit to the State General Fund.

(d) The remainder of each assessment to the State Controller for credit to a special account in the State General Fund for distribution as provided in subsection 8.

7. The money apportioned to a juvenile court, a justice court or a municipal court pursuant to this section must be used, in addition to providing services to juvenile offenders in the juvenile court, to improve the operations of the court, or to acquire appropriate advanced technology or the use of such technology, or both. Money used to improve the operations of the court may include expenditures for:

(a) Training and education of personnel;

(b) Acquisition of capital goods;

(c) Management and operational studies; or

(d) Audits.

8. Of the total amount deposited in the State General Fund pursuant to paragraph (d) of subsection 5 and paragraph (d) of subsection 6, the State Controller shall distribute the money received to the following public agencies in the following manner:

(a) Not less than 51 percent to the Office of Court Administrator for allocation as follows:

(1) Thirty-six and one-half percent of the amount distributed to the Office of Court Administrator for:

(I) The administration of the courts;

(II) The development of a uniform system for judicial records; and

(III) Continuing judicial education.

(2) Forty-eight percent of the amount distributed to the Office of Court Administrator for the Supreme Court.

(3) Three and one-half percent of the amount distributed to the Office of Court Administrator for the payment for the services of retired justices, retired judges of the Court of Appeals and retired district judges.

(4) Twelve percent of the amount distributed to the Office of Court Administrator for the provision of specialty court programs.

(b) Not more than 49 percent must be used to the extent of legislative authorization for the support of:

(1) The Central Repository for Nevada Records of Criminal History;

(2) The Peace Officers Standards and Training Commission;

(3) The operation by the Department of Public Safety of a computerized interoperative system for information related to law enforcement;

(4) The Fund for the Compensation of Victims of Crime;

(5) The Advisory Council for Prosecuting Attorneys; and

(6) Programs within the Office of the Attorney General related to victims of domestic violence.

9. Any money deposited in the State General Fund pursuant to paragraph (d) of subsection 5 and paragraph (d) of subsection 6 that is not distributed or used pursuant to paragraph (b) of subsection 8 must be transferred to the uncommitted balance of the State General Fund.

10. As used in this section:

(a) Juvenile court has the meaning ascribed to it in NRS 62A.180.

(b) Office of Court Administrator means the Office of Court Administrator created pursuant to NRS 1.320.

(Added to NRS by 1983, 907; A 1985, 907; 1987, 1417; 1989, 1058, 1980; 1991, 1554, 2181; 1993, 604, 867; 1995, 2453; 1997, 1508; 1999, 2426; 2001, 375, 2353, 2919; 2003, 1118, 1461, 2098; 2007, 40, 1413, 1741; 2009, 979; 2010, 26th Special Session, 81; 2013, 1753, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 176.0611 - Additional administrative assessment for misdemeanor: Authorization; collection; distribution; limitations on use. [Effective through June 30, 2015.]

1. A county or a city, upon recommendation of the appropriate court, may, by ordinance, authorize the justices or judges of the justice or municipal courts within its jurisdiction to impose for not longer than 50 years, in addition to the administrative assessments imposed pursuant to NRS 176.059, 176.0613 and 176.0623, an administrative assessment for the provision of court facilities.

2. Except as otherwise provided in subsection 3, in any jurisdiction in which an administrative assessment for the provision of court facilities has been authorized, when a defendant pleads guilty or guilty but mentally ill or is found guilty or guilty but mentally ill of a misdemeanor, including the violation of any municipal ordinance, the justice or judge shall include in the sentence the sum of $10 as an administrative assessment for the provision of court facilities and render a judgment against the defendant for the assessment. If the justice or judge sentences the defendant to perform community service in lieu of a fine, the justice or judge shall include in the sentence the administrative assessment required pursuant to this subsection.

3. The provisions of subsection 2 do not apply to:

(a) An ordinance regulating metered parking; or

(b) An ordinance that is specifically designated as imposing a civil penalty or liability pursuant to NRS 244.3575 or 268.019.

4. The money collected for an administrative assessment for the provision of court facilities must not be deducted from the fine imposed by the justice or judge but must be taxed against the defendant in addition to the fine. The money collected for such an administrative assessment must be stated separately on the court s docket and must be included in the amount posted for bail. If bail is forfeited, the administrative assessment included in the amount posted for bail pursuant to this subsection must be disbursed in the manner set forth in subsection 6 or 7. If the defendant is found not guilty or the charges are dismissed, the money deposited with the court must be returned to the defendant. If the justice or judge cancels a fine because the fine has been determined to be uncollectible, any balance of the fine and the administrative assessment remaining unpaid shall be deemed to be uncollectible and the defendant is not required to pay it. If a fine is determined to be uncollectible, the defendant is not entitled to a refund of the fine or administrative assessment the defendant has paid and the justice or judge shall not recalculate the administrative assessment.

5. If the justice or judge permits the fine and administrative assessment for the provision of court facilities to be paid in installments, the payments must be applied in the following order:

(a) To pay the unpaid balance of an administrative assessment imposed pursuant to NRS 176.059;

(b) To pay the unpaid balance of an administrative assessment for the provision of court facilities pursuant to this section;

(c) To pay the unpaid balance of an administrative assessment for the provision of specialty court programs pursuant to NRS 176.0613;

(d) To pay the unpaid balance of an administrative assessment for obtaining a biological specimen and conducting a genetic marker analysis pursuant to NRS 176.0623;

(e) To pay the unpaid balance of the specialty courts fee pursuant to NRS 484C.515; and

(f) To pay the fine.

6. The money collected for administrative assessments for the provision of court facilities in municipal courts must be paid by the clerk of the court to the city treasurer on or before the fifth day of each month for the preceding month. The city treasurer shall deposit the money received in a special revenue fund. The city may use the money in the special revenue fund only to:

(a) Acquire land on which to construct additional facilities for the municipal courts or a regional justice center that includes the municipal courts.

(b) Construct or acquire additional facilities for the municipal courts or a regional justice center that includes the municipal courts.

(c) Renovate or remodel existing facilities for the municipal courts.

(d) Acquire furniture, fixtures and equipment necessitated by the construction or acquisition of additional facilities or the renovation of an existing facility for the municipal courts or a regional justice center that includes the municipal courts. This paragraph does not authorize the expenditure of money from the fund for furniture, fixtures or equipment for judicial chambers.

(e) Acquire advanced technology for use in the additional or renovated facilities.

(f) Pay debt service on any bonds issued pursuant to subsection 3 of NRS 350.020 for the acquisition of land or facilities or the construction or renovation of facilities for the municipal courts or a regional justice center that includes the municipal courts.

Any money remaining in the special revenue fund after 5 fiscal years must be deposited in the municipal general fund for the continued maintenance of court facilities if it has not been committed for expenditure pursuant to a plan for the construction or acquisition of court facilities or improvements to court facilities. The city treasurer shall provide, upon request by a municipal court, monthly reports of the revenue credited to and expenditures made from the special revenue fund.

7. The money collected for administrative assessments for the provision of court facilities in justice courts must be paid by the clerk of the court to the county treasurer on or before the fifth day of each month for the preceding month. The county treasurer shall deposit the money received to a special revenue fund. The county may use the money in the special revenue fund only to:

(a) Acquire land on which to construct additional facilities for the justice courts or a regional justice center that includes the justice courts.

(b) Construct or acquire additional facilities for the justice courts or a regional justice center that includes the justice courts.

(c) Renovate or remodel existing facilities for the justice courts.

(d) Acquire furniture, fixtures and equipment necessitated by the construction or acquisition of additional facilities or the renovation of an existing facility for the justice courts or a regional justice center that includes the justice courts. This paragraph does not authorize the expenditure of money from the fund for furniture, fixtures or equipment for judicial chambers.

(e) Acquire advanced technology for use in the additional or renovated facilities.

(f) Pay debt service on any bonds issued pursuant to subsection 3 of NRS 350.020 for the acquisition of land or facilities or the construction or renovation of facilities for the justice courts or a regional justice center that includes the justice courts.

Any money remaining in the special revenue fund after 5 fiscal years must be deposited in the county general fund for the continued maintenance of court facilities if it has not been committed for expenditure pursuant to a plan for the construction or acquisition of court facilities or improvements to court facilities. The county treasurer shall provide, upon request by a justice court, monthly reports of the revenue credited to and expenditures made from the special revenue fund.

8. If money collected pursuant to this section is to be used to acquire land on which to construct a regional justice center, to construct a regional justice center or to pay debt service on bonds issued for these purposes, the county and the participating cities shall, by interlocal agreement, determine such issues as the size of the regional justice center, the manner in which the center will be used and the apportionment of fiscal responsibility for the center.

(Added to NRS by 1995, 1024; A 1995, 2482; 1997, 140; 2003, 526, 1463, 2100; 2007, 1416; 2013, 1988, 3683)

NRS 176.0611 Additional administrative assessment for misdemeanor: Authorization; collection; distribution; limitations on use. [Effective July 1, 2015.]

1. A county or a city, upon recommendation of the appropriate court, may, by ordinance, authorize the justices or judges of the justice or municipal courts within its jurisdiction to impose for not longer than 50 years, in addition to the administrative assessments imposed pursuant to NRS 176.059, 176.0613 and 176.0623, an administrative assessment for the provision of court facilities.

2. Except as otherwise provided in subsection 3, in any jurisdiction in which an administrative assessment for the provision of court facilities has been authorized, when a defendant pleads guilty or guilty but mentally ill or is found guilty or guilty but mentally ill of a misdemeanor, including the violation of any municipal ordinance, the justice or judge shall include in the sentence the sum of $10 as an administrative assessment for the provision of court facilities and render a judgment against the defendant for the assessment. If the justice or judge sentences the defendant to perform community service in lieu of a fine, the justice or judge shall include in the sentence the administrative assessment required pursuant to this subsection.

3. The provisions of subsection 2 do not apply to:

(a) An ordinance regulating metered parking; or

(b) An ordinance that is specifically designated as imposing a civil penalty or liability pursuant to NRS 244.3575 or 268.019.

4. The money collected for an administrative assessment for the provision of court facilities must not be deducted from the fine imposed by the justice or judge but must be taxed against the defendant in addition to the fine. The money collected for such an administrative assessment must be stated separately on the court s docket and must be included in the amount posted for bail. If bail is forfeited, the administrative assessment included in the amount posted for bail pursuant to this subsection must be disbursed in the manner set forth in subsection 6 or 7. If the defendant is found not guilty or the charges are dismissed, the money deposited with the court must be returned to the defendant. If the justice or judge cancels a fine because the fine has been determined to be uncollectible, any balance of the fine and the administrative assessment remaining unpaid shall be deemed to be uncollectible and the defendant is not required to pay it. If a fine is determined to be uncollectible, the defendant is not entitled to a refund of the fine or administrative assessment the defendant has paid and the justice or judge shall not recalculate the administrative assessment.

5. If the justice or judge permits the fine and administrative assessment for the provision of court facilities to be paid in installments, the payments must be applied in the following order:

(a) To pay the unpaid balance of an administrative assessment imposed pursuant to NRS 176.059;

(b) To pay the unpaid balance of an administrative assessment for the provision of court facilities pursuant to this section;

(c) To pay the unpaid balance of an administrative assessment for the provision of specialty court programs pursuant to NRS 176.0613;

(d) To pay the unpaid balance of an administrative assessment for obtaining a biological specimen and conducting a genetic marker analysis pursuant to NRS 176.0623; and

(e) To pay the fine.

6. The money collected for administrative assessments for the provision of court facilities in municipal courts must be paid by the clerk of the court to the city treasurer on or before the fifth day of each month for the preceding month. The city treasurer shall deposit the money received in a special revenue fund. The city may use the money in the special revenue fund only to:

(a) Acquire land on which to construct additional facilities for the municipal courts or a regional justice center that includes the municipal courts.

(b) Construct or acquire additional facilities for the municipal courts or a regional justice center that includes the municipal courts.

(c) Renovate or remodel existing facilities for the municipal courts.

(d) Acquire furniture, fixtures and equipment necessitated by the construction or acquisition of additional facilities or the renovation of an existing facility for the municipal courts or a regional justice center that includes the municipal courts. This paragraph does not authorize the expenditure of money from the fund for furniture, fixtures or equipment for judicial chambers.

(e) Acquire advanced technology for use in the additional or renovated facilities.

(f) Pay debt service on any bonds issued pursuant to subsection 3 of NRS 350.020 for the acquisition of land or facilities or the construction or renovation of facilities for the municipal courts or a regional justice center that includes the municipal courts.

Any money remaining in the special revenue fund after 5 fiscal years must be deposited in the municipal general fund for the continued maintenance of court facilities if it has not been committed for expenditure pursuant to a plan for the construction or acquisition of court facilities or improvements to court facilities. The city treasurer shall provide, upon request by a municipal court, monthly reports of the revenue credited to and expenditures made from the special revenue fund.

7. The money collected for administrative assessments for the provision of court facilities in justice courts must be paid by the clerk of the court to the county treasurer on or before the fifth day of each month for the preceding month. The county treasurer shall deposit the money received to a special revenue fund. The county may use the money in the special revenue fund only to:

(a) Acquire land on which to construct additional facilities for the justice courts or a regional justice center that includes the justice courts.

(b) Construct or acquire additional facilities for the justice courts or a regional justice center that includes the justice courts.

(c) Renovate or remodel existing facilities for the justice courts.

(d) Acquire furniture, fixtures and equipment necessitated by the construction or acquisition of additional facilities or the renovation of an existing facility for the justice courts or a regional justice center that includes the justice courts. This paragraph does not authorize the expenditure of money from the fund for furniture, fixtures or equipment for judicial chambers.

(e) Acquire advanced technology for use in the additional or renovated facilities.

(f) Pay debt service on any bonds issued pursuant to subsection 3 of NRS 350.020 for the acquisition of land or facilities or the construction or renovation of facilities for the justice courts or a regional justice center that includes the justice courts.

Any money remaining in the special revenue fund after 5 fiscal years must be deposited in the county general fund for the continued maintenance of court facilities if it has not been committed for expenditure pursuant to a plan for the construction or acquisition of court facilities or improvements to court facilities. The county treasurer shall provide, upon request by a justice court, monthly reports of the revenue credited to and expenditures made from the special revenue fund.

8. If money collected pursuant to this section is to be used to acquire land on which to construct a regional justice center, to construct a regional justice center or to pay debt service on bonds issued for these purposes, the county and the participating cities shall, by interlocal agreement, determine such issues as the size of the regional justice center, the manner in which the center will be used and the apportionment of fiscal responsibility for the center.

(Added to NRS by 1995, 1024; A 1995, 2482; 1997, 140; 2003, 526, 1463, 2100; 2007, 1416; 2013, 1064, 1988, 3683, effective July 1, 2015)



NRS 176.0613 - Additional administrative assessment for misdemeanor: Authorization; collection; distribution; limitations on use. [Effective through June 30, 2015.]

1. The justices or judges of the justice or municipal courts shall impose, in addition to an administrative assessment imposed pursuant to NRS 176.059, 176.0611 and 176.0623, an administrative assessment for the provision of specialty court programs.

2. Except as otherwise provided in subsection 3, when a defendant pleads guilty or guilty but mentally ill or is found guilty or guilty but mentally ill of a misdemeanor, including the violation of any municipal ordinance, the justice or judge shall include in the sentence the sum of $7 as an administrative assessment for the provision of specialty court programs and render a judgment against the defendant for the assessment. If a defendant is sentenced to perform community service in lieu of a fine, the sentence must include the administrative assessment required pursuant to this subsection.

3. The provisions of subsection 2 do not apply to:

(a) An ordinance regulating metered parking; or

(b) An ordinance which is specifically designated as imposing a civil penalty or liability pursuant to NRS 244.3575 or 268.019.

4. The money collected for an administrative assessment for the provision of specialty court programs must not be deducted from the fine imposed by the justice or judge but must be taxed against the defendant in addition to the fine. The money collected for such an administrative assessment must be stated separately on the court s docket and must be included in the amount posted for bail. If bail is forfeited, the administrative assessment included in the bail pursuant to this subsection must be disbursed pursuant to subsection 6 or 7. If the defendant is found not guilty or the charges are dismissed, the money deposited with the court must be returned to the defendant. If the justice or judge cancels a fine because the fine has been determined to be uncollectible, any balance of the fine and the administrative assessment remaining unpaid shall be deemed to be uncollectible and the defendant is not required to pay it. If a fine is determined to be uncollectible, the defendant is not entitled to a refund of the fine or administrative assessment the defendant has paid and the justice or judge shall not recalculate the administrative assessment.

5. If the justice or judge permits the fine and administrative assessment for the provision of specialty court programs to be paid in installments, the payments must be applied in the following order:

(a) To pay the unpaid balance of an administrative assessment imposed pursuant to NRS 176.059;

(b) To pay the unpaid balance of an administrative assessment for the provision of court facilities pursuant to NRS 176.0611;

(c) To pay the unpaid balance of an administrative assessment for the provision of specialty court programs; and

(d) To pay the unpaid balance of an administrative assessment for obtaining a biological specimen and conducting a genetic marker analysis pursuant to NRS 176.0623;

(e) To pay the unpaid balance of the specialty courts fee pursuant to NRS 484C.515; and

(f) To pay the fine.

6. The money collected for an administrative assessment for the provision of specialty court programs in municipal court must be paid by the clerk of the court to the city treasurer on or before the fifth day of each month for the preceding month. On or before the 15th day of that month, the city treasurer shall deposit the money received for each administrative assessment with the State Controller for credit to a special account in the State General Fund administered by the Office of Court Administrator.

7. The money collected for an administrative assessment for the provision of specialty court programs in justice courts must be paid by the clerk of the court to the county treasurer on or before the fifth day of each month for the preceding month. On or before the 15th day of that month, the county treasurer shall deposit the money received for each administrative assessment with the State Controller for credit to a special account in the State General Fund administered by the Office of Court Administrator.

8. The Office of Court Administrator shall allocate the money credited to the State General Fund pursuant to subsections 6 and 7 to courts to assist with the funding or establishment of specialty court programs.

9. Money that is apportioned to a court from administrative assessments for the provision of specialty court programs must be used by the court to:

(a) Pay for the treatment and testing of persons who participate in the program; and

(b) Improve the operations of the specialty court program by any combination of:

(1) Acquiring necessary capital goods;

(2) Providing for personnel to staff and oversee the specialty court program;

(3) Providing training and education to personnel;

(4) Studying the management and operation of the program;

(5) Conducting audits of the program;

(6) Supplementing the funds used to pay for judges to oversee a specialty court program; or

(7) Acquiring or using appropriate technology.

10. As used in this section:

(a) Office of Court Administrator means the Office of Court Administrator created pursuant to NRS 1.320; and

(b) Specialty court program means a program established by a court to facilitate testing, treatment and oversight of certain persons over whom the court has jurisdiction and who the court has determined suffer from a mental illness or abuses alcohol or drugs. Such a program includes, without limitation, a program established pursuant to NRS 176A.250, 176A.280 or 453.580.

(Added to NRS by 2003, 2096; A 2007, 1418; 2009, 101; 2013, 1990, 3686)

NRS 176.0613 Additional administrative assessment for misdemeanor: Authorization; collection; distribution; limitations on use. [Effective July 1, 2015.]

1. The justices or judges of the justice or municipal courts shall impose, in addition to an administrative assessment imposed pursuant to NRS 176.059, 176.0611 and 176.0623, an administrative assessment for the provision of specialty court programs.

2. Except as otherwise provided in subsection 3, when a defendant pleads guilty or guilty but mentally ill or is found guilty or guilty but mentally ill of a misdemeanor, including the violation of any municipal ordinance, the justice or judge shall include in the sentence the sum of $7 as an administrative assessment for the provision of specialty court programs and render a judgment against the defendant for the assessment. If a defendant is sentenced to perform community service in lieu of a fine, the sentence must include the administrative assessment required pursuant to this subsection.

3. The provisions of subsection 2 do not apply to:

(a) An ordinance regulating metered parking; or

(b) An ordinance which is specifically designated as imposing a civil penalty or liability pursuant to NRS 244.3575 or 268.019.

4. The money collected for an administrative assessment for the provision of specialty court programs must not be deducted from the fine imposed by the justice or judge but must be taxed against the defendant in addition to the fine. The money collected for such an administrative assessment must be stated separately on the court s docket and must be included in the amount posted for bail. If bail is forfeited, the administrative assessment included in the bail pursuant to this subsection must be disbursed pursuant to subsection 6 or 7. If the defendant is found not guilty or the charges are dismissed, the money deposited with the court must be returned to the defendant. If the justice or judge cancels a fine because the fine has been determined to be uncollectible, any balance of the fine and the administrative assessment remaining unpaid shall be deemed to be uncollectible and the defendant is not required to pay it. If a fine is determined to be uncollectible, the defendant is not entitled to a refund of the fine or administrative assessment the defendant has paid and the justice or judge shall not recalculate the administrative assessment.

5. If the justice or judge permits the fine and administrative assessment for the provision of specialty court programs to be paid in installments, the payments must be applied in the following order:

(a) To pay the unpaid balance of an administrative assessment imposed pursuant to NRS 176.059;

(b) To pay the unpaid balance of an administrative assessment for the provision of court facilities pursuant to NRS 176.0611;

(c) To pay the unpaid balance of an administrative assessment for the provision of specialty court programs;

(d) To pay the unpaid balance of an administrative assessment for obtaining a biological specimen and conducting a genetic marker analysis pursuant to NRS 176.0623; and

(e) To pay the fine.

6. The money collected for an administrative assessment for the provision of specialty court programs in municipal court must be paid by the clerk of the court to the city treasurer on or before the fifth day of each month for the preceding month. On or before the 15th day of that month, the city treasurer shall deposit the money received for each administrative assessment with the State Controller for credit to a special account in the State General Fund administered by the Office of Court Administrator.

7. The money collected for an administrative assessment for the provision of specialty court programs in justice courts must be paid by the clerk of the court to the county treasurer on or before the fifth day of each month for the preceding month. On or before the 15th day of that month, the county treasurer shall deposit the money received for each administrative assessment with the State Controller for credit to a special account in the State General Fund administered by the Office of Court Administrator.

8. The Office of Court Administrator shall allocate the money credited to the State General Fund pursuant to subsections 6 and 7 to courts to assist with the funding or establishment of specialty court programs.

9. Money that is apportioned to a court from administrative assessments for the provision of specialty court programs must be used by the court to:

(a) Pay for the treatment and testing of persons who participate in the program; and

(b) Improve the operations of the specialty court program by any combination of:

(1) Acquiring necessary capital goods;

(2) Providing for personnel to staff and oversee the specialty court program;

(3) Providing training and education to personnel;

(4) Studying the management and operation of the program;

(5) Conducting audits of the program;

(6) Supplementing the funds used to pay for judges to oversee a specialty court program; or

(7) Acquiring or using appropriate technology.

10. As used in this section:

(a) Office of Court Administrator means the Office of Court Administrator created pursuant to NRS 1.320; and

(b) Specialty court program means a program established by a court to facilitate testing, treatment and oversight of certain persons over whom the court has jurisdiction and who the court has determined suffer from a mental illness or abuses alcohol or drugs. Such a program includes, without limitation, a program established pursuant to NRS 176A.250, 176A.280 or 453.580.

(Added to NRS by 2003, 2096; A 2007, 1418; 2009, 101; 2013, 1066, 1990, 3686, effective July 1, 2015)



NRS 176.062 - Administrative assessment for felony or gross misdemeanor: Collection; distribution; limitations on use.

1. When a defendant pleads guilty or guilty but mentally ill or is found guilty or guilty but mentally ill of a felony or gross misdemeanor, the judge shall include in the sentence the sum of $25 as an administrative assessment and render a judgment against the defendant for the assessment.

2. The money collected for an administrative assessment:

(a) Must not be deducted from any fine imposed by the judge;

(b) Must be taxed against the defendant in addition to the fine; and

(c) Must be stated separately on the court s docket.

3. The money collected for administrative assessments in district courts must be paid by the clerk of the court to the county treasurer on or before the fifth day of each month for the preceding month. The county treasurer shall distribute, on or before the 15th day of that month, the money received in the following amounts for each assessment received:

(a) Five dollars for credit to a special account in the county general fund for the use of the district court.

(b) The remainder of each assessment to the State Controller.

4. The State Controller shall credit the money received pursuant to subsection 3 to a special account for the assistance of criminal justice in the State General Fund, and distribute the money from the account to the Attorney General as authorized by the Legislature. Any amount received in excess of the amount authorized by the Legislature for distribution must remain in the account.

(Added to NRS by 1987, 846; A 1991, 1153; 1995, 2455; 2001, 2921; 2003, 1465; 2007, 1420)



NRS 176.0623 - Additional administrative assessment for felony, gross misdemeanor or misdemeanor: Authorization; collection; distribution; limitations on use. [Effective through June 30, 2015.]

1. In addition to any other administrative assessment imposed, when a defendant pleads guilty, is found guilty or enters a plea of nolo contendere to a misdemeanor, gross misdemeanor or felony, including the violation of any municipal ordinance, on or after July 1, 2013, the justice or judge of the justice, municipal or district court, as applicable, shall include in the sentence the sum of $3 as an administrative assessment for obtaining a biological specimen and conducting a genetic marker analysis and shall render a judgment against the defendant for the assessment. If a defendant is sentenced to perform community service in lieu of a fine, the sentence must include the administrative assessment required pursuant to this subsection.

2. The money collected for an administrative assessment for obtaining a biological specimen and conducting a genetic marker analysis must not be deducted from the fine imposed by the justice or judge but must be taxed against the defendant in addition to the fine. The money collected for such an administrative assessment must be stated separately on the court s docket and must be included in the amount posted for bail. If bail is forfeited, the administrative assessment included in the bail pursuant to this subsection must be disbursed pursuant to subsection 4. If the defendant is found not guilty or the charges are dismissed, the money deposited with the court must be returned to the defendant. If the justice or judge cancels a fine because the fine has been determined to be uncollectible, any balance of the fine and the administrative assessment remaining unpaid shall be deemed to be uncollectible, and the defendant is not required to pay it. If a fine is determined to be uncollectible, the defendant is not entitled to a refund of the fine or administrative assessment he or she has paid, and the justice or judge shall not recalculate the administrative assessment.

3. If the justice or judge permits the fine and administrative assessment for the provision of genetic marker analysis to be paid in installments, the payments must be applied in the following order:

(a) To pay the unpaid balance of an administrative assessment imposed pursuant to NRS 176.059;

(b) To pay the unpaid balance of an administrative assessment for the provision of court facilities pursuant to NRS 176.0611;

(c) To pay the unpaid balance of an administrative assessment for the provision of specialty court programs pursuant to NRS 176.0613;

(d) To pay the unpaid balance of an administrative assessment for obtaining a biological specimen and conducting a genetic marker analysis pursuant to this section;

(e) To pay the unpaid balance of the specialty courts fee pursuant to NRS 484C.515; and

(f) To pay the fine.

4. The money collected for an administrative assessment for the provision of genetic marker analysis must be paid by the clerk of the court to the county treasurer on or before the fifth day of each month for the preceding month for credit to the fund for genetic marker analysis pursuant to NRS 176.0915.

(Added to NRS by 2013, 1062)

NRS 176.0623 Additional administrative assessment for felony, gross misdemeanor or misdemeanor: Authorization; collection; distribution; limitations on use. [Effective July 1, 2015.]

1. In addition to any other administrative assessment imposed, when a defendant pleads guilty, is found guilty or enters a plea of nolo contendere to a misdemeanor, gross misdemeanor or felony, including the violation of any municipal ordinance, on or after July 1, 2013, the justice or judge of the justice, municipal or district court, as applicable, shall include in the sentence the sum of $3 as an administrative assessment for obtaining a biological specimen and conducting a genetic marker analysis and shall render a judgment against the defendant for the assessment. If a defendant is sentenced to perform community service in lieu of a fine, the sentence must include the administrative assessment required pursuant to this subsection.

2. The money collected for an administrative assessment for obtaining a biological specimen and conducting a genetic marker analysis must not be deducted from the fine imposed by the justice or judge but must be taxed against the defendant in addition to the fine. The money collected for such an administrative assessment must be stated separately on the court s docket and must be included in the amount posted for bail. If bail is forfeited, the administrative assessment included in the bail pursuant to this subsection must be disbursed pursuant to subsection 4. If the defendant is found not guilty or the charges are dismissed, the money deposited with the court must be returned to the defendant. If the justice or judge cancels a fine because the fine has been determined to be uncollectible, any balance of the fine and the administrative assessment remaining unpaid shall be deemed to be uncollectible, and the defendant is not required to pay it. If a fine is determined to be uncollectible, the defendant is not entitled to a refund of the fine or administrative assessment he or she has paid, and the justice or judge shall not recalculate the administrative assessment.

3. If the justice or judge permits the fine and administrative assessment for the provision of genetic marker analysis to be paid in installments, the payments must be applied in the following order:

(a) To pay the unpaid balance of an administrative assessment imposed pursuant to NRS 176.059;

(b) To pay the unpaid balance of an administrative assessment for the provision of court facilities pursuant to NRS 176.0611;

(c) To pay the unpaid balance of an administrative assessment for the provision of specialty court programs pursuant to NRS 176.0613;

(d) To pay the unpaid balance of an administrative assessment for obtaining a biological specimen and conducting a genetic marker analysis pursuant to this section; and

(e) To pay the fine.

4. The money collected for an administrative assessment for the provision of genetic marker analysis must be paid by the clerk of the court to the county treasurer on or before the fifth day of each month for the preceding month for credit to the fund for genetic marker analysis pursuant to NRS 176.0915.

(Added to NRS by 2013, 1062, effective July 1, 2015)



NRS 176.0625 - Administrative assessment, fine or fee for felony or gross misdemeanor: Collection by certain entities.

1. If a fine, administrative assessment or fee is imposed pursuant to this chapter upon a defendant who pleads guilty or guilty but mentally ill or is found guilty or guilty but mentally ill of a felony or gross misdemeanor, the district court entering the judgment of conviction shall forward to the county treasurer or other office assigned by the county to make collections the information necessary to collect the fine, administrative assessment or fee. The county treasurer or other office assigned by the county to make collections is responsible for such collection efforts and has the authority to collect the fine, administrative assessment or fee.

2. If the county treasurer or other office assigned by the county to make collections is unable to collect the fine, administrative assessment or fee after 60 days, the county treasurer may assign to the Office of the State Controller the responsibility for collection of the fine, administrative assessment or fee through a cooperative agreement pursuant to NRS 353.650, so long as the Office of the State Controller is willing and able to make such collection efforts.

3. If the county treasurer and the Office of the State Controller enter into a cooperative agreement pursuant to NRS 353.650, the county treasurer or other county office assigned by the county to make collections shall forward to the Office of the State Controller the necessary information. For the purposes of this section, the information necessary to collect the fine, administrative assessment or fee shall be considered and limited to:

(a) The name of the defendant;

(b) The date of birth of the defendant;

(c) The social security number of the defendant;

(d) The last known address of the defendant; and

(e) The nature and the amount of money owed by the defendant.

4. If the Office of the State Controller is successful in collecting the fine, administrative assessment or fee, the money collected must be returned to the originating county, minus the costs and fees actually incurred in collecting the fine, administrative assessment or fee pursuant to NRS 176.0635.

5. Any money collected pursuant to subsection 4 must be deposited in the State Treasury, pursuant to NRS 176.265.

6. Any record created pursuant to subsection 3 that contains personal identifying information shall not be considered a public record pursuant to NRS 239.010 and must be treated pursuant to NRS 239.0105.

7. Unless otherwise prohibited by law, the entity responsible for collecting the fine, administrative assessment or fee pursuant to this section has the authority to compromise the amount to be collected for the purpose of satisfying the judgment.

(Added to NRS by 2011, 909)



NRS 176.063 - Administrative assessment, fine or fee for felony or gross misdemeanor: Court must advise defendant regarding lien.

If a district court imposes a fine, administrative assessment or fee upon a defendant who pleads guilty or guilty but mentally ill or is found guilty or guilty but mentally ill of a felony or gross misdemeanor, the district court judge shall advise the defendant at the time of sentencing that:

1. The judgment constitutes a lien, pursuant to NRS 176.275; and

2. If the defendant does not satisfy the lien, collection efforts may be undertaken against the defendant pursuant to the laws of this State.

(Added to NRS by 2011, 910)



NRS 176.0635 - Administrative assessment, fine or fee for felony or gross misdemeanor: Additional costs and fees for collection.

1. A defendant who pleads guilty or guilty but mentally ill or is found guilty or guilty but mentally ill who owes a fine, administrative assessment or fee, pursuant to NRS 176.0625, must be assessed by and pay to the county treasurer or other office assigned by the county to make collections the following costs and fees if the county treasurer or other office assigned by the county to make collections is successful in collecting the fine, administrative assessment or fee:

(a) The costs and fees actually incurred in collecting the fine, administrative assessment or fee; and

(b) A fee payable to the county treasurer in the amount of 2 percent of the amount of the fine, administrative assessment or fee assigned to the county treasurer or other office assigned by the county to make collections.

2. The total amount of the costs and fees required to be collected pursuant to subsection 1 must not exceed 35 percent of the amount of the fine, administrative assessment or fee or $50,000, whichever is less.

(Added to NRS by 2011, 910)



NRS 176.064 - Collection fee for unpaid administrative assessment, fine, fee or restitution; use of collection agency; report to credit agencies; civil judgment; attachment or garnishment; suspension of driver s license; imprisonment.

1. If a fine, administrative assessment, fee or restitution is imposed upon a defendant pursuant to this chapter, whether or not the fine, administrative assessment, fee or restitution is in addition to any other punishment, and the fine, administrative assessment, fee or restitution or any part of it remains unpaid after the time established by the court for its payment, the defendant is liable for a collection fee, to be imposed by the court at the time it finds that the fine, administrative assessment, fee or restitution is delinquent, of:

(a) Not more than $100, if the amount of the delinquency is less than $2,000.

(b) Not more than $500, if the amount of the delinquency is $2,000 or greater, but is less than $5,000.

(c) Ten percent of the amount of the delinquency, if the amount of the delinquency is $5,000 or greater.

2. A state or local entity that is responsible for collecting a delinquent fine, administrative assessment, fee or restitution may, in addition to attempting to collect the fine, administrative assessment, fee or restitution through any other lawful means, take any or all of the following actions:

(a) Report the delinquency to reporting agencies that assemble or evaluate information concerning credit.

(b) Request that the court take appropriate action pursuant to subsection 3.

(c) Contract with a collection agency licensed pursuant to NRS 649.075 to collect the delinquent amount and the collection fee. The collection agency must be paid as compensation for its services an amount not greater than the amount of the collection fee imposed pursuant to subsection 1, in accordance with the provisions of the contract.

3. The court may, on its own motion or at the request of a state or local entity that is responsible for collecting the delinquent fine, administrative assessment, fee or restitution, take any or all of the following actions, in the following order of priority if practicable:

(a) Enter a civil judgment for the amount due in favor of the state or local entity that is responsible for collecting the delinquent fine, administrative assessment, fee or restitution. A civil judgment entered pursuant to this paragraph may be enforced and renewed in the manner provided by law for the enforcement and renewal of a judgment for money rendered in a civil action. If the court has entered a civil judgment pursuant to this paragraph and the person against whom the judgment is entered is not indigent and has not satisfied the judgment within the time established by the court, the person may be dealt with as for contempt of court.

(b) Request that a prosecuting attorney undertake collection of the delinquency, including, without limitation, the original amount of the civil judgment entered pursuant to paragraph (a) and the collection fee, by attachment or garnishment of the defendant s property, wages or other money receivable.

(c) Order the suspension of the driver s license of the defendant. If the defendant does not possess a driver s license, the court may prohibit the defendant from applying for a driver s license for a specified period. If the defendant is already the subject of a court order suspending or delaying the issuance of the defendant s driver s license, the court may order the additional suspension or delay, as appropriate, to apply consecutively with the previous order. At the time the court issues an order suspending the driver s license of a defendant pursuant to this paragraph, the court shall require the defendant to surrender to the court all driver s licenses then held by the defendant. The court shall, within 5 days after issuing the order, forward to the Department of Motor Vehicles the licenses, together with a copy of the order. At the time the court issues an order pursuant to this paragraph delaying the ability of a defendant to apply for a driver s license, the court shall, within 5 days after issuing the order, forward to the Department of Motor Vehicles a copy of the order. The Department of Motor Vehicles shall report a suspension pursuant to this paragraph to an insurance company or its agent inquiring about the defendant s driving record, but such a suspension must not be considered for the purpose of rating or underwriting.

(d) For a delinquent fine or administrative assessment, order the confinement of the person in the appropriate prison, jail or detention facility, as provided in NRS 176.065 and 176.075.

4. Money collected from a collection fee imposed pursuant to subsection 1 must be distributed in the following manner:

(a) Except as otherwise provided in paragraph (d), if the money is collected by or on behalf of a municipal court, the money must be deposited in a special fund in the appropriate city treasury. The city may use the money in the fund only to develop and implement a program for the collection of fines, administrative assessments, fees and restitution and to hire additional personnel necessary for the success of such a program.

(b) Except as otherwise provided in paragraph (d), if the money is collected by or on behalf of a justice court or district court, the money must be deposited in a special fund in the appropriate county treasury. The county may use the money in the special fund only to:

(1) Develop and implement a program for the collection of fines, administrative assessments, fees and restitution and to hire additional personnel necessary for the success of such a program; or

(2) Improve the operations of a court by providing funding for:

(I) A civil law self-help center; or

(II) Court security personnel and equipment for a regional justice center that includes the justice courts of that county.

(c) Except as otherwise provided in paragraph (d), if the money is collected by a state entity, the money must be deposited in an account, which is hereby created in the State Treasury. The Court Administrator may use the money in the account only to develop and implement a program for the collection of fines, administrative assessments, fees and restitution in this State and to hire additional personnel necessary for the success of such a program.

(d) If the money is collected by a collection agency, after the collection agency has been paid its fee pursuant to the terms of the contract, any remaining money must be deposited in the state, city or county treasury, whichever is appropriate, to be used only for the purposes set forth in paragraph (a), (b) or (c) of this subsection.

(Added to NRS by 1997, 899; A 1999, 425; 2001, 2569; 2013, 530)



NRS 176.065 - Rate of additional imprisonment in default of administrative assessment, fine or forfeiture.

1. Except as otherwise provided in subsection 2, when a person is sentenced to both fine and imprisonment, or to pay a forfeiture in addition to imprisonment, the court may, pursuant to NRS 62B.420 or 176.064, order that the person be confined in the state prison, the city or county jail or a detention facility, whichever is designated in the person s sentence of imprisonment, for an additional period of 1 day for each $75 of the amount until the administrative assessment and the fine or forfeiture are satisfied or the maximum term of imprisonment prescribed by law for the offense committed has elapsed, whichever is earlier, but the person s eligibility for parole is governed only by the person s sentence of imprisonment.

2. The provisions of this section do not apply to indigent persons.

(Added to NRS by 1967, 1433; A 1973, 32; 1983, 434, 908; 1989, 1178; 1997, 901; 2013, 532)



NRS 176.075 - Rate of imprisonment in default of administrative assessment, fine or forfeiture.

1. Except as otherwise provided in subsection 2, when a person is sentenced to pay a fine or forfeiture without an accompanying sentence of imprisonment, the court may, pursuant to NRS 62B.420 or 176.064, order that the person be confined in the city or county jail or detention facility for a period of not more than 1 day for each $75 of the amount until the administrative assessment and the fine or forfeiture are satisfied.

2. The provisions of this section do not apply to indigent persons.

(Added to NRS by 1967, 1433; A 1983, 434, 908; 1989, 1178; 1997, 901; 2013, 532)



NRS 176.085 - Reduction of excessive fine or administrative assessment; payment in installments.

Whenever, after a fine and administrative assessment have been imposed but before they have been discharged by payment or confinement, it is made to appear to the judge or justice imposing the fine or administrative assessment or his or her successor:

1. That the fine or administrative assessment is excessive in relation to the financial resources of the defendant, the judge or justice or his or her successor may reduce the fine accordingly.

2. That the discharge of the fine or administrative assessment is not within the defendant s present financial ability to pay, the judge or justice or his or her successor may direct that the fine be paid in installments.

(Added to NRS by 1967, 1433; A 1973, 388; 1983, 908)



NRS 176.087 - Imposition of community service as punishment or condition of probation.

1. Except where the imposition of a specific criminal penalty is mandatory, a court may order a convicted person to perform supervised community service:

(a) In lieu of all or a part of any fine or imprisonment that may be imposed for the commission of a misdemeanor; or

(b) As a condition of probation granted for another offense.

2. The community service must be performed for and under the supervising authority of a county, city, town or other political subdivision or agency of the State of Nevada or a charitable organization that renders service to the community or its residents.

3. The court may require the convicted person to deposit with the court a reasonable sum of money to pay for the cost of policies of insurance against liability for personal injury and damage to property or for industrial insurance, or both, during those periods in which the person performs the community service, unless, in the case of industrial insurance, it is provided by the authority for which the person performs the community service.

4. The following conditions apply to any such community service imposed by the court:

(a) The court must fix the period of community service that is imposed as punishment or a condition of probation and distribute the period over weekends or over other appropriate times that will allow the convicted person to continue employment and to care for the person s family. The period of community service fixed by the court must not exceed, for a:

(1) Misdemeanor, 200 hours;

(2) Gross misdemeanor, 600 hours; or

(3) Felony, 1,000 hours.

(b) A supervising authority listed in subsection 2 must agree to accept the convicted person for community service before the court may require the convicted person to perform community service for that supervising authority. The supervising authority must be located in or be the town or city of the convicted person s residence or, if that placement is not possible, one located within the jurisdiction of the court or, if that placement is not possible, the authority may be located outside the jurisdiction of the court.

(c) Community service that a court requires pursuant to this section must be supervised by an official of the supervising authority or by a person designated by the authority.

(d) The court may require the supervising authority to report periodically to the court or to a probation officer the convicted person s performance in carrying out the punishment or condition of probation.

(Added to NRS by 1981, 486; A 1991, 1930; 1997, 33; 2001 Special Session, 133)



NRS 176.0911 - Definitions.

As used in NRS 176.0911 to 176.0919, inclusive, unless the context otherwise requires, the words and terms defined in NRS 176.09111 to 176.09119, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1997, 1668; A 2001, 3032; 2009, 1846; 2013, 1068)



NRS 176.09111 - Agency of criminal justice defined.

Agency of criminal justice has the meaning ascribed to it in NRS 179A.030.

(Added to NRS by 2013, 1056)



NRS 176.09112 - Biological specimen defined.

Biological specimen means a biological sample, tissue, fluid or other bodily sample suitable for genetic marker analysis, obtained from a person or from physical evidence.

(Added to NRS by 2013, 1056)



NRS 176.09113 - CODIS defined.

CODIS means the Federal Bureau of Investigation s Combined DNA Index System that allows for the storage and exchange of DNA records submitted by federal, state and local forensic DNA laboratories. The term includes the National DNA Index System administered and operated by the Federal Bureau of Investigation.

(Added to NRS by 2013, 1056)



NRS 176.09114 - DNA defined.

DNA means deoxyribonucleic acid which is located in the cells of a person and which provides the genetic blueprint of a person.

(Added to NRS by 2013, 1057)



NRS 176.09115 - DNA profile defined.

DNA profile means the genetic constitution of a person at defined locations in the DNA of the person.

(Added to NRS by 2013, 1057)



NRS 176.09116 - DNA record defined.

DNA record means a database record, stored in the State DNA Database or CODIS, that includes the DNA profile of a person and data required to manage the record, including, without limitation, the identity of the agency submitting the database record, the identification number of the biological specimen and the names of personnel who conducted the genetic marker analysis.

(Added to NRS by 2013, 1057)



NRS 176.09117 - Forensic laboratory defined.

Forensic laboratory means any laboratory designated pursuant to NRS 176.0917.

(Added to NRS by 2013, 1057)



NRS 176.09118 - Genetic marker analysis defined.

Genetic marker analysis means the analytical testing process of a biological specimen that results in a DNA profile.

(Added to NRS by 2013, 1057)



NRS 176.09119 - State DNA Database defined.

State DNA Database means the database established pursuant to NRS 176.09121.

(Added to NRS by 2013, 1057)



NRS 176.0912 - Biological evidence secured in connection with investigation or prosecution; required preservation.

1. Except as otherwise provided in this section, upon the conviction of a defendant for a category A or B felony, an agency of criminal justice that has in its possession or custody any biological evidence secured in connection with the investigation or prosecution of the defendant shall preserve such evidence until the expiration of any sentence imposed on the defendant.

2. Biological evidence subject to the requirements of this section may be consumed for testing upon notice to the defendant.

3. An agency of criminal justice may establish procedures for:

(a) Retaining probative samples of biological evidence subject to the requirements of this section; and

(b) Disposing of bulk evidence that does not affect the suitability of such probative samples for testing.

4. The provisions of this section must not be construed to restrict or limit an agency of criminal justice from establishing procedures for the retention, preservation and disposal of biological evidence secured in connection with other criminal cases.

5. As used in this section, biological evidence means any semen, blood, saliva, hair, skin tissue or other identified biological material removed from physical evidence.

(Added to NRS by 2009, 1845; A 2013, 1068)



NRS 176.09121 - State DNA Database: Establishment; duties.

1. The State DNA Database is hereby established to serve as this State s repository for DNA records and to provide DNA records to the Federal Bureau of Investigation.

2. The Forensic Science Division of the Washoe County Sheriff s Office shall oversee, manage and administer the State DNA Database and shall:

(a) Implement policies for the management and administration of the State DNA Database, including, without limitation, any system for the identification of DNA profiles and DNA records that is necessary to support agencies of criminal justice.

(b) Adopt policies and protocols and enter into any necessary agreements to implement the provisions of NRS 176.0911 to 176.0919, inclusive.

(c) Ensure that all searches of the State DNA Database are performed in accordance with state and federal law.

(d) Act as a liaison between the Federal Bureau of Investigation and other state agencies of criminal justice relating to this State s participation in CODIS.

(Added to NRS by 2013, 1057)



NRS 176.09123 - Collection of biological specimen from persons arrested for felony; submission to forensic laboratory; identifying information submitted to Central Repository; genetic marker analysis; creation of DNA profile; information included in criminal history record.

1. If a person is arrested for a felony pursuant to a warrant, the law enforcement agency making the arrest shall:

(a) Submit the name, date of birth, fingerprints and any other information identifying the person to the Central Repository for Nevada Records of Criminal History;

(b) Upon booking the person into a city or county jail or detention facility, and before the person is released from custody, obtain a biological specimen from the person, through a cheek swab, pursuant to the provisions of this section; and

(c) Submit the biological specimen to the appropriate forensic laboratory for genetic marker analysis in accordance with the provisions of this section.

2. If a person is arrested for a felony without a warrant, the law enforcement agency making the arrest shall:

(a) Submit the name, date of birth, fingerprints and any other information identifying the person to the Central Repository for Nevada Records of Criminal History;

(b) Upon booking the person into a city or county jail or detention facility, and before the person is released from custody, obtain a biological specimen from the person, through a cheek swab, pursuant to the provisions of this section;

(c) Submit the biological specimen to the appropriate forensic laboratory for genetic marker analysis in accordance with the provisions of this section after receiving notice that a court or magistrate has determined that probable cause existed for the person s arrest; and

(d) If a court or magistrate determines that probable cause did not exist for the person s arrest, destroy the biological specimen within 5 business days after receiving notice of the determination by the court or magistrate.

3. A law enforcement agency shall not knowingly obtain a biological specimen from a person who has previously submitted such a specimen for an arrest or conviction of a prior offense unless the law enforcement agency or a court or magistrate determines that an additional specimen is necessary.

4. If a law enforcement agency has not already obtained a biological specimen from a person arrested for an offense for which a biological specimen must be obtained pursuant to this section at the time a court or magistrate sets bail or considers releasing a person on his or her own recognizance, the court or magistrate shall:

(a) Require the person to provide a biological specimen as a condition of being admitted to bail or released on his or her own recognizance; and

(b) Require the biological specimen to be provided to the appropriate forensic laboratory.

5. The Attorney General or a district attorney may petition a district court for an order requiring a person arrested for an offense for which a biological specimen must be obtained pursuant to this section to provide a biological specimen:

(a) Through a cheek swab; or

(b) By alternative means, if the person will not cooperate.

Nothing in this subsection shall be construed to prevent the collection of a biological specimen by order of a court of competent jurisdiction or the collection of a biological specimen from a person who is required to provide such a specimen pursuant to this section.

6. Upon receipt of a biological specimen, the forensic laboratory shall proceed with a genetic marker analysis. If the forensic laboratory determines that the biological specimen is inadequate or otherwise unusable, the law enforcement agency may obtain an additional biological specimen from the person arrested unless the person arrested is eligible to request destruction of the biological specimen and purging of his or her DNA profile or DNA record pursuant to this section.

7. Upon completion of a genetic marker analysis of a person pursuant to this section, the forensic laboratory shall inform the Central Repository for Nevada Records of Criminal History that the forensic laboratory has created a DNA profile of the person and will be submitting the DNA profile of the person for inclusion in the State DNA Database and CODIS. The Central Repository for Nevada Records of Criminal History shall include an indication on the criminal history record of the person regarding the collection of a biological specimen and the creation of a DNA profile, but may not include, in its records, any other information relating to the biological specimen, DNA profile or DNA record of the person.

(Added to NRS by 2013, 1058)



NRS 176.09125 - Destruction of biological specimen and purging of DNA record: Grounds; written request; duties of Central Repository, forensic laboratory and State DNA Database.

1. A person whose record of criminal history indicates the collection of a biological specimen and whose DNA profile and DNA record have been included in the State DNA Database and CODIS pursuant to NRS 176.09123 may make a written request to the Central Repository for Nevada Records of Criminal History, using the form created pursuant to NRS 176.09165, that the biological specimen be destroyed and the DNA profile and DNA record be purged from the forensic laboratory, the State DNA Database and CODIS on the grounds that:

(a) The conviction on which the authority for keeping the biological specimen or the DNA profile or DNA record has been reversed and the case dismissed; or

(b) The arrest which led to the inclusion of the biological specimen or the DNA profile or DNA record:

(1) Has resulted in a felony charge that has been resolved by a dismissal, the successful completion of a preprosecution diversion program, a conditional discharge, an acquittal or an agreement entered into by a prosecuting attorney and a defendant in which the defendant, in exchange for a plea of guilty, guilty but mentally ill or nolo contendere, receives a charge other than a felony; or

(2) Has not resulted in any additional criminal charge for a felony within 3 years after the date of the arrest.

2. Within 6 weeks after receiving a written request pursuant to subsection 1, the Central Repository for Nevada Records of Criminal History shall forward the request and all supporting documentation to the forensic laboratory holding the biological specimen. Except as otherwise provided in subsection 3, upon receipt of the written request, the forensic laboratory shall destroy any biological specimen from the person and purge the DNA profile of the person if the written request is accompanied by:

(a) A certified copy of the court order reversing and dismissing the conviction; or

(b) For any biological specimen obtained pursuant to an arrest for which a biological specimen must be provided pursuant to NRS 176.09123:

(1) A certified copy of the dismissal, the successful completion of a preprosecution diversion program, a conditional discharge, an acquittal or the agreement entered into by the prosecuting attorney and the defendant in which the defendant, in exchange for a plea of guilty, guilty but mentally ill or nolo contendere, received a charge other than a felony; or

(2) A sworn affidavit from the law enforcement agency which submitted the biological specimen that no felony charges arising from the arrest have been filed within 3 years after the date of the arrest.

3. The forensic laboratory shall not destroy a biological specimen or purge the DNA profile of a person if the forensic laboratory is notified by a law enforcement agency that the person has a prior felony, a new felony arrest or a pending felony charge for which collection of a biological specimen is authorized pursuant to NRS 176.09123.

4. If a forensic laboratory:

(a) Determines that the requirements to destroy a biological specimen or purge a DNA profile or DNA record of a person have not been met, the forensic laboratory shall notify the Central Repository of Nevada Records of Criminal History of that fact. The Central Repository shall, as soon as reasonably practicable, notify the person that his or her request has been denied.

(b) Destroys a biological specimen and purges a DNA profile pursuant to this section, the forensic laboratory shall take the following actions:

(1) Notify the State DNA Database that the DNA profile and DNA record of the person must be purged from the State DNA Database and from CODIS. Upon receipt of such notification, the DNA profile and DNA record of the person must be purged from the State DNA Database and CODIS.

(2) Notify the Central Repository for Nevada Records of Criminal History that the forensic laboratory has destroyed the biological specimen and purged the DNA profile of the person and has notified the State DNA Database that the DNA profile and DNA record of the person must be purged from the State DNA Database and CODIS. Upon receipt of such notification, the Central Repository shall, as soon as reasonably practicable, notify the person that his or her request has been granted, his or her biological specimen has been destroyed by the forensic laboratory and his or her DNA profile and DNA record have been purged from the forensic laboratory, the State DNA Database and CODIS.

(Added to NRS by 2013, 1058)



NRS 176.09127 - Payment of costs for obtaining biological specimen, destroying biological specimen and purging DNA record.

Any cost that is incurred to obtain a biological specimen from a person pursuant to NRS 176.09123 or to destroy a biological specimen or to purge a DNA profile or DNA record from a forensic laboratory, the State DNA Database or CODIS pursuant to NRS 176.09125:

1. Is a charge against the county in which the person was arrested; and

2. Must be paid as provided in NRS 176.0915.

(Added to NRS by 2013, 1058)



NRS 176.09129 - Storage and maintenance of biological specimen, DNA profile, DNA record and information; release of information; confidentiality; penalty for unauthorized disclosure of information.

1. The biological specimen, DNA profile, DNA record and any other information identifying or matching a biological specimen with a person must, at all times, be stored and maintained in the forensic laboratory, State DNA Database or CODIS, as applicable, and may only be made available in accordance with the provisions of this section. The biological specimen, DNA profile, DNA record, other information identifying or matching a biological specimen with a person and all computer software used by the forensic laboratory and the State DNA Database for the State DNA Database and for CODIS are confidential and are not public books or records within the meaning of NRS 239.010.

2. If any information related to a biological specimen, DNA profile or DNA record contained in CODIS is requested, the forensic laboratory shall comply with all applicable provisions of federal law and all applicable statutes and regulations governing the release of such information. All requests for any such information must be directed through the casework CODIS administrator of the forensic laboratory. To minimize duplication in the collection of a biological specimen and the conducting of a genetic marker analysis, a forensic laboratory may make information available to any agency of criminal justice to verify whether a biological specimen has been collected from a person and a genetic marker analysis has been conducted.

3. Except as otherwise authorized by this section or NRS 176.09123, 176.09125 or 176.09127, by federal law or by another specific statute, a biological specimen obtained pursuant to NRS 176.09123, a DNA profile, a DNA record and any other information identifying or matching a biological specimen with a person must not be shared with or disclosed to any person other than the authorized personnel who have possession and control of the biological specimen, DNA profile, DNA record or other information identifying or matching a biological specimen with a person, except pursuant to:

(a) A court order; or

(b) A request from a law enforcement agency during the course of an investigation.

A person who violates any provision of this subsection is guilty of a category C felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 2013, 1058)



NRS 176.0913 - Biological specimen to be obtained from certain defendants; identifying information submitted to Central Repository; genetic marker analysis; release of information; costs.

1. If a defendant is convicted of an offense listed in subsection 4:

(a) The name, social security number, date of birth, fingerprints and any other information identifying the defendant must be submitted to the Central Repository for Nevada Records of Criminal History; and

(b) Unless a biological specimen was previously obtained upon arrest pursuant to NRS 176.09123, a biological specimen must be obtained from the defendant pursuant to the provisions of this section and the specimen must be used for a genetic marker analysis. If a biological specimen was previously obtained upon arrest pursuant to NRS 176.09123, the court shall notify the Central Repository for Nevada Records of Criminal History, who in turn shall notify the appropriate forensic laboratory.

2. If the defendant is committed to the custody of the Department of Corrections, the Department of Corrections shall arrange for the biological specimen to be obtained from the defendant. The Department of Corrections shall provide the specimen to the forensic laboratory that has been designated by the county in which the defendant was convicted to conduct or oversee genetic marker analysis for the county pursuant to NRS 176.0917.

3. If the defendant is not committed to the custody of the Department of Corrections, the Division shall arrange for the biological specimen to be obtained from the defendant. The Division shall provide the specimen to the forensic laboratory that has been designated by the county in which the defendant was convicted to conduct or oversee genetic marker analysis for the county pursuant to NRS 176.0917. Any cost that is incurred to obtain a biological specimen from a defendant pursuant to this subsection is a charge against the county in which the defendant was convicted and must be paid as provided in NRS 176.0915.

4. Except as otherwise provided in subsection 5, the provisions of subsection 1 apply to a defendant who is convicted of:

(a) A felony;

(b) A crime against a child as defined in NRS 179D.0357;

(c) A sexual offense as defined in NRS 179D.097;

(d) Abuse or neglect of an older person or a vulnerable person pursuant to NRS 200.5099;

(e) A second or subsequent offense for stalking pursuant to NRS 200.575;

(f) An attempt or conspiracy to commit an offense listed in paragraphs (a) to (e), inclusive;

(g) Failing to register with a local law enforcement agency as a convicted person as required pursuant to NRS 179C.100, if the defendant previously was:

(1) Convicted in this State of committing an offense listed in paragraph (a), (d), (e) or (f); or

(2) Convicted in another jurisdiction of committing an offense that would constitute an offense listed in paragraph (a), (d), (e) or (f) if committed in this State;

(h) Failing to register with a local law enforcement agency after being convicted of a crime against a child as required pursuant to NRS 179D.450; or

(i) Failing to register with a local law enforcement agency after being convicted of a sexual offense as required pursuant to NRS 179D.450.

5. If it is determined that a defendant s biological specimen has previously been submitted for conviction of a prior offense, an additional sample is not required.

6. Except as otherwise authorized by federal law or by specific statute, a biological specimen obtained pursuant to this section, the DNA profile, the DNA record and any other information identifying or matching a biological specimen with a person must not be shared with or disclosed to any person other than the authorized personnel who have possession and control of the biological specimen, the DNA profile, the DNA record or other information identifying or matching a biological specimen with a person, except pursuant to:

(a) A court order; or

(b) A request from a law enforcement agency during the course of an investigation.

7. A person who violates any provision of subsection 6 is guilty of a category C felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1989, 376; A 1995, 414; 1997, 1669; 2001, 1852, 3032, 3037; 2001 Special Session, 215; 2003, 289, 2684; 2005, 1115; 2007, 749, 2745; 2009, 80; 2013, 1068)



NRS 176.0915 - Fee for obtaining biological specimen and for analysis; inclusion in sentence; creation of county fund; use of money in fund.

1. If a biological specimen is obtained from a person pursuant to NRS 176.09123 or 176.0913, and the person is convicted of the offense for which the biological specimen was obtained, the court, in addition to any other penalty, shall order the person, to the extent of the person s financial ability, to pay the sum of $150 as a fee for obtaining the specimen and for conducting the genetic marker analysis. The fee:

(a) Must be stated separately in the judgment of the court or on the docket of the court;

(b) Must be collected from the person before or at the same time that any fine imposed by the court is collected from the person; and

(c) Must not be deducted from any fine imposed by the court.

2. All money that is collected pursuant to subsection 1 must be paid by the clerk of the court to the county treasurer on or before the fifth day of each month for the preceding month.

3. The board of county commissioners of each county shall by ordinance create in the county treasury a fund to be designated as the fund for genetic marker analysis. The county treasurer shall deposit money that is collected pursuant to subsection 2 in the fund for genetic marker analysis. The money must be accounted for separately within the fund.

4. Each month, the county treasurer shall use the money deposited in the fund for genetic marker analysis to pay for the actual amount charged to the county for obtaining a biological specimen from a person pursuant to NRS 176.09123 or 176.0913.

5. The board of county commissioners of each county may apply for and accept grants, gifts, donations, bequests or devises which the board of county commissioners shall deposit with the county treasurer for credit to the fund for genetic marker analysis.

6. If money remains in the fund after the county treasurer makes the payments required by subsection 4, the county treasurer shall pay the remaining money each month to the forensic laboratory that is designated by the county pursuant to NRS 176.0917 to conduct or oversee genetic marker analysis for the county. A forensic laboratory that receives money pursuant to this subsection shall use the money to cover any expense related to genetic marker analysis.

(Added to NRS by 1997, 1668; A 2001, 3033; 2009, 82; 2013, 1070)



NRS 176.0916 - Biological specimen to be obtained from certain probationers and parolees; release of information; penalty; fee for obtaining and analyzing specimen; identifying information submitted to Central Repository; creation of Fund for Genetic Marker Analysis; use of money in Fund.

1. If the Division is supervising a probationer or parolee pursuant to an interstate compact and the probationer or parolee is or has been convicted in another jurisdiction of violating a law that prohibits the same or similar conduct as an offense listed in subsection 4 of NRS 176.0913, unless a biological specimen was previously obtained upon arrest pursuant to NRS 176.09123, the Division shall arrange for a biological specimen to be obtained from the probationer or parolee.

2. After a biological specimen is obtained from a probationer or parolee pursuant to this section, the Division shall:

(a) Provide the biological specimen to the forensic laboratory that has been designated by the county in which the probationer or parolee is residing to conduct or oversee genetic marker analysis for the county pursuant to NRS 176.0917; and

(b) Submit the name, social security number, date of birth, fingerprints and any other information identifying the probationer or parolee to the Central Repository.

3. Except as otherwise authorized by federal law or by specific statute, a biological specimen obtained pursuant to this section, the DNA profile, the DNA record and any other information identifying or matching a biological specimen with a person must not be shared with or disclosed to any person other than the authorized personnel who have possession and control of the biological specimen, the DNA profile, the DNA record or other information identifying or matching a biological specimen with a person, except pursuant to:

(a) A court order; or

(b) A request from a law enforcement agency during the course of an investigation.

4. A person who violates any provision of subsection 3 is guilty of a category C felony and shall be punished as provided in NRS 193.130.

5. A probationer or parolee, to the extent of his or her financial ability, shall pay the sum of $150 to the Division as a fee for obtaining the biological specimen and for conducting the genetic marker analysis. Except as otherwise provided in subsection 6, the fee required pursuant to this subsection must be collected from a probationer or parolee at the time the biological specimen is obtained from the probationer or parolee.

6. A probationer or parolee may arrange to make monthly payments of the fee required pursuant to subsection 5. If such arrangements are made, the Division shall provide a probationer or parolee with a monthly statement that specifies the date on which the next payment is due.

7. Any unpaid balance for a fee required pursuant to subsection 5 is a charge against the Division.

8. The Division shall deposit money that is collected pursuant to this section in the Fund for Genetic Marker Analysis, which is hereby created in the State General Fund. The money deposited in the Fund for Genetic Marker Analysis must be used to pay for the actual amount charged to the Division for obtaining biological specimens from probationers and parolees, and for conducting genetic marker analysis of the biological specimens.

(Added to NRS by 2001, 3032; A 2007, 750; 2013, 1070)



NRS 176.09165 - Establishment of standard form concerning use and destruction of biological specimen and purging of DNA record; law enforcement to provide form to person in certain circumstances.

1. The Department of Public Safety shall establish a standard form for use by every law enforcement agency in this State that:

(a) Sets forth the authorized use of a biological specimen pursuant to NRS 176.0911 to 176.0919, inclusive.

(b) Identifies the circumstances and process under which a person may have his or her biological specimen destroyed and his or her DNA profile or DNA record purged from the forensic laboratory, the State DNA Database and CODIS.

(c) May be completed and submitted to the Central Repository for Nevada Records of Criminal History by a person to request that his or her biological specimen be destroyed and his or her DNA profile or DNA record be purged from the forensic laboratory, the State DNA Database and CODIS.

2. A law enforcement agency shall provide the form to a person:

(a) Before obtaining a biological specimen;

(b) Upon release from custody if the person has submitted a biological specimen; or

(c) At the request of the person, if the person believes that he or she is eligible to have his or her biological specimen destroyed and his or her DNA profile or DNA record purged from the forensic laboratory, the State DNA Database and CODIS.

(Added to NRS by 2013, 1061)



NRS 176.0917 - County to designate forensic laboratory to conduct or oversee analysis; criteria.

1. The board of county commissioners of each county shall designate a forensic laboratory to conduct or oversee for the county any genetic marker analysis that is required pursuant to NRS 176.09123, 176.0913 or 176.0916.

2. The forensic laboratory designated by the board of county commissioners pursuant to subsection 1:

(a) Must be operated by this State or one of its political subdivisions; and

(b) Must satisfy or exceed the standards for quality assurance that are established by the Federal Bureau of Investigation for participation in CODIS.

(Added to NRS by 1997, 1668; A 2001, 3034; 2013, 1071)



NRS 176.09173 - Powers and duties of forensic laboratory; prohibited use of biological specimen, DNA profile and DNA record.

1. A forensic laboratory shall:

(a) Prescribe protocols and procedures for the collection, submission, identification, genetic marker analysis, storage, maintenance, uploading and disposition of biological specimens, DNA profiles and DNA records.

(b) Securely upload DNA records to the State DNA Database.

(c) Acquire and maintain computer hardware and software necessary to store, maintain and upload DNA profiles and DNA records relating to:

(1) Crime scene evidence and forensic casework;

(2) Persons arrested for a felony and persons convicted of an offense listed in subsection 4 of NRS 176.0913 who are required to provide a biological specimen;

(3) Persons required to register as sex offenders pursuant to NRS 179D.445, 179D.460 or 179D.480;

(4) Unidentified persons or body parts;

(5) Missing persons;

(6) Relatives of missing persons;

(7) Anonymous DNA profiles used for forensic validation, forensic protocol development, quality control purposes or establishment of a population statistics database for use by criminal justice agencies; and

(8) Voluntarily submitted DNA profiles.

2. A forensic laboratory may:

(a) Use all or part of the remainder of any biological specimen stored in the forensic laboratory for:

(1) Retesting to confirm or update the original genetic marker analysis; or

(2) Quality control testing of new forensic methods for genetic marker analysis, provided that no personal identifying information is included.

(b) Contract with providers of services to perform a genetic marker analysis or to carry out functions on behalf of the forensic laboratory. Any provider of services who contracts with a forensic laboratory to perform a genetic marker analysis or to carry out functions on behalf of the forensic laboratory is subject to the same restrictions and requirements as the forensic laboratory.

3. A forensic laboratory shall not use any biological specimen, DNA profile or DNA record for the purpose of identification of any medical or genetic disorder.

(Added to NRS by 2013, 1057)



NRS 176.09177 - Limitation on civil and criminal liability for acts relating to collection of biological specimen.

Any person authorized to collect a biological specimen pursuant to NRS 176.0911 to 176.0919, inclusive, may not be held civilly or criminally liable for any act relating to the collection of a biological specimen if the person performed that act in good faith and in a reasonable manner.

(Added to NRS by 2013, 1063)



NRS 176.0918 - Petition requesting genetic marker analysis by person convicted of felony; procedure; notice to victim.

1. A person convicted of a felony who otherwise meets the requirements of this section may file a postconviction petition requesting a genetic marker analysis of evidence within the possession or custody of the State which may contain genetic marker information relating to the investigation or prosecution that resulted in the judgment of conviction. If the case involves a sentence of death, the petition must include, without limitation, the date scheduled for the execution, if it has been scheduled.

2. Such a petition must be filed with the clerk of the district court for the county in which the petitioner was convicted on a form prescribed by the Department of Corrections. A copy of the petition must be served by registered mail upon:

(a) The Attorney General; and

(b) The district attorney in the county in which the petitioner was convicted.

3. A petition filed pursuant to this section must be accompanied by a declaration under penalty of perjury attesting that the information contained in the petition does not contain any material misrepresentation of fact and that the petitioner has a good faith basis relying on particular facts for the request. The petition must include, without limitation:

(a) Information identifying specific evidence either known or believed to be in the possession or custody of the State that can be subject to genetic marker analysis;

(b) The rationale for why a reasonable possibility exists that the petitioner would not have been prosecuted or convicted if exculpatory results had been obtained through a genetic marker analysis of the evidence identified in paragraph (a);

(c) An identification of the type of genetic marker analysis the petitioner is requesting to be conducted on the evidence identified in paragraph (a);

(d) If applicable, the results of all prior genetic marker analysis performed on evidence in the trial which resulted in the petitioner s conviction; and

(e) A statement that the type of genetic marker analysis the petitioner is requesting was not available at the time of trial or, if it was available, that the failure to request genetic marker analysis before the petitioner was convicted was not a result of a strategic or tactical decision as part of the representation of the petitioner at the trial.

4. If a petition is filed pursuant to this section, the court may:

(a) Enter an order dismissing the petition without a hearing if the court determines, based on the information contained in the petition, that the petitioner does not meet the requirements set forth in this section;

(b) After determining whether the petitioner is indigent pursuant to NRS 171.188 and whether counsel was appointed in the case which resulted in the conviction, appoint counsel for the limited purpose of reviewing, supplementing and presenting the petition to the court; or

(c) Schedule a hearing on the petition. If the court schedules a hearing on the petition, the court shall determine which person or agency has possession or custody of the evidence and shall immediately issue an order requiring, during the pendency of the proceeding, each person or agency in possession or custody of the evidence to:

(1) Preserve all evidence within the possession or custody of the person or agency that may be subjected to genetic marker analysis pursuant to this section;

(2) Within 90 days, prepare an inventory of all evidence relevant to the claims in the petition within the possession or custody of the person or agency that may be subjected to genetic marker analysis pursuant to this section; and

(3) Within 90 days, submit a copy of the inventory to the petitioner, the prosecuting attorney and the court.

5. Within 90 days after the inventory of all evidence is prepared pursuant to subsection 4, the prosecuting attorney may file a written response to the petition with the court.

6. If the court holds a hearing on a petition filed pursuant to this section, the hearing must be presided over by the judge who conducted the trial that resulted in the conviction of the petitioner, unless that judge is unavailable. Any evidence presented at the hearing by affidavit must be served on the opposing party at least 15 days before the hearing.

7. If a petitioner files a petition pursuant to this section, the court schedules a hearing on the petition and a victim of the crime for which the petitioner was convicted has requested notice pursuant to NRS 178.5698, the district attorney in the county in which the petitioner was convicted shall provide to the victim notice of:

(a) The fact that the petitioner filed a petition pursuant to this section;

(b) The time and place of the hearing scheduled by the court as a result of the petition; and

(c) The outcome of any hearing on the petition.

(Added to NRS by 2003, 1892; A 2009, 1197; 2013, 1409) (Part substituted in revision by NRS 176.09183 and 176.09187)



NRS 176.09183 - Grounds for granting or dismissing petition; appeal. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The court shall order a genetic marker analysis, after considering the information contained in the petition pursuant to subsection 3 of NRS 176.0918 and any other evidence, if the court finds that:

(a) A reasonable possibility exists that the petitioner would not have been prosecuted or convicted if exculpatory results had been obtained through a genetic marker analysis of the evidence identified in the petition;

(b) The evidence to be analyzed exists; and

(c) Except as otherwise provided in subsection 2, the evidence was not previously subjected to a genetic marker analysis.

2. If the evidence was previously subjected to a genetic marker analysis, the court shall order a genetic marker analysis pursuant to subsection 1 if the court finds that:

(a) The result of the previous analysis was inconclusive;

(b) The evidence was not subjected to the type of analysis that is now requested and the requested analysis may resolve an issue not resolved by the previous analysis; or

(c) The requested analysis would provide results that are significantly more accurate and probative of the identity of the perpetrator than the previous analysis.

3. If the court orders a genetic marker analysis pursuant to subsection 1 or 2, the court shall:

(a) Order the analysis to be conducted promptly under reasonable conditions designed to protect the interest of the State and the petitioner in the integrity of the evidence and the analysis process.

(b) Select a forensic laboratory to conduct or oversee the analysis. The forensic laboratory selected by the court must:

(1) Be operated by this state or one of its political subdivisions, when possible; and

(2) Satisfy the standards for quality assurance that are established for forensic laboratories by the Federal Bureau of Investigation.

(c) Order the forensic laboratory selected pursuant to paragraph (b) to perform a genetic marker analysis of evidence. The analysis to be performed and evidence to be analyzed must:

(1) Be specified in the order; and

(2) Include such analysis, testing and comparison of genetic marker information contained in the evidence and the genetic marker information of the petitioner as the court determines appropriate under the circumstances.

(d) Order the production of any reports that are prepared by a forensic laboratory in connection with the analysis and any data and notes upon which the report is based.

(e) Order the preservation of evidence used in a genetic marker analysis performed pursuant to this section and NRS 176.0918 and 176.09187 for purposes of a subsequent proceeding or analysis, if any.

(f) Order the results of the genetic marker analysis performed pursuant to this section and NRS 176.0918 and 176.09187 to be sent to the State Board of Parole Commissioners if the results of the genetic marker analysis are not favorable to the petitioner.

4. If the court orders a genetic marker analysis pursuant to subsection 1 or 2, the State may appeal to the Supreme Court within 30 days after the notice of the entry of the order by filing a notice of appeal with the clerk of the district court.

5. The court shall enter an order dismissing a petition filed pursuant to NRS 176.0918 if:

(a) The requirements for ordering a genetic marker analysis pursuant to this section and NRS 176.0918 and 176.09187 are not satisfied; or

(b) The results of a genetic marker analysis performed pursuant to this section and NRS 176.0918 and 176.09187 are not favorable to the petitioner.

6. If the court enters an order dismissing a petition filed pursuant to NRS 176.0918, the person aggrieved by the order may appeal to the Supreme Court within 30 days after the notice of the entry of the order by filing a notice of appeal with the clerk of the district court.

(Added to NRS by 2003, 1892; A 2009, 1197; 2013, 1409) (Substituted in revision for part of NRS 176.0918)

NRS 176.09183 Grounds for granting or dismissing petition; appeal. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The court shall order a genetic marker analysis, after considering the information contained in the petition pursuant to subsection 3 of NRS 176.0918 and any other evidence, if the court finds that:

(a) A reasonable possibility exists that the petitioner would not have been prosecuted or convicted if exculpatory results had been obtained through a genetic marker analysis of the evidence identified in the petition;

(b) The evidence to be analyzed exists; and

(c) Except as otherwise provided in subsection 2, the evidence was not previously subjected to a genetic marker analysis.

2. If the evidence was previously subjected to a genetic marker analysis, the court shall order a genetic marker analysis pursuant to subsection 1 if the court finds that:

(a) The result of the previous analysis was inconclusive;

(b) The evidence was not subjected to the type of analysis that is now requested and the requested analysis may resolve an issue not resolved by the previous analysis; or

(c) The requested analysis would provide results that are significantly more accurate and probative of the identity of the perpetrator than the previous analysis.

3. If the court orders a genetic marker analysis pursuant to subsection 1 or 2, the court shall:

(a) Order the analysis to be conducted promptly under reasonable conditions designed to protect the interest of the State and the petitioner in the integrity of the evidence and the analysis process.

(b) Select a forensic laboratory to conduct or oversee the analysis. The forensic laboratory selected by the court must:

(1) Be operated by this state or one of its political subdivisions, when possible; and

(2) Satisfy the standards for quality assurance that are established for forensic laboratories by the Federal Bureau of Investigation.

(c) Order the forensic laboratory selected pursuant to paragraph (b) to perform a genetic marker analysis of evidence. The analysis to be performed and evidence to be analyzed must:

(1) Be specified in the order; and

(2) Include such analysis, testing and comparison of genetic marker information contained in the evidence and the genetic marker information of the petitioner as the court determines appropriate under the circumstances.

(d) Order the production of any reports that are prepared by a forensic laboratory in connection with the analysis and any data and notes upon which the report is based.

(e) Order the preservation of evidence used in a genetic marker analysis performed pursuant to this section and NRS 176.0918 and 176.09187 for purposes of a subsequent proceeding or analysis, if any.

(f) Order the results of the genetic marker analysis performed pursuant to this section and NRS 176.0918 and 176.09187 to be sent to the State Board of Parole Commissioners if the results of the genetic marker analysis are not favorable to the petitioner.

4. If the court orders a genetic marker analysis pursuant to subsection 1 or 2, the State may appeal to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution within 30 days after the notice of the entry of the order by filing a notice of appeal with the clerk of the district court.

5. The court shall enter an order dismissing a petition filed pursuant to NRS 176.0918 if:

(a) The requirements for ordering a genetic marker analysis pursuant to this section and NRS 176.0918 and 176.09187 are not satisfied; or

(b) The results of a genetic marker analysis performed pursuant to this section and NRS 176.0918 and 176.09187 are not favorable to the petitioner.

6. If the court enters an order dismissing a petition filed pursuant to NRS 176.0918, the person aggrieved by the order may appeal to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution within 30 days after the notice of the entry of the order by filing a notice of appeal with the clerk of the district court.

(Added to NRS by 2003, 1892; A 2009, 1197; 2013, 1409, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election) (Substituted in revision for part of NRS 176.0918)



NRS 176.09187 - Genetic marker analysis: Motion for new trial authorized when results favorable to petitioner; petitioner deemed to consent to submission, release and use of certain information; costs; remedy not exclusive.

1. If the results of a genetic marker analysis performed pursuant to this section and NRS 176.0918 and 176.09183 are favorable to the petitioner:

(a) The petitioner may bring a motion for a new trial based on the ground of newly discovered evidence pursuant to NRS 176.515; and

(b) The restriction on the time for filing the motion set forth in subsection 3 of NRS 176.515 is not applicable.

2. For the purposes of a genetic marker analysis pursuant to this section and NRS 176.0918 and 176.09183, a person who files a petition pursuant to NRS 176.0918 shall be deemed to consent to the:

(a) Submission of a biological specimen by the petitioner to determine genetic marker information; and

(b) Release and use of genetic marker information concerning the petitioner.

3. The petitioner shall pay the cost of a genetic marker analysis performed pursuant to this section and NRS 176.0918 and 176.09183, unless the petitioner is incarcerated at the time the petitioner files the petition, found to be indigent pursuant to NRS 171.188 and the results of the genetic marker analysis are favorable to the petitioner. If the petitioner is not required to pay the cost of the analysis pursuant to this subsection, the expense of an analysis ordered pursuant to this section and NRS 176.0918 and 176.09183 is a charge against the Department of Corrections and must be paid upon approval by the Board of State Prison Commissioners as other claims against the State are paid.

4. The remedy provided by this section and NRS 176.0918 and 176.09183 is in addition to, is not a substitute for and is not exclusive of any other remedy, right of action or proceeding available to a person convicted of a crime.

(Added to NRS by 2003, 1892; A 2009, 1197; 2013, 1409) (Substituted in revision for part of NRS 176.0918)



NRS 176.0919 - Execution stayed pending results of genetic marker analysis.

1. After a judge grants a petition requesting a genetic marker analysis pursuant to NRS 176.0918, 176.09183 and 176.09187, if the case involves a sentence of death and a judge determines that the genetic marker analysis cannot be completed before the date of the execution of the petitioner, the judge shall stay the execution of the judgment of death pending the results of the analysis.

2. If the case involves a sentence of death and the results of an analysis ordered and conducted pursuant to NRS 176.0918, 176.09183 and 176.09187 are not favorable to the petitioner:

(a) Except as otherwise provided in paragraph (b), the Director of the Department of Corrections shall, in due course, execute the judgment of death.

(b) If the judgment of death has been stayed pursuant to subsection 1, the judge shall cause a certified copy of the order staying the execution of the judgment and a certified copy of the report of genetic marker analysis that indicates results which are not favorable to the petitioner to be immediately forwarded by the clerk of the court to the district attorney. Upon receipt, the district attorney shall pursue the issuance of a new warrant of execution of the judgment of death in the manner provided in NRS 176.495.

(Added to NRS by 2003, 1894; A 2009, 1200)



NRS 176.0921 - Definitions.

As used in NRS 176.0921 to 176.0927, inclusive, unless the context otherwise requires, the words and terms defined in NRS 176.0922 to 176.0925, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1997, 1666)



NRS 176.0922 - Central Repository defined.

Central Repository means the Central Repository for Nevada Records of Criminal History.

(Added to NRS by 1997, 1666)



NRS 176.0923 - Crime against a child defined.

Crime against a child has the meaning ascribed to it in NRS 179D.0357.

(Added to NRS by 1997, 1666; A 2007, 2746)



NRS 176.0924 - Record of registration defined.

Record of registration has the meaning ascribed to it in NRS 179D.070.

(Added to NRS by 1997, 1666)



NRS 176.0925 - Sexual offense defined.

Sexual offense has the meaning ascribed to it in NRS 179D.097.

(Added to NRS by 1997, 1666; A 2007, 2746)



NRS 176.0926 - Crime against child: Notice of conviction to Central Repository; defendant to be informed of duty to register; effect of failure to inform.

1. If a defendant is convicted of a crime against a child, the court shall, following the imposition of a sentence:

(a) Notify the Central Repository of the conviction of the defendant, so the Central Repository may carry out the provisions for registration of the defendant pursuant to NRS 179D.450.

(b) Inform the defendant of the requirements for registration, including, but not limited to:

(1) The duty to register initially pursuant to NRS 179D.445;

(2) The duty to register in this State during any period in which the defendant is a resident of this State or a nonresident who is a student or worker within this State and the time within which the defendant is required to register pursuant to NRS 179D.450;

(3) The duty to register in any other jurisdiction, including, without limitation, any jurisdiction outside the United States, during any period in which the defendant is a resident of the other jurisdiction or a nonresident who is a student or worker within the other jurisdiction;

(4) If the defendant moves from this State to another jurisdiction, including, without limitation, any jurisdiction outside the United States, the duty to register with the appropriate law enforcement agency in the other jurisdiction;

(5) The duty to notify the local law enforcement agency in whose jurisdiction the defendant formerly resided, in person or in writing, if the defendant changes the address at which the defendant resides, including if the defendant moves from this State to another jurisdiction, including, without limitation, any jurisdiction outside the United States, or changes the primary address at which the defendant is a student or worker; and

(6) The duty to notify immediately the appropriate local law enforcement agency if the defendant is, expects to be or becomes enrolled as a student at an institution of higher education or changes the date of commencement or termination of enrollment at an institution of higher education or if the defendant is, expects to be or becomes a worker at an institution of higher education or changes the date of commencement or termination of the defendant s work at an institution of higher education.

(c) Require the defendant to read and sign a form stating that the requirements for registration have been explained and that the defendant understands the requirements for registration.

2. The failure to provide the defendant with the information or confirmation form required by paragraphs (b) and (c) of subsection 1 does not affect the duty of the defendant to register and to comply with all other provisions for registration pursuant to NRS 179D.010 to 179D.550, inclusive.

(Added to NRS by 1997, 1666; A 1999, 1284; 2001, 2050; 2003, 564; 2005, 2860; 2007, 2746, 3245)



NRS 176.0927 - Sexual offense: Notice of conviction to Central Repository; defendant to be informed of duty to register; effect of failure to inform.

1. If a defendant is convicted of a sexual offense, the court shall, following the imposition of a sentence:

(a) Notify the Central Repository of the conviction of the defendant, so the Central Repository may carry out the provisions for registration of the defendant pursuant to NRS 179D.450.

(b) Inform the defendant of the requirements for registration, including, without limitation:

(1) The duty to register initially pursuant to NRS 179D.445;

(2) The duty to register in this State during any period in which the defendant is a resident of this State or a nonresident who is a student or worker within this State and the time within which the defendant is required to register pursuant to NRS 179D.460;

(3) The duty to register in any other jurisdiction during any period in which the defendant is a resident of the other jurisdiction or a nonresident who is a student or worker within the other jurisdiction;

(4) If the defendant moves from this State to another jurisdiction, the duty to register with the appropriate law enforcement agency in the other jurisdiction;

(5) The duty to notify the local law enforcement agency in whose jurisdiction the defendant formerly resided, in person or in writing, if the defendant changes the address at which the defendant resides, including if the defendant moves from this State to another jurisdiction, or changes the primary address at which the defendant is a student or worker; and

(6) The duty to notify immediately the appropriate local law enforcement agency if the defendant is, expects to be or becomes enrolled as a student at an institution of higher education or changes the date of commencement or termination of enrollment at an institution of higher education or if the defendant is, expects to be or becomes a worker at an institution of higher education or changes the date of commencement or termination of the defendant s work at an institution of higher education.

(c) Require the defendant to read and sign a form stating that the requirements for registration have been explained and that the defendant understands the requirements for registration.

2. The failure to provide the defendant with the information or confirmation form required by paragraphs (b) and (c) of subsection 1 does not affect the duty of the defendant to register and to comply with all other provisions for registration pursuant to NRS 179D.010 to 179D.550, inclusive.

(Added to NRS by 1997, 1667; A 1999, 1285; 2001, 2051; 2003, 565; 2005, 2861; 2007, 2747)



NRS 176.0931 - Special sentence for sex offenders; petition for release from lifetime supervision.

1. If a defendant is convicted of a sexual offense, the court shall include in sentencing, in addition to any other penalties provided by law, a special sentence of lifetime supervision.

2. The special sentence of lifetime supervision commences after any period of probation or any term of imprisonment and any period of release on parole.

3. A person sentenced to lifetime supervision may petition the sentencing court or the State Board of Parole Commissioners for release from lifetime supervision. The sentencing court or the Board shall grant a petition for release from a special sentence of lifetime supervision if:

(a) The person has complied with the requirements of the provisions of NRS 179D.010 to 179D.550, inclusive;

(b) The person has not been convicted of an offense that poses a threat to the safety or well-being of others for an interval of at least 10 consecutive years after the person s last conviction or release from incarceration, whichever occurs later; and

(c) The person is not likely to pose a threat to the safety of others, as determined by a person professionally qualified to conduct psychosexual evaluations, if released from lifetime supervision.

4. A person who is released from lifetime supervision pursuant to the provisions of subsection 3 remains subject to the provisions for registration as a sex offender and to the provisions for community notification, unless the person is otherwise relieved from the operation of those provisions pursuant to the provisions of NRS 179D.010 to 179D.550, inclusive.

5. As used in this section:

(a) Offense that poses a threat to the safety or well-being of others includes, without limitation:

(1) An offense that involves:

(I) A victim less than 18 years of age;

(II) A crime against a child as defined in NRS 179D.0357;

(III) A sexual offense as defined in NRS 179D.097;

(IV) A deadly weapon, explosives or a firearm;

(V) The use or threatened use of force or violence;

(VI) Physical or mental abuse;

(VII) Death or bodily injury;

(VIII) An act of domestic violence;

(IX) Harassment, stalking, threats of any kind or other similar acts;

(X) The forcible or unlawful entry of a home, building, structure, vehicle or other real or personal property; or

(XI) The infliction or threatened infliction of damage or injury, in whole or in part, to real or personal property.

(2) Any offense listed in subparagraph (1) that is committed in this State or another jurisdiction, including, without limitation, an offense prosecuted in:

(I) A tribal court.

(II) A court of the United States or the Armed Forces of the United States.

(b) Person professionally qualified to conduct psychosexual evaluations has the meaning ascribed to it in NRS 176.133.

(c) Sexual offense means:

(1) A violation of NRS 200.366, subsection 4 of NRS 200.400, NRS 200.710, 200.720, subsection 2 of NRS 200.730, NRS 201.180, 201.230 or 201.450 or paragraph (a) or (b) of subsection 4 or paragraph (a) or (b) of subsection 5 of NRS 201.560;

(2) An attempt to commit an offense listed in subparagraph (1); or

(3) An act of murder in the first or second degree, kidnapping in the first or second degree, false imprisonment, burglary or invasion of the home if the act is determined to be sexually motivated at a hearing conducted pursuant to NRS 175.547.

(Added to NRS by 1995, 414; A 1997, 1671; 2001, 2789; 2003, 1381; 2005, 2862; 2007, 2748; 2013, 1160)



NRS 176.095 - State Board of Parole Commissioners may direct release of state prisoner on parole.

The State Board of Parole Commissioners may direct that any prisoner confined in the state prison, or confined in another jurisdiction as provided in NRS 176.045, shall be released on parole as provided in chapter 213 of NRS, if eligible for parole under the provisions of such chapter.

(Added to NRS by 1967, 1433; A 1973, 180)



NRS 176.105 - Judgment in criminal action generally.

1. If a defendant is found guilty and is sentenced as provided by law, the judgment of conviction must set forth:

(a) The plea;

(b) The verdict or finding;

(c) The adjudication and sentence, including the date of the sentence, any term of imprisonment, the amount and terms of any fine, restitution or administrative assessment, a reference to the statute under which the defendant is sentenced and, if necessary to determine eligibility for parole, the applicable provision of the statute; and

(d) The exact amount of credit granted for time spent in confinement before conviction, if any.

2. If the defendant is found not guilty, or for any other reason is entitled to be discharged, judgment must be entered accordingly.

3. The judgment must be signed by the judge and entered by the clerk.

(Added to NRS by 1967, 1433; A 1973, 161; 1979, 1124; 1989, 938; 1993, 78; 1997, 905)



NRS 176.115 - Judgment against complainant for malicious prosecution when defendant not found guilty; costs; enforcement of judgment.

1. In all cases of criminal prosecution where the defendant is not found guilty, the court may require the complainant, if it appears that the prosecution was malicious or without probable cause, to pay the costs of the action, or to give security to pay the same within 30 days.

2. If the complainant does not comply with the order of the court, judgment may be entered against the complainant for the amount thereof.

3. Such judgments may be enforced and appealed from in the same manner as those rendered in civil actions.

(Added to NRS by 1967, 1433)



NRS 176.125 - Entry of judgment of conviction; what papers constitute record of action.

When judgment upon a conviction is rendered, the clerk shall, within 5 days, annex together and file the following papers, which shall constitute the record of the action:

1. A copy of the minutes of any challenge which may have been interposed by the defendant to the panel of the grand jury, or to any individual grand juror, and the proceedings thereon.

2. The indictment or information and a copy of the minutes of the plea.

3. A copy of the minutes of any challenge which may have been interposed to any juror, and the proceedings thereon.

4. A copy of the minutes of the trial.

5. A copy of the judgment.

6. The decision of the court upon matters of law deemed excepted to, if such decision is in writing, and a copy of the minutes showing any decision deemed excepted to.

7. Any written charges given or refused by the court, with the endorsements thereon.

8. The affidavits and counter-affidavits, if any, used on the hearing of a motion for a new trial.

(Added to NRS by 1967, 1433)



NRS 176.133 - Definitions.

As used in NRS 176.133 to 176.161, inclusive, unless the context otherwise requires:

1. Person professionally qualified to conduct psychosexual evaluations means a person who has received training in conducting psychosexual evaluations and is:

(a) A psychiatrist licensed to practice medicine in this State and certified by the American Board of Psychiatry and Neurology, Inc.;

(b) A psychologist licensed to practice in this State;

(c) A social worker holding a master s degree in social work and licensed in this State as a clinical social worker;

(d) A registered nurse holding a master s degree in the field of psychiatric nursing and licensed to practice professional nursing in this State;

(e) A marriage and family therapist licensed in this State pursuant to chapter 641A of NRS; or

(f) A clinical professional counselor licensed in this State pursuant to chapter 641A of NRS.

2. Psychosexual evaluation means an evaluation conducted pursuant to NRS 176.139.

3. Sexual offense means:

(a) Sexual assault pursuant to NRS 200.366;

(b) Statutory sexual seduction pursuant to NRS 200.368, if punished as a felony;

(c) Battery with intent to commit sexual assault pursuant to NRS 200.400;

(d) Abuse of a child pursuant to NRS 200.508, if the abuse involved sexual abuse or sexual exploitation and is punished as a felony;

(e) An offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive;

(f) Incest pursuant to NRS 201.180;

(g) Open or gross lewdness pursuant to NRS 201.210, if punished as a felony;

(h) Indecent or obscene exposure pursuant to NRS 201.220, if punished as a felony;

(i) Lewdness with a child pursuant to NRS 201.230;

(j) Sexual penetration of a dead human body pursuant to NRS 201.450;

(k) Luring a child or a person with mental illness pursuant to NRS 201.560, if punished as a felony;

(l) An attempt to commit an offense listed in paragraphs (a) to (k), inclusive, if punished as a felony; or

(m) An offense that is determined to be sexually motivated pursuant to NRS 175.547 or 207.193.

(Added to NRS by 1997, 1637; A 1999, 1188; 2001, 2790; 2003, 1381; 2007, 3078; 2011, 2473; 2013, 1161, 2705)



NRS 176.135 - Presentence investigation and report: When required; time for completing.

1. Except as otherwise provided in this section and NRS 176.151, the Division shall make a presentence investigation and report to the court on each defendant who pleads guilty, guilty but mentally ill or nolo contendere to, or is found guilty or guilty but mentally ill of, a felony.

2. If a defendant is convicted of a felony that is a sexual offense, the presentence investigation and report:

(a) Must be made before the imposition of sentence or the granting of probation; and

(b) If the sexual offense is an offense for which the suspension of sentence or the granting of probation is permitted, must include a psychosexual evaluation of the defendant.

3. If a defendant is convicted of a felony other than a sexual offense, the presentence investigation and report must be made before the imposition of sentence or the granting of probation unless:

(a) A sentence is fixed by a jury; or

(b) Such an investigation and report on the defendant has been made by the Division within the 5 years immediately preceding the date initially set for sentencing on the most recent offense.

4. Upon request of the court, the Division shall make presentence investigations and reports on defendants who plead guilty, guilty but mentally ill or nolo contendere to, or are found guilty or guilty but mentally ill of, gross misdemeanors.

(Added to NRS by 1967, 1434; A 1969, 406; 1981, 369, 464; 1985, 148; 1987, 592; 1993, 1512; 1995, 2456; 1997, 642, 1639; 1999, 1189, 1285; 2001, 77; 2003, 1466; 2007, 1420)



NRS 176.139 - Presentence investigation and report: Psychosexual evaluation of certain sex offenders required; standards and methods for conducting evaluation; access to records; rights of confidentiality and privileges deemed waived; costs.

1. If a defendant is convicted of a sexual offense for which the suspension of sentence or the granting of probation is permitted, the Division shall arrange for a psychosexual evaluation of the defendant as part of the Division s presentence investigation and report to the court.

2. The psychosexual evaluation of the defendant must be conducted by a person professionally qualified to conduct psychosexual evaluations.

3. The person who conducts the psychosexual evaluation of the defendant must use diagnostic tools that are generally accepted as being within the standard of care for the evaluation of sex offenders, and the psychosexual evaluation of the defendant must include:

(a) A comprehensive clinical interview with the defendant; and

(b) A review of all investigative reports relating to the defendant s sexual offense and all statements made by victims of that offense.

4. The psychosexual evaluation of the defendant may include:

(a) A review of records relating to previous criminal offenses committed by the defendant;

(b) A review of records relating to previous evaluations and treatment of the defendant;

(c) A review of the defendant s records from school;

(d) Interviews with the defendant s parents, the defendant s spouse or other persons who may be significantly involved with the defendant or who may have relevant information relating to the defendant s background; and

(e) The use of psychological testing, polygraphic examinations and arousal assessment.

5. The person who conducts the psychosexual evaluation of the defendant must be given access to all records of the defendant that are necessary to conduct the evaluation, and the defendant shall be deemed to have waived all rights of confidentiality and all privileges relating to those records for the limited purpose of the evaluation.

6. The person who conducts the psychosexual evaluation of the defendant shall:

(a) Prepare a comprehensive written report of the results of the evaluation;

(b) Include in the report all information that is necessary to carry out the provisions of NRS 176A.110; and

(c) Provide a copy of the report to the Division.

7. If a psychosexual evaluation is conducted pursuant to this section, the court shall:

(a) Order the defendant, to the extent of the defendant s financial ability, to pay for the cost of the psychosexual evaluation; or

(b) If the defendant was less than 18 years of age when the sexual offense was committed and the defendant was certified and convicted as an adult, order the parents or guardians of the defendant, to the extent of their financial ability, to pay for the cost of the psychosexual evaluation. For the purposes of this paragraph, the court has jurisdiction over the parents or guardians of the defendant to the extent that is necessary to carry out the provisions of this paragraph.

(Added to NRS by 1997, 1638; A 1999, 1286; 2001, 1636)



NRS 176.145 - Presentence investigation and report: Contents of report.

1. The report of any presentence investigation must contain:

(a) Any prior criminal record of the defendant;

(b) Information concerning the characteristics of the defendant, the defendant s financial condition, the circumstances affecting the defendant s behavior and the circumstances of the defendant s offense that may be helpful in imposing sentence, in granting probation or in the correctional treatment of the defendant;

(c) Information concerning the effect that the offense committed by the defendant has had upon the victim, including, without limitation, any physical or psychological harm or financial loss suffered by the victim, to the extent that such information is available from the victim or other sources, but the provisions of this paragraph do not require any particular examination or testing of the victim, and the extent of any investigation or examination is solely at the discretion of the court or the Division and the extent of the information to be included in the report is solely at the discretion of the Division;

(d) Information concerning whether the defendant has an obligation for the support of a child, and if so, whether the defendant is in arrears in payment on that obligation;

(e) Data or information concerning reports and investigations thereof made pursuant to chapter 432B of NRS that relate to the defendant and are made available pursuant to NRS 432B.290;

(f) The results of the evaluation of the defendant conducted pursuant to NRS 484C.300, if such an evaluation is required pursuant to that section;

(g) A recommendation of a minimum term and a maximum term of imprisonment or other term of imprisonment authorized by statute, or a fine, or both;

(h) A recommendation, if the Division deems it appropriate, that the defendant undergo a program of regimental discipline pursuant to NRS 176A.780;

(i) If a psychosexual evaluation of the defendant is required pursuant to NRS 176.139, a written report of the results of the psychosexual evaluation of the defendant and all information that is necessary to carry out the provisions of NRS 176A.110; and

(j) Such other information as may be required by the court.

2. The Division may include in the report any additional information that it believes may be helpful in imposing a sentence, in granting probation or in correctional treatment.

(Added to NRS by 1967, 1434; A 1973, 178; 1981, 21, 1208; 1985, 148; 1989, 1853; 1993, 8, 1513, 2016; 1995, 667, 1248; 1997, 837, 1639; 1999, 1190, 1287; 2001, 77, 1637)



NRS 176.151 - General investigation and report on defendant convicted of category E felony: When required; time for completing; contents of report.

1. If a defendant pleads guilty, guilty but mentally ill or nolo contendere to, or is found guilty or guilty but mentally ill of, one or more category E felonies, but no other felonies, the Division shall not make a presentence investigation and report on the defendant pursuant to NRS 176.135, unless the Division has not made a presentence investigation and report on the defendant pursuant to NRS 176.135 within the 5 years immediately preceding the date initially set for sentencing on the category E felony or felonies and:

(a) The court requests a presentence investigation and report; or

(b) The prosecuting attorney possesses evidence that would support a decision by the court to deny probation to the defendant pursuant to paragraph (b) of subsection 1 of NRS 176A.100.

2. If the Division does not make a presentence investigation and report on a defendant pursuant to subsection 1, the Division shall, not later than 45 days after the date on which the defendant is sentenced, make a general investigation and report on the defendant that contains:

(a) Any prior criminal record of the defendant;

(b) Information concerning the characteristics of the defendant, the circumstances affecting the defendant s behavior and the circumstances of the defendant s offense that may be helpful to persons responsible for the supervision or correctional treatment of the defendant;

(c) Information concerning the effect that the offense committed by the defendant has had upon the victim, including, without limitation, any physical or psychological harm or financial loss suffered by the victim, to the extent that such information is available from the victim or other sources, but the provisions of this paragraph do not require any particular examination or testing of the victim, and the extent of any investigation or examination and the extent of the information included in the report is solely at the discretion of the Division;

(d) Data or information concerning reports and investigations thereof made pursuant to chapter 432B of NRS that relate to the defendant and are made available pursuant to NRS 432B.290; and

(e) Any other information that the Division believes may be helpful to persons responsible for the supervision or correctional treatment of the defendant.

(Added to NRS by 1999, 1188; A 2003, 1466; 2007, 1421)



NRS 176.153 - Disclosure of report of presentence investigation. [Effective through February 28, 2014.]

Except as otherwise provided in this section, the Division shall disclose to the prosecuting attorney, the counsel for the defendant, the defendant and the court, not later than 7 working days before the defendant will be sentenced, the factual content of the report of any presentence investigation made pursuant to NRS 176.135 and the recommendations of the Division. The defendant may waive the minimum period required by this section.

(Added to NRS by 2013, 2704)

NRS 176.153 Disclosure of report of presentence investigation. [Effective March 1, 2014, through September 30, 2014.] Except as otherwise provided in this section, the Division shall disclose to the prosecuting attorney, the counsel for the defendant, the defendant and the court, not later than 14 working days before the defendant will be sentenced, the factual content of the report of any presentence investigation made pursuant to NRS 176.135 and the recommendations of the Division. The defendant may waive the minimum period required by this section.

(Added to NRS by 2013, 2704; A 2013, 2706, effective March 1, 2014)

NRS 176.153 Disclosure of report of presentence investigation. [Effective October 1, 2014.] Except as otherwise provided in this section, the Division shall disclose to the prosecuting attorney, the counsel for the defendant, the defendant and the court, not later than 21 working days before the defendant will be sentenced, the factual content of the report of any presentence investigation made pursuant to NRS 176.135 and the recommendations of the Division. The defendant may waive the minimum period required by this section.

(Added to NRS by 2013, 2704; A 2013, 2706, effective October 1, 2014)



NRS 176.156 - Disclosure of report of presentence or general investigation; persons entitled to use report; confidentiality of report.

1. The Division shall disclose to the prosecuting attorney, the counsel for the defendant and the defendant the factual content of the report of:

(a) Any presentence investigation made pursuant to NRS 176.135 and the recommendations of the Division, in the period provided in NRS 176.153.

(b) Any general investigation made pursuant to NRS 176.151.

The Division shall afford an opportunity to each party to object to factual errors in any such report and to comment on any recommendations.

2. Unless otherwise ordered by a court, upon request, the Division shall disclose the content of a report of a presentence investigation or general investigation to a law enforcement agency of this State or a political subdivision thereof and to a law enforcement agency of the Federal Government for the limited purpose of performing their duties, including, without limitation, conducting hearings that are public in nature.

3. Unless otherwise ordered by a court, upon request, the Division shall disclose the content of a report of a presentence investigation or general investigation to the Division of Public and Behavioral Health of the Department of Health and Human Services for the limited purpose of performing its duties, including, without limitation, evaluating and providing any report or information to the Division concerning the mental health of:

(a) A sex offender as defined in NRS 213.107; or

(b) An offender who has been determined to be mentally ill.

4. Unless otherwise ordered by a court, upon request, the Division shall disclose the content of a report of a presentence investigation or general investigation to the State Gaming Control Board for the limited purpose of performing its duties in the administration of the provisions of chapters 462 to 467, inclusive, of NRS.

5. Except for the disclosures required by subsections 1 to 4, inclusive, a report of a presentence investigation or general investigation and the sources of information for such a report are confidential and must not be made a part of any public record.

(Added to NRS by 1967, 1434; A 1969, 405; 1975, 576; 1981, 1209; 1985, 149; 1993, 1513; 1995, 1057; 1997, 54; 1999, 103, 1190; 2013, 2705)



NRS 176.159 - Delivery of report of presentence or general investigation to Director of Department of Corrections.

1. Except as otherwise provided in subsection 2, when a court imposes a sentence of imprisonment in the state prison or revokes a program of probation and orders a sentence of imprisonment to the state prison to be executed, the court shall cause a copy of the report of the presentence investigation to be delivered to the Director of the Department of Corrections, if such a report was made. The report must be delivered not later than when the judgment of imprisonment is delivered pursuant to NRS 176.335. Delivery of the report may, at the court s discretion, also be accomplished by electronic transmission or by affording the Department of Corrections the required electronic access necessary to retrieve the report.

2. If a presentence investigation and report were not required pursuant to paragraph (b) of subsection 3 of NRS 176.135 or pursuant to subsection 1 of NRS 176.151, the court shall cause a copy of the previous report of the presentence investigation or a copy of the report of the general investigation, as appropriate, to be delivered to the Director of the Department of Corrections in the manner provided pursuant to subsection 1.

(Added to NRS by 1969, 871; A 1973, 67; 1977, 859; 1997, 130; 1999, 1191; 2001, 217; 2013, 1369)



NRS 176.161 - Portion of certain presentence or general investigations and reports to be paid by county in which indictment found or information filed.

1. Seventy percent of the expense of any presentence or general investigation and report made by the Division pursuant to NRS 176.135 or 176.151, other than the expense of a psychosexual evaluation conducted pursuant to NRS 176.139, must be paid by the county in which the indictment was found or the information filed.

2. Each county shall pay to the Division all expenses required pursuant to subsection 1 according to a schedule established by the Division, which must require payment on at least a quarterly basis.

(Added to NRS by 2011, 2473)



NRS 176.165 - When plea of guilty, guilty but mentally ill or nolo contendere may be withdrawn.

Except as otherwise provided in this section, a motion to withdraw a plea of guilty, guilty but mentally ill or nolo contendere may be made only before sentence is imposed or imposition of sentence is suspended. To correct manifest injustice, the court after sentence may set aside the judgment of conviction and permit the defendant to withdraw the plea.

(Added to NRS by 1967, 1434; A 1989, 1983; 1995, 2456; 2003, 1467; 2007, 1421)



NRS 176.265 - Fines to be paid into State Treasury.

The full amount of all fines imposed and collected under and for violation of any penal law of this State shall be paid into the State Treasury.

(Added to NRS by 1967, 1437)



NRS 176.275 - Judgment for fine, administrative assessment, payment of restitution or repayment of expenses is lien.

A judgment which imposes a fine or administrative assessment or requires a defendant to pay restitution or repay the expenses of a defense constitutes a lien in like manner as a judgment for money rendered in a civil action.

(Added to NRS by 1967, 1437; A 1975, 217; 1977, 337; 1983, 909; 1993, 149)



NRS 176.278 - Payment of restitution from civil judgment or settlement in favor of defendant and against State, political subdivision, officer, employee or contractor.

1. Except as otherwise provided in subsection 4, if a person who is or was imprisoned in the state prison or a county or city jail or detention facility is awarded a judgment against:

(a) The State of Nevada, a county or a city;

(b) A department, commission, board or other agency of the State of Nevada, a county or a city; or

(c) A current or former officer, employee or contractor of the State of Nevada, a county or a city,

arising from a civil action that accrued while the person was imprisoned in the state prison or county or city jail or detention facility, the person or governmental entity that pays the judgment shall deposit the money for the judgment with the court. The court shall deduct from the money received from the judgment any amount of money owed by the person for restitution and send the money to the appropriate person, governmental agency or political subdivision of a governmental agency to whom restitution is owed.

2. Except as otherwise provided in subsection 4, if a person enters into a settlement for money in an action described in subsection 1, the person or governmental entity that pays the settlement shall deposit the money for the settlement with the court in which the action was filed or the district court of the county in which the person resides if no action was filed. The court shall deduct from the money deposited with the court any amount of money owed by the person for restitution and send the money to the appropriate person, governmental agency or political subdivision of a governmental agency to whom restitution is owed.

3. If any money remains after the court makes the deduction pursuant to subsection 1 or 2, the court shall forward the remaining money to the person who initiated the action.

4. The provisions of this section do not apply to a judgment or settlement in a case that involves the death of a person who was imprisoned.

(Added to NRS by 1999, 67)



NRS 176.285 - Fines in Justice Court to be paid to county treasurer within 30 days.

In Justice Court, when a fine is paid or bail is forfeited, the justice must pay the same to the county treasurer within 30 days thereafter.

(Added to NRS by 1967, 1437)



NRS 176.295 - Costs when criminal action removed before trial; clerk to certify costs to auditor.

1. In every case where a criminal action may have been or shall be removed before trial, the costs accruing upon such removal and trial shall be a charge against the county in which the cause of the indictment or information occurred.

2. The clerk of the county to which such action is or may be removed shall certify the amount of the costs to the auditor of the county in which the indictment was found, or the information filed, which shall be examined, allowed and paid as other county charges.

(Added to NRS by 1967, 1437)



NRS 176.305 - Judgment for imprisonment or fine and imprisonment until satisfied: Commitment and detention.

If the judgment be imprisonment, or a fine and imprisonment until it is satisfied, the defendant must forthwith be committed to the custody of the proper officer, and detained until the judgment is complied with.

(Added to NRS by 1967, 1437)



NRS 176.315 - Judgment of imprisonment in county jail: How executed.

A judgment of imprisonment to be served in a county jail must be executed by delivering the defendant into the custody of the sheriff or other officer in charge of the county jail. A copy of the judgment of conviction, duly certified by the judge or justice, is a sufficient warrant for the doing of every act necessary or proper in the due execution thereof. The officer shall, upon discharging the defendant, return such copy to the justice, with an account of the officer s doings endorsed thereon, and must at the same time pay over to the justice all money which the officer may have received from the defendant in payment of the fine.

(Added to NRS by 1967, 1437; A 1999, 1047)



NRS 176.325 - Judgment of imprisonment in state prison: How executed.

When a judgment of imprisonment to be served in the state prison has been pronounced, triplicate certified paper or electronic copies of the judgment of conviction, attested by the clerk under the seal of the court, must forthwith be furnished to the officers whose duty it is to execute the judgment, as provided by NRS 176.335, and no other warrant or authority is necessary to justify or require the execution thereof, except when a judgment of death is rendered.

(Added to NRS by 1967, 1438; A 1973, 30; 1989, 938; 1993, 79; 1995, 1252; 1999, 1047; 2013, 1369)



NRS 176.335 - Duty of sheriff on receiving copies of judgment of imprisonment; Director of Department of Corrections to receive prisoner from sheriff; when term of imprisonment begins.

1. If a judgment is for imprisonment in the state prison, the sheriff of the county shall, on receipt of the triplicate certified paper or electronic copies of the judgment of conviction, immediately notify the Director of the Department of Corrections and the Director shall, without delay, send some authorized person to the county where the prisoner is held for commitment to receive the prisoner.

2. When such an authorized person presents to the sheriff holding the prisoner an order for the delivery of the prisoner, the sheriff shall deliver to the authorized person two of the certified copies of the judgment of conviction and take from the person a receipt for the prisoner, and the sheriff shall make return upon the certified copy of the judgment of conviction, showing the sheriff s proceedings thereunder, and both that copy with the return affixed thereto and the receipt from the authorized person must be filed with the county clerk.

3. The term of imprisonment designated in the judgment of conviction must begin on the date of sentence of the prisoner by the court.

(Added to NRS by 1967, 1438; A 1973, 30; 1977, 859; 1997, 130; 1999, 1047, 1191; 2001, 77; 2001 Special Session, 217; 2003, 668; 2013, 1369)



NRS 176.337 - Court to notify defendant convicted of domestic violence concerning possession, shipment, transportation or receipt of firearm or ammunition.

If a defendant is convicted of a misdemeanor or felony that constitutes domestic violence pursuant to NRS 33.018, the court shall notify the defendant that possession, shipment, transportation or receipt of a firearm or ammunition by the defendant may constitute a felony pursuant to NRS 202.360 or federal law.

(Added to NRS by 2007, 95)



NRS 176.345 - Proceedings when conviction carries death penalty.

1. When a judgment of death has been pronounced, a certified copy of the judgment of conviction must be forthwith executed and attested in triplicate by the clerk under the seal of the court. There must be attached to the triplicate copies a warrant signed by the judge, attested by the clerk, under the seal of the court, which:

(a) Recites the fact of the conviction and judgment;

(b) Appoints a week, the first day being Monday and the last day being Sunday, within which the judgment is to be executed, which must not be less than 60 days nor more than 90 days from the time of judgment; and

(c) Directs the sheriff to deliver the prisoner to such authorized person as the Director of the Department of Corrections designates to receive the prisoner, for execution. The prison must be designated in the warrant.

2. The original of the triplicate copies of the judgment of conviction and warrant must be filed in the office of the county clerk, and two of the triplicate copies must be immediately delivered by the clerk to the sheriff of the county. One of the triplicate copies must be delivered by the sheriff, with the prisoner, to such authorized person as the Director of the Department of Corrections designates, and is the warrant and authority of the Director for the imprisonment and execution of the prisoner, as therein provided and commanded. The Director shall return the certified copy of the judgment of conviction to the county clerk of the county in which it was issued. The other triplicate copy is the warrant and authority of the sheriff to deliver the prisoner to the authorized person designated by the Director. The final triplicate copy must be returned to the county clerk by the sheriff with the sheriff s proceedings endorsed thereon.

(Added to NRS by 1967, 1438; A 1977, 860; 1989, 390; 1999, 1048; 2001 Special Session, 218)



NRS 176.355 - Execution of death penalty: Method; time and place; witnesses.

1. The judgment of death must be inflicted by an injection of a lethal drug.

2. The Director of the Department of Corrections shall:

(a) Execute a sentence of death within the week, the first day being Monday and the last day being Sunday, that the judgment is to be executed, as designated by the district court. The Director may execute the judgment at any time during that week if a stay of execution is not entered by a court of appropriate jurisdiction.

(b) Select the drug or combination of drugs to be used for the execution after consulting with the Chief Medical Officer.

(c) Be present at the execution.

(d) Notify those members of the immediate family of the victim who have, pursuant to NRS 176.357, requested to be informed of the time, date and place scheduled for the execution.

(e) Invite a competent physician, the county coroner, a psychiatrist and not less than six reputable citizens over the age of 21 years to be present at the execution. The Director shall determine the maximum number of persons who may be present for the execution. The Director shall give preference to those eligible members or representatives of the immediate family of the victim who requested, pursuant to NRS 176.357, to attend the execution.

3. The execution must take place at the state prison.

4. A person who has not been invited by the Director may not witness the execution.

(Added to NRS by 1967, 1439; A 1977, 860; 1983, 1937; 1989, 390; 1995, 381; 2001 Special Session, 218)



NRS 176.357 - Request for notification of execution of death penalty; request to attend.

1. If after a conviction for murder a judgment of death has been pronounced, each member of the immediate family of the victim who is 21 years of age or older may submit a written request to the Director to be informed of the time, date and place scheduled for the execution of the sentence of death. The request for notification may be accompanied by a written request to attend or nominate a representative to attend the execution.

2. As used in this section, immediate family means persons who are related by blood, adoption or marriage, within the second degree of consanguinity or affinity.

(Added to NRS by 1995, 381)



NRS 176.365 - Director of Department of Corrections to make return on death warrant.

After the execution, the Director of the Department of Corrections must make a return upon the death warrant to the court by which the judgment was rendered, showing the time, place, mode and manner in which it was executed.

(Added to NRS by 1967, 1439; A 1977, 860; 2001 Special Session, 219)



NRS 176.415 - When execution of death penalty may be stayed. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The execution of a judgment of death must be stayed only:

1. By the State Board of Pardons Commissioners as authorized in Section 14 of Article 5 of the Constitution of the State of Nevada;

2. By the Governor if the Governor grants a reprieve pursuant to Section 13 of Article 5 of the Constitution of the State of Nevada;

3. When a direct appeal from the judgment of conviction and sentence is taken to the Supreme Court;

4. By a judge of the district court of the county in which the state prison is situated, for the purpose of an investigation of sanity or pregnancy as provided in NRS 176.425 to 176.485, inclusive;

5. By a judge of the district court in which a motion is filed pursuant to subsection 5 of NRS 175.554, for the purpose of determining whether the defendant is intellectually disabled; or

6. Pursuant to the provisions of NRS 176.0919 or 176.486 to 176.492, inclusive.

(Added to NRS by 1967, 1440; A 1987, 1221; 2003, 768; 2007, 25; 2013, 686)

NRS 176.415 When execution of death penalty may be stayed. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The execution of a judgment of death must be stayed only:

1. By the State Board of Pardons Commissioners as authorized in Section 14 of Article 5 of the Constitution of the State of Nevada;

2. By the Governor if the Governor grants a reprieve pursuant to Section 13 of Article 5 of the Constitution of the State of Nevada;

3. When a direct appeal from the judgment of conviction and sentence is taken to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution;

4. By a judge of the district court of the county in which the state prison is situated, for the purpose of an investigation of sanity or pregnancy as provided in NRS 176.425 to 176.485, inclusive;

5. By a judge of the district court in which a motion is filed pursuant to subsection 5 of NRS 175.554, for the purpose of determining whether the defendant is intellectually disabled; or

6. Pursuant to the provisions of NRS 176.0919 or 176.486 to 176.492, inclusive.

(Added to NRS by 1967, 1440; A 1987, 1221; 2003, 768; 2007, 25; 2013, 686, 1756, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 176.425 - Sanity investigation: Filing of petition; stay of execution.

1. If, after judgment of death, there is a good reason to believe that the defendant has become insane, the Director of the Department of Corrections to whom the convicted person has been delivered for execution may by a petition in writing, verified by a physician, petition a district judge of the district court of the county in which the state prison is situated, alleging the present insanity of such person, whereupon such judge shall:

(a) Fix a day for a hearing to determine whether the convicted person is insane;

(b) Appoint two psychiatrists, two psychologists, or one psychiatrist and one psychologist, to examine the convicted person; and

(c) Give immediate notice of the hearing to the Attorney General and to the district attorney of the county in which the conviction was had.

2. If the judge determines that the hearing on and the determination of the sanity of the convicted person cannot be had before the date of the execution of such person, the judge may stay the execution of the judgment of death pending the determination of the sanity of the convicted person.

(Added to NRS by 1967, 1440; A 1977, 861; 1991, 1002; 2001 Special Session, 219)



NRS 176.435 - Sanity investigation: Conduct of hearing.

1. On the day fixed, the Director of the Department of Corrections shall bring the convicted person before the court, and the Attorney General or the Attorney General s deputy shall attend the hearing. The district attorney of the county in which the conviction was had, and an attorney for the convicted person, may attend the hearing.

2. The court shall receive the report of the examining physicians and may require the production of other evidence. The Attorney General or the Attorney General s deputy, the district attorney, and the attorney for the convicted person or such person if the convicted person is without counsel may introduce evidence and cross-examine any witness, including the examining physicians.

3. The court shall then make and enter its finding of sanity or insanity.

(Added to NRS by 1967, 1440; A 1977, 861; 2001 Special Session, 219)



NRS 176.445 - Execution of judgment when defendant found sane.

If it is found by the court that the convicted person is sane, the Director of the Department of Corrections must execute the judgment of death; but if the judgment has been stayed, as provided in NRS 176.425, the judge shall cause a certified copy of the order staying the execution of the judgment, together with a certified copy of the judge s finding that the convicted person is sane, to be immediately forwarded by the clerk of the court to the clerk of the district court of the county in which the conviction was had, who shall give notice thereof to the district attorney of such county. Proceedings shall then be instituted in the last mentioned district court for the issuance of a new warrant of execution of the judgment of death in the manner provided in NRS 176.495.

(Added to NRS by 1967, 1441; A 1977, 861; 2001 Special Session, 219)



NRS 176.455 - Suspension of execution when defendant found insane; proceedings on recovery of sanity.

1. If it is found by the court that the convicted person is insane, the judge shall make and enter an order staying the execution of the judgment of death until the convicted person becomes sane, and shall therein order the Director of the Department of Corrections to confine such person in a safe place of confinement until the convicted person s reason is restored.

2. The clerk of the court shall serve or cause to be served three certified copies of the order, one on the Director, one on the Governor, for the use of the State Board of Pardons Commissioners, and one on the clerk of the district court of the county in which the conviction was had.

3. If the convicted person thereafter becomes sane, notice of this fact shall be given by the Director to a judge of the court staying the execution of the judgment, and the judge, upon being satisfied that such person is then sane, shall enter an order vacating the order staying the execution of the judgment.

4. The clerk of the court shall immediately serve or cause to be served three certified copies of such vacating order as follows: One on the Director, one on the Governor, for the use of the State Board of Pardons Commissioners, and one on the clerk of the district court of the county in which the conviction was had, who shall give notice thereof to the district attorney of such county, whereupon proceedings shall be instituted in the last mentioned district court for the issuance of a new warrant of execution of the judgment of death in the manner provided in NRS 176.495.

(Added to NRS by 1967, 1441; A 1977, 861; 2001 Special Session, 219)



NRS 176.465 - Investigation of pregnancy: Procedure; hearing.

1. If there is good reason to believe that a female against whom a judgment of death has been rendered is pregnant, the Director of the Department of Corrections to whom she has been delivered for execution shall petition a judge of the district court of the county in which the state prison is situated, in writing, alleging such pregnancy, whereupon such judge shall summon a jury of three physicians to inquire into the alleged pregnancy and fix a day for the hearing thereon, and give immediate notice thereof to the Attorney General and to the district attorney of the county in which the conviction was had.

2. The provisions of NRS 176.425 and 176.435 apply to the proceedings upon the inquisition, except that three physicians shall be summoned. They shall certify in writing to the court their findings as to pregnancy.

(Added to NRS by 1967, 1441; A 1977, 862; 2001 Special Session, 220)



NRS 176.475 - Proceedings after investigation: Execution of judgment; suspension of execution; issuance of warrant on termination of pregnancy.

1. If it is found by the court that the female is not pregnant, the Director of the Department of Corrections must execute the judgment of death; but if a stay of execution has been granted pursuant to NRS 176.425 the procedure provided in NRS 176.445 is applicable.

2. If the female is found to be pregnant, the judge shall enter an order staying the execution of the judgment of death, and shall therein order the Director to confine such female in a safe place of confinement commensurate with her condition until further order of the court.

3. When such female is no longer pregnant, notice of this fact shall be given by the Director to a judge of the court staying the execution of the judgment. Thereupon the judge, upon being satisfied that the pregnancy no longer exists, shall enter an order vacating the order staying the execution of the judgment and shall direct the clerk of such court to serve or cause to be served three certified copies of such order, one on the Director, one on the Governor, for the use of the State Board of Pardons Commissioners, and one on the clerk of the district court of the county in which the conviction was had, who shall give notice thereof to the district attorney of such county, whereupon proceedings shall be instituted in the last mentioned district court for the issuance of a new warrant of execution of the judgment in the manner provided in NRS 176.495.

(Added to NRS by 1967, 1442; A 1977, 862; 2001 Special Session, 220)



NRS 176.485 - Costs of investigations borne by State; manner of payment.

The costs and expenses of the investigations provided in NRS 176.415 to 176.475, inclusive, must be borne by the State and paid in the following manner: The costs and expenses of an investigation must first be paid by county warrants drawn upon the order of the district judge. The county clerk shall then present a claim to the State Board of Examiners for the amount of such costs and expenses so ordered paid by the district judge. Upon approval of the claim by the State Board of Examiners, the State Controller shall draw a warrant for the payment thereof, and the State Treasurer shall pay the same from the Reserve for Statutory Contingency Account.

(Added to NRS by 1967, 1442; A 1991, 1753)



NRS 176.486 - Authority to enter stay of execution. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

A district court having proper jurisdiction or the Supreme Court, if it has proper jurisdiction, may stay the execution of a sentence of death when a postconviction petition for habeas corpus has been filed only after appropriate notice has been given to the appropriate respondent in the case.

(Added to NRS by 1987, 1220; A 1991, 90)

NRS 176.486 Authority to enter stay of execution. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] A district court having proper jurisdiction, the Court of Appeals or the Supreme Court, if it has proper jurisdiction, may stay the execution of a sentence of death when a postconviction petition for habeas corpus has been filed only after appropriate notice has been given to the appropriate respondent in the case.

(Added to NRS by 1987, 1220; A 1991, 90; 2013, 1756, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 176.487 - Determination of whether to enter stay of execution. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

When a person under a sentence of death files a proper postconviction petition for habeas corpus, a district court or the Supreme Court on a subsequent appeal shall enter a stay of execution if the court finds a stay necessary for a proper consideration of the claims for relief. In making this determination, the court shall consider whether:

1. The petition is the first effort by the petitioner to raise constitutional claims for relief after a direct appeal from a conviction and the petition raises claims other than those which could have been raised at trial or on direct appeal.

2. The petition is timely filed and jurisdictionally appropriate and does not set forth conclusory claims only.

3. If the petition is not the first petition for postconviction relief, it raises constitutional claims which are not procedurally barred by laches, the law of the case, the doctrines of abuse of the writ or successive petition or any other procedural default.

4. If the petition is a second or successive petition, it presents substantial grounds upon which relief might be granted and valid justification for the claims not having been presented in a prior proceeding.

5. The petition asserts claims based upon specified facts or law which, if true, would entitle the petitioner to relief.

6. The court cannot decide legal claims which are properly raised or expeditiously hold an evidentiary hearing on factual claims which are properly raised before the execution of sentence.

(Added to NRS by 1987, 1220; A 1991, 91)

NRS 176.487 Determination of whether to enter stay of execution. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] When a person under a sentence of death files a proper postconviction petition for habeas corpus, a district court, the Court of Appeals or the Supreme Court on a subsequent appeal shall enter a stay of execution if the court finds a stay necessary for a proper consideration of the claims for relief. In making this determination, the court shall consider whether:

1. The petition is the first effort by the petitioner to raise constitutional claims for relief after a direct appeal from a conviction and the petition raises claims other than those which could have been raised at trial or on direct appeal.

2. The petition is timely filed and jurisdictionally appropriate and does not set forth conclusory claims only.

3. If the petition is not the first petition for postconviction relief, it raises constitutional claims which are not procedurally barred by laches, the law of the case, the doctrines of abuse of the writ or successive petition or any other procedural default.

4. If the petition is a second or successive petition, it presents substantial grounds upon which relief might be granted and valid justification for the claims not having been presented in a prior proceeding.

5. The petition asserts claims based upon specified facts or law which, if true, would entitle the petitioner to relief.

6. The court cannot decide legal claims which are properly raised or expeditiously hold an evidentiary hearing on factual claims which are properly raised before the execution of sentence.

(Added to NRS by 1987, 1220; A 1991, 91; 2013, 1756, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 176.488 - Entry of stay of execution and necessary orders.

A stay of execution must be entered by the court in writing and copies sent as soon as practicable to the Director of the Department of Corrections, the warden of the institution in which the offender is imprisoned and the Office of the Attorney General in Carson City. The court shall also enter an order and take all necessary actions to expedite further proceeding before that court.

(Added to NRS by 1987, 1221; A 2001 Special Session, 221)



NRS 176.489 - Vacation of stay of execution.

Any stay of execution previously entered by the court must be vacated if the court denies the petition for habeas corpus.

(Added to NRS by 1987, 1221; A 1991, 91)



NRS 176.491 - Stay of execution following denial of appeal. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Upon the denial of any appeal to the Supreme Court pursuant to chapter 34 or 177 of NRS, the Supreme Court shall dissolve any stay of execution previously entered. No stay of such execution may be entered or continued by the Supreme Court after the denial of an appeal pending the filing of a petition with a federal court or a petition for a writ of certiorari with the Supreme Court of the United States.

2. The entry of a stay of issuance of a remittitur in the Supreme Court does not prohibit the application of or the issuance of a warrant of execution by the district court in which the conviction was obtained.

3. To stay the execution of a sentence of death following the denial of any appeal to the Supreme Court pursuant to chapter 34 or 177 of NRS, a person under sentence of death must:

(a) Apply for and obtain a stay in the federal court in which the person applies for a writ of certiorari or habeas corpus; or

(b) Obtain a stay of execution pursuant to NRS 176.487.

(Added to NRS by 1987, 1221; A 1989, 491)

NRS 176.491 Stay of execution following denial of appeal. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Upon the denial of any appeal pursuant to chapter 34 or 177 of NRS to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution, the appellate court of competent jurisdiction shall dissolve any stay of execution previously entered. No stay of such execution may be entered or continued by the appellate court of competent jurisdiction after the denial of an appeal pending the filing of a petition with a federal court or a petition for a writ of certiorari with the Supreme Court of the United States.

2. The entry of a stay of issuance of a remittitur in the appellate court of competent jurisdiction does not prohibit the application of or the issuance of a warrant of execution by the district court in which the conviction was obtained.

3. To stay the execution of a sentence of death following the denial of any appeal to the appellate court of competent jurisdiction pursuant to chapter 34 or 177 of NRS, a person under sentence of death must:

(a) Apply for and obtain a stay in the federal court in which the person applies for a writ of certiorari or habeas corpus; or

(b) Obtain a stay of execution pursuant to NRS 176.487.

(Added to NRS by 1987, 1221; A 1989, 491; 2013, 1757, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 176.492 - Dissolution of stay of execution which was improperly entered. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The respondent may file a petition with the Supreme Court within 10 days after the entry of a stay of execution by a district court to dissolve a stay which was improperly entered. The filing of the petition does not divest the district court of jurisdiction to hear the claims raised by the petition and the district court shall not delay consideration of the claims because of the filing of such a petition with the Supreme Court.

(Added to NRS by 1987, 1221)

NRS 176.492 Dissolution of stay of execution which was improperly entered. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The respondent may file a petition with the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution within 10 days after the entry of a stay of execution by a district court to dissolve a stay which was improperly entered. The filing of the petition does not divest the district court of jurisdiction to hear the claims raised by the petition and the district court shall not delay consideration of the claims because of the filing of such a petition with the appellate court of competent jurisdiction.

(Added to NRS by 1987, 1221; A 2013, 1757, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 176.495 - New warrant generally.

1. If for any reason a judgment of death has not been executed, and it remains in force, the court in which the conviction was had must, upon the application of the Attorney General or the district attorney of the county in which the conviction was had, cause another warrant to be drawn, signed by the judge and attested by the clerk under the seal of the court, and delivered to the Director of the Department of Corrections.

2. The warrant must state the conviction and judgment and appoint a week, the first day being Monday and the last day being Sunday, within which the judgment is to be executed. The first day of that week must be not less than 15 days nor more than 30 days after the date of the warrant. The Director shall execute a sentence of death within the week the judgment is to be executed, as designated by the district court. The Director may execute the judgment at any time during that week if a stay of execution is not entered by a court of appropriate jurisdiction.

(Added to NRS by 1967, 1442; A 1977, 863; 1989, 391; 2001 Special Session, 221; 2003, 2083)



NRS 176.505 - Order following appeal. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. When a remittitur showing the affirmation of a judgment of death has been filed with the clerk of the court from which the appeal has been taken, the court in which the conviction was obtained shall inquire into the facts, and, if no legal reasons exist prohibiting the execution of the judgment, shall make and enter an order requiring the Director of the Department of Corrections to execute the judgment at a specified time. The presence of the defendant in the court at the time the order of execution is made and entered, or the warrant is issued, is not required.

2. When an opinion, order dismissing appeal or other order upholding a sentence of death is issued by the Supreme Court pursuant to chapter 34 or 177 of NRS, the court in which the sentence of death was obtained shall inquire into the facts and, if no legal reason exists prohibiting the execution of the judgment, shall make and enter an order requiring the Director of the Department of Corrections to execute the judgment during a specified week. The presence of the defendant in the court when the order of execution is made and entered, or the warrant is issued, is not required.

3. Notwithstanding the entry of a stay of issuance of a remittitur in the Supreme Court following denial of appellate relief in a proceeding brought pursuant to chapter 34 or 177 of NRS, the court in which the conviction was obtained shall, upon application of the Attorney General or the district attorney of the county in which the conviction was obtained, cause another warrant to be drawn, signed by the judge and attested by the clerk under the seal of the court, and delivered to the Director of the Department of Corrections.

(Added to NRS by 1967, 1442; A 1977, 863; 1989, 491; 2001 Special Session, 221)

NRS 176.505 Order following appeal. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. When a remittitur showing the affirmation of a judgment of death has been filed with the clerk of the court from which the appeal has been taken, the court in which the conviction was obtained shall inquire into the facts, and, if no legal reasons exist prohibiting the execution of the judgment, shall make and enter an order requiring the Director of the Department of Corrections to execute the judgment at a specified time. The presence of the defendant in the court at the time the order of execution is made and entered, or the warrant is issued, is not required.

2. When an opinion, order dismissing appeal or other order upholding a sentence of death is issued by the appellate court of competent jurisdiction pursuant to chapter 34 or 177 of NRS, the court in which the sentence of death was obtained shall inquire into the facts and, if no legal reason exists prohibiting the execution of the judgment, shall make and enter an order requiring the Director of the Department of Corrections to execute the judgment during a specified week. The presence of the defendant in the court when the order of execution is made and entered, or the warrant is issued, is not required.

3. Notwithstanding the entry of a stay of issuance of a remittitur in the appellate court of competent jurisdiction following denial of appellate relief in a proceeding brought pursuant to chapter 34 or 177 of NRS, the court in which the conviction was obtained shall, upon application of the Attorney General or the district attorney of the county in which the conviction was obtained, cause another warrant to be drawn, signed by the judge and attested by the clerk under the seal of the court, and delivered to the Director of the Department of Corrections.

(Added to NRS by 1967, 1442; A 1977, 863; 1989, 491; 2001 Special Session, 221; 2013, 1758, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 176.515 - Court may grant new trial or motion to vacate judgment in certain circumstances.

1. The court may grant a new trial to a defendant if required as a matter of law or on the ground of newly discovered evidence.

2. If trial was by the court without a jury, the court may vacate the judgment if entered, take additional testimony and direct the entry of a new judgment.

3. Except as otherwise provided in NRS 176.09187, a motion for a new trial based on the ground of newly discovered evidence may be made only within 2 years after the verdict or finding of guilt.

4. A motion for a new trial based on any other grounds must be made within 7 days after the verdict or finding of guilt or within such further time as the court may fix during the 7-day period.

5. The court may grant a motion to vacate a judgment if:

(a) The judgment is a conviction for a violation of NRS 201.354, for engaging in prostitution or solicitation for prostitution, provided that the defendant was not alleged to be a customer of a prostitute;

(b) The participation of the defendant in the offense was the result of the defendant having been a victim of:

(1) Trafficking in persons as described in the Trafficking Victims Protection Act of 2000, 22 U.S.C. 7101 et seq.; or

(2) Involuntary servitude as described in NRS 200.463 or 200.4631; and

(c) The defendant makes a motion under this subsection with due diligence after the defendant has ceased being a victim of trafficking or involuntary servitude or has sought services for victims of such trafficking or involuntary servitude.

6. In deciding whether to grant a motion made pursuant to subsection 5, the court shall take into consideration any reasonable concerns for the safety of the defendant, family members of the defendant or other victims that may be jeopardized by the bringing of such a motion.

7. If the court grants a motion made pursuant to subsection 5, the court:

(a) Shall vacate the judgment and dismiss the accusatory pleading; and

(b) May take any additional action that the court deems appropriate under the circumstances.

(Added to NRS by 1967, 1443; A 1983, 1671; 2003, 1894; 2011, 280; 2013, 1856)



NRS 176.525 - Arrest of judgment: When granted and time in which motion is to be made.

The court shall arrest judgment if the indictment, information or complaint does not charge an offense or if the court was without jurisdiction of the offense charged. The motion in arrest of judgment shall be made within 7 days after determination of guilt or within such further time as the court may fix during the 7-day period.

(Added to NRS by 1967, 1443)



NRS 176.535 - Effect of arresting judgment.

The effect of allowing a motion in arrest of judgment is to place the defendant in the same situation in which the defendant was before the indictment was found or information or complaint filed.

(Added to NRS by 1967, 1443)



NRS 176.545 - Procedure after allowance of arrest of judgment.

1. If, from the evidence on the trial, there is reasonable ground to believe the defendant guilty, and a new indictment, information or complaint can be framed upon which the defendant may be convicted, the court may order the defendant to be recommitted to the officers of the proper county, or admitted to bail anew to answer the new indictment, information or complaint.

2. If the evidence shows the defendant guilty of another offense, the defendant shall be committed or held thereon, and in neither case shall the verdict be a bar to another prosecution.

3. But if no evidence appear sufficient to charge the defendant with any offense, the defendant shall, if in custody, be discharged; or, if admitted to bail, the defendant s bail shall be exonerated; or, if money has been deposited instead of bail, it shall be refunded to the defendant, and the arrest of judgment shall operate as an acquittal of the charge upon which the indictment, information or complaint was founded.

(Added to NRS by 1967, 1443)



NRS 176.555 - Correction of illegal sentence.

The court may correct an illegal sentence at any time.

(Added to NRS by 1967, 1443)



NRS 176.565 - Clerical mistakes.

Clerical mistakes in judgments, orders or other parts of the record and errors in the record arising from oversight or omission may be corrected by the court at any time and after such notice, if any, as the court orders.

(Added to NRS by 1967, 1443)






Chapter 176A - Probation and Suspension of Sentence

NRS 176A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 176A.020 to 176A.090, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1967, 1434; A 1969, 181; 1975, 83; 1987, 2229; 1989, 1854, 1886, 1983; 1991, 2043; 1995, 25, 1249; 1997, 1671, 2505; 2001 Special Session, 260; 2003, 1946; 2009, 104)



NRS 176A.020 - Board defined.

Board means the State Board of Parole Commissioners.

(Added to NRS by 1967, 1434; A 1969, 181; 1975, 83; 1987, 2229; 1989, 1854, 1886, 1983; 1991, 2043; 1995, 25, 1249; 1997, 1671, 2505)



NRS 176A.030 - Court defined.

Court means a district court of the State of Nevada.

(Added to NRS by 1967, 1434; A 1969, 181; 1975, 83; 1987, 2229; 1989, 1854, 1886, 1983; 1991, 2043; 1995, 25, 1249; 1997, 1671, 2505)



NRS 176A.040 - Division defined.

Division means the Division of Parole and Probation of the Department of Public Safety.

(Added to NRS by 1993, 1512; A 2001, 2570)



NRS 176A.043 - Member of the military defined.

Member of the military means a person who is presently serving in the Armed Forces of the United States, a reserve component thereof or the National Guard.

(Added to NRS by 2009, 103)



NRS 176A.045 - Mental illness defined.

Mental illness has the meaning ascribed to it in NRS 433.164.

(Added to NRS by 2001 Special Session, 258; A 2003, 1946)



NRS 176A.047 - Intellectual disability defined.

Intellectual disability has the meaning ascribed to it in NRS 433.099.

(Added to NRS by 2003, 1945; A 2013, 686)



NRS 176A.050 - Parole and probation officer defined.

Parole and probation officer means the Chief Parole and Probation Officer or an assistant parole and probation officer appointed in accordance with the provisions of chapter 213 of NRS.

(Added to NRS by 1967, 1434; A 1969, 181; 1975, 83; 1987, 2229; 1989, 1854, 1886, 1983; 1991, 2043; 1995, 25, 1249; 1997, 1671, 2505)



NRS 176A.060 - Residential confinement defined.

Residential confinement means the confinement of a person convicted of a crime to the person s place of residence under the terms and conditions established by the sentencing court.

(Added to NRS by 1967, 1434; A 1969, 181; 1975, 83; 1987, 2229; 1989, 1854, 1886, 1983; 1991, 2043; 1995, 25, 1249; 1997, 1671, 2505)



NRS 176A.070 - Standards defined.

Standards means the objective standards for granting or revoking parole or probation which are adopted by the Board or Chief Parole and Probation Officer.

(Added to NRS by 1967, 1434; A 1969, 181; 1975, 83; 1987, 2229; 1989, 1854, 1886, 1983; 1991, 2043; 1995, 25, 1249; 1997, 1671, 2505)



NRS 176A.080 - Surety bond defined.

Surety bond means a written undertaking, executed by a surety, that a person will, as a result of the bond, participate in a program of probation and that in the event that the person violates a condition of the program of probation, the surety will pay the court the amount of money specified for the bond.

(Added to NRS by 1967, 1434; A 1969, 181; 1975, 83; 1987, 2229; 1989, 1854, 1886, 1983; 1991, 2043; 1995, 25, 1249; 1997, 1671, 2505)



NRS 176A.090 - Veteran defined.

Veteran means a person who has served in the Armed Forces of the United States, a reserve component thereof or the National Guard and has been discharged or released therefrom.

(Added to NRS by 2009, 103)



NRS 176A.100 - Authority and discretion of court to suspend sentence and grant probation; persons eligible; factors considered; intensive supervision; submission of report of presentence investigation.

1. Except as otherwise provided in this section and NRS 176A.110 and 176A.120, if a person is found guilty in a district court upon verdict or plea of:

(a) Murder of the first or second degree, kidnapping in the first degree, sexual assault, attempted sexual assault of a child who is less than 16 years of age, lewdness with a child pursuant to NRS 201.230, an offense for which the suspension of sentence or the granting of probation is expressly forbidden, or if the person is found to be a habitual criminal pursuant to NRS 207.010, a habitually fraudulent felon pursuant to NRS 207.014 or a habitual felon pursuant to NRS 207.012, the court shall not suspend the execution of the sentence imposed or grant probation to the person.

(b) A category E felony, except as otherwise provided in this paragraph, the court shall suspend the execution of the sentence imposed and grant probation to the person. The court may, as it deems advisable, decide not to suspend the execution of the sentence imposed and grant probation to the person if, at the time of sentencing, it is established that the person:

(1) Was serving a term of probation or was on parole at the time the crime was committed, whether in this State or elsewhere, for a felony conviction;

(2) Had previously had the person s probation or parole revoked, whether in this State or elsewhere, for a felony conviction;

(3) Had previously been assigned to a program of treatment and rehabilitation pursuant to NRS 453.580 and failed to successfully complete that program; or

(4) Had previously been two times convicted, whether in this State or elsewhere, of a crime that under the laws of the situs of the crime or of this State would amount to a felony.

If the person denies the existence of a previous conviction, the court shall determine the issue of the previous conviction after hearing all relevant evidence presented on the issue by the prosecution and the person. At such a hearing, the person may not challenge the validity of a previous conviction. For the purposes of this paragraph, a certified copy of a felony conviction is prima facie evidence of conviction of a prior felony.

(c) Another felony, a gross misdemeanor or a misdemeanor, the court may suspend the execution of the sentence imposed and grant probation as the court deems advisable.

2. In determining whether to grant probation to a person, the court shall not consider whether the person has the financial ability to participate in a program of probation secured by a surety bond established pursuant to NRS 176A.300 to 176A.370, inclusive.

3. The court shall consider the standards adopted pursuant to NRS 213.10988 and the recommendation of the Chief Parole and Probation Officer, if any, in determining whether to grant probation to a person.

4. If the court determines that a person is otherwise eligible for probation but requires more supervision than would normally be provided to a person granted probation, the court may, in lieu of sentencing the person to a term of imprisonment, grant probation pursuant to the Program of Intensive Supervision established pursuant to NRS 176A.440.

5. Except as otherwise provided in this subsection, if a person is convicted of a felony and the Division is required to make a presentence investigation and report to the court pursuant to NRS 176.135, the court shall not grant probation to the person until the court receives the report of the presentence investigation from the Chief Parole and Probation Officer. The Chief Parole and Probation Officer shall submit the report of the presentence investigation to the court not later than 45 days after receiving a request for a presentence investigation from the county clerk. If the report of the presentence investigation is not submitted by the Chief Parole and Probation Officer within 45 days, the court may grant probation without the report.

6. If the court determines that a person is otherwise eligible for probation, the court shall, when determining the conditions of that probation, consider the imposition of such conditions as would facilitate timely payments by the person of an obligation, if any, for the support of a child and the payment of any such obligation which is in arrears.

(Added to NRS by 1967, 1434; A 1973, 68, 1802; 1975, 84; 1977, 289, 658, 1631; 1979, 1460; 1981, 369; 1989, 1887; 1991, 71, 1002, 2044, 2045, 2046; 1993, 9; 1995, 224, 857, 1249, 1328, 2388, 2389; 1997, 519, 1187, 2505, 2509; 1999, 565, 1192; 2003, 846, 2827)



NRS 176A.110 - Persons convicted of certain offenses required to be certified as not representing high risk to reoffend before court suspends sentence or grants probation; immunity.

1. The court shall not grant probation to or suspend the sentence of a person convicted of an offense listed in subsection 3 unless:

(a) If a psychosexual evaluation of the person is required pursuant to NRS 176.139, the person who conducts the psychosexual evaluation certifies in the report prepared pursuant to NRS 176.139 that the person convicted of the offense does not represent a high risk to reoffend based upon a currently accepted standard of assessment; or

(b) If a psychosexual evaluation of the person is not required pursuant to NRS 176.139, a psychologist licensed to practice in this State who is trained to conduct psychosexual evaluations or a psychiatrist licensed to practice medicine in this State who is certified by the American Board of Psychiatry and Neurology, Inc., and is trained to conduct psychosexual evaluations certifies in a written report to the court that the person convicted of the offense does not represent a high risk to reoffend based upon a currently accepted standard of assessment.

2. This section does not create a right in any person to be certified or to continue to be certified. No person may bring a cause of action against the State, its political subdivisions, or the agencies, boards, commissions, departments, officers or employees of the State or its political subdivisions for not certifying a person pursuant to this section or for refusing to consider a person for certification pursuant to this section.

3. The provisions of this section apply to a person convicted of any of the following offenses:

(a) Attempted sexual assault of a person who is 16 years of age or older pursuant to NRS 200.366.

(b) Statutory sexual seduction pursuant to NRS 200.368.

(c) Battery with intent to commit sexual assault pursuant to NRS 200.400.

(d) Abuse or neglect of a child pursuant to NRS 200.508.

(e) An offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive.

(f) Incest pursuant to NRS 201.180.

(g) Open or gross lewdness pursuant to NRS 201.210.

(h) Indecent or obscene exposure pursuant to NRS 201.220.

(i) Sexual penetration of a dead human body pursuant to NRS 201.450.

(j) Luring a child or a person with mental illness pursuant to NRS 201.560, if punished as a felony.

(k) A violation of NRS 207.180.

(l) An attempt to commit an offense listed in paragraphs (b) to (k), inclusive.

(m) Coercion or attempted coercion that is determined to be sexually motivated pursuant to NRS 207.193.

(Added to NRS by 1997, 2504; A 2001, 1638, 2792; 2003, 67, 1382, 2828; 2013, 1162)



NRS 176A.120 - Persons convicted of certain offenses against elderly required to pay restitution before court suspends sentence or grants probation; exceptions.

1. Except as otherwise provided in subsection 2, the court shall not grant probation to a person whose conduct during the commission of the crime for which the person was convicted satisfies the requirements for imposing an additional term of imprisonment pursuant to paragraph (h) or (i) of subsection 1 of NRS 193.167 or subsection 2 of NRS 193.167, until the convicted person has paid to the victim of the offense at least 80 percent of the amount of restitution set by the court pursuant to NRS 176.033.

2. The court shall not deny probation to a person as provided in subsection 1 unless the court determines that the person has willfully failed to make restitution to the victim of the crime and the person has the ability to make restitution.

(Added to NRS by 1997, 1031; A 1999, 43)



NRS 176A.200 - Investigation by Division.

The Division shall inquire into the circumstances of the offense, criminal record, social history and present condition of the defendant. Such an investigation may include a physical and mental examination of the defendant. The expense of any such examination must be paid by the county in which the indictment was found or the information filed.

(Added to NRS by 1967, 1435; A 1997, 130; 2005, 81)



NRS 176A.210 - Promise to comply with conditions of probation; waiver of extradition.

Upon entry of an order of probation by the court, a person:

1. Shall be deemed accepted for probation for all purposes; and

2. Shall submit to the Division for filing with the clerk of the court of competent jurisdiction a signed document stating that:

(a) The person will comply with the conditions which have been imposed by the court and are stated in the document; and

(b) If the person fails to comply with the conditions imposed by the court and is taken into custody outside of this State, the person waives all rights relating to extradition proceedings.

(Added to NRS by 1995, 25; A 2005, 81)



NRS 176A.220 - Certification of copy of records; delivery of copy to Chief Parole and Probation Officer.

The court shall, upon the entering of an order of probation or suspension of sentence, as provided for in this chapter, direct the clerk of the court to certify a copy of the records in the case and deliver the copy to the Chief Parole and Probation Officer.

(Added to NRS by 1991, 2043; A 1995, 26, 1250)



NRS 176A.250 - Establishment of program for treatment of mental illness or intellectual disabilities; assignment of defendant to program; progress reports.

A court may establish an appropriate program for the treatment of mental illness or intellectual disabilities to which it may assign a defendant pursuant to NRS 176A.260. The assignment must include the terms and conditions for successful completion of the program and provide for progress reports at intervals set by the court to ensure that the defendant is making satisfactory progress towards completion of the program.

(Added to NRS by 2001 Special Session, 259; A 2003, 1946; 2013, 686)



NRS 176A.255 - Transfer of jurisdiction from justice court or municipal court to district court for assignment of defendant to program.

1. A justice court or a municipal court may, upon approval of the district court, transfer original jurisdiction to the district court of a case involving an eligible defendant.

2. As used in this section, eligible defendant means a person who:

(a) Has not tendered a plea of guilty, guilty but mentally ill or nolo contendere to, or been found guilty or guilty but mentally ill of, an offense that is a misdemeanor;

(b) Appears to suffer from mental illness or to be intellectually disabled; and

(c) Would benefit from assignment to a program established pursuant to NRS 176A.250.

(Added to NRS by 2001 Special Session, 259; A 2003, 1467, 1946; 2007, 1422; 2013, 686)



NRS 176A.260 - Conditions and limitations on assignment of defendant to program; effect of violation of terms and conditions; discharge of defendant upon fulfillment of terms and conditions; effect of discharge.

1. Except as otherwise provided in subsection 2, if a defendant who suffers from mental illness or is intellectually disabled tenders a plea of guilty, guilty but mentally ill or nolo contendere to, or is found guilty or guilty but mentally ill of, any offense for which the suspension of sentence or the granting of probation is not prohibited by statute, the court may, without entering a judgment of conviction and with the consent of the defendant, suspend further proceedings and place the defendant on probation upon terms and conditions that must include attendance and successful completion of a program established pursuant to NRS 176A.250.

2. If the offense committed by the defendant involved the use or threatened use of force or violence or if the defendant was previously convicted in this State or in any other jurisdiction of a felony that involved the use or threatened use of force or violence, the court may not assign the defendant to the program unless the prosecuting attorney stipulates to the assignment.

3. Upon violation of a term or condition:

(a) The court may enter a judgment of conviction and proceed as provided in the section pursuant to which the defendant was charged.

(b) Notwithstanding the provisions of paragraph (e) of subsection 2 of NRS 193.130, the court may order the defendant to the custody of the Department of Corrections if the offense is punishable by imprisonment in the state prison.

4. Upon fulfillment of the terms and conditions, the court shall discharge the defendant and dismiss the proceedings. Discharge and dismissal pursuant to this section is without adjudication of guilt and is not a conviction for purposes of this section or for purposes of employment, civil rights or any statute or regulation or license or questionnaire or for any other public or private purpose, but is a conviction for the purpose of additional penalties imposed for second or subsequent convictions or the setting of bail. Discharge and dismissal restores the defendant, in the contemplation of the law, to the status occupied before the arrest, indictment or information. The defendant may not be held thereafter under any law to be guilty of perjury or otherwise giving a false statement by reason of failure to recite or acknowledge that arrest, indictment, information or trial in response to an inquiry made of the defendant for any purpose.

(Added to NRS by 2001 Special Session, 259; A 2003, 1467, 1946; 2007, 1422; 2013, 687)



NRS 176A.265 - Sealing of records after discharge.

1. After a defendant is discharged from probation pursuant to NRS 176A.260, the court shall order sealed all documents, papers and exhibits in the defendant s record, minute book entries and entries on dockets, and other documents relating to the case in the custody of such other agencies and officers as are named in the court s order if the defendant fulfills the terms and conditions imposed by the court and the Division. The court shall order those records sealed without a hearing unless the Division petitions the court, for good cause shown, not to seal the records and requests a hearing thereon.

2. If the court orders sealed the record of a defendant discharged pursuant to NRS 176A.260, the court shall send a copy of the order to each agency or officer named in the order. Each such agency or officer shall notify the court in writing of its compliance with the order.

(Added to NRS by 2001 Special Session, 260; A 2009, 417)



NRS 176A.280 - Establishment of program for treatment of veterans and members of military; assignment of defendant to program; progress reports.

A court may establish an appropriate program for the treatment of veterans and members of the military to which it may assign a defendant pursuant to NRS 176A.290. The assignment must include the terms and conditions for successful completion of the program and provide for progress reports at intervals set by the court to ensure that the defendant is making satisfactory progress towards completion of the program.

(Added to NRS by 2009, 103)



NRS 176A.285 - Transfer of jurisdiction from justice court or municipal court to district court for assignment of defendant to program.

1. A justice court or a municipal court may, upon approval of the district court, transfer original jurisdiction to the district court of a case involving an eligible defendant.

2. As used in this section, eligible defendant means a veteran or a member of the military who:

(a) Has not tendered a plea of guilty, guilty but mentally ill or nolo contendere to, or been found guilty or guilty but mentally ill of, an offense that is a misdemeanor;

(b) Appears to suffer from mental illness, alcohol or drug abuse or posttraumatic stress disorder, any of which appear to be related to military service, including, without limitation, any readjustment to civilian life which is necessary after combat service; and

(c) Would benefit from assignment to a program established pursuant to NRS 176A.280.

(Added to NRS by 2009, 103)



NRS 176A.290 - Conditions and limitations on assignment of defendant to program; effect of violation of terms and conditions; discharge of defendant upon fulfillment of terms and conditions; effect of discharge. [Effective through December 31, 2013.]

1. Except as otherwise provided in subsection 2, if a defendant who is a veteran or a member of the military and who suffers from mental illness, alcohol or drug abuse or posttraumatic stress disorder as described in NRS 176A.285 tenders a plea of guilty, guilty but mentally ill or nolo contendere to, or is found guilty or guilty but mentally ill of, any offense for which the suspension of sentence or the granting of probation is not prohibited by statute, the court may, without entering a judgment of conviction and with the consent of the defendant, suspend further proceedings and place the defendant on probation upon terms and conditions that must include attendance and successful completion of a program established pursuant to NRS 176A.280.

2. If the offense committed by the defendant involved the use or threatened use of force or violence or if the defendant was previously convicted in this State or in any other jurisdiction of a felony that involved the use or threatened use of force or violence, the court may not assign the defendant to the program unless the prosecuting attorney stipulates to the assignment.

3. Upon violation of a term or condition:

(a) The court may enter a judgment of conviction and proceed as provided in the section pursuant to which the defendant was charged.

(b) Notwithstanding the provisions of paragraph (e) of subsection 2 of NRS 193.130, the court may order the defendant to the custody of the Department of Corrections if the offense is punishable by imprisonment in the state prison.

4. Upon fulfillment of the terms and conditions, the court shall discharge the defendant and dismiss the proceedings. Discharge and dismissal pursuant to this section is without adjudication of guilt and is not a conviction for purposes of this section or for purposes of employment, civil rights or any statute or regulation or license or questionnaire or for any other public or private purpose, but is a conviction for the purpose of additional penalties imposed for second or subsequent convictions or the setting of bail. Discharge and dismissal restores the defendant, in the contemplation of the law, to the status occupied before the arrest, indictment or information. The defendant may not be held thereafter under any law to be guilty of perjury or otherwise giving a false statement by reason of failure to recite or acknowledge that arrest, indictment, information or trial in response to an inquiry made of the defendant for any purpose.

(Added to NRS by 2009, 103)

NRS 176A.290 Conditions and limitations on assignment of defendant to program; effect of violation of terms and conditions; discharge of defendant upon fulfillment of terms and conditions; effect of discharge. [Effective January 1, 2014.]

1. Except as otherwise provided in subsection 2, if a defendant who is a veteran or a member of the military and who suffers from mental illness, alcohol or drug abuse or posttraumatic stress disorder as described in NRS 176A.285 tenders a plea of guilty, guilty but mentally ill or nolo contendere to, or is found guilty or guilty but mentally ill of, any offense for which the suspension of sentence or the granting of probation is not prohibited by statute, the court may, without entering a judgment of conviction and with the consent of the defendant, suspend further proceedings and place the defendant on probation upon terms and conditions that must include attendance and successful completion of a program established pursuant to NRS 176A.280.

2. If the offense committed by the defendant involved the use or threatened use of force or violence or if the defendant was previously convicted in this State or in any other jurisdiction of a felony that involved the use or threatened use of force or violence, the court may not assign the defendant to the program unless the prosecuting attorney stipulates to the assignment. For the purposes of this subsection, in determining whether an offense involved the use or threatened use of force or violence, the court shall consider the facts and circumstances surrounding the offense, including, without limitation, whether the defendant intended to place another person in reasonable apprehension of bodily harm.

3. Upon violation of a term or condition:

(a) The court may enter a judgment of conviction and proceed as provided in the section pursuant to which the defendant was charged.

(b) Notwithstanding the provisions of paragraph (e) of subsection 2 of NRS 193.130, the court may order the defendant to the custody of the Department of Corrections if the offense is punishable by imprisonment in the state prison.

4. Upon fulfillment of the terms and conditions, the court shall discharge the defendant and dismiss the proceedings. Discharge and dismissal pursuant to this section is without adjudication of guilt and is not a conviction for purposes of this section or for purposes of employment, civil rights or any statute or regulation or license or questionnaire or for any other public or private purpose, but is a conviction for the purpose of additional penalties imposed for second or subsequent convictions or the setting of bail. Discharge and dismissal restores the defendant, in the contemplation of the law, to the status occupied before the arrest, indictment or information. The defendant may not be held thereafter under any law to be guilty of perjury or otherwise giving a false statement by reason of failure to recite or acknowledge that arrest, indictment, information or trial in response to an inquiry made of the defendant for any purpose.

(Added to NRS by 2009, 103; A 2013, 2093, effective January 1, 2014)



NRS 176A.295 - Sealing of records after discharge.

1. After a defendant is discharged from probation pursuant to NRS 176A.290, the court shall order sealed all documents, papers and exhibits in the defendant s record, minute book entries and entries on dockets, and other documents relating to the case in the custody of such other agencies and officers as are named in the court s order if the defendant fulfills the terms and conditions imposed by the court and the Division. The court shall order those records sealed without a hearing unless the Division petitions the court, for good cause shown, not to seal the records and requests a hearing thereon.

2. If the court orders sealed the record of a defendant discharged pursuant to NRS 176A.290, the court shall send a copy of the order to each agency or officer named in the order. Each such agency or officer shall notify the court in writing of its compliance with the order.

(Added to NRS by 2009, 104)



NRS 176A.300 - Execution and amount of surety bond.

1. Whenever a person other than an indigent person has been found guilty of a category C, D or E felony upon verdict or plea, and the court has determined that the person is eligible for probation pursuant to NRS 176A.100, the court may order the person to participate in a program of probation secured by a surety bond if the court first determines that the person has the financial ability to post such a surety bond.

2. If the court orders the person to participate in a program of probation secured by a surety bond, the person shall execute a bond for the participation. The court shall require one or more sureties for the bond.

3. The court shall set the surety bond in an amount which, in the judgment of the court, will reasonably ensure the participation of the person in the program of probation.

4. A surety bond securing participation in a program of probation must:

(a) Be issued in favor of and payable to the State of Nevada;

(b) Extend for a period of 1 year;

(c) Be renewable annually; and

(d) Ensure the full compliance of the person in the program of probation with all the conditions of probation set by the court.

(Added to NRS by 1995, 1245)



NRS 176A.310 - Conditions; duties of surety; probationer to report to and pay surety.

1. The court shall set the conditions of a program of probation secured by a surety bond. The conditions must be appended to and made part of the bond. The conditions may include, but are not limited to, any one or more of the following:

(a) Submission to periodic tests to determine whether the probationer is using any controlled substance or alcohol.

(b) Participation in a program for the treatment of the abuse of a controlled substance or alcohol or a program for the treatment of any other impairment.

(c) Participation in a program of professional counseling, including, but not limited to, counseling for the family of the probationer.

(d) Restrictions or a prohibition on contact or communication with witnesses or victims of the crime committed by the probationer.

(e) A requirement to obtain and keep employment.

(f) Submission to a Program of Intensive Supervision.

(g) Restrictions on travel by the probationer outside the jurisdiction of the court.

(h) Payment of restitution.

(i) Payment of fines and court costs.

(j) Supervised community service.

(k) Participation in educational courses.

2. A surety shall:

(a) Provide the facilities or equipment necessary to:

(1) Perform tests to determine whether the probationer is using any controlled substance or alcohol, if the court requires such tests as a condition of probation;

(2) Carry out a Program of Intensive Supervision, if the court requires such a Program as a condition of probation; and

(3) Enable the probationer to report regularly to the surety.

(b) Notify the court within 24 hours after the surety has knowledge of a violation of or a failure to fulfill a condition of the program of probation.

3. A probationer participating in a program of probation secured by a surety bond shall:

(a) Report regularly to the surety; and

(b) Pay the fee charged by the surety for the execution of the bond.

(Added to NRS by 1995, 1245; A 2001 Special Session, 133)



NRS 176A.320 - Failure of surety to fulfill duties; failure of probationer to fulfill conditions of surety bond.

1. If a surety fails to:

(a) Provide the facilities or equipment required by paragraph (a) of subsection 2 of NRS 176A.310; or

(b) Notify the court pursuant to paragraph (b) of subsection 2 of NRS 176A.310 of a violation of or a failure to fulfill a condition of a program of probation by a probationer,

the surety shall pay a penalty of $15,000 to the court in addition to any other penalty imposed by law.

2. If the probationer violates or fails to fulfill a condition of the surety bond, the court shall:

(a) Declare a forfeiture of the surety bond;

(b) Direct that the surety be given notice by certified mail that the probationer has violated or failed to fulfill a condition of probation and shall execute an affidavit of such mailing to be kept as an official public record of the court;

(c) Revoke the program of probation; and

(d) Issue a warrant for violating or failing to fulfill a condition of probation and cause the defendant to be arrested.

(Added to NRS by 1995, 1246)



NRS 176A.330 - Exoneration of surety and setting aside of forfeiture of surety bond.

The court may exonerate the surety or set aside a forfeiture of the surety bond upon such terms as may be just if:

1. The probationer appears before the court and the court, upon hearing the matter, determines that the violation or failure of the probationer to fulfill the condition of probation was:

(a) Caused by circumstances beyond the probationer s control and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect; and

(b) Not in any way caused or aided by the surety; or

2. The surety submits an application for exoneration or an application to set the forfeiture aside on the ground that the probationer is unable to appear because the probationer:

(a) Is dead;

(b) Is ill;

(c) Is insane; or

(d) Is being detained by civil or military authorities,

and the court, upon hearing the matter, determines that the requirements of paragraphs (a) and (b) of subsection 1 have been met and that the surety did not in any way cause or aid the absence of the probationer from the hearing.

(Added to NRS by 1995, 1247)



NRS 176A.340 - Procedure when surety not exonerated; enforcement of liability; remission of judgment of default.

1. If the surety is not exonerated and the forfeiture of the surety bond is not set aside:

(a) The court shall enter a judgment of default and execution may issue thereon; and

(b) The surety shall pay a penalty for the revocation of the program of probation to the court in an amount equal to one-half of the annual fee for the bond that the surety charged the probationer.

2. By entering into a bond the surety submits to the jurisdiction of the court and irrevocably appoints the clerk of the court as its agent upon whom any papers affecting its liability may be served. The liability may be enforced on motion and such notice of the motion as the court prescribes may be served on the clerk of the court, who shall mail copies to the surety to its last known address.

3. After entry of a judgment of default, the court shall not remit it in whole or in part unless the conditions applying to exonerating the surety and setting aside the forfeiture of the surety bond set forth in NRS 176A.330 are met.

(Added to NRS by 1995, 1247)



NRS 176A.350 - Discharge of surety and release of bond.

When the conditions of a surety bond securing participation in a program of probation have been satisfied or a forfeiture of a bond has been set aside or remitted, the court shall discharge the surety and release the bond.

(Added to NRS by 1995, 1247)



NRS 176A.360 - Arrest of probationer.

For the purpose of surrendering a probationer, a surety, at any time before it is finally discharged, and at any place within the State, may, by a written authority endorsed on a certified copy of the undertaking, cause the probationer to be arrested by a bail agent or bail enforcement agent who is licensed pursuant to chapter 697 of NRS.

(Added to NRS by 1995, 1247; A 1997, 3393)



NRS 176A.370 - Money collected to be deposited in State General Fund.

Money collected pursuant to NRS 176A.300 to 176A.370, inclusive, must be paid to the State Treasurer for deposit in the State General Fund.

(Added to NRS by 1995, 1247)



NRS 176A.400 - Imposition by court; alternative programs or treatment; prohibition on suspending term of imprisonment; placement under supervision of Chief Parole and Probation Officer.

1. In issuing an order granting probation, the court may fix the terms and conditions thereof, including, without limitation:

(a) A requirement for restitution;

(b) An order that the probationer dispose of all the weapons the probationer possesses; or

(c) Any reasonable conditions to protect the health, safety or welfare of the community or to ensure that the probationer will appear at all times and places ordered by the court, including, without limitation:

(1) Requiring the probationer to remain in this State or a certain county within this State;

(2) Prohibiting the probationer from contacting or attempting to contact a specific person or from causing or attempting to cause another person to contact that person on the probationer s behalf;

(3) Prohibiting the probationer from entering a certain geographic area; or

(4) Prohibiting the probationer from engaging in specific conduct that may be harmful to the probationer s own health, safety or welfare, or the health, safety or welfare of another person.

2. In issuing an order granting probation to a person who is found guilty of a category C, D or E felony, the court may require the person as a condition of probation to participate in and complete to the satisfaction of the court any alternative program, treatment or activity deemed appropriate by the court.

3. The court shall not suspend the execution of a sentence of imprisonment after the defendant has begun to serve it.

4. In placing any defendant on probation or in granting a defendant a suspended sentence, the court shall direct that the defendant be placed under the supervision of the Chief Parole and Probation Officer.

(Added to NRS by 1991, 2043; A 1995, 1250; 1997, 3357)



NRS 176A.410 - Required terms and conditions for sex offenders; powers and duties of court; exceptions.

1. Except as otherwise provided in subsection 6, if a defendant is convicted of a sexual offense and the court grants probation or suspends the sentence, the court shall, in addition to any other condition ordered pursuant to NRS 176A.400, order as a condition of probation or suspension of sentence that the defendant:

(a) Submit to a search and seizure of the defendant s person, residence or vehicle or any property under the defendant s control, at any time of the day or night, without a warrant, by any parole and probation officer or any peace officer, for the purpose of determining whether the defendant has violated any condition of probation or suspension of sentence or committed any crime.

(b) Reside at a location only if:

(1) The residence has been approved by the parole and probation officer assigned to the defendant.

(2) If the residence is a facility that houses more than three persons who have been released from prison, the facility is a facility for transitional living for released offenders that is licensed pursuant to chapter 449 of NRS.

(3) The defendant keeps the parole and probation officer assigned to the defendant informed of the defendant s current address.

(c) Accept a position of employment or a position as a volunteer only if it has been approved by the parole and probation officer assigned to the defendant and keep the parole and probation officer informed of the location of the defendant s position of employment or position as a volunteer.

(d) Abide by any curfew imposed by the parole and probation officer assigned to the defendant.

(e) Participate in and complete a program of professional counseling approved by the Division.

(f) Submit to periodic tests, as requested by the parole and probation officer assigned to the defendant, to determine whether the defendant is using a controlled substance.

(g) Submit to periodic polygraph examinations, as requested by the parole and probation officer assigned to the defendant.

(h) Abstain from consuming, possessing or having under the defendant s control any alcohol.

(i) Not have contact or communicate with a victim of the sexual offense or a witness who testified against the defendant or solicit another person to engage in such contact or communication on behalf of the defendant, unless approved by the Chief Parole and Probation Officer or the Chief Parole and Probation Officer s designee and a written agreement is entered into and signed in the manner set forth in subsection 5.

(j) Not use aliases or fictitious names.

(k) Not obtain a post office box unless the defendant receives permission from the parole and probation officer assigned to the defendant.

(l) Not have contact with a person less than 18 years of age in a secluded environment unless another adult who has never been convicted of a sexual offense is present and permission has been obtained from the parole and probation officer assigned to the defendant in advance of each such contact.

(m) Unless approved by the parole and probation officer assigned to the defendant and by a psychiatrist, psychologist or counselor treating the defendant, if any, not knowingly be within 500 feet of any place, or if the place is a structure, within 500 feet of the actual structure, that is designed primarily for use by or for children, including, without limitation, a public or private school, a school bus stop, a center or facility that provides day care services, a video arcade, an amusement park, a playground, a park, an athletic field or a facility for youth sports, or a motion picture theater. The provisions of this paragraph apply only to a defendant who is a Tier III offender.

(n) Comply with any protocol concerning the use of prescription medication prescribed by a treating physician, including, without limitation, any protocol concerning the use of psychotropic medication.

(o) Not possess any sexually explicit material that is deemed inappropriate by the parole and probation officer assigned to the defendant.

(p) Not patronize a business which offers a sexually related form of entertainment and which is deemed inappropriate by the parole and probation officer assigned to the defendant.

(q) Not possess any electronic device capable of accessing the Internet and not access the Internet through any such device or any other means, unless possession of such a device or such access is approved by the parole and probation officer assigned to the defendant.

(r) Inform the parole and probation officer assigned to the defendant if the defendant expects to be or becomes enrolled as a student at an institution of higher education or changes the date of commencement or termination of the defendant s enrollment at an institution of higher education. As used in this paragraph, institution of higher education has the meaning ascribed to it in NRS 179D.045.

2. Except as otherwise provided in subsection 6, if a defendant is convicted of an offense listed in subsection 6 of NRS 213.1255 against a child under the age of 14 years, the defendant is a Tier III offender and the court grants probation or suspends the sentence of the defendant, the court shall, in addition to any other condition ordered pursuant to subsection 1, order as a condition of probation or suspension of sentence that the defendant:

(a) Reside at a location only if the residence is not located within 1,000 feet of any place, or if the place is a structure, within 1,000 feet of the actual structure, that is designed primarily for use by or for children, including, without limitation, a public or private school, a school bus stop, a center or facility that provides day care services, a video arcade, an amusement park, a playground, a park, an athletic field or a facility for youth sports, or a motion picture theater.

(b) As deemed appropriate by the Chief Parole and Probation Officer, be placed under a system of active electronic monitoring that is capable of identifying the defendant s location and producing, upon request, reports or records of the defendant s presence near or within a crime scene or prohibited area or the defendant s departure from a specified geographic location.

(c) Pay any costs associated with the defendant s participation under the system of active electronic monitoring, to the extent of the defendant s ability to pay.

3. A defendant placed under the system of active electronic monitoring pursuant to subsection 2 shall:

(a) Follow the instructions provided by the Division to maintain the electronic monitoring device in working order.

(b) Report any incidental damage or defacement of the electronic monitoring device to the Division within 2 hours after the occurrence of the damage or defacement.

(c) Abide by any other conditions set forth by the Division with regard to the defendant s participation under the system of active electronic monitoring.

4. Except as otherwise provided in this subsection, a person who intentionally removes or disables or attempts to remove or disable an electronic monitoring device placed on a defendant pursuant to this section is guilty of a gross misdemeanor. The provisions of this subsection do not prohibit a person authorized by the Division from performing maintenance or repairs to an electronic monitoring device.

5. A written agreement entered into pursuant to paragraph (i) of subsection 1 must state that the contact or communication is in the best interest of the victim or witness, and specify the type of contact or communication authorized. The written agreement must be signed and agreed to by:

(a) The victim or the witness;

(b) The defendant;

(c) The parole and probation officer assigned to the defendant;

(d) The psychiatrist, psychologist or counselor treating the defendant, victim or witness, if any;

(e) If the victim or witness is a child under 18 years of age, each parent, guardian or custodian of the child; and

(f) The Chief Parole and Probation Officer or the Chief Parole and Probation Officer s designee.

6. The court is not required to impose a condition of probation or suspension of sentence listed in subsections 1 and 2 if the court finds that extraordinary circumstances are present and the court enters those extraordinary circumstances in the record.

7. As used in this section, sexual offense has the meaning ascribed to it in NRS 179D.097.

(Added to NRS by 1997, 1667; A 2001, 2051; 2003, 566; 2005, 2862; 2007, 1916, 2749, 3246; 2009, 1293)



NRS 176A.413 - Restrictions relating to computers and use of Internet and other electronic means of communication; powers and duties of court; exceptions.

1. Except as otherwise provided in subsection 2, if a defendant is convicted of stalking with the use of an Internet or network site, electronic mail, text messaging or any other similar means of communication pursuant to subsection 3 of NRS 200.575, an offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive, or luring a child or a person with mental illness through the use of a computer, system or network pursuant to paragraph (a) or (b) of subsection 4 of NRS 201.560 and the court grants probation or suspends the sentence, the court shall, in addition to any other condition ordered pursuant to NRS 176A.400, order as a condition of probation or suspension that the defendant not own or use a computer, including, without limitation, use electronic mail, a chat room or the Internet.

2. The court is not required to impose a condition of probation or suspension of sentence set forth in subsection 1 if the court finds that:

(a) The use of a computer by the defendant will assist a law enforcement agency or officer in a criminal investigation;

(b) The defendant will use the computer to provide technological training concerning technology of which the defendant has a unique knowledge; or

(c) The use of the computer by the defendant will assist companies that require the use of the specific technological knowledge of the defendant that is unique and is otherwise unavailable to the company.

3. Except as otherwise provided in subsection 1, if a defendant is convicted of an offense that involved the use of a computer, system or network and the court grants probation or suspends the sentence, the court may, in addition to any other condition ordered pursuant to NRS 176A.400, order as a condition of probation or suspension that the defendant not own or use a computer, including, without limitation, use electronic mail, a chat room or the Internet.

4. As used in this section:

(a) Computer has the meaning ascribed to it in NRS 205.4735.

(b) Network has the meaning ascribed to it in NRS 205.4745.

(c) System has the meaning ascribed to it in NRS 205.476.

(d) Text messaging has the meaning ascribed to it in NRS 200.575.

(Added to NRS by 2001, 2791; A 2003, 1383; 2009, 3010)



NRS 176A.416 - Evaluations and counseling for offenses involving cruelty to animals; powers and duties of court.

1. As a condition of probation, the court may order a defendant who is convicted of a violation of chapter 574 of NRS that is punishable as a felony or gross misdemeanor to:

(a) Submit to a psychiatric evaluation; and

(b) Participate in any counseling or therapy recommended in the evaluation.

2. The court shall order a defendant, to the extent of the defendant s financial ability, to pay the cost for an evaluation and any counseling or therapy pursuant to this section.

(Added to NRS by 2001, 2891)



NRS 176A.420 - Tests to determine use of controlled substance.

1. Upon the granting of probation to a person convicted of a felony or gross misdemeanor, the court may, when the circumstances warrant, require as a condition of probation that the probationer submit to periodic tests to determine whether the probationer is using any controlled substance. Any such use or any failure or refusal to submit to a test is a ground for revocation of probation.

2. Any expense incurred as a result of a test must be paid from appropriations to the Division on claims as other claims against the State are paid.

(Added to NRS by 1969, 181; A 1971, 2025; 1973, 179; 1975, 895; 1977, 262, 421; 1993, 1513)



NRS 176A.430 - Restitution.

1. The court shall order as a condition of probation or suspension of sentence, in appropriate circumstances, that the defendant make full or partial restitution to the person or persons named in the order, at the times and in the amounts specified in the order unless the court finds that restitution is impracticable. Such an order may require payment for medical or psychological treatment of any person whom the defendant has injured. In appropriate circumstances, the court shall include as a condition of probation or suspension of sentence that the defendant execute an assignment of wages earned while on probation or subject to the conditions of suspension of sentence to the Division for restitution.

2. All money received by the Division for restitution must be deposited with the State Treasurer for credit to the Restitution Trust Fund.

3. The Division shall make pro rata payments from the money received from the defendant to each person to whom the restitution was ordered pursuant to this section. Such a payment must be made not less than once each fiscal year. Any money received from the defendant that is remaining at the end of each fiscal year must be paid at that time in pro rata payments to each person to whom the restitution was ordered. A final pro rata payment must be made to such persons when the defendant pays the entire restitution owed.

4. All payments from the Fund must be paid as other claims against the State are paid.

5. If restitution is not required, the court shall set forth the circumstances upon which it finds restitution impracticable in its order of probation or suspension of sentence.

6. Failure to comply with the terms of an order for restitution is a violation of a condition of probation or suspension of sentence unless the defendant s failure was caused by economic hardship resulting in his or her inability to pay the amount due. The defendant is entitled to a hearing to show the existence of such a hardship.

7. If, within 3 years after the defendant has been discharged from probation, the Division has not located the person to whom the restitution was ordered, the money paid to the Division by the defendant must be deposited with the State Treasurer for credit to the Fund for the Compensation of Victims of Crime.

(Added to NRS by 1975, 83; A 1977, 399; 1981, 1341; 1983, 245, 383; 1993, 1514; 1995, 410; 2013, 194)



NRS 176A.440 - Program of intensive supervision.

1. The Chief Parole and Probation Officer shall develop a program for the intensive supervision of a person granted probation pursuant to subsection 4 of NRS 176A.100.

2. The Program of Intensive Supervision must include an initial period of electronic supervision of the probationer with an electronic device approved by the Division. The device must be minimally intrusive and limited in capability to recording or transmitting information concerning the probationer s presence at the probationer s residence, including, but not limited to, the transmission of still visual images which do not concern the probationer s activities while inside the residence. A device which is capable of recording or transmitting:

(a) Oral or wire communications or any auditory sound; or

(b) Information concerning the probationer s activities while inside the residence,

must not be used.

(Added to NRS by 1991, 2043; A 1993, 1514; 1995, 1251)



NRS 176A.450 - Modification; procedure for modifying conditions relating to program of probation secured by surety bond; limitations.

1. Except as otherwise provided in this section, by order duly entered, the court may impose, and may at any time modify, any conditions of probation or suspension of sentence. The court shall cause a copy of any such order to be delivered to the parole and probation officer and the probationer. A copy of the order must also be sent to the Director of the Department of Corrections if the probationer is under the supervision of the Director pursuant to NRS 176A.780.

2. If the probationer is participating in a program of probation secured by a surety bond, the court shall not impose or modify the conditions of probation unless the court notifies the surety and:

(a) Causes the original bond to be revoked and requires a new bond to which the original and the new conditions are appended and made part; or

(b) Requires an additional bond to which the new conditions are appended and made part.

3. The court shall not modify a condition of probation or suspension of sentence that was imposed pursuant to NRS 176A.410, unless the court finds that extraordinary circumstances are present and the court enters those extraordinary circumstances in the record.

(Added to NRS by 1967, 1435; A 1989, 1855; 1995, 1251; 1997, 1672; 2001 Special Session, 222)



NRS 176A.500 - Authority of court to fix duration; limitations; arrest for alleged violation; powers and duties of peace officers; deduction of days.

1. The period of probation or suspension of sentence may be indeterminate or may be fixed by the court and may at any time be extended or terminated by the court, but the period, including any extensions thereof, must not be more than:

(a) Three years for a:

(1) Gross misdemeanor; or

(2) Suspension of sentence pursuant to NRS 176A.260, 176A.290 or 453.3363; or

(b) Five years for a felony.

2. At any time during probation or suspension of sentence, the court may issue a warrant for violating any of the conditions of probation or suspension of sentence and cause the defendant to be arrested. Except for the purpose of giving a dishonorable discharge from probation, and except as otherwise provided in this subsection, the time during which a warrant for violating any of the conditions of probation is in effect is not part of the period of probation. If the warrant is cancelled or probation is reinstated, the court may include any amount of that time as part of the period of probation.

3. Any parole and probation officer or any peace officer with power to arrest may arrest a probationer without a warrant, or may deputize any other officer with power to arrest to do so by giving the probationer a written statement setting forth that the probationer has, in the judgment of the parole and probation officer, violated the conditions of probation. Except as otherwise provided in subsection 4, the parole and probation officer or the peace officer, after making an arrest, shall present to the detaining authorities, if any, a statement of the charges against the probationer. The parole and probation officer shall at once notify the court which granted probation of the arrest and detention or residential confinement of the probationer and shall submit a report in writing showing in what manner the probationer has violated the conditions of probation.

4. A parole and probation officer or a peace officer may immediately release from custody without any further proceedings any person the officer arrests without a warrant for violating a condition of probation if the parole and probation officer or peace officer determines that there is no probable cause to believe that the person violated the condition of probation.

5. A person who is sentenced to serve a period of probation for a felony or a gross misdemeanor must be allowed for the period of the probation a deduction as set forth in subsection 6 if the offender is in compliance with the terms and conditions of the probation as determined by the Division and is:

(a) Current with any fee to defray the cost of the supervision charged pursuant to NRS 213.1076 and with any fines, fees and restitution ordered by the court, including, without limitation, any payment of restitution required pursuant to NRS 176A.430; and

(b) Actively involved in employment or enrolled in a program of education, rehabilitation or any other program approved by the Division.

6. A person described in subsection 5 must be allowed for the period of the probation a deduction of:

(a) Ten days from that period for each month the person serves and is current on any fees to defray the cost of the supervision owed and on any fines, fees and restitution ordered by the court; and

(b) Except as otherwise provided in subsection 7, an additional 10 days from that period for each month the person serves and is actively involved in employment or enrolled in a program of education, rehabilitation or any other program approved by the Division.

7. A person who is sentenced to serve a period of probation for a felony or a gross misdemeanor and who is a participant in a specialty court program must be allowed a deduction from the period of probation for being actively involved in employment or enrolled in a program of education, rehabilitation or any other program approved by the Division only if the person successfully completes the specialty court program. Such a deduction must not exceed the length of time remaining on the person s period of probation.

8. As used in this section, specialty court program means a program established by a court to facilitate testing, treatment and oversight of certain persons over whom the court has jurisdiction and who the court has determined suffer from mental illnesses or abuse alcohol or drugs. Such a program includes, without limitation, a program established pursuant to NRS 176A.250 or 453.580.

(Added to NRS by 1967, 1435; A 1969, 639; 1973, 169, 249; 1977, 814; 1979, 324; 1981, 370; 1983, 284; 1987, 761; 1989, 1110; 1991, 315, 1664; 1999, 1207; 2001 Special Session, 260; 2007, 3184; 2009, 105, 2513)



NRS 176A.530 - Authority of Chief Parole and Probation Officer to order.

The Chief Parole and Probation Officer may, in accordance with the provisions of NRS 176A.530 to 176A.560, inclusive, order any probationer who is arrested pursuant to NRS 176A.500 to be placed in residential confinement in lieu of detention in a county jail pending an inquiry to determine whether there is probable cause to believe that the probationer has committed any act which would constitute a violation of a condition of the probation.

(Added to NRS by 1991, 314)



NRS 176A.540 - Requirements; intensive supervision; use of electronic device; limitations.

1. The Chief Parole and Probation Officer may order the residential confinement of a probationer if the Chief Parole and Probation Officer believes that the probationer poses no danger to the community and will appear at a scheduled inquiry or court hearing.

2. In ordering the residential confinement of a probationer, the Chief Parole and Probation Officer shall:

(a) Require the probationer to be confined to the probationer s residence during the time the probationer is away from any employment, community service or other activity authorized by the Division; and

(b) Require intensive supervision of the probationer, including, without limitation, unannounced visits to the probationer s residence or other locations where the probationer is expected to be to determine whether the probationer is complying with the terms of confinement.

3. An electronic device approved by the Division may be used to supervise a probationer who is ordered to be placed in residential confinement. The device must be minimally intrusive and limited in capability to recording or transmitting information concerning the probationer s presence at the probationer s residence, including the transmission of still visual images which do not concern the probationer s activities while inside the residence. A device which is capable of recording or transmitting:

(a) Oral or wire communications or any auditory sound; or

(b) Information concerning the probationer s activities while inside the residence,

must not be used.

4. The Chief Parole and Probation Officer shall not order a probationer to be placed in residential confinement unless the probationer agrees to the order.

5. Any residential confinement must not extend beyond the unexpired maximum term of the original sentence.

(Added to NRS by 1991, 314; 1993, 1514; 1995, 1251; 2001 Special Session, 134)



NRS 176A.550 - Terms and conditions; modification; notice to probationer.

1. In ordering a probationer to be placed in residential confinement, the Chief Parole and Probation Officer may establish the terms and conditions of that confinement.

2. The Chief Parole and Probation Officer may, at any time, modify the terms and conditions of the residential confinement.

3. The Chief Parole and Probation Officer shall cause a copy of the order to be delivered to the probationer.

(Added to NRS by 1991, 314)



NRS 176A.560 - Termination; detention of probationer in jail.

1. The Chief Parole and Probation Officer may terminate the residential confinement of a probationer and order the detention of the probationer in a county jail pending an inquiry or court hearing if:

(a) The probationer violates the terms or conditions of the residential confinement; or

(b) The Chief Parole and Probation Officer, in his or her discretion, determines that the probationer poses a danger to the community or that there is a reasonable doubt that the probationer will appear at the inquiry or hearing.

2. A probationer has no right to dispute a decision to terminate the residential confinement.

(Added to NRS by 1991, 315)



NRS 176A.580 - Inquiry required before alleged violation considered by court; qualifications of inquiring officer; time and place of inquiry; exceptions; subpoenas.

1. Before a probationer in custody for a violation of a condition of probation may be returned to the court for that violation, an inquiry must be conducted to determine whether there is probable cause to believe that the probationer has committed any act that would constitute such a violation.

2. The inquiry must be conducted before an inquiring officer who:

(a) Is not directly involved in the case;

(b) Has not made the report of violation of the probation; and

(c) Has not recommended revocation of the probation,

but the inquiring officer need not be a judicial officer.

3. Except in a case where the probationer is a fugitive or is under supervision in another state, the inquiry must be held at or reasonably near the place of the alleged violation or the arrest and must be held:

(a) If the probationer is on probation from another state and under supervision in this State, not later than 30 days after arrest.

(b) If the probationer is on probation from a Nevada court, promptly and not later than 15 days after arrest and confinement on the charge that the probationer has violated a condition of probation or after an order has been filed to hold the probationer on that charge if the probationer is already confined on another charge. The time for the inquiry may be extended if, within the 15-day period, the probationer is released from confinement or the order that the probationer be held is withdrawn.

4. Any conviction for violating a federal, state or local law, except a minor traffic offense, which is committed while the probationer is on probation constitutes probable cause for the purposes of this section and an inquiry need not be held.

5. For the purposes of this section, the inquiring officer may administer oaths and issue subpoenas to compel the attendance of witnesses and the production of books and papers.

(Added to NRS by 1977, 815; A 1979, 168; 1981, 479; 1983, 270)



NRS 176A.590 - Enforcement of subpoena issued by inquiring officer; contempt.

1. If any witness refuses to attend or testify or produce any books and papers as required by the subpoena, the inquiring officer may report to the district court by petition, setting forth that:

(a) Due notice has been given of the time and place of attendance of the witness or the production of the books and papers;

(b) The witness has been subpoenaed by the inquiring officer pursuant to NRS 176A.580; and

(c) The witness has failed or refused to attend or produce the books and papers required by the subpoena at the inquiry which is named in the subpoena, or has refused to answer questions propounded,

and asking for an order of the court compelling the witness to attend and testify or produce the books and papers.

2. Upon such petition, the court shall enter an order directing the witness to appear before the court at a time and place to be fixed by the court in its order, the time to be not more than 10 days from the date of the order, and then and there show cause why the witness has not attended or testified or produced the books or papers at the inquiry. A certified copy of the order shall be served upon the witness.

3. If it appears to the court that the subpoena was regularly issued by the inquiring officer, the court shall enter an order that the witness appear at the inquiry at the time and place fixed in the order and testify or produce the required books or papers, and upon failure to obey the order the witness shall be dealt with as for contempt of court.

(Added to NRS by 1979, 168)



NRS 176A.600 - Notice to probationer; rights of probationer at inquiry.

1. The parole and probation officer or detaining authority shall give the arrested probationer advance notice of:

(a) The place and time of the inquiry.

(b) The purpose of the inquiry.

(c) What violations of probation have been alleged.

2. The inquiring officer shall allow the probationer to:

(a) Appear and speak on the probationer s own behalf.

(b) Obtain counsel.

(c) Present any relevant letters or other documents and any person who can give relevant information.

(d) Confront and question any person who appears against the probationer, unless in the opinion of the inquiring officer the person would be subjected to a risk of harm by disclosure of the person s identity.

(Added to NRS by 1977, 815; A 1983, 271)



NRS 176A.610 - Duties of inquiring officer; determination; detention or residential confinement of probationer upon finding probable cause.

1. Upon completion of the inquiry, the inquiring officer shall:

(a) Make a written summary of what occurred at the inquiry, noting the substance of the evidence given to support a revocation of the probation and the probationer s position and responses.

(b) Determine whether there is probable cause to hold the probationer for a court hearing on revocation.

2. If the inquiring officer determines that there is probable cause:

(a) The inquiring officer s determination is sufficient to warrant the continued detention of the probationer pending the court s hearing; or

(b) The Chief Parole and Probation Officer may order the probationer to be placed in residential confinement in accordance with the provisions of NRS 176A.530 to 176A.560, inclusive.

(Added to NRS by 1977, 816; A 1991, 316)



NRS 176A.630 - Assignment of case; consideration of alleged violation; revocation permitted upon finding violation; alternative actions; restitution for governmental expenses.

If the probationer is arrested, by or without warrant, in another judicial district of this state, the court which granted the probation may assign the case to the district court of that district, with the consent of that court. The court retaining or thus acquiring jurisdiction shall cause the defendant to be brought before it, consider the standards adopted pursuant to NRS 213.10988 and the recommendation, if any, of the Chief Parole and Probation Officer. Upon determining that the probationer has violated a condition of probation, the court shall, if practicable, order the probationer to make restitution for any necessary expenses incurred by a governmental entity in returning the probationer to the court for violation of the probation. The court may:

1. Continue or revoke the probation or suspension of sentence;

2. Order the probationer to a term of residential confinement pursuant to NRS 176A.660;

3. Order the probationer to undergo a program of regimental discipline pursuant to NRS 176A.780;

4. Cause the sentence imposed to be executed; or

5. Modify the original sentence imposed by reducing the term of imprisonment and cause the modified sentence to be executed. The court shall not make the term of imprisonment less than the minimum term of imprisonment prescribed by the applicable penal statute. If the Chief Parole and Probation Officer recommends that the sentence of a probationer be modified and the modified sentence be executed, the Chief Parole and Probation Officer shall provide notice of the recommendation to any victim of the crime for which the probationer was convicted who has requested in writing to be notified and who has provided a current address to the Division. The notice must inform the victim that he or she has the right to submit documents to the court and to be present and heard at the hearing to determine whether the sentence of a probationer who has violated a condition of probation should be modified. The court shall not modify the sentence of a probationer and cause the sentence to be executed until it has confirmed that the Chief Parole and Probation Officer has complied with the provisions of this subsection. The Chief Parole and Probation Officer must not be held responsible when such notification is not received by the victim if the victim has not provided a current address. All personal information, including, but not limited to, a current or former address, which pertains to a victim and which is received by the Division pursuant to this subsection is confidential.

(Added to NRS by 1977, 816; A 1987, 2229; 1989, 1855, 1887; 1993, 935; 1995, 1356; 1997, 3237)



NRS 176A.635 - Effect of violation of condition of probation, forfeiture and restoration of credits for good behavior.

1. If a court before which a probationer is brought pursuant to NRS 176A.630 determines that the probationer has violated a condition of probation, the probationer forfeits all or part of the credits for good behavior earned pursuant to NRS 176A.500 during probation, in the discretion of the court.

2. A forfeiture may be made only by the court after proof of the violation and notice to the probationer.

3. The court may restore credits forfeited for such reasons as it considers proper.

4. If the court provides for the forfeiture or restoration of credits for good behavior of a probationer pursuant to this section, the clerk of the court shall notify the Chief Parole and Probation Officer of the forfeiture or restoration of credits.

(Added to NRS by 2009, 2512)



NRS 176A.640 - Expenses of returning arrested probationer to court are charge against State; payment.

The necessary expenses of returning to the court a person arrested for violation of probation are a charge against the State and must be paid from money appropriated to the Division. After the appropriation for this purpose is exhausted, money must be allocated to the Division out of the Reserve for Statutory Contingency Account, upon approval by the State Board of Examiners, for the payment of these expenses.

(Added to NRS by 1977, 816; A 1983, 237; 1991, 1753; 1993, 1515)



NRS 176A.660 - Authority of court to order; requirements; intensive supervision; use of electronic device; limitations.

1. If a person who has been placed on probation violates a condition of probation, the court may order the person to a term of residential confinement in lieu of causing the sentence imposed to be executed. In making this determination, the court shall consider the criminal record of the person and the seriousness of the crime committed.

2. In ordering the person to a term of residential confinement, the court shall:

(a) Direct that the person be placed under the supervision of the Division and require:

(1) The person to be confined to the person s residence during the time the person is away from any employment, community service or other activity authorized by the Division; and

(2) Intensive supervision of the person, including, without limitation, unannounced visits to the person s residence or other locations where the person is expected to be in order to determine whether the person is complying with the terms of confinement; or

(b) If the person was placed on probation for a felony conviction, direct that the person be placed under the supervision of the Department of Corrections and require the person to be confined to a facility or institution of the Department for a period not to exceed 6 months. The Department may select the facility or institution in which to place the person.

3. An electronic device approved by the Division may be used to supervise a person ordered to a term of residential confinement. The device must be minimally intrusive and limited in capability to recording or transmitting information concerning the person s presence at the person s residence, including, but not limited to, the transmission of still visual images which do not concern the person s activities while inside the residence. A device which is capable of recording or transmitting:

(a) Oral or wire communications or any auditory sound; or

(b) Information concerning the person s activities while inside the residence,

must not be used.

4. The court shall not order a person to a term of residential confinement unless the person agrees to the order.

5. A term of residential confinement may not be longer than the maximum term of a sentence imposed by the court.

6. As used in this section:

(a) Facility has the meaning ascribed to it in NRS 209.065.

(b) Institution has the meaning ascribed to it in NRS 209.071.

(Added to NRS by 1987, 2228; A 1991, 57; 1993, 1515; 1995, 1252; 2001 Special Session, 135; 2007, 3185; 2009, 2514)



NRS 176A.670 - Terms and conditions; modification; notice.

1. In ordering a person to a term of residential confinement, a court may establish the terms and conditions of that confinement.

2. The court may, at any time, modify the terms and conditions of the residential confinement.

3. The court shall cause a copy of its order to be delivered to the person and the Division.

(Added to NRS by 1987, 2229; A 1993, 1516)



NRS 176A.680 - Authority of court to modify or rescind for subsequent violation; imposition of other punishment.

If it is determined that the person violated any term or condition of residential confinement, the sentence may be rescinded, modified or continued. If it is rescinded, another punishment authorized by law must be imposed.

(Added to NRS by 1987, 2229)



NRS 176A.690 - Establishment of procedures by Division for supervision of persons in residential confinement.

The Division shall establish procedures to administer a program of supervision for persons who are ordered to a term of residential confinement.

(Added to NRS by 1987, 2229; A 1993, 1516)



NRS 176A.720 - Establishment.

The Division may:

1. Establish centers for the housing and supervision of probationers assigned to the centers under NRS 176A.730.

2. Contract for any services necessary to operate these centers.

(Added to NRS by 1983, 321; A 1993, 1516)



NRS 176A.730 - Assignment of probationers; limitations.

1. Except as otherwise provided in subsection 2, when a district court grants probation to a person convicted of a felony or continues probation after the person s return to the court for violation of a condition of probation, the court may require as a condition of granting or continuing probation that the convicted person live for a period of time specified by the court under the supervision of the Division in a residential center established pursuant to NRS 176A.720.

2. The court may not assign a convicted person to a residential center under subsection 1:

(a) If the convicted person has served a prior prison term in any state or federal penal institution.

(b) Unless, in cases where probation is being granted rather than continued, the assignment is recommended by the Division.

(Added to NRS by 1983, 321; A 1993, 1516)



NRS 176A.740 - Duties and powers of Division; management of earnings and assets of probationer; regulations.

1. The Division shall:

(a) Determine a fixed amount to be deducted from the wages of each probationer assigned to a residential center to partially offset the cost of providing the probationer with housing and meals at the center.

(b) Arrange for all earnings of a probationer assigned to a residential center to be paid directly from the employer to the probationer who shall immediately give the probationer s earnings to the Division.

(c) Deduct the amount for housing, meals and medical and dental services determined under paragraph (a), and distribute the remainder according to a court order for restitution, if any, or to a plan for the management of the probationer s assets established by the Division.

2. The Division may adopt regulations necessary to carry out the provisions of this section and NRS 176A.720 and 176A.730.

(Added to NRS by 1983, 321; A 1993, 1516)



NRS 176A.770 - Legislative declaration.

The Legislature hereby determines and declares that a program of regimental discipline is not to be used as an alternative to probation, but as an alternative to incarceration.

(Added to NRS by 1989, 1852)



NRS 176A.780 - Eligibility; procedure; completion; deduction of time from sentence.

1. If a defendant:

(a) Is male;

(b) Has been convicted of a felony that:

(1) Does not involve an act of violence; or

(2) Involves an act of violence, but the district attorney stipulates to the defendant s eligibility to participate in a program of regimental discipline;

(c) Is at least 18 years of age;

(d) Has not been incarcerated in jail during his lifetime for a cumulative total of more than 365 days;

(e) Has never been incarcerated in prison; and

(f) Is otherwise eligible for probation,

the court may order the defendant satisfactorily to complete a program of regimental discipline for 150 days before sentencing the defendant or in lieu of causing the sentence imposed to be executed upon violation of a condition of probation or suspension of sentence.

2. If the court orders the defendant to undergo a program of regimental discipline, it:

(a) Shall place the defendant under the supervision of the Director of the Department of Corrections for not more than 190 days, not more than the first 30 days of which must be used to determine the defendant s eligibility to participate in the program. In determining the defendant s eligibility to participate in the program, the Director shall:

(1) Make all reasonable efforts to accommodate the defendant in the program; and

(2) Consider the facts and circumstances of the defendant s offense based on the police report, the report of the presentence investigation and any other information available to the Director.

(b) Shall, if appropriate, direct the Chief Parole and Probation Officer to provide a copy of the defendant s records to the Director of the Department of Corrections.

(c) Shall require the defendant to be returned to the court not later than 30 days after the defendant is placed under the supervision of the Director, if the defendant is determined to be ineligible for the program.

(d) May require such reports concerning the defendant s participation in the program as it deems desirable.

3. If the defendant is ordered to complete the program before sentencing, the Director of the Department of Corrections shall return the defendant to the court not later than 150 days after the defendant began the program. The Director shall certify either that the defendant satisfactorily completed the program or that the defendant did not, and shall report the results of the Director s evaluation, including any recommendations which will be helpful in determining the proper sentence. Upon receiving the report, the court shall sentence the defendant.

4. If the defendant is ordered to complete the program in lieu of causing the sentence imposed to be executed upon the violation of a condition of probation and the defendant satisfactorily completes the program, the Director of the Department of Corrections shall, not later than 150 days after the defendant began the program, return the defendant to the court with certification that the defendant satisfactorily completed the program. The court shall direct that:

(a) The defendant be placed under the supervision of the Chief Parole and Probation Officer; and

(b) The Director of the Department of Corrections cause a copy of the records concerning the defendant s participation in the program to be provided to the Chief Parole and Probation Officer.

5. If a defendant is ordered to complete the program of regimental discipline in lieu of causing the sentence imposed to be executed upon the violation of a condition of probation, a failure by the defendant satisfactorily to complete the program constitutes a violation of that condition of probation and the Director of the Department of Corrections shall return the defendant to the court.

6. Time spent in the program must be deducted from any sentence which may thereafter be imposed.

(Added to NRS by 1989, 1852; A 1993, 1942; 2001 Special Session, 222; 2013, 1846)



NRS 176A.850 - Honorable discharge from probation: When granted; restoration of civil rights; effect; documentation.

1. A person who:

(a) Has fulfilled the conditions of probation for the entire period thereof;

(b) Is recommended for earlier discharge by the Division; or

(c) Has demonstrated fitness for honorable discharge but because of economic hardship, verified by the Division, has been unable to make restitution as ordered by the court,

may be granted an honorable discharge from probation by order of the court.

2. Any amount of restitution remaining unpaid constitutes a civil liability arising upon the date of discharge.

3. Except as otherwise provided in subsection 4, a person who has been honorably discharged from probation:

(a) Is free from the terms and conditions of probation.

(b) Is immediately restored to the following civil rights:

(1) The right to vote; and

(2) The right to serve as a juror in a civil action.

(c) Four years after the date of honorable discharge from probation, is restored to the right to hold office.

(d) Six years after the date of honorable discharge from probation, is restored to the right to serve as a juror in a criminal action.

(e) If the person meets the requirements of NRS 179.245, may apply to the court for the sealing of records relating to the conviction.

(f) Must be informed of the provisions of this section and NRS 179.245 in the person s probation papers.

(g) Is exempt from the requirements of chapter 179C of NRS, but is not exempt from the requirements of chapter 179D of NRS.

(h) Shall disclose the conviction to a gaming establishment and to the State and its agencies, departments, boards, commissions and political subdivisions, if required in an application for employment, license or other permit. As used in this paragraph, establishment has the meaning ascribed to it in NRS 463.0148.

(i) Except as otherwise provided in paragraph (h), need not disclose the conviction to an employer or prospective employer.

4. Except as otherwise provided in this subsection, the civil rights set forth in subsection 3 are not restored to a person honorably discharged from probation if the person has previously been convicted in this State:

(a) Of a category A felony.

(b) Of an offense that would constitute a category A felony if committed as of the date of the honorable discharge from probation.

(c) Of a category B felony involving the use of force or violence that resulted in substantial bodily harm to the victim.

(d) Of an offense involving the use of force or violence that resulted in substantial bodily harm to the victim and that would constitute a category B felony if committed as of the date of honorable discharge from probation.

(e) Two or more times of a felony, unless a felony for which the person has been convicted arose out of the same act, transaction or occurrence as another felony, in which case the convictions for those felonies shall be deemed to constitute a single conviction for the purposes of this paragraph.

A person described in this subsection may petition a court of competent jurisdiction for an order granting the restoration of civil rights as set forth in subsection 3.

5. The prior conviction of a person who has been honorably discharged from probation may be used for purposes of impeachment. In any subsequent prosecution of the person, the prior conviction may be pleaded and proved if otherwise admissible.

6. Except for a person subject to the limitations set forth in subsection 4, upon honorable discharge from probation, the person so discharged must be given an official document which provides:

(a) That the person has received an honorable discharge from probation;

(b) That the person has been restored to his or her civil rights to vote and to serve as a juror in a civil action as of the date of honorable discharge from probation;

(c) The date on which the person s civil right to hold office will be restored pursuant to paragraph (c) of subsection 3; and

(d) The date on which the person s civil right to serve as a juror in a criminal action will be restored pursuant to paragraph (d) of subsection 3.

7. Subject to the limitations set forth in subsection 4, a person who has been honorably discharged from probation in this State or elsewhere and whose official documentation of honorable discharge from probation is lost, damaged or destroyed may file a written request with a court of competent jurisdiction to restore the person s civil rights pursuant to this section. Upon verification that the person has been honorably discharged from probation and is eligible to be restored to the civil rights set forth in subsection 3, the court shall issue an order restoring the person to the civil rights set forth in subsection 3. A person must not be required to pay a fee to receive such an order.

8. A person who has been honorably discharged from probation in this State or elsewhere may present:

(a) Official documentation of honorable discharge from probation, if it contains the provisions set forth in subsection 6; or

(b) A court order restoring the person s civil rights,

as proof that the person has been restored to the civil rights set forth in subsection 3.

(Added to NRS by 1967, 1436; A 1989, 1983; 1993, 1517; 1997, 1672; 2001, 1639, 1690; 2003, 67, 2685; 2005, 81, 2354)



NRS 176A.870 - Dishonorable discharge.

A defendant whose term of probation has expired and:

1. Whose whereabouts are unknown;

2. Who has failed to make restitution in full as ordered by the court, without a verified showing of economic hardship; or

3. Who has otherwise failed to qualify for an honorable discharge as provided in NRS 176A.850,

is not eligible for an honorable discharge and must be given a dishonorable discharge. A dishonorable discharge releases the probationer from any further obligation, except a civil liability arising on the date of discharge for any unpaid restitution, but does not entitle the probationer to any privilege conferred by NRS 176A.850.

(Added to NRS by 1967, 1437; A 1977, 274, 815; 1981, 361; 1989, 1984; 1997, 945)






Chapter 177 - Appeals and Remedies After Conviction

NRS 177.015 - Appeals to district court and Supreme Court. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The party aggrieved in a criminal action may appeal only as follows:

1. Whether that party is the State or the defendant:

(a) To the district court of the county from a final judgment of the justice court.

(b) To the Supreme Court from an order of the district court granting a motion to dismiss, a motion for acquittal or a motion in arrest of judgment, or granting or refusing a new trial.

(c) To the Supreme Court from a determination of the district court about whether a defendant is intellectually disabled that is made as a result of a hearing held pursuant to NRS 174.098. If the Supreme Court entertains the appeal, it shall enter an order staying the criminal proceedings against the defendant for such time as may be required.

2. The State may, upon good cause shown, appeal to the Supreme Court from a pretrial order of the district court granting or denying a motion to suppress evidence made pursuant to NRS 174.125. Notice of the appeal must be filed with the clerk of the district court within 2 judicial days and with the Clerk of the Supreme Court within 5 judicial days after the ruling by the district court. The clerk of the district court shall notify counsel for the defendant or, in the case of a defendant without counsel, the defendant within 2 judicial days after the filing of the notice of appeal. The Supreme Court may establish such procedures as it determines proper in requiring the appellant to make a preliminary showing of the propriety of the appeal and whether there may be a miscarriage of justice if the appeal is not entertained. If the Supreme Court entertains the appeal, or if it otherwise appears necessary, it may enter an order staying the trial for such time as may be required.

3. The defendant only may appeal from a final judgment or verdict in a criminal case.

4. Except as otherwise provided in subsection 3 of NRS 174.035, the defendant in a criminal case shall not appeal a final judgment or verdict resulting from a plea of guilty, guilty but mentally ill or nolo contendere that the defendant entered into voluntarily and with a full understanding of the nature of the charge and the consequences of the plea, unless the appeal is based upon reasonable constitutional, jurisdictional or other grounds that challenge the legality of the proceedings. The Supreme Court may establish procedures to require the defendant to make a preliminary showing of the propriety of the appeal.

(Added to NRS by 1967, 1443; A 1971, 1450; 1973, 1489; 1981, 1705; 1991, 652; 1995, 1535; 1997, 645; 2003, 769, 1468; 2007, 1422; 2013, 687)

NRS 177.015 Appeals to district court, court of appeals and Supreme Court. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The party aggrieved in a criminal action may appeal only as follows:

1. Whether that party is the State or the defendant:

(a) To the district court of the county from a final judgment of the justice court.

(b) To the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution from an order of the district court granting a motion to dismiss, a motion for acquittal or a motion in arrest of judgment, or granting or refusing a new trial.

(c) To the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution from a determination of the district court about whether a defendant is intellectually disabled that is made as a result of a hearing held pursuant to NRS 174.098. If the appellate court of competent jurisdiction entertains the appeal, it shall enter an order staying the criminal proceedings against the defendant for such time as may be required.

2. The State may, upon good cause shown, appeal to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution from a pretrial order of the district court granting or denying a motion to suppress evidence made pursuant to NRS 174.125. Notice of the appeal must be filed with the clerk of the district court within 2 judicial days and with the Clerk of the Supreme Court within 5 judicial days after the ruling by the district court. The clerk of the district court shall notify counsel for the defendant or, in the case of a defendant without counsel, the defendant within 2 judicial days after the filing of the notice of appeal. The appellate court of competent jurisdiction may establish such procedures as it determines proper in requiring the appellant to make a preliminary showing of the propriety of the appeal and whether there may be a miscarriage of justice if the appeal is not entertained. If the appellate court of competent jurisdiction entertains the appeal, or if it otherwise appears necessary, it may enter an order staying the trial for such time as may be required.

3. The defendant only may appeal from a final judgment or verdict in a criminal case.

4. Except as otherwise provided in subsection 3 of NRS 174.035, the defendant in a criminal case shall not appeal a final judgment or verdict resulting from a plea of guilty, guilty but mentally ill or nolo contendere that the defendant entered into voluntarily and with a full understanding of the nature of the charge and the consequences of the plea, unless the appeal is based upon reasonable constitutional, jurisdictional or other grounds that challenge the legality of the proceedings. The appellate court of competent jurisdiction may establish procedures to require the defendant to make a preliminary showing of the propriety of the appeal.

(Added to NRS by 1967, 1443; A 1971, 1450; 1973, 1489; 1981, 1705; 1991, 652; 1995, 1535; 1997, 645; 2003, 769, 1468; 2007, 1422; 2013, 687, 1758, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.025 - Appeal to Supreme Court taken on questions of law alone. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The appeal to the Supreme Court from the district court can be taken on questions of law alone.

(Added to NRS by 1967, 1444)

NRS 177.025 Appeal to court of appeals or Supreme Court taken on questions of law alone. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The appeal to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution from the district court can be taken on questions of law alone.

(Added to NRS by 1967, 1444; A 2013, 1759, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.035 - Designation of parties on appeal.

The party appealing shall be known as the appellant, and the adverse party as the respondent, but the title of the action is not changed by reason of the appeal.

(Added to NRS by 1967, 1444)



NRS 177.045 - Intermediate order or proceeding may be reviewed on appeal.

Upon the appeal, any decision of the court in an intermediate order or proceeding, forming a part of the record, may be reviewed.

(Added to NRS by 1967, 1444)



NRS 177.055 - Automatic appeal in certain cases; mandatory review of death sentence by Supreme Court. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. When upon a plea of not guilty or not guilty by reason of insanity a judgment of death is entered, an appeal is deemed automatically taken by the defendant without any action by the defendant or the defendant s counsel, unless the defendant or the defendant s counsel affirmatively waives the appeal within 30 days after the rendition of the judgment.

2. Whether or not the defendant or the defendant s counsel affirmatively waives the appeal, the sentence must be reviewed on the record by the Supreme Court, which shall consider, in a single proceeding, if an appeal is taken:

(a) Any errors enumerated by way of appeal;

(b) If a court determined that the defendant is not intellectually disabled during a hearing held pursuant to NRS 174.098, whether that determination was correct;

(c) Whether the evidence supports the finding of an aggravating circumstance or circumstances;

(d) Whether the sentence of death was imposed under the influence of passion, prejudice or any arbitrary factor; and

(e) Whether the sentence of death is excessive, considering both the crime and the defendant.

3. The Supreme Court, when reviewing a death sentence, may:

(a) Affirm the sentence of death;

(b) Set the sentence aside and remand the case for a new penalty hearing before a newly impaneled jury; or

(c) Set aside the sentence of death and impose the sentence of imprisonment for life without possibility of parole.

(Added to NRS by 1967, 1444; A 1977, 1545; 1985, 1597; 1995, 2456; 2003, 770, 1468, 2084; 2013, 688)

NRS 177.055 Automatic appeal in certain cases; mandatory review of death sentence by court of appeals or Supreme Court. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. When upon a plea of not guilty or not guilty by reason of insanity a judgment of death is entered, an appeal is deemed automatically taken by the defendant without any action by the defendant or the defendant s counsel, unless the defendant or the defendant s counsel affirmatively waives the appeal within 30 days after the rendition of the judgment.

2. Whether or not the defendant or the defendant s counsel affirmatively waives the appeal, the sentence must be reviewed on the record by the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution, which shall consider, in a single proceeding, if an appeal is taken:

(a) Any errors enumerated by way of appeal;

(b) If a court determined that the defendant is not intellectually disabled during a hearing held pursuant to NRS 174.098, whether that determination was correct;

(c) Whether the evidence supports the finding of an aggravating circumstance or circumstances;

(d) Whether the sentence of death was imposed under the influence of passion, prejudice or any arbitrary factor; and

(e) Whether the sentence of death is excessive, considering both the crime and the defendant.

3. The appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution, when reviewing a death sentence, may:

(a) Affirm the sentence of death;

(b) Set the sentence aside and remand the case for a new penalty hearing before a newly impaneled jury; or

(c) Set aside the sentence of death and impose the sentence of imprisonment for life without possibility of parole.

(Added to NRS by 1967, 1444; A 1977, 1545; 1985, 1597; 1995, 2456; 2003, 770, 1468, 2084; 2013, 688, 1759, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.075 - Appeal to Supreme Court: Notice. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except where appeal is automatic, an appeal from a district court to the Supreme Court is taken by filing a notice of appeal with the clerk of the district court. Bills of exception and assignments of error in cases governed by this chapter are abolished.

2. When a court imposes sentence upon a defendant who has not pleaded guilty or guilty but mentally ill and who is without counsel, the court shall advise the defendant of the right to appeal, and if the defendant so requests, the clerk shall prepare and file forthwith a notice of appeal on the defendant s behalf.

3. A notice of appeal must be signed:

(a) By the appellant or appellant s attorney; or

(b) By the clerk if prepared by the clerk.

(Added to NRS by 1967, 1444; A 1971, 149; 1985, 62; 1995, 2457; 2003, 1469; 2007, 1423)

NRS 177.075 Appeal to court of appeals or Supreme Court: Notice. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Except where appeal is automatic, an appeal from a district court to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution is taken by filing a notice of appeal with the clerk of the district court. Bills of exception and assignments of error in cases governed by this chapter are abolished.

2. When a court imposes sentence upon a defendant who has not pleaded guilty or guilty but mentally ill and who is without counsel, the court shall advise the defendant of the right to appeal, and if the defendant so requests, the clerk shall prepare and file forthwith a notice of appeal on the defendant s behalf.

3. A notice of appeal must be signed:

(a) By the appellant or appellant s attorney; or

(b) By the clerk if prepared by the clerk.

(Added to NRS by 1967, 1444; A 1971, 149; 1985, 62; 1995, 2457; 2003, 1469; 2007, 1423; 2013, 1760, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.085 - Effect of appeal by State.

1. An appeal taken by the State shall in no case stay or affect the operation of a judgment in favor of the defendant; but if the appeal by the State is from an order granting a motion to set aside an indictment or information, and upon such appeal the order is reversed, the defendant shall thereupon be liable to arrest and trial upon the indictment or information. In all such cases any statute of limitations on the offense from which the appeal is taken is tolled from the time the notice of appeal is filed by the State until such appeal is heard and a ruling made thereon.

2. If the appeal by the State is from an order allowing a motion in arrest of judgment, or granting a motion for a new trial, and upon appeal the order is reversed, the trial court shall enter judgment against the defendant.

(Added to NRS by 1967, 1444; A 1969, 106)



NRS 177.095 - Stay of execution upon sentence of death.

A sentence of death shall be stayed if an appeal is taken.

(Added to NRS by 1967, 1445)



NRS 177.105 - Stay of execution upon sentence of imprisonment.

A sentence of imprisonment shall be stayed if an appeal is taken and the defendant is admitted to bail.

(Added to NRS by 1967, 1445)



NRS 177.115 - Stay of execution upon fine. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

A sentence to pay a fine or a fine and costs, if an appeal is taken, may be stayed by a Justice Court, district court, or by the Supreme Court upon such terms as the court deems proper. The court may require the defendant pending appeal to deposit the whole or any part of the fine and costs in the registry of the court appealed from, or to give bond for the payment thereof, or to submit to an examination of assets, and it may make any appropriate order to restrain the defendant from dissipating the defendant s assets.

(Added to NRS by 1967, 1445)

NRS 177.115 Stay of execution upon fine. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] A sentence to pay a fine or a fine and costs, if an appeal is taken, may be stayed by a Justice Court, district court, the Court of Appeals or by the Supreme Court upon such terms as the court deems proper. The court may require the defendant pending appeal to deposit the whole or any part of the fine and costs in the registry of the court appealed from, or to give bond for the payment thereof, or to submit to an examination of assets, and it may make any appropriate order to restrain the defendant from dissipating the defendant s assets.

(Added to NRS by 1967, 1445; A 2013, 1760, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.125 - Stay of probation.

An order placing the defendant on probation may be stayed if an appeal is taken.

(Added to NRS by 1967, 1445)



NRS 177.135 - Admission to bail upon appeal.

Admission to bail upon appeal shall be as provided in this title.

(Added to NRS by 1967, 1445)



NRS 177.145 - Application for relief pending review. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

If application is made to a district court or to a justice of the Supreme Court for bail pending appeal or for an extension of time for filing the record on appeal or for any other relief which might have been granted by the trial court, the application shall be upon notice and shall show that:

1. Application to the court below or a judge thereof is not practicable;

2. Application has been made and denied, with the reasons given for the denial; or

3. The action on the application did not afford the relief to which the applicant considers himself or herself to be entitled.

(Added to NRS by 1967, 1445)

NRS 177.145 Application for relief pending review. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] If application is made to a district court, the Court of Appeals or a justice of the Supreme Court for bail pending appeal or for an extension of time for filing the record on appeal or for any other relief which might have been granted by the trial court, the application shall be upon notice and shall show that:

1. Application to the court below or a judge thereof is not practicable;

2. Application has been made and denied, with the reasons given for the denial; or

3. The action on the application did not afford the relief to which the applicant considers himself or herself to be entitled.

(Added to NRS by 1967, 1445; A 2013, 1760, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.155 - Supervision of appeal.

The supervision and control of the proceedings on appeal shall be in the appellate court from the time the notice of appeal is filed with its clerk, except as otherwise provided in this title. The appellate court may at any time entertain a motion to dismiss the appeal, or for directions to the trial court, or to modify or vacate any order made by the trial court or by any judge or justice of the peace in relation to the prosecution of the appeal, including any order fixing or denying bail.

(Added to NRS by 1967, 1445)



NRS 177.165 - Preparation of record and papers on appeal. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

All appeals from a district court to the Supreme Court shall be heard on the original papers and the reporter s transcript of evidence or proceedings. The form and manner of preparation of the record and of other papers filed may be prescribed by the Supreme Court, and to the extent not otherwise so prescribed shall conform to the practice in civil cases.

(Added to NRS by 1967, 1445)

NRS 177.165 Preparation of record and papers on appeal. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] All appeals from a district court to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution shall be heard on the original papers and the reporter s transcript of evidence or proceedings. The form and manner of preparation of the record and of other papers filed may be prescribed by the appellate court of competent jurisdiction, and to the extent not otherwise so prescribed shall conform to the practice in civil cases.

(Added to NRS by 1967, 1445; A 2013, 1760, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.205 - Dismissal by Supreme Court. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The Supreme Court may, on its own motion or on motion of the respondent, dismiss an appeal:

1. If the appeal is irregular in any substantial particular.

2. If the appellant has failed to comply with the requirements for docketing of the record on appeal or filing briefs, unless for good cause shown an extension is granted.

(Added to NRS by 1967, 1446; A 1985, 63)

NRS 177.205 Dismissal by court of appeals or Supreme Court. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution may, on its own motion or on motion of the respondent, dismiss an appeal:

1. If the appeal is irregular in any substantial particular.

2. If the appellant has failed to comply with the requirements for docketing of the record on appeal or filing briefs, unless for good cause shown an extension is granted.

(Added to NRS by 1967, 1446; A 1985, 63; 2013, 1761, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.215 - Date for argument. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

Unless good cause is shown for an earlier hearing, the Supreme Court shall set the appeal for argument on a date not less than 30 days after the expiration of the time limited for filing briefs and as soon thereafter as the state of the calendar will permit. Preference shall be given to appeals in criminal cases over appeals in civil cases.

(Added to NRS by 1967, 1446)

NRS 177.215 Date for argument. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] Unless good cause is shown for an earlier hearing, the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution shall set the appeal for argument on a date not less than 30 days after the expiration of the time limited for filing briefs and as soon thereafter as the state of the calendar will permit. Preference shall be given to appeals in criminal cases over appeals in civil cases.

(Added to NRS by 1967, 1446; A 2013, 1761, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.225 - Judgment may be affirmed but cannot be reversed without argument.

Judgment of affirmance may be granted without argument, if the appellant fail to appear. But judgment of reversal can only be given upon argument, orally or upon written brief, though the respondent fail to appear.

(Added to NRS by 1967, 1446)



NRS 177.235 - Number of counsel in argument on appeal.

Upon the argument of the appeal, if the offense is punishable with death, two counsel shall be heard on each side, if they require it. In any other case the Court may, in its discretion, restrict the argument to one counsel on each side.

(Added to NRS by 1967, 1446)



NRS 177.245 - Defendant need not be present. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The defendant need not personally appear in the Supreme Court.

(Added to NRS by 1967, 1446)

NRS 177.245 Defendant need not be present. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The defendant need not personally appear in the appellate court of competent jurisdiction.

(Added to NRS by 1967, 1446; A 2013, 1761, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.255 - Court to give judgment without regard to technical errors.

After hearing the appeal, the Court shall give judgment without regard to technical error or defect which does not affect the substantial rights of the parties.

(Added to NRS by 1967, 1446)



NRS 177.265 - Determination of appeal. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

The Supreme Court may reverse, affirm, or modify the judgment appealed from, and may, if necessary or proper, order a new trial.

(Added to NRS by 1967, 1447)

NRS 177.265 Determination of appeal. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] The appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution may reverse, affirm, or modify the judgment appealed from, and may, if necessary or proper, order a new trial.

(Added to NRS by 1967, 1447; A 2013, 1761, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.267 - Time within which Supreme Court shall render opinion on appeal from judgment of death. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. An appeal to the Supreme Court from a judgment of death or the review of such a judgment by that Court must be decided and an opinion rendered within 150 days after the Court has received the record on appeal from the clerk of the sentencing court. If an opinion is not rendered within that time, the Chief Justice of the Supreme Court shall state on the record the reasons which caused the delay and the facts supporting those reasons.

2. Any failure of the Court to comply with the requirements of this section is not a ground for setting aside the judgment of death.

(Added to NRS by 1985, 388)

NRS 177.267 Time within which court of appeals or Supreme Court shall render opinion on appeal from judgment of death. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. An appeal to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution from a judgment of death or the review of such a judgment by that court must be decided and an opinion rendered within 150 days after the court has received the record on appeal from the clerk of the sentencing court. If an opinion is not rendered within that time, the Chief Judge of the Court of Appeals or the Chief Justice of the Supreme Court, as applicable, shall state on the record the reasons which caused the delay and the facts supporting those reasons.

2. Any failure of the court to comply with the requirements of this section is not a ground for setting aside the judgment of death.

(Added to NRS by 1985, 388; A 2013, 1761, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.275 - Defendant to be discharged on reversal without ordering new trial. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

If a judgment against the defendant is reversed, without ordering a new trial, the Supreme Court shall direct, if the defendant is in custody, that the defendant be discharged therefrom, or if admitted to bail, that the defendant s bail be exonerated, or if money be deposited instead of bail, that it be refunded to the defendant.

(Added to NRS by 1967, 1447)

NRS 177.275 Defendant to be discharged on reversal without ordering new trial. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] If a judgment against the defendant is reversed, without ordering a new trial, the appellate court of competent jurisdiction shall direct, if the defendant is in custody, that the defendant be discharged therefrom, or if admitted to bail, that the defendant s bail be exonerated, or if money be deposited instead of bail, that it be refunded to the defendant.

(Added to NRS by 1967, 1447; A 2013, 1761, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.285 - Judgment to be executed on affirmance. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

On a judgment of affirmance against the defendant, the original judgment shall be carried into execution, as the Supreme Court shall direct.

(Added to NRS by 1967, 1447)

NRS 177.285 Judgment to be executed on affirmance. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] On a judgment of affirmance against the defendant, the original judgment shall be carried into execution, as the appellate court of competent jurisdiction shall direct.

(Added to NRS by 1967, 1447; A 2013, 1761, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 177.305 - Jurisdiction of Supreme Court to cease after certificate of judgment remitted. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

After the certificate of judgment has been remitted, the Supreme Court shall have no further jurisdiction of the appeal or of the proceedings thereon, and all orders which may be necessary to carry the judgment into effect shall be made by the Court to which the certificate is remitted.

(Added to NRS by 1967, 1447)

NRS 177.305 Jurisdiction of court of appeals or Supreme Court to cease after certificate of judgment remitted. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] After the certificate of judgment has been remitted, the appellate court of competent jurisdiction shall have no further jurisdiction of the appeal or of the proceedings thereon, and all orders which may be necessary to carry the judgment into effect shall be made by the court to which the certificate is remitted.

(Added to NRS by 1967, 1447; A 2013, 1761, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)






Chapter 178 - General Provisions

NRS 178.388 - Presence of defendant.

1. Except as otherwise provided in this title, the defendant must be present at the arraignment, at every stage of the trial including the impaneling of the jury and the return of the verdict, and at the imposition of sentence. A corporation may appear by counsel for all purposes.

2. In prosecutions for offenses not punishable by death:

(a) The defendant s voluntary absence after the trial has been commenced in the defendant s presence must not prevent continuing the trial to and including the return of the verdict.

(b) If the defendant was present at the trial through the time the defendant pleads guilty or guilty but mentally ill or is found guilty or guilty but mentally ill but at the time of sentencing is incarcerated in another jurisdiction, the defendant may waive the right to be present at the sentencing proceedings and agree to be sentenced in this State in his or her absence. The defendant s waiver is valid only if it is:

(1) Made knowingly, intelligently and voluntarily after consulting with an attorney licensed to practice in this State;

(2) Signed and dated by the defendant and notarized by a notary public or judicial officer; and

(3) Signed and dated by the defendant s attorney after it has been signed by the defendant and notarized.

3. In prosecutions for offenses punishable by fine or by imprisonment for not more than 1 year, or both, the court, with the written consent of the defendant, may permit arraignment, plea, trial and imposition of sentence in the defendant s absence, if the court determines that the defendant was fully aware of the applicable constitutional rights when the defendant gave consent.

4. The presence of the defendant is not required at the arraignment or any preceding stage if the court has provided for the use of a closed-circuit television to facilitate communication between the court and the defendant during the proceeding. If closed-circuit television is provided for, members of the news media may observe and record the proceeding from both locations unless the court specifically provides otherwise.

5. The defendant s presence is not required at the settling of jury instructions.

(Added to NRS by 1967, 1450; A 1969, 9; 1987, 2025; 1993, 933; 1995, 2457; 2003, 1470; 2007, 1426)



NRS 178.391 - Second prosecution for same offense prohibited.

No person can be subject to a second prosecution for a public offense for which the person has once been prosecuted and duly convicted or acquitted.

(Added to NRS by 1967, 1451)



NRS 178.394 - No person to be compelled to be witness against himself or herself in criminal action, or to be unnecessarily restrained.

No person can be compelled, in a criminal action, to be a witness against himself or herself, nor shall a person charged with a public offense be subjected, before conviction, to any more restraint than is necessary for the person s detention to answer the charge.

(Added to NRS by 1967, 1451)



NRS 178.397 - Assignment of counsel.

Every defendant accused of a gross misdemeanor or felony who is financially unable to obtain counsel is entitled to have counsel assigned to represent the defendant at every stage of the proceedings from the defendant s initial appearance before a magistrate or the court through appeal, unless the defendant waives such appointment.

(Added to NRS by 1967, 1451)



NRS 178.3971 - Appointment of defense team for defendant accused of murder of first degree.

If a magistrate or district court appoints an attorney, other than a public defender, to represent a defendant accused of murder of the first degree in a case in which the death penalty is sought, the magistrate or court must appoint a team to defend the accused person that includes:

1. Two attorneys; and

2. Any other person as deemed necessary by the court, upon motion of an attorney representing the defendant.

(Added to NRS by 2003, 443)



NRS 178.3975 - Order for payment by defendant; remission of payment; disposition of amounts recovered; community service.

1. The court may order a defendant to pay all or any part of the expenses incurred by the county, city or state in providing the defendant with an attorney which are not recovered pursuant to NRS 178.398. The order may be made at the time of or after the appointment of an attorney and may direct the defendant to pay the expenses in installments.

2. The court shall not order a defendant to make such a payment unless the defendant is or will be able to do so. In determining the amount and method of payment, the court shall take account of the financial resources of the defendant and the nature of the burden that payment will impose.

3. A defendant who has been ordered to pay expenses of the defendant s defense and who is not willfully or without good cause in default in the payment thereof may at any time petition the court which ordered the payment for remission of the payment or of any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the defendant s immediate family, the court may remit all or part of the amount due or modify the method of payment.

4. The money recovered must in each case be paid over to the city, county or public defender s office which bore the expense and was not reimbursed by another governmental agency.

5. Upon the request of a defendant, if the court finds that the defendant is suitable to perform supervised community service, the court may allow the defendant to pay all or part of any expenses incurred by the county, city or state in providing the defendant with an attorney by performing supervised community service for a reasonable number of hours, the value of which would be commensurate with such expenses incurred. The community service must be performed for and under the supervising authority of a county, city, town or other political subdivision or agency of the State of Nevada or a charitable organization that renders service to the community or its residents. The court may require a defendant who requests to perform community service to deposit with the court a reasonable sum of money to pay for the cost of policies of insurance against liability for personal injury and damage to property or for industrial insurance, or both, during those periods in which the defendant performs the community service, unless, in the case of industrial insurance, it is provided by the authority for which the defendant performs the community service.

(Added to NRS by 1975, 217; A 1977, 377; 1985, 49; 1995, 500; 2001 Special Session, 135)



NRS 178.398 - Execution against defendant s property.

If a defendant for whom an attorney is appointed at public expense on account of indigency has property subject to execution or acquires such property within 6 years after the termination of the attorney s representation, the court shall determine the value of the legal services provided and shall render judgment for that amount in favor of the state, county or city which furnished the public defender or otherwise paid for the defense.

(Added to NRS by 1977, 338)



NRS 178.39801 - Collection of fee by certain entities.

1. If a district court orders a defendant to pay for expenses incurred by the county or State in providing the defendant with an attorney pursuant to NRS 178.3975 or makes an execution on the property of the defendant pursuant to NRS 178.398, the district court entering the judgment shall forward to the county treasurer or other office assigned by the county to make collections the information necessary to collect the fee. The county treasurer or other office assigned by the county to make collections is responsible for such collection efforts and has the authority to collect the fee.

2. If the county treasurer or other office assigned by the county to make collections is unable to collect the fee after 60 days, the county treasurer may assign to the Office of the State Controller the responsibility for collection of the fee through a cooperative agreement pursuant to NRS 353.650, so long as the Office of the State Controller is willing and able to make such collection efforts.

3. If the county treasurer and the Office of the State Controller enter into a cooperative agreement pursuant to NRS 353.650, the county treasurer or other county office assigned by the county to make collections shall forward to the Office of the State Controller the necessary information. For purposes of this section, the information necessary to collect the fee shall be considered and limited to:

(a) The name of the defendant;

(b) The date of birth of the defendant;

(c) The social security number of the defendant;

(d) The last known address of the defendant; and

(e) The nature and the amount of money owed by the defendant.

4. If the Office of the State Controller is successful in collecting the fee, the money collected must be returned to the originating county, minus the costs and fees actually incurred in collecting the fee.

5. Any money collected must be paid to the county or state public defender s office which bore the expense and which was not reimbursed by another governmental agency, pursuant to NRS 178.3975.

6. Any record created pursuant to subsection 3 that contains personal identifying information shall not be considered a public record pursuant to NRS 239.010 and must be treated pursuant to NRS 239.0105.

7. Unless otherwise prohibited by law, the entity responsible for collecting the fee pursuant to this section, has the authority to compromise the amount to be collected for the purpose of satisfying the judgment.

(Added to NRS by 2011, 910)



NRS 178.39802 - Additional costs and fees for collection.

1. A defendant who owes a fee pursuant to NRS 178.39801, must be assessed by and pay to the county treasurer or other office assigned by the county to make collections, the following costs and fees if the county treasurer or other office assigned by the county to make collections is successful in collecting the fee:

(a) The costs and fees actually incurred in collecting the fee; and

(b) A fee payable to the county treasurer in the amount of 2 percent of the amount of the fee assigned to the county treasurer or other office assigned by the county to make collections.

2. The total amount of the costs and fees required to be collected pursuant to subsection 1 must not exceed 35 percent of the amount of the fee or $50,000, whichever is less.

(Added to NRS by 2011, 911)



NRS 178.3981 - Definitions.

As used in NRS 178.3981 to 178.4715, inclusive, unless the context otherwise requires, the words and terms defined in NRS 178.3982 to 178.399, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 1424, 1777; A 2009, 72, 115)



NRS 178.3982 - Administrator defined.

Administrator means the Administrator of the Division.

(Added to NRS by 2007, 1424)



NRS 178.3983 - Division defined.

Division means the Division of Public and Behavioral Health of the Department of Health and Human Services.

(Added to NRS by 2007, 1424, 1777; A 2013, 2995)



NRS 178.3984 - Division facility defined.

Division facility means a division facility as defined in NRS 433.094 and 435.007.

(Added to NRS by 2007, 1424; A 2013, 2995)



NRS 178.39845 - Forensic facility defined.

Forensic facility has the meaning ascribed to it in NRS 175.539.

(Added to NRS by 2009, 114)



NRS 178.3985 - Mental disorder defined.

Mental disorder means a mental illness that results from a psychiatric or neurological disorder that so substantially impairs the mental or emotional functioning of the person as to make care or treatment necessary or advisable for the welfare of the person or for the safety of the person or property of another and includes, without limitation, intellectual disabilities and related conditions.

(Added to NRS by 2007, 1424, 1777; A 2013, 689)



NRS 178.3986 - Person with mental illness defined.

Person with mental illness means a person who has a mental disorder.

(Added to NRS by 2007, 1424)



NRS 178.399 - Treatment to competency defined.

Treatment to competency means treatment provided to a defendant to attempt to cause the defendant to attain competency to stand trial or receive pronouncement of judgment.

(Added to NRS by 2003, 1947; A 2007, 1427, 1778)



NRS 178.400 - Incompetent person cannot be tried or adjudged to punishment for public offense.

1. A person may not be tried or adjudged to punishment for a public offense while incompetent.

2. For the purposes of this section, incompetent means that the person does not have the present ability to:

(a) Understand the nature of the criminal charges against the person;

(b) Understand the nature and purpose of the court proceedings; or

(c) Aid and assist the person s counsel in the defense at any time during the proceedings with a reasonable degree of rational understanding.

[1911 Cr. Prac. 535; RL 7385; NCL 11183] (NRS A 1981, 1656; 1995, 2458; 2007, 185)



NRS 178.405 - Suspension of trial or pronouncement of judgment when doubt arises as to competence of defendant; notice of suspension to be provided to other departments.

1. Any time after the arrest of a defendant, including, without limitation, proceedings before trial, during trial, when upon conviction the defendant is brought up for judgment or when a defendant who has been placed on probation or whose sentence has been suspended is brought before the court, if doubt arises as to the competence of the defendant, the court shall suspend the proceedings, the trial or the pronouncing of the judgment, as the case may be, until the question of competence is determined.

2. If the proceedings, the trial or the pronouncing of the judgment are suspended, the court must notify any other departments of the court of the suspension in writing. Upon receiving such notice, the other departments of the court shall suspend any other proceedings relating to the defendant until the defendant is determined to be competent.

[1911 Cr. Prac. 536; A 1919, 416; 1919 RL 7386; NCL 11184] (NRS A 1967, 1449; 1981, 1656; 1991, 1003; 2003, 1018; 2007, 186)



NRS 178.415 - Appointment of person or persons to examine defendant; hearing; finding.

1. Except as otherwise provided in this subsection, the court shall appoint two psychiatrists, two psychologists, or one psychiatrist and one psychologist, to examine the defendant. If the defendant is accused of a misdemeanor, the court of jurisdiction shall appoint a psychiatric social worker, or other person who is especially qualified by the Division, to examine the defendant.

2. Except as otherwise provided in this subsection, at a hearing in open court, the court that orders the examination must receive the report of the examination. If a justice court orders the examination of a defendant who is charged with a gross misdemeanor or felony, the district court must receive the report of the examination.

3. The court that receives the report of the examination shall permit counsel for both sides to examine the person or persons appointed to examine the defendant. The prosecuting attorney and the defendant may:

(a) Introduce other evidence including, without limitation, evidence related to treatment to competency and the possibility of ordering the involuntary administration of medication; and

(b) Cross-examine one another s witnesses.

4. The court that receives the report of the examination shall then make and enter its finding of competence or incompetence.

5. The court shall not appoint a person to provide a report or an evaluation pursuant to this section, unless the person is certified by the Division pursuant to NRS 178.417.

[1911 Cr. Prac. 538; A 1919, 416; 1919 RL 7388; NCL 11186] (NRS A 1967, 1449; 1968, 52; 1981, 1656; 1991, 1003; 1999, 104; 2003, 1018, 1470, 1947)



NRS 178.417 - Certification of person who evaluates competency of defendant required.

1. A person may not provide a report or an evaluation concerning the competency of a defendant to stand trial or receive pronouncement of judgment pursuant to this section and NRS 178.400 to 178.460, inclusive, unless the person is certified by the Division for that purpose.

2. The Division shall adopt regulations to establish:

(a) Requirements for certification of a person who provides reports and evaluations concerning the competency of a defendant pursuant to this section and NRS 178.400 to 178.460, inclusive;

(b) Reasonable fees for issuing and renewing such certificates; and

(c) Requirements for continuing education for the renewal of a certificate.

3. The fees so collected must be used only to:

(a) Defray the cost of issuing and renewing certificates; and

(b) Pay any other expenses incurred by the Division in carrying out its duties pursuant to this section.

4. The Division shall establish and administer examinations to determine the eligibility of any person who applies for certification. An applicant is entitled to certification upon satisfaction of the requirements of the Division. The Division may enter into a contract with another person, organization or agency to carry out or assist in carrying out the provisions of this subsection.

(Added to NRS by 2003, 1469)



NRS 178.420 - Procedure on finding defendant competent.

If the court finds that the defendant is competent, the trial must proceed, or judgment may be pronounced, as the case may be.

[1911 Cr. Prac. 539; A 1919, 416; 1919 RL 7389; NCL 11187] (NRS A 1967, 1450; 1981, 1656; 1991, 1003)



NRS 178.425 - Procedure on finding defendant incompetent.

1. If the court finds the defendant incompetent, and dangerous to himself or herself or to society and that commitment is required for a determination of the defendant s ability to receive treatment to competency and to attain competence, the judge shall order the sheriff to convey the defendant forthwith, together with a copy of the complaint, the commitment and the physicians certificate, if any, into the custody of the Administrator or the Administrator s designee for detention and treatment at a division facility that is secure. The order may include the involuntary administration of medication if appropriate for treatment to competency.

2. The defendant must be held in such custody until a court orders the defendant s release or until the defendant is returned for trial or judgment as provided in NRS 178.450, 178.455 and 178.460.

3. If the court finds the defendant incompetent but not dangerous to himself or herself or to society, and finds that commitment is not required for a determination of the defendant s ability to receive treatment to competency and to attain competence, the judge shall order the defendant to report to the Administrator or the Administrator s designee as an outpatient for treatment, if it might be beneficial, and for a determination of the defendant s ability to receive treatment to competency and to attain competence. The court may require the defendant to give bail for any periodic appearances before the Administrator or the Administrator s designee.

4. Except as otherwise provided in subsection 5, proceedings against the defendant must be suspended until the Administrator or the Administrator s designee or, if the defendant is charged with a misdemeanor, the judge finds the defendant capable of standing trial or opposing pronouncement of judgment as provided in NRS 178.400.

5. Whenever the defendant has been found incompetent, with no substantial probability of attaining competency in the foreseeable future, and released from custody or from obligations as an outpatient pursuant to paragraph (d) of subsection 4 of NRS 178.460, the proceedings against the defendant which were suspended must be dismissed. No new charge arising out of the same circumstances may be brought after a period, equal to the maximum time allowed by law for commencing a criminal action for the crime with which the defendant was charged, has lapsed since the date of the alleged offense.

6. If a defendant is found incompetent pursuant to this section, the court shall cause, on a form prescribed by the Department of Public Safety, a record of that finding to be transmitted to the Central Repository for Nevada Records of Criminal History, along with a statement indicating that the record is being transmitted for inclusion in each appropriate database of the National Instant Criminal Background Check System.

7. As used in this section, National Instant Criminal Background Check System has the meaning ascribed to it in NRS 179A.062.

[1911 Cr. Prac. 540; RL 7390; NCL 11188] (NRS A 1967, 1450; 1968, 52; 1971, 313; 1973, 93, 252, 1406; 1981, 1656; 1991, 1003; 1999, 104; 2001, 1084; 2003, 1947; 2009, 2487)



NRS 178.430 - Commitment of defendant exonerates bail.

The commitment of the defendant, as mentioned in NRS 178.425, shall exonerate any bail the defendant may have given, or shall entitle any person authorized to receive the property of the defendant to a return of any money the defendant may have deposited instead of bail.

[1911 Cr. Prac. 541; RL 7391; NCL 11189]



NRS 178.435 - Expenses of examination and transportation are charge against county or city; recovery from estate or relative.

The expenses of the examination and of the transportation of the defendant to and from the custody of the Administrator or the Administrator s designee are in the first instance chargeable to the county or city from which the defendant has been sent. But the county or city may recover the money from the estate of the defendant, from a relative legally bound to care for the defendant or from the county or city of which the defendant is a resident.

[1911 Cr. Prac. 543; RL 7393; NCL 11191] (NRS A 1963, 1111; 1968, 52; 1973, 93, 252; 1981, 1657; 1991, 1004; 1999, 105; 2001, 1085)



NRS 178.440 - Clerk to certify costs to county or city.

The clerk of the court before which an examination has been conducted shall certify the costs to the board of county commissioners or governing body of the city, as appropriate.

[1911 Cr. Prac. 544; RL 7394; NCL 11192] (NRS A 1969, 10; 1991, 1004)



NRS 178.450 - Duties of Administrator or Administrator s designee following finding of incompetence; observation and evaluation of defendant; report to court.

1. The Administrator or the Administrator s designee shall keep each defendant committed to custody under NRS 178.425 or 178.460 under observation and shall have each defendant who has been ordered to report to the Administrator as an outpatient under those sections evaluated periodically.

2. The Administrator or the Administrator s designee shall report in writing to a judge of the court which committed the person and the prosecuting attorney of the county or city to which the person may be returned for further court action whether, in his or her opinion, upon medical consultation, the defendant is of sufficient mentality to be able to understand the nature of the criminal charge against the defendant and, by reason thereof, is able to aid and assist counsel in the defense interposed upon the trial or against the pronouncement of the judgment thereafter. The Administrator or the Administrator s designee shall submit such a report, in the case of a person charged or convicted of a misdemeanor, within 3 months after the order for commitment or treatment and evaluation as an outpatient or for recommitment pursuant to paragraph (b) of subsection 4 of NRS 178.460, and at monthly intervals thereafter. In all other cases, the initial report must be submitted within 6 months after the order and at 6-month intervals thereafter. If the opinion of the Administrator or the Administrator s designee is that the defendant is not of sufficient mentality to understand the nature of the charge against the defendant and assist in the defendant s own defense, the Administrator or the Administrator s designee shall also include in the report his or her opinion whether:

(a) There is a substantial probability that the defendant can receive treatment to competency and will attain competency to stand trial or receive pronouncement of judgment in the foreseeable future; and

(b) The defendant is at that time a danger to himself or herself or to society.

3. The report must contain:

(a) The name of the defendant and the county or city to which the defendant may be returned for further court action.

(b) The circumstances under which the defendant was committed to the custody of the Administrator or the Administrator s designee and the duration of the defendant s hospitalization, or the circumstances under which the defendant was ordered to report to the Administrator or the Administrator s designee as an outpatient.

[2:292:1955] (NRS A 1961, 476; 1968, 53; 1973, 93, 252; 1981, 1657; 1991, 1004; 1999, 105; 2001, 1085; 2003, 1948)



NRS 178.453 - Access by Administrator to certain records of defendant within possession of Department of Corrections authorized for purpose of evaluating and treating defendant.

1. The Administrator or the Administrator s designee may request from the Department of Corrections access to any records in its possession which contain information that may assist in evaluating and treating a defendant who previously has served a term of imprisonment under the supervision of the Department of Corrections and who is committed to the custody of or ordered to report to the Administrator or the Administrator s designee pursuant to NRS 178.425, 178.460, 178.461 or 178.464.

2. Unless otherwise ordered by a court, upon request of the Administrator or the Administrator s designee for access to records of a defendant pursuant to subsection 1, the Department of Corrections, through the designated medical director, shall provide access to any such records, including, without limitation, relevant medical and mental health records, for the limited purpose of allowing the Administrator or the Administrator s designee to evaluate and treat the defendant.

3. No oral or written consent of the defendant is required for the Administrator or the Administrator s designee to obtain access to records from the Department of Corrections pursuant to this section.

4. As used in this section, designated medical director means the designated administrative officer of the Department of Corrections who is responsible for the medical treatment of offenders.

(Added to NRS by 2003, 1255; A 2007, 1778)



NRS 178.455 - Procedure for evaluating certain defendants following finding of incompetence; report to court; procedure concerning misdemeanants.

1. Except as otherwise provided for persons charged with or convicted of a misdemeanor, the Administrator or the Administrator s designee shall appoint a licensed psychiatrist and a licensed psychologist from the treatment team who is certified pursuant to NRS 178.417 to evaluate the defendant. The Administrator or the Administrator s designee shall also appoint a third evaluator who must be a licensed psychiatrist or psychologist, must be certified pursuant to NRS 178.417 and must not be a member of the treatment team. Upon the completion of the evaluation and treatment of the defendant, the Administrator or the Administrator s designee shall report to the court in writing his or her specific findings and opinion upon whether the person has the present ability to:

(a) Understand the nature of the offense charged;

(b) Understand the nature and purpose of the court proceedings; and

(c) Aid and assist the person s counsel in the defense at any time during the proceedings with a reasonable degree of rational understanding.

2. If the Administrator or the Administrator s designee finds that the person does not have the present ability pursuant to paragraph (a), (b) or (c) of subsection 1 to understand or to aid and assist counsel during the court proceedings, the Administrator or the Administrator s designee shall include in the written report the reasons for the finding and whether there is a substantial probability that the person can receive treatment to competency and will attain competency in the foreseeable future.

3. A copy of the report must be:

(a) Maintained by the Administrator or the Administrator s designee and incorporated in the medical record of the person; and

(b) Sent to the office of the district attorney and to the counsel for the outpatient or person committed.

4. In the case of a person charged with or convicted of a misdemeanor, the judge shall, upon receipt of the report set forth in NRS 178.450 from the Administrator or the Administrator s designee:

(a) Send a copy of the report by the Administrator or the Administrator s designee to the prosecuting attorney and to the defendant s counsel;

(b) Hold a hearing, if one is requested within 10 days after the report is sent pursuant to paragraph (a), at which the attorneys may examine the Administrator or the Administrator s designee or the members of the defendant s treatment team on the determination of the report; and

(c) Within 10 days after the hearing, if any, or 10 days after the report is sent if no hearing is requested, enter a finding of competence or incompetence in the manner set forth in subsection 4 of NRS 178.460.

[Part 3:292:1955] (NRS A 1961, 476; 1968, 53; 1971, 252; 1973, 93, 252; 1981, 1658; 1991, 1005; 1993, 554, 2773; 1999, 106; 2001, 1086; 2003, 1471, 1949; 2007, 186)



NRS 178.460 - Powers and duties of court following finding of incompetence; limitation on length of commitment.

1. If requested by the district attorney or counsel for the defendant within 10 days after the report by the Administrator or the Administrator s designee is sent to them, the judge shall hold a hearing within 10 days after the request at which the district attorney and the defense counsel may examine the members of the treatment team on their report.

2. If the judge orders the appointment of a licensed psychiatrist or psychologist who is not employed by the Division to perform an additional evaluation and report concerning the defendant, the cost of the additional evaluation and report is a charge against the county.

3. Within 10 days after the hearing or 10 days after the report is sent, if no hearing is requested, the judge shall make and enter a finding of competence or incompetence, and if the judge finds the defendant to be incompetent:

(a) Whether there is substantial probability that the defendant can receive treatment to competency and will attain competency to stand trial or receive pronouncement of judgment in the foreseeable future; and

(b) Whether the defendant is at that time a danger to himself or herself or to society.

4. If the judge finds the defendant:

(a) Competent, the judge shall, within 10 days, forward the finding to the prosecuting attorney and counsel for the defendant. Upon receipt thereof, the prosecuting attorney shall notify the sheriff of the county or chief of police of the city that the defendant has been found competent and prearrange with the facility for the return of the defendant to that county or city for trial upon the offense there charged or the pronouncement of judgment, as the case may be.

(b) Incompetent, but there is a substantial probability that the defendant can receive treatment to competency and will attain competency to stand trial or receive pronouncement of judgment in the foreseeable future and finds that the defendant is dangerous to himself or herself or to society, the judge shall recommit the defendant and may order the involuntary administration of medication for the purpose of treatment to competency.

(c) Incompetent, but there is a substantial probability that the defendant can receive treatment to competency and will attain competency to stand trial or receive pronouncement of judgment in the foreseeable future and finds that the defendant is not dangerous to himself or herself or to society, the judge shall order that the defendant remain an outpatient or be transferred to the status of an outpatient under the provisions of NRS 178.425.

(d) Incompetent, with no substantial probability of attaining competency in the foreseeable future, the judge shall order the defendant released from custody or, if the defendant is an outpatient, released from any obligations as an outpatient if, within 10 judicial days, the prosecuting attorney has not filed a motion pursuant to NRS 178.461 or if, within 10 judicial days, a petition is not filed to commit the person pursuant to NRS 433A.200. After the initial 10 judicial days, the person may remain an outpatient or in custody under the provisions of this chapter only as long as the motion or petition is pending unless the person is committed to the custody of the Administrator pursuant to NRS 178.461 or involuntarily committed pursuant to chapter 433A of NRS.

5. Except as otherwise provided in subsection 4 of NRS 178.461, no person who is committed under the provisions of this chapter may be held in the custody of the Administrator or the Administrator s designee longer than the longest period of incarceration provided for the crime or crimes with which the person is charged or 10 years, whichever period is shorter. Upon expiration of the applicable period provided in this section, subsection 4 of NRS 178.461 or subsection 4 of NRS 178.463, the person must be returned to the committing court for a determination as to whether or not involuntary commitment pursuant to chapter 433A of NRS is required.

[Part 3:292:1955] (NRS A 1961, 477; 1968, 54; 1973, 94, 253; 1981, 1659; 1991, 1006; 1995, 2458; 1999, 107; 2001, 1087; 2003, 1472, 1950; 2007, 187, 1779; 2009, 115)



NRS 178.461 - Motion for hearing to determine whether to commit incompetent defendant to custody of Administrator; risk assessment; length of commitment; review of eligibility for conditional release.

1. If the proceedings against a defendant who is charged with any category A felony or a category B felony listed in subsection 6 are dismissed pursuant to subsection 5 of NRS 178.425, the prosecuting attorney may, within 10 judicial days after the dismissal, file a motion with the court for a hearing to determine whether to commit the person to the custody of the Administrator pursuant to subsection 3. The court shall hold the hearing within 10 judicial days after the motion is filed with the court.

2. If the prosecuting attorney files a motion pursuant to subsection 1, the prosecuting attorney shall, not later than the date on which the prosecuting attorney files the motion, request from the Division a comprehensive risk assessment which indicates whether the person requires the level of security provided by a forensic facility. The Division shall provide the requested comprehensive risk assessment to the court, the prosecuting attorney and counsel for the person not later than three judicial days before the hearing.

3. At a hearing held pursuant to subsection 1, if the court finds by clear and convincing evidence that the person has a mental disorder, that the person is a danger to himself or herself or others and that the person s dangerousness is such that the person requires placement at a forensic facility, the court may order:

(a) The sheriff to take the person into protective custody and transport the person to a forensic facility; and

(b) That the person be committed to the custody of the Administrator and kept under observation until the person is eligible for conditional release pursuant to NRS 178.463 or until the maximum length of commitment described in subsection 4 has expired.

4. The length of commitment of a person pursuant to subsection 3 must not exceed 10 years, including any time that the person has been on conditional release pursuant to NRS 178.463.

5. At least once every 12 months, the court shall review the eligibility of the defendant for conditional release.

6. The provisions of subsection 1 apply to any of the following category B felonies:

(a) Voluntary manslaughter pursuant to NRS 200.050;

(b) Mayhem pursuant to NRS 200.280;

(c) Kidnapping in the second degree pursuant to NRS 200.330;

(d) Assault with a deadly weapon pursuant to NRS 200.471;

(e) Battery with a deadly weapon pursuant to NRS 200.481;

(f) Aggravated stalking pursuant to NRS 200.575;

(g) First degree arson pursuant to NRS 205.010;

(h) Burglary with a deadly weapon pursuant to NRS 205.060;

(i) Invasion of the home with a deadly weapon pursuant to NRS 205.067;

(j) Any category B felony involving the use of a firearm; and

(k) Any attempt to commit a category A felony.

(Added to NRS by 2007, 1777; A 2009, 116)



NRS 178.463 - Conditional release of incompetent defendant committed to custody of Administrator: When eligible; annual review of eligibility for discharge from conditional release; maximum duration.

1. The Division or a person who is committed to the custody of the Administrator pursuant to NRS 178.461 may petition the court which committed the person for conditional release.

2. A person who is committed to the custody of the Administrator pursuant to NRS 178.461 is eligible for conditional release only after:

(a) The Division has completed a comprehensive risk assessment concerning the person;

(b) A decision to release the person from commitment with conditions imposed by the court in consultation with the Division has been made based on input from the person s treatment team, the prosecuting attorney, the counsel for the person and the team that will supervise the person in the community; and

(c) The court which committed the person has approved the conditional release.

3. If a person is serving a period of conditional release pursuant to this section, the court must, at least once every 12 months, review the eligibility of the defendant for discharge from conditional release. If, at the conclusion of the review required by this subsection, the court finds by clear and convincing evidence that the person no longer has a mental disorder and that the person is not a danger to himself or herself or others, the court must discharge the person from conditional release.

4. The length of the period of conditional release must not exceed 10 years, including any time that the person has been committed to the custody of the Administrator pursuant to NRS 178.461 and 178.464.

(Added to NRS by 2007, 1777; A 2009, 117)



NRS 178.464 - Procedure when defendant violates conditions of release; hearing to determine whether to continue, modify or terminate conditional release.

1. The Division shall notify the court which ordered the commitment of the person pursuant to NRS 178.461 if the person violates a condition of the release from commitment.

2. If the court is notified pursuant to subsection 1 of a violation, the court shall consult with the Division, the counsel for the person and the prosecuting attorney concerning the potential risk to the community that is posed by the noncompliance of the person with the conditions of release from commitment.

3. After consulting with the persons required by subsection 2 and considering the risks to the community, the court may issue a temporary order of detention to commit the person to custody for evaluation, pending the hearing described in subsection 4. If the court issues such an order, the court must:

(a) Order the sheriff to take the person:

(1) Into protective custody and transport the person to a forensic facility; or

(2) To a jail where the person must remain in protective custody; and

(b) Provide a copy of the order to the counsel for the person and the prosecuting attorney.

4. Within 10 days after a person has been committed to the custody of the Administrator for evaluation pursuant to subsection 3, the court shall hold a hearing to determine whether to continue, modify or terminate the conditional release of the defendant.

(Added to NRS by 2007, 1778; A 2009, 117)



NRS 178.467 - Person committed to custody of Administrator: Eligibility for discharge or conditional release; recommitment for failure to comply with conditions.

1. The Administrator or the Administrator s designee shall keep each person with mental illness committed to his or her custody pursuant to NRS 175.539 under observation.

2. A person committed to the custody of the Administrator pursuant to NRS 175.539 is eligible for:

(a) Discharge from commitment if the person establishes by a preponderance of the evidence that the person would not be a danger, as a result of any mental disorder, to himself or herself or to the person or property of another if discharged; or

(b) Conditional release from commitment if the person establishes by a preponderance of the evidence that the person would not be a danger, as a result of any mental disorder, to himself or herself or to the person or property of another if released from commitment with conditions imposed by the court in consultation with the Division.

3. If a person who is conditionally released from the custody of the Administrator fails to comply with any condition imposed by the court, the court shall issue an order to have the person recommitted to the custody of the Administrator.

(Added to NRS by 2007, 1424)



NRS 178.468 - Hearing to determine eligibility of person committed to custody of Administrator for discharge or conditional release; report by Administrator.

1. Except as otherwise provided in this section, a court must hold a hearing not later than 60 days after:

(a) A person is committed to the custody of the Administrator pursuant to NRS 175.539; or

(b) The Division or the person committed to the custody of the Administrator files a petition for discharge or conditional release pursuant to NRS 178.469.

2. During the hearing held pursuant to subsection 1, the court shall consider any relevant information that will enable the court to determine whether the person is eligible for discharge or conditional release pursuant to NRS 178.467. The court may postpone the hearing described in this subsection for good cause or upon agreement by the person committed to the custody of the Administrator, the court and the Division.

3. Not later than 21 days before the date of the hearing held pursuant to paragraph (a) of subsection 1 and annually thereafter, the Administrator or the Administrator s designee shall prepare a written report stating whether, in his or her opinion, upon medical consultation, the person who was committed to the custody of the Administrator has recovered from the mental disorder or has improved to such an extent that the person is no longer a person with mental illness and whether or not, in his or her opinion, the person should be discharged or conditionally released. If the Administrator or the Administrator s designee determines that the person has not recovered from the mental disorder or has not improved to such an extent that the person is no longer a person with mental illness, the Administrator or the Administrator s designee shall include in the report his or her opinion concerning whether:

(a) There is a substantial probability that the person may receive treatment and recover from the mental disorder or improve to such an extent that the person is no longer a person with mental illness in the foreseeable future; and

(b) The person is at that time a danger to himself or herself or to society.

4. If the opinion of the Administrator included in the report prepared pursuant to subsection 3 provides that:

(a) The person committed to custody should not be discharged or conditionally released, the person who is committed may overcome the opinion of the Administrator by proving the elements necessary for discharge or conditional release pursuant to subsection 2 of NRS 178.467 by a preponderance of the evidence.

(b) The person committed to custody should be discharged or conditionally released, the district attorney may overcome the opinion of the Administrator by proving by a preponderance of the evidence that the person continues to be a person with mental illness.

5. Within the period prescribed in subsection 3, the Administrator or the Administrator s designee shall provide a copy of the report to:

(a) The person committed to the custody of the Administrator and the person s attorney;

(b) The prosecuting attorney; and

(c) The court.

(Added to NRS by 2007, 1424)



NRS 178.469 - Petition for discharge or conditional release by person committed to custody of Administrator.

1. A person committed to the custody of the Administrator pursuant to NRS 175.539 may petition the court for discharge or conditional release not sooner than 1 year after the person is committed to the custody of the Administrator and not more than once each year thereafter.

2. The Division may file a petition for the discharge or conditional release of a person committed to the custody of the Administrator pursuant to NRS 175.539 at any time if the petition is accompanied by an affidavit of a physician or licensed psychologist which states that the mental disorder of the person has improved since the date of the most recent hearing concerning the discharge or conditional release of the person such that the physician or licensed psychologist recommends the discharge or conditional release of the person.

3. A person who is committed to the custody of the Administrator pursuant to NRS 175.539 may apply for discharge or conditional release pursuant to subsection 1 by:

(a) Filing a petition for discharge or conditional release with the court that ordered the person committed pursuant to NRS 175.539; and

(b) Providing a copy of the petition to the Division and the prosecuting attorney.

4. The Division may file a petition for discharge or conditional release pursuant to subsection 2 by:

(a) Filing the petition with the court that ordered the person committed to the custody of the Administrator pursuant to NRS 175.539;

(b) Including with the petition an affidavit of a physician or licensed psychologist pursuant to subsection 2; and

(c) Providing a copy of the petition to the person committed to the custody of the Administrator, the person s attorney and the prosecuting attorney.

(Added to NRS by 2007, 1425)



NRS 178.471 - Effect of conditional release of person committed to custody of Administrator; authority of court over person conditionally released.

1. When a person is conditionally released pursuant to NRS 178.467 to 178.471, inclusive:

(a) The State and any of its agents or employees are not liable for any debts or contractual obligations, medical or otherwise, incurred or damages caused by the actions of the person; and

(b) The court shall order the restoration of full civil and legal rights as deemed necessary to facilitate the person s rehabilitation.

2. When a person is conditionally released pursuant to NRS 178.467 to 178.471, inclusive, the court shall order the Division to conduct an evaluation of the person as often as is deemed necessary to determine whether the person:

(a) Has complied with the conditions of release; or

(b) Presents a clear and present danger of harm to himself or herself or others.

3. The court may order a person who is conditionally released pursuant to NRS 178.467 to 178.471, inclusive, returned to the custody of the Administrator if the court determines that the conditional release is no longer appropriate because that person:

(a) Has violated a condition of release; or

(b) Presents a clear and present danger of harm to himself or herself or others.

(Added to NRS by 2007, 1426)



NRS 178.4715 - Notification of victims upon discharge, conditional release or escape.

1. If a person is committed to the custody of the Administrator and is subject to the provisions of NRS 178.463 to 178.471, inclusive, a victim of the person may request the Administrator or the Administrator s designee to notify the victim of the person s discharge, conditional release or escape from the custody of the Administrator by submitting to the Administrator:

(a) A written request for notification; and

(b) The current address of the victim.

2. If the Administrator or the Administrator s designee receives a request for notification pursuant to subsection 1, the Administrator or the Administrator s designee shall notify the victim if the person committed to the custody of the Administrator:

(a) Will be discharged or conditionally released pursuant to NRS 178.463 to 178.471, inclusive, at least 10 days before the discharge or release; or

(b) Has escaped from the custody of the Administrator.

3. A person described in subsection 1 must not be discharged or released from commitment, temporarily or otherwise, for any purpose unless notification of the discharge or release has been mailed to the last known address of every victim of the person who has requested notification pursuant to subsection 1.

4. The Administrator or the Administrator s designee may not be held responsible for any injury proximately caused by the failure to give any notice required pursuant to this section if no address was provided to the Administrator or the Administrator s designee or if the address provided is inaccurate or not current.

5. All personal information, including, but not limited to, a current or former address, which pertains to a victim and which is received by the Administrator or the Administrator s designee pursuant to this section is confidential.

6. As used in this section, victim means:

(a) A person, including, without limitation, a governmental entity, against whom an act has been committed for which the person committed to the custody of the Administrator has been charged;

(b) A person who has been injured or killed as a direct result of the commission of an act for which the person committed to the custody of the Administrator has been charged; or

(c) A relative of a person described in paragraph (a) or (b). For the purposes of this paragraph, a relative of a person includes:

(1) A spouse, parent, grandparent or stepparent;

(2) A natural born child, stepchild or adopted child;

(3) A grandchild, brother, sister, half brother or half sister; or

(4) A parent of a spouse.

(Added to NRS by 2009, 71)



NRS 178.472 - Computation.

In computing any period of time the day of the act or event from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included, unless it is a Saturday, a Sunday, or a nonjudicial day, in which event the period runs until the end of the next day which is not a Saturday, a Sunday, or a nonjudicial day. When a period of time prescribed or allowed is less than 7 days, intermediate Saturdays, Sundays and nonjudicial days shall be excluded in the computation.

(Added to NRS by 1967, 1451)



NRS 178.476 - Enlargement.

When an act is required or allowed to be done at or within a specified time, the court for cause shown may at any time in its discretion:

1. With or without motion or notice, order the period enlarged if request therefor is made before the expiration of the period originally prescribed or as extended by a previous order; or

2. Upon motion made after the expiration of the specified period permit the act to be done if the failure to act was the result of excusable neglect,

but the court may not extend the time for taking any action under NRS 176.515 or 176.525 except to the extent and under the conditions stated in those sections.

(Added to NRS by 1967, 1451; A 1969, 10; 1985, 63)



NRS 178.478 - Motions; affidavits.

1. A written motion, other than one which may be heard ex parte, and notice of the hearing thereof must be served not later than 5 days before the time specified for the hearing unless a different period is fixed by rule or order of the court. For cause shown such an order may be made on ex parte application.

2. When a motion is supported by affidavit, the affidavit must be served with the motion; and opposing affidavits may be served not less than 1 day before the hearing unless the court permits them to be served at a later time.

3. A certificate of service must accompany each motion filed.

(Added to NRS by 1967, 1451; A 1991, 303)



NRS 178.482 - Additional time after service by mail.

Whenever a party has the right or is required to do an act within a prescribed period after the service of a notice or other paper upon the party and the notice or other paper is served by mail, 3 days shall be added to the prescribed period.

(Added to NRS by 1967, 1451)



NRS 178.484 - Right to bail before conviction; exceptions; imposition of conditions; arrest for violation of condition.

1. Except as otherwise provided in this section, a person arrested for an offense other than murder of the first degree must be admitted to bail.

2. A person arrested for a felony who has been released on probation or parole for a different offense must not be admitted to bail unless:

(a) A court issues an order directing that the person be admitted to bail;

(b) The State Board of Parole Commissioners directs the detention facility to admit the person to bail; or

(c) The Division of Parole and Probation of the Department of Public Safety directs the detention facility to admit the person to bail.

3. A person arrested for a felony whose sentence has been suspended pursuant to NRS 4.373 or 5.055 for a different offense or who has been sentenced to a term of residential confinement pursuant to NRS 4.3762 or 5.076 for a different offense must not be admitted to bail unless:

(a) A court issues an order directing that the person be admitted to bail; or

(b) A department of alternative sentencing directs the detention facility to admit the person to bail.

4. A person arrested for murder of the first degree may be admitted to bail unless the proof is evident or the presumption great by any competent court or magistrate authorized by law to do so in the exercise of discretion, giving due weight to the evidence and to the nature and circumstances of the offense.

5. A person arrested for a violation of NRS 484C.110, 484C.120, 484C.130, 484C.430, 488.410, 488.420 or 488.425 who is under the influence of intoxicating liquor must not be admitted to bail or released on the person s own recognizance unless the person has a concentration of alcohol of less than 0.04 in his or her breath. A test of the person s breath pursuant to this subsection to determine the concentration of alcohol in his or her breath as a condition of admission to bail or release is not admissible as evidence against the person.

6. A person arrested for a violation of NRS 484C.110, 484C.120, 484C.130, 484C.430, 488.410, 488.420 or 488.425 who is under the influence of a controlled substance, is under the combined influence of intoxicating liquor and a controlled substance, or inhales, ingests, applies or otherwise uses any chemical, poison or organic solvent, or any compound or combination of any of these, to a degree which renders the person incapable of safely driving or exercising actual physical control of a vehicle or vessel under power or sail must not be admitted to bail or released on the person s own recognizance sooner than 12 hours after arrest.

7. A person arrested for a battery that constitutes domestic violence pursuant to NRS 33.018 must not be admitted to bail sooner than 12 hours after arrest. If the person is admitted to bail more than 12 hours after arrest, without appearing personally before a magistrate or without the amount of bail having been otherwise set by a magistrate or a court, the amount of bail must be:

(a) Three thousand dollars, if the person has no previous convictions of battery that constitute domestic violence pursuant to NRS 33.018 and there is no reason to believe that the battery for which the person has been arrested resulted in substantial bodily harm or was committed by strangulation;

(b) Five thousand dollars, if the person has:

(1) No previous convictions of battery that constitute domestic violence pursuant to NRS 33.018, but there is reason to believe that the battery for which the person has been arrested resulted in substantial bodily harm or was committed by strangulation; or

(2) One previous conviction of battery that constitutes domestic violence pursuant to NRS 33.018, but there is no reason to believe that the battery for which the person has been arrested resulted in substantial bodily harm or was committed by strangulation; or

(c) Fifteen thousand dollars, if the person has:

(1) One previous conviction of battery that constitutes domestic violence pursuant to NRS 33.018 and there is reason to believe that the battery for which the person has been arrested resulted in substantial bodily harm or was committed by strangulation; or

(2) Two or more previous convictions of battery that constitute domestic violence pursuant to NRS 33.018.

The provisions of this subsection do not affect the authority of a magistrate or a court to set the amount of bail when the person personally appears before the magistrate or the court, or when a magistrate or a court has otherwise been contacted to set the amount of bail. For the purposes of this subsection, a person shall be deemed to have a previous conviction of battery that constitutes domestic violence pursuant to NRS 33.018 if the person has been convicted of such an offense in this State or has been convicted of violating a law of any other jurisdiction that prohibits the same or similar conduct.

8. A person arrested for violating a temporary or extended order for protection against domestic violence issued pursuant to NRS 33.017 to 33.100, inclusive, or for violating a restraining order or injunction that is in the nature of a temporary or extended order for protection against domestic violence issued in an action or proceeding brought pursuant to title 11 of NRS, or for violating a temporary or extended order for protection against stalking, aggravated stalking or harassment issued pursuant to NRS 200.591, or for violating a temporary or extended order for protection against sexual assault pursuant to NRS 200.378 must not be admitted to bail sooner than 12 hours after arrest if:

(a) The arresting officer determines that such a violation is accompanied by a direct or indirect threat of harm;

(b) The person has previously violated a temporary or extended order for protection of the type for which the person has been arrested; or

(c) At the time of the violation or within 2 hours after the violation, the person has:

(1) A concentration of alcohol of 0.08 or more in the person s blood or breath; or

(2) An amount of a prohibited substance in the person s blood or urine that is equal to or greater than the amount set forth in subsection 3 of NRS 484C.110.

9. If a person is admitted to bail more than 12 hours after arrest, pursuant to subsection 8, without appearing personally before a magistrate or without the amount of bail having been otherwise set by a magistrate or a court, the amount of bail must be:

(a) Three thousand dollars, if the person has no previous convictions of violating a temporary or extended order for protection against domestic violence issued pursuant to NRS 33.017 to 33.100, inclusive, or of violating a restraining order or injunction that is in the nature of a temporary or extended order for protection against domestic violence issued in an action or proceeding brought pursuant to title 11 of NRS, or of violating a temporary or extended order for protection against stalking, aggravated stalking or harassment issued pursuant to NRS 200.591, or of violating a temporary or extended order for protection against sexual assault pursuant to NRS 200.378;

(b) Five thousand dollars, if the person has one previous conviction of violating a temporary or extended order for protection against domestic violence issued pursuant to NRS 33.017 to 33.100, inclusive, or of violating a restraining order or injunction that is in the nature of a temporary or extended order for protection against domestic violence issued in an action or proceeding brought pursuant to title 11 of NRS, or of violating a temporary or extended order for protection against stalking, aggravated stalking or harassment issued pursuant to NRS 200.591, or of violating a temporary or extended order for protection against sexual assault pursuant to NRS 200.378; or

(c) Fifteen thousand dollars, if the person has two or more previous convictions of violating a temporary or extended order for protection against domestic violence issued pursuant to NRS 33.017 to 33.100, inclusive, or of violating a restraining order or injunction that is in the nature of a temporary or extended order for protection against domestic violence issued in an action or proceeding brought pursuant to title 11 of NRS, or of violating a temporary or extended order for protection against stalking, aggravated stalking or harassment issued pursuant to NRS 200.591, or of violating a temporary or extended order for protection against sexual assault pursuant to NRS 200.378.

The provisions of this subsection do not affect the authority of a magistrate or a court to set the amount of bail when the person personally appears before the magistrate or the court or when a magistrate or a court has otherwise been contacted to set the amount of bail. For the purposes of this subsection, a person shall be deemed to have a previous conviction of violating a temporary or extended order for protection against domestic violence issued pursuant to NRS 33.017 to 33.100, inclusive, or of violating a restraining order or injunction that is in the nature of a temporary or extended order for protection against domestic violence issued in an action or proceeding brought pursuant to title 11 of NRS, or of violating a temporary or extended order for protection against stalking, aggravated stalking or harassment issued pursuant to NRS 200.591, or of violating a temporary or extended order for protection against sexual assault pursuant to NRS 200.378, if the person has been convicted of such an offense in this State or has been convicted of violating a law of any other jurisdiction that prohibits the same or similar conduct.

10. The court may, before releasing a person arrested for an offense punishable as a felony, require the surrender to the court of any passport the person possesses.

11. Before releasing a person arrested for any crime, the court may impose such reasonable conditions on the person as it deems necessary to protect the health, safety and welfare of the community and to ensure that the person will appear at all times and places ordered by the court, including, without limitation:

(a) Requiring the person to remain in this State or a certain county within this State;

(b) Prohibiting the person from contacting or attempting to contact a specific person or from causing or attempting to cause another person to contact that person on the person s behalf;

(c) Prohibiting the person from entering a certain geographic area; or

(d) Prohibiting the person from engaging in specific conduct that may be harmful to the person s own health, safety or welfare, or the health, safety or welfare of another person.

In determining whether a condition is reasonable, the court shall consider the factors listed in NRS 178.4853.

12. If a person fails to comply with a condition imposed pursuant to subsection 11, the court may, after providing the person with reasonable notice and an opportunity for a hearing:

(a) Deem such conduct a contempt pursuant to NRS 22.010; or

(b) Increase the amount of bail pursuant to NRS 178.499.

13. An order issued pursuant to this section that imposes a condition on a person admitted to bail must include a provision ordering any law enforcement officer to arrest the person if the officer has probable cause to believe that the person has violated a condition of bail.

14. Before a person may be admitted to bail, the person must sign a document stating that:

(a) The person will appear at all times and places as ordered by the court releasing the person and as ordered by any court before which the charge is subsequently heard;

(b) The person will comply with the other conditions which have been imposed by the court and are stated in the document; and

(c) If the person fails to appear when so ordered and is taken into custody outside of this State, the person waives all rights relating to extradition proceedings.

The signed document must be filed with the clerk of the court of competent jurisdiction as soon as practicable, but in no event later than the next business day.

15. If a person admitted to bail fails to appear as ordered by a court and the jurisdiction incurs any cost in returning the person to the jurisdiction to stand trial, the person who failed to appear is responsible for paying those costs as restitution.

16. For the purposes of subsections 8 and 9, an order or injunction is in the nature of a temporary or extended order for protection against domestic violence if it grants relief that might be given in a temporary or extended order issued pursuant to NRS 33.017 to 33.100, inclusive.

17. As used in this section, strangulation has the meaning ascribed to it in NRS 200.481.

(Added to NRS by 1967, 1451; A 1971, 496; 1973, 1802; 1975, 1201; 1977, 1545; 1981, 1585; 1985, 2171; 1987, 554; 1995, 26, 2293; 1997, 610, 1478, 3357; 1999, 669, 2064; 2001, 1223, 2571; 2007, 50, 1017; 2009, 93, 234, 1880)



NRS 178.4851 - Release without bail; imposition of conditions; arrest for violation of condition.

1. Upon a showing of good cause, a court may release without bail any person entitled to bail if it appears to the court that it can impose conditions on the person that will adequately protect the health, safety and welfare of the community and ensure that the person will appear at all times and places ordered by the court.

2. In releasing a person without bail, the court may impose such conditions as it deems necessary to protect the health, safety and welfare of the community and to ensure that the person will appear at all times and places ordered by the court, including, without limitation, any condition set forth in subsection 11 of NRS 178.484.

3. Upon a showing of good cause, a sheriff or chief of police may release without bail any person charged with a misdemeanor pursuant to standards established by a court of competent jurisdiction.

4. Before a person may be released without bail, the person must file with the clerk of the court of competent jurisdiction a signed document stating that:

(a) The person will appear at all times and places as ordered by the court releasing the person and as ordered by any court before which the charge is subsequently heard;

(b) The person will comply with the other conditions which have been imposed by the court and are stated in the document;

(c) If the person fails to appear when so ordered and is taken into custody outside of this State, the person waives all rights relating to extradition proceedings; and

(d) The person understands that any court of competent jurisdiction may revoke the order of release without bail and may order the person into custody or require the person to furnish bail or otherwise ensure the protection of the health, safety and welfare of the community or the person s appearance.

5. If a jurisdiction incurs any costs in returning a person to the jurisdiction to stand trial, the person failing to appear is responsible for paying those costs as restitution.

6. An order issued pursuant to this section that imposes a condition on a person who is released without bail must include a provision ordering a law enforcement officer to arrest the person if the law enforcement officer has probable cause to believe that the person has violated a condition of release.

(Added to NRS by 1981, 1584; A 1987, 454; 1997, 3359; 2001, 1226; 2007, 53, 1020)



NRS 178.4853 - Factors considered before release without bail.

In deciding whether there is good cause to release a person without bail, the court as a minimum shall consider the following factors concerning the person:

1. The length of residence in the community;

2. The status and history of employment;

3. Relationships with the person s spouse and children, parents or other family members and with close friends;

4. Reputation, character and mental condition;

5. Prior criminal record, including, without limitation, any record of appearing or failing to appear after release on bail or without bail;

6. The identity of responsible members of the community who would vouch for the reliability of the person;

7. The nature of the offense with which the person is charged, the apparent probability of conviction and the likely sentence, insofar as these factors relate to the risk of not appearing;

8. The nature and seriousness of the danger to the alleged victim, any other person or the community that would be posed by the person s release;

9. The likelihood of more criminal activity by the person after release; and

10. Any other factors concerning the person s ties to the community or bearing on the risk that the person may willfully fail to appear.

(Added to NRS by 1981, 1584; A 1985, 809; 1997, 3360)



NRS 178.4855 - Limitations on release without bail of certain defendants who are taken into custody while admitted to bail on other charges; notice to bail agent required.

A defendant charged with the commission of a category A or B felony who is admitted to bail on a surety bond and who:

1. While admitted to bail, is taken into custody in the same jurisdiction in which the defendant was admitted to bail and is charged with the commission of another category A or B felony; and

2. Is ordered to be released from custody without bail,

must not be released from custody pursuant to NRS 178.4851 until the law enforcement agency that conducted the initial booking procedure for the defendant for the subsequent felony has notified the bail agent that issued the surety bond of the release of the defendant.

(Added to NRS by 1999, 1845)



NRS 178.486 - When bail is matter of discretion, notice of application must be given to district attorney.

When the admission to bail is a matter of discretion, the court, or officer by whom it may be ordered, shall require such notice of the application therefor as the court or officer may deem reasonable to be given to the district attorney of the county where the examination is had.

(Added to NRS by 1967, 1452)



NRS 178.487 - Bail after arrest for felony offense committed while on bail.

Every release on bail with or without security is conditioned upon the defendant s good behavior while so released, and upon a showing that the proof is evident or the presumption great that the defendant has committed a felony during the period of release, the defendant s bail may be revoked, after a hearing, by the magistrate who allowed it or by any judge of the court in which the original charge is pending. Pending such revocation, the defendant may be held without bail by order of the magistrate before whom the defendant is brought after an arrest upon the second charge.

(Added to NRS by 1971, 574; A 1973, 348)



NRS 178.4871 - Postconviction petitioner for habeas corpus: Limitations on release.

A person who has filed a postconviction petition for habeas corpus:

1. Must not in any case be released on the person s own recognizance.

2. Must not be admitted to bail pending a review of the petition unless:

(a) The petition is filed in the proper jurisdiction;

(b) The petition presents substantial questions of law or fact and does not appear to be barred procedurally;

(c) The petitioner has made out a clear case on the merits; and

(d) There are exceptional circumstances deserving of special treatment in the interests of justice.

(Added to NRS by 1987, 1232; A 1991, 91)



NRS 178.4873 - Postconviction petitioner for habeas corpus: Release pending appeal.

If a district court denies a postconviction petition for habeas corpus, the petitioner must not be released on the petitioner s own recognizance or admitted to bail pending any appeal. If the petition is granted and a stay of the order granting relief is not entered, the district court shall admit the petitioner to bail pending appeal if the respondent files a notice of appeal.

(Added to NRS by 1987, 1232; A 1991, 91)



NRS 178.4875 - Proceeding for forfeiture of bail pending review or appeal; proceeding for recommitment of defendant.

1. If the court admits a petitioner to bail pending review of the petition or pending appeal, any subsequent proceeding for forfeiture of the bail must take place in the proceeding on the petition.

2. Any subsequent proceeding for the recommitment of the defendant pursuant to NRS 178.532 may be initiated on behalf of the State in the proceeding on the petition or in the district court where the original conviction was had, if it was in a different court. If the proceeding occurs in the district court where the original conviction was had, that court must notify the court conducting the proceeding on the petition of any order for recommitment entered and subsequently enforced.

(Added to NRS by 1987, 1232)



NRS 178.488 - Right to bail upon review; notice of application to be given district attorney. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Bail may be allowed pending appeal or certiorari unless it appears that the appeal is frivolous or taken for delay.

2. Pending appeal to a district court, bail may be allowed by the trial justice, by the district court, or by any judge thereof, to run until final termination of the proceedings in all courts.

3. Pending appeal or certiorari to the Supreme Court, bail may be allowed by the district court or by any judge thereof or by the Supreme Court or by a justice thereof.

4. Any court or any judge or justice authorized to grant bail may at any time revoke the order admitting the defendant to bail.

5. The court or judge by whom bail may be ordered shall require such notice of the application therefor as the court or judge may deem reasonable to be given to the district attorney of the county in which the verdict or judgment was originally rendered.

(Added to NRS by 1967, 1452; A 1969, 10)

NRS 178.488 Right to bail upon review; notice of application to be given district attorney. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Bail may be allowed pending appeal or certiorari unless it appears that the appeal is frivolous or taken for delay.

2. Pending appeal to a district court, bail may be allowed by the trial justice, by the district court, or by any judge thereof, to run until final termination of the proceedings in all courts.

3. Pending appeal or certiorari to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution, bail may be allowed by the district court or any judge thereof, by the Court of Appeals or any judge thereof or by the Supreme Court or a justice thereof.

4. Any court or any judge or justice authorized to grant bail may at any time revoke the order admitting the defendant to bail.

5. The court or judge by whom bail may be ordered shall require such notice of the application therefor as the court or judge may deem reasonable to be given to the district attorney of the county in which the verdict or judgment was originally rendered.

(Added to NRS by 1967, 1452; A 1969, 10; 2013, 1762, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 178.494 - Bail for witnesses; judicial review of detention or amount of bail.

1. If it appears by affidavit that the testimony of a person is material in any criminal proceeding and if it is shown that it may become impracticable to secure the person s presence by subpoena, the magistrate may require bail for the person s appearance as a witness, in an amount fixed by the magistrate. If the person fails to give bail the magistrate may:

(a) Commit the person to the custody of a peace officer pending final disposition of the proceeding in which the testimony is needed;

(b) Order the person s release if the person has been detained for an unreasonable length of time; and

(c) Modify at any time the requirement as to bail.

2. Every person detained as a material witness must be brought before a judge or magistrate within 72 hours after the beginning of the detention. The judge or magistrate shall make a determination whether:

(a) The amount of bail required to be given by the material witness should be modified; and

(b) The detention of the material witness should continue.

The judge or magistrate shall set a schedule for the periodic review of whether the amount of bail required should be modified and whether detention should continue.

(Added to NRS by 1967, 1452; A 1989, 327)



NRS 178.498 - Amount.

If the defendant is admitted to bail, the bail must be set at an amount which in the judgment of the magistrate will reasonably ensure the appearance of the defendant and the safety of other persons and of the community, having regard to:

1. The nature and circumstances of the offense charged;

2. The financial ability of the defendant to give bail;

3. The character of the defendant; and

4. The factors listed in NRS 178.4853.

(Added to NRS by 1967, 1452; A 1985, 809)



NRS 178.499 - Increase in amount.

1. At any time after a district or Justice Court has ordered bail to be set at a specific amount, and before acquittal or conviction, the court may upon its own motion or upon motion of the district attorney and after notice to the defendant s attorney of record or, if none, to the defendant, increase the amount of bail for good cause shown.

2. If the defendant has been released on bail before the time when the motion to increase bail is granted, the defendant shall either return to custody or give the additional amount of bail.

(Added to NRS by 1969, 385; A 1991, 303)



NRS 178.502 - Form of bail; extension of bond or undertaking to proceedings in other courts; exoneration; place of deposit.

1. A person required or permitted to give bail shall execute a bond for the person s appearance. The magistrate or court or judge or justice, having regard to the considerations set forth in NRS 178.498, may require one or more sureties or may authorize the acceptance of cash or bonds or notes of the United States in an amount equal to or less than the face amount of the bond.

2. Any bond or undertaking for bail must provide that the bond or undertaking:

(a) Extends to any action or proceeding in a Justice Court, municipal court or district court:

(1) Arising from the charge on which bail was first given in any of these courts; and

(2) Arising from a later charge, filed before the expiration of the periods provided in subsection 4, which is substantially similar to the charge upon which bail was first given and is based upon the same act or omission as that charge; and

(b) Remains in effect until exonerated by the court.

This subsection does not require that any bond or undertaking extend to proceedings on appeal.

3. If an action or proceeding against a defendant who has been admitted to bail is transferred to another trial court, the bond or undertaking must be transferred to the clerk of the court to which the action or proceeding has been transferred.

4. If the action or proceeding against a defendant who has been admitted to bail is dismissed, the bail must not be exonerated until a period of 30 days has elapsed from the entry of the order of dismissal unless the defendant requests that bail be exonerated before the expiration of the 30-day period. If no formal action or proceeding is instituted against a defendant who has been admitted to bail, the bail must not be exonerated until a period of 30 days has elapsed from the day the bond or undertaking is posted unless the defendant requests that bail be exonerated before the expiration of the 30-day period.

5. If, within the periods provided in subsection 4, the defendant is charged with a public offense arising out of the same act or omission supporting the charge upon which bail was first given, the prosecuting attorney shall forthwith notify the clerk of the court where the bond was posted, the bail must be applied to the public offense later charged, and the bond or undertaking must be transferred to the clerk of the appropriate court. Within 10 days after its receipt, the clerk of the court to whom the bail is transferred shall mail notice of the transfer to the surety on the bond and the bail agent who executed the bond.

6. Bail given originally on appeal must be deposited with the magistrate or the clerk of the court from which the appeal is taken.

(Added to NRS by 1967, 1452; A 1979, 1021; 1981, 1585; 2003, 2103)



NRS 178.504 - Justification of sureties.

1. Every surety, except a corporate surety which is approved as provided by law, shall justify by affidavit and may be required to describe in the affidavit:

(a) The property by which the surety proposes to justify and the encumbrances thereon;

(b) The number and amount of other bonds and undertakings for bail entered into by the surety and remaining undischarged; and

(c) All other liabilities.

2. No bond shall be approved unless the surety thereon appears to be qualified.

3. A corporate surety that is authorized to transact insurance in this State pursuant to chapter 680A of NRS is a sufficient surety for all courts and shall be deemed to be qualified for purposes of this section.

(Added to NRS by 1967, 1453; A 2009, 240)



NRS 178.506 - Declaration of forfeiture.

If there is a breach of condition of a bond, the court shall declare a forfeiture of the bail, subject to the provisions of NRS 178.508 and 178.509.

(Added to NRS by 1967, 1453; A 1971, 598)



NRS 178.508 - Duties of court when defendant fails to appear; procedure for issuing order of forfeiture; when forfeiture becomes effective; grounds for extending date of forfeiture.

1. If the defendant fails to appear when the defendant s presence in court is lawfully required for the commission of a misdemeanor and the failure to appear is not excused or is lawfully required for the commission of a gross misdemeanor or felony, the court shall:

(a) Enter upon its minutes that the defendant failed to appear;

(b) Not later than 45 days after the date on which the defendant failed to appear, order the issuance of a warrant for the arrest of the defendant; and

(c) If the undertaking exceeds $50 or money deposited instead of bail bond exceeds $500, direct that each surety and the local agent of each surety, or the depositor if the depositor is not the defendant, be given notice that the defendant has failed to appear, by certified mail within 20 days after the date on which the defendant failed to appear. The court shall execute an affidavit of such mailing to be kept as an official public record of the court and shall direct that a copy of the notice be transmitted to the prosecuting attorney at the same time that notice is given to each surety or the depositor.

2. Except as otherwise provided in subsection 3 and NRS 178.509, an order of forfeiture of any undertaking or money deposited instead of bail bond must be prepared by the clerk of court and signed by the court. An order of forfeiture must include the date on which the forfeiture becomes effective. If the defendant who failed to appear has been charged with the commission of a gross misdemeanor or felony, a copy of the order must be forwarded to the Office of Court Administrator. The undertaking or money deposited instead of bail bond is forfeited 180 days after the date on which the notice is mailed pursuant to subsection 1.

3. The court may extend the date of the forfeiture for any reasonable period set by the court if the surety or depositor submits to the court:

(a) An application for an extension and the court determines that the surety or the depositor is making reasonable and ongoing efforts to bring the defendant before the court.

(b) An application for an extension on the ground that the defendant is temporarily prevented from appearing before the court because the defendant:

(1) Is ill;

(2) Is insane; or

(3) Is being detained by civil or military authorities,

and the court, upon hearing the matter, determines that one or more of the grounds described in this paragraph exist and that the surety or depositor did not in any way cause or aid the absence of the defendant.

(Added to NRS by 1967, 1453; A 1969, 625; 1971, 598; 1979, 1400; 1983, 210; 1987, 1025; 1991, 1015; 1999, 1845; 2003, 2103)



NRS 178.509 - Exoneration of surety before date of forfeiture: Conditions; grounds; issuance of order.

1. If the defendant fails to appear when the defendant s presence in court is lawfully required, the court shall not exonerate the surety before the date of forfeiture prescribed in NRS 178.508 unless:

(a) The defendant appears before the court and the court, upon hearing the matter, determines that the defendant has presented a satisfactory excuse or that the surety did not in any way cause or aid the absence of the defendant; or

(b) The surety submits an application for exoneration on the ground that the defendant is unable to appear because the defendant:

(1) Is dead;

(2) Is ill;

(3) Is insane;

(4) Is being detained by civil or military authorities; or

(5) Has been deported,

and the court, upon hearing the matter, determines that one or more of the grounds described in this paragraph exist and that the surety did not in any way cause or aid the absence of the defendant.

2. If the requirements of subsection 1 are met, the court may exonerate the surety upon such terms as may be just.

3. If the court exonerates a surety pursuant to this section and there is any undertaking or money deposited instead of bail bond where the defendant has been charged with a gross misdemeanor or felony, the court shall:

(a) Prepare an order exonerating the surety; and

(b) Forward a copy of the order to the Office of Court Administrator.

(Added to NRS by 1971, 597; A 1979, 1400; 1991, 1015; 1999, 1846; 2007, 420)



NRS 178.512 - Setting aside forfeiture: Conditions; grounds; when written finding is required.

1. The court shall not set aside a forfeiture unless:

(a) The surety submits an application to set it aside on the ground that the defendant:

(1) Has appeared before the court since the date of the forfeiture and has presented a satisfactory excuse for the defendant s absence;

(2) Was dead before the date of the forfeiture but the surety did not know and could not reasonably have known of the defendant s death before that date;

(3) Was unable to appear before the court before the date of the forfeiture because of the defendant s illness or insanity, but the surety did not know and could not reasonably have known of the illness or insanity before that date;

(4) Was unable to appear before the court before the date of the forfeiture because the defendant was being detained by civil or military authorities, but the surety did not know and could not reasonably have known of the defendant s detention before that date; or

(5) Was unable to appear before the court before the date of the forfeiture because the defendant was deported, but the surety did not know and could not reasonably have known of the defendant s deportation before that date,

and the court, upon hearing the matter, determines that one or more of the grounds described in this subsection exist and that the surety did not in any way cause or aid the absence of the defendant; and

(b) The court determines that justice does not require the enforcement of the forfeiture.

2. If the court sets aside a forfeiture pursuant to subsection 1 and the forfeiture includes any undertaking or money deposited instead of bail bond where the defendant has been charged with a gross misdemeanor or felony, the court shall make a written finding in support of setting aside the forfeiture. The court shall mail a copy of the order setting aside the forfeiture to the Office of Court Administrator immediately upon entry of the order.

(Added to NRS by 1967, 1453; A 1979, 1401; 1999, 1847; 2003, 2104, 3338; 2005, 108)



NRS 178.514 - Enforcement of forfeiture.

1. When a forfeiture has not been set aside, the court shall on motion enter a judgment of default and execution may issue thereon.

2. If the Office of Court Administrator has not received an order setting aside a forfeiture within 180 days after the issuance of the order of forfeiture, the Court Administrator shall request that the court that ordered the forfeiture institute proceedings to enter a judgment of default with respect to the amount of the undertaking or money deposited instead of bail bond with the court. Not later than 30 days after receipt of the request from the Office of Court Administrator, the court shall enter judgment by default and commence execution proceedings therein.

3. By entering into a bond the obligors submit to the jurisdiction of the court and irrevocably appoint the clerk of the court as their agent upon whom any papers affecting their liability may be served. Their liability may be enforced on motion and such notice of the motion as the court prescribes may be served on the clerk of the court, who shall forthwith mail copies to the obligors to their last known addresses.

(Added to NRS by 1967, 1453; A 2003, 2105)



NRS 178.516 - Remission of forfeited money.

After entry of such judgment, the court shall not remit it in whole or in part unless the conditions applying to the setting aside of forfeiture in NRS 178.512 are met.

(Added to NRS by 1967, 1453; A 1979, 1402)



NRS 178.518 - Payment of forfeited deposits to county treasurer or State Controller.

Money collected pursuant to NRS 178.506 to 178.516, inclusive, which was collected:

1. From a person who was charged with a misdemeanor must be paid over to the county treasurer.

2. From a person who was charged with a gross misdemeanor or a felony must be paid over to the State Controller for deposit in the State General Fund for distribution in the following manner:

(a) Ninety percent for credit to the Fund for the Compensation of Victims of Crime; and

(b) Ten percent for credit to the special account established pursuant to NRS 176.0613 to assist with funding and establishing specialty court programs.

(Added to NRS by 1967, 1453; A 1981, 1672; 2001, 2922; 2003, 2105)



NRS 178.522 - Exoneration of bail.

1. When the condition of the bond has been satisfied or the forfeiture thereof has been set aside or remitted, the court shall exonerate the obligors and release any bail. The court shall exonerate the obligors and release any bail at the time of sentencing the defendant, if the court has not previously done so unless the money deposited by the defendant as bail must be applied to satisfy a judgment pursuant to NRS 178.528.

2. A surety may be exonerated by a deposit of cash in the amount of the bond or by a timely surrender of the defendant into custody.

(Added to NRS by 1967, 1453; A 1969, 10; 1991, 1016; 1993, 827)



NRS 178.524 - Deposit required in certain cases.

If the defendant surrenders himself or herself to, is apprehended by or is in the custody of a peace officer in the State of Nevada or the Director of the Department of Corrections other than the officer to whose custody the defendant was committed at the time of giving bail, the bail may make application to the court for the discharge of the bail bond, and shall then give to the court an amount in cash or a surety bond sufficient in amount to guarantee reimbursement of any costs that may be expended in returning the defendant to the officer to whose custody the defendant was committed at the time of giving bail.

(Added to NRS by 1967, 1453; A 1977, 863; 2001 Special Session, 223)



NRS 178.526 - Arrest of defendant.

1. For the purpose of surrendering a defendant, a surety, at any time before the surety is finally discharged, and at any place within this State, may, by:

(a) Written authorization for the arrest of the defendant attached to a copy of the undertaking; or

(b) A written authority endorsed on a certified copy of the undertaking,

cause the defendant to be arrested by a bail agent or bail enforcement agent who is licensed pursuant to chapter 697 of NRS.

2. A bail agent or bail enforcement agent who arrests a defendant in this State or any other jurisdiction is not acting for or on behalf of this State or any of its political subdivisions.

(Added to NRS by 1967, 1454; A 1997, 3393; 1999, 1847)



NRS 178.528 - Disposition of money deposited as bail.

When money has been deposited, if it remains on deposit at the time of a judgment for the payment of a fine, the court, or the clerk under the direction of the court, shall apply the money in satisfaction thereof, and after satisfying the fine and costs shall refund the surplus, if any, to the person who deposited the bail, unless that person has directed, in writing, that any surplus be refunded to another.

(Added to NRS by 1967, 1454; A 1991, 303)



NRS 178.532 - Recommitment of defendant after having given bail or deposited money.

The court to which the committing magistrate shall return the depositions and statement, or in which an indictment or information or an appeal is pending, or to which a judgment on appeal is remitted to be carried into effect, may, by an order to be entered on its minutes, direct the arrest of the defendant and commitment to the officer to whose custody the defendant was committed at the time of giving bail, and the defendant s detention until legally discharged, in the following cases:

1. When, by reason of the defendant s failure to appear, the defendant has incurred a forfeiture of bail, or of money deposited instead thereof, as provided in NRS 178.506.

2. When it satisfactorily appears to the court that the defendant s bail, or either of them, are dead, or insufficient, or have removed from the State.

3. Upon an indictment being found or information filed in the cases provided in NRS 173.175.

(Added to NRS by 1967, 1454)



NRS 178.534 - Contents of order for recommitment.

The order for the recommitment of the defendant shall:

1. Recite generally the facts upon which it is founded.

2. Direct that the defendant be arrested by any sheriff, constable, marshal, police officer or other peace officer within the State, and committed to the custody of the sheriff of the county where the depositions and statement were returned, or the indictment was found, or the information was filed, or the conviction was had, as the case may be, to be detained until legally discharged.

(Added to NRS by 1967, 1454)



NRS 178.536 - Arrest on order of recommitment.

The defendant may be arrested pursuant to the order, upon a certified copy thereof, in any county, in the same manner as upon a warrant of arrest, except that when arrested in another county the order need not be endorsed by a magistrate of that county.

(Added to NRS by 1967, 1454)



NRS 178.538 - Commitment of defendant on order when defendant fails to appear for judgment; if order issued for other cause, defendant may be admitted to bail.

1. If the order recites, as the grounds upon which it is made, the failure of the defendant to appear for judgment upon conviction, the defendant must be committed according to the requirement of the order.

2. If the order be made for any other cause, and the offense is bailable, the court may fix the amount of bail, and may cause a direction to be inserted in the order that the defendant be admitted to bail in the sum fixed, which shall be specified in the order.

(Added to NRS by 1967, 1454)



NRS 178.542 - Records: District court.

Each county clerk shall maintain a record containing the following information for each bail bond accepted by a district court within the county:

1. The name of the defendant;

2. The name of the surety;

3. The amount of the bond;

4. The name of the court admitting the defendant to bail and the case number;

5. The date of exoneration or forfeiture of the bond;

6. The book and page of the minute order declaring the exoneration or forfeiture; and

7. The date of notice to the district attorney of any forfeiture of the bond.

(Added to NRS by 1967, 1454; A 1983, 264)



NRS 178.544 - Records: Justice Court.

1. Whenever a person is admitted to bail in a Justice Court and the bail is put in by a written undertaking, the deputy clerk of the Justice Court shall record:

(a) The name of the defendant;

(b) The names of the sureties;

(c) The amount of the bond;

(d) The name of the court;

(e) The number of the case; and

(f) Such other information as is reasonably necessary to complete the record.

2. When the bond is exonerated or forfeited, the deputy clerk of the Justice Court shall record:

(a) The date of the exoneration or forfeiture;

(b) The book and page of the minute order declaring the exoneration or forfeiture; and

(c) The date of notice to the district attorney of any forfeiture of the bond.

(Added to NRS by 1967, 1455; A 1983, 264; 1985, 53)



NRS 178.546 - Records: Supreme Court. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Whenever a person is admitted to bail by the Supreme Court or a justice of the Supreme Court, the Clerk of the Supreme Court shall record:

(a) The name of the defendant;

(b) The names of the sureties;

(c) The amount of the bond; and

(d) The case number.

2. When the bond is exonerated or forfeited, the Clerk of the Supreme Court shall record:

(a) The date of the exoneration or forfeiture;

(b) The file number of the order declaring the forfeiture or exoneration;

(c) The name of the county where the defendant was convicted or if no conviction has been had, of the county where the defendant was incarcerated; and

(d) The date of the notice to the district attorney of the appropriate county of any forfeiture of the bond.

(Added to NRS by 1967, 1455; A 1983, 265)

NRS 178.546 Records: Court of Appeals and Supreme Court. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Whenever a person is admitted to bail by the Court of Appeals, the Supreme Court, a judge of the Court of Appeals or a justice of the Supreme Court, the Clerk of the Supreme Court shall record:

(a) The name of the defendant;

(b) The names of the sureties;

(c) The amount of the bond; and

(d) The case number.

2. When the bond is exonerated or forfeited, the Clerk of the Supreme Court shall record:

(a) The date of the exoneration or forfeiture;

(b) The file number of the order declaring the forfeiture or exoneration;

(c) The name of the county where the defendant was convicted or if no conviction has been had, of the county where the defendant was incarcerated; and

(d) The date of the notice to the district attorney of the appropriate county of any forfeiture of the bond.

(Added to NRS by 1967, 1455; A 1983, 265; 2013, 1762, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 178.548 - Notification of district attorney when bail bond is forfeited.

The county clerk, the deputy clerk of the justice court, or the Clerk of the Supreme Court shall notify the district attorney of the appropriate county, in writing, promptly upon the receipt of information indicating that a bail bond has been forfeited.

(Added to NRS by 1967, 1456; A 1983, 266; 1985, 53)



NRS 178.552 - Form; contents.

An application to the court for an order shall be by motion. A motion other than one made during a trial or hearing shall be in writing unless the court permits it to be made orally. It shall state the grounds upon which it is made and shall set forth the relief or order sought. It may be supported by affidavit.

(Added to NRS by 1967, 1456)



NRS 178.554 - Dismissal by district attorney or Attorney General by leave of court.

The district attorney, or the Attorney General in those cases which have been initiated by the Attorney General, may by leave of court file a dismissal of an indictment, information or complaint and the prosecution shall thereupon terminate. Such a dismissal may not be filed during the trial without the consent of the defendant.

(Added to NRS by 1967, 1456)



NRS 178.556 - Dismissal by court for unnecessary delay.

1. If no indictment is found or information filed against a person within 15 days after the person has been held to answer for a public offense which must be prosecuted by indictment or information, the court may dismiss the complaint. If a defendant whose trial has not been postponed upon the defendant s application is not brought to trial within 60 days after the arraignment on the indictment or information, the district court may dismiss the indictment or information.

2. If a defendant whose trial has not been postponed upon the defendant s application is not brought to trial within 60 days after the arraignment on the complaint for an offense triable in a Justice or municipal Court, the court may dismiss the complaint.

(Added to NRS by 1967, 1456; A 1985, 65; 1991, 70)



NRS 178.562 - Dismissal or discharge as bar to another prosecution.

1. Except as otherwise provided in NRS 174.085, an order for the dismissal of the action, as provided in NRS 178.554 and 178.556, is a bar to another prosecution for the same offense.

2. The discharge of a person accused upon preliminary examination is a bar to another complaint against the person for the same offense, but does not bar the finding of an indictment or filing of an information.

(Added to NRS by 1967, 1456; A 1997, 2393)



NRS 178.563 - Notice to defendant of provisions concerning sealing of records of proceedings leading to dismissal.

Upon the entry of an order dismissing a criminal action or proceeding, the court shall provide the defendant with a written notice of the provisions of NRS 179.255 which concern the sealing of records of the proceedings leading to the dismissal.

(Added to NRS by 2001, 1692)



NRS 178.564 - Certain offenses for which party injured has civil action may be compromised.

If a defendant is held to answer on a charge of a misdemeanor for which the person injured by the act constituting the offense has a remedy by a civil action, the offense may be compromised as provided in NRS 178.566 unless the offense:

1. Was committed by or upon an officer of justice while in the execution of the duties of office;

2. Was committed riotously;

3. Was committed with the intent to commit a felony;

4. Is a battery that constitutes domestic violence pursuant to NRS 33.018; or

5. Violates a temporary or extended order for protection against domestic violence.

(Added to NRS by 1967, 1456; A 2005, 103)



NRS 178.566 - Compromise to be by permission of court; order to bar another prosecution.

1. If the party injured appears before the court to which the depositions are required to be returned, at any time before trial, and acknowledges in writing that the party has received satisfaction for the injury, the court may, in its discretion, on payment of the costs incurred, order all proceedings to be stayed upon the prosecution, and the defendant to be discharged therefrom; but in such case the reasons for the order must be set forth therein, and entered on the minutes.

2. The order shall be a bar to another prosecution for the same offense.

(Added to NRS by 1967, 1457)



NRS 178.568 - No public offense to be compromised except as provided in this title.

No public offense shall be compromised, nor shall any proceeding for the prosecution or punishment thereof, upon a compromise, be stayed, except as provided in this title.

(Added to NRS by 1967, 1457)



NRS 178.569 - Definitions.

As used in NRS 178.569 to 178.5698, inclusive, unless the context otherwise requires:

1. Relative has the meaning ascribed to it in NRS 217.060.

2. Victim of a crime or victim includes a relative of a person:

(a) Against whom a crime has been committed; or

(b) Who has been injured or killed as a direct result of the commission of a crime.

(Added to NRS by 1983, 889; A 1997, 3238)



NRS 178.5691 - Confidentiality of personal information.

All personal information, including, but not limited to, a current or former address, which pertains to a victim, relative, witness or other person and which is received pursuant to the provisions of NRS 178.569 to 178.5698, inclusive, is confidential.

(Added to NRS by 1997, 3238)



NRS 178.5692 - Investigation by sheriff of threats of harm; protection.

If a victim of a crime or a witness is cooperating with the prosecuting attorney in a criminal case and reasonably apprehends that he or she may suffer threats of harm or harm arising out of that cooperation, the sheriff of the county or the chief of police of the city shall, upon the written request of the victim or witness, investigate the circumstances, take adequate measures to protect the victim or witness where appropriate, and inform the victim or witness of the level of protection being provided.

(Added to NRS by 1983, 889)



NRS 178.5694 - Harassment of victim or witness by employer; notification by prosecuting attorney of continuance of proceeding.

1. If it is difficult for such a victim or witness to assist in an investigation or cooperate with the prosecuting attorney because the victim or witness is being harassed, intimidated or subjected to conflicting requirements by his or her employer, the prosecuting attorney, sheriff or chief of police shall, upon the written request of the victim or witness, intercede on his or her behalf to minimize any loss of pay or other benefits which would result from his or her assistance or appearances in court.

2. If a proceeding in court to which such a victim or witness has been subpoenaed will not go on as scheduled, the prosecuting attorney shall:

(a) Make a reasonable effort to notify the victim or witness of that fact; or

(b) Provide a system of notification which allows the victim or witness to call by telephone and receive such information.

In any case, the prosecuting attorney shall, if the victim or witness so requests in writing and provides a current address, ensure that written notice is mailed to that address. If written notice would not be timely, the prosecuting attorney shall make a reasonable effort to notify the victim or witness by some other means.

(Added to NRS by 1983, 889)



NRS 178.5696 - Separate waiting area; disposition of personal property; fees for testifying.

1. A court trying a criminal case shall provide victims and witnesses a secure waiting area which is not used by the members of the jury or the defendant and the defendant s family and friends.

2. A court or law enforcement agency which has custody of any stolen or other personal property belonging to such a victim or witness shall:

(a) Upon the written request of the victim or witness, make available to the victim or witness a list describing the property held in custody, unless it is shown that the disclosure of the identity or nature of the property would seriously impede the investigation of the crime; or

(b) Return the property to the victim or witness expeditiously when it is no longer needed as evidence.

3. The prosecuting attorney shall inform each such witness of the fee to which the witness is entitled for testifying and how to obtain the fee.

(Added to NRS by 1983, 890)



NRS 178.5698 - Information concerning release of defendant and disposition of case provided upon request; court to inform and provide documentation to certain persons of their right to be informed of release of offender from prison in certain cases; when and whom warden must inform of release of offender from prison.

1. The prosecuting attorney, sheriff or chief of police shall, upon the request of a victim or witness, inform the victim or witness:

(a) When the defendant is released from custody at any time before or during the trial, including, without limitation, when the defendant is released pending trial or subject to electronic supervision;

(b) If the defendant is so released, the amount of bail required, if any; and

(c) Of the final disposition of the criminal case in which the victim or witness was directly involved.

2. A request for information pursuant to subsection 1 must be made:

(a) In writing; or

(b) By telephone through an automated or computerized system of notification, if such a system is available.

3. If an offender is convicted of a sexual offense or an offense involving the use or threatened use of force or violence against the victim, the court shall provide:

(a) To each witness, documentation that includes:

(1) A form advising the witness of the right to be notified pursuant to subsection 5;

(2) The form that the witness must use to request notification in writing; and

(3) The form or procedure that the witness must use to provide a change of address after a request for notification has been submitted.

(b) To each person listed in subsection 4, documentation that includes:

(1) A form advising the person of the right to be notified pursuant to subsection 5 or 6 and NRS 176.015, 176A.630, 178.4715, 209.392, 209.3925, 209.521, 213.010, 213.040, 213.095 and 213.131 or NRS 213.10915;

(2) The forms that the person must use to request notification; and

(3) The forms or procedures that the person must use to provide a change of address after a request for notification has been submitted.

4. The following persons are entitled to receive documentation pursuant to paragraph (b) of subsection 3:

(a) A person against whom the offense is committed.

(b) A person who is injured as a direct result of the commission of the offense.

(c) If a person listed in paragraph (a) or (b) is under the age of 18 years, each parent or guardian who is not the offender.

(d) Each surviving spouse, parent and child of a person who is killed as a direct result of the commission of the offense.

(e) A relative of a person listed in paragraphs (a) to (d), inclusive, if the relative requests in writing to be provided with the documentation.

5. Except as otherwise provided in subsection 6, if the offense was a felony and the offender is imprisoned, the warden of the prison shall, if the victim or witness so requests in writing and provides a current address, notify the victim or witness at that address when the offender is released from the prison.

6. If the offender was convicted of a violation of subsection 3 of NRS 200.366 or a violation of subsection 1, paragraph (a) of subsection 2 or subparagraph (2) of paragraph (b) of subsection 2 of NRS 200.508, the warden of the prison shall notify:

(a) The immediate family of the victim if the immediate family provides their current address;

(b) Any member of the victim s family related within the third degree of consanguinity, if the member of the victim s family so requests in writing and provides a current address; and

(c) The victim, if the victim will be 18 years of age or older at the time of the release and has provided a current address,

before the offender is released from prison.

7. The warden must not be held responsible for any injury proximately caused by the failure to give any notice required pursuant to this section if no address was provided to the warden or if the address provided is inaccurate or not current.

8. As used in this section:

(a) Immediate family means any adult relative of the victim living in the victim s household.

(b) Sexual offense means:

(1) Sexual assault pursuant to NRS 200.366;

(2) Statutory sexual seduction pursuant to NRS 200.368;

(3) Battery with intent to commit sexual assault pursuant to NRS 200.400;

(4) An offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive;

(5) Incest pursuant to NRS 201.180;

(6) Open or gross lewdness pursuant to NRS 201.210;

(7) Indecent or obscene exposure pursuant to NRS 201.220;

(8) Lewdness with a child pursuant to NRS 201.230;

(9) Sexual penetration of a dead human body pursuant to NRS 201.450;

(10) Luring a child or a person with mental illness pursuant to NRS 201.560, if punished as a felony;

(11) An offense that, pursuant to a specific statute, is determined to be sexually motivated; or

(12) An attempt to commit an offense listed in this paragraph.

(Added to NRS by 1983, 890; A 1995, 407; 1997, 3238; 2001, 1140, 2792; 2003, 22, 860, 1384; 2009, 72; 2011, 69; 2013, 388, 1163)



NRS 178.571 - Applicability to certain cases; persons permitted to be attendant; permissible conduct by attendant; exclusion for good cause.

1. Except as otherwise provided in subsection 2, in a case involving any act of domestic violence pursuant to NRS 33.018, a violation of NRS 200.366, 200.368 or 200.373, a battery with intent to commit a sexual assault pursuant to NRS 200.400, a violation of any provision of NRS 200.5091 to 200.5099, inclusive, a violation of NRS 201.180, 201.210, 201.220 or 201.230 or an attempt or a conspiracy to commit any of these offenses, a witness may designate an attendant who must be allowed to attend the preliminary hearing and the trial during the witness s testimony to provide support.

2. In a case involving an offense in which a minor is a witness, the witness who is a minor may designate an attendant who must be allowed to attend the preliminary hearing and the trial during the witness s testimony to provide support.

3. The attendant may be designated by a party as a witness and, except as otherwise provided in this section, must not be excluded from the proceedings. If a party designates the attendant as a witness, the attendant must be examined and cross-examined before any other witness testifies.

4. Except as otherwise provided in this subsection and subsection 5, the attendant must not be a reporter or editorial employee of any newspaper, periodical or press association or an employee of any radio or television station. The provisions of this subsection do not apply to an attendant to a witness in a case involving a violation of any provision of NRS 200.5091 to 200.50995, inclusive.

5. The parent, child, brother or sister of the witness may serve as the attendant of the witness whether or not the attendant is a reporter or an editorial employee of any newspaper, periodical or press association or an employee of any radio or television station, but the attendant shall not make notes during the hearing or trial.

6. The court:

(a) Shall, if the witness requests, allow the attendant to sit next to the witness while the witness is testifying; or

(b) May, if the witness requests that the attendant be in another location in the courtroom while the witness is testifying, allow the attendant to be in that location while the witness is testifying.

7. Except as otherwise provided in this subsection, the court shall allow the attendant to have physical contact with the witness while the witness is testifying, if the court determines that such contact is reasonably appropriate or necessary to provide support to the witness. If the attendant attempts to influence or affect in any manner the testimony of the witness during the giving of testimony or at any other time, the court shall exclude that attendant and allow the witness to designate another attendant.

8. A party may move to exclude a particular attendant for good cause, and the court shall hear the motion out of the presence of the jury, if any. If the court grants the motion, the witness may designate another attendant.

(Added to NRS by 1983, 891; A 1995, 893, 2255; 1997, 73; 2003, 542)



NRS 178.572 - Order of immunity releasing material witness from prosecution or punishment on motion of State.

1. In any investigation before a grand jury, or any preliminary examination or trial in any court of record, the court on motion of the State may order that any material witness be released from all liability to be prosecuted or punished on account of any testimony or other evidence the witness may be required to produce.

2. Any motion, hearing or order regarding the immunity of a grand jury witness must not be made public before an indictment or presentment is issued in the case.

(Added to NRS by 1967, 1457; A 1983, 1346; 1985, 1030)



NRS 178.574 - Order of immunity bar to prosecution; exception.

Such order of immunity shall forever be a bar to prosecution against the witness for any offense shown in whole or in part by such testimony or other evidence except for perjury committed in the giving of such testimony.

(Added to NRS by 1967, 1457)



NRS 178.576 - Failure of witness granted immunity to testify is contempt.

Any witness who having been granted immunity refuses to testify or produce other evidence is in contempt of court.

(Added to NRS by 1967, 1457)



NRS 178.578 - Denial of motion.

The court shall deny the motion of the State under NRS 178.572 if it reasonably appears to the court that such testimony or evidence would subject the witness to prosecution, except for perjury committed in the giving of such testimony, under the laws of another state or of the United States.

(Added to NRS by 1967, 1457)



NRS 178.582 - Service: When required.

Written motions other than those which are heard ex parte, written notices, designations of record on appeal and similar papers shall be served upon each of the parties.

(Added to NRS by 1967, 1457)



NRS 178.584 - Service: How made.

1. Whenever under this Title or by an order of the court service is required or permitted to be made upon a party represented by an attorney, the service must be made upon the attorney unless service upon the party is ordered by the court.

2. Except as otherwise provided in NRS 178.589, service upon the attorney or upon a party must be made in the manner provided in civil actions.

(Added to NRS by 1967, 1457; A 1999, 52)



NRS 178.586 - Notice of orders.

Immediately upon the entry of an order made on a written motion subsequent to arraignment the clerk shall mail to each party a notice thereof and shall make a note in the docket of the mailing. Lack of notice of the entry by the clerk does not affect the time to appeal or relieve or authorize the court to relieve a party for failure to appeal within the time allowed.

(Added to NRS by 1967, 1457)



NRS 178.588 - Filing of papers.

Papers required to be served must be filed with the court. Except as otherwise provided in NRS 178.589, papers must be filed in the manner provided in civil actions.

(Added to NRS by 1967, 1457; A 1999, 52)



NRS 178.589 - Use of facsimile machine.

1. Except when personal service of a person is ordered by the court or required by specific statute, a person who is represented by an attorney may be lawfully served with any motion, notice or other legal document by means of a facsimile machine if:

(a) The document is transmitted to the office of the attorney representing the person; and

(b) The facsimile machine is operational and is maintained by the attorney representing the person or the employer of that attorney.

2. In addition to any other document required by the court, a person who uses a facsimile machine pursuant to subsection 1 to serve any motion, notice or other legal document that is required to be filed with the court shall attach to or include with the original document filed with the court a copy of the confirmation report or other comparable evidence of the transmittal of the legal document.

3. Service of any motion, notice or other legal document by facsimile machine after 5 p.m. on the day that the document is transmitted shall be deemed delivered on the next judicial day. The time of transmittal set forth in this subsection is determined according to the time at the location of the recipient of the legal document.

4. Service of any motion, notice or other legal document by facsimile machine as authorized by this section is supplemental to and does not affect the validity of any other manner of service authorized by law.

5. As used in this section:

(a) Facsimile machine means a device that sends or receives a reproduction or facsimile of a document or photograph which is transmitted electronically or telephonically by telecommunications lines.

(b) Person includes, without limitation, a government, governmental agency or political subdivision of a government.

(Added to NRS by 1999, 51)



NRS 178.592 - Calendar of criminal actions: Preparation by clerk.

1. The clerk must prepare a calendar of all criminal actions pending in the court, enumerating them according to the date of filing of the indictment, information or complaint, specifying opposite the title of each action whether such action is for a felony or misdemeanor, and whether the defendant is in custody or on bail.

2. Preference shall be given to criminal proceedings as far as practicable.

(Added to NRS by 1967, 1457)



NRS 178.594 - Order of disposing of issues on calendar.

The issues on the calendar must be disposed of in the following order, unless for good cause the court directs an action to be tried in a different order:

1. Prosecutions for felony, when the defendant is in custody.

2. Prosecutions for misdemeanor, when the defendant is in custody.

3. Prosecutions in which the State, upon determining that the physical, emotional or mental condition of the victim of, or a material witness to, an alleged felony or gross misdemeanor is deteriorating because of age, an illness or an injury to himself or herself or his or her spouse, has demanded a trial within 60 days after the arraignment of the person accused of the felony or gross misdemeanor pursuant to NRS 174.511.

4. Prosecutions for felony, when the defendant is on bail.

5. Prosecutions for misdemeanor, when the defendant is on bail.

(Added to NRS by 1967, 1458; A 1983, 1671)



NRS 178.596 - Exceptions unnecessary.

Exceptions to rulings or orders of the court are unnecessary and for all purposes for which an exception has been necessary prior to January 1, 1968, it is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which the party desires the court to take or the party s objection to the action of the court and the grounds therefor; but if a party has no opportunity to object to a ruling or order, the absence of an objection does not thereafter prejudice the party.

(Added to NRS by 1967, 1458)



NRS 178.598 - Harmless error.

Any error, defect, irregularity or variance which does not affect substantial rights shall be disregarded.

(Added to NRS by 1967, 1458)



NRS 178.602 - Plain error.

Plain errors or defects affecting substantial rights may be noticed although they were not brought to the attention of the court.

(Added to NRS by 1967, 1458)



NRS 178.606 - Docket kept by deputy clerk of justice court; contents.

A docket must be kept by the deputy clerk of the justice court, in which the deputy clerk shall enter each action, and the minutes of the proceedings of the court therein.

(Added to NRS by 1967, 1458; A 1985, 53)



NRS 178.608 - Rules of justice courts and district courts not to be inconsistent with this title.

Rules made by justice courts and district courts for the conduct of criminal proceedings shall not be inconsistent with this title.

(Added to NRS by 1967, 1458)



NRS 178.610 - Where no procedure specifically prescribed court may proceed in lawful manner.

If no procedure is specifically prescribed by this title, the court may proceed in any lawful manner not inconsistent with this title or with any other applicable statute.

(Added to NRS by 1967, 1458)



NRS 178.620 - Enactment; text.

The Agreement on Detainers, set forth in this section, is hereby enacted into law and entered into by this State with all other jurisdictions legally joining such agreement in the form substantially as follows:

The Agreement on Detainers

The contracting states solemnly agree that:

Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, information or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Article II

As used in this agreement:

(a) State shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) Sending state shall mean a state in which a prisoner is incarcerated at the time that the prisoner initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c) Receiving state shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

Article III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, the prisoner shall be brought to trial within one hundred eighty days after the prisoner shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer s jurisdiction written notice of the place of imprisonment and the prisoner s request for a final disposition to be made of the indictment, information or complaint: provided that for good cause shown in open court, the prisoner or the prisoner s counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of the prisoner, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform the prisoner of the source and contents of any detainer lodged and shall also inform the prisoner of the right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner s request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner s written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for a final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon the prisoner, after completion of the term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of the prisoner s body in any court where the prisoner s presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to the prisoner s execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom the officer has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V (a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: provided that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request: and provided further that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon the governor s own motion or upon motion of the prisoner.

(b) Upon receipt of the officer s written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this Article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or the prisoner s counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this Article shall be construed to deprive any prisoner of any right which the prisoner may have to contest the legality of the prisoner s delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner s being returned to the original place of imprisonment pursuant to Article V (e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a) In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner s presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for attendance at court and while being transported to or from any place at which the prisoner s presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Article VI

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(Added to NRS by 1971, 640)



NRS 178.630 - Duties of Director of Department of Corrections.

The Director of the Department of Corrections shall comply with the provisions of Articles III and IV of The Agreement on Detainers whenever the Director has custody of a prisoner who has detainers lodged against the prisoner from other jurisdictions which are parties to such agreement.

(Added to NRS by 1971, 645; A 1977, 863; 2001 Special Session, 223)



NRS 178.640 - Duty of Governor.

The Governor shall appoint the officer provided in Article VII of The Agreement on Detainers.

(Added to NRS by 1971, 645; A 1983, 539)



NRS 178.700 - Procedure for making request; time for responding; withdrawal of request; notice of receipt of detainer.

1. If the Attorney General, a prosecuting attorney or an agency of criminal justice in this State receives a request from the Department of Corrections, it shall respond in writing within 14 working days setting forth any charges that are pending against the offender.

2. If the Attorney General, a prosecuting attorney or an agency of criminal justice indicates in its response pursuant to subsection 1 that felony charges are pending against an offender, it shall, or if misdemeanor charges are pending against an offender, it may, request in the response that upon release of the offender from the custody of the Department of Corrections, the Department release the offender to an agency of criminal justice in this State that is authorized to detain a person pending prosecution. The Attorney General, a prosecuting attorney or an agency of criminal justice may submit such a request to the Department of Corrections at any other time, if charges are filed against an offender.

3. If an offender is convicted, acquitted or the charges are dropped after a request was submitted pursuant to this section, the Attorney General, prosecuting attorney or agency of criminal justice who submitted the request shall withdraw the request by providing a certified copy of the judgment to the Department of Corrections if the offender was convicted or acquitted, or by providing proof to the Department that the charges were dropped.

4. The Attorney General, a prosecuting attorney or an agency of criminal justice shall notify the Department of Corrections upon receipt of a detainer against an inmate from another jurisdiction who is transferred to the custody of the Department of Corrections.

(Added to NRS by 1997, 917; A 2001 Special Session, 223)



NRS 178.750 - District attorney to submit annual report to Attorney General on cases filed that included charge for murder or involuntary manslaughter.

1. The district attorney for each county shall prepare and submit a report, on a form approved by the Attorney General, to the Attorney General not later than February 1 of each year concerning each case filed during the previous calendar year that included a charge for murder or voluntary manslaughter. The district attorney shall exclude from the report any charge for manslaughter that resulted from a death in an accident or collision involving a motor vehicle.

2. The report required pursuant to subsection 1 must include, without limitation:

(a) The age, gender and race of the defendant;

(b) The age, gender and race of any codefendant or other person charged or suspected of having participated in the homicide and in any alleged related offense;

(c) The age, gender and race of the victim of the homicide and any alleged related offense;

(d) The date of the homicide and of any alleged related offense;

(e) The date of filing of the information or indictment;

(f) The name of each court in which the case was prosecuted;

(g) Whether or not the prosecutor filed a notice of intent to seek the death penalty and, if so, when the prosecutor filed the notice;

(h) The final disposition of the case and whether or not the case was tried before a jury;

(i) The race, ethnicity and gender of each member of the jury, if the case was tried by a jury; and

(j) The identity of:

(1) Each prosecuting attorney who participated in the decision to file the initial charges against the defendant;

(2) Each prosecuting attorney who participated in the decision to offer or accept a plea, if applicable;

(3) Each prosecuting attorney who participated in the decision to seek the death penalty, if applicable; and

(4) Each person outside the office of the district attorney who was consulted in determining whether to seek the death penalty or to accept or reject a plea, if any.

3. If all the information required pursuant to subsection 1 cannot be provided because the case is still in progress, an additional report must be filed with the Attorney General each time a subsequent report is filed until all the information, to the extent available, has been provided.

(Added to NRS by 2003, 2084; A 2007, 421)






Chapter 179 - Special Proceedings of a Criminal Nature; Sealing Records of Criminal Proceedings; Rewards; Forms

NRS 179.015 - Property defined.

As used in NRS 179.015 to 179.115, inclusive, the term property includes documents, books, papers and any other tangible objects.

(Added to NRS by 1967, 1458)



NRS 179.025 - Authority for issuance.

A search warrant authorized by NRS 179.015 to 179.115, inclusive, may be issued by a magistrate of the State of Nevada.

(Added to NRS by 1967, 1458)



NRS 179.035 - Grounds for issuance.

A warrant may be issued under NRS 179.015 to 179.115, inclusive, to search for and seize any property:

1. Stolen or embezzled in violation of the laws of the State of Nevada, or of any other state or of the United States;

2. Designed or intended for use or which is or has been used as the means of committing a criminal offense; or

3. When the property or things to be seized consist of any item or constitute any evidence which tends to show that a criminal offense has been committed, or tends to show that a particular person has committed a criminal offense.

(Added to NRS by 1967, 1458)



NRS 179.045 - Issuance and contents; sealing information upon which warrant is based; time for serving warrant.

1. A search warrant may issue only on affidavit or affidavits sworn to before the magistrate and establishing the grounds for issuing the warrant or as provided in subsection 2. If the magistrate is satisfied that grounds for the application exist or that there is probable cause to believe that they exist, the magistrate shall issue a warrant identifying the property and naming or describing the person or place to be searched.

2. In lieu of the affidavit required by subsection 1, the magistrate may take an oral statement given under oath, which must be recorded in the presence of the magistrate or in the magistrate s immediate vicinity by a certified court reporter or by electronic means, transcribed, certified by the reporter if the reporter recorded it, and certified by the magistrate. The statement must be filed with the clerk of the court.

3. Upon a showing of good cause, the magistrate may order an affidavit or a recording of an oral statement given pursuant to this section to be sealed. Upon a showing of good cause, a court may cause the affidavit or recording to be unsealed.

4. After a magistrate has issued a search warrant, whether it is based on an affidavit or an oral statement given under oath, the magistrate may orally authorize a peace officer to sign the name of the magistrate on a duplicate original warrant. A duplicate original search warrant shall be deemed to be a search warrant. It must be returned to the magistrate who authorized the signing of it. The magistrate shall endorse his or her name and enter the date on the warrant when it is returned. Any failure of the magistrate to make such an endorsement and entry does not in itself invalidate the warrant.

5. The warrant must be directed to a peace officer in the county where the warrant is to be executed. It must:

(a) State the grounds or probable cause for its issuance and the names of the persons whose affidavits have been taken in support thereof; or

(b) Incorporate by reference the affidavit or oral statement upon which it is based.

The warrant must command the officer to search forthwith the person or place named for the property specified.

6. The warrant must direct that it be served between the hours of 7 a.m. and 7 p.m., unless the magistrate, upon a showing of good cause therefor, inserts a direction that it be served at any time.

7. The warrant must designate the magistrate to whom it is to be returned.

(Added to NRS by 1967, 1459; A 1975, 39; 1981, 1652; 1993, 1412; 1997, 741)



NRS 179.055 - Officer may break door to serve warrant after admittance refused; breaking of door or window to liberate officer or person acting in aid of officer; use of reasonable and necessary force.

1. The officer may break open any outer or inner door or window of a house, or any part of the house, or anything therein, to execute the warrant, if, after notice of authority and purpose, the officer is refused admittance.

2. The officer may break open any outer or inner door or window of a house for the purpose of liberating a person who, having entered to aid in the execution of the officer s warrant, is detained therein, or when necessary for the officer s own liberation.

3. All reasonable and necessary force may be used to effect an entry into any building or property or part thereof to execute a search warrant. In the execution of the warrant, the person executing it may reasonably detain and search any person in the place at the time in order to protect himself or herself from attack or to prevent destruction, disposal or concealment of any instruments, articles or things particularly described in the warrant.

(Added to NRS by 1967, 1459)



NRS 179.065 - Person charged with felony may be searched.

When a person charged with a felony is supposed to have on his or her person a dangerous weapon, or anything which may be used as evidence of the commission of the offense, the officer making the arrest shall cause the person to be searched, and the weapon or other thing to be retained, subject to the order of the court in which the defendant may be tried.

(Added to NRS by 1967, 1459)



NRS 179.075 - Execution and return of warrant with inventory.

1. The warrant may be executed and returned only within 10 days after its date.

2. The officer taking property under the warrant shall give to the person from whom or from whose premises the property was taken a copy of the warrant and a receipt for the property taken or shall leave the copy and receipt at the place from which the property was taken.

3. The return shall be made promptly and shall be accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the applicant for the warrant and the person from whose possession or premises the property was taken, if they are present, or in the presence of at least one credible person other than the applicant for the warrant or the person from whose possession or premises the property was taken, and shall be verified by the officer.

4. The magistrate shall upon request deliver a copy of the inventory to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

(Added to NRS by 1967, 1459)



NRS 179.085 - Motion for return of property and to suppress evidence.

1. A person aggrieved by an unlawful search and seizure may move the court having jurisdiction where the property was seized for the return of the property and to suppress for use as evidence anything so obtained on the ground that:

(a) The property was illegally seized without warrant;

(b) The warrant is insufficient on its face;

(c) There was not probable cause for believing the existence of the grounds on which the warrant was issued; or

(d) The warrant was illegally executed.

The judge shall receive evidence on any issue of fact necessary to the decision of the motion.

2. If the motion is granted the property shall be restored unless otherwise subject to lawful detention and it shall not be admissible evidence at any hearing or trial.

3. The motion to suppress evidence may also be made in the court where the trial is to be had. The motion shall be made before trial or hearing unless opportunity therefor did not exist or the defendant was not aware of the grounds for the motion, but the court in its discretion may entertain the motion at the trial or hearing.

(Added to NRS by 1967, 1460)



NRS 179.095 - Return of papers to clerk.

The magistrate who has issued a search warrant shall attach to the warrant the duplicate original warrant, if any, and a copy of the return, inventory and all other papers in connection therewith and shall file them with the clerk of the court having jurisdiction where the property was seized.

(Added to NRS by 1967, 1460; A 1981, 1653)



NRS 179.105 - Retention of property taken on warrant by officer subject to court order; restoration of property to person from whom it was taken; technical irregularities will not quash warrant.

All property or things taken on a warrant must be retained in an officer s custody, subject to the order of the court to which the officer is required to return the proceedings before the officer, or of any other court in which the offense in respect to which the property or things are taken is triable. If it appears that the property taken is not the same as that described in the warrant, or that there is no probable cause for believing the existence of the grounds on which the warrant was issued, the magistrate shall cause it to be restored to the person from whom it was taken. However, no search warrant shall be quashed by any magistrate or judge within this State nor shall any evidence based upon a search warrant be suppressed in any criminal action or proceeding because of mere technical irregularities which do not affect the substantial rights of the accused.

(Added to NRS by 1967, 1460)



NRS 179.115 - Scope.

NRS 179.015 to 179.115, inclusive, do not modify any other statute regulating search, seizure and the issuance and execution of search warrants in circumstances for which special provision is made.

(Added to NRS by 1967, 1460)



NRS 179.1152 - Identification of name, personal information and funds associated with prepaid or stored value card; contract to assist.

1. If a peace officer:

(a) Has detained a person pursuant to NRS 171.123, has arrested a person pursuant to any statutory provision authorizing or requiring the arrest of a person or is investigating a crime for which a suspect:

(1) Has not been identified; or

(2) Has been identified but was not reasonably believed by the peace officer to possess or control a prepaid or stored value card before the peace officer lawfully obtained possession of a prepaid or stored value card;

(b) Has lawfully obtained possession of a prepaid or stored value card; and

(c) Has probable cause to believe that the prepaid or stored value card represents the proceeds of a crime or has been used, is being used or is intended for use in the commission of a crime,

the peace officer may use an electronic device, a necessary electronic communications network or any other reasonable means to determine the name, personal information and amount of funds associated with the prepaid or stored value card.

2. The Attorney General, the Attorney General s designee or any state or local law enforcement agency in this State may enter into a contract with any person to assist in carrying out the provisions of this section.

3. Before entering into a contract pursuant to subsection 2, the Attorney General, the Attorney General s designee or a state or local law enforcement agency shall consider the following factors:

(a) The functional benefits to all law enforcement agencies in this State of maintaining either a single database or a series of interlinked databases relating to possible criminal use of prepaid or stored value cards.

(b) The overall costs of establishing and maintaining such a database or databases.

(c) Any other factors that the Attorney General, the Attorney General s designee or the state or local law enforcement agency believe to be relevant.

4. Any contract entered into pursuant to this section:

(a) May be a sole source contract, not subject to the rules and requirements of open competitive bidding, if the period of the contract does not exceed 5 years; and

(b) Must indemnify and hold harmless any person who enters into a contract pursuant to this section, and any officers, employees or agents of that person, for claims for actions taken at the direction of a law enforcement agency in this State and within the scope of the contract.

5. As used in this section:

(a) Prepaid or stored value card means any instrument or device used to access funds or monetary value represented in digital electronic format, whether or not specially encrypted, and stored or capable of storage on electronic media in such a way as to be retrievable and transferable electronically.

(b) Proceeds has the meaning ascribed to it in NRS 179.1161.

(Added to NRS by 2009, 2243)



NRS 179.1156 - Scope.

Except as otherwise provided in NRS 179.1211 to 179.1235, inclusive, and 207.350 to 207.520, inclusive, the provisions of NRS 179.1156 to 179.121, inclusive, govern the seizure, forfeiture and disposition of all property and proceeds subject to forfeiture.

(Added to NRS by 1987, 1380; A 1989, 1789; 2007, 205)



NRS 179.1157 - Definitions.

As used in NRS 179.1156 to 179.119, inclusive, unless the context otherwise requires, the words and terms defined in NRS 179.1158 to 179.11635, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1987, 1380; A 1989, 1789; 1991, 209)



NRS 179.1158 - Claimant defined.

Claimant means any person who claims to have:

1. Any right, title or interest of record in the property or proceeds subject to forfeiture;

2. Any community property interest in the property or proceeds; or

3. Had possession of the property or proceeds at the time of the seizure thereof by the plaintiff.

(Added to NRS by 1987, 1380)



NRS 179.1159 - Plaintiff defined.

Plaintiff means the law enforcement agency which has commenced a proceeding for forfeiture.

(Added to NRS by 1987, 1380)



NRS 179.1161 - Proceeds defined.

Proceeds means any property, or that part of an item of property, derived directly or indirectly from the commission or attempted commission of a crime.

(Added to NRS by 1987, 1380)



NRS 179.1162 - Property defined.

Property includes any:

1. Real property or interest in real property.

2. Fixture or improvement to real property.

3. Personal property, whether tangible or intangible, or interest in personal property.

4. Conveyance, including any aircraft, vehicle or vessel.

5. Money, security or negotiable instrument.

6. Proceeds.

(Added to NRS by 1987, 1380)



NRS 179.1163 - Protected interest defined.

Protected interest means the enforceable interest of a claimant in property, which interest is shown not to be subject to forfeiture.

(Added to NRS by 1987, 1380)



NRS 179.11635 - Willful blindness defined.

Willful blindness means the intentional disregard of objective facts which would lead a reasonable person to conclude that the property was derived from unlawful activity or would be used for an unlawful purpose.

(Added to NRS by 1991, 209)



NRS 179.1164 - Property subject to seizure and forfeiture; exceptions.

1. Except as otherwise provided in subsection 2, the following property is subject to seizure and forfeiture in a proceeding for forfeiture:

(a) Any proceeds attributable to the commission or attempted commission of any felony.

(b) Any property or proceeds otherwise subject to forfeiture pursuant to NRS 179.121, 200.760, 202.257, 370.419, 453.301 or 501.3857.

2. Property may not, to the extent of the interest of any claimant, be declared forfeited by reason of an act or omission shown to have been committed or omitted without the knowledge, consent or willful blindness of the claimant.

3. Unless the owner of real property or a mobile home:

(a) Has given the tenant notice to surrender the premises pursuant to NRS 40.254 within 90 days after the owner receives notice of a conviction pursuant to subsection 2 of NRS 453.305; or

(b) Shows the court that the owner had good cause not to evict the tenant summarily pursuant to NRS 40.254,

the owner of real property or a mobile home used or intended for use by a tenant to facilitate any violation of the provisions of NRS 453.011 to 453.552, inclusive, except NRS 453.336, is disputably presumed to have known of and consented to that use if the notices required by NRS 453.305 have been given in connection with another such violation relating to the property or mobile home. The holder of a lien or encumbrance on the property or mobile home is disputably presumed to have acquired an interest in the property for fair value and without knowledge or consent to such use, regardless of when the act giving rise to the forfeiture occurred.

(Added to NRS by 1987, 1380; A 1989, 1235; 1991, 209, 2286, 2288; 1995, 2534; 2001, 1066; 2003, 562; 2005, 1198)



NRS 179.1165 - Seizure of property: Requirement of process.

1. Except as provided in subsection 2, property that is subject to forfeiture may only be seized by a law enforcement agency upon process issued by a magistrate having jurisdiction over the property.

2. A seizure of property may be made by a law enforcement agency without process if:

(a) The seizure is incident to:

(1) An arrest;

(2) A search pursuant to a search warrant; or

(3) An inspection pursuant to a warrant for an administrative inspection;

(b) The property is the subject of a final judgment in a proceeding for forfeiture;

(c) The law enforcement agency has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(d) The law enforcement agency has probable cause to believe that the property is subject to forfeiture.

(Added to NRS by 1985, 1466; A 1987, 1382)



NRS 179.1169 - Title in property; transfer.

1. All right, title and interest in property subject to forfeiture vests in the plaintiff:

(a) In the case of property used or intended for use to facilitate the commission or attempted commission of any felony, when the property is so used or intended for such use.

(b) In the case of property otherwise subject to forfeiture, when the event giving rise to the forfeiture occurs.

(c) In the case of proceeds, when they become proceeds.

2. Any transfer of property which occurs after title to the property has become vested in the plaintiff, and before the termination of the proceeding for forfeiture, is void as against the plaintiff, unless the person to whom the transfer is made is a good faith purchaser for value. If such a transfer is made, the purchaser must, in the proceeding for forfeiture, establish by a preponderance of the evidence that the purchaser has:

(a) An interest of record in the property;

(b) Given fair value for the interest; and

(c) Acquired the interest without notice of the proceeding or the facts giving rise to the proceeding.

If the purchaser acquires the interest after the seizure of the property by the plaintiff, it is conclusively presumed that the interest has been acquired with notice of the proceeding.

(Added to NRS by 1987, 1381)



NRS 179.1171 - Proceedings for forfeiture: Rules of practice; complaint; service of summons and complaint; answer; parties.

1. Except as otherwise provided in NRS 179.1156 to 179.119, inclusive, the Nevada Rules of Civil Procedure are applicable to and constitute the rules of practice in a proceeding for forfeiture pursuant to those sections.

2. A proceeding for forfeiture is commenced by filing a complaint for forfeiture. If the property has been seized without process, the plaintiff shall promptly file the complaint for forfeiture. The property is subject to an action to claim its delivery only if the plaintiff does not file the complaint for forfeiture within 60 days after the property is seized. If the complaint for forfeiture is filed following the commencement of an action claiming delivery, the complaint must be treated as a counterclaim.

3. A proceeding for forfeiture is in rem. The complaint for forfeiture must be filed in the district court for the county in which the property which is the subject of the proceeding is located.

4. The plaintiff shall cause service of the summons and complaint to be made upon each claimant whose identity is known to the plaintiff or who can be identified through the exercise of reasonable diligence. If real property or any interest in real property is affected by the proceeding, the plaintiff shall file notice of the proceeding in the manner provided in NRS 14.010.

5. Each claimant served with the summons and complaint who desires to contest the forfeiture shall, within 20 days after the service, serve and file a verified answer to the complaint. The claimant shall admit or deny the averments of the complaint and shall, in short and plain terms, describe the interest which the claimant asserts in the property. Concurrently with the answer, the claimant shall serve answers or objections to any written interrogatories served with the summons and complaint.

6. No person, other than the plaintiff and any claimant, is a proper party in the proceeding.

(Added to NRS by 1987, 1381)



NRS 179.1173 - Proceedings for forfeiture: Priority over other civil matters; motion to stay; standard of proof; conviction of claimant not required; confidentiality of informants; return of property to claimant.

1. The district court shall proceed as soon as practicable to a trial and determination of the matter. A proceeding for forfeiture is entitled to priority over other civil actions which are not otherwise entitled to priority.

2. At a proceeding for forfeiture, the plaintiff or claimant may file a motion for an order staying the proceeding and the court shall grant that motion if a criminal action which is the basis of the proceeding is pending trial. The court shall, upon a motion made by the plaintiff, lift the stay upon a satisfactory showing that the claimant is a fugitive.

3. The plaintiff in a proceeding for forfeiture must establish proof by clear and convincing evidence that the property is subject to forfeiture.

4. In a proceeding for forfeiture, the rule of law that forfeitures are not favored does not apply.

5. The plaintiff is not required to plead or prove that a claimant has been charged with or convicted of any criminal offense. If proof of such a conviction is made, and it is shown that the judgment of conviction has become final, the proof is, as against any claimant, conclusive evidence of all facts necessary to sustain the conviction.

6. The plaintiff has an absolute privilege to refuse to disclose the identity of any person, other than a witness, who has furnished to a law enforcement officer information purporting to reveal the commission of a crime. The privilege may be claimed by an appropriate representative of the plaintiff.

7. If the court determines that the property is not subject to forfeiture, the court shall order the property and any interest accrued pursuant to subsection 2 of NRS 179.1175 returned to the claimant found to be entitled to the property. If the court determines that the property is subject to forfeiture, the court shall so decree. The property, including any interest accrued pursuant to subsection 2 of NRS 179.1175, must be forfeited to the plaintiff, subject to the right of any claimant who establishes a protected interest. Any such claimant must, upon the sale or retention of the property, be compensated for the claimant s interest in the manner provided in NRS 179.118.

(Added to NRS by 1987, 1382; A 2001, 874)



NRS 179.1175 - Disposition of property after seizure and forfeiture.

1. Except as otherwise provided in subsection 2, after property has been seized the agency which seized the property may:

(a) Place the property under seal;

(b) Remove the property to a place designated by the agency for the storage of that type of property; or

(c) Remove the property to an appropriate place for disposition in a manner authorized by the court.

2. If an agency seizes currency, unless otherwise ordered by the court, the agency shall deposit the currency in an interest-bearing account maintained for the purpose of holding currency seized by the agency.

3. When a court declares property to be forfeited, the plaintiff may:

(a) Retain it for official use;

(b) Sell any of it which is neither required by law to be destroyed nor harmful to the public; or

(c) Remove it for disposition in accordance with the applicable provisions of NRS.

(Added to NRS by 1985, 1467; A 1987, 1383; 2001, 875)



NRS 179.118 - Distribution of proceeds from forfeited property.

1. The proceeds from any sale or retention of property declared to be forfeited and any interest accrued pursuant to subsection 2 of NRS 179.1175 must be applied, first, to the satisfaction of any protected interest established by a claimant in the proceeding, then to the proper expenses of the proceeding for forfeiture and resulting sale, including the expense of effecting the seizure, the expense of maintaining custody, the expense of advertising and the costs of the suit.

2. Any balance remaining after the distribution required by subsection 1 must be deposited as follows:

(a) Except as otherwise provided in this subsection, if the plaintiff seized the property, in the special account established pursuant to NRS 179.1187 by the governing body that controls the plaintiff.

(b) Except as otherwise provided in this subsection, if the plaintiff is a metropolitan police department, in the special account established by the Metropolitan Police Committee on Fiscal Affairs pursuant to NRS 179.1187.

(c) Except as otherwise provided in this subsection, if more than one agency was substantially involved in the seizure, in an equitable manner to be directed by the court hearing the proceeding for forfeiture.

(d) If the property was seized pursuant to NRS 200.760, in the State Treasury for credit to the Fund for the Compensation of Victims of Crime to be used for the counseling and the medical treatment of victims of crimes committed in violation of NRS 200.366, 200.710 to 200.730, inclusive, or 201.230.

(e) If the property was seized as the result of a violation of NRS 202.300, in the general fund of the county in which the complaint for forfeiture was filed, to be used to support programs of counseling of persons ordered by the court to attend counseling pursuant to NRS 62E.290.

(f) If the property was forfeited pursuant to NRS 201.351, with the county treasurer to be distributed in accordance with the provisions of subsection 4 of NRS 201.351.

(Added to NRS by 1985, 1467; A 1987, 1383; 1989, 1789; 1995, 1150; 1997, 1599; 2001, 875; 2003, 1120; 2009, 575)



NRS 179.1185 - Issuance of certificate of title for forfeited vehicle or other conveyance.

If a vehicle or other conveyance is forfeited of a kind which is subject to the provisions of title 43 of NRS governing certificates of title, the agency charged by law with responsibility for issuing certificates of title for conveyances of the kind shall issue a certificate of title to:

1. The governing body or the agency to whom the title was awarded by the court if the conveyance is retained for official use; or

2. The purchaser if the conveyance is sold by the governing body or the plaintiff.

(Added to NRS by 1985, 1467; A 1987, 1384; 2003, 478)



NRS 179.1187 - Establishment of account for proceeds from forfeited property; restrictions on use of money in account; distribution of certain amount to school district; duties of school district and chief administrative officer of law enforcement agency.

1. The governing body controlling each law enforcement agency that receives proceeds from the sale of forfeited property shall establish with the State Treasurer, county treasurer, city treasurer or town treasurer, as custodian, a special account, known as the ................. Forfeiture Account. The account is a separate and continuing account and no money in it reverts to the State General Fund or the general fund of the county, city or town at any time. For the purposes of this section, the governing body controlling a metropolitan police department is the Metropolitan Police Committee on Fiscal Affairs.

2. The money in the account may be used for any lawful purpose deemed appropriate by the chief administrative officer of the law enforcement agency, except that:

(a) The money must not be used to pay the ordinary operating expenses of the agency.

(b) Money derived from the forfeiture of any property described in NRS 453.301 must be used to enforce the provisions of chapter 453 of NRS.

(c) Money derived from the forfeiture of any property described in NRS 501.3857 must be used to enforce the provisions of title 45 of NRS.

(d) Seventy percent of the amount of money in excess of $100,000 remaining in the account at the end of each fiscal year, as determined based upon the accounting standards of the governing body controlling the law enforcement agency that are in place on March 1, 2001, must be distributed to the school district in the judicial district. If the judicial district serves more than one county, the money must be distributed to the school district in the county from which the property was seized.

3. Notwithstanding the provisions of paragraphs (a) and (b) of subsection 2, money in the account derived from the forfeiture of any property described in NRS 453.301 may be used to pay for the operating expenses of a joint task force on narcotics otherwise funded by a federal, state or private grant or donation. As used in this subsection, joint task force on narcotics means a task force on narcotics operated by the Department of Public Safety in conjunction with other local or federal law enforcement agencies.

4. A school district that receives money pursuant to paragraph (d) of subsection 2 shall deposit such money into a separate account. The interest and income earned on the money in the account, after deducting any applicable charges, must be credited to the account. The money in the account must be used to purchase books and computer hardware and software for the use of the students in that school district.

5. The chief administrative officer of a law enforcement agency that distributes money to a school district pursuant to paragraph (d) of subsection 2 shall submit a report to the Director of the Legislative Counsel Bureau before January 1 of each odd-numbered year. The report must contain the amount of money distributed to each school district pursuant to paragraph (d) of subsection 2 in the preceding biennium.

(Added to NRS by 1989, 1789; A 1991, 2287; 2001, 876; 2003, 2528)



NRS 179.119 - Reports by law enforcement agencies that receive forfeited property or related proceeds; inclusion of such anticipated revenue in budget prohibited.

1. Any law enforcement agency that receives forfeited property or the proceeds of a sale of such property pursuant to the provisions contained in NRS 179.1156 to 179.119, inclusive, shall:

(a) File a quarterly report of the approximate value of the property and the amount of the proceeds with the entity that controls the budget of the agency; and

(b) Provide the entity that controls the budget of the agency with a quarterly accounting of the receipt and use of the proceeds.

2. Revenue from forfeitures must not be considered in the preparation of the budget of a law enforcement agency except as money to match money from the Federal Government.

(Added to NRS by 1985, 1468; A 1987, 1384; 1989, 1790; 2003, 2529)



NRS 179.121 - Forfeiture of personal property and conveyances used in commission of crime.

1. All personal property, including, without limitation, any tool, substance, weapon, machine, computer, money or security, which is used as an instrumentality in any of the following crimes is subject to forfeiture:

(a) The commission of or attempted commission of the crime of murder, robbery, kidnapping, burglary, invasion of the home, grand larceny or theft if it is punishable as a felony;

(b) The commission of or attempted commission of any felony with the intent to commit, cause, aid, further or conceal an act of terrorism;

(c) A violation of NRS 202.445 or 202.446;

(d) The commission of any crime by a criminal gang, as defined in NRS 213.1263; or

(e) A violation of NRS 200.463 to 200.468, inclusive, 201.300, 201.320, 202.265, 202.287, 205.473 to 205.513, inclusive, 205.610 to 205.810, inclusive, 370.380, 370.382, 370.395, 370.405, 465.070 to 465.085, inclusive, 630.400, 630A.600, 631.400, 632.285, 632.291, 632.315, 633.741, 634.227, 634A.230, 635.167, 636.145, 637.090, 637A.352, 637B.290, 639.100, 639.2813, 640.169, 640A.230, 644.190 or 654.200.

2. Except as otherwise provided for conveyances forfeitable pursuant to NRS 453.301 or 501.3857, all conveyances, including aircraft, vehicles or vessels, which are used or intended for use during the commission of a felony or a violation of NRS 202.287, 202.300 or 465.070 to 465.085, inclusive, are subject to forfeiture except that:

(a) A conveyance used by any person as a common carrier in the transaction of business as a common carrier is not subject to forfeiture under this section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to the felony or violation;

(b) A conveyance is not subject to forfeiture under this section by reason of any act or omission established by the owner thereof to have been committed or omitted without the owner s knowledge, consent or willful blindness;

(c) A conveyance is not subject to forfeiture for a violation of NRS 202.300 if the firearm used in the violation of that section was not loaded at the time of the violation; and

(d) A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the interest of the secured party if the secured party neither had knowledge of nor consented to the felony. If a conveyance is forfeited, the appropriate law enforcement agency may pay the existing balance and retain the conveyance for official use.

3. For the purposes of this section, a firearm is loaded if:

(a) There is a cartridge in the chamber of the firearm;

(b) There is a cartridge in the cylinder of the firearm, if the firearm is a revolver; or

(c) There is a cartridge in the magazine and the magazine is in the firearm or there is a cartridge in the chamber, if the firearm is a semiautomatic firearm.

4. As used in this section, act of terrorism has the meaning ascribed to it in NRS 202.4415.

(Added to NRS by 1983, 1135; A 1985, 638, 1239; 1989, 656, 1187, 1188, 1241, 1242, 1453; 1991, 210, 2287, 2288; 1995, 1150, 1424; 1997, 639; 1999, 2711; 2003, 2952; 2005, 90, 1199; 2007, 1269; 2009, 575; 2013, 1857, 2248, 2420)



NRS 179.1211 - Definitions.

As used in NRS 179.1211 to 179.1235, inclusive, unless the context otherwise requires, the words and terms defined in NRS 179.1213, 179.1215 and 179.1217 have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 201)



NRS 179.1213 - Proceeds defined.

Proceeds means any property, or that part of an item of property, derived directly or indirectly from a technological crime.

(Added to NRS by 2007, 201)



NRS 179.1215 - Property defined.

Property includes, without limitation, any:

1. Real property or interest in real property.

2. Fixture or improvement to real property.

3. Personal property, whether tangible or intangible, or interest in personal property.

4. Conveyance, including, without limitation, any aircraft, vehicle or vessel.

5. Money, security or negotiable instrument.

6. Proceeds.

(Added to NRS by 2007, 201)



NRS 179.1217 - Technological crime defined.

Technological crime has the meaning ascribed to it in NRS 205A.030.

(Added to NRS by 2007, 201)



NRS 179.1219 - Property subject to forfeiture; substitution for unreachable property.

1. Except as otherwise provided in NRS 179.1221, if an indictment or information filed in a criminal proceeding alleges that property was derived from, realized through, or used or intended for use in the course of a technological crime which is punishable as a felony and the extent of that property:

(a) The jury; or

(b) If the trial is without a jury, the court,

shall, upon a conviction, determine at a separate hearing the extent of the property to be forfeited. If the indictment or information does not include such an allegation, the property is not subject to criminal forfeiture pursuant to this section.

2. If, at a hearing to determine the extent of the property to be forfeited pursuant to subsection 1, the jury or, if the hearing is without a jury, the court determines by a preponderance of the evidence that the property:

(a) Was used or intended to be used in, or was used or intended to be used to facilitate, a technological crime; or

(b) Was acquired during a technological crime or within a reasonable time after the technological crime and there was no likely source of such property other than the technological crime,

the court shall order the forfeiture of the property.

3. The following property is subject to criminal forfeiture pursuant to subsection 1:

(a) Any proceeds attributable to a technological crime;

(b) Any property acquired directly or indirectly from a technological crime; and

(c) Any property used or intended to be used in, or used or intended to be used to facilitate, a technological crime.

4. If property which is ordered to be criminally forfeited pursuant to subsection 1:

(a) Cannot be located;

(b) Has been sold to a purchaser in good faith for value;

(c) Has been placed beyond the jurisdiction of the court;

(d) Has been substantially diminished in value by the conduct of the defendant;

(e) Has been commingled with other property which cannot be divided without difficulty or undue injury to innocent persons; or

(f) Is otherwise unreachable without undue injury to innocent persons,

the court shall order the forfeiture of other property of the defendant up to the value of the property that is unreachable.

(Added to NRS by 2007, 201)



NRS 179.1221 - Forfeiture as part of plea agreement.

1. A defendant who agrees to enter a plea of guilty to a technological crime may agree to the forfeiture of any property as part of the agreement.

2. If the court accepts the plea of guilty, the court shall order the forfeiture of the property that the defendant agreed to forfeit pursuant to subsection 1.

(Added to NRS by 2007, 202)



NRS 179.1223 - Temporary restraining order to preserve property.

1. The prosecuting attorney may apply for, and a court may issue without notice or hearing, a temporary restraining order to preserve property which would be subject to criminal forfeiture pursuant to NRS 179.1219 if:

(a) An indictment or information alleging a technological crime has been filed in a criminal proceeding and the extent of criminally forfeitable property is included therein or the court believes there is probable cause for such an inclusion;

(b) The property is in the possession or control of the party against whom the order will be entered; and

(c) The court determines that the nature of the property is such that it can be concealed, disposed of or placed beyond the jurisdiction of the court before a hearing on the matter.

2. A temporary restraining order which is issued without notice may be issued for not more than 10 days and may be extended only for good cause or by consent. The court shall provide notice and hold a hearing on the matter before the order expires.

(Added to NRS by 2007, 202)



NRS 179.1225 - Orders to secure property.

1. After an information or indictment alleging a technological crime is filed in a criminal proceeding, the prosecuting attorney may request the court to:

(a) Enter a restraining order or injunction;

(b) Require the execution of a satisfactory bond;

(c) Appoint a receiver; or

(d) Take any other necessary action,

to secure property which is subject to criminal forfeiture.

2. The court shall, after a hearing for which notice was given to any person whose rights in the property proposed for forfeiture would be affected, order such an action if the prosecuting attorney shows by a preponderance of the evidence that the action is necessary to preserve the defendant s property which is subject to criminal forfeiture.

3. If no indictment or information alleging a technological crime has been filed, the court may, after such a hearing and upon a showing of the prosecuting attorney that:

(a) There is probable cause to believe that the property for which the order is sought would be subject to criminal forfeiture; and

(b) The requested order would not result in substantial and irreparable harm or injury to the party against whom the order is to be entered that outweighs the need to secure the property for the potential criminal forfeiture,

order an action to secure the property. Such an order may not be effective for more than 90 days unless it is extended for good cause or an indictment or information alleging a technological crime is filed and the extent of the criminally forfeitable property is listed therein.

(Added to NRS by 2007, 202)



NRS 179.1227 - Order of forfeiture; order to protect interests of State.

1. Upon a verdict of guilty or a plea of guilty to a technological crime, the court may order the forfeiture of the appropriate property.

2. Upon entry of such an order, the court may:

(a) Enter a restraining order or injunction;

(b) Require the execution of a satisfactory bond;

(c) Appoint a receiver; or

(d) Take any other necessary action,

to protect the interests of the State.

(Added to NRS by 2007, 203)



NRS 179.1229 - Property subject to civil forfeiture; required proof; where action must be instituted.

1. Except as otherwise provided in subsection 2, all property used in the course of, intended for use in the course of, derived from or gained through a technological crime is subject to civil forfeiture to the State.

2. Upon a showing by the owner of the property of the requisite facts, the following is not subject to forfeiture under this section:

(a) Except as otherwise provided in paragraph (b), property used without the knowledge or consent of its owner; and

(b) A means of transportation used by a person in the transaction of business as a common carrier unless it appears the owner or person in charge of the common carrier consented to or had knowledge of the technological crime.

3. The State is not required to plead or prove that a person has been charged with or convicted of any technological crime. If proof of such conviction is made, and it is shown that the judgment of conviction has become final, the proof against any person is conclusive evidence of all facts necessary to sustain the conviction.

4. Any civil action or proceeding under this section must be instituted in the district court of the State in the county in which the prospective defendant resides or has committed any act which subjects the prospective defendant to criminal or civil liability pursuant to the provisions of NRS 179.1211 to 179.1235, inclusive.

(Added to NRS by 2007, 203)



NRS 179.1231 - Seizure of property before forfeiture and final disposition; institution of proceedings; intercession by district attorney or Attorney General; interlocutory actions by court; order of forfeiture.

1. Property subject to forfeiture under NRS 179.1219 or 179.1229 may be seized by a law enforcement agency upon process issued by a court. Before an order of civil forfeiture is issued without legal process, notice of the claim for forfeiture of real property may be given in the manner provided in NRS 14.010 and 14.015. A seizure of personal property may be made without legal process if the seizure is incident to:

(a) A lawful arrest or search; or

(b) An inspection under an administrative warrant.

2. Property seized or made the subject of notice under this section is deemed to be in the custody of the agency, subject only to orders of the court which has jurisdiction over the proceedings for forfeiture. An agency which has seized such property without process shall begin proceedings for forfeiture promptly. Such an action takes precedence over other civil proceedings. The seized property is subject to an action to claim the delivery of the property if the agency does not file the complaint for forfeiture within 60 days after the property is seized. If a complaint for forfeiture is filed after an affidavit claiming delivery, the complaint must be treated as a counterclaim.

3. When property is seized pursuant to this section, pending forfeiture and final disposition, the law enforcement agency may:

(a) Place the property under seal.

(b) Remove the property to a place designated by the court.

(c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

4. The district attorney or the Attorney General may institute civil proceedings under this section for the forfeiture of property subject to forfeiture pursuant to NRS 179.1229. The district attorney and the Attorney General shall determine by agreement between themselves which of them will institute such a proceeding in a particular case. If a district attorney or the Attorney General has not instituted such a proceeding or has not pursued one which was instituted in accordance with the agreement, the other may intercede after giving the prosecutor designated in the agreement 30 days written notice of the intention to do so. In any action so brought, the district court shall proceed as soon as practicable to the hearing and determination. Pending final determination in an action brought pursuant to this section, the district court may at any time enter such injunctions, prohibitions or restraining orders, or take such actions, including, without limitation, the acceptance of satisfactory performance bonds, as the court deems proper in connection with any property or interest subject to forfeiture.

5. Upon a finding of civil liability under this section, the court may order the forfeiture of the appropriate property.

(Added to NRS by 2007, 203; A 2013, 823)



NRS 179.1233 - Sale of forfeited property; use of proceeds; deposit of balance of proceeds in Account for the Technological Crime Advisory Board; payment of certain encumbrances.

1. The State, county or city shall sell any property forfeited pursuant to NRS 179.1219 or 179.1229 as soon as commercially feasible. Except as otherwise provided in subsection 2, the proceeds from such a sale must be used first for payment of all proper expenses of any proceedings for the forfeiture and sale, including, without limitation, any expenses for the seizure and maintenance of the property, advertising and court costs. The balance of the proceeds, if any, must be deposited in the Account for the Technological Crime Advisory Board created pursuant to NRS 205A.090.

2. If the property forfeited is encumbered by a bona fide security interest and the secured party shows that the secured party did not consent or have knowledge of the violation causing the forfeiture, the State, county or city shall pay the existing balance or return the property to the secured party.

(Added to NRS by 2007, 204)



NRS 179.1235 - Limitation of actions.

A criminal action or proceeding pursuant to NRS 179.1219 may be commenced at any time within 5 years after the technological crime occurs. Except as otherwise provided in NRS 217.007, a civil action or proceeding pursuant to NRS 179.1229 may be commenced at any time within 5 years after the technological crime occurs. If a criminal prosecution, civil action or other proceeding is brought to punish, prevent or restrain a technological crime, the running of the period of limitations prescribed by this section with respect to any cause of action arising under NRS 179.1229, which is based in whole or in part upon any matter complained of in the prosecution or proceeding, is suspended during the pendency of the prosecution or proceeding and for 2 years following termination of the prosecution or proceeding.

(Added to NRS by 2007, 204)



NRS 179.125 - Stolen or embezzled property held by peace officer subject to magistrate s order.

Except as provided in NRS 52.385, when property, alleged to have been stolen or embezzled, shall come into the custody of a peace officer, the peace officer shall hold the same subject to the order of the magistrate authorized by NRS 179.135 to direct the disposal thereof.

(Added to NRS by 1967, 1460; A 1975, 1184)



NRS 179.135 - Order for delivery to owner; payment of expenses.

On satisfactory proof of the title of the owner of the property, the magistrate to whom the information is laid, or who shall examine the charge against the person accused of stealing or embezzling the property, may order it to be delivered to the owner, on the owner s paying the reasonable and necessary expenses incurred in its preservation, to be certified by the magistrate. The order shall entitle the owner to demand and receive the property.

(Added to NRS by 1967, 1460)



NRS 179.145 - Magistrate to deliver property to owner when it comes into magistrate s custody; proof of title and payment of expenses.

If the property stolen or embezzled come into the custody of the magistrate, it shall be delivered to the owner on satisfactory proof of title, and on the owner s paying the necessary expenses incurred in its preservation, to be certified by the magistrate.

(Added to NRS by 1967, 1461)



NRS 179.155 - Court may order return of property to owner.

If the property stolen or embezzled has not been delivered to the owner, the court before which a conviction is had for stealing or embezzling it may, on proof of title, order it to be restored to the owner.

(Added to NRS by 1967, 1461)



NRS 179.165 - Notice must be provided by law enforcement agency to owner, pawnbroker and other interested persons; contents of notice; sale or disposal of unclaimed property by county treasurer; records.

1. Except as otherwise provided in subsections 2 and 3, a law enforcement agency which has custody of property that has been stolen or embezzled shall, if the agency knows or can reasonably discover the name and address of the owner or the person entitled to possession of the property, notify the owner or the person entitled to possession of the property by letter of the location of the property and the method by which the owner or the person entitled to possession of the property may claim it.

2. If the property that has been stolen or embezzled is a firearm, the law enforcement agency shall notify only the owner of the firearm of the location of the property and the method by which the owner may claim it.

3. If the property that has been stolen or embezzled was obtained from a pawnbroker pursuant to NRS 646.047, the law enforcement agency shall, in addition to notifying the persons described in subsection 1 or 2, as appropriate, notify the pawnbroker from whom it was obtained.

4. The notice must be mailed by certified or registered mail:

(a) Upon the conviction of the person who committed the offense;

(b) Upon the decision of the police or district attorney not to pursue or prosecute the case; or

(c) When the case is otherwise terminated.

5. If the property stolen or embezzled is not claimed by the owner or the person entitled to possession of the property before the expiration of 6 months after the date the notice is mailed or, if no notice is required, after the date notice would have been sent if it were required, the magistrate or other officer having it in custody shall, except as otherwise provided in this subsection, on payment of the necessary expenses incurred for its preservation, deliver it to the county treasurer, who shall dispose of the property as provided in subsection 6. If a metropolitan police department which is organized pursuant to chapter 280 of NRS has custody of the property, the sheriff of the department may deliver it to the county treasurer and accept the net proceeds, if any, from the disposition of the property pursuant to subsection 6 in lieu of the payment of expenses incurred for the property s preservation.

6. Upon receiving stolen or embezzled property pursuant to this section, the county treasurer shall petition the district court for an order authorizing the county treasurer to:

(a) Conduct an auction for the disposal of salable property;

(b) Dispose of property not deemed salable by donations to charitable organizations or by destruction;

(c) Destroy property the possession of which is deemed illegal or dangerous; or

(d) Dispose of property not purchased at an auction by donations to charitable organizations or by destruction.

7. Records of the property disposed of by sale, destruction or donation and an accounting of the cash received by the county treasurer from the sales must be filed with the county clerk.

(Added to NRS by 1967, 1461; A 1973, 565; 1989, 382; 1999, 753)



NRS 179.177 - Short title.

NRS 179.177 to 179.235, inclusive, may be cited as the Uniform Criminal Extradition Act.

(Added to NRS by 1967, 1098)



NRS 179.179 - Definitions.

As used in NRS 179.177 to 179.235, inclusive, unless the context requires otherwise:

1. Executive authority means the governor, and any person performing the functions of governor in a state other than this state.

2. Governor means any person performing the functions of Governor by authority of the law of this state.

3. State, when referring to a state other than this state, means any other state or territory, organized or unorganized, of the United States of America.

(Added to NRS by 1967, 1098)



NRS 179.181 - Fugitives from justice; duty of Governor.

Subject to the provisions of NRS 179.177 to 179.235, inclusive, the provisions of the Constitution of the United States controlling, and any and all Acts of Congress enacted in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony or other crime, who has fled from justice and is found in this state.

(Added to NRS by 1967, 1098)



NRS 179.183 - Form of demand.

No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless it is:

1. In writing alleging, except in cases arising under NRS 179.189, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter the accused fled from the state; and

2. Accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or

3. Accompanied by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of the person s bail, probation or parole.

The indictment, information or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

(Added to NRS by 1967, 1098)



NRS 179.185 - Governor may investigate case.

When a demand is made upon the Governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney General or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to the Governor the situation and circumstances of the person so demanded, and whether the person ought to be surrendered.

(Added to NRS by 1967, 1099)



NRS 179.187 - Extradition of persons imprisoned or awaiting trial in another state or who have left demanding state under compulsion.

1. When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against the person in another state, the Governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or the person s term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.

2. The Governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in NRS 179.223 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

(Added to NRS by 1967, 1099)



NRS 179.189 - Extradition of persons not present in demanding state at time of commission of crime.

The Governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in NRS 179.183 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of NRS 179.177 to 179.235, inclusive, not otherwise inconsistent shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

(Added to NRS by 1967, 1099)



NRS 179.191 - Governor s warrant of arrest.

1. If the Governor decides that the demand should be complied with, the Governor shall sign a warrant of arrest, which must be sealed with the state seal, and be directed to any peace officer or other person whom the Governor may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.

2. A telegraphic copy or an abstract of the Governor s warrant may be sent by telegraph, teletype or any other electronic device to the person entrusted with the execution of the warrant. The copy or abstract is as effectual as the original warrant issued by the Governor.

3. The person who causes a telegraphic copy or abstract of the Governor s warrant to be sent must certify as correct, and file in the telegraphic office from which the copy or abstract is sent, a copy of the warrant, and must return the original with a statement of the person s actions under the warrant.

(Added to NRS by 1967, 1099; A 1987, 91)



NRS 179.193 - Manner and place of execution.

Such warrant shall authorize the peace officer or other person to whom directed to:

1. Arrest the accused at any time and any place where the accused may be found within the State;

2. Command the aid of all peace officers or other persons in the execution of the warrant; and

3. Deliver the accused, subject to the provisions of NRS 179.177 to 179.235, inclusive, to the duly authorized agent of the demanding state.

(Added to NRS by 1967, 1099)



NRS 179.195 - Authority of arresting officer.

Every such peace officer or other person empowered to make the arrest shall have the same authority, in arresting the accused, to command assistance therein as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.

(Added to NRS by 1967, 1100)



NRS 179.197 - Rights of accused person; application for writ of habeas corpus.

1. No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding the person has appointed to receive the person unless the person is first taken forthwith before a judge of a court of record in this state, who shall inform the person of the demand made for surrender and of the crime with which the person is charged, and that the person has the right to demand and procure legal counsel.

2. If the prisoner or the prisoner s counsel state that the prisoner or they desire to test the legality of the arrest, the judge of such court of record shall fix a reasonable time to be allowed within which to apply to the district court for a writ of habeas corpus.

3. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the agent of the demanding state.

(Added to NRS by 1967, 1100; A 1983, 539)



NRS 179.199 - Penalty for noncompliance with

NRS 179.197. Any officer who delivers to the agent for extradition of the demanding state a person in the officer s custody under the Governor s warrant, in willful disobedience to NRS 179.197, shall be guilty of a misdemeanor.

(Added to NRS by 1967, 1100)



NRS 179.201 - Confinement in jail or detention facility when necessary.

1. The officer or persons executing the Governor s warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail or detention facility of any county or city through which he or she may pass, and the keeper of the jail or detention facility shall receive and safely keep the prisoner until the officer or person having charge of the prisoner is ready to proceed on his or her route, such officer or person being chargeable with the expense of keeping.

2. The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in another state, and who is passing through this state with a prisoner for the purpose of immediately returning the prisoner to the demanding state may, when necessary, confine the prisoner in the jail or detention facility of any county or city through which he or she may pass, and the keeper of the jail or detention facility shall receive and safely keep the prisoner until the officer or agent having charge of the prisoner is ready to proceed on his or her route, such officer or agent being chargeable with the expense of keeping. The officer or agent shall produce and show to the keeper of the jail or detention facility satisfactory written evidence of the fact that the officer or agent is actually transporting a prisoner to the demanding state after a requisition by the executive authority of the demanding state. The prisoner is not entitled to demand a new requisition while in this state.

(Added to NRS by 1967, 1100; A 1989, 1178)



NRS 179.203 - Arrest before requisition.

1. Whenever any person within this state is charged on the oath of any credible person before any judge or magistrate of this state with the commission of any crime in any other state and, except in cases arising under NRS 179.189, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of the person s bail, probation or parole; or

2. Whenever complaint has been made before any judge or magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under NRS 179.189, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of the person s bail, probation or parole and is believed to be in this state,

the judge or magistrate shall issue a warrant directed to any peace officer commanding the peace officer to apprehend the person named therein, wherever the person may be found in this state, and to bring the person before the same or any other judge, magistrate or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit. A certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

(Added to NRS by 1967, 1100)



NRS 179.205 - Arrest without warrant.

The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding 1 year; but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against the person under oath setting forth the ground for the arrest as in NRS 179.203. Thereafter the answer shall be heard as if the person had been arrested on a warrant.

(Added to NRS by 1967, 1101)



NRS 179.207 - Commitment to await requisition; bail.

If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under NRS 179.189, that the person has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit the person to the county jail for such a time, not exceeding 30 days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail as provided in NRS 179.209, or until the accused is legally discharged.

(Added to NRS by 1967, 1101; A 1967, 1389)



NRS 179.209 - Bail: In what cases; conditions of bond.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, or unless the prisoner is charged as a parole violator or escaped convict, a judge or magistrate in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as the judge or magistrate deems proper, conditioned for the prisoner s appearance at a time specified in such bond, and for the person s surrender, to be arrested upon the warrant of the Governor of this state. No prisoner may be admitted to bail after having been arrested upon the warrant of the Governor of this state.

(Added to NRS by 1967, 1101; A 1973, 800)



NRS 179.211 - Extension of time of commitment; adjournment.

If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, a judge or magistrate may discharge or may recommit the accused for a further period not to exceed 60 days, or a judge or magistrate judge may again take bail for the accused s appearance and surrender, as provided in NRS 179.209, but within a period not to exceed 60 days after the date of such new bond.

(Added to NRS by 1967, 1101)



NRS 179.213 - Forfeiture of bail.

If the prisoner is admitted to bail, and fails to appear and surrender according to the conditions of the prisoner s bond, the judge, or magistrate by proper order, shall declare the bond forfeited and order the prisoner s immediate arrest without warrant if the prisoner is within this state. Recovery may be had on such bond in the name of the State as in the case of other bonds given by the accused in criminal proceedings within this state.

(Added to NRS by 1967, 1102)



NRS 179.215 - Persons under criminal prosecution in this State at time of requisition.

If a criminal prosecution has been instituted against such person under the laws of this State and is still pending, the Governor, in the Governor s discretion, either may surrender the person on demand of the executive authority of another state or hold the person until the person has been tried and discharged or convicted and punished in this State.

(Added to NRS by 1967, 1102)



NRS 179.217 - Guilt or innocence of accused: When inquired into.

The guilt or innocence of the accused as to the crime of which the accused is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided has been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.

(Added to NRS by 1967, 1102)



NRS 179.219 - Governor may recall warrant or issue alias.

The Governor may recall a warrant of arrest or may issue another warrant whenever the Governor deems proper.

(Added to NRS by 1967, 1102)



NRS 179.221 - Fugitives from this State; duty of Governor.

Whenever the Governor of this State demands a person charged with crime or with escaping from confinement or breaking the terms of bail, probation or parole in this State, from the executive authority of any other state, or from the Chief Justice or an associate justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, the Governor shall issue a warrant under the seal of this State, to some agent, commanding the agent to receive the person so charged if delivered and convey the person to the proper officer of the county in this State in which the offense was committed.

(Added to NRS by 1967, 1102)



NRS 179.223 - Application for issuance of requisition: By whom made; contents.

1. When the return to this state of a person charged with crime in this state is required, the district attorney shall present to the Governor a written application for a requisition for the return of the person charged in which application must be stated:

(a) The name of the person so charged;

(b) The crime charged against the person;

(c) The approximate time, place and circumstances of its commission;

(d) The state in which the person is believed to be, including the location of the accused therein at the time the application is made; and

(e) A certification that, in the opinion of the district attorney, the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

2. When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of the person s bail, probation or parole, the district attorney of the county in which the offense was committed, the State Board of Parole Commissioners, the Chief Parole and Probation Officer, the Director of the Department of Corrections or the sheriff of the county from which escape was made shall present to the Governor a written application for a requisition for the return of the person, in which application must be stated:

(a) The name of the person;

(b) The crime of which the person was convicted;

(c) The circumstances of the person s escape from confinement or of the breach of the terms of bail, probation or parole; and

(d) The state in which the person is believed to be, including the location of the person therein at the time application is made.

3. The application must be verified by affidavit, executed in duplicate and accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge or magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The district attorney, State Board of Parole Commissioners, Chief Parole and Probation Officer, Director of the Department of Corrections or sheriff may also attach such further affidavits and other documents in duplicate as deemed proper to be submitted with the application. One copy of the application, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information and affidavits, or of the judgment of conviction or of the sentence must be filed in the Office of the Secretary of State of the State of Nevada to remain of record in that office. The other copies of all papers must be forwarded with the Governor s requisition.

(Added to NRS by 1967, 1102; A 1969, 15; 1977, 864; 1985, 149; 2001 Special Session, 224)



NRS 179.225 - Costs and expenses.

1. If the punishment of the crime is the confinement of the criminal in prison, the expenses must be paid from money appropriated to the Office of the Attorney General for that purpose, upon approval by the State Board of Examiners. After the appropriation is exhausted, the expenses must be paid from the Reserve for Statutory Contingency Account upon approval by the State Board of Examiners. In all other cases, they must be paid out of the county treasury in the county wherein the crime is alleged to have been committed. The expenses are:

(a) If the prisoner is returned to this State from another state, the fees paid to the officers of the state on whose governor the requisition is made;

(b) If the prisoner is returned to this State from a foreign country or jurisdiction, the fees paid to the officers and agents of this State or the United States; or

(c) If the prisoner is temporarily returned for prosecution to this State from another state pursuant to this chapter or chapter 178 of NRS and is then returned to the sending state upon completion of the prosecution, the fees paid to the officers and agents of this State,

and the per diem allowance and travel expenses provided for state officers and employees generally incurred in returning the prisoner.

2. If a person is returned to this State pursuant to this chapter or chapter 178 of NRS and is convicted of, or pleads guilty, guilty but mentally ill or nolo contendere to, the criminal charge for which the person was returned or a lesser criminal charge, the court shall conduct an investigation of the financial status of the person to determine the ability to make restitution. In conducting the investigation, the court shall determine if the person is able to pay any existing obligations for:

(a) Child support;

(b) Restitution to victims of crimes; and

(c) Any administrative assessment required to be paid pursuant to NRS 62E.270, 176.059, 176.0611, 176.0613, 176.062 and 176.0623.

3. If the court determines that the person is financially able to pay the obligations described in subsection 2, it shall, in addition to any other sentence it may impose, order the person to make restitution for the expenses incurred by the Office of the Attorney General or other governmental entity in returning the person to this State. The court shall not order the person to make restitution if payment of restitution will prevent the person from paying any existing obligations described in subsection 2. Any amount of restitution remaining unpaid constitutes a civil liability arising upon the date of the completion of the sentence.

4. If the court orders a person to make restitution for the expenses incurred by the Office of the Attorney General in returning the person to this State pursuant to this section, the Office of the Attorney General shall assign the collection of such restitution to the State Controller in accordance with the provisions of NRS 353C.195.

5. The Attorney General may adopt regulations to carry out the provisions of this section.

(Added to NRS by 1967, 1103; A 1968, 22; 1969, 640; 1973, 170; 1983, 727; 1991, 1754; 1993, 305, 935; 1995, 2459; 1997, 150, 1599; 2003, 1121, 1473, 2105; 2007, 598, 1427; 2013, 820, 1072)



NRS 179.227 - Immunity from service of process in certain civil actions.

A person brought into this State by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which the person is being or has been returned, until the person has been convicted in the criminal proceeding, or, if acquitted, until the person has had reasonable opportunity to return to the state from which the person was extradited.

(Added to NRS by 1967, 1103)



NRS 179.229 - Written waiver of extradition proceedings.

1. Except as otherwise provided in subsection 3, a person arrested in this State who is charged with having committed a crime in another state or who is alleged to have escaped from confinement, or broken the terms of the person s bail, probation or parole may waive the issuance and service of the warrant provided for in NRS 179.191 and 179.193 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of a court of record within this State a writing which states that the person consents to return to the demanding state. Before the waiver is executed or subscribed, the judge shall inform the person of the rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in NRS 179.197.

2. An executed waiver must be forwarded immediately to the Office of the Attorney General of this State and filed therein. The judge shall remand the person to custody without bail, unless otherwise stipulated by the district attorney with the concurrence of the other state, and shall direct the officer having the person in custody to deliver the person immediately to an accredited agent of the demanding state, and shall deliver or cause to be delivered to the agent a copy of the waiver.

3. A law enforcement agency which has custody of a person in this State who is alleged to have broken the terms of the person s probation, parole, bail or other release shall, after the resolution of all criminal charges filed in this State against that person, immediately deliver that person to the accredited agent of the demanding state without a warrant issued pursuant to NRS 179.191 and 179.193 if:

(a) The person has signed a waiver of extradition as a condition of probation, parole, bail or other release in the demanding state; and

(b) The law enforcement agency has received:

(1) An authenticated copy of the waiver of extradition signed by the person; and

(2) A photograph and copy of the fingerprints of the person that identify him or her as the person who signed the waiver.

4. This section does not limit:

(a) The right of the accused person to return voluntarily and without formality to the demanding state;

(b) The powers, rights or duties of the officers of the demanding state or of this State; or

(c) Other procedures concerning the waiver of extradition.

(Added to NRS by 1967, 1103; A 1991, 153; 1993, 249; 1997, 151)



NRS 179.231 - Nonwaiver by this State.

Nothing contained in NRS 179.177 to 179.235, inclusive, shall be deemed to constitute a waiver by this State of its right, power or privilege to try such demanded person for crime committed within this State, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this State, nor shall any proceedings had under NRS 179.177 to 179.235, inclusive, which result in, or fail to result in, extradition be deemed a waiver by this State of any of its rights, privileges or jurisdiction in any way whatsoever.

(Added to NRS by 1967, 1104)



NRS 179.233 - No right of asylum; no immunity from other criminal prosecutions while in this State.

After a person has been brought back to this State by or after waiver of extradition proceedings, the person may be tried in this State for other crimes which the person may be charged with having committed here as well as that specified in the requisition for extradition.

(Added to NRS by 1967, 1104)



NRS 179.235 - Interpretation.

The provisions of NRS 179.177 to 179.235, inclusive, shall be so interpreted and construed as to effectuate their general purposes to make uniform the law of those states which enact them.

(Added to NRS by 1967, 1104)



NRS 179.241 - Definitions.

As used in NRS 179.241 to 179.301, inclusive, unless the context otherwise requires, the words and terms defined in NRS 179.242, 179.243 and 179.244 have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 107)



NRS 179.242 - Agency of criminal justice defined.

Agency of criminal justice has the meaning ascribed to it in NRS 179A.030.

(Added to NRS by 2013, 107)



NRS 179.243 - Disposition defined.

Disposition has the meaning ascribed to it in NRS 179A.050.

(Added to NRS by 2013, 107)



NRS 179.244 - Record defined.

Record has the meaning ascribed to record of criminal history in NRS 179A.070.

(Added to NRS by 2013, 107)



NRS 179.245 - Sealing records after conviction: Persons eligible; petition; notice; hearing; order. [Effective through December 31, 2013.]

1. Except as otherwise provided in subsection 5 and NRS 176A.265, 176A.295, 179.259, 453.3365 and 458.330, a person may petition the court in which the person was convicted for the sealing of all records relating to a conviction of:

(a) A category A or B felony after 15 years from the date of release from actual custody or discharge from parole or probation, whichever occurs later;

(b) A category C or D felony after 12 years from the date of release from actual custody or discharge from parole or probation, whichever occurs later;

(c) A category E felony after 7 years from the date of release from actual custody or discharge from parole or probation, whichever occurs later;

(d) Any gross misdemeanor after 5 years from the date of release from actual custody or discharge from probation, whichever occurs later;

(e) A violation of NRS 484C.110 or 484C.120 other than a felony, or a battery which constitutes domestic violence pursuant to NRS 33.018 other than a felony, after 7 years from the date of release from actual custody or from the date when the person is no longer under a suspended sentence, whichever occurs later; or

(f) Any other misdemeanor after 2 years from the date of release from actual custody or from the date when the person is no longer under a suspended sentence, whichever occurs later.

2. A petition filed pursuant to subsection 1 must:

(a) Be accompanied by the petitioner s current, verified records received from:

(1) The Central Repository for Nevada Records of Criminal History; and

(2) All agencies of criminal justice which maintain such records within the city or county in which the conviction was entered;

(b) If the petition references NRS 453.3365 or 458.330, include a certificate of acknowledgment or the disposition of the proceedings for the records to be sealed from all agencies of criminal justice which maintain such records;

(c) Include a list of any other public or private agency, company, official or other custodian of records that is reasonably known to the petitioner to have possession of records of the conviction and to whom the order to seal records, if issued, will be directed; and

(d) Include information that, to the best knowledge and belief of the petitioner, accurately and completely identifies the records to be sealed, including, without limitation, the:

(1) Date of birth of the petitioner;

(2) Specific conviction to which the records to be sealed pertain; and

(3) Date of arrest relating to the specific conviction to which the records to be sealed pertain.

3. Upon receiving a petition pursuant to this section, the court shall notify the law enforcement agency that arrested the petitioner for the crime and:

(a) If the person was convicted in a district court or justice court, the prosecuting attorney for the county; or

(b) If the person was convicted in a municipal court, the prosecuting attorney for the city.

The prosecuting attorney and any person having relevant evidence may testify and present evidence at the hearing on the petition.

4. If, after the hearing, the court finds that, in the period prescribed in subsection 1, the petitioner has not been charged with any offense for which the charges are pending or convicted of any offense, except for minor moving or standing traffic violations, the court may order sealed all records of the conviction which are in the custody of any agency of criminal justice or any public or private agency, company, official or other custodian of records in the State of Nevada, and may also order all such records of the petitioner returned to the file of the court where the proceeding was commenced from, including, without limitation, the Federal Bureau of Investigation, the California Bureau of Criminal Identification and Information and all agencies of criminal justice which maintain such records and which are reasonably known by either the petitioner or the court to have possession of such records.

5. A person may not petition the court to seal records relating to a conviction of a crime against a child or a sexual offense.

6. If the court grants a petition for the sealing of records pursuant to this section, upon the request of the person whose records are sealed, the court may order sealed all records of the civil proceeding in which the records were sealed.

7. As used in this section:

(a) Crime against a child has the meaning ascribed to it in NRS 179D.0357.

(b) Sexual offense means:

(1) Murder of the first degree committed in the perpetration or attempted perpetration of sexual assault or of sexual abuse or sexual molestation of a child less than 14 years of age pursuant to paragraph (b) of subsection 1 of NRS 200.030.

(2) Sexual assault pursuant to NRS 200.366.

(3) Statutory sexual seduction pursuant to NRS 200.368, if punishable as a felony.

(4) Battery with intent to commit sexual assault pursuant to NRS 200.400.

(5) An offense involving the administration of a drug to another person with the intent to enable or assist the commission of a felony pursuant to NRS 200.405, if the felony is an offense listed in this paragraph.

(6) An offense involving the administration of a controlled substance to another person with the intent to enable or assist the commission of a crime of violence pursuant to NRS 200.408, if the crime of violence is an offense listed in this paragraph.

(7) Abuse of a child pursuant to NRS 200.508, if the abuse involved sexual abuse or sexual exploitation.

(8) An offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive.

(9) Incest pursuant to NRS 201.180.

(10) Open or gross lewdness pursuant to NRS 201.210, if punishable as a felony.

(11) Indecent or obscene exposure pursuant to NRS 201.220, if punishable as a felony.

(12) Lewdness with a child pursuant to NRS 201.230.

(13) Sexual penetration of a dead human body pursuant to NRS 201.450.

(14) Luring a child or a person with mental illness pursuant to NRS 201.560, if punishable as a felony.

(15) An attempt to commit an offense listed in this paragraph.

(Added to NRS by 1971, 955; A 1983, 1088; 1991, 303; 1993, 38; 1997, 1673, 1803, 3159; 1999, 647, 648, 649; 2001, 1167, 1692; 2001 Special Session, 261; 2003, 312, 316, 319, 1385; 2005, 2355; 2007, 2751; 2009, 105, 418, 1884; 2013, 107, 980, 1165)

NRS 179.245 Sealing records after conviction: Persons eligible; petition; notice; hearing; order. [Effective January 1, 2014.]

1. Except as otherwise provided in subsection 5 and NRS 176A.265, 176A.295, 179.259, 453.3365 and 458.330, a person may petition the court in which the person was convicted for the sealing of all records relating to a conviction of:

(a) A category A or B felony after 15 years from the date of release from actual custody or discharge from parole or probation, whichever occurs later;

(b) A category C or D felony after 12 years from the date of release from actual custody or discharge from parole or probation, whichever occurs later;

(c) A category E felony after 7 years from the date of release from actual custody or discharge from parole or probation, whichever occurs later;

(d) Any gross misdemeanor after 5 years from the date of release from actual custody or discharge from probation, whichever occurs later;

(e) A violation of NRS 484C.110 or 484C.120 other than a felony, or a battery which constitutes domestic violence pursuant to NRS 33.018 other than a felony, after 7 years from the date of release from actual custody or from the date when the person is no longer under a suspended sentence, whichever occurs later; or

(f) Any other misdemeanor after 2 years from the date of release from actual custody or from the date when the person is no longer under a suspended sentence, whichever occurs later.

2. A petition filed pursuant to subsection 1 must:

(a) Be accompanied by the petitioner s current, verified records received from:

(1) The Central Repository for Nevada Records of Criminal History; and

(2) All agencies of criminal justice which maintain such records within the city or county in which the conviction was entered;

(b) If the petition references NRS 453.3365 or 458.330, include a certificate of acknowledgment or the disposition of the proceedings for the records to be sealed from all agencies of criminal justice which maintain such records;

(c) Include a list of any other public or private agency, company, official or other custodian of records that is reasonably known to the petitioner to have possession of records of the conviction and to whom the order to seal records, if issued, will be directed; and

(d) Include information that, to the best knowledge and belief of the petitioner, accurately and completely identifies the records to be sealed, including, without limitation, the:

(1) Date of birth of the petitioner;

(2) Specific conviction to which the records to be sealed pertain; and

(3) Date of arrest relating to the specific conviction to which the records to be sealed pertain.

3. Upon receiving a petition pursuant to this section, the court shall notify the law enforcement agency that arrested the petitioner for the crime and:

(a) If the person was convicted in a district court or justice court, the prosecuting attorney for the county; or

(b) If the person was convicted in a municipal court, the prosecuting attorney for the city.

The prosecuting attorney and any person having relevant evidence may testify and present evidence at the hearing on the petition.

4. If, after the hearing, the court finds that, in the period prescribed in subsection 1, the petitioner has not been charged with any offense for which the charges are pending or convicted of any offense, except for minor moving or standing traffic violations, the court may order sealed all records of the conviction which are in the custody of any agency of criminal justice or any public or private agency, company, official or other custodian of records in the State of Nevada, and may also order all such records of the petitioner returned to the file of the court where the proceeding was commenced from, including, without limitation, the Federal Bureau of Investigation, the California Bureau of Criminal Identification and Information and all other agencies of criminal justice which maintain such records and which are reasonably known by either the petitioner or the court to have possession of such records.

5. A person may not petition the court to seal records relating to a conviction of:

(a) A crime against a child;

(b) A sexual offense;

(c) A violation of NRS 484C.110 or 484C.120 that is punishable as a felony pursuant to paragraph (c) of subsection 1 of NRS 484C.400;

(d) A violation of NRS 484C.430;

(e) A homicide resulting from driving or being in actual physical control of a vehicle while under the influence of intoxicating liquor or a controlled substance or resulting from any other conduct prohibited by NRS 484C.110, 484C.130 or 484C.430;

(f) A violation of NRS 488.410 that is punishable as a felony pursuant to NRS 488.427; or

(g) A violation of NRS 488.420 or 488.425.

6. If the court grants a petition for the sealing of records pursuant to this section, upon the request of the person whose records are sealed, the court may order sealed all records of the civil proceeding in which the records were sealed.

7. As used in this section:

(a) Crime against a child has the meaning ascribed to it in NRS 179D.0357.

(b) Sexual offense means:

(1) Murder of the first degree committed in the perpetration or attempted perpetration of sexual assault or of sexual abuse or sexual molestation of a child less than 14 years of age pursuant to paragraph (b) of subsection 1 of NRS 200.030.

(2) Sexual assault pursuant to NRS 200.366.

(3) Statutory sexual seduction pursuant to NRS 200.368, if punishable as a felony.

(4) Battery with intent to commit sexual assault pursuant to NRS 200.400.

(5) An offense involving the administration of a drug to another person with the intent to enable or assist the commission of a felony pursuant to NRS 200.405, if the felony is an offense listed in this paragraph.

(6) An offense involving the administration of a controlled substance to another person with the intent to enable or assist the commission of a crime of violence pursuant to NRS 200.408, if the crime of violence is an offense listed in this paragraph.

(7) Abuse of a child pursuant to NRS 200.508, if the abuse involved sexual abuse or sexual exploitation.

(8) An offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive.

(9) Incest pursuant to NRS 201.180.

(10) Open or gross lewdness pursuant to NRS 201.210, if punishable as a felony.

(11) Indecent or obscene exposure pursuant to NRS 201.220, if punishable as a felony.

(12) Lewdness with a child pursuant to NRS 201.230.

(13) Sexual penetration of a dead human body pursuant to NRS 201.450.

(14) Luring a child or a person with mental illness pursuant to NRS 201.560, if punishable as a felony.

(15) An attempt to commit an offense listed in this paragraph.

(Added to NRS by 1971, 955; A 1983, 1088; 1991, 303; 1993, 38; 1997, 1673, 1803, 3159; 1999, 647, 648, 649; 2001, 1167, 1692; 2001 Special Session, 261; 2003, 312, 316, 319, 1385; 2005, 2355; 2007, 2751; 2009, 105, 418, 1884; 2013, 107, 980, 1165, 1382, effective January 1, 2014)



NRS 179.255 - Sealing records after dismissal or acquittal: Petition; notice; hearing; order. [Effective through December 31, 2013.]

1. If a person has been arrested for alleged criminal conduct and the charges are dismissed or such person is acquitted of the charges, the person may petition:

(a) The court in which the charges were dismissed, at any time after the date the charges were dismissed; or

(b) The court in which the acquittal was entered, at any time after the date of the acquittal,

for the sealing of all records relating to the arrest and the proceedings leading to the dismissal or acquittal.

2. If the conviction of a person is set aside pursuant to NRS 458A.240, the person may petition the court that set aside the conviction, at any time after the conviction has been set aside, for the sealing of all records relating to the setting aside of the conviction.

3. A petition filed pursuant to subsection 1 or 2 must:

(a) Be accompanied by the petitioner s current, verified records received from:

(1) The Central Repository for Nevada Records of Criminal History; and

(2) All agencies of criminal justice which maintain such records within the city or county in which the petitioner appeared in court;

(b) Except as otherwise provided in paragraph (c), include the disposition of the proceedings for the records to be sealed;

(c) If the petition references NRS 453.3365 or 458.330, include a certificate of acknowledgment or the disposition of the proceedings for the records to be sealed from all agencies of criminal justice which maintain such records;

(d) Include a list of any other public or private agency, company, official and other custodian of records that is reasonably known to the petitioner to have possession of records of the arrest and of the proceedings leading to the dismissal or acquittal and to whom the order to seal records, if issued, will be directed; and

(e) Include information that, to the best knowledge and belief of the petitioner, accurately and completely identifies the records to be sealed, including, without limitation, the:

(1) Date of birth of the petitioner;

(2) Specific charges that were dismissed or of which the petitioner was acquitted; and

(3) Date of arrest relating to the specific charges that were dismissed or of which the petitioner was acquitted.

4. Upon receiving a petition pursuant to subsection 1, the court shall notify the law enforcement agency that arrested the petitioner for the crime and:

(a) If the charges were dismissed or the acquittal was entered in a district court or justice court, the prosecuting attorney for the county; or

(b) If the charges were dismissed or the acquittal was entered in a municipal court, the prosecuting attorney for the city.

The prosecuting attorney and any person having relevant evidence may testify and present evidence at the hearing on the petition.

5. Upon receiving a petition pursuant to subsection 2, the court shall notify:

(a) If the conviction was set aside in a district court or justice court, the prosecuting attorney for the county; or

(b) If the conviction was set aside in a municipal court, the prosecuting attorney for the city.

The prosecuting attorney and any person having relevant evidence may testify and present evidence at the hearing on the petition.

6. If, after the hearing on a petition submitted pursuant to subsection 1, the court finds that there has been an acquittal or that the charges were dismissed and there is no evidence that further action will be brought against the person, the court may order sealed all records of the arrest and of the proceedings leading to the acquittal or dismissal which are in the custody of any agency of criminal justice or any public or private company, agency, official or other custodian of records in the State of Nevada.

7. If, after the hearing on a petition submitted pursuant to subsection 2, the court finds that the conviction of the petitioner was set aside pursuant to NRS 458A.240, the court may order sealed all records relating to the setting aside of the conviction which are in the custody of any agency of criminal justice or any public or private company, agency, official or other custodian of records in the State of Nevada.

(Added to NRS by 1971, 955; A 1997, 3160; 2001, 1693; 2009, 1439; 2013, 110)

NRS 179.255 Sealing of records after dismissal, decline of prosecution or acquittal: Petition; notice; hearing; order; inspection of records. [Effective January 1, 2014.]

1. If a person has been arrested for alleged criminal conduct and the charges are dismissed, the prosecuting attorney having jurisdiction declined prosecution of the charges or such person is acquitted of the charges, the person may petition:

(a) The court in which the charges were dismissed, at any time after the date the charges were dismissed;

(b) The court having jurisdiction in which the charges were declined for prosecution:

(1) Any time after the applicable statute of limitations has run;

(2) Any time 10 years after the arrest; or

(3) Pursuant to a stipulation between the parties; or

(c) The court in which the acquittal was entered, at any time after the date of the acquittal,

for the sealing of all records relating to the arrest and the proceedings leading to the dismissal, declination or acquittal.

2. If the conviction of a person is set aside pursuant to NRS 458A.240, the person may petition the court that set aside the conviction, at any time after the conviction has been set aside, for the sealing of all records relating to the setting aside of the conviction.

3. A petition filed pursuant to subsection 1 or 2 must:

(a) Be accompanied by the petitioner s current, verified records received from:

(1) The Central Repository for Nevada Records of Criminal History; and

(2) All agencies of criminal justice which maintain such records within the city or county in which the petitioner appeared in court;

(b) Except as otherwise provided in paragraph (c), include the disposition of the proceedings for the records to be sealed;

(c) If the petition references NRS 453.3365 or 458.330, include a certificate of acknowledgment or the disposition of the proceedings for the records to be sealed from all agencies of criminal justice which maintain such records;

(d) Include a list of any other public or private agency, company, official and other custodian of records that is reasonably known to the petitioner to have possession of records of the arrest and of the proceedings leading to the dismissal, declination or acquittal and to whom the order to seal records, if issued, will be directed; and

(e) Include information that, to the best knowledge and belief of the petitioner, accurately and completely identifies the records to be sealed, including, without limitation, the:

(1) Date of birth of the petitioner;

(2) Specific charges that were dismissed or of which the petitioner was acquitted; and

(3) Date of arrest relating to the specific charges that were dismissed or of which the petitioner was acquitted.

4. Upon receiving a petition pursuant to subsection 1, the court shall notify the law enforcement agency that arrested the petitioner for the crime and:

(a) If the charges were dismissed, declined for prosecution or the acquittal was entered in a district court or justice court, the prosecuting attorney for the county; or

(b) If the charges were dismissed, declined for prosecution or the acquittal was entered in a municipal court, the prosecuting attorney for the city.

The prosecuting attorney and any person having relevant evidence may testify and present evidence at the hearing on the petition.

5. Upon receiving a petition pursuant to subsection 2, the court shall notify:

(a) If the conviction was set aside in a district court or justice court, the prosecuting attorney for the county; or

(b) If the conviction was set aside in a municipal court, the prosecuting attorney for the city.

The prosecuting attorney and any person having relevant evidence may testify and present evidence at the hearing on the petition.

6. If, after the hearing on a petition submitted pursuant to subsection 1, the court finds that there has been an acquittal, that the prosecution was declined or that the charges were dismissed and there is no evidence that further action will be brought against the person, the court may order sealed all records of the arrest and of the proceedings leading to the acquittal, declination or dismissal which are in the custody of any agency of criminal justice or any public or private company, agency, official or other custodian of records in the State of Nevada.

7. If, after the hearing on a petition submitted pursuant to subsection 2, the court finds that the conviction of the petitioner was set aside pursuant to NRS 458A.240, the court may order sealed all records relating to the setting aside of the conviction which are in the custody of any agency of criminal justice or any public or private company, agency, official or other custodian of records in the State of Nevada.

8. If the prosecuting attorney having jurisdiction previously declined prosecution of the charges and the records of the arrest have been sealed pursuant to subsection 6, the prosecuting attorney may subsequently file the charges at any time before the running of the statute of limitations for those charges. If such charges are filed with the court, the court shall order the inspection of the records without the prosecuting attorney having to petition the court pursuant to NRS 179.295.

(Added to NRS by 1971, 955; A 1997, 3160; 2001, 1693; 2009, 1439; 2013, 110, 1385, effective January 1, 2014)



NRS 179.259 - Sealing records after completion of program for reentry: Persons eligible; procedure; order; inspection of sealed records by professional licensing board.

1. Except as otherwise provided in subsections 3 and 4, 5 years after an eligible person completes a program for reentry, the court may order sealed all documents, papers and exhibits in the eligible person s record, minute book entries and entries on dockets, and other documents relating to the case in the custody of such other agencies and officers as are named in the court s order. The court may order those records sealed without a hearing unless the Division of Parole and Probation of the Department of Public Safety petitions the court, for good cause shown, not to seal the records and requests a hearing thereon.

2. If the court orders sealed the record of an eligible person, the court shall send a copy of the order to each agency or officer named in the order. Each such agency or officer shall notify the court in writing of its compliance with the order.

3. A professional licensing board is entitled, for the purpose of determining suitability for a license or liability to discipline for misconduct, to inspect and to copy from a record sealed pursuant to this section.

4. A person may not petition the court to seal records relating to a conviction of a crime against a child or a sexual offense.

5. As used in this section:

(a) Crime against a child has the meaning ascribed to it in NRS 179D.0357.

(b) Eligible person means a person who has:

(1) Successfully completed a program for reentry to which the person participated in pursuant to NRS 209.4886, 209.4888, 213.625 or 213.632; and

(2) Been convicted of a single offense which was punishable as a felony and which did not involve the use or threatened use of force or violence against the victim. For the purposes of this subparagraph, multiple convictions for an offense punishable as a felony shall be deemed to constitute a single offense if those offenses arose out of the same transaction or occurrence.

(c) Program for reentry means:

(1) A correctional program for reentry of offenders and parolees into the community that is established by the Director of the Department of Corrections pursuant to NRS 209.4887; or

(2) A judicial program for reentry of offenders and parolees into the community that is established in a judicial district pursuant to NRS 209.4883.

(d) Sexual offense has the meaning ascribed to it in paragraph (b) of subsection 7 of NRS 179.245.

(Added to NRS by 2001, 1166; A 2003, 26, 2586; 2007, 2753)



NRS 179.265 - Rehearings after denial of petition: Time for; number.

1. A person whose petition is denied under NRS 179.245 or 179.255 may petition for a rehearing not sooner than 2 years after the denial of the previous petition.

2. No person may petition for more than two rehearings.

(Added to NRS by 1971, 956)



NRS 179.275 - Order sealing records: Distribution to Central Repository and persons named in order; compliance.

Where the court orders the sealing of a record pursuant to NRS 176A.265, 176A.295, 179.245, 179.255, 179.259, 453.3365 or 458.330, a copy of the order must be sent to:

1. The Central Repository for Nevada Records of Criminal History; and

2. Each agency of criminal justice and each public or private company, agency, official or other custodian of records named in the order, and that person shall seal the records in his or her custody which relate to the matters contained in the order, shall advise the court of compliance and shall then seal the order.

(Added to NRS by 1971, 956; A 1991, 304; 1999, 2089; 2001, 1168; 2001 Special Session, 261; 2003, 312; 2009, 107, 420; 2013, 111)



NRS 179.285 - Order sealing records: Effect; proceedings deemed never to have occurred; restoration of civil rights.

Except as otherwise provided in NRS 179.301:

1. If the court orders a record sealed pursuant to NRS 176A.265, 176A.295, 179.245, 179.255, 179.259, 453.3365 or 458.330:

(a) All proceedings recounted in the record are deemed never to have occurred, and the person to whom the order pertains may properly answer accordingly to any inquiry, including, without limitation, an inquiry relating to an application for employment, concerning the arrest, conviction, dismissal or acquittal and the events and proceedings relating to the arrest, conviction, dismissal or acquittal.

(b) The person is immediately restored to the following civil rights if the person s civil rights previously have not been restored:

(1) The right to vote;

(2) The right to hold office; and

(3) The right to serve on a jury.

2. Upon the sealing of the person s records, a person who is restored to his or her civil rights pursuant to subsection 1 must be given:

(a) An official document which demonstrates that the person has been restored to the civil rights set forth in paragraph (b) of subsection 1; and

(b) A written notice informing the person that he or she has not been restored to the right to bear arms, unless the person has received a pardon and the pardon does not restrict his or her right to bear arms.

3. A person who has had his or her records sealed in this State or any other state and whose official documentation of the restoration of civil rights is lost, damaged or destroyed may file a written request with a court of competent jurisdiction to restore his or her civil rights pursuant to this section. Upon verification that the person has had his or her records sealed, the court shall issue an order restoring the person to the civil rights to vote, to hold office and to serve on a jury. A person must not be required to pay a fee to receive such an order.

4. A person who has had his or her records sealed in this State or any other state may present official documentation that the person has been restored to his or her civil rights or a court order restoring civil rights as proof that the person has been restored to the right to vote, to hold office and to serve as a juror.

(Added to NRS by 1971, 956; A 1981, 1105; 1991, 304; 2001, 1169, 1694; 2001 Special Session, 262; 2003, 312, 316, 319, 2687; 2009, 108, 420; 2011, 22)



NRS 179.295 - Reopening of sealed records. [Effective through December 31, 2013.]

1. The person who is the subject of the records that are sealed pursuant to NRS 176A.265, 176A.295, 179.245, 179.255, 179.259, 453.3365 or 458.330 may petition the court that ordered the records sealed to permit inspection of the records by a person named in the petition, and the court may order such inspection. Except as otherwise provided in this section and NRS 179.259 and 179.301, the court may not order the inspection of the records under any other circumstances.

2. If a person has been arrested, the charges have been dismissed and the records of the arrest have been sealed, the court may order the inspection of the records by a prosecuting attorney upon a showing that as a result of newly discovered evidence, the person has been arrested for the same or a similar offense and that there is sufficient evidence reasonably to conclude that the person will stand trial for the offense.

3. The court may, upon the application of a prosecuting attorney or an attorney representing a defendant in a criminal action, order an inspection of such records for the purpose of obtaining information relating to persons who were involved in the incident recorded.

4. This section does not prohibit a court from considering a conviction for which records have been sealed pursuant to NRS 176A.265, 176A.295, 179.245, 179.255, 179.259, 453.3365 or 458.330 in determining whether to grant a petition pursuant to NRS 176A.265, 176A.295, 179.245, 179.255, 179.259, 453.3365 or 458.330 for a conviction of another offense.

(Added to NRS by 1971, 956; A 1981, 1105; 1991, 304; 1997, 3160; 2001, 1169, 1694; 2001 Special Session, 262; 2003, 312, 316, 319; 2009, 108, 420)

NRS 179.295 Reopening of sealed records. [Effective January 1, 2014.]

1. The person who is the subject of the records that are sealed pursuant to NRS 176A.265, 176A.295, 179.245, 179.255, 179.259, 453.3365 or 458.330 may petition the court that ordered the records sealed to permit inspection of the records by a person named in the petition, and the court may order such inspection. Except as otherwise provided in this section, subsection 8 of NRS 179.255 and NRS 179.259 and 179.301, the court may not order the inspection of the records under any other circumstances.

2. If a person has been arrested, the charges have been dismissed and the records of the arrest have been sealed, the court may order the inspection of the records by a prosecuting attorney upon a showing that as a result of newly discovered evidence, the person has been arrested for the same or a similar offense and that there is sufficient evidence reasonably to conclude that the person will stand trial for the offense.

3. The court may, upon the application of a prosecuting attorney or an attorney representing a defendant in a criminal action, order an inspection of such records for the purpose of obtaining information relating to persons who were involved in the incident recorded.

4. This section does not prohibit a court from considering a conviction for which records have been sealed pursuant to NRS 176A.265, 176A.295, 179.245, 179.255, 179.259, 453.3365 or 458.330 in determining whether to grant a petition pursuant to NRS 176A.265, 176A.295, 179.245, 179.255, 179.259, 453.3365 or 458.330 for a conviction of another offense.

(Added to NRS by 1971, 956; A 1981, 1105; 1991, 304; 1997, 3160; 2001, 1169, 1694; 2001 Special Session, 262; 2003, 312, 316, 319; 2009, 108, 420; 2013, 1386, effective January 1, 2014)



NRS 179.301 - Inspection of sealed records by certain agencies.

1. The State Gaming Control Board and the Nevada Gaming Commission and their employees, agents and representatives may inquire into and inspect any records sealed pursuant to NRS 179.245 or 179.255, if the event or conviction was related to gaming, to determine the suitability or qualifications of any person to hold a state gaming license, manufacturer s, seller s or distributor s license or registration as a gaming employee pursuant to chapter 463 of NRS. Events and convictions, if any, which are the subject of an order sealing records:

(a) May form the basis for recommendation, denial or revocation of those licenses.

(b) Must not form the basis for denial or rejection of a gaming work permit unless the event or conviction relates to the applicant s suitability or qualifications to hold the work permit.

2. A prosecuting attorney may inquire into and inspect any records sealed pursuant to NRS 179.245 or 179.255 if:

(a) The records relate to a violation or alleged violation of NRS 202.575; and

(b) The person who is the subject of the records has been arrested or issued a citation for violating NRS 202.575.

3. The Central Repository for Nevada Records of Criminal History and its employees may inquire into and inspect any records sealed pursuant to NRS 179.245 or 179.255 that constitute information relating to sexual offenses, and may notify employers of the information in accordance with NRS 179A.180 to 179A.240, inclusive.

4. Records which have been sealed pursuant to NRS 179.245 or 179.255 and which are retained in the statewide registry established pursuant to NRS 179B.200 may be inspected pursuant to chapter 179B of NRS by an officer or employee of the Central Repository for Nevada Records of Criminal History or a law enforcement officer in the regular course of his or her duties.

5. The State Board of Pardons Commissioners and its agents and representatives may inquire into and inspect any records sealed pursuant to NRS 179.245 or 179.255 if the person who is the subject of the records has applied for a pardon from the Board.

6. As used in this section:

(a) Information relating to sexual offenses means information contained in or concerning a record relating in any way to a sexual offense.

(b) Sexual offense has the meaning ascribed to it in NRS 179A.073.

(Added to NRS by 1981, 1105; A 1987, 1759; 1997, 1674; 2003, 2688, 2833; 2003, 20th Special Session, 16; 2005, 973; 2011, 23; 2013, 111)



NRS 179.310 - Reward for apprehension of robber.

1. The Governor shall offer a standing reward of $250 for the arrest of:

(a) Each person engaged in the robbery of, or in the attempt to rob, any person upon, or having in charge in whole or in part, any railroad train or other conveyance engaged at the time in conveying passengers, or any private conveyance within this State.

(b) Each person engaged in the robbery of, or in the attempt to rob, any person upon any highway in this State.

2. The reward must be paid to the person or persons making the arrest immediately upon the conviction of the person so arrested, but no reward may be paid except after such a conviction.

3. The reward must be paid from the Reserve for Statutory Contingency Account upon approval by the State Board of Examiners.

4. The provisions of this section do not apply to any sheriff, constable, marshal or police officer who makes an arrest in the performance of the duties of his or her office in the county where the officer resides or in which the official duties are required to be performed.

[1:53:1877; A 1885, 35; BH 1918; C 1927; RL 3905; NCL 6720] (NRS A 1963, 1111; 1991, 1754)



NRS 179.315 - Use of authorized forms.

1. Unless otherwise expressly required by this title, no particular form of words is required to be used in any pleading, warrant, order, motion or other paper incident to a criminal proceeding. Substantial compliance with any statutory requirement as to content, or in the absence of any such requirement, language which reasonably informs the defendant or other person to whom such paper is directed of its nature, is sufficient.

2. The use of one of the forms set out in NRS 179.320 to 179.400, inclusive, modified as may be necessary to fit the case, is prima facie sufficient for their respective purposes.

(Added to NRS by 1967, 1461)



NRS 179.320 - Warrant of arrest.

A warrant of arrest may be in substantially the following form:

Warrant of Arrest

County of ............................... The State of Nevada, to any sheriff, constable, marshal, police officer, or peace officer in this State: A complaint, upon oath, has been this day laid before me by A. B. that the crime of (designate it) has been committed, and accusing C. D. thereof; you are therefore commanded forthwith to arrest the above-named C. D. and bring him or her before me at (naming the place), or, in case of my absence or inability to act, before the nearest or most accessible magistrate in this county.

Dated at ............................., this ....... day of the month of ............ of the year .......

.......................................................................................

(Signature and official title of magistrate)

(Added to NRS by 1967, 1461; A 2001, 39)



NRS 179.325 - Summons.

A summons may be in substantially the following form:

Summons

State of Nevada }

}ss.

County of...................................... }

The State of Nevada to the (naming defendant or corporation):

You are hereby summoned to appear before me at (naming the place) on (specifying the day and hour), to answer a charge made against you upon the complaint of A. B. for (designating the offense generally).

Dated at .............................., this ....... day of the month of ........... of the year .......

.......................................................................................

(Signature and official title of magistrate)

(Added to NRS by 1967, 1462; A 2001, 39)



NRS 179.330 - Search warrant.

A search warrant may be in substantially the following form:

Search Warrant

State of Nevada }

}ss.

County of...................................... }

The State of Nevada, to any peace officer in the County of ................. Proof by affidavit having been made before me by (naming every person whose affidavit has been taken) that (stating the grounds or probable cause for issuance).

You are hereby commanded to search (naming the person or describing with reasonable particularity the place to be searched) for the following property (describing it with reasonable particularity), making the search (in the daytime or at any time, as determined by the magistrate) and if any such property is found there to seize it, prepare a written inventory of the property seized and bring the property before me (or another designated magistrate).

Dated at .............................., this ....... day of the month of ........... of the year .......

.......................................................................................

(Signature and official title of magistrate)

(Added to NRS by 1967, 1462; A 2001, 40)



NRS 179.335 - Motion for return of seized property and suppression of evidence.

A motion for the return of seized property and the suppression of evidence may be in substantially the following form:

Motion for the Return of Seized Property

and the Suppression of Evidence

Defendant (naming defendant) hereby moves this court to direct that certain property of which the defendant is the owner, a schedule of which is annexed hereto, and which on (stating date and time), at (describing the place), was unlawfully seized and taken from the defendant by a peace officer of the State of Nevada (name and designation of peace officer, or, if so, state whose true name is unknown to the petitioner ), be returned and that it be suppressed as evidence against the defendant in any criminal proceeding.

The petitioner further states that the property was seized against his or her will and without a search warrant (or other reason why the warrant is defective or illegal).

.......................................................................................

(Attorney for Petitioner)

(Added to NRS by 1967, 1462)



NRS 179.340 - Bail: After arrest and before preliminary examination.

An undertaking for bail after arrest and before preliminary examination may be in substantially the following form:

Undertaking

A warrant having been issued on the ........ day of the month of ............ of the year ......., by ........................, a justice of the peace of ........................ County, for the arrest of ........................ (stating name of the accused), upon a charge of ........................ (stating briefly the nature of the offense), upon which the accused has been arrested and duly ordered admitted to bail in the sum of .................. dollars and ordered to appear before the magistrate who issued the warrant, we, ......................., of ........................, and ........................ (stating their names and place of residence), hereby undertake that the above-named ........................ shall appear and answer the charge above mentioned, at ............. o clock ...m., on the ....... day of the month of ........... of the year ......., before ........................, the magistrate issuing the warrant, at the magistrate s office in ....................., ..................... County, State of Nevada, and that the above-named (insert name of accused) shall appear and answer the charge above mentioned in whatever court and before whatever magistrate it may be prosecuted, or before which the accused may be required to appear by law, and shall at all times render himself or herself amenable to the orders and process of the court and the requirements of the law, and if convicted shall appear for judgment and render himself or herself in execution thereof; or if the accused fails to perform any of these conditions, that we will pay to the State of Nevada the sum of ............. dollars (inserting the sum in which the defendant is admitted to bail).

.......................................................................................

.......................................................................................

(Signatures of Sureties)

(Added to NRS by 1967, 1463; A 2001, 40)



NRS 179.345 - Endorsement on warrant of arrest for commitment for preliminary examination.

An endorsement on a warrant of arrest for commitment for preliminary examination may be in substantially the following form:

Endorsement

The within-named A. B., having been brought before me under this warrant, is committed for examination to the sheriff (or other appropriate peace officer) of the County of .............................

.......................................................................................

(Signature and official title of magistrate)

(Added to NRS by 1967, 1463)



NRS 179.350 - Discharge after preliminary examination.

A discharge after preliminary examination may be in substantially the following form:

Discharge

There being no sufficient cause to believe the within-named A. B. guilty of the offense within named, I order A.B. to be discharged.

.......................................................................................

(Signature and official title of magistrate)

(Added to NRS by 1967, 1463)



NRS 179.355 - Commitment and bail after preliminary examination.

Commitment and bail may be in substantially the following form:

Commitment and Bail

It appearing to me by the within depositions and statement (if any) that the offense therein named (or any other offense according to the fact, stating generally the nature thereof) has been committed, and that there is sufficient cause to believe the within-named A. B. guilty thereof, I order that A. B. be held to answer the same (and A. B. is hereby committed to the sheriff of the County of ........................) or (and I have admitted A. B. to bail to answer by the undertaking hereto annexed) or (and that A. B. be admitted to bail in the sum of ............. dollars, and is committed to the sheriff of the County of ........................ until A. B. give such bail).

...............................................................................................

(Signature and official title of magistrate)

(Added to NRS by 1967, 1463)



NRS 179.360 - Commitment where defendant held to answer after preliminary examination.

A commitment where defendant is held to answer after a preliminary examination may be in substantially the following form:

Commitment

County of ........................ (as the case may be).

The State of Nevada to the sheriff of the County of .............................: An order having been this day made by me that A. B. be held to answer upon a charge of (stating briefly the nature of the offense, and giving as near as may be the time when and the place where the same was committed), you are commanded to receive A. B. into your custody and detain A. B. until A. B. is legally discharged.

Dated this ........ day of the month of ............ of the year .......

.......................................................................................

(Signatures and official title of magistrate)

(Added to NRS by 1967, 1464; A 2001, 41)



NRS 179.365 - Bail after preliminary examination and before arraignment.

An undertaking for bail after preliminary examination and before arraignment may be in substantially the following form:

Undertaking

An order having been made on the ........ day of the month of ............ of the year ....... by A. B., a justice of the peace of ............................... County (or as the case may be), that C. D. be held to answer upon a charge of (stating briefly the nature of the offense), upon which C. D. has been duly admitted to bail in the sum of ............. dollars, we, E. F. and G. H. (stating their place of residence), hereby undertake that the above-named C. D. shall appear and answer the charge above mentioned, in whatever court it may be prosecuted, and shall at all times render himself or herself amenable to the orders and process of the court, and, if convicted, shall appear for judgment and render himself or herself in execution thereof, or, if C. D. fail to perform any of these conditions, that we will pay to the State of Nevada the sum of ............ dollars (inserting the sum in which the defendant is admitted to bail).

.......................................................................................

.......................................................................................

(Signature of Sureties)

(Added to NRS by 1967, 1464; A 2001, 41)



NRS 179.370 - Indictment.

An indictment may be substantially in the following form:

Indictment

State of Nevada }

}ss.

County of........................................ }

The State of Nevada, plaintiff, against A. B., defendant (or John Doe, whose real name is unknown). Defendant A. B., above named, is accused by the grand jury of the County of ........................, of a felony (or of the crime of murder or other name of crime), committed as follows: The said A. B., on the ....... day of the month of ........... of the year ......., or thereabouts, at the County of .........................., State of Nevada, without authority of law and with malice aforethought, killed Richard Roe, by shooting with a pistol (or with a gun or other weapon, according to the facts).

.......................................................................................

District Attorney

or District Attorney, by Deputy.

(Added to NRS by 1967, 1464; A 2001, 42)



NRS 179.375 - Information.

An information may be in substantially the following form:

Information

State of Nevada }

}ss.

County of...................................... }

In the ....................... court. The State of Nevada against A. B., C. D. district attorney within and for the County of ........................ in the State aforesaid, in the name and by the authority of the State of Nevada, informs the court that A. B. on the ........ day of the month of ........... of the year ......., at the County of ........................, did (here state offense) against the peace and dignity of the State of Nevada.

...............................................................................................

C. D., District Attorney

or C. D., District Attorney, by H. M., Deputy.

(Added to NRS by 1967, 1465; A 2001, 42)



NRS 179.380 - Warrant upon finding of presentment, indictment or information.

A warrant upon the finding of a presentment, indictment or information may be in substantially the following form:

Warrant

County of ........................ The State of Nevada, to any sheriff, constable, marshal, police officer, or peace officer in this State: A presentment having been made or an indictment having been found (or information filed) on the ........ day of the month of ............ of the year ......., in the district court of the ........................, County of ........................., charging C. D. with the crime of (designating it generally), you are therefore commanded forthwith to arrest the above-named C. D. and bring C. D. before that court to answer the presentment, indictment or information; or if the court is not in session that you deliver C. D. into the custody of the sheriff of the County of ........................ By order of the court. Given under my hand with the seal of the court affixed this ........ day of the month of ............ of the year ....... .

.......................................................................................

(Seal) E. F., Clerk.

(Added to NRS by 1967, 1465; A 2001, 43)



NRS 179.385 - Bail after arrest on warrant following finding of presentment, indictment or information.

An undertaking for bail after arrest on a warrant following the finding of a presentment, indictment or information may be in substantially the following form:

Undertaking

A presentment having been made (or an indictment having been found or an information having been filed), on the ........ day of the month of ............ of the year ......., in the District Court of the ......................... Judicial District of the State of Nevada, in and for the County of ........................ (as the case may be), charging A. B. with the crime of (indicating it generally), and A. B. having been duly admitted to bail in the sum of ............. dollars, we, C. D. and E. F. (stating their place of residence), hereby undertake that the above-named A. B. shall appear and answer the indictment or information above mentioned in whatever court it may be prosecuted, and shall at all times render himself or herself amenable to the orders and processes of the court, and, if convicted, shall appear for judgment and render himself or herself in execution thereof; or, if A. B. fails to perform either of these conditions, that we will pay to the State of Nevada the sum of ............. dollars (inserting the sum in which the defendant is admitted to bail).

...................................................................................

...................................................................................

(Signature of Sureties)

(Added to NRS by 1967, 1465; A 2001, 43)



NRS 179.390 - Subpoena; subpoena duces tecum.

A subpoena or subpoena duces tecum may be in substantially the following form:

Subpoena

The State of Nevada to A. B.: You are commanded to appear before C. D., a justice of the peace of ................ township, in ................ County (or, the court of ................, as the case may be), at (naming the place), on (stating the day and hour), as a witness in a criminal action, prosecuted by the State of Nevada against E. F. Given under my hand this ........ day of the month of ............ of the year ....... . G. H., Justice of the Peace (seal) (or By order of the court, L. M., Clerk (seal) as the case may be). (If books, papers or documents are required, a direction to the following effect must be contained in the subpoena: And you are required also to bring with you the following (describing intelligibly the books, papers or documents required). )

(Added to NRS by 1967, 1466; A 1987, 124; 2001, 44)



NRS 179.395 - Bench warrant after conviction.

A bench warrant may be in substantially the following form:

Bench Warrant

State of Nevada }

}ss.

County of...................................... }

The State of Nevada, to any sheriff, constable, marshal, police officer or other peace officer in this state: A. B. having been on the ........ day of the month of ............ of the year ........ duly convicted in the .................... Judicial District Court of the State of Nevada and in and for the County of ...................., of the crime of (designating it generally); you are therefore commanded forthwith to arrest the above-named A. B. and bring A. B. before that court for judgment, or if the court has adjourned, that you deliver A. B. into the custody of the sheriff of the County of .................... Given, by order of the court, under my hand with the seal of the court affixed, this the ........ day of the month of ............ of the year ....... .

.......................................................................

(Seal) E. F., Clerk.

(Added to NRS by 1967, 1466; A 2001, 44)



NRS 179.400 - Undertaking on recommitment.

When bail is taken upon the recommitment of the defendant, the undertaking shall be in substantially the following form:

Undertaking

An order having been made on the ........ day of the month of ............ of the year ......., by the court (naming it), that A. B. be admitted to bail in the sum of $.........., in an action pending in that court against A. B., in behalf of the State of Nevada, upon a (presentment, indictment, information, or appeal, as the case may be), we, C. D. and E. F., of (stating their place of residence), hereby undertake that the above-named A. B. shall appear in that or any other court in which A. B. s appearance may be lawfully required, upon that (presentment, indictment, information, or appeal, as the case may be), and shall at all times render himself or herself amenable to its orders and processes, and appear for judgment, and surrender himself or herself in execution thereof; or, if A. B. fail to perform any of these conditions, that we will pay to the State of Nevada the sum of $.......... (inserting the sum in which the defendant is admitted to bail).

.......................................................................................

.......................................................................................

(Signature of Sureties)

(Added to NRS by 1967, 1466; A 2001, 44)



NRS 179.410 - Definitions.

As used in NRS 179.410 to 179.515, inclusive, except where the context otherwise requires, the words and terms defined in NRS 179.415 to 179.455, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1973, 1742; A 1989, 658)



NRS 179.415 - Aggrieved person defined.

Aggrieved person means a person who was a party to any intercepted wire or oral communication or a person against whom the interception was directed.

(Added to NRS by 1973, 1742)



NRS 179.420 - Contents defined.

Contents when used with respect to any wire or oral communication includes any information concerning the identity of the parties to such communication or the existence, substance, purport or meaning of that communication.

(Added to NRS by 1973, 1742)



NRS 179.425 - Electronic, mechanical or other device defined.

Electronic, mechanical or other device means any device or apparatus which can be used to intercept a wire or oral communication other than:

1. Any telephone instrument, equipment or facility, or any component thereof:

(a) Furnished to the subscriber or user by a communications common carrier in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business; or

(b) Being used by a communications common carrier in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of his or her duties.

2. A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

(Added to NRS by 1973, 1742; A 2013, 1959)



NRS 179.430 - Intercept defined.

Intercept means the aural acquisition of the contents of any wire or oral communication through the use of any electronic, mechanical or other device or of any sending or receiving equipment.

(Added to NRS by 1973, 1743)



NRS 179.435 - Investigative or law enforcement officer defined.

Investigative or law enforcement officer means any officer of the State or a political subdivision thereof who is empowered by the law of this state to conduct investigations of or to make arrests for felonies, and any attorney authorized by law to prosecute or participate in the prosecution of such offenses.

(Added to NRS by 1973, 1743)



NRS 179.440 - Oral communication defined.

Oral communication means any verbal message uttered by a person exhibiting an expectation that such communication is not subject to interception, under circumstances justifying such expectation.

(Added to NRS by 1973, 1743)



NRS 179.445 - Person defined.

Person means any official, employee or agent of the United States or any state or political subdivision thereof, and any individual, partnership, association, joint-stock company, trust or corporation.

(Added to NRS by 1973, 1743)



NRS 179.450 - State defined.

State means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession of the United States.

(Added to NRS by 1973, 1743)



NRS 179.455 - Wire communication defined.

Wire communication means any communication made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable or other like connection between the point of origin and the point of reception furnished or operated by any person engaged as a common carrier in providing or operating such facilities for the transmission of intrastate, interstate or foreign communications.

(Added to NRS by 1973, 1743)



NRS 179.458 - Provisions inapplicable to recording of certain telephone calls by public utility.

The provisions of NRS 179.410 to 179.515, inclusive, do not prohibit the recording of any telephone call by a public utility pursuant to NRS 704.195.

(Added to NRS by 1989, 658)



NRS 179.460 - Cases in which interception of wire or oral communications may be authorized.

1. The Attorney General or the district attorney of any county may apply to a Supreme Court justice or to a district judge in the county where the interception is to take place for an order authorizing the interception of wire or oral communications, and the judge may, in accordance with NRS 179.470 to 179.515, inclusive, grant an order authorizing the interception of wire or oral communications by investigative or law enforcement officers having responsibility for the investigation of the offense as to which the application is made, when the interception may provide evidence of the commission of murder, kidnapping, robbery, extortion, bribery, escape of an offender in the custody of the Department of Corrections, destruction of public property by explosives, a sexual offense against a child, sex trafficking, a violation of NRS 200.463, 200.464 or 200.465, trafficking in persons in violation of NRS 200.467 or 200.468 or the commission of any offense which is made a felony by the provisions of chapter 453 or 454 of NRS.

2. A good faith reliance by a public utility on a court order shall constitute a complete defense to any civil or criminal action brought against the public utility on account of any interception made pursuant to the order.

3. As used in this section, sexual offense against a child includes any act upon a child constituting:

(a) Incest pursuant to NRS 201.180;

(b) Lewdness with a child pursuant to NRS 201.230;

(c) Sado-masochistic abuse pursuant to NRS 201.262;

(d) Sexual assault pursuant to NRS 200.366;

(e) Statutory sexual seduction pursuant to NRS 200.368;

(f) Open or gross lewdness pursuant to NRS 201.210; or

(g) Luring a child or a person with mental illness pursuant to NRS 201.560, if punished as a felony.

(Added to NRS by 1973, 1743; A 1975, 1520; 1993, 99; 2001, 2794; 2003, 1387; 2011, 20; 2013, 2421)



NRS 179.465 - Disclosure or use of intercepted communications.

1. Any investigative or law enforcement officer who, by any means authorized by NRS 179.410 to 179.515, inclusive, or 704.195 or 18 U.S.C. 2510 to 2520, inclusive, has obtained knowledge of the contents of any wire or oral communication, or evidence derived therefrom, may disclose the contents to another investigative or law enforcement officer or use the contents to the extent that the disclosure or use is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

2. Any person who has received, by any means authorized by NRS 179.410 to 179.515, inclusive, or 704.195 or 18 U.S.C. 2510 to 2520, inclusive, or by a statute of another state, any information concerning a wire or oral communication, or evidence derived therefrom intercepted in accordance with the provisions of NRS 179.410 to 179.515, inclusive, may disclose the contents of that communication or the derivative evidence while giving testimony under oath or affirmation in any criminal proceeding in any court or before any grand jury in this state, or in any court of the United States or of any state, or in any federal or state grand jury proceeding.

3. An otherwise privileged wire or oral communication intercepted in accordance with, or in violation of, the provisions of NRS 179.410 to 179.515, inclusive, or 18 U.S.C. 2510 to 2520, inclusive, does not lose its privileged character.

4. When an investigative or law enforcement officer engaged in intercepting wire or oral communications as authorized by NRS 179.410 to 179.515, inclusive, intercepts wire or oral communications relating to offenses other than those specified in the order provided for in NRS 179.460, the contents of the communications and the evidence derived therefrom may be disclosed or used as provided in subsection 1. The direct evidence derived from the communications is inadmissible in a criminal proceeding, but any other evidence obtained as a result of knowledge obtained from the communications may be disclosed or used as provided in subsection 2 when authorized or approved by a justice of the Supreme Court or district judge who finds upon application made as soon as practicable that the contents of the communications were intercepted in accordance with the provisions of NRS 179.410 to 179.515, inclusive, or 18 U.S.C. 2510 to 2520, inclusive.

(Added to NRS by 1973, 1743; A 1983, 117; 1989, 658)



NRS 179.470 - Application for order authorizing interception of communications; prerequisites to issuance of order.

1. Each application for an order authorizing the interception of a wire or oral communication must be made in writing upon oath or affirmation to a justice of the Supreme Court or district judge and must state the applicant s authority to make such application. Each application must include the following information:

(a) The identity of the investigative or law enforcement officer making the application, and the officer authorizing the application.

(b) A full and complete statement of the facts and circumstances relied upon by the applicant to justify the applicant s belief that an order should be issued, including:

(1) Details as to the particular offense that is being, has been or is about to be committed.

(2) A particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted, the facilities to be used and the means by which such interception is to be made.

(3) A particular description of the type of communications sought to be intercepted.

(4) The identity of the person, if known, who is committing, has committed or is about to commit an offense and whose communications are to be intercepted.

(c) A full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous.

(d) A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter.

(e) A full and complete statement of the facts concerning all previous applications known to the person authorizing and making the application made to any judge for authorization to intercept wire or oral communications involving any of the same persons, facilities or places specified in the application, and the action taken by the judge on each such application.

(f) Where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.

2. The judge may require the applicant to furnish additional testimony or documentary evidence under oath or affirmation in support of the application. Oral testimony must be reduced to writing.

3. Upon such application the judge may enter an ex parte order, as requested or as modified, authorizing interception of wire or oral communications within the territorial jurisdiction of the court in which the judge is sitting, if the judge determines on the basis of the facts submitted by the applicant that:

(a) There is probable cause for belief that a person is committing, has committed or is about to commit an offense for which interception is authorized by NRS 179.460.

(b) There is probable cause for belief that particular communications concerning that offense will be obtained through such interception.

(c) Normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or appear to be too dangerous.

(d) There is probable cause for belief that the facilities from which, or the place where, the wire or oral communications are to be intercepted are being used or are about to be used by such person in connection with the commission of such offense or are leased to, listed in the name of, or commonly used by such person.

(Added to NRS by 1973, 1744; A 1983, 118)



NRS 179.475 - Order authorizing interception of communications: Contents; duration; extension.

1. Each order authorizing the interception of any wire or oral communication shall specify:

(a) The identity of the person, if known, whose communications are to be intercepted.

(b) The nature and location of the place where or communication facilities to which authority to intercept is granted, the facilities to be used and the means by which such interceptions shall be made.

(c) A particular description of the type of communication sought to be intercepted, and a statement of the particular offense to which it relates.

(d) The identity of the agency authorized to intercept the communications, and of the person authorizing the application.

(e) The period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

2. An order authorizing the interception of a wire or oral communication shall, upon request of the applicant, direct that a communications common carrier, landlord, custodian or other person shall furnish the applicant forthwith all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such carrier, landlord, custodian, or person is according the person whose communications are to be intercepted. Any communications common carrier, landlord, custodian or other person furnishing such facilities or technical assistance shall be compensated therefor by the applicant at the prevailing rates.

3. No order entered under this section may authorize the interception of any wire or oral communication for any period longer than is necessary to achieve the objective of the authorization, and in no event longer than 30 days. Extensions of an order may be granted, but only upon application for an extension made in accordance with the procedures provided in NRS 179.470. The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event for longer than 30 days. Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this statute, and shall terminate upon attainment of the authorized objective, or in any event in 30 days.

(Added to NRS by 1973, 1745)



NRS 179.480 - Progress reports to judge.

Whenever an order authorizing interception is entered pursuant to NRS 179.410 to 179.515, inclusive, the order may require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as the judge may require.

(Added to NRS by 1973, 1746)



NRS 179.485 - Recording.

The contents of any wire or oral communication intercepted by any means authorized by NRS 179.410 to 179.515, inclusive, shall, if possible, be recorded on tape or wire or other comparable device. The recording of the contents of any wire or oral communication under this section shall be done in such a way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions thereof, such recordings shall be made available to the judge issuing such order and sealed under the judge s directions. Custody of the recordings shall be placed with whomever the judge directs. They shall not be destroyed except upon an order of the judge issuing such order and in any event shall be kept for 10 years. Duplicate recordings may be made for use or disclosure pursuant to the provisions of subsection 1 of NRS 179.465 for investigations. The presence of the seal provided for by this section, or a satisfactory explanation for the absence thereof, is a prerequisite for the use or disclosure of the contents of any wire or oral communication or evidence derived therefrom under subsection 2 of NRS 179.465.

(Added to NRS by 1973, 1746)



NRS 179.490 - Sealing of applications and orders; disclosure.

1. Applications made and orders granted under this statute shall be sealed by the judge. Custody of the applications and orders shall be placed with whomever the judge orders. Such applications and orders shall be disclosed only upon a showing of good cause before a judge of a court of competent jurisdiction and shall not be destroyed except on order of the judge who issued or denied the order, and in any event shall be kept for 10 years.

2. Any violation of the provisions of this section may be punished as contempt of court.

(Added to NRS by 1973, 1747)



NRS 179.495 - Notice to parties to intercepted communications.

1. Within a reasonable time but not later than 90 days after the termination of the period of an order or any extension thereof, the judge who issued the order shall cause to be served on the chief of the Investigation Division of the Department of Public Safety, persons named in the order and any other parties to intercepted communications, an inventory which must include notice of:

(a) The fact of the entry and a copy of the order.

(b) The fact that during the period wire or oral communications were or were not intercepted.

Except as otherwise provided in NRS 239.0115, the inventory filed pursuant to this section is confidential and must not be released for inspection unless subpoenaed by a court of competent jurisdiction.

2. The judge, upon receipt of a written request from any person who was a party to an intercepted communication or from the person s attorney, shall make available to the person or the person s counsel those portions of the intercepted communications which contain the person s conversation. On an ex parte showing of good cause to a district judge, the serving of the inventory required by this section may be postponed for such time as the judge may provide.

(Added to NRS by 1973, 1747; A 1975, 1520; 1983, 119; 1985, 1976; 2001, 2572; 2007, 2077)



NRS 179.500 - Contents of intercepted communications inadmissible in evidence unless transcript provided to parties before trial.

The contents of any intercepted wire or oral communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing or other proceeding in any court of this state unless each party, not less than 10 days before the trial, hearing or proceeding, has been furnished with a copy of the court order and accompanying application under which the interception was authorized and a transcript of any communications intercepted. Such 10-day period may be waived by the judge if the judge finds that it was not possible to furnish the party with such information 10 days before the trial, hearing or proceeding and that the party will not be prejudiced by the delay in receiving such information.

(Added to NRS by 1973, 1747)



NRS 179.505 - Motion to suppress.

1. Any aggrieved person in any trial, hearing or proceeding in or before any court, department, officer, agency or other authority of this State, or a political subdivision thereof, may move to suppress the contents of any intercepted wire or oral communication, or evidence derived therefrom, on the grounds that:

(a) The communication was unlawfully intercepted.

(b) The order of authorization under which it was intercepted is insufficient on its face.

(c) The interception was not made in conformity with the order of authorization.

(d) The period of the order and any extension had expired.

2. Such motion shall be made before the trial, hearing or proceeding unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire or oral communication, or evidence derived therefrom, shall be treated as having been obtained in violation of NRS 179.410 to 179.515, inclusive. The judge, upon the filing of such motion by the aggrieved person, may in the judge s discretion make available to the aggrieved person or the aggrieved person s counsel for inspection such portions of the intercepted communication or evidence derived therefrom as the judge determines to be in the interest of justice.

(Added to NRS by 1973, 1747)



NRS 179.510 - Appeal by State from order granting motion to suppress.

In addition to any other right to appeal the State may appeal from an order granting a motion to suppress made under NRS 179.505 if the Attorney General or district attorney certifies to the judge or other official granting such motion that the appeal is not taken for purposes of delay. Such appeal shall be taken within 30 days after the date the order of suppression was entered and shall be diligently prosecuted as in the case of other interlocutory appeals or under such rules as the Supreme Court may adopt.

(Added to NRS by 1973, 1748)



NRS 179.515 - Reports by justices of Supreme Court, district judges, Attorney General and district attorneys.

1. In January of each year, the Attorney General and the district attorney of each county shall report to the Administrative Office of the United States Courts the information required to be reported pursuant to 18 U.S.C. 2519. A copy of the report must be filed with the Investigation Division of the Department of Public Safety. In the case of a joint application by the Attorney General and a district attorney both shall make the report.

2. Every justice of the Supreme Court or district judge who signs an order authorizing or denying an interception shall, within 30 days after the termination of the order or any extension thereof, file with the Investigation Division of the Department of Public Safety on forms approved by the Division a report containing the same information required to be reported pursuant to 18 U.S.C. 2519. The report must also indicate whether a party to an intercepted wire communication had consented to the interception.

3. The willful failure of any officer to report any information known to the officer which is required to be reported pursuant to subsection 1 or 2 constitutes malfeasance in office and, in such cases, the Secretary of State shall, when the wrong becomes known to the Secretary of State, institute legal proceedings for the removal of that officer.

4. The Investigation Division of the Department of Public Safety shall, on or before April 30 of each year, compile a report consisting of a summary and analysis of all reports submitted to the Division pursuant to this section during the previous calendar year. The report is a public record and may be inspected by any person during the regular office hours of the Division.

(Added to NRS by 1973, 1748; A 1975, 1520; 1981, 2009; 1983, 120; 1985, 1977; 2001, 2573)



NRS 179.525 - Temporary changes in telephone service permitted where hostages are being held or suspects are barricaded.

1. A supervising peace officer who, with other officers, or any peace officer who, alone, is attempting to gain control of a situation in which a person:

(a) Is holding another as a hostage, whether or not the life of the hostage has been threatened; or

(b) Has committed or is believed to have committed a crime, is barricaded in an area or structure and is resisting arrest through the use or threatened use of force,

may direct the public utility which provides telephone service to the area or structure in which the hostages are being held or persons are barricaded, or to an area which is close to that area or structure, to interrupt the service on, divert, reroute or otherwise make temporary changes in telephone lines to enable the peace officer making the request to establish communication with the person holding the hostage, or among peace officers, or to deny communication to the person holding the hostage.

2. Each public utility which provides telephone service in this State shall designate an employee and an alternate to supervise in performing the orders of a peace officer who is carrying out the purposes of this section.

3. A reliance in good faith by a public utility on the order of a peace officer pursuant to this section constitutes a complete defense to any civil or criminal action brought against the public utility on account of any interruption, diversion, rerouting or change in telephone service made in response to the order.

(Added to NRS by 1981, 1561)



NRS 179.530 - Order authorizing use of pen register or trap and trace device.

1. District courts of this state may issue orders authorizing the use of a pen register or trap and trace device upon the application of a district attorney, the Attorney General or their deputies, supported by an affidavit of a peace officer under the circumstances and upon the conditions prescribed by 18 U.S.C. 3121-3127 as those provisions existed on July 1, 1989.

2. As used in this section, peace officer means:

(a) Sheriffs of counties and metropolitan police departments and their deputies;

(b) Personnel of the Department of Public Safety who have the powers of peace officers pursuant to NRS 289.270;

(c) Police officers of cities and towns;

(d) Agents of the State Gaming Control Board who are investigating any violation of subsection 2 or 3 of NRS 463.360 or chapter 465 of NRS;

(e) Special investigators employed by the Attorney General who have the powers of peace officers pursuant to NRS 289.170;

(f) Investigators employed by a district attorney who have the powers of peace officers pursuant to NRS 289.170; and

(g) The Inspector General of the Department of Corrections and the criminal investigators employed by the Department who have the powers of peace officers pursuant to NRS 289.220.

3. A public utility that relies, in good faith, upon an order of a district court authorizing the use of a pen register or trap and trace device is not liable in any civil or criminal action brought against the public utility for the use of the pen register or trap and trace device in accordance with the order of the court.

(Added to NRS by 1989, 1134; A 1991, 969; 1993, 83, 2528; 2001, 2573; 2011, 21, 726)



NRS 179.535 - Receipt for property taken from person arrested for public offense.

When money or other property is taken from a defendant arrested upon a charge of a public offense, the officer taking it shall at the time give duplicate receipts therefor, specifying particularly the amount of money and the kind of property taken, one of which receipts the officer shall deliver to the defendant, and the other of which the officer shall forthwith file with the clerk of the court to which the deposition and statements must be sent.

(Added to NRS by 1967, 1461)






Chapter 179A - Records of Criminal History and Information Relating to Public Safety

NRS 179A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 179A.020 to 179A.073, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1979, 1850; A 1987, 1764; 2005, 2864; 2009, 1834, 2490)



NRS 179A.020 - Administration of criminal justice defined.

Administration of criminal justice means detection, apprehension, detention, release pending trial or after trial, prosecution, adjudication, correctional supervision or rehabilitation of accused persons or criminal offenders, and includes criminal identification activities and the collection, storage and dissemination of records of criminal history.

(Added to NRS by 1979, 1850)



NRS 179A.030 - Agency of criminal justice defined.

Agency of criminal justice means:

1. Any court; and

2. Any governmental agency or subunit of any governmental agency which performs a function in the administration of criminal justice pursuant to a statute or executive order, and which allocates a substantial part of its budget to a function in the administration of criminal justice.

(Added to NRS by 1979, 1850; A 2013, 112)



NRS 179A.045 - Central Repository defined.

Central Repository means the Central Repository for Nevada Records of Criminal History.

(Added to NRS by 1985, 912)



NRS 179A.047 - Child defined.

Child means a person under the age of 16 years.

(Added to NRS by 1987, 1760)



NRS 179A.049 - Department defined.

Department means the Department of Public Safety.

(Added to NRS by 1987, 1760; A 2001, 2574)



NRS 179A.050 - Disposition defined.

Disposition means the formal conclusion of a criminal proceeding at any point in the administration of criminal justice which shows the nature of the conclusion.

(Added to NRS by 1979, 1850)



NRS 179A.060 - Dissemination defined.

Dissemination means disclosing records of criminal history or the absence of records of criminal history to a person or agency outside the organization which has control of the information.

(Added to NRS by 1979, 1850; A 1985, 912)



NRS 179A.062 - National Instant Criminal Background Check System defined.

National Instant Criminal Background Check System means the national system created by the federal Brady Handgun Violence Prevention Act, Public Law 103-159.

(Added to NRS by 2009, 2488)



NRS 179A.066 - Offender convicted of a crime against a child defined

. Offender convicted of a crime against a child has the meaning ascribed to it in NRS 179D.0559.

(Added to NRS by 2005, 2864; A 2007, 2753)



NRS 179A.070 - Record of criminal history defined.

1. Record of criminal history means information contained in records collected and maintained by agencies of criminal justice, the subject of which is a natural person, consisting of descriptions which identify the subject and notations of summons in a criminal action, warrants, arrests, citations for misdemeanors issued pursuant to NRS 171.1773, citations issued for violations of NRS 484C.110, 484C.120, 484C.130 and 484C.430, detentions, decisions of a district attorney or the Attorney General not to prosecute the subject, indictments, informations or other formal criminal charges and dispositions of charges, including, without limitation, dismissals, acquittals, convictions, sentences, information set forth in NRS 209.353 concerning an offender in prison, any postconviction relief, correctional supervision occurring in Nevada, information concerning the status of an offender on parole or probation, and information concerning a convicted person who has registered as such pursuant to chapter 179C of NRS. The term includes only information contained in a record, maintained in written or electronic form, of a formal transaction between a person and an agency of criminal justice in this State, including, without limitation, the fingerprints of a person who is arrested and taken into custody and of a person who is placed on parole or probation and supervised by the Division of Parole and Probation of the Department.

2. Record of criminal history does not include:

(a) Investigative or intelligence information, reports of crime or other information concerning specific persons collected in the course of the enforcement of criminal laws;

(b) Information concerning juveniles;

(c) Posters, announcements or lists intended to identify fugitives or wanted persons and aid in their apprehension;

(d) Original records of entry maintained by agencies of criminal justice if the records are chronological and not cross-indexed;

(e) Records of application for and issuance, suspension, revocation or renewal of occupational licenses, including, without limitation, permits to work in the gaming industry;

(f) Except as otherwise provided in subsection 1, court indexes and records of public judicial proceedings, court decisions and opinions, and information disclosed during public judicial proceedings;

(g) Except as otherwise provided in subsection 1, records of traffic violations constituting misdemeanors;

(h) Records of traffic offenses maintained by the Department to regulate the issuance, suspension, revocation or renewal of drivers or other operators licenses;

(i) Announcements of actions by the State Board of Pardons Commissioners and the State Board of Parole Commissioners, except information concerning the status of an offender on parole or probation; or

(j) Records which originated in an agency other than an agency of criminal justice in this State.

(Added to NRS by 1979, 1850; A 1985, 1977; 1987, 1764; 1995, 2069; 1997, 1327; 1999, 2089; 2005, 164; 2007, 2810)



NRS 179A.071 - Record of registration defined.

Record of registration has the meaning ascribed to it in NRS 179D.070.

(Added to NRS by 2005, 2864; A 2011, 220)



NRS 179A.0715 - Records of criminal history of the United States or another state defined.

Records of criminal history of the United States or another state means records which originated in an agency of criminal justice of the Federal Government or an agency of criminal justice of another state.

(Added to NRS by 2009, 1834)



NRS 179A.072 - Sex offender defined

. Sex offender has the meaning ascribed to it in NRS 179D.400.

(Added to NRS by 2005, 2864)



NRS 179A.073 - Sexual offense defined.

1. Sexual offense includes acts upon a child constituting:

(a) Sexual assault under NRS 200.366;

(b) Statutory sexual seduction under NRS 200.368;

(c) Use of a minor in producing pornography under NRS 200.710;

(d) Promotion of a sexual performance of a minor under NRS 200.720;

(e) Possession of a visual presentation depicting the sexual conduct of a child under NRS 200.730;

(f) Incest under NRS 201.180;

(g) Lewdness with a child under NRS 201.230; or

(h) Luring a child or a person with mental illness pursuant to NRS 201.560, if punished as a felony.

2. Sexual offense also includes acts committed outside the State that would constitute any of the offenses in subsection 1 if committed in the State, and the aiding, abetting, attempting or conspiring to engage in any of the offenses in subsection 1.

(Added to NRS by 1987, 1760; A 2001, 2794; 2003, 1388; 2013, 1167)



NRS 179A.075 - Creation; duties of agencies of criminal justice and certain other agencies; duties and powers of General Services Division of Department and Central Repository.

1. The Central Repository for Nevada Records of Criminal History is hereby created within the General Services Division of the Department.

2. Each agency of criminal justice and any other agency dealing with crime or delinquency of children shall:

(a) Collect and maintain records, reports and compilations of statistical data required by the Department; and

(b) Submit the information collected to the Central Repository in the manner approved by the Director of the Department.

3. Each agency of criminal justice shall submit the information relating to records of criminal history that it creates or issues, and any information in its possession relating to the DNA profile of a person from whom a biological specimen is obtained pursuant to NRS 176.09123 or 176.0913, to the Division. The information must be submitted to the Division:

(a) Through an electronic network;

(b) On a medium of magnetic storage; or

(c) In the manner prescribed by the Director of the Department,

within the period prescribed by the Director of the Department. If an agency has submitted a record regarding the arrest of a person who is later determined by the agency not to be the person who committed the particular crime, the agency shall, immediately upon making that determination, so notify the Division. The Division shall delete all references in the Central Repository relating to that particular arrest.

4. The Division shall, in the manner prescribed by the Director of the Department:

(a) Collect, maintain and arrange all information submitted to it relating to:

(1) Records of criminal history; and

(2) The DNA profile of a person from whom a biological specimen is obtained pursuant to NRS 176.09123 or 176.0913.

(b) When practicable, use a record of the personal identifying information of a subject as the basis for any records maintained regarding him or her.

(c) Upon request, provide the information that is contained in the Central Repository to the State Disaster Identification Team of the Division of Emergency Management of the Department.

(d) Upon request, provide, in paper or electronic form, the information that is contained in the Central Repository to a multidisciplinary team to review the death of the victim of a crime that constitutes domestic violence organized or sponsored by the Attorney General pursuant to NRS 228.495.

5. The Division may:

(a) Disseminate any information which is contained in the Central Repository to any other agency of criminal justice;

(b) Enter into cooperative agreements with repositories of the United States and other states to facilitate exchanges of information that may be disseminated pursuant to paragraph (a); and

(c) Request of and receive from the Federal Bureau of Investigation information on the background and personal history of any person whose record of fingerprints the Central Repository submits to the Federal Bureau of Investigation and:

(1) Who has applied to any agency of the State of Nevada or any political subdivision thereof for a license which it has the power to grant or deny;

(2) With whom any agency of the State of Nevada or any political subdivision thereof intends to enter into a relationship of employment or a contract for personal services;

(3) Who has applied to any agency of the State of Nevada or any political subdivision thereof to attend an academy for training peace officers approved by the Peace Officers Standards and Training Commission;

(4) For whom such information is required to be obtained pursuant to NRS 62B.270, 62G.223, 62G.353, 424.031, 432A.170, 432B.198, 433B.183, 449.123 and 449.4329; or

(5) About whom any agency of the State of Nevada or any political subdivision thereof is authorized by law to have accurate personal information for the protection of the agency or the persons within its jurisdiction.

To request and receive information from the Federal Bureau of Investigation concerning a person pursuant to this subsection, the Central Repository must receive the person s complete set of fingerprints from the agency or political subdivision and submit the fingerprints to the Federal Bureau of Investigation for its report.

6. The Central Repository shall:

(a) Collect and maintain records, reports and compilations of statistical data submitted by any agency pursuant to subsection 2.

(b) Tabulate and analyze all records, reports and compilations of statistical data received pursuant to this section.

(c) Disseminate to federal agencies engaged in the collection of statistical data relating to crime information which is contained in the Central Repository.

(d) Investigate the criminal history of any person who:

(1) Has applied to the Superintendent of Public Instruction for the issuance or renewal of a license;

(2) Has applied to a county school district, charter school or private school for employment; or

(3) Is employed by a county school district, charter school or private school,

and notify the superintendent of each county school district, the governing body of each charter school and the Superintendent of Public Instruction, or the administrator of each private school, as appropriate, if the investigation of the Central Repository indicates that the person has been convicted of a violation of NRS 200.508, 201.230, 453.3385, 453.339 or 453.3395, or convicted of a felony or any offense involving moral turpitude.

(e) Upon discovery, notify the superintendent of each county school district, the governing body of each charter school or the administrator of each private school, as appropriate, by providing the superintendent, governing body or administrator with a list of all persons:

(1) Investigated pursuant to paragraph (d); or

(2) Employed by a county school district, charter school or private school whose fingerprints were sent previously to the Central Repository for investigation,

who the Central Repository s records indicate have been convicted of a violation of NRS 200.508, 201.230, 453.3385, 453.339 or 453.3395, or convicted of a felony or any offense involving moral turpitude since the Central Repository s initial investigation. The superintendent of each county school district, the governing body of a charter school or the administrator of each private school, as applicable, shall determine whether further investigation or action by the district, charter school or private school, as applicable, is appropriate.

(f) Investigate the criminal history of each person who submits fingerprints or has fingerprints submitted pursuant to NRS 62B.270, 62G.223, 62G.353, 424.031, 432A.170, 432B.198, 433B.183, 449.122, 449.123 or 449.4329.

(g) On or before July 1 of each year, prepare and present to the Governor a printed annual report containing the statistical data relating to crime received during the preceding calendar year. Additional reports may be presented to the Governor throughout the year regarding specific areas of crime if they are approved by the Director of the Department.

(h) On or before July 1 of each year, prepare and submit to the Director of the Legislative Counsel Bureau for submission to the Legislature, or to the Legislative Commission when the Legislature is not in regular session, a report containing statistical data about domestic violence in this State.

(i) Identify and review the collection and processing of statistical data relating to criminal justice and the delinquency of children by any agency identified in subsection 2 and make recommendations for any necessary changes in the manner of collecting and processing statistical data by any such agency.

7. The Central Repository may:

(a) In the manner prescribed by the Director of the Department, disseminate compilations of statistical data and publish statistical reports relating to crime or the delinquency of children.

(b) Charge a reasonable fee for any publication or special report it distributes relating to data collected pursuant to this section. The Central Repository may not collect such a fee from an agency of criminal justice, any other agency dealing with crime or the delinquency of children which is required to submit information pursuant to subsection 2 or the State Disaster Identification Team of the Division of Emergency Management of the Department. All money collected pursuant to this paragraph must be used to pay for the cost of operating the Central Repository.

(c) In the manner prescribed by the Director of the Department, use electronic means to receive and disseminate information contained in the Central Repository that it is authorized to disseminate pursuant to the provisions of this chapter.

8. As used in this section:

(a) Personal identifying information means any information designed, commonly used or capable of being used, alone or in conjunction with any other information, to identify a person, including, without limitation:

(1) The name, driver s license number, social security number, date of birth and photograph or computer-generated image of a person; and

(2) The fingerprints, voiceprint, retina image and iris image of a person.

(b) Private school has the meaning ascribed to it in NRS 394.103.

(Added to NRS by 1985, 912; A 1987, 666, 1765; 1989, 376, 559, 564; 1991, 825; 1995, 1910; 1997, 445, 1535, 3259, 3266; 1999, 459, 463, 1251, 2090, 2097, 3123, 3135; 2001, 146, 1853, 3034, 3038; 2003, 2834; 2005, 17, 900, 2421; 2007, 1221, 2928; 2009, 1834, 2369; 2011, 994, 3551; 2013, 138, 179, 462, 1073, 2100)



NRS 179A.078 - Uniform Program for Reporting Crimes: Establishment; purpose.

The Director of the Department shall establish within the Central Repository a Uniform Program for Reporting Crimes that is designed to collect statistical data relating to crime or delinquency of children and to facilitate the collection and analysis of statistical data relating to crime at a central location.

(Added to NRS by 1991, 824; A 1993, 362; 1997, 454; 2005, 903)



NRS 179A.079 - Advisory Committee on Nevada Criminal Justice Information Sharing: Creation; members; duties; terms of office; meetings.

1. The Director of the Department shall establish within the Department the Advisory Committee on Nevada Criminal Justice Information Sharing.

2. The Advisory Committee consists of:

(a) The Director of the Department or the Director s designee;

(b) The Attorney General or the Attorney General s designee;

(c) The Director of the Department of Corrections or the Director s designee;

(d) One member who is a representative of the Judicial Branch of State Government, appointed by the Chief Justice of the Supreme Court;

(e) One member appointed by the Nevada Sheriffs and Chiefs Association, or a successor organization;

(f) One member appointed by the Nevada District Attorneys Association, or a successor organization;

(g) One member appointed by the Director of the Department who uses the Central Repository to obtain information relating to records of criminal history for purposes other than criminal justice, which may include, without limitation, for purposes of determining eligibility of persons for employment or licensure;

(h) One member of the Senate appointed by the Majority Leader of the Senate; and

(i) One member of the Assembly appointed by the Speaker of the Assembly.

3. The Advisory Committee shall:

(a) Recommend policies and procedures that apply the best management practices to the activities at the Central Repository;

(b) Advise on technological support for the Central Repository; and

(c) Advise on the integrated information sharing of statistical data relating to crime or the delinquency of children.

4. Each member that is appointed to the Advisory Committee pursuant to subsection 2, other than a member of the Senate or the Assembly, shall serve a term of 3 years. A member of the Senate and the Assembly appointed to the Advisory Committee shall serve until a replacement is appointed. Any vacancy occurring in the membership of the Advisory Committee must be filled in the same manner as the original appointment.

5. The Advisory Committee shall meet twice annually.

6. The Director may assign such other employees of the Department as the Director deems necessary to assist the Advisory Committee in its duties.

7. Members of the Advisory Committee serve without compensation. If sufficient money is available, members are entitled to travel allowances provided for state officers and employees generally while attending meetings of the Advisory Committee.

(Added to NRS by 2005, 900)



NRS 179A.080 - Duties of Director of Department.

The Director of the Department is responsible for administering this chapter and may adopt regulations for that purpose. The Director shall:

1. Adopt regulations for the security of the Central Repository so that it is adequately protected from fire, theft, loss, destruction, other hazards and unauthorized access.

2. Adopt regulations and standards for personnel employed by agencies of criminal justice in positions of responsibility for maintenance and dissemination of information relating to records of criminal history and information disseminated pursuant to NRS 179A.180 to 179A.240, inclusive.

3. Provide for audits of informational systems by qualified public or private agencies, organizations or persons.

(Added to NRS by 1979, 1854; A 1981, 2010; 1985, 913, 1978; 1987, 1765; 2003, 2837)



NRS 179A.090 - Prerequisite to dissemination of records; exceptions.

No agency of criminal justice in Nevada may disseminate any record of criminal history which includes information about a felony or a gross misdemeanor without first making inquiry of the Central Repository, to obtain the most current and complete information available, unless:

1. The information is needed for a purpose in the administration of criminal justice for which time is essential, and the Central Repository is not able to respond within the required time;

2. The full information requested and to be disseminated relates to specific facts or incidents which are within the direct knowledge of an officer, agent or employee of the agency which disseminates the information;

3. The full information requested and to be disseminated was received as part of a summary of records of criminal history from the Central Repository within 30 days before the information is disseminated;

4. The statute, executive order, court rule or court order under which the information is to be disseminated refers only to information which is in the files of the agency which makes the dissemination;

5. The information requested and to be disseminated is for the express purpose of research, evaluation or statistical activities to be based upon information maintained in the files of the agency or agencies from which the information is sought; or

6. The information is requested by a compensation officer of the State Board of Examiners pursuant to NRS 217.090.

(Added to NRS by 1979, 1851; A 1981, 1673; 1985, 913)



NRS 179A.100 - Records that may be disseminated without restriction; records that must be disseminated upon request; information that must be disseminated regardless of written consent; information that must be disseminated only with written consent. [Effective through June 30, 2015.]

1. The following records of criminal history may be disseminated by an agency of criminal justice without any restriction pursuant to this chapter:

(a) Any which reflect records of conviction only; and

(b) Any which pertain to an incident for which a person is currently within the system of criminal justice, including parole or probation.

2. Without any restriction pursuant to this chapter, a record of criminal history or the absence of such a record may be:

(a) Disclosed among agencies which maintain a system for the mutual exchange of criminal records.

(b) Furnished by one agency to another to administer the system of criminal justice, including the furnishing of information by a police department to a district attorney.

(c) Reported to the Central Repository.

3. An agency of criminal justice shall disseminate to a prospective employer, upon request, records of criminal history concerning a prospective employee or volunteer which are the result of a name-based inquiry and which:

(a) Reflect convictions only; or

(b) Pertain to an incident for which the prospective employee or volunteer is currently within the system of criminal justice, including parole or probation.

4. In addition to any other information to which an employer is entitled or authorized to receive from a name-based inquiry, the Central Repository shall disseminate to a prospective or current employer, or a person or entity designated to receive the information on behalf of such an employer, the information contained in a record of registration concerning an employee, prospective employee, volunteer or prospective volunteer who is a sex offender or an offender convicted of a crime against a child, regardless of whether the employee, prospective employee, volunteer or prospective volunteer gives written consent to the release of that information. The Central Repository shall disseminate such information in a manner that does not reveal the name of an individual victim of an offense or the information described in subsection 7 of NRS 179B.250. A request for information pursuant to this subsection must conform to the requirements of the Central Repository and must include:

(a) The name and address of the employer, and the name and signature of the person or entity requesting the information on behalf of the employer;

(b) The name and address of the employer s facility in which the employee, prospective employee, volunteer or prospective volunteer is employed or volunteers or is seeking to become employed or volunteer; and

(c) The name and other identifying information of the employee, prospective employee, volunteer or prospective volunteer.

5. In addition to any other information to which an employer is entitled or authorized to receive, the Central Repository shall disseminate to a prospective or current employer, or a person or entity designated to receive the information on behalf of such an employer, the information described in subsection 4 of NRS 179A.190 concerning an employee, prospective employee, volunteer or prospective volunteer who gives written consent to the release of that information if the employer submits a request in the manner set forth in NRS 179A.200 for obtaining a notice of information. The Central Repository shall search for and disseminate such information in the manner set forth in NRS 179A.210 for the dissemination of a notice of information.

6. Except as otherwise provided in subsection 5, the provisions of NRS 179A.180 to 179A.240, inclusive, do not apply to an employer who requests information and to whom such information is disseminated pursuant to subsections 4 and 5.

7. Records of criminal history must be disseminated by an agency of criminal justice, upon request, to the following persons or governmental entities:

(a) The person who is the subject of the record of criminal history for the purposes of NRS 179A.150.

(b) The person who is the subject of the record of criminal history when the subject is a party in a judicial, administrative, licensing, disciplinary or other proceeding to which the information is relevant.

(c) The State Gaming Control Board.

(d) The State Board of Nursing.

(e) The Private Investigator s Licensing Board to investigate an applicant for a license.

(f) A public administrator to carry out the duties as prescribed in chapter 253 of NRS.

(g) A public guardian to investigate a ward or proposed ward or persons who may have knowledge of assets belonging to a ward or proposed ward.

(h) Any agency of criminal justice of the United States or of another state or the District of Columbia.

(i) Any public utility subject to the jurisdiction of the Public Utilities Commission of Nevada when the information is necessary to conduct a security investigation of an employee or prospective employee or to protect the public health, safety or welfare.

(j) Persons and agencies authorized by statute, ordinance, executive order, court rule, court decision or court order as construed by appropriate state or local officers or agencies.

(k) Any person or governmental entity which has entered into a contract to provide services to an agency of criminal justice relating to the administration of criminal justice, if authorized by the contract, and if the contract also specifies that the information will be used only for stated purposes and that it will be otherwise confidential in accordance with state and federal law and regulation.

(l) Any reporter for the electronic or printed media in a professional capacity for communication to the public.

(m) Prospective employers if the person who is the subject of the information has given written consent to the release of that information by the agency which maintains it.

(n) For the express purpose of research, evaluative or statistical programs pursuant to an agreement with an agency of criminal justice.

(o) An agency which provides child welfare services, as defined in NRS 432B.030.

(p) The Division of Welfare and Supportive Services of the Department of Health and Human Services or its designated representative, as needed to ensure the safety of investigators and caseworkers.

(q) The Aging and Disability Services Division of the Department of Health and Human Services or its designated representative, as needed to ensure the safety of investigators and caseworkers.

(r) An agency of this or any other state or the Federal Government that is conducting activities pursuant to Part D of Subchapter IV of Chapter 7 of Title 42 of the Social Security Act, 42 U.S.C. 651 et seq.

(s) The State Disaster Identification Team of the Division of Emergency Management of the Department.

(t) The Commissioner of Insurance.

(u) The Board of Medical Examiners.

(v) The State Board of Osteopathic Medicine.

(w) The Board of Massage Therapists and its Executive Director.

(x) A multidisciplinary team to review the death of the victim of a crime that constitutes domestic violence organized or sponsored by the Attorney General pursuant to NRS 228.495.

(y) A court appointed special advocate program in a county whose population is less than 100,000, as needed to ensure the safety of a child for whom a special advocate has been appointed by a court.

8. Agencies of criminal justice in this State which receive information from sources outside this State concerning transactions involving criminal justice which occur outside Nevada shall treat the information as confidentially as is required by the provisions of this chapter.

(Added to NRS by 1979, 1852; A 1985, 913; 1987, 1765; 1989, 5, 560, 562, 991; 1991, 130; 1995, 374, 1656; 1997, 1965, 2333, 3261; 1999, 492, 1253, 3126; 2001, 2254, 2577; 2001 Special Session, 16; 2003, 236, 2837; 2005, 2528, 2864; 2007, 274, 2931; 2009, 1837, 2583; 2013, 182, 969)

NRS 179A.100 Records that may be disseminated without restriction; records that must be disseminated upon request; information that must be disseminated regardless of written consent; information that must be disseminated only with written consent. [Effective July 1, 2015.]

1. The following records of criminal history may be disseminated by an agency of criminal justice without any restriction pursuant to this chapter:

(a) Any which reflect records of conviction only; and

(b) Any which pertain to an incident for which a person is currently within the system of criminal justice, including parole or probation.

2. Without any restriction pursuant to this chapter, a record of criminal history or the absence of such a record may be:

(a) Disclosed among agencies which maintain a system for the mutual exchange of criminal records.

(b) Furnished by one agency to another to administer the system of criminal justice, including the furnishing of information by a police department to a district attorney.

(c) Reported to the Central Repository.

3. An agency of criminal justice shall disseminate to a prospective employer, upon request, records of criminal history concerning a prospective employee or volunteer which are the result of a name-based inquiry and which:

(a) Reflect convictions only; or

(b) Pertain to an incident for which the prospective employee or volunteer is currently within the system of criminal justice, including parole or probation.

4. In addition to any other information to which an employer is entitled or authorized to receive from a name-based inquiry, the Central Repository shall disseminate to a prospective or current employer, or a person or entity designated to receive the information on behalf of such an employer, the information contained in a record of registration concerning an employee, prospective employee, volunteer or prospective volunteer who is a sex offender or an offender convicted of a crime against a child, regardless of whether the employee, prospective employee, volunteer or prospective volunteer gives written consent to the release of that information. The Central Repository shall disseminate such information in a manner that does not reveal the name of an individual victim of an offense or the information described in subsection 7 of NRS 179B.250. A request for information pursuant to this subsection must conform to the requirements of the Central Repository and must include:

(a) The name and address of the employer, and the name and signature of the person or entity requesting the information on behalf of the employer;

(b) The name and address of the employer s facility in which the employee, prospective employee, volunteer or prospective volunteer is employed or volunteers or is seeking to become employed or volunteer; and

(c) The name and other identifying information of the employee, prospective employee, volunteer or prospective volunteer.

5. In addition to any other information to which an employer is entitled or authorized to receive, the Central Repository shall disseminate to a prospective or current employer, or a person or entity designated to receive the information on behalf of such an employer, the information described in subsection 4 of NRS 179A.190 concerning an employee, prospective employee, volunteer or prospective volunteer who gives written consent to the release of that information if the employer submits a request in the manner set forth in NRS 179A.200 for obtaining a notice of information. The Central Repository shall search for and disseminate such information in the manner set forth in NRS 179A.210 for the dissemination of a notice of information.

6. Except as otherwise provided in subsection 5, the provisions of NRS 179A.180 to 179A.240, inclusive, do not apply to an employer who requests information and to whom such information is disseminated pursuant to subsections 4 and 5.

7. Records of criminal history must be disseminated by an agency of criminal justice, upon request, to the following persons or governmental entities:

(a) The person who is the subject of the record of criminal history for the purposes of NRS 179A.150.

(b) The person who is the subject of the record of criminal history when the subject is a party in a judicial, administrative, licensing, disciplinary or other proceeding to which the information is relevant.

(c) The State Gaming Control Board.

(d) The State Board of Nursing.

(e) The Private Investigator s Licensing Board to investigate an applicant for a license.

(f) A public administrator to carry out the duties as prescribed in chapter 253 of NRS.

(g) A public guardian to investigate a ward or proposed ward or persons who may have knowledge of assets belonging to a ward or proposed ward.

(h) Any agency of criminal justice of the United States or of another state or the District of Columbia.

(i) Any public utility subject to the jurisdiction of the Public Utilities Commission of Nevada when the information is necessary to conduct a security investigation of an employee or prospective employee or to protect the public health, safety or welfare.

(j) Persons and agencies authorized by statute, ordinance, executive order, court rule, court decision or court order as construed by appropriate state or local officers or agencies.

(k) Any person or governmental entity which has entered into a contract to provide services to an agency of criminal justice relating to the administration of criminal justice, if authorized by the contract, and if the contract also specifies that the information will be used only for stated purposes and that it will be otherwise confidential in accordance with state and federal law and regulation.

(l) Any reporter for the electronic or printed media in a professional capacity for communication to the public.

(m) Prospective employers if the person who is the subject of the information has given written consent to the release of that information by the agency which maintains it.

(n) For the express purpose of research, evaluative or statistical programs pursuant to an agreement with an agency of criminal justice.

(o) An agency which provides child welfare services, as defined in NRS 432B.030.

(p) The Division of Welfare and Supportive Services of the Department of Health and Human Services or its designated representative, as needed to ensure the safety of investigators and caseworkers.

(q) The Aging and Disability Services Division of the Department of Health and Human Services or its designated representative, as needed to ensure the safety of investigators and caseworkers.

(r) An agency of this or any other state or the Federal Government that is conducting activities pursuant to Part D of Subchapter IV of Chapter 7 of Title 42 of the Social Security Act, 42 U.S.C. 651 et seq.

(s) The State Disaster Identification Team of the Division of Emergency Management of the Department.

(t) The Commissioner of Insurance.

(u) The Board of Medical Examiners.

(v) The State Board of Osteopathic Medicine.

(w) The Board of Massage Therapists and its Executive Director.

(x) A multidisciplinary team to review the death of the victim of a crime that constitutes domestic violence organized or sponsored by the Attorney General pursuant to NRS 228.495.

8. Agencies of criminal justice in this State which receive information from sources outside this State concerning transactions involving criminal justice which occur outside Nevada shall treat the information as confidentially as is required by the provisions of this chapter.

(Added to NRS by 1979, 1852; A 1985, 913; 1987, 1765; 1989, 5, 560, 562, 991; 1991, 130; 1995, 374, 1656; 1997, 1965, 2333, 3261; 1999, 492, 1253, 3126; 2001, 2254, 2577; 2001 Special Session, 16; 2003, 236, 2837; 2005, 2528, 2864; 2007, 274, 2931; 2009, 1837, 2583; 2013, 182, 969, effective July 1, 2015)



NRS 179A.105 - Immunity of employer who fails to request certain information concerning volunteer.

An employer who fails to request:

1. The information contained in a record of registration concerning a volunteer or prospective volunteer who is a sex offender or an offender convicted of a crime against a child, as authorized pursuant to subsection 4 of NRS 179A.100; or

2. The information described in subsection 4 of NRS 179A.190 concerning a volunteer or prospective volunteer, as authorized pursuant to subsection 5 of NRS 179A.100,

is not liable to a child served by the employer for civil damages suffered by the child as a result of an offense listed in subsection 4 of NRS 179A.190 committed against the child by such a volunteer or prospective volunteer.

(Added to NRS by 2003, 2834; A 2005, 2866)



NRS 179A.110 - Records to be used solely for purpose requested; further dissemination of information or records.

A record of criminal history or any records of criminal history of the United States or another state obtained pursuant to this chapter must be used solely for the purpose for which the record was requested. No person who receives information relating to records of criminal history pursuant to this chapter or who receives information pursuant to NRS 179A.180 to 179A.240, inclusive, may disseminate the information further without express authority of law or in accordance with a court order. This section does not prohibit the dissemination of material by an employee of the electronic or printed media in a professional capacity for communication to the public.

(Added to NRS by 1979, 1853; A 1987, 1767; 2003, 2839; 2009, 1839)



NRS 179A.120 - Disclosures to victims of crime.

1. Agencies of criminal justice may disclose to victims of a crime, members of their families or their guardians the identity of persons suspected of being responsible for the crime, including juveniles who have been certified to stand trial as adults, together with information, including dispositions, which may be of assistance to the victim in obtaining redress for an injury or loss in a civil action. This disclosure may be made regardless of whether charges have been filed, and even if a prosecuting attorney has declined to file charges or the charge has been dismissed.

2. Disclosure of investigative information pursuant to this section does not establish a duty to disclose any additional information concerning the same incident or make any disclosure of information obtained by an investigation, except as compelled by legal process.

(Added to NRS by 1979, 1853; A 1981, 2025)



NRS 179A.130 - Log to be maintained of dissemination of information relating to records of criminal history.

Each agency of criminal justice which maintains and disseminates information relating to records of criminal history must maintain a log of each dissemination of that information other than a dissemination of the fact that the agency has no record relating to a certain person. The log must be maintained for at least 1 year after the information is disseminated, and must contain:

1. An entry showing to what agency or person the information relating to records of criminal history were provided;

2. The date on which the information was provided;

3. The person who is the subject of the information; and

4. A brief description of the information provided.

(Added to NRS by 1979, 1853; A 1987, 1767; 2003, 2839)



NRS 179A.140 - Fee for furnishing information relating to records of criminal history; use of money collected.

1. Except as otherwise provided in this section, an agency of criminal justice may charge a reasonable fee for information relating to records of criminal history provided to any person or governmental entity.

2. An agency of criminal justice shall not charge a fee for providing such information to another agency of criminal justice if the information is provided for purposes of the administration of criminal justice, or for providing such information to the State Disaster Identification Team of the Division of Emergency Management of the Department.

3. The Central Repository shall not charge such a fee:

(a) For information relating to a person regarding whom the Central Repository provided a similar report within the immediately preceding 6 months in conjunction with the application by that person for professional licensure; or

(b) For information provided to any organization that meets the criteria established by regulation pursuant to paragraph (b) of subsection 5 of NRS 179A.310.

4. The Director may request an allocation from the Contingency Account pursuant to NRS 353.266, 353.268 and 353.269 to cover the costs incurred by the Department to carry out the provisions of paragraph (b) of subsection 3.

5. All money received or collected by the Department pursuant to this section must be used to defray the cost of operating the Central Repository.

(Added to NRS by 1979, 1855; A 1985, 915; 1987, 1767; 1995, 1912; 1997, 1305, 3263; 2001, 2578; 2003, 2839; 2005, 2867; 2007, 542)



NRS 179A.150 - Inspection and correction of information contained in record of criminal history.

1. The Central Repository and each state, municipal, county or metropolitan police agency shall permit a person, who is or believes he or she may be the subject of information relating to records of criminal history maintained by that agency, to appear in person during normal business hours of the agency and inspect any recorded information held by that agency pertaining to that person. This right of access does not extend to data contained in intelligence, investigative or other related files, and does not include any information other than information contained in a record of criminal history.

2. Each such agency shall adopt regulations and make available necessary forms to permit inspection and review of information relating to other records of criminal history by those persons who are the subjects thereof. The regulations must specify:

(a) The reasonable periods during which the records are available for inspection;

(b) The requirements for proper identification of the persons seeking access to the records; and

(c) The reasonable charges or fees, if any, for inspecting records.

3. Each such agency shall procure for and furnish to any person who requests it and pays a reasonable fee therefor, all of the information contained in the Central Repository which pertains to the person making the request.

4. The Director of the Department shall adopt regulations governing:

(a) All challenges to the accuracy or sufficiency of information relating to records of criminal history by the person who is the subject of the allegedly inaccurate or insufficient record;

(b) The correction of any information relating to records of criminal history found by the Director to be inaccurate, insufficient or incomplete in any material respect;

(c) The dissemination of corrected information to those persons or agencies which have previously received inaccurate or incomplete information; and

(d) A time limit of not more than 90 days within which inaccurate or insufficient information relating to records of criminal history must be corrected and the corrected information disseminated. The corrected information must be sent to each person who requested the information in the 12 months preceding the date on which the correction was made, and notice of the correction must be sent to each person entitled thereto pursuant to NRS 179A.210, to the address given by each person who requested the information when the request was made.

(Added to NRS by 1979, 1854; A 1981, 2010; 1985, 915, 1978; 1987, 1767; 2003, 2839)



NRS 179A.160 - Removal of certain records where disposition of case favorable to accused.

1. If a person has been arrested or issued a citation, or has been the subject of a warrant for alleged criminal conduct and the person is acquitted of the charge or the disposition of the charge is favorable to the person, at any time after the charge is dismissed, acquittal is entered or disposition of the charge in favor of the person is final, the person who is the subject of a record of criminal history relating to the arrest, citation or warrant may apply in writing to the Central Repository and the agency which maintains the record to have it removed from the files which are available and generally searched for the purpose of responding to inquiries concerning the criminal history of a person.

2. The Central Repository and the agency shall remove the record unless:

(a) The defendant is a fugitive;

(b) The case is under active prosecution according to a current certificate of a prosecuting attorney;

(c) The disposition of the case was a deferred prosecution, plea bargain or other similar disposition;

(d) The person who is the subject of the record has a prior conviction for a felony or gross misdemeanor in any jurisdiction in the United States; or

(e) The person who is the subject of the record has been arrested for or charged with another crime, other than a minor traffic violation, since the arrest, citation or warrant which the person seeks to have removed from the record.

3. This section does not restrict the authority of a court to order the deletion or modification of a record in a particular cause or concerning a particular person or event.

(Added to NRS by 1979, 1853; A 1985, 916; 2001, 1694)



NRS 179A.163 - Transmittal of mental health information to National Instant Criminal Background Check System; person who is subject of record may petition; removal of information; action to compel.

1. Upon receiving a record transmitted pursuant to NRS 159.0593, 174.035, 175.533, 175.539, 178.425 or 433A.310, the Central Repository shall take reasonable steps to ensure that the information reported in the record is included in each appropriate database of the National Instant Criminal Background Check System.

2. Except as otherwise provided in subsection 3, if the Central Repository receives a record described in subsection 1, the person who is the subject of the record may petition the court for an order declaring that:

(a) The basis for the adjudication reported in the record no longer exists;

(b) The adjudication reported in the record is deemed not to have occurred for purposes of 18 U.S.C. 922(d)(4) and (g)(4) and NRS 202.360; and

(c) The information reported in the record must be removed from the National Instant Criminal Background Check System.

3. To the extent authorized by federal law, if the record concerning the petitioner was transmitted to the Central Repository pursuant to NRS 159.0593, 174.035, 175.533, 175.539, 178.425 or 433A.310, the petitioner may not file a petition pursuant to subsection 2 until 3 years after the date of the order transmitting the record to the Central Repository.

4. A petition filed pursuant to subsection 2 must be:

(a) Filed in the court which made the adjudication or finding pursuant to NRS 159.0593, 174.035, 175.533, 175.539, 178.425 or 433A.310; and

(b) Served upon the district attorney for the county in which the court described in paragraph (a) is located.

5. The Nevada Rules of Civil Procedure govern all proceedings concerning a petition filed pursuant to subsection 2.

6. The court shall grant the petition and issue the order described in subsection 2 if the court finds that the petitioner has established that:

(a) The basis for the adjudication or finding made pursuant to NRS 159.0593, 174.035, 175.533, 175.539, 178.425 or 433A.310 concerning the petitioner no longer exists;

(b) The petitioner s record and reputation indicate that the petitioner is not likely to act in a manner dangerous to public safety; and

(c) Granting the relief requested by the petitioner pursuant to subsection 2 is not contrary to the public interest.

7. Except as otherwise provided in this subsection, the petitioner must establish the provisions of subsection 6 by a preponderance of the evidence. If the adjudication or finding concerning the petitioner was made pursuant to NRS 159.0593 or 433A.310, the petitioner must establish the provisions of subsection 6 by clear and convincing evidence.

8. The court, upon entering an order pursuant to this section, shall cause, on a form prescribed by the Department of Public Safety, a record of the order to be transmitted to the Central Repository.

9. Within 5 business days after receiving a record of an order transmitted pursuant to subsection 8, the Central Repository shall take reasonable steps to ensure that information concerning the adjudication or finding made pursuant to NRS 159.0593, 174.035, 175.533, 175.539, 178.425 or 433A.310 is removed from the National Instant Criminal Background Check System.

10. If the Central Repository fails to remove a record as provided in subsection 9, the petitioner may bring an action to compel the removal of the record. If the petitioner prevails in the action, the court may award the petitioner reasonable attorney s fees and costs incurred in bringing the action.

11. If a petition brought pursuant to subsection 2 is denied, the person who is the subject of the record may petition for a rehearing not sooner than 2 years after the date of the denial of the petition.

(Added to NRS by 2009, 2488)



NRS 179A.165 - Confidentiality of records; immunity for performing or failing to perform certain acts.

1. Any record described in NRS 179A.163 is confidential and is not a public book or record within the meaning of NRS 239.010. A person may not use the record for any purpose other than for inclusion in the appropriate database of the National Instant Criminal Background Check System.

2. If a person or governmental entity is required to transmit, report or take any other action concerning a record pursuant to NRS 159.0593, 174.035, 175.533, 175.539, 178.425, 179A.163 or 433A.310, no action for damages may be brought against the person or governmental entity for:

(a) Transmitting or reporting the record or taking any other required action concerning the record;

(b) Failing to transmit or report the record or failing to take any other required action concerning the record;

(c) Delaying the transmission or reporting of the record or delaying in taking any other required action concerning the record; or

(d) Transmitting or reporting an inaccurate or incomplete version of the record or taking any other required action concerning an inaccurate or incomplete version of the record.

(Added to NRS by 2009, 2489)



NRS 179A.167 - Inspection and correction of information relating to records of mental health; regulations.

1. The Central Repository shall permit a person who is or believes he or she may be the subject of information relating to records of mental health held by the Central Repository to inspect and correct any information contained in such records.

2. The Central Repository shall adopt regulations and make available necessary forms to permit inspection, review and correction of information relating to records of mental health by those persons who are the subjects thereof. The regulations must specify:

(a) The requirements for proper identification of the persons seeking access to the records; and

(b) The reasonable charges or fees, if any, for inspecting records.

3. The Director of the Department shall adopt regulations governing:

(a) All challenges to the accuracy or sufficiency of information or records of mental health by the person who is the subject of the allegedly inaccurate or insufficient record;

(b) The correction of any information relating to records of mental health found by the Director to be inaccurate, insufficient or incomplete in any material respect;

(c) The dissemination of corrected information to those persons or agencies which have previously received inaccurate or incomplete information; and

(d) A reasonable time limit within which inaccurate or insufficient information relating to records of mental health must be corrected and the corrected information disseminated.

4. As used in this section, information relating to records of mental health means information contained in a record:

(a) Transmitted to the Central Repository pursuant to NRS 159.0593, 174.035, 175.533, 175.539, 178.425 or 433A.310; or

(b) Transmitted to the National Instant Criminal Background Check System pursuant to NRS 179A.163.

(Added to NRS by 2009, 2489)



NRS 179A.175 - Establishing Program; adoption of guidelines for collection of statistical data; report; data to be used only for research or statistical purposes.

1. The Director of the Department shall establish within the Central Repository a Program for Reporting Crimes that manifest evidence of prejudice based on race, color, religion, national origin, physical or mental disability, sexual orientation or gender identity or expression.

2. The Program must be designed to collect, compile and analyze statistical data about crimes that manifest evidence of prejudice based on race, color, religion, national origin, physical or mental disability, sexual orientation or gender identity or expression. The Director shall adopt guidelines for the collection of the statistical data, including, but not limited to, the criteria to establish the presence of prejudice.

3. The Central Repository shall include in its annual report to the Governor pursuant to subsection 6 of NRS 179A.075, and in any other appropriate report, an independent section relating solely to the analysis of crimes that manifest evidence of prejudice based on race, color, religion, national origin, physical or mental disability, sexual orientation or gender identity or expression.

4. Data acquired pursuant to this section must be used only for research or statistical purposes and must not contain any information that may reveal the identity of an individual victim of a crime.

5. As used in this section, gender identity or expression has the meaning ascribed to it in NRS 193.0148.

(Added to NRS by 1995, 2706; A 2013, 65)



NRS 179A.180 - Definitions.

As used in NRS 179A.180 to 179A.240, inclusive, unless the context otherwise requires:

1. Employee means a person who renders time and services to an employer, and whose regular course of duties places that person in a position to:

(a) Exercise supervisory or disciplinary control over children;

(b) Have direct access to or contact with children served by the employer; or

(c) Have access to information or records maintained by the employer relating to identifiable children served by the employer,

and includes a prospective employee, but does not include a volunteer or prospective volunteer.

2. Employer means a person, or a governmental agency or political subdivision of this State that is not an agency of criminal justice, whose employees regularly render services to children, including without limitation care, treatment, transportation, instruction, companionship, entertainment and custody.

(Added to NRS by 1987, 1760; A 1989, 993)



NRS 179A.190 - Notice of information may be disseminated to employers; use by employer; employer not liable for discrimination; other dissemination or release; offenses for which notice may be disseminated.

1. Notice of information relating to the offenses listed in subsection 4 may be disseminated to employers pursuant to NRS 179A.180 to 179A.240, inclusive.

2. An employer may consider such a notice of information concerning an employee when making a decision to hire, retain, suspend or discharge the employee, and is not liable in an action alleging discrimination based upon consideration of information obtained pursuant to NRS 179A.180 to 179A.240, inclusive.

3. The provisions of NRS 179A.180 to 179A.240, inclusive, do not limit or restrict any other statute specifically permitting the dissemination or release of information relating to the offenses listed in subsection 4.

4. The offenses for which a notice of information may be disseminated pursuant to subsection 1 includes information contained in or concerning a record of criminal history, or the records of criminal history of the United States or another state, relating in any way to:

(a) A sexual offense;

(b) A conviction for a felony within the immediately preceding 7 years;

(c) An act committed outside this State that would constitute a sexual offense if committed in this State or a conviction for an act committed outside this State that would constitute a felony if committed in this State; and

(d) The aiding, abetting, attempting or conspiring to engage in any such act in this State or another state.

(Added to NRS by 1987, 1761; A 2003, 2840)



NRS 179A.200 - Employer may request notice of information; requirements for making request.

1. In addition to any other information which an employer is authorized to request pursuant to this chapter, an employer may request from the Central Repository notice of information relating to the offenses listed in subsection 4 of NRS 179A.190 concerning an employee.

2. A request for notice of information relating to the offenses listed in subsection 4 of NRS 179A.190 from an employer must conform to the requirements of the Central Repository. The request must include:

(a) The name and address of the employer, and the name and signature of the person requesting the notice on behalf of the employer;

(b) The name and address of the employer s facility in which the employee is employed or seeking to become employed;

(c) The name, a complete set of fingerprints and other identifying information of the employee;

(d) Signed consent by the employee authorizing:

(1) The employer to forward the fingerprints of the employee to the Central Repository for submission to the Federal Bureau of Investigation for its report;

(2) A search of information relating to the offenses listed in subsection 4 of NRS 179A.190 concerning the employee; and

(3) The release of a notice concerning that information;

(e) The mailing address of the employee or a signed waiver of the right of the employee to be sent a copy of the information disseminated to the employer as a result of the search of the records of criminal history; and

(f) The signature of the employee indicating that the employee has been notified of:

(1) The types of information for which notice is subject to dissemination pursuant to NRS 179A.210, or a description of the information;

(2) The employer s right to require a check of the records of criminal history as a condition of employment; and

(3) The employee s right, pursuant to NRS 179A.150, to challenge the accuracy or sufficiency of any information disseminated to the employer.

(Added to NRS by 1987, 1761; A 2003, 2841)



NRS 179A.210 - Request by employer for notice of information; search by Central Repository; dissemination of notice; written report required; correction of information; receipt of new information.

1. Upon receipt of a request from an employer for notice of information relating to the offenses listed in subsection 4 of NRS 179A.190, the Central Repository shall undertake a search for the information, unless the request does not conform to the requirements of the Repository. The search must be based on the fingerprints of the employee, or on a number furnished to the employee for identification pursuant to a previous search, as provided by the employer, and must include:

(a) Identifying any information relating to the offenses listed in subsection 4 of NRS 179A.190 concerning the employee in the Central Repository;

(b) Requesting information relating to the offenses listed in subsection 4 of NRS 179A.190 concerning the employee from repositories of the United States or other states, if authorized by federal law or an agreement entered into pursuant to NRS 179A.075;

(c) If the information pertains to an arrest for which no disposition has been reported, contacting appropriate officers in the local jurisdiction where the arrest or prosecution occurred to verify and update the information; and

(d) Determining whether the information relating to the offenses listed in subsection 4 of NRS 179A.190 is the type of information for which notice is subject to dissemination pursuant to this section.

2. Notice of information relating to the offenses listed in subsection 4 of NRS 179A.190 may be disseminated to an employer who has requested it only if a check of the pertinent records indicates:

(a) A conviction for any such offense, or a conviction based on an arrest or on an initial charge for any such offense;

(b) An arrest or an initial charge for a sexual offense that is pending at the time of the request; or

(c) Two or more incidents resulting in arrest or initial charge for a sexual offense that have not resulted in a conviction.

3. If a search of the records of the Central Repository reveals no information for which notice is subject to release, the Central Repository shall submit the fingerprints of the employee to the Federal Bureau of Investigation for a search of its records of criminal history. The Central Repository shall review all information received from the Federal Bureau of Investigation. Notice of any information received from the Federal Bureau of Investigation may be disseminated only if the information is of a kind for which notice is subject to release pursuant to this section.

4. Within 30 days after receipt of a request by an employer for notice of information relating to the offenses listed in subsection 4 of NRS 179A.190, the Central Repository shall send a written report of the results of the search to the employer and to the employee, except that if the employee has waived the right to receive the results of the search, the report must be sent only to the employer. If the search revealed:

(a) No information for which notice is subject to release, the report must include a statement to that effect; or

(b) Information about the employee for which notice is subject to release, the report must include a notice of the type of information, limited to the descriptions set forth in subsection 2, revealed by the search. The notice must not include any further facts or details concerning the information. A statement of the purpose for which the notice is being disseminated, and the procedures by which the employee might challenge the accuracy and sufficiency of the information, must also be included with the report.

5. Upon receipt of corrected information relating to the offenses listed in subsection 4 of NRS 179A.190 for which notice was disseminated under this section, the Central Repository shall send written notice of the correction to:

(a) The employee who was the subject of the search, unless the employee has waived the right to receive such a notice;

(b) All employers to whom notice of the results of the search were disseminated within 3 months before the correction; and

(c) Upon request of the employee, any other employers who previously received the information.

6. Upon receipt of new information relating to the offenses listed in subsection 4 of NRS 179A.190 concerning an employee who was the subject of a search within the previous 3 months, for which notice is subject to dissemination under this section, the Central Repository shall send written notice of the information to:

(a) The employee who was the subject of the search, unless the employee has waived the right to receive such a notice;

(b) All employers to whom a report of the results of the search were disseminated within 3 months before the correction; and

(c) Upon request of the employee, any other employers who previously received a report of the results of the search.

(Added to NRS by 1987, 1761; A 1989, 561; 2003, 2841; 2009, 1839)



NRS 179A.220 - Hearings.

All hearings arising under NRS 179A.180 to 179A.240, inclusive, must be held as provided in NRS 233B.121 to 233B.150, inclusive.

(Added to NRS by 1987, 1763)



NRS 179A.230 - When person who is subject of notice of information may bring action for damages; when child who is victim of offense committed by employee may bring action for damages against employer; statute of limitations.

1. A person who is the subject of a request for notice of information pursuant to NRS 179A.180 to 179A.240, inclusive, may recover actual damages in a civil action against:

(a) The Central Repository for an intentional or grossly negligent:

(1) Dissemination of information relating to the offenses listed in subsection 4 of NRS 179A.190 not authorized for dissemination; or

(2) Release of information relating to the offenses listed in subsection 4 of NRS 179A.190 to a person not authorized to receive the information;

(b) The Central Repository for an intentional or grossly negligent failure to correct any notice of information relating to the offenses listed in subsection 4 of NRS 179A.190 which was disseminated pursuant to NRS 179A.180 to 179A.240, inclusive; or

(c) An employer, representative of an employer or employee for an intentional or grossly negligent violation of NRS 179A.110. Punitive damages may be awarded against an employer, representative of an employer or employee whose violation of NRS 179A.110 is malicious.

2. An employer is liable to a child served by the employer for damages suffered by the child as a result of an offense listed in subsection 4 of NRS 179A.190 committed against the child by an employee if, at the time the employer hired the employee, the employee was the subject of information relating to the offenses for which notice was available for dissemination to the employer and the employer:

(a) Failed, without good cause, to request notice of the information pursuant to NRS 179A.180 to 179A.240, inclusive; or

(b) Was unable to obtain the information because the employee refused to consent to the search and release of the information, and the employer hired or retained the employee despite this refusal.

The amount of damages for which an employer is liable pursuant to this subsection must be reduced by the amount of damages recovered by the child in an action against the employee for damages sustained as a result of an offense listed in subsection 4 of NRS 179A.190.

3. An action pursuant to this section must be brought within 3 years after:

(a) The occurrence upon which the action is based; or

(b) The date upon which the party bringing the action became aware or reasonably should have become aware of the occurrence, whichever was earlier, if the party was not aware of the occurrence at the time of the occurrence.

4. This section does not limit or affect any other rights, claims or causes of action arising by statute or common law.

(Added to NRS by 1987, 1763; A 1989, 993; 2003, 2843)



NRS 179A.240 - Unlawful acts.

A person who knowingly and willfully:

1. Uses NRS 179A.180 to 179A.240, inclusive, to obtain or seek to obtain information relating to the offenses listed in subsection 4 of NRS 179A.190 under false pretenses;

2. Disseminates or attempts to disseminate information relating to the offenses listed in subsection 4 of NRS 179A.190 that the person knows was not received in accordance with the provisions of this chapter; or

3. Disseminates or attempts to disseminate information relating to the offenses listed in subsection 4 of NRS 179A.190 that the person knows is false, inaccurate or incomplete,

is guilty of a misdemeanor.

(Added to NRS by 1987, 1764; A 2003, 2844)



NRS 179A.310 - Creation; administration; purpose; regulations; failure to apply for grant or request background investigation is not evidence of negligence or causation.

1. The Revolving Account to Investigate the Background of Volunteers Who Work With Children is hereby created in the State General Fund.

2. The Director of the Department shall administer the Account to Investigate the Background of Volunteers Who Work With Children. The money in the Account must be expended only to pay the costs of the Central Repository to process requests from nonprofit agencies to determine whether a volunteer of a nonprofit agency who works directly with children or a prospective volunteer of the nonprofit agency who will work directly with children has committed an offense listed in subsection 4 of NRS 179A.190. The existence of the Account to Investigate the Background of Volunteers Who Work With Children does not create a right in any person to receive money from the Account.

3. The Director of the Department may apply for and accept any gift, donation, bequest, grant or other source of money. Any money so received must be deposited in the Account to Investigate the Background of Volunteers Who Work With Children.

4. The interest and income earned on money in the Account from any gift, donation or bequest, after deducting any applicable charges, must be credited to the Account. Money from any gift, donation or bequest that remains in the Account at the end of the fiscal year does not revert to the State General Fund, and the balance in the Account must be carried forward to the next fiscal year.

5. The Director of the Department shall adopt regulations to carry out the provisions of this section. The regulations must include, without limitation:

(a) The procedure by which a person may apply for a grant of money from the Account to Investigate the Background of Volunteers Who Work With Children;

(b) The criteria that the Department will consider in determining whether to award such a grant of money from the Account; and

(c) Procedures to distribute the money in the Account in a fair and equitable manner.

6. The following facts must not be considered as evidence of negligence or causation in any civil action brought against a nonprofit agency:

(a) The fact that the nonprofit agency did not apply for a grant of money from the Account.

(b) The fact that the nonprofit agency did not request that the Central Repository, through the use of the Account, determine whether a volunteer or prospective volunteer of the nonprofit agency has committed an offense listed in subsection 4 of NRS 179A.190.

(Added to NRS by 1999, 2054; A 2003, 2844)



NRS 179A.315 - Donations to Account: Forms and procedures; deposit with State Treasurer.

A state or local governmental agency:

1. May establish forms and procedures for a person to donate money to the Account to Investigate the Background of Volunteers Who Work With Children while the person is transacting business with the State or local governmental agency; and

2. Shall deposit any money received for the Account to Investigate the Background of Volunteers Who Work With Children with the State Treasurer for credit to the Account.

(Added to NRS by 1999, 2055)



NRS 179A.350 - Creation; contents; prompt entry of information; accessibility; submission of report to Legislature.

1. The Repository for Information Concerning Orders for Protection Against Domestic Violence is hereby created within the Central Repository.

2. Except as otherwise provided in subsection 4, the Repository for Information Concerning Orders for Protection Against Domestic Violence must contain a complete and systematic record of all temporary and extended orders for protection against domestic violence issued or registered in the State of Nevada, in accordance with regulations adopted by the Director of the Department, including, without limitation, any information received pursuant to NRS 33.095. Information received by the Central Repository pursuant to NRS 33.095 must be entered in the Repository for Information Concerning Orders for Protection Against Domestic Violence not later than 8 hours after it is received by the Central Repository.

3. The information in the Repository for Information Concerning Orders for Protection Against Domestic Violence must be accessible by computer at all times to each agency of criminal justice.

4. On or before February 15 of each year, the Director of the Department shall submit to the Director of the Legislative Counsel Bureau a written report concerning all temporary and extended orders for protection against domestic violence issued pursuant to NRS 33.020 during the previous calendar year that were transmitted to the Repository for Information Concerning Orders for Protection Against Domestic Violence. The report must include, without limitation, information for each court that issues temporary or extended orders for protection against domestic violence concerning:

(a) The total number of temporary and extended orders that were granted by the court pursuant to NRS 33.020 during the calendar year to which the report pertains;

(b) The number of temporary and extended orders that were granted to women;

(c) The number of temporary and extended orders that were granted to men;

(d) The number of temporary and extended orders that were vacated or expired;

(e) The number of temporary orders that included a grant of temporary custody of a minor child; and

(f) The number of temporary and extended orders that were served on the adverse party.

5. The information provided pursuant to subsection 4 must include only aggregate information for statistical purposes and must exclude any identifying information relating to a particular person.

6. The Repository for Information Concerning Orders for Protection Against Domestic Violence must not contain any information concerning an event that occurred before October 1, 1998.

(Added to NRS by 1997, 1803; A 2007, 2483)



NRS 179A.450 - Creation; contents; submission of report to Legislature; confidentiality of data.

1. The Repository for Information Concerning Crimes Against Older Persons is hereby created within the Central Repository.

2. The Repository for Information Concerning Crimes Against Older Persons must contain a complete and systematic record of all reports of the abuse, neglect, exploitation or isolation of older persons in this State. The record must be prepared in a manner approved by the Director of the Department and must include, without limitation, the following information:

(a) All incidents that are reported to any entity.

(b) All cases that are currently under investigation and the type of such cases.

(c) All cases that are referred for prosecution and the type of such cases.

(d) All cases in which prosecution is declined or dismissed and any reason for such action.

(e) All cases that are prosecuted and the final disposition of such cases.

(f) All cases that are resolved by agencies which provide protective services and the type of such cases.

3. The Director of the Department shall compile and analyze the data collected pursuant to this section to assess the incidence of the abuse, neglect, exploitation or isolation of older persons.

4. On or before July 1 of each year, the Director of the Department shall prepare and submit a report to the Director of the Legislative Counsel Bureau for transmittal to the Legislature that sets forth statistical data on the abuse, neglect, exploitation or isolation of older persons.

5. The data acquired pursuant to this section is confidential and must be used only for the purpose of research. The data and findings generated pursuant to this section must not contain information that may reveal the identity of an individual victim or a person accused of the abuse, neglect, exploitation or isolation of older persons.

6. As used in this section:

(a) Abuse has the meaning ascribed to it in NRS 200.5092.

(b) Exploitation has the meaning ascribed to it in NRS 200.5092.

(c) Isolation has the meaning ascribed to it in NRS 200.5092.

(d) Neglect has the meaning ascribed to it in NRS 200.5092.

(e) Older person means a person who is 60 years of age or older.

(Added to NRS by 2007, 746; A 2009, 2447; 2011, 82)



NRS 179A.800 - Enactment; text.

The National Crime Prevention and Privacy Compact is hereby ratified, enacted into law and entered into with all jurisdictions legally joining in the Compact, in substantially the form set forth in this section:

Article I. Definitions

As used in this Compact, the following definitions apply:

(1) Attorney General means the Attorney General of the United States.

(2) Compact officer means:

(a) With respect to the Federal Government, an official so designated by the Director of the FBI; and

(b) With respect to a party state, the chief administrator of the state s criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository.

(3) Council means the Compact Council established under Article VI.

(4) Criminal history record repository means the state agency designated by the governor or other appropriate executive official or the legislature of a state to perform centralized recordkeeping functions for criminal history records and services in the state.

(5) (a) Criminal history records means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release.

(b) The term does not include identification information such as fingerprint records if the information does not indicate involvement of the individual with the criminal justice system.

(6) Criminal justice includes activities relating to the detection, apprehension, detention, pretrial release, posttrial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records.

(7) (a) Criminal justice agency means:

(i) Courts; and

(ii) A governmental agency or any subunit of an agency that performs the administration of criminal justice pursuant to a statute or executive order and allocates a substantial part of its annual budget to the administration of criminal justice.

(b) The term includes federal and state inspector general offices.

(8) Criminal justice services means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes.

(9) Direct access means access to the national identification index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency.

(10) Executive order means an order of the President of the United States or the chief executive officer of a state that has the force of law and that is promulgated in accordance with applicable law.

(11) FBI means the Federal Bureau of Investigation.

(12) (a) III System means the Interstate Identification Index System, which is the cooperative federal-state system for the exchange of criminal history records.

(b) The term includes the national identification index, the national fingerprint file, and to the extent of their participation in the system, the criminal history record repositories of the states and the FBI.

(13) National fingerprint file means a database of fingerprints or of other uniquely personal identifying information that relates to an arrested or charged individual and that is maintained by the FBI to provide positive identification of record subjects indexed in the III System.

(14) National identification index means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III System.

(15) National indexes means the national identification index and the national fingerprint file.

(16) Noncriminal justice purposes means uses of criminal history records for purposes authorized by federal or state law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances.

(17) Nonparty state means a state that has not ratified this Compact.

(18) Party state means a state that has ratified this Compact.

(19) Positive identification means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III System. Identifications based solely upon a comparison of subjects names or other nonunique identification characteristics or numbers, or combinations thereof, does not constitute positive identification.

(20) Sealed record information means:

(a) With respect to adults, that portion of a record that is:

(i) Not available for criminal justice uses;

(ii) Not supported by fingerprints or other accepted means of positive identification; or

(iii) Subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a federal or state statute that requires action on a sealing petition filed by a particular record subject; and

(b) With respect to juveniles, whatever each state determines is a sealed record under its own law and procedure.

(21) State means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article II. Purposes

The purposes of this Compact are to:

(1) Provide a legal framework for the establishment of a cooperative federal-state system for the interstate and federal-state exchange of criminal history records for noncriminal justice uses;

(2) Require the FBI to permit use of the national identification index and the national fingerprint file by each party state and to provide, in a timely fashion, federal and state criminal history records to requesting states, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(3) Require party states to provide information and records for the national identification index and the national fingerprint file and to provide criminal history records, in a timely fashion, to criminal history record repositories of other states and the Federal Government for noncriminal justice purposes, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(4) Provide for the establishment of a Council to monitor III System operations and to prescribe system rules and procedures for the effective and proper operation of the III System for noncriminal justice purposes; and

(5) Require the FBI and each party state to adhere to III System standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.

Article III. Responsibilities of Compact Parties

(1) The Director of the FBI shall:

(a) Appoint an FBI Compact officer who shall:

(i) Administer this Compact within the Department of Justice and among federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V(3);

(ii) Ensure that Compact provisions and rules, procedures, and standards prescribed by the Council under Article VI are complied with by the Department of Justice and the federal agencies and other agencies and organizations referred to in subsection (1)(a)(i) of this Article III; and

(iii) Regulate the use of records received by means of the III System from party states when such records are supplied by the FBI directly to other federal agencies;

(b) Provide to federal agencies and to state criminal history record repositories criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including:

(i) Information from nonparty states; and

(ii) Information from party states that is available from the FBI through the III System, but is not available from the party state through the III System;

(c) Provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV and ensure that the exchange of the records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and

(d) Modify or enter into user agreements with nonparty state criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.

(2) Each party state shall:

(a) Appoint a Compact officer who shall:

(i) Administer this Compact within that state;

(ii) Ensure that Compact provisions and rules, procedures, and standards established by the Council under Article VI are complied with in the state; and

(iii) Regulate the in-state use of records received by means of the III System from the FBI or from other party states;

(b) Establish and maintain a criminal history record repository, which shall provide:

(i) Information and records for the national identification index and the national fingerprint file; and

(ii) The state s III System-indexed criminal history records for noncriminal justice purposes described in Article IV;

(c) Participate in the national fingerprint file; and

(d) Provide and maintain telecommunications links and related equipment necessary to support the criminal justice services set forth in this Compact.

(3) In carrying out their responsibilities under this Compact, the FBI and each party state shall comply with III System rules, procedures, and standards duly established by the Council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III System operation.

(4) (a) Use of the III System for noncriminal justice purposes authorized in this Compact must be managed so as not to diminish the level of services provided in support of criminal justice purposes.

(b) Administration of Compact provisions may not reduce the level of service available to authorized noncriminal justice users on the effective date of this Compact.

Article IV. Authorized Record Disclosures

(1) To the extent authorized by section 552a of Title 5, United States Code (commonly known as the Privacy Act of 1974), the FBI shall provide on request criminal history records, excluding sealed record information, to state criminal history record repositories for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute which has been approved by the Attorney General and which authorizes national indexes checks.

(2) The FBI, to the extent authorized by section 552a of Title 5, United States Code (commonly known as the Privacy Act of 1974), and state criminal history record repositories shall provide criminal history records, excluding sealed record information, to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the Attorney General, that explicitly authorizes national indexes checks.

(3) Any record obtained under this Compact may be used only for the official purposes for which the record was requested. Each Compact officer shall establish procedures, consistent with this Compact and with rules, procedures, and standards established by the Council under Article VI, which procedures shall protect the accuracy and privacy of the records and shall:

(a) Ensure that records obtained under this Compact are used only by authorized officials for authorized purposes;

(b) Require that subsequent record checks are requested to obtain current information whenever a new need arises; and

(c) Ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate no record response is communicated to the requesting official.

Article V. Record Request Procedures

(1) Subject fingerprints or other approved forms of positive identification must be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(2) Each request for a criminal history record check utilizing the national indexes made under any approved state statute must be submitted through that state s criminal history record repository. A state criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indexes only if the request is transmitted through another state criminal history record repository or the FBI.

(3) Each request for criminal history record checks utilizing the national indexes made under federal authority must be submitted through the FBI or, if the state criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the state in which the request originated. Direct access to the national identification index by entities other than the FBI and state criminal history records repositories may not be permitted for noncriminal justice purposes.

(4) A state criminal history record repository or the FBI:

(a) May charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and

(b) May not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

(5) (a) If a state criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, must be forwarded to the FBI for a search of the national indexes.

(b) If, with respect to a request forwarded by a state criminal history record repository under subsection (5)(a), the FBI positively identifies the subject as having a III System-indexed record or records:

(i) The FBI shall so advise the state criminal history record repository; and

(ii) The state criminal history record repository is entitled to obtain the additional criminal history record information from the FBI or other state criminal history record repositories.

Article VI. Establishment of Compact Council

(1) (a) There is established a Council to be known as the Compact Council, which has the authority to promulgate rules and procedures governing the use of the III System for noncriminal justice purposes, not to conflict with FBI administration of the III System for criminal justice purposes.

(b) The Council shall:

(i) Continue in existence as long as this Compact remains in effect;

(ii) Be located, for administrative purposes, within the FBI; and

(iii) Be organized and hold its first meeting as soon as practicable after the effective date of this Compact.

(2) The Council must be composed of 15 members, each of whom must be appointed by the Attorney General, as follows:

(a) Nine members, each of whom shall serve a 2-year term, who must be selected from among the Compact officers of party states based on the recommendation of the Compact officers of all party states, except that in the absence of the requisite number of Compact officers available to serve, the chief administrators of the criminal history record repositories of nonparty states must be eligible to serve on an interim basis;

(b) Two at-large members, nominated by the Director of the FBI, each of whom shall serve a 3-year term, of whom:

(i) One must be a representative of the criminal justice agencies of the Federal Government and may not be an employee of the FBI; and

(ii) One must be a representative of the noncriminal justice agencies of the Federal Government;

(c) Two at-large members, nominated by the Chair of the Council once the Chair is elected pursuant to subsection (3) of this Article VI, each of whom shall serve a 3-year term, of whom:

(i) One must be a representative of state or local criminal justice agencies; and

(ii) One must be a representative of state or local noncriminal justice agencies;

(d) One member who shall serve a 3-year term and who shall simultaneously be a member of the FBI s Advisory Policy Board on Criminal Justice Information Services, nominated by the membership of that Policy Board; and

(e) One member, nominated by the Director of the FBI, who shall serve a 3-year term and who must be an employee of the FBI.

(3) (a) From its membership, the Council shall elect a Chair and a Vice Chair of the Council. Both the Chair and Vice Chair of the Council:

(i) Must be a Compact officer, unless there is no Compact officer on the Council who is willing to serve, in which case the Chair may be an at-large member; and

(ii) Shall serve 2-year terms and may be reelected to only one additional 2-year term.

(b) The Vice Chair of the Council shall serve as the Chair of the Council in the absence of the Chair.

(4) (a) The Council shall meet at least once each year at the call of the Chair. Each meeting of the Council must be open to the public. The Council shall provide prior public notice in the Federal Register of each meeting of the Council, including the matters to be addressed at the meeting.

(b) A majority of the Council or any committee of the Council shall constitute a quorum of the Council or of a committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

(5) The Council shall make available for public inspection and copying at the Council office within the FBI and shall publish in the Federal Register any rules, procedures, or standards established by the Council.

(6) The Council may request from the FBI reports, studies, statistics, or other information or materials that the Council determines to be necessary to enable the Council to perform its duties under this Compact. The FBI, to the extent authorized by law, may provide assistance or information upon a request.

(7) The Chair may establish committees as necessary to carry out this Compact and may prescribe their membership, responsibilities, and duration.

Article VII. Ratification of Compact

This Compact takes effect upon being entered into by two or more states as between those states and the Federal Government. When additional states subsequently enter into this Compact, it becomes effective among those states and the Federal Government and each party state that has previously ratified it. When ratified, this Compact has the full force and effect of law within the ratifying jurisdictions. The form of ratification must be in accordance with the laws of the executing state.

Article VIII. Miscellaneous Provisions

(1) Administration of this Compact may not interfere with the management and control of the Director of the FBI over the FBI s collection and dissemination of criminal history records and the advisory function of the FBI s Advisory Policy Board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

(2) Nothing in this Compact requires the FBI to obligate or expend funds beyond those appropriated to the FBI.

(3) Nothing in this Compact diminishes or lessens the obligations, responsibilities, and authorities of any state, whether a party state or a nonparty state, or of any criminal history record repository or other subdivision or component thereof, under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92-544), or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the Council under Article VI(1), regarding the use and dissemination of criminal history records and information.

Article IX. Renunciation

(1) This Compact shall bind each party state until renounced by the party state.

(2) Any renunciation of this Compact by a party state must:

(a) Be effected in the same manner by which the party state ratified this Compact; and

(b) Become effective 180 days after written notice of renunciation is provided by the party state to each other party state and to the Federal Government.

Article X. Severability

The provisions of this Compact are severable. If any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any participating state or to the Constitution of the United States or if the applicability of any phrase, clause, sentence, or provision of this Compact to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability of the remainder of the Compact to any government, agency, person, or circumstance is not affected by the severability. If a portion of this Compact is held contrary to the constitution of any party state, all other portions of this Compact remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected, as to all other provisions.

Article XI. Adjudication of Disputes

(1) The Council:

(a) Has initial authority to make determinations with respect to any dispute regarding:

(i) Interpretation of this Compact;

(ii) Any rule or standard established by the Council pursuant to Article VI; and

(iii) Any dispute or controversy between any parties to this Compact; and

(b) Shall hold a hearing concerning any dispute described in subsection (1)(a) at a regularly scheduled meeting of the Council and only render a decision based upon a majority vote of the members of the Council. The decision must be published pursuant to the requirements of Article VI(5).

(2) The FBI shall exercise immediate and necessary action to preserve the integrity of the III System, to maintain system policy and standards, to protect the accuracy and privacy of records, and to prevent abuses until the Council holds a hearing on the matters.

(3) The FBI or a party state may appeal any decision of the Council to the Attorney General and after that appeal may file suit in the appropriate District Court of the United States that has original jurisdiction of all cases or controversies arising under this Compact. Any suit arising under this Compact and initiated in a state court must be removed to the appropriate District Court of the United States in the manner provided by section 1446 of Title 28, United States Code, or other statutory authority.

(Added to NRS by 1999, 771)



NRS 179A.900 - Unlawful acts.

Any person who:

1. Willfully requests, obtains or seeks to obtain records of criminal history under false pretenses;

2. Willfully communicates or seeks to communicate records of criminal history to any agency or person except pursuant to this chapter; or

3. Willfully falsifies any record of criminal history or any record relating to records of criminal history,

is guilty of a misdemeanor.

(Added to NRS by 1979, 1855)






Chapter 179B - Statewide Registry of Sex Offenders and Offenders Convicted of a Crime Against a Child

NRS 179B.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 179B.020 to 179B.140, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1997, 1644; A 1999, 1288; 2003, 2829; 2005, 2868)



NRS 179B.020 - Central Repository defined.

Central Repository means the Central Repository for Nevada Records of Criminal History.

(Added to NRS by 1997, 1644)



NRS 179B.023 - Community notification website defined.

Community notification website means the website on the Internet established and maintained by the Department pursuant to NRS 179B.250.

(Added to NRS by 2005, 2867)



NRS 179B.025 - Convicted defined.

Convicted has the meaning ascribed to it in NRS 179D.035.

(Added to NRS by 1999, 1288)



NRS 179B.030 - Crime against a child defined.

Crime against a child has the meaning ascribed to it in NRS 179D.0357.

(Added to NRS by 1997, 1644; A 2007, 2754)



NRS 179B.040 - Department defined.

Department means the Department of Public Safety.

(Added to NRS by 1997, 1644; A 2001, 2578)



NRS 179B.050 - Director defined.

Director means the Director of the Department.

(Added to NRS by 1997, 1644)



NRS 179B.060 - Division defined.

Division means the Division of Parole and Probation of the Department.

(Added to NRS by 1997, 1644)



NRS 179B.070 - Law enforcement officer defined.

Law enforcement officer includes, but is not limited to:

1. A prosecuting attorney or an attorney from the Office of the Attorney General;

2. A sheriff of a county or a sheriff s deputy;

3. An officer of a metropolitan police department or a police department of an incorporated city;

4. An officer of the Division;

5. An officer of the Department of Corrections;

6. An officer of a law enforcement agency from another jurisdiction; or

7. Any other person upon whom some or all of the powers of a peace officer are conferred pursuant to NRS 289.150 to 289.360, inclusive, if the person is seeking information as part of a criminal investigation.

(Added to NRS by 1997, 1644; A 2001 Special Session, 225)



NRS 179B.073 - Offender defined.

Offender means a sex offender or an offender convicted of a crime against a child.

(Added to NRS by 2003, 2829)



NRS 179B.075 - Offender convicted of a crime against a child defined.

Offender convicted of a crime against a child has the meaning ascribed to it in NRS 179D.0559.

(Added to NRS by 1999, 1288; A 2007, 2754)



NRS 179B.090 - Record of registration defined.

Record of registration has the meaning ascribed to it in NRS 179D.070.

(Added to NRS by 1997, 1645; A 2011, 220)



NRS 179B.100 - Requester defined.

Requester means a person who requests information from the community notification website.

(Added to NRS by 1997, 1645; A 2005, 2868)



NRS 179B.110 - Sex offender defined.

Sex offender has the meaning ascribed to it in NRS 179D.400.

(Added to NRS by 1997, 1645)



NRS 179B.130 - Statewide registry defined.

Statewide registry means the statewide registry of sex offenders and offenders convicted of a crime against a child established within the central repository pursuant to NRS 179B.200.

(Added to NRS by 1997, 1645)



NRS 179B.140 - Subject of the search defined.

Subject of the search means the person about whom a requester seeks information.

(Added to NRS by 1997, 1645)



NRS 179B.200 - Establishment of registry; contents; search of registry by law enforcement officer; access by other persons; contents deemed record of criminal history for limited purposes.

1. The Director shall establish within the Central Repository a statewide registry of sex offenders and offenders convicted of a crime against a child that consists of the record of registration for each such offender and all other information concerning each such offender that is obtained pursuant to law.

2. The statewide registry must be organized so that a law enforcement officer may search the records of registration in the registry by entering certain search information, including, but not limited to:

(a) A name, alias, physical description or address of an offender.

(b) A geographic location where an offense was committed.

(c) The age, gender, race or general physical description of a victim.

(d) The method of operation used by an offender, including, but not limited to:

(1) The specific sexual acts committed against a victim;

(2) The method of obtaining access to a victim, such as the use of enticements, threats, forced entry or violence against a victim;

(3) The type of injuries inflicted on a victim;

(4) The types of instruments, weapons or objects used;

(5) The type of property taken; and

(6) Any other distinctive characteristic of the behavior or personality of an offender.

3. Except as otherwise provided in this subsection or by specific statute, information in the statewide registry may be accessed only by a law enforcement officer in the regular course of the law enforcement officer s duties and officers and employees of the Central Repository. The Director may permit the following persons to have access to information in the statewide registry:

(a) Except as otherwise provided in chapter 179A of NRS or by specific statute, an officer or employee of a governmental agency that is investigating the background of a person for the purposes of employment.

(b) Any other person for the limited purposes of research or statistical analysis.

4. Information contained in the statewide registry, including, but not limited to, the record of registration of an offender, shall be deemed a record of criminal history only for the purposes of those provisions of chapter 179A of NRS that are consistent with the provisions of this chapter.

(Added to NRS by 1997, 1645; A 1999, 1288)



NRS 179B.250 - Establishment, maintenance and content of website; information to be included with each inquiry; duties, authorizations and prohibitions of Central Repository.

1. The Department shall establish and maintain within the Central Repository a community notification website to provide the public with access to certain information contained in the statewide registry in accordance with the procedures set forth in this section.

2. The community notification website is the source of record for information available to the public concerning offenders listed in the statewide registry, and must:

(a) Be maintained in a manner that will allow the public to obtain relevant information for each offender by a single query for any given zip code or geographical radius set by the user;

(b) Include in its design all the search field capabilities needed for full participation in the Dru Sjodin National Sex Offender Public Website maintained by the Attorney General of the United States pursuant to 42 U.S.C. 16920;

(c) Include, to the extent practicable, links to sex offender safety and education resources;

(d) Include instructions on how to seek correction of information that a person contends is erroneous; and

(e) Include a warning that the information on the website should not be used to unlawfully injure, harass or commit a crime against any person named in the registry or residing or working at any reported address and a notice that any such action could result in civil or criminal penalties.

3. For each inquiry to the community notification website, the requester may provide:

(a) The name of the subject of the search;

(b) Any alias of the subject of the search;

(c) The zip code of the residence, place of work or school of the subject of the search; or

(d) Any other information concerning the identity or location of the subject of the search that is deemed sufficient in the discretion of the Department.

4. For each inquiry to the community notification website made by the requester, the Central Repository shall:

(a) Explain the levels of registration and community notification that are assigned to sex offenders pursuant to NRS 179D.010 to 179D.550, inclusive; and

(b) Explain that the Central Repository is prohibited by law from disclosing certain information concerning certain offenders, even if those offenders are listed in the statewide registry.

5. If an offender listed in the statewide registry matches the information provided by the requester concerning the identity or location of the subject of the search, the Central Repository shall disclose to the requester information in the statewide registry concerning the offender as provided pursuant to subsection 6.

6. After each inquiry to the community notification website made by the requester, the Central Repository shall inform the requester that:

(a) No offender listed in the statewide registry matches the information provided by the requester concerning the identity or location of the subject of the search;

(b) The search of the statewide registry has not produced information that is available to the public through the statewide registry; or

(c) An offender listed in the statewide registry matches the information provided by the requester concerning the identity or location of the subject of the search. Except as otherwise provided in subsection 7, if a search of the statewide registry results in a match pursuant to this paragraph, the Central Repository shall provide the requester with the following information:

(1) The name of the offender and all aliases that the offender has used or under which the offender has been known.

(2) A complete physical description of the offender.

(3) A current photograph of the offender.

(4) The year of birth of the offender.

(5) The complete address of any residence at which the offender resides or will reside.

(6) The address of any location where the offender is or will be:

(I) A student, as defined in NRS 179D.110; or

(II) A worker, as defined in NRS 179D.120.

(7) The license plate number and a description of any motor vehicle owned or operated by the offender.

(8) The following information for each offense for which the offender has been convicted:

(I) The offense that was committed, including a citation to and the text of the specific statute that the offender violated.

(II) The court in which the offender was convicted.

(III) The name under which the offender was convicted.

(IV) The name and location of each penal institution, school, hospital, mental facility or other institution to which the offender was committed for the offense.

(V) The city, township or county where the offense was committed.

(9) The tier level of registration and community notification assigned to the offender pursuant to NRS 179D.010 to 179D.550, inclusive.

(10) Any other information required by federal law.

7. If a search of the statewide registry results in a match pursuant to paragraph (c) of subsection 6, the Central Repository shall not provide the requester with:

(a) The identity of any victim of a sexual offense or crime against a child;

(b) Any information relating to a Tier I offender unless the offender has been convicted of a sexual offense against a child or a crime against a child;

(c) The social security number of the offender;

(d) The name of any location where the offender is or will be:

(1) A student, as defined in NRS 179D.110; or

(2) A worker, as defined in NRS 179D.120;

(e) Any reference to arrests of the offender that did not result in conviction;

(f) Any other information that is included in the record of registration for the offender other than the information required pursuant to paragraph (c) of subsection 6; or

(g) Any other information exempted from disclosure by the Attorney General of the United States pursuant to federal law.

8. A person may not use information obtained through the community notification website as a substitute for information relating to the offenses listed in subsection 4 of NRS 179A.190 that must be provided by the Central Repository pursuant to NRS 179A.180 to 179A.240, inclusive, or another provision of law.

9. The provisions of this section do not prevent law enforcement officers, the Central Repository and its officers and employees, or any other person from:

(a) Accessing information in the statewide registry pursuant to NRS 179B.200;

(b) Carrying out any duty pursuant to chapter 179D of NRS; or

(c) Carrying out any duty pursuant to another provision of law.

10. As used in this section, Tier I offender has the meaning ascribed to it in NRS 179D.113.

(Added to NRS by 1997, 1646; A 1999, 1289; 2003, 2829, 2845; 2005, 2868; 2007, 2754; 2013, 372)



NRS 179B.270 - Restrictions on use of information.

Except as otherwise authorized pursuant to specific statute, a person shall not use information obtained from the community notification website for any purpose related to any of the following:

1. Insurance, including health insurance.

2. Loans.

3. Credit.

4. Employment.

5. Education, scholarships or fellowships.

6. Housing or accommodations.

7. Benefits, privileges or services provided by any business establishment.

(Added to NRS by 2005, 2867)



NRS 179B.280 - Misuse of information: Civil liabilities.

Any person who uses information obtained from the community notification website in violation of the provisions of NRS 179B.250 or 179B.270 is liable:

1. In a civil action brought by or on behalf of a person injured by the violation, for damages, attorney s fees and costs incurred as the result of the violation; and

2. In a civil action brought in the name of the State of Nevada by the Attorney General, for a civil penalty not to exceed $25,000 and for the costs of the action, including investigative costs and attorney s fees.

(Added to NRS by 2005, 2868)



NRS 179B.285 - Criminal penalties for using information to commit crime.

In addition to any civil liability provided pursuant to NRS 179B.280, if any person uses information obtained from the community notification website to commit a crime punishable as:

1. A misdemeanor, the person is guilty of a gross misdemeanor.

2. A gross misdemeanor, the person is guilty of a category E felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 2007, 2754)



NRS 179B.290 - Misuse of information: Attorney General may file action for injunctive relief.

1. If there is reasonable cause to believe that a person or group of persons has engaged in or is about to engage in any act or practice, or any pattern of acts or practices, which involves the use of information obtained from the community notification website and which violates any provision of this section, NRS 179B.250, 179B.270 or 179B.280, the Attorney General may file an action for injunctive relief in the appropriate district court to prevent the occurrence or continuance of that act or practice or pattern of acts or practices.

2. An injunction pursuant to this section:

(a) May be issued without proof of actual damage sustained by any person; and

(b) Does not preclude or affect the availability of any other remedy including, without limitation, the criminal prosecution of a violator or the filing or maintenance of a civil action for damages or a civil penalty pursuant to NRS 179B.280.

(Added to NRS by 2005, 2868)



NRS 179B.300 - Prohibition on disclosing name of victim; immunity for Central Repository and law enforcement agencies.

1. Information in the statewide registry, including information in the community notification website, that is accessed or disclosed pursuant to the provisions of this chapter must not reveal the name of an individual victim of an offense.

2. The Central Repository and its officers and employees are immune from criminal or civil liability for an act or omission relating to information obtained, maintained or disclosed pursuant to the provisions of this chapter, including, but not limited to, an act or omission relating to:

(a) The accuracy of information in the statewide registry; or

(b) The disclosure of or the failure to disclose information in the statewide registry.

3. A law enforcement agency and its officers and employees are immune from criminal or civil liability for an act or omission relating to information obtained pursuant to the provisions of this chapter, including, but not limited to, an act or omission relating to:

(a) The accuracy of information obtained from the statewide registry; or

(b) The disclosure of or the failure to disclose information obtained from the statewide registry.

(Added to NRS by 1997, 1647; A 2005, 2870)






Chapter 179C - Registration of Convicted Persons

NRS 179C.010 - Convicted person defined.

1. Except as otherwise provided in subsection 2, as used in this chapter, unless the context otherwise requires, convicted person means:

(a) A person convicted in the State of Nevada or convicted in any place other than the State of Nevada of two or more offenses punishable as felonies.

(b) A person convicted in the State of Nevada of an offense punishable as a category A felony.

(c) A person convicted in the State of Nevada or convicted in any place other than the State of Nevada of a crime that would constitute a category A felony if committed in this State on or after July 1, 2003.

2. For the purposes of this chapter, convicted person does not include:

(a) A person who has been convicted of a crime against a child, as defined in NRS 179D.0357, or a sexual offense, as defined in NRS 179D.097; or

(b) Except as otherwise provided in this chapter, a person whose conviction is or has been set aside in the manner provided by law.

[1:123:1955] (NRS A 1959, 216; 1963, 89; 1967, 519; 1971, 932; 1973, 1061; 1975, 1633; 1979, 322, 1019; 1981, 362, 1295, 1296; 1987, 703; 1991, 789, 2268; 1997, 1325, 1682; 1999, 435; 2003, 2688; 2007, 2756)



NRS 179C.100 - Registration with local law enforcement officer within 48 hours; duties and procedures; registration card may not be required; effect of restoration of civil rights.

1. It is unlawful for a convicted person to be or remain in the State of Nevada for a period of more than 48 hours without, during such 48-hour period, registering with the sheriff of a county or the chief of police of a city in the manner prescribed in this section.

2. A convicted person who does not reside in the State of Nevada but who has a temporary or permanent place of abode outside the State of Nevada, and who comes into the State on five occasions or more during any 30-day period, is subject to the provisions of this chapter.

3. A person who has registered as a convicted person with the sheriff of a county or the chief of police of a city shall register again as provided in this section if the person subsequently commits another offense described or referred to in this chapter.

4. A person required by this section to register shall do so by filing with the sheriff or chief of police a statement in writing, upon a form prescribed and furnished by the sheriff or chief of police, which is signed by the person and which provides the following information:

(a) The person s true name and each alias that the person has used or under which the person may have been known;

(b) A full and complete description of his or her person;

(c) The kind, character and nature of each crime of which the person has been convicted;

(d) The place in which the person was convicted of each crime;

(e) The name under which the person was convicted in each instance and the date thereof;

(f) The name, if any, and the location of each prison, reformatory, jail or other penal institution in which the person was confined or to which the person was sentenced;

(g) The location and address of the person s residence, stopping place, living quarters or place of abode, and if more than one residence, stopping place or place of abode, that fact must be stated and the location and address of each given;

(h) The kind of residence, stopping place, or place of abode in which the person resides, including whether it is a private residence, hotel, apartment house or other building or structure;

(i) The length of time the person has occupied each place of residence, stopping place or place of abode, and the length of time the person expects or intends to remain in the State of Nevada; and

(j) Any further information that may be required by the sheriff or chief of police for the purpose of aiding and assisting in carrying into effect the provisions and intent of this chapter.

5. The sheriff of a county or the chief of police of a city shall not require a convicted person to carry a registration card, and no convicted person who is required to register pursuant to this section may be punished for the failure to carry a registration card.

6. When so ordered in the individual case by the district court in which the conviction was obtained, by the State Board of Parole Commissioners or by the State Board of Pardons Commissioners, whichever is appropriate, the provisions of this section do not apply to a convicted person who has had his or her civil rights restored.

[2:123:1955] (NRS A 1969, 406; 1973, 1843; 1979, 1461; 1997, 1326; 2003, 2689)



NRS 179C.110 - Convicted person to notify local law enforcement officer of change of address; procedure.

A convicted person, except a nonresident, who is required to register under the provisions of this chapter and who changes his or her place of residence, stopping place or place of abode, shall, within 48 hours after the change, and a nonresident mentioned in subsection 2 of NRS 179C.100 who has registered and who changes his or her place of residence, stopping place or place of abode, shall, upon the next entry into the State after the change, notify the sheriff or chief of police of the change and furnish to the sheriff or chief of police the address of his or her new residence, stopping place or place of abode by filing with the sheriff or chief of police a written statement, upon a form prescribed and furnished by the sheriff or chief of police, which is signed by the person and which provides the following information:

1. The person s true name and each alias that the person has used or under which the person may have been known;

2. The kind, character and nature of each crime of which the person has been convicted;

3. The place in which the person was convicted of each crime;

4. The name under which the person was convicted in each instance and the date thereof; and

5. The location and address of the person s residence, stopping place, living quarters or place of abode, and, if there is more than one, the location and address of each residence, stopping place, living quarters or place of abode.

[3:123:1955] (NRS A 1997, 1327)



NRS 179C.120 - Fingerprinting of convicted persons.

Each convicted person, at the time of registering and furnishing the information required by this chapter, shall be fingerprinted by the sheriff or chief of police, who shall cause such fingerprints to be made a part of the record required by this chapter.

[4:123:1955]



NRS 179C.160 - Registration information forwarded to Central Repository.

Upon registering a convicted person pursuant to the provisions of this chapter, a sheriff or a chief of police shall forward all information concerning such registration to the Central Repository for Nevada Records of Criminal History in the manner prescribed by the Director of the Department of Public Safety.

(Added to NRS by 1997, 1325; A 2001, 2579)



NRS 179C.170 - Registration information placed in separate file; inspection of information; information may be transmitted to certain agencies and persons.

1. The statements and fingerprints provided for in this chapter must at all times be kept by the sheriff or chief of police in a file separate and apart from other files and records maintained and kept by the sheriff or chief of police, and must not be open to inspection by the public, or by any person other than a regular law enforcement officer.

2. Copies of those statements and fingerprints may be transmitted to:

(a) The sheriff of any county in this State;

(b) The head of any organized police department of any municipality in this State;

(c) The head of any department of the State of Nevada engaged in the enforcement of any criminal law of this State;

(d) The Nevada Gaming Commission and State Gaming Control Board or any successor thereto;

(e) The head of any federal law enforcement agency;

(f) Any sheriff or chief of police of a municipality; or

(g) The head of any other law enforcement agency in any state or territory outside of this State, if a request is made in writing by such sheriff or other head of a law enforcement agency asking for the record of a certain person named therein, or for the record of a person whose fingerprints reasonably correspond with fingerprints submitted with the request, and stating that the record is deemed necessary for the use of that law enforcement officer or agency in or concerning the investigation of any crime, or any person who is accused of committing a crime, or any crime which is reported to have been committed, and further stating that the record will be used only for that purpose.

3. A sheriff or chief of police shall, upon the written request of a county clerk or registrar of voters, furnish the county clerk or registrar of voters with a list containing the name and current address of the residence of each person required to register pursuant to this chapter.

[5:123:1955] (NRS A 1965, 1031; 1989, 2173)



NRS 179C.200 - Misleading information prohibited.

No person required by any provision of this chapter to furnish a statement shall in such statement give any false or fictitious address or any address other than a true address or intended address, or furnish in the making of any such report any false, untrue or misleading information or statement, relating to any information required by any of the provisions thereof to be made or furnished.

[6:123:1955]



NRS 179C.210 - Continuing duty to furnish statement; separate offenses.

The duty to furnish statements when and in the manner provided by this chapter is hereby declared to be a continuing one, and for each day that any person required under the provisions of this chapter to furnish a statement fails to do so, such failure shall constitute a separate offense; provided:

1. That no person may be convicted more than once on account of violations occurring by reason of failure, on a series of days, to furnish such statements; and

2. That nothing contained herein shall be deemed a bar to subsequent prosecutions for violations of the provisions of this chapter occurring subsequent to a prior conviction or acquittal of a violation thereof.

[7:123:1955]



NRS 179C.220 - Penalty.

Any person violating the provisions of this chapter is guilty of a misdemeanor.

[8:123:1955] (NRS A 1967, 520)






Chapter 179D - Registration of Sex Offenders and Offenders Convicted of a Crime Against a Child

NRS 179D.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 179D.015 to 179D.120, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1997, 1647; A 1999, 1291; 2003, 568; 2007, 2762)



NRS 179D.015 - Campus police department defined.

Campus police department means any campus police department or campus security department at an institution of higher education.

(Added to NRS by 2003, 567)



NRS 179D.020 - Central Repository defined.

Central Repository means the Central Repository for Nevada Records of Criminal History.

(Added to NRS by 1997, 1647)



NRS 179D.030 - Community notification defined.

Community notification means notification of a community pursuant to the provisions of NRS 179D.475.

(Added to NRS by 1997, 1647; A 2007, 2763)



NRS 179D.035 - Convicted defined.

Convicted includes, but is not limited to, an adjudication of delinquency by a court having jurisdiction over juveniles if:

1. The adjudication of delinquency is for the commission of a sexual offense that is listed in NRS 62F.200; and

2. The offender was 14 years of age or older at the time of the offense.

(Added to NRS by 1999, 1290; A 2001, 1311, 2795; 2003, 45, 1122, 1389; 2007, 2763)



NRS 179D.0357 - Crime against a child defined.

Crime against a child means any of the following offenses if the victim of the offense was less than 18 years of age when the offense was committed:

1. Kidnapping pursuant to NRS 200.310 to 200.340, inclusive, unless the offender is the parent or guardian of the victim.

2. False imprisonment pursuant to NRS 200.460, unless the offender is the parent or guardian of the victim.

3. Involuntary servitude of a child pursuant to NRS 200.4631, unless the offender is the parent or guardian of the victim.

4. An offense involving sex trafficking pursuant to subsection 2 of NRS 201.300 or prostitution pursuant to NRS 201.320.

5. An attempt to commit an offense listed in this section.

6. An offense committed in another jurisdiction that, if committed in this State, would be an offense listed in this section. This subsection includes, without limitation, an offense prosecuted in:

(a) A tribal court.

(b) A court of the United States or the Armed Forces of the United States.

7. An offense against a child committed in another jurisdiction, whether or not the offense would be an offense listed in this section, if the person who committed the offense resides or has resided or is or has been a student or worker in any jurisdiction in which the person is or has been required by the laws of that jurisdiction to register as an offender who has committed a crime against a child because of the offense. This subsection includes, without limitation, an offense prosecuted in:

(a) A tribal court.

(b) A court of the United States or the Armed Forces of the United States.

(c) A court having jurisdiction over juveniles.

(Added to NRS by 2007, 2757; A 2013, 1858, 2422)



NRS 179D.040 - Division defined.

Division means the Division of Parole and Probation of the Department of Public Safety.

(Added to NRS by 1997, 1647; A 2001, 2579)



NRS 179D.045 - Institution of higher education defined.

Institution of higher education means:

1. A university, college or community college which is privately owned or which is part of the Nevada System of Higher Education; and

2. A postsecondary educational institution, as defined in NRS 394.099, or any other institution of higher education.

(Added to NRS by 2003, 567)



NRS 179D.050 - Local law enforcement agency defined.

Local law enforcement agency means:

1. The sheriff s office of a county;

2. A metropolitan police department; or

3. A police department of an incorporated city.

(Added to NRS by 1997, 1648)



NRS 179D.0557 - Nonresident offender or sex offender who is a student or worker within this State and nonresident offender or sex offender defined.

Nonresident offender or sex offender who is a student or worker within this State or nonresident offender or sex offender means an offender or sex offender who is a student or worker within this State but who is not otherwise deemed a resident offender or sex offender pursuant to subsection 2 or 3 of NRS 179D.460.

(Added to NRS by 2007, 2757)



NRS 179D.0559 - Offender convicted of a crime against a child and offender defined.

1. Offender convicted of a crime against a child or offender means a person who, after July 1, 1956, is or has been:

(a) Convicted of a crime against a child that is listed in NRS 179D.0357; or

(b) Adjudicated delinquent by a court having jurisdiction over juveniles of a crime against a child that is listed in NRS 62F.200 if the offender was 14 years of age or older at the time of the crime.

2. The term includes, without limitation, an offender who is a student or worker within this State but who is not otherwise deemed a resident offender pursuant to subsection 2 or 3 of NRS 179D.460.

(Added to NRS by 2007, 2757)



NRS 179D.065 - Primary address defined.

Primary address means the address at which:

1. A student primarily attends any course of academic or vocational instruction within this state.

2. A worker primarily engages in any type of occupation, employment, work or volunteer service within this state.

(Added to NRS by 1999, 1290)



NRS 179D.070 - Record of registration defined.

Record of registration means a record of registration that contains the information required by NRS 179D.151.

(Added to NRS by 1997, 1647; A 2011, 222)



NRS 179D.075 - Registration defined.

Registration means registration as an offender or sex offender pursuant to NRS 179D.010 to 179D.550, inclusive.

(Added to NRS by 2007, 2758)



NRS 179D.080 - Release defined.

Release means release from incarceration or confinement. The term includes, but is not limited to:

1. Release on probation, parole or any other type of supervised release.

2. Release after a term of incarceration expires.

3. Release from confinement in a school, hospital, mental facility or other institution.

(Added to NRS by 1997, 1648)



NRS 179D.090 - Resides defined.

Resides means the place where an offender resides or, if the offender is incarcerated or confined, the place where the offender will reside upon release.

(Added to NRS by 1997, 1648)



NRS 179D.095 - Sex offender defined.

1. Sex offender means a person who, after July 1, 1956, is or has been:

(a) Convicted of a sexual offense listed in NRS 179D.097; or

(b) Adjudicated delinquent by a court having jurisdiction over juveniles of a sexual offense listed in NRS 62F.200 if the offender was 14 years of age or older at the time of the offense.

2. The term includes, without limitation, a sex offender who is a student or worker within this State but who is not otherwise deemed a resident offender pursuant to subsection 2 or 3 of NRS 179D.460.

(Added to NRS by 2007, 2758)



NRS 179D.097 - Sexual offense defined.

1. Sexual offense means any of the following offenses:

(a) Murder of the first degree committed in the perpetration or attempted perpetration of sexual assault or of sexual abuse or sexual molestation of a child less than 14 years of age pursuant to paragraph (b) of subsection 1 of NRS 200.030.

(b) Sexual assault pursuant to NRS 200.366.

(c) Statutory sexual seduction pursuant to NRS 200.368.

(d) Battery with intent to commit sexual assault pursuant to subsection 4 of NRS 200.400.

(e) An offense involving the administration of a drug to another person with the intent to enable or assist the commission of a felony pursuant to NRS 200.405, if the felony is an offense listed in this subsection.

(f) An offense involving the administration of a controlled substance to another person with the intent to enable or assist the commission of a crime of violence pursuant to NRS 200.408, if the crime of violence is an offense listed in this section.

(g) Abuse of a child pursuant to NRS 200.508, if the abuse involved sexual abuse or sexual exploitation.

(h) An offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive.

(i) Incest pursuant to NRS 201.180.

(j) Open or gross lewdness pursuant to NRS 201.210.

(k) Indecent or obscene exposure pursuant to NRS 201.220.

(l) Lewdness with a child pursuant to NRS 201.230.

(m) Sexual penetration of a dead human body pursuant to NRS 201.450.

(n) Luring a child or a person with mental illness pursuant to NRS 201.560, if punished as a felony.

(o) Sex trafficking pursuant to NRS 201.300.

(p) Any other offense that has an element involving a sexual act or sexual conduct with another.

(q) An attempt or conspiracy to commit an offense listed in paragraphs (a) to (p), inclusive.

(r) An offense that is determined to be sexually motivated pursuant to NRS 175.547 or 207.193.

(s) An offense committed in another jurisdiction that, if committed in this State, would be an offense listed in this subsection. This paragraph includes, without limitation, an offense prosecuted in:

(1) A tribal court.

(2) A court of the United States or the Armed Forces of the United States.

(t) An offense of a sexual nature committed in another jurisdiction, whether or not the offense would be an offense listed in this section, if the person who committed the offense resides or has resided or is or has been a student or worker in any jurisdiction in which the person is or has been required by the laws of that jurisdiction to register as a sex offender because of the offense. This paragraph includes, without limitation, an offense prosecuted in:

(1) A tribal court.

(2) A court of the United States or the Armed Forces of the United States.

(3) A court having jurisdiction over juveniles.

2. The term does not include an offense involving consensual sexual conduct if the victim was:

(a) An adult, unless the adult was under the custodial authority of the offender at the time of the offense; or

(b) At least 13 years of age and the offender was not more than 4 years older than the victim at the time of the commission of the offense.

(Added to NRS by 2007, 2758; A 2013, 1167, 2423)



NRS 179D.100 - Sexual penetration defined.

Sexual penetration means cunnilingus, fellatio or any intrusion, however slight, of any part of the victim s body or any object manipulated or inserted by a person into the genital or anal openings of the body of the victim. The term includes, but is not limited to, anal intercourse and sexual intercourse in what would be its ordinary meaning.

(Added to NRS by 1999, 1290)



NRS 179D.110 - Student defined.

Student means a person who is enrolled in and attends, on a full-time or part-time basis within this State, any course of academic or vocational instruction conducted by a public or private educational institution or school, including, but not limited to, any of the following institutions or schools:

1. An institution of higher education.

2. A trade school or vocational school.

3. A secondary school.

(Added to NRS by 1999, 1290; A 2003, 568; 2007, 2763)



NRS 179D.113 - Tier I offender defined.

Tier I offender means an offender convicted of a crime against a child or a sex offender other than a Tier II offender or Tier III offender.

(Added to NRS by 2007, 2759)



NRS 179D.115 - Tier II offender defined.

Tier II offender means an offender convicted of a crime against a child or a sex offender, other than a Tier III offender, whose crime against a child is punishable by imprisonment for more than 1 year or whose sexual offense:

1. If committed against a child, constitutes:

(a) Luring a child pursuant to NRS 201.560, if punishable as a felony;

(b) Abuse of a child pursuant to NRS 200.508, if the abuse involved sexual abuse or sexual exploitation;

(c) An offense involving sex trafficking pursuant to NRS 201.300 or prostitution pursuant to NRS 201.320;

(d) An offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive; or

(e) Any other offense that is comparable to or more severe than the offenses described in 42 U.S.C. 16911(3);

2. Involves an attempt or conspiracy to commit any offense described in subsection 1;

3. If committed in another jurisdiction, is an offense that, if committed in this State, would be an offense listed in this section. This subsection includes, without limitation, an offense prosecuted in:

(a) A tribal court; or

(b) A court of the United States or the Armed Forces of the United States; or

4. Is committed after the person becomes a Tier I offender if any of the person s sexual offenses constitute an offense punishable by imprisonment for more than 1 year.

(Added to NRS by 2007, 2759; A 2013, 2424)



NRS 179D.117 - Tier III offender defined.

Tier III offender means an offender convicted of a crime against a child or a sex offender who has been convicted of:

1. Murder of the first degree committed in the perpetration or attempted perpetration of sexual assault or of sexual abuse or sexual molestation of a child less than 14 years of age pursuant to paragraph (b) of subsection 1 of NRS 200.030;

2. Sexual assault pursuant to NRS 200.366;

3. Battery with intent to commit sexual assault pursuant to subsection 4 of NRS 200.400;

4. Abuse of a child pursuant to NRS 200.508, if the abuse involved sexual abuse or sexual exploitation and if the victim of the offense was less than 13 years of age when the offense was committed;

5. Kidnapping pursuant to NRS 200.310 to 200.340, inclusive, if the victim of the offense was less than 18 years of age when the offense was committed, unless the offender is the parent or guardian of the victim;

6. Any sexual offense or crime against a child after the person becomes a Tier II offender;

7. Any other offense that is comparable to or more severe than the offenses described in 42 U.S.C. 16911(4);

8. An attempt or conspiracy to commit an offense described in subsections 1 to 7, inclusive; or

9. An offense committed in another jurisdiction that, if committed in this State, would be an offense listed in this section. This subsection includes, without limitation, an offense prosecuted in:

(a) A tribal court; or

(b) A court of the United States or the Armed Forces of the United States.

(Added to NRS by 2007, 2759)



NRS 179D.120 - Worker defined.

Worker means a person who is self-employed or who engages in or who knows or reasonably should know that he or she will engage in any type of occupation, employment, work or volunteer service, whether or not the person engages in or will engage in the occupation, employment, work or volunteer service for compensation.

(Added to NRS by 1999, 1291; A 2007, 2763)



NRS 179D.130 - Committee defined.

As used in NRS 179D.130 to 179D.138, inclusive, Committee means the Advisory Committee to Study Laws Concerning Sex Offender Registration.

(Added to NRS by 2009, 427)



NRS 179D.132 - Creation; members and appointing authorities; Chair; terms; vacancies; meetings; quorum; salaries and per diem; staff.

1. The Advisory Committee to Study Laws Concerning Sex Offender Registration is hereby created.

2. The Committee consists of the following members:

(a) The Attorney General or the Attorney General s designee;

(b) One member of the Assembly appointed by the Speaker of the Assembly;

(c) One member of the Senate appointed by the Majority Leader of the Senate;

(d) One member appointed by the Nevada Sheriffs and Chiefs Association, or a successor organization;

(e) One member appointed by the Nevada District Attorneys Association, or a successor organization;

(f) One member who is a public defender, appointed by the governing body of the State Bar of Nevada;

(g) One member appointed by the American Civil Liberties Union, or a successor organization;

(h) One member who is a mental health professional, appointed by the Attorney General; and

(i) Any member appointed by an organization that has been authorized by the Attorney General to appoint a member of the Committee pursuant to NRS 179D.134.

3. The Attorney General or the Attorney General s designee is the Chair of the Committee.

4. Each member who is appointed to the Committee serves a term of 2 years. Except as otherwise provided in subsection 3 of NRS 179D.134:

(a) Members may be reappointed for additional terms of 2 years in the same manner as the original appointments; and

(b) Any vacancy occurring in the membership of the Committee must be filled in the same manner as the original appointment not later than 30 days after the vacancy occurs.

5. The Committee shall meet at least twice each year and may meet at such further times as deemed necessary by the Chair.

6. A majority of the members of the Committee constitutes a quorum for the transaction of business, and a majority of those members present at any meeting is sufficient for any official action taken by the Committee.

7. The Committee shall comply with the provisions of chapter 241 of NRS, and all meetings of the Committee must be conducted in accordance with that chapter.

8. For each day or portion of a day during which a member of the Committee who is a Legislator attends a meeting of the Committee or is otherwise engaged in the business of the Committee, except during a regular or special session of the Legislature, the Legislator is entitled to receive the:

(a) Compensation provided for a majority of the members of the Legislature during the first 60 days of the preceding regular session;

(b) Per diem allowance provided for state officers generally; and

(c) Travel expenses provided pursuant to NRS 218A.655.

The compensation, per diem allowances and travel expenses of the members of the Committee who are Legislators must be paid from the Legislative Fund.

9. While engaged in the business of the Committee, to the extent of legislative appropriation, the members of the Committee who are not Legislators are entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

10. A member of the Committee who is an officer or employee of this State or a political subdivision of this State must be relieved from his or her duties without loss of regular compensation so that he or she may prepare for and attend meetings of the Committee and perform any work necessary to carry out the duties of the Committee in the most timely manner practicable. A state agency or political subdivision of this State shall not require an officer or employee who is a member of the Committee to:

(a) Make up the time the member is absent from work to carry out his or her duties as a member of the Committee; or

(b) Take annual leave or compensatory time for the absence.

11. The Attorney General shall provide the Committee with such staff as is necessary to carry out the duties of the Committee.

(Added to NRS by 2009, 427; A 2011, 222)



NRS 179D.134 - Organization authority to appoint member.

1. An organization which is concerned with state and federal laws concerning the registration of sex offenders and which wishes to appoint a member to the Committee pursuant to paragraph (i) of subsection 2 of NRS 179D.132 may apply to the Attorney General, or the Attorney General s designee, for authorization to appoint a member to the Committee. At the Attorney General s discretion, the Attorney General may authorize the organization to appoint a member to the Committee.

2. At any time after the Attorney General has authorized an organization to appoint a member to the Committee, the Attorney General may revoke the organization s authorization to appoint a member to the Committee.

3. If, after receiving authorization to appoint a member to the Committee, an organization ceases to exist or has its authorization to appoint a member to the Committee revoked by the Attorney General, any member of the Committee appointed by the organization may complete the term to which the member was appointed, and upon the completion of that term, the organization, or a successor organization, may not appoint a member to the Committee.

(Added to NRS by 2009, 428; A 2011, 224)



NRS 179D.136 - Duties of Committee.

The Committee shall:

1. Identify and study issues relating to state and federal law concerning the registration of sex offenders and any litigation concerning those laws.

2. Prepare a report of the activities and findings of the Committee and any recommendations for proposed legislation concerning the registration of sex offenders developed by the Committee.

3. On or before September 1 of each even-numbered year, submit the report prepared pursuant to subsection 2 to the Director of the Legislative Counsel Bureau for submission to the Legislative Commission.

(Added to NRS by 2009, 429)



NRS 179D.138 - Grants, bequests, devises, donations and gifts; Special Account for the Support of the Committee.

1. The Attorney General may apply for and accept any available grants and may accept any bequests, devises, donations or gifts from any public or private source to carry out the provisions of NRS 179D.130 to 179D.138, inclusive.

2. Any money received pursuant to this section must be deposited in the Special Account for the Support of the Committee, which is hereby created in the State General Fund. Interest and income earned on money in the Account must be credited to the Account. Money in the Account may only be used for the support of the Committee and its activities pursuant to NRS 179D.130 to 179D.138, inclusive.

(Added to NRS by 2009, 429)



NRS 179D.151 - Contents.

1. A record of registration must include, if the information is available:

(a) Information identifying the offender or sex offender, including, but not limited to:

(1) The name of the offender or sex offender and all aliases that the offender or sex offender has used or under which he or she has been known;

(2) A complete physical description of the offender or sex offender, a current photograph of the offender or sex offender and the fingerprints and palm prints of the offender or sex offender;

(3) The date of birth and the social security number of the offender or sex offender;

(4) The identification number from a driver s license or an identification card issued to the offender or sex offender by this State or any other jurisdiction and a photocopy of such driver s license or identification card;

(5) Information indicating whether the DNA profile and DNA record of the offender or sex offender has been entered in CODIS; and

(6) Any other information that identifies the offender or sex offender.

(b) Except as otherwise provided in paragraph (c), information concerning the residence of the offender or sex offender, including, but not limited to:

(1) The address at which the offender or sex offender resides;

(2) The length of time the offender or sex offender has resided at that address and the length of time the offender or sex offender expects to reside at that address;

(3) The address or location of any other place where the offender or sex offender expects to reside in the future and the length of time the offender or sex offender expects to reside there; and

(4) The length of time the offender or sex offender expects to remain in the county where the offender or sex offender resides and in this State.

(c) If the offender or sex offender has no fixed residence, the address of any dwelling that is providing the offender or sex offender temporary shelter, or any other location where the offender or sex offender habitually sleeps, including, but not limited to, the cross streets, intersection, direction and identifiable landmarks of the city, county, state and zip code of that location.

(d) Information concerning the offender s or sex offender s occupations, employment or work or expected occupations, employment or work, including, but not limited to, the name, address and type of business of all current and expected future employers of the offender or sex offender.

(e) Information concerning the offender s or sex offender s volunteer service or expected volunteer service in connection with any activity or organization within this State, including, but not limited to, the name, address and type of each such activity or organization.

(f) Information concerning the offender s or sex offender s enrollment or expected enrollment as a student in any public or private educational institution or school within this State, including, but not limited to, the name, address and type of each such educational institution or school.

(g) Information concerning whether:

(1) The offender or sex offender is, expects to be or becomes enrolled as a student at an institution of higher education or changes the date of commencement or termination of the offender s or sex offender s enrollment at an institution of higher education; or

(2) The offender or sex offender is, expects to be or becomes a worker at an institution of higher education or changes the date of commencement or termination of the offender s or sex offender s work at an institution of higher education,

including, but not limited to, the name, address and type of each such institution of higher education.

(h) The license plate number and a description of all motor vehicles registered to or frequently driven by the offender or sex offender.

(i) The level of registration and community notification of the offender or sex offender.

(j) The criminal history of the offender or sex offender, including, without limitation:

(1) The dates of all arrests and convictions of the offender or sex offender;

(2) The status of parole, probation or supervised release of the offender or sex offender;

(3) The status of the registration of the offender or sex offender; and

(4) The existence of any outstanding arrest warrants for the offender or sex offender.

(k) The following information for each offense for which the offender or sex offender has been convicted:

(1) The court in which the offender or sex offender was convicted;

(2) The text of the provision of law defining each offense;

(3) The name under which the offender or sex offender was convicted;

(4) The name and location of each penal institution, school, hospital, mental facility or other institution to which the offender or sex offender was committed;

(5) The specific location where the offense was committed;

(6) The age, the gender, the race and a general physical description of the victim; and

(7) The method of operation that was used to commit the offense, including, but not limited to:

(I) Specific sexual acts committed against the victim;

(II) The method of obtaining access to the victim, such as the use of enticements, threats, forced entry or violence against the victim;

(III) The type of injuries inflicted on the victim;

(IV) The types of instruments, weapons or objects used;

(V) The type of property taken; and

(VI) Any other distinctive characteristic of the behavior or personality of the offender or sex offender.

(l) Any other information required by federal law.

2. As used in this section:

(a) CODIS has the meaning ascribed to it in NRS 176.09113.

(b) DNA profile has the meaning ascribed to it in NRS 176.09115.

(c) DNA record has the meaning ascribed to it in NRS 176.09116.

(Added to NRS by 2011, 220; A 2013, 1075)



NRS 179D.160 - Inspection.

1. Except as otherwise provided by specific statute, the contents of a record of registration:

(a) Are confidential and not subject to inspection by the general public.

(b) May be inspected only by a law enforcement officer in the regular course of the law enforcement officer s duties or by the offender named in the record of registration.

2. As used in this section, law enforcement officer includes, but is not limited to:

(a) A prosecuting attorney or an attorney from the Office of the Attorney General;

(b) A sheriff of a county or a sheriff s deputy;

(c) An officer of a metropolitan police department or a police department of an incorporated city;

(d) An officer of the Division;

(e) An officer of the Department of Corrections;

(f) An officer of a law enforcement agency from another jurisdiction; or

(g) Any other person upon whom some or all of the powers of a peace officer are conferred pursuant to NRS 289.150 to 289.360, inclusive, if the person is seeking information as part of a criminal investigation.

(Added to NRS by 1997, 1649; A 2001 Special Session, 225; 2013, 375)



NRS 179D.170 - Record and information concerning offender or sex offender provided to Federal Bureau of Investigation.

Upon receiving from a local law enforcement agency, pursuant to NRS 179D.010 to 179D.550, inclusive:

1. A record of registration;

2. Fingerprints, palm prints or a photograph of an offender or sex offender;

3. A new address of an offender or sex offender; or

4. Any other updated information,

the Central Repository shall immediately provide the record of registration, fingerprints, palm prints, photograph, new address or updated information to the Federal Bureau of Investigation.

(Added to NRS by 1997, 1650; A 2003, 569; 2007, 2765)



NRS 179D.441 - Duty to register and to keep registration current.

Each offender convicted of a crime against a child and each sex offender shall:

1. Register initially with the local law enforcement agency of the jurisdiction in which the offender or sex offender was convicted as required pursuant to NRS 179D.445;

2. Register with the appropriate law enforcement agency as required pursuant to NRS 179D.460 and 179D.480; and

3. Keep the registration current as required pursuant to NRS 179D.447.

(Added to NRS by 2007, 2760)



NRS 179D.443 - Information required for registration; provision of biological specimen; duties of local law enforcement agency.

1. When an offender convicted of a crime against a child or a sex offender registers with a local law enforcement agency as required pursuant to NRS 179D.445, 179D.460 or 179D.480, or updates the registration as required pursuant to NRS 179D.447:

(a) The offender or sex offender shall provide the local law enforcement agency with the following:

(1) The name of the offender or sex offender and all aliases that the offender or sex offender has used or under which the offender or sex offender has been known;

(2) The social security number of the offender or sex offender;

(3) The address of any residence or location at which the offender or sex offender resides or will reside;

(4) The name and address of any place where the offender or sex offender is a worker or will be a worker;

(5) The name and address of any place where the offender or sex offender is a student or will be a student;

(6) The license plate number and a description of all motor vehicles registered to or frequently driven by the offender or sex offender; and

(7) Any other information required by federal law.

(b) If the offender or sex offender has not previously provided a biological specimen pursuant to NRS 176.09123, 176.0913 or 176.0916, the offender or sex offender shall provide a biological specimen to the local law enforcement agency. The local law enforcement agency shall provide the specimen to the forensic laboratory that has been designated by the county in which the offender or sex offender resides, is present or is a worker or student to conduct or oversee genetic marker analysis for the county pursuant to NRS 176.0917.

(c) The local law enforcement agency shall ensure that the record of registration of the offender or sex offender includes, without limitation:

(1) A complete physical description of the offender or sex offender, a current photograph of the offender or sex offender and the fingerprints and palm prints of the offender or sex offender;

(2) The text of the provision of law defining each offense for which the offender or sex offender is required to register;

(3) The criminal history of the offender or sex offender, including, without limitation:

(I) The dates of all arrests and convictions of the offender or sex offender;

(II) The status of parole, probation or supervised release of the offender or sex offender;

(III) The status of the registration of the offender or sex offender; and

(IV) The existence of any outstanding arrest warrants for the offender or sex offender;

(4) Information indicating whether the DNA profile and DNA record of the offender or sex offender has been entered in CODIS;

(5) The identification number from a driver s license or an identification card issued to the offender or sex offender by this State or any other jurisdiction and a photocopy of such driver s license or identification card; and

(6) Any other information required by federal law.

2. As used in this section:

(a) CODIS has the meaning ascribed to it in NRS 176.09113.

(b) DNA profile has the meaning ascribed to it in NRS 176.09115.

(c) DNA record has the meaning ascribed to it in NRS 176.09116.

(Added to NRS by 2007, 2760; A 2007, 3262; 2013, 1078)



NRS 179D.445 - Initial registration with local law enforcement agency of jurisdiction in which convicted.

1. In addition to any other registration that is required pursuant to NRS 179D.010 to 179D.550, inclusive, each offender or sex offender who, on or after October 1, 2007, is or has been convicted of a crime against a child or a sexual offense shall register initially with the appropriate local law enforcement agency of the jurisdiction in which the offender or sex offender was convicted pursuant to the provisions of this section.

2. An offender or sex offender shall initially register with a local law enforcement agency as required pursuant to subsection 1:

(a) If the offender or sex offender is sentenced to a term of imprisonment for the crime, before being released from incarceration or confinement for the crime; and

(b) If the offender or sex offender is not sentenced to a term of imprisonment for the crime, not later than 3 business days after the date on which the offender or sex offender was sentenced for the crime.

(Added to NRS by 2007, 2761; A 2007, 3263)



NRS 179D.447 - Duty to update information after change of name, residence, employment or student status; duty of local law enforcement agency.

1. An offender convicted of a crime against a child or a sex offender convicted of a sexual offense who changes his or her name, residence, employment or student status shall, not later than 3 business days after such change of name, residence, employment or student status:

(a) Appear in person in at least one of the jurisdictions in which the offender or sex offender resides, is a student or worker; and

(b) Provide all information concerning such change to the appropriate local law enforcement agency.

2. The local law enforcement agency shall immediately provide the updated information provided by an offender or sex offender pursuant to subsection 1 to the Central Repository and to all other jurisdictions in which the offender or sex offender is required to register.

(Added to NRS by 2007, 2761)



NRS 179D.450 - Registration after conviction; duties and procedure; offender or sex offender informed of duty to register; effect of failure to inform; duties and procedure upon receipt of notification from another jurisdiction or Federal Bureau of Investigation.

1. If the Central Repository receives notice from a court pursuant to NRS 176.0926 that an offender has been convicted of a crime against a child, pursuant to NRS 176.0927 that a sex offender has been convicted of a sexual offense or pursuant to NRS 62F.220 that a juvenile has been adjudicated delinquent for an offense for which the juvenile is subject to registration and community notification pursuant to NRS 179D.010 to 179D.550, inclusive, the Central Repository shall:

(a) If a record of registration has not previously been established for the offender or sex offender, notify the local law enforcement agency so that a record of registration may be established; or

(b) If a record of registration has previously been established for the offender or sex offender, update the record of registration for the offender or sex offender and notify the appropriate local law enforcement agencies.

2. If the offender or sex offender named in the notice is granted probation or otherwise will not be incarcerated or confined, the Central Repository shall:

(a) Immediately provide notification concerning the offender or sex offender to the appropriate local law enforcement agencies and, if the offender or sex offender resides in a jurisdiction which is outside of this State, to the appropriate law enforcement agency in that jurisdiction; and

(b) Immediately provide community notification concerning the offender or sex offender pursuant to the provisions of NRS 179D.475.

3. If an offender or sex offender is incarcerated or confined and has previously been convicted of a crime against a child as described in NRS 179D.0357 or a sexual offense as described in NRS 179D.097, before the offender or sex offender is released:

(a) The Department of Corrections or a local law enforcement agency in whose facility the offender or sex offender is incarcerated or confined shall:

(1) Inform the offender or sex offender of the requirements for registration, including, but not limited to:

(I) The duty to register initially with the appropriate law enforcement agency in the jurisdiction in which the offender or sex offender was convicted if the offender or sex offender is not a resident of that jurisdiction pursuant to NRS 179D.445;

(II) The duty to register in this State during any period in which the offender or sex offender is a resident of this State or a nonresident who is a student or worker within this State and the time within which the offender or sex offender is required to register pursuant to NRS 179D.460;

(III) The duty to register in any other jurisdiction during any period in which the offender or sex offender is a resident of the other jurisdiction or a nonresident who is a student or worker within the other jurisdiction;

(IV) If the offender or sex offender moves from this State to another jurisdiction, the duty to register with the appropriate law enforcement agency in the other jurisdiction;

(V) The duty to notify the local law enforcement agency for the jurisdiction in which the offender or sex offender now resides, in person, and the jurisdiction in which the offender or sex offender formerly resided, in person or in writing, if the offender or sex offender changes the address at which the offender or sex offender resides, including if the offender or sex offender moves from this State to another jurisdiction, or changes the primary address at which the offender or sex offender is a student or worker; and

(VI) The duty to notify immediately the appropriate local law enforcement agency if the offender or sex offender is, expects to be or becomes enrolled as a student at an institution of higher education or changes the date of commencement or termination of the offender or sex offender s enrollment at an institution of higher education or if the offender or sex offender is, expects to be or becomes a worker at an institution of higher education or changes the date of commencement or termination of the offender or sex offender s work at an institution of higher education; and

(2) Require the offender or sex offender to read and sign a form stating that the requirements for registration have been explained and that the offender or sex offender understands the requirements for registration, and to forward the form to the Central Repository.

(b) The Central Repository shall:

(1) Update the record of registration for the offender or sex offender;

(2) Provide community notification concerning the offender or sex offender pursuant to the provisions of NRS 179D.475; and

(3) Provide notification concerning the offender or sex offender to the appropriate local law enforcement agencies and, if the offender or sex offender will reside upon release in a jurisdiction which is outside of this State, to the appropriate law enforcement agency in that jurisdiction.

4. The failure to provide an offender or sex offender with the information or confirmation form required by paragraph (a) of subsection 3 does not affect the duty of the offender or sex offender to register and to comply with all other provisions for registration.

5. If the Central Repository receives notice from another jurisdiction or the Federal Bureau of Investigation that an offender or sex offender is now residing or is a student or worker within this State, the Central Repository shall:

(a) Immediately provide notification concerning the offender or sex offender to the appropriate local law enforcement agencies;

(b) Establish a record of registration for the offender or sex offender; and

(c) Immediately provide community notification concerning the offender or sex offender pursuant to the provisions of NRS 179D.475.

(Added to NRS by 1997, 1655; A 1999, 1300; 2001, 2058; 2001 Special Session, 227; 2003, 289, 573, 1122; 2007, 2765, 3252)



NRS 179D.460 - Registration with local law enforcement agency within 48 hours; duties of offender or sex offender and procedure; local law enforcement agency to inform offender or sex offender of duties after registration; duties of local law enforcement agency when notified of certain information about offender or sex offender who enrolls in or works at institution of higher education.

1. In addition to any other registration that is required pursuant to NRS 179D.450, each offender or sex offender who, after July 1, 1956, is or has been convicted of a crime against a child or a sexual offense shall register with a local law enforcement agency pursuant to the provisions of this section.

2. Except as otherwise provided in subsection 3, if the offender or sex offender resides or is present for 48 hours or more within:

(a) A county; or

(b) An incorporated city that does not have a city police department,

the offender or sex offender shall be deemed a resident offender or sex offender and shall register with the sheriff s office of the county or, if the county or the city is within the jurisdiction of a metropolitan police department, the metropolitan police department, not later than 48 hours after arriving or establishing a residence within the county or the city.

3. If the offender or sex offender resides or is present for 48 hours or more within an incorporated city that has a city police department, the offender or sex offender shall be deemed a resident offender or sex offender and shall register with the city police department not later than 48 hours after arriving or establishing a residence within the city.

4. If the offender or sex offender is a nonresident offender or sex offender who is a student or worker within this State, the offender or sex offender shall register with the appropriate sheriff s office, metropolitan police department or city police department in whose jurisdiction the offender or sex offender is a student or worker not later than 48 hours after becoming a student or worker within this State.

5. A resident or nonresident offender or sex offender shall immediately notify the appropriate local law enforcement agency if:

(a) The offender or sex offender is, expects to be or becomes enrolled as a student at an institution of higher education or changes the date of commencement or termination of the offender or sex offender s enrollment at an institution of higher education; or

(b) The offender or sex offender is, expects to be or becomes a worker at an institution of higher education or changes the date of commencement or termination of the offender or sex offender s work at an institution of higher education.

The offender or sex offender shall provide the name, address and type of each such institution of higher education.

6. To register with a local law enforcement agency pursuant to this section, the offender or sex offender shall:

(a) Appear personally at the office of the appropriate local law enforcement agency;

(b) Provide all information that is requested by the local law enforcement agency, including, but not limited to, fingerprints and a photograph; and

(c) Sign and date the record of registration or some other proof of registration of the local law enforcement agency in the presence of an officer of the local law enforcement agency.

7. When an offender or sex offender registers, the local law enforcement agency shall:

(a) Inform the offender or sex offender of the duty to notify the local law enforcement agency if the offender or sex offender changes the address at which the offender or sex offender resides, including if the offender or sex offender moves from this State to another jurisdiction, or changes the primary address at which the offender or sex offender is a student or worker; and

(b) Inform the offender or sex offender of the duty to register with the local law enforcement agency in whose jurisdiction the sex offender relocates.

8. After the offender or sex offender registers with the local law enforcement agency, the local law enforcement agency shall forward to the Central Repository the information collected, including the fingerprints and a photograph of the offender or sex offender.

9. If the Central Repository has not previously established a record of registration for an offender or sex offender described in subsection 8, the Central Repository shall:

(a) Establish a record of registration for the offender or sex offender;

(b) Provide notification concerning the offender or sex offender to the appropriate local law enforcement agencies; and

(c) Provide community notification concerning the offender or sex offender pursuant to the provisions of NRS 179D.475.

10. When an offender or sex offender notifies a local law enforcement agency that:

(a) The offender or sex offender is, expects to be or becomes enrolled as a student at an institution of higher education or changes the date of commencement or termination of the offender or sex offender s enrollment at an institution of higher education; or

(b) The offender or sex offender is, expects to be or becomes a worker at an institution of higher education or changes the date of commencement or termination of the offender or sex offender s work at an institution of higher education,

and provides the name, address and type of each such institution of higher education, the local law enforcement agency shall immediately provide that information to the Central Repository and to the appropriate campus police department.

(Added to NRS by 1997, 1657; A 1999, 1302; 2001, 2059; 2003, 575; 2007, 2767, 3253)



NRS 179D.470 - Sex offender to notify appropriate agencies of change of address and provide updated information; duties and procedure.

1. If a sex offender changes the address at which he or she resides, including moving from this State to another jurisdiction, changes the primary address at which he or she is a student or worker or remains in a jurisdiction longer than 30 days after initially reporting a stay of less than 30 days, the sex offender shall, not later than 48 hours after such a change in status, provide notice of the change in status, including, without limitation, the new address, in person, to the local law enforcement agency in whose jurisdiction the sex offender now resides and, in person or in writing, to the local law enforcement agency in whose jurisdiction the sex offender formerly resided and shall provide all other information that is relevant to updating the record of registration, including, but not limited to, any change in the sex offender s name, occupation, employment, work, volunteer service or driver s license and any change in the license number or description of a motor vehicle registered to or frequently driven by the sex offender.

2. Upon receiving a change of address from a sex offender, the local law enforcement agency shall immediately forward the new address and any updated information to the Central Repository and:

(a) If the sex offender has changed an address within this State, the Central Repository shall immediately provide notification concerning the sex offender to the local law enforcement agency in whose jurisdiction the sex offender is now residing or is a student or worker and shall notify the local law enforcement agency in whose jurisdiction the sex offender last resided or was a student or worker; or

(b) If the sex offender has changed an address from this State to another jurisdiction, the Central Repository shall immediately provide notification concerning the sex offender to the appropriate law enforcement agency in the other jurisdiction and shall notify the local law enforcement agency in whose jurisdiction the sex offender last resided or was a student or worker.

3. In addition to any other requirement pursuant to this section and upon notification of the requirements of this subsection, any sex offender who has no fixed residence shall at least every 30 days notify the local law enforcement agency in whose jurisdiction the sex offender resides if there are any changes in the address of any dwelling that is providing the sex offender temporary shelter or any changes in location where the sex offender habitually sleeps. The court may dismiss any criminal charges filed for failure to comply with this subsection if the sex offender immediately updates his or her record of registration.

(Added to NRS by 1997, 1658; A 1999, 1304; 2001, 2061; 2011, 224)



NRS 179D.475 - Community notification.

1. Except as otherwise provided in subsection 3, the Central Repository shall immediately provide all updated information obtained pursuant to NRS 179D.445, 179D.447, 179D.460 or 179D.480 to:

(a) The Attorney General of the United States;

(b) The appropriate local law enforcement agencies for each jurisdiction in which the offender or sex offender resides or is a student or worker;

(c) Each jurisdiction in which the offender or sex offender now resides or is a student or worker and the jurisdiction in which the offender or sex offender most recently resided or was a student or worker, if the offender or sex offender changes the address at which he or she resides or is a student or worker;

(d) Any agency responsible for conducting employment-related background checks pursuant to 42 U.S.C. 5119a; and

(e) Any organization, company or person who requests such notification.

2. Except as otherwise provided in subsection 3, a local law enforcement agency:

(a) Shall immediately provide all updated information obtained from the Central Repository pursuant to subsection 1 to:

(1) Each school, religious organization, youth organization and public housing authority in which the offender or sex offender resides or is a student or worker;

(2) Each agency which provides child welfare services as defined in NRS 432B.030;

(3) Volunteer organizations in which contact with children or other vulnerable persons might occur; and

(4) If the offender or sex offender is a Tier III offender, members of the public who are likely to encounter the offender or sex offender; and

(b) May provide any updated information obtained from the Central Repository pursuant to subsection 1 to any other person or entity whom the law enforcement agency determines warrants such notification.

3. An entity or person described in paragraph (e) of subsection 1 or subparagraph (1) of paragraph (a) of subsection 2 may request to receive the updated information obtained pursuant to subsection 1 not less frequently than once every 5 business days.

(Added to NRS by 2007, 2762)



NRS 179D.480 - When offender or sex offender is required to appear in person and provide certain information to local law enforcement agency; duties of Central Repository if offender or sex offender fails to comply.

1. Except as otherwise provided in subsection 3, an offender convicted of a crime against a child or a sex offender shall appear in person in at least one jurisdiction in which the offender or sex offender resides or is a student or worker:

(a) Not less frequently than annually, if the offender or sex offender is a Tier I offender;

(b) Not less frequently than every 180 days, if the offender or sex offender is a Tier II offender; or

(c) Not less frequently than every 90 days, if the offender or sex offender is a Tier III offender,

and shall allow the appropriate local law enforcement agency to collect a current set of fingerprints and palm prints, a current photograph and all other information that is relevant to updating the offender or sex offender s record of registration, including, but not limited to, any change in the offender or sex offender s name, occupation, employment, work, volunteer service or driver s license and any change in the license number or description of a motor vehicle registered to or frequently driven by the offender or sex offender.

2. If an offender or sex offender does not comply with the provisions of subsection 1, the Central Repository shall:

(a) Immediately notify the appropriate local law enforcement agencies and the Attorney General of the United States; and

(b) Update the record of registration for the sex offender to reflect the failure to comply with the provisions of subsection 1.

3. An offender or sex offender is not required to comply with the provisions of subsection 1 during any period in which the offender or sex offender is incarcerated or confined.

(Added to NRS by 1997, 1658; A 1999, 1304; 2001, 2061; 2007, 2769)



NRS 179D.490 - Duration of duty to register; termination of duty; procedure; exceptions.

1. An offender convicted of a crime against a child or a sex offender shall comply with the provisions for registration for as long as the offender or sex offender resides or is present within this State or is a nonresident offender or sex offender who is a student or worker within this State, unless the period of time during which the offender or sex offender has the duty to register is reduced pursuant to the provisions of this section.

2. Except as otherwise provided in subsection 3, the full period of registration is:

(a) Fifteen years, if the offender or sex offender is a Tier I offender;

(b) Twenty-five years, if the offender or sex offender is a Tier II offender; and

(c) The life of the offender or sex offender, if the offender or sex offender is a Tier III offender,

exclusive of any time during which the offender or sex offender is incarcerated or confined.

3. If an offender or sex offender complies with the provisions for registration:

(a) For an interval of at least 10 consecutive years, if the offender or sex offender is a Tier I offender; or

(b) For an interval of at least 25 consecutive years, if the offender or sex offender is a Tier III offender adjudicated delinquent for the offense which required registration as an offender or sex offender,

during which the offender or sex offender is not convicted of an offense for which imprisonment for more than 1 year may be imposed, is not convicted of a sexual offense, successfully completes any periods of supervised release, probation or parole, and successfully completes a sex offender treatment program certified by the State or by the Attorney General of the United States, the offender or sex offender may file a petition to reduce the period of time during which the offender or sex offender has a duty to register with the district court in whose jurisdiction the offender or sex offender resides or, if he or she is a nonresident offender or sex offender, in whose jurisdiction the offender or sex offender is a student or worker. For the purposes of this subsection, registration begins on the date that the Central Repository or appropriate agency of another jurisdiction establishes a record of registration for the offender or sex offender or the date that the offender or sex offender is released, whichever occurs later.

4. If the offender or sex offender satisfies the requirements of subsection 3, the court shall hold a hearing on the petition at which the offender or sex offender and any other interested person may present witnesses and other evidence. If the court determines from the evidence presented at the hearing that the offender or sex offender satisfies the requirements of subsection 3, the court shall:

(a) If the offender or sex offender is a Tier I offender, reduce the period of time during which the offender or sex offender is required to register by 5 years; and

(b) If the offender or sex offender is a Tier III offender adjudicated delinquent for the offense which required registration as an offender or sex offender, reduce the period of time during which the offender or sex offender is required to register from the life of the offender or sex offender to that period of time for which the offender or sex offender meets the requirements of subsection 3.

(Added to NRS by 1997, 1659; A 1999, 1305; 2001, 2062; 2007, 2770)



NRS 179D.495 - Duty of Central Repository to determine whether person is required to register as a Tier I, Tier II or Tier III offender.

If a person who is required to register pursuant to NRS 179D.010 to 179D.550, inclusive, has been convicted of an offense described in paragraph (p) of subsection 1 of NRS 179D.097, paragraph (e) of subsection 1 or subsection 3 of NRS 179D.115 or subsection 7 or 9 of NRS 179D.117, the Central Repository shall determine whether the person is required to register as a Tier I offender, Tier II offender or Tier III offender.

(Added to NRS by 2007, 2762; A 2013, 1168, 2424)



NRS 179D.550 - Prohibited acts; penalties; duties of local law enforcement agency.

1. Except as otherwise provided in subsection 2, an offender or sex offender who:

(a) Fails to register with a local law enforcement agency;

(b) Fails to notify the local law enforcement agency of a change of name, residence, employment or student status as required pursuant to NRS 179D.447;

(c) Provides false or misleading information to the Central Repository or a local law enforcement agency; or

(d) Otherwise violates the provisions of NRS 179D.010 to 179D.550, inclusive,

is guilty of a category D felony and shall be punished as provided in NRS 193.130.

2. An offender or sex offender who commits a second or subsequent violation of subsection 1 within 7 years after the first violation is guilty of a category C felony and shall be punished as provided in NRS 193.130. A court shall not grant probation to or suspend the sentence of a person convicted pursuant to this subsection.

3. If a local law enforcement agency is aware that an offender or sex offender in its jurisdiction has failed to comply with a provision of NRS 179D.010 to 179D.550, inclusive, the local law enforcement agency must take any appropriate action to ensure compliance.

(Added to NRS by 1997, 1661; A 1999, 1306; 2001, 2063; 2005, 2872; 2007, 100, 2771)



NRS 179D.570 - Duty to share information with certain agencies; requirements of information; regulations.

1. The Central Repository shall, in accordance with the requirements of this section, share information concerning sex offenders and offenders convicted of a crime against a child with:

(a) The State Gaming Control Board to carry out the provisions of NRS 463.335 pertaining to the registration of a gaming employee who is a sex offender or an offender convicted of a crime against a child. The Central Repository shall, at least once each calendar month, provide the State Gaming Control Board with the name and other identifying information of each offender who is not in compliance with the provisions of this chapter, in the manner and form agreed upon by the Central Repository and the State Gaming Control Board.

(b) The Department of Motor Vehicles to carry out the provisions of NRS 483.283, 483.861 and 483.929.

2. The information shared by the Central Repository pursuant to this section must indicate whether a sex offender or an offender convicted of a crime against a child is in compliance with the provisions of this chapter.

3. The Central Repository shall share information pursuant to this section as expeditiously as possible under the circumstances.

4. The Central Repository may adopt regulations to carry out the provisions of this section.

(Added to NRS by 2005, 2871; A 2007, 2772)



NRS 179D.850 - Name of victim not to be disclosed; immunity from liability for certain entities and their officers and employees for act or omission relating to information obtained, maintained or disclosed.

1. Information that is disclosed pursuant to the provisions of this chapter must not reveal the name of an individual victim of an offense.

2. A law enforcement agency and its officers and employees, the Central Repository and its officers and employees, and a campus police department and its officers and employees are immune from criminal or civil liability for an act or omission relating to information obtained, maintained or disclosed pursuant to the provisions of this chapter, including, but not limited to, an act or omission relating to:

(a) The accuracy of information in a record of registration; or

(b) The disclosure of or the failure to disclose information pursuant to the provisions of this chapter.

(Added to NRS by 1997, 1665; A 2003, 578)






Chapter 180 - State Public Defender

NRS 180.010 - Office created; term; qualifications; private practice of law prohibited; supervision; assignment of additional duties.

1. The Office of State Public Defender is hereby created within the Department of Health and Human Services.

2. The Governor shall appoint the State Public Defender for a term of 4 years, and until a successor is appointed and qualified.

3. The State Public Defender:

(a) Must be an attorney licensed to practice law in the State of Nevada.

(b) Is in the unclassified service of the State.

(c) Except as otherwise provided in NRS 7.065, shall not engage in the private practice of law.

4. No officer or agency of the State, other than the Governor and the Director of the Department of Health and Human Services, may supervise the State Public Defender. No officer or agency of the State, other than the Governor, may assign the State Public Defender duties in addition to those prescribed by this chapter.

(Added to NRS by 1971, 1410; A 1973, 707; 1977, 1176; 1989, 202; 1993, 1518)



NRS 180.030 - Employment of deputies and other employees; qualifications of deputies.

1. The State Public Defender may employ:

(a) Deputy state public defenders in the unclassified service of the State.

(b) Clerical, investigative and other necessary staff in the classified service of the State.

2. Each deputy state public defender must be an attorney licensed to practice law in the State of Nevada, and shall not engage in the practice of law, except in performing the duties of office and as otherwise provided in NRS 7.065.

(Added to NRS by 1971, 1411; A 1977, 159; 1981, 1270; 1985, 394; 1989, 202)



NRS 180.040 - Office; branch offices.

1. The Office of the State Public Defender shall be in Carson City, Nevada, and the Buildings and Grounds Section of the State Public Works Division of the Department of Administration shall provide necessary office space.

2. The State Public Defender may establish branch offices necessary to perform the State Public Defender s duties. The State Public Defender shall designate a deputy state public defender to supervise each such office.

(Added to NRS by 1971, 1411)



NRS 180.050 - Contracts for legal services.

1. The State Public Defender may contract with attorneys licensed to practice law in the State of Nevada and with county public defenders to provide services required by this chapter if it is impracticable for the State Public Defender or the State Public Defender s deputies to provide such services for any reason.

2. All such contract services shall be performed under the supervision and control of the State Public Defender.

(Added to NRS by 1971, 1411; A 1973, 706)



NRS 180.060 - Duties: Representation of indigent persons; contracts to render services. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The State Public Defender may, before being designated as counsel for that person pursuant to NRS 171.188, interview an indigent person when the indigent person has been arrested and confined for a public offense or for questioning on suspicion of having committed a public offense.

2. The State Public Defender shall, when designated pursuant to NRS 62D.030, 62D.100, 171.188 or 432B.420, and within the limits of available money, represent without charge each indigent person for whom the State Public Defender is appointed.

3. When representing an indigent person, the State Public Defender shall:

(a) Counsel and defend the indigent person at every stage of the proceedings, including revocation of probation or parole; and

(b) Prosecute any appeals or other remedies before or after conviction that the State Public Defender considers to be in the interests of justice.

4. In cases of postconviction proceedings and appeals arising in counties in which the office of public defender has been created pursuant to the provisions of chapter 260 of NRS, where the matter is to be presented to the Supreme Court, the State Public Defender shall prepare and present the case and the public defender of the county shall assist and cooperate with the State Public Defender.

5. The State Public Defender may contract with any county in which the office of public defender has been created to provide representation for indigent persons when the court, for cause, disqualifies the county public defender or when the county public defender is otherwise unable to provide representation.

(Added to NRS by 1971, 1411; A 1973, 358; 1975, 41; 1977, 338; 1985, 1398; 2003, 1124)

NRS 180.060 Duties: Representation of indigent persons; contracts to render services. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The State Public Defender may, before being designated as counsel for that person pursuant to NRS 171.188, interview an indigent person when the indigent person has been arrested and confined for a public offense or for questioning on suspicion of having committed a public offense.

2. The State Public Defender shall, when designated pursuant to NRS 62D.030, 62D.100, 171.188 or 432B.420, and within the limits of available money, represent without charge each indigent person for whom the State Public Defender is appointed.

3. When representing an indigent person, the State Public Defender shall:

(a) Counsel and defend the indigent person at every stage of the proceedings, including revocation of probation or parole; and

(b) Prosecute any appeals or other remedies before or after conviction that the State Public Defender considers to be in the interests of justice.

4. In cases of postconviction proceedings and appeals arising in counties in which the office of public defender has been created pursuant to the provisions of chapter 260 of NRS, where the matter is to be presented to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution, the State Public Defender shall prepare and present the case and the public defender of the county shall assist and cooperate with the State Public Defender.

5. The State Public Defender may contract with any county in which the office of public defender has been created to provide representation for indigent persons when the court, for cause, disqualifies the county public defender or when the county public defender is otherwise unable to provide representation.

(Added to NRS by 1971, 1411; A 1973, 358; 1975, 41; 1977, 338; 1985, 1398; 2003, 1124; 2013, 1762, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 180.080 - Duties: Reports to Governor, participating counties and Legislative Commission.

1. The State Public Defender shall submit:

(a) A report on or before December 1 of each year to the Governor and to each participating county containing a statement of:

(1) The number of cases that are pending in each participating county;

(2) The number of cases in each participating county that were closed in the previous fiscal year;

(3) The total number of criminal defendants represented in each participating county with separate categories specifying the crimes charged and whether the defendant was less than 18 years of age or an adult;

(4) The total number of working hours spent by the State Public Defender and the State Public Defender s staff on work for each participating county; and

(5) The amount and categories of the expenditures made by the State Public Defender s office.

(b) To each participating county, on or before December 1 of each even-numbered year, the total proposed budget of the State Public Defender for that county, including the projected number of cases and the projected cost of services attributed to the county for the next biennium.

(c) Such reports to the Legislative Commission as the regulations of the Commission require.

2. As used in this section, participating county means each county in which the office of public defender has not been created pursuant to NRS 260.010.

(Added to NRS by 1971, 1412; A 1977, 331; 1995, 498)



NRS 180.090 - Application.

Except as provided in subsections 4 and 5 of NRS 180.060, the provisions of this chapter apply only to counties in which the office of public defender has not been created pursuant to the provisions of chapter 260 of NRS.

(Added to NRS by 1971, 1412; A 1975, 42; 1977, 338)



NRS 180.100 - Other protections and sanctions not excluded.

The provisions of this chapter do not exclude any protection or sanction that the law otherwise provides.

(Added to NRS by 1971, 1412)



NRS 180.110 - Collection of charges to counties for services.

1. Each fiscal year the State Public Defender may collect from the counties amounts which do not exceed those authorized by the Legislature for use of the State Public Defender s services during that year.

2. The State Public Defender shall submit to the county an estimate on or before the first day of May and that estimate becomes the final bill unless the county is notified of a change within 2 weeks after the date on which the county contribution is approved by the Legislature. The county shall pay the bill:

(a) In full within 30 days after the estimate becomes the final bill or the county receives the revised estimate; or

(b) In equal quarterly installments on or before the 1st day of July, October, January and April, respectively.

The counties shall pay their respective amounts to the State Public Defender who shall deposit the amounts with the Treasurer of the State of Nevada and shall expend the money in accordance with the State Public Defender s approved budget.

(Added to NRS by 1973, 719; A 1975, 714; 1977, 309; 1983, 528; 1991, 995)






Chapter 189 - Justice Courts

NRS 189.005 - Applicability of other provisions of title.

Except as otherwise expressly provided in this chapter, criminal proceedings in justice courts are governed by the provisions of this title.

(Added to NRS by 1967, 1467)



NRS 189.007 - Grounds for dismissal of complaint.

Any complaint, upon motion of the defendant, may be dismissed by the justice of the peace upon any of the following grounds:

1. That the justice of the peace does not have jurisdiction of the offense.

2. That more than one offense is charged in any one count of the complaint.

3. That the facts stated do not constitute a public offense.

(Added to NRS by 1979, 36)



NRS 189.010 - Appeal must be taken within 10 days.

Except as otherwise provided in NRS 177.015, a defendant in a criminal action tried before a justice of the peace may appeal from the final judgment therein to the district court of the county where the court of the justice of the peace is held, at any time within 10 days from the time of the rendition of the judgment.

[1911 Cr. Prac. 662; RL 7512; NCL 11309] (NRS A 1995, 1536)



NRS 189.020 - Notice of intention to appeal: Filing and service; stay of judgment pending appeal.

1. The party intending to appeal must file with the justice and serve upon the district attorney a notice entitled in the action, setting forth the character of the judgment, and the intention of the party to appeal therefrom to the district court.

2. Stay of judgment pending appeal is governed by NRS 177.105 and 177.115.

[1911 Cr. Prac. 663; RL 7513; NCL 11310] (NRS A 1967, 1467)



NRS 189.030 - Transmission of transcript, other papers, sound recording and copy of docket to district court.

1. The justice shall, within 10 days after the notice of appeal is filed, transmit to the clerk of the district court the transcript of the case, all other papers relating to the case and a certified copy of the docket.

2. The justice shall give notice to the appellant or the appellant s attorney that the transcript and all other papers relating to the case have been filed with the clerk of the district court.

3. If the district judge so requests, before or after receiving the record, the justice of the peace shall transmit to the district judge the sound recording of the case.

[1911 Cr. Prac. 664; RL 7514; NCL 11311] (NRS A 1973, 631; 1979, 1512)



NRS 189.035 - Procedure where transcript defective.

1. Except as provided in subsection 2, if the district court finds that the transcript of a case which was recorded by sound recording equipment is materially or extensively defective, the case must be returned for retrial in the justice court from which it came.

2. If all parties to the appeal stipulate to being bound by a particular transcript of the proceedings in the justice court, or stipulate to a particular change in the transcript, an appeal based on that transcript as accepted or changed may be heard by the district court without regard to any defects in the transcript.

(Added to NRS by 1979, 1512)



NRS 189.050 - Action to be judged on record.

An appeal duly perfected transfers the action to the district court to be judged on the record.

[Part 1911 Cr. Prac. 666; RL 7516; NCL 11313] (NRS A 1979, 1512)



NRS 189.060 - Grounds for dismissal of appeal; enforcement of judgment.

1. The appeal may be dismissed on either of the following grounds:

(a) For failure to take the same in time.

(b) For failure to appear in the district court when required.

2. If the appeal is dismissed, a copy of the order of dismissal must be remitted to the justice, who may proceed to enforce the judgment.

[Part 1911 Cr. Prac. 666; RL 7516; NCL 11313]



NRS 189.065 - Dismissal for failure to set or reset appeal for hearing.

1. An appeal must be dismissed by the district court unless perfected by application of the defendant, within 60 days after the appeal is filed in the justice court, by having it set for hearing.

2. If an appeal has been set for hearing and the hearing is vacated at the request of the appellant, the appeal must be dismissed unless application is made by the appellant to reset the hearing within 60 days after the date on which the hearing was vacated.

(Added to NRS by 1965, 376; A 1985, 57, 972)



NRS 189.070 - Grounds for dismissal of complaint on appeal.

Any complaint, upon motion of the defendant, may be dismissed upon any of the following grounds:

1. That the justice of the peace did not have jurisdiction of the offense.

2. That more than one offense is charged in any one count of the complaint.

3. That the facts stated do not constitute a public offense.

[1911 Cr. Prac. 667; RL 7517; NCL 11314] (NRS A 1979, 36)



NRS 189.120 - Appeal by State from order granting defendant s motion to suppress evidence.

1. The State may appeal to the district court from an order of a justice court granting the motion of a defendant to suppress evidence.

2. Such an appeal shall be taken:

(a) Within 2 days after the rendition of such an order during a trial or preliminary examination.

(b) Within 5 days after the rendition of such an order before a trial or preliminary examination.

3. Upon perfecting such an appeal:

(a) After the commencement of a trial or preliminary examination, further proceedings in the trial shall be stayed pending the final determination of the appeal.

(b) Before trial or preliminary examination, the time limitation within which a defendant shall be brought to trial shall be extended for the period necessary for the final determination of the appeal.

(Added to NRS by 1969, 1079)






Chapter 193 - General Provisions

NRS 193.010 - Definitions.

As used in this title, unless the context otherwise requires, the words and terms defined in NRS 193.011 to 193.0245, inclusive, have the meanings ascribed to them in those sections.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510; 2013, 64)



NRS 193.011 - Boat defined.

Boat includes ships, steamers and other structures adapted to navigation or movement from place to place by water.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.0115 - Bond defined.

Bond includes an undertaking.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.012 - Break defined.

Break, when used in connection with the crime of burglary, includes:

1. Breaking or violently detaching any part, internal or external, of a building.

2. Opening, for the purpose of entering therein, any outer door of a building or of any room, apartment or set of apartments therein separately used and occupied, or any window, shutter, scuttle or other thing used for covering or closing any opening thereto or therein, or which gives passage from one part thereof to another.

3. Obtaining entrance into such building or apartment by any threat or artifice, used for that purpose, or by collusion with any person therein.

4. Entering such building, room or apartment by or through any pipe, chimney or other opening, or by excavating or digging through or under a building or the walls or foundation thereof.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.0125 - Building defined.

Building includes every house, shed, boat, watercraft, railway car, tent or booth, whether completed or not, suitable for affording shelter for any human being, or as a place where any property is or will be kept for use, sale or deposit.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.013 - Corrupt and corruptly defined.

Corrupt and corruptly import a wrongful desire of a person to acquire or cause some pecuniary or other advantage to himself or herself or another person.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.014 - Dwelling house defined.

Dwelling house includes every building or structure which has been usually occupied by a person lodging therein at night, and whenever it is so constructed as to consist of two or more parts or rooms occupied or intended to be occupied, whether permanently or temporarily, by different tenants separately by usually lodging therein at night, or for any other separate purpose, each part shall be deemed a separate dwelling house of the tenant occupying it.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.0145 - Enter defined.

Enter, when constituting an element or part of a crime, includes the entrance of the offender, or the insertion of any part of the body of the offender, or of any instrument or weapon held in the offender s hand and used or intended to be used to threaten or intimidate a person, or to detach or remove property.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.0148 - Gender identity or expression defined.

Gender identity or expression means the gender-related identity, appearance, expression or behavior of a person, regardless of the person s assigned sex at birth.

(Added to NRS by 2013, 64)



NRS 193.0155 - Indicted, indictment, informed against and information defined.

Indicted and indictment include informed against and information ; and informed against and information include indicted and indictment.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.016 - Judge defined.

Judge includes every judicial officer authorized, alone or with others, to hold or preside over a court of record.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.0165 - Jurors defined.

Jurors include a tales-juror, and extend to jurors in all courts, whether of record or not.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.017 - Knowingly defined.

Knowingly imports a knowledge that the facts exist which constitute the act or omission of a crime, and does not require knowledge of its unlawfulness. Knowledge of any particular fact may be inferred from the knowledge of such other facts as should put an ordinarily prudent person upon inquiry.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510; 1997, 1600)



NRS 193.0175 - Malice and maliciously defined.

Malice and maliciously import an evil intent, wish or design to vex, annoy or injure another person. Malice may be inferred from an act done in willful disregard of the rights of another, or an act wrongfully done without just cause or excuse, or an act or omission of duty betraying a willful disregard of social duty.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.018 - Neglect, negligence, negligent and negligently defined.

Neglect, negligence, negligent and negligently import a want of such attention to the nature or probable consequences of an act or omission as an ordinarily prudent person usually exercises in his or her own business.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510; 1997, 1600)



NRS 193.0185 - Nighttime defined.

Nighttime includes the period between sunset and sunrise.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.019 - Officer and public officer defined.

Officer and public officer include all officers, members and employees of:

1. The State of Nevada;

2. Any political subdivision of this State;

3. Any other special district, public corporation or quasi-public corporation of this State; and

4. Any agency, board or commission established by this State or any of its political subdivisions,

and all persons exercising or assuming to exercise any of the powers or functions of a public officer.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.0195 - Owner defined.

Owner of any property includes any person who has a general or special property in the whole or any part thereof, or lawful possession thereof, either actual or constructive.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.0205 - Person defined.

Person includes this State or any other state, government or country which may lawfully own property within this State whenever it is used to designate a party whose property may be the subject of an offense.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS 973, 355; 1983, 815; 1985, 510)



NRS 193.021 - Personal property defined.

Personal property includes dogs and all domestic animals and birds, water, gas and electricity, all kinds or descriptions of money, chattels and effects, all instruments or writings completed and ready to be delivered or issued by the maker, whether actually delivered or issued or not, by which any claim, privilege, right, obligation or authority, or any right or title to property, real or personal, is or purports to be, or upon the happening of some future event may be evidenced, created, acknowledged, transferred, increased, diminished, encumbered, defeated, discharged or affected, and every right and interest therein.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.0215 - Prison defined.

Prison means any place designated by law for the keeping of persons held in custody under process of law, or under lawful arrest.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.022 - Prisoner defined.

Prisoner includes any person held in custody under process of law, or under lawful arrest.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.0225 - Property defined.

Property includes both real and personal property.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.023 - Railway or railroad defined.

Railway or railroad includes all railways, railroads and street railways, whether operated by steam, electricity or any other motive power.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.0235 - Real property defined.

Real property includes every estate, interest and right in lands, tenements and hereditaments, corporeal or incorporeal.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.024 - Signature defined.

Signature includes any memorandum, mark or sign made with intent to authenticate any instrument or writing, or the subscription of any person thereto.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.0245 - Writing defined.

Writing includes printing.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 193.030 - Construction of provisions of title.

Every provision of this title shall be construed according to the fair import of its terms.

[1911 C&P 30; RL 6295; NCL 9979]



NRS 193.040 - Intent to defraud.

Whenever an intent to defraud:

1. Shall be made an element of an offense, it shall be sufficient if an intent appears to defraud any person, association or body politic or corporation, whatever.

2. Constitutes a part of a crime, it is not necessary to aver or prove an intent to defraud any particular person.

[Part 1911 C&P 29; RL 6294; NCL 9978] + [1911 C&P 41; RL 6306; NCL 9990]



NRS 193.045 - Repeated conviction as element or aggravation of offense: Place of former conviction immaterial.

Wherever it is provided in any section of this title that a repeated conviction constitutes an element of an offense or aggravates an offense and affects the determination of penalty, it is immaterial whether such former conviction was obtained in Nevada or elsewhere.

(Added to NRS by 1967, 459)



NRS 193.050 - Conduct constituting crime; prohibited or unlawful acts; common law.

1. No conduct constitutes a crime unless prohibited by some statute of this State or by some ordinance or like enactment of a political subdivision of this State.

2. An act which is declared to be unlawful by any statute, ordinance or like enactment is prohibited within the meaning of this section and of NRS 193.170.

3. The provisions of the common law relating to the definition of public offenses apply to any public offense which is so prohibited but is not defined, or which is so prohibited but is incompletely defined.

4. This section does not affect the power of a court to punish for contempt or to employ any sanction authorized by law for the enforcement of an order or a civil judgment or decree.

[1911 C&P 35; RL 6300; NCL 9984] (NRS A 1967, 458)



NRS 193.060 - Construction of provisions similar to existing laws.

The provisions of this title, insofar as they are substantially the same as existing statutes, shall be construed as continuations thereof and not as new enactments.

[1911 C&P 36; RL 6301; NCL 9985]



NRS 193.070 - Effect of provisions upon past offenses.

Nothing contained in any provision of this title shall apply to an offense committed or act done at any time before the day when this title shall take effect. Such an offense shall be punished according to, and such act shall be governed by, the provisions of law existing when it is done or committed, in the same manner as if this title had not been passed.

[1911 C&P 31; RL 6296; NCL 9980]



NRS 193.075 - Effect of repeal of statute: Penalty previously imposed; prior violations.

1. Any repeal, express or implied, of any statute shall not release or extinguish any penalty, forfeiture or liability incurred under such statute, unless the repealing act expressly so provides.

2. The repeal of any law creating a criminal offense does not constitute a bar to the indictment or information and punishment of an act already committed in violation of the law so repealed, unless the intention to bar the indictment and information and punishment is expressly declared in the repealing statute.

(Added to NRS by 1971, 144)



NRS 193.080 - Application to existing civil rights.

Nothing in this title shall be deemed to affect any civil right or remedy existing at the time when it shall take effect by virtue of the common law or of the provision of any statute.

[1911 C&P 32; RL 6297; NCL 9981]



NRS 193.090 - Civil remedies preserved.

The omission to specify or affirm in this title any liability to any damages, penalty, forfeiture or other remedy imposed by law, and allowed to be recovered or enforced in any civil action or proceeding, for any act or omission declared punishable in this title, shall not affect any right to recover or enforce the same.

[1911 C&P 37; RL 6302; NCL 9986]



NRS 193.100 - Proceedings to impeach or remove officers and others preserved.

The omission to specify or affirm in this title any ground of forfeiture of a public office, or other trust or special authority conferred by law, or any power conferred by law to impeach, remove, depose or suspend any public officer or other person holding any trust, appointment or other special authority conferred by law, shall not affect such forfeiture or power, or any proceeding authorized by law to carry into effect such impeachment, removal, deposition or suspension.

[1911 C&P 33; RL 6298; NCL 9982]



NRS 193.105 - Termination of employment, removal from office or impeachment of public employee or officer upon conviction for sale of controlled substance.

1. If, during the course of his or her employment, an employee of the State or of any political subdivision of the State is convicted on or after October 1, 1989, of violating any federal or state law prohibiting the sale of any controlled substance, the employer upon discovery of the conviction shall terminate the employment of the employee.

2. If, during the course of his or her tenure in office, an officer of any county, city or township of the State is convicted on or after October 1, 1989, of violating any federal or state law prohibiting the sale of any controlled substance, the court as part of the penalty for such a conviction shall remove the officer from office.

3. If, during the course of his or her tenure in office, an elected or appointed officer of the State is convicted on or after October 1, 1989, of violating any federal or state law prohibiting the sale of any controlled substance, the prosecuting officer who obtained the conviction shall file a certified copy of the judgment roll with the Secretary of State. The Secretary of State shall lay the certified copy of the judgment roll before the appropriate House of the Legislature at its next session.

4. This section does not apply to a justice or judge of the court system.

(Added to NRS by 1989, 186; A 2009, 1074)



NRS 193.110 - Authority of courts-martial unaffected; punishment for contempt unaffected.

This title does not affect any power conferred by law upon any court-martial, or other military authority, or officer, to impose or inflict punishment upon offenders; nor any power conferred by law upon any public body, tribunal or officer, to impose or inflict punishment for a contempt.

[1911 C&P 34; RL 6299; NCL 9983]



NRS 193.120 - Classification of crimes.

1. A crime is an act or omission forbidden by law and punishable upon conviction by death, imprisonment, fine or other penal discipline.

2. Every crime which may be punished by death or by imprisonment in the state prison is a felony.

3. Every crime punishable by a fine of not more than $1,000, or by imprisonment in a county jail for not more than 6 months, is a misdemeanor.

4. Every other crime is a gross misdemeanor.

[1911 C&P 1; RL 6266; NCL 9950] (NRS A 1981, 651)



NRS 193.130 - Categories and punishment of felonies.

1. Except when a person is convicted of a category A felony, and except as otherwise provided by specific statute, a person convicted of a felony shall be sentenced to a minimum term and a maximum term of imprisonment which must be within the limits prescribed by the applicable statute, unless the statute in force at the time of commission of the felony prescribed a different penalty. The minimum term of imprisonment that may be imposed must not exceed 40 percent of the maximum term imposed.

2. Except as otherwise provided by specific statute, for each felony committed on or after July 1, 1995:

(a) A category A felony is a felony for which a sentence of death or imprisonment in the state prison for life with or without the possibility of parole may be imposed, as provided by specific statute.

(b) A category B felony is a felony for which the minimum term of imprisonment in the state prison that may be imposed is not less than 1 year and the maximum term of imprisonment that may be imposed is not more than 20 years, as provided by specific statute.

(c) A category C felony is a felony for which a court shall sentence a convicted person to imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 5 years. In addition to any other penalty, the court may impose a fine of not more than $10,000, unless a greater fine is authorized or required by statute.

(d) A category D felony is a felony for which a court shall sentence a convicted person to imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 4 years. In addition to any other penalty, the court may impose a fine of not more than $5,000, unless a greater fine is authorized or required by statute.

(e) A category E felony is a felony for which a court shall sentence a convicted person to imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 4 years. Except as otherwise provided in paragraph (b) of subsection 1 of NRS 176A.100, upon sentencing a person who is found guilty of a category E felony, the court shall suspend the execution of the sentence and grant probation to the person upon such conditions as the court deems appropriate. Such conditions of probation may include, but are not limited to, requiring the person to serve a term of confinement of not more than 1 year in the county jail. In addition to any other penalty, the court may impose a fine of not more than $5,000, unless a greater penalty is authorized or required by statute.

[1911 C&P 18; RL 6283; NCL 9967] (NRS A 1967, 458; 1995, 1167; 1997, 1177; 1999, 1186)



NRS 193.140 - Punishment of gross misdemeanors.

Every person convicted of a gross misdemeanor shall be punished by imprisonment in the county jail for not more than 364 days, or by a fine of not more than $2,000, or by both fine and imprisonment, unless the statute in force at the time of commission of such gross misdemeanor prescribed a different penalty.

[1911 C&P 19; RL 6284; NCL 9968] (NRS A 1967, 459; 1981, 652; 2013, 977)



NRS 193.150 - Punishment of misdemeanors.

1. Every person convicted of a misdemeanor shall be punished by imprisonment in the county jail for not more than 6 months, or by a fine of not more than $1,000, or by both fine and imprisonment, unless the statute in force at the time of commission of such misdemeanor prescribed a different penalty.

2. In lieu of all or a part of the punishment which may be imposed pursuant to subsection 1, the convicted person may be sentenced to perform a fixed period of community service pursuant to the conditions prescribed in NRS 176.087.

[1911 C&P 20; RL 6285; NCL 9969] (NRS A 1967, 459; 1981, 487, 652; 1991, 1931; 2001 Special Session, 136)



NRS 193.155 - Penalty for public offense proportionate to value of property affected or loss resulting from offense.

Every person who is guilty of a public offense proportionate to the value of the property affected or the loss resulting from the offense shall be punished as follows:

1. Where the value of the loss is $5,000 or more or where the damage results in impairment of public communication, transportation or police and fire protection, for a category C felony as provided in NRS 193.130.

2. Where the value of the loss is $250 or more but less than $5,000, for a gross misdemeanor.

3. Where the value of the loss is $25 or more but less than $250, for a misdemeanor.

4. Where the value of the loss is less than $25, by a fine of not more than $500.

(Added to NRS by 1967, 459; A 1995, 1168)



NRS 193.160 - Penalty for misdemeanor by corporations when not fixed by statute.

In all cases where a corporation is convicted of an offense for the commission of which a natural person would be punishable as for a misdemeanor, and there is no other punishment prescribed by law, the corporation is punishable by a fine not exceeding $1,000.

[1911 C&P 21; RL 6286; NCL 9970] (NRS A 1981, 652)



NRS 193.1605 - Minimum punishment for gross misdemeanor committed on property of school, at activity sponsored by school or on school bus.

1. Any person who commits a gross misdemeanor on the property of a public or private school, at an activity sponsored by a public or private school, or on a school bus or at a bus stop used to load and unload a school bus while the bus is engaged in its official duties:

(a) Shall be punished by imprisonment in the county jail for not fewer than 15 days but not more than 364 days; and

(b) In addition to imprisonment, may be punished by a fine of not more than $2,000.

2. For the purposes of this section, school bus has the meaning ascribed to it in NRS 483.160.

(Added to NRS by 1997, 1281: A 2013, 977)



NRS 193.161 - Additional or alternative penalty: Felony committed on property of school, at activity sponsored by school or on school bus.

1. Except as otherwise provided in subsection 3 and NRS 193.169, any person who commits a felony on the property of a public or private school, at an activity sponsored by a public or private school or on a school bus while the bus is engaged in its official duties shall, in addition to the term of imprisonment prescribed by statute for the crime, be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years. In determining the length of the additional penalty imposed, the court shall consider the following information:

(a) The facts and circumstances of the crime;

(b) The criminal history of the person;

(c) The impact of the crime on any victim;

(d) Any mitigating factors presented by the person; and

(e) Any other relevant information.

The court shall state on the record that it has considered the information described in paragraphs (a) to (e), inclusive, in determining the length of the additional penalty imposed.

2. The sentence prescribed by this section:

(a) Must not exceed the sentence imposed for the crime; and

(b) Runs consecutively with the sentence prescribed by statute for the crime.

3. Unless a greater penalty is provided by specific statute and except as otherwise provided in NRS 193.169, in lieu of an additional term of imprisonment as provided pursuant to subsections 1 and 2, if a felony that resulted in death or substantial bodily harm to the victim was committed on the property of a public or private school when pupils or employees of the school were present or may have been present, at an activity sponsored by a public or private school or on a school bus while the bus was engaged in its official duties, and the person who committed the felony intended to create a great risk of death or substantial bodily harm to more than one person by means of a weapon, device or course of action that would normally be hazardous to the lives of more than one person, the felony may be deemed a category A felony and the person who committed the felony may be punished by imprisonment in the state prison:

(a) For life without the possibility of parole;

(b) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 20 years has been served; or

(c) For a definite term of 50 years, with eligibility for parole beginning when a minimum of 20 years has been served.

4. Subsections 1 and 2 do not create a separate offense but provide an additional penalty for the primary offense, the imposition of which is contingent upon the finding of the prescribed fact. Subsection 3 does not create a separate offense but provides an alternative penalty for the primary offense, the imposition of which is contingent upon the finding of the prescribed fact.

5. For the purposes of this section, school bus has the meaning ascribed to it in NRS 483.160.

(Added to NRS by 1989, 2065; A 1991, 1058; 1995, 1424; 1999, 1334; 2007, 3186)



NRS 193.162 - Additional penalty: Felony committed by adult with assistance of child.

1. Except as otherwise provided in NRS 193.169 and 454.306, an adult who, with the assistance of a child:

(a) Commits a crime that is punishable as a category A or a category B felony shall, in addition to the term of imprisonment prescribed by statute for the crime, be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years.

(b) Commits any felony other than a category A or a category B felony shall, in addition to the term of imprisonment prescribed by statute for the crime, be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years.

2. In determining the length of the additional penalty imposed pursuant to this section, the court shall consider the following information:

(a) The facts and circumstances of the crime;

(b) The criminal history of the person;

(c) The impact of the crime on any victim;

(d) Any mitigating factors presented by the person; and

(e) Any other relevant information.

The court shall state on the record that it has considered the information described in paragraphs (a) to (e), inclusive, in determining the length of the additional penalty imposed.

3. An additional sentence prescribed by this section:

(a) Must not exceed the sentence imposed for the crime; and

(b) Runs consecutively with the sentence prescribed by statute for the crime.

4. This section does not create a separate offense but provides an additional penalty for the primary offense, whose imposition is contingent upon the finding of the prescribed fact.

5. As used in this section:

(a) Adult means a person who is 18 years of age or older.

(b) Child means a person who is less than 18 years of age.

(Added to NRS by 1997, 260; A 2007, 3187)



NRS 193.163 - Additional penalty: Use of handgun containing metal-penetrating bullet in commission of crime.

1. Except as otherwise provided in NRS 193.169, any person who uses a handgun containing a metal-penetrating bullet in the commission of a crime shall, in addition to the term of imprisonment prescribed by statute for the crime, be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years. In determining the length of the additional penalty imposed, the court shall consider the following information:

(a) The facts and circumstances of the crime;

(b) The criminal history of the person;

(c) The impact of the crime on any victim;

(d) Any mitigating factors presented by the person; and

(e) Any other relevant information.

The court shall state on the record that it has considered the information described in paragraphs (a) to (e), inclusive, in determining the length of the additional penalty imposed.

2. The sentence prescribed by this section:

(a) Must not exceed the sentence imposed for the crime; and

(b) Runs consecutively with the sentence prescribed by statute for the crime.

3. This section does not create a separate offense but provides an additional penalty for the primary offense, whose imposition is contingent upon the finding of the prescribed fact.

4. As used in this section, metal-penetrating bullet has the meaning ascribed to it in NRS 202.273.

(Added to NRS by 1983, 800; A 1991, 1059; 2007, 3187)



NRS 193.165 - Additional penalty: Use of deadly weapon or tear gas in commission of crime; restriction on probation.

1. Except as otherwise provided in NRS 193.169, any person who uses a firearm or other deadly weapon or a weapon containing or capable of emitting tear gas, whether or not its possession is permitted by NRS 202.375, in the commission of a crime shall, in addition to the term of imprisonment prescribed by statute for the crime, be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years. In determining the length of the additional penalty imposed, the court shall consider the following information:

(a) The facts and circumstances of the crime;

(b) The criminal history of the person;

(c) The impact of the crime on any victim;

(d) Any mitigating factors presented by the person; and

(e) Any other relevant information.

The court shall state on the record that it has considered the information described in paragraphs (a) to (e), inclusive, in determining the length of the additional penalty imposed.

2. The sentence prescribed by this section:

(a) Must not exceed the sentence imposed for the crime; and

(b) Runs consecutively with the sentence prescribed by statute for the crime.

3. This section does not create any separate offense but provides an additional penalty for the primary offense, whose imposition is contingent upon the finding of the prescribed fact.

4. The provisions of subsections 1, 2 and 3 do not apply where the use of a firearm, other deadly weapon or tear gas is a necessary element of such crime.

5. The court shall not grant probation to or suspend the sentence of any person who is convicted of using a firearm, other deadly weapon or tear gas in the commission of any of the following crimes:

(a) Murder;

(b) Kidnapping in the first degree;

(c) Sexual assault; or

(d) Robbery.

6. As used in this section, deadly weapon means:

(a) Any instrument which, if used in the ordinary manner contemplated by its design and construction, will or is likely to cause substantial bodily harm or death;

(b) Any weapon, device, instrument, material or substance which, under the circumstances in which it is used, attempted to be used or threatened to be used, is readily capable of causing substantial bodily harm or death; or

(c) A dangerous or deadly weapon specifically described in NRS 202.255, 202.265, 202.290, 202.320 or 202.350.

(Added to NRS by 1973, 1593; A 1975, 720; 1979, 225; 1981, 2050; 1991, 1059; 1995, 1431; 2007, 3188)



NRS 193.166 - Additional penalty: Felony committed in violation of order for protection or order to restrict conduct; restriction on probation.

1. Except as otherwise provided in NRS 193.169, a person who commits a crime that is punishable as a felony, other than a crime that is punishable as a felony pursuant to subsection 6 of NRS 33.400, subsection 5 of NRS 200.591 or subsection 5 of NRS 200.378, in violation of:

(a) A temporary or extended order for protection against domestic violence issued pursuant to NRS 33.020;

(b) An order for protection against harassment in the workplace issued pursuant to NRS 33.270;

(c) A temporary or extended order for the protection of a child issued pursuant to NRS 33.400;

(d) An order for protection against domestic violence issued in an action or proceeding brought pursuant to title 11 of NRS;

(e) A temporary or extended order issued pursuant to NRS 200.591; or

(f) A temporary or extended order issued pursuant to NRS 200.378,

shall, in addition to the term of imprisonment prescribed by statute for the crime, be punished by imprisonment in the state prison, except as otherwise provided in this subsection, for a minimum term of not less than 1 year and a maximum term of not more than 20 years. If the crime committed by the person is punishable as a category A felony or category B felony, in addition to the term of imprisonment prescribed by statute for that crime, the person shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 5 years.

2. In determining the length of the additional penalty imposed pursuant to this section, the court shall consider the following information:

(a) The facts and circumstances of the crime;

(b) The criminal history of the person;

(c) The impact of the crime on any victim;

(d) Any mitigating factors presented by the person; and

(e) Any other relevant information.

The court shall state on the record that it has considered the information described in paragraphs (a) to (e), inclusive, in determining the length of the additional penalty imposed.

3. The sentence prescribed by this section:

(a) Must not exceed the sentence imposed for the crime; and

(b) Runs concurrently or consecutively with the sentence prescribed by statute for the crime, as ordered by the court.

4. The court shall not grant probation to or suspend the sentence of any person convicted of attempted murder, battery which involves the use of a deadly weapon, battery which results in substantial bodily harm or battery which is committed by strangulation as described in NRS 200.481 or 200.485 if an additional term of imprisonment may be imposed for that primary offense pursuant to this section.

5. This section does not create a separate offense but provides an additional penalty for the primary offense, whose imposition is contingent upon the finding of the prescribed fact.

(Added to NRS by 2003, 1514; A 2005, 953; 2007, 58, 3189; 2009, 86, 227)



NRS 193.167 - Additional penalty: Certain crimes committed against person 60 years of age or older or against vulnerable person.

1. Except as otherwise provided in NRS 193.169, any person who commits the crime of:

(a) Murder;

(b) Attempted murder;

(c) Assault;

(d) Battery;

(e) Kidnapping;

(f) Robbery;

(g) Sexual assault;

(h) Embezzlement of, or attempting or conspiring to embezzle, money or property of a value of $650 or more;

(i) Obtaining, or attempting or conspiring to obtain, money or property of a value of $650 or more by false pretenses; or

(j) Taking money or property from the person of another,

against any person who is 60 years of age or older or against a vulnerable person shall, in addition to the term of imprisonment prescribed by statute for the crime, be punished, if the crime is a misdemeanor or gross misdemeanor, by imprisonment in the county jail for a term equal to the term of imprisonment prescribed by statute for the crime, and, if the crime is a felony, by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years.

2. Except as otherwise provided in NRS 193.169, any person who commits a criminal violation of the provisions of chapter 90 or 91 of NRS against any person who is 60 years of age or older or against a vulnerable person shall, in addition to the term of imprisonment prescribed by statute for the criminal violation, be punished, if the criminal violation is a misdemeanor or gross misdemeanor, by imprisonment in the county jail for a term equal to the term of imprisonment prescribed by statute for the criminal violation, and, if the criminal violation is a felony, by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years.

3. In determining the length of the additional penalty imposed pursuant to this section, the court shall consider the following information:

(a) The facts and circumstances of the crime or criminal violation;

(b) The criminal history of the person;

(c) The impact of the crime or criminal violation on any victim;

(d) Any mitigating factors presented by the person; and

(e) Any other relevant information.

The court shall state on the record that it has considered the information described in paragraphs (a) to (e), inclusive, in determining the length of the additional penalty imposed.

4. The sentence prescribed by this section must run consecutively with the sentence prescribed by statute for the crime or criminal violation.

5. This section does not create any separate offense but provides an additional penalty for the primary offense, whose imposition is contingent upon the finding of the prescribed fact.

6. As used in this section, vulnerable person has the meaning ascribed to it in subsection 7 of NRS 200.5092.

(Added to NRS by 1979, 831; A 1989, 1850; 1991, 1059; 1993, 1; 1999, 42; 2003, 2566; 2005, 1106; 2007, 3190; 2011, 157; 2013, 390)



NRS 193.1675 - Additional penalty: Commission of crime because of certain actual or perceived characteristics of victim.

1. Except as otherwise provided in NRS 193.169, any person who willfully violates any provision of NRS 200.030, 200.050, 200.280, 200.310, 200.366, 200.380, 200.400, 200.460 to 200.465, inclusive, paragraph (b) of subsection 2 of NRS 200.471, NRS 200.481 which is punishable as a felony, NRS 200.508, 200.5099, subsection 2 of NRS 200.575, NRS 205.010 to 205.025, inclusive, 205.060, 205.067, 205.075, NRS 205.0832 which is punishable as a felony, NRS 205.220, 205.226, 205.228, 205.270, 206.150, NRS 206.330 which is punishable as a felony or NRS 207.190 because the actual or perceived race, color, religion, national origin, physical or mental disability, sexual orientation or gender identity or expression of the victim was different from that characteristic of the perpetrator may, in addition to the term of imprisonment prescribed by statute for the crime, be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years. In determining the length of any additional penalty imposed, the court shall consider the following information:

(a) The facts and circumstances of the crime;

(b) The criminal history of the person;

(c) The impact of the crime on any victim;

(d) Any mitigating factors presented by the person; and

(e) Any other relevant information.

The court shall state on the record that it has considered the information described in paragraphs (a) to (e), inclusive, in determining the length of any additional penalty imposed.

2. A sentence imposed pursuant to this section:

(a) Must not exceed the sentence imposed for the crime; and

(b) Runs consecutively with the sentence prescribed by statute for the crime.

3. This section does not create a separate offense but provides an additional penalty for the primary offense, whose imposition is contingent upon the finding of the prescribed fact.

(Added to NRS by 1995, 2704; A 1997, 59, 1347; 2001, 664; 2005, 87; 2007, 3191; 2013, 64, 1852)



NRS 193.168 - Additional penalty: Felony committed to promote activities of criminal gang; restriction on probation; expert testimony.

1. Except as otherwise provided in subsection 5 and NRS 193.169, any person who is convicted of a felony committed knowingly for the benefit of, at the direction of, or in affiliation with, a criminal gang, with the specific intent to promote, further or assist the activities of the criminal gang, shall, in addition to the term of imprisonment prescribed by statute for the crime, be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years. In determining the length of the additional penalty imposed, the court shall consider the following information:

(a) The facts and circumstances of the crime;

(b) The criminal history of the person;

(c) The impact of the crime on any victim;

(d) Any mitigating factors presented by the person; and

(e) Any other relevant information.

The court shall state on the record that it has considered the information described in paragraphs (a) to (e), inclusive, in determining the length of the additional penalty imposed.

2. The sentence prescribed by this section:

(a) Must not exceed the sentence imposed for the crime; and

(b) Runs consecutively with the sentence prescribed by statute for the crime.

3. This section does not create any separate offense but provides an additional penalty for the primary offense, whose imposition is contingent upon the finding of the prescribed fact.

4. The court shall not impose an additional penalty pursuant to this section unless:

(a) The indictment or information charging the defendant with the primary offense alleges that the primary offense was committed knowingly for the benefit of, at the direction of, or in affiliation with, a criminal gang, with the specific intent to promote, further or assist the activities of the criminal gang; and

(b) The trier of fact finds that allegation to be true beyond a reasonable doubt.

5. The court shall not impose an additional penalty pursuant to this section if the primary offense is a violation of NRS 201.570.

6. Except as otherwise provided in this subsection, the court shall not grant probation to or suspend the sentence of any person convicted of a felony committed for the benefit of, at the direction of, or in affiliation with, a criminal gang if an additional term of imprisonment may be imposed for that primary offense pursuant to this section. The court may, upon the receipt of an appropriate motion, reduce or suspend the sentence imposed for the primary offense if it finds that the defendant rendered substantial assistance in the arrest or conviction of any other principals, accomplices, accessories or coconspirators to the crime, or of any other persons involved in the commission of a felony which was committed for the benefit of, at the direction of, or in affiliation with, a criminal gang. The agency which arrested the defendant must be given an opportunity to support or oppose such a motion before it is granted or denied. If good cause is shown, the motion may be heard in camera.

7. In any proceeding to determine whether an additional penalty may be imposed pursuant to this section, expert testimony is admissible to show particular conduct, status and customs indicative of criminal gangs, including, but not limited to:

(a) Characteristics of persons who are members of criminal gangs;

(b) Specific rivalries between criminal gangs;

(c) Common practices and operations of criminal gangs and the members of those gangs;

(d) Social customs and behavior of members of criminal gangs;

(e) Terminology used by members of criminal gangs;

(f) Codes of conduct, including criminal conduct, of particular criminal gangs; and

(g) The types of crimes that are likely to be committed by a particular criminal gang or by criminal gangs in general.

8. As used in this section, criminal gang means any combination of persons, organized formally or informally, so constructed that the organization will continue its operation even if individual members enter or leave the organization, which:

(a) Has a common name or identifying symbol;

(b) Has particular conduct, status and customs indicative of it; and

(c) Has as one of its common activities engaging in criminal activity punishable as a felony, other than the conduct which constitutes the primary offense.

(Added to NRS by 1991, 1057; A 2007, 3191; 2009, 415)



NRS 193.1685 - Additional or alternative penalty: Felony committed with intent to commit, cause, aid, further or conceal act of terrorism.

1. Except as otherwise provided in this section and NRS 193.169, any person who commits a felony with the intent to commit, cause, aid, further or conceal an act of terrorism shall, in addition to the term of imprisonment prescribed by statute for the crime, be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years. In determining the length of the additional penalty imposed pursuant to this section, the court shall consider the following information:

(a) The facts and circumstances of the crime;

(b) The criminal history of the person;

(c) The impact of the crime on any victim;

(d) Any mitigating factors presented by the person; and

(e) Any other relevant information.

The court shall state on the record that it has considered the information described in paragraphs (a) to (e), inclusive, in determining the length of the additional penalty imposed.

2. The sentence prescribed by this section:

(a) Must not exceed the sentence imposed for the crime; and

(b) Runs consecutively with the sentence prescribed by statute for the crime.

3. Unless a greater penalty is provided by specific statute and except as otherwise provided in NRS 193.169, in lieu of an additional term of imprisonment as provided pursuant to subsections 1 and 2, if a felony that resulted in death or substantial bodily harm to the victim was committed with the intent to commit, cause, aid, further or conceal an act of terrorism, the felony may be deemed a category A felony and the person who committed the felony may be punished by imprisonment in the state prison:

(a) For life without the possibility of parole;

(b) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 20 years has been served; or

(c) For a definite term of 50 years, with eligibility for parole beginning when a minimum of 20 years has been served.

4. Subsections 1 and 2 do not create a separate offense but provide an additional penalty for the primary offense, the imposition of which is contingent upon the finding of the prescribed fact. Subsection 3 does not create a separate offense but provides an alternative penalty for the primary offense, the imposition of which is contingent upon the finding of the prescribed fact.

5. The provisions of this section do not apply to an offense committed in violation of NRS 202.445.

6. As used in this section, act of terrorism has the meaning ascribed to it in NRS 202.4415.

(Added to NRS by 2003, 2943; A 2007, 3193)



NRS 193.169 - Additional or alternative penalty: Limitation on imposition; alternative allegations.

1. A person who is sentenced to an additional term of imprisonment pursuant to the provisions of subsection 1 of NRS 193.161, NRS 193.162, 193.163, 193.165, 193.166, 193.167, 193.1675, 193.168, subsection 1 of NRS 193.1685, NRS 453.3335, 453.3345, 453.3351 or subsection 1 of NRS 453.3353 must not be sentenced to an additional term of imprisonment pursuant to any of the other listed sections even if the person s conduct satisfies the requirements for imposing an additional term of imprisonment pursuant to another one or more of those sections.

2. A person who is sentenced to an alternative term of imprisonment pursuant to subsection 3 of NRS 193.161, subsection 3 of NRS 193.1685 or subsection 2 of NRS 453.3353 must not be sentenced to an additional term of imprisonment pursuant to subsection 1 of NRS 193.161, NRS 193.162, 193.163, 193.165, 193.166, 193.167, 193.1675, 193.168, 453.3335, 453.3345 or 453.3351 even if the person s conduct satisfies the requirements for imposing an additional term of imprisonment pursuant to another one or more of those sections.

3. This section does not:

(a) Affect other penalties or limitations upon probation or suspension of a sentence contained in the sections listed in subsection 1 or 2.

(b) Prohibit alleging in the alternative in the indictment or information that the person s conduct satisfies the requirements of more than one of the sections listed in subsection 1 or 2 and introducing evidence to prove the alternative allegations.

(Added to NRS by 1991, 1058; A 1995, 2704; 1997, 260; 1999, 1335; 2003, 339, 871, 1515, 2944; 2005, 946; 2007, 3194)



NRS 193.170 - Prohibited act is misdemeanor when no penalty imposed.

Whenever the performance of any act is prohibited by any statute, and no penalty for the violation of such statute is imposed, the committing of such act shall be a misdemeanor.

[1911 C&P 23; RL 6288; NCL 9972]



NRS 193.190 - To constitute crime there must be unity of act and intent.

In every crime or public offense there must exist a union, or joint operation of act and intention, or criminal negligence.

[1911 C&P 6; RL 6271; NCL 9955]



NRS 193.200 - Intent: How manifested.

Intention is manifested by the circumstances connected with the perpetration of the offense, and the sound mind and discretion of the person accused.

[1911 C&P 7; RL 6272; NCL 9956]



NRS 193.210 - When person considered to be of sound mind.

A person is of sound mind who is not affected with insanity and who has arrived at the age of 14 years, or before that age if the person knew the distinction between good and evil.

[1911 C&P 4; RL 6269; NCL 9953] (NRS A 1995, 2466; 2001 Special Session, 136; 2003, 1480)



NRS 193.220 - When voluntary intoxication may be considered.

No act committed by a person while in a state of voluntary intoxication shall be deemed less criminal by reason of his or her condition, but whenever the actual existence of any particular purpose, motive or intent is a necessary element to constitute a particular species or degree of crime, the fact of the person s intoxication may be taken into consideration in determining the purpose, motive or intent.

[1911 C&P 17; RL 6282; NCL 9966] (NRS A 1995, 2466; 2003, 1480)



NRS 193.230 - Lawful resistance to commission of public offense: Who may make.

Lawful resistance to the commission of a public offense may be made:

1. By the party about to be injured.

2. By other parties.

(Added to NRS by 1967, 1469)



NRS 193.240 - Resistance by party about to be injured.

Resistance sufficient to prevent the offense may be made by the party about to be injured:

1. To prevent an offense against his or her person, family or some member of his or her family.

2. To prevent an illegal attempt, by force, to take or injure property in his or her lawful possession.

(Added to NRS by 1967, 1469)



NRS 193.250 - Resistance by other persons.

Any other person, in aid or defense of a person about to be injured, may make resistance sufficient to prevent the offense.

(Added to NRS by 1967, 1469)



NRS 193.260 - Persons acting by command of officers of justice.

Whenever the officers of justice are authorized to act in the prevention of public offenses, other persons, who by their command act in their aid, are justified in so doing.

(Added to NRS by 1967, 1469)



NRS 193.270 - Acts punishable under foreign law.

An act or omission punishable as a crime in this state is not less so because it is also punishable under the laws of another state, government or country, unless the contrary is expressly declared in the law relating thereto.

[1911 C&P 39; RL 6304; NCL 9988] (Substituted in revision for NRS 208.010)



NRS 193.280 - Defendant allowed to introduce in evidence foreign acquittal.

Whenever, upon the trial of any person for a crime, it appears that the offense was committed in another state or country, under such circumstances that the courts of this state had jurisdiction thereof, and that the defendant has already been acquitted upon the merits, upon a criminal prosecution under the laws of such state or country, founded upon the act or omission with respect to which the defendant is upon trial, such former acquittal may be introduced in evidence by the defendant in the trial.

[1911 C&P 14; RL 6279; NCL 9963] (NRS A 2009, 2734) (Substituted in revision for NRS 208.020)



NRS 193.290 - Conviction or acquittal in other county is sufficient defense.

Whenever, upon the trial of any person for a crime, it shall appear that the defendant has already been acquitted or convicted upon the merits, of the same crime, in a court having jurisdiction of such offense in another county of this state, such former acquittal or conviction is a sufficient defense.

[1911 C&P 15; RL 6280; NCL 9964] (Substituted in revision for NRS 208.030)



NRS 193.300 - Punishment for contempt.

A criminal act which at the same time constitutes contempt of court, and has been punished as such, may also be punished as a crime, but in such case the punishment for contempt may be considered in mitigation.

[1911 C&P 40; RL 6305; NCL 9989] (Substituted in revision for NRS 208.040)



NRS 193.310 - Sending letters: When offense deemed complete; venue.

Whenever any statute makes the sending of a letter criminal, the offense shall be deemed complete from the time it is deposited in any post office or other place, or delivered to any person with intent that it shall be forwarded; and the sender may be proceeded against in the county wherein it was so deposited or delivered, or in which it was received by the person to whom it was addressed.

[1911 C&P 42; RL 6307; NCL 9991] (Substituted in revision for NRS 208.050)



NRS 193.320 - Omission to perform duty: When not punishable.

No person shall be punished for an omission to perform an act when such act has been performed by another acting in the person s behalf and competent to perform it.

[1911 C&P 16; RL 6281; NCL 9965] (Substituted in revision for NRS 208.060)



NRS 193.330 - Punishment for attempts.

1. An act done with the intent to commit a crime, and tending but failing to accomplish it, is an attempt to commit that crime. A person who attempts to commit a crime, unless a different penalty is prescribed by statute, shall be punished as follows:

(a) If the person is convicted of:

(1) Attempt to commit a category A felony, for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years.

(2) Attempt to commit a category B felony for which the maximum term of imprisonment authorized by statute is greater than 10 years, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years.

(3) Attempt to commit a category B felony for which the maximum term of imprisonment authorized by statute is 10 years or less, for a category C felony as provided in NRS 193.130.

(4) Attempt to commit a category C felony, for a category D felony as provided in NRS 193.130, or for a gross misdemeanor by imprisonment in the county jail for not more than 364 days, or by a fine of not more than $2,000, or by both fine and imprisonment.

(5) Attempt to commit a category D felony, for a category E felony as provided in NRS 193.130, or for a gross misdemeanor by imprisonment in the county jail for not more than 364 days, or by a fine of not more than $2,000, or by both fine and imprisonment.

(6) Attempt to commit a category E felony, for a category E felony as provided in NRS 193.130, or for a gross misdemeanor by imprisonment in the county jail for not more than 364 days, or by a fine of not more than $2,000, or by both fine and imprisonment.

(b) If the person is convicted of attempt to commit a misdemeanor, a gross misdemeanor or a felony for which a category is not designated by statute, by imprisonment for not more than one-half the longest term authorized by statute, or by a fine of not more than one-half the largest sum, prescribed upon conviction for the commission of the offense attempted, or by both fine and imprisonment.

2. Nothing in this section protects a person who, in an unsuccessful attempt to commit one crime, does commit another and different one, from the punishment prescribed for the crime actually committed. A person may be convicted of an attempt to commit a crime, although it appears on the trial that the crime was consummated, unless the court in its discretion discharges the jury and directs the defendant to be tried for the crime itself.

[1911 C&P 26; RL 6291; NCL 9975] (NRS A 1981, 158; 1995, 1168; 1997, 1178; 2013, 977)



NRS 193.340 - Required disclosure of certain information by provider of Internet service; penalty; issuance and enforcement of administrative subpoena; fee for information.

1. A provider of Internet service who violates the provisions of 18 U.S.C. 2703 is guilty of a misdemeanor and shall be punished by a fine of not less than $50 or more than $500 for each violation.

2. In investigating criminal activity that involves or may involve the use of a computer, the Attorney General, a district attorney, the sheriff of any county in this State, the head of any organized police department of any municipality in this State, the head of any department of this State engaged in the enforcement of any criminal law of this State and any sheriff or chief of police of a municipality may, if there is reasonable cause to believe that an individual subscriber or customer of a provider of Internet service has committed an offense through the use of the services of the provider of Internet service, issue a subpoena to carry out the procedure set forth in 18 U.S.C. 2703 to compel the provider of Internet service to provide information concerning the individual subscriber or customer that the provider of Internet service is required to disclose pursuant to 18 U.S.C. 2703.

3. If a person who has been issued a subpoena pursuant to subsection 2 charges a fee for providing the information, the fee must not exceed the actual cost for providing the information.

4. If a person who has been issued a subpoena pursuant to subsection 2 refuses to produce any information that the subpoena requires, the person who issued the subpoena may apply to the district court for the judicial district in which the investigation is being carried out for the enforcement of the subpoena in the manner provided by law for the enforcement of a subpoena in a civil action.

5. As used in this section, provider of Internet service has the meaning ascribed to it in NRS 205.4758, but does not include a public library when it is engaged in providing access to the Internet.

(Added to NRS by 2001, 2784; A 2003, 429)






Chapter 194 - Persons Liable to Punishment for Crime

NRS 194.010 - Persons capable of committing crimes.

All persons are liable to punishment except those belonging to the following classes:

1. Children under the age of 8 years.

2. Children between the ages of 8 years and 14 years, in the absence of clear proof that at the time of committing the act charged against them they knew its wrongfulness.

3. Persons who committed the act charged or made the omission charged in a state of insanity.

4. Persons who committed the act or made the omission charged under an ignorance or mistake of fact, which disproves any criminal intent, where a specific intent is required to constitute the offense.

5. Persons who committed the act charged without being conscious thereof.

6. Persons who committed the act or made the omission charged, through misfortune or by accident, when it appears that there was no evil design, intention or culpable negligence.

7. Persons, unless the crime is punishable with death, who committed the act or made the omission charged under threats or menaces sufficient to show that they had reasonable cause to believe, and did believe, their lives would be endangered if they refused, or that they would suffer great bodily harm.

[1911 C&P 3; RL 6268; NCL 9952] (NRS A 1979, 145; 1981, 1660; 1995, 2467; 2001 Special Session, 136; 2003, 1480)



NRS 194.020 - Persons liable to punishment.

The following persons, except as provided in NRS 194.010, are liable to punishment:

1. A person who commits in the State any crime, in whole or in part.

2. A person who commits out of the State any act which, if committed within it, would be larceny, and is afterward found in the State with any of the stolen property.

3. A person who, being out of the State, counsels, causes, procures, aids or abets another to commit a crime in this State.

4. A person who, being out of the State, abducts or kidnaps, by force or fraud, any person, contrary to the laws of the place where the act is committed, and brings, sends or conveys such person into this State.

5. A person who commits an act without the State which affects persons or property within the State, or the public health, morals or decency of the State, which, if committed within the State, would be a crime.

[1911 C&P 2; RL 6267; NCL 9951]



NRS 194.040 - Jurisdiction of State over public offenses committed by or against Indians in areas of Indian country.

In accordance with the provisions of NRS 41.430, jurisdiction over public offenses committed by or against Indians in the areas of Indian country in Nevada is assumed by the State of Nevada.

[Part 1:198:1955] + [Part 2:198:1955] + [Part 3:198:1955]






Chapter 195 - Parties to Crimes

NRS 195.010 - Classification of parties to crimes.

Parties to crimes are classified as:

1. Principals; and

2. Accessories.

[1911 C&P 8; RL 6273; NCL 9957]



NRS 195.020 - Principals.

Every person concerned in the commission of a felony, gross misdemeanor or misdemeanor, whether the person directly commits the act constituting the offense, or aids or abets in its commission, and whether present or absent; and every person who, directly or indirectly, counsels, encourages, hires, commands, induces or otherwise procures another to commit a felony, gross misdemeanor or misdemeanor is a principal, and shall be proceeded against and punished as such. The fact that the person aided, abetted, counseled, encouraged, hired, commanded, induced or procured, could not or did not entertain a criminal intent shall not be a defense to any person aiding, abetting, counseling, encouraging, hiring, commanding, inducing or procuring him or her.

[1911 C&P 9; RL 6274; NCL 9958]



NRS 195.030 - Accessories.

1. Every person who is not the spouse or domestic partner of the offender and who, after the commission of a felony, destroys or conceals, or aids in the destruction or concealment of, material evidence, or harbors or conceals such offender with intent that the offender may avoid or escape from arrest, trial, conviction or punishment, having knowledge that such offender has committed a felony or is liable to arrest, is an accessory to the felony.

2. Every person who is not the spouse, domestic partner, brother or sister, parent or grandparent, child or grandchild of the offender, who, after the commission of a gross misdemeanor, harbors, conceals or aids such offender with intent that the offender may avoid or escape from arrest, trial, conviction or punishment, having knowledge that such offender has committed a gross misdemeanor or is liable to arrest, is an accessory to the gross misdemeanor.

3. As used in this section, domestic partner means a person who is in a domestic partnership that is registered pursuant to chapter 122A of NRS, and that has not been terminated pursuant to that chapter.

[1911 C&P 10; RL 6275; NCL 9959] (NRS A 1959, 294; 2013, 1381)



NRS 195.040 - Trial and punishment of accessories.

1. An accessory to a felony may be indicted, tried and convicted either in the county where he or she became an accessory, or where the principal felony was committed, whether the principal offender has or has not been convicted, or is or is not amenable to justice, or has been pardoned or otherwise discharged after conviction. Except as otherwise provided in this subsection and except where a different punishment is specially provided by law, the accessory is guilty of a category C felony and shall be punished as provided in NRS 193.130. An accessory to a felony who is the brother or sister, parent or grandparent, child or grandchild of the principal offender and who is an accessory to a felony pursuant to subsection 1 of NRS 195.030 is guilty of a gross misdemeanor.

2. An accessory to a gross misdemeanor may be indicted, tried and convicted in the manner provided for an accessory to a felony and, except where a different punishment is specially provided by law, shall be punished by imprisonment in the county jail for not less than 30 days nor more than 6 months, or by a fine of not less than $100 nor more than $500, or by both fine and imprisonment.

[1911 C&P 11; RL 6276; NCL 9960] (NRS A 1959, 294; 1995, 1169; 2013, 1382)






Chapter 196 - Crimes Against the Sovereignty of This State

NRS 196.010 - Treason.

1. Treason against the people of the State consists in:

(a) Levying war against the people of the State;

(b) Adhering to its enemies; or

(c) Giving them aid and comfort.

2. Treason is a category B felony and is punishable by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years.

3. A person must not be convicted for treason unless upon the testimony of two witnesses to the same overt act or by confession in open court.

[1911 C&P 43; RL 6308; NCL 9992] (NRS A 1967, 459; 1973, 1803; 1995, 1170)



NRS 196.020 - Levying war defined.

To constitute levying war against the State an actual act of war must be committed. To conspire to levy war is not enough. When persons arise in insurrection with intent to prevent, in general, by force and intimidation, the execution of a statute of this state, or to force its repeal, they shall be guilty of levying war. But an endeavor, although by numbers and force of arms, to resist the execution of a law in a single instance, and for a private purpose, is not levying war.

[1911 C&P 44; RL 6309; NCL 9993]



NRS 196.030 - Misprision of treason. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

A person who has knowledge of the commission of treason, who conceals the crime, and does not, as soon as may be, disclose the treason to the Governor or a justice of the Supreme Court or a judge of the district court, is guilty of misprision of treason which is a category C felony and shall be punished as provided in NRS 193.130.

[1911 C&P 45; RL 6310; NCL 9994] (NRS A 1967, 460; 1979, 1417; 1995, 1170)

NRS 196.030 Misprision of treason. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] A person who has knowledge of the commission of treason, who conceals the crime, and does not, as soon as may be, disclose the treason to the Governor or a justice of the Supreme Court or a judge of the Court of Appeals or the district court, is guilty of misprision of treason which is a category C felony and shall be punished as provided in NRS 193.130.

[1911 C&P 45; RL 6310; NCL 9994] (NRS A 1967, 460; 1979, 1417; 1995, 1170; 2013, 1763, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)






Chapter 197 - Crimes By and Against the Executive Power of This State

NRS 197.010 - Bribery of executive or administrative officer.

A person who gives, offers or promises, directly or indirectly, any compensation, gratuity or reward to any executive or administrative officer of the State, with the intent to influence the officer with respect to any act, decision, vote, opinion or other proceeding, as such officer, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[Part 1911 C&P 46; RL 6311; NCL 9995] (NRS A 1967, 460; 1979, 1417; 1995, 1170)



NRS 197.020 - Bribery of other public officers.

A person who gives, offers or promises, directly or indirectly, any compensation, gratuity or reward to a person executing any of the functions of a public officer other than as specified in NRS 197.010, 199.010 and 218A.960, with the intent to influence the person with respect to any act, decision, vote or other proceeding in the exercise of his or her powers or functions, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[Part 1911 C&P 46; RL 6311; NCL 9995] (NRS A 1967, 460; 1979, 1417; 1995, 1170)



NRS 197.030 - Asking or receiving bribe by executive or administrative officer.

An executive or administrative officer or person elected or appointed to an executive or administrative office who asks or receives, directly or indirectly, any compensation, gratuity or reward, or any promise thereof, upon an agreement or understanding that his or her vote, opinion or action upon any matter then pending, or which may by law be brought before him or her in an official capacity, will be influenced thereby, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[Part 1911 C&P 47; RL 6312; NCL 9996] (NRS A 1967, 460; 1979, 1418; 1995, 1170)



NRS 197.040 - Asking or receiving bribe by public officer or employee.

A person who executes any of the functions of a public office not specified in NRS 197.030, 199.020 or 218A.965, and a person employed by or acting for the State or for any public officer in the business of the State, who asks or receives, directly or indirectly, any compensation, gratuity or reward, or any promise thereof, upon an agreement or understanding that his or her vote, opinion, judgment, action, decision or other official proceeding will be influenced thereby, or that he or she will do or omit any act or proceeding or in any way neglect or violate any official duty, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[Part 1911 C&P 47; RL 6312; NCL 9996] (NRS A 1967, 460; 1979, 1418; 1995, 1171)



NRS 197.050 - Rebate or division of salary unlawful.

1. It is unlawful for any state, county or municipal officer to offer or agree to appoint, or for any person whatever to offer to procure, or to offer to aid in procuring, the appointment of any deputy officer or attache of the state, county or municipal government of this state, for any consideration contemplating any division or rebate of the salary of the deputy or attache during his or her term of office, or for any monetary or other valuable consideration whatsoever, or, after such an appointment is made, to receive or to accept any portion of the salary of the deputy or attache, or to receive any money or other valuable reward whatsoever, as a consideration for retaining the deputy or attache, or as a consideration for procuring, or for aid in obtaining the procuring of, the retention of the deputy or attache in any position to which the deputy or attache may be or has been appointed, or for any purpose whatsoever except in payment of a bona fide debt as provided in NRS 197.070.

2. A person who violates any of the provisions of subsection 1 commits bribery which is a category D felony and shall be punished as provided in NRS 193.130.

[1911 C&P 48; RL 6313; NCL 9997] + [Part 1911 C&P 51; RL 6316; NCL 10000] (NRS A 1967, 461; 1995, 1171)



NRS 197.060 - Unlawful to agree to divide salary.

1. It is unlawful for any deputy officer or attache of the state, county or municipal government of this state to rebate, refund, pay or divide, to or with his or her principal or to or with any person whatever, any part or portion of his or her salary or compensation now fixed, or that may hereafter be fixed or established, by law, as a consideration either for the making or for the procuring of such an appointment, or for aid in procuring the same, or for the retention, or for the procuring or aid in procuring the retention, of such an appointment as deputy or attache, or to make any division or payment out of his or her salary to this end, except in payment of a bona fide debt as provided in NRS 197.070.

2. A person who violates any of the provisions of subsection 1 commits bribery which is a category D felony and shall be punished as provided in NRS 193.130.

[1911 C&P 49; RL 6314; NCL 9998] + [Part 1911 C&P 51; RL 6316; NCL 10000] (NRS A 1967, 461; 1995, 1171)



NRS 197.070 - Payment of bona fide debt by deputy or attache.

Nothing in NRS 197.050 and 197.060 shall be construed to relieve any deputy officer or attache from the payment of a bona fide debt, contracted for value received, for which a civil action would lie in a court of law, or to prevent such deputy officer or attache from paying the same out of his or her salary.

[1911 C&P 50; RL 6315; NCL 9999]



NRS 197.080 - Offering reward for appointment.

Every person who shall give, offer or promise, directly or indirectly, any compensation, gratuity or reward, in consideration that the person or another person shall be appointed to a public office or to a clerkship, deputation or other subordinate position in such office, or that the person or any other person shall be permitted to exercise, perform or discharge any prerogative or duty or receive any emolument of such office, shall be guilty of a gross misdemeanor.

[1911 C&P 52; RL 6317; NCL 10001]



NRS 197.090 - Interfering with public officer.

Except under circumstances where a greater penalty is provided in NRS 200.481, any person who, by means of any threat, force or violence, attempts to deter or prevent any executive or administrative officer from performing any duty imposed upon the officer by law, or who knowingly resists by force or violence any executive or administrative officer in the performance of the officer s duty, is guilty of a gross misdemeanor.

[1911 C&P 64; RL 6329; NCL 10013] (NRS A 1981, 11)



NRS 197.100 - Influencing public officer.

1. Every person who shall ask or receive any compensation, gratuity or reward, or any promise thereof:

(a) Upon the representation that the person can, directly or indirectly, or in consideration that the person shall, or shall attempt to, directly or indirectly, influence any public officer, whether executive, administrative, judicial or legislative, to refuse, neglect, or defer the performance of any official duty;

(b) The right to retain or receive which shall be conditioned that such person shall, directly or indirectly, successfully influence by any means whatever any executive, administrative or legislative officer, in respect to any act, decision, vote, opinion or other proceeding, as such officer; or

(c) Upon the representation that the person can, directly or indirectly, or in consideration that the person shall, or shall attempt to, directly or indirectly, influence any public officer, whether executive, administrative, judicial or legislative, in respect to any act, decision, vote, opinion or other proceeding, as such officer, unless it be clearly understood and agreed in good faith between the parties thereto, on both sides, that no means or influence shall be employed except explanation and argument upon the merits,

shall be guilty of a gross misdemeanor.

2. In any prosecution under paragraph (c) of subsection 1, evidence of the means actually employed to influence such officer shall be admitted as proof of the means originally contemplated by the defendant.

[1911 C&P 65; RL 6330; NCL 10014]



NRS 197.110 - Misconduct of public officer.

Every public officer who:

1. Asks or receives, directly or indirectly, any compensation, gratuity or reward, or promise thereof, for omitting or deferring the performance of any official duty or for any official service which has not been actually rendered, except in case of charges for prospective costs or fees demandable in advance in a case allowed by law; or

2. Employs or uses any person, money or property under the public officer s official control or direction, or in the public officer s official custody, for the private benefit or gain of the public officer or another,

is guilty of a category E felony and shall be punished as provided in NRS 193.130.

[1911 C&P 66; RL 6331; NCL 10015] (NRS A 1987, 1461; 1999, 2747)



NRS 197.120 - False impersonation of public officer; intrusion into and refusal to surrender public office.

Every person who shall falsely personate or represent any public officer, or who shall willfully intrude into a public office to which the person has not been duly elected or appointed, or who shall willfully exercise any of the functions or perform any of the duties of such officer, without having duly qualified therefor, as required by law, or who, having been an executive or administrative officer, shall willfully exercise any of the functions of office after his or her right to do so has ceased, or wrongfully refuse to surrender the official seal or any books or papers appertaining to such office, upon the demand of his or her lawful successor, shall be guilty of a gross misdemeanor.

[1911 C&P 67; RL 6332; NCL 10016]



NRS 197.130 - False report by public officer.

Every public officer who shall knowingly make any false or misleading statement in any official report or statement, under circumstances not otherwise prohibited by law, shall be guilty of a gross misdemeanor.

[1911 C&P 84; RL 6349; NCL 10033]



NRS 197.140 - Public officer making false certificate.

Every public officer who, being authorized by law to make or give a certificate or other writing, shall knowingly make and deliver as true such a certificate or writing containing any statement which the public officer knows to be false, in a case where the punishment thereof is not expressly prescribed by law, shall be guilty of a gross misdemeanor.

[1911 C&P 110; RL 6375; NCL 10059]



NRS 197.150 - Falsely auditing or paying claim.

A public officer, or person holding or discharging the duties of any public office or place of trust under the State or in any county, town or city, a part of whose duty it is to audit, allow or pay, or take part in auditing, allowing or paying claims or demands upon the State or a county, town or city, who knowingly audits, allows or pays, or directly or indirectly consents to or in any way connives in the audit, allowance or payment of any claim or demand against the State, county, town or city, which is false or fraudulent or contains any charge, item or claim which is false or fraudulent, shall be punished:

1. Where the amount of the false or fraudulent charge, claim, item or demand is $650 or more, for a category D felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. Where the amount of the fraudulent charge, claim, item or demand is less than $650, for a misdemeanor.

[1911 C&P 111; RL 6376; NCL 10060] (NRS A 1967, 461; 1979, 1418; 1989, 1430; 1995, 1172; 2011, 158)



NRS 197.160 - Fraudulently presenting claim to public officer.

Every person who, with the intent to defraud, shall knowingly present for audit, allowance or payment to any officer or board of the State or of any county, city, town, school or other district authorized to audit, allow or pay bills, claims or charges, any false or fraudulent claim, account, writing or voucher or any bill, account or demand containing false or fraudulent charges, items or claims, shall be guilty of a gross misdemeanor.

[1911 C&P 450; RL 6715; NCL 10403] (NRS A 1965, 361)



NRS 197.170 - Extortion by public officer or employee.

A public officer or employee who:

1. Asks, receives or agrees to receive a fee or other compensation for official service or employment either:

(a) In excess of the fee or compensation allowed by statute therefor; or

(b) Where a fee or compensation is not allowed by statute therefor; or

2. Requests money, property or anything of value which is not authorized by law, from any person regulated by the public officer or employee, and in a manner which would cause a reasonable person to be intimidated into complying with the request to avoid the risk of adverse action by the public officer or employee,

commits extortion which is a category D felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

[1911 C&P 473; RL 6738; NCL 10422] (NRS A 1967, 462; 1979, 1418; 1995, 1172; 1999, 2747)



NRS 197.180 - Wrongful exercise of official power.

Any person who willfully takes upon himself or herself to exercise or officiate in any office or place of another, without being lawfully authorized thereto, is guilty of a gross misdemeanor.

[1911 C&P 539; RL 6804; NCL 10485] (NRS A 1967, 462)



NRS 197.190 - Obstructing public officer.

Every person who, after due notice, shall refuse or neglect to make or furnish any statement, report or information lawfully required of the person by any public officer, or who, in such statement, report or information shall make any willfully untrue, misleading or exaggerated statement, or who shall willfully hinder, delay or obstruct any public officer in the discharge of official powers or duties, shall, where no other provision of law applies, be guilty of a misdemeanor.

[1911 C&P 540; RL 6805; NCL 10486]



NRS 197.200 - Oppression under color of office.

1. An officer, or a person pretending to be an officer, who unlawfully and maliciously, under pretense or color of official authority:

(a) Arrests or detains a person against the person s will;

(b) Seizes or levies upon another s property;

(c) Dispossesses another of any lands or tenements; or

(d) Does any act whereby the person, property or rights of another person are injured,

commits oppression.

2. An officer or person committing oppression shall be punished:

(a) Where physical force or the immediate threat of physical force is used, for a category D felony as provided in NRS 193.130.

(b) Where no physical force or immediate threat of physical force is used, for a gross misdemeanor.

[1911 C&P 541; RL 6806; NCL 10487] (NRS A 1967, 462; 1995, 1172)



NRS 197.210 - Fraudulent appropriation of property.

An officer who fraudulently appropriates to his or her own use or to the use of another person, or secretes with the intent to appropriate to such a use, any money, evidence of debt or other property entrusted to the officer by virtue of his or her office, shall be punished:

1. Where the amount of the money or the actual value of the property fraudulently appropriated or secreted with the intent to appropriate is $650 or more, for a category D felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. Where the amount of the money or the actual value of the property fraudulently appropriated or secreted with the intent to appropriate is less than $650, for a misdemeanor.

[Part 1911 C&P 80; RL 6345; NCL 10029] (NRS A 1967, 462; 1979, 1419; 1989, 1431; 1995, 1173; 2011, 158)



NRS 197.220 - Other violations by officers.

Every public officer or other person who shall willfully disobey any provision of law regulating his or her official conduct in cases for which no other punishment is provided shall be guilty of a misdemeanor.

[1911 C&P 563; RL 6828; NCL 10508]



NRS 197.230 - Conviction of public officer forfeits trust.

The conviction of a public officer of any felony or malfeasance in office shall entail, in addition to such other penalty as may be imposed, the forfeiture of his or her office, and shall disqualify the public officer from ever afterward holding any public office in this State.

[1911 C&P 22; RL 6287; NCL 9971]






Chapter 198 - Crimes Against the Legislative Power

NRS 198.010 - Improperly influencing member of legislative body.

Every person who obtains or seeks to obtain money or other thing of value from another person upon a pretense, claim or representation that the person can or will improperly influence in any manner the action of any member of a legislative body in regard to any vote or legislative action, is guilty of a gross misdemeanor.

[1911 C&P 53; RL 6318; NCL 10002] (NRS A 1967, 463)






Chapter 199 - Crimes Against Public Justice

NRS 199.010 - Bribery of judicial officer.

A person who gives, offers or promises, directly or indirectly, any compensation, gratuity or reward to a judicial officer, juror, referee, arbitrator, appraiser, assessor or other person authorized by law to hear or determine any question, matter, cause, proceeding or controversy, with the intent to influence his or her action, vote, opinion or decision thereupon, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[Part 1911 C&P 46; RL 6311; NCL 9995] (NRS A 1967, 463; 1979, 1419; 1995, 1173)



NRS 199.020 - Judicial officer who asks for or receives bribe.

A judicial officer who asks or receives, directly or indirectly, any compensation, gratuity or reward, or any promise thereof, upon an agreement or understanding that his or her vote, opinion, judgment, action, decision or other official proceeding will be influenced thereby, or that the judicial officer will do or omit any act or proceeding or in any way neglect or violate any official duty, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[Part 1911 C&P 47; RL 6312; NCL 9996] (NRS A 1967, 463; 1979, 1419; 1995, 1173)



NRS 199.030 - Jurors and others accepting bribes.

A juror, referee, arbitrator, appraiser, assessor or other person authorized by law to hear or determine any question, matter, cause, controversy or proceeding, who asks or receives, directly or indirectly, any compensation, gratuity or reward, or any promise thereof, upon an agreement or understanding that his or her vote, opinion, action, judgment or decision will be influenced thereby, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[1911 C&P 55; RL 6320; NCL 10004] (NRS A 1967, 463; 1979, 1419; 1995, 1173)



NRS 199.040 - Influencing juror, arbitrator, referee or prospective juror.

Every person who shall influence, or attempt to influence, improperly, in their respective capacities as such, a juror or any person drawn or summoned as a prospective juror in a civil or criminal action or any proceeding, or any person chosen or appointed as an arbitrator or referee, in respect to his or her verdict, judgment, report, award or decision in any cause or matter pending or about to be brought before him or her, or which may prospectively be brought before him or her, in any case or in any manner not provided for by law, shall be guilty of a gross misdemeanor.

[1911 C&P 58; RL 6323; NCL 10007] (NRS A 1965, 621)



NRS 199.050 - Juror, arbitrator or referee promising verdict or decision or receiving communication.

Every juror and every person chosen or appointed arbitrator or referee who shall make any promise or agreement to give a verdict, judgment, report, award or decision for or against any party, or who shall willfully receive any communication, book, paper, instrument or information relating to a cause or matter pending before him or her, except according to the regular course of proceeding upon the trial or hearing of such cause or matter, shall be guilty of a gross misdemeanor.

[1911 C&P 59; RL 6324; NCL 10008]



NRS 199.060 - Misconduct of officer drawing jury.

Every person charged by law with the preparation of any jury list or list of names from which any jury is to be drawn, and every person authorized by law to assist at the drawing of a grand or petit jury to attend a court or to try any cause or issue, who shall:

1. Place in any such list any name at the request or solicitation, direct or indirect, of any person;

2. Designedly put upon the list of jurors, as having been drawn, any name which was not lawfully drawn for that purpose;

3. Designedly omit to place upon such list any name which was lawfully drawn;

4. Designedly sign or certify a list of such jurors as having been drawn which were not lawfully drawn;

5. Designedly and wrongfully withdraw from the box or other receptacle for the ballots containing the names of such jurors any paper or ballot lawfully placed or belonging there and containing the name of a juror, or omit to place therein any name lawfully drawn or designated or place therein a paper or ballot containing the name of a person not lawfully drawn and designated as a juror; or

6. In drawing or impaneling such jury, do any act which is unfair, partial or improper in any respect,

shall be guilty of a gross misdemeanor.

[1911 C&P 60; RL 6325; NCL 10009] (NRS A 1967, 463)



NRS 199.070 - Soliciting jury duty.

Every person who shall, directly or indirectly, solicit or request any person charged with the duty of preparing any jury list to put his or her name, or the name of any other person, on any such list shall be guilty of a gross misdemeanor.

[1911 C&P 61; RL 6326; NCL 10010]



NRS 199.080 - Misconduct of officer in charge of jury.

Every person to whose charge a jury shall be committed by a court or magistrate, who shall knowingly, without leave of such court or magistrate, permit them or any one of them to receive any communication from any person, to make any communication to any person, to obtain or receive any book, paper or refreshment, or to leave the jury room, shall be guilty of a gross misdemeanor.

[1911 C&P 62; RL 6327; NCL 10011]



NRS 199.090 - Testimony of offender.

Every person offending against any of the provisions of law relating to bribery or corruption shall be a competent witness against another so offending and shall not be excused from giving testimony tending to criminate himself or herself, but such testimony shall not afterward be used against the person testifying in any judicial proceeding, except for perjury in giving such testimony.

[1911 C&P 63; RL 6328; NCL 10012]



NRS 199.100 - Rescuing prisoner.

1. A person who, by force or fraud, rescues from lawful custody, or from an officer or person having him or her in lawful custody, a prisoner held upon a charge, arrest, commitment, conviction or sentence for felony is guilty of a category C felony and shall be punished as provided in NRS 193.130.

2. A person who rescues a prisoner held upon a charge, arrest, commitment, conviction or sentence for a gross misdemeanor or misdemeanor shall be punished:

(a) Where a dangerous weapon is used in the course of the rescue, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

(b) Where no dangerous weapon is so used, for a misdemeanor.

[1911 C&P 71; RL 6336; NCL 10020] (NRS A 1967, 464; 1979, 1420; 1995, 1174)



NRS 199.110 - Retaking goods from custody of officer.

Every person who shall take from the custody of any officer or other person any personal property in his or her charge under any process of law, or who shall willfully injure or destroy such property, shall be guilty of a gross misdemeanor.

[1911 C&P 72; RL 6337; NCL 10021] (NRS A 1967, 464)



NRS 199.120 - Definition; penalties.

A person, having taken a lawful oath or made affirmation in a judicial proceeding or in any other matter where, by law, an oath or affirmation is required and no other penalty is prescribed, who:

1. Willfully makes an unqualified statement of that which the person does not know to be true;

2. Swears or affirms willfully and falsely in a matter material to the issue or point in question;

3. Suborns any other person to make such an unqualified statement or to swear or affirm in such a manner;

4. Executes an affidavit pursuant to NRS 15.010 which contains a false statement, or suborns any other person to do so; or

5. Executes an affidavit or other instrument which contains a false statement before a person authorized to administer oaths or suborns any other person to do so,

is guilty of perjury or subornation of perjury, as the case may be, which is a category D felony and shall be punished as provided in NRS 193.130.

[1911 C&P 85; A 1949, 111; 1943 NCL 10034] (NRS A 1967, 464; 1977, 640; 1979, 1420; 1985, 129, 788; 1987, 654; 1995, 1174)



NRS 199.125 - Oath and swear defined.

1. The term oath shall include an affirmation and every other mode authorized by law of attesting the truth of that which is stated.

2. A person who shall state any matter under oath shall be deemed to swear thereto.

[1911 C&P 88; RL 6353; NCL 10037] (Substituted in revision for NRS 199.170)



NRS 199.130 - False affidavit or complaint to effect arrest or search.

1. A person who makes, executes or signs or causes to be made, executed or signed, any false or fictitious affidavit, complaint, deposition, or other instrument in writing before any officer or person authorized to administer oaths, for the purpose or with the intent of securing a warrant for the arrest of any other person, or for the purpose of securing a warrant for the searching of the premises, goods, chattels or effects, or of seizing the goods, chattels or effects, or of seizing anything in the possession of any other person, is guilty of perjury which is a category D felony.

2. A person who commits any of the acts or offenses defined or set out in subsection 1 shall be punished as provided in NRS 193.130.

[1:10:1925; NCL 10526] + [3:10:1925; NCL 10528] (NRS A 1967, 464; 1979, 1420; 1995, 1174)



NRS 199.140 - Use of fictitious name on affidavit or complaint to effect arrest or search.

1. A person who makes, executes or signs, or causes to be made, executed or signed, any affidavit, complaint or other instrument, in writing, before any United States officer or person, or before any state officer or person, authorized to administer oaths, for the purpose or with the intent of securing a warrant for the arrest of any other person, or for the purpose of securing a warrant for the searching of the premises, goods, chattels or effects, or of seizing the goods, chattels or effects, or of seizing anything in the possession of any other person, and signs the same by any other name than his or her true name, is guilty of perjury which is a category D felony.

2. A person who commits any of the acts or offenses defined or set out in subsection 1 shall be punished as provided in NRS 193.130.

[2:10:1925; NCL 10527] + [3:10:1925; NCL 10528] (NRS A 1967, 465; 1979, 1420; 1995, 1175)



NRS 199.145 - Statement made in declaration under penalty of perjury.

A person who, in a declaration made under penalty of perjury:

1. Makes a willful and false statement in a matter material to the issue or point in question; or

2. Willfully makes an unqualified statement of that which the person does not know to be true,

or who suborns another to make in such a declaration a statement of the kind described in subsection 1 or 2, is guilty of perjury or subornation of perjury, as the case may be, which is a category D felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1993, 2742; A 1995, 1175)



NRS 199.150 - Attempt to suborn perjury.

Every person who, without giving, offering or promising a bribe, shall incite or attempt to procure another to commit perjury, or to offer any false evidence, or to withhold true testimony, though no perjury be committed or false evidence offered or true testimony withheld, shall be guilty of a gross misdemeanor.

[1911 C&P 86; RL 6351; NCL 10035]



NRS 199.160 - Procuring execution of innocent person by perjury or subornation of perjury.

A person who, by willful and corrupt perjury or subornation of perjury, procures the conviction and execution of any innocent person is guilty of murder which is a category A felony and, upon conviction thereof, shall be punished by imprisonment in the state prison:

1. For life without the possibility of parole;

2. For life with the possibility of parole, with eligibility for parole beginning when a minimum of 20 years has been served; or

3. For a definite term of 50 years, with eligibility for parole beginning when a minimum of 20 years has been served.

[1911 C&P 87; RL 6352; NCL 10036] (NRS A 1961, 66; 1973, 1803; 1995, 1175)



NRS 199.180 - Irregularity in administering oath or incompetency of witness no defense.

It shall be no defense to a prosecution for perjury that an oath was administered or taken in an irregular manner or that the defendant was not competent to give the testimony, deposition, certificate or affidavit of which falsehood is alleged. It shall be sufficient that the defendant actually gave such testimony or made such deposition, certificate or affidavit.

[1911 C&P 89; RL 6354; NCL 10038]



NRS 199.190 - Deposition: When deemed to be complete.

The making of a deposition, certificate or affidavit shall be deemed to be complete when it is subscribed and sworn to or affirmed by the defendant with intent that it be uttered or published as true.

[1911 C&P 90; RL 6355; NCL 10039]



NRS 199.200 - Statement of what one does not know to be true.

Every unqualified statement of that which one does not know to be true is equivalent to a statement of that which the person knows to be false.

[1911 C&P 91; RL 6356; NCL 10040]



NRS 199.210 - Offering false evidence.

A person who, upon any trial, hearing, inquiry, investigation or other proceeding authorized by law, offers or procures to be offered in evidence, as genuine, any book, paper, document, record or other instrument in writing, knowing the same to have been forged or fraudulently altered, is guilty of a category D felony and shall be punished as provided in NRS 193.130.

[1911 C&P 92; RL 6357; NCL 10041] (NRS A 1971, 150; 1979, 1421; 1995, 1175)



NRS 199.220 - Destroying evidence.

Every person who, with intent to conceal the commission of any felony, or to protect or conceal the identity of any person committing the same, or with intent to delay or hinder the administration of the law or to prevent the production thereof at any time, in any court or before any officer, tribunal, judge or magistrate, shall willfully destroy, alter, erase, obliterate or conceal any book, paper, record, writing, instrument or thing shall be guilty of a gross misdemeanor.

[1911 C&P 93; RL 6358; NCL 10042]



NRS 199.230 - Preventing or dissuading person from testifying or producing evidence.

A person who, by persuasion, force, threat, intimidation, deception or otherwise, and with the intent to obstruct the course of justice, prevents or attempts to prevent another person from appearing before any court, or person authorized to subpoena witnesses, as a witness in any action, investigation or other official proceeding, or causes or induces another person to be absent from such a proceeding or evade the process which requires the person to appear as a witness to testify or produce a record, document or other object, shall be punished:

1. Where physical force or the immediate threat of physical force is used, for a category D felony as provided in NRS 193.130.

2. Where no physical force or immediate threat of physical force is used, for a gross misdemeanor.

[1911 C&P 94; RL 6359; NCL 10043] (NRS A 1967, 465; 1979, 1421; 1983, 1683; 1995, 1175)



NRS 199.240 - Bribing or intimidating witness to influence testimony.

A person who:

1. Gives, offers or promises directly or indirectly any compensation, gratuity or reward to any witness or person who may be called as a witness in an official proceeding, upon an agreement or understanding that his or her testimony will be thereby influenced; or

2. Uses any force, threat, intimidation or deception with the intent to:

(a) Influence the testimony of any witness or person who may be called as a witness in an official proceeding;

(b) Cause or induce him or her to give false testimony or to withhold true testimony; or

(c) Cause or induce him or her to withhold a record, document or other object from the proceeding,

is guilty of a category C felony and shall be punished as provided in NRS 193.130, and may be further punished by a fine of not more than $50,000.

[1911 C&P 56; RL 6321; NCL 10005] (NRS A 1967, 465; 1979, 1421; 1983, 1683; 1995, 1176)



NRS 199.242 - Limitations on defenses to prosecution for influencing testimony of witness.

It is not a defense to a prosecution under NRS 199.230 or 199.240 to show that:

1. An official proceeding was not pending or about to be instituted; or

2. The testimony sought or the record, document or other object to have been produced would have been legally privileged or inadmissible in evidence.

(Added to NRS by 1983, 1682; A 1985, 247)



NRS 199.250 - Witness accepting bribe.

A person who is or may be a witness upon a trial, hearing, investigation or other proceeding before any court, tribunal or person authorized to hear evidence or take testimony, who asks or receives, directly or indirectly, any compensation, gratuity or reward, or any promise thereof, upon an agreement or understanding that his or her testimony will be influenced thereby, or that the person will be absent from the trial, hearing or other proceeding, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[1911 C&P 57; RL 6322; NCL 10006] (NRS A 1967, 465; 1979, 1421; 1995, 1176)



NRS 199.260 - Neglect or refusal to receive person into custody.

Every officer who, in violation of any legal duty, shall willfully neglect or refuse to receive a person into his or her official custody or into a prison under his or her charge shall, in a case where no other punishment is specially provided by law, be guilty of a gross misdemeanor.

[1911 C&P 95; RL 6360; NCL 10044]



NRS 199.270 - Refusal to make arrest or to aid officer.

Every person who, after having been lawfully commanded by any magistrate to arrest another person, shall willfully neglect or refuse so to do, and every person who, after having been lawfully commanded to aid an officer in arresting any person, or in retaking any person who has escaped from lawful custody, or in executing any lawful process, shall willfully neglect or refuse to aid such officer shall be guilty of a misdemeanor.

[1911 C&P 96; RL 6361; NCL 10045]



NRS 199.280 - Resisting public officer.

A person who, in any case or under any circumstances not otherwise specially provided for, willfully resists, delays or obstructs a public officer in discharging or attempting to discharge any legal duty of his or her office shall be punished:

1. Where a firearm is used in the course of such resistance, obstruction or delay, or the person intentionally removes, takes or attempts to remove or take a firearm from the person of, or the immediate presence of, the public officer in the course of such resistance, obstruction or delay, for a category C felony as provided in NRS 193.130.

2. Where a dangerous weapon, other than a firearm, is used in the course of such resistance, obstruction or delay, or the person intentionally removes, takes or attempts to remove or take a weapon, other than a firearm, from the person of, or the immediate presence of, the public officer in the course of such resistance, obstruction or delay, for a category D felony as provided in NRS 193.130.

3. Where no dangerous weapon is used in the course of such resistance, obstruction or delay, for a misdemeanor.

[1911 C&P 97; RL 6362; NCL 10046] (NRS A 1967, 466; 1979, 1422; 1995, 1176; 2009, 163)



NRS 199.290 - Compounding crimes.

1. A person who asks or receives, directly or indirectly, any compensation, gratuity or reward, or any promise thereof, upon an agreement or understanding that the person will compound or conceal a crime or violation of a statute, or abstain from testifying thereto, delay a prosecution therefor or withhold any evidence thereof, except in a case where a compromise is allowed by law, shall be punished:

(a) For a category D felony as provided in NRS 193.130.

(b) For a gross misdemeanor, where the agreement or understanding relates to a gross misdemeanor or misdemeanor, or to a violation of statute for which a pecuniary penalty or forfeiture is prescribed.

2. In any proceeding against a person for compounding a crime, it is not necessary to prove that any person has been convicted of the crime or violation of statute in relation to which an agreement or understanding herein prohibited was made.

[1911 C&P 98; RL 6363; NCL 10047] (NRS A 1967, 466; 1979, 1422; 1995, 1177)



NRS 199.300 - Intimidating public officer, public employee, juror, referee, arbitrator, appraiser, assessor or similar person.

1. A person shall not, directly or indirectly, address any threat or intimidation to a public officer, public employee, juror, referee, arbitrator, appraiser, assessor or any person authorized by law to hear or determine any controversy or matter, with the intent to induce such a person contrary to his or her duty to do, make, omit or delay any act, decision or determination, if the threat or intimidation communicates the intent, either immediately or in the future:

(a) To cause bodily injury to any person;

(b) To cause physical damage to the property of any person other than the person addressing the threat or intimidation;

(c) To subject any person other than the person addressing the threat or intimidation to physical confinement or restraint; or

(d) To do any other act which is not otherwise authorized by law and is intended to harm substantially any person other than the person addressing the threat or intimidation with respect to the person s health, safety, business, financial condition or personal relationships.

2. The provisions of this section must not be construed as prohibiting a person from making any statement in good faith of an intention to report any misconduct or malfeasance by a public officer or employee.

3. A person who violates subsection 1 is guilty of:

(a) If physical force or the immediate threat of physical force is used in the course of the intimidation or in the making of the threat:

(1) For a first offense, a category C felony and shall be punished as provided in NRS 193.130.

(2) For a second or subsequent offense, a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

(b) If no physical force or immediate threat of physical force is used in the course of the intimidation or in the making of the threat, a gross misdemeanor.

4. As used in this section, public employee means any person who performs public duties for compensation paid by the State, a county, city, local government or other political subdivision of the State or an agency thereof, including, without limitation, a person who performs a service for compensation pursuant to a contract with the State, county, city, local government or other political subdivision of the State or an agency thereof.

[1911 C&P 99; RL 6364; NCL 10048] (NRS A 1967, 466; 1979, 1422; 1993, 930; 1995, 1177; 1997, 433; 2005, 925)



NRS 199.305 - Preventing or dissuading victim, person acting on behalf of victim, or witness from reporting crime, commencing prosecution or causing arrest.

1. A person who, by intimidating or threatening another person, prevents or dissuades a victim of a crime, a person acting on behalf of the victim or a witness from:

(a) Reporting a crime or possible crime to a:

(1) Judge;

(2) Peace officer;

(3) Parole or probation officer;

(4) Prosecuting attorney;

(5) Warden or other employee at an institution of the Department of Corrections; or

(6) Superintendent or other employee at a juvenile correctional institution;

(b) Commencing a criminal prosecution or a proceeding for the revocation of a parole or probation, or seeking or assisting in such a prosecution or proceeding; or

(c) Causing the arrest of a person in connection with a crime,

or who hinders or delays such a victim, agent or witness in an effort to carry out any of those actions is guilty of a category D felony and shall be punished as provided in NRS 193.130.

2. As used in this section, victim of a crime means a person against whom a crime has been committed.

(Added to NRS by 1983, 1682; A 1995, 1177; 2001 Special Session, 228)



NRS 199.310 - Malicious prosecution.

A person who maliciously and without probable cause therefor, causes or attempts to cause another person to be arrested or proceeded against for any crime of which that person is innocent:

1. If the crime is a felony, is guilty of a category D felony and shall be punished as provided in NRS 193.130; and

2. If the crime is a gross misdemeanor or misdemeanor, is guilty of a misdemeanor.

[1911 C&P 100; RL 6365; NCL 10049] (NRS A 1967, 466; 1979, 1423; 1995, 1178)



NRS 199.320 - Inducing lawsuit.

Every person who shall on his or her behalf bring or instigate, incite or encourage another to bring, any false suit at law or in equity, in any court of this State, with intent thereby to distress or harass a defendant therein, shall be guilty of a misdemeanor.

[1911 C&P 101; RL 6366; NCL 10050]



NRS 199.330 - Buying or promising reward by justice or constable.

Every justice of the peace or constable who shall, directly or indirectly, buy or be interested in buying anything in action for the purpose of commencing a suit thereon before a justice of the peace, or who shall give or promise any valuable consideration to any person as an inducement to bring, or as a consideration for having brought, a suit before a justice of the peace, shall be guilty of a misdemeanor.

[1911 C&P 102; RL 6367; NCL 10051]



NRS 199.335 - Failure to appear after admission to bail or release without bail.

1. If a person:

(a) Is admitted to bail, whether provided by deposit or surety, or released without bail;

(b) Is not recommitted to custody; and

(c) Fails to appear at the time and place required by the order admitting him or her to bail or releasing him or her without bail, or any modification thereof,

the person is guilty of failing to appear and shall be punished pursuant to the provisions of this section, unless the person surrenders himself or herself not later than 30 days after the date on which the person was required to appear.

2. If a person who fails to appear in violation of subsection 1 was admitted to bail or released without bail incident to prosecution for:

(a) One or more felonies, the person is guilty of a category D felony and shall be punished as provided in NRS 193.130.

(b) One or more gross misdemeanors but no felonies, the person is guilty of:

(1) A gross misdemeanor; or

(2) If the person left this State with the intent to avoid prosecution, a category D felony and shall be punished as provided in NRS 193.130.

(c) One or more misdemeanors but no felonies or gross misdemeanors, the person is guilty of:

(1) A misdemeanor; or

(2) If the person left this State with the intent to avoid prosecution, a category D felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1967, 1470; A 1979, 1423; 1995, 1178; 1999, 1848)



NRS 199.340 - Criminal contempt.

Every person who shall commit a contempt of court of any one of the following kinds shall be guilty of a misdemeanor:

1. Disorderly, contemptuous or insolent behavior committed during the sitting of the court, in its immediate view and presence, and directly tending to interrupt its proceedings or to impair the respect due to its authority;

2. Behavior of like character in the presence of a referee, while actually engaged in a trial or hearing pursuant to an order of court, or in the presence of a jury while actually sitting in the trial of a cause or upon an inquest or other proceeding authorized by law;

3. Breach of the peace, noise or other disturbance directly tending to interrupt the proceedings of a court, jury or referee;

4. Willful disobedience to the lawful process or mandate of a court;

5. Resistance, willfully offered, to its lawful process or mandate;

6. Contumacious and unlawful refusal to be sworn as a witness or, after being sworn, to answer any legal and proper interrogatory;

7. Publication of a false or grossly inaccurate report of its proceedings; or

8. Assuming to be an attorney or officer of a court or acting as such without authority.

[1911 C&P 103; RL 6368; NCL 10052]



NRS 199.350 - Grand juror acting after challenge allowed.

Every grand juror who, with knowledge that a challenge interposed against the grand juror by a defendant has been allowed, shall be present at, or take part, or attempt to take part, in the consideration of the charge against the defendant who interposed such challenge, or the deliberations of the grand jury thereon, shall be guilty of a misdemeanor.

[1911 C&P 104; RL 6369; NCL 10053]



NRS 199.360 - Fraudulent pretenses relative to birth of infant; false representation of entitlement to interest or share in estate of deceased person.

A person who fraudulently or falsely pretends that any infant child was born of a parent whose child is or would be entitled to inherit real property or to receive any personal property, or who falsely represents himself or herself or another to be a person entitled to an interest or share in the estate of a deceased person as executor, administrator, husband, wife, heir, heiress, legatee, devisee, next of kin or relative of the deceased person, is guilty of a category D felony and shall be punished as provided in NRS 193.130.

[1911 C&P 105; RL 6370; NCL 10054] (NRS A 1979, 1423; 1995, 1178)



NRS 199.370 - Substitution of child.

A person to whom a child has been confided for nursing, education or any other purpose, who, with the intent to deceive a person, guardian or relative of the child, substitutes or produces to the parent, guardian or relative another child or person in the place of the child so confided, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

[1911 C&P 106; RL 6371; NCL 10055] (NRS A 1979, 1423; 1995, 1178)



NRS 199.380 - Instituting suit in name of another.

Every person who shall institute or prosecute any action or other proceeding in the name of another, without the consent of the other person and contrary to law, shall be guilty of a gross misdemeanor.

[1911 C&P 107; RL 6372; NCL 10056]



NRS 199.410 - Combination to resist process.

Every person who shall enter into a combination with another to resist the execution of any legal process or other mandate of a court of competent jurisdiction, under circumstances not amounting to a riot, shall be guilty of a gross misdemeanor.

[1911 C&P 340; RL 6605; NCL 10288]



NRS 199.430 - Impersonation of officer.

Every person who shall falsely personate a public officer, civil or military, or a police officer, or a private individual having special authority by law to perform an act affecting the rights or interests of another, or who, without authority shall assume any uniform or badge by which such an officer or person is lawfully distinguished, and in such assumed character shall do any act purporting to be official, whereby another is injured or defrauded, shall be guilty of a gross misdemeanor.

[1911 C&P 469; RL 6734; NCL 10418]



NRS 199.440 - Search warrant maliciously procured.

Whoever shall maliciously, and without probable cause, procure a search warrant to be issued and executed shall be deemed guilty of a gross misdemeanor.

[1911 C&P 476; RL 6741; NCL 10425] (NRS A 1967, 467)



NRS 199.450 - Peace officer exceeding authority in execution of search warrant.

A peace officer who, in executing a search warrant, shall willfully exceed his or her authority, or exercise it with unnecessary severity, shall be deemed guilty of a gross misdemeanor.

[1911 C&P 477; RL 6742; NCL 10426] (NRS A 1967, 467)



NRS 199.460 - Extortion of confession; refusing accused communication with attorney or friends.

1. An officer or person having the custody and control of the body or liberty of any person under arrest shall not refuse permission to the arrested person to communicate at reasonable times and intervals with his or her friends or with an attorney, or subject any person under arrest to any form of personal violence, intimidation, indignity or threats for the purpose of extorting from that person incriminating statements or a confession.

2. A person violating the provisions of this section shall be punished:

(a) Where physical force or the immediate threat of physical force is used in the course of extorting statements or a confession, or where substantial bodily harm to the arrested person results from such violence, intimidation or indignity, for a category D felony as provided in NRS 193.130.

(b) Where no physical force or immediate threat of physical force is used in the course of extorting statements or a confession, or where no substantial bodily harm results to the arrested person from such violence, intimidation or indignity, for a gross misdemeanor.

(c) Where the only offense is to refuse permission to the arrested person to communicate with his or her friends or with an attorney, for a misdemeanor.

[1911 C&P 542; RL 6807; NCL 10488] (NRS A 1967, 467; 1979, 1423; 1995, 1179)



NRS 199.470 - Malicious destruction of legal and other notices.

Every person who shall willfully and maliciously remove, damage or destroy:

1. A sign or notice erected or posted by any officer under lawful authority, or by the owner or occupant of the premises where posted; or

2. A legal notice or other legal paper posted in compliance with the requirement of any statute of this State, or under the direction or order of a court,

shall be guilty of a misdemeanor.

[Part 1911 C&P 487; RL 6752; NCL 10434]



NRS 199.480 - Penalties.

1. Except as otherwise provided in subsection 2, whenever two or more persons conspire to commit murder, robbery, sexual assault, kidnapping in the first or second degree, arson in the first or second degree, involuntary servitude in violation of NRS 200.463 or 200.464, a violation of any provision of NRS 200.465, trafficking in persons in violation of NRS 200.467 or 200.468, sex trafficking in violation of NRS 201.300 or a violation of NRS 205.463, each person is guilty of a category B felony and shall be punished:

(a) If the conspiracy was to commit robbery, sexual assault, kidnapping in the first or second degree, arson in the first or second degree, involuntary servitude in violation of NRS 200.463 or 200.464, a violation of any provision of NRS 200.465, trafficking in persons in violation of NRS 200.467 or 200.468, sex trafficking in violation of NRS 201.300 or a violation of NRS 205.463, by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years; or

(b) If the conspiracy was to commit murder, by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years,

and may be further punished by a fine of not more than $5,000.

2. If the conspiracy subjects the conspirators to criminal liability under NRS 207.400, they shall be punished in the manner provided in NRS 207.400.

3. Whenever two or more persons conspire:

(a) To commit any crime other than those set forth in subsections 1 and 2, and no punishment is otherwise prescribed by law;

(b) Falsely and maliciously to procure another to be arrested or proceeded against for a crime;

(c) Falsely to institute or maintain any action or proceeding;

(d) To cheat or defraud another out of any property by unlawful or fraudulent means;

(e) To prevent another from exercising any lawful trade or calling, or from doing any other lawful act, by force, threats or intimidation, or by interfering or threatening to interfere with any tools, implements or property belonging to or used by another, or with the use or employment thereof;

(f) To commit any act injurious to the public health, public morals, trade or commerce, or for the perversion or corruption of public justice or the due administration of the law; or

(g) To accomplish any criminal or unlawful purpose, or to accomplish a purpose, not in itself criminal or unlawful, by criminal or unlawful means,

each person is guilty of a gross misdemeanor.

[1911 C&P 112; RL 6377; NCL 10061] (NRS A 1975, 509; 1977, 1416, 1631; 1979, 1424; 1983, 1494; 1995, 1179; 1999, 1343; 2013, 2424)



NRS 199.490 - Overt act not necessary.

In any such proceeding for violation of NRS 199.480, it shall not be necessary to prove that any overt act was done in pursuance of such unlawful conspiracy or combination.

[1911 C&P 113; RL 6378; NCL 10062]



NRS 199.500 - Penalty.

1. A person who counsels, hires, commands or otherwise solicits another to commit kidnapping or arson is guilty of a gross misdemeanor if no criminal act is committed as a result of the solicitation.

2. A person who counsels, hires, commands or otherwise solicits another to commit murder, if no criminal act is committed as a result of the solicitation, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years, and may be further punished by a fine of not more than $10,000.

(Added to NRS by 1979, 720; A 1987, 1152; 1995, 1180)



NRS 199.510 - Provisions not applicable to privileged communications between lawyer and client.

The provisions of NRS 199.520, 199.530 and 199.540 do not apply to a lawyer who is communicating with a client within the scope of the privilege set forth in NRS 49.095.

(Added to NRS by 1991, 212)



NRS 199.520 - Disclosure of information to subject of investigation.

An officer or employee of a court or law enforcement agency who, with the intent to obstruct a criminal investigation, directly or indirectly:

1. Notifies any person who is the subject of the investigation about the existence of the investigation; or

2. Discloses to any such person any information obtained in the course of the investigation,

is guilty of a category D felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1991, 212; A 1995, 1180)



NRS 199.530 - Notification of possible search or seizure.

1. It is unlawful for an officer or employee of a court or law enforcement agency, having knowledge that a person authorized to make a search or seizure has been authorized or is applying for authorization to make a search or seizure, to give notice or attempt to give notice of the possible search or seizure to any person with the intent to obstruct a judicial proceeding or a criminal investigation.

2. A person who violates the provisions of subsection 1 is guilty of a category D felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1991, 212; A 1995, 1180)



NRS 199.540 - Notification of interception of wire or oral communication or use of pen register or trap and trace device.

1. It is unlawful for an officer or employee of a court or law enforcement agency, or any employee of a communications common carrier, landlord, custodian or other person who is ordered pursuant to subsection 2 of NRS 179.475 to furnish information, facilities and technical assistance necessary to accomplish an authorized interception of a wire or oral communication, having knowledge that an order has been applied for or has been issued authorizing the interception of a wire or oral communication in accordance with NRS 179.410 to 179.515, inclusive, to:

(a) Give notice of the interception; or

(b) Attempt to give notice of the interception,

to any person with the intent to obstruct, impede or prevent the interception of the wire or oral communication.

2. It is unlawful for an officer or employee of a court or law enforcement agency, or any employee of a communications common carrier, landlord, custodian or other person who is ordered pursuant to subsection 2 of NRS 179.475 to furnish information, facilities and technical assistance necessary to accomplish an authorized interception of a wire or oral communication, having knowledge that an order has been applied for or has been issued authorizing the use of a pen register or trap and trace device to:

(a) Give notice of the use of the pen register or device; or

(b) Attempt to give notice of the use of the pen register or device,

to any person with the intent to obstruct, impede or prevent that use.

3. A person who violates any provision of subsection 1 or 2 is guilty of a category D felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1991, 212; A 1995, 1180)






Chapter 200 - Crimes Against the Person

NRS 200.010 - Murder defined.

Murder is the unlawful killing of a human being:

1. With malice aforethought, either express or implied;

2. Caused by a controlled substance which was sold, given, traded or otherwise made available to a person in violation of chapter 453 of NRS; or

3. Caused by a violation of NRS 453.3325.

The unlawful killing may be effected by any of the various means by which death may be occasioned.

[1911 C&P 119; RL 6384; NCL 10066] (NRS A 1983, 512; 1985, 1598; 1989, 589; 2005, 1059)



NRS 200.020 - Malice: Express and implied defined.

1. Express malice is that deliberate intention unlawfully to take away the life of a fellow creature, which is manifested by external circumstances capable of proof.

2. Malice shall be implied when no considerable provocation appears, or when all the circumstances of the killing show an abandoned and malignant heart.

[1911 C&P 120; A 1915, 67; 1919 RL 6385; NCL 10067]



NRS 200.030 - Degrees of murder; penalties.

1. Murder of the first degree is murder which is:

(a) Perpetrated by means of poison, lying in wait or torture, or by any other kind of willful, deliberate and premeditated killing;

(b) Committed in the perpetration or attempted perpetration of sexual assault, kidnapping, arson, robbery, burglary, invasion of the home, sexual abuse of a child, sexual molestation of a child under the age of 14 years, child abuse or abuse of an older person or vulnerable person pursuant to NRS 200.5099;

(c) Committed to avoid or prevent the lawful arrest of any person by a peace officer or to effect the escape of any person from legal custody;

(d) Committed on the property of a public or private school, at an activity sponsored by a public or private school or on a school bus while the bus was engaged in its official duties by a person who intended to create a great risk of death or substantial bodily harm to more than one person by means of a weapon, device or course of action that would normally be hazardous to the lives of more than one person; or

(e) Committed in the perpetration or attempted perpetration of an act of terrorism.

2. Murder of the second degree is all other kinds of murder.

3. The jury before whom any person indicted for murder is tried shall, if they find the person guilty thereof, designate by their verdict whether the person is guilty of murder of the first or second degree.

4. A person convicted of murder of the first degree is guilty of a category A felony and shall be punished:

(a) By death, only if one or more aggravating circumstances are found and any mitigating circumstance or circumstances which are found do not outweigh the aggravating circumstance or circumstances, unless a court has made a finding pursuant to NRS 174.098 that the defendant is a person with an intellectual disability and has stricken the notice of intent to seek the death penalty; or

(b) By imprisonment in the state prison:

(1) For life without the possibility of parole;

(2) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 20 years has been served; or

(3) For a definite term of 50 years, with eligibility for parole beginning when a minimum of 20 years has been served.

A determination of whether aggravating circumstances exist is not necessary to fix the penalty at imprisonment for life with or without the possibility of parole.

5. A person convicted of murder of the second degree is guilty of a category A felony and shall be punished by imprisonment in the state prison:

(a) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 10 years has been served; or

(b) For a definite term of 25 years, with eligibility for parole beginning when a minimum of 10 years has been served.

6. As used in this section:

(a) Act of terrorism has the meaning ascribed to it in NRS 202.4415;

(b) Child abuse means physical injury of a nonaccidental nature to a child under the age of 18 years;

(c) School bus has the meaning ascribed to it in NRS 483.160;

(d) Sexual abuse of a child means any of the acts described in NRS 432B.100; and

(e) Sexual molestation means any willful and lewd or lascivious act, other than acts constituting the crime of sexual assault, upon or with the body, or any part or member thereof, of a child under the age of 14 years, with the intent of arousing, appealing to, or gratifying the lust, passions or sexual desires of the perpetrator or of the child.

[1911 C&P 121; A 1915, 67; 1919, 468; 1947, 302; 1943 NCL 10068] (NRS A 1957, 330; 1959, 781; 1960, 399; 1961, 235, 486; 1967, 467, 1470; 1973, 1803; 1975, 1580; 1977, 864, 1541, 1627; 1989, 865, 1451; 1995, 257, 1181; 1999, 1335; 2003, 770, 2944; 2007, 74; 2013, 689)



NRS 200.033 - Circumstances aggravating first degree murder.

The only circumstances by which murder of the first degree may be aggravated are:

1. The murder was committed by a person under sentence of imprisonment.

2. The murder was committed by a person who, at any time before a penalty hearing is conducted for the murder pursuant to NRS 175.552, is or has been convicted of:

(a) Another murder and the provisions of subsection 12 do not otherwise apply to that other murder; or

(b) A felony involving the use or threat of violence to the person of another and the provisions of subsection 4 do not otherwise apply to that felony.

For the purposes of this subsection, a person shall be deemed to have been convicted at the time the jury verdict of guilt is rendered or upon pronouncement of guilt by a judge or judges sitting without a jury.

3. The murder was committed by a person who knowingly created a great risk of death to more than one person by means of a weapon, device or course of action which would normally be hazardous to the lives of more than one person.

4. The murder was committed while the person was engaged, alone or with others, in the commission of, or an attempt to commit or flight after committing or attempting to commit, any robbery, arson in the first degree, burglary, invasion of the home or kidnapping in the first degree, and the person charged:

(a) Killed or attempted to kill the person murdered; or

(b) Knew or had reason to know that life would be taken or lethal force used.

5. The murder was committed to avoid or prevent a lawful arrest or to effect an escape from custody.

6. The murder was committed by a person, for himself or herself or another, to receive money or any other thing of monetary value.

7. The murder was committed upon a peace officer or firefighter who was killed while engaged in the performance of his or her official duty or because of an act performed in his or her official capacity, and the defendant knew or reasonably should have known that the victim was a peace officer or firefighter. For the purposes of this subsection, peace officer means:

(a) An employee of the Department of Corrections who does not exercise general control over offenders imprisoned within the institutions and facilities of the Department, but whose normal duties require the employee to come into contact with those offenders when carrying out the duties prescribed by the Director of the Department.

(b) Any person upon whom some or all of the powers of a peace officer are conferred pursuant to NRS 289.150 to 289.360, inclusive, when carrying out those powers.

8. The murder involved torture or the mutilation of the victim.

9. The murder was committed upon one or more persons at random and without apparent motive.

10. The murder was committed upon a person less than 14 years of age.

11. The murder was committed upon a person because of the actual or perceived race, color, religion, national origin, physical or mental disability or sexual orientation of that person.

12. The defendant has, in the immediate proceeding, been convicted of more than one offense of murder in the first or second degree. For the purposes of this subsection, a person shall be deemed to have been convicted of a murder at the time the jury verdict of guilt is rendered or upon pronouncement of guilt by a judge or judges sitting without a jury.

13. The person, alone or with others, subjected or attempted to subject the victim of the murder to nonconsensual sexual penetration immediately before, during or immediately after the commission of the murder. For the purposes of this subsection:

(a) Nonconsensual means against the victim s will or under conditions in which the person knows or reasonably should know that the victim is mentally or physically incapable of resisting, consenting or understanding the nature of his or her conduct, including, but not limited to, conditions in which the person knows or reasonably should know that the victim is dead.

(b) Sexual penetration means cunnilingus, fellatio or any intrusion, however slight, of any part of the victim s body or any object manipulated or inserted by a person, alone or with others, into the genital or anal openings of the body of the victim, whether or not the victim is alive. The term includes, but is not limited to, anal intercourse and sexual intercourse in what would be its ordinary meaning.

14. The murder was committed on the property of a public or private school, at an activity sponsored by a public or private school or on a school bus while the bus was engaged in its official duties by a person who intended to create a great risk of death or substantial bodily harm to more than one person by means of a weapon, device or course of action that would normally be hazardous to the lives of more than one person. For the purposes of this subsection, school bus has the meaning ascribed to it in NRS 483.160.

15. The murder was committed with the intent to commit, cause, aid, further or conceal an act of terrorism. For the purposes of this subsection, act of terrorism has the meaning ascribed to it in NRS 202.4415.

(Added to NRS by 1977, 1542; A 1981, 521, 2011; 1983, 286; 1985, 1979; 1989, 1451; 1993, 76; 1995, 2, 138, 1490, 2705; 1997, 1293; 1999, 1336; 2001 Special Session, 229; 2003, 2945; 2005, 317)



NRS 200.035 - Circumstances mitigating first degree murder.

Murder of the first degree may be mitigated by any of the following circumstances, even though the mitigating circumstance is not sufficient to constitute a defense or reduce the degree of the crime:

1. The defendant has no significant history of prior criminal activity.

2. The murder was committed while the defendant was under the influence of extreme mental or emotional disturbance.

3. The victim was a participant in the defendant s criminal conduct or consented to the act.

4. The defendant was an accomplice in a murder committed by another person and the defendant s participation in the murder was relatively minor.

5. The defendant acted under duress or under the domination of another person.

6. The youth of the defendant at the time of the crime.

7. Any other mitigating circumstance.

(Added to NRS by 1977, 1543)



NRS 200.040 - Manslaughter defined.

1. Manslaughter is the unlawful killing of a human being, without malice express or implied, and without any mixture of deliberation.

2. Manslaughter must be voluntary, upon a sudden heat of passion, caused by a provocation apparently sufficient to make the passion irresistible, or involuntary, in the commission of an unlawful act, or a lawful act without due caution or circumspection.

3. Manslaughter does not include vehicular manslaughter as described in NRS 484B.657.

[1911 C&P 122; RL 6387; NCL 10069] (NRS A 1983, 1014; 1995, 1725; 2005, 79)



NRS 200.050 - Voluntary manslaughter defined.

1. In cases of voluntary manslaughter, there must be a serious and highly provoking injury inflicted upon the person killing, sufficient to excite an irresistible passion in a reasonable person, or an attempt by the person killed to commit a serious personal injury on the person killing.

2. Voluntary manslaughter does not include vehicular manslaughter as described in NRS 484B.657.

[1911 C&P 123; RL 6388; NCL 10070] (NRS A 2005, 79)



NRS 200.060 - When killing punished as murder.

The killing must be the result of that sudden, violent impulse of passion supposed to be irresistible; for, if there should appear to have been an interval between the assault or provocation given and the killing, sufficient for the voice of reason and humanity to be heard, the killing shall be attributed to deliberate revenge and punished as murder.

[1911 C&P 124; RL 6389; NCL 10071]



NRS 200.070 - Involuntary manslaughter defined.

1. Except under the circumstances provided in NRS 484B.550 and 484B.653, involuntary manslaughter is the killing of a human being, without any intent to do so, in the commission of an unlawful act, or a lawful act which probably might produce such a consequence in an unlawful manner, but where the involuntary killing occurs in the commission of an unlawful act, which, in its consequences, naturally tends to destroy the life of a human being, or is committed in the prosecution of a felonious intent, the offense is murder.

2. Involuntary manslaughter does not include vehicular manslaughter as described in NRS 484B.657.

[1911 C&P 125; RL 6390; NCL 10072] (NRS A 1981, 867; 1983, 1014; 1995, 1726; 2005, 79)



NRS 200.080 - Punishment for voluntary manslaughter.

A person convicted of the crime of voluntary manslaughter is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

[1911 C&P 126; A 1937, 103; 1931 NCL 10073] (NRS A 1979, 1424; 1995, 1182)



NRS 200.090 - Punishment for involuntary manslaughter.

A person convicted of involuntary manslaughter is guilty of a category D felony and shall be punished as provided in NRS 193.130.

[1911 C&P 126 1/2; added 1937, 103; 1931 NCL 10073.01] (NRS A 1967, 468; 1995, 1182)



NRS 200.110 - Place of trial for homicide.

1. If the injury be inflicted in one county, and the party die within another county, or without the State, the accused shall be tried in the county where the act was done, or the cause of death administered.

2. If the party killing shall be in one county, and the party killed in another county, at the time the cause of death shall be administered, the accused may be tried in either county.

[1911 C&P 128; RL 6393; NCL 10075]



NRS 200.120 - Justifiable homicide defined; no duty to retreat under certain circumstances.

1. Justifiable homicide is the killing of a human being in necessary self-defense, or in defense of habitation, property or person, against one who manifestly intends or endeavors, by violence or surprise, to commit a felony, or against any person or persons who manifestly intend and endeavor, in a violent, riotous, tumultuous or surreptitious manner, to enter the habitation of another for the purpose of assaulting or offering personal violence to any person dwelling or being therein.

2. A person is not required to retreat before using deadly force as provided in subsection 1 if the person:

(a) Is not the original aggressor;

(b) Has a right to be present at the location where deadly force is used; and

(c) Is not actively engaged in conduct in furtherance of criminal activity at the time deadly force is used.

[1911 C&P 129; RL 6394; NCL 10076] (NRS A 1983, 518; 2011, 265)



NRS 200.130 - Bare fear insufficient to justify killing; reasonable fear required.

A bare fear of any of the offenses mentioned in NRS 200.120, to prevent which the homicide is alleged to have been committed, shall not be sufficient to justify the killing. It must appear that the circumstances were sufficient to excite the fears of a reasonable person and that the party killing really acted under the influence of those fears and not in a spirit of revenge.

[1911 C&P 130; RL 6395; NCL 10077]



NRS 200.140 - Justifiable homicide by public officer.

Homicide is justifiable when committed by a public officer, or person acting under the command and in the aid of the public officer, in the following cases:

1. In obedience to the judgment of a competent court.

2. When necessary to overcome actual resistance to the execution of the legal process, mandate or order of a court or officer, or in the discharge of a legal duty.

3. When necessary:

(a) In retaking an escaped or rescued prisoner who has been committed, arrested for, or convicted of a felony;

(b) In attempting, by lawful ways or means, to apprehend or arrest a person;

(c) In lawfully suppressing a riot or preserving the peace; or

(d) In protecting against an imminent threat to the life of a person.

[1911 C&P 131; RL 6396; NCL 10078] (NRS A 1975, 323; 1993, 931; 2013, 270)



NRS 200.150 - Justifiable or excusable homicide.

All other instances which stand upon the same footing of reason and justice as those enumerated shall be considered justifiable or excusable homicide.

[1911 C&P 132; RL 6397; NCL 10079]



NRS 200.160 - Additional cases of justifiable homicide.

Homicide is also justifiable when committed:

1. In the lawful defense of the slayer, or his or her husband, wife, parent, child, brother or sister, or of any other person in his or her presence or company, when there is reasonable ground to apprehend a design on the part of the person slain to commit a felony or to do some great personal injury to the slayer or to any such person, and there is imminent danger of such design being accomplished; or

2. In the actual resistance of an attempt to commit a felony upon the slayer, in his or her presence, or upon or in a dwelling, or other place of abode in which the slayer is.

[1911 C&P 133; A 1931, 160; 1931 NCL 10080] (NRS A 1993, 932)



NRS 200.170 - Burden of proving circumstances of mitigation or justifiable or excusable homicide.

The killing of the deceased named in the indictment or information by the defendant being proved, the burden of proving circumstances of mitigation, or that justify or excuse the homicide, will devolve on the accused, unless the proof on the part of the prosecution sufficiently manifests that the crime committed only amounts to manslaughter, or that the accused was justified, or excused in committing the homicide.

[1911 C&P 134; A 1951, 524]



NRS 200.180 - Excusable homicide by misadventure.

1. Excusable homicide by misadventure occurs when:

(a) A person is doing a lawful act, without any intention of killing, yet unfortunately kills another, as where a person is at work with an ax and the head flies off and kills a bystander; or

(b) An officer punishing a criminal happens to occasion death, which acts of correction are lawful.

2. If the officer exceeds the sentence under which the officer acts, either in the manner, the instrument, or quantity of punishment, and death ensues, it is manslaughter or murder, according to the circumstances of the case.

[1911 C&P 135; RL 6400; NCL 10082] (NRS A 1985, 1399)



NRS 200.190 - Justifiable or excusable homicide not punishable.

The homicide appearing to be justifiable or excusable, the person indicted shall, upon trial, be fully acquitted and discharged.

[1911 C&P 136; RL 6401; NCL 10083]



NRS 200.200 - Killing in self-defense.

If a person kills another in self-defense, it must appear that:

1. The danger was so urgent and pressing that, in order to save the person s own life, or to prevent the person from receiving great bodily harm, the killing of the other was absolutely necessary; and

2. The person killed was the assailant, or that the slayer had really, and in good faith, endeavored to decline any further struggle before the mortal blow was given.

[1911 C&P 137; RL 6402; NCL 10084]



NRS 200.210 - Killing of unborn quick child; penalty.

A person who willfully kills an unborn quick child, by any injury committed upon the mother of the child, commits manslaughter and shall be punished for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

[1911 C&P 138; RL 6403; NCL 10085] (NRS A 1967, 468; 1979, 1425; 1995, 1182)



NRS 200.220 - Taking drugs to terminate pregnancy; penalty.

A woman who takes or uses, or submits to the use of, any drug, medicine or substance, or any instrument or other means, with the intent to terminate her pregnancy after the 24th week of pregnancy, unless the same is performed upon herself upon the advice of a physician acting pursuant to the provisions of NRS 442.250, and thereby causes the death of the child of the pregnancy, commits manslaughter and shall be punished for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

[1911 C&P 140; RL 6405; NCL 10087] (NRS A 1967, 468; 1973, 1639; 1979, 1425; 1995, 1183)



NRS 200.230 - Death resulting from overloading of passenger vessel; penalties.

A person navigating a vessel for gain who willfully or negligently receives so many passengers or such a quantity of other lading on board that by means thereof the vessel sinks, is overset or injured, and thereby a human being is drowned or otherwise killed, commits manslaughter and shall be punished:

1. If the overloading is negligent, for a category D felony as provided in NRS 193.130.

2. If the overloading is willful, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

[1911 C&P 141; RL 6406; NCL 10088] (NRS A 1967, 468; 1979, 1425; 1995, 1183)



NRS 200.240 - Owner of animal that kills human being guilty of manslaughter under certain circumstances; penalty.

If the owner or custodian of any vicious or dangerous animal, knowing its propensities, willfully or negligently allows it to go at large, and the animal while at large kills a human being who is not in fault, the owner or custodian commits manslaughter and shall be punished for a category D felony as provided in NRS 193.130.

[1911 C&P 142; RL 6407; NCL 10089] (NRS A 1967, 469; 1995, 1183)



NRS 200.260 - Death resulting from unlawful manufacture or storage of explosives; penalty.

A person who makes or keeps gunpowder or any other explosive substance in a city or town in any quantity or manner prohibited by law or by ordinance of the municipality commits manslaughter if an explosion thereof occurs whereby the death of a human being is occasioned, and shall be punished for a category D felony as provided in NRS 193.130.

[1911 C&P 144; RL 6409; NCL 10091] (NRS A 1967, 469; 1983, 120; 1995, 1183)



NRS 200.275 - Justifiable infliction or threat of bodily injury not punishable.

In addition to any other circumstances recognized as justification at common law, the infliction or threat of bodily injury is justifiable, and does not constitute mayhem, battery or assault, if done under circumstances which would justify homicide.

(Added to NRS by 1983, 519)



NRS 200.278 - Information required to be provided to school district of person in secondary school who causes serious bodily injury.

1. If a court determines that a person who is currently enrolled in a secondary school unlawfully caused or attempted to cause serious bodily injury to another person, the court shall provide the information specified in subsection 2 to the school district in which the offender is currently enrolled.

2. The information required to be provided pursuant to subsection 1 must include:

(a) The name of the offender;

(b) A description of any injury sustained by the other person;

(c) A description of any weapon used by the offender; and

(d) A description of any threats made by the offender against the other person before, during or after the incident in which the offender injured or attempted to injure the person.

(Added to NRS by 1997, 1363)



NRS 200.280 - Definition; penalty.

Mayhem consists of unlawfully depriving a human being of a member of his or her body, or disfiguring or rendering it useless. If a person cuts out or disables the tongue, puts out an eye, slits the nose, ear or lip, or disables any limb or member of another, or voluntarily, or of purpose, puts out an eye, that person is guilty of mayhem which is a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

[1911 C&P 151; RL 6416; NCL 10098] (NRS A 1967, 469; 1979, 1425; 1995, 1183)



NRS 200.290 - Instrument or manner of inflicting injury immaterial.

To constitute mayhem it is immaterial by what means or instrument or in what manner the injury was inflicted.

[1911 C&P 152; RL 6417; NCL 10099]



NRS 200.300 - Injury not resulting in permanent injury; defendant may be convicted of assault.

Whenever upon a trial for mayhem it shall appear that the injury inflicted will not result in any permanent disfiguration of appearance, diminution of vigor, or other permanent injury, no conviction for maiming shall be had, but the defendant may be convicted of assault in any degree.

[1911 C&P 153; RL 6418; NCL 10100]



NRS 200.310 - Degrees.

1. A person who willfully seizes, confines, inveigles, entices, decoys, abducts, conceals, kidnaps or carries away a person by any means whatsoever with the intent to hold or detain, or who holds or detains, the person for ransom, or reward, or for the purpose of committing sexual assault, extortion or robbery upon or from the person, or for the purpose of killing the person or inflicting substantial bodily harm upon the person, or to exact from relatives, friends, or any other person any money or valuable thing for the return or disposition of the kidnapped person, and a person who leads, takes, entices, or carries away or detains any minor with the intent to keep, imprison, or confine the minor from his or her parents, guardians, or any other person having lawful custody of the minor, or with the intent to hold the minor to unlawful service, or perpetrate upon the person of the minor any unlawful act is guilty of kidnapping in the first degree which is a category A felony.

2. A person who willfully and without authority of law seizes, inveigles, takes, carries away or kidnaps another person with the intent to keep the person secretly imprisoned within the State, or for the purpose of conveying the person out of the State without authority of law, or in any manner held to service or detained against the person s will, is guilty of kidnapping in the second degree which is a category B felony.

[1:165:1947; 1943 NCL 10612.05] (NRS A 1959, 20; 1979, 39; 1987, 495; 1995, 1184)



NRS 200.320 - Kidnapping in first degree: Penalties.

A person convicted of kidnapping in the first degree is guilty of a category A felony and shall be punished:

1. Where the kidnapped person suffers substantial bodily harm during the act of kidnapping or the subsequent detention and confinement or in attempted escape or escape therefrom, by imprisonment in the state prison:

(a) For life without the possibility of parole;

(b) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 15 years has been served; or

(c) For a definite term of 40 years, with eligibility for parole beginning when a minimum of 15 years has been served.

2. Where the kidnapped person suffers no substantial bodily harm as a result of the kidnapping, by imprisonment in the state prison:

(a) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 5 years has been served; or

(b) For a definite term of 15 years, with eligibility for parole beginning when a minimum of 5 years has been served.

[2:165:1947; 1943 NCL 10612.06] (NRS A 1967, 469; 1973, 1804; 1995, 1184)



NRS 200.330 - Kidnapping in second degree: Penalties.

A person convicted of kidnapping in the second degree is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years, and may be further punished by a fine of not more than $15,000.

[3:165:1947; 1943 NCL 10612.07] (NRS A 1967, 469; 1979, 1425; 1995, 1185)



NRS 200.340 - Penalty for aiding or abetting.

1. A person who aids and abets kidnapping in the first degree is guilty of a category A felony and shall be punished for kidnapping in the first degree as provided in NRS 200.320.

2. A person who aids and abets kidnapping in the second degree is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years.

[4:165:1947; 1943 NCL 10612.08] (NRS A 1967, 470; 1995, 1185)



NRS 200.350 - Where proceedings may be instituted; consent is not defense.

1. Any proceedings for kidnapping may be instituted either in the county where the offense was committed or in any county through or in which the person kidnapped or confined was taken or kept while under confinement or restraint.

2. Upon the trial for violation of NRS 200.310 to 200.350, inclusive, the consent thereto of the person kidnapped or confined shall not be a defense unless it appears satisfactorily to the jury that such person was above the age of 18 years and that the person s consent was not extorted by threats, duress or fraud.

[5:165:1947; 1943 NCL 10612.09]



NRS 200.357 - Law enforcement officer required to take child into protective custody if child in danger of being removed from jurisdiction.

A law enforcement officer who is conducting an investigation or making an arrest concerning the abduction of a child shall take the child into protective custody if the law enforcement officer reasonably believes that the child is in danger of being removed from the jurisdiction.

(Added to NRS by 1991, 1422)



NRS 200.359 - Detention, concealment or removal of child from person having lawful custody or from jurisdiction of court: Penalties; limitation on issuance of arrest warrant; restitution; exceptions.

1. A person having a limited right of custody to a child by operation of law or pursuant to an order, judgment or decree of any court, including a judgment or decree which grants another person rights to custody or visitation of the child, or any parent having no right of custody to the child, who:

(a) In violation of an order, judgment or decree of any court willfully detains, conceals or removes the child from a parent, guardian or other person having lawful custody or a right of visitation of the child; or

(b) In the case of an order, judgment or decree of any court that does not specify when the right to physical custody or visitation is to be exercised, removes the child from the jurisdiction of the court without the consent of either the court or all persons who have the right to custody or visitation,

is guilty of a category D felony and shall be punished as provided in NRS 193.130.

2. A parent who has joint legal custody of a child pursuant to NRS 125.465 shall not willfully conceal or remove the child from the custody of the other parent with the specific intent to deprive the other parent of the parent and child relationship. A person who violates this subsection shall be punished as provided in subsection 1.

3. If the mother of a child has primary physical custody pursuant to subsection 2 of NRS 126.031, the father of the child shall not willfully conceal or remove the child from the physical custody of the mother. If the father of a child has primary physical custody pursuant to subsection 2 of NRS 126.031, the mother of the child shall not willfully conceal or remove the child from the physical custody of the father. A person who violates this subsection shall be punished as provided in subsection 1.

4. Before an arrest warrant may be issued for a violation of this section, the court must find that:

(a) This is the home state of the child, as defined in NRS 125A.085; and

(b) There is cause to believe that the entry of a court order in a civil proceeding brought pursuant to chapter 125, 125A or 125C of NRS will not be effective to enforce the rights of the parties and would not be in the best interests of the child.

5. Upon conviction for a violation of this section, the court shall order the defendant to pay restitution for any expenses incurred in locating or recovering the child.

6. The prosecuting attorney may recommend to the judge that the defendant be sentenced as for a misdemeanor and the judge may impose such a sentence if the judge finds that:

(a) The defendant has no prior conviction for this offense and the child has suffered no substantial harm as a result of the offense; or

(b) The interests of justice require that the defendant be punished as for a misdemeanor.

7. A person who aids or abets any other person to violate this section shall be punished as provided in subsection 1.

8. This section does not apply to a person who detains, conceals or removes a child to protect the child from the imminent danger of abuse or neglect or to protect himself or herself from imminent physical harm, and reported the detention, concealment or removal to a law enforcement agency or an agency which provides child welfare services within 24 hours after detaining, concealing or removing the child, or as soon as the circumstances allowed. As used in this subsection:

(a) Abuse or neglect has the meaning ascribed to it in paragraph (a) of subsection 4 of NRS 200.508.

(b) Agency which provides child welfare services has the meaning ascribed to it in NRS 432B.030.

(Added to NRS by 1975, 1397; A 1981, 564; 1989, 1678; 1991, 1422; 1993, 1425; 1995, 997, 1185, 1338; 2001 Special Session, 17; 2003, 1005)



NRS 200.364 - Definitions.

As used in NRS 200.364 to 200.3784, inclusive, unless the context otherwise requires:

1. Offense involving a pupil means any of the following offenses:

(a) Sexual conduct between certain employees of a school or volunteers at a school and a pupil pursuant to NRS 201.540.

(b) Sexual conduct between certain employees of a college or university and a student pursuant to NRS 201.550.

2. Perpetrator means a person who commits a sexual offense, an offense involving a pupil or sex trafficking.

3. Sex trafficking means a violation of subsection 2 of NRS 201.300.

4. Sexual offense means any of the following offenses:

(a) Sexual assault pursuant to NRS 200.366.

(b) Statutory sexual seduction pursuant to NRS 200.368.

5. Sexual penetration means cunnilingus, fellatio, or any intrusion, however slight, of any part of a person s body or any object manipulated or inserted by a person into the genital or anal openings of the body of another, including sexual intercourse in its ordinary meaning.

6. Statutory sexual seduction means:

(a) Ordinary sexual intercourse, anal intercourse, cunnilingus or fellatio committed by a person 18 years of age or older with a person under the age of 16 years; or

(b) Any other sexual penetration committed by a person 18 years of age or older with a person under the age of 16 years with the intent of arousing, appealing to, or gratifying the lust or passions or sexual desires of either of the persons.

7. Victim means a person who is a victim of a sexual offense, an offense involving a pupil or sex trafficking.

(Added to NRS by 1977, 1626; A 1979, 572; 1991, 801; 1995, 700; 2009, 231, 1296; 2013, 2426)



NRS 200.366 - Sexual assault: Definition; penalties.

1. A person who subjects another person to sexual penetration, or who forces another person to make a sexual penetration on himself or herself or another, or on a beast, against the will of the victim or under conditions in which the perpetrator knows or should know that the victim is mentally or physically incapable of resisting or understanding the nature of his or her conduct, is guilty of sexual assault.

2. Except as otherwise provided in subsections 3 and 4, a person who commits a sexual assault is guilty of a category A felony and shall be punished:

(a) If substantial bodily harm to the victim results from the actions of the defendant committed in connection with or as a part of the sexual assault, by imprisonment in the state prison:

(1) For life without the possibility of parole; or

(2) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 15 years has been served.

(b) If no substantial bodily harm to the victim results, by imprisonment in the state prison for life with the possibility of parole, with eligibility for parole beginning when a minimum of 10 years has been served.

3. Except as otherwise provided in subsection 4, a person who commits a sexual assault against a child under the age of 16 years is guilty of a category A felony and shall be punished:

(a) If the crime results in substantial bodily harm to the child, by imprisonment in the state prison for life without the possibility of parole.

(b) Except as otherwise provided in paragraph (c), if the crime does not result in substantial bodily harm to the child, by imprisonment in the state prison for life with the possibility of parole, with eligibility for parole beginning when a minimum of 25 years has been served.

(c) If the crime is committed against a child under the age of 14 years and does not result in substantial bodily harm to the child, by imprisonment in the state prison for life with the possibility of parole, with eligibility for parole beginning when a minimum of 35 years has been served.

4. A person who commits a sexual assault against a child under the age of 16 years and who has been previously convicted of:

(a) A sexual assault pursuant to this section or any other sexual offense against a child; or

(b) An offense committed in another jurisdiction that, if committed in this State, would constitute a sexual assault pursuant to this section or any other sexual offense against a child,

is guilty of a category A felony and shall be punished by imprisonment in the state prison for life without the possibility of parole.

5. For the purpose of this section, other sexual offense against a child means any act committed by an adult upon a child constituting:

(a) Incest pursuant to NRS 201.180;

(b) Lewdness with a child pursuant to NRS 201.230;

(c) Sado-masochistic abuse pursuant to NRS 201.262; or

(d) Luring a child using a computer, system or network pursuant to NRS 201.560, if punished as a felony.

(Added to NRS by 1977, 1626; A 1991, 612; 1995, 1186; 1997, 1179, 1719; 1999, 431; 2003, 2825; 2005, 2874; 2007, 3255)



NRS 200.368 - Statutory sexual seduction: Penalties.

Except under circumstances where a greater penalty is provided in NRS 201.540, a person who commits statutory sexual seduction shall be punished:

1. If the person is 21 years of age or older, for a category C felony as provided in NRS 193.130.

2. If the person is under the age of 21 years, for a gross misdemeanor.

(Added to NRS by 1977, 1627; A 1979, 1426; 1995, 1187; 2001, 703)



NRS 200.373 - Sexual assault of spouse by spouse.

It is no defense to a charge of sexual assault that the perpetrator was, at the time of the assault, married to the victim, if the assault was committed by force or by the threat of force.

(Added to NRS by 1967, 470; A 1975, 1141; 1977, 1628; 1987, 1165)



NRS 200.377 - Victims of certain sexual offenses: Legislative findings and declarations.

The Legislature finds and declares that:

1. This State has a compelling interest in assuring that the victim of a sexual offense, an offense involving a pupil or sex trafficking:

(a) Reports the sexual offense, offense involving a pupil or sex trafficking to the appropriate authorities;

(b) Cooperates in the investigation and prosecution of the sexual offense, offense involving a pupil or sex trafficking; and

(c) Testifies at the criminal trial of the person charged with committing the sexual offense, offense involving a pupil or sex trafficking.

2. The fear of public identification and invasion of privacy are fundamental concerns for the victims of sexual offenses, offenses involving a pupil or sex trafficking. If these concerns are not addressed and the victims are left unprotected, the victims may refrain from reporting and prosecuting sexual offenses, offenses involving a pupil or sex trafficking.

3. A victim of a sexual offense, an offense involving a pupil or sex trafficking may be harassed, intimidated and psychologically harmed by a public report that identifies the victim. A sexual offense, an offense involving a pupil or sex trafficking is, in many ways, a unique, distinctive and intrusive personal trauma. The consequences of identification are often additional psychological trauma and the public disclosure of private personal experiences.

4. Recent public criminal trials have focused attention on these issues and have dramatized the need for basic protections for the victims of sexual offenses, offenses involving a pupil or sex trafficking.

5. The public has no overriding need to know the individual identity of the victim of a sexual offense, an offense involving a pupil or sex trafficking.

6. The purpose of NRS 200.3771 to 200.3774, inclusive, is to protect the victims of sexual offenses, offenses involving a pupil or sex trafficking from harassment, intimidation, psychological trauma and the unwarranted invasion of their privacy by prohibiting the disclosure of their identities to the public.

(Added to NRS by 1993, 2475; A 2009, 1296; 2013, 2427)



NRS 200.3771 - Victims of certain sexual offenses: Confidentiality of records and reports that reveal identity; when disclosure permitted; penalty.

1. Except as otherwise provided in this section, any information which is contained in:

(a) Court records, including testimony from witnesses;

(b) Intelligence or investigative data, reports of crime or incidents of criminal activity or other information;

(c) Records of criminal history, as that term is defined in NRS 179A.070; and

(d) Records in the Central Repository for Nevada Records of Criminal History,

that reveals the identity of a victim of a sexual offense, an offense involving a pupil or sex trafficking is confidential, including but not limited to the victim s photograph, likeness, name, address or telephone number.

2. A defendant charged with a sexual offense, an offense involving a pupil or sex trafficking and the defendant s attorney are entitled to all identifying information concerning the victim in order to prepare the defense of the defendant. The defendant and the defendant s attorney shall not disclose this information except, as necessary, to those persons directly involved in the preparation of the defense.

3. A court of competent jurisdiction may authorize the release of the identifying information, upon application, if the court determines that:

(a) The person making the application has demonstrated to the satisfaction of the court that good cause exists for the disclosure;

(b) The disclosure will not place the victim at risk of personal harm; and

(c) Reasonable notice of the application and an opportunity to be heard have been given to the victim.

4. Nothing in this section prohibits:

(a) Any publication or broadcast by the media concerning a sexual offense, an offense involving a pupil or sex trafficking.

(b) The disclosure of identifying information to any nonprofit organization or public agency whose purpose is to provide counseling, services for the management of crises or other assistance to the victims of crimes if:

(1) The organization or agency needs identifying information of victims to offer such services; and

(2) The court or a law enforcement agency approves the organization or agency for the receipt of the identifying information.

5. The willful violation of any provision of this section or the willful neglect or refusal to obey any court order made pursuant thereto is punishable as criminal contempt.

(Added to NRS by 1993, 2476; A 2009, 1297; 2013, 2427)



NRS 200.3772 - Victims of certain sexual offenses: Procedure for substituting pseudonym for name on files, records and reports; actual identity confidential; when disclosure required; immunity for unintentional disclosure.

1. A victim of a sexual offense, an offense involving a pupil or sex trafficking may choose a pseudonym to be used instead of the victim s name on all files, records and documents pertaining to the sexual offense, offense involving a pupil or sex trafficking, including, without limitation, criminal intelligence and investigative reports, court records and media releases.

2. A victim who chooses to use a pseudonym shall file a form to choose a pseudonym with the law enforcement agency investigating the sexual offense, offense involving a pupil or sex trafficking. The form must be provided by the law enforcement agency.

3. If the victim files a form to use a pseudonym, as soon as practicable the law enforcement agency shall make a good faith effort to:

(a) Substitute the pseudonym for the name of the victim on all reports, files and records in the agency s possession; and

(b) Notify the prosecuting attorney of the pseudonym.

The law enforcement agency shall maintain the form in a manner that protects the confidentiality of the information contained therein.

4. Upon notification that a victim has elected to be designated by a pseudonym, the court shall ensure that the victim is designated by the pseudonym in all legal proceedings concerning the sexual offense, offense involving a pupil or sex trafficking.

5. The information contained on the form to choose a pseudonym concerning the actual identity of the victim is confidential and must not be disclosed to any person other than the defendant or the defendant s attorney unless a court of competent jurisdiction orders the disclosure of the information. The disclosure of information to a defendant or the defendant s attorney is subject to the conditions and restrictions specified in subsection 2 of NRS 200.3771. A person who violates this subsection is guilty of a misdemeanor.

6. A court of competent jurisdiction may order the disclosure of the information contained on the form only if it finds that the information is essential in the trial of the defendant accused of the sexual offense, offense involving a pupil or sex trafficking, or the identity of the victim is at issue.

7. A law enforcement agency that complies with the requirements of this section is immune from civil liability for unknowingly or unintentionally:

(a) Disclosing any information contained on the form filed by a victim pursuant to this section that reveals the identity of the victim; or

(b) Failing to substitute the pseudonym of the victim for the name of the victim on all reports, files and records in the agency s possession.

(Added to NRS by 1993, 2477; A 2009, 1298; 2013, 2428)



NRS 200.3773 - Victims of certain sexual offenses: Public officer or employee prohibited from disclosing identity; exceptions; penalty.

1. A public officer or employee who has access to any records, files or other documents which include the photograph, likeness, name, address, telephone number or other fact or information that reveals the identity of a victim of a sexual offense, an offense involving a pupil or sex trafficking shall not intentionally or knowingly disclose the identifying information to any person other than:

(a) The defendant or the defendant s attorney;

(b) A person who is directly involved in the investigation, prosecution or defense of the case;

(c) A person specifically named in a court order issued pursuant to NRS 200.3771; or

(d) A nonprofit organization or public agency approved to receive the information pursuant to NRS 200.3771.

2. A person who violates the provisions of subsection 1 is guilty of a misdemeanor.

(Added to NRS by 1993, 2477; A 2009, 1298; 2013, 2429)



NRS 200.3774 - Victims of certain sexual offenses: Effect of waiver of confidentiality.

The provisions of NRS 200.3771, 200.3772 and 200.3773 do not apply if the victim of the sexual offense, offense involving a pupil or sex trafficking voluntarily waives, in writing, the confidentiality of the information concerning the victim s identity.

(Added to NRS by 1993, 2478; A 2009, 1299; 2013, 2429)



NRS 200.378 - Court may impose temporary or extended order to restrict conduct of alleged perpetrator, defendant or convicted person; penalty for violation of order; dissemination of order; notice provided in order.

1. In addition to any other remedy provided by law, a person who reasonably believes that the crime of sexual assault has been committed against him or her by another person may petition any court of competent jurisdiction for a temporary or extended order directing the person who allegedly committed the sexual assault to:

(a) Stay away from the home, school, business or place of employment of the victim of the alleged sexual assault and any other location specifically named by the court.

(b) Refrain from contacting, intimidating, threatening or otherwise interfering with the victim of the alleged sexual assault and any other person named in the order, including, without limitation, a member of the family or the household of the victim of the alleged sexual assault.

(c) Comply with any other restriction which the court deems necessary to protect the victim of the alleged sexual assault or to protect any other person named in the order, including, without limitation, a member of the family or the household of the victim of the alleged sexual assault.

2. If a defendant charged with a crime involving sexual assault is released from custody before trial or is found guilty at the trial, the court may issue a temporary or extended order or provide as a condition of the release or sentence that the defendant:

(a) Stay away from the home, school, business or place of employment of the victim of the alleged sexual assault and any other location specifically named by the court.

(b) Refrain from contacting, intimidating, threatening or otherwise interfering with the victim of the alleged sexual assault and any other person named in the order, including, without limitation, a member of the family or the household of the victim of the alleged sexual assault.

(c) Comply with any other restriction which the court deems necessary to protect the victim of the alleged sexual assault or to protect any other person named in the order, including, without limitation, a member of the family or the household of the victim of the alleged sexual assault.

3. A temporary order may be granted with or without notice to the adverse party. An extended order may be granted only after:

(a) Notice of the petition for the order and of the hearing thereon is served upon the adverse party pursuant to the Nevada Rules of Civil Procedure; and

(b) A hearing is held on the petition.

4. If an extended order is issued by a justice court, an interlocutory appeal lies to the district court, which may affirm, modify or vacate the order in question. The appeal may be taken without bond, but its taking does not stay the effect or enforcement of the order.

5. Unless a more severe penalty is prescribed by law for the act that constitutes the violation of the order, any person who intentionally violates:

(a) A temporary order is guilty of a gross misdemeanor.

(b) An extended order is guilty of a category C felony and shall be punished as provided in NRS 193.130.

6. Any court order issued pursuant to this section must:

(a) Be in writing;

(b) Be personally served on the person to whom it is directed; and

(c) Contain the warning that violation of the order:

(1) Subjects the person to immediate arrest.

(2) Is a gross misdemeanor if the order is a temporary order.

(3) Is a category C felony if the order is an extended order.

7. A temporary or extended order issued pursuant to this section must provide notice that a person who is arrested for violating the order will not be admitted to bail sooner than 12 hours after the arrest if:

(a) The arresting officer determines that such a violation is accompanied by a direct or indirect threat of harm;

(b) The person has previously violated a temporary or extended order for protection; or

(c) At the time of the violation or within 2 hours after the violation, the person has:

(1) A concentration of alcohol of 0.08 or more in his or her blood or breath; or

(2) An amount of a prohibited substance in his or her blood or urine that is equal to or greater than the amount set forth in subsection 3 of NRS 484C.110.

(Added to NRS by 2009, 228)



NRS 200.3781 - Petitioner for order: Deferment of costs and fees; free information concerning order; no fee for serving order.

1. The payment of all costs and official fees must be deferred for any person who petitions a court for a temporary or extended order pursuant to NRS 200.378. After any hearing and not later than final disposition of such an application or order, the court shall assess the costs and fees against the adverse party, except that the court may reduce them or waive them, as justice may require.

2. The clerk of the court shall provide a person who petitions the court for a temporary or extended order pursuant to NRS 200.378 and the adverse party, free of cost, with information about the:

(a) Availability of temporary and extended orders pursuant to NRS 200.378;

(b) Procedure for filing an application for such an order; and

(c) Right to proceed without legal counsel.

3. A person who obtains an order pursuant to NRS 200.378 must not be charged any fee to have the order served in this State.

(Added to NRS by 2009, 230)



NRS 200.3782 - Duration of orders; dissolution or modification of temporary order.

1. A temporary order issued pursuant to NRS 200.378 expires within such time, not to exceed 30 days, as the court fixes. If a petition for an extended order is filed within the period of a temporary order, the temporary order remains in effect until the hearing on the extended order is held.

2. On 2 days notice to the party who obtained the temporary order, the adverse party may appear and move its dissolution or modification, and in that event, the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

3. An extended order expires within such time, not to exceed 1 year, as the court fixes. A temporary order may be converted by the court, upon notice to the adverse party and a hearing, into an extended order effective for not more than 1 year.

(Added to NRS by 2009, 230)



NRS 200.3783 - Order to be transmitted to law enforcement agencies; enforcement.

1. Each court that issues an order pursuant to NRS 200.378 shall transmit, as soon as practicable, a copy of the order to all law enforcement agencies within its jurisdiction. The copy must include a notation of the date on which the order was personally served upon the person to whom it is directed.

2. A peace officer, without a warrant, may arrest and take into custody a person when the peace officer has probable cause to believe that:

(a) An order has been issued pursuant to NRS 200.378 to the person to be arrested;

(b) The person to be arrested has been served with a copy of the order; and

(c) The person to be arrested is acting in violation of the order.

3. Any law enforcement agency in this State may enforce a court order issued pursuant to NRS 200.378.

(Added to NRS by 2009, 230)



NRS 200.3784 - Victim to be given certain information and documents concerning case; clerk to keep record of order or condition restricting conduct of defendant.

1. The prosecuting attorney in any trial brought against a person on a charge of sexual assault shall inform the alleged victim of the final disposition of the case.

2. If the defendant is found guilty and the court issues an order or provides a condition of the sentence restricting the ability of the defendant to have contact with the victim or witnesses, the clerk of the court shall:

(a) Keep a record of the order or condition of the sentence; and

(b) Provide a certified copy of the order or condition of the sentence to the victim and other persons named in the order.

(Added to NRS by 2009, 230)



NRS 200.380 - Definition; penalty.

1. Robbery is the unlawful taking of personal property from the person of another, or in the person s presence, against his or her will, by means of force or violence or fear of injury, immediate or future, to his or her person or property, or the person or property of a member of his or her family, or of anyone in his or her company at the time of the robbery. A taking is by means of force or fear if force or fear is used to:

(a) Obtain or retain possession of the property;

(b) Prevent or overcome resistance to the taking; or

(c) Facilitate escape.

The degree of force used is immaterial if it is used to compel acquiescence to the taking of or escaping with the property. A taking constitutes robbery whenever it appears that, although the taking was fully completed without the knowledge of the person from whom taken, such knowledge was prevented by the use of force or fear.

2. A person who commits robbery is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years.

[1911 C&P 162; RL 6427; NCL 10109] (NRS A 1961, 53; 1967, 470; 1993, 253; 1995, 1187)



NRS 200.390 - Administration of poison: Penalty.

A person who willfully and maliciously administers or causes to be administered to or taken by a person, any poison, or other noxious or destructive substance or liquid, with the intention to cause the death of the person, and being thereof duly convicted, is guilty of a category A felony and shall be punished by imprisonment in the state prison:

1. For life with the possibility of parole, with eligibility for parole beginning when a minimum of 5 years has been served; or

2. For a definite term of 15 years, with eligibility for parole beginning when a minimum of 5 years has been served.

[1911 C&P 139; RL 6404; NCL 10086] (NRS A 1967, 471; 1995, 1188)



NRS 200.400 - Definition; penalties.

1. As used in this section:

(a) Battery means any willful and unlawful use of force or violence upon the person of another.

(b) Strangulation has the meaning ascribed to it in NRS 200.481.

2. A person who is convicted of battery with the intent to commit mayhem, robbery or grand larceny is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

3. A person who is convicted of battery with the intent to kill is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years.

4. A person who is convicted of battery with the intent to commit sexual assault shall be punished:

(a) If the crime results in substantial bodily harm to the victim or is committed by strangulation, for a category A felony by imprisonment in the state prison:

(1) For life without the possibility of parole; or

(2) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 10 years has been served,

as determined by the verdict of the jury, or the judgment of the court if there is no jury.

(b) If the crime does not result in substantial bodily harm to the victim and the victim is 16 years of age or older, for a category A felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of life with the possibility of parole.

(c) If the crime does not result in substantial bodily harm to the victim and the victim is a child under the age of 16, for a category A felony by imprisonment in the state prison for a minimum term of not less than 5 years and a maximum term of life with the possibility of parole.

In addition to any other penalty, a person convicted pursuant to this subsection may be punished by a fine of not more than $10,000.

[1911 C&P 148; RL 6413; NCL 10095] (NRS A 1967, 471; 1971, 1385; 1973, 1805; 1977, 1628; 1979, 1426; 1981, 903; 1985, 247; 1991, 123; 1995, 1188; 2005, 2875; 2009, 87)



NRS 200.405 - Administration of drug to aid commission of felony: Penalty.

Unless a greater penalty is provided in NRS 200.408, a person who administers to another person any chloroform, ether, laudanum, or any controlled substance, anesthetic, or intoxicating or emetic agent, with the intent thereby to enable or assist himself or herself or any other person to commit a felony, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years.

(Added to NRS by 1987, 1624; A 1995, 1189; 1997, 903)



NRS 200.408 - Administration of controlled substance to aid commission of crime of violence: Penalty; definitions.

1. A person who causes to be administered to another person any controlled substance without that person s knowledge and with the intent thereby to enable or assist himself or herself or any other person to commit a crime of violence against that person or the property of that person, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years.

2. As used in this section:

(a) Controlled substance includes flunitrazepam and gamma-hydroxybutyrate and each substance for which flunitrazepam or gamma-hydroxybutyrate is an immediate precursor as defined in NRS 453.086.

(b) Crime of violence means:

(1) Any offense involving the use or threatened use of force or violence against the person or property of another; or

(2) Any felony for which there is a substantial risk that force or violence may be used against the person or property of another in the commission of the felony.

(c) Without a person s knowledge means the person is unaware that a substance that can alter the person s ability to appraise conduct or to decline participation in or communicate an unwillingness to participate in conduct has been administered to the person.

(Added to NRS by 1997, 902)



NRS 200.410 - Death resulting from duel; penalty.

If a person fights, by previous appointment or agreement, a duel with a rifle, shotgun, pistol, bowie knife, dirk, smallsword, backsword or other dangerous weapon, and in so doing kills his or her antagonist, or any person, or inflicts such a wound that the party or parties injured die thereof, each such offender is guilty of murder in the first degree, which is a category A felony, and upon conviction thereof shall be punished as provided in subsection 4 of NRS 200.030.

[1911 C&P 157; RL 6422; NCL 10104] (NRS A 1959, 10; 1995, 1189; 1999, 2)



NRS 200.430 - Incriminating testimony; witness s privilege.

Any person who is present at the time of fighting any duel with deadly weapons, as second, aid, surgeon or spectator, or who advises or gives assistance to such a duel, is a competent witness against any person offending against any of the provisions of NRS 200.410 and may be compelled to appear and give evidence before any justice of the peace, grand jury or court, in the same manner as other witnesses; but the testimony so given may not be used in any prosecution or proceeding, civil or criminal, against the person so testifying.

[1911 C&P 159; RL 6424; NCL 10106] (NRS A 1979, 1426)



NRS 200.440 - Posting for not fighting; use of contemptuous language.

If any person posts another, or in writing, print or orally uses any reproachable or contemptuous language to or concerning another, for not fighting a duel, or for not sending or accepting a challenge, the person is guilty of a gross misdemeanor.

[1911 C&P 160; RL 6425; NCL 10107] (NRS A 1959, 10; 1967, 471)



NRS 200.450 - Challenges to fight; penalties.

1. If a person, upon previous concert and agreement, fights with any other person or gives, sends or authorizes any other person to give or send a challenge verbally or in writing to fight any other person, the person giving, sending or accepting the challenge to fight any other person shall be punished:

(a) If the fight does not involve the use of a deadly weapon, for a gross misdemeanor; or

(b) If the fight involves the use of a deadly weapon, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

2. A person who acts for another in giving, sending, or accepting, either verbally or in writing, a challenge to fight any other person shall be punished:

(a) If the fight does not involve the use of a deadly weapon, for a gross misdemeanor; or

(b) If the fight involves the use of a deadly weapon, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

3. Should death ensue to a person in such a fight, or should a person die from any injuries received in such a fight, the person causing or having any agency in causing the death, either by fighting or by giving or sending for himself or herself or for any other person, or in receiving for himself or herself or for any other person, the challenge to fight, is guilty of murder in the first degree which is a category A felony and shall be punished as provided in subsection 4 of NRS 200.030.

[1911 C&P 161; RL 6426; NCL 10108] (NRS A 1967, 472; 1977, 884; 1979, 1426; 1995, 1189; 1999, 2)



NRS 200.460 - Definition; penalties.

1. False imprisonment is an unlawful violation of the personal liberty of another, and consists in confinement or detention without sufficient legal authority.

2. A person convicted of false imprisonment shall pay all damages sustained by the person so imprisoned, and, except as otherwise provided in this section, is guilty of a gross misdemeanor.

3. Unless a greater penalty is provided pursuant to subsection 4, if the false imprisonment is committed:

(a) By a prisoner in a penal institution without a deadly weapon; or

(b) By any other person with the use of a deadly weapon,

the person convicted of such a false imprisonment is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years.

4. Unless a greater penalty is provided pursuant to subsection 5, if the false imprisonment is committed by using the person so imprisoned as a shield or to avoid arrest, the person convicted of such a false imprisonment is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 15 years.

5. If the false imprisonment is committed by a prisoner who is in lawful custody or confinement with the use of a deadly weapon, the person convicted of such a false imprisonment is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years.

[1911 C&P 175; RL 6440; NCL 10122] (NRS A 1967, 472; 1981, 614; 1995, 1190; 2003, 387)



NRS 200.463 - Involuntary servitude; penalties.

1. A person who knowingly subjects, or attempts to subject, another person to forced labor or services by:

(a) Causing or threatening to cause physical harm to any person;

(b) Physically restraining or threatening to physically restrain any person;

(c) Abusing or threatening to abuse the law or legal process;

(d) Knowingly destroying, concealing, removing, confiscating or possessing any actual or purported passport or other immigration document, or any other actual or purported government identification document, of the person;

(e) Extortion; or

(f) Causing or threatening to cause financial harm to any person,

is guilty of holding a person in involuntary servitude.

2. Unless a greater penalty is provided in NRS 200.4631, a person who is found guilty of holding a person in involuntary servitude is guilty of a category B felony and shall be punished:

(a) Where the victim suffers substantial bodily harm while held in involuntary servitude or in attempted escape or escape therefrom, by imprisonment in the state prison for a minimum term of not less than 7 years and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $50,000.

(b) Where the victim suffers no substantial bodily harm as a result of being held in involuntary servitude, by imprisonment in the state prison for a minimum term of not less than 5 years and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $50,000.

(Added to NRS by 2005, 87; A 2013, 1853)



NRS 200.4631 - Involuntary servitude of minors; penalties.

1. A person who has physical custody of a minor, allows a minor to reside in his or her residence, is in a position of authority over a minor or provides care for any length of time to a minor and who knowingly:

(a) Obtains labor or services from the minor by causing or threatening to cause serious harm to the minor or by engaging in a pattern of conduct that results in physical injury to the minor, sexual abuse of the minor or sexual assault of the minor pursuant to NRS 200.366; or

(b) Benefits, financially or by receiving anything of value other than sexual gratification from the labor or services obtained by the conduct specified in paragraph (a),

is guilty of holding a minor in involuntary servitude.

2. A person who is found guilty of holding a minor in involuntary servitude is guilty of a category A felony and shall be punished by imprisonment in the state prison for life with the possibility of parole, with eligibility for parole beginning when a minimum of 15 years has been served, and may be further punished by a fine of at least $50,000.

3. Consent of the victim to the performance of any labor or services is not a valid defense to a prosecution conducted pursuant to this section.

4. Nothing in this section shall be construed to prohibit a parent or guardian of a child from requiring his or her child to perform common household chores under the threat of the reasonable exercise of discipline by the parent or guardian of the child.

5. For the purposes of this section:

(a) Physical injury includes, without limitation:

(1) A sprain or dislocation;

(2) Damage to cartilage;

(3) A fracture of a bone or the skull;

(4) An injury causing an intracranial hemorrhage or injury to another internal organ;

(5) Permanent or temporary disfigurement, including, without limitation, a burn, scalding, cut, laceration, puncture or bite; or

(6) Permanent or temporary loss or impairment of a part or organ of the body.

(b) Serious harm means any harm, whether physical or nonphysical, including, without limitation, psychological, financial or reputational harm, that is sufficiently serious, under the circumstances, to compel a reasonable person of the same background and in the same circumstances as the victim to perform or to continue to provide labor or services to avoid incurring that harm.

(c) Sexual abuse includes acts upon a child constituting:

(1) Lewdness with a child pursuant to NRS 201.230;

(2) Sado-masochistic abuse pursuant to NRS 201.262;

(3) Sexual assault pursuant to NRS 200.366;

(4) Open or gross lewdness pursuant to NRS 201.210; and

(5) Mutilation of the genitalia of a female child, aiding, abetting, encouraging or participating in the mutilation of the genitalia of a female child, or removal of a female child from this State for the purpose of mutilating the genitalia of the child pursuant to NRS 200.5083.

(Added to NRS by 2013, 1852)



NRS 200.464 - Recruiting, enticing, harboring, transporting, providing or obtaining another person to be held in involuntary servitude; benefiting from another person being held in involuntary servitude; penalty.

Unless a greater penalty is provided pursuant to NRS 200.4631 or 200.468, a person who knowingly:

1. Recruits, entices, harbors, transports, provides or obtains by any means, or attempts to recruit, entice, harbor, transport, provide or obtain by any means, another person, intending or knowing that the person will be held in involuntary servitude; or

2. Benefits, financially or by receiving anything of value, from participating in a violation of NRS 200.463 or 200.4631,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 15 years, and may be further punished by a fine of not more than $50,000.

(Added to NRS by 2005, 88; A 2007, 1268; 2013, 1854)



NRS 200.465 - Assuming rights of ownership over another person; purchase or sale of person; penalty.

A person who:

1. Assumes or attempts to assume rights of ownership over another person;

2. Sells or attempts to sell a person to another;

3. Receives money or anything of value in consideration of placing a person in the custody or under the control of another;

4. Buys or attempts to buy a person;

5. Except as otherwise provided in chapter 127 of NRS, pays money or delivers anything of value to another in consideration of having a person placed in his or her custody or under his or her power or control; or

6. Knowingly aids or assists in any manner a person who violates any provision of this section,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 5 years and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $50,000.

(Added to NRS by 1989, 1186; A 1995, 1190; 2005, 88)



NRS 200.466 - Power of court to order restitution for violation of

NRS 200.463, 200.464 or 200.465.

1. In addition to any other penalty, the court may order a person convicted of a violation of any provision of NRS 200.463, 200.464 or 200.465 to pay restitution to the victim as provided in subsection 2.

2. Restitution ordered pursuant to this section may include, without limitation:

(a) The cost of medical and psychological treatment, including, without limitation, physical and occupational therapy and rehabilitation;

(b) The cost of transportation, temporary housing and child care;

(c) The return of property, the cost of repairing damaged property or the full value of the property if it is destroyed or damaged beyond repair;

(d) Expenses incurred by a victim in relocating away from the defendant or his or her associates, if the expenses are verified by law enforcement to be necessary for the personal safety of the victim;

(e) The cost of repatriation of the victim to his or her home country, if applicable; and

(f) Any and all other losses suffered by the victim as a result of the violation of any provision of NRS 200.463, 200.464 or 200.465.

3. The return of the victim to his or her home country or other absence of the victim from the jurisdiction does not prevent the victim from receiving restitution.

4. As used in this section, victim means any person:

(a) Against whom a violation of any provision of NRS 200.463, 200.464 or 200.465 has been committed; or

(b) Who is the surviving child of such a person.

(Added to NRS by 2013, 2425)



NRS 200.467 - Trafficking in persons for financial gain; penalties.

1. A person shall not transport, procure transportation for or assist in the transportation of or procurement of transportation for another person into the State of Nevada who the person knows or has reason to know does not have the legal right to enter or remain in the United States in exchange for money or other financial gain.

2. A person who violates the provisions of subsection 1 is guilty of trafficking in persons and, unless a greater penalty is provided pursuant to NRS 200.464 or 200.468, shall be punished for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $50,000.

(Added to NRS by 2007, 1267)



NRS 200.468 - Trafficking in persons for illegal purposes; penalty.

1. A person shall not transport, procure transportation for or assist in the transportation of or procurement of transportation for another person into the State of Nevada whom the person knows or has reason to know does not have the legal right to enter or remain in the United States with the intent to:

(a) Subject the person to involuntary servitude or any other act prohibited pursuant to NRS 200.463, 200.4631 or 200.465;

(b) Violate any state or federal labor law, including, without limitation, 8 U.S.C. 1324a; or

(c) Commit any other crime which is punishable by not less than 1 year imprisonment in the state prison.

2. A person who violates the provisions of subsection 1 is guilty of trafficking in persons for illegal purposes and shall be punished for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $50,000.

(Added to NRS by 2007, 1267; A 2013, 1854)



NRS 200.469 - Power of court to order restitution for violation of

NRS 200.467 or 200.468.

1. In addition to any other penalty, the court may order a person convicted of violation of any provision of NRS 200.467 or 200.468 to pay restitution to the victim as provided in subsection 2.

2. Restitution ordered pursuant to this section may include, without limitation:

(a) The cost of medical and psychological treatment, including, without limitation, physical and occupational therapy and rehabilitation;

(b) The cost of transportation, temporary housing and child care;

(c) The return of property, the cost of repairing damaged property or the full value of the property if it is destroyed or damaged beyond repair;

(d) Expenses incurred by a victim in relocating away from the defendant or his or her associates, if the expenses are verified by law enforcement to be necessary for the personal safety of the victim;

(e) The cost of repatriation of the victim to his or her home country, if applicable; and

(f) Any and all other losses suffered by the victim as a result of the violation of any provision of NRS 200.467 or 200.468.

3. The return of the victim to his or her home country or other absence of the victim from the jurisdiction does not prevent the victim from receiving restitution.

4. As used in this section, victim means any person:

(a) Against whom a violation of any provision of NRS 200.467 or 200.468 has been committed; or

(b) Who is the surviving child of such a person.

(Added to NRS by 2013, 2426)



NRS 200.471 - Assault: Definitions; penalties. [Effective through December 31, 2013.]

1. As used in this section:

(a) Assault means:

(1) Unlawfully attempting to use physical force against another person; or

(2) Intentionally placing another person in reasonable apprehension of immediate bodily harm.

(b) Officer means:

(1) A person who possesses some or all of the powers of a peace officer;

(2) A person employed in a full-time salaried occupation of fire fighting for the benefit or safety of the public;

(3) A member of a volunteer fire department;

(4) A jailer, guard or other correctional officer of a city or county jail;

(5) A justice of the Supreme Court, district judge, justice of the peace, municipal judge, magistrate, court commissioner, master or referee, including a person acting pro tempore in a capacity listed in this subparagraph; or

(6) An employee of the State or a political subdivision of the State whose official duties require the employee to make home visits.

(c) Provider of health care means a physician, a medical student, a perfusionist or a physician assistant licensed pursuant to chapter 630 of NRS, a practitioner of respiratory care, a homeopathic physician, an advanced practitioner of homeopathy, a homeopathic assistant, an osteopathic physician, a physician assistant licensed pursuant to chapter 633 of NRS, a podiatric physician, a podiatry hygienist, a physical therapist, a medical laboratory technician, an optometrist, a chiropractor, a chiropractor s assistant, a doctor of Oriental medicine, a nurse, a student nurse, a certified nursing assistant, a nursing assistant trainee, a medication aide - certified, a dentist, a dental student, a dental hygienist, a dental hygienist student, a pharmacist, a pharmacy student, an intern pharmacist, an attendant on an ambulance or air ambulance, a psychologist, a social worker, a marriage and family therapist, a marriage and family therapist intern, a clinical professional counselor, a clinical professional counselor intern, a licensed dietitian and an emergency medical technician.

(d) School employee means a licensed or unlicensed person employed by a board of trustees of a school district pursuant to NRS 391.100.

(e) Sporting event has the meaning ascribed to it in NRS 41.630.

(f) Sports official has the meaning ascribed to it in NRS 41.630.

(g) Taxicab has the meaning ascribed to it in NRS 706.8816.

(h) Taxicab driver means a person who operates a taxicab.

(i) Transit operator means a person who operates a bus or other vehicle as part of a public mass transportation system.

2. A person convicted of an assault shall be punished:

(a) If paragraph (c) or (d) does not apply to the circumstances of the crime and the assault is not made with the use of a deadly weapon or the present ability to use a deadly weapon, for a misdemeanor.

(b) If the assault is made with the use of a deadly weapon or the present ability to use a deadly weapon, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

(c) If paragraph (d) does not apply to the circumstances of the crime and if the assault is committed upon an officer, a provider of health care, a school employee, a taxicab driver or a transit operator who is performing his or her duty or upon a sports official based on the performance of his or her duties at a sporting event and the person charged knew or should have known that the victim was an officer, a provider of health care, a school employee, a taxicab driver, a transit operator or a sports official, for a gross misdemeanor, unless the assault is made with the use of a deadly weapon or the present ability to use a deadly weapon, then for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

(d) If the assault is committed upon an officer, a provider of health care, a school employee, a taxicab driver or a transit operator who is performing his or her duty or upon a sports official based on the performance of his or her duties at a sporting event by a probationer, a prisoner who is in lawful custody or confinement or a parolee, and the probationer, prisoner or parolee charged knew or should have known that the victim was an officer, a provider of health care, a school employee, a taxicab driver, a transit operator or a sports official, for a category D felony as provided in NRS 193.130, unless the assault is made with the use of a deadly weapon or the present ability to use a deadly weapon, then for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

(Added to NRS by 1971, 1384; A 1981, 903; 1985, 248; 1989, 1010; 1991, 124, 774; 1995, 21, 1190, 1321; 1997, 434; 1999, 140; 2001, 380, 986, 987; 2003, 354; 2005, 176; 2007, 1848, 3078; 2009, 74, 2991; 2011, 1336, 1513; 2013, 292)

NRS 200.471 Assault: Definitions; penalties. [Effective January 1, 2014, through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. As used in this section:

(a) Assault means:

(1) Unlawfully attempting to use physical force against another person; or

(2) Intentionally placing another person in reasonable apprehension of immediate bodily harm.

(b) Officer means:

(1) A person who possesses some or all of the powers of a peace officer;

(2) A person employed in a full-time salaried occupation of fire fighting for the benefit or safety of the public;

(3) A member of a volunteer fire department;

(4) A jailer, guard or other correctional officer of a city or county jail;

(5) A justice of the Supreme Court, district judge, justice of the peace, municipal judge, magistrate, court commissioner, master or referee, including a person acting pro tempore in a capacity listed in this subparagraph; or

(6) An employee of the State or a political subdivision of the State whose official duties require the employee to make home visits.

(c) Provider of health care means a physician, a medical student, a perfusionist or a physician assistant licensed pursuant to chapter 630 of NRS, a practitioner of respiratory care, a homeopathic physician, an advanced practitioner of homeopathy, a homeopathic assistant, an osteopathic physician, a physician assistant licensed pursuant to chapter 633 of NRS, a podiatric physician, a podiatry hygienist, a physical therapist, a medical laboratory technician, an optometrist, a chiropractor, a chiropractor s assistant, a doctor of Oriental medicine, a nurse, a student nurse, a certified nursing assistant, a nursing assistant trainee, a medication aide - certified, a dentist, a dental student, a dental hygienist, a dental hygienist student, a pharmacist, a pharmacy student, an intern pharmacist, an attendant on an ambulance or air ambulance, a psychologist, a social worker, a marriage and family therapist, a marriage and family therapist intern, a clinical professional counselor, a clinical professional counselor intern, a licensed dietitian, an emergency medical technician, an advanced emergency medical technician and a paramedic.

(d) School employee means a licensed or unlicensed person employed by a board of trustees of a school district pursuant to NRS 391.100.

(e) Sporting event has the meaning ascribed to it in NRS 41.630.

(f) Sports official has the meaning ascribed to it in NRS 41.630.

(g) Taxicab has the meaning ascribed to it in NRS 706.8816.

(h) Taxicab driver means a person who operates a taxicab.

(i) Transit operator means a person who operates a bus or other vehicle as part of a public mass transportation system.

2. A person convicted of an assault shall be punished:

(a) If paragraph (c) or (d) does not apply to the circumstances of the crime and the assault is not made with the use of a deadly weapon or the present ability to use a deadly weapon, for a misdemeanor.

(b) If the assault is made with the use of a deadly weapon or the present ability to use a deadly weapon, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

(c) If paragraph (d) does not apply to the circumstances of the crime and if the assault is committed upon an officer, a provider of health care, a school employee, a taxicab driver or a transit operator who is performing his or her duty or upon a sports official based on the performance of his or her duties at a sporting event and the person charged knew or should have known that the victim was an officer, a provider of health care, a school employee, a taxicab driver, a transit operator or a sports official, for a gross misdemeanor, unless the assault is made with the use of a deadly weapon or the present ability to use a deadly weapon, then for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

(d) If the assault is committed upon an officer, a provider of health care, a school employee, a taxicab driver or a transit operator who is performing his or her duty or upon a sports official based on the performance of his or her duties at a sporting event by a probationer, a prisoner who is in lawful custody or confinement or a parolee, and the probationer, prisoner or parolee charged knew or should have known that the victim was an officer, a provider of health care, a school employee, a taxicab driver, a transit operator or a sports official, for a category D felony as provided in NRS 193.130, unless the assault is made with the use of a deadly weapon or the present ability to use a deadly weapon, then for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

(Added to NRS by 1971, 1384; A 1981, 903; 1985, 248; 1989, 1010; 1991, 124, 774; 1995, 21, 1190, 1321; 1997, 434; 1999, 140; 2001, 380, 986, 987; 2003, 354; 2005, 176; 2007, 1848, 3078; 2009, 74, 2991; 2011, 1336, 1513; 2013, 292, 952, effective January 1, 2014)

NRS 200.471 Assault: Definitions; penalties. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. As used in this section:

(a) Assault means:

(1) Unlawfully attempting to use physical force against another person; or

(2) Intentionally placing another person in reasonable apprehension of immediate bodily harm.

(b) Officer means:

(1) A person who possesses some or all of the powers of a peace officer;

(2) A person employed in a full-time salaried occupation of fire fighting for the benefit or safety of the public;

(3) A member of a volunteer fire department;

(4) A jailer, guard or other correctional officer of a city or county jail;

(5) A justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace, municipal judge, magistrate, court commissioner, master or referee, including a person acting pro tempore in a capacity listed in this subparagraph; or

(6) An employee of the State or a political subdivision of the State whose official duties require the employee to make home visits.

(c) Provider of health care means a physician, a medical student, a perfusionist or a physician assistant licensed pursuant to chapter 630 of NRS, a practitioner of respiratory care, a homeopathic physician, an advanced practitioner of homeopathy, a homeopathic assistant, an osteopathic physician, a physician assistant licensed pursuant to chapter 633 of NRS, a podiatric physician, a podiatry hygienist, a physical therapist, a medical laboratory technician, an optometrist, a chiropractor, a chiropractor s assistant, a doctor of Oriental medicine, a nurse, a student nurse, a certified nursing assistant, a nursing assistant trainee, a medication aide - certified, a dentist, a dental student, a dental hygienist, a dental hygienist student, a pharmacist, a pharmacy student, an intern pharmacist, an attendant on an ambulance or air ambulance, a psychologist, a social worker, a marriage and family therapist, a marriage and family therapist intern, a clinical professional counselor, a clinical professional counselor intern, a licensed dietitian, an emergency medical technician, an advanced emergency medical technician and a paramedic.

(d) School employee means a licensed or unlicensed person employed by a board of trustees of a school district pursuant to NRS 391.100.

(e) Sporting event has the meaning ascribed to it in NRS 41.630.

(f) Sports official has the meaning ascribed to it in NRS 41.630.

(g) Taxicab has the meaning ascribed to it in NRS 706.8816.

(h) Taxicab driver means a person who operates a taxicab.

(i) Transit operator means a person who operates a bus or other vehicle as part of a public mass transportation system.

2. A person convicted of an assault shall be punished:

(a) If paragraph (c) or (d) does not apply to the circumstances of the crime and the assault is not made with the use of a deadly weapon or the present ability to use a deadly weapon, for a misdemeanor.

(b) If the assault is made with the use of a deadly weapon or the present ability to use a deadly weapon, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

(c) If paragraph (d) does not apply to the circumstances of the crime and if the assault is committed upon an officer, a provider of health care, a school employee, a taxicab driver or a transit operator who is performing his or her duty or upon a sports official based on the performance of his or her duties at a sporting event and the person charged knew or should have known that the victim was an officer, a provider of health care, a school employee, a taxicab driver, a transit operator or a sports official, for a gross misdemeanor, unless the assault is made with the use of a deadly weapon or the present ability to use a deadly weapon, then for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

(d) If the assault is committed upon an officer, a provider of health care, a school employee, a taxicab driver or a transit operator who is performing his or her duty or upon a sports official based on the performance of his or her duties at a sporting event by a probationer, a prisoner who is in lawful custody or confinement or a parolee, and the probationer, prisoner or parolee charged knew or should have known that the victim was an officer, a provider of health care, a school employee, a taxicab driver, a transit operator or a sports official, for a category D felony as provided in NRS 193.130, unless the assault is made with the use of a deadly weapon or the present ability to use a deadly weapon, then for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

(Added to NRS by 1971, 1384; A 1981, 903; 1985, 248; 1989, 1010; 1991, 124, 774; 1995, 21, 1190, 1321; 1997, 434; 1999, 140; 2001, 380, 986, 987; 2003, 354; 2005, 176; 2007, 1848, 3078; 2009, 74, 2991; 2011, 1336, 1513; 2013, 292, 952, 1763, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 200.481 - Battery: Definitions; penalties. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. As used in this section:

(a) Battery means any willful and unlawful use of force or violence upon the person of another.

(b) Child means a person less than 18 years of age.

(c) Officer means:

(1) A person who possesses some or all of the powers of a peace officer;

(2) A person employed in a full-time salaried occupation of fire fighting for the benefit or safety of the public;

(3) A member of a volunteer fire department;

(4) A jailer, guard, matron or other correctional officer of a city or county jail or detention facility;

(5) A justice of the Supreme Court, district judge, justice of the peace, municipal judge, magistrate, court commissioner, master or referee, including, without limitation, a person acting pro tempore in a capacity listed in this subparagraph; or

(6) An employee of the State or a political subdivision of the State whose official duties require the employee to make home visits.

(d) Provider of health care has the meaning ascribed to it in NRS 200.471.

(e) School employee means a licensed or unlicensed person employed by a board of trustees of a school district pursuant to NRS 391.100.

(f) Sporting event has the meaning ascribed to it in NRS 41.630.

(g) Sports official has the meaning ascribed to it in NRS 41.630.

(h) Strangulation means intentionally impeding the normal breathing or circulation of the blood by applying pressure on the throat or neck or by blocking the nose or mouth of another person in a manner that creates a risk of death or substantial bodily harm.

(i) Taxicab has the meaning ascribed to it in NRS 706.8816.

(j) Taxicab driver means a person who operates a taxicab.

(k) Transit operator means a person who operates a bus or other vehicle as part of a public mass transportation system.

2. Except as otherwise provided in NRS 200.485, a person convicted of a battery, other than a battery committed by an adult upon a child which constitutes child abuse, shall be punished:

(a) If the battery is not committed with a deadly weapon, and no substantial bodily harm to the victim results, except under circumstances where a greater penalty is provided in this section or NRS 197.090, for a misdemeanor.

(b) If the battery is not committed with a deadly weapon, and either substantial bodily harm to the victim results or the battery is committed by strangulation, for a category C felony as provided in NRS 193.130.

(c) If:

(1) The battery is committed upon an officer, provider of health care, school employee, taxicab driver or transit operator who was performing his or her duty or upon a sports official based on the performance of his or her duties at a sporting event;

(2) The officer, provider of health care, school employee, taxicab driver, transit operator or sports official suffers substantial bodily harm or the battery is committed by strangulation; and

(3) The person charged knew or should have known that the victim was an officer, provider of health care, school employee, taxicab driver, transit operator or sports official,

for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, or by a fine of not more than $10,000, or by both fine and imprisonment.

(d) If the battery is committed upon an officer, provider of health care, school employee, taxicab driver or transit operator who is performing his or her duty or upon a sports official based on the performance of his or her duties at a sporting event and the person charged knew or should have known that the victim was an officer, provider of health care, school employee, taxicab driver, transit operator or sports official, for a gross misdemeanor, except under circumstances where a greater penalty is provided in this section.

(e) If the battery is committed with the use of a deadly weapon, and:

(1) No substantial bodily harm to the victim results, for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

(2) Substantial bodily harm to the victim results or the battery is committed by strangulation, for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years, and may be further punished by a fine of not more than $10,000.

(f) If the battery is committed by a probationer, a prisoner who is in lawful custody or confinement or a parolee, without the use of a deadly weapon, whether or not substantial bodily harm results and whether or not the battery is committed by strangulation, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years.

(g) If the battery is committed by a probationer, a prisoner who is in lawful custody or confinement or a parolee, with the use of a deadly weapon, and:

(1) No substantial bodily harm to the victim results, for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years.

(2) Substantial bodily harm to the victim results or the battery is committed by strangulation, for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years.

(Added to NRS by 1971, 1385; A 1973, 1444; 1975, 1063; 1977, 736; 1979, 213, 1427; 1981, 12, 614; 1983, 673; 1985, 248, 2171; 1987, 515; 1989, 1178; 1991, 154, 774; 1995, 22, 903, 1191, 1321, 1335; 1997, 435, 1180, 1813; 1999, 141; 2001, 381; 2003, 355; 2005, 178; 2009, 87)

NRS 200.481 Battery: Definitions; penalties. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. As used in this section:

(a) Battery means any willful and unlawful use of force or violence upon the person of another.

(b) Child means a person less than 18 years of age.

(c) Officer means:

(1) A person who possesses some or all of the powers of a peace officer;

(2) A person employed in a full-time salaried occupation of fire fighting for the benefit or safety of the public;

(3) A member of a volunteer fire department;

(4) A jailer, guard, matron or other correctional officer of a city or county jail or detention facility;

(5) A justice of the Supreme Court, judge of the Court of Appeals, district judge, justice of the peace, municipal judge, magistrate, court commissioner, master or referee, including, without limitation, a person acting pro tempore in a capacity listed in this subparagraph; or

(6) An employee of the State or a political subdivision of the State whose official duties require the employee to make home visits.

(d) Provider of health care has the meaning ascribed to it in NRS 200.471.

(e) School employee means a licensed or unlicensed person employed by a board of trustees of a school district pursuant to NRS 391.100.

(f) Sporting event has the meaning ascribed to it in NRS 41.630.

(g) Sports official has the meaning ascribed to it in NRS 41.630.

(h) Strangulation means intentionally impeding the normal breathing or circulation of the blood by applying pressure on the throat or neck or by blocking the nose or mouth of another person in a manner that creates a risk of death or substantial bodily harm.

(i) Taxicab has the meaning ascribed to it in NRS 706.8816.

(j) Taxicab driver means a person who operates a taxicab.

(k) Transit operator means a person who operates a bus or other vehicle as part of a public mass transportation system.

2. Except as otherwise provided in NRS 200.485, a person convicted of a battery, other than a battery committed by an adult upon a child which constitutes child abuse, shall be punished:

(a) If the battery is not committed with a deadly weapon, and no substantial bodily harm to the victim results, except under circumstances where a greater penalty is provided in this section or NRS 197.090, for a misdemeanor.

(b) If the battery is not committed with a deadly weapon, and either substantial bodily harm to the victim results or the battery is committed by strangulation, for a category C felony as provided in NRS 193.130.

(c) If:

(1) The battery is committed upon an officer, provider of health care, school employee, taxicab driver or transit operator who was performing his or her duty or upon a sports official based on the performance of his or her duties at a sporting event;

(2) The officer, provider of health care, school employee, taxicab driver, transit operator or sports official suffers substantial bodily harm or the battery is committed by strangulation; and

(3) The person charged knew or should have known that the victim was an officer, provider of health care, school employee, taxicab driver, transit operator or sports official,

for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, or by a fine of not more than $10,000, or by both fine and imprisonment.

(d) If the battery is committed upon an officer, provider of health care, school employee, taxicab driver or transit operator who is performing his or her duty or upon a sports official based on the performance of his or her duties at a sporting event and the person charged knew or should have known that the victim was an officer, provider of health care, school employee, taxicab driver, transit operator or sports official, for a gross misdemeanor, except under circumstances where a greater penalty is provided in this section.

(e) If the battery is committed with the use of a deadly weapon, and:

(1) No substantial bodily harm to the victim results, for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

(2) Substantial bodily harm to the victim results or the battery is committed by strangulation, for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years, and may be further punished by a fine of not more than $10,000.

(f) If the battery is committed by a probationer, a prisoner who is in lawful custody or confinement or a parolee, without the use of a deadly weapon, whether or not substantial bodily harm results and whether or not the battery is committed by strangulation, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years.

(g) If the battery is committed by a probationer, a prisoner who is in lawful custody or confinement or a parolee, with the use of a deadly weapon, and:

(1) No substantial bodily harm to the victim results, for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years.

(2) Substantial bodily harm to the victim results or the battery is committed by strangulation, for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years.

(Added to NRS by 1971, 1385; A 1973, 1444; 1975, 1063; 1977, 736; 1979, 213, 1427; 1981, 12, 614; 1983, 673; 1985, 248, 2171; 1987, 515; 1989, 1178; 1991, 154, 774; 1995, 22, 903, 1191, 1321, 1335; 1997, 435, 1180, 1813; 1999, 141; 2001, 381; 2003, 355; 2005, 178; 2009, 87; 2013, 1764, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 200.485 - Battery which constitutes domestic violence: Penalties; referring child for counseling; restriction against dismissal, probation and suspension; definitions.

1. Unless a greater penalty is provided pursuant to subsection 2 or NRS 200.481, a person convicted of a battery which constitutes domestic violence pursuant to NRS 33.018:

(a) For the first offense within 7 years, is guilty of a misdemeanor and shall be sentenced to:

(1) Imprisonment in the city or county jail or detention facility for not less than 2 days, but not more than 6 months; and

(2) Perform not less than 48 hours, but not more than 120 hours, of community service.

The person shall be further punished by a fine of not less than $200, but not more than $1,000. A term of imprisonment imposed pursuant to this paragraph may be served intermittently at the discretion of the judge or justice of the peace, except that each period of confinement must be not less than 4 consecutive hours and must occur at a time when the person is not required to be at his or her place of employment or on a weekend.

(b) For the second offense within 7 years, is guilty of a misdemeanor and shall be sentenced to:

(1) Imprisonment in the city or county jail or detention facility for not less than 10 days, but not more than 6 months; and

(2) Perform not less than 100 hours, but not more than 200 hours, of community service.

The person shall be further punished by a fine of not less than $500, but not more than $1,000.

(c) For the third and any subsequent offense within 7 years, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

2. Unless a greater penalty is provided pursuant to NRS 200.481, a person convicted of a battery which constitutes domestic violence pursuant to NRS 33.018, if the battery is committed by strangulation as described in NRS 200.481, is guilty of a category C felony and shall be punished as provided in NRS 193.130 and by a fine of not more than $15,000.

3. In addition to any other penalty, if a person is convicted of a battery which constitutes domestic violence pursuant to NRS 33.018, the court shall:

(a) For the first offense within 7 years, require the person to participate in weekly counseling sessions of not less than 1 1/2 hours per week for not less than 6 months, but not more than 12 months, at his or her expense, in a program for the treatment of persons who commit domestic violence that has been certified pursuant to NRS 228.470.

(b) For the second offense within 7 years, require the person to participate in weekly counseling sessions of not less than 1 1/2 hours per week for 12 months, at his or her expense, in a program for the treatment of persons who commit domestic violence that has been certified pursuant to NRS 228.470.

If the person resides in this State but the nearest location at which counseling services are available is in another state, the court may allow the person to participate in counseling in the other state in a program for the treatment of persons who commit domestic violence that has been certified pursuant to NRS 228.470.

4. An offense that occurred within 7 years immediately preceding the date of the principal offense or after the principal offense constitutes a prior offense for the purposes of this section when evidenced by a conviction, without regard to the sequence of the offenses and convictions. The facts concerning a prior offense must be alleged in the complaint, indictment or information, must not be read to the jury or proved at trial but must be proved at the time of sentencing and, if the principal offense is alleged to be a felony, must also be shown at the preliminary examination or presented to the grand jury.

5. In addition to any other fine or penalty, the court shall order such a person to pay an administrative assessment of $35. Any money so collected must be paid by the clerk of the court to the State Controller on or before the fifth day of each month for the preceding month for credit to the Account for Programs Related to Domestic Violence established pursuant to NRS 228.460.

6. In addition to any other penalty, the court may require such a person to participate, at his or her expense, in a program of treatment for the abuse of alcohol or drugs that has been certified by the Division of Public and Behavioral Health of the Department of Health and Human Services.

7. If it appears from information presented to the court that a child under the age of 18 years may need counseling as a result of the commission of a battery which constitutes domestic violence pursuant to NRS 33.018, the court may refer the child to an agency which provides child welfare services. If the court refers a child to an agency which provides child welfare services, the court shall require the person convicted of a battery which constitutes domestic violence pursuant to NRS 33.018 to reimburse the agency for the costs of any services provided, to the extent of the convicted person s ability to pay.

8. If a person is charged with committing a battery which constitutes domestic violence pursuant to NRS 33.018, a prosecuting attorney shall not dismiss such a charge in exchange for a plea of guilty, guilty but mentally ill or nolo contendere to a lesser charge or for any other reason unless the prosecuting attorney knows, or it is obvious, that the charge is not supported by probable cause or cannot be proved at the time of trial. A court shall not grant probation to and, except as otherwise provided in NRS 4.373 and 5.055, a court shall not suspend the sentence of such a person.

9. As used in this section:

(a) Agency which provides child welfare services has the meaning ascribed to it in NRS 432B.030.

(b) Battery has the meaning ascribed to it in paragraph (a) of subsection 1 of NRS 200.481.

(c) Offense includes a battery which constitutes domestic violence pursuant to NRS 33.018 or a violation of the law of any other jurisdiction that prohibits the same or similar conduct.

(Added to NRS by 1997, 1811; A 1999, 1880; 2001, 11, 432, 2485, 2922, 2932; 2003, 1481; 2005, 29, 533; 2007, 1436, 1438; 2009, 89, 91)



NRS 200.490 - Provoking assault: Penalty.

Every person who shall, by word, sign or gesture, willfully provoke, or attempt to provoke, another person to commit an assault shall be punished by a fine of not more than $500.

[Part 1911 C&P 150; RL 6415; NCL 10097] (NRS A 1967, 473)



NRS 200.495 - Definitions; penalties.

1. A professional caretaker who fails to provide such service, care or supervision as is reasonable and necessary to maintain the health or safety of a patient is guilty of criminal neglect of a patient if:

(a) The act or omission is aggravated, reckless or gross;

(b) The act or omission is such a departure from what would be the conduct of an ordinarily prudent, careful person under the same circumstances that it is contrary to a proper regard for danger to human life or constitutes indifference to the resulting consequences;

(c) The consequences of the negligent act or omission could have reasonably been foreseen; and

(d) The danger to human life was not the result of inattention, mistaken judgment or misadventure, but the natural and probable result of an aggravated reckless or grossly negligent act or omission.

2. Unless a more severe penalty is prescribed by law for the act or omission which brings about the neglect, a person who commits criminal neglect of a patient:

(a) If the neglect results in death, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years.

(b) If the neglect results in substantial bodily harm, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

(c) If the neglect does not result in death or substantial bodily harm, is guilty of a gross misdemeanor.

3. For the purposes of this section, a patient is not neglected for the sole reason that:

(a) According to the patient s desire, the patient is being furnished with treatment by spiritual means through prayer alone in accordance with the tenets and practices of a church or religious denomination. Subsection 1 does not authorize or require any medical care or treatment over the implied or express objection of such a patient.

(b) Life-sustaining treatment was withheld or withdrawn in accordance with a valid declaration by the patient or his or her agent pursuant to NRS 162A.790.

4. Upon the conviction of a person for a violation of the provisions of subsection 1, the Attorney General shall give notice of the conviction to the licensing boards which:

(a) Licensed the facility in which the criminal neglect occurred; and

(b) If applicable, licensed the person so convicted.

5. As used in this section:

(a) Medical facility has the meaning ascribed to it in NRS 449.0151.

(b) Patient means a person who resides or receives health care in a medical facility.

(c) Professional caretaker means a person who:

(1) Holds a license, registration or permit issued pursuant to title 54 or chapter 449 of NRS;

(2) Is employed by, an agent of or under contract to perform services for, a medical facility; and

(3) Has responsibility to provide care to patients.

The term does not include a person who is not involved in the day-to-day operation or management of a medical facility unless that person has actual knowledge of the criminal neglect of a patient and takes no action to cure such neglect.

(Added to NRS by 1993, 2497; A 1995, 1192; 2009, 207)



NRS 200.508 - Abuse, neglect or endangerment of child: Penalties; definitions.

1. A person who willfully causes a child who is less than 18 years of age to suffer unjustifiable physical pain or mental suffering as a result of abuse or neglect or to be placed in a situation where the child may suffer physical pain or mental suffering as the result of abuse or neglect:

(a) If substantial bodily or mental harm results to the child:

(1) If the child is less than 14 years of age and the harm is the result of sexual abuse or exploitation, is guilty of a category A felony and shall be punished by imprisonment in the state prison for life with the possibility of parole, with eligibility for parole beginning when a minimum of 15 years has been served; or

(2) In all other such cases to which subparagraph (1) does not apply, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years; or

(b) If substantial bodily or mental harm does not result to the child:

(1) If the person has not previously been convicted of a violation of this section or of a violation of the law of any other jurisdiction that prohibits the same or similar conduct, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years; or

(2) If the person has previously been convicted of a violation of this section or of a violation of the law of any other jurisdiction that prohibits the same or similar conduct, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years,

unless a more severe penalty is prescribed by law for an act or omission that brings about the abuse or neglect.

2. A person who is responsible for the safety or welfare of a child and who permits or allows that child to suffer unjustifiable physical pain or mental suffering as a result of abuse or neglect or to be placed in a situation where the child may suffer physical pain or mental suffering as the result of abuse or neglect:

(a) If substantial bodily or mental harm results to the child:

(1) If the child is less than 14 years of age and the harm is the result of sexual abuse or exploitation, is guilty of a category A felony and shall be punished by imprisonment in the state prison for life with the possibility of parole, with eligibility for parole beginning when a minimum of 10 years has been served; or

(2) In all other such cases to which subparagraph (1) does not apply, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years; or

(b) If substantial bodily or mental harm does not result to the child:

(1) If the person has not previously been convicted of a violation of this section or of a violation of the law of any other jurisdiction that prohibits the same or similar conduct, is guilty of a gross misdemeanor; or

(2) If the person has previously been convicted of a violation of this section or of a violation of the law of any other jurisdiction that prohibits the same or similar conduct, is guilty of a category C felony and shall be punished as provided in NRS 193.130,

unless a more severe penalty is prescribed by law for an act or omission that brings about the abuse or neglect.

3. A person does not commit a violation of subsection 1 or 2 by virtue of the sole fact that the person delivers or allows the delivery of a child to a provider of emergency services pursuant to NRS 432B.630.

4. As used in this section:

(a) Abuse or neglect means physical or mental injury of a nonaccidental nature, sexual abuse, sexual exploitation, negligent treatment or maltreatment of a child under the age of 18 years, as set forth in paragraph (d) and NRS 432B.070, 432B.100, 432B.110, 432B.140 and 432B.150, under circumstances which indicate that the child s health or welfare is harmed or threatened with harm.

(b) Allow means to do nothing to prevent or stop the abuse or neglect of a child in circumstances where the person knows or has reason to know that the child is abused or neglected.

(c) Permit means permission that a reasonable person would not grant and which amounts to a neglect of responsibility attending the care, custody and control of a minor child.

(d) Physical injury means:

(1) Permanent or temporary disfigurement; or

(2) Impairment of any bodily function or organ of the body.

(e) Substantial mental harm means an injury to the intellectual or psychological capacity or the emotional condition of a child as evidenced by an observable and substantial impairment of the ability of the child to function within his or her normal range of performance or behavior.

(Added to NRS by 1971, 772; A 1975, 1141; 1977, 738, 1629; 1985, 1399; 1989, 866, 1510, 1512; 1995, 1193; 1997, 850, 1720; 1999, 470, 472; 2001, 1138, 1264; 2003, 22)



NRS 200.5081 - District attorney may refer person suspected of violating

NRS 200.508 for treatment or counseling.

1. A district attorney may, if the circumstances indicate that treatment or counseling is needed, refer a person who is suspected of violating a provision of NRS 200.508 to an appropriate public or private agency for treatment or counseling. The district attorney shall obtain the consent of the agency to which the district attorney intends to refer the person before doing so.

2. Nothing in this section limits the discretion of the district attorney to undertake prosecution of a person who has been referred for treatment or counseling pursuant to subsection 1.

(Added to NRS by 1981, 1228)



NRS 200.5083 - Mutilation of genitalia of female child: Penalties; definitions.

1. A person who willfully:

(a) Mutilates, or aids, abets, encourages or participates in the mutilation of the genitalia of a female child; or

(b) Removes a female child from this State for the purpose of mutilating the genitalia of the child,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

2. It is not a defense that:

(a) The person engaging in the conduct prohibited by subsection 1 believes that the conduct is necessary or appropriate as a matter of custom, ritual or standard practice; or

(b) The child, the parent or legal guardian of the child, or another person legally responsible for the child has consented to the conduct prohibited by subsection 1.

3. As used in this section:

(a) Child means a person who is under 18 years of age.

(b) Mutilates the genitalia of a female child means the removal or infibulation in whole or in part of the clitoris, vulva, labia major or labia minor for nonmedical purposes.

(Added to NRS by 1997, 678)



NRS 200.5085 - Use of nonmedical remedial treatment.

A child is not abused or neglected, nor is the child s health or welfare harmed or threatened for the sole reason that his or her parent or guardian, in good faith, selects and depends upon nonmedical remedial treatment for such child, if such treatment is recognized and permitted under the laws of this State in lieu of medical treatment.

(Added to NRS by 1979, 437)



NRS 200.5091 - Policy of State.

It is the policy of this State to provide for the cooperation of law enforcement officials, courts of competent jurisdiction and all appropriate state agencies providing human services in identifying the abuse, neglect, exploitation and isolation of older persons and vulnerable persons through the complete reporting of abuse, neglect, exploitation and isolation of older persons and vulnerable persons.

(Added to NRS by 1981, 1334; A 1997, 1348; 2005, 1107)



NRS 200.5092 - Definitions.

As used in NRS 200.5091 to 200.50995, inclusive, unless the context otherwise requires:

1. Abuse means willful and unjustified:

(a) Infliction of pain, injury or mental anguish on an older person or a vulnerable person; or

(b) Deprivation of food, shelter, clothing or services which are necessary to maintain the physical or mental health of an older person or a vulnerable person.

2. Exploitation means any act taken by a person who has the trust and confidence of an older person or a vulnerable person or any use of the power of attorney or guardianship of an older person or a vulnerable person to:

(a) Obtain control, through deception, intimidation or undue influence, over the older person s or vulnerable person s money, assets or property with the intention of permanently depriving the older person or vulnerable person of the ownership, use, benefit or possession of his or her money, assets or property; or

(b) Convert money, assets or property of the older person or vulnerable person with the intention of permanently depriving the older person or vulnerable person of the ownership, use, benefit or possession of his or her money, assets or property.

As used in this subsection, undue influence does not include the normal influence that one member of a family has over another.

3. Isolation means willfully, maliciously and intentionally preventing an older person or a vulnerable person from having contact with another person by:

(a) Intentionally preventing the older person or vulnerable person from receiving visitors, mail or telephone calls, including, without limitation, communicating to a person who comes to visit the older person or vulnerable person or a person who telephones the older person or vulnerable person that the older person or vulnerable person is not present or does not want to meet with or talk to the visitor or caller knowing that the statement is false, contrary to the express wishes of the older person or vulnerable person and intended to prevent the older person or vulnerable person from having contact with the visitor; or

(b) Physically restraining the older person or vulnerable person to prevent the older person or vulnerable person from meeting with a person who comes to visit the older person or vulnerable person.

The term does not include an act intended to protect the property or physical or mental welfare of the older person or vulnerable person or an act performed pursuant to the instructions of a physician of the older person or vulnerable person.

4. Neglect means the failure of:

(a) A person who has assumed legal responsibility or a contractual obligation for caring for an older person or a vulnerable person or who has voluntarily assumed responsibility for his or her care to provide food, shelter, clothing or services which are necessary to maintain the physical or mental health of the older person or vulnerable person; or

(b) An older person or a vulnerable person to provide for his or her own needs because of inability to do so.

5. Older person means a person who is 60 years of age or older.

6. Protective services means services the purpose of which is to prevent and remedy the abuse, neglect, exploitation and isolation of older persons. The services may include investigation, evaluation, counseling, arrangement and referral for other services and assistance.

7. Vulnerable person means a person 18 years of age or older who:

(a) Suffers from a condition of physical or mental incapacitation because of a developmental disability, organic brain damage or mental illness; or

(b) Has one or more physical or mental limitations that restrict the ability of the person to perform the normal activities of daily living.

(Added to NRS by 1981, 1334; A 1983, 1359, 1652; 1995, 2250; 1997, 1348; 1999, 3517; 2003, 491; 2005, 1108)



NRS 200.50925 - Reasonable cause to believe and as soon as reasonably practicable defined.

For the purposes of NRS 200.5091 to 200.50995, inclusive, a person:

1. Has reasonable cause to believe if, in light of all the surrounding facts and circumstances which are known or which reasonably should be known to the person at the time, a reasonable person would believe, under those facts and circumstances, that an act, transaction, event, situation or condition exists, is occurring or has occurred.

2. Acts as soon as reasonably practicable if, in light of all the surrounding facts and circumstances which are known or which reasonably should be known to the person at the time, a reasonable person would act within approximately the same period under those facts and circumstances.

(Added to NRS by 1999, 3517)



NRS 200.5093 - Report of abuse, neglect, exploitation or isolation of older person; voluntary and mandatory reports; investigation; penalty. [Effective through December 31, 2013.]

1. Any person who is described in subsection 4 and who, in a professional or occupational capacity, knows or has reasonable cause to believe that an older person has been abused, neglected, exploited or isolated shall:

(a) Except as otherwise provided in subsection 2, report the abuse, neglect, exploitation or isolation of the older person to:

(1) The local office of the Aging and Disability Services Division of the Department of Health and Human Services;

(2) A police department or sheriff s office;

(3) The county s office for protective services, if one exists in the county where the suspected action occurred; or

(4) A toll-free telephone service designated by the Aging and Disability Services Division of the Department of Health and Human Services; and

(b) Make such a report as soon as reasonably practicable but not later than 24 hours after the person knows or has reasonable cause to believe that the older person has been abused, neglected, exploited or isolated.

2. If a person who is required to make a report pursuant to subsection 1 knows or has reasonable cause to believe that the abuse, neglect, exploitation or isolation of the older person involves an act or omission of the Aging and Disability Services Division, another division of the Department of Health and Human Services or a law enforcement agency, the person shall make the report to an agency other than the one alleged to have committed the act or omission.

3. Each agency, after reducing a report to writing, shall forward a copy of the report to the Aging and Disability Services Division of the Department of Health and Human Services and the Unit for the Investigation and Prosecution of Crimes.

4. A report must be made pursuant to subsection 1 by the following persons:

(a) Every physician, dentist, dental hygienist, chiropractor, optometrist, podiatric physician, medical examiner, resident, intern, professional or practical nurse, physician assistant licensed pursuant to chapter 630 or 633 of NRS, perfusionist, psychiatrist, psychologist, marriage and family therapist, clinical professional counselor, clinical alcohol and drug abuse counselor, alcohol and drug abuse counselor, music therapist, athletic trainer, driver of an ambulance, advanced emergency medical technician, licensed dietitian or other person providing medical services licensed or certified to practice in this State, who examines, attends or treats an older person who appears to have been abused, neglected, exploited or isolated.

(b) Any personnel of a hospital or similar institution engaged in the admission, examination, care or treatment of persons or an administrator, manager or other person in charge of a hospital or similar institution upon notification of the suspected abuse, neglect, exploitation or isolation of an older person by a member of the staff of the hospital.

(c) A coroner.

(d) Every person who maintains or is employed by an agency to provide personal care services in the home.

(e) Every person who maintains or is employed by an agency to provide nursing in the home.

(f) Every person who operates, who is employed by or who contracts to provide services for an intermediary service organization as defined in NRS 449.4304.

(g) Any employee of the Department of Health and Human Services.

(h) Any employee of a law enforcement agency or a county s office for protective services or an adult or juvenile probation officer.

(i) Any person who maintains or is employed by a facility or establishment that provides care for older persons.

(j) Any person who maintains, is employed by or serves as a volunteer for an agency or service which advises persons regarding the abuse, neglect, exploitation or isolation of an older person and refers them to persons and agencies where their requests and needs can be met.

(k) Every social worker.

(l) Any person who owns or is employed by a funeral home or mortuary.

5. A report may be made by any other person.

6. If a person who is required to make a report pursuant to subsection 1 knows or has reasonable cause to believe that an older person has died as a result of abuse, neglect or isolation, the person shall, as soon as reasonably practicable, report this belief to the appropriate medical examiner or coroner, who shall investigate the cause of death of the older person and submit to the appropriate local law enforcement agencies, the appropriate prosecuting attorney, the Aging and Disability Services Division of the Department of Health and Human Services and the Unit for the Investigation and Prosecution of Crimes his or her written findings. The written findings must include the information required pursuant to the provisions of NRS 200.5094, when possible.

7. A division, office or department which receives a report pursuant to this section shall cause the investigation of the report to commence within 3 working days. A copy of the final report of the investigation conducted by a division, office or department, other than the Aging and Disability Services Division of the Department of Health and Human Services, must be forwarded within 30 days after the completion of the report to the:

(a) Aging and Disability Services Division;

(b) Repository for Information Concerning Crimes Against Older Persons created by NRS 179A.450; and

(c) Unit for the Investigation and Prosecution of Crimes.

8. If the investigation of a report results in the belief that an older person is abused, neglected, exploited or isolated, the Aging and Disability Services Division of the Department of Health and Human Services or the county s office for protective services may provide protective services to the older person if the older person is able and willing to accept them.

9. A person who knowingly and willfully violates any of the provisions of this section is guilty of a misdemeanor.

10. As used in this section, Unit for the Investigation and Prosecution of Crimes means the Unit for the Investigation and Prosecution of Crimes Against Older Persons in the Office of the Attorney General created pursuant to NRS 228.265.

(Added to NRS by 1981, 1334; A 1983, 1653; 1985, 1491; 1987, 2130, 2218; 1989, 904; 1991, 135; 1993, 2226; 1995, 2250; 1997, 108, 1349, 2608, 2610, 2637, 2639; 1999, 137, 2242, 2245, 2248, 3518; 2001, 158, 161, 776; 2003, 905; 2005, 1109, 2172; 2007, 746, 1224, 1849, 3080; 2009, 2372, 2445, 2992; 2011, 1093, 1514; 2013, 141)

NRS 200.5093 Report of abuse, neglect, exploitation or isolation of older person; voluntary and mandatory reports; investigation; penalty. [Effective January 1, 2014.]

1. Any person who is described in subsection 4 and who, in a professional or occupational capacity, knows or has reasonable cause to believe that an older person has been abused, neglected, exploited or isolated shall:

(a) Except as otherwise provided in subsection 2, report the abuse, neglect, exploitation or isolation of the older person to:

(1) The local office of the Aging and Disability Services Division of the Department of Health and Human Services;

(2) A police department or sheriff s office;

(3) The county s office for protective services, if one exists in the county where the suspected action occurred; or

(4) A toll-free telephone service designated by the Aging and Disability Services Division of the Department of Health and Human Services; and

(b) Make such a report as soon as reasonably practicable but not later than 24 hours after the person knows or has reasonable cause to believe that the older person has been abused, neglected, exploited or isolated.

2. If a person who is required to make a report pursuant to subsection 1 knows or has reasonable cause to believe that the abuse, neglect, exploitation or isolation of the older person involves an act or omission of the Aging and Disability Services Division, another division of the Department of Health and Human Services or a law enforcement agency, the person shall make the report to an agency other than the one alleged to have committed the act or omission.

3. Each agency, after reducing a report to writing, shall forward a copy of the report to the Aging and Disability Services Division of the Department of Health and Human Services and the Unit for the Investigation and Prosecution of Crimes.

4. A report must be made pursuant to subsection 1 by the following persons:

(a) Every physician, dentist, dental hygienist, chiropractor, optometrist, podiatric physician, medical examiner, resident, intern, professional or practical nurse, physician assistant licensed pursuant to chapter 630 or 633 of NRS, perfusionist, psychiatrist, psychologist, marriage and family therapist, clinical professional counselor, clinical alcohol and drug abuse counselor, alcohol and drug abuse counselor, music therapist, athletic trainer, driver of an ambulance, paramedic, licensed dietitian or other person providing medical services licensed or certified to practice in this State, who examines, attends or treats an older person who appears to have been abused, neglected, exploited or isolated.

(b) Any personnel of a hospital or similar institution engaged in the admission, examination, care or treatment of persons or an administrator, manager or other person in charge of a hospital or similar institution upon notification of the suspected abuse, neglect, exploitation or isolation of an older person by a member of the staff of the hospital.

(c) A coroner.

(d) Every person who maintains or is employed by an agency to provide personal care services in the home.

(e) Every person who maintains or is employed by an agency to provide nursing in the home.

(f) Every person who operates, who is employed by or who contracts to provide services for an intermediary service organization as defined in NRS 449.4304.

(g) Any employee of the Department of Health and Human Services.

(h) Any employee of a law enforcement agency or a county s office for protective services or an adult or juvenile probation officer.

(i) Any person who maintains or is employed by a facility or establishment that provides care for older persons.

(j) Any person who maintains, is employed by or serves as a volunteer for an agency or service which advises persons regarding the abuse, neglect, exploitation or isolation of an older person and refers them to persons and agencies where their requests and needs can be met.

(k) Every social worker.

(l) Any person who owns or is employed by a funeral home or mortuary.

5. A report may be made by any other person.

6. If a person who is required to make a report pursuant to subsection 1 knows or has reasonable cause to believe that an older person has died as a result of abuse, neglect or isolation, the person shall, as soon as reasonably practicable, report this belief to the appropriate medical examiner or coroner, who shall investigate the cause of death of the older person and submit to the appropriate local law enforcement agencies, the appropriate prosecuting attorney, the Aging and Disability Services Division of the Department of Health and Human Services and the Unit for the Investigation and Prosecution of Crimes his or her written findings. The written findings must include the information required pursuant to the provisions of NRS 200.5094, when possible.

7. A division, office or department which receives a report pursuant to this section shall cause the investigation of the report to commence within 3 working days. A copy of the final report of the investigation conducted by a division, office or department, other than the Aging and Disability Services Division of the Department of Health and Human Services, must be forwarded within 30 days after the completion of the report to the:

(a) Aging and Disability Services Division;

(b) Repository for Information Concerning Crimes Against Older Persons created by NRS 179A.450; and

(c) Unit for the Investigation and Prosecution of Crimes.

8. If the investigation of a report results in the belief that an older person is abused, neglected, exploited or isolated, the Aging and Disability Services Division of the Department of Health and Human Services or the county s office for protective services may provide protective services to the older person if the older person is able and willing to accept them.

9. A person who knowingly and willfully violates any of the provisions of this section is guilty of a misdemeanor.

10. As used in this section, Unit for the Investigation and Prosecution of Crimes means the Unit for the Investigation and Prosecution of Crimes Against Older Persons in the Office of the Attorney General created pursuant to NRS 228.265.

(Added to NRS by 1981, 1334; A 1983, 1653; 1985, 1491; 1987, 2130, 2218; 1989, 904; 1991, 135; 1993, 2226; 1995, 2250; 1997, 108, 1349, 2608, 2610, 2637, 2639; 1999, 137, 2242, 2245, 2248, 3518; 2001, 158, 161, 776; 2003, 905; 2005, 1109, 2172; 2007, 746, 1224, 1849, 3080; 2009, 2372, 2445, 2992; 2011, 1093, 1514; 2013, 141, 953, effective January 1, 2014)



NRS 200.50935 - Report of abuse, neglect, exploitation or isolation of vulnerable person; voluntary and mandatory reports; investigation; penalty. [Effective through December 31, 2013.]

1. Any person who is described in subsection 3 and who, in a professional or occupational capacity, knows or has reasonable cause to believe that a vulnerable person has been abused, neglected, exploited or isolated shall:

(a) Report the abuse, neglect, exploitation or isolation of the vulnerable person to a law enforcement agency; and

(b) Make such a report as soon as reasonably practicable but not later than 24 hours after the person knows or has reasonable cause to believe that the vulnerable person has been abused, neglected, exploited or isolated.

2. If a person who is required to make a report pursuant to subsection 1 knows or has reasonable cause to believe that the abuse, neglect, exploitation or isolation of the vulnerable person involves an act or omission of a law enforcement agency, the person shall make the report to a law enforcement agency other than the one alleged to have committed the act or omission.

3. A report must be made pursuant to subsection 1 by the following persons:

(a) Every physician, dentist, dental hygienist, chiropractor, optometrist, podiatric physician, medical examiner, resident, intern, professional or practical nurse, perfusionist, physician assistant licensed pursuant to chapter 630 or 633 of NRS, psychiatrist, psychologist, marriage and family therapist, clinical professional counselor, clinical alcohol and drug abuse counselor, alcohol and drug abuse counselor, music therapist, athletic trainer, driver of an ambulance, advanced emergency medical technician, licensed dietitian or other person providing medical services licensed or certified to practice in this State, who examines, attends or treats a vulnerable person who appears to have been abused, neglected, exploited or isolated.

(b) Any personnel of a hospital or similar institution engaged in the admission, examination, care or treatment of persons or an administrator, manager or other person in charge of a hospital or similar institution upon notification of the suspected abuse, neglect, exploitation or isolation of a vulnerable person by a member of the staff of the hospital.

(c) A coroner.

(d) Every person who maintains or is employed by an agency to provide nursing in the home.

(e) Any employee of the Department of Health and Human Services.

(f) Any employee of a law enforcement agency or an adult or juvenile probation officer.

(g) Any person who maintains or is employed by a facility or establishment that provides care for vulnerable persons.

(h) Any person who maintains, is employed by or serves as a volunteer for an agency or service which advises persons regarding the abuse, neglect, exploitation or isolation of a vulnerable person and refers them to persons and agencies where their requests and needs can be met.

(i) Every social worker.

(j) Any person who owns or is employed by a funeral home or mortuary.

4. A report may be made by any other person.

5. If a person who is required to make a report pursuant to subsection 1 knows or has reasonable cause to believe that a vulnerable person has died as a result of abuse, neglect or isolation, the person shall, as soon as reasonably practicable, report this belief to the appropriate medical examiner or coroner, who shall investigate the cause of death of the vulnerable person and submit to the appropriate local law enforcement agencies and the appropriate prosecuting attorney his or her written findings. The written findings must include the information required pursuant to the provisions of NRS 200.5094, when possible.

6. A law enforcement agency which receives a report pursuant to this section shall immediately initiate an investigation of the report.

7. A person who knowingly and willfully violates any of the provisions of this section is guilty of a misdemeanor.

(Added to NRS by 2005, 1106; A 2007, 1851, 3081; 2009, 2994; 2011, 1095, 1517)

NRS 200.50935 Report of abuse, neglect, exploitation or isolation of vulnerable person; voluntary and mandatory reports; investigation; penalty. [Effective January 1, 2014.]

1. Any person who is described in subsection 3 and who, in a professional or occupational capacity, knows or has reasonable cause to believe that a vulnerable person has been abused, neglected, exploited or isolated shall:

(a) Report the abuse, neglect, exploitation or isolation of the vulnerable person to a law enforcement agency; and

(b) Make such a report as soon as reasonably practicable but not later than 24 hours after the person knows or has reasonable cause to believe that the vulnerable person has been abused, neglected, exploited or isolated.

2. If a person who is required to make a report pursuant to subsection 1 knows or has reasonable cause to believe that the abuse, neglect, exploitation or isolation of the vulnerable person involves an act or omission of a law enforcement agency, the person shall make the report to a law enforcement agency other than the one alleged to have committed the act or omission.

3. A report must be made pursuant to subsection 1 by the following persons:

(a) Every physician, dentist, dental hygienist, chiropractor, optometrist, podiatric physician, medical examiner, resident, intern, professional or practical nurse, perfusionist, physician assistant licensed pursuant to chapter 630 or 633 of NRS, psychiatrist, psychologist, marriage and family therapist, clinical professional counselor, clinical alcohol and drug abuse counselor, alcohol and drug abuse counselor, music therapist, athletic trainer, driver of an ambulance, paramedic, licensed dietitian or other person providing medical services licensed or certified to practice in this State, who examines, attends or treats a vulnerable person who appears to have been abused, neglected, exploited or isolated.

(b) Any personnel of a hospital or similar institution engaged in the admission, examination, care or treatment of persons or an administrator, manager or other person in charge of a hospital or similar institution upon notification of the suspected abuse, neglect, exploitation or isolation of a vulnerable person by a member of the staff of the hospital.

(c) A coroner.

(d) Every person who maintains or is employed by an agency to provide nursing in the home.

(e) Any employee of the Department of Health and Human Services.

(f) Any employee of a law enforcement agency or an adult or juvenile probation officer.

(g) Any person who maintains or is employed by a facility or establishment that provides care for vulnerable persons.

(h) Any person who maintains, is employed by or serves as a volunteer for an agency or service which advises persons regarding the abuse, neglect, exploitation or isolation of a vulnerable person and refers them to persons and agencies where their requests and needs can be met.

(i) Every social worker.

(j) Any person who owns or is employed by a funeral home or mortuary.

4. A report may be made by any other person.

5. If a person who is required to make a report pursuant to subsection 1 knows or has reasonable cause to believe that a vulnerable person has died as a result of abuse, neglect or isolation, the person shall, as soon as reasonably practicable, report this belief to the appropriate medical examiner or coroner, who shall investigate the cause of death of the vulnerable person and submit to the appropriate local law enforcement agencies and the appropriate prosecuting attorney his or her written findings. The written findings must include the information required pursuant to the provisions of NRS 200.5094, when possible.

6. A law enforcement agency which receives a report pursuant to this section shall immediately initiate an investigation of the report.

7. A person who knowingly and willfully violates any of the provisions of this section is guilty of a misdemeanor.

(Added to NRS by 2005, 1106; A 2007, 1851, 3081; 2009, 2994; 2011, 1095, 1517; 2013, 955, effective January 1, 2014)



NRS 200.5094 - Reports: Manner of making; contents.

1. A person may make a report pursuant to NRS 200.5093 or 200.50935 by telephone or, in light of all the surrounding facts and circumstances which are known or which reasonably should be known to the person at the time, by any other means of oral, written or electronic communication that a reasonable person would believe, under those facts and circumstances, is a reliable and swift means of communicating information to the person who receives the report. If the report is made orally, the person who receives the report must reduce it to writing as soon as reasonably practicable.

2. The report must contain the following information, when possible:

(a) The name and address of the older person or vulnerable person;

(b) The name and address of the person responsible for his or her care, if there is one;

(c) The name and address, if available, of the person who is alleged to have abused, neglected, exploited or isolated the older person or vulnerable person;

(d) The nature and extent of the abuse, neglect, exploitation or isolation of the older person or vulnerable person;

(e) Any evidence of previous injuries; and

(f) The basis of the reporter s belief that the older person or vulnerable person has been abused, neglected, exploited or isolated.

(Added to NRS by 1981, 1335; A 1983, 1654; 1997, 1351; 1999, 3520; 2005, 1110)



NRS 200.5095 - Reports and records confidential; permissible or required disclosure; penalty.

1. Reports made pursuant to NRS 200.5093, 200.50935 and 200.5094, and records and investigations relating to those reports, are confidential.

2. A person, law enforcement agency or public or private agency, institution or facility who willfully releases data or information concerning the reports and investigation of the abuse, neglect, exploitation or isolation of older persons or vulnerable persons, except:

(a) Pursuant to a criminal prosecution;

(b) Pursuant to NRS 200.50982; or

(c) To persons or agencies enumerated in subsection 3,

is guilty of a misdemeanor.

3. Except as otherwise provided in subsection 2 and NRS 200.50982, data or information concerning the reports and investigations of the abuse, neglect, exploitation or isolation of an older person or a vulnerable person is available only to:

(a) A physician who is providing care to an older person or a vulnerable person who may have been abused, neglected, exploited or isolated;

(b) An agency responsible for or authorized to undertake the care, treatment and supervision of the older person or vulnerable person;

(c) A district attorney or other law enforcement official who requires the information in connection with an investigation of the abuse, neglect, exploitation or isolation of the older person or vulnerable person;

(d) A court which has determined, in camera, that public disclosure of such information is necessary for the determination of an issue before it;

(e) A person engaged in bona fide research, but the identity of the subjects of the report must remain confidential;

(f) A grand jury upon its determination that access to such records is necessary in the conduct of its official business;

(g) Any comparable authorized person or agency in another jurisdiction;

(h) A legal guardian of the older person or vulnerable person, if the identity of the person who was responsible for reporting the alleged abuse, neglect, exploitation or isolation of the older person or vulnerable person to the public agency is protected, and the legal guardian of the older person or vulnerable person is not the person suspected of such abuse, neglect, exploitation or isolation;

(i) If the older person or vulnerable person is deceased, the executor or administrator of his or her estate, if the identity of the person who was responsible for reporting the alleged abuse, neglect, exploitation or isolation of the older person or vulnerable person to the public agency is protected, and the executor or administrator is not the person suspected of such abuse, neglect, exploitation or isolation; or

(j) The older person or vulnerable person named in the report as allegedly being abused, neglected, exploited or isolated, if that person is not legally incompetent.

4. If the person who is reported to have abused, neglected, exploited or isolated an older person or a vulnerable person is the holder of a license or certificate issued pursuant to chapters 449, 630 to 641B, inclusive, or 654 of NRS, the information contained in the report must be submitted to the board that issued the license.

(Added to NRS by 1981, 1335; A 1983, 1654; 1995, 2252; 1997, 1351; 2003, 906; 2005, 1111; 2011, 1096, 1518)



NRS 200.50955 - Law enforcement agency: Required to act promptly in obtaining certain warrants.

A law enforcement agency shall promptly seek to obtain a warrant for the arrest of any person the agency has probable cause to believe is criminally responsible for the abuse, neglect, exploitation or isolation of an older person or a vulnerable person.

(Added to NRS by 1997, 1348; A 2005, 1112)



NRS 200.5096 - Immunity from civil or criminal liability for reporting, investigating or submitting information.

Immunity from civil or criminal liability extends to every person who, pursuant to NRS 200.5091 to 200.50995, inclusive, in good faith:

1. Participates in the making of a report;

2. Causes or conducts an investigation of alleged abuse, neglect, exploitation or isolation of an older person or a vulnerable person; or

3. Submits information contained in a report to a licensing board pursuant to subsection 4 of NRS 200.5095.

(Added to NRS by 1981, 1336; A 1995, 2253; 1997, 1352; 2005, 1112)



NRS 200.5097 - Admissibility of evidence.

In any proceeding resulting from a report made or action taken pursuant to NRS 200.5091 to 200.50995, inclusive, or in any other proceeding, the report or its contents or any other fact related thereto or to the condition of the older person or vulnerable person who is the subject of the report may not be excluded on the ground that the matter would otherwise be privileged against disclosure under chapter 49 of NRS.

(Added to NRS by 1981, 1336; A 2005, 1112)



NRS 200.5098 - Duties of Aging and Disability Services Division of Department of Health and Human Services regarding older persons; organization and operation of teams for provision of assistance.

1. The Aging and Disability Services Division of the Department of Health and Human Services shall:

(a) Identify and record demographic information on the older person who is alleged to have been abused, neglected, exploited or isolated and the person who is alleged to be responsible for such abuse, neglect, exploitation or isolation.

(b) Obtain information from programs for preventing abuse of older persons, analyze and compare the programs, and make recommendations to assist the organizers of the programs in achieving the most efficient and effective service possible.

(c) Publicize the provisions of NRS 200.5091 to 200.50995, inclusive.

2. The Administrator of the Aging and Disability Services Division of the Department may organize one or more teams to assist in strategic assessment and planning of protective services, issues regarding the delivery of service, programs or individual plans for preventing, identifying, remedying or treating abuse, neglect, exploitation or isolation of older persons. Members of the team serve at the invitation of the Administrator and must be experienced in preventing, identifying, remedying or treating abuse, neglect, exploitation or isolation of older persons. The team may include representatives of other organizations concerned with education, law enforcement or physical or mental health.

3. The team may receive otherwise confidential information and records pertaining to older persons to assist in assessing and planning. The confidentiality of any information or records received must be maintained under the terms or conditions required by law. The content of any discussion regarding information or records received by the team pursuant to this subsection is not subject to discovery and a member of the team shall not testify regarding any discussion which occurred during the meeting. Any information disclosed in violation of this subsection is inadmissible in all judicial proceedings.

(Added to NRS by 1981, 1335; A 1983, 1655; 1991, 134; 1997, 1352)



NRS 200.50982 - Disclosure of information concerning reports and investigations to other agencies or legal representative of older person or vulnerable person; disclosure of information concerning suspect in investigation of abuse, neglect, exploitation or isolation of older person.

1. The provisions of NRS 200.5091 to 200.50995, inclusive, do not prohibit an agency which is investigating a report of abuse, neglect, exploitation or isolation, or which provides protective services, from disclosing data or information concerning the reports and investigations of the abuse, neglect, exploitation or isolation of an older person or a vulnerable person to other federal, state or local agencies or the legal representatives of the older person or vulnerable person on whose behalf the investigation is being conducted if:

(a) The agency making the disclosure determines that the disclosure is in the best interest of the older person or vulnerable person; and

(b) Proper safeguards are taken to ensure the confidentiality of the information.

2. If the Aging and Disability Services Division of the Department of Health and Human Services is investigating a report of abuse, neglect, exploitation or isolation of an older person, a law enforcement agency shall, upon request of the Aging and Disability Services Division, provide information relating to any suspect in the investigation as soon as possible. The information must include, when possible:

(a) The records of criminal history of the suspect;

(b) Whether or not the suspect resides with or near the older person; and

(c) A summary of any events, incidents or arrests which have occurred at the residence of the suspect or the older person within the past 90 days and which involve physical violence or concerns related to public safety or the health or safety of the older person.

(Added to NRS by 1995, 2249; A 1997, 1353; 2005, 1112; 2007, 276)



NRS 200.50984 - Inspection of records pertaining to older person on whose behalf investigation is conducted.

1. Notwithstanding any other statute to the contrary, the local office of the Aging and Disability Services Division of the Department of Health and Human Services and a county s office for protective services, if one exists in the county where a violation is alleged to have occurred, may for the purpose of investigating an alleged violation of NRS 200.5091 to 200.50995, inclusive, inspect all records pertaining to the older person on whose behalf the investigation is being conducted, including, but not limited to, that person s medical and financial records.

2. Except as otherwise provided in this subsection, if a guardian has not been appointed for the older person, the Aging and Disability Services Division or the county s office for protective services shall obtain the consent of the older person before inspecting those records. If the Aging and Disability Services Division or the county s office for protective services determines that the older person is unable to consent to the inspection, the inspection may be conducted without his or her consent. Except as otherwise provided in this subsection, if a guardian has been appointed for the older person, the Aging and Disability Services Division or the county s office for protective services shall obtain the consent of the guardian before inspecting those records. If the Aging and Disability Services Division or the county s office for protective services has reasonable cause to believe that the guardian is abusing, neglecting, exploiting or isolating the older person, the inspection may be conducted without the consent of the guardian, except that if the records to be inspected are in the personal possession of the guardian, the inspection must be approved by a court of competent jurisdiction.

(Added to NRS by 1995, 2249; A 1997, 1353, 2611, 2641; 1999, 139, 2242, 2247, 2248, 3521)



NRS 200.50986 - Petition for removal of guardian of older person.

The local office of the Aging and Disability Services Division of the Department of Health and Human Services or the county s office for protective services may petition a court in accordance with NRS 159.185, 159.1853 or 159.1905 for the removal of the guardian of an older person, or the termination or modification of that guardianship, if, based on its investigation, the Aging and Disability Services Division or the county s office of protective services has reasonable cause to believe that the guardian is abusing, neglecting, exploiting or isolating the older person in violation of NRS 200.5091 to 200.50995, inclusive.

(Added to NRS by 1995, 2250; A 1997, 1354, 2612, 2641; 1999, 139, 2242, 2248, 3521; 2001, 269; 2003, 1803)



NRS 200.5099 - Penalties.

1. Except as otherwise provided in subsection 6, any person who abuses an older person or a vulnerable person is guilty:

(a) For the first offense, of a gross misdemeanor; or

(b) For any subsequent offense or if the person has been previously convicted of violating a law of any other jurisdiction that prohibits the same or similar conduct, of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 6 years, unless a more severe penalty is prescribed by law for the act or omission which brings about the abuse.

2. Except as otherwise provided in subsection 7, any person who has assumed responsibility, legally, voluntarily or pursuant to a contract, to care for an older person or a vulnerable person and who:

(a) Neglects the older person or vulnerable person, causing the older person or vulnerable person to suffer physical pain or mental suffering;

(b) Permits or allows the older person or vulnerable person to suffer unjustifiable physical pain or mental suffering; or

(c) Permits or allows the older person or vulnerable person to be placed in a situation where the older person or vulnerable person may suffer physical pain or mental suffering as the result of abuse or neglect,

is guilty of a gross misdemeanor unless a more severe penalty is prescribed by law for the act or omission which brings about the abuse or neglect.

3. Except as otherwise provided in subsection 4, any person who exploits an older person or a vulnerable person shall be punished, if the value of any money, assets and property obtained or used:

(a) Is less than $650, for a gross misdemeanor by imprisonment in the county jail for not more than 364 days, or by a fine of not more than $2,000, or by both fine and imprisonment;

(b) Is at least $650, but less than $5,000, for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, or by a fine of not more than $10,000, or by both fine and imprisonment; or

(c) Is $5,000 or more, for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years, or by a fine of not more than $25,000, or by both fine and imprisonment,

unless a more severe penalty is prescribed by law for the act which brought about the exploitation. The monetary value of all of the money, assets and property of the older person or vulnerable person which have been obtained or used, or both, may be combined for the purpose of imposing punishment for an offense charged pursuant to this subsection.

4. If a person exploits an older person or a vulnerable person and the monetary value of any money, assets and property obtained cannot be determined, the person shall be punished for a gross misdemeanor by imprisonment in the county jail for not more than 364 days, or by a fine of not more than $2,000, or by both fine and imprisonment.

5. Any person who isolates an older person or a vulnerable person is guilty:

(a) For the first offense, of a gross misdemeanor; or

(b) For any subsequent offense, of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $5,000.

6. A person who violates any provision of subsection 1, if substantial bodily or mental harm or death results to the older person or vulnerable person, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years, unless a more severe penalty is prescribed by law for the act or omission which brings about the abuse.

7. A person who violates any provision of subsection 2, if substantial bodily or mental harm or death results to the older person or vulnerable person, shall be punished for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 6 years, unless a more severe penalty is prescribed by law for the act or omission which brings about the abuse or neglect.

8. In addition to any other penalty imposed against a person for a violation of any provision of NRS 200.5091 to 200.50995, inclusive, the court shall order the person to pay restitution.

9. As used in this section:

(a) Allow means to take no action to prevent or stop the abuse or neglect of an older person or a vulnerable person if the person knows or has reason to know that the older person or vulnerable person is being abused or neglected.

(b) Permit means permission that a reasonable person would not grant and which amounts to a neglect of responsibility attending the care and custody of an older person or a vulnerable person.

(c) Substantial mental harm means an injury to the intellectual or psychological capacity or the emotional condition of an older person or a vulnerable person as evidenced by an observable and substantial impairment of the ability of the older person or vulnerable person to function within his or her normal range of performance or behavior.

(Added to NRS by 1981, 1336; A 1983, 1652, 1655; 1985, 249; 1995, 1194, 2253; 1997, 110, 1354; 2003, 2567; 2005, 1113; 2011, 159; 2013, 978)



NRS 200.50995 - Penalties for conspiracy.

A person who conspires with another to commit abuse, exploitation or isolation of an older person or a vulnerable person as prohibited by NRS 200.5099 shall be punished:

1. For the first offense, for a gross misdemeanor.

2. For the second and all subsequent offenses, for a category C felony as provided in NRS 193.130.

Each person found guilty of such a conspiracy is jointly and severally liable for the restitution ordered by the court pursuant to NRS 200.5099 with each other person found guilty of the conspiracy.

(Added to NRS by 1997, 1347; A 2003, 2568; 2005, 1114)



NRS 200.510 - Definition; penalties; truth may be given in evidence; jury to determine law and fact.

1. A libel is a malicious defamation, expressed by printing, writing, signs, pictures or the like, tending to blacken the memory of the dead, or to impeach the honesty, integrity, virtue, or reputation, or to publish the natural defects of a living person or persons, or community of persons, or association of persons, and thereby to expose them to public hatred, contempt or ridicule.

2. Every person, whether the writer or publisher, convicted of the offense is guilty of a gross misdemeanor.

3. In all prosecutions for libel the truth may be given in evidence to the jury, and, if it shall appear to the jury that the matter charged as libelous is true and was published for good motive and for justifiable ends, the party shall be acquitted, and the jury shall have the right to determine the law and the fact.

[1911 C&P 163; A 1915, 423; 1919 RL 6428; NCL 10110] (NRS A 1967, 473)



NRS 200.520 - Publication defined.

Any method by which matter charged as libelous may be communicated to another shall be deemed a publication thereof.

[1911 C&P 164; RL 6429; NCL 10111]



NRS 200.530 - Liability of editor or publisher.

Every editor or proprietor of a book, newspaper or serial, and every manager of a copartnership or corporation by which any book, newspaper or serial is issued, is chargeable with the publication of any matter contained in any such book, newspaper or serial, but in every prosecution for libel the defendant may show in his or her defense that the matter complained of was published without his or her knowledge or fault and against his or her wishes by another who had no authority from the defendant to make such publication, and was retracted by the defendant as soon as known with an equal degree of publicity.

[1911 C&P 165; RL 6430; NCL 10112]



NRS 200.540 - Criminal proceedings: Venue.

Every person publishing a libel in this state may be proceeded against in any county where such libelous matter was published or circulated, but a person shall not be proceeded against for the publication of the same libel against the same person in more than one county.

[1911 C&P 166; RL 6431; NCL 10113]



NRS 200.550 - Furnishing libelous information: Penalty.

Every person who shall willfully state, deliver or transmit by any means whatever to any manager, editor, publisher, reporter or other employee of a publisher of any newspaper, magazine, publication, periodical or serial any statement concerning any person or corporation which, if published therein, would be a libel shall be guilty of a misdemeanor.

[1911 C&P 167; RL 6432; NCL 10114]



NRS 200.560 - Threatening to publish libel: Penalty.

Every person who shall threaten another with the publication of a libel concerning the latter, or his or her spouse, parent, child or other family member, and every person who offers to prevent the publication of a libel upon another person upon condition of the payment of, or with intent to extort, money or other valuable consideration from any person, shall be guilty of a gross misdemeanor.

[1911 C&P 168; RL 6433; NCL 10115]



NRS 200.571 - Harassment: Definition; penalties.

1. A person is guilty of harassment if:

(a) Without lawful authority, the person knowingly threatens:

(1) To cause bodily injury in the future to the person threatened or to any other person;

(2) To cause physical damage to the property of another person;

(3) To subject the person threatened or any other person to physical confinement or restraint; or

(4) To do any act which is intended to substantially harm the person threatened or any other person with respect to his or her physical or mental health or safety; and

(b) The person by words or conduct places the person receiving the threat in reasonable fear that the threat will be carried out.

2. Except where the provisions of subsection 2 or 3 of NRS 200.575 are applicable, a person who is guilty of harassment:

(a) For the first offense, is guilty of a misdemeanor.

(b) For the second or any subsequent offense, is guilty of a gross misdemeanor.

3. The penalties provided in this section do not preclude the victim from seeking any other legal remedy available.

(Added to NRS by 1989, 897; A 1993, 510; 2001, 2785)



NRS 200.575 - Stalking: Definitions; penalties.

1. A person who, without lawful authority, willfully or maliciously engages in a course of conduct that would cause a reasonable person to feel terrorized, frightened, intimidated, harassed or fearful for the immediate safety of a family or household member, and that actually causes the victim to feel terrorized, frightened, intimidated, harassed or fearful for the immediate safety of a family or household member, commits the crime of stalking. Except where the provisions of subsection 2 or 3 are applicable, a person who commits the crime of stalking:

(a) For the first offense, is guilty of a misdemeanor.

(b) For any subsequent offense, is guilty of a gross misdemeanor.

2. A person who commits the crime of stalking and in conjunction therewith threatens the person with the intent to cause the person to be placed in reasonable fear of death or substantial bodily harm commits the crime of aggravated stalking. A person who commits the crime of aggravated stalking shall be punished for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years, and may be further punished by a fine of not more than $5,000.

3. A person who commits the crime of stalking with the use of an Internet or network site, electronic mail, text messaging or any other similar means of communication to publish, display or distribute information in a manner that substantially increases the risk of harm or violence to the victim shall be punished for a category C felony as provided in NRS 193.130.

4. Except as otherwise provided in subsection 2 of NRS 200.571, a criminal penalty provided for in this section may be imposed in addition to any penalty that may be imposed for any other criminal offense arising from the same conduct or for any contempt of court arising from the same conduct.

5. The penalties provided in this section do not preclude the victim from seeking any other legal remedy available.

6. As used in this section:

(a) Course of conduct means a pattern of conduct which consists of a series of acts over time that evidences a continuity of purpose directed at a specific person.

(b) Family or household member means a spouse, a former spouse, a parent or other person who is related by blood or marriage or is or was actually residing with the person.

(c) Internet or network site has the meaning ascribed to it in NRS 205.4744.

(d) Network has the meaning ascribed to it in NRS 205.4745.

(e) Provider of Internet service has the meaning ascribed to it in NRS 205.4758.

(f) Text messaging means a communication in the form of electronic text or one or more electronic images sent from a telephone or computer to another person s telephone or computer by addressing the communication to the recipient s telephone number.

(g) Without lawful authority includes acts which are initiated or continued without the victim s consent. The term does not include acts which are otherwise protected or authorized by constitutional or statutory law, regulation or order of a court of competent jurisdiction, including, but not limited to:

(1) Picketing which occurs during a strike, work stoppage or any other labor dispute.

(2) The activities of a reporter, photographer, camera operator or other person while gathering information for communication to the public if that person is employed or engaged by or has contracted with a newspaper, periodical, press association or radio or television station and is acting solely within that professional capacity.

(3) The activities of a person that are carried out in the normal course of his or her lawful employment.

(4) Any activities carried out in the exercise of the constitutionally protected rights of freedom of speech and assembly.

(Added to NRS by 1993, 509; A 1995, 59, 1195, 1324; 1999, 1377; 2001, 665, 2785, 2800; 2003, 198; 2009, 3006)



NRS 200.581 - Where offense committed.

Harassment, stalking or aggravated stalking shall be deemed to have been committed where the conduct occurred or where the person who was affected by the conduct was located at the time that the conduct occurred.

(Added to NRS by 1989, 897; A 1993, 510; 1995, 60; 2001, 666)



NRS 200.591 - Court may impose temporary or extended order to restrict conduct of alleged perpetrator, defendant or convicted person; penalty for violation of order; dissemination of order; notice provided in order.

1. In addition to any other remedy provided by law, a person who reasonably believes that the crime of stalking, aggravated stalking or harassment is being committed against him or her by another person may petition any court of competent jurisdiction for a temporary or extended order directing the person who is allegedly committing the crime to:

(a) Stay away from the home, school, business or place of employment of the victim of the alleged crime and any other location specifically named by the court.

(b) Refrain from contacting, intimidating, threatening or otherwise interfering with the victim of the alleged crime and any other person named in the order, including, without limitation, a member of the family or the household of the victim of the alleged crime.

(c) Comply with any other restriction which the court deems necessary to protect the victim of the alleged crime or to protect any other person named in the order, including, without limitation, a member of the family or the household of the victim of the alleged crime.

2. If a defendant charged with a crime involving harassment, stalking or aggravated stalking is released from custody before trial or is found guilty at the trial, the court may issue a temporary or extended order or provide as a condition of the release or sentence that the defendant:

(a) Stay away from the home, school, business or place of employment of the victim of the alleged crime and any other location specifically named by the court.

(b) Refrain from contacting, intimidating, threatening or otherwise interfering with the victim of the alleged crime and any other person named in the order, including, without limitation, a member of the family or the household of the victim of the alleged crime.

(c) Comply with any other restriction which the court deems necessary to protect the victim of the alleged crime or to protect any other person named in the order, including, without limitation, a member of the family or the household of the victim of the alleged crime.

3. A temporary order may be granted with or without notice to the adverse party. An extended order may be granted only after:

(a) Notice of the petition for the order and of the hearing thereon is served upon the adverse party pursuant to the Nevada Rules of Civil Procedure; and

(b) A hearing is held on the petition.

4. If an extended order is issued by a justice court, an interlocutory appeal lies to the district court, which may affirm, modify or vacate the order in question. The appeal may be taken without bond, but its taking does not stay the effect or enforcement of the order.

5. Unless a more severe penalty is prescribed by law for the act that constitutes the violation of the order, any person who intentionally violates:

(a) A temporary order is guilty of a gross misdemeanor.

(b) An extended order is guilty of a category C felony and shall be punished as provided in NRS 193.130.

6. Any court order issued pursuant to this section must:

(a) Be in writing;

(b) Be personally served on the person to whom it is directed; and

(c) Contain the warning that violation of the order:

(1) Subjects the person to immediate arrest.

(2) Is a gross misdemeanor if the order is a temporary order.

(3) Is a category C felony if the order is an extended order.

7. A temporary or extended order issued pursuant to this section must provide notice that a person who is arrested for violating the order will not be admitted to bail sooner than 12 hours after the person s arrest if:

(a) The arresting officer determines that such a violation is accompanied by a direct or indirect threat of harm;

(b) The person has previously violated a temporary or extended order for protection; or

(c) At the time of the violation or within 2 hours after the violation, the person has:

(1) A concentration of alcohol of 0.08 or more in his or her blood or breath; or

(2) An amount of a prohibited substance in his or her blood or urine that is equal to or greater than the amount set forth in subsection 3 of NRS 484C.110.

(Added to NRS by 1989, 897; A 1993, 510; 1995, 61, 1324; 2005, 953; 2007, 1020)



NRS 200.592 - Petitioner for order: Deferment of costs and fees; free information concerning order; no fee for serving order.

1. The payment of all costs and official fees must be deferred for any person who petitions a court for a temporary or extended order pursuant to NRS 200.591. After any hearing and not later than final disposition of such an application or order, the court shall assess the costs and fees against the adverse party, except that the court may reduce them or waive them, as justice may require.

2. The clerk of the court shall provide a person who petitions the court for a temporary or extended order pursuant to NRS 200.591 and the adverse party, free of cost, with information about the:

(a) Availability of temporary and extended orders pursuant to NRS 200.591;

(b) Procedure for filing an application for such an order; and

(c) Right to proceed without legal counsel.

3. A person who obtains an order pursuant to NRS 200.591 must not be charged any fee to have the order served in this State.

(Added to NRS by 2001, 1671)



NRS 200.594 - Duration of orders; dissolution or modification of temporary order.

1. A temporary order issued pursuant to NRS 200.591 expires within such time, not to exceed 30 days, as the court fixes. If a petition for an extended order is filed within the period of a temporary order, the temporary order remains in effect until the hearing on the extended order is held.

2. On 2 days notice to the party who obtained the temporary order, the adverse party may appear and move its dissolution or modification, and in that event the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

3. An extended order expires within such time, not to exceed 1 year, as the court fixes. A temporary order may be converted by the court, upon notice to the adverse party and a hearing, into an extended order effective for no more than 1 year.

(Added to NRS by 1995, 59)



NRS 200.597 - Order to be transmitted to law enforcement agencies; enforcement.

1. Each court that issues an order pursuant to NRS 200.591 shall transmit, as soon as practicable, a copy of the order to all law enforcement agencies within its jurisdiction. The copy must include a notation of the date on which the order was personally served upon the person to whom it is directed.

2. A peace officer, without a warrant, may arrest and take into custody a person when the peace officer has probable cause to believe that:

(a) An order has been issued pursuant to NRS 200.591 to the person to be arrested;

(b) The person to be arrested has been served with a copy of the order; and

(c) The person to be arrested is acting in violation of the order.

3. Any law enforcement agency in this State may enforce a court order issued pursuant to NRS 200.591.

(Added to NRS by 1995, 59; A 2005, 955)



NRS 200.601 - Victim to be given certain information and documents concerning case; clerk to keep record of order or condition restricting conduct of defendant.

1. The prosecuting attorney in any trial brought against a person on a charge of harassment, stalking or aggravated stalking shall inform the alleged victim of the final disposition of the case.

2. If the defendant is found guilty and the court issues an order or provides a condition of the sentence restricting the ability of the defendant to have contact with the victim or witnesses, the clerk of the court shall:

(a) Keep a record of the order or condition of the sentence; and

(b) Provide a certified copy of the order or condition of the sentence to the victim and other persons named in the order.

(Added to NRS by 1989, 898; A 1993, 511)



NRS 200.603 - Peering, peeping or spying through window, door or other opening of dwelling of another; penalties.

1. A person shall not knowingly enter upon the property or premises of another or upon the property or premises owned by him or her and leased or rented to another with the intent to surreptitiously conceal himself or herself on the property or premises and peer, peep or spy through a window, door or other opening of a building or structure that is used as a dwelling on the property or premises.

2. A person who violates subsection 1 is guilty of:

(a) If the person is in possession of a deadly weapon at the time of the violation, a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

(b) If the person is not in possession of a deadly weapon at the time of the violation, but is in possession of a photographic or digital camera, video camera or other device capable of recording images or sound at the time of the violation, a gross misdemeanor.

(c) If the person is not in possession of a deadly weapon or a photographic or digital camera, video camera or other device capable of recording images or sound at the time of the violation, a misdemeanor.

3. This section does not apply to:

(a) A law enforcement officer conducting a criminal investigation or surveillance;

(b) A building inspector, building official or other similar authority employed by a governmental body while performing his or her duties; or

(c) An employee of a public utility while performing his or her duties.

(Added to NRS by 2005, 930)



NRS 200.604 - Capturing image of private area of another person; distributing, disclosing, displaying, transmitting or publishing image of private area of another person; penalties; exceptions; confidentiality of image.

1. Except as otherwise provided in subsection 4, a person shall not knowingly and intentionally capture an image of the private area of another person:

(a) Without the consent of the other person; and

(b) Under circumstances in which the other person has a reasonable expectation of privacy.

2. Except as otherwise provided in subsection 4, a person shall not distribute, disclose, display, transmit or publish an image that the person knows or has reason to know was made in violation of subsection 1.

3. A person who violates this section:

(a) For a first offense, is guilty of a gross misdemeanor.

(b) For a second or subsequent offense, is guilty of a category E felony and shall be punished as provided in NRS 193.130.

4. This section does not prohibit any lawful law enforcement or correctional activity, including, without limitation, capturing, distributing, disclosing, displaying, transmitting or publishing an image for the purpose of investigating or prosecuting a violation of this section.

5. If a person is charged with a violation of this section, any image of the private area of a victim that is contained within:

(a) Court records;

(b) Intelligence or investigative data, reports of crime or incidents of criminal activity or other information;

(c) Records of criminal history, as that term is defined in NRS 179A.070; and

(d) Records in the Central Repository for Nevada Records of Criminal History,

is confidential and, except as otherwise provided in subsections 6 and 7, must not be inspected by or released to the general public.

6. An image that is confidential pursuant to subsection 5 may be inspected or released:

(a) As necessary for the purposes of investigation and prosecution of the violation;

(b) As necessary for the purpose of allowing a person charged with a violation of this section and his or her attorney to prepare a defense; and

(c) Upon authorization by a court of competent jurisdiction as provided in subsection 7.

7. A court of competent jurisdiction may authorize the inspection or release of an image that is confidential pursuant to subsection 5, upon application, if the court determines that:

(a) The person making the application has demonstrated to the satisfaction of the court that good cause exists for the inspection or release; and

(b) Reasonable notice of the application and an opportunity to be heard have been given to the victim.

8. As used in this section:

(a) Broadcast means to transmit electronically an image with the intent that the image be viewed by any other person.

(b) Capture, with respect to an image, means to videotape, photograph, film, record by any means or broadcast.

(c) Female breast means any portion of the female breast below the top of the areola.

(d) Private area means the naked or undergarment clad genitals, pubic area, buttocks or female breast of a person.

(e) Under circumstances in which the other person has a reasonable expectation of privacy means:

(1) Circumstances in which a reasonable person would believe that he or she could disrobe in privacy, without being concerned that an image of his or her private area would be captured; or

(2) Circumstances in which a reasonable person would believe that his or her private area would not be visible to the public, regardless of whether the person is in a public or private place.

(Added to NRS by 2007, 642)



NRS 200.605 - Penalties; definition.

1. A person who engages in hazing is guilty of:

(a) A misdemeanor, if no substantial bodily harm results.

(b) A gross misdemeanor, if substantial bodily harm results.

2. Consent of a victim of hazing is not a valid defense to a prosecution conducted pursuant to this section.

3. For the purposes of this section, an activity shall be deemed to be forced if initiation into or affiliation with a student organization, academic association or athletic team is directly or indirectly conditioned upon participation in the activity.

4. As used in this section, hazing means an activity in which a person intentionally or recklessly endangers the physical health of another person for the purpose of initiation into or affiliation with a student organization, academic association or athletic team at a high school, college or university in this state. The term:

(a) Includes, without limitation, any physical brutality or brutal treatment, including, without limitation, whipping, beating, branding, forced calisthenics, exposure to the elements or forced consumption of food, liquor, drugs or other substances.

(b) Does not include any athletic, curricular, extracurricular or quasi-military practice, conditioning or competition that is sponsored or approved by the high school, college or university.

(Added to NRS by 1999, 1065)



NRS 200.610 - Definitions.

As used in NRS 200.610 to 200.690, inclusive:

1. Person includes public officials and law enforcement officers of the State and of a county or municipality or other political subdivision of the State.

2. Wire communication means the transmission of writing, signs, signals, pictures and sounds of all kinds by wire, cable, or other similar connection between the points of origin and reception of such transmission, including all facilities and services incidental to such transmission, which facilities and services include, among other things, the receipt, forwarding and delivering of communications.

3. Radio communication means the transmission of writing, signs, signals, pictures, and sounds of all kinds by radio or other wireless methods, including all facilities and services incidental to such transmission, which facilities and services include, among other things, the receipt, forwarding and delivering of communications. The term does not include the transmission of writing, signs, signals, pictures and sounds broadcast by amateurs or public or municipal agencies of the State of Nevada, or by others for the use of the general public.

(Added to NRS by 1957, 334; A 1985, 512)



NRS 200.620 - Interception and attempted interception of wire communication prohibited; exceptions.

1. Except as otherwise provided in NRS 179.410 to 179.515, inclusive, 209.419 and 704.195, it is unlawful for any person to intercept or attempt to intercept any wire communication unless:

(a) The interception or attempted interception is made with the prior consent of one of the parties to the communication; and

(b) An emergency situation exists and it is impractical to obtain a court order as required by NRS 179.410 to 179.515, inclusive, before the interception, in which event the interception is subject to the requirements of subsection 3. If the application for ratification is denied, any use or disclosure of the information so intercepted is unlawful, and the person who made the interception shall notify the sender and the receiver of the communication that:

(1) The communication was intercepted; and

(2) Upon application to the court, ratification of the interception was denied.

2. This section does not apply to any person, or to the officers, employees or agents of any person, engaged in the business of providing service and facilities for wire communication where the interception or attempted interception is to construct, maintain, conduct or operate the service or facilities of that person.

3. Any person who has made an interception in an emergency situation as provided in paragraph (b) of subsection 1 shall, within 72 hours of the interception, make a written application to a justice of the Supreme Court or district judge for ratification of the interception. The interception must not be ratified unless the applicant shows that:

(a) An emergency situation existed and it was impractical to obtain a court order before the interception; and

(b) Except for the absence of a court order, the interception met the requirements of NRS 179.410 to 179.515, inclusive.

4. NRS 200.610 to 200.690, inclusive, do not prohibit the recording, and NRS 179.410 to 179.515, inclusive, do not prohibit the reception in evidence, of conversations on wire communications installed in the office of an official law enforcement or fire-fighting agency, or a public utility, if the equipment used for the recording is installed in a facility for wire communications or on a telephone with a number listed in a directory, on which emergency calls or requests by a person for response by the law enforcement or fire-fighting agency or public utility are likely to be received. In addition, those sections do not prohibit the recording or reception in evidence of conversations initiated by the law enforcement or fire-fighting agency or public utility from such a facility or telephone in connection with responding to the original call or request, if the agency or public utility informs the other party that the conversation is being recorded.

(Added to NRS by 1957, 334; A 1973, 1748; 1975, 747; 1983, 120, 681; 1989, 659)



NRS 200.630 - Disclosure of existence, content or substance of wire or radio communication prohibited; exceptions.

1. Except as otherwise provided in NRS 179.410 to 179.515, inclusive, and 704.195, a person shall not disclose the existence, content, substance, purport, effect or meaning of any wire or radio communication to any person unless authorized to do so by either the sender or receiver.

2. This section does not apply to any person, or the officers, employees or agents of any person, engaged in furnishing service or facilities for wire or radio communication where the disclosure is made:

(a) For the purpose of construction, maintenance, conduct or operation of the service or facilities of such a person;

(b) To the intended receiver or his or her agent or attorney;

(c) In response to a subpoena issued by a court of competent jurisdiction; or

(d) On written demand of other lawful authority.

(Added to NRS by 1957, 334; A 1973, 1749; 1989, 660)



NRS 200.640 - Unauthorized connection with facilities prohibited.

Except as otherwise provided in NRS 179.410 to 179.515, inclusive, and 200.620, a person shall not make any connection, either physically or by induction, with the wire or radio communication facilities of any person engaged in the business of providing service and facilities for communication unless the connection is authorized by the person providing the service and facilities.

(Added to NRS by 1957, 335; A 1973, 1749; 1981, 1561)



NRS 200.650 - Unauthorized, surreptitious intrusion of privacy by listening device prohibited.

Except as otherwise provided in NRS 179.410 to 179.515, inclusive, and 704.195, a person shall not intrude upon the privacy of other persons by surreptitiously listening to, monitoring or recording, or attempting to listen to, monitor or record, by means of any mechanical, electronic or other listening device, any private conversation engaged in by the other persons, or disclose the existence, content, substance, purport, effect or meaning of any conversation so listened to, monitored or recorded, unless authorized to do so by one of the persons engaging in the conversation.

(Added to NRS by 1957, 335; A 1973, 1749; 1989, 660)



NRS 200.690 - Penalties.

1. A person who willfully and knowingly violates NRS 200.620 to 200.650, inclusive:

(a) Shall be punished for a category D felony as provided in NRS 193.130.

(b) Is liable to a person whose wire or oral communication is intercepted without his or her consent for:

(1) Actual damages or liquidated damages of $100 per day of violation but not less than $1,000, whichever is greater;

(2) Punitive damages; and

(3) His or her costs reasonably incurred in the action, including a reasonable attorney s fee,

all of which may be recovered by civil action.

2. A good faith reliance by a public utility on a written request for interception by one party to a conversation is a complete defense to any civil or criminal action brought against the public utility on account of the interception.

(Added to NRS by 1957, 336; A 1967, 474; 1973, 1749; 1995, 1195)



NRS 200.700 - Definitions.

As used in NRS 200.700 to 200.760, inclusive, unless the context otherwise requires:

1. Performance means any play, film, photograph, computer-generated image, electronic representation, dance or other visual presentation.

2. Promote means to produce, direct, procure, manufacture, sell, give, lend, publish, distribute, exhibit, advertise or possess for the purpose of distribution.

3. Sexual conduct means sexual intercourse, lewd exhibition of the genitals, fellatio, cunnilingus, bestiality, anal intercourse, excretion, sado-masochistic abuse, masturbation, or the penetration of any part of a person s body or of any object manipulated or inserted by a person into the genital or anal opening of the body of another.

4. Sexual portrayal means the depiction of a person in a manner which appeals to the prurient interest in sex and which does not have serious literary, artistic, political or scientific value.

(Added to NRS by 1983, 814; A 1995, 950; 2009, 2662)



NRS 200.710 - Unlawful to use minor in producing pornography or as subject of sexual portrayal in performance.

1. A person who knowingly uses, encourages, entices or permits a minor to simulate or engage in or assist others to simulate or engage in sexual conduct to produce a performance is guilty of a category A felony and shall be punished as provided in NRS 200.750.

2. A person who knowingly uses, encourages, entices, coerces or permits a minor to be the subject of a sexual portrayal in a performance is guilty of a category A felony and shall be punished as provided in NRS 200.750, regardless of whether the minor is aware that the sexual portrayal is part of a performance.

(Added to NRS by 1979, 437; A 1983, 815; 1995, 951, 1196, 1337)



NRS 200.720 - Promotion of sexual performance of minor unlawful.

A person who knowingly promotes a performance of a minor:

1. Where the minor engages in or simulates, or assists others to engage in or simulate, sexual conduct; or

2. Where the minor is the subject of a sexual portrayal,

is guilty of a category A felony and shall be punished as provided in NRS 200.750.

(Added to NRS by 1983, 814; A 1995, 951, 1196, 1337)



NRS 200.725 - Preparing, advertising or distributing materials depicting pornography involving minor unlawful; penalty.

A person who knowingly prepares, advertises or distributes any item or material that depicts a minor engaging in, or simulating, or assisting others to engage in or simulate, sexual conduct is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 15 years, or by a fine of not more than $15,000, or by both fine and imprisonment.

(Added to NRS by 1995, 950; A 1995, 1337)



NRS 200.727 - Use of Internet to control visual presentation depicting sexual conduct of person under 16 years of age; penalties.

1. Any person who, knowingly, willfully and with the specific intent to view any film, photograph or other visual presentation depicting a person under the age of 16 years engaging in or simulating sexual conduct, uses the Internet to control such a film, photograph or other visual presentation is guilty of:

(a) For the first offense, a category C felony and shall be punished as provided in NRS 193.130.

(b) For any subsequent offense, a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

2. As used in this section, sexual conduct means sexual intercourse, fellatio, cunnilingus, bestiality, anal intercourse, excretion, sado-masochistic abuse, masturbation, or the penetration of any object manipulated or inserted by a person into the genital or anal opening of the body of another.

(Added to NRS by 2009, 2662)



NRS 200.730 - Possession of visual presentation depicting sexual conduct of person under 16 years of age unlawful; penalties.

A person who knowingly and willfully has in his or her possession for any purpose any film, photograph or other visual presentation depicting a person under the age of 16 years as the subject of a sexual portrayal or engaging in or simulating, or assisting others to engage in or simulate, sexual conduct:

1. For the first offense, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

2. For any subsequent offense, is guilty of a category A felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of life with the possibility of parole, and may be further punished by a fine of not more than $5,000.

(Added to NRS by 1983, 814; A 1985, 1412; 1987, 846; 1995, 951, 1196, 1337; 2005, 2876)



NRS 200.735 - Exemption for purposes of law enforcement.

The provisions of NRS 200.710 to 200.730, inclusive, do not apply to law enforcement personnel during the investigation or prosecution of a violation of the provisions of NRS 200.710 to 200.730, inclusive.

(Added to NRS by 1995, 950)



NRS 200.737 - Use of electronic communication device by minor to possess, transmit or distribute sexual images of minor; penalties.

1. A minor shall not knowingly and willfully use an electronic communication device to transmit or distribute a sexual image of himself or herself to another person.

2. A minor shall not knowingly and willfully use an electronic communication device to transmit or distribute a sexual image of another minor who is older than, the same age as or not more than 4 years younger than the minor transmitting the sexual image.

3. A minor shall not knowingly and willfully possess a sexual image that was transmitted or distributed as described in subsection 1 or 2 if the minor who is the subject of the sexual image is older than, the same age as or not more than 4 years younger than the minor who possesses the sexual image. It is an affirmative defense to a violation charged pursuant to this subsection if the minor who possesses a sexual image:

(a) Did not knowingly purchase, procure, solicit or request the sexual image or take any other action to cause the sexual image to come into his or her possession; and

(b) Promptly and in good faith, and without retaining or allowing any person, other than a law enforcement agency or a school official, to access any sexual image:

(1) Took reasonable steps to destroy each image; or

(2) Reported the matter to a law enforcement agency or a school official and gave the law enforcement agency or school official access to each image.

4. A minor who violates subsection 1:

(a) For the first violation:

(1) Is a child in need of supervision, as that term is used in title 5 of NRS, and is not a delinquent child; and

(2) Is not considered a sex offender or juvenile sex offender and is not subject to registration or community notification as a juvenile sex offender pursuant to title 5 of NRS, or as a sex offender pursuant to NRS 179D.010 to 179D.550, inclusive.

(b) For the second or a subsequent violation:

(1) Commits a delinquent act, and the court may order the detention of the minor in the same manner as if the minor had committed an act that would have been a misdemeanor if committed by an adult; and

(2) Is not considered a sex offender or juvenile sex offender and is not subject to registration or community notification as a juvenile sex offender pursuant to title 5 of NRS, or as a sex offender pursuant to NRS 179D.010 to 179D.550, inclusive.

5. A minor who violates subsection 2:

(a) Commits a delinquent act, and the court may order the detention of the minor in the same manner as if the minor had committed an act that would have been a misdemeanor if committed by an adult; and

(b) Is not considered a sex offender or juvenile sex offender and is not subject to registration or community notification as a juvenile sex offender pursuant to title 5 of NRS, or as a sex offender pursuant to NRS 179D.010 to 179D.550, inclusive.

6. A minor who violates subsection 3:

(a) Is a child in need of supervision, as that term is used in title 5 of NRS, and is not a delinquent child; and

(b) Is not considered a sex offender or juvenile sex offender and is not subject to registration or community notification as a juvenile sex offender pursuant to title 5 of NRS, or as a sex offender pursuant to NRS 179D.010 to 179D.550, inclusive.

7. As used in this section:

(a) Electronic communication device means any electronic device that is capable of transmitting or distributing a sexual image, including, without limitation, a cellular phone, personal digital assistant, computer, computer network and computer system.

(b) Minor means a person who is under 18 years of age.

(c) School official means a principal, vice principal, school counselor or school police officer.

(d) Sexual conduct has the meaning ascribed to it in NRS 200.700.

(e) Sexual image means any visual depiction, including, without limitation, any photograph or video, of a minor simulating or engaging in sexual conduct or of a minor as the subject of a sexual portrayal.

(f) Sexual portrayal has the meaning ascribed to it in NRS 200.700.

(Added to NRS by 2011, 1060)



NRS 200.740 - Determination by court or jury of whether person was minor.

For the purposes of NRS 200.710 to 200.737, inclusive, to determine whether a person was a minor, the court or jury may:

1. Inspect the person in question;

2. View the performance;

3. Consider the opinion of a witness to the performance regarding the person s age;

4. Consider the opinion of a medical expert who viewed the performance; or

5. Use any other method authorized by the rules of evidence at common law.

(Added to NRS by 1983, 814; A 1995, 951; 2011, 1062)



NRS 200.750 - Penalties.

A person punishable pursuant to NRS 200.710 or 200.720 shall be punished for a category A felony by imprisonment in the state prison:

1. If the minor is 14 years of age or older, for life with the possibility of parole, with eligibility for parole beginning when a minimum of 5 years has been served, and shall be further punished by a fine of not more than $100,000.

2. If the minor is less than 14 years of age, for life with the possibility of parole, with eligibility for parole beginning when a minimum of 10 years has been served, and shall be further punished by a fine of not more than $100,000.

(Added to NRS by 1983, 815; A 1995, 1196; 1997, 1721; 2005, 2876)



NRS 200.760 - Forfeiture.

All assets derived from or relating to any violation of NRS 200.366, 200.710 to 200.730, inclusive, or 201.230 are subject to forfeiture. A proceeding for their forfeiture may be brought pursuant to NRS 179.1156 to 179.119, inclusive.

(Added to NRS by 1983, 815; A 1985, 639, 1468; 1987, 1384; 1995, 951)



NRS 200.800 - Definitions.

As used in NRS 200.800 to 200.840, inclusive, unless the context otherwise requires, the words and terms defined in NRS 200.810 and 200.820 have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 993)



NRS 200.810 - Health care procedure defined.

Health care procedure means any medical procedure, other than a surgical procedure, that requires a license to perform pursuant to chapters 630 to 637, inclusive, 639 or 640 of NRS.

(Added to NRS by 2013, 993)



NRS 200.820 - Surgical procedure defined.

Surgical procedure means any invasive medical procedure where a break in the skin is created and there is contact with the mucosa or any minimally invasive medical procedure where a break in the skin is created or which involves manipulation of the internal body cavity beyond a natural or artificial body orifice which requires a license to perform pursuant to chapters 630 to 637, inclusive, 639 or 640 of NRS.

(Added to NRS by 2013, 993)



NRS 200.830 - Performance of health care procedure without license; penalties.

A person who performs a health care procedure on another person without a license which results in:

1. Substantial bodily harm other than death to the person who received the procedure:

(a) For a first offense, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

(b) For any subsequent offense, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years and shall be further punished by a fine of not less than $2,000 but not more than $5,000.

2. The death of the person who received the procedure, unless a greater penalty is provided by statute, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years and shall be further punished by a fine of not less than $2,000 but not more than $5,000. A sentence imposed pursuant to this subsection may not be suspended nor may probation be granted.

(Added to NRS by 2013, 993)



NRS 200.840 - Performance of surgical procedure without license; penalties.

A person who performs a surgical procedure on another person without a license which results in:

1. No substantial bodily harm to the person who received the procedure:

(a) For a first offense, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

(b) For a second or subsequent offense, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years and shall be further punished by a fine of not less than $2,000 but not more than $5,000.

2. Substantial bodily harm other than death to the person who received the procedure is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years and shall be further punished by a fine of not less than $2,000 but not more than $5,000.

3. The death of the person who received the procedure, unless a greater penalty is provided by statute, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years and shall be further punished by a fine of not less than $2,000 but not more than $5,000. A sentence imposed pursuant to this subsection may not be suspended nor may probation be granted.

(Added to NRS by 2013, 994)



NRS 200.900 - Penalties; definitions.

1. A minor shall not knowingly and willfully use an electronic communication device to transmit or distribute, or otherwise knowingly and willfully transmit or distribute, an image of bullying committed against a minor to another person with the intent to encourage, further or promote bullying and to cause harm to the minor.

2. A minor who violates subsection 1:

(a) For the first violation, is a child in need of supervision, as that term is used in title 5 of NRS, and is not a delinquent child; and

(b) For the second or a subsequent violation, commits a delinquent act, and the court may order the detention of the minor in the same manner as if the minor had committed an act that would have been a misdemeanor if committed by an adult.

3. For the purposes of this section, to determine whether a person who is depicted in an image of bullying is a minor, the court may:

(a) Inspect the person in question;

(b) View the image;

(c) Consider the opinion of a witness to the image regarding the person s age;

(d) Consider the opinion of a medical expert who viewed the image; or

(e) Use any other method authorized by the rules of evidence at common law.

4. As used in this section:

(a) Bullying means a willful act which is written, verbal or physical, or a course of conduct on the part of one or more persons which is not otherwise authorized by law and which exposes a person one time or repeatedly and over time to one or more negative actions which is highly offensive to a reasonable person and:

(1) Is intended to cause or actually causes the person to suffer harm or serious emotional distress;

(2) Poses a threat of immediate harm or actually inflicts harm to another person or to the property of another person;

(3) Places the person in reasonable fear of harm or serious emotional distress; or

(4) Creates an environment which is hostile to a pupil by interfering with the education of the pupil.

(b) Electronic communication device means any electronic device that is capable of transmitting or distributing an image of bullying, including, without limitation, a cellular telephone, personal digital assistant, computer, computer network and computer system.

(c) Image of bullying means any visual depiction, including, without limitation, any photograph or video, of a minor bullying another minor.

(d) Minor means a person who is under 18 years of age.

(Added to NRS by 2013, 1634)






Chapter 201 - Crimes Against Public Decency and Good Morals

NRS 201.015 - Minor child defined.

For the purposes of NRS 201.015 to 201.080, inclusive, minor child means a person who has not reached the age of majority as provided in NRS 129.010 and has not been declared emancipated pursuant to NRS 129.080 to 129.140, inclusive.

(Added to NRS by 1965, 1440; A 1987, 1282; 1999, 3568)



NRS 201.020 - Penalties; jurisdiction.

1. Except as otherwise provided in subsection 2, a person who knowingly fails to provide for the support of his or her:

(a) Spouse or former spouse;

(b) Minor child; or

(c) Child who upon arriving at the age of majority is unable to provide support for himself or herself because of infirmity, incompetency or other legal disability that was contracted before the child reached the age of majority,

as ordered by a court, is guilty of a misdemeanor.

2. A person who violates the provisions of subsection 1 is guilty of a category C felony and shall be punished as provided in NRS 193.130 if:

(a) The person s arrearages for nonpayment of the child support or spousal support ordered by a court total $10,000 or more and have accrued over any period since the date that a court first ordered the defendant to provide for such support; or

(b) It is a second or subsequent violation of subsection 1 or an offense committed in another jurisdiction that, if committed in this State, would be a violation of subsection 1, and the person s arrearages for nonpayment of the child support or spousal support ordered by a court total $5,000 or more and have accrued over any period since the date that a court first ordered the defendant to provide for such support.

3. A prosecution for a violation of subsection 1 may be brought in a court of competent jurisdiction in any county in which:

(a) A court has issued a valid order for the defendant to pay child support or spousal support;

(b) The defendant resides;

(c) The custodial parent or custodian of the child for whom the defendant owes child support resides;

(d) The spouse or former spouse to whom the defendant owes spousal support resides; or

(e) The child for whom the defendant owes child support resides.

[1:170:1923; NCL 10516] (NRS A 1965, 1440; 1967, 474; 1969, 271; 1979, 1284; 1983, 1878; 1995, 1196; 1999, 1208, 3568; 2001, 278)



NRS 201.030 - Institution of proceedings: Verified complaint.

Proceedings under NRS 201.015 to 201.080, inclusive, may be instituted upon complaint made under oath or affirmation by the spouse or child or children, or by any other person, including the district attorney, against any person guilty of an offense named in NRS 201.020.

[2:170:1923; NCL 10517] (NRS A 1969, 589; 1985, 64; 1999, 3570)



NRS 201.051 - Affirmative defense: Notice of intent to claim; notice of rebuttal witnesses; notice of provisions of section.

1. Except as otherwise provided in this section, in a prosecution for a violation of NRS 201.020, the defendant may claim as an affirmative defense that he or she was unable to provide the child support or spousal support ordered by a court.

2. In addition to the written notice required by NRS 174.234, a defendant who intends to offer the affirmative defense described in subsection 1 shall, not less than 20 days before trial or at such other time as the court directs, file and serve upon the prosecuting attorney a written notice of his or her intent to claim the affirmative defense. The written notice must include:

(a) The specific affirmative defense that the defendant is asserting; and

(b) The name and last known address of each witness by whom the defendant proposes to establish the affirmative defense.

3. Not later than 10 days after receiving the written notice set forth in subsection 2 or at such other time as the court directs, the prosecuting attorney shall file and serve upon the defendant a written notice that includes the name and last known address of each witness the prosecuting attorney proposes to offer in rebuttal at trial to discredit the affirmative defense claimed by the defendant.

4. Each party has a continuing duty to file and serve upon the opposing party any change in the last known address of any witness that the party proposes to offer to establish or discredit the affirmative defense described in subsection 1.

5. Each party has a continuing duty to disclose promptly the names and last known addresses of any additional witnesses which come to the attention of that party and which that party proposes to offer to establish or discredit the affirmative defense described in subsection 1.

6. If the defendant or prosecuting attorney fails to comply with the requirements set forth in this section, in addition to any sanctions or protective orders otherwise provided in chapter 174 of NRS, the court may grant a continuance to permit the opposing party time to prepare.

7. A prosecuting attorney shall provide notice of the requirements of this section to a defendant when a complaint is served upon the defendant for a violation of NRS 201.020.

8. For the purposes of this section, a defendant is not unable to provide the child support or spousal support ordered by a court if, during the period that the defendant was obligated to provide and failed to provide child support or spousal support, the defendant was:

(a) Voluntarily unemployed or underemployed without good cause or to avoid payment of child support or spousal support, including, without limitation, not using reasonable diligence to secure sufficient employment; or

(b) Unable to pay the child support or spousal support ordered by a court because of excessive spending, indebtedness or other legal obligation, unless the spending, indebtedness or other legal obligation was not within the control of the defendant.

(Added to NRS by 1999, 3567)



NRS 201.070 - Evidence; husband and wife competent witnesses.

1. No other or greater evidence is required to prove the marriage of the husband and wife, or that the defendant is the father or mother of the child or children, than is required to prove such facts in a civil action.

2. In no prosecution under NRS 201.015 to 201.080, inclusive, does any existing statute or rule of law prohibiting the disclosure of confidential communications between husband and wife apply, and both husband and wife are competent witnesses to testify against each other to any and all relevant matters, including the fact of the marriage and the parentage of any child or children, but neither may be compelled to give evidence incriminating himself or herself.

3. Proof of the failure of the defendant to provide for the support of the spouse, child or children, is prima facie evidence that such failure was knowing.

[6:170:1923; NCL 10521] (NRS A 1985, 64; 1999, 3570)



NRS 201.080 - Uniformity of interpretation.

NRS 201.015 to 201.080, inclusive, shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them.

[7:170:1923; NCL 10522]



NRS 201.085 - Definition; penalty.

1. A person is guilty of paternity fraud if the person:

(a) Is ordered by a court to submit, or agrees to submit, to a test for genetic identification to determine the paternity of a child and knowingly assists, aids, abets, solicits or conspires with another person to have someone other than himself submit to the test for the purpose of preventing a determination that he is the father of the child;

(b) Submits to a test for genetic identification to determine the paternity of a child in place of the person who has been ordered to submit, or who has agreed to submit, to a test for genetic identification to determine the paternity of a child for the purpose of preventing a determination that the person for whom he is taking the test is the father of the child; or

(c) Knowingly assists, aids, abets, solicits or conspires with another person:

(1) To commit a violation of paragraph (a) or (b); or

(2) To render inaccurate the results of a test for genetic identification to determine the paternity of a child.

2. A person who violates this section is guilty of a gross misdemeanor.

(Added to NRS by 2007, 1022)



NRS 201.090 - Neglected child, delinquent child and child in need of supervision defined.

As used in NRS 201.100 and 201.110, unless the context otherwise requires, a neglected child, delinquent child or child in need of supervision means any person less than 18 years of age:

1. Who is found begging, receiving or gathering alms, or who is found in any street, road or public place for the purpose of so doing, whether actually begging or doing so under the pretext of selling or offering for sale any article, or of singing or playing on any musical instrument, or of giving any public entertainment or accompanying or being used in aid of any person so doing.

2. Who has no parent or guardian, who has no parent or guardian willing to exercise or capable of exercising proper parental control, or who has no parent or guardian actually exercising such proper parental control, and who is in need of such control.

3. Who is destitute, or who is not provided with the necessities of life by his or her parents, and who has no other means of obtaining such necessities.

4. Whose home is an unfit place for the child, by reason of neglect, cruelty or depravity of either of his or her parents, or of his or her guardians or other person in whose custody or care the child is.

5. Who is found living in any house of ill fame, or with any disreputable person.

6. Who is found wandering and either has no home, no settled place of abode, no visible means of subsistence or no proper guardianship.

7. Who frequents the company of criminals, vagrants or prostitutes, or persons so reputed, or who is in any house of prostitution or assignation.

8. Who unlawfully visits a saloon where any spirituous, vinous or malt liquors are sold, bartered, exchanged or given away.

9. Who habitually uses intoxicating liquors or who uses opium, cocaine, morphine, or other similar drug without the direction of a competent physician.

10. Who persistently or habitually refuses to obey the reasonable and proper orders or directions of his or her parents, guardian or custodian, or who is beyond the control of such person.

11. Who is a habitual truant from school.

12. Who is leading, or from any cause is in danger of leading, an idle, dissolute, lewd or immoral life.

13. Who writes or uses vile, obscene, profane or indecent language, or is guilty of indecent, immoral or lascivious conduct.

14. Who violates any law of this State or any ordinance of any town, city or county of this State defining crime.

Any child who is a runaway, unmanageable or a habitual truant is a child in need of supervision as that term is used in title 5 of NRS, and is not a delinquent child.

[Part 1:165:1909; A 1911, 382; 1921, 21; 1955, 152] (NRS A 1973, 1350; 2003, 1125)



NRS 201.100 - How offense may be termed.

When the charge against any person under NRS 201.090, 201.100 and 201.110 concerns the neglect of a child or children, or the problems of a child in need of supervision, the offense, for convenience, may be termed contributory neglect, and when it concerns the delinquency of a child or children, for convenience it may be termed contributory delinquency.

[Part 1:165:1909; A 1911, 382; 1921, 21; 1955, 152] (NRS A 1973, 1351)



NRS 201.110 - Definition; penalties; exception.

1. Except as otherwise provided in this section, any person who commits any act or omits the performance of any duty, which act or omission causes or tends to cause or encourage any person under the age of 18 to become a neglected child, child in need of supervision or delinquent child, as defined in NRS 201.090, 201.100 and 201.110 or which act or omission contributes thereto, or any person who, by any act or omission, or by threats, command or persuasion, induces or endeavors to induce any person under the age of 18 to perform any act or to follow any course of conduct or to so live as would cause or manifestly tend to cause any such person to become or to remain a person who is a neglected child, child in need of supervision or delinquent child, as defined in NRS 201.090, is guilty of contributory neglect or contributory delinquency. Contributory neglect or contributory delinquency is a misdemeanor.

2. A person does not commit a violation of subsection 1 by virtue of the sole fact that the person delivers or induces the delivery of a child to a provider of emergency services pursuant to NRS 432B.630.

[Part 1:165:1909; A 1911, 382; 1921, 21; 1955, 152] (NRS A 1967, 474; 1973, 1351; 2001, 1265)



NRS 201.120 - Abortion: Definition; penalty.

A person who:

1. Prescribes, supplies or administers to a woman, whether pregnant or not, or advises or causes her to take any medicine, drug or substance; or

2. Uses or causes to be used, any instrument or other means,

to terminate a pregnancy, unless done pursuant to the provisions of NRS 442.250, or by a woman upon herself upon the advice of a physician acting pursuant to the provisions of NRS 442.250, is guilty of abortion which is a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

[1911 C&P 182, RL 6447; NCL 10129] (NRS A 1967, 475; 1973, 1639; 1979, 1428; 1995, 1197)



NRS 201.130 - Selling drugs to produce miscarriage; penalty.

Every person who shall manufacture, sell or give away any instrument, drug, medicine or other substance, knowing or intending that the same may be unlawfully used in procuring the miscarriage of a woman, shall be guilty of a gross misdemeanor.

[1911 C&P 183; RL 6448; NCL 10130]



NRS 201.140 - Evidence.

In any prosecution for abortion, attempting abortion, or selling drugs unlawfully, no person shall be excused from testifying as a witness on the ground that the testimony would tend to incriminate him or her, but such testimony shall not be used against the person testifying in any criminal prosecution except for perjury in giving such testimony.

[1911 C&P 184; RL 6449; NCL 10131]



NRS 201.150 - Concealing birth; penalty.

Every person who shall endeavor to conceal the birth of a child by any disposition of its dead body, whether the child died before or after its birth, shall be guilty of a gross misdemeanor.

[1911 C&P 185; RL 6450; NCL 10132]



NRS 201.160 - Bigamy: Definition; penalty.

1. Bigamy consists in the having of two wives or two husbands at one time, knowing that the former husband or wife is still alive.

2. If a married person marries any other person while the former husband or wife is alive, the person so offending is guilty of a category D felony and shall be punished as provided in NRS 193.130.

3. It is not necessary to prove either of the marriages by the register and certificate thereof, or other record evidence, but those marriages may be proved by such evidence as is admissible to prove a marriage in other cases, and when the second marriage has taken place without this State, cohabitation in this State after the second marriage constitutes the commission of the crime of bigamy.

4. This section does not extend:

(a) To a person whose husband or wife has been continually absent from that person for the space of 5 years before the second marriage, if he or she did not know the husband or wife to be living within that time.

(b) To a person who is, at the time of the second marriage, divorced by lawful authority from the bonds of the former marriage, or to a person where the former marriage has been by lawful authority declared void.

[1911 C&P 191; RL 6456; NCL 10138] (NRS A 1967, 475; 1979, 1428; 1995, 1197)



NRS 201.170 - Marrying person already married; penalty.

If a person, being unmarried, knowingly marries the husband or wife of another, that person is guilty of a category D felony and shall be punished as provided in NRS 193.130.

[1911 C&P 192; RL 6457; NCL 10139] (NRS A 1967, 475; 1979, 1429; 1995, 1198)



NRS 201.180 - Incest: Definition; penalty.

Persons being within the degree of consanguinity within which marriages are declared by law to be incestuous and void who intermarry with each other or who commit fornication or adultery with each other shall be punished for a category A felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of life with the possibility of parole, and may be further punished by a fine of not more than $10,000.

[1911 C&P 193; RL 6458; NCL 10140] (NRS A 1979, 1429; 1995, 1198; 2005, 2877)



NRS 201.190 - Commission of certain sexual acts in public: Definition; penalty.

Except as otherwise provided in NRS 200.366 and 201.230, a person of full age who commits anal intercourse, cunnilingus or fellatio in public is guilty of a category D felony and shall be punished as provided in NRS 193.130.

[1911 C&P 194; A 1951, 524] (NRS A 1963, 62; 1967, 475; 1973, 95, 254; 1977, 866, 1632; 1993, 515; 1995, 1198)



NRS 201.195 - Solicitation of minor to engage in acts constituting crime against nature; penalties.

Repealed. (See chapter 261, Statutes of Nevada 2013, at page 1174.)



NRS 201.205 - Penalty; affirmative defense.

1. A person who, after testing positive in a test approved by the State Board of Health for exposure to the human immunodeficiency virus and receiving actual notice of that fact, intentionally, knowingly or willfully engages in conduct in a manner that is intended or likely to transmit the disease to another person is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, or by a fine of not more than $10,000, or by both fine and imprisonment.

2. It is an affirmative defense to an offense charged pursuant to subsection 1 that the person who was subject to exposure to the human immunodeficiency virus as a result of the prohibited conduct:

(a) Knew the defendant was infected with the human immunodeficiency virus;

(b) Knew the conduct could result in exposure to the human immunodeficiency virus; and

(c) Consented to engage in the conduct with that knowledge.

(Added to NRS by 1993, 1943; A 1995, 1199)



NRS 201.210 - Open or gross lewdness; penalty.

1. A person who commits any act of open or gross lewdness is guilty:

(a) For the first offense, of a gross misdemeanor.

(b) For any subsequent offense, of a category D felony and shall be punished as provided in NRS 193.130.

2. For the purposes of this section, the breast feeding of a child by the mother of the child does not constitute an act of open or gross lewdness.

[Part 1911 C&P 195; A 1921, 112; NCL 10142] (NRS A 1963, 63; 1965, 1465; 1967, 476; 1973, 95, 255, 1406; 1977, 866; 1979, 1429; 1983, 206; 1991, 1008; 1995, 127, 1199, 1327; 1997, 2501, 3188)



NRS 201.220 - Indecent or obscene exposure; penalty.

1. A person who makes any open and indecent or obscene exposure of his or her person, or of the person of another, is guilty:

(a) For the first offense, of a gross misdemeanor.

(b) For any subsequent offense, of a category D felony and shall be punished as provided in NRS 193.130.

2. For the purposes of this section, the breast feeding of a child by the mother of the child does not constitute an act of open and indecent or obscene exposure of her body.

[Part 1911 C&P 195; A 1921, 112; NCL 10142] (NRS A 1965, 1465; 1967, 476; 1973, 96, 255, 1406; 1977, 867; 1979, 1429; 1983, 206; 1991, 1008; 1995, 127, 1200, 1327; 1997, 2501, 3189)



NRS 201.230 - Lewdness with child under 14 years; penalties.

1. A person who willfully and lewdly commits any lewd or lascivious act, other than acts constituting the crime of sexual assault, upon or with the body, or any part or member thereof, of a child under the age of 14 years, with the intent of arousing, appealing to, or gratifying the lust or passions or sexual desires of that person or of that child, is guilty of lewdness with a child.

2. Except as otherwise provided in subsection 3, a person who commits lewdness with a child is guilty of a category A felony and shall be punished by imprisonment in the state prison for life with the possibility of parole, with eligibility for parole beginning when a minimum of 10 years has been served, and may be further punished by a fine of not more than $10,000.

3. A person who commits lewdness with a child and who has been previously convicted of:

(a) Lewdness with a child pursuant to this section or any other sexual offense against a child; or

(b) An offense committed in another jurisdiction that, if committed in this State, would constitute lewdness with a child pursuant to this section or any other sexual offense against a child,

is guilty of a category A felony and shall be punished by imprisonment in the state prison for life without the possibility of parole.

4. For the purpose of this section, other sexual offense against a child has the meaning ascribed to it in subsection 5 of NRS 200.366.

[1911 C&P 195 1/2; added 1925, 17; A 1947, 24; 1943 NCL 10143] (NRS A 1961, 92; 1967, 477; 1973, 96, 255, 1406; 1977, 867, 1632; 1979, 1430; 1983, 207; 1991, 1009; 1995, 1200; 1997, 1722, 2502, 3190; 1999, 470, 472; 2003, 2826; 2005, 2877)



NRS 201.232 - Breast feeding: Legislative intent; authorized in any public or private location where mother is authorized to be.

1. The Legislature finds and declares that:

(a) The medical profession in the United States recommends that children from birth to the age of 1 year should be breast fed, unless under particular circumstances it is medically inadvisable.

(b) Despite the recommendation of the medical profession, statistics reveal a declining percentage of mothers who are choosing to breast feed their babies.

(c) Many new mothers are now choosing to use formula rather than to breast feed even before they leave the hospital, and only a small percentage of all mothers are still breast feeding when their babies are 6 months old.

(d) In addition to the benefit of improving bonding between mothers and their babies, breast feeding offers better nutrition, digestion and immunity for babies than does formula feeding, and it may increase the intelligence quotient of a child. Babies who are breast fed have lower rates of death, meningitis, childhood leukemia and other cancers, diabetes, respiratory illnesses, bacterial and viral infections, diarrheal diseases, otitis media, allergies, obesity and developmental delays.

(e) Breast feeding also provides significant benefits to the health of the mother, including protection against breast cancer and other cancers, osteoporosis and infections of the urinary tract. The incidence of breast cancer in the United States might be reduced by 25 percent if every woman breast fed all her children until they reached the age of 2 years.

(f) The World Health Organization and the United Nations Children s Fund have established as one of their major goals for the decade the encouragement of breast feeding.

(g) The social constraints of modern society weigh against the choice of breast feeding and lead new mothers with demanding time schedules to opt for formula feeding to avoid embarrassment, social ostracism or criminal prosecution.

(h) Any genuine promotion of family values should encourage public acceptance of this most basic act of nurture between a mother and her baby, and no mother should be made to feel incriminated or socially ostracized for breast feeding her child.

2. Notwithstanding any other provision of law, a mother may breast feed her child in any public or private location where the mother is otherwise authorized to be, irrespective of whether the nipple of the mother s breast is uncovered during or incidental to the breast feeding.

(Added to NRS by 1995, 126)



NRS 201.235 - Definitions.

In NRS 201.235 to 201.254, inclusive, unless the context otherwise requires:

1. Community means the area from which a jury is or would be selected for the court in which the action is tried.

2. Item includes any book, leaflet, pamphlet, magazine, booklet, picture, drawing, photograph, film, negative, slide, motion picture, figure, object, article, novelty device, recording, transcription, phonograph record or tape recording, videotape or videodisc, with or without music, or other similar items.

3. Material means anything tangible which is capable of being used or adapted to arouse interest, whether through the medium of reading, observation, sound or in any other manner.

4. Obscene means any item, material or performance which:

(a) An average person applying contemporary community standards would find, taken as a whole, appeals to prurient interest;

(b) Taken as a whole lacks serious literary, artistic, political or scientific value; and

(c) Does one of the following:

(1) Depicts or describes in a patently offensive way ultimate sexual acts, normal or perverted, actual or simulated.

(2) Depicts or describes in a patently offensive way masturbation, excretory functions, sadism or masochism.

(3) Lewdly exhibits the genitals.

Appeal shall be judged with reference to ordinary adults, unless it appears, from the character of the material or the circumstances of its dissemination, to be designed for children or a clearly defined deviant group.

5. Performance means any play, motion picture, dance or other exhibition performed before an audience.

[1911 C&P 196; A 1955, 907] (NRS A 1963, 1171; 1965, 584; 1971, 205, 493; 1979, 364) (Substituted in revision for NRS 201.250)



NRS 201.237 - Exemptions.

The provisions of NRS 201.235 to 201.254, inclusive, do not apply to those universities, schools, museums or libraries which are operated by or are under the direct control of the State, or any political subdivision of the State, or to persons while acting as employees of such organizations.

(Added to NRS by 1979, 363)



NRS 201.239 - Power of county, city or town to regulate obscenity.

The provisions of NRS 201.235 to 201.254, inclusive, do not preclude any county, city or town from adopting an ordinance further regulating obscenity if its provisions do not conflict with these statutes.

(Added to NRS by 1979, 364)



NRS 201.241 - Action to declare item or material obscene and obtain injunction.

1. The district attorney or city attorney of any county or city, respectively, in which there is an item or material which the district attorney or city attorney believes to be obscene, may file a complaint in the district court seeking to have the item or material declared obscene and to enjoin the possessor and the owner from selling, renting, exhibiting, reproducing, manufacturing or distributing it and from possessing it for any purpose other than personal use.

2. In such an action, no temporary restraining order may be issued.

3. A trial on the merits must be held not earlier than 5 days after the answer is filed nor later than 35 days after the complaint is filed. The court shall render a decision within 2 days after the conclusion of the trial.

(Added to NRS by 1979, 363; A 1981, 1688)



NRS 201.243 - Evidence probative of obscenity of material or item.

In prosecutions under NRS 201.235 to 201.254, inclusive, evidence of circumstances of production, dissemination, sale or publicity of the material or item, which indicates it is being commercially exploited by the defendant for its prurient appeal, is probative of the obscenity of the material or item and can justify the conclusion that it is, taken as a whole, without serious literary, artistic, political or scientific value.

(Added to NRS by 1979, 364)



NRS 201.245 - Surrender, seizure and destruction of obscene item or material; undertaking not required for injunction; defendant chargeable with knowledge of contents after service of summons and complaint.

1. If a final judgment declaring an item or material obscene is entered against its owner or possessor, the judgment shall contain a provision directing the owner or possessor to surrender to the sheriff of the county in which the action was brought the item or material declared obscene and a direction to the sheriff to seize and destroy it.

2. In any action brought to declare an item or material obscene, the district attorney or city attorney bringing the action is not required to file an undertaking before an injunction is issued.

3. A sheriff directed to seize an obscene item or material is not liable for damages sustained by reason of the injunction in cases where judgment ultimately is rendered in favor of the person, firm, association or corporation sought to be enjoined.

4. Every person, firm, association or corporation who sells, distributes, or acquires possession with intent to sell or distribute any allegedly obscene item or material, after service upon the person, firm, association or corporation of a summons and complaint in an action brought to declare an item or material obscene is chargeable with knowledge of the contents of the item or material.

(Added to NRS by 1979, 363)



NRS 201.247 - Payment to city or county of value received from sale of obscene materials after judgment or injunction.

If a district court enters a judgment that an item or material is obscene and that item or material, or one substantially identical thereto, is sold after that judgment or injunction, the court shall order an accounting to determine the value of all money and other consideration received by the defendant which was derived from the obscene item or material after the court judged it to be obscene. The defendant shall pay a sum equivalent to that value into the general fund of the city or county which prosecuted the action.

(Added to NRS by 1979, 364)



NRS 201.249 - Production, sale, distribution, exhibition and possession of obscene items or materials; penalty.

Except as otherwise provided in NRS 201.237 and except under the circumstances described in NRS 200.720 or 200.725, a person is guilty of a misdemeanor who knowingly:

1. Prints, produces or reproduces any obscene item or material for sale or commercial distribution.

2. Publishes, sells, rents, transports in intrastate commerce, or commercially distributes or exhibits any obscene item or material, or offers to do any such things.

3. Has in his or her possession with intent to sell, rent, transport or commercially distribute any obscene item or material.

(Added to NRS by 1979, 364; A 1995, 951)



NRS 201.251 - Coercing acceptance of obscene articles or publications; penalty.

1. A person, firm, association or corporation shall not, as a condition to any sale, allocation, consignment or delivery for resale of any item or material, require that the purchaser or consignee receive for resale any other item or material which is obscene. A person, firm, association or corporation shall not deny or threaten to deny any franchise or impose or threaten to impose any penalty, financial or otherwise, for the failure or refusal of any person to accept any obscene item or material or for the return thereof.

2. A person, firm, association or corporation who violates any provision of this section is guilty of a misdemeanor.

(Added to NRS by 1979, 364)



NRS 201.253 - Obscene, indecent or immoral shows, acts or performances; penalty.

Except under the circumstances described in NRS 200.710, every person who knowingly causes to be performed or exhibited, or engages in the performance or exhibition of, any obscene, indecent or immoral show, act or performance is guilty of a misdemeanor.

(Added to NRS by 1967, 482; A 1995, 952)



NRS 201.254 - Exemption of stagehands and movie projectionists from criminal liability when possessing or exhibiting obscene material directly related to their work.

A motion picture machine operator or a stagehand is not criminally liable for exhibiting or possessing with the intent to exhibit any obscene material if:

1. Such exhibition or possession is a part of the motion picture he or she is projecting or part of the stage show for which he or she is employed as a stagehand; and

2. The operator or stagehand has no financial interest, except wages, and no managerial responsibility in his or her place of employment.

(Added to NRS by 1969, 352)



NRS 201.255 - Penalties.

1. Any person who willfully makes a telephone call and addresses any obscene language, representation or suggestion to or about any person receiving such call or addresses to such other person any threat to inflict injury to the person or property of the person addressed or any member of the person s family is guilty of a misdemeanor.

2. Every person who makes a telephone call with intent to annoy another is, whether or not conversation ensues from making the telephone call, guilty of a misdemeanor.

3. Any violation of subsections 1 and 2 is committed at the place at which the telephone call or calls were made and at the place where the telephone call or calls were received, and may be prosecuted at either place.

(Added to NRS by 1967, 98; A 1971, 855)



NRS 201.256 - Definitions.

As used in NRS 201.256 to 201.2655, inclusive, unless the context otherwise requires, the words and terms defined in NRS 201.257 to 201.264, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1969, 513; A 1997, 1314, 2662)



NRS 201.2565 - Distribute defined.

Distribute means to transfer possession with or without consideration.

(Added to NRS by 1997, 2662)



NRS 201.257 - Harmful to minors defined.

Harmful to minors means that quality of any description or representation, whether constituting all or a part of the material considered, in whatever form, of nudity, sexual conduct, sexual excitement or sado-masochistic abuse which predominantly appeals to the prurient, shameful or morbid interest of minors, is patently offensive to prevailing standards in the adult community with respect to what is suitable material for minors, and is without serious literary, artistic, political or scientific value.

(Added to NRS by 1969, 513; A 1981, 1689)



NRS 201.2581 - Material defined.

Material means:

1. A book, pamphlet, magazine, newspaper, printed advertising or other printed or written material;

2. A motion picture, photograph, picture, drawing, statue, sculpture or other visual representation or image; or

3. A transcription, recording or live or recorded telephone message.

(Added to NRS by 1997, 2662)



NRS 201.259 - Minor defined.

Minor means any person under the age of 18 years, but as applied to the showing of a motion picture excludes any person employed on the premises where the motion picture is shown.

(Added to NRS by 1969, 513)



NRS 201.2595 - Motion picture defined.

Motion picture means a film or a video recording, whether or not it has been rated appropriate for a particular audience, that is:

1. Placed on a videodisc or videotape; or

2. To be shown in a theater or on television,

and includes, without limitation, a cartoon or an animated film.

(Added to NRS by 1997, 1314; A 1997, 2663)



NRS 201.261 - Nudity defined.

Nudity means:

1. The showing of the human female breast with less than a fully opaque covering of any portion of the areola and nipple;

2. The showing of the human male or female genitals or pubic area with less than a fully opaque covering of any portion thereof; or

3. The depiction of the human male genitals in a discernible turgid state whether or not covered.

(Added to NRS by 1969, 513; A 1999, 1360)



NRS 201.262 - Sado-masochistic abuse defined.

Sado-masochistic abuse means:

1. Flagellation or torture practiced by or upon a person whether or not clad in undergarments, a mask or bizarre costume; or

2. The condition of being fettered, bound or otherwise physically restrained.

(Added to NRS by 1969, 513; A 1981, 1689)



NRS 201.263 - Sexual conduct defined.

Sexual conduct means acts of masturbation, sexual penetration or physical contact with a person s unclothed genitals or pubic area.

(Added to NRS by 1969, 513; A 2013, 1155)



NRS 201.264 - Sexual excitement defined.

Sexual excitement means the condition of human male or female genitals in a state of sexual stimulation or arousal.

(Added to NRS by 1969, 513)



NRS 201.265 - Unlawful acts; penalty.

Except as otherwise provided in NRS 200.720 and 201.2655, and unless a greater penalty is provided pursuant to NRS 201.560, a person is guilty of a misdemeanor if the person knowingly:

1. Distributes or causes to be distributed to a minor material that is harmful to minors, unless the person is the parent, guardian or spouse of the minor.

2. Exhibits for distribution to an adult in such a manner or location as to allow a minor to view or to have access to examine material that is harmful to minors, unless the person is the parent, guardian or spouse of the minor.

3. Sells to a minor an admission ticket or pass for or otherwise admits a minor for monetary consideration to any presentation of material that is harmful to minors, unless the minor is accompanied by his or her parent, guardian or spouse.

4. Misrepresents that he or she is the parent, guardian or spouse of a minor for the purpose of:

(a) Distributing to the minor material that is harmful to minors; or

(b) Obtaining admission of the minor to any presentation of material that is harmful to minors.

5. Misrepresents his or her age as 18 or over for the purpose of obtaining:

(a) Material that is harmful to minors; or

(b) Admission to any presentation of material that is harmful to minors.

6. Sells or rents motion pictures which contain material that is harmful to minors on the premises of a business establishment open to minors, unless the person creates an area within the establishment for the placement of the motion pictures and any material that advertises the sale or rental of the motion pictures which:

(a) Prevents minors from observing the motion pictures or any material that advertises the sale or rental of the motion pictures; and

(b) Is labeled, in a prominent and conspicuous location, Adults Only.

(Added to NRS by 1969, 513; A 1971, 161, 495; 1981, 1689; 1995, 952; 1997, 1314, 2662; 2003, 430, 1375)



NRS 201.2655 - Exemptions.

The provisions of NRS 201.256 to 201.2655, inclusive, do not apply to:

1. A university, community college, school, museum or library which is operated by or which is under the direct control of this state or a political subdivision of this state; or

2. An employee or independent contractor of an institution listed in subsection 1, if the employee or independent contractor is acting within the scope of his or her employment or contractual relationship.

(Added to NRS by 1997, 2662)



NRS 201.270 - Disturbing religious meetings; penalty.

Every person who shall willfully disturb, interrupt or disquiet any assemblage or congregation of people met for religious worship:

1. By noisy, rude or indecent behavior, profane discourse, either within the place where such meeting is held, or so near it as to disturb the order and solemnity of the meeting;

2. By exhibiting shows or plays, or promoting any racing of animals, or gaming of any description, or engaging in any boisterous or noisy amusement;

3. By disturbing in any manner, without authority of law within 1 mile thereof, free passage along a highway to the place of such meeting, or by maliciously cutting or otherwise injuring or disturbing a conveyance or other property belonging to any person in attendance upon such meeting; or

4. By menacing, threatening or assaulting any person therein,

shall be guilty of a misdemeanor.

[1911 C&P 213; RL 6478; NCL 10161] + [1911 C&P 332; RL 6597; NCL 10280]



NRS 201.280 - Selling liquor at camp meetings; penalty.

Every person who shall erect or keep a booth, tent, stall or other contrivance for the purpose of selling or otherwise disposing of any wine, or spirituous or fermented liquors, or any drink of which wine, spirituous or fermented liquors form a part, within 1 mile of any camp or field meeting for religious worship, during the time of holding such meeting, is guilty of a misdemeanor.

[1911 C&P 333; RL 6598; NCL 10281] (NRS A 1967, 477)



NRS 201.290 - Penalty; exception.

1. Any person who, in any manner, for exhibition or display, puts or causes to be placed any inscription, design, device, symbol, portrait, name, advertisement, words, character, marks or notice, or sets or places any goods, wares and merchandise whatever upon any flag or ensign of the United States, or state flag of this State, or ensign, evidently purporting to be either of the flags or ensign, or who in any manner appends, annexes, or affixes to any such flag or ensign any inscription, design, device, symbol, portrait, name, advertisement, words, marks, notice or token whatever, or who displays or exhibits or causes to be displayed or exhibited any flag or ensign, evidently purporting to be either of the flags, upon which shall in any manner be put, attached, annexed or affixed any inscription, design, device, symbol, portrait, name, advertisement, words, marks, notice or token whatever, or who publicly or willfully mutilates, tramples upon, or who tears down or willfully and maliciously removes while owned by others, or defames, slanders, or speaks evilly or in a contemptuous manner of or otherwise defaces or defiles any of the flags, or ensign, which are public or private property, shall be deemed guilty of a misdemeanor.

2. This section shall not apply to flags or ensigns the property of or used in the service of the United States or of this State, upon which inscriptions, names of actions, words, marks or symbols are placed pursuant to law or authorized regulations.

[1911 C&P 338; A 1919, 438; 1919 RL 6603; NCL 10286]



NRS 201.295 - Definitions.

As used in NRS 201.295 to 201.440, inclusive, unless the context otherwise requires:

1. Adult means a person 18 years of age or older.

2. Child means a person less than 18 years of age.

3. Induce means to persuade, encourage, inveigle or entice.

4. Prostitute means a male or female person who for a fee, monetary consideration or other thing of value engages in sexual intercourse, oral-genital contact or any touching of the sexual organs or other intimate parts of a person for the purpose of arousing or gratifying the sexual desire of either person.

5. Prostitution means engaging in sexual conduct with another person in return for a fee, monetary consideration or other thing of value.

6. Sexual conduct means any of the acts enumerated in subsection 4.

7. Transports means to transport or cause to be transported, by any means of conveyance, into, through or across this State, or to aid or assist in obtaining such transportation.

(Added to NRS by 1979, 302; A 1987, 2028; 1997, 295; 2009, 575; 2013, 2430)



NRS 201.300 - Pandering and sex trafficking: Definitions; penalties; exception.

1. A person who without physical force or the immediate threat of physical force, induces an adult to unlawfully become a prostitute or to continue to engage in prostitution, or to enter any place within this State in which prostitution is practiced, encouraged or allowed for the purpose of sexual conduct or prostitution is guilty of pandering which is a category C felony and shall be punished as provided in NRS 193.130. This subsection does not apply to the customer of a prostitute.

2. A person:

(a) Is guilty of sex trafficking if the person:

(1) Induces, causes, recruits, harbors, transports, provides, obtains or maintains a child to engage in prostitution, or to enter any place within this State in which prostitution is practiced, encouraged or allowed for the purpose of sexual conduct or prostitution;

(2) Induces, recruits, harbors, transports, provides, obtains or maintains a person by any means, knowing, or in reckless disregard of the fact, that threats, violence, force, intimidation, fraud, duress or coercion will be used to cause the person to engage in prostitution, or to enter any place within this State in which prostitution is practiced, encouraged or allowed for the purpose of sexual conduct or prostitution;

(3) By threats, violence, force, intimidation, fraud, duress, coercion, by any device or scheme, or by abuse of any position of confidence or authority, or having legal charge, takes, places, harbors, induces, causes, compels or procures a person to engage in prostitution, or to enter any place within this State in which prostitution is practiced, encouraged or allowed for the purpose of sexual conduct or prostitution; or

(4) Takes or detains a person with the intent to compel the person by force, violence, threats or duress to marry him or her or any other person.

(b) Who is found guilty of sex trafficking:

(1) An adult is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 3 years and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

(2) A child:

(I) If the child is less than 14 years of age when the offense is committed, is guilty of a category A felony and shall be punished by imprisonment in the state prison for life with the possibility of parole, with eligibility for parole beginning when a minimum of 15 years has been served, and may be further punished by a fine of not more than $20,000.

(II) If the child is at least 14 years of age but less than 16 years of age when the offense is committed, is guilty of a category A felony and shall be punished by imprisonment in the state prison for life with the possibility of parole, with eligibility for parole beginning when a minimum of 10 years has been served, and may be further punished by a fine of not more than $10,000.

(III) If the child is at least 16 years of age but less than 18 years of age when the offense is committed, is guilty of a category A felony and shall be punished by imprisonment in the state prison for life with the possibility of parole, with eligibility for parole beginning when a minimum of 5 years has been served, and may be further punished by a fine of not more than $10,000.

3. A court shall not grant probation to or suspend the sentence of a person convicted of sex trafficking a child pursuant to subsection 2.

4. Consent of a victim of pandering or sex trafficking to an act of prostitution is not a defense to a prosecution for any of the acts prohibited by this section.

5. In a prosecution for sex trafficking a child pursuant to subsection 2, it is not a defense that the defendant did not have knowledge of the victim s age, nor is reasonable mistake of age a valid defense to a prosecution conducted pursuant to subsection 2.

[1:233:1913; 1919 RL p. 3379; NCL 10537] (NRS A 1959, 7; 1967, 477; 1977, 1054; 1979, 1430; 1995, 1201; 1997, 295; 2013, 2430)



NRS 201.310 - Pandering: Placing spouse in brothel; penalties.

Repealed. (See chapter 426, Statutes of Nevada 2013, at page 2440.)



NRS 201.320 - Living from earnings of prostitute; penalty.

1. A person who knowingly accepts, receives, levies or appropriates any money or other valuable thing, without consideration, from the proceeds of any prostitute, is guilty of a category D felony and shall be punished as provided in NRS 193.130.

2. Any such acceptance, receipt, levy or appropriation of money or valuable thing upon any proceedings or trial for violation of this section is presumptive evidence of lack of consideration.

[3:233:1913; 1919 RL p. 3380; NCL 10539] (NRS A 1967, 478; 1979, 303; 1995, 1202)



NRS 201.325 - Power of court to order restitution.

1. In addition to any other penalty, the court may order a person convicted of a violation of any provision of NRS 201.300 or 201.320 to pay restitution to the victim as provided in subsection 2.

2. Restitution ordered pursuant to this section may include, without limitation:

(a) The cost of medical and psychological treatment, including, without limitation, physical and occupational therapy and rehabilitation;

(b) The cost of transportation, temporary housing and child care;

(c) The return of property, the cost of repairing damaged property or the full value of the property if it is destroyed or damaged beyond repair;

(d) Expenses incurred by a victim in relocating away from the defendant or his or her associates, if the expenses are verified by law enforcement to be necessary for the personal safety of the victim;

(e) The cost of repatriation of the victim to his or her home country, if applicable; and

(f) Any and all other losses suffered by the victim as a result of the violation of any provision of NRS 201.300 or 201.320.

3. The return of the victim to his or her home country or other absence of the victim from the jurisdiction does not prevent the victim from receiving restitution.

4. As used in this section, victim means any person:

(a) Against whom a violation of any provision of NRS 201.300 or 201.320 has been committed; or

(b) Who is the surviving child of such a person.

(Added to NRS by 2013, 2430)



NRS 201.330 - Pandering: Detaining person in brothel because of debt; penalties.

Repealed. (See chapter 426, Statutes of Nevada 2013, at page 2440.)



NRS 201.340 - Pandering: Furnishing transportation; penalties.

Repealed. (See chapter 426, Statutes of Nevada 2013, at page 2440.)



NRS 201.345 - Attorney General has concurrent jurisdiction with district attorneys.

1. The Attorney General has concurrent jurisdiction with the district attorneys of the counties in this State to prosecute any violation of NRS 201.300 or 201.320.

2. When acting pursuant to this section, the Attorney General may commence an investigation and file a criminal action without leave of court and the Attorney General has exclusive charge of the conduct of the prosecution.

(Added to NRS by 2013, 2429)



NRS 201.350 - Venue.

It shall not be a defense to a prosecution for any of the acts prohibited in NRS 201.300 or 201.320 that any part of such act or acts shall have been committed outside this state, and the offense shall in such case be deemed and alleged to have been committed, and the offender tried and punished, in any county in which the prostitution was consummated, or any overt act in furtherance of the offense shall have been committed.

[6:233:1913; 1919 RL p. 3381; NCL 10542] (NRS A 2013, 2432)



NRS 201.351 - Forfeiture of assets; temporary restraining order to preserve property subject to forfeiture; use of proceeds derived from forfeiture.

1. All assets derived from or relating to any violation of NRS 201.300 or 201.320 are subject to forfeiture pursuant to NRS 179.121 and a proceeding for their forfeiture may be brought pursuant to NRS 179.1156 to 179.121, inclusive.

2. In any proceeding for forfeiture brought pursuant to NRS 179.1156 to 179.121, inclusive, the plaintiff may apply for, and a court may issue without notice or hearing, a temporary restraining order to preserve property which would be subject to forfeiture pursuant to this section if:

(a) The forfeitable property is in the possession or control of the party against whom the order will be entered; and

(b) The court determines that the nature of the property is such that it can be concealed, disposed of or placed beyond the jurisdiction of the court before a hearing on the matter.

3. A temporary restraining order which is issued without notice may be issued for not more than 30 days and may be extended only for good cause or by consent. The court shall provide notice and hold a hearing on the matter before the order expires.

4. Any proceeds derived from a forfeiture of property pursuant to this section and remaining after the distribution required by subsection 1 of NRS 179.118 must be deposited with the county treasurer and distributed to programs for the prevention of child prostitution or for services to victims which are designated to receive such distributions by the district attorney of the county.

(Added to NRS by 2009, 574; A 2013, 2433)



NRS 201.352 - Additional fine for certain violations.

1. If a person is convicted of a violation of subsection 2 of NRS 201.300 or NRS 201.320, the victim of the violation is a child when the offense is committed and physical force or violence or the immediate threat of physical force or violence is used upon the child, the court may, in addition to the term of imprisonment prescribed by statute for the offense and any fine imposed pursuant to subsection 2, impose a fine of not more than $500,000.

2. If a person is convicted of a violation of subsection 2 of NRS 201.300 or NRS 201.320, the victim of the offense is a child when the offense is committed and the offense also involves a conspiracy to commit a violation of subsection 2 of NRS 201.300 or NRS 201.320, the court may, in addition to the punishment prescribed by statute for the offense of a provision of subsection 2 of NRS 201.300 or NRS 201.320 and any fine imposed pursuant to subsection 1, impose a fine of not more than $500,000.

3. The provisions of subsections 1 and 2 do not create a separate offense but provide an additional penalty for the primary offense, the imposition of which is contingent upon the finding of the prescribed fact.

(Added to NRS by 2009, 574; A 2013, 2433)



NRS 201.354 - Engaging in prostitution or solicitation for prostitution: Penalty; exception.

1. It is unlawful for any person to engage in prostitution or solicitation therefor, except in a licensed house of prostitution.

2. Except as otherwise provided in subsection 3, a person who violates subsection 1 is guilty of a misdemeanor.

3. A person who violates subsection 1 by soliciting a child for prostitution is guilty of a category E felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1987, 2027; A 1991, 462; 2009, 1245)



NRS 201.356 - Test for exposure to human immunodeficiency virus required; payment of costs; notification of results of test.

1. Any person who is arrested for a violation of NRS 201.354 must submit to a test, approved by regulation of the State Board of Health, to detect exposure to the human immunodeficiency virus. The State Board of Health shall not approve a test for use that does not provide the arresting law enforcement agency with the results of the test within 30 days after a person submits to the test. If the person is convicted of a violation of NRS 201.354, the person shall pay the sum of $100 for the cost of the test.

2. The person performing the test shall immediately transmit the results of the test to the arresting law enforcement agency. If the results of the test are negative, the agency shall inform the court of that fact. If the results of the test are positive, the agency shall upon receipt:

(a) Mail the results by certified mail, return receipt requested, to the person arrested at his or her last known address and place the returned receipt in the agency s file; or

(b) If the person arrested is in the custody of the agency, personally deliver the results to him or her and place an affidavit of service in the agency s file.

If before receiving the results pursuant to this subsection, the person arrested requests the agency to inform him or her of the results and the agency has received those results, the agency shall deliver the results to the person arrested, whether positive or negative, and place an affidavit of service in the agency s file.

3. The court shall, when the person arrested is arraigned, order the person to reappear before the court 45 days after the arraignment to determine whether the person has received the results of the test. The court shall inform the person that the failure to appear at the appointed time will result in the issuance of a bench warrant, unless the order is rescinded pursuant to this subsection. If the court is informed by the agency that the results of the person s test were negative, the court clerk shall rescind the order for reappearance and so notify the person. If, upon receiving notice from the agency that the results of the test were positive, the person notifies the court clerk in writing that he or she has received the results, the clerk shall inform the court and rescind the order for reappearance for that determination.

4. The court shall, upon the person s reappearance ordered pursuant to subsection 3, ask the person whether he or she has received the results of the test. If the person answers that he or she has received them, the court shall note the person s answer in the court records. If the person answers that he or she has not received them, the court shall have the results delivered to the person and direct that an affidavit of service be placed in the agency s file.

5. If the person does not reappear as ordered and has not notified the court clerk of his or her receipt of the results of the test in the manner set forth in subsection 3, the court shall cause a bench warrant to be issued and that person arrested and brought before the court as upon contempt. The court shall also proceed in the manner set forth in subsection 4 to ensure that the person receives the results of the test.

(Added to NRS by 1987, 2027; A 1989, 924)



NRS 201.358 - Engaging in prostitution or solicitation for prostitution after testing positive for exposure to human immunodeficiency virus: Penalty; definition.

1. A person who:

(a) Violates NRS 201.354; or

(b) Works as a prostitute in a licensed house of prostitution,

after testing positive in a test approved by the State Board of Health for exposure to the human immunodeficiency virus and receiving notice of that fact is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, or by a fine of not more than $10,000, or by both fine and imprisonment.

2. As used in this section, notice means:

(a) Actual notice; or

(b) Notice received pursuant to NRS 201.356.

(Added to NRS by 1987, 2027; A 1989, 589, 925; 1995, 1203)



NRS 201.360 - Placing person in house of prostitution; penalties.

1. A person who:

(a) Places another in the charge or custody of a third person with the intent that the other person engage in prostitution or who compels the other person to reside with him or her or with any third person for purposes of prostitution, or who compels another person to reside in a house of prostitution;

(b) Asks or receives any compensation, gratuity or reward, or promise thereof, for or on account of placing in a house of prostitution or elsewhere a person for the purpose of causing that person to cohabit with someone who is not the person s spouse;

(c) Gives, offers or promises any compensation, gratuity or reward, to procure a person to engage in any act of prostitution in any house of prostitution, or elsewhere, against the person s will;

(d) Is the spouse, parent, guardian or other legal custodian of a person under the age of 18 and permits, connives at or consents to the minor s being or remaining in any house of prostitution;

(e) Lives with or accepts any earnings of a common prostitute, or entices or solicits a person to go to a house of prostitution to engage in sexual conduct with a common prostitute;

(f) Decoys, entices, procures or in any manner induces a person to become a prostitute or to become an inmate of a house of prostitution, for purposes of prostitution, or for purposes of employment, or for any purpose whatever, when that person does not know that the house is one of prostitution; or

(g) Decoys, entices, procures or in any manner induces a person, under the age of 21 years, to go into or visit, upon any pretext or for any purpose whatever, any house of ill fame or prostitution, or any room or place inhabited or frequented by any prostitute, or used for purposes of prostitution,

is guilty of a felony.

2. A person who violates the provisions of subsection 1 shall be punished:

(a) Where physical force or the immediate threat of physical force is used upon the other person, for a category C felony as provided in NRS 193.130.

(b) Where no physical force or immediate threat of physical force is used, for a category D felony as provided in NRS 193.130.

[1911 C&P 180; RL 6445; NCL 10127] (NRS A 1967, 479; 1979, 303, 1432; 1995, 1203)



NRS 201.380 - Restriction on location of houses of ill fame; penalty.

1. It shall be unlawful for any owner, or agent of any owner, or any other person to keep any house of ill fame, or to let or rent to any person whatever, for any length of time whatever, to be kept or used as a house of ill fame, or resort for the purposes of prostitution, any house, room or structure situated within 400 yards of any schoolhouse or schoolroom used by any public or common school in the State of Nevada, or within 400 yards of any church, edifice, building or structure erected for and used for devotional services or religious worship in this state.

2. Any person violating the provisions of subsection 1 shall be punished by a fine of not more than $500.

[419:63:1947; 1943 NCL 6084.429] + [420:63:1947; 1943 NCL 6084.430] + [1911 C&P 245; RL 6510; NCL 10193] + [1911 C&P 247; RL 6512; NCL 10195] (NRS A 1967, 480)



NRS 201.390 - Property on principal business streets not to be rented for purposes of prostitution; penalty.

1. It is unlawful for any owner or agent of any owner or any other person to keep, let or rent for any length of time, or at all, any house fronting on the principal business street or thoroughfare of any of the towns of this state, for the purpose of prostitution or to make or use any entrance or exit way to any house of prostitution from the principal business street or thoroughfare of any of the towns of this state.

2. Any person violating the provisions of subsection 1 shall be punished by a fine of not more than $500.

[1911 C&P 246; RL 6511; NCL 10194] + [1911 C&P 247; RL 6512; NCL 10195] (NRS A 1967, 481; 1979, 304)



NRS 201.400 - General reputation competent evidence.

In the trial of all cases arising under the provisions of NRS 201.380 and 201.390, evidence of general reputation is competent evidence as to the question of the ill fame of any house alleged to be so kept, and to the question of the ill fame of any person.

[1911 C&P 248; RL 6513; NCL 10196] (NRS A 1979, 304)



NRS 201.410 - Duties of sheriff and district attorney; failure to act; penalty.

The district attorney and sheriff of each county in this state shall see that the provisions of NRS 201.380 are strictly enforced and carried into effect, and upon neglect so to do, they, or either of them, shall be deemed guilty of a misdemeanor in office and may be proceeded against by accusation as provided in chapter 283 of NRS.

[421:63:1947; 1943 NCL 6084.431]



NRS 201.420 - Keeping disorderly house; penalty.

Any person who shall keep any disorderly house, or any house of public resort, by which the peace, comfort or decency of the immediate neighborhood, or of any family thereof, is habitually disturbed, or who shall keep any inn in a disorderly manner, is guilty of a misdemeanor.

[1911 C&P 219; RL 6484; NCL 10166] (NRS A 1967, 481)



NRS 201.430 - Unlawful advertising of prostitution; penalties.

1. It is unlawful for any person engaged in conduct which is unlawful pursuant to paragraph (b) of subsection 1 of NRS 207.030, or any owner, operator, agent or employee of a house of prostitution, or anyone acting on behalf of any such person, to advertise the unlawful conduct or any house of prostitution:

(a) In any public theater, on the public streets of any city or town, or on any public highway; or

(b) In any county, city or town where prostitution is prohibited by local ordinance or where the licensing of a house of prostitution is prohibited by state statute.

2. It is unlawful for any person knowingly to prepare or print an advertisement concerning a house of prostitution not licensed for that purpose pursuant to NRS 244.345, or conduct which is unlawful pursuant to paragraph (b) of subsection 1 of NRS 207.030, in any county, city or town where prostitution is prohibited by local ordinance or where the licensing of a house of prostitution is prohibited by state statute.

3. Inclusion in any display, handbill or publication of the address, location or telephone number of a house of prostitution or of identification of a means of transportation to such a house, or of directions telling how to obtain any such information, constitutes prima facie evidence of advertising for the purposes of this section.

4. Any person, company, association or corporation violating the provisions of this section shall be punished:

(a) For the first violation within a 3-year period, by imprisonment in the county jail for not more than 6 months, or by a fine of not more than $1,000, or by both fine and imprisonment.

(b) For a second violation within a 3-year period, by imprisonment in the county jail for not less than 30 days nor more than 6 months, and by a fine of not less than $250 nor more than $1,000.

(c) For a third or subsequent violation within a 3-year period, by imprisonment in the county jail for 6 months and by a fine of not less than $250 nor more than $1,000.

[1:109:1913; 1919 RL p. 3379; NCL 10535] (NRS A 1967, 481; 1979, 305, 604; 1995, 2299)



NRS 201.440 - Unlawful to permit illegal advertising of houses of prostitution; penalties.

1. In any county, city or town where prostitution is prohibited by local ordinance or where the licensing of a house of prostitution is prohibited by state statute, it is unlawful for any person, company, association or corporation knowingly to allow any person engaged in conduct which is unlawful pursuant to paragraph (b) of subsection 1 of NRS 207.030, or any owner, operator, agent or employee of a house of prostitution, or anyone acting on behalf of any such person, to advertise a house of prostitution in his or her place of business.

2. Any person, company, association or corporation that violates the provisions of this section shall be punished:

(a) For the first violation within a 3-year period, by imprisonment in the county jail for not more than 6 months, or by a fine of not more than $1,000, or by both fine and imprisonment.

(b) For a second violation within a 3-year period, by imprisonment in the county jail for not less than 30 days nor more than 6 months, and by a fine of not less than $250 nor more than $1,000.

(c) For a third or subsequent violation within a 3-year period, by imprisonment in the county jail for 6 months and by a fine of not less than $250 nor more than $1,000.

[2:109:1913; 1919 RL p. 3379; NCL 10536] (NRS A 1967, 481; 1979, 305, 605; 1995, 2300)



NRS 201.450 - Unlawful act; penalty.

1. A person who commits a sexual penetration on the dead body of a human being is guilty of a category A felony and shall be punished by imprisonment in the state prison for life with the possibility of parole, with eligibility for parole beginning when a minimum of 5 years has been served, and shall be further punished by a fine of not more than $20,000.

2. For the purposes of this section, sexual penetration means cunnilingus, fellatio or any intrusion, however slight, of any part of a person s body or any object manipulated or inserted by a person into the genital or anal openings of the body of another, including, without limitation, sexual intercourse in what would be its ordinary meaning if practiced upon the living.

(Added to NRS by 1983, 344; A 1991, 1010; 1995, 1204; 1997, 2503, 3190; 2005, 2878)



NRS 201.460 - Sale, acquisition, receipt or transfer for consideration of human organ for transplantation prohibited; penalty.

1. A person shall not knowingly sell, acquire, receive or otherwise transfer for valuable consideration any human organ for use in human transplantation.

2. As used in this section:

(a) Human organ includes the human kidney, liver, heart, lung, bone marrow and any other part of the human body except blood.

(b) Valuable consideration does not include the reasonable payments associated with the removal, transportation, implantation, processing, preservation, quality control or storage of a human organ or the expenses of travel, housing and lost wages incurred by the donor in connection with the donation of a human organ.

3. Any person who violates this section is guilty of a misdemeanor.

(Added to NRS by 1987, 1498)



NRS 201.470 - Definitions.

As used in NRS 201.470 to 201.550, inclusive, unless the context otherwise requires, the words and terms defined in NRS 201.480 to 201.530, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1997, 2522)



NRS 201.480 - College defined.

College means a college or community college which is privately owned or which is part of the Nevada System of Higher Education.

(Added to NRS by 1997, 2522)



NRS 201.490 - Private school defined.

Private school has the meaning ascribed to it in NRS 394.103.

(Added to NRS by 1997, 2522)



NRS 201.500 - Public school defined.

Public school has the meaning ascribed to it in NRS 385.007.

(Added to NRS by 1997, 2522)



NRS 201.510 - Sado-masochistic abuse defined.

Sado-masochistic abuse has the meaning ascribed to it in NRS 201.262.

(Added to NRS by 1997, 2522)



NRS 201.520 - Sexual conduct defined.

Sexual conduct means:

1. Ordinary sexual intercourse;

2. Anal intercourse;

3. Fellatio, cunnilingus or other oral-genital contact;

4. Physical contact by a person with the unclothed genitals or pubic area of another person for the purpose of arousing or gratifying the sexual desire of either person;

5. Penetration, however slight, by a person of an object into the genital or anal opening of the body of another person for the purpose of arousing or gratifying the sexual desire of either person;

6. Masturbation or the lewd exhibition of unclothed genitals; or

7. Sado-masochistic abuse.

(Added to NRS by 1997, 2522)



NRS 201.530 - University defined.

University means a university which is privately owned or which is part of the Nevada System of Higher Education.

(Added to NRS by 1997, 2522)



NRS 201.540 - Sexual conduct between certain employees of school or volunteers at school and pupil: Penalty; exception.

1. Except as otherwise provided in subsection 4, a person who:

(a) Is 21 years of age or older;

(b) Is or was employed in a position of authority by a public school or private school or is or was volunteering in a position of authority at a public or private school; and

(c) Engages in sexual conduct with a pupil who is 16 or 17 years of age and:

(1) Who is or was enrolled in or attending the public school or private school at which the person is or was employed or volunteering; or

(2) With whom the person has had contact in the course of performing his or her duties as an employee or volunteer,

is guilty of a category C felony and shall be punished as provided in NRS 193.130.

2. Except as otherwise provided in subsection 4, a person who:

(a) Is 21 years of age or older;

(b) Is or was employed in a position of authority by a public school or private school or is or was volunteering in a position of authority at a public or private school; and

(c) Engages in sexual conduct with a pupil who is 14 or 15 years of age and:

(1) Who is or was enrolled in or attending the public school or private school at which the person is or was employed or volunteering; or

(2) With whom the person has had contact in the course of performing his or her duties as an employee or volunteer,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

3. For the purposes of subsections 1 and 2, a person shall be deemed to be or have been employed in a position of authority by a public school or private school or deemed to be or have been volunteering in a position of authority at a public or private school if the person is or was employed or volunteering as:

(a) A teacher or instructor;

(b) An administrator;

(c) A head or assistant coach; or

(d) A teacher s aide or an auxiliary, nonprofessional employee who assists licensed personnel in the instruction or supervision of pupils pursuant to NRS 391.100.

4. The provisions of this section do not apply to a person who is married to the pupil.

(Added to NRS by 1997, 2522; A 2001, 703; 2013, 2098)



NRS 201.550 - Sexual conduct between certain employees of college or university and student: Penalty; exception.

1. Except as otherwise provided in subsection 3, a person who:

(a) Is 21 years of age or older;

(b) Is employed in a position of authority by a college or university; and

(c) Engages in sexual conduct with a student who is 16 or 17 years of age and who is enrolled in or attending the college or university at which the person is employed,

is guilty of a category C felony and shall be punished as provided in NRS 193.130.

2. For the purposes of subsection 1, a person shall be deemed to be employed in a position of authority by a college or university if the person is employed as:

(a) A teacher, instructor or professor;

(b) An administrator; or

(c) A head or assistant coach.

3. The provisions of this section do not apply to a person who is married to the student.

(Added to NRS by 1997, 2523)



NRS 201.560 - Definitions; exceptions; penalties.

1. Except as otherwise provided in subsection 3, a person commits the crime of luring a child if the person knowingly contacts or communicates with or attempts to contact or communicate with:

(a) A child who is less than 16 years of age and who is at least 5 years younger than the person with the intent to persuade, lure or transport the child away from the child s home or from any location known to the child s parent or guardian or other person legally responsible for the child to a place other than where the child is located, for any purpose:

(1) Without the express consent of the parent or guardian or other person legally responsible for the child; and

(2) With the intent to avoid the consent of the parent or guardian or other person legally responsible for the child; or

(b) Another person whom he or she believes to be a child who is less than 16 years of age and at least 5 years younger than he or she is, regardless of the actual age of that other person, with the intent to solicit, persuade or lure the person to engage in sexual conduct.

2. Except as otherwise provided in subsection 3, a person commits the crime of luring a person with mental illness if the person knowingly contacts or communicates with a person with mental illness with the intent to persuade, lure or transport the person with mental illness away from his or her home or from any location known to any person legally responsible for the person with mental illness to a place other than where the person with mental illness is located:

(a) For any purpose that a reasonable person under the circumstances would know would endanger the health, safety or welfare of the person with mental illness;

(b) Without the express consent of the person legally responsible for the person with mental illness; and

(c) With the intent to avoid the consent of the person legally responsible for the person with mental illness.

3. The provisions of this section do not apply if the contact or communication is made or attempted with the intent to prevent imminent bodily, emotional or psychological harm to the child, person believed to be a child or person with mental illness.

4. A person who violates or attempts to violate the provisions of this section through the use of a computer, system or network:

(a) With the intent to engage in sexual conduct with the child, person believed to be a child or person with mental illness or to cause the child, person believed to be a child or person with mental illness to engage in sexual conduct, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years and may be further punished by a fine of not more than $10,000;

(b) By providing the child, person believed to be a child or person with mental illness with material that is harmful to minors or requesting the child, person believed to be a child or person with mental illness to provide the person with material that is harmful to minors, is guilty of a category C felony and shall be punished as provided in NRS 193.130; or

(c) If paragraph (a) or (b) does not apply, is guilty of a gross misdemeanor.

5. A person who violates or attempts to violate the provisions of this section in a manner other than through the use of a computer, system or network:

(a) With the intent to engage in sexual conduct with the child, person believed to be a child or person with mental illness or to cause the child, person believed to be a child or person with mental illness to engage in sexual conduct, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years and may be further punished by a fine of not more than $10,000;

(b) By providing the child, person believed to be a child or person with mental illness with material that is harmful to minors or requesting the child, person believed to be a child or person with mental illness to provide the person with material that is harmful to minors, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years and may be further punished by a fine of not more than $10,000; or

(c) If paragraph (a) or (b) does not apply, is guilty of a gross misdemeanor.

6. As used in this section:

(a) Computer has the meaning ascribed to it in NRS 205.4735.

(b) Harmful to minors has the meaning ascribed to it in NRS 201.257.

(c) Material means anything that is capable of being used or adapted to arouse interest, whether through the medium of reading, observation, sound or in any other manner.

(d) Network has the meaning ascribed to it in NRS 205.4745.

(e) Person with mental illness means a person who has any mental dysfunction leading to impaired ability to maintain himself or herself and to function effectively in his or her life situation without external support.

(f) Sexual conduct has the meaning ascribed to it in NRS 201.520.

(g) System has the meaning ascribed to it in NRS 205.476.

(Added to NRS by 2001, 2786; A 2003, 431, 1376; 2007, 183; 2013, 1155)



NRS 201.570 - Definition; penalty.

1. An adult commits the crime of criminal gang recruitment if the adult uses or threatens to use physical violence against a child or against another person, or causes or threatens to cause damage to the property of the child or the property of another person, with the specific intent to coerce, induce or solicit the child:

(a) To become a member of a criminal gang;

(b) To remain a member of a criminal gang and not withdraw or disassociate from the criminal gang; or

(c) To rejoin a criminal gang of which the child is no longer a member or from which the child has withdrawn or disassociated.

2. An adult who commits the crime of criminal gang recruitment is guilty of a category E felony and shall be punished as provided in NRS 193.130.

3. As used in this section:

(a) Adult means a person who is 18 years of age or older.

(b) Child means a person who is less than 18 years of age.

(c) Criminal gang has the meaning ascribed to it in NRS 193.168.

(Added to NRS by 2009, 417)






Chapter 202 - Crimes Against Public Health and Safety

NRS 202.005 - Fugitive from justice defined.

As used in this chapter, unless the context otherwise requires, the term fugitive from justice means a person who has been found in this State after:

1. Being charged in another state with the commission of a felony and fleeing from that state to avoid prosecution for the felony; or

2. Fleeing from another state to avoid giving testimony in any criminal proceeding.

(Added to NRS by 2009, 485)



NRS 202.015 - Alcoholic beverage defined.

For the purposes of NRS 202.015 to 202.065, inclusive, alcoholic beverage means:

1. Beer, ale, porter, stout and other similar fermented beverages, including sake and similar products, of any name or description containing one-half of 1 percent or more alcohol by volume, brewed or produced from malt, wholly or in part, or from any substitute therefor.

2. Any beverage obtained by the fermentation of the natural content of fruits or other agricultural products containing sugar, of not less than one-half of 1 percent of alcohol by volume.

3. Any distilled spirits commonly referred to as ethyl alcohol, ethanol or spirits of wine in any form, including all dilutions and mixtures thereof from whatever process produced.

(Added to NRS by 1987, 481; A 1991, 168; 2001, 1426; 2005, 1326)



NRS 202.020 - Purchase, consumption or possession of alcoholic beverage by minor.

1. Any person under 21 years of age who purchases any alcoholic beverage or any such person who consumes any alcoholic beverage in any saloon, resort or premises where spirituous, malt or fermented liquors or wines are sold is guilty of a misdemeanor.

2. Any person under 21 years of age who, for any reason, possesses any alcoholic beverage in public is guilty of a misdemeanor.

3. This section does not preclude a local governmental entity from enacting by ordinance an additional or broader restriction.

4. For the purposes of this section, possession in public includes possession:

(a) On any street or highway;

(b) In any place open to the public; and

(c) In any private business establishment which is in effect open to the public.

5. The term does not include:

(a) Possession for an established religious purpose;

(b) Possession in the presence of the person s parent, spouse or legal guardian who is 21 years of age or older;

(c) Possession in accordance with a prescription issued by a person statutorily authorized to issue prescriptions;

(d) Possession in private clubs or private establishments; or

(e) The selling, handling, serving or transporting of alcoholic beverages by a person in the course of his or her lawful employment by a licensed manufacturer, wholesaler or retailer of alcoholic beverages.

[1:272:1947; 1943 NCL 10594.02] (NRS A 1967, 482; 1987, 482)



NRS 202.030 - Minor loitering in place where alcoholic beverages sold.

Any person under 21 years of age who shall loiter or remain on the premises of any saloon where spirituous, malt or fermented liquors or wines are sold shall be punished by a fine of not more than $500. Nothing in this section shall apply to:

1. Establishments wherein spirituous, malt or fermented liquors or wines are served only in conjunction with regular meals and where dining tables or booths are provided separate from the bar; or

2. Any grocery store or drugstore where spirituous, malt or fermented liquors or wines are not sold by the drink for consumption on the premises.

[1:99:1949; A 1955, 144] (NRS A 1967, 482)



NRS 202.040 - False representation by minor to obtain intoxicating liquor.

Every minor who shall falsely represent himself or herself to be 21 years of age in order to obtain any intoxicating liquor shall be guilty of a misdemeanor.

[Part 1911 C&P 241; A 1925, 212; NCL 10188]



NRS 202.055 - Sale or furnishing of alcoholic beverage to minor; aiding minor to purchase or procure alcoholic beverage; policy to prevent minor from obtaining alcoholic beverage through use of Internet.

1. Every person who knowingly:

(a) Sells, gives or otherwise furnishes an alcoholic beverage to any person under 21 years of age;

(b) Leaves or deposits any alcoholic beverage in any place with the intent that it will be procured by any person under 21 years of age; or

(c) Furnishes, gives, or causes to be given any money or thing of value to any person under 21 years of age with the knowledge that the money or thing of value is to be used by the person under 21 years of age to purchase or procure any alcoholic beverage,

is guilty of a misdemeanor.

2. Paragraph (a) of subsection 1 does not apply to a parent, guardian or physician of the person under 21 years of age.

3. Every person who sells, gives or otherwise furnishes alcoholic beverages through the use of the Internet shall adopt a policy to prevent a person under 21 years of age from obtaining an alcoholic beverage from the person through the use of the Internet. The policy must include, without limitation, a method for ensuring that the person who delivers the alcoholic beverages obtains the signature of a person who is over the age of 21 years when delivering the beverages and that the packaging or wrapping of the alcoholic beverages when they are shipped is clearly marked with words that describe the alcoholic beverages. A person who fails to adopt a policy pursuant to this subsection is guilty of a misdemeanor and shall be punished by a fine of not more than $500.

(Added to NRS by 1967, 482; A 1969, 22; 1987, 482; 2001, 2788)



NRS 202.057 - Using person who is less than 18 years of age to distribute material that includes offer for alcoholic beverages.

1. Except as otherwise provided in subsection 2, it is unlawful for a person to employ, allow or use a person who is less than 18 years of age to distribute promotional materials that include an offer for alcoholic beverages for a business, including, without limitation, a gaming establishment, a saloon, a resort or a restaurant.

2. This section does not prohibit the employment of a person who is less than 18 years of age to distribute a publication that includes an advertisement for the sale of alcoholic beverages which is incident to the publication.

3. A person who violates subsection 1 is guilty of a misdemeanor.

(Added to NRS by 2001, 1426)



NRS 202.060 - Saloonkeeper allowing minor to remain in establishment.

Any proprietor, keeper or manager of a saloon or resort where spirituous, malt or fermented liquors or wines are sold, who shall, knowingly, allow or permit any person under the age of 21 years to remain therein shall be punished by a fine of not more than $500. Nothing in this section shall apply to:

1. Establishments wherein spirituous, malt or fermented liquors or wines are served only in conjunction with regular meals and where dining tables or booths are provided separate from the bar; or

2. Any grocery store or drugstore where spirituous, malt or fermented liquors or wines are not sold by the drink for consumption on the premises.

[1:152:1911; A 1955, 85] (NRS A 1967, 483)



NRS 202.065 - Sale of alcoholic beverage containing more than 80 percent of alcohol by volume.

1. A person shall not sell an alcoholic beverage containing more than 80 percent of alcohol by volume.

2. A person who violates the provisions of this section is guilty of a misdemeanor.

(Added to NRS by 1991, 168)



NRS 202.067 - Sale, offer for sale, purchase, possession or use of alcohol vaporizing device; use of brand name of alcoholic beverage in advertisement or promotion of alcohol vaporizing device.

1. A person shall not:

(a) Sell or offer for sale, purchase, possess or use an alcohol vaporizing device; or

(b) Use the brand name of any alcoholic beverage in an advertisement or other promotion of an alcohol vaporizing device.

2. A person who violates any provision of subsection 1 is guilty of a misdemeanor.

3. As used in this section:

(a) Alcohol vaporizing device means a machine or other device which mixes liquor with pure oxygen or any other gas to produce a vaporized product which is consumed by inhalation.

(b) Liquor has the meaning ascribed to it in NRS 369.040.

(Added to NRS by 2005, 1325)



NRS 202.170 - Willfully poisoning or adulterating food, water or medicine.

A person who willfully mingles poison or any other harmful substance, including, but not limited to, glass or a razor blade, in any food, drink or medicine intended or prepared for the use of a human being, and a person who willfully poisons any spring, well or reservoir of water, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years, or by a fine of not more than $10,000, or by both fine and imprisonment.

[1911 C&P 276; RL 6541; NCL 10224] (NRS A 1967, 483; 1971, 1060; 1979, 1433; 1995, 1204; 1997, 519)



NRS 202.180 - Deposit of unwholesome substance; carrying on business detrimental to public health on or near route of public travel; deposit of dead body of animal; burning stolen metallic wire.

1. Every person who:

(a) Shall deposit, leave or keep, on or near a highway or route of public travel, on land or water, any unwholesome substance;

(b) Shall establish, maintain or carry on, upon or near a highway or route of public travel, on land or water, any business, trade or manufacture which is detrimental to the public health;

(c) Shall deposit or cast into any lake, creek or river, wholly or partly in this State, the offal from or the dead body of any animal; or

(d) Shall knowingly burn stolen metallic wire to remove insulation,

shall be guilty of a gross misdemeanor.

2. As used in this section, stolen metallic wire means metallic wire that has been taken unlawfully from or without the permission of the owner, whether or not the person who took the metallic wire is or has been prosecuted or convicted for taking the metallic wire.

[1911 C&P 281; RL 6546; NCL 10229] (NRS A 1999, 279)



NRS 202.185 - Unlawful deposit of dead animal, dirt, garbage or rubbish on public highway.

1. As used in this section:

(a) Dead animals means all dead animals or parts thereof, including condemned meats, not intended to be used as food.

(b) Dirt includes loose earth, ashes, manure from barns, stables, corrals and pens, offal from butcher houses and slaughterhouses, and all foul and filthy substances.

(c) Garbage includes solid or semisolid kitchen refuse subject to decay or putrefaction, and market waste of animal and vegetable matter which has been or was intended to be used as food for humans or animals.

(d) Rubbish means old tin and iron cans and containers, old wood and paper boxes, old metals, wire, rope, cordage, bottles, bags and bagging, rubber and rubber tires, paper, and all used or castoff articles or material, including old plaster, brick, cement, glass, and all old building material.

2. It shall be unlawful for any person to throw or deposit or cause to be thrown or deposited on any public highway within the State of Nevada, or within a distance of 1,000 feet from the center of any public highway, any dead animal, dirt, garbage or rubbish as defined in subsection 1.

3. Any person violating the provisions of this section shall be guilty of a misdemeanor.

[1:178:1925; NCL 10554] + [2:178:1925; NCL 10555] + [3:178:1925; NCL 10556] (NRS A 1967, 571) (Substituted in revision for NRS 405.220)



NRS 202.200 - Advertising goods and services to produce miscarriage.

1. It shall be unlawful for any person:

(a) To advertise or publish, or cause to be advertised or published in a newspaper, pamphlet, handbill, book or otherwise, any medicine, nostrum, drug, substance, instrument or device to produce the miscarriage or premature delivery of a woman pregnant with child, or which purports to be, or is represented to be, productive of such miscarriage or premature delivery; or

(b) To advertise in any manner his or her services, aid, assistance or advice, or the services, assistance or advice of any other person, in the procurement of such miscarriage or premature delivery.

2. Every person who shall violate the provisions of subsection 1 shall be guilty of a gross misdemeanor.

[1911 C&P 187; RL 6452; NCL 10134] + [1911 C&P 188; RL 6453; NCL 10135] (NRS A 1967, 483)



NRS 202.210 - Publishing advertisement containing prohibited matter.

The proprietor or proprietors and the manager or managers of any newspaper, periodical or other printed sheet published or printed within this state, which shall contain any advertisement prohibited by NRS 202.200, shall, for each publication of such advertisement, be guilty of a misdemeanor.

[1911 C&P 189; RL 6454; NCL 10136] (NRS A 1967, 484)



NRS 202.220 - Circulation of publications containing prohibited matter.

Every person who shall knowingly sell, distribute, give away, or in any manner dispose of or exhibit to another person any newspaper, pamphlet, book, periodical, handbill, printed slip or writing, or cause the same to be so sold, distributed, disposed of, or exhibited, containing any advertisement prohibited in NRS 202.200, or containing any description or notice of, or reference to, or information concerning, or direction how or where to procure any medicine, drug, nostrum, substance, device, instrument or service, the advertisement of which is prohibited or declared to be unlawful, shall be guilty of a misdemeanor.

[Part 1911 C&P 190; RL 6455; NCL 10137] (NRS A 1967, 484)



NRS 202.230 - NRS 202.200

, 202.210 and 202.220 not applicable to licensed physicians. Nothing in NRS 202.200, 202.210 and 202.220 shall be construed to interfere with or apply to legally licensed physicians in the legitimate practice of their profession.

[Part 1911 C&P 190; RL 6455; NCL 10137] (NRS A 1967, 484)



NRS 202.240 - Advertising treatment, cure or prevention of sexual disorders.

1. It is unlawful for any person to publish or cause to be published, to deliver or distribute or cause to be delivered or distributed in any manner whatsoever, or to post, or display, or knowingly to permit to be posted, displayed, or to remain on any buildings, windows or outhouses, or premises or other surface owned or controlled by him or her in the State of Nevada, or to manufacture or sell, or knowingly to have displayed in or on any window or place where the same could be read by passers-by or the public, any advertisement, label, statement, print or writing which refers to any person or persons from whom, or to any means by which, or to any office or place at which may be obtained any treatment or cure of syphilis, gonorrhea, chancroid, lost manhood, sexual weakness, lost vitality, impotency, seminal emissions, gleet, varicocele or self-abuse, whether described by such names, words, terms or phrases, or by any other names, words, terms or phrases, calculated or intended to convey to the reader the idea that any of the diseases, infirmities, disabilities, conditions or habits are meant or referred to, or which refers to any medicine, article, device or preparation that may be used for the treatment, cure or prevention of any of the diseases, infirmities, disabilities, conditions or habits mentioned in this section.

2. Any person violating any of the provisions of this section is guilty of a misdemeanor.

3. This section does not apply to publications, advertisements or notices of the United States Government, the State of Nevada or of any city or town or other political subdivision of the State of Nevada.

[1:221:1921; NCL 10531] + [2:221:1921; NCL 10532] + [3:221:1921; NCL 10533] + [4:221:1921; NCL 10534] (NRS A 1967, 484; 1985, 513)



NRS 202.245 - Shoe-fitting device or machine using X-ray or radiation.

1. A person shall not operate or maintain any shoe-fitting device or shoe-fitting machine which uses fluoroscopic, X-ray or radiation principles.

2. Any person violating the provisions of this section is guilty of a misdemeanor.

(Added to NRS by 1960, 119; A 1985, 335)



NRS 202.246 - Dispensing of prescription glasses by unauthorized person.

It is unlawful:

1. For a wholesale optical supplier or manufacturer to furnish, sell or dispense prescription glasses or lenses, pursuant to an individual prescription, to anyone other than a licensed optometrist, optician or physician. Such licensed optometrist, optician or physician shall dispense such glasses or lenses to the individual for whom the glasses were prescribed.

2. For a person responsible for industrial safety in any business establishment to dispense prescription glasses to the employees of such business establishment.

(Added to NRS by 1967, 822)



NRS 202.248 - Use or sale of liquid silicone.

1. Except for use in the treatment of retinal detachment, it is unlawful for a person to:

(a) Inject any liquid silicone substance into the human body; or

(b) Sell or offer for sale in this state any liquid silicone substance for the purpose of injection into the human body.

2. A person who violates the provisions of subsection 1 is guilty of a category D felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1975, 120; A 1979, 1433; 1987, 203; 1995, 1204)



NRS 202.2483 - Smoking tobacco: Prohibited in certain areas; voluntary creation of nonsmoking areas; local regulation; posting signs; removal of paraphernalia; enforcement; retaliation prohibited.

1. Except as otherwise provided in subsection 3, smoking tobacco in any form is prohibited within indoor places of employment including, but not limited to, the following:

(a) Child care facilities;

(b) Movie theatres;

(c) Video arcades;

(d) Government buildings and public places;

(e) Malls and retail establishments;

(f) All areas of grocery stores; and

(g) All indoor areas within restaurants.

2. Without exception, smoking tobacco in any form is prohibited within school buildings and on school property.

3. Smoking tobacco is not prohibited in:

(a) Areas within casinos where loitering by minors is already prohibited by state law pursuant to NRS 463.350;

(b) Completely enclosed areas with stand-alone bars, taverns and saloons in which patrons under 21 years of age are prohibited from entering;

(c) Age-restricted stand-alone bars, taverns and saloons;

(d) Strip clubs or brothels;

(e) Retail tobacco stores;

(f) The area of a convention facility in which a meeting or trade show is being held, during the time the meeting or trade show is occurring, if the meeting or trade show:

(1) Is not open to the public;

(2) Is being produced or organized by a business relating to tobacco or a professional association for convenience stores; and

(3) Involves the display of tobacco products; and

(g) Private residences, including private residences which may serve as an office workplace, except if used as a child care, an adult day care or a health care facility.

4. A supervisor on duty or employee of an age-restricted stand-alone bar, tavern or saloon or a stand-alone bar, tavern or saloon shall not allow a person who is under 21 years of age to loiter in an age-restricted stand-alone bar, tavern or saloon or an area of a stand-alone bar, tavern or saloon where smoking is allowed pursuant to this section. A person who violates the provisions of this subsection is guilty of a misdemeanor.

5. If a supervisor on duty or employee of an age-restricted stand-alone bar, tavern or saloon or a stand-alone bar, tavern or saloon violates the provisions of subsection 4, the age-restricted stand-alone bar, tavern or saloon or stand-alone bar, tavern or saloon is liable for a civil penalty of:

(a) For the first offense, $1,000.

(b) For a second or subsequent offense, $2,000.

6. In any prosecution or other proceeding for a violation of the provisions of subsection 4 or 5, it is no excuse for a supervisor, employee, age-restricted bar, tavern or saloon, or stand-alone bar, tavern or saloon alleged to have committed the violation to plead that a supervisor or employee believed that the person who was permitted to loiter was 21 years of age or older.

7. In areas or establishments where smoking is not prohibited by this section, nothing in state law shall be construed to prohibit the owners of said establishments from voluntarily creating nonsmoking sections or designating the entire establishment as smoke free.

8. Nothing in state law shall be construed to restrict local control or otherwise prohibit a county, city or town from adopting and enforcing local tobacco control measures that meet or exceed the minimum applicable standards set forth in this section.

9. No Smoking signs or the international No Smoking symbol shall be clearly and conspicuously posted in every public place and place of employment where smoking is prohibited by this section. Each public place and place of employment where smoking is prohibited shall post, at every entrance, a conspicuous sign clearly stating that smoking is prohibited. All ashtrays and other smoking paraphernalia shall be removed from any area where smoking is prohibited.

10. Health authorities, police officers of cities or towns, sheriffs and their deputies shall, within their respective jurisdictions, enforce the provisions of this section and shall issue citations for violations of this section pursuant to NRS 202.2492 and 202.24925.

11. No person or employer shall retaliate against an employee, applicant or customer for exercising any rights afforded by, or attempts to prosecute a violation of, this section.

12. For the purposes of this section, the following terms have the following definitions:

(a) Age-restricted stand-alone bar, tavern or saloon means an establishment:

(1) Devoted primarily to the sale of alcoholic beverages to be consumed on the premises;

(2) In which food service or sales may or may not be incidental food service or sales, in the discretion of the operator of the establishment;

(3) In which patrons under 21 years of age are prohibited at all times from entering the premises; and

(4) That must be located within:

(I) A physically independent building that does not share a common entryway or indoor area with a restaurant, public place or any other indoor workplace where smoking is prohibited by this section; or

(II) A completely enclosed area of a larger structure, which may include, without limitation, a strip mall or an airport, provided that indoor windows must remain closed at all times and doors must remain closed when not actively in use.

(b) Casino means an entity that contains a building or large room devoted to gambling games or wagering on a variety of events. A casino must possess a nonrestricted gaming license as described in NRS 463.0177 and typically uses the word casino as part of its proper name.

(c) Child care facility has the meaning ascribed to it in NRS 441A.030.

(d) Completely enclosed area means an area that is enclosed on all sides by any combination of solid walls, windows or doors that extend from the floor to the ceiling.

(e) Government building means any building or office space owned or occupied by:

(1) Any component of the Nevada System of Higher Education and used for any purpose related to the System;

(2) The State of Nevada and used for any public purpose; or

(3) Any county, city, school district or other political subdivision of the State and used for any public purpose.

(f) Health authority has the meaning ascribed to it in NRS 202.2485.

(g) Incidental food service or sales means the service of prepackaged food items including, but not limited to, peanuts, popcorn, chips, pretzels or any other incidental food items that are exempt from food licensing requirements pursuant to subsection 2 of NRS 446.870.

(h) Place of employment means any enclosed area under the control of a public or private employer which employees frequent during the course of employment including, but not limited to, work areas, restrooms, hallways, employee lounges, cafeterias, conference and meeting rooms, lobbies and reception areas.

(i) Public places means any enclosed areas to which the public is invited or in which the public is permitted.

(j) Restaurant means a business which gives or offers for sale food, with or without alcoholic beverages, to the public, guests or employees, as well as kitchens and catering facilities in which food is prepared on the premises for serving elsewhere.

(k) Retail tobacco store means a retail store utilized primarily for the sale of tobacco products and accessories and in which the sale of other products is merely incidental.

(l) School building means all buildings on the grounds of any public school described in NRS 388.020 and any private school as defined in NRS 394.103.

(m) School property means the grounds of any public school described in NRS 388.020 and any private school as defined in NRS 394.103.

(n) Stand-alone bar, tavern or saloon means an establishment:

(1) Devoted primarily to the sale of alcoholic beverages to be consumed on the premises;

(2) In which food service or sales may or may not be incidental food service or sales, in the discretion of the operator of the establishment;

(3) In which smoke from such establishments does not infiltrate into areas where smoking is prohibited under the provisions of this section; and

(4) That must be housed in either:

(I) A physically independent building that does not share a common entryway or indoor area with a restaurant, public place or any other indoor workplaces where smoking is prohibited by this section; or

(II) A completely enclosed area of a larger structure, such as a strip mall or an airport, provided that indoor windows must remain shut at all times and doors must remain closed when not actively in use.

(o) Video arcade has the meaning ascribed to it in paragraph (d) of subsection 3 of NRS 453.3345.

13. Any statute or regulation inconsistent with this section is null and void.

14. The provisions of this section are severable. If any provision of this section or the application thereof is declared by a court of competent jurisdiction to be invalid or unconstitutional, such declaration shall not affect the validity of the section as a whole or any provision thereof other than the part declared to be invalid or unconstitutional.

(Added to NRS by 2006 initiative petition, Ballot Question No. 5, effective December 8, 2006; A 2009, 3008; 2011, 1996, 3560, 3563)



NRS 202.2485 - Definitions.

As used in NRS 202.2485 to 202.2497, inclusive:

1. Distribute includes furnishing, giving away or providing products made or derived from tobacco or samples thereof at no cost to promote the product, whether or not in combination with a sale.

2. Health authority means the district health officer in a district, or his or her designee, or, if none, the Chief Medical Officer, or his or her designee.

3. Product made or derived from tobacco does not include any product regulated by the United States Food and Drug Administration pursuant to Chapter V of the Federal Food, Drug, and Cosmetics Act, 21 U.S.C. 351 et seq.

(Added to NRS by 1993, 2843; A 1995, 2603; 2001, 2788; 2013, 1530)



NRS 202.249 - Smoking tobacco: Declaration of public policy; enforcement; imposition of more stringent restrictions.

1. It is the public policy of the State of Nevada and the purpose of NRS 202.2491, 202.24915 and 202.2492 to place restrictions on the smoking of tobacco in public places to protect human health and safety.

2. The quality of air is declared to be affected with the public interest and NRS 202.2491, 202.24915 and 202.2492 are enacted in the exercise of the police power of this state to protect the health, peace, safety and general welfare of its people.

3. Health authorities, police officers of cities or towns, sheriffs and their deputies and other peace officers of this state shall, within their respective jurisdictions, enforce the provisions of NRS 202.2491, 202.24915 and 202.2492. Police officers of cities or towns, sheriffs and their deputies and other peace officers of this state shall, within their respective jurisdictions, enforce the provisions of NRS 202.2493, 202.24935 and 202.2494.

4. Except as otherwise provided in subsection 5, an agency, board, commission or political subdivision of this state, including, without limitation, any agency, board, commission or governing body of a local government, shall not impose more stringent restrictions on the smoking, use, sale, distribution, marketing, display or promotion of tobacco or products made or derived from tobacco than are provided by NRS 202.2491, 202.24915, 202.2492, 202.2493, 202.24935 and 202.2494.

5. A school district may, with respect to the property, buildings, facilities and vehicles of the school district, impose more stringent restrictions on the smoking, use, sale, distribution, marketing, display or promotion of tobacco or products made or derived from tobacco than are provided by NRS 202.2491, 202.24915, 202.2492, 202.2493, 202.24935 and 202.2494.

(Added to NRS by 1975, 462; A 1991, 644; 1993, 2843; 1995, 2603; 1999, 1692; 2001, 2788; 2003, 1007; 2013, 1531)



NRS 202.2491 - Smoking tobacco: Unlawful in certain public places; posting signs; designation of areas for smoking.

1. Except as otherwise provided in subsections 5 and 6 and NRS 202.24915, the smoking of tobacco in any form is prohibited if done in any:

(a) Public elevator.

(b) Public building.

(c) Public waiting room, lobby or hallway of any:

(1) Medical facility or facility for the dependent as defined in chapter 449 of NRS; or

(2) Office of any chiropractor, dentist, physical therapist, physician, podiatric physician, psychologist, optician, optometrist or doctor of Oriental medicine.

(d) Hotel or motel when so designated by the operator thereof.

(e) Public area of a store principally devoted to the sale of food for human consumption off the premises.

(f) Child care facility.

(g) Bus used by the general public, other than a chartered bus, or in any maintenance facility or office associated with a bus system operated by any regional transportation commission.

(h) School bus.

(i) Video arcade.

2. The person in control of an area listed in paragraph (c), (d), (e) or (g) of subsection 1:

(a) Shall post in the area signs prohibiting smoking in any place not designated for that purpose as provided in paragraph (b).

(b) May designate separate rooms or portions of the area which may be used for smoking, except for a room or portion of the area of a store described in paragraph (e) of subsection 1 if the room or portion of the area:

(1) Is leased to or operated by a person licensed pursuant to NRS 463.160; and

(2) Does not otherwise qualify for an exemption set forth in NRS 202.24915.

3. The person in control of a public building:

(a) Shall post in the area signs prohibiting smoking in any place not designated for that purpose as provided in paragraph (b).

(b) Shall, except as otherwise provided in this subsection, designate a separate area which may be used for smoking.

A school district which prohibits the use of tobacco by pupils need not designate an area which may be used by the pupils to smoke.

4. The operator of a restaurant with a seating capacity of 50 or more shall maintain a flexible nonsmoking area within the restaurant and offer each patron the opportunity to be seated in a smoking or nonsmoking area.

5. A business which derives more than 50 percent of its gross receipts from the sale of alcoholic beverages or 50 percent of its gross receipts from gaming operations may be designated as a smoking area in its entirety by the operator of the business.

6. The smoking of tobacco is not prohibited in:

(a) Any room or area designated for smoking pursuant to paragraph (b) of subsection 2 or paragraph (b) of subsection 3.

(b) A licensed gaming establishment. A licensed gaming establishment may designate separate rooms or areas within the establishment which may or may not be used for smoking.

7. As used in this section:

(a) Child care facility means an establishment operated and maintained to furnish care on a temporary or permanent basis, during the day or overnight, to five or more children under 18 years of age, if compensation is received for the care of any of those children. The term does not include the home of a natural person who provides child care.

(b) Licensed gaming establishment has the meaning ascribed to it in NRS 463.0169.

(c) Public building means any building or office space owned or occupied by:

(1) Any component of the Nevada System of Higher Education and used for any purpose related to the System.

(2) The State of Nevada and used for any public purpose, other than that used by the Department of Corrections to house or provide other services to offenders.

(3) Any county, city, school district or other political subdivision of the State and used for any public purpose.

If only part of a building is owned or occupied by an entity described in this paragraph, the term means only that portion of the building which is so owned or occupied.

(d) School bus has the meaning ascribed to it in NRS 483.160.

(e) Video arcade means a facility legally accessible to persons under 18 years of age which is intended primarily for the use of pinball and video machines for amusement and which contains a minimum of 10 such machines.

(Added to NRS by 1975, 462; A 1977, 649, 958; 1985, 1755; 1987, 428; 1989, 870, 1626; 1991, 591, 644, 1132, 1695; 1993, 363, 2227; 1999, 1692; 2001, 1108; 2001 Special Session, 230; 2003, 289; 2005, 462)



NRS 202.24915 - Smoking tobacco: Allowed under certain circumstances in certain stores that are principally devoted to sale of food for human consumption off premises.

1. A store that is principally devoted to the sale of food for human consumption off the premises may allow the smoking of tobacco in a public area of the store that is leased to or operated by a person who is licensed pursuant to NRS 463.160 if:

(a) The entire interior public area of the store is 10,000 square feet or less; or

(b) The area:

(1) Is segregated from the other public areas of the store by two or more walls or partial walls, or any combination thereof, in a configuration that includes at least one corner; and

(2) Contains a method of ventilation which substantially removes smoke from the area.

2. Except as otherwise provided in subsection 3, until January 1, 2007, a store that is principally devoted to the sale of food for human consumption off the premises may allow the smoking of tobacco in a public area of the store that is leased to or operated by a person who is licensed pursuant to NRS 463.160 if the store was constructed before October 1, 1999, or received final approval for construction before October 1, 1999. On or after January 1, 2007, such a store may allow smoking in that public area only if the area contains a method of ventilation which substantially removes smoke from the area.

3. If at any time before January 1, 2007, a store described in subsection 2 remodels 25 percent or more of the square footage of the entire public area within the store, the store may continue to allow the smoking of tobacco in a public area of the store that is leased to or operated by a person who is licensed pursuant to NRS 463.160 only if the store includes as part of the remodeling a method of ventilation which substantially removes smoke from the area.

4. For the purposes of this section, partial wall or wall may include, without limitation, one or more gaming devices, as defined in NRS 463.0155, if the gaming devices are configured together or in conjunction with other structures to create a barrier that is similar to a partial wall or wall.

(Added to NRS by 1999, 1691; A 2003, 1007)



NRS 202.2492 - Smoking tobacco: Penalty; issuance of citations.

1. A person who violates NRS 202.2491 or 202.24915 is guilty of a misdemeanor.

2. In each health district, the district health officer shall, and, for areas of this state which are not within a health district, the Chief Medical Officer shall, designate one or more of his or her employees to prepare, sign and serve written citations on persons accused of violating NRS 202.2491 or 202.24915. Such an employee:

(a) May exercise the authority to prepare, sign and serve those citations only within the geographical jurisdiction of the district or Chief Medical Officer by which he or she is employed; and

(b) Shall comply with the provisions of NRS 171.1773.

(Added to NRS by 1975, 463; A 1985, 250; 1993, 2844; 1999, 1694)



NRS 202.24925 - Smoking tobacco: Civil penalty; Account for Health Education for Minors created; administration of Account.

1. In addition to any criminal penalty, a person who violates NRS 202.2491 or 202.24915 is liable for a civil penalty of $100 for each violation.

2. A health authority within whose jurisdiction a violation of NRS 202.2491 or 202.24915 is committed shall:

(a) Collect the civil penalty, and may commence a civil proceeding for that purpose; and

(b) Deposit any money collected pursuant to this section with the State Treasurer for credit to the Account for Health Education for Minors, which is hereby created in the State General Fund.

3. The Superintendent of Public Instruction:

(a) Shall administer the Account for Health Education for Minors; and

(b) May, with the advice of the Chief Medical Officer, expend money in the Account only for programs of education for minors regarding human health.

4. The interest and income earned on the money in the Account for Health Education for Minors, after deducting any applicable charges, must be credited to the Account.

5. All claims against the Account for Health Education for Minors must be paid as other claims against the State are paid.

(Added to NRS by 1993, 2843; A 1999, 1694)



NRS 202.2493 - Cigarettes and smokeless products made or derived from tobacco to be sold in unopened package only; sale and distribution of cigarettes and other tobacco products to minor prohibited; owner of retail establishment required to display notice concerning prohibition against sale of tobacco products to minors; sale of cigarettes by retailer through use of certain displays prohibited; penalties.

1. A person shall not sell, distribute or offer to sell cigarettes or smokeless products made or derived from tobacco in any form other than in an unopened package which originated with the manufacturer and bears any health warning required by federal law. A person who violates this subsection shall be punished by a fine of $100 and a civil penalty of $100.

2. Except as otherwise provided in subsections 3, 4 and 5, it is unlawful for any person to sell, distribute or offer to sell cigarettes, cigarette paper, tobacco of any description or products made or derived from tobacco to any child under the age of 18 years. A person who violates this subsection shall be punished by a fine of not more than $500 and a civil penalty of not more than $500.

3. A person shall be deemed to be in compliance with the provisions of subsection 2 if, before the person sells, distributes or offers to sell to another, cigarettes, cigarette paper, tobacco of any description or products made or derived from tobacco, the person:

(a) Demands that the other person present a valid driver s license or other written or documentary evidence which shows that the other person is 18 years of age or older;

(b) Is presented a valid driver s license or other written or documentary evidence which shows that the other person is 18 years of age or older; and

(c) Reasonably relies upon the driver s license or written or documentary evidence presented by the other person.

4. The employer of a child who is under 18 years of age may, for the purpose of allowing the child to handle or transport tobacco or products made or derived from tobacco in the course of the child s lawful employment, provide tobacco or products made or derived from tobacco to the child.

5. With respect to any sale made by an employee of a retail establishment, the owner of the retail establishment shall be deemed to be in compliance with the provisions of subsection 2 if the owner:

(a) Had no actual knowledge of the sale; and

(b) Establishes and carries out a continuing program of training for employees which is reasonably designed to prevent violations of subsection 2.

6. The owner of a retail establishment shall, whenever any product made or derived from tobacco is being sold or offered for sale at the establishment, display prominently at the point of sale:

(a) A notice indicating that:

(1) The sale of cigarettes and other tobacco products to minors is prohibited by law; and

(2) The retailer may ask for proof of age to comply with this prohibition; and

(b) At least one sign that complies with the requirements of NRS 442.340.

A person who violates this subsection shall be punished by a fine of not more than $100.

7. It is unlawful for any retailer to sell cigarettes through the use of any type of display:

(a) Which contains cigarettes and is located in any area to which customers are allowed access; and

(b) From which cigarettes are readily accessible to a customer without the assistance of the retailer,

except a vending machine used in compliance with NRS 202.2494. A person who violates this subsection shall be punished by a fine of not more than $500.

8. Any money recovered pursuant to this section as a civil penalty must be deposited in a separate account in the State General Fund to be used for the enforcement of this section and NRS 202.2494.

[1911 C&P 237; RL 6502; NCL 10184] + [1911 C&P 238; RL 6503; NCL 10185] + [1:271:1949; 1943 NCL 1046.01] (NRS A 1959, 675; 1961, 379, 625; 1967, 482; 1989, 1955; 1995, 2604; 2007, 2058; 2011, 825; 2013, 1531)



NRS 202.24935 - Sale and distribution of cigarettes and other tobacco products to minor through use of Internet prohibited; penalties; policy to prevent minor from obtaining tobacco products through use of Internet.

1. It is unlawful for a person to knowingly sell or distribute cigarettes, cigarette paper, tobacco of any description or products made or derived from tobacco to a child under the age of 18 years through the use of the Internet.

2. A person who violates the provisions of subsection 1 shall be punished by a fine of not more than $500 and a civil penalty of not more than $500. Any money recovered pursuant to this section as a civil penalty must be deposited in the same manner as money is deposited pursuant to subsection 8 of NRS 202.2493.

3. Every person who sells or distributes cigarettes, cigarette paper, tobacco of any description or products made or derived from tobacco through the use of the Internet shall adopt a policy to prevent a child under the age of 18 years from obtaining cigarettes, cigarette paper, tobacco of any description or products made or derived from tobacco from the person through the use of the Internet. The policy must include, without limitation, a method for ensuring that the person who delivers such items obtains the signature of a person who is over the age of 18 years when delivering the items, that the packaging or wrapping of the items when they are shipped is clearly marked with the word cigarettes or the words tobacco products, and that the person complies with the provisions of 15 U.S.C. 376. A person who fails to adopt a policy pursuant to this subsection is guilty of a misdemeanor and shall be punished by a fine of not more than $500.

(Added to NRS by 2001, 2787; A 2007, 2060; 2013, 1532)



NRS 202.2494 - Cigarette vending machines lawful in certain public areas; restrictions on coin-operated machines.

1. A cigarette vending machine may be placed in a public area only if persons who are under 21 years of age are prohibited from loitering in that area pursuant to NRS 202.030 or 463.350.

2. A coin-operated vending machine containing cigarettes must not be used to dispense any product not made or derived from tobacco.

(Added to NRS by 1993, 2843; A 1995, 2605; 2003, 1203; 2013, 1533)



NRS 202.2496 - Random inspections to enforce compliance with

NRS 202.2493 and 202.2494; assistance of child in conducting inspection.

1. As necessary to comply with applicable federal law, the Attorney General shall conduct random, unannounced inspections at locations where tobacco and products made or derived from tobacco are sold, distributed or offered for sale to inspect for and enforce compliance with NRS 202.2493 and 202.2494. For assistance in conducting any such inspection, the Attorney General may contract with:

(a) Any sheriff s department;

(b) Any police department; or

(c) Any other person who will, in the opinion of the Attorney General, perform the inspection in a fair and impartial manner.

2. If the inspector desires to enlist the assistance of a child under the age of 18 for such an inspection, the inspector shall obtain the written consent of the child s parent for such assistance.

3. A child assisting in an inspection pursuant to this section shall, if questioned about his or her age, state his or her true age and that he or she is under 18 years of age.

4. If a child is assisting in an inspection pursuant to this section, the person supervising the inspection shall:

(a) Refrain from altering or attempting to alter the child s appearance to make the child appear to be 18 years of age or older.

(b) Photograph the child immediately before the inspection is to occur and retain any photographs taken of the child pursuant to this paragraph.

5. The person supervising an inspection using the assistance of a child shall, within a reasonable time after the inspection is completed:

(a) Inform a representative of the business establishment from which the child attempted to purchase tobacco or products made or derived from tobacco that an inspection has been performed and the results of that inspection.

(b) Prepare a report regarding the inspection. The report must include the following information:

(1) The name of the person who supervised the inspection and that person s position;

(2) The age and date of birth of the child who assisted in the inspection;

(3) The name and position of the person from whom the child attempted to purchase tobacco or products made or derived from tobacco;

(4) The name and address of the establishment at which the child attempted to purchase tobacco or products made or derived from tobacco;

(5) The date and time of the inspection; and

(6) The result of the inspection, including whether the inspection resulted in the sale, distribution or offering for sale of tobacco or products made or derived from tobacco to the child.

6. No civil or criminal action based upon an alleged violation of NRS 202.2493 or 202.2494 may be brought as a result of an inspection for compliance in which the assistance of a child has been enlisted unless the inspection has been conducted in accordance with the provisions of this section.

(Added to NRS by 1995, 2602; A 2013, 1533)



NRS 202.2497 - Attorney General to compile results of inspections.

The Attorney General shall compile the results of inspections performed pursuant to NRS 202.2496 during the immediately preceding fiscal year as is necessary to prepare and submit a report pursuant to 42 U.S.C. 300x-26(b)(2)(B).

(Added to NRS by 1995, 2603)



NRS 202.253 - Definitions.

As used in NRS 202.253 to 202.369, inclusive:

1. Explosive or incendiary device means any explosive or incendiary material or substance that has been constructed, altered, packaged or arranged in such a manner that its ordinary use would cause destruction or injury to life or property.

2. Firearm means any device designed to be used as a weapon from which a projectile may be expelled through the barrel by the force of any explosion or other form of combustion.

3. Firearm capable of being concealed upon the person applies to and includes all firearms having a barrel less than 12 inches in length.

4. Motor vehicle means every vehicle that is self-propelled.

(Added to NRS by 1977, 879; A 1979, 157; 1989, 1239; 1995, 1151, 2533, 2726; 1997, 662, 826; 2001, 805; 2003, 1350; 2005, 594)



NRS 202.254 - Private person authorized to obtain background check on person who wishes to obtain firearm; fee.

1. A private person who wishes to transfer a firearm to another person may, before transferring the firearm, request that the Central Repository for Nevada Records of Criminal History perform a background check on the person who wishes to acquire the firearm.

2. The person who requests the information pursuant to subsection 1 shall provide the Central Repository with identifying information about the person who wishes to acquire the firearm.

3. Upon receiving a request from a private person pursuant to subsection 1 and the identifying information required pursuant to subsection 2, the Central Repository shall within 5 business days after receiving the request:

(a) Perform a background check on the person who wishes to acquire the firearm; and

(b) Notify the person who requests the information whether the information available to the Central Repository indicates that the receipt of a firearm by the person who wishes to acquire the firearm would violate a state or federal law.

4. If the person who requests the information does not receive notification from the Central Repository regarding the request within 5 business days after making the request, the person may presume that the receipt of a firearm by the person who wishes to acquire the firearm would not violate a state or federal law.

5. The Central Repository may charge a reasonable fee for performing a background check and notifying a person of the results of the background check pursuant to this section.

6. The failure of a person to request the Central Repository to perform a background check pursuant to this section before transferring a firearm to another person does not give rise to any civil cause of action.

(Added to NRS by 1997, 825)



NRS 202.255 - Setting spring gun or other deadly weapon: Unlawful and permitted uses; penalties.

1. A person who sets a so-called trap, spring pistol, rifle, or other deadly weapon shall be punished:

(a) If no injury results therefrom to any human being, for a gross misdemeanor.

(b) If injuries not fatal result therefrom to any human being, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

(c) If the death of a human being results therefrom:

(1) Under circumstances not rendering the act murder, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000; or

(2) Otherwise, for murder which is a category A felony as provided in NRS 200.030.

2. Subsection 1 does not prevent the use of any loaded spring gun, set gun or other device for the destruction of gophers, moles, coyotes or other burrowing rodents or predatory animals by agents or employees of governmental agencies engaged in cooperative predatory animal and rodent control work, but:

(a) A loaded spring gun, set gun or other device must not be set within 15 miles of the boundaries of any incorporated city or unincorporated town; and

(b) Before setting any such loaded spring gun, set gun or other device on any real property permission must first be obtained from the owner, lessee or administrator thereof.

[1911 C&P 302; RL 6567; NCL 10250] (NRS A 1960, 336; 1967, 485; 1979, 1433; 1995, 1205)



NRS 202.257 - Possession of firearm when under influence of alcohol, controlled substance or other intoxicating substance; administration of evidentiary test; penalty; forfeiture of firearm.

1. It is unlawful for a person who:

(a) Has a concentration of alcohol of 0.10 or more in his or her blood or breath; or

(b) Is under the influence of any controlled substance, or is under the combined influence of intoxicating liquor and a controlled substance, or any person who inhales, ingests, applies or otherwise uses any chemical, poison or organic solvent, or any compound or combination of any of these, to a degree which renders him or her incapable of safely exercising actual physical control of a firearm,

to have in his or her actual physical possession any firearm. This prohibition does not apply to the actual physical possession of a firearm by a person who was within the person s personal residence and had the firearm in his or her possession solely for self-defense.

2. Any evidentiary test to determine whether a person has violated the provisions of subsection 1 must be administered in the same manner as an evidentiary test that is administered pursuant to NRS 484C.160 to 484C.250, inclusive, except that submission to the evidentiary test is required of any person who is directed by a police officer to submit to the test. If a person to be tested fails to submit to a required test as directed by a police officer, the officer may direct that reasonable force be used to the extent necessary to obtain the samples of blood from the person to be tested, if the officer has reasonable cause to believe that the person to be tested was in violation of this section.

3. Any person who violates the provisions of subsection 1 is guilty of a misdemeanor.

4. A firearm is subject to forfeiture pursuant to NRS 179.1156 to 179.119, inclusive, only if, during the violation of subsection 1, the firearm is brandished, aimed or otherwise handled by the person in a manner which endangered others.

5. As used in this section, the phrase concentration of alcohol of 0.10 or more in his or her blood or breath means 0.10 gram or more of alcohol per 100 milliliters of the blood of a person or per 210 liters of his or her breath.

(Added to NRS by 1995, 2533; A 1999, 2470; 2003, 2565)



NRS 202.260 - Unlawful possession, manufacture or disposition of explosive or incendiary device: Penalty; exceptions.

1. A person who unlawfully possesses, manufactures or disposes of any explosive or incendiary device with the intent to destroy life or property is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

2. This section does not prohibit a person from possessing, manufacturing or using any material, component, substance or device as required for the performance of his or her duties related to mining, agriculture, construction or any other valid occupational purpose, or if the person is authorized by a governmental entity which has lawful control over such matters to use those items in the performance of his or her duties.

3. For the purposes of this section, dispose of means give, give away, loan, offer, offer for sale, sell or transfer.

[1911 C&P 306; RL 6571; NCL 10254] (NRS A 1973, 552; 1979, 1434; 1995, 1205; 2001, 805)



NRS 202.261 - Possession of component of explosive or incendiary device with intent to manufacture explosive or incendiary device: Penalty; exceptions.

1. A person shall not knowingly possess any component of an explosive or incendiary device with the intent to manufacture an explosive or incendiary device.

2. A person who violates subsection 1 is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

3. This section does not prohibit a person from possessing, manufacturing or using any material, component, substance or device as required for the performance of his or her duties related to mining, agriculture, construction or any other valid occupational purpose, or if the person is authorized by a governmental entity which has lawful control over such matters to use those items in the performance of his or her duties.

(Added to NRS by 2001, 804)



NRS 202.262 - Possession of explosive or incendiary device in or near certain public or private areas: Penalty; exceptions.

1. Except as otherwise provided in subsection 3, a person shall not possess any explosive or incendiary device or any explosive or incendiary material, substance or component that may be readily converted to an explosive or incendiary device:

(a) In or upon any public street or highway in this state;

(b) In or near any private habitation, public place or any place open to the public; or

(c) In, on or near any public conveyance.

2. A person who violates subsection 1 is guilty of a category D felony and shall be punished as provided in NRS 193.130.

3. This section does not prohibit a person from possessing any material, component, substance or device:

(a) As required for the performance of his or her duties related to mining, agriculture, construction or any other valid occupational purpose, or if the person is authorized by a governmental entity which has lawful control over such matters to use those items in the performance of his or her duties;

(b) In an amount which, if detonated or otherwise exploded, would not ordinarily cause substantial bodily harm to another person or substantial harm to the property of another; or

(c) As part of a model rocket or engine for a model rocket that is designed, sold and used for the purpose of propelling a model rocket.

(Added to NRS by 2001, 804)



NRS 202.263 - Unlawful manufacture, purchase, possession, sale, advertisement or transportation of hoax bomb: Penalty; exceptions.

1. A person shall not knowingly manufacture, purchase, possess, sell, advertise for sale or transport a hoax bomb with the intent to:

(a) Make a reasonable person believe that the hoax bomb is an explosive or incendiary device;

(b) Cause alarm or reaction by an officer, an employee or a volunteer of a public safety agency; or

(c) Cause the evacuation of any private or public building, whether or not any threat has been conveyed.

2. A person who violates subsection 1:

(a) Is guilty of a gross misdemeanor, unless a greater penalty is provided pursuant to paragraph (b) or (c).

(b) In a manner that causes the evacuation of any private or public building, is guilty of a category E felony and shall be punished as provided in NRS 193.130, unless a greater penalty is provided pursuant to paragraph (c).

(c) In the furtherance of any other crime punishable as a felony, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

3. This section does not prohibit:

(a) The purchase, possession, sale, advertising for sale, transportation or use of a military artifact, if the military artifact is harmless or inert, unless the military artifact is used to make a reasonable person believe that the military artifact is an explosive or incendiary device.

(b) The authorized manufacture, purchase, possession, sale, transportation or use of any material, substance or device by a member of the Armed Forces of the United States, a fire department or a law enforcement agency if the person is acting lawfully while in the line of duty.

(c) The manufacture, purchase, possession, sale, transportation or use of any material, substance or device that is permitted by a specific statute.

4. As used in this section:

(a) Hoax bomb means anything that by its design, construction, content, characteristics or representation appears to be or to contain:

(1) An inoperative facsimile or imitation of an explosive or incendiary device; or

(2) An explosive or incendiary device.

(b) Public building has the meaning ascribed to it in NRS 203.119.

(c) Public safety agency has the meaning ascribed to it in NRS 239B.020.

(Added to NRS by 1991, 816; A 2001, 805; 2013, 757)



NRS 202.265 - Possession of dangerous weapon on property or in vehicle of school or child care facility; penalty; exceptions.

1. Except as otherwise provided in this section, a person shall not carry or possess while on the property of the Nevada System of Higher Education, a private or public school or child care facility, or while in a vehicle of a private or public school or child care facility:

(a) An explosive or incendiary device;

(b) A dirk, dagger or switchblade knife;

(c) A nunchaku or trefoil;

(d) A blackjack or billy club or metal knuckles;

(e) A pistol, revolver or other firearm; or

(f) Any device used to mark any part of a person with paint or any other substance.

2. Any person who violates subsection 1 is guilty of a gross misdemeanor.

3. This section does not prohibit the possession of a weapon listed in subsection 1 on the property of:

(a) A private or public school or child care facility by a:

(1) Peace officer;

(2) School security guard; or

(3) Person having written permission from the president of a branch or facility of the Nevada System of Higher Education or the principal of the school or the person designated by a child care facility to give permission to carry or possess the weapon.

(b) A child care facility which is located at or in the home of a natural person by the person who owns or operates the facility so long as the person resides in the home and the person complies with any laws governing the possession of such a weapon.

4. The provisions of this section apply to a child care facility located at or in the home of a natural person only during the normal hours of business of the facility.

5. For the purposes of this section:

(a) Child care facility means any child care facility that is licensed pursuant to chapter 432A of NRS or licensed by a city or county.

(b) Firearm includes any device from which a metallic projectile, including any ball bearing or pellet, may be expelled by means of spring, gas, air or other force.

(c) Nunchaku has the meaning ascribed to it in NRS 202.350.

(d) Switchblade knife has the meaning ascribed to it in NRS 202.350.

(e) Trefoil has the meaning ascribed to it in NRS 202.350.

(f) Vehicle has the meaning ascribed to school bus in NRS 484A.230.

(Added to NRS by 1989, 656; A 1993, 364; 1995, 1151; 2001, 806; 2007, 1913)



NRS 202.273 - Unlawful manufacture or sale of certain metal-penetrating bullets: Exceptions; penalty.

1. Except as provided in subsection 2, it is unlawful to manufacture or sell any metal-penetrating bullet capable of being fired from a handgun.

2. A person may manufacture and sell metal-penetrating bullets pursuant to an agreement with a law enforcement agency for the sale of such bullets to that agency.

3. A person who violates the provisions of this section is guilty of a gross misdemeanor.

4. As used in this section, metal-penetrating bullet means a bullet whose core:

(a) Reduces the normal expansion of the bullet upon impact; and

(b) Is at least as hard as the maximum hardness attainable using solid red metal alloys,

and which can be used in a handgun. The term does not include any bullet with a copper or brass jacket and a core of lead or a lead alloy, or a bullet made of lead or lead alloys.

(Added to NRS by 1983, 800)



NRS 202.275 - Possession, manufacture or disposition of short-barreled rifle or short-barreled shotgun: Penalty; exceptions.

1. Except as otherwise provided in subsection 3, a person who knowingly or willfully possesses, manufactures or disposes of any short-barreled rifle or short-barreled shotgun is guilty of a category D felony and shall be punished as provided in NRS 193.130.

2. For purposes of this section:

(a) Short-barreled rifle means:

(1) A rifle having one or more barrels less than 16 inches in length; or

(2) Any weapon made from a rifle, whether by alteration, modification or other means, with an overall length of less than 26 inches.

(b) Short-barreled shotgun means:

(1) A shotgun having one or more barrels less than 18 inches in length; or

(2) Any weapon made from a shotgun, whether by alteration, modification or other means, with an overall length of less than 26 inches.

3. This section does not prohibit:

(a) The possession or use of any short-barreled rifle or short-barreled shotgun by any peace officer when authorized to do so in the performance of official duties;

(b) The possession of any short-barreled rifle or short-barreled shotgun by a person who is licensed as a firearms importer, manufacturer, collector or dealer by the United States Department of the Treasury, or by a person to whom such a rifle or shotgun is registered with the United States Department of the Treasury; or

(c) The possession of any short-barreled rifle or short-barreled shotgun that has been determined to be a collector s item pursuant to 26 U.S.C. Chapter 53 or a curio or relic pursuant to 18 U.S.C. Chapter 44.

(Added to NRS by 1977, 879; A 1979, 1434; 1991, 1136; 1995, 1206; 2005, 64)



NRS 202.277 - Changing, altering, removing or obliterating serial number of firearm prohibited; possession of firearm with serial number changed, altered, removed or obliterated prohibited; penalties.

1. A person shall not intentionally change, alter, remove or obliterate the serial number upon any firearm. Any person who violates the provisions of this subsection is guilty of a category C felony and shall be punished as provided in NRS 193.130.

2. A person shall not knowingly possess a firearm on which the serial number has been intentionally changed, altered, removed or obliterated. Any person who violates the provisions of this subsection is guilty of a category D felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1977, 880; A 2003, 1350)



NRS 202.280 - Discharging firearm in or upon public streets or in places of public resort; throwing deadly missiles; duties of civil, military and peace officers; penalties.

1. Unless a greater penalty is provided in NRS 202.287, a person, whether under the influence of liquor, a controlled substance or otherwise, who maliciously, wantonly or negligently discharges or causes to be discharged any pistol, gun or any other kind of firearm, in or upon any public street or thoroughfare, or in any theater, hall, store, hotel, saloon or any other place of public resort, or throws any deadly missile in a public place or in any place where any person might be endangered thereby, although no injury results, is guilty of a misdemeanor.

2. All civil, military and peace officers shall be vigilant in carrying the provisions of subsection 1 into full force and effect. Any peace officer who neglects his or her duty in the arrest of any such offender is guilty of a gross misdemeanor.

[1911 C&P 304; RL 6569; NCL 10252] + [1911 C&P 305; RL 6570; NCL 10253] (NRS A 1967, 485; 1989, 1240)



NRS 202.285 - Discharging firearm at or into structure, vehicle, aircraft or watercraft; penalties.

1. A person who willfully and maliciously discharges a firearm at or into any house, room, apartment, tenement, shop, warehouse, store, mill, barn, stable, outhouse or other building, tent, vessel, aircraft, vehicle, vehicle trailer, semitrailer or house trailer, railroad locomotive, car or tender:

(a) If it has been abandoned, is guilty of a misdemeanor unless a greater penalty is provided in NRS 202.287.

(b) If it is occupied, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

2. Whenever a firearm is so discharged at or into any vessel, aircraft, vehicle, vehicle trailer, semitrailer or house trailer, railroad locomotive, car or tender, in motion or at rest, and it cannot with reasonable certainty be ascertained in what county the crime was committed, the offender may be arrested and tried in any county through which the vessel, aircraft, vehicle, vehicle trailer, semitrailer or house trailer, locomotive or railroad car may have run on the trip during which the firearm was discharged at or into it.

(Added to NRS by 1979, 157; A 1989, 1240; 1995, 1206)



NRS 202.287 - Discharging firearm within or from structure or vehicle; penalties.

1. A person who is in, on or under a structure or vehicle and who maliciously or wantonly discharges or maliciously or wantonly causes to be discharged a firearm within or from the structure or vehicle:

(a) If the structure or vehicle is not within an area designated by city or county ordinance as a populated area for the purpose of prohibiting the discharge of weapons, is guilty of a misdemeanor.

(b) If the structure or vehicle is within an area designated by city or county ordinance as a populated area for the purpose of prohibiting the discharge of weapons, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

2. If a firearm is discharged within or out of any vehicle that is in motion or at rest and it cannot with reasonable certainty be ascertained in what county the crime was committed, the offender may be arrested and tried in any county through which the vehicle may have run on the trip during which the firearm was discharged.

3. The provisions of this section do not apply to:

(a) A person who lawfully shoots at a game mammal or game bird pursuant to subsection 2 of NRS 503.010.

(b) A peace officer while engaged in the performance of his or her official duties.

(c) A person who discharges a firearm in a lawful manner and in the course of a lawful business, event or activity.

4. As used in this section:

(a) Structure means any temporary or permanent structure, including, but not limited to, any tent, house, room, apartment, tenement, shop, warehouse, store, mill, barn, stable, outhouse or other building.

(b) Vehicle means any motor vehicle or trailer designed for use with a motor vehicle, whether or not it is self-propelled, operated on rails or propelled by electric power obtained from overhead wires.

(Added to NRS by 1989, 1239; A 1993, 2774; 1995, 1152, 1207, 2403, 2409; 2003, 987)



NRS 202.290 - Aiming firearm at human being; discharging weapon where person might be endangered; penalty.

Unless a greater penalty is provided in NRS 202.287, a person who willfully:

1. Aims any gun, pistol, revolver or other firearm, whether loaded or not, at or toward any human being; or

2. Discharges any firearm, air gun or other weapon, or throws any deadly missile in a public place or in any place where any person might be endangered thereby, although an injury does not result,

is guilty of a gross misdemeanor.

[1911 C&P 344; RL 6609; NCL 10292] (NRS A 1989, 820, 1240, 1243)



NRS 202.300 - Use or possession of firearm by child under age of 18 years; unlawful to aid or permit child to commit violation; penalties; child 14 years of age or older authorized to possess firearm under certain circumstances.

1. Except as otherwise provided in this section, a child under the age of 18 years shall not handle or have in his or her possession or under his or her control, except while accompanied by or under the immediate charge of his or her parent or guardian or an adult person authorized by his or her parent or guardian to have control or custody of the child, any firearm of any kind for hunting or target practice or for other purposes. A child who violates this subsection commits a delinquent act and the court may order the detention of the child in the same manner as if the child had committed an act that would have been a felony if committed by an adult.

2. A person who aids or knowingly permits a child to violate subsection 1:

(a) Except as otherwise provided in paragraph (b), for the first offense, is guilty of a misdemeanor.

(b) For a first offense, if the person knows or has reason to know that there is a substantial risk that the child will use the firearm to commit a violent act, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

(c) For a second or any subsequent offense, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

3. A person does not aid or knowingly permit a child to violate subsection 1 if:

(a) The firearm was stored in a securely locked container or at a location which a reasonable person would have believed to be secure;

(b) The child obtained the firearm as a result of an unlawful entry by any person in or upon the premises where the firearm was stored;

(c) The injury or death resulted from an accident which was incident to target shooting, sport shooting or hunting; or

(d) The child gained possession of the firearm from a member of the military or a law enforcement officer, while the member or officer was performing his or her official duties.

4. The provisions of subsection 1 do not apply to a child who is a member of the Armed Forces of the United States.

5. Except as otherwise provided in subsection 8, a child who is 14 years of age or older, who has in his or her possession a valid license to hunt, may handle or have in his or her possession or under his or her control, without being accompanied by his or her parent or guardian or an adult person authorized by his or her parent or guardian to have control or custody of the child:

(a) A rifle or shotgun that is not a fully automatic firearm, if the child is not otherwise prohibited by law from possessing the rifle or shotgun and the child has the permission of his or her parent or guardian to handle or have in his or her possession or under his or her control the rifle or shotgun; or

(b) A firearm capable of being concealed upon the person, if the child has the written permission of his or her parent or guardian to handle or have in his or her possession or under his or her control such a firearm and the child is not otherwise prohibited by law from possessing such a firearm,

and the child is traveling to the area in which the child will be hunting or returning from that area and the firearm is not loaded, or the child is hunting pursuant to that license.

6. Except as otherwise provided in subsection 8, a child who is 14 years of age or older may handle or have in his or her possession or under his or her control a rifle or shotgun that is not a fully automatic firearm if the child is not otherwise prohibited by law from possessing the rifle or shotgun, without being accompanied by his or her parent or guardian or an adult person authorized by his or her parent or guardian to have control or custody of the child, if the child has the permission of his or her parent or guardian to handle or have in his or her possession or under his or her control the rifle or shotgun and the child is:

(a) Attending a course of instruction in the responsibilities of hunters or a course of instruction in the safe use of firearms;

(b) Practicing the use of a firearm at an established firing range or at any other area where the discharge of a firearm is permitted;

(c) Participating in a lawfully organized competition or performance involving the use of a firearm;

(d) Within an area in which the discharge of firearms has not been prohibited by local ordinance or regulation and the child is engaging in a lawful hunting activity in accordance with chapter 502 of NRS for which a license is not required;

(e) Traveling to or from any activity described in paragraph (a), (b), (c) or (d), and the firearm is not loaded;

(f) On real property that is under the control of an adult, and the child has the permission of that adult to possess the firearm on the real property; or

(g) At his or her residence.

7. Except as otherwise provided in subsection 8, a child who is 14 years of age or older may handle or have in his or her possession or under his or her control, for the purpose of engaging in any of the activities listed in paragraphs (a) to (g), inclusive, of subsection 6, a firearm capable of being concealed upon the person, without being accompanied by his or her parent or guardian or an adult person authorized by his or her parent or guardian to have control or custody of the child, if the child:

(a) Has the written permission of his or her parent or guardian to handle or have in his or her possession or under his or her control such a firearm for the purpose of engaging in such an activity; and

(b) Is not otherwise prohibited by law from possessing such a firearm.

8. A child shall not handle or have in his or her possession or under his or her control a loaded firearm if the child is:

(a) An occupant of a motor vehicle;

(b) Within any residence, including his or her residence, or any building other than a facility licensed for target practice, unless possession of the firearm is necessary for the immediate defense of the child or another person; or

(c) Within an area designated by a county or municipal ordinance as a populated area for the purpose of prohibiting the discharge of weapons, unless the child is within a facility licensed for target practice.

9. For the purposes of this section, a firearm is loaded if:

(a) There is a cartridge in the chamber of the firearm;

(b) There is a cartridge in the cylinder of the firearm, if the firearm is a revolver; or

(c) There is a cartridge in the magazine and the magazine is in the firearm or there is a cartridge in the chamber, if the firearm is a semiautomatic firearm.

[1911 C&P 345; RL 6610; NCL 10293] (NRS A 1963, 3; 1991, 1154; 1995, 1152; 1997, 516, 1181)



NRS 202.310 - Sale of firearms to minors; penalty.

Any person in this state who sells or barters to a child who is under the age of 18 years, with reckless disregard of whether the child is under the age of 18 years, or with knowledge or reason to know that the child is under the age of 18 years, a pistol, revolver or a firearm capable of being concealed upon the person is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

[1:164:1955] (NRS A 1995, 1154; 1997, 519, 1183)



NRS 202.320 - Drawing deadly weapon in threatening manner.

1. Unless a greater penalty is provided in NRS 202.287, a person having, carrying or procuring from another person any dirk, dirk-knife, sword, sword cane, pistol, gun or other deadly weapon, who, in the presence of two or more persons, draws or exhibits any of such deadly weapons in a rude, angry or threatening manner not in necessary self-defense, or who in any manner unlawfully uses that weapon in any fight or quarrel, is guilty of a misdemeanor.

2. A sheriff, deputy sheriff, marshal, constable or other peace officer shall not be held to answer, under the provisions of subsection 1, for drawing or exhibiting any of the weapons mentioned therein while in the lawful discharge of his or her duties.

[1911 C&P 174; RL 6439; NCL 10121] (NRS A 1967, 486; 1989, 1240)



NRS 202.340 - Confiscation and disposition of dangerous weapons by law enforcement agencies.

1. Except as otherwise provided for firearms forfeitable pursuant to NRS 453.301, when any instrument or weapon described in NRS 202.350 is taken from the possession of any person charged with the commission of any public offense or crime or any child charged with committing a delinquent act, the instrument or weapon must be surrendered to:

(a) The head of the police force or department of an incorporated city if the possession thereof was detected by any member of the police force of the city; or

(b) The chief administrator of a state law enforcement agency, for disposal pursuant to NRS 333.220, if the possession thereof was detected by any member of the agency.

In all other cases, the instrument or weapon must be surrendered to the sheriff of the county or the sheriff of the metropolitan police department for the county in which the instrument or weapon was taken.

2. Except as otherwise provided in subsection 5, the governing body of the county or city or the metropolitan police committee on fiscal affairs shall at least once a year order the local law enforcement officer to whom any instrument or weapon is surrendered pursuant to subsection 1 to:

(a) Retain the confiscated instrument or weapon for use by the law enforcement agency headed by the officer;

(b) Sell the confiscated instrument or weapon to another law enforcement agency;

(c) Destroy or direct the destruction of the confiscated instrument or weapon if it is not otherwise required to be destroyed pursuant to subsection 5;

(d) Trade the confiscated instrument or weapon to a properly licensed retailer or wholesaler in exchange for equipment necessary for the performance of the agency s duties; or

(e) Donate the confiscated instrument or weapon to a museum, the Nevada National Guard or, if appropriate, to another person for use which furthers a charitable or public interest.

3. All proceeds of a sale ordered pursuant to subsection 2 by:

(a) The governing body of a county or city must be deposited with the county treasurer or the city treasurer and the county treasurer or the city treasurer shall credit the proceeds to the general fund of the county or city.

(b) A metropolitan police committee on fiscal affairs must be deposited in a fund which was created pursuant to NRS 280.220.

4. Any officer receiving an order pursuant to subsection 2 shall comply with the order as soon as practicable.

5. Except as otherwise provided in subsection 6, the officer to whom a confiscated instrument or weapon is surrendered pursuant to subsection 1 shall:

(a) Except as otherwise provided in paragraph (c), destroy or direct to be destroyed any instrument or weapon which is determined to be dangerous to the safety of the public.

(b) Except as otherwise provided in paragraph (c), return any instrument or weapon, which has not been destroyed pursuant to paragraph (a):

(1) Upon demand, to the person from whom the instrument or weapon was confiscated if the person is acquitted of the public offense or crime of which the person was charged; or

(2) To the legal owner of the instrument or weapon if the Attorney General or the district attorney determines that the instrument or weapon was unlawfully acquired from the legal owner. If retention of the instrument or weapon is ordered or directed pursuant to paragraph (c), except as otherwise provided in paragraph (a), the instrument or weapon must be returned to the legal owner as soon as practicable after the order or direction is rescinded.

(c) Retain the confiscated instrument or weapon held by the officer pursuant to an order of a judge of a court of record or by direction of the Attorney General or district attorney that the retention is necessary for purposes of evidence, until the order or direction is rescinded.

(d) Return any instrument or weapon which was stolen to its rightful owner, unless the return is otherwise prohibited by law.

6. Before any disposition pursuant to subsection 5, the officer who is in possession of the confiscated instrument or weapon shall submit a full description of the instrument or weapon to a laboratory which provides forensic services in this State. The director of the laboratory shall determine whether the instrument or weapon:

(a) Must be sent to the laboratory for examination as part of a criminal investigation; or

(b) Is a necessary addition to a referential collection maintained by the laboratory for purposes relating to law enforcement.

[1:93:1913; 1919 RL p. 2710; NCL 2300] + [2:93:1913; A 1953, 546] (NRS A 1959, 547; 1967, 1719; 1989, 12, 143, 144; 1995, 304, 1154, 1161)



NRS 202.350 - Manufacture, importation, possession or use of dangerous weapon or silencer; carrying concealed weapon without permit; penalties; issuance of permit to carry concealed weapon; exceptions.

1. Except as otherwise provided in this section and NRS 202.355 and 202.3653 to 202.369, inclusive, a person within this State shall not:

(a) Manufacture or cause to be manufactured, or import into the State, or keep, offer or expose for sale, or give, lend or possess any knife which is made an integral part of a belt buckle or any instrument or weapon of the kind commonly known as a switchblade knife, blackjack, slungshot, billy, sand-club, sandbag or metal knuckles;

(b) Manufacture or cause to be manufactured, or import into the State, or keep, offer or expose for sale, or give, lend, possess or use a machine gun or a silencer, unless authorized by federal law;

(c) With the intent to inflict harm upon the person of another, possess or use a nunchaku or trefoil; or

(d) Carry concealed upon his or her person any:

(1) Explosive substance, other than ammunition or any components thereof;

(2) Dirk, dagger or machete;

(3) Pistol, revolver or other firearm, or other dangerous or deadly weapon; or

(4) Knife which is made an integral part of a belt buckle.

2. Except as otherwise provided in NRS 202.275 and 212.185, a person who violates any of the provisions of:

(a) Paragraph (a) or (c) or subparagraph (2) or (4) of paragraph (d) of subsection 1 is guilty:

(1) For the first offense, of a gross misdemeanor.

(2) For any subsequent offense, of a category D felony and shall be punished as provided in NRS 193.130.

(b) Paragraph (b) or subparagraph (1) or (3) of paragraph (d) of subsection 1 is guilty of a category C felony and shall be punished as provided in NRS 193.130.

3. Except as otherwise provided in this subsection, the sheriff of any county may, upon written application by a resident of that county showing the reason or the purpose for which a concealed weapon is to be carried, issue a permit authorizing the applicant to carry in this State the concealed weapon described in the permit. The sheriff shall not issue a permit to a person to carry a switchblade knife. This subsection does not authorize the sheriff to issue a permit to a person to carry a pistol, revolver or other firearm.

4. Except as otherwise provided in subsection 5, this section does not apply to:

(a) Sheriffs, constables, marshals, peace officers, correctional officers employed by the Department of Corrections, special police officers, police officers of this State, whether active or honorably retired, or other appointed officers.

(b) Any person summoned by any peace officer to assist in making arrests or preserving the peace while the person so summoned is actually engaged in assisting such an officer.

(c) Any full-time paid peace officer of an agency of the United States or another state or political subdivision thereof when carrying out official duties in the State of Nevada.

(d) Members of the Armed Forces of the United States when on duty.

5. The exemptions provided in subsection 4 do not include a former peace officer who is retired for disability unless his or her former employer has approved his or her fitness to carry a concealed weapon.

6. The provisions of paragraph (b) of subsection 1 do not apply to any person who is licensed, authorized or permitted to possess or use a machine gun or silencer pursuant to federal law. The burden of establishing federal licensure, authorization or permission is upon the person possessing the license, authorization or permission.

7. This section shall not be construed to prohibit a qualified law enforcement officer or a qualified retired law enforcement officer from carrying a concealed weapon in this State if he or she is authorized to do so pursuant to 18 U.S.C. 926B or 926C.

8. As used in this section:

(a) Concealed weapon means a weapon described in this section that is carried upon a person in such a manner as not to be discernible by ordinary observation.

(b) Honorably retired means retired in Nevada after completion of 10 years of creditable service as a member of the Public Employees Retirement System. A former peace officer is not honorably retired if he or she was discharged for cause or resigned before the final disposition of allegations of serious misconduct.

(c) Machine gun means any weapon which shoots, is designed to shoot or can be readily restored to shoot more than one shot, without manual reloading, by a single function of the trigger.

(d) Nunchaku means an instrument consisting of two or more sticks, clubs, bars or rods connected by a rope, cord, wire or chain used as a weapon in forms of Oriental combat.

(e) Qualified law enforcement officer has the meaning ascribed to it in 18 U.S.C. 926B(c).

(f) Qualified retired law enforcement officer has the meaning ascribed to it in 18 U.S.C. 926C(c).

(g) Silencer means any device for silencing, muffling or diminishing the report of a firearm, including any combination of parts, designed or redesigned, and intended for use in assembling or fabricating a silencer or muffler, and any part intended only for use in such assembly or fabrication.

(h) Switchblade knife means a spring-blade knife, snap-blade knife or any other knife having the appearance of a pocketknife, any blade of which is 2 or more inches long and which can be released automatically by a flick of a button, pressure on the handle or other mechanical device, or is released by any type of mechanism. The term does not include a knife which has a blade that is held in place by a spring if the blade does not have any type of automatic release.

(i) Trefoil means an instrument consisting of a metal plate having three or more radiating points with sharp edges, designed in the shape of a star, cross or other geometric figure and used as a weapon for throwing.

[1:47:1925; NCL 2302] + [3:47:1925; NCL 2304] (NRS A 1959, 548; 1963, 90; 1967, 486; 1973, 190, 900; 1977, 269, 880; 1979, 1435; 1985, 452, 593, 792; 1989, 653; 1995, 1207, 2726; 1997, 826, 1601; 1999, 421, 1208; 2001, 575; 2003, 1351; 2005, 594)



NRS 202.355 - Manufacture or sale of switchblade knives: Application for permit; eligibility; public hearing; restrictions.

1. Upon written application, the sheriff of any county may issue a permit authorizing a person whose place of business is located in that county to manufacture or to keep, offer or expose for sale switchblade knives if the person demonstrates good cause for such authorization.

2. Before issuing a permit, the sheriff shall request the board of county commissioners to hold a public hearing concerning the issuance of the permit.

3. If the sheriff issues a permit which authorizes a person to sell switchblade knives, the permit must provide that switchblade knives may be sold only to:

(a) A person in another state, territory or country;

(b) A person who is authorized by law to possess a switchblade knife in this state, including, without limitation, any sheriff, constable, marshal, peace officer and member of the Armed Forces of the United States when on duty; and

(c) A distributor who has been issued a permit pursuant to this section.

(Added to NRS by 2003, 1350)



NRS 202.357 - Electronic stun device: Use prohibited except for self-defense; possession by certain persons prohibited; sale, gift or other provision to certain persons prohibited; penalties.

1. Except as otherwise provided in this section, a person shall not use an electronic stun device on another person for any purpose other than self-defense.

2. Except as otherwise provided in this section, a person shall not have in his or her possession or under his or her custody or control any electronic stun device if the person:

(a) Has been convicted of a felony in this State or any other state, or in any political subdivision thereof, or of a felony in violation of the laws of the United States of America, unless the person has received a pardon and the pardon does not restrict his or her right to bear arms;

(b) Is a fugitive from justice;

(c) Has been adjudicated as mentally ill or has been committed to any mental health facility; or

(d) Is illegally or unlawfully in the United States.

3. A child under 18 years of age shall not have in his or her possession or under his or her custody or control any electronic stun device.

4. Except as otherwise provided in this section, a person within this State shall not sell, give or otherwise provide an electronic stun device to another person if he or she has actual knowledge that the other person:

(a) Is a child under 18 years of age;

(b) Has been convicted of a felony in this State or any other state, or in any political subdivision thereof, or of a felony in violation of the laws of the United States of America, unless the other person has received a pardon and the pardon does not restrict his or her right to bear arms;

(c) Is a fugitive from justice;

(d) Has been adjudicated as mentally ill or has been committed to any mental health facility; or

(e) Is illegally or unlawfully in the United States.

5. A person who violates the provisions of:

(a) Subsection 1 or paragraph (a) or (b) of subsection 2 is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

(b) Paragraph (c) or (d) of subsection 2 is guilty of a category D felony and shall be punished as provided in NRS 193.130.

6. A child who violates subsection 3 commits a delinquent act and the court may order the detention of the child in the same manner as if the child had committed an act that would have been a felony if committed by an adult.

7. A person who violates the provisions of subsection 4 is guilty of a category D felony and shall be punished as provided in NRS 193.130.

8. The provisions of subsections 1, 2 and 4 do not apply to a peace officer who possesses or uses or sells, gives or otherwise provides to another person an electronic stun device within the scope of his or her duties.

9. As used in this section, electronic stun device means a device that:

(a) Emits an electrical charge or current that is transmitted by projectile, physical contact or other means; and

(b) Is designed to disable a person or animal temporarily or permanently.

(Added to NRS by 2005, 266)



NRS 202.360 - Ownership or possession of firearm by certain persons prohibited; penalties.

1. A person shall not own or have in his or her possession or under his or her custody or control any firearm if the person:

(a) Has been convicted of a felony in this or any other state, or in any political subdivision thereof, or of a felony in violation of the laws of the United States of America, unless the person has received a pardon and the pardon does not restrict his or her right to bear arms;

(b) Is a fugitive from justice; or

(c) Is an unlawful user of, or addicted to, any controlled substance.

A person who violates the provisions of this subsection is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

2. A person shall not own or have in his or her possession or under his or her custody or control any firearm if the person:

(a) Has been adjudicated as mentally ill or has been committed to any mental health facility; or

(b) Is illegally or unlawfully in the United States.

A person who violates the provisions of this subsection is guilty of a category D felony and shall be punished as provided in NRS 193.130.

3. As used in this section:

(a) Controlled substance has the meaning ascribed to it in 21 U.S.C. 802(6).

(b) Firearm includes any firearm that is loaded or unloaded and operable or inoperable.

[2:47:1925; A 1955, 185] + [3:47:1925; NCL 2304] (NRS A 1959, 548; 1967, 487; 1979, 1435; 1983, 926; 1985, 453, 594; 1991, 72; 1995, 1208; 1997, 828; 2003, 1352)



NRS 202.362 - Sale or disposal of firearm or ammunition to certain persons prohibited; penalty; exceptions.

1. Except as otherwise provided in subsection 3, a person within this State shall not sell or otherwise dispose of any firearm or ammunition to another person if he or she has actual knowledge that the other person:

(a) Is under indictment for, or has been convicted of, a felony in this or any other state, or in any political subdivision thereof, or of a felony in violation of the laws of the United States of America, unless the other person has received a pardon and the pardon does not restrict his or her right to bear arms;

(b) Is a fugitive from justice;

(c) Has been adjudicated as mentally ill or has been committed to any mental health facility; or

(d) Is illegally or unlawfully in the United States.

2. A person who violates the provisions of subsection 1 is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

3. This section does not apply to a person who sells or disposes of any firearm or ammunition to:

(a) A licensed importer, licensed manufacturer, licensed dealer or licensed collector who, pursuant to 18 U.S.C. 925(b), is not precluded from dealing in firearms or ammunition; or

(b) A person who has been granted relief from the disabilities imposed by federal laws pursuant to 18 U.S.C. 925(c) or NRS 179A.163.

(Added to NRS by 2003, 1349; A 2009, 2490)



NRS 202.3653 - Definitions.

As used in NRS 202.3653 to 202.369, inclusive, unless the context otherwise requires:

1. Concealed firearm means a loaded or unloaded handgun which is carried upon a person in such a manner as not to be discernible by ordinary observation.

2. Department means the Department of Public Safety.

3. Handgun has the meaning ascribed to it in 18 U.S.C. 921(a)(29).

4. Permit means a permit to carry a concealed firearm issued pursuant to the provisions of NRS 202.3653 to 202.369, inclusive.

(Added to NRS by 1995, 2721; A 1997, 1175; 1999, 850; 2001, 2579; 2005, 596; 2007, 3151; 2013, 1138)



NRS 202.3657 - Application for permit; eligibility; denial or revocation of permit.

1. Any person who is a resident of this State may apply to the sheriff of the county in which he or she resides for a permit on a form prescribed by regulation of the Department. Any person who is not a resident of this State may apply to the sheriff of any county in this State for a permit on a form prescribed by regulation of the Department. Application forms for permits must be furnished by the sheriff of each county upon request.

2. A person applying for a permit may submit one application and obtain one permit to carry all handguns owned by the person. The person must not be required to list and identify on the application each handgun owned by the person. A permit is valid for any handgun which is owned or thereafter obtained by the person to whom the permit is issued.

3. Except as otherwise provided in this section, the sheriff shall issue a permit to any person who is qualified to possess a handgun under state and federal law, who submits an application in accordance with the provisions of this section and who:

(a) Is 21 years of age or older;

(b) Is not prohibited from possessing a firearm pursuant to NRS 202.360; and

(c) Demonstrates competence with handguns by presenting a certificate or other documentation to the sheriff which shows that the applicant:

(1) Successfully completed a course in firearm safety approved by a sheriff in this State; or

(2) Successfully completed a course in firearm safety offered by a federal, state or local law enforcement agency, community college, university or national organization that certifies instructors in firearm safety.

Such a course must include instruction in the use of handguns and in the laws of this State relating to the use of a firearm. A sheriff may not approve a course in firearm safety pursuant to subparagraph (1) unless the sheriff determines that the course meets any standards that are established by the Nevada Sheriffs and Chiefs Association or, if the Nevada Sheriffs and Chiefs Association ceases to exist, its legal successor.

4. The sheriff shall deny an application or revoke a permit if the sheriff determines that the applicant or permittee:

(a) Has an outstanding warrant for his or her arrest.

(b) Has been judicially declared incompetent or insane.

(c) Has been voluntarily or involuntarily admitted to a mental health facility during the immediately preceding 5 years.

(d) Has habitually used intoxicating liquor or a controlled substance to the extent that his or her normal faculties are impaired. For the purposes of this paragraph, it is presumed that a person has so used intoxicating liquor or a controlled substance if, during the immediately preceding 5 years, the person has been:

(1) Convicted of violating the provisions of NRS 484C.110; or

(2) Committed for treatment pursuant to NRS 458.290 to 458.350, inclusive.

(e) Has been convicted of a crime involving the use or threatened use of force or violence punishable as a misdemeanor under the laws of this or any other state, or a territory or possession of the United States at any time during the immediately preceding 3 years.

(f) Has been convicted of a felony in this State or under the laws of any state, territory or possession of the United States.

(g) Has been convicted of a crime involving domestic violence or stalking, or is currently subject to a restraining order, injunction or other order for protection against domestic violence.

(h) Is currently on parole or probation from a conviction obtained in this State or in any other state or territory or possession of the United States.

(i) Has, within the immediately preceding 5 years, been subject to any requirements imposed by a court of this State or of any other state or territory or possession of the United States, as a condition to the court s:

(1) Withholding of the entry of judgment for a conviction of a felony; or

(2) Suspension of sentence for the conviction of a felony.

(j) Has made a false statement on any application for a permit or for the renewal of a permit.

5. The sheriff may deny an application or revoke a permit if the sheriff receives a sworn affidavit stating articulable facts based upon personal knowledge from any natural person who is 18 years of age or older that the applicant or permittee has or may have committed an offense or engaged in any other activity specified in subsection 4 which would preclude the issuance of a permit to the applicant or require the revocation of a permit pursuant to this section.

6. If the sheriff receives notification submitted by a court or law enforcement agency of this or any other state, the United States or a territory or possession of the United States that a permittee or an applicant for a permit has been charged with a crime involving the use or threatened use of force or violence, the conviction for which would require the revocation of a permit or preclude the issuance of a permit to the applicant pursuant to this section, the sheriff shall suspend the person s permit or the processing of the person s application until the final disposition of the charges against the person. If a permittee is acquitted of the charges, or if the charges are dropped, the sheriff shall restore his or her permit without imposing a fee.

7. An application submitted pursuant to this section must be completed and signed under oath by the applicant. The applicant s signature must be witnessed by an employee of the sheriff or notarized by a notary public. The application must include:

(a) The name, address, place and date of birth, social security number, occupation and employer of the applicant and any other names used by the applicant;

(b) A complete set of the applicant s fingerprints taken by the sheriff or his or her agent;

(c) A front-view colored photograph of the applicant taken by the sheriff or his or her agent;

(d) If the applicant is a resident of this State, the driver s license number or identification card number of the applicant issued by the Department of Motor Vehicles;

(e) If the applicant is not a resident of this State, the driver s license number or identification card number of the applicant issued by another state or jurisdiction;

(f) A nonrefundable fee equal to the nonvolunteer rate charged by the Central Repository for Nevada Records of Criminal History and the Federal Bureau of Investigation to obtain the reports required pursuant to subsection 1 of NRS 202.366; and

(g) A nonrefundable fee set by the sheriff not to exceed $60.

(Added to NRS by 1995, 2721; A 1997, 1175; 2001, 612, 618, 2579; 2003, 8, 11; 2007, 3151; 2011, 751, 1779, 3107; 2013, 1139)



NRS 202.366 - Investigation of applicant for permit; issuance or denial of permit; expiration of permit.

1. Upon receipt by a sheriff of an application for a permit, including an application for the renewal of a permit pursuant to NRS 202.3677, the sheriff shall conduct an investigation of the applicant to determine if the applicant is eligible for a permit. In conducting the investigation, the sheriff shall forward a complete set of the applicant s fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for its report concerning the criminal history of the applicant. The investigation also must include a report from the National Instant Criminal Background Check System. The sheriff shall issue a permit to the applicant unless the applicant is not qualified to possess a handgun pursuant to state or federal law or is not otherwise qualified to obtain a permit pursuant to NRS 202.3653 to 202.369, inclusive, or the regulations adopted pursuant thereto.

2. To assist the sheriff in conducting the investigation, any local law enforcement agency, including the sheriff of any county, may voluntarily submit to the sheriff a report or other information concerning the criminal history of an applicant.

3. Within 120 days after a complete application for a permit is submitted, the sheriff to whom the application is submitted shall grant or deny the application. If the application is denied, the sheriff shall send the applicant written notification setting forth the reasons for the denial. If the application is granted, the sheriff shall provide the applicant with a permit containing a colored photograph of the applicant and containing such other information as may be prescribed by the Department. The permit must be in substantially the following form:

NEVADA CONCEALED FIREARM PERMIT

County............................................... Permit Number....................................

Expires............................................... Date of Birth.......................................

Height................................................ Weight..................................................

Name................................................. Address.................................................

City..................................................... Zip.........................................................

Photograph

Signature...........................................

Issued by...........................................

Date of Issue....................................

4. Unless suspended or revoked by the sheriff who issued the permit, a permit expires 5 years after the date on which it is issued.

5. As used in this section, National Instant Criminal Background Check System means the national system created by the federal Brady Handgun Violence Prevention Act, Public Law 103-159.

(Added to NRS by 1995, 2723; A 1999, 2094; 2001, 614, 620; 2003, 13, 2846; 2007, 3153; 2011, 754, 1781, 3109; 2013, 1141)



NRS 202.3662 - Confidentiality of information about applicant for permit and permittee.

1. Except as otherwise provided in this section and NRS 202.3665 and 239.0115:

(a) An application for a permit, and all information contained within that application;

(b) All information provided to a sheriff or obtained by a sheriff in the course of the investigation of an applicant or permittee;

(c) The identity of the permittee; and

(d) Any records regarding the suspension, restoration or revocation of a permit,

are confidential.

2. Any records regarding an applicant or permittee may be released to a law enforcement agency for the purpose of conducting an investigation or prosecution.

3. Statistical abstracts of data compiled by a sheriff regarding permits applied for or issued pursuant to NRS 202.3653 to 202.369, inclusive, including, but not limited to, the number of applications received and permits issued, may be released to any person.

(Added to NRS by 1997, 1174; A 1999, 851; 2007, 2077; 2011, 754, 3110)



NRS 202.3663 - Judicial review of denial of application for permit.

If an application for a permit is denied by a sheriff, the applicant who submitted the application may seek a judicial review of the denial by filing a petition in the district court for the county in which the applicant filed the application for a permit. A judicial review conducted pursuant to this section must be limited to a determination of whether the denial was arbitrary, capricious or otherwise characterized by an abuse of discretion and must be conducted in accordance with the procedures set forth in chapter 233B of NRS for reviewing a final decision of an agency.

(Added to NRS by 1995, 2724; A 2001, 615)



NRS 202.3665 - Duties of sheriff upon receiving notification that applicant or permittee has been charged with or convicted of crime involving use or threatened use of force or violence.

1. If a sheriff who is processing an application for a permit receives notification pursuant to NRS 202.3657 that the applicant has been:

(a) Charged with a crime involving the use or threatened use of force or violence, the sheriff shall notify any victim of the crime of the fact that the sheriff has, pursuant to NRS 202.3657:

(1) Suspended the processing of the application until the final disposition of the charges against the applicant; or

(2) Resumed the processing of the application following the dropping of charges against the applicant or the acquittal of the applicant.

(b) Convicted of a crime involving the use or threatened use of force or violence, the sheriff shall notify any victim of the crime of the fact that the sheriff has, pursuant to NRS 202.3657, denied the application.

2. If a sheriff who has issued a permit to a permittee receives notification pursuant to NRS 202.3657 that the permittee has been:

(a) Charged with a crime involving the use or threatened use of force or violence, the sheriff shall notify any victim of the crime of the fact that the sheriff has, pursuant to NRS 202.3657:

(1) Suspended the permit of the permittee until the final disposition of the charges against the permittee; or

(2) Restored the permit of the permittee following the dropping of charges against the permittee or the acquittal of the permittee.

(b) Convicted of a crime involving the use or threatened use of force or violence, the sheriff shall notify any victim of the crime of the fact that the sheriff has, pursuant to NRS 202.3657, revoked the permit of the permittee.

3. The sheriff shall notify a victim pursuant to subsection 1 or 2 not later than 10 days after the date on which the sheriff performs one of the actions listed in subsection 1 or 2 concerning an application or a permit.

(Added to NRS by 1999, 850)



NRS 202.3667 - Permittee to carry permit and proper identification when in possession of concealed firearm; penalty.

1. Each permittee shall carry the permit, or a duplicate issued pursuant to the provisions of NRS 202.367, together with proper identification whenever the permittee is in actual possession of a concealed firearm. Both the permit and proper identification must be presented if requested by a peace officer.

2. A permittee who violates the provisions of this section is subject to a civil penalty of $25 for each violation.

(Added to NRS by 1995, 2724)



NRS 202.367 - Duplicate permit; notification to sheriff of recovered permit; penalty.

1. A permittee shall notify the sheriff who issued his or her permit in writing within 30 days if the permittee s:

(a) Permanent address changes; or

(b) Permit is lost, stolen or destroyed.

2. The sheriff shall issue a duplicate permit to a permittee if the permittee:

(a) Submits a written statement to the sheriff, signed under oath, stating that his or her permit has been lost, stolen or destroyed; and

(b) Pays a nonrefundable fee of $15.

3. If any permittee subsequently finds or recovers his or her permit after being issued a duplicate permit pursuant to this section, the permittee shall, within 10 days:

(a) Notify the sheriff in writing; and

(b) Return the duplicate permit to the sheriff.

4. A permittee who fails to notify a sheriff pursuant to the provisions of this section is subject to a civil penalty of $25.

(Added to NRS by 1995, 2724)



NRS 202.3673 - Permittee authorized to carry concealed firearm while on premises of public building; exceptions; penalty.

1. Except as otherwise provided in subsections 2 and 3, a permittee may carry a concealed firearm while the permittee is on the premises of any public building.

2. A permittee shall not carry a concealed firearm while the permittee is on the premises of a public building that is located on the property of a public airport.

3. A permittee shall not carry a concealed firearm while the permittee is on the premises of:

(a) A public building that is located on the property of a public school or a child care facility or the property of the Nevada System of Higher Education, unless the permittee has obtained written permission to carry a concealed firearm while he or she is on the premises of the public building pursuant to subparagraph (3) of paragraph (a) of subsection 3 of NRS 202.265.

(b) A public building that has a metal detector at each public entrance or a sign posted at each public entrance indicating that no firearms are allowed in the building, unless the permittee is not prohibited from carrying a concealed firearm while he or she is on the premises of the public building pursuant to subsection 4.

4. The provisions of paragraph (b) of subsection 3 do not prohibit:

(a) A permittee who is a judge from carrying a concealed firearm in the courthouse or courtroom in which the judge presides or from authorizing a permittee to carry a concealed firearm while in the courtroom of the judge and while traveling to and from the courtroom of the judge.

(b) A permittee who is a prosecuting attorney of an agency or political subdivision of the United States or of this State from carrying a concealed firearm while he or she is on the premises of a public building.

(c) A permittee who is employed in the public building from carrying a concealed firearm while he or she is on the premises of the public building.

(d) A permittee from carrying a concealed firearm while he or she is on the premises of the public building if the permittee has received written permission from the person in control of the public building to carry a concealed firearm while the permittee is on the premises of the public building.

5. A person who violates subsection 2 or 3 is guilty of a misdemeanor.

6. As used in this section:

(a) Child care facility has the meaning ascribed to it in paragraph (a) of subsection 5 of NRS 202.265.

(b) Public building means any building or office space occupied by:

(1) Any component of the Nevada System of Higher Education and used for any purpose related to the System; or

(2) The Federal Government, the State of Nevada or any county, city, school district or other political subdivision of the State of Nevada and used for any public purpose.

If only part of the building is occupied by an entity described in this subsection, the term means only that portion of the building which is so occupied.

(Added to NRS by 1995, 2725; A 1997, 63; 1999, 2767; 2007, 1914)



NRS 202.3677 - Application for renewal of permit; fees; demonstrated continued competence required.

1. If a permittee wishes to renew his or her permit, the permittee must:

(a) Complete and submit to the sheriff who issued the permit an application for renewal of the permit; and

(b) Undergo an investigation by the sheriff pursuant to NRS 202.366 to determine if the permittee is eligible for a permit.

2. An application for the renewal of a permit must:

(a) Be completed and signed under oath by the applicant;

(b) Contain a statement that the applicant is eligible to receive a permit pursuant to NRS 202.3657;

(c) Be accompanied by a nonrefundable fee equal to the nonvolunteer rate charged by the Central Repository for Nevada Records of Criminal History and the Federal Bureau of Investigation to obtain the reports required pursuant to subsection 1 of NRS 202.366; and

(d) Be accompanied by a nonrefundable fee of $25.

If a permittee fails to renew his or her permit on or before the date of expiration of the permit, the application for renewal must include an additional nonrefundable late fee of $15.

3. No permit may be renewed pursuant to this section unless the permittee has demonstrated continued competence with handguns by successfully completing a course prescribed by the sheriff renewing the permit.

(Added to NRS by 1995, 2725; A 2007, 3154; 2011, 755, 1782, 3110; 2013, 1142)



NRS 202.3678 - Application for certification as qualified retired law enforcement officer; law enforcement agency required to offer certain officers opportunity to obtain qualifications necessary for certification; fees.

1. A retired law enforcement officer who is a resident of this State may apply, on a form prescribed by regulation of the Department, to the sheriff of the county in which he or she resides for any certification required pursuant to 18 U.S.C. 926C(d) to become a qualified retired law enforcement officer. Application forms for certification must be provided by the sheriff of each county upon request.

2. A law enforcement agency in this State shall offer a retired law enforcement officer who retired from the law enforcement agency the opportunity to obtain the firearms qualification that is necessary to obtain the certification from the sheriff pursuant to subsection 1 at least twice per year at the same facility at which the law enforcement agency provides firearms training for its active law enforcement officers. The law enforcement agency may impose a nonrefundable fee in the amount necessary to pay the expenses for providing the firearms qualification.

3. The sheriff shall provide the certification pursuant to subsection 1 to a retired law enforcement officer who submits a completed application and pays any fee required pursuant to this subsection if the sheriff determines that the officer meets the standards for training and qualifications. The sheriff may impose a nonrefundable fee in the amount necessary to pay the expenses in providing the certification.

4. As used in this section:

(a) Law enforcement agency has the meaning ascribed to it in NRS 239C.065.

(b) Qualified retired law enforcement officer has the meaning ascribed to it in 18 U.S.C. 926C.

(Added to NRS by 2005, 593; A 2009, 563)



NRS 202.368 - Fees to be deposited with county treasurer.

All fees collected pursuant to the provisions of NRS 202.3653 to 202.369, inclusive, must be deposited with the county treasurer of the county in which the fees are collected and:

1. If the county has a metropolitan police department created pursuant to chapter 280 of NRS, credited to the general fund of that metropolitan police department; or

2. If the county does not have a metropolitan police department created pursuant to chapter 280 of NRS, credited to the general fund of that county.

(Added to NRS by 1995, 2725; A 2005, 596)



NRS 202.3683 - Immunity of state and local governments from civil liability.

The State or any political subdivision of the State, the Department, a sheriff, law enforcement agency, firearm safety or training instructor or any other person who, in good faith and without gross negligence, acts pursuant to the provisions of NRS 202.3653 to 202.369, inclusive, is immune from civil liability for those acts. Such acts include, but are not limited to, the receipt, review or investigation of an application for a permit, the certification of a retired law enforcement officer, or the issuance, denial, suspension, revocation or renewal of a permit.

(Added to NRS by 1995, 2725; A 2005, 596)



NRS 202.3687 - Temporary permits.

1. The provisions of NRS 202.3653 to 202.369, inclusive, do not prohibit a sheriff from issuing a temporary permit. A temporary permit may include, but is not limited to, provisions specifying the period for which the permit is valid.

2. Each sheriff who issues a permit pursuant to the provisions of NRS 202.3653 to 202.369, inclusive, shall provide such information concerning the permit and the person to whom it is issued to the Central Repository for Nevada Records of Criminal History.

(Added to NRS by 1995, 2726; A 1999, 2095; 2007, 3154)



NRS 202.3688 - Circumstances in which holder of permit issued by another state may carry concealed firearm in this State; holder of permit issued by another state subject to same restrictions and requirements as holder of permit issued in this State.

1. Except as otherwise provided in subsection 2, a person who possesses a permit to carry a concealed firearm that was issued by a state included in the list prepared pursuant to NRS 202.3689 may carry a concealed firearm in this State in accordance with the requirements set forth in NRS 202.3653 to 202.369, inclusive.

2. A person who possesses a permit to carry a concealed firearm that was issued by a state included in the list prepared pursuant to NRS 202.3689 may not carry a concealed firearm in this State if the person:

(a) Becomes a resident of this State; and

(b) Has not been issued a permit from the sheriff of the county in which he or she resides within 60 days after becoming a resident of this State.

3. A person who carries a concealed firearm pursuant to this section is subject to the same legal restrictions and requirements imposed upon a person who has been issued a permit by a sheriff in this State.

(Added to NRS by 2007, 3150)



NRS 202.3689 - Department to prepare list of states that meet certain requirements concerning permits; Department to provide copy of list to law enforcement agencies in this State; Department to make list available to public.

1. On or before July 1 of each year, the Department shall:

(a) Examine the requirements for the issuance of a permit to carry a concealed firearm in each state and determine whether the requirements of each state are substantially similar to or more stringent than the requirements set forth in NRS 202.3653 to 202.369, inclusive.

(b) Determine whether each state has an electronic database which identifies each individual who possesses a valid permit to carry a concealed firearm issued by that state and which a law enforcement officer in this State may access at all times through a national law enforcement telecommunications system.

(c) Prepare a list of states that meet the requirements of paragraphs (a) and (b). A state must not be included in the list unless the Nevada Sheriffs and Chiefs Association agrees with the Department that the state should be included in the list.

(d) Provide a copy of the list prepared pursuant to paragraph (c) to each law enforcement agency in this State.

2. The Department shall, upon request, make the list prepared pursuant to subsection 1 available to the public.

(Added to NRS by 2007, 3150)



NRS 202.369 - Regulations.

The Department may adopt such regulations as are necessary to carry out the provisions of NRS 202.3653 to 202.369, inclusive.

(Added to NRS by 1995, 2726; A 2005, 596)



NRS 202.370 - Definitions.

As used in NRS 202.370 to 202.440, inclusive:

1. Shell, cartridge or bomb includes all shells, cartridges or bombs capable of being discharged or exploded, when such discharge or explosions will cause or permit the release or emission of tear gas.

2. Tear gas includes all liquid, gaseous or solid substances intended to produce temporary physical discomfort or permanent injury through being vaporized or otherwise dispersed in the air. The term does not include a liquid, gaseous or solid substance whose active ingredient is composed of natural substances or products derived from natural substances which cause no permanent injury through being vaporized or otherwise dispersed in the air.

3. Weapon designed for the use of such shell, cartridge or bomb includes all revolvers, pistols, fountain pen guns, billies, riot guns or other form of device, portable or fixed, intended for the projection or release of tear gas except those regularly manufactured and sold for use with firearm ammunition.

[2:273:1955] (NRS A 1977, 887; 1981, 2051)



NRS 202.375 - Applicability of

NRS 202.370 to 202.440, inclusive, to small weapons containing CS tear gas and to certain law enforcement, correctional and military personnel.

1. The provisions of NRS 202.370 to 202.440, inclusive, do not apply to the sale or purchase by any adult, or the possession or use by any person, including a minor but not including a convicted person as defined in NRS 179C.010, of any form of:

(a) Cartridge which contains not more than 2 fluid ounces in volume of CS tear gas that may be propelled by air or another gas, but not an explosive, in the form of an aerosol spray; or

(b) Weapon designed for the use of such a cartridge which does not exceed that size,

and which is designed and intended for use as an instrument of self-defense.

2. A seller, before delivering to a purchaser a cartridge or weapon which may be sold pursuant to subsection 1, must record and maintain for not less than 2 years the name and address of the purchaser and the brand name, model number or type, and serial number if there is one, of the weapon or cartridge, or both.

3. The provisions of NRS 202.370 to 202.440, inclusive, do not prohibit police departments or regular salaried peace officers thereof, sheriffs and their regular salaried deputies, the Director, deputy director and superintendents of, and guards employed by, the Department of Corrections, personnel of the Nevada Highway Patrol or the military or naval forces of this state or of the United States from purchasing, possessing or transporting any shells, cartridges, bombs or weapons for official use in the discharge of their duties.

4. As used in this section, CS tear gas means a crystalline powder containing ortho-chlorobenzalmalononitrile.

(Added to NRS by 1981, 2050; A 2001 Special Session, 232)



NRS 202.380 - Sale or possession of tear gas bombs or weapons which are not permitted under

NRS 202.370 to 202.440, inclusive; penalties.

1. A person, other than a convicted person, who within this state knowingly sells or offers for sale, possesses or transports any form of shell, cartridge or bomb containing or capable of emitting tear gas, or any weapon designed for the use of such shell, cartridge or bomb, except as permitted under the provisions of NRS 202.370 to 202.440, inclusive, is guilty of a gross misdemeanor.

2. A convicted person who owns or has in his or her possession or under his or her custody or control any form of shell, cartridge or bomb containing or capable of emitting tear gas, or any weapon designed for the use of such a shell, cartridge or bomb, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $5,000, or by both fine and imprisonment.

3. As used in this section, the term convicted person has the meaning ascribed to it in NRS 179C.010.

[1:273:1955] (NRS A 1967, 487; 1975, 116; 1977, 867; 1981, 2051; 1995, 1209)



NRS 202.390 - Weapon to bear name of manufacturer and serial number; penalty for removal.

1. Each tear gas weapon sold, transported or possessed under the authority of NRS 202.370 to 202.440, inclusive, shall bear the name of the manufacturer and a serial number applied by the manufacturer.

2. No person shall change, alter, remove or obliterate the name of the manufacturer, the serial number or any other mark of identification on any tear gas weapon. Possession of any such weapon upon which the same shall have been changed, altered, removed or obliterated, shall be presumptive evidence that such possessor has changed, altered, removed or obliterated the same.

3. Any person who violates any of the provisions of this section is guilty of a gross misdemeanor.

[3:273:1955] + [4:273:1955] (NRS A 1967, 488)



NRS 202.400 - Permit for possession, transportation and use in protective system to be issued by sheriff.

1. The sheriff of any county may issue a permit for the possession and transportation of such shells, cartridges, bombs or weapons to any applicant who submits proof that good cause exists for issuance of the permit.

2. The permit may also allow the applicant to install, maintain and operate a protective system involving the use of such shells, cartridges, bombs or weapons in any place which is accurately and completely described in the application for the permit.

[5:273:1955] (NRS A 1973, 338; 1975, 116)



NRS 202.410 - Applications for permits: Contents.

1. All applications for such permits shall:

(a) Be filed in writing;

(b) Be signed by the applicant if an individual, or by a member or officer qualified to sign if the applicant is a firm or corporation; and

(c) State the name, business in which engaged, business address, a full description of the place or vehicle in which such shells, cartridges, bombs or weapons are to be transported, kept, installed or maintained.

2. If such shells, cartridges, bombs or weapons are to be used in connection with or to constitute a protective system, the application shall also contain the name of the person who is to install such protective system.

[6:273:1955]



NRS 202.420 - Inspection of permits.

Every person, firm or corporation to whom a permit is issued shall either carry the same upon his or her person or keep the same in the place described in the permit. The permit shall be open to inspection by any peace officer or other person designated by the authority issuing the permit.

[7:273:1955] (NRS A 1975, 116)



NRS 202.430 - Revocation of permits.

Permits issued in accordance with NRS 202.370 to 202.440, inclusive, may be revoked by the issuing authority at any time when it shall appear that the need for the possession or transportation of such shells, cartridges, bombs, weapons, or protective system involving the use of the same, has ceased, or that the holder of the permit has engaged in an unlawful business or occupation or has wrongfully made use of such shells, cartridges, bombs or weapons or the permit issued.

[8:273:1955]



NRS 202.440 - License for retail sale of bombs or weapons; conditions.

The sheriff of any county may also grant licenses in a form to be prescribed by the sheriff, effective for not more than 1 year from the date of issuance, to permit the sale at retail, at the place specified in the license, of such shells, cartridges, bombs or weapons, and to permit the installation and maintenance of protective systems involving the use of such shells, cartridges, bombs or weapons, subject to the following conditions, upon breach of any of which the license shall be subject to forfeiture:

1. Such business shall be carried on only in the building designated in the license.

2. Such license or certified copy thereof must be displayed on the premises in a place where it may easily be read.

3. No such shell, cartridge, bomb or weapon shall be delivered to any person not authorized to possess or transport the same under the provisions of NRS 202.370 to 202.440, inclusive. No protective system involving the use of such shells, cartridges, bombs or weapons shall be installed, nor shall supplies be sold for the maintenance of such system, unless the licensee has personal knowledge of the existence of a valid permit for the operation and maintenance of such system.

4. A complete record must be kept of sales made under the authority of the license, showing the name and address of the purchaser, the quantity and description of the articles purchased, together with the serial number, if any, the number and date of issue of the purchaser s permit, and the signature of the purchaser or purchasing agent. No sale shall be made unless the permit authorizing possession and transportation of shells, cartridges, bombs or weapons is displayed to the seller and the information herein required is copied therefrom. This record shall be open to the inspection of any peace officer or other person designated by the sheriff.

[9:273:1955] (NRS A 1973, 338; 1975, 116)



NRS 202.441 - Definitions.

As used in NRS 202.441 to 202.449, inclusive, unless the context otherwise requires, the words and terms defined in NRS 202.4415 to 202.4445, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1999, 3; A 2003, 2949; 2007, 996)



NRS 202.4415 - Act of terrorism defined.

1. Act of terrorism means any act that involves the use or attempted use of sabotage, coercion or violence which is intended to:

(a) Cause great bodily harm or death to the general population; or

(b) Cause substantial destruction, contamination or impairment of:

(1) Any building or infrastructure, communications, transportation, utilities or services; or

(2) Any natural resource or the environment.

2. As used in this section, coercion does not include an act of civil disobedience.

(Added to NRS by 2003, 2947)



NRS 202.442 - Biological agent defined.

Biological agent means any microorganism, virus, infectious substance or other biological substance, material or product, or any component or compound thereof, which is naturally occurring, cultivated, engineered, processed, extracted or manufactured and which is capable of causing:

1. Death or substantial bodily harm;

2. Substantial deterioration or contamination of food, water, equipment, supplies or material of any kind; or

3. Substantial damage to natural resources or the environment.

(Added to NRS by 1999, 3; A 2003, 2949)



NRS 202.4425 - Chemical agent defined.

Chemical agent means any chemical substance, material or product, or any component or compound thereof, which is naturally occurring, cultivated, engineered, processed, extracted or manufactured and which is capable of causing:

1. Death or substantial bodily harm;

2. Substantial deterioration or contamination of food, water, equipment, supplies or material of any kind; or

3. Substantial damage to natural resources or the environment.

(Added to NRS by 2003, 2947)



NRS 202.443 - Delivery system defined.

Delivery system means any apparatus, equipment, implement, device or means of delivery which is specifically designed to send, disperse, release, discharge or disseminate any weapon of mass destruction, any biological agent, chemical agent, radioactive agent or other lethal agent or any toxin.

(Added to NRS by 1999, 3; A 2003, 2949)



NRS 202.4431 - For use as a weapon defined.

1. For use as a weapon means having the capability to be used in a harmful or threatening manner.

2. The term does not include any act that is done lawfully for a prophylactic, protective or peaceful purpose.

(Added to NRS by 2003, 2947)



NRS 202.4432 - Hoax substance defined.

Hoax substance means any item that appears to a reasonable person to be a weapon of mass destruction, biological agent, chemical agent, radioactive agent or other lethal agent, any toxin or any delivery system for use as a weapon.

(Added to NRS by 2007, 995)



NRS 202.4433 - Material support defined.

Material support means any financial, logistical, informational or other support or assistance intended to further an act of terrorism.

(Added to NRS by 2003, 2947)



NRS 202.4435 - Oral, written or electronic communication defined.

Oral, written or electronic communication includes, without limitation, any of the following:

1. A letter, note or any other type of written correspondence.

2. An item of mail or a package delivered by any person or postal or delivery service.

3. A telegraph or wire service, or any other similar means of communication.

4. A telephone, cellular phone, satellite phone, pager or facsimile machine, or any other similar means of communication.

5. A radio, television, cable, closed circuit, wire, wireless, satellite or other audio or video broadcast or transmission, or any other similar means of communication.

6. An audio or video recording or reproduction, or any other similar means of communication.

7. An item of electronic mail, a computer, computer network or computer system, or any other similar means of communication.

(Added to NRS by 2003, 2947)



NRS 202.4437 - Radioactive agent defined.

Radioactive agent means any radioactive substance, material or product, or any component or compound thereof, which is naturally occurring, cultivated, engineered, processed, extracted or manufactured and which is capable of causing:

1. Death or substantial bodily harm;

2. Substantial deterioration or contamination of food, water, equipment, supplies or material of any kind; or

3. Substantial damage to natural resources or the environment.

(Added to NRS by 2003, 2948)



NRS 202.4439 - Terrorist defined.

Terrorist means a person who intentionally commits, causes, aids, furthers or conceals an act of terrorism or attempts to commit, cause, aid, further or conceal an act of terrorism.

(Added to NRS by 2003, 2948)



NRS 202.444 - Toxin defined.

Toxin means any toxic substance, material or product, or any component or compound thereof, which is naturally occurring, cultivated, engineered, processed, extracted or manufactured and which is capable of causing:

1. Death or substantial bodily harm;

2. Substantial deterioration or contamination of food, water, equipment, supplies or material of any kind; or

3. Substantial damage to natural resources or the environment.

(Added to NRS by 1999, 3; A 2003, 2949)



NRS 202.4445 - Weapon of mass destruction defined.

Weapon of mass destruction means any weapon or device that is designed or intended to create a great risk of death or substantial bodily harm to a large number of persons.

(Added to NRS by 2003, 2948)



NRS 202.445 - Acts of terrorism or attempted acts of terrorism prohibited; penalties.

1. A person shall not knowingly or intentionally commit or cause an act of terrorism or attempt to commit or cause an act of terrorism.

2. A person shall not knowingly or intentionally:

(a) Aid, further or conceal or attempt to aid, further or conceal an act of terrorism;

(b) Assist, solicit or conspire with another person to commit, cause, aid, further or conceal an act of terrorism; or

(c) Provide material support with the intent that such material support be used, in whole or in part, to:

(1) Commit, cause, aid, further or conceal an act of terrorism; or

(2) Aid a terrorist or conceal a terrorist from detection or capture.

3. A person who violates subsection 1 is guilty of a category A felony and:

(a) Shall be punished by imprisonment:

(1) For life without the possibility of parole;

(2) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 20 years has been served; or

(3) For a definite term of 50 years, with eligibility for parole beginning when a minimum of 20 years has been served; and

(b) Shall further be punished by a fine of at least $50,000 but not more than $100,000.

4. A person who violates subsection 2 is guilty of a category A felony and:

(a) Shall be punished by imprisonment:

(1) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 10 years has been served; or

(2) For a definite term of 25 years, with eligibility for parole beginning when a minimum of 10 years has been served; and

(b) Shall be further punished by a fine of at least $25,000 but not more than $50,000.

5. In addition to any other penalty, the court shall order a person who violates the provisions of this section to pay restitution:

(a) To each victim for any injuries that are a result of the violation; and

(b) To the State of Nevada or a local government for any costs that arise from the violation.

(Added to NRS by 2003, 2948)



NRS 202.446 - Certain acts related to weapons of mass destruction, lethal agents, toxins and delivery systems prohibited; penalties.

1. A person shall not knowingly:

(a) Develop, manufacture, produce, assemble, stockpile, transfer, transport, acquire, retain, store, test or possess any weapon of mass destruction, any biological agent, chemical agent, radioactive agent or other lethal agent, any toxin or any delivery system for use as a weapon; or

(b) Send, deliver, disperse, release, discharge, disseminate or use any weapon of mass destruction, any biological agent, chemical agent, radioactive agent or other lethal agent, any toxin or any delivery system:

(1) With the intent to cause harm, whether or not such harm actually occurs; or

(2) Under circumstances reasonably likely to cause harm, whether or not such harm actually occurs.

2. A person shall not knowingly:

(a) Attempt to do any act described in subsection 1; or

(b) Assist, solicit or conspire with another person to do any act described in subsection 1.

3. A person who violates any provision of subsection 1 is guilty of a category A felony and shall be punished:

(a) If the crime does not result in substantial bodily harm or death:

(1) By imprisonment in the state prison for life with the possibility of parole, with eligibility for parole beginning when a minimum of 10 years has been served, and shall further be punished by a fine of not more than $20,000; or

(2) By imprisonment in the state prison for a definite term of 25 years, with eligibility for parole beginning when a minimum of 10 years has been served, and shall further be punished by a fine of not more than $20,000.

(b) If the crime results in substantial bodily harm or death:

(1) By imprisonment in the state prison for life without the possibility of parole, and shall further be punished by a fine of not more than $50,000;

(2) By imprisonment in the state prison for life, with the possibility of parole, with eligibility for parole beginning when a minimum of 20 years has been served, and shall further be punished by a fine of not more than $50,000; or

(3) By imprisonment in the state prison for a definite term of 40 years, with eligibility for parole beginning when a minimum of 20 years has been served, and shall further be punished by a fine of not more than $50,000.

4. A person who violates any provision of subsection 2 is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years, and shall further be punished by a fine of not more than $10,000.

5. In addition to any other penalty, the court shall order a person who violates the provisions of this section to pay restitution:

(a) To each victim for any injuries that are a result of the violation; and

(b) To the State of Nevada or a local government for any costs that arise from the violation.

6. The provisions of this section do not apply to any act that is committed in a lawful manner and in the course of a lawful business, event or activity.

(Added to NRS by 1999, 3; A 2003, 2949)



NRS 202.448 - Making threats or conveying false information concerning acts of terrorism, weapons of mass destruction, lethal agents or toxins prohibited; penalty.

1. A person shall not, through the use of any means of oral, written or electronic communication, knowingly make any threat or convey any false information concerning an act of terrorism or the presence, development, manufacture, production, assemblage, transfer, transportation, acquisition, retention, storage, testing, possession, delivery, dispersion, release, discharge or use of any weapon of mass destruction, any biological agent, chemical agent, radioactive agent or other lethal agent or any toxin with the intent to:

(a) Injure, intimidate or alarm any person, whether or not any person is actually injured, intimidated or alarmed thereby;

(b) Cause panic or civil unrest, whether or not such panic or civil unrest actually occurs;

(c) Extort or profit thereby, whether or not the extortion is actually successful or any profit actually occurs; or

(d) Interfere with the operations of or cause economic or other damage to any person or any officer, agency, board, bureau, commission, department, division or other unit of federal, state or local government, whether or not such interference or damage actually occurs.

2. A person who violates any provision of subsection 1 is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $5,000.

3. The provisions of this section do not apply to any act that is committed in a lawful manner and in the course of a lawful business, event or activity.

(Added to NRS by 1999, 4; A 2003, 2950; 2007, 996)



NRS 202.449 - Dispersing hoax substance prohibited; penalties.

1. A person shall not, through the use of any means of delivery, including, without limitation, mail, package delivery services, mail couriers or drop payment boxes, disperse or cause to be dispersed any hoax substance with the intent to:

(a) Injure, intimidate, alarm or cause mental anguish to any person, whether or not any person is actually injured, intimidated, alarmed or caused mental anguish thereby;

(b) Cause any reasonable person to believe that the person was contaminated by or exposed to a biological agent, chemical agent, radioactive agent or other lethal agent, any toxin or any nuclear or explosive substance;

(c) Cause panic or civil unrest, whether or not such panic or civil unrest actually occurs;

(d) Extort or profit thereby, whether or not the extortion is actually successful or any profit actually occurs; or

(e) Interfere with the operations of or cause economic or other damage to any person or business, whether or not such interference or damage actually occurs.

2. Except as otherwise provided in subsection 3, a person who violates any provision of subsection 1 is guilty of a category D felony and shall be punished as provided in NRS 193.130.

3. Unless a greater penalty is provided by specific statute, if a person violates any provision of subsection 1 and the violation proximately causes the death of, or substantial bodily harm to, any other person, the person is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $5,000.

4. In addition to any other penalty, the court shall order a person who violates any provision of subsection 1 to pay restitution to any public agency for any expenses of a response to a hoax substance that arise from the violation.

5. As used in this section:

(a) Expenses of a response to a hoax substance includes, without limitation, the reasonable costs incurred by a public agency in making an appropriate response to or investigation of a hoax substance, including, without limitation, the salary or wages of any person responding to or investigating a hoax substance, the deemed wages of any volunteer of a public agency participating in the response or investigation, the costs for use or operation of any equipment and the costs for the use or expenditure of any resources, fuel or other materials.

(b) Public agency means an agency, bureau, board, commission, department or division of the State of Nevada or a political subdivision of the State of Nevada that provides police, fire-fighting, rescue or emergency medical services.

(Added to NRS by 2007, 995)



NRS 202.450 - Definition.

1. A public nuisance is a crime against the order and economy of the State.

2. Every place:

(a) Wherein any gambling, bookmaking or pool selling is conducted without a license as provided by law, or wherein any swindling game or device, or bucket shop, or any agency therefor is conducted, or any article, apparatus or device useful therefor is kept;

(b) Wherein any fighting between animals or birds is conducted;

(c) Wherein any dog races are conducted as a gaming activity;

(d) Wherein any intoxicating liquors are kept for unlawful use, sale or distribution;

(e) Wherein a controlled substance, immediate precursor or controlled substance analog is unlawfully sold, served, stored, kept, manufactured, used or given away;

(f) That is regularly and continuously used by the members of a criminal gang to engage in, or facilitate the commission of, crimes by the criminal gang; or

(g) Where vagrants resort,

is a public nuisance.

3. Every act unlawfully done and every omission to perform a duty, which act or omission:

(a) Annoys, injures or endangers the safety, health, comfort or repose of any considerable number of persons;

(b) Offends public decency;

(c) Unlawfully interferes with, befouls, obstructs or tends to obstruct, or renders dangerous for passage, a lake, navigable river, bay, stream, canal, ditch, millrace or basin, or a public park, square, street, alley, bridge, causeway or highway; or

(d) In any way renders a considerable number of persons insecure in life or the use of property,

is a public nuisance.

4. A building or place which was used for the purpose of unlawfully manufacturing a controlled substance, immediate precursor or controlled substance analog is a public nuisance if the building or place has not been deemed safe for habitation by the board of health and:

(a) The owner of the building or place allows the building or place to be used for any purpose before all materials or substances involving the controlled substance, immediate precursor or controlled substance analog have been removed from or remediated on the building or place by an entity certified or licensed to do so; or

(b) The owner of the building or place fails to have all materials or substances involving the controlled substance, immediate precursor or controlled substance analog removed from or remediated on the building or place by an entity certified or licensed to do so within 180 days after the building or place is no longer used for the purpose of unlawfully manufacturing a controlled substance, immediate precursor or controlled substance analog.

5. Agricultural activity conducted on farmland consistent with good agricultural practice and established before surrounding nonagricultural activities is not a public nuisance unless it has a substantial adverse effect on the public health or safety. It is presumed that an agricultural activity which does not violate a federal, state or local law, ordinance or regulation constitutes good agricultural practice.

6. A shooting range is not a public nuisance with respect to any noise attributable to the shooting range if the shooting range is in compliance with the provisions of all applicable statutes, ordinances and regulations concerning noise:

(a) As those provisions existed on October 1, 1997, for a shooting range that begins operation on or before October 1, 1997; or

(b) As those provisions exist on the date that the shooting range begins operation, for a shooting range in operation after October 1, 1997.

A shooting range is not subject to any state or local law related to the control of noise that is adopted or amended after the date set forth in paragraph (a) or (b), as applicable, and does not constitute a nuisance for failure to comply with any such law.

7. As used in this section:

(a) Board of health has the meaning ascribed to it in NRS 439.4797.

(b) Controlled substance analog has the meaning ascribed to it in NRS 453.043.

(c) Criminal gang has the meaning ascribed to it in NRS 193.168.

(d) Immediate precursor has the meaning ascribed to it in NRS 453.086.

(e) Shooting range has the meaning ascribed to it in NRS 40.140.

[1911 C&P 296; A 1941, 64; 1949, 143; 1943 NCL 10244] (NRS A 1973, 463; 1977, 1039; 1985, 874; 1997, 951, 1472, 1473, 3129; 1999, 641; 2007, 3129; 2009, 827, 1311)



NRS 202.460 - Unequal damage.

An act which affects a considerable number of persons in any of the ways specified in NRS 202.450 is not less a public nuisance because the extent of the damage is unequal.

[1911 C&P 297; RL 6562; NCL 10245]



NRS 202.470 - Maintaining or permitting nuisance: Penalty.

Every person who:

1. Shall commit or maintain a public nuisance, for which no special punishment is prescribed; or

2. Shall willfully omit or refuse to perform any legal duty relating to the removal of such nuisance; or

3. Shall let, or permit to be used, any building or boat, or portion thereof, knowing that it is intended to be, or is being used, for committing or maintaining any such nuisance,

shall be guilty of a misdemeanor.

[1911 C&P 298; RL 6563; NCL 10246]



NRS 202.480 - Abatement of nuisance; civil penalty.

1. Any court or magistrate before whom there may be pending any proceeding for a violation of NRS 202.470 shall, in addition to any fine or other punishment which it may impose for such a violation, order:

(a) The defendant to abate the nuisance. The abatement must begin within 3 days after the court or magistrate enters the order to abate and must be completed within the time period specified by the court or magistrate. The responsible agency shall supervise the abatement and report to the court or magistrate regarding whether the abatement was successfully completed within the time period specified by the court or magistrate.

(b) The defendant to pay a civil penalty of not less than $500 but not more than $5,000. If ordered by the court or magistrate, the penalty may be paid in installments. The responsible agency may attempt to collect a civil penalty or installment that is in default in any manner provided by law for the enforcement of a judgment.

2. If a defendant is ordered to abate a nuisance pursuant to subsection 1 and fails to abate the nuisance within the time period specified by the court or magistrate, the responsible agency may assume responsibility and abate the nuisance, at the expense of the defendant. If the responsible agency abates the nuisance, the responsible party shall report to the court or magistrate upon the successful completion of the abatement.

3. Any civil penalty collected pursuant to subsection 1 must be deposited with the treasurer of the responsible agency in an account used solely to pay costs associated with any abatement ordered by a court or magistrate.

4. As used in this section, responsible agency means an agency, officer, bureau, board, commission, department, division or any other unit of government of the State or a local government that is designated by a court or magistrate as the party responsible for carrying out any action pursuant to this section.

[1911 C&P 299; RL 6564; NCL 10247] (NRS A 2009, 405)



NRS 202.500 - Dangerous or vicious dogs: Unlawful acts; penalties.

1. For the purposes of this section, a dog is:

(a) Dangerous if:

(1) It is so declared pursuant to subsection 2; or

(2) Without provocation, on two separate occasions within 18 months, it behaved menacingly, to a degree that would lead a reasonable person to defend himself or herself against substantial bodily harm, when the dog was:

(I) Off the premises of its owner or keeper; or

(II) Not confined in a cage, pen or vehicle.

(b) Provoked when it is tormented or subjected to pain.

(c) Vicious if:

(1) Without being provoked, it killed or inflicted substantial bodily harm upon a human being; or

(2) After its owner or keeper had been notified by a law enforcement agency that the dog is dangerous, the dog continued the behavior described in paragraph (a).

2. A dog may be declared dangerous by a law enforcement agency if it is used in the commission of a crime by its owner or keeper.

3. A dog may not be found dangerous or vicious:

(a) Based solely on the breed of the dog; or

(b) Because of a defensive act against a person who was committing or attempting to commit a crime or who provoked the dog.

4. A person who knowingly:

(a) Owns or keeps a vicious dog, for more than 7 days after the person has actual notice that the dog is vicious; or

(b) Transfers ownership of a vicious dog after the person has actual notice that the dog is vicious,

is guilty of a misdemeanor.

5. If substantial bodily harm results from an attack by a dog known to be vicious, its owner or keeper is guilty of a category D felony and shall be punished as provided in NRS 193.130. In lieu of, or in addition to, a penalty provided in this subsection, the judge may order the vicious dog to be humanely destroyed.

6. A local authority shall not adopt or enforce an ordinance or regulation that deems a dog dangerous or vicious based solely on the breed of the dog.

7. This section does not apply to a dog used by a law enforcement officer in the performance of his or her duty.

8. As used in this section, local authority means the governing board of a county, city or other political subdivision having authority to enact laws or ordinances or promulgate regulations relating to dogs.

[1911 C&P 176; RL 6441; NCL 10123] (NRS A 1967, 488; 1993, 2887; 1995, 1209; 2013, 426)



NRS 202.510 - Doors of public buildings to swing outward.

1. The doors of all theaters, opera houses, school buildings, churches, public halls, or places used for public entertainments, exhibitions or meetings, which are used exclusively or in part for admission to or egress from the same, or any part thereof, shall be so hung and arranged as to open outwardly, and during any exhibition, entertainment or meeting shall be kept unlocked and unfastened, and in such condition that in case of danger or necessity, immediate escape from such building shall not be prevented or delayed.

2. Every agent or lessee of any such building who shall rent the same or allow it to be used for any of the public purposes mentioned in subsection 1 without having the doors thereof hung and arranged as provided in this section shall, for each violation of any provision of this section, be guilty of a misdemeanor.

[1911 C&P 316; RL 6581; NCL 10264]



NRS 202.530 - Reckless riding or driving of horse on public street or highway; exceptions.

1. Except as otherwise provided in subsection 2, a person is guilty of a misdemeanor who:

(a) Rides or drives a horse upon a public street or highway in a manner likely to endanger the safety or life of another person on the public street or highway.

(b) While riding or driving a horse upon a public street or highway, creates or participates in any noise, disturbance or other demonstration calculated or intended to frighten, intimidate or disturb any person.

2. The provisions of this section do not apply to a peace officer who rides or drives a horse while performing duties as a peace officer if the peace officer:

(a) Is responding to an emergency call or is in pursuit of a suspected violator of the law; or

(b) Determines that noncompliance with any such provision is necessary to carry out his or her duties.

[1911 C&P 324; RL 6589; NCL 10272] (NRS A 2001, 996)



NRS 202.540 - Dangerous exhibitions.

Every proprietor, lessee or occupant of any place of amusement, plat of ground or building, who shall allow it to be used for an exhibition of skill in throwing any sharp instrument or in shooting any bow gun, pistol or firearm of any description, at or toward any human being, shall be guilty of a misdemeanor.

[1911 C&P 325; RL 6590; NCL 10273]



NRS 202.550 - Placing of lethal bait on public domain.

1. It is unlawful for any person to place any lethal bait on the public domain:

(a) Within 3 miles of any place of habitation, whether occupied or vacant; or

(b) At any other place unless it is marked by a steel or wooden post extending not less than 4 feet above the ground, having the uppermost 8 inches painted red and bearing a suitable sign advising of the presence of lethal bait. The post must be installed in the immediate vicinity of the bait, and the post and sign must be maintained at all times during which the lethal bait is exposed; or

(c) At any place by distribution from an airplane except upon written permit first obtained from the Committee to Control Predatory Animals.

2. Any person violating any provision of subsection 1 is guilty of a misdemeanor.

3. Every person other than the person who placed the bait, post or sign, who willfully removes any lethal bait, or post or sign advising of the presence of any lethal bait, is guilty of a misdemeanor.

[1911 C&P 326.1; added 1953, 524] + [1911 C&P 326.2; added 1953, 524] (NRS A 1985, 748)



NRS 202.560 - Removal of doors from discarded refrigerators, iceboxes and deep-freeze lockers.

1. Any person who discards or abandons in any place accessible to children, or who has in his or her possession, any refrigerator, icebox or deep-freeze locker, having a capacity of 1 1/2 cubic feet or more which is no longer in use and which has not had the door removed, shall be punished by a fine of not more than $500.

2. Any owner, lessee or manager who knowingly permits such abandoned or discarded refrigerator, icebox or deep-freeze locker to remain on premises under his or her control without having the door removed shall be punished by a fine of not more than $500.

3. Guilt of a violation of this section shall not in itself render one guilty of manslaughter, battery or other crime against a person who may suffer death or injury from entrapment in such refrigerator, icebox, or deep-freeze locker.

4. The provisions of this section shall not apply to any vendor or seller of refrigerators, iceboxes or deep-freeze lockers who keeps or stores them for sale purposes, if the vendor or seller takes reasonable precautions to secure effectively the door of any such refrigerator, icebox or deep-freeze locker so as to prevent entrance by children small enough to fit therein.

[1911 C&P 326.5; added 1953, 206] (NRS A 1967, 488)



NRS 202.575 - Leaving child unattended in motor vehicle; penalty; exception.

1. A parent, legal guardian or other person responsible for a child who is 7 years of age or younger shall not knowingly and intentionally leave that child in a motor vehicle if:

(a) The conditions present a significant risk to the health and safety of the child; or

(b) The engine of the motor vehicle is running or the keys to the vehicle are in the ignition,

unless the child is being supervised by and within the sight of a person who is at least 12 years of age.

2. A person who violates the provisions of subsection 1 is guilty of a misdemeanor. The court may suspend the proceedings against a person who is charged with violating subsection 1 and dismiss the proceedings against the person if the person presents proof to the court, within the time specified by the court, that the person has successfully completed an educational program satisfactory to the court. The educational program must include, without limitation, information concerning the dangers of leaving a child unattended or inadequately attended in a motor vehicle.

3. A law enforcement officer or other person rendering emergency services who reasonably believes that a violation of this section has occurred may, without incurring civil liability, use any reasonable means necessary to protect the child and to remove the child from the motor vehicle.

4. No person may be prosecuted under this section if the conduct would give rise to prosecution under any other provision of law.

5. The provisions of this section do not apply to a person who unintentionally locks a motor vehicle with a child in the vehicle.

6. As used in this section, motor vehicle means every vehicle which is self-propelled but not operated upon rails.

(Added to NRS by 2005, 973)



NRS 202.580 - Removal, damage or destruction of signal or apparatus for police or fire alarm; impairing effectiveness of or installing inoperable system for fire protection.

1. Every person who willfully and maliciously removes, damages or destroys any rope, wire, bell, signal, instrument or apparatus for the communication of alarms of fire or police calls is guilty of an offense proportionate to the value of the property removed, damaged or destroyed, but in no event less than a misdemeanor.

2. Every contractor who willfully or maliciously installs or causes to be installed in any structure a fire protection system knowing it to be inoperable, or who impairs the effectiveness of a fire protection system in any structure to an extent that a person in the structure would be endangered in the event of a fire, shall be punished by the permanent revocation of every license issued to the contractor by this state or any political subdivision authorizing the contractor to install fire protection systems, and for a gross misdemeanor.

3. The conviction of a person for a violation of the provisions of subsection 2 does not preclude the prosecution of that person for deceptive trade practices, fraud or similar crimes.

4. As used in this section:

(a) Automatic fire extinguishing system means a system approved by the State Fire Marshal that is installed in a structure and designed to extinguish a specific type of fire. This type of system includes dry chemical, carbon dioxide, halogenated agent, steam, high-expansion foam, foam extinguishing and liquid agent systems.

(b) Automatic fire sprinkler system means a system of underground or overhead pipes, or both, to which sprinklers are attached that is installed in a structure and designed to discharge water automatically when activated by heat from a fire and to sound an alarm when the system is in operation.

(c) Contractor means any person, including a subcontractor, employee or agent of the contractor, who, for another person and for compensation or with the intention or expectation of receiving compensation, undertakes to install or cause to be installed, by himself or herself or by or through others, in any structure, a fire protection system.

(d) Fire alarm system means a system composed of a control unit and a combination of electrical devices that is designed to sound an alarm in the event of a fire and that may be activated manually, automatically or in both ways.

(e) Fire protection system includes an automatic fire sprinkler system, an automatic fire extinguishing system, a fire alarm system and a standpipe system.

(f) Standpipe system means a system of pipes, valves, connectors and related equipment that is attached to a water supply and designed so that water can be discharged through a hose attached to a connector for the purpose of extinguishing a fire.

(g) Structure includes a building, bridge, tunnel and power plant.

[1911 C&P 487; RL 6752; NCL 10434] (NRS A 1967, 489; 1989, 1044)



NRS 202.582 - Removal, damage or destruction of certain property to obtain scrap metal; penalties.

1. A person who willfully and maliciously removes, damages or destroys any utility property, agricultural infrastructure or other agricultural property, property maintained by the State or a local government, construction site or existing structure to obtain scrap metal shall be punished pursuant to the provisions of this section.

2. Except as otherwise provided in subsection 3, if the value of the property removed, damaged or destroyed as described in subsection 1 is:

(a) Less than $500, a person who violates the provisions of subsection 1 is guilty of a misdemeanor.

(b) Five hundred dollars or more, a person who violates the provisions of subsection 1 is guilty of a category D felony and shall be punished as provided in NRS 193.130.

3. If the removal, damage or destruction described in subsection 1 causes an interruption in the service provided by any utility property, a person who violates the provisions of subsection 1 is guilty of a category C felony and shall be punished as provided in NRS 193.130.

4. In addition to any other penalty, the court shall order a person who violates the provisions of subsection 1 to pay restitution and:

(a) For the first offense, to perform 100 hours of community service.

(b) For a second offense, to perform 200 hours of community service.

(c) For a third or subsequent offense, to perform up to 300 hours of community service for up to 1 year, as determined by the court.

5. In determining the value of the property removed, damaged or destroyed as described in subsection 1, the cost of replacing or repairing the property or repairing the utility property, agricultural infrastructure, agricultural property, construction site or existing structure, if necessary, must be added to the value of the property.

6. As used in this section:

(a) Scrap metal has the meaning ascribed to it in NRS 647.017.

(b) Utility property means any facility, equipment or other property owned, maintained or used by a company or a city, county or other political subdivision of this State to furnish cable television or other video service, broadband service, telecommunication service, telephone service, natural gas service, water service, sewer service, storm water collection or disposal service or electric service, regardless of whether the facility, property or equipment is currently used to furnish such service.

(Added to NRS by 2009, 1242; A 2013, 319, 1959)



NRS 202.585 - Directing light emitted from laser device at aircraft with intent to interfere with operation of aircraft; penalty.

1. A person shall not willfully direct at an aircraft any light emitted from a laser device or other source which is capable of interfering with the vision of a person operating the aircraft with the intent to interfere with the operation of the aircraft.

2. A person who violates this section:

(a) If the violation does not result in injury to any person on the aircraft or damage to the aircraft, is guilty of a misdemeanor.

(b) If the violation results in injury to any person on the aircraft or damage to the aircraft or any equipment used to assist in the navigation or operation of the aircraft, is guilty of a category E felony and shall be punished as provided in NRS 193.130.

3. As used in this section:

(a) Aircraft means any contrivance intended for and capable of transporting persons through airspace.

(b) Laser device means a device that uses the natural oscillations of atoms or molecules between energy levels for generating coherent electromagnetic radiation in the ultraviolet, visible or infrared region of the spectrum and when discharged exceeds one milliwatt continuous wave.

(Added to NRS by 2007, 209)



NRS 202.595 - Performance of act or neglect of duty in willful or wanton disregard of safety of persons or property; penalty.

Unless a greater penalty is otherwise provided by statute and except under the circumstances described in NRS 484B.653, a person who performs any act or neglects any duty imposed by law in willful or wanton disregard of the safety of persons or property shall be punished:

1. If the act or neglect does not result in the substantial bodily harm or death of a person, for a gross misdemeanor.

2. If the act or neglect results in the substantial bodily harm or death of a person, for a category C felony as provided in NRS 193.130.

(Added to NRS by 1995, 466; A 1995, 1332)



NRS 202.750 - Explosive defined.

As used in NRS 202.750 to 202.840, inclusive, the term explosive means:

1. Gunpowders, powders used for blasting, all forms of high explosives, blasting materials, fuses (other than electric circuit breakers), detonators and other detonating agents, smokeless powders, other explosive or incendiary devices and any chemical compounds, mechanical mixtures or device that contains any oxidizing and combustible units, or other ingredients, in such proportions, quantities or packing that ignition by fire, by friction, by concussion, by percussion, or by detonation of the compound, mixture or device or any part thereof may cause an explosion; or

2. Any explosive material included in the list of explosive materials published in the Federal Register and revised annually by the Attorney General of the United States pursuant to 18 U.S.C. 841 et seq.

(Added to NRS by 1971, 1280; A 2009, 21)



NRS 202.760 - Shipment or receipt of explosives by certain persons unlawful.

It is unlawful for any person:

1. Who is under indictment for, or has been convicted in any court of, a crime relating to the practice of shipping or transporting explosives that is punishable by imprisonment for a term exceeding 1 year;

2. Who is a fugitive from justice;

3. Who is an unlawful user of or addicted to any depressant or stimulant drug or any controlled substance; or

4. Who has been judicially declared mentally ill or who has been committed to a hospital as mentally ill,

to ship or transport any explosive within the State or to receive any explosive which has been shipped or transported within the State.

(Added to NRS by 1971, 1280; A 1973, 26; 1987, 1548; 2003, 2691)



NRS 202.770 - Seizure and forfeiture of explosives.

Any explosive involved or used or intended to be used in any violation of NRS 202.750 to 202.840, inclusive, or any other law or ordinance shall be subject to seizure or forfeiture of those materials.

(Added to NRS by 1971, 1281)



NRS 202.780 - Transportation or receipt of explosives for unlawful purpose; penalties.

A person who transports or receives, or attempts to transport or receive within the State, any explosive with the knowledge or intent that it will be used to kill, injure or intimidate a person or unlawfully to damage or destroy any building, vehicle or real property is guilty of a category B felony and shall be punished:

1. If no substantial bodily harm results, by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, or by a fine of not less than $2,000 nor more than $10,000, or by both fine and imprisonment.

2. If substantial bodily harm results, by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years, or by a fine of not less than $2,000 nor more than $20,000, or by both fine and imprisonment.

(Added to NRS by 1971, 1281; A 1973, 1806; 1995, 1210)



NRS 202.790 - Authorized transportation or receipt of explosives for lawful purpose not prohibited.

Nothing in NRS 202.760 to 202.790, inclusive, shall be construed to prevent any person from transporting or receiving any explosive pursuant to any authority granted by the Federal Government or this state or for any lawful purpose.

(Added to NRS by 1971, 1281)



NRS 202.820 - Use or possession of explosives during commission of felony; penalties.

1. A person who:

(a) Uses an explosive to commit any felony; or

(b) Carries an explosive unlawfully during the commission of any felony,

is guilty of a separate felony unless the use of an explosive is a necessary element of the other crime.

2. A person who commits the offense described in subsection 1 is guilty of a category B felony and shall be punished:

(a) For the first offense, by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

(b) For the second or any subsequent offense, by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years.

(Added to NRS by 1971, 1281; A 1979, 1436; 1995, 1210)



NRS 202.830 - Use of explosives to damage or destroy property prohibited; penalties.

1. Unless a greater penalty is provided pursuant to subsection 2, a person who maliciously damages or destroys, attempts to damage or destroy, or conspires with another person to damage or destroy, by means of an explosive, any building, vehicle or real property in the State:

(a) If no substantial bodily harm results, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, or by a fine of not less than $2,000 nor more than $10,000, or by both fine and imprisonment.

(b) If substantial bodily harm results, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years, or by a fine of not less than $2,000 nor more than $20,000, or by both fine and imprisonment.

2. A person who maliciously damages or destroys, attempts to damage or destroy, or conspires with another person to damage or destroy, by means of an explosive, any building, vehicle or real property in the State, knowing or having reason to believe that a human being is therein at the time, is guilty of a category A felony and shall be punished by imprisonment in the state prison:

(a) For life without the possibility of parole;

(b) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 10 years has been served; or

(c) For a definite term of 25 years, with eligibility for parole beginning when a minimum of 10 years has been served,

in the discretion of the jury, or of the court upon a plea of guilty or guilty but mentally ill.

(Added to NRS by 1971, 1282; A 1973, 1807; 1995, 1210; 2009, 21)



NRS 202.840 - Bomb threats prohibited; penalties.

A person who through the use of the mail, written note, telephone, telegraph, radio broadcast or other means of communication, willfully makes any threat, or maliciously conveys false information knowing it to be false, concerning an attempt or alleged attempt being made, or to be made, to kill, injure or intimidate any person or unlawfully to damage or destroy any building, vehicle, aircraft or other real or personal property by means of any explosive, bomb, spring trap or mechanism known or commonly thought to be dangerous to human life, limb or safety is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

(Added to NRS by 1971, 1282; A 1973, 552; 1979, 1436; 1995, 1211)



NRS 202.870 - Definitions.

As used in NRS 202.870 to 202.894, inclusive, unless the context otherwise requires, the words and terms defined in NRS 202.873 and 202.876 have the meanings ascribed to them in those sections.

(Added to NRS by 1999, 3521)



NRS 202.873 - Law enforcement agency defined.

Law enforcement agency means:

1. The Office of the Attorney General or the office of a district attorney within this State and any attorney, investigator, special investigator or employee who is acting in his or her professional or occupational capacity for such an office; or

2. Any other law enforcement agency within this State and any peace officer or employee who is acting in his or her professional or occupational capacity for such an agency.

(Added to NRS by 1999, 3521)



NRS 202.876 - Violent or sexual offense defined.

Violent or sexual offense means any act that, if prosecuted in this State, would constitute any of the following offenses:

1. Murder or voluntary manslaughter pursuant to NRS 200.010 to 200.260, inclusive.

2. Mayhem pursuant to NRS 200.280.

3. Kidnapping pursuant to NRS 200.310 to 200.340, inclusive.

4. Sexual assault pursuant to NRS 200.366.

5. Robbery pursuant to NRS 200.380.

6. Administering poison or another noxious or destructive substance or liquid with intent to cause death pursuant to NRS 200.390.

7. Battery with intent to commit a crime pursuant to NRS 200.400.

8. Administering a drug or controlled substance to another person with the intent to enable or assist the commission of a felony or crime of violence pursuant to NRS 200.405 or 200.408.

9. False imprisonment pursuant to NRS 200.460 if the false imprisonment involves the use or threatened use of force or violence against the victim or the use or threatened use of a firearm or a deadly weapon.

10. Assault with a deadly weapon pursuant to NRS 200.471.

11. Battery which is committed with the use of a deadly weapon or which results in substantial bodily harm as described in NRS 200.481 or battery which is committed by strangulation as described in NRS 200.481 or 200.485.

12. An offense involving pornography and a minor pursuant to NRS 200.710 or 200.720.

13. Intentional transmission of the human immunodeficiency virus pursuant to NRS 201.205.

14. Open or gross lewdness pursuant to NRS 201.210.

15. Lewdness with a child pursuant to NRS 201.230.

16. An offense involving pandering or sex trafficking in violation of NRS 201.300 or prostitution in violation of NRS 201.320.

17. Coercion pursuant to NRS 207.190, if the coercion involves the use or threatened use of force or violence against the victim or the use or threatened use of a firearm or a deadly weapon.

18. An attempt, conspiracy or solicitation to commit an offense listed in this section.

(Added to NRS by 1999, 3521; A 2009, 93; 2013, 1156, 2434)



NRS 202.879 - Reasonable cause to believe and as soon as reasonably practicable defined; authorized manner of making report and communicating information.

For the purposes of NRS 202.870 to 202.894, inclusive, a person:

1. Has reasonable cause to believe if, in light of all the surrounding facts and circumstances which are known or which reasonably should be known to the person at the time, a reasonable person would believe, under those facts and circumstances, that an act, transaction, event, situation or condition exists, is occurring or has occurred.

2. Acts as soon as reasonably practicable if, in light of all the surrounding facts and circumstances which are known or which reasonably should be known to the person at the time, a reasonable person would act within approximately the same period under those facts and circumstances.

3. May make a report by telephone or, in light of all the surrounding facts and circumstances which are known or which reasonably should be known to the person at the time, by any other means of oral, written or electronic communication that a reasonable person would believe, under those facts and circumstances, is a reliable and swift means of communicating information to the person who receives the information.

(Added to NRS by 1999, 3522)



NRS 202.882 - Duty to report violent or sexual offense against child 12 years of age or younger; penalty for failure to report; contents of report.

1. Except as otherwise provided in NRS 202.885 and 202.888, a person who knows or has reasonable cause to believe that another person has committed a violent or sexual offense against a child who is 12 years of age or younger shall:

(a) Report the commission of the violent or sexual offense against the child to a law enforcement agency; and

(b) Make such a report as soon as reasonably practicable but not later than 24 hours after the person knows or has reasonable cause to believe that the other person has committed the violent or sexual offense against the child.

2. A person who knowingly and willfully violates the provisions of subsection 1 is guilty of a misdemeanor.

3. A report made pursuant to this section must include, without limitation:

(a) If known, the name of the child and the name of the person who committed the violent or sexual offense against the child;

(b) The location where the violent or sexual offense was committed; and

(c) The facts and circumstances which support the person s belief that the violent or sexual offense was committed.

(Added to NRS by 1999, 3523)



NRS 202.885 - Limitation on prosecution or conviction for failure to report.

1. A person may not be prosecuted or convicted pursuant to NRS 202.882 unless a court in this State or any other jurisdiction has entered a judgment of conviction against a culpable actor for:

(a) The violent or sexual offense against the child; or

(b) Any other offense arising out of the same facts as the violent or sexual offense against the child.

2. For any violation of NRS 202.882, an indictment must be found or an information or complaint must be filed within 1 year after the date on which:

(a) A court in this State or any other jurisdiction has entered a judgment of conviction against a culpable actor as provided in subsection 1; or

(b) The violation is discovered,

whichever occurs later.

3. For the purposes of this section:

(a) A court in any other jurisdiction includes, without limitation, a tribal court or a court of the United States or the Armed Forces of the United States.

(b) Convicted and conviction mean a judgment based upon:

(1) A plea of guilty, guilty but mentally ill or nolo contendere;

(2) A finding of guilty or guilty but mentally ill by a jury or a court sitting without a jury;

(3) An adjudication of delinquency or finding of guilty or guilty but mentally ill by a court having jurisdiction over juveniles; or

(4) Any other admission or finding of guilty or guilty but mentally ill in a criminal action or a proceeding in a court having jurisdiction over juveniles.

(c) A court enters a judgment of conviction against a person on the date on which guilt is admitted, adjudicated or found, whether or not:

(1) The court has imposed a sentence, a penalty or other sanction for the conviction; or

(2) The person has exercised any right to appeal the conviction.

(d) Culpable actor means a person who:

(1) Causes or perpetrates an unlawful act;

(2) Aids, abets, commands, counsels, encourages, hires, induces, procures or solicits another person to cause or perpetrate an unlawful act; or

(3) Is a principal in any degree, accessory before or after the fact, accomplice or conspirator to an unlawful act.

(Added to NRS by 1999, 3523; A 2003, 1483; 2007, 1440)



NRS 202.888 - Persons exempt from duty to report.

The provisions of NRS 202.882 do not apply to a person who:

1. Is less than 16 years of age;

2. Is, by blood or marriage, the spouse, brother, sister, parent, grandparent, child or grandchild of:

(a) The child who is the victim of the violent or sexual offense; or

(b) The person who committed the violent or sexual offense against the child;

3. Suffers from a mental or physical impairment or disability that, in light of all the surrounding facts and circumstances, would make it impracticable for the person to report the commission of the violent or sexual offense against the child to a law enforcement agency;

4. Knows or has reasonable cause to believe that reporting the violent or sexual offense against the child to a law enforcement agency would place the person or any other person who is related to him or her by blood or marriage or who resides in the same household as he or she resides, whether or not the other person is related to him or her by blood or marriage, in imminent danger of suffering substantial bodily harm;

5. Became aware of the violent or sexual offense against the child through a communication or proceeding that is protected by a privilege set forth in chapter 49 of NRS; or

6. Is acting in his or her professional or occupational capacity and is required to report the abuse or neglect of a child pursuant to NRS 432B.220.

(Added to NRS by 1999, 3524)



NRS 202.891 - Immunity from civil or criminal liability; presumption that report was made in good faith.

1. If a person who is required to make a report pursuant to NRS 202.882 makes such a report in good faith and in accordance with that section, the person is immune from civil or criminal liability for any act or omission related to that report, but the person is not immune from civil or criminal liability for any other act or omission committed by the person as part of, in connection with or as a principal, accessory or conspirator to the violent or sexual offense against the child, regardless of the nature of the other act or omission.

2. If a person is not required to make a report pursuant to NRS 202.882 and the person makes such a report to a law enforcement agency in good faith, the person is immune from civil or criminal liability for any act or omission related to that report, but the person is not immune from civil or criminal liability for any other act or omission committed by the person as part of, in connection with or as a principal, accessory or conspirator to the violent or sexual offense against the child, regardless of the nature of the other act or omission.

3. For the purposes of this section, if a person reports to a law enforcement agency that another person has committed a violent or sexual offense against a child, whether or not the person is required to make such a report pursuant to NRS 202.882, the person is presumed to have made the report in good faith unless the person is being prosecuted for a criminal violation, including, without limitation, a violation of the provisions of NRS 207.280.

(Added to NRS by 1999, 3524)



NRS 202.894 - Report deemed report of abuse or neglect of child made pursuant to

NRS 432B.220. If a person reports to a law enforcement agency that another person has committed a violent or sexual offense against a child, whether or not the person is required to make such a report pursuant to NRS 202.882, and the violent or sexual offense against the child would constitute abuse or neglect of a child, as defined in NRS 432B.020, the report made by the person shall be deemed to be a report of the abuse or neglect of the child that has been made pursuant to NRS 432B.220 and:

1. The appropriate agencies shall act upon the report pursuant to chapter 432B of NRS; and

2. The report may be used in the same manner as other reports that are made pursuant to NRS 432B.220.

(Added to NRS by 1999, 3525)






Chapter 203 - Crimes Against the Public Peace

NRS 203.010 - Breach of peace.

Every person who shall maliciously and willfully disturb the peace or quiet of any neighborhood or person or family by loud or unusual noises, or by tumultuous and offensive conduct, threatening, traducing, quarreling, challenging to fight, or fighting, shall be guilty of a misdemeanor.

[1911 C&P 327; RL 6592; NCL 10275] (NRS A 1967, 489; 1971, 150)



NRS 203.020 - Assembling to disturb peace or to commit unlawful act.

If two or more persons assemble for the purpose of disturbing the public peace, or committing any unlawful act, and do not disperse, on being desired or commanded so to do by a judge, justice of the peace, sheriff, coroner, constable or other public officer, the persons so offending are guilty of a misdemeanor.

[1911 C&P 328; RL 6593; NCL 10276] (NRS A 1967, 489)



NRS 203.030 - Provoking commission of breach of peace.

Every person who shall by word, sign or gesture willfully provoke, or attempt to provoke, another person to commit a breach of the peace shall be guilty of a misdemeanor.

[Part 1911 C&P 150; RL 6415; NCL 10097]



NRS 203.040 - Publishing matter inciting breach of peace or other crime.

1. Every person who shall willfully print, publish, edit, issue, or knowingly circulate, sell, distribute or display any book, paper, document or written or printed matter, in any form, advocating, encouraging or inciting or having a tendency to encourage or incite the commission of any crime, breach of the peace, or act of violence, or which shall tend to encourage or advocate disrespect for law or for any court or courts of justice, shall be guilty of a gross misdemeanor.

2. Every editor or proprietor of a book, newspaper or serial and every manager of a partnership, corporation or association by which a book, newspaper or serial is issued, is chargeable with the publication of any matter contained in such book, newspaper or serial. But in every prosecution therefor, the defendant may show in his or her defense that the matter complained of was published without the defendant s knowledge or fault and against the defendant s wishes by another who had no authority from the defendant to make the publication, and was retracted by the defendant as soon as known with an equal degree of publicity.

[1911 C&P 352; RL 6617; NCL 10300] + [1911 C&P 353; RL 6618; NCL 10301]



NRS 203.050 - Affray.

If two or more persons shall, by agreement, fight in a public place, to the terror of the citizens of this state, the persons so offending commit an affray and are guilty of a misdemeanor.

[1911 C&P 329; RL 6594; NCL 10277] (NRS A 1967, 489)



NRS 203.060 - Unlawful assembly.

If two or more persons shall assemble together to do an unlawful act, and separate without doing or advancing toward it, such persons commit an unlawful assembly, and are guilty of a misdemeanor.

[1911 C&P 330; RL 6595; NCL 10278] (NRS A 1967, 490)



NRS 203.070 - Rout and riot.

1. If two or more persons shall meet to do an unlawful act, upon a common cause of quarrel, and make advances toward it, they commit a rout, and are guilty of a misdemeanor.

2. If two or more persons shall actually do an unlawful act of violence, either with or without a common cause of quarrel or even do a lawful act, in a violent, tumultuous and illegal manner, they commit a riot, and are guilty of a misdemeanor.

[1911 C&P 331; RL 6596; NCL 10279] (NRS A 1967, 490)



NRS 203.080 - Armed association.

1. It shall be unlawful for any body of individuals other than municipal police, university or public school cadets or companies, militia of the State or troops of the United States, to associate themselves together as a military company with arms without the consent of the Governor; but members of social and benevolent associations are not prohibited from wearing swords.

2. Every person who shall associate with others in violation of this section shall be guilty of a misdemeanor.

[1911 C&P 339; RL 6604; NCL 10287] (NRS A 1967, 1341)



NRS 203.090 - Disturbing meeting.

Every person who, without authority of law, shall willfully disturb any assembly or meeting not unlawful in its character, shall be guilty of a misdemeanor.

[1911 C&P 342; RL 6607; NCL 10290]



NRS 203.100 - Offenses in public conveyances.

Every person who shall willfully use profane, offensive or indecent language or engage in any quarrel in any public conveyance, or interfere with or annoy any passenger therein, or having refused to pay the proper fare shall fail to leave any such conveyance upon demand, shall be guilty of a misdemeanor.

[1911 C&P 346; RL 6611; NCL 10294]



NRS 203.110 - Forcible entry and detainer.

Every person who shall unlawfully use, or encourage or assist another in unlawfully using, any force or violence in entering upon or detaining any lands or other possessions of another; and every person who, having removed or been removed therefrom pursuant to the order or direction of any court, tribunal or officer, shall afterward unlawfully return to settle or reside upon, or take possession of, such lands or possessions, shall be guilty of a misdemeanor.

[1911 C&P 478; RL 6743; NCL 10427]



NRS 203.115 - Criminal anarchy.

1. Criminal anarchy is the doctrine that organized government should be overthrown by force or violence, or by assassination of the executive head or of any of the executive officials of government, or by any unlawful means.

2. It is unlawful:

(a) For any person, by word of mouth or writing, to advocate, advise or teach the duty, necessity or propriety of overthrowing or overturning organized government by force or violence, or by assassination of the executive head or of any of the executive officials of government, or by any unlawful means;

(b) For any person to print, publish, edit, issue or knowingly to circulate, sell, distribute or publicly to display any book, paper, document, or written or printed matter in any form, containing or advocating, advising or teaching the doctrine that organized government should be overthrown by force, violence or any unlawful means;

(c) For any person openly, willfully and deliberately to justify by word of mouth or writing the assassination or unlawful killing or assaulting of any executive or other officer of the United States or of any state or of any civilized nation having an organized government because of his or her official character, or any other crime, with the intent to teach, spread or advocate the propriety of the doctrines of criminal anarchy;

(d) For any person to organize or help to organize or become a member of or voluntarily to assemble with any society, group or assembly of persons formed to teach or advocate such a doctrine;

(e) For two or more persons to assemble for the purpose of advocating or teaching the doctrines of criminal anarchy as defined in subsection 1; or

(f) For any owner, agent, superintendent, janitor, caretaker or occupant of any place, building or room willfully and knowingly to permit therein any assemblage of persons prohibited by paragraph (e), or, after notification that the premises are so used, to permit such use to be continued.

3. A person who violates the provisions of subsection 2 is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $10,000.

(Added to NRS by 1967, 490; A 1979, 1437; 1995, 1211)



NRS 203.117 - Criminal syndicalism.

1. Criminal syndicalism is the doctrine which advocates or teaches crime, sabotage, violence or unlawful methods of terrorism as a means of accomplishing industrial or political reform.

2. It is unlawful:

(a) For any person, by word of mouth or writing, to advocate or teach the duty, necessity or propriety of crime, sabotage, violence or other unlawful methods of terrorism as a means of accomplishing industrial or political reform;

(b) For any person to print, publish, edit, issue or knowingly to circulate, sell, distribute or publicly to display any book, paper, document or written matter in any form, containing or advocating, advising or teaching the doctrine that industrial or political reform should be brought about by crime, sabotage, violence or other unlawful methods of terrorism;

(c) For any person openly, willfully and deliberately to justify, by word of mouth or writing, the commission or the attempt to commit crime, sabotage, violence or other unlawful methods of terrorism with the intent to exemplify, spread or advocate the propriety of the doctrine of criminal syndicalism;

(d) For any person to organize or help to organize or become a member of, or voluntarily to assemble with, any society, group or assemblage of persons formed to teach or advocate the doctrine of criminal syndicalism;

(e) For two or more persons to assemble for the purpose of advocating or teaching the doctrines of criminal syndicalism as defined in subsection 1; or

(f) For any owner, agent, superintendent, janitor, caretaker or occupant of any place, building or room, willfully and knowingly to permit therein any assemblage of persons prohibited by the provisions of paragraph (e), or, after notification that the premises are so used, to permit such use to be continued.

3. A person who violates the provisions of subsection 2 is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

(Added to NRS by 1967, 491; A 1979, 1437; 1995, 1212)



NRS 203.119 - Commission of act in public building or area interfering with peaceful conduct of activities.

1. A person shall not commit any act in a public building or on the public grounds surrounding the building which interferes with the peaceful conduct of activities normally carried on in the building or on the grounds.

2. Any person whose conduct is prohibited by subsection 1 who refuses to leave the building or grounds upon request by the proper official is guilty of a misdemeanor.

3. Any person who aids, counsels or abets another to commit an act prohibited by subsection 2 is guilty of a misdemeanor.

4. For the purpose of this section:

(a) Proper official means the person or persons designated by the administrative officer or board in charge of the building.

(b) Public building means any building owned by:

(1) Any component of the Nevada System of Higher Education and used for any purpose related to the System.

(2) The State of Nevada or any county, city, school district or other political subdivision of the State and used for any public purpose.

(Added to NRS by 1969, 582; A 1985, 335; 1993, 365)






Chapter 204 - Crimes Against the Revenue and Property of This State

NRS 204.010 - Unlawful use of public money: Amount less than $650.

Every public officer or other person who has in his or her possession, control or custody any public money belonging to this state, or to any county, town, city, district or municipal corporation within this state, or to whom any such public money is entrusted for safekeeping, or for transmission to any treasurer, other officer or person entitled to receive it, who uses any of the public money for his or her own private purposes, or for any purpose other than one authorized by law, shall, if the amount so unlawfully used is less than $650, be punished for a misdemeanor.

[1911 C&P 391; RL 6656; NCL 10343] (NRS A 1959, 24; 1967, 491; 1989, 1431; 2011, 160)



NRS 204.020 - Unlawful use of public money: Amount of $650 or more.

A public officer or other person who has in his or her possession, control or custody any public money belonging to this state, or to any county, town, city, district or municipal corporation within this state, or to whom any such public money is entrusted for safekeeping or for transmission to any treasurer or other officer, or other person entitled to receive it, who uses any of the public money for his or her own private purposes, or for any purpose other than one authorized by law, if the amount unlawfully used is $650 or more, is guilty of a category D felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

[1911 C&P 392; A 1951, 29] (NRS A 1967, 492; 1979, 1438; 1989, 1431; 1995, 1212; 2011, 160)



NRS 204.030 - Misappropriation and falsification of accounts by public officer.

1. It is unlawful for any public officer, and any other person receiving money on behalf of, or for or on account of, this State or of any department of the State Government or of any bureau or fund created by law in which the State is directly or indirectly interested, or for or on account of any county, city, town, municipal corporation or any school or district:

(a) Knowingly to keep any false account, or make any false entry or erasure in any account, of or relating to any money so received;

(b) Fraudulently to alter, falsify, conceal, destroy or obliterate any such account; or

(c) Willfully to omit or refuse to pay over to the State, its officer or agent authorized by law to receive the money, or to the county, city, town or the school, municipal corporation, or district or to the proper officer or authority empowered to demand and receive it, any money received by him or her as such an officer when it is a legal duty to pay over and account for the money.

2. A person who violates any of the provisions of subsection 1 shall be punished:

(a) Where the amount involved is $650 or more, for a category D felony as provided in NRS 193.130.

(b) Where the amount involved is less than $650, for a misdemeanor.

[1911 C&P 393; RL 6658; NCL 10345] (NRS A 1967, 492; 1969, 105; 1979, 1438; 1989, 1431; 1995, 1212; 2011, 161)



NRS 204.040 - Penalty for neglect or refusal to pay over.

If any clerk, justice of the peace, sheriff, constable or other officer, who may receive any fine or forfeiture, shall refuse or neglect to pay over the same according to law, and within 30 days after the receipt thereof, he or she shall, in addition to being imprisoned and punished as provided by law, be liable upon his or her official bond for the amount thereof, with 50 percent damages and interest, to be recovered in like manner as for failing to pay over money received on execution.

[1911 C&P 394; RL 6659; NCL 10346]



NRS 204.050 - Misappropriation by treasurer.

A state, county, city or town treasurer who willfully misappropriates any money, funds or securities received by or deposited with the treasurer, or who is guilty of any other malfeasance or willful neglect of duty in office, shall be punished:

1. Where the amount misappropriated is $650 or more, for a category D felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. Where the amount misappropriated is less than $650, for a misdemeanor.

[1911 C&P 395; RL 6660; NCL 10347] (NRS A 1967, 492; 1979, 1439; 1989, 1432; 1995, 1213; 2011, 161)



NRS 204.060 - Compensation of clerk or secretary of commission connected with State Government prohibited.

No money shall be paid out of the State Treasury in payment of the salary or compensation of the clerk or secretary of any commission connected with the State Government, or for any clerical work done, performed, or rendered to such commission except in pursuance of a direct and explicit appropriation by law to pay for such service; and the State Controller is hereby prohibited from drawing his or her warrant in payment of such salary or compensation unless authorized by a law making an explicit appropriation for that purpose.

[1911 C&P 396; RL 6661; NCL 10348]



NRS 204.070 - Penalty for violation of

NRS 204.060. Any state officer employing or paying any person or persons out of any state money for any such service or labor, as set forth in NRS 204.060, is guilty of a misdemeanor.

[1911 C&P 397; RL 6662; NCL 10349] (NRS A 1967, 493)



NRS 204.080 - Private use of state motor vehicle prohibited.

1. It shall be unlawful for any individual, individuals or groups of individuals, whether an employee or employees of the State of Nevada or not, to use any automobile, truck or other means of mechanical conveyance, property of the State of Nevada, for their own private use.

2. The executive officer of any state office, agency, department, commission or institution to which such automobile, truck or other means of mechanical conveyance is assigned, and the operator of such equipment, shall be jointly and severally responsible to the State for the unauthorized use of such equipment while so assigned, used or operated.

3. A violation of any provision of this section by any person other than an officer or employee of the State of Nevada is a misdemeanor.

4. A violation of any provision of this section by an officer or employee of the State of Nevada shall constitute malfeasance in office.

[1:103:1951] + [2:103:1951] (NRS A 1961, 346)






Chapter 205 - Crimes Against Property

NRS 205.005 - Set fire to defined.

Any person shall be deemed to have set fire to a building, structure or any property mentioned in NRS 205.010 to 205.030, inclusive, whenever any part thereof or anything therein shall be scorched, charred or burned.

[1911 C&P 363; RL 6628; NCL 10313] (Substituted in revision for NRS 205.040)



NRS 205.010 - First degree.

A person who willfully and maliciously sets fire to or burns or causes to be burned, or who aids, counsels or procures the burning of any:

1. Dwelling house or other structure or mobile home, whether occupied or vacant; or

2. Personal property which is occupied by one or more persons,

whether the property of the person or of another, is guilty of arson in the first degree which is a category B felony and shall be punished by imprisonment for a minimum term of not less than 2 years and a maximum term of not more than 15 years, and may be further punished by a fine of not more than $15,000.

[1911 C&P 359; A 1927, 228; 1943, 181; 1943 NCL 10307] (NRS A 1967, 493; 1975, 916; 1979, 1439; 1987, 1475; 1995, 1213)



NRS 205.015 - Second degree.

A person who willfully and maliciously sets fire to or burns or causes to be burned, or who aids, counsels or procures the burning of any abandoned building or structure, whether the property of the person or of another, is guilty of arson in the second degree which is a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

[1911 C&P 360; A 1927, 228; 1943, 181; 1943 NCL 10308] (NRS A 1975, 916; 1979, 1439; 1995, 1213)



NRS 205.020 - Third degree.

A person who willfully and maliciously sets fire to or burns or causes to be burned, or who aids, counsels or procures the burning of:

1. Any unoccupied personal property of another which has the value of $25 or more;

2. Any unoccupied personal property owned by him or her in which another person has a legal interest; or

3. Any timber, forest, shrubbery, crops, grass, vegetation or other flammable material not his or her own,

is guilty of arson in the third degree which is a category D felony and shall be punished as provided in NRS 193.130.

[1911 C&P 360 1/2; added 1927, 228; A 1943, 181; 1943 NCL 10309] (NRS A 1967, 493; 1975, 916; 1979, 329; 1989, 964; 1995, 1214)



NRS 205.025 - Fourth degree.

1. A person who willfully and maliciously attempts to set fire to or attempts to burn or to aid, counsel or procure the burning of any of the buildings or property mentioned in NRS 205.010, 205.015 and 205.020, or who commits any act preliminary thereto or in furtherance thereof, is guilty of arson in the fourth degree which is a category D felony and shall be punished as provided in NRS 193.130, and may be further punished by a fine of not more than $5,000.

2. In any prosecution under this section the placing or distributing of any inflammable, explosive or combustible material or substance, or any device in any building or property mentioned in NRS 205.010, 205.015 and 205.020, in an arrangement or preparation eventually to set fire to or burn the building or property, or to procure the setting fire to or burning of the building or property, is prima facie evidence of a willful attempt to burn or set on fire the property.

[1911 C&P 361 1/2; added 1927, 228; A 1943, 181; 1943 NCL 10311] (NRS A 1967, 493; 1979, 1439; 1995, 1214)



NRS 205.030 - Burning or aiding and abetting burning of property with intent to defraud insurer; penalty.

A person who willfully and with the intent to injure or defraud the insurer sets fire to or burns or attempts to set fire to or burn, or who causes to be burned or who aids, counsels or procures the burning of any building, structure or personal property of whatsoever class or character, whether the property of the person or of another, which is at the time insured by any person, company or corporation against loss or damage by fire, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000. In addition to any other penalty, the court shall order the person to pay restitution.

[1911 C&P 361; A 1927, 228; 1943, 181; 1943 NCL 10310] (NRS A 1967, 493; 1979, 1440; 1995, 1214)



NRS 205.034 - Additional penalties.

The court may, in addition to imposing the penalties set forth in NRS 205.010, 205.015, 205.020, 205.025 or 205.030, order the person to pay:

1. Court costs;

2. The costs of providing police and fire services related to the crime; or

3. The costs of the investigation and prosecution of the crime,

or any combination of subsections 1, 2 and 3.

(Added to NRS by 1989, 964)



NRS 205.045 - Contiguous fires.

Whenever any building or structure which may be the subject of arson in either the first or second degree shall be so situated as to be manifestly endangered by any fire and shall subsequently be set on fire thereby, any person participating in setting such fire shall be deemed to have participated in setting such building or structure on fire.

[1911 C&P 364; RL 6629; NCL 10314]



NRS 205.050 - Ownership of building.

To constitute arson it shall not be necessary that another person than the defendant should have had ownership in the building or structure set on fire.

[1911 C&P 365; RL 6630; NCL 10315]



NRS 205.055 - Preparation is attempt to commit arson.

Any willful preparation made by any person with a view to setting fire to any building or structure shall be deemed to be an attempt to commit the crime of arson, and shall be punished as such.

[1911 C&P 366; RL 6631; NCL 10316] (NRS A 1967, 135; 1973, 553)



NRS 205.060 - Burglary: Definition; penalties; venue; exception.

1. Except as otherwise provided in subsection 5, a person who, by day or night, enters any house, room, apartment, tenement, shop, warehouse, store, mill, barn, stable, outhouse or other building, tent, vessel, vehicle, vehicle trailer, semitrailer or house trailer, airplane, glider, boat or railroad car, with the intent to commit grand or petit larceny, assault or battery on any person or any felony, or to obtain money or property by false pretenses, is guilty of burglary.

2. Except as otherwise provided in this section, a person convicted of burglary is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000. A person who is convicted of burglary and who has previously been convicted of burglary or another crime involving the forcible entry or invasion of a dwelling must not be released on probation or granted a suspension of sentence.

3. Whenever a burglary is committed on a vessel, vehicle, vehicle trailer, semitrailer, house trailer, airplane, glider, boat or railroad car, in motion or in rest, in this State, and it cannot with reasonable certainty be ascertained in what county the crime was committed, the offender may be arrested and tried in any county through which the vessel, vehicle, vehicle trailer, semitrailer, house trailer, airplane, glider, boat or railroad car traveled during the time the burglary was committed.

4. A person convicted of burglary who has in his or her possession or gains possession of any firearm or deadly weapon at any time during the commission of the crime, at any time before leaving the structure or upon leaving the structure, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years, and may be further punished by a fine of not more than $10,000.

5. The crime of burglary does not include the act of entering a commercial establishment during business hours with the intent to commit petit larceny unless the person has previously been convicted:

(a) Two or more times for committing petit larceny within the immediately preceding 7 years; or

(b) Of a felony.

[1911 C&P 369; A 1953, 31] (NRS A 1967, 494; 1968, 45; 1971, 1161; 1979, 1440; 1981, 551; 1983, 717; 1989, 1207; 1995, 1215; 2005, 416; 2013, 2987)



NRS 205.065 - Inference of burglarious intent.

Every person who unlawfully breaks and enters or unlawfully enters any house, room, apartment, tenement, shop, warehouse, store, mill, barn, stable, outhouse or other building, tent, vessel, vehicle, vehicle trailer, semitrailer or house trailer, airplane, glider, boat or railroad car may reasonably be inferred to have broken and entered or entered it with intent to commit grand or petit larceny, assault or battery on any person or a felony therein, unless the unlawful breaking and entering or unlawful entry is explained by evidence satisfactory to the jury to have been made without criminal intent.

[1911 C&P 370; RL 6635; NCL 10320] (NRS A 1959, 19; 1983, 718; 1989, 1207)



NRS 205.067 - Invasion of the home: Definition; penalties; venue.

1. A person who, by day or night, forcibly enters an inhabited dwelling without permission of the owner, resident or lawful occupant, whether or not a person is present at the time of the entry, is guilty of invasion of the home.

2. A person convicted of invasion of the home is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000. A person who is convicted of invasion of the home and who has previously been convicted of burglary or invasion of the home must not be released on probation or granted a suspension of sentence.

3. Whenever an invasion of the home is committed on a vessel, vehicle, vehicle trailer, semitrailer, house trailer, airplane, glider, boat or railroad car, in motion or in rest, in this State, and it cannot with reasonable certainty be ascertained in what county the crime was committed, the offender may be arrested and tried in any county through which the conveyance, vessel, boat, vehicle, house trailer, travel trailer, motor home or railroad car traveled during the time the invasion was committed.

4. A person convicted of invasion of the home who has in his or her possession or gains possession of any firearm or deadly weapon at any time during the commission of the crime, at any time before leaving the structure or upon leaving the structure, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years, and may be further punished by a fine of not more than $10,000.

5. As used in this section:

(a) Forcibly enters means the entry of an inhabited dwelling involving any act of physical force resulting in damage to the structure.

(b) Inhabited dwelling means any structure, building, house, room, apartment, tenement, tent, conveyance, vessel, boat, vehicle, house trailer, travel trailer, motor home or railroad car in which the owner or other lawful occupant resides.

(Added to NRS by 1989, 1452; A 1995, 1215)



NRS 205.070 - Commission of another crime while committing burglary or invasion of the home.

Every person who, in the commission of a burglary or invasion of the home, commits any other crime, may be prosecuted for each crime separately.

[1911 C&P 371; RL 6636; NCL 10321] (NRS A 1989, 1453)



NRS 205.075 - Burglary with explosives; penalty.

1. A person who, with the intent to commit a crime, breaks and enters, either by day or by night, any building whether inhabited or not, and opens or attempts to open any vault, safe or other secure place by use of nitroglycerine, dynamite, gunpowder or any other explosive, is guilty of burglary with explosives.

2. A person convicted of burglary with explosives is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 15 years.

[1:75:1919; 1919 RL p. 3376; NCL 10524] + [2:75:1919; 1919 RL p. 3376; NCL 10525] (NRS A 1967, 494; 1995, 1216)



NRS 205.080 - Possession of instrument with burglarious intent; making, alteration or repair of instrument for committing offense; penalty.

1. Every person who makes or mends or causes to be made or mended, or has in his or her possession in the day or nighttime, any engine, machine, tool, false key, picklock, bit, nippers or implement adapted, designed or commonly used for the commission of burglary, invasion of the home, larceny or other crime, under circumstances evincing an intent to use or employ, or allow the same to be used or employed in the commission of a crime, or knowing that the same is intended to be so used, shall be guilty of a gross misdemeanor.

2. The possession thereof except by a mechanic, artificer or tradesman at and in his or her established shop or place of business, open to public view, shall be prima facie evidence that such possession was had with intent to use or employ or allow the same to be used or employed in the commission of a crime.

[1911 C&P 372; RL 6637; NCL 10322] (NRS A 1989, 1453)



NRS 205.0821 - Definitions.

As used in NRS 205.0821 to 205.0835, inclusive, unless the context otherwise requires, the words and terms defined in NRS 205.0822 to 205.0831, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1989, 1203; A 1999, 2706; 2007, 683)



NRS 205.0822 - Check defined.

Check means any check, draft or other negotiable instrument of any kind.

(Added to NRS by 1989, 1203)



NRS 205.0823 - Control defined.

Control means to act so as to prevent a person from using his or her own property except on the actor s terms.

(Added to NRS by 1989, 1204)



NRS 205.0824 - Deprive defined.

Deprive means to withhold a property interest of another person permanently or for so long a time that a substantial portion of its value, usefulness or enjoyment is lost, or to withhold it with the intent to restore it only upon the payment of a reward or other compensation, or to transfer or dispose of it so that it is unlikely to be recovered.

(Added to NRS by 1989, 1204)



NRS 205.0825 - Draw defined.

Draw means making, drawing, uttering, preparing, writing or delivering a check.

(Added to NRS by 1989, 1204)



NRS 205.08255 - Intangible property defined.

Intangible property means property that lacks a physical existence yet possesses value, including, without limitation, customer lists, trade secrets, copyrighted material or other confidential information.

(Added to NRS by 1999, 2703)



NRS 205.0826 - Issue defined.

Issue means to deliver or cause to be delivered a check to a person who by that delivery acquires a right against the drawer of the check. A person who draws a check with intent that it be so delivered shall be deemed to have issued it if the delivery occurs.

(Added to NRS by 1989, 1204)



NRS 205.0827 - Obtain defined.

Obtain means to bring about or receive the transfer of any interest in property, or to secure performance of a service.

(Added to NRS by 1989, 1204)



NRS 205.0828 - Property of another person defined.

Property of another person means real, personal or intangible property in which any person other than the defendant has an interest which the defendant is not privileged to infringe, including, without limitation, property in which the defendant also has an interest, notwithstanding that the other person might be precluded from civil recovery because the property was used in an unlawful transaction or was subject to forfeiture as contraband. Property in the possession of the defendant in which another person has only a security interest shall be deemed not to be the property of that other person, even if that person holds legal title to the property pursuant to a security agreement.

(Added to NRS by 1989, 1204; A 1999, 2706)



NRS 205.0829 - Services defined.

Services includes labor, professional services, transportation, cable television or other video service, telephone, gas or electricity services, accommodations in hotels, restaurants, leased premises or elsewhere, admissions to exhibitions and the use of vehicles or other movable property.

(Added to NRS by 1989, 1204; A 2007, 1376)



NRS 205.083 - Transfer defined.

Transfer means to change the possession or control of property.

(Added to NRS by 1989, 1204)



NRS 205.0831 - Value defined.

Value means the fair market value of the property or services at the time of the theft. The value of a written instrument which does not have a readily ascertainable market value is the greater of the face amount of the instrument less the portion satisfied or the amount of economic loss to the owner of the instrument resulting from the deprivation of the instrument. The trier of fact shall determine the value of all other property whose value is not readily ascertainable, and may, in making that determination, consider all relevant evidence, including evidence of the value of the property to its owner.

(Added to NRS by 1989, 1204)



NRS 205.0832 - Actions which constitute theft.

1. Except as otherwise provided in subsection 2, a person commits theft if, without lawful authority, the person knowingly:

(a) Controls any property of another person with the intent to deprive that person of the property.

(b) Converts, makes an unauthorized transfer of an interest in, or without authorization controls any property of another person, or uses the services or property of another person entrusted to him or her or placed in his or her possession for a limited, authorized period of determined or prescribed duration or for a limited use.

(c) Obtains real, personal or intangible property or the services of another person by a material misrepresentation with intent to deprive that person of the property or services. As used in this paragraph, material misrepresentation means the use of any pretense, or the making of any promise, representation or statement of present, past or future fact which is fraudulent and which, when used or made, is instrumental in causing the wrongful control or transfer of property or services. The pretense may be verbal or it may be a physical act.

(d) Comes into control of lost, mislaid or misdelivered property of another person under circumstances providing means of inquiry as to the true owner and appropriates that property to his or her own use or that of another person without reasonable efforts to notify the true owner.

(e) Controls property of another person knowing or having reason to know that the property was stolen.

(f) Obtains services, including, without limitation, audio or visual services, or parts, products or other items related to such services which the person knows or, in the case of audio or visual services, should have known are available only for compensation without paying or agreeing to pay compensation or diverts the services of another person to his or her own benefit or that of another person without lawful authority to do so.

(g) Takes, destroys, conceals or disposes of property in which another person has a security interest, with intent to defraud that person.

(h) Commits any act that is declared to be theft by a specific statute.

(i) Draws or passes a check, and in exchange obtains property or services, if the person knows that the check will not be paid when presented.

(j) Obtains gasoline or other fuel or automotive products which are available only for compensation without paying or agreeing to pay compensation.

2. A person who commits an act that is prohibited by subsection 1 which involves the repair of a vehicle has not committed theft unless, before the repair was made, the person received a written estimate of the cost of the repair.

(Added to NRS by 1989, 1204; A 1999, 2706; 2001, 3024; 2013, 823)



NRS 205.0833 - Theft constitutes single offense embracing certain separate offenses; specification of charge in indictment or information.

1. Conduct denominated theft in NRS 205.0821 to 205.0835, inclusive, constitutes a single offense embracing the separate offenses commonly known as larceny, receiving or possessing stolen property, embezzlement, obtaining property by false pretenses, issuing a check without sufficient money or credit, and other similar offenses.

2. A criminal charge of theft may be supported by evidence that an act was committed in any manner that constitutes theft pursuant to NRS 205.0821 to 205.0835, inclusive, notwithstanding the specification of a different manner in the indictment or information, subject to the power of the court to ensure a fair trial by granting a continuance or other appropriate relief if it determines that, in a specific case, strict application of the provisions of this subsection would result in prejudice to the defense by lack of fair notice or by surprise.

(Added to NRS by 1989, 1205; A 2007, 683)



NRS 205.0834 - Determination of amount involved in particular theft.

The amount involved in a theft shall be deemed to be the highest value, by any reasonable standard, of the property or services which are obtained. Amounts involved in thefts committed pursuant to a scheme or continuing course of conduct, whether from one or more persons, may be aggregated in determining the grade of the offense.

(Added to NRS by 1989, 1205)



NRS 205.08345 - Participation in organized retail theft; penalties; determination of amount involved in thefts committed by organized retail theft; venue.

1. A person who participates in organized retail theft is guilty of a category B felony and shall be punished by imprisonment in the state prison for:

(a) If the aggregated value of the property or services involved in all thefts committed in the organized retail theft in this State during a period of 90 days is at least $3,500 but less than $10,000, a minimum term of not less than 1 year and a maximum term of not more than 10 years, and by a fine of not more than $10,000.

(b) If the aggregated value of the property or services involved in all thefts committed in the organized retail theft in this State during a period of 90 days is $10,000 or more, a minimum term of not less than 2 years and a maximum term of not more than 15 years, and by a fine of not more than $20,000.

2. In addition to any other penalty, the court shall order a person who violates this section to pay restitution.

3. For the purposes of this section, in determining the aggregated value of the property or services involved in all thefts committed in the organized retail theft in this State during a period of 90 days:

(a) The amount involved in a single theft shall be deemed to be the highest value, by any reasonable standard, of the property or services which are obtained; and

(b) The amounts involved in all thefts committed by all participants in the organized retail theft must be aggregated.

4. In any prosecution for a violation of this section, the violation shall be deemed to have been committed and may be prosecuted in any jurisdiction in this State in which any theft committed by any participant in the organized retail theft was committed, regardless of whether the defendant was ever physically present in that jurisdiction.

5. As used in this section:

(a) Merchant has the meaning ascribed to it in NRS 597.850.

(b) Organized retail theft means committing, either alone or with any other person or persons, a series of thefts of retail merchandise against one or more merchants in this State with the intent to:

(1) Return the merchandise to the merchant for value; or

(2) Resell, trade or barter the merchandise for value.

(Added to NRS by 2007, 682; A 2011, 161; 2013, 425)



NRS 205.0835 - Penalties.

1. Unless a greater penalty is imposed by a specific statute and unless the provisions of NRS 205.08345 apply under the circumstances, a person who commits theft in violation of any provision of NRS 205.0821 to 205.0835, inclusive, shall be punished pursuant to the provisions of this section.

2. If the value of the property or services involved in the theft is less than $650, the person who committed the theft is guilty of a misdemeanor.

3. If the value of the property or services involved in the theft is $650 or more but less than $3,500, the person who committed the theft is guilty of a category C felony and shall be punished as provided in NRS 193.130.

4. If the value of the property or services involved in the theft is $3,500 or more, the person who committed the theft is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and by a fine of not more than $10,000.

5. In addition to any other penalty, the court shall order the person who committed the theft to pay restitution.

(Added to NRS by 1989, 1205; A 1995, 1216; 1997, 340; 2007, 683; 2011, 162)



NRS 205.085 - Definitions.

1. Within the provisions of this chapter relating to forgery or other offense, a written instrument, or a writing, or a paper, shall include an instrument partly written and partly printed or wholly printed with a written signature thereto, or any signature or writing purporting to be a signature of or intended to bind an individual, partnership, corporation or association or an officer thereof.

2. The words forge, forgery, forged, and forging, shall include false making, counterfeiting and the alteration, erasure or obliteration of a genuine instrument in whole or in part, the false making or counterfeiting of the signature of a party or witness, real or fictitious, and the placing or connecting together with intent to defraud, of different parts or the whole of several genuine instruments.

3. A plate is in the form and similitude, of the genuine instrument forged, if the finished parts of the engraving thereupon shall resemble or conform to the similar parts of the genuine instrument.

4. A plate, label, trademark, term, design, device or form of advertisement is in the form and similitude of the genuine instrument imitated if the finished parts of the engraving thereupon shall resemble or conform to the similar parts of the genuine instrument.

[1911 C&P 408; RL 6673; NCL 10360] + [1911 C&P 429; RL 6694; NCL 10381]



NRS 205.090 - Forgery of conveyances, negotiable instruments, stock certificates, wills and other instruments; utterance of forged instrument.

A person who falsely makes, alters, forges or counterfeits any record, or other authentic matter of a public nature, or any charter, letters patent, deed, lease, indenture, writing obligatory, will, testament, codicil, annuity, bond, covenant, bank bill or note, post note, check, draft, bill of exchange, contract, promissory note, traveler s check, money order, due bill for the payment of money or property or for the payment of any labor claim, receipt for money or property, power of attorney, any auditor s warrant for the payment of the money at the treasury, county order or warrant, or request for the payment of money, or the delivery of goods or chattels of any kind, or for the delivery of any instrument of writing, or acquittance, release, or receipt for money, goods, or labor claim, or any acquittance, release, or discharge for any debt, account, suit, action, demand, or other thing, real or personal, or any transfer or assurance of money, stock, goods, chattels, or other property whatever, or any letter of attorney, or other power to receive money, or to receive or transfer stock or annuities, or to let, lease, dispose of, alien or convey any goods or chattels, lands or tenements, or other estate, real or personal, or any acceptance or endorsement of any bill of exchange, promissory note, draft, order or assignment of any bond, writing obligatory, or promissory note, for money or other property, or any order, writ or process lawfully issued by any court or public officer, or any document or paper recorded or filed in any court or with any public officer, or in the Senate or Assembly, or counterfeits or forges the seal or handwriting of another, with the intent to damage or defraud any person, body politic or corporate, whether the person, body politic or corporate, resides in or belongs to this State or not, or utters, publishes, passes or attempts to pass, as true and genuine, any of the above-named false, altered, forged or counterfeited matters, as above specified and described, knowing it to be false, altered, forged or counterfeited with the intent to prejudice, damage or defraud any person, body politic or corporate, whether the person, body politic or corporate, resides in this State or not, is guilty of forgery, and shall be punished for a category D felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

[1911 C&P 398; A 1941, 308; 1931 NCL 10350] (NRS A 1967, 494; 1969, 14; 1973, 174; 1979, 1440; 1995, 1216)



NRS 205.095 - Other acts constituting forgery.

Every person who, with intent to injure or defraud, shall:

1. Make any false entry in any public record or account;

2. Fail to make a true entry of any material matter in any public record or account; or

3. Forge any letter or written communication or copy or purported copy thereof, or send or deliver, or connive at the sending or delivery of any false or fictitious telegraph message or copy or purported copy thereof, whereby or wherein the sentiments, opinions, conduct, character, purpose, property, interests or rights of any person shall be misrepresented or may be injuriously affected, or knowing any such letter, communication or message or any copy or purported copy thereof to be false, shall utter or publish the same or any copy or purported copy thereof as true,

shall be guilty of forgery and be punished as provided in NRS 205.090.

[1911 C&P 399; RL 6664; NCL 10351]



NRS 205.100 - Making, uttering or possessing with intent to utter fictitious bill, note or check.

1. Every person who makes, passes, utters or publishes, with an intention to defraud any person or persons, body politic or corporate, either in this state or elsewhere, or with the like intention attempts to pass, utter or publish any fictitious bill, note or check purporting to be the bill, note or check, or other instrument in writing, for the payment of money or property of some bank, corporation, copartnership or individual, when in fact there is no such bank, corporation, copartnership or individual in existence, the person knowing the bill, note, check or instrument in writing for the payment of money or property or any labor claim or claims to be fictitious, is guilty of forgery, and shall be punished as provided in NRS 205.090.

2. Whenever the note, bill, check or other instrument in writing is drawn upon any bank, proof that the purported drawer had no account at the bank shall be deemed sufficient evidence to sustain the allegation of the nonexistence of the drawer of such instrument.

[1911 C&P 400; A 1915, 15; 1941, 308; 1931 NCL 10352] (NRS A 1967, 495; 1979, 1441; 1997, 1184)



NRS 205.105 - Forgery of instrument purporting to have been issued by corporation or state.

The false making or forging of an instrument or writing purporting to have been issued by or in behalf of a corporation or association, state or government and bearing the pretended signature of any person therein falsely indicated as an agent or officer of such corporation, association, state or government, is forgery the same as if that person were in truth such officer or agent of such corporation, association, state or government.

[1911 C&P 401; RL 6666; NCL 10353]



NRS 205.110 - Uttering forged instruments: Forgery.

Every person who, knowing the same to be forged or altered, and with intent to defraud, shall utter, offer, dispose of or put off as true, or have in his or her possession with intent so to utter, offer, dispose of or put off any forged writing, instrument or other thing, the false making, forging or altering of which is punishable as forgery, shall be guilty of forgery the same as if the person had forged the same.

[1911 C&P 402; RL 6667; NCL 10354]



NRS 205.115 - True writing signed by wrongdoer s name or name of person not in existence.

Whenever the false making or uttering of any instrument or writing is forgery, every person who, with intent to defraud, shall offer, dispose of or put off such an instrument or writing subscribed or endorsed in his or her own name or that of any other person, whether such signature be genuine or fictitious, under the pretense that such subscription or endorsement is the act of another person of the same name, or that of a person not in existence, shall be deemed guilty of forgery and shall be punished accordingly.

[1911 C&P 403; RL 6668; NCL 10355]



NRS 205.120 - False certificate to certain instruments punishable as forgery.

A person who is authorized to take a proof or acknowledgment of an instrument which by law may be recorded, who willfully certifies falsely that the execution of the instrument was acknowledged by any party thereto, or that the execution thereof was proved, is guilty of a category D felony, and shall be punished as provided in NRS 193.130.

[1911 C&P 404; RL 6669; NCL 10356] (NRS A 1995, 1217)



NRS 205.125 - Misconduct in signing, filing or altering petition; penalties.

1. A person shall not willfully sign the name of another person, whether living or deceased, or of a fictitious person to any petition. A person who violates the provisions of this subsection is guilty of a category D felony and shall be punished as provided in NRS 193.130. Each false or wrongful signature on a petition in violation of this subsection, whether related to a single petition or multiple petitions, constitutes a separate offense.

2. A person shall not willfully add to, revise or alter any petition with the intent to falsify the name or any information concerning the age, citizenship or residence of another person who signs the petition. A person who violates the provisions of this subsection is guilty of a category D felony and shall be punished as provided in NRS 193.130. Each addition, revision or alteration to a petition in violation of this subsection, whether related to a single petition or multiple petitions, constitutes a separate offense.

3. A person shall not willfully offer or provide any consideration, gratuity or reward to another person with the intent to induce the other person to sign his or her own name to or withdraw his or her own name from any petition. A person who violates the provisions of this subsection is guilty of a category D felony and shall be punished as provided in NRS 193.130. Each offer or provision of consideration, gratuity or reward to another person in violation of this subsection, whether related to a single petition or multiple petitions, constitutes a separate offense.

4. A person shall not, knowing that any petition contains any false or wrongful signature, statement or information, file the petition or cause the petition to be filed. A person who violates the provisions of this subsection is guilty of a category D felony and shall be punished as provided in NRS 193.130. Each filing of a petition in violation of this subsection, whether related to a single petition or multiple petitions, constitutes a separate offense.

5. A person shall not, in signing his or her own name to any petition, willfully subscribe to any false statement concerning his or her age, citizenship, residence or other qualifications to sign the petition. A person who violates the provisions of this subsection is guilty of a misdemeanor. Each subscription to a false statement in violation of this subsection, whether related to a single petition or multiple petitions, constitutes a separate offense.

6. As used in this section, petition means a referendum or other petition circulated in pursuance of any law of this State or any municipal ordinance.

[1911 C&P 405; RL 6670; NCL 10357] (NRS A 2007, 753)



NRS 205.130 - Issuance of check or draft without sufficient money or credit: Penalties.

1. Except as otherwise provided in this subsection and subsections 2 and 3, a person who willfully, with an intent to defraud, draws or passes a check or draft to obtain:

(a) Money;

(b) Delivery of other valuable property;

(c) Services;

(d) The use of property; or

(e) Credit extended by any licensed gaming establishment,

drawn upon any real or fictitious person, bank, firm, partnership, corporation or depositary, when the person has insufficient money, property or credit with the drawee of the instrument to pay it in full upon its presentation, is guilty of a misdemeanor. If that instrument, or a series of instruments passed in the State during a period of 90 days, is in the amount of $650 or more, the person is guilty of a category D felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. A person who was previously convicted three times of a misdemeanor under the provisions of this section, or of an offense of a similar nature, in this State or any other state, or in a federal jurisdiction, who violates this section is guilty of a category D felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

3. A person who willfully issues any check or draft for the payment of wages in excess of $650, when the person knows he or she has insufficient money or credit with the drawee of the instrument to pay the instrument in full upon presentation is guilty of a gross misdemeanor.

4. For the purposes of this section, credit means an arrangement or understanding with a person, firm, corporation, bank or depositary for the payment of a check or other instrument.

[1911 C&P 407; A 1917, 10; 1925, 346; 1927, 233; 1929, 93; 1941, 308; 1955, 151] (NRS A 1960, 380; 1961, 58, 309; 1963, 495; 1967, 495; 1969, 1518; 1971, 1336; 1973, 1453; 1975, 755; 1979, 1011; 1983, 856; 1989, 1432; 1995, 1217; 2011, 162)



NRS 205.132 - Issuance of check or draft without sufficient money or credit: Presumptions of intent to defraud and knowledge of insufficiency; malice in causing prosecution.

1. In a criminal action for issuing a check or draft against insufficient or no funds with intent to defraud, that intent and the knowledge that the drawer has insufficient money, property or credit with the drawee is presumed to exist if:

(a) The instrument is drawn on a purported account which does not exist.

(b) Payment of the instrument is refused by the drawee when it is presented in the usual course of business, unless within 5 days after receiving notice of this fact from the drawee or the holder, the drawer pays the holder of the instrument the full amount due plus any handling charges.

(c) Notice of refusal of payment, sent to the drawer by registered or certified mail at an address printed or written on the instrument, is returned because of nondelivery.

2. If a complainant causes a criminal action to be commenced for issuing a check or draft with intent to defraud and refuses to testify in the action, the complainant is presumed to have acted maliciously and without probable cause.

(Added to NRS by 1979, 1010; A 1993, 145)



NRS 205.134 - Issuance of check or draft without sufficient money or credit: Posting notices.

1. A notice in boldface type which is clearly legible and is in substantially the following form must be posted in a conspicuous place in every principal and branch office of every bank and in every place of business in which retail selling is conducted:

The issuance of a check or draft without sufficient money or with intent to defraud is punishable by imprisonment in the county jail for not more than 6 months, or by a fine of not more than $1,000, or by both fine and imprisonment, and the issuance of such a check or draft in an amount of $650 or more or by a person who previously has been convicted three times of this or a similar offense is punishable as a category D felony as provided in NRS 193.130.

2. Failure of the owner, operator or manager of a bank or other place of business to post the sign required by this section is not a defense to charge of a violation of NRS 205.130.

(Added to NRS by 1979, 1010; A 1985, 250, 456; 1989, 1433; 1993, 1518; 1995, 1218; 1997, 9; 2005, 1081; 2007, 97; 2011, 163)



NRS 205.160 - Possessing or receiving forged instruments or bills.

A person who has in his or her possession, or receives from any other person, any forged promissory note, traveler s check or money order, or bank bill, or bill for the payment of money or property, with the intention to pass it, or to permit, cause, or procure it to be uttered or passed, with the intention to defraud any person, body politic or corporate, whether the person, body politic or corporate, resides in or belongs to this state or not, knowing it to be forged or counterfeited, or has or keeps in his or her possession any blank or unfinished note, traveler s check, money order or bank bill, made in the form or similitude of any promissory note or bill for payment of money or property, made to be issued by any person, company, partnership or corporation, with the intention to fill up and complete the blank and unfinished note or bill, or to permit, or cause, or procure it to be filled up and completed in order to utter or pass it, or to permit, or cause, or procure it to be uttered and passed to defraud any person, body politic or corporate, whether in this state or elsewhere, is guilty of a category C felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

[1911 C&P 417; RL 6682; NCL 10369] (NRS A 1967, 497; 1973, 174; 1979, 1442; 1995, 1218)



NRS 205.165 - General reputation may be used to prove incorporation in trial for forgery of bill or note of incorporated company or bank.

On the trial of any person for forging any bill or note purporting to be the bill or note of some incorporated company or bank, or for passing or attempting to pass, or having in possession with intent to pass, any such forged bill or note, it shall not be necessary to prove the incorporation of such bank or company by the charter or act of incorporation, but the same may be proved by general reputation.

[1911 C&P 418; RL 6683; NCL 10370]



NRS 205.170 - Expert may prove forgery or counterfeit.

Persons of skill shall be competent witnesses to prove that such bill or note is forged or counterfeited.

[1911 C&P 419; RL 6684; NCL 10371]



NRS 205.175 - Counterfeiting seals; forgery of signatures of public officers; sale or possession of counterfeit badge or identification of law enforcement agency.

1. A person who:

(a) Fraudulently forges or counterfeits the Seal of this State, or the seal of any court or public officer by law entitled to have and use a seal, or the seal of any corporation, and makes use of the seal;

(b) Forges or counterfeits the signature of any public officer, or seal of any corporation;

(c) Unlawfully and corruptly, and with evil intent, affixes a true seal to any commission, deed, warrant, pardon, certificate or other writing; or

(d) Has in his or her possession or custody a counterfeit seal, and willfully conceals it, knowing it to be falsely made and counterfeited,

is guilty of a category D felony and shall be punished as provided in NRS 193.130.

2. A person who manufactures or knowingly sells or possesses a counterfeit badge or identification of any law enforcement agency is guilty of a gross misdemeanor.

[1911 C&P 420; RL 6685; NCL 10372] (NRS A 1967, 497; 1979, 1442; 1989, 1670; 1995, 1219)



NRS 205.180 - Counterfeiting gold dust, bars or other articles; making or possessing instruments.

A person who counterfeits any kind or species of gold dust, silver, gold, bullion or bars, lumps, pieces, or nuggets of gold or silver, or any description of uncoined gold or silver currently passing in this state, or alters or puts off any kind of uncoined gold or silver mentioned in this section, for the purpose of defrauding any person, body politic or corporate, or makes any instrument for counterfeiting any kind of uncoined gold or silver as aforesaid, knowing the purpose for which the instrument was made, or knowingly has in his or her possession and secretly keeps any instrument for the purpose of counterfeiting any kind of uncoined gold or silver as aforesaid, is guilty of a category C felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

[1911 C&P 421; RL 6686; NCL 10373] (NRS A 1967, 497; 1979, 1442; 1995, 1219)



NRS 205.185 - Possessing or receiving counterfeit gold dust, silver, bullion or bars.

A person who has in his or her possession, or receives for any other person, any counterfeit gold dust, silver, gold, bullion or bars, lumps, pieces, or nuggets of gold or silver, or any description whatsoever of uncoined gold or silver currently passing in this state, or entering in anywise into the circulating medium of the state, with intention to utter, put off, or pass it, or permit, cause, or procure it to be uttered or passed, with the intention to defraud any person, body politic or corporate, knowing it to be counterfeit, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[1911 C&P 422; RL 6687; NCL 10374] (NRS A 1967, 498; 1979, 1443; 1995, 1220)



NRS 205.195 - Counterfeiting stamps and labels.

Every person who shall knowingly and willfully forge or counterfeit, or cause or procure to be forged or counterfeited, upon any goods, wares or merchandise, the private stamps or labels of any mechanic or manufacturer, with intent to defraud the purchasers or manufacturers of any goods, wares or merchandise whatsoever, shall, on conviction thereof, be deemed guilty of a misdemeanor.

[1911 C&P 424; RL 6689; NCL 10376] (NRS A 1967, 498)



NRS 205.200 - Goods containing forged stamps.

Any person who shall sell any goods, wares or merchandise having thereon any forged or counterfeit stamps or labels, purporting to be the stamps or labels of any mechanic or manufacturer, knowing the same to be forged or counterfeited, without disclosing the fact to the purchaser, shall, on conviction thereof, be deemed guilty of a misdemeanor.

[1911 C&P 425; RL 6690; NCL 10377] (NRS A 1967, 498)



NRS 205.205 - Counterfeiting trademark or design.

Every person who shall use or display or have in his or her possession with intent to use or display the genuine label, trademark, term, design, device, or form of advertisement of any person, corporation, association or union lawfully filed for record according to law of the State, or the exclusive right to use which is guaranteed to any person, corporation, association or union by the laws of the United States, or of this State, without the written authority of such person, corporation, association or union, or who shall willfully forge or counterfeit or use or display or have in his or her possession with intent to use or display any representation, likeness, similitude, copy or imitation of any genuine label, trademark, term, design, device, or form of advertisement, so filed or protected, or any die, plate, stamp or other device for manufacturing the same, shall be guilty of a misdemeanor.

[1911 C&P 426; RL 6691; NCL 10378] (NRS A 1967, 498)



NRS 205.210 - Selling, displaying or advertising goods with false trademark.

1. A person shall not knowingly sell, display or advertise, or have in his or her possession with intent to sell, any goods, wares, merchandise, mixture, preparation or compound having affixed thereto any label, trademark, term, design, device or form of advertisement lawfully filed for record in the Office of the Secretary of State by any person, corporation, association or union, or the exclusive right to the use of which is guaranteed to the person, corporation, association or union under the laws of the United States, if the label, trademark, term, design, device or form of advertisement has been used or affixed thereto without the written authority of the person, corporation, association or union, or having affixed thereto any forged or counterfeit representation, likeness, similitude, copy or imitation thereof.

2. Except as otherwise provided in subsection 3, a violation of the provisions of subsection 1 is a misdemeanor.

3. A violation of the provisions of subsection 1 is:

(a) A category E felony if:

(1) The person committing the violation has been previously convicted one time for a violation of the provisions of subsection 1; or

(2) The goods, wares, merchandise, mixture, preparation or compound with respect to which the person violated the provisions of subsection 1:

(I) Consists of at least 100 but less than 1,000 salable units; or

(II) Has a retail value of at least $1,000 but less than $10,000.

(b) A category D felony if:

(1) The person committing the violation has been previously convicted two or more times for a violation of the provisions of subsection 1; or

(2) The goods, wares, merchandise, mixture, preparation or compound with respect to which the person violated the provisions of subsection 1:

(I) Consists of at least 1,000 salable units; or

(II) Has a retail value of at least $10,000.

4. For the purposes of this section, in accordance with the provisions of NRS 47.230, it may be reasonably inferred that a person intends to sell goods, wares, merchandise, a mixture, a preparation or a compound if the person knowingly possesses at least 26 salable units of the goods, wares, merchandise, mixture, preparation or compound.

5. As used in this section, retail value means:

(a) If the item that is identified by a label, trademark, term, design, device or form of advertisement in violation of subsection 1 is a component of a finished product with multiple components, the price at which the person in violation of subsection 1 regularly sells the finished product; or

(b) For any other item that is identified by a label, trademark, term, design, device or form of advertisement in violation of subsection 1, the price at which the person in violation of subsection 1 regularly sells the item.

[1911 C&P 427; RL 6692; NCL 10379] (NRS A 1999, 1139)



NRS 205.215 - Fraudulent registration of trademark.

Every person who shall for himself or herself, or on behalf of any other person, corporation, association or union, procure the filing of any label, trademark, term, design, device or form of advertisement, by any fraudulent means, shall be guilty of a misdemeanor.

[1911 C&P 428; RL 6693; NCL 10380]



NRS 205.216 - Unlawful operation of audiovisual recording function in motion picture theater.

1. Except as otherwise provided in subsection 5, it is unlawful for a person to, without the consent of the owner or lessee of a motion picture theater, knowingly operate an audiovisual recording function of any device in the motion picture theater with the intent to record a motion picture that is being exhibited in that theater.

2. Unless a greater penalty is imposed by a specific statute, a person who violates the provisions of subsection 1 is guilty of:

(a) For a first offense, a misdemeanor; and

(b) For a second or any subsequent offense, a category D felony and shall be punished as provided in NRS 193.130.

3. An owner or lessee of a motion picture theater and an authorized agent or employee of an owner or lessee of a motion picture theater who has reason to believe that a person has operated an audiovisual recording function of any device in the motion picture theater in violation of subsection 1 may take the person into custody and detain the person, on the premises of the motion picture theater, in a reasonable manner and for a reasonable length of time, for the purpose of informing a peace officer of the circumstances of such detention. The owner, lessee, agent or employee is presumed to have reason to believe that a person has operated an audiovisual recording function of any device in violation of subsection 1 if the owner, lessee, agent or employee observed the person aiming the device at a screen or other surface while a motion picture was being exhibited on the screen or other surface. Such taking into custody and detention by an owner, lessee, agent or employee does not render the owner, lessee, agent or employee criminally or civilly liable for false arrest, false imprisonment, slander or unlawful detention unless the taking into custody and detention are unreasonable under all the circumstances.

4. An owner, lessee, agent or employee is not entitled to the immunity from liability provided for in this section unless there is displayed in a conspicuous place on the premises of the motion picture theater a notice in boldface type clearly legible and in substantially the following form:

It is a crime to record a movie in this theater. If the owner or lessee of the theater or an employee or agent of the owner or lessee has reason to believe that a person is recording a movie in this theater, he or she may detain the person on the premises of the theater for the purpose of notifying a peace officer. Violators of this crime are subject to arrest and prosecution. NRS 205.216.

5. This section does not prevent a federal, state or local governmental agency or officer thereof who is engaged in any lawful activity related to an investigation, protecting the public, enforcing the laws or gathering information from operating any audiovisual recording function of any device in a motion picture theater as part of that lawful activity.

6. As used in this section:

(a) Audiovisual recording function means a function which is capable of recording or transmitting a motion picture or any part thereof by means of any technology now known or later developed.

(b) Motion picture theater means a movie theater, screening room or other venue that is used primarily for the exhibition of a motion picture.

(Added to NRS by 2005, 525)



NRS 205.217 - Unlawful reproduction or sale of sound recordings.

1. Except as otherwise provided in subsection 3, it is unlawful for any person, firm, partnership, corporation or association knowingly to:

(a) Transfer or cause to be transferred any sounds recorded on a phonograph record, disc, wire, tape, film or other article on which sounds are recorded onto any other phonograph record, disc, wire, tape, film or article; or

(b) Sell, distribute, circulate, offer for sale, distribution or circulation, possess for the purpose of sale, distribution or circulation, or cause to be sold, distributed, circulated, offered for sale, distribution or circulation, or possessed for sale, distribution or circulation, any article or device on which sounds have been transferred without the consent of the person who owns the master phonograph record, master disc, master tape or other device or article from which the sounds are derived.

2. It is unlawful for any person, firm, partnership, corporation or association to sell, distribute, circulate, offer for sale, distribution or circulation or possess for the purposes of sale, distribution or circulation, any phonograph record, disc, wire, tape, film or other article on which sounds have been transferred unless the phonograph record, disc, wire, tape, film or other article bears the actual name and address of the transferor of the sounds in a prominent place on its outside face or package.

3. This section does not apply to any person who transfers or causes to be transferred any sounds intended for or in connection with radio or television broadcast transmission or related uses, for archival purposes or solely for the personal use of the person transferring or causing the transfer and without any compensation being derived by the person from the transfer.

4. A person who violates the provisions of this section shall be punished:

(a) For the first offense, for a category D felony as provided in NRS 193.130.

(b) For a subsequent offense, for a category C felony as provided in NRS 193.130.

(Added to NRS by 1973, 1121; A 1979, 1443; 1995, 1220)



NRS 205.2175 - Definitions.

As used in NRS 205.2175 to 205.2707, inclusive, unless the context otherwise requires, the words and terms defined in NRS 205.218 to 205.2195, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1997, 339; A 2009, 1243)



NRS 205.218 - Domesticated animals defined.

Domesticated animals means all domesticated animals other than livestock.

(Added to NRS by 1997, 339)



NRS 205.2185 - Domesticated birds defined.

Domesticated birds means all poultry and domesticated fowl or birds.

(Added to NRS by 1997, 339)



NRS 205.219 - Livestock defined.

Livestock means:

1. All cattle or animals of the bovine species;

2. All horses, mules, burros and asses or animals of the equine species;

3. All swine or animals of the porcine species;

4. All goats or animals of the caprine species; and

5. All sheep or animals of the ovine species.

(Added to NRS by 1997, 339)



NRS 205.2195 - Property defined.

Property means:

1. Personal goods, personal property and motor vehicles;

2. Money, negotiable instruments and other items listed in NRS 205.260;

3. Livestock, domesticated animals and domesticated birds; and

4. Any other item of value, whether or not the item is listed in NRS 205.2175 to 205.2707, inclusive.

(Added to NRS by 1997, 339; A 2009, 1243)



NRS 205.220 - Grand larceny: Definition.

Except as otherwise provided in NRS 205.226 and 205.228, a person commits grand larceny if the person:

1. Intentionally steals, takes and carries away, leads away or drives away:

(a) Personal goods or property, with a value of $650 or more, owned by another person;

(b) Bedding, furniture or other property, with a value of $650 or more, which the person, as a lodger, is to use in or with his or her lodging and which is owned by another person; or

(c) Real property, with a value of $650 or more, that the person has converted into personal property by severing it from real property owned by another person.

2. Uses a card or other device for automatically withdrawing or transferring money in a financial institution to obtain intentionally money to which the person knows he or she is not entitled.

3. Intentionally steals, takes and carries away, leads away, drives away or entices away:

(a) One or more head of livestock owned by another person; or

(b) One or more domesticated animals or domesticated birds, with an aggregate value of $650 or more, owned by another person.

4. With the intent to defraud, steal, appropriate or prevent identification:

(a) Marks or brands, causes to be marked or branded, alters or defaces a mark or brand, or causes to be altered or defaced a mark or brand upon one or more head of livestock owned by another person;

(b) Sells or purchases the hide or carcass of one or more head of livestock owned by another person that has had a mark or brand cut out or obliterated;

(c) Kills one or more head of livestock owned by another person but running at large, whether or not the livestock is marked or branded; or

(d) Kills one or more domesticated animals or domesticated birds, with an aggregate value of $650 or more, owned by another person but running at large, whether or not the animals or birds are marked or branded.

[1911 C&P 373; A 1915, 119; 1947, 85; 1949, 127; 1943 NCL 10323] (NRS A 1965, 1007; 1967, 499; 1969, 531; 1979, 155, 1444; 1983, 546; 1989, 71, 1433; 1995, 13, 1221, 1323; 1997, 341; 2011, 163)



NRS 205.222 - Grand larceny: Penalties.

1. Unless a greater penalty is imposed by a specific statute, a person who commits grand larceny in violation of NRS 205.220 shall be punished pursuant to the provisions of this section.

2. If the value of the property involved in the grand larceny is less than $3,500, the person who committed the grand larceny is guilty of a category C felony and shall be punished as provided in NRS 193.130.

3. If the value of the property involved in the grand larceny is $3,500 or more, the person who committed the grand larceny is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and by a fine of not more than $10,000.

4. In addition to any other penalty, the court shall order the person who committed the grand larceny to pay restitution.

5. If the grand larceny involved a sale in violation of subsection 3 or 4 of NRS 205.220, all proceeds from the sale are subject to forfeiture.

(Added to NRS by 1997, 339; A 2011, 164)



NRS 205.226 - Grand larceny of firearm; penalty.

1. A person who intentionally steals, takes and carries away a firearm owned by another person commits grand larceny of a firearm.

2. A person who commits grand larceny of a firearm is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and by a fine of not more than $10,000.

3. In addition to any other penalty, the court shall order the person who committed the grand larceny of the firearm to pay restitution.

(Added to NRS by 1997, 340)



NRS 205.228 - Grand larceny of motor vehicle; penalty.

1. A person who intentionally steals, takes and carries away, drives away or otherwise removes a motor vehicle owned by another person commits grand larceny of a motor vehicle.

2. Except as otherwise provided in subsection 3, a person who commits grand larceny of a motor vehicle is guilty of a category C felony and shall be punished as provided in NRS 193.130.

3. If the prosecuting attorney proves that the value of the motor vehicle involved in the grand larceny is $3,500 or more, the person who committed the grand larceny of the motor vehicle is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and by a fine of not more than $10,000.

4. In addition to any other penalty, the court shall order the person who committed the grand larceny of the motor vehicle to pay restitution.

(Added to NRS by 1997, 340; A 2011, 164)



NRS 205.230 - Duties of peace officer concerning grand larceny of animal.

1. All state, county, city and township peace and law enforcement officers are empowered and directed to pursue, apprehend and arrest whenever or wherever, irrespective of county boundaries within the State, a person who commits grand larceny in violation of subsection 3 or 4 of NRS 205.220.

2. Upon apprehension and arrest of a person pursuant to subsection 1, the arresting officer shall take the person before the nearest or most accessible magistrate without unnecessary delay.

[1911 C&P 375a; added 1951, 299] + [1911 C&P 375b; added 1951, 299] (NRS A 1967, 176; 1983, 855; 1997, 342)



NRS 205.240 - Petit larceny; penalty.

1. Except as otherwise provided in NRS 205.220, 205.226, 205.228, 475.105 and 501.3765, a person commits petit larceny if the person:

(a) Intentionally steals, takes and carries away, leads away or drives away:

(1) Personal goods or property, with a value of less than $650, owned by another person;

(2) Bedding, furniture or other property, with a value of less than $650, which the person, as a lodger, is to use in or with his or her lodging and which is owned by another person; or

(3) Real property, with a value of less than $650, that the person has converted into personal property by severing it from real property owned by another person.

(b) Intentionally steals, takes and carries away, leads away, drives away or entices away one or more domesticated animals or domesticated birds, with an aggregate value of less than $650, owned by another person.

2. Unless a greater penalty is provided pursuant to NRS 205.267, a person who commits petit larceny is guilty of a misdemeanor. In addition to any other penalty, the court shall order the person to pay restitution.

[1911 C&P 374; A 1947, 85; 1949, 127; 1943 NCL 10324] (NRS A 1965, 300, 1007; 1967, 500; 1969, 531; 1983, 547; 1985, 751; 1989, 1434; 1995, 13; 1997, 342, 1114; 1999, 3109; 2009, 1243; 2011, 165; 2013, 1003)



NRS 205.251 - Determination of value of property involved in larceny offense.

For the purposes of NRS 205.2175 to 205.2707, inclusive:

1. The value of property involved in a larceny offense shall be deemed to be the highest value attributable to the property by any reasonable standard.

2. The value of property involved in larceny offenses committed by one or more persons pursuant to a scheme or continuing course of conduct may be aggregated in determining the grade of the larceny offenses.

(Added to NRS by 1997, 340; A 2009, 1243)



NRS 205.260 - Negotiable and other instruments subjects of larceny.

Bonds, promissory notes, banknotes, bills of exchange, or other bills, orders, drafts, checks, travelers checks, money orders, receipts or certificates, or warrants for or concerning money, goods or property, due, or to become due, or to be delivered, or any public security issued by the United States or by this state, and any deed or writing containing a conveyance of land or valuable contract, in force, or any release or defeasance, or any other instrument whatever, shall be considered personal goods, of which larceny may be committed; and the money due thereon, or secured thereby and remaining unsatisfied, or which, in any event or contingency, might be due or collectible thereon, or the value of the property transferred or affected thereby, as the case may be, shall be deemed the value of the article stolen.

[1911 C&P 380; RL 6645; NCL 10332] (NRS A 1973, 175)



NRS 205.265 - Commission or part ownership no defense for larceny.

It shall be no defense to a prosecution for larceny that the accused was entitled to a commission out of the money or property appropriated as compensation for collecting or receiving the same for or on behalf of the owner thereof, or that the money or property appropriated was partly the property of another and partly the property of the accused; but it shall not be larceny for any bailee, factor, pledgee, servant, attorney, agent, employee or trustee, executor, administrator, guardian, officer or other person to retain his or her reasonable collection fee or charges.

[1911 C&P 387; RL 6652; NCL 10339]



NRS 205.267 - Penalty for theft of scrap metal or utility property.

1. A person who intentionally steals, takes and carries away scrap metal or utility property with a value of less than $650 within a period of 90 days is guilty of a misdemeanor.

2. A person who intentionally steals, takes and carries away scrap metal or utility property with a value of $650 or more within a period of 90 days is guilty of:

(a) If the value of the scrap metal or utility property taken is less than $3,500, a category C felony and shall be punished as provided in NRS 193.130; or

(b) If the value of the scrap metal or utility property taken is $3,500 or more, a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and by a fine of not more than $10,000.

3. In addition to any other penalty, the court shall order a person who violates the provisions of subsection 1 or 2 to pay restitution and:

(a) For a first offense, to perform 100 hours of community service.

(b) For a second offense, to perform 200 hours of community service.

(c) For a third or subsequent offense, to perform up to 300 hours of community service for up to 1 year, as determined by the court.

4. In determining the value of the scrap metal or utility property taken, the cost of repairing and, if necessary, replacing any property damaged by the theft of the scrap metal or utility property must be added to the value of the property.

5. As used in this section:

(a) Scrap metal has the meaning ascribed to it in NRS 647.017.

(b) Utility property has the meaning ascribed to it in NRS 202.582.

(Added to NRS by 2009, 1242; A 2011, 165; 2013, 319)



NRS 205.270 - Penalty for taking property from person of another under circumstances not amounting to robbery; limitation on granting of probation or suspension of sentence.

1. A person who, under circumstances not amounting to robbery, with the intent to steal or appropriate to his or her own use, takes property from the person of another, without the other person s consent, is guilty of:

(a) If the value of the property taken is less than $3,500, a category C felony and shall be punished as provided in NRS 193.130; or

(b) If the value of the property taken is $3,500 or more, a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and by a fine of not more than $10,000.

2. In addition to any other penalty, the court shall order the person to pay restitution.

3. The court shall not grant probation to or suspend the sentence of any person convicted of violating subsection 1 if the person from whom the property was taken has any infirmity caused by age or other physical condition.

[1911 C&P 557; RL 6822; NCL 10502] (NRS A 1967, 500; 1979, 1445; 1985, 1868; 1995, 1222; 1997, 343; 2011, 165)



NRS 205.2705 - Use of unlawful coin or cheating device in vending machine, telephone or other coin operated device prohibited; penalty.

1. It is unlawful for any person, in using any lawful vending machine, coin box, telephone or other receptacle designed to receive or be operated by lawful coin of the United States of America in furtherance of or in connection with the sale, use or enjoyment of property or service:

(a) To use other than lawful coin, legal tender of the United States of America, or coin not of the same denomination as the coin intended to be used in such device; or

(b) To use or have on his or her person any cheating or thieving device to facilitate removing from any lawful vending machine, coin box, telephone or other receptacle any part of the contents thereof.

2. Every person who violates any of the provisions of this section is guilty of a gross misdemeanor.

(Added to NRS by 1973, 446)



NRS 205.2707 - Penalty for theft of money or property of value of $650 or more from vending machines; determination of value of property taken includes cost to repair any damage to vending machine.

1. A person who intentionally steals, takes and carries away property of the value of $650 or more from vending machines within a period of 1 week is guilty of:

(a) If the value of the property taken is less than $3,500, a category C felony and shall be punished as provided in NRS 193.130; or

(b) If the value of the property taken is $3,500 or more, a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and by a fine of not more than $10,000.

2. In addition to any other penalty, the court shall order the person to pay restitution.

3. In determining the value of the property taken, the cost of repairing damaged vending machines and replacing any machine, if necessary, must be added to the value of the property.

(Added to NRS by 1985, 710; A 1989, 1434; 1995, 1222; 1997, 343; 2011, 166)



NRS 205.271 - Owner defined.

As used in NRS 205.2715, 205.273 and 205.274, the word owner means a person having the lawful use or control or the right to the use and control of a vehicle under a lease or otherwise for a period of 10 or more successive days.

(Added to NRS by 1963, 886; A 1969, 531; 1975, 143)



NRS 205.2715 - Unlawful taking of vehicle: Inference; penalty.

1. Every person who takes and carries away or drives away the vehicle of another without the intent to permanently deprive the owner thereof but without the consent of the owner of such vehicle is guilty of a gross misdemeanor.

2. Every person who is in possession of a vehicle without the consent of the owner of such vehicle may reasonably be inferred to have taken and carried away or driven away the vehicle.

3. Vehicle as used in this section means every device in, upon or by which any person or property is or may be transported or drawn upon a public highway, waterway or airway, excepting devices moved by human power or used exclusively upon stationary rails or tracks.

(Added to NRS by 1973, 1686; A 1983, 718)



NRS 205.273 - Offense involving stolen vehicle: Definition; penalty; restitution; determination of value of vehicle.

1. A person commits an offense involving a stolen vehicle if the person:

(a) With the intent to procure or pass title to a motor vehicle which the person knows or has reason to believe has been stolen, receives or transfers possession of the vehicle from or to another person; or

(b) Has in his or her possession a motor vehicle which the person knows or has reason to believe has been stolen.

2. The provisions of subsection 1 do not apply to an officer of the law if the officer is engaged in the performance of his or her duty as an officer at the time of the receipt, transfer or possession of the stolen vehicle.

3. Except as otherwise provided in subsection 4, a person who violates the provisions of subsection 1 is guilty of a category C felony and shall be punished as provided in NRS 193.130.

4. If the prosecuting attorney proves that the value of the vehicle involved is $3,500 or more, the person who violated the provisions of subsection 1 is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and by a fine of not more than $10,000.

5. In addition to any other penalty, the court shall order the person to pay restitution.

6. For the purposes of this section, the value of a vehicle shall be deemed to be the highest value attributable to the vehicle by any reasonable standard.

(Added to NRS by 1961, 269; A 1967, 501; 1979, 1445; 1995, 1222; 1997, 344; 2011, 166)



NRS 205.274 - Injuring or tampering with vehicle; penalties.

1. Any person who shall individually or in association with one or more other persons willfully break, injure, tamper with or remove any part or parts of any vehicle for the purpose of injuring, defacing or destroying such vehicle, or temporarily or permanently preventing its useful operation, or for any purpose against the will or without the consent of the owner of such vehicle, or who shall in any manner willfully or maliciously interfere with or prevent the running or operation of such vehicle, shall be guilty of a public offense proportionate to the value of the loss resulting therefrom.

2. Any person who shall without the consent of the owner or person in charge of a vehicle climb into or upon such vehicle with the intent to commit any crime, malicious mischief, or injury thereto, or who while a vehicle is at rest and unattended shall attempt to manipulate any of the levers, starting crank or other starting device, brakes or other mechanism thereof, or to set such vehicle in motion, shall be guilty of a misdemeanor; but the foregoing provisions shall not apply when any such act is done in an emergency in furtherance of public safety or convenience or by or under the direction of an officer in the regulation of traffic or performance of any other official duty.

(Added to NRS by 1961, 269; A 1967, 501)



NRS 205.2741 - Throwing substance at or willfully damaging bicycle or motor vehicle; penalty.

1. It is unlawful for any person:

(a) To throw any stone, rock, missile or any substance at any bicycle, or at any motorbus, truck or other motor vehicle; or

(b) Wrongfully to injure, deface or damage any bicycle, or any motorbus, truck or other motor vehicle, or any part thereof.

2. Any person who violates any of the provisions of subsection 1 is guilty of a public offense, as prescribed in NRS 193.155, proportionate to the value of the property damaged and in no event less than a misdemeanor.

(Added to NRS by 1971, 722; A 1979, 157; 1991, 2232)



NRS 205.2745 - Owning or operating premises on which illegally obtained motor vehicle is altered, destroyed, disassembled, reassembled or stored for certain purposes; penalties.

1. A person who owns or operates a building or other premises shall not knowingly allow a motor vehicle or part of a motor vehicle that is illegally obtained by theft, fraud or conspiracy to defraud to be altered, destroyed, disassembled, reassembled or stored at the building or premises for the purpose of:

(a) Defacing, destroying or altering the identity of the motor vehicle or the part of a motor vehicle, including, without limitation, the identification number, to misrepresent the identity of or prevent the identification of the motor vehicle or the part; or

(b) Selling or disposing of the motor vehicle or the part of a motor vehicle.

2. A person who violates the provisions of subsection 1 is guilty of a category C felony and shall be punished as provided in NRS 193.130, and may be further punished by a fine of not more than $50,000.

3. As used in this section, motor vehicle has the meaning ascribed to it in NRS 482.075.

(Added to NRS by 1999, 2059)



NRS 205.2747 - Unlawful transfer or assignment of right or interest in motor vehicle; penalty.

1. A person, other than a party to the lease contract, retail installment contract or security agreement, for compensation or some other consideration, shall not transfer or assign, or purport to transfer or assign, any right or interest in a motor vehicle that is subject to a lease contract, retail installment contract or security agreement the terms of which prohibit the transfer or assignment of any right or interest in the motor vehicle to any person who is not a party to the contract or agreement.

2. A person shall not assist, cause or arrange for a person to violate the provisions of subsection 1.

3. This section does not affect the enforceability of any provision of any lease contract, retail installment contract, security agreement or direct loan agreement by any party to the contract or agreement.

4. In addition to any other penalty, a person who violates the provisions of this section is guilty of a gross misdemeanor.

5. As used in this section:

(a) Buyer means a person who buys or hires a motor vehicle pursuant to a retail installment contract.

(b) Direct loan agreement means an agreement between a lender and a purchaser by which the lender has advanced money pursuant to a loan secured by a motor vehicle which the purchaser has purchased.

(c) Lease contract means a contract for or in contemplation of a lease or bailment for the use of a motor vehicle, and the purchase of services incidental to the lease or bailment, by a natural person for a term exceeding 4 months, primarily for personal, family, household, business or commercial purposes.

(d) Lessor means a person who is engaged in the business of leasing, offering to lease or arranging the lease of a motor vehicle under a lease contract. The term includes a bailor.

(e) Motor vehicle means a motor vehicle which is required to be registered pursuant to chapter 482 of NRS.

(f) Purchaser has the meaning ascribed to it in NRS 104.1201.

(g) Retail installment contract means a retail installment contract as defined in NRS 97.105 pursuant to which the title to or lien upon a motor vehicle, which is the subject matter of the retail installment transaction, is retained or taken by a seller from a buyer as security for the buyer s obligation.

(h) Retail installment transaction means a transaction in which a buyer purchases a motor vehicle from a seller pursuant to a retail installment contract which provides for a finance charge and under which the buyer agrees to pay the total of payments in one or more installments. As used in this paragraph:

(1) Amount financed means the cash sale price of the motor vehicle which is the subject matter of a retail installment contract less the amount of the buyer s down payment in money or goods, or both, plus the amounts, if any, included therein, if a separate identified charge is made therefor and stated in the contract, for insurance and official fees.

(2) Finance charge means the cost of credit indicated in a dollar amount. The term includes any charge payable directly or indirectly by the buyer and imposed directly or indirectly by the seller as an incident to or a condition of the extension of credit. The term does not include any charge of a type payable in a comparable cash transaction.

(3) Total of payments means the amount financed plus the finance charge.

(i) Secured party has the meaning ascribed to it in NRS 104.9102.

(j) Security agreement has the meaning ascribed to it in NRS 104.9102.

(k) Seller means a person engaged in the business of selling or leasing motor vehicles pursuant to retail installment contracts.

(Added to NRS by 2005, 1423)



NRS 205.275 - Offense involving stolen property: Definition; penalty; restitution; prima facie evidence; determination of value of property.

1. Except as otherwise provided in NRS 501.3765, a person commits an offense involving stolen property if the person, for his or her own gain or to prevent the owner from again possessing the owner s property, buys, receives, possesses or withholds property:

(a) Knowing that it is stolen property; or

(b) Under such circumstances as should have caused a reasonable person to know that it is stolen property.

2. A person who commits an offense involving stolen property in violation of subsection 1:

(a) If the value of the property is less than $650, is guilty of a misdemeanor;

(b) If the value of the property is $650 or more but less than $3,500, is guilty of a category C felony and shall be punished as provided in NRS 193.130; or

(c) If the value of the property is $3,500 or more or if the property is a firearm, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and by a fine of not more than $10,000.

3. In addition to any other penalty, the court shall order the person to pay restitution.

4. A person may be prosecuted and convicted pursuant to this section whether or not the principal is or has been prosecuted or convicted.

5. Possession by any person of three or more items of the same or a similar class or type of personal property on which a permanently affixed manufacturer s serial number or manufacturer s identification number has been removed, altered or defaced, is prima facie evidence that the person has violated this section.

6. For the purposes of this section, the value of the property involved shall be deemed to be the highest value attributable to the property by any reasonable standard.

7. As used in this section, stolen property means property that has been taken from its owner by larceny, robbery, burglary, embezzlement, theft or any other offense that is a crime against property, whether or not the person who committed the taking is or has been prosecuted or convicted for the offense.

[1911 C&P 383; A 1951, 29] (NRS A 1967, 502; 1971, 925; 1979, 561, 1445; 1989, 1434; 1995, 13, 1223, 1323; 1997, 344; 1999, 402; 2011, 166; 2013, 1003)



NRS 205.290 - Restoration of stolen property to owner.

All property obtained by larceny, robbery, burglary or embezzlement and found in the possession of the thief or embezzler thereof, or in the possession of any receiver or wrongful possessor of stolen property, shall be restored to the owner.

[1911 C&P 385; A 1935, 370; 1931 NCL 10337] (NRS A 1971, 926)



NRS 205.295 - Restoration of stolen property: Duties of officers.

The officer arresting any person charged as principal or accessory in any robbery or larceny shall use reasonable diligence to secure the property alleged to have been stolen, and after seizure shall be answerable therefor while it remains in the officer s hands, and shall annex a schedule thereof to the return of the warrant. Whenever the district attorney shall require such property for use as evidence upon the examination or trial, such officer, upon the demand of the district attorney, shall deliver it to the district attorney and take a receipt therefor, after which such district attorney shall be answerable for the same.

[1911 C&P 386; RL 6651; NCL 10338]



NRS 205.300 - Definition; punishment.

1. Any bailee of any money, goods or property, who converts it to his or her own use, with the intent to steal it or to defraud the owner or owners thereof and any agent, manager or clerk of any person, corporation, association or partnership, or any person with whom any money, property or effects have been deposited or entrusted, who uses or appropriates the money, property or effects or any part thereof in any manner or for any other purpose than that for which they were deposited or entrusted, is guilty of embezzlement, and shall be punished in the manner prescribed by law for the stealing or larceny of property of the kind and name of the money, goods, property or effects so taken, converted, stolen, used or appropriated.

2. The value of all the money, goods, property or effects misappropriated in separate acts of embezzlement must be combined for the purpose of imposing punishment for the offense charged if:

(a) The separate acts were committed against the same person within 6 months before the offense;

(b) None of the individual acts is punishable as a felony; and

(c) The cumulative value of all the money, goods, property and effects misappropriated is sufficient to make the offense punishable as a felony.

3. Any use of the money, goods or property by any bailee thereof, other than that for which it was borrowed, hired, deposited, carried, received or collected, is prima facie evidence of conversion and of intent to steal the same and defraud the owner or owners thereof.

4. The term bailee, as used in this section, means all persons with whom any money, goods or property has been deposited, all persons to whom any goods or property has been loaned or hired, all persons to whom any goods or property has been delivered, and all persons who are, either as agent, collector or servant, empowered, authorized or entrusted to carry, collect or receive any money, goods or property of another.

[1911 C&P 388; RL 6653; NCL 10340] (NRS A 1985, 978)



NRS 205.305 - Prima facie evidence of embezzlement.

If any clerk, apprentice, servant, or any other person whatsoever, whether bound or hired, to whom any money or goods, or chattels, or other property, shall be entrusted, for any purpose whatsoever, by his or her master, employer, or any other person or persons, corporation or corporations, by whom he or she may be entrusted, shall withdraw himself or herself and shall go away with the money, goods, chattels or property, or any part thereof, with the intent to steal the same, and defraud the master, employer or any other person or persons, corporation or corporations, of the same, or being in the service of his or her master, or employer, corporation or corporations, or any other person or firm, shall embezzle the money, goods, chattels or property, or any part thereof, or shall otherwise convert the same to his or her own use, it shall be prima facie evidence of the intent to steal the same, and every such person or persons so offending shall be punished in the manner prescribed by law for feloniously stealing property of the value of the articles so taken, embezzled, stolen or converted.

[1911 C&P 389; RL 6654; NCL 10341]



NRS 205.310 - Contractor failing to pay for labor or material.

Every person having entered into a contract to supply any labor or materials for the value or price of which any lien might lawfully be filed upon the property of another, who shall receive the full price or consideration thereof, or the amount of any account stated thereon, or part payment thereon, shall be deemed to receive the same as the agent of the party with whom such contract was made or his or her successor or assign, for the purpose of paying all claims for labor and materials supplied, insofar as the money so received will pay such claims.

[1911 C&P 390; RL 6655; NCL 10342]



NRS 205.312 - Willful or intentional failure to return leased or rented vehicle to owner: Inference of embezzlement.

Whenever any person who has leased or rented a vehicle willfully and intentionally fails to return the vehicle to its owner within 72 hours after the lease or rental agreement has expired, that person may reasonably be inferred to have embezzled the vehicle.

(Added to NRS by 1963, 393; A 1983, 718)



NRS 205.320 - Threats.

A person who, with the intent to extort or gain any money or other property or to compel or induce another to make, subscribe, execute, alter or destroy any valuable security or instrument or writing affecting or intended to affect any cause of action or defense, or any property, or to influence the action of any public officer, or to do or abet or procure any illegal or wrongful act, whether or not the purpose is accomplished, threatens directly or indirectly:

1. To accuse any person of a crime;

2. To injure a person or property;

3. To publish or connive at publishing any libel;

4. To expose or impute to any person any deformity or disgrace; or

5. To expose any secret,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, or by a fine of not more than $10,000, or by both fine and imprisonment. In addition to any other penalty, the court shall order the person to pay restitution.

[1911 C&P 474; RL 6739; NCL 10423] (NRS A 1967, 502; 1979, 1445; 1995, 1223)



NRS 205.322 - Extortionate collection of debt.

A person who causes a debtor to have a reasonable apprehension that a delay in repaying the debt could result in the use of violence or other criminal means to:

1. Harm physically the debtor or any other person; or

2. Damage any property belonging to or in the custody of the debtor,

is guilty of extortionate collection of debt which is a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $10,000. In addition to any other penalty, the court shall order the person to pay restitution.

(Added to NRS by 1983, 1494; A 1995, 1223)



NRS 205.330 - Fraudulent conveyances.

Every person who shall be a party to any fraudulent conveyance of any lands, tenements or hereditaments, goods or chattels, or any right or interest issuing out of the same, or to any bond, suit, judgment or execution, contract or conveyance, had, made or contrived with intent to deceive and defraud others, or to defeat, hinder or delay creditors or others of their just debts, damages or demands; or who, being a party as aforesaid, at any time shall wittingly and willingly put in use, avow, maintain, justify or defend the same, or any of them, as true and done, had, or made in good faith, or upon good consideration, or shall alien, assign or sell any of the lands, tenements, hereditaments, goods, chattels or other things before mentioned, conveyed to him or her as aforesaid, or any part thereof, is guilty of a gross misdemeanor.

[1911 C&P 430; RL 6695; NCL 10382] (NRS A 1967, 502)



NRS 205.335 - Sale or removal of goods subject to security interest by debtor in possession without consent of secured party.

1. The debtor in possession of goods subject to a security interest shall not sell or dispose of any such property, or remove the same from the county wherein the goods are located at the time the security agreement thereupon is executed, during the time the security agreement is in force, without the written consent of the secured party first had and obtained.

2. Any person violating any of the provisions of subsection 1, with intent to hinder, delay or defraud the secured party, shall be deemed guilty of a gross misdemeanor.

[1911 C&P 432; A 1935, 260; 1931 NCL 10384] + [1911 C&P 433; A 1935, 260; 1931 NCL 10385] (NRS A 1965, 928)



NRS 205.340 - Sale or creation of security interest in personal property subject to security interest or lien without informing purchaser or secured party.

Every person who shall sell or create a security interest in any personal property which is at the time subject to a security interest or upon which any lien has been or may lawfully be filed, without informing the purchaser or secured party before the payment of the purchase price or money loaned of the several amounts of all such security interests and liens known to the seller or debtor, shall be deemed to have made a false representation and shall, where no other punishment is prescribed, be punished as for a gross misdemeanor.

[1911 C&P 434; RL 6699; NCL 10386] (NRS A 1965, 928)



NRS 205.345 - Destruction or removal of personal property upon which security interest or lease exists.

1. Every person being in possession thereof, who shall remove, conceal or destroy or connive at or consent to the removal, concealment or destruction of any personal property or any part thereof, upon which a security interest or lease exists, in such a manner as to hinder, delay or defraud the secured party or lessor, or who, with intent to hinder, delay or defraud the secured party or lessor, shall sell, remove, conceal or destroy or connive at or consent to the removal, concealment or destruction of such property, shall be guilty of a gross misdemeanor.

2. In any prosecution under this section any allegation containing a description of the security agreement or lease by reference to the date thereof and names of the parties thereto, shall be sufficiently definite and certain.

[1911 C&P 435; RL 6700; NCL 10387] (NRS A 1965, 928)



NRS 205.350 - Removal or sale of property to defraud creditors.

If any debtor shall fraudulently remove his or her property or effects out of this state, or shall fraudulently sell, convey or assign, or conceal his or her property or effects, with intent to defraud, hinder or delay his or her creditors of their just rights, claims or demands, the debtor is guilty of a gross misdemeanor.

[1911 C&P 436; RL 6701; NCL 10388] (NRS A 1967, 503)



NRS 205.355 - Fraudulent sale or concealment of personal property after action commenced or judgment rendered.

Any person against whom an action is pending, or against whom a judgment has been rendered for the recovery of any personal property or effects, who shall fraudulently conceal, sell or dispose of such property or effects, with intent to hinder, delay or defraud the person bringing such action or recovering such judgment, or shall, with such intent, remove such property or effects beyond the limits of the county in which it may be at the time of the commencement of such action, or the rendering of such judgment, shall, on conviction, be punished as provided in NRS 205.350.

[1911 C&P 437; RL 6702; NCL 10389]



NRS 205.360 - Knowingly receiving fraudulent conveyance.

Every person who shall receive any property or conveyance thereof from another, knowing that the same is transferred or delivered in violation of, or with the intent to violate, any provision of NRS 205.345, 205.350 and 205.355, shall be guilty of a misdemeanor.

[1911 C&P 438; RL 6703; NCL 10390]



NRS 205.365 - Fraudulently selling real estate twice.

A person, after once selling, bartering or disposing of any tract of land, town lot, or executing any bond or agreement for the sale of any land or town lot, who again, knowingly and fraudulently, sells, barters or disposes of the same tract of land or lot, or any part thereof, or knowingly and fraudulently executes any bond or agreement to sell, barter or dispose of the same land or lot, or any part thereof, to any other person, for a valuable consideration, shall be punished:

1. Where the value of the property involved is $650 or more, for a category C felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. Where the value of the property is less than $650, for a misdemeanor.

[1911 C&P 462; RL 6727; NCL 10415] (NRS A 1967, 503; 1979, 1446; 1989, 1435; 1995, 1224; 2011, 167)



NRS 205.370 - Swindling; credit by false representations.

A person who, by false representations of his or her own wealth, or mercantile correspondence and connections, obtains a credit thereby and defrauds any person of money, goods, chattels or any valuable thing, or if a person causes or procures another to report falsely of his or her wealth or mercantile character, and by thus imposing upon any person obtains credit and thereby fraudulently gets into the possession of goods, wares or merchandise, or other valuable thing, is a swindler, and must be sentenced to return the property fraudulently obtained, if it can be done, or to pay restitution and shall be punished:

1. Where the amount of money or the value of the chattels, goods, wares or merchandise, or other valuable thing so obtained is $650 or more, for a category C felony as provided in NRS 193.130.

2. Otherwise, for a misdemeanor.

[1911 C&P 431; RL 6696; NCL 103.83] (NRS A 1967, 503; 1979, 1446; 1989, 1435; 1995, 1224; 2011, 167)



NRS 205.372 - Mortgage lending fraud; penalties; civil action.

1. A person who is a participant in a mortgage lending transaction and who:

(a) Knowingly makes a false statement or misrepresentation concerning a material fact or knowingly conceals or fails to disclose a material fact;

(b) Knowingly uses or facilitates the use of a false statement or misrepresentation made by another person concerning a material fact or knowingly uses or facilitates the use of another person s concealment or failure to disclose a material fact;

(c) Receives any proceeds or any other money in connection with a mortgage lending transaction that the person knows resulted from a violation of paragraph (a) or (b);

(d) Conspires with another person to violate any of the provisions of paragraph (a), (b) or (c); or

(e) Files or causes to be filed with a county recorder any document that the person knows to include a misstatement, misrepresentation or omission concerning a material fact,

commits the offense of mortgage lending fraud which is a category C felony and, upon conviction, shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, or by a fine of not more than $10,000, or by both fine and imprisonment.

2. A person who engages in a pattern of mortgage lending fraud or conspires or attempts to engage in a pattern of mortgage lending fraud is guilty of a category B felony and, upon conviction, shall be punished by imprisonment in the state prison for a minimum term of not less than 3 years and a maximum term of not more than 20 years, or by a fine of not more than $50,000, or by both fine and imprisonment.

3. Each mortgage lending transaction in which a person violates any provision of subsection 1 constitutes a separate violation.

4. Except as otherwise provided in this subsection, if a lender or any agent of the lender is convicted of the offense of mortgage lending fraud in violation of this section, the mortgage lending transaction with regard to which the fraud was committed may be rescinded by the borrower within 6 months after the date of the conviction if the borrower gives written notice to the lender and records that notice with the recorder of the county in which the mortgage was recorded. A mortgage lending transaction may not be rescinded pursuant to this subsection if the lender has transferred the mortgage to a bona fide purchaser.

5. The Attorney General may investigate and prosecute a violation of this section.

6. In addition to the criminal penalties imposed for a violation of this section, any person who violates this section is subject to a civil penalty of not more than $5,000 for each violation. This penalty must be recovered in a civil action, brought in the name of the State of Nevada by the Attorney General. In such an action, the Attorney General may recover reasonable attorney s fees and costs.

7. The owner or holder of the beneficial interest in real property which is the subject of mortgage lending fraud may bring a civil action in the district court in and for the county in which the real property is located to recover any damages suffered by the owner or holder of the beneficial interest plus reasonable attorney s fees and costs.

8. As used in this section:

(a) Bona fide purchaser means any person who purchases a mortgage in good faith and for valuable consideration and who does not know or have reasonable cause to believe that the lender or any agent of the lender engaged in mortgage lending fraud in violation of this section.

(b) Mortgage lending transaction means any transaction between two or more persons for the purpose of making or obtaining, attempting to make or obtain, or assisting another person to make or obtain a loan that is secured by a mortgage or other lien on residential real property. The term includes, without limitation:

(1) The solicitation of a person to make or obtain the loan;

(2) The representation or offer to represent another person to make or obtain the loan;

(3) The negotiation of the terms of the loan;

(4) The provision of services in connection with the loan; and

(5) The execution of any document in connection with making or obtaining the loan.

(c) Participant in a mortgage lending transaction includes, without limitation:

(1) A borrower as defined in NRS 598D.020;

(2) An escrow agent as defined in NRS 645A.010;

(3) A foreclosure consultant as defined in NRS 645F.320;

(4) A foreclosure purchaser as defined in NRS 645F.330;

(5) An investor as defined in NRS 645B.0121;

(6) A lender as defined in NRS 598D.050;

(7) A loan modification consultant as defined in NRS 645F.365;

(8) A mortgage agent as defined in NRS 645B.0125;

(9) A mortgage banker as defined in NRS 645E.100; and

(10) A mortgage broker as defined in NRS 645B.0127.

(d) Pattern of mortgage lending fraud means one or more violations of a provision of subsection 1 committed in two or more mortgage lending transactions which have the same or similar purposes, results, accomplices, victims or methods of commission, or are otherwise interrelated by distinguishing characteristics.

(Added to NRS by 2007, 2850; A 2009, 1462; 2011, 336, 1748)



NRS 205.375 - False written statements to obtain property or credit.

Any person:

1. Who shall knowingly make or cause to be made, either directly or indirectly, or through any agency whatsoever, any false statement in writing, with intent that it shall be relied upon, respecting the financial condition or means or ability to pay, of himself or herself, or of any other person, firm or corporation, in which he or she is interested, or for whom or which he or she is acting, for the purpose of procuring in any form whatsoever, either the delivery of personal property, the payment of cash, the making of a loan or credit, the extension of a credit, the discount of an account receivable, or the making, acceptance, discount, sale or endorsement of a bill of exchange, or promissory note, for the benefit of either himself or herself or of such person, firm or corporation;

2. Who, knowing that a false statement in writing has been made, respecting the financial condition or means or ability to pay, of himself or herself, or of such person, firm or corporation, in which he or she is interested, or for whom he or she is acting, procures, upon the faith thereof, for the benefit either of himself or herself, or of such person, firm or corporation, either or any of the things of benefit mentioned in subsection 1; or

3. Who, knowing that a statement in writing has been made respecting the financial condition or means or ability to pay, of himself or herself or of such person, firm or corporation, in which he or she is interested, or for whom he or she is acting, represents on a later day, either orally or in writing, that such statement theretofore made, if then again made on that day, would be then true, when, in fact, the statement if then made would be false, and procures upon the faith thereof, for the benefit either of himself or herself or such person, firm or corporation, either or any of the things of benefit mentioned in subsection 1,

shall be guilty of a misdemeanor.

[1:193:1923; NCL 10599] (NRS A 1967, 503)



NRS 205.377 - Multiple transactions involving fraud or deceit in course of enterprise or occupation; penalty.

1. A person shall not, in the course of an enterprise or occupation, knowingly and with the intent to defraud, engage in an act, practice or course of business or employ a device, scheme or artifice which operates or would operate as a fraud or deceit upon a person by means of a false representation or omission of a material fact that:

(a) The person knows to be false or omitted;

(b) The person intends another to rely on; and

(c) Results in a loss to any person who relied on the false representation or omission,

in at least two transactions that have the same or similar pattern, intents, results, accomplices, victims or methods of commission, or are otherwise interrelated by distinguishing characteristics and are not isolated incidents within 4 years and in which the aggregate loss or intended loss is more than $650.

2. Each act which violates subsection 1 constitutes a separate offense.

3. A person who violates subsection 1 is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $10,000.

4. In addition to any other penalty, the court shall order a person who violates subsection 1 to pay restitution.

5. A violation of this section constitutes a deceptive trade practice for the purposes of NRS 598.0903 to 598.0999, inclusive.

6. As used in this section, enterprise has the meaning ascribed to it in NRS 207.380.

(Added to NRS by 2009, 143; A 2011, 168)



NRS 205.380 - Obtaining money, property, rent or labor by false pretenses.

1. A person who knowingly and designedly by any false pretense obtains from any other person any chose in action, money, goods, wares, chattels, effects or other valuable thing, including rent or the labor of another person not his or her employee, with the intent to cheat or defraud the other person, is a cheat, and, unless otherwise prescribed by law, shall be punished:

(a) If the value of the thing or labor fraudulently obtained was $650 or more, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $10,000, or by both fine and imprisonment. In addition to any other penalty, the court shall order the person to pay restitution.

(b) If the value of the thing or labor fraudulently obtained was less than $650, for a misdemeanor, and must be sentenced to restore the property fraudulently obtained, if it can be done, or tender payment for rent or labor.

2. For the purposes of this section, it is prima facie evidence of an intent to defraud if the drawer of a check or other instrument given in payment for:

(a) Property which can be returned in the same condition in which it was originally received;

(b) Rent; or

(c) Labor performed in a workmanlike manner whenever a written estimate was furnished before the labor was performed and the actual cost of the labor does not exceed the estimate,

stops payment on that instrument and fails to return or offer to return the property in that condition, or to specify in what way the labor was deficient within 5 days after receiving notice from the payee that the instrument has not been paid by the drawee.

3. The notice must be sent to the drawer by certified mail, return receipt requested, at the address shown on the instrument. The notice must include a statement of the penalties set forth in this section. Return of the notice because of nondelivery to the drawer raises a rebuttable presumption of the intent to defraud.

4. A notice in boldface type clearly legible and in substantially the following form must be posted in a conspicuous place in every principal and branch office of every bank and in every place of business in which retail selling is conducted or labor is performed for the public and must be furnished in written form by a landlord to a tenant:

The stopping of payment on a check or other instrument given in payment for property which can be returned in the same condition in which it was originally received, rent or labor which was completed in a workmanlike manner, and the failure to return or offer to return the property in that condition or to specify in what way the labor was deficient within 5 days after receiving notice of nonpayment is punishable:

1. If the value of the property, rent or labor fraudulently obtained was $650 or more, as a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, or by a fine of not more than $10,000, or by both fine and imprisonment.

2. If the value of the property, rent or labor so fraudulently obtained was less than $650, as a misdemeanor by imprisonment in the county jail for not more than 6 months, or by a fine of not more than $1,000, or by both fine and imprisonment.

[1911 C&P 439; A 1951, 29] (NRS A 1967, 504; 1977, 1416; 1979, 1072, 1446, 1713; 1981, 2017; 1985, 251, 456; 1989, 1436; 1993, 1518; 1995, 1224; 1997, 9; 1999, 397; 2005, 1082; 2011, 168)



NRS 205.390 - Obtaining signature by false pretense.

A person who, with the intent to cheat or defraud another, designedly by color or aid of any false token or writing or other false pretense, representation or presentation obtains the signature of any person to a written instrument is guilty of a category D felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

[1911 C&P 440; RL 6705; NCL 10393] (NRS A 1967, 505; 1995, 1225)



NRS 205.395 - False representation concerning title; penalties; civil action.

1. Every person who:

(a) Claims an interest in, or a lien or encumbrance against, real property in a document that is recorded in the office of the county recorder in which the real property is located and who knows or has reason to know that the document is forged or groundless, contains a material misstatement or false claim or is otherwise invalid;

(b) Executes or notarizes a document purporting to create an interest in, or a lien or encumbrance against, real property, that is recorded in the office of the county recorder in which the real property is located and who knows or has reason to know that the document is forged or groundless, contains a material misstatement or false claim or is otherwise invalid; or

(c) Causes a document described in paragraph (a) or (b) to be recorded in the office of the county recorder in which the real property is located and who knows or has reason to know that the document is forged or groundless, contains a material misstatement or false claim or is otherwise invalid,

has made a false representation concerning title.

2. A person who makes a false representation concerning title in violation of subsection 1 is guilty of a category C felony and shall be punished as provided in NRS 193.130.

3. A person who engages in a pattern of making false representations concerning title is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 3 years and a maximum term of not more than 20 years, or by a fine of not more than $50,000, or by both fine and imprisonment.

4. In addition to the criminal penalties imposed for a violation of this section, any person who violates this section is subject to a civil penalty of not more than $5,000 for each violation. This penalty must be recovered in a civil action, brought in the name of the State of Nevada by the Attorney General. In such an action, the Attorney General may recover reasonable attorney s fees and costs.

5. Except as otherwise provided in this subsection, the owner or holder of the beneficial interest in real property which is the subject of a false representation concerning title may bring a civil action in the district court in and for the county in which the real property is located to recover any damages suffered by the owner or holder of the beneficial interest plus reasonable attorney s fees and costs. The owner or holder of the beneficial interest in the real property must, before bringing a civil action pursuant to this subsection, send a written request to the person who made the false representation to record a document which corrects the false representation. If the person records such a document not later than 20 days after the date of the written request, the owner or holder of the beneficial interest may not bring a civil action pursuant to this subsection.

6. As used in this section, pattern of making false representations concerning title means one or more violations of a provision of subsection 1 committed in two or more transactions:

(a) Which have the same or similar pattern, purposes, results, accomplices, victims or methods of commission, or are otherwise interrelated by distinguishing characteristics;

(b) Which are not isolated incidents within the preceding 4 years; and

(c) In which the aggregate loss or intended loss is more than $250.

[1911 C&P 441; RL 6706; NCL 10394] (NRS A 2011, 338, 1748)



NRS 205.400 - Fraud by bailee of animal.

Every person who shall obtain from another the possession or use of any horse or other draft animal without paying therefor, with intent to defraud the owner thereof, or who shall obtain the possession or use thereof, by color or aid of any false or fraudulent representation, pretense, token or writing, or shall obtain credit for such use by color or aid of any false or fraudulent representation, pretense, token or writing; or who, having hired property, shall recklessly, willfully, wantonly or by gross negligence injure or destroy or cause, suffer, allow or permit the same, or any part thereof, to be injured or destroyed; or who, having hired any horse or other draft animal upon an understanding or agreement that the same shall be ridden or driven a specified distance or to a specified place, shall willfully and fraudulently ride or drive or cause, permit or allow the same to be ridden or driven a longer distance, or to a different place, shall be guilty of a misdemeanor.

[1911 C&P 442; RL 6707; NCL 10395] (NRS A 1967, 505)



NRS 205.405 - Falsifying accounts.

Every person who shall, willfully or maliciously and with intent to defraud, make any false entry, or fail to make an entry, of any material matter which it is his or her duty to make, with intent to injure another, in any private book or private account, shall be guilty of a gross misdemeanor.

[1911 C&P 446; RL 6711; NCL 10399]



NRS 205.410 - Improper use of insignia.

Every person who shall willfully wear the badge, button, insigne or rosette of any military order or of any secret order or society, or any similitude thereof; or who shall use any such badge, button, insigne or rosette to obtain aid or assistance, or any other benefit or advantage, unless the person shall be entitled to so wear or use the same under the constitution, bylaws, rules and regulations of such order or society, shall be fined not more than $500.

[1911 C&P 452; RL 6717; NCL 10405] (NRS A 1967, 505)



NRS 205.412 - Stolen valor.

1. A person commits the crime of stolen valor if he or she knowingly, with the intent to obtain money, property or another tangible benefit:

(a) Fraudulently represents himself or herself to be a recipient of the Congressional Medal of Honor, Distinguished Service Cross, Navy Cross, Air Force Cross, Silver Star, Purple Heart, Combat Infantryman Badge, Combat Action Badge, Combat Medical Badge, Combat Action Ribbon or Air Force Combat Action Medal; and

(b) Obtains money, property or another tangible benefit through such fraudulent representation.

2. A person who commits the crime of stolen valor is guilty of a gross misdemeanor.

(Added to NRS by 2013, 1018)



NRS 205.415 - Collecting for benefit without authority.

A person who sells one or more tickets to any ball, benefit or entertainment, or asks or receives any subscription or promise thereof, for the benefit or pretended benefit of any person, association or order, without being authorized thereto by the person, association or order for whose benefit or pretended benefit it is done, shall be punished:

1. Where the amount received from such sales, subscriptions or promises totals $650 or more, for a category C felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. Otherwise, for a misdemeanor.

[1911 C&P 453; RL 6718; NCL 10406] (NRS A 1967, 505; 1979, 1447; 1989, 1437; 1995, 1226; 2011, 169)



NRS 205.420 - Use of false permit, license or writing.

Every person who conducts any business or performs any act under color of, or files for record with any public officer, any false or fraudulent permit, license or writing, or any permit, license or writing not lawfully belonging to such person, or who obtains any permit, license or writing by color or aid of any false representation, pretense, personation, token or writing is guilty of a gross misdemeanor.

[1911 C&P 454; RL 6719; NCL 10407] (NRS A 2005, 620)



NRS 205.435 - Fraudulent issue of stock.

Unless a greater penalty is imposed by a specific statute, an officer, agent or other person in the service of a joint-stock company or corporation, domestic or foreign, who, willfully and knowingly with the intent to defraud:

1. Sells, pledges or issues, or causes to be sold, pledged or issued, or signs or executes or causes to be signed or executed, with the intent to sell, pledge or issue, or cause to be sold, pledged or issued, any certificate or instrument purporting to be a certificate or evidence of ownership of any share of that company or corporation, or any conveyance or encumbrance of real or personal property, contract, bond or evidence of debt, or writing purporting to be a conveyance or encumbrance of real or personal property, contract, bond or evidence of debt of that company or corporation, without being first duly authorized by the company or corporation, or contrary to the charter or laws under which the company or corporation exists, or in excess of the power of the company or corporation, or of the limit imposed by law or otherwise upon its power to create or issue stock or evidence of debt; or

2. Reissues, sells, pledges or disposes of, or causes to be reissued, sold, pledged or disposed of, any surrendered or cancelled certificate or other evidence of the transfer of ownership of any such share,

is guilty of a category C felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

[1911 C&P 457; RL 6722; NCL 10410] (NRS A 1979, 1447; 1995, 1226; 2013, 178)



NRS 205.440 - Publishing false statement to affect market price.

Every person who, with intent to affect the market price of any property, shall put off, circulate or publish any false or misleading writing, statement or intelligence, is guilty of a gross misdemeanor.

[1911 C&P 458; RL 6723; NCL 10411] (NRS A 2013, 178)



NRS 205.445 - Defrauding proprietor of hotel, inn, restaurant, motel or similar establishment.

1. It is unlawful for a person:

(a) To obtain food, foodstuffs, lodging, merchandise or other accommodations at any hotel, inn, trailer park, motor court, boardinghouse, rooming house, lodging house, furnished apartment house, furnished bungalow court, furnished automobile camp, eating house, restaurant, grocery store, market or dairy, without paying therefor, with the intent to defraud the proprietor or manager thereof;

(b) To obtain credit at a hotel, inn, trailer park, motor court, boardinghouse, rooming house, lodging house, furnished apartment house, furnished bungalow court, furnished automobile camp, eating house, restaurant, grocery store, market or dairy by the use of any false pretense; or

(c) After obtaining credit, food, lodging, merchandise or other accommodations at a hotel, inn, trailer park, motor court, boardinghouse, rooming house, lodging house, furnished apartment house, furnished bungalow court, furnished automobile camp, eating house, restaurant, grocery store, market or dairy, to abscond or surreptitiously, or by force, menace or threats, to remove any part of his or her baggage therefrom, without paying for the food or accommodations.

2. A person who violates any of the provisions of subsection 1 shall be punished:

(a) Where the total value of the credit, food, foodstuffs, lodging, merchandise or other accommodations received from any one establishment is $650 or more, for a category D felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

(b) Otherwise, for a misdemeanor.

3. Proof that lodging, food, foodstuffs, merchandise or other accommodations were obtained by false pretense, or by false or fictitious show or pretense of any baggage or other property, or that the person refused or willfully neglected to pay for the food, foodstuffs, lodging, merchandise or other accommodations, or that the person gave in payment for the food, foodstuffs, lodging, merchandise or other accommodations negotiable paper on which payment was refused, or that the person absconded without paying or offering to pay for the food, foodstuffs, lodging, merchandise or other accommodations, or that the person surreptitiously removed or attempted to remove his or her baggage, is prima facie evidence of the fraudulent intent mentioned in this section.

4. This section does not apply where there has been an agreement in writing for delay in payment for a period to exceed 10 days.

[1:132:1939; 1931 NCL 3333.01] + [1911 C&P 461; A 1917, 35; 1931, 391; 1949, 109; 1943 NCL 10414] (NRS A 1967, 505; 1979, 1448; 1989, 1437; 1995, 1226; 2011, 169)



NRS 205.450 - Personating another.

Every person who shall falsely represent or personate another, and, in such assumed character, shall marry another, become bail or surety for any party, in any proceeding, civil or criminal, before any court or officer authorized to take such bail or surety, or confess any judgment, or acknowledge the execution of any conveyance of real property, or of any other instrument which, by law, may be recorded, or do any other act in the course of any suit, proceeding or prosecution, whereby the person so represented or personated may be made liable, in any event, to the payment of any debt, damages, cost or sum of money, or his or her right or interest may, in any manner be affected, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[1911 C&P 470; RL 6735; NCL 10419] (NRS A 1967, 506; 1999, 1344)



NRS 205.455 - Personating another same as stealing.

Unless a greater penalty is provided pursuant to NRS 205.463, a person who falsely represents or personates another, and, in such assumed character, receives any money or valuable property of any description intended to be delivered to the person so personated, shall be punished in the same manner and to the same extent as if the person stole the money or property so received.

[1911 C&P 471; RL 6736; NCL 10420] (NRS A 1979, 1448; 1999, 1345)



NRS 205.460 - Preparation, transfer or use of false identification regarding person under 21 years of age; penalties; demand of proof of age as defense to certain proceedings.

1. Every person who counterfeits, forges, alters, erases or obliterates, or who attempts to counterfeit, forge, alter, erase or obliterate any card, writing, paper or document, or any photocopy print, photostat, or other replica of any card, writing, paper or document which is designed for the purpose of personal identification and which bears the age of the holder or purported holder thereof, or which, although not designed for the purpose of personal identification, is commonly used, or capable of being used for the purpose of personal identification and bears the age of the holder or purported holder thereof, with the intention that such card, writing, paper or document, or photocopy print, photostat or other replica thereof, be used by a person under the age of 21 years to establish falsely or misrepresent his or her actual age for the purpose of purchasing alcoholic liquor or being served alcoholic liquor in a place where it is served for consumption on the premises, or entering gambling establishments, or engaging in gambling in gambling establishments, shall be guilty of a misdemeanor. For the purposes of this subsection, the cards, writings, papers or documents and the photocopy prints or other replicas thereof which, although not designed for the purpose of personal identification, are commonly used, or capable of being used, for the purpose of personal identification, include, but are not limited to, an operator s license, chauffeur s license, fishing or hunting license, selective service card, organizational membership card, certificate of discharge from the Armed Forces, or certificate or other record of birth.

2. Every person who sells, lends, gives away or offers, or attempts to sell, lend, give away or offer, any counterfeited, forged, altered, erased or obliterated card, writing, paper or document, or photocopy print, photostat or other replica thereof, of the kind mentioned in subsection 1, to a person under the age of 21 years, shall be guilty of a gross misdemeanor.

3. Every person under the age of 21 years who uses or attempts to use or proffers any counterfeited, forged, erased or obliterated card, writing, paper, document, or any photocopy print, photostat or other replica thereof, of the kind mentioned in subsection 1, for the purpose and with the intention of purchasing alcoholic liquor or being served alcoholic liquor in a place where it is served for consumption on the premises, or entering gambling establishments, or engaging in gambling in gambling establishments, or who actually purchases alcoholic liquor or is actually served alcoholic liquor in a place where it is served for consumption on the premises, or actually enters a gambling establishment or actually gambles therein, when the purchase, service, entering or gambling is induced or permitted by the presentation of any such card, writing, paper or document, or any photocopy print, photostat or other replica thereof, shall be guilty of a misdemeanor.

4. In any criminal prosecution or proceeding for the suspension or revocation of any license based upon the violation of any law making it unlawful to sell, serve or furnish a person under the age of 21 years alcoholic liquor or upon violation of any law making it unlawful to allow a person under the age of 21 years to enter a gambling establishment or engage in gambling in a gambling establishment, proof that the defendant licensee, or his or her agent or employee, demanded and was shown, immediately before furnishing any alcoholic liquor to a person under the age of 21 years or allowing a person under the age of 21 years to enter a gambling establishment or engage in gambling in a gambling establishment, bona fide documentary evidence of the majority and identity of the person issued by a federal, state, county or municipal government, or subdivision or agency thereof, including, but not limited to, an operator s license for a motor vehicle, a registration certificate issued under the Federal Selective Service Act, or an identification card issued to a member of the Armed Forces, is a defense to the prosecution or proceeding for the suspension or revocation of any license.

[1:367:1955] + [2:367:1955] + [3:367:1955] (NRS A 1959, 149; 1991, 391)



NRS 205.4605 - Posting or displaying social security number of another person; penalties; civil action.

1. Except as otherwise provided in this section, a person shall not willfully and intentionally post or display in any public manner the social security number of another person unless the person is authorized or required to do so by specific federal or state law or regulation.

2. This section does not:

(a) Prevent the use of a social security number for internal verification or administrative purposes.

(b) Apply to documents that are recorded or required to be open to the public pursuant to federal or state law or regulation.

3. Unless a greater penalty is provided by specific statute, a person who violates this section is guilty of a misdemeanor.

4. A person whose social security number has been willfully and intentionally posted or displayed in violation of this section may bring a civil cause of action against the person who commits such a violation. The court may award actual damages, reasonable attorney s fees and costs to the person whose social security number has been willfully and intentionally posted or displayed in violation of this section.

5. As used in this section:

(a) Person includes a government, governmental agency or political subdivision of a government.

(b) Post or display in any public manner means to communicate or otherwise make available to the general public. The term includes, without limitation:

(1) Printing the social security number of another person on any card required for the other person to access products or services provided by the person or entity printing the social security number.

(2) Requiring another person to transmit his or her social security number over the Internet, unless the connection is secure or the social security number is encrypted.

(3) Requiring another person to use his or her social security number to access an Internet website, unless a password or unique personal identification number or other authentication device is also required to access the Internet website.

(4) Printing the social security number of another person on any material that is mailed to the person, if the social security number is visible to the public.

(Added to NRS by 2011, 2608)



NRS 205.461 - Definitions.

As used in NRS 205.461 to 205.4657, inclusive, unless the context otherwise requires, the words and terms defined in NRS 205.4611 to 205.4629, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 1355; A 2005, 1101, 2498; 2009, 762)



NRS 205.4611 - Artificial person defined.

Artificial person means any corporation, limited-liability company, limited-liability partnership, limited partnership, limited-liability limited partnership, business trust or municipal corporation or any comparable entity which is created and existing under the laws of this State, any other state, territory or foreign government, or the Government of the United States and which is doing business in this State.

(Added to NRS by 2005, 2497)



NRS 205.4613 - Document defined.

Document includes, without limitation, a photocopy print, photostat and other replica of a document.

(Added to NRS by 2003, 1355)



NRS 205.4615 - Older person defined.

Older person means a person who is 60 years of age or older.

(Added to NRS by 2005, 2497)



NRS 205.4617 - Personal identifying information defined.

1. Except as otherwise provided in subsection 2, personal identifying information means any information designed, commonly used or capable of being used, alone or in conjunction with any other information, to identify a living or deceased person or to identify the actions taken, communications made or received by, or other activities or transactions of a living or deceased person, including, without limitation:

(a) The current or former name, driver s license number, identification card number, social security number, checking account number, savings account number, credit card number, debit card number, financial services account number, date of birth, place of employment and maiden name of the mother of a person.

(b) The unique biometric data of a person, including, without limitation, the fingerprints, facial scan identifiers, voiceprint, retina image and iris image of a person.

(c) The electronic signature, unique electronic identification number, address or routing code, telecommunication identifying information or access device of a person.

(d) The personal identification number or password of a person.

(e) The alien registration number, government passport number, employer identification number, taxpayer identification number, Medicaid account number, food stamp account number, medical identification number or health insurance identification number of a person.

(f) The number of any professional, occupational, recreational or governmental license, certificate, permit or membership of a person.

(g) The number, code or other identifying information of a person who receives medical treatment as part of a confidential clinical trial or study, who participates in a confidential clinical trial or study involving the use of prescription drugs or who participates in any other confidential medical, psychological or behavioral experiment, study or trial.

(h) The utility account number of a person.

2. To the extent that any information listed in subsection 1 is designed, commonly used or capable of being used, alone or in conjunction with any other information, to identify an artificial person, personal identifying information includes information pertaining to an artificial person.

(Added to NRS by 2003, 1355; A 2005, 2498; 2007, 2169)



NRS 205.462 - Public body defined.

Public body means:

1. The State of Nevada, or any agency, instrumentality or corporation thereof;

2. The Nevada System of Higher Education;

3. Any municipality, county, school district or other type of district, or a city or town, incorporated or unincorporated; or

4. Any other body corporate and politic comprising a political subdivision of this State or acting on behalf thereof.

(Added to NRS by 2003, 1355)



NRS 205.4623 - Public employee defined.

Public employee means any person who is an employee or independent contractor of a public body.

(Added to NRS by 2003, 1356)



NRS 205.4627 - Public officer defined.

Public officer means a person who:

1. Is elected or appointed to a position which is established by the Constitution or a statute of this state, or by a charter or ordinance of a political subdivision of this state; or

2. Otherwise serves as an officer for a public body.

(Added to NRS by 2003, 1356)



NRS 205.4629 - Vulnerable person defined.

Vulnerable person means a person who:

1. Suffers from a condition of physical or mental incapacitation because of a developmental disability, organic brain damage or mental illness; or

2. Has one or more physical or mental limitations that restrict the ability of the person to perform the normal activities of daily living.

(Added to NRS by 2005, 2497)



NRS 205.463 - Obtaining and using personal identifying information of another person to harm or impersonate person, to obtain certain nonpublic records or for other unlawful purpose; penalties; rebuttable inference that possessor of personal identifying information intended to unlawfully use such information.

1. Except as otherwise provided in subsections 2 and 3, a person who knowingly:

(a) Obtains any personal identifying information of another person; and

(b) With the intent to commit an unlawful act, uses the personal identifying information:

(1) To harm that other person;

(2) To represent or impersonate that other person to obtain access to any personal identifying information of that other person without the prior express consent of that other person;

(3) To obtain access to any nonpublic record of the actions taken, communications made or received by, or other activities or transactions of that other person without the prior express consent of that other person; or

(4) For any other unlawful purpose, including, without limitation, to obtain credit, a good, a service or anything of value in the name of that other person,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $100,000.

2. Except as otherwise provided in subsection 3, a person who knowingly:

(a) Obtains any personal identifying information of another person; and

(b) Uses the personal identifying information to avoid or delay being prosecuted for an unlawful act,

is guilty of a category C felony and shall be punished as provided in NRS 193.130.

3. A person who violates:

(a) Subsection 1 or 2 by obtaining and using the personal identifying information of an older person or a vulnerable person;

(b) Subsection 1 or 2 by obtaining and using the personal identifying information of five or more persons;

(c) Subsection 1 or 2 by causing another person to suffer a financial loss or injury of $3,000 or more as a result of the violation; or

(d) Subsection 2 to avoid or delay being prosecuted for an unlawful act that is punishable as a category A felony or category B felony,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 3 years and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $100,000.

4. In addition to any other penalty, the court shall order a person convicted of violating subsection 1 to pay restitution, including, without limitation, any attorney s fees and costs incurred to:

(a) Repair the credit history or rating of the person whose personal identifying information the convicted person obtained and used in violation of subsection 1; and

(b) Satisfy a debt, lien or other obligation incurred by the person whose personal identifying information the convicted person obtained and used in violation of subsection 1.

5. Proof of possession of the personal identifying information of five or more persons in a manner not set forth in NRS 205.4655 permits a rebuttable inference that the possessor intended to use such information in violation of this section.

(Added to NRS by 1999, 1344; A 2003, 1357; 2005, 2499; 2007, 2169)



NRS 205.464 - Obtaining, using, possessing or selling personal identifying information for unlawful purpose by public officer or public employee; penalties; rebuttable inference that possessor of personal identifying information intended to unlawfully use such information.

1. Except as otherwise provided in subsection 2, a public officer or public employee who knowingly:

(a) Obtains any personal identifying information of another person from any document, file, database, source or process used by a public body to collect, store, maintain, transfer, reproduce, manage or administer personal identifying information; and

(b) Uses the personal identifying information to harm that other person or for any unlawful purpose, including, without limitation, to obtain credit, a good, a service or anything of value in the name of that person,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 5 years and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $100,000.

2. A public officer or public employee who violates subsection 1 by:

(a) Obtaining and using the personal identifying information of an older person or a vulnerable person;

(b) Obtaining and using the personal identifying information of five or more persons; or

(c) Causing another person to suffer a financial loss or injury of $3,000 or more as a result of the violation,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 7 years and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $100,000.

3. Except as otherwise provided in subsection 4, a public officer or public employee who knowingly:

(a) Obtains any personal identifying information of another person from any document, file, database, source or process used by a public body to collect, store, maintain, transfer, reproduce, manage or administer personal identifying information; and

(b) Possesses, sells or transfers the personal identifying information for the purpose of establishing a false status, occupation, membership, license or identity for himself or herself or any other person,

is guilty of a category C felony and shall be punished as provided in NRS 193.130.

4. A public officer or public employee who violates subsection 3 by:

(a) Obtaining and possessing, selling or transferring the personal identifying information of an older person or a vulnerable person;

(b) Obtaining and possessing, selling or transferring the personal identifying information of five or more persons; or

(c) Causing another person to suffer a financial loss or injury of $3,000 or more as a result of the violation,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $100,000.

5. Except as otherwise provided in subsection 6, a public officer or public employee who knowingly aids another public officer or public employee to commit a violation of any provision of this section is guilty of a category C felony and shall be punished as provided in NRS 193.130.

6. A public officer or public employee who violates subsection 5 by knowingly aiding another public officer or public employee in committing a violation of this section by:

(a) Obtaining the personal identifying information of an older person or a vulnerable person;

(b) Obtaining the personal identifying information of five or more persons; or

(c) Causing another person to suffer a financial loss or injury of $3,000 or more as a result of the violation,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $100,000.

7. The provisions of this section do not prohibit the possession or use of any personal identifying information by officers of local police, sheriff and metropolitan police departments and by agents of the Investigation Division of the Department of Public Safety while engaged in undercover investigations related to the lawful discharge of their duties.

8. In addition to any other penalty, the court shall order a public officer or public employee convicted of violating any provision of this section to pay restitution, including, without limitation, any attorney s fees and costs incurred, to:

(a) Repair the credit history or rating of the person whose personal identifying information the public officer or public employee obtained and used in violation of subsection 1; and

(b) Satisfy a debt, lien or other obligation incurred by the person whose personal identifying information the public officer or public employee obtained and used in violation of this section.

9. Proof of possession of the personal identifying information of five or more persons in a manner not set forth in NRS 205.4655 permits a rebuttable inference that the possessor intended to use such information in violation of this section.

(Added to NRS by 2003, 1356; A 2005, 2499; 2007, 2170)



NRS 205.465 - Possession or sale of document or personal identifying information to establish false status or identity; penalties; rebuttable inference that possessor of personal identifying information intended to unlawfully use such information.

1. It is unlawful for a person to possess, sell or transfer any document or personal identifying information for the purpose of establishing a false status, occupation, membership, license or identity for himself or herself or any other person.

2. Except as otherwise provided in subsection 3, a person who:

(a) Sells or transfers any such document or personal identifying information in violation of subsection 1; or

(b) Possesses any such document or personal identifying information in violation of subsection 1 to commit any of the crimes set forth in NRS 205.085 to 205.217, inclusive, 205.473 to 205.513, inclusive, or 205.610 to 205.810, inclusive,

is guilty of a category C felony and shall be punished as provided in NRS 193.130.

3. A person who violates subsection 2 by:

(a) Selling or transferring the personal identifying information of an older person or a vulnerable person;

(b) Selling or transferring the personal identifying information of five or more persons; or

(c) Causing another person to suffer a financial loss or injury of $3,000 or more as a result of the violation,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $100,000.

4. Except as otherwise provided in this subsection and subsections 2 and 3, a person who possesses any such document or personal identifying information in violation of subsection 1 is guilty of a category E felony and shall be punished as provided in NRS 193.130. If a person possesses any such document or personal identifying information in violation of subsection 1 for the sole purpose of establishing false proof of age, including, without limitation, establishing false proof of age to game, purchase alcoholic beverages or purchase cigarettes or other tobacco products, the person is guilty of a misdemeanor.

5. Subsection 1 does not:

(a) Preclude the adoption by a city or county of an ordinance prohibiting the possession of any such document or personal identifying information; or

(b) Prohibit the possession or use of any such document or personal identifying information by officers of local police, sheriff and metropolitan police departments and by agents of the Investigation Division of the Department of Public Safety while engaged in undercover investigations related to the lawful discharge of their duties.

6. Proof of possession of the personal identifying information of five or more persons in a manner not set forth in NRS 205.4655 permits a rebuttable inference that the possessor intended to use such information in violation of this section.

(Added to NRS by 1975, 1460; A 1981, 2012; 1985, 1980; 1995, 1227; 1999, 1345; 2001, 2581; 2003, 1358, 2462; 2005, 2501; 2007, 2172)



NRS 205.4651 - Identity theft program card: Application; issuance; presentation to law enforcement agency or creditors; discretion to accept or reject program card; application not public record; regulations; acceptance of gifts, grants and donations.

1. A person who is a victim of identity theft who is a:

(a) Resident of this State and who has filed with a law enforcement agency in any state a signed written report stating that the person is a victim of identity theft; or

(b) Nonresident of this State who has filed with a law enforcement agency in this State a signed written report stating that the person is a victim of identity theft,

may apply for an identity theft program card through any agency designated by the Attorney General.

2. A designated agency that receives an application for an identity theft program card shall submit the application and a copy of the written report described in subsection 1 to the Attorney General for review and, if the applicant meets the requirements pursuant to subsection 1, issuance of an identity theft program card.

3. The Attorney General, in cooperation with any law enforcement agency, may issue an identity theft program card to a person who is a victim of identity theft.

4. A person who is issued an identity theft program card pursuant to subsection 3 may present the identity theft program card to:

(a) A law enforcement agency to help prevent the arrest or detention of the person for an offense committed by another person using his or her personal identifying information; or

(b) A creditor to aid in the investigation of any fraudulent account that is opened in his or her name or any fraudulent charge that is made against an account in his or her name.

5. The law enforcement agency or creditor that is presented with an identity theft program card pursuant to subsection 4 has sole discretion to accept or reject the program card. In determining whether to accept or reject the identity theft program card, the law enforcement agency or creditor may consider the surrounding circumstances and available information regarding the identity theft of the person.

6. An application for an identity theft program card submitted pursuant to this section, including any supporting documentation, is not a public record, and no part of it may be released except to a law enforcement agency in this or another state.

7. The Attorney General may adopt regulations necessary to carry out the provisions of this section.

8. The Attorney General may accept gifts, grants and donations from any source for the purpose of carrying out the provisions of this section.

9. For the purposes of this section, resident shall be construed in accordance with the provisions of NRS 10.155.

10. As used in this section:

(a) Identity theft means a violation of the provisions of NRS 205.463, 205.464 or 205.465.

(b) Identity theft program card means a card or certificate issued by the Attorney General that identifies a person who has complied with the provisions of subsection 1 and, except as otherwise provided in this section, must be given a reasonable opportunity to prove to a law enforcement agency, creditor or other lawfully interested person or governmental entity that the person is the victim and not the perpetrator of any alleged crime, breach of contract or other wrongdoing normally associated with victims of the crime of identity theft.

(Added to NRS by 2005, 1100; A 2009, 9)



NRS 205.46513 - Establishing or possessing financial forgery laboratory unlawful; penalty; expert testimony.

1. A person shall not establish or possess a financial forgery laboratory with the intent to commit any unlawful act.

2. Unless a greater penalty is provided pursuant to specific statute, a person who violates this section is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $100,000.

3. For the purposes of prosecuting a violation of this section, the prosecuting attorney may present expert testimony to provide a prima facie case that any computer, system, program or electronic or mechanical device, or any combination thereof, is specifically configured for any purpose set forth in subparagraph (1) or (2) of paragraph (b) of subsection 4.

4. As used in this section:

(a) Computer has the meaning ascribed to it in NRS 205.4735.

(b) Financial forgery laboratory means any computer, system, program or other electronic or mechanical device, or any combination thereof, that is specifically configured for the purpose of unlawfully:

(1) Obtaining personal identifying information of another person to commit an unlawful act; or

(2) Manufacturing any forged or fraudulent financial instrument, document or item, including, without limitation, any negotiable instrument, check, draft, bond, credit card, debit card, stock certificate, annuity, bank bill or note, draft, bill of exchange, contract, promissory note, traveler s check or money order.

(c) Personal identifying information has the meaning ascribed to it in NRS 205.4617.

(d) Program has the meaning ascribed to it in NRS 205.475.

(e) System has the meaning ascribed to it in NRS 205.476.

(Added to NRS by 2005, 2497)



NRS 205.46515 - Capturing, storing, reading, retaining, using or disclosing information from radio frequency identification document of another person; penalty.

1. A person shall not knowingly, intentionally and for the purpose of committing fraud, identity theft or any other unlawful act:

(a) Capture, store or read information from the radio frequency identification document of another person without the other person s knowledge and prior consent; or

(b) Retain, use or disclose information that the person knows to have been obtained from the radio frequency identification document of another person without the other person s knowledge and prior consent.

2. A person who violates this section is guilty of a category C felony and shall be punished as provided in NRS 193.130.

3. As used in this section:

(a) Identity theft means a violation of the provisions of NRS 205.463, 205.464 or 205.465.

(b) Radio frequency identification means the use of electromagnetic radiating waves or reactive field coupling in the radio frequency portion of the spectrum to read or communicate personal identifying information to or from a radio frequency identification document through a variety of modulation and encoding schemes.

(c) Radio frequency identification document means any document containing data which is issued to an individual and which that individual, and only that individual, uses alone or in conjunction with any other information for the primary purpose of establishing his or her identity.

(Added to NRS by 2009, 761)



NRS 205.46517 - Court records.

In any case in which a person is convicted of violating any provision of NRS 205.461 to 205.4657, inclusive, the court records must clearly reflect that the violation was committed by the person convicted of the violation and not by the person whose personal identifying information forms a part of the violation.

(Added to NRS by 2005, 2497; A 2009, 762)



NRS 205.4653 - Prosecution regardless of whether person whose personal identifying information was stolen is living or deceased, is artificial person or suffers financial loss or injury.

A person who violates any provision of NRS 205.461 to 205.4657, inclusive, may be prosecuted for the violation whether or not the person whose personal identifying information forms a part of the violation:

1. Is living or deceased during the course of the violation or the prosecution.

2. Is an artificial person.

3. Suffers financial loss or injury as the result of the violation.

(Added to NRS by 2003, 1356; A 2005, 2501; 2009, 762)



NRS 205.4655 - Exempt persons.

The provisions of NRS 205.461 to 205.4657, inclusive, do not apply to any person who, without the intent to defraud or commit an unlawful act, possesses or uses any personal identifying information of another person:

1. In the ordinary course of his or her business or employment; or

2. Pursuant to a financial transaction entered into with an authorized user of a payment card.

(Added to NRS by 2003, 1357; A 2009, 762)



NRS 205.4657 - Defenses not available; jurisdiction.

1. In any prosecution for a violation of any provision of NRS 205.461 to 205.4657, inclusive, the State is not required to establish and it is no defense that:

(a) An accessory has not been convicted, apprehended or identified; or

(b) Some of the acts constituting elements of the crime did not occur in this State or that where such acts did occur they were not a crime or elements of a crime.

2. In any prosecution for a violation of any provision of NRS 205.461 to 205.4657, inclusive, the violation shall be deemed to have been committed and may be prosecuted in any jurisdiction in this State in which:

(a) The person whose personal identifying information forms a part of the violation currently resides or is found; or

(b) Any act constituting an element of the crime occurred, regardless of whether the defendant was ever physically present in that jurisdiction.

(Added to NRS by 2003, 1357; A 2005, 2502; 2009, 762)



NRS 205.466 - Creation and operation of program; acceptance of person in program.

1. A district attorney may create within the office of the district attorney a program for restitution for persons referred to the district attorney by a law enforcement officer who has probable cause to believe the person violated paragraph (i) of subsection 1 of NRS 205.0832 or NRS 205.130 or 205.380. The program may be conducted by the district attorney in conjunction with the county sheriff, police department or any other law enforcement agency in whose jurisdiction a violation of paragraph (i) of subsection 1 of NRS 205.0832 or NRS 205.130 or 205.380 has occurred, or by a private entity under contract with the district attorney.

2. The district attorney may adopt standards for the law enforcement agency which indicate the minimum requirements of investigation by the agency for its referral of a person to the district attorney for acceptance in the program.

3. If such a person is referred to the district attorney, the district attorney shall determine if the person is appropriate for acceptance in the program. The district attorney may consider:

(a) The amount of the check or draft drawn or passed without sufficient money or credit to pay it in full;

(b) The prior criminal record of the person;

(c) Prior referrals of the person to the program;

(d) The number of times the person has violated paragraph (i) of subsection 1 of NRS 205.0832 or NRS 205.130 or 205.380;

(e) Whether other allegations of drawing or passing checks or drafts without sufficient money or credit to pay them in full are pending against the person; and

(f) The strength of the evidence, if any, of the person s intent to defraud the alleged victim.

4. Except as otherwise provided in NRS 205.469, this section does not limit the authority of the district attorney to prosecute violations of paragraph (i) of subsection 1 of NRS 205.0832 or NRS 205.130 or 205.380.

(Added to NRS by 1989, 607; A 1989, 1206; 2001, 3025)



NRS 205.467 - Notice to persons accepted into program.

1. After the acceptance of a person to the program for restitution, a notice must be sent by registered or certified mail to that person by a representative of the program.

2. The notice must contain:

(a) The date and amount of the check or draft the person is alleged to have drawn or passed;

(b) The name of the payee;

(c) The date before which the person must contact the designated representative of the program concerning the check or draft;

(d) A demand for full restitution of the face amount of the check or draft and any fees authorized pursuant to NRS 205.469 and 205.471; and

(e) A statement that failure to pay restitution and fees may result in criminal prosecution.

(Added to NRS by 1989, 607)



NRS 205.468 - Actions required of persons accepted into program.

A person accepted to the program for restitution must:

1. Voluntarily agree to participate in the program; and

2. Contact the designated representative of the program concerning the check or draft on or before the date required in the notice pursuant to subsection 2 of NRS 205.467.

(Added to NRS by 1989, 608)



NRS 205.469 - Agreement to suspend prosecution of person accepted into program: Entry; conditions; completion.

1. The district attorney may enter into an agreement with a person accepted to the program for restitution to suspend prosecution for a period to be determined by the district attorney, but in no case to exceed 6 months, pending the following:

(a) Completion by the person of a class conducted by the district attorney, a designee of the district attorney or a private entity under contract with the district attorney, which offers instruction in dealing with a checking account and developing a budget;

(b) Payment by the person of the fee required to participate in the class;

(c) Full restitution made to the alleged victim; and

(d) Full payment of the fee authorized by NRS 205.471, if required.

2. As additional consideration for the agreement, the district attorney shall agree not to file criminal charges if the person accepted to the program completes the conditions of the agreement.

(Added to NRS by 1989, 608)



NRS 205.471 - Collection of fee from offender; amount and disposition of fee.

1. The district attorney, the designated representative of the program for restitution or a private entity under contract with the district attorney, may collect a fee from any person who draws or passes a check or draft in violation of a provision of this chapter, if the office of the district attorney collects and processes the check or draft.

2. The amount of the fee must not exceed:

(a) Twenty-five dollars if the face amount of the check or draft does not exceed $100;

(b) Fifty dollars if the face amount of the check or draft is greater than $100 but does not exceed $300;

(c) Seventy-five dollars if the face amount of the check or draft is greater than $300 but does not exceed $1,000;

(d) One hundred and fifty dollars if the face amount of the check or draft is greater than $1,000 but does not exceed $2,500;

(e) Five hundred dollars if the face amount of the check or draft is greater than $2,500 but does not exceed $10,000; or

(f) Ten percent of the face amount of the check or draft if the face amount of the check or draft is greater than $10,000.

3. Money collected pursuant to this section must be deposited in the county treasury in an account to be administered by the district attorney. The district attorney may use the money in the account only to:

(a) Carry out the purposes of NRS 205.466 to 205.472, inclusive;

(b) Defray the cost of:

(1) A program of instruction in managing a checking account and developing a budget; or

(2) Any other program of education or instruction designed to prevent the drawing or passing of a check or draft in violation of the provisions of this chapter; and

(c) Assist a victim of a crime. As used in this paragraph, victim has the meaning ascribed to it in NRS 176.015.

(Added to NRS by 1989, 608; A 1997, 177)



NRS 205.472 - Statements by person referred to or participating in program inadmissible in civil and criminal proceedings.

No statement made by a person referred to the program for restitution in connection with the determination of the person s eligibility for participation in the program and no statement made or information given by that person while participating in the program is admissible in any civil or criminal action or proceeding.

(Added to NRS by 1989, 608)



NRS 205.473 - Definitions.

As used in NRS 205.473 to 205.513, inclusive, unless the context otherwise requires, the words and terms defined in NRS 205.4732 to 205.476, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1983, 1203; A 1991, 50; 1999, 2707; 2001, 1240)



NRS 205.4732 - Access defined.

Access means to intercept, instruct, communicate with, store data in, retrieve from or otherwise make use of any resources of a computer, network or data.

(Added to NRS by 1991, 49)



NRS 205.4735 - Computer defined.

Computer means an electronic device which performs logical, arithmetic and memory functions by manipulations of electronic or magnetic impulses and includes all equipment related to the computer in a system or network.

(Added to NRS by 1983, 1203)



NRS 205.4737 - Computer contaminant defined.

1. Computer contaminant means any data, information, image, program, signal or sound that is designed or has the capability to:

(a) Contaminate, corrupt, consume, damage, destroy, disrupt, modify, record or transmit; or

(b) Cause to be contaminated, corrupted, consumed, damaged, destroyed, disrupted, modified, recorded or transmitted,

any other data, information, image, program, signal or sound contained in a computer, system or network without the knowledge or consent of the person who owns the other data, information, image, program, signal or sound or the computer, system or network.

2. The term includes, without limitation:

(a) A virus, worm or Trojan horse;

(b) Spyware that tracks computer activity and is capable of recording and transmitting such information to third parties; or

(c) Any other similar data, information, image, program, signal or sound that is designed or has the capability to prevent, impede, delay or disrupt the normal operation or use of any component, device, equipment, system or network.

3. As used in this section:

(a) On-line bidding has the meaning ascribed to it in NRS 332.047.

(b) Spyware does not include:

(1) An Internet browser;

(2) Software for transmitting messages instantly that informs the user whether other users are on-line at the same time;

(3) Software that is designed to detect or prevent the use of computer contaminants;

(4) Software that is designed to detect fraudulent on-line bidding;

(5) Software that is designed to prevent children from accessing pornography on the Internet;

(6) Software that conducts remote maintenance or repair of a computer or its systems;

(7) Software that is designed to manage or to perform maintenance on a network of computers;

(8) Software for media players; and

(9) Software that authenticates a user.

(Added to NRS by 1999, 2703; A 2005, 2509; 2005, 22nd Special Session, 97)



NRS 205.474 - Data defined.

Data means a representation in any form of information, knowledge, facts, concepts or instructions which is being prepared or has been formally prepared and is intended to be processed, is being processed or has been processed in a system or network.

(Added to NRS by 1983, 1203)



NRS 205.4742 - Encryption defined.

Encryption means the use of any protective or disruptive measure, including, without limitation, cryptography, enciphering, encoding or a computer contaminant, to:

1. Prevent, impede, delay or disrupt access to any data, information, image, program, signal or sound;

2. Cause or make any data, information, image, program, signal or sound unintelligible or unusable; or

3. Prevent, impede, delay or disrupt the normal operation or use of any component, device, equipment, system or network.

(Added to NRS by 1999, 2704)



NRS 205.4743 - Information service defined.

1. Information service means a service that is designed or has the capability to generate, process, store, retrieve, convey, emit, transmit, receive, relay, record or reproduce any data, information, image, program, signal or sound by means of any component, device, equipment, system or network, including, without limitation, by means of:

(a) A computer, computer system, computer network, modem or scanner.

(b) A telephone, cellular phone, satellite phone, pager, personal communications device or facsimile machine.

(c) Any type of transmitter or receiver.

(d) Any other component, device, equipment, system or network that uses analog, digital, electronic, electromagnetic, magnetic or optical technology.

2. The term does not include video service, as defined in NRS 711.141.

(Added to NRS by 1999, 2704; A 2007, 1377)



NRS 205.4744 - Internet or network site defined.

1. Internet or network site means any identifiable site on the Internet or on a network.

2. The term includes, without limitation:

(a) A website or other similar site on the World Wide Web;

(b) A site that is identifiable through a Uniform Resource Location;

(c) A site on a network that is owned, operated, administered or controlled by a provider of Internet service;

(d) An electronic bulletin board;

(e) A list server;

(f) A newsgroup; or

(g) A chat room.

(Added to NRS by 2001, 1240)



NRS 205.4745 - Network defined.

Network means a set of related, remotely connected devices and facilities, including more than one system, with the capability to transmit data among any of the devices and facilities. The term includes, without limitation, a local, regional or global computer network.

(Added to NRS by 1983, 1203; A 1999, 2707)



NRS 205.475 - Program defined.

Program means an ordered set of data representing coded instructions or statements which can be executed by a computer and cause the computer to perform one or more tasks.

(Added to NRS by 1983, 1203)



NRS 205.4755 - Property defined.

Property means anything of value and includes a financial instrument, information, electronically produced data, program and any other tangible or intangible item of value.

(Added to NRS by 1983, 1203)



NRS 205.4757 - Provider defined.

Provider means any person who provides an information service.

(Added to NRS by 1999, 2704)



NRS 205.4758 - Provider of Internet service defined.

Provider of Internet service means any provider who provides subscribers with access to the Internet or an electronic mail address, or both.

(Added to NRS by 1999, 2704)



NRS 205.4759 - Response costs defined.

1. Response costs means any reasonable costs that arise in response to and as a proximate result of a crime described in NRS 205.473 to 205.513, inclusive.

2. The term includes, without limitation, any reasonable costs to:

(a) Investigate the facts surrounding the crime;

(b) Ascertain or calculate any past or future loss, injury or other damage;

(c) Remedy, mitigate or prevent any past or future loss, injury or other damage; or

(d) Test, examine, restore or verify the integrity of or the normal operation or use of any Internet or network site, electronic mail address, computer, system, network, component, device, equipment, data, information, image, program, signal or sound.

(Added to NRS by 2001, 1240)



NRS 205.476 - System defined.

System means a set of related equipment, whether or not connected, which is used with or for a computer.

(Added to NRS by 1983, 1203)



NRS 205.4765 - Unlawful acts regarding computers: Generally.

1. Except as otherwise provided in subsection 6, a person who knowingly, willfully and without authorization:

(a) Modifies;

(b) Damages;

(c) Destroys;

(d) Discloses;

(e) Uses;

(f) Transfers;

(g) Conceals;

(h) Takes;

(i) Retains possession of;

(j) Copies;

(k) Obtains or attempts to obtain access to, permits access to or causes to be accessed; or

(l) Enters,

data, a program or any supporting documents which exist inside or outside a computer, system or network is guilty of a misdemeanor.

2. Except as otherwise provided in subsection 6, a person who knowingly, willfully and without authorization:

(a) Modifies;

(b) Destroys;

(c) Uses;

(d) Takes;

(e) Damages;

(f) Transfers;

(g) Conceals;

(h) Copies;

(i) Retains possession of; or

(j) Obtains or attempts to obtain access to, permits access to or causes to be accessed,

equipment or supplies that are used or intended to be used in a computer, system or network is guilty of a misdemeanor.

3. Except as otherwise provided in subsection 6, a person who knowingly, willfully and without authorization:

(a) Destroys;

(b) Damages;

(c) Takes;

(d) Alters;

(e) Transfers;

(f) Discloses;

(g) Conceals;

(h) Copies;

(i) Uses;

(j) Retains possession of; or

(k) Obtains or attempts to obtain access to, permits access to or causes to be accessed,

a computer, system or network is guilty of a misdemeanor.

4. Except as otherwise provided in subsection 6, a person who knowingly, willfully and without authorization:

(a) Obtains and discloses;

(b) Publishes;

(c) Transfers; or

(d) Uses,

a device used to access a computer, network or data is guilty of a misdemeanor.

5. Except as otherwise provided in subsection 6, a person who knowingly, willfully and without authorization introduces, causes to be introduced or attempts to introduce a computer contaminant into a computer, system or network is guilty of a misdemeanor.

6. If the violation of any provision of this section:

(a) Was committed to devise or execute a scheme to defraud or illegally obtain property;

(b) Caused response costs, loss, injury or other damage in excess of $500; or

(c) Caused an interruption or impairment of a public service, including, without limitation, a governmental operation, a system of public communication or transportation or a supply of water, gas or electricity,

the person is guilty of a category C felony and shall be punished as provided in NRS 193.130, and may be further punished by a fine of not more than $100,000. In addition to any other penalty, the court shall order the person to pay restitution.

7. The provisions of this section do not apply to a person performing any testing, including, without limitation, penetration testing, of an information system of an agency that uses the equipment or services of the Division of Enterprise Information Technology Services that is authorized by the Administrator of the Division of Enterprise Information Technology Services or the head of the Office of Information Security of the Division. As used in this subsection:

(a) Information system has the meaning ascribed to it in NRS 242.057.

(b) Penetration testing has the meaning ascribed to it in NRS 242.171.

(Added to NRS by 1983, 1203; A 1991, 50; 1995, 1228; 1999, 2707; 2001, 1240; 2011, 1862)



NRS 205.477 - Unlawful interference with or denial of access to or use of computers; unlawful use or access of computers; affirmative defense.

1. Except as otherwise provided in subsections 3 and 4, a person who knowingly, willfully, maliciously and without authorization interferes with, denies or causes the denial of access to or use of a computer, system or network to a person who has the duty and right to use it is guilty of a gross misdemeanor.

2. Except as otherwise provided in subsections 3 and 4, a person who knowingly, willfully, maliciously and without authorization uses, causes the use of, accesses, attempts to gain access to or causes access to be gained to a computer, system, network, telecommunications device, telecommunications service or information service is guilty of a gross misdemeanor.

3. If the violation of any provision of this section:

(a) Was committed to devise or execute a scheme to defraud or illegally obtain property;

(b) Caused response costs, loss, injury or other damage in excess of $500; or

(c) Caused an interruption or impairment of a public service, including, without limitation, a governmental operation, a system of public communication or transportation or a supply of water, gas or electricity,

the person is guilty of a category C felony and shall be punished as provided in NRS 193.130, and may be further punished by a fine of not more than $100,000. In addition to any other penalty, the court shall order the person to pay restitution.

4. It is an affirmative defense to a charge made pursuant to this section that at the time of the alleged offense the defendant reasonably believed that:

(a) The defendant was authorized to use or access the computer, system, network, telecommunications device, telecommunications service or information service and such use or access by the defendant was within the scope of that authorization; or

(b) The owner or other person authorized to give consent would authorize the defendant to use or access the computer, system, network, telecommunications device, telecommunications service or information service.

5. A defendant who intends to offer an affirmative defense described in subsection 4 at a trial or preliminary hearing must, not less than 14 days before the trial or hearing or at such other time as the court may direct, file and serve on the prosecuting attorney a written notice of that intent.

(Added to NRS by 1983, 1204; A 1991, 51; 1995, 1229; 1999, 2709; 2001, 1242; 2011, 3650)



NRS 205.481 - Forgery by creation, alteration or deletion of data, information, image, program, signal or sound contained in computer.

A person who knowingly, willfully and without authorization creates, alters or deletes any data, information, image, program, signal or sound contained in any computer, system or network which, if done on a written or printed document or instrument, would constitute forgery pursuant to NRS 205.090 or 205.095, is guilty of forgery which is a category D felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1991, 49; A 1995, 1229; 1999, 2709)



NRS 205.486 - Unlawful use of encryption.

1. A person shall not willfully use or attempt to use encryption, directly or indirectly, to:

(a) Commit, facilitate, further or promote any criminal offense;

(b) Aid, assist or encourage another person to commit any criminal offense;

(c) Conceal the commission of any criminal offense;

(d) Conceal or protect the identity of a person who has committed any criminal offense; or

(e) Delay, hinder or obstruct the administration of the law.

2. A person who violates any provision of this section:

(a) Is guilty of a gross misdemeanor, unless the encryption was used or attempted to be used to commit a crime for which a greater penalty is provided by specific statute. If the encryption was used or attempted to be used to commit a crime for which a greater penalty is provided by specific statute, the person shall be punished as prescribed by statute for that crime.

(b) Commits a criminal offense that is separate and distinct from any other criminal offense and may be prosecuted and convicted pursuant to this section whether or not the person or any other person is or has been prosecuted or convicted for any other criminal offense arising out of the same facts as the violation of this section.

(Added to NRS by 1999, 2704; A 2001, 2789)



NRS 205.492 - Unlawful acts involving electronic mail or transmission of other data, information, images, programs, signals or sounds to computer, system or network.

1. A person shall not willfully falsify or forge any data, information, image, program, signal or sound that:

(a) Is contained in the header, subject line or routing instructions of an item of electronic mail; or

(b) Describes or identifies the sender, source, point of origin or path of transmission of an item of electronic mail,

with the intent to transmit or cause to be transmitted the item of electronic mail to any Internet or network site or to the electronic mail address of one or more recipients without their knowledge of or consent to the transmission.

2. Except as otherwise provided in subsection 7, a person shall not willfully transmit or cause to be transmitted an item of electronic mail to any Internet or network site or to the electronic mail address of one or more recipients without their knowledge of or consent to the transmission if the person knows or has reason to know that the item of electronic mail contains or has been generated or formatted with:

(a) An Internet domain name that is being used without the consent of the person who holds the Internet domain name; or

(b) Any data, information, image, program, signal or sound that has been used intentionally in the header, subject line or routing instructions of the item of electronic mail to falsify or misrepresent:

(1) The identity of the sender; or

(2) The source, point of origin or path of transmission of the item of electronic mail.

3. A person shall not knowingly sell, give or otherwise distribute or possess with the intent to sell, give or otherwise distribute any data, information, image, program, signal or sound which is designed or intended to be used to falsify or forge any data, information, image, program, signal or sound that:

(a) Is contained in the header, subject line or routing instructions of an item of electronic mail; or

(b) Describes or identifies the sender, source, point of origin or path of transmission of an item of electronic mail.

4. Except as otherwise provided in subsection 7, a person shall not willfully and without authorization transmit or cause to be transmitted an item of electronic mail or any other data, information, image, program, signal or sound to any Internet or network site, to the electronic mail address of one or more recipients or to any other computer, system or network:

(a) With the intent to prevent, impede, delay or disrupt the normal operation or use of the Internet or network site, electronic mail address, computer, system or network, whether or not such a result actually occurs; or

(b) Under circumstances in which such conduct is reasonably likely to prevent, impede, delay or disrupt the normal operation or use of the Internet or network site, electronic mail address, computer, system or network, whether or not such a result actually occurs.

5. Except as otherwise provided in subsection 6, a person who violates any provision of this section is guilty of a misdemeanor.

6. If the violation of any provision of subsection 4:

(a) Was committed to devise or execute a scheme to defraud or illegally obtain property;

(b) Caused response costs, loss, injury or other damage in excess of $500; or

(c) Caused an interruption or impairment of a public service, including, without limitation, a governmental operation, a system of public communication or transportation or a supply of water, gas or electricity,

the person is guilty of a category C felony and shall be punished as provided in NRS 193.130, and may be further punished by a fine of not more than $100,000. In addition to any other penalty, the court shall order the person to pay restitution.

7. The provisions of subsections 2 and 4 do not apply to a provider of Internet service who, in the course of providing service, transmits or causes to be transmitted an item of electronic mail on behalf of another person, unless the provider of Internet service is the person who first generates the item of electronic mail.

8. As used in this section, item of electronic mail includes, without limitation:

(a) A single item of electronic mail;

(b) Multiple copies of one or more items of electronic mail;

(c) A collection, group or bulk aggregation of one or more items of electronic mail;

(d) A constant, continual or recurring pattern or series of one or more items of electronic mail; or

(e) Any other data, information, image, program, signal or sound that is included or embedded in or attached or connected to one or more items of electronic mail.

(Added to NRS by 1999, 2704; A 2001, 1243)



NRS 205.498 - Provider of Internet service required to keep certain information concerning subscribers confidential; notice required to be provided to subscribers.

1. A provider of Internet service shall keep confidential:

(a) All information concerning a subscriber, other than the electronic mail address of the subscriber, unless the subscriber gives permission, in writing or by electronic mail, to the provider of Internet service to disclose the information.

(b) The electronic mail address of a subscriber, if the subscriber requests, in writing or by electronic mail, to have the electronic mail address of the subscriber kept confidential. Upon receiving such a request from a subscriber, a provider of Internet service shall keep confidential the electronic mail address of the subscriber, unless the subscriber gives permission, in writing or by electronic mail, to the provider of Internet service to disclose the electronic mail address of the subscriber.

2. A provider of Internet service shall provide notice of the requirements of subsection 1 to each of its subscribers. The notice must include, without limitation, a conspicuous statement that a subscriber may request, in writing or by electronic mail, to have the electronic mail address of the subscriber kept confidential.

3. A provider of Internet service who violates any provision of this section is guilty of a misdemeanor and shall be punished by a fine of not less than $50 or more than $500 for each violation.

4. As used in this section, provider of Internet service means a provider of Internet service who charges a subscriber for access to the Internet or the electronic mail address of the subscriber.

(Added to NRS by 1999, 2705)



NRS 205.506 - Unlawful acts regarding information services.

1. It is unlawful for a person knowingly and with the intent to avoid payment in full for the service obtained to:

(a) Obtain or attempt to obtain an information service from a provider by deception, use of an illegal device or other fraudulent means. The requisite intent may be inferred from the presence on the property or in the possession of the person of a device, not authorized by the provider, the major purpose of which is to permit or facilitate use of an information service without payment. The inference is rebutted if the person shows that he or she purchased the device for a legitimate purpose.

(b) Give to another person technical assistance or instruction in obtaining an information service without full payment to a provider.

(c) Maintain an ability to connect, by physical, electronic or other means, with facilities, components or devices used in an information service for the purpose of obtaining the information service without payment of all lawful compensation to the provider.

(d) Make or maintain a modification of a device installed with the authorization of a provider to obtain any service that the person is not authorized by the provider to obtain. The requisite intent may be inferred from proof that the standard procedure of the provider is to place labels on its devices warning that modifying the device is a violation of law and that the device has been modified without the permission of the provider.

(e) Possess, manufacture, deliver, offer to deliver or advertise, without permission from the provider, a device or a kit for a device designed to:

(1) Receive from the provider a service offered for sale by the provider, whether or not the service is encoded or otherwise made unintelligible; or

(2) Perform or facilitate an act prohibited by paragraphs (a) to (d), inclusive.

Intent to violate this paragraph for commercial advantage or financial gain may be inferred if the circumstances, including, without limitation, quantity or volume, indicate possession for resale.

(f) Manufacture, import, distribute, advertise, sell, lease, or offer to sell or lease a device or a plan or kit for a device designed to receive an information service offered for sale by a provider, whether or not the service is encoded or otherwise made unintelligible, without full payment. The requisite intent may be inferred from proof that the person has sold, leased or offered to sell or lease any such device, plan or kit and stated or implied to the buyer or lessee that it will enable the buyer or lessee to obtain an information service without charge.

(g) Possess any other materials for the purpose of creating a device or a kit for a device designed to obtain an information service in any manner prohibited pursuant to this section.

2. This section does not prohibit or restrict a holder of an amateur service license issued by the Federal Communications Commission from possessing or using a radio receiver or transceiver that is intended primarily for use in the amateur radio service and is used for lawful purposes.

3. A person who violates any provision of this section is guilty of a category D felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1993, 871; A 1997, 491; 1999, 2710)



NRS 205.509 - Presumption of authority of employee.

An employee is presumed to have the authority to access and use:

1. A computer, system or network owned or operated by his or her employer; and

2. Any supporting document to and any data, information, image, program, signal or sound contained in such a computer, system or network,

unless the presumption is overcome by clear and convincing evidence to the contrary.

(Added to NRS by 1991, 50; A 1999, 2710) (Substituted in revision for NRS 205.485)



NRS 205.511 - Victim authorized to bring civil action.

1. Any victim of a crime described in NRS 205.473 to 205.513, inclusive, may bring a civil action to recover:

(a) Damages for any response costs, loss or injury suffered as a result of the crime;

(b) Punitive damages; and

(c) Costs and reasonable attorney s fees incurred in bringing the civil action.

2. A victim of a crime described in NRS 205.473 to 205.513, inclusive, may bring a civil action pursuant to this section whether or not the person who committed the crime is or has been charged with or convicted or acquitted of the crime or any other offense arising out of the facts surrounding the crime.

3. The provisions of this section do not abrogate or limit the right of a victim of a crime described in NRS 205.473 to 205.513, inclusive, to bring a civil action pursuant to any other statute or the common law.

(Added to NRS by 1999, 2706; A 2001, 1244)



NRS 205.513 - Enforcement of provisions.

1. If it appears that a person has engaged in or is about to engage in any act or practice which violates any provision of NRS 205.473 to 205.513, inclusive, the Attorney General or the appropriate district attorney may file an action in any court of competent jurisdiction to prevent the occurrence or continuance of that act or practice.

2. An injunction:

(a) May be issued without proof of actual damage sustained by any person.

(b) Does not preclude the criminal prosecution and punishment of a violator.

(Added to NRS by 1991, 50; A 1999, 2710; 2001, 1244)



NRS 205.520 - Issue of document of title for goods not received.

A bailee, or any officer, agent or servant of a bailee, who issues or aids in issuing a document of title, knowing that the goods covered by the document of title have not been received by him or her, or are not under his or her control at the time the document is issued, shall be punished:

1. Where the value of the goods purported to be covered by the document of title is $650 or more, for a category D felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. Where the value is less than $650, for a misdemeanor.

(Added to NRS by 1965, 927; A 1967, 510; 1979, 1450; 1989, 1439; 1995, 1230; 2011, 170)



NRS 205.530 - Issue of document of title containing false statement.

A bailee, or any officer, agent or servant of a bailee, who issues or aids in issuing a document of title, knowing that it contains any false statement, is guilty of a gross misdemeanor.

(Added to NRS by 1965, 927; A 1967, 510)



NRS 205.540 - Issuance of duplicate or additional negotiable document of title not so marked.

Except as otherwise provided in chapter 104 of NRS, a bailee, or any officer, agent or servant of a bailee, who issues or aids in issuing a duplicate or additional negotiable document of title, knowing that a former negotiable document for the same goods or any part of them is outstanding and uncancelled, shall be punished:

1. Where the value of the goods purported to be covered by the document of title is $650 or more, for a category D felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. Where the value is less than $650, for a misdemeanor.

(Added to NRS by 1965, 927; A 1967, 510; 1979, 1450; 1989, 1439; 1995, 1230; 2011, 170)



NRS 205.550 - Delivery of goods covered by outstanding negotiable document of title without obtaining negotiable document.

Except as provided in chapter 104 of NRS, a bailee, or any officer, agent or servant of a bailee, who delivers goods, knowing that they are covered by an outstanding document of title, the negotiation of which would transfer the right to possession thereof, without obtaining the negotiable document, is guilty of a gross misdemeanor.

(Added to NRS by 1965, 927; A 1967, 511)



NRS 205.560 - Issue of negotiable warehouse receipt not stating fact of warehouseman s ownership.

A warehouseman, or any officer, agent or servant of a warehouseman, in possession of goods which he or she owns in part, wholly or jointly, who issues a negotiable warehouse receipt therefor, without noting such ownership on the receipt, is guilty of a gross misdemeanor.

(Added to NRS by 1965, 927; A 1967, 511)



NRS 205.570 - Obtaining or negotiating document of title for goods with intent to defraud.

A person who, with the intent to defraud, obtains a negotiable document of title for goods to which the person does not have title, or which are subject to a security interest, and negotiates the document for value, without disclosing the want of title or the existence of the security interest, shall be punished:

1. Where the value of the goods purported to be covered by the document of title is $650 or more, for a category D felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. Where the value is less than $650, for a misdemeanor.

(Added to NRS by 1965, 927; A 1967, 511; 1979, 1450; 1989, 1439; 1995, 1230; 2011, 171)



NRS 205.580 - Inducing bailee to issue negotiable document of title when goods have not been received.

A person who, with the intent to defraud, secures the issue by a bailee of a negotiable document of title, knowing at the time of issue that any or all of the goods are not in possession of the bailee, by inducing the bailee to believe that the goods are in the bailee s possession, shall be punished:

1. Where the value of the goods purported to be covered by the document of title is $650 or more, for a category D felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. Where the value is less than $650, for a misdemeanor.

(Added to NRS by 1965, 927; A 1967, 511; 1979, 1450; 1989, 1440; 1995, 1230; 2011, 171)



NRS 205.590 - Negotiation of document of title when goods are not in bailee s possession.

A person who, with the intent to defraud, negotiates or transfers for value a document of title, which by the terms thereof represents that goods are in possession of the bailee who issued the document, knowing that the bailee is not in possession of the goods or any part thereof, without disclosing this fact, shall be punished:

1. Where the value of the goods purported to be covered by the document of title is $650 or more, for a category D felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. Where the value is less than $650, for a misdemeanor.

(Added to NRS by 1965, 928; A 1967, 511; 1979, 1450; 1989, 1440; 1995, 1231; 2011, 171)



NRS 205.601 - Definitions.

As used in NRS 205.601 to 205.608, inclusive, unless the context otherwise requires, the words and terms defined in NRS 205.602, 205.603 and 205.604 have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 1354)



NRS 205.602 - Payment card defined.

Payment card means a credit card, charge card, debit card or any other card that:

1. Is issued to an authorized card user; and

2. Allows the user to obtain, purchase or receive credit, money, a good, a service or anything of value.

(Added to NRS by 2003, 1354)



NRS 205.603 - Reencoder defined.

Reencoder means an electronic device that places encoded information from the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different payment card.

(Added to NRS by 2003, 1354)



NRS 205.604 - Scanning device defined.

Scanning device means a scanner, reader or any other electronic device that is used to access, read, scan, obtain, memorize or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card.

(Added to NRS by 2003, 1354)



NRS 205.605 - Using scanning device or reencoder to defraud.

1. A person shall not:

(a) Use a scanning device to access, read, obtain, memorize or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card:

(1) Without the permission of the authorized user of the payment card; and

(2) With the intent to defraud the authorized user, the issuer of the payment card or any other person.

(b) Use a reencoder to place information encoded on the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different card:

(1) Without the permission of the authorized user of the card from which the information is being reencoded; and

(2) With the intent to defraud the authorized user, the issuer of the payment card or any other person.

2. A person who violates any provision of this section is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $100,000.

3. In addition to any other penalty, the court shall order a person who violates any provision of this section to pay restitution, including, without limitation, any attorney s fees and costs incurred to:

(a) Repair the credit history or rating of each person who is a victim of the violation; and

(b) Satisfy a debt, lien or other obligation incurred by each person who is a victim of the violation.

(Added to NRS by 2003, 1354)



NRS 205.606 - Possession of scanning device or reencoder for unlawful purpose.

1. A person shall not possess a scanning device or reencoder with the intent to use the scanning device or reencoder for an unlawful purpose.

2. A person who violates any provision of this section is guilty of a category C felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 2003, 1355)



NRS 205.607 - Exempt persons.

The provisions of NRS 205.601 to 205.608, inclusive, do not apply to any person who, without the intent to defraud or commit an unlawful act, possesses or uses a scanning device or reencoder:

1. In the ordinary course of his or her business or employment; or

2. Pursuant to a financial transaction entered into with an authorized user of a payment card who has given permission for the financial transaction.

(Added to NRS by 2003, 1355)



NRS 205.608 - Defenses not available.

In any prosecution for a violation of any provision of NRS 205.601 to 205.608, inclusive, the State is not required to establish and it is no defense that:

1. An accessory has not been convicted, apprehended or identified; or

2. Some of the acts constituting elements of the crime did not occur in this state or that where such acts did occur they were not a crime or elements of a crime.

(Added to NRS by 2003, 1355)



NRS 205.610 - Definitions.

As used in NRS 205.610 to 205.810, inclusive, unless the context otherwise requires, the words and terms defined in NRS 205.620 to 205.670, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1971, 359; A 1977, 155; 1999, 46)



NRS 205.620 - Cardholder defined.

Cardholder means the person or organization named on the face of a credit card or debit card to whom or for whose benefit the credit card or debit card is issued by an issuer.

(Added to NRS by 1971, 359; A 1999, 46)



NRS 205.630 - Credit card defined.

Credit card means any instrument or device, whether known as a credit card, credit plate, or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, property, goods, services or anything else of value on credit.

(Added to NRS by 1971, 359)



NRS 205.635 - Debit card defined.

Debit card means any instrument or device, whether known as a debit card or by any other name, that is issued with or without a fee by an issuer for the use of the cardholder in obtaining money, property, goods, services or anything else of value, subject to the issuer removing money from the checking account or savings account of the cardholder.

(Added to NRS by 1999, 46)



NRS 205.640 - Expired credit card or debit card defined.

Expired credit card or debit card means a credit card or debit card that is no longer valid because the term shown on it has elapsed.

(Added to NRS by 1971, 360; A 1999, 47)



NRS 205.650 - Issuer defined.

Issuer means the business organization, financial institution or a duly authorized agent of a business organization or financial institution which issues a credit card or debit card.

(Added to NRS by 1971, 360; A 1999, 47)



NRS 205.660 - Receives and receiving defined.

Receives or receiving means acquiring possession or control or accepting as security for a loan.

(Added to NRS by 1971, 360)



NRS 205.670 - Revoked credit card or debit card defined.

Revoked credit card or debit card means a credit card or debit card that is no longer valid because permission to use it has been suspended or terminated by the issuer.

(Added to NRS by 1971, 360; A 1999, 47)



NRS 205.680 - False statement to procure issuance of credit card or debit card.

Any person who, for the purpose of procuring the issuance of a credit card or debit card, makes or causes to be made, either directly or indirectly, any false statement in writing, knowing it to be false, with intent that it be relied on respecting his or her identity or financial condition or the identity or financial condition of any other person, firm or corporation is guilty of a gross misdemeanor.

(Added to NRS by 1971, 360; A 1999, 47)



NRS 205.690 - Obtaining or possessing credit card or debit card, or identifying description of credit card, credit account or debit card without consent of cardholder; presumption from possession; exemptions.

1. A person who steals, takes or removes a credit card or debit card from the person, possession, custody or control of another without the cardholder s consent or who, with knowledge that a credit card or debit card has been so taken, removed or stolen receives the credit card or debit card with the intent to circulate, use or sell it or to transfer it to a person other than the issuer or the cardholder, is guilty of a category D felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. A person who possesses a credit card or debit card without the consent of the cardholder and with the intent to circulate, use, sell or transfer the credit card or debit card with the intent to defraud is guilty of a category D felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

3. A person who has in his or her possession or under his or her control two or more credit cards or debit cards issued in the name of another person is presumed to have obtained and to possess the credit cards or debit cards with the knowledge that they have been stolen and with the intent to circulate, use, sell or transfer them with the intent to defraud. The presumption established by this subsection does not apply to the possession of two or more credit cards or debit cards used in the regular course of the possessor s business or employment or where the possession is with the consent of the cardholder.

4. The provisions of this section do not apply to a person employed by or operating a business, including, but not limited to, a bank or other financial institution, credit bureau, collection agency or credit reporting agency, who, without the intent to defraud, lawfully furnishes to another person or obtains the number or other identifying physical or electronic description of a credit card, debit card or credit account in the ordinary course of that business or employment or pursuant to a financial transaction entered into with a customer.

5. As used in this section:

(a) Credit card includes, without limitation, the number or other identifying physical or electronic description of a credit card or credit account.

(b) Debit card includes, without limitation, the number or other identifying physical or electronic description of a debit card.

(Added to NRS by 1971, 360; A 1977, 266; 1979, 1451; 1981, 9; 1985, 1456; 1991, 155; 1995, 1231; 1999, 47; 2009, 171)



NRS 205.710 - Sale or purchase of credit card or debit card, or identifying description of credit card, debit card or credit account; exemptions.

1. A person, except the issuer, who:

(a) Sells a credit card or debit card or the number or other identifying physical or electronic description of a credit card, debit card or credit account; or

(b) Buys a credit card, debit card or the number or other identifying physical or electronic description of a credit card, debit card or credit account from a person other than the issuer,

is guilty of a category D felony and shall be punished as provided in NRS 193.130.

2. The provisions of this section do not apply to a person employed by or operating a business, including, but not limited to, a bank or other financial institution, credit bureau, collection agency or credit reporting agency, who, without the intent to defraud, lawfully furnishes to another person or obtains the number or other identifying physical or electronic description of a credit card, debit card or credit account in the ordinary course of that business or employment or pursuant to a financial transaction entered into with a customer.

(Added to NRS by 1971, 360; A 1985, 1457; 1991, 156; 1995, 1232; 1999, 48; 2009, 172)



NRS 205.715 - Sale of identifying information on telephone calling card.

1. It is unlawful for a person to sell, offer to sell, or otherwise make available, without the authority of the lawful holder:

(a) A number on a telephone calling card;

(b) A personal identification number for use of a telephone calling card;

(c) An account number; or

(d) Any other code or number,

that can be used to obtain telephone service.

2. Except as otherwise provided in NRS 205.710, any person violating the provisions of subsection 1 is guilty of a category D felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1993, 1205; A 1995, 1232)



NRS 205.720 - Obtaining control of credit card or debit card as security for debt.

A person who, with the intent to defraud, obtains control over a credit card or debit card as security for debt is guilty of a category D felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

(Added to NRS by 1971, 360; A 1985, 1457; 1995, 1232; 1999, 48)



NRS 205.740 - Forgery of credit card or debit card; presumption from possession.

1. A person who, with the intent to defraud, falsely makes or falsely embosses a purported credit card or debit card or utters such a credit card or debit card is guilty of a category D felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. A person, except the purported issuer, who possesses two or more credit cards or debit cards that are falsely made or falsely embossed is presumed to have violated this section.

3. For the purpose of this section:

(a) A person falsely makes a credit card or debit card when the person alters a validly issued credit card or debit card or makes or draws, in whole or in part, a device or instrument which purports to be the credit card or debit card of a named issuer where the issuer did not authorize the making or drawing.

(b) A person falsely embosses a credit card or debit card when, without the authorization of the named issuer, the person completes a credit card or debit card by adding any matter, except the signature of the cardholder, which the issuer requires to appear on the credit card or debit card before the credit card or debit card can be used by a cardholder.

(Added to NRS by 1971, 360; A 1979, 1451; 1995, 1232; 1999, 48)



NRS 205.750 - Unauthorized signing of credit card, debit card or related document with intent to defraud.

A person, except the cardholder or a person authorized by the cardholder, who signs a credit card, debit card, sales slip, sales draft or instrument for the payment of money which evidences a credit card or debit card transaction with the intent to defraud is guilty of a category D felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

(Added to NRS by 1971, 361; A 1973, 1035; 1979, 1452; 1995, 1233; 1999, 48)



NRS 205.760 - Fraudulent use of credit card or debit card, or identifying description of credit account or debit card; presumption of knowledge of revocation of credit card or debit card.

1. Unless a greater penalty is provided pursuant to NRS 205.222 for a violation of subsection 2 of NRS 205.220, a person who, with the intent to defraud:

(a) Uses a credit card or debit card to obtain money, goods, property, services or anything of value where the credit card or debit card was obtained or retained in violation of NRS 205.690 to 205.750, inclusive, or where the person knows the credit card or debit card is forged or is the expired or revoked credit card or debit card of another;

(b) Uses the number or other identifying physical or electronic description of a credit account, customarily evidenced by a credit card or the number or other identifying physical or electronic description of a debit card, to obtain money, goods, property, services or anything of value without the consent of the cardholder; or

(c) Obtains money, goods, property, services or anything else of value by representing, without the consent of the cardholder, that the person is the authorized holder of a specified card or that the person is the holder of a card where the card has not in fact been issued,

is guilty of a public offense and shall be punished for a category D felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

2. Unless a greater penalty is provided pursuant to NRS 205.222 for a violation of subsection 2 of NRS 205.220, a person who, with the intent to defraud, uses a credit card or debit card to obtain money, goods, property, services or anything of value where the credit card or debit card was issued in his or her name and which the person knows is revoked or expired, or when the person knows he or she does not have sufficient money or property with which to pay for the extension of credit or to cover the debit from the account linked to his or her debit card, shall be punished, where the amount of money or the value of the goods, property, services or other things of value so obtained in any 6-month period is:

(a) One hundred dollars or more, for a category D felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

(b) Less than $100, for a misdemeanor.

3. A person is presumed to have knowledge of the revocation of a credit card or debit card 4 days after notice of the revocation has been mailed to the person by registered or certified mail, return receipt requested, at the address set forth on the credit card or debit card or at the person s last known address. If the address is more than 500 miles from the place of mailing, notice must be sent by airmail. If the address is located outside the United States, Puerto Rico, the Virgin Islands, the Canal Zone and Canada, notice may be presumed to have been received 10 days after the mailing.

(Added to NRS by 1971, 361; A 1979, 1452; 1985, 1457; 1987, 1192; 1991, 156; 1995, 1233; 1999, 49; 2009, 172)



NRS 205.765 - Presumption of intent to defraud and knowledge that holder of credit card or debit card has insufficient money or property.

In a criminal action for using a credit card or debit card to obtain money, goods, property, services or anything of value with insufficient money or property with which to pay for the extension of credit, with intent to defraud, that intent and the knowledge that the holder of the credit card has insufficient money or property is presumed to exist if payment is refused by the issuer or other creditor when it is presented in the usual course of business, unless within 5 days after payment is refused by the issuer if the action involves the use of a debit card or within 10 days after payment is refused by the issuer if the action involves the use of a credit card, the holder of the credit card pays the full amount due plus any handling charges.

(Added to NRS by 1987, 1191; A 1999, 49)



NRS 205.770 - Fraud by person authorized to provide goods or services: Furnishing goods or services upon presentation of credit card or debit card illegally obtained or possessed.

A person who is authorized by an issuer to furnish money, goods, services or anything else of value upon presentation of a credit card or debit card by the cardholder, or an agent or employee of the authorized person, who, with the intent to defraud, furnishes money, goods, property, services or anything else of value upon presentation of a credit card or debit card that the person, employee or agent knows was obtained or retained in violation of NRS 205.690 to 205.750, inclusive, or is forged, expired or revoked is guilty of a category D felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

(Added to NRS by 1971, 361; A 1979, 1452; 1985, 1458; 1995, 1234; 1999, 50)



NRS 205.780 - Fraud by person authorized to provide goods or services: Misrepresentation to issuer.

A person who is authorized by an issuer to furnish money, goods, property, services or anything of value upon presentation of a credit card or debit card by the cardholder, or an agent or employee of the authorized person, who, with the intent to defraud, misrepresents to the issuer the value of the goods the person furnishes or who fails to furnish money, goods, property, services or anything else of value which the person represents in writing to the issuer that he or she has furnished is guilty of a category D felony and shall be punished as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

(Added to NRS by 1971, 362; A 1979, 1453; 1985, 1458; 1995, 1234; 1999, 50)



NRS 205.790 - Possession of incomplete credit cards or debit cards or equipment to produce cards.

1. A person, except the cardholder, who possesses two or more incomplete credit cards or debit cards with the intent to complete them without the consent of the issuer, or a person who, with knowledge of its character, possesses machinery, plates or any other contrivance designed to produce instruments which purport to be the credit cards or debit cards of an issuer who has not consented to the preparation of such credit cards or debit cards is guilty of a category D felony and shall be punished as provided in NRS 193.130.

2. As used in this section, a credit card or debit card is incomplete if part of the matter, except the signature of the cardholder, required by an issuer to appear on the credit card or debit card has not yet been stamped, embossed, imprinted or written on the credit card or debit card.

(Added to NRS by 1971, 362; A 1985, 1459; 1995, 1234; 1999, 50)



NRS 205.800 - Receiving property or services obtained by unlawful use of credit card or debit card; presumption of knowledge.

1. A person who receives money, property, goods, services or anything of value obtained in violation of NRS 205.760, knowing or believing that the money, property, goods, services or other things of value were so obtained, is guilty of a category D felony and shall be punished as provided in NRS 193.130.

2. A person who obtains at a discount price from a source other than the issuing company a ticket issued by an airline, railroad, steamship or other transportation company and acquired in violation of NRS 205.760 under such circumstances as to cause a reasonable person to believe that the ticket was obtained in violation of this section is presumed to know that the ticket was obtained in violation of NRS 205.760.

(Added to NRS by 1971, 362; A 1979, 1453; 1985, 1459; 1995, 1235; 1997, 1602)



NRS 205.810 - Defenses not available.

In any prosecution for violation of NRS 205.610 to 205.800, inclusive, the State is not required to establish and it is no defense that:

1. An accessory has not been convicted, apprehended or identified; or

2. Some of the acts constituting elements of the crime did not occur in this state or that where such acts did occur they were not a crime or elements of a crime.

(Added to NRS by 1971, 362)



NRS 205.830 - Definitions.

As used in NRS 205.830 to 205.860, inclusive, unless the context otherwise requires:

1. Cart means a small, wheeled vehicle, drawn or pushed by hand which has a basket and which is used by customers or employees:

(a) In a retail store, to transport goods of any kind; or

(b) In a laundry or establishment for dry cleaning, to transport fabrics and the supplies necessary to clean or launder them.

2. Premises includes the area within a retail store, laundry or establishment for dry cleaning and any area provided for a customer s use to park a vehicle.

(Added to NRS by 1985, 976)



NRS 205.840 - Owner of cart required to place sign on premises.

The owner of any cart shall place a sign on his or her premises which contains:

1. The name, address and telephone number of his or her business; and

2. A statement that the unauthorized removal or possession of the cart is a misdemeanor.

(Added to NRS by 1985, 977)



NRS 205.850 - Retrieval of carts: Permit from owner.

Any person who retrieves carts from areas not on the owner s premises, whether as a volunteer or for compensation, must obtain a permit from the owner authorizing the person to retrieve carts. Each vehicle used to retrieve carts must have a copy of the permit from the owner of the carts.

(Added to NRS by 1985, 977)



NRS 205.860 - Wrongful possession, abandonment or alteration of cart or serial number.

1. Any person who:

(a) Knowingly possesses a cart that has been removed from the owner s premises;

(b) Possesses a cart with the serial numbers removed, obliterated or altered with the intent to deprive the owner of the cart of its possession either temporarily or permanently;

(c) Leaves or abandons a cart at a location other than the owner s premises with the intent to deprive the owner of its possession either temporarily or permanently;

(d) Alters, converts or tampers with a cart; or

(e) Removes, obliterates or alters the cart s serial numbers,

is guilty of a misdemeanor.

2. This section does not apply to:

(a) The owner of the cart or the owner s agents or employees;

(b) A customer of the retail store, laundry or establishment for dry cleaning who has written permission from the owner of the cart or the owner s agents or employees to possess the cart or remove it from the premises; or

(c) The operator of a service to retrieve carts if the operator has complied with NRS 205.850.

(Added to NRS by 1985, 977)



NRS 205.870 - Definitions.

As used in NRS 205.880 and 205.890, unless the context otherwise requires:

1. Care includes board, laundry, lodging, teaching, incidental materials and supplies, necessary articles of apparel or clothing and necessary medical, nursing or hospital service for which a child care establishment is liable.

2. Child care establishment includes any children s home, day nursery, kindergarten, nursery school or other similar establishment however designated, maintained or operated for the care of children for compensation or hire.

(Added to NRS by 1987, 1302)



NRS 205.880 - Obtaining care for child in child care establishment with intent to defraud keeper or proprietor; penalty; exception.

1. Any person who obtains care for any child in any child care establishment with intent to defraud the keeper or proprietor of that establishment is guilty of a misdemeanor.

2. This section does not apply where there has been an agreement in writing for delay in payment for a period exceeding 10 days.

(Added to NRS by 1987, 1302)



NRS 205.890 - Prima facie evidence of intent to defraud.

The obtaining of care for a child in a child care establishment by means of any false pretense or representation, knowingly made, or the refusal or willful neglect to pay for that care, or the giving in payment for that care of any negotiable paper on which payment is refused, or the removal of a child from such an establishment without paying or offering to pay for the child s care, or the surreptitious removal or attempt to remove a child from that establishment, is prima facie evidence of intent to defraud the keeper or proprietor of that establishment.

(Added to NRS by 1987, 1302)



NRS 205.900 - Unlawful use of hotel key; penalty.

1. Any person who has unauthorized possession of a key or other device used by a guest in a hotel or by the hotel to gain entrance to a room in a hotel, under circumstances which demonstrate the person s intent to use or to allow the use of the device in the commission of a crime is guilty of a gross misdemeanor.

2. As used in this section, hotel means every building used as or held out to the public to be a place where accommodations for sleeping or rooming are furnished to the public, either with or without meals.

(Added to NRS by 1987, 545)



NRS 205.910 - Unlawful use of television or radio signals; unlawful manufacture or sale of devices to intercept or decode signals; penalty; exceptions.

1. Any person who without authority:

(a) Leads or attempts to lead from its uses or make use of the electrical signal or any portion thereof from any posts, wires, towers or other materials or fixtures employed in the construction or use of any line of a television coaxial cable or a microwave radio system;

(b) Attaches any device to a television receiver of any kind for the purpose of intercepting or decoding the transmission of any pay program of a multipoint distribution system in a manner not authorized by the system; or

(c) Knowingly or willfully and for profit manufactures, distributes or sells any device, kit or plan designed to intercept or decode the transmission of a multipoint distribution system in a manner not authorized by the system,

is guilty of a misdemeanor.

2. The provisions of this section do not apply to the interception by a person of any direct transmission of a television signal from a communication satellite if the person does not charge a fee for admission to view the television show.

(Added to NRS by 1963, 9; A 1965, 63; 1967, 507; 1979, 1448; 1981, 2058; 1985, 1828) (Substituted in revision for NRS 205.470)



NRS 205.920 - Obtaining or attempting to obtain telephone or telegraph service with intent to avoid payment; penalty.

1. It is unlawful for a person to obtain or attempt to obtain telephone or telegraph service with the intent to avoid payment for that service by himself or herself or to avoid payment for that service by any other person, by:

(a) Charging the service to an existing telephone number without authority of the subscriber, to a nonexistent telephone number or to a number associated with telephone service which is suspended or terminated after notice of suspension or termination has been given to the subscriber;

(b) Charging the service to a credit card without authority of the lawful holder, to a nonexistent credit card or to a revoked or cancelled, as distinguished from expired, credit card after notice of revocation or cancellation has been given to the holder;

(c) Using a code, prearranged scheme or other similar device to send or receive information;

(d) Rearranging, tampering with or making connection with any facilities or equipment, whether physically, electrically, acoustically, inductively or otherwise;

(e) Using any other deception, false token or other means to avoid payment for the service; or

(f) Concealing, or assisting another to conceal, from any telephone or telegraph company or from any lawful authority the existence or place of origin or destination of any message.

2. A person who violates the provisions of this section is guilty of a category D felony and shall be punished as provided in NRS 193.130.

3. This section applies when the service involved either originates or terminates, or both originates and terminates, in the State of Nevada, or when the charges for the service would have been billable in the normal course by a person, firm or corporation providing the service in this state but for the fact that the service was obtained or attempted to be obtained by one or more of the means set forth in subsection 1.

(Added to NRS by 1965, 324; A 1967, 507; 1979, 1449; 1989, 1438; 1993, 872, 1206; 1995, 1235; 1997, 492)



NRS 205.930 - Manufacture, possession, sale or other disposition of equipment or information for obtaining telephone or telegraph service with intent to avoid payment; penalty.

1. It is unlawful to make or possess any instrument, apparatus or device or to sell, give or otherwise transfer to another or to offer or advertise for sale any instrument, apparatus, device or information, or plans or instructions for making or assembling such equipment, with knowledge or reason to believe that it is intended to be used to obtain telephone or telegraph service with intent to avoid payment therefor by any of the means listed in paragraph (c), (d) or (f) of subsection 1 of NRS 205.920, or to represent or imply that it may lawfully be so used.

2. A person who violates any of the provisions of subsection 1 is guilty of a category D felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1965, 325; A 1967, 508; 1993, 1206; 1997, 493)



NRS 205.940 - Conversion of rented or leased personal property; penalty; defenses to civil action.

1. Any person who in renting or leasing any personal property obtains or retains possession of such personal property by means of any false or fraudulent representation, fraudulent concealment, false pretense or personation, trick, artifice or device, including, but not limited to, a false representation as to his or her name, residence, employment or operator s license, is guilty of larceny and shall be punished as provided in NRS 205.2175 to 205.2707, inclusive. It is a complete defense to any civil action arising out of or involving the arrest or detention of any person renting or leasing personal property that any representation made by the person in obtaining or retaining possession of the personal property is contrary to the fact.

2. Any person who, after renting or leasing any personal property under an agreement in writing which provides for the return of the personal property to a particular place at a particular time fails to return the personal property to such place within the time specified, and who, with the intent to defraud the lessor or to retain possession of such property without the lessor s permission, thereafter fails to return such property to any place of business of the lessor within 72 hours after a written demand for the return of such property is made upon the person by registered mail addressed to his or her address as shown in the written agreement, or in the absence of such address, to his or her last known place of residence, is guilty of larceny and shall be punished as provided in NRS 205.2175 to 205.2707, inclusive. The failure to return the personal property to the place specified in the agreement is prima facie evidence of an intent to defraud the lessor or to retain possession of such property without the lessor s permission. It is a complete defense to any civil action arising out of or involving the arrest or detention of any person upon whom such demand was made that the person failed to return the personal property to any place of business of the lessor within 20 days after such demand.

(Added to NRS by 1971, 1017; A 1997, 345; 2009, 1243)



NRS 205.950 - Unlawful receipt of fee, salary, deposit or money to obtain loan for another; penalties.

1. It is unlawful for a person to receive an advance fee, salary, deposit or money to obtain a loan for another unless the person places the advance fee, salary, deposit or money in escrow pending completion of the loan or a commitment for the loan.

2. Advance payments to cover reasonably estimated costs paid to third persons are excluded from the provisions of subsection 1 if the person making them first signs a written agreement which specifies the estimated costs by item and the estimated aggregate cost, and which recites that money advanced for costs will not be refunded. If an itemized service is not performed and the estimated cost thereof is not refunded, the recipient of the advance payment is subject to the penalties provided in subsection 3.

3. A person who violates the provisions of this section:

(a) Is guilty of a misdemeanor if the amount is less than $650;

(b) Is guilty of a gross misdemeanor if the amount is $650 or more but less than $1,000; or

(c) Is guilty of a category D felony if the amount is $1,000 or more and shall be punished as provided in NRS 193.130.

(Added to NRS by 1977, 618; A 1979, 1396; 1989, 1439; 1991, 179; 1995, 1236; 1997, 519; 2011, 171)



NRS 205.960 - Qualified intermediaries of clients with certain property: Unlawful acts; criminal penalty; civil penalty.

1. It is unlawful for a person to enter into an agreement to act as a qualified intermediary, as defined in 26 C.F.R. 1.1031(k)-1(g)(4), for a client whose relinquished property is located in this State unless:

(a) The proceeds from the disposition of the relinquished property are deposited into a qualified escrow account or qualified trust as defined in 26 C.F.R. 1.1031(k)-1(g)(3).

(b) The money is held in such a manner that it may not be withdrawn from the qualified escrow account or qualified trust without the written approval of the intermediary and the client.

2. A person who violates the provisions of this section is guilty of a category D felony and shall be punished as provided in NRS 193.130.

3. In addition to any other penalty imposed, the court shall order a person who violates subsection 1 to pay a civil penalty of not less than $10,000. The money so collected:

(a) Must not be deducted from any penal fine imposed by the court;

(b) Must be stated separately on the court s docket; and

(c) Must be remitted forthwith to the Commissioner of Financial Institutions.

(Added to NRS by 1993, 2021; A 1995, 668, 1236; 2007, 3120)



NRS 205.965 - Unlawful possession, making, altering, forgery or counterfeiting of sales receipt or inventory pricing label; penalties.

1. A person shall not, with the intent to cheat or defraud a retailer, possess, make, alter, forge or counterfeit any sales receipt or inventory pricing label.

2. Unless a greater penalty is imposed by a specific statute and except as otherwise provided in subsection 3, a person who violates any provision of subsection 1 is guilty of a category E felony and shall be punished as provided in NRS 193.130.

3. Unless a greater penalty is imposed by a specific statute, a person who violates any provision of subsection 1 and who possesses 15 or more fraudulent sales receipts or inventory pricing labels is guilty of a category D felony and shall be punished as provided in NRS 193.130.

4. As used in this section, inventory pricing label includes, without limitation, any written or electronic record or label used by a retailer to identify, inventory or price any product or item it offers for sale.

(Added to NRS by 2001, 833)



NRS 205.970 - Unlawful possession, manufacture, sale or distribution of theft detection shielding device or theft detection device deactivator; penalty.

1. A person shall not, with the intent to commit, aid or abet a theft, possess any theft detection shielding device or theft detection device deactivator.

2. A person shall not, with the intent to commit, aid or abet a theft, manufacture, sell or distribute any theft detection shielding device or theft detection device deactivator.

3. A person who violates any provision of this section is guilty of a category D felony and shall be punished as provided in NRS 193.130.

4. As used in this section:

(a) Theft detection device deactivator includes, without limitation, any tool or device designed to allow, or capable of allowing, the deactivation or removal of a theft detection device from any merchandise.

(b) Theft detection shielding device includes, without limitation, any laminated or coated bag or device intended to shield merchandise from detection by an electronic or magnetic theft detector.

(Added to NRS by 2001, 834)



NRS 205.980 - Determination of value of loss from crime; notice to victim; order of restitution deemed judgment to collect damages.

1. A person who is convicted of violating any provision of NRS 205.060 or 205.2175 to 205.2707, inclusive, is civilly liable for the value of any property stolen and not recovered in its original condition. The value of the property must be determined by its retail value or fair market value at the time the crime was committed, whichever is greater.

2. A person who is convicted of any other crime involving damage to property is civilly liable for the amount of damage done to the property.

3. The prosecutor shall notify the victim concerning the disposition of the criminal charges against the defendant within 30 days after the disposition. The notice must be sent to the last known address of the victim.

4. An order of restitution signed by the judge in whose court the conviction was entered shall be deemed a judgment against the defendant for the purpose of collecting damages.

5. Nothing in this section prohibits a victim from recovering additional damages from the defendant.

(Added to NRS by 1993, 77; A 2009, 1244)






Chapter 205A - Technological Crime Advisory Board

NRS 205A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 205A.020 and 205A.030 have the meanings ascribed to them in those sections.

(Added to NRS by 1999, 2700)



NRS 205A.020 - Board defined.

Board means the Technological Crime Advisory Board created pursuant to NRS 205A.040.

(Added to NRS by 1999, 2700; A 2007, 206)



NRS 205A.030 - Technological crime defined.

Technological crime means the commission of, attempt to commit or conspiracy to commit any crime that involves, directly or indirectly, any component, device, equipment, system or network that, alone or in conjunction with any other component, device, equipment, system or network, is designed or has the capability to:

1. Be programmed; or

2. Generate, process, store, retrieve, convey, emit, transmit, receive, relay, record or reproduce any data, information, image, program, signal or sound in a technological format, including, without limitation, a format that involves analog, digital, electronic, electromagnetic, magnetic or optical technology.

(Added to NRS by 1999, 2701; A 2007, 206)



NRS 205A.040 - Creation; membership; terms of members; election of Chair and Vice Chair; vacancies; members serve without compensation; members holding public office or employed by governmental entity.

1. The Technological Crime Advisory Board is hereby created.

2. The Board consists of 13 members as follows:

(a) The Attorney General.

(b) The Administrator of the Division of Enterprise Information Technology Services.

(c) One member of the Senate appointed by the Majority Leader of the Senate.

(d) One member of the Assembly appointed by the Speaker of the Assembly.

(e) Nine other persons appointed by the Governor as follows:

(1) Two or more persons who represent major sectors of the economy of this State that are impacted significantly by technological crimes.

(2) One or more persons who are employees of a law enforcement agency of this State.

(3) One or more persons who are employees of a public educational institution within this State.

(4) One or more persons who are residents of this State and who are employed by the Federal Government.

3. Each member of the Board who is appointed to the Board serves for a term of 4 years. A vacancy on the Board in an appointed position must be filled in the same manner as the original appointment. A member may be reappointed to the Board.

4. The members of the Board shall elect a Chair and Vice Chair by majority vote. After the initial election, the Chair and Vice Chair shall hold office for a term of 1 year beginning on July 1 of each year. If the position of Chair or Vice Chair becomes vacant, the members of the Board shall elect a Chair or Vice Chair, as appropriate, from among its members for the remainder of the unexpired term.

5. The members of the Board:

(a) Serve without compensation; and

(b) May, upon written request, receive the per diem allowance and travel expenses provided for state officers and employees generally while engaged in the business of the Board.

6. A member of the Board who is an officer or employee of this State or a political subdivision of this State must be relieved from duties without loss of regular compensation so that the officer or employee may prepare for and attend meetings of the Board and perform any work necessary to carry out the duties of the Board in the most timely manner practicable. A state agency or political subdivision of this State shall not require an officer or employee who is a member of the Board to make up the time the officer or employee is absent from work to carry out duties as a member of the Board or use annual vacation or compensatory time for the absence.

(Added to NRS by 1999, 2701; A 2007, 206)



NRS 205A.050 - Meetings; designation of representative; quorum; effect of membership upon holding public office or public employment.

1. The Board shall meet at least once every quarter and at the times and places specified by a call of the Chair or a majority of the members of the Board.

2. Except as otherwise provided in subsection 3, a member of the Board may designate in writing a person to represent him or her at a meeting of the Board if it is impractical for the member of the Board to attend the meeting. A representative who has been so designated:

(a) Shall be deemed to be a member of the Board for the purpose of determining a quorum at the meeting; and

(b) May vote on any matter that is voted on by the regular members of the Board at the meeting.

3. The Attorney General may designate a representative to serve in his or her place on the Board or attend a meeting of the Board in his or her place. The Administrator of the Division of Enterprise Information Technology Services may designate a representative to serve in his or her place on the Board or attend a meeting of the Board in his or her place.

4. Seven members of the Board constitute a quorum. Except as otherwise provided in NRS 205A.070 and 205A.080, a quorum may exercise all the power and authority conferred on the Board.

5. Notwithstanding any other provision of law, a member of the Board:

(a) Is not disqualified from public employment or holding a public office because of membership on the Board; and

(b) Does not forfeit public office or public employment because of membership on the Board.

(Added to NRS by 1999, 2702; A 2007, 207)



NRS 205A.060 - General duties of Board.

The Board shall:

1. Facilitate cooperation between state, local and federal officers in detecting, investigating and prosecuting technological crimes.

2. Establish, support and assist in the coordination of activities between two multiagency task forces on technological crime, one based in Reno and one based in Las Vegas, consisting of investigators and forensic examiners who are specifically trained to investigate technological crimes.

3. Coordinate and provide training and education for members of the general public, private industry and governmental agencies, including, without limitation, law enforcement agencies, concerning the statistics and methods of technological crimes and how to prevent, detect and investigate technological crimes.

4. Assist the Division of Enterprise Information Technology Services in securing governmental information systems against illegal intrusions and other criminal activities.

5. Evaluate and recommend changes to the existing civil and criminal laws relating to technological crimes in response to current and projected changes in technology and law enforcement techniques.

6. Distribute money deposited pursuant to NRS 179.1233 into the Account for the Technological Crime Advisory Board in accordance with the provisions of NRS 205A.090.

7. Authorize the payment of expenses incurred by the Board in carrying out its duties pursuant to this chapter.

(Added to NRS by 1999, 2702; A 2007, 207)



NRS 205A.070 - Executive Director: Appointment; Board to establish qualifications, powers and duties.

1. Upon approval by a majority of the members of the Board, the Board shall appoint an Executive Director of Technological Crime within the Office of the Attorney General.

2. The Executive Director is in the unclassified service of the State and serves at the pleasure of the Board.

3. The Board shall establish the qualifications, powers and duties of the Executive Director.

(Added to NRS by 1999, 2703; A 2007, 208; 2013, 824)



NRS 205A.080 - Appointment of full-time administrative assistant.

Upon approval by two-thirds of the members of the Board, the Board shall appoint a full-time administrative assistant who is in the unclassified service of the State, serves at the pleasure of the Board and reports to the Executive Director.

(Added to NRS by 1999, 2703; A 2007, 208)



NRS 205A.090 - Account for the Technological Crime Advisory Board: Creation; use; distribution of money in Account as result of certain criminal or civil forfeitures.

1. The Account for the Technological Crime Advisory Board is hereby created in the State General Fund. The Board shall administer the Account.

2. The money in the Account must only be used to carry out the provisions of this chapter and pay the expenses incurred by the Board in the discharge of its duties, including, without limitation, the payment of any expenses related to the creation and subsequent activities of the task forces on technological crime.

3. For each criminal or civil forfeiture carried out pursuant to NRS 179.1211 to 179.1235, inclusive, the Board shall distribute the money deposited into the Account pursuant to NRS 179.1233 in the following manner:

(a) Not less than 25 percent to be retained in the Account for use by the Board to carry out the provisions of this chapter and to pay the expenses incurred by the Board in the discharge of its duties.

(b) Not more than 75 percent to be distributed to the federal, state and local law enforcement agencies that participated in the investigation of the unlawful act giving rise to the criminal or civil forfeiture in accordance with the level of participation of each law enforcement agency as determined by the Board. If the participating law enforcement agencies have entered into an agreement to share any such money, the Board shall distribute the money to the law enforcement agencies in accordance with the provisions of the agreement.

4. Claims against the Account must be paid as other claims against the State are paid.

5. The money in the Account that is provided from sources other than the State General Fund or the State Highway Fund must remain in the Account and must not revert to the State General Fund at the end of any fiscal year. Money in the Account that is appropriated or allocated from the State General Fund or the State Highway Fund must revert as provided in the legislation that authorizes the appropriation or the allocation.

(Added to NRS by 1999, 2703; A 2007, 208, 1713)



NRS 205A.100 - Gifts, grants, appropriations or donations; deposit of money in designated Account.

1. The Board may apply for any available grants and accept gifts, grants, appropriations or donations from any public or private source to assist the Board in carrying out its duties pursuant to the provisions of this chapter.

2. Any money received by the Board must be deposited in the Account for the Technological Crime Advisory Board created pursuant to NRS 205A.090.

(Added to NRS by 1999, 2703; A 2007, 209)






Chapter 206 - Malicious Mischief

NRS 206.005 - Graffiti defined.

As used in this chapter, graffiti means any unauthorized inscription, word, figure or design that is marked, etched, scratched, drawn, painted on or affixed to the public or private property, real or personal, of another, which defaces the property.

(Added to NRS by 1995, 736)



NRS 206.010 - Destruction or damage of property by unlawful assembly.

Whenever any persons unlawfully assembled pull down, damage or destroy any dwelling house or other building, or any shop, steamboat, vessel or other property, they severally are guilty of a public offense proportionate to the value of the property damaged or destroyed.

[1911 C&P 347; RL 6612; NCL 10295] (NRS A 1967, 512; 1979, 1453)



NRS 206.015 - Destruction or damage of crops, gardens, trees or shrubs.

Every person who willfully and maliciously:

1. Cuts down, destroys or injures, other than by burning, any wood, timber, grain, grass or crop, standing or growing, or which has been cut down and is lying upon the lands of another, or of the State;

2. Cuts down, laps, girdles or otherwise injures or destroys, other than by burning, a fruit, shade or ornamental tree standing on the land of another, or of the State, or in any road or street; or

3. Cuts down, destroys or in any way injures, other than by burning, any shrub, tree, vine or garden produce grown or growing within any orchard, garden, vineyard or yard, or any framework or erection therein,

is guilty of a public offense proportionate to the value of the loss resulting therefrom.

(Added to NRS by 1967, 513; A 1979, 329)



NRS 206.040 - Entering property with intention to damage or destroy property.

Every person who willfully and maliciously enters, without the consent of the owner or occupant, any real property of another under circumstances not amounting to a burglary, with intent to take, injure or destroy any real or personal property there situated, is guilty of a misdemeanor.

[Part 1911 C&P 488; RL 6753; NCL 10435] (NRS A 1979, 1454)



NRS 206.045 - Removing, concealing or destroying real property with intention to defraud secured party.

1. A person who occupies real property, including a person with an ownership interest in the real property, who has personal knowledge of the pendency of an action for the foreclosure of a mortgage upon real property or a proceeding for the judicial or other foreclosure of a deed of trust given to secure a loan made to purchase real property shall not remove, conceal or otherwise destroy any portion of the real property upon which a security interest exists.

2. A person who:

(a) Violates the provisions of subsection 1 with the intent to defraud the secured party; and

(b) Causes the secured party to suffer a pecuniary loss upon the conclusion of a proceeding for the foreclosure of the real property,

is guilty of a misdemeanor.

(Added to NRS by 2011, 689)



NRS 206.125 - Damage of property used for purpose of religion, for burial or memorializing of dead, for education, as transportation facility, as public transportation vehicle or as community center; damage of personal property contained therein; penalties; restitution.

1. Unless a greater penalty is provided by law, a person who knowingly vandalizes, places graffiti on, defaces or otherwise damages:

(a) Any church, synagogue or other building, structure or place used for religious worship or other religious purpose;

(b) Any cemetery, mortuary or other facility used for the purpose of burial or memorializing the dead;

(c) Any school, educational facility, transportation facility, public transportation vehicle or community center;

(d) The grounds adjacent to, and owned or rented by, any institution, facility, building, structure or place described in paragraph (a), (b) or (c); or

(e) Any personal property contained in any institution, facility, building, structure or place described in paragraph (a), (b) or (c),

is guilty of a gross misdemeanor.

2. In addition to any other penalty, the court shall order a person found guilty of a gross misdemeanor pursuant to subsection 1 to pay restitution for the damage and:

(a) For the first offense, to pay a fine of not less than $400 but not more than $1,000, and to perform 100 hours of community service.

(b) For the second offense, to pay a fine of not less than $750, but not more than $1,000, and to perform 200 hours of community service.

(c) For a third or subsequent offense, to pay a fine of $1,000, and to perform 200 hours of community service.

3. A person who is paid money for restitution pursuant to subsection 1 shall use the money to repair or restore the property that was damaged.

4. As used in this section:

(a) Public transportation vehicle has the meaning ascribed to it in NRS 206.335.

(b) Transportation facility has the meaning ascribed to it in NRS 206.335.

(Added to NRS by 1989, 898; A 1995, 737; 2005, 501; 2007, 2296)



NRS 206.140 - Nuisance in building; trespass upon grounds; disturbing assembly.

Every person who:

1. Commits any nuisance in any building, public or private;

2. Commits any trespass upon the grounds attached thereto, or any fixtures placed thereon, or any enclosure or sidewalk about the building; or

3. In any manner interferes with or disturbs those peaceably assembled within the building,

shall be guilty of a public offense proportionate to the value of any property damaged or destroyed, but in no event less than a misdemeanor.

[Part 1911 C&P 495; RL 6760; NCL 10442] + [1911 C&P 496; RL 6761; NCL 10443] (NRS A 1967, 513; 1979, 1454)



NRS 206.150 - Killing, maiming, disfiguring or poisoning animal of another person; killing estray or livestock.

1. Except as otherwise provided in subsections 2 and 3, any person who willfully and maliciously kills, maims or disfigures any animal belonging to another, or exposes any poison or noxious substance with intent that it should be taken by the animal is guilty of a category D felony and shall be punished as provided in NRS 193.130, and may be further punished by a fine of not more than $10,000.

2. Except as otherwise provided in NRS 205.220, a person who willfully and maliciously kills an estray or one or more head of livestock, without the authority to do so, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

3. The provisions of subsection 1 do not apply to any person who kills a dog pursuant to NRS 575.020.

4. As used in this section:

(a) Estray means any livestock running at large upon public or private lands in this state, whose owner is unknown in the section where the animal is found.

(b) Livestock has the meaning ascribed to it in NRS 205.219.

[Part 1911 C&P 488; RL 6753; NCL 10435] (NRS A 1961, 402; 1967, 513; 1979, 1395; 1999, 2515; 2001, 2891)



NRS 206.160 - Leading or driving horse away without authority.

Every person who shall willfully and maliciously:

1. Untie, unfasten or liberate, without authority, the horse or team of another; or

2. Lead, ride or drive away, without authority, the horse or team of another from the place where left by the owner or person in charge thereof,

shall be guilty of a misdemeanor.

[Part 1911 C&P 488; RL 6753; NCL 10435] (NRS A 1961, 269)



NRS 206.200 - Posting of bills, signs or posters unlawful.

Any person who shall willfully, unlawfully or maliciously:

1. Without the consent of the owner, agent or occupant of the premises or property herein mentioned, deface, disfigure or cover up any fruit tree or ornamental tree, fence, wall, house, shop or building, the property of another, by pasting upon, or in any way fastening thereto, any printed bill, signboard, show poster or other device whatsoever;

2. Without a written permit from the board of county commissioners in the county wherein such written permit may be issued, deface, disfigure or cover up by pasting upon, or in any way fastening thereto, any printed bill, signboard, show poster or other device whatsoever upon any public building, monument, gravestone, ornamental tree or other object or property under the supervision and control of the board of county commissioners of the respective counties in this state, or under the supervision and control of any municipal government, or of any association or society whatsoever; or

3. Place upon or affix to any real property, or any rock, tree, wall, fence or other structure thereupon, without the consent of the owner thereof, any word, character or device designed to advertise any article, business, profession, exhibition, matter or event,

shall be guilty of a misdemeanor.

[Part 1911 C&P 489; RL 6754; NCL 10436] (NRS A 1967, 514)



NRS 206.220 - Removal, alteration or destruction of monuments or landmarks designating boundaries.

1. Except as otherwise provided in subsection 2, every person who willfully or maliciously:

(a) Removes any monument of stone, wood or other durable material erected, or post or stake fixed or driven in the ground, for the purpose of designating the corner, or any other point, in the boundary of this state or any political subdivision thereof, or any lot or tract of land, or any mining claim or claims;

(b) Alters the marks upon any tree, post or other monument made for the purpose of designating any point, course or line, in any such boundary; or

(c) Cuts down or removes any tree upon which any such marks are made for that purpose, with the intent to destroy such marks,

is guilty of a public offense proportionate to the value of the loss resulting therefrom, but in no event less than a misdemeanor.

2. This section does not apply to a professional land surveyor who acts in accordance with NRS 625.380.

3. As used in this section, the value of the loss resulting therefrom means the cost of restoring or replacing the marks or monuments which have been removed, altered or destroyed.

[1911 C&P 411; A 1935, 28; 1931 NCL 10363] (NRS A 1967, 514; 1979, 1454; 1999, 964)



NRS 206.260 - Fraudulent and malicious destruction of writings.

A person who fraudulently or maliciously tears, burns, effaces, cuts, or in any other way destroys, with the intent to defraud, prejudice or injure any person or body corporate:

1. Any deed, lease, bond, will, or any other sealed writing;

2. Any bank bill or note, check, warrant or certificate for the payment of money or other thing, or other security for the payment of money or the delivery of goods;

3. Any certificate or other public security of this state, the United States, or any state or territory for the payment of money;

4. Any receipt, acquittance, release, defeasance, discharge of any debt, suit or other demand;

5. Any transfer or assurance of money, stock, goods, chattels or other property;

6. Any letter of attorney or other power;

7. Any daybook or other book of account; or

8. Any agreement or contract,

is guilty of a category D felony and shall be punished as provided in NRS 193.130.

[1911 C&P 406; RL 6671; NCL 10358] (NRS A 1979, 1454; 1995, 1237)



NRS 206.270 - Defacing proclamations and notices.

1. If any person shall intentionally deface, obliterate, tear down or destroy, in whole or in part, any copy or transcript, or extract from or of any law of the United States, or of this state, or any proclamation, advertisement or notification, set up at any place in this state by authority of any law of the United States, or of this state, or by order of any court, such person, on conviction, shall be fined not more than $500.

2. This section shall not extend to defacing, tearing down, obliterating or destroying any law, proclamation, publication, notification, advertisement or order after the time for which the same was by law to remain set up shall have expired.

[1911 C&P 409; RL 6674; NCL 10361] (NRS A 1967, 515)



NRS 206.280 - Tampering with papers.

Every person who shall willfully or maliciously and with intent to injure another destroy, alter, erase, obliterate or conceal any letter, telegraph message, book or record of account, or any writing or instrument by which any claim, privilege, right, obligation or authority, or any right or title to property, real or personal, is, or purports to be, or upon the happening of some future event may be evidenced, created, acknowledged, transferred, increased, diminished, encumbered, defeated, discharged or affected, shall be guilty of a gross misdemeanor.

[1911 C&P 447; RL 6712; NCL 10400]



NRS 206.290 - Opening or publishing sealed letter or telegram.

Every person who shall:

1. Willfully open or read, or cause to be read, any sealed letter, message or telegram, not addressed to such person, without being authorized so to do either by the writer of the same or by the person to whom it shall be addressed, is guilty of a gross misdemeanor.

2. Maliciously publish the whole or any part of such letter, message or telegram, without the authority of the writer thereof or of the person to whom the same shall be addressed, knowing the same to have been so opened, is guilty of a gross misdemeanor.

[1911 C&P 449; RL 6714; NCL 10402] (NRS A 1967, 515)



NRS 206.300 - False signals endangering cars, vessels or motors.

A person who, in such a manner as might, if not discovered, endanger a vessel, railway engine, motor, train or car, shows, masks, extinguishes, alters or removes any light or signal, or exhibits any false light or signal, shall be punished:

1. Where physical injury or property damage results therefrom, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

2. Otherwise, for a gross misdemeanor.

[1911 C&P 485; RL 6750; NCL 10432] (NRS A 1967, 516; 1979, 1455; 1995, 1237)



NRS 206.310 - Injury to other property.

1. Every person who shall willfully or maliciously destroy or injure any real or personal property of another, for the destruction or injury of which no special punishment is otherwise specially prescribed, shall be guilty of a public offense proportionate to the value of the property affected or the loss resulting from such offense.

2. It is not a defense that the person engaging in the conduct prohibited by subsection 1 holds a leasehold interest in the real property that was destroyed or injured.

[1911 C&P 497; RL 6762; NCL 10444] (NRS A 1967, 516; 2013, 450)



NRS 206.320 - Unlawful removal of petrified wood from posted or designated sites; duties of certain officers.

1. The Board of Museums and History may, by itself or by its designated representative, post or otherwise properly designate a site containing petrified wood deemed of sufficient importance to preserve in its natural state.

2. It is unlawful to disturb or remove any petrified wood from a designated site.

3. Any violation of this section is a misdemeanor.

4. The Division of State Parks of the State Department of Conservation and Natural Resources, and personnel thereof, the sheriffs, in their respective counties, and all other peace officers shall enforce this section.

(Added to NRS by 1959, 292; A 1960, 94; 1963, 827; 1981, 657; 1985, 143)



NRS 206.330 - Placing graffiti on or otherwise defacing property: Fines and penalties; restitution; parent or guardian responsible for fines and penalties if person violating section is under age of 18 years; suspension of driver s license.

1. Unless a greater criminal penalty is provided by a specific statute, a person who places graffiti on or otherwise defaces the public or private property, real or personal, of another, without the permission of the owner:

(a) Where the value of the loss is less than $250, is guilty of a misdemeanor.

(b) Where the value of the loss is $250 or more but less than $5,000, is guilty of a gross misdemeanor.

(c) Where the value of the loss is $5,000 or more or where the damage results in the impairment of public communication, transportation or police and fire protection, is guilty of a category E felony and shall be punished as provided in NRS 193.130. If the court grants probation to such a person, the court shall require as a condition of probation that the person serve at least 10 days in the county jail.

(d) Where the offense is committed on any protected site in this State, is guilty of a category D felony and shall be punished as provided in NRS 193.130. If the court grants probation to such a person, the court shall require as a condition of probation that the person serve at least 10 days in the county jail.

2. If a person commits more than one offense pursuant to a scheme or continuing course of conduct, the value of all property damaged or destroyed by that person in the commission of those offenses must be aggregated for the purpose of determining the penalty prescribed in subsection 1, but only if the value of the loss when aggregated is $500 or more.

3. A person who violates subsection 1 shall, in addition to any other fine or penalty imposed:

(a) For the first offense, pay a fine of not less than $400 but not more than $1,000 and perform 100 hours of community service.

(b) For the second offense, pay a fine of not less than $750 but not more than $1,000 and perform 200 hours of community service.

(c) For the third and each subsequent offense:

(1) Pay a fine of $1,000; and

(2) Perform up to 300 hours of community service for up to 1 year, as determined by the court. The court may order the person to repair, replace, clean up or keep free of graffiti the property damaged or destroyed by the person or, if it is not practicable for the person to repair, replace, clean up or keep free of graffiti that specific property, the court may order the person to repair, replace, clean up or keep free of graffiti another specified property.

The community service assigned pursuant to this subsection must, if possible, be related to the abatement of graffiti.

4. The court may, in addition to any other fine or penalty imposed, order a person who violates subsection 1 to pay restitution.

5. The parent or legal guardian of a person under 18 years of age who violates this section is liable for all fines and penalties imposed against the person. If the parent or legal guardian is unable to pay the fine and penalties resulting from a violation of this section because of financial hardship, the court may require the parent or legal guardian to perform community service.

6. If a person who is 18 years of age or older is found guilty of violating this section, the court shall, in addition to any other penalty imposed, issue an order suspending the driver s license of the person for not less than 6 months but not more than 2 years. The court shall require the person to surrender all driver s licenses then held by the person. If the person does not possess a driver s license, the court shall issue an order prohibiting the person from applying for a driver s license for not less than 6 months but not more than 2 years. The court shall, within 5 days after issuing the order, forward to the Department of Motor Vehicles any licenses together with a copy of the order.

7. The Department of Motor Vehicles:

(a) Shall not treat a violation of this section in the manner statutorily required for a moving traffic violation.

(b) Shall report the suspension of a driver s license pursuant to this section to an insurance company or its agent inquiring about the person s driving record. An insurance company shall not use any information obtained pursuant to this paragraph for purposes related to establishing premium rates or determining whether to underwrite the insurance.

8. A criminal penalty imposed pursuant to this section is in addition to any civil penalty or other remedy available pursuant to this section or another statute for the same conduct.

9. As used in this section:

(a) Impairment means the disruption of ordinary and incidental services, the temporary loss of use or the removal of the property from service for repair of damage.

(b) Protected site means:

(1) Any site, landmark, monument, building or structure of historical significance pertaining to the history of the settlement of Nevada;

(2) Any site, building, structure, object or district listed in the register of historic resources of a community which is recognized as a Certified Local Government pursuant to the Certified Local Government Program jointly administered by the National Park Service and the Office of Historic Preservation of the State Department of Conservation and Natural Resources;

(3) Any site, building, structure, object or district listed in the State Register of Historic Places pursuant to NRS 383.085 or the National Register of Historic Places;

(4) Any site, building, structure, object or district that is more than 50 years old and is located in a municipal or state park;

(5) Any Indian campgrounds, shelters, petroglyphs, pictographs and burials; or

(6) Any archeological or paleontological site, ruin, deposit, fossilized footprints and other impressions, petroglyphs and pictographs, habitation caves, rock shelters, natural caves, burial ground or sites of religious or cultural importance to an Indian tribe.

(c) Value of the loss means the cost of repairing, restoring or replacing the property, including, without limitation, the cost of any materials and labor necessary to repair, restore or replace the item.

(Added to NRS by 1995, 736; A 1997, 37; 2001, 2582; 2003, 1019; 2007, 2297; 2011, 1598; 2013, 1540)



NRS 206.335 - Carrying graffiti implement at certain locations with intent to vandalize, place graffiti on or deface property.

1. Any person who carries on his or her person a graffiti implement with the intent to vandalize, place graffiti on or otherwise deface public or private property, real or personal, of another:

(a) While on or under any overpass or bridge or in any flood channel;

(b) At any public facility, community center, park, playground, swimming pool, transportation facility, beach or recreational area whereon a sign is posted in a location reasonably expected to be viewed by the public which states that it is a misdemeanor to possess a graffiti implement at that public location without valid authorization; or

(c) In a public transportation vehicle wherein a sign is posted that is easily viewed by passengers which states that it is a misdemeanor to possess a graffiti implement in the vehicle without valid authorization,

is guilty of a misdemeanor unless the person has first received valid authorization from the governmental entity which has jurisdiction over the public area or other person who is designated to provide such authorization.

2. As used in this section:

(a) Broad-tipped indelible marker means any felt-tipped marker or similar implement which contains a fluid that is not soluble in water and which has a flat or angled writing surface of a width of one-half inch or greater.

(b) Graffiti implement means any broad-tipped indelible marker or aerosol paint container or other item that may be used to propel or apply fluid that is not soluble in water.

(c) Public transportation vehicle means a bus, train or other vehicle or instrumentality used to transport persons from a transportation facility to another location.

(d) Transportation facility means an airport, marina, bus terminal, train station, bus stop or other facility where a person may go to obtain transportation.

(Added to NRS by 2007, 2296)



NRS 206.340 - Graffiti Reward Account created; administrative assessment to be imposed for certain violations; use of money in Account.

1. The Graffiti Reward Account is hereby created in the State General Fund.

2. When a defendant pleads or is found guilty of violating NRS 206.125, 206.330 or 206.335, the court shall include an administrative assessment of $250 for each violation in addition to any other fine or penalty. The money collected must be paid by the clerk of the court to the State Controller on or before the fifth day of each month for the preceding month for credit to the Graffiti Reward Account.

3. All money received pursuant to subsection 2 must be deposited with the State Controller for credit to the Graffiti Reward Account. The money in the Account must be used:

(a) To pay a reward to a person who, in response to the offer of a reward, provides information which results in the identification, apprehension and conviction of a person who violates NRS 206.125, 206.330 or 206.335; or

(b) For any other purpose authorized by the Legislature.

4. If sufficient money is available in the Graffiti Reward Account, a state law enforcement agency may offer a reward, not to exceed $1,000, for information leading to the identification, apprehension and conviction of a person who violates NRS 206.125, 206.330 or 206.335. The reward must be paid out of the Graffiti Reward Account upon approval by the State Board of Examiners.

(Added to NRS by 1995, 737; A 2001, 2923; 2007, 2298; 2010, 26th Special Session, 5; 2011, 441)



NRS 206.345 - Counseling; person or entity to be paid if restitution is ordered for violation of

NRS 206.125 or 206.330; civil action.

1. A court may, in addition to any other fine or penalty imposed, order a person who places graffiti on or otherwise defaces public or private property in violation of NRS 206.125 or 206.330 to participate in counseling, and if the person is less than 18 years of age, order the parent or legal guardian of the person to attend or participate in counseling pursuant to NRS 62E.290.

2. If a court orders a person who violates the provisions of NRS 206.125 or 206.330 to pay restitution, the person shall pay the restitution to:

(a) The owner of the property which was affected by the violation; or

(b) If the violation involved the placing of graffiti on any public property, the governmental entity that incurred expenses for removing, covering or cleaning up the graffiti.

3. The owner of public or private property that has been damaged by graffiti may bring a civil action against the person who placed the graffiti on such property. The court may award to the property owner damages in an amount up to three times the amount of any loss in value to the property and up to three times the cost of restoring the property plus attorney s fees and costs, which may be recovered from the offender or, if the offender is less than 18 years of age, from the parent or legal guardian of the offender.

(Added to NRS by 2007, 2296; A 2011, 1599)






Chapter 207 - Miscellaneous Crimes

NRS 207.010 - Habitual criminals: Definition; punishment.

1. Unless the person is prosecuted pursuant to NRS 207.012 or 207.014, a person convicted in this State of:

(a) Any felony, who has previously been two times convicted, whether in this State or elsewhere, of any crime which under the laws of the situs of the crime or of this State would amount to a felony is a habitual criminal and shall be punished for a category B felony by imprisonment in the state prison for a minimum term of not less than 5 years and a maximum term of not more than 20 years.

(b) Any felony, who has previously been three times convicted, whether in this State or elsewhere, of any crime which under the laws of the situs of the crime or of this State would amount to a felony is a habitual criminal and shall be punished for a category A felony by imprisonment in the state prison:

(1) For life without the possibility of parole;

(2) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 10 years has been served; or

(3) For a definite term of 25 years, with eligibility for parole beginning when a minimum of 10 years has been served.

2. It is within the discretion of the prosecuting attorney whether to include a count under this section in any information or file a notice of habitual criminality if an indictment is found. The trial judge may, at his or her discretion, dismiss a count under this section which is included in any indictment or information.

[1911 C&P 27; RL 6292; NCL 9976] (NRS A 1961, 446; 1965, 250; 1967, 217, 516; 1971, 173; 1977, 360; 1981, 1647; 1985, 1026, 1643; 1995, 856, 1238, 1358, 2392; 1997, 1184; 2009, 567)



NRS 207.012 - Habitual felons: Definition; punishment.

1. A person who:

(a) Has been convicted in this State of a felony listed in subsection 2; and

(b) Before the commission of that felony, was twice convicted of any crime which under the laws of the situs of the crime or of this State would be a felony listed in subsection 2, whether the prior convictions occurred in this State or elsewhere,

is a habitual felon and shall be punished for a category A felony by imprisonment in the state prison:

(1) For life without the possibility of parole;

(2) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 10 years has been served; or

(3) For a definite term of 25 years, with eligibility for parole beginning when a minimum of 10 years has been served.

2. The district attorney shall include a count under this section in any information or shall file a notice of habitual felon if an indictment is found, if each prior conviction and the alleged offense committed by the accused constitutes a violation of subparagraph (1) of paragraph (a) of subsection 1 of NRS 193.330, NRS 199.160, 199.500, 200.030, 200.310, 200.340, 200.366, 200.380, 200.390, subsection 3 or 4 of NRS 200.400, NRS 200.410, subsection 3 of NRS 200.450, subsection 5 of NRS 200.460, NRS 200.463, 200.4631, 200.464, 200.465, 200.467, 200.468, subsection 1, paragraph (a) of subsection 2 or subparagraph (2) of paragraph (b) of subsection 2 of NRS 200.508, NRS 200.710, 200.720, 201.230, 201.450, 202.170, subsection 2 of NRS 202.780, paragraph (b) of subsection 2 of NRS 202.820, paragraph (b) of subsection 1 or subsection 2 of NRS 202.830, NRS 205.010, subsection 4 of NRS 205.060, subsection 4 of NRS 205.067, NRS 205.075, 207.400, paragraph (a) of subsection 1 of NRS 212.090, NRS 453.3325, 453.333, 484C.130, 484C.430 or 484E.010.

3. The trial judge may not dismiss a count under this section that is included in an indictment or information.

(Added to NRS by 1995, 1237; A 1997, 1185; 2001, 1140; 2003, 388; 2005, 88, 165, 1059; 2007, 1268; 2009, 22; 2013, 1855)



NRS 207.014 - Habitually fraudulent felons: Definition; punishment.

1. A person who:

(a) Has been convicted in this State of any felony committed on or after July 1, 1995, of which fraud or intent to defraud is an element; and

(b) Has previously been two times convicted, whether in this State or elsewhere, of any felony of which fraud or intent to defraud is an element before the commission of the felony under paragraph (a),

is a habitually fraudulent felon and shall be punished for a category B felony by imprisonment in the state prison for a minimum term of not less than 5 years and a maximum term of not more than 20 years, if the victim of each offense was an older person, a person with a mental disability or a vulnerable person.

2. The prosecuting attorney shall include a count under this section in any information or shall file a notice of habitually fraudulent felon if an indictment is found, if the prior convictions and the alleged offense committed by the accused are felonies of which fraud or intent to defraud is an element and the victim of each offense was:

(a) An older person;

(b) A person with a mental disability; or

(c) A vulnerable person.

3. The trial judge may not dismiss a count under this section that is included in an indictment or information.

4. As used in this section:

(a) Older person means a person who is:

(1) Sixty-five years of age or older if the crime was committed before October 1, 2003.

(2) Sixty years of age or older if the crime was committed on or after October 1, 2003.

(b) Person with a mental disability means a person who has a mental impairment which is medically documented and substantially limits one or more of the person s major life activities. The term includes, but is not limited to, a person who:

(1) Suffers from an intellectual disability;

(2) Suffers from a severe mental or emotional illness;

(3) Has a severe learning disability; or

(4) Is experiencing a serious emotional crisis in his or her life as a result of the fact that the person or a member of his or her immediate family has a catastrophic illness.

(c) Vulnerable person has the meaning ascribed to it in subsection 7 of NRS 200.5092.

(Added to NRS by 1995, 855; A 1995, 1338; 1997, 1185; 2003, 2568; 2005, 1114; 2013, 690)



NRS 207.016 - Procedure; trial of primary offense; prior convictions.

1. A conviction pursuant to NRS 207.010, 207.012 or 207.014 operates only to increase, not to reduce, the sentence otherwise provided by law for the principal crime.

2. If a count pursuant to NRS 207.010, 207.012 or 207.014 is included in an information charging the primary offense, each previous conviction must be alleged in the accusatory pleading, but no such conviction may be alluded to on trial of the primary offense, nor may any allegation of the conviction be read in the presence of a jury trying the offense or a grand jury considering an indictment for the offense. A count pursuant to NRS 207.010, 207.012 or 207.014 may be filed separately from the indictment or information charging the primary offense, but if it is so filed, the count pursuant to NRS 207.010, 207.012 or 207.014 must be filed not less than 2 days before the start of the trial on the primary offense, unless an agreement of the parties provides otherwise or the court for good cause shown makes an order extending the time. For good cause shown, the prosecution may supplement or amend a count pursuant to NRS 207.010, 207.012 or 207.014 at any time before the sentence is imposed, but if such a supplement or amendment is filed, the sentence must not be imposed, or the hearing required by subsection 3 held, until 15 days after the separate filing.

3. If a defendant charged pursuant to NRS 207.010, 207.012 or 207.014 pleads guilty or guilty but mentally ill to, or is found guilty or guilty but mentally ill of, the primary offense but denies any previous conviction charged, the court shall determine the issue of the previous conviction after hearing all relevant evidence presented on the issue by the prosecution and the defendant. At such a hearing, the defendant may not challenge the validity of a previous conviction. The court shall impose sentence:

(a) Pursuant to NRS 207.010 upon finding that the defendant has suffered previous convictions sufficient to support an adjudication of habitual criminality;

(b) Pursuant to NRS 207.012 upon finding that the defendant has suffered previous convictions sufficient to support an adjudication of habitual felon; or

(c) Pursuant to NRS 207.014 upon finding that the defendant has suffered previous convictions sufficient to support an adjudication of habitually fraudulent felon.

4. Nothing in the provisions of this section, NRS 207.010, 207.012 or 207.014 limits the prosecution in introducing evidence of prior convictions for purposes of impeachment.

5. For the purposes of NRS 207.010, 207.012 and 207.014, a certified copy of a felony conviction is prima facie evidence of conviction of a prior felony.

6. Nothing in the provisions of this section, NRS 207.010, 207.012 or 207.014 prohibits a court from imposing an adjudication of habitual criminality, adjudication of habitual felon or adjudication of habitually fraudulent felon based upon an agreement of the parties.

(Added to NRS by 1995, 1238; A 1997, 519, 524, 1186; 2003, 1483; 2007, 1441; 2013, 1373)



NRS 207.030 - Prohibited acts; penalty.

1. It is unlawful to:

(a) Offer or agree to engage in or engage in lewd or dissolute conduct in any public place or in any place open to the public or exposed to public view;

(b) Offer or agree to engage in, engage in or aid and abet any act of prostitution;

(c) Be a pimp, panderer or procurer or live in or about houses of prostitution;

(d) Seek admission to a house upon frivolous pretexts for no other apparent motive than to see who may be therein, or to gain an insight of the premises;

(e) Keep a place where lost or stolen property is concealed;

(f) Loiter in or about any toilet open to the public for the purpose of engaging in or soliciting any lewd or lascivious or any unlawful act; or

(g) Lodge in any building, structure or place, whether public or private:

(1) Where a notice of default and election to sell has been recorded, unless the person is the owner, tenant or entitled to the possession or control thereof;

(2) Which has been placed on a registry of vacant, abandoned or foreclosed property by a local government, unless the person is the owner, tenant or entitled to the possession or control thereof; or

(3) Without the permission of the owner or person entitled to the possession or in control thereof.

2. A person who violates a provision of subsection 1 shall be punished:

(a) For the first violation of paragraph (a), (b) or (c) of subsection 1 and for each subsequent violation of the same paragraph occurring more than 3 years after the first violation, for a misdemeanor.

(b) For the second violation of paragraph (a), (b) or (c) of subsection 1 within 3 years after the first violation of the same paragraph, by imprisonment in the county jail for not less than 30 days nor more than 6 months and by a fine of not less than $250 nor more than $1,000.

(c) For the third or subsequent violation of paragraph (a), (b) or (c) of subsection 1 within 3 years after the first violation of the same paragraph, by imprisonment in the county jail for 6 months and by a fine of not less than $250 nor more than $1,000.

(d) For a violation of any provision of paragraphs (d) to (g), inclusive, of subsection 1, for a misdemeanor.

3. The terms of imprisonment prescribed by subsection 2 must be imposed to run consecutively.

4. A local government may enact an ordinance which regulates the time, place or manner in which a person or group of persons may beg or solicit alms in a public place or place open to the public.

[1911 C&P 354; A 1915, 32; 1923, 224; NCL 10302] (NRS A 1963, 696; 1967, 517; 1971, 2025; 1973, 1061; 1979, 353; 1985, 749, 931; 1993, 808; 2013, 2988)



NRS 207.040 - Employment on public works.

All persons having the physical ability to work, convicted of violating NRS 207.030 and imprisoned therefor, may be required to perform labor on the public works, buildings, grounds or ways in the county, and the sheriff or other person having them in charge while performing such labor may employ any usual, reasonable, humane and sufficient means to guard against and prevent any such prisoner escaping from custody while being so employed.

[1911 C&P 355; RL 6620; NCL 10303] (NRS A 1979, 206; 1995, 1082)



NRS 207.050 - Credit for work performed.

For each day s work willingly and faithfully performed by a person convicted of violating NRS 207.030, the person must receive credit for 2 days time, which must be applied upon and deducted from the term of imprisonment by the sheriff.

[1911 C&P 356; RL 6621; NCL 10304] (NRS A 1995, 1082)



NRS 207.070 - Sheriff to procure employment.

The sheriff shall, during fair and reasonable weather, when the same can be done without extra expense to the county, procure employment for and set at work such persons convicted of violating NRS 207.030 who are serving out their term of imprisonment; and to this end, upon application of any road supervisor, superintendent, foreman or other overseer or custodian of any public works, buildings or grounds, the sheriff may deliver into the custody and charge of such person making the application such prisoners, to do labor as required, who after working hours of the day, or after suspension of labor from any cause, must be returned into the custody of the sheriff of the county for safekeeping until again required for labor.

[1911 C&P 358; RL 6623; NCL 10306] (NRS A 1995, 1083)



NRS 207.161 - Definitions.

As used in NRS 207.163:

1. Emergency call means a situation in which property or human life is in jeopardy and the prompt summoning of aid is essential.

2. Public telephone means a telephone which is made available to the public upon the deposit of a coin, currency or other monetary instrument or through the use of a calling card, credit card or debit card.

(Added to NRS by 1973, 718; A 2003, 326)



NRS 207.163 - Refusal to relinquish public telephone for emergency call unlawful; false declaration of emergency to obtain use of public telephone unlawful.

1. It is unlawful for a person to refuse to relinquish a public telephone immediately when the person has been informed that it is needed for an emergency call and in fact the line is needed for an emergency call and there is no other reasonably apparent and immediately accessible telephone from which to make the call.

2. It is unlawful for a person to secure the use of a public telephone by falsely stating that it is needed for an emergency call.

(Added to NRS by 1973, 718; A 2003, 326)



NRS 207.165 - Telephone directory must contain warning notice of offense provided in

NRS 207.163.

1. It is unlawful for a person, firm or corporation providing telephone service to distribute or cause to be distributed in this State copies of any telephone directory if such directory fails to contain the notice required by this section.

2. Every telephone directory published and distributed after September 1, 1973, in this State which lists the telephone numbers of any telephone exchange located in this State shall contain a notice of the offense provided in NRS 207.163, as follows:

(a) The notice shall be printed in type which is at least as large as other type on the page; and

(b) The notice shall be preceded by the word warning printed in type which is at least as large as other type on the page,

except that telephone directories distributed solely for business purposes, commonly known as classified directories, need not contain such notice.

(Added to NRS by 1973, 718)



NRS 207.167 - Interference with emergency transmission on Citizens Radio Service unlawful; presumptions.

1. As used in this section emergency means a situation in which a natural person is or is reasonably believed by the person transmitting the communication to be in imminent danger of serious bodily injury or in which property is or is reasonably believed by the person transmitting the communication to be in imminent danger of damage or destruction.

2. Except as provided in subsection 3, any person who intentionally, knowingly, recklessly or with criminal negligence interrupts, impedes or otherwise interferes with the transmission of a communication over a radio channel assigned to the Citizens Radio Service, the purpose of which is to inform or inquire about an emergency, is guilty of a misdemeanor.

3. If any person suffers serious bodily injury or if property damage in excess of $1,000 occurs as a result of a violation of the provisions of subsection 2, the offender is guilty of a gross misdemeanor.

4. A person is presumed to have intentionally, knowingly or with criminal negligence interrupted, impeded or interfered with a transmission if the person:

(a) Interrupted, impeded or interfered with the transmission of a communication on a channel which was dedicated to use for emergency communications; or

(b) Operated equipment capable, by itself or with a linear amplifier, of producing power which exceeds limits set by a regulation of the Federal Communications Commission.

(Added to NRS by 1981, 650)



NRS 207.170 - False, deceptive or misleading advertising defined.

As used in NRS 207.170 to 207.177, inclusive, false, deceptive or misleading advertising as applied to a telephone communication includes, but is not limited to, any communication which is so made with the intent to solicit any person to purchase any merchandise, property or services, without initially disclosing such intent to the person.

[1:201:1917; A 1955, 191] + [2:201:1917; 1919 RL p. 3390; NCL 10530] (NRS A 1965, 122; 1967, 520; 1971, 129; 1973, 209)



NRS 207.171 - False, deceptive or misleading advertising and other sales practices.

It is unlawful for any person, firm, corporation or association or any agent or employee thereof to use, publish, disseminate, display or make or cause directly or indirectly to be used, published, disseminated, displayed or made, in any newspaper, magazine or other publication, by any radio, television or other advertising medium, or by any advertising device, or by public outcry, proclamation, or declaration, or by any other manner or means, including but not limited to solicitation or dissemination by mail, telephone or door-to-door contacts, any statement which is known or through the exercise of reasonable care should be known to be false, deceptive or misleading in order to induce any person to purchase, sell, lease, dispose of, utilize or acquire any title or interest in any real or personal property or any personal or professional services or to enter into any obligation or transaction relating thereto, or to include such statement as part of a plan or scheme which intentionally misstates cost or price for the purposes of producing an erroneous belief by any person that the actual cost or price is the same as stated therein.

(Added to NRS by 1973, 210)



NRS 207.172 - Exemption of advertising media.

NRS 207.170 to 207.177, inclusive, do not apply to:

1. Any radio or television broadcasting station which broadcasts; or

2. Any publisher, printer, distributor or owner of any newspaper or magazine, billboard or other advertising medium, or to any owner, operator, agent or employee of any advertising agency or other business engaged in preparing or disseminating advertising for public consumption on behalf of any other person, firm, corporation, association or other business entity, who publishes, prints, distributes, prepares or disseminates,

such advertising in good faith without knowledge of its untrue or deceptive or misleading character.

(Added to NRS by 1973, 210)



NRS 207.173 - Actual deception unnecessary to create liability.

It is sufficient in bringing any action pursuant to NRS 207.170 to 207.177, inclusive, that any statement referred to in NRS 207.171 has a tendency to deceive or mislead the public because of its false or deceptive or misleading character even though no member of the public is actually deceived or misled by such statement.

(Added to NRS by 1973, 211)



NRS 207.174 - Civil penalties; action by Attorney General or district attorney.

Any person, firm, corporation or association or any other organization which violates any provision of NRS 207.170 to 207.177, inclusive, is liable for a civil penalty not to exceed $2,500 for each violation, which shall be recovered in a civil action brought in the name of the State of Nevada by the Attorney General or by any district attorney in a court of competent jurisdiction. As used in this section, the term, each violation includes, as a single violation, a continuous or repetitive violation arising out of the same act.

(Added to NRS by 1973, 211)



NRS 207.175 - Criminal penalties.

Any person, firm, or any officer or managing agent of any corporation or association who knowingly and willfully violates the provisions of NRS 207.171 shall be punished:

1. For the first or second offense, for a misdemeanor.

2. For the third offense and all subsequent offenses, for a gross misdemeanor.

(Added to NRS by 1973, 211)



NRS 207.176 - Injunctions.

The Attorney General or any district attorney may bring an action in any court of competent jurisdiction in the name of the State of Nevada on his or her own complaint or on the complaint of any board, officer, person, corporation or association to enjoin any violation or proposed violation of the provisions of NRS 207.170 to 207.177, inclusive.

(Added to NRS by 1973, 211)



NRS 207.177 - Penalty for violation of injunction or order.

Any person, firm, or any officer or managing agent of any corporation or association who violates any order or injunction issued pursuant to NRS 207.170 to 207.177, inclusive, is guilty of a gross misdemeanor.

(Added to NRS by 1973, 211)



NRS 207.180 - Threatening or obscene letters or writings.

1. Any person who knowingly sends or delivers any letter or writing:

(a) Threatening to accuse another of a crime or misdemeanor, or to expose or publish any of the other person s infirmities or failings, with intent to extort money, goods, chattels or other valuable thing; or

(b) Threatening to maim, wound, kill or murder, or to burn or destroy the house or other property of another person, or to accuse another of a crime or misdemeanor, or expose or publish any of the other person s infirmities, though no money, goods, chattels or other valuable thing be demanded,

is guilty of a misdemeanor.

2. Any person who:

(a) Writes and sends, or writes and delivers, either through the mail, express, by private parties or otherwise, any anonymous letter, or any letter bearing a fictitious name, charging any person with crime; or

(b) Writes and sends any anonymous letter or letters bearing a fictitious name, containing vulgar or threatening language, obscene pictures, or containing reflections upon his or her standing in society or in the community,

is guilty of a misdemeanor.

[1911 C&P 173; RL 6438; NCL 10120] (NRS A 1967, 521; 1991, 1010; 1997, 2504)



NRS 207.185 - Penalty for commission of certain unlawful acts by reason of actual or perceived race, color, religion, national origin, physical or mental disability, sexual orientation or gender identity or expression of another person or group of persons.

Unless a greater penalty is provided by law, a person who, by reason of the actual or perceived race, color, religion, national origin, physical or mental disability, sexual orientation or gender identity or expression of another person or group of persons, willfully violates any provision of NRS 200.471, 200.481, 200.5099, 200.571, 200.575, 203.010, 203.020, 203.030, 203.060, 203.080, 203.090, 203.100, 203.110, 203.119, NRS 205.0832 which is punishable as a misdemeanor, NRS 205.240, 205.2715, 205.274, 205.2741, 206.010, 206.040, 206.125, 206.140, 206.200, 206.310, NRS 206.330 which is punishable as a misdemeanor, NRS 207.180, 207.200 or 207.210 is guilty of a gross misdemeanor.

(Added to NRS by 1989, 898; A 1993, 511; 1995, 2706; 2013, 64)



NRS 207.190 - Coercion.

1. It is unlawful for a person, with the intent to compel another to do or abstain from doing an act which the other person has a right to do or abstain from doing, to:

(a) Use violence or inflict injury upon the other person or any of the other person s family, or upon the other person s property, or threaten such violence or injury;

(b) Deprive the person of any tool, implement or clothing, or hinder the person in the use thereof; or

(c) Attempt to intimidate the person by threats or force.

2. A person who violates the provisions of subsection 1 shall be punished:

(a) Where physical force or the immediate threat of physical force is used, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

(b) Where no physical force or immediate threat of physical force is used, for a misdemeanor.

[1911 C&P 475; RL 6740; NCL 10424] (NRS A 1967, 522; 1979, 1455; 1995, 1239)



NRS 207.193 - Coercion: Hearing to determine whether sexually motivated.

1. Except as otherwise provided in subsection 4, if a person is convicted of coercion or attempted coercion in violation of paragraph (a) of subsection 2 of NRS 207.190, the court shall, at the request of the prosecuting attorney, conduct a separate hearing to determine whether the offense was sexually motivated. A request for such a hearing may not be submitted to the court unless the prosecuting attorney, not less than 72 hours before the commencement of the trial, files and serves upon the defendant a written notice of the intention to request such a hearing.

2. A hearing requested pursuant to subsection 1 must be conducted before:

(a) The court imposes its sentence; or

(b) A separate penalty hearing is conducted.

3. At the hearing, only evidence concerning the question of whether the offense was sexually motivated may be presented. The prosecuting attorney must prove beyond a reasonable doubt that the offense was sexually motivated.

4. A person may stipulate that his or her offense was sexually motivated before a hearing held pursuant to subsection 1 or as part of an agreement to plead nolo contendere, guilty or guilty but mentally ill.

5. The court shall enter in the record:

(a) Its finding from a hearing held pursuant to subsection 1; or

(b) A stipulation made pursuant to subsection 4.

6. For the purposes of this section, an offense is sexually motivated if one of the purposes for which the person committed the offense was his or her sexual gratification.

(Added to NRS by 1997, 1681; A 1997, 2510; 2003, 1484; 2007, 1441)



NRS 207.195 - Use of monetary instrument proceeding or derived from unlawful activity; conducting financial transaction with intent to evade regulation governing records of casinos.

1. If a monetary instrument represents the proceeds of or is directly or indirectly derived from any unlawful activity, it is unlawful for a person, having knowledge of that fact:

(a) To conduct or attempt to conduct a financial transaction involving the instrument:

(1) With the intent to further any unlawful activity;

(2) With the knowledge that the transaction conceals the location, source, ownership or control of the instrument; or

(3) With the knowledge that the transaction evades any provision of federal or state law that requires the reporting of a financial transaction.

(b) To transport or attempt to transport the monetary instrument:

(1) With the intent to further any unlawful activity;

(2) With the knowledge that the transportation conceals the location, source, ownership or control of any proceeds derived from unlawful activity; or

(3) With the knowledge that the transportation evades any provision of federal or state law that requires the reporting of a financial transaction.

2. It is unlawful for any person to conduct or attempt to conduct a financial transaction with the intent to evade a regulation adopted pursuant to NRS 463.125.

3. A person who violates any provision of subsection 1 or 2 is guilty of a category D felony and shall be punished as provided in NRS 193.130.

4. Each violation of subsection 1 or 2 involving one or more monetary instruments totaling $10,000 or more shall be deemed a separate offense.

5. As used in this section:

(a) Financial transaction means any purchase, sale, loan, pledge, gift, transfer, deposit, withdrawal or other exchange involving a monetary instrument. The term does not include any instrument or transaction for the payment of assistance of counsel in a criminal prosecution.

(b) Monetary instrument includes any coin or currency of the United States or any other country, any traveler s check, personal check, money order, bank check, cashier s check, stock, bond, precious metal, precious stone or gem or any negotiable instrument to which title passes upon delivery. The term does not include any instrument or transaction for the payment of assistance of counsel in a criminal prosecution.

(c) Unlawful activity includes any crime related to racketeering as defined in NRS 207.360 or any offense punishable as a felony pursuant to state or federal statute. The term does not include any procedural error in the acceptance of a credit instrument, as defined in NRS 463.01467, by a person who holds a nonrestricted gaming license.

(Added to NRS by 1991, 181; A 1995, 430, 1240, 1332)



NRS 207.200 - Unlawful trespass upon land; warning against trespassing.

1. Unless a greater penalty is provided pursuant to NRS 200.603, any person who, under circumstances not amounting to a burglary:

(a) Goes upon the land or into any building of another with intent to vex or annoy the owner or occupant thereof, or to commit any unlawful act; or

(b) Willfully goes or remains upon any land or in any building after having been warned by the owner or occupant thereof not to trespass,

is guilty of a misdemeanor. The meaning of this subsection is not limited by subsections 2 and 4.

2. A sufficient warning against trespassing, within the meaning of this section, is given by any of the following methods:

(a) If the land is used for agricultural purposes or for herding or grazing livestock, by painting with fluorescent orange paint:

(1) Not less than 50 square inches of the exterior portion of a structure or natural object or the top 12 inches of the exterior portion of a post, whether made of wood, metal or other material, at:

(I) Intervals of such a distance as is necessary to ensure that at least one such structure, natural object or post would be within the direct line of sight of a person standing next to another such structure, natural object or post, but at intervals of not more than 1,000 feet; and

(II) Each corner of the land, upon or near the boundary; and

(2) Each side of all gates, cattle guards and openings that are designed to allow human ingress to the area;

(b) If the land is not used in the manner specified in paragraph (a), by painting with fluorescent orange paint not less than 50 square inches of the exterior portion of a structure or natural object or the top 12 inches of the exterior portion of a post, whether made of wood, metal or other material, at:

(1) Intervals of such a distance as is necessary to ensure that at least one such structure, natural object or post would be within the direct line of sight of a person standing next to another such structure, natural object or post, but at intervals of not more than 200 feet; and

(2) Each corner of the land, upon or near the boundary;

(c) Fencing the area; or

(d) By the owner or occupant of the land or building making an oral or written demand to any guest to vacate the land or building.

3. It is prima facie evidence of trespass for any person to be found on private or public property which is posted or fenced as provided in subsection 2 without lawful business with the owner or occupant of the property.

4. An entryman on land under the laws of the United States is an owner within the meaning of this section.

5. As used in this section:

(a) Fence means a barrier sufficient to indicate an intent to restrict the area to human ingress, including, but not limited to, a wall, hedge or chain link or wire mesh fence. The term does not include a barrier made of barbed wire.

(b) Guest means any person entertained or to whom hospitality is extended, including, but not limited to, any person who stays overnight. The term does not include a tenant as defined in NRS 118A.170.

[1911 C&P 500; RL 6765; NCL 10447] (NRS A 1969, 96; 1975, 1169; 1987, 2086; 1989, 997; 2005, 930; 2007, 981; 2009, 141)



NRS 207.203 - Unlawful trespass upon licensed gaming establishment by person previously convicted of prostitution or solicitation for prostitution.

1. Unless a greater penalty is provided pursuant to NRS 200.603, any person who commits a violation of NRS 207.200 by trespassing on the premises of a licensed gaming establishment and who has previously been convicted of three violations of NRS 201.354 within the immediately preceding 5 years is guilty of a misdemeanor and shall be punished by:

(a) A fine of $1,000;

(b) Imprisonment in the county jail for not more than 6 months; or

(c) Both fine and imprisonment.

In lieu of all or a part of the punishment which may be imposed pursuant to this subsection, the person may be sentenced to perform a fixed period of community service pursuant to the conditions prescribed in NRS 176.087.

2. The court, without entering a judgment of conviction and with the consent of the accused, may suspend further proceedings and place the person on probation upon terms and conditions that must include attendance and successful completion of a counseling or educational program or, in the case of a person dependent upon drugs, of a program of treatment and rehabilitation pursuant to NRS 453.580.

3. Upon violation of a term or condition, the court may enter a judgment of conviction and punish the person as provided in subsection 1.

4. Upon fulfillment of the terms and conditions, the court shall discharge the accused and dismiss the proceedings against him or her.

5. Except as otherwise provided in subsection 6, discharge and dismissal under this section is without adjudication of guilt and is not a conviction for purposes of this section or for purposes of employment, civil rights or any statute or regulation or license or questionnaire or for any other public or private purpose, but is a conviction for the purpose of additional penalties imposed for second or subsequent convictions or the setting of bail. Discharge and dismissal restores the person discharged, in the contemplation of the law, to the status occupied before the arrest, indictment or information. The person may not be held thereafter under any law to be guilty of perjury or otherwise giving a false statement by reason of failure to recite or acknowledge that arrest, indictment, information or trial in response to an inquiry made of the person for any purpose. Discharge and dismissal under this section may only occur once with respect to any person.

6. A professional licensing board may consider a proceeding under this section in determining suitability for a license or liability to discipline for misconduct. Such a board is entitled for those purposes to a truthful answer from the applicant or licensee concerning any such proceeding with respect to the applicant or licensee.

7. Before the court assigns a person to a program pursuant to this section, the person must agree to pay the cost of the program to which the person is assigned and the cost of any additional supervision required, to the extent of the financial resources of the person. If the person does not have the financial resources to pay all of the related costs, the court shall, to the extent practicable, arrange for the person to be assigned to a program at a facility that receives a sufficient amount of federal or state funding to offset the remainder of the costs.

8. As used in this section, licensed gaming establishment has the meaning ascribed to it in NRS 463.0169.

(Added to NRS by 2011, 305)



NRS 207.205 - Posting land without permission of owner or occupant.

1. It is unlawful for any person to post such land within the meaning of subsection 2 of NRS 207.200 unless the person has:

(a) Obtained written authorization from the owner or occupant of the land, or any building thereon, to do so unless the person is the owner or occupant.

(b) Placed the name and address of the owner or occupant on each sign.

2. Any person violating any of the provisions of subsection 1 is guilty of a misdemeanor.

(Added to NRS by 1973, 1116)



NRS 207.210 - Destruction of signs or notices forbidding trespass.

It shall be a misdemeanor for any person maliciously to tear down, mutilate or destroy any sign, signboard or other notice forbidding trespass within an enclosure.

[Part 1911 C&P 503; RL 6768; NCL 10450]



NRS 207.220 - Penalty for not closing gates.

1. Any person or persons opening and passing through gates or bars when gates or bars are placed in fences enclosing fields, or in fences partly enclosing lands, and not shutting and fastening the same, shall be deemed guilty of a misdemeanor.

2. The provisions of this section shall not apply to gates in towns and cities nor gates necessary in the approach to any building or works where the passing through or into fields or lands is not contemplated.

[1911 C&P 504; RL 6769; NCL 10451]



NRS 207.225 - Unlawful diversion of irrigation water.

Any person who knowingly diverts or causes to be diverted to his or her own or some other person s use any irrigation water to which another person has a vested right, without such rightful user s permission, is guilty of a misdemeanor.

(Added to NRS by 1977, 883)



NRS 207.230 - Acting without lawful authority.

Every person who shall, in any case not otherwise specially provided for, do any act for the doing of which a license or other authority is required by law, without having such license or other authority as required by law, shall be guilty of a misdemeanor.

[1911 C&P 543; RL 6808; NCL 10489]



NRS 207.235 - Dog racing as gaming activity.

A person who conducts dog racing as a gaming activity in this State is guilty of a misdemeanor.

(Added to NRS by 1997, 3130)



NRS 207.245 - Use of system providing telephone number to be used in emergency when no actual or perceived emergency exists.

1. As used in this section, system means a system established to provide a telephone number to be used in an emergency.

2. It is unlawful for any person knowingly or willfully to make or cause to be made any telephonic access to a system if no actual or perceived emergency exists.

3. Any person who violates any provision of this section is guilty of a gross misdemeanor.

(Added to NRS by 1991, 17)



NRS 207.260 - Unlawful contact with child or person with mental illness.

1. A person who, without lawful authority, willfully and maliciously engages in a course of conduct with a child who is under 16 years of age and who is at least 5 years younger than the person which would cause a reasonable child of like age to feel terrorized, frightened, intimidated or harassed, and which actually causes the child to feel terrorized, frightened, intimidated or harassed, commits the crime of unlawful contact with a child.

2. A person who, without lawful authority, willfully and maliciously engages in a course of conduct with a person with mental illness which would cause a person with mental illness of like mental condition to feel terrorized, frightened, intimidated or harassed, and which actually causes the person with mental illness to feel terrorized, frightened, intimidated or harassed, commits the crime of unlawful contact with a person with mental illness.

3. The penalties provided in this section do not preclude the victim from seeking any other legal remedy available.

4. Unless a greater penalty is provided by specific statute, a person who commits the crime of unlawful contact with a child or unlawful contact with a person with mental illness is guilty of:

(a) For the first offense, a gross misdemeanor.

(b) For the second and each subsequent offense, a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

5. As used in this section:

(a) Course of conduct means a pattern of conduct which consists of a series of acts over time that evidences a continuity of purpose directed at a specific person.

(b) Person with mental illness means a person who has any mental dysfunction leading to impaired ability to maintain himself or herself and to function effectively in his or her life situation without external support.

(c) Without lawful authority includes acts that are initiated or continued without the victim s consent. The term does not include acts that are otherwise protected or authorized by constitutional or statutory law, regulation or order of a court of competent jurisdiction, including, but not limited to:

(1) Picketing which occurs during a strike, work stoppage or any other labor dispute.

(2) The activities of a reporter, photographer, camera operator or other person while gathering information for communication to the public if that person is employed or engaged by or has contracted with a newspaper, periodical, press association or radio or television station and is acting solely within that professional capacity.

(3) The activities of a person that are carried out in the normal course of his or her lawful employment.

(4) Any activities carried out in the exercise of the constitutionally protected rights of freedom of speech and assembly.

(Added to NRS by 1963, 41; A 1967, 523; 1975, 79; 1979, 1456; 1995, 1240; 2001, 2789; 2003, 1377)



NRS 207.270 - Loitering about school or public place where children congregate.

Any person who, without legitimate reason to supervise any of such children or other legitimate reason to be at leisure in such place, loiters about any school or public place at or near which children attend or normally congregate is guilty of a misdemeanor.

(Added to NRS by 1963, 41; A 1967, 523)



NRS 207.280 - False reporting of crimes unlawful.

Every person who deliberately reports to any police officer, sheriff, district attorney, deputy sheriff, deputy district attorney or member of the Department of Public Safety that a felony or misdemeanor has been committed, which causes a law enforcement agency to conduct a criminal or internal investigation, knowing such report to be false, is guilty of a misdemeanor.

(Added to NRS by 1965, 409; A 1967, 523; 2005, 939)



NRS 207.285 - Making false or misleading statement to cause activation of Statewide Alert System for the Safe Return of Abducted Children or Statewide Alert System for the Safe Return of Missing Endangered Older Persons.

1. A person who intentionally makes any false or misleading statement, including, without limitation, any statement that conceals facts, omits facts or contains false or misleading information concerning any material fact, to any police officer, sheriff, district attorney, deputy sheriff, deputy district attorney or member of the Department of Public Safety to cause the Statewide Alert System for the Safe Return of Abducted Children created by NRS 432.340 or the Statewide Alert System for the Safe Return of Missing Endangered Older Persons created by NRS 427A.867 to be activated is guilty of a category E felony and shall be punished as provided in NRS 193.130.

2. The Attorney General or the district attorney of the county in which a person made a false or misleading statement may investigate and prosecute any violation of the provisions of this section.

(Added to NRS by 2007, 428; A 2011, 831)



NRS 207.290 - Giving or accepting bribe to influence outcome of sporting event.

A person who:

1. Gives, offers or promises to give, or attempts to give or offer, any compensation, gratuity or thing of value, or any promise thereof, to any participant or player or any judge, referee, manager or other official of a sporting event or contest; or

2. Asks or receives or offers to receive directly or indirectly any compensation, gratuity, reward or thing of value or any promise thereof, as a participant or player, or as a judge, referee, manager or other official of a sporting event or contest,

with the intention, understanding or agreement that the player or participant or judge, referee, manager or other official of the sporting event will not use best efforts to win, or will so conduct himself or herself as to limit his or her or his or her team s margin of victory, or will corruptly judge, referee, manage or otherwise officiate the sporting event or contest with the intention or purpose that the result of the sporting event will be affected thereby, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

(Added to NRS by 1965, 553; A 1967, 523; 1995, 1240)



NRS 207.295 - Commercial bribery.

Any person who, with corrupt intent:

1. Offers, confers or agrees to confer any benefit upon any employee, agent or fiduciary without the consent of the employer or principal of that employee, agent or fiduciary in order to influence adversely that person s conduct in relation to the commercial affairs of his or her employer or principal; or

2. While an employee, agent or fiduciary, solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that the benefit will influence adversely his or her conduct in relation to the commercial affairs of his or her employer or principal,

commits commercial bribery and is guilty of a misdemeanor.

(Added to NRS by 1979, 345)



NRS 207.297 - Discrimination: Definitions.

As used in NRS 207.300 and 207.310:

1. Disability means, with respect to a person:

(a) A physical or mental impairment that substantially limits one or more of the major life activities of the person;

(b) A record of such an impairment; or

(c) Being regarded as having such an impairment.

2. Familial status means the fact that a person:

(a) Lives with a child under the age of 18 and has:

(1) Lawful custody of the child; or

(2) Written permission to live with the child from the person who has lawful custody of the child;

(b) Is pregnant; or

(c) Has begun a proceeding to adopt or otherwise obtain lawful custody of a child.

3. Sexual orientation means having or being perceived as having an orientation for heterosexuality, homosexuality or bisexuality.

(Added to NRS by 1991, 1981; A 1995, 1988; 2011, 870; 2013, 65)



NRS 207.300 - Discrimination: Transactions involving real property.

It is unlawful for any person to refuse to rent, lease, sell or otherwise convey any real property solely because of race, religious creed, color, national origin, disability, sexual orientation, gender identity or expression, ancestry, familial status or sex.

(Added to NRS by 1971, 732; A 1973, 195; 1985, 335; 1991, 1981; 2011, 870)



NRS 207.310 - Discrimination: Loans for dwellings.

1. As used in this section:

(a) Customer means a person who applies for a loan or other financial assistance to purchase, construct, improve or repair a dwelling. The term includes a person who does not intend to enter into a transaction for a loan or other financial assistance, but applies for the loan or financial assistance as if the person intended to enter into the transaction.

(b) Lender means a bank, savings and loan association, insurance company or other person whose business consists in whole or in part of making commercial real estate loans.

2. It is unlawful for any lender to deny a loan, or other financial assistance rendered by the lender, to any customer or to discriminate against any customer in fixing the amount, conditions, duration, rate of interest or other terms of a loan or other financial assistance or to refuse to purchase a loan from another lender because of the race, color, religious creed, national origin, disability, sexual orientation, gender identity or expression, ancestry, familial status or sex of:

(a) The customer;

(b) Any person associated with the customer in connection with the loan or other financial assistance or with the purpose of the loan or other financial assistance; or

(c) The present or prospective owners, lessees, tenants or occupants of the dwelling in relation to which the loan or other financial assistance is to be made or given.

3. A person who violates the provisions of this section is guilty of:

(a) A misdemeanor for the first and second offenses.

(b) A gross misdemeanor for the third and subsequent offenses.

(Added to NRS by 1971, 732; A 1975, 829; 1989, 10; 1991, 1981; 1995, 1988; 1997, 52; 2011, 870)



NRS 207.320 - Preparation or sale of academic writings.

Any person who prepares for sale or sells any term paper, thesis, dissertation or similar writing intending such writing to be submitted to an academic institution as the work of any person not the author in fulfillment of a requirement for completion of a course of study, award of a degree or other academic credit is guilty of a misdemeanor.

(Added to NRS by 1973, 1161)



NRS 207.325 - Unsolicited transmission of advertisement to facsimile machine.

1. Except as otherwise provided in subsection 2, a person shall not make or cause to be made an unsolicited electronic or telephonic transmission to a facsimile machine to solicit a person to purchase real property, goods or services.

2. The provisions of subsection 1 do not apply to an unsolicited electronic or telephonic transmission sent to a person who has a preexisting business relationship with the person who makes or causes the transmission to be made.

3. Any person who violates the provisions of subsection 1 is guilty of a misdemeanor.

4. As used in this section, facsimile machine means a device which receives and copies a reproduction or facsimile of a document or photograph which is transmitted electronically or telephonically by telecommunications lines.

(Added to NRS by 1991, 126)



NRS 207.330 - Sale of identifying card or document.

It is unlawful for any person to sell to another any card or other document purporting to establish the identity of the holder unless the purchaser appears personally before the seller and declares his or her identity in writing under the penalty of perjury. This section does not apply to any governmental agency.

(Added to NRS by 1975, 1461)



NRS 207.335 - Counterfeiting or forging registry identification card issued for engaging in acts relating to medical use of marijuana. [Effective April 1, 2014.]

1. It is unlawful for any person to counterfeit or forge or attempt to counterfeit or forge a registry identification card.

2. Any person who violates the provisions of subsection 1 is guilty of a category E felony and shall be punished as provided in NRS 193.130.

3. As used in this section, registry identification card has the meaning ascribed to it in NRS 453A.140.

(Added to NRS by 2013, 3697, effective April 1, 2014)



NRS 207.340 - Acts concerning federal food stamps; prosecution by district attorney or Attorney General.

1. As used in this section, unless the context otherwise requires:

(a) Access device means any card, plate, account number or other means of access that can be used, alone or in conjunction with another access device, to obtain payments, allotments, benefits, money, goods or other things of value, or that can be used to initiate a transfer of funds pursuant to the Act.

(b) Act means the Food Stamp Act of 1977, as amended (7 U.S.C. 2011 et seq.) and regulations adopted thereunder.

(c) Authorization to purchase means a document issued by the United States Department of Agriculture or by a state agency which permits the holder to purchase coupons or otherwise receive benefits under the Act.

(d) Coupon means a food stamp, coupon, certificate or access device issued by the United States Department of Agriculture as provided in the Act.

2. A person who knowingly uses, transfers, sells, purchases, acquires, alters or possesses coupons and who is not authorized by the Act to do so, or who knowingly presents or causes to be presented coupons which are received, transferred or used in a manner not authorized by the Act, shall be punished:

(a) If the value of the coupons is less than $650, for a misdemeanor, and be sentenced to restore the amount of the value so obtained.

(b) If the value of the coupons is $650 or more, for a category E felony as provided in NRS 193.130. In addition to any other penalty, the court shall order the person to pay restitution.

3. A district attorney or the Attorney General may commence proceedings to enforce the provisions of this section in any court of competent jurisdiction.

4. If a person is convicted of violating any of the provisions of this section, the prosecuting attorney shall report the sentence imposed by the court for that person to the Division of Welfare and Supportive Services of the Department of Health and Human Services within 60 days after the imposition of the sentence.

5. The value of all coupons misappropriated in separate acts of fraud involving coupons must be combined for the purposes of imposing punishment for the offense charged if:

(a) The separate acts were committed within 6 months before the offense;

(b) None of the individual acts is punishable as a felony; and

(c) The cumulative value of all the coupons misappropriated is sufficient to make the offense punishable as a felony.

6. At the time of sentencing, a court may accept as a partial mitigation of the offense satisfactory evidence that a person convicted of violating any of the provisions of this section sold or transferred the coupons for cash to buy necessities which may not be lawfully obtained with coupons.

(Added to NRS by 1977, 608; A 1981, 1028; 1989, 1440; 1995, 1241, 2692; 2011, 172)



NRS 207.345 - Impersonation of officer or employee of utility.

1. A person shall not:

(a) Impersonate an officer or employee of a utility or, without authority, assume any characteristic, such as a uniform or insigne, or any identification by which an officer or employee of a utility is distinguished, known or identified; and

(b) Use the impersonation or the assumed characteristic or identity to commit or attempt to commit any unlawful act or any act in which the person purports to represent the utility or an officer or employee of the utility.

2. A person who violates any provision of this section is guilty of:

(a) A gross misdemeanor; or

(b) A category C felony and shall be punished as provided in NRS 193.130 if the person acted with the intent to:

(1) Commit, cause, aid, further or conceal, or attempt to commit, cause, aid, further or conceal, any unlawful act involving terrorism or sabotage; or

(2) Assist, solicit or conspire with another person to commit, cause, aid, further or conceal any unlawful act involving terrorism or sabotage.

(Added to NRS by 1987, 405; A 2003, 2463)



NRS 207.350 - Definitions.

As used in NRS 207.350 to 207.520, inclusive, unless the context otherwise requires, the words and terms defined in NRS 207.360 to 207.390, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1983, 1495)



NRS 207.360 - Crime related to racketeering defined. [Effective through March 31, 2014.]

Crime related to racketeering means the commission of, attempt to commit or conspiracy to commit any of the following crimes:

1. Murder;

2. Manslaughter, except vehicular manslaughter as described in NRS 484B.657;

3. Mayhem;

4. Battery which is punished as a felony;

5. Kidnapping;

6. Sexual assault;

7. Arson;

8. Robbery;

9. Taking property from another under circumstances not amounting to robbery;

10. Extortion;

11. Statutory sexual seduction;

12. Extortionate collection of debt in violation of NRS 205.322;

13. Forgery;

14. Any violation of NRS 199.280 which is punished as a felony;

15. Burglary;

16. Grand larceny;

17. Bribery or asking for or receiving a bribe in violation of chapter 197 or 199 of NRS which is punished as a felony;

18. Battery with intent to commit a crime in violation of NRS 200.400;

19. Assault with a deadly weapon;

20. Any violation of NRS 453.232, 453.316 to 453.3395, inclusive, or 453.375 to 453.401, inclusive;

21. Receiving or transferring a stolen vehicle;

22. Any violation of NRS 202.260, 202.275 or 202.350 which is punished as a felony;

23. Any violation of subsection 2 or 3 of NRS 463.360 or chapter 465 of NRS;

24. Receiving, possessing or withholding stolen goods valued at $650 or more;

25. Embezzlement of money or property valued at $650 or more;

26. Obtaining possession of money or property valued at $650 or more, or obtaining a signature by means of false pretenses;

27. Perjury or subornation of perjury;

28. Offering false evidence;

29. Any violation of NRS 201.300, 201.320 or 201.360;

30. Any violation of NRS 90.570, 91.230 or 686A.290, or insurance fraud pursuant to NRS 686A.291;

31. Any violation of NRS 205.506, 205.920 or 205.930;

32. Any violation of NRS 202.445 or 202.446;

33. Any violation of NRS 205.377;

34. Involuntary servitude in violation of any provision of NRS 200.463 or 200.464 or a violation of any provision of NRS 200.465; or

35. Trafficking in persons in violation of any provision of NRS 200.467 or 200.468.

(Added to NRS by 1983, 1495; A 1989, 18, 160; 1991, 124, 161; 1997, 493; 1999, 2642; 2001, 1100; 2003, 2951; 2005, 79; 2009, 144; 2011, 173; 2013, 2434)

NRS 207.360 Crime related to racketeering defined. [Effective April 1, 2014.] Crime related to racketeering means the commission of, attempt to commit or conspiracy to commit any of the following crimes:

1. Murder;

2. Manslaughter, except vehicular manslaughter as described in NRS 484B.657;

3. Mayhem;

4. Battery which is punished as a felony;

5. Kidnapping;

6. Sexual assault;

7. Arson;

8. Robbery;

9. Taking property from another under circumstances not amounting to robbery;

10. Extortion;

11. Statutory sexual seduction;

12. Extortionate collection of debt in violation of NRS 205.322;

13. Forgery;

14. Any violation of NRS 199.280 which is punished as a felony;

15. Burglary;

16. Grand larceny;

17. Bribery or asking for or receiving a bribe in violation of chapter 197 or 199 of NRS which is punished as a felony;

18. Battery with intent to commit a crime in violation of NRS 200.400;

19. Assault with a deadly weapon;

20. Any violation of NRS 453.232, 453.316 to 453.3395, inclusive, except a violation of NRS 453.3393, or NRS 453.375 to 453.401, inclusive;

21. Receiving or transferring a stolen vehicle;

22. Any violation of NRS 202.260, 202.275 or 202.350 which is punished as a felony;

23. Any violation of subsection 2 or 3 of NRS 463.360 or chapter 465 of NRS;

24. Receiving, possessing or withholding stolen goods valued at $650 or more;

25. Embezzlement of money or property valued at $650 or more;

26. Obtaining possession of money or property valued at $650 or more, or obtaining a signature by means of false pretenses;

27. Perjury or subornation of perjury;

28. Offering false evidence;

29. Any violation of NRS 201.300, 201.320 or 201.360;

30. Any violation of NRS 90.570, 91.230 or 686A.290, or insurance fraud pursuant to NRS 686A.291;

31. Any violation of NRS 205.506, 205.920 or 205.930;

32. Any violation of NRS 202.445 or 202.446;

33. Any violation of NRS 205.377;

34. Involuntary servitude in violation of any provision of NRS 200.463 or 200.464 or a violation of any provision of NRS 200.465; or

35. Trafficking in persons in violation of any provision of NRS 200.467 or 200.468.

(Added to NRS by 1983, 1495; A 1989, 18, 160; 1991, 124, 161; 1997, 493; 1999, 2642; 2001, 1100; 2003, 2951; 2005, 79; 2009, 144; 2011, 173; 2013, 2434, 3697, effective April 1, 2014)



NRS 207.370 - Criminal syndicate defined.

Criminal syndicate means any combination of persons, so structured that the organization will continue its operation even if individual members enter or leave the organization, which engages in or has the purpose of engaging in racketeering activity.

(Added to NRS by 1983, 1496)



NRS 207.380 - Enterprise defined.

Enterprise includes:

1. Any natural person, sole proprietorship, partnership, corporation, business trust or other legal entity; and

2. Any union, association or other group of persons associated in fact although not a legal entity.

The term includes illicit as well as licit enterprises and governmental as well as other entities.

(Added to NRS by 1983, 1496)



NRS 207.390 - Racketeering activity defined.

Racketeering activity means engaging in at least two crimes related to racketeering that have the same or similar pattern, intents, results, accomplices, victims or methods of commission, or are otherwise interrelated by distinguishing characteristics and are not isolated incidents, if at least one of the incidents occurred after July 1, 1983, and the last of the incidents occurred within 5 years after a prior commission of a crime related to racketeering.

(Added to NRS by 1983, 1496)



NRS 207.400 - Unlawful acts; penalties.

1. It is unlawful for a person:

(a) Who has with criminal intent received any proceeds derived, directly or indirectly, from racketeering activity to use or invest, whether directly or indirectly, any part of the proceeds, or the proceeds derived from the investment or use thereof, in the acquisition of:

(1) Any title to or any right, interest or equity in real property; or

(2) Any interest in or the establishment or operation of any enterprise.

(b) Through racketeering activity to acquire or maintain, directly or indirectly, any interest in or control of any enterprise.

(c) Who is employed by or associated with any enterprise to conduct or participate, directly or indirectly, in:

(1) The affairs of the enterprise through racketeering activity; or

(2) Racketeering activity through the affairs of the enterprise.

(d) Intentionally to organize, manage, direct, supervise or finance a criminal syndicate.

(e) Knowingly to incite or induce others to engage in violence or intimidation to promote or further the criminal objectives of the criminal syndicate.

(f) To furnish advice, assistance or direction in the conduct, financing or management of the affairs of the criminal syndicate with the intent to promote or further the criminal objectives of the syndicate.

(g) Intentionally to promote or further the criminal objectives of a criminal syndicate by inducing the commission of an act or the omission of an act by a public officer or employee which violates his or her official duty.

(h) To transport property, to attempt to transport property or to provide property to another person knowing that the other person intends to use the property to further racketeering activity.

(i) Who knows that property represents proceeds of, or is directly or indirectly derived from, any unlawful activity to conduct or attempt to conduct any transaction involving the property:

(1) With the intent to further racketeering activity; or

(2) With the knowledge that the transaction conceals the location, source, ownership or control of the property.

(j) To conspire to violate any of the provisions of this section.

2. A person who violates this section is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 5 years and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $25,000.

3. As used in this section, unlawful activity has the meaning ascribed to it in NRS 207.195.

(Added to NRS by 1983, 1496; A 1995, 1241; 2009, 145)



NRS 207.410 - Alternate fine for unlawful acts.

In lieu of the fine which may be imposed for a violation of NRS 207.400, the convicted person may be sentenced to pay a fine which does not exceed three times:

1. Any gross pecuniary value the convicted person gained; or

2. Any gross loss the convicted person caused, including property damage and personal injury but excluding any pain and suffering,

whichever is greater, as a result of the violation. The convicted person may also be sentenced to pay court costs and the reasonable costs of the investigation and prosecution. If property is ordered forfeited pursuant to NRS 207.450, the value of that property must be subtracted from a fine imposed pursuant to this section.

(Added to NRS by 1983, 1497)



NRS 207.415 - Account for Prosecution of Racketeering created; use and distribution of money by Attorney General; reimbursement of Account.

1. The Account for the Prosecution of Racketeering is hereby created within the Attorney General s Special Fund created pursuant to NRS 228.096. Any amount of the balance in the Account in excess of $50,000 must be deposited in the State General Fund.

2. The Attorney General shall use the money in the Account to pay the expenses involved in the investigation of racketeering activity and any civil action or criminal prosecution related thereto. The Attorney General may distribute money in the Account to other law enforcement agencies in this State for similar use. To the extent possible, each agency receiving money from the Account shall reimburse the Account with money it obtains as a result of a forfeiture or settlement which arises from any civil action or criminal prosecution related to racketeering activity. Each such agency shall also deposit in the Account an amount equal to 10 percent of the actual value of any other proceeds or property obtained in the forfeiture or settlement.

(Added to NRS by 1985, 973; A 1989, 1469)



NRS 207.420 - Criminal forfeiture: Property subject to forfeiture; substitution for unreachable property.

1. If the indictment or information filed regarding a violation of NRS 207.400 alleges that real or personal property was derived from, realized through, or used or intended for use in the course of the unlawful act and the extent of that property:

(a) The jury; or

(b) If the trial is without a jury, the court,

shall, upon a conviction, determine at a separate hearing the extent of the property to be forfeited. If the indictment or information does not include such an allegation, the property is not subject to criminal forfeiture.

2. The property subject to criminal forfeiture pursuant to subsection 1 includes:

(a) Any title or interest acquired or maintained by the unlawful conduct;

(b) Any proceeds derived from the unlawful conduct;

(c) Any property or contractual right which affords a source of influence over any enterprise established, operated, controlled, participated in or conducted in violation of NRS 207.400;

(d) Any position, office, appointment, tenure or contract of employment:

(1) Which was acquired or maintained in violation of NRS 207.400;

(2) Through which the convicted person conducted or participated in the conduct of such unlawful affairs of an enterprise; or

(3) Which afforded the convicted person a source of influence or control over the affairs of an enterprise which the convicted person exercised in violation of NRS 207.400;

(e) Any compensation, right or benefit derived from a position, office, appointment, tenure or contract of employment that accrued to the convicted person during the period of unlawful conduct; and

(f) Any amount payable or paid under any contract for goods or services which was awarded or performed in violation of NRS 207.400.

3. If property which is ordered to be criminally forfeited pursuant to subsection 1:

(a) Cannot be located;

(b) Has been sold to a purchaser in good faith for value;

(c) Has been placed beyond the jurisdiction of the court;

(d) Has been substantially diminished in value by the conduct of the defendant;

(e) Has been commingled with other property which cannot be divided without difficulty or undue injury to innocent persons; or

(f) Is otherwise unreachable without undue injury to innocent persons,

the court shall order the forfeiture of other property of the defendant up to the value of the property that is unreachable.

(Added to NRS by 1983, 1497)



NRS 207.430 - Criminal forfeiture: Temporary restraining order to preserve property.

1. The prosecuting attorney may apply for, and a court may issue without notice or hearing, a temporary restraining order to preserve property which would be subject to criminal forfeiture under NRS 207.420 if:

(a) An indictment or information has been filed regarding a violation of NRS 207.400 and the extent of criminally forfeitable property is included therein or the court believes there is probable cause for such an inclusion;

(b) The property is in the possession or control of the party against whom the order will be entered; and

(c) The court determines that the nature of the property is such that it can be concealed, disposed of or placed beyond the jurisdiction of the court before a hearing on the matter.

2. A temporary restraining order which is issued without notice may be issued for not more than 10 days and may be extended only for good cause or by consent. The court shall provide notice and hold a hearing on the matter before the order expires.

(Added to NRS by 1983, 1499)



NRS 207.440 - Criminal forfeiture: Orders to secure property.

1. After an information or indictment is filed regarding a violation of NRS 207.400, the prosecuting attorney may request the court to:

(a) Enter a restraining order or injunction;

(b) Require the execution of a satisfactory bond;

(c) Appoint a receiver; or

(d) Take any other necessary action,

to secure property which is subject to criminal forfeiture.

2. The court shall, after a hearing for which notice was given to any person whose rights in the property proposed for forfeiture would be affected, order such an action if the prosecuting attorney shows by a preponderance of the evidence that the action is necessary to preserve the defendant s property which is subject to criminal forfeiture.

3. If no indictment or information has been filed regarding a violation of NRS 207.400, the court may, after such a hearing and upon a showing of the prosecuting attorney that:

(a) There is probable cause to believe that the property for which the order is sought would be subject to criminal forfeiture; and

(b) The requested order would not result in substantial and irreparable harm or injury to the party against whom the order is to be entered that outweighs the need to secure the property for the potential criminal forfeiture,

order an action to secure the property. Such an order may not be effective for more than 90 days unless it is extended for good cause or an indictment or information is filed regarding a violation of NRS 207.400 and the extent of the criminally forfeitable property is listed therein.

(Added to NRS by 1983, 1498)



NRS 207.450 - Criminal forfeiture: Order of forfeiture; protection of property.

1. Upon entry of a judgment for a violation of NRS 207.400, the court may order the forfeiture of the appropriate property.

2. Upon entry of such an order, the court may:

(a) Enter a restraining order or injunction;

(b) Require the execution of a satisfactory bond;

(c) Appoint a receiver; or

(d) Take any other necessary action,

to protect the interests of the State.

(Added to NRS by 1983, 1499)



NRS 207.460 - Civil forfeiture: Property subject to forfeiture.

1. Except as otherwise provided in subsection 2, the following are subject to civil forfeiture to the State:

(a) All property, real or personal, including money used in the course of, intended for use in the course of, derived from or gained through conduct in violation of NRS 207.400;

(b) Any title or interest a person has acquired or maintained in violation of NRS 207.400; and

(c) Any property or contractual right which affords a source of influence over any enterprise established, operated, controlled, participated in or conducted in violation of NRS 207.400.

2. Upon a showing by the owner of the requisite facts, the following is not subject to forfeiture under this section:

(a) Except as otherwise provided in paragraph (b), property used without the knowledge or consent of its owner; and

(b) A means of transportation used by a person in the transaction of business as a common carrier unless it appears the owner or person in charge of the common carrier consented to or had knowledge of the violation of NRS 207.400.

(Added to NRS by 1983, 1499)



NRS 207.470 - Civil actions for damages resulting from racketeering.

1. Any person who is injured in his or her business or property by reason of any violation of NRS 207.400 has a cause of action against a person causing such injury for three times the actual damages sustained. An injured person may also recover attorney s fees in the trial and appellate courts and costs of investigation and litigation reasonably incurred. The defendant or any injured person in the action may demand a trial by jury in any civil action brought pursuant to this section. Any injured person has a claim to forfeited property or the proceeds derived therefrom and this claim is superior to any claim the State may have to the same property or proceeds if the injured person s claim is asserted before a final decree is issued which grants forfeiture of the property or proceeds to the State.

2. A final judgment or decree rendered in favor of the State in any criminal proceeding under NRS 205.322 or 207.400 estops the defendant in any subsequent civil action or proceeding from denying the essential allegations of the criminal offense.

3. Any civil action or proceeding under this section must be instituted in the district court of the State in the county in which the prospective defendant resides or has committed any act which subjects him or her to criminal or civil liability under this section or NRS 205.322, 207.400 or 207.460.

4. Any civil remedy provided pursuant to this section is not exclusive of any other available remedy or penalty.

(Added to NRS by 1983, 1501)



NRS 207.480 - Order of court upon determination of civil liability.

A district court may, following a determination of civil liability under NRS 207.470 or 207.490, take such actions as it deems proper, including ordering the defendant to pay all costs and expenses of the proceedings.

(Added to NRS by 1983, 1502)



NRS 207.490 - Criminal and civil forfeiture: Seizure of property before forfeiture and final disposition; order of forfeiture; intercession by Attorney General; interlocutory actions by court.

1. Property subject to forfeiture under NRS 207.420 and 207.460 may be seized by a law enforcement agency upon process issued by a court. Before an order of civil forfeiture is issued and without legal process, notice of the claim for forfeiture of real property may be given in the manner provided in NRS 14.010 and 14.015. A seizure of personal property may be made without legal process if the seizure is incident to:

(a) A lawful arrest or search; or

(b) An inspection under an administrative warrant.

2. Property seized or made the subject of notice under this section is deemed to be in the custody of the agency subject only to orders of the court which has jurisdiction over the proceedings for forfeiture. An agency which has seized such property without process shall begin the proceedings for forfeiture promptly. Such an action takes precedence over other civil proceedings. The seized property is subject to an action to claim the delivery of the property if the agency does not file the complaint for forfeiture within 60 days after the property is seized. If a complaint for forfeiture is filed after an affidavit claiming delivery, the complaint must be treated as a counterclaim.

3. When property is seized under this section, pending forfeiture and final disposition, the law enforcement agency may:

(a) Place the property under seal.

(b) Remove the property to a place designated by the court.

(c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

4. The district attorney may institute civil proceedings under this section for the forfeiture of property subject to forfeiture pursuant to NRS 207.460. The Attorney General may institute such proceedings when the property is seized by a state agency. If a district attorney has not instituted such a proceeding or has not pursued one which was instituted, the Attorney General may intercede after giving 30 days written notice to the district attorney of the intention to do so.

5. In any action so brought, the district court shall proceed as soon as practicable to the hearing and determination. Pending final determination in an action brought under this section or NRS 207.470, the district court may at any time enter such injunctions, prohibitions or restraining orders, or take such actions, including the acceptance of satisfactory performance bonds, as the court deems proper in connection with any property or interest subject to forfeiture.

6. Upon a finding of civil liability under this section or NRS 207.470, the court may order the forfeiture of the appropriate property and interests.

(Added to NRS by 1983, 1500)



NRS 207.500 - Use, sale and other disposal of forfeited property by State, county or city; payment of certain encumbrances.

1. The State, county or city may sell or retain for its official use the property or interests so forfeited. If the forfeited property or interest is to be sold or otherwise disposed of, the State, county or city shall do so as soon as commercially feasible. Except as otherwise provided in subsection 2, the proceeds from such a sale must be used:

(a) First to satisfy a claim of an injured person as provided in NRS 207.470;

(b) Then for payment of all proper expenses of any proceedings for the forfeiture and sale, including any expenses for the seizure and maintenance of the property, advertising and court costs; and

(c) Then to repay any money received pursuant to NRS 207.415 and to pay the amount required to be paid by that section.

The balance of the proceeds, if any, must be deposited in the General Fund of the State or a county or city as the court provides in the order of forfeiture.

2. If the property forfeited is encumbered by a bona fide security interest and the secured party shows that the secured party did not consent or have knowledge of the violation causing the forfeiture, the State shall pay the existing balance or return the property to the secured party.

(Added to NRS by 1983, 1501; A 1985, 973)



NRS 207.510 - Parties to proceedings for forfeiture of property.

No person, except one:

1. Who holds a community property interest in the property;

2. Whose name or interest appears on the document of title or certificate of registration of the property;

3. Who is injured in his or her business or property by the violation; or

4. Who can otherwise prove ownership or a bona fide security interest in the property or interest subject to forfeiture,

may be a party to proceeding for a forfeiture brought pursuant to NRS 207.490.

(Added to NRS by 1983, 1501)



NRS 207.520 - Limitation of actions.

A criminal action or proceeding under NRS 205.322 or 207.400 may be commenced at any time within 5 years after the conduct in violation of the section occurs. Except as otherwise provided in NRS 217.007, a civil action or proceeding under NRS 207.470 may be commenced at any time within 5 years after the violation occurs or after the injured person sustains the injury, whichever is later. If a criminal prosecution or civil action or other proceeding is brought to punish, prevent or restrain any violation of the provisions of NRS 205.322 or 207.400, the running of the period of limitations prescribed by this section with respect to any cause of action arising under NRS 207.470, which is based in whole or in part upon any matter complained of in the prosecution or proceeding, is suspended during the pendency of the prosecution or proceeding and for 2 years following termination of the prosecution or proceeding.

(Added to NRS by 1983, 1501; A 1985, 1828; 1993, 454)






Chapter 208 - General Provisions

NRS 208.015 - Definitions.

As used in this title, unless the context otherwise requires, the words and terms defined in NRS 208.025 to 208.095, inclusive, have the meanings ascribed to them in those sections.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 208.025 - Boat defined.

Boat includes ships, steamers and other structures adapted to navigation or movement from place to place by water.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 208.035 - Bond defined.

Bond includes an undertaking.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 208.045 - Judge defined.

Judge includes every judicial officer authorized, alone or with others, to hold or preside over a court of record.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 208.055 - Knowingly defined.

Knowingly imports a knowledge that facts exist which constitute the act or omission of a crime, and does not require knowledge of its unlawfulness. Knowledge of any particular fact may be inferred from the knowledge of such other facts as should put an ordinarily prudent person upon inquiry.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510; 1997, 1602)



NRS 208.065 - Officer and public officer defined.

Officer and public officer include all officers, members and employees of:

1. The State of Nevada;

2. Any political subdivision of this state;

3. Any other special district, public corporation or quasi-public corporation of this state; and

4. Any agency, board or commission established by this state or any of its political subdivisions,

and all persons exercising or assuming to exercise any of the powers or functions of a public officer.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 208.075 - Prison defined.

Prison means any place designated by law for the keeping of persons held in custody under process of law, or under lawful arrest.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 208.085 - Prisoner defined.

Prisoner includes any person held in custody under process of law, or under lawful arrest.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 208.095 - Writing defined.

Writing includes printing.

[Part 1911 C&P 29; RL 6294; NCL 9978] (NRS A 1973, 355; 1983, 815; 1985, 510)



NRS 208.105 - Construction of provisions of title.

Every provision of this title shall be construed according to the fair import of its terms.

[1911 C&P 30; RL 6295; NCL 9979]



NRS 208.115 - Construction of provisions similar to existing laws.

The provisions of this title, insofar as they are substantially the same as existing statutes, shall be construed as continuations thereof and not as new enactments.

[1911 C&P 36; RL 6301; NCL 9985]



NRS 208.125 - Effect of provisions upon past offenses.

Nothing contained in any provision of this title shall apply to an offense committed or act done at any time before the day when this title shall take effect. Such an offense shall be punished according to, and such act shall be governed by, the provisions of law existing when it is done or committed, in the same manner as if this title had not been passed.

[1911 C&P 31; RL 6296; NCL 9980]



NRS 208.135 - Application to existing civil rights.

Nothing in this title shall be deemed to affect any civil right or remedy existing at the time when it shall take effect by virtue of the common law or of the provision of any statute.

[1911 C&P 32; RL 6297; NCL 9981]



NRS 208.145 - Civil remedies preserved.

The omission to specify or affirm in this title any liability to any damages, penalty, forfeiture or other remedy imposed by law, and allowed to be recovered or enforced in any civil action or proceeding, for any act or omission declared punishable in this title shall not affect any right to recover or enforce the same.

[1911 C&P 37; RL 6302; NCL 9986]



NRS 208.155 - Authority of courts-martial unaffected; punishment for contempt unaffected.

This title does not affect any power conferred by law upon any court-martial, or other military authority, or officer, to impose or inflict punishment upon offenders; nor any power conferred by law upon any public body, tribunal or officer, to impose or inflict punishment for a contempt.

[1911 C&P 34; RL 6299; NCL 9983]



NRS 208.165 - Execution of instrument by prisoner.

A prisoner may execute any instrument by signing his or her name immediately following a declaration under penalty of perjury with the same legal effect as if he or she had acknowledged it or sworn to its truth before a person authorized to administer oaths. As used in this section, prisoner means a person confined in any jail or prison, or any facility for the detention of juvenile offenders, in this state.

(Added to NRS by 1985, 1643)






Chapter 209 - Department of Corrections

NRS 209.011 - Definitions.

As used in this chapter, unless the context otherwise requires, the terms defined in NRS 209.021 to 209.085, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1977, 845; A 1983, 719; 1987, 1019; 2001, 2391; 2009, 2821)



NRS 209.021 - Board defined.

Board means the Board of State Prison Commissioners as defined by Section 21 of Article 5 of the Nevada Constitution.

(Added to NRS by 1977, 845)



NRS 209.031 - Classification defined.

Classification means the process of individual case evaluation to determine the custody and program needs of the individual offender.

(Added to NRS by 1977, 845)



NRS 209.041 - Custody defined.

Custody means the level of security restrictions imposed on an offender by a classification committee.

(Added to NRS by 1977, 845)



NRS 209.051 - Department defined.

Department means the Department of Corrections.

(Added to NRS by 1977, 845; A 2001 Special Session, 192)



NRS 209.061 - Director defined.

Director means the Director of the Department.

(Added to NRS by 1977, 845; A 2001 Special Session, 192)



NRS 209.065 - Facility defined.

Facility means a community correctional center, conservation camp, facility of minimum security or other place of confinement, other than an institution, operated by the Department for the custody, care or training of offenders.

(Added to NRS by 1983, 719; A 1991, 216)



NRS 209.071 - Institution defined.

Institution means a prison designed to house 125 or more offenders within a secure perimeter.

(Added to NRS by 1977, 845; A 1983, 719)



NRS 209.075 - Manager defined.

Manager means the administrative officer in charge of a facility.

(Added to NRS by 1983, 719)



NRS 209.081 - Offender defined.

Offender means any person convicted of a crime under the laws of this State and sentenced to imprisonment in the state prison.

(Added to NRS by 1977, 845)



NRS 209.083 - Private facility or institution defined.

Private facility or institution means a facility or institution operated by a private organization to house prisoners.

(Added to NRS by 2009, 2820)



NRS 209.085 - Warden defined.

Warden means the administrative officer in charge of an institution.

(Added to NRS by 1983, 719)



NRS 209.101 - Department created; Board of State Prison Commissioners.

1. The Department of Corrections is hereby created.

2. The head of the Department is the Board of State Prison Commissioners.

3. The Governor is the President of the Board. The Secretary of State is the Secretary of the Board.

4. Any two members of the Board constitute a quorum for the transaction of business.

5. The Secretary shall keep full and correct records of all the transactions and proceedings of the Board.

(Added to NRS by 1977, 845; A 2001 Special Session, 192)



NRS 209.111 - Powers and duties of Board.

The Board has full control of all grounds, buildings, labor, and property of the Department, and shall:

1. Purchase, or cause to be purchased, all commissary supplies, materials and tools necessary for any lawful purpose carried on at any institution or facility of the Department.

2. Regulate the number of officers and employees of the Department.

3. Prescribe regulations for carrying on the business of the Board and the Department.

(Added to NRS by 1977, 845; A 1979, 888; 1983, 719)



NRS 209.116 - Board to adopt regulations establishing maximum number of prisoners who may be incarcerated in private facility or institution.

1. To ensure the safety of the residents of the State of Nevada, the Board shall adopt regulations establishing the maximum number of prisoners who may be incarcerated in a private facility or institution. The regulations must be based upon the standards adopted by the American Correctional Association or its successor organization.

2. As used in this section, prisoner has the meaning ascribed to it in NRS 212.1895.

(Added to NRS by 2009, 2820)



NRS 209.121 - Director of Department: Appointment; qualifications; salary; other employment prohibited.

1. The Chief Administrative and Fiscal Officer of the Department is the Director.

2. The Director:

(a) Shall be appointed by the Governor.

(b) Is responsible to the Board.

(c) Shall be selected with special reference to his or her training, experience and aptitude in the field of corrections.

(d) Is entitled to receive an annual salary in an amount fixed by law.

(e) Shall not engage in any other gainful employment or occupation.

(Added to NRS by 1977, 846)



NRS 209.131 - Director of Department: Duties.

The Director shall:

1. Administer the Department under the direction of the Board.

2. Supervise the administration of all institutions and facilities of the Department.

3. Receive, retain and release, in accordance with law, offenders sentenced to imprisonment in the state prison.

4. Be responsible for the supervision, custody, treatment, care, security and discipline of all offenders under his or her jurisdiction.

5. Ensure that any person employed by the Department whose primary responsibilities are:

(a) The supervision, custody, security, discipline, safety and transportation of an offender;

(b) The security and safety of the staff; and

(c) The security and safety of an institution or facility of the Department,

is a correctional officer who has the powers of a peace officer pursuant to subsection 1 of NRS 289.220.

6. Establish regulations with the approval of the Board and enforce all laws governing the administration of the Department and the custody, care and training of offenders.

7. Take proper measures to protect the health and safety of the staff and offenders in the institutions and facilities of the Department.

8. Take proper measures to protect the health and safety of persons employed by a school district to operate a program of education for incarcerated persons in an institution or facility pursuant to NRS 388.573 to 388.583, inclusive.

9. Cause to be placed from time to time in conspicuous places about each institution and facility copies of laws and regulations relating to visits and correspondence between offenders and others.

10. Provide for the holding of religious services in the institutions and facilities and make available to the offenders copies of appropriate religious materials.

(Added to NRS by 1977, 846; A 1983, 719; 2001, 574; 2013, 346)



NRS 209.1315 - Director of Department: Training of correctional staff.

The Director may continue to develop and implement, in each institution and facility of the Department, a program of facility training for the correctional staff.

(Added to NRS by 2001 Special Session, 192)



NRS 209.132 - Director of Department: Authority to delegate powers, duties or functions.

1. The Director may delegate to a deputy director, manager, warden or employee of the Department the exercise or discharge in the name of the Director of any power, duty or function vested in or imposed upon the Director.

2. The official act of any such person acting in the name of the Director and by his or her authority shall be deemed an official act of the Director.

(Added to NRS by 1997, 3177; A 2007, 65)



NRS 209.134 - Director of Department: Submission to county clerk of list of offenders released from prison or discharged from parole.

On or before the fifth day of each month, the Director shall submit to each county clerk in this State a list which provides:

1. The name of each offender who was released from prison by expiration of his or her term of imprisonment during the previous month or who was discharged from parole during the previous month; and

2. The case number of each offense for which the offender was released or discharged.

(Added to NRS by 2003, 668)



NRS 209.136 - Director of Department: Notification of Legislature regarding certain matters.

The Director shall notify the Senate Standing Committee on Finance and the Assembly Standing Committee on Ways and Means during a regular or special session of the Legislature and the Interim Finance Committee when the Legislature is not in session of any:

1. Negotiations entered into by the Department to resolve any potential or existing litigation which could have a fiscal effect that exceeds the amount budgeted for that purpose by the Legislature; and

2. Plans regarding the location of any prison facility or institution.

(Added to NRS by 1989, 954; A 2001 Special Session, 192)



NRS 209.141 - Agreements with governmental agencies and private organizations.

The Director may, with the approval of the Board, enter into agreements with other governmental agencies and with private organizations to carry out the purposes of this chapter.

(Added to NRS by 1977, 846)



NRS 209.151 - Deputy directors: Appointment; duties; other employment prohibited.

1. The Director shall appoint a Deputy Director for Industrial Programs who:

(a) Is responsible to the Director for the administration of all industrial, vocational and agricultural programs for the employment of offenders, except conservation camps and centers for the purpose of making restitution; and

(b) Shall enforce all policies and regulations of the Department relating to industrial, vocational and agricultural programs.

2. In addition to the Deputy Director appointed pursuant to subsection 1, the Director shall appoint such other deputy directors as are necessary.

3. During any absence of the Director, the Director shall designate a deputy director or a warden to act as Director of the Department without increase in salary.

4. The deputy directors shall carry out such administrative duties as may be assigned to them by the Director and shall not engage in any other gainful employment or occupation.

(Added to NRS by 1977, 846; A 1983, 720; 1987, 1019; 1989, 1884; 1991, 216; 2007, 65)



NRS 209.153 - Deputy Director for Industrial Programs: Retirement benefits.

The Deputy Director for Industrial Programs appointed pursuant to subsection 1 of NRS 209.151 is entitled to receive the same retirement benefits as police officers and firefighters employed by public employers. For this purpose, the provisions of chapter 286 of NRS governing the retirement benefits of police officers and firefighters apply to the Deputy Director for Industrial Programs.

(Added to NRS by 1987, 1019; A 2001 Special Session, 193; 2005, 319; 2007, 66)



NRS 209.161 - Wardens of institutions: Appointment; duties.

1. The Director shall appoint a warden for each institution of the Department.

2. Each warden is in the classified service of the State except for purposes of appointment and retention.

3. Each warden is responsible to the Director for the administration of his or her institution, including the execution of all policies and the enforcement of all regulations of the Department pertaining to the custody, care and training of offenders under his or her jurisdiction.

(Added to NRS by 1977, 846; A 1983, 720; 2001, 1831)



NRS 209.181 - Officers and employees residing at institution or facility: Charges and perquisites; notice to Legislature.

1. If the Director finds that it is necessary or desirable that any officer or employee reside at an institution or facility, perquisites granted to the officer or employee or charges for services rendered to the officer or employee are at the discretion of the Board.

2. The Director shall notify the Legislature at each regular session of the existing charges and perquisites.

(Added to NRS by 1977, 847; A 1983, 721)



NRS 209.183 - Travel expenses authorized for certain employees at specified correctional centers and conservation camps; exceptions.

1. Except as otherwise provided in subsection 2, in addition to his or her regular salary, each person employed by the Department of Corrections or the Division of Forestry of the State Department of Conservation and Natural Resources at the Southern Nevada Correctional Center, the Southern Desert Correctional Center, the Indian Springs Conservation Camp, the correctional institution identified as the Men s Prison No. 7 in chapter 656, Statutes of Nevada 1995, and chapter 478, Statutes of Nevada 1997, or the Jean Conservation Camp is entitled to receive, as compensation for travel expenses, not more than $7.50 for each day he or she reports to work if his or her residence is more than 25 miles from the respective institution or facility. The total cost for compensation for travel expenses authorized by this section must not exceed the amount specially appropriated for this purpose.

2. A person employed by the Department of Corrections or the Division of Forestry of the State Department of Conservation and Natural Resources who begins employment on or after July 1, 2011, is not eligible to receive compensation for travel expenses pursuant to subsection 1.

(Added to NRS by 1987, 1648; A 1999, 2976; 2001 Special Session, 193; 2011, 1615)



NRS 209.189 - Fund for Prison Industries.

1. The Fund for Prison Industries is hereby created as an enterprise fund to receive all revenues derived from programs for vocational training and employment of offenders and the operation of the prison farm and to receive all revenues raised by the Department from private employers for the leasing of space, facilities or equipment within the institutions or facilities of the Department.

2. Money in the Fund must be maintained in separate budgetary accounts, including at least one account for industrial programs and one for the prison farm.

3. Subject to the approval of the State Board of Examiners, the Director may expend money deposited in this Fund for the promotion and development of these programs and the prison farm. The Director shall expend money deposited in this Fund to pay the premiums required for coverage of offenders under the modified program of industrial insurance adopted pursuant to NRS 616B.028.

4. The interest and income earned on the money in the Fund, after deducting any applicable charges, must be credited to the Fund.

5. If money owed to the Department for the leasing of space, facilities or equipment within the institutions or facilities of the Department or for the purchase of goods or services, which must be deposited into the Fund for Prison Industries pursuant to subsection 1, is not paid on or before the date due, the Department shall charge and collect, in addition to the money due, interest on the money due at the rate of 1.5 percent per month or fraction thereof from the date on which the money became due until the date of payment.

(Added to NRS by 1979, 888; A 1987, 641, 1023; 1989, 550, 733; 1991, 1135; 1999, 1734; 2001 Special Session, 193)



NRS 209.192 - Fund for New Construction of Facilities for Prison Industries.

1. There is hereby created in the State Treasury a Fund for New Construction of Facilities for Prison Industries as a capital projects fund. The Director shall deposit in the Fund the deductions made pursuant to paragraph (c) of subsection 1 or paragraph (b) of subsection 2 of NRS 209.463. The money in the Fund must only be expended to house new industries or expand existing industries in the industrial program to provide additional employment of offenders or for any other purpose authorized by the Legislature. The money in the Fund must not be expended for relocating an existing industry in the industrial program unless the existing industry is being expanded to provide additional employment of offenders.

2. Before money in the Fund may be expended for construction, the Director shall submit a proposal for the expenditure to the State Board of Examiners. Upon making a determination that the proposed expenditure is appropriate and necessary, the State Board of Examiners shall recommend to the Interim Finance Committee, or the Senate Standing Committee on Finance and the Assembly Standing Committee on Ways and Means when the Legislature is in general session, that the expenditure be approved. Upon approval of the appropriate committee or committees, the money may be so expended.

3. The interest and income earned on the money in the Fund, after deducting any applicable charges, must be credited to the Fund.

(Added to NRS by 1991, 1586; A 1993, 422; 1995, 2591; 1997, 3177; 2001, 2391; 2010, 26th Special Session, 5)



NRS 209.201 - Prison Revolving Account.

Repealed. (See chapter 54, Statutes of Nevada 2013, at page 195.)



NRS 209.221 - Offenders Store Fund.

1. The Offenders Store Fund is hereby created as a special revenue fund. All money received for the benefit of offenders through contributions, and from other sources not otherwise required to be deposited in another fund, must be deposited in the Offenders Store Fund.

2. The Director shall:

(a) Keep, or cause to be kept, a full and accurate account of the Fund;

(b) Submit reports to the Board relative to money in the Fund as may be required from time to time; and

(c) Submit a monthly report to the offenders of the amount of money in the Fund by posting copies of the report at locations accessible to offenders generally or by delivery of copies to the appropriate representatives of the offenders if any are selected.

3. Except as otherwise provided in subsections 4 to 9, inclusive, money in the Offenders Store Fund, except interest earned upon it, must be expended for the welfare and benefit of all offenders.

4. If necessary to cover a shortfall of money in the Prisoners Personal Property Fund, the Director may, after obtaining the approval of the Interim Finance Committee, authorize the State Controller to transfer money from the Offenders Store Fund to the Prisoners Personal Property Fund, and the State Controller shall make the transfer.

5. If an offender has insufficient money in his or her individual account in the Prisoners Personal Property Fund to repay or defray costs assessed to the offender pursuant to NRS 209.246, the Director shall authorize the State Controller to transfer sufficient money from the Offenders Store Fund to the appropriate account in the State General Fund to pay costs remaining unpaid, and the State Controller shall make the transfer. Any money so transferred must be accounted for separately. The Director shall cause the Offenders Store Fund to be reimbursed from the offender s individual account in the Prisoners Personal Property Fund, as money becomes available.

6. If the Department incurs costs related to state property that has been willfully damaged, destroyed or lost or incurs costs related to medical examination, diagnosis or treatment for an injury to an offender, the Director may authorize the State Controller to transfer money from the Offenders Store Fund to the appropriate account in the State General Fund to repay or defray those costs if:

(a) The Director has reason to believe that an offender caused the damage, destruction, loss or injury; and

(b) The identity of the offender is unknown or cannot be determined by the Director with reasonable certainty.

The State Controller shall make the transfer if authorized by the Director. Any money transferred must be accounted for separately. If the identity of the offender is determined after money has been transferred, the Director shall cause the Offenders Store Fund to be reimbursed from the offender s individual account in the Prisoners Personal Property Fund, as money becomes available.

7. The Director may, with approval of the Board, establish by regulation criteria for a reasonable deduction from money credited to the Offenders Store Fund to repay or defray the costs relating to the operation and maintenance of the offenders store, coffee shop, gymnasium and correctional officers salaries for visitation posts where they exist in each facility. Any regulations adopted pursuant to this subsection must be adopted in accordance with the provisions of chapter 233B of NRS.

8. The Director may, with approval of the Board, establish by regulation a charge on the purchase of electronic devices by offenders to defray the costs relating to the operation of the devices. The Director shall utilize the proceeds collected from the charge established for operation of the devices to offset the energy costs of the facilities within the Department. Any regulations adopted pursuant to this subsection must be adopted in accordance with the provisions of chapter 233B of NRS.

9. If an offender who has been assigned to a center for the purpose of making restitution is returned to an institution for committing an infraction of the regulations of the Department and the center has not been fully compensated for the cost of providing the offender with housing, transportation, meals, or medical or dental services at the center, the Director may authorize the State Controller to transfer money from the Offenders Store Fund to the appropriate account in the State General Fund to repay or defray those costs. The State Controller shall make the transfer if authorized by the Director. Any money transferred must be accounted for separately. The Director shall cause the Offenders Store Fund to be reimbursed from the offender s individual account in the Prisoners Personal Property Fund, as money becomes available.

10. If an offender has insufficient money in his or her individual account in the Prisoners Personal Property Fund to repay or defray costs assessed to the offender pursuant to NRS 209.246, the offender shall sign a statement under penalty of perjury concerning his or her financial situation. Such a statement must include, but is not limited to, the following information:

(a) The value of any interest the offender has in real estate;

(b) The value of the personal property of the offender;

(c) The assets in any bank account of the offender; and

(d) The employment status of the offender.

11. The statement required by subsection 10 must also authorize the Department to access any relevant document, for the purpose of verifying the accuracy of the information provided by the offender pursuant to this section, including, but not limited to, information regarding any bank account of the offender, information regarding any bank account held in trust for the offender and any federal income tax return, report or withholding form of the offender.

12. An offender who conceals assets from the Department or provides false or misleading information on a statement prepared pursuant to this section is guilty of a gross misdemeanor.

13. A person who aids or encourages an offender to conceal assets from the Department or to provide false or misleading information on a statement prepared pursuant to this section is guilty of a gross misdemeanor.

(Added to NRS by 1977, 847; A 1979, 308, 889; 1981, 1559; 1993, 268; 1995, 363; 1997, 1232, 3178; 1999, 2546; 2010, 26th Special Session, 84)



NRS 209.225 - Investment and disbursement of interest and income of Offenders Store Fund.

1. The Director shall deposit the Offenders Store Fund with the State Treasurer for investment. The interest and income earned upon the Fund, after deducting any applicable charges, must be credited to the Fund and may only be disbursed as authorized by the Legislature.

2. The provisions of this chapter do not create a right on behalf of any offender to any interest or income that accrues on the money in the Offenders Store Fund. The provisions of this chapter do not establish a basis for any cause of action against the State or against officers or employees of the State to claim ownership of any interest or income that accrues on the money in the Offenders Store Fund.

(Added to NRS by 1981, 1559; A 1983, 1582; 1989, 1129; 1995, 364)



NRS 209.229 - Operation of vending machines in visitors areas; profits from operation to be deposited in Offenders Store Fund.

1. Except as otherwise provided in subsection 2, the Department shall operate any vending machine that is located in a visitors area of a facility or an institution of the Department.

2. The Department may enter into a contract with a private vendor to operate a vending machine located in a visitors area of a facility or an institution of the Department.

3. If the Department operates a vending machine pursuant to subsection 1 or enters into a contract with a private vendor to operate a vending machine pursuant to subsection 2, the money received by the Department from the operation of the vending machine, less any money expended for overhead and operating expenses, must be deposited in the Offenders Store Fund created pursuant to NRS 209.221.

4. As used in this section, vending machine means any manual or coin-operated machine or similar device for vending food, beverages or other articles.

(Added to NRS by 1999, 2574)



NRS 209.231 - Deposit of money received from operation of conservation camp into Division of Forestry Account; powers and duties of State Forester Firewarden.

1. Any money received from the operation of any conservation camp established under this chapter or from the assignment of any crew of a conservation camp to the extent that the money is not used for salaries, overhead or operating expenses of any camp or crew must be placed in the Division of Forestry Account.

2. The State Forester Firewarden, as executive head of the Division of Forestry of the State Department of Conservation and Natural Resources, may:

(a) Expend the money received pursuant to subsection 1 for:

(1) The renovation, repair or improvement of buildings and real property for any conservation camp.

(2) The acquisition of special clothing, tools and equipment, and payment of expenses directly related to work projects performed by a crew of a conservation camp such as, but not limited to, the costs of utilities and operation of equipment.

(b) Direct all activities in connection with any renovation, repair or improvement of buildings and real property for any conservation camp or work project of a conservation camp.

3. The State Forester Firewarden shall determine the amount of wages that must be paid to offenders who participate in conservation camps as provided in NRS 472.040.

(Added to NRS by 1977, 848; A 1985, 252; 1991, 217; 2003, 916)



NRS 209.239 - Regulation of personal property of offenders.

Subject to the approval of the Director, the warden of each institution and the manager of each facility shall adopt and issue a written policy statement regulating the personal property which an offender may retain in his or her possession, including, but not limited to:

1. Procedures necessary to ensure that offenders are permitted to retain reasonable amounts of personal property, consistent with security and the proper functioning of the institution or facility.

2. Necessary procedures for the careful handling and secure storage of the personal property of an offender.

(Added to NRS by 1979, 328; A 1983, 721; 1997, 3179)



NRS 209.241 - Safekeeping of money and valuables of offenders: Prisoners Personal Property Fund; duties of Director; withdrawals by offenders; disbursement of interest and income; penalties; exemptions.

1. The Director may accept money, including the net amount of any wages earned during the incarceration of an offender after any deductions made by the Director and valuables belonging to an offender at the time of his or her incarceration or afterward received by gift, inheritance or the like or earned during the incarceration of an offender, and shall deposit the money in the Prisoners Personal Property Fund, which is hereby created as a trust fund.

2. An offender shall deposit all money that the offender receives into his or her individual account in the Prisoners Personal Property Fund.

3. The Director:

(a) Shall keep, or cause to be kept, a full and accurate account of the money and valuables, and shall submit reports to the Board relating to the money and valuables as may be required from time to time.

(b) May permit withdrawals for immediate expenditure by an offender for personal needs.

(c) May permit the distribution of money to a governmental entity for any applicable deduction authorized pursuant to NRS 209.247 or any other deduction authorized by law from any money deposited in the individual account of an offender from any source other than the offender s wages.

(d) Shall pay over to each offender upon his or her release any remaining balance in his or her individual account.

4. The interest and income earned on the money in the Prisoners Personal Property Fund, after deducting any applicable bank charges, must be credited each calendar quarter as follows:

(a) If an offender s share of the cost of administering the Prisoners Personal Property Fund for the quarter is less than the amount of interest and income earned by the offender, the Director shall credit the individual account of the offender with an amount equal to the difference between the amount of interest and income earned by the offender and the offender s share of the cost of administering the Prisoners Personal Property Fund.

(b) If an offender s share of the cost of administering the Prisoners Personal Property Fund for the quarter is equal to or greater than the amount of interest and income earned by the offender, the Director shall credit the interest and income to the Offenders Store Fund.

5. An offender who does not deposit all money that the offender receives into his or her individual account in the Prisoners Personal Property Fund as required in this section is guilty of a gross misdemeanor.

6. A person who aids or encourages an offender not to deposit all money the offender receives into the individual account of the offender in the Prisoners Personal Property Fund as required in this section is guilty of a gross misdemeanor.

7. The Director may exempt an offender from the provisions of this section if the offender is:

(a) Confined in an institution outside this State pursuant to chapter 215A of NRS; or

(b) Assigned to the custody of the Division of Parole and Probation of the Department of Public Safety to:

(1) Serve a term of residential confinement pursuant to NRS 209.392, 209.3925 or 209.429; or

(2) Participate in a correctional program for reentry into the community pursuant to NRS 209.4887.

(Added to NRS by 1977, 848; A 1981, 1559; 1983, 1582; 1985, 923; 1989, 1129; 1995, 2592; 1997, 3180; 2007, 66; 2013, 186)



NRS 209.243 - Administrative claim by prisoner for loss of personal property, property damage, personal injuries or other claims; regulations.

1. A prisoner or former prisoner may file an administrative claim with the Department to recover compensation for the loss of his or her personal property, property damage, personal injuries or any other claim arising out of a tort alleged to have occurred during his or her incarceration as a result of an act or omission of the Department or any of its agents, former officers, employees or contractors. The claim must be filed within 6 months after the date of the alleged loss, damage or injury.

2. The Department shall evaluate each claim filed pursuant to subsection 1 and determine the amount due, if any. If the amount due is $500 or less, the Department, within the limits of legislative appropriations, shall approve the claim for payment and submit it to be paid as other claims against the State are paid. The Department shall submit all claims in which the amount due exceeds $500, with any recommendations it deems appropriate, to the State Board of Examiners. The State Board of Examiners, in acting upon the claim, shall consider any recommendations of the Department.

3. The Department shall adopt regulations necessary to carry out the provisions of this section.

(Added to NRS by 1993, 1210; A 1995, 1517)



NRS 209.244 - Attorney General may establish program for mediating complaints from offenders; duties.

1. The Attorney General may establish a program for mediating complaints from an offender concerning:

(a) An administrative act which is alleged to be contrary to law or a policy of the Department; or

(b) Significant issues relating to the health or safety of offenders and other matters for which there is no effective administrative remedy.

2. If the Attorney General establishes a program for mediating complaints pursuant to subsection 1, the Attorney General shall:

(a) By regulation, establish procedures for mediating complaints by offenders; and

(b) Prepare and submit to the Board an annual report on:

(1) The complaints mediated through the program;

(2) The total dollar amount of claims asserted in complaints mediated through the program;

(3) The number of complaints that were resolved through the program;

(4) The cost in dollars paid to offenders to resolve complaints through the program; and

(5) The savings in dollars between the dollar amount of claims asserted in complaints and the cost in dollars paid to offenders to resolve those complaints.

3. As used in this section, administrative act includes an action, omission, decision, recommendation, practice or other procedure of the Department.

(Added to NRS by 2011, 1083)



NRS 209.246 - Deductions from individual account of offender.

The Director shall, with the approval of the Board, establish by regulation criteria for a reasonable deduction from money credited to the account of an offender to:

1. Repay the cost of:

(a) State property willfully damaged, destroyed or lost by the offender during his or her incarceration.

(b) Medical examination, diagnosis or treatment for injuries:

(1) Inflicted by the offender upon himself or herself or other offenders; or

(2) Which occur during voluntary recreational activities.

(c) Searching for and apprehending the offender when he or she escapes or attempts to escape.

(d) Quelling any riot or other disturbance in which the offender is unlawfully involved.

(e) Providing a funeral for an offender.

(f) Providing an offender with clothing, transportation and money upon his or her release from prison pursuant to NRS 209.511.

(g) Transportation of an offender pursuant to a court order in cases other than a criminal prosecution, a proceeding for postconviction relief involving the offender or a proceeding in which the offender has challenged the conditions of his or her confinement.

(h) Monetary sanctions imposed under the code of penal discipline adopted by the Department.

2. Defray, as determined by the Director, a portion of the costs paid by the Department for medical care for the offender, including, but not limited to:

(a) Except as otherwise provided in paragraph (b) of subsection 1, expenses for medical or dental care, prosthetic devices and pharmaceutical items; and

(b) Expenses for prescribed medicine and supplies.

3. Repay the costs incurred by the Department on behalf of the offender for:

(a) Postage for personal items and items related to litigation;

(b) Photocopying of personal documents and legal documents, for which the offender must be charged a reasonable fee not to exceed the actual costs incurred by the Department;

(c) Legal supplies;

(d) Telephone calls charged to the Department;

(e) Charges relating to checks returned for insufficient funds and checks for which an order to stop payment has been made;

(f) Items related to the offender s work, including, but not limited to, clothing, shoes, boots, tools, a driver s license or identification card issued by the Department of Motor Vehicles, a work card issued by a law enforcement agency and a health card; and

(g) The replacement of an identification card or prepaid ticket for bus transportation issued to the offender by the Department.

4. Repay any cost to the State of Nevada or any agency or political subdivision thereof that is incurred in defending the State against an action filed by an offender in federal court alleging a violation of his or her civil rights which is determined by the court to be frivolous.

All money collected pursuant to this section must be deposited in the appropriate account in the State General Fund for reimbursement of the related expenditure.

(Added to NRS by 1979, 40; A 1983, 297; 1987, 2238; 1993, 852; 1995, 364; 1997, 3180; 2001, 2582)



NRS 209.247 - Deductions from individual account of offender: Order of priority.

Except as otherwise provided in NRS 209.2475, the Director may make the following deductions, in the following order of priority, from any money deposited in the individual account of an offender from any source other than the offender s wages:

1. An amount the Director deems reasonable for deposit with the State Treasurer for credit to the Fund for the Compensation of Victims of Crime created pursuant to NRS 217.260.

2. An amount the Director considers reasonable to meet an existing obligation of the offender for the support of the offender s family.

3. An amount determined by the Director, with the approval of the Board, to offset the cost of maintaining the offender in the institution, as reflected in the budget of the Department. An amount deducted pursuant to this subsection may include, but is not limited to, an amount to offset the cost of participation by the offender pursuant to NRS 209.4231 to 209.4244, inclusive, in a therapeutic community or a program of aftercare, or both.

4. A deduction pursuant to NRS 209.246.

5. An amount determined by the Director for deposit in a savings account for the offender, in which interest on the money deposited does not accrue, to be used for the payment of the expenses of the offender related to his or her release or, if the offender dies before his or her release, to defray expenses related to arrangements for the offender s funeral.

6. An amount the Director considers reasonable to meet an existing obligation of the offender for restitution to a victim of his or her crime.

7. An amount the Director considers reasonable to pay the balance of an administrative assessment included in the judgment entered against the offender for each crime for which the offender is incarcerated and the balance of an unpaid administrative assessment included in a judgment entered against the offender for a crime committed in this state for which the offender was previously convicted. An amount deducted from a source other than the wages earned by the offender during his or her incarceration, pursuant to this subsection, must be submitted:

(a) If the offender does not have an administrative assessment owing from a judgment entered for a crime previously committed in this state, to the court that entered the judgment against the offender for which he or she is incarcerated.

(b) If the offender has an administrative assessment owing from a judgment entered for a crime previously committed in this state, to the court that first entered a judgment for which an administrative assessment is owing, until the balance owing has been paid.

8. An amount the Director considers reasonable to pay the balance of a fine included in the judgment entered against the offender for each crime for which the offender is incarcerated and the balance of an unpaid fine included in a judgment entered against the offender for a crime committed in this state for which the offender was previously convicted. An amount deducted from any source other than the wages earned by the offender during his or her incarceration, pursuant to this subsection, must be submitted:

(a) If the offender does not have a fine owing from a judgment entered for a crime previously committed in this state, to the court that entered the judgment against the offender for which he or she is incarcerated.

(b) If the offender has a fine owing from a judgment entered for a crime previously committed in this state, to the court that first entered a judgment for which any fine or administrative assessment is owing, until the balance owing has been paid.

9. An amount the Director considers reasonable to pay the balance of any fee imposed upon the offender for genetic marker analysis and included in the judgment entered against the offender pursuant to NRS 176.0915.

The Director shall determine the priority of any other deduction authorized by law from any source other than the wages earned by the offender during his or her incarceration.

(Added to NRS by 1997, 2657, 3175; A 1999, 649, 654; 2013, 1079)



NRS 209.2475 - Deductions from individual account of offender: Limitations; disposition of remaining money upon release of offender; reduction or elimination; transmittal.

1. The Director shall not make any deduction from the individual account of an offender in the Prisoners Personal Property Fund if the balance in the account is below the minimum balance designated by the Director pursuant to this subsection. The Director shall designate the minimum balance of an account of an offender required before such other deductions or withdrawals from the account may be made by the Director or the offender.

2. Upon the release of an offender, any money from any source remaining in an account of the offender may be used to reimburse the Department for any expenses related to his or her release, including, but not limited to, any expenses incurred by the Department pursuant to NRS 209.511 or for transportation of the offender.

3. The Director may reduce or eliminate a deduction authorized pursuant to NRS 209.247 or 209.463 to the extent necessary to comply with a restriction imposed by federal law on deductions from wages of an offender or from the account of an offender.

4. The Director may, if appropriate, transmit a deduction made pursuant to NRS 209.247 or 209.463 directly to the person, entity or fund for whom the deduction was made.

(Added to NRS by 1997, 3176)



NRS 209.248 - Account for disbursements to offenders: Establishment; use; reimbursement.

1. The Department shall establish in any insured bank, credit union or savings and loan association doing business in this state an account for disbursements to offenders. The balance in the account must not exceed $600,000. Money in the account may be expended only for the payment of transactions involving offenders trust funds.

2. Payments made from the account for disbursements to offenders must be promptly reimbursed from money in the appropriate fund on deposit with the State Treasurer.

(Added to NRS by 1985, 1162; A 1999, 1459; 2001 Special Session, 194)



NRS 209.251 - Books and papers kept by Board or Director: Inspection; delivery to successors.

All books and papers kept by or under the direction of the Secretary of the Board or the Director shall:

1. At all times, on all legal days, be open to the inspection of the members of the Board, all other state officers, members of the Legislature, and the sheriffs of the several counties of this state.

2. At the expiration of their term of office, be delivered to their successors.

(Added to NRS by 1977, 848)



NRS 209.261 - Transportation of offender to appropriate institution or facility. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Upon notification by the county clerk of any county in this State that a person is being held under sentence of imprisonment in the state prison, the Director shall immediately provide for the transportation of the offender from the place of confinement to an appropriate institution or facility of the Department.

2. The expense of such transportation is a charge against the Department and must be paid upon approval by the Board as other claims against the State are paid.

3. The reasonable expenses of maintaining every person sentenced to imprisonment in the state prison, after 5 days notice to the Director, is a charge against the Department.

4. The officer in charge of transporting an offender is entitled to receive allowances for transportation and subsistence at the rates provided for state employees.

5. In all cases where an appeal is sustained by the Supreme Court, further transportation of the offender is at the expense of the county in which the offender was convicted and at the same rate as provided in subsection 4.

(Added to NRS by 1977, 848; A 1983, 721; 1985, 394)

NRS 209.261 Transportation of offender to appropriate institution or facility. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. Upon notification by the county clerk of any county in this State that a person is being held under sentence of imprisonment in the state prison, the Director shall immediately provide for the transportation of the offender from the place of confinement to an appropriate institution or facility of the Department.

2. The expense of such transportation is a charge against the Department and must be paid upon approval by the Board as other claims against the State are paid.

3. The reasonable expenses of maintaining every person sentenced to imprisonment in the state prison, after 5 days notice to the Director, is a charge against the Department.

4. The officer in charge of transporting an offender is entitled to receive allowances for transportation and subsistence at the rates provided for state employees.

5. In all cases where an appeal is sustained by the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution, further transportation of the offender is at the expense of the county in which the offender was convicted and at the same rate as provided in subsection 4.

(Added to NRS by 1977, 848; A 1983, 721; 1985, 394; 2013, 1766, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 209.273 - Unnecessary expense not allowed; offenders transported collectively.

The officer in charge shall transport at the same time all persons awaiting transportation, and the Board shall not allow any extra expense incurred by the making of unnecessary trips in transporting separately persons who might be transferred at the same time.

(Added to NRS by 1977, 849)



NRS 209.274 - Transportation of offender to appear before court.

1. Except as otherwise provided in this section, when an offender is required or requested to appear before a court in this state, the Department shall transport the offender to and from court on the day scheduled for his or her appearance.

2. If notice is not provided within the time set forth in NRS 50.215, the Department shall transport the offender to court on the date scheduled for his or her appearance if it is possible to transport the offender in the usual manner for the transportation of offenders by the Department. If it is not possible for the Department to transport the offender in the usual manner:

(a) The Department shall make the offender available on the date scheduled for his or her appearance to provide testimony by telephone or by video, if so requested by the court.

(b) The Department shall provide for special transportation of the offender to and from the court, if the court so orders. If the court orders special transportation, it shall order the county in which the court is located to reimburse the Department for any cost incurred for the special transportation.

(c) The court may order the county sheriff to transport the offender to and from the court at the expense of the county.

(Added to NRS by 1995, 2591; A 2001 Special Session, 194)



NRS 209.2745 - Payment for transportation of offender to appear as witness in action for small claims.

1. Except as otherwise provided in subsection 3, if an offender has filed an action for small claims pursuant to chapter 73 of NRS and the offender requests to appear as a witness in the action, the offender shall pay the Department in advance for the costs the Department estimates will be incurred in providing transportation for the offender to appear in court.

2. Within 30 days after providing transportation for an offender to appear in court pursuant to subsection 1, the Department shall:

(a) Reimburse the offender for any amount paid by the offender that exceeds the actual cost incurred by the Department in providing transportation for the offender; or

(b) Charge the offender for any cost incurred by the Department in providing transportation for the offender that exceeds the amount paid by the defendant pursuant to subsection 1.

3. The provisions of this section do not apply to indigent offenders.

(Added to NRS by 1999, 68)



NRS 209.276 - Reimbursement for transportation of witness in action by offender concerning civil rights.

If an offender has filed an action in federal court alleging a violation of his or her civil rights and the offender requests that any other offender appear as a witness in the action, the offender who filed the action shall reimburse the Department for any cost that is incurred in providing special transportation for any other offender to appear in court.

(Added to NRS by 1997, 3174)



NRS 209.281 - Temporary interstate transportation.

An officer of the Department may transport an offender temporarily to or through any state which adjoins the State of Nevada if:

1. The offender will perform general labor in connection with forestry projects and will be directly returned to the State of Nevada after completion of the general labor; or

2. Some part of Nevada is threatened by fire or other natural disaster and the threat emanates from an adjoining state.

(Added to NRS by 1977, 849)



NRS 209.291 - Transfer of offenders: Within Department; to other governmental agencies; between United States and foreign country.

1. The Director may transfer an offender:

(a) From one institution or facility to another within the Department; or

(b) To other governmental agencies,

in accordance with classification evaluations and the requirements of treatment, training, security and custody of the offender.

2. The prison sentence of an offender continues uninterrupted while the offender is at the correctional facility to which the offender has been transferred.

3. Whenever a treaty is in force providing for the transfer of offenders between the United States and a foreign country, the Director may, with the consent of the Governor, approve a transfer as provided in the treaty upon the application of the offender to the Director.

(Added to NRS by 1977, 849; A 1979, 727; 1983, 721)



NRS 209.293 - Transfer of offender to correctional institution of another state.

The Director may transfer to a correctional institution of another state any offender who is sentenced in that state to serve a term of imprisonment which is concurrent with and at least as long as the term which the offender would otherwise serve in Nevada.

(Added to NRS by 1979, 473)



NRS 209.301 - Transfer of minors to state facility for detention of children.

1. The Department may transfer a person who is a minor and who is confined in an institution or facility of the Department to a state facility for the detention of children if the superintendent of the facility consents to the transfer.

2. As used in this section, state facility for the detention of children means the Nevada Youth Training Center, the Caliente Youth Center or any other state facility for the detention of children that is operated pursuant to title 5 of NRS.

(Added to NRS by 1977, 849; A 1983, 722; 1989, 1956; 2003, 1126)



NRS 209.311 - Transfer of persons detained in local facility to institution or facility of Department for safekeeping.

1. At the request of a county sheriff or the chief of police of a city, the Director may authorize the transfer of a person detained in a local facility to an institution or facility of the Department for safekeeping. The Director shall determine whether the person is to be transported by the staff of the Department or by the staff of the county sheriff or the chief of police who requested the transfer.

2. The Director shall determine the cost of the custody and care of a person transferred pursuant to subsection 1 which may be borne by the local government affected.

(Added to NRS by 1977, 849; A 1983, 722; 2013, 187)



NRS 209.321 - Transfer of offender for psychiatric observation or treatment.

The Director may arrange for the transfer of an offender to other appropriate governmental agencies for psychiatric observation, evaluation or stabilization pursuant to an agreement with the agency for such transfers. When the head of the facility to which the offender has been transferred determines that the offender has recovered from the condition which caused the transfer, the Director shall provide for the return of the offender to the Department.

(Added to NRS by 1977, 849)



NRS 209.331 - Medical evaluation or treatment of offender outside institution or facility.

An offender may be taken outside an institution or facility under appropriate precautions to prevent the offender s escape, when necessary for medical evaluation or treatment, as determined by the Director or the Director s designee. All decisions regarding the medical evaluation or treatment of an offender, including, but not limited to, whether the offender needs to see a provider of health care outside of the prison, whether to change providers of health care and whether an offender will receive a course of treatment, are within the discretion of the Director or the Director s designee.

(Added to NRS by 1977, 849; A 1983, 722; 1997, 3181)



NRS 209.341 - Director to establish system of initial classification and evaluation for offenders; assignment of offender to appropriate institution or facility of Department.

The Director shall:

1. Establish, with the approval of the Board, a system of initial classification and evaluation for offenders who are sentenced to imprisonment in the state prison; and

2. Assign every person who is sentenced to imprisonment in the state prison to an appropriate institution or facility of the Department. The assignment must be based on an evaluation of the offender s records, particular needs and requirements for custody.

(Added to NRS by 1977, 849; A 1979, 1125; 1983, 722; 1987, 2238; 1997, 906)



NRS 209.351 - Director to establish system of ongoing classification and evaluation for offenders and to maintain records.

The Director shall:

1. Establish a system of ongoing classification and evaluation to ensure the individualized custody, care and training of offenders under the Department s jurisdiction.

2. Keep, or cause to be kept, records for each offender containing:

(a) The offender s name, age, date of birth, race, sex, height, weight, complexion, color of eyes and hair, peculiarities of build or features.

(b) The offender s place of birth (state, county or city, or country, province or city).

(c) The offender s occupation and whether the offender can read and write.

(d) The offender s record of conviction, including the date of sentence, name of the judge passing sentence, county from which sentenced, crime charged, date of incarceration, term of imprisonment and expiration date of minimum and maximum terms of imprisonment.

(e) The medical records of the offender, including, but not limited to, medical records produced by the Department and medical records produced by a provider of health care outside the prison.

(f) Such other desirable or pertinent information as may be necessary.

3. Maintain a comprehensive record of the behavior of each offender reflecting his or her accomplishments and progress as well as charges of infractions of regulations, punishments imposed and medical services rendered.

(Added to NRS by 1977, 849; A 1987, 2239; 1997, 3182)



NRS 209.3515 - Director may request or provide medical or mental health records of certain offenders.

1. The Director, through the designated medical director, may request from the Division of Public and Behavioral Health of the Department of Health and Human Services access to any records in its possession which contain information that may assist in evaluating, caring for and providing treatment to an offender who previously was committed to the custody of or ordered to report to the Administrator or the Administrator s designee pursuant to NRS 178.425 or 178.460.

2. Unless otherwise ordered by a court, upon a request for access to records of an offender pursuant to subsection 1, the Division of Public and Behavioral Health of the Department of Health and Human Services shall provide access to any such records, including, without limitation, relevant medical and mental health records, for the limited purpose of allowing the Director or the designated medical director to evaluate, care for and provide treatment to the offender.

3. The Director, through the designated medical director, may provide to the Division of Public and Behavioral Health of the Department of Health and Human Services or to other community medical or mental health care providers, relevant medical and mental health records of an offender serving a term of imprisonment under the custody of the Department of Corrections, for the purposes of planning the discharge of the offender and assuring the continuity of evaluation, care and treatment of the offender in the community after release from incarceration.

4. No oral or written consent of the offender is required to obtain access to records from the Division of Public and Behavioral Health of the Department of Health and Human Services or the Department of Corrections pursuant to this section.

5. As used in this section, designated medical director means the designated administrative officer of the Department who is responsible for the medical treatment of offenders.

(Added to NRS by 2003, 1256)



NRS 209.3517 - Director may apply for determination of eligibility for Medicaid on behalf of offender.

The Director of the Department or his or her designee may, after informing an offender, apply for a determination of eligibility for Medicaid on behalf of the offender.

(Added to NRS by 2013, 3184)



NRS 209.352 - Director may establish system for offender management.

The Director may establish, with the approval of the Board, a system for offender management, to be implemented in each institution and facility of the Department, which consists of structured living programs for offenders and the management of units by the staff, with levels of custody, security and privileges and opportunities for offenders based upon the assessed needs of the offenders as determined by their initial and ongoing classification and evaluation.

(Added to NRS by 2001 Special Session, 192)



NRS 209.353 - Department to collect and submit information regarding offenders to Central Repository for Nevada Records of Criminal History.

The Department shall collect and submit to the Central Repository for Nevada Records of Criminal History:

1. A record of:

(a) The name and fingerprints of each offender serving a term of imprisonment in an institution or facility of the Department;

(b) The length of the term of imprisonment of the offender, including, without limitation, the number of days served during a period of pretrial detention, if any; and

(c) The date of admission of the offender; and

2. A notice of the release of each offender.

(Added to NRS by 1999, 2095)



NRS 209.354 - Department to monitor each private facility or institution which houses prisoners who are incarcerated pursuant to authority of another state; reimbursement for costs of such monitoring.

1. The Department shall monitor each private facility or institution which houses prisoners who are incarcerated pursuant to the authority of another state to ensure that the custody and care of the prisoners comply with the requirements of the Nevada Constitution and the Constitution of the United States.

2. A private facility or institution which is monitored by the Department pursuant to subsection 1 shall reimburse the Department for the costs of such monitoring. The Department shall determine the cost of the monitoring required by subsection 1 on a per-prisoner basis.

(Added to NRS by 2009, 2821)



NRS 209.356 - Director to establish program of regimental discipline.

The Director, with the approval of the Board, shall establish and administer a program of regimental discipline for persons who are ordered to undergo such a program pursuant to NRS 176A.780. The program must include:

1. Incarceration and segregation of the persons in an appropriate facility of the Department;

2. Strenuous physical exercise and hard labor;

3. Military drills; and

4. Sessions for instruction in:

(a) The recognition and prevention of the abuse of alcohol and drugs;

(b) The management of stress;

(c) Building character;

(d) Learning to behave in a rational manner; and

(e) Preparing for and obtaining employment.

(Added to NRS by 1989, 1852)



NRS 209.361 - Director to adopt regulations and penalties for violations.

The Director shall:

1. Adopt with the approval of the Board such regulations as are necessary to:

(a) Maintain proper custody of an offender in accordance with the offender s current classification.

(b) Prevent escapes and maintain good order and discipline.

2. Establish procedures by regulation for disposing of cases involving violations of law in institutions or facilities of the Department.

3. Establish sanctions appropriate to the type and severity of such violations.

(Added to NRS by 1977, 850; A 1983, 722)



NRS 209.365 - Director to establish program to prevent offenders from possessing or receiving certain publications.

1. The Director shall adopt, with the approval of the Board, regulations establishing and governing a program, to be carried out within each facility and institution, to prevent an offender from possessing or receiving a publication which is detrimental to the offender s rehabilitation or which has the potential to disrupt security or promote violence or disorder in the facility or institution because the subject matter of the publication:

(a) Is sexually explicit;

(b) Is graphically violent; or

(c) Encourages or glamorizes:

(1) Crime;

(2) The activities of a criminal gang; or

(3) Violence against law enforcement, women, children or members of a particular religion, ethnic group or race.

2. The regulations must provide that if an offender is prohibited from possessing or receiving a publication pursuant to this section, the offender possessing or receiving the publication must be provided with notice of the determination and an opportunity to appeal the determination. An appeal may be summarily denied if the appeal involves a publication that is similar to a publication that previously has been prohibited.

3. The establishment of the program required pursuant to this section does not affect:

(a) The authority of the Department to review materials that are possessed or received by an offender, including, but not limited to, publications, for any other lawful purpose or reason; or

(b) The procedures used by the Department to conduct such reviews.

4. The Department and its officers, employees and independent contractors are immune from liability for damages arising from an act or omission that allows an offender to possess or receive a publication that is prohibited pursuant to this section.

5. As used in this section:

(a) Criminal gang has the meaning ascribed to it in NRS 213.1263.

(b) Publication means a book, magazine, newsletter, bulletin, pamphlet or other similar item as determined by the Director.

(Added to NRS by 1997, 1640)



NRS 209.367 - Director to establish program for testing of offenders for use of alcohol and controlled substances.

1. The Director shall establish a program, to be carried out within each facility and institution, that provides for periodic testing of offenders for use of alcohol and controlled substances. The program must provide that the selection of offenders to be tested for use of alcohol and controlled substances must be made on a random basis.

2. The Director shall adopt, with the approval of the Board, regulations governing the operation of the program. The regulations must set forth the procedure for testing, including, but not limited to:

(a) The types of tests to be used;

(b) The manner in which a sample for a test is to be obtained;

(c) The persons who are authorized to obtain a sample for a test; and

(d) The method for preserving the chain of custody of a sample obtained for a test.

3. The Department shall inform the offenders in each facility and institution of the requirement to submit to a test and the sanctions for refusing or failing to submit to a test and for using alcohol or a controlled substance. The Department may provide this information through a general notice posted or distributed in each facility and institution.

4. The Department may sanction, pursuant to subsection 5, an offender:

(a) Who refuses or fails to submit to a test;

(b) Whose test detects alcohol or a controlled substance;

(c) Who manufactures, possesses, uses, sells, supplies, provides, distributes, conceals or stores alcohol or a controlled substance; or

(d) Who attempts to manufacture, possess, use, sell, supply, provide, distribute, conceal or store alcohol or a controlled substance.

5. In addition to any other sanction or penalty that may be imposed pursuant to law or regulation, an offender who violates subsection 4 may be sanctioned by:

(a) Forfeiture of all deductions of time earned by the offender before commission of the violation or forfeiture of such part of those deductions as the Director considers just, pursuant to NRS 209.451; and

(b) Denial of the privilege to have visitors for a specified period, as determined by the Director.

6. If alcohol or a controlled substance is found in a facility or institution, the Director may order that for a specified period:

(a) The offenders housed in the general area where the alcohol or controlled substance is found; or

(b) All offenders in the facility or institution,

be confined to their cells or housing units or be denied the privilege to have visitors, or both.

7. The establishment of the program to test offenders for use of alcohol and controlled substances pursuant to this section does not affect:

(a) The authority of the Department to test an offender for use of alcohol or a controlled substance for any other lawful purpose or reason; or

(b) The procedures used by the Department to conduct such tests.

(Added to NRS by 1997, 1641)



NRS 209.371 - Corporal punishment and inhumane treatment prohibited.

Corporal punishment and inhumane treatment of offenders are prohibited.

(Added to NRS by 1977, 850)



NRS 209.376 - Limitations on use of restraints on offender who is in labor, delivering her baby or recuperating from delivery.

1. No restraints of any kind may be used on an offender who is in labor, delivering her baby or recuperating from delivery unless there are compelling reasons to believe that the offender presents:

(a) A serious and immediate threat of harm to herself, staff or others; or

(b) A substantial flight risk and cannot be reasonably confined by other means.

2. If an offender who is in labor, delivering her baby or recuperating from delivery is restrained, only the least restrictive restraints which are necessary to ensure safety and security may be used.

(Added to NRS by 2011, 307)



NRS 209.381 - Diet, housing and hygiene of offenders; medical and dental services of institutions and facilities.

1. Each offender in an institution or facility of the Department must be provided a healthful diet and appropriate, sanitary housing.

2. The Director with the approval of the Board shall establish standards for personal hygiene of offenders and for the medical and dental services of each institution or facility.

(Added to NRS by 1977, 850; A 1983, 722)



NRS 209.3815 - Autopsy of offenders.

The Director, in consultation with the designated medical director and the Inspector General of the Department, shall request the coroner, or any other person so authorized, to conduct an autopsy of any offender who dies while in the custody of the Department, if the next of kin:

1. Consents to the autopsy; or

2. Does not notify the Director of any objection to the autopsy within 72 hours after the death.

(Added to NRS by 2013, 1883)



NRS 209.382 - Chief Medical Officer to examine and report on medical and dental services, diet of offenders, sanitation and safety in institutions and facilities.

1. The Chief Medical Officer shall periodically examine and shall report to the Board semiannually upon the following operations of the Department:

(a) The medical and dental services and places where they are provided, based upon the standards for medical facilities as provided in chapter 449 of NRS.

(b) The nutritional adequacy of the diet of incarcerated offenders taking into account the religious or medical dietary needs of an offender and the adjustment of dietary allowances for age, sex and level of activity.

(c) The sanitation, healthfulness, cleanliness and safety of its various institutions and facilities.

2. The Board shall take appropriate action to remedy any deficiencies reported pursuant to subsection 1.

(Added to NRS by 1979, 632; A 1985, 252; 2001 Special Session, 194)



NRS 209.3825 - Order by court affecting conditions of confinement of prisoner; Director entitled to notice and opportunity to be heard; exception.

1. Except as otherwise provided in subsection 2, a court issuing an order at the request of a prisoner in a state prison that affects the conditions of confinement of the prisoner shall provide the Director with:

(a) Sufficient prior notice of the intention of the court to enter the order; and

(b) An opportunity to be heard on the issue.

2. The court is not required to provide the Director with prior notice pursuant to subsection 1 if the prisoner has commenced an action with the court challenging the conditions of his or her confinement and has served a copy of the action on the Director and the Attorney General.

3. As used in this section, conditions of confinement include, without limitation, the access of a prisoner to the resources of a law library, the privileges of a prisoner to receive visitors and to use a telephone, the type of meals provided to the prisoner, the place of confinement of a prisoner and the provision of medical care to a prisoner in a situation that is not an emergency.

(Added to NRS by 1997, 3174)



NRS 209.385 - Testing offenders for exposure to human immunodeficiency virus; disclosure of name of offender whose tests are positive; segregation of offender; duties of Director.

1. Each offender committed to the custody of the Department for imprisonment shall submit to such initial tests as the Director determines appropriate to detect exposure to the human immunodeficiency virus. Each such test must be approved by regulation of the State Board of Health. At the time the offender is committed to custody and after an incident involving the offender:

(a) The appropriate approved tests must be administered; and

(b) The offender must receive counseling regarding the virus.

2. If the results of an initial test are positive, the offender shall submit to such supplemental tests as the Director determines appropriate. Each such test must be approved for the purpose by regulation of the State Board of Health.

3. If the results of a supplemental test are positive, the name of the offender must be disclosed to:

(a) The Director;

(b) The administrative officers of the Department who are responsible for the classification and medical treatment of offenders;

(c) The manager or warden of the facility or institution at which the offender is confined; and

(d) Each other employee of the Department whose normal duties involve the employee with the offender or require the employee to come into contact with the blood or bodily fluids of the offender.

4. The offender must be segregated from every other offender whose test results are negative if:

(a) The results of a supplemental test are positive; and

(b) The offender engages in behavior that increases the risk of transmitting the virus, such as battery, sexual activity or illegal intravenous injection of a controlled substance or a dangerous drug as defined in chapter 454 of NRS.

5. The Director, with the approval of the Board:

(a) Shall establish for inmates and employees of the Department an educational program regarding the virus whose curriculum is provided by the Division of Public and Behavioral Health of the Department of Health and Human Services. A person who provides instruction for this program must be certified to do so by the Division.

(b) May adopt such regulations as are necessary to carry out the provisions of this section.

6. As used in this section, incident means an occurrence, of a kind specified by regulation of the State Board of Health, that entails a significant risk of exposure to the human immunodeficiency virus.

(Added to NRS by 1989, 385; A 1993, 6, 516, 517; 1997, 906; 2013, 1168)



NRS 209.387 - Legislative findings and declarations regarding programs for education of offenders.

The Legislature finds and declares that the program for general education of offenders and the program of education of offenders in English as a second language are acts of grace of the State. No offender has a right to participate in such a program, and it is not intended that the establishment of such programs create any such right or interest in liberty or property or establish a basis for any cause of action against the State, its political subdivisions, agencies, boards, commissions, departments, officers or employees.

(Added to NRS by 1993, 2516)



NRS 209.389 - Board to establish programs for general education, vocational education and training and other rehabilitation.

1. The Board shall establish by regulation programs of general education, vocational education and training and other rehabilitation for offenders.

2. The regulations must take appropriate account of the following matters:

(a) The educational level and needs of offenders;

(b) Opportunities for employment when the offender is released from custody;

(c) Interests of offenders; and

(d) The number of offenders desiring participation in such programs.

3. The regulations must provide for an assessment of these programs at least every 3 years by qualified persons, professional groups or trade associations.

4. No offender has a right to be admitted to a program of education, vocational education and training or other rehabilitation programs established pursuant to this section, and it is not intended that the establishment of such programs or the failure to establish such programs creates any right or interest in liberty or property or establishes a basis for any cause of action against the State, its political subdivisions, agencies, boards, commissions, departments officers or employees.

(Added to NRS by 1979, 308; A 1979, 1379; 1989, 1884)



NRS 209.391 - Director to administer programs of education, training and rehabilitation, to establish programs for counseling, research, statistics and planning and to purchase textbooks.

The Director shall:

1. Establish programs to provide medical, psychological, psychiatric and other appropriate forms of counseling to offenders under the jurisdiction of the Department in accordance with classification requirements.

2. Administer programs of general education, vocational training and other rehabilitation for offenders established by the Board.

3. Within the limits of legislative appropriations, purchase textbooks for use by offenders who are enrolled in courses of general education and vocational training offered by any branch or facility of the Nevada System of Higher Education. Any textbooks purchased pursuant to this section must remain the property of the State and must be reissued to offenders as appropriate.

4. Within the limits of legislative appropriations, establish programs of research, statistics and planning to:

(a) Determine and review periodically the effectiveness of the Department s programs of education, vocational training and other rehabilitation for offenders;

(b) Provide annually, and at other times when so requested, to the Board, the Governor and the Legislature information pertaining to:

(1) The number of offenders who are participating in and who complete those programs;

(2) The effectiveness of those programs in accomplishing their purposes; and

(3) The number of offenders who are returned to prison after their release; and

(c) Effect appropriate changes in the programs established by the Board.

(Added to NRS by 1977, 850; A 1979, 309, 1379; 1987, 1174; 1993, 365)



NRS 209.392 - Residential confinement: Duration; notification to victim; eligibility; violation of terms or conditions; status; restitution.

1. Except as otherwise provided in NRS 209.3925 and 209.429, the Director may, at the request of an offender who is eligible for residential confinement pursuant to the standards adopted by the Director pursuant to subsection 3 and who has:

(a) Demonstrated a willingness and ability to establish a position of employment in the community;

(b) Demonstrated a willingness and ability to enroll in a program for education or rehabilitation; or

(c) Demonstrated an ability to pay for all or part of the costs of the offender s confinement and to meet any existing obligation for restitution to any victim of his or her crime,

assign the offender to the custody of the Division of Parole and Probation of the Department of Public Safety to serve a term of residential confinement, pursuant to NRS 213.380, for not longer than the remainder of his or her sentence.

2. Upon receiving a request to serve a term of residential confinement from an eligible offender, the Director shall notify the Division of Parole and Probation. Except as otherwise provided in NRS 213.10915, if any victim of a crime committed by the offender has, pursuant to subsection 4 of NRS 213.131, requested to be notified of the consideration of a prisoner for parole and has provided a current address, the Division of Parole and Probation shall notify the victim of the offender s request and advise the victim that the victim may submit documents regarding the request to the Division of Parole and Probation. If a current address has not been provided as required by subsection 4 of NRS 213.131, the Division of Parole and Probation must not be held responsible if such notification is not received by the victim. All personal information, including, but not limited to, a current or former address, which pertains to a victim and which is received by the Division of Parole and Probation pursuant to this subsection is confidential.

3. The Director, after consulting with the Division of Parole and Probation, shall adopt, by regulation, standards providing which offenders are eligible for residential confinement. The standards adopted by the Director must provide that an offender who:

(a) Has recently committed a serious infraction of the rules of an institution or facility of the Department;

(b) Has not performed the duties assigned to the offender in a faithful and orderly manner;

(c) Has been convicted of:

(1) Any crime that is punishable as a felony involving the use or threatened use of force or violence against the victim within the immediately preceding 3 years;

(2) A sexual offense that is punishable as a felony; or

(3) Except as otherwise provided in subsection 4, a category A or B felony;

(d) Has more than one prior conviction for any felony in this State or any offense in another state that would be a felony if committed in this State, not including a violation of NRS 484C.110, 484C.120, 484C.130, 484C.430, 488.420, 488.425 or 488.427; or

(e) Has escaped or attempted to escape from any jail or correctional institution for adults,

is not eligible for assignment to the custody of the Division of Parole and Probation to serve a term of residential confinement pursuant to this section.

4. The standards adopted by the Director pursuant to subsection 3 must provide that an offender who has been convicted of a category B felony is eligible for assignment to the custody of the Division of Parole and Probation to serve a term of residential confinement pursuant to this section if:

(a) The offender is not otherwise ineligible pursuant to subsection 3 for an assignment to serve a term of residential confinement; and

(b) The Director makes a written finding that such an assignment of the offender is not likely to pose a threat to the safety of the public.

5. If an offender assigned to the custody of the Division of Parole and Probation pursuant to this section escapes or violates any of the terms or conditions of the offender s residential confinement:

(a) The Division of Parole and Probation may, pursuant to the procedure set forth in NRS 213.410, return the offender to the custody of the Department.

(b) The offender forfeits all or part of the credits for good behavior earned by the offender before the escape or violation, as determined by the Director. The Director may provide for a forfeiture of credits pursuant to this paragraph only after proof of the offense and notice to the offender and may restore credits forfeited for such reasons as the Director considers proper. The decision of the Director regarding such a forfeiture is final.

6. The assignment of an offender to the custody of the Division of Parole and Probation pursuant to this section shall be deemed:

(a) A continuation of the offender s imprisonment and not a release on parole; and

(b) For the purposes of NRS 209.341, an assignment to a facility of the Department,

except that the offender is not entitled to obtain any benefits or to participate in any programs provided to offenders in the custody of the Department.

7. An offender does not have a right to be assigned to the custody of the Division of Parole and Probation pursuant to this section, or to remain in that custody after such an assignment, and it is not intended that the provisions of this section or of NRS 213.371 to 213.410, inclusive, create any right or interest in liberty or property or establish a basis for any cause of action against the State, its political subdivisions, agencies, boards, commissions, departments, officers or employees.

8. The Division of Parole and Probation may receive and distribute restitution paid by an offender assigned to the custody of the Division of Parole and Probation pursuant to this section.

(Added to NRS by 1995, 1358; A 1997, 2412, 3242; 1999, 128, 659, 1276; 2001, 2583; 2001 Special Session, 137; 2003, 180; 2005, 165; 2007, 3172; 2009, 1886, 2510; 2011, 62; 2013, 187, 380)



NRS 209.3925 - Residential confinement or other appropriate supervision of offenders who are physically incapacitated or in ill health: Eligibility; duration; notice; notification to victim; effect of violation of terms or conditions; status; restitution.

1. Except as otherwise provided in subsection 6, the Director may assign an offender to the custody of the Division of Parole and Probation of the Department of Public Safety to serve a term of residential confinement pursuant to NRS 213.380 or other appropriate supervision as determined by the Division of Parole and Probation, for not longer than the remainder of his or her sentence, if:

(a) The Director has reason to believe that the offender is:

(1) Physically incapacitated or in ill health to such a degree that the offender does not presently, and likely will not in the future, pose a threat to the safety of the public; or

(2) In ill health and expected to die within 12 months, and does not presently, and likely will not in the future, pose a threat to the safety of the public; and

(b) At least two physicians licensed pursuant to chapter 630 or 633 of NRS, one of whom is not employed by the Department, verify, in writing, that the offender is:

(1) Physically incapacitated or in ill health; or

(2) In ill health and expected to die within 12 months.

2. If the Director intends to assign an offender to the custody of the Division of Parole and Probation pursuant to this section, at least 45 days before the date the offender is expected to be released from the custody of the Department, the Director shall notify:

(a) The board of county commissioners of the county in which the offender will reside; and

(b) The Division of Parole and Probation.

3. Except as otherwise provided in NRS 213.10915, if any victim of a crime committed by the offender has, pursuant to subsection 4 of NRS 213.131, requested to be notified of the consideration of a prisoner for parole and has provided a current address, the Division of Parole and Probation shall notify the victim that:

(a) The Director intends to assign the offender to the custody of the Division of Parole and Probation pursuant to this section; and

(b) The victim may submit documents to the Division of Parole and Probation regarding such an assignment.

If a current address has not been provided by a victim as required by subsection 4 of NRS 213.131, the Division of Parole and Probation must not be held responsible if notification is not received by the victim. All personal information, including, but not limited to, a current or former address, which pertains to a victim and which is received by the Division of Parole and Probation pursuant to this subsection is confidential.

4. If an offender assigned to the custody of the Division of Parole and Probation pursuant to this section escapes or violates any of the terms or conditions of his or her residential confinement or other appropriate supervision as determined by the Division of Parole and Probation:

(a) The Division of Parole and Probation may, pursuant to the procedure set forth in NRS 213.410, return the offender to the custody of the Department.

(b) The offender forfeits all or part of the credits for good behavior earned by the offender before the escape or violation, as determined by the Director. The Director may provide for a forfeiture of credits pursuant to this paragraph only after proof of the offense and notice to the offender and may restore credits forfeited for such reasons as the Director considers proper. The decision of the Director regarding such a forfeiture is final.

5. The assignment of an offender to the custody of the Division of Parole and Probation pursuant to this section shall be deemed:

(a) A continuation of the offender s imprisonment and not a release on parole; and

(b) For the purposes of NRS 209.341, an assignment to a facility of the Department,

except that the offender is not entitled to obtain any benefits or to participate in any programs provided to offenders in the custody of the Department.

6. The Director may not assign an offender to the custody of the Division of Parole and Probation pursuant to this section if the offender is sentenced to death or imprisonment for life without the possibility of parole.

7. An offender does not have a right to be assigned to the custody of the Division of Parole and Probation pursuant to this section, or to remain in that custody after such an assignment, and it is not intended that the provisions of this section or of NRS 213.371 to 213.410, inclusive, create any right or interest in liberty or property or establish a basis for any cause of action against the State, its political subdivisions, agencies, boards, commissions, departments, officers or employees.

8. The Division of Parole and Probation may receive and distribute restitution paid by an offender assigned to the custody of the Division of Parole and Probation pursuant to this section.

(Added to NRS by 1997, 2410; A 1999, 130, 661, 1278; 2001, 2585; 2003, 1176, 2575; 2011, 64; 2013, 189, 382)



NRS 209.393 - Regulations regarding literacy of offenders.

The Board may adopt regulations which:

1. Designate a level of literacy in reading and writing which is consistent with that required by the State Board of Education for its pupils in the eighth grade.

2. Provide for the testing of each offender when he or she first becomes incarcerated, and as often as needed thereafter, to determine his or her ability to read and write.

3. Establish guidelines for evaluating the progress of an illiterate offender in an educational program.

4. Establish a course to teach English as a second language, if necessary.

5. Are necessary to carry out the provisions of this section and NRS 209.396.

(Added to NRS by 1993, 2517)



NRS 209.396 - Limitations on assignment of offender to industrial or vocational school; educational requirements for offender with developmental, learning or other disability.

1. Except as otherwise provided in this section, an offender who is illiterate may not be assigned to an industrial or a vocational program unless:

(a) The offender is regularly attending and making satisfactory progress in a program for general education; or

(b) The Director for good cause determines that the limitation on assignment should be waived under the circumstances with respect to a particular offender.

2. An offender whose:

(a) Native language is not English;

(b) Ability to read and write in his or her native language is at or above the level of literacy designated by the Board in its regulations; and

(c) Ability to read and write the English language is below the level of literacy designated by the Board in its regulations,

may not be assigned to an industrial or a vocational program unless the offender is regularly attending and making satisfactory progress in a course which teaches English as a second language or the Director for good cause determines that the limitation on assignment should be waived under the circumstances with respect to a particular offender.

3. Upon written documentation that an illiterate offender has a developmental, learning or other similar disability which affects his or her ability to learn, the Director may:

(a) Adapt or create an educational program or guidelines for evaluating the educational progress of the offender to meet his or her particular needs; or

(b) Exempt the offender from the required participation in an educational program prescribed by this section.

4. The provisions of this section do not apply to an offender who presents satisfactory evidence that the offender has a:

(a) High school diploma; or

(b) General educational development certificate or an equivalent document.

5. As used in this section, illiterate means having an ability to read and write that is below the level of literacy designated by the Board in its regulations.

(Added to NRS by 1993, 2517; A 2003, 1365; 2013, 3287)



NRS 209.401 - Director may establish facilities for offenders to live in community.

The Director may, with the approval of the Board, establish facilities which enable offenders to live in a community while obtaining regular employment, enrolling in academic courses, participating in vocational training programs, utilizing community resources in meeting their personal and family needs, and participating in whatever other approved programs may exist within the community.

(Added to NRS by 1977, 850)



NRS 209.417 - Offenders not to have access to telecommunications devices; exception.

1. Except as otherwise provided in subsection 2, the warden or manager of an institution or facility shall ensure that no offender in the institution or facility has access to a telecommunications device.

2. An offender may use a telephone or, for the purpose of communicating with his or her child pursuant to NRS 209.42305, any other approved telecommunications device subject to the limitations set forth in NRS 209.419.

3. As used in this section, telecommunications device means a device, or an apparatus associated with a device, that can enable an offender to communicate with a person outside of the institution or facility at which the offender is incarcerated. The term includes, without limitation, a telephone, a cellular telephone, a personal digital assistant, a transmitting radio or a computer that is connected to a computer network, is capable of connecting to a computer network through the use of wireless technology or is otherwise capable of communicating with a person or device outside of the institution or facility.

(Added to NRS by 1999, 2712; A 2007, 71; 2011, 2667)



NRS 209.419 - Interception of offender s communications by telecommunications devices: Notice; exceptions.

1. Communications made by an offender on any telephone or other telecommunications device in an institution or facility to any person outside the institution or facility may be intercepted if:

(a) The interception is made by an authorized employee of the Department; and

(b) Signs are posted near all telephones and other telecommunications devices in the institution or facility indicating that communications may be intercepted.

2. The Director shall provide notice or cause notice to be provided to both parties to a communication which is being intercepted pursuant to subsection 1, indicating that the communication is being intercepted. For the purposes of this section, a periodic sound which is heard by both parties during the communication shall be deemed notice to both parties that the communication is being intercepted.

3. The Director shall adopt regulations providing for an alternate method of communication for those communications by offenders which are confidential.

4. Except as otherwise provided in NRS 239.0115, a communication made by an offender is confidential if it is made to:

(a) A federal or state officer.

(b) A local governmental officer who is at some time responsible for the custody of the offender.

(c) An officer of any court.

(d) An attorney who has been admitted to practice law in any state or is employed by a recognized agency providing legal assistance.

(e) A reporter or editorial employee of any organization that reports general news including, but not limited to, any wire service or news service, newspaper, periodical, press association or radio or television station.

(f) The Director.

(g) Any other employee of the Department whom the Director may, by regulation, designate.

5. Reliance in good faith on a request or order from the Director or the Director s authorized representative constitutes a complete defense to any action brought against any public utility intercepting or assisting in the interception of communications made by offenders pursuant to subsection 1.

6. As used in this section, telecommunications device has the meaning ascribed to it in NRS 209.417.

(Added to NRS by 1983, 682; A 1985, 253, 2007, 2078; 2011, 2667)



NRS 209.423 - Visits and correspondence between offenders and others.

Wardens and managers may authorize visits and correspondence between offenders and appropriate friends, relatives, and others under regulations adopted by the Director and approved by the Board.

(Added to NRS by 1977, 850; A 1983, 723)



NRS 209.42305 - Prisoner contact with child of prisoner; use of equipment for videoconference.

1. Except as otherwise provided by law, by order of the court or by regulations of the Department, the Director shall allow a prisoner to maintain contact with a child of the prisoner who has been placed with someone other than a parent of the child if the child is willing to maintain such contact. Any such contact must be in accordance with regulations adopted by the Department.

2. The Director must allow a prisoner to videoconference with his or her child if such equipment is available.

(Added to NRS by 2011, 2666)



NRS 209.4231 - Definitions.

As used in NRS 209.4231 to 209.4244, inclusive, unless the context otherwise requires, the words and terms defined in NRS 209.4232 to 209.4235, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1997, 2652)



NRS 209.4232 - Division defined.

Division means the Division of Public and Behavioral Health of the Department of Health and Human Services.

(Added to NRS by 1997, 2652; A 1999, 1881; 2001, 433)



NRS 209.4233 - Program of aftercare defined.

Program of aftercare means a program that is established pursuant to NRS 209.4238 to provide continuing treatment to those offenders who successfully complete treatment in a therapeutic community.

(Added to NRS by 1997, 2652)



NRS 209.4234 - Substance abuser defined.

Substance abuser means a person who abuses, is addicted to or is psychologically or physically dependent on:

1. Alcohol;

2. A controlled substance; or

3. A drug, poison, solvent or toxic inhalant. This subsection does not include tobacco or products made from tobacco.

(Added to NRS by 1997, 2652)



NRS 209.4235 - Therapeutic community defined.

Therapeutic community means a program that is established pursuant to NRS 209.4236 to provide treatment to certain offenders who are substance abusers.

(Added to NRS by 1997, 2652)



NRS 209.4236 - Director to establish therapeutic communities.

1. The Director shall, in conjunction with the Division and with the approval of the Board, establish one or more therapeutic communities to provide treatment to certain offenders who are substance abusers. A therapeutic community must include, but is not limited to, the requirements set forth in this section.

2. A therapeutic community must provide an offender with:

(a) Intensive treatment for substance abuse;

(b) A clearly defined set of goals;

(c) A clearly defined structure of authority; and

(d) A highly structured schedule that includes, but is not limited to, the treatment listed in paragraph (a) and, if practicable, programs of employment, general education or vocational training.

3. Except as otherwise provided in NRS 209.4231 to 209.4244, inclusive, offenders who are assigned to a therapeutic community, to the extent practicable as determined by the Director or a person designated by the Director:

(a) Must be housed in areas of a facility or institution that are segregated from other areas of the facility or institution in which offenders who are not assigned to the therapeutic community are housed; and

(b) Must participate in the therapeutic community for a period of 1 year and a program of aftercare for a period of 1 year if a program of aftercare is required pursuant to NRS 209.4238.

(Added to NRS by 1997, 2652; A 2001, 433)



NRS 209.4237 - Program to evaluate offenders for participation in therapeutic community; assignment to participate in therapeutic community.

1. The Director shall, in conjunction with the Division and with the approval of the Board, establish a program to evaluate an offender in the custody of the Department to determine whether the offender is a substance abuser and whether the offender may benefit from participation in a therapeutic community.

2. An evaluation of an offender must be conducted pursuant to subsection 1 if the offender is eligible to be assigned to a therapeutic community.

3. After an evaluation is conducted pursuant to subsection 1, the Director or a person designated by the Director shall determine whether the offender is a substance abuser and whether the offender may benefit from participation in a therapeutic community.

4. If a determination is made that the offender is a substance abuser and that the offender may benefit from participation in a therapeutic community, the Director or a person designated by the Director shall determine whether to assign the offender to participate in a therapeutic community. In determining whether to assign an offender to participate in a therapeutic community, the Director or a person designated by the Director shall:

(a) Consider the severity of the problem of substance abuse by the offender and the availability of space in each therapeutic community; and

(b) Give preference, to the extent practicable, to those offenders who appear to be most capable of successfully participating in and completing treatment in a therapeutic community.

5. To be eligible to be assigned to participate in a therapeutic community, an offender must be within 2 years of the date on which the offender is reasonably expected to be released, as determined by the Director.

(Added to NRS by 1997, 2653; A 1999, 1162; 2001, 434, 1265)



NRS 209.4238 - Programs of aftercare.

1. The Director shall, in conjunction with the Division and with the approval of the Board, establish one or more programs of aftercare to provide continuing treatment to those offenders who successfully complete treatment in a therapeutic community.

2. Except as otherwise provided in NRS 209.4231 to 209.4244, inclusive:

(a) An offender who successfully completes treatment in a therapeutic community must be assigned, to the extent practicable as determined by the Director or a person designated by the Director, to a program of aftercare upon completion of treatment in a therapeutic community.

(b) An offender shall participate, to the extent practicable as determined by the Director or a person designated by the Director, in a program of aftercare for a period of 1 year.

(c) If an offender is assigned to a program of aftercare and, before or during participation in such a program, the offender is released on parole:

(1) The offender shall continue to participate in a program of aftercare, to the extent practicable as determined by the Director or a person designated by the Director and by the State Board of Parole Commissioners; and

(2) That participation, if any, must be made a condition of parole pursuant to NRS 213.1235.

(d) If an offender is assigned to a program of aftercare and, before or during participation in such a program, the offender is assigned to serve a term of residential confinement pursuant to NRS 209.392, the offender shall continue to participate in a program of aftercare to the extent practicable as determined by the Director or a person designated by the Director.

(Added to NRS by 1997, 2653; A 2001, 434)



NRS 209.4239 - Removal from therapeutic community or program of aftercare; Director may establish conditions, sanctions and incentives regarding participation; immunity.

1. The Director or a person designated by the Director may remove an offender from a therapeutic community or a program of aftercare, temporarily or permanently, for any lawful reason or purpose.

2. The Director may impose conditions on the participation of an offender in a therapeutic community or a program of aftercare and may establish sanctions and incentives relating to participation in a therapeutic community or a program of aftercare.

3. The provisions of NRS 209.4231 to 209.4244, inclusive, do not create a right on behalf of an offender to participate in a therapeutic community or a program of aftercare and do not establish a basis for any cause of action against the State or its officers or employees for denial of the ability to participate in or for removal from a therapeutic community or a program of aftercare.

(Added to NRS by 1997, 2654)



NRS 209.424 - Offenders excluded from participation.

An offender may not participate in a therapeutic community if the offender:

1. Was sentenced to death or a term of imprisonment for life without the possibility of parole; or

2. Is or was eligible to participate in the program of treatment established pursuant to NRS 209.425, whether or not the offender actually participated in or completed that program of treatment.

(Added to NRS by 1997, 2654; A 1999, 1163)



NRS 209.4242 - Director may contract with qualified persons.

To carry out the provisions of NRS 209.4231 to 209.4244, inclusive, the Director may contract with persons or private entities that are qualified to evaluate offenders who are substance abusers or qualified to administer therapeutic communities or programs of aftercare.

(Added to NRS by 1997, 2654)



NRS 209.4244 - Report by Director to Legislature.

The Director shall provide the following information to the Interim Finance Committee on or before January 31 of each even-numbered year and to the Senate Standing Committee on Finance and the Assembly Standing Committee on Ways and Means at the beginning of each regular session of the Legislature:

1. The number of offenders who are currently participating in therapeutic communities and programs of aftercare;

2. The number of offenders who have participated in therapeutic communities and programs of aftercare and the number of those offenders who subsequently have been arrested for other offenses; and

3. The number of offenders who have successfully completed treatment in therapeutic communities and programs of aftercare and the number of those offenders who subsequently have been arrested for other offenses.

The Central Repository for Nevada Records of Criminal History shall assist the Director in obtaining all data that is necessary to prepare the information required by subsections 2 and 3.

(Added to NRS by 1997, 2654)



NRS 209.425 - Establishment of program; program to include rehabilitation, education and counseling; assignment of wages.

1. The Director shall, with the approval of the Board, establish a program for the treatment of an abuser of alcohol or drugs who is imprisoned for a violation of NRS 484C.110 or 484C.120 that is punishable as a felony pursuant to NRS 484C.400 or 484C.410 or a violation of NRS 484C.130, 484C.430, 488.420, 488.425 or 488.427. The program must include an initial period of intensive mental and physical rehabilitation in a facility of the Department, followed by regular sessions of education, counseling and any other necessary or desirable treatment.

2. The Director may, upon the request of the offender after the initial period of rehabilitation, allow the offender to earn wages under any other program established by the Department if the offender assigns to the Department any wages the offender earns under such a program. The Director may deduct from the wages of the offender an amount determined by the Director, with the approval of the Board, to:

(a) Offset the costs, as reflected in the budget of the Department, to maintain the offender in a facility or institution of the Department and in the program of treatment established pursuant to this section; and

(b) Meet any existing obligation of the offender for the support of his or her family or restitution to any victim of his or her crime.

(Added to NRS by 1991, 778; A 2005, 167, 616; 2007, 2811; 2013, 190)



NRS 209.427 - Assignment of offender to program; withdrawal of offender from program.

1. If the results of an evaluation conducted pursuant to NRS 484C.300 or 488.430 indicate that an offender is an abuser of alcohol or drugs and that the offender can be treated successfully for his or her condition, the Director shall, except as otherwise provided in this section, assign the offender to the program of treatment established pursuant to NRS 209.425. Such an assignment must be, to the extent that the period reasonably can be predicted, for the year, or as much thereof as practicable, immediately preceding the date the offender is due to be released from prison, either on parole or at the expiration of the offender s term.

2. Before assigning an offender to a program of treatment, the Director, in cooperation with the Division of Parole and Probation of the Department of Public Safety, shall determine, to the extent possible:

(a) The length of time remaining on the offender s sentence, taking into consideration any credits earned by the offender; and

(b) The likelihood that the offender will complete the entire program of treatment.

3. The Director shall when assigning offenders to the program, to the extent possible, give preference to those offenders who appear to the Director capable of successfully completing the entire program.

4. The Director is not required to assign an offender to the program of treatment if the offender is not eligible for assignment to an institution or facility of minimum security pursuant to the provisions of NRS 209.481 and the regulations adopted pursuant thereto.

5. The Director may withdraw the offender from the program of treatment at any time if the Director determines that the offender:

(a) Is not responding satisfactorily to the program; or

(b) Has failed or refused to comply with any term or condition of the program.

6. As used in this section, entire program means both phases of the program established pursuant to NRS 209.425, for offenders who have not been released from prison, and NRS 209.429, for offenders who have been assigned to the custody of the Division of Parole and Probation of the Department of Public Safety.

(Added to NRS by 1991, 778; A 1995, 957; 2001, 2586; 2013, 191)



NRS 209.429 - Director to assign offender to serve term of residential confinement under certain circumstances; effect of violating terms or conditions of residential confinement; status; restitution. [Effective through June 30, 2014.]

1. Except as otherwise provided in subsection 6, the Director shall assign an offender to the custody of the Division of Parole and Probation of the Department of Public Safety to serve a term of residential confinement, pursuant to NRS 213.380, for not longer than the remainder of the maximum term of his or her sentence if the offender has:

(a) Demonstrated a willingness and ability to establish a position of employment in the community;

(b) Demonstrated a willingness and ability to enroll in a program for education or rehabilitation; or

(c) Demonstrated an ability to pay for all or part of the costs of his or her confinement and to meet any existing obligation for restitution to any victim of his or her crime.

2. Before a person may be assigned to serve a term of residential confinement pursuant to this section, he or she must submit to the Division of Parole and Probation a signed document stating that:

(a) He or she will comply with the terms or conditions of the residential confinement; and

(b) If he or she fails to comply with the terms or conditions of the residential confinement and is taken into custody outside of this State, he or she waives all rights relating to extradition proceedings.

3. If an offender assigned to the custody of the Division of Parole and Probation pursuant to this section escapes or violates any of the terms or conditions of his or her residential confinement:

(a) The Division of Parole and Probation may, pursuant to the procedure set forth in NRS 213.410, return the offender to the custody of the Department.

(b) The offender forfeits all or part of the credits earned by the offender to reduce his or her sentence pursuant to this chapter before the escape or violation, as determined by the Director. The Director may provide for a forfeiture of credits pursuant to this paragraph only after proof of the offense and notice to the offender and may restore credits forfeited for such reasons as the Director considers proper. The decision of the Director regarding forfeiture of credits is final.

4. The assignment of an offender to the custody of the Division of Parole and Probation pursuant to this section shall be deemed:

(a) A continuation of the offender s imprisonment and not a release on parole; and

(b) For the purposes of NRS 209.341, an assignment to a facility of the Department,

except that the offender is not entitled to obtain any benefits or to participate in any programs provided to offenders in the custody of the Department.

5. A person does not have a right to be assigned to the custody of the Division of Parole and Probation pursuant to this section, or to remain in that custody after such an assignment, and it is not intended that the provisions of this section or of NRS 213.371 to 213.410, inclusive, create any right or interest in liberty or property or establish a basis for any cause of action against the State, its political subdivisions, agencies, boards, commissions, departments, officers or employees.

6. The Director shall not assign an offender who is serving a sentence for committing a battery which constitutes domestic violence pursuant to NRS 33.018 to the custody of the Division of Parole and Probation to serve a term of residential confinement unless the Director makes a finding that the offender is not likely to pose a threat to the victim of the battery.

7. The Division of Parole and Probation may receive and distribute restitution paid by an offender assigned to the custody of the Division of Parole and Probation pursuant to this section.

(Added to NRS by 1991, 779; A 1993, 1520; 1995, 26, 958, 1253, 1334, 2388; 1997, 628, 1814; 2001, 2587; 2001 Special Session, 195; 2003, 289; 2007, 3174; 2013, 191)

NRS 209.429 Director to assign offender to serve term of residential confinement under certain circumstances; effect of violating terms or conditions of residential confinement; status; restitution. [Effective July 1, 2014.]

1. Except as otherwise provided in subsection 6, the Director shall assign an offender to the custody of the Division of Parole and Probation of the Department of Public Safety to serve a term of residential confinement, pursuant to NRS 213.380, for not longer than the remainder of the maximum term or the maximum aggregate term, as applicable, of his or her sentence if the offender has:

(a) Demonstrated a willingness and ability to establish a position of employment in the community;

(b) Demonstrated a willingness and ability to enroll in a program for education or rehabilitation; or

(c) Demonstrated an ability to pay for all or part of the costs of his or her confinement and to meet any existing obligation for restitution to any victim of his or her crime.

2. Before a person may be assigned to serve a term of residential confinement pursuant to this section, he or she must submit to the Division of Parole and Probation a signed document stating that:

(a) He or she will comply with the terms or conditions of the residential confinement; and

(b) If he or she fails to comply with the terms or conditions of the residential confinement and is taken into custody outside of this State, he or she waives all rights relating to extradition proceedings.

3. If an offender assigned to the custody of the Division of Parole and Probation pursuant to this section escapes or violates any of the terms or conditions of his or her residential confinement:

(a) The Division of Parole and Probation may, pursuant to the procedure set forth in NRS 213.410, return the offender to the custody of the Department.

(b) The offender forfeits all or part of the credits earned by the offender to reduce his or her sentence pursuant to this chapter before the escape or violation, as determined by the Director. The Director may provide for a forfeiture of credits pursuant to this paragraph only after proof of the offense and notice to the offender and may restore credits forfeited for such reasons as the Director considers proper. The decision of the Director regarding forfeiture of credits is final.

4. The assignment of an offender to the custody of the Division of Parole and Probation pursuant to this section shall be deemed:

(a) A continuation of the offender s imprisonment and not a release on parole; and

(b) For the purposes of NRS 209.341, an assignment to a facility of the Department,

except that the offender is not entitled to obtain any benefits or to participate in any programs provided to offenders in the custody of the Department.

5. A person does not have a right to be assigned to the custody of the Division of Parole and Probation pursuant to this section, or to remain in that custody after such an assignment, and it is not intended that the provisions of this section or of NRS 213.371 to 213.410, inclusive, create any right or interest in liberty or property or establish a basis for any cause of action against the State, its political subdivisions, agencies, boards, commissions, departments, officers or employees.

6. The Director shall not assign an offender who is serving a sentence for committing a battery which constitutes domestic violence pursuant to NRS 33.018 to the custody of the Division of Parole and Probation to serve a term of residential confinement unless the Director makes a finding that the offender is not likely to pose a threat to the victim of the battery.

7. The Division of Parole and Probation may receive and distribute restitution paid by an offender assigned to the custody of the Division of Parole and Probation pursuant to this section.

(Added to NRS by 1991, 779; A 1993, 1520; 1995, 26, 958, 1253, 1334, 2388; 1997, 628, 1814; 2001, 2587; 2001 Special Session, 195; 2003, 289; 2007, 3174; 2013, 191, 222, effective July 1, 2014)



NRS 209.432 - Definitions.

As used in NRS 209.432 to 209.451, inclusive, unless the context otherwise requires:

1. Offender includes:

(a) A person who is convicted of a felony under the laws of this State and sentenced, ordered or otherwise assigned to serve a term of residential confinement.

(b) A person who is convicted of a felony under the laws of this State and assigned to the custody of the Division of Parole and Probation of the Department of Public Safety pursuant to NRS 209.4886 or 209.4888.

2. Residential confinement means the confinement of a person convicted of a felony to his or her place of residence under the terms and conditions established pursuant to specific statute. The term does not include any confinement ordered pursuant to NRS 176A.530 to 176A.560, inclusive, 176A.660 to 176A.690, inclusive, 213.15105, 213.15193 or 213.152 to 213.1528, inclusive.

(Added to NRS by 1991, 779, 1409; A 1993, 553, 554; 1997, 3182; 1999, 2880; 2001, 1163, 1937; 2001 Special Session, 157; 2003, 26, 27, 408, 2576; 2013, 37)



NRS 209.433 - Credits for offender sentenced on or before June 30, 1969.

1. Every offender who was sentenced to prison on or before June 30, 1969, who has no serious infraction of the regulations of the Department, the terms and conditions of his or her residential confinement, or the laws of the State recorded against the offender, and who performs in a faithful, orderly and peaceable manner the duties assigned to the offender, must be allowed for his or her term a deduction of 2 months in each of the first 2 years, 4 months in each of the next 2 years, and 5 months in each of the remaining years of the term, and pro rata for any part of a year where the sentence is for more or less than a year.

2. In addition to the credits for good behavior provided for in subsection 1, the Board shall adopt regulations allowing credits for offenders whose diligence in labor or study merits the credits and for offenders who donate their blood for charitable purposes. The regulations must provide that an offender is entitled to the following credits for educational achievement:

(a) For earning a general educational development certificate or an equivalent document, 30 days.

(b) For earning a high school diploma, 60 days.

(c) For earning an associate degree, 90 days.

3. Each offender is entitled to the deductions allowed by this section if the offender has satisfied the conditions of subsection 1 or 2 as determined by the Director.

(Added to NRS by 1977, 851; A 1983, 723; 1985, 686; 1989, 385; 1991, 780; 1993, 134; 1999, 134; 2003, 1366; 2013, 3287)



NRS 209.443 - Credits for offender sentenced after June 30, 1969, for crime committed before July 1, 1985. [Effective through June 30, 2014.]

1. Every offender who is sentenced to prison after June 30, 1969, for a crime committed before July 1, 1985, who has no serious infraction of the regulations of the Department, the terms and conditions of his or her residential confinement, or the laws of the State recorded against the offender, and who performs in a faithful, orderly and peaceable manner the duties assigned to the offender, must be allowed:

(a) For the period the offender is actually incarcerated under sentence; and

(b) For the period the offender is in residential confinement,

a deduction of 2 months for each of the first 2 years, 4 months for each of the next 2 years and 5 months for each of the remaining years of the term, and pro rata for any part of a year where the actual term served is for more or less than a year. Credit must be recorded on a monthly basis as earned for actual time served.

2. The credits earned by an offender must be deducted from the maximum term imposed by the sentence and, except as otherwise provided in subsection 5, must apply to eligibility for parole.

3. In addition to the credits for good behavior provided for in subsection 1, the Board shall adopt regulations allowing credits for offenders whose diligence in labor or study merits such credits and for offenders who donate their blood for charitable purposes. The regulations must provide that an offender is entitled to the following credits for educational achievement:

(a) For earning a general educational development certificate or an equivalent document, 30 days.

(b) For earning a high school diploma, 60 days.

(c) For earning an associate degree, 90 days.

4. Each offender is entitled to the deductions allowed by this section if the offender has satisfied the conditions of subsection 1 or 3 as determined by the Director.

5. Credits earned pursuant to this section do not apply to eligibility for parole if a statute specifies a minimum sentence which must be served before a person becomes eligible for parole.

(Added to NRS by 1977, 851; A 1983, 360, 723; 1985, 1925; 1989, 386; 1991, 780; 1993, 135; 1999, 135; 2003, 1366; 2013, 3288)

NRS 209.443 Credits for offender sentenced after June 30, 1969, for crime committed before July 1, 1985. [Effective July 1, 2014.]

1. Every offender who is sentenced to prison after June 30, 1969, for a crime committed before July 1, 1985, who has no serious infraction of the regulations of the Department, the terms and conditions of his or her residential confinement, or the laws of the State recorded against the offender, and who performs in a faithful, orderly and peaceable manner the duties assigned to the offender, must be allowed:

(a) For the period the offender is actually incarcerated under sentence; and

(b) For the period the offender is in residential confinement,

a deduction of 2 months for each of the first 2 years, 4 months for each of the next 2 years and 5 months for each of the remaining years of the term, and pro rata for any part of a year where the actual term served is for more or less than a year. Credit must be recorded on a monthly basis as earned for actual time served.

2. The credits earned by an offender must be deducted from the maximum term or the maximum aggregate term imposed by the sentence, as applicable, and, except as otherwise provided in subsection 5, must apply to eligibility for parole.

3. In addition to the credits for good behavior provided for in subsection 1, the Board shall adopt regulations allowing credits for offenders whose diligence in labor or study merits such credits and for offenders who donate their blood for charitable purposes. The regulations must provide that an offender is entitled to the following credits for educational achievement:

(a) For earning a general educational development certificate or an equivalent document, 30 days.

(b) For earning a high school diploma, 60 days.

(c) For earning an associate degree, 90 days.

4. Each offender is entitled to the deductions allowed by this section if the offender has satisfied the conditions of subsection 1 or 3 as determined by the Director.

5. Credits earned pursuant to this section do not apply to eligibility for parole if a statute specifies a minimum sentence which must be served before a person becomes eligible for parole.

(Added to NRS by 1977, 851; A 1983, 360, 723; 1985, 1925; 1989, 386; 1991, 780; 1993, 135; 1999, 135; 2003, 1366; 2013, 223, 3288, effective July 1, 2014)



NRS 209.446 - Credits for offender sentenced for crime committed on or after July 1, 1985, but before July 17, 1997. [Effective through June 30, 2014.]

1. Every offender who is sentenced to prison for a crime committed on or after July 1, 1985, but before July 17, 1997, who has no serious infraction of the regulations of the Department, the terms and conditions of his or her residential confinement or the laws of the State recorded against the offender, and who performs in a faithful, orderly and peaceable manner the duties assigned to the offender, must be allowed:

(a) For the period the offender is actually incarcerated under sentence;

(b) For the period the offender is in residential confinement; and

(c) For the period the offender is in the custody of the Division of Parole and Probation of the Department of Public Safety pursuant to NRS 209.4886 or 209.4888,

a deduction of 10 days from the offender s sentence for each month the offender serves.

2. In addition to the credit provided for in subsection 1, the Director may allow not more than 10 days of credit each month for an offender whose diligence in labor and study merits such credits. In addition to the credits allowed pursuant to this subsection, an offender is entitled to the following credits for educational achievement:

(a) For earning a general educational development certificate or an equivalent document, 30 days.

(b) For earning a high school diploma, 60 days.

(c) For earning an associate degree, 90 days.

3. The Director may allow not more than 10 days of credit each month for an offender who participates in a diligent and responsible manner in a center for the purpose of making restitution, program for reentry of offenders and parolees into the community, conservation camp, program of work release or another program conducted outside of the prison. An offender who earns credit pursuant to this subsection is entitled to the entire 20 days of credit each month which is authorized in subsections 1 and 2.

4. The Director may allow not more than 90 days of credit each year for an offender who engages in exceptional meritorious service.

5. The Board shall adopt regulations governing the award, forfeiture and restoration of credits pursuant to this section.

6. Credits earned pursuant to this section:

(a) Must be deducted from the maximum term imposed by the sentence; and

(b) Apply to eligibility for parole unless the offender was sentenced pursuant to a statute which specifies a minimum sentence which must be served before a person becomes eligible for parole.

(Added to NRS by 1985, 1924; A 1987, 510; 1989, 387; 1991, 217, 782; 1993, 136; 1997, 3182; 1999, 2880; 2001, 1163, 1937; 2001 Special Session, 157; 2003, 26, 28, 1367, 2577; 2007, 3175; 2013, 3288)

NRS 209.446 Credits for offender sentenced for crime committed on or after July 1, 1985, but before July 17, 1997. [Effective July 1, 2014.]

1. Every offender who is sentenced to prison for a crime committed on or after July 1, 1985, but before July 17, 1997, who has no serious infraction of the regulations of the Department, the terms and conditions of his or her residential confinement or the laws of the State recorded against the offender, and who performs in a faithful, orderly and peaceable manner the duties assigned to the offender, must be allowed:

(a) For the period the offender is actually incarcerated under sentence;

(b) For the period the offender is in residential confinement; and

(c) For the period the offender is in the custody of the Division of Parole and Probation of the Department of Public Safety pursuant to NRS 209.4886 or 209.4888,

a deduction of 10 days from the offender s sentence for each month the offender serves.

2. In addition to the credit provided for in subsection 1, the Director may allow not more than 10 days of credit each month for an offender whose diligence in labor and study merits such credits. In addition to the credits allowed pursuant to this subsection, an offender is entitled to the following credits for educational achievement:

(a) For earning a general educational development certificate or an equivalent document, 30 days.

(b) For earning a high school diploma, 60 days.

(c) For earning an associate degree, 90 days.

3. The Director may allow not more than 10 days of credit each month for an offender who participates in a diligent and responsible manner in a center for the purpose of making restitution, program for reentry of offenders and parolees into the community, conservation camp, program of work release or another program conducted outside of the prison. An offender who earns credit pursuant to this subsection is entitled to the entire 20 days of credit each month which is authorized in subsections 1 and 2.

4. The Director may allow not more than 90 days of credit each year for an offender who engages in exceptional meritorious service.

5. The Board shall adopt regulations governing the award, forfeiture and restoration of credits pursuant to this section.

6. Credits earned pursuant to this section:

(a) Must be deducted from the maximum term or the maximum aggregate term imposed by the sentence, as applicable; and

(b) Apply to eligibility for parole unless the offender was sentenced pursuant to a statute which specifies a minimum sentence which must be served before a person becomes eligible for parole.

(Added to NRS by 1985, 1924; A 1987, 510; 1989, 387; 1991, 217, 782; 1993, 136; 1997, 3182; 1999, 2880; 2001, 1163, 1937; 2001 Special Session, 157; 2003, 26, 28, 1367, 2577; 2007, 3175; 2013, 224, 3288, effective July 1, 2014)



NRS 209.4465 - Credits for offender sentenced for crime committed on or after July 17, 1997. [Effective through June 30, 2014.]

1. An offender who is sentenced to prison for a crime committed on or after July 17, 1997, who has no serious infraction of the regulations of the Department, the terms and conditions of his or her residential confinement or the laws of the State recorded against the offender, and who performs in a faithful, orderly and peaceable manner the duties assigned to the offender, must be allowed:

(a) For the period the offender is actually incarcerated pursuant to his or her sentence;

(b) For the period the offender is in residential confinement; and

(c) For the period the offender is in the custody of the Division of Parole and Probation of the Department of Public Safety pursuant to NRS 209.4886 or 209.4888,

a deduction of 20 days from his or her sentence for each month the offender serves.

2. In addition to the credits allowed pursuant to subsection 1, the Director may allow not more than 10 days of credit each month for an offender whose diligence in labor and study merits such credits. In addition to the credits allowed pursuant to this subsection, an offender is entitled to the following credits for educational achievement:

(a) For earning a general educational development certificate or an equivalent document, 60 days.

(b) For earning a high school diploma, 90 days.

(c) For earning his or her first associate degree, 120 days.

3. The Director may, in his or her discretion, authorize an offender to receive a maximum of 90 days of credit for each additional degree of higher education earned by the offender.

4. The Director may allow not more than 10 days of credit each month for an offender who participates in a diligent and responsible manner in a center for the purpose of making restitution, program for reentry of offenders and parolees into the community, conservation camp, program of work release or another program conducted outside of the prison. An offender who earns credit pursuant to this subsection is eligible to earn the entire 30 days of credit each month that is allowed pursuant to subsections 1 and 2.

5. The Director may allow not more than 90 days of credit each year for an offender who engages in exceptional meritorious service.

6. The Board shall adopt regulations governing the award, forfeiture and restoration of credits pursuant to this section.

7. Except as otherwise provided in subsection 8, credits earned pursuant to this section:

(a) Must be deducted from the maximum term imposed by the sentence; and

(b) Apply to eligibility for parole unless the offender was sentenced pursuant to a statute which specifies a minimum sentence that must be served before a person becomes eligible for parole.

8. Credits earned pursuant to this section by an offender who has not been convicted of:

(a) Any crime that is punishable as a felony involving the use or threatened use of force or violence against the victim;

(b) A sexual offense that is punishable as a felony;

(c) A violation of NRS 484C.110, 484C.120, 484C.130 or 484C.430 that is punishable as a felony; or

(d) A category A or B felony,

apply to eligibility for parole and must be deducted from the minimum term imposed by the sentence until the offender becomes eligible for parole and must be deducted from the maximum term imposed by the sentence.

(Added to NRS by 1997, 3175; A 1999, 2881; 2001, 1164, 1937; 2001 Special Session, 157; 2003, 26, 28, 1367, 2577; 2007, 3176; 2009, 1887; 2013, 3289)

NRS 209.4465 Credits for offender sentenced for crime committed on or after July 17, 1997. [Effective July 1, 2014.]

1. An offender who is sentenced to prison for a crime committed on or after July 17, 1997, who has no serious infraction of the regulations of the Department, the terms and conditions of his or her residential confinement or the laws of the State recorded against the offender, and who performs in a faithful, orderly and peaceable manner the duties assigned to the offender, must be allowed:

(a) For the period the offender is actually incarcerated pursuant to his or her sentence;

(b) For the period the offender is in residential confinement; and

(c) For the period the offender is in the custody of the Division of Parole and Probation of the Department of Public Safety pursuant to NRS 209.4886 or 209.4888,

a deduction of 20 days from his or her sentence for each month the offender serves.

2. In addition to the credits allowed pursuant to subsection 1, the Director may allow not more than 10 days of credit each month for an offender whose diligence in labor and study merits such credits. In addition to the credits allowed pursuant to this subsection, an offender is entitled to the following credits for educational achievement:

(a) For earning a general educational development certificate or an equivalent document, 60 days.

(b) For earning a high school diploma, 90 days.

(c) For earning his or her first associate degree, 120 days.

3. The Director may, in his or her discretion, authorize an offender to receive a maximum of 90 days of credit for each additional degree of higher education earned by the offender.

4. The Director may allow not more than 10 days of credit each month for an offender who participates in a diligent and responsible manner in a center for the purpose of making restitution, program for reentry of offenders and parolees into the community, conservation camp, program of work release or another program conducted outside of the prison. An offender who earns credit pursuant to this subsection is eligible to earn the entire 30 days of credit each month that is allowed pursuant to subsections 1 and 2.

5. The Director may allow not more than 90 days of credit each year for an offender who engages in exceptional meritorious service.

6. The Board shall adopt regulations governing the award, forfeiture and restoration of credits pursuant to this section.

7. Except as otherwise provided in subsections 8 and 9, credits earned pursuant to this section:

(a) Must be deducted from the maximum term or the maximum aggregate term imposed by the sentence, as applicable; and

(b) Apply to eligibility for parole unless the offender was sentenced pursuant to a statute which specifies a minimum sentence that must be served before a person becomes eligible for parole.

8. Credits earned pursuant to this section by an offender who has not been convicted of:

(a) Any crime that is punishable as a felony involving the use or threatened use of force or violence against the victim;

(b) A sexual offense that is punishable as a felony;

(c) A violation of NRS 484C.110, 484C.120, 484C.130 or 484C.430 that is punishable as a felony; or

(d) A category A or B felony,

apply to eligibility for parole and, except as otherwise provided in subsection 9, must be deducted from the minimum term or the minimum aggregate term imposed by the sentence, as applicable, until the offender becomes eligible for parole and must be deducted from the maximum term or the maximum aggregate term imposed by the sentence, as applicable.

9. Credits deducted pursuant to subsection 8 may reduce the minimum term or the minimum aggregate term imposed by the sentence, as applicable, by not more than 58 percent for an offender who:

(a) Is serving a sentence for an offense committed on or after July 1, 2014; or

(b) On or after July 1, 2014, makes an irrevocable election to have his or her consecutive sentences aggregated pursuant to NRS 213.1212.

(Added to NRS by 1997, 3175; A 1999, 2881; 2001, 1164, 1937; 2001 Special Session, 157; 2003, 26, 28, 1367, 2577; 2007, 3176; 2009, 1887; 2013, 225, 3289, effective July 1, 2014)



NRS 209.447 - Credits for offender sentenced after June 30, 1991, for crime committed before July 1, 1985, and released on parole. [Effective through June 30, 2014.]

1. An offender who is sentenced after June 30, 1991, for a crime committed before July 1, 1985, and who is released on parole for a term less than life must, if the offender has no serious infraction of the terms and conditions of his or her parole or the laws of this state recorded against the offender, be allowed for the period the offender is actually on parole a deduction of 2 months for each of the first 2 years, 4 months for each of the next 2 years and 5 months for each of the remaining years of the term, and pro rata for any part of a year where the actual term served is for more or less than a year. Credit must be recorded on a monthly basis as earned.

2. An offender who is sentenced after June 30, 1991, for a crime committed on or after July 1, 1985, and who is released on parole for a term less than life must, if the offender has no serious infraction of the terms and conditions of his or her parole or the laws of this state recorded against the offender, be allowed for the period the offender is actually on parole a deduction of 10 days from the offender s sentence for each month the offender serves.

3. An offender is entitled to the deductions authorized by this section only if the offender satisfies the conditions of subsection 1 or 2, as determined by the Director. The Chief Parole and Probation Officer or other person responsible for the supervision of an offender shall report to the Director the failure of an offender to satisfy those conditions.

4. Credits earned pursuant to this section must, in addition to any credits earned pursuant to NRS 209.443, 209.446, 209.4465, 209.4475, 209.448 and 209.449, be deducted from the maximum term imposed by the sentence.

5. The Director shall maintain records of the credits to which each offender is entitled pursuant to this section.

(Added to NRS by 1991, 1409; A 1993, 557; 1997, 3183; 1999, 136; 2003, 408)

NRS 209.447 Credits for offender sentenced after June 30, 1991, for crime committed before July 1, 1985, and released on parole. [Effective July 1, 2014.]

1. An offender who is sentenced after June 30, 1991, for a crime committed before July 1, 1985, and who is released on parole for a term less than life must, if the offender has no serious infraction of the terms and conditions of his or her parole or the laws of this state recorded against the offender, be allowed for the period the offender is actually on parole a deduction of 2 months for each of the first 2 years, 4 months for each of the next 2 years and 5 months for each of the remaining years of the term, and pro rata for any part of a year where the actual term served is for more or less than a year. Credit must be recorded on a monthly basis as earned.

2. An offender who is sentenced after June 30, 1991, for a crime committed on or after July 1, 1985, and who is released on parole for a term less than life must, if the offender has no serious infraction of the terms and conditions of his or her parole or the laws of this state recorded against the offender, be allowed for the period the offender is actually on parole a deduction of 10 days from the offender s sentence for each month the offender serves.

3. An offender is entitled to the deductions authorized by this section only if the offender satisfies the conditions of subsection 1 or 2, as determined by the Director. The Chief Parole and Probation Officer or other person responsible for the supervision of an offender shall report to the Director the failure of an offender to satisfy those conditions.

4. Credits earned pursuant to this section must, in addition to any credits earned pursuant to NRS 209.443, 209.446, 209.4465, 209.4475, 209.448 and 209.449, be deducted from the maximum term or the maximum aggregate term imposed by the sentence, as applicable.

5. The Director shall maintain records of the credits to which each offender is entitled pursuant to this section.

(Added to NRS by 1991, 1409; A 1993, 557; 1997, 3183; 1999, 136; 2003, 408; 2013, 226, effective July 1, 2014)



NRS 209.4475 - Credits for offender on parole as of January 1, 2004, or released on parole on or after January 1, 2004. [Effective through June 30, 2014.]

1. In addition to any credits earned pursuant to NRS 209.447, an offender who is on parole as of January 1, 2004, or who is released on parole on or after January 1, 2004, for a term less than life must be allowed for the period the offender is actually on parole a deduction of 20 days from the offender s sentence for each month the offender serves if:

(a) The offender is current with any fee to defray the costs of his or her supervision pursuant to NRS 213.1076; and

(b) The offender is current with any payment of restitution required pursuant to NRS 213.126.

2. In addition to any credits earned pursuant to subsection 1 and NRS 209.447, the Director may allow not more than 10 days of credit each month for an offender:

(a) Who is on parole as of January 1, 2004, or who is released on parole on or after January 1, 2004, for a term less than life; and

(b) Whose diligence in labor or study merits such credits.

3. An offender is entitled to the deductions authorized by this section only if the offender satisfies the conditions of subsection 1 or 2, as determined by the Director. The Chief Parole and Probation Officer or other person responsible for the supervision of an offender shall report to the Director the failure of an offender to satisfy those conditions.

4. Credits earned pursuant to this section must, in addition to any credits earned pursuant to NRS 209.443, 209.446, 209.4465, 209.447, 209.448 and 209.449, be deducted from the maximum term imposed by the sentence.

5. The Director shall maintain records of the credits to which each offender is entitled pursuant to this section.

(Added to NRS by 2003, 407; A 2007, 3177)

NRS 209.4475 Credits for offender on parole as of January 1, 2004, or released on parole on or after January 1, 2004. [Effective July 1, 2014.]

1. In addition to any credits earned pursuant to NRS 209.447, an offender who is on parole as of January 1, 2004, or who is released on parole on or after January 1, 2004, for a term less than life must be allowed for the period the offender is actually on parole a deduction of 20 days from the offender s sentence for each month the offender serves if:

(a) The offender is current with any fee to defray the costs of his or her supervision pursuant to NRS 213.1076; and

(b) The offender is current with any payment of restitution required pursuant to NRS 213.126.

2. In addition to any credits earned pursuant to subsection 1 and NRS 209.447, the Director may allow not more than 10 days of credit each month for an offender:

(a) Who is on parole as of January 1, 2004, or who is released on parole on or after January 1, 2004, for a term less than life; and

(b) Whose diligence in labor or study merits such credits.

3. An offender is entitled to the deductions authorized by this section only if the offender satisfies the conditions of subsection 1 or 2, as determined by the Director. The Chief Parole and Probation Officer or other person responsible for the supervision of an offender shall report to the Director the failure of an offender to satisfy those conditions.

4. Credits earned pursuant to this section must, in addition to any credits earned pursuant to NRS 209.443, 209.446, 209.4465, 209.447, 209.448 and 209.449, be deducted from the maximum term or the maximum aggregate term imposed by the sentence, as applicable.

5. The Director shall maintain records of the credits to which each offender is entitled pursuant to this section.

(Added to NRS by 2003, 407; A 2007, 3177; 2013, 227, effective July 1, 2014)



NRS 209.448 - Credits for completion of program of treatment for abuse of alcohol or drugs. [Effective through June 30, 2014.]

1. An offender who has no serious infraction of the regulations of the Department or the laws of the State recorded against the offender must be allowed, in addition to the credits provided pursuant to NRS 209.433, 209.443, 209.446 or 209.4465, a deduction of not more than 60 days from the maximum term of the offender s sentence for the successful completion of a program of treatment for the abuse of alcohol or drugs which is conducted jointly by the Department and a person who is licensed as a clinical alcohol and drug abuse counselor, licensed or certified as an alcohol and drug abuse counselor or certified as an alcohol and drug abuse counselor intern or a clinical alcohol and drug abuse counselor intern, pursuant to chapter 641C of NRS.

2. The provisions of this section apply to any offender who is sentenced on or after October 1, 1991.

(Added to NRS by 1991, 1404; A 1993, 1520; 1995, 1254; 1997, 3184; 1999, 1881, 3063; 2001, 219; 2007, 3083, 3178)

NRS 209.448 Credits for completion of program of treatment for abuse of alcohol or drugs. [Effective July 1, 2014.]

1. An offender who has no serious infraction of the regulations of the Department or the laws of the State recorded against the offender must be allowed, in addition to the credits provided pursuant to NRS 209.433, 209.443, 209.446 or 209.4465, a deduction of not more than 60 days from the maximum term or the maximum aggregate term of the offender s sentence, as applicable, for the successful completion of a program of treatment for the abuse of alcohol or drugs which is conducted jointly by the Department and a person who is licensed as a clinical alcohol and drug abuse counselor, licensed or certified as an alcohol and drug abuse counselor or certified as an alcohol and drug abuse counselor intern or a clinical alcohol and drug abuse counselor intern, pursuant to chapter 641C of NRS.

2. The provisions of this section apply to any offender who is sentenced on or after October 1, 1991.

(Added to NRS by 1991, 1404; A 1993, 1520; 1995, 1254; 1997, 3184; 1999, 1881, 3063; 2001, 219; 2007, 3083, 3178; 2013, 227, effective July 1, 2014)



NRS 209.449 - Credits for completion of vocational education and training or other program. [Effective through June 30, 2014.]

1. An offender who has no serious infraction of the regulations of the Department, the terms and conditions of his or her residential confinement or the laws of the State recorded against the offender must be allowed, in addition to the credits provided pursuant to NRS 209.433, 209.443, 209.446 or 209.4465, a deduction of 60 days from the maximum term of the offender s sentence for the successful completion of:

(a) A program of vocational education and training; or

(b) Any other program approved by the Director.

2. If the offender completes such a program with meritorious or exceptional achievement, the Director may allow not more than 60 days of credit in addition to the 60 days allowed for completion of the program.

(Added to NRS by 1989, 1883; A 1991, 782; 1993, 137; 1995, 1254; 1997, 3184; 2003, 1368; 2007, 3178)

NRS 209.449 Credits for completion of vocational education and training or other program. [Effective July 1, 2014.]

1. An offender who has no serious infraction of the regulations of the Department, the terms and conditions of his or her residential confinement or the laws of the State recorded against the offender must be allowed, in addition to the credits provided pursuant to NRS 209.433, 209.443, 209.446 or 209.4465, a deduction of 60 days from the maximum term or the maximum aggregate term of the offender s sentence, as applicable, for the successful completion of:

(a) A program of vocational education and training; or

(b) Any other program approved by the Director.

2. If the offender completes such a program with meritorious or exceptional achievement, the Director may allow not more than 60 days of credit in addition to the 60 days allowed for completion of the program.

(Added to NRS by 1989, 1883; A 1991, 782; 1993, 137; 1995, 1254; 1997, 3184; 2003, 1368; 2007, 3178; 2013, 227, effective July 1, 2014)



NRS 209.4495 - Limitation on amount of credit offender may earn.

1. Notwithstanding any provision of NRS 209.432 to 209.451, inclusive, which entitles an offender to receive credit or which authorizes the Director to allow credit for an offender, an offender may not earn more than the amount of credit required to expire his or her sentence.

2. Nothing in this section shall be construed to reduce retroactively the amount of credit earned by an offender if doing so would constitute a violation under the Constitution of the United States or the Constitution of the State of Nevada.

(Added to NRS by 2013, 37)



NRS 209.451 - Forfeiture and restoration of credits.

1. If an offender:

(a) Commits an assault upon his or her keeper or a foreman, officer, offender or other person, or otherwise endangers life;

(b) Is guilty of a flagrant disregard of the regulations of the Department or of the terms and conditions of his or her residential confinement;

(c) Commits a misdemeanor, gross misdemeanor or felony; or

(d) In a civil action, in state or federal court, is found by the court to have presented a pleading, written motion or other document in writing to the court which:

(1) Contains a claim or defense that is included for an improper purpose, including, without limitation, for the purpose of harassing the offender s opponent, causing unnecessary delay in the litigation or increasing the cost of the litigation;

(2) Contains a claim, defense or other argument which is not warranted by existing law or by a reasonable argument for a change in existing law or a change in the interpretation of existing law; or

(3) Contains allegations or information presented as fact for which evidentiary support is not available or is not likely to be discovered after further investigation,

the offender forfeits all deductions of time earned by the offender before the commission of that offense or act, or forfeits such part of those deductions as the Director considers just.

2. If an offender commits a serious violation of the regulations of the Department or of the terms and conditions of his or her residential confinement or if an offender violates subsection 4 of NRS 209.367, the offender may forfeit all or part of such deductions, in the discretion of the Director.

3. A forfeiture may be made only by the Director after proof of the commission of an act prohibited pursuant to this section and notice to the offender in the manner prescribed in the regulations of the Department. The decision of the Director regarding a forfeiture is final.

4. The Director may restore credits forfeited for such reasons as the Director considers proper.

5. As used in this section, civil action includes a petition for a writ of habeas corpus filed in state or federal court.

(Added to NRS by 1977, 852; A 1985, 687, 1926; 1991, 1410; 1995, 210; 1997, 1642; 1999, 146)



NRS 209.457 - Program for operating conservation camps.

1. The State Forester Firewarden shall, in cooperation with the Department, establish and carry out a program for operating conservation camps in this State.

2. The program established pursuant to subsection 1:

(a) May use offenders who are committed to the custody of the Department and eligible for assignment to an institution or facility of minimum security pursuant to the provisions of NRS 209.481 and the regulations adopted pursuant thereto to perform work relating to firefighting, forestry conservation programs, public safety and other work projects, including, without limitation, day labor projects, emergency response and work projects that promote conservation of natural resources and human resources; and

(b) Must include the training necessary to prepare the staff of a conservation camp and the offenders assigned to the conservation camp to assist in firefighting and other work projects in a safe manner.

3. The State Forester Firewarden, with the approval of the Director of the State Department of Conservation and Natural Resources, may enter into:

(a) Contracts with any state or federal public agency, municipal corporation or any person for the performance of conservation projects, including, without limitation, conservation projects relating to forest fire protection and control, watershed management, soil conservation, vegetation management, range management and the beautification of highways; and

(b) Cooperative agreements with federal agencies, counties, county fire protection districts, cities and private landowners to carry out a program for operating conservation camps as set forth in this section.

(Added to NRS by 2009, 4)



NRS 209.459 - Employment of offenders: Report on potential impacts of new program; program for employment in services and manufacturing; submission of contract related to new program for approval.

1. The Director shall:

(a) Submit a report to the Committee on Industrial Programs identifying the potential impacts of any new program for the employment of offenders on private employers and labor in this State. In preparing such a report, the Director shall include any information required pursuant to paragraph (b) of subsection 7 of NRS 209.461 and must perform due diligence in obtaining such information from:

(1) The Department of Employment, Training and Rehabilitation;

(2) The Department of Business and Industry;

(3) The Office of Economic Development; and

(4) Representatives of organized labor in this State.

(b) Seek and present the recommendations of the Committee on Industrial Programs to the Board of State Prison Commissioners and, with the approval of the Board of State Prison Commissioners, establish and carry out a program for the employment of offenders in services and manufacturing conducted by institutions of the Department or by private employers.

2. Before any new program for the employment of offenders is established pursuant to this section, the Director shall submit any contract related to the employment of such offenders to the State Board of Examiners for approval.

(Added to NRS by 1979, 1381; A 1987, 1019; 2001, 2392; 2013, 1802)



NRS 209.461 - Duties and powers of Director; requirements for programs for employment of offenders.

1. The Director shall:

(a) To the greatest extent possible, approximate the normal conditions of training and employment in the community.

(b) Except as otherwise provided in this section, to the extent practicable, require each offender, except those whose behavior is found by the Director to preclude participation, to spend 40 hours each week in vocational training or employment, unless excused for a medical reason or to attend educational classes in accordance with NRS 209.396. The Director shall require as a condition of employment that an offender sign an authorization for the deductions from his or her wages made pursuant to NRS 209.463. Authorization to make the deductions pursuant to NRS 209.463 is implied from the employment of an offender and a signed authorization from the offender is not required for the Director to make the deductions pursuant to NRS 209.463.

(c) Use the earnings from services and manufacturing conducted by the institutions and the money paid by private employers who employ the offenders to offset the costs of operating the prison system and to provide wages for the offenders being trained or employed.

(d) Provide equipment, space and management for services and manufacturing by offenders.

(e) Employ craftsmen and other personnel to supervise and instruct offenders.

(f) Contract with governmental agencies and private employers for the employment of offenders, including their employment on public works projects under contracts with the State and with local governments.

(g) Contract for the use of offenders services and for the sale of goods manufactured by offenders.

(h) On or before January 1, 2014, and every 5 years thereafter, submit a report to the Director of the Legislative Counsel Bureau for distribution to the Committee on Industrial Programs. The report must include, without limitation, an analysis of existing contracts with private employers for the employment of offenders and the potential impact of those contracts on private industry in this State.

(i) Submit a report to each meeting of the Interim Finance Committee identifying any accounts receivable related to a program for the employment of offenders.

2. Every program for the employment of offenders established by the Director must:

(a) Employ the maximum number of offenders possible;

(b) Except as otherwise provided in NRS 209.192, provide for the use of money produced by the program to reduce the cost of maintaining the offenders in the institutions;

(c) Have an insignificant effect on the number of jobs available to the residents of this State; and

(d) Provide occupational training for offenders.

3. An offender may not engage in vocational training, employment or a business that requires or permits the offender to:

(a) Telemarket or conduct opinion polls by telephone; or

(b) Acquire, review, use or have control over or access to personal information concerning any person who is not incarcerated.

4. Each fiscal year, the cumulative profits and losses, if any, of the programs for the employment of offenders established by the Director must result in a profit for the Department. The following must not be included in determining whether there is a profit for the Department:

(a) Fees credited to the Fund for Prison Industries pursuant to NRS 482.268, any revenue collected by the Department for the leasing of space, facilities or equipment within the institutions or facilities of the Department, and any interest or income earned on the money in the Fund for Prison Industries.

(b) The selling expenses of the Central Administrative Office of the programs for the employment of offenders. As used in this paragraph, selling expenses means delivery expenses, salaries of sales personnel and related payroll taxes and costs, the costs of advertising and the costs of display models.

(c) The general and administrative expenses of the Central Administrative Office of the programs for the employment of offenders. As used in this paragraph, general and administrative expenses means the salary of the Deputy Director of Industrial Programs and the salaries of any other personnel of the Central Administrative Office and related payroll taxes and costs, the costs of telephone usage, and the costs of office supplies used and postage used.

5. If any state-sponsored program incurs a net loss for 2 consecutive fiscal years, the Director shall appear before the Committee on Industrial Programs to explain the reasons for the net loss and provide a plan for the generation of a profit in the next fiscal year. If the program does not generate a profit in the third fiscal year, the Director shall take appropriate steps to resolve the issue.

6. Except as otherwise provided in subsection 3, the Director may, with the approval of the Board:

(a) Lease spaces and facilities within any institution of the Department to private employers to be used for the vocational training and employment of offenders.

(b) Grant to reliable offenders the privilege of leaving institutions or facilities of the Department at certain times for the purpose of vocational training or employment.

7. Before entering into any contract with a private employer for the employment of offenders pursuant to subsection 1, the Director shall obtain from the private employer:

(a) A personal guarantee to secure an amount fixed by the Director but not less than 100 percent of the prorated annual amount of the contract, a surety bond made payable to the State of Nevada in an amount fixed by the Director but not less than 100 percent of the prorated annual amount of the contract and conditioned upon the faithful performance of the contract in accordance with the terms and conditions of the contract, or a security agreement to secure any debt, obligation or other liability of the private employer under the contract, including, without limitation, lease payments, wages earned by offenders and compensation earned by personnel of the Department.

(b) A detailed written analysis on the estimated impact of the contract on private industry in this State. The written analysis must include, without limitation:

(1) The number of private companies in this State currently providing the types of products and services offered in the proposed contract.

(2) The number of residents of this State currently employed by such private companies.

(3) The number of offenders that would be employed under the contract.

(4) The skills that the offenders would acquire under the contract.

8. The provisions of this chapter do not create a right on behalf of the offender to employment or to receive the federal or state minimum wage for any employment and do not establish a basis for any cause of action against the State or its officers or employees for employment of an offender or for payment of the federal or state minimum wage to an offender.

9. As used in this section, state-sponsored program means a program for the vocational training or employment of offenders which does not include a contract of employment with a private employer.

(Added to NRS by 1977, 852; A 1979, 889, 1380; 1981, 733; 1983, 724; 1985, 254, 590, 1897; 1987, 1020; 1989, 551, 2122; 1991, 1586; 1993, 286, 2517; 1995, 2592; 1999, 2712; 2001, 378; 2007, 67; 2013, 1803)



NRS 209.4615 - Offender to obtain approval of Director for employment, contractual activity or business activity; private employment of offender.

1. An offender shall obtain the approval of the Director before the offender:

(a) Engages in any employment, including, but not limited to, employment by a private employer or self-employment;

(b) Enters into a contract; or

(c) Participates in a business activity.

2. The Director has sole discretion to approve or disapprove employment, contractual activity or business activity pursuant to subsection 1 and may withdraw approval at any time.

3. An offender who is employed by a private employer shall:

(a) Deposit his or her income from such employment in the offender s individual account in the Prisoners Personal Property Fund;

(b) Provide the Director with a copy of all the offender s federal income tax returns, reports and withholding forms when they become available to the offender; and

(c) Provide the Director with a record of any of the offender s bank accounts, including, but not limited to, a checking account, savings account, investment account or account with a brokerage firm, upon a request from the Director.

4. Upon request of the Director, a private employer who employs an offender shall provide the Director with:

(a) Monthly statements accounting for all wages the employer paid to the offender; and

(b) Any additional information concerning the employment of the offender that is requested by the Director.

(Added to NRS by 1997, 3177)



NRS 209.462 - Director to provide secure facility for production of license plates.

The Director shall provide a secure facility to be used by the Department of Motor Vehicles for the production of license plates.

(Added to NRS by 1987, 1022; A 2001, 2588)



NRS 209.463 - Deductions from wages earned by offender during incarceration; priority of deductions.

Except as otherwise provided in NRS 209.2475, the Director may make the following deductions, in the following order of priority, from the wages earned by an offender from any source during the offender s incarceration:

1. If the hourly wage of the offender is equal to or greater than the federal minimum wage:

(a) An amount the Director deems reasonable for deposit with the State Treasurer for credit to the Fund for the Compensation of Victims of Crime.

(b) An amount the Director considers reasonable to meet an existing obligation of the offender for the support of his or her family.

(c) An amount determined by the Director, with the approval of the Board, for deposit in the State Treasury for credit to the Fund for New Construction of Facilities for Prison Industries, but only if the offender is employed through a program for prison industries.

(d) An amount determined by the Director for deposit in the individual account of the offender in the Prisoners Personal Property Fund.

(e) An amount determined by the Director, with the approval of the Board, to offset the cost of maintaining the offender in the institution, as reflected in the budget of the Department. An amount deducted pursuant to this paragraph may include, but is not limited to, an amount to offset the cost of participation by the offender pursuant to NRS 209.4231 to 209.4244, inclusive, in a therapeutic community or a program of aftercare, or both.

(f) A deduction pursuant to NRS 209.246.

(g) An amount determined by the Director for deposit in a savings account for the offender, in which interest on the money deposited does not accrue, to be used for the payment of the expenses of the offender related to his or her release, or if the offender dies before his or her release, to defray expenses related to arrangements for his or her funeral.

(h) An amount the Director considers reasonable to meet an existing obligation of the offender for restitution to any victim of his or her crime.

(i) An amount the Director considers reasonable to pay the balance of any fee imposed upon the offender for genetic marker analysis and included in the judgment entered against the offender pursuant to NRS 176.0915.

(j) An amount the Director considers reasonable to pay the balance of an administrative assessment included in the judgment entered against the offender for each crime for which the offender is incarcerated and the balance of an unpaid administrative assessment included in a judgment entered against the offender for a crime committed in this state for which the offender was previously convicted. An amount deducted from the wages of the offender pursuant to this paragraph must be submitted:

(1) If the offender does not have an administrative assessment owing from a judgment entered for a crime previously committed in this state, to the court that entered the judgment against the offender for which the offender is incarcerated.

(2) If the offender has an administrative assessment owing from a judgment entered for a crime previously committed in this state, to the court that first entered a judgment for which an administrative assessment is owing, until the balance owing has been paid.

(k) An amount the Director considers reasonable to pay the balance of a fine included in the judgment entered against the offender for each crime for which the offender is incarcerated and the balance of an unpaid fine included in a judgment entered against the offender for a crime committed in this state for which the offender was previously convicted. An amount deducted from the wages of the offender pursuant to this paragraph must be submitted:

(1) If the offender does not have a fine owing from a judgment entered for a crime previously committed in this state, to the court that entered the judgment against the offender for which the offender is incarcerated.

(2) If the offender has a fine owing from a judgment entered for a crime previously committed in this state, to the court that first entered a judgment for which a fine or administrative assessment is owing, until the balance owing has been paid.

The Director shall determine the priority of any other deduction authorized by law from the wages earned by the offender from any source during the offender s incarceration.

2. If the hourly wage of the offender is less than the federal minimum wage:

(a) An amount the Director deems reasonable for deposit with the State Treasurer for credit to the Fund for the Compensation of Victims of Crime.

(b) An amount determined by the Director, with the approval of the Board, for deposit in the State Treasury for credit to the Fund for New Construction of Facilities for Prison Industries, but only if the offender is employed through a program for prison industries.

(c) An amount determined by the Director for deposit in the individual account of the offender in the Prisoners Personal Property Fund.

(d) An amount determined by the Director, with the approval of the Board, to offset the cost of maintaining the offender in the institution, as reflected in the budget of the Department. An amount deducted pursuant to this paragraph may include, but is not limited to, an amount to offset the cost of participation by the offender pursuant to NRS 209.4231 to 209.4244, inclusive, in a therapeutic community or a program of aftercare, or both.

(e) A deduction pursuant to NRS 209.246.

(f) An amount the Director considers reasonable to pay the balance of any fee imposed upon the offender for genetic marker analysis and included in the judgment entered against the offender pursuant to NRS 176.0915.

(g) An amount determined by the Director for deposit in a savings account for the offender, in which interest on the money deposited does not accrue, to be used for the payment of the expenses of the offender related to the offender s release, or if the offender dies before the offender s release, to defray expenses related to arrangements for the offender s funeral.

The Director shall determine the priority of any other deduction authorized by law from the wages earned by the offender from any source during the offender s incarceration.

(Added to NRS by 1985, 590; A 1991, 1587; 1993, 936; 1995, 2594; 1997, 1683, 2655, 3184; 1999, 649, 654; 2013, 1080)



NRS 209.471 - Offender may be allowed to participate in program beneficial to community.

The Director, with the approval of the Board, may allow offenders to participate in certain educational, civic and charitable programs in and deemed beneficial to the community in accordance with classification standards and appropriate security measures.

(Added to NRS by 1977, 853)



NRS 209.481 - Assignment of offender to institution or facility of minimum security.

1. Except as otherwise provided in NRS 176A.780, the Director shall not assign any prisoner to an institution or facility of minimum security if the prisoner:

(a) Except as otherwise provided in NRS 484C.400, 484C.410, 484C.430, 484C.440, 488.420, 488.425 and 488.427, is not eligible for parole or release from prison within a reasonable period;

(b) Has recently committed a serious infraction of the rules of an institution or facility of the Department;

(c) Has not performed the duties assigned to him or her in a faithful and orderly manner;

(d) Has ever been convicted of a sexual offense that is punishable as a felony;

(e) Has, within the immediately preceding year, been convicted of any crime involving the use or threatened use of force or violence against a victim that is punishable as a felony; or

(f) Has attempted to escape or has escaped from an institution of the Department.

2. The Director shall, by regulation, establish procedures for classifying and selecting qualified prisoners.

(Added to NRS by 1977, 1058; A 1981, 341; 1991, 218; 2001 Special Session, 196; 2005, 167, 617; 2007, 3178; 2013, 192, 1847)



NRS 209.4815 - Procedure for emergency purchase of supplies, materials or equipment.

The Director may establish a procedure for the emergency purchase of supplies, materials or equipment for industrial and agricultural programs in institutions of the Department with money dedicated for that purpose. No such purchases may be made without the prior permission of the Administrator of the Purchasing Division of the Department of Administration. If such a procedure is established by the Director, the provisions of chapter 333 of NRS do not apply to those emergency purchases.

(Added to NRS by 1987, 1021; A 1993, 1521)



NRS 209.4817 - Committee on Industrial Programs: Creation; members; terms of appointed members; appointment of alternate members; payment of compensation, allowances and travel expenses.

1. The Committee on Industrial Programs is hereby created.

2. The Committee consists of the Director of the Department, the Administrator of the Purchasing Division of the Department of Administration and nine regular members appointed by the Interim Finance Committee as follows:

(a) Two members of the Senate.

(b) Two members of the Assembly.

(c) Two persons who represent manufacturing in this State.

(d) One person who represents business in this State.

(e) Two persons who represent organized labor in this State.

3. The regular members of the Committee shall select a Chair from among their membership.

4. Each regular member of the Committee appointed by the Interim Finance Committee must be appointed to a term of 2 years and may be reappointed.

5. At the first meeting of the Committee following each regular session of the Legislature, the Chair of the Committee may appoint nine alternate members to serve in the place of regular members who are unable to attend a meeting or perform their duties, as follows:

(a) Two members of the Senate, each of whom may serve in the place of a member of the Senate appointed pursuant to paragraph (a) of subsection 2.

(b) Two members of the Assembly, each of whom may serve in the place of a regular member of the Assembly appointed pursuant to paragraph (b) of subsection 2.

(c) Two persons who represent manufacturing in this State, each of whom may serve in the place of a person appointed pursuant to paragraph (c) of subsection 2.

(d) One person who represents business in this State, who may serve in the place of the person appointed pursuant to paragraph (d) of subsection 2.

(e) Two persons who represent organized labor in this State, each of whom may serve in the place of a person appointed pursuant to paragraph (e) of subsection 2.

Each alternate member appointed by the Chair must be appointed to a term of 2 years and may be reappointed.

6. Except during a regular or special session of the Legislature, each Legislator who is a regular member or an alternate member of the Committee is entitled to receive the compensation provided for a majority of the members of the Legislature during the first 60 days of the preceding regular session for each day or portion of a day during which the Legislator attends a meeting of the Committee or is otherwise engaged in the work of the Committee. Each nonlegislative regular member or alternate member appointed by the Interim Finance Committee or the Chair of the Committee on Industrial Programs is entitled to receive compensation for the member s service on the Committee on Industrial Programs in the same amount and manner as the legislative regular members or alternate members whether or not the Legislature is in session. Each nonlegislative regular member or alternate member of the Committee is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally. Each Legislator who is a regular member or an alternate member of the Committee is entitled to receive the per diem allowance provided for state officers and employees generally and the travel expenses provided pursuant to NRS 218A.655. All compensation, allowances and travel expenses must be paid from the Fund for Prison Industries.

(Added to NRS by 2001, 2390; A 2007, 26; 2013, 1805)



NRS 209.4818 - Committee on Industrial Programs: Duties.

1. The Committee on Industrial Programs shall:

(a) Be informed on issues and developments relating to industrial programs for correctional institutions;

(b) Submit a semiannual report to the Interim Finance Committee before July 1 and December 1 of each year on the status of current and proposed industrial programs for correctional institutions;

(c) Report to the Legislature on any other matter relating to industrial programs for correctional institutions that it deems appropriate;

(d) Meet at least quarterly and at the call of the Chair to review the operation of current and proposed industrial programs;

(e) Recommend three persons to the Director for appointment as the Deputy Director for Industrial Programs whenever a vacancy exists;

(f) Before any new industrial program is established by the Director, review the proposed program for compliance with the requirements of subsections 2, 3, 4 and 7 of NRS 209.461 and submit to the Director its recommendations concerning the proposed program; and

(g) Review each state-sponsored industry program established pursuant to subsection 2 of NRS 209.461 to determine whether the program is operating profitably. If the Committee determines that a program has incurred a net loss in 3 consecutive fiscal years, the Committee shall report its finding to the Director with a recommendation regarding whether the program should be continued or terminated. If the Director does not accept the recommendation of the Committee, the Director shall submit a written report to the Committee setting forth his or her reasons for rejecting the recommendation.

2. Upon the request of the Committee on Industrial Programs, the Director and the Deputy Director for Industrial Programs shall provide to the Committee any information that the Committee determines is relevant to the performance of the duties of the Committee.

3. As used in this section, state-sponsored industry program means a program for the vocational training or employment of offenders which does not include a contract of employment with a private employer.

(Added to NRS by 2001, 2391; A 2007, 68; 2013, 1806)



NRS 209.4827 - Centers to house offenders.

The Director may:

1. With the approval of the Board, establish centers to house offenders within a community so they may work to earn wages with which to make restitution to the victims of their crimes.

2. If space is available, assign to the center:

(a) An offender participating in a work or educational release program.

(b) An offender who has been paroled if such a request is made by the Division of Parole and Probation of the Department of Public Safety.

(Added to NRS by 1981, 615; A 1983, 385; 1993, 1521; 2001, 2588)



NRS 209.4829 - Assignment of offender to center.

The Director may assign an offender to a center for the purpose of making restitution only if:

1. The offender requests the assignment;

2. The Director determines that the offender is suitable for the assignment;

3. The court set an amount of restitution pursuant to NRS 176.033; and

4. The offender makes an assignment to the Department of his or her wages earned while at the center.

(Added to NRS by 1981, 615; A 1989, 678)



NRS 209.4831 - Deduction from wages of offender for living expenses.

The Director shall determine, with the approval of the Board, an amount to be deducted from the wages of each parolee or other offender assigned to a center to offset the cost of providing the offender with housing, transportation, meals and medical and dental services at the center.

(Added to NRS by 1981, 616; A 1983, 385; 1985, 591)



NRS 209.4837 - Agreement for assignment and distribution of wages of offender; schedule of restitution.

Once the Director determines that restitution voluntarily offered by the offender can be made, the Director shall attempt to negotiate and enter into an agreement with the offender which provides for an assignment to the Department of all wages which the offender earns:

1. To make restitution payments:

(a) To the victims of any crime for which the offender is incarcerated and for which an amount of restitution was set pursuant to NRS 176.033; and

(b) For expenses related to extradition in accordance with NRS 179.225;

2. To reimburse the Department in part for its costs in providing the offender housing, transportation, meals and medical and dental services at the center, if applicable; and

3. For the offender s own account to the Prisoners Personal Property Fund.

The agreement must contain a schedule of restitution payments to be made to all victims of crimes for which the offender is incarcerated and for which an amount of restitution was set pursuant to NRS 176.033. The payments may be made subject to such terms as the Director considers advisable.

(Added to NRS by 1981, 616; A 1985, 591, 1898; 1989, 678, 1130; 1993, 936)



NRS 209.4841 - Distribution of earnings of offender.

1. The Director shall arrange for all earnings of an offender assigned to a center to be paid directly from the employer of the offender to the Department.

2. The Department shall:

(a) From the wages of an offender who has been paroled:

(1) Deduct the amount for housing, transportation, meals and medical and dental services determined under NRS 209.4831; and

(2) Distribute any remainder to the offender.

(b) From the wages of any other offender:

(1) Deduct the amount for housing, transportation, meals and medical and dental services determined under NRS 209.4831;

(2) Distribute any amount required by the schedule of restitution payments; and

(3) Deposit any remainder to the offender s account in the Prisoners Personal Property Fund,

in that order or priority.

(Added to NRS by 1981, 617; A 1983, 385; 1985, 592; 1989, 1130)



NRS 209.4843 - Termination of payments of restitution.

Payments of restitution through the Department must terminate:

1. When the offender is released from prison, except that the payments may be continued as a condition of parole; or

2. When the victim has received the full amount set by the court pursuant to NRS 176.033,

whichever occurs first.

(Added to NRS by 1981, 617; A 1985, 1898; 1989, 679; 1993, 149)



NRS 209.4871 - Definitions.

As used in NRS 209.4871 to 209.4889, inclusive, unless the context otherwise requires, the words and terms defined in NRS 209.4873 to 209.488, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2001, 1160; A 2003, 2578)



NRS 209.4873 - Correctional program defined.

Correctional program means a program for reentry of offenders and parolees into the community that is established by the Director pursuant to NRS 209.4887.

(Added to NRS by 2003, 2573)



NRS 209.4874 - Division defined.

Division means the Division of Parole and Probation of the Department of Public Safety.

(Added to NRS by 2001, 1160)



NRS 209.4877 - Judicial program defined.

Judicial program means a program for reentry of offenders and parolees into the community that is established in a judicial district pursuant to NRS 209.4883.

(Added to NRS by 2001, 1160; A 2003, 2578)



NRS 209.488 - Reentry court defined.

Reentry court means the court in a judicial district that has established a judicial program.

(Added to NRS by 2001, 1160; A 2003, 2578)



NRS 209.4883 - Judicial program: Establishment; assignment of offenders; supervision of offenders.

1. A judicial district may establish a judicial program for reentry of offenders and parolees into the community pursuant to this section.

2. If a judicial district establishes a judicial program pursuant to this section, the reentry court shall:

(a) Determine whether offenders who are referred by the Director pursuant to NRS 209.4886 should be assigned to the custody of the Division to participate in a judicial program.

(b) Determine whether parolees who are referred by the Chair of the State Board of Parole Commissioners pursuant to NRS 213.625 should be ordered by the Board to participate in a judicial program as a condition of their parole.

(c) Supervise offenders and parolees participating in the judicial program during their participation in the judicial program.

3. An offender may not be assigned to the custody of the Division to participate in a judicial program unless the reentry court grants prior approval of the assignment pursuant to this section.

4. Except as otherwise provided in NRS 213.625, a parolee may not participate in a judicial program as a condition of his or her parole unless the reentry court grants prior approval for his or her participation pursuant to this section.

(Added to NRS by 2001, 1160; A 2003, 2578)



NRS 209.4886 - Participation in judicial program: Referral of offender to reentry court; powers and duties of Director; regulations; reimbursement of costs; effect of violation of terms and conditions; status of offender.

1. Except as otherwise provided in this section, if a judicial program has been established in the judicial district in which an offender was sentenced to imprisonment, the Director may, after consulting with the Division, refer the offender to the reentry court if:

(a) The Director believes that the offender would participate successfully in and benefit from the judicial program;

(b) The offender has demonstrated a willingness to:

(1) Engage in employment or participate in vocational rehabilitation or job skills training; and

(2) Meet any existing obligation for restitution to any victim of his or her crime; and

(c) The offender is within 2 years of his or her probable release from prison, as determined by the Director.

2. Except as otherwise provided in this section, if the Director is notified by the reentry court pursuant to NRS 209.4883 that an offender should be assigned to the custody of the Division to participate in the judicial program, the Director shall assign the offender to the custody of the Division to participate in the judicial program for not longer than the remainder of the offender s sentence.

3. The Director shall, by regulation, adopt standards setting forth which offenders are eligible to be assigned to the custody of the Division to participate in the judicial program pursuant to this section. The standards adopted by the Director must be approved by the Board and must provide that an offender who:

(a) Has recently committed a serious infraction of the rules of an institution or facility of the Department;

(b) Has not performed the duties assigned to the offender in a faithful and orderly manner;

(c) Has, within the immediately preceding year, been convicted of any crime involving the use or threatened use of force or violence against a victim that is punishable as a felony;

(d) Has ever been convicted of a sexual offense that is punishable as a felony; or

(e) Has escaped or attempted to escape from any jail or correctional institution for adults,

is not eligible for assignment to the custody of the Division pursuant to this section to participate in a judicial program.

4. The Director shall adopt regulations requiring offenders who are assigned to the custody of the Division pursuant to this section to reimburse the reentry court, the Division and the Department for the cost of their participation in a judicial program, to the extent of their ability to pay.

5. The reentry court may return the offender to the custody of the Department at any time for any violation of the terms and conditions imposed by the reentry court.

6. If an offender assigned to the custody of the Division pursuant to this section violates any of the terms or conditions imposed by the reentry court and is returned to the custody of the Department, the offender forfeits all or part of the credits for good behavior earned by the offender before the offender was returned to the custody of the Department, as determined by the Director. The Director may provide for a forfeiture of credits pursuant to this subsection only after proof of the violation and notice is given to the offender. The Director may restore credits so forfeited for such reasons as the Director considers proper. The decision of the Director regarding such a forfeiture is final.

7. The assignment of an offender to the custody of the Division pursuant to this section shall be deemed:

(a) A continuation of the offender s imprisonment and not a release on parole; and

(b) For the purposes of NRS 209.341, an assignment to a facility of the Department,

except that the offender is not entitled to obtain any benefits or to participate in any programs provided to offenders in the custody of the Department.

8. An offender does not have a right to be assigned to the custody of the Division pursuant to this section, or to remain in that custody after such an assignment. It is not intended that the establishment or operation of a judicial program creates any right or interest in liberty or property or establishes a basis for any cause of action against the State of Nevada, its political subdivisions, agencies, boards, commissions, departments, officers or employees.

(Added to NRS by 2001, 1161; A 2003, 2579; 2007, 3178)



NRS 209.4887 - Correctional program: Establishment; assignment of offenders; restitution.

1. The Director may establish a correctional program for reentry of offenders and parolees into the community pursuant to this section.

2. If the Director establishes a correctional program pursuant to this section, the Director shall:

(a) Determine whether offenders in the custody of the Department are suitable to participate in a correctional program.

(b) Determine whether parolees who are referred by the Chair of the State Board of Parole Commissioners pursuant to NRS 213.632 are suitable to participate in a correctional program as a condition of their parole.

(c) Request that the Chair of the State Board of Parole Commissioners assign to a correctional program offenders and parolees determined by the Director to be suitable to participate in a correctional program, under the terms and conditions agreed upon by the Director and the Chair, including, if appropriate, supervision of the offenders and parolees by the Division during their participation in the correctional program.

3. An offender or parolee may not be assigned to the custody of the Division to participate in a correctional program unless the Director grants prior approval of the assignment pursuant to this section.

4. The Division may receive and distribute restitution paid by an offender assigned to the custody of the Division pursuant to this section.

(Added to NRS by 2003, 2573; A 2013, 193)



NRS 209.4888 - Participation in correctional program: Suitability of offender; powers and duties of Director; regulations; reimbursement of costs; effect of violation of terms and conditions; status of offender.

1. Except as otherwise provided in this section, if a correctional program has been established by the Director in the county in which an offender was sentenced to imprisonment, the Director may, after consulting with the Division, determine that an offender is suitable to participate in the correctional program if:

(a) The Director believes that the offender would participate successfully in and benefit from the correctional program;

(b) The offender has demonstrated a willingness to:

(1) Engage in employment or participate in vocational rehabilitation or job skills training; and

(2) Meet any existing obligation for restitution to any victim of his or her crime; and

(c) The offender is within 2 years of his or her probable release from prison, as determined by the Director.

2. Except as otherwise provided in this section, if the Director determines that an offender is suitable to participate in the correctional program, the Director shall request that the Chair of the State Board of Parole Commissioners assign the offender to the custody of the Division to participate in the correctional program. The Chair may assign the offender to the custody of the Division to participate in the correctional program for not longer than the remainder of the offender s sentence.

3. The Director shall, by regulation, adopt standards setting forth which offenders are suitable to participate in the correctional program pursuant to this section. The standards adopted by the Director must be approved by the Board and must provide that an offender who:

(a) Has recently committed a serious infraction of the rules of an institution or facility of the Department;

(b) Has not performed the duties assigned to the offender in a faithful and orderly manner;

(c) Has, within the immediately preceding year, been convicted of any crime involving the use or threatened use of force or violence against a victim that is punishable as a felony;

(d) Has ever been convicted of a sexual offense that is punishable as a felony; or

(e) Has escaped or attempted to escape from any jail or correctional institution for adults,

is not eligible for assignment to the custody of the Division pursuant to this section to participate in a correctional program.

4. The Director shall adopt regulations requiring offenders who are assigned to the custody of the Division pursuant to this section to reimburse the Division and the Department for the cost of their participation in a correctional program, to the extent of their ability to pay.

5. The Director may return the offender to the custody of the Department at any time for any violation of the terms and conditions agreed upon by the Director and the Chair.

6. If an offender assigned to the custody of the Division pursuant to this section violates any of the terms or conditions agreed upon by the Director and the Chair and is returned to the custody of the Department, the offender forfeits all or part of the credits for good behavior earned by the offender before the offender was returned to the custody of the Department, as determined by the Director. The Director may provide for a forfeiture of credits pursuant to this subsection only after proof of the violation and notice is given to the offender. The Director may restore credits so forfeited for such reasons as the Director considers proper. The decision of the Director regarding such a forfeiture is final.

7. The assignment of an offender to the custody of the Division pursuant to this section shall be deemed:

(a) A continuation of the offender s imprisonment and not a release on parole; and

(b) For the purposes of NRS 209.341, an assignment to a facility of the Department,

except that the offender is not entitled to obtain any benefits or to participate in any programs provided to offenders in the custody of the Department.

8. An offender does not have a right to be assigned to the custody of the Division pursuant to this section, or to remain in that custody after such an assignment. It is not intended that the establishment or operation of a correctional program creates any right or interest in liberty or property or establishes a basis for any cause of action against the State of Nevada, its political subdivisions, agencies, boards, commissions, departments, officers or employees.

(Added to NRS by 2003, 2574; A 2007, 3180)



NRS 209.4889 - Powers and duties of Director: Contracting for certain services for offenders or parolees in correctional or judicial program; providing referrals and information regarding services; applying for and accepting gifts and grants.

1. The Director may, after consulting with the Division, enter into one or more contracts with one or more public or private entities to provide any of the following services, as necessary and appropriate, to offenders or parolees participating in a correctional or judicial program:

(a) Transitional housing;

(b) Treatment pertaining to substance abuse or mental health;

(c) Training in life skills;

(d) Vocational rehabilitation and job skills training; and

(e) Any other services required by offenders or parolees who are participating in a correctional or judicial program.

2. The Director shall, as necessary and appropriate, provide referrals and information regarding:

(a) Any of the services provided pursuant to subsection 1;

(b) Access and availability of any appropriate self-help groups;

(c) Social services for families and children; and

(d) Permanent housing.

3. The Director may apply for and accept any gift, donation, bequest, grant or other source of money to carry out the provisions of this section. Money received pursuant to this subsection may be deposited with the State Treasurer for credit to the Account for Reentry Programs in the State General Fund created by NRS 480.810.

4. As used in this section, training in life skills includes, without limitation, training in the areas of:

(a) Parenting;

(b) Improving human relationships;

(c) Preventing domestic violence;

(d) Maintaining emotional and physical health;

(e) Preventing abuse of alcohol and drugs;

(f) Preparing for and obtaining employment; and

(g) Budgeting, consumerism and personal finances.

(Added to NRS by 2001, 1162; A 2003, 2580; 2009, 2593)



NRS 209.492 - Status while participating in work or educational release program or other assignment.

Any offender participating in work or educational release programs or in any other classification assignment under the provisions of this chapter, other than parole:

1. Continues to be in the legal custody of the Director during the offender s absence from an institution.

2. Is considered within the confines of the institution for these purposes, and is subject to all provisions of law pertaining to his or her confinement, regardless of the location of his or her assignment.

(Added to NRS by 1977, 853)



NRS 209.501 - Temporary furloughs.

1. The Director may grant temporary furloughs consistent with classification evaluations and requirements:

(a) To permit offenders to:

(1) Be interviewed by prospective employers;

(2) Respond to family emergencies; or

(3) Participate in other approved activities.

(b) For such other purposes as may be deemed appropriate by the Director with the approval of the Board.

2. Furloughs:

(a) Are limited to the confines of the State.

(b) Must not be granted to offenders:

(1) Sentenced to life imprisonment without the possibility of parole.

(2) Imprisoned for violations of chapter 201 of NRS who have not been certified by the designated board as eligible for parole.

(c) Must not be granted to an offender who is imprisoned for committing a battery which constitutes domestic violence pursuant to NRS 33.018, unless the Director makes a finding that the offender is not likely to pose a threat to the victim of the battery.

3. The Director shall notify appropriate law enforcement authorities in the affected county or city to anticipate the arrival of the offender within their jurisdiction and inform them of the date and time of the offender s arrival, the reason the furlough was granted, the time when the furlough expires and any other pertinent information which the Director deems appropriate.

4. The Director with the approval of the Board shall adopt regulations for administering the provisions of this section and governing the conduct of offenders granted a furlough.

(Added to NRS by 1977, 853; A 1997, 1816)



NRS 209.511 - Duties of Director when offender released from prison. [Effective through December 31, 2013.]

1. When an offender is released from prison by expiration of his or her term of sentence, by pardon or by parole, the Director:

(a) May furnish the offender with a sum of money not to exceed $100, the amount to be based upon the offender s economic need as determined by the Director;

(b) Shall give the offender notice of the provisions of chapter 179C of NRS and NRS 202.357 and 202.360;

(c) Shall require the offender to sign an acknowledgment of the notice required in paragraph (b);

(d) Shall give the offender notice of the provisions of NRS 179.245 and the provisions of NRS 213.090, 213.155 or 213.157, as applicable;

(e) Shall provide the offender with information relating to obtaining employment, including, without limitation, any programs which may provide bonding for an offender entering the workplace and any organizations which may provide employment or bonding assistance to such a person;

(f) Shall provide the offender with information and reasonable assistance relating to acquiring a valid driver s license or identification card to enable the offender to obtain employment, if the offender:

(1) Requests such information and assistance; and

(2) Is eligible to acquire a valid driver s license or identification card from the Department of Motor Vehicles;

(g) May provide the offender with clothing suitable for reentering society;

(h) May provide the offender with the cost of transportation to his or her place of residence anywhere within the continental United States, or to the place of his or her conviction;

(i) May, but is not required to, release the offender to a facility for transitional living for released offenders that is licensed pursuant to chapter 449 of NRS; and

(j) Shall require the offender to submit to at least one test for exposure to the human immunodeficiency virus.

2. The costs authorized in paragraphs (a), (g), (h) and (j) of subsection 1 must be paid out of the appropriate account within the State General Fund for the use of the Department as other claims against the State are paid to the extent that the costs have not been paid in accordance with subsection 5 of NRS 209.221 and NRS 209.246.

3. As used in this section, facility for transitional living for released offenders has the meaning ascribed to it in NRS 449.0055.

(Added to NRS by 1977, 853; A 1979, 921; 1983, 725; 1987, 1474; 1991, 72; 1993, 7; 1995, 365; 2001, 1695; 2005, 267, 2357; 2011, 2602)

NRS 209.511 Duties of Director when offender released from prison. [Effective January 1, 2014.]

1. When an offender is released from prison by expiration of his or her term of sentence, by pardon or by parole, the Director:

(a) May furnish the offender with a sum of money not to exceed $100, the amount to be based upon the offender s economic need as determined by the Director;

(b) Shall give the offender notice of the provisions of chapter 179C of NRS and NRS 202.357 and 202.360;

(c) Shall require the offender to sign an acknowledgment of the notice required in paragraph (b);

(d) Shall give the offender notice of the provisions of NRS 179.245 and the provisions of NRS 213.090, 213.155 or 213.157, as applicable;

(e) Shall provide the offender with information relating to obtaining employment, including, without limitation, any programs which may provide bonding for an offender entering the workplace and any organizations which may provide employment or bonding assistance to such a person;

(f) Shall provide the offender with a photo identification card issued by the Department and information and reasonable assistance relating to acquiring a valid driver s license or identification card to enable the offender to obtain employment, if the offender:

(1) Requests a photo identification card; or

(2) Requests such information and assistance and is eligible to acquire a valid driver s license or identification card from the Department of Motor Vehicles;

(g) May provide the offender with clothing suitable for reentering society;

(h) May provide the offender with the cost of transportation to his or her place of residence anywhere within the continental United States, or to the place of his or her conviction;

(i) May, but is not required to, release the offender to a facility for transitional living for released offenders that is licensed pursuant to chapter 449 of NRS; and

(j) Shall require the offender to submit to at least one test for exposure to the human immunodeficiency virus.

2. The costs authorized in paragraphs (a), (f), (g), (h) and (j) of subsection 1 must be paid out of the appropriate account within the State General Fund for the use of the Department as other claims against the State are paid to the extent that the costs have not been paid in accordance with subsection 5 of NRS 209.221 and NRS 209.246.

3. As used in this section:

(a) Facility for transitional living for released offenders has the meaning ascribed to it in NRS 449.0055.

(b) Photo identification card means a document which includes the name, date of birth and a color picture of the offender.

(Added to NRS by 1977, 853; A 1979, 921; 1983, 725; 1987, 1474; 1991, 72; 1993, 7; 1995, 365; 2001, 1695; 2005, 267, 2357; 2011, 2602; 2013, 1259, effective January 1, 2014)



NRS 209.517 - Notice to Department of Motor Vehicles when certain offenders have completed period of imprisonment or are placed on residential confinement.

The Director shall notify the Department of Motor Vehicles when an offender who has had his or her license, permit or privilege to drive revoked pursuant to NRS 483.460 has completed a period of imprisonment or is placed on residential confinement. The notification process must conform to the guidelines provided in regulation by the Department of Motor Vehicles pursuant to NRS 483.460.

(Added to NRS by 2007, 2051; A 2009, 1861)



NRS 209.521 - Notification of victim of escape or release of offender.

1. If a victim of an offender provides his or her current address to the Director and makes a written request for notification of the offender s release or escape, the Director shall notify the victim if the offender:

(a) Will be released into the community for the purpose of employment, training or education, or for any other purpose for which release is authorized; or

(b) Has escaped from the custody of the Department.

2. An offender must not be temporarily released into the community for any purpose unless notification of the release has been given to every victim of the offender who has requested notification and has provided his or her current address.

3. The Director may not be held responsible for any injury proximately caused by the Director s failure to give any notice required pursuant to subsection 1 or 2 if no address was provided to the Director or the address provided is inaccurate or not current.

4. All personal information, including, but not limited to, a current or former address, which pertains to a victim and which is received by the Director pursuant to this section is confidential.

5. As used in this section, victim has the meaning ascribed to it in NRS 213.005.

(Added to NRS by 1985, 2098; A 1997, 3244; 2001 Special Session, 197)






Chapter 211 - Local Facilities for Detention

NRS 211.010 - County to maintain county jail; location; agreements for detention of prisoners.

1. Except as otherwise provided in subsection 2, at least one county jail must be built or provided in each county, and maintained in good repair at the expense of the county. The county jail required by this section is not required to be located in conjunction with the office of the sheriff that is maintained at the county seat if the board of county commissioners determines that a different location in the county would better serve the needs of the county. Upon such a determination, the county jail may be located at any place in the county.

2. The board of county commissioners of a county, with the concurrence of the sheriff, may enter into an agreement with any other county or city in this State, in accordance with the provisions of NRS 277.080 to 277.180, inclusive, for the construction, operation or maintenance of a jail or the detention of the prisoners of the county.

[1:21:1861; B 3799; BH 2137; C 2259; RL 7603; NCL 11520] (NRS A 1977, 367; 1981, 646; 1991, 12; 2001, 473)



NRS 211.020 - Duties of county commissioners.

The board of county commissioners:

1. Is responsible for building, inspecting and repairing any county or branch county jail located in its county.

2. Once every 3 months, shall inquire into the security of the jail and the treatment and condition of the prisoners.

3. Shall take all necessary precautions against escape, sickness or infection.

[2:21:1861; B 3800; BH 2138; C 2260; RL 7604; NCL 11521] (NRS A 1977, 367; 1981, 646)



NRS 211.030 - Sheriff is custodian of jail; appointment and compensation of jailers.

1. The sheriff is the custodian of the jail in his or her county, and of the prisoners therein, and shall keep the jail personally, or by his or her deputy, or by a jailer or jailers appointed by the sheriff for that purpose, for whose acts the sheriff is responsible.

2. All jailers employed or appointed by the sheriff are entitled to receive a fair and adequate monthly compensation, to be paid out of the county treasury, for their services.

[Part 3:21:1861; A 1862, 120; 1866, 189; B 3801; BH 2139; C 2261; RL 7605; NCL 11522] + [Part 4:21:1861; A 1866, 189; B 3802; BH 2140; C 2262; RL 7606; NCL 11523] (NRS A 1977, 367; 1981, 647)



NRS 211.040 - Transfer of prisoners.

1. Payment of expenses and the method of transporting a prisoner from a county jail to an institution or facility of the Department of Corrections must be as provided in chapter 209 of NRS. When a prisoner is transferred from the county jail to such an institution or facility, the sheriff shall provide the Director of the Department of Corrections with a written report pertaining to the medical, psychiatric, behavioral or criminal aspects of the prisoner s history. This report may be based upon observations of the prisoner while confined in the county jail and must note in particular any medication or medical treatment administered in the jail, including the type, dosage and frequency of administration.

2. Except as provided in subsection 1, the sheriff, personally or by his or her deputy, or by one or more of his or her jailers, shall transfer all prisoners within his or her county to whatever place of imprisonment the sentence of the court may require, at as early a date after the sentence as practicable. For that purpose, the board of county commissioners shall pay all necessary costs, charges and expenses of the prisoner or prisoners, and of the officer or officers having charge thereof, to which must be added mileage for each officer, at the rate of 20 cents per mile, one way only.

3. The provisions of subsection 2 apply in cases where prisoners are taken from county jails to be tried in any courts in other counties.

[Part 4:21:1861; A 1866, 189; B 3802; BH 2140; C 2262; RL 7606; NCL 11523] (NRS A 1973, 162; 1977, 367, 868; 1981, 647; 1983, 725; 2001 Special Session, 197)



NRS 211.050 - Forfeiture by sheriff or jailer who defrauds prisoner of allowance; action by board of county commissioners.

Any sheriff or jailer who defrauds a prisoner of his or her allowance, or does not allow a reasonable allowance and accommodation, forfeits $50 for each offense. The money may be recovered in an appropriate civil action by the board of county commissioners.

[5:21:1861; B 3803; BH 2141; C 2263; RL 7607; NCL 11524] (NRS A 1977, 368; 1981, 647)



NRS 211.060 - Detention of United States prisoners in county jails.

1. A person may be committed under the authority of the United States to any county jail if a contract has been concluded between the United States and the sheriff of the county, upon payment of:

(a) All actual and reasonably necessary costs of his or her confinement, including the direct cost of his or her support and an allocated share of the cost of maintaining the jail and guarding the prisoners, as compensation to the county for the use of the jail; and

(b) All legal fees of the jailer.

2. The sheriff shall receive such prisoners, and subject them to the same employment, discipline and treatment, and be liable for any neglect of duty as in the case of other prisoners, but the county is not liable for any escape.

[8:21:1861; A 1909, 141; RL 7610; NCL 11527] (NRS A 1977, 217; 1981, 1562)



NRS 211.080 - Prisoner may be removed to another jail: Procedure; costs.

1. If for any sufficient cause, any sheriff thinks it expedient that any prisoner be removed from the jail in his or her county, upon consent of the sheriff or the sheriff s duly authorized representative of any other county within the State, the sheriff of such other county may permit such prisoner to be removed to the jail in his or her county, to be detained there in the same manner and by the same process as in the jail from where such prisoner was removed, until remanded back by a similar process or discharged according to law.

2. All expenses of removing and maintaining prisoners incurred under subsection 1 shall be defrayed by the county from which they were so removed.

[10:21:1861; B 3808; BH 2146; C 2268; RL 7612; NCL 11529] + [11:21:1861; B 3809; BH 2147; C 2269; RL 7613; NCL 11530] (NRS A 1973, 734)



NRS 211.090 - Branch county jails may be established; confinement of prisoners.

1. A board of county commissioners may establish a branch county jail in any township in the county except the township where the county jail required by NRS 211.010 is located, if in its judgment the public needs require it, and provide that persons charged with or convicted of a misdemeanor in the township in which a branch county jail is located may be imprisoned in the branch county jail instead of in the county jail.

2. Any judge or justice of the peace before whom a conviction may be had may order that a prisoner be imprisoned in the county jail of the county wherein the conviction may be had if the public safety or the safety of the prisoner requires it.

[1:136:1907; RL 7614; NCL 11531] (NRS A 1977, 368; 1981, 372, 647; 2001, 473)



NRS 211.110 - Jailer may be directed to work prisoners in branch jails on public roads.

The board of county commissioners may direct the jailer of such branch county jail to work the prisoners on the public roads of the county where the branch county jail is located.

[3:136:1907; RL 7616; NCL 11533] (NRS A 1977, 368; 1981, 372, 648)



NRS 211.115 - Appointment of administrator.

In a county in which a metropolitan police department is established, the governing body of any participating city may:

1. Establish a department of detention and may appoint a person to administer the detention facilities; or

2. Appoint a person to administer its jail.

(Added to NRS by 1981, 646; A 1985, 1894; 1989, 1176; 1993, 2528)



NRS 211.118 - Public works defined.

As used in NRS 211.118 to 211.200, inclusive, public works means the renovation, repair or cleaning of any street, drainage facility, road, sidewalk, public square, park or building, or cutting away hills, grading, putting in sewers or other work, which is authorized to be done by and for the use of any of the counties, cities or towns, and the expense of which is not to be borne exclusively by persons or property particularly benefited thereby. The term does not include any project to which the provisions of NRS 338.020 apply.

(Added to NRS by 1991, 306)



NRS 211.120 - Duty to arrange for use of prisoners labor; establishment of program to release prisoners for work or education.

1. The board of county commissioners and the governing body of an incorporated city, shall make all necessary arrangements, as provided in NRS 211.120 to 211.160, inclusive, to utilize the labor of the prisoners committed to any jails within any county, city, or town within this state, for a term of imprisonment by the judges of the several district courts within this state, or the justices of the peace in any townships throughout this state.

2. A sheriff, chief of police or town marshal may establish a program to release prisoners from his or her jail for work or education. The program must:

(a) Provide for thorough screening of prisoners for inclusion in the program;

(b) Be limited to prisoners who have been sentenced; and

(c) Require that each prisoner who participates in the program reimburse the county, city or town in whole or in part, according to the prisoner s ability to pay, for his or her room and board during the time the prisoner participates in the program.

3. The administrator of such a program must be, respectively, the sheriff, the chief of police, the town marshal or his or her designee.

[1:96:1879; BH 2149; C 2271; RL 7617; NCL 11534] (NRS A 1977, 369; 1981, 648, 1562; 1991, 151)



NRS 211.130 - Prisoners deemed sentenced to labor; exceptions; establishment of program for prisoners to exchange labor for confinement.

1. Except as otherwise provided in subsection 2, all prisoners sentenced by the judge of any district court, or by the justice of the peace of any Justice Court, and sentenced to a term of imprisonment in any county, city or town jail or detention facility shall be deemed to have been also sentenced to labor during such term, unless the judge or justice of the peace sentencing the prisoner, for good cause, orders otherwise.

2. A board of county commissioners or the governing body of a city may authorize the sheriff or chief of police of the municipality to establish a program pursuant to NRS 211.171 to 211.200, inclusive, for the voluntary exchange by a prisoner sentenced to confinement in a jail or detention facility of 10 hours of labor on public works for 1 day of physical confinement, unless the sentencing court has otherwise ordered in a particular case or has restricted the prisoner s eligibility.

[2:96:1879; BH 2150; C 2272; RL 7618; NCL 11535] (NRS A 1989, 1176; 1991, 306)



NRS 211.140 - Control of prisoners; when court may enter order affecting conditions of confinement of prisoner; labor on public works; medical care of prisoners.

1. The sheriff of each county has charge and control over all prisoners committed to his or her care in the respective county jails, and the chiefs of police and town marshals in the several cities and towns throughout this State have charge and control over all prisoners committed to their respective city and town jails and detention facilities.

2. A court shall not, at the request of any prisoner in a county, city or town jail, issue an order which affects the conditions of confinement of the prisoner unless, except as otherwise provided in this subsection, the court provides the sheriff, chief of police or town marshal having control over the prisoner with:

(a) Sufficient prior notice of the court s intention to enter the order. Notice by the court is not necessary if the prisoner has filed an action with the court challenging his or her conditions of confinement and has served a copy of the action on the sheriff, chief of police or town marshal.

(b) An opportunity to be heard on the issue.

As used in this subsection, conditions of confinement includes, but is not limited to, a prisoner s access to the law library, privileges regarding visitation and the use of the telephone, the type of meals provided to the prisoner and the provision of medical care in situations which are not emergencies.

3. The sheriffs, chiefs of police and town marshals shall see that the prisoners under their care are kept at labor for reasonable amounts of time within the jail or detention facility, on public works in the county, city or town, or as part of a program of release for work established pursuant to NRS 211.120 or 211.171 to 211.200, inclusive.

4. The sheriff, chief of police or town marshal shall arrange for the administration of medical care required by prisoners while in his or her custody. The county, city or town shall pay the cost of appropriate medical:

(a) Treatment provided to a prisoner while in custody for injuries incurred by a prisoner while the prisoner is in custody and for injuries incurred during the prisoner s arrest for commission of a public offense if the prisoner is not convicted of that offense;

(b) Treatment provided to a prisoner while in custody for any infectious, contagious or communicable disease which the prisoner contracts while the prisoner is in custody; and

(c) Examinations required by law or by court order conducted while the prisoner is in custody unless the order otherwise provides.

5. A prisoner shall pay the cost of medical treatment for:

(a) Injuries incurred by the prisoner during his or her commission of a public offense or for injuries incurred during his or her arrest for commission of a public offense if the prisoner is convicted of that offense;

(b) Injuries or illnesses which existed before the prisoner was taken into custody;

(c) Self-inflicted injuries; and

(d) Except treatment provided pursuant to subsection 4, any other injury or illness incurred by the prisoner.

6. A medical facility furnishing treatment pursuant to subsection 5 shall attempt to collect the cost of the treatment from the prisoner or the prisoner s insurance carrier. If the facility is unable to collect the cost and certifies to the appropriate board of county commissioners that it is unable to collect the cost of the medical treatment, the board of county commissioners shall pay the cost of the medical treatment.

7. A sheriff, chief of police or town marshal who arranges for the administration of medical care pursuant to this section may attempt to collect from the prisoner or the insurance carrier of the prisoner the cost of arranging for the administration of medical care including the cost of any transportation of the prisoner for the purpose of medical care. The prisoner shall obey the requests of, and fully cooperate with the sheriff, chief of police or town marshal in collecting the costs from the prisoner or the prisoner s insurance carrier.

[3:96:1879; BH 2151; C 2273; RL 7619; NCL 11536] (NRS A 1975, 1317; 1977, 369, 398; 1979, 463; 1981, 648, 1562; 1985, 1756; 1989, 1176; 1991, 307; 1995, 840, 1709)



NRS 211.150 - Punishment for disobedience or refusal to work; reports.

1. If a prisoner is disobedient or disorderly, or does not faithfully perform his or her tasks, the officers having charge of the prisoner may take action to discipline and punish the prisoner. The action may include confinement to an individual cell separate from other prisoners for the protection of the staff of the jail and other prisoners. An officer who confines a prisoner to an individual cell for any reason shall report his or her action as soon as possible to the person in charge of the jail.

2. A report of the number of prisoners who are performing work and the amount and type of work performed must be submitted to the person in charge of the jail on the last day of each month.

[4:96:1879; BH 2152; C 2274; RL 7620; NCL 11537] (NRS A 1981, 1563)



NRS 211.155 - Limitations on use of restraints on prisoner who is in labor, delivering her baby or recuperating from delivery.

1. No restraints of any kind may be used on a prisoner who is in labor, delivering her baby or recuperating from delivery unless there are compelling reasons to believe that the prisoner presents:

(a) A serious and immediate threat of harm to herself, staff or others; or

(b) A substantial flight risk and cannot be reasonably confined by other means.

2. If a prisoner who is in labor, delivering her baby or recuperating from delivery is restrained, only the least restrictive restraints which are necessary to ensure safety and security may be used.

(Added to NRS by 2011, 307)



NRS 211.160 - Prisoners to have guard; exceptions.

1. Except in accordance with criteria established pursuant to subsection 2 or as otherwise provided in NRS 211.250 to 211.300, inclusive, no prisoner or prisoners may be allowed to go from the walls of the prison without a sufficient guard.

2. The responsible sheriff, chief of police or town marshal shall establish criteria for determining whether, and to what extent, supervision is required for a prisoner who is assigned to work pursuant to subsection 3 of NRS 211.140 or to NRS 211.171 to 211.200, inclusive. The sheriff, chief of police or town marshal shall, with the consent of the administrator of the medical facility, establish criteria for such a determination regarding a prisoner who is incapacitated and is admitted to a medical facility for medical treatment.

[5:96:1879; BH 2153; C 2275; RL 7621; NCL 11538] (NRS A 1981, 1564; 1985, 385; 1991, 186, 308; 1995, 1710)



NRS 211.171 - Exchange of labor for confinement: Eligibility of prisoner; regulations for performance of labor.

1. The sheriff or chief of police of the municipality shall prescribe criteria of eligibility for the exchange of labor for confinement. A prisoner is not eligible for another or continued exchange if the prisoner has previously failed to perform satisfactorily labor as assigned or to comply with regulations governing assigned labor.

2. The sheriff or chief of police shall adopt reasonable regulations for the performance of assigned labor.

(Added to NRS by 1991, 306)



NRS 211.180 - Exchange of labor for confinement: Promise of prisoner to appear; penalty for violation of promise.

1. A prisoner who voluntarily exchanges labor for confinement shall give his or her promise to appear for work by signing a notice to appear before the sheriff or chief of police of the municipality at a time and place specified in the notice. The signed notice must be retained by the sheriff or chief of police and a copy given to the prisoner.

2. A prisoner who willfully violates his or her promise to appear is guilty of a misdemeanor.

(Added to NRS by 1991, 306)



NRS 211.190 - Exchange of labor for confinement: Administrative fee.

The board of county commissioners or the governing body of a city may establish an administrative fee for participation in the program of voluntary exchange. Any such fee must be reasonably sufficient in the aggregate to cover the costs of administering the program, but a prisoner may be required to pay toward it only to the extent of his or her ability to pay.

(Added to NRS by 1991, 306)



NRS 211.200 - Exchange of labor for confinement: Return of prisoner to confinement for violation of regulation.

If a prisoner violates a regulation governing the prisoner s conduct or performance of assigned labor, under circumstances not constituting a public offense, the sheriff or chief of police of the municipality may return the prisoner to physical confinement.

(Added to NRS by 1991, 306)



NRS 211.210 - Release for work or education: Application by prisoner; authority of administrator of program.

1. A prisoner sentenced to the county, city or town jail may apply to participate in a program for release established pursuant to NRS 211.120. The administrator of the program shall evaluate each applicant s suitability for work or education.

2. If the administrator finds a prisoner suitable, the administrator may, unless the sentencing court has otherwise ordered in a particular case:

(a) Arrange for the prisoner to continue his or her regular employment under specified conditions, or authorize the prisoner to seek employment or participate in a program of placement for work; or

(b) Permit the prisoner to continue his or her regular education or to secure further education.

(Added to NRS by 1991, 150)



NRS 211.220 - Release for work or education: Activities which may be included; conditions of employment.

1. Employment may include the care of the prisoner s own children during the day and education may include counseling for the abuse of alcohol or controlled substances, psychological counseling and vocational training.

2. If the employment or a part of the education is for pay, the wage must be no less than the prevailing wage for similar work in the community, and the conditions of work no less favorable. Employment or paid work as part of education must not be performed in an establishment where a labor dispute is in progress, if the employment or paid work as education would provide temporary or permanent replacements for other employees engaged in a labor dispute.

(Added to NRS by 1991, 150)



NRS 211.230 - Release for work or education: Temporary release for other purposes.

The administrator of the program may release a prisoner from the facility:

1. If the prisoner is injured during work or education, for medical treatment at the prisoner s own expense or at the expense of the employer or industrial insurance. Release pursuant to this subsection is not an assumption of liability by the county for the treatment.

2. For no more than 72 hours:

(a) For other medical, dental or psychiatric care;

(b) For a personal or family emergency if severe hardship would otherwise result; or

(c) For any other activity which the administrator considers may promote the prisoner s successful return to the community, including attempts to secure housing, employment or education.

(Added to NRS by 1991, 150)



NRS 211.240 - Early release of prisoners to relieve overcrowding.

1. Except as otherwise provided in subsection 2, the sheriff with respect to a county jail, or the officer in charge with respect to a city jail, may apply to the chief judge of the judicial district for authority to release prisoners pursuant to the provisions of this section. After considering the application, the chief judge may enter an order consistent with the provisions of this section granting authority to release prisoners in the manner set forth in the order. The duration of this authority, if granted, must not exceed 30 days.

2. In a county in which there is not a city jail, the sheriff may apply to the chief judge of the judicial district for authority to release prisoners pursuant to the provisions of this section. Upon receipt of such an application, the chief judge shall consult with a justice of the peace designated by the justices of the peace for the county and a judge designated by the municipal courts for the county. After the consultation, the chief judge may enter an order consistent with the provisions of this section granting authority to release prisoners in the manner set forth in the order. The duration of this authority, if granted, must not exceed 30 days.

3. At any time within the duration of an authority granted when the number of prisoners exceeds the operational capacity of the jail, the sheriff or other officer in charge may release the lesser of:

(a) The number of prisoners eligible under this section; or

(b) The difference between the number of prisoners and the operational capacity of the jail.

4. A prisoner is eligible for release only if the prisoner:

(a) Has served at least 75 percent of his or her sentence;

(b) Is not serving a sentence for a crime for which a mandatory sentence is required by statute;

(c) Is not serving a sentence for a crime which involved an act of violence; and

(d) Does not pose a danger to the community.

5. Among prisoners eligible, priority must be given to those whose expiration of sentence or other release is closest.

6. A prisoner released pursuant to this section may be required to remain on residential confinement for the remainder of his or her sentence or may be required to participate in another alternative program of supervision.

7. As used in this section, operational capacity means the number of prisoners that may be safely housed in a jail in compliance with the regulations governing the sanitation, healthfulness, cleanliness and safety of the jail that are adopted by the State Board of Health pursuant to NRS 444.335.

(Added to NRS by 1991, 151; A 2003, 1369; 2007, 218)



NRS 211.241 - Definitions.

As used in NRS 211.241 to 211.249, inclusive, unless the context otherwise requires, the words and terms defined in NRS 211.2411 and 211.2413 have the meanings ascribed to them in those sections.

(Added to NRS by 1995, 837; A 1999, 121)



NRS 211.2411 - Alternative program defined.

Alternative program means a program to which a prisoner may be assigned as an alternative to incarceration.

(Added to NRS by 1999, 121)



NRS 211.2413 - Prisoner defined.

Prisoner means a person who has been convicted of a crime punishable pursuant to the laws of this state and:

1. Sentenced to a term of imprisonment in a county or city jail or detention facility, including a person sentenced as a condition of probation, but not including a person committed to a county jail pursuant to NRS 211.060; or

2. Assigned to an alternative program.

(Added to NRS by 1999, 121)



NRS 211.2415 - Reimbursement for expenses incurred by county or city.

1. A board of county commissioners or the governing body of an incorporated city may seek reimbursement from a nonindigent prisoner for expenses incurred by the county or city for:

(a) The maintenance and support of the prisoner in a county or city jail or detention facility to which the prisoner has been assigned, including expenses incurred during a period of pretrial detention if time served during the pretrial detention is credited by the court against any sentence imposed; or

(b) The administration of an alternative program to which the prisoner has been assigned, including, without limitation, the costs of supervising the prisoner in the program.

2. The amount of reimbursement sought by a county or city pursuant to paragraph (a) of subsection 1 must not exceed the actual cost per day for the maintenance and support of the prisoner and may include, without limitation, the costs of providing heating, air-conditioning, food, clothing, bedding and medical care to a prisoner.

(Added to NRS by 1995, 837; A 1999, 121)



NRS 211.242 - Investigation of financial status of prisoner required; prisoner to complete form to be used in investigation.

1. Before a board of county commissioners or the governing body of an incorporated city may request reimbursement from a prisoner, the board or governing body must conduct an investigation of the financial status of the prisoner.

2. For the purpose of determining the financial status of a prisoner, the board or governing body shall require the prisoner to complete and sign a form under penalty of perjury. The form must contain provisions for determining:

(a) The age, sex and marital status of the prisoner;

(b) The number and ages of the children or other dependents of the prisoner; and

(c) The type and value of any real estate, personal property, investments, pensions, annuities, bank accounts, cash or other property of value owned or possessed by the prisoner.

(Added to NRS by 1995, 838)



NRS 211.243 - List of prisoners and information related to their incarceration and financial status to be provided upon request.

If a board of county commissioners or the governing body of an incorporated city so requests, the sheriff of the county, the administrator of the department of detention of an incorporated city, the person appointed to administer a city jail or the administrator of an alternative program shall provide to the board or governing body a list which contains:

1. The name of each prisoner currently serving a term of imprisonment in the county or city jail or detention facility, or currently assigned to an alternative program;

2. The length of the term of imprisonment or assignment to an alternative program of each prisoner, including the number of days served during a period of pretrial detention, if any;

3. The date of admission of each prisoner; and

4. All available information concerning the financial status of each prisoner.

(Added to NRS by 1995, 838; A 1999, 122)



NRS 211.244 - Demand for reimbursement; supervised community service to satisfy demand.

1. At any time after the conviction of a prisoner, and after the financial status of the prisoner has been determined or the prisoner has refused or failed to complete and sign the form required by NRS 211.242, the sheriff of the county, the administrator of the department of detention of an incorporated city, the person appointed to administer a city jail or the administrator of an alternative program may issue a written demand to the prisoner for reimbursement, pursuant to NRS 211.2415, of the expenses incurred by the county or city for the prisoner s maintenance and support during his or her period of imprisonment or assignment to an alternative program.

2. Except as otherwise provided in subsection 3, the prisoner shall pay the total amount due when the written demand is issued. The prisoner may arrange to make payments on a monthly basis. If such arrangements are made, the prisoner must be provided with a monthly billing statement which specifies the date on which his or her next payment is due.

3. A court may order a prisoner to perform supervised community service to satisfy the written demand for reimbursement. Each hour of community service performed by the prisoner reduces the amount the prisoner owes by $8. If the prisoner does not satisfy the written demand for reimbursement within the time set by the court, the district attorney for a county or the city attorney for an incorporated city may file a civil action pursuant to NRS 211.245.

(Added to NRS by 1995, 838; A 1999, 122; 2001 Special Session, 138)



NRS 211.245 - Civil action against prisoner who fails to make payment when due; temporary restraining order to prevent disposition of prisoner s property; priority of payments for existing obligations.

1. If a prisoner fails to make a payment within 10 days after it is due, the district attorney for a county or the city attorney for an incorporated city may file a civil action in any court of competent jurisdiction within this State seeking recovery of:

(a) The amount of reimbursement due;

(b) Costs incurred in conducting an investigation of the financial status of the prisoner; and

(c) Attorney s fees and costs.

2. A civil action brought pursuant to this section must:

(a) Be instituted in the name of the county or city in which the jail, detention facility or alternative program is located;

(b) Indicate the date and place of sentencing, including, without limitation, the name of the court which imposed the sentence;

(c) Include the record of judgment of conviction, if available;

(d) Indicate the length of time served by the prisoner and, if the prisoner has been released, the date of his or her release; and

(e) Indicate the amount of reimbursement that the prisoner owes to the county or city.

3. The county or city treasurer of the county or incorporated city in which a prisoner is or was confined shall determine the amount of reimbursement that the prisoner owes to the city or county. The county or city treasurer may render a sworn statement indicating the amount of reimbursement that the prisoner owes and submit the statement in support of a civil action brought pursuant to this section. Such a statement is prima facie evidence of the amount due.

4. A court in a civil action brought pursuant to this section may award a money judgment in favor of the county or city in whose name the action was brought.

5. If necessary to prevent the disposition of the prisoner s property by the prisoner, or the prisoner s spouse or agent, a county or city may file a motion for a temporary restraining order. The court may, without a hearing, issue ex parte orders restraining any person from transferring, encumbering, hypothecating, concealing or in any way disposing of any property of the prisoner, real or personal, whether community or separate, except for necessary living expenses.

6. The payment, pursuant to a judicial order, of existing obligations for:

(a) Child support or alimony;

(b) Restitution to victims of crimes; and

(c) Any administrative assessment required to be paid pursuant to NRS 62E.270, 176.059, 176.0611, 176.0613, 176.062 and 176.0623,

has priority over the payment of a judgment entered pursuant to this section.

(Added to NRS by 1995, 839; A 1999, 122; 2003, 1126, 2107; 2013, 1082)



NRS 211.246 - Prisoner who refuses to cooperate in satisfying reimbursement may not receive reduction of term of imprisonment.

1. A prisoner who is or was sentenced to a term of imprisonment in a county or city jail or detention facility or to an alternative program shall cooperate with the board of county commissioners or the governing body of an incorporated city in satisfying the reimbursement sought by the board or body pursuant to the provisions of NRS 211.241 to 211.249, inclusive.

2. A prisoner who willfully refuses to cooperate with the requirement of NRS 211.242 may not receive a reduction of or a credit on his or her term of imprisonment under any provision of this chapter.

(Added to NRS by 1995, 839; A 1999, 123)



NRS 211.247 - Information and assistance in securing reimbursement to be provided.

The sheriff of the county, the administrator of the department of detention of an incorporated city, a person chosen to administer a city jail or the administrator of an alternative program shall provide the district attorney of the county or the city attorney of the incorporated city all information and assistance possible to enable the district or city attorney to secure reimbursement for the county or city pursuant to the provisions of NRS 211.241 to 211.249, inclusive.

(Added to NRS by 1995, 840; A 1999, 124)



NRS 211.248 - Reimbursements obtained to be credited to general fund of county or city.

Reimbursements secured or otherwise obtained by a board of county commissioners or the governing body of an incorporated city pursuant to the provisions of NRS 211.241 to 211.249, inclusive, must be credited to the general fund of the county or city. If:

1. In accordance with a contractual agreement, the county or city was paid by another governmental entity for expenses related to maintaining and supporting a prisoner; and

2. The prisoner reimburses the county or city for those expenses pursuant to NRS 211.241 to 211.249, inclusive,

the county or city shall reimburse the governmental entity for its payment to the extent of the amount received from the prisoner.

(Added to NRS by 1995, 840)



NRS 211.249 - Amount of reimbursement that may be sought from prisoner who served sentence intermittently.

Any amount of reimbursement sought pursuant to NRS 211.241 to 211.249, inclusive, from a prisoner who has served a sentence intermittently under the provisions of NRS 211.350 must not exceed the difference between the total administrative fees assessed and collected from the prisoner pursuant to NRS 211.350 and the maximum amount which may be sought for reimbursement by a board of county commissioners or the governing body of an incorporated city pursuant to NRS 211.2415.

(Added to NRS by 1995, 840)



NRS 211.250 - Prerequisites for electronic supervision.

Unless the sentencing court otherwise orders in a particular case, the sheriff or chief of police may supervise a convicted prisoner electronically instead of confining the prisoner physically in the county or city jail if:

1. The prisoner has a residential living situation which is capable of meeting the standards set in the general rules and individual conditions for electronic supervision; and

2. The sheriff or chief of police concludes that electronic supervision poses no unreasonable risk to public safety.

(Added to NRS by 1991, 186)



NRS 211.260 - Eligibility of prisoners for electronic supervision and to participate in other programs.

1. A prisoner need not be employed, be eligible for release for work under NRS 211.120, or participate in an educational program to be eligible for electronic supervision.

2. A prisoner who is electronically supervised is eligible for employment, release for work, and educational programs upon the same conditions as a prisoner physically confined.

(Added to NRS by 1991, 186)



NRS 211.270 - Establishment and violation of rules and conditions for electronic supervision.

The sheriff or chief of police shall establish general rules and individual conditions for electronic supervision. If a prisoner violates such a rule or condition, the sheriff or chief of police may return the prisoner to physical confinement.

(Added to NRS by 1991, 186)



NRS 211.280 - Fees for electronic supervision.

The board of county commissioners or the governing body of the city shall set an application fee and a daily fee for electronic supervision reasonably commensurate with its cost to the county or city. A prisoner so supervised shall pay toward the fees according to his or her ability to pay.

(Added to NRS by 1991, 186)



NRS 211.290 - Contracting with private firm to perform electronic supervision.

The sheriff or chief of police may contract with a private firm to perform electronic supervision under his or her direction.

(Added to NRS by 1991, 186)



NRS 211.300 - Electronic supervision of unconvicted person detained before trial.

With the approval of the court of jurisdiction for the particular case, the sheriff or chief of police may supervise an unconvicted person detained before the person s trial in the manner provided for convicted prisoners in NRS 211.250 to 211.290, inclusive. If such approval is given, the provisions of NRS 211.250 to 211.290, inclusive, apply to the unconvicted person in the same manner as they apply to a convicted prisoner.

(Added to NRS by 1991, 186)



NRS 211.310 - Credits for prisoner sentenced before October 1, 1991.

1. For each month in which a prisoner who is sentenced to a term of imprisonment in a local detention facility before October 1, 1991:

(a) Appears by the reports required by NRS 211.150, to have been obedient, orderly and faithful, the sheriff of the county or the chief of police of the municipality in which the prisoner is incarcerated may deduct not more than 5 days from the term of imprisonment of the prisoner.

(b) Diligently performs his or her assigned work, the sheriff or chief of police may deduct:

(1) Not more than 10 additional days if his or her sentence is 270 days or more;

(2) Not more than 7 additional days if his or her sentence is 180 days or more but less than 270 days;

(3) Not more than 5 additional days if his or her sentence is 30 days or more but less than 180 days;

(4) Not more than 3 additional days if his or her sentence is 15 days or more but less than 30 days; and

(5) No additional days if his or her sentence is less than 15 days.

2. Deductions earned under paragraph (a) of subsection 1 for any period of time less than a month must be credited on a pro rata basis.

3. If, while incarcerated, a prisoner:

(a) Commits a criminal offense;

(b) Commits an act which endangers human life;

(c) Intentionally disobeys a rule of the jail or fails to return from assigned work within an allotted time; or

(d) Intentionally disobeys a rule or individual condition established pursuant to NRS 211.270,

all or part of any deductions the prisoner has earned under this section may be forfeited as the sheriff or chief of police determines.

4. Before any forfeiture under subsection 3 may occur, the prisoner must be given reasonable notice of the alleged misconduct for which the forfeiture is sought and an opportunity for a hearing on that misconduct.

[6:96:1879; BH 2154; C 2276; RL 7622; NCL 11539] (NRS A 1979, 988; 1981, 1564; 1991, 102, 187, 308) (Substituted in revision for NRS 211.170)



NRS 211.320 - Credits for prisoner sentenced on or after October 1, 1991.

1. For each month in which a prisoner who is sentenced to a term of imprisonment in a local detention facility:

(a) Appears by the reports required by NRS 211.150, to have been obedient, orderly and faithful, the sheriff of the county or the chief of police of the municipality in which the prisoner is incarcerated may deduct not more than 5 days from the term of imprisonment of the prisoner.

(b) Diligently performs his or her assigned work, the sheriff or chief of police may deduct:

(1) Not more than 10 additional days if his or her term of imprisonment is 270 days or more;

(2) Not more than 7 additional days if his or her term of imprisonment is 180 days or more but less than 270 days;

(3) Not more than 5 additional days if his or her term of imprisonment is 30 days or more but less than 180 days;

(4) Not more than 3 additional days if his or her term of imprisonment is 15 days or more but less than 30 days; and

(5) No additional days if his or her term of imprisonment is less than 15 days.

2. Deductions earned under subsection 1 for any period which is less than 1 month must be credited on a pro rata basis.

3. If, while incarcerated, a prisoner:

(a) Commits a criminal offense;

(b) Commits an act which endangers human life;

(c) Intentionally disobeys a rule of the facility or fails to return from assigned work within an allotted time; or

(d) Intentionally disobeys a rule or individual condition established pursuant to NRS 211.270,

all or part of any deductions the prisoner has earned under this section may be forfeited as the sheriff or chief of police determines. Before any forfeiture may occur, the prisoner must be given reasonable notice of the alleged misconduct for which the forfeiture is sought and an opportunity for a hearing on that misconduct.

4. The provisions of this section apply to any prisoner who is sentenced to a term of imprisonment in a local detention facility on or after October 1, 1991:

(a) Pursuant to a judgment of imprisonment or a fine and imprisonment; or

(b) For a definite period for contempt in any proceeding which is not a criminal proceeding.

5. As used in this section, term of imprisonment means the total number of days a prisoner is incarcerated in the facility, including, unless the court otherwise orders at his or her sentencing hearing, the time the prisoner actually spent in confinement from the date of his or her arrest to the date on which his or her sentence begins.

(Added to NRS by 1991, 101; A 1991, 187, 309)



NRS 211.330 - Credits for completion of educational program.

1. In addition to the credits on a term of imprisonment provided for in NRS 211.310, 211.320 and 211.340, the sheriff of the county or the chief of police of the municipality in which a prisoner is incarcerated shall deduct 5 days from the prisoner s term of imprisonment for earning a general educational development certificate or an equivalent document by successfully completing an educational program for adults conducted jointly by the local detention facility in which the prisoner is incarcerated and the school district in which the facility is located.

2. The provisions of this section apply to any prisoner who is sentenced on or after October 1, 1991, to a term of imprisonment of 90 days or more.

(Added to NRS by 1991, 102; A 2003, 1369; 2013, 3290)



NRS 211.340 - Credits for completion of program of treatment for abuse of alcohol or drugs.

1. In addition to the credits on a term of imprisonment provided for in NRS 211.310, 211.320 and 211.330, the sheriff of the county or the chief of police of the municipality in which a prisoner is incarcerated may deduct not more than 5 days from the prisoner s term of imprisonment if the prisoner:

(a) Successfully completes a program of treatment for the abuse of alcohol or drugs which is conducted jointly by the local detention facility in which the prisoner is incarcerated and a person who is licensed as a clinical alcohol and drug abuse counselor, licensed or certified as an alcohol and drug abuse counselor or certified as an alcohol and drug abuse counselor intern or a clinical alcohol and drug abuse counselor intern, pursuant to chapter 641C of NRS; and

(b) Is awarded a certificate evidencing the prisoner s successful completion of the program.

2. The provisions of this section apply to any prisoner who is sentenced on or after October 1, 1991, to a term of imprisonment of 90 days or more.

(Added to NRS by 1991, 102; A 1993, 1522; 1999, 1881, 3063; 2001, 219; 2007, 3083)



NRS 211.350 - Service of intermittent sentence: Administrative fee; conditions.

1. A board of county commissioners or the governing body of an incorporated city may collect an administrative fee from each prisoner, sentenced to confinement in a county or city jail or detention center, including a prisoner sentenced as a condition of probation, whose sentence is served intermittently on days other than his or her regular days of employment. The amount of the fee must be set at $25 for each day served. A prisoner serving such a sentence shall pay toward the fee according to his or her ability to pay.

2. The court, if it grants the application of a defendant to serve his or her sentence intermittently, shall:

(a) Establish the conditions of the intermittent sentence; and

(b) Direct whether the fee is to be paid weekly or monthly. In either case, the fee must be paid for each period until the sentence has been served.

3. Fees received pursuant to this section must be deposited in the county or city treasury for disposition according to the ordinance establishing them.

4. If a prisoner fails to pay the fee, the board of county commissioners or governing body of the incorporated city may apply to the court for judgment for the arrears and the amount to accrue. The judgment may be enforced by execution but not as contempt of court.

5. During the pendency of such a judgment, the defendant may petition the court to modify or vacate it on the ground that his or her ability to pay has changed. The court shall so inform the defendant when the judgment is rendered.

(Added to NRS by 1991, 305)



NRS 211.360 - Establishment and operation of commissary.

1. The sheriff or chief of police of a city may establish and operate in each jail in his or her jurisdiction a commissary to sell to prisoners committed to the jail food, beverages, toiletries and such other items as may be approved by the sheriff or chief of police. The sheriff or chief of police may require prisoners committed to the jail to work in the commissary.

2. The sheriff or chief of police, or a person designated by the sheriff or chief of police, shall:

(a) Keep accurate books and records of all transactions which take place at the commissary; and

(b) Submit reports of these books and records to the board of county commissioners or governing body of the city, as appropriate, at such times as may be required by the board or governing body.

3. Proceeds from the operation of the commissary must be maintained in a separate account and any profits therefrom must be expended only for the welfare and benefit of the prisoners in the jail.

4. The provisions of NRS 426.630 to 426.720, inclusive, do not apply to any commissary established and operated pursuant to this section.

(Added to NRS by 1991, 357)



NRS 211.370 - Taking custody of prisoner for whom outstanding warrant for arrest by another law enforcement agency exists; payment of costs.

1. If a sheriff, chief of police or town marshal takes custody of a prisoner for whom a magistrate has issued a warrant for arrest for a misdemeanor offense and the warrant is outstanding, the sheriff, chief of police or town marshal shall notify the law enforcement agency that obtained the warrant that the prisoner has been taken into custody. As used in this subsection, magistrate has the meaning ascribed to it in NRS 169.095.

2. Except as otherwise provided in this subsection and subsection 3, if there are no criminal charges pending or warrants outstanding for the prisoner in the county in which the prisoner is in custody, the law enforcement agency that obtained the warrant shall take custody of the prisoner within 72 hours after receiving the notice required by subsection 1. If there is a charge pending against or a warrant outstanding for a misdemeanor offense for the prisoner in the county in which the prisoner is in custody, the sheriff, chief of police or town marshal shall notify the law enforcement agency when the matter is resolved. The law enforcement agency shall take custody of the prisoner within 72 hours after receiving notice that the matter is resolved. This subsection does not apply if the law enforcement agency that obtained the warrant is in the same jurisdiction as the jail in which the prisoner is in custody.

3. If, after notice is given pursuant to the provisions of subsection 1 or notice that the matter is resolved is given pursuant to subsection 2, the law enforcement agency sends a certified letter to the sheriff, chief of police or town marshal stating that it will take custody of the prisoner, and the letter is received within 72 hours after giving such notice, the law enforcement agency shall take custody of the prisoner not more than 7 days after the sheriff, chief of police or town marshal receives the letter. The law enforcement agency shall pay the actual costs of the prisoner s confinement, including the direct cost of his or her support and an allocated share of the cost of maintaining the jail and guarding the prisoners therein. The board of county commissioners of the county or the governing body of the city or town shall determine these costs and, excluding the initial 72-hour period, charge the law enforcement agency for each day of confinement after the sheriff, chief of police or town marshal receives the certified letter, including the day the law enforcement agency takes custody of the prisoner.

4. If the law enforcement agency fails to take custody of the prisoner within the time required by this section, the sheriff, chief of police or town marshal may, if there are no other criminal charges pending or warrants outstanding for the prisoner, release the prisoner from custody.

(Added to NRS by 1993, 132)



NRS 211.380 - Safekeeping of prisoners money and valuables: Deposit of money in trust fund; duties of sheriff; interest and income earned on money in fund.

1. The sheriff of each county may accept money and valuables in the physical possession of a prisoner at the time the prisoner is taken into custody. The sheriff shall account separately for all money so accepted and deposit the money in a trust fund which the sheriff has established in a bank, credit union or savings and loan association qualified to receive deposits of public money. During the time of the prisoner s incarceration, the sheriff may also accept and deposit in the trust fund money belonging to the prisoner which is intended for use by the prisoner to purchase items at the commissary.

2. The sheriff:

(a) Shall keep, or cause to be kept, a full and accurate account of the money and valuables, and shall submit reports to the board of county commissioners relating to the money and valuables as may be required from time to time.

(b) May permit withdrawals for immediate expenditure by a prisoner for personal needs, for payment to a person who is not incarcerated in the jail or for payment required of a prisoner pursuant to NRS 211.241 to 211.249, inclusive.

(c) Shall, upon the release of each prisoner, return the prisoner s valuables and pay over to the prisoner any remaining balance in the prisoner s individual account.

3. The interest and income earned on the money in the fund, after deducting any applicable charges, must be credited to the account established for the commissary pursuant to NRS 211.360. If a commissary has not been established, the interest and income earned must be deposited with the county treasurer for credit to the county general fund.

(Added to NRS by 1993, 49; A 1995, 841; 1999, 1462)



NRS 211.390 - Safekeeping of prisoners money and valuables: Reasonable deduction to pay for property damaged or destroyed by prisoner; notice and hearing.

1. A sheriff shall, by regulation, establish criteria for a reasonable deduction from any money credited to the account of a prisoner pursuant to NRS 211.380 to repay the cost of county property willfully damaged or destroyed by the prisoner during his or her incarceration.

2. Before any money credited to the account of a prisoner may be deducted pursuant to subsection 1, the prisoner must be given reasonable notice of the alleged misconduct for which the deduction is sought and an opportunity for an administrative hearing on that misconduct.

(Added to NRS by 1993, 50)






Chapter 211A - Department of Alternative Sentencing

NRS 211A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 211A.020 to 211A.075, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1995, 871; A 2009, 2257; 2013, 490)



NRS 211A.020 - Assistant defined.

Assistant means an assistant alternative sentencing officer employed pursuant to subsection 1 of NRS 211A.110.

(Added to NRS by 1995, 871)



NRS 211A.040 - Chief defined.

Chief means the chief of a department of alternative sentencing.

(Added to NRS by 1995, 871)



NRS 211A.050 - Court defined.

Court means a court having jurisdiction over a person who is charged with a misdemeanor, gross misdemeanor or felony.

(Added to NRS by 1995, 871; A 2013, 491)



NRS 211A.060 - Department defined.

Department means a department of alternative sentencing created pursuant to NRS 211A.080.

(Added to NRS by 1995, 871)



NRS 211A.065 - Governing body defined.

Governing body means the governing body of a county or a city.

(Added to NRS by 2009, 2257)



NRS 211A.070 - Probationer defined.

Probationer means a person who has been convicted of a misdemeanor, who:

1. Has had his or her sentence suspended pursuant to NRS 4.373 or 5.055, and is serving that suspended sentence; or

2. Has been sentenced to a term of residential confinement pursuant to NRS 4.3762 or 5.076, and is serving that term of residential confinement.

(Added to NRS by 1995, 871)



NRS 211A.075 - Supervised releasee defined.

Supervised releasee means a person who has been charged with or convicted of a misdemeanor, gross misdemeanor or felony and who has been released from custody before trial or sentencing, subject to the conditions imposed by the court.

(Added to NRS by 2013, 490)



NRS 211A.080 - Creation of department.

The governing body of each county or city may create a department of alternative sentencing to provide a program of supervision for probationers and supervised releasees in accordance with any conditions imposed by the court.

(Added to NRS by 1995, 872; A 2009, 2257; 2013, 491)



NRS 211A.090 - Powers and duties of department.

The department:

1. May supervise a probationer or a supervised releasee who, as a condition of a suspended sentence, a sentence to residential confinement or pretrial or presentence release, is released under the supervision of the department by the court.

2. Shall, at the time a probationer or a supervised releasee is released under the supervision of the department:

(a) Provide the probationer or the supervised releasee with a written statement describing the terms or conditions of the suspended sentence, residential confinement or pretrial or presentence release imposed by the court; and

(b) Explain the terms or conditions to the probationer or the supervised releasee.

3. Must be knowledgeable about the conduct and activities of each probationer and supervised releasee under the supervision of the department.

4. Shall use all reasonable methods to assist a probationer or a supervised releasee under the supervision of the department to improve his or her conduct and comply with the terms or conditions of his or her suspended sentence, residential confinement or pretrial or presentence release.

5. Shall collect and disburse any money in accordance with the orders of the court and make a written record of any money so collected or disbursed.

6. Shall cooperate with and assist any agency of law enforcement and any agency providing social services as requested by the court, or as necessary to fulfill the duties of the department.

(Added to NRS by 1995, 872; A 2013, 491)



NRS 211A.100 - Qualifications of chief.

The chief:

1. Must be appointed by the action of a majority of the governing body.

2. Must have at least 5 years of experience, with an increasing level of responsibility, in the field of law enforcement, corrections or supervision of persons on probation, parole or pretrial or presentence release.

3. Is in the unclassified service of the county.

(Added to NRS by 1995, 872; A 2009, 2258; 2013, 491)



NRS 211A.110 - Duties of chief.

The chief shall:

1. Hire assistant alternative sentencing officers and other employees as necessary to carry out the responsibilities of the department within the limitations of appropriations to the department by the governing body.

2. Direct the work of all assistants and employees.

3. Be responsible for the fiscal affairs of the department.

4. Be responsible for the completion of any report regarding an investigation or the supervision of a probationer or a supervised releasee and any report requested by the court or the governing body.

5. After reviewing and considering recognized correctional programs and courses for training correctional staff, develop and provide to assistants and other employees training in methods and policies regarding the investigation and supervision of probationers and supervised releasees, the recordkeeping of the department and the reporting on matters relating to probationers and supervised releasees.

6. Submit a written report, on or before January 31 of each year, to the governing body and to each court having jurisdiction over a probationer or a supervised releasee under the chief s supervision, setting forth in detail the activities of the department during the previous calendar year. The report must include statistical data concerning the department s activities and operations and the probationers or the supervised releasees who were under the supervision of the department during that period.

7. Advise the court of any probationer or supervised releasee who has violated the terms or conditions of his or her suspended sentence, residential confinement or pretrial or presentence release.

(Added to NRS by 1995, 872; A 2009, 2258; 2013, 491)



NRS 211A.120 - Duties of assistant.

An assistant shall:

1. Maintain detailed written records of his or her daily work;

2. Make any report as required by the court or the chief; and

3. Carry out any duty of the department as assigned by the chief.

(Added to NRS by 1995, 873)



NRS 211A.125 - Arrest of probationer or supervised releasee.

1. The chief or an assistant may arrest a probationer or a supervised releasee without a warrant if there is probable cause to believe that the probationer or the supervised releasee has committed an act that constitutes a violation of a condition of his or her suspended sentence, residential confinement or pretrial or presentence release.

2. Any other peace officer may arrest a probationer or a supervised releasee upon receipt of a written order by a chief or an assistant stating that there is probable cause to believe that the probationer or the supervised releasee has committed an act that constitutes a violation of a condition of his or her suspended sentence, residential confinement or pretrial or presentence release.

3. After making an arrest, the chief, assistant or other peace officer shall immediately notify the court of the arrest of the probationer or the supervised releasee and shall submit a written report setting forth the act that constituted a violation of a condition of the suspended sentence, residential confinement or pretrial or presentence release of the probationer or the supervised releasee.

4. A chief, an assistant or another peace officer may immediately release from custody without any further proceedings any probationer or supervised releasee arrested without a warrant pursuant to this section if the chief, assistant or other peace officer determines that there is not probable cause to believe that the person violated the condition of his or her suspended sentence, residential confinement or pretrial or presentence release.

(Added to NRS by 1997, 1479; A 2013, 492)



NRS 211A.127 - Violation of condition of suspended sentence by probationer or pretrial or presentence release by supervised releasee.

1. If a probationer has violated a condition of his or her suspended sentence, the court may, upon its own motion or upon the report and recommendation of the chief or an assistant, do any or all of the following:

(a) Modify the conditions of the suspension of the sentence.

(b) Modify and extend the suspension of the sentence, in whole or in part, for a period of not more than 1 year after the date on which the court finds that the probationer has committed the violation, unless a longer period is authorized by specific statute.

(c) Revoke the suspension of the sentence, in whole or in part, and cause all or part of the sentence to be executed.

2. If a supervised releasee has violated a condition of his or her pretrial or presentence release, the court may, upon its own motion or upon the report and recommendation of the chief or an assistant, do any or all of the following:

(a) Modify the conditions of his or her pretrial or presentence release.

(b) Revoke his or her pretrial or presentencing release.

(c) Consider the violation at the time of sentencing.

3. Before taking any action described in subsection 1 or 2, the court shall provide the probationer or the supervised releasee with notice of the proposed action and an opportunity to be heard.

(Added to NRS by 1999, 1381; A 2013, 492)



NRS 211A.130 - Fees for cost of supervision: Imposition; waiver or reduction.

1. The governing body shall adopt a schedule of fees to be imposed on probationers or supervised releasees to defray the cost of the supervision of a probationer or a supervised releasee. The schedule adopted must provide for a monthly fee of not less than $20 for the supervision of a probationer or a supervised releasee.

2. Except as otherwise provided in subsection 3:

(a) The department shall charge each probationer or supervised releasee the fee set forth in the schedule adopted pursuant to subsection 1.

(b) Payment of the required fee by the probationer or the supervised releasee is a condition of his or her suspended sentence, residential confinement or pretrial or presentence release.

3. If the chief determines that payment of the fee would result in economic hardship to a probationer or a supervised releasee, the chief may waive the imposition of, or reduce the amount of, the fee. If the chief waives the imposition of the fee, payment of the fee by the probationer or the supervised releasee does not constitute a condition of his or her suspended sentence, residential confinement or pretrial or presentence release.

(Added to NRS by 1995, 873; A 2009, 2258; 2013, 493)



NRS 211A.140 - Disclosure of information obtained in discharge of duties prohibited; exceptions.

1. Except as otherwise provided in NRS 239.0115, any information regarding a probationer or a supervised releasee obtained by the chief, an assistant or other employee of the department in the discharge of his or her duties shall be deemed confidential. Except as otherwise provided in subsection 2, the chief, an assistant or other employee of the department shall not disclose such information.

2. The chief, an assistant or other employee of the department shall disclose information obtained in the discharge of his or her duties to the court or the district attorney upon request, or to any other person as ordered by the court or as provided by law.

(Added to NRS by 1995, 873; A 2007, 2078; 2013, 493)






Chapter 212 - Offenses Relating to Prisons and Prisoners

NRS 212.010 - Punishment for unauthorized injury of prisoner; forfeiture abolished except when statutorily authorized.

1. Every person sentenced to imprisonment in any penal institution is under the protection of the law, and any unauthorized injury to his or her person shall be punished in the same manner as if he or she were not so convicted or sentenced.

2. A conviction of crime does not work a forfeiture of any property, real or personal, or of any right or interest therein unless otherwise specifically authorized by statute. All forfeitures in the nature of deodands, or in case of suicide or where a person flees from justice, are abolished.

[1911 C&P 13; RL 6278; NCL 9962] (NRS A 1985, 1468)



NRS 212.020 - Inhumanity to prisoners.

1. A jailer or person who is guilty of willful inhumanity or oppression to any prisoner under the care or custody of the jailer or person shall be punished:

(a) Where the prisoner suffers substantial bodily harm from the inhumanity or oppression, for a category D felony as provided in NRS 193.130.

(b) Where no substantial bodily harm results, for a gross misdemeanor.

2. Whether or not the prisoner suffers substantial bodily harm, any public officer guilty of willful inhumanity is guilty of a malfeasance in office.

[Part 62:108:1866; B 2660; BH 1697; C 1843; RL 2818; NCL 4818] (NRS A 1967, 524; 1995, 1255)



NRS 212.030 - Warrant for arrest of escaped prisoner.

1. When any prisoner escapes from an institution or facility of the Department of Corrections, the Director of the Department may issue a warrant for the recapture of the escaped prisoner. The warrant is effective in any county in this State, and may command the sheriff of any county in this State, or any constable thereof, or any police officer of any city in this State, to arrest and return the prisoner to the Director.

2. When any prisoner escapes from a jail, branch county jail or other local detention facility, the sheriff, chief of police or other officer responsible for the operation of the facility may issue a warrant for the recapture of the escaped prisoner. The warrant is effective in any county in this State, and may command the sheriff of any county in this State, or any constable thereof, or any police officer of any city in this State, to arrest and return the prisoner to the officer who issued the warrant.

[1:72:1866; B 3765; BH 1425; C 1446; RL 7594; NCL 11491] (NRS A 1977, 868; 1983, 726; 1991, 19; 2001 Special Session, 198)



NRS 212.040 - Expenses of recapture and return of escaped prisoners.

1. If an escape is not the result of carelessness, incompetency or other official delinquency of the Director or other officers of the Department of Corrections, all expenses of enforcing the provisions of NRS 212.030 or appertaining to the recapture and return of escaped convicts are a charge against the State, and must be paid out of the Reserve for Statutory Contingency Account upon approval by the State Board of Examiners.

2. Except as otherwise provided in NRS 211.060, all expenses of enforcing the provisions of NRS 212.030 or appertaining to the recapture and return of escaped convicts are a charge against the county, city or other local government responsible for the operation of that facility.

[2:72:1866; A 1955, 625] (NRS A 1963, 1111; 1977, 868; 1991, 19, 1755, 1823; 2001 Special Session, 198)



NRS 212.050 - Authority to offer reward in certain cases.

1. If any person who has been sentenced to confinement in the state prison, by any court having competent authority within this State, escapes therefrom, or is charged with murder or the perpetration of any crime punishable with death, the Governor may, upon satisfactory evidence of the guilt of the accused, offer a reward for information that leads to his or her apprehension. The reward offered by the Governor must not exceed the sum of $5,000, and must be paid out of the Reserve for Statutory Contingency Account upon approval by the State Board of Examiners.

2. If any person who has been sentenced to confinement in a jail, branch county jail or other local detention facility by any court having competent authority within this State, escapes therefrom, or is charged with murder or the perpetration of any crime punishable with death, the board of county commissioners of the county, the governing body of the city or other local government responsible for the operation of the facility may, upon satisfactory evidence of the guilt of the accused, offer a reward for information that leads to his or her apprehension. The reward offered by the board, governing body or other local government must not exceed the sum of $5,000.

[80:108:1866; B 2678; BH 1715; C 1861; RL 2831; NCL 4831] (NRS A 1963, 1111; 1971, 8; 1991, 19, 1755, 1823)



NRS 212.070 - Expenses of prosecuting prisoner and person acting in concert with prisoner who escapes or commits crime while incarcerated.

1. The expenses and costs of prosecuting any person for escaping from, or breaking out of, the state prison, or attempting so to do, or for the commission of any crime while a prisoner therein, or any person acting in concert with such a prisoner, whether as a principal or accessory, are a charge against the State and must be paid from the Reserve for Statutory Contingency Account upon approval by the State Board of Examiners.

2. The expenses and costs of prosecuting any person or persons for escaping from, or breaking out of, a jail, branch county jail or other local detention facility or attempting so to do, or for the commission of any crime while a prisoner therein, or any person acting in concert with such a prisoner, whether as a principal or accessory, are a charge against the county, city or other local government responsible for the operation of that facility.

[1911 C&P 555; A 1955, 625] (NRS A 1963, 1112; 1991, 20, 1755, 1824; 1993, 457)



NRS 212.080 - Recapture and imprisonment.

Every person in custody, under sentence of imprisonment for any crime, who shall escape from custody, may be recaptured and imprisoned for a term equal to the unexpired portion of the original term.

[1911 C&P 73; RL 6338; NCL 10022]



NRS 212.090 - Penalties for prisoner who escapes.

A prisoner confined in a prison, or being in the lawful custody of an officer or other person, who escapes or attempts to escape from prison or custody, if the prisoner is held on a charge, conviction or sentence of:

1. A felony, shall be punished:

(a) Where a dangerous weapon is used or one or more hostages are taken to facilitate the escape or attempted escape, or substantial bodily harm results to anyone as a direct result of the escape or attempted escape, for a category B felony by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 20 years, and may be further punished by a fine of not more than $20,000. The sentence imposed pursuant to this paragraph must run consecutively after any sentence imposed for the original felony, and is not subject to suspension or the granting of probation.

(b) Where none of the aggravating factors specified in paragraph (a) are present, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

2. A gross misdemeanor or misdemeanor, shall be punished:

(a) Where a dangerous weapon is used to facilitate the escape or attempted escape, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

(b) Where no dangerous weapon is used, for a gross misdemeanor.

[1911 C&P 74; A 1955, 191] (NRS A 1967, 524; 1973, 67; 1979, 1456; 1995, 1255)



NRS 212.093 - Manufacture or possession by prisoner of items adapted, designed or commonly used to escape prohibited; penalty; exception.

1. Except as otherwise provided in subsection 4, a prisoner who is in lawful custody or confinement, other than residential confinement, shall not knowingly manufacture, possess or have in his or her custody or control any key, picklock, bolt cutters, wire cutters, saw, digging tool, rope, ladder, hook or any other tool or item adapted, designed or commonly used for the purpose of escaping or attempting to escape from lawful custody or confinement, whether or not such an escape or attempted escape actually occurs.

2. A prisoner who violates any provision of subsection 1 and who is in lawful custody or confinement for a charge, conviction or sentence for:

(a) A felony, shall be punished for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

(b) A gross misdemeanor or misdemeanor, shall be punished for a gross misdemeanor.

3. A sentence imposed upon a prisoner pursuant to this section:

(a) Is not subject to suspension or the granting of probation; and

(b) Must run consecutively after the prisoner has served any sentences imposed upon the prisoner for the offense or offenses for which the prisoner was in lawful custody or confinement when the prisoner violated the provisions of subsection 1.

4. The provisions of this section do not apply to a prisoner who commits an act described in subsection 1 if the act is authorized by the warden, sheriff, administrator or other person responsible for administering the prison, or his or her designee, and the prisoner performs the act in accordance with the directions or instructions given to the prisoner by that person.

(Added to NRS by 2003, 1184)



NRS 212.095 - Unauthorized absences which constitute escape from prison; punishment; exception.

1. Any unauthorized absence from the place of assignment by an offender who is on temporary furlough, participating in a work or educational release program or otherwise in a classification assignment under the provisions of chapter 209 of NRS, constitutes an escape from prison which is a category B felony and the offender shall be punished as provided in NRS 212.090.

2. This section does not apply to offenders released on parole.

(Added to NRS by 1977, 854; A 1995, 1255)



NRS 212.100 - Aiding prisoner to escape.

A person who, with the intent to effect or facilitate the escape of a prisoner, whether the escape is effected or attempted or not, conveys or sends to a prisoner any information or aid, or conveys or sends into a prison any disguise, instrument, weapon or other thing, or aids or assists a prisoner in escaping or attempting to escape from the lawful custody of a sheriff or other officer or person, shall be punished if the prisoner is held upon a charge, arrest, commitment, conviction or a sentence:

1. For a felony, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

2. For a gross misdemeanor or misdemeanor:

(a) Where a dangerous weapon is used to effect or facilitate the escape or attempted escape, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

(b) Where no dangerous weapon is used, for a gross misdemeanor.

[1911 C&P 75; RL 6340; NCL 10024] (NRS A 1967, 524; 1979, 1457; 1995, 1256)



NRS 212.110 - Custodian permitting escape.

A person who willfully allows a prisoner lawfully in the custody of the person to escape, or connives at or assists such an escape, or willfully omits any act or duty by reason of which an escape is occasioned, contributed to or assisted, is guilty of a category B felony and shall, if the person connives at or assists the escape, be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $10,000, and in any other case, is guilty of a gross misdemeanor.

[1911 C&P 76; RL 6341; NCL 10025] (NRS A 1967, 525; 1979, 1457; 1995, 1256)



NRS 212.120 - Ministerial officer permitting escape.

An officer who asks or receives, directly or indirectly, any compensation, gratuity or reward, or promise thereof, to procure, assist, connive at or permit any prisoner in the custody of the officer to escape, whether the escape is attempted or not, or commits any unlawful act tending to hinder justice, is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $10,000.

[1911 C&P 77; RL 6342; NCL 10026] (NRS A 1967, 525; 1979, 1457; 1995, 1256)



NRS 212.130 - Concealing escaped prisoner.

A person who knowingly conceals, or harbors for the purpose of concealment, a prisoner who has escaped or is escaping from custody shall be punished, according to the charge or conviction or sentence upon which the prisoner was held:

1. For a category C felony as provided in NRS 193.130, if the prisoner was held for a felony.

2. For a gross misdemeanor, if the prisoner was held for a gross misdemeanor.

3. For a misdemeanor, if the prisoner was held for a misdemeanor.

[1911 C&P 78; RL 6343; NCL 10027] (NRS A 1967, 525; 1979, 1458; 1995, 1256)



NRS 212.140 - Unauthorized communication with prisoner.

Every person who, not being authorized by law or by any officer authorized thereby, shall have any verbal communication with any prisoner in any jail, prison or other penal institution, or shall bring into or convey out of the same any writing, clothing, food, tobacco or any article whatsoever, shall be guilty of a misdemeanor.

[1911 C&P 108; RL 6373; NCL 10057]



NRS 212.150 - Communication with person charged or convicted of felony in county jail.

1. A person shall not visit, or in any manner communicate with, any prisoner convicted of or charged with any felony, imprisoned in the county jail, other than the officer having such prisoner in charge, the prisoner s attorney or the district attorney, unless the person has a written permission so to do, signed by the district attorney, or has the consent of the Director of the Department of Corrections or the constable or sheriff having such prisoner in charge.

2. Any person violating, aiding in, conniving at or participating in the violation of this section is guilty of a gross misdemeanor.

[1911 C&P 552; RL 6817; NCL 10497] (NRS A 1967, 525; 1977, 869; 2001 Special Session, 198)



NRS 212.160 - Furnishing weapon, facsimile, intoxicant or controlled substance to state prisoner; possession of controlled substance by state prisoner.

1. A person, who is not authorized by law, who knowingly furnishes, attempts to furnish, or aids or assists in furnishing or attempting to furnish to a prisoner confined in an institution of the Department of Corrections, or any other place where prisoners are authorized to be or are assigned by the Director of the Department, any deadly weapon, explosive, a facsimile of a firearm or an explosive, any controlled substance or intoxicating liquor, shall be punished:

(a) Where a deadly weapon, controlled substance, explosive or a facsimile of a firearm or explosive is involved, for a category B felony by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

(b) Where an intoxicant is involved, for a gross misdemeanor.

2. Knowingly leaving or causing to be left any deadly weapon, explosive, facsimile of a firearm or explosive, controlled substance or intoxicating liquor where it may be obtained by any prisoner constitutes, within the meaning of this section, the furnishing of the article to the prisoner.

3. A prisoner confined in an institution of the Department of Corrections, or any other place where prisoners are authorized to be or are assigned by the Director of the Department, who possesses a controlled substance without lawful authorization is guilty of a category D felony and shall be punished as provided in NRS 193.130.

[1:163:1949; 1943 NCL 11474.01] (NRS A 1963, 520; 1967, 525; 1971, 2026; 1977, 869; 1979, 1458; 1985, 596; 1987, 1548; 1995, 1257; 2001 Special Session, 198)



NRS 212.165 - Prohibition on furnishing portable telecommunications device to prisoner and on possession of such devices in jail or institution or facility of Department of Corrections; penalties; petition for modification of sentence.

1. A person shall not, without lawful authorization, knowingly furnish, attempt to furnish, or aid or assist in furnishing or attempting to furnish to a prisoner confined in an institution or a facility of the Department of Corrections, or any other place where prisoners are authorized to be or are assigned by the Director of the Department, a portable telecommunications device. A person who violates this subsection is guilty of a category E felony and shall be punished as provided in NRS 193.130.

2. A person shall not, without lawful authorization, carry into an institution or a facility of the Department, or any other place where prisoners are authorized to be or are assigned by the Director of the Department, a portable telecommunications device. A person who violates this subsection is guilty of a misdemeanor.

3. A prisoner confined in an institution or a facility of the Department, or any other place where prisoners are authorized to be or are assigned by the Director of the Department, shall not, without lawful authorization, possess or have in his or her custody or control a portable telecommunications device. A prisoner who violates this subsection is guilty of a category D felony and shall be punished as provided in NRS 193.130.

4. A prisoner confined in a jail or any other place where such prisoners are authorized to be or are assigned by the sheriff, chief of police or other officer responsible for the operation of the jail, shall not, without lawful authorization, possess or have in his or her custody or control a portable telecommunications device. A prisoner who violates this subsection and who is in lawful custody or confinement for a charge, conviction or sentence for:

(a) A felony is guilty of a category D felony and shall be punished as provided in NRS 193.130.

(b) A gross misdemeanor is guilty of a gross misdemeanor.

(c) A misdemeanor is guilty of a misdemeanor.

5. A sentence imposed upon a prisoner pursuant to subsection 3 or 4:

(a) Is not subject to suspension or the granting of probation; and

(b) Must run consecutively after the prisoner has served any sentences imposed upon the prisoner for the offense or offenses for which the prisoner was in lawful custody or confinement when the prisoner violated the provisions of subsection 3 or 4.

6. A person who was convicted and sentenced pursuant to subsection 4 may file a petition, if the underlying charge for which the person was in lawful custody or confinement has been reduced to a charge for which the penalty is less than the penalty which was imposed upon the person pursuant to subsection 4, with the court of original jurisdiction requesting that the court, for good cause shown:

(a) Order that his or her sentence imposed pursuant to subsection 4 be modified to a sentence equivalent to the penalty imposed for the underlying charge for which the person was convicted; and

(b) Resentence him or her in accordance with the penalties prescribed for the underlying charge for which the person was convicted.

7. A person who was convicted and sentenced pursuant to subsection 4 may file a petition, if the underlying charge for which the person was in lawful custody or confinement has been declined for prosecution or dismissed, with the court of original jurisdiction requesting that the court, for good cause shown:

(a) Order that his or her original sentence pursuant to subsection 4 be reduced to a misdemeanor; and

(b) Resentence him or her in accordance with the penalties prescribed for a misdemeanor.

8. No person has a right to the modification of a sentence pursuant to subsection 6 or 7, and the granting or denial of a petition pursuant to subsection 6 or 7 does not establish a basis for any cause of action against this State, any political subdivision of this State or any agency, board, commission, department, officer, employee or agent of this State or a political subdivision of this State.

9. As used in this section:

(a) Facility has the meaning ascribed to it in NRS 209.065.

(b) Institution has the meaning ascribed to it in NRS 209.071.

(c) Jail means a jail, branch county jail or other local detention facility.

(d) Telecommunications device has the meaning ascribed to it in subsection 3 of NRS 209.417.

(Added to NRS by 2007, 72; A 2013, 2095)



NRS 212.170 - Furnishing intoxicant to person lawfully confined in jail or detention facility.

1. Any person who sells, barters, exchanges or in any manner disposes of any spirituous or malt liquor or beverage to any person confined in any county or city jail or detention facility is guilty of a gross misdemeanor.

2. This section does not apply to any physician prescribing or furnishing liquor to any such person, when the liquor is prescribed or furnished for medicinal purposes only.

[Part 1911 C&P 220; RL 6485; NCL 10167] (NRS A 1967, 526; 1989, 1177)



NRS 212.180 - Sale of liquor within half mile of institution of Department of Corrections unlawful; restriction on granting of new licenses.

It is unlawful for any person, unless the person was licensed to sell alcoholic beverages at that address before July 1, 1983, to sell by wholesale or retail any alcoholic beverage within one-half mile of any institution under the jurisdiction of the Department of Corrections which is designed to house 125 or more offenders within a secure perimeter, and no license may be granted authorizing the sale of any alcoholic beverage within one-half mile of such an institution.

[1911 C&P 239; RL 6504; NCL 10186] (NRS A 1979, 1458; 1983, 381; 2001 Special Session, 199)



NRS 212.185 - Possession or control of dangerous weapon or facsimile by incarcerated person prohibited.

1. A person who is incarcerated in the state prison or any county or city jail or detention facility or other correctional facility in this State, or is transferred for medical or psychiatric treatment at another institution, or is in transit to or from such facility, or is in the legal custody of any correctional officer or employee, and who possesses or has in his or her custody or control any:

(a) Instrument or weapon of the kind commonly known as a blackjack, slungshot, billy, sand-club, sandbag or metal knuckles;

(b) Explosive substance, including fixed ammunition, or any incendiary or explosive device;

(c) Dirk, dagger, switchblade knife or sharp instrument;

(d) Pistol, revolver or other firearm;

(e) Facsimile of a firearm or an explosive;

(f) Device capable of propelling a projectile with sufficient force to cause bodily harm, including, but not limited to, a pellet gun, slingshot, blowgun, crossbow or bow and arrow; or

(g) Other similar weapon, instrument or device,

is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years.

2. For the purposes of this section, incarceration begins upon assignment to a cell or other place within the correctional facility after completion of the initial booking procedure.

(Added to NRS by 1977, 269; A 1985, 596; 1989, 1177; 1995, 1257)



NRS 212.187 - Voluntary sexual conduct between prisoner and another person; penalty.

1. A prisoner who is in lawful custody or confinement, other than in the custody of the Division of Parole and Probation of the Department of Public Safety pursuant to NRS 209.4886 or 209.4888 or residential confinement, and who voluntarily engages in sexual conduct with another person is guilty of a category D felony and shall be punished as provided in NRS 193.130.

2. A person who voluntarily engages in sexual conduct with a prisoner who is in lawful custody or confinement, other than in the custody of the Division of Parole and Probation of the Department of Public Safety pursuant to NRS 209.4886 or 209.4888 or residential confinement, is guilty of a category D felony and shall be punished as provided in NRS 193.130.

3. As used in this section, sexual conduct :

(a) Includes acts of masturbation, sexual penetration or physical contact with another person s clothed or unclothed genitals or pubic area to arouse, appeal to or gratify the sexual desires of a person.

(b) Does not include acts of a person who has custody of a prisoner or an employee of the institution in which the prisoner is confined that are performed to carry out the necessary duties of such a person or employee.

(Added to NRS by 1981, 613; A 1997, 1643; 1999, 2882; 2001, 1164, 1937; 2001 Special Session, 157; 2003, 26, 29, 2581; 2013, 1169)



NRS 212.189 - Unlawful acts related to human excrement or bodily fluid; penalty; investigation; testing for communicable diseases; plea bargaining prohibited.

1. Except as otherwise provided in subsection 10, a prisoner who is under lawful arrest, in lawful custody or in lawful confinement shall not knowingly:

(a) Store or stockpile any human excrement or bodily fluid;

(b) Sell, supply or provide any human excrement or bodily fluid to any other person;

(c) Buy, receive or acquire any human excrement or bodily fluid from any other person; or

(d) Use, propel, discharge, spread or conceal, or cause to be used, propelled, discharged, spread or concealed, any human excrement or bodily fluid:

(1) With the intent to have the excrement or bodily fluid come into physical contact with any portion of the body of another person, including, without limitation, an officer or employee of a prison or law enforcement agency, whether or not such physical contact actually occurs; or

(2) Under circumstances in which the excrement or bodily fluid is reasonably likely to come into physical contact with any portion of the body of another person, including, without limitation, an officer or employee of a prison or law enforcement agency, whether or not such physical contact actually occurs.

2. Except as otherwise provided in subsection 4, if a prisoner who is under lawful arrest or in lawful custody violates any provision of subsection 1, the prisoner is guilty of:

(a) For a first offense, a gross misdemeanor.

(b) For a second offense or any subsequent offense, a category D felony and shall be punished as provided in NRS 193.130.

3. Except as otherwise provided in subsection 4, if a prisoner who is in lawful confinement, other than residential confinement, violates any provision of subsection 1, the prisoner is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 2 years and a maximum term of not more than 10 years, and may be further punished by a fine of not more than $10,000.

4. If a prisoner who is under lawful arrest, in lawful custody or in lawful confinement violates any provision of paragraph (d) of subsection 1 and, at the time of the offense, the prisoner knew that any portion of the excrement or bodily fluid involved in the offense contained a communicable disease that causes or is reasonably likely to cause substantial bodily harm, whether or not the communicable disease was transmitted to a victim as a result of the offense, the prisoner is guilty of a category A felony and shall be punished by imprisonment in the state prison:

(a) For life with the possibility of parole, with eligibility for parole beginning when a minimum of 10 years has been served; or

(b) For a definite term of 25 years, with eligibility for parole beginning when a minimum of 10 years has been served,

and may be further punished by a fine of not more than $50,000.

5. A sentence imposed upon a prisoner pursuant to subsection 2, 3 or 4:

(a) Is not subject to suspension or the granting of probation; and

(b) Must run consecutively after the prisoner has served any sentences imposed upon the prisoner for the offense or offenses for which the prisoner was under lawful arrest, in lawful custody or in lawful confinement when the prisoner violated the provisions of subsection 1.

6. In addition to any other penalty, the court shall order a prisoner who violates any provision of paragraph (d) of subsection 1 to reimburse the appropriate person or governmental body for the cost of any examinations or testing:

(a) Conducted pursuant to paragraphs (a) and (b) of subsection 8; or

(b) Paid for pursuant to subparagraph (2) of paragraph (c) of subsection 8.

7. The warden, sheriff, administrator or other person responsible for administering a prison shall immediately and fully investigate any act described in subsection 1 that is reported or suspected to have been committed in the prison.

8. If there is probable cause to believe that an act described in paragraph (d) of subsection 1 has been committed in a prison:

(a) Each prisoner believed to have committed the act or to have been the bodily source of any portion of the excrement or bodily fluid involved in the act shall submit to any appropriate examinations and testing to determine whether each such prisoner has any communicable disease.

(b) If possible, a sample of the excrement or bodily fluid involved in the act must be recovered and tested to determine whether any communicable disease is present in the excrement or bodily fluid.

(c) If the excrement or bodily fluid involved in the act came into physical contact with any portion of the body of an officer or employee of a prison or law enforcement agency:

(1) The results of any examinations or testing conducted pursuant to paragraphs (a) and (b) must be provided to each such officer, employee or other person; and

(2) For each such officer or employee:

(I) Of a prison, the person or governmental body operating the prison where the act was committed shall pay for any appropriate examinations and testing requested by the officer or employee to determine whether a communicable disease was transmitted to the officer or employee as a result of the act; and

(II) Of any law enforcement agency, the law enforcement agency that employs the officer or employee shall pay for any appropriate examinations and testing requested by the officer or employee to determine whether a communicable disease was transmitted to the officer or employee as a result of the act.

(d) The results of the investigation conducted pursuant to subsection 7 and the results of any examinations or testing conducted pursuant to paragraphs (a) and (b) must be submitted to the district attorney of the county in which the act was committed or to the Office of the Attorney General for possible prosecution of each prisoner who committed the act.

9. If a prisoner is charged with committing an act described in paragraph (d) of subsection 1 and a victim or an intended victim of the act was an officer or employee of a prison or law enforcement agency, the prosecuting attorney shall not dismiss the charge in exchange for a plea of guilty, guilty but mentally ill or nolo contendere to a lesser charge or for any other reason unless the prosecuting attorney knows or it is obvious that the charge is not supported by probable cause or cannot be proved at the time of trial.

10. The provisions of this section do not apply to a prisoner who is in residential confinement or to a prisoner who commits an act described in subsection 1 if the act:

(a) Is otherwise lawful and is authorized by the warden, sheriff, administrator or other person responsible for administering the prison, or his or her designee, and the prisoner performs the act in accordance with the directions or instructions given to the prisoner by that person;

(b) Involves the discharge of human excrement or bodily fluid directly from the body of the prisoner and the discharge is the direct result of a temporary or permanent injury, disease or medical condition afflicting the prisoner that prevents the prisoner from having physical control over the discharge of his or her own excrement or bodily fluid; or

(c) Constitutes voluntary sexual conduct with another person in violation of the provisions of NRS 212.187.

(Added to NRS by 1999, 2676; A 2003, 1485; 2007, 1442; 2009, 150)



NRS 212.1895 - Applicability of certain provisions to custodian and prisoner assigned to private facility or institution; training to perform duties of correctional officer at private facility or institution; reimbursement to State for expenses relating to prisoner who escapes from private facility or institution.

1. The provisions of this section and NRS 212.030 to 212.130, inclusive, and 212.160 to 212.189, inclusive, apply to:

(a) A person who has custody of a prisoner assigned to a private facility or institution in this State; and

(b) A prisoner assigned to a private facility or institution in this State,

to the same extent that those provisions would apply if the prisoner had been assigned to a facility or institution operated by the Department of Corrections.

2. A private organization that operates a private facility or institution must provide training to any person employed by the private facility or institution to perform the duties of a correctional officer described in subsection 5 of NRS 209.131. The training must be equivalent to the training provided to a correctional officer in this State.

3. The private organization that operates a private facility or institution must reimburse the State for any expenses charged against the State or paid by the State pursuant to NRS 212.040, 212.050 or 212.070 concerning a prisoner who escapes from the private facility or institution.

4. As used in this section:

(a) Prisoner means any person who is:

(1) Convicted of a crime under the laws of this State and sentenced to imprisonment in the state prison; or

(2) Convicted of a crime under the laws of another jurisdiction and sentenced to imprisonment by that jurisdiction.

(b) Private facility or institution has the meaning ascribed to it in NRS 209.083.

(Added to NRS by 2009, 2821)



NRS 212.190 - Penalty.

If any person shall, willfully and intentionally, break down, pull down, or otherwise destroy or injure, in whole or in part, any public jail or other place of confinement, every person so offending is guilty of a public offense proportionate to the value of the loss resulting therefrom, and in no event less than a gross misdemeanor.

[1911 C&P 493; RL 6758; NCL 10440] (NRS A 1967, 526)



NRS 212.220 - Penalties for absence without authorization or tampering with electronic device; restitution.

1. Except as otherwise provided in NRS 213.400, a person who has been arrested for, charged with or convicted of a felony or a gross misdemeanor, who is being supervised electronically pursuant to such an arrest, charge or conviction and who:

(a) Is absent or attempts to be absent from his or her residence, employment or other activity authorized by the supervising agency without authorization; or

(b) Removes or disables or attempts to remove or disable the electronic device used to supervise the person,

is guilty of a gross misdemeanor.

2. A person who has been arrested for, charged with or convicted of a misdemeanor, who is supervised electronically pursuant to such an arrest, charge or conviction and who:

(a) Is absent or attempts to be absent from his or her residence, employment or other activity authorized by the supervising agency without authorization; or

(b) Removes or disables or attempts to remove or disable the electronic device used to supervise the person,

is guilty of a misdemeanor.

3. In addition to any other penalty, the court shall order the person to pay restitution for any damage to or loss of the electronic device used to supervise the person.

4. A sentence imposed pursuant to this section must run consecutively with the sentence imposed for the original offense.

(Added to NRS by 1997, 1225)






Chapter 213 - Pardons and Paroles; Remissions of Fines and Commutations of Punishments

NRS 213.005 - Definitions.

As used in NRS 213.005 to 213.100, inclusive, unless the context otherwise requires:

1. Board means the State Board of Pardons Commissioners.

2. Secretary means the Secretary of the Board.

3. Victim includes:

(a) A person, including a governmental entity, against whom a crime has been committed;

(b) A person who has been injured or killed as a direct result of the commission of a crime; or

(c) A relative of a person described in paragraph (a) or (b). For the purposes of this paragraph, a relative of a person includes:

(1) A spouse, parent, grandparent or stepparent;

(2) A natural born child, stepchild or adopted child;

(3) A grandchild, brother, sister, half brother or half sister; or

(4) A parent of a spouse.

(Added to NRS by 1983, 1330; A 1995, 1258, 2388; 2005, 2906; 2009, 775)



NRS 213.010 - State Board of Pardons Commissioners: Members; meetings; notice of meetings to victim.

1. The State Board of Pardons Commissioners consists of the Governor, the justices of the Supreme Court and the Attorney General.

2. Meetings of the Board for the purpose of considering applications for clemency may be held semiannually or oftener, on such dates as may be fixed by the Board.

3. Except as otherwise provided in a policy adopted pursuant to NRS 213.035, the Board shall give written notice at least 15 days before a meeting to each victim of the crimes committed by each person whose application for clemency will be considered at the meeting, if the victim so requests in writing and provides his or her current address. If a current address is not provided, the Board may not be held responsible if the notice is not received by the victim. The victim may submit a written response to the Board at any time before the meeting. All personal information, including, but not limited to, a current or former address, which pertains to a victim and which is received by the Board pursuant to this subsection is confidential.

[1:149:1933; 1931 NCL 11569] (NRS A 1957, 738; 1973, 803; 1979, 657; 1983, 1330, 1438, 1658; 1997, 3244; 2009, 775)



NRS 213.015 - Salaries of certain Board members who are justices of Supreme Court. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A member of the Board who has served as a district judge or as a justice of the Supreme Court, or any combination thereof, for at least 4 years, is entitled to compensation as a member of the Board in the amount of 2 percent of his or her annual salary as a justice of the Supreme Court for each year of service as a district judge or as a justice of the Supreme Court, or any combination thereof. The compensation received by a justice for service on the Board must not exceed 22 percent of his or her annual salary as a justice of the Supreme Court.

2. The salaries provided for in this section must be paid out of money provided by direct legislative appropriation from the State General Fund.

(Added to NRS by 1963, 1314; A 1965, 1154; 1969, 790; 1971, 2205; 1977, 1014; 1981, 1372; 1985, 1608; 1989, 1896, 2119; 1995, 2515; 1999, 3196)

NRS 213.015 Salaries of certain Board members who are justices of Supreme Court. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. A member of the Board who has served as a district judge, a judge of the Court of Appeals or a justice of the Supreme Court, or any combination thereof, for at least 4 years, is entitled to compensation as a member of the Board in the amount of 2 percent of his or her annual salary as a justice of the Supreme Court for each year of service as a district judge, a judge of the Court of Appeals or a justice of the Supreme Court, or any combination thereof. The compensation received by a justice for service on the Board must not exceed 22 percent of his or her annual salary as a justice of the Supreme Court.

2. The salaries provided for in this section must be paid out of money provided by direct legislative appropriation from the State General Fund.

(Added to NRS by 1963, 1314; A 1965, 1154; 1969, 790; 1971, 2205; 1977, 1014; 1981, 1372; 1985, 1608; 1989, 1896, 2119; 1995, 2515; 1999, 3196; 2013, 1767, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 213.017 - Secretary of Board: Appointment; qualifications; duties.

1. The Chair of the State Board of Parole Commissioners shall appoint a person to serve as Secretary of the State Board of Pardons Commissioners.

2. The Secretary must be selected on the basis of his or her training, experience, capacity and interest in correctional services.

3. The Secretary shall perform such duties as are required by the Board, including, but not limited to:

(a) Preparing the agenda for meetings of the Board;

(b) Providing notification to victims on behalf of the Board and the State Board of Parole Commissioners; and

(c) Establishing and facilitating the procedures by which a person may apply to have a fine or forfeiture remitted, a punishment commuted, a pardon granted or his or her civil rights restored by the Board.

(Added to NRS by 1973, 804; A 2003, 427)



NRS 213.020 - Notice of application for remission, commutation, pardon or restoration of civil rights: Contents; service.

1. Any person intending to apply to have a fine or forfeiture remitted, a punishment commuted, a pardon granted or his or her civil rights restored, or any person acting on his or her behalf, must submit an application to the Board, in accordance with the procedures established by the Secretary pursuant to NRS 213.017, specifying therein:

(a) The court in which the judgment was rendered;

(b) The amount of the fine or forfeiture, or the kind or character of punishment;

(c) The name of the person in whose favor the application is to be made;

(d) The particular grounds upon which the application will be based; and

(e) Any other information deemed relevant by the Secretary.

2. A person must not be required to pay a fee to have a fine or forfeiture remitted, a punishment commuted, a pardon granted or his or her civil rights restored pursuant to this section.

3. Except as otherwise provided in a policy adopted pursuant to NRS 213.035, the Secretary shall submit notice of the date, time and location of the meeting to consider the application and one copy of the application to the district attorney and to the district judge of the county wherein the person was convicted. In cases of fines and forfeitures, notice of the date, time and location of the meeting to consider the application must also be served on the chair of the board of county commissioners of the county wherein the person was convicted.

4. Except as otherwise provided in a policy adopted pursuant to NRS 213.035, notice of the date, time and location of a meeting to consider an application pursuant to this section must be served upon the appropriate persons as required in this section at least 30 days before the presentation of the application, unless a member of the Board, for good cause, prescribes a shorter time.

[4:149:1933; 1931 NCL 11572] + [Part 5:149:1933; 1931 NCL 11573] (NRS A 1977, 869; 1983, 1331; 2001 Special Session, 199; 2005, 2907; 2009, 775)



NRS 213.030 - When notice of application not required.

No notice shall be required of an application for:

1. A restoration to citizenship to take effect at the expiration of a term of imprisonment; or

2. The commutation of the death penalty.

[9:149:1933; 1931 NCL 11577]



NRS 213.035 - Restoration of civil rights expedited by Board under certain conditions.

The Board may adopt a policy to provide an expedited process to take action, without holding a meeting, to restore the civil rights, in whole or in part, of a person who submits an application to the Board to have his or her civil rights restored if certain conditions are met, including, without limitation, that:

1. There is no objection from the court in which the judgment was rendered;

2. There is no objection from the district attorney of the county wherein the person was convicted; and

3. The Board has not received a written request for notice concerning a meeting to consider an application for clemency from a victim of a crime committed by the person.

(Added to NRS by 2009, 774)



NRS 213.040 - District attorneys to furnish Board with statement upon receipt of notice of application for remission, commutation or pardon; notice of application to victim.

All district attorneys receiving notice of an application for a pardon, or commutation of punishment, or remission of fine or forfeiture, shall transmit forthwith to:

1. The Board a statement in writing of facts surrounding the commission of the offense for which the applicant is incarcerated or subject to penalty and any information affecting the merits of the application.

2. Each victim of the person applying for clemency a copy of the notice of the application, if the victim so requests in writing and provides his or her current address. If a current address is not provided, the district attorney may not be held responsible if a copy of the notice is not received by the victim. All personal information, including, but not limited to, a current or former address, which pertains to a victim and which is received by the district attorney pursuant to this subsection is confidential.

[6:149:1933; 1931 NCL 11574] (NRS A 1957, 333; 1983, 1331; 1997, 3244)



NRS 213.050 - Board members may administer oaths; certification of affidavits and depositions by judges, county clerks and notaries public.

1. Any member of the Board shall have authority to administer an oath or affirmation to any person offering to testify upon the hearing of an application for a pardon, or the commutation of a punishment, or the remission of a fine or forfeiture.

2. Any district judge, county clerk or notary public may take and certify affidavits and depositions to be used upon such applications, either for or against the same.

[7:149:1933; 1931 NCL 11575] (NRS A 1957, 738)



NRS 213.055 - Person with communications disability entitled to services of interpreter at hearing.

An applicant or a witness at a hearing upon an application for clemency who is a person with a communications disability as defined in NRS 50.050 is entitled to the services of an interpreter at public expense in accordance with the provisions of NRS 50.050 to 50.053, inclusive. The interpreter must be appointed by the Governor or a member of the Board designated by the Governor.

(Added to NRS by 1979, 657; A 2001, 1776; 2007, 170)



NRS 213.060 - Procedure when judgment of fine or forfeiture is remitted.

Whenever acting as the Board, the Governor, justices of the Supreme Court and the Attorney General, or the major part of them, the Governor being one, shall remit any judgment of fine or forfeiture, a certificate reciting the fine or forfeiture remitted, duly signed and attested with the Great Seal of the State, shall be filed in the clerk s office of the court wherein the judgment of fine or forfeiture was entered, and the clerk shall make an entry in the judgment docket or other proper place, showing that the fine or forfeiture is remitted, which filing and entry shall be evidence of the satisfaction thereof.

[2:149:1933; 1931 NCL 11570]



NRS 213.070 - Fines and forfeitures do not include discharge from liability on bail bond.

The fines and forfeitures mentioned in this chapter shall not be so construed as to include the remittance or discharge from liability on any bail bond.

[10:149:1933; 1931 NCL 11578]



NRS 213.080 - Procedure when death penalty is commuted.

1. Whenever any punishment involving the death penalty is commuted, a statement in writing shall be made out and signed reciting:

(a) The name of the person whose punishment is commuted.

(b) The time and place where convicted.

(c) The amount, kind and character of punishment substituted instead of the death penalty.

(d) The place where the substituted punishment is to be served out or suffered.

2. The statement shall be directed to the proper officer or authority charged by law with the safekeeping and execution of the punishment. The statement, attested with the Great Seal of this state, shall be sufficient authority for such officer or authority to receive and retain the person named in the statement as therein directed, and the officer or authority named in the statement must receive the person whose punishment has been commuted, and retain the person as directed.

[3:149:1933; 1931 NCL 11571]



NRS 213.085 - Board prohibited from commuting sentence of death or imprisonment for life without possibility of parole to sentence that would allow parole.

1. If a person is convicted of murder of the first degree before, on or after July 1, 1995, the Board shall not commute:

(a) A sentence of death; or

(b) A sentence of imprisonment in the state prison for life without the possibility of parole,

to a sentence that would allow parole.

2. If a person is convicted of any crime other than murder of the first degree on or after July 1, 1995, the Board shall not commute:

(a) A sentence of death; or

(b) A sentence of imprisonment in the state prison for life without the possibility of parole,

to a sentence that would allow parole.

(Added to NRS by 1995, 1258)



NRS 213.090 - Pardon: Restoration of civil rights; relieved of disabilities; limitations.

1. A person who is granted a full, unconditional pardon by the Board is restored to all civil rights, including, without limitation, the right to bear arms, and is relieved of all disabilities incurred upon conviction.

2. A pardon granted by the Board shall be deemed to be a full, unconditional pardon unless the official document issued pursuant to subsection 3 explicitly limits the restoration of the civil rights of the person or does not relieve the person of all disabilities incurred upon conviction.

3. Upon being granted a pardon by the Board, a person so pardoned must be given an official document which provides that the person has been granted a pardon. If the person is restored to the right to bear arms, the official document must explicitly state that the person is restored to the right to bear arms. If the person has not been granted a full, unconditional pardon, the official document must explicitly state all limitations on the restoration of the civil rights of the person and all disabilities incurred upon conviction from which the person is not relieved.

4. A person who has been granted a pardon in this State or elsewhere and whose official documentation of his or her pardon is lost, damaged or destroyed may file a written request with a court of competent jurisdiction to restore his or her civil rights pursuant to this section. Upon verification that the person has been granted a pardon and is eligible to be restored to his or her civil rights, the court shall issue an order restoring the person to his or her civil rights. A person must not be required to pay a fee to receive such an order.

5. A person who has been granted a pardon in this State or elsewhere may present:

(a) Official documentation of his or her pardon; or

(b) A court order restoring his or her civil rights,

as proof that the person has been restored to his or her civil rights.

[Part 5:149:1933; 1931 NCL 11573] (NRS A 1973, 1845; 1977, 665; 2001, 1696; 2003, 2692; 2005, 2907; 2011, 24)



NRS 213.095 - Notice by Board to victim if clemency granted.

If the Board remits a fine or forfeiture, commutes a sentence or grants a pardon, it shall give written notice of its action to the victim of the person granted clemency, if the victim so requests in writing and provides his or her current address. If a current address is not provided, the Board may not be held responsible if the notice is not received by the victim. All personal information, including, but not limited to, a current or former address, which pertains to a victim and which is received by the Board pursuant to this section is confidential.

(Added to NRS by 1983, 1330; A 1997, 3245)



NRS 213.100 - Order of discharge when clemency granted.

Whenever clemency is granted by the Board, there shall be served upon the Director of the Department of Corrections or other officer having the person in custody, an order to discharge the person therefrom upon a day to be named in the order, upon the conditions, limitations or restrictions named therein.

[Part 5:149:1933; 1931 NCL 11573] (NRS A 1977, 870; 2001 Special Session, 199)



NRS 213.107 - Definitions.

As used in NRS 213.107 to 213.157, inclusive, unless the context otherwise requires:

1. Board means the State Board of Parole Commissioners.

2. Chief means the Chief Parole and Probation Officer.

3. Division means the Division of Parole and Probation of the Department of Public Safety.

4. Residential confinement means the confinement of a person convicted of a crime to his or her place of residence under the terms and conditions established by the Board.

5. Sex offender means any person who has been or is convicted of a sexual offense.

6. Sexual offense means:

(a) A violation of NRS 200.366, subsection 4 of NRS 200.400, NRS 200.710, 200.720, subsection 2 of NRS 200.730, NRS 201.180, 201.230 or 201.450, or paragraph (a) or (b) of subsection 4 or paragraph (a) or (b) of subsection 5 of NRS 201.560;

(b) An attempt to commit any offense listed in paragraph (a); or

(c) An act of murder in the first or second degree, kidnapping in the first or second degree, false imprisonment, burglary or invasion of the home if the act is determined to be sexually motivated at a hearing conducted pursuant to NRS 175.547.

7. Standards means the objective standards for granting or revoking parole or probation which are adopted by the Board or the Chief.

(Added to NRS by 1957, 738; A 1969, 181, 596; 1973, 190, 803; 1975, 84; 1977, 285; 1979, 657; 1987, 946, 2233; 1989, 1885, 1895; 1991, 1411, 2045; 1993, 1552, 2885; 1995, 28, 416, 730, 731, 1425, 2290, 2294; 1997, 526, 1030, 1560, 1686, 1691, 1723, 2507, 2511, 2512, 2513, 2657, 3338, 3362; 1999, 23, 69; 2001, 2589, 2798; 2003, 180, 1391; 2011, 67; 2013, 228, 384, 1170)



NRS 213.10705 - Legislative declaration concerning parole, probation and residential confinement.

The Legislature finds and declares that the release or continuation of a person on parole or probation is an act of grace of the State. No person has a right to parole or probation, or to be placed in residential confinement, and it is not intended that the establishment of standards relating thereto create any such right or interest in liberty or property or establish a basis for any cause of action against the State, its political subdivisions, agencies, boards, commissions, departments, officers or employees.

(Added to NRS by 1989, 1885; A 1991, 316) (Substituted in revision for NRS 213.10989)



NRS 213.1071 - Division: Creation; composition; Chief.

1. There is hereby created the Division of Parole and Probation of the Department of Public Safety.

2. The Division consists of the Chief and such sections as the Chief may create with the approval of the Director of the Department of Public Safety.

3. The Chief of the Division is the Chief Parole and Probation Officer.

(Added to NRS by 1969, 596; A 1977, 285; 1993, 1522; 2001, 2589)



NRS 213.1072 - Chief: Duties.

The Chief shall:

1. Administer all activities and services of the Division.

2. Be responsible for the management of the Division.

(Added to NRS by 1969, 596; A 1977, 286; 1993, 1522)



NRS 213.1073 - Chief: Powers.

The Chief may:

1. Organize the Division to provide maximum efficiency in carrying out its duties.

2. Appoint the heads of sections as established.

3. Appoint such assistants and other employees as may be required to administer the duties imposed by law upon the Board and the Division within the limits of appropriations.

4. Set standards of service.

(Added to NRS by 1969, 596; A 1977, 286; 1993, 1522)



NRS 213.1075 - Information obtained by employees of Division or Board privileged; nondisclosure.

Except as otherwise provided by specific statute, all information obtained in the discharge of official duty by an employee of the Division or the Board is privileged and may not be disclosed directly or indirectly to anyone other than the Board, the judge, district attorney or others entitled to receive such information, unless otherwise ordered by the Board or judge or necessary to perform the duties of the Division.

(Added to NRS by 1959, 799; A 1975, 179; 1993, 1524; 1995, 2066; 1997, 837; 2005, 83)



NRS 213.1076 - Fee to defray costs of supervision; regulations; waiver.

1. The Division shall:

(a) Except as otherwise provided in this section, charge each parolee, probationer or person supervised by the Division through residential confinement a fee to defray the cost of his or her supervision.

(b) Adopt by regulation a schedule of fees to defray the costs of supervision of a parolee, probationer or person supervised by the Division through residential confinement. The regulation must provide for a monthly fee of at least $30.

2. The Chief may waive the fee to defray the cost of supervision, in whole or in part, if the Chief determines that payment of the fee would create an economic hardship on the parolee, probationer or person supervised by the Division through residential confinement.

3. Unless waived pursuant to subsection 2, the payment by a parolee, probationer or person supervised by the Division through residential confinement of a fee charged pursuant to subsection 1 is a condition of his or her parole, probation or residential confinement.

(Added to NRS by 1983, 204; A 1987, 24; 1993, 1524; 1997, 1561, 3362; 1999, 669)



NRS 213.1077 - Contracts and agreements with Federal Government.

The Division may enter into such contracts and agreements with the Federal Government or any of its agencies as may be necessary, proper and convenient.

(Added to NRS by 1959, 799; A 1975, 41; 1977, 287; 1979, 612; 1993, 1523) (Substituted in revision for NRS 213.1091)



NRS 213.1078 - Level of supervision of probationer or parolee; review; notice to probationer or parolee of change in level.

1. Except as otherwise provided in subsection 2, the Division shall set a level of supervision for each probationer. At least once every 6 months, or more often if necessary, the Division shall review the probationer s level of supervision to determine whether a change in the level of supervision is necessary. The Division shall specify in each review the reasons for maintaining or changing the level of supervision. If the Division changes the level of supervision, the Division shall notify the probationer of the change.

2. The provisions of subsection 1 are not applicable if:

(a) The level of supervision for the probationer is set by the court or by law; or

(b) The probationer is ordered to participate in a program of probation secured by a security bond pursuant to NRS 176A.300 to 176A.370, inclusive.

3. Except as otherwise provided in subsection 4, at least once every 6 months, or more often if necessary, the Division shall review a parolee s level of supervision to determine whether a change in the level of supervision is necessary. The Division shall specify in each review the reasons for maintaining or changing the level of supervision. If the Division changes the level of supervision, the Division shall notify the parolee of the change.

4. The provisions of subsection 3 are not applicable if the level of supervision for the parolee is set by the Board or by law.

(Added to NRS by 1997, 1560)



NRS 213.108 - Creation; members; Chair; qualifications; decisions.

1. The State Board of Parole Commissioners is hereby created within the Department of Public Safety.

2. The Board consists of seven members appointed by the Governor.

3. A Chair of the Board must be appointed by the Governor. The Chair is the Executive Officer of the Board and shall administer its activities and services and is responsible for its management except as otherwise provided in NRS 213.1085.

4. Each member of the Board must have at least:

(a) A bachelor s degree in criminal justice, law enforcement, sociology, psychology, social work, law or the administration of correctional or rehabilitative facilities and programs and not less than 3 years of experience working in one or several of these fields; or

(b) Four years of experience in one or several of the fields specified in paragraph (a).

5. Except as otherwise provided in subsection 6, when making an appointment to the Board, the Governor shall, to the extent practicable:

(a) Appoint a person who has experience in the field of:

(1) Prisons;

(2) Parole and probation;

(3) Law enforcement, including investigation;

(4) Criminal law as the Attorney General, a deputy attorney general, a district attorney or a deputy district attorney;

(5) Social work or therapy with emphasis on family counseling, domestic violence and urban social problems; or

(6) The advocacy of victims rights; and

(b) Ensure that each of the fields listed in paragraph (a) is represented by at least one member of the Board who has experience in the field.

6. No more than two members of the Board may represent one of the fields listed in paragraph (a) of subsection 5.

7. Except as otherwise provided in NRS 213.133, a decision on any issue before the Board, concurred in by four or more members, is the decision of the Board.

(Added to NRS by 1957, 738; A 1959, 797; 1977, 286; 1979, 1116; 1987, 317; 1991, 1354; 1993, 1523; 1995, 2290; 1997, 3339; 2001, 2589)



NRS 213.1085 - Executive Secretary: Appointment; unclassified service; qualifications; duties. [Effective through June 30, 2014.]

1. The Board shall appoint an Executive Secretary, who is in the unclassified service of the State.

2. The Executive Secretary must be selected on the basis of his or her training, experience, capacity and interest in correctional services.

3. The Board shall supervise the activities of the Executive Secretary.

4. The Executive Secretary is the Secretary of the Board and shall perform such duties in connection therewith as the Board may require, including, but not limited to, preparing the agenda for board meetings and answering correspondence from prisoners in the state prison.

5. The Executive Secretary shall prepare a list at least 30 days before any scheduled action by the Board showing each person then eligible for parole indicating:

(a) The name of the prisoner;

(b) The crime for which the prisoner was convicted;

(c) The county in which the prisoner was sentenced;

(d) The date of the sentence;

(e) The length of the sentence, including the minimum term and maximum term of imprisonment or the definite term of imprisonment, if one is imposed;

(f) The amount of time actually served in the state prison;

(g) The amount of credit for time previously served in a county jail; and

(h) The amount of credit allowed to reduce the sentence of the prisoner pursuant to chapter 209 of NRS.

The Executive Secretary shall send copies to all law enforcement agencies in this state and to other persons whom the Executive Secretary deems appropriate, at least 30 days before any scheduled action by the Board. Each law enforcement agency that receives the list shall make the list available for public inspection during normal business hours.

(Added to NRS by 1973, 804; A 1979, 349; 1995, 1258, 2066; 1997, 521)

NRS 213.1085 Executive Secretary: Appointment; unclassified service; qualifications; duties. [Effective July 1, 2014.]

1. The Board shall appoint an Executive Secretary, who is in the unclassified service of the State.

2. The Executive Secretary must be selected on the basis of his or her training, experience, capacity and interest in correctional services.

3. The Board shall supervise the activities of the Executive Secretary.

4. The Executive Secretary is the Secretary of the Board and shall perform such duties in connection therewith as the Board may require, including, but not limited to, preparing the agenda for board meetings and answering correspondence from prisoners in the state prison.

5. The Executive Secretary shall prepare a list at least 30 days before any scheduled action by the Board showing each person then eligible for parole indicating:

(a) The name of the prisoner;

(b) The crime for which the prisoner was convicted;

(c) The county in which the prisoner was sentenced;

(d) The date of the sentence;

(e) The length of the sentence, including the minimum term or the minimum aggregate term, as applicable, and the maximum term or the maximum aggregate term, as applicable, of imprisonment or the definite term of imprisonment, if one is imposed;

(f) The amount of time actually served in the state prison;

(g) The amount of credit for time previously served in a county jail; and

(h) The amount of credit allowed to reduce the sentence of the prisoner pursuant to chapter 209 of NRS.

The Executive Secretary shall send copies to all law enforcement agencies in this state and to other persons whom the Executive Secretary deems appropriate, at least 30 days before any scheduled action by the Board. Each law enforcement agency that receives the list shall make the list available for public inspection during normal business hours.

(Added to NRS by 1973, 804; A 1979, 349; 1995, 1258, 2066; 1997, 521; 2013, 229, effective July 1, 2014)



NRS 213.1086 - Method of payment of compensation, salaries and expenses of Executive Secretary and employees.

The compensation, salaries and expenses of the Executive Secretary and employees of the Board must be paid, upon certification by the Secretary of the Board, in the same manner as those of other state officers and employees.

(Added to NRS by 1959, 798; A 1961, 656; 1963, 1330; 1965, 701; 1967, 1487; 1971, 1423; 1973, 804; 1977, 287; 1981, 1270; 1985, 396) (Substituted in revision for part of NRS 213.1094)



NRS 213.1087 - Terms of members; vacancies; other employment prohibited; administration of oaths; certification of affidavits and depositions.

1. The term of office of each member of the Board is 4 years.

2. Appointments to the Board must be made by the Governor within 60 days from the time any vacancy occurs.

3. Members of the Board are in the unclassified service of the State. They shall devote their entire time and attention to the business of the Board and shall not pursue any other business or occupation or hold any other office of profit which detracts from the full and timely performance of their duties.

4. Any member of the Board may administer an oath or affirmation to any person offering to testify at a meeting to consider a prisoner for parole or in a parole revocation hearing, and any district judge, county clerk or notary public may take and certify an affidavit or deposition to be used at a meeting to consider a prisoner for parole or in a parole revocation hearing.

(Added to NRS by 1957, 738; A 1959, 797; 1973, 179; 1975, 295; 1977, 286; 1985, 396; 1995, 2291; 1997, 27; 1999, 131)



NRS 213.1088 - Program of orientation for new members and case hearing representatives; continuing education of members and case hearing representatives.

1. The Department of Public Safety in conjunction with the Department of Corrections shall establish a program of orientation that:

(a) Each member of the Board shall attend upon appointment to a first term; and

(b) Each person named by the Board to the list of persons eligible to serve as a case hearing representative pursuant to NRS 213.135 shall attend upon being named to the list. A person named to the list may not serve as a case hearing representative until the person completes the program of orientation.

2. The program of orientation must include a minimum of 40 hours of training. The information presented during the program of orientation must include, but is not limited to:

(a) A historical perspective of parole, including the objectives of and reasons for using parole within the criminal justice system;

(b) The role and function of the Board within the criminal justice system;

(c) The responsibilities of members of the Board and case hearing representatives;

(d) The goals and objectives of the Board;

(e) The programs administered by the Board;

(f) The policies and procedures of the Board; and

(g) The laws and regulations governing parole, including the standards for granting, denying, revoking and continuing parole.

3. The Chair of the Board shall develop a written plan for the continuing education of members of the Board and case hearing representatives. The plan must require that:

(a) Each member of the Board shall attend not less than 16 hours of courses for continuing education during each year of the member s term.

(b) Each case hearing representative shall attend not less than 16 hours of courses for continuing education during each year that the representative is on the list of persons eligible to serve as a case hearing representative.

4. A member of the Board or a case hearing representative may meet the requirement for continuing education by successfully completing courses in any combination of the following subjects:

(a) The role and function of the Board within the criminal justice system;

(b) Changes in the law, including judicial decisions affecting parole;

(c) Developing skills in communicating, making decisions and solving problems;

(d) The interpretation and use of research, data and reports;

(e) Correctional policies and programs, including programs for the treatment of prisoners and parolees;

(f) Alternative punishments for disobedience;

(g) The selection of prisoners for parole;

(h) The supervision of parolees;

(i) The designation of and programs for repeating or professional offenders;

(j) Problems related to gangs;

(k) The abuse of alcohol and drugs;

(l) The acquired immune deficiency syndrome;

(m) Domestic violence; and

(n) Mental illness and intellectual disabilities.

5. The Board shall, within the limits of legislative appropriations, pay the expenses of members of the Board and case hearing representatives attending courses for continuing education.

(Added to NRS by 1995, 2289; A 1997, 3340; 2001, 2590; 2001 Special Session, 199; 2013, 691)



NRS 213.10885 - Board to adopt standards for granting or revocation of parole; sample form regarding probability of success on parole to be made available to public; review of effectiveness of standards; report to Legislature.

1. The Board shall adopt by regulation specific standards for each type of convicted person to assist the Board in determining whether to grant or revoke parole. The regulations must include standards for determining whether to grant or revoke the parole of a convicted person:

(a) Who committed a capital offense.

(b) Who was sentenced to serve a term of imprisonment for life.

(c) Who was convicted of a sexual offense involving the use or threat of use of force or violence.

(d) Who was convicted as a habitual criminal.

(e) Who is a repeat offender.

(f) Who was convicted of any other type of offense.

The standards must be based upon objective criteria for determining the person s probability of success on parole.

2. In establishing the standards, the Board shall consider the information on decisions regarding parole that is compiled and maintained pursuant to NRS 213.10887 and all other factors which are relevant in determining the probability that a convicted person will live and remain at liberty without violating the law if parole is granted or continued. The other factors the Board considers must include, but are not limited to:

(a) The severity of the crime committed;

(b) The criminal history of the person;

(c) Any disciplinary action taken against the person while incarcerated;

(d) Any previous parole violations or failures;

(e) Any potential threat to society or to the convicted person; and

(f) The length of his or her incarceration.

3. In determining whether to grant parole to a convicted person, the Board shall not consider whether the person has appealed the judgment of imprisonment for which the person is being considered for parole.

4. The standards adopted by the Board must provide for a greater punishment for a convicted person who has a history of repetitive criminal conduct or who commits a serious crime, with a violent crime considered the most serious, than for a convicted person who does not have a history of repetitive crimes and did not commit a serious crime.

5. The Board shall make available to the public a sample of the form the Board uses in determining the probability that a convicted person will live and remain at liberty without violating the law if parole is granted or continued.

6. On or before January 1 of each even-numbered year, the Board shall review comprehensively the standards adopted by the Board. The review must include a determination of whether the standards are effective in predicting the probability that a convicted person will live and remain at liberty without violating the law if parole is granted or continued. If a standard is found to be ineffective, the Board shall not use that standard in its decisions regarding parole and shall adopt revised standards as soon as practicable after the review.

7. The Board shall report to each regular session of the Legislature:

(a) The number and percentage of the Board s decisions that conflicted with the standards;

(b) The results and conclusions from the Board s review pursuant to subsection 6; and

(c) Any changes in the Board s standards, policies, procedures, programs or forms that have been or will be made as a result of the review.

(Added to NRS by 1989, 1884; A 1995, 2291; 1997, 3341; 2007, 3181)



NRS 213.10887 - Board to compile, maintain, organize and tabulate information concerning decisions regarding parole.

1. The Board shall compile and maintain detailed information concerning all decisions regarding parole. The information must include, but is not limited to:

(a) The Board s reasons for each decision to grant, deny, revoke or continue parole.

(b) The number of decisions made by the Board granting parole, denying parole, revoking parole and continuing parole.

2. The Board shall organize and tabulate the information compiled pursuant to this section at regular intervals, which must not exceed 3 months.

(Added to NRS by 1997, 3338)



NRS 213.1089 - Subpoenas.

1. For the purposes of NRS 213.107 to 213.157, inclusive:

(a) The Chair of the Board; and

(b) The inquiring officer conducting an inquiry pursuant to NRS 213.1511,

may issue subpoenas to compel the attendance of witnesses and the production of books and papers.

2. If any witness refuses to attend or testify or produce any books and papers as required by the subpoena, the Chair of the Board or inquiring officer may report to the district court by petition, setting forth that:

(a) Due notice has been given of the time and place of attendance of the witness or the production of the books and papers;

(b) The witness has been subpoenaed by the Chair of the Board or inquiring officer pursuant to this section; and

(c) The witness has failed or refused to attend or produce the books and papers required by the subpoena before the Board or at the inquiry which is named in the subpoena, or has refused to answer questions propounded to the witness,

and asking for an order of the court compelling the witness to attend and testify or produce the books and papers.

3. Upon such petition, the court shall enter an order directing the witness to appear before the court at a time and place to be fixed by the court in its order, the time to be not more than 10 days from the date of the order, and then and there show cause why the witness has not attended or testified or produced the books or papers. A certified copy of the order must be served upon the witness.

4. If it appears to the court that the subpoena was regularly issued, the court shall enter an order that the witness appear before the Board or at the inquiry at the time and place fixed in the order and testify or produce the required books or papers, and upon failure to obey the order the witness must be dealt with as for contempt of court.

(Added to NRS by 1979, 169; A 1995, 28)



NRS 213.10915 - Automated victim notification of eligibility of prisoner for residential confinement and consideration for parole; requirements; exceptions.

1. The Board, in consultation with the Division, may enter into an agreement with the manager of an automated victim notification system to notify victims of the information described in NRS 209.392 and 209.3925 and subsections 4 and 7 of NRS 213.131 through the system if the system is capable of:

(a) Automatically notifying by telephone or electronic means a victim registered with the system of the information described in NRS 209.392 and 209.3925 and subsections 4 and 7 of NRS 213.131 with the timeliness required by NRS 209.392 and 209.3925 and subsections 4 and 7 of NRS 213.131; and

(b) Notifying victims registered with the system, using language provided by the Board, if the Board decides that it will discontinue the use of the system to notify victims of the information described in NRS 209.392 and 209.3925 and subsections 4 and 7 of NRS 213.131. The notice must:

(1) Be provided to each victim registered with the system not less than 90 days before the date on which the Board will discontinue use of the system; and

(2) Advise each victim to submit a written request for notification pursuant to subsection 4 of NRS 213.131 if the victim wishes to receive notice of the information described in NRS 209.392 and 209.3925 and subsections 4 and 7 of NRS 213.131.

2. The Division is not required to notify the victim of an offender of the information described in NRS 209.392 and 209.3925 and the Board is not required to notify the victim of a prisoner of the information described in subsections 4 and 7 of NRS 213.131 if:

(a) The Board has entered into an agreement pursuant to subsection 1; and

(b) Before discontinuing the notification of victims pursuant to NRS 209.392 and 209.3925 and subsections 4 and 7 of NRS 213.131, the Board, not less than two times and not less than 60 days apart, has notified each victim who has requested notification pursuant to subsection 4 of NRS 213.131 and who has provided his or her current address or whose current address is otherwise known by the Board of the change in the manner in which a victim is notified of the information described in NRS 209.392 and 209.3925 and subsections 4 and 7 of NRS 213.131. The notice must:

(1) Advise the victim that the Division will no longer notify the victim of the information described in NRS 209.392 and 209.3925, that the Board will no longer notify the victim of the information described in subsections 4 and 7 of NRS 213.131, and that the victim may register with the automated victim notification system if he or she wishes to be notified of the information described in NRS 209.392 and 209.3925 and subsections 4 and 7 of NRS 213.131; and

(2) Include instructions for registering with the automated victim notification system to receive notice of the information described in NRS 209.392 and 209.3925 and subsections 4 and 7 of NRS 213.131.

3. For the purposes of this section, victim has the meaning ascribed to it in NRS 213.005.

(Added to NRS by 2013, 383)



NRS 213.1092 - Chief: Appointment; qualifications.

1. The Director of the Department of Public Safety shall appoint the Chief Parole and Probation Officer, who is in the unclassified service of the State.

2. The Chief Parole and Probation Officer must:

(a) Be selected on the basis of his or her training, experience, capacity and interest in correctional services.

(b) Have had at least 5 years experience in correctional programs, of which at least 3 years were in a responsible administrative position.

(Added to NRS by 1959, 797; A 1969, 597; 1977, 287; 1993, 1523; 2001, 2591; 2005, 548)



NRS 213.1094 - Chief: Other employment prohibited.

The Chief Parole and Probation Officer shall devote his or her entire time and attention to the business of his or her office and shall not pursue any other business or occupation or hold any other office of profit.

(Added to NRS by 1959, 798; A 1961, 656; 1963, 1330; 1965, 701; 1967, 1487; 1971, 1423; 1973, 804; 1977, 287; 1981, 1270; 1985, 396; 1995, 2310) (Part substituted in revision by NRS 213.1086)



NRS 213.1095 - Chief: Powers and duties.

The Chief Parole and Probation Officer:

1. Is responsible for and shall supervise the fiscal affairs and responsibilities of the Division.

2. May establish, consolidate and abolish sections within the Division.

3. May establish, consolidate and abolish districts within the State to which assistant parole and probation officers are assigned.

4. Shall appoint the necessary supervisory personnel and other assistants and employees as may be necessary for the efficient discharge of the responsibilities of the Division.

5. Is responsible for such reports of investigation and supervision and other reports as may be requested by the Board or courts.

6. Shall direct the work of all assistants and employees assigned to him or her.

7. Shall formulate methods of investigation, supervision, recordkeeping and reporting.

8. Shall develop policies of parole and probation after considering other acceptable and recognized correctional programs and conduct training courses for the staff.

9. Shall furnish to each person released under his or her supervision a written statement of the conditions of parole or probation, instruct any parolee or probationer regarding those conditions, and advise the Board or the court of any violation of the conditions of parole and probation.

10. At the close of each biennium, shall submit to the Governor and the Board a report, with statistical and other data, of his or her work.

(Added to NRS by 1959, 798; A 1969, 597; 1973, 1565; 1977, 120, 288; 1983, 322; 1985, 396; 1993, 1523)



NRS 213.1096 - Powers and duties of assistant parole and probation officers.

Assistant parole and probation officers shall:

1. Investigate all cases referred to them for investigation by the Board or by the Chief Parole and Probation Officer, or by any court in which they are authorized to serve.

2. Supervise all persons released on probation by any such court or released to them for supervision by the Board or by the Chief Parole and Probation Officer.

3. Furnish to each person released under their supervision a written statement of the conditions of parole or probation and instruct the person regarding those conditions.

4. Keep informed concerning the conduct and condition of all persons under their supervision and use all suitable methods to aid and encourage them and to bring about improvement in their conduct and conditions.

5. Keep detailed records of their work.

6. Collect and disburse all money in accordance with the orders of the Chief Parole and Probation Officer or the court.

7. Keep accurate and complete accounts of all money received and disbursed in accordance with such orders and give receipts therefor.

8. Make such reports in writing as the court or the Chief Parole and Probation Officer may require.

9. Coordinate their work with that of other social agencies.

10. File identifying information regarding their cases with any social service index or exchange operating in the area to which they are assigned.

(Added to NRS by 1959, 799; A 1977, 288)



NRS 213.10983 - Seizure, custody, use and sale of property other than dangerous instrument or weapon.

1. A parole or probation officer shall immediately deliver to the Division any seized, abandoned or unclaimed property, other than an instrument or weapon described in NRS 202.350, which the parole or probation officer obtains in the pursuance of his or her duty, unless the parole or probation officer is required to retain the property as evidence pursuant to a court order or directive of the Attorney General or a district attorney. Property retained as evidence must be placed in a secured locker for evidence at a law enforcement agency in this state and when released from evidence must be immediately delivered to the Division.

2. The Division shall keep the property for return to the owner and, unless it is contraband, return it to the owner if the owner submits a claim to the Division and establishes his or her ownership within 1 year after the Division comes into possession of it. Contraband includes any property which, if possessed by a parolee or probationer, would constitute a violation of the terms of his or her parole or probation or any federal or state law. Contraband becomes the property of the Division.

3. Any contraband consisting of controlled substances or dangerous drugs must be disposed of or destroyed as provided by law.

4. If the Division is not able to determine the owner of the property within the 1-year period, the Division acquires title to it and the Chief Parole and Probation Officer shall:

(a) Sell the property at a public auction at the same times and places that confiscated instruments and weapons are sold; or

(b) Retain the property for the official use of the Division.

5. The Division shall keep accurate records of all property governed by this section.

(Added to NRS by 1981, 370; A 1993, 1524)



NRS 213.10985 - Seizure, custody, use and sale of dangerous instrument or weapon.

1. A parole or probation officer shall immediately deliver to the Division any seized, abandoned or unclaimed instrument or weapon described in NRS 202.350 which the parole or probation officer obtains in the pursuance of his or her duty, unless the parole or probation officer is required to retain it as evidence pursuant to a court order or directive of the Attorney General or a district attorney. Property retained as evidence must be placed in a secured locker for evidence at a law enforcement agency in this state and when released from evidence must be immediately delivered to the Division.

2. The Division shall:

(a) Destroy or direct to be destroyed the instrument or weapon if it is determined to be dangerous to the safety of the public.

(b) Return an instrument or weapon which has not been destroyed pursuant to paragraph (a), upon demand, to any person other than a parolee or probationer:

(1) From whom it was confiscated if that person is acquitted of the public offense or crime of which that person was charged; or

(2) Who otherwise claims and establishes ownership of it. Any such instrument or weapon which is not destroyed, returned or claimed within 1 year after the Division comes into possession of it becomes the property of the Division.

3. The Chief Parole and Probation Officer shall at least once a year order the officers who have custody of such instruments and weapons that have become the property of the Division to:

(a) Retain the instrument or weapon for official use by the Division.

(b) Deliver the instruments and weapons to another custodial officer of the Division to be sold.

(c) Sell any such instrument or weapon to another law enforcement agency at a price not less than its prevailing market value.

(d) Sell all unretained and unsold instruments and weapons at a public auction to be held at least once in each year, after notice of such public auction describing the instrument or weapons to be sold is published once a week for 2 weeks immediately preceding the date of the auction in a newspaper of general circulation in the county or city of the sale.

4. All proceeds of the sales provided for in subsection 3 must be deposited with the State Treasurer for credit to the State General Fund.

5. Any officer receiving an order as provided in subsection 3 shall comply with such order as soon as practicable.

6. The Division shall keep accurate records of all instruments and weapons governed by this section.

(Added to NRS by 1981, 371; A 1993, 1525)



NRS 213.10988 - Chief to adopt standards for recommendations regarding parole or probation.

1. The Chief Parole and Probation Officer shall adopt by regulation standards to assist him or her in formulating a recommendation regarding the granting of probation or the revocation of parole or probation to a convicted person who is otherwise eligible for or on probation or parole. The standards must be based upon objective criteria for determining the person s probability of success on parole or probation.

2. In establishing standards, the Chief Parole and Probation Officer shall first consider all factors which are relevant in determining the probability that a convicted person will live and remain at liberty without violating the law if parole is continued or probation is granted or continued.

3. The Chief Parole and Probation Officer shall adjust the standards to provide a recommendation of greater punishment for a convicted person who has a history of repetitive criminal conduct or who commits a serious crime, with a violent crime considered the most serious, than for a convicted person who does not have a history of repetitive crimes and did not commit a serious crime.

4. When adopting regulations pursuant to this section, the Chief Parole and Probation Officer shall follow the procedure set forth in chapter 233B of NRS for the adoption of regulations.

5. The Chief Parole and Probation Officer shall report to each regular session of the Legislature:

(a) The number and percentage of recommendations made regarding parole and probation which conflicted with the standards; and

(b) Any recommendations regarding the standards.

(Added to NRS by 1989, 1885)



NRS 213.1099 - Limitations on Board s power to release prisoners on parole. [Effective through June 30, 2014.]

1. Except as otherwise provided in this section and NRS 213.1215, the Board may release on parole a prisoner who is otherwise eligible for parole pursuant to NRS 213.107 to 213.157, inclusive.

2. In determining whether to release a prisoner on parole, the Board shall consider:

(a) Whether there is a reasonable probability that the prisoner will live and remain at liberty without violating the laws;

(b) Whether the release is incompatible with the welfare of society;

(c) The seriousness of the offense and the history of criminal conduct of the prisoner;

(d) The standards adopted pursuant to NRS 213.10885 and the recommendation, if any, of the Chief; and

(e) Any documents or testimony submitted by a victim notified pursuant to NRS 213.131 or 213.10915.

3. When a person is convicted of a felony and is punished by a sentence of imprisonment, the person remains subject to the jurisdiction of the Board from the time the person is released on parole under the provisions of this chapter until the expiration of the maximum term of imprisonment imposed by the court less any credits earned to reduce his or her sentence pursuant to chapter 209 of NRS.

4. Except as otherwise provided in NRS 213.1215, the Board may not release on parole a prisoner whose sentence to death or to life without possibility of parole has been commuted to a lesser penalty unless the Board finds that the prisoner has served at least 20 consecutive years in the state prison, is not under an order to be detained to answer for a crime or violation of parole or probation in another jurisdiction, and does not have a history of:

(a) Recent misconduct in the institution, and has been recommended for parole by the Director of the Department of Corrections;

(b) Repetitive criminal conduct;

(c) Criminal conduct related to the use of alcohol or drugs;

(d) Repetitive sexual deviance, violence or aggression; or

(e) Failure in parole, probation, work release or similar programs.

5. In determining whether to release a prisoner on parole pursuant to this section, the Board shall not consider whether the prisoner will soon be eligible for release pursuant to NRS 213.1215.

6. The Board shall not release on parole an offender convicted of an offense listed in NRS 179D.097 until the Central Repository for Nevada Records of Criminal History has been provided an opportunity to give the notice required pursuant to NRS 179D.475.

(Added to NRS by 1967, 526; A 1973, 844; 1975, 85; 1977, 414; 1981, 871; 1987, 509, 946; 1989, 1886; 1993, 2777; 1995, 28, 417, 1259, 1331, 2067, 2070; 1997, 589, 590, 591, 1686, 2508; 2001 Special Session, 200; 2007, 2775; 2011, 67; 2013, 248, 384)

NRS 213.1099 Limitations on Board s power to release prisoners on parole. [Effective July 1, 2014.]

1. Except as otherwise provided in this section and NRS 213.1215, the Board may release on parole a prisoner who is otherwise eligible for parole pursuant to NRS 213.107 to 213.157, inclusive.

2. In determining whether to release a prisoner on parole, the Board shall consider:

(a) Whether there is a reasonable probability that the prisoner will live and remain at liberty without violating the laws;

(b) Whether the release is incompatible with the welfare of society;

(c) The seriousness of the offense and the history of criminal conduct of the prisoner;

(d) The standards adopted pursuant to NRS 213.10885 and the recommendation, if any, of the Chief; and

(e) Any documents or testimony submitted by a victim notified pursuant to NRS 213.131 or 213.10915.

3. When a person is convicted of a felony and is punished by a sentence of imprisonment, the person remains subject to the jurisdiction of the Board from the time the person is released on parole under the provisions of this chapter until the expiration of the maximum term or the maximum aggregate term of imprisonment imposed by the court, as applicable, less any credits earned to reduce his or her sentence pursuant to chapter 209 of NRS.

4. Except as otherwise provided in NRS 213.1215, the Board may not release on parole a prisoner whose sentence to death or to life without possibility of parole has been commuted to a lesser penalty unless the Board finds that the prisoner has served at least 20 consecutive years in the state prison, is not under an order to be detained to answer for a crime or violation of parole or probation in another jurisdiction, and does not have a history of:

(a) Recent misconduct in the institution, and has been recommended for parole by the Director of the Department of Corrections;

(b) Repetitive criminal conduct;

(c) Criminal conduct related to the use of alcohol or drugs;

(d) Repetitive sexual deviance, violence or aggression; or

(e) Failure in parole, probation, work release or similar programs.

5. In determining whether to release a prisoner on parole pursuant to this section, the Board shall not consider whether the prisoner will soon be eligible for release pursuant to NRS 213.1215.

6. The Board shall not release on parole an offender convicted of an offense listed in NRS 179D.097 until the Central Repository for Nevada Records of Criminal History has been provided an opportunity to give the notice required pursuant to NRS 179D.475.

(Added to NRS by 1967, 526; A 1973, 844; 1975, 85; 1977, 414; 1981, 871; 1987, 509, 946; 1989, 1886; 1993, 2777; 1995, 28, 417, 1259, 1331, 2067, 2070; 1997, 589, 590, 591, 1686, 2508; 2001 Special Session, 200; 2007, 2775; 2011, 67; 2013, 229, 248, 384, effective July 1, 2014)



NRS 213.110 - Regulations regarding parole; suspension of parole to permit induction into military service.

1. Subject to the provisions of NRS 213.120, the Board shall establish rules and regulations under which any prisoner who is now or hereafter may be imprisoned in the state prison, or in another jurisdiction as provided in NRS 176.045, may be allowed to go upon parole outside of the buildings or enclosures, but to remain, while on parole, in the legal custody and under the control of the Board and subject at any time to be taken within the enclosure of the state prison.

2. The Board, for good cause and in order to permit induction into the military service of the United States, may suspend paroles during the period of the parolee s active service after induction into the military service.

[11:149:1933; A 1943, 55; 1943 NCL 11579] (NRS A 1957, 739; 1965, 434; 1967, 526; 1969, 598; 1971, 601; 1973, 181; 1995, 2292)



NRS 213.115 - Release of certain prisoners on parole at request of authorities of other jurisdictions for prosecution.

Notwithstanding the provisions of any other law, any prisoner may be released conditionally on parole at the request of the appropriate authority of another jurisdiction for prosecution for any crime of a magnitude equal to or greater than that for which the prisoner was imprisoned, as determined by the severity of the sentences for the two crimes. If after such conditional parole and prosecution by another jurisdiction the prisoner is found not guilty of the crime as charged, the prisoner must, pursuant to the Board s written order, be returned to the actual custody of the Department of Corrections and shall serve such part of the unexpired term of his or her original sentence as may be determined by the Board.

(Added to NRS by 1965, 435; A 1983, 726; 2001 Special Session, 201)



NRS 213.120 - When prisoner becomes eligible for parole. [Effective through June 30, 2014.]

1. Except as otherwise provided in NRS 213.1213 and as limited by statute for certain specified offenses, a prisoner who was sentenced to prison for a crime committed before July 1, 1995, may be paroled when the prisoner has served one-third of the definite period of time for which the prisoner has been sentenced pursuant to NRS 176.033, less any credits earned to reduce his or her sentence pursuant to chapter 209 of NRS.

2. Except as otherwise provided in NRS 213.1213 and as limited by statute for certain specified offenses, a prisoner who was sentenced to prison for a crime committed on or after July 1, 1995, may be paroled when the prisoner has served the minimum term of imprisonment imposed by the court. Except as otherwise provided in NRS 209.4465, any credits earned to reduce his or her sentence pursuant to chapter 209 of NRS while the prisoner serves the minimum term of imprisonment may reduce only the maximum term of imprisonment imposed and must not reduce the minimum term of imprisonment.

[Part 13:149:1933; 1931 NCL 11581] (NRS A 1957, 317; 1965, 434; 1967, 527; 1979, 1031; 1991, 1105; 1993, 137; 1995, 1259; 2007, 3182)

NRS 213.120 When prisoner becomes eligible for parole. [Effective July 1, 2014.]

1. Except as otherwise provided in NRS 213.1213 and as limited by statute for certain specified offenses, a prisoner who was sentenced to prison for a crime committed before July 1, 1995, may be paroled when the prisoner has served one-third of the definite period of time for which the prisoner has been sentenced pursuant to NRS 176.033, less any credits earned to reduce his or her sentence pursuant to chapter 209 of NRS.

2. Except as otherwise provided in NRS 213.1213 and as limited by statute for certain specified offenses, a prisoner who was sentenced to prison for a crime committed on or after July 1, 1995, may be paroled when the prisoner has served the minimum term or minimum aggregate term of imprisonment imposed by the court. Except as otherwise provided in NRS 209.4465, any credits earned to reduce his or her sentence pursuant to chapter 209 of NRS while the prisoner serves the minimum term or minimum aggregate term of imprisonment may reduce only the maximum term or the maximum aggregate term of imprisonment imposed, as applicable, and must not reduce the minimum term or the minimum aggregate term of imprisonment, as applicable.

[Part 13:149:1933; 1931 NCL 11581] (NRS A 1957, 317; 1965, 434; 1967, 527; 1979, 1031; 1991, 1105; 1993, 137; 1995, 1259; 2007, 3182; 2013, 230, effective July 1, 2014)



NRS 213.1212 - Eligibility for parole of prisoner whose sentences have been aggregated; written request to aggregate sentences. [Effective July 1, 2014.]

1. Notwithstanding any other provision of law, if a prisoner is sentenced pursuant to NRS 176.035 to serve two or more consecutive sentences, the terms of which have been aggregated:

(a) The prisoner shall be deemed to be eligible for parole from all such sentences after serving the minimum aggregate term of imprisonment; and

(b) The Board is not required to consider the prisoner for parole until the prisoner has served the minimum aggregate term of imprisonment.

2. For purposes of determining parole eligibility, a prisoner whose sentences have been aggregated may earn credit pursuant to NRS 209.433 to 209.449, inclusive, which must be deducted from the minimum aggregate term of imprisonment or the maximum aggregate term of imprisonment, as applicable. Such credits may be earned only to the extent that the credits would otherwise be earned had the sentences not been aggregated.

3. Except as otherwise provided in subsection 3 of NRS 176.035, a prisoner who is serving consecutive sentences which have not been aggregated may, by submitting a written request to the Director of the Department of Corrections, make an irrevocable election to have the sentences aggregated. If the prisoner makes such an irrevocable election to have the sentences aggregated and:

(a) The prisoner has not been considered for parole on any of the sentences, the Department of Corrections shall aggregate the sentences in the manner set forth in NRS 176.035 and the Board is not required to consider the prisoner for parole until the prisoner has served the minimum aggregate term of imprisonment.

(b) The prisoner has been considered for parole on one or more of the sentences, the Department of Corrections shall aggregate only the sentences for which parole has not been considered. The Board is not required to consider the prisoner for parole on the aggregated sentences until the prisoner has served the minimum aggregate term of imprisonment.

(Added to NRS by 2013, 228, effective July 1, 2014)



NRS 213.1213 - Eligibility for parole of prisoner sentenced to serve two or more concurrent sentences; eligibility for parole of prisoner sentenced to serve two or more consecutive sentences of life imprisonment with the possibility of parole. [Effective through June 30, 2014.]

1. If a prisoner is sentenced pursuant to NRS 176.035 to serve two or more concurrent sentences, whether or not the sentences are identical in length or other characteristics, eligibility for parole from any of the concurrent sentences must be based on the sentence which requires the longest period before the prisoner is eligible for parole.

2. Notwithstanding any other provision of law, if a prisoner is sentenced pursuant to NRS 176.035 to serve two or more consecutive sentences of life imprisonment with the possibility of parole:

(a) For offenses committed on or after July 1, 2009:

(1) All minimum sentences for such offenses must be aggregated;

(2) The prisoner shall be deemed to be eligible for parole from all such sentences after serving the minimum aggregate sentence; and

(3) The Board is not required to consider the prisoner for parole until the prisoner has served the minimum aggregate sentence.

(b) For offenses committed before July 1, 2009, in cases in which the prisoner has not previously been considered for parole for any such offenses:

(1) The prisoner may, by submitting a written request to the Director of the Department of Corrections, make an irrevocable election to have the minimum sentences for such offenses aggregated; and

(2) If the prisoner makes such an irrevocable election to have the minimum sentences for such offenses aggregated, the Board is not required to consider the prisoner for parole until the prisoner has served the minimum aggregate sentence.

(Added to NRS by 1993, 137; A 2009, 1546)

NRS 213.1213 Eligibility for parole of prisoner sentenced to serve two or more concurrent sentences; eligibility for parole of prisoner sentenced to serve two or more consecutive sentences of life imprisonment with the possibility of parole. [Effective July 1, 2014.]

1. If a prisoner is sentenced pursuant to NRS 176.035 to serve two or more concurrent sentences, whether or not the sentences are identical in length or other characteristics, eligibility for parole from any of the concurrent sentences must be based on the sentence which requires the longest period before the prisoner is eligible for parole.

2. Notwithstanding any other provision of law, if a prisoner is sentenced pursuant to NRS 176.035 to serve two or more consecutive sentences of life imprisonment with the possibility of parole:

(a) For offenses committed on or after July 1, 2009, but before July 1, 2014:

(1) All minimum sentences for such offenses must be aggregated;

(2) The prisoner shall be deemed to be eligible for parole from all such sentences after serving the minimum aggregate sentence; and

(3) The Board is not required to consider the prisoner for parole until the prisoner has served the minimum aggregate sentence.

(b) For offenses committed before July 1, 2009, in cases in which the prisoner has not previously been considered for parole for any such offenses:

(1) The prisoner may, by submitting a written request to the Director of the Department of Corrections before July 1, 2014, make an irrevocable election to have the minimum sentences for such offenses aggregated; and

(2) If the prisoner makes such an irrevocable election to have the minimum sentences for such offenses aggregated, the Board is not required to consider the prisoner for parole until the prisoner has served the minimum aggregate sentence.

(Added to NRS by 1993, 137; A 2009, 1546; 2013, 230, effective July 1, 2014)



NRS 213.1214 - Evaluation of certain prisoners by Department of Corrections before parole hearing; Director of Department to establish procedure for assessment of prisoners; immunity; regulations.

1. The Department of Corrections shall assess each prisoner who has been convicted of a sexual offense to determine the prisoner s risk to reoffend in a sexual manner using a currently accepted standard of assessment. The completed assessment must return a risk level of low, moderate or high. The Director shall ensure a completed assessment is provided to the Board before, but not sooner than 120 days before, a scheduled parole hearing.

2. The Director shall:

(a) Ensure that any employee of the Department who completes an assessment pursuant to subsection 1 is properly trained to assess the risk of an offender to reoffend in a sexual manner.

(b) Establish a procedure to:

(1) Ensure the accuracy of each completed assessment provided to the Board; and

(2) Correct any error occurring in a completed assessment provided to the Board.

3. This section does not create a right in any prisoner to be assessed or reassessed more frequently than the prisoner s regularly scheduled parole hearings or under a current or previous standard of assessment and does not restrict the Department from conducting additional assessments of a prisoner if such assessments may assist the Board in determining whether parole should be granted or continued. No cause of action may be brought against the State, its political subdivisions, or the agencies, boards, commissions, departments, officers or employees of the State or its political subdivisions for assessing, not assessing or considering or relying on an assessment of a prisoner, if such decisions or actions are made or conducted in compliance with the procedures set forth in this section.

4. The Board shall consider an assessment prepared pursuant to this section before determining whether to grant or revoke the parole of a person convicted of a sexual offense.

5. The Board may adopt by regulation the manner in which the Board will consider an assessment prepared pursuant to this section in conjunction with the standards adopted by the Board pursuant to NRS 213.10885.

6. As used in this section:

(a) Director means the Director of the Department of Corrections.

(b) Reoffend in a sexual manner means to commit a sexual offense.

(c) Sex offender means a person who, after July 1, 1956, is or has been:

(1) Convicted of a sexual offense; or

(2) Adjudicated delinquent or found guilty by a court having jurisdiction over juveniles of a sexual offense listed in subparagraph (18) of paragraph (d).

The term includes, but is not limited to, a sexually violent predator or a nonresident sex offender who is a student or worker within this State.

(d) Sexual offense means any of the following offenses:

(1) Murder of the first degree committed in the perpetration or attempted perpetration of sexual assault or of sexual abuse or sexual molestation of a child less than 14 years of age pursuant to paragraph (b) of subsection 1 of NRS 200.030.

(2) Sexual assault pursuant to NRS 200.366.

(3) Statutory sexual seduction pursuant to NRS 200.368.

(4) Battery with intent to commit sexual assault pursuant to NRS 200.400.

(5) An offense involving the administration of a drug to another person with the intent to enable or assist the commission of a felony pursuant to NRS 200.405, if the felony is an offense listed in this paragraph.

(6) An offense involving the administration of a controlled substance to another person with the intent to enable or assist the commission of a crime of violence pursuant to NRS 200.408, if the crime of violence is an offense listed in this paragraph.

(7) Abuse of a child pursuant to NRS 200.508, if the abuse involved sexual abuse or sexual exploitation.

(8) An offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive.

(9) Incest pursuant to NRS 201.180.

(10) Open or gross lewdness pursuant to NRS 201.210.

(11) Indecent or obscene exposure pursuant to NRS 201.220.

(12) Lewdness with a child pursuant to NRS 201.230.

(13) Sexual penetration of a dead human body pursuant to NRS 201.450.

(14) Luring a child or a person with mental illness pursuant to NRS 201.560, if punished as a felony.

(15) An attempt or conspiracy to commit an offense listed in subparagraphs (1) to (14), inclusive.

(16) An offense that is determined to be sexually motivated pursuant to NRS 175.547 or 207.193.

(17) An offense committed in another jurisdiction that, if committed in this State, would be an offense listed in this paragraph. This subparagraph includes, but is not limited to, an offense prosecuted in:

(I) A tribal court.

(II) A court of the United States or the Armed Forces of the United States.

(18) An offense of a sexual nature committed in another jurisdiction, whether or not the offense would be an offense listed in this paragraph, if the person who committed the offense resides or has resided or is or has been a student or worker in any jurisdiction in which the person is or has been required by the laws of that jurisdiction to register as a sex offender because of the offense. This subparagraph includes, but is not limited to, an offense prosecuted in:

(I) A tribal court.

(II) A court of the United States or the Armed Forces of the United States.

(III) A court having jurisdiction over juveniles.

The term does not include an offense involving consensual sexual conduct if the victim was an adult, unless the adult was under the custodial authority of the offender at the time of the offense, or if the victim was at least 13 years of age and the offender was not more than 4 years older than the victim at the time of the commission of the offense.

(Added to NRS by 1997, 2506; A 1999, 108; 2001, 1640, 2799; 2001 Special Session, 201; 2003, 289, 306, 1392; 2005, 2878; 2011, 2132; 2013, 249, 1170)



NRS 213.1215 - Mandatory release of certain prisoners. [Effective through June 30, 2014.]

1. Except as otherwise provided in this section and in cases where a consecutive sentence is still to be served, if a prisoner sentenced to imprisonment for a term of 3 years or more:

(a) Has not been released on parole previously for that sentence; and

(b) Is not otherwise ineligible for parole,

the prisoner must be released on parole 12 months before the end of his or her maximum term, as reduced by any credits the prisoner has earned to reduce his or her sentence pursuant to chapter 209 of NRS.

2. Except as otherwise provided in this section, a prisoner who was sentenced to life imprisonment with the possibility of parole and who was less than 16 years of age at the time that the prisoner committed the offense for which the prisoner was imprisoned must, if the prisoner still has a consecutive sentence to be served, be granted parole from his or her current term of imprisonment to his or her subsequent term of imprisonment or must, if the prisoner does not still have a consecutive sentence to be served, be released on parole, if:

(a) The prisoner has served the minimum term of imprisonment imposed by the court;

(b) The prisoner has completed a program of general education or an industrial or vocational training program;

(c) The prisoner has not been identified as a member of a group that poses a security threat pursuant to the procedures for identifying security threats established by the Department of Corrections; and

(d) The prisoner has not, within the immediately preceding 24 months:

(1) Committed a major violation of the regulations of the Department of Corrections; or

(2) Been housed in disciplinary segregation.

3. The Board shall prescribe any conditions necessary for the orderly conduct of the parolee upon his or her release.

4. Each parolee so released must be supervised closely by the Division, in accordance with the plan for supervision developed by the Chief pursuant to NRS 213.122.

5. If the Board finds, at least 2 months before a prisoner would otherwise be paroled pursuant to subsection 1 or 2 that there is a reasonable probability that the prisoner will be a danger to public safety while on parole, the Board may require the prisoner to serve the balance of his or her sentence and not grant the parole provided for in subsection 1 or 2. If, pursuant to this subsection, the Board does not grant the parole provided for in subsection 1 or 2, the Board shall provide to the prisoner a written statement of its reasons for denying parole.

6. If the prisoner is the subject of a lawful request from another law enforcement agency that the prisoner be held or detained for release to that agency, the prisoner must not be released on parole, but released to that agency.

7. If the Division has not completed its establishment of a program for the prisoner s activities during his or her parole pursuant to this section, the prisoner must be released on parole as soon as practicable after the prisoner s program is established.

8. For the purposes of this section, the determination of the 12-month period before the end of a prisoner s term must be calculated without consideration of any credits the prisoner may have earned to reduce his or her sentence had the prisoner not been paroled.

(Added to NRS by 1987, 945; A 1991, 702; 1993, 1526; 1995, 1260; 2007, 3183; 2009, 1547)

NRS 213.1215 Mandatory release of certain prisoners. [Effective July 1, 2014.]

1. Except as otherwise provided in this section and in cases where a consecutive sentence is still to be served, if a prisoner sentenced to imprisonment for a term of 3 years or more:

(a) Has not been released on parole previously for that sentence; and

(b) Is not otherwise ineligible for parole,

the prisoner must be released on parole 12 months before the end of his or her maximum term or maximum aggregate term, as applicable, as reduced by any credits the prisoner has earned to reduce his or her sentence pursuant to chapter 209 of NRS.

2. Except as otherwise provided in this section, a prisoner who was sentenced to life imprisonment with the possibility of parole and who was less than 16 years of age at the time that the prisoner committed the offense for which the prisoner was imprisoned must, if the prisoner still has a consecutive sentence to be served, be granted parole from his or her current term of imprisonment to his or her subsequent term of imprisonment or must, if the prisoner does not still have a consecutive sentence to be served, be released on parole, if:

(a) The prisoner has served the minimum term or the minimum aggregate term of imprisonment imposed by the court, as applicable;

(b) The prisoner has completed a program of general education or an industrial or vocational training program;

(c) The prisoner has not been identified as a member of a group that poses a security threat pursuant to the procedures for identifying security threats established by the Department of Corrections; and

(d) The prisoner has not, within the immediately preceding 24 months:

(1) Committed a major violation of the regulations of the Department of Corrections; or

(2) Been housed in disciplinary segregation.

3. If a prisoner who meets the criteria set forth in subsection 2 is determined to be a high risk to reoffend in a sexual manner pursuant to NRS 213.1214, the Board is not required to release the prisoner on parole pursuant to this section. If the prisoner is not granted parole, a rehearing date must be scheduled pursuant to NRS 213.142.

4. The Board shall prescribe any conditions necessary for the orderly conduct of the parolee upon his or her release.

5. Each parolee so released must be supervised closely by the Division, in accordance with the plan for supervision developed by the Chief pursuant to NRS 213.122.

6. If the Board finds that there is a reasonable probability that a prisoner considered for release on parole pursuant to subsection 1 will be a danger to public safety while on parole, the Board may require the prisoner to serve the balance of his or her sentence and not grant the parole. If, pursuant to this subsection, the Board does not grant the parole provided for in subsection 1, the Board shall provide to the prisoner a written statement of its reasons for denying parole.

7. If the Board finds that there is a reasonable probability that a prisoner considered for release on parole pursuant to subsection 2 will be a danger to public safety while on parole, the Board is not required to grant the parole and shall schedule a rehearing pursuant to NRS 213.142. Except as otherwise provided in subsection 3 of NRS 213.1519, if a prisoner is not granted parole pursuant to this subsection, the criteria set forth in subsection 2 must be applied at each subsequent hearing until the prisoner is granted parole or expires his or her sentence. If, pursuant to this subsection, the Board does not grant the parole provided for in subsection 2, the Board shall provide to the prisoner a written statement of its reasons for denying parole, along with specific recommendations of the Board, if any, to improve the possibility of granting parole the next time the prisoner may be considered for parole.

8. If the prisoner is the subject of a lawful request from another law enforcement agency that the prisoner be held or detained for release to that agency, the prisoner must not be released on parole, but released to that agency.

9. If the Division has not completed its establishment of a program for the prisoner s activities during his or her parole pursuant to this section, the prisoner must be released on parole as soon as practicable after the prisoner s program is established.

10. For the purposes of this section, the determination of the 12-month period before the end of a prisoner s term must be calculated without consideration of any credits the prisoner may have earned to reduce his or her sentence had the prisoner not been paroled.

(Added to NRS by 1987, 945; A 1991, 702; 1993, 1526; 1995, 1260; 2007, 3183; 2009, 1547; 2013, 231, effective July 1, 2014)



NRS 213.1216 - Release of prisoner whose conduct during commission of crime satisfies requirements for enhancement for certain crimes against older persons.

1. Except as otherwise provided in subsection 2, the Board shall not release on parole a prisoner whose conduct during the commission of the crime for which the prisoner was imprisoned satisfies the requirements for imposing an additional term of imprisonment pursuant to paragraph (h) or (i) of subsection 1 of NRS 193.167 or subsection 2 of NRS 193.167, until the prisoner has paid to the victim of the offense at least 80 percent of the amount of restitution set by a court pursuant to NRS 176.033.

2. The Board shall not refuse to release a prisoner on parole as provided in subsection 1 unless the Board determines that the prisoner has willfully failed to make restitution to the victim of the crime and the prisoner has the ability to make restitution.

(Added to NRS by 1997, 1030; A 1999, 43)



NRS 213.12175 - Board may impose any reasonable conditions on parolee to protect health, safety and welfare of community.

The Board may, as a condition of releasing a prisoner on parole, impose any reasonable conditions on the parolee to protect the health, safety and welfare of the community, including, without limitation:

1. Requiring the parolee to remain in this state or a certain county within this state;

2. Prohibiting the parolee from contacting or attempting to contact a specific person or from causing or attempting to cause another person to contact that person on the parolee s behalf;

3. Prohibiting the parolee from entering a certain geographic area; and

4. Prohibiting the parolee from engaging in specific conduct that may be harmful to his or her own health, safety or welfare, or the health, safety or welfare of another person.

(Added to NRS by 1997, 3361)



NRS 213.1218 - Person to submit signed document before being released on parole; Division to contact person released on parole within 5 days unless waived by Chief.

1. Before a person may be released on parole, the person must submit to the Division a signed document stating that:

(a) The person will comply with the conditions of his or her parole; and

(b) If the person fails to comply with the conditions of his or her parole and is taken into custody outside of this state, the person waives all rights relating to extradition proceedings.

2. The Division shall contact each parolee in person or by telephone within 5 days after the parolee s release from prison. The Chief may waive this requirement if the Chief determines that such contact is not necessary.

(Added to NRS by 1995, 27; A 1997, 1561)



NRS 213.12185 - Chief to notify Department of Motor Vehicles when prisoner who has had license, permit or privilege to drive revoked is placed on parole or residential confinement.

The Chief shall notify the Department of Motor Vehicles when a prisoner who has had his or her license, permit or privilege to drive revoked pursuant to NRS 483.460 is placed on parole. The notification process must conform to the guidelines provided in regulation by the Department of Motor Vehicles pursuant to NRS 483.460.

(Added to NRS by 2007, 2051; A 2009, 1861)



NRS 213.122 - Chief to develop statewide plan for strict supervision of parolees.

The Chief shall develop a statewide plan for the strict supervision of parolees released pursuant to NRS 213.1215. In addition to such other provisions as the Chief deems appropriate, the plan must provide for the supervision of such parolees by assistant parole and probation officers whose caseload allows for enhanced supervision of the parolees under their charge unless, because of the remoteness of the community to which the parolee is released, enhanced supervision is impractical.

(Added to NRS by 1987, 946; A 1993, 1526)



NRS 213.123 - Imposition of tests to determine use of controlled substance as condition of parole.

1. Upon the granting of parole to a prisoner, the Board may, when the circumstances warrant, require as a condition of parole that the parolee submit to periodic tests to determine whether the parolee is using any controlled substance. Any such use, except the use of marijuana in accordance with the provisions of chapter 453A of NRS or any failure or refusal to submit to a test is a ground for revocation of parole.

2. Any expense incurred as a result of any test is a charge against the Division.

(Added to NRS by 1969, 181; A 1971, 2026; 1973, 178; 1977, 263; 1983, 245; 1993, 1527; 2001, 3072)



NRS 213.1235 - Program of aftercare following assignment to therapeutic community as condition of parole.

If a prisoner is granted parole and a determination has been made pursuant to NRS 209.4238 that the prisoner must continue in a program of aftercare, the Board shall, in addition to any other condition of parole, require as a condition of parole that the parolee participate in the program of aftercare to which the parolee has been assigned pursuant to NRS 209.4238.

(Added to NRS by 1997, 2657)



NRS 213.124 - Imposition of program of intensive supervision as condition of parole; Chief to develop program; program to include electronic supervision of parolee.

1. Upon the granting of parole to a prisoner, the Board may require the parolee to submit to a program of intensive supervision as a condition of his or her parole.

2. The Chief shall develop a program for the intensive supervision of parolees required to submit to such a program pursuant to subsection 1. The program must include an initial period of electronic supervision of the parolee with an electronic device approved by the Division. The device must be minimally intrusive and limited in capability to recording or transmitting information concerning the parolee s presence at his or her residence, including, but not limited to, the transmission of still visual images which do not concern the parolee s activities while inside his or her residence. A device which is capable of recording or transmitting:

(a) Oral or wire communications or any auditory sound; or

(b) Information concerning the parolee s activities while inside his or her residence,

must not be used.

(Added to NRS by 1991, 2044; A 1993, 1527)



NRS 213.1243 - Release of sex offender: Program of lifetime supervision; required conditions of lifetime supervision; penalties for violation of conditions; exception to conditions.

1. The Board shall establish by regulation a program of lifetime supervision of sex offenders to commence after any period of probation or any term of imprisonment and any period of release on parole. The program must provide for the lifetime supervision of sex offenders by parole and probation officers.

2. Lifetime supervision shall be deemed a form of parole for:

(a) The limited purposes of the applicability of the provisions of NRS 213.1076, subsection 9 of NRS 213.1095, NRS 213.1096 and subsection 2 of NRS 213.110; and

(b) The purposes of the Interstate Compact for Adult Offender Supervision ratified, enacted and entered into by the State of Nevada pursuant to NRS 213.215.

3. Except as otherwise provided in subsection 9, the Board shall require as a condition of lifetime supervision that the sex offender reside at a location only if:

(a) The residence has been approved by the parole and probation officer assigned to the person.

(b) If the residence is a facility that houses more than three persons who have been released from prison, the facility is a facility for transitional living for released offenders that is licensed pursuant to chapter 449 of NRS.

(c) The person keeps the parole and probation officer informed of his or her current address.

4. Except as otherwise provided in subsection 9, the Board shall require as a condition of lifetime supervision that the sex offender, unless approved by the parole and probation officer assigned to the sex offender and by a psychiatrist, psychologist or counselor treating the sex offender, if any, not knowingly be within 500 feet of any place, or if the place is a structure, within 500 feet of the actual structure, that is designed primarily for use by or for children, including, without limitation, a public or private school, a school bus stop, a center or facility that provides day care services, a video arcade, an amusement park, a playground, a park, an athletic field or a facility for youth sports, or a motion picture theater. The provisions of this subsection apply only to a sex offender who is a Tier 3 offender.

5. Except as otherwise provided in subsection 9, if a sex offender is convicted of a sexual offense listed in subsection 6 of NRS 213.1255 against a child under the age of 14 years, the sex offender is a Tier 3 offender and the sex offender is sentenced to lifetime supervision, the Board shall require as a condition of lifetime supervision that the sex offender:

(a) Reside at a location only if the residence is not located within 1,000 feet of any place, or if the place is a structure, within 1,000 feet of the actual structure, that is designed primarily for use by or for children, including, without limitation, a public or private school, a school bus stop, a center or facility that provides day care services, a video arcade, an amusement park, a playground, a park, an athletic field or a facility for youth sports, or a motion picture theater.

(b) As deemed appropriate by the Chief, be placed under a system of active electronic monitoring that is capable of identifying his or her location and producing, upon request, reports or records of his or her presence near or within a crime scene or prohibited area or his or her departure from a specified geographic location.

(c) Pay any costs associated with his or her participation under the system of active electronic monitoring, to the extent of his or her ability to pay.

6. A sex offender placed under the system of active electronic monitoring pursuant to subsection 4 shall:

(a) Follow the instructions provided by the Division to maintain the electronic monitoring device in working order.

(b) Report any incidental damage or defacement of the electronic monitoring device to the Division within 2 hours after the occurrence of the damage or defacement.

(c) Abide by any other conditions set forth by the Division with regard to his or her participation under the system of active electronic monitoring.

7. Except as otherwise provided in this subsection, a person who intentionally removes or disables or attempts to remove or disable an electronic monitoring device placed on a sex offender pursuant to this section is guilty of a gross misdemeanor. The provisions of this subsection do not prohibit a person authorized by the Division from performing maintenance or repairs to an electronic monitoring device.

8. Except as otherwise provided in subsection 7, a sex offender who commits a violation of a condition imposed on him or her pursuant to the program of lifetime supervision is guilty of a category B felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 6 years, and may be further punished by a fine of not more than $5,000.

9. The Board is not required to impose a condition pursuant to the program of lifetime supervision listed in subsections 3, 4 and 5 if the Board finds that extraordinary circumstances are present and the Board states those extraordinary circumstances in writing.

10. The Board shall require as a condition of lifetime supervision that the sex offender not have contact or communicate with a victim of the sexual offense or a witness who testified against the sex offender or solicit another person to engage in such contact or communication on behalf of the sex offender, unless approved by the Chief or his or her designee and a written agreement is entered into and signed.

11. If a court issues a warrant for arrest for a violation of this section, the court shall cause to be transmitted, in the manner prescribed by the Central Repository for Nevada Records of Criminal History, notice of the issuance of the warrant for arrest in a manner which ensures that such notice is received by the Central Repository within 3 business days.

12. For the purposes of prosecution of a violation by a sex offender of a condition imposed upon him or her pursuant to the program of lifetime supervision, the violation shall be deemed to have occurred in, and may only be prosecuted in, the county in which the court that imposed the sentence of lifetime supervision pursuant to NRS 176.0931 is located, regardless of whether the acts or conduct constituting the violation took place, in whole or in part, within or outside that county or within or outside this State.

(Added to NRS by 1995, 415; A 1997, 512, 1189; 2005, 2879; 2007, 1918, 3256; 2009, 1299)



NRS 213.1245 - Prisoner convicted of sexual offense: Mandatory conditions of parole.

1. Except as otherwise provided in subsection 3, if the Board releases on parole a prisoner convicted of an offense listed in NRS 179D.097, the Board shall, in addition to any other condition of parole, require as a condition of parole that the parolee:

(a) Reside at a location only if:

(1) The residence has been approved by the parole and probation officer assigned to the parolee.

(2) If the residence is a facility that houses more than three persons who have been released from prison, the facility is a facility for transitional living for released offenders that is licensed pursuant to chapter 449 of NRS.

(3) The parolee keeps the parole and probation officer informed of his or her current address.

(b) Accept a position of employment or a position as a volunteer only if it has been approved by the parole and probation officer assigned to the parolee and keep the parole and probation officer informed of the location of his or her position of employment or position as a volunteer.

(c) Abide by any curfew imposed by the parole and probation officer assigned to the parolee.

(d) Participate in and complete a program of professional counseling approved by the Division.

(e) Submit to periodic tests, as requested by the parole and probation officer assigned to the parolee, to determine whether the parolee is using a controlled substance.

(f) Submit to periodic polygraph examinations, as requested by the parole and probation officer assigned to the parolee.

(g) Abstain from consuming, possessing or having under his or her control any alcohol.

(h) Not have contact or communicate with a victim of the offense or a witness who testified against the parolee or solicit another person to engage in such contact or communication on behalf of the parolee, unless approved by the Chief or his or her designee and a written agreement is entered into and signed in the manner set forth in subsection 2.

(i) Not use aliases or fictitious names.

(j) Not obtain a post office box unless the parolee receives permission from the parole and probation officer assigned to the parolee.

(k) Not have contact with a person less than 18 years of age in a secluded environment unless another adult who has never been convicted of an offense listed in NRS 179D.097 is present and permission has been obtained from the parole and probation officer assigned to the parolee in advance of each such contact.

(l) Unless approved by the parole and probation officer assigned to the parolee and by a psychiatrist, psychologist or counselor treating the parolee, if any, not knowingly be within 500 feet of any place, or if the place is a structure, within 500 feet of the actual structure, that is designed primarily for use by or for children, including, without limitation, a public or private school, a school bus stop, a center or facility that provides day care services, a video arcade, an amusement park, a playground, a park, an athletic field or a facility for youth sports, or a motion picture theater. The provisions of this paragraph apply only to a parolee who is a Tier 3 offender.

(m) Comply with any protocol concerning the use of prescription medication prescribed by a treating physician, including, without limitation, any protocol concerning the use of psychotropic medication.

(n) Not possess any sexually explicit material that is deemed inappropriate by the parole and probation officer assigned to the parolee.

(o) Not patronize a business which offers a sexually related form of entertainment and which is deemed inappropriate by the parole and probation officer assigned to the parolee.

(p) Not possess any electronic device capable of accessing the Internet and not access the Internet through any such device or any other means, unless possession of such a device or such access is approved by the parole and probation officer assigned to the parolee.

(q) Inform the parole and probation officer assigned to the parolee if the parolee expects to be or becomes enrolled as a student at an institution of higher education or changes the date of commencement or termination of his or her enrollment at an institution of higher education. As used in this paragraph, institution of higher education has the meaning ascribed to it in NRS 179D.045.

2. A written agreement entered into pursuant to paragraph (h) of subsection 1 must state that the contact or communication is in the best interest of the victim or witness, and specify the type of contact or communication authorized. The written agreement must be signed and agreed to by:

(a) The victim or the witness;

(b) The parolee;

(c) The parole and probation officer assigned to the parolee;

(d) The psychiatrist, psychologist or counselor treating the parolee, victim or witness, if any;

(e) If the victim or witness is a child under 18 years of age, each parent, guardian or custodian of the child; and

(f) The Chief or his or her designee.

3. The Board is not required to impose a condition of parole listed in subsection 1 if the Board finds that extraordinary circumstances are present and the Board states those extraordinary circumstances in writing.

(Added to NRS by 1997, 1685; A 2001, 2068; 2003, 578; 2007, 1919, 2775, 3258; 2009, 1301)



NRS 213.1255 - Prisoner who is Tier 3 offender convicted of sexual offense against child under 14: Additional conditions of parole required.

1. Except as otherwise provided in subsection 4, in addition to any conditions of parole required to be imposed pursuant to NRS 213.1245, as a condition of releasing on parole a prisoner who was convicted of committing an offense listed in subsection 6 against a child under the age of 14 years and who is a Tier 3 offender, the Board shall require that the parolee:

(a) Reside at a location only if the residence is not located within 1,000 feet of any place, or if the place is a structure, within 1,000 feet of the actual structure, that is designed primarily for use by or for children, including, without limitation, a public or private school, a school bus stop, a center or facility that provides day care services, a video arcade, an amusement park, a playground, a park, an athletic field or a facility for youth sports, or a motion picture theater.

(b) As deemed appropriate by the Chief, be placed under a system of active electronic monitoring that is capable of identifying his or her location and producing, upon request, reports or records of his or her presence near or within a crime scene or prohibited area or his or her departure from a specified geographic location.

(c) Pay any costs associated with his or her participation under the system of active electronic monitoring, to the extent of his or her ability to pay.

2. A parolee placed under the system of active electronic monitoring pursuant to subsection 1 shall:

(a) Follow the instructions provided by the Division to maintain the electronic monitoring device in working order.

(b) Report any incidental damage or defacement of the electronic monitoring device to the Division within 2 hours after the occurrence of the damage or defacement.

(c) Abide by any other conditions set forth by the Division with regard to his or her participation under the system of active electronic monitoring.

3. Except as otherwise provided in this subsection, a person who intentionally removes or disables or attempts to remove or disable an electronic monitoring device placed on a parolee pursuant to this section is guilty of a gross misdemeanor. The provisions of this subsection do not prohibit a person authorized by the Division from performing maintenance or repairs to an electronic monitoring device.

4. The Board is not required to impose a condition of parole listed in subsection 1 if the Board finds that extraordinary circumstances are present and the Board states those extraordinary circumstances in writing.

5. In addition to any conditions of parole required to be imposed pursuant to subsection 1 and NRS 213.1245, as a condition of releasing on parole a prisoner who was convicted of committing an offense listed in subsection 6 against a child under the age of 14 years, the Board shall, when appropriate:

(a) Require the parolee to participate in psychological counseling.

(b) Prohibit the parolee from being alone with a child unless another adult who has never been convicted of a sexual offense is present.

6. The provisions of subsections 1 and 5 apply to a prisoner who was convicted of:

(a) Sexual assault pursuant to paragraph (c) of subsection 3 of NRS 200.366;

(b) Abuse or neglect of a child pursuant to subparagraph (1) of paragraph (a) of subsection 1 or subparagraph (1) of paragraph (a) of subsection 2 of NRS 200.508;

(c) An offense punishable pursuant to subsection 2 of NRS 200.750;

(d) Lewdness with a child pursuant to NRS 201.230;

(e) Luring a child or a person with mental illness pursuant to NRS 201.560, if punished as a felony; or

(f) Any combination of the crimes listed in this subsection.

(Added to NRS by 1997, 1722; A 1999, 470; 2001, 1142, 2800; 2003, 22, 1393; 2007, 3260; 2013, 1173)



NRS 213.1258 - Conditions relating to computers and use of Internet and other electronic means of communication; powers and duties of Board; exceptions.

1. Except as otherwise provided in subsection 2, if the Board releases on parole a prisoner convicted of stalking with the use of an Internet or network site, electronic mail, text messaging or any other similar means of communication pursuant to subsection 3 of NRS 200.575, an offense involving pornography and a minor pursuant to NRS 200.710 to 200.730, inclusive, or luring a child or a person with mental illness through the use of a computer, system or network pursuant to paragraph (a) or (b) of subsection 4 of NRS 201.560, the Board shall, in addition to any other condition of parole, require as a condition of parole that the parolee not own or use a computer, including, without limitation, use electronic mail, a chat room or the Internet.

2. The Board is not required to impose a condition of parole set forth in subsection 1 if the Board finds that:

(a) The use of a computer by the parolee will assist a law enforcement agency or officer in a criminal investigation;

(b) The parolee will use the computer to provide technological training concerning technology of which the defendant has a unique knowledge; or

(c) The use of the computer by the parolee will assist companies that require the use of the specific technological knowledge of the parolee that is unique and is otherwise unavailable to the company.

3. Except as otherwise provided in subsection 1, if the Board releases on parole a prisoner convicted of an offense that involved the use of a computer, system or network, the Board may, in addition to any other condition of parole, require as a condition of parole that the parolee not own or use a computer, including, without limitation, use electronic mail, a chat room or the Internet.

4. As used in this section:

(a) Computer has the meaning ascribed to it in NRS 205.4735.

(b) Network has the meaning ascribed to it in NRS 205.4745.

(c) System has the meaning ascribed to it in NRS 205.476.

(d) Text messaging has the meaning ascribed to it in NRS 200.575.

(Added to NRS by 2001, 2798; A 2003, 1393; 2009, 3011)



NRS 213.126 - Requirement of restitution as condition of parole; Restitution Trust Fund.

1. Unless complete restitution was made while the parolee was incarcerated, the Board shall impose as a condition of parole, in appropriate circumstances, a requirement that the parolee make restitution to the person or persons named in the statement of parole conditions, including restitution to a governmental entity for expenses related to extradition, at the times specified in the statement unless the Board finds that restitution is impracticable. The amount of restitution must be the amount set by the court pursuant to NRS 176.033. In appropriate circumstances, the Board shall include as a condition of parole that the parolee execute an assignment of wages earned by the parolee while on parole to the Division for restitution.

2. All money received by the Division for restitution must be deposited with the State Treasurer for credit to the Restitution Trust Fund which is hereby created.

3. The Division shall make pro rata payments from the money received from the parolee to each person to whom the restitution was ordered pursuant to NRS 176.033. Such a payment must be made not less than once each fiscal year. Any money received from the parolee that is remaining at the end of each fiscal year must be paid at that time in pro rata payments to each person to whom the restitution was ordered. A final pro rata payment must be made to such persons when the parolee pays the entire restitution owed.

4. A person to whom restitution was ordered pursuant to NRS 176.033 may at any time file an application with the Division requesting the Division to make a pro rata payment from the money received from the parolee. If the Division finds that the applicant is suffering a serious financial hardship and is in need of financial assistance, the Division shall pay to the applicant his or her pro rata share of the money received from the parolee.

5. All payments from the Fund must be paid as other claims against the State are paid.

6. If restitution is not required, the Board shall set forth the circumstances upon which it finds restitution impracticable in its statement of parole conditions.

7. Failure to comply with a restitution requirement imposed by the Board is a violation of a condition of parole unless the parolee s failure was caused by economic hardship resulting in his or her inability to pay the amount due. The parolee is entitled to a hearing to show the existence of that hardship.

8. If, within 3 years after the parolee is discharged from parole, the Division has not located the person to whom the restitution was ordered, the money paid to the Division by the parolee must be deposited with the State Treasurer for credit to the Fund for the Compensation of Victims of Crime.

(Added to NRS by 1975, 84; A 1979, 100; 1981, 1341; 1989, 679; 1991, 377; 1993, 936, 1527; 1995, 409, 551; 2013, 193)



NRS 213.1263 - Board may prohibit association with members of criminal gang as condition of parole.

1. The Board may, as a condition of releasing a prisoner on parole, prohibit the prisoner from associating with the members of a criminal gang.

2. As used in this section, criminal gang means any combination of persons, organized formally or informally, so constructed that the organization will continue its operation even if individual members enter or leave the organization, which:

(a) Has a common name or identifying symbol;

(b) Has particular conduct, status and customs indicative of it; and

(c) Has as one of its common activities engaging in criminal activity punishable as a felony.

(Added to NRS by 1995, 1425)



NRS 213.128 - Person with communications disability entitled to services of interpreter at hearing of case.

A prisoner, parolee or a witness at the hearing of a case who is a person with a communications disability as defined in NRS 50.050 is entitled to the services of an interpreter at public expense in accordance with the provisions of NRS 50.050 to 50.053, inclusive. The interpreter must be appointed by the Chair of the Board or other person who presides at the hearing.

(Added to NRS by 1979, 657; A 2001, 1777; 2007, 170)



NRS 213.131 - Consideration for parole: Duties of Department of Corrections; use of photographs related to offense during meeting of the State Board of Parole Commissioners; conduct of meeting; notice of meeting to victim; prisoner s rights; notice to prisoner of decision of Board.

1. The Department of Corrections shall:

(a) Determine when a prisoner sentenced to imprisonment in the state prison is eligible to be considered for parole;

(b) Notify the Board of the eligibility of the prisoner to be considered for parole; and

(c) Before a meeting to consider the prisoner for parole, compile and provide to the Board data that will assist the Board in determining whether parole should be granted.

2. If a prisoner is being considered for parole from a sentence imposed for conviction of a crime which involved the use of force or violence against a victim and which resulted in bodily harm to a victim and if original or duplicate photographs that depict the injuries of the victim or the scene of the crime were admitted at the trial of the prisoner or were part of the report of the presentence investigation and are reasonably available, a representative sample of such photographs must be included with the information submitted to the Board at the meeting. A prisoner may not bring a cause of action against the State of Nevada, its political subdivisions, agencies, boards, commissions, departments, officers or employees for any action that is taken pursuant to this subsection or for failing to take any action pursuant to this subsection, including, without limitation, failing to include photographs or including only certain photographs. As used in this subsection, photograph includes any video, digital or other photographic image.

3. Meetings to consider prisoners for parole may be held semiannually or more often, on such dates as may be fixed by the Board. All meetings are quasi-judicial and must be open to the public. No rights other than those conferred pursuant to this section or pursuant to specific statute concerning meetings to consider prisoners for parole are available to any person with respect to such meetings.

4. Except as otherwise provided in NRS 213.10915, not later than 5 days after the date on which the Board fixes the date of the meeting to consider a prisoner for parole, the Board shall notify the victim of the prisoner who is being considered for parole of the date of the meeting and of the victim s rights pursuant to this subsection, if the victim has requested notification in writing and has provided his or her current address or if the victim s current address is otherwise known by the Board. The victim of a prisoner being considered for parole may submit documents to the Board and may testify at the meeting held to consider the prisoner for parole. A prisoner must not be considered for parole until the Board has notified any victim of his or her rights pursuant to this subsection and the victim is given the opportunity to exercise those rights. If a current address is not provided to or otherwise known by the Board, the Board must not be held responsible if such notification is not received by the victim.

5. The Board may deliberate in private after a public meeting held to consider a prisoner for parole.

6. The Board of State Prison Commissioners shall provide suitable and convenient rooms or space for use of the State Board of Parole Commissioners.

7. Except as otherwise provided in NRS 213.10915, if a victim is notified of a meeting to consider a prisoner for parole pursuant to subsection 4, the Board shall, upon making a final decision concerning the parole of the prisoner, notify the victim of its final decision.

8. All personal information, including, but not limited to, a current or former address, which pertains to a victim and which is received by the Board pursuant to this section is confidential.

9. The Board may grant parole without a meeting, pursuant to NRS 213.133, but the Board must not deny parole to a prisoner unless the prisoner has been given reasonable notice of the meeting and the opportunity to be present at the meeting. If the Board fails to provide notice of the meeting to the prisoner or to provide the prisoner with an opportunity to be present and determines that it may deny parole, the Board may reschedule the meeting.

10. During a meeting to consider a prisoner for parole, the Board shall allow the prisoner:

(a) At his or her own expense, to have a representative present with whom the prisoner may confer; and

(b) To speak on his or her own behalf or to have his or her representative speak on his or her behalf.

11. Upon making a final decision concerning the parole of the prisoner, the Board shall provide written notice to the prisoner of its decision not later than 10 working days after the meeting and, if parole is denied, specific recommendations of the Board to improve the possibility of granting parole the next time the prisoner is considered for parole, if any.

12. For the purposes of this section, victim has the meaning ascribed to it in NRS 213.005.

(Added to NRS by 2011, 65; A 2013, 385)



NRS 213.133 - Delegation of Board s authority to hear and act upon parole of prisoner and issues before Board; recommendations for prisoner s release on parole without meeting of Board under certain circumstances.

1. Except as otherwise provided in subsections 6, 7 and 8, the Board may delegate its authority to hear, consider and act upon the parole of a prisoner and on any issue before the Board to a panel consisting of:

(a) Two or more members of the Board, two of whom constitute a quorum; or

(b) One member of the Board who is assisted by a case hearing representative.

2. No action taken by any panel created pursuant to paragraph (a) of subsection 1 is valid unless concurred in by a majority vote of those sitting on the panel.

3. The decision of a panel is subject to final approval by the affirmative action of a majority of the members appointed to the Board. Such action may be taken at a meeting of the Board or without a meeting by the delivery of written approval to the Executive Secretary of the Board.

4. The degree of complexity of issues presented must be taken into account before the Board makes any delegation of its authority and before it determines the extent of a delegation.

5. The Board shall adopt regulations which establish the basic types of delegable cases and the size of the panel required for each type of case.

6. A hearing concerning the parole of a prisoner or any decision on an issue involving a person:

(a) Who committed a capital offense;

(b) Who is serving a sentence of imprisonment for life;

(c) Who has been convicted of a sexual offense involving the use or threat of use of force or violence;

(d) Who is a habitual criminal; or

(e) Whose sentence has been commuted by the State Board of Pardons Commissioners,

must be conducted by at least three members of the Board, and action may be taken only with the concurrence of at least four members.

7. If a recommendation made by a panel deviates from the standards adopted by the Board pursuant to NRS 213.10885 or the recommendation of the Division, the Chair must concur in the recommendation.

8. A member of the Board or a person who has been designated as a case hearing representative in accordance with NRS 213.135 may recommend to the Board that a prisoner be released on parole without a meeting if:

(a) The prisoner is not serving a sentence for a crime described in subsection 6;

(b) The parole standards created pursuant to NRS 213.10885 suggest that parole should be granted;

(c) There are no current requests for notification of hearings made in accordance with subsection 4 of NRS 213.131 or, if the Board is not required to provide notification of hearings pursuant to NRS 213.10915, the Board has not been notified by the automated victim notification system that a victim of the prisoner has registered with the system to receive notification of hearings; and

(d) Notice to law enforcement of the eligibility for parole of the prisoner was given pursuant to subsection 5 of NRS 213.1085, and no person objected to granting parole without a meeting during the 30-day notice period.

9. A recommendation made in accordance with subsection 8 is subject to final approval by the affirmative action of a majority of the members appointed to the Board. The final approval by affirmative action must not take place until the expiration of the 30-day notice period to law enforcement of the eligibility for parole of the prisoner in accordance with subsection 5 of NRS 213.1085. Such action may be taken at a meeting of the Board or without a meeting of the Board by delivery of written approval to the Executive Secretary of the Board by a majority of the members.

(Added to NRS by 1965, 1142; A 1981, 75; 1995, 2292; 1999, 133; 2009, 525; 2011, 68; 2013, 387)



NRS 213.135 - Case hearing representatives: Board may maintain list of eligible persons; qualifications; designation.

1. The Board may establish and maintain a list of persons eligible to serve as case hearing representatives in the manner provided by NRS 213.133.

2. Each member on the list of persons eligible to serve as a case hearing representative must have at least:

(a) A bachelor s degree in criminal justice, law enforcement, sociology, psychology, social work, law or the administration of correctional or rehabilitative facilities and programs and not less than 3 years of experience in one or several of those fields; or

(b) Six years of experience in one or several of the fields specified in paragraph (a).

3. The Chair of the Board may, as the necessities of the caseload demand, designate a person from the list to serve as a case hearing representative in the manner provided by NRS 213.133.

(Added to NRS by 1965, 1142; A 1995, 2293)



NRS 213.140 - Board to consider parole of eligible prisoner; release may be authorized whether or not prisoner accepts parole; duties of Division when parole is authorized; adoption of regulations.

1. When a prisoner becomes eligible for parole pursuant to this chapter or the regulations adopted pursuant to this chapter, the Board shall consider and may authorize the release of the prisoner on parole as provided in this chapter. The Board may authorize the release of a prisoner on parole whether or not parole is accepted by the prisoner.

2. If the release of a prisoner on parole is authorized by the Board, the Division shall:

(a) Review and, if appropriate, approve each prisoner s proposed plan for placement upon release; or

(b) If the prisoner s plan is not approved by the Division, assist the prisoner to develop a plan for his or her placement upon release,

before the prisoner is released on parole. The prisoner s proposed plan must identify the county in which the prisoner will reside if the prisoner will be paroled in Nevada.

3. The Board may adopt any regulations necessary or convenient to carry out this section.

[11.5:149:1933; added 1949, 151; 1943 NCL 11579.01] (NRS A 1991, 665; 1993, 242; 1995, 512, 2068; 1999, 133)



NRS 213.142 - Rehearing to be scheduled if parole denied.

1. Upon denying the parole of a prisoner, the Board shall schedule a rehearing. The date on which the rehearing is to be held is within the discretion of the Board, but, except as otherwise provided in subsection 2, the elapsed time between hearings must not exceed 3 years.

2. If the prisoner who is being considered for parole has more than 10 years remaining on the term of his or her sentence, not including any credits which may be allowed against his or her sentence, when the Board denies his or her parole, the elapsed time between hearings must not exceed 5 years.

(Added to NRS by 1973, 190; A 1995, 1360; 1999, 134)



NRS 213.150 - Board s authority to adopt regulations covering conduct of parolees; Board s authority to retake parolees.

The Board may:

1. Make and enforce regulations covering the conduct of paroled prisoners.

2. Retake or cause to be retaken and imprisoned any prisoner so upon parole, subject to the procedures prescribed in NRS 213.151 to 213.1519, inclusive.

[Part 13:149:1933; 1931 NCL 11581] (NRS A 1967, 1257; 1969, 599; 1973, 65, 354; 1975, 195)



NRS 213.151 - Arrest of alleged violator of parole: Powers and duties of peace officers.

1. The Board s written order, certified to by the Chief Parole and Probation Officer, is sufficient warrant for any parole and probation officer or other peace officer to arrest any conditionally released or paroled prisoner.

2. Every sheriff, constable, chief of police, prison officer or other peace officer shall execute any such order in like manner as ordinary criminal process.

3. Any parole and probation officer or any peace officer with power to arrest may arrest a parolee without a warrant if there is probable cause to believe that the parolee has committed acts that would constitute a violation of his or her parole.

4. Except as otherwise provided in subsection 5, after arresting a paroled prisoner for violation of a condition of his or her parole and placing the parolee in detention or, pursuant to NRS 213.15105, in residential confinement, the arresting officer shall:

(a) Present to the detaining authorities, if any, a statement of the charges against the parolee; and

(b) Notify the Board of the arrest and detention or residential confinement of the parolee and submit a written report showing in what manner the parolee violated a condition of his or her parole.

5. A parole and probation officer or a peace officer may immediately release from custody without any further proceedings any person he or she arrests without a warrant for violating a condition of parole if the parole and probation officer or peace officer determines that there is no probable cause to believe that the person violated the condition of parole.

(Added to NRS by 1975, 196; A 1979, 324; 1991, 312)



NRS 213.15103 - Incarceration and custody of parolee who violates condition of parole; duty of Division.

1. If a parolee is incarcerated in a county jail for a violation of a condition of his or her parole or because his or her residential confinement is terminated pursuant to NRS 213.15198, the sheriff of that county shall notify the Chief. If there are no other criminal charges pending or warrants outstanding for the parolee, the Division shall take custody of the parolee within:

(a) Five working days after the inquiry held pursuant to NRS 213.1511 is conducted.

(b) Five working days after receiving notice from the sheriff if the parolee was paroled by another state and is under supervision in this State pursuant to NRS 213.215.

2. If the Division fails to take custody of a parolee within the time required by subsection 1, the Division shall reimburse the county in which the jail is situated, at a daily rate to be determined by the board of county commissioners for that county, for the cost of housing the parolee each day the parolee is incarcerated in the jail. If the Division does not certify in writing within:

(a) Five working days after the inquiry held pursuant to NRS 213.1511 is conducted; or

(b) Five working days after receiving notice from the sheriff if the parolee was paroled by another state and is under supervision in this State pursuant to NRS 213.215,

that continued incarceration of the parolee is necessary, the sheriff may, if there are no other criminal charges pending or warrants outstanding for the parolee, release the parolee from custody.

3. The provisions of this section do not apply if the Division has entered into an agreement with a county that provides otherwise.

(Added to NRS by 1993, 2884; A 1995, 730, 2554; 2001, 2369)



NRS 213.15105 - Placement of alleged parole violator in residential confinement pending inquiry.

The Chief Parole and Probation Officer may, in accordance with the provisions of NRS 213.15193, 213.15195 and 213.15198, order any parolee who is arrested pursuant to NRS 213.151 to be placed in residential confinement in lieu of detention in a county jail pending an inquiry to determine whether there is probable cause to believe that the parolee has committed any act which would constitute a violation of his or her parole.

(Added to NRS by 1991, 311)



NRS 213.1511 - Inquiry to determine probable cause to believe violation occurred: Inquiring officer; place and time of inquiry; oaths.

1. Before a parolee who has been arrested and is in custody for a violation of his or her parole may be returned to the custody of the Department of Corrections for that violation, an inquiry must be conducted to determine whether there is probable cause to believe that the parolee has committed acts that would constitute such a violation.

2. The inquiry must be conducted before an inquiring officer who:

(a) Is not directly involved in the case;

(b) Has not made the report of the violation; and

(c) Has not recommended revocation of the parole,

but the inquiring officer need not be a judicial officer.

3. Except in a case where the parolee is a fugitive, the inquiry must be held at or reasonably near the place of the alleged violation or the arrest and within 15 working days after the arrest.

4. Any conviction for violating a federal or state law or a local ordinance, except a minor traffic offense, which is committed while the prisoner is on parole constitutes probable cause for the purposes of subsection 1 and the inquiry required therein need not be held.

5. For the purposes of this section, the inquiring officer may administer oaths.

(Added to NRS by 1975, 196; A 1979, 169; 1983, 269, 726; 1993, 2885; 2001 Special Session, 203)



NRS 213.1513 - Inquiry to determine probable cause to believe violation occurred: Notice to parolee; rights of parolee.

1. The Board or detaining authority shall give the arrested parolee advance notice of:

(a) The place and time of the inquiry.

(b) The purpose of the inquiry.

(c) What violations of the conditions of his or her parole have been alleged.

2. The inquiring officer shall allow the parolee to:

(a) Appear and speak on his or her own behalf.

(b) Obtain counsel.

(c) Present any relevant letters or other documents and any person who can give relevant information.

(d) Confront and question any person who appears against the parolee unless, in the opinion of the inquiring officer, the informant would be subjected to a risk of harm by the disclosure of his or her identity.

(Added to NRS by 1975, 196; A 1983, 269)



NRS 213.1515 - Inquiry to determine probable cause to believe violation occurred: Findings and determinations of inquiring officer; continued detention of parolee.

1. Upon completion of the inquiry, the inquiring officer shall:

(a) Make a written summary of what occurred at the inquiry, noting the substance of the evidence given in support of parole revocation and the parolee s position and responses.

(b) Determine whether there is probable cause to hold the parolee for a Board hearing on parole revocation.

2. If the inquiring officer determines that there is probable cause, his or her determination is sufficient to warrant the parolee s continued detention and return to prison pending the Board s hearing.

(Added to NRS by 1975, 197; A 1983, 727)



NRS 213.1517 - Actions by Chief and Board after determination of existence of probable cause to continue detention of paroled prisoner.

1. Where the inquiring officer has determined that there is probable cause for a hearing by the Board, the Chief may, after consideration of the case and pending the next meeting of the Board:

(a) Release the arrested parolee again upon parole;

(b) Order the parolee to be placed in residential confinement in accordance with the provisions of NRS 213.15193, 213.15195 and 213.15198; or

(c) Suspend his or her parole and return the parolee to confinement.

2. The Chief shall take whichever action under subsection 1 the Chief deems appropriate within:

(a) Fifteen days if the prisoner was paroled by the Board.

(b) Thirty days if the prisoner was paroled by the authority of another state and is under supervision in this state pursuant to NRS 213.215. This paragraph does not apply to a parolee who is retaken by an officer of the sending state.

3. Except as otherwise provided in subsection 4, if a determination has been made that probable cause exists for the continued detention of a paroled prisoner, the Board shall consider the prisoner s case within 60 days after his or her return to the custody of the Department of Corrections or his or her placement in residential confinement pursuant to subsection 1.

4. If probable cause for continued detention of a paroled prisoner is based on conduct which is the subject of a new criminal charge, the Board may consider the prisoner s case under the provisions of subsection 3 or defer consideration until not more than 60 days after his or her return to the custody of the Department of Corrections following the final adjudication of the new criminal charge.

(Added to NRS by 1975, 197; A 1981, 480; 1983, 270; 1991, 313; 1993, 50; 1995, 640; 2001, 2370; 2001 Special Session, 204; 2003, 427)



NRS 213.1518 - Effect of violation of condition of parole, forfeiture and restoration of credits for good behavior.

1. If a parolee violates a condition of his or her parole, the parolee forfeits all or part of the credits for good behavior earned by the parolee pursuant to chapter 209 of NRS after his or her release on parole, in the discretion of the Board.

2. A forfeiture may be made only by the Board after proof of the violation and notice to the parolee.

3. The Board may restore credits forfeited for such reasons as it considers proper.

4. The Chief shall report to the Director of the Department of Corrections any forfeiture or restoration of credits pursuant to this section.

(Added to NRS by 1991, 1411; A 2001 Special Session, 204; 2003, 408; 2007, 69)



NRS 213.15185 - When paroled prisoner deemed escaped prisoner; loss of credits for good behavior; service of unexpired term of imprisonment. [Effective through June 30, 2014.]

1. A prisoner who is paroled and leaves the State without permission from the Board or who does not keep the Board informed as to his or her location as required by the conditions of his or her parole shall be deemed an escaped prisoner and arrested as such.

2. Except as otherwise provided in subsection 2 of NRS 213.1519, if parole is lawfully revoked and the parolee is thereafter returned to prison, the parolee forfeits all previously earned credits for good behavior earned to reduce his or her sentence pursuant to chapter 209 of NRS and shall serve any part of the unexpired maximum term of his or her original sentence as may be determined by the Board.

3. Except as otherwise provided in subsection 2 of NRS 213.1519, the Board may restore any credits forfeited pursuant to subsection 2.

4. Except as otherwise provided in NRS 213.15187, the time a person is an escaped prisoner is not time served on his or her term of imprisonment.

[Part 13:149:1933; 1931 NCL 11581] (NRS A 1973, 66; 1977, 263; 1979, 170; 1983, 727; 1987, 947; 1995, 1262; 1999, 24; 2007, 70)

NRS 213.15185 When paroled prisoner deemed escaped prisoner; loss of credits for good behavior; service of unexpired term of imprisonment. [Effective July 1, 2014.]

1. A prisoner who is paroled and leaves the State without permission from the Board or who does not keep the Board informed as to his or her location as required by the conditions of his or her parole shall be deemed an escaped prisoner and arrested as such.

2. Except as otherwise provided in subsection 2 of NRS 213.1519, if parole is lawfully revoked and the parolee is thereafter returned to prison, the parolee forfeits all previously earned credits for good behavior earned to reduce his or her sentence pursuant to chapter 209 of NRS and shall serve any part of the unexpired maximum term or the maximum aggregate term, as applicable, of his or her original sentence as may be determined by the Board.

3. Except as otherwise provided in subsection 2 of NRS 213.1519, the Board may restore any credits forfeited pursuant to subsection 2.

4. Except as otherwise provided in NRS 213.15187, the time a person is an escaped prisoner is not time served on his or her term of imprisonment.

[Part 13:149:1933; 1931 NCL 11581] (NRS A 1973, 66; 1977, 263; 1979, 170; 1983, 727; 1987, 947; 1995, 1262; 1999, 24; 2007, 70; 2013, 232, effective July 1, 2014)



NRS 213.15187 - Conviction and incarceration of paroled prisoner in other jurisdiction; revocation or continuation of parole.

1. Except as otherwise provided in subsection 2, if a prisoner who is paroled by this state is convicted of and incarcerated for a new crime in a jurisdiction outside of this state, the time during which the prisoner is incarcerated in the other jurisdiction is not time served on his or her term of imprisonment in this state.

2. The Board may:

(a) Revoke the parole of a prisoner described in subsection 1 immediately and allow the time during which the prisoner is incarcerated in the other jurisdiction to be time served on his or her term of imprisonment in this state;

(b) Revoke the parole of a prisoner described in subsection 1 at a later date that the Board specifies and allow the time during which the prisoner is incarcerated in the other jurisdiction after the date on which the parole is revoked to be time served on his or her term of imprisonment in this state;

(c) Continue the parole of a prisoner described in subsection 1 immediately and allow the parole of the prisoner to run concurrently with the time served in the other jurisdiction; or

(d) Continue the parole of a prisoner described in subsection 1 at a later date that the Board specifies and allow the parole of the prisoner to run concurrently with the time served in the other jurisdiction after the date on which the parole is continued.

(Added to NRS by 1999, 23)



NRS 213.1519 - Effect of parole revocation. [Effective through June 30, 2014.]

1. Except as otherwise provided in subsection 2, a parolee whose parole is revoked by decision of the Board for a violation of any rule or regulation governing his or her conduct:

(a) Forfeits all credits for good behavior previously earned to reduce his or her sentence pursuant to chapter 209 of NRS; and

(b) Must serve such part of the unexpired maximum term of his or her original sentence as may be determined by the Board.

The Board may restore any credits forfeited under this subsection.

2. A parolee released on parole pursuant to NRS 213.1215 whose parole is revoked for having been convicted of a new felony:

(a) Forfeits all credits for good behavior previously earned to reduce his or her sentence pursuant to chapter 209 of NRS;

(b) Must serve the entire unexpired maximum term of his or her original sentence; and

(c) May not again be released on parole during his or her term of imprisonment.

(Added to NRS by 1975, 197; A 1987, 947; 1991, 1411; 1995, 1260; 2003, 428; 2007, 70)

NRS 213.1519 Effect of parole revocation. [Effective July 1, 2014.]

1. Except as otherwise provided in subsections 2 and 3, a parolee whose parole is revoked by decision of the Board for a violation of any rule or regulation governing his or her conduct:

(a) Forfeits all credits for good behavior previously earned to reduce his or her sentence pursuant to chapter 209 of NRS; and

(b) Must serve such part of the unexpired maximum term or the maximum aggregate term, as applicable, of his or her original sentence as may be determined by the Board with rehearing dates scheduled pursuant to NRS 213.142.

The Board may restore any credits forfeited under this subsection.

2. A parolee released on parole pursuant to subsection 1 of NRS 213.1215 whose parole is revoked for having been convicted of a new felony:

(a) Forfeits all credits for good behavior previously earned to reduce his or her sentence pursuant to chapter 209 of NRS;

(b) Must serve the entire unexpired maximum term or the maximum aggregate term, as applicable, of his or her original sentence; and

(c) May not again be released on parole during his or her term of imprisonment.

3. A parolee released on parole pursuant to subsection 2 of NRS 213.1215 whose parole is revoked by decision of the Board for a violation of any rule or regulation governing his or her conduct:

(a) Forfeits all credits for good behavior previously earned to reduce his or her sentence pursuant to chapter 209 of NRS;

(b) Must serve such part of the unexpired maximum term or maximum aggregate term, as applicable, of his or her original sentence as may be determined by the Board; and

(c) Must not be considered again for release on parole pursuant to subsection 2 of NRS 213.1215 but may be considered for release on parole pursuant to NRS 213.1099, with rehearing dates scheduled pursuant to NRS 213.142.

The Board may restore any credits forfeited under this subsection.

(Added to NRS by 1975, 197; A 1987, 947; 1991, 1411; 1995, 1260; 2003, 428; 2007, 70; 2013, 233, effective July 1, 2014)



NRS 213.15193 - Residential confinement of alleged violator of parole: Requirements; electronic supervision.

1. Except as otherwise provided in subsection 6, the Chief may order the residential confinement of a parolee if the Chief believes that the parolee does not pose a danger to the community and will appear at a scheduled inquiry or hearing.

2. In ordering the residential confinement of a parolee, the Chief shall:

(a) Require the parolee to be confined to his or her residence during the time the parolee is away from his or her employment, community service or other activity authorized by the Division; and

(b) Require intensive supervision of the parolee, including, without limitation, unannounced visits to his or her residence or other locations where the parolee is expected to be to determine whether the parolee is complying with the terms of his or her confinement.

3. An electronic device approved by the Division may be used to supervise a parolee who is ordered to be placed in residential confinement. The device must be minimally intrusive and limited in capability to recording or transmitting information concerning the presence of the parolee at his or her residence, including, without limitation, the transmission of still visual images which do not concern the activities of the parolee while inside his or her residence. A device which is capable of recording or transmitting:

(a) Oral or wire communications or any auditory sound; or

(b) Information concerning the activities of the parolee while inside his or her residence,

must not be used.

4. The Chief shall not order a parolee to be placed in residential confinement unless the parolee agrees to the order.

5. Any residential confinement must not extend beyond the unexpired maximum term of the original sentence of the parolee.

6. The Chief shall not order a parolee who is serving a sentence for committing a battery which constitutes domestic violence pursuant to NRS 33.018 to be placed in residential confinement unless the Chief makes a finding that the parolee is not likely to pose a threat to the victim of the battery.

(Added to NRS by 1991, 311; A 1993, 1528; 1995, 579, 1261; 1997, 1816; 2001 Special Session, 139)



NRS 213.15195 - Residential confinement of alleged violator of parole: Terms and conditions; notification of parolee.

1. In ordering a parolee to be placed in residential confinement, the Chief Parole and Probation Officer may establish the terms and conditions of that confinement.

2. The Chief Parole and Probation Officer may, at any time, modify the terms and conditions of the residential confinement.

3. The Chief Parole and Probation Officer shall cause a copy of his or her order to be delivered to the parolee.

(Added to NRS by 1991, 312)



NRS 213.15198 - Residential confinement of alleged violator of parole: Termination by Chief Parole and Probation Officer.

1. The Chief Parole and Probation Officer may terminate the residential confinement of a parolee and order the detention of the parolee in a county jail pending an inquiry or hearing if:

(a) The parolee violates the terms or conditions of his or her residential confinement; or

(b) The Chief Parole and Probation Officer, in his or her discretion, determines that the parolee poses a danger to the community or that there is a reasonable doubt that the parolee will appear at the inquiry or hearing.

2. A parolee has no right to dispute a decision to terminate his or her residential confinement.

(Added to NRS by 1991, 312)



NRS 213.152 - Residential confinement of violator of parole: Authority of Board; confinement to residence, facility or institution of Department of Corrections; requirements; electronic supervision.

1. Except as otherwise provided in subsection 7, if a parolee violates a condition of his or her parole, the Board may order the parolee to a term of residential confinement in lieu of suspending his or her parole and returning the parolee to confinement. In making this determination, the Board shall consider the criminal record of the parolee and the seriousness of the crime committed.

2. In ordering the parolee to a term of residential confinement, the Board shall:

(a) Require:

(1) The parolee to be confined to his or her residence during the time the parolee is away from his or her employment, community service or other activity authorized by the Division; and

(2) Intensive supervision of the parolee, including, without limitation, unannounced visits to his or her residence or other locations where the parolee is expected to be in order to determine whether the parolee is complying with the terms of his or her confinement; or

(b) Require the parolee to be confined to a facility or institution of the Department of Corrections for a period not to exceed 6 months. The Department may select the facility or institution in which to place the parolee.

3. An electronic device approved by the Division may be used to supervise a parolee ordered to a term of residential confinement. The device must be minimally intrusive and limited in capability to recording or transmitting information concerning the presence of the parolee at his or her residence, including, but not limited to, the transmission of still visual images which do not concern the activities of the person while inside his or her residence. A device which is capable of recording or transmitting:

(a) Oral or wire communications or any auditory sound; or

(b) Information concerning the activities of the parolee while inside his or her residence,

must not be used.

4. A parolee who is confined to a facility or institution of the Department of Corrections pursuant to paragraph (b) of subsection 2:

(a) May earn credits to reduce his or her sentence pursuant to chapter 209 of NRS; and

(b) Shall not be deemed to be released on parole for purposes of NRS 209.447 or 209.4475 during the period of that confinement.

5. The Board shall not order a parolee to a term of residential confinement unless the parolee agrees to the order.

6. A term of residential confinement may not be longer than the unexpired maximum term of the original sentence of the parolee.

7. The Board shall not order a parolee who is serving a sentence for committing a battery which constitutes domestic violence pursuant to NRS 33.018 to a term of residential confinement unless the Board makes a finding that the parolee is not likely to pose a threat to the victim of the battery.

8. As used in this section:

(a) Facility has the meaning ascribed to it in NRS 209.065.

(b) Institution has the meaning ascribed to it in NRS 209.071.

(Added to NRS by 1987, 2232; A 1991, 58; 1993, 1529; 1995, 1261; 1997, 1817; 2001 Special Session, 139; 2007, 3183; 2009, 2511)



NRS 213.1524 - Residential confinement of violator of parole: Terms and conditions; notification of parolee.

1. In ordering a parolee to a term of residential confinement, the Board may establish the terms and conditions of that confinement.

2. The Board may, at any time, modify the terms and conditions of the residential confinement.

3. The Board shall cause a copy of its order to be delivered to the parolee.

(Added to NRS by 1987, 2232)



NRS 213.1526 - Residential confinement of violator of parole: Violation of term or condition.

If it is determined that the parolee violated any term or condition of his or her residential confinement, the order may be rescinded, modified or continued, and his or her parole may be revoked.

(Added to NRS by 1987, 2233)



NRS 213.1528 - Residential confinement of violator of parole: Program of supervision.

The Board shall establish procedures to administer a program of supervision for parolees who are ordered to a term of residential confinement pursuant to NRS 213.152.

(Added to NRS by 1987, 2233)



NRS 213.153 - Payment of expenses of returning person for violating parole; restitution for expenses incurred in return.

1. The necessary expenses of returning to the State Board of Parole Commissioners a person arrested for violation of parole are a charge against the State and must be paid from money appropriated to the Division. After the appropriation for this purpose is exhausted, money must be allocated to the Division out of the Reserve for Statutory Contingency Account, upon approval by the State Board of Examiners, for the payment of these expenses.

2. Upon determining that a parolee has violated a condition of his or her parole, the Board shall, if practicable, order the parolee to make restitution for any necessary expenses incurred by a governmental entity in returning the parolee to the Board for violation of his or her parole.

(Added to NRS by 1959, 799; A 1969, 640; 1973, 170; 1983, 237; 1991, 1755; 1993, 937, 1529; 1995, 551)



NRS 213.154 - Division to issue honorable or dishonorable discharge to parolee whose term of sentence has expired; unpaid restitution constitutes civil liability.

1. The Division shall issue an honorable discharge to a parolee whose term of sentence has expired if the parolee has:

(a) Fulfilled the conditions of his or her parole for the entire period of his or her parole; or

(b) Demonstrated his or her fitness for honorable discharge but because of economic hardship, verified by a parole and probation officer, has been unable to make restitution as ordered by the court.

2. The Division shall issue a dishonorable discharge to a parolee whose term of sentence has expired if:

(a) The whereabouts of the parolee are unknown;

(b) The parolee has failed to make full restitution as ordered by the court, without a verified showing of economic hardship; or

(c) The parolee has otherwise failed to qualify for an honorable discharge pursuant to subsection 1.

3. Any amount of restitution that remains unpaid by a person after the person has been discharged from parole constitutes a civil liability as of the date of discharge.

(Added to NRS by 1999, 68)



NRS 213.155 - Restoration of civil rights after honorable discharge from parole; limitations.

1. Except as otherwise provided in subsection 2, a person who receives an honorable discharge from parole pursuant to NRS 213.154:

(a) Is immediately restored to the following civil rights:

(1) The right to vote; and

(2) The right to serve as a juror in a civil action.

(b) Four years after the date of his or her honorable discharge from parole, is restored to the right to hold office.

(c) Six years after the date of his or her honorable discharge from parole, is restored to the right to serve as a juror in a criminal action.

2. Except as otherwise provided in this subsection, the civil rights set forth in subsection 1 are not restored to a person who has received an honorable discharge from parole if the person has previously been convicted in this State:

(a) Of a category A felony.

(b) Of an offense that would constitute a category A felony if committed as of the date of his or her honorable discharge from parole.

(c) Of a category B felony involving the use of force or violence that resulted in substantial bodily harm to the victim.

(d) Of an offense involving the use of force or violence that resulted in substantial bodily harm to the victim and that would constitute a category B felony if committed as of the date of his or her honorable discharge from parole.

(e) Two or more times of a felony, unless a felony for which the person has been convicted arose out of the same act, transaction or occurrence as another felony, in which case the convictions for those felonies shall be deemed to constitute a single conviction for the purposes of this paragraph.

A person described in this subsection may petition a court of competent jurisdiction for an order granting the restoration of his or her civil rights as set forth in subsection 1.

3. Except for a person subject to the limitations set forth in subsection 2, upon his or her honorable discharge from parole, a person so discharged must be given an official document which provides:

(a) That the person has received an honorable discharge from parole;

(b) That the person has been restored to his or her civil rights to vote and to serve as a juror in a civil action as of the date of his or her honorable discharge from parole;

(c) The date on which his or her civil right to hold office will be restored to the person pursuant to paragraph (b) of subsection 1; and

(d) The date on which his or her civil right to serve as a juror in a criminal action will be restored to the person pursuant to paragraph (c) of subsection 1.

4. Subject to the limitations set forth in subsection 2, a person who has been honorably discharged from parole in this State or elsewhere and whose official documentation of his or her honorable discharge from parole is lost, damaged or destroyed may file a written request with a court of competent jurisdiction to restore his or her civil rights pursuant to this section. Upon verification that the person has been honorably discharged from parole and is eligible to be restored to the civil rights set forth in subsection 1, the court shall issue an order restoring the person to the civil rights set forth in subsection 1. A person must not be required to pay a fee to receive such an order.

5. A person who has been honorably discharged from parole in this State or elsewhere may present:

(a) Official documentation of his or her honorable discharge from parole, if it contains the provisions set forth in subsection 3; or

(b) A court order restoring his or her civil rights,

as proof that the person has been restored to the civil rights set forth in subsection 1.

6. The Board may adopt regulations necessary or convenient for the purposes of this section.

(Added to NRS by 1959, 799; A 1973, 1845; 1977, 665; 1993, 39; 1999, 69; 2001, 1696; 2003, 2693; 2005, 2358)



NRS 213.157 - Restoration of civil rights after sentence served; limitations.

1. Except as otherwise provided in subsection 2, a person convicted of a felony in the State of Nevada who has served his or her sentence and has been released from prison:

(a) Is immediately restored to the following civil rights:

(1) The right to vote; and

(2) The right to serve as a juror in a civil action.

(b) Four years after the date of his or her release from prison, is restored to the right to hold office.

(c) Six years after the date of his or her release from prison, is restored to the right to serve as a juror in a criminal action.

2. Except as otherwise provided in this subsection, the civil rights set forth in subsection 1 are not restored to a person who has been released from prison if the person has previously been convicted in this State:

(a) Of a category A felony.

(b) Of an offense that would constitute a category A felony if committed as of the date of his or her release from prison.

(c) Of a category B felony involving the use of force or violence that resulted in substantial bodily harm to the victim.

(d) Of an offense involving the use of force or violence that resulted in substantial bodily harm to the victim and that would constitute a category B felony if committed as of the date of his or her release from prison.

(e) Two or more times of a felony, unless a felony for which the person has been convicted arose out of the same act, transaction or occurrence as another felony, in which case the convictions for those felonies shall be deemed to constitute a single conviction for the purposes of this paragraph.

A person described in this subsection may petition a court of competent jurisdiction for an order granting the restoration of his or her civil rights as set forth in subsection 1.

3. Except for a person subject to the limitations set forth in subsection 2, upon his or her release from prison, a person so released must be given an official document which provides:

(a) That the person has been released from prison;

(b) That the person has been restored to his or her civil rights to vote and to serve as a juror in a civil action as of the date of his or her release from prison;

(c) The date on which his or her civil right to hold office will be restored to the person pursuant to paragraph (b) of subsection 1; and

(d) The date on which his or her civil right to serve as a juror in a criminal action will be restored to the person pursuant to paragraph (c) of subsection 1.

4. Subject to the limitations set forth in subsection 2, a person who has been released from prison in this State or elsewhere and whose official documentation of his or her release from prison is lost, damaged or destroyed may file a written request with a court of competent jurisdiction to restore his or her civil rights pursuant to this section. Upon verification that the person has been released from prison and is eligible to be restored to the civil rights set forth in subsection 1, the court shall issue an order restoring the person to the civil rights set forth in subsection 1. A person must not be required to pay a fee to receive such an order.

5. A person who has been released from prison in this State or elsewhere may present:

(a) Official documentation of his or her release from prison, if it contains the provisions set forth in subsection 3; or

(b) A court order restoring his or her civil rights,

as proof that the person has been restored to the civil rights set forth in subsection 1.

(Added to NRS by 1973, 1844; A 1977, 666; 1993, 39, 1529; 1995, 508; 2001, 1697; 2003, 2695; 2005, 2359)



NRS 213.215 - Enactment of Compact.

The Interstate Compact for Adult Offender Supervision is hereby ratified, enacted into law and entered into with all jurisdictions legally joining in the Compact, in substantially the form set forth in this section:

ARTICLE I. PURPOSE

(1) The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions.

(2) The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

(3) It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community, to provide for the effective tracking, supervision and rehabilitation of these offenders by the sending and receiving states, and to equitably distribute the costs, benefits and obligations of the compact among the compacting states.

(4) In addition, this compact will create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact, ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines, establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials and regular reporting of compact activities to heads of state councils, state executive, judicial and legislative branches and criminal justice administrators, monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance, and coordinate training and education regarding regulation of interstate movement of offenders for officials involved in such activity.

(5) The compacting states recognize that there is no right of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder.

(6) It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(1) Adult means both individuals legally classified as adults and juveniles treated as adults by court order, statute or operation of law.

(2) Bylaws means those bylaws established by the Interstate Commission for its governance or for directing or controlling the Interstate Commission s actions or conduct.

(3) Compact administrator means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state s supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(4) Compacting state means any state which has enacted the enabling legislation for this compact.

(5) Commissioner means the voting representative of each compacting state appointed pursuant to Article IV of this compact.

(6) Interstate Commission means the Interstate Commission for Adult Offender Supervision established by this compact.

(7) Member means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

(8) Noncompacting state means any state which has not enacted the enabling legislation for this compact.

(9) Offender means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies.

(10) Person means any individual, corporation, business enterprise, or other legal entity, either public or private.

(11) Rules means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

(12) State means a state of the United States, the District of Columbia and any other territorial possession of the United States.

(13) State Council means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article IV of this compact.

ARTICLE III. THE COMPACT COMMISSION

(1) The compacting states hereby create the Interstate Commission for Adult Offender Supervision. The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(2) The Interstate Commission shall consist of commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All noncommissioner members of the Interstate Commission shall be ex officio, nonvoting members. The Interstate Commission may provide in its bylaws for such additional, ex officio, nonvoting members as it deems necessary.

(3) Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(4) The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings, and meetings shall be open to the public.

(5) The Interstate Commission shall establish an executive committee which shall include commission officers, members and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and Interstate Commission staff, administers enforcement and compliance with the provisions of the compact, its bylaws and as directed by the Interstate Commission and performs other duties as directed by the Interstate Commission or set forth in the bylaws.

ARTICLE IV. THE STATE COUNCIL

(1) The Nevada State Council for Interstate Adult Offender Supervision is hereby created. The Nevada State Council for Interstate Adult Offender Supervision consists of the following seven members:

(a) The compact administrator, appointed by the governor, who shall serve as chairperson and as commissioner to the Interstate Commission for this state;

(b) Three members appointed by the governor, one of whom must be a representative of an organization supporting the rights of victims of crime;

(c) One member of the senate, appointed by the majority leader of the senate;

(d) One member of the assembly, appointed by the speaker of the assembly; and

(e) One member who is a district judge, appointed by the chief justice of the supreme court of Nevada.

(2) The members of the Nevada State Council for Interstate Adult Offender Supervision serve at the pleasure of the persons who appointed them.

(3) The legislators who are members of the Nevada State Council for Interstate Adult Offender Supervision are entitled to receive the salary provided for a majority of the members of the legislature during the first 60 days of the preceding session for each day s attendance at a meeting of the Nevada State Council for Interstate Adult Offender Supervision.

(4) While engaged in the business of the commission, each member of the Nevada State Council for Interstate Adult Offender Supervision is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(5) The Nevada State Council for Interstate Adult Offender Supervision shall develop policies concerning the operation of the compact within this state and shall exercise oversight and advocacy concerning its participation in activities of the Interstate Commission.

ARTICLE V. POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

(1) To adopt a seal and suitable bylaws governing the management and operation of the Interstate Commission.

(2) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3) To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the compact commission.

(4) To enforce compliance with compact provisions, Interstate Commission rules and bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

(5) To establish and maintain offices.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept or contract for services of personnel, including, but not limited to, members and their staffs.

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions, including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents or consultants, and to fix their compensation, define their duties and determine their qualifications, and to establish the Interstate Commission s personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of same.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed.

(13) To establish a budget and make expenditures and levy dues as provided in Article X of this compact.

(14) To sue and be sued.

(15) To provide for dispute resolution among compacting states.

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(17) To report annually to the legislatures, governors, judiciary and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18) To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity.

(19) To establish uniform standards for the reporting, collecting and exchanging of data.

ARTICLE VI. ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. Bylaws

(1) The Interstate Commission shall, by a majority of the members, within 12 months of the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(a) Establishing the fiscal year of the Interstate Commission.

(b) Establishing an executive committee and such other committees as may be necessary.

(c) Providing reasonable standards and procedures for:

(i) The establishment of committees; and

(ii) Governing any general or specific delegation of any authority or function of the Interstate Commission.

(d) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission and ensuring reasonable notice of each such meeting.

(e) Establishing the titles and responsibilities of the officers of the Interstate Commission.

(f) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission.

(g) Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations.

(h) Providing transition rules for start up administration of the compact.

(i) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

(2) The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in his or her absence or disability, the vice chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(3) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

Section C. Corporate Records of the Interstate Commission

(4) The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

Section D. Qualified Immunity, Defense and Indemnification

(5) The members, officers, executive director and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; provided that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

(6) The Interstate Commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the Interstate Commission s representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; provided that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

(7) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission s representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; provided that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII. ACTIVITIES OF THE INTERSTATE COMMISSION

(1) The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

(2) Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

(3) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

(4) The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

(5) The Interstate Commission s bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(6) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the Government in Sunshine Act, 5 U.S.C. Section 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(a) Relate solely to the Interstate Commission s internal personnel practices and procedures.

(b) Disclose matters specifically exempted from disclosure by statute.

(c) Disclose trade secrets or commercial or financial information which is privileged or confidential.

(d) Involve accusing any person of a crime or formally censuring any person.

(e) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy.

(f) Disclose investigatory records compiled for law enforcement purposes.

(g) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity.

(h) Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity.

(i) Specifically relate to the Interstate Commission s issuance of a subpoena, or its participation in a civil action or proceeding.

For every meeting closed pursuant to this provision, the Interstate Commission s chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision.

(7) The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(8) The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VIII. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(1) The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact, including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

(2) Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C. Section 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C. App. 2, Section 1 et seq., as may be amended (hereinafter APA ).

(3) All rules and amendments shall become binding as of the date specified in each rule or amendment.

(4) If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

(5) When promulgating a rule, the Interstate Commission shall:

(a) Publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule.

(b) Allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available.

(c) Provide an opportunity for an informal hearing.

(d) Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

(6) Not later than 60 days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the Interstate Commission s principal office is located for judicial review of such rule. If the court finds that the Interstate Commission s action is not supported by substantial evidence, as defined in the APA, in the rulemaking record, the court shall hold the rule unlawful and set it aside.

(7) Subjects to be addressed within 12 months after the first meeting must at a minimum include:

(a) Notice to victims and opportunity to be heard.

(b) Offender registration and compliance.

(c) Violations/returns.

(d) Transfer procedures and forms.

(e) Eligibility for transfer.

(f) Collection of restitution and fees from offenders.

(g) Data collection and reporting.

(h) The level of supervision to be provided by the receiving state.

(i) Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact.

(j) Mediation, arbitration and dispute resolution.

(8) The existing rules governing the operation of the previous compact superseded by this act shall be null and void 12 months after the first meeting of the Interstate Commission created hereunder.

(9) Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption; provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than 90 days after the effective date of the rule.

ARTICLE IX. OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

Section A. Oversight

(1) The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact s purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

(3) The compacting states shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

(4) The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states.

(5) The Interstate Commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

Section C. Enforcement

(6) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, Section B, of this compact.

ARTICLE X. FINANCE

(1) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(2) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission s annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

(3) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same, nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(4) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XI. COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

(1) Any state, as defined in Article II of this compact, is eligible to become a compacting state.

(2) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(3) Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII. WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact ( withdrawing state ) by enacting a statute specifically repealing the statute which enacted the compact into law. The effective date of withdrawal is the effective date of the repeal.

(2) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state s intent to withdraw within 60 days of its receipt thereof.

(3) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extends beyond the effective date of withdrawal.

(4) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Default

(5) If the Interstate Commission determines that any compacting state has at any time defaulted ( defaulting state ) in the performance of any of its obligations or responsibilities under this compact, the bylaws or any duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(a) Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission.

(b) Remedial training and technical assistance as directed by the Interstate Commission.

(c) Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the governor, the chief justice or chief judicial officer of the state, the majority and minority leaders of the defaulting state s legislature, and the State Council.

(6) The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission bylaws or duly promulgated rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of suspension.

(7) Within 60 days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the governor, the chief justice or chief judicial officer and the majority and minority leaders of the defaulting state s legislature and the State Council of such termination.

(8) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination, including any obligations, the performance of which extends beyond the effective date of termination.

(9) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state.

(10) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

(11) The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney s fees.

Section D. Dissolution of Compact

(12) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XIII. SEVERABILITY AND CONSTRUCTION

(1) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(2) The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIV. BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws

(1) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(2) The laws of this state, other than the constitution of the State of Nevada, that conflict with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

(3) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

(4) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(5) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(6) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

(7) This state is bound by the bylaws and rules promulgated under this compact only to the extent that the operation of the bylaws and rules does not impose an obligation exceeding any limitation on state power or authority contained in the constitution of the State of Nevada as interpreted by the courts of this state.

(Added to NRS by 2001, 2356)



NRS 213.291 - Definitions.

As used in NRS 213.291 to 213.360, inclusive, unless the context otherwise requires, the words and terms defined in NRS 213.293, 213.294 and 213.297 have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 2581)



NRS 213.293 - Department defined.

Department means the Department of Corrections.

(Added to NRS by 2003, 2581)



NRS 213.294 - Director defined.

Director means the Director of the Department.

(Added to NRS by 2003, 2581)



NRS 213.297 - Program defined.

Program means a program of work release that is established by the Department pursuant to NRS 213.300.

(Added to NRS by 2003, 2581)



NRS 213.300 - Establishment of program.

1. The Department of Corrections may establish and administer a program of work release under which a person sentenced to a term of imprisonment in an institution of the Department may be granted the privilege of leaving secure custody during necessary and reasonable hours to:

(a) Work in this state at gainful private employment that has been approved by the Director for that purpose.

(b) Obtain in this state additional education, including vocational, technical and general education.

2. The program may also include temporary leave for the purpose of seeking employment in this state.

(Added to NRS by 1977, 291, 854; A 1983, 323; 2001 Special Session, 204; 2003, 2582)



NRS 213.310 - Selection and referral of offenders for enrollment in program.

1. If a program is established by the Department pursuant to NRS 213.300, the Director shall, by appropriate means of classification and selection, determine which of the offenders, during the last 6 months confinement, are suitable for the program, excluding those sentenced to life imprisonment who are not eligible for parole and those imprisoned for violations of chapter 201 of NRS who have not been certified by the designated board as eligible for parole.

2. The Director shall then select the names of those offenders the Director determines to be eligible for the program, and the Director shall refer the names of those offenders to the Chair of the State Board of Parole Commissioners for release into the program and, if appropriate, for residential confinement or other appropriate supervision as determined by the Division of Parole and Probation of the Department of Public Safety.

(Added to NRS by 1977, 854; A 1983, 323; 2001 Special Session, 205; 2003, 2583)



NRS 213.315 - Eligibility of illiterate offenders, offenders whose native language is not English and offenders with developmental, learning and other disabilities.

1. Except as otherwise provided in this section, an offender who is illiterate is not eligible to participate in a program unless:

(a) The offender is regularly attending and making satisfactory progress in a program for general education; or

(b) The Director, for good cause, determines that the limitation on eligibility should be waived under the circumstances with respect to a particular offender.

2. An offender whose:

(a) Native language is not English;

(b) Ability to read and write in his or her native language is at or above the level of literacy designated by the Board of State Prison Commissioners in its regulations; and

(c) Ability to read and write the English language is below the level of literacy designated by the Board of State Prison Commissioners in its regulations,

may not be assigned to an industrial or a vocational program unless the offender is regularly attending and making satisfactory progress in a course which teaches English as a second language or the Director, for good cause, determines that the limitation on eligibility should be waived under the circumstances with respect to a particular offender.

3. Upon written documentation that an illiterate offender has a developmental, learning or other similar disability which affects his or her ability to learn, the Director may:

(a) Adapt or create an educational program or guidelines for evaluating the educational progress of the offender to meet his or her particular needs; or

(b) Exempt the offender from the required participation in an educational program prescribed by this section.

4. The provisions of this section do not apply to an offender who:

(a) Presents satisfactory evidence that the offender has:

(1) A high school diploma; or

(2) A general educational development certificate or an equivalent document; or

(b) Is admitted into a program for the purpose of obtaining additional education in this state.

5. As used in this section, illiterate means having an ability to read and write that is below the level of literacy designated by the Board of State Prison Commissioners in its regulations.

(Added to NRS by 1993, 2519; A 2001 Special Session, 205; 2003, 1370, 2583; 2013, 3290)



NRS 213.320 - Administration of program; duties of Director.

1. If a program is established by the Department pursuant to NRS 213.300, the Director shall administer the program and shall:

(a) Refer offenders to employers who offer employment or to employment agencies that locate employment for qualified applicants;

(b) Effect placement of offenders under the program; and

(c) Generally promote public understanding and acceptance of the program.

2. All state agencies shall cooperate with the Director in carrying out this section to such extent as is consistent with their other lawful duties.

3. The Director shall adopt rules for administering the program.

(Added to NRS by 1977, 291, 855; A 1983, 324; 2001 Special Session, 205; 2003, 2584)



NRS 213.330 - Disposition of salaries and wages of offender.

1. The salaries or wages of an offender employed pursuant to the program must be disbursed in the following order:

(a) To pay any costs associated with the offender s participation in the program, to the extent of his or her ability to pay.

(b) To allow the offender necessary travel expense to and from work and his or her other incidental expenses.

(c) To support the offender s dependents.

(d) To pay, either in full or ratably, the offender s obligations which have been acknowledged by the offender in writing or which have been reduced to judgment.

2. Any balance of an offender s wages remaining after all disbursements have been made pursuant to subsection 1 must be paid to the offender upon his or her release from custody.

(Added to NRS by 1977, 855; A 2003, 2584)



NRS 213.350 - Enrollees not agents or employees of State; status.

1. An offender enrolled in the program is not an agent, employee or servant of the Department while the offender is:

(a) Working in the program or seeking such employment; or

(b) Going to such employment.

2. An offender enrolled in the program is considered to be an offender in an institution of the Department.

(Added to NRS by 1977, 855; A 1983, 324; 2001 Special Session, 206; 2003, 2584)



NRS 213.360 - Termination of enrollment; unauthorized absence constitutes escape.

1. The Director may immediately terminate any offender s enrollment in the program and transfer the offender to an institution of the Department if, in the Director s judgment, the best interests of the State or the offender require such action.

2. If an offender enrolled in the program is absent from his or her place of employment without a reason acceptable to the Director, the offender s absence:

(a) Immediately terminates his or her enrollment in the program.

(b) Constitutes an escape from prison, and the offender shall be punished as provided in NRS 212.090.

(Added to NRS by 1977, 855; A 1983, 325; 2001 Special Session, 206; 2003, 2584)



NRS 213.371 - Definitions.

As used in NRS 213.371 to 213.410, inclusive, unless the context otherwise requires:

1. Division means the Division of Parole and Probation of the Department of Public Safety.

2. Offender means a prisoner assigned to the custody of the Division pursuant to NRS 209.392, 209.3925 or 209.429.

3. Residential confinement means the confinement of an offender to his or her place of residence under the terms and conditions established by the Division.

(Added to NRS by 1991, 783; A 1993, 1530; 1995, 959, 1361, 2388; 1997, 2413; 2001, 2591)



NRS 213.375 - Determination of eligibility for residential confinement after determining that offender is abuser of alcohol or drugs.

Upon the determination, pursuant to NRS 484C.300 or 488.430, that an offender is an abuser of alcohol or drugs and that the offender can be treated successfully for his or her condition, the Division shall determine, to the extent possible:

1. If the offender is otherwise eligible for residential confinement pursuant to NRS 213.371 to 213.410, inclusive, upon the successful completion of the initial period of rehabilitation required under the program of treatment established pursuant to NRS 209.425; and

2. If the offender is eligible, the likelihood that the offender will be able to:

(a) Comply with the terms and conditions of residential confinement established by the Division; and

(b) Complete successfully the program of treatment established pursuant to NRS 209.425 while in residential confinement.

(Added to NRS by 1995, 959; A 2013, 194)



NRS 213.380 - Division to establish procedures for and conditions of residential confinement; use of electronic device.

1. The Division shall establish procedures for the residential confinement of offenders.

2. The Division may establish, and at any time modify, the terms and conditions of the residential confinement, except that the Division shall:

(a) Require the offender to participate in regular sessions of education, counseling and any other necessary or desirable treatment in the community, unless the offender is assigned to the custody of the Division pursuant to NRS 209.3925;

(b) Require the offender to be confined to his or her residence during the time the offender is not:

(1) Engaged in employment or an activity listed in paragraph (a) that is authorized by the Division;

(2) Receiving medical treatment that is authorized by the Division; or

(3) Engaged in any other activity that is authorized by the Division; and

(c) Require intensive supervision of the offender, including unannounced visits to his or her residence or other locations where the offender is expected to be in order to determine whether the offender is complying with the terms and conditions of his or her confinement.

3. An electronic device approved by the Division may be used to supervise an offender if it is minimally intrusive and limited in capability to recording or transmitting information concerning the offender s presence at his or her residence, including, but not limited to, the transmission of still visual images which do not concern the offender s activities while inside his or her residence. A device which is capable of recording or transmitting:

(a) Oral or wire communications or any auditory sound; or

(b) Information concerning the offender s activities while inside his or her residence,

must not be used.

(Added to NRS by 1991, 783; A 1993, 1530; 1997, 2413)



NRS 213.390 - Duties of Chief Parole and Probation Officer.

The Chief Parole and Probation Officer shall:

1. Furnish to an offender a written statement of the terms and conditions of his or her residential confinement;

2. Instruct the offender regarding those terms and conditions; and

3. Advise the Director of the Department of Corrections of any violation of those terms and conditions and of the escape of the offender.

(Added to NRS by 1991, 783; A 2001 Special Session, 206)



NRS 213.400 - Effect of absence of offender from residence, employment, treatment or other authorized activity.

1. If an offender is absent, without authorization, from his or her residence, employment, treatment, including, but not limited to, medical treatment, or any other activity authorized by the Division, the offender shall be deemed an escaped prisoner and shall be punished as provided in NRS 212.090.

2. The Chief Parole and Probation Officer may issue a warrant for the arrest of the offender. The warrant must be executed by a peace officer in the same manner as ordinary criminal process.

(Added to NRS by 1991, 783; A 1993, 1530; 1997, 1225, 2414; 1999, 434)



NRS 213.410 - Division to conduct inquiry regarding escape of offender from residential confinement or other violation of term or condition of residential confinement; duties of inquiring officer.

1. Whenever it is alleged that an offender has escaped or otherwise violated the terms or conditions of his or her residential confinement, the Division shall conduct an inquiry to determine whether the offender has committed acts that would constitute such an escape or violation.

2. An offender may be returned to the custody of the Department of Corrections pending the completion of the inquiry conducted by the Division pursuant to the provisions of this section.

3. The inquiry must be conducted before an inquiring officer who:

(a) Is not directly involved in the case;

(b) Has not made the report of the escape or violation; and

(c) Has not recommended the return of the offender to the custody of the Department of Corrections.

4. The inquiring officer shall:

(a) Provide the offender with notice of the inquiry and of the acts alleged to constitute his or her escape or violation of a term or condition of his or her residential confinement, and with an opportunity to be heard on the matter.

(b) Upon completion of the inquiry, submit to the Chief Parole and Probation Officer his or her findings and recommendation regarding the disposition of the custody of the offender.

5. After considering the findings and recommendation of the inquiring officer, the Chief Parole and Probation Officer shall determine the disposition of the custody of the offender. The decision of the Chief Parole and Probation Officer is final.

6. Before a final determination is made to return an offender to the custody of the Department of Corrections, the Division shall provide the offender with a copy of the findings of the inquiring officer.

(Added to NRS by 1991, 784; A 1993, 51, 1531; 1995, 585; 2001 Special Session, 206)



NRS 213.600 - Definitions.

As used in NRS 213.600 to 213.635, inclusive, unless the context otherwise requires, the words and terms defined in NRS 213.605 to 213.620, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2001, 1165; A 2003, 2585)



NRS 213.605 - Board defined.

Board means the State Board of Parole Commissioners.

(Added to NRS by 2001, 1165)



NRS 213.607 - Correctional program defined.

Correctional program means a program for reentry of offenders and parolees into the community that is established by the Director pursuant to NRS 209.4887.

(Added to NRS by 2003, 2581)



NRS 213.609 - Director defined.

Director means the Director of the Department of Corrections.

(Added to NRS by 2003, 2581)



NRS 213.610 - Division defined.

Division means the Division of Parole and Probation of the Department of Public Safety.

(Added to NRS by 2001, 1165)



NRS 213.615 - Judicial program defined.

Judicial program means a program for reentry of prisoners and parolees into the community that is established in a judicial district pursuant to NRS 209.4883.

(Added to NRS by 2001, 1165; A 2003, 2585)



NRS 213.620 - Reentry court defined.

Reentry court means the court in a judicial district that has established a judicial program.

(Added to NRS by 2001, 1165; A 2003, 2585)



NRS 213.625 - Judicial program: Referral of offender to reentry court; requirement of participating in program as condition of parole; powers and duties of Board. [Effective through June 30, 2014.]

1. Except as otherwise provided in this section, if a judicial program has been established in the judicial district in which a prisoner or parolee may be paroled, the Chair of the Board may, after consulting with the Division, refer a prisoner who is being considered for parole or a parolee who has violated a term or condition of his or her parole to the reentry court if the Chair believes that the person:

(a) Would participate successfully in and benefit from a judicial program; and

(b) Has demonstrated a willingness to:

(1) Engage in employment or participate in vocational rehabilitation or job skills training; and

(2) Meet any existing obligation for restitution to any victim of his or her crime.

2. Except as otherwise provided in this section, if the Chair is notified by the reentry court pursuant to NRS 209.4883 that a person should be ordered to participate in a judicial program, the Board may, in accordance with the provisions of this section:

(a) If the person is a prisoner who is being considered for parole, upon the granting of parole to the prisoner, require as a condition of parole that the person participate in and complete the judicial program; or

(b) If the person is a parolee who has violated a term or condition of his or her parole, order the parolee to participate in and complete the judicial program as a condition of the continuation of his or her parole and in lieu of revoking his or her parole and returning the parolee to confinement.

3. If a prisoner who has been assigned to the custody of the Division to participate in a judicial program pursuant to NRS 209.4886 is being considered for parole:

(a) The Board shall, if the Board grants parole to the prisoner, require as a condition of parole that the person continue to participate in and complete the judicial program.

(b) The Board is not required to refer the prisoner to the reentry court pursuant to subsection 1 or to obtain prior approval of the reentry court pursuant to NRS 209.4883 for the prisoner to continue participating in the judicial program while the prisoner is on parole.

4. In determining whether to order a person to participate in and complete a judicial program pursuant to this section, the Board shall consider:

(a) The criminal history of the person; and

(b) The safety of the public.

5. The Board shall adopt regulations requiring persons who are ordered to participate in and complete a judicial program pursuant to this section to reimburse the reentry court and the Division for the cost of their participation in a judicial program, to the extent of their ability to pay.

6. The Board shall not order a person to participate in a judicial program if the time required to complete the judicial program is longer than the unexpired maximum term of the person s original sentence.

(Added to NRS by 2001, 1165; A 2003, 2585)

NRS 213.625 Judicial program: Referral of offender to reentry court; requirement of participating in program as condition of parole; powers and duties of Board. [Effective July 1, 2014.]

1. Except as otherwise provided in this section, if a judicial program has been established in the judicial district in which a prisoner or parolee may be paroled, the Chair of the Board may, after consulting with the Division, refer a prisoner who is being considered for parole or a parolee who has violated a term or condition of his or her parole to the reentry court if the Chair believes that the person:

(a) Would participate successfully in and benefit from a judicial program; and

(b) Has demonstrated a willingness to:

(1) Engage in employment or participate in vocational rehabilitation or job skills training; and

(2) Meet any existing obligation for restitution to any victim of his or her crime.

2. Except as otherwise provided in this section, if the Chair is notified by the reentry court pursuant to NRS 209.4883 that a person should be ordered to participate in a judicial program, the Board may, in accordance with the provisions of this section:

(a) If the person is a prisoner who is being considered for parole, upon the granting of parole to the prisoner, require as a condition of parole that the person participate in and complete the judicial program; or

(b) If the person is a parolee who has violated a term or condition of his or her parole, order the parolee to participate in and complete the judicial program as a condition of the continuation of his or her parole and in lieu of revoking his or her parole and returning the parolee to confinement.

3. If a prisoner who has been assigned to the custody of the Division to participate in a judicial program pursuant to NRS 209.4886 is being considered for parole:

(a) The Board shall, if the Board grants parole to the prisoner, require as a condition of parole that the person continue to participate in and complete the judicial program.

(b) The Board is not required to refer the prisoner to the reentry court pursuant to subsection 1 or to obtain prior approval of the reentry court pursuant to NRS 209.4883 for the prisoner to continue participating in the judicial program while the prisoner is on parole.

4. In determining whether to order a person to participate in and complete a judicial program pursuant to this section, the Board shall consider:

(a) The criminal history of the person; and

(b) The safety of the public.

5. The Board shall adopt regulations requiring persons who are ordered to participate in and complete a judicial program pursuant to this section to reimburse the reentry court and the Division for the cost of their participation in a judicial program, to the extent of their ability to pay.

6. The Board shall not order a person to participate in a judicial program if the time required to complete the judicial program is longer than the unexpired maximum term or the unexpired maximum aggregate term, as applicable, of the person s original sentence.

(Added to NRS by 2001, 1165; A 2003, 2585; 2013, 233, effective July 1, 2014)



NRS 213.630 - Effect of violation of term or condition of judicial program or parole; powers of reentry court; duties of Board.

1. If the reentry court determines that a parolee has violated a term or condition of his or her participation in the judicial program or a term or condition of his or her parole, the court may:

(a) Establish and impose any appropriate sanction for the violation; and

(b) If necessary, report the violation to the Board.

2. If a violation of a term or condition of parole is reported to the Board pursuant to this section, the Board shall proceed in the manner provided in this chapter for any other violation of a term or condition of parole.

(Added to NRS by 2001, 1166; A 2003, 2586)



NRS 213.632 - Referral of prisoner or parolee to be considered for participation in correctional program; participation as condition of parole; considerations; regulations; limitations. [Effective through June 30, 2014.]

1. Except as otherwise provided in this section, if a correctional program has been established by the Director in the county in which an offender or parolee may be paroled, the Chair of the Board may, after consulting with the Division, refer a prisoner who is being considered for parole or a parolee who has violated a term or condition of his or her parole to the Director if the Chair believes that the person:

(a) Would participate successfully in and benefit from a correctional program; and

(b) Has demonstrated a willingness to:

(1) Engage in employment or participate in vocational rehabilitation or job skills training; and

(2) Meet any existing obligation for restitution to any victim of his or her crime.

2. Except as otherwise provided in this section, if the Chair is notified by the Director pursuant to NRS 209.4887 that a person is suitable to participate in a correctional program, the Board may, in accordance with the provisions of this section:

(a) If the person is an offender who is being considered for parole, upon the granting of parole to the offender, require as a condition of parole that the offender participate in and complete the correctional program; or

(b) If the person is a parolee who has violated a term or condition of his or her parole, order the parolee to participate in and complete the correctional program as a condition of the continuation of his or her parole and in lieu of revoking his or her parole and returning the parolee to confinement.

3. If an offender who has been assigned to the custody of the Division to participate in a correctional program pursuant to NRS 209.4888 is being considered for parole, the Board shall, if the Board grants parole to the offender, require as a condition of parole that the offender continue to participate in and complete the correctional program.

4. In determining whether to order a person to participate in and complete a correctional program pursuant to this section, the Board shall consider:

(a) The criminal history of the person; and

(b) The safety of the public.

5. The Board shall adopt regulations requiring persons who are ordered to participate in and complete a correctional program pursuant to this section to reimburse the Department of Corrections and the Division for the cost of their participation in a correctional program, to the extent of their ability to pay.

6. The Board shall not order a person to participate in a correctional program if the time required to complete the correctional program is longer than the unexpired maximum term of the person s original sentence.

(Added to NRS by 2003, 2581)

NRS 213.632 Referral of prisoner or parolee to be considered for participation in correctional program; participation as condition of parole; considerations; regulations; limitations. [Effective July 1, 2014.]

1. Except as otherwise provided in this section, if a correctional program has been established by the Director in the county in which an offender or parolee may be paroled, the Chair of the Board may, after consulting with the Division, refer a prisoner who is being considered for parole or a parolee who has violated a term or condition of his or her parole to the Director if the Chair believes that the person:

(a) Would participate successfully in and benefit from a correctional program; and

(b) Has demonstrated a willingness to:

(1) Engage in employment or participate in vocational rehabilitation or job skills training; and

(2) Meet any existing obligation for restitution to any victim of his or her crime.

2. Except as otherwise provided in this section, if the Chair is notified by the Director pursuant to NRS 209.4887 that a person is suitable to participate in a correctional program, the Board may, in accordance with the provisions of this section:

(a) If the person is an offender who is being considered for parole, upon the granting of parole to the offender, require as a condition of parole that the offender participate in and complete the correctional program; or

(b) If the person is a parolee who has violated a term or condition of his or her parole, order the parolee to participate in and complete the correctional program as a condition of the continuation of his or her parole and in lieu of revoking his or her parole and returning the parolee to confinement.

3. If an offender who has been assigned to the custody of the Division to participate in a correctional program pursuant to NRS 209.4888 is being considered for parole, the Board shall, if the Board grants parole to the offender, require as a condition of parole that the offender continue to participate in and complete the correctional program.

4. In determining whether to order a person to participate in and complete a correctional program pursuant to this section, the Board shall consider:

(a) The criminal history of the person; and

(b) The safety of the public.

5. The Board shall adopt regulations requiring persons who are ordered to participate in and complete a correctional program pursuant to this section to reimburse the Department of Corrections and the Division for the cost of their participation in a correctional program, to the extent of their ability to pay.

6. The Board shall not order a person to participate in a correctional program if the time required to complete the correctional program is longer than the unexpired maximum term or the unexpired maximum aggregate term, as applicable, of the person s original sentence.

(Added to NRS by 2003, 2581; A 2013, 234, effective July 1, 2014)



NRS 213.633 - Violation of term or condition of correctional program or of parole to be reported to Board.

1. If the Director determines that a parolee has violated a term or condition of his or her participation in the correctional program or a term or condition of his or her parole, the Director shall report the violation to the Board.

2. If a violation of a term or condition of parole is reported to the Board pursuant to this section, the Board shall proceed in the manner provided in this chapter for any other violation of a term or condition of parole.

(Added to NRS by 2003, 2582)



NRS 213.635 - Supervision of participant in correctional or judicial program.

The Division shall supervise each person who is participating in a correctional or judicial program pursuant to NRS 209.4886, 209.4888, 213.625 or 213.632.

(Added to NRS by 2001, 1166; A 2003, 2586)






Chapter 215A - Interstate Corrections Compact

NRS 215A.010 - Enactment of Compact.

The Interstate Corrections Compact, set forth in full in NRS 215A.020, is hereby enacted into law.

(Added to NRS by 1975, 992)



NRS 215A.020 - Text of Compact.

The Interstate Corrections Compact is as follows:

ARTICLE I Purpose and Policy

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II Definitions

As used in this compact, unless the context clearly requires otherwise:

(a) State means a state of the United States, the United States of America, a Territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico.

(b) Sending state means a state party to this compact in which conviction or court commitment was had.

(c) Receiving state means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) Inmate means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) Institution means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates may lawfully be confined.

ARTICLE III Contracts

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

4. Delivery and retaking of inmates.

5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact are a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV Procedures and Rights

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided, that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his or her status changed on account of any action or proceeding in which the inmate could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in the exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V Acts Not Reviewable in Receiving State; Extradition

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which the inmate is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision; provided, that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII Entry Into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

ARTICLE VIII Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until 1 year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X Construction and Severability

The provisions of the compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(Added to NRS by 1975, 992)



NRS 215A.030 - Commitment by courts to institutions without State if State has entered into contracts.

Any court of this State having power to commit or transfer an inmate, as defined in Article II(d) of the Interstate Corrections Compact, to any institution for confinement may commit or transfer such inmate to any institution within or without this State if this State has entered into a contract or contracts for the confinement of inmates in such institution pursuant to Article III of the Interstate Corrections Compact.

(Added to NRS by 1975, 996)



NRS 215A.040 - Enforcement of Compact.

The courts, departments, agencies and officers of this state and its subdivisions shall enforce this Compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions, including, but not limited to, the making and submission of such reports as are required by the Compact.

(Added to NRS by 1975, 996)



NRS 215A.050 - Hearings.

Any state officers who may be charged with holding any hearings contemplated by this Compact are hereby authorized and directed to hold such hearings as may be requested by any other party state pursuant to Article IV(f) of the Interstate Corrections Compact.

(Added to NRS by 1975, 996)



NRS 215A.060 - Effectuation of State s participation by contract.

Any state officer who may be charged with the disposition or care of an inmate, as defined in Article II(d) of the Interstate Corrections Compact, is hereby empowered to enter into such contracts on behalf of this State as may be appropriate to implement the participation of this State in the Interstate Corrections Compact pursuant to Article III thereof. No such contract shall be of any force or effect until approved by the State Board of Examiners.

(Added to NRS by 1975, 996)






Chapter 217 - Aid to Certain Victims of Crime

NRS 217.005 - Dissemination of information describing benefits available pursuant to this chapter.

The Clerk of the Board may prepare and disseminate information describing the benefits available pursuant to this chapter to victims of crime.

(Added to NRS by 1985, 2099; A 1991, 763)



NRS 217.007 - Right of victim to receive proceeds from material based upon or related to crime; limitation on liability.

1. A victim may commence any action specified in NRS 11.190, 11.215 or 207.470 which arises from the commission of a felony, against the person who committed the felony within 5 years after the time the person who committed the felony becomes legally entitled to receive proceeds for any contribution to any material that is based upon or substantially related to the felony which was perpetrated against the victim.

2. If the limitation period established in NRS 11.190, 11.215 or 207.520 has otherwise expired, the liability of the person committing the felony to a victim imposed under this section must be limited to the value of the proceeds received by the person who committed the felony for any contribution to material that is based upon or substantially related to the felony which was perpetrated against the victim.

3. For purposes of this section:

(a) Material means a book, magazine or newspaper article, movie, film, videotape, sound recording, interview or appearance on a television or radio station and live presentations of any kind.

(b) Proceeds includes money, royalties, real property and any other consideration.

(c) Victim means any person:

(1) Against whom a crime has been committed;

(2) Who has been injured or killed as a direct result of the commission of a crime; or

(3) Who is the surviving spouse, a parent or a child of such a person.

(Added to NRS by 1993, 453)



NRS 217.010 - Policy of State.

It is the policy of this State to provide assistance to persons who are victims of violent crimes or the dependents of victims of violent crimes.

(Added to NRS by 1969, 1151; A 1975, 1292, 1788; 1981, 1666)



NRS 217.020 - Definitions.

As used in NRS 217.010 to 217.270, inclusive, unless the context otherwise requires, the words and terms defined in NRS 217.025 to 217.070, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1969, 1151; A 1975, 1292, 1788; 1981, 1666; 1983, 889; 1985, 2099; 1989, 261; 1991, 763; 1997, 192, 787)



NRS 217.025 - Appeals officer defined.

Appeals officer means an appeals officer of the Department of Administration.

(Added to NRS by 1985, 2099; A 1991, 763)



NRS 217.030 - Board defined.

Board means the State Board of Examiners.

(Added to NRS by 1969, 1151)



NRS 217.033 - Compensation officer defined.

Compensation officer means a compensation officer of the Department of Administration.

(Added to NRS by 1989, 261; A 1991, 763)



NRS 217.035 - Crime defined.

Crime means:

1. An act or omission committed within this state which, if committed by an adult, is forbidden by law and punishable upon conviction by death, imprisonment, fine or other penal discipline; or

2. An act of international terrorism as defined in 18 U.S.C. 2331(1) against a resident.

(Added to NRS by 1975, 1788; A 1991, 763; 1997, 192)



NRS 217.040 - Dependents defined.

Dependents means the relatives of a deceased or injured victim who were wholly or partially dependent upon the income of the victim at the time of his or her death or injury.

(Added to NRS by 1969, 1151; A 1981, 1666)



NRS 217.045 - Hearing officer defined.

Hearing officer means a hearing officer of the Department of Administration.

(Added to NRS by 1981, 1665; A 1991, 764)



NRS 217.050 - Personal injury defined.

Personal injury means:

1. Actual bodily harm or threat of bodily harm which results in a need for medical treatment;

2. In the case of a minor who was involved in the production of pornography in violation of NRS 200.710, 200.720, 200.725 or 200.730, any harm which results in a need for medical treatment or any psychological or psychiatric counseling, or both;

3. Any harm which results from sexual abuse; or

4. Any harm which results from a violation of NRS 200.5099 or 200.50995.

(Added to NRS by 1969, 1151; A 1981, 1666; 1983, 818; 1985, 2099; 1995, 953; 2007, 748)



NRS 217.060 - Relative defined.

Relative of any person includes:

1. A spouse, parent, grandparent or stepparent;

2. A natural born, step or adopted child;

3. A grandchild, brother, sister, half brother or half sister; or

4. A parent of a spouse.

(Added to NRS by 1969, 1151; A 1981, 1667)



NRS 217.065 - Resident defined.

Resident means a person who:

1. Is a citizen of the United States or who is lawfully entitled to reside in the United States; and

2. During the 6 weeks preceding the date of the crime was:

(a) Domiciled in this state; and

(b) Physically present in this state, except for any temporary absence.

(Added to NRS by 1997, 192)



NRS 217.070 - Victim defined.

Victim means:

1. A person who is physically injured or killed as the direct result of a criminal act;

2. A minor who was involved in the production of pornography in violation of NRS 200.710, 200.720, 200.725 or 200.730;

3. A minor who was sexually abused, as sexual abuse is defined in NRS 432B.100;

4. A person who is physically injured or killed as the direct result of a violation of NRS 484C.110 or any act or neglect of duty punishable pursuant to NRS 484C.430 or 484C.440;

5. A pedestrian who is physically injured or killed as the direct result of a driver of a motor vehicle who failed to stop at the scene of an accident involving the driver and the pedestrian in violation of NRS 484E.010;

6. An older person who is abused, neglected, exploited or isolated in violation of NRS 200.5099 or 200.50995;

7. A resident who is physically injured or killed as the direct result of an act of international terrorism as defined in 18 U.S.C. 2331(1); or

8. A person who is trafficked in violation of subsection 2 of NRS 201.300.

The term includes a person who was harmed by any of these acts whether the act was committed by an adult or a minor.

(Added to NRS by 1969, 1151; A 1975, 1789; 1981, 1667; 1983, 818; 1985, 2099; 1987, 2270; 1995, 953; 1997, 192, 787; 2005, 167; 2007, 748; 2013, 2435)



NRS 217.090 - Compensation officers: Appointment; duties; instruction.

1. The Clerk of the Board shall appoint one or more compensation officers.

2. A compensation officer shall:

(a) Conduct an investigation to determine the eligibility of the applicant for aid, including but not limited to:

(1) Compiling bills and medical reports from physicians who have treated the victim for his or her injury;

(2) Obtaining from the victim a signed affidavit indicating the amount of any wages allegedly lost because of the injury and verifying that information with the employer of the victim;

(3) Obtaining and reviewing reports of peace officers and statements of witnesses; and

(4) Determining the availability to the applicant of any insurance benefits or other source from which the applicant is eligible to be compensated on account of his or her injuries or the death of the victim.

(b) After completing the investigation, make a determination of eligibility and render a written decision, including an order directing payment of compensation, if compensation is due.

3. Each compensation officer appointed by the Board must receive at least 8 hours of instruction concerning the methods used to interview victims of crime before the compensation officer may conduct interviews as a compensation officer.

(Added to NRS by 1969, 1151; A 1975, 1292, 1789; 1981, 1667; 1983, 1957; 1985, 397; 1989, 261, 1509; 1991, 764)



NRS 217.100 - Application for compensation; medical reports.

1. Any person eligible for compensation under the provisions of NRS 217.010 to 217.270, inclusive, may apply to the Board for such compensation. Where the person entitled to make application is:

(a) A minor, the application may be made on his or her behalf by a parent or guardian.

(b) Mentally incompetent, the application may be made on his or her behalf by a parent, guardian or other person authorized to administer his or her estate.

2. The applicant must submit with his or her application the reports, if reasonably available, from all physicians who, at the time of or subsequent to the victim s injury or death, treated or examined the victim in relation to the injury for which compensation is claimed.

(Added to NRS by 1969, 1151; A 1975, 1292; 1977, 958; 1981, 1668)



NRS 217.102 - Circumstances under which resident injured in another state may apply for compensation.

A resident who is a victim of a crime that occurred in a state other than the State of Nevada may apply to the Board for compensation if:

1. The state in which the crime occurred does not have a program for compensating victims of crime for their injuries; or

2. The resident is ineligible to receive compensation under the program of the other state.

(Added to NRS by 1997, 192)



NRS 217.105 - Confidentiality of information.

Any information which a compensation officer obtains in the investigation of a claim for compensation pursuant to NRS 217.090 or which is submitted pursuant to NRS 217.100 is confidential and must not be disclosed except:

1. Upon the request of the applicant or the applicant s attorney;

2. In the necessary administration of this chapter; or

3. Upon the lawful order of a court of competent jurisdiction,

unless the disclosure is otherwise prohibited by law.

(Added to NRS by 1989, 1509; A 1991, 765)



NRS 217.110 - Review of application; appeal of denial by compensation officer; investigation of claim; availability and confidentiality of reports concerning crime committed by minor; decisions.

1. Upon receipt of an application for compensation, the compensation officer shall review the application to determine whether the applicant qualifies for compensation. The compensation officer shall deny the claim within 5 days after receipt of the application if the applicant s ineligibility is apparent from the facts stated in the application. The applicant may appeal the denial to a hearing officer within 60 days after the decision. If the hearing officer determines that the applicant may be entitled to compensation, the hearing officer shall order the compensation officer to complete an investigation and render a decision pursuant to subsection 2. If the hearing officer denies the appeal, the applicant may appeal to an appeals officer pursuant to NRS 217.117.

2. If the compensation officer does not deny the application pursuant to subsection 1, or if the compensation officer is ordered to proceed by the hearing officer, the compensation officer shall conduct an investigation and, except as otherwise provided in subsection 6, render a decision within 60 days after receipt of the application or order. If, in conducting an investigation, the compensation officer believes that:

(a) Reports on the previous medical history of the victim;

(b) An examination of the victim and a report of that examination;

(c) A report on the cause of death of the victim by an impartial medical expert; or

(d) Investigative or police reports,

would aid the compensation officer in making a decision, the compensation officer may order the reports.

3. If a compensation officer submits a request pursuant to subsection 2 for investigative or police reports which concern:

(a) A natural person, other than a minor, who committed a crime against the victim, a law enforcement agency shall provide the compensation officer with a copy of the requested investigative or police reports within 10 days after receipt of the request or within 10 days after the reports are completed, whichever is later.

(b) A minor who committed a crime against the victim, a juvenile court or a law enforcement agency shall provide the compensation officer with a copy of the requested investigative or police reports within 10 days after receipt of the request or within 10 days after the reports are completed, whichever is later.

4. A law enforcement agency or a juvenile court shall not redact any information, except information deemed confidential, from an investigative or police report before providing a copy of the requested report to a compensation officer pursuant to subsection 3.

5. Any reports obtained by a compensation officer pursuant to subsection 3 are confidential and must not be disclosed except upon the lawful order of a court of competent jurisdiction.

6. When additional reports are requested pursuant to subsection 2, the compensation officer shall render a decision in the case, including an order directing the payment of compensation if compensation is due, within 15 days after receipt of the reports.

(Added to NRS by 1969, 1152; A 1975, 1789; 1981, 1668; 1985, 2100; 1991, 765; 2005, 61; 2009, 83, 521)



NRS 217.112 - Hearing before hearing officer: Request by applicant; failure to request hearing excused under certain circumstances; notice of change of address.

1. An applicant who is subject to the provisions of this chapter may request a hearing before a hearing officer on any matter within the hearing officer s authority. The compensation officer shall provide with his or her decision the necessary information for requesting such a hearing.

2. An applicant aggrieved by a compensation officer s decision may appeal the decision by filing a request for a hearing before a hearing officer. Such a request must be filed within 15 days after the decision was mailed by the Clerk or compensation officer.

3. Failure to file a request for a hearing within the period specified in subsection 2 may be excused if the applicant shows by a preponderance of the evidence that the applicant did not receive the notice of the decision and the information necessary to request a hearing.

4. The applicant shall notify the compensation officer and the hearing officer in writing of a change of address within a reasonable time after that change.

(Added to NRS by 1991, 763)



NRS 217.113 - Hearing before hearing officer: Procedure; subpoenas; evidence; records; decision.

1. If an applicant appeals a determination of the compensation officer, the hearing officer shall hold a hearing unless the hearing officer can render a favorable decision to the applicant without a hearing. If the hearing officer holds a hearing, the hearing officer shall:

(a) Within 5 days after receiving a request for a hearing, set the hearing for a date and time within 30 days after receipt of the request; and

(b) Give notice by United States mail or by personal service to the applicant at least 15 days before the date and time scheduled for the hearing.

The hearing officer shall render a decision in the case, including an order directing payment of compensation, if compensation is due, within 15 days after the hearing or receiving the reports necessary in rendering the decision. The hearing officer may affirm, modify or reverse the decision of the compensation officer. The hearing officer shall mail his or her decision to the applicant and include any information necessary for appealing the decision to the appeals officer.

2. The hearing officer may issue subpoenas to compel the attendance of witnesses and the production of books and papers at the hearing.

3. If a witness refuses to attend or testify or produce any books and papers as required by the subpoena, the hearing officer may report to the district court by petition, setting forth that:

(a) Due notice has been given of the time and place of attendance of the witness or the production of the books and papers;

(b) The witness has been subpoenaed by the hearing officer pursuant to this section; and

(c) The witness has failed or refused to attend or produce the books and papers required by the subpoena before the hearing officer who is named in the subpoena, or has refused to answer questions propounded to the witness,

and asking for an order of the court compelling the witness to attend and testify or produce the books and papers before the hearing officer.

4. Upon receiving such a petition, the court shall enter an order directing the witness to appear before the court at a time and place to be fixed by the court in its order, the time to be not more than 10 days from the date of the order, and then and there show cause why the witness has not attended or testified or produced the books or papers before the hearing officer. A certified copy of the order must be served upon the witness.

5. If it appears to the court that the subpoena was regularly issued by the hearing officer, the court shall enter an order that the witness appear before the hearing officer at the time and place fixed in the order and testify or produce the required books or papers, and upon failure to obey the order the witness must be dealt with as for contempt of court.

6. The applicant and any other person having a substantial interest in the outcome of the hearing may appear and be heard, produce evidence and cross-examine witnesses in person or by his or her attorney. The hearing officer also may hear other persons who may have relevant evidence to submit.

7. Any statement, document, information or matter may be received in evidence if, in the opinion of the hearing officer, it contributes to a determination of the claim, whether or not the evidence would be admissible in a court of law.

8. The hearing officer shall create a record of each hearing. The record may be in the form of a sound recording.

9. The hearing officer shall render a decision in the case, including an order directing the payment of compensation, if compensation is due, within 15 days after the hearing.

(Added to NRS by 1981, 1665; A 1991, 766)



NRS 217.115 - Waiver of times specified.

The limitations of time in NRS 217.110 and 217.113 may be waived by the applicant or, upon good cause shown, by the hearing officer or appeals officer.

(Added to NRS by 1981, 1666; A 1985, 2101)



NRS 217.117 - Appeal of decision of hearing officer or appeals officer; powers and duties of appeals officer.

1. The applicant or Clerk of the Board may, within 15 days after the hearing officer renders a decision, appeal the decision to an appeals officer. The appeals officer may hold a hearing or render a decision without a hearing. If the appeals officer holds a hearing, the appeals officer must give notice to the applicant, hold the hearing within 30 days after the notice, and render a decision in the case within 15 days after the hearing. The appeals officer shall render a decision in each case within 30 days after receiving the appeal and the record if a hearing is not held. The appeals officer may affirm, modify or reverse the decision of the hearing officer.

2. The appeals officer has the same powers as are vested in the hearing officer pursuant to NRS 217.113.

3. The applicant or Clerk of the Board may, within 15 days after the appeals officer renders a decision, appeal the decision to the Board. The Board shall consider the appeal on the record at its next scheduled meeting if the appeal and the record are received by the Board at least 5 days before the meeting. Within 15 days after the meeting the Board shall render its decision in the case or give notice to the applicant that a hearing will be held. The hearing must be held within 30 days after the notice is given and the Board shall render its decision in the case within 15 days after the hearing. The Board may affirm, modify or reverse the decision of the appeals officer.

4. The decision of the Board is final and not subject to judicial review.

(Added to NRS by 1981, 1666; A 1985, 2101; 1991, 767)



NRS 217.120 - Proof of conviction conclusive evidence of commission of offense.

If any person has been convicted of any offense with respect to an act on which a claim under NRS 217.010 to 217.270, inclusive, is based, proof of that conviction is conclusive evidence that the offense has been committed, unless an appeal or any proceeding with regard thereto is pending.

(Added to NRS by 1969, 1152; A 1975, 1293)



NRS 217.130 - Regulations.

In the performance of its functions, the Board may adopt, rescind and amend rules and regulations prescribing the procedures to be followed in the filing of applications and proceedings under NRS 217.010 to 217.270, inclusive, and for such other matters as the Board deems appropriate.

(Added to NRS by 1969, 1152; A 1975, 1293)



NRS 217.140 - Attorney s fees.

1. The hearing officer may, as part of any order entered pursuant to the provisions of NRS 217.010 to 217.270, inclusive, allow reasonable attorney s fees, but these fees may not exceed 10 percent of the award.

2. It is unlawful for any attorney to ask for, contract for or receive any larger sum than the amount so allowed.

(Added to NRS by 1969, 1152; A 1975, 1293; 1981, 1669)



NRS 217.150 - Standards for compensation.

The Board shall, so far as practicable, formulate standards for the uniform application of NRS 217.010 to 217.270, inclusive, by the compensation officers in the determination of the amount of any compensation payable pursuant to NRS 217.010 to 217.270, inclusive. The standards must take into consideration rates and amounts of compensation payable for injuries and death under other laws of this state and of the United States.

(Added to NRS by 1969, 1152; A 1975, 1293; 1981, 1669; 1991, 767)



NRS 217.160 - Persons who may be awarded compensation.

1. The compensation officer may order the payment of compensation:

(a) To or for the benefit of the victim.

(b) If the victim has suffered personal injury, to any person responsible for the maintenance of the victim who has suffered pecuniary loss or incurred expenses as a result of the injury.

(c) If the victim dies, to or for the benefit of any one or more of the dependents of the victim.

(d) To a minor who is a member of the household or immediate family of a victim of a battery which constitutes domestic violence pursuant to NRS 33.018 who needs an assessment, a psychological evaluation or psychological counseling for emotional trauma suffered by the minor as a result of the battery.

(e) To a member of the victim s household or immediate family for psychological counseling for emotional trauma suffered by the member as a result of the crime of murder as defined in NRS 200.010.

2. As used in this section:

(a) Battery has the meaning ascribed to it in paragraph (a) of subsection 1 of NRS 200.481.

(b) Household means an association of persons who live in the same home or dwelling and who:

(1) Have significant personal ties to the victim; or

(2) Are related by blood, adoption or marriage, within the first degree of consanguinity or affinity.

(c) Immediate family means persons who are related by blood, adoption or marriage, within the first degree of consanguinity or affinity.

(Added to NRS by 1969, 1153; A 1981, 1670; 1989, 1510; 1991, 128, 768; 2001, 2487)



NRS 217.170 - Suspension of proceedings.

Upon application made by an appropriate prosecuting authority, the compensation, hearing or appeals officer or the Board may suspend any proceedings being conducted pursuant to NRS 217.010 to 217.270, inclusive, for such period as the officer or the Board deems appropriate on the ground that a prosecution for an offense arising from the act or omission to act on which the claim for compensation is based has been commenced or is imminent.

(Added to NRS by 1969, 1153; A 1975, 1293; 1981, 1670; 1991, 768)



NRS 217.180 - Order for compensation: Considerations.

1. Except as otherwise provided in subsection 2, in determining whether to make an order for compensation, the compensation officer shall consider the provocation, consent or any other behavior of the victim that directly or indirectly contributed to the injury or death of the victim, the prior case or social history, if any, of the victim, the need of the victim or the dependents of the victim for financial aid and other relevant matters.

2. If the case involves a victim of domestic violence, sexual assault or sex trafficking, the compensation officer shall not consider the provocation, consent or any other behavior of the victim that directly or indirectly contributed to the injury or death of the victim.

3. If the applicant has received or is likely to receive an amount on account of the applicant s injury or the death of another from:

(a) The person who committed the crime that caused the victim s injury or from anyone paying on behalf of the offender;

(b) Insurance;

(c) The employer of the victim; or

(d) Another private or public source or program of assistance,

the applicant shall report the amount received or that the applicant is likely to receive to the compensation officer. Any of those sources that are obligated to pay an amount after the award of compensation shall pay the Board the amount of compensation that has been paid to the applicant and pay the remainder of the amount due to the applicant. The compensation officer shall deduct the amounts that the applicant has received or is likely to receive from those sources from the applicant s total expenses.

4. An order for compensation may be made whether or not a person is prosecuted or convicted of an offense arising from the act on which the claim for compensation is based.

5. As used in this section:

(a) Domestic violence means an act described in NRS 33.018.

(b) Public source or program of assistance means:

(1) Public assistance, as defined in NRS 422A.065;

(2) Social services provided by a social service agency, as defined in NRS 430A.080; or

(3) Other assistance provided by a public entity.

(c) Sex trafficking means a violation of subsection 2 of NRS 201.300.

(d) Sexual assault has the meaning ascribed to it in NRS 200.366.

(Added to NRS by 1969, 1153; A 1981, 1670; 1985, 2102; 1991, 768; 1997, 788; 2005, 22nd Special Session, 49; 2009, 522; 2013, 1315, 2436)



NRS 217.200 - Payment of compensation for expenses and losses; certificate for meritorious citizen s service; limitations.

1. The compensation officer may order the payment of compensation and the award of a Governor s certificate for meritorious citizen s service to a victim for:

(a) Medical expenses, expenses for psychological counseling and nonmedical remedial care and treatment rendered in accordance with a religious method of healing that are actually and reasonably incurred as a result of the personal injury or death of the victim;

(b) Loss of earnings or support that is reasonably incurred as a result of the total or partial incapacity of the victim for not longer than 52 weeks;

(c) Pecuniary loss to the dependents of a deceased victim;

(d) Funeral expenses that are actually and reasonably incurred as a result of the death of the victim; and

(e) Another loss which results from the personal injury or death of the victim and which the compensation officer determines to be reasonable.

2. The compensation officer may order the payment of compensation for a person who pays the funeral expenses of a victim.

3. Except as otherwise provided in subsection 4, an award must not be made for more than $100,000.

4. Upon approval of the Board, an additional award of not more than $50,000 may be made to a victim. Before approving such an additional award, the Board must consider the amount of money remaining in the Fund for the Compensation of Victims of Crime created pursuant to NRS 217.260 and the particular circumstances of the victim.

(Added to NRS by 1969, 1153; A 1975, 1790; 1981, 1670; 1983, 818, 1958; 1985, 2102; 1987, 497; 1991, 769; 1995, 2220; 1997, 114, 920; 2001, 384; 2009, 1508)



NRS 217.210 - Limitations on time for making order for payment of compensation; exceptions.

1. Except as otherwise provided in subsection 2, an order for the payment of compensation must not be made unless the application is made within 1 year after the date of the personal injury or death on which the claim is based, unless waived by the Board of Examiners or a person designated by the Board for good cause shown, and the personal injury or death was the result of an incident or offense that was reported to the police within 5 days of its occurrence or, if the incident or offense could not reasonably have been reported within that period, within 5 days of the time when a report could reasonably have been made.

2. The limitations upon payment of compensation established in subsection 1 do not apply to a minor who is sexually abused or who is involved in the production of pornography. Such a minor must apply for compensation before reaching 21 years of age.

(Added to NRS by 1969, 1153; A 1981, 1671; 1983, 1958; 1985, 2103; 1989, 1510; 1991, 769; 1997, 788)



NRS 217.220 - Award of compensation prohibited under certain circumstances; exceptions.

1. Except as otherwise provided in subsections 2 and 3, compensation must not be awarded if the victim:

(a) Was injured or killed as a result of the operation of a motor vehicle, boat or airplane unless the vehicle, boat or airplane was used as a weapon in a deliberate attempt to harm the victim or unless the driver of the vehicle injured a pedestrian, violated any of the provisions of NRS 484C.110 or the use of the vehicle was punishable pursuant to NRS 484C.430 or 484C.440;

(b) Was not a citizen of the United States or was not lawfully entitled to reside in the United States at the time the incident upon which the claim is based occurred or the victim is unable to provide proof that the victim was a citizen of the United States or was lawfully entitled to reside in the United States at that time;

(c) Was a coconspirator, codefendant, accomplice or adult passenger of the offender whose crime caused the victim s injuries;

(d) Was injured or killed while serving a sentence of imprisonment in a prison or jail;

(e) Was injured or killed while living in a facility for the commitment or detention of children who are adjudicated delinquent pursuant to title 5 of NRS; or

(f) Fails to cooperate with law enforcement agencies. Such cooperation does not require prosecution of the offender.

2. Paragraph (a) of subsection 1 does not apply to a minor who was physically injured or killed while being a passenger in the vehicle of an offender who violated NRS 484C.110 or is punishable pursuant to NRS 484C.430 or 484C.440.

3. A victim who is a relative of the offender or who, at the time of the personal injury or death of the victim, was living with the offender in a continuing relationship may be awarded compensation if the offender would not profit by the compensation of the victim.

4. The compensation officer may deny an award if the compensation officer determines that the applicant will not suffer serious financial hardship. In determining whether an applicant will suffer serious financial hardship, the compensation officer shall not consider:

(a) The value of the victim s dwelling;

(b) The value of one motor vehicle owned by the victim; or

(c) The savings and investments of the victim up to an amount equal to the victim s annual salary.

(Added to NRS by 1969, 1153; A 1975, 1294, 1790; 1981, 1671; 1983, 818; 1985, 2103; 1987, 2270; 1991, 770; 1995, 953, 2220; 1997, 193, 605, 789; 1999, 117; 2003, 1127; 2005, 168)



NRS 217.240 - Recovery by applicant: Subrogation; duty of notice and payment.

An applicant who accepts an award does so under the following conditions:

1. The State of Nevada is immediately subrogated in the amount of the award to any right of action or recovery the applicant may have against any party, and that right of subrogation may be diminished for attorney s fees and other costs of litigation in obtaining a recovery from another source; and

2. If recovery from any source is obtained for damages caused by the crime, the applicant shall promptly notify the Department of Administration of the source and amount of that recovery, and shall promptly pay to the Board the lesser of the amount of the award made pursuant to this chapter or the amount recovered less attorney s fees and costs. The duty of notice and payment pursuant to this subsection continues until the amount of the award has been repaid to the State of Nevada.

(Added to NRS by 1969, 1154; A 1975, 1294; 1981, 1671; 1989, 1732; 1991, 770)



NRS 217.245 - Acceptance of payment from Board for certain services provided to victim constitutes payment in full.

Notwithstanding another provision of law, if a person who provides a service to a victim for which compensation is ordered pursuant to paragraph (a) of subsection 1 of NRS 217.200 accepts payment from the Board for such a service, the person shall be deemed to have agreed to the condition that:

1. Such payment by the Board constitutes payment in full for the service provided; and

2. The person may not collect or attempt to collect further payment from the victim or person on whose behalf the payment is made by the Board.

(Added to NRS by 1997, 787)



NRS 217.250 - Reports.

The Board shall prepare and transmit biennially to the Legislature a report of its activities, including:

1. The amount of compensation awarded;

2. The number of applicants;

3. The number of applicants who were denied compensation; and

4. The average length of time taken to award compensation, from the date of receipt of the application to the date of the payment of compensation.

(Added to NRS by 1969, 1154; A 1971, 156; 1975, 1294; 1981, 1672; 1991, 771)



NRS 217.260 - Fund for Compensation of Victims of Crime.

1. Money for payment of compensation as ordered by the Board and for payment of salaries and other expenses incurred by the Department of Administration pursuant to NRS 217.010 to 217.270, inclusive, must be paid from the Fund for the Compensation of Victims of Crime, which is hereby created. Money in the Fund must be disbursed on the order of the Board in the same manner as other claims against the State are paid and in accordance with the rules and regulations adopted by the Board pursuant to NRS 217.130. Such rules and regulations must include, without limitation, the requirements that:

(a) Claims be categorized as to their priority; and

(b) Claims categorized as the highest priority be paid, in whole or in part, before other claims.

2. The Board shall estimate quarterly:

(a) The revenue in the Fund which is available for the payment of compensation; and

(b) The anticipated expenses for the next quarter.

3. Money deposited in the Fund which is recovered from a forfeiture of assets pursuant to NRS 200.760 and the interest and income earned on that money must be used for the counseling and medical treatment of victims of crimes committed in violation of NRS 200.366, 200.710, 200.720, 200.725, 200.730 or 201.230.

4. The interest and income earned on the money in the Fund for the Compensation of Victims of Crime, after deducting any applicable charges, must be credited to the Fund.

5. Any money remaining in the Fund for the Compensation of Victims of Crime at the end of each fiscal year does not revert to the State General Fund and must be carried over into the next fiscal year.

(Added to NRS by 1969, 1154; A 1977, 328; 1981, 1341, 1672; 1983, 819, 1136, 1959; 1985, 639, 2104, 2106; 1987, 2271; 1989, 246; 1991, 771; 1995, 954; 2011, 269, 926)



NRS 217.270 - Unlawful acts; penalty.

Any person who knowingly obtains or attempts to obtain, or aids or abets any person to obtain, by means of a willfully false statement or representation or other fraudulent device, assistance to which the person is not entitled, or assistance greater than that to which the person is entitled pursuant to NRS 217.010 to 217.260, inclusive, is guilty of a gross misdemeanor.

(Added to NRS by 1975, 1788; A 1981, 1672)



NRS 217.280 - Victim of sexual assault defined.

As used in NRS 217.280 to 217.350, inclusive, victim of sexual assault means a person who has been sexually assaulted as defined by NRS 200.366 or a person upon whom a sexual assault has been attempted.

(Added to NRS by 1975, 1291; A 1977, 1633; 1987, 498)



NRS 217.290 - County to provide for counseling and medical treatment of victims.

The board of county commissioners of each county shall provide by ordinance for the counseling and medical treatment of victims of sexual assault in accordance with the provisions of NRS 217.280 to 217.350, inclusive.

(Added to NRS by 1975, 1291; A 1977, 1633; 1979, 586)



NRS 217.300 - Payment of cost of initial medical care of victim; payment of costs incurred by hospital for forensic medical examination of victim.

1. The county in whose jurisdiction a sexual assault is committed shall:

(a) Pay any costs incurred for medical care for any physical injuries resulting from the sexual assault which is provided to the victim not later than 72 hours after the victim first arrives for treatment.

(b) Pay any costs incurred by a hospital for the forensic medical examination of the victim.

2. Any costs incurred pursuant to subsection 1:

(a) Must not be charged directly to the victim of sexual assault.

(b) Must be charged to the county in whose jurisdiction the offense was committed.

3. The filing of a report with the appropriate law enforcement agency must not be a prerequisite to qualify for a forensic medical examination pursuant to this section.

4. The costs associated with a forensic medical examination must not be included in the costs for medical treatment pursuant to NRS 217.310.

5. As used in this section, forensic medical examination means an examination by a health care provider to obtain evidence from a victim of sexual assault.

(Added to NRS by 1975, 1291; A 1977, 1633; 1985, 2105; 2013, 486)



NRS 217.310 - Application for medical and psychological treatment of victim and spouse; companionship during counseling; prerequisite to approval; certain costs of treatment for victim of sexual assault or other eligible person to be charged to county.

1. If any victim of sexual assault requires medical treatment for physical injuries as a result of the sexual assault, in addition to any initial emergency medical care provided, or if any victim or spouse of such a victim suffers emotional trauma as a result of the sexual assault, the victim or spouse may, upon submitting an affidavit as required by subsection 2, apply to the board of county commissioners in the county where the sexual assault occurred for treatment at county expense.

2. The board shall approve an application for treatment upon receiving an affidavit from the applicant declaring that:

(a) The applicant is a victim of sexual assault or spouse of such a victim;

(b) The sexual assault occurred in the county; and

(c) The victim requires medical treatment for physical injuries, or the victim or spouse has suffered emotional trauma, as a result of the sexual assault.

3. A victim who has suffered emotional trauma may select a relative or close friend to receive counseling with the victim if the counselor agrees that such companionship will be helpful to the victim. If the victim s application for treatment is approved, counseling for the relative or friend must also be approved.

4. A victim must file a report with the appropriate law enforcement agency or submit to a forensic medical examination pursuant to NRS 217.300 as a prerequisite for the victim or any other person eligible to qualify for treatment under the provisions of this section.

5. Whenever costs are incurred by a hospital for treatment which has been approved by the board of county commissioners pursuant to this section for the victim of a sexual assault and any other person eligible for treatment, the costs of the treatment, not to exceed $1,000, must be charged to the county which authorized the treatment. Any remainder must be handled the same as other hospital costs.

(Added to NRS by 1975, 1291; A 1977, 1633; 1979, 586; 1985, 2105; 2013, 486)



NRS 217.320 - Availability of medical and psychological treatment; limitation of cost.

1. Upon approval by the board of county commissioners as provided in NRS 217.310, medical treatment for the victim s physical injuries or treatment in the form of psychological, psychiatric and marital counseling for the victim, the victim s spouse and any other eligible person must be made available at a county hospital or other facility with which the board may contract for the purpose of providing such treatment.

2. Any costs for treatment provided pursuant to this section, not exceeding $1,000, shall be paid by the county which authorized the treatment.

(Added to NRS by 1975, 1291; A 1977, 1634; 1979, 587; 1985, 2106)



NRS 217.330 - Certification by person providing counseling or psychological treatment required.

1. The board of county commissioners shall require the psychologist, psychiatrist or counselor treating a victim of sexual assault or the victim s spouse for emotional trauma suffered as a result of the sexual assault to certify from time to time that the counseling relates to the sexual assault and that the victim or spouse still suffers from the effects of the emotional trauma which resulted from the sexual assault.

2. If the person providing the treatment fails to make the certification upon request by the board, the board may order the treatment terminated.

(Added to NRS by 1975, 1291; A 1977, 1634; 1979, 587)



NRS 217.340 - Limitations on time for treatment.

No order for treatment pursuant to NRS 217.310 and 217.320 may be made by the board of county commissioners unless:

1. The application for treatment is made within 60 days after the date of the sexual assault; or

2. The sexual assault was reported to the police within 3 days after its occurrence, or if the offense could not reasonably have been reported within that period, within 3 days after the time when a report could reasonably have been made.

(Added to NRS by 1975, 1292; A 1977, 1634; 1985, 2106)



NRS 217.350 - Regulations prescribing procedures.

In the performance of its functions under NRS 217.280 to 217.350, inclusive, the board of county commissioners may adopt, rescind and amend regulations prescribing the procedures to be followed in the filing of applications and for such other matters as the board deems appropriate.

(Added to NRS by 1975, 1292)



NRS 217.400 - Definitions.

As used in NRS 217.400 to 217.475, inclusive, unless the context otherwise requires:

1. Dating relationship means frequent, intimate associations primarily characterized by the expectation of affectional or sexual involvement. The term does not include a casual relationship or an ordinary association between persons in a business or social context.

2. Division means the Division of Child and Family Services of the Department of Health and Human Services.

3. Domestic violence means:

(a) The attempt to cause or the causing of bodily injury to a family or household member or the placing of the member in fear of imminent physical harm by threat of force.

(b) Any of the following acts committed by a person against a family or household member, a person with whom he or she had or is having a dating relationship or with whom he or she has a child in common, or upon his or her minor child or a minor child of that person:

(1) A battery.

(2) An assault.

(3) Compelling the other by force or threat of force to perform an act from which he or she has the right to refrain or to refrain from an act which he or she has the right to perform.

(4) A sexual assault.

(5) A knowing, purposeful or reckless course of conduct intended to harass the other. Such conduct may include, without limitation:

(I) Stalking.

(II) Arson.

(III) Trespassing.

(IV) Larceny.

(V) Destruction of private property.

(VI) Carrying a concealed weapon without a permit.

(6) False imprisonment.

(7) Unlawful entry of the other s residence, or forcible entry against the other s will if there is a reasonably foreseeable risk of harm to the other from the entry.

4. Family or household member means a spouse, a former spouse, a parent or other adult person who is related by blood or marriage or is or was actually residing with the person committing the act of domestic violence.

5. Participant means an adult, child or incompetent person for whom a fictitious address has been issued pursuant to NRS 217.462 to 217.471, inclusive.

6. Victim of domestic violence includes the dependent children of the victim.

7. Victim of human trafficking means a person who is a victim of:

(a) Involuntary servitude as set forth in NRS 200.463 or 200.464.

(b) A violation of any provision of NRS 200.465.

(c) Trafficking in persons in violation of any provision of NRS 200.467 or 200.468.

(d) Sex trafficking in violation of any provision of NRS 201.300.

(e) A violation of NRS 201.320.

8. Victim of sexual assault means a person who has been sexually assaulted as defined in NRS 200.366 or a person upon whom a sexual assault has been attempted.

9. Victim of stalking means a person who is a victim of the crime of stalking or aggravated stalking as set forth in NRS 200.575.

(Added to NRS by 1981, 379; A 1983, 909; 1993, 551; 1995, 904; 1997, 1330, 1818, 3363; 1999, 669; 2001, 692; 2005, 95; 2013, 2437)



NRS 217.410 - Allocation of money to organizations specifically created to assist victims of sexual assault.

In a county whose population is 700,000 or more, the Administrator of the Division shall allocate 15 percent of all money granted to organizations in the county from the Account for Aid for Victims of Domestic Violence to an organization in the county which has been specifically created to assist victims of sexual assault. The Administrator of the Division has the final authority in determining whether an organization may receive money pursuant to this section. Any organization which receives money pursuant to this section shall furnish reports to the Administrator of the Division as required by NRS 217.460. To be eligible for this money, the organization must receive at least 15 percent of its money from sources other than the Federal Government, the State, any local government or other public body or their instrumentalities. Any goods or services which are contributed to the organization may be assigned their reasonable monetary value for the purpose of complying with this requirement.

(Added to NRS by 1981, 379; A 1983, 1963; 1985, 872; 1989, 1910; 2001, 693; 2011, 1150)



NRS 217.420 - Grants from Account for Aid for Victims of Domestic Violence: Eligibility.

To be eligible for a grant from the Account for Aid for Victims of Domestic Violence, an applicant must:

1. Be a nonprofit corporation, incorporated or qualified in this state.

2. Be governed by a board of trustees which reflects the racial, ethnic, economic and social composition of the county to be served and includes at least one trustee who has been a victim of domestic violence.

3. Receive at least 15 percent of its money from sources other than the Federal Government, the State, any local government or other public body or their instrumentalities. Any goods or services which are contributed to the organization may be assigned their reasonable monetary value for the purpose of complying with the requirement of this subsection.

4. Provide its services exclusively for victims of domestic violence and only within this state.

5. Require its employees and volunteer assistants to maintain the confidentiality of any information which would identify persons receiving the services.

6. Provide its services without any discrimination on the basis of race, religion, color, age, sex, marital status, national origin or ancestry.

7. Be able to provide:

(a) Except in counties whose population is less than 100,000, shelter to victims on any day, at any hour.

(b) A telephone service capable of receiving emergency calls on any day, at any hour.

(c) Except in counties whose population is less than 100,000, facilities where food can be stored and prepared.

(d) Counseling, or make referrals for counseling, for victims or spouses of victims and their children.

(e) Assistance to victims in obtaining legal, medical, psychological or vocational help.

(f) Education and training for members of the community on matters which relate to domestic violence.

(Added to NRS by 1981, 380; A 1983, 909; 1999, 118)



NRS 217.440 - Account for Aid for Victims of Domestic Violence: Creation; administration; application for grant.

1. An Account for Aid for Victims of Domestic Violence is hereby created in the State General Fund. The Account must be administered by the Administrator of the Division.

2. Any nonprofit organization in the State which is able to meet the requirements specified in subsection 7 of NRS 217.420 may apply for a grant from the Account for Aid for Victims of Domestic Violence.

3. An application for a grant must be received by the Division before April 1 preceding the fiscal year for which the grant is sought.

(Added to NRS by 1981, 381; A 1983, 910)



NRS 217.445 - Expenditure of grant must be approved by Division.

No organization in a county whose population is less than 100,000 which receives a grant from the Account for Aid for Victims of Domestic Violence may expend that money until its budget for using the money is approved by the Division.

(Added to NRS by 1983, 909)



NRS 217.450 - Procedure for award of grants; formula.

1. The Commission on Behavioral Health shall advise the Administrator of the Division concerning the award of grants from the Account for Aid for Victims of Domestic Violence.

2. The Administrator of the Division shall give priority to those applications for grants from the Account for Aid for Victims of Domestic Violence submitted by organizations which offer the broadest range of services for the least cost within one or more counties. The Administrator shall not approve the use of money from a grant to acquire any buildings.

3. The Administrator of the Division has the final authority to approve or deny an application for a grant. The Administrator shall notify each applicant in writing of the action taken on its application within 45 days after the deadline for filing the application.

4. In determining the amount of money to be allocated for grants, the Administrator of the Division shall use the following formula:

(a) A basic allocation of $7,000 must be made for each county whose population is less than 100,000. For counties whose population is 100,000 or more, the basic allocation is $35,000. These allocations must be increased or decreased for each fiscal year ending after June 30, 1990, by the same percentage that the amount deposited in the account during the preceding fiscal year, pursuant to NRS 122.060, is greater or less than the sum of $791,000.

(b) Any additional revenue available in the account must be allocated to grants, on a per capita basis, for all counties whose population is 20,000 or more.

(c) Money remaining in the account after disbursement of grants does not revert and may be awarded in a subsequent year.

(Added to NRS by 1981, 381; A 1983, 911; 1985, 2275; 1989, 892, 1911; 1993, 551; 1999, 109, 119; 2001, 56, 1960)



NRS 217.460 - Reports from recipients of grants; report from Administrator of Division to Legislature.

1. Each organization which has received a grant for assistance to victims of domestic violence shall furnish quarterly and annual financial reports to the Administrator of the Division in a manner which the Administrator may prescribe.

2. The Administrator shall review the reports from the organizations, compile the information contained in them about the individual programs for assistance to victims of domestic violence, conduct a financial review of all expenditures, and make a comprehensive report biennially to the Legislature, including an evaluation of the effectiveness of the respective organizations in aiding victims of domestic violence.

(Added to NRS by 1981, 381; A 1983, 911)



NRS 217.462 - Fictitious address for victim of domestic violence, human trafficking, sexual assault or stalking: Eligibility; application to Secretary of State; penalty for providing false information.

1. An adult person, a parent or guardian acting on behalf of a child, or a guardian acting on behalf of an incompetent person may apply to the Secretary of State to have a fictitious address designated by the Secretary of State serve as the address of the adult, child or incompetent person.

2. An application for the issuance of a fictitious address must include:

(a) Specific evidence showing that the adult, child or incompetent person has been a victim of domestic violence, human trafficking, sexual assault or stalking before the filing of the application;

(b) The address that is requested to be kept confidential;

(c) A telephone number at which the Secretary of State may contact the applicant;

(d) A question asking whether the person wishes to:

(1) Register to vote; or

(2) Change the address of his or her current registration;

(e) A designation of the Secretary of State as agent for the adult, child or incompetent person for the purposes of:

(1) Service of process; and

(2) Receipt of mail;

(f) The signature of the applicant;

(g) The date on which the applicant signed the application; and

(h) Any other information required by the Secretary of State.

3. It is unlawful for a person knowingly to attest falsely or provide incorrect information in the application. A person who violates this subsection is guilty of a misdemeanor.

4. The Secretary of State shall approve an application if it is accompanied by specific evidence, such as a copy of an applicable record of conviction, a temporary restraining order or other protective order, that the adult, child or incompetent person has been a victim of domestic violence, human trafficking, sexual assault or stalking before the filing of the application.

5. The Secretary of State shall approve or disapprove an application for a fictitious address within 5 business days after the application is filed.

(Added to NRS by 1997, 1329; A 2001, 693; 2005, 96; 2013, 2438)



NRS 217.464 - Fictitious address for victim of domestic violence, sexual assault or stalking: Designation of fictitious address; forwarding of mail; disclosure of confidential address by Secretary of State; notification of school that pupil, parent or legal guardian is participant.

1. If the Secretary of State approves an application, the Secretary of State shall:

(a) Designate a fictitious address for the participant; and

(b) Forward mail that the Secretary of State receives for a participant to the participant.

2. The Secretary of State shall not make any records containing the name, confidential address or fictitious address of a participant available for inspection or copying, unless:

(a) The address is requested by a law enforcement agency, in which case the Secretary of State shall make the address available to the law enforcement agency; or

(b) The Secretary of State is directed to do so by lawful order of a court of competent jurisdiction, in which case the Secretary of State shall make the address available to the person identified in the order.

3. If a pupil is attending or wishes to attend a public school that is located outside the zone of attendance as authorized by paragraph (c) of subsection 2 of NRS 388.040 or a public school that is located in a school district other than the school district in which the pupil resides as authorized by NRS 392.016, the Secretary of State shall, upon request of the public school that the pupil is attending or wishes to attend, inform the public school of whether the pupil is a participant and whether the parent or legal guardian with whom the pupil resides is a participant. The Secretary of State shall not provide any other information concerning the pupil or the parent or legal guardian of the pupil to the public school.

(Added to NRS by 1997, 1330; A 2001, 694; 2005, 97)



NRS 217.466 - Fictitious address for victim of domestic violence, sexual assault or stalking: Form for participant to register to vote or change address of registration.

If a participant indicates to the Secretary of State that the participant wishes to register to vote or change the address of his or her current registration, the Secretary of State shall furnish the participant with the form developed by the Secretary of State pursuant to the provisions of NRS 293.5002.

(Added to NRS by 1997, 1330)



NRS 217.468 - Fictitious address for victim of domestic violence, human trafficking, sexual assault or stalking: Cancellation.

1. Except as otherwise provided in subsections 2 and 3, the Secretary of State shall cancel the fictitious address of a participant 4 years after the date on which the Secretary of State approved the application.

2. The Secretary of State shall not cancel the fictitious address of a participant if, before the fictitious address of the participant is cancelled, the participant shows to the satisfaction of the Secretary of State that the participant remains in imminent danger of becoming a victim of domestic violence, human trafficking, sexual assault or stalking.

3. The Secretary of State may cancel the fictitious address of a participant at any time if:

(a) The participant changes his or her confidential address from the one listed in the application and fails to notify the Secretary of State within 48 hours after the change of address;

(b) The Secretary of State determines that false or incorrect information was knowingly provided in the application; or

(c) The participant files a declaration or acceptance of candidacy pursuant to NRS 293.177 or 293C.185.

(Added to NRS by 1997, 1330; A 2001, 694; 2005, 98; 2007, 1186; 2013, 2438)



NRS 217.471 - Fictitious address for victim of domestic violence, sexual assault or stalking: Adoption of procedures by Secretary of State.

The Secretary of State shall adopt procedures to carry out the provisions of NRS 217.462 to 217.471, inclusive.

(Added to NRS by 1997, 1330)



NRS 217.475 - Team to review death of victim of domestic violence.

1. A court or an agency of a local government may organize or sponsor one or more multidisciplinary teams to review the death of the victim of a crime that constitutes domestic violence pursuant to NRS 33.018.

2. If a multidisciplinary team is organized or sponsored pursuant to subsection 1, the court or agency shall review the death of a victim upon receiving a written request from a person related to the victim within the third degree of consanguinity, if the request is received by the court or agency within 1 year after the date of death of the victim.

3. Members of a team that is organized or sponsored pursuant to subsection 1 serve at the pleasure of the court or agency that organizes or sponsors the team and must include, without limitation, representatives of organizations concerned with law enforcement, issues related to physical or mental health, or the prevention of domestic violence and assistance to victims of domestic violence.

4. Each organization represented on such a team may share with other members of the team information in its possession concerning the victim who is the subject of the review or any person who was in contact with the victim and any other information deemed by the organization to be pertinent to the review. Any information shared by an organization with other members of a team is confidential.

5. A team organized or sponsored pursuant to this section may, upon request, provide a report concerning its review to a person related to the victim within the third degree of consanguinity.

6. Before establishing a team to review the death of a victim pursuant to this section, a court or an agency shall adopt a written protocol describing its objectives and the structure of the team.

7. A team organized or sponsored pursuant to this section may request any person, agency or organization that is in possession of information or records concerning the victim who is the subject of the review or any person who was in contact with the victim to provide the team with any information or records that are relevant to the team s review. Any information or records provided to a team pursuant to this subsection are confidential.

8. A team organized or sponsored pursuant to this section may, if appropriate, meet with any person, agency or organization that the team believes may have information relevant to the review conducted by the team, including, without limitation, a multidisciplinary team:

(a) To review the death of the victim of a crime that constitutes domestic violence organized or sponsored pursuant to NRS 228.495;

(b) To review the death of a child organized pursuant to NRS 432B.405; or

(c) To oversee the review of the death of a child organized pursuant to NRS 432B.4075.

9. Except as otherwise provided in subsection 10, each member of a team organized or sponsored pursuant to this section is immune from civil or criminal liability for an activity related to the review of the death of a victim.

10. Each member of a team organized or sponsored pursuant to this section who discloses any confidential information concerning the death of a child is personally liable for a civil penalty of not more than $500.

11. The Attorney General:

(a) May bring an action to recover a civil penalty imposed pursuant to subsection 10 against a member of a team organized or sponsored pursuant to this section; and

(b) Shall deposit any money received from the civil penalty with the State Treasurer for credit to the State General Fund.

12. The results of the review of the death of a victim pursuant to this section are not admissible in any civil action or proceeding.

(Added to NRS by 1997, 3363; A 2011, 736)



NRS 217.480 - County to provide for counseling of victims and certain relatives upon request.

1. The board of county commissioners of each county shall provide by ordinance for the counseling of victims of sexual abuse and any relatives living with the victims. A relative is not eligible to receive counseling if the relative committed the sexual abuse for which counseling is sought. The counseling may be provided only upon request by the victim or eligible relative.

2. As used in this section, sexual abuse has the meaning ascribed to it in NRS 432B.100.

(Added to NRS by 1985, 2099)



NRS 217.500 - Definitions.

As used in NRS 217.500 to 217.540, inclusive, unless the context otherwise requires, the words and terms defined in NRS 217.510 and 217.520 have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 2441)



NRS 217.510 - Contingency Account defined.

Contingency Account means the Contingency Account for Victims of Human Trafficking created by NRS 217.530.

(Added to NRS by 2013, 2441)



NRS 217.520 - Victim of human trafficking defined.

Victim of human trafficking means a person who is a victim of:

1. Involuntary servitude as set forth in NRS 200.463 or 200.464.

2. A violation of any provision of NRS 200.465.

3. Trafficking in persons in violation of any provision of NRS 200.467 or 200.468.

4. Pandering in violation of any provision of NRS 201.300.

5. A violation of NRS 201.320.

(Added to NRS by 2013, 2441)



NRS 217.530 - Creation; administration; use.

1. The Contingency Account for Victims of Human Trafficking is hereby created in the State General Fund.

2. The Director of the Department of Health and Human Services shall administer the Contingency Account. The money in the Contingency Account must be expended only for the purpose of establishing or providing programs or services to victims of human trafficking and is hereby authorized for expenditure as a continuing appropriation for this purpose.

3. The Director may apply for and accept gifts, grants and donations or other sources of money for deposit in the Contingency Account.

4. The interest and income earned on the money in the Contingency Account, after deducting any applicable charges, must be credited to the Contingency Account.

5. Any money remaining in the Contingency Account at the end of a fiscal year does not revert to the State General Fund, and the balance in the Contingency Account must be carried forward to the next fiscal year.

(Added to NRS by 2013, 2441)



NRS 217.540 - Procedure for applying for allocation from Contingency Account; Director authorized to place conditions on acceptance of allocation; use of allocated money.

1. A nonprofit organization or any agency or political subdivision of this State may apply to the Director of the Department of Health and Human Services for an allocation of money from the Contingency Account.

2. The Grants Management Advisory Committee created by NRS 232.383 shall review applications received by the Director pursuant to subsection 1 and make recommendations to the Director concerning allocations of money from the Contingency Account to applicants.

3. The Director may make allocations of money from the Contingency Account to applicants and may place such conditions on the acceptance of such an allocation as the Director determines are necessary, including, without limitation, requiring the recipient of an allocation to submit periodic reports concerning the recipient s use of the allocation.

4. The recipient of an allocation of money from the Contingency Account may use the money only for the purposes of establishing or providing programs or services to victims of human trafficking.

(Added to NRS by 2013, 2441)






Chapter 218A - Legislative Department Generally

NRS 218A.003 - Definitions.

As used in this title, unless the context otherwise requires, the words and terms defined in NRS 218A.006 to 218A.090, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 3162)



NRS 218A.006 - Administrative Division defined.

Administrative Division means the Administrative Division of the Legislative Counsel Bureau.

(Added to NRS by 2011, 3162)



NRS 218A.009 - Assembly defined.

Assembly means the Assembly of the State of Nevada.

(Added to NRS by 2011, 3162)



NRS 218A.012 - Audit Division defined.

Audit Division means the Audit Division of the Legislative Counsel Bureau.

(Added to NRS by 2011, 3162)



NRS 218A.015 - Audit Subcommittee defined.

Audit Subcommittee means the Audit Subcommittee of the Legislative Commission created by NRS 218E.240.

(Added to NRS by 2011, 3162)



NRS 218A.018 - Concurrent resolution defined.

Concurrent resolution means a concurrent resolution of the Senate and the Assembly.

(Added to NRS by 2011, 3162)



NRS 218A.021 - Director defined.

Director means the person appointed or serving as the Director of the Legislative Counsel Bureau pursuant to NRS 218F.100.

(Added to NRS by 2011, 3162)



NRS 218A.024 - Executive Department defined.

Executive Department means the Executive Department of the State Government.

(Added to NRS by 2011, 3162)



NRS 218A.027 - Fiscal Analysis Division defined.

Fiscal Analysis Division means the Fiscal Analysis Division of the Legislative Counsel Bureau.

(Added to NRS by 2011, 3162)



NRS 218A.030 - Fiscal Analyst defined.

Fiscal Analyst means a person appointed or serving as the Senate Fiscal Analyst or Assembly Fiscal Analyst pursuant to NRS 218F.100.

(Added to NRS by 2011, 3163)



NRS 218A.033 - House defined.

House means a House of the Legislature.

(Added to NRS by 2011, 3163)



NRS 218A.036 - Interim Finance Committee defined.

Interim Finance Committee means the Interim Finance Committee created by NRS 218E.400.

(Added to NRS by 2011, 3163)



NRS 218A.039 - Joint resolution defined.

Joint resolution means a joint resolution of the Senate and the Assembly.

(Added to NRS by 2011, 3163)



NRS 218A.042 - Joint rule defined.

Joint rule means a joint rule of the Senate and the Assembly.

(Added to NRS by 2011, 3163)



NRS 218A.045 - Judicial Department defined.

Judicial Department means the Judicial Department of the State Government.

(Added to NRS by 2011, 3163)



NRS 218A.048 - Legal Division defined.

Legal Division means the Legal Division of the Legislative Counsel Bureau.

(Added to NRS by 2011, 3163)



NRS 218A.051 - Legislative Auditor defined.

Legislative Auditor means the person appointed or serving as the Legislative Auditor and chief of the Audit Division pursuant to NRS 218F.100.

(Added to NRS by 2011, 3163)



NRS 218A.054 - Legislative Commission defined.

Legislative Commission means the Legislative Commission created by NRS 218E.150.

(Added to NRS by 2011, 3163)



NRS 218A.057 - Legislative Counsel defined.

Legislative Counsel means the person appointed or serving as the Legislative Counsel and chief of the Legal Division pursuant to NRS 218F.100.

(Added to NRS by 2011, 3163)



NRS 218A.060 - Legislative Counsel Bureau defined.

Legislative Counsel Bureau means the Legislative Counsel Bureau created by NRS 218F.100.

(Added to NRS by 2011, 3163)



NRS 218A.063 - Legislative Department defined.

Legislative Department means the Legislative Department of the State Government.

(Added to NRS by 2011, 3163)



NRS 218A.066 - Legislative Fund defined.

Legislative Fund means the Legislative Fund created by NRS 218A.150.

(Added to NRS by 2011, 3163)



NRS 218A.069 - Legislative measure defined.

Legislative measure means a bill or resolution of the Legislature or either House.

(Added to NRS by 2011, 3163)



NRS 218A.072 - Legislator defined.

Legislator means a person elected or appointed as a member of the Senate or the Assembly.

(Added to NRS by 2011, 3163)



NRS 218A.075 - Legislature defined.

Legislature means the Legislature of the State of Nevada.

(Added to NRS by 2011, 3163)



NRS 218A.078 - Regular session defined.

Regular session means a biennial session of the Legislature convened pursuant to Section 2 of Article 4 of the Nevada Constitution.

(Added to NRS by 2011, 3163)



NRS 218A.081 - Research Director defined.

Research Director means the person appointed or serving as the Research Director and chief of the Research Division pursuant to NRS 218F.100.

(Added to NRS by 2011, 3163)



NRS 218A.084 - Research Division defined.

Research Division means the Research Division of the Legislative Counsel Bureau.

(Added to NRS by 2011, 3163)



NRS 218A.087 - Senate defined.

Senate means the Senate of the State of Nevada.

(Added to NRS by 2011, 3163)



NRS 218A.090 - Special session defined.

Special session means a special session of the Legislature convened by:

1. The members of the Legislature pursuant to Section 2A of Article 4 of the Nevada Constitution; or

2. The Governor pursuant to Section 9 of Article 5 of the Nevada Constitution.

(Added to NRS by 2011, 3163; A 2013, 3738)



NRS 218A.150 - Creation; appropriations; nonreversion; authorized expenditures; payment of claims.

1. The Legislative Fund is hereby created as a special revenue fund for the use of the Legislature, and where specifically authorized by law, for the use of the Legislative Counsel Bureau.

2. Support for the Legislative Fund must be provided by legislative appropriation from the State General Fund. Money in the Legislative Fund does not revert to the State General Fund at the end of the fiscal year, and the balance in the Legislative Fund must be carried forward to the next fiscal year.

3. Expenditures from the Legislative Fund may be made for:

(a) The payment of necessary expenses of the Senate;

(b) The payment of necessary expenses of the Assembly;

(c) The payment of necessary improvements to the Legislative Building, other buildings used by the Legislature and all legislative grounds;

(d) The payment of expenses for the interim operation of the Legislature; and

(e) The payment of necessary expenses of, but not limited to:

(1) The Legislative Commission;

(2) The Legal Division;

(3) The Research Division;

(4) The Audit Division;

(5) The Fiscal Analysis Division; and

(6) The Administrative Division.

4. Expenditures from the Legislative Fund for purposes other than those specified in subsection 3 or authorized specifically by another statute may be made only upon the authority of a concurrent resolution.

5. All money in the Legislative Fund must be paid out on claims approved by the Director or the Director s designee.

(Added to NRS by 1961, 478; A 1963, 1029; 1965, 680, 1147; 1967, 1223; 1969, 165; 1971, 222, 1543; 1973, 1116; 1979, 217, 291, 763; 1981, 558; 1985, 1004; 1997, 3067; 1999, 2187; 2011, 3163, 3665) (Substituted in revision for NRS 218.085)



NRS 218A.175 - Creation; design and colors; when flown.

1. The official flag of the Legislature is hereby created containing substantially the design and colors submitted by the senior government class of the Tonopah High School, Tonopah, Nye County, Nevada, to the 54th Session of the Legislature, with the addition of the words Nevada Legislature which must appear above and below such design in an arc on the field.

2. The official flag must be flown over the building where the Legislature meets when the Legislature is in a regular or special session.

(Added to NRS by 1967, 1116; A 2011, 3164) (Substituted in revision for NRS 218.087)



NRS 218A.200 - Qualifications for office.

A person is not eligible to be elected or appointed to office as a Legislator unless the person:

1. Is a qualified elector;

2. Has been an actual, as opposed to constructive, citizen resident of this State for 1 year next preceding the person s election or appointment; and

3. At the time of election or appointment, has attained the age of 21 years.

[Part 2:108:1866; A 1953, 711; 1955, 459] (NRS A 1999, 2169; 2011, 3164) (Substituted in revision for NRS 218.010)



NRS 218A.210 - Certificate of election.

A person who is elected to office as a Legislator is entitled to receive a certificate of election from the Governor.

(Added to NRS by 1981, 1109; A 2011, 3164) (Substituted in revision for NRS 218.031)



NRS 218A.220 - Oath of office; entry in journal.

A person who receives a certificate of election or appointment to office as a Legislator must take and subscribe to the official oath before the person takes office as a Legislator, and an entry thereof must be made on the journal of the proper House.

[24:108:1866; B 2622; BH 1659; C 1805; RL 2788; NCL 4788] (NRS A 2011, 3164) (Substituted in revision for NRS 218.090)



NRS 218A.250 - Procedure for resigning office.

1. A person who receives a certificate of election or appointment to office as a Legislator may resign the office whether or not the person has entered upon the execution of the duties of the office or has taken the requisite oath of office.

2. If a person resigns his or her office as a Legislator, the person shall deliver the resignation to the Governor.

[Part 33:108:1866; B 2631; BH 1668; C 1814; RL 2797; NCL 4797] + [Part 34:108:1866; B 2632; BH 1669; C 1815; RL 2798; NCL 4798] (NRS A 2011, 3165) (Substituted in revision for NRS 218.040)



NRS 218A.260 - Procedure for filling vacancy in office.

1. If a vacancy occurs in the office of a Legislator during a regular or special session or at a time when no biennial election or regular election at which county officers are to be elected will take place between the occurrence of the vacancy and the next regular or special session, the vacancy must be filled in the manner provided in this section.

2. If the former Legislator was elected or appointed from a district wholly within one county, the board of county commissioners of the county in which the district is located shall fill the vacancy by appointing a person who is a member of the same political party as the former Legislator and who actually, as opposed to constructively, resides in the district.

3. If the former Legislator was elected or appointed from a district comprising more than one county, the county commissioners of each county within or partly within the district shall fill the vacancy by appointing a person who is a member of the same political party as the former Legislator and who actually, as opposed to constructively, resides in the district. To fill the vacancy:

(a) Each board of county commissioners shall first meet separately and determine the single candidate it will nominate to fill the vacancy.

(b) The boards shall then meet jointly. The joint meeting must be chaired by the person who is the chair of the board of county commissioners of the county with the largest population in the district. At the joint meeting:

(1) The chair of each board, on behalf of that board, shall cast a proportionate number of votes according to the percent, rounded to the nearest whole percent, which the population of that board s county is of the population of the entire district. Populations must be determined by the last decennial census or special census conducted by the Bureau of the Census of the United States Department of Commerce.

(2) The person who receives a plurality of these votes is appointed to fill the vacancy. If no person receives a plurality of the votes, the boards of county commissioners of the respective counties shall each select a candidate, and the appointee must be chosen by drawing lots among the candidates so selected.

4. The board of county commissioners or the board of the county with the largest population in the district shall issue a certificate of appointment naming the appointee. The county clerk or the clerk of the county with the largest population in the district shall give the certificate to the appointee and send a copy of the certificate to the Secretary of State.

(Added to NRS by 1965 Special Session, 7; A 1977, 514; 1981, 340, 1743; 1999, 2169; 2011, 3165) (Substituted in revision for NRS 218.043)



NRS 218A.280 - Definitions.

For the purposes of NRS 218A.285, the Speaker of the Assembly, the Majority Leader of the Senate, the Minority Leader of the Assembly and the Minority Leader of the Senate are:

1. For the period that begins immediately following a regular session until the day of the next general election, the members of the Legislature who served in those positions during that regular session or the persons designated as replacements in those positions; and

2. For the period that begins on the day next after the general election until the commencement of the ensuing regular session, the persons designated for those positions for the ensuing regular session.

(Added to NRS by 2011, 1673)



NRS 218A.285 - Attendance; content; duration; notice; exceptions; certification.

1. A Legislator who is elected to the Assembly or the Senate and who has not previously served in either House shall attend the training required pursuant to this section unless his or her attendance is excused pursuant to subsection 6.

2. A member of the Assembly who is required to attend training pursuant to this section shall attend each training session designated as mandatory by the Speaker of the Assembly. A member of the Senate who is required to attend training pursuant to this section shall attend each training session designated as mandatory by the Majority Leader of the Senate.

3. The training required pursuant to this section must include:

(a) Legislative procedure and protocol;

(b) Overviews of the state budget and the budgetary process;

(c) Discussion of major policy issues that are likely to be considered during the ensuing regular session; and

(d) Such other matters as are deemed appropriate by the Speaker of the Assembly, the Majority Leader of the Senate, the Minority Leader of the Assembly and the Minority Leader of the Senate for their respective Houses.

4. The Director shall provide staff support for the training required pursuant to this section.

5. The training required pursuant to this section must not exceed a total of 10 days and must be conducted between the day next after the general election and the commencement of the ensuing regular session. The dates for the training must be:

(a) Determined by the Speaker of the Assembly and the Majority Leader of the Senate;

(b) Posted on the public website of the Legislature on the Internet; and

(c) Communicated in writing by the Director to the candidates for election to the Assembly and the Senate for the ensuing regular session,

not later than 90 days before the first day on which training will be conducted.

6. The Speaker of the Assembly or the Majority Leader of the Senate may excuse a Legislator from attending a training session otherwise required pursuant to this section in case of illness, injury, emergency, employment or other good cause as determined by the Speaker or Majority Leader.

7. Except as otherwise provided in this subsection, the Director shall provide an electronic copy of a training session and a form for attesting completion of the training session to any Legislator who was unable to attend the training session. If any training session is conducted in a manner that the Director determines cannot reasonably be recorded in an electronic format, the Director may provide for an alternate means of recording the information provided during that training session. To successfully complete the training required pursuant to this section, a Legislator who was unable to attend a training session shall complete that session in the manner prescribed by the Director and submit the attestation to the Director.

8. The Director shall issue a Certificate of Graduation from the Legislative Training Academy to each Legislator who successfully completes the training required pursuant to this section.

(Added to NRS by 2011, 1673; A 2013, 3321)



NRS 218A.300 - Contract effecting loss of job seniority for attendance at regular or special session or meeting of legislative committee prohibited; duty of certain employers to grant leave to Legislators to attend meetings of legislative committees during interim.

1. No contract of employment wherein a private individual, corporation, association or partnership is the employer is lawful or enforceable in this State which works a loss of job seniority of any person by reason of the person s absence from his or her regular duties or place of employment while attending a regular or special session as a Legislator or while attending a meeting for which leave is required pursuant to subsection 3.

2. The presence in a general contract between employer and employees or their representative of any provision which violates subsection 1 does not affect the validity of any other and separable provision.

3. If any private employer who has more than 50 employees or any public employer employs a person who is a Legislator, the employer shall grant leave to the employee, with or without pay at the discretion of the employer, for the employee s attendance during the legislative interim at a:

(a) Meeting of the Legislative Commission of which the employee is a member or a subcommittee of the Legislative Commission of which the employee is a member;

(b) Meeting of the Interim Finance Committee of which the employee is a member or other legislative committee or subcommittee created by statute of which the employee is a member;

(c) Meeting of an interim committee which conducts a study or investigation pursuant to NRS 218E.200 of which the employee is a member or any other committee established by the Legislature which conducts an interim legislative study of which the employee is a member; or

(d) Meeting of a committee, other than a legislative committee, if the employee is a member of the committee in the employee s official capacity as a Legislator.

(Added to NRS by 1967, 867; A 2001, 1227; 2011, 3166) (Substituted in revision for NRS 218.044)



NRS 218A.310 - Service in Legislature cannot be considered break in service for purposes of private pension plan.

1. No employer, labor organization or employee association which maintains or administers a private pension plan for the benefit of its employees or members may consider or treat any time spent by an employee or member as a Legislator as a break in service for any purpose of that plan.

2. If a private pension plan requires that an employee work a certain number of hours in a year to qualify under the plan, that number must be reduced for a year in which the employee serves as a Legislator during a regular or special session. The reduction must be by a number of hours which bears the same relationship to the required number of hours as the number of days in the regular or special session bears to the number of days in the year.

(Added to NRS by 1979, 371; A 2011, 3166) (Substituted in revision for NRS 218.0441)



NRS 218A.400 - Organization of the Assembly: Duties of Secretary of State; participation by members-elect; election of presiding officer.

1. Before the Assembly meets for each regular session, the Secretary of State shall make out a roll from the returns on file in the Secretary of State s office of the persons who received the highest number of votes to be elected to office as members of the Assembly in each district in the general election. The members whose names appear upon the roll must be allowed to participate in the organization of the Assembly.

2. On the first day of each regular session at a time that is appropriate for that regular session, the Secretary of State shall call the Assembly to order and shall preside over the Assembly until a presiding officer is elected.

3. If a special session is convened between the date of the general election and the date of the next regular session, the Assembly must be organized for the special session according to the procedure set forth in this section, except that on the first day of the special session, the Secretary of State shall call the Assembly to order at a time that is appropriate for that special session.

[1:7:1867; B 2800; BH 1761; C 1919; RL 4112; NCL 7283] + [2:7:1867; B 2801; BH 1762; C 1920; RL 4113; NCL 7284] (NRS A 1995, 1662; 2011, 3167) (Substituted in revision for NRS 218.100)



NRS 218A.410 - Chaplains: Invitation to officiate; compensation.

The Senate and the Assembly may invite ministers of the different religious denominations to officiate alternately as chaplains of their respective Houses at a compensation fixed by concurrent resolution.

[1:3:1911; RL 4118; NCL 7291] + [2:3:1911; RL 4119; NCL 7292] (NRS A 1959, 581; 1961, 478; 2011, 3167) (Substituted in revision for NRS 218.200)



NRS 218A.440 - Subpoena of administrative body directed to Legislator or President of Senate ineffective during regular or special session.

An administrative body may not issue a subpoena to compel a Legislator or the President of the Senate, as a witness, to attend and give testimony or to produce any relevant material, including, without limitation, books, papers, documents, records, photographs, recordings, reports and tangible objects, during a regular or special session.

(Added to NRS by 1963, 314; A 2011, 3167) (Substituted in revision for NRS 218.045)



NRS 218A.500 - Presiding officer of the Senate.

Whenever the government is administered by the Lieutenant Governor, or whenever the Lieutenant Governor is not acting as the President of the Senate, the President Pro Tempore of the Senate or another appropriate member of the Senate as prescribed by its rules shall serve as the presiding officer of the Senate.

[45:108:1866; B 2643; BH 1680; C 1826; RL 2809; NCL 4809] (NRS A 2011, 3167) (Substituted in revision for NRS 218.110)



NRS 218A.510 - Officers and employees of the Senate.

1. The number of officers and employees of the Senate must be determined by each regular and special session of the Senate as recommended by the Senate committee which has jurisdiction of issues relating to legislative functions.

2. The committee shall recommend by resolution the appointment of all Senate employees authorized by law other than the Secretary of the Senate.

[1:265:1951; A 1953, 583] (NRS A 1963, 1; 1969, 8; 1971, 1; 1973, 1; 1999, 2188; 2011, 3167) (Substituted in revision for NRS 218.130)



NRS 218A.520 - Secretary of the Senate: Election; duties.

1. The Secretary of the Senate must be elected as an officer by the Senate.

2. The Secretary of the Senate shall assign the duties of the Senate employees.

[Part 2:265:1951] (NRS A 2011, 3168) (Substituted in revision for NRS 218.140)



NRS 218A.540 - Officers and employees of the Assembly.

1. The number of officers and employees of the Assembly must be determined by each regular and special session of the Assembly as recommended by the Assembly committee which has jurisdiction of issues relating to legislative functions.

2. The committee shall recommend by resolution the appointment of all Assembly employees authorized by law other than the Chief Clerk of the Assembly.

[3:265:1951; A 1953, 583] (NRS A 1965, 1448; 1999, 2188; 2011, 3168) (Substituted in revision for NRS 218.160)



NRS 218A.550 - Chief Clerk of the Assembly: Election; duties.

1. The Chief Clerk of the Assembly must be elected as an officer by the Assembly.

2. The Chief Clerk shall assign the duties of the Assembly employees.

[Part 4:265:1951] (NRS A 2011, 3168) (Substituted in revision for NRS 218.170)



NRS 218A.600 - Secretary of the Senate and Chief Clerk of the Assembly: Compensation; terms and conditions of position.

1. The compensation of the Secretary of the Senate and the Chief Clerk of the Assembly must be provided for in the budget for the Legislature for the ensuing biennium. The compensation must include an annual salary payable on a biweekly basis. The salary must not be increased during the biennium unless otherwise provided by a legislative act.

2. Except as otherwise provided in this section, the Secretary of the Senate and the Chief Clerk of the Assembly are subject to the same requirements of and entitled to the same benefits and rights as specified for employees of the Legislative Counsel Bureau. For the purposes of this subsection, references in the statutes and in the rules and policies of the Legislative Counsel Bureau to the chief of a division or the Director must be replaced by:

(a) The Majority Leader of the Senate in the case of the Secretary of the Senate.

(b) The Speaker of the Assembly in the case of the Chief Clerk of the Assembly.

3. Notwithstanding the provisions of subsection 2, the Secretary of the Senate and the Chief Clerk of the Assembly are not employees of the Legislative Counsel Bureau.

(Added to NRS by 1989, 142; A 2007, 3309; 2011, 3168) (Substituted in revision for NRS 218.195)



NRS 218A.605 - Compensation of employees of the Senate and Assembly; establishment of additional positions; increases in compensation; options upon transfer of employee from Legislative Counsel Bureau; rate of pay.

1. Except as otherwise provided in this section, the employees of the Senate and the Assembly must be paid, for all services rendered by them under the provisions of this chapter, the following base amounts of money for each day s employment:

Assistant Secretary/Assistant Chief Clerk....................................................... $111

Document Clerk...................................................................................................... 105

History Clerk........................................................................................................... 105

Journal Clerk........................................................................................................... 105

Media Clerk............................................................................................................. 105

Recording Clerk...................................................................................................... 105

Sergeant at Arms.................................................................................................... 105

Deputy/Senior Sergeant at Arms............................................................................ 90

Assistant Sergeant at Arms..................................................................................... 84

Senior Page................................................................................................................. 77

Page/Student.............................................................................................................. 61

Clerical Services Administrator/Supervisor of Clerical Services.................... 111

Executive Assistant................................................................................................ 103

Executive Secretary.................................................................................................. 98

Leadership Receptionist.......................................................................................... 90

Senior Secretary........................................................................................................ 90

Secretary..................................................................................................................... 84

Senior Committee Manager................................................................................. 103

Committee Manager................................................................................................ 98

Lead Committee Secretary................................................................................... 103

Secretary for Senate Committee on Finance or Assembly Committee on Ways and Means 101

Senior Committee Secretary................................................................................... 98

Committee Secretary............................................................................................... 90

Senior Proofreader.................................................................................................... 98

Proofreader................................................................................................................ 90

Committee Minutes Coordinator........................................................................... 98

Data Entry Technician............................................................................................. 82

Word Processing Clerk............................................................................................. 69

Reproduction Services Supervisor......................................................................... 90

Bill Services Administrator/Supervisor of Bill Services...................................... 82

Assistant Bill Services Administrator/Supervisor of Bill Services..................... 75

Bill Services Clerk..................................................................................................... 61

2. In addition to the positions listed in subsection 1, the Secretary of the Senate and the Chief Clerk of the Assembly may establish additional positions as necessary and shall establish an appropriate base amount for those additional positions.

3. The base amount paid to an employee of the Legislature listed in subsection 1 or created pursuant to subsection 2:

(a) Must be increased cumulatively by each cost of living increase granted to employees in the classified service of the State that becomes effective on or after July 1, 2001; and

(b) May be increased cumulatively by the Secretary of the Senate or the Chief Clerk of the Assembly, as applicable, by:

(1) One step of 5 percent for each regular session during which the employee previously worked for the Legislature in the same or a similar position, not to exceed the number of steps in the State s compensation schedule per position, if the Secretary of the Senate or the Chief Clerk of the Assembly determined that the employee performed his or her duties in a satisfactory manner during the previous regular session or sessions; or

(2) One or more steps of 5 percent, not to exceed the number of steps in the State s compensation schedule per position, as determined by the Secretary of the Senate or the Chief Clerk of the Assembly, based upon previous service with the Legislative Counsel Bureau in a position that is similar to the position with the Senate or the Assembly, as applicable.

4. If an employee of the Legislative Counsel Bureau transfers to a position with the Senate or the Assembly during a regular or special session, the employee may, with the approval of the Secretary of the Senate or the Chief Clerk of the Assembly, continue to be paid on an hourly basis at the same rate that the employee was being paid by the Legislative Counsel Bureau if the position with the Legislative Counsel Bureau is similar to the position with the Senate or the Assembly, as applicable.

5. During periods of adjournment to a day certain, employees of the Legislature whose service is required shall perform duties as assigned and are entitled to be paid the amount specified in subsection 1 for each day of service, as adjusted pursuant to subsection 3, if applicable.

6. During periods before the commencement of a regular or special session and after the adjournment of a regular or special session sine die, employees of the Legislature whose service is required shall perform duties as assigned and are entitled to be paid at an hourly rate commensurate with the daily rate specified in subsection 1, as applicable, and are entitled to be compensated for overtime in the same manner as provided for employees of the Legislative Counsel Bureau.

[6:265:1951; A 1953, 583] + [7:265:1951] (NRS A 1957, 582; 1961, 125, 479; 1963, 1, 1173; 1965, 1449; 1967, 1584; 1969, 21, 1056; 1971, 1335; 1973, 1640; 1975, 1023; 1977, 1, 1019; 1979, 1266; 1981, 1709; 1985, 1616; 1987, 1786; 1989, 1492; 1991, 2377; 1995, 2319; 1997, 1556; 1999, 2191, 3164; 2001, 226, 2662; 2005, 699, 1968; 2011, 3168) (Substituted in revision for NRS 218.230)



NRS 218A.630 - Compensation of Legislators during regular or special session.

1. Each Legislator is entitled to receive as compensation $130 per day for each day of service:

(a) During any regular session, for the number of days the Legislature is in that regular session, or in adjournment for not more than 3 days, or the maximum number of days for which compensation for a regular session is permitted by the Constitution, whichever is smaller; and

(b) During any special session, for the number of days the Legislature is in that special session or the maximum number of days for which compensation for a special session is permitted by the Constitution, whichever is smaller.

2. On the first day of each term of a Legislator beginning on or after November 8, 2006, the compensation of the office of the Legislator must be increased by an amount equal to the cumulative percentage increase in the salaries of the classified employees of this State during the immediately preceding term of that office.

[1:161:1945; A 1955, 362] (NRS A 1957, 283; 1963, 6; 1965, 288; 1971, 2205; 1975, 1490; 1977, 1014; 1979, 1264; 1981, 1371; 1985, 1608; 1999, 2188; 2005, 1184; 2011, 3170) (Substituted in revision for NRS 218.210)



NRS 218A.635 - Compensation, allowances and expenses of Legislators during presession orientation, training sessions and legislative interim; applicability to nonreturning Legislators.

1. Except as otherwise provided in subsections 2 and 4, for each day or portion of a day during which a Legislator attends a presession orientation conference, a training session conducted pursuant to NRS 218A.285 or a conference, meeting, seminar or other gathering at which the Legislator officially represents the State of Nevada or its Legislature, the Legislator is entitled to receive:

(a) The compensation provided for a majority of the Legislators during the first 60 days of the preceding regular session;

(b) The per diem allowance provided for state officers and employees generally; and

(c) The travel expenses provided pursuant to NRS 218A.655.

2. A nonreturning Legislator must not be paid the compensation or per diem allowance and travel expenses provided in subsection 1 for attendance at a conference, meeting, seminar or other gathering unless:

(a) It is conducted by a statutory committee or a legislative committee and the Legislator is a member of that committee; or

(b) The Majority Leader of the Senate or Speaker of the Assembly designates the Legislator to attend because of the Legislator s knowledge or expertise.

3. For the purposes of this section, nonreturning Legislator means a Legislator who, in the year that the Legislator s term of office expires:

(a) Has not filed a declaration or an acceptance of candidacy within the time allowed for filing for election as a member of the Senate or the Assembly;

(b) Has failed to win nomination as a candidate for the Senate or the Assembly at the primary election; or

(c) Has withdrawn as a candidate for the Senate or the Assembly.

4. This section does not apply:

(a) During a regular or special session; or

(b) To any Legislator who is otherwise entitled to receive a salary and the per diem allowance and travel expenses.

(Added to NRS by 1977, 1569; A 1979, 310; 1981, 1977; 1993, 882; 2011, 1674, 3170) (Substituted in revision for NRS 218.223)



NRS 218A.640 - Limitation on compensation payable to Legislators who attend multiple meetings, conferences or training sessions in single day.

A Legislator who attends and is compensated for attending a:

1. Regular or special session, a presession orientation conference of the Legislature or a training session conducted pursuant to NRS 218A.285;

2. Meeting of an interim legislative committee; or

3. Meeting of the Legislative Commission or the Audit Subcommittee,

is not entitled to receive an additional day s salary or compensation for any other such meeting or conference the Legislator attends in that day.

(Added to NRS by 1983, 309; A 2011, 1675, 3171) (Substituted in revision for NRS 218.224)



NRS 218A.645 - Payment to Legislators for certain expenses during regular or special session, presession orientation and training sessions; payment to committee staff for per diem allowances and travel expenses for meetings outside capital.

1. The per diem allowance and the travel and telephone expenses of Legislators in attendance at any regular or special session, presession orientation conference of the Legislature or training session conducted pursuant to NRS 218A.285 must be allowed in the manner set forth in this section.

2. For initial travel from the Legislator s home to Carson City, Nevada, to attend a regular or special session, a presession orientation conference of the Legislature or a training session conducted pursuant to NRS 218A.285, and for return travel from Carson City, Nevada, to the Legislator s home upon adjournment sine die of a regular or special session or termination of a presession orientation conference or a training session, each Legislator is entitled to receive:

(a) A per diem expense allowance, not to exceed the maximum rate established by the Federal Government for the Carson City area, for 1 day s travel to and 1 day s travel from the regular or special session, presession orientation conference or training session.

(b) Travel expenses.

3. In addition to the per diem allowance and travel expenses authorized by subsection 2, each Legislator is entitled to receive a supplemental allowance which must not exceed:

(a) A total of $10,000 during each regular session for:

(1) The Legislator s actual expenses in moving to and from Carson City for the regular session;

(2) Travel to and from the Legislator s home or temporary residence or for traveling to and from legislative committee and subcommittee meetings or hearings or for individual travel within the State which relates to legislative business;

(3) If the Legislator rents furniture for the Legislator s temporary residence rather than moving similar furniture from the Legislator s home, the cost of renting that furniture not to exceed the amount that it would have cost to move the furniture to and from the Legislator s home; and

(4) If:

(I) The Legislator s home is more than 50 miles from Carson City; and

(II) The Legislator maintains temporary quarters in or near Carson City for which the Legislator has entered into a lease or other agreement for occupancy during a regular session,

the cost of such additional housing, paid at the end of each month during the regular session, beginning the month of the first day of the regular session and ending the month of the adjournment sine die of the regular session, in an amount that is the fair market rent for a one bedroom unit in Carson City as published by the United States Department of Housing and Urban Development prorated for the number of days of the month that the Legislator actually maintained the temporary quarters in or near Carson City. For the purposes of this subparagraph, any day before the first day of the regular session or after the day of the adjournment sine die of the regular session may not be counted as a day for which the Legislator actually maintained such temporary quarters; and

(b) A total of $1,200 during each special session for travel to and from the Legislator s home or temporary residence or for traveling to and from legislative committee and subcommittee meetings or hearings or for individual travel within the State which relates to legislative business.

4. Each Legislator is entitled to receive a per diem expense allowance, not to exceed the maximum rate established by the Federal Government for the Carson City area:

(a) For each day that the Legislature is in a regular or special session, a presession orientation conference or a training session conducted pursuant to NRS 218A.285; and

(b) For each day that the Legislator attends a meeting of a standing committee of which the Legislator is a member when the Legislature has adjourned for more than 4 days.

5. Each Legislator who maintains temporary quarters in or near Carson City for which the Legislator has entered into a lease or other agreement for continuous occupancy for the duration of a regular or special session is entitled to receive a lodging allowance equal to that portion of the expense allowance which the Legislative Commission designates by rule as being allocated to lodging, for not more than 14 days in each period in which:

(a) The Legislature has adjourned until a time certain; and

(b) The Legislator is not entitled to a per diem allowance pursuant to subsection 4.

6. In addition to the per diem allowance authorized by subsection 4 and the lodging allowance authorized by subsection 5, each Legislator who maintains temporary quarters in or near Carson City for which the Legislator has entered into a lease or other agreement for continuous occupancy for the duration of a regular or special session is entitled to receive a lodging allowance equal to that portion of the expense allowance which the Legislative Commission designates by rule as being allocated to lodging, for not more than 17 days in each period in which:

(a) The Legislature has adjourned for more than 4 days; and

(b) The Legislator must obtain temporary lodging in a location that a standing committee of which the Legislator is a member is meeting.

7. Each Legislator is entitled to receive a lodging allowance equal to that portion of the expense allowance which the Legislative Commission designates by rule as being allocated to lodging, for not more than 6 days in each period in which:

(a) The Legislature has adjourned for more than 4 days; and

(b) The Legislator must obtain temporary lodging in a location that a standing committee of which the Legislator is a member is meeting,

if the Legislator is not entitled to the per diem allowance authorized by subsection 4 or the lodging allowances authorized by subsections 5 and 6.

8. Each Legislator is entitled to receive a telephone allowance of:

(a) Not more than $2,800 for the payment of tolls and charges incurred by the Legislator in the performance of official business during each regular session; and

(b) Not more than $300 during each special session.

9. An employee of the Legislature assigned to serve a standing committee is entitled to receive the travel expenses and per diem allowance provided for state officers and employees generally if the employee is required to attend a hearing of the committee outside Carson City.

10. Claims for per diem expense allowances authorized by subsection 4 and lodging allowances authorized by subsections 5, 6 and 7 must be paid once each week during a regular or special session and upon completion of a presession orientation conference or a training session conducted pursuant to NRS 218A.285.

11. A claim for travel expenses authorized by subsection 2 or 3 must not be paid unless the Legislator submits a signed statement affirming:

(a) The date of the travel; and

(b) The places of departure and arrival and, if the travel is by private conveyance, the actual miles traveled. If the travel is not by private conveyance, the claim must include a receipt or other evidence of the expenditure.

12. Travel expenses authorized by subsections 2 and 3 are limited to:

(a) If the travel is by private conveyance, a rate equal to the standard mileage reimbursement rate for which a deduction is allowed for the purposes of federal income tax. If two or more Legislators travel in the same private conveyance, the Legislator who provided or arranged for providing the transportation is presumed entitled to reimbursement.

(b) If the travel is not by private conveyance, the actual amount expended.

Transportation must be by the most economical means, considering total cost, time spent in transit and the availability of state-owned automobiles.

[1:200:1953; A 1955, 400] + [2:200:1953; A 1955, 400] + [3:200:1953; A 1955, 400] + [4:200:1953] (NRS A 1957, 7; 1960, 298; 1963, 7; 1965, 257; 1967, 172; 1971, 5; 1973, 1274; 1975, 36, 1092; 1977, 106, 1061; 1979, 438, 1265, 1267; 1981, 4; 1985, 1614; 1987, 1871; 1989, 1216; 1991, 1, 5; 1995, 2240; 1997, 3067; 1999, 2189, 3505; 2005, 2387; 2007, 599; 2011, 1675, 3171; 2013, 3830) (Substituted in revision for NRS 218.220)



NRS 218A.650 - Advances of money for travel.

1. During a regular session, any Legislator may apply for advance money for travel expenses, not to exceed in the aggregate the total amount of travel expenses to which the Legislator is entitled under NRS 218A.645 for a regular session, by filing a request with:

(a) The Majority Leader of the Senate if a member of the Senate; or

(b) The Speaker of the Assembly if a member of the Assembly.

2. The Majority Leader or the Speaker may disapprove a request for advance money for travel. If the Majority Leader or the Speaker approves the request, the Majority Leader or the Speaker shall forward a copy of the request and the approval to the Chief of the Administrative Division.

3. Upon receiving a copy of the request and the approval from the Majority Leader or the Speaker, the Chief of the Administrative Division shall issue a check drawn upon the checking account of the Legislative Counsel Bureau maintained pursuant to NRS 218F.230 for the amount of the advance requested.

(Added to NRS by 1981, 4; A 1981, 560; 1991, 3; 1997, 3070; 2011, 3174) (Substituted in revision for NRS 218.2205)



NRS 218A.655 - Payment to Legislators for travel expenses for certain legislative business.

1. Except as otherwise provided in NRS 218A.645, each Legislator is entitled to receive an allowance for travel in the transaction of legislative business authorized by specific statute or the Legislative Commission, whether within or outside of the municipality or other area in which the Legislator s principal office is located. Transportation must be by the most economical means, considering total cost, time spent in transit and the availability of state-owned automobiles. The allowance is:

(a) If the travel is by private conveyance, the standard mileage reimbursement rate for which a deduction is allowed for the purposes of federal income tax.

(b) If the travel is not by private conveyance, the actual amount expended.

2. Claims for expenses made pursuant to this section must be paid from the Legislative Fund unless otherwise provided by specific statute. A claim for travel expenses must not be paid unless the Legislator submits a signed statement affirming:

(a) The date of travel; and

(b) The places of departure and arrival and, if the travel is by private conveyance, the actual miles traveled. If the travel is not by private conveyance, the claim must include a receipt or other evidence of the expenditure.

(Added to NRS by 1989, 1215; A 1991, 4; 1997, 3070; 2011, 3174) (Substituted in revision for NRS 218.2207)



NRS 218A.660 - Payment to Legislators for travel expenses for certain meetings during legislative interim.

1. Except as otherwise provided in this section and NRS 218A.655, each Legislator is entitled to receive, during the legislative interim, an allowance for travel within the State to participate in a meeting of a legislative committee or subcommittee of which the Legislator is not a member or with an officer, employee, agency, board, bureau, commission, department, division, district or other unit of federal, state or local government or any other public entity regarding an issue relating to the State.

2. The allowance for travel payable pursuant to this section applies only to trips whose one-way distance is 50 miles or more or whose round-trip distance is 100 miles or more.

3. The maximum allowance for travel payable to each Legislator pursuant to this section during a legislative interim is $3,000, except that no allowance for travel pursuant to this section is payable to a Legislator for travel that occurs during the legislative interim at any time after the date on which the Legislator has filed a declaration or an acceptance of candidacy for an elective office and remains a candidate for that office.

4. Transportation must be by the most economical means, considering total cost and time spent in transit. The allowance is:

(a) If the travel is by private conveyance, the standard mileage reimbursement rate for which a deduction is allowed for the purposes of federal income tax.

(b) If the travel is not by private conveyance, the actual amount expended.

5. Claims made pursuant to this section must be paid from the Legislative Fund unless otherwise provided by specific statute. A claim must not be paid unless the Legislator submits a signed statement affirming:

(a) The date of travel;

(b) The purpose of the travel and of the participant s attendance; and

(c) The places of departure and arrival and, if the travel is by private conveyance, the actual miles traveled. If the travel is not by private conveyance, the claim must include a receipt or other evidence of the expenditure.

(Added to NRS by 2007, 2035; A 2011, 3175) (Substituted in revision for NRS 218.2209)



NRS 218A.665 - Payment to legislative officers and committee chairs for postage, telephone and other communication expenses.

1. Each of the following officers of the Houses is entitled to an allowance of not more than $900 for each regular session and $64 for each special session for the payment of postage, telephone tolls and other communication charges incurred by the officer in the performance of the officer s duties:

(a) The President and President Pro Tempore of the Senate.

(b) The Speaker and Speaker Pro Tempore of the Assembly.

(c) The Majority Floor Leader and Minority Floor Leader of each House.

(d) The chair of each standing committee of each House, except that any chair who would otherwise qualify for more than one allowance is entitled only to one allowance.

2. All allowances made pursuant to this section must be paid from the Legislative Fund.

(Added to NRS by 1977, 107; A 1979, 440; 1985, 1615; 1987, 1872; 2011, 3175) (Substituted in revision for NRS 218.221)



NRS 218A.670 - Payment of expenses for official stationery and business cards for Legislators.

1. At each regular session, each Legislator is entitled to receive at the expense of the Legislative Fund:

(a) Not to exceed 2,000 letterheads, 8 1/2 inches x 11 inches, and 2,000 half size, or 4,000 of either variety;

(b) Not to exceed 2,000 No. 10 envelopes and 2,000 No. 6 3/4 envelopes, or 4,000 of either variety; and

(c) Not to exceed 2,000 business cards and 1,000 memorandum sheets, 500 each of the small and large type or 1,000 of either type.

2. Each female member of the Assembly is entitled to have the word Assemblywoman precede the inscription of her name on her official stationery and business cards.

3. All orders for the printing specified in subsection 1 must be placed by Legislators with the Director, who shall approve those claims which comply with the provisions of this section and shall pay the claims from the Legislative Fund.

4. A Legislator may purchase official stationery, cards and other material appropriate to the Legislator s official duties in excess of that specified in subsection 1 at the Legislator s own expense and may purchase stationery, cards or other material for use after the Legislator leaves office if the stationery, cards or other material clearly identifies the person as a former Legislator or retired Legislator.

(Added to NRS by 1969, 166; A 1973, 1456; 1975, 179; 1985, 458, 1616; 1989, 1856; 1993, 1531; 1997, 10, 2513; 1999, 2191; 2005, 1078; 2009, 1560; 2011, 3176) (Substituted in revision for NRS 218.225)



NRS 218A.700 - Residency requirements; exceptions.

1. Except as otherwise provided in this section, when the Legislature or a member thereof discharges a duty or exercises a power conferred by law to appoint a person to a new term or to fill a vacancy on a board, commission, committee, council, authority or similar body, the appointing authority shall appoint a person who has, in accordance with the provisions of NRS 281.050, actually, as opposed to constructively, resided, for at least 6 months immediately preceding the date of the appointment:

(a) In this State; and

(b) If current residency in a particular county, district, ward, subdistrict or any other unit is prescribed by the provisions of law that govern the position, also in that county, district, ward, subdistrict or other unit.

2. The provisions of subsection 1 do not apply if:

(a) A requirement of law concerning another characteristic or status that a member must possess, including, without limitation, membership in another organization, would make it impossible to fulfill the provisions of subsection 1; or

(b) The membership of the particular board, commission, committee, council, authority or similar body includes residents of another state and the provisions of subsection 1 would conflict with a requirement that applies to all members of that body.

(Added to NRS by 2005, 1580) (Substituted in revision for NRS 218.5405)



NRS 218A.750 - Submission of reports in electronic format.

If a law or resolution requires or directs that a report be made to the Legislature, the Legislative Counsel Bureau, or any person or entity within the Legislature or the Legislative Counsel Bureau:

1. The person or entity shall, if practicable, submit the report in electronic format.

2. Submitting the report in electronic format satisfies the law or resolution.

(Added to NRS by 2009, 1560; A 2011, 3666)



NRS 218A.900 - Legislative findings and declaration; definitions.

1. The Legislature finds as a fact that the complexities of contemporary civilization and government require the Legislature, in the discharge of its constitutional function, to delegate separately to committees and to the Legislative Commission the finding of essential facts and the preliminary consideration of legislation, and that these subordinate bodies are, therefore, an integral part of the Legislature.

2. As used in NRS 218A.900 to 218A.940, inclusive, unless the context otherwise requires, Legislature means:

(a) The Legislature or either House;

(b) Any committee of either House;

(c) Any joint committee of both Houses; or

(d) Any other committee or commission created or authorized by the Legislature to perform legislative functions at the direction of the Legislature.

The term includes, without limitation, a subcommittee.

(Added to NRS by 1973, 217; A 2011, 3176) (Substituted in revision for NRS 218.541)



NRS 218A.905 - Conduct constituting unlawful interference with legislative process.

A person who, without legal authority, willfully does any of the following acts, alone or in concert with another, interferes with the legislative process:

1. Prevents or attempts to prevent the Legislature from conducting meetings.

2. Disturbs, disrupts or interferes with, or attempts to disturb, disrupt or interfere with, a meeting of the Legislature.

3. Withholds, defaces, alters or destroys any official document or record of the Legislature, which conduct interferes with the functioning of the Legislature.

4. Withholds, defaces, alters or destroys any property owned or used by the Legislature.

5. Remains in the legislative chamber, Legislative Building, or any part thereof, or any other place where the Legislature is conducting its business, after being advised that the law or rule of the Legislature requires persons to leave after being asked to do so, and being asked to leave.

6. Prevents or attempts to prevent any Legislator or officer or employee of the Legislative Department from performing that person s official duties.

7. Coerces or attempts to coerce any Legislator or officer or employee of the Legislative Department to perform any act under color of office, by any unlawful means, threats of violence, fraud or intimidation.

8. Possesses any firearm, explosive, dangerous device or deadly weapon in the Legislative Building or any other place where the Legislature is conducting its business.

(Added to NRS by 1973, 217; A 1975, 1385; 2011, 3176) (Substituted in revision for NRS 218.542)



NRS 218A.910 - Powers of Sergeant at Arms.

A person who interferes with the legislative process in the presence of either House may be summarily taken into custody by the Sergeant at Arms until:

1. A complaint has been filed and an arrest made by a peace officer for the violation of NRS 218A.915; or

2. A citation for contempt has been served pursuant to NRS 218A.925.

(Added to NRS by 1973, 217; A 2011, 3177) (Substituted in revision for NRS 218.543)



NRS 218A.915 - Criminal penalties.

A person who interferes with the legislative process at any time or place is guilty of a gross misdemeanor.

(Added to NRS by 1973, 218) (Substituted in revision for NRS 218.544)



NRS 218A.920 - Injunctive relief.

1. If the presiding officer of either House has reasonable grounds to believe that any person is interfering with the legislative process, or is about to do so, the presiding officer of either House on behalf of the Legislature may petition a court of competent jurisdiction for an order directing the person to cease and desist from such interference or restraining the person from such interference in the future.

2. The petition must be verified and must set forth the facts upon which it is based. Either House may, by rule, empower the presiding officer of the House to designate one or more members or officers of the House to make the petition on behalf of the presiding officer. Any such designation must be filed with the clerk of the House and, if a petition is made by any person named in the designation, a copy of the designation must be submitted to the court together with the petition.

3. If a court to which the petition is presented is satisfied that the petition sets forth a prima facie case for the granting of the relief requested and that irreparable damage may occur unless the relief is granted, the court may grant a temporary injunction granting the relief requested, in whole or in part, pending the ultimate determination of the matter after due notice and hearing. A copy of the temporary order and of the petition upon which it is based, together with notice of the date and place of a hearing to be held on the matter, must be given to each such person within the time and in the manner as the court directs.

4. A temporary injunction and any preliminary or permanent injunction which may be granted on the petition following a hearing on the matter is enforceable by contempt proceedings, or other enforcement proceedings, in the same manner as other orders of the court.

5. Except as otherwise provided, all the provisions of law applicable to the granting of injunctive relief by the court to which a petition is presented apply to proceedings instituted under this section.

(Added to NRS by 1973, 218; A 2011, 3177) (Substituted in revision for NRS 218.545)



NRS 218A.925 - Power of Houses to imprison for contempt; issuance and service of citation for contempt.

1. Either House may imprison for contempt any person who interferes with the legislative process while the Legislature is in a regular or special session. Such imprisonment must not extend beyond the final adjournment of the regular or special session.

2. If the contempt is committed before the House, any member of the House may offer a resolution that the alleged offender be cited for contempt. If the resolution is adopted by the House, the House shall issue a citation.

3. If the contempt is committed before a committee of the House or a joint committee or commission which includes members of the House, during a regular or special session, any member of the House who is a member of the committee or commission may offer a resolution that the alleged offender be cited for contempt, but only if the resolution is first approved by a majority vote of the committee or commission. If the resolution is adopted by the House, the House shall issue a citation.

4. The citation must be served personally on each alleged offender named in the resolution and must contain:

(a) A statement of the terms or substance of the offense or offenses which caused the citation to be issued; and

(b) A statement of the time and place of the hearing before the House.

5. The citation may be served by any peace officer or by the Sergeant at Arms or any regularly appointed Assistant Sergeant at Arms of the House.

(Added to NRS by 1973, 218; A 2011, 3178; 2013, 3833) (Substituted in revision for NRS 218.546)



NRS 218A.930 - Hearing on citation for contempt.

1. The time and place stated in the citation for the hearing must afford the alleged offender a reasonable opportunity to prepare an appropriate defense.

2. The alleged offender is entitled at the hearing:

(a) To the assistance of counsel.

(b) To present witnesses and offer evidence on the alleged offender s behalf.

(c) To argue orally in person or by counsel, within such reasonable limits as may be imposed by the presiding officer of the House, and to submit written arguments.

(Added to NRS by 1973, 219; A 2011, 3178; 2013, 3834) (Substituted in revision for NRS 218.547)



NRS 218A.935 - Arrest and imprisonment upon finding of contempt; warrant.

1. If the House finds by resolution that the alleged offender has in fact committed a contempt, the House shall issue a warrant for the arrest of the offender.

2. A warrant issued for the arrest of the offender pursuant to subsection 1 must:

(a) Be signed by the presiding officer;

(b) Be directed to the Sergeant at Arms or any regularly appointed Assistant Sergeant at Arms of the House or any peace officer; and

(c) Order the Sergeant at Arms, Assistant Sergeant at Arms or peace officer to arrest the offender, if the offender is not already in custody, and deliver the offender to the Sheriff of Carson City or a designated county for imprisonment in the jail.

3. A copy of the warrant must be delivered with the offender to the designated sheriff and must fix the term of imprisonment as:

(a) The remaining duration of the regular or special session; or

(b) A specified term, unless the Legislature adjourns sine die before the completion of that term.

(Added to NRS by 1973, 219; A 2011, 3178) (Substituted in revision for NRS 218.548)



NRS 218A.940 - Remedies cumulative.

The remedies for interference with the legislative process provided by NRS 218A.900 to 218A.940, inclusive, are cumulative, and the application or attempted application of one does not bar any other.

(Added to NRS by 1973, 219) (Substituted in revision for NRS 218.549)



NRS 218A.950 - Unlawful alteration of proposed legislative measure.

1. A person shall not fraudulently alter the draft of any legislative measure which has been presented for enactment or adoption to either House with the intent to procure its enactment or adoption by either House in language different from that intended by the House.

2. A person who violates any provision of this section is guilty of a category D felony and shall be punished as provided in NRS 193.130.

[1911 C&P 81; RL 6346; NCL 10030] (NRS A 1967, 531; 1979, 1462; 1995, 1262; 2011, 3179) (Substituted in revision for NRS 218.560)



NRS 218A.955 - Unlawful alteration of enrolled legislative measure.

1. A person shall not fraudulently alter the enrolled copy of any legislative measure which has been passed or adopted by the Legislature with the intent to procure it to be approved by the Governor, certified by the Secretary of State or printed or published by the State Printer in language different from that in which it was passed or adopted by the Legislature.

2. A person who violates any provision of this section is guilty of a category D felony and shall be punished as provided in NRS 193.130.

[1911 C&P 82; RL 6347; NCL 10031] (NRS A 1967, 532; 1979, 1462; 1995, 1262; 1997, 15; 2011, 3179) (Substituted in revision for NRS 218.570)



NRS 218A.960 - Person prohibited from bribing or using other corrupt means to influence Legislator.

1. A person shall not give, offer or promise, directly or indirectly, any compensation, gratuity or reward to a Legislator, or attempt, directly or indirectly, by menace, deceit, suppression of truth or other corrupt means, to influence the Legislator to give or withhold the Legislator s vote or to be absent from the House of which the Legislator is a member or from any committee of the Legislature.

2. A person who violates any provision of this section is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[Part 1911 C&P 46; RL 6311; NCL 9995] (NRS A 1979, 1462; 1995, 1263; 2011, 3179) (Substituted in revision for NRS 218.590)



NRS 218A.965 - Legislator prohibited from soliciting or receiving bribe.

1. A Legislator shall not ask for or receive, directly or indirectly, any compensation, gratuity or reward, or any promise thereof, upon an agreement or understanding that the Legislator s official vote, opinion, judgment or action will be influenced thereby, or will be given in any particular manner, or upon any particular side of any question or matter upon which the Legislator may be required to act in the Legislator s official capacity.

2. A person who violates any provision of this section is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[Part 1911 C&P 47; RL 6312; NCL 9996] (NRS A 1979, 1463; 1995, 1263; 2011, 3179) (Substituted in revision for NRS 218.600)



NRS 218A.970 - Legislator prohibited from entering into or being interested in certain contracts; exceptions.

1. Except as otherwise provided in subsection 2, a Legislator shall not:

(a) Become a named contractor or named subcontractor under any contract or order for supplies or any other kind of contract paid for in whole or in part by money appropriated by the Legislature of which that Legislator is a member for the State or any of its departments, or the Legislature or either House, or to be interested, directly or indirectly, as principal, in any kind of contract so paid.

(b) Be interested in any contract made by the Legislature of which that Legislator is a member, or be a purchaser or interested in any purchase or sale made by the Legislature of which that Legislator is a member.

2. A Legislator may:

(a) Sell or enter into a contract to sell, to the State or any of its departments, any item, commodity, service or capital improvement if:

(1) The sources of supply for the item, commodity, service or capital improvement are limited;

(2) The contracting process is controlled by rules of open competitive bidding;

(3) The Legislator has not taken part in developing the plans or specifications for the sale or contract; and

(4) The Legislator will not be personally involved in opening, considering or accepting any bids for the sale or contract.

(b) If the Legislator is not named in a contract, receive, as direct salary or wages, compensation for which the original source was a legislative appropriation to any governmental entity or a private entity not owned or controlled by the Legislator.

(c) Receive, for services as an instructor or teacher from any county school district or the Nevada System of Higher Education, compensation for which the original source was a legislative appropriation to any governmental entity or a private entity not owned or controlled by the Legislator.

3. Any contract made in violation of subsection 1 may be declared void at the instance of the State or of any other person interested in the contract except the Legislator prohibited by subsection 1 from making or being interested in the contract.

4. A person who violates any provision of this section is guilty of a gross misdemeanor and forfeits the person s office.

(Added to NRS by 1977, 1110; A 1987, 455, 2098; 1993, 366; 1995, 823; 2011, 3180) (Substituted in revision for NRS 218.605)



NRS 218A.975 - Legislator prohibited from exercising certain privileges after leaving office.

1. After a person who is a Legislator leaves office and a successor has been elected or appointed, the person shall not:

(a) Use any official stationery or business card acquired pursuant to NRS 218A.670, unless the stationery or business card clearly identifies the person as a former Legislator or retired Legislator;

(b) Maintain deliberately a listing in any directory, published after that date, which in any manner indicates that the person is presently a Legislator; or

(c) Except as otherwise provided in a special act, use on the person s vehicle a special legislative license plate furnished pursuant to NRS 482.374.

2. A person who violates any provision of this section is guilty of a misdemeanor.

(Added to NRS by 1989, 287; A 1999, 2648; 2009, 1560; 2011, 3180) (Substituted in revision for NRS 218.048)






Chapter 218B - Legislative Districts

NRS 218B.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 218B.020 to 218B.050, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1981, 1109; A 1991, 1454; 2001 Special Session, 295) (Substituted in revision for part of NRS 218.051)



NRS 218B.020 - Block defined.

Block means the smallest geographical unit whose boundaries were designated by the Bureau of the Census of the United States Department of Commerce in its topographically integrated geographic encoding and referencing system.

(Added to NRS by 1981, 1109; A 1991, 1454; 2001 Special Session, 295) (Substituted in revision for part of NRS 218.051)



NRS 218B.030 - Block group defined.

Block group means a combination of blocks whose numbers begin with the same digit.

(Added to NRS by 1981, 1109; A 1991, 1454; 2001 Special Session, 295) (Substituted in revision for part of NRS 218.051)



NRS 218B.040 - Census tract defined.

Census tract means a combination of block groups.

(Added to NRS by 1981, 1109; A 1991, 1454; 2001 Special Session, 295) (Substituted in revision for part of NRS 218.051)



NRS 218B.050 - Census voting district defined.

Census voting district means the voting district:

1. Based on the geographic and population data bases compiled by the Bureau of the Census of the United States Department of Commerce as validated and incorporated into the geographic information system by the Legislative Counsel Bureau for use by the Legislature; and

2. Designated in the maps filed with the Office of the Secretary of State pursuant to NRS 218B.180.

(Added to NRS by 1981, 1109; A 1991, 1454; 2001 Special Session, 295; 2011, 3181) (Substituted in revision for part of NRS 218.051)



NRS 218B.100 - Creation of legislative districts; Legislator must be elected by registered voters of district in which Legislator resides.

1. The assembly districts described in NRS 218B.600 to 218B.805, inclusive, are hereby created.

2. The senatorial districts described in NRS 218B.300 to 218B.390, inclusive, are hereby created, and the numbers of Senators designated therein are apportioned to each respectively.

3. Each Legislator must be elected from within the district wherein the Legislator resides by the registered voters residing in that district.

(Added to NRS by 1965 Special Session, 7; A 1971, 1523; 1977, 323; 1981, 1120; 1991, 1455; 2001 Special Session, 295; 2011, 3181) (Substituted in revision for NRS 218.055)



NRS 218B.110 - Establishment of election precincts based on legislative districts.

1. Each county clerk and the Carson City Clerk shall, before all elections and pursuant to NRS 293.205, establish the election precincts within the county and Carson City, respectively, in such manner that each election precinct for all elections at which any Legislator is to be elected, or nominated for election, is wholly within some one of the legislative districts.

2. The establishment of an election precinct for any such election which lies partly in two or more legislative districts is void.

(Added to NRS by 1971, 1519; A 1981, 1124; 1991, 1491; 2011, 3181) (Substituted in revision for NRS 218.082)



NRS 218B.150 - Attachment of omitted area to legislative district. [Superseded by the Senatorial and Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial and Assembly Districts.]

1. If any area of this State is omitted from the provisions of this chapter inadvertently or by virtue of the complexities of the information supplied to the Legislature, the county clerk, the Carson City Clerk or the Director, upon discovery of the omission, shall notify the Secretary of State of the omission. The Secretary of State shall attach that area to the appropriate assembly district or senatorial district as follows:

(a) If the area is surrounded by an assembly district or senatorial district, the area must be attached to that district.

(b) If the area is contiguous to two or more assembly districts or senatorial districts, the area must be attached to the district that has the least population.

2. Any attachments made pursuant to the provisions of this section must be certified in writing and filed with the Director and with the Secretary of State. No change may be made in any attachments until the Legislature is again reapportioned.

(Added to NRS by 1971, 1520; A 1979, 507; 1981, 1125; 1991, 1491; 2001 Special Session, 346; 2011, 3181) (Substituted in revision for NRS 218.084)



NRS 218B.180 - Duties of Director of Legislative Counsel Bureau.

The Director shall:

1. Retain in an office of the Legislative Counsel Bureau, copies of maps of the legislative districts described in this chapter.

2. Make available copies of the maps to any interested person for a reasonable fee, not to exceed the actual costs of producing copies of the maps.

3. File a copy of the maps with the Secretary of State.

(Added to NRS by 1991, 1454; A 2001 Special Session, 346; 2011, 3182) (Substituted in revision for NRS 218.081)



NRS 218B.190 - Duties of Secretary of State.

The Secretary of State shall:

1. Provide to the clerk of each county and the Clerk of Carson City, copies of the maps filed pursuant to subsection 3 of NRS 218B.180.

2. Make available copies of the maps to any interested person for a reasonable fee, not to exceed the actual costs of producing copies of the maps.

(Added to NRS by 1991, 1454) (Substituted in revision for NRS 218.0815)



NRS 218B.300 - Clark County Senatorial District 1. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Clark County Senatorial District 1, apportioned one Senator, consists of:

1. Census tracts 003605, 003606, 003607, 003608, 004703, 004710, 004711, 004712, 004715, 004914, 004915, 004916, 004917, 004919, 004921, 006201, 006202 and 006203.

2. Census voting districts 2004, 2007, 2083, 2112, 2117, 2118, 2129, 2130 and 2142.

3. In census tract 003603, blocks 1000, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1073, 1074, 2000, 2001, 2002 and 2003.

4. In census tract 003611, blocks 1000, 1001, 1011, 1014 and 1015.

5. In census tract 003615, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003 and 2004.

6. In census tract 004716, blocks 1000, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008 and 2009.

7. In census tract 004918, blocks 1002, 1006, 1007, 1008, 1009, 1010 and 1011.

8. In census tract 004920, blocks 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019 and 2020.

9. In census tract 006000, blocks 9006, 9007, 9008, 9009, 9010, 9011, 9012, 9013, 9017, 9018, 9019, 9020, 9021, 9026, 9027, 9028, 9029, 9030, 9031, 9032, 9033, 9034, 9035, 9038, 9039, 9040, 9041, 9042, 9043, 9044, 9045, 9046, 9049, 9050, 9051, 9052, 9053 and 9054.

10. In census tract 006103, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009 and 1011.

11. In census tract 006204, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009 and 2010.

(Added to NRS by 2001 Special Session, 275) (Substituted in revision for NRS 218.0571)



NRS 218B.305 - Clark County Senatorial District 2. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Clark County Senatorial District 2, apportioned one Senator, consists of:

1. Census tracts 000510, 000511, 004100, 004200, 004300, 004500, 004708, 004709 and 004714.

2. Census voting districts 2018, 2019, 2020, 2021, 2022, 2062, 2065, 4001, 4011, 4066, 4067 and 4068.

3. In census tract 000504, blocks 1002, 1003, 1004, 1005 and 1006.

4. In census tract 000512, blocks 1000, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013 and 4000.

5. In census tract 000515, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3009 and 3010.

6. In census tract 000517, blocks 2000, 2001, 2002 and 2003.

7. In census tract 003800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3011, 4000, 4001, 4002, 4003, 4004 and 4009.

8. In census tract 004000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006 and 1007.

9. In census tract 004400, blocks 1005, 1006, 1007, 1008, 1017, 1018, 1019, 2002 and 4012.

10. In census tract 004600, blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014 and 2015.

11. In census tract 004716, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013 and 2010.

12. In census tract 004920, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1012 and 2008.

(Added to NRS by 2001 Special Session, 276) (Substituted in revision for NRS 218.05715)



NRS 218B.310 - Clark County Senatorial District 3. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Clark County Senatorial District 3, apportioned one Senator, consists of:

1. Census tracts 000103, 000800, 000900, 001005, 001006, 003001, 003003, 003004, 003101, 003102, 003419 and 003422.

2. Census voting districts 3023, 3024, 3027, 3029, 3070, 3071, 3072, 3073, 3092, 3093, 3119, 3173, 3174, 3175, 4057, 4060, 6014, 6028 and 6029.

3. In census tract 000101, blocks 3008, 3009, 4008, 4009, 4010, 4011, 4014 and 4015.

4. In census tract 000105, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010 and 1011.

5. In census tract 000203, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007 and 4008.

6. In census tract 000301, blocks 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035 and 5036.

7. In census tract 000400, blocks 3004, 3005, 3006, 3007, 3008, 3009, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017 and 5012.

8. In census tract 000600, blocks 1002 and 1003.

9. In census tract 000700, blocks 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015 and 2016.

10. In census tract 001004, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015.

11. In census tract 002201, blocks 1002, 1006, 1007, 1008, 1009, 1010, 1011, 1017, 1018 and 2012.

12. In census tract 003005, blocks 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003 and 4004.

13. In census tract 003415, blocks 2002, 2003, 3000, 3001, 3002, 3004, 4000, 4001 and 4012.

14. In census tract 003416, blocks 1000, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011 and 3012.

15. In census tract 003418, blocks 2000, 2001, 2002, 2003, 2004 and 2005.

16. In census tract 003420, blocks 1000, 1001, 1002, 1003, 1004 and 1010.

17. In census tract 003423, blocks 1006, 1007, 1008, 1009, 1010, 1011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5001, 5002, 5003, 5006, 5007 and 5008.

(Added to NRS by 2001 Special Session, 276; A 2003, 689) (Substituted in revision for NRS 218.0572)



NRS 218B.315 - Clark County Senatorial District 4. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Clark County Senatorial District 4, apportioned one Senator, consists of:

1. Census tracts 000201, 000302, 003409, 003410, 003414, 003424, 003425, 003500, 003602, 003609, 003610, 003612, 003613, 003614 and 003700.

2. Census voting districts 2024, 2053, 2054, 2055, 2056, 2106, 3019, 3022, 3054, 3057, 3061, 3062, 3063, 3066, 3068, 3069, 3104, 3105, 3172, 3178, 3179, 3180, 3181, 3183, 4022, 4028, 4033 and 4058.

3. In census tract 000101, blocks 1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2014, 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3001, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4012 and 4013.

4. In census tract 000203, blocks 1007, 1009, 1010, 2002, 2003 and 2004.

5. In census tract 000301, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5037 and 5038.

6. In census tract 000400, blocks 1001, 1002, 1003, 1004, 1007, 5004, 5011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011 and 6012.

7. In census tract 000700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1016 and 1019.

8. In census tract 003204, block 6011.

9. In census tract 003408, blocks 1000 and 1017.

10. In census tract 003413, blocks 2000, 2001, 2002, 2003 and 2012.

11. In census tract 003417, block 4011.

12. In census tract 003420, blocks 1005, 1006, 1007, 1008, 1009, 2002, 2005, 2006, 2007, 3000, 3004 and 3007.

13. In census tract 003603, blocks 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022 and 2023.

14. In census tract 003611, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037 and 2038.

15. In census tract 003615, blocks 2005, 2006, 2007, 2008 and 2009.

16. In census tract 003800, block 3012.

17. In census tract 004400, block 2003.

18. In census tract 004600, blocks 1016 and 3002.

(Added to NRS by 2001 Special Session, 277) (Substituted in revision for NRS 218.05725)



NRS 218B.320 - Clark County Senatorial District 5. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Clark County Senatorial District 5, apportioned two Senators, consists of:

1. Census tracts 002808, 002809, 002810, 002811, 002814, 002817, 002818, 002821, 002825, 002826, 002828, 002829, 002830, 002831, 002832, 002833, 002834, 005102, 005103, 005104, 005106, 005107, 005108, 005109, 005311, 005312, 005313, 005314, 005315, 005316, 005317, 005318, 005319, 005320, 005321, 005322, 005332, 005333, 005334, 005337, 005338, 005341 and 005345.

2. Census voting districts 1052, 1089, 1098, 7011, 7030, 7032, 7086, 7088, 7091 and 7092.

3. In census tract 001717, blocks 1010, 1011 and 1012.

4. In census tract 002807, blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033 and 3034.

5. In census tract 002816, blocks 1019, 1036 and 1037.

6. In census tract 002822, blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011 and 1012.

7. In census tract 002827, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2002, 2003, 2004, 2005, 2006, 2007, 2008 and 2009.

8. In census tract 005101, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2003 and 2004.

9. In census tract 005105, blocks 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046 and 2047.

10. In census tract 005200, blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029 and 1030.

11. In census tract 005331, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061 and 1068.

12. In census tract 005335, blocks 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026 and 4027.

13. In census tract 005339, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1040, 1041, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022 and 2023.

14. In census tract 005342, blocks 1011, 1012, 2000, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009 and 3010.

15. In census tract 005343, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013 and 2014.

16. In census tract 005431, blocks 4005 and 4006.

17. In census tract 005501, block 1008.

18. In census tract 005710, blocks 1003, 1004, 1005, 1007 and 1008.

(Added to NRS by 2001 Special Session, 278) (Substituted in revision for NRS 218.0573)



NRS 218B.325 - Clark County Senatorial District 6. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Clark County Senatorial District 6, apportioned one Senator, consists of:

1. Census tracts 003206, 003207, 003208, 003209, 003211, 003212, 003213, 003214, 003215, 003217, 003219, 003305, 003306, 003411, 003412 and 003421.

2. Census voting districts 2051, 2052, 2105, 3002, 3003, 3042, 3152 and 3177.

3. In census tract 003204, blocks 1007, 1008, 1013, 4001, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015 and 6012.

4. In census tract 003205, block 1034.

5. In census tract 003218, blocks 3007, 3008 and 3009.

6. In census tract 003222, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010 and 3011.

7. In census tract 003408, blocks 1001, 1002, 1003, 1006, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003 and 3004.

8. In census tract 003413, blocks 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2015, 2016, 2017 and 2018.

9. In census tract 003415, blocks 1000 and 1001.

10. In census tract 003416, blocks 1005, 1006 and 1007.

11. In census tract 003418, blocks 1000, 1001, 1002, 1003 and 1004.

(Added to NRS by 2001 Special Session, 279; A 2003, 691) (Substituted in revision for NRS 218.05735)



NRS 218B.330 - Clark County Senatorial District 7. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Clark County Senatorial District 7, apportioned two Senators, consists of:

1. Census tracts 001606, 001607, 001612, 001613, 001706, 001707, 001708, 001709, 001710, 001711, 001712, 001714, 001715, 001716, 001718, 001801, 001803, 001804, 002403, 002404, 002405, 002406, 002501, 002504, 002505, 002506, 002601, 002602, 002603, 002702, 002706, 002707, 002708, 002709, 002823, 004910, 004911, 004912, 004922, 004923, 004924, 005005, 005006, 005007, 005008, 005010, 005011 and 005012.

2. Census voting districts 5014, 5028, 5048, 5049, 5050, 5074, 5075, 6042, 7005, 7006, 7007, 7031, 7044, 7045, 7053, 7054, 7089 and 7094.

3. In census tract 001610, blocks 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038 and 2039.

4. In census tract 001611, blocks 1000, 1001, 1002, 1036, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042 and 2043.

5. In census tract 001713, blocks 1000, 1001 and 2000.

6. In census tract 001717, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008 and 1009.

7. In census tract 002201, blocks 2010, 2011, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006 and 3011.

8. In census tract 002300, blocks 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013 and 2014.

9. In census tract 002824, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010 and 1011.

10. In census tract 002955, blocks 2000, 2001, 2002, 2003, 2004, 2005 and 2006.

11. In census tract 002956, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3015, 3016 and 3017.

12. In census tract 005009, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057 and 1058.

13. In census tract 005101, blocks 1000, 1001 and 2000.

14. In census tract 005105, blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012 and 1013.

15. In census tract 005411, blocks 1021, 1022 and 1023.

16. In census tract 006101, block 2027.

(Added to NRS by 2001 Special Session, 279; A 2003, 691) (Substituted in revision for NRS 218.0574)



NRS 218B.335 - Clark County Senatorial District 8. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Clark County Senatorial District 8, apportioned one Senator, consists of:

1. Census tracts 002915, 002916, 002947, 003006, 003220, 003223, 003224, 003225, 003226, 003227, 005803, 005804, 005805, 005806, 005807, 005808 and 005809.

2. Census voting districts 3121, 3123, 3126, 3127, 3186, 6012 and 6052.

3. In census tract 001003, blocks 3000, 3001, 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4002, 4003, 4004, 4005, 4006 and 4012.

4. In census tract 002938, blocks 1029, 1030, 1031, 1032 and 1033.

5. In census tract 002939, blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2026, 2027, 2029 and 2033.

6. In census tract 002949, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010 and 2011.

7. In census tract 002951, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009 and 2010.

8. In census tract 003005, blocks 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 3005, 3006, 3007 and 4005.

9. In census tract 003218, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013 and 5014.

10. In census tract 003221, blocks 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007 and 2008.

11. In census tract 003222, blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 and 4029.

12. In census tract 005811, blocks 2000, 2004 and 2005.

13. In census tract 005812, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018 and 1019.

14. In census tract 005819, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032 and 1033.

(Added to NRS by 2001 Special Session, 280) (Substituted in revision for NRS 218.05745)



NRS 218B.340 - Clark County Senatorial District 9. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Clark County Senatorial District 9, apportioned one Senator, consists of:

1. Census tracts 002940, 002944, 002950, 002952, 002953, 002957, 003210, 003216, 003301, 003302, 003303, 003304, 005813, 005820 and 005821.

2. Census voting districts 1036, 1040, 1054, 1055, 1065, 3004, 3141, 3142, 6074, 6076, 6088, 6092, 6093 and 6094.

3. In census tract 002919, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013 and 1014.

4. In census tract 002939, blocks 2023, 2024, 2025, 2028, 2030, 2031, 2032 and 2034.

5. In census tract 002941, blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003 and 2006.

6. In census tract 002951, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009 and 1010.

7. In census tract 002960, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1022, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046 and 1047.

8. In census tract 003203, blocks 2013, 2014, 2015, 2016, 2017, 2018, 2023, 2024, 2025, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2060, 2061, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169 and 2170.

9. In census tract 003205, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1010, 1023, 1024, 1025 and 1036.

10. In census tract 003221, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045 and 1054.

11. In census tract 005810, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029 and 1034.

12. In census tract 005811, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017 and 2018.

13. In census tract 005812, blocks 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016.

14. In census tract 005816, block 1191.

15. In census tract 005817, blocks 1134, 1135, 1136, 1137, 1140, 1148, 1151 and 1152.

16. In census tract 005819, blocks 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082 and 1083.

(Added to NRS by 2001 Special Session, 281) (Substituted in revision for NRS 218.0575)



NRS 218B.345 - Clark County Senatorial District 10. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Clark County Senatorial District 10, apportioned one Senator, consists of:

1. Census tracts 000503, 000514, 000516, 000518, 000519, 001100, 001200, 001300, 001400, 001500, 001609, 001901 and 001902.

2. Census voting districts 2069, 4043, 4045, 4052, 4053, 4069 and 5047.

3. In census tract 000204, blocks 1000, 1003, 2000, 2001, 2002, 2013 and 2014.

4. In census tract 000400, blocks 1008, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 5000, 5001, 5002, 5003, 5005, 5006, 5007, 5008, 5009 and 5010.

5. In census tract 000504, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3007 and 3012.

6. In census tract 000512, blocks 2014, 2015, 4010, 4011 and 4012.

7. In census tract 000513, blocks 2001, 2003 and 2004.

8. In census tract 000515, block 3002.

9. In census tract 000517, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008 and 3009.

10. In census tract 001608, blocks 2001 and 2002.

11. In census tract 001610, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014 and 2015.

12. In census tract 001611, blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018 and 2019.

(Added to NRS by 2001 Special Session, 282) (Substituted in revision for NRS 218.05755)



NRS 218B.350 - Clark County Senatorial District 11. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Clark County Senatorial District 11, apportioned one Senator, consists of:

1. Census tracts 002203, 002204, 002205, 002912, 002925, 002935, 002936, 002937, 002946, 002948 and 002954.

2. Census voting districts 1035, 1037, 3095, 3110, 3111, 3112, 3113, 3120, 3125, 6044, 6059, 6062, 6072 and 6073.

3. In census tract 000104, blocks 3000, 3001, 3002, 3003, 3004, 4000, 4008 and 4009.

4. In census tract 000105, blocks 2003, 2004, 2005, 2006, 2011, 2012, 2013, 3003, 3004, 3005, 3006, 3007, 3008, 3009 and 3015.

5. In census tract 001003, blocks 4011 and 4013.

6. In census tract 001004, block 2000.

7. In census tract 002919, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006 and 2007.

8. In census tract 002938, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1034, 1035, 1036, 1037, 1038 and 1039.

9. In census tract 002941, blocks 1000, 1001 and 1002.

10. In census tract 002955, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012 and 1013.

11. In census tract 002956, blocks 1007, 1008, 2003, 2004, 3013 and 3014.

12. In census tract 002960, blocks 1019, 1020, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089 and 1090.

13. In census tract 002961, blocks 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026 and 1027.

14. In census tract 002962, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1071, 1072, 1073, 1074, 1075, 1076, 1088, 1089, 1090, 1091 and 1092.

15. In census tract 002963, blocks 1008, 1009, 1010, 1011, 1012 and 1013.

(Added to NRS by 2001 Special Session, 283; A 2003, 693) (Substituted in revision for NRS 218.0576)



NRS 218B.355 - Clark County Senatorial District 12. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Clark County Senatorial District 12, apportioned one Senator, consists of:

1. Census tracts 002815, 002835, 002836, 004907, 005336, 005412, 005421, 005422, 005423, 005432, 005433, 005502, 005503, 005504, 005606, 005611, 005612, 005702, 005704, 005705 and 940500.

2. Census voting districts 1002, 1003, 1019, 1020, 1021, 1022, 1023, 1026, 1032, 1043, 1044, 1046, 1070, 1071, 1076, 1078, 1079, 1096, 2077, 2078, 2079, 2107, 2131, 2132, 2134, 2140, 6091, 6095, 6102, 6103, 7003, 7019 and 7093.

3. In census tract 002816, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034 and 1035.

4. In census tract 003603, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012 and 1052.

5. In census tract 003604, block 1000.

6. In census tract 005009, block 1001.

7. In census tract 005200, blocks 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 and 2027.

8. In census tract 005331, blocks 1023, 1025, 1026, 1027, 1028, 1029, 1062, 1063, 1064, 1065, 1066 and 1067.

9. In census tract 005335, blocks 4000, 4001, 4002, 4003, 4004 and 4005.

10. In census tract 005339, blocks 1035, 1036, 1037, 1038 and 1039.

11. In census tract 005343, block 1000.

12. In census tract 005411, blocks 1001, 1002, 1003, 1004, 1034, 2000, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041 and 2046.

13. In census tract 005431, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 4000, 4001, 4002 and 4004.

14. In census tract 005501, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025 and 2028.

15. In census tract 005607, blocks 2003, 3000, 3001, 3002, 3003, 3004 and 3999.

16. In census tract 005609, blocks 1000, 1003, 1004, 1005, 1010, 1011, 1013, 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1045, 1046, 1047, 1064, 1065, 1998 and 1999.

17. In census tract 005613, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1070, 1071, 1072, 1078, 1079, 1080, 1082, 1084, 1085, 1092, 1093, 1094, 1095, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1118, 1119, 1120, 1121, 1122, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1147, 1166, 1167, 1182, 1215, 1216, 1223, 1224, 1225, 1226, 1228, 1229, 1230, 1232, 1998, 1999, 2002, 2003, 2004, 2005, 2006, 2007, 2008 and 2009.

18. In census tract 005703, blocks 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1044, 1045, 1046, 1068, 1069, 1070, 1071, 1072, 1074, 1075, 1077, 1079, 1080, 1081, 1107, 1108, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1144, 1145, 1146, 1147, 1160, 1161, 1162, 1163, 1164, 1165, 1167, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1471, 1472, 1475, 1476, 1477, 1478, 1479, 1988, 1989, 1990 and 1991.

19. In census tract 005710, blocks 1000, 1009, 1010, 1013, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116 and 1117.

20. In census tract 005817, blocks 1000 and 1163.

21. In census tract 005902, blocks 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1134, 1135, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1248, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040 and 2041.

22. In census tract 006000, blocks 9000, 9001, 9002, 9003, 9004 and 9005.

23. In census tract 006101, blocks 1000, 1006, 1007, 1008, 1015, 1016 and 1017.

24. In census tract 006102, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015.

25. In census tract 006103, blocks 2000, 2001, 2002, 2003, 2004, 2005 and 2006.

(Added to NRS by 2001 Special Session, 283) (Substituted in revision for NRS 218.05765)



NRS 218B.360 - Washoe County Senatorial District 1. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Washoe County Senatorial District 1, apportioned one Senator, consists of:

1. Census tracts 000100, 000200, 000700, 000900, 001400, 001800, 001901, 001902, 002802, 002902 and 003000.

2. Census voting districts 0202, 0207, 0304, 0305, 0400, 0401, 0404, 0425, 0430, 0432, 0444, 0446, 0450, 0623, 0656, 0700 and 0752.

3. In census tract 000300, blocks 1032, 1033, 1034, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3012, 3013, 3014, 3015, 3027, 3028, 3029, 3030 and 3031.

4. In census tract 000400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1028 and 1029.

5. In census tract 001004, blocks 1000, 1001, 1002, 1007 and 1008.

6. In census tract 001300, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019 and 2020.

7. In census tract 001500, blocks 1000, 1001, 2002, 3011, 3012, 3013, 4000, 4001, 4002, 4004, 4013, 4014, 4017, 4018, 4019, 4020 and 4021.

8. In census tract 001700, blocks 1000, 1001, 1008, 1009, 1010, 1018, 1020, 1021, 1024, 1025, 2001, 2002, 3007, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 5000, 5001, 5002, 5012, 5013 and 5014.

9. In census tract 002101, blocks 1009, 1010, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2032, 2033, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079 and 2080.

10. In census tract 002103, block 2004.

11. In census tract 002203, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1015, 1016 and 1017.

12. In census tract 002401, block 2021.

13. In census tract 002500, blocks 2004, 2005, 2010, 2011, 2012, 2015, 2016, 2017, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025 and 3026.

14. In census tract 002702, blocks 3016, 3017, 3018, 3021, 3022, 3023, 3024 and 3029.

15. In census tract 002801, blocks 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 and 3013.

16. In census tract 003101, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056 and 1057.

(Added to NRS by 2001 Special Session, 286; A 2003, 695) (Substituted in revision for NRS 218.0577)



NRS 218B.365 - Washoe County Senatorial District 2. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Washoe County Senatorial District 2, apportioned one Senator, consists of:

1. In Lyon County:

(a) Census voting district 0075.

(b) In census tract 940100, blocks 1342 and 1343.

(c) In census tract 960100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1027, 1028, 1029, 1030, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 2012, 2022, 2024, 2025, 2037, 2038, 2039, 2040, 2041, 3002, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3022, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3998 and 3999.

2. In Storey County:

(a) Census voting district 0025.

(b) In census tract 970100, blocks 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1079, 1080, 1081, 1082, 1083, 1998 and 1999.

3. In Washoe County:

(a) Census tracts 002701, 002901, 003105, 003106, 003107, 003108, 003502, 003503, 003504, 003505, 003506, 003507 and 009401.

(b) Census voting districts 0405, 0423, 0424, 0426, 0440, 0442, 0443, 0632, 0706, 0708, 0713, 0779, 0806, 0827, 0836, 0862, 0882, 0883, 0889, 0892, 0893, 0896, 0897, 0908, 0909 and 0916.

(c) In census tract 001500, block 3017.

(d) In census tract 002103, blocks 2000, 2001, 2002, 2003, 2006, 2020, 2021 and 2999.

(e) In census tract 002401, block 1000.

(f) In census tract 002500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006 and 1007.

(g) In census tract 002604, blocks 3003, 5017, 5018, 5023, 5024, 5028, 5064, 5065, 5066, 5067, 5069, 5070, 5071, 5072, 5074, 5075, 5076, 5077, 5078, 6000, 6003, 6004, 6009, 6010, 6023, 6024 and 6025.

(h) In census tract 002609, blocks 1000, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 2000, 2001, 2002, 2003, 2004, 2005, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2032, 2033, 2034, 2035 and 2042.

(i) In census tract 002702, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3019, 3020, 3025, 3026, 3032, 3033, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018 and 4019.

(j) In census tract 002801, blocks 1002, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012 and 1013.

(k) In census tract 003101, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2008, 2009, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085 and 2999.

(l) In census tract 003501, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1467, 1485, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1993, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2016, 2017, 2018, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 4000, 4034, 4035, 4039, 4041, 4075, 4076, 4079, 4080, 4081, 4082, 4083, 4084, 4087, 4088, 4089, 4090, 4091, 4094, 4104, 4105, 4106, 4107, 4108, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4141, 4142, 4144, 4145, 4151, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4176, 4178, 4179, 4180, 4181, 4193, 4194, 4196, 4197, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4244, 4245, 4246, 4247, 4248, 4249, 4250, 4251, 4252, 4253, 4254, 4255, 4256, 4257, 4258, 4259, 4260, 4261, 4262, 4263, 4264, 4265, 4266, 4267, 4268, 4269, 4270, 4271, 4272, 4274, 4275, 4276, 4277, 4281, 4282, 4283, 4284, 4285, 4286, 4287, 4288, 4289, 4290, 4291, 4292, 4293, 4294, 4295, 4296, 4297, 4298, 4299, 4300, 4301, 4302, 4303, 4304, 4305, 4306, 4307, 4308, 4309, 4310, 4311, 4312, 4313, 4314, 4315, 4316, 4317, 4318, 4319, 4320, 4321, 4322, 4323, 4324, 4325, 4326, 4327, 4328, 4998, 4999, 6000, 6001, 6002, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021 and 6022.

(Added to NRS by 2001 Special Session, 287; A 2003, 696) (Substituted in revision for NRS 218.05775)



NRS 218B.370 - Washoe County Senatorial District 3. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Washoe County Senatorial District 3, apportioned one Senator, consists of:

1. Census tracts 001101, 001103, 001104, 001105, 001200, 002300, 002402, 002406, 002603, 002605, 002606 and 002607.

2. Census voting districts 0107, 0134, 0210, 0230, 0232, 0433, 0531, 0532, 0533, 0747, 0748, 0771, 0801, 0814, 0821, 0824, 0825, 0832, 0865 and 0901.

3. In census tract 000300, blocks 3009, 3010, 3011, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3032 and 3033.

4. In census tract 000400, blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1030, 1031, 2005, 2006, 2028, 3000, 3001, 3002, 3003, 3004, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3028, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020.

5. In census tract 001003, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4004, 4005, 4006, 4007, 4008, 4009, 4013, 4014, 6000, 6001, 6009, 6010, 6011, 6012, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030 and 6046.

6. In census tract 001006, blocks 2004, 2005, 2006, 2007, 2008, 2009, 2014, 2015, 2016, 2017, 2019, 2021, 2022, 2023, 2026, 2029, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2999, 3036 and 3037.

7. In census tract 001300, blocks 1000, 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1025 and 2011.

8. In census tract 002401, blocks 1002 and 2020.

9. In census tract 002500, blocks 1008, 2003, 2006, 2007, 2009, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015.

10. In census tract 002604, blocks 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3001, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, 3027, 3028, 3029, 3030, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4015, 4016, 4017, 4019, 4020, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5019, 5022, 5029, 5030, 5031, 5032 and 5033.

11. In census tract 002609, blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1032, 1033, 1034, 1036, 1037, 1038, 1039, 1041, 1044, 2006, 2015, 2030, 2031, 2037, 2038, 2040, 2041, 2043 and 2999.

12. In census tract 003501, blocks 4099, 4100, 4138, 4139, 4140, 4143, 4146, 4147, 4148, 4149, 4150, 4152, 5101, 5102 and 6003.

(Added to NRS by 2001 Special Session, 289; A 2003, 702) (Substituted in revision for NRS 218.0578)



NRS 218B.375 - Washoe County Senatorial District 4. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Washoe County Senatorial District 4, apportioned one Senator, consists of:

1. In Carson City:

(a) Census voting districts 0106, 0108, 0109, 0221, 0222, 0223, 0229 and 0336.

(b) In census tract 000400, blocks 1000, 1002, 1014, 1020, 1021, 1025, 1026, 1027, 1063, 1064 and 2015.

(c) In census tract 000500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007 and 2008.

(d) In census tract 000600, block 3011.

(e) In census tract 000900, blocks 1000, 1002, 1013, 1014, 1015, 1016, 1017, 2004, 2005, 2007, 2008 and 2009.

(f) In census tract 001000, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1015, 1016, 1017, 1018, 1019, 1020, 2010 and 2011.

2. In Washoe County:

(a) Census tracts 001005, 001007, 002104, 002105, 002106, 002202, 002204, 002205, 003201, 003202, 003302 and 003304.

(b) Census voting districts 0222, 0253, 0254, 0306, 0307, 0333, 0340, 0342, 0343, 0345, 0346, 0353, 0761, 0798 and 0879.

(c) In census tract 001003, blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2001, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039 and 6040.

(d) In census tract 001004, blocks 1003, 1004, 1005, 1006, 2000, 2003, 3000, 3001, 3002, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004 and 5005.

(e) In census tract 001006, blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1037, 2000, 2001, 2018, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 3012, 3014, 3015, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3035, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 4000, 4001, 4002, 4003, 4004 and 4005.

(f) In census tract 002101, blocks 2028, 2029, 2030, 2031, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2081, 2082, 2083, 2084, 2085, 2086 and 2087.

(g) In census tract 002103, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2012, 2013, 2014, 2015, 2016 and 2022.

(h) In census tract 002203, blocks 1009, 2000, 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008 and 5009.

(Added to NRS by 2001 Special Session, 290; A 2003, 704) (Substituted in revision for NRS 218.05785)



NRS 218B.380 - Capital Senatorial District. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Capital Senatorial District, apportioned one Senator, consists of:

1. In Carson City:

(a) Census tracts 000100, 000200, 000300, 000700 and 000800.

(b) Census voting districts 0220, 0226, 0260, 0330, 0331, 0337 and 0338.

(c) In census tract 000400, blocks 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1050, 1051, 2016 and 2017.

(d) In census tract 000500, blocks 1006, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3032, 3033, 3034, 4000, 4001, 4002, 4005, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6016, 6017, 6019, 6020, 6021, 6022 and 6023.

(e) In census tract 000600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3009, 3010, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031 and 4032.

(f) In census tract 000900, blocks 2000, 2001, 2002, 2003, 2006 and 2011.

(g) In census tract 001000, blocks 1000, 1001, 1021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3040, 3041, 3042, 3043, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3153, 3982, 3983, 3984, 3986, 3989, 3994, 3996, 3997 and 3999.

2. In Douglas County:

(a) Census tracts 000200, 000301, 000302 and 000400.

(b) Census voting districts 0040, 0045, 0090, 0135 and 0160.

(c) In census tract 000102, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1067, 1068, 1069, 1070, 2031, 2057 and 2058.

(d) In census tract 000103, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 3003, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037 and 3038.

(e) In census tract 000501, blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031 and 1032.

(f) In census tract 000502, blocks 2008 and 2009.

3. In Lyon County:

(a) Census tracts 009402, 009602 and 009603.

(b) Census voting districts 0005, 0015 and 0020.

(c) In census tract 940100, blocks 1344 and 1345.

(d) In census tract 960100, blocks 1023, 1024, 1025, 1026, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065 and 2066.

(e) In census tract 960700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1049, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1099, 1100, 1101, 1102, 1103, 1998, 1999, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3062, 3063, 3064, 3065, 3080, 3081, 3082, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4998 and 4999.

(f) In census tract 960800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 2096, 2097, 2098, 2099 and 2100.

4. In Storey County:

(a) Census tract 009401.

(b) Census voting districts 0005, 0010 and 0020.

(c) In census tract 970100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1084, 1085, 1086, 1087, 1088, 1089, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 2018, 2019, 2022, 2026 and 2027.

(Added to NRS by 2001 Special Session, 291; A 2003, 706) (Substituted in revision for NRS 218.0579)



NRS 218B.385 - Central Nevada Senatorial District. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Central Nevada Senatorial District, apportioned one Senator, consists of:

1. Churchill County, Esmeralda County and Mineral County.

2. In Clark County:

(a) Census tracts 005608, 005818 and 005901.

(b) Census voting districts 3131, 3136, 3138 and 6087.

(c) In census tract 003203, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011 and 2012.

(d) In census tract 005607, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013 and 3014.

(e) In census tract 005609, blocks 1001, 1002, 1008 and 1017.

(f) In census tract 005613, block 2001.

(g) In census tract 005810, blocks 1030, 1031, 1032 and 1033.

(h) In census tract 005817, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1069, 1070, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1141, 1142, 1143, 1149, 1150, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162 and 1164.

(i) In census tract 005902, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1118, 1121, 1136, 1137, 1138, 1139, 1247, 1249, 1250, 1251, 1259, 1260, 1261, 1262, 2000, 9011 and 9019.

3. In Douglas County:

(a) Census tracts 000101 and 000600.

(b) Census voting districts 0010, 0060, 0085 and 0140.

(c) In census tract 000102, blocks 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125 and 2126.

(d) In census tract 000103, blocks 3000, 3001, 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3039, 3040, 3041, 3042, 3043, 3044 and 3045.

(e) In census tract 000501, blocks 1000, 1001, 1002, 1003, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2006, 2007, 2008, 2012, 2013 and 2014.

(f) In census tract 000502, blocks 2010, 2011, 2012, 2018, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2035, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2058, 2059, 2060, 2061, 2062, 2071, 2072, 2074 and 2075.

4. In Lyon County:

(a) Census voting district 0030.

(b) In census tract 960100, blocks 3000, 3001, 3003 and 3004.

(c) In census tract 960800, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2994, 2995, 2996, 2997, 2998, 2999, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5051, 5052, 5053, 5056, 5057, 5058, 5059, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5173, 5200, 5201, 5202, 5203, 5204, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 5214, 5215, 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228, 5229, 5230, 5231 and 5232.

5. In Nye County:

(a) Census tracts 980300, 980401, 980402, 980403, 980404, 980405, 980406 and 980500.

(b) Census voting districts 0005, 0040, 0045, 0050 and 0055.

(Added to NRS by 2001 Special Session, 293) (Substituted in revision for NRS 218.05795)



NRS 218B.390 - Rural Nevada Senatorial District. [Superseded by the Senatorial Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Senatorial Districts.] Rural Nevada Senatorial District, apportioned one Senator, consists of:

1. Elko County, Eureka County, Humboldt County, Lander County, Lincoln County, Pershing County and White Pine County.

2. In Nye County, census voting districts 0010, 0015, 0020, 0025, 0030 and 0035.

(Added to NRS by 2001 Special Session, 295; A 2005, 546) (Substituted in revision for NRS 218.05797)



NRS 218B.600 - Assembly District 1. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 1 consists of, in Clark County:

1. Census tracts 003410, 003413, 003414, 003416 and 003609.

2. Census voting districts 2043, 2047, 2102, 2104, 3022, 3023, 3024, 3027, 3053, 3172, 3173 and 3174.

3. In census tract 003204, blocks 6011 and 6012.

4. In census tract 003305, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2001, 2005, 2006, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012 and 4013.

5. In census tract 003306, blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4013, 4014, 4015, 4016 and 4017.

6. In census tract 003409, blocks 1000, 1006, 1007, 1008, 1009, 1013, 1014, 1015, 3007, 3008, 3009 and 3010.

7. In census tract 003412, blocks 2000, 2001, 2002, 2012, 2013, 2018, 2019, 3000, 3001, 3006, 3007, 3008, 3011, 3017, 3018 and 3019.

8. In census tract 003415, blocks 3000, 3001, 3002, 3004, 4000, 4001, 4012, 6000, 6001, 6002, 6003, 6005, 6006, 6007, 6008, 6009 and 6015.

9. In census tract 003417, blocks 4000, 4009, 4010 and 4011.

10. In census tract 003420, blocks 1010, 2005, 2006 and 2007.

11. In census tract 003604, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010 and 3011.

12. In census tract 003610, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1012, 1013, 1014, 1015, 1016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4002, 4003, 4004, 4005, 4006 and 4013.

13. In census tract 003612, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018 and 2000.

14. In census tract 003613, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2002 and 2003.

(Added to NRS by 1981, 1109; A 1991, 1462; 2001 Special Session, 297) (Substituted in revision for NRS 218.058)



NRS 218B.605 - Assembly District 2. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 2 consists of, in Clark County:

1. Census tracts 002915, 002916, 003216, 003221, 003222, 003223, 003226, 005803, 005804 and 005805.

2. Census voting districts 6017, 6020, 6023 and 6025.

3. In census tract 003210, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010 and 4011.

4. In census tract 003211, block 1022.

5. In census tract 003218, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013 and 5014.

6. In census tract 005808, blocks 1006, 2001, 2002 and 2003.

(Added to NRS by 1981, 1115; A 1991, 1474; 2001 Special Session, 299; 2003, 709) (Substituted in revision for NRS 218.0586)



NRS 218B.610 - Assembly District 3. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 3 consists of, in Clark County:

1. Census tracts 000103, 000104, 001003, 003005, 003006 and 003225.

2. Census voting districts 3091, 6002, 6003, 6014 and 6045.

3. In census tract 000105, blocks 1005, 1008, 1009, 2004, 2005, 2006, 2011, 2012, 2013, 3003, 3004, 3005, 3006, 3007, 3008, 3009 and 3015.

4. In census tract 001004, blocks 1000, 1001, 1002, 1003, 1004, 2002, 2003, 2004, 2005, 2006, 2007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6003, 6004, 6005, 6006 and 6007.

5. In census tract 002905, blocks 1002, 1003, 1004, 1005, 2000, 2001, 3000, 3001, 3002, 4002, 4003, 4004, 4005 and 4008.

6. In census tract 003001, blocks 3003, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006 and 4007.

7. In census tract 003224, blocks 3000, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4006, 4007, 5000, 5001, 5002, 5003, 5004 and 5005.

(Added to NRS by 1981, 1110; A 1991, 1463; 2001 Special Session, 299) (Substituted in revision for NRS 218.059)



NRS 218B.615 - Assembly District 4. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 4 consists of, in Clark County:

1. Census tracts 003205, 003206, 003213, 003214 and 003217.

2. Census voting districts 3002, 3003, 3033, 3035, 3038, 3042, 3044, 3145 and 3196.

3. In census tract 003203, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2066, 2067, 2068, 2069, 2070, 2071, 2091, 2092, 2093, 2094, 2095, 2104, 2105, 2110, 2111, 2112, 2113, 2114, 2136, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182 and 2183.

4. In census tract 003207, blocks 1004, 1005, 2001, 2002, 2003, 2004, 2005, 3016, 3017, 3018, 3019, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 5005, 5006, 5007, 5008, 5009, 5010, 5011 and 5012.

5. In census tract 003210, blocks 1000, 2002 and 2003.

6. In census tract 003211, blocks 1000, 1001, 1002, 1003, 1007, 1018, 1019, 1020, 1021, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018 and 2019.

7. In census tract 003212, blocks 1000, 1001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013 and 6014.

8. In census tract 003218, blocks 3007, 3008 and 3009.

9. In census tract 005810, blocks 1003 and 1005.

(Added to NRS by 1981, 1110; A 1991, 1463; 2001 Special Session, 300; 2003, 710) (Substituted in revision for NRS 218.0596)



NRS 218B.620 - Assembly District 5. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 5 consists of, in Clark County:

1. Census tracts 002939, 002940, 002944, 002950, 002951 and 002952.

2. Census voting districts 3127, 6018, 6019, 6022, 6024, 6026, 6049, 6050 and 6079.

3. In census tract 002941, blocks 2006, 2007, 2008, 2009 and 2010.

4. In census tract 002947, blocks 1033, 1034, 1035, 1036, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2019, 2020, 2025, 2026, 2027, 2028, 2029 and 2030.

5. In census tract 002953, blocks 1001, 1008, 1009, 1010, 1011, 1012, 1013, 1014 and 1015.

6. In census tract 005808, blocks 2005, 2006, 2007 and 2009.

7. In census tract 005811, blocks 1000, 1001, 1002, 1004, 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017 and 2018.

8. In census tract 005812, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011 and 3012.

(Added to NRS by 1981, 1120; A 1991, 1490; 1993, 562; 2001 Special Session, 301) (Substituted in revision for NRS 218.0601)



NRS 218B.625 - Assembly District 6. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 6 consists of, in Clark County:

1. Census tracts 000203, 000301, 003425 and 003500.

2. Census voting districts 2056, 3051, 3060, 3061, 3062, 3063, 3066, 3068, 3100, 3101, 3178, 3179, 3180, 3183, 3185, 4019, 4022, 4030, 4033, 4035, 4036 and 4038.

3. In census tract 000101, blocks 2005, 2006, 2007, 2008, 2009, 2010, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014 and 4015.

4. In census tract 000201, blocks 2000, 2004, 2005, 2006 and 2010.

5. In census tract 000302, blocks 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012 and 4013.

6. In census tract 000400, blocks 1008, 1010 and 1011.

7. In census tract 000700, block 2004.

8. In census tract 000900, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1014, 1015, 1016, 1017, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 2018 and 2019.

9. In census tract 001005, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000 and 2010.

10. In census tract 003700, blocks 1021 and 1022.

11. In census tract 003800, blocks 3005, 3006, 3007, 3010, 3011 and 3012.

(Added to NRS by 1981, 1111; A 1991, 1466; 2001 Special Session, 302) (Substituted in revision for NRS 218.0605)



NRS 218B.630 - Assembly District 7. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 7 consists of, in Clark County:

1. Census tract 003614.

2. Census voting districts 2109, 2110, 2137, 3054, 3057, 3098, 3099, 3181, 4012, 4013, 4014, 4016, 4017, 4018, 4020, 4031, 4063 and 4064.

3. In census tract 003417, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008 and 2009.

4. In census tract 003420, blocks 3000, 3004 and 3007.

5. In census tract 003603, blocks 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022 and 2023.

6. In census tract 003611, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2011, 2012, 2013, 2014, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037 and 2038.

7. In census tract 003612, blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011 and 3012.

8. In census tract 003613, blocks 2000, 2001, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020 and 4021.

9. In census tract 003615, blocks 2005, 2006, 2007, 2008 and 2009.

10. In census tract 003700, blocks 1008, 1009, 1010 and 1020.

11. In census tract 003800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1011, 1012, 1013, 1014, 4001 and 4009.

12. In census tract 004400, blocks 1005, 1006, 1007, 1008, 1017, 1018, 1019, 2002 and 2003.

13. In census tract 004500, blocks 2000, 2001, 2002, 2003, 2005, 2006, 2007 and 2008.

14. In census tract 004600, blocks 1002, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3002, 3011, 3012, 3013, 3014 and 3015.

15. In census tract 004714, blocks 1005, 1006 and 1011.

16. In census tract 004715, blocks 1013 and 2012.

17. In census tract 004716, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008 and 2009.

(Added to NRS by 1981, 1112; A 1991, 1466; 2001 Special Session, 303; 2003, 711) (Substituted in revision for NRS 218.061)



NRS 218B.635 - Assembly District 8. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 8 consists of, in Clark County:

1. Census tracts 002204, 002912, 002925 and 002954.

2. Census voting districts 1040, 6044 and 6066.

3. In census tract 002203, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009 and 2010.

4. In census tract 002205, blocks 3000, 3001, 3002, 3003, 3004, 3005 and 3006.

5. In census tract 002935, blocks 1007, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008 and 2009.

6. In census tract 002955, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012 and 1013.

7. In census tract 002956, blocks 1007, 1008, 2003, 2004, 3013 and 3014.

8. In census tract 002962, blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1066, 1069, 1070, 1071, 1072, 1079, 1080, 1081 and 1082.

9. In census tract 002963, blocks 1003, 1004, 1005, 1006, 1007, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1041, 1042, 1043, 1044, 1053 and 1054.

(Added to NRS by 1981, 1112; A 1991, 1467; 2001 Special Session, 304; 2003, 712) (Substituted in revision for NRS 218.0615)



NRS 218B.640 - Assembly District 9. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 9 consists of, in Clark County:

1. Census tracts 000204, 000600, 000800, 001100, 001200, 001901 and 001902.

2. Census voting districts 3108, 3114, 3115, 3116, 3117, 4050, 5009, 5056, 5065, 5066 and 5069.

3. In census tract 000400, blocks 3004, 3005, 3006, 3007, 3008, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 5011 and 5012.

4. In census tract 000700, blocks 1000, 1012, 1013, 1014, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 2000, 2001, 2002, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015 and 2016.

5. In census tract 000900, blocks 1000, 1001, 1010, 1011, 1012, 1013, 2000, 2001, 2015 and 2016.

6. In census tract 001004, blocks 2001, 6000, 6001 and 6002.

7. In census tract 001300, blocks 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5001, 5002, 5003, 5004, 5005, 5007, 5008, 5009, 5010, 5011, 5012 and 5013.

8. In census tract 001400, blocks 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3015, 3016, 3017, 4004, 4005, 4010, 4011, 4012, 4013, 4018 and 4019.

9. In census tract 002404, blocks 1000, 2000 and 2002.

(Added to NRS by 1981, 1112; A 1991, 1468; 2001 Special Session, 305) (Substituted in revision for NRS 218.062)



NRS 218B.645 - Assembly District 10. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 10 consists of, in Clark County:

1. Census tracts 002000, 002201, 002300, 002601, 002810, 002831, 002832, 002834, 002835 and 002836.

2. Census voting districts 3118, 5068 and 5070.

3. In census tract 002403, block 2002.

4. In census tract 002404, blocks 1001, 1002, 1003 and 1005.

5. In census tract 002405, blocks 1001 and 1002.

6. In census tract 002702, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023 and 1024.

7. In census tract 002807, blocks 3003, 3004 and 3005.

8. In census tract 002814, blocks 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2007, 2008, 2009, 2010 and 2011.

9. In census tract 002815, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1015, 1025, 1026, 1027, 1036, 1037 and 1038.

10. In census tract 002816, blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011 and 1012.

11. In census tract 002828, blocks 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045 and 1046.

12. In census tract 002927, block 2000.

13. In census tract 002955, blocks 2000, 2001, 2002, 2003, 2004, 2005 and 2006.

14. In census tract 002956, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3015, 3016 and 3017.

15. In census tract 002962, blocks 1000, 1001, 1002, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1073, 1074, 1075, 1076, 1077, 1078, 1083, 1084, 1085, 1086 and 1087.

16. In census tract 002963, blocks 1000, 1001, 1002, 1027, 1028, 1029, 1030, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1087, 1088, 1089 and 1090.

17. In census tract 005816, blocks 1000, 1001, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1090 and 1091.

(Added to NRS by 1981, 1112; A 1991, 1468; 2001 Special Session, 306; 2003, 713) (Substituted in revision for NRS 218.0625)



NRS 218B.650 - Assembly District 11. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 11 consists of, in Clark County:

1. Census tracts 000510, 000516 and 004000.

2. Census voting districts 2018, 2020, 2021, 4043, 4046, 4047, 4048, 4049 and 4069.

3. In census tract 000400, blocks 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 5000, 5001, 5005, 5006, 5007, 5008, 5009 and 5010.

4. In census tract 000504, blocks 1002, 1005, 1006, 2000, 2001, 2005, 2006, 2008, 2009 and 3007.

5. In census tract 000517, blocks 1002, 1003, 1005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008 and 3009.

6. In census tract 000518, blocks 1000, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 4000 and 4004.

7. In census tract 000519, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011 and 3012.

8. In census tract 003800, blocks 1008, 1009, 1010, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 4000, 4002, 4003 and 4004.

9. In census tract 004300, blocks 1014, 2006, 2007, 2008, 2009 and 2010.

10. In census tract 004400, blocks 2000, 2001, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 4005, 4006, 4007, 4008 and 4012.

(Added to NRS by 1981, 1113; A 1991, 1469; 2001 Special Session, 306; 2003, 715) (Substituted in revision for NRS 218.063)



NRS 218B.655 - Assembly District 12. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 12 consists of, in Clark County:

1. Census tracts 001500, 001609, 001610, 004910, 004911, 004912 and 004924.

2. Census voting districts 1043, 4045, 5005 and 5019.

3. In census tract 000504, blocks 3000, 3001, 3002, 3003, 3004 and 3012.

4. In census tract 000518, blocks 1001, 1002, 1003, 1004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4001, 4002, 4003 and 4005.

5. In census tract 001300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 5000 and 5006.

6. In census tract 001400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 3001, 3002, 3003, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4006, 4007, 4008, 4009, 4014, 4015, 4016, 4017, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017 and 5018.

7. In census tract 001608, blocks 2001 and 2002.

8. In census tract 001611, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2013 and 2014.

9. In census tract 004922, blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032 and 1033.

10. In census tract 004923, block 1012.

(Added to NRS by 1981, 1113; A 1991, 1469; 2001 Special Session, 307; 2003, 716) (Substituted in revision for NRS 218.0635)



NRS 218B.660 - Assembly District 13. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 13 consists of, in Clark County:

1. Census tracts 003227, 003301, 003302, 003303, 003304, 005813, 005819 and 005820.

2. Census voting districts 3133, 3138, 3142, 3188, 6087, 6092 and 6093.

3. In census tract 003203, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2060, 2061, 2062, 2063, 2064, 2065, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2106, 2107, 2108, 2109, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2137 and 2166.

4. In census tract 003305, blocks 2000, 2002, 2003, 2004, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015.

5. In census tract 003306, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4007, 4008, 4009, 4010, 4011 and 4012.

6. In census tract 003603, blocks 1008, 1009, 1010, 1011 and 1012.

7. In census tract 003604, block 1000.

8. In census tract 005703, block 1530.

9. In census tract 005810, blocks 1000, 1001, 1002, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030 and 1034.

10. In census tract 005811, blocks 1003, 1007, 1008, 1015, 1016, 1019, 1030, 1031, 1032 and 1033.

11. In census tract 005812, blocks 3013, 3014, 3015 and 3016.

12. In census tract 005816, blocks 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1207, 1208, 1209, 1210, 1211, 1221, 1222, 1223, 1224, 1225, 1240, 1289, 1290, 1292, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567 and 1999.

13. In census tract 005817, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1069, 1070, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1144, 1145, 1146, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162 and 1164.

14. In census tract 005818, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1035, 1036, 1037, 1038, 1042, 1053, 1054, 1055, 1056, 1057, 1058 and 1059.

15. In census tract 005821, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1058, 1059, 1060, 1061, 1062 and 1063.

16. In census tract 005902, blocks 1121, 1222, 1226, 1227, 1228 and 9019.

(Added to NRS by 1981, 1113; A 1991, 1470; 2001 Special Session, 308) (Substituted in revision for NRS 218.064)



NRS 218B.665 - Assembly District 14. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 14 consists of, in Clark County:

1. Census tracts 000513, 004710, 004907, 004914, 004915, 004919, 004920 and 004921.

2. Census voting districts 1026, 1032 and 2122.

3. In census tract 000512, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 and 3013.

4. In census tract 000514, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015 and 2016.

5. In census tract 000515, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4008 and 4009.

6. In census tract 000517, blocks 1000, 1001, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017 and 2018.

7. In census tract 000519, block 3000.

8. In census tract 004922, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014 and 1023.

9. In census tract 004923, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014 and 1015.

10. In census tract 006101, blocks 1007, 1008, 1015, 1016 and 1017.

(Added to NRS by 1981, 1114; A 1991, 1471; 2001 Special Session, 310) (Substituted in revision for NRS 218.0645)



NRS 218B.670 - Assembly District 15. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 15 consists of, in Clark County:

1. Census tracts 001606, 001607, 001612, 001613, 001706, 001707, 001708, 001709, 001710, 001801 and 001803.

2. Census voting districts 5028, 7029, 7056, 7057, 7058 and 7060.

3. In census tract 001611, blocks 2010, 2011, 2012, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042 and 2043.

4. In census tract 001713, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1016, 1017 and 1018.

5. In census tract 001717, blocks 1013, 1017 and 1018.

6. In census tract 001804, blocks 1000, 1003, 1004, 1005, 1006, 1007, 2000, 2004, 2005, 2006, 2007 and 2008.

(Added to NRS by 1981, 1114; A 1991, 1471; 1993, 561; 2001 Special Session, 311) (Substituted in revision for NRS 218.065)



NRS 218B.675 - Assembly District 16. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 16 consists of, in Clark County:

1. Census tracts 001714, 002706, 002707, 002708, 002709, 002811, 002823, 002824 and 002825.

2. Census voting districts 1059, 1060, 7032, 7061, 7062, 7066, 7069, 7071, 7089, 7091 and 7092.

3. In census tract 001713, blocks 1000, 1001, 1010, 1011, 1013, 1014, 1015 and 2000.

4. In census tract 001717, blocks 1014, 1015 and 1016.

5. In census tract 002702, blocks 1014 and 3010.

6. In census tract 002809, blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039 and 4040.

7. In census tract 002814, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1012, 2000, 2001, 2002, 2003, 2004, 2005 and 2006.

8. In census tract 002830, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038 and 1039.

(Added to NRS by 1981, 1114; A 1991, 1472; 2001 Special Session, 311; 2003, 716) (Substituted in revision for NRS 218.0655)



NRS 218B.680 - Assembly District 17. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 17 consists of, in Clark County:

1. Census tracts 003605, 003606, 003607, 003608 and 004703.

2. Census voting districts 2004, 2083, 2140, 2142, 3131 and 3136.

3. In census tract 003603, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1052, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1073, 1074, 2000, 2001, 2002 and 2003.

4. In census tract 003604, blocks 1008, 1009, 1010, 1011 and 1012.

5. In census tract 003610, blocks 1000, 1001, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 4000, 4001, 4007, 4008, 4009, 4010, 4011 and 4012.

6. In census tract 003611, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2006, 2007, 2008, 2009, 2010, 2015, 2016, 2017, 2018, 2019, 2020 and 2021.

7. In census tract 003615, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003 and 2004.

8. In census tract 004600, blocks 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3016, 3017, 3018 and 3019.

9. In census tract 004712, blocks 1000, 1001, 1002, 2000, 2001, 2002, 3000, 3001, 3002, 3003, 3004, 3005 and 3006.

10. In census tract 004715, blocks 1000, 1004, 1005 and 1012.

11. In census tract 005817, blocks 1000 and 1163.

12. In census tract 005818, blocks 1000, 1050, 1051 and 1052.

13. In census tract 005902, blocks 1108, 1109, 1110, 1111, 1112, 1118, 1134, 1135, 1136, 1152, 1154, 1155, 1156, 1157, 1158, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1223, 1224, 1225, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250 and 1251.

14. In census tract 006000, blocks 9001, 9002, 9003, 9004, 9007, 9009, 9011, 9012, 9013, 9017, 9018, 9019, 9020, 9021, 9026, 9027, 9028, 9029, 9030, 9031, 9032, 9033, 9034, 9035, 9038, 9039, 9040, 9041, 9049, 9050 and 9051.

15. In census tract 006102, blocks 3003, 3004, 3005, 3006, 3007, 3008, 3009 and 3010.

(Added to NRS by 1981, 1115; A 1991, 1472; 2001 Special Session, 312; 2003, 717) (Substituted in revision for NRS 218.066)



NRS 218B.685 - Assembly District 18. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 18 consists of, in Clark County:

1. Census tracts 001715, 001716, 001718, 002808, 002817, 002818, 002822, 002826, 002827, 005005, 005006, 005007, 005008, 005011 and 005012.

2. Census voting districts 7042, 7052, 7053 and 7094.

3. In census tract 005009, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057 and 1058.

4. In census tract 005010, blocks 1021 and 1031.

5. In census tract 005105, block 1000.

6. In census tract 005411, block 1022.

7. In census tract 006101, block 2027.

(Added to NRS by 1981, 1115; A 1991, 1473; 2001 Special Session, 313; 2003, 719) (Substituted in revision for NRS 218.0665)



NRS 218B.690 - Assembly District 19. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 19 consists of, in Clark County:

1. Census tracts 004708, 004711, 004916, 004917, 004918, 006201, 006202 and 006203.

2. Census voting districts 2112, 2117, 2118, 2129, 2130 and 4066.

3. In census tract 004707, blocks 1000, 1001, 1002, 1003, 1006, 1008, 1009 and 1010.

4. In census tract 004709, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007 and 2008.

5. In census tract 004712, blocks 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011 and 3007.

6. In census tract 004713, blocks 1001, 1004, 1005, 1006, 1007, 1008 and 1009.

7. In census tract 004714, blocks 1000, 1001, 1002, 1003, 1004, 1007, 1008, 1009, 1010 and 1012.

8. In census tract 004716, block 2010.

9. In census tract 004717, blocks 1000, 1001, 1002, 2008, 2009, 2010, 2011 and 2012.

10. In census tract 006000, blocks 9000, 9005, 9006, 9008, 9010, 9042, 9043, 9044, 9045, 9046, 9047, 9048, 9052, 9053, 9054 and 9055.

11. In census tract 006101, blocks 1003, 1004 and 1005.

12. In census tract 006103, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009 and 1011.

13. In census tract 006204, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009 and 2010.

(Added to NRS by 1981, 1115; A 1991, 1473; 2001 Special Session, 313) (Substituted in revision for NRS 218.067)



NRS 218B.695 - Assembly District 20. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 20 consists of, in Clark County:

1. Census tracts 005502, 005503, 005504, 005606, 005607, 005608, 005609, 005611, 005612, 005613, 005702, 005704, 005705, 005901 and 940500.

2. Census voting districts 1002, 1044, 1070, 1071, 1076, 6102, 6103, 7002, 7003, 7019 and 7093.

3. In census tract 005411, blocks 2000, 2002, 2003, 2005, 2014 and 2046.

4. In census tract 005431, blocks 4000, 4001, 4002, 4005 and 4007.

5. In census tract 005501, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1043, 1044, 1045, 1046, 1047, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025 and 2028.

6. In census tract 005703, blocks 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1044, 1045, 1046, 1068, 1069, 1070, 1071, 1072, 1074, 1075, 1077, 1079, 1080, 1081, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1103, 1105, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1144, 1145, 1146, 1147, 1160, 1161, 1162, 1163, 1164, 1165, 1167, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1471, 1472, 1475, 1476, 1477, 1478, 1479, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1986, 1987, 1988, 1989, 1990 and 1991.

7. In census tract 005710, blocks 1000, 1009, 1010, 1011, 1013, 1018, 1022, 1070, 1135 and 1145.

8. In census tract 005902, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1153, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1259, 1260, 1261, 1262, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040 and 2041.

9. In census tract 006101, blocks 1000, 1001, 1002, 1006, 1052, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024 and 2026.

10. In census tract 006102, blocks 3000, 3001, 3002, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034 and 3035.

11. In census tract 006103, blocks 2000, 2001, 2002, 2003, 2004, 2005 and 2006.

12. In census tract 006204, blocks 1000, 1013, 1014 and 1015.

(Added to NRS by 1981, 1115; A 1991, 1474; 2001 Special Session, 314) (Substituted in revision for NRS 218.068)



NRS 218B.700 - Assembly District 21. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 21 consists of, in Clark County:

1. Census tracts 005311, 005312, 005313, 005314, 005316, 005317, 005318, 005320, 005321, 005333, 005337 and 005338.

2. In census tract 005102, blocks 2003, 2004, 2005, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011 and 3012.

3. In census tract 005315, blocks 1010, 1011, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006 and 2007.

4. In census tract 005319, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032 and 1033.

5. In census tract 005334, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015 and 1016.

(Added to NRS by 1981, 1116; A 1991, 1476; 2001 Special Session, 318) (Substituted in revision for NRS 218.0685)



NRS 218B.705 - Assembly District 22. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 22 consists of, in Clark County:

1. Census tracts 002957, 002960, 005322, 005331, 005332, 005339, 005341 and 005345.

2. Census voting districts 1078 and 1093.

3. In census tract 002815, blocks 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030 and 2031.

4. In census tract 002816, blocks 1000, 1001, 1002, 1003, 1004, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036 and 1037.

5. In census tract 002961, blocks 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026 and 1027.

6. In census tract 002962, blocks 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1067, 1068, 1088, 1089, 1090, 1091 and 1092.

7. In census tract 002963, blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1039, 1040, 1052, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1084, 1085, 1086, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116 and 1117.

8. In census tract 005319, blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013 and 1014.

9. In census tract 005335, blocks 2000, 2001, 2002, 2003, 2005, 2006, 2012, 2013, 2018, 2019, 2024, 2025, 2030, 2031, 2035, 2036, 2038, 2039, 2040, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 4006, 4007, 4008, 4009, 4010, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 and 4029.

10. In census tract 005431, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 4004 and 4006.

11. In census tract 005501, block 1008.

12. In census tract 005703, block 1496.

13. In census tract 005710, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1020, 1021, 1025, 1026, 1027, 1028, 1031, 1037, 1038, 1039, 1051, 1052, 1053, 1055, 1056, 1057, 1061, 1062, 1063, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143 and 1144.

14. In census tract 005816, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1523 and 1524.

15. In census tract 005821, blocks 1015, 1016, 1017, 1018, 1019, 1035, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056 and 1057.

(Added to NRS by 1981, 1116; A 1991, 1477; 2001 Special Session, 318; 2003, 719) (Substituted in revision for NRS 218.069)



NRS 218B.710 - Assembly District 23. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 23 consists of, in Clark County:

1. Census tracts 005200, 005336, 005342, 005343, 005421, 005422, 005423 and 005432.

2. Census voting districts 1052, 1092, 1098, 7005, 7006, 7007, 7013, 7014, 7015 and 7016.

3. In census tract 005105, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2017, 2038, 2039, 2040, 2042, 2043, 2044, 2045, 2046 and 2047.

4. In census tract 005334, blocks 2012 and 2013.

5. In census tract 005335, blocks 4000, 4001, 4002, 4003, 4004, 4005 and 4011.

6. In census tract 005411, blocks 1021 and 1023.

7. In census tract 005431, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037 and 3038.

8. In census tract 005433, blocks 1004, 1005, 1006, 1007, 1026 and 1027.

(Added to NRS by 1981, 1117; A 1991, 1479; 2001 Special Session, 320; 2003, 722) (Substituted in revision for NRS 218.0693)



NRS 218B.715 - Assembly District 24. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 24 consists of, in Washoe County:

1. Census tracts 001300 and 002406.

2. Census voting districts 0400, 0401, 0402, 0404, 0410, 0411, 0419, 0421, 0423, 0424, 0426, 0428, 0443, 0444, 0446, 0450, 0458, 0501, 0505, 0508, 0510, 0531, 0741, 0748, 0751, 0752 and 0916.

3. In census tract 001500, blocks 1000, 1001 and 2002.

4. In census tract 001700, blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1026, 2000, 2001 and 2002.

5. In census tract 002401, blocks 1000, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017 and 2018.

6. In census tract 002500, blocks 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3025 and 3026.

7. In census tract 002604, blocks 5022, 6000, 6001, 6002, 6006, 6007, 6008, 6011, 6012, 6023, 6024, 6025 and 6026.

8. In census tract 002605, blocks 3000, 3001, 3002, 3003, 3004, 3010, 3011, 3012, 3013, 3014, 3015 and 4004.

9. In census tract 002606, blocks 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1033, 1034, 1035, 1036, 1037, 1060, 1061, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011 and 2012.

10. In census tract 002609, blocks 1016, 1018, 1019, 1021, 1027, 1029, 1030, 1031, 1036 and 1038.

11. In census tract 002702, block 3030.

(Added to NRS by 1981, 1116; A 1991, 1478; 2001 Special Session, 321; 2003, 722) (Substituted in revision for NRS 218.0695)



NRS 218B.720 - Assembly District 25. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 25 consists of, in Washoe County:

1. Census tracts 002104, 002105, 002106, 002202 and 002205.

2. Census voting districts 0107, 0112, 0117, 0120, 0122, 0123, 0125, 0141, 0142, 0143, 0144, 0222, 0230, 0231, 0232, 0234, 0235, 0254, 0306, 0307, 0333, 0340, 0342, 0343, 0345, 0353, 0702, 0731, 0779, 0787, 0790, 0798, 0803, 0879 and 0938.

3. In census tract 001003, blocks 2011, 2012, 2014, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 3011, 5017 and 6038.

4. In census tract 001005, block 1020.

5. In census tract 001006, blocks 2004, 2005, 2006, 2007, 2008, 2009, 2014, 2016, 2018, 2055, 3012, 3014, 3015, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3040, 4000, 4001, 4002, 4003, 4004 and 4005.

6. In census tract 001007, blocks 2001, 2002, 2003, 2004, 2005, 2014, 2015, 2016, 2017, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3038, 3039, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055 and 3056.

7. In census tract 001104, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2027, 2028, 2029 and 2030.

8. In census tract 001200, blocks 1001, 1006, 1012 and 1013.

9. In census tract 002103, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2006, 2012, 2013, 2014, 2015, 2016 and 2022.

10. In census tract 002204, blocks 2000, 2001, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 3000, 3016 and 3017.

(Added to NRS by 1981, 1116; A 1991, 1478; 2001 Special Session, 322; 2003, 723) (Substituted in revision for NRS 218.0705)



NRS 218B.725 - Assembly District 26. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 26 consists of, in Washoe County:

1. Census tracts 002402 and 002607.

2. Census voting districts 0118, 0124, 0134, 0145, 0148, 0433, 0532, 0540, 0705, 0722, 0724, 0729, 0732, 0764, 0771, 0797, 0813, 0814, 0825, 0844, 0847, 0868, 0901, 0902, 0922, 0929, 0932, 0933 and 0935.

3. In census tract 001003, block 3006.

4. In census tract 001006, blocks 2015, 2017, 2022, 2023, 2026, 2033, 2034, 2035, 2056, 2057, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2083, 2084, 2085, 2086, 2087 and 2088.

5. In census tract 001104, blocks 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4008, 4009, 4010, 4011, 6000, 6001, 6002, 6003, 6004 and 6006.

6. In census tract 002300, blocks 1000, 1001, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2007, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2102, 2103 and 2104.

7. In census tract 002401, block 1002.

8. In census tract 002603, blocks 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1022, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036 and 1039.

9. In census tract 002605, blocks 2004, 2005, 2024, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041 and 2042.

10. In census tract 002606, blocks 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027 and 2028.

11. In census tract 002609, blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1020, 1022, 1023, 1024, 1025, 1026, 1028, 1032, 1041, 1042, 1043, 1044, 2006, 2031, 2037, 2038, 2040, 2041 and 2999.

12. In census tract 003201, blocks 1000, 1001, 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1071, 3000 and 3023.

13. In census tract 003202, blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2012, 2013, 2014, 3026, 3027, 3028, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4010, 4013, 4015, 4016, 4017, 4018 and 5000.

14. In census tract 003302, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012 and 1018.

15. In census tract 003304, blocks 3003, 3004, 3005, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028 and 3029.

(Added to NRS by 1981, 1117; A 1991, 1480; 2001 Special Session, 323; 2003, 724) (Substituted in revision for NRS 218.0715)



NRS 218B.730 - Assembly District 27. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 27 consists of, in Washoe County:

1. Census tracts 000300, 000900 and 001004.

2. Census voting districts 0101, 0103, 0105, 0109, 0110, 0126, 0132, 0135, 0140, 0210, 0223, 0243, 0323, 0326, 0335, 0348, 0457, 0757 and 0761.

3. In census tract 000100, blocks 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037 and 5048.

4. In census tract 000200, blocks 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2012, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4010, 4011, 4030, 4031 and 4034.

5. In census tract 000400, blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 3028 and 3030.

6. In census tract 001003, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2001, 2013, 2015, 2016, 2017, 2018 and 2019.

7. In census tract 001005, blocks 1014, 1015, 1016, 1017 and 1018.

8. In census tract 001500, block 4014.

9. In census tract 002203, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017 and 5000.

(Added to NRS by 1981, 1117; A 1991, 1481; 2001 Special Session, 324; 2003, 726) (Substituted in revision for NRS 218.072)



NRS 218B.735 - Assembly District 28. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 28 consists of, in Clark County:

1. Census tracts 000511, 004100 and 004200.

2. Census voting districts 2062, 2067, 4008, 4010 and 4025.

3. In census tract 000512, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2014 and 2015.

4. In census tract 000514, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2017, 3000, 3001, 3002, 3003, 3004 and 3005.

5. In census tract 000515, blocks 4004, 4005, 4006 and 4007.

6. In census tract 004300, blocks 1015, 1016 and 1017.

7. In census tract 004400, blocks 1000, 1001, 1002, 1003, 1004, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4009, 4010 and 4011.

8. In census tract 004500, blocks 3014 and 3015.

9. In census tract 004707, blocks 1004, 1005 and 1007.

10. In census tract 004713, blocks 1002, 1003, 1010, 1011 and 1012.

11. In census tract 004717, blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011 and 1012.

(Added to NRS by 1981, 1110; A 1991, 1464; 2001 Special Session, 325) (Substituted in revision for NRS 218.0723)



NRS 218B.740 - Assembly District 29. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 29 consists of, in Clark County:

1. Census tracts 005103, 005104, 005106, 005107, 005108 and 005109.

2. Census voting districts 1103, 1114, 1119, 7008, 7009, 7010, 7011 and 7012.

3. In census tract 005102, blocks 2001, 2002, 2006, 2007, 2008, 2010, 2011, 2012, 3000, 3001 and 3010.

4. In census tract 005105, blocks 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2030, 2031, 2032, 2033, 2034, 2035, 2036 and 2041.

5. In census tract 005315, blocks 1012, 1013 and 1014.

6. In census tract 005335, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2004, 2007, 2008, 2009, 2010, 2011, 2014, 2015, 2016, 2017, 2020, 2021, 2022, 2023, 2026, 2027, 2028, 2029, 2032, 2033, 2034 and 2037.

(Added to NRS by 1981, 1117; A 1991, 1482; 2001 Special Session, 326) (Substituted in revision for NRS 218.0725)



NRS 218B.745 - Assembly District 30. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 30 consists of, in Washoe County:

1. Census tracts 002801 and 002802.

2. Census voting districts 0405, 0425, 0432, 0440, 0453, 0621, 0623, 0624, 0656, 0708, 0725, 0735, 0760, 0800, 0802, 0827, 0841, 0850, 0851, 0852, 0882, 0883, 0888 and 0889.

3. In census tract 001700, blocks 1000, 1024, 1025, 5000, 5001, 5002, 5012, 5013 and 5014.

4. In census tract 001800, blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010 and 5011.

5. In census tract 001901, blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013 and 2033.

6. In census tract 001902, blocks 1000, 1001, 2000, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 4000, 4001, 4002, 4003, 4004, 4005 and 4006.

7. In census tract 002604, blocks 3025, 3031, 4000, 4013, 4014, 4015, 4018, 4019, 4020, 5013, 5014, 5015, 5016, 5020, 5021, 5028, 5036, 5037, 5038, 5039, 5045, 5048, 5049, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5068, 5071, 5076, 5077, 5078 and 6005.

8. In census tract 002605, blocks 4009, 4019, 4021, 4022, 4027, 4028, 4031, 4032 and 4033.

9. In census tract 002606, block 1032.

10. In census tract 002701, blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1038, 1039, 1040, 1041, 1044, 1045, 2003, 2004, 2005, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3003, 3004, 3005, 3006, 3007, 3011, 3012, 3016, 3017, 5002, 5008 and 5010.

11. In census tract 002702, blocks 1014, 3016, 3017, 3018, 3021, 3022, 3027, 3028, 3031, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016 and 4018.

12. In census tract 002901, blocks 1006, 1007, 1013, 1014, 1015, 2000, 2001, 2002, 2003 and 2004.

(Added to NRS by 1981, 1118; A 1991, 1483; 2001 Special Session, 327; 2003, 727) (Substituted in revision for NRS 218.073)



NRS 218B.750 - Assembly District 31. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 31 consists of, in Washoe County:

1. Census tracts 000700, 002101, 002902, 003000 and 003106.

2. Census voting districts 632, 633, 636, 652, 655 and 706.

3. In census tract 000100, blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5049, 5050, 5051, 5052, 5053 and 5054.

4. In census tract 000200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2005, 2010, 2011, 2013 and 2015.

5. In census tract 001800, blocks 3007, 3009, 3010 and 3011.

6. In census tract 001901, block 2035.

7. In census tract 001902, block 3000.

8. In census tract 002103, blocks 2001, 2002, 2003, 2004, 2020 and 2021.

9. In census tract 002203, blocks 1009, 2000, 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001 and 4002.

10. In census tract 002901, blocks 1010, 2005, 2006, 2007, 3011, 4006, 4007, 4008 and 4009.

11. In census tract 003101, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028 and 2029.

12. In census tract 003105, blocks 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001 and 2002.

13. In census tract 003107, blocks 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3004, 3011, 3013, 3014 and 3015.

14. In census tract 003108, blocks 1009 and 1011.

15. In census tract 003502, blocks 1038 and 1039.

(Added to NRS by 1981, 1118; A 1991, 1483; 2001 Special Session, 328) (Substituted in revision for NRS 218.0735)



NRS 218B.755 - Assembly District 32. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 32 consists of:

1. In Humboldt County:

(a) Census voting districts 0005, 0055 and 0060.

(b) In census tract 010500, blocks 3043, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3086, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3122, 3170, 3171, 3172, 3173, 3174, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3200, 3201, 3202, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3426, 3427, 3428, 3430, 3436, 3437, 3438, 3450, 3451, 3452, 3453, 3454, 3455, 3456, 3457, 3466, 3467, 3468, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3482, 3483, 3484, 3485, 3486, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510, 3511, 3512, 3513, 3514, 3515, 3516, 3517, 3518, 3519, 3520, 3521, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541, 3542, 3543, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 3568, 3569, 3570, 3571, 3572, 3573, 3574, 3575, 3576, 3577, 3578, 3579, 3580, 3581, 3582, 3583, 3584, 3585, 3586, 3587, 3588, 3589, 3590, 3591, 3592, 3593, 3594, 3595, 3596, 3597, 3598, 3599, 3600, 3601, 3602, 3603, 3604, 3605, 3606, 3607, 3608, 3609, 3610, 3611, 3612, 3613, 3614, 3615, 3616, 3617, 3618, 3619, 3620, 3621, 3622, 3623, 3624, 3625, 3626, 3627, 3628, 3629, 3630, 3631, 3632, 3633, 3634, 3635, 3636, 3637, 3638, 3639, 3640, 3641, 3642, 3643, 3644, 3645, 3646, 3647, 3648, 3649, 3650, 3651, 3652, 3653, 3654, 3655, 3656, 3657, 3658, 3659, 3660, 3661, 3662, 3663, 3664, 3665, 3666, 3667, 3668, 3669, 3670, 3671, 3672, 3673, 3674, 3675, 3676, 3677, 3678, 3679, 3680, 3681, 3682, 3683, 3690, 3691, 3692, 3693, 3694, 3711, 3712, 3713, 3714, 3715, 3716, 3717, 3718, 3719, 3721, 3722, 3726, 3727, 3728, 3729, 3730, 3731, 3732, 3733, 3734, 3739, 3740, 3741, 3742, 3743, 3744, 3745, 3746, 3747, 3748, 3749, 3750, 3751, 3752, 3753, 3754, 3755, 3756, 3757, 3758, 3759, 3760, 3761, 3762, 3763, 3764, 3777, 3778, 3779, 3780, 3781, 3782, 3783, 3784, 3789, 3790, 3791, 3792, 3793, 3794, 3795, 3796, 3797, 3798, 3799, 3800, 3801, 3802, 3803, 3822, 3823, 3824, 3825, 3845, 3846, 3847, 3848, 3849, 3850, 3851, 3852, 3853, 3854, 3855, 3856, 3857, 3858, 3859, 3884, 3885, 3886, 3887, 3888, 3889, 3890, 3891, 3892, 3893, 3894, 3895, 3896, 3897, 3898, 3899, 3900, 3901, 3902, 3903, 3904, 3905, 3906, 3907, 3908, 3909, 3910, 3911, 3912, 3913, 3914, 3915, 3916, 3917, 3918, 3919, 3920, 3921, 3922, 3923, 3924, 3925, 3926, 3927, 3928, 3929, 3930, 3931, 3932, 3933, 3934, 3935, 3936, 3937, 3938, 3939, 3940, 3941, 3942, 3943, 3944, 3945, 3946, 3947, 3948, 3949, 3950, 3951, 3952, 3953, 3954, 3955, 3956, 3957, 3958, 3959, 3960, 3961, 3962, 3963, 3964, 3965, 3966, 3967, 3968, 3969, 3970, 3971, 3972, 3973, 3974, 3975, 3976, 3977, 3978, 3979, 3980, 3981, 3982, 3983, 3984, 3985, 3986, 3987, 3988, 3989, 3990, 3991, 3992, 3993, 3997, 3998, 3999, 4009, 4029, 4030, 4031, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4119, 4166, 4167, 4220, 4221 and 4223.

(c) In census tract 010600, blocks 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1238, 1239, 1240, 1241, 1242, 1243, 1328, 1334, 1335, 1336, 1337, 1344, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1634, 1635, 1636, 1637, 1638, 1639, 1654, 1655, 1656, 1657, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1725, 1726, 1727, 1728, 1729, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1947, 1948, 1949 and 1999.

2. In Lander County:

(a) Census voting districts 0005 and 0010.

(b) In census tract 000200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1049, 1050, 1051, 1052, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1074, 1075, 1076, 1077, 1082, 1085, 1174, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3017, 3020, 3021, 3022, 3023 and 3024.

3. In Washoe County:

(a) Census tracts 003503, 003504, 003505 and 003507.

(b) Census voting districts 0637, 0640, 0643, 0657, 0670, 0693, 0714, 0774, 0801, 0811, 0832, 0836, 0862, 0865, 0884, 0892, 0893, 0897, 0908, 0909, 0918 and 0924.

(c) In census tract 002603, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1016, 1017, 1023, 1024, 1028, 1037 and 1038.

(d) In census tract 002604, blocks 1020, 1021, 1022, 1024, 3000, 3001, 3002, 3003, 3032, 3033, 3034, 3035, 3036, 3037, 4016, 4017, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5029, 5030, 5031, 5032 and 5033.

(e) In census tract 002605, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2025, 2026, 3005, 3006, 3007, 3008, 3009, 4001, 4002, 4006, 4007, 4008 and 4020.

(f) In census tract 002606, block 1000.

(g) In census tract 002701, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1019, 1032, 1033, 1034, 1046, 2000, 2001, 2002, 2006, 2007, 2008, 2009, 2010, 2011 and 2023.

(h) In census tract 002901, block 1009.

(i) In census tract 003101, blocks 2000, 2001 and 2004.

(j) In census tract 003105, blocks 1006, 1007 and 1008.

(k) In census tract 003107, blocks 3001, 3002, 3003, 3005, 3006, 3007, 3008, 3009, 3010, 3012, 3016 and 4001.

(l) In census tract 003108, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1021, 2002, 2011, 2012, 2014, 2015, 2016 and 2017.

(m) In census tract 003501, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1412, 1413, 1414, 1415, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1625, 1626, 1627, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2017, 2018, 4034, 4035, 4039, 4041, 4075, 4076, 4079, 4080, 4081, 4082, 4083, 4084, 4087, 4088, 4089, 4090, 4091, 4094, 4099, 4100, 4104, 4105, 4106, 4107, 4108, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4148, 4149, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4176, 4178, 4179, 4180, 4181, 4193, 4194, 4196, 4197, 4274, 4293, 4294, 4295, 4296, 4297, 4298, 4299, 4300, 4326, 4327, 4328, 5101, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021 and 6022.

(n) In census tract 003502, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3998 and 3999.

(o) In census tract 003506, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024 and 1032.

(Added to NRS by 1981, 1118; A 1991, 1484; 2001 Special Session, 329; 2003, 728) (Substituted in revision for NRS 218.074)



NRS 218B.760 - Assembly District 33. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 33 consists of:

1. Elko County.

2. In Humboldt County:

(a) Census voting districts 0040, 0045 and 0065.

(b) In census tract 010500, blocks 2207, 2209, 2225, 2226, 2227, 2228, 2229, 2230, 2249, 2251, 2252, 2253, 2256, 2257, 2258, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2588, 2589, 2590, 2591, 2592, 2593, 2594, 2595, 2599, 2600, 2601, 2602, 2603, 2604, 2605, 2606, 2607, 2608, 2609, 2610, 2611, 2612, 2613, 2614, 2615, 2616, 2617, 2618, 2619, 2620, 2621, 2622, 2623, 2624, 2634, 2650, 2651, 2652, 2653, 2654, 2655, 2656, 2657, 2658, 2659, 2660, 2661, 2662, 2663, 2664, 2665, 2666, 2667, 2668, 2669, 2670, 2671, 2672, 2673, 2674, 2675, 2676, 2677, 2678, 2679, 2680, 2681, 2682, 2683, 2684, 2685, 2686, 2687, 2688, 2689, 2690, 2691, 2692, 2693, 2694, 2695, 2696, 2697, 2698, 2699, 2700, 2701, 2702, 2703, 2704, 2705, 2706, 2707, 2708, 2709, 2710, 2711, 2712, 2713, 2714, 2715, 2716, 2717, 2718, 2719, 2720, 2721, 2722, 2723, 2724, 2725, 2726, 2727, 2728, 2729, 2730, 2731, 2732, 2733, 2734, 2735, 2736, 2737, 2738, 2739, 2740, 2741, 2742, 2743, 2744, 2745, 2746, 2747, 2748, 2749, 2750, 2751, 2752, 2753, 2999, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3044, 3085, 3087, 3088, 3089, 3090, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3119, 3120, 3121, 3123, 3124, 3125, 3126, 3127, 3128, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3203, 3204, 3205, 3206, 3207, 3305, 3306, 3804, 3805, 3817, 3818, 3819, 3821, 3826, 3827, 3828, 3829, 3830, 3831, 3832, 3833, 3834, 3835, 3836, 3837, 3838, 3839, 3840, 3841, 3842, 3843, 3844, 3860, 3861, 3862, 3863, 3864, 3865, 3866, 3867, 3868, 3869, 3870, 3871, 3872, 3873, 3874 and 3875.

(c) In census tract 010600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1329, 1330, 1331, 1332, 1333, 1338, 1339, 1340, 1341, 1342, 1343, 1345, 1434, 1435, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1996, 1997, 1998, 2000, 2139, 2140, 2141 and 2142.

(Added to NRS by 1981, 1118; A 1991, 1485; 2001 Special Session, 334) (Substituted in revision for NRS 218.0745)



NRS 218B.765 - Assembly District 34. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 34 consists of, in Clark County:

1. Census tracts 000102, 003003, 003004, 003102 and 003220.

2. Census voting districts 3045, 3046, 3070, 3088, 3104, 3109 and 3110.

3. In census tract 000101, blocks 1000, 1001, 1002, 1003, 1004, 3001, 3008 and 3009.

4. In census tract 000105, blocks 1000 and 1001.

5. In census tract 003001, block 1001.

6. In census tract 003101, blocks 3002 and 4000.

7. In census tract 003212, blocks 2000, 2001, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001 and 6002.

8. In census tract 003224, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3001 and 3002.

9. In census tract 003422, block 1004.

10. In census tract 003423, blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5001, 5002, 5003, 5006, 5007 and 5008.

11. In census tract 003424, block 5014.

(Added to NRS by 1981, 1119; A 1991, 1485; 2001 Special Session, 336; 2003, 736) (Substituted in revision for NRS 218.0755)



NRS 218B.770 - Assembly District 35. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 35 consists of:

1. Eureka County, Pershing County and White Pine County.

2. In Churchill County:

(a) Census tract 950500.

(b) Census voting districts 0005, 0015, 0020, 0025, 0030, 0035, 0040, 0050, 0055 and 0080.

(c) In census tract 950100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1193, 1194, 1195, 1196, 1201, 1202, 1203, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1240, 1248, 1249, 1250, 1251, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1493, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1970, 1971, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998 and 1999.

(d) In census tract 950300, blocks 1021, 1022, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5002, 5003, 5004, 5005, 5006, 5007, 5008 and 7012.

(e) In census tract 950600, blocks 1000 and 1011.

3. In Humboldt County:

(a) Census voting districts 0010 and 0015.

(b) In census tract 010500, blocks 3684, 3685, 3686, 3687, 3688, 3689, 3695, 3696, 3697, 3698, 3699, 3700, 3701, 3702, 3703, 3704, 3705, 3706, 3707, 3708, 3709, 3710, 3720, 3723, 3724, 3725, 3735, 3736, 3737, 3738, 4032, 4033, 4034, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4118, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219 and 4222.

(c) In census tract 010600, blocks 1391, 1392, 1393, 1394, 1395, 1396, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1550, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1721, 1722, 1723, 1724, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994 and 1995.

(d) In census tract 010700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1085, 1086, 1087, 1088, 1089, 1091, 1092, 1093, 1094, 1095, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2105, 2106, 2107, 2108 and 2109.

4. In Lander County:

(a) Census tract 000100.

(b) In census tract 000200, blocks 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1053, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1078, 1079, 1080, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 4062, 4063, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097 and 4098.

5. In Washoe County:

(a) Census voting districts 806, 808, 815, 896 and 910.

(b) In census tract 003501, blocks 1411, 1416, 1457, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1680, 1681, 1682, 2016, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076 and 2077.

(c) In census tract 940100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1041, 1042, 1043, 1044, 1045, 1046, 1330, 1331, 1332 and 1333.

(Added to NRS by 1981, 1119; A 1991, 1486, 2384; 2001 Special Session, 337) (Substituted in revision for NRS 218.076)



NRS 218B.775 - Assembly District 36. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 36 consists of:

1. Esmeralda County, Lincoln County, Mineral County and Nye County.

2. In Churchill County:

(a) Census tracts 940200 and 950400.

(b) Census voting district 0065.

(c) In census tract 950100, blocks 1188, 1189, 1190, 1191, 1192, 1197, 1198, 1199, 1200, 1204, 1205, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1275, 1276, 1277, 1278, 1279, 1280, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1489, 1490, 1491, 1492, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1972, 1973, 1974, 1975, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2212, 2996, 2997, 2998 and 2999.

(d) In census tract 950200, blocks 1002, 1077, 1078, 1079, 1080, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1188, 1189, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2048, 2049, 2050, 2051, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3998 and 3999.

(e) In census tract 950300, blocks 6002, 7022, 7051, 7060, 7061, 7064 and 7065.

(Added to NRS by 1981, 1119; A 2001 Special Session, 340) (Substituted in revision for NRS 218.0765)



NRS 218B.780 - Assembly District 37. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 37 consists of, in Clark County:

1. Census tracts 003209, 003408, 003411, 003418, 003419 and 003421.

2. Census voting districts 2048, 2103, 3029, 3050 and 3075.

3. In census tract 003101, blocks 2000, 2002, 2003, 2004, 2005, 4001, 4002, 4007, 4008, 4009 and 4010.

4. In census tract 003207, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 5000, 5001, 5002, 5003, 5004, 5013 and 5014.

5. In census tract 003208, blocks 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2016, 2017, 2018, 2019 and 2020.

6. In census tract 003409, blocks 1010, 1012, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019 and 2020.

7. In census tract 003412, blocks 3002, 3003, 3004 and 3005.

8. In census tract 003415, blocks 1000, 1001, 2002 and 2003.

(Added to NRS by 1981, 1119; A 1991, 1487; 2001 Special Session, 341; 2003, 737) (Substituted in revision for NRS 218.077)



NRS 218B.785 - Assembly District 38. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 38 consists of:

1. Lyon County and Storey County.

2. In Carson City, census voting districts 0106, 0108, 0225, 0260, 0334, 0337, 0338 and 0481.

3. In Churchill County, census voting districts 0085 and 0095.

(Added to NRS by 1981, 1119; A 1991, 1488; 2001 Special Session, 342) (Substituted in revision for NRS 218.0775)



NRS 218B.790 - Assembly District 39. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 39 consists of:

1. Douglas County.

2. In Carson City, in census tract 000300, blocks 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2097, 2098, 2099, 2998 and 2999.

3. In Washoe County:

(a) Census voting districts 720, 723, 727, 730, 737, 739, 740 and 881.

(b) In census tract 003201, blocks 1070, 1072, 1073 and 1074.

(c) In census tract 003302, blocks 1011, 1013, 1014, 1015, 1016 and 1017.

(d) In census tract 003304, blocks 3002, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 6028 and 6029.

(Added to NRS by 1981, 1119; A 1991, 1489; 2001 Special Session, 343) (Substituted in revision for NRS 218.078)



NRS 218B.795 - Assembly District 40. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 40 consists of:

1. In Carson City:

(a) Census tracts 000100, 000200, 000500, 000600 and 000700.

(b) Census voting districts 0107, 0109, 0117, 0222, 0223, 0229, 0336, 0447 and 0449.

(c) In census tract 000300, blocks 1018, 1019, 1030, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2044, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2096, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108 and 2109.

(d) In census tract 000400, blocks 2016 and 2017.

(e) In census tract 000900, blocks 1013, 1014, 1015, 1016, 1017, 2006, 4012, 4013, 5008, 5009, 5010, 5011, 5012 and 5013.

(f) In census tract 001000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2010 and 2011.

2. In Washoe County:

(a) Census voting district 819.

(b) In census tract 003201, blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026 and 4999.

(c) In census tract 003202, blocks 4008, 4009, 4011, 4012, 4014, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5998 and 5999.

(Added to NRS by 1981, 1119; A 1991, 1489; 2001 Special Session, 343) (Substituted in revision for NRS 218.0785)



NRS 218B.800 - Assembly District 41. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 41 consists of, in Clark County:

1. Census tracts 002406, 002506, 002602, 002603, 002829 and 002833.

2. Census voting districts 1057, 5072, 7064, 7067, 7070, 7079, 7080 and 7088.

3. In census tract 002403, blocks 1001, 1002, 1003 and 1004.

4. In census tract 002405, blocks 1000, 1003, 1004 and 1005.

5. In census tract 002501, blocks 3004, 3005, 3006, 3007 and 3008.

6. In census tract 002505, blocks 1001, 1002, 1004, 1005, 2000, 2001, 2002 and 2003.

7. In census tract 002702, blocks 1000, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 3009 and 3011.

8. In census tract 002807, blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033 and 3034.

9. In census tract 002809, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010, 1011, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034 and 2035.

10. In census tract 002828, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032 and 1033.

11. In census tract 002830, blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1040, 1041, 1042, 1043, 1044, 1045, 1046 and 1047.

(Added to NRS by 1981, 1119; A 1991, 1490; 2001 Special Session, 344; 2003, 737) (Substituted in revision for NRS 218.079)



NRS 218B.805 - Assembly District 42. [Superseded by the Assembly Districts based on the 2010 Census and approved by the Court pursuant to the Order set forth in the Appendix to

Chapter 218B of NRS beginning at page 218B-72, until the Legislature takes further action regarding apportionment of the Assembly Districts.] Assembly District 42 consists of, in Clark County:

1. Census tracts 002919, 002936, 002942, 002948, 002949 and 002958.

2. Census voting districts 3112, 6034, 6037, 6038, 6046, 6047, 6048, 6064, 6075 and 6077.

3. In census tract 002205, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2015 and 2016.

4. In census tract 002935, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008 and 1009.

5. In census tract 002941, blocks 2004, 2005, 2011, 2012, 2013, 2014, 2015, 2016, 2017 and 2018.

6. In census tract 002946, blocks 1000, 1001 and 1002.

7. In census tract 002947, blocks 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2021, 2022, 2023 and 2024.

8. In census tract 002953, blocks 1000, 1002 and 1003.

(Added to NRS by 1981, 1111; A 1991, 1465; 2001 Special Session, 345) (Substituted in revision for NRS 218.0796)

APPENDIX

JUDICIALLY APPROVED SENATORIAL DISTRICTS AND ASSEMBLY DISTRICTS BASED ON 2010 CENSUS

(Effective until the Legislature takes further action regarding apportionment of the Senatorial and Assembly Districts)

This Appendix reproduces verbatim the relevant portions of the Order Adopting and Approving Special Masters Report and Redistricting Maps as Modified by the Court, Guy v. Miller, Case No. 11 OC 00042 1B (Nev. First Jud. Dist. Ct. Oct. 27, 2011) and Addendum to October 27, 2011 Order Adopting and Approving Special Masters Report and Redistricting Maps as Modified by the Court, Guy v. Miller, Case No. 11 OC 00042 1B (Nev. First Jud. Dist. Ct. Dec. 8, 2011).

* * *

Sen-Masters-V2-1026_Bill_Lang.txt

District 1

In Clark County

Census tract(s) 003607, 003618, 003619, 003620, 003621, 003622, 003623, 003624, 003625, 003627, 003629, 003630, 003631, 003632, 003633, 003634, 003635, 003636, 003637, 003638, 003639, 004703.

In census tract 003309, block(s) 3000.

In census tract 003313 block group(s) 2.

In census tract 003313, block(s) 1007, 1008, 1009, 1010, 1011, 1012, 1013.

In census tract 003609 block group(s) 1, 2.

In census tract 003610 block group(s) 1, 2.

In census tract 003615 block group(s) 1.

In census tract 003615, block(s) 2000, 2001, 2002, 2003, 2005.

In census tract 003626 block group(s) 2.

In census tract 003626, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1030, 1031, 1037.

In census tract 003628 block group(s) 2.

In census tract 003628, block(s) 1003, 1004, 1005, 1006, 1010, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1092, 1093, 1094, 1106, 1107, 1108, 1109, 1110.

In census tract 003640 block group(s) 1.

In census tract 003641 block group(s) 1.

In census tract 005902, block(s) 1247, 1248, 1249, 1250, 1252, 1253.

In census tract 006001, block(s) 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039.

District 2

In Clark County

Census tract(s) 000402, 000403, 000510, 000513, 000514, 000515, 000517, 000519, 000520, 000524, 000525, 000526, 000527, 000528, 000600, 000800, 004000, 004100, 004200, 004707, 004709, 004710, 004712, 004713, 004717, 007100.

In census tract 000516 block group(s) 1, 2, 3.

In census tract 000516, block(s) 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4020.

In census tract 000518 block group(s) 3, 4.

In census tract 000521 block group(s) 2.

In census tract 000521, block(s) 1000, 4000, 4001, 4002, 4003, 4006.

In census tract 000522 block group(s) 1, 3.

In census tract 000522, block(s) 2000, 2001, 2002, 2003, 2004.

In census tract 000700 block group(s) 1, 2, 4.

In census tract 000700, block(s) 3000, 3005, 3006, 3007, 3008, 3009, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041.

In census tract 000900, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039.

In census tract 003800, block(s) 4000, 4004, 4005, 5006, 5007.

In census tract 004302, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009.

In census tract 004602 block group(s) 2.

In census tract 004714, block(s) 1022, 1023, 1024, 1025, 1026, 1027, 1028.

In census tract 006201, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006.

In census tract 007800, block(s) 2012.

District 3

In Clark County

Census tract(s) 000105, 000106, 000107, 000108, 000109, 000203, 001003, 001004, 001005, 001006, 002203, 002204, 002206, 002207, 002905, 003103, 003412, 003416, 003420, 003423, 003426, 003427.

In census tract 000101 block group(s) 2, 3.

In census tract 000101, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017.

In census tract 000103 block group(s) 2, 4.

In census tract 000204 block group(s) 1.

In census tract 000204, block(s) 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040.

In census tract 000301, block(s) 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2059, 2060.

In census tract 000900, block(s) 1014, 1015.

In census tract 002201 block group(s) 1, 2.

In census tract 002201, block(s) 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3040, 3041, 3042, 3059, 3060, 3061, 3064.

In census tract 002937 block group(s) 1, 2.

In census tract 002938, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1038, 1039, 1040.

In census tract 002954 block group(s) 1, 3.

In census tract 003001 block group(s) 2, 3.

In census tract 003102 block group(s) 1, 2.

In census tract 003413 block group(s) 1, 3.

In census tract 003413, block(s) 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027.

In census tract 003415 block group(s) 3, 4, 5.

In census tract 003419 block group(s) 3, 4, 5.

In census tract 003422 block group(s) 3, 4, 5.

In census tract 003429, block(s) 4001, 4002, 4003, 4004, 4005, 4006, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4026, 4027, 4028, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039.

District 4

In Clark County

Census tract(s) 000201, 000302, 000401, 003428, 003430, 003431, 003500, 003612, 003613, 003616, 003617, 003642, 003643, 003644, 003700, 004301, 004401, 004402, 004500, 004601, 004715, 004716.

In census tract 000101 block group(s) 4, 5.

In census tract 000101, block(s) 1008, 1009.

In census tract 000301 block group(s) 1, 3.

In census tract 000301, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 2037, 2038, 2039, 2048, 2049, 2050, 2058.

In census tract 000700, block(s) 3001, 3002, 3003, 3004, 3010, 3011, 3013.

In census tract 003410 block group(s) 1.

In census tract 003410, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2017, 2018, 2019.

In census tract 003414 block group(s) 2.

In census tract 003414, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026.

In census tract 003429 block group(s) 1, 2, 3.

In census tract 003429, block(s) 4000, 4007, 4008, 4009, 4010, 4024, 4025, 4029, 4030, 4031, 4040.

In census tract 003609 block group(s) 3, 4.

In census tract 003610 block group(s) 3, 4.

In census tract 003615, block(s) 2004, 2006, 2007, 2008.

In census tract 003626, block(s) 1027, 1028, 1029, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054.

In census tract 003640 block group(s) 2.

In census tract 003641 block group(s) 2.

In census tract 003800 block group(s) 1, 2, 3.

In census tract 003800, block(s) 4001, 4002, 4003, 4006, 5000, 5001, 5002, 5003, 5004, 5005.

In census tract 004302 block group(s) 2, 3, 4.

In census tract 004302, block(s) 1007, 1008.

In census tract 004602 block group(s) 1.

In census tract 004714 block group(s) 2.

In census tract 004714, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021.

District 5

In Clark County

Census tract(s) 002811, 002814, 002830, 002833, 002834, 002836, 002838, 002846, 005106, 005107, 005108, 005109, 005200, 005311, 005312, 005313, 005314, 005315, 005316, 005317, 005318, 005319, 005320, 005321.

In census tract 002808, block(s) 1016.

In census tract 002829 block group(s) 1, 3.

In census tract 002829, block(s) 4000, 4001, 4002, 4003, 4010.

In census tract 002837 block group(s) 3, 4, 5.

In census tract 002843, block(s) 2030.

In census tract 002845, block(s) 1000.

In census tract 002848 block group(s) 2, 3.

In census tract 005103 block group(s) 3.

In census tract 005104, block(s) 2000, 2001, 2002, 2003, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3004, 3005.

In census tract 005105, block(s) 1031, 1032, 1035, 1036, 1037, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068.

In census tract 005322 block group(s) 2.

In census tract 005322, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032.

In census tract 005335 block group(s) 1, 2, 3, 5.

In census tract 005335, block(s) 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024.

In census tract 005336 block group(s) 1.

In census tract 005336, block(s) 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009.

In census tract 005422 block group(s) 1.

In census tract 005422, block(s) 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3003, 3004, 3005, 3012, 3013, 3014.

In census tract 005423, block(s) 1000, 1001, 1002, 1005, 1016, 2013.

District 6

In Clark County

Census tract(s) 003003, 003004, 003005, 003104, 003208, 003211, 003213, 003214, 003215, 003218, 003219, 003220, 003242, 003243, 003244, 003245, 003246, 003247, 003248, 003253, 003254, 003262, 003408, 003409, 003411, 003418, 003421.

In census tract 003001 block group(s) 1.

In census tract 003102 block group(s) 3, 4.

In census tract 003204, block(s) 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5027, 5028, 5029, 5030, 5031.

In census tract 003210 block group(s) 2, 3, 4.

In census tract 003210, block(s) 1000, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013.

In census tract 003223 block group(s) 1.

In census tract 003223, block(s) 2000, 2001, 2002, 2003, 2004.

In census tract 003232, block(s) 4026, 4027, 4028, 4029, 4041, 4042, 4043, 4044.

In census tract 003251 block group(s) 1.

In census tract 003251, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

In census tract 003252 block group(s) 2, 3.

In census tract 003252, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016.

In census tract 003410, block(s) 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

In census tract 003413, block(s) 2000, 2001, 2002, 2003.

In census tract 003414, block(s) 1007.

In census tract 003415 block group(s) 1, 2.

In census tract 003419 block group(s) 1, 2.

In census tract 003422 block group(s) 1, 2.

In census tract 005823, block(s) 1031, 1032, 1035.

District 7

In Clark County

Census tract(s) 001711, 001712, 001713, 001714, 001715, 001716, 001717, 001718, 002504, 002505, 002506, 002706, 002821, 002822, 002823, 002824, 002825, 002826, 002827, 005010, 005011, 005012, 005014, 005017, 005101, 005102, 005439, 006900.

In census tract 001709, block(s) 1027, 1028, 1029.

In census tract 001710, block(s) 2010.

In census tract 002501, block(s) 3004, 3005, 3006, 3009, 3010.

In census tract 002707 block group(s) 3.

In census tract 002707, block(s) 1000, 1001, 1010, 1011, 1012, 1013, 2000, 2001.

In census tract 002708 block group(s) 1.

In census tract 002808 block group(s) 2.

In census tract 002808, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018.

In census tract 002847, block(s) 1000, 1001, 1002, 1003, 1004, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104.

In census tract 005015, block(s) 1039, 1040, 1041, 1042, 1043, 1044, 1045.

In census tract 005016, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054.

In census tract 005103 block group(s) 1, 2, 4.

In census tract 005104 block group(s) 1.

In census tract 005104, block(s) 2004, 2005, 2006, 3000, 3001, 3002, 3003.

In census tract 005105, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1033, 1034, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2019, 2020, 2021, 2022.

In census tract 005436 block group(s) 2, 4.

In census tract 005436, block(s) 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

In census tract 005438, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

In census tract 006800, block(s) 4083, 4084.

District 8

In Clark County

Census tract(s) 002915, 002916, 002939, 002951, 003006, 003222, 003226, 003227, 003249, 003250, 003260, 003261, 005803, 005804, 005805, 005806, 005807, 005808, 005809, 005822, 005824, 005825, 005826, 005843, 005844, 005845.

In census tract 000103 block group(s) 1, 3.

In census tract 002947 block group(s) 1.

In census tract 002947, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

In census tract 003001 block group(s) 4.

In census tract 003223, block(s) 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

In census tract 003251, block(s) 2010.

In census tract 003252, block(s) 1008.

In census tract 005811 block group(s) 1, 2, 3, 5.

In census tract 005811, block(s) 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4017, 4018, 4019.

In census tract 005823, block(s) 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067.

In census tract 005840, block(s) 1000, 1001, 1021, 1022.

In census tract 005841 block group(s) 1.

In census tract 005841, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2031, 2032, 2033, 2034, 2035, 2036, 2037.

District 9

In Clark County

Census tract(s) 002977, 002978, 005813, 005828, 005829, 005830, 005831, 005832, 005835, 005836, 005837, 005838, 005842, 005846, 005847, 005848, 005849, 005850, 005851, 005852, 005853, 005854, 005855, 005856.

In census tract 002982 block group(s) 2.

In census tract 002982, block(s) 1005, 1006, 1007.

In census tract 002984, block(s) 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1033, 1034, 1035, 1036, 1037, 1038.

In census tract 005811, block(s) 4015, 4016.

In census tract 005827, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1068, 1069, 1070, 1071, 1095, 1096, 1097, 1098, 1310, 1311, 1316, 1317.

In census tract 005833, block(s) 1013, 1014, 1015, 1016, 1017, 1018, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1055, 1056.

In census tract 005839 block group(s) 2.

In census tract 005839, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032.

In census tract 005840, block(s) 1008, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1097, 1098, 1099, 1100, 1101, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121.

District 10

In Clark County

Census tract(s) 000523, 001100, 001200, 001300, 001401, 001402, 001501, 001502, 001607, 001608, 001609, 001706, 001707, 001708, 001801, 001803, 001804, 001901, 001902, 002000, 002302, 002303, 002403, 002404, 002405, 002406, 002603, 002604, 002605.

In census tract 000204, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2015, 2016, 2017, 2018, 2019, 2020.

In census tract 000516, block(s) 4008, 4017, 4018, 4019.

In census tract 000518 block group(s) 1, 2, 5.

In census tract 000521 block group(s) 3.

In census tract 000521, block(s) 1001, 4004, 4005, 4007.

In census tract 000522, block(s) 2005, 2006, 2007.

In census tract 001610, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013.

In census tract 001709, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1030.

In census tract 001710 block group(s) 1.

In census tract 001710, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

In census tract 002201, block(s) 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3052, 3053, 3055, 3057, 3058.

In census tract 002501 block group(s) 1, 2.

In census tract 002501, block(s) 3000, 3001, 3002, 3003, 3007, 3008.

In census tract 002707, block(s) 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

In census tract 002708 block group(s) 2.

In census tract 002847 block group(s) 2.

In census tract 002847, block(s) 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093.

In census tract 002848 block group(s) 1, 4.

In census tract 002962, block(s) 1076, 1077, 1078, 1079, 1080, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130.

In census tract 002979, block(s) 1000, 1001, 1002, 1009, 1010, 1011, 1012, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1069.

In census tract 006700 block group(s) 2, 3, 4.

In census tract 006700, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1032, 1033.

In census tract 006800 block group(s) 1, 2, 3.

In census tract 006800, block(s) 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4085, 4086, 4087, 4088.

District 11

In Clark County

Census tract(s) 002919, 002935, 002936, 002940, 002941, 002942, 002944, 002946, 002948, 002949, 002950, 002952, 002953, 002956, 002957, 002958, 002961, 002964, 002965, 002966, 002967, 002968, 002969, 002970, 002974, 002975, 002976, 002980, 002981, 002983, 002995, 002996.

In census tract 002201, block(s) 3038, 3039, 3050, 3051, 3054, 3056, 3062, 3063.

In census tract 002937 block group(s) 3.

In census tract 002938, block(s) 1035, 1036, 1037, 1041, 1042, 1043.

In census tract 002947, block(s) 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030.

In census tract 002954 block group(s) 2, 4.

In census tract 002962, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1131, 1132, 1133, 1134.

In census tract 002979, block(s) 1003, 1004, 1005, 1006, 1007, 1008, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068.

In census tract 002982 block group(s) 3.

In census tract 002982, block(s) 1000, 1001, 1002, 1003, 1004, 1008.

In census tract 002984, block(s) 1000, 1001, 1002, 1031.

In census tract 002985, block(s) 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037.

In census tract 006700, block(s) 1009, 1010, 1011, 1012, 1030.

District 12

In Clark County

Census tract(s) 005342, 005343, 005360, 005421, 005432, 005433, 005434, 005435, 005501, 005502, 005503, 005504, 005607, 005612, 005614, 005615, 005702, 005704, 005705, 005713, 005716, 005903, 005905, 006203, 006204.

In census tract 003628, block(s) 1000, 1001, 1002, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1067, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1085, 1086, 1087, 1088, 1089, 1091, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1111, 1112, 1113.

In census tract 005335, block(s) 4008, 4009, 4025, 4026, 4027, 4028, 4029.

In census tract 005336 block group(s) 3, 4.

In census tract 005336, block(s) 2000, 2008, 2010, 2011.

In census tract 005347, block(s) 1004, 1012, 2022, 2023, 2024, 2025, 2026, 2032, 2033, 2034, 2036, 2037, 2038, 2039, 2044, 2045, 2046, 2047.

In census tract 005359 block group(s) 2.

In census tract 005359, block(s) 3012.

In census tract 005422, block(s) 2000, 2001, 3000, 3001, 3002, 3006, 3007, 3008, 3009, 3010, 3011, 3015.

In census tract 005423 block group(s) 3.

In census tract 005423, block(s) 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

In census tract 005437, block(s) 1000, 1016.

In census tract 005613 block group(s) 1.

In census tract 005613, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 3032, 3033, 3034, 3037, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4244, 4245, 4246, 4247, 4248, 4249, 4250, 4251, 4252, 4253, 4254, 4255, 4256, 4257, 4258, 4259, 4260, 4261, 4262, 4263, 4264, 4265, 4266, 4267, 4268, 4269, 4270, 4271, 4272, 4273, 4274, 4275, 4276, 4277, 4278, 4279, 4280, 4281, 4282, 4283, 4284, 4285, 4286, 4287, 4288, 4289, 4290, 4291, 4292, 4293, 4294, 4295, 4296, 4297, 4298, 4299, 4300, 4301, 4302, 4303, 4304, 4305, 4306, 4307, 4308, 4309, 4310, 4311, 4312, 4313, 4314, 4315, 4316, 4317, 4318, 4319, 4320, 4321, 4322, 4323, 4324, 4325, 4326, 4327, 4328, 4329, 4330, 4331, 4332, 4333, 4334, 4335, 4336, 4337, 4338, 4339, 4340, 4341, 4342, 4343, 4344, 4345, 4346, 4347, 4348, 4349, 4350, 4352, 4353, 4354, 4357, 4365, 4366, 4367, 4368, 4369, 4373, 4374, 4375, 4376, 4377, 4378, 4379, 4380, 4381, 4382, 4383, 4384, 4385, 4386, 4387, 4388, 4389, 4390, 4391, 4392, 4393, 4394, 4404, 4405, 4406, 4407, 4408, 4409, 4410.

In census tract 005703 block group(s) 3.

In census tract 005703, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2589, 2592, 2593, 2596, 2597, 2598.

In census tract 005711, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1184.

In census tract 005712 block group(s) 2.

In census tract 005712, block(s) 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222.

In census tract 005714 block group(s) 2, 3, 4, 5.

In census tract 005715 block group(s) 1, 2, 4.

In census tract 005715, block(s) 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019.

In census tract 005839, block(s) 1013, 1014, 1015, 1016, 1017, 1018, 1024.

In census tract 005902, block(s) 1481, 1482, 1646, 1647, 1648, 1649, 1652, 1653, 1654.

In census tract 005904, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069.

In census tract 006001 block group(s) 2, 3, 4, 5.

In census tract 006001, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1040.

In census tract 006104, block(s) 1000, 1065, 1066, 1067.

In census tract 006201, block(s) 2000.

In census tract 007200, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016.

In census tract 007600 block group(s) 1, 3, 4.

In census tract 007600, block(s) 2000, 2001, 2007, 2019, 2020, 2021, 2024, 2051, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2100, 2101, 2103, 2104, 2105, 2106.

In census tract 007800 block group(s) 3.

In census tract 007800, block(s) 1015, 1016, 1019, 1020, 1021, 1022, 1030, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1130, 1131, 1132, 1133, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031.

District 13

In Washoe County

Census tract(s) 000101, 000102, 000201, 000202, 000300, 000700, 000900, 001400, 001502, 001801, 001802, 001901, 001902, 002106, 002107, 002211, 002212, 002801, 002802, 003000, 003510, 980000.

In census tract 000400, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3022, 5002, 5003, 5004, 5005, 5006, 5007.

In census tract 001009 block group(s) 2.

In census tract 001009, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015.

In census tract 001015, block(s) 2000, 2001, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

In census tract 001202, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3009.

In census tract 001300, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 2000, 2001, 2003.

In census tract 001501 block group(s) 4.

In census tract 001501, block(s) 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

In census tract 001701 block group(s) 2.

In census tract 001701, block(s) 1001, 1002, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017.

In census tract 001702 block group(s) 2, 3.

In census tract 001702, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1023, 1027, 1028, 1029, 1030, 1031, 1033, 1038, 1039, 1040, 1041, 1042, 1046.

In census tract 002103, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026.

In census tract 002105 block group(s) 1.

In census tract 002204, block(s) 2000, 2001, 2002.

In census tract 002500, block(s) 1018, 1019, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037.

In census tract 002704, block(s) 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2014, 2017, 2018, 2019, 2020, 3005, 3006, 3007, 3008, 3009, 3024, 3036.

In census tract 002707, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007.

In census tract 003101 block group(s) 1, 3, 4.

In census tract 003101, block(s) 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2042, 2043, 2044, 2045, 2046, 2049, 2050, 2051, 2052.

In census tract 003105, block(s) 1000, 1001.

In census tract 003106 block group(s) 2, 4, 6.

In census tract 003106, block(s) 3000, 3001, 3002, 3003, 3008, 3009, 3010, 3011, 3012, 3013, 5001, 5002, 5003, 5004, 5005, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018.

In census tract 003109, block(s) 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016.

In census tract 003110 block group(s) 3, 4.

In census tract 003110, block(s) 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016.

In census tract 003503, block(s) 1029, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1042, 1045, 1046, 1048, 1049, 1051.

In census tract 003508, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1038, 1044, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

In census tract 003509 block group(s) 3, 4.

In census tract 003509, block(s) 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2012, 2013, 2014.

In census tract 003512, block(s) 2015.

District 14

Esmeralda County, Humboldt County, Lander County, Mineral County, Pershing County.

In Nye County

In census tract 960100, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1623, 1624, 1625, 1626, 1628, 1630, 1631, 1632, 1633, 1634, 1637, 1638, 1639, 1640, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1663, 1669, 1674, 1675, 1676, 1677, 1678, 1692, 1693, 1694, 1697, 1698, 1699, 1700, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2376, 2377, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2437, 2438, 2450, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2488, 2489, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2605, 2619, 2621, 2622, 2623, 2624, 2625, 2643, 2644, 2659, 2989, 2990, 2991, 2994.

In census tract 960200 block group(s) 2.

In census tract 960200, block(s) 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1106, 1107, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1406, 1668, 1669, 1670, 1671, 1672, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1691, 1692, 1693, 1694, 1695, 1700, 1708, 1786, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1861, 1862, 1863, 1864, 1872, 1873, 1877.

In Washoe County

Census tract(s) 002611, 002615, 002616, 002901, 002902, 003108, 003504, 003507, 003511, 003513, 003514, 003515, 940200, 980100, 990100.

In census tract 002603, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1030, 1032, 1033, 1034, 1037, 1061.

In census tract 002610 block group(s) 1, 3.

In census tract 002610, block(s) 2008, 2015, 2016.

In census tract 002612, block(s) 1003, 1004, 1006, 1007, 1010.

In census tract 002613, block(s) 1000, 1003, 1006, 1016, 1024, 1025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3020, 3021, 3023, 3024.

In census tract 002614, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1030, 1034, 1035, 1036, 1037, 1038, 1039.

In census tract 002618 block group(s) 1, 2, 3.

In census tract 002618, block(s) 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4016, 4017, 4018, 4019, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5040, 5041, 5043, 5044, 5053, 5056, 5057, 5058, 5064.

In census tract 002619, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2047, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2060, 2064, 2065, 2066, 2067, 2073, 2074.

In census tract 002705 block group(s) 1.

In census tract 002705, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2036.

In census tract 002706 block group(s) 1.

In census tract 002706, block(s) 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

In census tract 003101, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2040, 2041, 2047, 2048, 2053, 2054.

In census tract 003105 block group(s) 2.

In census tract 003105, block(s) 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020.

In census tract 003106 block group(s) 1.

In census tract 003106, block(s) 3004, 3005, 3006, 3007, 5000, 5006.

In census tract 003109 block group(s) 2.

In census tract 003109, block(s) 1001.

In census tract 003110 block group(s) 2.

In census tract 003110, block(s) 1000.

In census tract 003501 block group(s) 1, 3.

In census tract 003501, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2241, 2242, 2243, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2278, 2279.

In census tract 003503 block group(s) 2, 3.

In census tract 003503, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1041, 1043, 1044, 1050.

In census tract 003508, block(s) 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1045, 2018, 2019, 2020, 2021, 2022, 2023.

In census tract 003509, block(s) 1000, 1001, 1002, 1003, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034.

In census tract 003512 block group(s) 1.

In census tract 003512, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

District 15

In Washoe County

Census tract(s) 001005, 001008, 001014, 001101, 001103, 001104, 001105, 001201, 002301, 002302, 002401, 002406, 002407, 002408, 002409, 002410, 002411, 002412, 002617, 002703, 980200.

In census tract 000400 block group(s) 4.

In census tract 000400, block(s) 1009, 2005, 2006, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3019, 3020, 3021, 3023, 5000, 5001, 5008, 5009, 5010, 5011.

In census tract 001009, block(s) 1016.

In census tract 001012 block group(s) 1.

In census tract 001012, block(s) 2012, 2013, 2014, 2015, 2016, 2017, 2018.

In census tract 001013 block group(s) 3.

In census tract 001013, block(s) 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1066, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4009, 4010, 4011, 4032.

In census tract 001015 block group(s) 1, 3, 4.

In census tract 001015, block(s) 2002, 2003, 2004.

In census tract 001202 block group(s) 1, 4.

In census tract 001202, block(s) 2010, 3007, 3008, 3010, 3011, 3012, 3013, 3014.

In census tract 001300, block(s) 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021.

In census tract 001501, block(s) 1000, 1001, 1011, 1012, 1013, 1014, 2000, 3000.

In census tract 001701, block(s) 1000, 1003, 1004, 1005, 1006.

In census tract 001702, block(s) 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1032, 1034, 1035, 1036, 1037, 1043, 1044, 1045.

In census tract 002500 block group(s) 3.

In census tract 002500, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1020, 1021, 1022, 2001, 2002.

In census tract 002603, block(s) 1008, 1019, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1062.

In census tract 002610, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027.

In census tract 002612 block group(s) 2, 3, 4.

In census tract 002612, block(s) 1000, 1001, 1002, 1005, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026.

In census tract 002613 block group(s) 2, 4.

In census tract 002613, block(s) 1001, 1002, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3022, 3025.

In census tract 002614, block(s) 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1032, 1033.

In census tract 002618, block(s) 4015, 4020, 4021, 4022, 4023, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5042, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5054, 5055, 5059, 5060, 5061, 5062, 5063.

In census tract 002619 block group(s) 1, 3, 4.

In census tract 002619, block(s) 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2048, 2049, 2050, 2051, 2059, 2061, 2062, 2063, 2068, 2069, 2070, 2071, 2072, 2075.

In census tract 002704 block group(s) 1.

In census tract 002704, block(s) 2000, 2001, 2002, 2003, 2011, 2012, 2013, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3037.

In census tract 002705 block group(s) 3.

In census tract 002705, block(s) 2009, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035.

In census tract 002706 block group(s) 2.

In census tract 002706, block(s) 3012, 3013, 3014, 3015, 3016, 3017, 3018.

In census tract 002707 block group(s) 2, 3.

In census tract 002707, block(s) 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018.

In census tract 003204, block(s) 2001, 2002, 2003, 2004, 2005, 2009, 2010, 2011, 2021, 2022, 2023, 2035, 2098, 2099.

In census tract 003308, block(s) 2000.

In census tract 003501, block(s) 2240, 2244, 2245, 2276, 2277.

In census tract 003503, block(s) 1047.

In census tract 980300, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1029, 1030, 1034, 1035, 1040, 1041, 1042, 1043, 1044, 1045, 1046.

District 16

Carson City County.

In Washoe County

Census tract(s) 001010, 001011, 002104, 002205, 002206, 002207, 002208, 002209, 002210, 003202, 003203, 003305, 003306, 003307, 003309, 990000.

In census tract 001012, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043.

In census tract 001013, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1065, 1067, 2000, 2001, 2003, 2011, 2012, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 4008, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4033, 4034, 4035, 4036.

In census tract 002103 block group(s) 1.

In census tract 002103, block(s) 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038.

In census tract 002105 block group(s) 2, 3.

In census tract 002204 block group(s) 1, 3.

In census tract 002204, block(s) 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030.

In census tract 003204 block group(s) 1.

In census tract 003204, block(s) 2000, 2006, 2007, 2008, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097.

In census tract 003308 block group(s) 1, 3.

In census tract 003308, block(s) 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034.

In census tract 980300, block(s) 1014, 1016, 1026, 1027, 1028, 1031, 1032, 1033, 1036, 1037, 1038, 1039.

District 17

Churchill County, Douglas County, Lyon County, Storey County.

District 18

In Clark County

Census tract(s) 003228, 003233, 003234, 003235, 003236, 003237, 003238, 003239, 003240, 003241, 003303, 003305, 003306, 003307, 003308, 003310, 003311, 003312, 003314, 003315, 003316, 003317, 003318, 003319, 003320, 003321.

In census tract 003204 block group(s) 2, 3, 4.

In census tract 003204, block(s) 1000, 1001, 1002, 5000, 5001, 5002, 5003, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026.

In census tract 003210, block(s) 1001, 1002.

In census tract 003229 block group(s) 2.

In census tract 003229, block(s) 1050, 1051, 1052, 1053, 1054, 1056, 1057, 1058, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067.

In census tract 003230 block group(s) 1, 5.

In census tract 003231, block(s) 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 5001, 5010.

In census tract 003232 block group(s) 1, 2, 3.

In census tract 003232, block(s) 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4045, 4046, 4047, 4048.

In census tract 003309 block group(s) 1, 2.

In census tract 003309, block(s) 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

In census tract 003313, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1014.

In census tract 005823, block(s) 1033, 1034.

District 19

Elko County, Eureka County, Lincoln County, White Pine County.

In Clark County

Census tract(s) 005818, 007500.

In census tract 003229, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1055, 1059.

In census tract 003230 block group(s) 2, 3, 4.

In census tract 003231 block group(s) 2, 3, 4.

In census tract 003231, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1025, 1028, 1029, 1030, 5000, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5011, 5012, 5013.

In census tract 003628, block(s) 1068, 1069, 1070, 1083, 1084, 1090.

In census tract 005613 block group(s) 5.

In census tract 005613, block(s) 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3035, 3036, 3038, 3039, 3040, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4057, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4159, 4160, 4351, 4355, 4356, 4358, 4359, 4360, 4361, 4362, 4363, 4364, 4370, 4371, 4372, 4395, 4396, 4397, 4398, 4399, 4400, 4401, 4402, 4403.

In census tract 005703 block group(s) 1.

In census tract 005703, block(s) 2112, 2113, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2588, 2590, 2591, 2594, 2595.

In census tract 005711, block(s) 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132.

In census tract 005712, block(s) 1075.

In census tract 005823, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1036, 1037, 1038, 1039, 1040, 1041, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075.

In census tract 005827 block group(s) 2.

In census tract 005827, block(s) 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1312, 1313, 1314, 1315, 1318, 1319.

In census tract 005839, block(s) 1019, 1020, 1021, 1022, 1023, 1033.

In census tract 005840, block(s) 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1096, 1102.

In census tract 005841, block(s) 2030.

In census tract 005902 block group(s) 2.

In census tract 005902, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1251, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1650, 1651, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677.

In census tract 005904, block(s) 1018.

In census tract 007600, block(s) 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2052, 2061, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2102, 2107, 2108, 2109, 2110, 2111, 2112.

In census tract 007800, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1063, 1106, 1107, 1108, 1109, 1110, 1126, 1127, 1128, 1129.

In Nye County

Census tract(s) 005818, 007500, 960300, 960401, 960402, 960403, 960404, 960405, 960406, 980500.

In census tract 960100, block(s) 1614, 1622, 1627, 1629, 1635, 1636, 1641, 1650, 1660, 1661, 1662, 1664, 1665, 1666, 1667, 1668, 1670, 1671, 1672, 1673, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1695, 1696, 1701, 1702, 1719, 1743, 1982, 1983, 1984, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2378, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2588, 2589, 2590, 2591, 2592, 2593, 2594, 2595, 2596, 2597, 2598, 2599, 2600, 2601, 2602, 2603, 2604, 2606, 2607, 2608, 2609, 2610, 2611, 2612, 2613, 2614, 2615, 2616, 2617, 2618, 2620, 2626, 2627, 2628, 2629, 2630, 2631, 2632, 2633, 2634, 2635, 2636, 2637, 2638, 2639, 2640, 2641, 2642, 2645, 2646, 2647, 2648, 2649, 2650, 2651, 2652, 2653, 2654, 2655, 2656, 2657, 2658, 2660, 2661, 2662, 2663, 2664, 2665, 2666, 2667, 2668, 2669, 2670, 2671, 2672, 2673, 2674, 2675, 2676, 2677, 2678, 2679, 2680, 2681, 2682, 2683, 2684, 2685, 2686, 2687, 2688, 2689, 2690, 2691, 2692, 2693, 2694, 2695, 2696, 2697, 2698, 2699, 2700, 2701, 2702, 2703, 2704, 2705, 2706, 2707, 2708, 2709, 2710, 2711, 2712, 2713, 2714, 2715, 2716, 2717, 2718, 2719, 2720, 2721, 2722, 2723, 2724, 2725, 2726, 2727, 2728, 2729, 2730, 2731, 2732, 2733, 2734, 2735, 2736, 2737, 2738, 2739, 2740, 2741, 2742, 2743, 2744, 2745, 2746, 2747, 2748, 2749, 2750, 2751, 2752, 2753, 2754, 2755, 2756, 2757, 2758, 2759, 2760, 2761, 2762, 2763, 2764, 2765, 2766, 2767, 2768, 2769, 2770, 2771, 2772, 2773, 2774, 2775, 2776, 2777, 2778, 2779, 2780, 2781, 2782, 2783, 2784, 2785, 2786, 2787, 2788, 2789, 2790, 2791, 2792, 2793, 2794, 2795, 2796, 2797, 2798, 2799, 2800, 2801, 2802, 2803, 2804, 2805, 2806, 2807, 2808, 2809, 2810, 2811, 2812, 2813, 2814, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2825, 2826, 2827, 2828, 2829, 2830, 2831, 2832, 2833, 2834, 2835, 2836, 2837, 2838, 2839, 2840, 2841, 2842, 2843, 2844, 2845, 2846, 2847, 2848, 2849, 2850, 2851, 2852, 2853, 2854, 2855, 2856, 2857, 2858, 2859, 2860, 2861, 2862, 2863, 2864, 2865, 2866, 2867, 2868, 2869, 2870, 2871, 2872, 2873, 2874, 2875, 2876, 2877, 2878, 2879, 2880, 2881, 2882, 2883, 2884, 2885, 2886, 2887, 2888, 2889, 2890, 2891, 2892, 2893, 2894, 2895, 2896, 2897, 2898, 2899, 2900, 2901, 2902, 2903, 2904, 2905, 2906, 2907, 2908, 2909, 2910, 2911, 2912, 2913, 2914, 2915, 2916, 2917, 2918, 2919, 2920, 2921, 2922, 2923, 2924, 2925, 2926, 2927, 2928, 2929, 2930, 2931, 2932, 2933, 2934, 2935, 2936, 2937, 2938, 2939, 2940, 2941, 2942, 2943, 2944, 2945, 2946, 2947, 2948, 2949, 2950, 2951, 2952, 2953, 2954, 2955, 2956, 2957, 2958, 2959, 2960, 2961, 2962, 2963, 2964, 2965, 2966, 2967, 2968, 2969, 2970, 2971, 2972, 2973, 2974, 2975, 2976, 2977, 2978, 2979, 2980, 2981, 2982, 2983, 2984, 2985, 2986, 2987, 2988, 2992, 2993, 2995, 2996, 2997, 2998, 2999.

In census tract 960200, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1104, 1105, 1108, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1673, 1690, 1696, 1697, 1698, 1699, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1787, 1788, 1789, 1858, 1859, 1860, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1874, 1875, 1876.

District 20

In Clark County

Census tract(s) 002810, 002828, 002831, 002832, 002835, 002841, 002842, 002844, 005333, 005337, 005338, 005341, 005346, 005348, 005349, 005350, 005351, 005352, 005353, 005354, 005355, 005356, 005357, 005358, 005834.

In census tract 002829 block group(s) 2.

In census tract 002829, block(s) 4004, 4005, 4006, 4007, 4008, 4009.

In census tract 002837 block group(s) 1, 2.

In census tract 002843 block group(s) 1.

In census tract 002843, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029.

In census tract 002845 block group(s) 2.

In census tract 002845, block(s) 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016.

In census tract 002985, block(s) 1000, 1001, 1002, 1003, 1004, 1023, 1024, 1025, 1026, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066.

In census tract 005322, block(s) 1009.

In census tract 005347, block(s) 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2027, 2028, 2029, 2030, 2031, 2035, 2040, 2041, 2042, 2043.

In census tract 005359 block group(s) 1.

In census tract 005359, block(s) 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017.

In census tract 005711 block group(s) 2.

In census tract 005711, block(s) 1019, 1020, 1026, 1029, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183.

In census tract 005712, block(s) 1000, 1001, 1002, 1003, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1092, 1093, 1094, 1208.

In census tract 005714 block group(s) 1.

In census tract 005715, block(s) 3000, 3001, 3003, 3015.

In census tract 005833, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1019, 1020, 1021, 1022, 1023, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064.

District 21

In Clark County

Census tract(s) 001611, 001612, 001613, 004907, 004910, 004911, 004912, 004914, 004915, 004916, 004917, 004918, 004919, 004920, 004921, 004923, 004924, 004925, 004926, 005005, 005006, 005007, 005013, 006103, 006202.

In census tract 001610 block group(s) 2.

In census tract 001610, block(s) 1011, 1012, 1014, 1015.

In census tract 005015 block group(s) 2.

In census tract 005015, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1046, 1047, 1048.

In census tract 005016, block(s) 1010.

In census tract 005436 block group(s) 1.

In census tract 005436, block(s) 3000.

In census tract 005437, block(s) 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057.

In census tract 005438 block group(s) 1.

In census tract 005438, block(s) 2011, 2012.

In census tract 006104 block group(s) 2.

In census tract 006104, block(s) 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1068, 1069, 1070, 1071.

In census tract 006201, block(s) 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

In census tract 007200 block group(s) 1, 3, 4.

In census tract 007200, block(s) 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

Asm-Masters-V2-1026-1920_Bill_Lang.txt

District 1

In Clark County

Census tract(s) 003607, 003618, 003619, 003629, 003630, 003631, 003632, 003633, 003634.

In census tract 003309, block(s) 3000.

In census tract 003313 block group(s) 2.

In census tract 003313, block(s) 1007, 1008, 1009, 1010, 1011, 1012, 1013.

In census tract 003609 block group(s) 1, 2.

In census tract 003610 block group(s) 1, 2.

In census tract 003620 block group(s) 1.

In census tract 003620, block(s) 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021.

In census tract 003621, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038.

In census tract 003622, block(s) 1005, 1006, 1007, 1008.

In census tract 003623, block(s) 1004, 1005, 1028, 1029.

In census tract 003639 block group(s) 1.

In census tract 003640 block group(s) 1.

In census tract 003641, block(s) 1014, 1018.

In census tract 005902, block(s) 1247.

District 2

In Clark County

Census tract(s) 003222, 003226, 003227, 003249, 003250, 005803, 005804, 005806, 005822, 005824, 005843, 005844.

In census tract 003223, block(s) 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012.

In census tract 003251, block(s) 2010.

In census tract 003252, block(s) 1008.

In census tract 005811 block group(s) 1.

In census tract 005823, block(s) 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067.

In census tract 005840, block(s) 1000, 1001, 1021, 1022.

In census tract 005841 block group(s) 1.

In census tract 005841, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2031, 2032, 2033, 2034, 2035, 2036, 2037.

In census tract 005845 block group(s) 1, 3.

In census tract 005845, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

District 3

In Clark County

Census tract(s) 000108, 000109, 003103, 003412, 003416, 003420, 003423, 003426, 003427.

In census tract 000103 block group(s) 2, 4.

In census tract 000106 block group(s) 2.

In census tract 000106, block(s) 3000, 3002, 3003, 3004.

In census tract 000107, block(s) 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2001, 2002, 2003, 2004, 2005, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

In census tract 003001 block group(s) 2, 3.

In census tract 003102 block group(s) 1, 2.

In census tract 003413 block group(s) 1, 3.

In census tract 003413, block(s) 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027.

In census tract 003415 block group(s) 3, 4, 5.

In census tract 003419 block group(s) 3, 4, 5.

In census tract 003422 block group(s) 3, 4, 5.

District 4

In Clark County

Census tract(s) 003228, 003233, 003234, 003235, 003236, 003237, 003238, 003239, 003240, 003241, 003305, 003306.

In census tract 003204 block group(s) 2, 3, 4.

In census tract 003204, block(s) 1000, 1001, 1002, 5000, 5001, 5002, 5003, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026.

In census tract 003210, block(s) 1001, 1002.

In census tract 003229 block group(s) 2.

In census tract 003229, block(s) 1050, 1051, 1052, 1053, 1054, 1056, 1057, 1058, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067.

In census tract 003230 block group(s) 1, 5.

In census tract 003231, block(s) 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 5001, 5010.

In census tract 003232 block group(s) 1, 2, 3.

In census tract 003232, block(s) 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4045, 4046, 4047, 4048.

In census tract 003303 block group(s) 1.

In census tract 003303, block(s) 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2019, 2020, 2021, 2022, 2023.

In census tract 003320, block(s) 1017, 1018, 1019, 1025.

In census tract 005823, block(s) 1033, 1034.

District 5

In Clark County

Census tract(s) 002915, 002916, 002939, 002951, 003006, 003260, 003261, 005805, 005807, 005808, 005809, 005825, 005826.

In census tract 000103 block group(s) 1, 3.

In census tract 002947 block group(s) 1.

In census tract 002947, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019.

In census tract 003001 block group(s) 4.

In census tract 005811 block group(s) 2, 3, 5.

In census tract 005811, block(s) 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4017, 4018, 4019.

In census tract 005845, block(s) 2011, 2012, 2013, 2014, 2015.

District 6

In Clark County

Census tract(s) 000201, 000302, 000401, 003428, 003430, 003431, 003500, 003617, 003700, 004301, 004401, 004402, 004500.

In census tract 000101 block group(s) 4, 5.

In census tract 000101, block(s) 1008, 1009.

In census tract 000301 block group(s) 1, 3.

In census tract 000301, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 2037, 2038, 2039, 2048, 2049, 2050, 2058.

In census tract 000700, block(s) 3001, 3002, 3003, 3004, 3010, 3011, 3013.

In census tract 003429 block group(s) 1, 2, 3.

In census tract 003429, block(s) 4000, 4007, 4008, 4009, 4010, 4024, 4025, 4029, 4030, 4031, 4040.

In census tract 003616 block group(s) 3, 4.

In census tract 003616, block(s) 1014, 1016, 1017.

In census tract 003800 block group(s) 1, 2, 3.

In census tract 003800, block(s) 4001, 4002, 4003, 4006, 5000, 5001, 5002, 5003, 5004, 5005.

In census tract 004302 block group(s) 2, 3, 4.

In census tract 004302, block(s) 1007, 1008.

In census tract 004601, block(s) 1010, 3011, 3012, 3013, 3014.

District 7

In Clark County

Census tract(s) 003612, 003613, 003642, 003643, 003644, 004715, 004716.

In census tract 003410 block group(s) 1.

In census tract 003410, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2017, 2018, 2019.

In census tract 003414 block group(s) 2.

In census tract 003414, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026.

In census tract 003609 block group(s) 3, 4.

In census tract 003610 block group(s) 3, 4.

In census tract 003615, block(s) 2004, 2006, 2007, 2008.

In census tract 003616 block group(s) 2.

In census tract 003616, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015.

In census tract 003626, block(s) 1027, 1028, 1029, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054.

In census tract 003640 block group(s) 2.

In census tract 003641 block group(s) 2.

In census tract 004601 block group(s) 2.

In census tract 004601, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

In census tract 004602 block group(s) 1.

In census tract 004714 block group(s) 2.

In census tract 004714, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021.

District 8

In Clark County

Census tract(s) 002957, 002958, 002961, 002967, 002968, 002969, 002970, 002974, 002975, 002976, 002980, 002981, 002983.

In census tract 002941 block group(s) 2.

In census tract 002942, block(s) 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013.

In census tract 002944 block group(s) 1.

In census tract 002944, block(s) 2000.

In census tract 002948 block group(s) 2.

In census tract 002953 block group(s) 1, 2.

In census tract 002962, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1131, 1132, 1133, 1134.

In census tract 002979, block(s) 1003, 1004, 1005, 1006, 1007, 1008, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068.

In census tract 002982 block group(s) 3.

In census tract 002982, block(s) 1000, 1001, 1002, 1003, 1004, 1008.

In census tract 002984, block(s) 1000, 1001, 1002, 1031.

In census tract 002985, block(s) 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037.

District 9

In Clark County

Census tract(s) 005813, 005842, 005846, 005847, 005848, 005849, 005850, 005851, 005852, 005853, 005854, 005855, 005856.

In census tract 002977, block(s) 1006.

In census tract 002978, block(s) 1008, 1009, 1010, 1011, 1012, 1013, 1026, 1027, 1028.

In census tract 005811, block(s) 4015, 4016.

In census tract 005840, block(s) 1008, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1079, 1080, 1081, 1082, 1083, 1087, 1088, 1089, 1090, 1091, 1092, 1095, 1097, 1098, 1099, 1100, 1101, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121.

District 10

In Clark County

Census tract(s) 000105, 000203, 001003, 001004, 001005, 001006, 002203, 002204, 002206, 002207, 002905.

In census tract 000101 block group(s) 2, 3.

In census tract 000101, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017.

In census tract 000106 block group(s) 1.

In census tract 000106, block(s) 3001, 3005, 3006, 3007, 3008.

In census tract 000107, block(s) 1000, 2000, 2006, 2007.

In census tract 000204 block group(s) 1.

In census tract 000204, block(s) 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040.

In census tract 000301, block(s) 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2059, 2060.

In census tract 000900, block(s) 1014, 1015.

In census tract 002201 block group(s) 1, 2.

In census tract 002201, block(s) 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3040, 3041, 3042, 3059, 3060, 3061, 3064.

In census tract 002937 block group(s) 1, 2.

In census tract 002938, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1038, 1039, 1040.

In census tract 002954 block group(s) 1, 3.

In census tract 003429, block(s) 4001, 4002, 4003, 4004, 4005, 4006, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4026, 4027, 4028, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039.

District 11

In Clark County

Census tract(s) 000402, 000403, 000510, 000520, 000524, 000525, 000526, 000600, 000800, 004000, 004100, 004200.

In census tract 000514, block(s) 4004.

In census tract 000516, block(s) 4001.

In census tract 000521 block group(s) 2.

In census tract 000521, block(s) 1000, 4000, 4001, 4002, 4003, 4006.

In census tract 000522 block group(s) 1, 3.

In census tract 000522, block(s) 2000, 2001, 2002, 2003, 2004.

In census tract 000700 block group(s) 1, 2, 4.

In census tract 000700, block(s) 3000, 3005, 3006, 3007, 3008, 3009, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041.

In census tract 000900, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039.

In census tract 003800, block(s) 4000, 4004, 4005, 5006, 5007.

In census tract 004302, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009.

In census tract 004602 block group(s) 2.

In census tract 004707, block(s) 1000, 1001, 1002, 1003, 2004, 2005.

In census tract 004713 block group(s) 1, 3, 4.

In census tract 004714, block(s) 1022, 1023, 1024, 1025, 1026, 1027, 1028.

In census tract 004717 block group(s) 1.

In census tract 004717, block(s) 2004, 2005, 2006, 2007, 2008.

District 12

In Clark County

Census tract(s) 004917, 004918, 004919, 004923, 004925, 005005, 005007, 005013, 006103.

In census tract 004907 block group(s) 2.

In census tract 004907, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1018.

In census tract 004916, block(s) 2000.

In census tract 004926 block group(s) 2.

In census tract 004926, block(s) 1000.

In census tract 005006 block group(s) 3.

In census tract 005015 block group(s) 2.

In census tract 005015, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1046, 1047, 1048.

In census tract 005016, block(s) 1010.

In census tract 005436 block group(s) 1.

In census tract 005436, block(s) 3000.

In census tract 005437, block(s) 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057.

In census tract 005438 block group(s) 1.

In census tract 005438, block(s) 2011, 2012.

In census tract 006104 block group(s) 2.

In census tract 006104, block(s) 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1068, 1069, 1070, 1071.

In census tract 006202 block group(s) 2.

In census tract 006202, block(s) 1000, 1001, 1002, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015.

In census tract 007200 block group(s) 1, 3, 4.

In census tract 007200, block(s) 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

District 13

In Clark County

Census tract(s) 003307, 003308, 003310, 003311, 003312, 003314, 003315, 003316, 003317, 003318, 003319, 003321.

In census tract 003303 block group(s) 3.

In census tract 003303, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2015, 2016, 2017, 2018.

In census tract 003309 block group(s) 1, 2.

In census tract 003309, block(s) 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

In census tract 003313, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1014.

In census tract 003320 block group(s) 2.

In census tract 003320, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028.

District 14

In Clark County

Census tract(s) 001611, 001612, 001613, 004910, 004911, 004912, 004914, 004915, 004920, 004921, 004924.

In census tract 001610 block group(s) 2.

In census tract 001610, block(s) 1011, 1012, 1014, 1015.

In census tract 004907, block(s) 1016, 1017.

In census tract 004916 block group(s) 1.

In census tract 004916, block(s) 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008.

In census tract 004926, block(s) 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010.

In census tract 005006 block group(s) 1, 2, 4, 5.

In census tract 006201, block(s) 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

In census tract 006202, block(s) 1003, 1004.

District 15

In Clark County

Census tract(s) 000523, 001401, 001402, 001501, 001502, 001607, 001608, 001609, 001706, 001707, 001708, 001801, 001803, 001804.

In census tract 000516, block(s) 4008, 4017, 4018, 4019.

In census tract 000518 block group(s) 1, 2, 5.

In census tract 000521 block group(s) 3.

In census tract 000521, block(s) 1001, 4004, 4005, 4007.

In census tract 000522, block(s) 2005, 2006, 2007.

In census tract 001300 block group(s) 1, 2.

In census tract 001300, block(s) 3000, 3001, 3002, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4011, 4012, 5000, 5002, 5003, 5004, 5005, 5006, 5011, 5012, 5013.

In census tract 001610, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013.

In census tract 001709, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1030.

In census tract 001710 block group(s) 1.

In census tract 001710, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

In census tract 001901, block(s) 1000, 2000, 2001, 2002.

In census tract 001902, block(s) 2000, 2001, 2003, 2004, 2005.

District 16

In Clark County

Census tract(s) 001100, 001200, 002000, 002302, 002303, 002403, 002404, 002405, 002406, 002603, 002604, 002605.

In census tract 000204, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2015, 2016, 2017, 2018, 2019, 2020.

In census tract 001300, block(s) 3003, 3004, 3005, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5001, 5007, 5008, 5009, 5010.

In census tract 001901 block group(s) 3, 4.

In census tract 001901, block(s) 1001, 1002, 2003, 2004, 2005, 2006, 2007.

In census tract 001902 block group(s) 1, 3.

In census tract 001902, block(s) 2002, 2006, 2007.

In census tract 002201, block(s) 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3052, 3053, 3055, 3057, 3058.

In census tract 002501 block group(s) 1, 2.

In census tract 002501, block(s) 3000, 3001, 3002, 3003, 3007, 3008.

In census tract 002707, block(s) 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

In census tract 002708 block group(s) 2.

In census tract 002847 block group(s) 2.

In census tract 002847, block(s) 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093.

In census tract 002848 block group(s) 1, 4.

In census tract 002962, block(s) 1076, 1077, 1078, 1079, 1080, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130.

In census tract 002979, block(s) 1000, 1001, 1002, 1009, 1010, 1011, 1012, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1069.

In census tract 006700 block group(s) 2, 3, 4.

In census tract 006700, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1032, 1033.

In census tract 006800 block group(s) 1, 2, 3.

In census tract 006800, block(s) 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4085, 4086, 4087, 4088.

District 17

In Clark County

Census tract(s) 003624, 003625, 003627, 003635, 003636, 003637, 003638, 004703.

In census tract 003615 block group(s) 1.

In census tract 003615, block(s) 2000, 2001, 2002, 2003, 2005.

In census tract 003620, block(s) 2000.

In census tract 003621, block(s) 1037.

In census tract 003622 block group(s) 2.

In census tract 003622, block(s) 1000, 1001, 1002, 1003, 1004, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022.

In census tract 003623, block(s) 1000, 1001, 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041.

In census tract 003626 block group(s) 2.

In census tract 003626, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1030, 1031, 1037.

In census tract 003628 block group(s) 2.

In census tract 003628, block(s) 1003, 1004, 1005, 1006, 1010, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1092, 1093, 1094, 1106, 1107, 1108, 1109, 1110.

In census tract 003639 block group(s) 2.

In census tract 003641, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1019.

In census tract 005902, block(s) 1248, 1249, 1250, 1252, 1253.

In census tract 006001, block(s) 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039.

District 18

In Clark County

Census tract(s) 001715, 001716, 001718, 002822, 002826, 002827, 005011, 005012, 005014, 005017, 005439.

In census tract 001709, block(s) 1027.

In census tract 001710, block(s) 2010.

In census tract 001713, block(s) 1000, 1001, 1002, 1014.

In census tract 001714, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011.

In census tract 002808, block(s) 2000, 2005, 2006, 2009.

In census tract 002821, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2011, 3001.

In census tract 005010 block group(s) 1, 3.

In census tract 005010, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2026, 2027, 2028.

In census tract 005015, block(s) 1039, 1040, 1041, 1042, 1043, 1044, 1045.

In census tract 005016, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054.

In census tract 005101, block(s) 3000, 3001, 3002, 3007.

In census tract 005105, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1071, 1072, 1074, 1075, 1076, 1077, 1078, 1079, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2019, 2020, 2021, 2022.

In census tract 005436 block group(s) 2, 4.

In census tract 005436, block(s) 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013.

In census tract 005438, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010.

District 19

In Clark County

Census tract(s) 005421, 005432, 005433, 005434, 005607, 005612, 005614, 005615, 005903, 005905, 006203, 006204.

In census tract 003628, block(s) 1000, 1001, 1002, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1067, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1085, 1086, 1087, 1088, 1089, 1091, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1111, 1112, 1113.

In census tract 005336 block group(s) 3, 4.

In census tract 005336, block(s) 2000, 2008, 2010, 2011.

In census tract 005343, block(s) 1036.

In census tract 005422, block(s) 2000, 2001, 3000, 3001, 3002, 3006, 3007, 3008, 3009, 3010, 3011, 3015.

In census tract 005423 block group(s) 3.

In census tract 005423, block(s) 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022.

In census tract 005435 block group(s) 1.

In census tract 005435, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029.

In census tract 005437, block(s) 1000, 1016.

In census tract 005501, block(s) 1000, 1001, 1002, 1011, 1012, 1013, 1014, 1015, 1028, 1029, 1030, 1031, 1032, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3012, 3013.

In census tract 005613 block group(s) 1.

In census tract 005613, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 3032, 3033, 3034, 3037, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4244, 4245, 4246, 4247, 4248, 4249, 4250, 4251, 4252, 4253, 4254, 4255, 4256, 4257, 4258, 4259, 4260, 4261, 4262, 4263, 4264, 4265, 4266, 4267, 4268, 4269, 4270, 4271, 4272, 4273, 4274, 4275, 4276, 4277, 4278, 4279, 4280, 4281, 4282, 4283, 4284, 4285, 4286, 4287, 4288, 4289, 4290, 4291, 4292, 4293, 4294, 4295, 4296, 4297, 4298, 4299, 4300, 4301, 4302, 4303, 4304, 4305, 4306, 4307, 4308, 4309, 4310, 4311, 4312, 4313, 4314, 4315, 4316, 4317, 4318, 4319, 4320, 4321, 4322, 4323, 4324, 4325, 4326, 4327, 4328, 4329, 4330, 4331, 4332, 4333, 4334, 4335, 4336, 4337, 4338, 4339, 4340, 4341, 4342, 4343, 4344, 4345, 4346, 4347, 4348, 4349, 4350, 4352, 4353, 4354, 4357, 4365, 4366, 4367, 4368, 4369, 4373, 4374, 4375, 4376, 4377, 4378, 4379, 4380, 4381, 4382, 4383, 4384, 4385, 4386, 4387, 4388, 4389, 4390, 4391, 4392, 4393, 4394, 4404, 4405, 4406, 4407, 4408, 4409, 4410.

In census tract 005703, block(s) 2000.

In census tract 005902, block(s) 1481, 1482, 1646, 1647, 1648, 1649, 1652, 1653, 1654.

In census tract 005904, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069.

In census tract 006001 block group(s) 2, 3, 4, 5.

In census tract 006001, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1040.

In census tract 006104, block(s) 1000, 1065, 1066, 1067.

In census tract 006201, block(s) 2000.

In census tract 007200, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016.

In census tract 007600 block group(s) 1, 3, 4.

In census tract 007600, block(s) 2000, 2001, 2007, 2019, 2020, 2021, 2024, 2051, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2100, 2101, 2103, 2104, 2105, 2106.

In census tract 007800 block group(s) 3.

In census tract 007800, block(s) 1015, 1016, 1019, 1020, 1021, 1022, 1030, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1130, 1131, 1132, 1133, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031.

District 20

In Clark County

Census tract(s) 001711, 001712, 001717, 002504, 002505, 002506, 002706, 002823, 002824, 002825, 005102, 006900.

In census tract 001709, block(s) 1028, 1029.

In census tract 001713 block group(s) 2.

In census tract 001713, block(s) 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024.

In census tract 001714, block(s) 1009, 1010, 2007.

In census tract 002501, block(s) 3004, 3005, 3006, 3009, 3010.

In census tract 002707 block group(s) 3.

In census tract 002707, block(s) 1000, 1001, 1010, 1011, 1012, 1013, 2000, 2001.

In census tract 002708 block group(s) 1.

In census tract 002808, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 2001, 2002, 2003, 2004, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

In census tract 002821, block(s) 1016, 1021, 1022, 1023, 1024, 2008, 2009, 2010, 3000, 3002, 3003.

In census tract 002847, block(s) 1000, 1001, 1002, 1003, 1004, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104.

In census tract 005010, block(s) 2024, 2025.

In census tract 005101 block group(s) 1, 2, 4, 5, 6.

In census tract 005101, block(s) 3003, 3004, 3005, 3006, 3008, 3009, 3010.

In census tract 005103 block group(s) 1, 2, 4.

In census tract 005104 block group(s) 1.

In census tract 005104, block(s) 2004, 2005, 2006, 3000, 3001, 3002, 3003.

In census tract 005105, block(s) 1017, 1033, 1034, 1038, 1039, 1040, 1041, 1042, 1073.

In census tract 006800, block(s) 4083, 4084.

District 21

In Clark County

Census tract(s) 002811, 002830, 002833, 002834, 002836, 002838, 005311, 005312, 005313, 005316.

In census tract 002808, block(s) 1016.

In census tract 002814 block group(s) 1, 3.

In census tract 002829 block group(s) 1, 3.

In census tract 002829, block(s) 4000, 4001, 4002, 4003, 4010.

In census tract 002837 block group(s) 3, 4, 5.

In census tract 002846 block group(s) 2.

In census tract 002848 block group(s) 2, 3.

In census tract 005317 block group(s) 1, 4, 5.

District 22

In Clark County

Census tract(s) 005333, 005337, 005338, 005341, 005346, 005349, 005350, 005351, 005352, 005353, 005354, 005355, 005356, 005357, 005358.

In census tract 005322, block(s) 1009.

In census tract 005347, block(s) 1010.

In census tract 005348, block(s) 2000, 2001, 2002, 2003, 2004, 2005.

In census tract 005359 block group(s) 1.

In census tract 005359, block(s) 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017.

In census tract 005711 block group(s) 2.

In census tract 005711, block(s) 1019, 1020, 1026, 1029, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183.

In census tract 005714 block group(s) 1.

In census tract 005715, block(s) 3000, 3001, 3003, 3015.

District 23

In Clark County

Census tract(s) 005342, 005360, 005502, 005503, 005504, 005702, 005704, 005705, 005713, 005716.

In census tract 005335, block(s) 4008, 4009, 4025, 4026, 4027, 4028, 4029.

In census tract 005343 block group(s) 2.

In census tract 005343, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037.

In census tract 005347, block(s) 1004, 1012, 2022, 2023, 2024, 2025, 2026, 2032, 2033, 2034, 2036, 2037, 2038, 2039, 2044, 2045, 2046, 2047.

In census tract 005359 block group(s) 2.

In census tract 005359, block(s) 3012.

In census tract 005435, block(s) 2006, 2030, 2031, 2032, 2033.

In census tract 005501 block group(s) 2, 4.

In census tract 005501, block(s) 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1033, 1034, 3007, 3008, 3009, 3010, 3011.

In census tract 005703 block group(s) 3.

In census tract 005703, block(s) 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2589, 2592, 2593, 2596, 2597, 2598.

In census tract 005711, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1184.

In census tract 005712 block group(s) 2.

In census tract 005712, block(s) 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222.

In census tract 005714 block group(s) 2, 3, 4, 5.

In census tract 005715 block group(s) 1, 2, 4.

In census tract 005715, block(s) 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019.

In census tract 005839, block(s) 1013, 1014, 1015, 1016, 1017, 1018, 1024.

District 24

In Washoe County

Census tract(s) 000101, 000201, 000202, 000300, 000700, 000900, 001400, 001502, 001801, 002211.

In census tract 000102 block group(s) 2, 3.

In census tract 000102, block(s) 1007, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1052, 1053, 1055.

In census tract 000400, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3022, 5002, 5003, 5004, 5005, 5006, 5007.

In census tract 001009 block group(s) 2.

In census tract 001009, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015.

In census tract 001015, block(s) 2000, 2001, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014.

In census tract 001202, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3009.

In census tract 001300, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 2000, 2001, 2003.

In census tract 001501 block group(s) 4.

In census tract 001501, block(s) 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010.

In census tract 001701 block group(s) 2.

In census tract 001701, block(s) 1001, 1002, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017.

In census tract 001702, block(s) 1023, 3011.

In census tract 002107 block group(s) 2.

In census tract 002107, block(s) 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1033, 1034, 1037, 1038, 1039.

In census tract 002212 block group(s) 1.

In census tract 002212, block(s) 2001, 2002, 2004.

In census tract 002500, block(s) 1018, 1019, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037.

District 25

In Washoe County

Census tract(s) 001005, 001008, 001014, 001103, 001104, 002301, 002302, 002410.

In census tract 000400, block(s) 1009, 2005, 2006, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3019, 3020, 3021, 3023, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4020, 4021, 4022, 4023, 4024.

In census tract 001009, block(s) 1016.

In census tract 001012 block group(s) 1.

In census tract 001012, block(s) 2012, 2013, 2014, 2015, 2016, 2017, 2018.

In census tract 001013 block group(s) 3.

In census tract 001013, block(s) 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1066, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4009, 4010, 4011, 4032.

In census tract 001015 block group(s) 1, 3, 4.

In census tract 001015, block(s) 2002, 2003, 2004.

In census tract 001101, block(s) 1013, 2017, 2018, 2019.

In census tract 001105 block group(s) 2, 3.

In census tract 001105, block(s) 1000, 1001, 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036.

In census tract 001201 block group(s) 2.

In census tract 001201, block(s) 1007.

In census tract 002409, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1043, 1044, 1045, 1046, 1047, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1075, 1077, 1078, 1079.

In census tract 002411 block group(s) 2.

In census tract 002411, block(s) 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017.

In census tract 002412, block(s) 2000, 2001, 2002, 2003, 2008, 2033, 2037.

In census tract 002603, block(s) 1008, 1019, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1062.

In census tract 002610, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027.

In census tract 002612 block group(s) 2, 3, 4.

In census tract 002612, block(s) 1000, 1001, 1002, 1005, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026.

In census tract 002613 block group(s) 2, 4.

In census tract 002613, block(s) 1001, 1002, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3022, 3025.

In census tract 002614, block(s) 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1032, 1033.

In census tract 002619, block(s) 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3047, 3048, 3049, 3070, 3071, 3072, 3073.

In census tract 003204, block(s) 2001, 2002, 2003, 2004, 2005, 2009, 2010, 2011, 2021, 2022, 2023, 2035, 2098, 2099.

In census tract 003308, block(s) 2000.

In census tract 003501, block(s) 2240, 2244, 2245, 2276, 2277.

In census tract 980200, block(s) 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021.

In census tract 980300, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1029, 1030, 1034, 1035, 1040, 1041, 1042, 1043, 1044, 1045, 1046.

District 26

In Washoe County

Census tract(s) 001010, 001011, 002104, 002205, 002206, 002208, 003203, 003305, 003306, 003307, 003309, 990000.

In census tract 001012, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043.

In census tract 001013, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1065, 1067, 2000, 2001, 2003, 2011, 2012, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 4008, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4033, 4034, 4035, 4036.

In census tract 002103, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1028, 1029, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038.

In census tract 002105 block group(s) 2, 3.

In census tract 002204 block group(s) 1, 3.

In census tract 002204, block(s) 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030.

In census tract 002207 block group(s) 1, 2.

In census tract 002207, block(s) 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3066, 3067.

In census tract 002209 block group(s) 1.

In census tract 002209, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042.

In census tract 002210, block(s) 1016, 1018, 1021.

In census tract 003202, block(s) 1046, 1047, 1065, 1066, 3048, 3049.

In census tract 003204, block(s) 1009, 1023, 2000, 2006, 2007, 2008, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097.

In census tract 003308 block group(s) 1, 3.

In census tract 003308, block(s) 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034.

In census tract 980300, block(s) 1014, 1016, 1026, 1027, 1028, 1031, 1032, 1033, 1036, 1037, 1038, 1039.

District 27

In Washoe County

Census tract(s) 002401, 002406, 002407, 002408, 002617, 002703.

In census tract 000400, block(s) 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4019, 5000, 5001, 5008, 5009, 5010, 5011.

In census tract 001101, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

In census tract 001105, block(s) 1004, 1005, 1012, 1013, 1015, 1016, 1017, 1018, 1037.

In census tract 001201 block group(s) 3.

In census tract 001201, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006.

In census tract 001202 block group(s) 1, 4.

In census tract 001202, block(s) 2010, 3007, 3008, 3010, 3011, 3012, 3013, 3014.

In census tract 001300, block(s) 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021.

In census tract 001501, block(s) 1000, 1001, 1011, 1012, 1013, 1014, 2000, 3000.

In census tract 001701, block(s) 1000, 1003, 1004, 1005, 1006.

In census tract 001702, block(s) 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1032, 1034, 1035, 1036, 1037, 1043, 1044, 1045.

In census tract 002409, block(s) 1006, 1007, 1025, 1026, 1029, 1042, 1048, 1049, 1050, 1071, 1072, 1073, 1074, 1076.

In census tract 002411 block group(s) 3.

In census tract 002411, block(s) 1000, 1001, 1002, 1003, 1012.

In census tract 002412 block group(s) 1.

In census tract 002412, block(s) 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2035, 2036.

In census tract 002500 block group(s) 3.

In census tract 002500, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1020, 1021, 1022, 2001, 2002.

In census tract 002618, block(s) 4015, 4020, 4021, 4022, 4023, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5042, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5054, 5055, 5059, 5060, 5061, 5062, 5063.

In census tract 002619 block group(s) 1, 4.

In census tract 002619, block(s) 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2048, 2049, 2050, 2051, 2059, 2061, 2062, 2063, 2068, 2069, 2070, 2071, 2072, 2075, 3043, 3044, 3045, 3046, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069.

In census tract 002704 block group(s) 1.

In census tract 002704, block(s) 2000, 2001, 2002, 2003, 2011, 2012, 2013, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3037.

In census tract 002705 block group(s) 3.

In census tract 002705, block(s) 2009, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035.

In census tract 002706 block group(s) 2.

In census tract 002706, block(s) 3012, 3013, 3014, 3015, 3016, 3017, 3018.

In census tract 002707 block group(s) 2, 3.

In census tract 002707, block(s) 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018.

In census tract 003503, block(s) 1047.

In census tract 980200, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1022, 1023, 1024, 1025, 1026.

District 28

In Clark County

Census tract(s) 000513, 000515, 000517, 000519, 000527, 000528, 004709, 004710, 004712, 007100.

In census tract 000514 block group(s) 1, 2, 3, 5.

In census tract 000514, block(s) 4000, 4001, 4002, 4003.

In census tract 000516 block group(s) 1, 2, 3.

In census tract 000516, block(s) 4000, 4002, 4003, 4004, 4005, 4006, 4007, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4020.

In census tract 000518 block group(s) 3, 4.

In census tract 004707, block(s) 1004, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011.

In census tract 004713 block group(s) 2.

In census tract 004717, block(s) 2000, 2001, 2002, 2003, 2009, 2010, 2011, 2012.

In census tract 006201, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006.

In census tract 007800, block(s) 2012.

District 29

In Clark County

Census tract(s) 005106, 005107, 005108, 005109, 005200, 005314, 005315, 005318, 005319, 005320, 005321.

In census tract 002814 block group(s) 2.

In census tract 002843, block(s) 2030.

In census tract 002845, block(s) 1000.

In census tract 002846 block group(s) 1.

In census tract 005103 block group(s) 3.

In census tract 005104, block(s) 2000, 2001, 2002, 2003, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3004, 3005.

In census tract 005105, block(s) 1031, 1032, 1035, 1036, 1037, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068.

In census tract 005317 block group(s) 2, 3.

In census tract 005322 block group(s) 2.

In census tract 005322, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032.

In census tract 005335 block group(s) 1, 2, 3, 5.

In census tract 005335, block(s) 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024.

In census tract 005336 block group(s) 1.

In census tract 005336, block(s) 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009.

In census tract 005422 block group(s) 1.

In census tract 005422, block(s) 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3003, 3004, 3005, 3012, 3013, 3014.

In census tract 005423, block(s) 1000, 1001, 1002, 1005, 1016, 2013.

District 30

In Washoe County

Census tract(s) 001802, 001901, 001902, 002106, 002801, 002802, 003000, 003510, 980000.

In census tract 000102, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1048, 1049, 1050, 1051, 1054.

In census tract 001702 block group(s) 2.

In census tract 001702, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1027, 1028, 1029, 1030, 1031, 1033, 1038, 1039, 1040, 1041, 1042, 1046, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022.

In census tract 002103, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026.

In census tract 002105 block group(s) 1.

In census tract 002107, block(s) 1000, 1001, 1029, 1030, 1031, 1032, 1035, 1036, 1040, 1041.

In census tract 002204, block(s) 2000, 2001, 2002.

In census tract 002212 block group(s) 3, 4.

In census tract 002212, block(s) 2000, 2003.

In census tract 002704, block(s) 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2014, 2017, 2018, 2019, 2020, 3005, 3006, 3007, 3008, 3009, 3024, 3036.

In census tract 002707, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007.

In census tract 003101 block group(s) 1, 3, 4.

In census tract 003101, block(s) 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2042, 2043, 2044, 2045, 2046, 2049, 2050, 2051, 2052.

In census tract 003105, block(s) 1000, 1001.

In census tract 003106 block group(s) 2, 4, 6.

In census tract 003106, block(s) 3000, 3001, 3002, 3003, 3008, 3009, 3010, 3011, 3012, 3013, 5001, 5002, 5003, 5004, 5005, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018.

In census tract 003109, block(s) 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016.

In census tract 003110 block group(s) 3, 4.

In census tract 003110, block(s) 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016.

In census tract 003503, block(s) 1029, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1042, 1045, 1046, 1048, 1049, 1051.

In census tract 003508, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1038, 1044, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017.

In census tract 003509 block group(s) 3, 4.

In census tract 003509, block(s) 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2012, 2013, 2014.

In census tract 003512, block(s) 2015.

District 31

In Washoe County

Census tract(s) 002615, 002901, 002902, 003108, 003507, 003511.

In census tract 002610 block group(s) 1, 3.

In census tract 002610, block(s) 2008, 2015, 2016.

In census tract 002611, block(s) 2002, 2003, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3020, 3021, 3029, 3030, 3031, 3034.

In census tract 002614, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1030, 1034, 1035, 1036, 1037, 1038, 1039.

In census tract 002616 block group(s) 2, 3.

In census tract 002616, block(s) 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020.

In census tract 002618, block(s) 1044, 1045, 1047, 1048, 1049, 1050, 1051, 1052, 1054, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4016, 4017, 4018, 4019, 4024, 4025, 5000, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5040, 5041, 5043, 5044, 5053, 5056, 5057, 5058, 5064.

In census tract 002619, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2047, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2060, 2064, 2065, 2066, 2067, 2073, 2074.

In census tract 002705, block(s) 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2036.

In census tract 002706 block group(s) 1.

In census tract 002706, block(s) 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011.

In census tract 003105 block group(s) 2.

In census tract 003105, block(s) 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020.

In census tract 003106 block group(s) 1.

In census tract 003106, block(s) 3004, 3005, 3006, 3007, 5000, 5006.

In census tract 003109 block group(s) 2.

In census tract 003110 block group(s) 2.

In census tract 003110, block(s) 1000.

In census tract 003503, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1030, 1031, 1041, 1043, 1044, 1050, 2019, 2020, 2021, 2024, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012.

In census tract 003508, block(s) 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043, 1045, 2018, 2019, 2020, 2021, 2022, 2023.

In census tract 003509, block(s) 1000, 1001, 1002, 1003, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2007, 2008, 2009, 2010, 2011, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034.

In census tract 003512, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023.

In census tract 003513 block group(s) 2.

In census tract 003513, block(s) 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1015, 1016, 1017, 1018, 1019, 1020.

In census tract 003515 block group(s) 1, 3.

In census tract 003515, block(s) 2003, 2004, 2006, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038.

District 32

Esmeralda County, Humboldt County, Lander County, Mineral County, Pershing County.

In Nye County

In census tract 960100, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1623, 1624, 1625, 1626, 1628, 1630, 1631, 1632, 1633, 1634, 1637, 1638, 1639, 1640, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1663, 1669, 1674, 1675, 1676, 1677, 1678, 1692, 1693, 1694, 1697, 1698, 1699, 1700, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2376, 2377, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2437, 2438, 2450, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2488, 2489, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2605, 2619, 2621, 2622, 2623, 2624, 2625, 2643, 2644, 2659, 2989, 2990, 2991, 2994.

In census tract 960200 block group(s) 2.

In census tract 960200, block(s) 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1106, 1107, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1406, 1668, 1669, 1670, 1671, 1672, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1691, 1692, 1693, 1694, 1695, 1700, 1708, 1786, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1861, 1862, 1863, 1864, 1872, 1873, 1877.

In Washoe County

Census tract(s) 003504, 003514, 940200, 980100, 990100.

In census tract 002603, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1030, 1032, 1033, 1034, 1037, 1061.

In census tract 002611 block group(s) 1.

In census tract 002611, block(s) 2000, 2001, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3019, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3032, 3033.

In census tract 002612, block(s) 1003, 1004, 1006, 1007, 1010.

In census tract 002613, block(s) 1000, 1003, 1006, 1016, 1024, 1025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3020, 3021, 3023, 3024.

In census tract 002616, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1019.

In census tract 002618 block group(s) 2, 3.

In census tract 002618, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1046, 1053, 5001.

In census tract 002705, block(s) 1000, 1001, 1002, 1003, 1007.

In census tract 003101, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2040, 2041, 2047, 2048, 2053, 2054.

In census tract 003109, block(s) 1001.

In census tract 003501 block group(s) 1, 3.

In census tract 003501, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2241, 2242, 2243, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2278, 2279.

In census tract 003503, block(s) 1012, 1018, 1019, 1020, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2022, 2023, 3000, 3001, 3010, 3011.

In census tract 003509, block(s) 2005, 2006.

In census tract 003512, block(s) 1018.

In census tract 003513, block(s) 1000, 1008, 1012, 1013, 1014.

In census tract 003515 block group(s) 4.

In census tract 003515, block(s) 2000, 2001, 2002, 2005, 2007, 2008, 2009, 2010, 2011, 2014, 2020, 2021, 2022.

District 33

Elko County, Eureka County, White Pine County.

In Lincoln County

In census tract 950100, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2155, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2200, 2201, 2202, 2203, 2206, 2207, 2208, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221.

In census tract 950200, block(s) 1000, 1172, 1173, 1174, 1175, 1176, 1177, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1202, 1203, 1215, 1919, 1926, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2041, 2042, 2043, 2044, 2051, 2054, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2143, 2504, 2505, 2506, 2507, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2543, 2545.

District 34

In Clark County

Census tract(s) 003003, 003004, 003005, 003104, 003220, 003253, 003254, 003418, 003421.

In census tract 003001 block group(s) 1.

In census tract 003102 block group(s) 3, 4.

In census tract 003215 block group(s) 2, 3, 4.

In census tract 003218 block group(s) 3, 4.

In census tract 003218, block(s) 2004, 2005, 2006, 2007, 2008, 2009, 2012, 2013, 2014.

In census tract 003219 block group(s) 2, 3, 4.

In census tract 003219, block(s) 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014.

In census tract 003223 block group(s) 1.

In census tract 003223, block(s) 2000, 2001, 2002, 2003, 2004.

In census tract 003247 block group(s) 1, 2.

In census tract 003248 block group(s) 3.

In census tract 003252 block group(s) 2.

In census tract 003252, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016.

In census tract 003419 block group(s) 1, 2.

In census tract 003422 block group(s) 1, 2.

District 35

In Clark County

Census tract(s) 005828, 005829, 005830, 005831, 005832, 005835, 005836, 005837, 005838.

In census tract 002977 block group(s) 2.

In census tract 002977, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023.

In census tract 002978, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047.

In census tract 002982 block group(s) 2.

In census tract 002982, block(s) 1005, 1006, 1007.

In census tract 002984, block(s) 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1033, 1034, 1035, 1036, 1037, 1038.

In census tract 005827, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1068, 1069, 1070, 1071, 1095, 1096, 1097, 1098, 1310, 1311, 1316, 1317.

In census tract 005833, block(s) 1013, 1014, 1015, 1016, 1017, 1018, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1055, 1056.

In census tract 005839 block group(s) 2.

In census tract 005839, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032.

In census tract 005840, block(s) 1059, 1060, 1061, 1062, 1063, 1064, 1073, 1074, 1075, 1076, 1077, 1078, 1084, 1085, 1086, 1093, 1094.

District 36

In Clark County

Census tract(s) 005818, 007500.

In census tract 003229, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1055, 1059.

In census tract 003230 block group(s) 2, 3, 4.

In census tract 003231 block group(s) 2, 3, 4.

In census tract 003231, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1025, 1028, 1029, 1030, 5000, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5011, 5012, 5013.

In census tract 003628, block(s) 1068, 1069, 1070, 1083, 1084, 1090.

In census tract 005613 block group(s) 5.

In census tract 005613, block(s) 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3035, 3036, 3038, 3039, 3040, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4057, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4159, 4160, 4351, 4355, 4356, 4358, 4359, 4360, 4361, 4362, 4363, 4364, 4370, 4371, 4372, 4395, 4396, 4397, 4398, 4399, 4400, 4401, 4402, 4403.

In census tract 005703 block group(s) 1.

In census tract 005703, block(s) 2112, 2113, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2588, 2590, 2591, 2594, 2595.

In census tract 005711, block(s) 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132.

In census tract 005712, block(s) 1075.

In census tract 005823, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1036, 1037, 1038, 1039, 1040, 1041, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075.

In census tract 005827 block group(s) 2.

In census tract 005827, block(s) 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1312, 1313, 1314, 1315, 1318, 1319.

In census tract 005839, block(s) 1019, 1020, 1021, 1022, 1023, 1033.

In census tract 005840, block(s) 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1096, 1102.

In census tract 005841, block(s) 2030.

In census tract 005902 block group(s) 2.

In census tract 005902, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1251, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1650, 1651, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677.

In census tract 005904, block(s) 1018.

In census tract 007600, block(s) 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2052, 2061, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2102, 2107, 2108, 2109, 2110, 2111, 2112.

In census tract 007800, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1063, 1106, 1107, 1108, 1109, 1110, 1126, 1127, 1128, 1129.

In Lincoln County

Census tract(s) 005818, 007500.

In census tract 950100, block(s) 1942, 1943, 1944, 1945, 2152, 2153, 2154, 2156, 2157, 2158, 2159, 2168, 2169, 2194, 2195, 2196, 2197, 2198, 2199, 2204, 2205, 2209, 2210, 2211, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231.

In census tract 950200, block(s) 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1178, 1179, 1201, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1920, 1921, 1922, 1923, 1924, 1925, 1927, 1928, 1929, 1930, 1931, 1939, 1940, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 2000, 2001, 2032, 2040, 2045, 2046, 2047, 2048, 2049, 2050, 2052, 2053, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2508, 2509, 2537, 2538, 2539, 2540, 2541, 2542, 2544, 2546, 2547.

In Nye County

Census tract(s) 005818, 007500, 960300, 960401, 960402, 960403, 960404, 960405, 960406, 980500.

In census tract 960100, block(s) 1614, 1622, 1627, 1629, 1635, 1636, 1641, 1650, 1660, 1661, 1662, 1664, 1665, 1666, 1667, 1668, 1670, 1671, 1672, 1673, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1695, 1696, 1701, 1702, 1719, 1743, 1982, 1983, 1984, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2378, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2588, 2589, 2590, 2591, 2592, 2593, 2594, 2595, 2596, 2597, 2598, 2599, 2600, 2601, 2602, 2603, 2604, 2606, 2607, 2608, 2609, 2610, 2611, 2612, 2613, 2614, 2615, 2616, 2617, 2618, 2620, 2626, 2627, 2628, 2629, 2630, 2631, 2632, 2633, 2634, 2635, 2636, 2637, 2638, 2639, 2640, 2641, 2642, 2645, 2646, 2647, 2648, 2649, 2650, 2651, 2652, 2653, 2654, 2655, 2656, 2657, 2658, 2660, 2661, 2662, 2663, 2664, 2665, 2666, 2667, 2668, 2669, 2670, 2671, 2672, 2673, 2674, 2675, 2676, 2677, 2678, 2679, 2680, 2681, 2682, 2683, 2684, 2685, 2686, 2687, 2688, 2689, 2690, 2691, 2692, 2693, 2694, 2695, 2696, 2697, 2698, 2699, 2700, 2701, 2702, 2703, 2704, 2705, 2706, 2707, 2708, 2709, 2710, 2711, 2712, 2713, 2714, 2715, 2716, 2717, 2718, 2719, 2720, 2721, 2722, 2723, 2724, 2725, 2726, 2727, 2728, 2729, 2730, 2731, 2732, 2733, 2734, 2735, 2736, 2737, 2738, 2739, 2740, 2741, 2742, 2743, 2744, 2745, 2746, 2747, 2748, 2749, 2750, 2751, 2752, 2753, 2754, 2755, 2756, 2757, 2758, 2759, 2760, 2761, 2762, 2763, 2764, 2765, 2766, 2767, 2768, 2769, 2770, 2771, 2772, 2773, 2774, 2775, 2776, 2777, 2778, 2779, 2780, 2781, 2782, 2783, 2784, 2785, 2786, 2787, 2788, 2789, 2790, 2791, 2792, 2793, 2794, 2795, 2796, 2797, 2798, 2799, 2800, 2801, 2802, 2803, 2804, 2805, 2806, 2807, 2808, 2809, 2810, 2811, 2812, 2813, 2814, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2825, 2826, 2827, 2828, 2829, 2830, 2831, 2832, 2833, 2834, 2835, 2836, 2837, 2838, 2839, 2840, 2841, 2842, 2843, 2844, 2845, 2846, 2847, 2848, 2849, 2850, 2851, 2852, 2853, 2854, 2855, 2856, 2857, 2858, 2859, 2860, 2861, 2862, 2863, 2864, 2865, 2866, 2867, 2868, 2869, 2870, 2871, 2872, 2873, 2874, 2875, 2876, 2877, 2878, 2879, 2880, 2881, 2882, 2883, 2884, 2885, 2886, 2887, 2888, 2889, 2890, 2891, 2892, 2893, 2894, 2895, 2896, 2897, 2898, 2899, 2900, 2901, 2902, 2903, 2904, 2905, 2906, 2907, 2908, 2909, 2910, 2911, 2912, 2913, 2914, 2915, 2916, 2917, 2918, 2919, 2920, 2921, 2922, 2923, 2924, 2925, 2926, 2927, 2928, 2929, 2930, 2931, 2932, 2933, 2934, 2935, 2936, 2937, 2938, 2939, 2940, 2941, 2942, 2943, 2944, 2945, 2946, 2947, 2948, 2949, 2950, 2951, 2952, 2953, 2954, 2955, 2956, 2957, 2958, 2959, 2960, 2961, 2962, 2963, 2964, 2965, 2966, 2967, 2968, 2969, 2970, 2971, 2972, 2973, 2974, 2975, 2976, 2977, 2978, 2979, 2980, 2981, 2982, 2983, 2984, 2985, 2986, 2987, 2988, 2992, 2993, 2995, 2996, 2997, 2998, 2999.

In census tract 960200, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1104, 1105, 1108, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1673, 1690, 1696, 1697, 1698, 1699, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1787, 1788, 1789, 1858, 1859, 1860, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1874, 1875, 1876.

District 37

In Clark County

Census tract(s) 003208, 003211, 003213, 003214, 003242, 003243, 003244, 003245, 003246, 003262, 003408, 003409, 003411.

In census tract 003204, block(s) 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5027, 5028, 5029, 5030, 5031.

In census tract 003210 block group(s) 2, 3, 4.

In census tract 003210, block(s) 1000, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013.

In census tract 003215 block group(s) 1.

In census tract 003218 block group(s) 1.

In census tract 003218, block(s) 2000, 2001, 2002, 2003, 2010, 2011.

In census tract 003219, block(s) 1002.

In census tract 003232, block(s) 4026, 4027, 4028, 4029, 4041, 4042, 4043, 4044.

In census tract 003247 block group(s) 3.

In census tract 003248 block group(s) 1, 2.

In census tract 003251 block group(s) 1.

In census tract 003251, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009.

In census tract 003252 block group(s) 3.

In census tract 003410, block(s) 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016.

In census tract 003413, block(s) 2000, 2001, 2002, 2003.

In census tract 003414, block(s) 1007.

In census tract 003415 block group(s) 1, 2.

In census tract 005823, block(s) 1031, 1032, 1035.

District 38

Churchill County.

In Lyon County

Census tract(s) 960101, 960102, 960103, 960202, 960800, 960900.

In census tract 960201 block group(s) 2.

In census tract 960201, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419.

In census tract 960302, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1035, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1063, 1064, 1065, 1076, 1077, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3045, 3121, 3135.

In census tract 960303, block(s) 1165, 1168.

District 39

Douglas County, Storey County.

In Lyon County

Census tract(s) 960301.

In census tract 960201, block(s) 1275, 1276, 1277, 1303, 1322, 1367.

In census tract 960302 block group(s) 2.

In census tract 960302, block(s) 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1037, 1049, 1050, 1051, 1052, 1061, 1062, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149.

In census tract 960303, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1166, 1167, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182.

District 40

Carson City County.

In Washoe County

In census tract 002103, block(s) 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027.

In census tract 002207, block(s) 3064, 3065.

In census tract 002209, block(s) 2033.

In census tract 002210, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057.

In census tract 003202 block group(s) 2, 4, 5.

In census tract 003202, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1067, 1068, 1069, 1070, 1071, 1072, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3050.

In census tract 003204, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038.

District 41

In Clark County

Census tract(s) 002810, 002828, 002831, 002832, 002835, 002841, 002842, 002844, 005834.

In census tract 002829 block group(s) 2.

In census tract 002829, block(s) 4004, 4005, 4006, 4007, 4008, 4009.

In census tract 002837 block group(s) 1, 2.

In census tract 002843 block group(s) 1.

In census tract 002843, block(s) 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029.

In census tract 002845 block group(s) 2.

In census tract 002845, block(s) 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016.

In census tract 002985, block(s) 1000, 1001, 1002, 1003, 1004, 1023, 1024, 1025, 1026, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066.

In census tract 005347, block(s) 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1011, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2027, 2028, 2029, 2030, 2031, 2035, 2040, 2041, 2042, 2043.

In census tract 005348 block group(s) 1.

In census tract 005348, block(s) 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015.

In census tract 005712, block(s) 1000, 1001, 1002, 1003, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1092, 1093, 1094, 1208.

In census tract 005833, block(s) 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1019, 1020, 1021, 1022, 1023, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064.

District 42

In Clark County

Census tract(s) 002919, 002935, 002936, 002940, 002946, 002949, 002950, 002952, 002956, 002964, 002965, 002966, 002995, 002996.

In census tract 002201, block(s) 3038, 3039, 3050, 3051, 3054, 3056, 3062, 3063.

In census tract 002937 block group(s) 3.

In census tract 002938, block(s) 1035, 1036, 1037, 1041, 1042, 1043.

In census tract 002941 block group(s) 1, 3, 4.

In census tract 002942 block group(s) 1, 3.

In census tract 002942, block(s) 2000, 2001.

In census tract 002944, block(s) 2001, 2002.

In census tract 002947, block(s) 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030.

In census tract 002948 block group(s) 1.

In census tract 002953 block group(s) 3, 4.

In census tract 002954 block group(s) 2, 4.

In census tract 006700, block(s) 1009, 1010, 1011, 1012, 1030.






Chapter 218C - Legislators’ Retirement

NRS 218C.010 - Short title.

This chapter shall be known and may be cited as the Legislators Retirement Law.

(Added to NRS by 1967, 1217) (Substituted in revision for NRS 218.2371)



NRS 218C.020 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 218C.040 and 218C.080 have the meanings ascribed to them in those sections.

(Added to NRS by 1967, 1217; A 1991, 2370; 2011, 3182) (Substituted in revision for part of NRS 218.2372)



NRS 218C.040 - Board defined.

Board means the Public Employees Retirement Board.

(Added to NRS by 1967, 1217; A 1991, 2370) (Substituted in revision for part of NRS 218.2372)



NRS 218C.080 - Retirement allowance defined.

Retirement allowance means payment for life derived from contributions of Legislators and the State of Nevada.

(Added to NRS by 1967, 1217; A 1991, 2370) (Substituted in revision for part of NRS 218.2372)



NRS 218C.100 - Establishment of System.

A system of retirement for all benefits at retirement or death for Legislators is hereby established and shall be known as the Legislators Retirement System.

(Added to NRS by 1967, 1217) (Substituted in revision for NRS 218.2373)



NRS 218C.110 - Effect of termination or partial termination of System.

Upon the termination or partial termination of the Legislators Retirement System:

1. Except as otherwise provided in subsection 2, all accrued benefits that are funded must become 100 percent vested and nonforfeitable.

2. A Legislator who receives his or her vested accrued benefits in a complete cash distribution before the termination is not entitled to the vesting of any benefits which have been forfeited.

(Added to NRS by 1991, 2370) (Substituted in revision for NRS 218.23945)



NRS 218C.150 - System administered by Public Employees Retirement Board; rules.

The Legislators Retirement System shall be administered by the Board, which may make all necessary rules for the administration of the System.

(Added to NRS by 1967, 1217) (Substituted in revision for NRS 218.2374)



NRS 218C.160 - Legislators Retirement Administrative Fund: Creation and purpose; assessment of administrative fee.

1. The Board shall establish a fund known as the Legislators Retirement Administrative Fund in which must be deposited all administrative fees.

2. The Board shall fix an administrative fee per capita sufficient to pay the expense of operating the Legislators Retirement System.

(Added to NRS by 1991, 2370) (Substituted in revision for NRS 218.23745)



NRS 218C.170 - Legislators Retirement Fund: Creation and purpose; sources; payments.

1. The Board shall establish a fund known as the Legislators Retirement Fund.

2. All money paid as individual and employer contributions, all money appropriated by the Legislature to the Fund and all income accruing to the Fund from all other sources must be deposited in the Legislators Retirement Fund.

3. The interest and income earned on the money in the Legislators Retirement Fund, after deducting applicable charges, must be credited to the Fund.

4. The System shall pay all retirement allowances, benefits, optional settlements, refunds and other obligations or payments payable by the Legislators Retirement System pursuant to this chapter from the Legislators Retirement Fund.

(Added to NRS by 1967, 1217; A 1981, 458; 1983, 1583) (Substituted in revision for NRS 218.2375)



NRS 218C.180 - Legislators Retirement Fund: Administration and investment.

The Board has the exclusive control of the administration and investment of the Legislators Retirement Fund, with the same powers and duties and subject to the same limitations and restrictions that are applicable to the administration and investment of the Public Employees Retirement Fund.

(Added to NRS by 1967, 1217) (Substituted in revision for NRS 218.2377)



NRS 218C.190 - Legislators Retirement Fund: Report of income and disbursements.

1. At the commencement of each regular session, the Board shall submit a report of income and disbursements from the Legislators Retirement Fund for the preceding biennium to the Director, who shall deliver a copy of the report to each Legislator.

2. The report must estimate the amount of an appropriation, if any, required for the payment of benefits in the succeeding biennium.

(Added to NRS by 1967, 1222; A 2011, 3182) (Substituted in revision for NRS 218.2395)



NRS 218C.200 - Administration of accounts of members and recipients of benefits.

Except as specifically provided in this chapter, the accounts of members and recipients of benefits of the Legislators Retirement System must be administered in accordance with the provisions of chapter 286 of NRS as if the Legislator were or had been a member of the Public Employees Retirement System.

(Added to NRS by 1981, 460) (Substituted in revision for NRS 218.23781)



NRS 218C.300 - Transfer of service from Public Employees Retirement System; retransfer; double coverage.

1. Within a reasonable time after July 1, 1967, the Board shall notify all incumbent Legislators in writing concerning credit for service, other than legislative service, covered under the Public Employees Retirement System. Unless the Legislator requests in writing within 30 days after receipt of such written notice that his or her service, other than legislative service, be continued under the Public Employees Retirement System, the Board shall transfer from the Public Employees Retirement Fund all sums contributed by the Legislator through service, other than legislative service, together with the sums contributed by his or her employer for such service. The service so transferred shall be accredited under the Legislators Retirement System as if performed in a legislative capacity. Service so transferred may be retransferred to the Public Employees Retirement System, and the related contributions shall then be returned to the Public Employees Retirement Fund, at any time when the person ceases to be a Legislator and re-establishes membership in the Public Employees Retirement System.

2. Except as otherwise provided in NRS 286.385 or for the transfer of service from the Public Employees Retirement System to the Legislators Retirement System, as provided in this section, service after July 1, 1967, as a Legislator cannot be accredited under the Public Employees Retirement System and service in capacities covered by the Public Employees Retirement System cannot be accredited under the Legislators Retirement System.

3. Nothing in this chapter or in any other law prevents or prohibits coverage of a person under both the Public Employees Retirement System and the Legislators Retirement System when service is compatible with the provisions of each system.

4. Legislators receiving retirement allowances from the Public Employees Retirement System on July 1, 1967, are not eligible for transfer to the Legislators Retirement System.

(Added to NRS by 1967, 1218; A 1975, 1063; 1979, 760; 1999, 2623) (Substituted in revision for NRS 218.2379)



NRS 218C.310 - Continuation of service under Public Employees Retirement System; calculation of benefits.

1. A member of the Public Employees Retirement System with service as a Legislator before January 1, 1967, may continue such service under the Public Employees Retirement System with benefits to be calculated in the manner prescribed in subsection 2 or 3.

2. Except as otherwise required as a result of NRS 218C.340, benefits must be calculated in the manner prescribed by NRS 286.475 unless the member elects to have the member s benefits calculated pursuant to the provisions of subsection 3.

3. Except as otherwise required as a result of NRS 218C.340, a member may elect to have the member s service as a Legislator credited for retirement under chapter 286 of NRS as full-time service for the purpose of calculation of benefits at an annual gross compensation of $10,500. The member shall, at the time of election, pay to the Public Employees Retirement Fund and the Public Employees Retirement Administrative Fund the difference between the sums paid for the member s legislative service and the sums which would have been paid by the member and the public employer on the member s behalf had the member been in full-time service at an annual gross compensation of $10,500, but the member is entitled to the same privileges of payment under the same conditions applicable to the repayment of previously withdrawn contributions by other members of the Public Employees Retirement System.

4. Service as a Legislator, when accredited under the Public Employees Retirement System, will not be accreditable under the Legislators Retirement System.

(Added to NRS by 1967, 1219; A 1971, 837; 1977, 1598; 1991, 2370) (Substituted in revision for NRS 218.238)



NRS 218C.320 - Membership in System mandatory; exceptions; contributions; designation and change of beneficiary.

1. Except as otherwise provided in NRS 218C.330 or 286.385 or required as a result of NRS 218C.340, each Legislator must be a member of the Legislators Retirement System and shall make contributions to the Legislators Retirement Fund in the amounts and manner provided in this chapter.

2. Within 5 days after the commencement of each regular or special session, each Legislator who is a member of the Legislators Retirement System and who has not previously filed a beneficiary designation form with the Board shall file with the Board, upon a form provided by the Board, the designation of a beneficiary who is entitled to receive the contributions of the Legislator in case of death before retirement or termination of services as a Legislator and subsequent withdrawal of contributions. If no beneficiary is designated, payment must be made to the estate of the deceased Legislator. Payment may be made directly to the designated beneficiary without probate or administration of the estate of the deceased Legislator.

3. A beneficiary may be changed at any time by written notice given by a Legislator to the Board on a form prescribed by the Board.

(Added to NRS by 1967, 1219; A 1971, 238; 1991, 2371; 1999, 2624; 2005, 1451; 2011, 3182) (Substituted in revision for NRS 218.2381)



NRS 218C.330 - Election not to participate as member of System; effect of termination of participation.

1. A Legislator may, within 30 days after the Legislator is first elected or appointed to office, elect not to participate as a member of the Legislators Retirement System by submitting a written notice of the election not to participate to the Board and the Director.

2. A Legislator may terminate the Legislator s participation as a member of the System by sending written notice of the termination of participation to the Board and the Director.

3. A Legislator who terminates the his or her participation as a member of the Legislators Retirement System is not eligible thereafter to participate as a member of the System.

(Added to NRS by 2005, 1451; A 2011, 3182) (Substituted in revision for NRS 218.23813)



NRS 218C.340 - Limitations on contributions and benefits under federal law.

1. The election provided by section 415(b)(10)(C) of the Internal Revenue Code (26 U.S.C. 415(b)(10)(C)) is hereby made.

2. Notwithstanding any other provision of law, the benefits payable to and the contributions made by or for the benefit of a Legislator are limited pursuant to the provisions of sections 415(b) and 415(e) of the Internal Revenue Code (26 U.S.C. 415(b) and 415(e)). The provisions of section 415(b)(2)(F) of the Internal Revenue Code (26 U.S.C. 415(b)(2)(F)) do not apply to the benefits of such a Legislator.

3. Notwithstanding any other provision of law, if a Legislator whose effective date of membership is on or after January 1, 1990, is a member of the Public Employees Retirement System and is a member of the Legislators Retirement System, the benefits payable to the Legislator from both plans are limited pursuant to this section. The Legislator s benefits from the plan providing the greater benefit must be reduced if the benefits from both plans exceed the limitations of this section.

(Added to NRS by 1991, 2369; A 1997, 216) (Substituted in revision for NRS 218.23815)



NRS 218C.350 - Computation of service credit.

1. Except as otherwise provided in subsection 2, for a Legislator who is a member of the Legislators Retirement System:

(a) Service credit for retirement under the Legislators Retirement System begins on the first day of the year of election to the office of Legislator and terminates on the first day of the year following the election of a successor. The service credit for a person appointed to an unexpired term shall be deemed to have begun on the first day of the year of the appointment.

(b) Service credit shall be deemed to terminate on the first day of the year following the expiration of any term during which a Legislator dies, resigns or is removed from office.

2. Service credit for a Legislator who takes office on or after July 1, 1975, and who is a member of the Legislators Retirement System begins on the day after the Legislator s election or appointment and terminates on the day of election of the Legislator s successor, unless sooner terminated on the day of the Legislator s death, resignation or removal from office.

(Added to NRS by 1967, 1219; A 1971, 1509; 1975, 1064; 2005, 1451) (Substituted in revision for NRS 218.2382)



NRS 218C.360 - Computation of service credit for legislative service before July 1, 1967; contributions.

1. A Legislator who rendered service as a Legislator prior to July 1, 1967, may receive credit for such service, if otherwise eligible, through transfer of payments for such service from the Public Employees Retirement System or by payment to the Legislators Retirement Fund of the amounts which would have been paid had the Legislators Retirement System been in operation at the time of such service.

2. The Director shall make a similar payment from the Legislative Fund as the employer s share.

(Added to NRS by 1967, 1219; A 2011, 3183) (Substituted in revision for NRS 218.2383)



NRS 218C.370 - Purchase of service credit: General requirements.

Except as otherwise required as a result of NRS 218C.340:

1. Any member of the Legislators Retirement System may purchase all previous creditable service performed in the Legislature if the service was performed before the creation of the System. The Director must certify the inclusive dates of service of the Legislator to validate the service. The Legislator must pay the Board s actuary for a computation of costs and pay the full cost as determined by the actuary.

2. Any Legislator who is a member of the Legislators Retirement System may purchase credit for any period of service for which contributions were not paid while the Legislator was receiving temporary total disability benefits for an industrial injury, if the injury was sustained in performance of the Legislator s legislative duties for which contributions were required. The Legislator must pay the Board s actuary for any necessary computation and must also pay the full actuarial costs determined by the actuary.

3. Any Legislator who has 5 years of contributing creditable service may purchase up to 5 years of out-of-state service performed with any federal, state, county or municipal public agency if that service is no longer creditable in another public retirement system. To validate such service, the Legislator must obtain a certification of the inclusive dates of previous service performed with the other public agency, together with certification from that agency that the Legislator s credit is no longer creditable in another public retirement system. Upon application to retire, the Board shall determine whether the purchased service has been re-established in any other public retirement system. The Legislator must pay the Board s actuary for the computation and pay the full actuarial cost as determined by the actuary. For the purposes of this subsection, the Federal Old-Age and Survivor s Insurance System is not a public retirement system.

4. Any Legislator who has at least 5 years of contributing creditable service may purchase not more than 5 years of military service regardless of when served if the service is no longer credited in the military retirement system. To validate military service, the Legislator must provide certification of the inclusive dates of active military service performed, pay the Board s actuary for the computation and pay the full actuarial cost as determined by the actuary.

5. Any contributing Legislator may purchase previous service performed for any public employer which is not already credited in the Legislators Retirement System, including service as an elected officer or a person appointed to an elective office for an unexpired term. The former public employer must certify the inclusive dates of employment and number of hours regularly worked by the Legislator to validate such service. The Legislator must pay the Board s actuary for a computation of cost and pay the full cost as determined by the actuary.

(Added to NRS by 1979, 762; A 1981, 458; 1989, 1028; 1989 Special Session, 1; 1991, 2371; 2005, 1452; 2011, 3183) (Substituted in revision for NRS 218.23831)



NRS 218C.380 - Purchase of service credit: Deferred payment; contributions; administrative fees.

1. Except as otherwise required as a result of NRS 218C.340, a Legislator who provides proper documentation and establishes the right to purchase any of the service listed in NRS 218C.370 may defer payment until actual retirement. Under this subsection, the purchase of service must be based on the full actuarial cost based upon the age of the member at the time of purchase. Service purchased under this subsection may not be credited until retirement. This service can be used for service retirement eligibility.

2. The Legislative Commission may pay any portion of the cost to validate service under NRS 218C.370, but is not required to do so. No credit may be validated unless both the employer and the employee contributions have been paid.

3. The Legislator or Legislative Commission, or both, purchasing credit under NRS 218C.370 shall pay the full current administrative fees for each month of service purchased.

(Added to NRS by 1981, 460; A 1989, 1029; 1989 Special Session, 1; 1991, 2372) (Substituted in revision for NRS 218.23835)



NRS 218C.390 - Deduction and payment of contributions.

Except as otherwise provided in NRS 286.385, the Director shall:

1. Deduct from the compensation of each Legislator who is a member of the Legislators Retirement System an amount equal to 15 percent of the gross compensation earned as a Legislator and transmit that amount to the Board together with the necessary forms prescribed by the Board at intervals designated by the Board; and

2. Pay to the Board from the Legislative Fund an amount as the contribution of the State of Nevada as employer which is actuarially determined to be sufficient to provide the System with enough money to pay all benefits for which the System will be liable.

(Added to NRS by 1967, 1220; A 1975, 1066; 1985, 1722; 1989, 1029; 1989 Special Session, 1; 1999, 2624; 2005, 1452; 2011, 3184) (Substituted in revision for NRS 218.2387)



NRS 218C.450 - Minimum requirement for retirement; effect of lapse in service; reduction in benefits for early retirement.

1. The minimum requirement for retirement is 10 years of accredited service. A lapse in service as a Legislator does not operate to forfeit any retirement rights accrued before the lapse.

2. A Legislator who meets this requirement may retire:

(a) At the age of 60 years or older with a full allowance.

(b) At any age less than 60 years with an allowance or benefit actuarially reduced to the age of 60 years. Except as otherwise required as a result of NRS 218C.340, an allowance or benefit under this paragraph must be reduced by 6 percent of the unmodified amount for each full year that the member is under the age of 60 years, and an additional 0.5 percent for each additional month that the member is under the age of 60 years. Any option selected must be reduced by an amount proportionate to the reduction provided in this subsection for the unmodified allowance or benefit. The Board may adjust the actuarial reduction based upon an experience study of the System and recommendation by the actuary.

(Added to NRS by 1967, 1220; A 1969, 564; 1971, 1510; 1981, 460; 1985, 1722; 1989, 1030; 1989 Special Session, 1; 1991, 2372) (Substituted in revision for NRS 218.2388)



NRS 218C.500 - Determination of monthly benefits.

Except as otherwise required as a result of NRS 218C.340, a Legislator entering into retirement on or after July 1, 1975, is entitled to receive a monthly retirement allowance of $25 for each year of service up to 30 years, prorated for fractions of a year.

(Added to NRS by 1967, 1220; A 1975, 1066; 1989, 1030; 1989 Special Session, 1; 1991, 2373) (Substituted in revision for NRS 218.239)



NRS 218C.510 - Additional benefits; cost-of-living increases.

1. Each person who receives a benefit from the Legislators Retirement Fund is entitled to an additional benefit of 1.5 percent of the recipient s base benefit for each full year during which the recipient has received benefits before July 1, 1975. This additional benefit shall be paid on and after July 1, 1975.

2. Beginning on July 1, 1975, each such recipient is entitled to receive cost-of-living increases, applied to the recipient s benefit augmented pursuant to subsection 1, equivalent to those provided for retirees and beneficiaries of the Public Employees Retirement System.

(Added to NRS by 1975, 1063) (Substituted in revision for NRS 218.23901)



NRS 218C.520 - Limitation on distributions to members of System.

Notwithstanding any other provision of law, every distribution to a member of the Legislators Retirement System must be made pursuant to the provisions of section 401(a)(9) of the Internal Revenue Code, 26 U.S.C. 401(a)(9), that apply to governmental plans.

(Added to NRS by 1991, 2369; A 2011, 823) (Substituted in revision for NRS 218.23903)



NRS 218C.530 - Limitation on compensation used to determine benefits.

Notwithstanding any other provision of law, the amount of compensation used to determine the retirement benefit of a member of the Legislators Retirement System must not exceed the limitation provided by section 401(a)(17) of the Internal Revenue Code, 26 U.S.C. 401(a)(17).

(Added to NRS by 1991, 2369; A 2011, 823) (Substituted in revision for NRS 218.23905)



NRS 218C.540 - Computation of benefits payable to Legislator who became member of System before January 1, 1990.

The benefits payable to a Legislator whose effective date of membership is before January 1, 1990, must not be less than the Legislator s accrued benefits determined without regard to any amendment of the Legislators Retirement System made after October 14, 1987.

(Added to NRS by 1991, 2370) (Substituted in revision for NRS 218.23906)



NRS 218C.550 - Actuarial assumptions used in computation of benefits.

1. The Board shall not change the actuarial assumptions used in computing the benefits provided to a Legislator who is a member of the Legislators Retirement System.

2. The Board shall make available to every Legislator upon request the actuarial assumptions used in computing the benefits provided to a member.

(Added to NRS by 1991, 2370; A 2005, 1453) (Substituted in revision for NRS 218.23907)



NRS 218C.560 - Prohibition against applying forfeitures to increase benefits.

Forfeitures must not be applied to increase the benefits any member would otherwise receive pursuant to the provisions governing the Legislators Retirement System as provided by section 401(a)(8) of the Internal Revenue Code, 26 U.S.C. 401(a)(8).

(Added to NRS by 1991, 2370; A 2011, 823) (Substituted in revision for NRS 218.23908)



NRS 218C.570 - Options for payment of benefits to designated beneficiary after member s death.

1. At the time of retirement, a Legislator who is a member of the Legislators Retirement System may, at his or her election, choose to receive a reduced service retirement allowance of equivalent actuarial value payable during the member s life with the provision that it continue after his or her death:

(a) For the life of the beneficiary whom the member nominates by written designation that is acknowledged and filed with the Board at the time of retirement; or

(b) At one-half the rate paid to the member and must be paid at such rate for the life of the beneficiary whom the member nominates by written designation that is acknowledged and filed with the Board at the time of retirement.

2. If the designated beneficiary predeceases the Legislator, the Legislator may receive the full allowance due him or her at the time of retirement less the actuarial equivalent of the protection received from the time of retirement to the death of the beneficiary. The adjusted allowance is effective on the first day of the month succeeding the death of the beneficiary.

(Added to NRS by 1967, 1221; A 1969, 564; 2005, 1453) (Substituted in revision for NRS 218.2391)



NRS 218C.580 - Benefits for survivors.

1. The provisions of NRS 286.671 to 286.679, inclusive, except NRS 286.6775, relating to benefits for survivors pursuant to the Public Employees Retirement System, are applicable to the dependents of a Legislator who is a member of the Legislators Retirement System, and the benefits for the survivors must be paid by the Board following the death of the Legislator to the persons entitled thereto from the Legislators Retirement Fund.

2. It is declared that of the contributions required by subsections 1 and 2 of NRS 218C.390, one-half of 1 percent must be regarded as costs incurred in benefits for survivors.

(Added to NRS by 1967, 1221; A 1969, 565; 1979, 261; 1995, 256; 2001, 1293; 2005, 1453) (Substituted in revision for NRS 218.2392)



NRS 218C.590 - Effect on benefits if member is elected or appointed to certain offices after retirement.

1. A person receiving a retirement allowance under this chapter who is elected or appointed to the Legislature may not receive a retirement allowance during the period in which the person serves as a Legislator. Upon reentry into retirement, the person may receive a retirement allowance based upon the person s previous service and added service, if the person is a member of the Legislators Retirement System during the period of his or her added service.

2. If a retired Legislator is chosen by election or appointment to fill another elective office, the retired Legislator is entitled to the same allowances as a retired Legislator who has no employment.

(Added to NRS by 1967, 1221; A 1979, 761; 1981, 143; 1991, 1044; 2005, 1453) (Substituted in revision for NRS 218.2393)






Chapter 218D - Legislative Measures and Procedures

NRS 218D.050 - General powers and duties of Legislative Counsel and Legal Division regarding legislative measures.

1. The Legislative Counsel and the Legal Division shall not prepare or assist in the preparation of legislative measures for or during a regular session unless:

(a) Authorized by NRS 218D.100 to 218D.220, inclusive, another specific statute, a joint rule or a concurrent resolution; or

(b) Directed by the Legislature or the Legislative Commission.

2. The Legislative Counsel and the Legal Division shall not prepare or assist in the preparation of legislative measures for or during a special session unless:

(a) Authorized by a joint rule or concurrent resolution; or

(b) Directed by the Legislature or the Legislative Commission.

3. During a regular or special session, the Legislative Counsel and the Legal Division shall provide the Legislature with legal, technical and other appropriate services concerning any legislative measure properly before the Legislature or any committee of the Legislature for consideration.

[1:19:1953] (NRS A 1963, 1012; 1965, 1450; 1967, 53; 1973, 1122, 1478, 1842; 1975, 532, 1387; 1977, 340, 1121; 1983, 1371; 1985, 458; 1991, 1835, 1895; 1993, 573, 1532; 1995, 1948; 1997, 11; 1999, 2193; 2001, 2118; 2005, 1079; 2009, 678; 2011, 3184; 2013, 3322) (Substituted in revision for NRS 218.240)



NRS 218D.100 - Applicability; general requirements for submitting requests.

1. The provisions of NRS 218D.100 to 218D.220, inclusive, apply to requests for the drafting of legislative measures for a regular session.

2. Except as otherwise provided by a specific statute, joint rule or concurrent resolution, the Legislative Counsel shall not honor a request for the drafting of a legislative measure if the request:

(a) Exceeds the number of requests authorized by NRS 218D.100 to 218D.220, inclusive, for the requester; or

(b) Is submitted by an authorized nonlegislative requester pursuant to NRS 218D.175 to 218D.220, inclusive, but is not in a subject related to the function of the requester.

3. The Legislative Counsel shall not:

(a) Except as otherwise provided in NRS 218D.150, 218D.155 and 218D.160, assign a number to a request for the drafting of a legislative measure to establish the priority of the request until sufficient detail has been received to allow complete drafting of the legislative measure.

(b) Honor a request to change the subject matter of a request for the drafting of a legislative measure after it has been submitted for drafting.

(c) Honor a request for the drafting of a legislative measure which has been combined in violation of Section 17 of Article 4 of the Nevada Constitution.

(Added to NRS by 1999, 2184; A 2003, 2086; 2011, 3184, 3261; 2013, 509, 3322) (Substituted in revision for NRS 218.2405)



NRS 218D.105 - Requirements for waiving deadline for authorized nonlegislative requesters in exceptional circumstances.

1. Upon a finding that exceptional circumstances so warrant, the Legislative Commission when the Legislature is not in a regular session, or a standing committee which has jurisdiction of the subject matter when the Legislature is in a regular session, may grant a waiver to an authorized nonlegislative requester to submit a request for the drafting of a legislative measure after the time limits in NRS 218D.175 to 218D.220, inclusive.

2. The request for the waiver must be submitted in writing to the Legislative Commission or standing committee, as appropriate, explaining the exceptional circumstances.

(Added to NRS by 1963, 1190; A 1967, 106; 1969, 1004; 1973, 1122; 1975, 1389; 1983, 1372; 1993, 939; 1995, 1950; 1997, 1751; 1999, 2195; 2001, 3202; 2007, 3166; 2009, 1568; 2011, 3185; 2013, 3323) (Substituted in revision for NRS 218.245)



NRS 218D.110 - Requests from Legislative Department: Duties of Legislative Counsel; priority and order of drafting.

1. The Legislative Counsel shall assist Legislators in the drafting of the legislative measures which they are authorized to request, including, without limitation, drafting them in proper form and furnishing the Legislators with the fullest information upon all matters within the scope of the Legislative Counsel s duties.

2. Except as otherwise provided in this section, the Legislative Counsel shall, insofar as is possible, act upon all Legislators requests for the drafting of legislative measures in the order in which they are received.

3. To assure the greatest possible equity in the handling of such requests, drafting must proceed as follows:

(a) If a Legislator so desires, the Legislator may designate a different priority for the Legislator s requests which the Legislative Counsel shall observe, insofar as is possible.

(b) The drafting of requests from chairs or members of standing committees or special committees which are made on behalf of those committees must not, except where urgency is recognized, take precedence over the priority established or designated for requests from individual Legislators.

(c) After November 1 preceding a regular session, the Legislative Counsel shall give full priority to the drafting of requests from Legislators for which sufficient detail to allow complete drafting of the legislative measure was submitted within the period required by statute.

(Added to NRS by 1983, 1370; A 1989, 2120; 1999, 2195; 2011, 3186, 3262) (Substituted in revision for NRS 218.242)



NRS 218D.115 - Requests from authorized nonlegislative requesters: Duties of Legislative Counsel; priority and order of drafting.

1. The Legislative Counsel shall assist authorized nonlegislative requesters in the drafting of the legislative measures which they are authorized to request pursuant to NRS 218D.175 to 218D.220, inclusive.

2. To ensure the greatest possible equity in the handling of such requests, drafting must proceed as follows:

(a) Requests from each agency or officer of the Executive Department or from a county, school district or city must, insofar as is possible, be acted upon in the order in which they are received, unless a different priority is designated by the requester.

(b) As soon as an agency or officer of the Executive Department has requested 10 legislative measures for a regular session, the Legislative Counsel may request the agency or officer to designate the priority for each succeeding request.

3. The priority designated pursuant to this section must guide the Legislative Counsel in acting upon the requests of the respective agencies and officers of the Executive Department and the counties, school districts and cities to ensure each agency and officer, and each county, school district and city, as nearly as is possible, an equal rank.

(Added to NRS by 1983, 1370; A 1989, 2120; 1993, 939; 1995, 1949; 1997, 1750; 1999, 2193; 2011, 3186, 3666; 2013, 3323) (Substituted in revision for NRS 218.241)



NRS 218D.130 - Preparation and publication of list; information included; joint requesters; nonreturning Legislators.

1. On July 1 preceding each regular session, and each week thereafter until the adjournment of the Legislature sine die, the Legislative Counsel shall prepare a list of all requests received by the Legislative Counsel for the drafting of legislative measures for the regular session.

2. The Legislative Counsel Bureau shall make copies of the list available to the public for a reasonable sum fixed by the Director.

3. In preparing the list:

(a) The requests must be listed numerically by a unique serial number which must be assigned to the legislative measures by the Legislative Counsel for the purposes of identification in the order that the Legislative Counsel received the requests.

(b) Except as otherwise provided in this section, the list must only contain the name of each requester, the date and a brief summary of the request.

(c) If a standing or special committee of the Legislature requests a legislative measure on behalf of a Legislator or organization, the list must include:

(1) The name of the standing or special committee; and

(2) The name of the Legislator or organization on whose behalf the legislative measure was originally requested.

4. Upon the request of a Legislator who has requested the drafting of a legislative measure, the Legislative Counsel shall add the name of one or more other Legislators from either or both Houses as joint requesters of the legislative measure. The Legislative Counsel:

(a) Shall not add the name of a joint requester to the list until the Legislative Counsel has received confirmation of the joint request from the primary requester of the legislative measure and from the Legislator to be added as a joint requester.

(b) Shall remove the name of a joint requester upon receipt of a request to do so made by the primary requester or the joint requester.

(c) Shall cause the names to appear on the list in the order in which the names were received by the Legislative Counsel beginning with the primary requester.

(d) Shall not act upon the direction of a joint requester to withdraw the requested legislative measure or modify its substance until the Legislative Counsel has received confirmation of the withdrawal or modification from the primary requester.

5. If the primary requester of a legislative measure will not be returning to the Legislature for the regular session in which the legislative measure is to be considered:

(a) The primary requester may authorize a Legislator who will be serving during that regular session to become the primary sponsor of the legislative measure, either individually or as the chair on behalf of a standing committee.

(b) A Legislator who agrees to become or have the committee become the primary sponsor of the legislative measure shall notify the Legislative Counsel of that fact.

(c) Upon receipt of such notification, the Legislative Counsel shall list the name of that Legislator or the name of the committee as the primary requester of the legislative measure on the list.

6. For the purposes of all limitations on the number of legislative measures that may be requested by a Legislator:

(a) A legislative measure with joint requesters must only be counted as a request of the primary requester.

(b) A legislative measure for which a Legislator or standing committee becomes the primary sponsor pursuant to subsection 5 must be counted as a request of that Legislator or committee.

(Added to NRS by 1987, 1166; A 1989, 1, 637; 1993, 826; 2003, 935; 2005, 928, 1232; 2011, 3187, 3262) (Substituted in revision for NRS 218.2475)



NRS 218D.135 - Authorized disclosures concerning certain requests; notice of duplicative requests.

1. If a Legislator asks whether a request for a legislative measure relating to a specific topic has been submitted to the Legislative Counsel for a regular session, the Legislative Counsel shall disclose to that Legislator whether such a request has been submitted.

2. Upon receipt of a request for the drafting of a legislative measure which duplicates or closely resembles a request previously submitted for the same regular session, the Legislative Counsel shall, to the extent practicable, notify the Legislator or other requester submitting the duplicative request of that fact and, except as otherwise provided in this subsection, ask the Legislator or other requester to withdraw the request. If the request is not withdrawn, the Legislative Counsel shall inform the previous requester of the fact that a duplicative request has been made. If the request is submitted by a Legislator on the Legislator s own behalf, and the previous request was submitted by a Legislator who is a member of the other House, the Legislative Counsel shall inform the second requester of the fact that the request is duplicative.

(Added to NRS by 1977, 340; A 1979, 1327; 1985, 1131; 1987, 1167; 1989, 267; 1991, 462, 1835, 2447; 1993, 574, 575; 1995, 1107, 1950; 2011, 3188) (Substituted in revision for part of NRS 218.625)



NRS 218D.150 - Requests from Legislators and chairs of standing committees.

1. Except as otherwise provided in this section, each:

(a) Incumbent member of the Assembly may request the drafting of:

(1) Not more than 4 legislative measures submitted to the Legislative Counsel on or before August 1 preceding a regular session;

(2) Not more than 5 legislative measures submitted to the Legislative Counsel after August 1 but on or before December 10 preceding a regular session; and

(3) Not more than 1 legislative measure submitted to the Legislative Counsel after a regular session has convened but on or before the eighth day of the regular session at 5 p.m.

(b) Incumbent member of the Senate may request the drafting of:

(1) Not more than 8 legislative measures submitted to the Legislative Counsel on or before August 1 preceding a regular session;

(2) Not more than 10 legislative measures submitted to the Legislative Counsel after August 1 but on or before December 10 preceding a regular session; and

(3) Not more than 2 legislative measures submitted to the Legislative Counsel after a regular session has convened but on or before the eighth day of the regular session at 5 p.m.

(c) Newly elected member of the Assembly may request the drafting of:

(1) Not more than 5 legislative measures submitted to the Legislative Counsel on or before December 10 preceding a regular session; and

(2) Not more than 1 legislative measure submitted to the Legislative Counsel after a regular session has convened but on or before the eighth day of the regular session at 5 p.m.

(d) Newly elected member of the Senate may request the drafting of:

(1) Not more than 10 legislative measures submitted to the Legislative Counsel on or before December 10 preceding a regular session; and

(2) Not more than 2 legislative measures submitted to the Legislative Counsel after a regular session has convened but on or before the eighth day of the regular session at 5 p.m.

2. A Legislator may not request the drafting of a legislative measure pursuant to subsection 1 on or after the date on which the Legislator becomes a nonreturning Legislator. For the purposes of this subsection, nonreturning Legislator means a Legislator who, in the year that the Legislator s term of office expires:

(a) Has not filed a declaration or an acceptance of candidacy within the time allowed for filing for election as a member of the Senate or the Assembly;

(b) Has failed to win nomination as a candidate for the Senate or the Assembly at the primary election; or

(c) Has withdrawn as a candidate for the Senate or the Assembly.

3. A Legislator may not request the drafting of a legislative measure pursuant to paragraph (a) or (b) of subsection 1 on or after the date on which the Legislator files a declaration or an acceptance of candidacy for election to the House in which he or she is not currently a member. If the Legislator is elected to the other House, any request that he or she submitted pursuant to paragraph (a) or (b) of subsection 1 before filing his or her declaration or acceptance of candidacy for election counts against the applicable limitation set forth in paragraph (c) or (d) of subsection 1 for the House in which the Legislator is a newly elected member.

4. If a request made pursuant to subsection 1 is submitted:

(a) On or before August 1 preceding a regular session, sufficient detail to allow complete drafting of the legislative measure must be submitted on or before November 1 preceding the regular session.

(b) After August 1 but on or before December 10 preceding a regular session, sufficient detail to allow complete drafting of the legislative measure must be submitted on or before January 1 preceding the regular session.

(c) After a regular session has convened but on or before the 8th day of the regular session at 5 p.m., sufficient detail to allow complete drafting of the legislative measure must be submitted on or before the 15th day of the regular session.

5. In addition to the number of requests authorized pursuant to subsection 1:

(a) The chair of each standing committee of the immediately preceding regular session, or a person designated in the place of the chair by the Speaker of the Assembly or the Majority Leader of the Senate, may request before the date of the general election preceding a regular session the drafting of not more than 1 legislative measure for introduction by the committee in a subject within the jurisdiction of the committee for every 18 legislative measures that were referred to the respective standing committee during the immediately preceding regular session.

(b) A person designated after the general election as a chair of a standing committee for the next regular session, or a person designated in the place of a chair by the person designated as the Speaker of the Assembly or the Majority Leader of the Senate for the next regular session, may request on or before December 10 preceding that regular session the drafting of the remaining number of the legislative measures allowed for the respective standing committee that were not requested by the previous chair or designee.

6. If a request made pursuant to subsection 5 is submitted:

(a) Before the date of the general election preceding a regular session, sufficient detail to allow complete drafting of the legislative measure must be submitted on or before December 10 preceding the regular session.

(b) After the date of the general election but on or before December 10 preceding a regular session, sufficient detail to allow complete drafting of the legislative measure must be submitted on or before January 1 preceding the regular session.

7. Each request made pursuant to this section must be on a form prescribed by the Legislative Counsel.

(Added to NRS by 1999, 2184; A 2001, 3200; 2003, 2087; 2007, 3165; 2009, 1568; 2011, 3188, 3263, 3666; 2013, 3323) (Substituted in revision for NRS 218.2423)



NRS 218D.155 - Requests from legislative leadership, Legislative Counsel, Secretary of the Senate and Chief Clerk of the Assembly.

1. In addition to the number of requests authorized pursuant to NRS 218D.150:

(a) The Speaker of the Assembly and the Majority Leader of the Senate may each request before the date of the general election preceding a regular session, without limitation, the drafting of not more than 15 legislative measures for that regular session.

(b) The Minority Leader of the Assembly and the Minority Leader of the Senate may each request before the date of the general election preceding a regular session, without limitation, the drafting of not more than 10 legislative measures for that regular session.

(c) A person designated after the general election as the Speaker of the Assembly, the Majority Leader of the Senate, the Minority Leader of the Assembly or the Minority Leader of the Senate for the next regular session may request before the first day of that regular session the drafting of the remaining number of the legislative measures allowed for the respective officer that were not requested by the previous officer.

2. If a request made pursuant to subsection 1 is submitted:

(a) Before the date of the general election preceding a regular session, sufficient detail to allow complete drafting of the legislative measure must be submitted on or before December 10 preceding the regular session.

(b) After the date of the general election but before the first day of a regular session, sufficient detail to allow complete drafting of the legislative measure must be submitted on or before March 1 of the regular session.

3. The Legislative Counsel, the Secretary of the Senate and the Chief Clerk of the Assembly may request before or during a regular session, without limitation, the drafting of as many legislative measures as are necessary or convenient for the proper exercise of their duties.

(Added to NRS by 1999, 2185; A 2001, 3201; 2003, 2088; 2011, 3189, 3265) (Substituted in revision for NRS 218.2426)



NRS 218D.160 - Requests from chairs of Legislative Commission and Interim Finance Committee; requests from statutory, interim and other committees.

1. The Chair of the Legislative Commission may request the drafting of not more than 10 legislative measures before the first day of a regular session, with the approval of the Legislative Commission, which relate to the affairs of the Legislature or its employees, including legislative measures requested by the legislative staff.

2. The Chair of the Interim Finance Committee may request the drafting of not more than 10 legislative measures before the first day of a regular session, with the approval of the Committee, which relate to matters within the scope of the Committee.

3. If a request made pursuant to subsection 1 or 2 is submitted before the first day of a regular session, sufficient detail to allow complete drafting of the legislative measure must be submitted on or before March 1 of the regular session.

4. Except as otherwise provided by a specific statute, joint rule or concurrent resolution:

(a) Any legislative committee created by a statute, other than an interim legislative committee, may request the drafting of not more than 10 legislative measures which relate to matters within the scope of the committee.

(b) Any committee or subcommittee established by an order of the Legislative Commission pursuant to NRS 218E.200 may request the drafting of not more than 5 legislative measures which relate to matters within the scope of the study or investigation, except that such a committee or subcommittee may request the drafting of additional legislative measures if the Legislative Commission approves each additional request by a majority vote.

(c) Any other committee established by the Legislature which conducts an interim legislative study or investigation may request the drafting of not more than 5 legislative measures which relate to matters within the scope of the study or investigation.

The requests authorized pursuant to this subsection must be submitted to the Legislative Counsel on or before September 1 preceding a regular session unless the Legislative Commission authorizes submitting a request after that date.

5. If a request made pursuant to subsection 4 is submitted on or before September 1 preceding a regular session, sufficient detail to allow complete drafting of the legislative measure must be submitted on or before November 1 preceding the regular session.

6. Each request made pursuant to this section must be on a form prescribed by the Legislative Counsel.

(Added to NRS by 1999, 2186; A 2001, 3202; 2007, 3166; 2009, 1568; 2011, 3190, 3265; 2013, 3325) (Substituted in revision for NRS 218.2429)



NRS 218D.175 - Requests from Governor, Department of Administration and constitutional officers.

1. For a regular session, the Governor or the Governor s designated representative may request the drafting of not more than 110 legislative measures which have been approved by the Governor or the Governor s designated representative on behalf of the officers, agencies, boards, commissions, departments and other units of the Executive Department. The requests must be submitted to the Legislative Counsel on or before August 1 preceding the regular session.

2. The Department of Administration may request on or before the 19th day of a regular session, without limitation, the drafting of as many legislative measures as are necessary to implement the budget proposed by the Governor and to provide for the fiscal management of the State. In addition to the requests otherwise authorized pursuant to this section, the Governor may request the drafting of not more than 5 legislative measures on or before the 19th day of a regular session to propose the Governor s legislative agenda.

3. For a regular session, the following constitutional officers may request, without the approval of the Governor or the Governor s designated representative, the drafting of not more than the following numbers of legislative measures, which must be submitted to the Legislative Counsel on or before September 1 preceding the regular session:

Lieutenant Governor.................................................................................................. 3

Secretary of State........................................................................................................ 6

State Treasurer............................................................................................................. 5

State Controller............................................................................................................ 5

Attorney General....................................................................................................... 20

4. In addition to the requests authorized by subsection 3, the Secretary of State may request, without the approval of the Governor or the Governor s designated representative, the drafting of not more than 2 legislative measures, which must be submitted to the Legislative Counsel on or before December 1 preceding the regular session. Sufficient detail to allow complete drafting of the legislative measures requested pursuant to this subsection must be submitted on or before December 31 preceding the regular session.

5. Each request made pursuant to this section must be on a form prescribed by the Legislative Counsel. The legislative measures requested pursuant to subsections 1 and 3 must be prefiled on or before December 20 preceding the regular session. A legislative measure that is not prefiled on or before that date shall be deemed withdrawn.

(Added to NRS by 1999, 2186; A 2001, 3203; 2007, 3167; 2009, 1568; 2011, 3190, 3667; 2013, 3326) (Substituted in revision for NRS 218.2455)



NRS 218D.190 - Requests from Supreme Court.

1. For a regular session, the Supreme Court may request the drafting of not more than 10 legislative measures which have been approved by the Supreme Court on behalf of the Judicial Department. The requests must be submitted to the Legislative Counsel on or before September 1 preceding the regular session.

2. Each request made pursuant to this section must be on a form prescribed by the Legislative Counsel. The legislative measures requested pursuant to this section must be prefiled on or before December 20 preceding the regular session. A legislative measure that is not prefiled on or before that date shall be deemed withdrawn.

(Added to NRS by 1965, 1462; A 1989, 2121; 1999, 2196; 2003, 226; 2007, 3167; 2009, 1568; 2011, 3191, 3668) (Substituted in revision for NRS 218.247)



NRS 218D.205 - Requests from counties, school districts and cities.

1. For a regular session, each board of county commissioners, board of trustees of a school district and city council may request the drafting of not more than the numbers of legislative measures set forth in this section if the requests are:

(a) Approved by the governing body of the county, school district or city at a public hearing before their submission to the Legislative Counsel; and

(b) Submitted to the Legislative Counsel on or before September 1 preceding the regular session.

2. The Legislative Counsel shall notify the requesting county, school district or city if its request substantially duplicates a request previously submitted by another county, school district or city.

3. The board of county commissioners of a county whose population:

(a) Is 700,000 or more may request the drafting of not more than 4 legislative measures for a regular session.

(b) Is 100,000 or more but less than 700,000 may request the drafting of not more than 2 legislative measures for a regular session.

(c) Is less than 100,000 may request the drafting of not more than 1 legislative measure for a regular session.

4. The board of trustees of a school district in a county whose population:

(a) Is 700,000 or more may request the drafting of not more than 2 legislative measures for a regular session.

(b) Is less than 700,000 may request the drafting of not more than 1 legislative measure for a regular session.

5. The city council of a city whose population:

(a) Is 500,000 or more may request the drafting of not more than 3 legislative measures for a regular session.

(b) Is 150,000 or more but less than 500,000 may request the drafting of not more than 2 legislative measures for a regular session.

(c) Is less than 150,000 may request the drafting of not more than 1 legislative measure for a regular session.

6. Each request made pursuant to this section must be on a form prescribed by the Legislative Counsel. The legislative measures requested pursuant to this section must be prefiled on or before December 20 preceding the regular session. A legislative measure that is not prefiled on or before that date shall be deemed withdrawn.

7. As used in this section, population means the current population estimate for that city or county as determined and published by the Department of Taxation and the demographer employed pursuant to NRS 360.283.

(Added to NRS by 1995, 1948; A 1997, 1751; 1999, 2194; 2007, 3163; 2009, 1568; 2011, 1150, 3191, 3668; 2013, 3327) (Substituted in revision for NRS 218.2413)



NRS 218D.210 - Requests from association of counties or cities.

1. For a regular session, an association of counties or cities may request the drafting of not more than 5 legislative measures. The requests must be submitted to the Legislative Counsel on or before September 1 preceding the regular session.

2. Each request made pursuant to this section must be on a form prescribed by the Legislative Counsel. The legislative measures requested pursuant to this section must be prefiled on or before December 20 preceding the regular session. A legislative measure that is not prefiled on or before that date shall be deemed withdrawn.

(Added to NRS by 1995, 1948; A 1999, 2195; 2003, 2087; 2007, 3164; 2009, 1568; 2011, 3192, 3669) (Substituted in revision for NRS 218.2415)



NRS 218D.215 - Requests from mental health consortium.

Repealed. (See chapter 509, Statutes of Nevada 2013, at page 3329.)



NRS 218D.220 - Requests from Nevada Silver Haired Legislative Forum.

1. For a regular session, the Nevada Silver Haired Legislative Forum created by NRS 427A.320 may request the drafting of not more than 1 legislative measure which relates to matters within the scope of the Forum. The request must be submitted to the Legislative Counsel on or before September 1 preceding the regular session.

2. A request made pursuant to this section must be on a form prescribed by the Legislative Counsel. A legislative measure requested pursuant to this section must be prefiled on or before December 20 preceding the regular session. A legislative measure that is not prefiled on or before that date shall be deemed withdrawn.

(Added to NRS by 2013, 508)



NRS 218D.250 - Certain legislative measures requested by committee must include name of Legislator or organization on whose behalf legislative measure was requested.

If a standing or special committee of the Legislature requests the drafting of a legislative measure on behalf of a Legislator or an organization, the legislative measure must indicate the name of the standing or special committee and the Legislator or organization on whose behalf the legislative measure was originally requested.

(Added to NRS by 1991, 1835; A 1993, 826; 2011, 3193) (Substituted in revision for NRS 218.2477)



NRS 218D.270 - Certain legislative measures must include information relating to unfunded mandates.

If any provision contained in a legislative measure will have the effect of requiring one or more local governments to establish, provide or increase a program or service which is estimated to cost in excess of $5,000 per local government and a specified source for the additional revenue to pay the expense is not authorized by a specific statute, the face of the legislative measure must indicate:

1. That the legislative measure contains an unfunded mandate; and

2. Whether the legislative measure was requested by or on behalf of one or more of the local governments that will be required by the legislative measure to establish, provide or increase the program or service.

(Added to NRS by 1999, 1181; A 2011, 3193) (Substituted in revision for NRS 218.2479)



NRS 218D.290 - Certain legislative measures must include digest when practicable; contents and style; revision.

1. To the extent practicable, the Legislative Counsel shall cause each bill or joint resolution introduced in the Legislature to include a digest. The digest must be printed on the bill immediately following the title of the bill.

2. The digest must be drafted by the Legislative Counsel in plain English and include a concise and clear summary of any existing laws directly related to the legislation and a summary of how the legislation adds to, changes or repeals such existing laws.

3. To the extent practicable, if either House amends a bill or joint resolution, the Legislative Counsel shall cause the digest to be revised as necessary to reflect the adoption of the amendment. The digest is not subject to amendment by the Legislature.

(Added to NRS by 2003, 2086) (Substituted in revision for NRS 218.249)



NRS 218D.310 - Verification of legal descriptions of land in certain legislative measures.

1. Before a legal description of land is submitted to the Legislature or the Legislative Counsel Bureau by any state agency or department in connection with a proposed legislative measure for the acquisition or disposition of state lands, the State Land Registrar shall attach a certificate verifying the completeness and accuracy of the description.

2. The certificate must include the statement, The attached or foregoing description has been verified as being a complete and accurate legal description of the land involved in the proposed transaction. The certificate must be signed by the person who actually examined and verified the description as well as by the Administrator of the Division of State Lands of the State Department of Conservation and Natural Resources.

3. The Legislative Counsel shall note in the summary of the legislative measure that the description is verified or report this fact specially to the Legislative Commission.

(Added to NRS by 1977, 1121; A 2011, 3193) (Substituted in revision for NRS 218.255)



NRS 218D.330 - Effective date of legislative measure when not specifically prescribed; period during which legislative measure that expires by limitation remains effective.

1. Each law and joint resolution passed by the Legislature becomes effective on October 1 following its passage, unless the law or joint resolution specifically prescribes a different effective date.

2. Each law and joint resolution passed by the Legislature which expires by limitation on a specific date remains effective until the last moment of the day on which it expires by limitation, unless the law or joint resolution specifically provides otherwise.

[1:6:1865; A 1925, 1; NCL 7301] (NRS A 1989, 2; 2011, 3194) (Substituted in revision for NRS 218.530)



NRS 218D.350 - Requirements for certain legislative measures enacting tax exemptions subject to

Section 6 of Article 10 of the Nevada Constitution. In accordance with Section 6 of Article 10 of the Constitution of the State of Nevada:

1. The Legislature shall not enact an exemption from any ad valorem tax on property or excise tax on the sale, storage, use or consumption of tangible personal property sold at retail unless the Legislature finds that the exemption:

(a) Will achieve a bona fide social or economic purpose and the benefits of the exemption are expected to exceed any adverse effect of the exemption on the provision of services to the public by the State or a local government that would otherwise receive revenue from the tax from which the exemption would be granted; and

(b) Will not impair adversely the ability of the State or a local government to pay, when due, all interest and principal on any outstanding bonds or any other obligations for which revenue from the tax from which the exemption would be granted was pledged.

2. In enacting an exemption from any ad valorem tax on property or excise tax on the sale, storage, use or consumption of tangible personal property sold at retail, the Legislature shall ensure that the requirements for claiming the exemption are as similar as practicable for similar classes of taxpayers.

(Added to NRS by 2009, 2540)



NRS 218D.355 - Requirements for certain legislative measures authorizing or increasing tax abatements approved by Office of Economic Development.

1. Any state legislation enacted on or after July 1, 2012, which authorizes or requires the Office of Economic Development to approve any abatement of taxes or increases the amount of any abatement of taxes which the Office is authorized or required to approve:

(a) Expires by limitation 10 years after the effective date of that legislation.

(b) Does not apply to:

(1) Any taxes imposed pursuant to NRS 374.110 or 374.190; or

(2) Any entity that receives:

(I) Any funding from a governmental entity, other than any private activity bonds as defined in 26 U.S.C. 141; or

(II) Any real or personal property from a governmental entity at no cost or at a reduced cost.

(c) Requires each recipient of the abatement to submit to the Department of Taxation, on or before the last day of each even-numbered year, a report on whether the recipient is in compliance with the terms of the abatement. The Department of Taxation shall establish a form for the report and may adopt such regulations as it determines to be appropriate to carry out this paragraph. The report must include, without limitation:

(1) The date the recipient commenced operation in this State;

(2) The number of employees actually employed by the recipient and the average hourly wage of those employees;

(3) An accounting of any fees paid by the recipient to the State and to local governmental entities;

(4) An accounting of the property taxes paid by the recipient and the amount of those taxes that would have been due if not for the abatement;

(5) An accounting of the sales and use taxes paid by the recipient and the amount of those taxes that would have been due if not for the abatement;

(6) An accounting of the total capital investment made in connection with the project to which the abatement applies; and

(7) An accounting of the total investment in personal property made in connection with the project to which the abatement applies.

2. On or before January 15 of each odd-numbered year, the Department of Taxation shall:

(a) Based upon the information submitted to the Department of Taxation pursuant to paragraph (c) of subsection 1, prepare a written report of its findings regarding whether the costs of the abatement exceed the benefits of the abatement; and

(b) Submit the report to the Director for transmittal to the Legislature.

(Added to NRS by 2009, 2540; A 2011, 3194, 3451)



NRS 218D.370 - Criteria for amending population classifications.

1. Before changing a classification in a statute based upon population as defined in NRS 0.050, the Legislature shall review the classification, consider the suggestions of all interested persons in the State relating to whether the classification should remain unchanged or be amended, and find that the classification should be amended to a different level. The determination that a classification should be amended must not solely be based upon changes in the population of local governments in this State.

2. In determining whether a classification should be amended, the Legislature shall consider:

(a) The appropriateness of the statute to local governments or other entities of a particular population classification;

(b) Any changes in conditions that are applicable to the affected entities;

(c) Changes in state or federal law other than the law being amended; and

(d) The testimony of representatives of local governments and other persons indicating a need for and desire to apply the statute to the local government or to exclude the local government from the applicability of the statute.

(Added to NRS by 2011, 1150)



NRS 218D.380 - Requirements for certain legislative measures involving submission of reports to Legislature; Legislative Commission to review and recommend regarding necessity of certain reports.

1. Any provision of state legislation enacted on or after July 1, 2013, which adds or revises a requirement to submit a report to the Legislature must:

(a) Expire by limitation 5 years after the effective date of the addition or revision of the requirement; or

(b) Contain a statement by the Legislature setting forth the justifications for continuing the requirement for more than 5 years. The statement must include, without limitation:

(1) If the requirement is being revised, the date the requirement was enacted;

(2) If the requirement concerns a report regarding the implementation or monitoring of a new program, an analysis of the continued usefulness of such a report after 5 years; and

(3) An identification and analysis of any costs or benefits associated with or expected to be associated with the report.

2. The Legislative Commission shall review the requirements in state legislation for submitting a report to the Legislature which have been in existence for 4 years or more to determine whether the requirements should be repealed, revised or continued. In making its determination pursuant to this subsection, the Legislative Commission shall:

(a) Identify and analyze any costs or benefits associated with the report;

(b) Consider the ability of the Legislature to obtain the information provided in the report from another source;

(c) Consider any recommendations made by the Director pursuant to NRS 218D.385 regarding the elimination or revision of requirements in state legislation to submit obsolete or redundant reports to the Legislature; and

(d) Consider any other criteria determined by the Legislative Commission to be appropriate.

3. Based upon its review of the requirements pursuant to subsection 2, the Legislative Commission shall, as it deems appropriate:

(a) Make recommendations to the Legislature regarding whether the requirements in state legislation for submitting such reports to the Legislature should be repealed, revised or continued; and

(b) Request the drafting of a legislative measure pursuant to NRS 218D.160 to facilitate its recommendations.

(Added to NRS by 2013, 81; A 2013, 1633)



NRS 218D.385 - Director to develop recommendations for elimination or revision of requirements to submit certain reports.

1. The Director shall develop recommendations for the:

(a) Elimination of any requirements to submit obsolete or redundant reports to the Legislature; and

(b) Revision of any requirements for reporting to reduce the frequency or to change the due dates, or any other revision of the requirements deemed appropriate by the Director.

2. In developing the recommendations required pursuant to subsection 1, the Director shall consider:

(a) The length of time the requirement has been in existence and whether the requirement remains relevant;

(b) The ability of the Legislature and the public to obtain the information provided in a report from another source; and

(c) Any other criteria determined by the Director to be appropriate.

3. The Director s recommendations, if any, must be:

(a) Presented to the Legislative Commission on or before July 1 of each even-numbered year; and

(b) Considered by the Legislative Commission when it conducts its review pursuant to NRS 218D.380 of the requirements in state legislation for submitting such reports to the Legislature.

4. Based on the Director s recommendations and its review pursuant to NRS 218D.380, the Legislative Commission shall, as it deems appropriate:

(a) Make recommendations to the Legislature regarding whether the requirements in state legislation for submitting such reports to the Legislature should be repealed, revised or continued; and

(b) Request the drafting of a legislative measure pursuant to NRS 218D.160 to facilitate its recommendations.

(Added to NRS by 2013, 1609)



NRS 218D.400 - Presiding officer defined.

As used in NRS 218D.400 to 218D.495, inclusive, unless the context otherwise requires, presiding officer means:

1. In the Assembly, the Speaker of the Assembly or another member of the Assembly who is performing the functions of the Speaker during the absence or inability of the Speaker.

2. In the Senate, the Majority Leader of the Senate or another member of the Senate who is performing the functions of the Majority Leader during the absence or inability of the Majority Leader.

(Added to NRS by 2009, 1148)



NRS 218D.415 - Summary of certain legislative measures must include information concerning fiscal effect and appropriations.

1. The summary of each bill or joint resolution introduced in the Legislature must include the statement:

(a) Fiscal Note: Effect on Local Government: May have Fiscal Impact,

Fiscal Note: Effect on Local Government: No, or

Fiscal Note: Effect on Local Government: Increases or Newly Provides for Term of Imprisonment in County or City Jail or Detention Facility,

whichever is appropriate; and

(b) Effect on the State: Yes,

Effect on the State: No,

Effect on the State: Contains Appropriation included in Executive Budget,

Effect on the State: Executive Budget, or

Effect on the State: Contains Appropriation not included in Executive Budget,

whichever is appropriate.

2. The Legislative Counsel shall consult the Fiscal Analysis Division to secure the appropriate information for summaries of bills and joint resolutions.

3. If an amendment adds an appropriation to a bill that previously did not include an appropriation or removes all appropriations from a bill that previously included one or more appropriations, the Legislative Counsel shall change the summary of the bill to reflect the inclusion or removal.

(Added to NRS by 1969, 1005; A 1973, 642; 1975, 192, 1390; 1977, 343; 1979, 390; 1995, 2528; 1997, 646; 1999, 1805; 2003, 2089) (Substituted in revision for NRS 218.2754)



NRS 218D.430 - Fiscal note required for certain bills and joint resolutions affecting State Government.

1. Except as otherwise provided in subsection 4, the Fiscal Analysis Division shall obtain a fiscal note on:

(a) Any bill or joint resolution which creates or increases any fiscal liability or decreases any revenue which appears to be in excess of $2,000; and

(b) Any bill or joint resolution which increases or newly provides for a term of imprisonment in the state prison or makes release on parole or probation from the state prison less likely,

before a vote is taken on such a bill or joint resolution by a committee of the Assembly or the Senate.

2. The fiscal note must contain a reliable estimate of the anticipated change in appropriation authority, fiscal liability or state revenue under the bill or joint resolution, including, to the extent possible, a projection of such changes in future biennia.

3. Except as otherwise provided in NRS 218D.400 to 218D.495, inclusive, or a joint rule, the estimates must be made by the affected agency or agencies.

4. The fiscal note is not required on any bill or joint resolution relating exclusively to the proposed executive budget.

(Added to NRS by 1969, 1004; A 1973, 641; 1975, 192, 1389; 1977, 342; 1979, 389; 1983, 1046; 1985, 328; 1995, 2818; 1997, 2705; 1999, 2196; 2001, 3203; 2011, 3195) (Substituted in revision for NRS 218.272)



NRS 218D.435 - Fiscal note required for certain bills and joint resolutions affecting local governments.

1. Before a vote is taken by a committee of the Assembly or the Senate on any bill or joint resolution which the Legislative Counsel, in consultation with the Fiscal Analysis Division, determines may reduce the revenues or increase the expenditures of a local government, the Fiscal Analysis Division shall prepare a fiscal note pursuant to NRS 218D.400 to 218D.495, inclusive.

2. Before preparing a fiscal note pursuant to this section, the Fiscal Analysis Division shall:

(a) Provide to the appropriate local governments a copy of the bill or joint resolution for which the fiscal note is required; and

(b) Request that the local governments review the bill or joint resolution and, if required, prepare a fiscal note pursuant to the provisions of subsection 2 of NRS 218D.475.

3. Except as otherwise provided in this subsection, a fiscal note is not required if the only impact on a local government is that a bill or joint resolution increases or newly provides for a term of imprisonment in a county or city jail or detention facility, or makes release on probation therefrom less likely. The Fiscal Analysis Division shall prepare a fiscal note for a bill or joint resolution for which a fiscal note is not otherwise required pursuant to this subsection if, within 8 working days after the bill or joint resolution is introduced:

(a) A local government prepares a fiscal note for the bill or joint resolution and submits it to the Fiscal Analysis Division; and

(b) The fiscal note complies with requirements set forth in NRS 218D.470.

(Added to NRS by 1975, 191; A 1975, 1391; 1977, 342; 1979, 389; 1983, 1047; 1985, 328; 1989, 1179; 1999, 2197; 2003, 2088) (Substituted in revision for NRS 218.2723)



NRS 218D.440 - Fiscal note not required for amendments unless requested by presiding officer.

1. Except as provided in subsection 2, fiscal notes are required on the original bill and original joint resolution only and not on amendments.

2. Whenever an amendment adopted by one House so affects a bill or joint resolution that the original fiscal note ceases to be valid, the presiding officer may direct the Fiscal Analysis Division to obtain a new fiscal note showing the effect of the bill or joint resolution as amended.

(Added to NRS by 1969, 1005; A 1973, 641; 1975, 1390; 1977, 342; 1979, 390) (Substituted in revision for NRS 218.273)



NRS 218D.445 - Legislator may raise issue that legislative measure requires fiscal note; determination of need for fiscal note by presiding officer.

1. Any Legislator may at any time while a bill or joint resolution is before the Legislator s House raise the issue that the bill or joint resolution requires a fiscal note.

2. If the presiding officer determines that the bill or joint resolution does require a fiscal note, the presiding officer shall request the Fiscal Analysis Division to obtain the fiscal note before further action is taken.

(Added to NRS by 1969, 1006; A 1973, 643; 1977, 344; 1979, 392) (Substituted in revision for NRS 218.2758)



NRS 218D.460 - Requester of legislative measure must be informed of need for fiscal note; procedure for submitting legislative measure to agency or local government for fiscal note.

1. After a bill or joint resolution has been drafted, the Fiscal Analysis Division shall inform the requester that a fiscal note is required when the draft is submitted to the requester for review.

2. If the requester so directs, the Fiscal Analysis Division shall promptly determine the agency or local government to which the bill or joint resolution should be submitted and shall submit it for a fiscal note.

3. If the requester is a Legislator and desires to introduce the bill or joint resolution without a fiscal note, the Legislator may do so, but when the bill is introduced, the Fiscal Analysis Division shall promptly determine the agency or local government to which the bill or joint resolution is to be submitted and shall forward it to the agency or local government to obtain the fiscal note.

(Added to NRS by 1969, 1005; A 1973, 642; 1975, 1391; 1977, 343; 1979, 391; 2001, 3204; 2003, 2090) (Substituted in revision for NRS 218.2755)



NRS 218D.465 - Form of fiscal note; review by Department of Administration.

1. The name of the agency preparing the fiscal note must appear on the fiscal note with the name of the official of the agency who is primarily responsible for preparing the fiscal note.

2. The Department of Administration shall review the fiscal notes prepared by the agencies before such fiscal notes are returned to the Legislature. If the Department of Administration disagrees with a fiscal note prepared by the agency, it may submit a supplementary fiscal note for the bill or joint resolution.

(Added to NRS by 1969, 1005; A 1973, 642, 1659; 1979, 390; 2001, 3204; 2003, 2089) (Substituted in revision for NRS 218.275)



NRS 218D.470 - Contents of fiscal note.

1. The fiscal note must be factual and concise in nature, and must provide a reliable estimate of the dollar amount of effect the bill or joint resolution will have.

2. If the agency or local government concludes that no dollar amount can be estimated, the fiscal note must so state with reasons for such a conclusion.

(Added to NRS by 1969, 1005; A 1979, 390; 2003, 2089) (Substituted in revision for NRS 218.2751)



NRS 218D.475 - Time for agency or local government to prepare and return fiscal note; extension.

1. Whenever a bill or joint resolution is submitted to an agency for a fiscal note, the agency shall prepare the fiscal note and return it to the Fiscal Analysis Division within 5 working days. The Fiscal Analysis Division may extend the period for not more than 10 additional working days if the matter requires extended research.

2. Whenever a bill or joint resolution is submitted to a local government for a fiscal note, the local government shall:

(a) Review the provisions of the bill or joint resolution to determine whether the bill or joint resolution reduces the revenues or increases the expenditures of the local government; and

(b) If the local government determines that the bill or joint resolution reduces the revenues or increases the expenditures of the local government, prepare a fiscal note for that bill or joint resolution and return it to the Fiscal Analysis Division within 8 working days.

(Added to NRS by 1969, 1005; A 1975, 1390; 1977, 343; 1979, 390; 2001, 3204; 2003, 2089; 2011, 3195) (Substituted in revision for NRS 218.2752)



NRS 218D.480 - Transmittal of fiscal note to chairs of committees; additional procedures for preparing fiscal notes concerning legislative measures affecting local governments; retention of copies of fiscal notes.

1. As soon as practicable after a fiscal note is received from an agency, the Fiscal Analysis Division shall send a copy of the fiscal note to the chair of the standing committee or committees to which the bill or joint resolution has been referred. The Fiscal Analysis Division shall retain the original fiscal note.

2. Upon expiration of the period prescribed in paragraph (b) of subsection 2 of NRS 218D.475, the Fiscal Analysis Division shall prepare a single consolidated fiscal note into which any information submitted by a local government regarding a bill or joint resolution must be incorporated. If, upon the expiration of that period, the Fiscal Analysis Division determines that no local governments have submitted information regarding the fiscal impact of a bill or joint resolution, the Fiscal Analysis Division shall prepare a fiscal note indicating that local governments have reported no decreases in revenues or increases in expenditures resulting from the bill or joint resolution. The Fiscal Analysis Division shall send to the chair of the standing committee or committees to which the bill or joint resolution has been referred a copy of a fiscal note prepared pursuant to this subsection. The Fiscal Analysis Division shall retain the original fiscal note and any fiscal notes submitted by local governments for the bill or joint resolution.

3. If a local government wishes to submit a fiscal note for a bill or joint resolution after the expiration of the period prescribed in paragraph (b) of subsection 2 of NRS 218D.475, the local government must submit the fiscal note to the chair of the committee or committees to which the bill or joint resolution has been referred, and a copy of the fiscal note to the Fiscal Analysis Division. The Fiscal Analysis Division shall retain the copy of the fiscal note provided by the local government.

(Added to NRS by 1969, 1006; A 1973, 642, 1457; 1975, 192, 1391; 1977, 343; 1979, 391; 1985, 458; 1993, 1532; 1997, 12; 2001, 3204; 2003, 2090; 2011, 3195) (Substituted in revision for NRS 218.2756)



NRS 218D.485 - Printing of fiscal notes.

All fiscal notes of bills or joint resolutions that have been introduced must be printed together, separate from the bills or joint resolutions, in the order of introduction in the Assembly and the Senate.

(Added to NRS by 1969, 1006; A 1979, 392) (Substituted in revision for NRS 218.2757)



NRS 218D.495 - Unlawful to copy or disseminate information concerning legislative measure submitted for fiscal note; exceptions; penalty.

1. Agencies and local governments may use the bills and joint resolutions submitted to them pursuant to NRS 218D.400 to 218D.495, inclusive, for official purposes only.

2. A person shall not copy or otherwise disseminate information concerning any bill or joint resolution which has been submitted to the person pursuant to NRS 218D.400 to 218D.495, inclusive, unless:

(a) The bill or joint resolution has been prefiled pursuant to NRS 218D.580, introduced in the Legislature or otherwise lawfully released to the public; or

(b) The person has obtained the consent of the requester.

3. A person who knowingly disseminates information in violation of this section is guilty of a misdemeanor.

(Added to NRS by 1969, 1005; A 1979, 390; 1985, 335; 2003, 2089; 2011, 3196) (Substituted in revision for NRS 218.2753)



NRS 218D.550 - Determination of form and correction of mistakes by Legislative Counsel.

1. Before introduction, each bill must be delivered to the Legislative Counsel for the purpose of determining if the bill is in the proper form as prescribed by law or rule of the Houses. The Legislative Counsel is authorized to correct any clerical error such as orthography, adding or correcting the enacting clause, mistakes in numbering sections and references thereto, and in any other particular wherein the bill does not comply in form with law or rule of the Houses.

2. If, in the opinion of the Legislative Counsel, any correction made by the Legislative Counsel under the authority of this section should in any manner be construed to be a change in the bill other than a change in form, the Legislative Counsel shall obtain the consent of the author of the bill before making such change.

[2:19:1953] (NRS A 1963, 1012; 1965, 1450; 2011, 3196) (Substituted in revision for NRS 218.250)



NRS 218D.555 - Printing of legislative measures and fiscal notes; changes and corrections by Legislative Counsel.

1. The Legislative Counsel shall print copies of each legislative measure and each fiscal note prepared for a legislative measure in the quantity authorized by the Secretary of the Senate and the Chief Clerk of the Assembly.

2. In printing each legislative measure, the Legislative Counsel is authorized:

(a) To set the style and form of the printing.

(b) To correct all errors in spelling or punctuation in the copy furnished to the Legislative Counsel.

(c) To supply the enacting clause if omitted.

3. The Legislative Counsel is not authorized to make any change which in any way varies the apparent meaning of the legislative measure.

[1:3:1949; 1943 NCL 7298.01] (NRS A 1969, 1004, 1520; 1973, 1457; 1985, 459; 1993, 1533; 1997, 13; 2005, 1080; 2011, 3196) (Substituted in revision for NRS 218.290)



NRS 218D.560 - Drafting and printing of bills; marking of new and old matter.

1. Bills to amend existing general statutes and all bills to enact new statutes of a general, public and permanent nature shall be deemed amendments to NRS and must contain reference to NRS.

2. New matter must be indicated by underscoring, italics or other distinctive type in the typewritten or other machine-produced copy and italics in the printed copy except in bills to add new chapters or titles to NRS and which do not amend existing sections of NRS.

3. Matter to be omitted must be indicated by brackets in the typewritten or other machine-produced copy, and brackets or strike out type in the printed copy.

4. In the drafting and printing of bills all matter appearing as omitted and bracketed in previously enacted and printed statutes must be omitted entirely.

[4:3:1949; A 1951, 1] (NRS A 1957, 4; 1965, 1451; 1991, 462) (Substituted in revision for NRS 218.310)



NRS 218D.575 - Request for prefiling; distribution of certain prefiled measures between Houses; review for proper form; limitations on prefiling.

1. A Legislator who will be a member of the next regular session may request the Legislative Counsel to prefile any bill or joint resolution that was requested by that Legislator for introduction in the next regular session.

2. A Legislator designated as a chair of a standing committee for the next regular session may request the Legislative Counsel to prefile on behalf of the committee any bill or joint resolution within the jurisdiction of the committee for introduction in the next regular session.

3. All bills and joint resolutions requested by authorized nonlegislative requesters and submitted for prefiling pursuant to NRS 218D.175 to 218D.220, inclusive, must be randomly divided in equal amounts between the Senate and the Assembly and prefiled on behalf of the appropriate standing committee.

4. The Legislative Counsel shall prepare all bills and joint resolutions submitted for prefiling in final and correct form for introduction in the Legislature as required by the Nevada Constitution and this chapter.

5. The Legislative Counsel shall not prefile a bill or joint resolution requested by:

(a) A Legislator who is not a candidate for reelection until after the general election immediately preceding the regular session.

(b) A Legislator who is elected or reelected to legislative office at the general election immediately preceding the regular session until the Legislator is determined to have received the highest number of votes pursuant to the canvass of votes required by NRS 293.395.

(Added to NRS by 1973, 1125; A 1995, 1736; 1997, 1752; 2003, 2091; 2007, 3168; 2009, 1568; 2011, 3197; 2013, 3328) (Substituted in revision for NRS 218.277)



NRS 218D.580 - Transmittal of prefiled measures to Houses; numbering, contents and form; printing and release of copies.

1. The Legislative Counsel shall, upon receipt of requests for prefiling bills and joint resolutions for introduction in the next regular session, transmit those bills and joint resolutions that may be prefiled to the Secretary of the Senate or the Chief Clerk of the Assembly, as appropriate. The Secretary or Chief Clerk shall number the prefiled bills and joint resolutions consecutively in the same manner as during regular sessions and is responsible for the safekeeping of such prefiled bills and joint resolutions.

2. After a prefiled bill or joint resolution has been properly numbered, the Legislative Counsel shall cause the prefiled bill or joint resolution to be printed in the same manner as during regular sessions. The prefiled bill or joint resolution must contain:

(a) The name of the introducer;

(b) The date on which it was prefiled;

(c) If it was not requested by a Legislator, the name of the entity that requested the preparation of the prefiled bill or joint resolution; and

(d) The standing committee of the Senate or the Assembly to which the prefiled bill or joint resolution is proposed to be referred.

3. The number of copies to be printed must be determined by the Legislative Counsel, and the expenses of printing and mailing must be paid from the Legislative Fund.

4. The Legislative Counsel shall release copies of a prefiled bill or joint resolution to the public.

(Added to NRS by 1973, 1125; A 1973, 1478; 1985, 459; 1993, 1533; 1995, 1736; 1997, 12; 2005, 1079; 2007, 3168; 2011, 3197) (Substituted in revision for NRS 218.278)



NRS 218D.585 - Introduction and referral of prefiled measures upon convening of regular session.

Upon the convening of the next regular session, all prefiled bills and joint resolutions must be introduced and referred to a standing committee in the order in which they are numbered.

(Added to NRS by 1973, 1125; A 1995, 1737; 2011, 3198) (Substituted in revision for NRS 218.279)



NRS 218D.600 - Introduction of legislative measure in duplicate.

1. Each bill and resolution must be introduced in duplicate and one copy of each bill and resolution must be marked original and one must be marked duplicate.

2. The copy marked duplicate must be referred to the Legislative Counsel for photocomposition and filing.

[2:3:1949; A 1955, 732] (NRS A 1965, 1451; 1969, 1519; 1973, 1125, 1457, 1478; 1985, 255; 1995, 1106; 2011, 3198) (Substituted in revision for NRS 218.280)



NRS 218D.605 - Designation of one copy of legislative measure as original; binding original with cover; transmittal to Houses; preservation of authenticity of original.

1. Upon receipt of the printed copies of each bill and resolution, the Legislative Counsel shall cause one copy to be designated as the original and bound in a cover, which copy must be delivered to the Secretary of the Senate or to the Chief Clerk of the Assembly.

2. The Legislative Counsel shall:

(a) Determine an appropriate method for designating the original of each bill and resolution to ensure that the authenticity of the original is preserved; and

(b) Notify the Secretary of the Senate, the Chief Clerk of the Assembly and the Secretary of State of the method selected.

[3:3:1949; A 1955, 732] (NRS A 1965, 1451; 1969, 1520; 1973, 1458; 1985, 460; 1993, 1533; 1995, 1106; 1997, 13; 2005, 1; 2009, 1148; 2011, 3198) (Substituted in revision for NRS 218.300)



NRS 218D.610 - General duties regarding reprinting, engrossment, reengrossment and enrollment; insertion of amendments.

1. Each bill and resolution designated for reprinting, engrossment, reengrossment and enrollment must be routed directly through the Office of the Legislative Counsel.

2. As directed by the Secretary of the Senate and the Chief Clerk of the Assembly, the Legislative Counsel shall immediately insert all amendments made to a bill or resolution by the respective Houses preparatory to reprinting, engrossment, reengrossment and enrollment.

[5:265:1951] (NRS A 1957, 582; 1963, 1011; 1965, 1449; 2011, 3198) (Substituted in revision for NRS 218.315)



NRS 218D.615 - Reprinting of legislative measure passed in one House and amended in other; attachment and endorsement of amendments.

1. When a bill or resolution which has passed in one House is amended in the other, it must immediately be reprinted as amended by the House making the amendment.

2. The amendment:

(a) Must be attached to the bill or resolution so amended and endorsed adopted ; and

(b) If concurred in by the House in which the bill or resolution originated, must be endorsed concurred in.

3. Each endorsement must be signed by the Secretary of the Senate or Chief Clerk of the Assembly, or an authorized assistant.

[6:3:1949; 1943 NCL 7298.06] (NRS A 2005, 2; 2007, 3169; 2009, 1149; 2011, 3198) (Substituted in revision for NRS 218.330)



NRS 218D.630 - Transmittal of passed legislative measure to Legislative Counsel for enrollment; receipt; notations in history of legislative measure.

1. When a bill or resolution is passed by both Houses, the Secretary of the Senate or the Chief Clerk of the Assembly shall transmit the bill or resolution to the Legislative Counsel to be enrolled and take a receipt therefor. The receipt must bear the date of delivery and give the bill or resolution number.

2. The fact that the bill or resolution was received by the Legislative Counsel must be noted as a part of the history of the bill or resolution.

3. When a bill is enrolled and delivered to the Governor pursuant to NRS 218D.660, the fact of such delivery and the date of such delivery must be noted, over the signature of the Legislative Counsel, as a part of the history of the bill.

[7:3:1949; A 1955, 732] (NRS A 1965, 1452; 2007, 3170; 2011, 3199) (Substituted in revision for NRS 218.340)



NRS 218D.635 - Transmittal of passed legislative measure to State Printer; meaning and interpretation of new and omitted matter in enrolled legislative measure; comparison of enrolled copy with official engrossed copy; presentation to officers for signatures.

1. The Legislative Counsel shall transmit a copy of each passed bill and resolution, in the order of its receipt, to the State Printer and take a receipt therefor. The receipt must bear the date of delivery and give the bill or resolution number.

2. The State Printer shall print each bill and resolution, in the order of its receipt, in enrolled form, retaining the symbols indicating the amendments to existing law.

3. In printing an enrolled bill which amends existing law, the State Printer, in cooperation with the Legislative Counsel, shall cause to be printed:

(a) Between brackets and in strike out type the words, phrases or provisions of the existing law, if any, which have been stricken out or eliminated by the passage of the bill; and

(b) In italics all new words, phrases or provisions, if any, which have been inserted into or added to the existing law by the passage of the bill.

4. In ascertaining the correct reading, status and interpretation of an enrolled bill which amends existing law:

(a) The matter printed between brackets and in strike out type must be omitted; and

(b) The matter printed in italics must be read and interpreted as part of the enrolled bill.

5. The Legislative Counsel shall carefully compare the enrolled copy with the official engrossed copy, and if the enrolled copy is found to be correct, the Legislative Counsel shall present it to the proper officers for their signatures. When the officers sign their names on the enrolled copy, as required by law, it is enrolled. The official engrossed copy may by resolution be used as the enrolled bill.

[8:3:1949; A 1955, 732] (NRS A 1965, 1452; 1969, 1520; 1973, 1458; 1985, 460; 1993, 1534; 1997, 13; 2005, 3; 2011, 3199) (Substituted in revision for NRS 218.350)



NRS 218D.640 - Signatures required on enrolled bills and joint resolutions.

Each bill and joint resolution passed by both Houses must be signed after enrollment by the respective presiding officers of each House and by the Secretary of the Senate and Chief Clerk of the Assembly, or an authorized assistant.

[9:3:1949; 1943 NCL 7298.09] (NRS A 2011, 3200) (Substituted in revision for NRS 218.360)



NRS 218D.655 - Delivery of official engrossed bill to Secretary of State.

The official engrossed bill must be delivered by the Legislative Counsel, or by such person as the Legislative Counsel designates in writing, to the Secretary of State.

[10:3:1949; A 1955, 732] (NRS A 1965, 1453; 2011, 3200) (Substituted in revision for NRS 218.370)



NRS 218D.660 - Delivery of enrolled bill to Governor for action.

1. An enrolled bill must be delivered by the Legislative Counsel, or by such person as the Legislative Counsel designates in writing, to the Governor for action.

2. The Governor shall authorize one or more members of the Governor s staff to receive and give a receipt for an enrolled bill in the Governor s name. During a regular or special session, at least one such member of the Governor s staff must be available in Carson City to receive enrolled bills:

(a) During all hours that state offices are regularly open for the transaction of business pursuant to NRS 281.110; and

(b) During other hours if the Legislative Counsel, or such person as the Legislative Counsel designates in writing, provides reasonable notice, orally or in writing, to the Governor or a member of the Governor s staff that an enrolled bill will be delivered at a time when state offices are not regularly open for the transaction of business.

[Part 11:3:1949; A 1955, 732] (NRS A 1965, 1453; 1969, 31; 1999, 2197; 2011, 3200) (Substituted in revision for NRS 218.380)



NRS 218D.675 - Procedure upon delivery to Governor; computation of time for action; approval by Governor; delivery of bill to Secretary of State if approved.

1. As soon as an enrolled bill is delivered to the Governor for action, the Governor or an authorized member of the Governor s staff shall:

(a) Endorse by stamp, on the back of the enrolled bill, over the Governor s signature, from whom and which House the bill was received, the date and hour of receipt and the number of pages comprising the bill; and

(b) Compute and note thereon the time limit for action by the Governor, excluding the day of receipt and Sundays, which must not exceed the constitutional limit for such action.

2. To approve the bill, the Governor must sign the bill, within the constitutional limit for such action, following the signatures of the officials of both Houses as follows:

State of Nevada

Executive Department

Approved

.....a.m.....p.m.

........(month)........(day)........(year)

.........................(Governor)

3. Immediately after such approval, the Governor shall direct a member of the Governor s staff to deliver the bill to the Secretary of State, who shall:

(a) Endorse on the back of the bill, following the endorsement made on the bill pursuant to subsection 1:

Received and filed.

.....(hour)

........(month)........(day)........(year)

...................(Secretary of State)

(b) Give a receipt for the bill in the manner required by NRS 218D.700.

[13:3:1949; 1943 NCL 7298.13] (NRS A 1969, 32; 1999, 2198; 2011, 3200) (Substituted in revision for NRS 218.400)



NRS 218D.680 - Delivery of bill to Secretary of State if bill becomes law without Governor s signature or if veto overridden.

1. If a bill becomes a law without the Governor s signature pursuant to Section 35 of Article 4 of the Nevada Constitution, the Governor shall direct a member of the Governor s staff to deliver the bill to the Secretary of State, who shall:

(a) Endorse the bill in the manner required by NRS 218D.675; and

(b) Give a receipt for the bill in the manner required by NRS 218D.700.

2. If a bill becomes a law notwithstanding the objections of the Governor pursuant to Section 35 of Article 4 of the Nevada Constitution, the Legislative Counsel, or such person as the Legislative Counsel designates in writing, shall deliver the bill to the Secretary of State, who shall:

(a) Endorse the bill in the manner required by NRS 218D.675; and

(b) Give a receipt for the bill with the information required by NRS 218D.700.

[15:3:1949; A 1955, 732] (NRS A 1965, 1453; 1999, 2199; 2011, 3201) (Substituted in revision for NRS 218.420)



NRS 218D.700 - Secretary of State must provide receipt for bills received from Governor; retention by Governor.

1. The Secretary of State, or such deputy or clerk as the Secretary of State designates in writing, shall give a receipt to the Governor for all bills received.

2. The receipt must include the number of the bill, the House wherein the bill originated, the number of pages contained in the bill and the hour and date the bill was received.

3. The receipt must be retained in the Governor s Office for at least 6 years.

[14:3:1949; 1943 NCL 7298.14] (NRS A 1999, 2199; 2011, 3201) (Substituted in revision for NRS 218.410)



NRS 218D.705 - Secretary of State must bind and index bills enacted into law and other legislative measures; payment of expenses.

1. The Secretary of State shall, after the final adjournment of each regular and special session, cause all bills deposited with the Secretary of State which have become laws and all joint resolutions, concurrent resolutions and memorials to be bound in a substantial and suitable book or books, together with an index of all such legislative measures.

2. The expenses incurred in such work must be paid by the State in the manner directed by the State Board of Examiners.

[2:45:1871; B 2803; BH 1929; C 1944; RL 4264; NCL 7425] + [3:45:1871; B 2804; BH 1930; C 1945; RL 4265; NCL 7426] + [19:3:1949; 1943 NCL 7298.19] (NRS A 1987, 1113; 1999, 2199; 2011, 3202) (Substituted in revision for NRS 218.440)



NRS 218D.720 - Correction by Legislative Commission after adjournment of Legislature.

1. The Legislative Commission is authorized to correct typographical and clerical errors in the style and manner of printing contained in enrolled bills after the bills are signed by the Governor or otherwise become a law and after the Legislature has adjourned.

2. The Legislative Commission may make the decision to correct typographical and clerical errors only upon a unanimous vote of all members present at the meeting, but no such decision shall be made at any meeting attended by less than seven members.

3. The Legislative Commission may be called into session for this purpose by the Chair at the request of the Governor, or by the Chair in the Chair s discretion, or by a majority vote of the entire membership of the Legislative Commission.

4. All members of the Senate and the Assembly must be given written notice of all such meetings of the Legislative Commission at least 10 days prior to a meeting. The notice must contain a description of the typographical and clerical errors proposed to be corrected.

(Added to NRS by 1957, 305; A 2011, 3202) (Substituted in revision for NRS 218.445)



NRS 218D.800 - Delivery to Secretary of State of enrolled joint resolution proposing constitutional amendment; return to Legislature; placement on ballot after second passage; notations in history of resolution; publication in Statutes of Nevada.

1. After its first approval by the Legislature, an enrolled joint resolution proposing an amendment to the Constitution of the State of Nevada must be delivered with the official engrossed copy to the Secretary of State or such deputy or clerk as the Secretary of State designates in writing.

2. The Secretary of State shall cause the enrolled joint resolution and engrossed copy to be filed in the Secretary of State s office and shall deliver them to the presiding officer of the House in which the proposed amendment originated at the next regular session of the Legislature unless, before that regular session, the Governor or the members of the Legislature make the proposed amendment a matter of legislative business at a special session.

3. After they have been returned by the Secretary of State, the enrolled joint resolution and engrossed copy must be laid before the House of origin for action, and if approved by the Legislature a second time pursuant to Section 1 of Article 16 of the Nevada Constitution, the enrolled joint resolution and engrossed copy must again be deposited with and filed by the Secretary of State so that the proposed amendment may be placed upon the ballot at the next general election or at a special election authorized by the Legislature for that purpose.

4. The history of the joint resolution, including a notation that it has been returned to the House of origin by the Secretary of State, must be noted on both the enrolled copy and engrossed copy.

5. The enrolled copy must bear the original signatures of the presiding officers of the Houses and the Secretary of the Senate and Chief Clerk of the Assembly, or an authorized assistant, for both sessions of the Legislature at which the proposed amendment to the Constitution was considered.

6. The Secretary of State shall cause all proposed amendments to the Constitution to be published in the printed volume of the statutes for each session at which the proposed amendments have been considered by the Legislature.

[Part 11:3:1949; A 1955, 732] + [12:3:1949; 1943 NCL 7298.12] (NRS A 1989, 24; 1993, 1034; 1999, 2197; 2011, 3202; 2013, 3738) (Substituted in revision for NRS 218.390)



NRS 218D.805 - Procedure for revising enrolled joint resolution proposing constitutional amendment before second passage to account for intervening amendments ratified by voters.

1. The Legislature finds and declares that the provisions of Section 1 of Article 16 of the Constitution of the State of Nevada require for the amendment of the Constitution that:

(a) Two successive Legislatures respectively propose and approve the identical change; and

(b) The people ratify by majority vote the change so proposed and approved.

2. If an enrolled joint resolution proposing an amendment to the Constitution which is returned by the Secretary of State to the next ensuing session of the Legislature contains one or more sections of the Constitution to which an amendment has been ratified since the proposal of the amendment to be considered, the Legislature shall, if it approves the proposed amendment:

(a) Conform the text of each section of the Constitution so affected to include the amendment so ratified; and

(b) Make no substantive change in the amendment proposed and approved.

3. The Legislative Counsel shall prepare any amendment or amendments to the text of an enrolled joint resolution required by this section, and submit them to the proper House at the time such enrolled joint resolution is delivered by the Secretary of State.

4. The joint resolution shall be submitted to the people for ratification in its amended form, so that the people may know in voting upon it:

(a) The text of each affected section of the Constitution as presently effective; and

(b) The change proposed and approved by the successive Legislatures.

(Added to NRS by 1969, 508) (Substituted in revision for NRS 218.395)



NRS 218D.810 - Preparation and distribution of ballot materials.

1. As used in this section, first committee of reference means the committee to which a bill or joint resolution was first referred in the House in which it was introduced.

2. Upon request from the first committee of reference, the Legal, Research and Fiscal Analysis Divisions shall prepare, for any proposed constitutional amendment or statewide measure which, if approved by the Legislature, would be submitted to a vote of the people:

(a) A condensation of the proposal into a question to be placed on the ballot;

(b) An explanation of the proposal, including arguments for and against the proposal;

(c) If the Legislature rejects a statewide measure proposed by initiative, proposes a different measure on the same subject which the Governor approves and includes the measure on the ballot with the statewide measure proposed by initiative, rebuttals to each argument for and against the proposal; and

(d) A fiscal note for the proposal, including an explanation of any anticipated financial effects on state and local governments.

3. The condensation, explanation, arguments, rebuttals and fiscal note must be of reasonable length and written in easily understood language. The explanation must include a digest. The digest must include a concise and clear summary of any existing laws directly relating to the constitutional amendment or statewide measure and a summary of how the constitutional amendment or statewide measure adds to, changes or repeals such existing laws. For a constitutional amendment or statewide measure that creates, generates, increases or decreases any public revenue in any form, the first paragraph of the digest must include a statement that the constitutional amendment or statewide measure creates, generates, increases or decreases, as applicable, public revenue.

4. After the bill or joint resolution has been approved by both Houses, the first committee of reference shall request the preparation of the condensation, explanation, arguments, rebuttals and fiscal note, if it has not already done so, and shall review the draft and approve such changes as it deems necessary.

5. The first committee of reference shall submit the condensation, explanation, arguments, rebuttals and fiscal note, in the form of a simple resolution, to the members of the House in which the proposed constitutional amendment or statewide measure was introduced. After that resolution is approved, it must be entered in the journal in its entirety and the enrolled resolution delivered to the Secretary of State to accompany the bill or joint resolution to which it relates.

6. If the Legislature adjourns before the procedures set forth in subsections 4 and 5 have been completed, the Legislative Commission shall review, revise and approve the condensation, explanation, arguments, rebuttals and fiscal note for delivery to the Secretary of State on or before July 1 of the year in which the general election is to be held.

7. In the case of a joint resolution which proposes a constitutional amendment, the condensation, explanation, arguments, rebuttals and fiscal note must be treated in the same manner when the proposal is before the Legislature for its second approval as when the proposal was first approved.

8. The Legislative Counsel Bureau shall distribute copies of the condensations, explanations, arguments, rebuttals and fiscal notes to Legislators, public libraries, newspapers and broadcasters.

(Added to NRS by 1981, 751; A 1997, 3063; 2003, 1697; 2011, 3203; 2013, 655) (Substituted in revision for NRS 218.443)



NRS 218D.900 - Requests for distribution; payment of costs; exceptions; cost schedule; money deposited to and paid from Legislative Fund.

1. All requests for mailing or distribution of legislative measures or publications must be filed with the Director.

2. Except as otherwise provided in NRS 218D.900 to 218D.915, inclusive, no legislative measure or publication may be distributed without payment of a sum fixed by the Director.

3. Any person, office or organization, except for those for which provision is otherwise made in NRS 218D.900 to 218D.915, inclusive, may receive upon request free of charge in any 1 calendar year a maximum of two copies of each individual bill or resolution specified by bill or resolution number or of each daily history, daily journal or index.

4. The Director shall:

(a) Fix the cost of such legislative measures and publications, including postage.

(b) Remit any money received by the Director for such legislative measures and publications to the Legislative Counsel Bureau for deposit in the Legislative Fund.

(c) Before each regular or special session, reanalyze the cost of such legislative measures and publications, including postage, and establish a cost schedule that, as nearly as practicable, reflects the estimated cost to be incurred during the regular or special session.

5. The costs of such distributions, including postage, must be paid from the Legislative Fund.

[1:8:1947; 1943 NCL 7487.05] (NRS A 1963, 15; 1969, 1423, 1521; 1973, 613, 1478; 1975, 1392; 1983, 3; 1985, 461; 1989, 589; 1993, 1535; 1997, 14; 2005, 1080; 2011, 3204) (Substituted in revision for NRS 218.460)



NRS 218D.905 - Distribution to Legislators, legislative officers and Legislative Counsel Bureau.

There is no limit upon the number of legislative measures or publications that may be distributed free of charge to:

1. Legislators, except as may be otherwise provided by a joint rule or by a rule of either House for its members.

2. The Secretary of the Senate and the Chief Clerk of the Assembly for the proper functioning of their respective Houses.

3. The Legislative Counsel Bureau.

(Added to NRS by 1983, 2; A 2011, 3204) (Substituted in revision for NRS 218.462)



NRS 218D.910 - Distribution to certain judicial officers, court administrators, clerks and district attorneys. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The following persons are entitled to receive free of charge in any 1 calendar year any bill, resolution, daily history, daily journal or index, in the number of copies shown, upon verification of their wishes to receive the legislative measure or publication:

(a) Justices and the Clerk of the Supreme Court, one copy;

(b) County clerks and district attorneys, one copy;

(c) A judge and clerk of a district court in a judicial district having one judge, one copy; and

(d) The judges and the administrator or clerk of a district court in a judicial district having more than one judge, two copies.

2. Upon approval of the committee of the Senate or the Assembly which has jurisdiction of issues relating to legislative functions, additional copies must be provided to these persons without charge, except for the cost of handling and postage as determined by the Director.

(Added to NRS by 1983, 2; A 1999, 2200; 2011, 3204) (Substituted in revision for NRS 218.464)

NRS 218D.910 Distribution to certain judicial officers, court administrators, clerks and district attorneys. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The following persons are entitled to receive free of charge in any 1 calendar year any bill, resolution, daily history, daily journal or index, in the number of copies shown, upon verification of their wishes to receive the legislative measure or publication:

(a) Justices and the Clerk of the Supreme Court, one copy;

(b) Judges of the Court of Appeals, one copy;

(c) County clerks and district attorneys, one copy;

(d) A judge and clerk of a district court in a judicial district having one judge, one copy; and

(e) The judges and the administrator or clerk of a district court in a judicial district having more than one judge, two copies.

2. Upon approval of the committee of the Senate or the Assembly which has jurisdiction of issues relating to legislative functions, additional copies must be provided to these persons without charge, except for the cost of handling and postage as determined by the Director.

(Added to NRS by 1983, 2; A 1999, 2200; 2011, 3204; 2013, 1767, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election) (Substituted in revision for NRS 218.464)



NRS 218D.915 - Distribution to certain state and local officers, justices of the peace, libraries and members of the press.

1. The following persons, offices or organizations, upon request, are entitled to receive free of charge in any 1 calendar year one copy of any bill, resolution, daily history, daily journal or index:

(a) Elected state officers.

(b) Offices of all state departments and agencies.

(c) County clerks, sheriffs, treasurers, assessors, recorders and auditors.

(d) Offices of other county officials.

(e) Municipal officers.

(f) Districts and other governmental agencies.

(g) Justices of the peace.

(h) The Division of State Library and Archives of the Department of Administration.

(i) County and city libraries and libraries of the Nevada System of Higher Education.

(j) Accredited members of the press.

2. Upon approval of the committee of the Senate or the Assembly which has jurisdiction of issues relating to legislative functions, additional copies must be provided to these persons, offices or organizations without charge, except for the cost of any handling and postage as determined by the Director.

3. Township, school and municipal officials may have distributed, free of charge, the number of copies of any legislative measure or publication that is approved by the committee of the Senate or the Assembly which has jurisdiction of issues relating to legislative functions.

(Added to NRS by 1983, 3; A 1985, 125; 1993, 366; 1999, 2200; 2011, 3205) (Substituted in revision for NRS 218.466)



NRS 218D.930 - Daily journals of legislative proceedings: Printing; contents; form; number of copies; authentication; binding.

1. During each regular and special session, the State Printer shall print daily in separate book form a sufficient number of copies of the journal of the previous day s proceedings of each House to supply the members and officers of both Houses. The Secretary of the Senate and the Chief Clerk of the Assembly shall determine the number of copies necessary for their respective Houses.

2. One copy of the daily journal of each House, upon its approval by the House, must be authenticated as so approved by the presiding officer and the Secretary or Chief Clerk. Upon final adjournment of the Legislature, the authenticated copies of the daily journal of each House for the entire regular or special session must be properly bound in separate volumes and deposited in the Office of the Secretary of State as the official journals of both Houses.

[Part 19:129:1879; added 1881, 146; A 1947, 2; 1943 NCL 7482] (NRS A 1969, 1522; 1973, 1459; 1985, 462; 1993, 1535; 1997, 15; 2011, 3205) (Substituted in revision for NRS 218.470)



NRS 218D.935 - Bound journals of legislative proceedings: Printing; indexes; delivery; free copies to Legislators.

1. At the end of each regular or special session, the journals must be printed, indexed and bound in book form in the same style as those of the 1927 Session of the Legislature. The journal of each House must be bound separately.

2. The Secretary of the Senate and the Chief Clerk of the Assembly shall direct the compilation of the journal indexes for their respective Houses and shall deliver the completed journal indexes to the State Printer.

3. The bound volumes must be delivered to the Legislative Counsel Bureau and constitute the journals of the Senate and the Assembly.

4. Each Legislator who served during the regular or special session for which such journals are the record is entitled to one copy of the Senate Journal and one copy of the Assembly Journal.

[15:129:1879; added 1881, 146; A 1917, 196; 1931, 313; 1931 NCL 7479] + [Part 17:129:1879; added 1881, 146; BH 1876; C 1510; RL 4336; NCL 7480] + [Part 19:129:1879; added 1881, 146; A 1947, 2; 1943 NCL 7482] (NRS A 1957, 27; 1963, 1029; 1965, 1453; 1969, 1522; 1973, 1408, 1459; 1975, 1393; 1977, 568; 1993, 2778; 2003, 2091; 2011, 3206) (Substituted in revision for NRS 218.480)



NRS 218D.940 - Daily history of legislative measures: Printing; contents; form; number of copies; authentication; binding.

1. Each House shall cause to be printed once every legislative day during a regular or special session a complete history of all bills and resolutions originating in or acted upon by the respective Houses. The history must show the action taken upon each legislative measure up to and including the legislative day preceding its issuance.

2. A daily file of bills ready for consideration must be printed each legislative day for each House, along with the daily history.

3. The Secretary of the Senate and the Chief Clerk of the Assembly shall determine the form and the number of copies for their respective Houses.

4. Upon final adjournment of the Legislature, one of the final copies of the daily history of bills for each House must be authenticated by the presiding officer and Secretary or Chief Clerk, and the final copies must be properly bound in separate volumes and deposited in the Office of the Secretary of State as the official histories of bills of both Houses.

[17:3:1949; 1943 NCL 7298.17] + [18:3:1949; 1943 NCL 7298.18] (NRS A 2011, 3206) (Substituted in revision for NRS 218.490)



NRS 218D.955 - Compilation; advance sheets; statutory tables and indexes; printing and distribution. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The Secretary of State shall, within 3 days after receiving them, furnish to the State Printer a copy of all acts, resolutions and memorials passed at each regular or special session.

2. The Director shall:

(a) Distribute one copy of each act as printed to each county clerk, district judge, district attorney and justice of the peace in the State.

(b) Immediately upon the adjournment of the regular or special session, collect and have printed and bound advance sheets of all acts, resolutions and memorials passed at the regular or special session.

(c) Distribute one copy of the advance sheets, without charge, to each justice of the Supreme Court, the Attorney General, the State Public Defender, and to each county clerk, district judge, district attorney, county public defender, justice of the peace, city attorney and municipal judge in the State, deliver to the Supreme Court Law Library a number of copies appropriate to secure the exchange of similar publications from other states, and establish the price at which the advance sheets must be sold to other persons.

3. The Legislative Counsel shall, immediately upon the adjournment of the regular or special session, prepare statutory tables and an index of all acts, resolutions and memorials passed at the regular or special session.

4. The State Printer, upon receipt of the statutory tables and index, shall prepare bound volumes of the Statutes of Nevada as provided in NRS 218D.960.

[18:129:1879; added 1881, 146; A 1889, 80; 1891, 16; 1895, 50; 1947, 12; 1949, 1; 1951, 281; 1953, 13] (NRS A 1963, 1013; 1965, 951, 1454; 1967, 85; 1969, 1522; 1973, 1459; 1975, 1393; 1977, 168, 328; 1983, 902; 1985, 462; 1993, 1536; 1997, 15; 1999, 2200; 2005, 1080; 2011, 3206) (Substituted in revision for NRS 218.500)

NRS 218D.955 Compilation; advance sheets; statutory tables and indexes; printing and distribution. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The Secretary of State shall, within 3 days after receiving them, furnish to the State Printer a copy of all acts, resolutions and memorials passed at each regular or special session.

2. The Director shall:

(a) Distribute one copy of each act as printed to each county clerk, district judge, district attorney and justice of the peace in the State.

(b) Immediately upon the adjournment of the regular or special session, collect and have printed and bound advance sheets of all acts, resolutions and memorials passed at the regular or special session.

(c) Distribute one copy of the advance sheets, without charge, to each justice of the Supreme Court, to each judge of the Court of Appeals, the Attorney General, the State Public Defender, and to each county clerk, district judge, district attorney, county public defender, justice of the peace, city attorney and municipal judge in the State, deliver to the Supreme Court Law Library a number of copies appropriate to secure the exchange of similar publications from other states, and establish the price at which the advance sheets must be sold to other persons.

3. The Legislative Counsel shall, immediately upon the adjournment of the regular or special session, prepare statutory tables and an index of all acts, resolutions and memorials passed at the regular or special session.

4. The State Printer, upon receipt of the statutory tables and index, shall prepare bound volumes of the Statutes of Nevada as provided in NRS 218D.960.

[18:129:1879; added 1881, 146; A 1889, 80; 1891, 16; 1895, 50; 1947, 12; 1949, 1; 1951, 281; 1953, 13] (NRS A 1963, 1013; 1965, 951, 1454; 1967, 85; 1969, 1522; 1973, 1459; 1975, 1393; 1977, 168, 328; 1983, 902; 1985, 462; 1993, 1536; 1997, 15; 1999, 2200; 2005, 1080; 2011, 3206; 2013, 1767, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election) (Substituted in revision for NRS 218.500)



NRS 218D.960 - Number of copies; contents.

1. A number of copies of the statutes of each Legislature, sufficient in the opinion of the Director to meet the requirements for free distribution and for sale, must be printed and appropriately bound.

2. The bound volumes must contain:

(a) The laws, resolutions and memorials passed and adopted at each regular or special session, stating the number of the bill, resolution or memorial, and the name of the person who introduced it.

(b) The statutory tables and index as prepared by the Legislative Counsel.

3. The bound volumes containing the statutes of regular sessions must contain, in addition to the items required by subsection 2:

(a) The Constitution of the United States.

(b) The Constitution of the State of Nevada.

4. Other than those items specified in subsections 2 and 3, no other reports, documents or things whatever may be bound with the Statutes of Nevada.

[Part 14:129:1879; added 1881, 146; A 1893, 31; 1907, 415; 1917, 196; 1921, 193; 1931, 315; 1931 NCL 7478] + [Part 18:129:1879; added 1881, 146; A 1889, 80; 1891, 16; 1895, 50; 1947, 12; 1949, 1; 1951, 281; 1953, 13] (NRS A 1959, 45; 1963, 1013; 1965, 1454; 1975, 1394; 1977, 169, 392; 1987, 384; 2011, 3207) (Substituted in revision for NRS 218.510)



NRS 218D.965 - Style and form; meaning and interpretation of new and omitted matter.

1. The Director is authorized to set the style and form of the printing of the bound volumes of the Statutes of Nevada.

2. In printing the section or part of the law reenacted in an amendatory law, the Director shall cause to be printed:

(a) Between brackets and in strike out type the words, phrases or provisions of the existing law, if any, which have been stricken out or eliminated by the passage of the amendatory law; and

(b) In italics all new words, phrases or provisions, if any, which have been inserted into or added to the existing law by the passage of the amendatory law.

3. In ascertaining the correct reading, status and interpretation of an amendatory law:

(a) The matter printed between brackets and in strike out type must be omitted; and

(b) The matter printed in italics must be read and interpreted as part of the amendatory law.

[20:129:1879; added 1881, 146; A 1949, 1; 1951, 281] (NRS A 1957, 234; 1969, 1523; 1973, 1460; 1975, 1394; 2011, 3207) (Substituted in revision for NRS 218.520)






Chapter 218E - Legislative Investigations and Hearings; Legislative Commission and Other Committees

NRS 218E.005 - Definitions.

As used in NRS 218E.005 to 218E.095, inclusive, unless the context otherwise requires, the words and terms defined in NRS 218E.010 and 218E.012 have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 3739)



NRS 218E.010 - Committee defined.

1. Committee means:

(a) Any committee of either House;

(b) Any joint committee of both Houses; or

(c) Any other committee or commission created or authorized by the Legislature to conduct or perform legislative business at the direction of or on behalf of the Legislature.

2. The term includes, without limitation, a subcommittee.

(Added to NRS by 1973, 297; A 1995, 1871; 2011, 3207; 2013, 3741) (Substituted in revision for NRS 218.531)



NRS 218E.012 - Documentary evidence defined.

Documentary evidence means any account, book, correspondence, file, message, paper, record or other type of document in any form, including, without limitation, in any written, audio, visual, digital or electronic form.

(Added to NRS by 2013, 3739)



NRS 218E.015 - Power of Houses and committees to conduct investigations and hold hearings.

The Assembly, the Senate and committees may conduct investigations and hold hearings regarding any matter which is pertinent to their legislative business or possible future legislative action.

(Added to NRS by 1973, 298; A 2011, 3208; 2013, 3741) (Substituted in revision for NRS 218.5313)



NRS 218E.030 - Power to issue subpoenas; exceptions. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The Assembly, the Senate and committees, pursuant to their investigative powers, may issue legislative subpoenas to compel the attendance and testimony of witnesses and the production of documentary evidence that is pertinent to their legislative business or possible future legislative action.

2. Legislative subpoenas may be issued by the President of the Senate, the Speaker of the Assembly, or the chair of a committee in accordance with the rules governing the committee.

3. Except in cases of impeachment or removal as provided by Article 7 of the Constitution of the State of Nevada, a legislative subpoena must not be issued to:

(a) The Governor or any of the Governor s immediate staff.

(b) Any justice of the Supreme Court or judge of a district court.

(Added to NRS by 1973, 298; A 2011, 3208; 2013, 3741) (Substituted in revision for NRS 218.5317)

NRS 218E.030 Power to issue subpoenas; exceptions. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. The Assembly, the Senate and committees, pursuant to their investigative powers, may issue legislative subpoenas to compel the attendance and testimony of witnesses and the production of documentary evidence that is pertinent to their legislative business or possible future legislative action.

2. Legislative subpoenas may be issued by the President of the Senate, the Speaker of the Assembly, or the chair of a committee in accordance with the rules governing the committee.

3. Except in cases of impeachment or removal as provided by Article 7 of the Constitution of the State of Nevada, a legislative subpoena must not be issued to:

(a) The Governor or any of the Governor s immediate staff.

(b) Any justice of the Supreme Court, judge of the Court of Appeals or judge of a district court.

(Added to NRS by 1973, 298; A 2011, 3208; 2013, 1768, 3741, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election) (Substituted in revision for NRS 218.5317)



NRS 218E.035 - Contents and service of subpoenas; legal force and effect.

1. To be properly issued, a legislative subpoena must:

(a) Be addressed to the witness;

(b) Describe the nature of the legislative proceedings for which the legislative subpoena is being issued;

(c) Require the attendance and testimony of the witness at a definite time and place fixed in the legislative subpoena or require the production of the documentary evidence at a definite time and place fixed in the legislative subpoena, or both;

(d) State particular reasons why the attendance and testimony of the witness or the production of the documentary evidence is pertinent to legislative business or possible future legislative action; and

(e) Be signed, as applicable, by the President of the Senate, the Speaker of the Assembly or the chair of the committee who issued the legislative subpoena.

2. A legislative subpoena may be served by any person who is 18 years of age or older.

3. If a legislative subpoena is properly issued to and served on a witness pursuant to this section:

(a) The legislative subpoena has the same legal force and effect as a subpoena or order issued by the district court; and

(b) The witness shall comply with the provisions of the legislative subpoena in the same manner as a subpoena or order issued by the district court.

(Added to NRS by 1973, 298; A 2011, 3208; 2013, 3742) (Substituted in revision for NRS 218.532)



NRS 218E.040 - Administration of oaths.

The following persons may administer oaths to witnesses who appear before the Senate, the Assembly or a committee:

1. The President of the Senate, the Secretary of the Senate or any member of the Senate.

2. The Chief Clerk of the Assembly or any member of the Assembly.

3. The secretary of the committee or any member of the committee.

(Added to NRS by 1973, 298; A 2011, 3208; 2013, 3742) (Substituted in revision for NRS 218.5323)



NRS 218E.045 - Conduct constituting contempt; enforcement proceedings before district court.

1. If a legislative subpoena is properly issued to and served on a witness, the witness commits contempt if the witness, without a reason recognized by law:

(a) Neglects or refuses to comply with the provisions of the legislative subpoena;

(b) Neglects or refuses to be sworn or to affirm before testifying or neglects or refuses to testify as to any relevant matter; or

(c) Neglects or refuses to produce any relevant documentary evidence in the possession or under the control of the witness.

2. In addition to any other remedies or penalties provided by law, if a witness commits contempt, the district court of any county shall, on application of the President of the Senate, the Speaker of the Assembly or the chair of the committee, compel the witness s obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

(Added to NRS by 1973, 298; A 2001, 3205; 2011, 3208; 2013, 3742) (Substituted in revision for NRS 218.5327)



NRS 218E.050 - Power of Houses to imprison for contempt; issuance and service of citation for contempt.

1. If a witness commits contempt before:

(a) The Senate or the Assembly, any member of the House may offer a resolution to have the recusant witness cited to show cause why the witness should not be imprisoned for contempt.

(b) A committee while the Legislature is in regular or special session, any member of the committee may offer a resolution in the House of which the Legislator is a member to have the recusant witness cited to show cause why the witness should not be imprisoned for contempt, but only if the resolution is first approved by a majority vote of the committee.

2. If the resolution is adopted by the House, the House shall issue a citation, signed by the presiding officer of the House:

(a) Directing the recusant witness to appear before the House at a time and place specified in the citation to show cause, if any, why the witness should not be imprisoned for contempt; and

(b) Accompanied by a copy of the original legislative subpoena if the recusant witness failed to appear, or stating briefly the questions which the witness failed to answer or the documentary evidence which the witness failed to produce.

3. The time and place stated in the citation for the hearing must afford the recusant witness a reasonable opportunity to prepare an appropriate defense.

4. The citation must be served personally upon the recusant witness and may be served by any peace officer or by the Sergeant at Arms or any regularly appointed Assistant Sergeant at Arms of the House.

(Added to NRS by 1973, 298; A 2011, 3209; 2013, 3743) (Substituted in revision for NRS 218.533)



NRS 218E.055 - Hearing on citation for contempt.

The recusant witness is entitled at the hearing:

1. To the assistance of counsel.

2. To present witnesses and offer evidence on the recusant witness s behalf.

3. To argue orally, in person or by counsel, within such reasonable limits as may be imposed by the presiding officer of the House, and to submit written arguments.

(Added to NRS by 1973, 298; A 2011, 3209) (Substituted in revision for NRS 218.5333)



NRS 218E.060 - Arrest, fine and imprisonment upon finding of contempt; warrant.

1. If the House finds by resolution that the recusant witness has in fact committed contempt:

(a) The House may require the witness to pay a fine of not less than $100 nor more than $1,000, as fixed by the resolution, for each day the witness remains in contempt.

(b) The House shall issue a warrant for the arrest of the witness if the House finds that the witness should be imprisoned.

2. A warrant issued for the arrest of the witness pursuant to subsection 1 must:

(a) Be signed by the presiding officer;

(b) Be directed to the Sergeant at Arms or any regularly appointed Assistant Sergeant at Arms of the House or any peace officer; and

(c) Order the Sergeant at Arms, Assistant Sergeant at Arms or peace officer to arrest the contemner and deliver the contemner to the Sheriff of Carson City or a designated county for imprisonment in the jail.

3. A copy of the warrant must be delivered with the contemner to the designated sheriff and must fix the term of imprisonment as:

(a) The remaining duration of the regular or special session; or

(b) A specified term, unless the Legislature adjourns sine die before the completion of that term.

4. The warrant may provide for the release of the contemner before the expiration of the term of imprisonment if the contemner testifies or produces evidence as originally required.

(Added to NRS by 1973, 299; A 1989, 1967; 2011, 3209) (Substituted in revision for NRS 218.5337)



NRS 218E.065 - Imprisonment for contempt not bar to other proceedings.

The imprisonment of a recusant witness for contempt is not a bar to any other proceeding, civil or criminal, for the same act.

(Added to NRS by 1973, 299) (Substituted in revision for NRS 218.534)



NRS 218E.080 - Power of Houses to provide for hearings and proceedings; unlawful for sworn witness to willfully misrepresent facts when testifying in hearing or proceeding.

1. Each House may provide for hearings and proceedings.

2. A person who appears and is sworn as a witness before a House or committee for a hearing or proceeding and who willfully misrepresents any fact when testifying in the hearing or proceeding is guilty of a gross misdemeanor.

(Added to NRS by 1971, 1389; A 1973, 299; 2011, 3210) (Substituted in revision for NRS 218.535)



NRS 218E.085 - Privilege regarding defamatory matter; unlawful for person to knowingly misrepresent facts when testifying in hearing or proceeding or in certain communications to Legislator.

1. A witness is absolutely privileged to publish defamatory matter as part of a hearing or proceeding before a House or committee in which the witness is testifying or in communications to a Legislator preliminary to that hearing or proceeding, if the matter has some relation to the hearing or proceeding.

2. A person who knowingly misrepresents any fact when testifying in a hearing or proceeding before a House or committee or in communications to a Legislator preliminary to that hearing or proceeding is guilty of a misdemeanor.

(Added to NRS by 1993, 2849; A 2011, 3210) (Substituted in revision for NRS 218.5345)



NRS 218E.090 - Rules and privileges governing certain state employees who testify on their own behalf; required disclosures; unlawful for state agency to take certain actions because of such testimony.

1. An employee of a state agency who testifies before a House or committee on the employee s own behalf and not on behalf of the state agency shall, before commencing such testimony, state that fact clearly on the record.

2. It is unlawful for a state agency which is the employer of an employee who complies with subsection 1 and testifies or seeks to testify before a House or committee on the employee s own behalf to:

(a) Deprive the employee of employment with the state agency or to take any reprisal or retaliatory action against the employee as a consequence of the testimony or potential testimony;

(b) Threaten the employee that the testimony or potential testimony will result in the termination of employment with the state agency or in any reprisal or retaliatory action against the employee; or

(c) Directly or indirectly intimidate, threaten, coerce, command or influence or attempt to intimidate, threaten, coerce, command or influence the employee in an effort to interfere with or prevent the testimony of the employee.

3. It is unlawful for a state agency to:

(a) Deprive or threaten to deprive an employee of employment with the state agency;

(b) Take or threaten to take any reprisal or retaliatory action against the employee; or

(c) Directly or indirectly intimidate, threaten, coerce, command or influence or attempt to intimidate, threaten, coerce, command or influence the employee,

in an attempt to affect the behavior of another employee who is testifying or seeks to testify before a House or committee on the other employee s own behalf.

4. The provisions of this section do not apply to an employee in the classified service who has not completed the employee s probationary period.

5. For the purposes of this section:

(a) Reprisal or retaliatory action has the meaning ascribed to it in NRS 281.611.

(b) State agency means an agency, bureau, board, commission, department, division, officer, employee or agent or any other unit of the Executive Department.

(Added to NRS by 1995, 1870; A 2001, 3052; 2011, 3210) (Substituted in revision for NRS 218.5343)



NRS 218E.095 - Unlawful for person to neglect or refuse to obey subpoena, to be sworn, affirm or testify or to produce documentary evidence.

1. If a legislative subpoena is properly issued to and served on a person, the person shall not, without a reason recognized by law:

(a) Neglect or refuse to comply with the provisions of the legislative subpoena;

(b) Neglect or refuse to be sworn or to affirm before testifying or neglect or refuse to testify as to any relevant matter; or

(c) Neglect or refuse to produce any relevant documentary evidence in the possession or under the control of the person.

2. In addition to any other remedies or penalties provided by law, a person who violates any provision of this section is guilty of a gross misdemeanor.

[1911 C&P 69; RL 6334; NCL 10018] (NRS A 2011, 3211; 2013, 3743) (Substituted in revision for NRS 218.550)



NRS 218E.105 - Definitions.

As used in NRS 218E.105 to 218E.140, inclusive, unless the context otherwise requires, the words and terms defined in NRS 218E.110, 218E.115 and 218E.120 have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 3739)



NRS 218E.110 - Committee defined.

1. Committee means the Legislative Commission and any other legislative committee or subcommittee created by a specific statute, concurrent resolution or order of the Legislative Commission to conduct studies or investigations or perform any other legislative business during the legislative interim.

2. The term does not include any legislative committee or subcommittee appointed by the Legislature or either House to conduct or perform legislative business during a regular or special session, including, without limitation, any joint, standing, temporary, special or select committee or committee of the whole.

(Added to NRS by 2013, 3739)



NRS 218E.115 - Documentary evidence defined.

Documentary evidence has the meaning ascribed to it in NRS 218E.012.

(Added to NRS by 2013, 3739)



NRS 218E.120 - Secretary of the committee defined.

Secretary of the committee means the Director or any other person designated or authorized to serve as a secretary of the committee.

(Added to NRS by 2013, 3739)



NRS 218E.125 - Provisions supplement and do not impair other powers, privileges and immunities.

1. The provisions of NRS 218E.105 to 218E.140, inclusive, are intended to supplement the other provisions of this chapter and any other law governing the legislative proceedings of a committee, and the provisions of NRS 218E.105 to 218E.140, inclusive, do not limit the application of such other provisions.

2. The powers, privileges and immunities granted by the provisions of NRS 218E.105 to 218E.140, inclusive, are in addition to any other powers, privileges and immunities recognized by law, and all such powers, privileges and immunities are cumulative, so that the application or attempted application of any one does not bar the application or attempted application of any other.

(Added to NRS by 2013, 3739)



NRS 218E.130 - Power to conduct investigations and hold hearings; administration of oaths; deposition of witnesses.

1. A committee may conduct investigations and hold hearings regarding any matter which is pertinent to its legislative business or possible future legislative action and may exercise any of the investigative powers set forth in NRS 218E.105 to 218E.140, inclusive.

2. The secretary of the committee or any member of the committee may administer oaths to witnesses who appear before the committee.

3. The chair of the committee, or the secretary of the committee on behalf of the chair, may cause the deposition of witnesses to be taken, whether the witnesses reside within or without the State, in the manner prescribed by court rules for taking depositions in civil actions in the district court.

(Added to NRS by 2013, 3739)



NRS 218E.135 - Power to issue subpoenas; contents and service; legal force and effect; enforcement proceedings before district court.

1. For the purposes of conducting investigations and holding hearings in connection with the functions and duties of a committee, the chair of the committee may issue legislative subpoenas to compel the attendance and testimony of witnesses and the production of documentary evidence that is pertinent to the committee s legislative business or possible future legislative action.

2. To be properly issued, a legislative subpoena must:

(a) Be addressed to the witness;

(b) Describe the nature of the legislative proceedings for which the legislative subpoena is being issued;

(c) Require the attendance and testimony of the witness at a definite time and place fixed in the legislative subpoena or require the production of the documentary evidence at a definite time and place fixed in the legislative subpoena, or both;

(d) State particular reasons why the attendance and testimony of the witness or the production of the documentary evidence is pertinent to the committee s legislative business or possible future legislative action; and

(e) Be signed by the chair of the committee.

3. A legislative subpoena may be served by any person who is 18 years of age or older.

4. If a legislative subpoena is properly issued to and served on a witness pursuant to this section:

(a) The legislative subpoena has the same legal force and effect as a subpoena or order issued by the district court; and

(b) The witness shall comply with the provisions of the legislative subpoena in the same manner as a subpoena or order issued by the district court.

5. In addition to any other remedies or penalties provided by law, if a witness fails to comply with the provisions of a legislative subpoena, the chair of the committee who issued the legislative subpoena, or the secretary of the committee on behalf of the chair, may file a petition to enforce compliance with the legislative subpoena in the district court for any county where the committee regularly holds its meetings or where the witness resides, works or maintains a place of business. The petition must:

(a) Set forth the name of the witness and, if the witness is a custodian of documentary evidence, the name of the organization for whom the witness serves as a custodian;

(b) Include a copy of the legislative subpoena;

(c) State that the legislative subpoena was issued and served on the witness pursuant to this section and provided the witness with notice of the definite time and place fixed in the legislative subpoena for the attendance and testimony of the witness or the production of the documentary evidence, or both;

(d) State that the witness failed to comply with the provisions of the legislative subpoena; and

(e) Request an order of the court enforcing the legislative subpoena and compelling the witness to comply with its provisions.

6. Upon the filing of the petition to enforce compliance with the legislative subpoena, the court shall:

(a) Enter an order directing the witness to:

(1) Appear at a hearing before the court at a time and place fixed by the court in the order, which must not be more than 10 days after the date of the order; and

(2) Show cause why the witness has not complied with the provisions of the legislative subpoena; and

(b) Serve a certified copy of the order upon the witness.

7. If, at the hearing to show cause, the court finds that the legislative subpoena was properly issued and served pursuant to this section and that the witness has not proven a reason recognized by law for the failure to comply with its provisions, the court shall enter an order requiring the witness to comply with the provisions of the legislative subpoena at a time and place fixed by the court in the order. If the witness fails to comply with the court s order, the witness commits contempt of court and shall be punished as provided by law for such contempt of court.

(Added to NRS by 2013, 3740)



NRS 218E.140 - Fees and mileage for witnesses.

1. Each witness who appears and is prepared to testify before a committee in compliance with a legislative subpoena, except a state officer or employee, is entitled to receive for such attendance, whether or not the witness testifies, the fees and mileage provided for witnesses in civil cases in the district court.

2. The fees and mileage must be audited and paid upon the presentation of proper claims sworn to by the witness and approved by the chair of the committee.

(Added to NRS by 2013, 3741)



NRS 218E.150 - Creation; membership; vacancies; officers; terms.

1. There is hereby created in the Legislative Counsel Bureau a Legislative Commission consisting of 12 members.

2. At each regular session:

(a) The Senate shall, by resolution, designate six Senators as regular members of the Legislative Commission and six Senators as alternates; and

(b) The Assembly shall, by resolution, designate six members of the Assembly as regular members of the Legislative Commission and six members of the Assembly as alternates.

3. The Legislature shall determine by a joint rule at each regular session:

(a) The method of determining the majority party and the minority party regular and alternate membership on the Legislative Commission.

(b) The method of filling vacancies on the Legislative Commission.

(c) The method of selecting the Chair.

(d) The term of office of the Chair.

4. The members of the Legislative Commission serve until their successors are appointed by resolution as provided in this section, except that the membership of any member who does not become a candidate for reelection or who is defeated for reelection:

(a) Terminates on the day next after the general election; and

(b) The vacancy must be filled as provided by the joint rule adopted pursuant to subsection 3.

[2:134:1953; A 1955, 68] (NRS A 1957, 387; 1961, 457; 1963, 1029; 1969, 1412; 1975, 705; 2009, 459, 1563; 2011, 3211) (Substituted in revision for NRS 218.660)



NRS 218E.155 - Meetings; rules; quorum; attendance of alternate members.

1. The members of the Legislative Commission shall meet at such times and at such places as is specified by a call of the Chair or a majority of the Legislative Commission.

2. The Director shall act as the nonvoting recording Secretary of the Legislative Commission.

3. The Legislative Commission shall prescribe rules for its own management and government.

4. Seven members of the Legislative Commission constitute a quorum, and a quorum may exercise all the power and authority conferred on the Legislative Commission.

5. If any regular member of the Legislative Commission informs the Secretary that the member will be unable to attend a scheduled meeting of the Legislative Commission:

(a) The Secretary shall notify the proper alternate member; and

(b) The alternate member may then replace the regular member at that meeting only, with all the duties, rights and privileges of the replaced member.

[3:134:1953] (NRS A 1961, 9, 251; 1963, 1030; 1967, 1397; 1969, 1413; 2011, 3212) (Substituted in revision for NRS 218.670)



NRS 218E.160 - Compensation, allowances and expenses of members of Legislative Commission and Audit Subcommittee.

1. Except during a regular or special session, for each day or portion of a day during which a member of the Legislative Commission or the Audit Subcommittee attends a meeting or is otherwise engaged in the official business of the Legislative Counsel Bureau, the member is entitled to receive:

(a) The compensation provided for a majority of the Legislators during the first 60 days of the preceding regular session;

(b) The per diem allowance provided for state officers and employees generally; and

(c) The travel expenses provided pursuant to NRS 218A.655.

2. An alternate member of the Legislative Commission who:

(a) Replaces a regular member at a meeting of the Legislative Commission or on official business of the Legislative Counsel Bureau is entitled to receive the same compensation, per diem allowances and travel expenses as a regular member for the same service.

(b) Attends a meeting of the Legislative Commission but does not replace a regular member is entitled to the travel expenses provided pursuant to NRS 218A.655.

3. All such compensation, per diem allowances and travel expenses must be paid from the Legislative Fund.

[4:134:1953] (NRS A 1961, 205; 1965, 1461; 1967, 1397; 1975, 296; 1977, 1569; 1979, 612; 1981, 1178; 1985, 399; 1989, 1217; 2011, 3212) (Substituted in revision for NRS 218.680)



NRS 218E.175 - General powers and duties.

1. The general objectives and functions of the Legislative Commission are to:

(a) Assist the Legislature in retaining status coordinate with the Executive and Judicial Departments.

(b) Investigate and inquire into subjects upon which the Legislature may act by the enactment or amendment of statutes, governmental problems, important issues of public policy or questions of statewide interest.

(c) Assure that the most effective use is made of the audit, fiscal, legal and research services and facilities provided by the Legislative Counsel Bureau to the Legislature and its members.

(d) Coordinate and oversee interim studies and other legislative committees meeting in the interim between regular sessions.

2. In addition to the powers conferred and duties imposed by this title or any law or resolution, the Legislative Commission, in order to carry out its general objectives and functions:

(a) Shall receive recommendations and suggestions for legislation or investigation from:

(1) Members of the Legislative Commission and other Legislators; and

(2) Any board, commission, department or officer of the Executive or Judicial Department or any local government.

(b) May receive recommendations and suggestions for legislation or investigation from:

(1) Bar associations, chambers of commerce, labor unions and other organized associations and groups; and

(2) Individual citizens.

(c) May hold hearings on any subject or matter which is a proper subject for legislative action or which concerns governmental problems, important issues of public policy or questions of statewide interest, whenever it considers such hearings necessary or desirable in the performance of its duties or the exercise of its powers.

(Added to NRS by 1965, 1463; A 1973, 1660; 1975, 1395; 1993, 2249; 2009, 1154; 2011, 3213) (Substituted in revision for NRS 218.681)



NRS 218E.180 - Additional powers and duties.

The Legislative Commission may:

1. Carry forward the participation of the State of Nevada as a member of the Council of State Governments and the National Conference of State Legislatures, and may pay annual dues to those organizations to the extent of legislative appropriation. The Legislative Commission is designated as Nevada s Commission on Interstate Cooperation.

2. Encourage and assist the government of this State to develop and maintain friendly contact by correspondence, by conference, and otherwise, with the other states, with the Federal Government and with local units of government.

3. Establish such delegations and committees as official agencies of the Legislative Counsel Bureau as may be deemed advisable to confer with similar delegations and committees from other states concerning problems of mutual interest. The membership of those delegations and committees must be designated by the Legislative Commission and may consist of Legislators and employees of the State other than members of the Legislative Commission. For each day or portion of a day during which members of those delegations and committees attend meetings or are otherwise engaged in the business of those delegations and committees, the members:

(a) Shall serve without salary.

(b) Are entitled to receive out of the Legislative Fund:

(1) The per diem allowance provided for state officers and employees generally; and

(2) The travel expenses provided pursuant to NRS 218A.655.

4. Endeavor to advance cooperation between this State and other units of government whenever it seems advisable to do so by:

(a) Formulating proposals for interstate compacts and reciprocal or uniform legislation; and

(b) Facilitating the adoption of uniform or reciprocal administrative rules and regulations, informal cooperation of governmental offices, personal cooperation among governmental officials and employees, interchange and clearance of research and information and any other suitable process.

5. Supervise the functions assigned to the Divisions of the Legislative Counsel Bureau by this title or any law or resolution.

6. Authorize the Director to enter into agreements for the acquisition of property it deems necessary to support the Legislature and its staff. The Director may expend money from the Legislative Fund for this purpose.

[10:134:1953] (NRS A 1957, 386; 1961, 253; 1963, 1014; 1965, 1455; 1971, 2206; 1973, 119, 1118; 1975, 296; 1979, 612; 1985, 399; 1989, 1218, 1493; 1993, 2250; 2011, 3213, 3670) (Substituted in revision for part of NRS 218.682)



NRS 218E.185 - Investigative powers; delegation to certain committees and subcommittees.

1. In the discharge of any duty imposed or power conferred by this title or any law or resolution, the Legislative Commission may exercise any of the investigative powers set forth in NRS 218E.105 to 218E.140, inclusive.

2. The Legislative Commission may delegate its authority pursuant to subsection 1 to a subcommittee or interim or special committee established pursuant to NRS 218E.200.

(Added to NRS by 1965, 1462; A 1993, 2251; 2011, 3214; 2013, 3744) (Substituted in revision for NRS 218.6821)



NRS 218E.200 - Power to conduct studies and investigations; establishment of subcommittees and interim or special committees; designation of members; compensation, allowances and expenses of members.

1. The Legislative Commission may conduct studies or investigations concerning governmental problems, important issues of public policy or questions of statewide interest.

2. The Legislative Commission may establish subcommittees and interim or special committees as official agencies of the Legislative Counsel Bureau to conduct such studies or investigations or otherwise to deal with such governmental problems, important issues of public policy or questions of statewide interest. The subcommittees and interim or special committees may exercise any of the investigative powers set forth in NRS 218E.105 to 218E.140, inclusive.

3. The membership of the subcommittees and interim or special committees:

(a) Must be designated by the Legislative Commission; and

(b) May consist of members of the Legislative Commission and Legislators other than members of the Legislative Commission, employees of the State of Nevada or citizens of the State of Nevada.

4. For each day or portion of a day during which members of the subcommittees and interim or special committees who are not Legislators attend meetings or are otherwise engaged in the business of the subcommittees and interim or special committees, the members:

(a) Shall serve without salary.

(b) Are entitled to receive out of the Legislative Fund the per diem allowances and travel expenses provided for state officers and employees generally.

5. Except during a regular or special session, for each day or portion of a day during which members of the subcommittees and interim or special committees who are Legislators attend meetings of the subcommittees and interim or special committees or are otherwise engaged in the business of the subcommittees and interim or special committees, the members are entitled to receive out of the Legislative Fund:

(a) The compensation provided for a majority of the Legislators during the first 60 days of the preceding regular session;

(b) The per diem allowance provided for state officers and employees generally; and

(c) The travel expenses provided pursuant to NRS 218A.655.

[10:134:1953] (NRS A 1957, 386; 1961, 253; 1963, 1014; 1965, 1455; 1971, 2206; 1973, 119, 1118; 1975, 296; 1979, 612; 1985, 399; 1989, 1218, 1493; 1993, 2250; 2011, 3216; 2013, 3745) (Substituted in revision for part of NRS 218.682)



NRS 218E.205 - Priorities and limitations concerning studies and investigations; requests for drafting legislative measures; restrictions on staff; review and approval of budgets; period for holding meetings.

1. Between regular sessions, the Legislative Commission:

(a) Shall fix the work priority of all studies and investigations assigned to it by a concurrent resolution or directed by an order of the Legislative Commission, within the limits of available time, money and staff.

(b) Shall not make studies or investigations directed by a resolution of only one House or studies or investigations proposed but not approved during the preceding regular session.

2. All requests for the drafting of legislative measures to be recommended as the result of a study or investigation must be made in accordance with NRS 218D.160.

3. Except as otherwise provided by NRS 218E.210, between regular sessions, a study or investigation may not be initiated or continued by the Fiscal Analysts, the Legislative Auditor, the Legislative Counsel or the Research Director and their staffs, except studies and investigations which have been specifically authorized by a concurrent resolution or by an order of the Legislative Commission.

4. A study or investigation may not be carried over from one regular session to the next without additional authorization by a concurrent resolution, except audits in progress whose carryover has been approved by the Legislative Commission.

5. Except as otherwise provided by specific statute, the staff of the Legislative Counsel Bureau shall not serve as primary administrative or professional staff for a committee unless the chair of the committee is required by statute or resolution to be a Legislator.

6. The Legislative Commission shall review and approve the budget and work program and any changes to the budget or work program for each study or investigation conducted by the Legislative Commission or a committee or subcommittee established by the Legislative Commission.

7. A committee or subcommittee established to conduct a study or investigation assigned to the Legislative Commission by a concurrent resolution or directed by an order of the Legislative Commission must, unless otherwise ordered by the Legislative Commission, meet not earlier than January 1 of the even-numbered year and not later than June 30 of that year.

(Added to NRS by 1963, 1027; A 1967, 839; 1969, 131; 1973, 1660; 1977, 344; 1983, 1372; 1989, 1985; 1993, 2249; 2009, 1153; 2011, 3216, 3266) (Substituted in revision for NRS 218.635)



NRS 218E.210 - Biennial study of newly enacted statutes to determine any differential treatment of sexes or adverse effect on women.

1. The Legislative Counsel Bureau shall, after every regular session, conduct a study of the newly enacted statutes to determine whether any of those statutes:

(a) Patently treats the sexes differently; or

(b) Upon application, may affect women more adversely than it affects men.

2. The Legislative Counsel Bureau shall compile and publish the results of the study. The publication must contain an index.

(Added to NRS by 1989, 1985; A 2011, 3217) (Substituted in revision for NRS 218.637)



NRS 218E.225 - Committee to review management, organization and operation of Legislative Counsel Bureau.

1. The Legislative Commission shall establish a standing committee to consult with the Director concerning:

(a) The general management of the Legislative Counsel Bureau;

(b) The organization and functioning of the Legislative Counsel Bureau; and

(c) The necessary preparations for the ensuing regular session.

2. The Committee shall meet with the Director on or before July 1, September 1 and January 1 next preceding the convening of each regular session, and at such other times as the Committee or the Director may request.

3. The Committee shall also recommend to the Legislative Commission any changes in the:

(a) Number or salary of employees in the Legislative Counsel Bureau which it may find necessary to ensure the timely completion of work required for the ensuing regular session; and

(b) Management of the workload of the Legislative Counsel Bureau it may find necessary to ensure the completion of work required for the ensuing regular session.

(Added to NRS by 1983, 1371; A 1985, 1130; 1997, 3071) (Substituted in revision for NRS 218.68249)



NRS 218E.240 - Creation; membership; meetings; quorum.

1. There is hereby created an Audit Subcommittee of the Legislative Commission consisting of five members.

2. The Chair of the Legislative Commission shall:

(a) Appoint the members of the Audit Subcommittee from among the members of the Legislative Commission and the Interim Finance Committee; and

(b) Designate one of the members of the Audit Subcommittee as Chair.

3. The Chair of the Legislative Commission shall designate five Legislators from among the members of the Legislative Commission and the Interim Finance Committee to serve as alternates for the members of the Audit Subcommittee.

4. The Legislative Auditor or a member of the staff of the Audit Division appointed by the Legislative Auditor shall serve as Secretary of the Audit Subcommittee.

5. The Audit Subcommittee shall meet at the times and places specified by a call of the Chair.

6. Three members of the Audit Subcommittee constitute a quorum, and a quorum may exercise all the power and authority conferred on the Audit Subcommittee.

(Added to NRS by 1981, 1176; A 1989, 1494; 1991, 392; 2011, 3217) (Substituted in revision for NRS 218.6823)



NRS 218E.255 - Creation; membership; functions.

1. There is hereby created a Budget Subcommittee of the Legislative Commission.

2. The Chair of the Legislative Commission shall appoint to the Budget Subcommittee:

(a) The persons designated by the Speaker designate of the Assembly to be members of the Assembly Standing Committee on Ways and Means for the next regular session; and

(b) The persons designated by the Majority Leader designate of the Senate to be members of the Senate Standing Committee on Finance for the next regular session.

3. The Budget Subcommittee shall conclude its activities before the next regular session is convened.

4. The Budget Subcommittee shall consider fiscal issues that may require consideration by the Legislature at the next regular session.

(Added to NRS by 1995, 2817; A 1997, 2705; 1999, 2202; 2011, 3218) (Substituted in revision for NRS 218.6824)



NRS 218E.270 - Special committee to receive Governor s message on condition of State.

If the Governor elects to communicate the message required pursuant to Section 10 of Article 5 of the Nevada Constitution before the commencement of a regular session, the Chair of the Legislative Commission may, on behalf of the Legislative Commission pursuant to NRS 218E.200, appoint a special committee to receive that message. A special committee appointed pursuant to this section:

1. Must consist of all persons elected or appointed to serve as Legislators during the next regular session.

2. Must be chaired by the Speaker designate of the Assembly.

3. Shall receive the Governor s message and conclude its activities upon the completion of that message.

(Added to NRS by 1999, 2187; A 2011, 3218) (Substituted in revision for NRS 218.68244)



NRS 218E.275 - Special committees to consider issues during legislative interim.

The Legislative Commission may, pursuant to NRS 218E.200, appoint one or more special committees before the commencement of a regular session. Each special committee appointed pursuant to this section:

1. Must consist of all persons designated by the:

(a) Speaker designate of the Assembly to serve as members of an Assembly Standing Committee, other than the Assembly Standing Committee on Ways and Means, for the next regular session; or

(b) Majority Leader designate of the Senate to serve as members of a Senate Standing Committee, other than the Senate Standing Committee on Finance, for the next regular session.

2. May meet to consider issues that may require consideration during the next regular session by the standing committee upon which the members of the special committee have been designated to serve.

3. Shall conclude its activities before the commencement of the next regular session.

(Added to NRS by 1999, 2187; A 2011, 3218) (Substituted in revision for NRS 218.68248)



NRS 218E.300 - Legislative findings.

The Legislature finds that:

1. The discharge of its duties to provide for the prosecution of public offenses and the defense of indigent persons charged with public offenses requires the collection of statistical information upon the operation of the several district attorneys and public defenders offices which are reasonably accurate and are comparable from county to county.

2. There exists no agency outside the Legislative Department which is appropriate for the collection of such information.

(Added to NRS by 1977, 330; A 2011, 3219) (Substituted in revision for NRS 218.539)



NRS 218E.305 - Compilation of records and reports; limitations on use; disclosure of information.

1. The Legislative Commission shall prescribe by regulation:

(a) The kinds of records to be kept by each district attorney and public defender for the information of the Legislature, and may classify such requirements by population of the county if appropriate.

(b) The reports to be made of the contents of such records, including the period to be covered and the date of submission of each report.

2. Each report prescribed pursuant to this section is for the use of the Legislature, the Legislative Commission and the staff of the Legislative Counsel Bureau only. Statistical summaries may be published, but information upon the qualifications or salary of any particular person shall not be disclosed outside the Legislative Department.

(Added to NRS by 1977, 331) (Substituted in revision for NRS 218.5391)



NRS 218E.400 - Creation; membership; officers; terms; meetings; voting; investigations; hearings; compensation, allowances and expenses of members.

1. There is hereby created in the Legislative Counsel Bureau an Interim Finance Committee. Except as otherwise provided in this section, the Interim Finance Committee is composed of the members of the Assembly Standing Committee on Ways and Means and the Senate Standing Committee on Finance during the current or immediately preceding regular session.

2. Except as otherwise provided in this subsection, the immediate past Chair of the Senate Standing Committee on Finance is the Chair of the Interim Finance Committee for the period ending with the convening of each even-numbered regular session. The immediate past Chair of the Assembly Standing Committee on Ways and Means is the Chair of the Interim Finance Committee during the next legislative interim, and the position of Chair alternates between the Houses according to this pattern. The term of the Chair of the Interim Finance Committee terminates if a new Chair of the Assembly Standing Committee on Ways and Means or the Senate Standing Committee on Finance, as the case may be, is designated for the next regular session, in which case that person so designated serves as the Chair of the Interim Finance Committee until the convening of that regular session.

3. If any regular member of the Interim Finance Committee informs the Secretary that the member will be unable to attend a particular meeting, the Secretary shall notify the Speaker of the Assembly or the Majority Leader of the Senate, as the case may be, to appoint an alternate for that meeting from the same House and political party as the absent member.

4. Except as otherwise provided in subsection 5, the term of a member of the Interim Finance Committee expires upon the convening of the next regular session unless the member is replaced by the appointing authority. If the Speaker designate of the Assembly or the Majority Leader designate of the Senate designates members of the Assembly Standing Committee on Ways and Means or the Senate Standing Committee on Finance, as applicable, for the next regular session, the designated members become members of the Interim Finance Committee. A member may be reappointed.

5. The membership of any member who does not become a candidate for reelection or who is defeated for reelection terminates on the day next after the general election. The Speaker designate of the Assembly or the Majority Leader designate of the Senate, as the case may be, shall appoint an alternate to fill the vacancy on the Interim Finance Committee. Except as otherwise provided in this subsection, each alternate serves on the Interim Finance Committee:

(a) If the alternate is a member of the Assembly, until the Speaker designate of the Assembly designates the members of the Assembly Standing Committee on Ways and Means for the next regular session or appoints a different alternate.

(b) If the alternate is a member of the Senate, until the Majority Leader designate of the Senate designates the members of the Senate Standing Committee on Finance for the next regular session or appoints a different alternate.

6. The Director shall act as the Secretary of the Interim Finance Committee.

7. A majority of the members of the Assembly Standing Committee on Ways and Means and a majority of the members of the Senate Standing Committee on Finance, jointly, may call a meeting of the Interim Finance Committee if the Chair does not do so.

8. In all matters requiring action by the Interim Finance Committee, the vote of the Assembly members and the Senate members must be taken separately. No action may be taken unless it receives the affirmative vote of a majority of the Assembly members and a majority of the Senate members.

9. The Interim Finance Committee may conduct investigations and hold hearings in connection with its functions and duties and exercise any of the investigative powers set forth in NRS 218E.105 to 218E.140, inclusive.

10. Except during a regular or special session, for each day or portion of a day during which a member of the Interim Finance Committee and appointed alternate attends a meeting of the Interim Finance Committee or is otherwise engaged in the business of the Interim Finance Committee, the member or appointed alternate is entitled to receive:

(a) The compensation provided for a majority of the Legislators during the first 60 days of the preceding regular session;

(b) The per diem allowance provided for state officers and employees generally; and

(c) The travel expenses provided pursuant to NRS 218A.655.

11. All such compensation, per diem allowances and travel expenses must be paid from the Contingency Fund in the State Treasury.

(Added to NRS by 1969, 1013; A 1971, 1545; 1977, 165, 1569; 1979, 613; 1981, 228, 522, 2042; 1983, 1962; 1985, 60, 400, 448, 807; 1987, 161, 1667, 1668; 1989, 590, 958, 1219; 1991, 463, 1746, 2071; 1993, 218; 1995, 78, 2674, 2809; 1997, 658; 2009, 459, 1563; 2011, 3219; 2013, 3746) (Substituted in revision for NRS 218.6825)



NRS 218E.405 - Exercise of powers and duties during legislative interim; performance of certain powers and duties during regular or special session; subcommittee to review matters involving State Public Works Division.

1. Except as otherwise provided in subsection 2, the Interim Finance Committee may exercise the powers conferred upon it by law only when the Legislature is not in a regular or special session.

2. During a regular or special session, the Interim Finance Committee may also perform the duties imposed on it by subsection 5 of NRS 284.115, NRS 285.070, subsection 2 of NRS 321.335, NRS 322.007, subsection 2 of NRS 323.020, NRS 323.050, subsection 1 of NRS 323.100, subsection 3 of NRS 341.126, NRS 341.142, paragraph (f) of subsection 1 of NRS 341.145, NRS 353.220, 353.224, 353.2705 to 353.2771, inclusive, 353.288, 353.335, 353C.224, 353C.226, paragraph (b) of subsection 4 of NRS 407.0762, NRS 428.375, 439.4905, 439.620, 439.630, 445B.830 and 538.650. In performing those duties, the Senate Standing Committee on Finance and the Assembly Standing Committee on Ways and Means may meet separately and transmit the results of their respective votes to the Chair of the Interim Finance Committee to determine the action of the Interim Finance Committee as a whole.

3. The Chair of the Interim Finance Committee may appoint a subcommittee consisting of six members of the Committee to review and make recommendations to the Committee on matters of the State Public Works Division of the Department of Administration that require prior approval of the Interim Finance Committee pursuant to subsection 3 of NRS 341.126, NRS 341.142 and paragraph (f) of subsection 1 of NRS 341.145. If the Chair appoints such a subcommittee:

(a) The Chair shall designate one of the members of the subcommittee to serve as the chair of the subcommittee;

(b) The subcommittee shall meet throughout the year at the times and places specified by the call of the chair of the subcommittee; and

(c) The Director or the Director s designee shall act as the nonvoting recording secretary of the subcommittee.

(Added to NRS by 1995, 2674; A 1997, 658, 2543; 1999, 2764; 2001, 1918, 2677, 2682; 2003, 109, 110, 1747; 2005, 1235, 1333; 2007, 3273; 2009, 1182, 1414, 2067; 2011, 33, 285, 2514, 2946, 3220; 2013, 51, 2724) (Substituted in revision for NRS 218.6827)



NRS 218E.420 - Creation; membership; budget; officers; meetings; investigations; hearings; compensation, allowances and expenses of members.

1. There is hereby created an Interim Retirement and Benefits Committee of the Legislature to:

(a) Review the operation of the Public Employees Retirement System, the Judicial Retirement System established pursuant to chapter 1A of NRS and the Public Employees Benefits Program; and

(b) Make recommendations to the Public Employees Retirement Board and the Board of the Public Employees Benefits Program, the Legislative Commission and the Legislature.

2. The Interim Retirement and Benefits Committee consists of six members appointed as follows:

(a) Three members of the Senate, one of whom is the Chair of the Committee on Finance during the preceding regular session and two of whom are appointed by the Majority Leader of the Senate.

(b) Three members of the Assembly, one of whom is the Chair of the Committee on Ways and Means during the preceding regular session and two of whom are appointed by the Speaker of the Assembly.

3. The Legislative Commission shall review and approve the budget and work program for the Committee and any changes to the budget or work program.

4. The immediate past Chair of the Senate Standing Committee on Finance is the Chair of the Interim Retirement and Benefits Committee for the period ending with the convening of each odd-numbered regular session. The immediate past Chair of the Assembly Standing Committee on Ways and Means is the Chair of the Interim Retirement and Benefits Committee during the next legislative interim, and the position of Chair alternates between the Houses according to this pattern.

5. The Interim Retirement and Benefits Committee may exercise the powers conferred on it by law only when the Legislature is not in a regular or special session and shall meet at the call of the Chair.

6. The Interim Retirement and Benefits Committee may conduct investigations and hold hearings in connection with its functions and duties and exercise any of the investigative powers set forth in NRS 218E.105 to 218E.140, inclusive.

7. The Director shall provide a Secretary for the Interim Retirement and Benefits Committee.

8. For each day or portion of a day during which members of the Interim Retirement and Benefits Committee attend a meeting of the Interim Retirement and Benefits Committee or are otherwise engaged in the business of the Interim Retirement and Benefits Committee, the members are entitled to receive:

(a) The compensation provided for a majority of the Legislators during the first 60 days of the preceding regular session;

(b) The per diem allowance provided for state officers and employees generally; and

(c) The travel expenses provided pursuant to NRS 218A.655.

9. All such compensation, per diem allowances and travel expenses must be paid from the Legislative Fund.

(Added to NRS by 1999, 3039; A 2001 Special Session, 94; 2009, 1151; 2011, 3221, 3670; 2013, 3747) (Substituted in revision for NRS 218.5373)



NRS 218E.435 - Committee defined.

As used in NRS 218E.435 to 218E.450, inclusive, unless the context otherwise requires, committee means a legislative committee for the fundamental review of the base budgets of state agencies.

(Added to NRS by 1995, 2672; A 2011, 3222; 2013, 3748) (Substituted in revision for NRS 218.5381)



NRS 218E.440 - Creation; membership; officers; terms; vacancies; quorum; staff.

1. If:

(a) The Legislature, by concurrent resolution, during a regular session; or

(b) The Interim Finance Committee, by resolution, while the Legislature is not in a regular session,

determines that the performance of a fundamental review of the base budget of a particular agency is necessary, the Interim Finance Committee shall create a legislative committee for the fundamental review of the base budgets of state agencies.

2. The Interim Finance Committee:

(a) May create more than one such committee if the number of agencies designated for review warrants additional committees; and

(b) If more than one such committee is created, shall determine which agencies are to be reviewed by the respective committees.

3. For each such committee, the Interim Finance Committee shall:

(a) Appoint all the members;

(b) Appoint an equal number of members from the Senate and the Assembly;

(c) Appoint at least a majority of the members from the Interim Finance Committee; and

(d) Designate the chair.

4. Any member of a committee who is not a candidate for reelection or who is defeated for reelection continues to serve after the general election until the next regular or special session convenes.

5. Vacancies on a committee must be filled in the same manner as original appointments.

6. A majority of the members appointed to a committee constitutes a quorum.

7. The Director shall assign employees of the Legislative Counsel Bureau to provide such technical, clerical and operational assistance to a committee as the functions and operations of the committee may require.

(Added to NRS by 1995, 2672; A 2005, 1233; 2009, 1562; 2011, 3222) (Substituted in revision for NRS 218.5382)



NRS 218E.445 - Meetings; compensation, allowances and expenses of members.

1. The members of a committee shall meet throughout each year at the times and places specified by a call of the chair or a majority of the committee. The Director or the Director s designee shall act as the nonvoting recording secretary.

2. Except during a regular or special session, for each day or portion of a day during which a member of a committee attends a meeting of the committee or is otherwise engaged in the business of the committee, the member is entitled to receive:

(a) The compensation provided for a majority of the Legislators during the first 60 days of the preceding regular session;

(b) The per diem allowance provided for state officers and employees generally; and

(c) The travel expenses provided pursuant to NRS 218A.655.

3. All such compensation, per diem allowances and travel expenses must be paid from the Legislative Fund.

(Added to NRS by 1995, 2673; A 2011, 3223) (Substituted in revision for NRS 218.5383)



NRS 218E.450 - General powers and duties; cooperation of state agencies; reports.

1. A committee shall, during the legislative interim, perform a fundamental review of the base budget of each state agency assigned to it for review.

2. A committee may request the state agency under review and any other agency to submit information, analyses and reports which are pertinent to the reviews conducted pursuant to this section. Each agency of the State shall cooperate fully and provide the material requested within the period specified by a committee.

3. A committee may conduct investigations and hold hearings in connection with the reviews conducted pursuant to this section and exercise any of the investigative powers set forth in NRS 218E.105 to 218E.140, inclusive.

4. A committee shall, before the convening of the next regular session, transmit a report of each review conducted pursuant to this section, and any related recommendations, to the Interim Finance Committee and the Legislative Commission.

(Added to NRS by 1995, 2673; A 2005, 1234; 2011, 3223; 2013, 3748) (Substituted in revision for NRS 218.5384)



NRS 218E.455 - Administration of oaths; deposition of witnesses; issuance and enforcement of subpoenas.

Repealed. (See chapter 550, Statutes of Nevada 2013, at page 3759.)



NRS 218E.460 - Fees and mileage for witnesses.

Repealed. (See chapter 550, Statutes of Nevada 2013, at page 3759.)



NRS 218E.500 - Legislative findings and declarations.

The Legislature finds and declares that:

1. Policies and issues relating to public lands and state sovereignty as impaired by federal ownership of land are matters of continuing concern to this State.

2. This concern necessarily includes an awareness that all federal statutes, policies and regulations which affect the management of public lands are likely to have extensive effects within the State and must not be ignored or automatically dismissed as beyond the reach of the state s policymakers.

3. Experience with federal regulations relating to public lands has demonstrated that the State of Nevada and its citizens are subjected to regulations which sometimes are unreasonable, arbitrary, beyond the intent of the Congress or the scope of the authority of the agency adopting them and that as a result these regulations should be subjected to legislative review and comment, and judicially tested where appropriate, to protect the rights and interests of the State and its citizens.

4. Other western states where public lands comprise a large proportion of the total area have shown an interest in matters relating to public lands and those states, along with Nevada, have been actively participating in cooperative efforts to acquire, evaluate and share information and promote greater understanding of the issues. Since Nevada can both contribute to and benefit from such interstate activities, it is appropriate that a committee on matters relating to public lands be assigned primary responsibility for participating in them.

(Added to NRS by 1979, 5; A 1983, 208) (Substituted in revision for NRS 218.536)



NRS 218E.505 - Committee defined.

As used in NRS 218E.500 to 218E.525, inclusive, unless the context otherwise requires, Committee means the Legislative Committee on Public Lands.

(Added to NRS by 1979, 5; A 1983, 209; 2011, 3224; 2013, 3748) (Substituted in revision for NRS 218.5361)



NRS 218E.510 - Creation; membership; budget; officers; terms; vacancies; alternates.

1. There is hereby established a Legislative Committee on Public Lands consisting of four members of the Senate, four members of the Assembly and one elected officer representing the governing body of a local political subdivision, appointed by the Legislative Commission with appropriate regard for their experience with and knowledge of matters relating to public lands. The members who are Legislators must be appointed to provide representation from the various geographical regions of the State.

2. The Legislative Commission shall review and approve the budget and work program for the Committee and any changes to the budget or work program.

3. The members of the Committee shall select a Chair from one House and a Vice Chair from the other House. Each Chair and Vice Chair holds office for a term of 2 years commencing on July 1 of each odd-numbered year. If a vacancy occurs in the office of Chair or Vice Chair, the members of the Committee shall select a replacement for the remainder of the unexpired term.

4. Any member of the Committee who is not a candidate for reelection or who is defeated for reelection continues to serve after the general election until the next regular or special session convenes.

5. Vacancies on the Committee must be filled in the same manner as original appointments.

6. The Legislative Commission may appoint alternates for members of the Committee. The Chair of the Committee:

(a) May designate an alternate appointed by the Legislative Commission to serve in place of a regular member who is unable to attend a meeting; and

(b) Shall appoint an alternate who is a member of the same House and political party as the regular member to serve in place of the regular member if one is available.

(Added to NRS by 1979, 5; A 1983, 209; 1985, 589; 2009, 1150, 1561; 2011, 3224) (Substituted in revision for NRS 218.5363)



NRS 218E.515 - Meetings; rules; quorum; compensation, allowances and expenses of members.

1. Except as otherwise ordered by the Legislative Commission, the members of the Committee shall meet not earlier than November 1 of each odd-numbered year and not later than August 31 of the following even-numbered year at the times and places specified by a call of the Chair or a majority of the Committee.

2. The Research Director or the Research Director s designee shall act as the nonvoting recording Secretary.

3. The Committee shall prescribe rules for its own management and government.

4. Five members of the Committee constitute a quorum, and a quorum may exercise all the power and authority conferred on the Committee.

5. Except during a regular or special session, for each day or portion of a day during which members of the Committee who are Legislators attend a meeting of the Committee or are otherwise engaged in the business of the Committee, the members are entitled to receive:

(a) The compensation provided for a majority of the Legislators during the first 60 days of the preceding regular session;

(b) The per diem allowance provided for state officers and employees generally; and

(c) The travel expenses provided pursuant to NRS 218A.655.

6. All such compensation, per diem allowances and travel expenses must be paid from the Legislative Fund.

7. The member of the Committee who represents a local political subdivision is entitled to receive the subsistence allowances and travel expenses provided by law for his or her position for each day of attendance at a meeting of the Committee and while engaged in the business of the Committee, to be paid by the local political subdivision.

(Added to NRS by 1979, 5; A 1981, 170; 1983, 209; 1985, 398, 1131; 1987, 1208; 1989, 426, 1217, 1222; 2009, 1151, 1561; 2011, 3225) (Substituted in revision for NRS 218.5365)



NRS 218E.520 - General powers.

1. The Committee may:

(a) Review and comment on any administrative policy, rule or regulation of the:

(1) Secretary of the Interior which pertains to policy concerning or management of public lands under the control of the Federal Government; and

(2) Secretary of Agriculture which pertains to policy concerning or management of national forests;

(b) Conduct investigations and hold hearings in connection with its review, including, but not limited to, investigating the effect on the State, its citizens, political subdivisions, businesses and industries of those policies, rules, regulations and related laws, and exercise any of the investigative powers set forth in NRS 218E.105 to 218E.140, inclusive;

(c) Consult with and advise the State Land Use Planning Agency on matters concerning federal land use, policies and activities in this State;

(d) Direct the Legislative Counsel Bureau to assist in its research, investigations, review and comment;

(e) Recommend to the Legislature as a result of its review any appropriate state legislation or corrective federal legislation;

(f) Advise the Attorney General if it believes that any federal policy, rule or regulation which it has reviewed encroaches on the sovereignty respecting land or water or their use which has been reserved to the State pursuant to the Constitution of the United States;

(g) Enter into a contract for consulting services for land planning and any other related activities, including, but not limited to:

(1) Advising the Committee and the State Land Use Planning Agency concerning the revision of the plans pursuant to NRS 321.7355;

(2) Assisting local governments in the identification of lands administered by the Federal Government in this State which are needed for residential or economic development or any other purpose; and

(3) Assisting local governments in the acquisition of federal lands in this State;

(h) Apply for any available grants and accept any gifts, grants or donations to assist the Committee in carrying out its duties; and

(i) Review and comment on any other matter relating to the preservation, conservation, use, management or disposal of public lands deemed appropriate by the Chair of the Committee or by a majority of the members of the Committee.

2. Any reference in this section to federal policies, rules, regulations and related federal laws includes those which are proposed as well as those which are enacted or adopted.

(Added to NRS by 1979, 5; A 1981, 170; 1989, 1674; 2005, 1041; 2013, 3748) (Substituted in revision for NRS 218.5367)



NRS 218E.525 - Additional powers and duties.

1. The Committee shall:

(a) Actively support the efforts of state and local governments in the western states regarding public lands and state sovereignty as impaired by federal ownership of land.

(b) Advance knowledge and understanding in local, regional and national forums of Nevada s unique situation with respect to public lands.

(c) Support legislation that will enhance state and local roles in the management of public lands and will increase the disposal of public lands.

2. The Committee:

(a) Shall review the programs and activities of:

(1) The Colorado River Commission of Nevada;

(2) All public water authorities, districts and systems in the State of Nevada, including, without limitation, the Southern Nevada Water Authority, the Truckee Meadows Water Authority, the Virgin Valley Water District, the Carson Water Subconservancy District, the Humboldt River Basin Water Authority and the Truckee-Carson Irrigation District; and

(3) All other public or private entities with which any county in the State has an agreement regarding the planning, development or distribution of water resources, or any combination thereof;

(b) Shall, on or before January 15 of each odd-numbered year, submit to the Director for transmittal to the Legislature a report concerning the review conducted pursuant to paragraph (a); and

(c) May review and comment on other issues relating to water resources in this State, including, without limitation:

(1) The laws, regulations and policies regulating the use, allocation and management of water in this State; and

(2) The status of existing information and studies relating to water use, surface water resources and groundwater resources in this State.

(Added to NRS by 1983, 208; A 2003, 2506; 2007, 672; 2011, 3226) (Substituted in revision for NRS 218.5368)



NRS 218E.530 - Administration of oaths; deposition of witnesses; issuance and enforcement of subpoenas.

Repealed. (See chapter 550, Statutes of Nevada 2013, at page 3759.)



NRS 218E.535 - Fees and mileage for witnesses.

Repealed. (See chapter 550, Statutes of Nevada 2013, at page 3759.)



NRS 218E.550 - Committee defined. [Effective through September 30, 2015, and after that date if: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) by September 30, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective through September 30, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future, and effective after September 30, 2017, if those events take place by September 30, 2017.]

As used in NRS 218E.550 to 218E.570, inclusive, unless the context otherwise requires, Committee means the Legislative Committee for the Review and Oversight of the Tahoe Regional Planning Agency and the Marlette Lake Water System created by NRS 218E.555.

(Added to NRS by 2003, 2504; 2013, 3749) (Substituted in revision for NRS 218.5387)

NRS 218E.550 Committee defined. [Effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.] As used in NRS 218E.550 to 218E.570, inclusive, unless the context otherwise requires, Committee means the Legislative Committee for the Review and Oversight of the Nevada Tahoe Regional Planning Agency and the Marlette Lake Water System created by NRS 218E.555.

(Added to NRS by 2003, 2504; A 2011, 3733; 2013, 2367, 3749, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017) (Substituted in revision for NRS 218.5387)



NRS 218E.555 - Creation; membership; budget; officers; terms; vacancies; reports. [Effective through September 30, 2015, and after that date if: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) by September 30, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective through September 30, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future, and effective after September 30, 2017, if those events take place by September 30, 2017.]

1. There is hereby created the Legislative Committee for the Review and Oversight of the Tahoe Regional Planning Agency and the Marlette Lake Water System consisting of three members of the Senate and three members of the Assembly, appointed by the Legislative Commission with appropriate regard for their experience with and knowledge of matters relating to the management of natural resources. The members must be appointed to provide representation from the various geographical regions of the State.

2. The Legislative Commission shall review and approve the budget and work program for the Committee and any changes to the budget or work program.

3. The members of the Committee shall elect a Chair from one House and a Vice Chair from the other House. Each Chair and Vice Chair holds office for a term of 2 years commencing on July 1 of each odd-numbered year.

4. Any member of the Committee who is not a candidate for reelection or who is defeated for reelection continues to serve after the general election until the next regular or special session convenes.

5. Vacancies on the Committee must be filled in the same manner as original appointments.

6. The Committee shall report annually to the Legislative Commission concerning its activities and any recommendations.

(Added to NRS by 2003, 2504; A 2009, 1152, 1562; 2011, 3227) (Substituted in revision for NRS 218.53871)

NRS 218E.555 Creation; membership; budget; officers; terms; vacancies; reports. [Effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.]

1. There is hereby created the Legislative Committee for the Review and Oversight of the Nevada Tahoe Regional Planning Agency and the Marlette Lake Water System consisting of three members of the Senate and three members of the Assembly, appointed by the Legislative Commission with appropriate regard for their experience with and knowledge of matters relating to the management of natural resources. The members must be appointed to provide representation from the various geographical regions of the State.

2. The Legislative Commission shall review and approve the budget and work program for the Committee and any changes to the budget or work program.

3. The members of the Committee shall elect a Chair from one House and a Vice Chair from the other House. Each Chair and Vice Chair holds office for a term of 2 years commencing on July 1 of each odd-numbered year.

4. Any member of the Committee who is not a candidate for reelection or who is defeated for reelection continues to serve after the general election until the next regular or special session convenes.

5. Vacancies on the Committee must be filled in the same manner as original appointments.

6. The Committee shall report annually to the Legislative Commission concerning its activities and any recommendations.

(Added to NRS by 2003, 2504; A 2009, 1152, 1562; 2011, 3227, 3734; 2013, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017) (Substituted in revision for NRS 218.53871)



NRS 218E.560 - Meetings; rules; quorum; compensation, allowances and expenses of members.

1. Except as otherwise ordered by the Legislative Commission, the members of the Committee shall meet not earlier than November 1 of each odd-numbered year and not later than August 31 of the following even-numbered year at the times and places specified by a call of the Chair or a majority of the Committee.

2. The Director or the Director s designee shall act as the nonvoting recording Secretary.

3. The Committee shall adopt rules for its own management and government.

4. Except as otherwise provided in subsection 5, four members of the Committee constitute a quorum, and a quorum may exercise all the power and authority conferred on the Committee.

5. Any recommended legislation proposed by the Committee must be approved by a majority of the members of the Senate and by a majority of the members of the Assembly appointed to the Committee.

6. Except during a regular or special session, for each day or portion of a day during which a member of the Committee attends a meeting or is otherwise engaged in the business of the Committee, the member is entitled to receive:

(a) The compensation provided for a majority of the Legislators during the first 60 days of the preceding regular session;

(b) The per diem allowance provided for state officers and employees generally; and

(c) The travel expenses provided pursuant to NRS 218A.655.

7. All such compensation, per diem allowances and travel expenses and any other expenses of the Committee must be paid from the Legislative Fund.

(Added to NRS by 2003, 2505; A 2009, 1153; 2011, 3228) (Substituted in revision for NRS 218.53872)



NRS 218E.565 - General duties. [Effective through September 30, 2015, and after that date if: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) by September 30, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective through September 30, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future, and effective after September 30, 2017, if those events take place by September 30, 2017.]

The Committee shall:

1. Provide appropriate review and oversight of the Tahoe Regional Planning Agency and the Marlette Lake Water System;

2. Review the budget, programs, activities, responsiveness and accountability of the Tahoe Regional Planning Agency and the Marlette Lake Water System in such a manner as deemed necessary and appropriate by the Committee;

3. Study the role, authority and activities of:

(a) The Tahoe Regional Planning Agency regarding the Lake Tahoe Basin; and

(b) The Marlette Lake Water System regarding Marlette Lake; and

4. Continue to communicate with members of the Legislature of the State of California to achieve the goals set forth in the Tahoe Regional Planning Compact.

(Added to NRS by 2003, 2505) (Substituted in revision for NRS 218.53873)

NRS 218E.565 General duties. [Effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.] The Committee shall:

1. Provide appropriate review and oversight of the Nevada Tahoe Regional Planning Agency and the Marlette Lake Water System;

2. Review the budget, programs, activities, responsiveness and accountability of the Nevada Tahoe Regional Planning Agency and the Marlette Lake Water System in such a manner as deemed necessary and appropriate by the Committee; and

3. Study the role, authority and activities of:

(a) The Nevada Tahoe Regional Planning Agency regarding the Lake Tahoe Basin; and

(b) The Marlette Lake Water System regarding Marlette Lake.

(Added to NRS by 2003, 2505; A 2011, 3734; 2013, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017) (Substituted in revision for NRS 218.53873)



NRS 218E.570 - General powers.

The Committee may:

1. Conduct investigations and hold hearings in connection with its review and study and exercise any of the investigative powers set forth in NRS 218E.105 to 218E.140, inclusive;

2. Apply for any available grants and accept any gifts, grants or donations and use any such gifts, grants or donations to aid the Committee in carrying out its duties pursuant to NRS 218E.550 to 218E.570, inclusive;

3. Direct the Legislative Counsel Bureau to assist in its research, investigations, review and study; and

4. Recommend to the Legislature, as a result of its review and study, any appropriate legislation.

(Added to NRS by 2003, 2505; A 2013, 3749) (Substituted in revision for NRS 218.53874)



NRS 218E.575 - Administration of oaths; deposition of witnesses; issuance and enforcement of subpoenas.

Repealed. (See chapter 550, Statutes of Nevada 2013, at page 3759.)



NRS 218E.580 - Fees and mileage for witnesses.

Repealed. (See chapter 550, Statutes of Nevada 2013, at page 3759.)



NRS 218E.600 - Committee defined.

As used in NRS 218E.600 to 218E.625, inclusive, unless the context otherwise requires, Committee means the Legislative Committee on Education.

(Added to NRS by 1997, 1775) (Substituted in revision for NRS 218.5351)



NRS 218E.605 - Creation; membership; budget; officers; terms; vacancies.

1. The Legislative Committee on Education, consisting of eight legislative members, is hereby created. The membership of the Committee consists of:

(a) Four members appointed by the Majority Leader of the Senate, at least one of whom must be a member of the minority political party.

(b) Four members appointed by the Speaker of the Assembly, at least one of whom must be a member of the minority political party.

2. The Legislative Commission shall review and approve the budget and work program for the Committee and any changes to the budget or work program.

3. The Legislative Commission shall select the Chair and Vice Chair of the Committee from among the members of the Committee. Each Chair and Vice Chair holds office for a term of 2 years commencing on July 1 of each odd-numbered year. The office of Chair of the Committee must alternate each biennium between the Houses. If a vacancy occurs in the office of Chair or Vice Chair, the vacancy must be filled in the same manner as the original selection for the remainder of the unexpired term.

4. A member of the Committee who is not a candidate for reelection or who is defeated for reelection continues to serve after the general election until the next regular or special session convenes.

5. A vacancy on the Committee must be filled in the same manner as the original appointment for the remainder of the unexpired term.

(Added to NRS by 1997, 1775; A 2009, 1150, 1560; 2011, 3230) (Substituted in revision for NRS 218.5352)



NRS 218E.610 - Meetings; quorum; compensation, allowances and expenses of members.

1. Except as otherwise ordered by the Legislative Commission, the members of the Committee shall meet not earlier than November 1 of each odd-numbered year and not later than August 31 of the following even-numbered year at the times and places specified by a call of the Chair or a majority of the Committee.

2. The Director or the Director s designee shall act as the nonvoting recording Secretary of the Committee.

3. Five members of the Committee constitute a quorum, and a quorum may exercise all the power and authority conferred on the Committee.

4. Except during a regular or special session, for each day or portion of a day during which a member of the Committee attends a meeting of the Committee or is otherwise engaged in the business of the Committee, the member is entitled to receive the:

(a) Compensation provided for a majority of the Legislators during the first 60 days of the preceding regular session;

(b) Per diem allowance provided for state officers and employees generally; and

(c) Travel expenses provided pursuant to NRS 218A.655.

5. All such compensation, per diem allowances and travel expenses must be paid from the Legislative Fund.

(Added to NRS by 1997, 1775; A 2009, 1150; 2011, 3230) (Substituted in revision for NRS 218.5353)



NRS 218E.615 - General powers.

The Committee may:

1. Evaluate, review and comment upon issues related to education within this State, including, but not limited to:

(a) Programs to enhance accountability in education;

(b) Legislative measures regarding education;

(c) The progress made by this State, the school districts and the public schools in this State in satisfying the goals and objectives of the statewide system of accountability for public schools;

(d) Methods of financing public education;

(e) The condition of public education in the elementary and secondary schools;

(f) The program to reduce the ratio of pupils per class per licensed teacher prescribed in NRS 388.700, 388.710 and 388.720;

(g) The development of any programs to automate the receipt, storage and retrieval of the educational records of pupils; and

(h) Any other matters that, in the determination of the Committee, affect the education of pupils within this State.

2. Conduct investigations and hold hearings in connection with its duties pursuant to this section and exercise any of the investigative powers set forth in NRS 218E.105 to 218E.140, inclusive.

3. Request that the Legislative Counsel Bureau assist in the research, investigations, hearings and reviews of the Committee.

4. Make recommendations to the Legislature concerning the manner in which public education may be improved.

(Added to NRS by 1997, 1776; A 2003, 19th Special Session, 82; 2005, 1982; 2011, 2378; 2013, 1937, 2640, 3291, 3750) (Substituted in revision for NRS 218.5354)



NRS 218E.620 - Administration of oaths; deposition of witnesses; issuance and enforcement of subpoenas.

Repealed. (See chapter 550, Statutes of Nevada 2013, at page 3759.)



NRS 218E.625 - Creation; personnel; general powers and duties; confidentiality of certain information.

1. The Legislative Bureau of Educational Accountability and Program Evaluation is hereby created within the Fiscal Analysis Division. The Fiscal Analysts shall appoint to the Legislative Bureau of Educational Accountability and Program Evaluation a Chief and such other personnel as the Fiscal Analysts determine are necessary for the Bureau to carry out its duties pursuant to this section.

2. The Bureau shall, as the Fiscal Analysts determine is necessary or at the request of the Committee:

(a) Collect and analyze data and issue written reports concerning:

(1) The effectiveness of the provisions of NRS 385.3455 to 385.3891, inclusive, in improving the accountability of the schools of this State;

(2) The statewide program to reduce the ratio of pupils per class per licensed teacher prescribed in NRS 388.700, 388.710 and 388.720;

(3) The statewide program to educate persons with disabilities that is set forth in chapter 395 of NRS;

(4) The results of the examinations of the National Assessment of Educational Progress that are administered pursuant to NRS 389.012; and

(5) Any program or legislative measure, the purpose of which is to reform the system of education within this State.

(b) Conduct studies and analyses to evaluate the performance and progress of the system of public education within this State. Such studies and analyses may be conducted:

(1) As the Fiscal Analysts determine are necessary; or

(2) At the request of the Legislature.

This paragraph does not prohibit the Bureau from contracting with a person or entity to conduct studies and analyses on behalf of the Bureau.

(c) On or before October 1 of each even-numbered year, submit a written report of its findings pursuant to paragraphs (a) and (b) to the Director for transmission to the next regular session. The Bureau shall, on or before October 1 of each odd-numbered year, submit a written report of its findings pursuant to paragraphs (a) and (b) to the Director for transmission to the Legislative Commission and to the Legislative Committee on Education.

3. The Bureau may, pursuant to NRS 218F.620, require a school, a school district, the Nevada System of Higher Education or the Department of Education to submit to the Bureau books, papers, records and other information that the Chief of the Bureau determines are necessary to carry out the duties of the Bureau pursuant to this section. An entity whom the Bureau requests to produce records or other information shall provide the records or other information in any readily available format specified by the Bureau.

4. Except as otherwise provided in this subsection and NRS 239.0115, any information obtained by the Bureau pursuant to this section shall be deemed a work product that is confidential pursuant to NRS 218F.150. The Bureau may, at the discretion of the Chief and after submission to the Legislature or Legislative Commission, as appropriate, publish reports of its findings pursuant to paragraphs (a) and (b) of subsection 2.

5. This section does not prohibit the Department of Education or the State Board of Education from conducting analyses, submitting reports or otherwise reviewing educational programs in this State.

(Added to NRS by 1997, 1777; A 2003, 19th Special Session, 83; 2007, 2079; 2011, 2313, 3232; 2013, 1938) (Substituted in revision for NRS 218.5356)



NRS 218E.700 - Committee defined.

As used in NRS 218E.700 to 218E.720, inclusive, unless the context otherwise requires, Committee means the Legislative Committee on Child Welfare and Juvenile Justice.

(Added to NRS by 2009, 2545; A 2013, 3751)



NRS 218E.705 - Creation; membership; budget; officers; terms; vacancies.

1. The Legislative Committee on Child Welfare and Juvenile Justice is hereby created. The membership of the Committee consists of three members of the Senate and three members of the Assembly, appointed by the Legislative Commission.

2. The Legislative Commission shall review and approve the budget and work program for the Committee and any changes to the budget or work program.

3. The Legislative Commission shall select the Chair and Vice Chair of the Committee from among the members of the Committee. After the initial selection, each Chair and Vice Chair holds office for a term of 2 years commencing on July 1 of each odd-numbered year. The office of Chair of the Committee must alternate each biennium between the Houses. If a vacancy occurs in the office of Chair or Vice Chair, the vacancy must be filled in the same manner as the original selection for the remainder of the unexpired term.

4. A member of the Committee who is not a candidate for reelection or who is defeated for reelection continues to serve after the general election until the next regular or special session convenes.

5. A vacancy on the Committee must be filled in the same manner as the original appointment for the remainder of the unexpired term.

(Added to NRS by 2009, 2545; A 2011, 3233)



NRS 218E.710 - Meetings; quorum; compensation, allowances and expenses of members.

1. Except as otherwise ordered by the Legislative Commission, the members of the Committee shall meet not earlier than November 1 of each odd-numbered year and not later than August 31 of the following even-numbered year at the times and places specified by a call of the Chair or a majority of the Committee.

2. The Director or the Director s designee shall act as the nonvoting recording Secretary of the Committee.

3. Four members of the Committee constitute a quorum, and a quorum may exercise all the power and authority conferred on the Committee.

4. Except during a regular or special session, for each day or portion of a day during which a member of the Committee attends a meeting of the Committee or is otherwise engaged in the business of the Committee, the member is entitled to receive the:

(a) Compensation provided for a majority of the Legislators during the first 60 days of the preceding regular session;

(b) Per diem allowance provided for state officers and employees generally; and

(c) Travel expenses provided pursuant to NRS 218A.655.

5. All such compensation, per diem allowances and travel expenses must be paid from the Legislative Fund.

(Added to NRS by 2009, 2546; A 2011, 3233)



NRS 218E.715 - General duties.

The Committee shall evaluate and review issues relating to:

1. The provision of child welfare services in this State, including, without limitation:

(a) Programs for the provision of child welfare services;

(b) Licensing and reimbursement of providers of foster care;

(c) Mental health services; and

(d) Compliance with federal requirements regarding child welfare; and

2. Juvenile justice in this State, including, without limitation:

(a) The coordinated continuum of care in which community-based programs and services are combined to ensure that health services, substance abuse treatment, education, training and care are compatible with the needs of each juvenile in the juvenile justice system;

(b) Individualized supervision, care and treatment to accommodate the individual needs and potential of the juvenile and the juvenile s family, and treatment programs which integrate the juvenile into situations of living and interacting that are compatible with a healthy, stable and familial environment;

(c) Programs for aftercare and reintegration in which juveniles will continue to receive treatment after their active rehabilitation in a facility to prevent the relapse or regression of progress achieved during the recovery process;

(d) Overrepresentation and disparate treatment of minorities in the juvenile justice system, including, without limitation, a review of the various places where bias may influence decisions concerning minorities;

(e) Gender-specific services, including, without limitation, programs for female juvenile offenders which consider female development in their design and implementation and which address the needs of females, including issues relating to:

(1) Victimization and abuse;

(2) Substance abuse;

(3) Mental health;

(4) Education; and

(5) Vocational and skills training;

(f) The quality of care provided for juvenile offenders in state institutions and facilities, including, without limitation:

(1) The qualifications and training of staff;

(2) The documentation of the performance of state institutions and facilities;

(3) The coordination and collaboration of agencies; and

(4) The availability of services relating to mental health, substance abuse, education, vocational training and treatment of sex offenders and violent offenders;

(g) The feasibility and necessity for the independent monitoring of state institutions and facilities for the quality of care provided to juvenile offenders; and

(h) Programs developed in other states which provide a system of community-based programs that place juvenile offenders in more specialized programs according to the needs of the juveniles.

(Added to NRS by 2009, 2546)



NRS 218E.720 - General powers.

1. The Committee may:

(a) Conduct investigations and hold hearings in connection with its duties pursuant to NRS 218E.715 and exercise any of the investigative powers set forth in NRS 218E.105 to 218E.140, inclusive;

(b) Request that the Legislative Counsel Bureau assist in the research, investigations, hearings and reviews of the Committee; and

(c) Propose recommended legislation concerning child welfare and juvenile justice to the Legislature.

2. The Committee shall, on or before January 15 of each odd-numbered year, submit to the Director for transmittal to the Legislature a report concerning the evaluation and review conducted pursuant to NRS 218E.715.

(Added to NRS by 2009, 2547; A 2011, 3233; 2013, 3751)



NRS 218E.725 - Administration of oaths; deposition of witnesses; issuance and enforcement of subpoenas.

Repealed. (See chapter 550, Statutes of Nevada 2013, at page 3759.)



NRS 218E.730 - Fees and mileage for witnesses.

Repealed. (See chapter 550, Statutes of Nevada 2013, at page 3759.)



NRS 218E.745 - Committee defined.

As used in NRS 218E.745 to 218E.760, inclusive, unless the context otherwise requires, Committee means the Legislative Committee on Senior Citizens, Veterans and Adults With Special Needs.

(Added to NRS by 2009, 2412; A 2013, 3751)



NRS 218E.750 - Creation; membership; budget; officers; terms; vacancies.

1. The Legislative Committee on Senior Citizens, Veterans and Adults With Special Needs, consisting of six members, is hereby created. The membership of the Committee consists of:

(a) Three members of the Senate appointed by the Majority Leader of the Senate, at least one of whom must be a member of the minority political party; and

(b) Three members of the Assembly appointed by the Speaker of the Assembly, at least one of whom must be a member of the minority political party.

2. The Legislative Commission shall review and approve the budget and work program for the Committee and any changes to the budget or work program.

3. The Legislative Commission shall select the Chair and Vice Chair of the Committee from among the members of the Committee. After the initial selection, each Chair and Vice Chair holds office for a term of 2 years commencing on July 1 of each odd-numbered year. The office of Chair of the Committee must alternate each biennium between the Houses. If a vacancy occurs in the office of Chair or Vice Chair, the vacancy must be filled in the same manner as the original selection for the remainder of the unexpired term.

4. A member of the Committee who is not a candidate for reelection or who is defeated for reelection continues to serve after the general election until the next regular or special session convenes.

5. A vacancy on the Committee must be filled in the same manner as the original appointment for the remainder of the unexpired term.

(Added to NRS by 2009, 2412; A 2011, 3235)



NRS 218E.755 - Meetings; quorum; compensation, allowances and expenses of members.

1. Except as otherwise ordered by the Legislative Commission, the members of the Committee shall meet not earlier than November 1 of each odd-numbered year and not later than August 31 of the following even-numbered year at the times and places specified by a call of the Chair or by a majority of the Committee.

2. The Director or the Director s designee shall act as the nonvoting recording Secretary of the Committee.

3. Four members of the Committee constitute a quorum, and a quorum may exercise all the power and authority conferred on the Committee.

4. Except during a regular or special session, for each day or portion of a day during which a member of the Committee attends a meeting of the Committee or is otherwise engaged in the business of the Committee, the member is entitled to receive the:

(a) Compensation provided for a majority of the Legislators during the first 60 days of the preceding regular session;

(b) Per diem allowance provided for state officers and employees generally; and

(c) Travel expenses provided pursuant to NRS 218A.655.

5. All such compensation, per diem allowances and travel expenses must be paid from the Legislative Fund.

(Added to NRS by 2009, 2412; A 2011, 3235)



NRS 218E.760 - General powers.

1. The Committee may review, study and comment upon issues relating to senior citizens, veterans and adults with special needs, including, without limitation:

(a) Initiatives to ensure the financial and physical wellness of senior citizens, veterans and adults with special needs;

(b) The abuse, neglect, isolation and exploitation of senior citizens and adults with special needs;

(c) Public outreach and advocacy;

(d) Programs for the provision of services to senior citizens, veterans and adults with special needs in this State and methods to enhance such programs to ensure that services are provided in the most appropriate setting;

(e) Programs that provide services and care in the home which allow senior citizens to remain at home and live independently instead of in institutional care;

(f) The availability of useful information and data as needed for the State of Nevada to effectively make decisions, plan budgets and monitor costs and outcomes of services provided to senior citizens, veterans and adults with special needs;

(g) Laws relating to the appointment of a guardian and the improvement of laws for the protection of senior citizens and adults with special needs who have been appointed a guardian, including, without limitation, the improvement of investigations relating to guardianships and systems for monitoring guardianships; and

(h) The improvement of facilities for long-term care in this State, including, without limitation:

(1) Reducing the number of persons placed in facilities for long-term care located outside this State;

(2) Creating units for acute care and long-term care to treat persons suffering from dementia who exhibit behavioral problems;

(3) Developing alternatives to placement in facilities for long-term care, including, without limitation, units for long-term care located in other types of facilities, and ensuring that such alternatives are available throughout this State for the treatment of persons with psychological needs; and

(4) Creating a program to provide follow-up care and to track the ongoing progress of residents of facilities for long-term care.

2. The Committee may:

(a) Review, study and comment upon matters relating to senior citizens, veterans and adults with special needs;

(b) Conduct investigations and hold hearings in connection with its duties pursuant to this section and exercise any of the investigative powers set forth in NRS 218E.105 to 218E.140, inclusive;

(c) Request that the Legislative Counsel Bureau assist in the research, investigations, hearings and studies of the Committee; and

(d) Make recommendations to the Legislature concerning senior citizens, veterans and adults with special needs.

3. The Committee shall, on or before January 15 of each odd-numbered year, submit to the Director for transmittal to the next regular session a report concerning the study conducted pursuant to subsection 1.

4. As used in this section, facility for long-term care has the meaning ascribed to it in NRS 427A.028.

(Added to NRS by 2009, 2412; A 2011, 3236; 2013, 3751)



NRS 218E.765 - Administration of oaths; deposition of witnesses; issuance and enforcement of subpoenas.

Repealed. (See chapter 550, Statutes of Nevada 2013, at page 3759.)



NRS 218E.770 - Fees and mileage for witnesses.

Repealed. (See chapter 550, Statutes of Nevada 2013, at page 3759.)



NRS 218E.800 - Committee defined.

As used in NRS 218E.800 to 218E.815, inclusive, unless the context otherwise requires, Committee means the Legislative Committee on Energy.

(Added to NRS by 2013, 3343)



NRS 218E.805 - Creation of Legislative Committee on Energy; membership; budget; officers; terms; vacancies.

1. The Legislative Committee on Energy, consisting of six legislative members, is hereby created. The membership of the Committee consists of:

(a) Three members appointed by the Majority Leader of the Senate, at least one of whom must be a member of the minority political party.

(b) Three members appointed by the Speaker of the Assembly, at least one of whom must be a member of the minority political party.

2. The Legislative Commission shall review and approve the budget and work program for the Committee and any changes to the budget or work program.

3. The Legislative Commission shall select the Chair and Vice Chair of the Committee from among the members of the Committee. Each Chair and Vice Chair holds office for a term of 2 years commencing on July 1 of each odd-numbered year. The office of Chair of the Committee must alternate each biennium between the Houses. If a vacancy occurs in the office of Chair or Vice Chair, the vacancy must be filled in the same manner as the original selection for the remainder of the unexpired term.

4. A member of the Committee who is not a candidate for reelection or who is defeated for reelection continues to serve after the general election until the next regular or special session convenes.

5. A vacancy on the Committee must be filled in the same manner as the original appointment for the remainder of the unexpired term.

(Added to NRS by 2013, 3343)



NRS 218E.810 - Meetings; quorum; compensation, allowances and expenses of members.

1. Except as otherwise ordered by the Legislative Commission, the members of the Committee shall meet not earlier than November 1 of each odd-numbered year and not later than August 31 of the following even-numbered year at the times and places specified by a call of the Chair or a majority of the Committee.

2. The Director or the Director s designee shall act as the nonvoting recording Secretary of the Committee.

3. Four members of the Committee constitute a quorum, and a quorum may exercise all the power and authority conferred on the Committee.

4. Except during a regular or special session, for each day or portion of a day during which a member of the Committee attends a meeting of the Committee or is otherwise engaged in the business of the Committee, the member is entitled to receive the:

(a) Compensation provided for a majority of the Legislators during the first 60 days of the preceding regular session;

(b) Per diem allowance provided for state officers and employees generally; and

(c) Travel expenses provided pursuant to NRS 218A.655.

5. All such compensation, per diem allowances and travel expenses must be paid from the Legislative Fund.

(Added to NRS by 2013, 3343)



NRS 218E.815 - General powers.

1. The Committee may:

(a) Evaluate, review and comment upon matters related to energy policy within this State, including, without limitation:

(1) Policies, plans or programs relating to the production, consumption or use of energy in this State;

(2) Legislative measures regarding energy policy;

(3) The progress made by this State in satisfying the goals and objectives of Senate Bill No. 123 of the 77th Session of the Nevada Legislature;

(4) The effect of any policy, plan, program or legislation on rates or rate payers;

(5) The effect of any policy, plan, program or legislation on economic development in this State;

(6) The effect of any policy, plan, program or legislation on the environment;

(7) Any contracts or requests for proposals relating to the purchase of capacity;

(8) The effect of any policy, plan, program or legislation which provides for the construction or acquisition of facilities for the generation of electricity;

(9) The effect of any policy, plan, program or legislation on the development of a market in this State for electricity generated from renewable energy;

(10) The infrastructure and transmission requirements of any policy, plan, program or legislation; and

(11) Any other matters or topics that, in the determination of the Committee, affect energy policy in this State.

(b) Conduct investigations and hold hearings in connection with its duties pursuant to this section and exercise any of the investigative powers set forth in NRS 218E.105 to 218E.140, inclusive.

(c) Request that the Legislative Counsel Bureau assist in the research, investigations, hearings and reviews of the Committee.

(d) Make recommendations to the Legislature concerning the manner in which energy policy may be implemented or improved.

2. As used in this section, renewable energy has the meaning ascribed to it in NRS 701.070.

(Added to NRS by 2013, 3344; A 2013, 3346)






Chapter 218F - Legislative Counsel Bureau

NRS 218F.020 - Agency of the State defined.

As used in this chapter, unless the context otherwise requires, agency of the State includes all offices, departments, boards, commissions and institutions of the State.

[1:205:1949; A 1953, 169] (NRS A 1979, 67; 1981, 1517; 1983, 1576; 1985, 850; 1987, 961; 1995, 2674; 1999, 1806, 2201; A 2001, 115, 3205; 2009, 1563; 2011, 3238) (Substituted in revision for NRS 218.610)



NRS 218F.100 - Creation and composition; appointment of Director and chiefs of divisions; designation of Deputy Director.

1. There is hereby created the Legislative Counsel Bureau, which consists of a Legislative Commission, an Interim Finance Committee, a Director, an Audit Division, a Fiscal Analysis Division, a Legal Division, a Research Division and an Administrative Division.

2. The Legislative Auditor is chief of the Audit Division. The Legislative Counsel is chief of the Legal Division. The Research Director is chief of the Research Division. The Director shall designate from time to time one of the Fiscal Analysts or another employee of the Fiscal Analysis Division to be responsible for the administration of the Fiscal Analysis Division.

3. The Legislative Commission shall appoint the Director. The Director shall appoint the Fiscal Analysts and the chiefs of the divisions with the approval of the Legislative Commission, and may serve as the chief of any division.

4. The Director may, with the consent of the Legislative Commission, designate one of the other division chiefs or an employee of the Legislative Counsel Bureau as Deputy Director.

[1:134:1953] (NRS A 1963, 1014; 1967, 1371; 1969, 1014; 1973, 1352, 1659; 1975, 1395; 1977, 344; 1979, 67; 1981, 559; 1985, 398; 2005, 1234; 2011, 3671) (Substituted in revision for NRS 218.620)



NRS 218F.110 - Director is executive head of Legislative Counsel Bureau; general powers and duties; administrative supervision of chiefs; employment, salaries and leave of personnel; exemption of personnel from State Personnel System.

1. The Director serves as the executive head of the Legislative Counsel Bureau and shall direct and supervise all of its administrative and technical activities. The chiefs of the divisions of the Legislative Counsel Bureau shall perform the respective duties assigned to them by law under the administrative supervision of the Director.

2. The Director shall, consistent with the budget approved by the Legislative Commission and within the limits of legislative appropriations and other available funds, employ and fix the salaries of or contract for the services of such professional, technical, clerical and operational personnel and consultants as the execution of the Director s duties and the operation of the Legislative Counsel Bureau may require.

3. All of the personnel of the Legislative Counsel Bureau are:

(a) Exempt from the provisions of chapter 284 of NRS.

(b) Entitled to such leaves of absence as the Legislative Commission shall prescribe.

[6:134:1953] (NRS A 1963, 485, 1016; 1965, 1456; 1971, 1546; 1973, 1352; 1977, 345, 753; 1985, 1132; 2003, 2092; 2011, 3238, 3671) (Substituted in revision for NRS 218.683)



NRS 218F.120 - Employment of personnel for legislative duties between regular sessions; payment of salaries and related costs.

1. Notwithstanding the provisions of NRS 218A.510 and 218A.540, between regular sessions, the Director, with the approval of the Legislative Commission, may appoint such technical, clerical and operational staff as the functions and operations of the Legislature may require.

2. Salaries and related costs must be paid from the Legislative Fund.

(Added to NRS by 1963, 40; A 1963, 1009; 1971, 1546; 1999, 2202; 2011, 3238) (Substituted in revision for NRS 218.685)



NRS 218F.150 - Officers and employees of Legislative Counsel Bureau not to oppose or urge legislation; exceptions; conditions and limitations on disclosure of information.

1. The Director and other officers and employees of the Legislative Counsel Bureau shall not:

(a) Oppose or urge legislation, except as the duties of the Director, the Legislative Auditor, the Legislative Counsel, the Research Director and the Fiscal Analysts require them to make recommendations to the Legislature.

(b) Except as otherwise provided in this section, NRS 218D.130, 218D.135, 218D.250 and 353.211, disclose to any person outside the Legislative Counsel Bureau the nature or content of any matter entrusted to the Legislative Counsel Bureau, and such matter is confidential and privileged and is not subject to subpoena, unless the person entrusting the matter to the Legislative Counsel Bureau requests or consents to the disclosure.

2. The nature or content of any work previously done by the officers and employees of the Research Division may be disclosed if or to the extent that the disclosure does not reveal the identity of the person who requested it or include any material submitted by the requester which has not been published or publicly disclosed.

3. The nature and content of the work product of the officers and employees of the Legal Division and the Fiscal Analysis Division are confidential and privileged and are not subject to subpoena.

4. When a statute has been enacted or a resolution adopted, the Legislative Counsel shall upon request disclose to any person the state or other jurisdiction from whose law it appears to have been adopted.

5. The records of the travel expenses of Legislators and officers and employees of the Legislature and the Legislative Counsel Bureau are available for public inspection at such reasonable hours and under such other conditions as the Legislative Commission prescribes.

(Added to NRS by 1977, 340; A 1979, 1327; 1985, 1131; 1987, 1167; 1989, 267; 1991, 462, 1835, 2447; 1993, 574, 575; 1995, 1107, 1950; 2011, 3238, 3672) (Substituted in revision for part of NRS 218.625)



NRS 218F.200 - Appropriation of money to Legislative Fund to carry out functions; payment of claims.

1. Money to carry out the functions of the Legislative Counsel Bureau must be provided by legislative appropriation from the State General Fund to the Legislative Fund.

2. All claims must be approved by the Director or the Director s designee before they are paid.

[11:134:1953] + [Part 4:205:1949; A 1953, 171] (NRS A 1963, 1015; 1971, 222; 1973, 1117; 1997, 3071; 1999, 2202; 2011, 3239) (Substituted in revision for NRS 218.640)



NRS 218F.210 - Special Account for Intergovernmental Activities.

1. A Special Account for Intergovernmental Activities is hereby created.

2. The Director shall deposit all money which the Director receives as contributions for intergovernmental activities into the Account.

3. The money in the Account may only be used for intergovernmental activities.

4. Each use for the money must be authorized by the Legislative Commission and each check must be signed by the Chair of the Legislative Commission or the Chair s designee and the Director or the Director s designee.

(Added to NRS by 1983, 236; A 1987, 130; 2011, 3239) (Substituted in revision for NRS 218.641)



NRS 218F.220 - Petty cash accounts.

1. A petty cash account of the Legislative Counsel Bureau is hereby created:

(a) For each building in which offices of employees of the Legislative Counsel Bureau are located; and

(b) In any division approved for the sale of souvenirs pursuant to NRS 218F.430,

in the sum of not more than $1,000 each for the minor expenses of the Legislative Counsel Bureau.

2. Each account must be kept in the custody of an employee designated by the Director and must be replenished periodically from the Legislative Fund upon approval of expenditures and submission of vouchers or other documents to indicate payment.

(Added to NRS by 1979, 290; A 1995, 1108; 1997, 3071; 2003, 2092; 2011, 3239) (Substituted in revision for NRS 218.642)



NRS 218F.230 - Checking account; advance money for travel.

1. The Legislative Counsel Bureau shall maintain a checking account in any qualified bank or credit union for the purposes of:

(a) Providing advance money and reimbursement to Legislators and officers and employees for travel expenses;

(b) Paying the salaries of persons on the payroll of the Legislative Department and any related payroll costs; and

(c) Paying other expenses which may or must be paid from the Legislative Fund and any other expenses directed by the Legislative Commission.

2. The checking account must be secured by a depository bond to the extent the account is not insured by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or a private insurer approved pursuant to NRS 678.755.

3. All checks written on the checking account must be signed by the Chair of the Legislative Commission and the Director or the Director s designee, except that during a regular session, the Majority Leader of the Senate and the Speaker of the Assembly shall sign the checks.

4. A request for advance money for travel constitutes a lien in favor of the Legislative Fund upon the accrued salary, subsistence allowance and travel expenses of the Legislator or officer or employee in an amount equal to the sum advanced.

5. A Legislator or officer or employee who receives advance money for travel:

(a) Is entitled to receive upon request any authorized travel expenses in excess of the amount advanced.

(b) Shall reimburse the Legislative Fund any amount advanced that is not used for reimbursable travel expenses.

(Added to NRS by 1979, 290; A 1981, 5, 17; 1997, 3072; 1999, 1462, 2202; 2001, 91; 2011, 3240) (Substituted in revision for NRS 218.644)



NRS 218F.300 - Provision of administrative services for operation of Legislature; acquisition and maintenance of legislative property.

1. All administrative services necessary to the operation of the Legislature during and between regular and special sessions must be provided by the Legislative Counsel Bureau at the expense of the Legislative Fund.

2. The Legislative Counsel Bureau shall be responsible for the care, custody, acquisition and inventory of legislative supplies, furniture, artwork and equipment between regular sessions.

3. At the beginning of each regular session, the Director shall submit a report to the Legislature detailing all supplies, furniture and equipment acquired to meet the needs of the regular session and detailing all supplies, furniture and equipment on hand.

[9:134:1953] (NRS A 1965, 1456; 1971, 1545; 2011, 3240) (Substituted in revision for NRS 218.650)



NRS 218F.310 - Recycling of paper, paper products and other waste materials.

1. Except as otherwise provided in this section, the Legislative Counsel Bureau shall recycle or cause to be recycled the paper and paper products it uses. This subsection does not apply to confidential documents if there is an additional cost for recycling those documents.

2. The Director may apply to the Legislative Commission for a waiver from the requirements of subsection 1. The Legislative Commission shall grant a waiver if it determines that the cost to recycle or cause to be recycled the paper and paper products used by the Legislative Counsel Bureau is unreasonable and would place an undue burden on the operations of the Legislative Counsel Bureau.

3. The Legislative Commission shall, after consulting with the State Department of Conservation and Natural Resources, adopt regulations which prescribe the procedure for the disposition of the paper and paper products to be recycled. The Legislative Commission may prescribe a procedure for the recycling of other waste materials produced on the premises of the Legislative Building.

4. Any money received by the Legislative Counsel Bureau for recycling or causing to be recycled the paper and paper products it uses must be paid by the Director to the State Treasurer for credit to the State General Fund.

5. As used in this section:

(a) Paper includes newspaper, high-grade office paper, fine paper, bond paper, offset paper, xerographic paper, mimeo paper, duplicator paper and any other cellulosic material which contains not more than 10 percent by weight or volume of a noncellulosic material, including, but not limited to, a laminate, binder, coating and saturant.

(b) Paper product means any paper article or commodity, including, but not limited to, paper napkins, towels, cardboard, construction material, paper and any other cellulosic material which contains not more than 10 percent by weight or volume of a noncellulosic material, including, but not limited to, a laminate, binder, coating and saturant.

(Added to NRS by 1991, 906; A 1999, 3182; 2011, 3240) (Substituted in revision for NRS 218.655)



NRS 218F.320 - Establishment of on-site child care facility.

1. The Legislative Counsel Bureau may contract for the establishment of an on-site child care facility for children of employees of the Legislative Department. No money appropriated to the Legislative Fund or the Legislative Counsel Bureau may be used to pay the cost of establishing and operating the facility.

2. All employees of the child care facility shall be deemed employees of the State for the purposes of NRS 41.0305 to 41.039, inclusive.

3. The Legislative Counsel Bureau may use the property described in NRS 331.135 for a child care facility established pursuant to this section.

4. As used in this section, on-site child care facility has the meaning ascribed to it in NRS 432A.0275.

(Added to NRS by 2001, 3200; A 2011, 3241) (Substituted in revision for NRS 218.657)



NRS 218F.400 - Legislative Manual.

1. The Legislative Counsel Bureau shall compile and publish a Legislative Manual containing information concerning the Legislature and other information appropriate for Legislators.

2. The costs of compilation and publication must be paid from the Legislative Fund.

(Added to NRS by 1965, 1461; A 1971, 1545; 1975, 1395; 2003, 2092; 2011, 3241) (Substituted in revision for NRS 218.647)



NRS 218F.410 - Sale of studies, reports and materials.

The Director may fix reasonable fees for the sale of studies, audit reports, bulletins and miscellaneous materials of the Legislative Counsel Bureau, and those fees must be deposited with the State Treasurer for credit to the Legislative Fund.

(Added to NRS by 1963, 1031; A 1971, 1545; 1973, 1117; 1979, 291; 2005, 1234; 2011, 3241) (Substituted in revision for NRS 218.645)



NRS 218F.420 - Sale of manuals and handbooks containing selected portions of NRS.

1. With the approval of the Legislative Commission, the Legislative Counsel may compile and publish manuals or handbooks containing selected portions of Nevada Revised Statutes.

2. Such manuals and handbooks must be sold at a price fixed by the Director, and all money received for the sale of such publications must be deposited in the Legislative Fund in the State Treasury.

(Added to NRS by 1967, 841; A 1971, 1545; 1973, 1117; 2005, 1235; 2011, 3241) (Substituted in revision for NRS 218.646)



NRS 218F.430 - Sale of souvenirs.

1. The Director may approve the purchase and sale of souvenirs of the Nevada Legislature and of the State of Nevada in the Legislative Building or any building maintained for the use of the Legislature or the Legislative Counsel Bureau. Such souvenirs may include, without limitation, souvenir wine. The Director shall fix reasonable fees for the items which must in the aggregate at least cover the cost to the Legislative Counsel Bureau of purchasing and selling the items.

2. The money received from the sale of souvenirs must be deposited in a revolving account in the Legislative Fund. The money in the revolving account must be used to purchase additional souvenirs for sale and pay any other expenses related to the sale of souvenirs deemed appropriate by the Director. The balance in the revolving account not exceeding $150,000 must not be reverted to the Legislative Fund at the end of the fiscal year.

(Added to NRS by 1995, 1106; A 1997, 3072; 2007, 898) (Substituted in revision for NRS 218.6845)



NRS 218F.440 - Computer searches and electronic access to publications and other information.

1. The Director may:

(a) Upon the request of any person, government, governmental agency or political subdivision, conduct searches by computer of the text of the publications of the Legislative Counsel Bureau and any other information the Director deems appropriate which may be accessible by a computer operated by the Legislative Counsel Bureau.

(b) Make any information described in paragraph (a) available for access by computer to any person, government, governmental agency or political subdivision.

2. The Director shall prescribe a reasonable fee for these services.

(Added to NRS by 1985, 1130; A 1987, 394; 2005, 1235; 2011, 3242) (Substituted in revision for NRS 218.684)



NRS 218F.500 - Composition; general powers and duties.

1. The Administrative Division consists of the Chief of the Division and such staff as the Chief may require.

2. The Administrative Division is responsible for:

(a) Accounting and human resources;

(b) Audio and video services;

(c) Communication equipment;

(d) Control of inventory;

(e) Information technology services;

(f) Janitorial services;

(g) Maintenance of buildings, grounds and vehicles;

(h) Purchasing;

(i) Security;

(j) Shipping and receiving;

(k) Utilities; and

(l) Warehousing operations.

3. The Legislative Commission may assign any other appropriate function to the Administrative Division.

(Added to NRS by 1979, 68; A 1981, 560; 1985, 1132; 2009, 1565) (Substituted in revision for NRS 218.6851)



NRS 218F.510 - Duties of Chief as Legislative Fiscal Officer.

1. The Chief of the Administrative Division is ex officio Legislative Fiscal Officer. As such Officer, the Chief shall keep a complete, accurate and adequate set of accounting records and reports for all legislative operations, including any records and reports required by the Federal Government for the administration of federal revenue and income tax laws.

2. The Chief shall:

(a) Withhold from the pay of each Legislator, employee of the Legislature and employee of the Legislative Counsel Bureau the amount of tax specified by the Federal Government; and

(b) Transmit the amount deducted to the Internal Revenue Service of the United States Department of the Treasury.

3. The Chief shall, upon receipt of information from the Public Employees Benefits Program specifying amounts of premiums or contributions for coverage by the Program:

(a) Withhold from the pay of each employee of the Legislature and employee of the Legislative Counsel Bureau who participates in the Public Employees Benefits Program those amounts; and

(b) Pay those amounts to the Program.

4. The Chief:

(a) May provide for the purchase of United States savings bonds or similar United States obligations by salary deduction for any Legislator, employee of the Legislature or employee of the Legislative Counsel Bureau who submits a written request for these deductions and purchases.

(b) Shall provide forms authorizing deductions for and purchases of these United States obligations.

5. The Chief may:

(a) Withhold from the pay of a Legislator, employee of the Legislature or employee of the Legislative Counsel Bureau such amount as the claimant specifies in writing for payment to the claimant s credit union. Any money which is withheld must be transmitted by the Chief in accordance with the claimant s written instructions.

(b) Adopt regulations necessary to carry out the provisions of this subsection.

(Added to NRS by 1981, 558; A 2003, 3273; 2011, 3242) (Substituted in revision for NRS 218.6853)



NRS 218F.520 - Duties relating to order and security; regulations governing vehicular and pedestrian traffic; penalties.

1. The Administrative Division shall preserve order and security on the grounds surrounding the Legislative Building and within the Legislative Building.

2. When the Legislature is in a regular or special session, the Administrative Division shall assist the Sergeant at Arms of either House, upon request, in preserving order in the chambers and private lounges of the respective Houses.

3. The Legislative Commission may by affirmative vote of a majority of its members adopt, amend, repeal and enforce reasonable regulations governing vehicular and pedestrian traffic on all property within the supervision and control of the Legislature pursuant to subsection 1 of NRS 331.135.

4. The regulations have the force and effect of law.

5. A copy of every such regulation, giving the date that it takes effect, must be filed with the Secretary of State, and copies of the regulations must be published immediately after adoption and issued in pamphlet form for distribution to the general public.

6. A person who violates any regulation adopted pursuant to this section is guilty of a misdemeanor.

(Added to NRS by 1983, 1576; A 2011, 3243, 3672) (Substituted in revision for NRS 218.6855)



NRS 218F.600 - Composition; general powers and duties.

1. The Fiscal Analysis Division consists of the Senate Fiscal Analyst, the Assembly Fiscal Analyst and such additional staff as the performance of their duties may require.

2. The Fiscal Analysis Division shall:

(a) Thoroughly examine all agencies of the State with special regard to their activities and the duplication of efforts between them.

(b) Recommend to the Legislature any suggested changes looking toward economy and the elimination of inefficiency in government.

(c) Ascertain facts and make recommendations to the Legislature concerning the budget of the State and the estimates of the expenditure requirements of the agencies of the State.

(d) Make projections of future public revenues for the use of the Legislature.

(e) Analyze the history and probable future trend of the State s financial position in order that a sound fiscal policy may be developed and maintained for the State of Nevada.

(f) Analyze appropriation bills, revenue bills and bills having a fiscal impact upon the operation of the government of the State of Nevada or its political subdivisions.

(g) Advise the Legislature and its members and committees regarding matters of a fiscal nature.

(h) Perform such other functions as may be assigned to the Fiscal Analysis Division by the Legislature, the Legislative Commission or the Director.

(Added to NRS by 1977, 339; A 1985, 850; 2011, 3243) (Substituted in revision for NRS 218.686)



NRS 218F.610 - Office of Financial Analysis and Planning.

1. The Office of Financial Analysis and Planning is hereby created within the Fiscal Analysis Division. The Senate Fiscal Analyst and the Assembly Fiscal Analyst shall appoint such personnel as the Fiscal Analysts determine are necessary for the office to carry out the duties of the office.

2. The Office of Financial Analysis and Planning shall assist the Legislature in long-term financial analysis and planning, including, without limitation, long-term economic planning and forecasting of future state revenues.

(Added to NRS by 1999, 2209; A 2011, 3243) (Substituted in revision for NRS 218.6865)



NRS 218F.620 - Authority to request information from public officers and agencies; compliance required; authority extends to confidential information.

1. Upon the request of a Fiscal Analyst or his or her authorized representative, every elective state officer in the State of Nevada, every board or commission provided for by the laws of the State of Nevada, every head of each department in the State of Nevada, every officer of the Judicial Department, and every employee or agent thereof, acting by, for, or on account of any such office, board, commission or officer receiving, paying or otherwise controlling any public funds in the State of Nevada, in whole or in part, whether the funds are provided by the State of Nevada, received from the Federal Government of the United States or any branch, bureau or agency thereof, or received from private or other sources, shall make available, provide or prepare all books, papers, information and records under their control necessary or convenient to the proper discharge of the duties of the Fiscal Analysis Division pursuant to chapters 218A to 218H, inclusive, of NRS.

2. Any such officer, board, commission, department or employee who receives a request pursuant to subsection 1 shall make available, provide or prepare any information requested by the Fiscal Analysis Division within the period specified in the request.

3. Notwithstanding the provisions of any other specific statute, the information requested by the Fiscal Analysis Division may include information considered confidential for other purposes.

[8:134:1953] (NRS A 1963, 1030; 1977, 345; 1995, 2818; 1997, 2705; 2011, 3243) (Substituted in revision for NRS 218.687)



NRS 218F.700 - Qualifications of Legislative Counsel.

The Legislative Counsel must be:

1. An attorney admitted to practice law in one of the United States; and

2. Knowledgeable in some or all of the following:

(a) Political science;

(b) Parliamentary practice;

(c) Legislative procedure; and

(d) The methods of research, statutory revision and bill drafting.

[5:134:1953] (NRS A 1963, 484, 1015; 1971, 1546; 1975, 344; 1985, 1162; 2011, 3244) (Substituted in revision for NRS 218.690)



NRS 218F.710 - General powers and duties; opinions on questions of law.

1. The Legislative Counsel has:

(a) The powers and duties assigned by this title and any law or resolution; and

(b) Such other powers and duties as may be assigned by the Director, the Legislature and the Legislative Commission.

2. Upon the request of any member or committee of the Legislature or the Legislative Commission, the Legislative Counsel shall give an opinion in writing upon any question of law, including existing law and suggested, proposed and pending legislation which has become a matter of public record.

(Added to NRS by 1963, 1016; A 1965, 1456; 1985, 1132; 2011, 3244) (Substituted in revision for NRS 218.695)



NRS 218F.720 - Authority to provide legal representation in actions and proceedings; exemption from fees, costs and expenses; standards and procedures for exercising unconditional right and standing to intervene; payment of costs and expenses of representation.

1. When deemed necessary or advisable to protect the official interests of the Legislature in any action or proceeding, the Legislative Commission, or the Chair of the Legislative Commission in cases where action is required before a meeting of the Legislative Commission is scheduled to be held, may direct the Legislative Counsel and the Legal Division to appear in, commence, prosecute, defend or intervene in any action or proceeding before any court, agency or officer of the United States, this State or any other jurisdiction, or any political subdivision thereof. In any such action or proceeding, the Legislature may not be assessed or held liable for:

(a) Any filing or other court or agency fees; or

(b) The attorney s fees or any other fees, costs or expenses of any other parties.

2. If a party to any action or proceeding before any court, agency or officer:

(a) Alleges that the Legislature, by its actions or failure to act, has violated the Constitution, treaties or laws of the United States or the Constitution or laws of this State; or

(b) Challenges, contests or raises as an issue, either in law or in equity, in whole or in part, or facially or as applied, the meaning, intent, purpose, scope, applicability, validity, enforceability or constitutionality of any law, resolution, initiative, referendum or other legislative or constitutional measure, including, without limitation, on grounds that it is ambiguous, unclear, uncertain, imprecise, indefinite or vague, is preempted by federal law or is otherwise inapplicable, invalid, unenforceable or unconstitutional,

the Legislature may elect to intervene in the action or proceeding by filing a motion or request to intervene in the form required by the rules, laws or regulations applicable to the action or proceeding. The motion or request to intervene must be accompanied by an appropriate pleading, brief or dispositive motion setting forth the Legislature s arguments, claims, objections or defenses, in law or fact, or by a motion or request to file such a pleading, brief or dispositive motion at a later time.

3. Notwithstanding any other law to the contrary, upon the filing of a motion or request to intervene pursuant to subsection 2, the Legislature has an unconditional right and standing to intervene in the action or proceeding and to present its arguments, claims, objections or defenses, in law or fact, whether or not the Legislature s interests are adequately represented by existing parties and whether or not the State or any agency, officer or employee of the State is an existing party. If the Legislature intervenes in the action or proceeding, the Legislature has all the rights of a party.

4. The provisions of this section do not make the Legislature a necessary or indispensable party to any action or proceeding unless the Legislature intervenes in the action or proceeding, and no party to any action or proceeding may name the Legislature as a party or move to join the Legislature as a party based on the provisions of this section.

5. The Legislative Commission may authorize payment of the expenses and costs incurred pursuant to this section from the Legislative Fund.

6. As used in this section:

(a) Action or proceeding means any action, suit, matter, cause, hearing, appeal or proceeding.

(b) Agency means any agency, office, department, division, bureau, unit, board, commission, authority, institution, committee, subcommittee or other similar body or entity, including, without limitation, any body or entity created by an interstate, cooperative, joint or interlocal agreement or compact.

(c) Legislature means:

(1) The Legislature or either House; or

(2) Any current or former agency, member, officer or employee of the Legislature, the Legislative Counsel Bureau or the Legislative Department.

(Added to NRS by 1965, 1461; A 1971, 1546; 1995, 1108; 1999, 2203; 2007, 3305; 2009, 1565; 2011, 3244) (Substituted in revision for NRS 218.697)



NRS 218F.730 - Authority to secure copyrights.

1. The Legislative Counsel is authorized to secure copyright under the laws of the United States in all publications issued by the Legislative Counsel Bureau.

2. Each copyright must be secured in the name of the State of Nevada.

(Added to NRS by 1971, 155; A 2011, 3246) (Substituted in revision for NRS 218.698)



NRS 218F.800 - Qualifications of Research Director; administration of Research Division.

The Research Director:

1. Must have a graduate degree from an accredited college or university and must be knowledgeable in some or all of the following:

(a) Research techniques;

(b) Information sources;

(c) Strategic planning;

(d) Program and personnel management;

(e) Writing and communication techniques;

(f) Governmental organization and functions; and

(g) Budgeting.

2. Shall administer and manage the duties, programs, responsibilities and staff operations of the Research Division.

(Added to NRS by 1973, 1658; A 1977, 345; 1985, 1133; 1995, 1108; 2011, 3246) (Substituted in revision for NRS 218.731)



NRS 218F.810 - General powers and duties.

The Research Division shall:

1. Provide the Legislature and its members and committees with research, information and assistance concerning public policy, including, but not limited to, proposed or possible legislation, and national, state and local issues of interest to the State of Nevada and its political subdivisions.

2. Provide necessary personnel to standing and interim committees as assigned by the Director, the Legislature or the Legislative Commission.

3. Provide the Legislature and its members and committees with comprehensive accurate reports and background information on subjects of legislative interest.

4. Analyze, compare and evaluate the programs and statutory provisions of the State of Nevada and other states, upon request of a member or committee of the Legislature.

5. Advise the Legislature and its members and committees regarding matters relating to the resources and procedures necessary to conduct research.

6. Prepare publications relating to the Legislature and the Legislative Counsel Bureau.

7. Maintain the library of the Legislative Counsel Bureau.

8. Provide information and assistance to the Legislature and its members and committees concerning the apportionment of legislative districts and any other political districts the boundaries of which are determined by the Legislature.

9. Perform such other functions as may be assigned by the Legislature, the Legislative Commission or the Director.

(Added to NRS by 1985, 1130; A 1995, 1109; 2011, 3246) (Substituted in revision for NRS 218.735)






Chapter 218G - Legislative Audits

NRS 218G.010 - Legislative declaration.

The intent of this chapter is to provide for the impartial postauditing of each agency of the State to furnish the Legislature with factual information necessary to the discharge of its constitutional duties and by which it may exercise its valid powers.

(Added to NRS by 1965, 1462; A 1973, 1661; 1977, 753; 1985, 851; 1987, 961) (Substituted in revision for NRS 218.767)



NRS 218G.030 - Agency of the State defined.

As used in this chapter, unless the context otherwise requires, agency of the State includes all offices, departments, boards, commissions and institutions of the Executive Department and the Judicial Department, but does not include the Legislative Department.

(Added to NRS by 1987, 959; A 1999, 1806; 2007, 613; 2011, 3247) (Substituted in revision for NRS 218.737)



NRS 218G.100 - Qualifications of Legislative Auditor.

The Legislative Auditor shall:

1. Be a certified public accountant or public accountant qualified to practice public accounting under the provisions of chapter 628 of NRS.

2. Have 5 years of progressively responsible experience in governmental accounting and auditing.

3. Have a comprehensive knowledge of the principles and practices of public budgeting, governmental accounting, finance and auditing standards.

4. Have a working knowledge of statistical methods and other techniques of scientific operational analysis.

[5:205:1949; 1943 NCL 7345.05] (NRS A 1963, 1016; 1973, 1661; 1977, 753) (Substituted in revision for NRS 218.740)



NRS 218G.110 - General powers and duties; standards for audits.

1. The Legislative Auditor shall:

(a) Perform postaudits as provided by law;

(b) Establish procedures, methods and standards of auditing for the Audit Division;

(c) Recommend to the Legislature the enactment or amendment of statutes based upon the results of the postaudit; and

(d) Perform such other functions as may be assigned by the Legislature, the Legislative Commission or the Director.

2. The Legislative Auditor may:

(a) Within budgetary limitations, contract for the services of consultants or other professional or technical personnel as the Legislative Auditor s duty to perform postaudits may require, or to conduct a review of the operation of the Legislative Auditor s office, and fix their fees in an amount which is reasonable and customary for such services; and

(b) With the approval of the Legislative Commission, contract with federal agencies or state departments to perform audits required by federal or state law, if the Division may be reimbursed for such audits. Any money received by the Division for such audits must be deposited in the State Treasury to the credit of the Legislative Fund.

3. A postaudit must be conducted in accordance with generally accepted standards for governmental and other audits.

[6:205:1949; A 1955, 123] (NRS A 1957, 368; 1963, 1017; 1965, 1456; 1969, 131; 1971, 1548; 1973, 1661; 1977, 41, 754; 1985, 851; 1989, 1494; 2011, 3247) (Substituted in revision for NRS 218.770)



NRS 218G.120 - Performance of regular and special audits and investigations.

1. Each of the audits provided for in chapters 218A to 218H, inclusive, of NRS must be made and concluded as directed by the Legislative Commission and in accordance with the terms of this chapter.

2. The Legislative Commission shall direct the Legislative Auditor to make any special audit or investigation that in its judgment is proper and necessary to carry out the purpose of chapters 218A to 218H, inclusive, of NRS or to assist the Legislature in the proper discharge of its duties.

[13:205:1949; 1943 NCL 7345.13] (NRS A 1963, 1020; 1965, 1459; 1969, 134; 1973, 1664; 1985, 854; 2007, 614) (Substituted in revision for NRS 218.850)



NRS 218G.130 - Retention of audit reports and other documents; confidentiality and destruction of working papers from audits; exceptions.

1. The Legislative Auditor shall keep or cause to be kept a complete file of copies of all reports of audits, examinations, investigations and all other reports or releases issued by the Legislative Auditor.

2. All working papers from an audit are confidential and may be destroyed by the Legislative Auditor 5 years after the report is issued, except that the Legislative Auditor:

(a) Shall release such working papers when subpoenaed by a court or when required to do so pursuant to NRS 239.0115; or

(b) May make such working papers available for inspection by an authorized representative of any other governmental entity for a matter officially before the authorized representative or by any other person authorized by the Legislative Commission.

[16:205:1949; 1943 NCL 7345.16] (NRS A 1963, 1021; 1969, 497; 1973, 1664; 1977, 6; 1979, 291; 1985, 854; 2007, 2080) (Substituted in revision for NRS 218.870)



NRS 218G.140 - Duty to report improper practices, inadequacy of fiscal records or illegal transactions found in course of audit.

1. If the Legislative Auditor finds, in the course of an audit, evidence of improper practices of financial administration or inadequacy of fiscal records, the Legislative Auditor shall report these practices immediately to the Governor, each Legislator and the head of the agency affected.

2. If the Legislative Auditor finds evidence of illegal transactions, the Legislative Auditor shall forthwith report these transactions to the Governor, each Legislator and the Attorney General.

[17:205:1949; 1943 NCL 7345.17] (NRS A 1963, 1021; 1965, 1459; 1973, 1665; 1981, 157; 1985, 855; 2011, 3247) (Substituted in revision for NRS 218.880)



NRS 218G.150 - Duties following report of inadequacy of fiscal records.

1. Immediately upon receipt of a report from the Legislative Auditor of inadequacy of fiscal records, the Legislative Commission shall review the Legislative Auditor s report and hold hearings with the department head or heads concerning such inadequacy of fiscal records.

2. The Legislative Commission, after holding such hearings, shall make a report to the department head or heads requesting the installation of the necessary fiscal records.

3. The Legislative Commission shall report to the Legislature any refusal of the department officials to install proper fiscal records.

[18:205:1949; 1943 NCL 7345.18] (NRS A 1963, 1021; 1965, 1459; 1973, 1665) (Substituted in revision for NRS 218.890)



NRS 218G.160 - Biennial report to Legislature and Governor.

1. The Legislative Auditor shall prepare a biennial report for the Governor and Legislators and submit the report before December 31 of each even-numbered year. Copies of the report must be filed in the Office of the Secretary of State.

2. The biennial report must contain, among other things:

(a) Copies of, or the substance of, reports made to the various agencies of the State and a summary of changes made in the system of accounts and records thereof;

(b) A list of those agencies on which audit reports were issued during the biennium which had not carried out a system of internal accounting and administrative control pursuant to NRS 353A.020; and

(c) Specific recommendations to the Legislature for the amendment of existing laws or the enactment of new laws designed to improve the functioning of the agencies of the State.

[11:205:1949; 1943 NCL 7345.11] (NRS A 1963, 1020; 1969, 134; 1973, 312, 1664; 1985, 854; 1987, 2055; 2011, 3247) (Substituted in revision for NRS 218.830)



NRS 218G.200 - Audits of state agencies required; duty of agency personnel to assist in audit.

1. The Legislative Auditor shall perform a postaudit of all accounts, funds and other records of all agencies of the State to determine one or any combination of the following:

(a) Whether the financial statements of the audited agency comply with generally accepted principles of accounting.

(b) The honesty and integrity of fiscal affairs, the accuracy and reliability of information and reports, and the effectiveness of the system of management controls of the audited agency.

(c) Compliance with all applicable laws and regulations.

(d) Whether the operations of the agency of the State have been conducted in accordance with its contractual obligations.

(e) Whether control by management and the system of information provide an adequate and efficient system of records and accounting.

2. Every officer and employee of an agency of the State shall aid and assist the Legislative Auditor at such times as the Legislative Auditor requires in the inspection, examination and audit of any books, accounts and records in their possession.

(Added to NRS by 1977, 755; A 1985, 852; 1995, 1109) (Substituted in revision for NRS 218.775)



NRS 218G.210 - Duty of agency personnel to make all information available; duty extends to confidential information; exceptions.

1. Except as provided in subsection 2, upon the request of the Legislative Auditor or the Legislative Auditor s authorized representative, all officers and employees of the agencies of the State shall make available to the Legislative Auditor all their books, accounts, claims, reports, vouchers or other records of information, confidential or otherwise, necessary, irrespective of their form or location in performing authorized audits or investigations.

2. This section does not authorize the Legislative Auditor or authorized representative to have access to any books, accounts, claims, reports, vouchers or other records or information of any business or activity which NRS 665.130 and 668.085 require to be kept confidential.

[7:205:1949; A 1953, 171] (NRS A 1963, 1018; 1965, 1457; 1973, 1847; 1985, 852, 2155) (Substituted in revision for NRS 218.780)



NRS 218G.220 - Duty of State Controller and agency personnel to submit financial statements.

The State Controller or the head of any agency of the State, and any employee or agent thereof, acting by, for or on account of such agency or officer receiving, paying or otherwise controlling any public money in the State of Nevada, in whole or in part, whether the money is provided by the State of Nevada, received from the Federal Government of the United States or any branch, bureau or agency thereof, or received from private or other source, shall submit to the Legislative Auditor, upon the Legislative Auditor s request, the appropriate financial statement prepared pursuant to generally accepted accounting principles for the period designated by the Legislative Auditor.

[10a:205:1949; added 1953, 171] (NRS A 1963, 1019; 1973, 1663; 1977, 43; 1985, 853) (Substituted in revision for NRS 218.820)



NRS 218G.230 - Discussion of preliminary report with audited agency; inclusion of agency s explanation or rebuttal in final report; presentation and distribution of final report when Legislature in regular session.

1. The Legislative Auditor or the Legislative Auditor s authorized representative shall furnish a copy of the preliminary report of the audit to the head of the audited agency and discuss the report with the head of the agency. The head of the agency shall submit to the Legislative Auditor, within 10 days after the discussion, a written statement of explanation or rebuttal concerning any of the findings, and the Legislative Auditor shall include in the final report the officer s explanation or rebuttal to any of the findings contained in the final report.

2. When the Legislature is in a regular session, the Legislative Auditor shall notify the Chair of the Legislative Commission or the Chair of the Audit Subcommittee, immediately following this 10-day period, that an audit report is ready for presentation to the Legislative Commission.

3. If, within 5 days after notification, the Chair of the Legislative Commission does not call a meeting of the Legislative Commission or the Chair of the Audit Subcommittee does not call a meeting of the Audit Subcommittee, the Legislative Auditor shall distribute the report and any statement received from the agency to each Legislator.

(Added to NRS by 1977, 756; A 1981, 156; 1983, 160; 1985, 853; 2011, 3248) (Substituted in revision for NRS 218.821)



NRS 218G.240 - Presentation and distribution of final report to Legislative Commission; adoption of additional procedures; restrictions on disclosure before presentation.

1. The Legislative Auditor shall present a final written report of each audit to the Legislative Commission and furnish copies to all Legislators, other appropriate state officers and the head of the agency audited.

2. The Legislative Commission may by regulation provide for the:

(a) Presentation of the final written report of each audit to the Audit Subcommittee before the report is presented to the Legislative Commission.

(b) Distribution of copies of the final written report of an audit to each member of the Legislative Commission or Audit Subcommittee, or both, before the report is presented to the Legislative Commission.

(c) Distribution of copies of the final written report or a summary of the final report to all Legislators, other appropriate state officers and the head of the agency audited after the final report is presented to the Audit Subcommittee.

3. Except as otherwise provided by chapters 218A to 218H, inclusive, of NRS, the Legislative Auditor shall not disclose the content of any audit before it is presented to the:

(a) Audit Subcommittee, if the final written report is presented to the Audit Subcommittee pursuant to regulations adopted by the Legislative Commission.

(b) Legislative Commission, if the final written report is not presented to the Audit Subcommittee pursuant to regulations adopted by the Legislative Commission.

(Added to NRS by 1977, 756; A 1989, 264; 1991, 393; 2011, 3248) (Substituted in revision for NRS 218.823)



NRS 218G.250 - Notice to agency of acceptance of final report; submission of plan for corrective action.

1. The Legislative Commission or the Audit Subcommittee shall notify an agency of the State of its acceptance of a final written report of an audit by the Legislative Auditor that concerns the agency and contains any recommendations for corrective action. Within 60 working days after the receipt of notification, if corrective action is recommended for:

(a) The Judicial Department, the Court Administrator shall submit a plan for corrective action to the Legislative Auditor and a copy of the plan to the Director of the Department of Administration.

(b) An elected officer of the State, the officer shall submit a plan for corrective action to the Legislative Auditor and a copy of the plan to the Director of the Department of Administration.

(c) Any other agency of the State, the agency shall submit a plan for corrective action to the Director of the Department of Administration and a copy of the plan to the Legislative Auditor. The agency shall commence corrective action pursuant to the plan immediately after its submission.

2. The Legislative Auditor shall notify the:

(a) Audit Subcommittee, if the final written report was first presented to the Audit Subcommittee pursuant to regulations adopted by the Legislative Commission; or

(b) Legislative Commission, if the final written report was first presented to the Legislative Commission,

of any failure to submit a plan pursuant to subsection 1.

(Added to NRS by 1987, 959; A 1991, 393; 2011, 3249) (Substituted in revision for NRS 218.8235)



NRS 218G.260 - Order to withhold appropriated money from agency for failure to submit or comply with plan for corrective action.

1. The Director of the Department of Administration shall enforce the provisions of paragraph (c) of subsection 1 of NRS 218G.250.

2. The Director of the Department of Administration may, if the Director determines that such an order is necessary and in the public interest, order the withholding of any portion of the money appropriated to an agency, including the salary of an officer of the agency in the unclassified service of the State, for the failure or refusal to submit or perform pursuant to a plan for corrective action.

3. An order to withhold money must not be entered except upon a hearing following reasonable notice to an affected agency of the State.

4. The Director of the Department of Administration shall notify the Interim Finance Committee and the State Controller of the amount of money ordered to be withheld, and the State Controller shall not allow or draw a warrant for that amount unless the order is cancelled or withdrawn.

(Added to NRS by 1987, 960) (Substituted in revision for NRS 218.824)



NRS 218G.270 - Report on agency s implementation of recommendations made by Legislative Auditor; review of report.

1. Each person who submits a plan pursuant to paragraph (a) or (b) of subsection 1 of NRS 218G.250 shall, within 6 months after submission of the plan, submit to the Legislative Auditor a report specifying the extent to which the recommendations of the Legislative Auditor have been carried out, the extent to which the recommendations have not been carried out and the reasons for any failure to carry out the recommendations.

2. The Director of the Department of Administration shall, within 6 months after the period for submission of plans pursuant to paragraph (c) of subsection 1 of NRS 218G.250, submit to the Legislative Auditor a report specifying the extent to which the recommendations of the Legislative Auditor have been carried out, the extent to which the recommendations have not been carried out and the reasons for any failure to carry out the recommendations.

3. The Legislative Auditor shall submit each report received pursuant to subsections 1 and 2 to the Legislative Commission and the Interim Finance Committee. If the Legislature is in a regular session, the Legislative Auditor shall also submit the reports to each member of the Assembly Standing Committee on Ways and Means and the Senate Standing Committee on Finance. The Legislative Commission may review the reports, conduct hearings to examine any justification for a failure to carry out the recommendations of the Legislative Auditor and report its findings to the Legislature.

4. The Legislative Auditor shall notify the:

(a) Audit Subcommittee, if so authorized by regulations adopted by the Legislative Commission; or

(b) Legislative Commission,

of any failure to submit a report pursuant to subsection 1 or 2.

5. The Legislative Commission may by regulation:

(a) Provide that reports received by the Legislative Auditor pursuant to subsections 1 and 2 must be submitted to the Audit Subcommittee before they are submitted to the Legislative Commission.

(b) Authorize the Audit Subcommittee to:

(1) Review the reports;

(2) Conduct hearings to examine any justification for a failure to carry out the recommendations of the Legislative Auditor; and

(3) Report its findings to the Legislative Commission.

(Added to NRS by 1987, 960; A 1989, 264; 1991, 394; 2011, 3249) (Substituted in revision for NRS 218.8245)



NRS 218G.330 - Arrangements with Legislative Auditor to conduct audit; payment of cost of audit; creation and purpose of Audit Contingency Account.

1. Each state agency which is awarded a federal grant, a condition of which is the requirement that an audit be conducted to ensure compliance with federal regulations, shall arrange with the Legislative Auditor for the conducting of the audit and remit to the Legislative Auditor, upon the Legislative Auditor s request, a sum fixed by the Legislative Auditor which approximates the cost of the audit. That amount may later be adjusted to the actual cost of the audit. The amount of the cost of the audit which the state agency does not contribute must be paid from the Audit Contingency Account which is hereby created in the Legislative Fund.

2. If a single audit is required to be conducted pursuant to 31 U.S.C. 7502, the Department of Administration shall arrange with the Legislative Auditor for the conducting of the single audit and remit to the Legislative Auditor, upon the Legislative Auditor s request, a sum fixed by the Legislative Auditor which approximates the cost of the audit applicable to the additional federal audit requirements. That cost may later be adjusted to the actual cost of the audit. The costs of the single audit may be included in the statewide cost allocation plan prepared pursuant to NRS 353.331.

3. The Legislative Auditor shall deposit any sum remitted pursuant to subsections 1 and 2 with the State Treasurer for credit to the Audit Contingency Account in the Legislative Fund. Expenditures from the Account may be made only to pay the cost of audits described in subsections 1 and 2. All vouchers for expenses must be approved by the Legislative Auditor and paid as other claims against the Legislative Fund are paid.

(Added to NRS by 1981, 1176; A 1983, 161; 1997, 106) (Substituted in revision for NRS 218.891)



NRS 218G.340 - Certain audits may be conducted by Legislative Auditor or private firms; procedure for evaluating qualifications of firms; combining of audits to obtain services from single source.

1. The Audit Subcommittee may require the Legislative Auditor to conduct, or may choose to contract with a qualified accounting firm to perform, an audit which is a prerequisite to the award of a grant from the Federal Government to a state agency.

2. The Legislative Auditor shall keep a list of firms qualified and willing to perform this kind of audit. Firms desiring to be included on the list must annually submit to the Legislative Auditor statements of qualifications and data relating to the performance of the firm, including relevant information regarding any consultants used or to be used by the firm.

3. When the Audit Subcommittee chooses to contract with a firm to perform an audit, the Legislative Auditor shall evaluate the data on file for each firm, together with any statements which firms may submit regarding the proposed audit and any other pertinent information. The Legislative Auditor shall prepare a list of not fewer than three firms which, in the judgment of the Legislative Auditor, are qualified to perform the proposed audit. The Legislative Auditor shall submit the list to the Audit Subcommittee.

4. Two or more separate audits may be combined by the Audit Subcommittee to obtain auditing services from a single source. Audits combined in this manner shall be deemed a single audit for purposes of compliance with NRS 218G.330, 218G.340 and 218G.350.

(Added to NRS by 1981, 1177; A 1983, 161) (Substituted in revision for NRS 218.892)



NRS 218G.350 - Selection of private firms; execution of contract; oversight; performance of audit; submission, presentation and distribution of report.

1. The Audit Subcommittee shall confer with the Legislative Auditor to establish standards of performance to be required of a firm chosen to perform an audit. The Audit Subcommittee shall conduct negotiations with each of the firms recommended for consideration by the Legislative Auditor and shall select the firm or firms which, in the judgment of the Audit Subcommittee, are best qualified to meet the standards of performance established. During the negotiations and in making its selection, the Audit Subcommittee shall consider:

(a) The competency of the firms being considered;

(b) The estimated cost of the services required to conduct the audit; and

(c) The scope and complexity of the services required.

2. Each contract for an audit must be signed by the Legislative Auditor and an authorized representative of the firm selected to perform the audit. The Legislative Auditor shall periodically inspect the performance of the firm performing the audit to ensure that the terms of the contract are being complied with.

3. Except as otherwise provided in this section and NRS 218G.330 and 218G.340, the officers and employees of a firm performing an audit shall keep information disclosed by an audit in strict confidence and shall not disclose the contents of an audit before it is presented to the Audit Subcommittee or submitted to the appropriate federal agency or an entity designated by the federal agency. The officers and employees of the firm have the same rights of access to books, accounts, records, files, correspondence or other documents that the Legislative Auditor has.

4. At the conclusion of the audit, the firm or firms which have performed the audit shall submit a written report of the audit to the Legislative Auditor. The Legislative Auditor shall follow the procedures set forth in NRS 218G.230, concerning preliminary audit reports and shall attend, or have a member of the Legislative Auditor s staff attend, the discussion held pursuant to that section.

5. The Legislative Commission may by regulation provide for the distribution of copies of the written report submitted to the Legislative Auditor pursuant to subsection 4, to each member of the Audit Subcommittee before the report is presented to the Audit Subcommittee pursuant to subsection 6.

6. The Legislative Auditor shall present the final audit report to the Audit Subcommittee and thereafter distribute the report or a summary of the report to Legislators, other appropriate state officers and the head of the agency audited. If federal law requires the Legislative Auditor to submit the final audit report to a federal agency or an entity designated by the federal agency, the Legislative Auditor may submit the report to the federal agency or entity before the Legislative Auditor presents it to the Audit Subcommittee.

(Added to NRS by 1981, 1177; A 1983, 162; 1991, 394; 1997, 107; 2011, 3250) (Substituted in revision for NRS 218.893)



NRS 218G.400 - Certain regulatory boards required to prepare balance sheets or have professional audit conducted; payment of cost of audit; audits by Legislative Auditor; remedies and penalties for violations.

1. Except as otherwise provided in subsection 2, each board created by the provisions of NRS 590.485 and chapters 623 to 625A, inclusive, 628, 630 to 644, inclusive, 648, 654 and 656 of NRS shall:

(a) If the revenue of the board from all sources is less than $75,000 for any fiscal year and, if the board is a regulatory body pursuant to NRS 622.060, the board has submitted to the Director of the Legislative Counsel Bureau for each quarter of that fiscal year the information required by NRS 622.100, prepare a balance sheet for that fiscal year on the form provided by the Legislative Auditor and file the balance sheet with the Legislative Auditor and the Chief of the Budget Division of the Department of Administration on or before December 1 following the end of that fiscal year. The Legislative Auditor shall prepare and make available a form that must be used by a board to prepare such a balance sheet.

(b) If the revenue of the board from all sources is $75,000 or more for any fiscal year, or if the board is a regulatory body pursuant to NRS 622.060 and has failed to submit to the Director of the Legislative Counsel Bureau for each quarter of that fiscal year the information required by NRS 622.100, engage the services of a certified public accountant or public accountant, or firm of either of such accountants, to audit all its fiscal records for that fiscal year and file a report of the audit with the Legislative Auditor and the Chief of the Budget Division of the Department of Administration on or before December 1 following the end of that fiscal year.

2. In lieu of preparing a balance sheet or having an audit conducted for a single fiscal year, a board may engage the services of a certified public accountant or public accountant, or firm of either of such accountants, to audit all its fiscal records for a period covering two successive fiscal years. If such an audit is conducted, the board shall file the report of the audit with the Legislative Auditor and the Chief of the Budget Division of the Department of Administration on or before December 1 following the end of the second fiscal year.

3. The cost of each audit conducted pursuant to subsection 1 or 2 must be paid by the board that is audited. Each such audit must be conducted in accordance with generally accepted auditing standards, and all financial statements must be prepared in accordance with generally accepted principles of accounting for special revenue funds.

4. Whether or not a board is required to have its fiscal records audited pursuant to subsection 1 or 2, the Legislative Auditor shall audit the fiscal records of any such board whenever directed to do so by the Legislative Commission. When the Legislative Commission directs such an audit, the Legislative Commission shall also determine who is to pay the cost of the audit.

5. A person who is a state officer or employee of a board is guilty of nonfeasance if the person:

(a) Is responsible for preparing a balance sheet or having an audit conducted pursuant to this section or is responsible for preparing or maintaining the fiscal records that are necessary to prepare a balance sheet or have an audit conducted pursuant to this section; and

(b) Knowingly fails to prepare the balance sheet or have the audit conducted pursuant to this section or knowingly fails to prepare or maintain the fiscal records that are necessary to prepare a balance sheet or have an audit conducted pursuant to this section.

6. In addition to any other remedy or penalty, a person who is guilty of nonfeasance pursuant to this section forfeits the person s state office or employment and may not be appointed to a state office or position of state employment for a period of 2 years following the forfeiture. The provisions of this subsection do not apply to a state officer who may be removed from office only by impeachment pursuant to Article 7 of the Nevada Constitution.

(Added to NRS by 1963, 143; A 1963, 1009; 1967, 931; 1969, 133; 1973, 1663; 1975, 113, 1470; 1977, 130, 1178; 1983, 192, 1492; 1985, 853; 1987, 1161; 1991, 992; 1999, 3063; 2003, 907, 1200, 2078; 2005, 1133; 2013, 73) (Substituted in revision for NRS 218.825)



NRS 218G.450 - Special audits required of non-state entities which receive public money; duty of entity to make all information available; duty extends to confidential information.

1. The Legislative Auditor, as directed by the Legislative Commission pursuant to NRS 218G.120, shall conduct a special audit of an entity which is not an agency of this State but which receives an appropriation of public money during any fiscal year. Such an audit must, without limitation, examine the use of the public money received by the entity.

2. As a condition of the acceptance of any appropriation of public money, an entity which is not an agency of this State must agree to make available to the Legislative Auditor all books, accounts, claims, reports, vouchers or other records of information, confidential or otherwise and irrespective of their form or location, that the Legislative Auditor determines to be necessary to conduct an audit pursuant to this section.

(Added to NRS by 2007, 613) (Substituted in revision for NRS 218.855)



NRS 218G.500 - Definitions.

As used in NRS 218G.500 to 218G.585, inclusive, unless the context otherwise requires, the words and terms defined in NRS 218G.505 to 218G.535, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 198; A 2009, 4) (Substituted in revision for NRS 218.862)



NRS 218G.505 - Abuse or neglect of a child defined.

Abuse or neglect of a child has the meaning ascribed to it in NRS 432B.020.

(Added to NRS by 2007, 198) (Substituted in revision for NRS 218.863)



NRS 218G.510 - Agency which provides child welfare services defined.

Agency which provides child welfare services has the meaning ascribed to it in NRS 432B.030.

(Added to NRS by 2007, 198) (Substituted in revision for NRS 218.864)



NRS 218G.515 - Family foster home defined.

Family foster home has the meaning ascribed to it in NRS 424.013.

(Added to NRS by 2009, 2)



NRS 218G.520 - Governmental facility for children defined.

1. Governmental facility for children means any facility, detention center, treatment center, hospital, institution, group shelter or other establishment which is owned or operated by a governmental entity and which has physical custody of children pursuant to the order of a court.

2. The term does not include any facility, detention center, treatment center, hospital, institution, group shelter or other establishment which is licensed as a family foster home or group foster home, except one which provides emergency shelter care or which is capable of handling children who require special care for physical, mental or emotional reasons.

(Added to NRS by 2009, 2)



NRS 218G.525 - Group foster home defined.

Group foster home has the meaning ascribed to it in NRS 424.015.

(Added to NRS by 2009, 2)



NRS 218G.530 - Near fatality defined.

Near fatality means an act that places a child in serious or critical condition as verified orally or in writing by a physician, a registered nurse or other licensed provider of health care. Such verification may be given in person or by telephone, mail, electronic mail or facsimile.

(Added to NRS by 2007, 198) (Substituted in revision for NRS 218.865)



NRS 218G.535 - Private facility for children defined.

1. Private facility for children means any facility, detention center, treatment center, hospital, institution, group shelter or other establishment which is owned or operated by a person and which has physical custody of children pursuant to the order of a court.

2. The term does not include any facility, detention center, treatment center, hospital, institution, group shelter or other establishment which is licensed as a family foster home or group foster home, except one which provides emergency shelter care or which is capable of handling children who require special care for physical, mental or emotional reasons.

(Added to NRS by 2009, 2)



NRS 218G.550 - Duty of agency to notify Legislative Auditor of cases involving fatality or near fatality of child; review of agency s handling of case; duty of agency to cooperate with review.

1. Any time that a child who has had contact with, or who has been in the custody of, an agency which provides child welfare services suffers a fatality or a near fatality, the agency which provides child welfare services shall notify the Legislative Auditor or the Legislative Auditor s designee and shall forward to the Legislative Auditor or designee as soon as possible any files, notes, information and records which the agency has concerning the child, the manner in which the case was handled, any services that were provided to the child or the family of the child and any other relevant information.

2. The Legislative Auditor or designee shall review the information obtained pursuant to subsection 1 to determine whether the case was handled in a manner which is consistent with state and federal law and to determine whether any measures, procedures or protocols could have assisted in preventing the fatality or near fatality.

3. Each agency which provides child welfare services shall:

(a) Cooperate fully with the Legislative Auditor or designee;

(b) Provide the Legislative Auditor or designee with any data, reports or information concerning a report or investigation of the abuse or neglect of a child and the response by the agency; and

(c) Allow the Legislative Auditor to inspect, review and copy any records, reports and other documents relevant to his or her duties pursuant to this section.

(Added to NRS by 2007, 198) (Substituted in revision for NRS 218.866)



NRS 218G.555 - Disclosure of certain information by Legislative Auditor regarding child s case; conditions and limitations on disclosure.

1. Except as otherwise provided in subsections 2 and 3, upon request, the Legislative Auditor or the Legislative Auditor s designee shall provide data and information obtained pursuant to NRS 218G.550 concerning a child who suffered a fatality or near fatality who had contact with or who was in the custody of an agency which provides child welfare services. The data or information which must be disclosed includes, without limitation:

(a) A summary of the report of the abuse or neglect of the child and a factual description of the contents of the report;

(b) The date of birth and gender of the child;

(c) The date that the child suffered the fatality or near fatality;

(d) The cause of the fatality or near fatality, if such information has been determined;

(e) Whether the agency which provides child welfare services had any contact with the child or a member of the child s family or household before the fatality or near fatality and, if so:

(1) The frequency of any contact or communication with the child or a member of the child s family or household before the fatality or near fatality and the date on which the last contact or communication occurred before the fatality or near fatality;

(2) Whether the agency which provides child welfare services provided any child welfare services to the child or to a member of the child s family or household before or at the time of the fatality or near fatality;

(3) Whether the agency which provides child welfare services made any referrals for child welfare services for the child or for a member of the child s family or household before or at the time of the fatality or near fatality;

(4) Whether the agency which provides child welfare services took any other actions concerning the welfare of the child before or at the time of the fatality or near fatality; and

(5) A summary of the status of the child s case at the time of the fatality or near fatality, including, without limitation, whether the child s case was closed by the agency which provides child welfare services before the fatality or near fatality and, if so, the reasons that the case was closed; and

(f) Whether the agency which provides child welfare services, in response to the fatality or near fatality:

(1) Has provided or intends to provide child welfare services to the child or to a member of the child s family or household;

(2) Has made or intends to make a referral for child welfare services for the child or for a member of the child s family or household; and

(3) Has taken or intends to take any other action concerning the welfare and safety of the child or a member of the child s family or household.

2. The Legislative Auditor or his or her designee shall not disclose information pursuant to subsection 1 unless the person making the request has requested such information from the agency which provides child welfare services and has been denied access to such information or has not received the information in a timely manner.

3. The Legislative Auditor or his or her designee shall not disclose the following data or information pursuant to subsection 1:

(a) Except as otherwise provided in NRS 432B.290, data or information concerning the identity of the person responsible for reporting the abuse or neglect of the child to a public agency;

(b) The name of the child who suffered a near fatality or the name of any member of the family or other person who lives in the household of the child who suffered the fatality or near fatality;

(c) A privileged communication between an attorney and client; or

(d) Information that may undermine a criminal investigation or pending criminal prosecution.

(Added to NRS by 2007, 198; A 2013, 521) (Substituted in revision for NRS 218.867)



NRS 218G.570 - Performance audits of governmental facilities for children.

The Legislative Auditor, as directed by the Legislative Commission pursuant to NRS 218G.120, shall conduct performance audits of governmental facilities for children.

(Added to NRS by 2009, 3)



NRS 218G.575 - Inspection, review and survey of governmental facilities for children and private facilities for children.

The Legislative Auditor or the Legislative Auditor s designee shall inspect, review and survey governmental facilities for children and private facilities for children to determine whether such facilities adequately protect the health, safety and welfare of the children in the facilities and whether the facilities respect the civil and other rights of the children in their care.

(Added to NRS by 2009, 3)



NRS 218G.580 - Scope of inspection, review and survey.

The Legislative Auditor or the Legislative Auditor s designee, in performing his or her duties pursuant to NRS 218G.575, shall:

1. Receive and review copies of all guidelines used by governmental facilities for children and private facilities for children concerning the health, safety, welfare, and civil and other rights of children;

2. Receive and review copies of each complaint that is filed by any child or other person on behalf of a child who is under the care of a governmental facility for children or private facility for children concerning the health, safety, welfare, and civil and other rights of the child;

3. Perform unannounced site visits and on-site inspections of governmental facilities for children and private facilities for children;

4. Review reports and other documents prepared by governmental facilities for children and private facilities for children concerning the disposition of any complaint which was filed by any child or other person on behalf of a child concerning the health, safety, welfare, and civil and other rights of the child;

5. Review the practices, policies and procedures of governmental facilities for children and private facilities for children for filing and investigating complaints made by children under their care or by any other person on behalf of such children concerning the health, safety, welfare, and civil and other rights of the children; and

6. Receive, review and evaluate all information and reports from a governmental facility for children or private facility for children relating to a child who suffers a fatality or near fatality while under the care or custody of the facility.

(Added to NRS by 2009, 3)



NRS 218G.585 - Duty of facilities to cooperate with inspection, review and survey.

Each governmental facility for children and private facility for children shall:

1. Cooperate fully with the Legislative Auditor or the Legislative Auditor s designee in the performance of his or her duties pursuant to NRS 218G.575 and 218G.580;

2. Allow the Legislative Auditor or designee to enter the facility and any area within the facility with or without prior notice;

3. Allow the Legislative Auditor or designee to interview children and staff at the facility;

4. Allow the Legislative Auditor or designee to inspect, review and copy any records, reports and other documents relevant to his or her duties; and

5. Forward to the Legislative Auditor or designee copies of any complaint that is filed by a child under the care or custody of a governmental facility for children or private facility for children or by any other person on behalf of such a child concerning the health, safety, welfare, and civil and other rights of the child.

(Added to NRS by 2009, 3)






Chapter 218H - Lobbying

NRS 218H.010 - Short title.

This chapter may be cited as the Nevada Lobbying Disclosure Act.

(Added to NRS by 1975, 1170; A 1977, 1528) (Substituted in revision for NRS 218.900)



NRS 218H.020 - Legislative declaration.

The Legislature declares that the operation of responsible representative government requires that the fullest opportunity be afforded to the people to petition their government for the redress of grievances and to express freely to individual Legislators and to legislative committees their opinions on legislation.

(Added to NRS by 1975, 1170; A 2011, 3251) (Substituted in revision for NRS 218.902)



NRS 218H.030 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 218H.050 to 218H.100, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1975, 1170; A 1979, 1322; 2003, 2530; 2011, 3251) (Substituted in revision for NRS 218.904)



NRS 218H.050 - Expenditure defined.

Expenditure means any advance, conveyance, deposit, distribution, transfer of funds, loan, payment, pledge or subscription of money or anything of value, including cost of entertainment, except the payment of a membership fee otherwise exempted pursuant to NRS 218H.400, and any contract, agreement, promise or other obligation, whether or not legally enforceable, to make any expenditure while the Legislature is in a regular or special session.

(Added to NRS by 1975, 1170; A 2011, 3251) (Substituted in revision for NRS 218.906)



NRS 218H.060 - Gift defined.

1. Gift means a payment, subscription, advance, forbearance, rendering or deposit of money, services or anything of value unless consideration of equal or greater value is received.

2. Gift does not include:

(a) A political contribution of money or services related to a political campaign;

(b) A commercially reasonable loan made in the ordinary course of business;

(c) The cost of entertainment, including the cost of food or beverages; or

(d) Anything of value received from:

(1) A member of the recipient s immediate family; or

(2) A relative of the recipient or relative of the recipient s spouse within the third degree of consanguinity or from the spouse of any such relative.

(Added to NRS by 1975, 1171; A 1993, 2587) (Substituted in revision for NRS 218.908)



NRS 218H.070 - Legislative action defined.

Legislative action means introduction, sponsorship, debate, voting and any other official action on any bill, resolution, amendment, nomination, appointment, report and any other matter pending or proposed in a legislative committee or in either House, or on any matter which may be the subject of action by the Legislature.

(Added to NRS by 1975, 1171; A 2011, 3251) (Substituted in revision for NRS 218.910)



NRS 218H.080 - Lobbyist defined.

1. Lobbyist means, except as limited by subsection 2, a person who:

(a) Appears in person in the Legislative Building or any other building in which the Legislature or any of its standing committees hold meetings; and

(b) Communicates directly with a member of the Legislative Branch on behalf of someone other than himself or herself to influence legislative action whether or not any compensation is received for the communication.

2. Lobbyist does not include:

(a) Persons who confine their activities to formal appearances before legislative committees and who clearly identify themselves and the interest or interests for whom they are testifying.

(b) Employees of a bona fide news medium who meet the definition of lobbyist only in the course of their professional duties and who contact Legislators for the sole purpose of carrying out their news gathering function.

(c) Employees of departments, divisions or agencies of the state government who appear before legislative committees only to explain the effect of legislation related to their departments, divisions or agencies.

(d) Employees of the Legislature, Legislators, legislative agencies or legislative commissions.

(e) Elected officers of this State and its political subdivisions who confine their lobbying activities to issues directly related to the scope of the office to which they were elected.

(f) Persons who contact the Legislators who are elected from the district in which they reside.

(Added to NRS by 1975, 1171; A 1977, 1528; 1991, 2324; 2011, 3251) (Substituted in revision for NRS 218.912)



NRS 218H.090 - Member of the Legislative Branch defined.

Member of the Legislative Branch means any Legislator, any member of the Legislator s staff or any assistant, employee or other person employed with reference to the legislative duties of the Legislator.

(Added to NRS by 1975, 1171; A 1981, 1204; 2011, 3252) (Substituted in revision for NRS 218.914)



NRS 218H.100 - Person defined.

Person includes a group of persons acting in concert, whether or not formally organized.

(Added to NRS by 1975, 1171; A 1981, 1204) (Substituted in revision for NRS 218.916)



NRS 218H.200 - Registration statement required; filing with Director.

Every person who acts as a lobbyist shall, not later than 2 days after the beginning of that activity, file a registration statement with the Director in such form as the Director prescribes.

(Added to NRS by 1975, 1171; A 1979, 1322) (Substituted in revision for NRS 218.918)



NRS 218H.210 - Contents of registration statement.

The registration statement of a lobbyist must contain the following information:

1. The registrant s full name, permanent address, place of business and temporary address while lobbying.

2. The full name and complete address of each person, if any, by whom the registrant is retained or employed or on whose behalf the registrant appears.

3. A listing of any direct business associations or partnerships involving any current Legislator and the registrant or any person by whom the registrant is retained or employed. The listing must include any such association or partnership constituting a source of income or involving a debt or interest in real estate required to be disclosed in a statement of financial disclosure made by a candidate for public office or a public officer pursuant to NRS 281.571.

4. The name of any current Legislator for whom:

(a) The registrant; or

(b) Any person by whom the registrant is retained or employed,

has, in connection with a political campaign of the Legislator, provided consulting, advertising or other professional services since the beginning of the preceding regular session.

5. A description of the principal areas of interest on which the registrant expects to lobby.

6. If the registrant lobbies or purports to lobby on behalf of members, a statement of the number of members.

7. A declaration under penalty of perjury that none of the registrant s compensation or reimbursement is contingent, in whole or in part, upon the production of any legislative action.

(Added to NRS by 1975, 1171; A 1977, 1528; 1981, 1204; 1993, 2588; 2001, 1955; 2011, 3252) (Substituted in revision for NRS 218.920)



NRS 218H.220 - Supplementary registration statement required upon change in registration information.

1. Each person required to register shall file a supplementary registration statement with the Director no later than 5 days after any change in the registrant s last registration statement.

2. The supplementary registration statement must include complete details concerning the changes that have occurred.

(Added to NRS by 1975, 1172; A 1979, 1322) (Substituted in revision for NRS 218.924)



NRS 218H.230 - Notice required upon termination of lobbying activities; duty to file report for final reporting period.

Each person required to register shall file a notice of termination within 30 days after the registrant ceases the activity that required registration, but this does not relieve the registrant of the reporting requirement for that reporting period.

(Added to NRS by 1975, 1172) (Substituted in revision for NRS 218.922)



NRS 218H.300 - Issuance by Director; different color for each classification; requirement to wear in Legislative Building.

1. The Director shall furnish an appropriate identification badge to each lobbyist who files a registration statement under this chapter. The identification badge for each classification of lobbyist set forth in NRS 218H.500 must be a different color.

2. The identification badge must be worn by the lobbyist whenever the lobbyist appears in the Legislative Building.

(Added to NRS by 1977, 1527; A 1979, 1323; 2011, 3673) (Substituted in revision for NRS 218.929)



NRS 218H.400 - Duty to file; form; contents; itemization of expenditures; audits and investigations.

1. Each registrant shall file with the Director:

(a) Within 30 days after the close of a regular or special session, a final report signed under penalty of perjury concerning the registrant s lobbying activities; and

(b) Between the 1st and 10th day of the month after each month that the Legislature is in a regular or special session, a report concerning the registrant s lobbying activities during the previous month, whether or not any expenditures were made.

2. Each report must:

(a) Be on a form prescribed by the Director; and

(b) Include the total of all expenditures, if any, made by the registrant on behalf of a Legislator or an organization whose primary purpose is to provide support for Legislators of a particular political party and House, including expenditures made by others on behalf of the registrant if the expenditures were made with the registrant s express or implied consent or were ratified by the registrant.

3. Except as otherwise provided in subsection 6, the report:

(a) Must identify each Legislator and each organization whose primary purpose is to provide support for Legislators of a particular political party and House on whose behalf expenditures were made;

(b) Must be itemized with respect to each such Legislator and organization; and

(c) Does not have to include any expenditure made on behalf of a person other than a Legislator or an organization whose primary purpose is to provide support for Legislators of a particular political party and House, unless the expenditure is made for the benefit of a Legislator or such an organization.

4. If expenditures made by or on behalf of a registrant during the previous month exceed $50, the report must include a compilation of expenditures, itemized in the manner required by the regulations of the Legislative Commission, in the following categories:

(a) Entertainment;

(b) Expenditures made in connection with a party or similar event hosted by the organization represented by the registrant;

(c) Gifts and loans, including money, services and anything of value provided to a Legislator, to an organization whose primary purpose is to provide support for Legislators of a particular political party and House, or to any other person for the benefit of a Legislator or such an organization; and

(d) Other expenditures directly associated with legislative action, not including personal expenditures for food, lodging and travel expenses or membership dues.

5. The Legislative Commission may authorize an audit or investigation by the Legislative Auditor that is proper and necessary to verify compliance with the provisions of this section. If the Legislative Commission authorizes such an audit or investigation:

(a) A lobbyist shall make available to the Legislative Auditor all books, accounts, claims, reports, vouchers and other records requested by the Legislative Auditor in connection with any such audit or investigation.

(b) The Legislative Auditor shall confine requests for such records to those which specifically relate to the lobbyist s compliance with the reporting requirements of this section.

6. A report filed pursuant to this section must not itemize with respect to each Legislator an expenditure if the expenditure is the cost of a function to which every Legislator was invited. For the purposes of this subsection, function means a party, meal or other social event.

(Added to NRS by 1975, 1172; A 1977, 1529; 1979, 1322; 1987, 831; 1989, 1974; 1991, 2325; 1993, 2588; 1997, 3072; 1999, 930; 2011, 3252) (Substituted in revision for NRS 218.926)



NRS 218H.410 - Fee for late filing; waivers and exemptions.

1. Except as otherwise provided in this section, a registrant who files an activity report after the time provided in NRS 218H.400 shall pay to the Director a fee for late filing of $10 for each day that it was late, but the Director may reduce or waive this fee upon a finding of just cause.

2. Except as otherwise provided in this subsection, the Legislative Commission may by regulation exempt a classification of lobbyist from the fee for late filing. A veteran who does not receive compensation for the veteran s lobbying activities is exempt from the fee for late filing if the veteran provides proof of the veteran s discharge or release from the Armed Forces of the United States, a reserve component thereof or the National Guard under honorable conditions.

3. An activity report with respect to which a late filing fee has been paid by the registrant or waived by the Director shall be deemed timely filed, and the late filing is not a public offense.

(Added to NRS by 1975, 1173; A 1979, 1324; 1989, 1976; 2003, 2093; 2009, 374) (Substituted in revision for NRS 218.940)



NRS 218H.500 - Regulations; fees; classification of lobbyists; forms; accounting and reporting methods; filing system; public inspection; retention of records; list of registrants.

1. The Legislative Commission shall adopt regulations to carry out the provisions of this chapter.

2. The Legislative Commission may, except as otherwise provided in this subsection, require fees for registration, payable into the Legislative Fund. For the purposes of fees for registration, the Legislative Commission shall classify lobbyists as follows:

(a) Except as otherwise provided in paragraph (c), a lobbyist who receives any compensation for his or her lobbying activities.

(b) Except as otherwise provided in paragraph (c) or (d), a lobbyist who does not receive any compensation for his or her lobbying activities.

(c) Except as otherwise provided in paragraph (d), a lobbyist whose lobbying activities are only on behalf of one or more nonprofit organizations that are recognized as exempt under section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. 501(c)(3). Such a lobbyist is not required to pay a fee of more than $100 for registration pursuant to this subsection.

(d) A veteran who does not receive compensation for the veteran s lobbying activities and who provides proof of his or her discharge or release from the Armed Forces of the United States, a reserve component thereof or the National Guard under honorable conditions. Such a lobbyist is not required to pay any fee for registration pursuant to this subsection.

3. The Director shall:

(a) Prepare and furnish forms for the statements and reports required to be filed.

(b) Prepare and publish uniform methods of accounting and reporting to be used by persons required to file such statements and reports, including guidelines for complying with the reporting requirements of this chapter.

(c) Accept and file any information voluntarily supplied that exceeds the requirements of this chapter.

(d) Develop a filing, coding and cross-indexing system consistent with the purposes of this chapter.

(e) Make the statements and reports available for public inspection during regular office hours.

(f) Preserve the statements and reports for a period of 5 years from the date of filing.

(g) Compile and keep current an alphabetical list of registrants, which must include each registrant s address, the name and address of each person for whom the registrant is lobbying and the principal areas of interest on which the registrant expects to lobby. A copy of the list must be furnished to each Legislator, to the clerks of the respective counties for preservation and public inspection, and to any person who requests a copy and pays the cost of reproduction.

(Added to NRS by 1975, 1173; A 1977, 1529; 1979, 1323; 1981, 1204; 1993, 2589; 2009, 373; 2010, 26th Special Session, 86; 2011, 3253, 3673) (Substituted in revision for NRS 218.932)



NRS 218H.510 - Inspection of registration statements and reports of lobbying activities; notice of noncompliance.

1. The Director shall:

(a) Inspect each statement and report filed within 10 days after its filing.

(b) Immediately notify the person who has filed:

(1) If the information filed does not conform to law.

(2) If a written complaint has been filed with the Director by any person alleging an irregularity or lack of truth as to the information filed.

2. The Director may notify any person of the filing requirement who the Director has reason to believe has failed to file any statement or report as required.

(Added to NRS by 1975, 1172; A 1977, 1529; 1979, 1323; 1981, 1204) (Substituted in revision for NRS 218.930)



NRS 218H.520 - Publication of reports regarding lobbying activities; release of name of noncomplying lobbyist; sanctions for noncompliance.

The Director may:

1. Prepare and publish such reports concerning lobbying activities as the Director deems appropriate.

2. Release to the public the name of any lobbyist who fails to file any activity report within 14 days after the date it is required to be filed.

3. Revoke the registration of any lobbyist who fails to file any activity report within 30 days after the date it is required to be filed or fails to file two or more activity reports within the time required.

(Added to NRS by 1975, 1173; A 1979, 1324; 1989, 1975; 2003, 2092) (Substituted in revision for NRS 218.934)



NRS 218H.530 - Investigations of irregularities and noncompliance; grounds and procedure for suspension or revocation of registration; hearing and appeal; renewal of registration after suspension or revocation.

1. The Director shall:

(a) Make investigations on the Director s own initiative with respect to any irregularities which the Director discovers in the statements and reports filed and with respect to the failure of any person to file a required statement or report and shall make an investigation upon the written complaint of any person alleging a violation of any provision of this chapter.

(b) Report suspected violations of law to the:

(1) Legislative Commission; and

(2) Attorney General, who shall investigate and take any action necessary to carry out the provisions of this chapter.

2. If an investigation by the Director reveals a violation of any provision of this chapter by a lobbyist, the Director may suspend the lobbyist s registration for a specified period or revoke the lobbyist s registration. The Director shall cause notice of such action to be given to each person who employs or uses the lobbyist.

3. A lobbyist whose registration is suspended or revoked by the Director may:

(a) Request a hearing on the matter before the Director;

(b) Appeal to the Legislative Commission from any adverse decision of the Director; and

(c) If the lobbyist s registration is suspended, renew the lobbyist s registration if the Legislature is still in a regular or special session following the period of suspension.

4. A lobbyist whose registration is revoked may, with the consent of the Director, renew the lobbyist s registration if the lobbyist:

(a) Files a registration statement in the form required by NRS 218H.200;

(b) Pays any fee for late filing owed pursuant to NRS 218H.410, plus the fee for registration prescribed by the Legislative Commission; and

(c) If the revocation occurred because of the lobbyist s failure to file an activity report, files that report.

(Added to NRS by 1975, 1173; A 1979, 1324; 1989, 1975; 2011, 3254) (Substituted in revision for NRS 218.936)



NRS 218H.540 - Injunctive relief.

The district courts may issue injunctions to enforce the provisions of this chapter upon application by the Attorney General.

(Added to NRS by 1975, 1173) (Substituted in revision for NRS 218.938)



NRS 218H.900 - Unlawful for lobbyist to misrepresent Legislator s authorization to request professional services from Legislative Counsel Bureau.

1. A lobbyist shall not:

(a) Indicate that the lobbyist has authorization from a Legislator to request professional services from an employee of the Legislative Counsel Bureau unless the lobbyist has such authority; or

(b) Misrepresent the scope of the authorization that the lobbyist has from a Legislator to request professional services from an employee of the Legislative Counsel Bureau.

2. As used in this section, professional services means conducting legal, fiscal or policy research or analysis, drafting a bill, resolution or amendment, or otherwise engaging in work for which an employee is professionally trained or qualified.

(Added to NRS by 2003, 2529) (Substituted in revision for NRS 218.941)



NRS 218H.930 - Unlawful acts involving lobbyists and lobbying.

1. A lobbyist shall not knowingly or willfully make any false statement or misrepresentation of facts:

(a) To any member of the Legislative Branch in an effort to persuade or influence the member in his or her official actions.

(b) In a registration statement or report concerning lobbying activities filed with the Director.

2. A lobbyist shall not give to a member of the Legislative Branch or a member of his or her staff or immediate family gifts that exceed $100 in value in the aggregate in any calendar year.

3. A member of the Legislative Branch or a member of his or her staff or immediate family shall not solicit anything of value from a registrant or accept any gift that exceeds $100 in aggregate value in any calendar year.

4. A person who employs or uses a lobbyist shall not make that lobbyist s compensation or reimbursement contingent in any manner upon the outcome of any legislative action.

5. Except during the period permitted by NRS 218H.200, a person shall not knowingly act as a lobbyist without being registered as required by that section.

6. Except as otherwise provided in subsection 7, a member of the Legislative or Executive Branch of the State Government and an elected officer or employee of a political subdivision shall not receive compensation or reimbursement other than from the State or the political subdivision for personally engaging in lobbying.

7. An elected officer or employee of a political subdivision may receive compensation or reimbursement from any organization whose membership consists of elected or appointed public officers.

8. A lobbyist shall not instigate the introduction of any legislation for the purpose of obtaining employment to lobby in opposition to that legislation.

9. A lobbyist shall not make, commit to make or offer to make a monetary contribution to a Legislator, the Lieutenant Governor, the Lieutenant Governor-elect, the Governor or the Governor-elect during the period beginning:

(a) Thirty days before a regular session and ending 30 days after the final adjournment of a regular session;

(b) Fifteen days before a special session is set to commence and ending 15 days after the final adjournment of a special session, if:

(1) The Governor sets a specific date for the commencement of the special session that is more than 15 days after the date on which the Governor issues the proclamation calling for the special session pursuant to Section 9 of Article 5 of the Nevada Constitution; or

(2) The members of the Legislature set a date on or before which the Legislature is to convene the special session that is more than 15 days after the date on which the Secretary of State receives one or more substantially similar petitions signed, in the aggregate, by the required number of members calling for the special session pursuant to Section 2A of Article 4 of the Nevada Constitution; or

(c) The day after:

(1) The date on which the Governor issues the proclamation calling for the special session and ending 15 days after the final adjournment of the special session if the Governor sets a specific date for the commencement of the special session that is 15 or fewer days after the date on which the Governor issues the proclamation calling for the special session; or

(2) The date on which the Secretary of State receives one or more substantially similar petitions signed, in the aggregate, by the required number of members of the Legislature calling for the special session and ending 15 days after the final adjournment of the special session if the members set a date on or before which the Legislature is to convene the special session that is 15 or fewer days after the date on which the Secretary of State receives the petitions.

(Added to NRS by 1975, 1173; A 1977, 1530; 1979, 1324; 1989, 1976; 1995, 824; 2003, 1727; 2011, 3255; 2013, 3752) (Substituted in revision for NRS 218.942)



NRS 218H.960 - Criminal penalties.

A person who is subject to any provision in NRS 218H.900 or 218H.930 and who violates or otherwise refuses or fails to comply with the provision is guilty of a misdemeanor.

(Added to NRS by 1975, 1174; A 1989, 1977; 2011, 3255) (Substituted in revision for NRS 218.944)






Chapter 219 - Commissioners on Uniform State Laws

NRS 219.010 - Commissioners defined.

As used in this chapter, Commissioners means the Commissioners on Uniform State Laws.

[Part 1:42:1915; 1919 RL p. 3203; NCL 6970] (NRS A 1961, 754)



NRS 219.020 - Designation and function of Commissioners; National Conference of Commissioners on Uniform State Laws declared joint governmental agency; payment of annual dues.

1. Except as otherwise provided in this section and NRS 219.025, the Commissioners are:

(a) The Legislative Counsel;

(b) Two members of the faculty of the William S. Boyd School of Law of the University of Nevada, Las Vegas; and

(c) Not more than four attorneys licensed to practice law in the State of Nevada appointed by the Legislative Commission.

2. The Legislative Commission shall appoint:

(a) Attorneys who are Legislators to fill the appointive positions created pursuant to paragraph (c) of subsection 1 if attorneys are available in the Legislature to fill those positions.

(b) Two members of the faculty of the William S. Boyd School of Law of the University of Nevada, Las Vegas, from a list submitted to the Legislative Commission by the Dean of the Law School. Each member so appointed serves for a term of 4 years.

3. The Legislative Counsel may appoint not more than two additional Commissioners from the attorneys employed by the Legislative Counsel Bureau, upon approval of the Legislative Commission.

4. The National Conference of Commissioners on Uniform State Laws is hereby declared to be a joint governmental agency of this State.

5. It is a function of the Commissioners to carry forward the participation of the State of Nevada in the National Conference of Commissioners on Uniform State Laws. Annual dues must be paid to that organization to the extent of legislative appropriation.

6. The Legislative Counsel shall notify the National Conference of Commissioners on Uniform State Laws whenever a Commissioner is appointed pursuant to this section.

[Part 1:42:1915; 1919 RL p. 3203; NCL 6970] + [4:42:1915; 1919 RL p. 3203; NCL 6973] (NRS A 1961, 754; 1963, 1389; 1973, 1118; 1995, 352; 2005, 1357; 2011, 3256, 3674)



NRS 219.025 - Additional Commissioners.

1. A Commissioner who served pursuant to subsection 1 of NRS 219.020, except for a Commissioner who served pursuant to paragraph (b) of that subsection, may continue to serve or resume the Commissioner s service as a Commissioner if the Commissioner:

(a) Is licensed to practice law in the State of Nevada;

(b) Is a resident of Nevada; and

(c) Notifies the Legislative Counsel of the Commissioner s intention to serve as a Commissioner.

2. The Legislative Counsel shall notify the National Conference of Commissioners on Uniform State Laws whenever a Commissioner is added pursuant to this section.

(Added to NRS by 1983, 1361; A 1995, 352; 2005, 1358)



NRS 219.027 - Reimbursement of expenses.

1. A Commissioner who continues to serve or resumes service as a Commissioner pursuant to the provisions of NRS 219.025 and who attends an annual meeting of the National Conference of Commissioners on Uniform State Laws is entitled to receive reimbursement from the Legislative Fund for expenses incurred to attend the annual meeting if the Commissioner, at least 10 days before the annual meeting, provides to the Director written notice stating that the Commissioner will actively participate and carry out the duties set forth in NRS 219.030 and 219.040.

2. Each Commissioner appointed by the Legislative Commission pursuant to paragraph (b) of subsection 2 of NRS 219.020 is entitled to receive reimbursement from the William S. Boyd School of Law for any expenses incurred in carrying out the Commissioner s duties as a Commissioner, including travel and per diem expenses.

(Added to NRS by 2005, 1357; A 2011, 3256)



NRS 219.030 - Duties of Commissioners.

The Commissioners shall:

1. Examine the subjects upon which uniformity of legislation in the various states is desirable, but which are outside the jurisdiction of the Congress of the United States.

2. Confer upon these matters with Commissioners appointed by the other states for the same purpose.

3. Consider and draft uniform laws to be submitted for approval and adoption by the several states.

4. Generally devise and recommend such other and further course of action as shall accomplish the purpose of this chapter.

[2:42:1915; 1919 RL p. 3203; NCL 6971] (NRS A 1961, 754)



NRS 219.040 - Records and reports to Legislature.

1. The Commissioners shall:

(a) Keep a record of all their transactions.

(b) At each regular session, make a report of their transactions to the Legislature.

(c) At each regular session, make recommendations to the Legislature.

2. The Commissioners may, at any time other than that specified in subsection 1, make reports and recommendations to the Legislature.

[3:42:1915; 1919 RL p. 3203; NCL 6972] (NRS A 1961, 755; 2011, 3256)






Chapter 220 - Revision of Statutes

NRS 220.040 - General powers and duties of Legislative Counsel and Legal Division regarding revision of statutes.

The Legislative Counsel and the Legal Division have the powers and duties prescribed in this chapter.

[Part 5:304:1951; A 1953, 388] (NRS A 1963, 1021; 2011, 3257)



NRS 220.080 - Recommendations regarding clarification of statutes.

The Legislative Counsel shall, from time to time:

1. Make recommendations to the Legislature for clarification of specific statutes.

2. Call the attention of the Legislature to conflicting statutes, and such other matter as the Legislative Counsel deems necessary.

[14:304:1951] (NRS A 1963, 1021; 2003, 814)



NRS 220.085 - Recommendations regarding elimination of obsolete or antiquated statutes.

1. The Legislative Counsel and the Research Director shall work collaboratively to develop recommendations for the elimination of obsolete or antiquated provisions contained in the Nevada Revised Statutes.

2. The recommendations, if any, must be presented to the Legislative Commission on or before July 1 of each even-numbered year.

3. The Legislative Commission shall, as it deems appropriate, request the preparation of a bill draft to facilitate the recommendations.

(Added to NRS by 2003, 813) (Substituted in revision for NRS 218.2473)



NRS 220.090 - Secretary of State to make records, books and statutes available to Legislative Counsel for inspection.

The Secretary of State shall make available for inspection to the Legislative Counsel:

1. All records in the Office of the Secretary of State which are or may be of use to the Legislative Counsel.

2. Any books or statutes in the custody of the Office of the Secretary of State.

[9:304:1951] (NRS A 1963, 1022; 1965, 952)



NRS 220.100 - Preparation and publication of annotations and supplements to NRS.

The Legislative Counsel shall:

1. Prepare annotations to Nevada Revised Statutes adopted by chapter 2, Statutes of Nevada 1957.

2. Keep the material in Nevada Revised Statutes and its annotations current as provided in NRS 220.160.

[Part 2:304:1951; A 1953, 388] (NRS A 1957, 4; 1963, 1022; 1989, 247, 591, 602)



NRS 220.105 - Preparation and publication of digest of judicial opinions concerning Nevada law.

The Legislative Counsel may, on such terms as the Legislative Counsel deems appropriate and with the approval of the Legislative Commission, enter into a contract with any publisher for the preparation and publication of a digest of judicial opinions construing or concerning the law of this state, or for cooperation in the preparation and publication of such a digest.

(Added to NRS by 1989, 247)



NRS 220.110 - Contents of NRS.

Nevada Revised Statutes shall contain:

1. The Constitution of the United States.

2. The Constitution of the State of Nevada.

3. The laws of this state of general application.

4. A full and accurate index of the statute laws.

5. Such annotations, historical notes, Supreme Court and district court rules and other information as the Legislative Counsel deems appropriate to include.

[Part 2:304:1951; A 1953, 388] (NRS A 1963, 1022; 1969, 12)



NRS 220.120 - Compilation, organization, revision and publication of NRS: Form and style; numbering and arrangement; inclusion of notes and reference materials; changes and corrections; legal effect of renumbering; resolution of nonsubstantive conflicts between multiple laws.

1. In preparing the annotations and keeping Nevada Revised Statutes current, the Legislative Counsel is authorized:

(a) To adopt such system of numbering as the Legislative Counsel deems practical.

(b) To cause the revision to be published in a number of volumes deemed convenient.

(c) To cause the volumes to be bound in loose-leaf binders of good, and so far as possible, permanent quality.

2. The pages of Nevada Revised Statutes must conform in size and printing style to the pages of the Statutes of Nevada, and roman style type must be used.

3. The Legislative Counsel shall classify and arrange the entire body of statute laws in logical order throughout the volumes, the arrangement to be such as will enable subjects of a kindred nature to be placed under one general head, with necessary cross references.

4. Notes of decisions of the Supreme Court, historical references and other material must be printed and arranged in such manner as the Legislative Counsel finds will promote the usefulness thereof.

5. The Legislative Counsel in keeping Nevada Revised Statutes current shall not alter the sense, meaning or effect of any legislative act, but may renumber sections and parts of sections thereof, change the wording of headnotes, rearrange sections, change reference numbers or words to agree with renumbered chapters or sections, substitute the word chapter for article and the like, substitute figures for written words and vice versa, change capitalization for the purpose of uniformity, correct inaccurate references to the titles of officers, the names of departments or other agencies of the State, local governments, or the Federal Government, and such other name changes as are necessary to be consistent with the laws of this state and correct manifest clerical or typographical errors.

6. The Legislative Counsel may:

(a) Create new titles, chapters and sections of Nevada Revised Statutes, or otherwise revise the title, chapter and sectional organization of Nevada Revised Statutes, all as may be required from time to time, to effectuate the orderly and logical arrangement of the statutes. Any new titles, chapters, sections and organizational revisions have the same force and effect as the 58 titles originally enacted and designated as the Nevada Revised Statutes pursuant to chapter 2, Statutes of Nevada 1957.

(b) Add, revise, move or remove nonsubstantive definitions in titles, chapters and sections of Nevada Revised Statutes to effectuate the orderly and logical arrangement of the statutes, improve readability or reduce repetitious or lengthy words or phrases.

7. If the Legislative Counsel renumbers any section of Nevada Revised Statutes because the section has been moved, divided or combined with another section during the reorganization of the statutes or for any other reason, the citation to the previously assigned number in any legal document, publication, signage or in any other place shall be deemed to have the same meaning and legal effect as if the citation were to the new number, regardless of how long it has been since the new number was assigned and regardless of any revisions made to the section after the assignment of the new number, unless another intent is otherwise specified.

8. The Legislative Counsel shall assign NRS numbers to such new permanent and general laws enacted at any regular or special session.

9. The Legislative Counsel shall resolve all nonsubstantive conflicts between multiple laws enacted at any regular or special session as if made by a single enactment. If multiple amendments to a single section of NRS are made during a regular or special session, such amendments are all effective and must be compiled in a manner that is consistent with the intent of the Legislature as determined by the Legislative Counsel.

10. The Legislative Counsel shall substitute the name of any agency, officer or instrumentality of the State or of a political subdivision whose name is changed by law or to which powers, duties and responsibilities have been transferred by law, for the name which the agency, officer or instrumentality previously used or which was previously vested with the same powers and charged with the same duties and responsibilities.

[3:304:1951; A 1953, 388] (NRS A 1963, 1022; 1965, 1459; 1989, 248; 2003, 327, 2093; 2009, 483; 2011, 3257)



NRS 220.125 - References in NRS to persons with physical, mental or cognitive disabilities to be made using respectful language.

1. The Legislative Counsel shall, to the extent practicable, ensure that persons with physical, mental or cognitive disabilities are referred to in Nevada Revised Statutes using language that is commonly viewed as respectful and sentence structure that refers to the person before referring to his or her disability.

2. Words and terms that are preferred for use in Nevada Revised Statutes include, without limitation, persons with disabilities, persons with mental illness, persons with intellectual disabilities and other words and terms that are structured in a similar manner.

3. Words and terms that are not preferred for use in Nevada Revised Statutes include, without limitation, disabled, handicapped, mentally disabled, mentally ill, mentally retarded and other words and terms that tend to equate the disability with the person.

(Added to NRS by 2007, 906; A 2011, 2600)



NRS 220.130 - Printing and reproduction of NRS; prices and sales; retention of master copy.

1. Upon completion of Nevada Revised Statutes, the Legislative Counsel shall have it printed, lithoprinted or reproduced by any other process by the State Printing Office and may create or cause to be created reproductions of Nevada Revised Statutes, alone or in combination with any other legal publications, on electronic discs or any other available medium. The Legislative Commission shall determine the number of copies which must be printed or reproduced of each page of each volume of Nevada Revised Statutes with annotations.

2. Upon completion of the final printing or other reproduction, the separate volumes must be bound as required in this chapter and retained by the Legislative Counsel for safekeeping and disposition. The Legislative Counsel shall sell each set, and may sell individual volumes, discs, parts or pages when available, at a price to be set by the Legislative Commission as near as possible to the cost of preparing, printing and binding or other reproduction, and all proceeds of sales must be deposited in the Legislative Fund.

3. A master copy of Nevada Revised Statutes must be kept in the office of the Legislative Counsel, and the master copy must not be removed from the office except in the custody of the Legislative Counsel.

[4:304:1951; A 1953, 388] + [7:304:1951; A 1953, 388] (NRS A 1957, 4, 544; 1959, 609; 1963, 1023; 1965, 1460; 1967, 90; 1969, 1523; 1971, 1547; 1973, 1119, 1461; 1985, 463; 1989, 248, 591, 602; 1993, 1536; 1995, 1110; 1997, 16; 2005, 1081)



NRS 220.150 - Authorized expenditures from Legislative Fund to pay for costs related to publications.

Money in the Legislative Fund may be expended for:

1. Payment of the costs of printing, reproduction, binding and mailing of Nevada Revised Statutes with annotations, supplements thereto and other publications authorized by the Legislative Commission.

2. The purchase and maintenance of necessary equipment and the purchase of supplies connected with such publications.

3. The payment of salaries, payroll costs and contract services of personnel directly connected with such publications.

[4.5:304:1951; added 1955, 405] (NRS A 1957, 544; 1959, 609; 1963, 1023; 1965, 1461; 1971, 1547; 1973, 1119; 1989, 249, 591, 603)



NRS 220.155 - Acceptance of gifts, grants and bequests to pay for costs related to publications.

The Legislative Commission may accept gifts, grants and bequests of moneys from any public or private source, which moneys shall be deposited in the Legislative Fund and used for the purposes of NRS 220.150.

(Added to NRS by 1963, 12; A 1963, 1008; 1973, 1120)



NRS 220.160 - Printing and reproduction of supplements; prices and sales.

1. Upon the completion of Nevada Revised Statutes with annotations, the Legislative Counsel shall prepare and have printed or reproduced such replacement and supplementary pages for such laws and annotations as may, from time to time, be necessary and may create or cause to be created reproductions of the replacement and supplementary pages, alone or in combination with any other legal publications, on electronic discs or any other available medium. In any event, the Legislative Counsel shall prepare replacement and supplementary pages made necessary by a regular or special session as soon as possible after each such session.

2. The intent of this section is that Nevada Revised Statutes be kept current insofar as may be possible. To that end, the provisions of this chapter, and in particular NRS 220.120, apply to the preparation and printing or reproduction of such replacement and supplementary pages.

3. Prices must be set by the Legislative Commission as near as possible to the cost of preparing, printing and reproduction. All money received for the sale of such replacement and supplementary pages must be deposited to the credit of the Legislative Fund.

[12:304:1951; A 1953, 388] (NRS A 1957, 5; 1963, 1024; 1965, 1461; 1971, 1548; 1973, 1120; 1989, 249, 591, 603; 1995, 1110; 2011, 3258)



NRS 220.165 - Distribution of NRS and supplements to Legislators; payment of costs.

The Legislative Counsel shall provide:

1. A complete set of Nevada Revised Statutes with annotations to each person who becomes a Legislator upon payment by the Legislator to the Legislative Counsel Bureau of the sum of $50; and

2. Sets of replacement or supplementary pages, as issued, without charge, to each Legislator during the Legislator s term of office if the Legislator has acquired a set of Nevada Revised Statutes pursuant to subsection 1.

(Added to NRS by 1967, 1256; A 1973, 2; 1989, 249, 592, 604; 2011, 3258)



NRS 220.167 - Distribution of NRS and supplements to district, justice and municipal courts; payment of costs.

1. Each board of county commissioners shall provide a complete set of Nevada Revised Statutes with annotations to each district court or department thereof and each justice court or department thereof regularly established in the county, and shall provide corresponding sets of replacement or supplementary pages as issued.

2. The governing body of each city shall similarly provide for each department of its municipal court.

3. If a justice of the peace is ex officio municipal judge, the county and city shall share equally the cost for his or her court.

(Added to NRS by 1977, 484; A 1979, 508; 1989, 250, 592, 604)



NRS 220.170 - Certification of NRS and supplements; citation of NRS as official codified version of Statutes of Nevada and prima facie evidence of law; form of citations to NRS.

1. The master copy of Nevada Revised Statutes, as printed and bound in accordance with NRS 220.130, must contain a certificate of the Director of the Statute Revision Commission that the Director has compared each section thereof with the original section of the enrolled bill by which Nevada Revised Statutes was adopted and enacted, and that the sections in the published edition are correctly copied. All other printed and bound copies of Nevada Revised Statutes must contain a copy of the certificate.

2. Each set of replacement or supplementary pages, prepared in accordance with NRS 220.160 and published before January 1, 1963, for inclusion in the master copy of Nevada Revised Statutes, must be accompanied by a certificate of the Director of the Statute Revision Commission, and each set published after January 1, 1963, by a certificate of the Legislative Counsel, that such person has compared each section thereof with the original section of the enrolled bill, and that, with the exception of the changes authorized by law, the sections set forth in the replacement or supplementary pages are correctly copied. All other sets of replacement or supplementary pages must be accompanied by a copy of the certificate. All such certificates must be inserted in the bound copies of Nevada Revised Statutes in chronological order immediately following the initial certificate of the Director.

3. Copies of Nevada Revised Statutes, as printed, published, revised, supplemented and certified in accordance with this chapter, constitute the official codified version of Statutes of Nevada and may be cited as prima facie evidence of the law in all of the courts of this state. Except as otherwise provided in this subsection, that evidence may be rebutted by proof that the statutes cited differ from the official Statutes of Nevada. That evidence may not be rebutted by proof that the statutes differ from the official Statutes of Nevada in a manner authorized pursuant to NRS 220.120.

4. Nevada Revised Statutes and its component parts may be cited as follows:

(a) Nevada Revised Statutes: NRS

(b) A title: title 00 of NRS

(c) A chapter: chapter 000 of NRS

(d) A section: NRS 000.000

[13:304:1951; A 1953, 388] (NRS A 1957, 5; 1963, 1024; 1967, 35; 1989, 1167; 2003, 328)






Chapter 223 - Governor

NRS 223.010 - Qualifications of Governor.

No person shall be eligible to the Office of Governor unless the person:

1. Has attained the age of 25 years at the time of such election; and

2. Is a qualified elector and has been a citizen resident of this State for 2 years next preceding the election.

[Part 2:108:1866; A 1953, 711; 1955, 459]



NRS 223.020 - Election; term of office.

1. The Governor shall be elected by the qualified electors of the State.

2. The Governor shall be chosen at the general election of 1866, and every 4th year thereafter, and shall hold office for the term of 4 years from the time of his or her installment and until his or her successor shall be qualified.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 10:108:1866; B 2608; BH 1645; C 1791; RL 2774; NCL 4774]



NRS 223.025 - Governor-elect: Payment of expenses for clerical and research assistance.

1. The Department of Administration shall include as a separate item in its budget for each fiscal year in which a Governor is to be elected a reasonable amount to pay transitional expenses of the Governor-elect for clerical and research assistance.

2. The State Controller shall, within the limits of legislative appropriation, draw a warrant for the payment of necessary expenses for clerical and research assistance for the Governor-elect upon submission of one or more claims by the Governor-elect.

3. The provisions of subsection 2 do not apply if the incumbent Governor is elected to succeed himself or herself.

(Added to NRS by 1969, 111; A 1973, 263; 2001, 949)



NRS 223.030 - Oath.

The Governor shall take and subscribe to the official oath before the Chief Justice or one of the associate justices of the Supreme Court on the 1st Monday of January next succeeding his or her election.

[Part 25:108:1866; A 1881, 22; BH 1660; C 1806; RL 2789; NCL 4789]



NRS 223.040 - Office and residence.

The Governor shall keep his or her office and reside at the seat of government.

[Part 10:108:1866; B 2608; BH 1645; C 1791; RL 2774; NCL 4774]



NRS 223.050 - Salary.

1. Until the first Monday in January 2007, the Governor is entitled to receive an annual salary of $117,000. From the first Monday in January 2007, until the first Monday in January 2011, the Governor is entitled to receive an annual salary of $141,000.

2. On the first Monday in January 2011 and on the first Monday of every fourth year thereafter, the salary of the Governor must be increased by an amount equal to the cumulative percentage increase in the salaries of the classified employees of this State during the immediately preceding term of the Governor.

[Part 1:295:1953; A 1955, 527] + [1:320:1955] + [11:320:1955] + [13:320:1955] (NRS A 1957, 771; 1961, 304; 1965, 969; 1969, 790; 1971, 2207; 1977, 1015; 1981, 1370; 1985, 1609; 1989, 1897; 1997, 1226; 2005, 1182)



NRS 223.060 - Resignation.

The Governor shall transmit his or her resignation to the Legislature, if in session, and if not in session shall then transmit it to the Secretary of State.

[Part 34:108:1866; B 2632; BH 1669; C 1815; RL 2798; NCL 4798]



NRS 223.080 - When President Pro Tempore of Senate, Speaker of Assembly or Secretary of State act as Governor.

1. If, during the vacancy in the Office of the Governor, the Lieutenant Governor shall die, be impeached, be displaced, resign, or become incapable of performing the duties of the office, or be absent from the State, the President Pro Tempore of the Senate shall act as Governor until the vacancy shall be filled or the disability shall cease.

2. In case of the inability of the President Pro Tempore of the Senate to act as Governor in the event of a vacancy in the Office of Lieutenant Governor, the Speaker of the Assembly shall be called upon to serve until the vacancy shall be filled. If the Speaker of the Assembly is ineligible or unable to act, the Secretary of State shall be next in line of succession.

3. To effect the purposes of this section, the President Pro Tempore of the Senate and the Speaker of the Assembly shall each be deemed to hold their respective offices until their successors shall have been elected and qualified.

[44:108:1866; A 1947, 11; 1949, 39; 1943 NCL 4808]



NRS 223.085 - Staff: Employment; salaries and benefits; rules and policies; Chief Information Officer of the State.

1. The Governor may, within the limits of available money, employ such persons as he or she deems necessary to provide an appropriate staff for the Office of the Governor, including, without limitation, the Office of Economic Development, the Office of Science, Innovation and Technology and the Governor s mansion. Any such employees are not in the classified or unclassified service of the State and, except as otherwise provided in NRS 231.043 and 231.047, serve at the pleasure of the Governor.

2. The Governor shall:

(a) Determine the salaries and benefits of the persons employed pursuant to subsection 1, within limits of money available for that purpose; and

(b) Adopt such rules and policies as he or she deems appropriate to establish the duties and employment rights of the persons employed pursuant to subsection 1.

3. The Governor may:

(a) Appoint a Chief Information Officer of the State; or

(b) Designate the Administrator as the Chief Information Officer of the State.

If the Administrator is so appointed, the Administrator shall serve as the Chief Information Officer of the State without additional compensation.

4. As used in this section, Administrator means the Administrator of the Division of Enterprise Information Technology Services of the Department of Administration.

(Added to NRS by 1967, 1488; A 1971, 1423; 1981, 1271; 1997, 616; 1999, 3278; 2001, 2284; 2009, 2651; 2011, 2935, 3427)



NRS 223.121 - Portrait of Governor.

1. The Director may, upon the election of each new Governor, enter into a contract with an artist for the purpose of procuring a portrait of that Governor for display in the Capitol Building.

2. The portrait must be painted in oil colors and appropriately framed. The painting and framing must be done in the same manner, style and size as the portraits of former Governors of the State displayed in the Capitol Building.

3. The contract price must not exceed the appropriation made for this purpose to the Account for the Governor s Portrait in the State General Fund. The contract price must include the cost of the portrait and the frame.

4. The portrait and frame are subject to the approval of the Governor.

5. Upon delivery of the approved, framed portrait to the Secretary of State and its acceptance by the Director, the State Controller shall draw his or her warrant in an amount equal to the contract price and the State Treasurer shall pay the warrant from the Account for the Governor s Portrait. Any balance remaining in the Account immediately lapses to the State General Fund.

6. As used in this section, Director means the Director of the Department of Tourism and Cultural Affairs.

(Added to NRS by 1981, 1553; A 1985, 713; 2007, 3306; 2011, 2936)



NRS 223.140 - Power to close banks and other financial institutions.

The Governor shall have the power to direct the closing of any or all banks and other financial institutions for definite periods of time whenever the public interest requires such action to be taken, as in time of war, insurrections, invasions, riots, or a state, district or national financial crisis; provided:

1. That the State Board of Finance shall by formal resolution request such action; and

2. That banks desiring not to avail themselves of such holiday declared by the Governor may remain open and continue to do business upon notifying the Governor of such intention and receiving the consent of the State Board of Finance.

[4:38:1933; 1931 NCL 3306.03]



NRS 223.150 - Governor may order military force to assist sheriff in executing process.

If it appears to the Governor that the power of any county is not sufficient to enable the sheriff to execute process delivered to the sheriff, the Governor shall, on the application of the sheriff, order such military force from any other county or counties as shall be necessary.

[86:108:1866; B 2684; BH 1721; C 1867; RL 2835; NCL 4835]



NRS 223.160 - Governor may order armed force when unlawful assembly.

1. When there is an unlawful or riotous assembly, with the intent to commit a felony, or to offer violence to person or property, or to resist, by force, the laws of the State, and the fact is made to appear to the Governor, the Governor may issue an order directed to the commanding officer of a division, brigade, regiment, battalion or company, to order his or her command, or any part thereof (describing the kind and number of troops), to appear at a time and place therein specified, to aid the civil authorities in suppressing violence and enforcing the laws.

2. The commanding officer to whom the order is given shall forthwith obey the same, and the troops so required shall appear at the time and place appointed, armed and equipped with ammunition as per inspection, and shall execute any order that they shall then and there receive, according to law.

[Part 93:108:1866; B 2691; BH 1728; C 1874; RL 2840; NCL 4840] + [94:108:1866; B 2692; BH 1729; C 1875; RL 2841; NCL 4841]



NRS 223.170 - Armed force to obey Governor s order.

When an armed force is called out for the purpose of suppressing an unlawful or riotous assembly, or arresting the offenders, it shall obey such orders in relation thereto as may have been made by the Governor.

[Part 92:108:1866; B 2690; BH 1727; C 1873; RL 2839; NCL 4839]



NRS 223.180 - Governor may proclaim county in insurrection.

1. When the Governor shall be satisfied that the execution of civil or criminal process has been forcibly resisted in any county, by bodies of persons, or that combinations to resist the execution of process by force exist in any county, and that the power of the county has been exerted and has not been sufficient to enable the officer having the process to execute it, the Governor may, on the application of the officer, or of the district attorney or district judge of the county, by proclamation, to be published in such papers as the Governor shall direct, declare the county to be in a state of insurrection, and may order into the service of the State such number and description of volunteers, or uniformed companies or other militia of the State as the Governor shall deem necessary, to serve for such term and under the command of such officers as the Governor shall direct.

2. The Governor may, when he or she shall think proper, revoke the proclamation authorized by subsection 1, or declare that it shall cease at such time and in such manner as he or she shall direct.

[95:108:1866; B 2693; BH 1730; C 1876; RL 2842; NCL 4842] + [96:108:1866; B 2694; BH 1731; C 1877; RL 2843; NCL 4843]



NRS 223.190 - Governor to advise Legislature of appointments made to fill vacancies.

At the earliest day practicable, the Governor shall lay before the Legislature a statement of all appointments made by him or her to fill vacancies in office since the preceding session.

[47:108:1866; B 2645; BH 1682; C 1828; RL 2811; NCL 4811]



NRS 223.195 - Residency requirement for Governor to appoint person to board, commission, committee, council, authority or other similar body; exceptions.

1. Except as otherwise provided in this section, when the Governor discharges a duty or exercises a power conferred by law to appoint a person to a new term or to fill a vacancy on a board, commission, committee, council, authority or similar body, the Governor shall appoint a person who has, in accordance with the provisions of NRS 281.050, actually, as opposed to constructively, resided, for at least 6 months immediately preceding the date of the appointment:

(a) In this State; and

(b) If current residency in a particular county, district, ward, subdistrict or any other unit is prescribed by the provisions of law that govern the position, also in that county, district, ward, subdistrict or other unit.

2. The provisions of subsection 1 do not apply if:

(a) A requirement of law concerning another characteristic or status that a member must possess, including, without limitation, membership in another organization, would make it impossible to fulfill the provisions of subsection 1; or

(b) The membership of the particular board, commission, committee, council, authority or similar body includes residents of another state and the provisions of subsection 1 would conflict with a requirement that applies to all members of that body.

(Added to NRS by 2005, 1580)



NRS 223.200 - Highway Safety Act of 1966: Governor s powers and duties; Program; Account.

1. The Governor may contract and do all other things necessary to secure the full benefits available to this State pursuant to the Highway Safety Act of 1966 (including 23 U.S.C. ch. 4). In so doing, the Governor shall cooperate with federal and state agencies, private and public organizations, and private persons to effectuate the purposes of that act and all amendments to it which are subsequently enacted.

2. The Governor shall administer through an appropriate state agency the highway safety programs of this State and those of its political subdivisions in accordance with the Highway Safety Act of 1966 and federal rules and regulations for carrying it out.

3. The state agency designated by the Governor pursuant to subsection 2 shall, with the assistance of the Legislative Commission, the Supreme Court of Nevada, the Department of Transportation, the Division of Public and Behavioral Health of the Department of Health and Human Services, the Department of Education and other state agencies and local subdivisions, cause to be prepared a comprehensive Highway Safety Program Plan detailing how the State of Nevada proposes to progress toward long-range state goals to achieve full compliance with the program standards adopted pursuant to the Highway Safety Act of 1966. The Plan must, without limitation, include:

(a) Estimates when the State could begin each program specified in the standards;

(b) Estimates of annual costs of each program;

(c) Estimates when the State will reach full compliance with the standards; and

(d) Projects deemed appropriate for planning and administration of the State Highway Safety Program.

4. Costs of preparation of the Highway Safety Program must be paid from the Highway Safety Program Planning Account, which is hereby created in the State General Fund. Money provided by direct legislative appropriation must be accounted for in the Account, and money received from the Federal Government and from donations must be deposited in the State Treasury for credit to the Account. The state agency designated by the Governor pursuant to subsection 2 may make the necessary applications for federal money and provide required demonstrations that federal money will be matched with state money in the Highway Safety Program Planning Account. The state agency may also accept donations for the purpose of preparing the Highway Safety Program.

(Added to NRS by 1967, 1113; A 1973, 1406; 1979, 101, 1644, 1787; 1991, 1756)



NRS 223.210 - Temporary authority of Governor to act and expend money in certain circumstances; duties of Legislative Commission; report to Legislature.

1. Whenever any Act of Congress, regulation promulgated by the President or from an executive department of the Federal Government, or decision of a court of the United States or of this State requires the Governor to perform any act for which legislative authority is lacking, either absolutely or in the alternative of forfeiting a grant of money or other thing of value or of action by the requiring authority, and the Legislature is not in session and cannot reasonably be convened in a special session, the Governor may, with the approval of the Legislative Commission:

(a) Perform the act required.

(b) Direct an existing agency, board or commission to do the act required.

(c) Accept money or some other thing of value from the Federal Government, and contract with respect to such acceptance.

(d) Expend, for the purpose required, any money so accepted from the Federal Government or available to him or her from any nonstate source or from the Emergency Account. Any expenditures from the Emergency Account for the purposes provided in this subsection must be first approved by the Legislative Commission.

2. The Governor and the Legislative Commission shall report any action taken by them to the next session of the Legislature, whether regular or special. Unless the Legislature acts affirmatively to authorize the Governor or some other agency, board or commission to do the act required, all authority conferred by this section expires by limitation on the 11th day after the final adjournment of the session. In case of such an expiration, neither the Governor nor any agency, board or commission may expend any money received pursuant to this section except as required by a valid contract executed prior to the expiration.

3. As used in this section, the phrase cannot reasonably be convened in a special session imposes a duty upon the Governor or the members of the Legislature to consider, among other things:

(a) The importance of the act required in relation to State Government as a whole;

(b) The amount of money to be expended pursuant to this section in relation to the cost of a special session; and

(c) The interval remaining before the next regular session.

(Added to NRS by 1969, 90; A 1977, 329; 1991, 1756; 2013, 3753)



NRS 223.240 - Governor may enter into agreements or compacts concerning furnishing and exchange of police services.

1. The Governor may, on behalf of this State, enter into mutual or reciprocal aid agreements or compacts with other states or the Federal Government, either on a statewide or political subdivision basis. Prior to committing the personnel, equipment or facilities of any political subdivision of this State, the Governor shall consult with and obtain the approval of the law enforcement executive and the chief executive of each of the political subdivisions affected.

2. Such agreements shall be limited to furnishing or exchange of:

(a) Police services;

(b) Personnel necessary to provide or conduct such services; and

(c) Such other supplies, equipment, facilities, personnel and services as are needed to support such services.

3. The agreements may relate to the terms and conditions of mutual or reciprocal aid and to reimbursement of costs and expenses for equipment, supplies, personnel and similar items for mobile support units and police units.

4. Any such agreement may not extend beyond the elected term of the Governor of this State who entered into such agreement.

(Added to NRS by 1975, 481)



NRS 223.500 - Definitions.

As used in NRS 223.500 to 223.575, inclusive, unless the context otherwise requires, the words and terms defined in NRS 223.505 to 223.535, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1999, 1806; A 2001, 2653; 2003, 1507; 2011, 972; 2013, 1613)



NRS 223.505 - Advocate defined.

Advocate means the Governor s Consumer Health Advocate appointed pursuant to NRS 223.550.

(Added to NRS by 2011, 972)



NRS 223.510 - Consumer defined.

Consumer means a natural person who:

1. Has or is in need of coverage under a health care plan;

2. Is in need of information or other assistance regarding a prescription drug program;

3. May need information concerning purchasing prescription drugs from Canadian pharmacies; or

4. Is in need of information or other assistance regarding his or her health care services or disputes in billing related to his or her medical claims.

(Added to NRS by 1999, 1806; A 2003, 1507; 2005, 22nd Special Session, 155; 2011, 587)



NRS 223.520 - Director defined.

Director means the Director of the Department of Health and Human Services.

(Added to NRS by 1999, 1806; A 2011, 972)



NRS 223.530 - Health care plan defined.

Health care plan means a policy, contract, certificate or agreement offered or issued to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services.

(Added to NRS by 1999, 1806)



NRS 223.535 - Prescription drug program defined.

Prescription drug program means a program:

1. Sponsored or conducted by a manufacturer of prescription drugs at no charge; or

2. Offered by the State of Nevada or a political subdivision thereof.

(Added to NRS by 2003, 1506)



NRS 223.540 - Applicability of

NRS 223.085. The provisions of NRS 223.085 do not apply to the provisions of NRS 223.500 to 223.575, inclusive.

(Added to NRS by 1999, 1806; A 2001, 2653; 2013, 1613)



NRS 223.550 - Creation of Office for Consumer Health Assistance; appointment and qualifications of Governor s Consumer Health Advocate; payment of costs from assessments, gifts, grants or donations, and direct legislative appropriation.

1. The Office for Consumer Health Assistance is hereby established in the Department of Health and Human Services. The Director shall appoint the Governor s Consumer Health Advocate to head the Office. The Advocate must:

(a) Be selected on the basis of his or her training, experience, capacity and interest in health-related services.

(b) Be a graduate of an accredited college or university. The Director shall, to the extent practicable, give preference to a person who has a degree in the field of health, social science, public administration or business administration or a related field.

(c) Have not less than 3 years of experience in the administration of health care or insurance programs.

(d) Have expertise and experience in the field of advocacy.

2. The cost of carrying out the provisions of NRS 223.500 to 223.575, inclusive, must be paid as follows:

(a) That portion of the cost related to providing assistance to consumers and injured employees concerning workers compensation must be paid from the assessments levied pursuant to NRS 232.680.

(b) That portion of the cost related to the operation of the Bureau for Hospital Patients created pursuant to NRS 223.575 must be paid from the assessments levied pursuant to that section.

(c) That portion of the cost related to providing assistance to consumers in need of information or other facilitation regarding a prescription drug program may, to the extent money is available from this source, be paid from the proceeds of any gifts, grants or donations that are received by the Advocate for this purpose.

(d) That portion of the cost related to providing assistance to consumers in need of information concerning purchasing prescription drugs from Canadian pharmacies may, to the extent money is available from this source, be paid from the proceeds of any gifts, grants or donations that are received by the Advocate for this purpose.

(e) The remaining cost must be provided by direct legislative appropriation from the State General Fund and be paid out on claims as other claims against the State are paid.

(Added to NRS by 1999, 1806; A 2001, 778, 2653; 2003, 1507; 2005, 22nd Special Session, 155; 2011, 972; 2013, 1613)



NRS 223.560 - Duties of Advocate; authority of Advocate to adopt regulations.

1. The Advocate shall:

(a) Respond to written and telephonic inquiries received from consumers and injured employees regarding concerns and problems related to health care and workers compensation;

(b) Assist consumers and injured employees in understanding their rights and responsibilities under health care plans, including, without limitation, the Public Employees Benefits Program, and policies of industrial insurance;

(c) Identify and investigate complaints of consumers and injured employees regarding their health care plans, including, without limitation, the Public Employees Benefits Program, and policies of industrial insurance and assist those consumers and injured employees to resolve their complaints, including, without limitation:

(1) Referring consumers and injured employees to the appropriate agency, department or other entity that is responsible for addressing the specific complaint of the consumer or injured employee; and

(2) Providing counseling and assistance to consumers and injured employees concerning health care plans, including, without limitation, the Public Employees Benefits Program, and policies of industrial insurance;

(d) Provide information to consumers and injured employees concerning health care plans, including, without limitation, the Public Employees Benefits Program, and policies of industrial insurance in this State;

(e) Establish and maintain a system to collect and maintain information pertaining to the written and telephonic inquiries received by the Office for Consumer Health Assistance;

(f) Take such actions as are necessary to ensure public awareness of the existence and purpose of the services provided by the Advocate pursuant to this section;

(g) In appropriate cases and pursuant to the direction of the Advocate, refer a complaint or the results of an investigation to the Attorney General for further action;

(h) Provide information to and applications for prescription drug programs for consumers without insurance coverage for prescription drugs or pharmaceutical services;

(i) Establish and maintain an Internet website which includes:

(1) Information concerning purchasing prescription drugs from Canadian pharmacies that have been recommended by the State Board of Pharmacy for inclusion on the Internet website pursuant to subsection 4 of NRS 639.2328;

(2) Links to websites of Canadian pharmacies which have been recommended by the State Board of Pharmacy for inclusion on the Internet website pursuant to subsection 4 of NRS 639.2328; and

(3) A link to the website established and maintained pursuant to NRS 439A.270 which provides information to the general public concerning the charges imposed and the quality of the services provided by the hospitals and surgical centers for ambulatory patients in this State; and

(j) Assist consumers with filing complaints against health care facilities and health care professionals. As used in this subsection, health care facility has the meaning ascribed to it in NRS 162A.740.

2. The Advocate may adopt regulations to carry out the provisions of NRS 223.560 to 223.575, inclusive.

(Added to NRS by 1999, 1806; A 2003, 1507; 2005, 22nd Special Session, 156; 2007, 2358, 2881; 2009, 559; 2011, 587, 973; 2013, 1614)



NRS 223.570 - Powers of Advocate; conflicts of interest.

1. The Advocate, within the limits of available money:

(a) Shall, to carry out the provisions of this section and NRS 223.560, employ at least two persons who have experience in the field of workers compensation, including, without limitation, persons who have experience in administering claims or programs related to policies of industrial insurance, representing employees in contested claims relating to policies of industrial insurance or advocating for the rights of injured employees; and

(b) May, in addition to the persons required to be employed pursuant to paragraph (a), employ:

(1) Such persons in the unclassified service of the State as the Advocate determines to be necessary to carry out the provisions of this section and NRS 223.560, including, without limitation, a provider of health care, as that term is defined in NRS 449.581.

(2) Such additional personnel as may be required to carry out the provisions of this section and NRS 223.560, who must be in the classified service of the State.

A person employed pursuant to the authority set forth in this subsection must be qualified by training and experience to perform the duties for which the Advocate employs that person.

2. The Advocate may:

(a) To the extent not otherwise prohibited by law, obtain such information from consumers, injured employees, health care plans, prescription drug programs and policies of industrial insurance as the Advocate determines to be necessary to carry out the provisions of this section and NRS 223.560.

(b) Apply for any available grants, accept any gifts, grants or donations and use any such gifts, grants or donations to aid the Office for Consumer Health Assistance in carrying out its duties pursuant to paragraphs (h) and (i) of subsection 1 of NRS 223.560.

3. The Advocate and the Advocate s employees shall not have any conflict of interest relating to the performance of their duties pursuant to this section and NRS 223.560. For the purposes of this subsection, a conflict of interest shall be deemed to exist if the Advocate or employee, or any person affiliated with the Advocate or employee:

(a) Has direct involvement in the licensing, certification or accreditation of a health care facility, insurer or provider of health care;

(b) Has a direct ownership interest or investment interest in a health care facility, insurer or provider of health care;

(c) Is employed by, or participating in, the management of a health care facility, insurer or provider of health care; or

(d) Receives or has the right to receive, directly or indirectly, remuneration pursuant to any arrangement for compensation with a health care facility, insurer or provider of health care.

(Added to NRS by 1999, 1807; A 2001, 2653; 2003, 1508; 2005, 1073; 2005, 22nd Special Session, 156; 2011, 588, 974; 2013, 1615)



NRS 223.575 - Creation of Bureau for Hospital Patients; powers and duties of Advocate or Advocate s designee; annual assessment of hospitals.

1. The Bureau for Hospital Patients is hereby created within the Office for Consumer Health Assistance.

2. The Advocate:

(a) Is responsible for the operation of the Bureau, which must be easily accessible to the clientele of the Bureau.

(b) Shall appoint and supervise such additional employees as are necessary to carry out the duties of the Bureau. The employees of the Bureau are in the unclassified service of the State.

3. The Advocate or the Advocate s designee may, upon request made by either party, hear, mediate, arbitrate or resolve by alternative means of dispute resolution disputes between patients and hospitals. The Advocate or the Advocate s designee may decline to hear a case that in the Advocate s opinion is trivial, without merit or beyond the scope of his or her jurisdiction. The Advocate or the Advocate s designee may hear, mediate, arbitrate or resolve through alternative means of dispute resolution disputes regarding:

(a) The accuracy or amount of charges billed to a patient;

(b) The reasonableness of arrangements made for a patient to pay any bill for medical services, including, without limitation, arrangements to pay hospital bills made pursuant to paragraph (c) of subsection 1 of NRS 439B.260; and

(c) Such other matters related to the charges for care provided to a patient as the Advocate or the Advocate s designee determines appropriate for arbitration, mediation or other alternative means of dispute resolution.

The Advocate s designee must be an employee of the State and, except for the purposes of this subsection, must not be employed by, or otherwise associated with, the Bureau or the Office for Consumer Health Assistance.

4. The decision of the Advocate or the Advocate s designee is a final decision for the purpose of judicial review.

5. Each hospital, other than federal and state hospitals, with 49 or more licensed or approved hospital beds shall pay an annual assessment for the support of the Bureau. On or before July 15 of each year, the Advocate shall notify each hospital of its assessment for the fiscal year. Payment of the assessment is due on or before September 15. Late payments bear interest at the rate of 1 percent per month or fraction thereof.

6. The total amount assessed pursuant to subsection 5 for a fiscal year must not be more than $100,000 adjusted by the percentage change between January 1, 1991, and January 1 of the year in which the fees are assessed, in the Consumer Price Index (All Items) published by the United States Department of Labor.

7. The total amount assessed must be divided by the total number of patient days of care provided in the previous calendar year by the hospitals subject to the assessment. For each hospital, the assessment must be the result of this calculation multiplied by its number of patient days of care for the preceding calendar year.

(Added to NRS by 2001, 2652; A 2003, 351; 2005, 1022; 2011, 589, 975; 2013, 1615)



NRS 223.580 - Annual report: Requirements.

Repealed. (See chapter 337, Statutes of Nevada 2013, at page 1634.)



NRS 223.600 - Establishment; appointment of Director; other employment by Director prohibited.

1. The Office of Science, Innovation and Technology is hereby established in the Office of the Governor.

2. The Governor shall appoint the Director of the Office of Science, Innovation and Technology. In making the appointment, the Governor:

(a) Shall give consideration to any recommendation which is submitted by the Chancellor of the Nevada System of Higher Education.

(b) May assemble a panel of persons with appropriate experience in science and technology to make recommendations of qualified candidates for the position of Director.

3. The Director shall devote his or her entire time and attention to the business of his or her office and shall not engage in any other gainful employment or occupation.

4. The Director is not in the classified or unclassified service of the State and serves at the pleasure of the Governor.

(Added to NRS by 2001, 2284)



NRS 223.610 - Duties of Director.

The Director of the Office of Science, Innovation and Technology shall:

1. Advise the Governor and the Executive Director of the Office of Economic Development on matters relating to science, innovation and technology.

2. Work in coordination with the Office of Economic Development to establish criteria and goals for economic development and diversification in this State in the areas of science, innovation and technology.

3. As directed by the Governor and the Executive Director of the Office of Economic Development, identify, recommend and carry out policies related to science, innovation and technology.

4. Report periodically to the Executive Director of the Office of Economic Development concerning the administration of the policies and programs of the Office of Science, Innovation and Technology.

5. Develop and coordinate efforts to attract biotechnological companies to this State.

6. Establish and maintain a clearinghouse of information regarding biotechnological business in this State.

7. In carrying out his or her duties pursuant to this section, consult with the Executive Director of the Office of Economic Development and cooperate with the Executive Director in implementing the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053.

(Added to NRS by 2001, 2285; A 2011, 3427)



NRS 223.620 - Acceptance of gifts and money by Director; membership of Director on Nevada Technology Council.

1. The Director of the Office of Science, Innovation and Technology may:

(a) Accept any gift, donation, bequest or devise; and

(b) Apply for and accept any grant, loan or other source of money,

to assist the Director in carrying out his or her duties.

2. The Director may serve as a member of the Nevada Technology Council.

(Added to NRS by 2001, 2285)



NRS 223.630 - Creation of Account; deposit of money.

1. The Account for the Office of Science, Innovation and Technology is hereby created in the State General Fund. The Account must be administered by the Director of the Office of Science, Innovation and Technology.

2. Any money accepted pursuant to NRS 223.620 must be deposited in the Account.

3. The interest and income earned on the money in the Account, after deducting any applicable charges, must be credited to the Account.

4. The money in the Account must only be used to carry out the duties of the Director.

5. Claims against the Account must be paid as other claims against the State are paid.

(Added to NRS by 2001, 2285)






Chapter 224 - Lieutenant Governor

NRS 224.010 - Qualifications of Lieutenant Governor.

No person shall be eligible to the Office of Lieutenant Governor unless the person:

1. Has attained the age of 25 years at the time of such election; and

2. Is a qualified elector and has been a citizen resident of this State for 2 years next preceding the election.

[Part 2:108:1866; A 1953, 711; 1955, 459]



NRS 224.020 - Election; term of office.

1. The Lieutenant Governor shall be elected by the qualified electors of the State.

2. The Lieutenant Governor shall be chosen at the general election of 1866, and every 4th year thereafter, and shall hold office for the term of 4 years from the time of his or her installment and until his or her successor shall be qualified.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 10:108:1866; B 2608; BH 1645; C 1791; RL 2774; NCL 4774]



NRS 224.030 - Oath.

The Lieutenant Governor shall take and subscribe to the official oath before the Chief Justice or one of the associate justices of the Supreme Court on the 1st Monday of January next succeeding his or her election.

[Part 25:108:1866; A 1881, 22; BH 1660; C 1806; RL 2789; NCL 4789]



NRS 224.040 - Residence.

The Lieutenant Governor shall not be required to reside at the seat of state government.

[1:32:1895; C 2095; RL 4249; NCL 7407]



NRS 224.050 - Salary; allowances; expenses.

1. Until the first Monday in January 2007, the Lieutenant Governor is entitled to receive an annual salary of $50,000. From the first Monday in January 2007, until the first Monday in January 2011, the Lieutenant Governor is entitled to receive an annual salary of $60,000.

2. On the first Monday in January 2011 and on the first Monday of every fourth year thereafter, the salary of the Lieutenant Governor must be increased by an amount equal to the cumulative percentage increase in the salaries of the classified employees of this State during the immediately preceding term of the Lieutenant Governor.

3. In addition to the annual salary provided for in subsections 1 and 2, the Lieutenant Governor is entitled to receive the compensation provided for a majority of the members of the Legislature during the first 60 days of the session and the per diem allowance and travel expenses authorized for the members of the Legislature.

4. In addition to the salary provided in subsections 1, 2 and 3, the Lieutenant Governor is entitled to receive $130 for each day on which he or she is actually employed as Governor and the per diem allowance and travel expenses as provided for state officers and employees generally when acting as Governor, or when discharging other official duties as Lieutenant Governor, at times when the Legislature is not in session.

[2:295:1953] (NRS A 1957, 772; 1959, 390; 1961, 305; 1965, 970; 1969, 790; 1971, 2207; 1977, 1015; 1981, 1370; 1985, 401, 1609; 1989, 1897; 1997, 1226; 2005, 1183)



NRS 224.060 - Resignation.

The Lieutenant Governor shall transmit his or her resignation to the Legislature, if in session, and if not in session shall then transmit it to the Secretary of State.

[Part 34:108:1866; B 2632; BH 1669; C 1815; RL 2798; NCL 4798]






Chapter 225 - Secretary of State

NRS 225.010 - Qualifications of Secretary of State.

No person shall be eligible to the Office of Secretary of State unless the person:

1. Has attained the age of 25 years at the time of such election; and

2. Is a qualified elector and has been a citizen resident of this State for 2 years next preceding the election.

[Part 2:108:1866; A 1953, 711; 1955, 459]



NRS 225.020 - Election; term of office.

1. The Secretary of State shall be elected by the qualified electors of the State.

2. The Secretary of State shall be chosen at the general election of 1866, and every 4th year thereafter, and shall hold office for the term of 4 years from the time of his or her installment and until his or her successor shall be qualified.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 10:108:1866; B 2608; BH 1645; C 1791; RL 2774; NCL 4774]



NRS 225.030 - Office.

The Secretary of State shall keep his or her office at the seat of government.

[Part 10:108:1866; B 2608; BH 1645; C 1791; RL 2774; NCL 4774] (NRS A 1977, 1369)



NRS 225.050 - Salary.

1. Until the first Monday in January 2007, the Secretary of State is entitled to receive an annual salary of $80,000. From the first Monday in January 2007, until the first Monday in January 2011, the Secretary of State is entitled to receive an annual salary of $97,000.

2. On the first Monday in January 2011 and on the first Monday of every fourth year thereafter, the salary of the Secretary of State must be increased by an amount equal to the cumulative percentage increase in the salaries of the classified employees of this State during the immediately preceding term of the Secretary of State.

[3:295:1953; A 1955, 527] + [2:320:1955] + [11:320:1955] + [13:320:1955] (NRS A 1957, 540; 1961, 305; 1965, 970; 1969, 791; 1971, 2207; 1977, 1015; 1981, 1370; 1985, 1609; 1989, 1897; 1997, 1226; 2005, 1183)



NRS 225.060 - Deputies and Executive Assistant: Appointment; bond; restrictions on other employment.

1. The Secretary of State may, under his or her hand and seal, appoint an Executive Assistant, a Chief Deputy, a Deputy of Commercial Recordings, a Deputy of Elections and not more than two additional deputies in the unclassified service of the State as he or she may deem necessary to perform fully the duties of the Office of Secretary of State. The Chief Deputy, Deputy of Commercial Recordings, Deputy of Elections and any other deputies so appointed may perform all the duties required of the Secretary of State.

2. For his or her own security, the Secretary of State may require each deputy to give him or her a bond in such sum and with such sureties as the Secretary of State may deem sufficient.

3. Except as otherwise provided in NRS 284.143, the persons appointed pursuant to subsection 1 shall devote their entire time and attention to the business of their offices and shall not pursue any other businesses or occupations or hold any other office of profit.

[Part 14:40:1865; B 2795; BH 1799; C 1939; RL 4261; NCL 7417] (NRS A 1967, 1488; 1971, 1423; 1981, 1271; 1989, 988; 1997, 616; 2001, 1003)



NRS 225.080 - General duties.

The Secretary of State shall:

1. Attest all the official acts and proceedings of the Governor, and affix the seal of the State, with proper attestations, to all commissions, pardons and other public instruments to which the signature of the Governor is required. A copy of these instruments must be filed in the Office of the Secretary of State.

2. Lay all papers, minutes and vouchers relative to the official acts and proceedings of the Governor before either house of the Legislature when required by that house.

3. Keep the official bond of the Treasurer, while the bond is in force.

4. Permit all the records and transactions of the Office of the Secretary of State to be open at all times to the inspection and examination of any committee of either house of the Legislature.

5. Furnish information, in writing, upon any subject relating to the duties of the Office of the Secretary of State to the Governor, whenever required.

6. Deliver, in good order and condition, to his or her successor, all records, books, papers and other things belonging to the Office of the Secretary of State.

[5:40:1865; B 2786; BH 1791; C 1933; RL 4255; NCL 7412] (NRS A 1985, 1487; 1997, 2805)



NRS 225.083 - False or forged documents: Posting notice regarding customer s responsibility and penalty; regulations.

1. The Secretary of State shall prominently post the following notice at each office and each location on his or her Internet website at which documents are accepted for filing:

The Secretary of State is not responsible for the content, completeness or accuracy of any document filed in this office. Customers should periodically review the documents on file in this office to ensure that the documents pertaining to them are complete and accurate.

Pursuant to NRS 239.330, any person who knowingly offers any false or forged instrument for filing in this office is guilty of a category C felony and shall be punished by imprisonment in the state prison for a minimum term of not less than 1 year and a maximum term of not more than 5 years and may be further punished by a fine of not more than $10,000. Additionally, any person who knowingly offers any false or forged instrument for filing in this office may also be subject to civil liability.

2. The Secretary of State may adopt regulations prescribing procedures to prevent the filing of false or forged documents in his or her office.

(Added to NRS by 2001, 2375)



NRS 225.084 - Civil liability for filing record which is forged or fraudulently altered, record containing false statement of material fact or record filed in bad faith; regulations.

1. A person shall not willfully file, promote the filing of, or cause to be filed, or attempt or conspire to file, promote the filing of, or cause to be filed, any record in the Office of the Secretary of State if the person has actual knowledge that the record:

(a) Is forged or fraudulently altered;

(b) Contains a false statement of material fact; or

(c) Is being filed in bad faith or for the purpose of harassing or defrauding any person.

2. Any person who violates this section is liable in a civil action brought pursuant to this section for:

(a) Actual damages caused by each separate violation of this section or $10,000 for each separate violation of this section, whichever is greater;

(b) All costs of bringing and maintaining the action, including investigative expenses and fees for expert witnesses;

(c) Reasonable attorney s fees; and

(d) Any punitive damages that the facts may warrant.

3. A civil action may be brought pursuant to this section by:

(a) Any person who is damaged by a violation of this section, including, without limitation, any person who is damaged as the result of an action taken in reliance on a record filed in violation of this section; or

(b) The Attorney General, in the name of the State of Nevada, if the matter is referred to the Attorney General by the Secretary of State and if the Attorney General, after due inquiry, determines that a civil action should be brought pursuant to this section. Any money recovered by the Attorney General pursuant to this paragraph, after deducting all costs and expenses incurred by the Attorney General and the Secretary of State to investigate and act upon the violation, must be deposited in the State General Fund.

4. For the purposes of this section, each filing of a single record that constitutes a violation of this section shall be deemed to be a separate violation.

5. The rights, remedies and penalties provided pursuant to this section are cumulative and do not abrogate and are in addition to any other rights, remedies and penalties that may exist at law or in equity, including, without limitation, any criminal penalty that may be imposed pursuant to NRS 239.330.

6. The Secretary of State may adopt regulations prescribing procedures for correcting any record filed in violation of this section.

7. As used in this section, record means information that is:

(a) Inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(b) Filed or offered for filing by a person pursuant to any provision of title 7 of NRS or Article 9 of the Uniform Commercial Code.

(Added to NRS by 2005, 2271; A 2007, 1344)



NRS 225.085 - Records: When deemed filed; retention; disposition; regulations.

1. Except as otherwise provided by specific statute, a record shall be deemed to be filed with the Secretary of State when it is placed in the care, custody and control of the Office of the Secretary of State and the Secretary of State determines that the record:

(a) Is accompanied by the appropriate filing fee, if applicable; and

(b) Meets all other applicable requirements for filing.

2. A record that is filed with the Secretary of State may be disposed of only in accordance with a schedule for retention and disposition approved by the Committee to Approve Schedules for the Retention and Disposition of Official State Records pursuant to procedures set forth in NRS 239.080.

3. The Secretary of State shall adopt regulations to define care, custody and control for the purposes of subsection 1.

(Added to NRS by 1997, 2804; A 2003, 1951)



NRS 225.095 - Immunity from liability for examination, acceptance or filing of certain documents.

The Secretary of State and the deputies, employees and attorneys of the Secretary of State are not liable for any action or omission made in good faith by the Secretary of State, deputy, employee or attorney in the performance of his or her duties or exercise of authority with respect to the examination, acceptance or filing of any document which is received from any person or business association pursuant to title 7 of NRS and which is inaccurate or defective in any way.

(Added to NRS by 2001, 1415; A 2001, 3199)



NRS 225.100 - Duty to furnish certified copies of laws, records and instruments.

The Secretary of State shall furnish, on request, to any person who has paid the proper fee for it, a certified copy of all or any part of any law, act, record or other instrument of writing on file or deposited with the Office of the Secretary of State of which a copy may properly be given.

[6:40:1865; B 2787; BH 1792; C 1934; RL 4256; NCL 7413] (NRS A 1965, 560; 1979, 178)



NRS 225.105 - Uniform Commercial Code: Secretary of State may prescribe standards for forms; regulations concerning fees for forms.

The Secretary of State may prescribe standards for appropriate forms to be used pursuant to NRS 104.9521 which must be accepted by the county recorder of every county of this state at the lower rate prescribed by those sections. The Secretary of State may, by regulation, establish the fees that must be paid to obtain copies of these forms.

(Added to NRS by 1967, 94; A 1997, 2805; 1999, 392)



NRS 225.115 - Administration of oaths.

The Secretary of State and any deputy designated by the Secretary of State may administer any oath or affirmation appropriate to the performance of his or her duties.

(Added to NRS by 1985, 1486)



NRS 225.120 - Biennial report.

On or before September 15 of each even-numbered year, the Secretary of State shall prepare and render a biennial report to the Governor. The report must include:

1. An exhibit showing in detail all expenditures made by the Secretary of State or under the direction of the Secretary of State during the biennium ending June 30 of that even-numbered year;

2. An accounting of all money received by the Secretary of State from whatever source and the disposition made of the money during that biennium; and

3. All matters relating to the general business of the Office of the Secretary of State during that biennium.

[1:103:1873; B 280; BH 1800, 4952; C 1940; RL 4262; NCL 7422] (NRS A 1973, 1409; 2007, 244)



NRS 225.140 - Fees.

1. Except as otherwise provided in subsection 2, in addition to other fees authorized by law, the Secretary of State shall charge and collect the following fees:

For certifying to a copy of any law, joint resolution, transcript of record or other paper on file or of record with the Secretary of State, including, but not limited to, a document required to be filed pursuant to title 24 of NRS, and use of the State Seal, for each impression................................................................................ $20

For each passport or other document signed by the Governor and attested by the Secretary of State 10

2. The Secretary of State:

(a) Shall charge a reasonable fee for searching records and documents kept in his or her office, including, but not limited to, records and documents that are stored on a computer database.

(b) May charge or collect any filing or other fees for services rendered by him or her to the State of Nevada, any local governmental agency or agency of the Federal Government, or any officer thereof in his or her official capacity or respecting his or her office or official duties.

(c) May not charge or collect a filing or other fee for:

(1) Attesting extradition papers or executive warrants for other states.

(2) Any commission or appointment issued or made by the Governor, either for the use of the State Seal or otherwise.

(d) May charge a reasonable fee, not to exceed:

(1) One thousand dollars, for providing service within 1 hour after the time service is requested;

(2) Five hundred dollars, for providing service more than 1 hour but within 2 hours after the time the service is requested; and

(3) One hundred twenty-five dollars, for providing any other special service, including, but not limited to, providing service more than 2 hours but within 24 hours after the time the service is requested, accepting documents filed by facsimile machine and other use of new technology.

(e) Shall charge a person, for each check or other negotiable instrument returned to the Office of the Secretary of State because the person had insufficient money or credit with the drawee to pay the check or other instrument or because the person stopped payment on the check or other instrument:

(1) A fee of $25; and

(2) If the check or other instrument that was returned had been presented for the payment of a filing fee for more than one entity, an additional fee in an amount equal to the actual cost incurred by the Office of the Secretary of State to perform the following actions as a result of the returned check or instrument:

(I) Reversing the status of the entities in the records of the Office of the Secretary of State; and

(II) Recouping any fees charged for services rendered by the Office of the Secretary of State to the entities, including, without limitation, fees charged for providing service pursuant to paragraph (d), providing copies or issuing certificates.

The Secretary of State shall, by regulation, establish procedures for the imposition of the fees authorized by this paragraph and the manner in which a fee authorized by subparagraph (2) will be calculated.

(f) May charge a reasonable fee for searching for and cancelling or removing, if requested, any filing that has been submitted to him or her but not yet processed.

3. The Secretary of State shall post a schedule of the fees authorized to be charged pursuant to this section in a conspicuous place at each office at which such fees are collected.

[Part 2:52:1933; A 1949, 409; 1943 NCL 7421.02] + [Part 1:180:1907; RL 4635; NCL 7695] (NRS A 1963, 59; 1979, 77, 178, 599; 1981, 140; 1983, 705; 1985, 1487; 1987, 1112; 1989, 988; 1991, 1310; 1993, 491; 1997, 888, 2805; 1999, 606; 2001, 582, 3193; 2003, 1951; 2003, 20th Special Session, 131; 2005, 2272; 2009, 1024)



NRS 225.150 - Deposit of fees.

Unless otherwise specifically provided by law, all fees collected by the Secretary of State shall be deposited with the State Treasurer for credit to the State General Fund.

(Added to NRS by 1979, 76)



NRS 225.155 - Excess payments to Secretary of State; disposition.

1. If any money is paid to the Secretary of State which exceeds by less than $15 the amount required by law to be paid, the Secretary of State shall deposit the excess payment with the State Treasurer for credit to the State General Fund.

2. If a payment exceeds the amount required by law to be paid by $15 or more, the Secretary of State shall, if practicable, refund the excess. If the Secretary of State cannot make the refund within 12 months after the date on which the excess payment was received, the Secretary of State shall deposit the excess payment with the State Treasurer for credit to the State General Fund.

(Added to NRS by 1987, 1112; A 1989, 989; 1997, 2806; 1999, 606; 2007, 244)



NRS 225.163 - Petty Cash Account: Creation; use; replenishment.

1. A Petty Cash Account of the Secretary of State is hereby created for each building in which offices of employees of the Secretary of State are located in the sum of $500 each.

2. The State Board of Examiners shall:

(a) Define the purposes for which the petty cash accounts may be used; and

(b) Provide that replenishment claims must be paid from the budgeted resources of the Office of the Secretary of State and processed as other claims against the State are paid.

(Added to NRS by 1997, 2804)



NRS 225.165 - Secretary of State s Trust Account for Advance Fees: Establishment; use; regulations.

1. The Secretary of State may establish a trust account, designated the Secretary of State s Trust Account for Advance Fees, with the State Treasurer in which persons who require the services of the Secretary of State may deposit advance fees for payment of those services. Unless the appropriate fee accompanies the request for service, upon providing the service, the Secretary of State shall cause the Account to be debited.

2. The Secretary of State shall prescribe, by regulation:

(a) The services for which advance fees may be deposited with the State Treasurer and paid for upon providing the service; and

(b) The minimum amount of advance fees each person must maintain in the Trust Account.

3. The State Treasurer, upon consultation with the Secretary of State and the State Controller, shall prescribe the procedure for the deposit and withdrawal of money from the Trust Account.

(Added to NRS by 1989, 987; A 1993, 171; 1997, 2807)



NRS 225.170 - Securities Division: Creation; Administrator; legal counsel.

1. There is hereby created within the Office of the Secretary of State a Securities Division. The Secretary of State shall appoint an Administrator of the Division. The Administrator of the Division is in the unclassified service of the State.

2. The Secretary of State may, alternatively:

(a) Use the services of an assigned deputy attorney general as legal counsel for the Division.

(b) Appoint an attorney as legal counsel for the Division. If appointed, he or she is in the unclassified service of the State.

(c) Contract for services to be rendered by such other legal counsel as are needed for assistance in administering chapter 90 of NRS.

3. Each of the legal counsel must be an attorney admitted to practice law in Nevada.

(Added to NRS by 1987, 1294; A 1987, 2192; 1989, 160; 2001, 1003; 2009, 1026)



NRS 225.200 - Definitions.

As used in NRS 225.200 to 225.270, inclusive, unless the context otherwise requires, the words and terms defined in NRS 225.210 and 225.220 have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 2258; A 2013, 55)



NRS 225.210 - Advisory Committee defined.

Advisory Committee means the Advisory Committee on Participatory Democracy created by NRS 225.240.

(Added to NRS by 2003, 2258)



NRS 225.220 - Participatory democracy defined.

Participatory democracy means the participation of residents of this State in the development of public policy and in the improvement of the operation of government at all levels.

(Added to NRS by 2003, 2258)



NRS 225.230 - Repository defined.

Repealed. (See chapter 18, Statutes of Nevada 2013, at page 58.)



NRS 225.240 - Creation; composition; Chair; terms of members; vacancies; compensation of members.

1. The Advisory Committee on Participatory Democracy is hereby created within the Office of the Secretary of State.

2. The Advisory Committee consists of 10 members including:

(a) The Secretary of State or his or her designee; and

(b) Nine other members appointed by the Secretary of State.

3. The Secretary of State shall:

(a) Consider political, geographical and demographical factors when appointing members of the Advisory Committee;

(b) Select the Chair of the Advisory Committee from among its members; and

(c) Designate an employee of the Office of the Secretary of State to serve as Secretary for the Advisory Committee.

4. The Secretary of State may assign such other employees of his or her Office as he or she deems necessary to assist the Advisory Committee in its duties.

5. The Chair of the Advisory Committee shall appoint a Vice Chair from among the members of the Advisory Committee.

6. After the initial term, each member of the Advisory Committee shall serve for a term of 3 years. Each member of the Advisory Committee serves at the pleasure of the Secretary of State. If a vacancy occurs, the Secretary of State shall appoint a new member to fill the vacancy for the remainder of the unexpired term.

7. Members of the Advisory Committee serve without compensation. If sufficient money is available in the Special Account for the Support of the Advisory Committee created by NRS 225.270, members are entitled to the per diem and travel allowances provided for state officers and employees generally while attending meetings of the Advisory Committee.

(Added to NRS by 2003, 2258)



NRS 225.250 - Duties; authority to establish panel.

1. The Advisory Committee shall:

(a) Assist the Secretary of State in identifying and proposing programs that support participatory democracy and solutions to any problem concerning the level of participatory democracy, including, without limitation, proposing methods to involve the news media in the process of addressing and proposing solutions to such a problem;

(b) Make recommendations to and discuss recommendations with the Secretary of State concerning matters brought to the attention of the Advisory Committee that relate to a program, activity, event or any combination thereof designed to increase or facilitate participatory democracy, including, without limitation, the interaction of citizens with governing bodies in the formulation and implementation of public policy;

(c) Establish a Jean Ford Democracy Award to honor citizens who perform exemplary service in promoting participatory democracy in this State;

(d) Support projects by national, state and local entities that encourage and advance participatory democracy, including programs established by the National Conference of State Legislatures, the State Bar of Nevada, and other public and private organizations; and

(e) Advise the Secretary of State and the Governor concerning the substance of any proclamation issued by the Governor pursuant to NRS 236.035.

2. The Advisory Committee may establish a panel to assist the Advisory Committee in carrying out its duties and responsibilities. The panel may consist of:

(a) Representatives of organizations, associations, groups or other entities committed to improving participatory democracy in this State, including, without limitation, representatives of committees that are led by youths and established to improve the teaching of the principles of participatory democracy in the schools, colleges and universities of this State; and

(b) Any other interested persons with relevant knowledge.

(Added to NRS by 2003, 2258; A 2011, 2936; 2013, 55)



NRS 225.260 - Meetings; quorum.

1. The Advisory Committee shall hold meetings at least once every 3 months. A special meeting of the Advisory Committee may be called by the Secretary of State and the Chair of the Advisory Committee at such additional times as they deem necessary.

2. The Chair of the Advisory Committee or, in the absence of the Chair, the Vice Chair of the Advisory Committee, shall preside at each meeting of the Advisory Committee. Six members of the Advisory Committee constitute a quorum.

(Added to NRS by 2003, 2259)



NRS 225.270 - Gifts, grants and donations; Special Account for the Support of the Advisory Committee.

1. The Secretary of State may apply for any available grants and accept any gifts, grants or donations for the support of the Advisory Committee and its activities pursuant to NRS 225.200 to 225.270, inclusive.

2. Any money received pursuant to this section must be deposited in the Special Account for the Support of the Advisory Committee, which is hereby created in the State General Fund. Interest and income earned on money in the Account must be credited to the Account. Money in the Account may only be used for the support of the Advisory Committee and its activities pursuant to NRS 225.200 to 225.270, inclusive.

(Added to NRS by 2003, 2259)



NRS 225.300 - Definitions.

As used in NRS 225.300 to 225.440, inclusive, unless the context otherwise requires, the words and terms defined in NRS 225.310 to 225.350, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2009, 1022)



NRS 225.310 - Lockbox defined.

Lockbox means an electronic file, including, without limitation, any will or other document stored electronically in the file, that is established in the Nevada Lockbox and registered to a person pursuant to NRS 225.370.

(Added to NRS by 2009, 1022)



NRS 225.320 - Nevada Lockbox defined.

Nevada Lockbox means the registry authorized to be established by the Secretary of State pursuant to NRS 225.360.

(Added to NRS by 2009, 1022)



NRS 225.330 - Other document defined.

Other document means a document registered with the Secretary of State pursuant to NRS 225.370 and may include, without limitation, a passport, a birth certificate or a marriage license.

(Added to NRS by 2009, 1022)



NRS 225.340 - Registrant defined.

Registrant means a person whose will or other document is registered with the Secretary of State pursuant to NRS 225.370.

(Added to NRS by 2009, 1022)



NRS 225.350 - Will defined.

Will has the meaning ascribed to it in NRS 132.370.

(Added to NRS by 2009, 1022)



NRS 225.360 - Authority to establish and maintain registry; required components of registry; electronic reproductions.

The Secretary of State may establish and maintain on his or her Internet website a registry to be known as the Nevada Lockbox. The registry must include, without limitation, in a secure portion of the website, an electronic reproduction of each will or other document filed by a registrant. The electronic reproduction must be capable of being viewed on the registry and downloaded, printed or otherwise retrieved by a person pursuant to NRS 225.370.

(Added to NRS by 2009, 1022)



NRS 225.370 - Establishment of individual lockboxes within registry; duties of Secretary of State.

If the Nevada Lockbox is established pursuant to NRS 225.360:

1. A person who wishes to establish a lockbox and thereby register a will or other document in the Nevada Lockbox must submit to the Secretary of State:

(a) An application in the form prescribed by the Secretary of State;

(b) A copy of the will or other document to be registered; and

(c) The fee, if any, established by the Secretary of State pursuant to NRS 225.410.

2. If the person satisfies the requirements of subsection 1, the Secretary of State shall:

(a) Make an electronic reproduction of the will or other document and post it within the registrant s lockbox;

(b) Assign to the registrant a registration number and access code for the lockbox; and

(c) Provide to the registrant a registration card that includes, without limitation:

(1) The name of the registrant;

(2) The registration number assigned to the registrant pursuant to paragraph (b); and

(3) The access code assigned to the registrant pursuant to paragraph (b).

3. The Secretary of State shall establish procedures for, without limitation:

(a) The registration of a will or other document which replaces a will or other document that has been registered previously and posted within the Nevada Lockbox;

(b) The removal from the Nevada Lockbox of a will or other document that has been revoked at the request of the registrant; and

(c) The issuance of a duplicate registration card or the provision of other access by a registrant to his or her registration number and access code if a registration card issued pursuant to this section is lost, stolen, mutilated, destroyed or otherwise unavailable.

(Added to NRS by 2009, 1022)



NRS 225.380 - Restrictions upon access to individual lockboxes within registry.

If the Nevada Lockbox is established pursuant to NRS 225.360:

1. Except as otherwise provided in this section, the Secretary of State shall not provide access to the lockbox of a registrant unless:

(a) The person requesting access provides the registration number and access code of the registrant;

(b) The Secretary of State determines that providing access to the lockbox is in the best interest of the registrant;

(c) Access to the lockbox is required pursuant to the lawful order of a court of competent jurisdiction; or

(d) Access to the lockbox is requested by the registrant or his or her personal representative.

2. A registrant or his or her personal representative may access the lockbox of the registrant for any purpose.

(Added to NRS by 2009, 1023)



NRS 225.390 - Removal from registry of contents filed previously by registrant who is now deceased.

If the Nevada Lockbox is established pursuant to NRS 225.360, the Secretary of State may remove from the Nevada Lockbox the contents of the lockbox of a deceased registrant only:

1. Upon the request of the registrant s personal representative;

2. Upon receiving confirmation that probate of the estate of the registrant is completed; or

3. Pursuant to the lawful order of a court of competent jurisdiction.

(Added to NRS by 2009, 1023)



NRS 225.400 - Contents of registry not required to be verified for accuracy or legal validity; lack of presumptions concerning documents filed in registry; affect of registration or lack of registration of will or other document.

If the Nevada Lockbox is established pursuant to NRS 225.360:

1. The provisions of NRS 225.300 to 225.440, inclusive, do not require that the Secretary of State determine whether the contents of a will or other document submitted for registration are accurate or whether the execution or issuance of the will or other document complies with the requirements necessary to make the will or other document valid.

2. The registration of a will or other document does not establish or create a presumption that the contents thereof are accurate or that the execution or issuance of the will or other document complies with the requirements necessary to make the will or other document valid.

3. The registration of or the failure to register a will or other document does not otherwise affect the validity of the will or other document.

4. Failure to notify the Secretary of State of the revocation of a will or other document does not affect the validity of the will or other document.

5. The existence or nonexistence of the registration of a will must not be considered an evidentiary fact in a proceeding relating to the will.

6. The failure to register a document related to a will must not be considered in determining the validity of the will.

7. An attorney is not subject to liability for malpractice for failing to register a will, or any document related to the will, of a client.

(Added to NRS by 2009, 1023)



NRS 225.410 - Fees for registration; acceptance of gifts, grants and contributions.

If the Nevada Lockbox is established pursuant to NRS 225.360, the Secretary of State may charge and collect fees for the registration of a will or other document pursuant to NRS 225.370. The Secretary of State may accept gifts, grants, bequests and other contributions from any source for the purpose of carrying out the provisions of NRS 225.300 to 225.440, inclusive.

(Added to NRS by 2009, 1024)



NRS 225.420 - Disposition and accounting of money.

1. All money received by the Secretary of State pursuant to NRS 225.300 to 225.440, inclusive, must be:

(a) Deposited in the State Treasury and accounted for separately in the State General Fund; and

(b) Used only for the purpose of carrying out the provisions of NRS 225.300 to 225.440, inclusive.

2. The Secretary of State shall administer the account. The interest and income earned on the money in the account, after deducting any applicable charges, must be credited to the account.

3. The money in the account does not lapse to the State General Fund at the end of a fiscal year.

4. Claims against the account must be paid as other claims against the State are paid.

(Added to NRS by 2009, 1024)



NRS 225.430 - Immunity from liability for acts and omissions made in good faith.

The Secretary of State and the deputies, employees and attorneys of the Secretary of State are not liable for any action or omission made in good faith by the Secretary of State, deputy, employee or attorney in carrying out the provisions of NRS 225.300 to 225.440, inclusive.

(Added to NRS by 2009, 1024)



NRS 225.440 - Regulations.

The Secretary of State may adopt such regulations as he or she determines to be necessary or advisable to carry out the provisions of NRS 225.300 to 225.440, inclusive.

(Added to NRS by 2009, 1024)






Chapter 226 - State Treasurer

NRS 226.010 - Qualifications of State Treasurer.

No person shall be eligible to the Office of State Treasurer unless the person:

1. Has attained the age of 25 years at the time of such election; and

2. Is a qualified elector and has been a citizen resident of this State for 2 years next preceding the election.

[Part 2:108:1866; A 1953, 711; 1955, 459]



NRS 226.020 - Election; term of office.

1. The State Treasurer shall be elected by the qualified electors of the State.

2. The State Treasurer shall be chosen at the general election of 1866, and every 4th year thereafter, and shall hold office for the term of 4 years from the time of his or her installment and until his or her successor shall be qualified.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 10:108:1866; B 2608; BH 1645; C 1791; RL 2774; NCL 4774]



NRS 226.030 - Office.

The State Treasurer shall keep his or her office at the seat of government.

[Part 10:108:1866; B 2608; BH 1645; C 1791; RL 2774; NCL 4774] + [Part 1:14:1866; A 1867, 113; B 2838; BH 1837; C 1984; RL 4360; NCL 7531] (NRS A 1969, 196)



NRS 226.040 - Absence from State limited.

The State Treasurer shall not absent himself or herself from the State for more than 90 days at any one time without leave of absence from the Legislature.

[Part 1:14:1866; A 1867, 113; B 2838; BH 1837; C 1984; RL 4360; NCL 7531]



NRS 226.050 - Oath and bond.

The State Treasurer shall be commissioned by the Governor, but before such commission shall issue and before entering upon the duties of office, the State Treasurer shall:

1. Take the oath of office prescribed by law, to be endorsed upon his or her commission; and

2. Execute and deliver to the Governor a bond, payable to the State, in an amount which shall be determined by the State Board of Examiners, conditioned for the faithful performance of all duties which may be required of the State Treasurer by law and for the delivery by him or her to his or her successor of all books, papers, records, moneys, vouchers, sureties, funds and securities, evidences of debt, and effects belonging to his or her office or to the State of Nevada. The official bond shall be executed by a surety company or companies authorized to do business in the State of Nevada.

[2:14:1866; A 1928, 61; NCL 7532] (NRS A 1975, 339)



NRS 226.080 - Use of facsimile signature; combination of facsimile signature with facsimile signature of State Controller or other state officer or employee authorized to administer bank account.

1. The State Treasurer may use a facsimile signature in place of his or her handwritten signature if:

(a) The facsimile signature is:

(1) Produced by the most efficient device or other method of facsimile reproduction reasonably available; and

(2) Made and used only under the personal direction and supervision of the State Treasurer; and

(b) The device or other method of facsimile reproduction is kept securely locked at all times when not in use in such a manner as to prevent any misuse, fraudulent use or other improper use. If the device or other method of facsimile reproduction is of such a nature that:

(1) The facsimile image or impression is severable from the device or other method of facsimile reproduction, the facsimile image or impression must be kept in a separate secure place in the Office of the State Treasurer; and

(2) Any registered key, password or other securing device or procedure is severable from the device or other method of facsimile reproduction, the registered key, password or other securing device or procedure must be locked in a vault.

2. Except as otherwise required by specific statute and subject to the conditions of subsection 1 and the consent of each, the State Treasurer and the State Controller, or the State Treasurer and any other officer or employee of state government who is authorized to administer a bank account, may combine their facsimile signatures for use in a device or other method of facsimile reproduction. The facsimile image or impression of such combined signatures must be kept in the Office of the State Treasurer as provided in paragraph (b) of subsection 1.

[1:2:1943; 1943 NCL 7562.01] (NRS A 1961, 51; 1965, 34; 2001, 2901)



NRS 226.090 - Salary.

1. Until the first Monday in January 2007, the State Treasurer is entitled to receive an annual salary of $80,000. From the first Monday in January 2007, until the first Monday in January 2011, the State Treasurer is entitled to receive an annual salary of $97,000.

2. On the first Monday in January 2011 and on the first Monday of every fourth year thereafter, the salary of the State Treasurer must be increased by an amount equal to the cumulative percentage increase in the salaries of the classified employees of this State during the immediately preceding term of the State Treasurer.

[5:295:1953; A 1955, 527] + [Part 4:320:1955] + [11:320:1955] + [13:320:1955] (NRS A 1957, 541; 1961, 306; 1965, 970; 1969, 791; 1971, 2207; 1977, 1015; 1981, 1370; 1985, 1610; 1989, 1897; 1997, 1227; 2005, 1183)



NRS 226.100 - Appointment of deputies and assistants; restrictions on other employment of Chief Deputy.

1. The State Treasurer may appoint and employ a Chief Deputy, two Senior Deputies, an Assistant Treasurer, a Deputy of Debt Management, a Deputy of Investments, a Deputy of Cash Management, a Deputy of Unclaimed Property and an Assistant to the State Treasurer in the unclassified service of the State.

2. Except as otherwise provided in NRS 284.143, the Chief Deputy State Treasurer shall devote his or her entire time and attention to the business of his or her office and shall not pursue any other business or occupation or hold any other office of profit.

[Part 1:93:1945; 1943 NCL 7405] (NRS A 1967, 1488; 1971, 1424; 1977, 560; 1981, 1271; 1997, 616, 1741; 1999, 72; 2001, 2902; 2003, 2813)



NRS 226.110 - General powers and duties.

The State Treasurer:

1. Shall receive and keep all money of the State which is not expressly required by law to be received and kept by some other person.

2. Shall receipt to the State Controller for all money received, from whatever source, at the time of receiving it.

3. Shall establish the policies to be followed in the investment of money of the State, subject to the periodic review and approval or disapproval of those policies by the State Board of Finance.

4. May employ any necessary investment and financial advisers to render advice and other services in connection with the investment of money of the State.

5. Shall disburse the public money upon warrants drawn upon the Treasury by the State Controller, and not otherwise. The warrants must be registered and paid in the order of their registry. The State Treasurer may use any sampling or postaudit technique, or both, which he or she considers reasonable to verify the proper distribution of warrants.

6. Shall keep a just, true and comprehensive account of all money received and disbursed.

7. Shall deliver in good order to his or her successor in office all money, records, books, papers and other things belonging to his or her office.

8. Shall fix, charge and collect reasonable fees for:

(a) Investing the money in any fund or account which is credited for interest earned on money deposited in it; and

(b) Special services rendered to other state agencies or to members of the public which increase the cost of operating his or her office.

9. Serves as the primary representative of the State in matters concerning any nationally recognized bond credit rating agency for the purposes of the issuance of any obligation authorized on the behalf and in the name of the State, except as otherwise provided in NRS 538.206 and except for those obligations issued pursuant to chapter 319 of NRS and NRS 349.400 to 349.987, inclusive.

10. Is directly responsible for the issuance of any obligation authorized on the behalf and in the name of the State, except as otherwise provided in NRS 538.206 and except for those obligations issued pursuant to chapter 319 of NRS and NRS 349.400 to 349.987, inclusive. The State Treasurer:

(a) Shall issue such an obligation as soon as practicable after receiving a request from a state agency for the issuance of the obligation.

(b) May, except as otherwise provided in NRS 538.206, employ necessary legal, financial or other professional services in connection with the authorization, sale or issuance of such an obligation.

11. May organize and facilitate statewide pooled financing programs, including lease purchases, for the benefit of the State and any political subdivision, including districts organized pursuant to NRS 450.550 to 450.750, inclusive, and chapters 244A, 309, 318, 379, 474, 541, 543 and 555 of NRS.

12. Shall serve as the Administrator of Unclaimed Property.

[4:14:1866; A 1897, 24; C 1987; RL 4363; NCL 7534] (NRS A 1977, 560; 1981, 414, 497; 1983, 1583; 1995, 2235; 1997, 1286; 1999, 72, 801, 802; 2001, 2902)



NRS 226.115 - State Treasury designated.

All moneys, funds and property of the State of Nevada, in the custody and control of the State Treasurer or his or her office by virtue of his or her official position as State Treasurer, are hereby designated as the State Treasury of the State of Nevada.

(Added to NRS by 1957, 153)



NRS 226.120 - Reports.

The State Treasurer shall:

1. Provide information to either house of the Legislature, whenever required, upon any subject connected with the Treasury or any duty of his or her office.

2. Prepare and submit an annual report of the operations of his or her office to the Governor and the Legislative Commission within 60 working days after:

(a) The close of a fiscal year; or

(b) The latest date established by the Legislature to close accounts for a fiscal year,

whichever occurs later for that fiscal year.

[5:14:1866; A 1931, 200; 1931 NCL 7535] (NRS A 1965, 34; 1971, 372; 1977, 560; 1981, 343; 2001, 2903)



NRS 226.130 - Inspection of records.

1. The books, papers and transactions of the Office of the State Treasurer shall be open at all times for the inspection of the Governor, the State Controller, the State Board of Examiners, either house of the Legislature, or of any committee thereof, or person authorized by law.

2. For any failure (except it be unavoidable) to comply with the provisions of this section, the State Treasurer shall forfeit his or her office, and the Governor shall declare the same vacant, and shall appoint a successor.

[6:14:1866; A 1873, 175; B 2843; BH 1842; C 1989; RL 4365; NCL 7536] (NRS A 1965, 34; 1971, 372)



NRS 226.140 - Payment of warrants; exhaustion of money to pay warrant; notice.

1. The State Treasurer shall pay all warrants drawn upon him or her by the State Controller, out of the proper fund, as directed, in the order in which the same are presented.

2. If there be no money to pay any warrant when presented, the State Treasurer shall endorse thereon the words not paid for want of funds, and shall note the date of presentation, and attest the endorsement made, by his or her official signature. The State Treasurer shall at the same time make an entry of the date of presentation, number and amount of the warrant in the register required by law to be kept by him or her. So soon as money accumulates or is received into the State Treasury, applicable to and sufficient for the payment of any outstanding warrant or warrants so presented for payment and not paid for want of funds, the State Treasurer shall post a notice in writing in a conspicuous place in his or her office, setting forth the number and amount of his or her warrant or warrants, and the fact that there is money in the State Treasury to pay the same. From the time of the posting of such notice, no interest shall be allowed or paid upon any warrant which by law is or may be entitled to bear interest.

[1:54:1869; B 2849; BH 1847; C 1994; RL 4370; NCL 7541]



NRS 226.150 - Liability for failure to pay warrants.

Any failure, neglect or refusal on the part of the State Treasurer to pay any warrant when presented, there being money in the State Treasury to pay the same, or to post the notice within 5 days, as required in NRS 226.140, after there shall have been received into the State Treasury money applicable and sufficient to pay any warrant or warrants presented and not paid for want of funds, or after having received the money and posted the notice on presentation for payment, to pay the warrants so posted, shall subject the State Treasurer to damages to the person or persons aggrieved to an amount equal to treble interest on the sum specified in the warrant or warrants not paid on presentation, as provided in this section, such interest being computed at the rate of 3 percent per month during the time such warrant or warrants remain unpaid. In any suit brought to recover the same, judgment shall be rendered to cover the damages at the time of the entry thereof and for costs.

[2:54:1869; B 2850; BH 1848; C 1995; RL 4371; NCL 7542]



NRS 226.160 - Deposit of public money; custody of bonds and securities.

1. The State Treasurer shall deposit all moneys under his or her control in the manner provided in chapter 356 of NRS.

2. The State Treasurer shall securely keep in the safe and vault provided for him or her for that purpose, in his or her office at the seat of government, all bonds and securities of the state pertaining to his or her office, and shall not deposit any part or portion of the same with any individual, copartnership or corporation.

3. The State Treasurer shall not use the public moneys, or any part thereof, or allow anyone else to do so, except in the payment of bonds, coupons or warrants properly drawn upon him or her by the State Controller.

[3:54:1869; A 1869, 139; 1873, 171; B 2851; BH 1849; C 1996; RL 4372; NCL 7543] (NRS A 1959, 568)



NRS 226.170 - Refusal to redeem warrants and other evidence of indebtedness.

The State Treasurer shall refuse to redeem any warrants, scrip, orders or other evidence of indebtedness against the state whenever it shall come to his or her knowledge that such warrants, scrip or other evidence of indebtedness have been purchased, sold, received or transferred in violation of law.

[Part 98:108:1866; B 2696; BH 1733; C 1879; RL 2845; NCL 4845]



NRS 226.175 - Account for the Rebate of Governmental Services Tax to Senior Citizens.

There is hereby created an Account for the Rebate of the Governmental Services Tax to Senior Citizens within the State General Fund. The State Treasurer shall administer the Account.

(Added to NRS by 2003, 3491)



NRS 226.180 - Duties as ex officio State Disbursing Officer for Federal Government.

The State Treasurer is ex officio State Disbursing Officer for the Federal Government. As such, the State Treasurer shall:

1. Act for the Federal Government with respect to all financial matters required of him or her by the Federal Government.

2. Keep proper books and accounts and prepare vouchers and receipts relating thereto.

3. Keep books of account and sign and pay all warrants relating to all state payroll deductions at the time and in the manner required, according to federal law and regulation.

4. Perform such other duties in connection with the duties designated in subsections 1, 2 and 3 as may be required in the proper exercise thereof.

5. Adopt such regulations as are necessary to carry out the provisions of this section.

[Part 4:320:1955] (NRS A 1991, 1696)



NRS 226.190 - Administration of oaths.

The State Treasurer shall have power to administer all oaths or affirmations required or allowed by law in matters touching the duties of his or her office.

[Part 10:14:1866; B 2847; BH 1846; C 1993; RL 4369; NCL 7540]



NRS 226.200 - Performance of other duties.

The State Treasurer shall perform all duties not enumerated in this chapter which may be enjoined by law.

[Part 10:14:1866; B 2847; BH 1846; C 1993; RL 4369; NCL 7540]



NRS 226.210 - Prohibition against purchasing, selling or transferring warrants, scrip or evidence of indebtedness; penalties.

1. Except as provided in subsection 3, the State Treasurer is expressly prohibited:

(a) From purchasing or selling, or in any manner receiving to his or her own use or benefit, or to the use and benefit of any person or persons whatever, any state warrants, scrip, orders, demands, claim or claims, or other evidence of indebtedness against the State; or

(b) From purchasing or being interested, or receiving, selling, or transferring, or causing to be purchased, received, sold or transferred, either in person or by agent or attorney, or by or through the agency or means of any person or persons whatever, any interest, claim, demand or other evidence of indebtedness against the State, either directly or indirectly; nor shall any clerk or employee of the State Treasurer be allowed to make any such purchase, sale or transfer, or to receive any agency from other parties to purchase, sell, transfer or bargain, in any manner, for any state warrants, scrip, demands or other evidence of indebtedness against the State.

2. Any person violating any of the provisions of subsection 1 shall be guilty of a gross misdemeanor. A conviction shall operate as a forfeiture of office, and the party convicted shall forever be disqualified from holding any office of honor, profit or trust in this state.

3. Nothing in this section shall prevent the State Treasurer, his or her clerks and employees from selling or transferring only such warrants or scrip as they may receive for their services, but none other.

[Part 71:108:1866; B 2669; BH 1706; C 1852; RL 2824; NCL 4824] + [Part 72:108:1866; B 2670; BH 1707; C 1853; RL 2825; NCL 4825] + [Part 74:108:1866; B 2672; BH 1709; C 1855; RL 2826; NCL 4826] (NRS A 1959, 5)



NRS 226.220 - Prohibited use of public money; responsibility on bond.

The State Treasurer is made responsible upon his or her official bond for all moneys received by him or her belonging to the State, and is prohibited from using or loaning or borrowing the same, for any purpose whatever, except as provided by law.

[7:14:1866; B 2844; BH 1843; C 1990; RL 4366; NCL 7537]



NRS 226.230 - Penalties.

If the State Treasurer shall willfully neglect or refuse to perform any duty enjoined by law, or, by color of his or her office, shall knowingly do any act not authorized by law, or in any other manner than is authorized by law, the State Treasurer shall be deemed guilty of a misdemeanor and shall be further punished as provided in NRS 197.230.

[8:14:1866; B 2845; BH 1844; C 1991; RL 4367; NCL 7538] (NRS A 1967, 532)






Chapter 227 - State Controller

NRS 227.010 - Qualifications of State Controller.

No person shall be eligible to the Office of State Controller unless the person:

1. Has attained the age of 25 years at the time of such election; and

2. Is a qualified elector and has been a citizen resident of this State for 2 years next preceding the election.

[Part 2:108:1866; A 1953, 711; 1955, 459]



NRS 227.020 - Election; term of office.

1. The State Controller shall be elected by the qualified electors of the State.

2. The State Controller shall be chosen at the general election of 1866, and every 4th year thereafter, and shall hold office for the term of 4 years from the time of his or her installment and until his or her successor shall be qualified.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 10:108:1866; B 2608; BH 1645; C 1791; RL 2774; NCL 4774]



NRS 227.030 - Commission; office.

The State Controller shall be commissioned by the Governor, and shall keep his or her office at the seat of government.

[Part 1:43:1866; B 2808; BH 1807; C 1955; RL 4154; NCL 7346] + [Part 10:108:1866; B 2608; BH 1645; C 1791; RL 2774; NCL 4774] (NRS A 1977, 1369)



NRS 227.040 - Absence from State limited.

The State Controller shall not absent himself or herself from the State for a longer period than 90 days without leave of absence obtained from the Legislature.

[Part 1:43:1866; B 2808; BH 1807; C 1955; RL 4154; NCL 7346]



NRS 227.060 - Salary.

1. Until the first Monday in January 2007, the State Controller is entitled to receive an annual salary of $80,000. From the first Monday in January 2007, until the first Monday in January 2011, the State Controller is entitled to receive an annual salary of $97,000.

2. On the first Monday in January 2011 and on the first Monday of every fourth year thereafter, the salary of the State Controller must be increased by an amount equal to the cumulative percentage increase in the salaries of the classified employees of this State during the immediately preceding term of the State Controller.

[4:295:1953; A 1955, 527] + [Part 3:320:1955] + [11:320:1955] + [13:320:1955] (NRS A 1957, 541; 1961, 306; 1965, 970; 1969, 791; 1971, 2207; 1977, 1015; 1981, 1370; 1985, 1610; 1989, 1897; 1997, 1227; 2005, 1183)



NRS 227.090 - Use of facsimile signature; combination of facsimile signature with signature of State Treasurer.

1. The State Controller may use a facsimile signature produced through a mechanical device in place of his or her handwritten signature whenever the necessity may arise, except that:

(a) The mechanical device must be of such nature that the facsimile signature may be removed from the mechanical device and kept in a separate secure place;

(b) The use of the facsimile signature must be only under the direction and supervision of the State Controller; and

(c) The registered key to the mechanical device must at all times be kept in a vault, securely locked, when not in use, to prevent any misuse of the mechanical device.

2. Notwithstanding the provisions of subsection 1, the State Controller and the State Treasurer may combine their facsimile signatures as provided in NRS 226.080.

[1:119:1939; 1931 NCL 7370.01] (NRS A 1961, 52; 1965, 26; 2001, 2903)



NRS 227.100 - Appointment of Deputy; restrictions on other employment of Deputy State Controller.

1. The State Controller may appoint a Deputy in the unclassified service of the State, who may, in the absence of the State Controller, do all acts devolving upon and necessary to be performed by the State Controller, except the signing of state warrants and bonds.

2. Except as otherwise provided in NRS 284.143, the Deputy State Controller shall devote his or her entire time and attention to the business of his or her office and shall not pursue any other business or occupation or hold any other office of profit.

[1:49:1865; B 2833; BH 1832; C 1980; RL 4179; NCL 7371] (NRS A 1967, 1488; 1971, 1424; 1981, 1272; 1997, 616; 1999, 7)



NRS 227.110 - Annual report; recommendations.

1. The State Controller shall annually digest, prepare and report to the Governor and the Legislature:

(a) A complete statement of the condition of the revenue, taxable funds, resources, income and property of the state, and the amount of the expenditures for the preceding fiscal year.

(b) A full and detailed statement of the public debt.

(c) A tabular statement showing separately the whole amount of each appropriation of money made by law, the amount paid under each of those appropriations, and the balance unexpended.

(d) A tabular statement showing the amount of revenue collected from each county for the preceding year.

2. The State Controller may recommend such plans as he or she deems expedient for the support of the public credit, for promoting frugality and economy, and for the better management and more perfect understanding of the fiscal affairs of the State.

[3:43:1866; A 1915, 94; 1931, 263; 1931 NCL 7348] (NRS A 1965, 57; 1995, 313; 2001, 2748)



NRS 227.120 - Services and equipment for accounting; fees for services.

The State Controller is authorized and directed:

1. To secure and install accounting machine services and equipment in the Office of the State Controller.

2. To contract for the necessary rental or purchase of the machines and for services incidental thereto, and to purchase the necessary equipment and supplies for the completion of the installation. Contracts shall provide for continuous accounting services, personnel training, machine maintenance services, and assistance by the manufacturer in the efficient utilization of the equipment.

3. To assess and collect fees within the limits set for each fiscal year by the general authorization act for accounting services performed by the State Controller s Office.

[1:65:1951] + [2:65:1951] (NRS A 1967, 318; 1971, 1174)



NRS 227.130 - Withholding for federal income taxes; warrant; Agency Fund for Payroll.

1. The State Controller shall withhold from each claimant s pay the amounts specified in the revenue act of the United States and such amounts as may be further specified by additional enactments of Congress. The State Controller shall prepare a warrant for payment of the amount withheld and shall transmit the warrant to the State Treasurer. The State Treasurer shall transmit the warrant in the time and manner required by the Internal Revenue Service of the Department of the Treasury.

2. All transactions relating to the paying of the salaries of employees and related payroll costs which are handled by the State Controller must be accounted for in the Agency Fund for the Payroll of the State, which is hereby created.

[1:51:1943; 1943 NCL 6719.31] + [1:35:1955] + [2:35:1955] (NRS A 1975, 183; 1981, 253, 655; 1985, 714, 1922)



NRS 227.140 - Ex officio State Fiscal Officer.

1. The State Controller is ex officio State Fiscal Officer. In addition to the duties now prescribed for the ex officio office, and as a part thereof, the State Controller shall serve as a State Fiscal Officer for the Federal Government and compute, withhold and account for all state payroll deductions and keep or have access to all records in connection with administration of and compliance with the federal revenue and income tax laws.

2. In carrying out the provisions of this section, the State Controller as ex officio State Fiscal Officer may perform such duties and adopt such regulations as are necessary to comply with the federal revenue and income tax laws.

[Part 3:320:1955] (NRS A 1969, 148; 1989, 1573; 1991, 1697)



NRS 227.150 - Accounts with counties, states and United States; cancellation of debts to State; withholding compensation of state employee for past overpayment; other accounting.

1. The State Controller shall:

(a) Open and keep an account with each county, charging the counties with the revenue collected, as shown by the auditor s statements, and also with their proportions of the salaries of the district judges, and crediting them with the amounts paid to the State Treasurer.

(b) Keep and state all accounts between the State of Nevada and the United States, or any state or territory, or any person or public officer of this State, indebted to the State or entrusted with the collection, disbursement or management of any money, funds or interests arising therefrom, belonging to the State, of every character and description, if the accounts are derivable from or payable into the State Treasury.

(c) Settle the accounts of all county treasurers, and other collectors and receivers of all state revenues, taxes, tolls and incomes, levied or collected by any act of the Legislature and payable into the State Treasury.

(d) Keep fair, clear, distinct and separate accounts of all the revenues and incomes of the State, and of all the expenditures, disbursements and investments thereof, showing the particulars of every expenditure, disbursement and investment.

2. The State Controller may:

(a) Direct the collection of all accounts or money due the State, except as otherwise provided in chapter 353C of NRS, and if there is no time fixed or stipulated by law for the payment of any such accounts or money, they are payable at the time set by the State Controller.

(b) Upon approval of the Attorney General, direct the cancellation of any accounts or money due the State.

(c) Except as otherwise provided in subsection 3, withhold from the compensation of an employee of the State any amount due the State for the overpayment of the salary of the employee that has not been satisfied pursuant to subsection 8 of NRS 284.350 or in any other manner.

3. Before any amounts may be withheld from the compensation of an employee pursuant to paragraph (c) of subsection 2, the State Controller shall:

(a) Give written notice to the employee of the State Controller s intent to withhold such amounts from the compensation of the employee; and

(b) If requested by the employee within 10 working days after receipt of the notice, conduct a hearing and allow the employee the opportunity to contest the State Controller s determination to withhold such amounts from the compensation of the employee.

If the overpayment was not obtained by the employee s fraud or willful misrepresentation, any withholding from the compensation of the employee must be made in a reasonable manner so as not to create an undue hardship to the employee.

4. The State Controller may adopt such regulations as are necessary to carry out the provisions of this section.

[4:43:1866; A 1915, 94; 1919 RL 4157; NCL 7349] (NRS A 1993, 274; 1999, 3448; 2003, 1451)



NRS 227.160 - Auditing and allowance of claims; examination of witnesses and documentary evidence.

1. The State Controller shall:

(a) Audit all claims against the State, for the payment of which an appropriation or authorization has been made but of which the amount has not been definitely fixed by law, which have been examined and passed upon by the State Board of Examiners, or which have been presented to the Board and not examined and passed upon by it within 30 days from their presentation.

(b) Allow of those claims mentioned in paragraph (a) as not having been passed upon by the State Board of Examiners within 30 days after presentation the whole, or such portion thereof as the State Controller deems just and legal, and of claims examined and passed upon by the State Board of Examiners, such an amount as the State Controller decrees just and legal not exceeding the amount allowed by the Board.

2. No claim for services rendered or advances made to the State or any officer thereof may be audited or allowed unless the services or advancement have been specially authorized by law and an appropriation or authorization made for its payment.

3. For the purpose of satisfying himself or herself of the justness and legality of any claim, the State Controller may examine witnesses under oath and receive and consider documentary evidence in addition to that furnished him or her by the State Board of Examiners. The State Controller shall draw warrants on the State Treasurer for such amounts as the State Controller allows of claims of the character described in this section, and also for all claims of which the amount has been definitely fixed by law and for the payment of which an appropriation or authorization has been made.

[5:43:1866; A 1869, 158; B 2812; BH 1811; C 1959; RL 4158; NCL 7350] (NRS A 1969, 1118; 1997, 1287; 2001, 2748)



NRS 227.170 - Warrants: Drawing; account; record of appropriations and authorizations.

The State Controller shall:

1. Draw all warrants upon the treasury for money, and each warrant shall express, in the body thereof, the particular fund out of which it is to be paid, the appropriation under which it is drawn, and the nature of the service to be paid, and except for the purpose of making inactive deposits no warrant shall be drawn on the treasury unless there is an unexhausted specific appropriation or authorization, by law, to meet it.

2. Keep an account of all warrants by him or her drawn on the State Treasury, which account shall be kept in such manner as to show monthly the amount of warrants drawn, the amount paid, and the amount outstanding.

3. Keep a record of all appropriations and authorizations in a book provided for that purpose, in which book the State Controller shall enter the nature of the appropriation or authorization, referring to the statute authorizing the same, the amount appropriated or authorized, amounts credited by law, accounting debits and credits, the amounts paid therefrom each month, showing assets and expenses, and posting them to proper ledger accounts, with a yearly total of all payments and the balance remaining, and the amount, if any, reverting.

[6:43:1866; A 1915, 94; 1931, 263; 1931 NCL 7351] (NRS A 1967, 61; 1969, 1118)



NRS 227.180 - Funds.

The State Controller shall:

1. Keep accounts with the funds heretofore created and such other funds as may hereafter be created, or as the State Controller may deem advantageous to keep.

2. Credit the funds with the amount of money received, and shall charge them with the amount of warrants drawn.

[Part 19:43:1866; A 1915, 94; 1919 RL 4172; NCL 7364]



NRS 227.185 - Accounts payable to be paid electronically; exception; fee for certain payees; regulations.

1. Except as otherwise provided in subsection 2, the State Controller shall pay an account payable electronically.

2. Upon application of a payee or the payee s representative, the State Controller may waive the requirements of subsection 1 if the State Controller determines that the electronic payment of an account payable would cause the payee to suffer undue hardship or extreme inconvenience.

3. The State Controller shall adopt regulations establishing a fee that must be paid to the State Controller by a payee that refuses to accept electronic payment of an account payable and was not granted a waiver pursuant to subsection 2. The fee must not exceed the actual cost to the State Controller to process the payment.

4. The State Controller may adopt such other regulations as are necessary or advisable to carry out the provisions of this section.

(Added to NRS by 2011, 456; A 2013, 2726)



NRS 227.190 - Transactions with State Treasurer.

The State Controller shall:

1. Keep a record of all receipts of money by the State Treasurer in a book provided for that purpose, in which book the State Controller shall show in detail the nature of the receipt and the apportionment of the amount to the various funds.

2. Charge the State Treasurer and credit the income accounts with all money received.

[20:43:1866; A 1915, 94; 1919 RL 4173; NCL 7365]



NRS 227.200 - Delivery of warrant to State Treasurer for deposit or delivery to payee or agency; electronic payment of accounts payable; register of warrants.

The State Controller shall:

1. Draw a warrant in favor of any person or governmental payee certified by an agency of state government to receive money from the treasury and deliver or mail the warrant to the State Treasurer who shall sign the warrant and:

(a) Except as otherwise provided in NRS 227.185, if it is for payment of an account payable, electronically pay the payee or the payee s representative;

(b) If it is for payment of an employee:

(1) If the employee is not required to receive his or her salary and wages by direct deposit pursuant to NRS 227.205, deliver or mail the warrant to the employee or to the appropriate state agency for distribution; or

(2) If the employee is required to receive his or her salary and wages by direct deposit pursuant to NRS 227.205, deposit the warrant to the credit of the employee by direct deposit at a bank or credit union in which the employee has an account; or

(c) Deposit the warrant to the credit of the payee through a funds transfer.

2. Keep a warrant register, in which the State Controller shall enter all warrants drawn by him or her. The arrangement of this book must be such as to show the bill and warrant number, the amount, out of which fund the warrants are payable, and a distribution of the warrants under the various appropriations.

3. Credit the State Treasurer with all warrants paid.

[22:43:1866; A 1915, 94; 1931, 263; 1931 NCL 7367] (NRS A 1965, 53; 1967, 318; 1973, 196; 1985, 1922; 1989, 819; 1997, 1288; 2001, 2749; 2011, 456; 2013, 2726)



NRS 227.205 - Salaries and wages of state officers and employees to be paid electronically through use of direct deposit; waivers; regulations.

1. The State Controller shall establish an electronic payment system to pay the salaries and wages of state officers and employees through the use of direct deposit.

2. Except as otherwise provided in subsection 3, the State Controller shall pay the salaries and wages of state officers and employees using the electronic payment system.

3. Upon application by a state officer or employee, the State Controller may waive the participation of the state officer or employee in the electronic payment system established pursuant to subsection 1 if:

(a) The State Controller determines that participation in the system by the state officer or employee would cause the state officer or employee to suffer undue hardship or extreme inconvenience; or

(b) The state officer or employee does not have an account at a financial institution that accepts direct deposit.

4. The State Controller may adopt such regulations as he or she determines to be necessary or advisable to carry out the provisions of this section.

5. As used in this section:

(a) Direct deposit means payment of the salary and wages of a person by causing the net amount of such person s salary and wages to be deposited in an account maintained in a financial institution in the name of the person.

(b) State employee means any person who performs public duties under the direction and control of a state officer for compensation paid by or through the State except any employee of:

(1) The Nevada System of Higher Education; or

(2) The Legislative Department of the State Government.

(c) State officer means a person elected or appointed to a position with the State Government, except the Nevada System of Higher Education or the Legislative Department of State Government, which involves the exercise of a state power, trust or duty, including:

(1) Actions taken in an official capacity which involve a substantial and material exercise of administrative discretion in the formulation of state policy;

(2) The expenditure of state money; and

(3) The enforcement of laws and regulations of the State.

(Added to NRS by 2013, 2725)



NRS 227.230 - Directing Attorney General to prosecute suits for recovery of money due State.

Except as otherwise provided in chapter 353C of NRS, the State Controller shall:

1. Direct the Attorney General to institute and prosecute, in the name of the State, all proper suits for the recovery of any debts, money or property of the State, or for the ascertainment of any right or liability concerning the same.

2. Direct and superintend the collection of all money due the State.

[7:43:1866; B 2814; BH 1813; C 1961; RL 4160; NCL 7352] (NRS A 1999, 3448)



NRS 227.240 - Directing prosecution of suits for indebtedness to State.

Whenever any officer, or other person or persons, or corporation, shall be indebted to the state, and fail or refuse to make settlement with the State Controller, as required by law, and shall fail to pay over to the State Treasurer, on the printed or written order of the State Controller, according to the provisions of law, the amount or balance to be paid by such officer, or other person or persons, or corporation, into the treasury, or to such person or persons entitled by law to receive the same, within the time prescribed by law, or if no time be prescribed by law, then within the time specified by the State Controller, the State Controller, upon being notified by the State Treasurer, or otherwise, of such failure, shall direct the Attorney General to institute suit for the recovery of the amount due and unpaid, with damages and interest thereon, against such officer, or other person or persons or corporation.

[9:43:1866; B 2816; BH 1815; C 1963; RL 4162; NCL 7354]



NRS 227.250 - Copy of account prima facie evidence in suit for collection.

A copy of the account, in an action instituted under NRS 227.240, made out and certified by the State Controller, with his or her official seal affixed thereto, shall be sufficient evidence to support an action in any court of competent jurisdiction for the amount or balance stated therein to be due, without proof of the signature or official character of the State Controller, subject, however, to the right of the defendant to plead and give in evidence, as in other actions, all such matters as shall be legal and proper for the defendant s defense or discharge.

[10:43:1866; B 2817; BH 1816; C 1964; RL 4163; NCL 7355]



NRS 227.260 - Costs of suit to collect money due State.

The party sued shall be subject to the costs and charges of suit, whether the ultimate decision be against or in favor of the party sued, except in cases in which the party sued shall have rendered a true account, and shall also have paid the full amount to the proper person authorized by law to receive the same, before the commencement of the suit, or where the suit is brought to recover against a deceased debtor to the State, before the expiration of the time prescribed by law, within which representatives are allowed by law to administer upon estates.

[11:43:1866; B 2818; BH 1817; C 1965; RL 4164; NCL 7356]



NRS 227.270 - Costs of suit, irrespective of decision, when failure to disclose evidence to State Controller.

If any defendant in any suit prosecuted at the instance of the State Controller, under the provisions of this chapter, shall, at the trial, give any evidence which existed prior to the time and within the knowledge of the defendant at the time of such adjustment and settlement of the defendant s accounts, and which was not produced to the State Controller at the time of settlement, such defendant shall be subject to the costs and charges of the suit, whether the ultimate decision be against or in favor of the defendant.

[12:43:1866; B 2819; BH 1818; C 1966; RL 4165; NCL 7357]



NRS 227.280 - Safekeeping of public records and securities.

The State Controller shall keep and preserve all public books, records, papers, documents, vouchers, and all conveyances, leases, mortgages, bonds, and all securities for debts, moneys, or property, and accounts and property of any description belonging or appertaining to his or her office, and also to the state, where no other provision is made by law for the safekeeping of the same.

[13:43:1866; B 2820; BH 1819; C 1967; RL 4166; NCL 7358]



NRS 227.290 - Books and papers to be open for inspection.

All the books, papers, files, letters and transactions pertaining to the Office of State Controller shall be open to the inspection of the Governor, to the inspection of committees and members of the Legislature, or either branch thereof, or that of any other person authorized by law.

[15:43:1866; B 2822; BH 1821; C 1969; RL 4168; NCL 7360]



NRS 227.295 - Certain data concerning expenditures and revenues of the State to be made available on Internet website.

In addition to any record required to be open to inspection pursuant to NRS 227.290 or 239.010, the State Controller shall, on an Internet website established and maintained by him or her, make available for public inspection current data maintained in the records of the State Controller concerning the expenditures and revenues of this State, including, without limitation:

1. A table displaying all revenues received during each month from:

(a) Fees;

(b) Fines;

(c) Interest;

(d) Licensing revenue;

(e) Taxes; and

(f) Transfers from the Federal Government;

2. A table displaying all expenditures made each month for:

(a) Education;

(b) Government, including, without limitation, the operation of the courts of this State;

(c) Health and social services;

(d) Law enforcement;

(e) Programs for housing, industrial insurance and unemployment insurance;

(f) Public safety;

(g) Recreation and resource development;

(h) The regulation of businesses; and

(i) Transportation;

3. For each category of expenditures specified in subsection 2, a graph displaying cumulative expenditures by month for the current fiscal year and the immediately preceding fiscal year; and

4. For each source of revenue totaling more than $100,000,000 as set forth in the legislatively approved budget for a fiscal year:

(a) The total amount projected in that budget to be received during that fiscal year; and

(b) A graph displaying the cumulative revenue by month for that fiscal year and the immediately preceding fiscal year.

(Added to NRS by 2011, 676; A 2013, 2747)



NRS 227.300 - Information to be provided to Legislature.

The State Controller shall give information to either house of the Legislature, whenever required, upon any subject relating to the fiscal affairs of the State, or touching any duty of his or her office.

[Part 14:43:1866; B 2821; BH 1820; C 1968; RL 4167; NCL 7359]



NRS 227.310 - Performance of other duties.

The State Controller shall perform all such other duties not enumerated in this chapter as may be required by law.

[Part 14:43:1866; B 2821; BH 1820; C 1968; RL 4167; NCL 7359]



NRS 227.330 - Penalties.

If the State Controller shall willfully neglect or refuse to perform any duty enjoined by law, or, by color of his or her office, shall knowingly do any act not authorized by law, or in any other manner than is authorized by law, the State Controller shall be deemed guilty of a misdemeanor and shall be further punished as provided in NRS 197.230.

[17:43:1866; B 2824; BH 1823; C 1971; RL 4170; NCL 7362] (NRS A 1967, 532)






Chapter 228 - Attorney General

NRS 228.010 - Qualifications.

No person shall be eligible to the Office of Attorney General unless the person:

1. Has attained the age of 25 years at the time of such election; and

2. Is a qualified elector and has been a citizen resident of this State for 2 years next preceding the election.

[Part 2:108:1866; A 1953, 711; 1955, 459]



NRS 228.020 - Election; term of office.

1. The Attorney General shall be elected by the qualified electors of the State.

2. The Attorney General shall be chosen at the general election of 1866, and every 4th year thereafter, and shall hold office for the term of 4 years from the time of his or her installment and until his or her successor shall be qualified.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 10:108:1866; B 2608; BH 1645; C 1791; RL 2774; NCL 4774]



NRS 228.030 - Commission and oath.

The Attorney General shall be commissioned by the Governor, and shall take the oath prescribed by the Constitution.

[Part 1:67:1867; B 2773; BH 1778; C 1999; RL 4128; NCL 7307]



NRS 228.040 - Office.

The Attorney General shall keep his or her office at the seat of government.

[Part 10:108:1866; B 2608; BH 1645; C 1791; RL 2774; NCL 4774] + [Part 1:67:1867; B 2773; BH 1778; C 1999; RL 4128; NCL 7307] (NRS A 1977, 1369)



NRS 228.060 - Absence from State limited.

The Attorney General shall not absent himself or herself from the State exceeding 60 consecutive days without leave of absence from the Legislature.

[Part 1:67:1867; B 2773; BH 1778; C 1999; RL 4128; NCL 7307]



NRS 228.070 - Salary; private practice of law prohibited.

1. Until the first Monday in January 2007, the Attorney General is entitled to receive an annual salary of $110,000. From the first Monday in January 2007, until the first Monday in January 2011, the Attorney General is entitled to receive an annual salary of $133,000.

2. On the first Monday in January 2011 and on the first Monday of every fourth year thereafter, the salary of the Attorney General must be increased by an amount equal to the cumulative percentage increase in the salaries of the classified employees of this State during the immediately preceding term of the Attorney General.

3. Except as otherwise provided in NRS 7.065, the Attorney General shall not engage in the private practice of law.

[6:295:1953; A 1955, 527] + [5:320:1955] + [11:320:1955] + [13:320:1955] (NRS A 1957, 541; 1961, 306; 1965, 971; 1969, 791; 1971, 2208; 1977, 1016; 1981, 1371; 1985, 1610; 1989, 202, 1898; 1997, 1227; 2005, 1184)



NRS 228.080 - Appointment, powers and oaths of deputies; private practice of law prohibited.

1. The Attorney General may appoint as many deputies as he or she may deem necessary to perform fully the duties of his or her office. All deputies so appointed may perform all duties now required of the Attorney General.

2. Before entering upon the discharge of his or her duties, each deputy so appointed shall take and subscribe to the constitutional oath of office, which must be filed in the Office of the Secretary of State.

3. Except as otherwise provided in NRS 7.065, deputy attorneys general shall not engage in the private practice of law.

[1:15:1908; RL 4135; NCL 7314] + [2:15:1908; RL 4136; NCL 7315] (NRS A 1967, 1488; 1971, 1424; 1973, 677; 1981, 1272; 1985, 255; 1989, 203; 1993, 2528)



NRS 228.090 - Special deputy where services of Attorney General s Office are required in remote counties of State or where case with large number of litigants and voluminous evidence was initiated during term of previous officeholder: Appointment; duties.

1. In cases of emergency where the services of the Attorney General s Office are required in remote counties of the State, the Attorney General may, when it appears for the best interests of the State to do so, appoint a resident attorney at law of such county as special deputy.

2. In any case where:

(a) The Attorney General represents the State of Nevada or any officer, board, commission, appointee or department of the State;

(b) There are 100 or more litigants involved in the case or litigation;

(c) The trial or hearings in such litigation have been completed and the case or litigation has been decided by the court but the written findings of fact, conclusions of law, and judgment and decree have not been prepared or settled, determined, entered, signed and filed by the court before the beginning of the term of office of the Attorney General who is in office at the time such written findings and conclusions and the judgment and decree are to be prepared or settled, determined, entered, signed and filed by the court; and

(d) The evidence in the case is voluminous,

the incumbent Attorney General is authorized and directed, in the interest of promptness and efficiency in the final determination of such litigation, to appoint a special deputy attorney general.

3. The special deputy attorney general appointed in the manner provided in subsection 2 shall:

(a) Prepare and supervise the preparation of such findings of fact, conclusions of law and judgment and decree to be prepared for and on behalf of the State of Nevada or such officer, board, commission, appointee or department thereof;

(b) Present the same to the court or to the former district judge thereof authorized and empowered to hear and determine the same, within the time now or hereafter provided by law therefor; and

(c) Represent the State and such officer, board, commission, appointee or department thereof in any and all hearings incident to any and all such findings of fact, conclusions of law, and judgment and decree, and in any and all objections and exceptions thereto presented to the court or to the former district judge thereof authorized and empowered to hear and determine the same in any such case for settlement, determination, signing and filing in such case and in any and all motions for new trials and also in any and all matters incident thereto, all within the time now or hereafter provided by law therefor.

[Part 2:235:1931; 1931 NCL 7313.02]



NRS 228.091 - Special deputy to provide legal advice to regulatory body: Appointment; compensation.

1. If the Attorney General:

(a) Has been designated as the legal adviser for a regulatory body; and

(b) Determines at any time that it is impracticable or uneconomical or could constitute a conflict of interest for the Attorney General or a deputy attorney general to provide legal advice to the regulatory body,

the Attorney General may appoint a special deputy to provide legal advice to the regulatory body.

2. Compensation for a special deputy appointed pursuant to subsection 1 must be:

(a) Fixed by the Attorney General, subject to the approval of the State Board of Examiners; and

(b) Paid by the regulatory body for which the special deputy is appointed to provide legal advice.

3. The provisions of this section do not alter, limit or otherwise affect the authority of the Attorney General to:

(a) Appoint a special deputy or special deputy attorney general for the purposes specified in NRS 228.090; or

(b) Employ special counsel for the purposes specified in NRS 41.03435.

4. As used in this section, regulatory body has the meaning ascribed to it in NRS 622.060.

(Added to NRS by 2011, 372)



NRS 228.092 - Administrative Assistant: Appointment; classification.

The Attorney General may appoint and employ an Administrative Assistant in the unclassified service of this State.

(Added to NRS by 1997, 1741)



NRS 228.096 - Attorney General s Special Fund: Creation; claims.

1. The Attorney General s Special Fund is hereby created as a special revenue fund.

2. All claims against the Fund must be paid as other claims against the State are paid.

(Added to NRS by 1979, 99; A 1997, 1967)



NRS 228.097 - Deposit of money collected by Attorney General in State General Fund.

The Attorney General shall deposit in the State General Fund all money collected by him or her which is in excess of the amount authorized for expenditure by the Legislature.

(Added to NRS by 1979, 351; A 1997, 1967)



NRS 228.098 - Attorney General s Administration Budget Account.

Money for the support of the operations of the Office of Attorney General from whatever source it is derived must be accounted for in the Attorney General s Administration Budget Account.

(Added to NRS by 1979, 273; A 1997, 1968)



NRS 228.099 - Revolving Account for Office of Attorney General: Creation; deposits; claims.

1. There is hereby created a Revolving Account for the Office of Attorney General in the sum of $5,000, which must be used for payment of expenses related to litigation which are unexpected and require prompt payment and for no other purposes.

2. The Attorney General shall deposit the money in the Revolving Account in a bank or credit union qualified to receive deposits of public money as provided by law and the deposit must be secured by a depository bond satisfactory to the State Board of Examiners.

3. The Attorney General or his or her designee may sign all checks drawn upon the Revolving Account.

4. Payments made for litigation expenses from the Revolving Account must be promptly reimbursed from the legislative appropriation or authorization, if any, to the account of the Attorney General relating to the matter for which the litigation expenses were incurred. The claim for reimbursement must be processed and paid as other claims against the State are paid.

(Added to NRS by 1991, 2085; A 1999, 1463; 2005, 667)



NRS 228.100 - Reports.

1. Before September 1 of each even-numbered year, for the biennium ending June 30 of such year, the Attorney General shall report to the Governor the condition of the affairs of his or her department, and in such report the Attorney General shall make such suggestions as shall appear to him or her calculated to improve the laws of the State.

2. The Attorney General shall communicate to the Governor or either branch of the Legislature, when requested, any information concerning his or her office.

[5:67:1867; B 2777; BH 1782; C 2003; RL 4132; NCL 7311] (NRS A 1969, 1455)



NRS 228.110 - Legal adviser on matters arising in Executive Department; limitation on employment of private attorney.

1. The Attorney General and the duly appointed deputies of the Attorney General shall be the legal advisers on all state matters arising in the Executive Department of the State Government.

2. No officer, commissioner or appointee of the Executive Department of the Government of the State of Nevada shall employ any attorney at law or counselor at law to represent the State of Nevada within the State, or to be compensated by state funds, directly or indirectly, as an attorney acting within the State for the State of Nevada or any agency in the Executive Department thereof unless the Attorney General and the deputies of the Attorney General are disqualified to act in such matter or unless an act of the Legislature specifically authorizes the employment of other attorneys or counselors at law.

3. All claims for legal services rendered in violation of this section shall be void.

[1:235:1931; 1931 NCL 7313.01] + [Part 2:235:1931; 1931 NCL 7313.02] + [3:235:1931; 1931 NCL 7313.03] (NRS A 1963, 1191)



NRS 228.113 - Charges for services.

1. The Attorney General may charge all state agencies which are not supported entirely from the State General Fund for all services his or her office provides to those agencies, to the extent that the cost of such services is not included in the budget of the Office of the Attorney General.

2. A state agency which is included in the cost allocation plan prepared by the Director of the Department of Administration pursuant to NRS 353.331 must be charged an amount determined in accordance with the cost allocation plan.

3. A state agency which is not included in the cost allocation plan must be charged for services on an hourly basis in an amount sufficient to pay the salary and other expenses of the deputy attorney general who provides the services.

(Added to NRS by 1979, 351; A 1995, 1536)



NRS 228.120 - Appearance before grand jury; supervision of district attorneys; prosecution of criminal cases; subpoenas.

The Attorney General may:

1. Appear before any grand jury, when in his or her opinion it is necessary, and present evidence of the commission of a crime or violation of any law of this State; examine witnesses before the grand jury, and draw indictments or presentments for the grand jury, and thereafter conduct the proceedings.

2. Exercise supervisory powers over all district attorneys of the State in all matters pertaining to the duties of their offices, and from time to time require of them reports as to the condition of public business entrusted to their charge.

3. Appear in, take exclusive charge of and conduct any prosecution in any court of this State for a violation of any law of this State, when in his or her opinion it is necessary, or when requested to do so by the Governor.

4. In any proceeding conducted by a grand jury or in any criminal prosecution in any court, issue subpoenas for witnesses together with any books, memoranda, papers and other documents.

5. When acting pursuant to any provision of law allowing or requiring him or her to act in a criminal matter, institute criminal proceedings:

(a) By filing a complaint in a justice or municipal court, where a misdemeanor is charged; or

(b) By filing a complaint and commencing a preliminary examination where a gross misdemeanor or felony is charged and thereafter filing an information in the district court,

and may conduct those proceedings.

[1:5:1908; RL 4137; NCL 7316] (NRS A 1979, 1093; 1981, 462, 546; 1989, 162)



NRS 228.125 - Prosecutions: Statutory duty or right of district attorney applies to Attorney General.

When the Attorney General is acting in a criminal matter and a statutory duty or right is provided for the district attorney related to the prosecution of that offense, the statutory provision applies to the Attorney General as it would apply to the district attorney if the district attorney were conducting the prosecution.

(Added to NRS by 1985, 1424)



NRS 228.130 - District attorney may request assistance from Attorney General in criminal prosecutions; appointment of special prosecutor under certain circumstances; compensation.

1. In all criminal cases where, in the judgment of the district attorney, the personal presence of the Attorney General or the presence of a deputy attorney general or special investigator is required in cases mentioned in subsection 2, before making a request upon the Attorney General for such assistance the district attorney must first present his or her reasons for making the request to the board of county commissioners of his or her county and have the board adopt a resolution joining in the request to the Attorney General.

2. In all criminal cases where assistance is requested from the Attorney General s Office, as described in subsection 1, in the presentation of criminal cases before a committing magistrate, grand jury, or district court, the board of county commissioners of the county making such request shall, upon the presentation to the board of a duly verified claim setting forth the expenses incurred, pay from the general funds of the county the actual and necessary traveling expenses of the Attorney General or his or her deputy attorney general or his or her special investigator from Carson City, Nevada, to the place where such proceedings are held and return therefrom, and also pay the amount of money actually expended by such person for board and lodging from the date such person leaves until the date he or she returns to Carson City.

3. This section must not be construed as directing or requiring the Attorney General to appear in any proceedings mentioned in subsection 2, but in acting upon any such request the Attorney General may exercise his or her discretion, and his or her judgment in such matters is final.

4. In addition to any payment of expenses pursuant to subsection 2, the Attorney General may charge for the costs of providing assistance in the prosecution of a category A or B felony pursuant to this section. Such costs must be agreed upon by the Attorney General and the district attorney for the county for which the Attorney General provides assistance.

5. If the Attorney General:

(a) Is requested, pursuant to subsection 1, to provide assistance to a district attorney in the presentation of a criminal case before a committing magistrate, grand jury or district court; and

(b) Determines at any time before trial that it is impracticable or uneconomical or could constitute a conflict of interest for the Attorney General or a deputy attorney general to provide such assistance,

the Attorney General may, with the concurrence of the board of county commissioners and the district attorney, appoint a special prosecutor to present the criminal case.

6. Except as otherwise provided in subsection 7, compensation for a special prosecutor appointed pursuant to subsection 5 must be fixed by the Attorney General, subject to the approval of the State Board of Examiners.

7. For the prosecution of a category A or B felony, compensation and other terms and conditions must be agreed upon by the Attorney General and the district attorney of the county for which the special prosecutor is appointed to provide assistance.

[1:38:1923; NCL 7323] + [2:38:1923; NCL 7324] + [3:38:1923; NCL 7325] (NRS A 1969, 129; 2011, 368, 372)



NRS 228.135 - Establishment of program to assist law enforcement personnel and prosecuting attorneys in complying with Vienna Convention on Consular Relations; regulations.

1. The Attorney General may establish a program to assist law enforcement personnel and prosecuting attorneys in complying with the requirements of Article 36 of the Vienna Convention on Consular Relations, April 24, 1963, 21 U.S.T. 77, 596 U.N.T.S. 261.

2. The Attorney General may adopt such regulations as necessary to carry out the provisions of subsection 1.

(Added to NRS by 2013, 166)



NRS 228.137 - Establishment of program to assist prosecuting attorneys and law enforcement officers in preventing persons subject to international travel restrictions from obtaining or using United States passport; regulations.

1. The Office of the Extradition Coordinator within the Office of the Attorney General may establish a program that assists prosecuting attorneys and law enforcement officers in this State in coordinating with the United States Department of State to prevent criminal offenders or persons charged with a crime who are subject to court-ordered restrictions on international travel from obtaining or using a United States passport.

2. The Attorney General may adopt regulations to carry out the provisions of this section.

(Added to NRS by 2013, 819)



NRS 228.140 - Prosecution and defense of causes in Supreme Court; accounting; assistance in impeachments.

1. The Attorney General shall attend each of the terms of the Supreme Court, and there prosecute or defend, as the case may be, on the part of the State:

(a) All causes to which the State may be a party;

(b) All causes to which any officer of the State, in his or her official capacity, may be a party;

(c) All causes to which any county may be a party, other than those in which the interest of the county may be adverse to the State, or any officer of the State, acting in his or her official capacity, and

after judgment obtained in any such cause, the Attorney General shall direct such proceedings, and sue out such process as may be required to carry the same into execution.

2. The Attorney General shall:

(a) Account for and pay over to the proper officer, without delay, all moneys which may come into his or her hands belonging to the State or any county.

(b) Assist in all impeachments which may be tried before the Senate.

[2:67:1867; B 2774; BH 1779; C 2000; RL 4129; NCL 7308]



NRS 228.150 - Written opinions; payment for services.

1. When requested, the Attorney General shall give his or her opinion, in writing, upon any question of law, to the Governor, the Secretary of State, the State Controller, the State Treasurer, the Director of the Department of Corrections, to the head of any state department, agency, board or commission, to any district attorney and to any city attorney of any incorporated city within the State of Nevada, upon any question of law relating to their respective offices, departments, agencies, boards or commissions.

2. Nothing contained in subsection 1 requires the Attorney General to give his or her written opinion to any city attorney concerning questions relating to the interpretation or construction of city ordinances.

3. Money may be paid to the Office of the Attorney General pursuant to law, or pursuant to an agreement with an agency of the State, for the performance of any duty or service provided by his or her office.

[3:67:1867; B 2775; BH 1780; C 2001; RL 4130; NCL 7309] (NRS A 1957, 655; 1959, 692; 1971, 1169; 1977, 870; 1979, 273; 2001 Special Session, 232; 2011, 373)



NRS 228.160 - Records of cases: Contents; inspection.

1. The Attorney General shall keep a record of each:

(a) Civil case to which the State or any officer of the State in his or her official capacity is a party; and

(b) Criminal case for which he or she is the principal prosecuting attorney.

2. The record must contain a copy of all pleadings and process, interlocutory and final orders, judgments and decrees, process issued thereon and satisfaction thereof, and memorandum of sentence.

3. Such records must be open to the public for inspection during business hours.

[4:67:1867; B 2776; BH 1781; C 2002; RL 4131; NCL 7310] (NRS A 1971, 849; 1985, 56)



NRS 228.165 - Office of Attorney General to provide Legislative Counsel with index of certain court rulings.

On or before September 1 of each even-numbered year, the Office of the Attorney General shall provide to the Legislative Counsel an index of all court rulings it has received pursuant to NRS 2.165, 3.241 and 4.235 during the immediately preceding 2-year period.

(Added to NRS by 2013, 819)



NRS 228.170 - Commencement or defense of action to protect interest of State; prosecution of prisoners and persons acting in concert with prisoners.

1. Whenever the Governor directs or when, in the opinion of the Attorney General, to protect and secure the interest of the State it is necessary that a suit be commenced or defended in any federal or state court, the Attorney General shall commence the action or make the defense.

2. The Attorney General may investigate and prosecute any crime committed by a person:

(a) Confined in or committed to an institution or facility of the Department of Corrections.

(b) Acting in concert with, whether as a principal or accessory, any person confined in or committed to an institution or facility of the Department of Corrections.

(c) In violation of chapter 212 of NRS, if the crime involves:

(1) An institution or facility of the Department of Corrections; or

(2) A person confined in or committed to such an institution or facility.

[6:67:1867; B 2778; BH 1783; C 2004; RL 4133; NCL 7312] (NRS A 1975, 654; 1983, 728; 1985, 56; 1989, 162; 2001 Special Session, 233)



NRS 228.175 - Prosecution of offense by state officer or employee.

1. As used in this section state officer or employee means an elected officer of the State or any state officer or employee who is compensated from the State Treasury.

2. The Attorney General has primary jurisdiction to investigate and prosecute criminal offenses committed by state officers or employees in the course of their duties or arising out of circumstances related to their positions.

3. A district attorney may investigate an offense specified in subsection 2 if:

(a) The Attorney General has stated in writing to the district attorney that the Attorney General does not intend to act in the matter; or

(b) The district attorney has inquired in writing of the Attorney General whether the Attorney General will act in the matter, and:

(1) The district attorney has not received an answer in writing to his or her inquiry within 30 days after making it; or

(2) The Attorney General has stated in writing to the district attorney that he or she will act in the matter and has not filed a criminal action in the matter within 90 days after making the statement.

4. When he or she is acting pursuant to this section, the Attorney General may commence his or her investigation and file a criminal action without leave of court, and he or she has exclusive charge of the conduct of the prosecution.

5. The fact that the Attorney General or a district attorney has not complied with any provision of this section is not a defense in a criminal action.

(Added to NRS by 1981, 1250)



NRS 228.177 - Prosecution of offense by county officer or employee.

1. As used in this section county officer or employee means an elected officer of a county or any county officer or employee who is compensated from a county treasury.

2. The Attorney General may investigate and prosecute any criminal offense committed by a county officer or employee in the course of his or her duties or arising out of circumstances related to his or her position, if:

(a) The district attorney of the county has stated in writing to the Attorney General that he or she does not intend to act in the matter; or

(b) The Attorney General has inquired in writing of the district attorney whether he or she intends to act in the matter and:

(1) The Attorney General has not received a written response within 30 days after the district attorney received the inquiry; or

(2) The district attorney responds in writing that he or she intends to act in the matter, but an information or indictment is not filed within 90 days after the response.

3. When he or she is acting pursuant to this section, the Attorney General may commence his or her investigation and file a criminal action with leave of court, and the Attorney General has exclusive charge of the conduct of the prosecution.

4. An information or indictment may not be dismissed on the ground that the district attorney or Attorney General has not complied with this section.

(Added to NRS by 1985, 1564)



NRS 228.178 - Technological crimes: Investigation and prosecution; pursuit of forfeiture; equitable relief.

1. The Attorney General may:

(a) Investigate and prosecute any alleged technological crime.

(b) Pursue the forfeiture of property relating to a technological crime in accordance with the provisions of NRS 179.1211 to 179.1235, inclusive.

(c) Bring an action to enjoin or obtain any other equitable relief to prevent the occurrence or continuation of a technological crime.

2. As used in this section, technological crime has the meaning ascribed to it in NRS 205A.030.

(Added to NRS by 2013, 822)



NRS 228.180 - Commencement and defense of actions concerning rights of State and its residents in interstate waters and public lands.

The Attorney General, with the consent of the Governor, is authorized to commence and maintain, or defend, in the Supreme Court of the United States, or in any court having jurisdiction of the action, in the name of the State of Nevada, or otherwise, such proceedings at law or in equity as in the judgment of the Attorney General may be necessary or expedient for the purpose of establishing and determining the rights of the State of Nevada, or the residents thereof, in and to:

1. The waters of all interstate streams located partly in the State of Nevada, where such waters, or part thereof, are claimed by any other state or the citizens thereof.

2. The public lands, and to the waters therein and thereunder, located in the State of Nevada.

[1:138:1915; A 1955, 66]



NRS 228.190 - Intervention or appearance in judicial or administrative proceeding concerning interstate waters, public lands or construction of dams, power plants or other structures.

1. The Attorney General, in the name of the State, is authorized to intervene or to appear in:

(a) Any action or proceeding at law or in equity which may now or hereafter be pending, when it is necessary for or incident to the purpose of establishing and determining the rights of the State of Nevada, or the residents thereof, in and to:

(1) The waters of all interstate streams located partly in Nevada, where such waters or a part thereof are claimed by any other state or the citizens thereof.

(2) The public lands, and to the waters therein and thereunder, located in the State of Nevada.

(b) Any action or proceeding, judicial or administrative, relative to the construction of any dam, power plant or other structure on any stream located either wholly or partly in Nevada or wholly or partly in any other state, for the purpose of flood control, irrigation, power, or for any other purpose, when it is necessary for or incident to establishing and determining the rights of the State of Nevada or the residents thereof. Any intervention or appearance of the Attorney General of the kind authorized by this paragraph which occurred prior to March 8, 1960, is hereby authorized, ratified, confirmed and approved.

2. The Attorney General shall not obligate the State in any intervention or appearance for any costs or expenses.

[2:138:1915; A 1955, 66] (NRS A 1960, 125)



NRS 228.200 - Printing of findings of fact, conclusions of law and decree involving more than 100 litigants, including State Engineer; payment of expenses.

1. The Attorney General is directed and empowered to cause the printing of proposed findings of fact and conclusions of law and judgments and decrees from any district court of the State of Nevada where there are more than 100 parties litigant in the action so decided, and the State Engineer of the State of Nevada is one of the parties litigant.

2. The Attorney General shall cause the proposed findings of fact and conclusions of law and findings of fact, conclusions of law and judgment and decree to be printed, and shall certify the expense thereof to the State Board of Examiners, who shall check the same, and if the Board finds that the printing has been done, it shall approve the same and cause the claims for the printing to be paid as other claims are paid from the Treasury of the State of Nevada.

[1:233:1931; 1931 NCL 7334.01] + [3:233:1931; 1931 NCL 7334.03]



NRS 228.205 - Victim Information Notification Everyday System: Establishment; appointment of Governance Committee; duties of Governance Committee; no cause of action by victim established by failure of System.

1. There is hereby created in the Office of the Attorney General the Victim Information Notification Everyday System, which consists of a toll-free telephone number and an Internet website through which victims of crime and members of the public may register to receive automated information and notification concerning changes in the custody status of an offender.

2. The Attorney General shall:

(a) Appoint a subcommittee of the Nevada Council for the Prevention of Domestic Violence created by NRS 228.480 to serve as the Governance Committee for the System; and

(b) Consider nominations by the Council when appointing members of the Governance Committee.

3. The Governance Committee may adopt policies, protocols and regulations for the operation and oversight of the System.

4. The Attorney General may apply for and accept gifts, grants and donations for use in carrying out the provisions of this section.

5. To the extent of available funding, each sheriff and chief of police, the Department of Corrections, the Department of Public Safety and the State Board of Parole Commissioners shall cooperate with the Attorney General to establish and maintain the System.

6. The failure of the System to notify a victim of a crime of a change in the custody status of an offender does not establish a basis for any cause of action by the victim or any other party against the State, its political subdivisions, or the agencies, boards, commissions, departments, officers or employees of the State or its political subdivisions.

7. As used in this section:

(a) Custody status means the transfer of the custody of an offender or the release or escape from custody of an offender.

(b) Offender means a person convicted of a crime and sentenced to imprisonment in a county jail or in the state prison.

(Added to NRS by 2013, 167)



NRS 228.210 - Neglect of duty: Penalty.

If the Attorney General neglects or refuses to perform any of the duties required of him or her by law, the Attorney General is guilty of a misdemeanor or is subject to removal from office.

[7:67:1867; B 2779; BH 1784; C 2005; RL 4134; NCL 7313] (NRS A 1977, 150)



NRS 228.250 - Definitions.

As used in NRS 228.250 to 228.290, inclusive, unless the context otherwise requires, the words and terms defined in NRS 228.255 and 228.260 have the meanings ascribed to them in those sections.

(Added to NRS by 2007, 745)



NRS 228.255 - Older person defined.

Older person means a person who is 60 years of age or older.

(Added to NRS by 2007, 745)



NRS 228.260 - Unit defined.

Unit means the Unit for the Investigation and Prosecution of Crimes Against Older Persons created pursuant to NRS 228.265.

(Added to NRS by 2007, 745)



NRS 228.265 - Creation.

There is hereby created in the Office of the Attorney General the Unit for the Investigation and Prosecution of Crimes Against Older Persons.

(Added to NRS by 2007, 745)



NRS 228.270 - Powers: Investigation and prosecution of alleged crimes; organization or sponsorship of multidisciplinary teams.

1. The Unit may investigate and prosecute any alleged abuse, neglect, exploitation or isolation of an older person in violation of NRS 200.5099 or 200.50995 and any failure to report such a violation pursuant to NRS 200.5093:

(a) At the request of the district attorney of the county in which the violation occurred;

(b) If the district attorney of the county in which the violation occurred fails, neglects or refuses to prosecute the violation; or

(c) Jointly with the district attorney of the county in which the violation occurred.

2. The Unit may organize or sponsor one or more multidisciplinary teams to review any allegations of abuse, neglect, exploitation or isolation of an older person or the death of an older person that is alleged to be from abuse, neglect or isolation. A multidisciplinary team may include, without limitation, the following members:

(a) A representative of the Unit;

(b) Any law enforcement agency that is involved with the case under review;

(c) The district attorney s office in the county where the case is under review;

(d) The Aging and Disability Services Division of the Department of Health and Human Services or the county s office of protective services, if one exists in the county where the case is under review;

(e) A representative of the coroner s office; and

(f) Any other medical professional or financial professional that the Attorney General deems appropriate for the review.

3. Each organization represented on a multidisciplinary team may share with other members of the team information in its possession concerning the older person who is the subject of the review or any person who was in contact with the older person and any other information deemed by the organization to be pertinent to the review. Any information shared by an organization with other members of a team is confidential.

4. The organizing or sponsoring of a multidisciplinary team pursuant to subsection 2 does not grant the Unit supervisory authority over, or restrict or impair the statutory authority of, any state or local agency responsible for the investigation or prosecution of allegations of abuse, neglect, exploitation or isolation of an older person or the death of an older person that is alleged to be the result of abuse, neglect or isolation.

(Added to NRS by 2007, 745; A 2009, 2448)



NRS 228.275 - Powers: Action to enjoin or obtain other relief.

The Unit may bring an action to enjoin or obtain any other equitable relief to prevent the abuse, neglect, exploitation or isolation of an older person. The court may award reasonable attorney s fees and costs if the Unit prevails in such an action.

(Added to NRS by 2007, 745)



NRS 228.280 - Crimes against older persons: Liability for civil penalties; deposit of civil penalties.

1. In addition to any criminal penalty, a person who is convicted of a crime against an older person for which an additional term of imprisonment may be imposed pursuant to paragraph (h), (i) or (j) of subsection 1 of NRS 193.167 or of the abuse, neglect, exploitation or isolation of an older person pursuant to NRS 200.5099 or 200.50995 is liable for a civil penalty to be recovered by the Attorney General in a civil action brought in the name of the State of Nevada:

(a) For the first offense, in an amount which is not less than $5,000 and not more than $20,000.

(b) For a second or subsequent offense, in an amount which is not less than $10,000 and not more than $30,000.

2. The Attorney General shall deposit any money collected for civil penalties pursuant to subsection 1 in equal amounts to:

(a) A separate account in the Fund for the Compensation of Victims of Crime created pursuant to NRS 217.260 to provide compensation to older persons who are:

(1) Victims of a crime for which an additional term of imprisonment may be imposed pursuant to paragraph (h), (i) or (j) of subsection 1 of NRS 193.167; or

(2) Abused, neglected, exploited or isolated in violation of NRS 200.5099 and 200.50995.

(b) The Account for the Unit for the Investigation and Prosecution of Crimes Against Older Persons created pursuant to NRS 228.285.

(Added to NRS by 2007, 745; A 2011, 1869)



NRS 228.285 - Account for the Unit for the Investigation and Prosecution of Crimes Against Older Persons: Creation; use.

1. The Account for the Unit for the Investigation and Prosecution of Crimes Against Older Persons is hereby created in the State General Fund. The Attorney General shall administer the Account.

2. The money in the Account must only be used to carry out the provisions of NRS 228.250 to 228.290, inclusive, and to pay the expenses incurred by the Unit in the discharge of its duties, including, without limitation, expenses relating to the provision of training and salaries and benefits for employees of the Unit.

3. Money in the Account must remain in the Account and must not revert to the State General Fund at the end of any fiscal year.

(Added to NRS by 2007, 745)



NRS 228.290 - Gifts, grants, appropriations or donations; deposit of money in designated Account.

1. The Unit may apply for any available grants and accept gifts, grants, appropriations or donations to assist the Unit in carrying out its duties pursuant to the provisions of this chapter.

2. Any money received by the Unit must be deposited in the Account for the Unit for the Investigation and Prosecution of Crimes Against Older Persons created pursuant to NRS 228.285.

(Added to NRS by 2007, 746)



NRS 228.300 - Definitions.

As used in NRS 228.300 to 228.390, inclusive, unless the context otherwise requires, the words and terms defined in NRS 228.302 to 228.308, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1981, 1674; A 1995, 1083; 1997, 1968; 2009, 2538, 2696)



NRS 228.302 - Bureau of Consumer Protection defined.

Bureau of Consumer Protection means the Bureau of Consumer Protection in the Office of the Attorney General.

(Added to NRS by 1997, 1966)



NRS 228.304 - Consumer s Advocate defined.

Consumer s Advocate means the Consumer s Advocate of the Bureau of Consumer Protection.

(Added to NRS by 1997, 1967)



NRS 228.306 - Cooperative utility defined.

Cooperative utility means a cooperative association or nonprofit corporation or association which supplies utility services for the use of its own members only.

(Added to NRS by 1997, 1967)



NRS 228.308 - Public interest defined.

Public interest means the interests or rights of the State of Nevada and of the residents of this State, or a broad class of those residents, which arise from the constitutions, court decisions and statutes of this State and of the United States and from the common law.

(Added to NRS by 1997, 1967)



NRS 228.310 - Creation; executive head.

1. The Bureau of Consumer Protection is hereby created within the Office of the Attorney General.

2. The executive head of the Bureau of Consumer Protection is the Consumer s Advocate.

(Added to NRS by 1981, 1674; A 1997, 1968)



NRS 228.320 - Appointment of Consumer s Advocate; term of office; qualifications; removal from office.

1. The Attorney General shall appoint the Consumer s Advocate for a term of 4 years. The Consumer s Advocate is in the unclassified service of the State. The person appointed:

(a) Must be knowledgeable in the various areas of the regulation of public utilities;

(b) Must be independent of and have no pecuniary interest in any utility or industry regulated by the Public Utilities Commission of Nevada;

(c) Except as otherwise provided in NRS 284.143, shall devote all of his or her time to the business of his or her office and shall not pursue any other business or vocation or hold any other office of profit; and

(d) Must not be a member of any political convention or a member of any committee of any political party.

2. The Attorney General may remove the Consumer s Advocate from office for inefficiency, neglect of duty or malfeasance in office.

(Added to NRS by 1981, 1674; A 1987, 704; 1997, 616)



NRS 228.330 - Employees; equipment; office space; subpoenas; other necessary functions and arrangements.

The Consumer s Advocate may:

1. Employ such staff as is necessary to carry out his or her duties and the functions of his or her office, in accordance with the personnel practices and procedures established within the Attorney General s Office. The Consumer s Advocate has sole discretion to employ and remove any member of his or her staff.

2. Purchase necessary equipment.

3. Lease or make other suitable arrangements for office space, but any lease which extends beyond the term of 1 year must be reviewed and approved by a majority of the members of the State Board of Examiners.

4. Apply for an order or subpoena for the appearance of witnesses or the production of books, papers and documents in any proceeding in which he or she is a party or intervener, in the same manner as any other party or intervener, and make arrangements for and pay the fees or costs of any witnesses and consultants necessary to the proceeding. If any person ordered by the Public Utilities Commission of Nevada to appear before it as a witness pursuant to this subsection fails to obey the order, the Commission shall apply for a subpoena commanding the attendance of the witness.

5. Perform such other functions and make such other arrangements as may be necessary to carry out his or her duties and the functions of his or her office.

(Added to NRS by 1981, 1674; A 1987, 704; 1997, 1968)



NRS 228.340 - Account for the Bureau of Consumer Protection: Deposits; use; claims.

1. Except as otherwise provided by NRS 598A.260, all money collected by the Bureau of Consumer Protection pursuant to NRS 704.033 and chapter 711 of NRS and pursuant to those provisions of NRS relating to private investigators and unfair trade practices must be deposited with the State Treasurer for credit to the Account for the Bureau of Consumer Protection.

2. Money in the Account may be used:

(a) To defray the costs of maintaining the Office of the Consumer s Advocate and for carrying out the provisions of NRS 228.300 to 228.390, inclusive; or

(b) For any other purpose authorized by the Legislature.

3. All claims against the Account must be paid as other claims against the State are paid.

(Added to NRS by 1981, 1675; A 1989, 1470; 1997, 1969; 2007, 1377; 2010, 26th Special Session, 5)



NRS 228.350 - Account for the Consumer s Advocate: Gifts and grants.

All gifts and grants of money which the Consumer s Advocate is authorized to accept must be deposited with the State Treasurer for credit to the Account for the Consumer s Advocate.

(Added to NRS by 1981, 1675; A 1989, 1470)



NRS 228.355 - Revolving account: Use for payment of expenses relating to certain undercover investigations; powers and duties of Consumer s Advocate.

1. There is hereby created a revolving account for the Bureau of Consumer Protection in the sum of $7,500, which must be used for the payment of expenses relating to conducting an undercover investigation of a person who is allegedly engaging in a deceptive trade practice or violating any provision of NRS 487.6871 to 487.6897, inclusive.

2. The Consumer s Advocate shall deposit the money in the revolving account in a bank or credit union qualified to receive deposits of public money as provided by law, and the deposit must be secured by a depository bond satisfactory to the State Board of Examiners.

3. The Consumer s Advocate or his or her designee may:

(a) Sign all checks drawn upon the revolving account; and

(b) Make withdrawals of cash from the revolving account.

4. Payments made from the revolving account must be promptly reimbursed from the legislative appropriation, if any, to the Consumer s Advocate for the expenses relating to conducting an undercover investigation of a person who is allegedly engaging in a deceptive trade practice or violating any provision of NRS 487.6871 to 487.6897, inclusive. The claim for reimbursement must be processed and paid as other claims against the State are paid.

5. The Consumer s Advocate shall:

(a) Approve any disbursement from the revolving account; and

(b) Maintain records of any such disbursement.

(Added to NRS by 2009, 2538, 2696)



NRS 228.360 - Powers regarding certain public utilities.

1. The Consumer s Advocate:

(a) Shall intervene in and represent the public interest in:

(1) All proceedings conducted pursuant to NRS 704.7561 to 704.7595, inclusive; and

(2) All proceedings conducted pursuant to NRS 704.061 to 704.110, inclusive, in which an electric utility has filed a general rate application or an annual deferred energy accounting adjustment application.

(b) May, with respect to all public utilities except railroads and cooperative utilities, and except as otherwise provided in NRS 228.380:

(1) Conduct or contract for studies, surveys, research or expert testimony relating to matters affecting the public interest or the interests of utility customers.

(2) Examine any books, accounts, minutes, records or other papers or property of any public utility subject to the regulatory authority of the Public Utilities Commission of Nevada in the same manner and to the same extent as authorized by law for members of the Public Utilities Commission of Nevada and its staff.

(3) Except as otherwise provided in paragraph (a), petition for, request, initiate, appear or intervene in any proceeding concerning rates, charges, tariffs, modifications of service or any related matter before the Public Utilities Commission of Nevada or any court, regulatory body, board, commission or agency having jurisdiction over any matter which the Consumer s Advocate may bring before or has brought before the Public Utilities Commission of Nevada or in which the public interest or the interests of any particular class of utility customers are involved. The Consumer s Advocate may represent the public interest or the interests of any particular class of utility customers in any such proceeding, and the Consumer s Advocate is a real party in interest in the proceeding.

2. As used in this section, electric utility has the meaning ascribed to it in NRS 704.187.

(Added to NRS by 1981, 1675; A 1987, 705; 1997, 1969; 2001, 353, 3254; 2007, 2987; 2013, 741)



NRS 228.370 - Duty of certain public utilities to provide documents.

All public utilities, except railroads and cooperative utilities, and except as provided in NRS 228.380, shall provide the Consumer s Advocate with copies of any proposed changes in rates or service, correspondence, legal papers and other documents which are served on or delivered or mailed to the Public Utilities Commission of Nevada.

(Added to NRS by 1981, 1676; A 1987, 705; 1997, 1969)



NRS 228.380 - Authority to exercise power of Attorney General in areas of consumer protection; exceptions; expenditures; limitations on powers relating to discretionary or competitive telecommunication services.

1. Except as otherwise provided in this section, the Consumer s Advocate may exercise the power of the Attorney General in areas of consumer protection, including, but not limited to, enforcement of chapters 90, 597, 598, 598A, 598B, 598C, 599B and 711 of NRS.

2. The Consumer s Advocate may not exercise any powers to enforce any criminal statute set forth in:

(a) Chapter 90, 597, 598, 598A, 598B, 598C or 599B of NRS for any transaction or activity that involves a proceeding before the Public Utilities Commission of Nevada if the Consumer s Advocate is participating in that proceeding as a real party in interest on behalf of the customers or a class of customers of utilities; or

(b) Chapter 711 of NRS.

3. The Consumer s Advocate may expend revenues derived from NRS 704.033 only for activities directly related to the protection of customers of public utilities.

4. The powers of the Consumer s Advocate do not extend to proceedings before the Public Utilities Commission of Nevada directly relating to discretionary or competitive telecommunication services.

(Added to NRS by 1981, 1676; A 1991, 66; 1997, 1970; 2007, 1377)



NRS 228.390 - Representation of customers interests.

1. Except as otherwise provided in NRS 704.110 and 704.7561 to 704.7595, inclusive:

(a) The Consumer s Advocate has sole discretion to represent or refrain from representing the public interest and any class of customers in any proceeding.

(b) In exercising such discretion, the Consumer s Advocate shall consider the importance and extent of the public interest or the customers interests involved and whether those interests would be adequately represented without his or her participation.

(c) If the Consumer s Advocate determines that there would be a conflict between the public interest and any particular class of customers or any inconsistent interests among the classes of customers involved in a particular matter, the Consumer s Advocate may choose to represent one of the interests, to represent no interest, or to represent one interest through his or her office and another or others through outside counsel engaged on a case basis.

(d) If the Consumer s Advocate declines to represent the public interest in a proceeding to review a proposed rate of an electric utility, the Consumer s Advocate shall publish a report in support of the decision to decline such representation and make the report available to the public at the Bureau of Consumer Protection and on the Internet website maintained by the Bureau of Consumer Protection. The report must:

(1) Identify each element of the public interest, as may be applicable to the proceeding to review a proposed rate; and

(2) Specify the manner in which each element of the public interest, as identified pursuant to subparagraph (1), is sufficiently represented.

2. As used in this section, electric utility has the meaning ascribed to it in NRS 704.187.

(Added to NRS by 1981, 1676; A 1997, 1970; 2001, 354, 3255; 2013, 3345)



NRS 228.410 - Jurisdiction of Attorney General in cases involving Medicaid fraud; establishment of Medicaid Fraud Control Unit; duties and powers; recovery of reasonable costs and expenses.

1. The Attorney General has primary jurisdiction to investigate and prosecute violations of NRS 422.540 to 422.570, inclusive, and any fraud in the administration of the Plan or in the provision of medical assistance pursuant to the Plan. The provisions of this section notwithstanding, the Department of Health and Human Services and the Division of Health Care Financing and Policy of the Department of Health and Human Services shall enforce the Plan and any regulations adopted pursuant thereto.

2. For this purpose, the Attorney General shall establish within his or her office the Medicaid Fraud Control Unit. The Unit must consist of a group of qualified persons, including, without limitation, an attorney, an auditor and an investigator who, to the extent practicable, have expertise in nursing, medicine and the administration of medical facilities.

3. The Attorney General, acting through the Medicaid Fraud Control Unit:

(a) Is the single state agency responsible for the investigation and prosecution of violations of NRS 422.540 to 422.570, inclusive;

(b) May conduct any investigation or prosecution authorized pursuant to 42 U.S.C. 1396b(q);

(c) Shall review reports of abuse or criminal neglect of patients in medical facilities which receive payments under the Plan and, when appropriate, investigate and prosecute the persons responsible;

(d) May review and investigate reports of misappropriation of money from the personal resources of patients in medical facilities that receive payments under the Plan and, when appropriate, shall prosecute the persons responsible;

(e) Shall cooperate with federal investigators and prosecutors in coordinating state and federal investigations and prosecutions involving fraud in the provision or administration of medical assistance pursuant to the Plan, and provide those federal officers with any information in his or her possession regarding such an investigation or prosecution; and

(f) Shall protect the privacy of patients and establish procedures to prevent the misuse of information obtained in carrying out the provisions of this section and NRS 228.411.

4. When acting pursuant to this section or NRS 228.175, the Attorney General may commence an investigation and file a criminal action without leave of court, and has exclusive charge of the conduct of the prosecution.

5. The Attorney General may, by appropriate legal action, recover any reasonable costs or expenses incurred in conducting an investigation or prosecution pursuant to this section or NRS 228.411. The Attorney General may retain the costs and expenses recovered pursuant to this subsection up to an amount not exceeding, in the aggregate, three times the amount of any money paid by this State which matches federal grant money for the Medicaid Fraud Control Unit. Costs and expenses recovered by the Attorney General in excess of the amount retained by the Attorney General must be deposited in the State General Fund for credit to the appropriate account for the Plan.

6. As used in this section:

(a) Medical facility has the meaning ascribed to it in NRS 449.0151.

(b) Plan means the State Plan for Medicaid established pursuant to NRS 422.271.

(Added to NRS by 1991, 1053; A 1993, 2067, 2498; 1995, 702; 1997, 1253, 2604; 1999, 2235, 2242; 2003, 665; 2011, 533)



NRS 228.411 - Authority of Attorney General to subpoena and use certain documents, records and materials; penalty for noncompliance with subpoena; required contents of subpoena.

1. In carrying out the duties and responsibilities under NRS 228.410, the Attorney General, acting through the chief executive of the Medicaid Fraud Control Unit or his or her designee, may issue a subpoena for documents, records or materials.

2. The Attorney General may use any documents, records or materials produced pursuant to a subpoena issued under this section in the course of a civil action brought pursuant to NRS 228.410.

3. Any person who willfully fails or refuses to comply with a subpoena issued pursuant to this section is guilty of a misdemeanor.

4. A subpoena issued pursuant to this section must include a copy of the provisions of subsections 1, 2 and 3.

(Added to NRS by 2011, 533)



NRS 228.412 - Jurisdiction of Attorney General in cases involving insurance fraud; establishment of Fraud Control Unit for Insurance; duties and powers.

1. The Attorney General has primary jurisdiction to conduct criminal investigations into and may bring a criminal prosecution for any act alleged to be insurance fraud.

2. The Attorney General shall establish within his or her office a Fraud Control Unit for Insurance. The Fraud Control Unit must consist of such persons as are necessary to carry out the duties set forth in this section, NRS 679B.600 to 679B.700, inclusive, and NRS 686A.281 to 686A.292, inclusive, including, without limitation, attorneys and investigators.

3. The Attorney General, acting through the Fraud Control Unit:

(a) Is the single state agency responsible for the criminal prosecution of insurance fraud;

(b) Shall cooperate with the Commissioner of Insurance, insurers, and investigators and prosecutors of other states and the Federal Government in coordinating state and federal criminal investigations and criminal prosecutions involving insurance fraud;

(c) Shall protect the privacy of insurers and insured persons who are eligible to receive benefits pursuant to the provisions of title 57 of NRS and shall establish procedures to prevent the misuse of information obtained in carrying out this section; and

(d) May, upon written request, inspect the records of any insurer, the Commissioner of Insurance and the Division of Insurance of the Department of Business and Industry to conduct a criminal investigation into any act alleged to be insurance fraud.

4. To investigate any act alleged to be insurance fraud, the Attorney General and members of the Fraud Control Unit may conduct investigations into any activity related thereto occurring outside of this State, if necessary. To conduct these investigations, the Attorney General and members of the Fraud Control Unit may:

(a) Travel outside of this State;

(b) Cooperate with appropriate agencies or persons outside of this State; and

(c) Designate those agencies or persons to conduct investigations for the Attorney General.

5. When acting pursuant to this section, the Attorney General may commence an investigation and file a criminal action without leave of court, and has exclusive charge of the conduct of the prosecution. The Attorney General may conduct preliminary hearings or grand juries for the purposes of filing an information or indictment.

6. The Attorney General shall report the name of each person who has been convicted of insurance fraud to the Commissioner of Insurance.

7. The provisions of this section must not be construed to limit or diminish the jurisdiction of the Commissioner of Insurance to regulate persons transacting insurance in this State.

8. As used in this section, insurance fraud has the meaning ascribed to it in NRS 686A.2815.

(Added to NRS by 2001, 1100)



NRS 228.420 - Jurisdiction of Attorney General in cases involving industrial insurance fraud; establishment of Fraud Control Unit for Industrial Insurance; duties and powers.

1. The Attorney General has primary jurisdiction to investigate and prosecute any alleged criminal violations of NRS 616D.200, 616D.220, 616D.240, 616D.300, 616D.310, 616D.350 to 616D.440, inclusive, and any fraud in the administration of chapter 616A, 616B, 616C, 616D or 617 of NRS or in the provision of compensation required by chapters 616A to 617, inclusive, of NRS.

2. For this purpose, the Attorney General shall establish within his or her office a Fraud Control Unit for Industrial Insurance. The Unit must consist of such persons as are necessary to carry out the duties set forth in this section, including, without limitation, an attorney, an auditor and an investigator.

3. The Attorney General, acting through the Unit established pursuant to subsection 2:

(a) Is the single state agency responsible for the investigation and prosecution of any alleged criminal violations of NRS 616D.200, 616D.220, 616D.240, 616D.300, 616D.310, 616D.350 to 616D.440, inclusive, and any fraud in the administration of chapter 616A, 616B, 616C, 616D or 617 of NRS or in the provision of compensation required by chapters 616A to 617, inclusive, of NRS;

(b) Shall cooperate with the Division of Industrial Relations of the Department of Business and Industry, self-insured employers, associations of self-insured public or private employers, private carriers and other state and federal investigators and prosecutors in coordinating state and federal investigations and prosecutions involving violations of NRS 616D.200, 616D.220, 616D.240, 616D.300, 616D.310, 616D.350 to 616D.440, inclusive, and any fraud in the administration of chapter 616A, 616B, 616C, 616D or 617 of NRS or in the provision of compensation required by chapters 616A to 617, inclusive, of NRS;

(c) Shall protect the privacy of persons who are eligible to receive compensation pursuant to the provisions of chapter 616A, 616B, 616C, 616D or 617 of NRS and establish procedures to prevent the misuse of information obtained in carrying out this section; and

(d) May, upon request, inspect the records of any self-insured employer, association of self-insured public or private employers, or private carrier, the Division of Industrial Relations of the Department of Business and Industry and the State Contractors Board to investigate any alleged violation of any of the provisions of NRS 616D.200, 616D.220, 616D.240, 616D.300, 616D.310, 616D.350 to 616D.440, inclusive, or any fraud in the administration of chapter 616A, 616B, 616C, 616D or 617 of NRS or in the provision of compensation required by chapters 616A to 617, inclusive, of NRS.

4. When acting pursuant to this section or NRS 228.175 or 228.410, the Attorney General may commence an investigation and file a criminal action without leave of court, and has exclusive charge of the conduct of the prosecution.

5. The Attorney General shall report the name of any person who has been convicted of violating any of the provisions of NRS 616D.200, 616D.220, 616D.240, 616D.300, 616D.310, 616D.350 to 616D.440, inclusive, to the occupational board that issued the person s license or certificate to provide medical care, remedial care or other services in this State.

6. The Attorney General shall establish a toll-free telephone number for persons to report information regarding alleged violations of any of the provisions of NRS 616D.200, 616D.220, 616D.240, 616D.300, 616D.310, 616D.350 to 616D.440, inclusive, and any fraud in the administration of chapter 616A, 616B, 616C, 616D or 617 of NRS or in the provision of compensation required by chapters 616A to 617, inclusive, of NRS.

7. As used in this section:

(a) Association of self-insured private employers has the meaning ascribed to it in NRS 616A.050.

(b) Association of self-insured public employers has the meaning ascribed to it in NRS 616A.055.

(c) Private carrier has the meaning ascribed to it in NRS 616A.290.

(d) Self-insured employer has the meaning ascribed to it in NRS 616A.305.

(Added to NRS by 1993, 773; A 1993, 799; 1995, 649, 1878, 2038; 1997, 579; 1999, 1808; 2011, 844)



NRS 228.423 - Definitions.

As used in NRS 228.423 to 228.490, inclusive, unless the context otherwise requires, the words and terms defined in NRS 228.427 and 228.430 have the meanings ascribed to them in those sections.

(Added to NRS by 2005, 940)



NRS 228.427 - Council defined.

Council means the Nevada Council for the Prevention of Domestic Violence created pursuant to NRS 228.480.

(Added to NRS by 2005, 940)



NRS 228.430 - Domestic violence defined.

Domestic violence has the meaning ascribed to it in NRS 33.018.

(Added to NRS by 1997, 1818; A 2005, 941)



NRS 228.440 - Creation of Office; appointment; qualifications; removal.

1. The Office of Ombudsman for Victims of Domestic Violence is hereby created within the Office of the Attorney General.

2. The Attorney General shall appoint a person to serve in the position of Ombudsman for a term of 4 years. The person so appointed:

(a) Must be knowledgeable about the legal and societal aspects of domestic violence;

(b) Is in the unclassified service of the State; and

(c) Is not required to be an attorney.

3. The Attorney General may remove the Ombudsman from office for inefficiency, neglect of duty or malfeasance in office.

(Added to NRS by 1997, 1819)



NRS 228.450 - Duties; confidentiality of certain information collected in discharge of duties; use of grants to compensate.

1. The Ombudsman for Victims of Domestic Violence shall:

(a) Prepare quarterly reports relating to victims of domestic violence from information collected from the Central Repository for Nevada Records of Criminal History, if any such information is available.

(b) Provide necessary assistance to victims of domestic violence.

(c) Provide education to the public concerning domestic violence, including, without limitation, the prevention of domestic violence, available assistance to victims of domestic violence and available treatment for persons who commit domestic violence.

(d) Perform such other tasks as are necessary to carry out the duties and functions of his or her office.

2. Except as otherwise provided in this subsection, information collected pursuant to paragraph (a) of subsection 1 is confidential and must not be disclosed to any person under any circumstances, including, without limitation, pursuant to a subpoena, search warrant or discovery proceeding. Such information may be used for statistical purposes if the identity of the person is not discernible from the information disclosed.

3. Any grant received by the Office of the Attorney General for assistance to victims of domestic violence may be used to compensate the Ombudsman for Victims of Domestic Violence.

(Added to NRS by 1997, 1819)



NRS 228.460 - Creation; administration; expenditures; claims.

1. The Account for Programs Related to Domestic Violence is hereby created in the State General Fund. Any administrative assessment imposed and collected pursuant to NRS 200.485 must be deposited with the State Controller for credit to the Account.

2. The Ombudsman for Victims of Domestic Violence:

(a) Shall administer the Account for Programs Related to Domestic Violence; and

(b) May expend money in the Account only to pay for expenses related to:

(1) The Committee on Domestic Violence created pursuant to NRS 228.470;

(2) The Council;

(3) Training law enforcement officers, attorneys and members of the judicial system about domestic violence;

(4) Assisting victims of domestic violence and educating the public concerning domestic violence; and

(5) Carrying out the duties and functions of his or her office.

3. All claims against the Account for Programs Related to Domestic Violence must be paid as other claims against the State are paid.

(Added to NRS by 1997, 1819; A 2001, 2903; 2005, 941)



NRS 228.470 - Appointment of members; duties; Chair; meetings; quorum; voting; staff; compensation of members.

1. The Attorney General shall appoint a Committee on Domestic Violence comprised of:

(a) One staff member of a program for victims of domestic violence;

(b) One staff member of a program for the treatment of persons who commit domestic violence;

(c) One representative from an office of the district attorney with experience in prosecuting criminal offenses;

(d) One representative from an office of the city attorney with experience in prosecuting criminal offenses;

(e) One law enforcement officer;

(f) One provider of mental health care;

(g) Two victims of domestic violence; and

(h) One justice of the peace or municipal judge.

At least two members of the Committee must be residents of a county whose population is less than 100,000.

2. The Committee shall:

(a) Adopt regulations for the evaluation, certification and monitoring of programs for the treatment of persons who commit domestic violence;

(b) Review, monitor and certify programs for the treatment of persons who commit domestic violence;

(c) Review and evaluate existing programs provided to peace officers for training related to domestic violence and make recommendations to the Peace Officers Standards and Training Commission regarding such training;

(d) To the extent that money is available, arrange for the provision of legal services, including, without limitation, assisting a person in an action for divorce; and

(e) Submit on or before March 1 of each odd-numbered year a report to the Director of the Legislative Counsel Bureau for distribution to the regular session of the Legislature. The report must include, without limitation, a summary of the work of the Committee and recommendations for any necessary legislation concerning domestic violence.

3. The regulations governing certification of programs for the treatment of persons who commit domestic violence adopted pursuant to paragraph (a) of subsection 2 must include, without limitation, provisions allowing a program that is located in another state to become certified in this State to provide treatment to persons who:

(a) Reside in this State; and

(b) Are ordered by a court in this State to participate in a program for the treatment of persons who commit domestic violence.

4. The Committee shall, at its first meeting and annually thereafter, elect a Chair from among its members.

5. The Committee shall meet regularly at least semiannually and may meet at other times upon the call of the Chair. Any five members of the Committee constitute a quorum for the purpose of voting. A majority vote of the quorum is required to take action with respect to any matter.

6. The Attorney General shall provide the Committee with such staff as is necessary to carry out the duties of the Committee.

7. While engaged in the business of the Committee, each member and employee of the Committee is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(Added to NRS by 1997, 1819; A 1999, 2428; 2005, 32; 2007, 76)



NRS 228.480 - Creation; appointment of members; compensation of members.

1. The Nevada Council for the Prevention of Domestic Violence is hereby created within the Office of the Attorney General.

2. The Council must consist of not more than 30 members appointed by the Attorney General from the various geographical regions of the State.

3. The term of office of a member of the Council is 3 years.

4. A vacancy on the Council must be filled in the same manner as the original appointment for the remainder of the unexpired term.

5. Each member of the Council:

(a) Serves without compensation; and

(b) While engaged in the business of the Council, is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(Added to NRS by 2005, 940)



NRS 228.485 - Chair; meetings; adoption of rules.

1. The Attorney General or a designee of the Attorney General is the Chair of the Council.

2. The Council shall annually elect a Vice Chair, Secretary and Treasurer from among its members.

3. The Council shall meet at least three times in each calendar year and may meet at other times upon the call of the Chair. At least one meeting in each calendar year must be held at a location within the Fourth Judicial District, Fifth Judicial District, Sixth Judicial District or Seventh Judicial District.

4. The Council shall adopt rules for its own management and government.

(Added to NRS by 2005, 940)



NRS 228.490 - Duties.

1. For the purpose of preventing and eliminating domestic violence in this State, the Council shall:

(a) Increase awareness of the existence and unacceptability of domestic violence in this State;

(b) Make recommendations for any necessary legislation relating to domestic violence to the Office of the Attorney General; and

(c) Provide financial support to programs for the prevention of domestic violence in this State.

2. The Council shall:

(a) Study and review all appropriate issues related to the administration of the criminal justice system in rural Nevada with respect to offenses involving domestic violence, including, without limitation, the availability of counseling services; and

(b) With the assistance of the Court Administrator, based upon the study and review conducted pursuant to paragraph (a), prepare and submit a report of its findings and recommendations to the Director of the Legislative Counsel Bureau, on or before February 1 of each odd-numbered year, for transmittal to the next regular session of the Legislature. In preparing the report, the Council shall solicit comments and recommendations from district judges, municipal judges and justices of the peace in rural Nevada and include in its report, as a separate section, all comments and recommendations that are received by the Council.

3. The Council may apply for and accept gifts, grants, donations and contributions from any source for the purpose of carrying out its duties pursuant to this section. Any money that the Council receives pursuant to this subsection must be deposited in and accounted for separately in the Account for Programs Related to Domestic Violence created pursuant to NRS 228.460 for use by the Council in carrying out its duties.

(Added to NRS by 2005, 940)



NRS 228.495 - Organizing or sponsorship; powers and duties; membership; participation by organizations concerned with domestic violence; authority and duties of Attorney General; immunity and liability of members; inadmissibility of review; report.

1. The Attorney General may organize or sponsor one or more multidisciplinary teams to review the death of the victim of a crime that constitutes domestic violence pursuant to NRS 33.018 if a court or an agency of a local government does not organize or sponsor a multidisciplinary team pursuant to NRS 217.475 or if the court or agency requests the assistance of the Attorney General. In addition to the review of a particular case, a multidisciplinary team organized or sponsored by the Attorney General pursuant to this section shall:

(a) Examine the trends and patterns of deaths of victims of crimes that constitute domestic violence in this State;

(b) Determine the number and type of incidents the team wishes to review;

(c) Make policy and other recommendations for the prevention of deaths from crimes that constitute domestic violence;

(d) Engage in activities to educate the public, providers of services to victims of domestic violence and policymakers concerning deaths from crimes that constitute domestic violence and strategies for intervention and prevention of such crimes; and

(e) Recommend policies, practices and services to encourage collaboration and reduce the number of deaths from crimes that constitute domestic violence.

2. A multidisciplinary team organized or sponsored pursuant to this section may include, without limitation, the following members:

(a) A representative of the Attorney General;

(b) A representative of any law enforcement agency that is involved with a case under review;

(c) A representative of the district attorney s office in the county where a case is under review;

(d) A representative of the coroner s office in the county where a case is under review;

(e) A representative of any agency which provides social services that is involved in a case under review;

(f) A person appointed pursuant to subsection 3; and

(g) Any other person that the Attorney General determines is appropriate.

3. An organization that is concerned with domestic violence may apply to the Attorney General or his or her designee for authorization to appoint a member to a multidisciplinary team organized or sponsored pursuant to this section. Such an application must be made in the form and manner prescribed by the Attorney General and is subject to the approval of the Attorney General or his or her designee.

4. Each organization represented on a multidisciplinary team organized or sponsored pursuant to this section may share with other members of the team information in its possession concerning a victim who is the subject of a review or any person who was in contact with the victim and any other information deemed by the organization to be pertinent to the review. Any information shared by an organization with other members of a team is confidential.

5. The organizing or sponsoring of a multidisciplinary team pursuant to this section does not grant the Attorney General supervisory authority over, or restrict or impair the statutory authority of, any state or local governmental agency responsible for the investigation or prosecution of the death of a victim of a crime that constitutes domestic violence pursuant to NRS 33.018.

6. Before organizing or sponsoring a multidisciplinary team pursuant to this section, the Attorney General shall adopt a written protocol describing the objectives and structure of the team.

7. A multidisciplinary team organized or sponsored pursuant to this section may request any person, agency or organization that is in possession of information or records concerning a victim who is the subject of a review or any person who was in contact with the victim to provide the team with any information or records that are relevant to the review. Any information or records provided to a team pursuant to this subsection are confidential.

8. A multidisciplinary team organized or sponsored pursuant to this section may, if appropriate, meet with any person, agency or organization that the team believes may have information relevant to a review conducted by the team, including, without limitation, a multidisciplinary team:

(a) To review the death of the victim of a crime that constitutes domestic violence organized or sponsored pursuant to NRS 217.475;

(b) To review any allegations of abuse, neglect, exploitation or isolation of an older person or the death of an older person that is alleged to be from abuse, neglect or isolation organized pursuant to NRS 228.270;

(c) To review the death of a child organized pursuant to NRS 432B.405; or

(d) To oversee the review of the death of a child organized pursuant to NRS 432B.4075.

9. Except as otherwise provided in subsection 10, each member of a multidisciplinary team organized or sponsored pursuant to this section is immune from civil or criminal liability for an activity related to the review of the death of a victim.

10. Each member of a multidisciplinary team organized or sponsored pursuant to this section who discloses any confidential information concerning the death of a child is personally liable for a civil penalty of not more than $500.

11. The Attorney General:

(a) May bring an action to recover a civil penalty imposed pursuant to subsection 10 against a member of a multidisciplinary team organized or sponsored pursuant to this section; and

(b) Shall deposit any money received from the civil penalty with the State Treasurer for credit to the State General Fund.

12. The results of a review of the death of a victim conducted pursuant to this section are not admissible in any civil action or proceeding.

13. A multidisciplinary team organized or sponsored pursuant to this section shall submit a report of its activities to the Attorney General. The report must include, without limitation, the findings and recommendations of the team. The report must not include information that identifies any person involved in a particular case under review. The Attorney General shall make the report available to the public.

(Added to NRS by 2011, 734)



NRS 228.497 - Access to information and records.

In carrying out its duties pursuant to NRS 228.495, a multidisciplinary team to review the death of the victim of a crime that constitutes domestic violence pursuant to NRS 33.018 may have access to:

1. The information that is contained in the Central Repository for Nevada Records of Criminal History pursuant to NRS 179A.075.

2. The records of criminal history maintained by an agency of criminal justice pursuant to NRS 179A.100.

(Added to NRS by 2013, 184)



NRS 228.500 - Definitions.

As used in NRS 228.500 to 228.640, inclusive, unless the context otherwise requires, the words and terms defined in NRS 228.510, 228.520 and 228.530 have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 2877)



NRS 228.510 - Registry defined.

Registry means the registry established pursuant to NRS 228.550 unless, pursuant to NRS 228.540, the part of the single national database that relates to this State is deemed to be the registry.

(Added to NRS by 2003, 2877)



NRS 228.520 - Telephone solicitor defined.

1. Telephone solicitor means a person who makes or causes another person or a machine to make an unsolicited telephone call for the sale of goods or services.

2. As used in this section:

(a) Device for automatic dialing and announcing has the meaning ascribed to it in NRS 597.812.

(b) Machine includes, without limitation, a device for automatic dialing and announcing.

(Added to NRS by 2003, 2877)



NRS 228.530 - Unsolicited telephone call for the sale of goods or services defined.

1. Unsolicited telephone call for the sale of goods or services means an unsolicited telephone call, other than a telephone call on behalf of a charitable organization, religious organization or political organization, to:

(a) Rent, lease, sell, exchange, promote or gift any good or service;

(b) Solicit any act described in paragraph (a);

(c) Seek or obtain a donation or contribution of money or anything else of value; or

(d) Seek or obtain information, including, without limitation, any document, intended to be used to facilitate any act described in paragraph (a), (b) or (c).

2. As used in this section:

(a) Charitable organization means a person that the Secretary of the Treasury has determined to be tax exempt pursuant to the provisions of section 501(c)(3) of the Internal Revenue Code of 1986, 26 U.S.C. 501(c)(3).

(b) Committee for political action means a committee for political action, as defined in NRS 294A.0055, which has registered pursuant to NRS 294A.230.

(c) Good or service means:

(1) Any property or product, whether tangible or intangible;

(2) Any service, including, without limitation, financial service;

(3) A loan or any other extension of credit;

(4) Insurance;

(5) Any investment or opportunity for investment;

(6) A gift, prize, bonus or any other inducement to act; or

(7) Anything of value.

(d) Political organization means a committee for political action, political party or candidate for public office.

(e) Religious organization means an organization for which the primary purpose is the operation of a church, synagogue or other place of religious worship at which nonprofit religious services and activities are regularly conducted.

(f) Telephone call on behalf of a charitable organization, religious organization or political organization means a telephone call on behalf of the organization if the call is made by:

(1) An employee of the organization who is paid directly by the organization; or

(2) A volunteer.

3. For the purposes of this section, a telephone call is deemed to have been solicited if it is made to a person who:

(a) Expressly requested or expressly gave permission for the telephone call to be made;

(b) Had an established business relationship with the caller, if the telephone call is made solely to verify the termination of the business relationship; or

(c) Has a delinquent obligation for which payment or performance is due but has not been made, if the telephone call is made to:

(1) Collect the payment or obtain the performance; or

(2) Extend credit to allow the person to make the payment.

(Added to NRS by 2003, 2877)



NRS 228.540 - National database of telephone numbers of persons requesting not to receive unsolicited telephone calls for sale of goods or services: Attorney General findings; effect on registry.

1. If a federal agency establishes a single national database of telephone numbers of persons who request not to receive unsolicited telephone calls for the sale of goods or services, the Attorney General shall, to the extent consistent with federal law, examine that database and the federal law relating to that database for the purposes of NRS 228.500 to 228.640, inclusive. Based upon this examination and his or her analysis of the applicable needs of this State, the Attorney General may issue a finding that:

(a) The part of the single national database that relates to this State is adequate to serve as the registry for the purposes of NRS 228.500 to 228.640, inclusive; and

(b) It is in the best interests of this State for the Attorney General to use the part of the single national database that relates to this State as the registry for the purposes of NRS 228.500 to NRS 228.640, inclusive.

2. Except as otherwise provided in subsection 3, if the Attorney General issues the finding described in subsection 1:

(a) The part of the single national database that relates to this State shall be deemed to be the registry for the purposes of NRS 228.500 to 228.640, inclusive;

(b) The Attorney General shall forward the applicable information in the registry established pursuant to NRS 228.550, if any, to the federal agency or other appropriate person who maintains the single national database;

(c) The provisions of NRS 228.550 and 228.580 do not apply;

(d) The provisions of paragraphs (b), (c) and (d) of subsection 1 of NRS 228.560 do not apply; and

(e) The provisions of subsection 3 of NRS 228.590 do not apply.

3. Not less than biennially, the Attorney General shall reexamine the single national database and the federal law relating to that database for the purposes of NRS 228.500 to 228.640, inclusive. Based upon this reexamination and his or her analysis of the applicable needs of this State, the Attorney General may rescind the finding issued pursuant to subsection 1. If the Attorney General rescinds the finding:

(a) Except as otherwise provided in paragraph (d), 1 month after the Attorney General rescinds the finding, the provisions of NRS 228.550 apply;

(b) Five months after the Attorney General rescinds the finding, the provisions of NRS 228.580 apply;

(c) Six months after the Attorney General rescinds the finding:

(1) The provisions of paragraphs (b), (c) and (d) of subsection 1 of NRS 228.560 apply;

(2) The provisions of subsection 3 of NRS 228.590 apply; and

(3) The part of the single national database that relates to this State shall cease to be deemed to be the registry for the purposes of NRS 228.500 to 228.640, inclusive; and

(d) Three years after the Attorney General rescinds the finding, the provisions of paragraph (d) of subsection 1 of NRS 228.550 apply.

4. At any time after rescinding a finding pursuant to subsection 3, the Attorney General may again issue a finding described in subsection 1, and may rescind that finding pursuant to subsection 3.

(Added to NRS by 2003, 2878)



NRS 228.550 - Registry of names and telephone numbers of persons requesting not to receive unsolicited telephone calls for sale of goods or services; maintenance.

1. The Attorney General shall:

(a) Establish and maintain, or cause to be established and maintained, a registry that includes the name and telephone number of each person in this State who has requested that his or her telephone number be included in the list published pursuant to this section;

(b) Provide for a toll-free telephone number that may be used to request inclusion or maintenance of a telephone number in the registry;

(c) Publish a list of the telephone numbers in the registry at least once every 6 months and ensure that no other personally identifying information contained in the registry is included in the published lists;

(d) On January 1, 2007, and every 3 years thereafter, delete from the registry every telephone number and related information, except for each telephone number and related information for which the Attorney General has received a request within the preceding 6 months to include or maintain the telephone number in the registry;

(e) During the 6-month period identified in paragraph (d), use reasonable means, including, without limitation, public service announcements, to inform the public that telephone numbers and related information in the registry will be deleted or otherwise purged unless new or renewed requests for inclusion in the registry are received by the Attorney General; and

(f) If a federal agency establishes a single national database of telephone numbers of persons who request not to receive unsolicited telephone calls for the sale of goods or services:

(1) Include the part of the single national database that relates to this State in the registry;

(2) At least once every 6 months, add to the registry any new and applicable information that has been added to the part of the single national database that relates to this State; and

(3) At least once every 6 months, remove from the registry any applicable information that has been removed from the part of the single national database that relates to this State.

2. The Attorney General may:

(a) Contract for the establishment and maintenance of the registry;

(b) Provide for additional procedures for requesting inclusion or maintenance of a telephone number in the registry; and

(c) Require by regulation that information in addition to names and telephone numbers be included in the registry, including, without limitation, the mailing address of each person who has requested inclusion in the registry.

3. A person may request that his or her telephone number be included or maintained in the registry using:

(a) A toll-free telephone number provided by the Attorney General for that purpose; or

(b) Any other method provided by the Attorney General.

4. A person may request to have his or her telephone number removed from the registry. Such a request must be submitted to the Attorney General in writing.

(Added to NRS by 2003, 2879)



NRS 228.560 - Public service announcement concerning registry.

1. The Attorney General shall make information available to the public concerning the establishment and maintenance of the registry, including, without limitation:

(a) The procedures for requesting the inclusion or maintenance of a telephone number in the registry;

(b) A statement indicating that a revised version of the list of telephone numbers in the registry will be published at least once every 6 months;

(c) A statement indicating that no information contained in the registry, other than the telephone numbers, will be included on the list published pursuant to this section or otherwise disclosed to the public; and

(d) A statement indicating that all telephone numbers and related information in the registry will be deleted or otherwise purged from the registry every 3 years, except for any telephone number and related information for which the Attorney General has received a new or renewed request for inclusion in the registry within the 6 months before the potential deletion.

2. A person who publishes telephone directories for distribution to the public in this State shall ensure that each such telephone directory includes the information made available to the public by the Attorney General pursuant to subsection 1.

(Added to NRS by 2003, 2880)



NRS 228.570 - Publication of information in registry.

To the extent consistent with federal law:

1. The registry is not a public record. Any list published of the telephone numbers contained within the registry is not a public record.

2. The telephone numbers in the registry must not be published or released except pursuant to the provisions of NRS 228.500 to 228.640, inclusive.

3. The information in the registry other than the telephone numbers:

(a) Must not be published or released; and

(b) May only be used by the Attorney General to administer the provisions of NRS 228.500 to 228.640, inclusive.

(Added to NRS by 2003, 2881)



NRS 228.580 - Availability of telephone numbers in registry to telephone solicitors.

Each list of telephone numbers published pursuant to NRS 228.550 must be made available to a telephone solicitor upon the payment of the fee established by regulation for this purpose by the Attorney General. The fee must not exceed $1,000 annually for each telephone solicitor, regardless of the number of revised editions of the list that are published during the calendar year.

(Added to NRS by 2003, 2881)



NRS 228.590 - Calls prohibited to telephone numbers in registry; limited use of information in registry.

1. Except as otherwise provided in NRS 228.600, a telephone solicitor shall not intentionally make an unsolicited telephone call for the sale of goods or services to a telephone number in the currently effective version of the list of telephone numbers in the registry.

2. A person who obtains a copy of or access to the registry or to any version of the list of telephone numbers in the registry shall not use that information for any purpose other than determining whether a particular telephone number is available for an unsolicited telephone call for the sale of goods or services.

3. For the purposes of this section, a version of the list of telephone numbers in the registry is deemed to be the currently effective version of the list for the period beginning on the 31st day after it is published and ending on the 30th day after the next version is published.

(Added to NRS by 2003, 2881)



NRS 228.600 - Telephone solicitors: Use of telephone numbers in registry; establishment of internal registry of telephone numbers of persons requesting not to receive unsolicited telephone calls; notice to persons with whom solicitor has preexisting business relationship; exception.

1. The provisions of NRS 228.590 do not prohibit a telephone solicitor from making or causing another person to make an unsolicited telephone call for the sale of goods or services to a telephone number in the currently effective version of the list of telephone numbers in the registry if:

(a) There is a preexisting business relationship between the telephone solicitor and the person who is called; and

(b) The telephone solicitor complies with the provisions of this section.

2. Before a telephone solicitor may make or cause another person to make an unsolicited telephone call for the sale of goods or services based on a preexisting business relationship, the telephone solicitor must establish and maintain an internal do-not-call registry that complies with federal and state laws and regulations. The internal do-not-call registry must:

(a) Include, without limitation, a list of the telephone numbers of any person who has requested that the telephone solicitor not make or cause another person to make an unsolicited telephone call for the sale of goods or services to a telephone number of the person making the request; and

(b) Upon request, be provided by the person to the Attorney General.

3. In addition to the requirements set forth in subsection 2, at least once each year, the telephone solicitor shall provide written notice to each person with whom the telephone solicitor has a preexisting business relationship. The written notice must:

(a) Inform the person that the telephone solicitor is providing the notice pursuant to state law;

(b) Explain to the person that the telephone solicitor may elect to be placed on the internal do-not-call list of the telephone solicitor and specify the procedures for making such an election; and

(c) Explain to the person that the person may contact the customer service department of the telephone solicitor or the Attorney General to obtain further information concerning the provisions of this section and must provide the current address, telephone number and electronic mail address of the customer service department of the telephone solicitor and the Attorney General.

4. The provisions of subsection 3 do not apply to a person to whom a license to operate an information service or a nonrestricted gaming license, which is current and valid, has been issued pursuant to chapter 463 of NRS when soliciting sales within the scope of his or her license.

5. As used in this section, preexisting business relationship means a relationship between a telephone solicitor and a person that is based on:

(a) The person s purchase, rental or lease of goods or services directly from the telephone solicitor, but not from any affiliate or associate of the telephone solicitor; or

(b) Any other financial transaction directly between the person and the telephone solicitor, but not between the person and any affiliate or associate of the telephone solicitor,

that occurs within the 18 months immediately preceding the date of the unsolicited telephone call for the sale of goods or services.

(Added to NRS by 2003, 2881; A 2011, 3582)



NRS 228.610 - Attorney General to institute legal proceedings against violator.

If the Attorney General has reason to believe that a person has violated any of the provisions of NRS 228.500 to 228.640, inclusive, or any regulation adopted pursuant thereto, the Attorney General may institute an appropriate legal proceeding against the person in a court of competent jurisdiction.

(Added to NRS by 2003, 2882)



NRS 228.620 - Violation constitutes deceptive trade practice.

A violation of a provision of NRS 228.500 to 228.640, inclusive, constitutes a deceptive trade practice for the purposes of NRS 598.0903 to 598.0999, inclusive.

(Added to NRS by 2003, 2882)



NRS 228.630 - Registry Account: Creation; administration.

1. The Registry Account is hereby created in the State General Fund for the use of the Attorney General.

2. All money collected by the Attorney General pursuant to NRS 228.580 must be deposited in the State General Fund for credit to the Registry Account. The interest and income earned on the money in the Registry Account, after deducting any applicable charges, must be credited to the Registry Account.

3. Expenditures from the Registry Account must be made only to administer and enforce the provisions of NRS 228.500 to 228.640, inclusive.

4. The Attorney General shall administer the Registry Account. All claims against the Registry Account must be paid as other claims against the State are paid.

5. Any money remaining in the Registry Account at the end of a fiscal year does not revert to the State General Fund, and the balance in the Registry Account must be carried forward to the next fiscal year.

6. Each year, the Attorney General shall submit an itemized statement of the income and expenditures for the Registry Account:

(a) To the Legislature, if the Legislature is in session; or

(b) To the Interim Finance Committee, if the Legislature is not in session.

(Added to NRS by 2003, 2882; A 2011, 442)



NRS 228.640 - Regulations.

The Attorney General shall adopt regulations to carry out the provisions of NRS 228.500 to 228.640, inclusive.

(Added to NRS 2003, 2883)



NRS 228.700 - Child who is endangered by drug exposure defined.

As used in this section and NRS 228.710 and 228.720, unless the context otherwise requires, child who is endangered by drug exposure means:

1. A child who is born affected by prenatal illegal substance abuse or who has withdrawal symptoms resulting from such abuse, or has experienced other complications at birth as a result of such abuse as determined by a physician;

2. A child who illegally has a controlled substance in his or her body as a direct and foreseeable result of the act or omission of the parent, guardian or other person who exercises control or supervision of the child; or

3. A child who is allowed, in violation of NRS 453.3325, to be present in any conveyance or upon any premises wherein a controlled substance is unlawfully possessed, used, sold, exchanged, bartered, supplied, prescribed, dispensed, given away, administered, manufactured or compounded in violation of any of the provisions of NRS 453.011 to 453.552, inclusive.

(Added to NRS by 2009, 1531)



NRS 228.710 - Creation; appointment of Statewide Coordinator; Statewide Coordinator in unclassified service.

1. The Office of Statewide Coordinator for Children Who Are Endangered by Drug Exposure is hereby created in the Office of the Attorney General.

2. The Attorney General shall appoint a person to serve as Statewide Coordinator who is knowledgeable about the legal and societal aspects of children who are endangered by drug exposure.

3. The Statewide Coordinator is in the unclassified service of the State.

(Added to NRS by 2009, 1531)



NRS 228.720 - Duties of Statewide Coordinator; acceptance of gifts, grants and other money.

1. The Statewide Coordinator for Children Who Are Endangered by Drug Exposure shall:

(a) Provide necessary assistance to communities and local governments in establishing programs for children who are endangered by drug exposure.

(b) Provide education to the public concerning children who are endangered by drug exposure.

(c) Perform such other tasks as are necessary to carry out his or her duties and the functions of his or her office.

2. The Attorney General may accept grants, gifts, donations, bequests or devises on behalf of the Office of Statewide Coordinator for Children Who Are Endangered by Drug Exposure which must be used to carry out the duties of the Statewide Coordinator.

(Added to NRS by 2009, 1531)



NRS 228.800 - Creation; composition; officers; terms; service without compensation; members employed by State or political subdivision; administrative support. [Effective through June 30, 2015.]

1. The Substance Abuse Working Group is hereby created within the Office of the Attorney General.

2. The Working Group consists of the Attorney General and nine members appointed by the Attorney General.

3. The Attorney General is the ex officio Chair of the Working Group.

4. The Working Group shall annually elect a Vice Chair and Secretary from among its members.

5. Each member who is appointed to the Working Group serves a term of 2 years. Members may be reappointed for additional terms of 2 years. Any vacancy occurring in the membership of the Working Group must be filled not later than 30 days after the vacancy occurs.

6. The members of the Working Group serve without compensation and are not entitled to the per diem and travel expenses provided for state officers and employees generally.

7. Each member of the Working Group who is an officer or employee of this State or a political subdivision of this State must be relieved from his or her duties without loss of regular compensation so that the officer or employee may prepare for and attend meetings of the Working Group and perform any work necessary to carry out the duties of the Working Group in the most timely manner practicable. A state agency or political subdivision of this State shall not require an officer or employee who is a member of the Working Group to make up the time the officer or employee is absent from work to carry out duties as a member of the Working Group or use annual leave or compensatory time for the absence.

8. The Attorney General shall provide such administrative support to the Working Group as is necessary to carry out the duties of the Working Group.

(Added to NRS by 2011, 365)



NRS 228.810 - Meetings. [Effective through June 30, 2015.]

1. The Substance Abuse Working Group created by NRS 228.800 shall meet at least once every 3 months at the times and places specified by a call of the Chair and may meet at such further times as deemed necessary by the Chair.

2. The Chair of the Working Group, or in the absence of the Chair, the Vice Chair of the Working Group, shall preside at each meeting of the Working Group.

3. A member of the Working Group may designate a person to represent him or her at a meeting of the Working Group if it is impractical for the member of the Working Group to attend the meeting. A representative who has been so designated:

(a) Shall be deemed to be a member of the Working Group for the purpose of determining a quorum at the meeting; and

(b) May vote on any matter that is voted on by the regular members of the Working Group at the meeting.

(Added to NRS by 2011, 366)



NRS 228.820 - Duties; reports. [Effective through June 30, 2015.]

1. The Substance Abuse Working Group created by NRS 228.800 shall study issues relating to substance abuse in the State of Nevada, including, without limitation:

(a) The effect of substance abuse on law enforcement, prisons and other correctional facilities;

(b) The sources and manufacturers of substances which are abused;

(c) Methods and resources to prevent substance abuse;

(d) Methods and resources to prevent the manufacture, trafficking and sale of substances which are abused;

(e) The effectiveness of criminal and civil penalties in preventing substance abuse;

(f) The effectiveness of criminal and civil penalties in preventing the manufacture, trafficking and sale of substances which are abused;

(g) Resources available to assist substance abusers to rehabilitate and recover from the effects of abuse;

(h) Programs available to educate youth about the effects of substance abuse;

(i) Programs available to educate family and friends of substance abusers about the manner in which to provide support and assistance to substance abusers; and

(j) The effect of substance abuse on the economy.

2. On or before January 15 of each odd-numbered year, the Working Group shall submit a report of its findings and recommendations to the Director of the Legislative Counsel Bureau for distribution to the next regular session of the Legislature.

(Added to NRS by 2011, 366)






Chapter 231 - Economic Development, Tourism and Cultural Affairs

NRS 231.002 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 231.003 to 231.009, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 3427)



NRS 231.003 - Administrative or operating purposes defined.

Administrative or operating purposes includes, without limitation, the dissemination of program information, marketing, grant writing, accounting services, legal services, travel and training.

(Added to NRS by 2011, 3428)



NRS 231.004 - Board defined.

Board means the Board of Economic Development created by NRS 231.033.

(Added to NRS by 2011, 3428)



NRS 231.005 - Development resource defined.

Development resource means any funding or other resource for economic development, including, without limitation, a structured lease of real property. The term does not include any funding for administrative or operating purposes or any grant, loan or allocation of money from the Catalyst Account created by NRS 231.1573 or the Knowledge Account created by NRS 231.1592.

(Added to NRS by 2011, 3428; A 2013, 2748)



NRS 231.006 - Executive director defined.

Executive Director means the Executive Director of the Office of Economic Development.

(Added to NRS by 2011, 3428)



NRS 231.007 - Office defined.

Office means the Office of Economic Development created by NRS 231.043.

(Added to NRS by 2011, 3428)



NRS 231.008 - Organization for economic development defined.

Organization for economic development means an organization which promotes, aids or encourages economic development in this State or a locality or region of this State.

(Added to NRS by 2011, 3428)



NRS 231.009 - Regional development authority defined.

Regional development authority means an organization for economic development which is:

1. A local governmental entity, composed solely of two or more local governmental entities or a private nonprofit entity; and

2. Designated by the Executive Director as a regional development authority pursuant to subsection 4 of NRS 231.053.

(Added to NRS by 2011, 3428)



NRS 231.015 - Creation; membership; meetings; duties; subcommittees.

Repealed. (See chapter 112, Statutes of Nevada 2013, at page 404.)



NRS 231.020 - Motion pictures defined.

As used in NRS 231.020 to 231.139, inclusive, unless the context otherwise requires, motion pictures includes feature films, movies made for broadcast or other electronic transmission, and programs made for broadcast or other electronic transmission in episodes.

[2:322:1955] (NRS A 1969, 230; 1983, 1167; 1987, 1589, 1672; 1989, 554; 1997, 2479; 1999, 1750; 2005, 22nd Special Session, 112; 2011, 750, 3441; 2013, 1144)



NRS 231.025 - Advisory Council on Economic Development: Creation; membership; expenses; duties.

Repealed. (See chapter 112, Statutes of Nevada 2013, at page 404.)



NRS 231.033 - Board of Economic Development: Creation; membership; terms; officers; quorum; meetings; expenses.

1. There is hereby created the Board of Economic Development, consisting of:

(a) The following voting members:

(1) The Governor;

(2) The Lieutenant Governor;

(3) The Secretary of State; and

(4) Six members who must be selected from the private sector and appointed as follows:

(I) Three members appointed by the Governor;

(II) One member appointed by the Speaker of the Assembly;

(III) One member appointed by the Majority Leader of the Senate; and

(IV) One member appointed by the Minority Leader of the Assembly or the Minority Leader of the Senate. The Minority Leader of the Senate shall appoint the member for the initial term, the Minority Leader of the Assembly shall appoint the member for the next succeeding term, and thereafter, the authority to appoint the member for each subsequent term alternates between the Minority Leader of the Assembly and the Minority Leader of the Senate.

(b) The following nonvoting members:

(1) The Chancellor of the Nevada System of Higher Education or his or her designee; and

(2) The Director of the Department of Employment, Training and Rehabilitation.

2. In appointing the members of the Board described in subsection 1, the appointing authorities shall coordinate the appointments when practicable so that the members of the Board represent the diversity of this State, including, without limitation, different strategically important industries, different geographic regions of this State and different professions.

3. The Governor shall serve as the Chair of the Board.

4. Except as otherwise provided in this subsection, the members of the Board appointed pursuant to subparagraph (4) of paragraph (a) of subsection 1 are appointed for terms of 4 years. The initial members of the Board shall by lot select three of the initial members of the Board appointed pursuant to subparagraph (4) of paragraph (a) of subsection 1 to serve an initial term of 2 years.

5. The Governor, the Lieutenant Governor or the Secretary of State may designate a person to serve as a member of the Board for the Governor, Lieutenant Governor or Secretary of State, respectively. Any person designated to serve pursuant to this subsection shall serve for the term of the officer appointing him or her and serves at the pleasure of that officer. If the Governor designates a person to serve on his or her behalf, that person shall serve as the Chair of the Board. Vacancies in the appointed positions on the Board must be filled by the appointing authority for the unexpired term.

6. The Executive Director shall serve as the nonvoting Secretary of the Board.

7. A majority of the Board constitutes a quorum, and a majority of the Board is required to exercise any power conferred on the Board.

8. The Board shall meet at least once each quarter but may meet more often at the call of the Chair or a majority of the members of the Board.

9. The members of the Board serve without compensation but are entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally while engaged in the official business of the Board.

(Added to NRS by 2011, 3431; A 2013, 399)



NRS 231.037 - Board of Economic Development: Duties.

The Board shall:

1. Review and evaluate all programs of economic development in this State and make recommendations to the Legislature for legislation to improve the effectiveness of those programs in implementing the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053.

2. Recommend to the Executive Director a State Plan for Economic Development and make recommendations to the Executive Director for carrying out the State Plan for Economic Development, including, without limitation, recommendations regarding the development and implementation of a recruiting and marketing effort to attract professionals and businesses to this State.

3. Recommend to the Executive Director the criteria for the designation of regional development authorities.

4. Make recommendations to the Executive Director for the designation for the southern region of this State, the northern region of this State and the rural region of this State, one or more regional development authorities for each region.

5. Provide advice and recommendations to the Executive Director concerning:

(a) The procedures to be followed by any entity seeking to obtain any development resource, allocation, grant or loan from the Office;

(b) The criteria to be used by the Office in providing development resources and making allocations, grants and loans;

(c) The requirements for reports from the recipients of development resources, allocations, grants and loans from the Office concerning the use thereof; and

(d) Any other activities of the Office.

6. Review each proposal by the Executive Director to enter into a contract pursuant to NRS 231.057 for more than $100,000 or allocate, grant or loan more than $100,000 to any entity and, as the Board determines to be in the best interests of the State, approve or disapprove the proposed allocation, grant or loan. Notwithstanding any other statutory provision to the contrary, the Executive Director shall not enter into any contract pursuant to NRS 231.057 for more than $100,000 or make any allocation, grant or loan of more than $100,000 to any entity unless the allocation, grant or loan is approved by the Board.

(Added to NRS by 2011, 3432; A 2011, 3484; 2013, 1145)



NRS 231.043 - Office of Economic Development: Creation; divisions; budget; status of employees.

1. There is hereby created within the Office of the Governor the Office of Economic Development, consisting of:

(a) A Division of Economic Development; and

(b) A Division of Motion Pictures.

2. The Governor shall propose a budget for the Office.

3. Employees of the Office are not in the classified or unclassified service of this State and serve at the pleasure of the Executive Director.

(Added to NRS by 2011, 3432; A 2011, 3485)



NRS 231.047 - Office of Economic Development: Executive Director.

The Executive Director:

1. Must be appointed by the Governor from a list of three persons recommended by the Board.

2. Is not in the classified or unclassified service of this State.

3. Serves at the pleasure of the Board, except that he or she may be removed by the Board only if the Board finds that his or her performance is unsatisfactory.

4. Shall devote his or her entire time to the duties of his or her office and shall not engage in any other gainful employment or occupation.

(Added to NRS by 2011, 3432)



NRS 231.053 - Executive Director of Office of Economic Development: Powers and duties; regulations.

After considering any pertinent advice and recommendations of the Board, the Executive Director:

1. Shall direct and supervise the administrative and technical activities of the Office.

2. Shall develop and may periodically revise a State Plan for Economic Development, which must include a statement of:

(a) New industries which have the potential to be developed in this State;

(b) The strengths and weaknesses of this State for business incubation;

(c) The competitive advantages and weaknesses of this State;

(d) The manner in which this State can leverage its competitive advantages and address its competitive weaknesses;

(e) A strategy to encourage the creation and expansion of businesses in this State and the relocation of businesses to this State; and

(f) Potential partners for the implementation of the strategy, including, without limitation, the Federal Government, local governments, local and regional organizations for economic development, chambers of commerce, and private businesses, investors and nonprofit entities.

3. Shall develop criteria for the designation of regional development authorities pursuant to subsection 4.

4. Shall designate as many regional development authorities for each region of this State as the Executive Director determines to be appropriate to implement the State Plan for Economic Development. In designating regional development authorities, the Executive Director must consult with local governmental entities affected by the designation. The Executive Director may, if he or she determines that such action would aid in the implementation of the State Plan for Economic Development, remove the designation of any regional development authority previously designated pursuant to this section and declare void any contract between the Office and that regional development authority.

5. Shall establish procedures for entering into contracts with regional development authorities to provide services to aid, promote and encourage the economic development of this State.

6. May apply for and accept any gift, donation, bequest, grant or other source of money to carry out the provisions of NRS 231.020 to 231.139, inclusive, and 231.1573 to 231.1597, inclusive.

7. May adopt such regulations as may be necessary to carry out the provisions of NRS 231.020 to 231.139, inclusive, and 231.1573 to 231.1597, inclusive.

8. In a manner consistent with the laws of this State, may reorganize the programs of economic development in this State to further the State Plan for Economic Development. If, in the opinion of the Executive Director, changes to the laws of this State are necessary to implement the economic development strategy for this State, the Executive Director must recommend the changes to the Governor and the Legislature.

(Added to NRS by 2011, 3433; A 2011, 3485; 2013, 400, 1145)



NRS 231.054 - Executive Director of Office of Economic Development: Regional development authorities to submit plans.

Each regional development authority shall present a plan to the Executive Director regarding the development and enhancement of a recruiting and marketing effort to attract professionals and businesses to the region of this State served by the regional development authority. The Executive Director shall consider any plan presented pursuant to this section in carrying out the provisions of NRS 231.053.

(Added to NRS by 2013, 1144)



NRS 231.055 - Office of Economic Development: Powers and duties.

Under the direction of the Executive Director, the Office:

1. Shall provide administrative and technical support to the Board.

2. Shall support the efforts of the Board, the regional development authorities designated by the Executive Director pursuant to subsection 4 of NRS 231.053 and the private sector to encourage the creation and expansion of businesses in Nevada and the relocation of businesses to Nevada.

3. Shall coordinate and oversee all economic development programs in this State to ensure that such programs are consistent with the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053, including, without limitation:

(a) Coordinating the economic development activities of agencies of this State, local governments in this State and local and regional organizations for economic development to avoid duplication of effort or conflicting efforts;

(b) Working with local, state and federal authorities to streamline the process for obtaining abatements, financial incentives, grants, loans and all necessary permits and licenses for the creation or expansion of businesses in Nevada or the relocation of businesses to Nevada; and

(c) Reviewing, analyzing and making recommendations for the approval or disapproval of applications for abatements, financial incentives, development resources, and grants and loans of money provided by the Office.

4. May:

(a) Participate in any federal programs for economic development that are consistent with the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053; and

(b) When practicable and authorized by federal law, act as the agency of this State to administer such federal programs.

(Added to NRS by 2011, 3433; A 2011, 3486)



NRS 231.057 - Office of Economic Development: Powers specific to contracts with regional development authorities.

1. In accordance with the provisions of this section and under the direction of the Executive Director, the Office may enter into contracts with regional development authorities for services which promote the economic development of this State and aid the implementation of the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053. A contract entered into pursuant to this section must only provide funding for administrative or operating purposes.

2. Before entering into a contract pursuant to subsection 1, the Office, in consultation with the Board, must issue a request for proposals. The request for proposals must include, without limitation, provisions requiring a bid submitted by a regional development authority to state:

(a) The services to be provided by the regional development authority;

(b) The plans, projects and programs for which the regional development authority is seeking to enter into the contract;

(c) The expected benefits of the contract; and

(d) The short-term and long-term impacts of the contract.

3. A contract entered into pursuant to this section must:

(a) Set forth the services to be provided, and the plans, projects and programs to be carried out, by the regional development authority;

(b) Include a provision requiring the regional development authority to refund any funding provided pursuant to the contract if it is not used in accordance with the contract;

(c) Promote, aid or encourage the economic development of this State and aid in the implementation of the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053; and

(d) Require the regional development authority to submit the reports required by subsection 4.

4. A regional development authority which enters into a contract pursuant to this section must submit to the Office reports concerning the use of the funding provided pursuant to the contract. The reports must include, without limitation:

(a) A description of each activity undertaken with funding provided pursuant to the contract and the amount of funding used for each such activity;

(b) The return on the funding provided pursuant to the contract;

(c) A statement of the benefit to the public from the funding provided pursuant to the contract; and

(d) Such documentation as the Executive Director deems appropriate to support the information provided in the report.

(Added to NRS by 2011, 3434)



NRS 231.060 - Office of Economic Development: Powers and duties; policies and programs of Division of Motion Pictures; special advisory committees.

The Office:

1. Shall establish the policies and approve the programs of the Division of Motion Pictures concerning the promotion of the production of motion pictures in this State.

2. May from time to time create special advisory committees to advise it on special problems of economic development. Members of special advisory committees may be paid the per diem allowance and travel expenses provided for state officers and employees, as the budget of the Office permits.

[6:322:1955] (NRS A 1969, 231, 1455; 1983, 1168; 1985, 403; 2011, 3442)



NRS 231.064 - Office of Economic Development: Powers and duties; research; dissemination of information.

In addition to its other duties, the Office shall:

1. Investigate and study conditions affecting Nevada business, industry and commerce, and engage in technical studies, scientific investigations, statistical research and educational activities necessary or useful for the proper execution of the function of the Office in promoting and developing Nevada business, industry and commerce, both within and outside the State.

2. Conduct or encourage research designed to further new and more extensive uses of the natural and other resources of the State and designed to develop new products and industrial processes.

3. Serve as a center of public information for the State of Nevada by answering general inquiries concerning the resources and economic advantages of this state and by furnishing information and data on these and related subjects.

4. Prepare, and disseminate in any medium, informational material designed to promote community, economic and industrial development in Nevada.

5. Plan and develop an effective service for business information, both for the direct assistance of business and industry of the State and for the encouragement of business and industry outside the State to use economic facilities within the State, including readily accessible information on state and local taxes, local zoning regulations and environmental standards, the availability and cost of real estate, labor, energy, transportation and occupational education and related subjects.

(Added to NRS by 1983, 1166; A 1985, 814; 2003, 1425; 2011, 3442)



NRS 231.068 - Office of Economic Development: Powers and duties; grants for programs for occupational education.

1. The Office, to the extent of legislative appropriations, may grant money to a postsecondary educational institution to develop a program for occupational education which is designed to teach skills in a short period to persons who are needed for employment by new or existing businesses.

2. Any money appropriated to the Office for awarding grants to develop a program specified in subsection 1 must be accounted for separately in the State General Fund. The money in the account:

(a) Does not revert to the State General Fund at the end of any fiscal year; and

(b) Must be carried forward to the next fiscal year.

(Added to NRS by 1985, 623; A 1999, 3114; 2011, 3442)



NRS 231.0685 - Office of Economic Development: Biennial report to Director of Legislative Counsel Bureau; contents of report. [Effective through June 30, 2023.]

The Office shall, on or before January 15 of each odd-numbered year, prepare and submit to the Director of the Legislative Counsel Bureau for transmission to the Legislature a report concerning the abatements from taxation that the Office approved pursuant to NRS 274.310, 274.320, 274.330, 360.750 or 360.752. The report must set forth, for each abatement from taxation that the Office approved during the fiscal years which are 3 fiscal years and 6 fiscal years immediately preceding the submission of the report:

1. The dollar amount of the abatement;

2. The location of the business for which the abatement was approved;

3. The value of infrastructure included as an incentive for the business;

4. If applicable, the number of employees that the business for which the abatement was approved employs or will employ;

5. Whether the business for which the abatement was approved is a new business or an existing business;

6. The economic sector in which the business operates, the number of primary jobs related to the business, the average wage paid to employees of the business and the assessed values of personal property and real property of the business; and

7. Any other information that the Office determines to be useful.

(Added to NRS by 1999, 1749; A 2001, 113; 2005, 643; 2011, 3443; 2013, 573, 2811)

NRS 231.0685 Office of Economic Development: Biennial report to Director of Legislative Counsel Bureau; contents of report. [Effective July 1, 2023.] The Office shall, on or before January 15 of each odd-numbered year, prepare and submit to the Director of the Legislative Counsel Bureau for transmission to the Legislature a report concerning the abatements from taxation that the Office approved pursuant to NRS 274.310, 274.320, 274.330 or 360.750. The report must set forth, for each abatement from taxation that the Office approved during the fiscal years which are 3 fiscal years and 6 fiscal years immediately preceding the submission of the report:

1. The dollar amount of the abatement;

2. The location of the business for which the abatement was approved;

3. The value of infrastructure included as an incentive for the business;

4. If applicable, the number of employees that the business for which the abatement was approved employs or will employ;

5. Whether the business for which the abatement was approved is a new business or an existing business;

6. The economic sector in which the business operates, the number of primary jobs related to the business, the average wage paid to employees of the business and the assessed values of personal property and real property of the business; and

7. Any other information that the Office determines to be useful.

(Added to NRS by 1999, 1749; A 2001, 113; 2005, 643; 2011, 3443; 2013, 573, 2811, effective July 1, 2023)



NRS 231.069 - Office of Economic Development: Confidentiality of records and documents submitted by client.

1. Except as otherwise provided in NRS 239.0115, if so requested by a client, the Office shall keep confidential any record or other document in its possession concerning the initial contact with and research and planning for that client. If such a request is made, the Executive Director shall attach to the file containing the record or document a certificate signed by him or her stating that a request for confidentiality was made by the client and the date of the request.

2. Records and documents that are confidential pursuant to subsection 1 remain confidential until the client:

(a) Initiates any process regarding the location of his or her business in Nevada which is within the jurisdiction of a state agency other than the Office; or

(b) Decides to locate his or her business in Nevada.

(Added to NRS by 1987, 1671; A 1989, 554; 2007, 2080; 2011, 3443)



NRS 231.0695 - Office of Economic Development: Approval of partial tax abatement.

1. For the purpose of any partial tax abatement which the Office is required or authorized to approve, the Office shall be deemed to have approved the partial tax abatement:

(a) Upon approval by the Board for partial tax abatements with a projected value to a single entity of $250,000 or more; and

(b) Upon approval by the Director for partial tax abatements with a projected value to a single entity of less than $250,000.

2. For the purposes of this section, projected value means the dollar value of the abatement requested by an entity plus the accumulated value of all tax abatements received by that entity for the immediately preceding 2 years.

(Added to NRS by 2013, 399)



NRS 231.075 - Inland Ports: Office of Economic Development to assist in development.

1. The Office of Economic Development shall:

(a) Promote, encourage and aid in the development of inland ports in this State.

(b) Identify sources of financing to assist local governments in developing or expanding inland ports.

(c) Encourage and assist local governments in planning and preparing projects for inland ports.

(d) Promote close cooperation between local governments, other public agencies and private persons that have an interest in creating, operating or maintaining inland ports in the State.

2. As used in this section, inland port has the meaning ascribed to it in NRS 277B.050.

(Added to NRS by 2011, 750; A 2013, 401)



NRS 231.125 - Office of Economic Development: Fees to support activities.

1. The Office may charge such fees for:

(a) Materials prepared for distribution by the Office;

(b) Advertising in materials prepared by the Office; and

(c) Services performed by the Office on behalf of others, such as the procurement of permits,

as it deems necessary to support the activities of the Office.

2. All such fees must be deposited with the State Treasurer for credit to the Office and may be expended in addition to other money appropriated for the support of the Office.

(Added to NRS by 1967, 1247; A 1981, 254; 1983, 1170; 1993, 2278; 2011, 3444)



NRS 231.127 - Division of Motion Pictures: Program to promote production of motion pictures.

1. The Division of Motion Pictures shall formulate a program to promote the production of motion pictures in Nevada. The program must include development of:

(a) A directory of the names of persons, firms and governmental agencies in this State which are capable of furnishing the skills and facilities needed in all phases of the production of motion pictures; and

(b) A library containing audiovisual recordings which depict the variety and extent of the locations in this State which are available for the production of motion pictures.

The directory of names and the library of audiovisual recordings must be kept current and be cross-referenced.

2. The program may include:

(a) The preparation and distribution of other appropriate promotional and informational material, including advertising, which points out desirable locations within the State for the production of motion pictures, explains the benefits and advantages of producing motion pictures in this State, and describes the services and assistance available from this State and its local governments;

(b) Assistance to motion picture companies in securing permits to film at certain locations and in obtaining other services connected with the production of motion pictures; and

(c) Encouragement of cooperation among local, state and federal agencies and public organizations in the location and production of motion pictures.

(Added to NRS by 1983, 1166; A 2011, 3444)



NRS 231.128 - Registration and permits required for production of motion picture.

1. Before a motion picture company begins production of a motion picture in this State, the motion picture company must:

(a) Register with the Division of Motion Pictures; and

(b) Obtain any applicable permits otherwise required by other agencies and political subdivisions of this State.

2. The registration filed with the Division of Motion Pictures must:

(a) Contain a provision which provides that the motion picture company agrees to pay, within 30 days after the filming of the motion picture is completed in this State, all of the debts and obligations incurred by the motion picture company in the production of the motion picture in this State.

(b) Be signed by:

(1) A person who is authorized to enter into an agreement on behalf of the motion picture company; and

(2) The Administrator of the Division of Motion Pictures or, in a county whose population is 700,000 or more, by the head of the department or agency within that county which is authorized to issue business licenses on behalf of the county.

(Added to NRS by 1997, 2479; A 2011, 1152)



NRS 231.130 - Office of Economic Development: Use of records and assistance of other state agencies.

Except as otherwise provided by law, in performing their duties, the Executive Director of the Office and the Administrator of the Division of Motion Pictures shall not interfere with the functions of any other state agencies, but those agencies shall, from time to time, on request, furnish the Executive Director with data and other information from their records bearing on the objectives of the Office. The Executive Director shall avail himself or herself of records and assistance of such other state agencies as in the opinion of the Governor or Executive Director might make a contribution to the work of the Office.

[13:322:1955] (NRS A 1969, 32, 1561; 1973, 903; 1977, 1123; 1979, 904, 1788; 1983, 1170; 2011, 3445)



NRS 231.139 - Office of Economic Development: Certification of businesses for certain benefits; requirements for certification; allocations from Contingency Account; fees; regulations.

1. The Office shall certify a business for the benefits provided pursuant to NRS 704.223 if the Office finds that:

(a) The business is consistent with the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053;

(b) The business is engaged in the primary trade of preparing, fabricating, manufacturing or otherwise processing raw material or an intermediate product through a process in which at least 50 percent of the material or product is recycled on-site;

(c) Establishing the business will require the business to make a capital investment of $50,000,000 in Nevada; and

(d) The economic benefit to the State of approving the certification exceeds the cost to the State.

2. The Office may:

(a) Request an allocation from the Contingency Account pursuant to NRS 353.266, 353.268 and 353.269 to cover the costs incurred by the Office pursuant to this section and NRS 704.032.

(b) Impose a reasonable fee for an application for certification pursuant to this section to cover the costs incurred by the Office in investigating and ruling on the application.

(c) Adopt such regulations as it deems necessary to carry out the provisions of this section.

(Added to NRS by 1993, 818; A 1995, 1143; 2001, 1584; 2011, 3445)



NRS 231.1401 - Definitions. [Effective January 1, 2014.]

As used in NRS 231.1401 to 231.1408, inclusive, unless the context otherwise requires, the words and terms defined in NRS 231.1402, 231.1403 and 231.1404 have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 3692, effective January 1, 2014)



NRS 231.1402 - Local emerging small business defined. [Effective January 1, 2014.]

Local emerging small business means a business that has been certified by the Office pursuant to NRS 231.14055.

(Added to NRS by 2013, 3692, effective January 1, 2014)



NRS 231.1403 - Local purchasing contract defined. [Effective January 1, 2014.]

Local purchasing contract has the meaning ascribed to it in NRS 332.201.

(Added to NRS by 2013, 3692, effective January 1, 2014)



NRS 231.1404 - State purchasing contract defined. [Effective January 1, 2014.]

State purchasing contract has the meaning ascribed to it in NRS 333.177.

(Added to NRS by 2013, 3692, effective January 1, 2014)



NRS 231.1405 - Requirements for certification. [Effective January 1, 2014.]

1. To be eligible for certification as a local emerging small business, a business must:

(a) Be in existence, operational and operated for a profit;

(b) Maintain its principal place of business in this State;

(c) Be in compliance with all applicable licensing and registration requirements in this State;

(d) Not be a subsidiary or parent company belonging to a group of firms that are owned or controlled by the same persons if, in the aggregate, the group of firms does not qualify pursuant to subsection 2 or 3 for designation as a tier 1 firm or a tier 2 firm; and

(e) Qualify pursuant to subsection 2 or 3 for designation as a tier 1 firm or a tier 2 firm.

2. To be designated a tier 1 firm, a business must not employ more than 20 full-time or full-time equivalent employees and:

(a) If the business is involved in providing construction services, the average annual gross receipts for the business must not exceed $1.7 million for the 3 years immediately preceding the date of application for certification as a local emerging small business; or

(b) If the business is involved in the sale of goods or in providing services other than construction services, the average annual gross receipts for the business must not exceed $700,000 for the 3 years immediately preceding the date of application for certification as a local emerging small business.

3. To be designated a tier 2 firm, a business must not employ more than 30 full-time or full-time equivalent employees and:

(a) If the business is involved in providing construction services, the average annual gross receipts for the business must not exceed $3.5 million for the 3 years immediately preceding the date of application for certification as a local emerging small business; or

(b) If the business is involved in the sale of goods or in providing services other than construction services, the average annual gross receipts for the business must not exceed $1.3 million for the 3 years immediately preceding the date of application for certification as a local emerging small business.

4. In determining if a business qualifies for a designation as a tier 1 firm or a tier 2 firm pursuant to subsection 2 or 3, the Office shall use the criteria set forth in NRS 231.1406 to determine whether an employee is a full-time equivalent employee for the purposes of such a designation.

(Added to NRS by 2013, 3692, effective January 1, 2014)



NRS 231.14055 - Application for certification. [Effective January 1, 2014.]

1. A business may apply, on a form prescribed by regulation of the Office, to the Office for certification as a local emerging small business. The application must be accompanied by such proof as the Office requires to demonstrate that the applicant is in compliance with the criteria set forth in NRS 231.1405 and any regulations adopted pursuant to NRS 231.1408.

2. Upon receipt of the application and when satisfied that the applicant meets the requirements set forth in this section, NRS 231.1405 and any regulations adopted pursuant to NRS 231.1408, the Office shall certify the business as a local emerging small business.

3. The Office shall compile a list of the local emerging small businesses certified pursuant to this section and post the list on its Internet website.

(Added to NRS by 2013, 3692, effective January 1, 2014)



NRS 231.1406 - Full-time equivalent employee: Determination. [Effective January 1, 2014.]

To determine whether an employee is a full-time equivalent employee pursuant to NRS 231.1405:

1. An owner of a business applying for certification as a local emerging small business must not be considered a full-time equivalent employee;

2. The period during which the full-time equivalency of an employee is determined must be based on the same period as the tax year for the business applying for certification as a local emerging small business; and

3. The hours worked by part-time and seasonal employees must be converted into full-time equivalent hours by dividing by 2,080 the total hours worked for the business applying for certification by all part-time and seasonal employees.

(Added to NRS by 2013, 3693, effective January 1, 2014)



NRS 231.14065 - Duties of Department of Business and Industry, Purchasing Division and State Public Works Division. [Effective January 1, 2014.]

1. The Office shall, in consultation with the Department of Business and Industry, establish an outreach program for local emerging small businesses to connect those businesses with state agencies seeking state purchasing contracts and contracts for public works of this State. To the extent practicable, such an outreach program must include private contractors to increase the awareness of those private contractors of the option of using local emerging small businesses to fulfill the contract needs of the private contractors.

2. The Office shall encourage the Purchasing Division of the Department of Administration and the State Public Works Division of the Department of Administration to:

(a) Use the list of the local emerging small businesses compiled by the Office pursuant to NRS 231.14055; and

(b) Develop outreach programs for local emerging small businesses.

(Added to NRS by 2013, 3693, effective January 1, 2014)



NRS 231.1407 - Office of Economic Development: Duties. [Effective January 1, 2014.]

1. The Office shall establish goals for:

(a) The submission of bids or proposals by local emerging small businesses for state purchasing contracts and for the awarding of those contracts to local emerging small businesses; and

(b) The submission of bids or proposals by local emerging small businesses for contracts for public works of this State for which the estimated cost is less than $100,000 and for the awarding of those contracts to local emerging small businesses.

2. The Office shall encourage:

(a) Local governments to award local purchasing contracts and contracts for public works of the local government to local emerging small businesses;

(b) Local governments to establish goals for the awarding of local purchasing contracts and contracts for public works of the local government to local emerging small businesses; and

(c) Each local government in a county whose population is less than 100,000 to submit reports to the Office that are similar in nature and frequency to the reports required pursuant to NRS 332.201.

3. The Office, in cooperation with the Office of the Governor, shall establish an annual recognition program for the state agencies that meet the goals established pursuant to subsection 1.

(Added to NRS by 2013, 3693, effective January 1, 2014)



NRS 231.14075 - Office of Economic Development: Annual report. [Effective January 1, 2014.]

On or before September 15 of each year, the Office shall submit a report to the Governor and to the Director of the Legislative Counsel Bureau for transmittal to the Interim Finance Committee, if the report is received during an odd-numbered year, or to the next session of the Legislature, if the report is received during an even-numbered year. The report must include, without limitation, for the fiscal year immediately preceding the submission of the report:

1. A summary of the information submitted to the Office pursuant to NRS 332.201, 333.177 and 338.1427 and, if applicable, paragraph (c) of subsection 2 of NRS 231.1407, including, without limitation, efforts undertaken to achieve any goals established by the Office which were not achieved in the current fiscal year and proposed action plans for achieving those goals in the subsequent fiscal year; and

2. The number of local emerging small businesses which are designated as tier 1 firms and tier 2 firms pursuant to NRS 231.1405. The numbers must be reported separately for businesses involved in providing construction services and for businesses involved in the sale of goods or in providing services other than construction services.

(Added to NRS by 2013, 3694, effective January 1, 2014)



NRS 231.1408 - Office of Economic Development: Regulations. [Effective January 1, 2014.]

1. The Office shall adopt regulations prescribing:

(a) The application form and procedure for certification as a local emerging small business; and

(b) The forms for the reports required pursuant to NRS 332.201, 333.177 and 338.1427.

2. The Office may adopt regulations to carry out the provisions of NRS 231.1401 to 231.1408, inclusive.

(Added to NRS by 2013, 3693, effective January 1, 2014)



NRS 231.141 - Definitions.

As used in NRS 231.141 to 231.152, inclusive, unless the context otherwise requires, the words and terms defined in NRS 231.143 and 231.146 have the meanings ascribed to them in those sections.

(Added to NRS by 1999, 1262; A 2003, 2646; 2011, 3446)



NRS 231.143 - Community college defined.

Community college means a community college of the Nevada System of Higher Education.

(Added to NRS by 1999, 1263)



NRS 231.146 - Program defined.

Program means a course of training administered by a community college for employees of a business.

(Added to NRS by 1999, 1263)



NRS 231.147 - Application for approval of program; contents of application; assistance in completing application; approval or denial of application by Office; matching money; notification of approval or denial.

1. A person who operates a business or will operate a business in this State may apply to the Office for approval of a program. The application must be submitted on a form prescribed by the Office.

2. Each application must include:

(a) The name, address and telephone number of the business;

(b) The number and types of jobs for the business that are available or will be available upon completion of the program;

(c) A statement of the objectives of the proposed program;

(d) The estimated cost for each person enrolled in the program; and

(e) A statement signed by the applicant certifying that, if the program set forth in the application is approved and money is granted by the Office to a community college for the program, each employee who completes the program:

(1) Will be employed in a full-time and permanent position in the business; and

(2) While employed in that position, will be paid not less than 80 percent of the lesser of the average industrial hourly wage in:

(I) This State; or

(II) The county in which the business is located,

as determined by the Employment Security Division of the Department of Employment, Training and Rehabilitation on July 1 of each fiscal year.

3. Upon request, the Office may assist an applicant in completing an application pursuant to the provisions of this section.

4. Except as otherwise provided in subsection 5, the Office shall approve or deny each application within 45 days after receipt of the application. When considering an application, the Office shall give priority to a business that:

(a) Provides high-skill and high-wage jobs to residents of this State;

(b) To the greatest extent practicable, uses materials for the business that are produced or bought in this State; and

(c) Is consistent with the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053.

5. Before approving an application, the Office shall establish the amount of matching money that the applicant must provide for the program. The amount established by the Office for that applicant must not be less than 25 percent of the amount the Office approves for the program.

6. If the Office approves an application, it shall notify the applicant, in writing, within 10 days after the application is approved.

7. If the Office denies an application, it shall, within 10 days after the application is denied, notify the applicant in writing. The notice must include the reason for denying the application.

(Added to NRS by 1999, 1263; A 2003, 2646; 2011, 3446)



NRS 231.149 - Office authorized to accept gifts, grants, donations and contributions; deposit of money in State Treasury.

1. The Office may apply for or accept any gifts, grants, donations or contributions from any source to carry out the provisions of NRS 231.141 to 231.152, inclusive.

2. Any money the Office receives pursuant to subsection 1 must be deposited in the State Treasury pursuant to NRS 231.151.

(Added to NRS by 1999, 1264; A 2003, 2647; 2011, 3447)



NRS 231.151 - Disposition of certain money received by Office; administration of account.

1. Any money the Office receives pursuant to NRS 231.149 or that is appropriated to carry out the provisions of NRS 231.141 to 231.152, inclusive:

(a) Must be deposited in the State Treasury and accounted for separately in the State General Fund; and

(b) May only be used to carry out those provisions.

2. Except as otherwise provided in subsection 3, the balance remaining in the account that has not been committed for expenditure on or before June 30 of a fiscal year reverts to the State General Fund.

3. In calculating the uncommitted remaining balance in the account at the end of a fiscal year, any money in the account that is attributable to a gift, grant, donation or contribution:

(a) To the extent not inconsistent with a term of the gift, grant, donation or contribution, shall be deemed to have been committed for expenditure before any money that is attributable to a legislative appropriation; and

(b) Must be excluded from the calculation of the uncommitted remaining balance in the account at the end of the fiscal year if necessary to comply with a term of the gift, grant, donation or contribution.

4. The Office shall administer the account. Any interest or income earned on the money in the account must be credited to the account. Any claims against the account must be paid as other claims against the State are paid.

(Added to NRS by 1999, 1264; A 2003, 2647; 2011, 3447)



NRS 231.152 - Adoption of regulations by Office.

The Office may adopt such regulations as are necessary to carry out the provisions of NRS 231.147.

(Added to NRS by 1999, 1264; A 2003, 2648; 2011, 3447)



NRS 231.1573 - Creation; nature of Account; disposition of interest, income and principal; administration.

1. The Catalyst Account is hereby created in the State General Fund.

2. The interest and income earned on:

(a) Money in the Catalyst Account, after deducting any applicable charges; and

(b) Unexpended appropriations made to the Account from the State General Fund,

must be credited to the Catalyst Account.

3. All payments of principal and interest on any loan made with money from the Catalyst Account must be deposited in the Account.

4. Any money in the Catalyst Account and any unexpended appropriations made to the Account from the State General Fund remaining at the end of a fiscal year do not revert to the State General Fund, and the balance in the Catalyst Account must be carried forward to the next fiscal year.

5. The Executive Director shall administer the Catalyst Account and may apply for and accept any gift, grant, donation, bequest or other source of money for deposit in the Catalyst Account.

(Added to NRS by 2011, 3434; A 2011, 3486; 2013, 2748)



NRS 231.1577 - Duties of Executive Director; applications for grant or loan from Account; review and approval of applications; conditions; annual report.

1. The Executive Director shall, after considering the advice and recommendations of the Board, establish procedures for applying to the Office for a grant or loan of money from the Catalyst Account created by NRS 231.1573. The procedures must:

(a) Include, without limitation, a requirement that applications for grants or loans must set forth:

(1) The proposed use of the grant or loan;

(2) The plans, projects and programs for which the grant or loan will be used;

(3) The expected benefits of the grant or loan; and

(4) A statement of the short-term and long-term impacts of the use of the grant or loan; and

(b) Allow an applicant to revise his or her application upon the recommendation of the Executive Director.

2. In accordance with the procedures established pursuant to subsection 1, any county or incorporated city in this State may apply for a grant or loan of money from the Catalyst Account.

3. Upon receipt of an application pursuant to subsection 2, the Executive Director shall review the application and determine whether the approval of the application would promote the economic development of this State and aid the implementation of the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053. If the Executive Director determines that approving the application will promote the economic development of this State and aid the implementation of the State Plan for Economic Development, the Executive Director may approve the application and make a grant or loan of money from the Catalyst Account to the applicant if the applicant is requesting $100,000 or less. If the applicant is requesting more than $100,000, the Board may approve the application and make a grant or loan of money from the Catalyst Account to the applicant.

4. On or before November 1, 2012, and on or before November 1 of every year thereafter, the Executive Director shall submit a report to the Governor and to the Director of the Legislative Counsel Bureau for transmittal to the Interim Finance Committee, if the report is received during an odd-numbered year, or to the next session of the Legislature, if the report is received during an even-numbered year. The report must include, without limitation:

(a) The amount of grants and loans awarded from the Catalyst Account;

(b) The amount of all grants, gifts and donations to the Catalyst Account from public and private sources;

(c) The number of businesses which have been created or expanded in this State, or which have relocated to this State, because of grants and loans from the Catalyst Account; and

(d) The number of jobs which have been created or saved because of grants and loans from the Catalyst Account.

(Added to NRS by 2011, 3435; A 2013, 402, 2749)



NRS 231.1579 - Grants from regional development authority to certain other organizations: Procedures; requirements; reports.

After considering the advice and recommendations of the Board, the Executive Director shall establish procedures pursuant to which a regional development authority may grant to another organization for economic development any money granted by the Office to the regional development authority to be used for administrative or operating purposes. The procedures must include, without limitation, a requirement that:

1. The applications for the grants must set forth:

(a) The proposed use of the grant;

(b) The plans, projects and programs for which the grant will be used;

(c) The expected benefits of the grant; and

(d) A statement of the short-term and long-term impacts of the use of the grant.

2. The grants must:

(a) Promote the economic development of this State and aid in the implementation of the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053; and

(b) Be used by the organizations for economic development receiving the grants for administrative or operating purposes.

3. The regional development authorities making the grants and the organizations for economic development receiving the grants must submit to the Office reports concerning the use of the grants, which must include, without limitation:

(a) A description of each activity undertaken with money from the grant and the amount of money used for each such activity;

(b) The return on the money provided by the grant;

(c) A statement of the benefit to the public from the grant; and

(d) Such documentation as the Executive Director deems appropriate to support the information provided in the report.

(Added to NRS by 2011, 3437)



NRS 231.1591 - Definitions.

As used in NRS 231.1591 to 231.1597, inclusive, unless the context otherwise requires:

1. Chancellor means the Chancellor of the Nevada System of Higher Education or his or her designee.

2. Research universities means the University of Nevada, Las Vegas, and the University of Nevada, Reno.

(Added to NRS by 2011, 3437)



NRS 231.1592 - Creation; nature of Account; disposition of interest and income; duties of Executive Director.

1. The Knowledge Account is hereby created in the State General Fund.

2. The interest and income earned on:

(a) Money in the Knowledge Account, after deducting any applicable charges; and

(b) Unexpended appropriations made to the Account from the State General Fund,

must be credited to the Knowledge Account.

3. Any money in the Knowledge Account and any unexpended appropriations made to the Account from the State General Fund remaining at the end of a fiscal year do not revert to the State General Fund, and the balance in the Knowledge Account must be carried forward to the next fiscal year.

4. The Executive Director:

(a) Shall administer the Knowledge Account in a manner that is consistent with the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053;

(b) May apply for and accept any gift, grant, donation, bequest or other source of money for deposit in the Knowledge Account; and

(c) Subject to any restrictions imposed by such a grant, gift, donation or appropriation, may allocate money in the Knowledge Account among the research universities, the Desert Research Institute, the technology outreach program established pursuant to NRS 231.1596 and the technology transfer offices of the research universities and the Desert Research Institute to support commercialization and technology transfer to the private sector.

(Added to NRS by 2011, 3437; A 2013, 2751)



NRS 231.1593 - Commercialization revenue: Authority of Executive Director to enter into agreements with certain entities; disposition and allocation.

1. The Executive Director may enter into agreements, when the Executive Director deems such an agreement to be appropriate, with the research universities and the Desert Research Institute for the allocation of commercialization revenue between the Office, the research universities and the Desert Research Institute. Any commercialization revenue received by the Office pursuant to such an agreement must be deposited in the Knowledge Account created by NRS 231.1592.

2. In consideration of the money and services provided or agreed to be provided by the Office, the research universities and the Desert Research Institute shall agree to allocate commercialization revenue in accordance with any agreement entered into pursuant to subsection 1.

3. As used in this section, commercialization revenue means dividends, realized capital gains, license fees, royalty fees and other revenues received by a research university or the Desert Research Institute as a result of commercial applications developed as a result of the programs established pursuant to NRS 231.1591 to 231.1597, inclusive, less:

(a) The portion of those revenues allocated to the inventor; and

(b) Expenditures incurred by the research university or the Desert Research Institute to legally protect the intellectual property.

(Added to NRS by 2011, 3438; A 2013, 2751)



NRS 231.1594 - Executive Director to establish procedures for applying for allocation from Account; requirements; applications; use of money; factors to be considered in making allocations.

1. After considering the advice and recommendations of the Board, the Executive Director shall establish procedures for applying for an allocation of money from the Knowledge Account created by NRS 231.1592. The procedures must include, without limitation, a requirement that applications for allocations of money set forth:

(a) The proposed use of the money;

(b) The plans, projects and programs for which the money will be used;

(c) The expected benefits of the money; and

(d) A statement of the short-term and long-term impacts of the use of the money.

2. In accordance with the procedures established pursuant to subsection 1, a research university or the Desert Research Institute may apply for an allocation of money from the Knowledge Account. Upon receipt of an application for an allocation from the Knowledge Account, the Executive Director shall review the application and determine whether the approval of the application would promote the economic development of this State and aid the implementation of the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053. If the Executive Director determines that approving the application will promote the economic development of this State and aid the implementation of the State Plan for Economic Development, the Executive Director may approve the application and make an allocation of money from the Knowledge Account to the applicant.

3. If a research university or the Desert Research Institute receives an allocation of money from the Knowledge Account, the money must be used for the purposes set forth in NRS 231.1597.

4. In making allocations of money from the Knowledge Account created pursuant to NRS 231.1592, the Executive Director must consider:

(a) The extent to which an allocation will promote the economic development of this State and aid the implementation of the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053; and

(b) Whether the research universities and the Desert Research Institute have received an equitable share of the allocations of money from the Knowledge Account.

(Added to NRS by 2011, 3438; A 2013, 2752)



NRS 231.1595 - Powers and duties of Executive Director: Economic development goals; expansion, enhancement, transfer and commercialization of research; encouragement of investment; reports; agreements.

1. In consultation with the Board and the Chancellor, the Executive Director shall:

(a) Establish, for the programs established pursuant to NRS 231.1591 to 231.1597, inclusive, economic development goals which are consistent with the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053 and the strategic plans of the research universities and the Desert Research Institute.

(b) In cooperation with the administration of the research universities and the Desert Research Institute, expand science and technology research at the research universities and the Desert Research Institute.

(c) Enhance technology transfer and commercialization of research and technologies developed at the research universities and the Desert Research Institute to create high-quality jobs and new industries in this State.

(d) Establish economic development objectives for the programs established pursuant to NRS 231.1591 to 231.1597, inclusive.

(e) Verify that the programs established pursuant to NRS 231.1591 to 231.1597, inclusive, are being enhanced by research grants and that such programs are meeting the Board s economic development objectives.

(f) Monitor all research plans that are part of the programs established pursuant to NRS 231.1591 to 231.1597, inclusive, at the research universities and the Desert Research Institute to determine that allocations from the Knowledge Account created by NRS 231.1592 are being spent in accordance with legislative intent and to maximize the benefit and return to this State.

(g) Develop methods and incentives to encourage investment in and contributions to the programs established pursuant to NRS 231.1591 to 231.1597, inclusive, from the private sector.

(h) Establish requirements for periodic reports from the research universities and the Desert Research Institute concerning the use of allocations from the Knowledge Account pursuant to NRS 231.1597. The requirements must include, without limitation, a requirement that the recipient of the allocation include in such a report:

(1) A description of each activity undertaken with money from the allocation and the amount of money used for each such activity; and

(2) Such documentation as the Executive Director deems appropriate to support the information provided in the report.

(i) On or before November 1, 2012, and on or before November 1 of every year thereafter, submit a report to the Governor and to the Director of the Legislative Counsel Bureau for transmittal to the Interim Finance Committee, if the report is received during an odd-numbered year, or to the next session of the Legislature, if the report is received during an even-numbered year. The report must include, without limitation:

(1) The number of research teams and faculty recruited, hired and retained pursuant to NRS 231.1597 and the amount of funding provided to those research teams;

(2) A description of the research being conducted by the research teams and faculty for which the Executive Director has provided funding pursuant to NRS 231.1597;

(3) The number of patents which have been filed as a result of the programs established pursuant to NRS 231.1591 to 231.1597, inclusive;

(4) The amount of research grants awarded to the research teams and faculty recruited, hired and retained pursuant to NRS 231.1597;

(5) The amount of all grants, gifts and donations to the Knowledge Account from public and private sources;

(6) The number of businesses which have been created or expanded in this State, or relocated to this State, because of the programs established pursuant to NRS 231.1591 to 231.1597, inclusive; and

(7) The number of jobs which have been created or saved as a result of the activities of the Office.

2. The Executive Director may enter into any agreements necessary to obtain private equity investment in the programs established pursuant to NRS 231.1591 to 231.1597, inclusive.

(Added to NRS by 2011, 3439; A 2013, 2752)



NRS 231.1596 - Technology outreach program: Executive Director to establish; required functions; duties of Board.

1. The Executive Director shall use money in the Knowledge Account created by NRS 231.1592 to establish a technology outreach program at locations distributed strategically throughout this State.

2. The Executive Director shall ensure that the technology outreach program acts as a resource to:

(a) Broker ideas, new technologies and services to entrepreneurs and businesses throughout a defined service area;

(b) Engage local entrepreneurs and faculty and staff at state colleges and community colleges by connecting them to the research universities and the Desert Research Institute;

(c) Assist professors and researchers in finding entrepreneurs and investors for the commercialization of their ideas and technologies;

(d) Connect market ideas and technologies in new or existing businesses or industries or in state colleges and community colleges with the expertise of the research universities and the Desert Research Institute;

(e) Assist businesses, the research universities, state colleges, community colleges and the Desert Research Institute in developing commercial applications for their research; and

(f) Disseminate and share discoveries and technologies emanating from the research universities and the Desert Research Institute to local entrepreneurs, businesses, state colleges and community colleges.

3. In designing and operating the technology outreach program, the Board shall work cooperatively with the technology transfer offices at the research universities and the Desert Research Institute.

(Added to NRS by 2011, 3440; A 2013, 2754)



NRS 231.1597 - Allocation of money in Account to provide for certain expenditures.

In consultation with the Board and the Chancellor, the Executive Director shall allocate money in the Knowledge Account created by NRS 231.1592 to the research universities and the Desert Research Institute to provide funding for:

1. The recruitment, hiring and retention of research teams and faculty to conduct research in science and technology which has the potential to contribute to economic development in this State;

2. Research laboratories and related equipment located or to be located in this State;

3. The construction of research clinics, institutes and facilities and related buildings located or to be located in this State; and

4. Matching funds for federal and private sector grants and contract opportunities that support economic development consistent with the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053.

(Added to NRS by 2011, 3440; A 2013, 2754)



NRS 231.161 - Definitions.

As used in NRS 231.161 to 231.360, inclusive, unless the context otherwise requires, the words and terms defined in NRS 231.163 and 231.165 have the meanings ascribed to them in those sections.

(Added to NRS by 2011, 2937)



NRS 231.163 - Department defined.

Department means the Department of Tourism and Cultural Affairs.

(Added to NRS by 2011, 2937)



NRS 231.165 - Director defined.

Director means the Director of the Department.

(Added to NRS by 2011, 2937)



NRS 231.167 - Creation; divisions.

The Department of Tourism and Cultural Affairs is hereby created, consisting of:

1. The Division of Tourism;

2. The Division of Museums and History, created by NRS 381.004;

3. The Board of Museums and History, created by NRS 381.002;

4. The Nevada Arts Council, created by NRS 233C.025;

5. The Nevada Indian Commission, created by NRS 233A.020;

6. The Board of the Nevada Arts Council, created by NRS 233C.030;

7. The Commission on Tourism; and

8. The Commission for Cultural Affairs, created by NRS 233C.200.

(Added to NRS by 1983, 1161; A 2011, 2938) (Substituted in revision for NRS 231.160)



NRS 231.169 - Bequests and gifts unaffected by creation of Department.

The creation of the Department does not affect any bequest, devise, endowment, trust, allotment or other gift made to a division or institution of the Department and those gifts inure to the benefit of the division or institution and remain subject to any conditions or restraints placed on the gifts.

(Added to NRS by 2011, 2937)



NRS 231.170 - Commission on Tourism: Appointment and qualifications of members.

1. The Commission on Tourism is composed of:

(a) Eleven voting members as follows:

(1) The Lieutenant Governor, who is its Chair;

(2) Eight members, appointed by the Governor, who are informed on and have experience in travel and tourism, including the business of gaming; and

(3) The chief administrative officers of the county fair and recreation boards or, if there is no county fair and recreation board in the county, the chair of the board of county commissioners, of the two counties that paid the largest amount of the proceeds from the taxes imposed on the revenue from the rental of transient lodging to the Department of Taxation for deposit with the State Treasurer for credit to the Fund for the Promotion of Tourism created by NRS 231.250 for the previous fiscal year.

(b) The following ex officio, nonvoting members:

(1) The Chair of the Commission for Cultural Affairs;

(2) The Chair of the Board of Museums and History;

(3) The Chair of the Nevada Indian Commission; and

(4) The Chair of the Board of the Nevada Arts Council.

A person may serve as an ex officio, nonvoting member pursuant to subparagraph (1) and subparagraph (2) or (4) concurrently.

2. A change in any member of the Commission who serves pursuant to subparagraph (3) of paragraph (a) of subsection 1 that is required because of a change in the amount of the proceeds paid to the Department of Taxation by each county must be effective on January 1 of the calendar year immediately following the fiscal year in which the proceeds were paid to the Department of Taxation.

3. Of the members appointed by the Governor pursuant to subparagraph (2) of paragraph (a) of subsection 1:

(a) At least one member must be a resident of a county whose population is 700,000 or more.

(b) At least one member must be a resident of a county whose population is 100,000 or more but less than 700,000.

(c) At least two members must be residents of counties whose population is less than 100,000.

(d) Four members must be residents of any county in this State.

(Added to NRS by 1983, 1162; A 1985, 1576; 1989, 1912; 1991, 465; 1999, 3114; 2001, 1961; 2007, 998; 2011, 1152; 2013, 122)



NRS 231.180 - Commission on Tourism: Meetings; quorum; Secretary; removal of appointed members.

1. The Commission on Tourism shall meet once each calendar quarter, or at more frequent times if it deems necessary, and may, within the limitations of its budget, hold special meetings at the call of the Chair or a majority of the voting members.

2. The Director is the Secretary of the Commission.

3. The Commission shall prescribe rules for its own management and government.

4. Six voting members of the Commission constitute a quorum.

5. The Governor may remove an appointed member from the Commission if the member neglects his or her duty or commits malfeasance in office.

(Added to NRS by 1983, 1162; A 1985, 567; 1991, 11; 2007, 999; 2013, 123)



NRS 231.190 - Commission on Tourism: Salary of appointed members.

Each appointed member of the Commission on Tourism is entitled to receive a salary of $80 for each day s attendance at a meeting of the Commission.

(Added to NRS by 1983, 1162; A 1985, 404; 2007, 999)



NRS 231.200 - Commission on Tourism: Powers and duties.

The Commission on Tourism:

1. Shall establish the policies and approve the programs and budgets of the Division of Tourism concerning:

(a) The promotion of tourism and travel in this State; and

(b) The publication of Nevada Magazine and other promotional material.

2. May adopt regulations to administer and carry out the policies and programs of the Division of Tourism.

3. May from time to time create special advisory committees to advise it on special problems of tourism. Members of special advisory committees, other than members of the Commission, may be paid the per diem allowance and travel expenses provided for state officers and employees, as the budget of the Commission permits.

(Added to NRS by 1983, 1162; A 1985, 404; 2011, 2938)



NRS 231.210 - Director: Qualifications; appointment; restrictions on other employment.

The Director:

1. Must be appointed by the Governor from a list of three persons submitted to the Governor by the Lieutenant Governor from recommendations made to the Lieutenant Governor by the:

(a) Voting members of the Commission on Tourism;

(b) Chair of the Commission for Cultural Affairs;

(c) Chair of the Board of Museums and History;

(d) Chair of the Nevada Indian Commission; and

(e) Chair of the Board of the Nevada Arts Council.

2. Shall, except as otherwise provided in NRS 284.143, devote his or her entire time to the duties of his or her office and shall not follow any other gainful employment or occupation.

(Added to NRS by 1983, 1162; A 1985, 404; 1997, 616; 2007, 999; 2011, 2938; 2013, 123)



NRS 231.220 - Director: Powers and duties.

The Director shall direct and supervise all administrative and technical activities of the Department, including coordinating its plans for tourism, publications and cultural affairs, analyzing the effectiveness of those programs and associated expenditures, and cooperating with other governmental agencies which have programs related to travel, tourism and cultural affairs. In addition to other powers and duties, the Director:

1. Shall attend all appropriate meetings of the Department and appoint a staff member to act as Secretary, keeping minutes and audio recordings or transcripts of all appropriate proceedings.

2. Shall report regularly to the commissions, divisions and council of the Department concerning the administration of the policies and programs of the Department.

3. May perform any other lawful acts which he or she considers necessary to carry out the provisions of NRS 231.161 to 231.360, inclusive.

(Added to NRS by 1983, 1163; A 2001, 2829; 2005, 1406; 2007, 999; 2011, 2939)



NRS 231.230 - Employees.

1. The Department through the Director may:

(a) Employ such professional, technical, clerical and operational employees as the operation of the Department may require; and

(b) Employ such experts, researchers and consultants and enter into such contracts with any public or private entities as may be necessary to carry out the provisions of NRS 231.161 to 231.360, inclusive.

2. The Director is in the unclassified service of the State.

3. Except as otherwise provided in subsection 4, the clerical employees of the Department are in the classified service of the State.

4. The Director may appoint to the Department employees in either the classified or unclassified service of the State, in accordance with the historical manner of categorization, unless state or federal law or regulation requires otherwise.

(Added to NRS by 1983, 1163; A 2007, 999; 2011, 2939)



NRS 231.240 - Fees for materials prepared for distribution.

1. The Director may charge reasonable fees for materials prepared for distribution.

2. All such fees must be deposited with the State Treasurer for credit to the Department. The fees must first be expended exclusively for materials and labor incident to preparing and printing those materials for distribution. Any remaining fees may be expended, in addition to any other money appropriated, for the support of the Department.

(Added to NRS by 1983, 1164; A 2007, 1000; 2011, 2939)



NRS 231.250 - Fund for the Promotion of Tourism.

The Fund for the Promotion of Tourism is hereby created as a special revenue Fund. The money in the Fund is hereby appropriated for the support of the Department.

(Added to NRS by 1983, 476; A 1983, 1174; 2011, 2940)



NRS 231.260 - Duties.

The Department, through the Division of Tourism, shall:

1. Promote this State so as to increase the number of domestic and international tourists.

2. Promote special events and exhibitions which are designed to increase tourism.

3. Develop a State Plan to Promote Travel and Tourism in Nevada.

4. Develop a comprehensive program of marketing and advertising, for both domestic and international markets, which publicizes travel and tourism in Nevada in order to attract more visitors to this State or lengthen their stay.

5. Provide and administer grants of money or matching grants to political subdivisions of the State, to fair and recreation boards, and to local or regional organizations which promote travel and tourism, to assist them in:

(a) Developing local programs for marketing and advertising which are consistent with the State Plan.

(b) Promoting specific events and attractions in their communities.

(c) Evaluating the effectiveness of the local programs and events.

Each recipient must provide an amount of money, at least equal to the grant, for the same purpose, except, in a county whose population is less than 55,000, the Division of Tourism may, if convinced that the recipient is financially unable to do so, provide a grant with less than equal matching money provided by the recipient.

6. Coordinate and assist the programs of travel and tourism of counties, cities, local and regional organizations for travel and tourism, fair and recreation boards and transportation authorities in the State. Local governmental agencies which promote travel and tourism shall coordinate their promotional programs with those of the Division of Tourism.

7. Encourage cooperation between public agencies and private persons who have an interest in promoting travel and tourism in Nevada.

8. Compile or obtain by contract, keep current and disseminate statistics and other marketing information on travel and tourism in Nevada.

9. Prepare and publish brochures, travel guides, directories and other materials which promote travel and tourism in Nevada.

10. Publish or cause to be published a magazine to be known as the Nevada Magazine. The Nevada Magazine must contain materials which educate the general public about this State and thereby foster awareness and appreciation of Nevada s heritage, culture, historical monuments, natural wonders and natural resources.

(Added to NRS by 1983, 1163; A 1989, 553, 1912; 2001, 1962; 2011, 1153, 2940; 2013, 3824)



NRS 231.270 - Formation of councils on tourism; production of promotional films; dissemination of information.

In addition to its other duties, the Division of Tourism may:

1. Form a statewide council or regional councils on tourism, whose members include representatives from businesses, trade associations and governmental agencies, to provide for exchange of information and coordination of programs on travel and tourism.

2. Produce or cooperate in the production of promotional films which are suitable for broadcasting on television and presenting to organizations involved in travel or tourism.

3. Establish an office or offices which, by brochure, telephone, press release, videotape and other means, disseminate information on cultural, sporting, recreational and other special events, activities and facilities in the different parts of the State which will attract tourists from inside or outside the State.

(Added to NRS by 1983, 1164; A 2011, 2940)



NRS 231.290 - Fund for the Nevada Magazine.

1. The Fund for the Nevada Magazine is hereby created as an enterprise fund.

2. All receipts from publication of the Nevada Magazine and from any other operation conducted by the magazine must be deposited with the State Treasurer for credit to the Fund, and all other financial activities related to the publication or other operations of the magazine must be accounted for in the Fund. Claims against the Fund must be paid as other claims against the State are paid.

3. This section does not preclude Nevada Magazine from trading its advertising services for services or products that promote or benefit Nevada Magazine, including, without limitation, travel services which are required by Nevada Magazine, circulation services, sponsorship of awards, memberships, entry fees for trade shows and advertising services with other publications, if:

(a) A fair market value can be established for the service or product;

(b) The trade is accounted for in the Fund; and

(c) The State Board of Examiners approves the trade.

(Added to NRS by 1983, 455; A 1987, 834; 1989, 744; 2011, 1774)



NRS 231.300 - Use of records and assistance of other state agencies.

In performing his or her duties, the Director shall not interfere with the functions of any other state agencies, but those agencies shall, from time to time, on reasonable request, furnish the Director with data and other information from their records bearing on the objectives of the Department. The Director shall avail himself or herself of records and assistance of such other state agencies as might make a contribution to the work of the Department.

(Added to NRS by 1983, 1165; A 2007, 1000; 2011, 2941)



NRS 231.310 - Definitions.

As used in NRS 231.310 to 231.360, inclusive, unless the context otherwise requires, the words and terms defined in NRS 231.320, 231.330 and 231.340 have the meanings ascribed to them in those sections.

(Added to NRS by 2001, 2827)



NRS 231.320 - Commission defined.

Commission means the Commission on Tourism created by NRS 231.170.

(Added to NRS by 2001, 2827; A 2011, 2941)



NRS 231.330 - Development of projects relating to tourism defined.

Development of projects relating to tourism means the development of publicly owned property, facilities and infrastructure within this State to support and attract visitors to this State.

(Added to NRS by 2001, 2827)



NRS 231.340 - Grant Program defined.

Grant Program means the Grant Program administered by the Commission.

(Added to NRS by 2001, 2827; A 2011, 2941)



NRS 231.360 - Powers and duties of Commission on Tourism: Development and administration of Grant Program for Development of Projects Relating to Tourism; sources of money for Program; administration of account.

1. The Commission may provide grants of money to counties, cities, and local and regional organizations in this State for the development of projects relating to tourism to the extent that:

(a) Money in the Fund for the Promotion of Tourism created by NRS 231.250 is made available for that purpose. The amount of revenue from taxes on the gross receipts from the rental of transient lodging made available for that purpose in any biennium must be determined through the budget process and approved by the Legislature.

(b) Gifts, grants or other money is made available for that purpose.

2. Except as otherwise provided in this subsection, the State Controller shall, upon the request of the Commission, transfer to the State General Fund all money made available for the use of the Commission pursuant to subsection 1. All such money must be accounted for separately in the State General Fund. The State Controller shall not transfer any revenue from taxes on the gross receipts from the rental of transient lodging from the Fund for the Promotion of Tourism to the State General Fund unless the transfer is approved by the Interim Finance Committee.

3. The Commission shall administer the account created pursuant to subsection 2 and may make grants only from that account. Any interest earned on the money in the account must be credited to the account quarterly. The money in the account does not revert to the State General Fund at the end of any fiscal year and must be carried forward to the next fiscal year.

4. The Commission shall:

(a) Develop and administer the Grant Program for the Development of Projects Relating to Tourism;

(b) Establish guidelines for the submission and review of applications to receive money from the Grant Program;

(c) Establish the criteria for eligibility to receive money from the Grant Program; and

(d) Consider and approve or disapprove applications for money from the Grant Program.

5. Except as otherwise provided in subsection 6, as a condition of eligibility for a grant from the Commission pursuant to this section, an applicant must provide an amount of money, at least equal to the amount of the grant, for the same purpose.

6. If an applicant for a grant is from a county whose population is less than 100,000 and the Commission determines that the applicant is financially unable to provide the matching money otherwise required by subsection 5, the Commission may provide a grant with less than equal matching money provided by the applicant.

(Added to NRS by 2001, 2828; A 2011, 2941)






Chapter 231A - Nevada New Markets Jobs Act

NRS 231A.010 - Short title.

The provisions of this chapter may be cited as the Nevada New Markets Jobs Act.

(Added to NRS by 2013, 3446)



NRS 231A.020 - Legislative findings and declaration.

The Legislature hereby finds and declares that:

1. The purpose of this chapter is to provide community development and economic stimulation, particularly to distressed areas of this State;

2. All qualified community development entities, including, without limitation, minority-owned community development entities and those that have not entered into an allocation agreement with the Community Development Financial Institutions Fund of the United States Department of the Treasury, need to be involved in community development efforts; and

3. To maximize the benefit of this chapter, qualified community development entities that have entered into such allocation agreements are encouraged to work with all groups that are involved in community development in distressed areas, including, without limitation, minority-owned qualified community development entities, community development entities that have not entered into such allocation agreements and other Nevada-based entities that engage in community development.

(Added to NRS by 2013, 3446)



NRS 231A.030 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 231A.040 to 231A.140, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 3446)



NRS 231A.040 - Applicable percentage defined.

Applicable percentage means 0 percent for the first two credit allowance dates, 12 percent for the next three credit allowance dates and 11 percent for the next two credit allowance dates.

(Added to NRS by 2013, 3446)



NRS 231A.050 - Credit allowance date defined.

Credit allowance date means, with respect to any qualified equity investment:

1. The date on which the investment is initially made; and

2. Each of the six anniversary dates immediately following the date on which the investment is initially made.

(Added to NRS by 2013, 3446)



NRS 231A.060 - Department defined.

Department means the Department of Business and Industry.

(Added to NRS by 2013, 3446)



NRS 231A.070 - Director defined.

Director means the Director of the Department.

(Added to NRS by 2013, 3446)



NRS 231A.080 - Liability for insurance premium tax defined.

Liability for insurance premium tax means any liability incurred by any entity under NRS 680A.330 or 680B.025 to 680B.039, inclusive, or, if the tax liability under NRS 680A.330 or 680B.025 to 680B.039, inclusive, is eliminated or reduced, any tax liability to the Department of Taxation that is imposed on an insurance company or other person who had that tax liability under the laws of this State before the elimination or reduction of that tax liability.

(Added to NRS by 2013, 3446)



NRS 231A.090 - Long-term debt security defined.

Long-term debt security means any debt instrument which qualifies as such pursuant to NRS 231A.160.

(Added to NRS by 2013, 3446)



NRS 231A.100 - Purchase price defined.

Purchase price means the amount paid to the issuer of a qualified equity investment for the qualified equity investment.

(Added to NRS by 2013, 3446)



NRS 231A.110 - Qualified active low-income community business defined.

Qualified active low-income community business has the meaning ascribed to it in section 45D of the Internal Revenue Code of 1986, 26 U.S.C. 45D, and 26 C.F.R. 1.45D-1, but is limited to those businesses specified in NRS 231A.170.

(Added to NRS by 2013, 3447)



NRS 231A.120 - Qualified community development entity defined.

Qualified community development entity has the meaning ascribed to it in section 45D of the Internal Revenue Code of 1986, 26 U.S.C. 45D, but is limited to such an entity specified in NRS 231A.180.

(Added to NRS by 2013, 3447)



NRS 231A.130 - Qualified equity investment defined.

1. Qualified equity investment means any equity investment in, or long-term debt security issued by, a qualified community development entity that:

(a) Except as otherwise provided in this section, is acquired after October 1, 2013, solely in exchange for cash at the original issuance of the equity investment;

(b) Has at least 85 percent of the cash purchase price of the equity investment used by the issuer to make qualified low-income community investments in qualified active low-income community businesses located in this State by the first anniversary of the initial credit allowance date; and

(c) Is designated by the issuer as a qualified equity investment under this section and is certified by the Department as complying with the limitations contained in subsection 5 of NRS 231A.230.

2. The term includes an investment that does not meet the requirements of subsection 1 if the investment was a qualified equity investment in the possession or control of a prior holder.

(Added to NRS by 2013, 3447)

NRS 231A.140 Qualified low-income community investment defined. Qualified low-income community investment means any capital or equity investment in, or loan to, any qualified active low-income community business. (Added to NRS by 2013, 3447)



NRS 231A.150 - Regulations.

The Director may adopt regulations to carry out the provisions of this chapter.

(Added to NRS by 2013, 3454)



NRS 231A.160 - Qualifications for long-term debt security.

To qualify as long-term debt security, a debt instrument must be issued by a qualified community development entity, at par value or a premium, with an original maturity date of at least 7 years after the date of its issuance, with no acceleration of repayment, amortization or prepayment features before its original maturity date. The qualified community development entity that issues the debt instrument must not make interest payments in the form of cash on the debt instrument during the period beginning on the date of issuance and ending on the final credit allowance date in an amount that exceeds the cumulative operating income, as defined by regulations adopted under section 45D of the Internal Revenue Code of 1986, 26 U.S.C. 45D, of the qualified community development entity for that period before giving effect to the interest expense of the long-term debt security. This section does not limit the holder s ability to accelerate payments on the debt instrument in situations in which the issuer has defaulted on covenants designed to ensure compliance with this chapter or section 45D of the Internal Revenue Code of 1986, 26 U.S.C. 45D.

(Added to NRS by 2013, 3454)



NRS 231A.170 - Qualified active low-income community business: Qualification; limitations; exclusions.

1. For the purpose of NRS 231A.110, a qualified active low-income community business is limited to those businesses meeting the Small Business Administration size eligibility standards established in 13 C.F.R. 121.101 to 201, inclusive, at the time the qualified low-income community investment is made. A business must be considered a qualified active low-income community business for the duration of the qualified community development entity s investment in, or loan to, the business if the entity reasonably expects, at the time it makes the investment or loan, that the business will continue to satisfy the requirements for being a qualified active low-income community business, other than the Small Business Administration size standards, throughout the entire period of the investment or loan.

2. Except as otherwise provided in this subsection, the businesses limited by this section do not include any business that derives or projects to derive 15 percent or more of its annual revenue from the rental or sale of real estate. This exclusion does not apply to a business that is controlled by, or under common control with, another business if the second business:

(a) Does not derive or project to derive 15 percent or more of its annual revenue from the rental or sale of real estate; and

(b) Is the primary tenant of the real estate leased from the first business.

3. The following businesses are not qualified active low-income community businesses:

(a) A business that has received an abatement from taxation pursuant to NRS 274.310, 274.320, 274.330 or 360.750.

(b) An entity that has liability for insurance premium tax on a premium tax report filed pursuant to NRS 680B.030.

(c) A business engaged in banking or lending.

(d) A massage parlor.

(e) A bath house.

(f) A tanning salon.

(g) A country club.

(h) A business operating under a nonrestricted license for gaming issued pursuant to NRS 463.170.

(i) A liquor store.

(j) A golf course.

(Added to NRS by 2013, 3454)



NRS 231A.180 - Qualified community development entity: Requirement for allocation agreement; additional entities included.

For the purpose of NRS 231A.120, a qualified community development entity is limited to an entity that has entered into, for the current year or any prior year, an allocation agreement with the Community Development Financial Institutions Fund of the United States Department of the Treasury with respect to credits authorized by section 45D of the Internal Revenue Code of 1986, 26 U.S.C. 45D, which includes the State of Nevada within the service area set forth in the allocation agreement. Such an entity also includes any:

1. Affiliated qualified community development entities of any such qualified community development entity; and

2. Partners of any such qualified community development entity which are also qualified community development entities, regardless of whether any such partner has entered into an allocation agreement with the Community Development Financial Institutions Fund of the United States Department of the Treasury with respect to credits authorized by section 45D of the Internal Revenue Code of 1986, 26 U.S.C. 45D

(Added to NRS by 2013, 3455)



NRS 231A.200 - Vested right to credit against insurance premium tax liability: Use of credit; maximum yearly amount of credit; amount of credit that may carry forward to subsequent year.

An entity that makes a qualified equity investment earns a vested right to credit against the entity s liability for insurance premium tax on a premium tax report filed pursuant to NRS 680B.030 that may be used as follows:

1. On each credit allowance date of the qualified equity investment, the entity, or the subsequent holder of the qualified equity investment, is entitled to use a portion of the credit during the taxable year that includes the credit allowance date.

2. The credit amount is equal to the applicable percentage for the credit allowance date multiplied by the purchase price paid to the issuer of the qualified equity investment.

3. Except as otherwise provided in subsection 4, the amount of the credit claimed by an entity must not exceed the amount of the entity s liability for insurance premium tax for the tax year for which the credit is claimed.

4. If the insurance premium tax is eliminated or reduced below the level that was in effect on the first credit allowance date, the entity is entitled to a credit against any other taxes paid to the Department of Taxation in an amount equal to the difference between the amount the entity would have been able to claim against its insurance premium tax liability had the tax not been eliminated or reduced and the amount the entity was actually able to claim, if any.

Any amount of tax credit that the entity is prohibited from claiming in a taxable year as a result of subsection 3 or 4 may be carried forward for use in any subsequent taxable year.

(Added to NRS by 2013, 3447)



NRS 231A.210 - Tax credits not to be refunded or sold; allocation of tax credits to partners, members or shareholders of earning entity.

No tax credit claimed under this chapter may be refunded or sold on the open market. Tax credits earned by a partnership, limited-liability company, S corporation or other similar pass-through entity may be allocated to the partners, members or shareholders of such an entity for their direct use in accordance with the provisions of any agreement among such partners, members or shareholders. Such an allocation is not considered a sale for the purpose of this chapter.

(Added to NRS by 2013, 3448)



NRS 231A.220 - Limitations on relationship between insurer or affiliate and qualified community development entity.

1. An insurer or an affiliate of an insurer may not:

(a) Manage a qualified community development entity; or

(b) Control the direction of equity investments for a qualified community development entity.

2. The provisions of subsection 1 apply to any entity described in subsection 1 regardless of whether the entity does business in this State.

3. This section does not preclude an entity described in subsection 1 from exercising legal rights or remedies, including the interim management of a qualified community development entity, with respect to a qualified community development entity that is in default of any statutory or contractual obligations to the entity described in subsection 1.

4. This chapter does not limit the amount of nonvoting equity interests in a qualified community development entity that an entity described in subsection 1 may own.

5. For the purposes of this section:

(a) Affiliate of an insurer has the meaning ascribed to the term affiliate in NRS 692C.030.

(b) Insurer has the meaning ascribed to it in NRS 679A.100.

(Added to NRS by 2013, 3448)



NRS 231A.230 - Designation of investment or security as eligible for tax credit by qualified community development entity: Application requirements; duties of Department; certification of investment or security as eligible for tax credits; transferability of certified investment authority.

1. A qualified community development entity that seeks to have an equity investment or long-term debt security designated as a qualified equity investment and eligible for tax credits under this chapter must apply to the Department for that designation. An application submitted by a qualified community development entity must include the following:

(a) Evidence of the applicant s certification as a qualified community development entity.

(b) A copy of an allocation agreement executed by the applicant, or its controlling entity, and the Community Development Financial Institutions Fund of the United States Department of the Treasury which includes the State of Nevada in the service area set forth in the allocation agreement.

(c) A certificate executed by an executive officer of the applicant:

(1) Attesting that the allocation agreement remains in effect and has not been revoked or cancelled by the Community Development Financial Institutions Fund; and

(2) Setting forth the cumulative amount of allocations awarded to the applicant by the Community Development Financial Institutions Fund.

(d) A description of the proposed amount, structure and purchaser of the qualified equity investment.

(e) If known at the time of application, identifying information for any entity that will use the tax credits earned as a result of the issuance of the qualified equity investment.

(f) Examples of the types of qualified active low-income businesses in which the applicant, its controlling entity or the affiliates of its controlling entity have invested under the federal New Markets Tax Credit Program. An applicant is not required to identify the qualified active low-income community businesses in which it will invest when submitting an application.

(g) A nonrefundable application fee of $5,000. This fee must be paid to the Department and is required for each application submitted.

(h) The refundable performance fee required by subsection 1 of NRS 231A.270.

2. Within 30 days after receipt of a completed application containing the information set forth in subsection 1, including the payment of the application fee and the refundable performance fee, the Department shall grant or deny the application in full or in part. If the Department denies any part of the application, it shall inform the qualified community development entity of the grounds for the denial. If the qualified community development entity provides any additional information required by the Department or otherwise completes its application within 15 days after the date of the notice of denial, the application must be considered complete as of the original date of submission. If the qualified community development entity fails to provide the information or complete its application within the 15-day period, the application remains denied and must be resubmitted in full with a new date of submission.

3. If the application is complete, the Department shall certify the proposed equity investment or long-term debt security as a qualified equity investment that is eligible for tax credits under this chapter, subject to the limitations contained in subsection 5. The Department shall provide written notice of the certification to the qualified community development entity. The notice must include the names of those entities who will earn the credits and their respective credit amounts. If the names of the entities that are eligible to use the credits change as the result of a transfer of a qualified equity investment or an allocation pursuant to NRS 231A.210, the qualified community development entity shall notify the Department of the change.

4. The Department shall certify qualified equity investments in the order applications are received by the Department. Applications received on the same day shall be deemed to have been received simultaneously. For applications that are complete and received on the same day, the Department shall certify, consistent with remaining qualified equity investment capacity, the qualified equity investments in proportionate percentages based upon the ratio that the amount of qualified equity investment requested in an application bears to the total amount of qualified equity investments requested in all applications received on the same day.

5. The Department:

(a) Shall certify $200,000,000 in qualified equity investments;

(b) Shall not certify any single qualified equity investment of less than $5,000,000; and

(c) Shall not certify more than a total of $50,000,000 in qualified equity investments to any single applicant, including all affiliates and partners of the applicant which are qualified community development entities.

If a pending request cannot be fully certified because of these limits, the Department shall certify the portion that may be certified unless the qualified community development entity elects to withdraw its request rather than receive partial certification.

6. An approved applicant may transfer all or a portion of its certified qualified equity investment authority to its controlling entity or any affiliate or partner of the controlling entity which is also a qualified community development entity, if the applicant provided the information required in the application with respect to the transferee and the applicant notifies the Department of the transfer within 30 days after the transfer.

7. Within 30 days after the applicant receives notice of certification, the qualified community development entity or any transferee pursuant to subsection 6 shall issue the qualified equity investment and receive cash in the amount certified by the Department. The qualified community development entity or transferee under subsection 6 must provide the Department with evidence of the receipt of the cash investment within 10 business days after receipt. If the qualified community development entity or any transferee under subsection 6 does not receive the cash investment and issue the qualified equity investment within 30 days after receipt of the notice of certification, the certification lapses and the entity may not issue the qualified equity investment without reapplying to the Department for certification. Lapsed certifications revert back to the Department and must be reissued, first, pro rata to other applicants whose qualified equity investment allocations were reduced pursuant to subsection 4 and, thereafter, in accordance with requirements for submitting the application.

(Added to NRS by 2013, 3448)



NRS 231A.240 - Use of qualified equity investments by qualified entity: Percentage required to be invested in severely distressed census tracts; reduction in required percentage by Director.

1. A qualified community development entity which issues qualified equity investments under this chapter shall make qualified low-income community investments in businesses located in severely distressed census tracts, on a combined basis with all of its affiliated qualified community development entities that have issued qualified equity investments under this chapter, in an amount equal to at least 30 percent of the purchase price of all qualified equity investments issued by such entities.

2. The Director may reduce the requirement in subsection 1 to 20 percent if the qualified community development entity uses its commercially reasonable best efforts to satisfy the requirements of subsection 1 and fails to do so within 9 months after its initial credit allowance date.

3. As used in this section, severely distressed census tract means a census tract that, in the immediately preceding census, had:

(a) More than 30 percent of households with a household income below the federally designated level signifying poverty;

(b) A median household income of less than 60 percent of the median household income in this State; or

(c) A rate of unemployment that was equal to or greater than 150 percent of the national average.

(Added to NRS by 2013, 3450)



NRS 231A.250 - Circumstances requiring recapture by Department of tax credits.

Except as otherwise provided in NRS 231A.260, the Department shall recapture, from the entity that claimed the credit on a return, the tax credit allowed under this chapter if:

1. Any amount of a federal tax credit available with respect to a qualified equity investment that is eligible for a credit under this chapter is recaptured under section 45D of the Internal Revenue Code of 1986, 26 U.S.C. 45D. In such a case, the Department s recapture must be proportionate to the federal recapture with respect to the qualified equity investment.

2. The issuer redeems or makes principal repayment with respect to a qualified equity investment before the seventh anniversary of the issuance of the qualified equity investment. In such a case, the Department s recapture must be proportionate to the amount of the redemption or repayment with respect to the qualified equity investment.

3. The issuer fails to invest an amount equal to 85 percent of the purchase price of the qualified equity investment in qualified low-income community investments in this State within 12 months after the issuance of the qualified equity investment and maintain at least an 85-percent level of investment in qualified low-income community investments in the State until the last credit allowance date for the qualified equity investment. For the purposes of this chapter, an investment shall be deemed held by an issuer even if the investment has been sold or repaid if the issuer reinvests an amount equal to the capital returned to or recovered by the issuer from the original investment, exclusive of any profits realized, in another qualified low-income community investment within 12 months after the receipt of such capital. An issuer is not required to reinvest capital returned from qualified low-income community investments after the earlier of:

(a) The sixth anniversary of the issuance of the qualified equity investment, the proceeds of which were used to make the qualified low-income community investment; or

(b) The date by which a qualified community development entity has made qualified low-income community investments with the proceeds of the qualified equity investment on a cumulative basis equal to at least 150 percent of those proceeds, in which case the qualified low-income community investment must be considered held by the issuer through the seventh anniversary of the qualified equity investment s issuance.

4. At any time before the final credit allowance date of a qualified equity investment, the issuer uses the cash proceeds of the qualified equity investment to make qualified low-income community investments in any one qualified active low-income community business, including affiliated qualified active low-income community businesses, exclusive of reinvestments of capital returned or repaid with respect to earlier investments in the qualified active low-income community business and its affiliates, in excess of 25 percent of those cash proceeds.

(Added to NRS by 2013, 3450)



NRS 231A.260 - Recapture: Cure period; notice requirement.

Enforcement of each of the recapture provisions set forth in NRS 231A.250 is subject to a 6-month cure period. No recapture may occur until the qualified community development entity has been given notice of noncompliance and afforded 6 months after the date of the notice to cure the noncompliance.

(Added to NRS by 2013, 3451)



NRS 231A.270 - Designation of investment or security as qualified equity investment by qualified community development entity: Fee.

1. A qualified community development entity that seeks to have an equity investment or long-term debt security designated as a qualified equity investment and eligible for tax credits under this chapter must pay a fee in the amount of 0.5 percent of the amount of the equity investment or long-term debt security requested to be designated as a qualified equity investment to the Department. The fee must be deposited in the New Markets Performance Guarantee Account, which is hereby created in the State General Fund. The entity forfeits the fee in its entirety if:

(a) The qualified community development entity and its affiliates and partners which are also qualified community development entities fail to issue the total amount of qualified equity investments certified by the Department and receive cash in the total amount certified pursuant to subsection 3 of NRS 231A.230; or

(b) The qualified community development entity or any affiliate or partner which is also a qualified community development entity that issues a qualified equity investment certified under this chapter fails to meet the investment requirement specified in subsection 3 of NRS 231A.250 by the second credit allowance date of the qualified equity investment. Forfeiture of the fee under this paragraph is subject to the 6-month cure period established pursuant to NRS 231A.260.

2. The fee required pursuant to subsection 1 must be paid to the Department and held in the New Markets Performance Guarantee Account until such time as compliance with the provisions of subsection 1 has been established. The qualified community development entity may request a refund of the fee from the Department no sooner than 30 days after having met all the requirements of subsection 1. The Department shall refund the fee within 30 days after such a request or being given notice of noncompliance.

(Added to NRS by 2013, 3451)



NRS 231A.280 - Department to issue letter rulings regarding tax credits: Requirements for letter rulings; letter rulings binding on Department, agents or successors until tax credits claimed.

1. The Department shall issue letter rulings regarding the tax credit program authorized under this chapter, subject to the terms and conditions set forth in this section.

2. The Department shall respond to a request for a letter ruling within 60 days after receipt of the request. The applicant may provide a draft letter ruling for the Department s consideration. The applicant may withdraw the request for a letter ruling, in writing, before the issuance of the letter ruling. The Department may refuse to issue a letter ruling for good cause, but must list the specific reasons for refusing to issue the letter ruling. Good cause includes, but is not limited to:

(a) The applicant requests the Department to determine whether a statute is constitutional or a regulation is lawful;

(b) The request involves a hypothetical situation or alternative plans;

(c) The facts or issues presented in the request are unclear, overbroad, insufficient or otherwise inappropriate as a basis upon which to issue a letter ruling; and

(d) The issue is currently being considered in a rulemaking procedure, contested case, or other agency or judicial proceeding that may definitively resolve the issue.

3. Letter rulings bind the Department and the Department s agents and their successors until such time as the entity or its shareholders, members or partners, as applicable, claim all the covered tax credits on a tax return or report, subject to the terms and conditions set forth in any regulations adopted by the Director pursuant to NRS 231A.150. A letter ruling applies only to the applicant.

4. In rendering letter rulings and making other determinations under this chapter, to the extent applicable, the Department of Business and Industry and the Department of Taxation shall look for guidance to section 45D of the Internal Revenue Code of 1986, 26 U.S.C. 45D, and the rules and regulations issued thereunder.

5. For the purposes of this section, letter ruling means a written interpretation of law to a specific set of facts provided by the applicant requesting the ruling.

(Added to NRS by 2013, 3452)



NRS 231A.290 - Entity claiming tax credit not required to pay additional taxes resulting from claim of credit.

1. An entity claiming a credit under this chapter is not required to pay any additional retaliatory tax levied pursuant to NRS 680A.330 as a result of claiming that credit.

2. In addition to the exclusion in subsection 1, an entity claiming a credit under this chapter is not required to pay any other additional tax as a result of claiming that credit.

(Added to NRS by 2013, 3453)



NRS 231A.300 - Decertification of qualified equity investment: Circumstances; limitations on distribution and payment on securities by qualified community development entity; notice requirements.

1. Once certified under subsection 3 of NRS 231A.230, a qualified equity investment may not be decertified unless all the requirements of subsection 2 have been met. Until all qualified equity investments issued by a qualified community development entity are decertified under this section, the qualified community development entity is not entitled to distribute to its equity holders or make cash payments on long-term debt securities that have been designated as qualified equity investments in an amount that exceeds the sum of:

(a) The cumulative operating income, as defined by regulations adopted under section 45D of the Internal Revenue Code of 1986, 26 U.S.C. 45D, earned by the qualified community development entity since issuance of the qualified equity investment, before giving effect to any interest expense from the long-term debt securities designated as qualified equity investments; and

(b) Fifty percent of the purchase price of the qualified equity investments issued by the qualified community development entity.

2. To be decertified, a qualified equity investment must:

(a) Be beyond its seventh credit allowance date;

(b) Have been in compliance with NRS 231A.250 through its seventh credit allowance date, including coming into compliance during any cure period allowed pursuant to NRS 231A.260; and

(c) Have had its proceeds invested in qualified active low-income community investments such that the total qualified active low-income community investments made, cumulatively including reinvestments, exceeds 150 percent of its qualified equity investment.

3. A qualified community development entity that seeks to have a qualified equity investment decertified pursuant to this section must send notice to the Department of its request for decertification together with evidence supporting the request. The provisions of paragraph (b) of subsection 2 shall be deemed to be met if no recapture action has been commenced by the Department as of the seventh credit allowance date. The Department shall respond to such a request within 30 days after receiving the request. Such a request must not be unreasonably denied. If the request is denied for any reason, the burden of proof is on the Department in any subsequent administrative or legal proceeding.

(Added to NRS by 2013, 3453)



NRS 231A.310 - Qualified community development entity not entitled to pay to affiliates fees in connection with qualified investments before decertification.

A qualified community development entity is not entitled to pay to any affiliate of the qualified community development entity any fees in connection with any activity under this chapter before decertification pursuant to NRS 231A.300 of all qualified equity investments issued by the qualified community development entity. This section does not prohibit a qualified community development entity from allocating or distributing income earned by it to such affiliates or paying reasonable interest on amounts loaned to the qualified community development entity by those affiliates.

(Added to NRS by 2013, 3453)



NRS 231A.320 - Duties of Director: Annual review of qualified community development entity; report to Legislature.

1. The Director shall conduct an annual review of each qualified community development entity that has been granted an application for a qualified equity investment pursuant to NRS 231A.230 to ensure that:

(a) The qualified community development entity remains in compliance with the provisions of this chapter and any regulations adopted pursuant thereto; and

(b) Any qualified equity investment certified pursuant to NRS 231A.230 meets the eligibility criteria prescribed in this chapter and any regulations adopted pursuant thereto.

2. On June 30 of each even-numbered year, the Director shall submit a report to the Director of the Legislative Counsel Bureau for transmittal to the Legislature. The report must include, for each qualified equity investment certified pursuant to NRS 231A.230:

(a) Information on the impact of the qualified equity investment on the economy of this State, including, without limitation, the number of jobs created by the qualified equity investment; and

(b) Proof that the qualified community development entity responsible for the qualified equity investment is in compliance with the provisions of this chapter and any regulations adopted pursuant thereto.

(Added to NRS by 2013, 3454)






Chapter 232 - State Departments

NRS 232.005 - Transfer of personnel within department authorized; powers and duties of director or chief executive officer.

The director or chief executive officer of each of the departments established by law within the Executive Branch of State Government shall conduct such investigations and studies as he or she deems necessary to determine the most efficient and economical use of the personnel of the department. The director or chief executive officer may transfer the personnel of one or more divisions of his or her department to one or more other divisions if he or she finds that such transfer will result in a greater utilization of personnel, produce a more efficient operation of the department, result in economies within the department or improve the organization of the department.

(Added to NRS by 1965, 1431)



NRS 232.006 - Acceptance of consular identification card to identify person.

1. Except as otherwise provided in subsection 2 and NRS 483.290, 483.860 and 486.081, with respect to any activity or transaction in which a state agency accepts an identification card issued by the Department of Motor Vehicles to identify a person, the state agency may also accept a consular identification card to identify a person.

2. The provisions of subsection 1 apply only to the presentation of a consular identification card for purposes of identification and do not convey an independent right to receive benefits of any type.

3. As used in this section:

(a) Consular identification card means an identification card issued by a consulate of a foreign government, which consulate is located within the State of Nevada.

(b) Identification card issued by the Department of Motor Vehicles means an identification card of the type described in NRS 483.810 to 483.890, inclusive.

(c) State agency means every public agency, bureau, board, commission, department or division of the Executive Department of State Government.

(Added to NRS by 2003, 1933)



NRS 232.007 - Recycling of paper required by state agencies; waiver; adoption of regulations prescribing procedures for disposition of recycled paper and recycling of waste products other than paper.

1. Except as otherwise provided in this section, each state agency shall recycle or cause to be recycled the paper and paper products it uses. This subsection does not apply to confidential documents if there is an additional cost for recycling those documents.

2. A state agency may apply to the Chief of the Budget Division of the Department of Administration for a waiver from the requirements of subsection 1. The Chief shall grant a waiver to the state agency if the Chief determines that the cost to recycle or cause to be recycled the paper and paper products used by the agency is unreasonable and would place an undue burden on the operations of the agency.

3. The State Environmental Commission shall, through the State Department of Conservation and Natural Resources, adopt regulations which prescribe the procedure for the disposition of the paper and paper products to be recycled. In adopting such regulations, the Commission:

(a) Shall consult with any other state agencies which are coordinating or have coordinated programs for recycling paper and paper products.

(b) May prescribe a procedure for the recycling of other waste materials produced by state agencies.

4. Any money received by a state agency for recycling or causing to be recycled the paper and paper products it uses must be paid by the chief administrative officer of that agency to the State Treasurer for credit to the State General Fund.

5. As used in this section:

(a) Paper includes newspaper, high-grade office paper, fine paper, bond paper, offset paper, xerographic paper, mimeo paper, duplicator paper and any other cellulosic material which contains not more than 10 percent by weight or volume of a noncellulosic material, including, but not limited to, a laminate, binder, coating and saturant.

(b) Paper product means any paper article or commodity, including, but not limited to, paper napkins, towels, cardboard, construction material, paper and any other cellulosic material which contains not more than 10 percent by weight or volume of a noncellulosic material, including, but not limited to, a laminate, binder, coating and saturant.

(c) State agency means every public agency, bureau, board, commission, department, division, officer or employee of the Executive Department of State Government.

(Added to NRS by 1991, 907; A 1999, 3182)



NRS 232.010 - Definitions.

As used in NRS 232.010 to 232.162, inclusive:

1. Department means the State Department of Conservation and Natural Resources.

2. Director means the Director of the State Department of Conservation and Natural Resources.

(Added to NRS by 1957, 646; A 1977, 1117; 1989, 512; 1993, 1482; 2013, 3385)



NRS 232.020 - Creation.

There is hereby created the State Department of Conservation and Natural Resources, in which is vested the administration of the provisions of NRS 232.010 to 232.162, inclusive.

(Added to NRS by 1957, 646; A 1989, 512; 1993, 1482; 2013, 3386)



NRS 232.030 - Director: Creation of position.

The position of Director of the State Department of Conservation and Natural Resources is hereby created.

(Added to NRS by 1957, 646)



NRS 232.040 - Director: Selection; qualifications.

1. The Director shall be selected with special reference to his or her training, experience, capacity and interest in conservation or natural resources, or both.

2. The Director shall have the demonstrated ability to administer a major public agency in the field of conservation and natural resources having diverse functional divisions with related goals.

(Added to NRS by 1957, 646; A 1977, 1117)



NRS 232.050 - Director: Appointment; classification; other employment prohibited.

1. The Director is appointed by and is responsible to the Governor and is in the unclassified service of the State.

2. The Director shall devote his or her entire time and attention to the business of his or her office and shall not pursue any other business or occupation or hold any other office of profit.

(Added to NRS by 1957, 646; A 1960, 394; 1963, 1331; 1967, 1489; 1971, 1425; 1981, 1273; 1985, 405)



NRS 232.055 - Deputy Director: Appointment; assignment of duties; classification; restrictions on other employment.

1. The Director shall appoint one Deputy Director of the Department and shall assign his or her duties.

2. The Deputy Director is in the unclassified service of the State.

3. Except as otherwise provided in NRS 284.143, the Deputy Director shall devote his or her entire time and attention to the business of his or her office and shall not engage in any other gainful employment or occupation.

(Added to NRS by 1977, 1116; A 1981, 1273; 1985, 405; 1995, 2310; 2011, 2475)



NRS 232.060 - Director: Appointment of staff.

The Director shall appoint such technical, clerical and operational staff as the execution of his or her duties and the operation of the Department may require.

(Added to NRS by 1957, 646; A 1967, 1489; 1971, 1425; 1981, 1273; 1985, 405)



NRS 232.070 - Director: Powers and duties.

1. As executive head of the Department, the Director is responsible for the administration, through the divisions and other units of the Department, of all provisions of law relating to the functions of the Department, except functions assigned by law to the State Environmental Commission, the State Conservation Commission or the Sagebrush Ecosystem Council.

2. Except as otherwise provided in subsection 4, the Director shall:

(a) Establish departmental goals, objectives and priorities.

(b) Approve divisional goals, objectives and priorities.

(c) Approve divisional and departmental budgets, legislative proposals, contracts, agreements and applications for federal assistance.

(d) Coordinate divisional programs within the Department and coordinate departmental and divisional programs with other departments and with other levels of government.

(e) Appoint the executive head of each division within the Department.

(f) Delegate to the executive heads of the divisions such authorities and responsibilities as the Director deems necessary for the efficient conduct of the business of the Department.

(g) Establish new administrative units or programs which may be necessary for the efficient operation of the Department, and alter departmental organization and reassign responsibilities as the Director deems appropriate.

(h) From time to time adopt, amend and rescind such regulations as the Director deems necessary for the administration of the Department.

(i) Consider input from members of the public, industries and representatives of organizations, associations, groups or other entities concerned with matters of conservation and natural resources on the following:

(1) Matters relating to the establishment and maintenance of an adequate policy of forest and watershed protection;

(2) Matters relating to the park and recreational policy of the State;

(3) The use of land within this State which is under the jurisdiction of the Federal Government;

(4) The effect of state and federal agencies programs and regulations on the users of land under the jurisdiction of the Federal Government, and on the problems of those users of land; and

(5) The preservation, protection and use of this State s natural resources.

3. Except as otherwise provided in subsection 4, the Director may enter into cooperative agreements with any federal or state agency or political subdivision of the State, any public or private institution located in or outside the State of Nevada, or any other person, in connection with studies and investigations pertaining to any activities of the Department.

4. This section does not confer upon the Director any powers or duties which are delegated by law to the State Environmental Commission, the State Conservation Commission or the Sagebrush Ecosystem Council, but the Director may foster cooperative agreements and coordinate programs and activities involving the powers and duties of the Commissions and the Council.

5. Except as otherwise provided in NRS 232.161, all gifts of money and other property which the Director is authorized to accept must be accounted for in the Department of Conservation and Natural Resources Gift Fund which is hereby created as a trust fund.

(Added to NRS by 1957, 647; A 1959, 193; 1967, 417; 1975, 152; 1977, 1117; 1979, 102, 614; 1997, 2535; 2011, 2476; 2013, 3386)



NRS 232.075 - Charges for books, reports and periodicals distributed.

1. The Director is hereby authorized to make a nominal charge for any books, reports or periodicals compiled and distributed by the Department.

2. The money received from such charge shall be deposited in the General Fund of the State.

(Added to NRS by 1959, 193)



NRS 232.080 - Attorney General is counsel for Department; designation and duties of deputy attorney general.

The Attorney General is the counsel and attorney for the Department. The Attorney General shall designate one of his or her deputies to be counsel and attorney for the Department in all actions, proceedings and hearings. The deputy so designated:

1. Is the legal adviser of the Department in all matters relating to the Department and to the powers and duties of its officers.

2. Shall maintain his or her office in Carson City, Nevada, in an office provided by the Department.

3. Is in the unclassified service of the State pursuant to subsection 3 of NRS 284.140.

(Added to NRS by 1957, 647; A 1967, 724, 1489; 1971, 1425; 1979, 274; 1981, 1273; 1983, 748; 2001, 1442)



NRS 232.090 - Composition of Department.

1. The Department consists of the Director and the following:

(a) The Division of Water Resources.

(b) The Division of State Lands.

(c) The Division of Forestry.

(d) The Division of State Parks.

(e) The Division of Environmental Protection.

(f) The Office of Historic Preservation.

(g) Such other divisions as the Director may from time to time establish.

2. The State Environmental Commission, the State Conservation Commission, the Conservation Districts Program, the Nevada Natural Heritage Program, the Sagebrush Ecosystem Council and the Board to Review Claims are within the Department.

(Added to NRS by 1957, 647; A 1963, 828; 1973, 767, 1598, 1719; 1977, 1118, 1356; 1983, 2087; 1989, 1690; 1993, 1482; 1995, 423, 1456; 1997, 2536; 2003, 1559; 2005, 2572; 2011, 2477, 2942; 2013, 3387)



NRS 232.100 - Division of Water Resources: Appointment of State Engineer as executive head; powers and duties.

1. The executive head of the Division of Water Resources shall be the State Engineer, who shall be appointed by and be responsible to the Director.

2. The State Engineer and the employees of the Division of Water Resources shall have such powers and shall perform such duties as are conferred upon the State Engineer pursuant to title 48 of NRS and the provisions of any other laws.

(Added to NRS by 1957, 647)



NRS 232.110 - Division of State Lands: Administrator as ex officio State Land Registrar.

1. The executive head of the Division of State Lands shall be the Administrator, who shall be ex officio State Land Registrar.

2. The Administrator shall be appointed by and be responsible to the Director.

3. The Administrator, with the consent of the Director, may appoint deputies, assistants and employees and assign duties as required to carry out the functions of the Division of State Lands.

(Added to NRS by 1957, 648; A 1975, 87)



NRS 232.120 - Division of Forestry: Appointment of State Forester Firewarden as executive head; powers and duties.

1. The executive head of the Division of Forestry shall be the State Forester Firewarden, who shall be appointed by and be responsible to the Director.

2. The State Forester Firewarden and the employees of the Division of Forestry shall have such powers and shall perform such duties as are conferred upon the State Forester Firewarden pursuant to chapters 472 and 528 of NRS and the provisions of any other laws.

(Added to NRS by 1957, 648)



NRS 232.135 - Division of State Parks: Administrator; duties.

1. The Division of State Parks shall be administered by the Administrator of the Nevada State Park System, who shall be appointed by and be responsible to the Director.

2. The Administrator and the employees of the Division of State Parks shall administer the provisions of chapter 407 of NRS and any other laws relating to state parks.

(Added to NRS by 1963, 827)



NRS 232.136 - Division of Environmental Protection: Composition; appointment of Administrator.

1. The Division of Environmental Protection consists of the Administrator and any other necessary personnel.

2. The Administrator is appointed by the Director and is in the unclassified service of the State.

(Added to NRS by 1977, 1116)



NRS 232.139 - Deputies and chief assistants of chiefs of divisions: Appointment; classification; restrictions on other employment.

The chiefs of the divisions of the Department may each appoint a deputy and a chief assistant in the unclassified service of the State. Except as otherwise provided in NRS 284.143, each deputy and chief assistant shall devote his or her entire time and attention to the business of his or her office and shall not pursue any other business or occupation or hold any other office of profit.

(Added to NRS by 1977, 1116; A 1981, 1274; 1985, 405; 1995, 2310)



NRS 232.140 - Support of Department; legislative appropriations.

1. Except as otherwise provided in NRS 232.161, money to carry out the provisions of NRS 232.010 to 232.162, inclusive, and to support the Department and its various divisions and other units must be provided by direct legislative appropriation from the State General Fund.

2. All money so appropriated must be paid out on claims approved by the Director in the same manner as other claims against the State are paid.

(Added to NRS by 1957, 648; A 1977, 1119; 1989, 513; 1993, 1482; 2013, 3387)



NRS 232.150 - Delineation of areas subject to flooding; information to be furnished to planning agencies; cooperation of Division of Public and Behavioral Health of Department of Health and Human Services.

1. Areas subjected to damage from floods must be delineated by the Department in cooperation with districts for the control of floods. The information must be furnished upon request to local, regional and state planning agencies.

2. The Division of Public and Behavioral Health of the Department of Health and Human Services shall cooperate with the State Department of Conservation and Natural Resources for the accomplishment of the purposes of this section, but this section does not limit the powers and duties of the Division.

(Added to NRS by 1961, 669; A 1963, 898; 1973, 1406; 1987, 706)



NRS 232.161 - Account to Restore the Sagebrush Ecosystem: Creation; duties of Director; limitations on use of money in Account.

1. The Account to Restore the Sagebrush Ecosystem is hereby created in the State General Fund. The Director shall administer the Account in a manner consistent with policies and priorities established by the Sagebrush Ecosystem Council created by NRS 232.162.

2. The Director may apply for and accept any gift, donation, bequest, grant or other source of money. Any money so received must be deposited in the Account.

3. The interest and income earned on the money in the Account, after deducting any applicable charges, must be credited to the Account. Money that remains in the Account at the end of a fiscal year does not revert to the State General Fund, and the balance in the Account must be carried forward to the next fiscal year.

4. The money in the Account may only be used to establish and carry out programs to preserve, restore and enhance sagebrush ecosystems pursuant to NRS 321.592 and 321.594 and is hereby authorized for expenditure as a continuing appropriation for this purpose.

5. Claims against the Account must be paid as other claims against the State are paid.

(Added to NRS by 2013, 3383)



NRS 232.162 - Sagebrush Ecosystem Council: Creation; members; terms; powers; duties; report to Governor.

1. The Sagebrush Ecosystem Council is hereby created in the Department. The Council consists of:

(a) The following nine voting members appointed by the Governor:

(1) One member who represents agricultural interests;

(2) One member who represents the energy industry;

(3) One member who represents the general public;

(4) One member who represents conservation and environmental interests;

(5) One member who represents mining interests;

(6) One member who represents ranching interests;

(7) One member who represents local government;

(8) One member who acts as a liaison for Native American tribes; and

(9) One member of the Board of Wildlife Commissioners or his or her designee.

(b) In addition to the members appointed pursuant to paragraph (a), the following nonvoting members:

(1) The Director of the State Department of Conservation and Natural Resources;

(2) The Director of the Department of Wildlife;

(3) The Director of the State Department of Agriculture;

(4) The State Director of the Nevada State Office of the Bureau of Land Management;

(5) The State Supervisor of the Nevada State Office of the United States Fish and Wildlife Service;

(6) The Forest Supervisor for the Humboldt-Toiyabe National Forest; and

(7) Any other members appointed by the Governor as nonvoting members.

2. The provisions of subsection 6 of NRS 232A.020 do not apply to the appointment by the Governor of the members of the Council.

3. After the initial terms, each member of the Council appointed pursuant to subparagraphs (1) to (8), inclusive, of paragraph (a) of subsection 1 and subparagraph (7) of paragraph (b) of subsection 1 serves a term of 4 years, commencing on July 1.

4. A vacancy in the membership of the Council must be filled in the same manner as the original appointment for the remainder of the unexpired term. A member may be reappointed.

5. While engaged in the business of the Council, each voting member is entitled to receive a salary of not more than $80 per day, as established by the Council, and the per diem allowance and travel expenses provided for state officers and employees generally.

6. The Council may:

(a) Adopt regulations to govern the management and operation of the Council;

(b) Establish subcommittees consisting of members of the Council to assist the Council in the performance of its duties; and

(c) Consider and require the recovery of costs related to activities prescribed by paragraph (d) of subsection 2 of NRS 321.594 pursuant to NRS 701.600 to 701.640, inclusive, or any other authorized method of recovering those costs.

7. The Council shall:

(a) Consider the best science available in its determinations regarding and conservation of the greater sage grouse (Centrocercus urophasianus) and sagebrush ecosystems in this State;

(b) Establish and carry out strategies for:

(1) The conservation of the greater sage grouse and sagebrush ecosystems in this State; and

(2) Managing land which includes those sagebrush ecosystems, taking into consideration the importance of those sagebrush ecosystems and the interests of the State;

(c) Establish and carry out a long-term system for carrying out strategies to manage sagebrush ecosystems in this State using an adaptive management framework and providing for input from interested persons and governmental entities;

(d) Oversee any team within the Division of State Lands of the Department which provides technical services concerning sagebrush ecosystems;

(e) Establish a program to mitigate damage to sagebrush ecosystems in this State by authorizing a system that awards credits to persons, federal and state agencies, local governments and nonprofit organizations to protect, enhance or restore sagebrush ecosystems;

(f) Solicit suggestions and information and, if necessary, prioritize projects concerning the enhancement of the landscape, the restoration of habitat, the reduction of nonnative grasses and plants and the mitigation of damage to or the expansion of scientific knowledge of sagebrush ecosystems;

(g) If requested, provide advice for the resolution of any conflict concerning the management of the greater sage grouse or a sagebrush ecosystem in this State;

(h) Coordinate and facilitate discussion among persons, federal and state agencies and local governments concerning the maintenance of sagebrush ecosystems and the conservation of the greater sage grouse;

(i) Provide information and advice to persons, federal and state agencies and local governments concerning any strategy, system, program or project carried out pursuant to this section or NRS 321.592 or 321.594; and

(j) Provide direction to state agencies concerning any strategy, system, program or project carried out pursuant to this section or NRS 321.592 or 321.594 and resolve any conflict with any direction given by another state board, commission or department jointly with that board, commission or department, as applicable.

8. On or before June 30 and December 31 of each year, the Council shall submit a written report to the Governor. The report must include, without limitation:

(a) Information concerning the overall health and population of the greater sage grouse within this State and in the United States and the overall health of sagebrush ecosystems within this State, including, without limitation, information concerning any threats to the population of sage grouse and any sagebrush ecosystems within this State;

(b) Information concerning all strategies, systems, programs and projects carried out pursuant to this section and NRS 321.592 and 321.594, including, without limitation, information concerning the costs, sources of funding and results of those strategies, systems, programs and projects; and

(c) Any other information specified by the Council.

(Added to NRS by 2013, 3383)



NRS 232.212 - Definitions.

As used in NRS 232.212 to 232.227, inclusive, unless the context requires otherwise:

1. Department means the Department of Administration.

2. Director means the Director of the Department.

3. Public body has the meaning ascribed to it in NRS 241.015.

(Added to NRS by 1973, 1450; A 1993, 1483; 2011, 1735; 2013, 62, 1888)



NRS 232.213 - Creation; composition.

1. The Department of Administration is hereby created.

2. The Department consists of a Director and the following:

(a) Budget Division.

(b) Risk Management Division.

(c) Hearings Division, which consists of hearing officers, compensation officers and appeals officers.

(d) State Public Works Division.

(e) Purchasing Division.

(f) Administrative Services Division.

(g) Division of Internal Audits.

(h) Division of Human Resource Management.

(i) Division of Enterprise Information Technology Services.

(j) Division of State Library and Archives.

(k) Office of Grant Procurement, Coordination and Management.

(l) Fleet Services Division.

(Added to NRS by 1973, 1451; A 1979, 626, 1065; 1981, 1673, 1682; 1989, 262; 1993, 1483; 1997, 16; 1999, 2885; 2005, 1083; 2011, 1735, 2942; 2013, 206)



NRS 232.214 - Director: Appointment; classification; other employment prohibited.

The Director:

1. Is appointed by, is responsible to, and serves at the pleasure of the Governor.

2. Is in the unclassified service of the State.

3. Shall not engage in any other gainful employment or occupation.

(Added to NRS by 1973, 1451; A 1981, 1274; 1985, 406)



NRS 232.215 - Director: Powers and duties.

The Director:

1. Shall appoint an Administrator of the:

(a) Risk Management Division;

(b) State Public Works Division;

(c) Purchasing Division;

(d) Administrative Services Division;

(e) Division of Internal Audits;

(f) Division of Human Resource Management;

(g) Division of Enterprise Information Technology Services;

(h) Division of State Library and Archives;

(i) Office of Grant Procurement, Coordination and Management; and

(j) Fleet Services Division.

2. Shall appoint a Chief of the Budget Division, or may serve in this position if the Director has the qualifications required by NRS 353.175.

3. Shall serve as Chief of the Hearings Division and shall appoint the hearing officers and compensation officers. The Director may designate one of the appeals officers in the Division to supervise the administrative, technical and procedural activities of the Division.

4. Is responsible for the administration, through the divisions of the Department, of the provisions of chapters 233F, 242, 284, 331, 333, 336, 338 and 341 of NRS, NRS 353.150 to 353.246, inclusive, and 353A.031 to 353A.100, inclusive, chapter 378 of NRS and all other provisions of law relating to the functions of the divisions of the Department.

5. Is responsible for the administration of the laws of this State relating to the negotiation and procurement of medical services and other benefits for state agencies.

6. Has such other powers and duties as are provided by law.

(Added to NRS by 1973, 1451; A 1979, 626, 1065; 1981, 1682; 1987, 1486; 1989, 262, 394; 1993, 774, 1484, 2444; 1995, 579; 1997, 17; 1999, 2885; 2001, 1919; 2005, 1083; 2011, 1736, 2943; 2013, 207)



NRS 232.2155 - State Administrative Manual: Creation; duties of Director; notice requirements for proposed changes; submission of comments about proposed changes. [Effective January 1, 2014.]

1. The State Administrative Manual is hereby created. The Director, or the Chief of the Budget Division of the Department if the Director does not serve as the Chief, shall compile and publish in the State Administrative Manual any policies and procedures adopted or amended by the State Board of Examiners pursuant to NRS 353.040.

2. In addition to complying with the requirements of NRS 241.020, the Director or the Chief, as applicable, shall, not later than 30 days before presenting to the State Board of Examiners any policy or procedure for adoption, amendment or repeal, cause notice of the proposed action to be posted on the Internet website used by the State Board of Examiners to provide public notice of its meetings. The notice must:

(a) Be accessible through a conspicuous link that appears on the main page of that website;

(b) Include the full text of the policy or procedure proposed to be adopted, amended or repealed, clearly setting forth any language proposed for addition to or deletion from the policy or procedure;

(c) Solicit the submission of written comments by any interested person to the Director or the Chief, as applicable, for transmittal to the State Board of Examiners, concerning its proposed action and set forth the address for the submission of such comments and the deadline for submission applicable pursuant to subsection 3; and

(d) Set forth the date on which the adoption, amendment or repeal of the policy or procedure becomes effective if action is taken as proposed.

3. Any written comments submitted to the Director or the Chief, as applicable, pursuant to subsection 2 must be submitted not later than 5 working days before the meeting at which the proposed adoption, amendment or repeal is to be considered by the State Board of Examiners and must be entered into the record of the Board.

(Added to NRS by 2013, 61, effective January 1, 2014)



NRS 232.2165 - Classification of administrators of divisions.

The Administrator of:

1. The State Public Works Division;

2. The Purchasing Division;

3. The Administrative Services Division;

4. The Division of Internal Audits;

5. The Division of Human Resource Management;

6. The Division of Enterprise Information Technology Services;

7. The Division of State Library and Archives;

8. The Office of Grant Procurement, Coordination and Management; and

9. The Fleet Services Division,

of the Department serves at the pleasure of the Director and is in the unclassified service of the State.

(Added to NRS by 1963, 1033; A 1967, 1490; 1971, 1426; 1973, 1452; 1983, 1347; 1985, 406; 1993, 1483; 1997, 17; 1999, 2886; 2005, 1084; 2011, 1736, 2943; 2013, 207)



NRS 232.217 - Deputies and chief assistants of Chief of Budget Division and certain administrators of divisions: Appointment; classification; restrictions on other employment.

Unless federal law or regulation otherwise requires, the Chief of the Budget Division and the Administrator of the:

1. State Public Works Division;

2. Purchasing Division;

3. Division of Internal Audits;

4. Division of Human Resource Management;

5. Division of Enterprise Information Technology Services;

6. Division of State Library and Archives; and

7. Fleet Services Division,

may appoint a Deputy and a Chief Assistant in the unclassified service of the State, who shall not engage in any other gainful employment or occupation except as otherwise provided in NRS 284.143.

(Added to NRS by 1973, 1451; A 1981, 1274; 1993, 1484; 1995, 2310; 1997, 17; 1999, 2886; 2005, 1084; 2011, 2943; 2013, 208)



NRS 232.2175 - Posting of notices by public bodies on State website: Requirements; duties of Department; regulations.

1. The Department shall establish and maintain a location on the official website of the State for the posting of notices by public bodies as required pursuant to NRS 241.020. The location must be identified on the official website of the State in a clear and conspicuous manner.

2. The location established pursuant to subsection 1 must include a place for the posting of electronic links to the Internet website or any electronic mail addresses, if available, of each public body which has posted a notice pursuant to NRS 241.020, from which a person may request the information and supporting materials that a public body must provide to a requester pursuant to NRS 241.020.

3. The Department shall provide for:

(a) The transmission to the Department by public bodies of:

(1) Notices required pursuant to NRS 241.020; and

(2) The Internet website or any electronic mail addresses, if available, of a public body that has submitted a notice for posting on the official website of the State.

(b) The timely and efficient posting of such notices and electronic links to addresses on the official website of Nevada.

4. The Department may adopt regulations to carry out the provisions of this section.

(Added to NRS by 2013, 1887)



NRS 232.2185 - Directory of public bodies: Duties of Department.

The Department shall establish a directory of all public bodies and include the directory on the official website of the State in a clear and conspicuous location.

(Added to NRS by 2013, 1888)



NRS 232.219 - Department of Administration s Operating Fund for Administrative Services: Creation; deposits; payments.

1. The Department of Administration s Operating Fund for Administrative Services is hereby created as an internal service fund.

2. The operating budget of each of the following entities must include an amount representing that entity s share of the operating costs of the central accounting function of the Department:

(a) State Public Works Division;

(b) Budget Division;

(c) Purchasing Division;

(d) Hearings Division;

(e) Risk Management Division;

(f) Division of Internal Audits;

(g) Division of Human Resource Management;

(h) Division of Enterprise Information Technology Services;

(i) Division of State Library and Archives; and

(j) Fleet Services Division.

3. All money received for the central accounting services of the Department must be deposited in the State Treasury for credit to the Operating Fund.

4. All expenses of the central accounting function of the Department must be paid from the Fund as other claims against the State are paid.

(Added to NRS by 1979, 99; A 1981, 254; 1993, 1483; 1995, 928; 1997, 18; 1999, 2886; 2005, 1084; 2011, 2944; 2013, 208)



NRS 232.2195 - Duties of Administrative Services Division.

The Administrative Services Division shall:

1. Furnish fiscal and accounting services to the Director and to each division of the Department; and

2. Advise and assist the Director and each division of the Department in carrying out their functions and responsibilities.

(Added to NRS by 1993, 1482)



NRS 232.222 - Administrator: Required qualifications; other employment prohibited.

1. The person appointed to serve as the Administrator of the Office of Grant Procurement, Coordination and Management must have:

(a) Extensive expertise and experience in applying for and receiving grants;

(b) Specialized knowledge of the process of grant writing and approval in the public and private sector; and

(c) Proven experience in designing and managing programs which rely solely or partially upon money received from grants.

2. The Administrator shall devote his or her entire time and attention to the business of his or her office and shall not engage in any other gainful employment or occupation.

(Added to NRS by 2011, 1734)



NRS 232.223 - Administrator to employ two persons in unclassified service to assist Administrator under his or her direction.

1. The Administrator of the Office of Grant Procurement, Coordination and Management shall employ two persons to serve in the unclassified service of the State for the purposes set forth in this section.

2. A person employed pursuant to this section shall, under the direction of the Administrator of the Office of Grant Procurement, Coordination and Management, assist the Administrator in carrying out the provisions of NRS 232.222 to 232.227, inclusive.

(Added to NRS by 2011, 1734)



NRS 232.224 - Administrator: Duties; authority to adopt regulations.

1. The Administrator of the Office of Grant Procurement, Coordination and Management shall:

(a) Research and identify federal grants which may be available to state agencies.

(b) Write grants for federal funds for state agencies.

(c) Coordinate with the members of Congress representing this State to combine efforts relating to identifying and managing available federal grants and related programs.

(d) If requested by a state agency, research the availability of grants and write grant proposals and applications for the state agency, giving priority to grants:

(1) For the Department of Health and Human Services;

(2) For the Office of Energy; and

(3) Which may facilitate economic development in this State.

(e) To the greatest extent practicable, ensure that state agencies are aware of any grant opportunities for which they are or may be eligible.

(f) If requested by the director of a state agency, advise the director and the state agency concerning the requirements for receiving and managing grants.

(g) To the greatest extent practicable, coordinate with state and local agencies that have received grants for similar projects to ensure that the efforts and services of those state and local agencies are not duplicated.

(h) On or before January 1 of each odd-numbered year, submit to the Director of the Legislative Counsel Bureau for transmittal to the Legislature a report regarding all activity relating to the application for, receipt of and use of grants in this State.

2. The Administrator may adopt regulations to carry out the provisions of this section and NRS 232.225 and 232.226.

(Added to NRS by 2011, 1734)



NRS 232.225 - State agency to inform Office of any grant agency receives or for which it applies.

In addition to any other requirement concerning applying for or receiving a grant, a state agency shall notify the Office of Grant Procurement, Coordination and Management, on a form prescribed by the Office, of any grant:

1. For which the state agency applies; and

2. Which the state agency receives.

(Added to NRS by 2011, 1735)



NRS 232.226 - Authority of Office to apply for and receive gifts, grants, contributions and other money.

The Office of Grant Procurement, Coordination and Management may apply for and receive any gift, grant, contribution or other money from any source to carry out the provisions of NRS 232.222 to 232.227, inclusive.

(Added to NRS by 2011, 1735)



NRS 232.227 - Account for Office: Creation; administration; money to be deposited therein; disposition of interest and income; restrictions upon use of money; claims.

1. The Account for the Office of Grant Procurement, Coordination and Management is hereby created in the State General Fund. The Account must be administered by the Administrator of the Office.

2. Any money accepted pursuant to NRS 232.226 must be deposited in the Account.

3. The interest and income earned on the money in the Account, after deducting any applicable charges, must be credited to the Account.

4. The money in the Account which is donated for a purpose specified by the donor, within the scope of the duties of the Administrator of the Office of Grant Procurement, Coordination and Management, must only be used for that purpose. If no purpose is specified, the money in the Account must only be used to carry out the duties of the Administrator.

5. Claims against the Account must be paid as other claims against the State are paid.

(Added to NRS by 2011, 1735)



NRS 232.290 - Definitions.

As used in NRS 232.290 to 232.484, inclusive, unless the context requires otherwise:

1. Department means the Department of Health and Human Services.

2. Director means the Director of the Department.

(Added to NRS by 1963, 887; A 1967, 826; 1973, 1386, 1622; 1985, 1649, 2276; 1987, 1438; 1991, 2119; 1997, 2526, 2605; 1999, 2242; 2005, 129, 473, 2436; 2005, 22nd Special Session, 50; 2011, 2537)



NRS 232.300 - Creation; divisions; responsibility for administering law.

1. The Department of Health and Human Services is hereby created.

2. The Department consists of a Director and the following divisions:

(a) Aging and Disability Services Division.

(b) Division of Public and Behavioral Health.

(c) Division of Welfare and Supportive Services.

(d) Division of Child and Family Services.

(e) Division of Health Care Financing and Policy.

3. The Department is the sole agency responsible for administering the provisions of law relating to its respective divisions.

(Added to NRS by 1963, 888; A 1965, 369, 770; 1967, 826; 1969, 915; 1971, 373; 1973, 1386, 1623, 1691; 1979, 876; 1985, 1366; 1991, 2109, 2119; 1993, 598, 599, 1487; 1997, 2605; 1999, 110, 2242, 2244; 2005, 22nd Special Session, 50; 2009, 2366; 2013, 2993)



NRS 232.310 - Director: Appointment; classification; qualifications; other employment prohibited.

The Director:

1. Is appointed by, is responsible to, and serves at the pleasure of the Governor.

2. Is in the unclassified service of the State.

3. Shall not engage in any other gainful employment or occupation.

4. Must have broad, responsible experience in the field of administration or possess broad management skills or working knowledge of the field of social services administration.

5. Must be selected with special reference to his or her training, experience and aptitude for coordinating related functions of public health, welfare and social service agencies. The Director s knowledge and abilities should include the following:

(a) A comprehensive knowledge of administrative principles, and a working knowledge of principles of public finance and the laws, rules and regulations pertaining to public agencies.

(b) Administrative ability to assess the operating efficiency of component agencies and to delegate authority and duties to responsible division and agency heads.

(c) Ability to organize and clearly present oral and written findings and recommendations to the Governor, the Legislature and other officials and agencies.

(Added to NRS by 1963, 888; A 1965, 703; 1967, 1491; 1971, 1428; 1973, 1623; 1981, 1276; 1985, 407)



NRS 232.320 - Appointment of administrators of divisions; powers and duties of Director.

1. The Director:

(a) Shall appoint, with the consent of the Governor, administrators of the divisions of the Department, who are respectively designated as follows:

(1) The Administrator of the Aging and Disability Services Division;

(2) The Administrator of the Division of Welfare and Supportive Services;

(3) The Administrator of the Division of Child and Family Services;

(4) The Administrator of the Division of Health Care Financing and Policy; and

(5) The Administrator of the Division of Public and Behavioral Health.

(b) Shall administer, through the divisions of the Department, the provisions of chapters 63, 424, 425, 427A, 432A to 442, inclusive, 446 to 450, inclusive, 458A and 656A of NRS, NRS 127.220 to 127.310, inclusive, 422.001 to 422.410, inclusive, 422.580, 432.010 to 432.133, inclusive, 432B.621 to 432B.626, inclusive, 444.003 to 444.430, inclusive, and 445A.010 to 445A.055, inclusive, and all other provisions of law relating to the functions of the divisions of the Department, but is not responsible for the clinical activities of the Division of Public and Behavioral Health or the professional line activities of the other divisions.

(c) Shall administer any state program for persons with developmental disabilities established pursuant to the Developmental Disabilities Assistance and Bill of Rights Act of 2000, 42 U.S.C. 15001 et seq.

(d) Shall, after considering advice from agencies of local governments and nonprofit organizations which provide social services, adopt a master plan for the provision of human services in this State. The Director shall revise the plan biennially and deliver a copy of the plan to the Governor and the Legislature at the beginning of each regular session. The plan must:

(1) Identify and assess the plans and programs of the Department for the provision of human services, and any duplication of those services by federal, state and local agencies;

(2) Set forth priorities for the provision of those services;

(3) Provide for communication and the coordination of those services among nonprofit organizations, agencies of local government, the State and the Federal Government;

(4) Identify the sources of funding for services provided by the Department and the allocation of that funding;

(5) Set forth sufficient information to assist the Department in providing those services and in the planning and budgeting for the future provision of those services; and

(6) Contain any other information necessary for the Department to communicate effectively with the Federal Government concerning demographic trends, formulas for the distribution of federal money and any need for the modification of programs administered by the Department.

(e) May, by regulation, require nonprofit organizations and state and local governmental agencies to provide information regarding the programs of those organizations and agencies, excluding detailed information relating to their budgets and payrolls, which the Director deems necessary for the performance of the duties imposed upon him or her pursuant to this section.

(f) Has such other powers and duties as are provided by law.

2. Notwithstanding any other provision of law, the Director, or the Director s designee, is responsible for appointing and removing subordinate officers and employees of the Department, other than the State Public Defender of the Office of State Public Defender who is appointed pursuant to NRS 180.010.

(Added to NRS by 1963, 888; A 1965, 369, 770; 1967, 827; 1969, 915, 1011; 1971, 374; 1973, 1387, 1625, 1692; 1975, 1633; 1977, 1120; 1979, 877; 1981, 1902; 1983, 838; 1985, 1366, 2277; 1987, 881, 1543, 1642; 1991, 332, 1054, 2109, 2114, 2115, 2120, 2137, 2139; 1993, 598, 599, 1487, 2674; 1995, 579; 1997, 2606; 1999, 111, 2242, 2244; 2001, 2371; 2003, 1127, 1321, 2635; 2005, 473, 1529; 2005, 22nd Special Session, 50; 2007, 170; 2009, 269, 2366; 2011, 541; 2013, 2993)



NRS 232.330 - Director: Employment of staff.

The Director may employ, within the limits of legislative appropriations, such staff as is necessary to the performance of the Director s duties.

(Added to NRS by 1963, 889; A 1985, 408)



NRS 232.340 - Administrators of divisions: Classification; duties; restrictions on other employment.

The administrator of each division of the Department:

1. Is in the unclassified service of the State unless federal law or regulation requires otherwise.

2. Shall administer the provisions of law relating to his or her division, subject to the administrative supervision of the Director.

3. Except as otherwise provided in NRS 284.143, shall devote his or her entire time and attention to the business of his or her office and shall not pursue any other business or occupation or hold any other office of profit.

(Added to NRS by 1963, 889; A 1965, 706; 1967, 1492; 1971, 1428; 1973, 1625; 1979, 877; 1981, 1276; 1985, 408; 1995, 2311; 1997, 2607; 1999, 2242)



NRS 232.350 - Deputies and chief assistants of administrators of divisions.

Unless federal law or regulation requires otherwise:

1. The administrators of the divisions of the Department, except as otherwise provided in subsections 2, 3 and 4, may each appoint, with the consent of the Director, a deputy and a chief assistant in the unclassified service of the State.

2. The Administrator of the Division of Child and Family Services of the Department shall appoint, with the consent of the Director, four deputies in the unclassified service of the State, one of whom is the Deputy Administrator for Youth Corrections who is responsible only for correctional services for youths for which the Division is responsible, including, without limitation, juvenile correctional institutions, parole of juveniles, administration of juvenile justice and programs for juvenile justice.

3. The Administrator of the Division of Health Care Financing and Policy of the Department may appoint, with the consent of the Director, two deputies in the unclassified service of the State.

4. The Administrator of the Division of Public and Behavioral Health shall appoint, with the consent of the Director, four deputies in the unclassified service of the State, one of whom must have expertise or experience in mental health services.

(Added to NRS by 1963, 889; A 1967, 1492; 1971, 1429; 1973, 1625; 1979, 878; 1981, 1276; 1985, 408; 1991, 2120; 1995, 2343; 1997, 2607; 1999, 2242, 2851; 2005, 22nd Special Session, 51; 2013, 2994)



NRS 232.353 - Adoption of state plans required for receipt of federal money.

1. In addition to the adoption of any state plan required pursuant to NRS 422.271 or 422A.260 and except as otherwise provided in NRS 427A.040, 432.0155, 432.0305, 432A.090, 439.150, 439A.081, 442.140, 442.190 and 458.025, the Director or the Director s designee shall adopt each state plan required by the Federal Government, either directly or as a condition to the receipt of federal money, for the administration of any program for which the Department or any of the appropriate divisions of the Department is responsible. Such a plan must set forth, regarding the particular program to which the plan applies:

(a) The requirements for eligibility;

(b) The nature and amounts of grants and other assistance which may be provided;

(c) The conditions imposed; and

(d) Such other provisions relating to the development and administration of the program as the Director or the Director s designee deems necessary.

2. In developing and revising such a plan, the Director or the Director s designee shall consider, without limitation:

(a) The amount of money available from the Federal Government;

(b) The conditions attached to the acceptance of that money; and

(c) The limitations of legislative appropriations and authorizations,

for the particular program to which the plan applies.

3. If a condition to the receipt of federal money is that the program for which the money is received must apply statewide and except as otherwise required by federal law or regulation, the Director may adopt regulations establishing formulas for the:

(a) Distribution of the federal money; and

(b) Assessment of any penalties or other sanctions imposed on the program.

(Added to NRS by 2005, 129)



NRS 232.354 - State Plan for Medicaid and Children s Health Insurance Program: Department to report certain rates of reimbursement for physicians; duties of Director.

Repealed. (See chapter 284, Statutes of Nevada 2013, at page 1316.)



NRS 232.355 - Department of Health and Human Services Gift Fund: Creation; accounts; deposit of money; property other than money.

1. Except for gifts or grants specifically accounted for in another fund, all gifts or grants of money or other property which the divisions of the Department are authorized to accept must be accounted for in the Department of Health and Human Services Gift Fund, which is hereby created as a special revenue fund. The Fund is a continuing fund without reversion. The Department may establish such accounts in the Fund as are necessary to account properly for gifts received. All such money received by the divisions must be deposited in the State Treasury for credit to the Fund. The money in the Fund must be paid out on claims as other claims against the State are paid. Unless otherwise specifically provided by statute, claims against the Fund must be approved by the Director or the Director s delegate.

2. Gifts of property other than money may be sold or exchanged when this is deemed by the head of the facility or agency responsible for the gift to be in the best interest of the facility or agency. The sale price must not be less than 90 percent of the value determined by a qualified appraiser appointed by the head of the facility or agency. All money received from the sale must be deposited in the State Treasury to the credit of the appropriate gift account in the Department of Health and Human Services Gift Fund. The money may be spent only for the purposes of the facility or agency named in the title of the account. The property may not be sold or exchanged if to do so would violate the terms of the gift.

(Added to NRS by 1981, 76; A 1997, 123; 1999, 9; 2001, 2749; 2005, 22nd Special Session, 51)



NRS 232.356 - Designated organizations: Certain information to be provided on Internet if organization receives money from Department; reporting required in connection with certain grants, contracts and agreements.

Expired by limitation. (See chapter 305, Statutes of Nevada 2011, at page 1680.)



NRS 232.357 - Limitations on sharing confidential information by divisions.

The divisions of the Department, in the performance of their official duties, may share information in their possession amongst themselves which is otherwise declared confidential by statute, if the confidentiality of the information is otherwise maintained under the terms and conditions required by law. The divisions of the Department may share confidential information with agencies of local governments which are responsible for the collection of debts or obligations or for aiding the Department in its official duties if the confidentiality of the information is otherwise maintained under the terms and conditions required by law.

(Added to NRS by 1987, 1438; A 1989, 1952; 1995, 1576)



NRS 232.359 - System to provide nonemergency information and referrals concerning health, welfare, human and social services: Establishment; requirements.

1. The Department, in collaboration with any state or local agencies or community-based organizations which provide information and referral services concerning health, welfare, human and social services and any group established by the Governor to implement a statewide information and referral system concerning health, welfare, human and social services, shall establish and maintain a statewide information and referral system to provide nonemergency information and referrals to the general public concerning the health, welfare, human and social services provided by public or private entities in this State. The system must:

(a) Integrate any information and referral systems previously established by state agencies, local agencies or community-based organizations with the system established pursuant to this section;

(b) Be the sole system in this State which is accessible to a person by dialing the digits 2-1-1 and which provides nonemergency information and referrals to the general public concerning the health, welfare, human and social services provided by public or private entities in this State;

(c) Be accessible to a person using the public telephone system by dialing the digits 2-1-1; and

(d) Include information that is updated periodically.

2. In establishing the statewide information and referral system, the Department, any state or local agencies or community-based organizations which provide information and referral services concerning health, welfare, human and social services and any group established by the Governor to implement a statewide information and referral system concerning health, welfare, human and social services shall consult with representatives of:

(a) The Public Utilities Commission of Nevada;

(b) Telephone companies which provide service through a local exchange in this State;

(c) Companies that provide wireless phone services in this State;

(d) Existing information and referral services established by state agencies, local agencies or community-based organizations;

(e) State and local agencies or other organizations that provide health, welfare, human and social services;

(f) Nonprofit organizations; and

(g) Such other agencies, entities and organizations as determined necessary by the Department, any state or local agencies or community-based organizations which provide information and referral services concerning health, welfare, human and social services or any group established by the Governor to implement a statewide information and referral system concerning health, welfare, human and social services.

3. The Public Utilities Commission of Nevada, each telephone company which provides service through a local exchange in this State and each company that provides wireless phone services in this State shall cooperate with the Department, any state or local agencies or community-based organizations which provide information and referral services concerning health, welfare, human and social services and any group established by the Governor to implement a statewide information and referral system concerning health, welfare, human and social services in the establishment of the statewide information and referral system.

(Added to NRS by 2005, 2437)



NRS 232.361 - Creation; composition; Chair; terms of members; vacancies.

1. There is hereby created in the Department a Commission on Behavioral Health consisting of 10 members appointed by the Governor, at least 3 of whom have training or experience in dealing with intellectual disabilities.

2. The Governor shall appoint:

(a) A psychiatrist licensed to practice medicine in this State, from a list of three candidates submitted by the Nevada Psychiatric Association;

(b) A psychologist licensed to practice in this State and experienced in clinical practice, from a list of four candidates submitted by the Nevada Psychological Association, two of whom must be from northern Nevada and two of whom must be from southern Nevada;

(c) A physician, other than a psychiatrist, licensed to practice medicine in this State and who has experience in dealing with intellectual disabilities, from a list of three candidates submitted by the Nevada State Medical Association;

(d) A social worker who has a master s degree and has experience in dealing with mental illness or intellectual disabilities, or both;

(e) A registered nurse licensed to practice in this State who has experience in dealing with mental illness or intellectual disabilities, or both, from a list of three candidates submitted by the Nevada Nurses Association;

(f) A marriage and family therapist licensed to practice in this State, from a list of three candidates submitted by the Nevada Association for Marriage and Family Therapy;

(g) A person who has knowledge and experience in the prevention of alcohol and drug abuse and the treatment and recovery of alcohol and drug abusers through a program or service provided pursuant to chapter 458 of NRS, from a list of three candidates submitted by the Division of Public and Behavioral Health of the Department;

(h) A current or former recipient of mental health services provided by the State or any agency thereof;

(i) A representative of the general public who has a special interest in the field of mental health; and

(j) A representative of the general public who has a special interest in the field of intellectual disabilities.

3. The Governor shall appoint the Chair of the Commission from among its members.

4. After the initial terms, each member shall serve a term of 4 years. If a vacancy occurs during a member s term, the Governor shall appoint a person qualified under this section to replace that member for the remainder of the unexpired term.

(Added to NRS by 1985, 2275; A 1989, 1549; 1999, 110, 1640; 2005, 547; 2007, 387; 2013, 692, 2995)



NRS 232.363 - Meetings; quorum; salary; expenses; restrictions on ownership of or employment by certain enterprises.

1. The Commission shall meet at the call of the Chair at least 6 times but not more than 12 times a year. A meeting may last for more than 1 day. A majority of the members of the Commission constitutes a quorum and is required to transact any business of the Commission.

2. Each member of the Commission is entitled to receive a salary of not more than $80, as fixed by the Commission, for each day the member is engaged in the business of the Commission.

3. While engaged in the business of the Commission, each member and employee of the Commission is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

4. A person is ineligible for appointment to or continued service on the Commission if the person or the person s spouse owns an interest in or is employed by any enterprise or organization, whether or not conducted for profit, which derives 25 percent or more of its gross revenues from the Division of Public and Behavioral Health.

(Added to NRS by 1985, 2276; A 1987, 1303; 1989, 1708; 1999, 111) (Substituted in revision for NRS 232.306)



NRS 232.383 - Creation; composition; prohibition on grants to entity employing member; terms of members; salary; expenses; members holding public office or employed by governmental entity; meetings.

1. The Grants Management Advisory Committee is hereby created within the Department.

2. The Advisory Committee consists of the following 15 members appointed by the Director:

(a) A superintendent of a county school district or the superintendent s designee;

(b) A director of a local agency which provides services for abused or neglected children, or the director s designee;

(c) A member who possesses knowledge, skill and experience in the provision of services to children;

(d) A representative of a department of juvenile justice services;

(e) A member who possesses knowledge, skill and experience in the provision of services to senior citizens;

(f) Two members who possess knowledge, skill and experience in finance or in business generally;

(g) A representative of the Nevada Association of Counties;

(h) A member who possesses knowledge, skill and experience in building partnerships between the public sector and the private sector;

(i) Two members of the public who possess knowledge of or experience in the provision of services to persons or families who are disadvantaged or at risk;

(j) A member who possesses knowledge, skill and experience in the provision of services to persons with disabilities;

(k) A member who possesses knowledge, skill and experience in the provision of services relating to the cessation of the use of tobacco;

(l) A member who possesses knowledge, skill and experience in the provision of health services to children; and

(m) A representative who is a member of the Nevada Commission on Aging, created by NRS 427A.032, who must not be a Legislator.

3. An entity who employs a member of the Advisory Committee is not eligible to receive a grant. This subsection does not prohibit an entity that serves solely as the fiscal agent for a recipient of a grant from employing a member of the Advisory Committee.

4. The Director shall ensure that, insofar as practicable, the members whom the Director appoints reflect the ethnic and geographical diversity of this State.

5. After the initial terms, each member of the Advisory Committee serves for a term of 2 years. Each member of the Advisory Committee continues in office until his or her successor is appointed.

6. Each member of the Advisory Committee who is not an officer or employee of this State or a political subdivision of this State is entitled to receive a salary of not more than $80 per day, fixed by the Director, while engaged in the business of the Advisory Committee.

7. While engaged in the business of the Advisory Committee, each member of the Advisory Committee is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

8. A majority of the members of the Advisory Committee constitutes a quorum for the transaction of business, and a majority of a quorum present at any meeting is sufficient for any official action taken by the Advisory Committee.

9. A member of the Advisory Committee who is an officer or employee of this State or a political subdivision of this State must be relieved from his or her duties without loss of regular compensation to prepare for and attend meetings of the Advisory Committee and perform any work necessary to carry out the duties of the Advisory Committee in the most timely manner practicable. A state agency or political subdivision of this State shall not require an officer or employee who is a member of the Advisory Committee to:

(a) Make up the time he or she is absent from work to carry out his or her duties as a member of the Advisory Committee; or

(b) Take annual leave or compensatory time for the absence.

10. The Advisory Committee shall:

(a) At its first meeting and annually thereafter, elect a Chair from among its members;

(b) Meet at the call of the Director, the Chair or a majority of its members as necessary, within the budget of the Advisory Committee, but not to exceed six meetings per year; and

(c) Adopt rules for its own management and government.

(Added to NRS by 2005, 471; A 2007, 2345)



NRS 232.385 - Duties.

The Grants Management Advisory Committee created by NRS 232.383 shall:

1. Review all requests received by the Department for awards of money from agencies of the State or its political subdivisions and nonprofit community organizations or educational institutions which provide or will provide services to persons served by the programs administered by the Department;

2. Submit recommendations to the Director concerning each request for an award of money that the Advisory Committee believes should be granted, including, without limitation, the name of the agency, nonprofit community organization or educational institution that submitted the request;

3. Adopt policies setting forth criteria to determine which agencies, organizations and institutions to recommend for an award of money;

4. Monitor awards of money granted by the Department to agencies of the State or its political subdivisions, and nonprofit community organizations or educational institutions which provide or will provide services to persons served by the programs administered by the Department, including, without limitation, awards of money granted pursuant to NRS 439.630;

5. Assist the staff of the Department in determining the needs of local communities and in setting priorities for funding programs administered by the Department; and

6. Consider funding strategies for the Department, including, without limitation, seeking ways to avoid unnecessary duplication of the services for which awards of money to agencies of the State or its political subdivisions and nonprofit community organizations or educational institutions are granted, and make recommendations concerning funding strategies to the Director.

(Added to NRS by 2005, 472; A 2007, 2347)



NRS 232.387 - Appointment of working groups by Chair; duties.

The Chair of the Grants Management Advisory Committee created by NRS 232.383 may appoint working groups composed of members of the Advisory Committee, former members of the Advisory Committee and members of the public who have relevant experience or knowledge:

1. To consider specific problems or other matters that are related to and within the scope of the functions of the Advisory Committee; and

2. To review requests for awards of money related to specific programs administered by the Department.

(Added to NRS by 2005, 473)



NRS 232.467 - Definitions.

As used in NRS 232.467 to 232.484, inclusive, unless the context otherwise requires, the words and terms defined in NRS 232.468 to 232.473, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2005, 2434; A 2011, 976)



NRS 232.468 - Advisory Committee defined.

Advisory Committee means the Committee created in the Office pursuant to NRS 232.482.

(Added to NRS by 2005, 2434)



NRS 232.4685 - Advocate defined.

Advocate means the Governor s Consumer Health Advocate appointed pursuant to NRS 223.550.

(Added to NRS by 2011, 976)



NRS 232.469 - Health care defined.

Health care includes, without limitation, mental health care.

(Added to NRS by 2005, 2434)



NRS 232.471 - Manager defined.

Manager means the Manager of the Office of Minority Health of the Office for Consumer Health Assistance of the Department.

(Added to NRS by 2005, 2434)



NRS 232.472 - Minority group defined.

Minority group means a racial or ethnic minority group.

(Added to NRS by 2005, 2434)



NRS 232.473 - Office defined.

Office means the Office of Minority Health of the Office for Consumer Health Assistance of the Department.

(Added to NRS by 2005, 2434; A 2011, 977)



NRS 232.474 - Creation; purposes.

The Office of Minority Health is hereby created within the Office for Consumer Health Assistance of the Department. The purposes of the Office of Minority Health are to:

1. Improve the quality of health care services for members of minority groups;

2. Increase access to health care services for members of minority groups; and

3. Disseminate information to and educate the public on matters concerning health care issues of interest to members of minority groups.

(Added to NRS by 2005, 2434; A 2011, 977)



NRS 232.475 - Duties; assistance and cooperation.

1. In accomplishing its purposes, the Office shall:

(a) Provide a central source of information for the use of the public concerning health care services for members of minority groups and health care issues of interest to those members;

(b) Identify and use any available resources for the improvement of the quality of health care services for members of minority groups and for increased access to health care services for those members;

(c) Develop and coordinate plans and programs to improve the quality of health care services for members of minority groups and to increase access to health care services for those members, including, without limitation, plans and programs that primarily serve local communities;

(d) Hold conferences and provide training concerning cultural diversity in the workplace for public and private entities that offer services in the field of health care, including, without limitation, providing recommendations and opportunities for training for such public and private entities to improve recruitment of members of minority groups;

(e) Whenever possible, incorporate the use of bilingual communication in its programs and activities;

(f) Publicize health care issues of interest to members of minority groups; and

(g) Develop and carry out such other programs and activities as the Office deems appropriate.

2. In carrying out the duties set forth in subsection 1, the Office may seek assistance from and cooperate with a public or private entity.

(Added to NRS by 2005, 2434)



NRS 232.476 - Gifts, grants, appropriations or donations; contracts; regulations.

The Office may:

1. Apply for any available grants and accept any available gifts, grants, appropriations or donations, and use any such gifts, grants, appropriations or donations to carry out its purposes;

2. Contract with a public or private entity to assist in carrying out its purposes; and

3. Adopt such regulations as are necessary to carry out the provisions of NRS 232.467 to 232.484, inclusive.

(Added to NRS by 2005, 2435)



NRS 232.477 - Appointment of Manager; qualifications.

The Director shall, to the extent that money is available for that purpose, appoint or designate a Manager of the Office. The Manager must be appointed on the basis of his or her education, training, experience, demonstrated abilities and interest in the provision of health care services to members of minority groups and in related programs.

(Added to NRS by 2005, 2435; A 2011, 977)



NRS 232.478 - Duties of Manager.

The Manager shall:

1. Ensure that the purposes of the Office are carried out;

2. Direct and supervise all the technical and administrative activities of the Office;

3. Attend the meetings of the Advisory Committee, serve as secretary at those meetings and keep minutes of those meetings;

4. Request and consider the advice of the Advisory Committee concerning matters of policy;

5. Serve as the contracting officer for the Office to receive money from the Federal Government or any other source; and

6. Act as liaison between the Office, members of minority groups, and public and private entities offering health care services primarily to those members or offering health care information of interest to those members.

(Added to NRS by 2005, 2435)



NRS 232.479 - Biennial report to Governor and Director of Legislative Counsel Bureau.

On or before March 1 of each odd-numbered year, the Manager shall submit a report to the Governor and to the Director of the Legislative Counsel Bureau for transmittal to the Legislature. The report must outline the manner in which the Office has accomplished its purposes during the biennium, including, without limitation, information concerning the activities, findings and recommendations of the Office as they relate to health care services for members of minority groups and to health care issues of interest to those members.

(Added to NRS by 2005, 2435)



NRS 232.481 - Grants of money; regulations.

1. The Manager may, within the limits of legislative appropriations and other available money, award a grant of money to a person for use consistent with the provisions of NRS 232.467 to 232.484, inclusive.

2. Before the Manager may award a grant pursuant to subsection 1, the Manager shall adopt by regulation:

(a) Procedures by which a person may apply for a grant from the Manager;

(b) Criteria that the Manager will consider in determining whether to award a grant; and

(c) Procedures by which the Manager will distribute any money that the Office receives pursuant to subsection 1 of NRS 232.476.

(Added to NRS by 2005, 2435)



NRS 232.482 - Advisory Committee: Creation; composition; terms of members; Chair.

1. There is hereby created in the Office an Advisory Committee consisting of nine members appointed by the State Board of Health.

2. When appointing a member to the Advisory Committee, consideration must be given to whether the members appointed to the Advisory Committee reflect the ethnic and geographical diversity of this State.

3. The term of each member of the Advisory Committee is 2 years. A member may be reappointed for an additional term of 2 years in the same manner as the original appointment. A vacancy occurring in the membership of the Advisory Committee must be filled in the same manner as the original appointment.

4. At its first meeting and annually thereafter, the Advisory Committee shall elect a Chair from among its members.

(Added to NRS by 2005, 2435; A 2009, 662)



NRS 232.483 - Advisory Committee: Salary; expenses; members holding public office or employed by governmental entity.

1. To the extent that money is available for that purpose, each member of the Advisory Committee who is not an officer or employee of the State of Nevada is entitled to receive a salary of not more than $80 per day, as fixed by the Manager in consultation with the Advisory Committee, for each day or portion of a day spent on the business of the Advisory Committee. Each member of the Advisory Committee who is an officer or employee of the State of Nevada serves without additional compensation. To the extent that money is available for that purpose, each member of the Advisory Committee is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally. A claim for a payment pursuant to this section must be made on a voucher approved by the Manager and paid as other claims against the State are paid.

2. Each member of the Advisory Committee who is an officer or employee of the State of Nevada or a local government must be relieved from his or her duties without loss of regular compensation so that he or she may prepare for and attend meetings of the Advisory Committee and perform any work necessary to carry out the duties of the Advisory Committee in the most timely manner practicable. A state agency or local governmental entity may not require an employee who is a member of the Advisory Committee to make up time or take annual vacation or compensatory time for the time that he or she is absent from work to carry out his or her duties as a member of the Advisory Committee.

(Added to NRS by 2005, 2436; A 2011, 977)



NRS 232.484 - Advisory Committee: Duties.

The Advisory Committee shall:

1. Advise the Manager on all matters concerning the manner in which the purposes of the Office are being carried out;

2. Review the manner in which the Office uses any gifts, grants, donations or appropriations to carry out the purposes of the Office and make recommendations; and

3. Review any reports to be submitted by the Manager, including, without limitation, the report required pursuant to NRS 232.479, and make recommendations.

(Added to NRS by 2005, 2436)



NRS 232.505 - Definitions.

As used in NRS 232.505 to 232.845, inclusive, unless the context requires otherwise:

1. Department means the Department of Business and Industry.

2. Director means the Director of the Department.

(Added to NRS by 1963, 661; A 1987, 395; 1993, 1484; 1995, 2246, 2708; 1997, 662; 2007, 1270; 2009, 1502)



NRS 232.510 - Creation; composition. [Effective through June 30, 2015.]

1. The Department of Business and Industry is hereby created.

2. The Department consists of a Director and the following:

(a) Division of Financial Institutions.

(b) Housing Division.

(c) Manufactured Housing Division.

(d) Real Estate Division.

(e) Division of Insurance.

(f) Division of Industrial Relations.

(g) Office of Labor Commissioner.

(h) Taxicab Authority.

(i) Nevada Athletic Commission.

(j) Office of the Nevada Attorney for Injured Workers.

(k) Nevada Transportation Authority.

(l) Division of Mortgage Lending.

(m) Any other office, commission, board, agency or entity created or placed within the Department pursuant to a specific statute, the budget approved by the Legislature or an executive order, or an entity whose budget or activities have been placed within the control of the Department by a specific statute.

(Added to NRS by 1963, 661; A 1973, 1071, 1481; 1975, 394, 624; 1979, 1218; 1983, 1475, 1698; 1991, 1608; 1993, 1485; 1995, 32, 2246; 1997, 1970; 1999, 3617; 2001, 2904; 2003, 3575; 2007, 2051; 2009, 2696; 2011, 2652; 2013, 1054)

NRS 232.510 Creation; composition. [Effective July 1, 2015.]

1. The Department of Business and Industry is hereby created.

2. The Department consists of a Director and the following:

(a) Consumer Affairs Division.

(b) Division of Financial Institutions.

(c) Housing Division.

(d) Manufactured Housing Division.

(e) Real Estate Division.

(f) Division of Insurance.

(g) Division of Industrial Relations.

(h) Office of Labor Commissioner.

(i) Taxicab Authority.

(j) Nevada Athletic Commission.

(k) Office of the Nevada Attorney for Injured Workers.

(l) Nevada Transportation Authority.

(m) Division of Mortgage Lending.

(n) Any other office, commission, board, agency or entity created or placed within the Department pursuant to a specific statute, the budget approved by the Legislature or an executive order, or an entity whose budget or activities have been placed within the control of the Department by a specific statute.

(Added to NRS by 1963, 661; A 1973, 1071, 1481; 1975, 394, 624; 1979, 1218; 1983, 1475, 1698; 1991, 1608; 1993, 1485; 1995, 32, 2246; 1997, 1970; 1999, 3617; 2001, 2904; 2003, 3575; 2007, 2051; 2009, 2696, 2733; 2011, 2652; 2013, 1054, effective July 1, 2015)



NRS 232.515 - Director: Appointment; classification; qualifications; other employment prohibited.

The Director:

1. Is appointed by, is responsible to, and serves at the pleasure of the Governor.

2. Is in the unclassified service of the State.

3. Shall not engage in any other gainful employment or occupation. The Director may participate in any technical studies, statistical research, seminars or other educational activities, in the same manner as any chief of a division of the Department, to educate persons about the duties, programs and activities of the Department or to improve the administration and effectiveness of the Department, if such participation does not interfere with the performance of his or her duties as Director of the Department.

4. Must have had at least 5 years of responsible administrative experience in public or business administration or must possess broad management skills in areas related to the functions of agencies composing the Department.

5. Must be selected with special reference to his or her training, experience and aptitude for coordinating agencies dealing with commercial activities that are subject to the regulatory authority of the Department. The Director s knowledge and abilities should include the following:

(a) A comprehensive knowledge of administrative principles and a working knowledge of broad principles relating to subject matters under his or her administrative direction.

(b) The administrative ability to assess the adequacy of agency operations and the protection of the public interest as related to the subject fields.

(c) An ability to organize and present oral and written communication to the Governor, the Legislature and other pertinent officials or persons.

(d) An ability to oversee the carrying out of the statutory responsibilities of the Department and departmental policies, rules and regulations.

(Added to NRS by 1963, 661; A 1963, 1333; 1965, 702; 1967, 1491; 1971, 1427; 1981, 1275; 1985, 406; 1991, 978; 1993, 1485)



NRS 232.520 - Director: Powers and duties. [Effective through June 30, 2015.]

The Director:

1. Shall appoint a chief or executive director, or both of them, of each of the divisions, offices, commissions, boards, agencies or other entities of the Department, unless the authority to appoint such a chief or executive director, or both of them, is expressly vested in another person, board or commission by a specific statute. In making the appointments, the Director may obtain lists of qualified persons from professional organizations, associations or other groups recognized by the Department, if any. The chief of the Division of Financial Institutions is the Commissioner of Financial Institutions, the chief of the Housing Division is the Administrator of the Housing Division, the chief of the Manufactured Housing Division is the Administrator of the Manufactured Housing Division, the chief of the Real Estate Division is the Real Estate Administrator, the chief of the Division of Insurance is the Commissioner of Insurance, the chief of the Division of Industrial Relations is the Administrator of the Division of Industrial Relations, the chief of the Office of Labor Commissioner is the Labor Commissioner, the chief of the Taxicab Authority is the Taxicab Administrator, the chief of the Nevada Transportation Authority is the Chair of the Authority, the chief of the Division of Mortgage Lending is the Commissioner of Mortgage Lending and the chief of any other entity of the Department has the title specified by the Director, unless a different title is specified by a specific statute.

2. Is responsible for the administration of all provisions of law relating to the jurisdiction, duties and functions of all divisions and other entities within the Department. The Director may, if he or she deems it necessary to carry out his or her administrative responsibilities, be considered as a member of the staff of any division or other entity of the Department for the purpose of budget administration or for carrying out any duty or exercising any power necessary to fulfill the responsibilities of the Director pursuant to this subsection. This subsection does not allow the Director to preempt any authority or jurisdiction granted by statute to any division or other entity within the Department or to act or take on a function that would contravene a rule of court or a statute.

3. May:

(a) Establish uniform policies for the Department, consistent with the policies and statutory responsibilities and duties of the divisions and other entities within the Department, relating to matters concerning budgeting, accounting, planning, program development, personnel, information services, dispute resolution, travel, workplace safety, the acceptance of gifts or donations, the management of records and any other subject for which a uniform departmental policy is necessary to ensure the efficient operation of the Department.

(b) Provide coordination among the divisions and other entities within the Department, in a manner which does not encroach upon their statutory powers and duties, as they adopt and enforce regulations, execute agreements, purchase goods, services or equipment, prepare legislative requests and lease or use office space.

(c) Define the responsibilities of any person designated to carry out the duties of the Director relating to financing, industrial development or business support services.

4. May, within the limits of the financial resources made available to the Director, promote, participate in the operation of, and create or cause to be created, any nonprofit corporation, pursuant to chapter 82 of NRS, which he or she determines is necessary or convenient for the exercise of the powers and duties of the Department. The purposes, powers and operation of the corporation must be consistent with the purposes, powers and duties of the Department.

5. For any bonds which the Director is otherwise authorized to issue, may issue bonds the interest on which is not exempt from federal income tax or excluded from gross revenue for the purposes of federal income tax.

6. May, except as otherwise provided by specific statute, adopt by regulation a schedule of fees and deposits to be charged in connection with the programs administered by the Director pursuant to chapters 348A and 349 of NRS. Except as otherwise provided by specific statute, the amount of any such fee or deposit must not exceed 2 percent of the principal amount of the financing.

7. May designate any person within the Department to perform any of the duties or responsibilities, or exercise any of the authority, of the Director on his or her behalf.

8. May negotiate and execute agreements with public or private entities which are necessary to the exercise of the powers and duties of the Director or the Department.

9. May establish a trust account in the State Treasury for depositing and accounting for money that is held in escrow or is on deposit with the Department for the payment of any direct expenses incurred by the Director in connection with any bond programs administered by the Director. The interest and income earned on money in the trust account, less any amount deducted to pay for applicable charges, must be credited to the trust account. Any balance remaining in the account at the end of a fiscal year may be:

(a) Carried forward to the next fiscal year for use in covering the expense for which it was originally received; or

(b) Returned to any person entitled thereto in accordance with agreements or regulations of the Director relating to those bond programs.

(Added to NRS by 1963, 1072; A 1969, 141; 1973, 1071, 1482; 1975, 394, 625; 1979, 128, 1218; 1981, 1620; 1983, 1475, 1698; 1987, 1349, 1873; 1989, 1389, 1998; 1991, 979, 1311, 1608, 1637, 2252; 1993, 614, 1485; 1995, 2246; 1997, 1971; 1999, 3617; 2001, 2904; 2003, 3575; 2009, 2697; 2011, 2652; 2013, 1054)

NRS 232.520 Director: Powers and duties. [Effective July 1, 2015.] The Director:

1. Shall appoint a chief or executive director, or both of them, of each of the divisions, offices, commissions, boards, agencies or other entities of the Department, unless the authority to appoint such a chief or executive director, or both of them, is expressly vested in another person, board or commission by a specific statute. In making the appointments, the Director may obtain lists of qualified persons from professional organizations, associations or other groups recognized by the Department, if any. The chief of the Consumer Affairs Division is the Commissioner of Consumer Affairs, the chief of the Division of Financial Institutions is the Commissioner of Financial Institutions, the chief of the Housing Division is the Administrator of the Housing Division, the chief of the Manufactured Housing Division is the Administrator of the Manufactured Housing Division, the chief of the Real Estate Division is the Real Estate Administrator, the chief of the Division of Insurance is the Commissioner of Insurance, the chief of the Division of Industrial Relations is the Administrator of the Division of Industrial Relations, the chief of the Office of Labor Commissioner is the Labor Commissioner, the chief of the Taxicab Authority is the Taxicab Administrator, the chief of the Nevada Transportation Authority is the Chair of the Authority, the chief of the Division of Mortgage Lending is the Commissioner of Mortgage Lending and the chief of any other entity of the Department has the title specified by the Director, unless a different title is specified by a specific statute.

2. Is responsible for the administration of all provisions of law relating to the jurisdiction, duties and functions of all divisions and other entities within the Department. The Director may, if he or she deems it necessary to carry out his or her administrative responsibilities, be considered as a member of the staff of any division or other entity of the Department for the purpose of budget administration or for carrying out any duty or exercising any power necessary to fulfill the responsibilities of the Director pursuant to this subsection. This subsection does not allow the Director to preempt any authority or jurisdiction granted by statute to any division or other entity within the Department or to act or take on a function that would contravene a rule of court or a statute.

3. May:

(a) Establish uniform policies for the Department, consistent with the policies and statutory responsibilities and duties of the divisions and other entities within the Department, relating to matters concerning budgeting, accounting, planning, program development, personnel, information services, dispute resolution, travel, workplace safety, the acceptance of gifts or donations, the management of records and any other subject for which a uniform departmental policy is necessary to ensure the efficient operation of the Department.

(b) Provide coordination among the divisions and other entities within the Department, in a manner which does not encroach upon their statutory powers and duties, as they adopt and enforce regulations, execute agreements, purchase goods, services or equipment, prepare legislative requests and lease or use office space.

(c) Define the responsibilities of any person designated to carry out the duties of the Director relating to financing, industrial development or business support services.

4. May, within the limits of the financial resources made available to the Director, promote, participate in the operation of, and create or cause to be created, any nonprofit corporation, pursuant to chapter 82 of NRS, which he or she determines is necessary or convenient for the exercise of the powers and duties of the Department. The purposes, powers and operation of the corporation must be consistent with the purposes, powers and duties of the Department.

5. For any bonds which the Director is otherwise authorized to issue, may issue bonds the interest on which is not exempt from federal income tax or excluded from gross revenue for the purposes of federal income tax.

6. May, except as otherwise provided by specific statute, adopt by regulation a schedule of fees and deposits to be charged in connection with the programs administered by the Director pursuant to chapters 348A and 349 of NRS. Except as otherwise provided by specific statute, the amount of any such fee or deposit must not exceed 2 percent of the principal amount of the financing.

7. May designate any person within the Department to perform any of the duties or responsibilities, or exercise any of the authority, of the Director on his or her behalf.

8. May negotiate and execute agreements with public or private entities which are necessary to the exercise of the powers and duties of the Director or the Department.

9. May establish a trust account in the State Treasury for depositing and accounting for money that is held in escrow or is on deposit with the Department for the payment of any direct expenses incurred by the Director in connection with any bond programs administered by the Director. The interest and income earned on money in the trust account, less any amount deducted to pay for applicable charges, must be credited to the trust account. Any balance remaining in the account at the end of a fiscal year may be:

(a) Carried forward to the next fiscal year for use in covering the expense for which it was originally received; or

(b) Returned to any person entitled thereto in accordance with agreements or regulations of the Director relating to those bond programs.

(Added to NRS by 1963, 1072; A 1969, 141; 1973, 1071, 1482; 1975, 394, 625; 1979, 128, 1218; 1981, 1620; 1983, 1475, 1698; 1987, 1349, 1873; 1989, 1389, 1998; 1991, 979, 1311, 1608, 1637, 2252; 1993, 614, 1485; 1995, 2246; 1997, 1971; 1999, 3617; 2001, 2904; 2003, 3575; 2009, 2697, 2733; 2011, 2652; 2013, 1054, effective July 1, 2015)



NRS 232.521 - Director: Duty to provide website link by which employers may verify social security numbers of employees.

1. The Director shall include on the Internet website maintained by the Department a link which connects to the Social Security Administration where an employer may verify the social security number of an employee.

2. The link required pursuant to subsection 1 must be maintained in the area of the website that encourages and promotes the growth, development and legal operation of businesses within the State of Nevada.

(Added to NRS by 2007, 1270)



NRS 232.522 - Director: Creation of Office of Business Finance and Planning; creation of Center for Business Advocacy and Services; communication and cooperation among entities within Department.

The Director may:

1. Create within the Department, as part of the Office of the Director, an Office of Business Finance and Planning to:

(a) Administer and coordinate programs related to financing for the assistance of entities engaged in business and industry in this state;

(b) Provide information to the public concerning the regulatory programs, assistance programs, and other services and activities of the Department; and

(c) Interact with other public or private entities to coordinate and improve access to the Department s programs related to the growth and retention of business and industry in this state.

2. Create within the Department, as part of the Office of Business Finance and Planning, a Center for Business Advocacy and Services:

(a) To assist small businesses in obtaining information about financing and other basic resources which are necessary for success;

(b) In cooperation with the Executive Director of the Office of Economic Development, to increase public awareness of the importance of developing manufacturing as an industry and to assist in identifying and encouraging public support of businesses and industries that manufacture goods in this state;

(c) To serve as an advocate for small businesses, subject to the supervision of the Director or the Director s representative, both within and outside the Department;

(d) To assist the Office of Business Finance and Planning in establishing an information and referral service within the Department that is responsive to the inquiries of business and industry which are directed to the Department or any entity within the Department; and

(e) In cooperation with the Executive Director of the Office of Economic Development, to advise the Director and the Office of Business Finance and Planning in developing and improving programs of the Department to serve more effectively and support the growth, development and diversification of business and industry in this state.

3. Require divisions, offices, commissions, boards, agencies or other entities of the Department to work together to carry out their statutory duties, to resolve or address particular issues or projects or otherwise to increase the efficiency of the operation of the Department as a whole and the level of communication and cooperation among the various entities within the Department.

(Added to NRS by 1995, 2243; A 2011, 3448)



NRS 232.525 - Director: Employment of staff.

The Director may employ, within the limits of legislative appropriations, such staff as is necessary to the performance of the Director s duties.

(Added to NRS by 1963, 662; A 1985, 407)



NRS 232.530 - Chiefs of divisions: Classification; duties; restrictions on other employment.

The chief of each of the divisions of the Department:

1. Is in the unclassified service of the State.

2. Shall administer the provisions of law relating to his or her division, subject to the administrative supervision of the Director.

3. Except as otherwise provided in NRS 284.143, shall devote his or her entire time and attention to the business of his or her office and shall not pursue any other business or occupation or hold any other office of profit, except for temporary and part-time teaching duties on a university campus.

(Added to NRS by 1963, 1073; A 1967, 1491; 1971, 1427; 1973, 1071; 1979, 129; 1981, 1275; 1985, 407; 1995, 2311)



NRS 232.535 - Assistants of chiefs of divisions: Appointment; classification; restrictions on other employment.

1. The chiefs of the divisions of the Department may appoint assistants within the limits of the money available for each position and subject to the approval of the Director.

2. These assistants are in the unclassified service of the State. Except as otherwise provided in NRS 284.143, each assistant shall devote his or her entire time and attention to the business of his or her office and shall not pursue any other business or occupation or hold any other office of profit.

(Added to NRS by 1963, 662; A 1967, 1491; 1971, 1428; 1973, 1071; 1981, 1275; 1983, 1458; 1985, 407; 1991, 1609; 1993, 1486; 1995, 2311)



NRS 232.538 - Housing Division: Principal office.

The Housing Division of the Department shall maintain its principal office in Las Vegas, Nevada.

(Added to NRS by 1995, 2708)



NRS 232.540 - Chief of Housing Division: Appointment, qualifications and classification of Chief Financial Officer for Division.

1. The Chief of the Housing Division of the Department shall appoint, with the consent of the Director, a Chief Financial Officer for the Housing Division.

2. The Chief Financial Officer for the Housing Division must:

(a) Be a certified public accountant licensed by this state or another state of the United States;

(b) Have 5 years of responsible experience in investment banking and general accounting; or

(c) Have a comprehensive knowledge of the principles and practices of public finance and 5 years of responsible experience in that field.

3. The Chief Financial Officer for the Housing Division is:

(a) In the unclassified service of the State.

(b) Directly responsible to the Chief of the Housing Division.

(Added to NRS by 1987, 395)



NRS 232.545 - Investigative Account for Financial Institutions.

1. An Investigative Account for Financial Institutions is hereby created in the State General Fund. The Account consists of money which is:

(a) Received by the Department of Business and Industry in connection with the licensing of financial institutions and the investigation of persons associated with those institutions; and

(b) Required by law to be placed therein.

2. The Director of the Department of Business and Industry or the Director s designee may authorize expenditures from the Investigative Account to pay the expenses incurred:

(a) In investigating applications for licensing of financial institutions and in investigating persons associated with those institutions;

(b) In conducting special investigations relating to financial institutions and persons associated with those institutions; and

(c) In connection with mergers, consolidations, conversions, receiverships and liquidations of financial institutions.

3. As used in this section, financial institution means an institution for which licensing or registration is required by the provisions of titles 55 and 56 and chapters 604A and 649 of NRS.

(Added to NRS by 1983, 1315; A 1991, 1757; 1993, 1487; 1999, 3808; 2001, 2047; 2003, 3577; 2005, 1710)



NRS 232.546 - Account for Special Projects to Assist in the Development of Services for Business and Industry.

1. An Account for Special Projects to Assist in the Development of Services for Business and Industry is hereby created in the State General Fund. The Account must be administered by the Director. The Director may apply for and accept any gift, donation, bequest, grant or other source of money for deposit in the Account. The money in the Account may be expended in accordance with the terms and conditions of the gift, donation, bequest or grant, or in accordance with subsection 2.

2. Except as otherwise provided in subsection 1, the money in the Account may be used only in carrying out the duties of the director as they relate to developing and administering special projects to provide services for business and industry in this state.

(Added to NRS by 1995, 2243)



NRS 232.547 - Regulations to conduct business electronically; fees.

1. A division, office, authority, commission, board or other entity set forth in NRS 232.510 may adopt regulations to establish procedures to conduct business electronically with persons who have business with that division, office, authority, commission, board or other entity. The regulations may include, without limitation, the establishment of fees to cover the costs to the division, office, authority, commission, board or other entity of conducting business electronically.

2. Notwithstanding any other provision, if a division, office, authority, commission, board or other entity adopts regulations to conduct business electronically pursuant to subsection 1, the division, office, authority, commission, board or other entity may provide that a declaration made pursuant to NRS 53.045 or 53.250 to 53.390, inclusive, may satisfy the requirement that a signature or statement be notarized, acknowledged, verified or made under oath.

3. The division, office, authority, commission, board or other entity may refuse to conduct business electronically with a person who has failed to pay money owed to the division, office, authority, commission, board or other entity.

(Added to NRS by 2003, 3575; A 2011, 17)



NRS 232.548 - Use of alternative means of dispute resolution.

1. Except if a particular procedure for resolving a dispute is required by a specific statute, and except as otherwise provided in subsection 2, the Director may authorize any entity within the Department or any natural person who is subject to the authority of the Director to use alternative means of dispute resolution in any proceeding if the alternative means can be:

(a) Carried out by the available personnel of the Department or persons under contract with the Department; and

(b) Paid for with money that is available in the existing budget of the affected entity of the Department.

2. Before authorizing an entity of the Department to use alternative means of dispute resolution, the Director must notify the Attorney General. The Attorney General, within 30 days after receiving the notification from the Director, shall respond to the Director concerning the advisability of using alternative means of dispute resolution to resolve the dispute at issue. The Director shall consider the advice of the Attorney General but may authorize an entity of the Department to use alternative means of dispute resolution unless the Attorney General indicates in his or her response that he or she officially opposes the use of such means. If the Attorney General fails to respond within 30 days after receiving the notification, the Director may authorize the use of alternative means of dispute resolution.

3. The alternative means of dispute resolution may include, without limitation, evaluation of the facts and issues in a dispute by a neutral person, fact-finding, mediation, arbitration or other collaborative problem-solving processes designed to encourage persons to work together to develop agreeable solutions to disputes in lieu of litigation or adjudication of contested cases in administrative hearings.

4. Any entity which, or natural person who, has received authorization from the Director to use alternative means of dispute resolution may enter into a contract to facilitate the use of such means, subject to the approval of the Attorney General, the limitations set forth in subsection 1 and the provisions of NRS 333.700.

(Added to NRS by 1995, 2244; A 2009, 2232)



NRS 232.550 - Definitions.

As used in NRS 232.550 to 232.700, inclusive, unless the context otherwise requires:

1. Administrator means the Administrator of the Division.

2. Director means the Director of the Department of Business and Industry.

3. Division means the Division of Industrial Relations of the Department of Business and Industry.

4. Insurer includes:

(a) A self-insured employer;

(b) An association of self-insured public employers;

(c) An association of self-insured private employers; and

(d) A private carrier.

(Added to NRS by 1981, 1517; A 1993, 774, 775, 1488; 1995, 531, 2040; 1999, 1809)



NRS 232.570 - Advisory Council: Creation; composition; vacancies.

1. There is hereby created in the Division an Advisory Council composed of seven members appointed by the Governor.

2. The Advisory Council must be composed of:

(a) Three representatives of labor, at least two of whom must represent organized labor;

(b) Three representatives of management, at least two of whom must represent employers who employ at least 250 persons; and

(c) One representative of the general public who is knowledgeable in the field of industrial relations.

3. Any member who is appointed to fill a vacancy must be appointed in the same manner and possess the same general qualifications as his or her predecessor in office.

(Added to NRS by 1981, 1517; A 1985, 1552; 1993, 1488)



NRS 232.580 - Advisory Council: Meetings; officers; bylaws; quorum.

1. The Council shall meet at least once annually at a time and place specified by a call of the Chair, the Administrator or a majority of the Council. Special meetings, not to exceed six per year, may be held at the call of the Chair, the Administrator or a majority of the Council.

2. The Council shall select from its members a Chair and a Vice Chair who shall hold office for 1 year. The Administrator shall act as Secretary of the Council.

3. The Council may prescribe such bylaws as it deems necessary for its operation.

4. Four members of the Council constitute a quorum, and a quorum may exercise all the power and authority conferred on the Council.

(Added to NRS by 1981, 1518; A 1993, 1489; 2007, 216)



NRS 232.590 - Advisory Council: Salary of members.

Each member of the Council is entitled to receive a salary of $60 for each day s attendance at a meeting of the Council.

(Added to NRS by 1981, 1518; A 1985, 410)



NRS 232.600 - Advisory Council: Powers and duties.

1. The Council shall act in an advisory capacity to the Administrator and may, on its own initiative or at the request of the Administrator, conduct studies or investigations concerning the organization and administration of the Division and make recommendations to the Administrator based on the results of such studies or investigations.

2. The Council shall review on a quarterly basis the records of oral complaints compiled by the Division pursuant to NRS 618.336. Upon completing its review, the Council shall submit any comments or recommendations regarding the complaints or the records to the Administrator.

3. The Council, by the affirmative vote of a majority of its members, may remove from the records of the Division the name of a debtor and the amount of any debt owed by the debtor, if 3 years have elapsed since the debt was incurred and the Council determines that the debt remains impossible or impractical to collect. The Division shall establish a master file containing the information removed from its official records pursuant to this subsection.

(Added to NRS by 1981, 1518; A 1989, 472; 1991, 2435; 1993, 1489)



NRS 232.610 - Administrator: Appointment; classification; restrictions on other employment; qualifications; prohibited interests and positions.

The Administrator:

1. Is appointed by, is responsible to and serves at the pleasure of the Director.

2. Is in the unclassified service of the State.

3. Except as otherwise provided in NRS 284.143, shall not engage in any other gainful employment or occupation.

4. Must have responsible administrative experience in public or business administration or possess broad management skills in areas related to the functions of the Division.

5. Must have the demonstrated ability to administer a major public agency in the field of industrial relations. The Administrator s knowledge and abilities must include:

(a) A comprehensive knowledge of administrative principles and a working knowledge of broad principles relating to the subject matters under his or her administrative direction;

(b) An administrative ability to assess the adequacy of agency operations and the protection of the public interest as related to the subject fields; and

(c) An ability to organize and present oral and written communication to the governor, the legislature, and other pertinent officials or other persons.

6. Must possess a background which indicates that he or she can impartially serve the interests of both employees and employers.

7. Must not, at the time of appointment or at any time during his or her term of office:

(a) Be an officer, director or employee, or have any personal or private interest in any operating mine, mill, smelter or ore reduction plant or the products thereof;

(b) Hold, directly or indirectly, any financial interest in any company, partnership, organization or corporation or subsidiary of a corporation, which owns, operates or has a financial interest in any mines which are subject to the provisions of chapter 512 of NRS; or

(c) Be an officer or employee of any labor organization.

(Added to NRS by 1981, 1518; A 1983, 1458; 1985, 410; 1993, 1489; 1995, 2311)



NRS 232.620 - Administrator: Responsibilities; other powers and duties.

The Administrator:

1. Is responsible for the administration of the provisions of chapters 512 and 616A to 618, inclusive, of NRS, and all other provisions of law relating to the functions of the Division.

2. Has such other powers and duties as are provided by law.

(Added to NRS by 1981, 1518; A 1985, 255; 1991, 2435; 1993, 1490)



NRS 232.630 - Assistant administrators: Appointment; classification; restrictions on other employment.

1. The Administrator may appoint such assistant administrators of the Division as necessary for the administration of the Division and assign the duties of the assistant administrators.

2. An assistant administrator is in the unclassified service of the State.

3. Except as otherwise provided in NRS 284.143, an assistant administrator shall devote his or her entire time and attention to the business of his or her office and shall not engage in any other gainful employment or occupation.

(Added to NRS by 1981, 1519; A 1983, 1459; 1985, 411; 1993, 1490; 1995, 2312)



NRS 232.650 - Employment of staff.

The Administrator may employ such staff as is necessary for the performance of the Administrator s duties.

(Added to NRS by 1981, 1519; A 1985, 411, 866; 1993, 1490)



NRS 232.660 - Legal counsel for Division: Appointment; contract services; qualifications; powers.

1. The Administrator may:

(a) Appoint one or more legal counsel to provide services for the Division. If appointed, they are in the unclassified service of the State.

(b) Provide for contract services to be rendered by such other legal counsel as are needed for assistance in administering the laws relating to labor and industrial relations.

2. Each of the legal counsel must be an attorney admitted to practice law in Nevada.

3. In the prosecution of all claims and actions referred to him or her, a legal counsel has the same power as that vested in the district attorneys of the several counties to:

(a) Enforce the laws relating to labor and industrial relations; and

(b) Prosecute for criminal violations of such laws.

(Added to NRS by 1981, 1520; A 1983, 1460; 1985, 411; 1991, 2436; 1993, 1491; 1999, 1857)



NRS 232.670 - Administrator: Duties.

The Administrator shall:

1. Establish divisional goals, objectives and priorities.

2. Prepare the Division s budget, legislative proposals, contracts, agreements and applications for federal assistance.

3. Coordinate divisional programs with other departments and other levels of government.

4. From time to time adopt such regulations as the Administrator deems necessary for the administration of the Division.

5. Except as otherwise provided by a specific statute, direct the Division to share information in its records with agencies of local governments which are responsible for the collection of debts or obligations if the confidentiality of the information is otherwise maintained under the terms and conditions required by law.

(Added to NRS by 1981, 1519; A 1993, 1491; 1995, 1576)



NRS 232.680 - Payment of costs: Assessments; regulations; federal grants; refunds.

1. The cost of carrying out the provisions of NRS 232.550 to 232.700, inclusive, and of supporting the Division, a full-time employee of the Legislative Counsel Bureau and the Fraud Control Unit for Industrial Insurance established pursuant to NRS 228.420, and that portion of the cost of the Office for Consumer Health Assistance established pursuant to NRS 223.550 that is related to providing assistance to consumers and injured employees concerning workers compensation, must be paid from assessments payable by each insurer, including each employer who provides accident benefits for injured employees pursuant to NRS 616C.265.

2. The Administrator shall assess each insurer, including each employer who provides accident benefits for injured employees pursuant to NRS 616C.265. To establish the amount of the assessment, the Administrator shall determine the amount of money necessary for each of the expenses set forth in subsections 1 and 4 of this section and subsection 3 of NRS 616A.425 and determine the amount that is payable by the private carriers, the self-insured employers, the associations of self-insured public or private employers and the employers who provide accident benefits pursuant to NRS 616C.265 for each of the programs. For the expenses from which more than one group of insurers receives benefit, the Administrator shall allocate a portion of the amount necessary for that expense to be payable by each of the relevant group of insurers, based upon the expected annual expenditures for claims of each group of insurers. After allocating the amounts payable among each group of insurers for all the expenses from which each group receives benefit, the Administrator shall apply an assessment rate to the:

(a) Private carriers that reflects the relative hazard of the employments covered by the private carriers, results in an equitable distribution of costs among the private carriers and is based upon expected annual premiums to be received;

(b) Self-insured employers that results in an equitable distribution of costs among the self-insured employers and is based upon expected annual expenditures for claims;

(c) Associations of self-insured public or private employers that results in an equitable distribution of costs among the associations of self-insured public or private employers and is based upon expected annual expenditures for claims; and

(d) Employers who provide accident benefits pursuant to NRS 616C.265 that reflect the relative hazard of the employments covered by those employers, results in an equitable distribution of costs among the employers and is based upon expected annual expenditures for claims.

The Administrator shall adopt regulations that establish the formula for the assessment and for the administration of payment, and any penalties that the Administrator determines are necessary to carry out the provisions of this subsection. The formula may use actual expenditures for claims. As used in this subsection, the term group of insurers includes the group of employers who provide accident benefits for injured employees pursuant to NRS 616C.265.

3. Federal grants may partially defray the costs of the Division.

4. Assessments made against insurers by the Division after the adoption of regulations must be used to defray all costs and expenses of administering the program of workers compensation, including the payment of:

(a) All salaries and other expenses in administering the Division, including the costs of the office and staff of the Administrator.

(b) All salaries and other expenses of administering NRS 616A.435 to 616A.460, inclusive, the offices of the Hearings Division of the Department of Administration and the programs of self-insurance and review of premium rates by the Commissioner of Insurance.

(c) The salary and other expenses of a full-time employee of the Legislative Counsel Bureau whose principal duties are limited to conducting research and reviewing and evaluating data related to industrial insurance.

(d) All salaries and other expenses of the Fraud Control Unit for Industrial Insurance established pursuant to NRS 228.420.

(e) Claims against uninsured employers arising from compliance with NRS 616C.220 and 617.401.

(f) That portion of the salaries and other expenses of the Office for Consumer Health Assistance established pursuant to NRS 223.550 that is related to providing assistance to consumers and injured employees concerning workers compensation.

5. If the Division refunds any part of an assessment, the Division shall include in that refund any interest earned by the Division from the refunded part of the assessment.

(Added to NRS by 1981, 1520; A 1985, 866; 1991, 2436; 1993, 775, 1491; 1995, 579, 2040, 2164; 1997, 579; 1999, 1810; 2001, 962, 2458; 2003, 175, 2806)



NRS 232.690 - Cooperative agreements.

The Administrator may enter into cooperative agreements with any federal or state agency or political subdivision of the State, or any public or private institution located in or outside this State, or any person, corporation or association, in connection with studies and investigations pertaining to any activities of the Division.

(Added to NRS by 1981, 1519; A 1993, 1492)



NRS 232.700 - Cooperation of insurers and other divisions and agencies.

The insurers and any state agency or division having functions dealing with chapter 512, 616A, 616B, 616C, 616D, 617 or 618 of NRS shall cooperate with the Administrator in the performance of the Administrator s duties and shall provide the Administrator with any information, statistics or data in their records as the Administrator requires.

(Added to NRS by 1981, 1520; A 1985, 255; 1991, 1609; 1993, 1492)



NRS 232.805 - Definitions.

As used in NRS 232.805 to 232.840, inclusive, unless the context otherwise requires:

1. Commissioner means the Commissioner of Insurance.

2. Division means the Division of Insurance of the Department of Business and Industry.

(Added to NRS by 1991, 1607; A 1993, 1492)



NRS 232.820 - Commissioner of Insurance: Appointment; classification.

The Commissioner of Insurance is the head of the Division and:

1. Is appointed by and responsible to, and serves at the pleasure of, the Director of the Department of Business and Industry.

2. Is in the unclassified service of the State.

(Added to NRS by 1991, 1607; A 1993, 1492)



NRS 232.825 - Powers and duties of Commissioner of Insurance; appointment, classification and restrictions on other employment of deputies.

The Commissioner:

1. May appoint three deputies. The deputies are in the unclassified service of the State. Except as otherwise provided in NRS 284.143, each deputy shall devote his or her entire time and attention to the business of his or her office and shall not pursue any other business or occupation or hold any other office of profit.

2. Is responsible for the administration of the provisions of title 57 of NRS, and all other provisions of law relating to the functions of the Division.

3. May employ such staff as is necessary for the performance of the Commissioner s duties.

4. Has such other powers and duties as are provided by law.

(Added to NRS by 1991, 1607; A 1993, 1492; 1995, 2312; 2007, 3340)



NRS 232.840 - State agencies required to cooperate and provide information.

Each state agency or division having functions relating to title 57 of NRS shall cooperate with the Commissioner in the performance of the Commissioner s duties and shall provide the Commissioner with any information, statistics or data in its records that the Commissioner requires.

(Added to NRS by 1991, 1608)



NRS 232.845 - Creation; duties of Ombudsman; appointment and classification of Ombudsman.

1. The Office of Ombudsman of Consumer Affairs for Minorities is hereby created within the Office of the Director. The Ombudsman shall:

(a) Provide for continued educational, outreach and service programs for minority groups pertaining to consumer fraud; and

(b) Assist the Nevada Commission on Minority Affairs created by NRS 232.852.

2. The Director shall appoint the Ombudsman of Consumer Affairs for Minorities.

3. The Ombudsman of Consumer Affairs for Minorities is:

(a) In the unclassified service of the State.

(b) Directly responsible to the Director.

(Added to NRS by 2009, 1502)



NRS 232.850 - Commission defined.

As used in NRS 232.850 to 232.866, inclusive, unless the context otherwise requires, Commission means the Nevada Commission on Minority Affairs created by NRS 232.852.

(Added to NRS by 2003, 20th Special Session, 266; A 2007, 1662) (Substituted in revision for NRS 233J.010)



NRS 232.852 - Creation; membership; officers.

1. The Nevada Commission on Minority Affairs, consisting of nine members appointed by the Legislative Commission, is hereby created. Appointments to the Commission must be made from a list of persons recommended to the Legislative Commission by organizations and other entities which represent or promote the interests of minority groups in this State.

2. The members appointed to the Commission must represent a variety of minority groups that reflects the general population of this State.

3. The members of the Commission shall elect a Chair and a Vice Chair from among their number.

4. The term of Office of the Chair and the Vice Chair is 2 years.

5. Not more than four members of the Commission may be from the same minority group.

(Added to NRS by 2003, 20th Special Session, 266; A 2007, 1662) (Substituted in revision for NRS 233J.020)



NRS 232.854 - Members: Terms of office; reappointment; vacancies.

Except for the initial members, the term of office of each member of the Commission is 2 years and commences on July 1 of the year of appointment. The members shall continue in office until their successors are appointed. Members are eligible for reappointment, except that no member may serve for any part of more than two consecutive terms. Vacancies must be filled by appointment for the unexpired terms by the Legislative Commission.

(Added to NRS by 2003, 20th Special Session, 266; A 2007, 1662) (Substituted in revision for NRS 233J.030)



NRS 232.856 - Members: Reimbursement for certain expenses.

Members of the Commission receive no compensation for their services, but are entitled to be reimbursed for all travel and other expenses actually and necessarily incurred by them in the performance of their duties, within the limits of money available to the Commission.

(Added to NRS by 2003, 20th Special Session, 266; A 2007, 1662) (Substituted in revision for NRS 233J.040)



NRS 232.858 - Meetings; quorum; annual report.

1. The Commission shall meet at the call of the Chair as frequently as required to perform its duties, but no less than quarterly.

2. A majority of the members of the Commission constitutes a quorum for the transaction of business, and a majority of those present at any meeting is sufficient for any official action taken by the Commission.

3. The Commission shall, on or before January 31 of each year, submit a report to the Governor summarizing the activities, needs and recommendations of the Commission.

(Added to NRS by 2003, 20th Special Session, 266; A 2007, 1662) (Substituted in revision for NRS 233J.050)



NRS 232.860 - Duties.

The Commission shall, within the limits of available money:

1. Study matters affecting the social and economic welfare and well-being of minorities residing in the State of Nevada;

2. Collect and disseminate information on activities, programs and essential services available to minorities in the State of Nevada;

3. Study the:

(a) Availability of employment for minorities in this State, and the manner in which minorities are employed;

(b) Manner in which minorities can be encouraged to start and manage their own businesses successfully; and

(c) Availability of affordable housing for minorities;

4. In cooperation with the Nevada Equal Rights Commission, act as a liaison to inform persons regarding:

(a) The laws of this State that prohibit discriminatory practices; and

(b) The procedures pursuant to which aggrieved persons may file complaints or otherwise take action to remedy such discriminatory practices;

5. To the extent practicable, strive to create networks within the business community between businesses that are owned by minorities and businesses that are not owned by minorities;

6. Advise the Governor on matters relating to minorities and of concern to minorities; and

7. Recommend proposed legislation to the Governor.

(Added to NRS by 2003, 20th Special Session, 267; A 2007, 1662) (Substituted in revision for NRS 233J.060)



NRS 232.862 - Appointment of committees.

The Chair of the Commission may, with the approval of the Commission, appoint committees from its members to assist in carrying out any of the functions or duties of the Commission.

(Added to NRS by 2003, 20th Special Session, 267; A 2007, 1662) (Substituted in revision for NRS 233J.070)



NRS 232.864 - Staff assistance; volunteer workers and consultants.

1. The Director of the Department of Administration shall provide staff assistance to the Commission as the Governor deems appropriate.

2. The Commission may engage the services of volunteer workers and consultants without compensation as is necessary from time to time.

(Added to NRS by 2003, 20th Special Session, 267; A 2007, 1662) (Substituted in revision for NRS 233J.080)



NRS 232.866 - Gifts, grants and contributions.

The Commission may apply for and receive gifts, grants, contributions or other money from governmental and private agencies, affiliated associations and other persons for the purposes of carrying out the provisions of this chapter and for defraying expenses incurred by the Commission in the discharge of its duties.

(Added to NRS by 2003, 20th Special Session, 267; A 2007, 1662) (Substituted in revision for NRS 233J.090)



NRS 232.900 - Definitions.

As used in NRS 232.900 to 232.960, inclusive, unless the context otherwise requires:

1. Department means the Department of Employment, Training and Rehabilitation.

2. Director means the Director of the Department.

(Added to NRS by 1993, 1480; A 1999, 869; 2009, 2279)



NRS 232.910 - Creation; purpose; composition.

1. The Department of Employment, Training and Rehabilitation is hereby created. The purpose of the Department is to plan, coordinate and carry out various services and activities designed to achieve and support employment and economic independence for residents of this State who are disadvantaged, displaced or disabled.

2. The Department consists of a Director and the following divisions:

(a) Employment Security Division;

(b) Rehabilitation Division; and

(c) Such other divisions as the Director may establish.

3. The Nevada Equal Rights Commission and the Board for the Education and Counseling of Displaced Homemakers are within the Department.

(Added to NRS by 1993, 1480; A 1997, 3075)



NRS 232.920 - Director: Powers and duties.

The Director:

1. Shall:

(a) Organize the Department into divisions and other operating units as needed to achieve the purposes of the Department;

(b) Upon request, provide the Director of the Department of Administration with a list of organizations and agencies in this State whose primary purpose is the training and employment of persons with disabilities;

(c) Except as otherwise provided by a specific statute, direct the divisions to share information in their records with agencies of local governments which are responsible for the collection of debts or obligations if the confidentiality of the information is otherwise maintained under the terms and conditions required by law; and

(d) Provide the employment and wage information to the Board of Regents of the University of Nevada for purposes of the reporting required of the Board of Regents by subsection 4 of NRS 396.531.

2. Is responsible for the administration, through the divisions of the Department, of the provisions of NRS 426.010 to 426.720, inclusive, 426.740, 426.790 and 426.800, and chapters 612 and 615 of NRS, and all other provisions of law relating to the functions of the Department and its divisions, but is not responsible for the professional line activities of the divisions or other operating units except as otherwise provided by specific statute.

3. May employ, within the limits of legislative appropriations, such staff as is necessary for the performance of the duties of the Department.

(Added to NRS by 1993, 1480; A 1995, 1576; 1997, 1170, 3075; 1999, 636, 870, 3064; 2003, 2636; 2009, 2368; 2011, 2501)



NRS 232.930 - Director: Appointment; classification; other employment prohibited.

The Director:

1. Is appointed by, is responsible to, and serves at the pleasure of the Governor.

2. Is in the unclassified service of the State.

3. Shall not engage in any other gainful employment or occupation.

(Added to NRS by 1993, 1481)



NRS 232.935 - Governor s Workforce Investment Board: Appointment of members; duties; regulations; consistency of certain actions with State Plan for Economic Development; industry sector councils.

1. In appointing members of the Governor s Workforce Investment Board, the Governor shall ensure that the membership as a whole represents:

(a) Industry sectors which are essential to this State and which are driven primarily by demand;

(b) Communities and areas of economic development which are essential to this State; and

(c) The diversity of the workforce of this State, including, without limitation, geographic diversity and the diversity within regions of this State.

2. The Governor s Workforce Investment Board shall:

(a) Identify:

(1) Industry sectors which are essential to this State; and

(2) The region or regions of this State where the majority of the operations of each of those industry sectors is conducted.

(b) Establish:

(1) Regional goals for economic development for each of the industry sectors identified pursuant to paragraph (a); and

(2) A council for each industry sector.

(c) Consider and develop programs to promote:

(1) Strategies to improve labor markets for industries and regions of this State, including, without limitation, improving the availability of relevant information;

(2) Coordination of the efforts of relevant public and private agencies and organizations;

(3) Strategies for providing funding as needed by various industry sectors;

(4) Increased production capacities for various industry sectors;

(5) The development of useful measurements of performance and outcomes in various industry sectors;

(6) Participation by and assistance from state and local government agencies;

(7) Expanded market penetration, including, without limitation, by providing assistance to employers with small numbers of employees;

(8) Partnerships between labor and management;

(9) Business associations;

(10) The development of improved instructional and educational resources for employers and employees; and

(11) The development of improved economies of scale, as applicable, in industry sectors.

3. Each industry sector council established pursuant to subparagraph (2) of paragraph (b) of subsection 2:

(a) Must be composed of representatives from:

(1) Employers within that industry;

(2) Organized labor within that industry;

(3) Universities and community colleges; and

(4) Any other relevant group of persons deemed to be appropriate by the Board.

(b) Shall, within the parameters set forth in the American Recovery and Reinvestment Act of 2009 or the parameters of any other program for which the federal funding is available, identify job training and education programs which the industry sector council determines to have the greatest likelihood of meeting the regional goals for economic development established for that industry sector pursuant to subparagraph (1) of paragraph (b) of subsection 2.

4. The Board shall:

(a) Identify and apply for federal funding available for the job training and education programs identified pursuant to paragraph (b) of subsection 3;

(b) Consider and approve or disapprove applications for money;

(c) Provide and administer grants of money to industry sector councils for the purpose of establishing job training and education programs in industry sectors for which regional goals for economic development have been established pursuant to subparagraph (1) of paragraph (b) of subsection 2; and

(d) Adopt regulations establishing:

(1) Guidelines for the submission and review of applications to receive grants of money from the Department; and

(2) Criteria and standards for the eligibility for and use of any grants made pursuant to paragraph (c).

Except as otherwise required as a condition for federal funding, the regulations required by this subsection must give priority to job training and education programs that are consistent with the State Plan for Economic Development developed by the Executive Director of the Office of Economic Development pursuant to subsection 2 of NRS 231.053.

5. In carrying out its powers and duties pursuant to this section, the Board shall consult with the Executive Director of the Office of Economic Development and shall cooperate with the Executive Director in implementing the State Plan for Economic Development developed by the Executive Director pursuant to subsection 2 of NRS 231.053.

6. As used in this section, industry sector means a group of employers closely linked by common products or services, workforce needs, similar technologies, supply chains or other economic links.

(Added to NRS by 2009, 2277; A 2011, 3449)



NRS 232.940 - Rehabilitation Division: Composition.

The Rehabilitation Division of the Department consists of the following bureaus:

1. Bureau of Services to Persons Who Are Blind or Visually Impaired.

2. Bureau of Vocational Rehabilitation.

(Added to NRS by 1993, 1481; A 1997, 1171; 1999, 1882)



NRS 232.945 - Rehabilitation Division: Appointment, classification and duties of Administrator; restrictions on other employment.

1. The Director shall appoint an Administrator of the Rehabilitation Division of the Department. The Administrator:

(a) Is in the unclassified service of the State unless federal law or regulation requires otherwise, and serves at the pleasure of the Director.

(b) Shall administer the provisions of law set forth in paragraph (d), subject to the administrative supervision of the Director.

(c) Except as otherwise provided in NRS 284.143, shall devote his or her entire time and attention to the business of his or her office and shall not pursue any other business or occupation or hold any other office of profit.

(d) Is responsible for the administration, through the bureaus of the Rehabilitation Division, of the provisions of this section, NRS 232.940, 426.518 to 426.610, inclusive, and chapter 615 of NRS, and all other provisions of law relating to the functions of the Rehabilitation Division.

(e) Is responsible for the preparation of a consolidated state plan for the Bureau of Services to Persons Who Are Blind or Visually Impaired, the Bureau of Vocational Rehabilitation and any other program administered by the Rehabilitation Division that the Administrator considers appropriate to incorporate into the consolidated state plan before submission to the Federal Government. This subsection does not apply if any federal regulation exists that prohibits a consolidated plan.

(f) In developing and revising state plans pursuant to paragraph (e), shall consider, without limitation:

(1) The amount of money available from the Federal Government for the programs of the Rehabilitation Division;

(2) The conditions attached to the acceptance of that money; and

(3) The limitations of legislative appropriations for the programs.

(g) May make such expenditures and investigations, require such reports and take such other actions as the Administrator deems necessary or suitable to carry out the functions of the Rehabilitation Division.

(h) May employ, within the limits of legislative appropriations, such staff as is necessary to the performance of the duties of the Rehabilitation Division.

(i) Shall determine the organization and methods of procedure for the Rehabilitation Division in accordance with the provisions of this section, NRS 232.940, 426.518 to 426.610, inclusive, and chapter 615 of NRS, and all other provisions of law relating to the functions of the Rehabilitation Division.

(j) May adopt, amend or rescind such rules and regulations as the Administrator deems necessary or suitable to carry out the provisions of this section, NRS 232.940, 426.518 to 426.610, inclusive, and chapter 615 of NRS, and all other provisions of law relating to the functions of the Rehabilitation Division.

2. The Rehabilitation Division shall serve as the designated state unit with respect to state programs for independent living established pursuant to 29 U.S.C. 796 et seq. As used in this subsection, designated state unit has the meaning ascribed to it in 34 C.F.R. 364.4.

(Added to NRS by 1999, 869; A 2003, 2636; 2005, 110)



NRS 232.960 - Rehabilitation Division: Accounting for gifts and grants of money or other property; disposition of gifts of certain property.

1. Except for gifts or grants specifically accounted for in another fund, all gifts or grants of money or other property which the Rehabilitation Division of the Department is authorized to accept must be accounted for in the Department of Employment, Training and Rehabilitation s Gift Fund, which is hereby created as a special revenue fund. The Fund is a continuing fund without reversion. The Department may establish such accounts in the Fund as are necessary to account properly for gifts received. All such money received by the Division must be deposited in the State Treasury for credit to the Fund. The money in the Fund must be paid out on claims as other claims against the State are paid. Unless otherwise specifically provided by statute, claims against the Fund must be approved by the Director or the Director s delegate.

2. Gifts of property other than money may be sold or exchanged when it is deemed by the Director to be in the best interest of the Rehabilitation Division. The sale price must not be less than 90 percent of the value determined by a qualified appraiser appointed by the Director. All money received from the sale must be deposited in the State Treasury to the credit of the Fund. The money may be spent only for the purposes of the Division. The property may not be sold or exchanged if to do so would violate the terms of the gift.

(Added to NRS by 1993, 1481; A 2001, 2750)






Chapter 232A - Boards, Commissions and Similar Bodies

NRS 232A.010 - Applicability; provisions are supplementary.

1. Except as otherwise provided by law, this chapter applies to all members appointed by the Governor to boards, commissions or similar bodies.

2. The provisions of this chapter are intended to supplement present statutes applicable to specific boards, commissions or similar bodies. This chapter does not abrogate or limit additional requirements imposed on such boards, commissions or similar bodies by statute or otherwise recognized by case law.

(Added to NRS by 1977, 1176)



NRS 232A.020 - Residency requirement for appointment; terms of members; vacancies; qualification of member appointed as representative of general public; gubernatorial appointee prohibited from serving on more than one board, commission or similar body.

1. Except as otherwise provided in this section, a person appointed to a new term or to fill a vacancy on a board, commission or similar body by the Governor must have, in accordance with the provisions of NRS 281.050, actually, as opposed to constructively, resided, for the 6 months immediately preceding the date of the appointment:

(a) In this State; and

(b) If current residency in a particular county, district, ward, subdistrict or any other unit is prescribed by the provisions of law that govern the position, also in that county, district, ward, subdistrict or other unit.

2. After the Governor s initial appointments of members to boards, commissions or similar bodies, all such members shall hold office for terms of 3 years or until their successors have been appointed and have qualified.

3. A vacancy on a board, commission or similar body occurs when a member dies, resigns, becomes ineligible to hold office or is absent from the State for a period of 6 consecutive months.

4. Any vacancy must be filled by the Governor for the remainder of the unexpired term.

5. A member appointed to a board, commission or similar body as a representative of the general public must be a person who:

(a) Has an interest in and a knowledge of the subject matter which is regulated by the board, commission or similar body; and

(b) Does not have a pecuniary interest in any matter which is within the jurisdiction of the board, commission or similar body.

6. Except as otherwise provided in NRS 232.162, the Governor shall not appoint a person to a board, commission or similar body if the person is a member of any other board, commission or similar body.

7. The provisions of subsection 1 do not apply if:

(a) A requirement of law concerning another characteristic or status that a member must possess, including, without limitation, membership in another organization, would make it impossible to fulfill the provisions of subsection 1; or

(b) The membership of the particular board, commission or similar body includes residents of another state and the provisions of subsection 1 would conflict with a requirement that applies to all members of that body.

(Added to NRS by 1977, 1176; A 2005, 1581; 2011, 2992; 2013, 3387)






Chapter 232B - Legislative Review of Public Agencies

NRS 232B.010 - Agency defined.

As used in NRS 232B.010 to 232B.100, inclusive, unless the context otherwise requires, agency means any public agency which the Legislature has designated to be the subject of a review by the Legislative Commission.

(Added to NRS by 1979, 1838; A 2011, 2996)



NRS 232B.020 - Legislative findings.

The Legislature finds that:

1. There has been a substantial increase in the number of agencies within state government, and a corresponding growth of administrative programs and regulations.

2. The proliferation of agencies, programs and regulations has occurred without sufficient accountability for the programs and regulations by the agencies or review by the Legislature.

3. By establishing a method of terminating, continuing or re-establishing agencies in state government, the Legislature will be able to evaluate the need for continuing present agencies or creating new agencies.

(Added to NRS by 1979, 1838)



NRS 232B.040 - Review of agencies by Legislative Commission: Appointment of committees or subcommittees; report to Legislature.

1. The Legislative Commission shall conduct the reviews of agencies directed by the Legislature to determine whether each agency should be terminated, consolidated with another agency or continued. The Legislative Commission shall begin each review on July 1 of the second year preceding the scheduled date for terminating the agency.

2. The Legislative Commission shall determine the membership and method of appointment of committees or subcommittees appointed to carry out the reviews.

3. The Legislative Commission shall transmit its review and recommendations to the Legislature at the beginning of its next regular session.

(Added to NRS by 1979, 1839; A 1981, 226)



NRS 232B.051 - Considerations in determining need for continued operation of agency.

In conducting its review of an agency, the Legislative Commission shall obtain, and consider in determining the need for the continued operation of the agency, answers to the following questions:

1. Is there a reasonable relationship between this exercise of the state s police power and the protection of the public health, safety or welfare? Would the absence or reduction of regulation by this agency significantly harm or endanger the public health, safety or welfare?

2. Is there another, less restrictive, method of regulation which could adequately protect the public?

3. Does regulation have the effect of directly or indirectly increasing the cost of any goods or services involved and, if so, is the increase justified by the protection provided to the public?

4. Are any of the agency s programs or objectives duplicated by other governmental agencies or nonprofit organizations or by private enterprise?

(Added to NRS by 1981, 224)



NRS 232B.061 - Considerations in determining whether agency is operating efficiently and effectively.

After the Legislative Commission considers the answers to questions about the need for the agency, the Legislative Commission shall:

1. Obtain, and consider in determining whether the agency is operating efficiently, answers to the following questions:

(a) Has the agency operated in the public interest? To what extent have the agency s operations in the public interest been impeded or aided by existing statutes and by other circumstances, including its budget and personnel?

(b) Has the agency handled formal complaints from the public concerning persons subject to its regulation efficiently and with dispatch?

(c) Has the agency required or requested persons whom it regulates to assess problems which affect the public in the profession, business or occupation and to report the effect on the public of regulations and decisions of the agency, particularly regarding improvements in economy and quality of service?

(d) Has the agency encouraged participation by the public in making regulations and carrying out its responsibilities?

(e) Does the agency have or require the use of any unnecessary forms, reports or recordkeeping?

2. Obtain, and consider in determining whether the agency is operating effectively, answers to the following questions:

(a) Are the regulatory statutes well constructed and free from ambiguity and redundancy?

(b) Does the law provide clear objectives from the agency? Is the agency effectively achieving its statutory objectives and do the results reflect the intent of the law?

(c) Has the agency recommended changes to the law which would benefit the public rather than the persons it regulates?

(d) Do the regulations of the agency accurately reflect the intent of the Legislature and are they in the least restrictive form?

(e) Has the agency restricted the entry of qualified applicants? Has it permitted only qualified applicants to serve the public?

(Added to NRS by 1981, 225)



NRS 232B.070 - Consideration of agency s statement, conclusion, recommendations and evaluation.

As part of the review of each agency, the Legislative Commission shall obtain and consider the agency s:

1. Statement of its objectives and programs.

2. Conclusion concerning the effectiveness of its objectives and programs.

3. Recommendations for statutory changes which are necessary for the agency to carry out its objectives and programs.

4. Evaluation of its objectives and programs for the ensuing fiscal year.

(Added to NRS by 1979, 1839; A 1981, 226)



NRS 232B.080 - Hearings; report of Legislative Counsel Bureau; burden of proof.

1. The Legislative Commission shall conduct public hearings for the purpose of obtaining comments on, and may require the Legislative Counsel Bureau to submit reports on, the need for the continued operation of an agency, and its efficiency and effectiveness.

2. At any hearing held pursuant to NRS 232B.010 to 232B.100, inclusive, information may be presented by:

(a) Members of the general public;

(b) Any person who is regulated by the agency; and

(c) Representatives of the agency.

3. The Legislative Commission shall consider any report submitted to it by the Legislative Counsel Bureau.

4. An agency has the burden of proving that there is a public need for its continued existence or regulatory function.

(Added to NRS by 1979, 1840; A 1981, 227; 2011, 2996)



NRS 232B.090 - Alternative recommendations of Legislative Commission to Legislature.

1. Once the Legislative Commission has obtained answers to the questions concerning the public s need for an agency and the efficiency and effectiveness of its operation, the Legislative Commission shall determine whether its recommendation to the Legislature should be that the agency be terminated, consolidated with another agency or continued.

2. If the Legislative Commission determines to recommend the termination of the agency, its recommendation must include suggestions for appropriate direct legislative action, if any, which is made necessary or desirable by the termination of the agency or by the absence of regulation by any other administrative agency.

3. If the Legislative Commission determines to recommend the consolidation or continuation of the agency, its recommendation must include suggestions for appropriate direct legislative action, if any, which would make the operation of the agency or its successor more efficient or effective.

(Added to NRS by 1981, 225)



NRS 232B.100 - Termination of agency: Winding up affairs; limitation upon contracts; disposal of property, assets and liabilities.

1. An agency may continue in existence until July 1 of the year immediately succeeding the effective date of its termination for the purpose of winding up its affairs, unless the agency has been consolidated with another.

2. The powers and duties of an agency are not abrogated or otherwise limited during the period between its termination and the following July 1, but no agency may enter into or let any contract, the performance of which extends beyond July 1 of the year immediately following the year in which it is terminated.

3. The Director of the Department of Administration is responsible for disposing of any property of a terminated agency. All assets and liabilities of an agency which has been consolidated with another must be taken over by the successor agency. Money in the State Treasury which is held in a special fund for an agency which has been terminated reverts to the State General Fund on July 1 of the year immediately following the year in which the agency was terminated.

(Added to NRS by 1979, 1838; A 1993, 1493)



NRS 232B.210 - Creation; membership; election of Chair and Vice Chair; vacancies; meetings; quorum; compensation; expenses.

1. The Sunset Subcommittee of the Legislative Commission, consisting of nine members, is hereby created. The membership of the Sunset Subcommittee consists of:

(a) Three voting members of the Legislature appointed by the Majority Leader of the Senate, at least one of whom must be a member of the minority political party;

(b) Three voting members of the Legislature appointed by the Speaker of the Assembly, at least one of whom must be a member of the minority political party; and

(c) Three nonvoting members of the general public appointed by the Chair of the Legislative Commission from among the names of nominees submitted by the Governor pursuant to subsection 2.

2. The Governor shall, at least 30 days before the beginning of the term of any member appointed pursuant to paragraph (c) of subsection 1, or within 30 days after such a position on the Sunset Subcommittee becomes vacant, submit to the Legislative Commission the names of at least three persons qualified for membership on the Sunset Subcommittee. The Chair of the Legislative Commission shall appoint a new member or fill the vacancy from the list, or request a new list. The Chair of the Legislative Commission may appoint any qualified person who is a resident of this State to a position described in paragraph (c) of subsection 1.

3. Each member of the Sunset Subcommittee serves at the pleasure of the appointing authority.

4. The voting members of the Sunset Subcommittee shall elect a Chair from one House of the Legislature and a Vice Chair from the other House. Each Chair and Vice Chair holds office for a term of 2 years commencing on July 1 of each odd-numbered year. If a vacancy occurs in the office of Chair or Vice Chair, the vacancy must be filled in the same manner as the original selection for the remainder of the unexpired term.

5. The membership of any member of the Sunset Subcommittee who is a Legislator and who is not a candidate for reelection or who is defeated for reelection terminates on the day next after the general election.

6. A vacancy on the Sunset Subcommittee must be filled in the same manner as the original appointment.

7. The Sunset Subcommittee shall meet at the times and places specified by a call of the Chair. Four voting members of the Sunset Subcommittee constitute a quorum, and a quorum may exercise any power or authority conferred on the Sunset Subcommittee.

8. For each day or portion of a day during which a member of the Sunset Subcommittee who is a Legislator attends a meeting of the Sunset Subcommittee or is otherwise engaged in the business of the Sunset Subcommittee, except during a regular or special session of the Legislature, the Legislator is entitled to receive the:

(a) Compensation provided for a majority of the members of the Legislature during the first 60 days of the preceding regular session;

(b) Per diem allowance provided for state officers generally; and

(c) Travel expenses provided pursuant to NRS 218A.655.

The compensation, per diem allowances and travel expenses of the members of the Sunset Subcommittee who are Legislators must be paid from the Legislative Fund.

9. While engaged in the business of the Sunset Subcommittee, the members of the Subcommittee who are not Legislators are entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(Added to NRS by 2011, 2992; A 2013, 787)



NRS 232B.220 - Review of certain boards and commissions.

1. The Sunset Subcommittee of the Legislative Commission shall conduct a review of each board and commission in this State which is not provided for in the Nevada Constitution or established by an executive order of the Governor to determine whether the board or commission should be terminated, modified, consolidated with another board or commission or continued. Such a review must include, without limitation:

(a) An evaluation of the major policies and programs of the board or commission, including, without limitation, an examination of other programs or services offered in this State to determine if any other provided programs or services duplicate those offered by the board or commission;

(b) Any recommendations for improvements in the policies and programs offered by the board or commission; and

(c) A determination of whether any statutory tax exemptions, abatements or money set aside to be provided to the board or commission should be terminated, modified or continued.

2. The Sunset Subcommittee shall review not less than 10 boards and commissions specified in subsection 1 each legislative interim.

3. Any action taken by the Sunset Subcommittee concerning a board or commission pursuant to NRS 232B.210 to 232B.250, inclusive, is in addition or supplemental to any action taken by the Legislative Commission pursuant to NRS 232B.010 to 232B.100, inclusive.

(Added to NRS by 2011, 2994; A 2013, 788)



NRS 232B.230 - Submission of required information by boards and commissions subject to review; assistance from Legislative Counsel Bureau.

1. Each board and commission subject to review by the Sunset Subcommittee of the Legislative Commission shall submit information to the Sunset Subcommittee on a form prescribed by the Sunset Subcommittee. The information must include, without limitation:

(a) The name of the board or commission;

(b) The name of each member of the board or commission;

(c) The address of the Internet website established and maintained by the board or commission, if any;

(d) The name and contact information of the executive director of the board or commission, if any;

(e) A list of the members of the staff of the board or commission;

(f) The authority by which the board or commission was created;

(g) The governing structure of the board or commission, including, without limitation, information concerning the method, terms, qualifications and conditions of appointment and removal of the members of the board or commission;

(h) The duties of the board or commission;

(i) The operating budget of the board or commission;

(j) A statement setting forth the income and expenses of the board or commission for at least 3 years immediately preceding the date on which the board or commission submits the form required by this subsection, including the balances of any fund or account maintained by or on behalf of the board or commission;

(k) The most recent audit conducted of the board or commission, if any;

(l) The dates of the immediately preceding six meetings held by the board or commission;

(m) A statement of the objectives and programs of the board or commission;

(n) A conclusion concerning the effectiveness of the objectives and programs of the board or commission;

(o) Any recommendations for statutory changes which are necessary for the board or commission to carry out its objectives and programs; and

(p) Such other information as the Sunset Subcommittee may require.

2. The Sunset Subcommittee may direct the Legislative Counsel Bureau to assist in its research, investigations, review and analysis of the information submitted by each board and commission pursuant to subsection 1.

(Added to NRS by 2011, 2994)



NRS 232B.235 - Audit of certain boards and commissions: Recommendation; duties of Legislative Commission.

1. At any time during a legislative interim, if the Sunset Subcommittee of the Legislative Commission determines that a board or commission subject to review by the Sunset Subcommittee should be audited, the Sunset Subcommittee shall make such a recommendation to the Legislative Commission. The Sunset Subcommittee shall include with its recommendation a summary of the justification for the recommendation.

2. After receiving a recommendation from the Sunset Subcommittee pursuant to subsection 1, the Legislative Commission shall evaluate the recommendation and determine whether to direct the Legislative Auditor to perform an audit of the board or commission pursuant to NRS 218G.120. In making its determination, the Legislative Commission shall consider the current workload of the Audit Division of the Legislative Counsel Bureau.

3. The Legislative Auditor shall not perform more than four audits directed by the Legislative Commission pursuant to this section during a legislative interim.

(Added to NRS by 2013, 787)



NRS 232B.240 - Duty to conduct public hearings; consideration of certain reports; burden of proving public need for continued existence of board or commission.

1. The Sunset Subcommittee of the Legislative Commission shall conduct public hearings for the purpose of obtaining comments on, and may require the Legislative Counsel Bureau to submit reports on, the need for the termination, modification, consolidation or continued operation of a board or commission.

2. The Sunset Subcommittee shall consider any report submitted to it by the Legislative Counsel Bureau.

3. A board or commission has the burden of proving that there is a public need for its continued existence.

(Added to NRS by 2011, 2995)



NRS 232B.250 - Recommendations.

1. If the Sunset Subcommittee of the Legislative Commission determines to recommend the termination of a board or commission, its recommendation must include suggestions for appropriate direct legislative action, if any, which is made necessary or desirable by the termination of the board or commission.

2. If the Sunset Subcommittee determines to recommend the consolidation, modification or continuation of a board or commission, its recommendation must include suggestions for appropriate direct legislative action, if any, which would make the operation of the board or commission or its successor more efficient or effective.

3. On or before June 30, 2012, the Sunset Subcommittee shall make all of its initial recommendations pursuant to this section, if any. The Sunset Subcommittee shall make all subsequent recommendations pursuant to this section, if any, on or before June 30 of each even-numbered year occurring thereafter.

(Added to NRS by 2011, 2995)






Chapter 233 - Nevada Equal Rights Commission

NRS 233.010 - Declaration of public policy.

1. It is hereby declared to be the public policy of the State of Nevada to protect the welfare, prosperity, health and peace of all the people of the State, and to foster the right of all persons reasonably to seek and obtain housing accommodations without discrimination, distinction or restriction because of race, religious creed, color, age, sex, disability, sexual orientation, gender identity or expression, national origin or ancestry.

2. It is hereby declared to be the public policy of the State of Nevada to protect the welfare, prosperity, health and peace of all the people of the State, and to foster the right of all persons reasonably to seek and be granted services in places of public accommodation without discrimination, distinction or restriction because of race, religious creed, color, age, sex, disability, sexual orientation, national origin, ancestry or gender identity or expression.

3. It is hereby declared to be the public policy of the State of Nevada to protect the welfare, prosperity, health and peace of all the people of the State, and to foster the right of all persons reasonably to seek, obtain and hold employment without discrimination, distinction or restriction because of race, religious creed, color, age, sex, disability, sexual orientation, gender identity or expression, national origin or ancestry.

4. It is recognized that the people of this State should be afforded full and accurate information concerning actual and alleged practices of discrimination and acts of prejudice, and that such information may provide the basis for formulating statutory remedies of equal protection and opportunity for all citizens in this State.

(Added to NRS by 1961, 731; A 1975, 1453; 1991, 1018; 2005, 22nd Special Session, 93; 2011, 500, 871, 876)



NRS 233.020 - Definitions.

As used in this chapter:

1. Administrator means the Administrator of the Commission.

2. Commission means the Nevada Equal Rights Commission within the Department of Employment, Training and Rehabilitation.

3. Disability means, with respect to a person:

(a) A physical or mental impairment that substantially limits one or more of the major life activities of the person;

(b) A record of such an impairment; or

(c) Being regarded as having such an impairment.

4. Gender identity or expression means a gender-related identity, appearance, expression or behavior of a person, regardless of the person s assigned sex at birth.

5. Member means a member of the Nevada Equal Rights Commission.

6. Sexual orientation means having or being perceived as having an orientation for heterosexuality, homosexuality or bisexuality.

(Added to NRS by 1961, 732; A 1971, 886; 1975, 222; 1991, 1019; 2003, 1326; 2005, 22nd Special Session, 93; 2011, 500, 871, 876)



NRS 233.030 - Creation; number, appointment and compensation of members.

1. The Nevada Equal Rights Commission, consisting of five members appointed by the Governor, is hereby created.

2. Each member of the Commission is entitled to receive a salary of not more than $80, as fixed by the Commission, for each day actually employed on the work of the Commission.

3. While engaged in the business of the Commission, each member and employee of the Commission is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(Added to NRS by 1961, 732; A 1975, 222, 1094; 1977, 1181; 1981, 1978; 1985, 411; 1989, 1708)



NRS 233.040 - Qualifications of members.

The members of the Commission must be representative of religious, disabled, racial and ethnic groups of both sexes in the State.

(Added to NRS by 1961, 732; A 1975, 1453; 1991, 1019)



NRS 233.050 - Chair and Secretary; meetings; employees.

1. The Governor shall appoint a Chair of the Commission and the members shall elect a Secretary from the membership of the Commission.

2. The Commission may meet regularly at least twice a year on the call of the Chair at a place designated by the Chair or a majority of the Commission.

3. The employees of the Commission are in the classified service of the State.

(Added to NRS by 1961, 732; A 1967, 1492; 1971, 1429; 1973, 444; 1981, 1375; 1983, 1437)



NRS 233.080 - Biennial report to Governor and Director of Legislative Counsel Bureau.

The Administrator shall, on or before January 15 of each odd-numbered year, prepare and submit a report concerning the activities of the Commission to the Governor and the Director of the Legislative Counsel Bureau. The Director of the Legislative Counsel Bureau shall cause the report to be made available to each Senator and member of the Assembly.

(Added to NRS by 1961, 733; A 1963, 1031; 2013, 52)



NRS 233.085 - Governor: Designation of another agency to perform certain duties and functions of Commission.

The Governor may designate another agency to perform the duties and functions of the Commission set forth in NRS 233.150, 233.160, 233.165 and 233.170.

(Added to NRS by 1995, 1989)



NRS 233.090 - Administrator: Appointment; qualifications.

The Governor shall appoint an Administrator of the Commission. The Administrator must have had successful experience in the administration and promotion of a program comparable to the program provided by this chapter.

(Added to NRS by 1971, 885; A 1977, 1182; 2003, 1326)



NRS 233.100 - Administrator: Classification.

The Administrator is in the unclassified service of the State.

(Added to NRS by 1971, 885; A 1985, 412; 1995, 1989; 2003, 1326)



NRS 233.110 - Administrator: Duties.

The Administrator shall:

1. Be jointly responsible to the Governor and the Commission.

2. Direct and supervise all of the technical and administrative activities of the Commission.

3. Perform any lawful act which the Administrator considers necessary or desirable to carry out the purposes and provisions of this chapter.

(Added to NRS by 1971, 886; A 2003, 1326)



NRS 233.140 - Commission: Duties.

The Commission shall:

1. Foster mutual understanding and respect among all racial, religious, disabled and ethnic groups and between the sexes in the State.

2. Aid in securing equal health and welfare services and facilities for all the residents of the State without regard to race, religion, sex, age, disability or nationality.

3. Study problems arising between groups within the State which may result in tensions, discrimination or prejudice because of race, color, creed, sex, age, disability, national origin or ancestry, and formulate and carry out programs of education and disseminate information with the object of discouraging and eliminating any such tensions, prejudices or discrimination.

4. Secure the cooperation of various racial, religious, disabled, nationality and ethnic groups, veterans organizations, labor organizations, business and industry organizations and fraternal, benevolent and service groups, in educational campaigns devoted to the need for eliminating group prejudice, racial or area tensions, intolerance or discrimination.

5. Cooperate with and seek the cooperation of federal and state agencies and departments in carrying out projects within their respective authorities to eliminate intergroup tensions and to promote intergroup harmony.

(Added to NRS by 1961, 732; A 1965, 695; 1975, 1453; 1977, 49, 1603; 1991, 1019)



NRS 233.150 - Commission: Powers.

The Commission may:

1. Order its Administrator to:

(a) With regard to public accommodation, investigate tensions, practices of discrimination and acts of prejudice against any person or group because of race, color, creed, sex, age, disability, sexual orientation, national origin, ancestry or gender identity or expression and may conduct hearings with regard thereto.

(b) With regard to housing, investigate tensions, practices of discrimination and acts of prejudice against any person or group because of race, color, creed, sex, age, disability, sexual orientation, gender identity or expression, national origin or ancestry, and may conduct hearings with regard thereto.

(c) With regard to employment, investigate tensions, practices of discrimination and acts of prejudice against any person or group because of race, color, creed, sex, age, disability, sexual orientation, gender identity or expression, national origin or ancestry, and may conduct hearings with regard thereto.

2. Mediate between or reconcile the persons or groups involved in those tensions, practices and acts.

3. Issue subpoenas for the attendance of witnesses or for the production of documents or tangible evidence relevant to any investigations or hearings conducted by the Commission.

4. Delegate its power to hold hearings and issue subpoenas to any of its members or any hearing officer in its employ.

5. Adopt reasonable regulations necessary for the Commission to carry out the functions assigned to it by law.

(Added to NRS by 1977, 1605; A 1979, 615; 1991, 1019; 1995, 1989; 2003, 1327; 2005, 22nd Special Session, 93; 2011, 500, 871, 877)



NRS 233.153 - Legislative approval required before Commission may enter into contract with United States Department of Housing and Urban Development to act as certified agency.

1. The Commission shall not contract with or enter into a memorandum of understanding with the United States Department of Housing and Urban Development for the Commission to investigate and enforce laws relating to fair housing as a certified agency unless the Legislature, by resolution or other appropriate legislative measure, expressly authorizes the Commission to do so.

2. As used in this section:

(a) Certified agency has the meaning ascribed to it in 24 C.F.R. 115.100(c). The term refers to the certification of an agency as substantially equivalent as described in 42 U.S.C. 3610(f)(3)(A) and 24 C.F.R. Part 115, Subpart B.

(b) Memorandum of understanding means the memorandum of understanding described in 24 C.F.R. 115.210.

(Added to NRS by 2005, 22nd Special Session, 92)



NRS 233.155 - Gift Fund.

All gifts of money which the Commission is authorized to accept must be deposited with the State Treasurer for credit to the Nevada Equal Rights Commission Gift Fund which is hereby created as a trust fund.

(Added to NRS by 1979, 616; A 1983, 386)



NRS 233.157 - Acceptance of complaint alleging unlawful discriminatory practice; regulations for processing complaint.

The Commission shall accept any complaint alleging an unlawful discriminatory practice over which it has jurisdiction pursuant to this chapter. The Commission shall adopt regulations setting forth the manner in which the Commission will process any such complaint and determine whether to hold an informal meeting or conduct an investigation concerning the complaint.

(Added to NRS by 2003, 1326)



NRS 233.160 - Complaint alleging unlawful discriminatory practices: Limitations on filing; contents; duties of Commission. [Effective until the date the Governor declares that the Federal Government has determined that certain provisions of NRS provide rights and remedies for alleged discriminatory housing practices substantially equivalent to federal law.]

1. A complaint which alleges unlawful discriminatory practices in:

(a) Housing must be filed with the Commission not later than 1 year after the date of the occurrence of the alleged practice or the date on which the practice terminated.

(b) Employment or public accommodations must be filed with the Commission not later than 300 days after the date of the occurrence of the alleged practice.

A complaint is timely if it is filed with an appropriate federal agency within that period. A complainant shall not file a complaint with the Commission if any other state or federal administrative body or officer which has comparable jurisdiction to adjudicate complaints of discriminatory practices has made a decision upon a complaint based upon the same facts and legal theory.

2. The complainant shall specify in the complaint the alleged unlawful practice and sign it under oath.

3. The Commission shall send to the party against whom an unlawful discriminatory practice is alleged:

(a) A copy of the complaint;

(b) An explanation of the rights which are available to that party; and

(c) A copy of the Commission s procedures.

(Added to NRS by 1977, 1606; A 1983, 661; 1991, 1982; 2005, 22nd Special Session, 94)

NRS 233.160 Complaint alleging unlawful discriminatory practice: Limitations on filing; contents; duties of Commission; filing of answer. [Effective on the date the Governor declares that the Federal Government has determined that certain provisions of NRS provide rights and remedies for alleged discriminatory housing practices substantially equivalent to federal law.]

1. A complaint which alleges an unlawful discriminatory practice in:

(a) Housing must be filed with the Commission not later than 1 year after the date of the occurrence of the alleged practice or the date on which the practice terminated.

(b) Employment or public accommodations must be filed with the Commission not later than 300 days after the date of the occurrence of the alleged practice.

A complaint is timely if it is filed with an appropriate federal agency within that period. A complainant shall not file a complaint with the Commission if any other state or federal administrative body or officer which has comparable jurisdiction to adjudicate complaints of discriminatory practices has made a decision upon a complaint based upon the same facts and legal theory.

2. The complainant shall specify in the complaint the alleged unlawful practice. The complaint must be in writing and signed, under oath, by the complainant.

3. If the complaint alleges an unlawful discriminatory practice in housing, the Commission shall serve upon the complainant:

(a) Notice that the complaint was filed with the Commission;

(b) A copy of the Commission s procedures;

(c) The information set forth in subsection 5 of NRS 233.170; and

(d) Information relating to the state and federal administrative bodies and courts with which the complainant may file the complaint.

4. The Commission shall send to the party against whom an unlawful discriminatory practice is alleged:

(a) A copy of the complaint;

(b) An explanation of the rights which are available to that party; and

(c) A copy of the Commission s procedures.

If the complaint alleges an unlawful discriminatory practice in housing, the Commission shall comply with the requirements of this subsection within 10 days after it receives the complaint.

5. A person against whom an unlawful discriminatory practice in housing is alleged may file with the Commission an answer to the complaint filed against him or her not later than 10 days after the person receives the information described in subsection 4.

(Added to NRS by 1977, 1606; A 1983, 661; 1991, 1982; 1995, 1989; 2005, 22nd Special Session, 94, effective on the date the Governor declares that the Federal Government has determined that certain provisions of NRS provide rights and remedies for alleged discriminatory housing practices substantially equivalent to federal law)



NRS 233.165 - Complaint alleging unlawful discriminatory practice in housing: Period for investigation and final disposition. [Effective on the date the Governor declares that the Federal Government has determined that certain provisions of NRS provide rights and remedies for alleged discriminatory housing practices substantially equivalent to federal law.]

1. If the Commission determines to conduct an investigation of a complaint which alleges an unlawful discriminatory practice in housing in accordance with the regulations adopted pursuant to NRS 233.157, the Commission must:

(a) Begin an investigation of the complaint within 30 days after it receives the complaint.

(b) Complete its investigation of the complaint within 100 days after it receives the complaint unless it is impracticable to do so.

(c) Make a final disposition of the complaint within 1 year after the date it receives the complaint unless it is impracticable to do so.

2. If the Commission determines that it is impracticable to complete an investigation or make a final disposition of a complaint which alleges an unlawful discriminatory practice in housing within the period prescribed in subsection 1, the Commission shall send to the complainant and the person against whom the complaint was filed a statement setting forth its reasons for not completing the investigation or making a final disposition of the complaint within that period.

(Added to NRS by 1995, 1989; A 2003, 1327, effective on the date the Governor declares that the Federal Government has determined that certain provisions of NRS provide rights and remedies for alleged discriminatory housing practices substantially equivalent to federal law)



NRS 233.170 - Administrative action on complaint alleging unlawful practice; judicial review; award of damages. [Effective until the date the Governor declares that the Federal Government has determined that certain provisions of NRS provide rights and remedies for alleged discriminatory housing practices substantially equivalent to federal law.]

1. When a complaint is filed whose allegations if true would support a finding of unlawful practice, the Commission shall determine whether to hold an informal meeting to attempt a settlement of the dispute in accordance with the regulations adopted pursuant to NRS 233.157. If the Commission determines to hold an informal meeting, the Administrator may, to prepare for the meeting, request from each party any information which is reasonably relevant to the complaint. No further action may be taken if the parties agree to a settlement.

2. If an agreement is not reached at the informal meeting, the Administrator shall determine whether to conduct an investigation into the alleged unlawful practice in accordance with the regulations adopted pursuant to NRS 233.157. After the investigation, if the Administrator determines that an unlawful practice has occurred, the Administrator shall attempt to mediate between or reconcile the parties. The party against whom a complaint was filed may agree to cease the unlawful practice. If an agreement is reached, no further action may be taken by the complainant or by the Commission.

3. If the attempts at mediation or conciliation fail, the Commission may hold a public hearing on the matter. After the hearing, if the Commission determines that an unlawful practice has occurred, it may:

(a) Serve a copy of its findings of fact within 10 calendar days upon any person found to have engaged in the unlawful practice; and

(b) Order the person to:

(1) Cease and desist from the unlawful practice.

(2) In cases involving an unlawful employment practice, restore all benefits and rights to which the aggrieved person is entitled, including, but not limited to, rehiring, back pay for a period not to exceed 2 years after the date of the most recent unlawful practice, annual leave time, sick leave time or pay, other fringe benefits and seniority, with interest thereon from the date of the Commission s decision at a rate equal to the prime rate at the largest bank in Nevada, as ascertained by the Commissioner of Financial Institutions, on January 1 or July 1, as the case may be, immediately preceding the date of the Commission s decision, plus 2 percent. The rate of interest must be adjusted accordingly on each January 1 and July 1 thereafter until the judgment is satisfied.

4. The order of the Commission is a final decision in a contested case for the purpose of judicial review. If the person fails to comply with the Commission s order, the Commission shall apply to the district court for an order compelling such compliance, but failure or delay on the part of the Commission does not prejudice the right of an aggrieved party to judicial review. The court shall issue the order unless it finds that the Commission s findings or order are not supported by substantial evidence or are otherwise arbitrary or capricious. If the court upholds the Commission s order and finds that the person has violated the order by failing to cease and desist from the unlawful practice or to make the payment ordered, the court shall award the aggrieved party actual damages for any economic loss and no more.

5. After the Commission has held a public hearing and rendered a decision, the complainant is barred from proceeding on the same facts and legal theory before any other administrative body or officer.

(Added to NRS by 1961, 732; A 1975, 776, 1454; 1977, 62, 1604; 1983, 771; 1987, 941; 2003, 1327)

NRS 233.170 Complaint alleging unlawful practice: Procedure for resolution; effect of settlement or decision; scope of administrative or judicial order. [Effective on the date the Governor declares that the Federal Government has determined that certain provisions of NRS provide rights and remedies for alleged discriminatory housing practices substantially equivalent to federal law.]

1. When a complaint is filed whose allegations if true would support a finding of unlawful practice, the Commission shall determine whether to hold an informal meeting to attempt a settlement of the dispute in accordance with the regulations adopted pursuant to NRS 233.157. If the Commission determines to hold an informal meeting, the Administrator may, to prepare for the meeting, request from each party any information which is reasonably relevant to the complaint. Except as otherwise provided in subsection 3, no further action may be taken if the parties agree to a settlement.

2. If an agreement is not reached at the informal meeting, the Administrator shall determine whether to conduct an investigation into the alleged unlawful practice in accordance with the regulations adopted pursuant to NRS 233.157. After the investigation, if the Administrator determines that an unlawful practice has occurred, the Administrator shall attempt to mediate between or reconcile the parties. The party against whom a complaint was filed may agree to cease the unlawful practice. Except as otherwise provided in subsection 3, if an agreement is reached, no further action may be taken by the complainant or by the Commission.

3. If an agreement is reached by the parties in a case involving a discriminatory practice in housing, the agreement must be approved by the Commission. The agreement must be made public unless the parties otherwise agree and the Commission determines that disclosure is not necessary to further the purposes of chapter 118 of NRS.

4. If the attempts at mediation or conciliation fail in a case involving an unlawful practice in employment or public accommodations, the Commission may hold a public hearing on the matter. After the hearing, if the Commission determines that an unlawful practice has occurred, it may:

(a) Serve a copy of its findings of fact within 10 calendar days upon any person found to have engaged in the unlawful practice; and

(b) Order the person to:

(1) Cease and desist from the unlawful practice.

(2) In cases involving an unlawful employment practice, restore all benefits and rights to which the aggrieved person is entitled, including, but not limited to, rehiring, back pay for a period not to exceed 2 years after the date of the most recent unlawful practice, annual leave time, sick leave time or pay, other fringe benefits and seniority, with interest thereon from the date of the Commission s decision at a rate equal to the prime rate at the largest bank in Nevada, as ascertained by the Commissioner of Financial Institutions, on January 1 or July 1, as the case may be, immediately preceding the date of the Commission s decision, plus 2 percent. The rate of interest must be adjusted accordingly on each January 1 and July 1 thereafter until the judgment is satisfied.

5. If the attempts at mediation or conciliation fail in a case involving an unlawful housing practice:

(a) The complainant or the person against whom the complaint was filed may elect to have the claims included in the complaint decided in a court of competent jurisdiction. If the court determines that the person against whom the complaint was filed has committed an unlawful housing practice, the court may:

(1) Award to the complainant actual damages and, within the limitations prescribed by federal law, punitive damages.

(2) Award to the prevailing party costs and reasonable attorney s fees.

(3) Order such other relief as the court deems appropriate, including, but not limited to:

(I) Ordering a permanent or temporary injunction;

(II) Issuing a temporary restraining order; or

(III) Enjoining the defendant from continuing the unlawful practice or taking other such affirmative action.

(b) If an election is not made pursuant to paragraph (a), the Commission shall hold a public hearing on the matter. After the hearing, if the Commission determines that an unlawful practice has occurred, it may:

(1) Serve a copy of its findings of fact within 10 days upon any person found to have engaged in the unlawful practice;

(2) Order the person to cease and desist from the unlawful practice;

(3) Award to the complainant actual damages; and

(4) Impose a civil penalty of not more than $25,000 upon the person who committed the unlawful discriminatory practice.

6. The order of the Commission is a final decision in a contested case for the purpose of judicial review. If the person fails to comply with the Commission s order, the Commission shall apply to the district court for an order compelling such compliance, but failure or delay on the part of the Commission does not prejudice the right of an aggrieved party to judicial review. The court shall issue the order unless it finds that the Commission s findings or order are not supported by substantial evidence or are otherwise arbitrary or capricious. If the court upholds the Commission s order and finds that the person has violated the order by failing to cease and desist from the unlawful practice or to make the payment ordered, the court shall award the aggrieved party actual damages for any economic loss and no more.

7. After the Commission has held a public hearing and rendered a decision, the complainant is barred from proceeding on the same facts and legal theory before any other administrative body or officer.

(Added to NRS by 1961, 732; A 1975, 776, 1454; 1977, 62, 1604; 1983, 771; 1987, 941; 1995, 1990; 1997, 52; 2003, 1327, 1328, effective on the date the Governor declares that the Federal Government has determined that certain provisions of NRS provide rights and remedies for alleged discriminatory housing practices substantially equivalent to federal law)



NRS 233.180 - Injunctive relief.

If, after the Administrator has conducted a preliminary investigation into an alleged unlawful discriminatory practice in housing, employment or public accommodations, the Commission determines that the practice will cause immediate and irreparable harm to any person aggrieved by the practice, the Commission, after the informal meeting and before holding a public hearing upon the matter, may apply on behalf of such person to the district court for a temporary restraining order or preliminary injunction as provided in the Nevada Rules of Civil Procedure.

(Added to NRS by 1977, 1606; A 2003, 1330)



NRS 233.190 - Confidentiality of information.

1. Except as otherwise provided in this section or NRS 239.0115, any information gathered by the Commission in the course of its investigation of an alleged unlawful discriminatory practice in housing, employment or public accommodations is confidential.

2. The Commission may disclose information gathered pursuant to subsection 1 to:

(a) Any governmental entity as appropriate or necessary to carry out its duties pursuant to this chapter; or

(b) To any other person if the information is provided in a manner which does not include any information that may be used to identify the complainant, the party against whom the unlawful discriminatory practice is alleged or any person who provided information to the Commission during the investigation.

3. Except as otherwise provided in subsection 4, the Commission shall disclose information gathered pursuant to subsection 1 to the complainant and the party against whom the unlawful discriminatory practice is alleged if:

(a) Each has consented to such disclosure; or

(b) The Commission has determined to conduct a hearing on the matter or apply for a temporary restraining order or an injunction or an action has been filed in court concerning the complaint.

4. The Commission may not disclose to the complainant or the party against whom the unlawful discriminatory practice is alleged:

(a) Any information obtained during negotiations for a settlement or attempts at mediating or conciliating the complaint.

(b) Any investigative notes or reports made by the Commission.

(c) Any information that may be used to identify a person who provided information to the Commission during the investigation and who has requested anonymity.

5. Except as otherwise provided in this section or NRS 239.0115, if the Commission s attempts at mediating or conciliating the cause of the grievance succeed, the information gathered pursuant to subsection 1 must remain confidential.

6. If the Commission proceeds with a hearing or applies for injunctive relief, confidentiality concerning any information, except negotiations for a settlement or attempts at mediating or conciliating the cause of the grievance, is no longer required.

(Added to NRS by 1977, 1606; A 2003, 1330; 2007, 2080)



NRS 233.200 - Report to Governor.

After the completion of any hearing the Commission shall make a report in writing to the Governor setting forth its findings of fact and recommendations or actions taken pursuant to this chapter. The Commission shall use its best efforts to bring about compliance with its recommendations.

(Added to NRS by 1977, 1606)



NRS 233.205 - Certain promotions based on sex do not constitute an unlawful discriminatory practice in public accommodations.

Notwithstanding any provision of this chapter, it is not an unlawful discriminatory practice in public accommodations for any place of public accommodation to offer differential pricing, discounted pricing or special offers based on sex to promote or market the place of public accommodation.

(Added to NRS by 2011, 876)



NRS 233.210 - Unlawful acts; penalty.

Any person who willfully resists, prevents, impedes or interferes with the Commission, its members, the Administrator or agents in the performance of duties pursuant to this chapter shall be fined not more than $500.

(Added to NRS by 1971, 886; A 1979, 1463; 1985, 256; 2003, 1331)






Chapter 233A - Indian Affairs

NRS 233A.010 - Definitions.

As used in this chapter:

1. Chair means the Chair of the Nevada Indian Commission.

2. Commission means the Nevada Indian Commission.

3. Commissioner means a commissioner of the Nevada Indian Commission.

(Added to NRS by 1965, 687; A 1973, 293)



NRS 233A.020 - Creation; members.

The Nevada Indian Commission, consisting of five members appointed by the Governor, is hereby created.

(Added to NRS by 1965, 687; A 1973, 293; 1977, 1182)



NRS 233A.030 - Commissioners: Appointment; qualifications.

The Governor shall appoint:

1. Three members who are Indians.

2. Two members who are representatives of the general public.

(Added to NRS by 1965, 687; A 1969, 1137; 1973, 294; 1977, 1182; 1989, 1399)



NRS 233A.040 - Authorized expenses.

The Commission may incur all necessary expenses within the limits of legislative appropriations to effectuate its purposes.

(Added to NRS by 1965, 687)



NRS 233A.050 - Chair; meetings; quorum.

The commissioners shall designate a Chair. The commissioners may meet regularly at least four times each year and at such places and times as are specified by a call of the Chair or majority of the Commission. The Commission shall prescribe regulations for its own management. Three members of the Commission constitute a quorum which may exercise all the authority conferred upon the Commission.

(Added to NRS by 1965, 687; A 1967, 1493; 1969, 1138; 1973, 294; 1983, 183, 1438)



NRS 233A.055 - Executive Director: Appointment; qualifications; classification; restrictions on other employment.

1. The Governor, upon recommendation of the Commission, shall appoint an Executive Director of the Commission who has had successful experience in the administration and promotion of a program comparable to that provided by this chapter.

2. The Executive Director of the Commission is in the unclassified service of the State.

3. Except as otherwise provided in NRS 284.143, the Executive Director of the Commission shall devote his or her entire time to the duties of his or her office and shall not follow any other gainful employment or occupation.

(Added to NRS by 1969, 1137; A 1971, 1429; 1981, 1277; 1985, 412; 1997, 618)



NRS 233A.065 - Executive Director: Duties.

The Executive Director of the Commission shall:

1. Be jointly responsible to the Governor and the Commission.

2. Direct and supervise all the technical and administrative activities of the Commission.

3. Attend all Commission meetings and act as Secretary, keeping minutes and audio recordings or transcripts of the proceedings.

4. Report to the Governor and the Commission all matters concerning the administration of his or her office. The Executive Director shall request the advice of the Commission regarding matters of policy, but is responsible, unless otherwise provided by law, for the conduct of the administrative functions of the commission office.

5. Compile, for Commission approval and submission to the Governor, a biennial report regarding the work of the Commission and such other matters as the Executive Director may consider desirable.

6. Serve as contracting officer to receive funds from the Federal Government or other sources for such studies as the Commission deems necessary.

7. Attend all meetings of any special study committee appointed by the Governor pursuant to this chapter and act as Secretary, keeping minutes and audio recordings or transcripts of the proceedings.

8. Perform any lawful act which the Executive Director considers necessary or desirable to carry out the purposes and provisions of this chapter.

(Added to NRS by 1969, 1137; A 2005, 1407)



NRS 233A.070 - Executive Director: Appointment of staff.

The Executive Director of the Commission may appoint such professional, technical, clerical and operational staff as the execution of his or her duties and the operation of the Commission may require.

(Added to NRS by 1965, 688; A 1969, 1138; 1985, 412)



NRS 233A.080 - Salary and expenses of commissioners; payment of claims.

1. Commissioners who are not in the regular employ of the State are entitled to receive a salary of not more than $80, as fixed by the Commission, for each day spent on the work of the Commission. Commissioners who are in the regular employ of the State shall serve without additional salary.

2. While engaged in the business of the Commission, each member and employee of the Commission is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

3. Claims for payment of all expenses incurred by the Commission, including the salaries and expenses of its commissioners, must be made on vouchers and paid as other claims against the State are paid.

(Added to NRS by 1965, 688; A 1971, 841; 1975, 297; 1981, 1978; 1985, 412; 1989, 1709)



NRS 233A.090 - Purpose; reports and recommendations.

The purpose of the Commission shall be to study matters affecting the social and economic welfare and well-being of American Indians residing in Nevada, including, but not limited to, matters and problems relating to Indian affairs and to federal and state control, responsibility, policy and operations affecting such Indians. The Commission shall recommend necessary or appropriate action, policy and legislation or revision of legislation and administrative agency regulations pertaining to such Indians. The Commission shall make and report from time to time its findings and recommendations to the Legislature, to the Governor and to the public and shall so report at least biennially.

(Added to NRS by 1965, 688; A 1973, 345)



NRS 233A.095 - Nevada Tribes Legislative Day: Duties of Commission.

In observance of Nevada Tribes Legislative Day established pursuant to NRS 236.038, the Nevada Indian Commission shall:

1. Invite the Legislature, the Governor and other elected officials to recognize and pay tribute to the history and culture of American Indians and their contributions to the prosperity and cultural diversity of Nevada and the United States.

2. Schedule activities and discussions between state and tribal leaders on issues of common interest.

(Added to NRS by 2013, 219)



NRS 233A.100 - Powers.

The Commission may:

1. Appoint advisory committees whenever necessary or appropriate to assist and advise the Commission in the performance of its duties and responsibilities under this chapter.

2. Negotiate and contract with such other agencies, public or private, as it deems necessary or appropriate for such services, facilities, studies and reports to the Commission as will best enable it to carry out the purposes for which it is created.

3. Cooperate with and secure the cooperation of state, county, city and other agencies, including Indian tribes, bands, colonies and groups and intertribal organizations in connection with its study or investigation of any matter within the scope of this chapter or NRS 383.150 to 383.190, inclusive.

(Added to NRS by 1965, 688; A 1977, 49; 1979, 616; 1989, 575)



NRS 233A.101 - Definitions.

As used in NRS 233A.101 to 233A.107, inclusive, unless the context otherwise requires, the words and terms defined in NRS 233A.102 and 233A.103 have the meanings ascribed to them in those sections.

(Added to NRS by 1999, 1429)



NRS 233A.102 - Advisory Committee defined.

Advisory Committee means the Advisory Committee Concerning the Children s Health Insurance Program created pursuant to NRS 233A.104.

(Added to NRS by 1999, 1429)



NRS 233A.103 - Children s Health Insurance Program defined.

Children s Health Insurance Program has the meaning ascribed to it in NRS 422.021.

(Added to NRS by 1999, 1429)



NRS 233A.104 - Creation; composition; terms of members; vacancies; meetings; Chair.

1. There is hereby created in the Commission the Advisory Committee Concerning the Children s Health Insurance Program. The Advisory Committee consists of:

(a) One member who is the chair of a tribal council or chief of a Nevada Indian tribe and is appointed by the governing body of a unit of the Indian Health Service that is designated to serve the health care needs of Indians in the eastern portion of this State. The appointed member may designate a representative to serve in the member s absence.

(b) One member who is the chair of a tribal council or chief of a Nevada Indian tribe and is appointed by the governing body of a unit of the Indian Health Service that is designated to serve the health care needs of Indians in the western portion of this State. The appointed member may designate a representative to serve in the member s absence.

(c) One member who is appointed by the Inter-Tribal Council of Nevada, Inc.

(d) One member who is appointed by the governing board of an organization that is partially funded by the Indian Health Service and which specifically serves the health care needs of Indians in each county whose population is more than 100,000, but less than 700,000.

(e) One member who is appointed by the governing board of an organization that is partially funded by the Indian Health Service and which specifically serves the health care needs of Indians in each county whose population is 700,000 or more.

2. Each member serves a term of 2 years. A member may be reappointed for additional terms of 2 years in the same manner as the original appointment.

3. A vacancy occurring in the membership of the Advisory Committee must be filled in the same manner as the original appointment.

4. The Advisory Committee shall meet at least twice annually.

5. At its first meeting and annually thereafter, the Advisory Committee shall elect a Chair from among its members.

(Added to NRS by 1999, 1429; A 2011, 1154)



NRS 233A.106 - Compensation of members.

1. Each member of the Advisory Committee serves without compensation.

2. Each member of the Advisory Committee who is an employee of the State of Nevada or a local government must be relieved from his or her duties without loss of regular compensation so that he or she may prepare for and attend meetings of the Advisory Committee and perform any work necessary to carry out the duties of the Advisory Committee in the most timely manner practicable. A state agency or local governmental entity shall not require an employee who is a member of the Advisory Committee to make up the time that he or she is absent from work or to take annual vacation or compensatory time for the time that he or she is absent from work to carry out his or her duties as a member of the Advisory Committee.

(Added to NRS by 1999, 1429)



NRS 233A.107 - Duties; Commission to consider advice and recommendations and provide staff.

1. The Advisory Committee shall:

(a) Provide written reports, analysis and advice to the Commission on matters related to the Children s Health Insurance Program, including, without limitation, matters related to the enrollment of Indian children in the Program, outreach efforts to raise awareness about the Program among Indians and other matters concerning the Program which affect Indians; and

(b) Make written recommendations concerning those matters to the Commission.

2. The Commission shall:

(a) Consider the advice and recommendations of the Advisory Committee and make any appropriate written recommendations to the Director of the Department of Health and Human Services as a result of this review; and

(b) Provide the necessary staff to assist the Advisory Committee in performing its duties, including, without limitation, staff to assist in preparing written reports and analysis pursuant to subsection 1.

(Added to NRS by 1999, 1430)



NRS 233A.110 - Indians subject to jurisdiction of State entitled to all services of State.

Indians subject to the jurisdiction of the State of Nevada pursuant to the provisions of NRS 41.430 and 194.040 are entitled to all services of the State of Nevada, including, without limitation, correctional legal aid, public defender, probational and psychiatric services afforded to any other persons who are defendants in criminal actions or parties to civil actions in the courts of this State.

(Added to NRS by 1973, 1052)



NRS 233A.120 - Rights of self-government preserved.

The provisions of NRS 41.430 and 194.040 do not preclude Indian tribes who are recognized by the United States as possessing powers of self-government from enacting their own laws, regulations and ordinances, and enforcing them by their own tribal courts in accordance with their rules of procedure, but no person subject to the jurisdiction of such tribal court or governmental organization shall be denied any rights guaranteed by the constitutions of the United States or the State of Nevada.

(Added to NRS by 1973, 1052)



NRS 233A.130 - Jurisdiction of administrative agencies not extended.

The provisions of NRS 41.430 and 194.040 do not increase the power of administrative agencies of the State of Nevada to exercise their jurisdiction over persons living and residing upon tribal or Indian country with the consent of the Indian tribe having jurisdiction over that country, but the extent to which such jurisdiction of administrative agencies existed prior to July 1, 1974, shall remain the same and in full force and effect.

(Added to NRS by 1973, 1052)






Chapter 233B - Nevada Administrative Procedure Act

NRS 233B.010 - Short title.

This chapter may be cited as the Nevada Administrative Procedure Act.

(Added to NRS by 1965, 962)



NRS 233B.020 - Legislative intent.

1. By this chapter, the Legislature intends to establish minimum procedural requirements for the regulation-making and adjudication procedure of all agencies of the Executive Department of the State Government and for judicial review of both functions, except those agencies expressly exempted pursuant to the provisions of this chapter. This chapter confers no additional regulation-making authority upon any agency except to the extent provided in subsection 1 of NRS 233B.050.

2. The provisions of this chapter are intended to supplement statutes applicable to specific agencies. This chapter does not abrogate or limit additional requirements imposed on such agencies by statute or otherwise recognized by law.

(Added to NRS by 1965, 962; A 1973, 472; 1977, 1384)



NRS 233B.030 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 233B.031 to 233B.0385, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1965, 962; A 1967, 807; 1971, 661; 1975, 1790; 1977, 1384; 1999, 2072)



NRS 233B.031 - Agency defined.

Agency means an agency, bureau, board, commission, department, division, officer or employee of the Executive Department of the State Government authorized by law to make regulations or to determine contested cases.

(Added to NRS by 1977, 1382)



NRS 233B.032 - Contested case defined.

Contested case means a proceeding, including but not restricted to rate making and licensing, in which the legal rights, duties or privileges of a party are required by law to be determined by an agency after an opportunity for hearing, or in which an administrative penalty may be imposed.

(Added to NRS by 1977, 1382)



NRS 233B.033 - Emergency regulation defined.

Emergency regulation means a regulation adopted pursuant to NRS 233B.0613.

(Added to NRS by 1977, 1382; A 1983, 1123)



NRS 233B.034 - License and licensing defined.

License means the whole or part of any agency permit, certificate, approval, registration, charter or similar form of permission required by law. Licensing means the agency procedure whereby the license is granted, denied, revoked, suspended, annulled, withdrawn or amended.

(Added to NRS by 1977, 1382)



NRS 233B.035 - Party defined.

Party means each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party, in any contested case.

(Added to NRS by 1977, 1383)



NRS 233B.036 - Permanent regulation defined.

Permanent regulation means a regulation which is not an emergency regulation or a temporary regulation.

(Added to NRS by 1977, 1383)



NRS 233B.037 - Person defined.

Person includes any political subdivision or public or private organization of any character other than an agency.

(Added to NRS by 1977, 1383; A 1985, 513)



NRS 233B.038 - Regulation defined.

1. Regulation means:

(a) An agency rule, standard, directive or statement of general applicability which effectuates or interprets law or policy, or describes the organization, procedure or practice requirements of any agency;

(b) A proposed regulation;

(c) The amendment or repeal of a prior regulation; and

(d) The general application by an agency of a written policy, interpretation, process or procedure to determine whether a person is in compliance with a federal or state statute or regulation in order to assess a fine, monetary penalty or monetary interest.

2. The term does not include:

(a) A statement concerning only the internal management of an agency and not affecting private rights or procedures available to the public;

(b) A declaratory ruling;

(c) An intraagency memorandum;

(d) A manual of internal policies and procedures or audit procedures of an agency which is used solely to train or provide guidance to employees of the agency and which is not used as authority in a contested case to determine whether a person is in compliance with a federal or state statute or regulation;

(e) An agency decision or finding in a contested case;

(f) An advisory opinion issued by an agency that is not of general applicability;

(g) A published opinion of the Attorney General;

(h) An interpretation of an agency that has statutory authority to issue interpretations;

(i) Letters of approval, concurrence or disapproval issued in relation to a permit for a specific project or activity;

(j) A contract or agreement into which an agency has entered;

(k) The provisions of a federal law, regulation or guideline;

(l) An emergency action taken by an agency that is necessary to protect public health and safety;

(m) The application by an agency of a policy, interpretation, process or procedure to a person who has sufficient prior actual notice of the policy, interpretation, process or procedure to determine whether the person is in compliance with a federal or state statute or regulation in order to assess a fine, monetary penalty or monetary interest;

(n) A regulation concerning the use of public roads or facilities which is indicated to the public by means of signs, signals and other traffic-control devices that conform with the manual and specifications for a uniform system of official traffic-control devices adopted pursuant to NRS 484A.430;

(o) The classification of wildlife or the designation of seasons for hunting, fishing or trapping by regulation of the Board of Wildlife Commissioners pursuant to the provisions of title 45 of NRS; or

(p) A technical bulletin prepared pursuant to NRS 360.133.

(Added to NRS by 1977, 1383; A 1999, 2406; 2013, 159)



NRS 233B.0382 - Small business defined.

Small business means a business conducted for profit which employs fewer than 150 full-time or part-time employees.

(Added to NRS by 1999, 2070)



NRS 233B.0385 - Temporary regulation defined.

Temporary regulation means:

1. A regulation adopted pursuant to subsection 3 of NRS 233B.063; or

2. Any other regulation which is effective for 120 days or less and which is not an emergency regulation.

(Added to NRS by 1977, 1383)



NRS 233B.039 - Applicability.

1. The following agencies are entirely exempted from the requirements of this chapter:

(a) The Governor.

(b) Except as otherwise provided in NRS 209.221, the Department of Corrections.

(c) The Nevada System of Higher Education.

(d) The Office of the Military.

(e) The State Gaming Control Board.

(f) Except as otherwise provided in NRS 368A.140 and 463.765, the Nevada Gaming Commission.

(g) The Division of Welfare and Supportive Services of the Department of Health and Human Services.

(h) Except as otherwise provided in NRS 422.390, the Division of Health Care Financing and Policy of the Department of Health and Human Services.

(i) The State Board of Examiners acting pursuant to chapter 217 of NRS.

(j) Except as otherwise provided in NRS 533.365, the Office of the State Engineer.

(k) The Division of Industrial Relations of the Department of Business and Industry acting to enforce the provisions of NRS 618.375.

(l) The Administrator of the Division of Industrial Relations of the Department of Business and Industry in establishing and adjusting the schedule of fees and charges for accident benefits pursuant to subsection 2 of NRS 616C.260.

(m) The Board to Review Claims in adopting resolutions to carry out its duties pursuant to NRS 590.830.

(n) The Silver State Health Insurance Exchange.

2. Except as otherwise provided in subsection 5 and NRS 391.323, the Department of Education, the Board of the Public Employees Benefits Program and the Commission on Professional Standards in Education are subject to the provisions of this chapter for the purpose of adopting regulations but not with respect to any contested case.

3. The special provisions of:

(a) Chapter 612 of NRS for the distribution of regulations by and the judicial review of decisions of the Employment Security Division of the Department of Employment, Training and Rehabilitation;

(b) Chapters 616A to 617, inclusive, of NRS for the determination of contested claims;

(c) Chapter 91 of NRS for the judicial review of decisions of the Administrator of the Securities Division of the Office of the Secretary of State; and

(d) NRS 90.800 for the use of summary orders in contested cases,

prevail over the general provisions of this chapter.

4. The provisions of NRS 233B.122, 233B.124, 233B.125 and 233B.126 do not apply to the Department of Health and Human Services in the adjudication of contested cases involving the issuance of letters of approval for health facilities and agencies.

5. The provisions of this chapter do not apply to:

(a) Any order for immediate action, including, but not limited to, quarantine and the treatment or cleansing of infected or infested animals, objects or premises, made under the authority of the State Board of Agriculture, the State Board of Health, or any other agency of this State in the discharge of a responsibility for the preservation of human or animal health or for insect or pest control;

(b) An extraordinary regulation of the State Board of Pharmacy adopted pursuant to NRS 453.2184;

(c) A regulation adopted by the State Board of Education pursuant to NRS 392.644 or 394.1694; or

(d) The judicial review of decisions of the Public Utilities Commission of Nevada.

6. The State Board of Parole Commissioners is subject to the provisions of this chapter for the purpose of adopting regulations but not with respect to any contested case.

(Added to NRS by 1977, 1383; A 1979, 492, 1639; 1981, 1398, 2045, 2046; 1983, 183, 970, 1528; 1985, 1366; 1987, 327, 1014, 1294, 2191; 1989, 160, 1650; 1991, 663, 1665; 1993, 367, 859, 1493, 2084, 2085; 1995, 128, 582; 1997, 1973, 2607, 3342; 1999, 581, 590, 2242, 2407, 3039, 3044; 2001, 158, 963, 1334; 2001 Special Session, 233; 2003, 289, 306, 2165; 2003, 20th Special Session, 191; 2005, 22nd Special Session, 144; 2009, 2297; 2010, 26th Special Session, 86; 2011, 936, 2649; 2013, 9, 3314)



NRS 233B.0395 - Ratification of Nevada Administrative Code.

The Nevada Administrative Code as most recently revised or supplemented before May 15, 1987, and the text of those regulations which have been prepared by the Legislative Counsel for inclusion in the Nevada Administrative Code on or before May 15, 1987, but have not been included, are hereby ratified.

(Added to NRS by 1987, 1581)



NRS 233B.040 - Regulations: Adoption; enforcement; contents; adoption of material by reference; agency to explain failure to adopt.

1. To the extent authorized by the statutes applicable to it, each agency may adopt reasonable regulations to aid it in carrying out the functions assigned to it by law and shall adopt such regulations as are necessary to the proper execution of those functions. If adopted and filed in accordance with the provisions of this chapter, the following regulations have the force of law and must be enforced by all peace officers:

(a) The Nevada Administrative Code; and

(b) Temporary and emergency regulations.

In every instance, the power to adopt regulations to carry out a particular function is limited by the terms of the grant of authority pursuant to which the function was assigned.

2. Every regulation adopted by an agency must include:

(a) A citation of the authority pursuant to which it, or any part of it, was adopted; and

(b) The address of the agency and, to the extent not elsewhere provided in the regulation, a brief explanation of the procedures for obtaining clarification of the regulation or relief from the strict application of any of its terms, if the agency is authorized by a specific statute to grant such relief, or otherwise dealing with the agency in connection with the regulation.

3. An agency may adopt by reference in a regulation material published by another authority in book or pamphlet form if:

(a) It files one copy of the publication with the Secretary of State and one copy with the State Library and Archives Administrator, and makes at least one copy available for public inspection with its regulations; and

(b) The reference discloses the source and price for purchase of the publication.

An agency shall not attempt to incorporate any other material in a regulation by reference.

4. An agency shall adopt a proposed regulation not later than 2 years after the date on which the proposed regulation is submitted to the Legislative Counsel pursuant to subsection 1 of NRS 233B.063. If an agency does not adopt a proposed regulation within the time prescribed by this subsection, the executive head of the agency shall appear personally before the Legislative Commission and explain why the proposed regulation has not been adopted.

(Added to NRS by 1965, 963; A 1971, 804; 1977, 1385; 1985, 366, 1488; 1997, 3151; 2013, 77)



NRS 233B.045 - Treatment of regulations adopted by certain entities other than agencies.

The Legislative Counsel shall treat regulations adopted by entities other than agencies in the same manner as regulations adopted by agencies if the entity is required by statute to adopt the regulation in the manner prescribed by this chapter.

(Added to NRS by 2001, 2316)



NRS 233B.050 - Rules of practice; public inspection of regulations, orders, decisions and opinions; review of rules of practice and regulations; validity.

1. In addition to other regulation-making requirements imposed by law, each agency shall:

(a) Adopt rules of practice, setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the agency.

(b) Make available for public inspection all rules of practice and regulations adopted or used by the agency in the discharge of its functions and that part of the Nevada Administrative Code which contains its regulations.

(c) Make available for public inspection all final orders, decisions and opinions except those expressly made confidential or privileged by statute.

(d) Review its rules of practice at least once every 3 years and file with the Secretary of State a statement setting forth the date on which the most recent review of those rules was completed and describing any revisions made as a result of the review.

(e) Review its regulations at least once every 10 years to determine whether it should amend or repeal any of the regulations. Within 30 days after completion of the review, the agency shall submit a report to the Legislative Counsel for distribution to the next regular session of the Legislature. The report must include the date on which the agency completed its review of the regulations and describe any regulation that must be amended or repealed as a result of the review.

2. A regulation, rule, final order or decision of an agency is not valid or effective against any person or party, nor may it be invoked by the agency for any purpose, until it has been made available for public inspection as required in this section, except that this provision does not apply in favor of any person or party who has actual knowledge thereof.

(Added to NRS by 1965, 963; A 1977, 1386; 1979, 972; 1995, 129; 1997, 184; 1999, 2203)



NRS 233B.060 - Notice of adoption, amendment or repeal of permanent or temporary regulation; adoption of permanent regulation after adoption of temporary regulation.

1. Except as otherwise provided in subsection 2 and NRS 233B.061, before adopting, amending or repealing:

(a) A permanent regulation, the agency must, after receiving the approved or revised text of the proposed regulation prepared by the Legislative Counsel pursuant to NRS 233B.063, give at least 30 days notice of its intended action, unless a shorter period of notice is specifically permitted by statute.

(b) A temporary regulation, the agency must give at least 30 days notice of its intended action, unless a shorter period of notice is specifically permitted by statute.

2. Except as otherwise provided in subsection 3, if an agency has adopted a temporary regulation after notice and the opportunity for a hearing as provided in this chapter, it may adopt, after providing a second notice and the opportunity for a hearing, a permanent regulation, but the language of the permanent regulation must first be approved or revised by the Legislative Counsel and the adopted regulation must be approved by the Legislative Commission or the Subcommittee to Review Regulations appointed pursuant to subsection 6 of NRS 233B.067.

3. If the Public Utilities Commission of Nevada has adopted a temporary regulation after notice and the opportunity for a hearing as provided in this chapter, it may adopt a substantively equivalent permanent regulation without further notice or hearing, but the language of the permanent regulation must first be approved or revised by the Legislative Counsel and the adopted regulation must be approved by the Legislative Commission or the Subcommittee to Review Regulations.

(Added to NRS by 1965, 964; A 1973, 621; 1975, 1157, 1413; 1977, 1386, 1547, 1549; 1981, 186; 1983, 1123, 1244; 1995, 130; 1997, 1973; 2007, 871; 2009, 2284)



NRS 233B.0601 - Notice of meeting or workshop regarding adoption of permanent or temporary regulation: Agency to provide electronic copy to Legislative Counsel Bureau for posting on website.

At the same time that an agency provides notice of any meeting or workshop relating to the adoption of a proposed regulation pursuant to this chapter or NRS 241.020, the agency shall submit an electronic copy of the notice to the Director of the Legislative Counsel Bureau. The Director shall cause the notice to be posted on the same day on the Internet website maintained by the Legislative Counsel Bureau.

(Added to NRS by 2013, 77)



NRS 233B.0603 - Contents and form of notice of intent to adopt, amend or repeal permanent or temporary regulation; solicitation of comments from public or affected businesses.

1. The notice of intent to act upon a regulation required pursuant to NRS 233B.060 must:

(a) Include:

(1) A statement of the need for and purpose of the proposed regulation.

(2) If the proposed regulation is a temporary regulation, either the terms or substance of the proposed regulation or a description of the subjects and issues involved.

(3) If the proposed regulation is a permanent regulation, a statement explaining how to obtain the approved or revised text of the proposed regulation prepared by the Legislative Counsel pursuant to NRS 233B.063.

(4) A statement of the estimated economic effect of the regulation on the business which it is to regulate and on the public. These must be stated separately and in each case must include:

(I) Both adverse and beneficial effects; and

(II) Both immediate and long-term effects.

(5) A statement identifying the methods used by the agency in determining the impact on a small business prepared pursuant to subsection 3 of NRS 233B.0608.

(6) The estimated cost to the agency for enforcement of the proposed regulation.

(7) A description of any regulations of other state or local governmental agencies which the proposed regulation overlaps or duplicates and a statement explaining why the duplication or overlapping is necessary. If the regulation overlaps or duplicates a federal regulation, the notice must include the name of the regulating federal agency.

(8) If the regulation is required pursuant to federal law, a citation and description of the federal law.

(9) If the regulation includes provisions which are more stringent than a federal regulation that regulates the same activity, a summary of such provisions.

(10) The time when, the place where and the manner in which interested persons may present their views regarding the proposed regulation.

(b) If the proposed regulation is a temporary regulation, state each address at which the text of the proposed regulation may be inspected and copied.

(c) Include an exact copy of the provisions of subsection 2 of NRS 233B.064.

(d) Include a statement indicating whether the regulation establishes a new fee or increases an existing fee.

(e) Be mailed to all persons who have requested in writing that they be placed upon a mailing list, which must be kept by the agency for that purpose.

(f) Be submitted to the Legislative Counsel Bureau for inclusion in the Register of Administrative Regulations created pursuant to NRS 233B.0653. The publication of a notice of intent to act upon a regulation in the Register does not satisfy the requirements for notice set forth in paragraph (e).

2. The Attorney General may by regulation prescribe the form of notice to be used.

3. In addition to distributing the notice to each recipient of the agency s regulations, the agency shall also solicit comment generally from the public and from businesses to be affected by the proposed regulation.

(Added to NRS by 1983, 1124; A 1995, 130, 239; 1997, 184, 1390; 2005, 1479; 2007, 872)



NRS 233B.0607 - Proposed permanent or temporary regulation: Filing; availability; contents.

1. The agency shall at the time of giving the notice of intent to act upon a regulation required pursuant to NRS 233B.060:

(a) Deposit one copy of the notice and text of the proposed regulation with the State Library and Archives Administrator;

(b) Keep at least one copy of the notice and text available in each of its offices from the date of the notice to the date of the hearing, for inspection and copying by the public; and

(c) If the agency does not maintain an office in a county, deposit one copy of the notice and text with the librarian of the main public library in the county.

2. The text of the proposed regulation so disseminated must include the entire text of any section of the Nevada Administrative Code which is proposed for amendment or repeal.

3. After the final version of an adopted regulation is received, each such librarian may discard the deposited copy of the text of the proposed regulation.

(Added to NRS by 1983, 1125; A 1983, 1245; 1985, 1489; 1995, 130; 1997, 3151; 2007, 873)



NRS 233B.0608 - Proposed permanent or temporary regulation: Determination of impact on small businesses; consultation with owners and officers of small businesses; analysis of likely impact on small business; consideration of methods to reduce impact on small businesses; preparation of small business impact statement; requirement to include impact statement in submission to Legislative Counsel Bureau.

1. Before conducting a workshop for a proposed regulation pursuant to NRS 233B.061, an agency shall make a concerted effort to determine whether the proposed regulation is likely to:

(a) Impose a direct and significant economic burden upon a small business; or

(b) Directly restrict the formation, operation or expansion of a small business.

2. If an agency determines pursuant to subsection 1 that a proposed regulation is likely to impose a direct and significant economic burden upon a small business or directly restrict the formation, operation or expansion of a small business, the agency shall:

(a) Insofar as practicable, consult with owners and officers of small businesses that are likely to be affected by the proposed regulation.

(b) Conduct or cause to be conducted an analysis of the likely impact of the proposed regulation on small businesses. Insofar as practicable, the analysis must be conducted by the employee of the agency who is most knowledgeable about the subject of the proposed regulation and its likely impact on small businesses or by a consultant or other independent contractor who has such knowledge and is retained by the agency.

(c) Consider methods to reduce the impact of the proposed regulation on small businesses, including, without limitation:

(1) Simplifying the proposed regulation;

(2) Establishing different standards of compliance for a small business; and

(3) Modifying a fee or fine set forth in the regulation so that a small business is authorized to pay a lower fee or fine.

(d) Prepare a small business impact statement and make copies of the statement available to the public not less than 15 days before the workshop conducted and the public hearing held pursuant to NRS 233B.061. A copy of the statement must accompany the notice required by subsection 2 of NRS 233B.061 and the agenda for the public hearing held pursuant to that section.

3. The agency shall prepare a statement identifying the methods used by the agency in determining the impact of a proposed regulation on a small business and the reasons for the conclusions of the agency. The director, executive head or other person who is responsible for the agency shall sign the statement certifying that, to the best of his or her knowledge or belief, a concerted effort was made to determine the impact of the proposed regulation on small businesses and that the information contained in the statement is accurate.

4. Each adopted regulation which is submitted to the Legislative Counsel pursuant to NRS 233B.067 must be accompanied by a copy of the small business impact statement and the statement made pursuant to subsection 3. If the agency revises a regulation after preparing the small business impact statement and the statement made pursuant to subsection 3, the agency must include an explanation of the revision and the effect of the change on small businesses.

(Added to NRS by 1999, 2070; A 2005, 1480; 2013, 2305)



NRS 233B.0609 - Proposed permanent or temporary regulation: Contents of small business impact statement; person responsible for agency to sign impact statement.

1. A small business impact statement prepared pursuant to NRS 233B.0608 must set forth the following information:

(a) A description of the manner in which comment was solicited from affected small businesses, a summary of their response and an explanation of the manner in which other interested persons may obtain a copy of the summary.

(b) The manner in which the analysis was conducted.

(c) The estimated economic effect of the proposed regulation on the small businesses which it is to regulate, including, without limitation:

(1) Both adverse and beneficial effects; and

(2) Both direct and indirect effects.

(d) A description of the methods that the agency considered to reduce the impact of the proposed regulation on small businesses and a statement regarding whether the agency actually used any of those methods.

(e) The estimated cost to the agency for enforcement of the proposed regulation.

(f) If the proposed regulation provides a new fee or increases an existing fee, the total annual amount the agency expects to collect and the manner in which the money will be used.

(g) If the proposed regulation includes provisions which duplicate or are more stringent than federal, state or local standards regulating the same activity, an explanation of why such duplicative or more stringent provisions are necessary.

(h) The reasons for the conclusions of the agency regarding the impact of a regulation on small businesses.

2. The director, executive head or other person who is responsible for the agency shall sign the small business impact statement certifying that, to the best of his or her knowledge or belief, the information contained in the statement was prepared properly and is accurate.

(Added to NRS by 1999, 2071; A 2013, 2306)



NRS 233B.061 - Proposed permanent or temporary regulation: Public comment; workshop; public hearing; applicability of Open Meeting Law.

1. All interested persons must be afforded a reasonable opportunity to submit data, views or arguments upon a proposed regulation, orally or in writing.

2. Before holding the public hearing required pursuant to subsection 3, an agency shall conduct at least one workshop to solicit comments from interested persons on one or more general topics to be addressed in a proposed regulation. Not less than 15 days before the workshop, the agency shall provide notice of the time and place set for the workshop:

(a) In writing to each person who has requested to be placed on a mailing list; and

(b) In any other manner reasonably calculated to provide such notice to the general public and any business that may be affected by a proposed regulation which addresses the general topics to be considered at the workshop.

3. With respect to substantive regulations, the agency shall set a time and place for an oral public hearing, but if no one appears who will be directly affected by the proposed regulation and requests an oral hearing, the agency may proceed immediately to act upon any written submissions. The agency shall consider fully all written and oral submissions respecting the proposed regulation.

4. An agency shall not hold the public hearing required pursuant to subsection 3 on the same day that the agency holds the workshop required pursuant to subsection 2.

5. Each workshop and public hearing required pursuant to subsections 2 and 3 must be conducted in accordance with the provisions of chapter 241 of NRS.

(Added to NRS by 1983, 1125; A 1989, 571; 1997, 185; 2005, 1407; 2007, 873; 2009, 2284)



NRS 233B.0613 - Emergency regulations.

1. If an agency determines that an emergency exists, it shall submit to the Governor a written statement of the emergency which sets forth the reasons for the determination. If the Governor endorses the statement of the emergency by written endorsement at the end of the full text of the statement of emergency on the original copy of a proposed regulation, the regulation may be adopted and become effective immediately upon its being filed in the Office of the Secretary of State pursuant to subsection 3 of NRS 233B.070. The statement of the emergency endorsed by the Governor must be included as a part of the regulation for all purposes.

2. If practicable, the agency shall, not later than 9 a.m. on the first working day before the date on which the emergency regulation is filed in the Office of the Secretary of State pursuant to subsection 3 of NRS 233B.070, make the emergency regulation available to the public by:

(a) Providing a copy of the emergency regulation to a member of the public upon request; and

(b) Making a copy of the emergency regulation available on its website on the Internet, if any.

3. If practicable, the agency shall, not later than 9 a.m. on the first working day before the date of any hearing at which the agency considers the emergency regulation, make the version of the proposed emergency regulation that will be considered at the hearing available to the public by:

(a) Providing a copy of the proposed emergency regulation to a member of the public upon request; and

(b) Making a copy of the proposed emergency regulation available on its website on the Internet, if any.

4. A regulation adopted pursuant to this section may be effective for a period of not longer than 120 days. A regulation may be adopted by this emergency procedure only once.

5. If an agency adopts, after providing notice and the opportunity for a hearing as required in this chapter, a permanent or temporary regulation which becomes effective and is substantially identical to its effective emergency regulation, the emergency regulation expires automatically on the effective date of the temporary or permanent regulation.

(Added to NRS by 1983, 1125; A 1983, 1245; 1995, 131, 2580; 2003, 2005; 2011, 406)



NRS 233B.0617 - Limitation on objections to regulation.

No regulation adopted after July 1, 1965, is valid unless adopted in substantial compliance with this chapter but no objection to any regulation on the ground of noncompliance with the procedural requirements of NRS 233B.060 to 233B.0617, inclusive, may be made more than 2 years after its effective date. Regulations in effect on July 1, 1965, continue in effect until amended or repealed in accordance with the provisions of this chapter, if an original and two copies were deposited with the Secretary of State on or before July 1, 1965.

(Added to NRS by 1983, 1125)



NRS 233B.062 - Policies for drafting and accessibility of regulations; guidelines; permanent regulations to be included in Nevada Administrative Code; distribution of emergency and temporary regulations.

1. It is the policy of this State that every regulation of an agency be made easily accessible to the public and expressed in clear and concise language. To assist in carrying out this policy:

(a) The Attorney General must develop guidelines for drafting regulations; and

(b) Every permanent regulation must be incorporated, excluding any forms used by the agency, any publication adopted by reference, the title, any signature and other formal parts, in the Nevada Administrative Code, and every emergency or temporary regulation must be distributed in the same manner as the Nevada Administrative Code.

2. It is the policy of this State that persons with physical, mental or cognitive disabilities are to be referred to in the Nevada Administrative Code using language that is commonly viewed as respectful and sentence structure that refers to the person before referring to the person s disability, in the same manner as provided in NRS 220.125 for Nevada Revised Statutes.

3. The Legislative Counsel shall:

(a) Include each permanent regulation in the Nevada Administrative Code; and

(b) Distribute in the same manner as the Nevada Administrative Code each emergency or temporary regulation,

that is required to be adopted pursuant to the provisions of this chapter and which is adopted by an entity other than an agency.

4. The Legislative Commission may authorize inclusion in the Nevada Administrative Code of the regulations of an agency otherwise exempted from the requirements of this chapter.

(Added to NRS by 1977, 1381; A 1997, 186, 1391; 2001, 1422; 2007, 907)



NRS 233B.063 - Submission of proposed permanent regulation to Legislative Counsel; duties of Legislative Counsel; adoption of temporary regulation.

1. An agency that intends to adopt, amend or repeal a permanent regulation must deliver to the Legislative Counsel a copy of the proposed regulation. The Legislative Counsel shall examine and if appropriate revise the language submitted so that it is clear, concise and suitable for incorporation in the Nevada Administrative Code, but shall not alter the meaning or effect without the consent of the agency.

2. Unless the proposed regulation is submitted to the Legislative Counsel between July 1 of an even-numbered year and July 1 of the succeeding odd-numbered year, the Legislative Counsel shall deliver the approved or revised text of the regulation within 30 days after it is submitted to the Legislative Counsel. If the proposed or revised text of a regulation is changed before adoption, the agency shall submit the changed text to the Legislative Counsel, who shall examine and revise it if appropriate pursuant to the standards of subsection 1. Unless it is submitted between July 1 of an even-numbered year and July 1 of the succeeding odd-numbered year, the Legislative Counsel shall return it with any appropriate revisions within 30 days. If the agency is a licensing board as defined in NRS 439B.225 and the proposed regulation relates to standards for the issuance or renewal of licenses, permits or certificates of registration issued to a person or facility regulated by the agency, the Legislative Counsel shall also deliver one copy of the approved or revised text of the regulation to the Legislative Committee on Health Care.

3. An agency may adopt a temporary regulation between August 1 of an even-numbered year and July 1 of the succeeding odd-numbered year without following the procedure required by this section and NRS 233B.064, but any such regulation expires by limitation on November 1 of the odd-numbered year. A substantively identical permanent regulation may be subsequently adopted.

4. An agency may amend or suspend a permanent regulation between August 1 of an even-numbered year and July 1 of the succeeding odd-numbered year by adopting a temporary regulation in the same manner and subject to the same provisions as prescribed in subsection 3.

(Added to NRS by 1977, 1381; A 1989, 57, 621; 1991, 940; 1993, 514; 2003, 2005; 2007, 874; 2009, 531, 2285)



NRS 233B.0633 - Temporary regulation: Review by Legislative Commission or Subcommittee to Review Regulations; approval of or objection by Commission or Subcommittee; revision and resubmission by agency.

1. Upon the request of a Legislator, the Legislative Commission may examine a temporary regulation adopted by an agency that is not yet effective pursuant to subsection 2 of NRS 233B.070 to determine whether the temporary regulation conforms to the statutory authority pursuant to which it was adopted and whether the temporary regulation carries out the intent of the Legislature in granting that authority.

2. If a temporary regulation that the Legislative Commission is requested to examine pursuant to subsection 1 was required to be adopted by the agency pursuant to a federal statute or regulation and the temporary regulation exceeds the specific statutory authority of the agency or sets forth requirements that are more stringent than a statute of this State, the agency shall submit a statement to the Legislative Commission that adoption of the temporary regulation was required by a federal statute or regulation. The statement must include the specific citation of the federal statute or regulation requiring such adoption.

3. Except as otherwise provided in subsection 4, the Legislative Commission shall:

(a) Review the temporary regulation at its next regularly scheduled meeting if the request for examination of the temporary regulation is received more than 10 working days before the meeting; or

(b) Refer the temporary regulation for review to the Subcommittee to Review Regulations appointed pursuant to subsection 6 of NRS 233B.067.

4. If an agency determines that an emergency exists which requires a temporary regulation of the agency for which a Legislator requested an examination pursuant to subsection 1 to become effective before the next meeting of the Legislative Commission is scheduled to be held, the agency may notify the Legislative Counsel in writing of the emergency. Upon receipt of such a notice, the Legislative Counsel shall refer the temporary regulation for review by the Subcommittee to Review Regulations as soon as practicable.

5. If the Legislative Commission, or the Subcommittee to Review Regulations if the temporary regulation was referred, approves the temporary regulation, the Legislative Counsel shall notify the agency that the agency may file the temporary regulation with the Secretary of State. If the Commission or the Subcommittee objects to the temporary regulation after determining that:

(a) If subsection 2 is applicable, the temporary regulation is not required pursuant to a federal statute or regulation;

(b) The temporary regulation does not conform to statutory authority; or

(c) The temporary regulation does not carry out legislative intent,

the Legislative Counsel shall attach to the temporary regulation a written notice of the objection, including, if practicable, a statement of the reasons for the objection, and shall promptly return the temporary regulation to the agency.

6. If the Legislative Commission or the Subcommittee to Review Regulations has objected to a temporary regulation, the agency that adopted the temporary regulation shall revise the temporary regulation to conform to the statutory authority pursuant to which it was adopted and to carry out the intent of the Legislature in granting that authority and return it to the Legislative Counsel within 60 days after the agency received the written notice of the objection to the temporary regulation pursuant to subsection 5. Upon receipt of the revised temporary regulation, the Legislative Counsel shall resubmit the temporary regulation to the Legislative Commission or the Subcommittee for review. If the Legislative Commission or the Subcommittee approves the revised temporary regulation, the Legislative Counsel shall notify the agency that the agency may file the revised temporary regulation with the Secretary of State.

7. If the Legislative Commission or the Subcommittee to Review Regulations objects to the revised temporary regulation, the Legislative Counsel shall attach to the revised temporary regulation a written notice of the objection, including, if practicable, a statement of the reasons for the objection, and shall promptly return the revised temporary regulation to the agency. The agency shall continue to revise it and resubmit it to the Legislative Commission or the Subcommittee within 30 days after the agency received the written notice of the objection to the revised temporary regulation.

(Added to NRS by 2003, 2003; A 2007, 874; 2009, 2285)



NRS 233B.0635 - Permanent regulation: Reimbursement of Legislative Counsel Bureau for cost of examination and revision.

1. Except as otherwise provided in this section, each agency which submits a regulation for examination and revision pursuant to subsection 1 or 2 of NRS 233B.063 shall reimburse the Legislative Counsel Bureau for the cost of the examination and revision. The Legislative Commission shall establish the amount of reimbursement required pursuant to this subsection.

2. The reimbursement required pursuant to subsection 1:

(a) Must be an hourly fee for each hour spent by employees of the Legal Division of the Legislative Counsel Bureau in examining and revising the regulation. The hourly fee must not exceed the average hourly salary of the persons whose salaries are reimbursed pursuant to this section.

(b) Must be established at a rate calculated to generate the amount approved in the budget of the Legislative Counsel Bureau for such reimbursement.

(c) Must not be charged to agencies whose budgets are supported entirely from the State General Fund.

(Added to NRS by 1993, 856; A 1993, 2266)



NRS 233B.064 - Permanent regulation not to be adopted until text approved or revised by Legislative Counsel; agency s reasons for adoption.

1. An agency shall not adopt, amend or repeal a permanent regulation until it has received from the Legislative Counsel the approved or revised text of the regulation in the form to be adopted. The agency shall immediately notify the Legislative Counsel in writing of the date of adoption of each regulation adopted.

2. Upon adoption of any regulation, the agency, if requested to do so by an interested person, either before adoption or within 30 days thereafter, shall issue a concise statement of the principal reasons for and against its adoption, and incorporate therein its reason for overruling the consideration urged against its adoption.

(Added to NRS by 1977, 1382; A 1997, 1391)



NRS 233B.065 - Production and distribution of Nevada Administrative Code.

1. The Legislative Counsel shall prescribe the numbering, page size, style and typography of the Nevada Administrative Code. For convenience of reproduction in the Nevada Administrative Code, the Legislative Counsel may prescribe the same matters in original agency regulations.

2. The Legislative Counsel shall cause to be included in the Nevada Administrative Code the:

(a) Date on which an agency last completed a review of its regulations pursuant to paragraph (e) of subsection 1 of NRS 233B.050; and

(b) Citation of authority pursuant to which the agency adopted each section of a permanent regulation.

3. The Legislative Counsel shall prepare or cause the State Printer to prepare such sets of the Nevada Administrative Code and of supplementary pages as are required from time to time. A set must be provided to and kept respectively:

(a) By the Secretary of State as the master copy;

(b) By the State Library and Archives Administrator for public use;

(c) By the Attorney General for his or her use and that of the Executive Department; and

(d) By the Legislative Counsel for his or her use and that of the Legislature.

The Legislative Commission may direct the preparation of additional sets or pages, or both, and specify the places where those sets or parts of sets are to be kept and the uses to be made of them.

4. The Legislative Counsel shall, without charge, provide:

(a) A complete set of the Nevada Administrative Code, upon request, to each person who is on July 1, 1985, or who becomes after that date a member of the Legislature; and

(b) To each Legislator who has so acquired the Nevada Administrative Code, the replacement or supplementary pages which are issued during the Legislator s term of office.

5. Each agency shall reimburse the Legislative Counsel Bureau and the State Printing Office for their respective costs in preparing and keeping current that agency s portion of the Nevada Administrative Code in the number of copies required for official and public use. If additional sets or pages are sold, the Legislative Commission shall set sale prices sufficient to recover at least the cost of production and distribution of the additional sets or pages.

(Added to NRS by 1977, 1382; A 1985, 38, 463, 1489; 1993, 1494; 1997, 18, 186, 1391, 3152; 1999, 642, 645; 2005, 1085)



NRS 233B.0653 - Register of Administrative Regulations: Contents; frequency of publication; distribution and sale; immunity for omissions.

1. The Legislative Counsel shall prepare and publish or cause to be prepared and published a Register of Administrative Regulations. The Register must include the following information regarding each permanent regulation adopted by an agency:

(a) The proposed and adopted text of the regulation and any revised version of the regulation;

(b) The notice of intent to act upon the regulation set forth in NRS 233B.0603;

(c) The written notice of adoption of the regulation required pursuant to NRS 233B.064;

(d) The informational statement required pursuant to NRS 233B.066; and

(e) The effective date of the regulation, as determined pursuant to NRS 233B.070.

In carrying out the duties set forth in this subsection, the Legislative Counsel may use the services of the State Printing Office.

2. The Legislative Counsel shall publish the Register not less than 10 times per year but not more than once every 2 weeks.

3. The Register must be provided to and maintained by:

(a) The Secretary of State;

(b) The Attorney General;

(c) The Supreme Court Law Library;

(d) The State Library and Archives;

(e) Each county clerk;

(f) Each county library; and

(g) The Legislative Counsel Bureau.

4. The Legislative Counsel may sell an additional copy of the Register to any person or governmental entity that requests a copy, at a price which does not exceed the cost of publishing the additional copy.

5. The Legislative Counsel is immune from civil liability which may result from failure to include any information in the Register.

(Added to NRS by 1997, 1389; A 2005, 1085)



NRS 233B.0656 - Register of Administrative Regulations: Access via Internet.

1. The Legislative Counsel shall, without charge, make available for access on the Internet or its successor, if any, the information contained in the Register of Administrative Regulations created pursuant to NRS 233B.0653. The Legislative Counsel may determine the manner in which this information is compiled and must revise the information at least as often as the Register is published pursuant to NRS 233B.0653.

2. This section must not be construed to require the Legislative Counsel to provide any equipment or service that would enable a person to access the Internet.

(Added to NRS by 1997, 1390)



NRS 233B.0658 - Explanatory statement required concerning emergency actions; contents of statement; inclusion in Register of Administrative Regulations.

An agency that takes an emergency action as described in paragraph (l) of subsection 2 of NRS 233B.038 shall file with the Legislative Counsel within 5 working days after taking the action a statement that describes the action taken and the reason for the action. If the agency is prohibited by federal law, regulation, interpretation or instruction from describing the action taken or the reason for the action, the statement must cite the federal law, regulation, interpretation or instruction that prohibits such disclosure. The Legislative Counsel shall include a statement filed pursuant to this section in the Register of Administrative Regulations published pursuant to NRS 233B.0653.

(Added to NRS by 1999, 2405)



NRS 233B.066 - Informational statement required concerning adopted permanent or temporary regulation; contents of statement.

1. Except as otherwise provided in subsection 2, each adopted regulation which is submitted to the Legislative Counsel pursuant to NRS 233B.067 or filed with the Secretary of State pursuant to subsection 2 or 3 of NRS 233B.070 must be accompanied by a statement concerning the regulation which contains the following information:

(a) A clear and concise explanation of the need for the adopted regulation.

(b) A description of how public comment was solicited, a summary of the public response and an explanation of how other interested persons may obtain a copy of the summary.

(c) The number of persons who:

(1) Attended each hearing;

(2) Testified at each hearing; and

(3) Submitted to the agency written statements.

(d) For each person identified in subparagraphs (2) and (3) of paragraph (c), the following information if provided to the agency conducting the hearing:

(1) Name;

(2) Telephone number;

(3) Business address;

(4) Business telephone number;

(5) Electronic mail address; and

(6) Name of entity or organization represented.

(e) A description of how comment was solicited from affected businesses, a summary of their response and an explanation of how other interested persons may obtain a copy of the summary.

(f) If the regulation was adopted without changing any part of the proposed regulation, a summary of the reasons for adopting the regulation without change.

(g) The estimated economic effect of the regulation on the business which it is to regulate and on the public. These must be stated separately, and in each case must include:

(1) Both adverse and beneficial effects; and

(2) Both immediate and long-term effects.

(h) The estimated cost to the agency for enforcement of the proposed regulation.

(i) A description of any regulations of other state or government agencies which the proposed regulation overlaps or duplicates and a statement explaining why the duplication or overlapping is necessary. If the regulation overlaps or duplicates a federal regulation, the name of the regulating federal agency.

(j) If the regulation includes provisions which are more stringent than a federal regulation which regulates the same activity, a summary of such provisions.

(k) If the regulation provides a new fee or increases an existing fee, the total annual amount the agency expects to collect and the manner in which the money will be used.

2. The requirements of paragraphs (b) to (f), inclusive, of subsection 1 do not apply to emergency regulations.

(Added to NRS by 1981, 186; A 1987, 1581; 1989, 572; 1995, 131, 2580; 2003, 2006; 2011, 379; 2013, 78)



NRS 233B.0665 - Failure to submit informational statement concerning permanent regulation.

If a regulation submitted to the Legislative Counsel Bureau pursuant to NRS 233B.067 is not accompanied by an informational statement which complies with the requirements of NRS 233B.066 or a small business impact statement which complies with the requirements of NRS 233B.0608 and 233B.0609, the Legislative Counsel shall return the regulation to the agency with a note indicating the statement which is missing. Unless the missing statement is supplied, the Legislative Counsel shall not submit the regulation to the Legislative Commission or the Subcommittee to Review Regulations, as applicable, and the regulation never becomes effective.

(Added to NRS by 1981, 186; A 1995, 2583; 1999, 2204; 2007, 876; 2013, 2307)



NRS 233B.067 - Permanent regulation: Review by Legislative Commission or Subcommittee to Review Regulations; approval of or rejection by Commission or Subcommittee; appointment of members to Subcommittee.

1. After adopting a permanent regulation, the agency shall submit the informational statement prepared pursuant to NRS 233B.066 and one copy of each regulation adopted to the Legislative Counsel for review by the Legislative Commission to determine whether to approve the regulation. The Legislative Counsel shall endorse on the original and the copy of each adopted regulation the date of their receipt. The Legislative Counsel shall maintain the copy of the regulation in a file and make the copy available for public inspection for 2 years.

2. If an agency submits an adopted regulation to the Legislative Counsel pursuant to subsection 1 that:

(a) The agency is required to adopt pursuant to a federal statute or regulation; and

(b) Exceeds the specific statutory authority of the agency or sets forth requirements that are more stringent than a statute of this State,

it shall include a statement that adoption of the regulation is required by a federal statute or regulation. The statement must include the specific citation of the federal statute or regulation requiring such adoption.

3. Except as otherwise provided in subsection 4, the Legislative Commission shall:

(a) Review the regulation at its next regularly scheduled meeting if the regulation is received more than 10 working days before the meeting; or

(b) Refer the regulation for review to the Subcommittee to Review Regulations appointed pursuant to subsection 6.

4. If an agency determines that an emergency exists which requires a regulation of the agency submitted pursuant to subsection 1 to become effective before the next meeting of the Legislative Commission is scheduled to be held, the agency may notify the Legislative Counsel in writing of the emergency. Upon receipt of such a notice, the Legislative Counsel shall refer the regulation for review by the Subcommittee to Review Regulations. The Subcommittee shall meet to review the regulation as soon as practicable.

5. If the Legislative Commission, or the Subcommittee to Review Regulations if the regulation was referred, approves the regulation, the Legislative Counsel shall promptly file the regulation with the Secretary of State and notify the agency of the filing. If the Commission or Subcommittee objects to the regulation after determining that:

(a) If subsection 2 is applicable, the regulation is not required pursuant to a federal statute or regulation;

(b) The regulation does not conform to statutory authority;

(c) The regulation does not carry out legislative intent;

(d) The small business impact statement is inaccurate, incomplete or did not adequately consider or significantly underestimated the economic effect of the regulation on small businesses; or

(e) The agency has not provided a satisfactory explanation of the need for the regulation in its informational statement as required pursuant to NRS 233B.066, or the informational statement is insufficient or incomplete,

the Legislative Counsel shall attach to the regulation a written notice of the objection, including, if practicable, a statement of the reasons for the objection, and shall promptly return the regulation to the agency.

6. As soon as practicable after each regular legislative session, the Legislative Commission shall appoint a Subcommittee to Review Regulations consisting of at least three members or alternate members of the Legislative Commission.

(Added to NRS by 1977, 1546; A 1979, 223, 1357; 1981, 508; 1985, 256; 1987, 1581; 1993, 856; 1995, 132, 2581; 1997, 275, 1602; 1999, 2204; 2003, 2006; 2005, 2687; 2007, 876; 2009, 2287; 2011, 3674; 2013, 79, 2307)



NRS 233B.0675 - Permanent regulation: Revision and resubmission of regulation objected to by Legislative Commission or Subcommittee to Review Regulations; approval of or objection to revised regulation by Commission or Subcommittee.

1. If the Legislative Commission, or the Subcommittee to Review Regulations appointed pursuant to subsection 6 of NRS 233B.067, has objected to a regulation, the agency shall revise the regulation to conform to the statutory authority pursuant to which it was adopted and to carry out the intent of the Legislature in granting that authority and return it to the Legislative Counsel within 60 days after the agency received the written notice of the objection to the regulation pursuant to NRS 233B.067. Upon receipt of the revised regulation, the Legislative Counsel shall resubmit the regulation to the Commission or Subcommittee for review. If the Commission or Subcommittee approves the revised regulation, the Legislative Counsel shall promptly file the revised regulation with the Secretary of State and notify the agency of the filing.

2. If the Legislative Commission or Subcommittee objects to the revised regulation, the Legislative Counsel shall attach to the revised regulation a written notice of the objection, including, if practicable, a statement of the reasons for the objection, and shall promptly return the revised regulation to the agency. The agency shall continue to revise it and resubmit it to the Commission or Subcommittee within 30 days after the agency received the written notice of the objection to the revised regulation.

(Added to NRS by 1981, 510; A 1987, 1582; 1997, 276; 1999, 902, 2205; 2005, 2688; 2007, 877; 2009, 2288)



NRS 233B.0677 - Meeting to review adopted temporary or permanent regulations: Written notice; list of regulations to be reviewed to be posted on website maintained by Legislative Counsel Bureau.

1. Before holding a meeting to review temporary regulations pursuant to NRS 233B.0633 or adopted regulations pursuant to NRS 233B.067 or 233B.0675, the Legislative Commission or the Subcommittee to Review Regulations appointed pursuant to subsection 6 of NRS 233B.067, as applicable, shall provide written notice of the meeting at least 3 working days before the meeting. The notice must include, without limitation:

(a) A list of the regulations that the Legislative Commission or the Subcommittee to Review Regulations will review at the meeting; and

(b) An explanation of the manner in which a person may obtain a copy of a regulation that the Legislative Commission or Subcommittee to Review Regulations will review at the meeting.

2. If the Legislative Counsel Bureau maintains a website on the Internet or its successor, the Legislative Counsel Bureau shall, at least 3 working days before the Legislative Commission or the Subcommittee to Review Regulations holds a meeting to review temporary regulations pursuant to NRS 233B.0633 or adopted regulations pursuant to NRS 233B.067 or 233B.0675, post on its website a list of the regulations that the Legislative Commission or the Subcommittee to Review Regulations will review at the meeting, unless the Legislative Counsel Bureau is unable to do so because of technical problems relating to the operation or maintenance of its website.

(Added to NRS by 2007, 871)



NRS 233B.0681 - Early review of permanent regulation by Legislative Commission; waiver of review.

The Legislative Commission may provide for:

1. Its early review of a proposed permanent regulation after the agency has given notice of a hearing on the regulation but before the hearing is held. If the permanent regulation adopted after the hearing is identical to the regulation submitted for early review, the Legislative Counsel shall promptly file the regulation with the Secretary of State and notify the agency of the filing.

2. A waiver of its review of a permanent regulation in a case of administrative convenience or necessity.

(Added to NRS by 1981, 510; A 1999, 2205; 2003, 2007)



NRS 233B.070 - Effective date of permanent, temporary and emergency regulations; dissemination of regulations; duties of Secretary of State.

1. A permanent regulation becomes effective when the Legislative Counsel files with the Secretary of State the original of the final draft or revision of a regulation, except as otherwise provided in NRS 293.247 or where a later date is specified in the regulation.

2. Except as otherwise provided in NRS 233B.0633, an agency that has adopted a temporary regulation may not file the temporary regulation with the Secretary of State until 35 days after the date on which the temporary regulation was adopted by the agency. A temporary regulation becomes effective when the agency files with the Secretary of State the original of the final draft or revision of the regulation, together with the informational statement prepared pursuant to NRS 233B.066. The agency shall also file a copy of the temporary regulation with the Legislative Counsel, together with the informational statement prepared pursuant to NRS 233B.066.

3. An emergency regulation becomes effective when the agency files with the Secretary of State the original of the final draft or revision of an emergency regulation, together with the informational statement prepared pursuant to NRS 233B.066. The agency shall also file a copy of the emergency regulation with the Legislative Counsel, together with the informational statement prepared pursuant to NRS 233B.066.

4. The Secretary of State shall maintain the original of the final draft or revision of each regulation in a permanent file to be used only for the preparation of official copies.

5. The Secretary of State shall file, with the original of each agency s rules of practice, the current statement of the agency concerning the date and results of its most recent review of those rules.

6. Immediately after each permanent or temporary regulation is filed, the agency shall deliver one copy of the final draft or revision, bearing the stamp of the Secretary of State indicating that it has been filed, including material adopted by reference which is not already filed with the State Library and Archives Administrator, to the State Library and Archives Administrator for use by the public. If the agency is a licensing board as defined in NRS 439B.225 and it has adopted a permanent regulation relating to standards for the issuance or renewal of licenses, permits or certificates of registration issued to a person or facility regulated by the agency, the agency shall also deliver one copy of the regulation, bearing the stamp of the Secretary of State, to the Legislative Committee on Health Care within 10 days after the regulation is filed with the Secretary of State.

7. Each agency shall furnish a copy of all or part of that part of the Nevada Administrative Code which contains its regulations, to any person who requests a copy, and may charge a reasonable fee for the copy based on the cost of reproduction if it does not have money appropriated or authorized for that purpose.

8. An agency which publishes any regulations included in the Nevada Administrative Code shall use the exact text of the regulation as it appears in the Nevada Administrative Code, including the leadlines and numbers of the sections. Any other material which an agency includes in a publication with its regulations must be presented in a form which clearly distinguishes that material from the regulations.

(Added to NRS by 1965, 964; A 1975, 1158, 1414; 1977, 1387, 1549, 1551; 1979, 972; 1983, 1245; 1985, 367, 1490; 1991, 941; 1995, 133, 2582; 1997, 276, 3152; 1999, 642, 2205; 2003, 2007; 2007, 877, 2622; 2009, 532)



NRS 233B.080 - Inactive files of Secretary of State.

When any regulation filed with the Secretary of State expires by its own terms or is replaced by an amended regulation or repealed, and the adopting agency so informs the Secretary of State, the Secretary of State shall cause the regulation to be placed in an inactive file.

(Added to NRS by 1965, 965; A 1985, 256)



NRS 233B.090 - Rebuttable presumption of regularity of adoption and filing of regulation.

The Secretary of State s authenticated file stamp on the original of the final draft or revision of a regulation raises a rebuttable presumption that the regulation was adopted and filed in compliance with all requirements necessary to make it effective.

(Added to NRS by 1965, 965; A 1977, 1549)



NRS 233B.100 - Petition for adoption, filing, amendment or repeal of regulation; amendment or suspension of regulation by Governor.

1. Any interested person may petition an agency requesting the adoption, filing, amendment or repeal of any regulation and shall accompany the petition with relevant data, views and arguments. Each agency shall prescribe by regulation the form for such petitions and the procedure for their submission, consideration and disposition. Upon submission of such a petition, the agency shall within 30 days either deny the petition in writing, stating its reasons, or initiate regulation-making proceedings.

2. Any regulation of any agency is subject to amendment or suspension by the Governor pursuant to the provisions of NRS 416.060.

(Added to NRS by 1965, 965; A 1977, 551, 1388)



NRS 233B.105 - Objection to adopted regulation by small business; basis and procedure for objection; amendment of regulation.

1. A small business that is aggrieved by a regulation adopted by an agency on or after January 1, 2000, may object to all or a part of the regulation by filing a petition with the agency that adopted the regulation within 90 days after the date on which the regulation was adopted. An agency which receives such a petition shall transmit a copy of the petition to the Legislative Counsel for submission to the Legislative Commission or the Subcommittee to Review Regulations appointed pursuant to subsection 6 of NRS 233B.067.

2. A petition filed pursuant to subsection 1 may be based on the following grounds:

(a) The agency failed to prepare a small business impact statement as required pursuant to NRS 233B.0608 and 233B.0609; or

(b) The small business impact statement prepared by the agency pursuant to NRS 233B.0608 and 233B.0609 is inaccurate, incomplete or did not adequately consider or significantly underestimated the economic effect of the regulation on small businesses.

3. After receiving a petition pursuant to subsection 1, an agency shall determine whether the petition has merit. If the agency determines that the petition has merit, the agency may, pursuant to this chapter, take action to amend the regulation to which the small business objected.

(Added to NRS by 1999, 2071; A 2013, 2308)



NRS 233B.110 - Declaratory judgment to determine validity or applicability of regulation.

1. The validity or applicability of any regulation may be determined in a proceeding for a declaratory judgment in the district court in and for Carson City, or in and for the county where the plaintiff resides, when it is alleged that the regulation, or its proposed application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the plaintiff. A declaratory judgment may be rendered after the plaintiff has first requested the agency to pass upon the validity of the regulation in question. The court shall declare the regulation invalid if it finds that it violates constitutional or statutory provisions or exceeds the statutory authority of the agency. The agency whose regulation is made the subject of the declaratory action shall be made a party to the action.

2. An agency may institute an action for declaratory judgment to establish the validity of any one or more of its own regulations.

3. Actions for declaratory judgment provided for in subsections 1 and 2 shall be in accordance with the Uniform Declaratory Judgments Act (chapter 30 of NRS), and the Nevada Rules of Civil Procedure. In all actions under subsections 1 and 2, the plaintiff shall serve a copy of the complaint upon the Attorney General, who is also entitled to be heard.

(Added to NRS by 1965, 965; A 1969, 317; 1977, 1388)



NRS 233B.115 - Legislative Commission: Review of forms; revision and resubmission by agency; procedure upon refusal of agency to revise form.

1. Any person who objects to the content of a form required by an agency to be used in submitting an application, making a declaration or providing other information may request the Legislative Commission to determine whether the information required and the instructions for its preparation conform to the statutory authority pursuant to which the agency requires it. The Legislative Commission may also make such a determination on its own motion.

2. If the Legislative Commission finds that any part of the information or instructions does not conform to statutory authority, the Legislative Counsel shall so notify the agency.

3. After notification by the Legislative Counsel of the Legislative Commission s objection to the form, the agency may revise the form to conform to statutory authority and resubmit it to the Legislative Commission. The agency shall not use the form until it has submitted a revised version to the Legislative Commission and the Commission has approved the form.

4. If the agency refuses to revise the form, it shall not use the form until after the expiration of the first 30 days of the next regular session of the Legislature. Before the 30th day of the next regular session the Legislature may, by concurrent resolution, declare that the form must not be used. The Legislative Counsel shall thereupon notify the agency that it shall not use the form. If the Legislature has not so declared by the 30th day of the session, the Legislative Counsel shall promptly notify the agency that it may use the form.

(Added to NRS by 1985, 655; A 1987, 1582; 1997, 277; 1999, 2206)



NRS 233B.120 - Petitions for declaratory orders and advisory opinions; disposition.

Each agency shall provide by regulation for the filing and prompt disposition of petitions for declaratory orders and advisory opinions as to the applicability of any statutory provision, agency regulation or decision of the agency. Declaratory orders disposing of petitions in such cases shall have the same status as agency decisions. A copy of the declaratory order or advisory opinion shall be mailed to the petitioner.

(Added to NRS by 1965, 966)



NRS 233B.121 - Notice of hearing in contested case; contents of notice; representation by counsel; opportunity to respond and present evidence; informal disposition; contents of record; transcriptions; findings of fact.

1. In a contested case, all parties must be afforded an opportunity for hearing after reasonable notice.

2. The notice must include:

(a) A statement of the time, place and nature of the hearing.

(b) A statement of the legal authority and jurisdiction under which the hearing is to be held.

(c) A reference to the particular sections of the statutes and regulations involved.

(d) A short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter, upon application, a more definite and detailed statement must be furnished.

3. Any party is entitled to be represented by counsel.

4. Opportunity must be afforded all parties to respond and present evidence and argument on all issues involved. An agency may by regulation authorize the payment of fees and reimbursement for mileage to witnesses in the same amounts and under the same conditions as for witnesses in the courts of this state.

5. Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order or default. If an informal disposition is made, the parties may waive the requirement for findings of fact and conclusions of law.

6. The record in a contested case must include:

(a) All pleadings, motions and intermediate rulings.

(b) Evidence received or considered.

(c) A statement of matters officially noticed.

(d) Questions and offers of proof and objections, and rulings thereon.

(e) Proposed findings and exceptions.

(f) Any decision, opinion or report by the hearing officer presiding at the hearing.

7. Oral proceedings, or any part thereof, must be transcribed on request of any party.

8. Findings of fact must be based exclusively on substantial evidence and on matters officially noticed.

(Added to NRS by 1967, 808; A 1977, 56, 1062; 1985, 350)



NRS 233B.122 - Certain members of agency prohibited from taking part in adjudication; replacement of disqualified officer.

1. No agency member who acts as an investigator or prosecutor in any contested case may take any part in the adjudication of such case.

2. If an officer of an agency disqualifies himself or herself or is disqualified from participating in the adjudication of any contested case in which a decision will be rendered which is subject to judicial review, the officer shall send within 3 working days after the disqualification a notice of it to the authority which appointed him or her to the agency. The appointing authority shall within 5 working days after receiving the notice appoint a person to serve in the place of the disqualified officer only for the purpose of participating in the adjudication of the contested case.

3. The person appointed under subsection 2 shall have the same qualifications required by law of the officer whom the person replaces and is entitled to the same salary and per diem and travel expenses allowed to that officer.

(Added to NRS by 1967, 808; A 1977, 661)



NRS 233B.123 - Evidence.

In contested cases:

1. Irrelevant, immaterial or unduly repetitious evidence must be excluded. Evidence may be admitted, except where precluded by statute, if it is of a type commonly relied upon by reasonable and prudent persons in the conduct of their affairs. Agencies shall give effect to the rules of privilege recognized by law. Objections to evidentiary offers may be made and must be noted in the record. Subject to the requirements of this subsection, when a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form.

2. Documentary evidence may be received in the form of authenticated copies or excerpts, if the original is not readily available. Upon request, parties must be given an opportunity to compare the copy with the original.

3. Every witness shall declare, by oath or affirmation, that he or she will testify truthfully.

4. Each party may call and examine witnesses, introduce exhibits, cross-examine opposing witnesses on any matter relevant to the issues even though the matter was not covered in the direct examination, impeach any witness, regardless of which party first called the witness to testify, and rebut the evidence against him or her.

5. Notice may be taken of judicially cognizable facts and of generally recognized technical or scientific facts within the specialized knowledge of the agency. Parties must be notified either before or during the hearing, or by reference in preliminary reports or otherwise, of the material noticed, including any staff memoranda or data, and they must be afforded an opportunity to contest the material so noticed. The experience, technical competence and specialized knowledge of the agency may be utilized in the evaluation of the evidence.

(Added to NRS by 1967, 808; A 1977, 57; 1997, 1603)



NRS 233B.1233 - Administration of oath or affirmation to witness.

Unless limited by a specific statute, any person authorized to preside over a hearing in a contested case may administer oaths or affirmations to witnesses appearing before him or her in the hearing.

(Added to NRS by 1981, 80)



NRS 233B.1235 - Person with communications disability entitled to services of interpreter at hearing.

A witness during his or her testimony at a hearing of a contested case, who is a person with a communications disability as defined in NRS 50.050, is entitled to the services of an interpreter at public expense in accordance with the provisions of NRS 50.050 to 50.053, inclusive. The interpreter must be appointed by the person who presides at the hearing.

(Added to NRS by 1979, 657; A 2001, 1777; 2007, 172)



NRS 233B.124 - Procedure when majority of agency s officers rendering final decision have not heard case or read record: Service of proposal for decision; oral argument.

Where, in a contested case, a majority of the officials of the agency who are to render the final decision have not heard the case or read the record, the decision, if adverse to a party to the proceeding other than the agency itself, shall not be made until a proposal for decision is served upon the parties, and an opportunity is afforded to each party adversely affected to file, within 20 days, exceptions and present briefs and oral argument to the officials who are to render the decision. The proposal for decision shall contain a statement of the reasons therefor and of each issue of fact or law necessary to the proposed decision, prepared by the person who conducted the hearing or one who has read the record. The parties by written stipulation may waive compliance with this section.

(Added to NRS by 1967, 809)



NRS 233B.125 - Contents of adverse written decision or order; notice; copies.

A decision or order adverse to a party in a contested case must be in writing or stated in the record. Except as provided in subsection 5 of NRS 233B.121, a final decision must include findings of fact and conclusions of law, separately stated. Findings of fact and decisions must be based upon substantial evidence. Findings of fact, if set forth in statutory language, must be accompanied by a concise and explicit statement of the underlying facts supporting the findings. If, in accordance with agency regulations, a party submitted proposed findings of fact, the decision must include a ruling upon each proposed finding. Parties must be notified either personally or by certified mail of any decision or order. Upon request a copy of the decision or order must be delivered or mailed forthwith to each party and to the party s attorney of record.

(Added to NRS by 1967, 809; A 1985, 351)



NRS 233B.126 - Limitations on communications of agency s members or employees rendering decision or making findings of fact and conclusions of law.

Unless required for the disposition of ex parte matters authorized by law, members or employees of an agency assigned to render a decision or to make findings of fact and conclusions of law in a contested case shall not communicate, directly or indirectly, in connection with any issue of fact, with any person or party, nor, in connection with any issue of law, with any party or the party s representative, except upon notice and opportunity to all parties to participate. An agency member may, subject to the provisions of NRS 233B.123:

1. Communicate with other members of the agency.

2. Have the aid and advice of one or more personal assistants.

(Added to NRS by 1967, 809)



NRS 233B.127 - Applicability of chapter to grant, denial or renewal of license; expiration of license; notice of adverse action by agency; summary suspension of license.

1. When the grant, denial or renewal of a license is required to be preceded by notice and opportunity for hearing, the provisions of this chapter concerning contested cases apply.

2. When a licensee has made timely and sufficient application for the renewal of a license or for a new license with reference to any activity of a continuing nature, the existing license does not expire until the application has been finally determined by the agency and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court.

3. No revocation, suspension, annulment or withdrawal of any license is lawful unless, before the institution of agency proceedings, the agency gave notice by certified mail to the licensee of facts or conduct which warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety or welfare imperatively require emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. An agency s order of summary suspension may be issued by the agency or by the Chair of the governing body of the agency. If the order of summary suspension is issued by the Chair of the governing body of the agency, the Chair shall not participate in any further proceedings of the agency relating to that order. Proceedings relating to the order of summary suspension must be instituted and determined within 45 days after the date of the order unless the agency and the licensee mutually agree in writing to a longer period.

(Added to NRS by 1967, 810; A 2005, 1002; 2007, 557; 2009, 651)



NRS 233B.130 - Judicial review; requirements for petition; statement of intent to participate; petition for rehearing.

1. Any party who is:

(a) Identified as a party of record by an agency in an administrative proceeding; and

(b) Aggrieved by a final decision in a contested case,

is entitled to judicial review of the decision. Where appeal is provided within an agency, only the decision at the highest level is reviewable unless a decision made at a lower level in the agency is made final by statute. Any preliminary, procedural or intermediate act or ruling by an agency in a contested case is reviewable if review of the final decision of the agency would not provide an adequate remedy.

2. Petitions for judicial review must:

(a) Name as respondents the agency and all parties of record to the administrative proceeding;

(b) Be instituted by filing a petition in the district court in and for Carson City, in and for the county in which the aggrieved party resides or in and for the county where the agency proceeding occurred; and

(c) Be filed within 30 days after service of the final decision of the agency.

Cross-petitions for judicial review must be filed within 10 days after service of a petition for judicial review.

3. The agency and any party desiring to participate in the judicial review must file a statement of intent to participate in the petition for judicial review and serve the statement upon the agency and every party within 20 days after service of the petition.

4. A petition for rehearing or reconsideration must be filed within 15 days after the date of service of the final decision. An order granting or denying the petition must be served on all parties at least 5 days before the expiration of the time for filing the petition for judicial review. If the petition is granted, the subsequent order shall be deemed the final order for the purpose of judicial review.

5. The petition for judicial review and any cross-petitions for judicial review must be served upon the agency and every party within 45 days after the filing of the petition, unless, upon a showing of good cause, the district court extends the time for such service. If the proceeding involves a petition for judicial review or cross-petition for judicial review of a final decision of the State Contractors Board, the district court may, on its own motion or the motion of a party, dismiss from the proceeding any agency or person who:

(a) Is named as a party in the petition for judicial review or cross-petition for judicial review; and

(b) Was not a party to the administrative proceeding for which the petition for judicial review or cross-petition for judicial review was filed.

6. The provisions of this chapter are the exclusive means of judicial review of, or judicial action concerning, a final decision in a contested case involving an agency to which this chapter applies.

(Added to NRS by 1965, 966; A 1969, 318; 1975, 495; 1977, 57; 1981, 80; 1989, 1651; 1991, 465; 2003, 1904; 2005, 1003; 2007, 558)



NRS 233B.131 - Transmittal of record of proceedings to reviewing court by agency; additional evidence; modification of findings by agency.

1. Within 30 days after the service of the petition for judicial review or such time as is allowed by the court, the agency that rendered the decision which is the subject of the petition shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review, including a transcript of the evidence resulting in the final decision of the agency. The record may be shortened by stipulation of the parties to the proceedings. A party unreasonably refusing to stipulate to limit the record, as determined by the court, may be assessed by the court any additional costs. The court may require or permit subsequent corrections or additions to the record.

2. If, before submission to the court, an application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence and any rebuttal evidence be taken before the agency upon such conditions as the court determines.

3. After receipt of any additional evidence, the agency:

(a) May modify its findings and decision; and

(b) Shall file the evidence and any modifications, new findings or decisions with the reviewing court.

(Added to NRS by 1989, 1649)



NRS 233B.133 - Memoranda of points and authorities: Time for filing memorandum and reply; request for hearing; required form.

1. A petitioner or cross-petitioner who is seeking judicial review must serve and file a memorandum of points and authorities within 40 days after the agency gives written notice to the parties that the record of the proceeding under review has been filed with the court.

2. The respondent or cross-petitioner shall serve and file a reply memorandum of points and authorities within 30 days after service of the memorandum of points and authorities.

3. The petitioner or cross-petitioner may serve and file reply memoranda of points and authorities within 30 days after service of the reply memorandum.

4. Within 7 days after the expiration of the time within which the petitioner is required to reply, any party may request a hearing. Unless a request for hearing has been filed, the matter shall be deemed submitted.

5. All memoranda of points and authorities filed in proceedings involving petitions for judicial review must be in the form provided for appellate briefs in Rule 28 of the Nevada Rules of Appellate Procedure.

6. The court, for good cause, may extend the times allowed in this section for filing memoranda.

(Added to NRS by 1989, 1649)



NRS 233B.135 - Judicial review: Manner of conducting; burden of proof; standard for review.

1. Judicial review of a final decision of an agency must be:

(a) Conducted by the court without a jury; and

(b) Confined to the record.

In cases concerning alleged irregularities in procedure before an agency that are not shown in the record, the court may receive evidence concerning the irregularities.

2. The final decision of the agency shall be deemed reasonable and lawful until reversed or set aside in whole or in part by the court. The burden of proof is on the party attacking or resisting the decision to show that the final decision is invalid pursuant to subsection 3.

3. The court shall not substitute its judgment for that of the agency as to the weight of evidence on a question of fact. The court may remand or affirm the final decision or set it aside in whole or in part if substantial rights of the petitioner have been prejudiced because the final decision of the agency is:

(a) In violation of constitutional or statutory provisions;

(b) In excess of the statutory authority of the agency;

(c) Made upon unlawful procedure;

(d) Affected by other error of law;

(e) Clearly erroneous in view of the reliable, probative and substantial evidence on the whole record; or

(f) Arbitrary or capricious or characterized by abuse of discretion.

(Added to NRS by 1989, 1650)



NRS 233B.140 - Procedure for stay of final decision; ruling by court.

1. A petitioner who applies for a stay of the final decision in a contested case shall file and serve a written motion for the stay on the agency and all parties of record to the proceeding at the time of filing the petition for judicial review.

2. In determining whether to grant a stay, the court shall consider the same factors as are considered for a preliminary injunction under Rule 65 of the Nevada Rules of Civil Procedure.

3. In making a ruling, the court shall:

(a) Give deference to the trier of fact; and

(b) Consider the risk to the public, if any, of staying the administrative decision.

The petitioner must provide security before the court may issue a stay.

(Added to NRS by 1967, 810; A 1977, 58; 1989, 1652)



NRS 233B.150 - Appeal from final judgment of district court. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

An aggrieved party may obtain a review of any final judgment of the district court by appeal to the Supreme Court. The appeal shall be taken as in other civil cases.

(Added to NRS by 1967, 811)

NRS 233B.150 Appeal from final judgment of district court. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.] An aggrieved party may obtain a review of any final judgment of the district court by appeal to the appellate court of competent jurisdiction pursuant to the rules fixed by the Supreme Court pursuant to Section 4 of Article 6 of the Nevada Constitution. The appeal shall be taken as in other civil cases.

(Added to NRS by 1967, 811; A 2013, 1768, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)






Chapter 233C - Organizations for the Promotion of Culture

NRS 233C.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 233C.011 to 233C.019, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1967, 1105; A 1977, 807; 1993, 1495; 1997, 3153; 2003, 631)



NRS 233C.011 - Administrator defined.

Administrator means the Administrator of the Division.

(Added to NRS by 2003, 630)



NRS 233C.013 - Board defined.

Board means the Board of the Division created pursuant to NRS 233C.030.

(Added to NRS by 2003, 630)



NRS 233C.015 - Commission defined.

Commission means the Commission for Cultural Affairs created pursuant to NRS 233C.200.

(Added to NRS by 2003, 630)



NRS 233C.017 - Department defined.

Department means the Department of Tourism and Cultural Affairs.

(Added to NRS by 2003, 631; A 2011, 2944)



NRS 233C.019 - Division defined.

Division means the Nevada Arts Council.

(Added to NRS by 2003, 631)



NRS 233C.020 - Legislative declaration.

The Legislature hereby determines and declares that:

1. The giving of further recognition to the arts as a vital aspect of our culture and heritage is an essential means of expanding the educational programs and promoting the general welfare of the people of the State of Nevada.

2. The practice, enjoyment and impact of the arts are of increasing importance to the economic vitality of communities in this state.

3. Residents of this state desire increased opportunity to view, enjoy or participate in the performing literary, visual and folk arts.

4. To this end, it is the policy of the State of Nevada to join with institutions and professional organizations concerned with the arts to insure that the role of the arts in the life of the communities of the State will continue to grow and play an ever increasing part in the cultural development and educational experience of the residents of the State of Nevada.

(Added to NRS by 1967, 1105; A 2003, 632)



NRS 233C.025 - Creation; cooperation with state agencies.

1. The Nevada Arts Council is hereby created as a Division of the Department.

2. The Division is the sole and official agency of this State to receive and disburse any money made available to this State by the National Endowment for the Arts pursuant to 20 U.S.C. 954.

3. The Division:

(a) Shall cooperate with the State Public Works Board and the Buildings and Grounds Section of the State Public Works Division of the Department of Administration to plan the potential purchase and placement of works of art inside or on the grounds surrounding a state building.

(b) May request and must receive from any department, division, board, bureau, commission or agency of this State such assistance and data, as feasible and available, as will enable the Division to properly carry out the purposes of this chapter.

(Added to NRS by 2003, 631)



NRS 233C.030 - Board: Creation; number of members.

The Board of the Division, consisting of nine members appointed by the Governor, is hereby created.

(Added to NRS by 1967, 1106; A 1975, 230; 1977, 807; 1993, 1495; 1997, 3153; 2003, 632)



NRS 233C.040 - Board members: Appointment; qualifications; term; removal.

1. The Governor shall appoint the members of the Board from among residents of this State who are known for their knowledge of and experience in the performing literary, visual and folk arts.

2. After the initial terms, the term of each member is 4 years, except when appointed to fill unexpired terms.

3. A member may be removed by the Governor for three unexcused absences from meetings of the Board.

(Added to NRS by 1967, 1106; A 1971, 74; 1975, 230; 1977, 807; 1981, 63; 2003, 632)



NRS 233C.050 - Board members: Salary; per diem allowance and travel expenses.

1. Each member of the Board is entitled to receive a salary of not more than $80, as fixed by the Board, for each day or portion thereof during which the member is in attendance at a regularly called meeting of the Board.

2. If provided for in the budget of the Division, each member and employee of the Board, while engaged in the business of the Board, is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(Added to NRS by 1967, 1106; A 1977, 807; 1981, 1978; 1985, 412; 1989, 1709; 2003, 632)



NRS 233C.060 - Board meetings: Frequency; quorum; one vote per member.

1. Except as otherwise provided in this subsection, meetings of the Board may be held twice in each calendar year. If provided for in the budget of the Division, meetings of the Board may be held more frequently than twice in each calendar year at the discretion of the Chair of the Board.

2. A majority of the members of the Board constitutes a quorum for the transaction of business.

3. Each member of the Board has one vote to further the objectives of the Board.

(Added to NRS by 1967, 1106; A 1977, 807; 1983, 1438; 2003, 632)



NRS 233C.070 - Board officers; terms.

1. The Board shall elect from its membership a Chair, a Vice Chair and a Treasurer to serve as officers of the Board.

2. The Administrator shall act as the nonvoting recording Secretary of the Board.

3. The term of each officer of the Board, other than the Administrator, is 2 years and any vacancies that occur in those offices must be filled by election by the members of the Board for the remainder of the unexpired term.

4. No member of the Board may serve more than two consecutive terms as an officer of the Board.

(Added to NRS by 1967, 1106; A 1969, 1424; 1975, 230; 1977, 808; 2003, 632)



NRS 233C.090 - Board: Duties; regulations.

1. The Board shall:

(a) Stimulate throughout the State the presentation of the performing literary, visual and folk arts and encourage artistic expression essential for the well-being of the arts, and make, before September 1 of each even-numbered year, a report covering the biennium ending June 30 of that year to the Governor and the Legislature on its progress in this regard.

(b) Serve as an advocate of the arts and promote such policies and viewpoints as in the opinion of the Board would benefit the arts throughout this State.

(c) Work with organizations that are concerned with the arts and whose activities are statewide in scope to develop and provide to the Division recommendations for:

(1) Strategic plans;

(2) The mission of and goals for the Division; and

(3) Cultural policies and priorities for the State of Nevada.

(d) Hold public hearings to receive public comment and to discuss issues relevant to the carrying out of the powers and duties of the Board.

(e) Assist the Division in the performance of acts necessary to carry out the provisions of NRS 233C.096.

(f) In connection with the functions of the Division, approve grant applications and grant allocations within the limits of legislative appropriations.

(g) In all other matters pertaining to the Division, serve in an advisory capacity to the Department and to the Division.

2. The Chair of the Board shall serve as, or shall appoint another member of the Board to serve as, a member of the Commission, as required pursuant to paragraph (b) of subsection 1 of NRS 233C.200.

3. The Board may adopt such regulations as it deems necessary to carry out its powers and duties.

(Added to NRS by 1967, 1106; A 1969, 1456; 1995, 418; 2001, 2974; 2003, 633)



NRS 233C.091 - Administrator: Selection; qualifications; duties and powers; classification.

1. The Administrator is appointed by the Director with special reference to the Administrator s training, experience, capacity and interest in the arts. The Director shall consult with the Board before making the appointment.

2. The Administrator must have:

(a) A degree in the arts, a field related to the arts or public administration; and

(b) Completed course work and accumulated experience in at least one of the arts with at least 5 years of progressively responsible work experience in the administration of arts and cultural programming, at least 2 years of which must have been in a supervisory capacity.

3. The Administrator may employ, within the limits of legislative appropriations, such staff as is necessary to the performance of the Administrator s duties.

4. The Administrator is responsible to the Director for the general administration of the Division and for the submission of its budgets, subject to administrative supervision by the Director.

5. The Administrator shall direct the work of the Division, administer the Division and perform such other duties as the Director may, from time to time, prescribe.

6. To carry out the provisions of this chapter and within the limit of money available to him or her, the Administrator may enter into contracts and other lawful agreements with:

(a) Natural persons, organizations and institutions for services furthering the mission and goals of the Division and the Board; and

(b) Local, regional and national associations for cooperative endeavors furthering the mission and goals of the programs of the Division.

7. The Administrator may accept gifts, contributions and bequests of unrestricted money from natural persons, foundations, corporations and other organizations and institutions to further the mission and goals of the programs of the Division.

8. Except as otherwise provided pursuant to subsection 4 of NRS 231.230, the Administrator is in the unclassified service of the State.

9. As used in this section, Director means the Director of the Department.

(Added to NRS by 2003, 631; A 2011, 2944)



NRS 233C.092 - Periodic examination of and report on physical condition of works of art acquired for inclusion in public works.

The Division shall periodically cause an examination to be made of the physical condition of the works of art acquired for inclusion in public works to determine which works of art need repair, restoration or replacement and shall report this information to the Legislature.

(Added to NRS by 1995, 418; A 2003, 634)



NRS 233C.094 - Creation; use of money in Account.

1. The Account for License Plates for the Support of the Education of Children in the Arts is hereby created in the State General Fund. The Division shall administer the Account.

2. The money in the Account does not lapse to the State General Fund at the end of any fiscal year.

3. The money in the Account must be used only for the support of programs for the education of children in the arts and must not be used to replace or supplant funding available from other sources.

4. The Division shall retain one-half of the money deposited in the Account to use pursuant to subsection 3. The Division shall remit quarterly one-half of the money deposited in the Account to VSA arts of Nevada to use pursuant to subsection 3. If VSA arts of Nevada ceases to exist, the Division shall retain all the money credited to the Account to use pursuant to subsection 3.

(Added to NRS by 1995, 1660; A 1997, 3003; 2003, 634; 2007, 418)



NRS 233C.095 - Creation; purpose; investment; acceptance of gifts, grants and donations for deposit in Account; transfer of money from Account to meet obligations of State.

1. The Nevada Cultural Account is hereby created in the State General Fund. The purposes of the Account are to:

(a) Ensure a stable and healthy cultural climate in this state;

(b) Advance and promote a meaningful role of the arts and humanities in the lives of individual persons, families and communities throughout this state; and

(c) Stimulate the provision of additional funding from private sources to carry out the provisions of paragraphs (a) and (b).

The money in the Account must be used to augment and must not be used to replace or supplant any legislative appropriations to the Division.

2. Except as otherwise provided in subsection 4, the Account is a continuing account without reversion. The money in the Account must be invested as the money in other state accounts is invested. The interest and income earned on the money in the Account, after deducting any applicable charges, must be credited to the Account. Claims against the Account must be paid as other claims against the State are paid.

3. The Division may accept gifts, grants and donations from any source for deposit in the Account.

4. The State Board of Examiners may, upon making a determination that any portion of any amount appropriated by the Legislature for deposit in the Account is necessary to meet existing or future obligations of the State, recommend to the Interim Finance Committee that the amount so needed be transferred from the Account to the State General Fund. Upon approval of the Interim Finance Committee, the money may be so transferred.

(Added to NRS by 2001, 2973; A 2003, 634; 2011, 442)



NRS 233C.096 - Administration and expenditure of money in Account.

The Division shall administer the Nevada Cultural Account and may expend only the amount of any gifts, grants, donations, interest and income credited to the Account to:

1. Provide resources for developing the artistic, administrative and financial stability of cultural organizations that serve and enrich communities throughout this state regarding the arts and humanities;

2. Support programs and projects that provide residents of and visitors to this state with access to a broad range of activities regarding the arts and humanities;

3. Encourage cultural organizations to reduce their deficits, to establish cash reserves and endowments and to engage in capital projects that will aid in their stabilization; and

4. Support initiatives and organizations that encourage access to, the awareness of and education in the arts.

(Added to NRS by 2001, 2973; A 2003, 635)



NRS 233C.097 - Regulations; report to Legislature.

The Division shall:

1. Adopt regulations establishing criteria and standards for the eligibility for and use of any funding to be provided by the Division pursuant to NRS 233C.096.

2. Report to each regular session of the Legislature:

(a) The amount of money expended from the Nevada Cultural Account;

(b) The specific purposes for which the money was expended; and

(c) The sources from which the money was obtained.

(Added to NRS by 2001, 2974; A 2003, 635)



NRS 233C.200 - Creation; members; meetings; quorum; compensation and reimbursement; administrative services.

1. The Commission for Cultural Affairs is hereby created. The Commission is advisory to the Department and consists of:

(a) The Chair of the Nevada Humanities Committee or a member of the Committee designated by the Chair;

(b) The Chair of the Board or a member of the Board designated by the Chair;

(c) The Chair of the Board of Museums and History or a member of the Board of Museums and History designated by the Chair;

(d) A member of the Board of Museums and History, to be appointed by the Governor;

(e) One representative of the general public who has a working knowledge of the promotion of tourism in Nevada, to be appointed by the Governor; and

(f) The Chair of the State Council on Libraries and Literacy or a member of the Council designated by the Chair.

2. The Commission shall:

(a) Elect from its membership a Chair who shall serve for a term of 2 years. A vacancy occurring in this position must be filled by election of the members of the Commission for the remainder of the unexpired term.

(b) Prescribe rules for its own management and government.

(c) Meet biannually, or at more frequent times if it deems necessary, and may, within the limitations of its budget, hold special meetings at the call of its Chair.

3. Three members of the Commission constitute a quorum, but a majority of the members of the Commission is necessary to consider the particular business before it and to exercise the power conferred on the Commission.

4. The members of the Commission are not entitled to be paid a salary, but are entitled, while engaged in the business of the Commission, to receive the per diem allowance and travel expenses provided for state officers and employees generally.

5. The Commission may use the money derived from interest earned on the money in the Fund for the Preservation and Promotion of Cultural Resources created pursuant to NRS 233C.230 to pay for:

(a) Any administrative services required by the Commission; and

(b) The per diem allowances and travel expenses of members of the Commission authorized pursuant to subsection 4.

(Added to NRS by 1991, 1346; A 1993, 1495; 1997, 3153; 2001, 935; 2003, 635; 2005, 898)



NRS 233C.210 - Plan for preservation and promotion of Nevada s cultural resources.

1. The Commission shall establish within 1 year after its formation, and revise every 2 years thereafter, a 10-year plan to:

(a) Preserve and promote Nevada s cultural resources; and

(b) Develop a network of cultural centers and activities in this State.

2. The plan must include:

(a) A description of the means by which a statewide network of cultural centers and activities is to be developed;

(b) A program for awarding financial assistance to pay the actual expenses of preserving or protecting historical buildings to be used to develop a network of cultural centers and activities; and

(c) A detailed list of the initial projects to be undertaken.

3. The plan must be submitted to:

(a) The Governor;

(b) The Legislative Commission; and

(c) The State Board of Examiners.

(Added to NRS by 1991, 1346; A 1993, 1347; 2003, 636)



NRS 233C.220 - Program for Awarding Financial Assistance.

The Commission may, in establishing the Program for Awarding Financial Assistance:

1. Award financial assistance to governmental entities and nonprofit corporations formed for educational or charitable purposes, including, without limitation, the preservation or promotion of cultural resources.

2. Establish the conditions an applicant must satisfy to receive an award of financial assistance. Financial assistance may only be awarded for the actual expenses of preserving or protecting historical buildings to be used to develop a network of cultural centers and activities.

3. Specify the criteria by which proposed projects will be judged. The criteria must include, but not be limited to, a consideration of the degree to which a proposed project:

(a) May become a recurring event without the necessity of future state financial support;

(b) Will be accessible to the community;

(c) Will promote tourism in the State;

(d) Will promote or preserve some historic or prehistoric feature of Nevada;

(e) Will have multiple uses for many types of cultural organizations;

(f) Will supplement training in the classroom in the arts and the humanities; and

(g) Incorporates the various disciplines directly associated with cultural resources.

4. Give priority to projects of statewide historical, prehistorical or cultural significance which demonstrate an ability to raise and sustain required amounts of financial support from sources other than the State of Nevada, including donations of goods and services. The ability of a project to raise and sustain support must be weighed against the relative means and abilities of the applicants.

(Added to NRS by 1991, 1347; A 1993, 1348; 2003, 636)



NRS 233C.225 - Determination of annual amount of financial assistance to be granted by Commission; notice to State Board of Examiners and State Board of Finance; issuance of bonds.

1. The Commission shall determine annually the total amount of financial assistance it will grant from the proceeds of bonds issued pursuant to this section in that calendar year pursuant to NRS 233C.200 to 233C.230, inclusive. The Commission shall notify the State Board of Examiners and the State Board of Finance of that amount.

2. After receiving the notice given pursuant to subsection 1, the State Board of Finance shall issue general obligation bonds of the State of Nevada in the amount necessary to generate the amount to be granted by the Commission from the proceeds of bonds issued pursuant to this section and to pay the expenses related to the issuance of the bonds. The expenses related to the issuance of bonds pursuant to this section must be paid from the proceeds of the bonds, and must not exceed 2 percent of the face amount of the bonds sold. In no case may the total face amount of the bonds issued pursuant to this section exceed $3,000,000 per year. No public debt is created, within the meaning of Section 3 of Article 9 of the Constitution of the State of Nevada, until the issuance of the bonds.

3. The proceeds from the sale of the bonds authorized by this section, after deducting the expenses relating to the issuance of the bonds, must be deposited with the State Treasurer and credited to the Fund for the Preservation and Promotion of Cultural Resources.

4. The provisions of the State Securities Law, contained in chapter 349 of NRS, apply to the issuance of bonds pursuant to this section.

(Added to NRS by 1993, 1347; A 1995, 1913; 1997, 3012; 1999, 171; 2003, 637; 2005, 899; 2007, 2904)



NRS 233C.230 - Fund for Preservation and Promotion of Cultural Resources.

1. There is hereby created in the State Treasury the Fund for the Preservation and Promotion of Cultural Resources. The Commission is responsible for the administration of the Fund. All money received and held by the State Treasurer for that purpose must be deposited in the Fund. The Commission shall account separately for money received from the proceeds of bonds issued pursuant to NRS 233C.225.

2. Except as otherwise provided in subsection 5 of NRS 233C.200, the Commission may expend money in the Fund only for projects identified in the Commission s plan to promote and preserve the State s cultural resources pursuant to NRS 233C.200 to 233C.230, inclusive. In addition to the amount of financial assistance granted from the proceeds of bonds issued pursuant to NRS 233C.225, the Commission may grant as financial assistance not more than $750,000 each calendar year of the interest earned on the deposit or investment of the money in the Fund.

3. The money in the Fund must be invested as the money in other state funds is invested. All interest on the deposit or investment of the money in the Fund must be credited to the Fund.

4. Claims against the Fund must be paid as other claims against the State are paid.

(Added to NRS by 1991, 1347; A 1993, 1348; 1997, 3154; 1999, 171; 2003, 637)






Chapter 233F - State System of Communications

NRS 233F.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 233F.015 to 233F.065, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1975, 1115; A 1985, 689; 1989, 1683; 1993, 1496; 2011, 2945)



NRS 233F.015 - Administrator defined.

Administrator means the Administrator of the Division.

(Added to NRS by 2011, 2945)



NRS 233F.020 - Agency defined.

Agency means an officer, board, commission, council, department, division, bureau or any other unit of government except the political subdivisions of this State.

(Added to NRS by 1975, 1115)



NRS 233F.030 - Board defined.

Board means the Information Technology Advisory Board.

(Added to NRS by 1975, 1115; A 1993, 1496)



NRS 233F.040 - Communication defined.

Communication means any transmission, emission or reception of signs, signals, writings, images or sounds which convey intelligence of any nature by wire, radio, optical or other electromagnetic systems.

(Added to NRS by 1975, 1115)



NRS 233F.045 - Communications Group defined.

Communications Group means the Communications Group of the Communication and Computing Unit of the Division.

(Added to NRS by 1993, 1496; A 1997, 3085; 2011, 2945; 2013, 3825)



NRS 233F.055 - Department defined.

Department means the Department of Administration.

(Added to NRS by 1989, 1682; A 1993, 1498; 1997, 3085; 2011, 2945)



NRS 233F.059 - Division defined.

Division means the Division of Enterprise Information Technology Services of the Department.

(Added to NRS by 2011, 2945)



NRS 233F.060 - State communications system defined.

State communications system means microwave equipment and associated facilities controlled by the Division and leased or used by state agencies, except the state telecommunications system.

(Added to NRS by 1975, 1116; A 1979, 574; 1983, 520; 1989, 1684; 1997, 3085)



NRS 233F.065 - Telecommunications Group defined.

Telecommunications Group means the Telecommunications Group of the Communication and Computing Unit of the Division.

(Added to NRS by 1993, 1496; A 1997, 3085; 2011, 2945; 2013, 3825)



NRS 233F.080 - Legislative findings and declaration.

The Legislature finds and declares that a state communications system is vital to the security and welfare of the State during times of emergency and in the conduct of its regular business, and that economies may be realized by joint use of the system by all state agencies. It is the purpose of the Legislature that a state communications system be developed whereby the greatest efficiency in the joint use of existing communications systems is achieved and that all communication functions and activities of state agencies be coordinated. It is not the intent of the Legislature to remove from the Division control over the state telecommunications system intended for use by state agencies and the general public.

(Added to NRS by 1975, 1116; A 1979, 217, 574; 1985, 689; 1989, 1684; 1993, 1496; 1997, 3085; 2011, 2945)



NRS 233F.110 - Assignment of microwave channels; failure of agency to pay for or use channel; approval of equipment for microwave station; reimbursement for facilities and equipment consolidated into system.

1. The Administrator may, upon receiving a request for a microwave channel or channels from an agency, approve or disapprove that request. If the request is approved, the Division shall assign a channel or channels to the agency at a cost which reflects the actual share of costs incurred for services provided to the agency, in accordance with the comprehensive system of equitable billing and charges developed by the coordinator of communications.

2. Except as otherwise provided in subsection 3, a microwave channel assigned by the Administrator to an agency for its use must not be reassigned without the concurrence of the agency.

3. The Administrator may revoke the assignment of a microwave channel if an agency fails to pay for its use and may reassign that channel to another agency.

4. Equipment for microwave channels which is purchased by a using agency becomes the property of the Division if the agency fails to use or pay for those channels. The equipment must be used by the Division to replace old or obsolete equipment in the state communications system.

5. A state agency shall not purchase equipment for microwave stations without prior approval from the Administrator unless:

(a) The existing services do not meet the needs of the agency; or

(b) The equipment will not be used to duplicate services which are provided by the state communications system or a private company.

6. The Division shall reimburse an agency for buildings, facilities or equipment which is consolidated into the state communications system.

(Added to NRS by 1975, 1117; A 1979, 576; 1981, 2012; 1983, 520; 1985, 690; 1993, 1496; 1997, 3085; 2011, 2946)



NRS 233F.115 - Designation of microwave channel for use by fire services.

The Administrator shall designate at least one microwave channel of the state communications system for use by the fire services.

(Added to NRS by 1981, 1589; A 1997, 3086; 2011, 2946)



NRS 233F.116 - Limitation on taking over communications system of agency.

The Division shall not take over the communications system of a state agency unless it does so pursuant to an agreement with the agency.

(Added to NRS by 1985, 689; A 1997, 3086)



NRS 233F.117 - Extension of state communications system by state agency; approval of Administrator.

If a state agency other than the Communications Group adds equipment which extends the state communications system to another location, the extension, if approved by the Administrator, becomes part of the state communications system. An approved extension of the system is subject to the provisions of this chapter relating to the system.

(Added to NRS by 1985, 689; A 1989, 1684; 1995, 640; 1997, 3086)



NRS 233F.118 - Addition of service which could be provided by private company.

1. If the Administrator considers a proposal to add a service to the state communications system which could be provided by a private company, the Administrator shall:

(a) Upon the request of a private company which is able to provide the service, provide notice of the proposal and a copy of the related specifications;

(b) Prepare a statement, based on the specifications, of the cost of the proposed service if it were provided through the state communications system; and

(c) Compare its own statement of cost with any other bid submitted by considering at least the relative prices, the quality and reliability of the service proposed and the compatibility of the service proposed with any known future requirements. This comparison must be made available for public review.

2. An interested party may appeal from the findings of the comparison to the Interim Finance Committee, which may approve or modify the findings or reverse the decision of the Administrator.

(Added to NRS by 1985, 689; A 1997, 3086)



NRS 233F.150 - State agencies to provide information and assistance to Administrator.

All state agencies shall provide the Administrator with any information which the Administrator requests for the purpose of implementing the provisions of this chapter except where the disclosure of such information is expressly prohibited by law, and otherwise cooperate and assist to the maximum extent possible in the development and joint use of the state communications system.

(Added to NRS by 1975, 1117; A 1989, 1685; 1995, 640; 1997, 3087)



NRS 233F.160 - Agreements concerning facilities; fees; gifts.

1. The Division may be substituted as the contracting party for a state agency in existing agreements entered into by the agency respecting shared facilities for communications. If substituted, the Division succeeds to all the rights and obligations of the substituted agency created by the agreement.

2. The Division may collect and receive fees due on those agreements and any other agreements the Division enters pursuant to the provisions of this chapter. All these fees must be deposited in the Fund for Information Services created pursuant to NRS 242.211 and used by the Division to defray the costs of the state communications system.

3. All gifts of money which the Division is authorized to accept must be deposited in the Fund for Information Services and used for the purpose specified by the donor or for the purpose of carrying out the provisions of this chapter.

(Added to NRS by 1975, 1118; A 1979, 616; 1985, 714; 1989, 1685; 1993, 1498; 1997, 3087)



NRS 233F.170 - Emergency control of system.

In the event of any emergency, the Governor may direct the Division of Emergency Management of the Department of Public Safety to assume control over all or part of the state communications system.

(Added to NRS by 1975, 1119; A 1983, 176; 1993, 1498; 2001, 2591)



NRS 233F.260 - Duty of Board to advise Telecommunications Group.

The Board shall provide advice to the Telecommunications Group on the use of telecommunications by the State Government, including:

1. The development of policies, standards, plans and designs;

2. The procurement of systems, facilities and services;

3. The integration of telecommunications systems with other state and local governmental systems; and

4. New technology that may become or is available.

(Added to NRS by 1989, 1683; A 1993, 1498; 1997, 3087)



NRS 233F.270 - Duties of Telecommunications Group concerning state telecommunications system and switchboards for state offices.

1. The Telecommunications Group, with the advice of the Board, shall:

(a) Plan, carry out and administer a state telecommunications system. When available at a competitive cost, the Telecommunications Group shall use the facilities of telephone companies providing local exchange service.

(b) Make arrangements for the installation of a central telephone switchboard or switchboards to serve the state offices in one or more buildings as may be practical or feasible.

2. The system must be integrated and may include services between the State and any cities, counties and schools.

3. The Division may consider for the system all the telecommunications requirements of the State and its political subdivisions.

(Added to NRS by 1989, 1683; A 1993, 1499; 1997, 3087)






Chapter 233G - Governor’s Advisory Council on Education Relating to the Holocaust

NRS 233G.010 - Council defined.

As used in this chapter, unless the context otherwise requires, Council means the Governor s Advisory Council on Education Relating to the Holocaust.

(Added to NRS by 1989, 2103)



NRS 233G.020 - Creation; number of members.

The Governor s Advisory Council on Education Relating to the Holocaust, consisting of 11 members appointed by the Governor, is hereby created.

(Added to NRS by 1989, 2103)



NRS 233G.030 - Appointment of members; meetings; salary of members.

1. The Governor shall appoint the members of the Council from among residents of this State who are familiar with the events of the Holocaust.

2. The Council may meet at such times and places as it considers necessary to carry out the purposes of this chapter.

3. Each member of the Council is entitled to receive a salary of $60 for each day s attendance at a meeting of the Council.

(Added to NRS by 1989, 2103)



NRS 233G.040 - Duties.

The Council shall:

1. Develop programs for the education of children and adults in issues relating to the Holocaust, make reports and advise public and private bodies throughout the State on matters relevant to education concerning the Holocaust.

2. Develop programs to raise money for the use of the Council in carrying out its duties. Any money raised by the Council pursuant to this subsection must be accounted for separately in the State General Fund and is authorized for expenditure by the Council in carrying out its duties.

(Added to NRS by 1989, 2103; A 1995, 2485; 2013, 1617)






Chapter 233H - Nevada Commission on Sports

NRS 233H.010 - Definitions.

Repealed. (See chapter 58, Statutes of Nevada 2013, at page 211.)



NRS 233H.020 - Creation; number of members; appointment and selection of members; terms; election of Chair and Vice Chair; removal of members.

Repealed. (See chapter 58, Statutes of Nevada 2013, at page 211.)



NRS 233H.030 - Reimbursement of members.

Repealed. (See chapter 58, Statutes of Nevada 2013, at page 211.)



NRS 233H.040 - Meetings.

Repealed. (See chapter 58, Statutes of Nevada 2013, at page 211.)



NRS 233H.050 - Executive Director.

Repealed. (See chapter 58, Statutes of Nevada 2013, at page 211.)



NRS 233H.060 - Powers of Commission: Administration.

Repealed. (See chapter 58, Statutes of Nevada 2013, at page 211.)



NRS 233H.070 - Powers of Commission: Agreements concerning use of sports facility; fees.

Repealed. (See chapter 58, Statutes of Nevada 2013, at page 211.)



NRS 233H.080 - Powers of Commission: Promotion of physical fitness and sports.

Repealed. (See chapter 58, Statutes of Nevada 2013, at page 211.)



NRS 233H.090 - Account for Physical Fitness and Sports: Creation; use; claims.

Repealed. (See chapter 58, Statutes of Nevada 2013, at page 211.)






Chapter 233I - Nevada Commission for Women

NRS 233I.010 - Commission defined.

As used in this chapter, unless the context otherwise requires, Commission means the Nevada Commission for Women.

(Added to NRS by 1991, 1910; A 1995, 1921)



NRS 233I.020 - Creation; membership; designation of Chair and Vice Chair; terms of officers.

1. The Nevada Commission for Women, consisting of 10 members appointed by the Governor, is hereby created.

2. The members appointed to the Commission must reflect varied political philosophies regarding issues of concern to women.

3. The Governor shall designate one member of the Commission to serve as Chair and one member of the Commission to serve as Vice Chair.

4. Each Chair, Vice Chair and other officer of the Commission shall serve for a term of 1 year.

5. No more than five members of the Commission may be from the same political party.

(Added to NRS by 1991, 1910; A 1995, 1921)



NRS 233I.030 - Members: Terms of office; reappointment; vacancies.

Except for the initial members, the term of office of each member of the Commission is 3 years and commences on July 1 of the year of appointment. The members shall continue in office until their successors are appointed. Members are eligible for reappointment, except that no member may serve for any part of more than two consecutive terms. Vacancies must be filled by appointment for the unexpired terms by the Governor.

(Added to NRS by 1991, 1910; A 1995, 1921)



NRS 233I.040 - Members: Reimbursement for certain expenses.

Members of the Commission receive no compensation for their services, but are entitled to be reimbursed for all travel and other expenses actually and necessarily incurred by them in the performance of their duties, within the limits of money available from gifts, grants, contributions and other money received pursuant to NRS 233I.090.

(Added to NRS by 1991, 1910; A 1995, 1921)



NRS 233I.050 - Meetings; quorum.

The Commission shall meet at the call of the Chair as frequently as required to perform its duties, but no less than quarterly. A majority of the members of the Commission constitutes a quorum for the transaction of business, and a majority of those present at any meeting is sufficient for any official action taken by the Commission.

(Added to NRS by 1991, 1911; A 1995, 1921; 2013, 1617)



NRS 233I.060 - Powers and duties.

1. The Commission shall study the changing and developing roles of women in society, including the recognition of socioeconomic factors that influence the status of women, and recommend proposed legislation.

2. The Commission may collect and disseminate information on activities, programs and essential services available to women in Nevada.

(Added to NRS by 1991, 1911; A 1995, 1921)



NRS 233I.070 - Appointment of committees.

The Chair of the Commission may, with the approval of the Commission, appoint committees from its members to assist in carrying out any of the functions or duties of the Commission.

(Added to NRS by 1991, 1911; A 1995, 1921)



NRS 233I.080 - Department of Administration to provide staff assistance; volunteer workers and consultants.

1. The Director of the Department of Administration shall provide staff assistance to the Commission as the Governor deems appropriate.

2. The Commission may engage the services of volunteer workers and consultants without salary as is necessary from time to time.

(Added to NRS by 1991, 1911; A 1995, 1921)



NRS 233I.090 - Gifts, grants and contributions.

The Commission may apply for and receive gifts, grants, contributions or other money from the Federal Government, private agencies, affiliated associations and other persons for the purposes of carrying out the provisions of this chapter and for defraying expenses incurred by the Commission in the discharge of its duties.

(Added to NRS by 1991, 1911; A 1995, 1921)






Chapter 234 - State and Local Governmental Boundaries

NRS 234.020 - Filing of maps of state boundaries.

All maps of state boundaries are filed with the Division of State Lands of the State Department of Conservation and Natural Resources.

(Added to NRS by 1957, 646; A 1977, 1123)



NRS 234.130 - Ratification and approval of Compact.

The Interstate Compact Defining a Portion of the Common Boundary Between the States of Nevada and Arizona on the Colorado River between the point where the Nevada-California state line intersects the 35th degree of latitude north and Davis Dam, which was executed on February 6, 1960, by the Colorado River Boundary Commissions of Nevada and Arizona, is hereby ratified and approved.

(Added to NRS by 1960, 145)



NRS 234.140 - Terms and provisions of Compact.

The terms and provisions of the Compact referred to in NRS 234.130 are as follows:

ARTICLE I. Purpose.

The boundary between the States of Arizona and Nevada on the Colorado River between the point where the Nevada-California state line intersects the 35th degree of latitude north and Davis Dam has become indefinite and uncertain because of meanderings in the main channel of the Colorado River with the result that a state of confusion exists as to the true and correct location of the boundary and the enforcement and administration of the laws of the two states have been rendered difficult.

The purpose of this Compact is to fix the location of the boundary line between the States of Arizona and Nevada on the Colorado River between the point where the Nevada-California state line intersects the 35th degree of latitude north and Davis Dam.

ARTICLE II. Description.

The boundary between the States of Arizona and Nevada on the Colorado River between the point where the Nevada-California state line intersects the 35th degree of latitude north and Davis Dam is herewith defined as a line passing through a series of fixed points located in the mid-channel of the Colorado River which are tied by bearing and distance to establish monuments and described as follows:

Point No. 1, being the place of beginning where the Nevada-California boundary intersects the 35th degree of latitude north; thence northerly 18,099.91 feet along a curve to the right (with a radius bearing North 63 34 35 East, a distance of 13,901.63 feet) to

Point No. 2, which point is North 51 24 59 West 2,769.37 feet from the U.S.C.&G.S. Fort Mohave Triangulation Station; thence North 48 10 31 East 1,383.38 feet to

Point No. 3, which point is North 23 05 44 West 2,880.52 feet from the U.S.C.&G.S. Fort Mohave Triangulation Station; thence northeasterly 2,625.09 feet along a curve to the right with a radius of 12,170.00 feet to

Point No. 4, which point is North 13 27 17 East 4,294.35 feet from the U.S.C.&G.S. Fort Mohave Triangulation Station; thence northerly 10,610.88 feet along a curve to the left with a radius of 5,775.00 feet to

Point No. 5, which is North 9 40 04 East 13,460.60 feet from the U.S.C.&G.S. Fort Mohave Triangulation Station; thence North 44 44 23 West, 1,364.03 feet to

Point No. 6, which point is North 5 13 06 East 14,297.57 feet from the U.S.C.&G.S. Fort Mohave Triangulation Station; thence northwesterly 7,745.77 feet along a curve to the left with a radius of 15,000.00 feet to

Point No. 7, which point is South 74 59 41 West 1,077.76 feet from the southeast corner of Section 24, Township 20 North, Range 23 West, G.&S.R. Base & Meridian in Arizona; thence northwesterly 2,687.16 feet along a curve to the right with a radius of 5,250.00 feet to

Point No. 8, which point is North 72 18 49 West 3,334.98 feet from the southeast corner of Section 24, Township 20 North, Range 23 West, G.&S.R. Base & Meridian; thence North 45 00 00 West 1,251.30 feet to

Point No. 9, which point is North 65 13 02 West 4,647.83 feet from the southeast corner of Section 24, Township 20 North, Range 23 West, G.&S.R. Base & Meridian; thence northerly 2,567.51 feet along a curve to the right with a radius of 1,738.94 feet to

Point No. 10, which point is South 77 14 52 West 4,476.96 feet from the northeast corner of Section 24, Township 20 North, Range 23 West, G.&S.R. Base & Meridian in Arizona; thence North 39 35 46 East 1,896.58 feet to

Point No. 11, which point is North 81 28 29 West 3,192.99 feet from the southeast corner of Section 13, Township 20 North, Range 23 West, G.&S.R. Base & Meridian in Arizona; thence North 50 05 20 East 1,377.07 feet to

Point No. 12, which point is North 57 09 02 West 2,501.42 feet from the southeast corner of Section 13, Township 20 North, Range 23 West, G.&S.R. Base & Meridian in Arizona; thence North 38 39 33 East 1,670.68 feet to

Point No. 13, which point is North 21 40 31 West 2,863.96 feet from the southeast corner of Section 13, Township 20 North, Range 23 West, G.&S.R. Base & Meridian in Arizona; thence easterly 6,083.30 feet along a curve to the right with a radius of 6,332.12 feet to

Point No. 14, which point is South 1 45 06 East 944.43 feet from the northwest corner of Section 34, Township 32 South, Range 66 East, Mt. Diablo Base & Meridian in Nevada; thence South 86 17 53 East 5,190.37 feet to

Point No. 15, which point is South 3 31 00 West 1,233.10 feet from the northeast corner of Section 34, Township 32 South, Range 66 East, Mt. Diablo Base & Meridian in Nevada; thence North 74 12 01 East 3,528.76 feet to

Point No. 16, which point is South 85 21 02 East 3,330.79 feet from the northeast corner of Section 34, Township 32 South, Range 66 East, Mt. Diablo Base & Meridian in Nevada; thence North 66 35 02 East 1,383.98 feet to

Point No. 17, which point is North 86 30 32 East 4,598.33 feet from the northeast corner of Section 34, Township 32 South, Range 66 East, Mt. Diablo Base & Meridian in Nevada; thence North 54 25 00 East 1,499.93 feet to

Point No. 18, which point is South 7 03 48 East 4,297.47 feet from the northwest corner of Section 25, Township 32 South, Range 66 East, Mt. Diablo Base & Meridian in Nevada; thence North 29 56 02 East 1,974.24 feet to

Point No. 19, which point is South 30 39 10 East 2,968.79 feet from the northwest corner of Section 25, Township 32 South, Range 66 East, Mt. Diablo Base & Meridian in Nevada; thence North 23 56 24 East 2,404.51 feet to

Point No. 20, which point is South 64 33 16 West 3,266.89 feet from the northeast corner of Section 12, Township 20 North, Range 22 West, G.&S.R. Base & Meridian in Arizona; thence North 6 07 27 West 1,406.23 feet to

Point No. 21, which point is South 89 54 00 West 3,100.00 feet from the northeast corner of Section 12, Township 20 North, Range 22 West, G.&S.R. Base & Meridian in Arizona; thence North 10 55 52 West 878.83 feet to

Point No. 22, which point is North 75 17 33 West 3,377.31 feet from the northeast corner of Section 12, Township 20 North, Range 22 West, G.&S.R. Base & Meridian in Arizona; thence North 6 44 28 East 1,289.72 feet to

Point No. 23, which point is South 58 26 58 West 3,655.64 feet from the northeast corner of Section 1, Township 20 North, Range 22 West, G.&S.R. Base & Meridian in Arizona; thence North 15 26 06 East 2,078.24 feet to

Point No. 24, which point is North 87 58 32 West 2,563.75 feet from the northeast corner of Section 1, Township 20 North, Range 22 West, G.&S.R. Base & Meridian in Arizona; thence North 10 47 16 East 3,339.47 feet to

Point No. 25, which point is South 57 52 49 East 3,931.95 feet from the northwest corner of Section 13, Township 32 South, Range 66 East, Mt. Diablo Base & Meridian in Nevada; thence North 0 37 06 East 2,000.00 feet to

Point No. 26, which point is South 88 26 53 East 3,352.93 feet from the northwest corner of Section 13, Township 32 South, Range 66 East, Mt. Diablo Base & Meridian in Nevada; thence North 0 37 06 East 5,269.57 feet to

Point No. 27, which point is South 88 42 05 East 3,542.59 feet from the southwest corner of Section 1, Township 32 South, Range 66 East, Mt. Diablo Base & Meridian in Nevada; thence North 5 11 28 West 1,401.89 feet to

Point No. 28, which point is North 68 55 18 East 3,659.71 feet from the southwest corner of Section 1, Township 32 South, Range 66 East, Mt. Diablo Base & Meridian in Nevada; thence North 20 04 51 West 1,401.38 feet to

Point No. 29, which point is South 45 32 18 East 3,758.25 feet from the northwest corner of Section 1, Township 32 South, Range 66 East, Mt. Diablo Base & Meridian in Nevada; thence North 5 07 03 West 2,570.29 feet to

Point No. 30, which point is South 88 18 29 East 2,454.13 feet from the northwest corner of Section 1, Township 32 South, Range 66 East, Mt. Diablo Base & Meridian in Nevada; thence North 1 49 01 East 934.17 feet to

Point No. 31, which point is North 70 51 57 East 2,627.86 feet from the northwest corner of Section 1, Township 32 South, Range 66 East, Mt. Diablo Base & Meridian in Nevada and monumented by a brass cap in the roadway of the highway crossing Davis Dam.

ARTICLE III. Ratification and Effective Date.

This compact shall become operative when it has been ratified and approved by the Legislatures of the States of Arizona and Nevada and approved by the Congress of the United States.

Dated this 6th day of February, 1960, at Phoenix, Arizona.

FOR THE STATE OF ARIZONA

Colorado River Boundary Commission of Arizona

/s/ Wayne M. Akin

Wayne M. Akin, Chairman

Chairman of the Arizona Interstate Stream Commission

/s/ Wade Church

Wade Church

Attorney General

/s/ Obed M. Lassen

Obed M. Lassen

State Land Commissioner

FOR THE STATE OF NEVADA

Colorado River Boundary Commission of Nevada

/s/ Ralph L. Denton

Ralph L. Denton, Chairman

Appointed Member

/s/ A.J. Shaver

A.J. Shaver, Secretary

Chief Engineer, Colorado River Commission of Nevada

/s/ Hugh A. Shamberger

Hugh A. Shamberger

Director, State Department of Conservation and Natural Resources

(Added to NRS by 1960, 145)



NRS 234.150 - Secretary of State to transmit copy of law to Arizona; proclamation by Governor upon approval by Arizona and Congress; publication.

The Secretary of State of the State of Nevada shall transmit a duly certified copy of NRS 234.130 to 234.180, inclusive, to the Governor of the State of Arizona. The Governor of this State, whenever officially advised that the State of Arizona has ratified and approved the Compact set forth in NRS 234.140 and whenever the Congress of the United States has approved the Compact, shall make proclamation of that fact. A copy of such proclamation shall be published for three consecutive weekly issues in a newspaper or newspapers of general circulation in Clark County, Nevada.

(Added to NRS by 1960, 150)



NRS 234.160 - Consent of Congress petitioned.

The Congress of the United States, as soon as the State of Arizona has ratified and approved the Compact set forth in NRS 234.140, is petitioned, pursuant to Article I, section 10, clause 3, of the United States Constitution, to give its consent to the settlement and location of the above-described portion of the common boundary, as set forth in NRS 234.140, between the States of Nevada and Arizona. The Secretary of State of the State of Nevada shall transmit duly certified copies of NRS 234.130 to 234.180, inclusive, to the presiding officers of the Senate and House of Representatives of the United States and to the several Senators and Representatives from the States of Nevada and Arizona to the Congress of the United States, who are petitioned to take such action as they deem proper to procure the consent of the Congress of the United States to this Compact between the States of Nevada and Arizona.

(Added to NRS by 1960, 150)



NRS 234.170 - Titles, rights and claims to lands not affected.

Nothing contained in the provisions of NRS 234.130 to 234.180, inclusive, or any operation thereof shall prejudice the titles, rights or claims of any person, public or private, natural or artificial, to any of the lands herein involved, whether such titles, rights or claims arise or exist upon the basis that the lands affected by the designation of boundary as set forth in the Compact and in NRS 234.130 to 234.180, inclusive, were previously a part of the State of Nevada and have now become a part of the State of Arizona or were previously a part of the State of Arizona and have now become a part of the State of Nevada, or otherwise.

(Added to NRS by 1960, 150)



NRS 234.180 - Recording of evidence of ownership after approval by Congress; retroactive effect.

From and after the date of approval by the Congress of the United States of the Compact set forth in NRS 234.140, the county recorder of Clark County, Nevada, shall accept and record, without charge therefor, patents, deeds or other evidence of ownership or interest in any lands recorded in Mohave County, Arizona, which were previously considered a part of the State of Arizona but are now included within the boundary of the State of Nevada as described in NRS 234.140. Recordings made under the provisions of this section shall have retroactive effect to the date of their original recording in the State of Arizona.

(Added to NRS by 1960, 150)



NRS 234.250 - Recording of plat of boundaries of local governments; changes in boundaries; restrictions on taxation for failure to comply.

1. In addition to any other requirement of law, each local government, as defined in NRS 354.474, shall record the original official plat with:

(a) The county recorder, the county clerk or the registrar of voters, and the county assessor of each county in which its territory or any part thereof is situated.

(b) The Department of Taxation.

2. All changes in boundaries made after the original recording of such plat must be recorded immediately with the offices with which copies of the original plat were recorded.

3. Until a local government complies with the requirements of subsections 1 and 2, it shall not levy or receive any ad valorem or other tax or any other mandatory assessment.

4. This section applies to all local governments receiving and expending funds on behalf of the public, regardless of their designation.

(Added to NRS by 1967, 990; A 1973, 1081; 1975, 1680; 1977, 536; 2001, 1756; 2003, 75)






Chapter 235 - State Emblems; Gifts and Endowments

NRS 235.005 - Director defined.

As used in NRS 235.005 to 235.016, inclusive, unless the context otherwise requires, Director means the Director of the Department of Administration.

(Added to NRS by 1989, 139; A 1993, 1537)



NRS 235.010 - Contents and design of Seal; authorized use; official colors; exceptions; penalty.

1. There must be a Seal of the State of Nevada called The Great Seal of the State of Nevada, the design of which is as follows: In the foreground, there must be two large mountains, at the base of which, on the right, there must be located a quartz mill, and on the left a tunnel, penetrating the silver leads of the mountain, with a miner running out a carload of ore, and a team loaded with ore for the mill. Immediately in the foreground, there must be emblems indicative of the agricultural resources of the State, as follows: A plow, a sheaf and sickle. In the middle ground, there must be a railroad train passing a mountain gorge and a telegraph line extending along the line of the railroad. In the extreme background, there must be a range of snow-clad mountains, with the rising sun in the east. Thirty-six stars and the motto of our state, All for Our Country, must encircle the whole group. In an outer circle, the words The Great Seal of the State of Nevada must be engraved with Nevada at the base of the Seal and separated from the other words by two groups of three stars each.

2. The size of the Seal must not be more than 2 3/4 inches in diameter.

3. The Seal must be kept by the Governor and used by the Governor officially. The Secretary of State must have access to the Seal at all times, and may use it in verification of all of the Secretary of State s official acts.

4. A reproduction or facsimile of the Seal may only be used:

(a) With the written permission of the Governor;

(b) In the performance of official acts by an agency of one of the branches of State Government;

(c) On items distributed by an agency of one of the branches of State Government which are not necessary to carry out the duties of that agency, if the use of the reproduction or facsimile is approved by the head of that agency;

(d) On medallions or bars minted pursuant to the direction of the Director; or

(e) As otherwise permitted by a specific statute.

5. Except as otherwise provided in subsection 6, a colored reproduction or facsimile of the State Seal may only be used if it is in substantially the following colors:

6. A person or entity that is granted permission to use the State Seal pursuant to:

(a) Paragraph (a) of subsection 4 may use a reproduction or facsimile of the State Seal that does not consist of the official colors provided in subsection 5 if the Governor has authorized such use in the written permission.

(b) Paragraph (b), (c), (d) or (e) of subsection 4 may use a one-color, two-color or metallic reproduction or facsimile of the State Seal in addition to or in lieu of the official colors provided in subsection 5.

7. Except as otherwise provided in NRS 205.175, a person who uses or allows to be used, any reproduction or facsimile of The Great Seal of the State of Nevada in violation of subsection 4 is guilty of a misdemeanor.

[1:41:1866; B 4046; BH 4938; C 4997; RL 4402; NCL 7610] + [2:41:1866; added 1955, 138] + [Part 1:7:1875; BH 4939; C 4998; RL 4403; NCL 7611] + [2:7:1875; BH 4940; C 4999; RL 4404; NCL 7612] (NRS A 1969, 97, 819; 1989, 140; 1999, 1374)



NRS 235.012 - Solicitation and award of contract for production of medallions and bars.

1. The Director, after consulting with the Director of the Department of Tourism and Cultural Affairs, the Administrator of the Division of Museums and History of the Department of Tourism and Cultural Affairs and the Administrator of the Division of Minerals of the Commission on Mineral Resources, may contract with a mint to produce medallions made of gold, silver, platinum or nonprecious metals and bars made of gold, silver or platinum.

2. The decision of the Director to award a contract to a particular mint must be based on the ability of the mint to:

(a) Provide a product of the highest quality;

(b) Advertise and market the product properly, including the promotion of museums and tourism in this State; and

(c) Comply with the requirements of the contract.

3. The Director shall award the contract to the lowest responsible bidder, except that if in his or her judgment no satisfactory bid has been received, the Director may reject all bids.

4. All bids for the contract must be solicited in the manner prescribed in NRS 333.310 and comply with the provisions of NRS 333.330.

(Added to NRS by 1989, 139; A 1993, 1537; 1999, 3619; 2001, 935; 2007, 1000; 2011, 2947)



NRS 235.014 - Form and content of medallions and bars.

1. The ore used to produce a medallion or bar must be mined in Nevada, if the ore is available. If it is not available, ore newly mined in the United States may be used. Each medallion or bar made of gold, silver or platinum must be 0.999 fine. Additional series of medallions made of gold, silver or platinum at degrees of fineness of 0.900 or greater may be approved by the Director with the concurrence of the Interim Finance Committee. The degree of fineness of the materials used must be clearly indicated on each medallion.

2. Medallions may be minted in weights of 1 ounce, 0.5 ounce, 0.25 ounce and 0.1 ounce.

3. Bars may be minted in weights of 1 ounce, 5 ounces, 10 ounces and 100 ounces.

4. Each medallion must bear on its obverse The Great Seal of the State of Nevada and on its reverse a design selected by the Director, in consultation with the Director of the Department of Tourism and Cultural Affairs, the Administrator of the Division of Museums and History of the Department of Tourism and Cultural Affairs and the Administrator of the Division of Minerals of the Commission on Mineral Resources.

(Added to NRS by 1989, 139; A 1993, 1537; 1999, 3620; 2001, 936; 2007, 1000; 2011, 2947)



NRS 235.016 - Royalties for medallions and bars; reports by Director; deposit of money collected.

1. The Director shall set and collect a royalty for the use of The Great Seal of the State of Nevada from the mint which produces the medallions or bars. The amount of the royalty must be:

(a) Based on the usual and customary fee charged as a commission by dealers of similar medallions or bars; and

(b) Adjusted at least once each year to ensure it is competitive with the usual and customary fee.

2. The Director shall report every 6 months to the Legislature, if it is in session, or to the Interim Finance Committee, if the Legislature is not in session. The report must contain:

(a) The amount of the royalties being charged; and

(b) The information used to determine the usual and customary fee charged by dealers.

3. The money collected pursuant to this section must be deposited in the Account for the Division of Minerals created pursuant to NRS 513.103.

(Added to NRS by 1989, 140; A 1991, 1758; 1993, 1537; 1999, 3620)



NRS 235.020 - State flag.

The official flag of the State of Nevada is hereby created. The body of the flag must be of solid cobalt blue. On the field in the upper left quarter thereof must be two sprays of Sagebrush with the stems crossed at the bottom to form a half wreath. Within the sprays must be a five-pointed silver star with one point up. The word Nevada must also be inscribed below the star and above the sprays, in a semicircular pattern with the letters spaced apart in equal increments, in the same style of letters as the words Battle Born. Above the wreath, and touching the tips thereof, must be a scroll bearing the words Battle Born. The scroll and the word Nevada must be golden-yellow. The lettering on the scroll must be black-colored sans serif gothic capital letters.

[1:147:1929; NCL 7020] (NRS A 1991, 773)



NRS 235.025 - State colors.

The colors silver and blue are hereby designated as the official state colors of the State of Nevada.

(Added to NRS by 1983, 1347)



NRS 235.030 - State song.

The song entitled Home Means Nevada, written by Mrs. Bertha Raffetto, of Reno, Nevada, is hereby adopted and declared to be the official state song of the State of Nevada.

[2:6:1933; 1931 NCL 7615] (NRS A 1959, 107)



NRS 235.035 - State march.

The march entitled Silver State Fanfare, composed by Gerald Willis, is hereby adopted and declared to be the official state march of the State of Nevada.

(Added to NRS by 2001, 966)



NRS 235.040 - State trees.

The trees known as the Single-Leaf Pinon (Pinus monophylla) and the Bristlecone Pine (Pinus longaeva) are hereby designated as the official state trees of the State of Nevada.

[1:72:1953] (NRS A 1959, 107; 1987, 785; 1997, 1604)



NRS 235.050 - State flower.

The shrub known as Sagebrush (Artemisia tridentata or trifida) is hereby designated as the official state flower of the State of Nevada.

(Added to NRS by 1959, 107; A 1967, 702)



NRS 235.055 - State grass.

The grass known as Indian Ricegrass (Oryzopsis hymenoides) is hereby designated as the official state grass of the State of Nevada.

(Added to NRS by 1977, 386)



NRS 235.060 - State bird.

The bird known as the Mountain Bluebird (Sialia currucoides) is hereby designated as the official state bird of the State of Nevada.

(Added to NRS by 1967, 702)



NRS 235.062 - State insect.

The insect known as the Vivid Dancer Damselfly (Argia vivida) is hereby designated as the official state insect of the State of Nevada.

(Added to NRS by 2009, 48)



NRS 235.065 - State reptile.

The reptile known as the Desert Tortoise (Gopherus agassizii) is hereby designated as the official state reptile of the State of Nevada.

(Added to NRS by 1989, 1094)



NRS 235.070 - State animal.

The animal known as the Desert Bighorn Sheep (Ovis canadensis nelsoni) is hereby designated as the official state animal of the State of Nevada.

(Added to NRS by 1973, 315)



NRS 235.075 - State fish.

The fish known as the Lahontan Cutthroat Trout (Salmo clarki henshawi) is hereby designated as the official state fish of the State of Nevada.

(Added to NRS by 1981, 684)



NRS 235.080 - State fossil.

The prehistoric marine reptile known as the Ichthyosaur (genus Shonisaurus), now extinct, is hereby designated as the official state fossil of the State of Nevada.

(Added to NRS by 1977, 272; A 1989, 1038)



NRS 235.085 - State artifact.

The object of human workmanship known as the tule duck decoy is hereby designated as the official state artifact of the State of Nevada.

(Added to NRS by 1995, 97)



NRS 235.090 - State metal.

The metallic element known as silver (Ag) is hereby designated as the official state metal of the State of Nevada.

(Added to NRS by 1977, 355)



NRS 235.100 - State precious gemstone.

The precious gemstone known as the Virgin Valley black fire opal is hereby designated as the official state precious gemstone of the State of Nevada.

(Added to NRS by 1987, 456)



NRS 235.110 - State semiprecious gemstone.

The semiprecious gemstone known as Nevada turquoise is hereby designated as the official state semiprecious gemstone of the State of Nevada.

(Added to NRS by 1987, 456)



NRS 235.115 - State soil.

The soil series known as Orovada series, classified as coarse-loamy, mixed, superactive, mesic Durinodic Xeric Haplocambids, is hereby designated as the official state soil of the State of Nevada.

(Added to NRS by 2001, 392)



NRS 235.120 - State rock.

The rock known as sandstone is hereby designated as the official state rock of the State of Nevada.

(Added to NRS by 1987, 539)



NRS 235.130 - State tartan.

1. The tartan designed by Richard Zygmunt Pawlowski and further described in this section is hereby designated as the official state tartan of the State of Nevada. The colors and design of the tartan represent the following features that make Nevada a unique and bountiful state:

(a) Blue represents one of the state colors of Nevada, the pristine waters of Lake Tahoe and the Mountain Bluebird, the official state bird;

(b) Silver represents the other state color, the official state mineral, the granite composition of the Sierra Nevada Mountain Range and the silver country of northern Nevada;

(c) Red represents the Virgin Valley black fire opal, the official state precious gemstone, and the red rock formations of southern Nevada;

(d) Yellow represents Sagebrush, the official state flower, and symbolizes the Great Basin Region of central Nevada;

(e) White represents the name of this state meaning snow-covered, which is the translation of the Spanish word nevada ;

(f) The crossing of the yellow and red stripes represents the different colors of Nevada sandstone, the official state rock;

(g) The white intersection on the silver field stands for the snow-capped peaks of granite mountains, which make up the Sierra Nevada Mountain Range;

(h) The four blue lines represent the four main rivers of Nevada which are the Colorado River, Truckee River, Humboldt River and Walker River;

(i) The intersecting blue lines in the silver field represent the Colorado River as it meets Hoover Dam and creates Lake Mead;

(j) The small solid boxes of silver and blue number 8 by 8, or 64, to signify the year (1864) that Nevada was admitted into statehood;

(k) The 13 solid-colored intersections of the small stripes represent Boundary Peak, the highest point in Nevada, which stands at an elevation of 13,143 feet; and

(l) The 16 solid silver intersections and the solid white intersection in the center of the tartan represent the 16 counties and the one consolidated city-county government of Nevada.

2. The official state tartan must be reproduced in the following colors, pattern and dimension of pattern:

(Added to NRS by 2001, 403)



NRS 235.135 - State locomotives.

The steam locomotive of the Nevada Northern Railway known as Engine No. 40, built in 1910, is hereby designated as an official state locomotive of the State of Nevada.

(Added to NRS by 2009, 98)



NRS 235.150 - Nevada Gift and Endowment Fund.

1. The Nevada Gift and Endowment Fund is hereby created as a trust fund in the State Treasury.

2. The State Treasurer shall deposit in the Fund any money the State Treasurer receives from any person who wishes to contribute to the Fund as a token of appreciation for the benefits the person received as a resident of or visitor to this State or to further the excellent quality of life which is unique to this State.

3. The Fund must be administered by a committee consisting of the Governor, the State Treasurer and the Secretary of State.

4. The Fund must only be used for the greatest good and highest benefit of the majority of the residents of this State. Any interest earned on money in the Fund must be credited to the Fund. The money which represents the principal of the Fund must not be spent, and only the interest earned on the principal may be used to carry out the provisions of this section.

5. During the last week of each October, in conjunction with the celebration of Nevada Day, the Governor shall issue a proclamation declaring the existence of the Fund and the uses and benefits thereof.

(Added to NRS by 1987, 1677)



NRS 235.160 - Nevada State Parks and Cultural Resources Endowment Fund.

1. The Nevada State Parks and Cultural Resources Endowment Fund is hereby created as a trust fund in the State Treasury.

2. The State Treasurer shall deposit in the Fund any money the State Treasurer receives from any person who wishes to contribute to the Fund.

3. The Fund must be administered by a committee consisting of:

(a) The Administrator of the Division of State Parks of the State Department of Conservation and Natural Resources;

(b) The Administrator of the Office of Historic Preservation of the State Department of Conservation and Natural Resources; and

(c) Three members appointed by the Governor.

4. The Fund must only be used for the purposes of the enhancement of state parks and the preservation of the cultural resources of this State. Any interest earned on money in the Fund must be credited to the Fund. The money which represents the principal of the Fund must not be spent, and only the interest earned on the principal may be used to carry out the provisions of this section.

5. As used in this section, cultural resources has the meaning ascribed to it in subsection 3 of NRS 383.011.

(Added to NRS by 2013, 2165)






Chapter 236 - Holidays and Periods of Observance

NRS 236.015 - Legal holidays; closing of state, county and city offices, courts, public schools and Nevada System of Higher Education.

1. The following days are declared to be legal holidays for state, county and city governmental offices:

January 1 (New Year s Day)

Martin Luther King, Jr. s birthday is on January 15 but is to be observed on the third Monday in January

Washington s birthday is on February 22 but is to be observed on the third Monday in February

Last Monday in May (Memorial Day)

July 4 (Independence Day)

First Monday in September (Labor Day)

Nevada Day is October 31 but is to be observed on the last Friday in October

November 11 (Veterans Day)

Fourth Thursday in November (Thanksgiving Day)

Friday following the fourth Thursday in November (Family Day)

December 25 (Christmas Day)

Any day that may be appointed by the President of the United States for public fast, thanksgiving or as a legal holiday except for any Presidential appointment of the fourth Monday in October as Veterans Day.

2. Except as otherwise provided by NRS 293.560 and 293C.527, all state, county and city offices, courts, public schools and the Nevada System of Higher Education must close on the legal holidays enumerated in subsection 1 unless in the case of appointed holidays all or a part thereof are specifically exempted.

3. If January 1, July 4, November 11 or December 25 falls upon a:

(a) Sunday, the Monday following must be observed as a legal holiday.

(b) Saturday, the Friday preceding must be observed as a legal holiday.

(Added to NRS by 1969, 560; A 1971, 589, 1320, 2083; 1975, 829; 1979, 603; 1987, 215; 1989, 684; 1993, 368, 2199; 1997, 3474, 3515; 1999, 679, 2410)



NRS 236.018 - Arbor Day.

1. The last Friday in April of each year is established as Arbor Day in the State of Nevada.

2. The Governor shall proclaim the same at least 1 month prior thereto, setting forth in the proclamation a recommendation that Arbor Day be observed by the people of this State in the planting of trees, shrubs and vines, in the promotion of forest growth and culture, in the adornment of public and private grounds, places and ways, and in such other efforts and undertakings as shall be in harmony with the character of Arbor Day.

3. Arbor Day shall be observed with appropriate exercises by the public schools of this State.

[248:32:1956]



NRS 236.020 - Mother s Day.

The Governor of this State is authorized and requested to issue annually a proclamation calling upon the state officials to display the United States flag on all state and school buildings, and the people of the State to display the flag at their homes, lodges, churches and places of business, and other suitable places, on the second Sunday in May, known as Mother s Day, founded by Anna Jarvis of Philadelphia, as a public expression of love and reverence for the mothers of our State and other women serving it, and as an inspiration for better homes and closer ties between the home and the State.

[1:26:1921; NCL 3305]



NRS 236.025 - Columbus Day.

The Governor of this State is authorized and requested to issue annually a proclamation designating the second Monday in October as Columbus Day in commemoration of the arrival of Cristoforo Columbo in the New World.

(Added to NRS by 1989, 684)



NRS 236.027 - Cesar Chavez Day.

1. The Governor shall annually proclaim March 31 to be Cesar Chavez Day in the State of Nevada.

2. The proclamation may call upon the news media, educators, business and labor leaders and appropriate governmental officers to bring to the attention of Nevada residents the important contributions Cesar Chavez made to the State of Nevada and the United States.

(Added to NRS by 2009, 388)



NRS 236.030 - Law Day U.S.A.

1. May 1 of each year shall be designated as Law Day U.S.A.

2. It is not the purpose of this section to declare a legal holiday, but a day to declare solemn allegiance to the principles of democracy and respect for law.

(Added to NRS by 1963, 502)



NRS 236.033 - Juneteenth Day.

1. The Governor shall annually proclaim June 19 to be Juneteenth Day in the State of Nevada to commemorate the abolition of slavery in the United States.

2. The proclamation must call upon the news media, educators and appropriate governmental officers to bring to the attention of Nevada s residents the historical significance of the day when the last slaves in the United States were emancipated and the significant contributions of African-Americans to the State.

(Added to NRS by 2011, 128)



NRS 236.035 - Constitution Week and Constitution Day.

1. The Governor may annually proclaim the third week in September to be Constitution Week and September 17 to be Constitution Day to commemorate the historical contributions that the United States Constitution has made to citizens and its significance in preserving the individual freedoms, liberties and common welfare of the people who live in the United States of America.

2. The proclamation may:

(a) Call upon the news media, educators, state and local officers, professional, business and labor leaders, and others in positions of authority or influence to bring to the attention of the citizens of this State the importance of the United States Constitution in shaping and articulating the basic values that underlie the unique character of American civilization and culture, based on the belief that sovereignty emanates from the people who comprise a society and that governmental authority is based upon the consent of the governed;

(b) Encourage elected and appointed officers and employees at all levels of government and in all public and educational institutions to develop new programs and new ideas by which the citizens of this State and nation can:

(1) Better understand and improve the effectiveness of all branches of government established within the American constitutional system; and

(2) Increase the extent and quality of their participation in the development of public policy and the improvement of the operation of government at all levels;

(c) Encourage citizens of this State to assist elected and appointed officers and employees at all levels of government, and in all public and educational institutions, to develop new programs and new ideas to increase the extent and quality of the participation of the citizens of this State in the development of public policy and the improvement of the operation of government at all levels;

(d) Direct interested citizens and appropriate officers and agencies to develop recommendations by which federal, state and local policies for the preservation of historical records can be formulated and put into effect, so that the cultural and informational resources that are essential to a constitutional form of government are preserved and made accessible to present and future generations of citizens;

(e) Remind all citizens that the preservation of the American constitutional form of government, and the freedom and liberty guaranteed by the United States Constitution, are based upon the responsibility of each citizen to uphold and defend the Constitution; and

(f) Request all citizens to submit any information they may have concerning a program, activity, event, proposal or any other action to increase the extent and quality of participation of citizens in the:

(1) Development of public policy; and

(2) Improvement of the operation of government at all levels,

to the Division of State Library and Archives of the Department of Administration.

(Added to NRS by 1989, 1939; A 1997, 3275; 2013, 56)



NRS 236.038 - Nevada Tribes Legislative Day.

The second Tuesday of February during each regular session of the Legislature is established as Nevada Tribes Legislative Day in the State of Nevada in recognition of the contributions American Indians have made to the prosperity and cultural diversity of Nevada and the United States.

(Added to NRS by 2013, 219)



NRS 236.040 - Nevada All-Indian Stampede Days and Native American Day.

The Governor of this State is authorized and requested to issue annually a proclamation designating the:

1. Third week of July as Nevada All-Indian Stampede Days to be celebrated in Fallon, Nevada; and

2. Fourth Friday of September as Native American Day,

in commemoration of the Indian people and their efforts to maintain their culture, customs and traditions and in recognition of the many contributions of Native Americans to the economic and cultural heritage of all residents of the United States.

(Added to NRS by 1971, 344; A 1989, 19; 1997, 94)



NRS 236.045 - Pearl Harbor Remembrance Day.

1. December 7 of each year is designated as Pearl Harbor Remembrance Day to commemorate all the brave and heroic persons who served in the Armed Forces of the United States and defended their country against the Japanese attack on Pearl Harbor on December 7, 1941.

2. The Governor shall issue annually a proclamation encouraging the observance of Pearl Harbor Remembrance Day by calling upon state officers to display the United States flag at half-mast at all state buildings and the residents of this State to display the flag at half-mast at their homes and other suitable places, in honor of the persons who sacrificed their lives in defending their country on December 7, 1941.

(Added to NRS by 1995, 11)



NRS 236.050 - Nevada Mineral Industry Week.

1. The Governor shall annually proclaim the first week in June to be Nevada Mineral Industry Week to commemorate the important role of mining in the history and economy of the State.

2. The proclamation shall call upon news media, educators and state officials to bring to the attention of Nevada s citizens the history of mining in the State and the role it plays in the development of the culture and economy of its people.

(Added to NRS by 1971, 132; A 1981, 283)



NRS 236.055 - Tartan Day.

1. The Governor shall annually proclaim April 6 to be Tartan Day in Nevada to commemorate the contributions that Scots and Scots-Americans have made to the history and development of the United States.

2. The proclamation must call upon news media, educators and state officers to bring to the attention of Nevada s residents the important contributions the Scots and Scots-Americans have made to the State of Nevada and the United States.

(Added to NRS by 1997, 140)



NRS 236.065 - Osteoporosis Prevention and Awareness Week.

1. The Governor shall annually proclaim the week that begins with Mother s Day to be Osteoporosis Prevention and Awareness Week in the State of Nevada.

2. The proclamation must call upon news media, educators, health care providers and appropriate governmental officers to:

(a) Bring to the attention of Nevada s residents factual information regarding the early diagnosis and treatment of osteoporosis; and

(b) Emphasize the potential for the prevention of the disease.

(Added to NRS by 1997, 440)



NRS 236.070 - Nevada Shaken Baby Syndrome Awareness Week.

1. The Governor shall annually proclaim the third week in April to be Nevada Shaken Baby Syndrome Awareness Week.

2. The proclamation must call upon news media, educators, health care providers and appropriate governmental officers to bring to the attention of the residents of this State:

(a) Factual information regarding shaken baby syndrome, including, without limitation:

(1) Statistical information regarding the number of children who are injured or killed each year as a result of shaken baby syndrome;

(2) The signs and symptoms of shaken baby syndrome;

(3) The types of injuries, including, without limitation, physical, mental and emotional consequences, which may result from shaken baby syndrome; and

(4) The annual costs of providing medical treatment to children who suffer from shaken baby syndrome in this State; and

(b) Educational programs and materials relating to the prevention of shaken baby syndrome.

3. As used in this section, shaken baby syndrome means a form of child abuse in which severe or permanent physical or mental consequences result from violent shaking or shaking and impacting of the head of an infant or small child, including, without limitation:

(a) Various levels of brain damage or other neurological changes due to the destruction of cells of the brain;

(b) Loss of vision;

(c) Paralysis;

(d) Seizures; and

(e) Death.

(Added to NRS by 2007, 20)



NRS 236.073 - Week of Respect.

1. The Governor shall annually proclaim the first week in October to be Week of Respect.

2. The proclamation may call upon:

(a) News media, educators and appropriate government offices to bring to the attention of the residents of Nevada factual information regarding bullying and cyber-bullying, including, without limitation:

(1) Statistical information regarding the number of pupils who are bullied or cyber-bullied each year;

(2) The methods to identify and assist pupils who are at risk of bullying or cyber-bullying; and

(3) The methods to prevent bullying and cyber-bullying; and

(b) School districts to provide instruction on the ways in which pupils can prevent bullying and cyber-bullying during the Week of Respect and throughout the school year that is appropriate for the grade level of pupils who receive the instruction.

3. As used in this section:

(a) Bullying has the meaning ascribed to it in NRS 388.122.

(b) Cyber-bullying has the meaning ascribed to it in NRS 388.123.

(Added to NRS by 2011, 2247; A 2013, 1638)



NRS 236.075 - Archeological Awareness and Historic Preservation Month.

1. The month of May of each year is designated as Archeological Awareness and Historic Preservation Month in this State.

2. The Governor shall issue annually a proclamation encouraging the observance of Archeological Awareness and Historic Preservation Month. The proclamation may, without limitation:

(a) Call upon state and local officers, private nonprofit groups and foundations, schools, businesses and other public and private entities to work toward the goal of preserving the irreplaceable historic, archeological and cultural resources of this State;

(b) Recognize the important contributions of many cultures to the history of this State; and

(c) Recognize the importance of specific historic, archeological and cultural sites in this State, including, without limitation:

(1) Tule Springs in southern Nevada as an area well known in the scientific community as one of the best Pleistocene paleontologic sites in the western United States and in which the fossil remains of several extinct animals have been found, including ground sloths, mammoths, prehistoric horses and American camels;

(2) Springs Preserve in southern Nevada as a site organized to manage the rich cultural and biological resources of the 180-acre Big Springs Archaeological District, which is considered to be the birthplace of the City of Las Vegas and in which archaeological discoveries have been made, including a Pueblo Indian pithouse, one of the last undisturbed spring mounds, pottery, arrowheads and other artifacts, endangered plants and animals, as well as historic buildings and infrastructure from southern Nevada s first water system; and

(3) Other specific historic, archeological and cultural sites located throughout this State in both urban and rural areas, regardless of whether those sites are listed in the National Register of Historic Places.

(Added to NRS by 2007, 2496)



NRS 236.085 - Paleontological Awareness Month.

1. The month of April of each year is designated as Paleontological Awareness Month in this State.

2. The Governor shall issue annually a proclamation encouraging the observance of Paleontological Awareness Month. The proclamation may, without limitation:

(a) Call upon state and local officers, private nonprofit groups and foundations, schools, businesses and other public and private entities to work toward the goal of preserving the paleontological resources of this State;

(b) Recognize the important contribution of prehistoric fossils and other paleontological sites to the history of this State; and

(c) Recognize the importance of specific paleontological sites in this State, including, without limitation:

(1) Berlin-Ichthyosaur State Park as one of North America s most abundant concentrations of Ichthyosaur fossils;

(2) Tule Springs in southern Nevada as an area well known in the scientific community as one of the best Pleistocene paleontological sites in the western United States and an area in which the fossil remains of many extinct animals have been found, including, without limitation, ground sloths, mammoths, prehistoric horses, giant American lions, giant bison, llamas and American camels; and

(3) Other specific paleontological sites located throughout this State.

(Added to NRS by 2009, 384)






Chapter 237 - Miscellaneous Provisions Applicable to Governmental Entities

NRS 237.020 - Effect of collusion among bidders or advance disclosures regarding purchase or lease of property of local government.

When sealed bids or proposals, or oral bids, are accepted for the purchase or lease of the property of a local government:

1. Any agreement or collusion among bidders or prospective bidders in restraint of freedom of competition, by agreement to bid a fixed price or otherwise, is unlawful and renders the bids or proposals of the colluding bidders void.

2. Advance disclosure of any information to a bidder which would give that bidder an advantage over another bidder, if made or permitted by a member, employee or representative of the governing body renders all bids or proposals void.

(Added to NRS by 1995, 238)



NRS 237.023 - Domestic or foreign limited-liability company required to submit disclosure if buying, leasing, transferring, conveying or exchanging land with local government.

1. If a local government sells, leases, transfers or conveys land to, or exchanges land with, a domestic or foreign limited-liability company, the local government shall require the domestic or foreign limited-liability company to submit a disclosure to the local government setting forth the name of any person who holds an ownership interest of 1 percent or more in the domestic or foreign limited-liability company. The disclosure must be made available for public inspection upon request.

2. As used in this section:

(a) Land includes all lands, including improvements and fixtures thereon, lands under water, all easements and hereditaments, corporeal or incorporeal, and every estate, interest and right, legal or equitable, in lands or water, and all rights, interests, privileges, easements, encumbrances and franchises relating to the same, including terms for years and liens by way of judgment, mortgage or otherwise.

(b) Local government means any political subdivision of this State, including, without limitation, any county, city, town, board, airport authority, regional transportation commission, fire protection district, irrigation district, school district or other special district that performs a governmental function.

(Added to NRS by 2005, 2208)



NRS 237.030 - Definitions.

As used in NRS 237.030 to 237.150, inclusive, unless the context otherwise requires, the words and terms defined in NRS 237.040, 237.050 and 237.060 have the meanings ascribed to them in those sections.

(Added to NRS by 1999, 2072; A 2001, 755)



NRS 237.040 - Business defined.

Business means a trade or occupation conducted for profit.

(Added to NRS by 1999, 2072)



NRS 237.050 - Local government defined.

Local government means a political subdivision of this State, including, without limitation, a city, county, irrigation district, water district or water conservancy district.

(Added to NRS by 1999, 2072)



NRS 237.060 - Rule defined.

1. Rule means:

(a) An ordinance by the adoption of which the governing body of a local government exercises legislative powers; and

(b) An action taken by the governing body of a local government that imposes, increases or changes the basis for the calculation of a fee that is paid in whole or in substantial part by businesses.

2. Rule does not include:

(a) An action taken by the governing body of a local government that imposes, increases or changes the basis for the calculation of:

(1) Special assessments imposed pursuant to chapter 271 of NRS;

(2) Impact fees imposed pursuant to chapter 278B of NRS;

(3) Fees for remediation imposed pursuant to chapter 540A of NRS;

(4) Taxes ad valorem;

(5) Sales and use taxes; or

(6) A fee that has been negotiated pursuant to a contract between a business and a local government.

(b) An action taken by the governing body of a local government that approves, amends or augments the annual budget of the local government.

(c) An ordinance adopted by the governing body of a local government pursuant to a provision of chapter 271, 271A, 278, 278A, 278B or 350 of NRS.

(d) An ordinance adopted by or action taken by the governing body of a local government that authorizes or relates to the issuance of bonds or other evidence of debt of the local government.

(Added to NRS by 1999, 2072; A 2001, 755; 2005, 2370)



NRS 237.070 - Applicability.

The provisions of NRS 237.030 to 237.150, inclusive, do not apply with respect to a rule for which a local government does not have the authority to consider less stringent alternatives, including, without limitation, a rule that the local government is required to adopt pursuant to a federal or state statute or regulation or pursuant to a contract or agreement into which the local government has entered.

(Added to NRS by 1999, 2072)



NRS 237.080 - Prerequisites to adoption of rule by local government.

1. Before a governing body of a local government adopts a proposed rule, the governing body or its designee must make a concerted effort to determine whether the proposed rule will impose a direct and significant economic burden upon a business or directly restrict the formation, operation or expansion of a business. The governing body of a local government or its designee must notify trade associations or owners and officers of businesses which are likely to be affected by the proposed rule that they may submit data or arguments to the governing body or its designee as to whether the proposed rule will:

(a) Impose a direct and significant economic burden upon a business; or

(b) Directly restrict the formation, operation or expansion of a business.

Notification provided pursuant to this subsection must include the date by which the data or arguments must be received by the governing body or its designee, which must be at least 15 working days after the notification is sent.

2. After the period for submitting data or arguments specified in the notification provided pursuant to subsection 1 has expired, the governing body or its designee shall determine whether the proposed rule is likely to:

(a) Impose a direct and significant economic burden upon a business; or

(b) Directly restrict the formation, operation or expansion of a business.

If no data or arguments were submitted pursuant to subsection 1, the governing body or its designee shall make its determination based on any information available to the governing body or its designee.

3. If the governing body or its designee determines pursuant to subsection 2 that a proposed rule is likely to impose a direct and significant economic burden upon a business or directly restrict the formation, operation or expansion of a business, the governing body or its designee shall consider methods to reduce the impact of the proposed rule on businesses, including, without limitation:

(a) Simplifying the proposed rule;

(b) Establishing different standards of compliance for a business; and

(c) Modifying a fee or fine set forth in the rule so that a business is authorized to pay a lower fee or fine.

4. After making a determination pursuant to subsection 2, the governing body or its designee shall prepare a business impact statement.

(Added to NRS by 1999, 2072; A 2005, 1478; 2013, 2309)



NRS 237.090 - Consideration of business impact statement at regular meeting held before meeting to adopt proposed rule required; inclusion of business impact statement on agenda before statement is available for public inspection prohibited.

1. A business impact statement prepared pursuant to NRS 237.080 must be considered by the governing body at its regular meeting next preceding any regular meeting held to adopt the proposed rule. The business impact statement must set forth the following information:

(a) A description of the manner in which comment was solicited from affected businesses, a summary of their response and an explanation of the manner in which other interested persons may obtain a copy of the summary.

(b) The estimated economic effect of the proposed rule on the businesses which it is to regulate, including, without limitation:

(1) Both adverse and beneficial effects; and

(2) Both direct and indirect effects.

(c) A description of the methods that the governing body of the local government or its designee considered to reduce the impact of the proposed rule on businesses and a statement regarding whether the governing body or its designee actually used any of those methods.

(d) The estimated cost to the local government for enforcement of the proposed rule.

(e) If the proposed rule provides a new fee or increases an existing fee, the total annual amount the local government expects to collect and the manner in which the money will be used.

(f) If the proposed rule includes provisions which duplicate or are more stringent than federal, state or local standards regulating the same activity, an explanation of why such duplicative or more stringent provisions are necessary.

(g) The reasons for the conclusions regarding the impact of the proposed rule on businesses.

2. The county manager, city manager or other chief executive officer for the governing body of a local government shall sign the business impact statement certifying that, to the best of his or her knowledge or belief, the information contained in the statement was prepared properly and is accurate.

3. The governing body of a local government shall not include the consideration of a business impact statement on the agenda for a meeting unless the statement has been prepared and is available for public inspection at the time the agenda is first posted.

(Added to NRS by 1999, 2073; A 2005, 1479; 2013, 2309)



NRS 237.100 - Objection to adopted rule: Petition; procedure.

1. A business that is aggrieved by a rule adopted by the governing body of a local government on or after January 1, 2000, may object to all or a part of the rule by filing a petition with the governing body that adopted the rule within 30 days after the date on which the rule was adopted.

2. A petition filed pursuant to subsection 1 may be based on the following grounds:

(a) The governing body of the local government or its designee failed to prepare a business impact statement as required pursuant to NRS 237.080 and 237.090; or

(b) The business impact statement prepared by the governing body or its designee pursuant to NRS 237.080 and 237.090 is inaccurate, incomplete or did not adequately consider or significantly underestimated the economic effect of the rule on businesses.

3. After receiving a petition pursuant to subsection 1, the governing body of a local government shall determine whether the petition has merit. If the governing body determines that the petition has merit, the governing body may take action to amend the rule to which the business objected.

4. Each governing body of a local government shall provide a procedure for an aggrieved business to object to a rule adopted by the governing body. The procedure must be filed with the clerk of the local government and available upon request at no charge.

(Added to NRS by 1999, 2073; A 2005, 1479; 2013, 2310)



NRS 237.110 - Adoption of rule during emergency.

The governing body of a local government may adopt a rule without complying with the provisions of NRS 237.030 to 237.150, inclusive, if the governing body declares, by unanimous vote, that emergency action is necessary to protect public health and safety. Such a rule may remain in effect for not more than 6 months after the date on which it was adopted.

(Added to NRS by 1999, 2074)



NRS 237.150 - Nevada Tax Commission authorized to adopt certain regulations and required to advise local governments regarding procedures and forms required for compliance at request of Committee on Local Government Finance.

At the request of the Committee on Local Government Finance, the Nevada Tax Commission:

1. May adopt regulations interpreting the provisions of NRS 237.030 to 237.150, inclusive, that are recommended by the Committee on Local Government Finance.

2. Shall advise officers of local governments regarding procedures and forms that are required for compliance with the provisions of NRS 237.030 to 237.150, inclusive, and any regulations adopted that interpret those provisions.

(Added to NRS by 2001, 755)



NRS 237.180 - Requirements; annual meeting to design and modify joint forms.

1. The agencies of this State, and the local governments within this State, that collect taxes or fees from persons engaged in business, or require such persons to provide related information and forms, shall coordinate their collection of information and forms so that each enterprise is required to furnish information in as few separate reports as possible. This section applies specifically, but is not limited, to the Department of Taxation, the Employment Security Division of the Department of Employment, Training and Rehabilitation, the State Department of Conservation and Natural Resources, and the counties and cities that require a business license.

2. On or before October 1 of each year, the Executive Director of the Department of Taxation shall convene the heads, or persons designated by the respective heads, of the state agencies named in subsection 1 and the appropriate officers of the cities and counties that require a business license. The Secretary of State, a representative of the Nevada Association of Counties and a representative of the Nevada League of Cities must be invited to attend the meeting. If the Executive Director knows, or is made aware by persuasive information furnished by any enterprise required to pay a tax or fee or to provide information, that any other state or local agency needs to participate to accomplish the purpose set forth in subsection 1, the Executive Director shall also invite the head of that agency or the appropriate officer of the local government, and the person so invited shall attend. The Administrator of the Division of Enterprise Information Technology Services of the Department of Administration shall assist in effecting the consolidation of the information and the creation of the forms.

3. The persons so assembled shall design and modify, as appropriate, the necessary joint forms for use during the ensuing fiscal year to accomplish the purpose set forth in subsection 1. If any dispute cannot be resolved by the participants, it must be referred to the Nevada Tax Commission for a decision that is binding on all parties.

4. The provisions of chapter 241 of NRS apply to a meeting held pursuant to this section. The Executive Director of the Department of Taxation shall provide members of the staff of the Department of Taxation to assist in complying with the requirements of chapter 241 of NRS.

(Added to NRS by 1993, 1470; A 1995, 649; 1997, 58, 3088; 1999, 398, 1813; 2013, 1617) (Substituted in revision for NRS 277.185)



NRS 237.200 - Acceptance of consular identification cards.

1. Except as otherwise provided in subsection 2, with respect to any activity or transaction in which a local government accepts an identification card issued by the Department of Motor Vehicles to identify a person, the local government may also accept a consular identification card to identify a person.

2. The provisions of subsection 1 apply only to the presentation of a consular identification card for purposes of identification and do not convey an independent right to receive benefits of any type.

3. As used in this section:

(a) Consular identification card means an identification card issued by a consulate of a foreign government, which consulate is located within the State of Nevada.

(b) Identification card issued by the Department of Motor Vehicles means an identification card of the type described in NRS 483.810 to 483.890, inclusive.

(c) Local government has the meaning ascribed to it in NRS 237.050.

(Added to NRS by 2003, 1932)



NRS 237.250 - Prohibited practices by local government employer: Exceptions; remedies.

1. Except as otherwise provided in subsection 2, a local government employer shall not:

(a) Prohibit or restrict an employee from engaging in the display of the flag of the United States:

(1) On the person of the employee;

(2) In the workplace of the employee; or

(3) On a vehicle owned by the local government employer that is operated by the employee in the course of performing the employee s duties; or

(b) Discharge or otherwise discriminate against any employee because the employee has exercised his or her right to engage in the display of the flag of the United States as described in paragraph (a).

2. The provisions of this section do not:

(a) Apply to the display of the flag of the United States for commercial advertising purposes.

(b) Preclude a local government employer from imposing reasonable restrictions as to the time, place and manner of display of the flag of the United States if the local government employer determines that such restrictions are necessary to preserve the order or discipline of the workplace.

3. An employee who is prohibited or restricted from engaging in the display of the flag of the United States in violation of paragraph (a) of subsection 1 or is discharged or otherwise discriminated against in violation of paragraph (b) of subsection 1 may bring a civil action against a local government employer who violates the provisions of subsection 1 and obtain:

(a) Any wages and benefits lost as a result of the violation;

(b) An order of reinstatement without loss of position, seniority or benefits; and

(c) Damages equal to the amount of the lost wages and benefits.

4. The court shall award reasonable costs, including court costs and attorney s fees to the prevailing party in an action brought pursuant to this section.

5. The remedy provided for in this section is the exclusive remedy for an action brought pursuant to this section.

6. As used in this section:

(a) Display of the flag of the United States means a flag of the United States that is:

(1) Made of cloth, fabric, paper, plastic or metal;

(2) Displayed:

(I) From a pole or staff or in a window; or

(II) In the form of a brooch, button, pin, sticker, transfer or transparency;

(3) If applicable, displayed in a manner that is consistent with 4 U.S.C. chapter 1; and

(4) Of a size to allow the flag, or depiction thereof, to be displayed in the workplace without undue disruption or the creation of a safety hazard.

(b) Local government employer has the meaning ascribed to it in NRS 288.060.

(Added to NRS by 2003, 2971)



NRS 237.300 - Provision to State Demographer by certain counties; provision to certain state agencies upon request by State Demographer; exception; provision of summary of research; confidentiality.

1. Notwithstanding any other provision of law, not later than September 1 of each year, each county which possesses or maintains a digital parcel base map for the county shall provide the digital parcel base map for the county, as of June 30 of that year, to the State Demographer at no charge. The State Demographer may not require a county to provide a digital parcel base map in a particular electronic format or to use any specific software to provide the digital parcel base map. The State Demographer shall keep confidential the information provided to him or her pursuant to this subsection, except that the State Demographer shall provide such information at no charge to a state agency which satisfies the requirements of this section.

2. A state agency engaged in activities related to economic development or population estimate research may request the digital parcel base maps for each county that possesses or maintains a digital parcel base map by submitting a written request to the State Demographer. The written request must include, without limitation:

(a) The name and address of the state agency;

(b) A statement of the purpose for which the state agency is seeking the digital parcel base maps; and

(c) A summary of the research or statistical reports which will be produced from the digital parcel base maps.

3. Except as otherwise provided in subsection 4, if the State Demographer finds that a written request complies with subsection 2, the State Demographer shall provide to the state agency at no charge the digital parcel base maps provided to the State Demographer pursuant to subsection 1.

4. The State Demographer may refuse a request submitted by a state agency pursuant to subsection 2 if the State Demographer has provided the requested information to the state agency during the calendar year in which the request is made.

5. A state agency receiving a digital parcel base map pursuant to this section shall provide to the county that provided the digital parcel base map and the Office of Economic Development, at no charge, a summary of the research produced from that information.

6. A state agency receiving a digital parcel base map pursuant to this section shall keep the digital parcel base map confidential, and, except as otherwise provided in subsection 5, the State Demographer, or any employee or other agent of a state agency receiving a digital parcel base map for a county pursuant to this section, shall not provide the digital parcel base map to any person or governmental agency.

7. As used in this section:

(a) Digital parcel base map means a map in an electronic format that contains the boundaries of the parcels in the county.

(b) State agency means:

(1) The State of Nevada, or any agency, instrumentality or corporation thereof; and

(2) Faculty of the Nevada System of Higher Education or any branch or facility thereof.

(c) State Demographer means the demographer employed pursuant to NRS 360.283.

(Added to NRS by 2011, 3492)



NRS 237.350 - State agency defined.

As used in this section and NRS 237.360 and 237.370, the term state agency means every public agency, bureau, board, commission, department or division of the Executive Department of State Government.

(Added to NRS by 2013, 1147)



NRS 237.360 - Duty of state agencies to make electronic version of certain administrative forms available on Internet website; waiver.

1. Except as otherwise provided in subsection 3, a state agency shall, as soon as reasonably practicable, but not later than June 30, 2015, make available on an Internet website maintained by the state agency an electronic version of each administrative form of the state agency which is used by any person to submit information to the state agency. The electronic version of each administrative form must be in a format that allows a person to complete or prepare the form electronically, download and save an electronic copy of the form to a computer and submit the form to the state agency securely via the Internet.

2. A state agency may, in the discretion of the state agency:

(a) Utilize, in the manner that the state agency determines is appropriate, any program, software or technology that the state agency determines is appropriate for the purposes of complying with the requirements of subsection 1;

(b) Collaborate with another state agency to carry out the provisions of subsection 1, including, without limitation, for the purpose of sharing technology; and

(c) Comply with the provisions of subsection 1 in phases or separate portions over time, if the state agency determines that such an approach would be useful in fully complying with the provisions of subsection 1 by June 30, 2015.

3. A state agency may apply to the Interim Finance Committee for a waiver of the requirements of subsection 1. The Committee shall grant such a waiver to a state agency if the Committee determines that extenuating circumstances exist or that the cost to comply with subsection 1 is unreasonable and would place an undue burden on the operations of the state agency.

(Added to NRS by 2013, 1147)



NRS 237.370 - Transmittal of records between state agencies.

A state agency may, upon receiving a written request from any other state agency, provide to the requesting state agency a copy of any record maintained by the state agency other than a record which is declared by law to be confidential. For the purposes of this section, if a record is declared by law to be confidential in part and not confidential in part, the state agency may provide to the requesting state agency a copy of that portion of the record which is not confidential.

(Added to NRS by 2013, 1148)






Chapter 237A - Foreign Trade Zones and Trade Districts

NRS 237A.010 - State and political subdivisions may apply for authority to establish, operate and maintain foreign trade zones.

The State of Nevada, any county, city, town or other political subdivision in this State may apply for authority to establish, operate and maintain foreign trade zones in this State, pursuant to the provisions of an Act of Congress entitled A bill to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry in the United States, and to expedite and encourage foreign commerce, 19 U.S.C. 81a to 81u, inclusive.

(Added to NRS by 1969, 390)



NRS 237A.020 - Organization of corporation to establish, operate and maintain foreign trade zone.

Corporations whose purpose is to establish, operate and maintain foreign trade zones under the provisions of the laws of the United States may be organized under and shall comply with the appropriate provisions of title 7 of NRS.

(Added to NRS by 1969, 390)



NRS 237A.030 - Application by corporation to establish, operate and maintain foreign trade zone.

Each foreign trade zone corporation organized under and subject to the appropriate provisions of title 7 of NRS, as provided in NRS 237A.020, may apply for and receive from the proper United States authorities a grant of the privilege of establishing, operating and maintaining a foreign trade zone, wholly or partly within the State.

(Added to NRS by 1969, 390)



NRS 237A.040 - Operation of foreign trade zone by corporation.

Each foreign trade zone corporation may establish, operate and maintain a foreign trade zone, upon receipt of and in accordance with the grant provided in NRS 237A.030, subject to the laws of the United States and with all the powers and subject to all the restrictions contained in the appropriate provisions of title 7 of NRS.

(Added to NRS by 1969, 390)



NRS 237A.050 - Liberal construction.

NRS 237A.010 to 237A.040, inclusive, shall be liberally construed in order to facilitate trade and commerce in the State of Nevada.

(Added to NRS by 1969, 390)



NRS 237A.060 - Application by political subdivision for trade district.

The governing body of any political subdivision of this State or the governing bodies of two or more political subdivisions of this State, acting together, may apply to the Governor for the certification of a trade district pursuant to any federal law providing for the establishment and administration of a trade district in Nevada.

(Added to NRS by 1983, 799)



NRS 237A.070 - Approval and certification.

1. The Governor shall approve an application made pursuant to NRS 237A.060 and certify a trade district if:

(a) All of the requirements imposed by federal law for the establishment and administration of such a district are met;

(b) The application and certification comply with the applicable provisions of the law of this State; and

(c) The welfare of this State is advanced by the certification of such a district.

2. If a trade district is certified pursuant to subsection 1, the Governor shall designate a proper authority to administer the district.

(Added to NRS by 1983, 799)






Chapter 238 - Legal Notices and Advertisements

NRS 238.010 - Legal notice and legal advertisement defined.

Any notice or other written matter whatsoever, required to be published in a newspaper by any law of this State, or by the order of any court of record in this State, shall be deemed and held to be a legal notice or advertisement within the meaning of NRS 238.010 to 238.080, inclusive.

[1:60:1925; NCL 4700]



NRS 238.020 - Daily, triweekly, semiweekly, weekly and semimonthly newspaper defined.

1. Every newspaper printed and published daily, or daily except Sundays and legal holidays, or which shall be printed and published on each of any 5 days in every week excepting legal holidays and including or excluding Sundays, shall be considered and held to be and to have been a daily newspaper within the meaning of NRS 238.010 to 238.080, inclusive.

2. Every newspaper printed and published at regular intervals three times each week shall be considered and held to be a triweekly newspaper within the meaning of NRS 238.010 to 238.080, inclusive.

3. Every newspaper printed and published at regular intervals twice each week shall be considered and held to be a semiweekly newspaper within the meaning of NRS 238.010 to 238.080, inclusive.

4. Every newspaper printed and published at regular intervals once each week shall be considered and held to be a weekly newspaper within the meaning of NRS 238.010 to 238.080, inclusive.

5. Every newspaper printed and published at regular intervals, two times each month, shall be considered a semimonthly newspaper within the meaning of NRS 238.010 to 238.080, inclusive.

[2:60:1925; A 1943, 56; 1943 NCL 4701]



NRS 238.030 - Publication of legal notice or advertisement only in qualified newspaper of general circulation; exceptions.

1. Any and all legal notices or advertisements shall be published only in a daily, a triweekly, a semiweekly, a semimonthly, or a weekly newspaper of general circulation and printed in whole or in part in the county in which the notice or advertisement is required to be published, which newspaper if published:

(a) Triweekly, semiweekly, semimonthly, or weekly, shall have been so published in the county, continuously and uninterruptedly, during the period of at least 104 consecutive weeks next prior to the first issue thereof containing any such notice or advertisement.

(b) Daily, shall have been so published in the county, uninterruptedly and continuously, during the period of at least 1 year next prior to the first issue thereof containing any such notice or advertisement.

2. The mere change in the name of any newspaper, or the removal of the principal business office or seat of publication of any newspaper from one place to another in the same county shall not break or affect the continuity in the publication of any such newspaper if the same is in fact continuously and uninterruptedly printed and published within the county as herein provided.

3. A newspaper shall not lose its rights as a legal publication if any of the following conditions maintain:

(a) If by reason of a strike or other good cause it should suspend publication; but the period shall not exceed 30 days in any calendar year.

(b) If by reason of generally recognized economic stress of a serious nature over which the publisher has no control it shall be necessary to suspend publication for a period not to exceed 2 years. The provisions of this paragraph shall apply only in the case of publications that have been operating continuously for a period of 5 years prior to such suspension. Any legal notice which fails of publication for the required number of insertions for such reason shall not be declared illegal if publication has been made in one issue of the publication and is resumed within a reasonable period.

4. If in any county in this State there shall not have been published therein any newspaper or newspapers for the prescribed period, at the time when any such notice or advertisement is required to be published, then such notice or advertisement may be published in any newspaper or newspapers having a general circulation and printed and published in whole or in part in the county.

5. The time limitations in subsection 1 do not apply to a newly established newspaper printed and published in:

(a) An incorporated city if, at the time such newspaper is established, there is no other newspaper printed and published in such city.

(b) A county if, at the time such newspaper is established, there is no other newspaper printed and published in such county.

[3:60:1925; A 1931, 89; 1933, 192; 1941, 400; 1943, 56; 1943 NCL 4702] (NRS A 1960, 400)



NRS 238.040 - Second-class mailing permit required for qualification.

After December 31, 1954, no newspaper is competent as the means for the publication of any legal notice or advertisement unless the newspaper possesses and maintains in force a valid second-class mailing permit issued by the United States Postal Service.

[Part 4:60:1925; A 1953, 309] (NRS A 1987, 706)



NRS 238.050 - Newspapers equally competent as means for publication.

Except as otherwise provided by law in express terms or by necessary implication, daily newspapers, triweekly newspapers, semiweekly newspapers, semimonthly newspapers and weekly newspapers shall all be equally competent as the means for the publication of all legal notices and advertisements.

[Part 4:60:1925; A 1953, 309]



NRS 238.060 - Publication of notice once each week for full period in qualified newspaper.

Whenever any notice is required by law to be given by publication, unless otherwise specified, such provision shall be satisfied by publishing the required notice at least once a week, consecutively, for not less than the full period of time so required in a qualified, legal and competent newspaper.

[1:215:1949; 1943 NCL 4704.01]



NRS 238.070 - Rates and size of type for official advertising of State and counties; annual contracts for county printing and advertising.

1. All advertising ordered or required by the State of Nevada or by the respective counties of the State must be paid for by the State or the county ordering or requiring the advertising at a rate that does not exceed:

(a) The published open display rate for advertising, if the advertisement is placed in a daily or weekly newspaper with a circulation of 15,000 or less; or

(b) The published rate for advertising by a nonprofit or charitable organization, if the advertisement is placed in a daily or weekly newspaper with a circulation of more than 15,000.

2. The type size for advertising ordered or required by the State of Nevada or a county must be no smaller than that used by the newspaper in the columns of classified advertisements.

3. Nothing contained in this section prohibits boards of county commissioners from entering into annual contracts for the entire official printing and advertising of their respective counties when a saving of public money will be effected thereby.

[1:79:1897; A 1949, 154; 1943 NCL 269] (NRS A 1963, 453; 1971, 627; 1975, 1397; 1989, 572)



NRS 238.080 - Void legal notices and legal advertisements.

Any and every legal notice or advertisement published in a newspaper in violation of any of the provisions of NRS 238.010 to 238.080, inclusive, shall be absolutely void.

[5:60:1925; NCL 4704]



NRS 238.090 - Authorized use of registered or certified mail in giving required notice.

Any notice or other written matter required by law or the order of any court of record to be delivered by mail, with the receipt thereof to be acknowledged, may be given by either registered or certified mail.

(Added to NRS by 1969, 95)



NRS 238.100 - Date of postmark deemed date of filing or payment.

1. Except as provided in subsections 2 and 4, or by specific statute, any document or payment required or permitted by law or regulation to be filed or made by mailing to the State or any of its agencies or political subdivisions shall be deemed filed or made on the date of the postmark dated by the post office on the envelope in which it was mailed.

2. If a document or payment was mailed but not received by the addressee or was received but the postmarked date is illegible or omitted, the document or payment shall be deemed filed or made on the date it was mailed, if the sender:

(a) Establishes by a postal receipt for registered or certified mail that the mailing date was on or before the required date for filing or payment; and

(b) Where the document or payment was not received, files a duplicate of the contents of the envelope within 15 days after the sender becomes aware that it was not received.

3. For the purposes of this section, if the required date for filing or making payment is a Saturday, Sunday or legal holiday, the filing or payment is timely if performed on the next day which is not a Saturday, Sunday or legal holiday.

4. This section does not apply to the filing of documents pursuant to NRS 225.085 or title 24 of NRS.

(Added to NRS by 1975, 751; A 1983, 1382; 2003, 1953)






Chapter 239 - Public Records

NRS 239.001 - Legislative findings and declaration.

The Legislature hereby finds and declares that:

1. The purpose of this chapter is to foster democratic principles by providing members of the public with access to inspect and copy public books and records to the extent permitted by law;

2. The provisions of this chapter must be construed liberally to carry out this important purpose;

3. Any exemption, exception or balancing of interests which limits or restricts access to public books and records by members of the public must be construed narrowly; and

4. The use of private entities in the provision of public services must not deprive members of the public access to inspect and copy books and records relating to the provision of those services.

(Added to NRS by 2007, 2061; A 2011, 2723)



NRS 239.005 - Definitions.

As used in this chapter, unless the context otherwise requires:

1. Actual cost means the direct cost related to the reproduction of a public record. The term does not include a cost that a governmental entity incurs regardless of whether or not a person requests a copy of a particular public record.

2. Agency of the Executive Department means an agency, board, commission, bureau, council, department, division, authority or other unit of the Executive Department of the State Government. The term does not include the Nevada System of Higher Education.

3. Committee means the Committee to Approve Schedules for the Retention and Disposition of Official State Records.

4. Division means the Division of State Library and Archives of the Department of Administration.

5. Governmental entity means:

(a) An elected or appointed officer of this State or of a political subdivision of this State;

(b) An institution, board, commission, bureau, council, department, division, authority or other unit of government of this State, including, without limitation, an agency of the Executive Department, or of a political subdivision of this State;

(c) A university foundation, as defined in NRS 396.405; or

(d) An educational foundation, as defined in NRS 388.750, to the extent that the foundation is dedicated to the assistance of public schools.

6. Privatization contract means a contract executed by or on behalf of a governmental entity which authorizes a private entity to provide public services that are:

(a) Substantially similar to the services provided by the public employees of the governmental entity; and

(b) In lieu of the services otherwise authorized or required to be provided by the governmental entity.

(Added to NRS by 1977, 455; A 1979, 179; 1983, 1298; 1985, 126; 1993, 209, 1538; 1995, 511; 1997, 2385; 2001, 936; 2011, 2723, 2948; 2013, 2267)



NRS 239.008 - Designation of records official for certain state agencies; forms and procedures applicable to requests for public records.

1. The head of each agency of the Executive Department shall designate one or more employees of the agency to act as records official for the agency.

2. A records official designated pursuant to subsection 1 shall carry out the duties imposed pursuant to this chapter on the agency of the Executive Department that designated him or her with respect to a request to inspect or copy a public book or record of the agency.

3. The State Library and Archives Administrator, pursuant to NRS 378.255 and in cooperation with the Attorney General, shall prescribe:

(a) The form for a request by a person to inspect or copy a public book or record of an agency of the Executive Department pursuant to NRS 239.0107;

(b) The form for the written notice required to be provided by an agency of the Executive Department pursuant to paragraph (b), (c) or (d) of subsection 1 of NRS 239.0107; and

(c) By regulation the procedures with which a records official must comply in carrying out his or her duties.

4. Each agency of the Executive Department shall make available on any website maintained by the agency on the Internet or its successor the forms and procedures prescribed by the State Library and Archives Administrator and the Attorney General pursuant to subsection 3.

(Added to NRS by 2013, 2267)



NRS 239.010 - Public books and public records open to inspection; confidential information in public books and records; copyrighted books and records; copies to be prepared by governmental entity and provided in medium requested. [Effective until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance are ratified by the President and the United States deposits its instrument of ratification or July 1, 2015, whichever is sooner.]

1. Except as otherwise provided in this section and NRS 1.4683, 1A.110, 49.095, 62D.420, 62D.440, 62E.516, 62E.620, 62H.025, 62H.030, 62H.170, 62H.220, 62H.320, 76.160, 78.152, 80.113, 81.850, 82.183, 86.246, 86.54615, 87.515, 87.5413, 87A.200, 87A.580, 87A.640, 88.3355, 88.5927, 88.6067, 88A.345, 88A.7345, 89.045, 89.251, 90.730, 91.160, 116.757, 116A.270, 116B.880, 118B.026, 119.260, 119.265, 119.267, 119.280, 119A.280, 119A.653, 119B.370, 119B.382, 120A.690, 125.130, 125B.140, 126.141, 126.161, 126.163, 126.730, 127.007, 127.057, 127.130, 127.140, 127.2817, 130.312, 159.044, 172.075, 172.245, 176.015, 176.0625, 176.09129, 176.156, 176A.630, 178.39801, 178.4715, 178.5691, 179.495, 179A.070, 179A.165, 179A.450, 179D.160, 200.3771, 200.3772, 200.5095, 200.604, 202.3662, 205.4651, 209.392, 209.3925, 209.419, 209.521, 211A.140, 213.010, 213.040, 213.095, 213.131, 217.105, 217.110, 217.464, 217.475, 218E.625, 218F.150, 218G.130, 218G.240, 218G.350, 228.270, 228.450, 228.495, 228.570, 231.069, 233.190, 237.300, 239.0105, 239.0113, 239B.030, 239B.040, 239B.050, 239C.140, 239C.210, 239C.230, 239C.250, 239C.270, 240.007, 241.020, 241.030, 242.105, 244.264, 244.335, 250.087, 250.130, 250.140, 250.150, 268.095, 268.490, 268.910, 271A.105, 281.195, 281A.440, 281A.470, 281A.550, 284.4068, 286.110, 287.0438, 289.025, 289.080, 289.387, 293.5002, 293.503, 293.558, 293B.135, 293D.510, 331.110, 332.061, 332.351, 333.333, 333.335, 338.070, 338.1379, 338.1725, 338.1727, 348.420, 349.597, 349.775, 353.205, 353A.085, 353A.100, 353C.240, 360.240, 360.247, 360.255, 360.755, 361.044, 361.610, 365.138, 366.160, 368A.180, 372A.080, 378.290, 378.300, 379.008, 386.655, 387.626, 387.631, 388.5275, 388.528, 388.5315, 388.750, 391.035, 392.029, 392.147, 392.264, 392.271, 392.652, 392.850, 394.167, 394.1698, 394.447, 394.460, 394.465, 396.3295, 396.405, 396.525, 396.535, 398.403, 408.3885, 408.3886, 412.153, 416.070, 422.290, 422.305, 422A.320, 422A.350, 425.400, 427A.1236, 427A.872, 432.205, 432B.175, 432B.280, 432B.290, 432B.407, 432B.430, 432B.560, 433.534, 433A.360, 439.270, 439.840, 439B.420, 440.170, 441A.195, 441A.220, 441A.230, 442.330, 442.395, 445A.665, 445B.570, 449.209, 449.245, 449.720, 453.1545, 453.720, 453A.610, 453A.700, 458.055, 458.280, 459.050, 459.3866, 459.555, 459.7056, 459.846, 463.120, 463.15993, 463.240, 463.3403, 463.3407, 463.790, 467.1005, 467.137, 481.063, 482.170, 482.5536, 483.340, 483.363, 483.800, 484E.070, 485.316, 503.452, 522.040, 534A.031, 561.285, 571.160, 584.655, 598.0964, 598A.110, 603.070, 603A.210, 604A.710, 612.265, 616B.012, 616B.015, 616B.315, 616B.350, 618.341, 618.425, 622.310, 623.131, 623A.353, 624.110, 624.265, 624.327, 625.425, 625A.185, 628.418, 629.069, 630.133, 630.30665, 630.336, 630A.555, 631.368, 632.121, 632.125, 632.405, 633.283, 633.301, 633.524, 634.212, 634.214, 634A.185, 635.158, 636.107, 637.085, 637A.315, 637B.288, 638.087, 638.089, 639.2485, 639.570, 640.075, 640A.220, 640B.730, 640C.400, 640C.745, 640C.760, 640D.190, 640E.340, 641.090, 641A.191, 641B.170, 641C.760, 642.524, 643.189, 644.446, 645.180, 645.625, 645A.050, 645A.082, 645B.060, 645B.092, 645C.220, 645C.225, 645D.130, 645D.135, 645E.300, 645E.375, 645G.510, 645H.320, 645H.330, 647.0945, 647.0947, 648.033, 648.197, 649.065, 649.067, 652.228, 654.110, 656.105, 661.115, 665.130, 665.133, 669.275, 669.285, 669A.310, 671.170, 673.430, 675.380, 676A.340, 676A.370, 677.243, 679B.122, 679B.152, 679B.159, 679B.190, 679B.285, 679B.690, 680A.270, 681A.440, 681B.260, 681B.280, 683A.0873, 685A.077, 686A.289, 686B.170, 686C.306, 687A.110, 687A.115, 687C.010, 688C.230, 688C.480, 688C.490, 692A.117, 692C.190, 692C.420, 693A.480, 693A.615, 696B.550, 703.196, 704B.320, 704B.325, 706.1725, 710.159, 711.600, sections 35, 38 and 41 of chapter 478, Statutes of Nevada 2011 and section 2 of chapter 391, Statutes of Nevada 2013 and unless otherwise declared by law to be confidential, all public books and public records of a governmental entity must be open at all times during office hours to inspection by any person, and may be fully copied or an abstract or memorandum may be prepared from those public books and public records. Any such copies, abstracts or memoranda may be used to supply the general public with copies, abstracts or memoranda of the records or may be used in any other way to the advantage of the governmental entity or of the general public. This section does not supersede or in any manner affect the federal laws governing copyrights or enlarge, diminish or affect in any other manner the rights of a person in any written book or record which is copyrighted pursuant to federal law.

2. A governmental entity may not reject a book or record which is copyrighted solely because it is copyrighted.

3. A governmental entity that has legal custody or control of a public book or record shall not deny a request made pursuant to subsection 1 to inspect or copy or receive a copy of a public book or record on the basis that the requested public book or record contains information that is confidential if the governmental entity can redact, delete, conceal or separate the confidential information from the information included in the public book or record that is not otherwise confidential.

4. A person may request a copy of a public record in any medium in which the public record is readily available. An officer, employee or agent of a governmental entity who has legal custody or control of a public record:

(a) Shall not refuse to provide a copy of that public record in a readily available medium because the officer, employee or agent has already prepared or would prefer to provide the copy in a different medium.

(b) Except as otherwise provided in NRS 239.030, shall, upon request, prepare the copy of the public record and shall not require the person who has requested the copy to prepare the copy himself or herself.

[1:149:1911; RL 3232; NCL 5620] (NRS A 1963, 26; 1965, 69; 1993, 1230, 2307, 2623; 1995, 503, 716; 1997, 2386; 1999, 1210; 2007, 2062; 2013, 321, 2268)

NRS 239.010 Public books and public records open to inspection; confidential information in public books and records; copyrighted books and records; copies to be provided in medium requested. [Effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance are ratified by the President and the United States deposits its instrument of ratification and through June 30, 2015.]

1. Except as otherwise provided in this section and NRS 1.4683, 1A.110, 49.095, 62D.420, 62D.440, 62E.516, 62E.620, 62H.025, 62H.030, 62H.170, 62H.220, 62H.320, 76.160, 78.152, 80.113, 81.850, 82.183, 86.246, 86.54615, 87.515, 87.5413, 87A.200, 87A.580, 87A.640, 88.3355, 88.5927, 88.6067, 88A.345, 88A.7345, 89.045, 89.251, 90.730, 91.160, 116.757, 116A.270, 116B.880, 118B.026, 119.260, 119.265, 119.267, 119.280, 119A.280, 119A.653, 119B.370, 119B.382, 120A.690, 125.130, 125B.140, 126.141, 126.161, 126.163, 126.730, 127.007, 127.057, 127.130, 127.140, 127.2817, 130.312, 130.712, 159.044, 172.075, 172.245, 176.015, 176.0625, 176.09129, 176.156, 176A.630, 178.39801, 178.4715, 178.5691, 179.495, 179A.070, 179A.165, 179A.450, 179D.160, 200.3771, 200.3772, 200.5095, 200.604, 202.3662, 205.4651, 209.392, 209.3925, 209.419, 209.521, 211A.140, 213.010, 213.040, 213.095, 213.131, 217.105, 217.110, 217.464, 217.475, 218E.625, 218F.150, 218G.130, 218G.240, 218G.350, 228.270, 228.450, 228.495, 228.570, 231.069, 233.190, 237.300, 239.0105, 239.0113, 239B.030, 239B.040, 239B.050, 239C.140, 239C.210, 239C.230, 239C.250, 239C.270, 240.007, 241.020, 241.030, 242.105, 244.264, 244.335, 250.087, 250.130, 250.140, 250.150, 268.095, 268.490, 268.910, 271A.105, 281.195, 281A.440, 281A.470, 281A.550, 284.4068, 286.110, 287.0438, 289.025, 289.080, 289.387, 293.5002, 293.503, 293.558, 293B.135, 293D.510, 331.110, 332.061, 332.351, 333.333, 333.335, 338.070, 338.1379, 338.1725, 338.1727, 348.420, 349.597, 349.775, 353.205, 353A.085, 353A.100, 353C.240, 360.240, 360.247, 360.255, 360.755, 361.044, 361.610, 365.138, 366.160, 368A.180, 372A.080, 378.290, 378.300, 379.008, 386.655, 387.626, 387.631, 388.5275, 388.528, 388.5315, 388.750, 389.015, 391.035, 392.029, 392.147, 392.264, 392.271, 392.652, 392.850, 394.167, 394.1698, 394.447, 394.460, 394.465, 396.3295, 396.405, 396.525, 396.535, 398.403, 408.3885, 408.3886, 412.153, 416.070, 422.290, 422.305, 422A.320, 422A.350, 425.400, 427A.1236, 427A.872, 432.205, 432B.175, 432B.280, 432B.290, 432B.407, 432B.430, 432B.560, 433.534, 433A.360, 439.270, 439.840, 439B.420, 440.170, 441A.195, 441A.220, 441A.230, 442.330, 442.395, 445A.665, 445B.570, 449.209, 449.245, 449.720, 453.1545, 453.720, 453A.610, 453A.700, 458.055, 458.280, 459.050, 459.3866, 459.555, 459.7056, 459.846, 463.120, 463.15993, 463.240, 463.3403, 463.3407, 463.790, 467.1005, 467.137, 481.063, 482.170, 482.5536, 483.340, 483.363, 483.800, 484E.070, 485.316, 503.452, 522.040, 534A.031, 561.285, 571.160, 584.583, 584.655, 598.0964, 598A.110, 603.070, 603A.210, 604A.710, 612.265, 616B.012, 616B.015, 616B.315, 616B.350, 618.341, 618.425, 622.310, 623.131, 623A.353, 624.110, 624.265, 624.327, 625.425, 625A.185, 628.418, 629.069, 630.133, 630.30665, 630.336, 630A.555, 631.368, 632.121, 632.125, 632.405, 633.283, 633.301, 633.524, 634.212, 634.214, 634A.185, 635.158, 636.107, 637.085, 637A.315, 637B.288, 638.087, 638.089, 639.2485, 639.570, 640.075, 640A.220, 640B.730, 640C.400, 640C.745, 640C.760, 640D.190, 640E.340, 641.090, 641A.191, 641B.170, 641C.760, 642.524, 643.189, 644.446, 645.180, 645.625, 645A.050, 645A.082, 645B.060, 645B.092, 645C.220, 645C.225, 645D.130, 645D.135, 645E.300, 645E.375, 645G.510, 645H.320, 645H.330, 647.0945, 647.0947, 648.033, 648.197, 649.065, 649.067, 652.228, 654.110, 656.105, 661.115, 665.130, 665.133, 669.275, 669.285, 669A.310, 671.170, 673.430, 675.380, 676A.340, 676A.370, 677.243, 679B.122, 679B.152, 679B.159, 679B.190, 679B.285, 679B.690, 680A.270, 681A.440, 681B.260, 681B.280, 683A.0873, 685A.077, 686A.289, 686B.170, 686C.306, 687A.110, 687A.115, 687C.010, 688C.230, 688C.480, 688C.490, 692A.117, 692C.190, 692C.420, 693A.480, 693A.615, 696B.550, 703.196, 704B.320, 704B.325, 706.1725, 710.159, 711.600, sections 35, 38 and 41 of chapter 478, Statutes of Nevada 2011 and section 2 of chapter 391, Statutes of Nevada 2013 and unless otherwise declared by law to be confidential, all public books and public records of a governmental entity must be open at all times during office hours to inspection by any person, and may be fully copied or an abstract or memorandum may be prepared from those public books and public records. Any such copies, abstracts or memoranda may be used to supply the general public with copies, abstracts or memoranda of the records or may be used in any other way to the advantage of the governmental entity or of the general public. This section does not supersede or in any manner affect the federal laws governing copyrights or enlarge, diminish or affect in any other manner the rights of a person in any written book or record which is copyrighted pursuant to federal law.

2. A governmental entity may not reject a book or record which is copyrighted solely because it is copyrighted.

3. A governmental entity that has legal custody or control of a public book or record shall not deny a request made pursuant to subsection 1 to inspect or copy or receive a copy of a public book or record on the basis that the requested public book or record contains information that is confidential if the governmental entity can redact, delete, conceal or separate the confidential information from the information included in the public book or record that is not otherwise confidential.

4. A person may request a copy of a public record in any medium in which the public record is readily available. An officer, employee or agent of a governmental entity who has legal custody or control of a public record:

(a) Shall not refuse to provide a copy of that public record in a readily available medium because the officer, employee or agent has already prepared or would prefer to provide the copy in a different medium.

(b) Except as otherwise provided in NRS 239.030, shall, upon request, prepare the copy of the public record and shall not require the person who has requested the copy to prepare the copy himself or herself.

[1:149:1911; RL 3232; NCL 5620] (NRS A 1963, 26; 1965, 69; 1993, 1230, 2307, 2623; 1995, 503, 716; 1997, 2386; 1999, 1210; 2007, 2062; 2013, 321, 2268, 2269, effective on the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance are ratified by the President and the United States deposits its instrument of ratification and through June 30, 2015)

NRS 239.010 Public books and public records open to inspection; confidential information in public books and records; copyrighted books and records; copies to be provided in medium requested. [Effective on July 1, 2015, until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance are ratified by the President and the United States deposits its instrument of ratification.]

1. Except as otherwise provided in this section and NRS 1.4683, 1A.110, 49.095, 62D.420, 62D.440, 62E.516, 62E.620, 62H.025, 62H.030, 62H.170, 62H.220, 62H.320, 76.160, 78.152, 80.113, 81.850, 82.183, 86.246, 86.54615, 87.515, 87.5413, 87A.200, 87A.580, 87A.640, 88.3355, 88.5927, 88.6067, 88A.345, 88A.7345, 89.045, 89.251, 90.730, 91.160, 116.757, 116A.270, 116B.880, 118B.026, 119.260, 119.265, 119.267, 119.280, 119A.280, 119A.653, 119B.370, 119B.382, 120A.690, 125.130, 125B.140, 126.141, 126.161, 126.163, 126.730, 127.007, 127.057, 127.130, 127.140, 127.2817, 130.312, 159.044, 172.075, 172.245, 176.015, 176.0625, 176.09129, 176.156, 176A.630, 178.39801, 178.4715, 178.5691, 179.495, 179A.070, 179A.165, 179A.450, 179D.160, 200.3771, 200.3772, 200.5095, 200.604, 202.3662, 205.4651, 209.392, 209.3925, 209.419, 209.521, 211A.140, 213.010, 213.040, 213.095, 213.131, 217.105, 217.110, 217.464, 217.475, 218E.625, 218F.150, 218G.130, 218G.240, 218G.350, 228.270, 228.450, 228.495, 228.570, 231.069, 233.190, 237.300, 239.0105, 239.0113, 239B.030, 239B.040, 239B.050, 239C.140, 239C.210, 239C.230, 239C.250, 239C.270, 240.007, 241.020, 241.030, 242.105, 244.264, 244.335, 250.087, 250.130, 250.140, 250.150, 268.095, 268.490, 268.910, 271A.105, 281.195, 281A.440, 281A.470, 281A.550, 284.4068, 286.110, 287.0438, 289.025, 289.080, 289.387, 293.5002, 293.503, 293.558, 293B.135, 293D.510, 331.110, 332.061, 332.351, 333.333, 333.335, 338.070, 338.1379, 338.1725, 338.1727, 348.420, 349.597, 349.775, 353.205, 353A.085, 353A.100, 353C.240, 360.240, 360.247, 360.255, 360.755, 361.044, 361.610, 365.138, 366.160, 368A.180, 372A.080, 378.290, 378.300, 379.008, 386.655, 387.626, 387.631, 388.5275, 388.528, 388.5315, 388.750, 391.035, 392.029, 392.147, 392.264, 392.271, 392.652, 392.850, 394.167, 394.1698, 394.447, 394.460, 394.465, 396.3295, 396.405, 396.525, 396.535, 398.403, 408.3885, 408.3886, 412.153, 416.070, 422.290, 422.305, 422A.320, 422A.350, 425.400, 427A.1236, 427A.872, 432.205, 432B.175, 432B.280, 432B.290, 432B.407, 432B.430, 432B.560, 433.534, 433A.360, 439.270, 439.840, 439B.420, 440.170, 441A.195, 441A.220, 441A.230, 442.330, 442.395, 445A.665, 445B.570, 449.209, 449.245, 449.720, 453.1545, 453.720, 453A.610, 453A.700, 458.055, 458.280, 459.050, 459.3866, 459.555, 459.7056, 459.846, 463.120, 463.15993, 463.240, 463.3403, 463.3407, 463.790, 467.1005, 467.137, 481.063, 482.170, 482.5536, 483.340, 483.363, 483.800, 484E.070, 485.316, 503.452, 522.040, 534A.031, 561.285, 571.160, 584.583, 584.655, 598.0964, 598.0979, 598.098, 598A.110, 599B.090, 603.070, 603A.210, 604A.710, 612.265, 616B.012, 616B.015, 616B.315, 616B.350, 618.341, 618.425, 622.310, 623.131, 623A.353, 624.110, 624.265, 624.327, 625.425, 625A.185, 628.418, 629.069, 630.133, 630.30665, 630.336, 630A.555, 631.368, 632.121, 632.125, 632.405, 633.283, 633.301, 633.524, 634.212, 634.214, 634A.185, 635.158, 636.107, 637.085, 637A.315, 637B.288, 638.087, 638.089, 639.2485, 639.570, 640.075, 640A.220, 640B.730, 640C.400, 640C.745, 640C.760, 640D.190, 640E.340, 641.090, 641A.191, 641B.170, 641C.760, 642.524, 643.189, 644.446, 645.180, 645.625, 645A.050, 645A.082, 645B.060, 645B.092, 645C.220, 645C.225, 645D.130, 645D.135, 645E.300, 645E.375, 645G.510, 645H.320, 645H.330, 647.0945, 647.0947, 648.033, 648.197, 649.065, 649.067, 652.228, 654.110, 656.105, 661.115, 665.130, 665.133, 669.275, 669.285, 669A.310, 671.170, 673.430, 675.380, 676A.340, 676A.370, 677.243, 679B.122, 679B.152, 679B.159, 679B.190, 679B.285, 679B.690, 680A.270, 681A.440, 681B.260, 681B.280, 683A.0873, 685A.077, 686A.289, 686B.170, 686C.306, 687A.110, 687A.115, 687C.010, 688C.230, 688C.480, 688C.490, 692A.117, 692C.190, 692C.420, 693A.480, 693A.615, 696B.550, 703.196, 704B.320, 704B.325, 706.1725, 710.159, 711.600, sections 35, 38 and 41 of chapter 478, Statutes of Nevada 2011 and section 2 of chapter 391, Statutes of Nevada 2013 and unless otherwise declared by law to be confidential, all public books and public records of a governmental entity must be open at all times during office hours to inspection by any person, and may be fully copied or an abstract or memorandum may be prepared from those public books and public records. Any such copies, abstracts or memoranda may be used to supply the general public with copies, abstracts or memoranda of the records or may be used in any other way to the advantage of the governmental entity or of the general public. This section does not supersede or in any manner affect the federal laws governing copyrights or enlarge, diminish or affect in any other manner the rights of a person in any written book or record which is copyrighted pursuant to federal law.

2. A governmental entity may not reject a book or record which is copyrighted solely because it is copyrighted.

3. A governmental entity that has legal custody or control of a public book or record shall not deny a request made pursuant to subsection 1 to inspect or copy or receive a copy of a public book or record on the basis that the requested public book or record contains information that is confidential if the governmental entity can redact, delete, conceal or separate the confidential information from the information included in the public book or record that is not otherwise confidential.

4. A person may request a copy of a public record in any medium in which the public record is readily available. An officer, employee or agent of a governmental entity who has legal custody or control of a public record:

(a) Shall not refuse to provide a copy of that public record in a readily available medium because the officer, employee or agent has already prepared or would prefer to provide the copy in a different medium.

(b) Except as otherwise provided in NRS 239.030, shall, upon request, prepare the copy of the public record and shall not require the person who has requested the copy to prepare the copy himself or herself.

[1:149:1911; RL 3232; NCL 5620] (NRS A 1963, 26; 1965, 69; 1993, 1230, 2307, 2623; 1995, 503, 716; 1997, 2386; 1999, 1210; 2007, 2062; 2013, 321, 2268, effective on July 1, 2015, until the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance are ratified by the President and the United States deposits its instrument of ratification)

NRS 239.010 Public books and public records open to inspection; confidential information in public books and records; copyrighted books and records; copies to be prepared by governmental entity and provided in medium requested. [Effective on July 1, 2015, or the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance are ratified by the President and the United States deposits its instrument of ratification, whichever is later.]

1. Except as otherwise provided in this section and NRS 1.4683, 1A.110, 49.095, 62D.420, 62D.440, 62E.516, 62E.620, 62H.025, 62H.030, 62H.170, 62H.220, 62H.320, 76.160, 78.152, 80.113, 81.850, 82.183, 86.246, 86.54615, 87.515, 87.5413, 87A.200, 87A.580, 87A.640, 88.3355, 88.5927, 88.6067, 88A.345, 88A.7345, 89.045, 89.251, 90.730, 91.160, 116.757, 116A.270, 116B.880, 118B.026, 119.260, 119.265, 119.267, 119.280, 119A.280, 119A.653, 119B.370, 119B.382, 120A.690, 125.130, 125B.140, 126.141, 126.161, 126.163, 126.730, 127.007, 127.057, 127.130, 127.140, 127.2817, 130.312, 130.712, 159.044, 172.075, 172.245, 176.015, 176.0625, 176.09129, 176.156, 176A.630, 178.39801, 178.4715, 178.5691, 179.495, 179A.070, 179A.165, 179A.450, 179D.160, 200.3771, 200.3772, 200.5095, 200.604, 202.3662, 205.4651, 209.392, 209.3925, 209.419, 209.521, 211A.140, 213.010, 213.040, 213.095, 213.131, 217.105, 217.110, 217.464, 217.475, 218E.625, 218F.150, 218G.130, 218G.240, 218G.350, 228.270, 228.450, 228.495, 228.570, 231.069, 233.190, 237.300, 239.0105, 239.0113, 239B.030, 239B.040, 239B.050, 239C.140, 239C.210, 239C.230, 239C.250, 239C.270, 240.007, 241.020, 241.030, 242.105, 244.264, 244.335, 250.087, 250.130, 250.140, 250.150, 268.095, 268.490, 268.910, 271A.105, 281.195, 281A.440, 281A.470, 281A.550, 284.4068, 286.110, 287.0438, 289.025, 289.080, 289.387, 293.5002, 293.503, 293.558, 293B.135, 293D.510, 331.110, 332.061, 332.351, 333.333, 333.335, 338.070, 338.1379, 338.1725, 338.1727, 348.420, 349.597, 349.775, 353.205, 353A.085, 353A.100, 353C.240, 360.240, 360.247, 360.255, 360.755, 361.044, 361.610, 365.138, 366.160, 368A.180, 372A.080, 378.290, 378.300, 379.008, 386.655, 387.626, 387.631, 388.5275, 388.528, 388.5315, 388.750, 391.035, 392.029, 392.147, 392.264, 392.271, 392.652, 392.850, 394.167, 394.1698, 394.447, 394.460, 394.465, 396.3295, 396.405, 396.525, 396.535, 398.403, 408.3885, 408.3886, 412.153, 416.070, 422.290, 422.305, 422A.320, 422A.350, 425.400, 427A.1236, 427A.872, 432.205, 432B.175, 432B.280, 432B.290, 432B.407, 432B.430, 432B.560, 433.534, 433A.360, 439.270, 439.840, 439B.420, 440.170, 441A.195, 441A.220, 441A.230, 442.330, 442.395, 445A.665, 445B.570, 449.209, 449.245, 449.720, 453.1545, 453.720, 453A.610, 453A.700, 458.055, 458.280, 459.050, 459.3866, 459.555, 459.7056, 459.846, 463.120, 463.15993, 463.240, 463.3403, 463.3407, 463.790, 467.1005, 467.137, 481.063, 482.170, 482.5536, 483.340, 483.363, 483.800, 484E.070, 485.316, 503.452, 522.040, 534A.031, 561.285, 571.160, 584.583, 584.655, 598.0964, 598.0979, 598.098, 598A.110, 599B.090, 603.070, 603A.210, 604A.710, 612.265, 616B.012, 616B.015, 616B.315, 616B.350, 618.341, 618.425, 622.310, 623.131, 623A.353, 624.110, 624.265, 624.327, 625.425, 625A.185, 628.418, 629.069, 630.133, 630.30665, 630.336, 630A.555, 631.368, 632.121, 632.125, 632.405, 633.283, 633.301, 633.524, 634.212, 634.214, 634A.185, 635.158, 636.107, 637.085, 637A.315, 637B.288, 638.087, 638.089, 639.2485, 639.570, 640.075, 640A.220, 640B.730, 640C.400, 640C.745, 640C.760, 640D.190, 640E.340, 641.090, 641A.191, 641B.170, 641C.760, 642.524, 643.189, 644.446, 645.180, 645.625, 645A.050, 645A.082, 645B.060, 645B.092, 645C.220, 645C.225, 645D.130, 645D.135, 645E.300, 645E.375, 645G.510, 645H.320, 645H.330, 647.0945, 647.0947, 648.033, 648.197, 649.065, 649.067, 652.228, 654.110, 656.105, 661.115, 665.130, 665.133, 669.275, 669.285, 669A.310, 671.170, 673.430, 675.380, 676A.340, 676A.370, 677.243, 679B.122, 679B.152, 679B.159, 679B.190, 679B.285, 679B.690, 680A.270, 681A.440, 681B.260, 681B.280, 683A.0873, 685A.077, 686A.289, 686B.170, 686C.306, 687A.110, 687A.115, 687C.010, 688C.230, 688C.480, 688C.490, 692A.117, 692C.190, 692C.420, 693A.480, 693A.615, 696B.550, 703.196, 704B.320, 704B.325, 706.1725, 710.159, 711.600, sections 35, 38 and 41 of chapter 478, Statutes of Nevada 2011 and section 2 of chapter 391, Statutes of Nevada 2013 and unless otherwise declared by law to be confidential, all public books and public records of a governmental entity must be open at all times during office hours to inspection by any person, and may be fully copied or an abstract or memorandum may be prepared from those public books and public records. Any such copies, abstracts or memoranda may be used to supply the general public with copies, abstracts or memoranda of the records or may be used in any other way to the advantage of the governmental entity or of the general public. This section does not supersede or in any manner affect the federal laws governing copyrights or enlarge, diminish or affect in any other manner the rights of a person in any written book or record which is copyrighted pursuant to federal law.

2. A governmental entity may not reject a book or record which is copyrighted solely because it is copyrighted.

3. A governmental entity that has legal custody or control of a public book or record shall not deny a request made pursuant to subsection 1 to inspect or copy or receive a copy of a public book or record on the basis that the requested public book or record contains information that is confidential if the governmental entity can redact, delete, conceal or separate the confidential information from the information included in the public book or record that is not otherwise confidential.

4. A person may request a copy of a public record in any medium in which the public record is readily available. An officer, employee or agent of a governmental entity who has legal custody or control of a public record:

(a) Shall not refuse to provide a copy of that public record in a readily available medium because the officer, employee or agent has already prepared or would prefer to provide the copy in a different medium.

(b) Except as otherwise provided in NRS 239.030, shall, upon request, prepare the copy of the public record and shall not require the person who has requested the copy to prepare the copy himself or herself.

[1:149:1911; RL 3232; NCL 5620] (NRS A 1963, 26; 1965, 69; 1993, 1230, 2307, 2623; 1995, 503, 716; 1997, 2386; 1999, 1210; 2007, 2062; 2013, 321, 2268, 2269, effective on July 1, 2015, or the date that the provisions of The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance is ratified by the President and the United States deposits its instrument of ratification, whichever is later)



NRS 239.0103 - Privatization contracts open to inspection.

Any privatization contract executed by or on behalf of a governmental entity is a public record and must be open to public inspection during the regular business hours of the governmental entity.

(Added to NRS by 2011, 2723)



NRS 239.0105 - Confidentiality of certain records of local governmental entities.

1. Records of a local governmental entity are confidential and not public books or records within the meaning of NRS 239.010 if:

(a) The records contain the name, address, telephone number or other identifying information of a natural person; and

(b) The natural person whose name, address, telephone number or other identifying information is contained in the records provided such information to the local governmental entity for the purpose of:

(1) Registering with or applying to the local governmental entity for the use of any recreational facility or portion thereof that the local governmental entity offers for use through the acceptance of reservations; or

(2) On his or her own behalf or on behalf of a minor child, registering or enrolling with or applying to the local governmental entity for participation in an instructional or recreational activity or event conducted, operated or sponsored by the local governmental entity.

2. The records described in subsection 1 must be disclosed by a local governmental entity only pursuant to:

(a) A subpoena or court order, lawfully issued, requiring the disclosure of such records;

(b) An affidavit of an attorney setting forth that the disclosure of such records is relevant to an investigation in anticipation of litigation;

(c) A request by a reporter or editorial employee for the disclosure of such records, if the reporter or editorial employee is employed by or affiliated with a newspaper, press association or commercially operated, federally licensed radio or television station; or

(d) The provisions of NRS 239.0115.

3. Except as otherwise provided by specific statute or federal law, a natural person shall not provide, and a local governmental entity shall not require, the social security number of any natural person for the purposes described in subparagraphs (1) and (2) of paragraph (b) of subsection 1.

4. As used in this section, unless the context otherwise requires, local governmental entity has the meaning ascribed to it in NRS 239.121.

(Added to NRS by 2005, 1040; A 2007, 2063)



NRS 239.0107 - Requests for inspection or copying of public books or records: Actions by governmental entities.

1. Not later than the end of the fifth business day after the date on which the person who has legal custody or control of a public book or record of a governmental entity receives a written or oral request from a person to inspect, copy or receive a copy of the public book or record, a governmental entity shall do one of the following, as applicable:

(a) Except as otherwise provided in subsection 2, allow the person to inspect or copy the public book or record or, if the request is for the person to receive a copy of the public book or record, provide such a copy to the person.

(b) If the governmental entity does not have legal custody or control of the public book or record, provide to the person, in writing:

(1) Notice of that fact; and

(2) The name and address of the governmental entity that has legal custody or control of the public book or record, if known.

(c) Except as otherwise provided in paragraph (d), if the governmental entity is unable to make the public book or record available by the end of the fifth business day after the date on which the person who has legal custody or control of the public book or record received the request, provide to the person, in writing:

(1) Notice of that fact; and

(2) A date and time after which the public book or record will be available for the person to inspect or copy or after which a copy of the public book or record will be available to the person. If the public book or record or the copy of the public book or record is not available to the person by that date and time, the person may inquire regarding the status of the request.

(d) If the governmental entity must deny the person s request because the public book or record, or a part thereof, is confidential, provide to the person, in writing:

(1) Notice of that fact; and

(2) A citation to the specific statute or other legal authority that makes the public book or record, or a part thereof, confidential.

2. If a public book or record of a governmental entity is readily available for inspection or copying, the person who has legal custody or control of the public book or record shall allow a person who has submitted a request to inspect, copy or receive a copy of a public book or record.

(Added to NRS by 2007, 2061; A 2013, 321)



NRS 239.011 - Application to court for order allowing inspection or copying, or requiring that copy be provided, of public book or record in legal custody or control of governmental entity for less than 30 years.

1. If a request for inspection, copying or copies of a public book or record open to inspection and copying is denied, the requester may apply to the district court in the county in which the book or record is located for an order:

(a) Permitting the requester to inspect or copy the book or record; or

(b) Requiring the person who has legal custody or control of the public book or record to provide a copy to the requester,

as applicable.

2. The court shall give this matter priority over other civil matters to which priority is not given by other statutes. If the requester prevails, the requester is entitled to recover his or her costs and reasonable attorney s fees in the proceeding from the governmental entity whose officer has custody of the book or record.

(Added to NRS by 1993, 1230; A 1997, 2386; 2013, 322)



NRS 239.0113 - Burden of proof where confidentiality of public book or record is at issue.

Except as otherwise provided in NRS 239.0115, if:

1. The confidentiality of a public book or record, or a part thereof, is at issue in a judicial or administrative proceeding; and

2. The governmental entity that has legal custody or control of the public book or record asserts that the public book or record, or a part thereof, is confidential,

the governmental entity has the burden of proving by a preponderance of the evidence that the public book or record, or a part thereof, is confidential.

(Added to NRS by 2007, 2062)



NRS 239.0115 - Application to court for order allowing inspection or copying of public book or record in legal custody or control of governmental entity for at least 30 years; rebuttable presumption; exceptions.

1. Except as otherwise provided in this subsection and subsection 3, notwithstanding any provision of law that has declared a public book or record, or a part thereof, to be confidential, if a public book or record has been in the legal custody or control of one or more governmental entities for at least 30 years, a person may apply to the district court of the county in which the governmental entity that currently has legal custody or control of the public book or record is located for an order directing that governmental entity to allow the person to inspect or copy the public book or record, or a part thereof. If the public book or record pertains to a natural person, a person may not apply for an order pursuant to this subsection until the public book or record has been in the legal custody or control of one or more governmental entities for at least 30 years or until the death of the person to whom the public book or record pertains, whichever is later.

2. There is a rebuttable presumption that a person who applies for an order as described in subsection 1 is entitled to inspect or copy the public book or record, or a part thereof, that the person seeks to inspect or copy.

3. The provisions of subsection 1 do not apply to any book or record:

(a) Declared confidential pursuant to NRS 463.120.

(b) Containing personal information pertaining to a victim of crime that has been declared by law to be confidential.

(Added to NRS by 2007, 2062; A 2009, 290)



NRS 239.012 - Immunity for good faith disclosure or refusal to disclose information.

A public officer or employee who acts in good faith in disclosing or refusing to disclose information and the employer of the public officer or employee are immune from liability for damages, either to the requester or to the person whom the information concerns.

(Added to NRS by 1993, 1230)



NRS 239.013 - Confidentiality of records of library which identify user with property used.

Any records of a public library or other library which contain the identity of a user and the books, documents, films, recordings or other property of the library which were used are confidential and not public books or records within the meaning of NRS 239.010. Such records may be disclosed only in response to an order issued by a court upon a finding that the disclosure of such records is necessary to protect the public safety or to prosecute a crime.

(Added to NRS by 1981, 182)



NRS 239.015 - Removal, transfer and storage of records authorized if necessary; copies to be provided upon request.

1. A custodian of records may remove books of records, maps, charts, surveys and other papers for storage in an appropriate facility if the custodian believes that the removal of such records is necessary for their protection or permanent preservation, or the custodian may arrange for their transfer to another location for duplication or reproduction.

2. If a county recorder receives a request for a particular item which has been stored pursuant to subsection 1, the county recorder shall produce a microfilmed copy of such item or the original within 3 working days.

(Added to NRS by 1975, 748)



NRS 239.020 - Provision of certified copies of public records to federal Department of Veterans Affairs without charge.

Whenever a copy of any public record is required by the Department of Veterans Affairs to be used in determining the eligibility of any person to participate in benefits made available by the Department of Veterans Affairs, the official charged with the custody of such public record shall, without charge, provide the applicant for the benefit or any person acting on behalf of the applicant or the representative of the Department of Veterans Affairs with a certified copy or copies of such records.

[1:30:1947; 1943 NCL 6879.15] (NRS A 1995, 1083)



NRS 239.030 - Furnishing of certified copies of public records.

Every officer having custody of public records, the contents of which are not declared by law to be confidential, shall furnish copies certified to be correct to any person who requests them and pays or tenders such fees as may be prescribed for the service of copying and certifying.

[1:73:1909; RL 2045; NCL 2976] (NRS A 1973, 353)



NRS 239.051 - Requirements before destruction.

1. Unless destruction of a particular record without reproduction is authorized by a schedule adopted pursuant to NRS 239.080 or 239.125, any custodian of public records in this State may destroy documents, instruments, papers, books and any other records or writings in the custodian s custody only if an image of those records or writings has been placed on microfilm or has been saved in an electronic recordkeeping system which permits the retrieval of the information contained in the records or writings and the reproduction of the records or writings. A reproduction of an image of a record or writing that has been placed on microfilm or saved pursuant to this section shall be deemed to be the original record or writing, regardless of whether the original exists.

2. A microfilmed image made pursuant to this section must be made on film which complies with minimum standards of quality approved by the American National Standards Institute and the Association for Information and Image Management.

3. Any image of a record or writing which is saved in an electronic recordkeeping system pursuant to this section must comply with any applicable regulations adopted by the State Library and Archives Administrator pursuant to NRS 378.255 relating to the management of records.

4. A microfilmed image of a record or writing made pursuant to this section or an image of the record or writing saved in an electronic recordkeeping system pursuant to this section must be durable, accurate, complete and clear.

5. If, pursuant to this section, an image of a record or writing is placed on microfilm or is saved in an electronic recordkeeping system, the custodian of the record or writing shall:

(a) Promptly store at least one copy of the microfilm or any tape, disc or other medium used for the storage of the saved image in a manner and place:

(1) Such as to protect it reasonably from loss or damage; and

(2) Which complies with any applicable regulations adopted by the State Library and Archives Administrator pursuant to NRS 378.255 relating to the management of records; and

(b) Maintain for the use of authorized persons a copy of a reproduction of the record or writing.

(Added to NRS by 1981, 601; A 2011, 26)



NRS 239.052 - Fees: Limitations; waiver; posting of sign or notice.

1. Except as otherwise provided in this subsection, a governmental entity may charge a fee for providing a copy of a public record. Such a fee must not exceed the actual cost to the governmental entity to provide the copy of the public record unless a specific statute or regulation sets a fee that the governmental entity must charge for the copy. A governmental entity shall not charge a fee for providing a copy of a public record if a specific statute or regulation requires the governmental entity to provide the copy without charge.

2. A governmental entity may waive all or a portion of a charge or fee for a copy of a public record if the governmental entity:

(a) Adopts a written policy to waive all or a portion of a charge or fee for a copy of a public record; and

(b) Posts, in a conspicuous place at each office in which the governmental entity provides copies of public records, a legible sign or notice that states the terms of the policy.

3. A governmental entity shall prepare and maintain a list of the fees that it charges at each office in which the governmental entity provides copies of public records. A governmental entity shall post, in a conspicuous place at each office in which the governmental entity provides copies of public records, a legible sign or notice which states:

(a) The fee that the governmental entity charges to provide a copy of a public record; or

(b) The location at which a list of each fee that the governmental entity charges to provide a copy of a public record may be obtained.

4. The fee for providing a copy of a public book or record in the custody of a law library operated by a governmental entity must not exceed 50 cents per page.

(Added to NRS by 1997, 2384; A 2013, 323)



NRS 239.053 - Additional fee for transcript of administrative proceedings; money remitted to court reporter; posting of sign or notice.

1. If a person requests a copy of a transcript of an administrative proceeding that has been transcribed by a certified court reporter, a governmental entity shall charge, in addition to the actual cost of the medium in which the copy of the transcript is provided, a fee for each page provided which is equal in amount to the fee per page charged by the court reporter for the copy of the transcript, as set forth in the contract between the governmental entity and the court reporter. For each page provided, the governmental entity shall remit to the court reporter who transcribed the proceeding an amount equal to the fee per page set forth in the contract between the governmental entity and the court reporter.

2. The governmental entity shall post, in a conspicuous place at each office in which the governmental entity provides copies of public records, a legible sign or notice which states that, in addition to the actual cost of the medium in which the copy of the transcript is provided, the fee charged for a copy of each page of the transcript is the fee per page set forth in the contract between the governmental entity and the court reporter.

(Added to NRS by 1997, 2385)



NRS 239.054 - Additional fee for information from geographic information system.

1. A fee for the provision of information from a geographic information system may include, in addition to the actual cost of the medium in which the information is provided, the reasonable costs related to:

(a) The gathering and entry of data into the system;

(b) Maintenance and updating of the database of the system;

(c) Hardware;

(d) Software;

(e) Quality control; and

(f) Consultation with personnel of the governmental entity.

2. As used in this section, geographic information system means a system of hardware, software and data files on which spatially oriented geographical information is digitally collected, stored, managed, manipulated, analyzed and displayed.

(Added to NRS by 1997, 2385)



NRS 239.055 - Additional fee when extraordinary use of personnel or resources is required; limitation.

1. Except as otherwise provided in NRS 239.054 regarding information provided from a geographic information system, if a request for a copy of a public record would require a governmental entity to make extraordinary use of its personnel or technological resources, the governmental entity may, in addition to any other fee authorized pursuant to this chapter, charge a fee not to exceed 50 cents per page for such extraordinary use. Such a request must be made in writing, and upon receiving such a request, the governmental entity shall inform the requester, in writing, of the amount of the fee before preparing the requested information. The fee charged by the governmental entity must be reasonable and must be based on the cost that the governmental entity actually incurs for the extraordinary use of its personnel or technological resources. The governmental entity shall not charge such a fee if the governmental entity is not required to make extraordinary use of its personnel or technological resources to fulfill additional requests for the same information.

2. As used in this section, technological resources means any information, information system or information service acquired, developed, operated, maintained or otherwise used by a governmental entity.

(Added to NRS by 1997, 2384; A 2013, 323)



NRS 239.070 - Use of microfilm or digital images by county recorder for recording; Division to provide microfilming, digital imaging or similar service; requirements; sale of duplicate; disposition of money.

1. In lieu of or in addition to the method of recording required or allowed by statute, the county recorder may use microfilm or digital images for such recording.

2. The Division shall provide microfilming or digital imaging services to any local government. The charge for the service must not exceed the actual cost of providing the service.

3. If microfilming or digital imaging is used:

(a) The microphotographs, micronegative films or digital images must be properly indexed and placed in conveniently accessible files.

(b) Each film or digital image must be designated and numbered.

(c) Provision must be made for preserving, examining and using the films or digital images.

4. A duplicate of each such film or digital image must be made and kept safely in a separate place.

5. Duplicates of each such film or digital image must be made available by the county recorder for sale at a price not exceeding cost upon the request of any person, firm or organization. Subject to the approval of the board of county commissioners, the county recorder may, at any time, make additional duplicates of each such film or digital image available for sale to the public at a price not exceeding cost.

6. The Division shall provide services for recording other than microfilming or digital imaging to any local government if the Division has the equipment necessary to provide the services. The services provided are subject to the requirements of this section relating to microfilming or digital imaging.

7. Money received by the Division pursuant to this section and any interest or income on the money:

(a) Must be accounted for separately in the State General Fund;

(b) Does not revert to the State General Fund at the end of any fiscal year;

(c) Must be carried forward to the next fiscal year; and

(d) Must be used exclusively for the repair or replacement of the equipment used by the Division to provide microfilming and digital imaging services.

[3:135:1953] (NRS A 1961, 393; 1973, 319; 1977, 456; 1979, 179; 1983, 1298; 1985, 464, 1689; 1993, 1538; 1997, 19; 2005, 1086; 2013, 57, 1940)



NRS 239.073 - Committee to Approve Schedules for the Retention and Disposition of Official State Records: Creation; composition; meetings; rules and regulations.

1. The Committee to Approve Schedules for the Retention and Disposition of Official State Records, consisting of six members, is hereby created.

2. The Committee consists of:

(a) The Secretary of State;

(b) The Attorney General;

(c) The Director of the Department of Administration;

(d) The State Library and Archives Administrator;

(e) The Administrator of the Division of Enterprise Information Technology Services of the Department of Administration; and

(f) One member who is a representative of the general public appointed by the Governor.

All members of the Committee, except the representative of the general public, are ex officio members of the Committee.

3. The Secretary of State or a person designated by the Secretary of State shall serve as Chair of the Committee. The State Library and Archives Administrator shall serve as Secretary of the Committee and prepare and maintain the records of the Committee.

4. The Committee shall meet at least quarterly and may meet upon the call of the Chair.

5. An ex officio member of the Committee may designate a person to represent the ex officio member at any meeting of the Committee. The person designated may exercise all the duties, rights and privileges of the member that the person represents.

6. The Committee may adopt rules and regulations for its management.

(Added to NRS by 1993, 208; A 1995, 510; 1997, 3088, 3154; 1999, 642; 2011, 2948)



NRS 239.077 - Committee to Approve Schedules for the Retention and Disposition of Official State Records: Duties.

The Committee shall:

1. Review and approve or disapprove the schedules for the retention and disposition of the official state records of each agency, board and commission which is required to develop those schedules pursuant to NRS 239.080.

2. Advise the Division concerning the development and use of schedules for the retention and disposition of official state records.

(Added to NRS by 1993, 209)



NRS 239.080 - State records: Schedules for retention and disposition.

1. An official state record may be disposed of only in accordance with a schedule for retention and disposition which is approved by the Committee.

2. In cooperation with the Division, each agency, board and commission shall develop a schedule for the retention and disposition of each type of official state record.

3. The Division shall submit the schedules described in subsection 2 to the Committee for final approval.

4. As used in this section, official state record includes, without limitation, any:

(a) Papers, unpublished books, maps and photographs;

(b) Information stored on magnetic tape or computer, laser or optical disc;

(c) Materials which are capable of being read by a machine, including microforms and audio and visual materials; and

(d) Materials which are made or received by a state agency and preserved by that agency or its successor as evidence of the organization, operation, policy or any other activity of that agency or because of the information contained in the material.

[Part 1:38:1937; 1931 NCL 7278.11] + [2:38:1937; 1931 NCL 7278.12] (NRS A 1957, 66; 1963, 576; 1967, 1270; 1973, 342, 1478; 1979, 1789; 1983, 1298; 1993, 209)



NRS 239.085 - State records: Disposition by Department of Transportation.

1. The Director of the Department of Transportation shall, in cooperation with the Division, develop a schedule for the retention and disposition of each type of official state record in the care, custody and control of the Department of Transportation.

2. A record which has historical or permanent value must be preserved permanently by the Department of Transportation or submitted to the State Library and Archives Administrator for preservation in the archives.

3. The Department of Transportation shall keep a record showing when any official state record mentioned in subsection 1 was destroyed, and the kind and nature of it.

(Added to NRS by 1963, 575; A 1967, 1270; 1979, 180, 1789; 1983, 1299; 1997, 3155)



NRS 239.090 - State records: Preservation of obsolete and noncurrent records by Division; right to control records.

1. Subject to the provisions of subsection 2, a state official may, with the prior approval of the State Library and Archives Administrator, submit any obsolete official books, documents, original papers, newspaper files, printed books or other records not in current use in his or her office to the Division.

2. A state officer shall first obtain the consent and approval of the Governor. Any other state official shall obtain the consent of the department head under which the state official operates.

3. The Division may return a submission or any part thereof, if the submission has no historical or permanent value.

4. If the State Library and Archives Administrator finds that any record so submitted has historical or permanent value and accepts it as an accession to the archives, the right to control and possession of it vests in the State Library and Archives Administrator, and the submitting official is not entitled to reclaim it. If records are transferred to the Division by a state official only for the purpose of having the records stored safely on the state official s behalf, the state official has constructive custody of the records and retains the right to control access to them.

[1:67:1943; 1943 NCL 4694] (NRS A 1967, 1271; 1973, 323; 1977, 456; 1983, 1299; 1997, 3155)



NRS 239.110 - Judicial records: Destruction; reproductions. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. In addition to any other requirement of this section, the Clerk of the Supreme Court, a deputy clerk of the Supreme Court, a county clerk, the clerk of a district court, a deputy clerk of a district court, a deputy clerk of a justice court or a clerk of a municipal court may destroy a court record only in accordance with a schedule for the retention and disposition of court records which is approved by the Supreme Court.

2. The Clerk of the Supreme Court, a deputy clerk of the Supreme Court, a county clerk, the clerk of a district court or a deputy clerk of a district court who destroys a court record pursuant to this section may do so only if an image of the court record has been placed on microfilm or has been saved in an electronic recordkeeping system which permits the retrieval of the information contained in the court record and the reproduction of the court record.

3. Except as otherwise prohibited by law, a deputy clerk of a justice court or a clerk of a municipal court may destroy a court record pursuant to a schedule for the retention and disposition of court records established by the Supreme Court without placing an image of the court record on microfilm or saving an image of the court record in an electronic recordkeeping system.

4. A reproduction of an image of a court record that has been placed on microfilm or saved pursuant to this section shall be deemed to be the original court record, regardless of whether the original exists.

5. A microfilmed image of a court record or an image of a court record saved in an electronic recordkeeping system pursuant to this section must be durable, accurate, complete and clear.

6. If, pursuant to this section, an image of a court record is placed on microfilm or is saved in an electronic recordkeeping system, the clerk who does so shall promptly store at least one copy of the microfilm or any tape, disc or other medium used for the storage of the saved image in a manner and place:

(a) So as to protect it reasonably from loss or damage; and

(b) As prescribed by the Supreme Court.

7. The Supreme Court may provide by rule for the destruction, without prior microfilming, of such other documents of the several courts of this State as are held in the offices of the clerks but which:

(a) No longer serve any legal, financial or administrative purpose; and

(b) Do not have any historical value.

8. The Court Administrator may request the Division to advise and assist the Supreme Court in its establishment of the rules or of a schedule for the retention and disposition of court records.

9. As used in this section, court record means any document, device or item, regardless of physical form or characteristic, that:

(a) Is created by, received by or comes under the jurisdiction of the Supreme Court or a district court, justice court or municipal court; and

(b) Documents the organization, functions, policies, decisions, procedures, operations or any other activities of the Supreme Court, district court, justice court or municipal court.

[1:108:1953] (NRS A 1960, 112; 1977, 158; 1979, 297; 1981, 155, 240; 1983, 384; 1985, 53; 2011, 27, 2381)

NRS 239.110 Judicial records: Destruction; reproductions. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. In addition to any other requirement of this section, the Clerk of the Supreme Court, a deputy clerk of the Supreme Court, a county clerk, the clerk of a district court, a deputy clerk of a district court, a deputy clerk of a justice court or a clerk of a municipal court may destroy a court record only in accordance with a schedule for the retention and disposition of court records which is approved by the Supreme Court.

2. The Clerk of the Supreme Court, a deputy clerk of the Supreme Court, a county clerk, the clerk of a district court or a deputy clerk of a district court who destroys a court record pursuant to this section may do so only if an image of the court record has been placed on microfilm or has been saved in an electronic recordkeeping system which permits the retrieval of the information contained in the court record and the reproduction of the court record.

3. Except as otherwise prohibited by law, a deputy clerk of a justice court or a clerk of a municipal court may destroy a court record pursuant to a schedule for the retention and disposition of court records established by the Supreme Court without placing an image of the court record on microfilm or saving an image of the court record in an electronic recordkeeping system.

4. A reproduction of an image of a court record that has been placed on microfilm or saved pursuant to this section shall be deemed to be the original court record, regardless of whether the original exists.

5. A microfilmed image of a court record or an image of a court record saved in an electronic recordkeeping system pursuant to this section must be durable, accurate, complete and clear.

6. If, pursuant to this section, an image of a court record is placed on microfilm or is saved in an electronic recordkeeping system, the clerk who does so shall promptly store at least one copy of the microfilm or any tape, disc or other medium used for the storage of the saved image in a manner and place:

(a) So as to protect it reasonably from loss or damage; and

(b) As prescribed by the Supreme Court.

7. The Supreme Court may provide by rule for the destruction, without prior microfilming, of such other documents of the several courts of this State as are held in the offices of the clerks but which:

(a) No longer serve any legal, financial or administrative purpose; and

(b) Do not have any historical value.

8. The Court Administrator may request the Division to advise and assist the Supreme Court in its establishment of the rules or of a schedule for the retention and disposition of court records.

9. As used in this section, court record means any document, device or item, regardless of physical form or characteristic, that:

(a) Is created by, received by or comes under the jurisdiction of the Supreme Court, the Court of Appeals or a district court, justice court or municipal court; and

(b) Documents the organization, functions, policies, decisions, procedures, operations or any other activities of the Supreme Court, Court of Appeals, district court, justice court or municipal court.

[1:108:1953] (NRS A 1960, 112; 1977, 158; 1979, 297; 1981, 155, 240; 1983, 384; 1985, 53; 2011, 27, 2381; 2013, 1768, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 239.121 - Local governmental records: Definitions.

As used in NRS 239.121 to 239.125, inclusive:

1. Custodian of records means any person authorized to have the care, custody and control of any documents, instruments, papers, books, pamphlets or any other records or writings of a local governmental entity.

2. Governing body means the governing body of a local governmental entity.

3. Local governmental entity means a county, an incorporated city, an unincorporated town, a township, a school district or any other public district or agency designed to perform local governmental functions.

4. Old records means documents, instruments, papers, books, pamphlets or any other records or writings of a local governmental entity which are retained for any purpose by the local governmental entity beyond the minimum period for retention established by the Division or for 5 years or more, whichever is earlier.

(Added to NRS by 1973, 322; A 1975, 80; 1977, 456; 1983, 1300)



NRS 239.123 - Local governmental records: Submission to Division; accounting; return or reclamation.

1. As an alternative to the destruction of old records, the records, with the consent of the governing body and the State Library and Archives Administrator, may be submitted to the Division.

2. The custodian of records shall maintain an accounting of all old records disposed of pursuant to subsection 1, indicating the nature or identity of the records as well as the date of submission to the Division.

3. The Division may return the records so submitted, or any part thereof, if they have no historical or permanent value.

4. Records so submitted may be reclaimed, in whole or in part, by the local government if:

(a) The Division did not acquire title to them in an agreement between the State Library and Archives Administrator and the local government; and

(b) The local government serves written notice upon the Division of its intention to reclaim the records and pays the cost of transportation for the return.

(Added to NRS by 1973, 322; A 1973, 347; 1977, 457; 1979, 180; 1981, 602; 1983, 1300; 1997, 3155)



NRS 239.124 - Local governmental records: Exclusive procedures for destruction.

The procedures set forth in NRS 239.051, 239.110 and 239.123, and any procedure specifically authorized by the special charter of an incorporated city, constitute the procedures for disposition by a local governmental entity of any old records which have been retained by the entity for any purpose. The disposition thereof must not occur except in compliance with one of those procedures.

(Added to NRS by 1973, 323; A 1981, 602; 1983, 1300)



NRS 239.125 - Local governmental records: Program for management; regulations of State Library and Archives Administrator.

1. A local governmental entity may establish a program for the management of records, including the adoption of schedules for the retention of records and procedures for microfilming, which must be approved by the governing body and comply with the applicable provisions of this chapter and any regulations adopted pursuant thereto.

2. The State Library and Archives Administrator shall adopt regulations to carry out a program to establish and approve minimum periods of retention for records of local governments. The proposed regulations or any amendment thereto must be submitted to the Committee on Local Government Finance, established pursuant to NRS 354.105, for its advice and recommendations.

(Added to NRS by 1973, 323; A 1977, 457; 1979, 180; 1993, 170; 1997, 3156)



NRS 239.130 - Rerecording of instrument if county records lost or destroyed.

1. Whenever the records, or any material part thereof, of any county in this State have been lost or destroyed by fire or otherwise, or shall hereafter be lost or destroyed by fire or otherwise, any map, plat, deed, conveyance, contract, mortgage, deed of trust, power of attorney, or other instrument in writing, of whatever nature or character, or record in any proceeding authorized by law to be recorded, affecting the title to real property or water rights in such county, which have been heretofore recorded, or which may be hereafter recorded, may be rerecorded in the proper office therefor.

2. In rerecording the same, the officer shall record the certificate of the previous record with the date of original filing for record shown by the official endorsement on such original instrument, which shall be deemed and taken as the date of the recording of the instrument to which it is attached.

3. Where the person desiring such record shall produce to the recorder an affidavit showing that the original is lost or destroyed, or that the same is not in the person s possession or control, a duly certified copy of the original may be recorded in the same manner and with the same force and effect as the original under this chapter.

4. Copies of records herein authorized to be made, duly certified, shall have the same force and effect as evidence as certified copies of the original instrument or record.

[1911 CPA 688; RL 5630; NCL 9177]



NRS 239.140 - Certain deeds prima facie evidence of regularity of proceedings after destruction or loss of records.

1. In all cases where real property has been sold by a sheriff, executor, administrator, guardian, assignee, receiver, trustee or other person appointed or authorized by the court, and the record of the action in which the sale had been made is lost or destroyed by fire or otherwise, the deed to the property made by the sheriff, executor, administrator, guardian, assignee, receiver, trustee or other person appointed or authorized by the court shall be prima facie evidence of the legality and regularity of the sale, and of the correctness of the proceeding in the action or proceeding wherein the property was sold.

2. The deeds made by the treasurer of any county of lands sold at delinquent or forfeited tax sales shall not be prima facie evidence of the title in the purchasers of such lands, and no such presumption shall be indulged in favor of such tax deeds or sales when the records of the sales and the proceedings upon which the sale was based have been lost or destroyed by fire or otherwise.

[1911 CPA 689; RL 5631; NCL 9178]



NRS 239.150 - Restoration of liens, mortgages and judgments if records lost or destroyed; procedure; limitations.

1. Whenever the record and entry of any judgment, or the record of any mechanic s lien, mortgage or other encumbrance or lien upon property is lost or destroyed by fire or otherwise, and the original documents or instruments or certified copies thereof cannot be found, the judgment creditor or his or her assignee and the person holding or entitled to the mechanic s lien, mortgage or other encumbrance or lien on property may, as to such judgments, begin a proceeding in the court wherein the same was rendered, and as to mortgages, mechanic s liens or other encumbrances or liens, begin a proceeding in any court having jurisdiction over such property, to have established the fact of the existence, prior to the loss or destruction, of the record of the judgment, mortgage, mechanic s lien or other encumbrance or lien, and the substance and effect thereof.

2. The decree in any such case shall be recorded in the records of the same office in which the original judgment, mortgage, mechanic s lien or other encumbrance or lien was recorded or entered.

3. No judgment, mortgage, deed of trust, mechanic s lien or other encumbrance upon property, the record whereof has been lost or destroyed as described in subsection 1:

(a) Shall continue to be a lien upon such property, or affect the title thereto as against any purchaser for value or subsequent lienholder, unless the action or proceeding to establish the existence of such record, prior to the loss or destruction thereof shall be begun within 6 months from and after such loss or destruction.

(b) Shall be held binding and in force or be executed or foreclosed, unless the action or proceeding to re-establish the existence of such judgment or instrument, prior to the destruction of the record thereof, shall be begun within 1 year from and after such loss or destruction.

[1911 CPA 690; RL 5632; NCL 9179]



NRS 239.160 - Proceeding to establish contents and record of lost or destroyed deed or will; parties defendant.

1. Whenever the record of any deed or other instrument affecting the title to or concerning any interest in real property or water rights in this state, which is authorized or required by law to be recorded, or any will, or the probate thereof, is lost or destroyed by fire or otherwise, and the original of the deed or will or the probate thereof, or other instrument, or a certified copy thereof, cannot be found, any person claiming title to such real property or water right or any interest under the will may institute a proceeding in the district court of the county in which the property so affected is situated, to establish the fact of the existence, contents and record of the deed, will and probate thereof, or other instrument, prior to such loss or destruction, and the decree in the case shall be entered in the proper office of such county.

2. Any person having or claiming an interest in the real property or water right or being in possession and enjoyment thereof, as well as the parties to the lost deed or other instrument, and their privies, and all persons interested under the will, shall be made parties defendant in such proceeding.

[1911 CPA 691; RL 5633; NCL 9180]



NRS 239.170 - Procedure to establish contents of lost or destroyed deed or will: Complaint; summons; hearing; decree.

1. The proceeding provided in NRS 239.160 for the restoration of lost records shall be begun by filing a complaint in the court having jurisdiction thereof as provided in this chapter, setting forth:

(a) The nature, character and substance of the instrument and record thereof so lost or destroyed.

(b) The date of the loss or destruction as near as may be.

(c) The office in which the instrument was originally recorded, with the date when the same was originally filed for record as near as may be.

(d) That the restoration of such records is necessary to secure the legal rights of the applicant, or of some other person for whose benefit the application is made.

2. The complaint shall be verified in the manner provided for the verification of pleadings in other civil actions.

3. Summons shall issue, and actual service thereof, or service by publication, shall be made upon all persons interested in or affected by the original instrument or record in the manner provided by law for the commencement of civil actions; but the parties may waive the issuing or service of summons and enter their appearance to such application.

4. Upon hearing the application without further pleadings, if the court or judge finds that such instrument and the record thereof have been lost or destroyed and that such instrument, record or certified copy thereof cannot be found or produced by the applicant in the proceeding, and the court or judge is enabled by the evidence produced to find the substance of the instrument or record, an order and decree shall be made setting forth the interest or record according to its substance and effect, and requiring the proper officer to reproduce such record which shall recite the substance and effect of the lost or destroyed record, or part thereof, as found by the order and decree. Such record shall have the same effect as the original record would have if the same had not been lost or destroyed, so far as it concerns the rights of the applicant, or person or parties so served with summons or entering their appearance, or persons claiming under them by title acquired subsequently to the filing of the application.

[1911 CPA 692; RL 5634; NCL 9181]



NRS 239.180 - Character of evidence which court may admit.

Upon the hearing of the application provided in NRS 239.170, the court or judge may admit in evidence oral testimony, and any complete or partial abstract of such lost or destroyed instrument, record, docket entries or indexes, and any other written evidence of the contents or effect of such instrument or record, or published reports concerning such instrument or record when the court or judge is of the opinion that such abstracts, writings and publications were fairly and honestly made before the loss or destruction of such instrument or record.

[1911 CPA 693; RL 5635; NCL 9182]



NRS 239.190 - Proceedings brought in county where property is situated.

The district court of any county in which the property is situated which will be affected by proceedings to restore lost records, as provided in this chapter, shall have jurisdiction of such proceedings.

[1911 CPA 694; RL 5636; NCL 9183]



NRS 239.200 - Where proceedings are brought when county divided after destruction of records.

Whenever a county is segregated after the loss or destruction of the public records thereof, or any part of such records, and a portion of its territory is included in some new county created by an act of the Legislature, all original instruments or duly certified copies of such instruments mentioned in NRS 239.130 shall be recorded in the office of the county recorder of the county in which the property affected thereby is situated after such segregation, and all proceedings to restore lost records as provided in this chapter, which are commenced after the creation of such new county, shall be begun in the county in which the lands affected by such records are then situated.

[1911 CPA 695; RL 5637; NCL 9184]



NRS 239.210 - Limitations affecting restored records.

Where any judgment, mortgage, deed of trust, lien or the record thereof has been restored under this chapter, such judgment, mortgage, deed of trust or lien shall not continue to extend beyond the limitation prescribed by law at the time the original judgment, mortgage, deed of trust or lien was entered, recorded or created.

[1911 CPA 696; RL 5638; NCL 9185]



NRS 239.220 - Restored records validated.

Whenever the records or any material part thereof of any county in this state have been lost or destroyed by fire or otherwise, and any map, plat, deed or other instrument in writing mentioned in NRS 239.130, affecting the title to any real property or water rights in any such county, shall have been rerecorded therein, or where a duly certified copy of such instrument shall have been recorded in such county, prior to January 1, 1912, the record so made is hereby validated and given the same force and effect as records hereafter restored in accordance with the provisions of NRS 239.130.

[1911 CPA 697; RL 5639; NCL 9186]



NRS 239.230 - Restoration of judicial records not affecting real property or water rights: Procedure.

In all cases where the records of any judgments, not affecting real property or water rights, which judgments have not expired by limitation, or other records of any court of either general or limited jurisdiction in this state, and all records of proceedings taken by, or in behalf of any alien to become a citizen of the United States in this state, have been lost or destroyed, the same may be restored and replaced, and become the records of the courts, in the manner prescribed in NRS 239.240 to 239.290, inclusive.

[1911 CPA 698; RL 5640; NCL 9187]



NRS 239.240 - Restoration of judicial records not affecting real property or water rights: Contents of affidavit filed with court.

1. When any record of any court in this State, not affecting real property or water rights, has been lost, destroyed or defaced, so that its contents cannot be distinguished, the same may be restored by any party interested, by making and filing an affidavit in the court whose records it is proposed to restore.

2. The affidavit shall set forth:

(a) The nature of the action, demand or claim upon which the lost, destroyed or defaced record was obtained.

(b) About the date of the discovery of its loss or destruction as near as may be.

(c) That the restoration of the record or records is necessary to secure the legal rights of the affiant, or of some other person, for whose benefit the record or records are sought to be restored.

3. When the record sought to be restored is that of a judgment, the affidavit shall set forth the amount and character of the judgment as nearly as can be ascertained.

[1911 CPA 699; RL 5641; NCL 9188]



NRS 239.250 - Court to issue citation upon filing of affidavit.

1. Except in all cases of citizenship or naturalization where no citation is required to issue, upon making and filing of the affidavits, the court or the judge thereof shall thereupon issue a citation to all parties interested, notifying them to appear and show cause why the record referred to in the case should not be restored. The citation shall state that the motion to restore the lost record is based upon affidavit on file in the court.

2. If the hearing of the case is before the district court, 10 days notice shall be given to all parties interested. If the hearing is before a justice court, not less than 5 nor more than 10 days notice shall be required.

[1911 CPA 700; RL 5642; NCL 9189]



NRS 239.260 - Service of citation on parties residing outside of county or State.

1. When parties upon whom citation is required to be served reside outside of the county, but within the State, service shall be made in the same manner as is prescribed by the Nevada Rules of Civil Procedure for the service of summons in civil actions in this State, and upon a citation issued from a justice court under this chapter, the service of the same upon parties residing out of the county, but within the State, shall be in the same manner as that required for the service of summons in civil actions in the district courts.

2. Where the parties upon whom service is required to be made reside out of this State, service shall be made by publication, in the same manner as is required for service of summons in civil cases in the courts of this State.

[1911 CPA 701; RL 5643; NCL 9190]



NRS 239.270 - Counter-affidavits; hearing; decree.

1. In all cases the parties interested shall, upon motion, have an opportunity of appearing and using counter-affidavits and contesting the application.

2. If it appear to the court at the hearing that the record in the case is lost, destroyed or defaced, and what its contents were, it may then make, order or cause to be made, a new roll or record, corresponding to the old one as near as can be done, and enter the same as of record in the court.

3. The matter thus substituted will thenceforward be received in all courts and given in all respects the same effect as though it were the original record.

[1911 CPA 702; RL 5644; NCL 9191]



NRS 239.280 - Limitation of record of judgment which has been restored.

Where any record of a judgment has been restored under this chapter, the judgment shall not continue or extend beyond the limitation prescribed by law at the time the original judgment so restored was entered.

[1911 CPA 703; RL 5645; NCL 9192]



NRS 239.290 - Taxation of costs.

The costs to be taxed upon an application to restore a lost or destroyed record, as provided in this chapter, shall be the same as are provided for like service in civil actions, and may be adjudged against either or any party to such proceeding or application, or may, in the discretion of the court, be apportioned between such parties.

[1911 CPA 704; RL 5646; NCL 9193]



NRS 239.300 - Stealing, altering or defacing records, documents or instruments.

A person who:

1. Steals, embezzles, corrupts, alters, withdraws, falsifies or avoids any record, process, charter, gift, grant, conveyance, bond or contract;

2. Knowingly or willfully, takes off, discharges or conceals any issue, forfeited recognizance or other forfeiture;

3. Forges, defaces or falsifies any document or instrument recorded or filed in any court, or any registered acknowledgment or certificate; or

4. Steals, alters, defaces or falsifies any minute, document, book or any proceedings of or belonging to any public office within this state,

is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[Part 61:108:1866; B 2659; BH 1696; C 1842; RL 2817; NCL 4817] (NRS A 1967, 533; 1979, 1463; 1983, 266; 1995, 1263)



NRS 239.310 - Removing, injuring or concealing public records and documents.

A person who willfully and unlawfully removes, alters, mutilates, destroys, conceals or obliterates a record, map, book, paper, document or other thing filed or deposited in a public office, or with any public officer, by authority of law, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[1911 C&P 79; RL 6344; NCL 10028] (NRS A 1967, 533; 1979, 1463; 1995, 1263)



NRS 239.320 - Injury to, concealment or falsification of records or papers by public officer.

An officer who mutilates, destroys, conceals, erases, obliterates or falsifies any record or paper appertaining to his or her office, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[Part 1911 C&P 80; RL 6345; NCL 10029] (NRS A 1979, 1463; 1995, 1264)



NRS 239.330 - Offering false instrument for filing or record.

A person who knowingly procures or offers any false or forged instrument to be filed, registered or recorded in any public office, which instrument, if genuine, might be filed, registered or recorded in a public office under any law of this State or of the United States, is guilty of a category C felony and shall be punished as provided in NRS 193.130.

[1911 C&P 83; RL 6348; NCL 10032] (NRS A 1967, 533; 1995, 1264)






Chapter 239A - Disclosure of Financial Records to Governmental Agencies

NRS 239A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the terms defined in NRS 239A.020 to 239A.050, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1977, 986; A 1985, 513)



NRS 239A.020 - Customer defined.

Customer means any person who has transacted business with or has used the services of a financial institution or for whom a financial institution has acted as a fiduciary.

(Added to NRS by 1977, 986)



NRS 239A.030 - Financial institution defined.

Financial institution means any banking corporation or trust company, savings and loan association, thrift company or credit union subject to regulation under the laws of this state.

(Added to NRS by 1977, 986; A 1983, 122)



NRS 239A.040 - Financial records defined.

Financial records means:

1. Any original or any copy of any record or document held by a financial institution pertaining to a customer of the financial institution.

2. The information contained in such record or document.

(Added to NRS by 1977, 986)



NRS 239A.050 - Governmental agency defined.

Governmental agency means an officer, board, commission, department, division, bureau, district or any other unit of government, including political subdivisions, of this State.

(Added to NRS by 1977, 986)



NRS 239A.070 - Inapplicability of chapter; disclosures not prohibited by chapter.

This chapter does not apply to any subpoena issued pursuant to title 14 or chapters 616A to 617, inclusive, of NRS or prohibit:

1. Dissemination of any financial information which is not identified with or identifiable as being derived from the financial records of a particular customer.

2. The Attorney General, State Controller, district attorney, Department of Taxation, Director of the Department of Health and Human Services, Administrator of the Securities Division of the Office of the Secretary of State, public administrator, sheriff or a police department from requesting of a financial institution, and the institution from responding to the request, as to whether a person has an account or accounts with that financial institution and, if so, any identifying numbers of the account or accounts.

3. A financial institution, in its discretion, from initiating contact with and thereafter communicating with and disclosing the financial records of a customer to appropriate governmental agencies concerning a suspected violation of any law.

4. Disclosure of the financial records of a customer incidental to a transaction in the normal course of business of the financial institution if the director, officer, employee or agent of the financial institution who makes or authorizes the disclosure has no reasonable cause to believe that such records will be used by a governmental agency in connection with an investigation of the customer.

5. A financial institution from notifying a customer of the receipt of a subpoena or a search warrant to obtain the customer s financial records, except when ordered by a court to withhold such notification.

6. The examination by or disclosure to any governmental regulatory agency of financial records which relate solely to the exercise of its regulatory function if the agency is specifically authorized by law to examine, audit or require reports of financial records of financial institutions.

7. The disclosure to any governmental agency of any financial information or records whose disclosure to that particular agency is required by the tax laws of this State.

8. The disclosure of any information pursuant to NRS 353C.240, 425.393, 425.400 or 425.460.

9. A governmental agency from obtaining a credit report or consumer credit report from anyone other than a financial institution.

(Added to NRS by 1977, 988; A 1983, 1597; 1995, 171; 1997, 2334; 1999, 231; 2007, 2397; 2009, 2564; 2011, 2598)



NRS 239A.075 - Disclosure of balance of account to Director of Department of Health and Human Services or public administrator upon presentation of proof of death; fee.

Upon presentation of a death certificate, affidavit of death or other proof of death, a financial institution shall provide the Director of the Department of Health and Human Services or a public administrator with a statement which sets forth the identifying number and account balance of any accounts on which only the name of the deceased person appears. A financial institution may charge a reasonable fee, not to exceed $2, to provide a public administrator with a statement pursuant to the provisions of this section.

(Added to NRS by 1983, 1597; A 2005, 396; 2007, 2398)



NRS 239A.080 - Examination and disclosure of financial records: Restrictions; exception.

Except as provided in subsection 3 and NRS 239A.070 and 239A.150:

1. An officer, employee or agent of a governmental agency shall not request or receive the financial records of any customer from a financial institution unless:

(a) The request relates to a lawful investigation of the customer;

(b) The financial records are described in the request with particularity and are consistent with the scope and requirements of the investigation; and

(c) The officer, employee or agent furnishes the financial institution with a customer authorization, subpoena or search warrant authorizing examination or disclosure of such records as provided in this chapter.

2. A director, officer, employee or agent of a financial institution shall not provide or authorize another person to provide to an officer, employee or agent of a governmental agency any financial records of a customer if the director, officer, employee or agent of the financial institution knows or has reason to believe that the financial records are being requested in connection with an investigation of the customer, unless the request is accompanied by a customer authorization, subpoena or search warrant authorizing examination or disclosure of such records as provided in this chapter.

3. This section does not apply to any officer, employee or agent of the State Gaming Control Board who is acting with the written permission of the customer whose records are being requested.

(Added to NRS by 1977, 986)



NRS 239A.090 - Customer s authorization of disclosure of financial records; notice of examination; invalidity of waiver of rights or procedures.

1. A customer may authorize disclosure of financial records pertaining to him or her by signing and dating a statement in which the customer:

(a) Authorizes the disclosure for a period specified in the statement;

(b) Specifies the name of the governmental agency to which disclosure is authorized and, if applicable, the statutory purpose for which the information is to be obtained;

(c) Identifies the financial records which are authorized to be disclosed; and

(d) Indicates an understanding that he or she has the right at any time to revoke the authorization.

2. No such authorization shall be required by a financial institution as a condition of doing business with the financial institution.

3. A governmental agency authorized by a customer to examine his or her financial records shall notify the customer in writing within 30 days after the examination that the examination took place and that the customer has the right to request in writing the reasons for the examination. The notice shall also specify the financial records which were examined. The agency shall give the customer the reason for the examination in writing within 10 days after the customer requests it.

4. Except as provided in this section, a waiver by a customer of any right or procedure under this chapter, whether oral or written or with or without consideration, is invalid.

(Added to NRS by 1977, 987)



NRS 239A.100 - Subpoena to obtain financial records: Service; notice to customer; priority of proceeding to quash subpoena.

1. Except as provided in subsection 2, a subpoena authorizing a governmental agency to obtain financial records may be served upon a financial institution only if:

(a) A copy of the subpoena is served upon the customer in the manner provided by law for the service of subpoenas, except that the copy may be served by an employee of the governmental agency;

(b) The subpoena includes the name of the agency in whose name it is issued and the statutory purpose for which the information is to be obtained; and

(c) The customer has not moved to quash the subpoena within 10 days after service of the copy of the subpoena upon the customer.

2. A governmental agency issuing or seeking a subpoena to obtain financial records may petition a court of competent jurisdiction to order that service upon the customer or the 10-day period provided in subsection 1 be waived or shortened. The court may issue the order upon a showing that the agency can reasonably infer from facts relevant to its investigation of the customer that a law subject to the agency s jurisdiction has been or is about to be violated. In granting a petition to waive service upon the customer, the court shall also order the agency to notify the customer in writing within a period determined by the court, but not to exceed 90 days. The notice shall specify the name of the agency in whose name the subpoena was issued, the financial records which were examined under the subpoena and the statutory purpose for which the information was obtained. The time of notification may be extended for additional 45-day periods upon petition and good cause shown.

3. A court may order a financial institution to withhold notification to a customer of the receipt of the subpoena when the court issues an order under subsection 2 and if it finds that the notification would impede the investigation.

4. If a customer files a motion to quash the subpoena, the proceedings on the motion shall be afforded priority on the court calendar and the matter shall be heard within 10 days after the filing of the motion.

(Added to NRS by 1977, 987; A 2009, 2564)



NRS 239A.110 - Search warrant affecting financial records: Withholding of notification to customer.

When a search warrant affecting the financial records of a customer is issued, the magistrate may order the financial institution to withhold notification to the customer of receipt of the warrant upon a finding that the notification would impede the investigation.

(Added to NRS by 1977, 988)



NRS 239A.120 - Release of financial records by one agency to another.

A governmental agency shall not provide financial records obtained under this chapter to any other governmental agency unless that other agency has independently obtained authorization to receive such financial records in accordance with the provisions of this chapter.

(Added to NRS by 1977, 988)



NRS 239A.130 - Determination by financial institution of compliance with chapter; limitation on liability of financial institution.

1. A financial institution is not required to inquire or determine that a governmental agency seeking disclosure of financial records has complied with the requirements of this chapter if the customer authorization, subpoena or search warrant served upon the financial institution shows compliance on its face.

2. A financial institution which refuses to disclose the financial records of a customer in reliance in good faith upon the provisions of this chapter is not liable to its customer, to a governmental agency or to any other person for any loss or damage caused by the refusal.

(Added to NRS by 1977, 988)



NRS 239A.140 - Record of examination or disclosure of financial records: Maintenance; availability to customer.

1. A financial institution shall maintain for a period of 5 years a record of all examinations or disclosures of the financial records of a customer, including:

(a) The identity of the person examining the financial records;

(b) The name of the governmental agency he or she represented; and

(c) A copy of the customer authorization, subpoena or search warrant providing for the examination or disclosure or a copy of the certification received pursuant to NRS 239A.150.

2. Any record maintained under this section shall be available within 5 days after the request for examination or disclosure for review by the customer during normal business hours at the office or branch where the customer s account was located when examined or disclosed. A copy of the record shall be furnished to the customer upon request and payment of the reasonable cost of the copy.

(Added to NRS by 1977, 988)



NRS 239A.150 - Limited disclosure by banks under certification of district attorney, sheriff or police department.

When a district attorney, sheriff or police department in this State certifies to a bank in writing that a crime report has been filed which involves the alleged fraudulent use of drafts, checks or other orders drawn upon any bank in this State, the district attorney, sheriff or police department may request the bank to furnish and the bank shall supply a statement setting forth the following information with respect to the account of a customer named in the certification and covering a period 30 days prior to and up to 30 days following the date of occurrence of the alleged illegal act involving the account:

1. The number of items dishonored;

2. The number of items paid which created overdrafts;

3. The dollar volume of the dishonored items and items paid which created overdrafts and a statement explaining any credit arrangement between the bank and the customer to pay overdrafts;

4. The dates and amounts of deposits and debits and the account balance on those dates;

5. A copy of the signature and any addresses appearing on the customer s signature card; and

6. The date the account opened and, if applicable, the date the account closed.

(Added to NRS by 1977, 989)



NRS 239A.160 - Limitation of actions.

An action based upon the violation of any of the provisions of this chapter shall not be commenced more than 3 years after the date on which the violation occurred.

(Added to NRS by 1977, 990)



NRS 239A.170 - Injunctive relief; costs and attorney s fees.

1. In addition to any other remedy provided by law, a customer aggrieved by a violation or threatened violation of the provisions of this chapter may seek injunctive relief as provided by law.

2. If a customer prevails in any proceeding to enforce any of the provisions of this chapter, the customer may recover costs and reasonable attorney s fees.

(Added to NRS by 1977, 989)



NRS 239A.180 - Inadmissibility of evidence obtained in violation of chapter.

Evidence obtained in violation of any of the provisions of this chapter is inadmissible in any proceeding except a proceeding to enforce the provisions of this chapter.

(Added to NRS by 1977, 989)



NRS 239A.190 - Penalty.

Any person who knowingly participates in or knowingly induces or attempts to induce a violation of any prohibition in this chapter is guilty of a misdemeanor.

(Added to NRS by 1977, 990)






Chapter 239B - Disclosure of Personal Information to Governmental Agencies

NRS 239B.010 - Request by agency of State or political subdivision for information on certain persons from Federal Bureau of Investigation.

1. Any agency of the State or any political subdivision may request of and receive from the Federal Bureau of Investigation information on the background and personal history of any person:

(a) Who has applied to it for a license as required by any statute or local ordinance which it has the power to grant or deny;

(b) With whom it intends to enter into a relationship of employment or a contract for personal services;

(c) Who has applied to it to attend an academy for training peace officers approved by the Peace Officers Standards and Training Commission; or

(d) About whom it is authorized by law to have accurate personal information for the protection of the agency or the people within its jurisdiction.

2. Except as otherwise provided in subsection 3:

(a) To request and receive information from the Federal Bureau of Investigation concerning a person pursuant to subsection 1, the agency or political subdivision must:

(1) Require the person to submit a complete set of his or her fingerprints; and

(2) Forward the fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for its report.

(b) Only the Central Repository may:

(1) Receive fingerprints from an agency of the State or any political subdivision for submission to the Federal Bureau of Investigation pursuant to this section;

(2) Submit those fingerprints to the Federal Bureau of Investigation; and

(3) Receive a report from the Federal Bureau of Investigation based on the submission of those fingerprints.

3. If an agency or political subdivision that wishes to request and receive information from the Federal Bureau of Investigation concerning a person pursuant to subsection 1 is required by federal law to comply with specific procedures to request and receive such information from the Federal Bureau of Investigation:

(a) The provisions of subsection 2 do not apply to the agency or political subdivision; and

(b) The agency or political subdivision must comply with the specific procedures required by federal law.

(Added to NRS by 1981, 536; A 2003, 2847; 2005, 16; 2009, 1843)



NRS 239B.020 - Request by public safety agency for certain information on applicant for position of firefighter or peace officer from employer or former employer of applicant; use of information; confidentiality.

1. Upon the request of a public safety agency, an employer shall provide to the public safety agency information, if available, regarding a current or former employee of the employer who is an applicant for the position of firefighter or peace officer, as applicable, with the public safety agency. A request for information by a public safety agency pursuant to this subsection must be:

(a) In writing;

(b) Accompanied by an authorization signed by the applicant and notarized by a notary public or judicial officer in which the applicant consents to the release of the information; and

(c) Presented to the employer by a sworn officer or other authorized representative of the public safety agency.

2. The information that a public safety agency may request pursuant to subsection 1 includes, without limitation:

(a) The date on which the applicant began the employment and, if applicable, the date on which the employment of the applicant was terminated;

(b) A list of the compensation that the employer provided to the applicant during the course of the employment;

(c) An application for a position of employment that the applicant submitted to the employer;

(d) A written evaluation of the performance of the applicant;

(e) A record of the attendance of the applicant;

(f) A record of disciplinary action taken against the applicant;

(g) A statement regarding whether the employer would rehire the applicant and, if the employer would not rehire the applicant, the reasons therefor; and

(h) If applicable, a record setting forth the reason that the employment of the applicant was terminated and whether the termination was voluntary or involuntary.

3. An employer shall not provide information pursuant to subsection 1 if the disclosure of the information is prohibited pursuant to a federal or state statute or regulation.

4. A public safety agency may use the information that it receives pursuant to this section only to determine the suitability of an applicant for employment as a firefighter or peace officer, as applicable.

5. Except as otherwise provided in this subsection, a public safety agency shall maintain the confidentiality of information that it receives pursuant to this section. A public safety agency may share information regarding an applicant that it receives pursuant to this section with another public safety agency if:

(a) The applicant is also an applicant for a position as a firefighter or peace officer, as applicable, with the other public safety agency and the applicant submitted a single application to be used by multiple public safety agencies; and

(b) The confidentiality of the information is otherwise maintained.

6. As used in this section:

(a) Employer includes a public employer and a private employer.

(b) Firefighter means a person who is a salaried employee of a fire-fighting agency and whose principal duties are to control, extinguish, prevent and suppress fires.

(c) Fire-fighting agency means a public fire department, fire protection district or other agency of this State or a political subdivision of this State, the primary functions of which are to control, extinguish, prevent and suppress fires.

(d) Peace officer has the meaning ascribed to it in NRS 289.010.

(e) Public safety agency means:

(1) A fire-fighting agency; or

(2) A law enforcement agency as defined in NRS 277.035.

(Added to NRS by 1999, 1908; A 2007, 1047)



NRS 239B.030 - Recorded, filed or otherwise submitted documents.

1. Except as otherwise provided in subsections 2 and 6, a person shall not include and a governmental agency shall not require a person to include any personal information about a person on any document that is recorded, filed or otherwise submitted to the governmental agency on or after January 1, 2007.

2. If personal information about a person is required to be included in a document that is recorded, filed or otherwise submitted to a governmental agency on or after January 1, 2007, pursuant to a specific state or federal law, for the administration of a public program or for an application for a federal or state grant, a governmental agency shall ensure that the personal information is maintained in a confidential manner and may only disclose the personal information as required:

(a) To carry out a specific state or federal law; or

(b) For the administration of a public program or an application for a federal or state grant.

Any action taken by a governmental agency pursuant to this subsection must not be construed as affecting the legality of the document.

3. A governmental agency shall take necessary measures to ensure that notice of the provisions of this section is provided to persons with whom it conducts business. Such notice may include, without limitation, posting notice in a conspicuous place in each of its offices.

4. A governmental agency may require a person who records, files or otherwise submits any document to the governmental agency to provide an affirmation that the document does not contain personal information about any person or, if the document contains any such personal information, identification of the specific law, public program or grant that requires the inclusion of the personal information. A governmental agency may refuse to record, file or otherwise accept a document which does not contain such an affirmation when required or any document which contains personal information about a person that is not required to be included in the document pursuant to a specific state or federal law, for the administration of a public program or for an application for a federal or state grant.

5. Each governmental agency may ensure that any personal information contained in a document that has been recorded, filed or otherwise submitted to the governmental agency before January 1, 2007, which the governmental agency continues to hold is:

(a) Maintained in a confidential manner if the personal information is required to be included in the document pursuant to a specific state or federal law, for the administration of a public program or for an application for a federal or state grant; or

(b) Obliterated or otherwise removed from the document, by any method, including, without limitation, through the use of computer software, if the personal information is not required to be included in the document pursuant to a specific state or federal law, for the administration of a public program or for an application for a federal or state grant.

Any action taken by a governmental agency pursuant to this subsection must not be construed as affecting the legality of the document.

6. A person may request that a governmental agency obliterate or otherwise remove from any document submitted by the person to the governmental agency before January 1, 2007, any personal information about the person contained in the document that is not required to be included in the document pursuant to a specific state or federal law, for the administration of a public program or for an application for a federal or state grant or, if the personal information is so required to be included in the document, the person may request that the governmental agency maintain the personal information in a confidential manner. If any documents that have been recorded, filed or otherwise submitted to a governmental agency:

(a) Are maintained in an electronic format that allows the governmental agency to retrieve components of personal information through the use of computer software, a request pursuant to this subsection must identify the components of personal information to be retrieved. The provisions of this paragraph do not require a governmental agency to purchase computer software to perform the service requested pursuant to this subsection.

(b) Are not maintained in an electronic format or not maintained in an electronic format in the manner described in paragraph (a), a request pursuant to this subsection must describe the document with sufficient specificity to enable the governmental agency to identify the document.

The governmental agency shall not charge any fee to perform the service requested pursuant to this subsection.

7. As used in this section:

(a) Governmental agency means an officer, board, commission, department, division, bureau, district or any other unit of government of the State or a local government.

(b) Personal information has the meaning ascribed to it in NRS 603A.040.

(Added to NRS by 2005, 2507; A 2005, 22nd Special Session, 97; 2007, 1311; 2013, 3664)



NRS 239B.040 - Databases containing electronic mail addresses or telephone numbers of certain persons; use of information; confidentiality.

1. Except as otherwise provided in this section or by specific statute:

(a) If a person or his or her agent provides the electronic mail address or telephone number of the person to a governmental entity for the purpose of or in the course of communicating with that governmental entity, the governmental entity may maintain the electronic mail address or telephone number in a database.

(b) A database described in this subsection:

(1) Is confidential;

(2) Is not a public book or record within the meaning of NRS 239.010; and

(3) Must not be disclosed in its entirety as a single unit.

2. The individual electronic mail address or telephone number of a person is not confidential and may be disclosed individually in accordance with applicable law if the person or his or her agent provides the electronic mail address or telephone number to a governmental entity:

(a) In the course of an existing business or contractual relationship with the governmental entity; or

(b) In the course of seeking to establish a business or contractual relationship with the governmental entity, including, without limitation, in response to a request for proposals or invitation to bid from the governmental entity.

3. A governmental entity:

(a) Shall disclose in its entirety as a single unit a database described in subsection 1 in response to an order issued by a court of competent jurisdiction; and

(b) May disclose in its entirety as a single unit a database described in subsection 1 upon a finding by the governing body of the governmental entity that the disclosure of the database is necessary:

(1) To protect the public safety; or

(2) To assist in the investigation or prosecution of a crime.

4. The provisions of this section do not alter, limit or otherwise affect the operation of any statute or regulation of this State which provides greater or more stringent protections for the confidentiality of the electronic mail address or telephone number of a person.

5. As used in this section, telephone number includes, without limitation, the telephone number for a facsimile machine or telecopier.

(Added to NRS by 2005, 1043)



NRS 239B.050 - Websites.

1. If a public body maintains a website on the Internet, the public body shall not disclose on that website personal information unless the disclosure is required by a federal or state law or for the administration of a public program or an application for a federal or state grant.

2. If it appears that a public body has engaged in or is about to engage in any act or practice which violates subsection 1, the Attorney General or the appropriate district attorney may file an action in any court of competent jurisdiction for an injunction to prevent the occurrence or continuance of that act or practice.

3. An injunction:

(a) May be issued without proof of actual damage sustained by any person.

(b) Does not preclude the criminal prosecution and punishment of an act or practice that may otherwise be prohibited by law.

4. As used in this section:

(a) Personal information has the meaning ascribed to it in NRS 603A.040.

(b) Public body has the meaning ascribed to it in NRS 205.462.

(Added to NRS by 2005, 2503; A 2007, 1312)



NRS 239B.060 - Immunity of officer, employee or member of governmental agency or public body from damages resulting from certain acts and omissions in carrying out the provisions of

NRS 239B.030 and 239B.050.

1. An officer, employee or member of a governmental agency or public body is not liable for any civil damages as a result of any act or omission, not amounting to gross negligence, in carrying out the provisions of NRS 239B.030 or 239B.050.

2. As used in this section:

(a) Governmental agency means an officer, board, commission, department, division, bureau, district or any other unit of government of the State or a local government.

(b) Public body has the meaning ascribed to it in NRS 205.462.

(Added to NRS by 2007, 1310)






Chapter 239C - Homeland Security

NRS 239C.010 - Legislative declaration.

The Legislature hereby finds and declares that:

1. The tragic events of September 11, 2001, have refocused attention on the importance of domestic preparedness for acts of terrorism and related emergencies.

2. The events of September 11, 2001, not only impacted our homeland, but also the way of life for all Nevadans.

3. More than ever, the Nevada Legislature, representatives of local government, law enforcement and other public safety personnel, health care workers and technical service providers must lead the charge in fighting against these destructive and demoralizing acts of violence with strong and effective procedural deterrents and enhanced criminal penalties.

4. While local efforts and plans to respond to acts of terrorism and related emergencies are comprehensive, additional statewide provisions are necessary to adequately prepare for acts of cyber-terrorism, environmental catastrophes and other related incidents.

5. As a result of the increased threat of terrorism, the Legislature is compelled to address critical infrastructures, governmental oversight and continuity, communications, and the protection of important government documents and plans.

6. It is therefore within the public interest that the Legislature enact provisions to:

(a) Protect sensitive state documents and computer systems from cyber-terrorism;

(b) Secure the State s energy, telecommunications and water infrastructures;

(c) Ensure the continuity of government in the event of a terrorist attack;

(d) Develop policies providing for effective communication and interoperability among federal, state and local law enforcement and other first responders;

(e) Provide safeguards in the issuance of government identification; and

(f) Create an effective and comprehensive state oversight structure to coordinate these and other antiterrorism initiatives.

(Added to NRS by 2003, 2451)



NRS 239C.020 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 239C.030 to 239C.110, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 2452; A 2005, 1533; 2007, 2963; 2011, 2880)



NRS 239C.030 - Act of terrorism defined.

1. Act of terrorism means any act that involves the use or attempted use of sabotage, coercion or violence which is intended to:

(a) Cause great bodily harm or death to the general population; or

(b) Cause substantial destruction, contamination or impairment of:

(1) Any building or infrastructure, communications, transportation, utilities or services; or

(2) Any natural resource or the environment.

2. As used in this section, coercion does not include an act of civil disobedience.

(Added to NRS by 2003, 2452)



NRS 239C.040 - Commission defined.

Commission means the Nevada Commission on Homeland Security created by NRS 239C.120.

(Added to NRS by 2003, 2452)



NRS 239C.045 - Division defined.

Division means the Division of Emergency Management of the Department of Public Safety.

(Added to NRS by 2005, 1532)



NRS 239C.050 - Governmental utility defined.

Governmental utility means:

1. Any utility that is owned, operated or controlled by this State or an agency or instrumentality of this State, including, without limitation, the Colorado River Commission of Nevada.

2. Any utility that is owned, operated or controlled by any county, city, town, general improvement district, special district or other local governmental entity under the authority of any general law, special law or city charter or any cooperative, interlocal or other agreement.

(Added to NRS by 2003, 2452)



NRS 239C.060 - Information system defined.

Information system means any computer equipment, computer software, procedures or technology used to collect, process, distribute or store information that is related to the protection of homeland security.

(Added to NRS by 2003, 2452)



NRS 239C.065 - Law enforcement agency defined.

Law enforcement agency means:

1. The sheriff s office of a county;

2. A metropolitan police department;

3. A police department of an incorporated city; or

4. The Department of Public Safety.

(Added to NRS by 2007, 2962)



NRS 239C.070 - Political subdivision defined.

Political subdivision means a city or county of this State.

(Added to NRS by 2003, 2452)



NRS 239C.080 - Response agency defined.

Response agency means an agency of this State or of a political subdivision that provides services related to law enforcement, firefighting, emergency medical care or public safety, including, without limitation, the Nevada National Guard.

(Added to NRS by 2003, 2452)



NRS 239C.090 - Restricted document defined.

Restricted document means any blueprint or plan of a school, place of worship, airport other than an international airport, gaming establishment, governmental building or any other building or facility which is likely to be targeted for a terrorist attack.

(Added to NRS by 2003, 2453; A 2005, 1533)



NRS 239C.100 - System of communication defined.

System of communication includes, without limitation, any public safety radio system or telecommunication system.

(Added to NRS by 2003, 2453)



NRS 239C.105 - Tribal government defined.

Tribal government means a federally recognized American Indian tribe pursuant to 25 C.F.R. 83.1 to 83.13, inclusive.

(Added to NRS by 2011, 2880)



NRS 239C.110 - Utility defined.

1. Utility means any public or private entity that:

(a) Provides water service, electric service or natural gas service to 500 or more service locations; or

(b) Operates any pipeline that is necessary to provide such service.

2. The term includes, without limitation:

(a) A governmental utility.

(b) A public utility that is regulated by the Public Utilities Commission of Nevada pursuant to chapter 704 of NRS.

(c) A rural electric cooperative established pursuant to chapter 81 of NRS.

(d) A cooperative association, nonprofit corporation, nonprofit association or provider of electric service which is declared to be a public utility pursuant to NRS 704.673 and which provides service only to its members.

(e) A community water system that is subject to the requirements of 42 U.S.C. 300i-2.

(Added to NRS by 2003, 2453)



NRS 239C.120 - Creation; appointment of members; terms; designation of officers.

1. The Nevada Commission on Homeland Security is hereby created.

2. The Governor shall appoint to the Commission 16 voting members that the Governor determines to be appropriate and who serve at the Governor s pleasure, which must include at least:

(a) The sheriff of each county whose population is 100,000 or more.

(b) The chief of the county fire department in each county whose population is 100,000 or more.

(c) A member of the medical community in a county whose population is 700,000 or more.

(d) An employee of the largest incorporated city in each county whose population is 700,000 or more.

(e) A representative of the broadcaster community. As used in this paragraph, broadcaster has the meaning ascribed to it in NRS 432.310.

(f) A representative recommended by the Inter-Tribal Council of Nevada, Inc., or its successor organization, to represent tribal governments in Nevada.

3. The Governor shall appoint:

(a) An officer of the United States Department of Homeland Security whom the Department of Homeland Security has designated for this State;

(b) The agent in charge of the office of the Federal Bureau of Investigation in this State; and

(c) The Chief of the Division,

as nonvoting members of the Commission.

4. The Senate Majority Leader shall appoint one member of the Senate as a nonvoting member of the Commission.

5. The Speaker of the Assembly shall appoint one member of the Assembly as a nonvoting member of the Commission.

6. The term of office of each member of the Commission who is a Legislator is 2 years.

7. The Governor or his or her designee shall:

(a) Serve as Chair of the Commission; and

(b) Appoint a member of the Commission to serve as Vice Chair of the Commission.

(Added to NRS by 2003, 2453; A 2005, 1533; 2007, 2920; 2011, 1154, 2880)



NRS 239C.130 - Meetings; quorum.

1. The Commission shall meet at the call of the Chair as frequently as required to perform its duties, but no less than quarterly.

2. A majority of the voting members of the Commission constitutes a quorum for the transaction of business, and a majority of those voting members present at any meeting is sufficient for any official action taken by the Commission.

(Added to NRS by 2003, 2453)



NRS 239C.140 - Meetings of Commission and appointed committees: Compliance with Open Meeting Law; exceptions; confidentiality.

1. Except as otherwise provided in subsections 2 and 3, the Commission and any committee appointed pursuant to NRS 239C.170 shall comply with the provisions of chapter 241 of NRS and shall conduct all meetings in accordance with that chapter.

2. The Commission and, with the prior approval of the Commission, any committee appointed pursuant to NRS 239C.170 may hold a closed meeting to:

(a) Receive security briefings;

(b) Discuss procedures for responding to acts of terrorism and related emergencies; or

(c) Discuss deficiencies in security with respect to public services, public facilities and infrastructure,

if the Commission or committee determines, upon a majority vote of its members, that the public disclosure of such matters would be likely to compromise, jeopardize or otherwise threaten the safety of the public.

3. Except as otherwise provided in NRS 239.0115, all information and materials received or prepared by the Commission or any committee appointed pursuant to NRS 239C.170 during a meeting closed pursuant to subsection 2 and all minutes and audiovisual or electronic reproductions of such a meeting are confidential, not subject to subpoena or discovery, and not subject to inspection by the general public.

(Added to NRS by 2003, 2454; A 2007, 2064; 2013, 825)



NRS 239C.150 - Compensation of members.

1. Each member of the Commission who is not a public employee is entitled to receive compensation of not more than $80 per day, as fixed by the Commission, while engaged in the business of the Commission.

2. A member of the Commission who is a public employee may not receive any compensation for his or her services as a member of the Commission. Any member of the Commission who is a public employee must be granted administrative leave from the member s duties to engage in the business of the Commission without loss of his or her regular compensation. Such leave does not reduce the amount of the member s other accrued leave.

3. Except during a regular or special session of the Legislature, each legislative member of the Commission is entitled to receive the compensation provided for a majority of the members of the Legislature during the first 60 days of the preceding regular session for each day or portion of a day during which the legislative member attends a meeting of the Commission or is otherwise engaged in the business of the Commission. The compensation and expenses of the legislative members of the Commission must be paid from the Legislative Fund.

4. In addition to any compensation received pursuant to this section, while engaged in the business of the Commission, each member and employee of the Commission is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(Added to NRS by 2003, 2453)



NRS 239C.160 - Duties.

The Commission shall, within the limits of available money:

1. Make recommendations to the Governor, the Legislature, agencies of this State, political subdivisions, tribal governments, businesses located within this State and private persons who reside in this State with respect to actions and measures that may be taken to protect residents of this State and visitors to this State from potential acts of terrorism and related emergencies.

2. Make recommendations to the Governor, through the Division, on the use of money received by the State from any homeland security grant or related program, including, without limitation, the State Homeland Security Grant Program and Urban Area Security Initiative, in accordance with the following:

(a) The Division shall provide the Commission with program guidance and briefings;

(b) The Commission must be provided briefings on existing and proposed projects, and shall consider statewide readiness capabilities and priorities for the use of money, administered by the Division, from any homeland security grant or related program;

(c) The Commission shall serve as the public body which reviews and makes recommendations for the State s applications to the Federal Government for homeland security grants or related programs, as administered by the Division; and

(d) The Commission shall serve as the public body which recommends, subject to approval by the Governor, the distribution of money from any homeland security grant or related program for use by state, local and tribal government agencies and private sector organizations.

3. Propose goals and programs that may be set and carried out, respectively, to counteract or prevent potential acts of terrorism and related emergencies before such acts of terrorism and related emergencies can harm or otherwise threaten residents of this State and visitors to this State.

4. With respect to buildings, facilities, geographic features and infrastructure that must be protected from acts of terrorism and related emergencies to ensure the safety of the residents of this State and visitors to this State, including, without limitation, airports other than international airports, the Capitol Complex, dams, gaming establishments, governmental buildings, highways, hotels, information technology infrastructure, lakes, places of worship, power lines, public buildings, public utilities, reservoirs, rivers and their tributaries, and water facilities:

(a) Identify and categorize such buildings, facilities, geographic features and infrastructure according to their susceptibility to and need for protection from acts of terrorism and related emergencies; and

(b) Study and assess the security of such buildings, facilities, geographic features and infrastructure from acts of terrorism and related emergencies.

5. Examine the use, deployment and coordination of response agencies within this State to ensure that those agencies are adequately prepared to protect residents of this State and visitors to this State from acts of terrorism and related emergencies.

6. Assess, examine and review the use of information systems and systems of communication used by response agencies within this State to determine the degree to which such systems are compatible and interoperable. After conducting the assessment, examination and review, the Commission shall:

(a) Establish a state plan setting forth criteria and standards for the compatibility and interoperability of those systems when used by response agencies within this State; and

(b) Advise and make recommendations to the Governor relative to the compatibility and interoperability of those systems when used by response agencies within this State, with particular emphasis upon the compatibility and interoperability of public safety radio systems.

7. Assess, examine and review the operation and efficacy of telephone systems and related systems used to provide emergency 911 service.

8. To the extent practicable, cooperate and coordinate with the Division to avoid duplication of effort in developing policies and programs for preventing and responding to acts of terrorism and related emergencies.

9. Submit an annual briefing to the Governor assessing the preparedness of the State to counteract, prevent and respond to potential acts of terrorism and related emergencies, including, but not limited to, an assessment of response plans and vulnerability assessments of utilities, public entities and private business in this State. The briefing must be based on information and documents reasonably available to the Commission and must be compiled with the advice of the Division after all utilities, public entities and private businesses assessed have a reasonable opportunity to review and comment on the Commission s findings.

10. Perform any other acts related to their duties set forth in subsections 1 to 9, inclusive, that the Commission determines are necessary to protect or enhance:

(a) The safety and security of the State of Nevada;

(b) The safety of residents of the State of Nevada; and

(c) The safety of visitors to the State of Nevada.

(Added to NRS by 2003, 2454; A 2005, 931, 1534; 2011, 2881)



NRS 239C.170 - Appointment of committees.

1. The Chair of the Commission shall, with the approval of the Commission, appoint a Committee on Finance and any other committees deemed necessary by the Chair to assist in carrying out the duties of the Commission. The Chair of the Commission shall appoint to a committee the number of voting members or nonvoting members, or both, that the Chair determines to be appropriate. The Chair may appoint any person the Chair deems appropriate to serve on a committee, except that a committee must include at least one member of the Commission. At its first meeting and annually thereafter, a committee shall select a chair and a vice chair from the members of the committee.

2. If a member of a committee formed pursuant to subsection 1 is a public employee, the member s employer must grant the member administrative leave from his or her duties to serve on the committee without loss of the member s regular compensation and without reducing the amount of any other accrued leave the member may have.

(Added to NRS by 2003, 2455; A 2005, 1535; 2007, 2921)



NRS 239C.175 - Employment of staff.

1. The Director of the Department of Public Safety may employ such persons in the classified service of the State as the Director determines to be necessary to carry out the duties of the Commission, including, without limitation, an Executive Assistant to the Commission, a Policy Analyst to the Commission, a Grant Analyst to the Commission and a Specialist in Public Information to the Commission.

2. If the Director of the Department of Public Safety employs persons pursuant to subsection 1, the salaries for those positions must be paid from the State General Fund or from money received as grants from the Federal Government to the extent allowable pursuant to federal law, or both.

(Added to NRS by 2005, 1532)



NRS 239C.180 - Staff assistance.

The Governor shall provide, in addition to any persons employed pursuant to NRS 239C.175, such staff assistance to the Commission as the Governor deems appropriate and may designate a state agency to provide such assistance.

(Added to NRS by 2003, 2455; A 2005, 1535)



NRS 239C.190 - Gifts, grants and contributions.

The Commission may apply for and receive gifts, grants, contributions or other money from governmental and private agencies, affiliated associations and other persons to carry out the provisions of this chapter and to defray expenses incurred by the Commission in the discharge of its duties.

(Added to NRS by 2003, 2456)



NRS 239C.200 - Annual report of Governor.

On or before February 15 of each year, the Governor shall:

1. Prepare a report setting forth:

(a) The activities of the Commission; and

(b) A description of any matters with respect to which the Commission held a closed meeting or closed a portion of a meeting, if any, accompanied by an explanation of the reasons why the Commission determined that the meeting or portion thereof needed to be closed; and

2. Submit a copy of the report to the Director of the Legislative Counsel Bureau for transmittal to:

(a) If the Legislature is in session, the standing committees of the Legislature which have jurisdiction of the subject matter; or

(b) If the Legislature is not in session, the Legislative Commission.

(Added to NRS by 2003, 2455)



NRS 239C.210 - Confidentiality of certain documents, records or other items of information upon declaration of Governor; penalties; decennial review.

1. A document, record or other item of information described in subsection 2 that is prepared and maintained for the purpose of preventing or responding to an act of terrorism is confidential, not subject to subpoena or discovery, not subject to inspection by the general public and may only be inspected by or released to:

(a) Public safety and public health personnel; and

(b) Except as otherwise provided in this subsection, the Legislative Auditor conducting a postaudit pursuant to NRS 218G.010 to 218G.555, inclusive,

if the Governor determines, by executive order, that the disclosure or release of the document, record or other item of information would thereby create a substantial likelihood of compromising, jeopardizing or otherwise threatening the public health, safety or welfare. Any information that is inspected by or released to the Legislative Auditor pursuant to this subsection is not subject to the exception from confidentiality set forth in NRS 218G.130. The Legislative Auditor may confirm that vulnerability assessments have been submitted to or are in the possession of a state agency that is the subject of a postaudit, but the assessments must not be inspected by or released to the Legislative Auditor. An employee of the Audit Division of the Legislative Counsel Bureau who is conducting a postaudit that includes access to documents or information subject to the provisions of this section must be properly cleared through federal criteria or state or local background investigation and instructed, trained or certified, as applicable, regarding the security sensitivity of the documents or information.

2. The types of documents, records or other items of information subject to executive order pursuant to subsection 1 are as follows:

(a) Assessments, plans or records that evaluate or reveal the susceptibility of fire stations, police stations and other law enforcement stations to acts of terrorism or other related emergencies.

(b) Drawings, maps, plans or records that reveal the critical infrastructure of primary buildings, facilities and other structures used for storing, transporting or transmitting water or electricity, natural gas or other forms of energy.

(c) Documents, records or other items of information which may reveal the details of a specific emergency response plan or other tactical operations by a response agency and any training relating to such emergency response plans or tactical operations.

(d) Handbooks, manuals or other forms of information detailing procedures to be followed by response agencies in the event of an act of terrorism or other related emergency.

(e) Documents, records or other items of information that reveal information pertaining to specialized equipment used for covert, emergency or tactical operations of a response agency, other than records relating to expenditures for such equipment.

(f) Documents, records or other items of information regarding the infrastructure and security of frequencies for radio transmissions used by response agencies, including, without limitation:

(1) Access codes, passwords or programs used to ensure the security of frequencies for radio transmissions used by response agencies;

(2) Procedures and processes used to ensure the security of frequencies for radio transmissions used by response agencies; and

(3) Plans used to re-establish security and service with respect to frequencies for radio transmissions used by response agencies after security has been breached or service has been interrupted.

(g) Vulnerability assessments and emergency response plans of utilities, public entities and private businesses in this State. As used in this paragraph, public entities means departments, agencies or instrumentalities of the State, any of its political subdivisions or tribal governments. The term includes general improvement districts.

3. If a person knowingly and unlawfully discloses a document, record or other item of information subject to an executive order issued pursuant to subsection 1 or assists, solicits or conspires with another person to disclose such a document, record or other item of information, the person is guilty of:

(a) A gross misdemeanor; or

(b) A category C felony and shall be punished as provided in NRS 193.130 if the person acted with the intent to:

(1) Commit, cause, aid, further or conceal, or attempt to commit, cause, aid, further or conceal, any unlawful act involving terrorism or sabotage; or

(2) Assist, solicit or conspire with another person to commit, cause, aid, further or conceal any unlawful act involving terrorism or sabotage.

4. The Governor shall review the documents, records and other items of information determined by executive order pursuant to subsection 1 to be confidential every 10 years to assess the continued need for the documents, records and other items of information to remain confidential.

5. As used in this section, public safety and public health personnel includes:

(a) State, county, city and tribal emergency managers;

(b) Members and staff of terrorism early warning centers or fusion intelligence centers in this State;

(c) Employees of fire-fighting or law enforcement agencies, if the head of the agency has designated the employee as having an operational need to know of information that is prepared or maintained for the purpose of preventing or responding to an act of terrorism; and

(d) Employees of a public health agency, if the agency is one that would respond to a disaster and if the head of the agency has designated the employee as having an operational need to know of information that is prepared or maintained for the purpose of preventing or responding to an act of terrorism. As used in this paragraph, disaster has the meaning ascribed to it in NRS 414.0335.

(Added to NRS by 2003, 2456; A 2007, 2963, 2965; 2011, 2882)



NRS 239C.220 - Inspection of restricted documents.

1. Unless made confidential by specific statute, a restricted document may be inspected only by a person who provides:

(a) His or her name;

(b) A copy of his or her driver s license or other photographic identification that is issued by a governmental entity;

(c) The name of his or her employer, if any;

(d) His or her citizenship; and

(e) Except as otherwise provided in this paragraph, a statement of the purpose for the inspection. A person is not required to indicate the purpose for inspecting a restricted document if the person is:

(1) A state, county or city emergency manager;

(2) A member or staff person of a terrorism early warning center or fusion intelligence center in this State;

(3) An employee of any fire-fighting or law enforcement agency, if the head of the agency has designated the employee as having an operational need to inspect restricted documents; or

(4) An employee of a public health agency, if the agency is one that would respond to a disaster and if the head of the agency has designated the employee as having an operational need to inspect restricted documents. As used in this subparagraph, disaster has the meaning ascribed to it in NRS 414.0335.

2. Except as otherwise provided in subsection 3, a public officer or employee shall observe any person while the person inspects a restricted document in a location and in a manner which ensures that the person does not copy, duplicate or reproduce the restricted document in any way.

3. A restricted document may be copied, duplicated or reproduced:

(a) Upon the lawful order of a court of competent jurisdiction;

(b) As is reasonably necessary in the case of an act of terrorism or other related emergency;

(c) To protect the rights and obligations of a governmental entity or the public;

(d) Upon the request of a reporter or editorial employee who is employed by or affiliated with a newspaper, press association or commercially operated and federally licensed radio or television station and who uses the restricted document in the course of such employment or affiliation; or

(e) Upon the request of a registered architect, licensed contractor or a designated employee of any such architect or contractor who uses the restricted document in his or her professional capacity.

4. A public officer or employee shall inform any person who inspects a restricted document of the provisions of this section.

(Added to NRS by 2003, 2457; A 2007, 2964, 2965)



NRS 239C.230 - Custodian of restricted document; log of inspections.

1. A public officer or employee who is the custodian of a restricted document shall establish a log to record:

(a) The information described in subsection 1 of NRS 239C.220 when a person is allowed to inspect the document; and

(b) The date and time of the inspection.

2. The log is not a public record and may be inspected only by:

(a) A representative of a law enforcement agency; or

(b) A reporter or editorial employee who is employed by or affiliated with a newspaper, press association or commercially operated and federally licensed radio or television station.

(Added to NRS by 2003, 2457; A 2007, 2965)



NRS 239C.240 - Suspicious or unusual request to inspect restricted document.

Nothing in NRS 239C.220 or 239C.230 shall be deemed to prohibit a public officer or employee from contacting a law enforcement agency to report a suspicious or unusual request to inspect a restricted document.

(Added to NRS by 2003, 2457; A 2007, 2965)



NRS 239C.250 - Response plans of political subdivisions: Confidentiality.

1. Each political subdivision shall adopt and maintain a response plan. Each new or revised plan must be filed within 10 days after adoption or revision with:

(a) The Division; and

(b) Each response agency that provides services to the political subdivision.

2. The response plan required by subsection 1 must include:

(a) A drawing or map of the layout and boundaries of the political subdivision;

(b) A drawing or description of the streets and highways within, and leading into and out of, the political subdivision, including any approved routes for evacuation;

(c) The location and inventory of emergency response equipment and resources within the political subdivision;

(d) The location of any unusually hazardous substances within the political subdivision;

(e) A telephone number that may be used by residents of the political subdivision to receive information and to make reports with respect to an act of terrorism or related emergency;

(f) The location of one or more emergency response command posts that are located within the political subdivision;

(g) A depiction of the location of each police station, sheriff s office and fire station that is located within the political subdivision;

(h) Plans for the continuity of the operations and services of the political subdivision, which plans must be consistent with the provisions of NRS 239C.260; and

(i) Any other information that the Commission may determine to be relevant.

3. Except as otherwise provided in NRS 239.0115, a plan filed pursuant to the requirements of this section, including any revisions adopted thereto, is confidential and must be securely maintained by the entities with whom it is filed pursuant to subsection 1. An officer, employee or other person to whom the plan is entrusted by the entity with whom it is filed shall not disclose the contents of such a plan except:

(a) Upon the lawful order of a court of competent jurisdiction;

(b) As is reasonably necessary in the case of an act of terrorism or related emergency; or

(c) Pursuant to the provisions of NRS 239.0115.

(Added to NRS by 2003, 2458; A 2005, 1535; 2007, 2064)



NRS 239C.260 - Plan for continuation of state and local governmental operations in event of catastrophic emergency. [Effective through December 31, 2014, and after that date unless the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. In accordance with the provisions of Section 37 of Article 4 of the Nevada Constitution, the Nevada Legislature hereby establishes a plan for continuation of state and local governmental operations. The provisions set forth in this section apply only in, and must be used in accordance with, the circumstances described in subsection 2.

2. In the event that this State or a portion of this State is stricken by a catastrophic emergency of such magnitude that, in the opinion of the Governor or, in the absence of the Governor, the Lieutenant Governor, the existing provisions of the Nevada Constitution and the statutes of this State relating to the filling of vacancies in office are not able to provide for a sufficiently expedient continuity of government and temporary succession of power as a result of vacancies in office created by the catastrophic emergency, the provisions of subsections 3 to 10, inclusive, apply.

3. If a vacancy occurs in the Office of Governor as a result of a catastrophic emergency and none of the successors described in NRS 223.080 are able or available to act as Governor, the Legislature shall elect a person to serve as Governor. If the Legislature is not in session at the time the vacancy occurs, the members of the Legislature may convene a special session to elect a person to serve as Governor.

4. If vacancies occur in more than 15 percent of the seats in either house of the Legislature as a result of a catastrophic emergency:

(a) The remaining Legislators available for duty constitute the Legislature and have full power to act in separate or joint assembly by majority vote of those present;

(b) Any requirements for a quorum applicable to the Legislature must initially be suspended and must subsequently be adjusted as vacant offices are filled pursuant to NRS 218A.260; and

(c) If the affirmative vote of a specified proportion of members of the Legislature is required for the approval of a legislative measure, the same proportion of remaining members of the Legislature is sufficient for approval of that measure.

5. If vacancies occur in more than 15 percent of the positions held by justices on the Supreme Court as a result of a catastrophic emergency, the vacancies must be filled by appointment of the Governor.

6. If vacancies occur in more than 15 percent of the positions held by the district judges in any one judicial district as a result of a catastrophic emergency, the vacancies must be filled by appointment of the Supreme Court.

7. If vacancies occur on a board of county commissioners as a result of a catastrophic emergency:

(a) The remaining members of the board available for duty constitute the board and have full power to act by majority vote of those present; and

(b) Any requirements for a quorum applicable to the board must initially be suspended and must subsequently be adjusted as vacant offices are filled.

If a board of county commissioners is rendered entirely vacant as a result of a catastrophic emergency, such other elected officers of the county as may be available to serve on the board have full authority to act in all matters as a board of county commissioners.

8. If vacancies occur on a city council as a result of a catastrophic emergency:

(a) The remaining members of the council available for duty constitute the council and have full power to act by majority vote of those present; and

(b) Any requirements for a quorum applicable to the council must initially be suspended and must subsequently be adjusted as vacant offices are filled.

If a city council is rendered entirely vacant as a result of a catastrophic emergency, such other elected officers of the city as may be available to serve on the council have full authority to act in all matters as a city council.

9. If, during or following a catastrophic emergency, a majority of the members of a legislative body described in this section determines that, for purposes of safety or to address related concerns, the legislative body should meet at a location other than the location at which the legislative body ordinarily meets, the legislative body may arrange to meet at an alternate location.

10. After a catastrophic emergency has taken place, the Governor or, in the absence of the Governor, the Lieutenant Governor, shall:

(a) Determine and announce publicly when conditions have normalized within this State or the portion thereof affected by the catastrophic emergency.

(b) In cooperation with the Secretary of State, develop procedures and a reasonable schedule for filling by regular election the various offices filled temporarily pursuant to this section.

11. As used in this section, catastrophic emergency means an emergency resulting from disasters caused by enemy attack, in accordance with Section 37 of Article 4 of the Nevada Constitution.

(Added to NRS by 2003, 2458; A 2013, 3754)

NRS 239C.260 Plan for continuation of state and local governmental operations in event of catastrophic emergency. [Effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election.]

1. In accordance with the provisions of Section 37 of Article 4 of the Nevada Constitution, the Nevada Legislature hereby establishes a plan for continuation of state and local governmental operations. The provisions set forth in this section apply only in, and must be used in accordance with, the circumstances described in subsection 2.

2. In the event that this State or a portion of this State is stricken by a catastrophic emergency of such magnitude that, in the opinion of the Governor or, in the absence of the Governor, the Lieutenant Governor, the existing provisions of the Nevada Constitution and the statutes of this State relating to the filling of vacancies in office are not able to provide for a sufficiently expedient continuity of government and temporary succession of power as a result of vacancies in office created by the catastrophic emergency, the provisions of subsections 3 to 11, inclusive, apply.

3. If a vacancy occurs in the Office of Governor as a result of a catastrophic emergency and none of the successors described in NRS 223.080 are able or available to act as Governor, the Legislature shall elect a person to serve as Governor. If the Legislature is not in session at the time the vacancy occurs, the members of the Legislature may convene a special session to elect a person to serve as Governor.

4. If vacancies occur in more than 15 percent of the seats in either house of the Legislature as a result of a catastrophic emergency:

(a) The remaining Legislators available for duty constitute the Legislature and have full power to act in separate or joint assembly by majority vote of those present;

(b) Any requirements for a quorum applicable to the Legislature must initially be suspended and must subsequently be adjusted as vacant offices are filled pursuant to NRS 218A.260; and

(c) If the affirmative vote of a specified proportion of members of the Legislature is required for the approval of a legislative measure, the same proportion of remaining members of the Legislature is sufficient for approval of that measure.

5. If vacancies occur in more than 15 percent of the positions held by justices on the Supreme Court as a result of a catastrophic emergency, the vacancies must be filled by appointment of the Governor.

6. If vacancies occur in more than 50 percent of the positions held by judges on the Court of Appeals as a result of a catastrophic emergency, the vacancies must be filled by appointment of the Supreme Court.

7. If vacancies occur in more than 15 percent of the positions held by the district judges in any one judicial district as a result of a catastrophic emergency, the vacancies must be filled by appointment of the Supreme Court.

8. If vacancies occur on a board of county commissioners as a result of a catastrophic emergency:

(a) The remaining members of the board available for duty constitute the board and have full power to act by majority vote of those present; and

(b) Any requirements for a quorum applicable to the board must initially be suspended and must subsequently be adjusted as vacant offices are filled.

If a board of county commissioners is rendered entirely vacant as a result of a catastrophic emergency, such other elected officers of the county as may be available to serve on the board have full authority to act in all matters as a board of county commissioners.

9. If vacancies occur on a city council as a result of a catastrophic emergency:

(a) The remaining members of the council available for duty constitute the council and have full power to act by majority vote of those present; and

(b) Any requirements for a quorum applicable to the council must initially be suspended and must subsequently be adjusted as vacant offices are filled.

If a city council is rendered entirely vacant as a result of a catastrophic emergency, such other elected officers of the city as may be available to serve on the council have full authority to act in all matters as a city council.

10. If, during or following a catastrophic emergency, a majority of the members of a legislative body described in this section determines that, for purposes of safety or to address related concerns, the legislative body should meet at a location other than the location at which the legislative body ordinarily meets, the legislative body may arrange to meet at an alternate location.

11. After a catastrophic emergency has taken place, the Governor or, in the absence of the Governor, the Lieutenant Governor, shall:

(a) Determine and announce publicly when conditions have normalized within this State or the portion thereof affected by the catastrophic emergency.

(b) In cooperation with the Secretary of State, develop procedures and a reasonable schedule for filling by regular election the various offices filled temporarily pursuant to this section.

12. As used in this section, catastrophic emergency means an emergency resulting from disasters caused by enemy attack, in accordance with Section 37 of Article 4 of the Nevada Constitution.

(Added to NRS by 2003, 2458; A 2013,1769, 3754, effective January 1, 2015, if the provisions of Senate Joint Resolution No. 14 (2011) are approved and ratified by the voters at the 2014 General Election)



NRS 239C.270 - Vulnerability assessment and response plan of utility: Confidentiality; penalties.

1. Each utility shall:

(a) Conduct a vulnerability assessment in accordance with the requirements of the federal and regional agencies that regulate the utility; and

(b) Prepare and maintain an emergency response plan in accordance with the requirements of the federal and regional agencies that regulate the utility.

2. Each utility shall:

(a) As soon as practicable but not later than December 31, 2003, submit its vulnerability assessment and emergency response plan to the Division; and

(b) At least once each year thereafter, review its vulnerability assessment and emergency response plan and, as soon as practicable after its review is completed but not later than December 31 of each year, submit the results of its review and any additions or modifications to its emergency response plan to the Division.

3. Except as otherwise provided in NRS 239.0115, each vulnerability assessment and emergency response plan of a utility and any other information concerning a utility that is necessary to carry out the provisions of this section is confidential and must be securely maintained by each person or entity that has possession, custody or control of the information.

4. Except as otherwise provided in NRS 239C.210, a person shall not disclose such information, except:

(a) Upon the lawful order of a court of competent jurisdiction;

(b) As is reasonably necessary to carry out the provisions of this section or the operations of the utility, as determined by the Division;

(c) As is reasonably necessary in the case of an emergency involving public health or safety, as determined by the Division; or

(d) Pursuant to the provisions of NRS 239.0115.

5. If a person knowingly and unlawfully discloses such information or assists, solicits or conspires with another person to disclose such information, the person is guilty of:

(a) A gross misdemeanor; or

(b) A category C felony and shall be punished as provided in NRS 193.130 if the person acted with the intent to:

(1) Commit, cause, aid, further or conceal, or attempt to commit, cause, aid, further or conceal, any unlawful act involving terrorism or sabotage; or

(2) Assist, solicit or conspire with another person to commit, cause, aid, further or conceal any unlawful act involving terrorism or sabotage.

(Added to NRS by 2003, 2460; A 2005, 1536; 2007, 2065; 2011, 2884)



NRS 239C.300 - Submission of written report to Commission required.

1. If the State, a political subdivision or a tribal government submits an application to and is approved to receive money from the Federal Government, this State, any other state, a local government, any agency or instrumentality of those governmental entities, or any private entity, to pay for a project or program relating to the prevention of, detection of, mitigation of, preparedness for, response to and recovery from acts of terrorism, the State, political subdivision or tribal government shall, not later than 60 days after receiving such approval, submit to the Commission a written report that includes, without limitation:

(a) The total amount of money that the State, political subdivision or tribal government has been approved to receive for the project or program;

(b) A description of the project or program, unless the State, political subdivision or tribal government previously submitted a written report pursuant to this section relating to the same project or program; and

(c) The items to be paid for with the money that the State, political subdivision or tribal government has been approved to receive for the project or program.

2. A project or program for which the State, a political subdivision or a tribal government is required to report the receipt of money pursuant to subsection 1 includes, without limitation, a project or program related to:

(a) Homeland security;

(b) Emergency management;

(c) Health or hospitals;

(d) Emergency medical services; and

(e) Chemical, biological, radiological, nuclear, explosive, agricultural or environmental acts of terrorism.

(Added to NRS by 2005, 1533; A 2011, 2885)



NRS 239C.310 - Adoption of national system of emergency response; documentation evidencing compliance.

1. The State and each political subdivision and tribal government shall:

(a) Adopt any national system that is required as a condition to the receipt of money from the Federal Government by the United States Department of Homeland Security pursuant to federal law in preparation for, prevention of, detection of, mitigation of, response to and recovery from a domestic incident, including, without limitation, an act of terrorism.

(b) Submit to the Division documentation evidencing that the State, political subdivision or tribal government has adopted the national system.

2. The Division shall submit on a quarterly basis documentation to the Commission evidencing the compliance of this State and each political subdivision and tribal government with the provisions of paragraph (a) of subsection 1.

(Added to NRS by 2005, 1533; A 2011, 2885)






Chapter 240 - Notaries Public and Commissioned Abstracters

NRS 240.001 - Definitions. [Effective through December 31, 2013.]

As used in NRS 240.001 to 240.206, inclusive, unless the context otherwise requires, the words and terms defined in NRS 240.002 to 240.0055, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1995, 187; A 1997, 930; 1999, 74; 2001, 652; 2003, 606; 2005, 2274; 2009, 3026)

NRS 240.001 Definitions. [Effective January 1, 2014.] As used in NRS 240.001 to 240.206, inclusive, unless the context otherwise requires, the words and terms defined in NRS 240.002 to 240.0067, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1995, 187; A 1997, 930; 1999, 74; 2001, 652; 2003, 606; 2005, 2274; 2009, 3026; 2013, 1376, effective January 1, 2014)



NRS 240.002 - Acknowledgment defined.

Acknowledgment means a declaration by a person that he or she has executed an instrument for the purposes stated therein and, if the instrument is executed in a representative capacity, that the person signed the instrument with proper authority and executed it as the act of the person or entity represented and identified therein.

(Added to NRS by 1995, 187)



NRS 240.0025 - Credible witness defined.

Credible witness means a person who:

1. Swears or affirms that the signer of a document is the person whom he or she claims to be; and

2. Is known personally to the signer of the document and the notarial officer.

(Added to NRS by 2003, 606)



NRS 240.0028 - Domestic partners defined. [Effective January 1, 2014.]

Domestic partners has the meaning ascribed to it in NRS 122A.030.

(Added to NRS by 2013, 1375, effective January 1, 2014)



NRS 240.003 - In a representative capacity defined.

In a representative capacity means:

1. For and on behalf of a corporation, partnership, trust or other entity, as an authorized officer, agent, partner, trustee or other representative;

2. As a public officer, personal representative, guardian or other representative, in the capacity recited in the instrument;

3. As an attorney-in-fact for a principal; or

4. In any other capacity as an authorized representative of another.

(Added to NRS by 1995, 188)



NRS 240.0035 - Jurat defined.

Jurat means a declaration by a notarial officer that the signer of a document signed the document in the presence of the notarial officer and swore to or affirmed that the statements in the document are true.

(Added to NRS by 2003, 606)



NRS 240.004 - Notarial act defined.

Notarial act means an act that a notarial officer of this state is authorized to perform. The term includes:

1. Taking an acknowledgment;

2. Administering an oath or affirmation;

3. Certifying a copy;

4. Executing a jurat;

5. Noting a protest of a negotiable instrument; and

6. Performing such other duties as may be prescribed by a specific statute.

(Added to NRS by 1995, 188; A 1995, 1597; 1997, 930; 2003, 606)



NRS 240.005 - Notarial officer defined.

Notarial officer means a notary public or an officer authorized to perform notarial acts.

(Added to NRS by 1995, 188)



NRS 240.0055 - Notarial record defined.

Notarial record means:

1. The journal that a notary public is required to keep pursuant to NRS 240.120;

2. The journal that an electronic notary public is required to keep pursuant to NRS 240.201; and

3. A document or other evidence retained by a notary public or an electronic notary public to record the performance of a notarial act or an electronic notarial act.

(Added to NRS by 2009, 3018)



NRS 240.0063 - Notary public defined. [Effective January 1, 2014.]

Notary public means a person appointed to perform a notarial act by the Secretary of State pursuant to NRS 240.010.

(Added to NRS by 2013, 1375, effective January 1, 2014)



NRS 240.0065 - Person defined. [Effective January 1, 2014.]

Person means a natural person.

(Added to NRS by 2013, 1375, effective January 1, 2014)



NRS 240.0067 - State defined. [Effective January 1, 2014.]

State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(Added to NRS by 2013, 1375, effective January 1, 2014)



NRS 240.007 - Information and documents filed with or obtained by Secretary of State: Public examination; confidentiality; disclosure.

1. Except as otherwise provided in subsections 2 and 3, information and documents filed with or obtained by the Secretary of State pursuant to NRS 240.001 to 240.206, inclusive, are public information and are available for public examination.

2. Information and documents filed with or obtained by the Secretary of State pursuant to or in accordance with subsection 3 of NRS 240.010 are not public information and are confidential.

3. Except as otherwise provided in subsections 4 and 5 and in NRS 239.0115, information and documents obtained by or filed with the Secretary of State in connection with an investigation concerning a possible violation of the provisions of NRS 240.001 to 240.206, inclusive, are not public information and are confidential.

4. The Secretary of State may submit any information or evidence obtained in connection with an investigation concerning a possible violation of the provisions of NRS 240.001 to 240.206, inclusive, to the appropriate district attorney for the purpose of prosecuting a criminal action.

5. The Secretary of State may disclose any information or documents obtained in connection with an investigation concerning a possible violation of the provisions of NRS 240.001 to 240.206, inclusive, to an agency of this State or a political subdivision of this State.

(Added to NRS by 1999, 74; A 2005, 2274; 2007, 2066; 2009, 3026)



NRS 240.010 - Appointment by Secretary of State; cancellation of appointment; unlawful acts; injunctive relief.

1. The Secretary of State may appoint notaries public in this State.

2. The Secretary of State shall not appoint as a notary public a person:

(a) Who submits an application containing a substantial and material misstatement or omission of fact.

(b) Whose previous appointment as a notary public in this State has been revoked.

(c) Who, except as otherwise provided in subsection 3, has been convicted of:

(1) A crime involving moral turpitude; or

(2) Burglary, conversion, embezzlement, extortion, forgery, fraud, identity theft, larceny, obtaining money under false pretenses, robbery or any other crime involving misappropriation of the identity or property of another person or entity,

if the Secretary of State is aware of such a conviction before the Secretary of State makes the appointment.

(d) Against whom a complaint that alleges a violation of a provision of this chapter is pending.

(e) Who has not submitted to the Secretary of State proof satisfactory to the Secretary of State that the person has enrolled in and successfully completed a course of study provided pursuant to NRS 240.018.

3. A person who has been convicted of a crime involving moral turpitude may apply for appointment as a notary public if the person provides proof satisfactory to the Secretary of State that:

(a) More than 10 years have elapsed since the date of the person s release from confinement or the expiration of the period of his or her parole, probation or sentence, whichever is later;

(b) The person has made complete restitution for his or her crime involving moral turpitude, if applicable;

(c) The person possesses his or her civil rights; and

(d) The crime for which the person was convicted is not one of the crimes enumerated in subparagraph (2) of paragraph (c) of subsection 2.

4. A notary public may cancel his or her appointment by submitting a written notice to the Secretary of State.

5. It is unlawful for a person to:

(a) Represent himself or herself as a notary public appointed pursuant to this section if the person has not received a certificate of appointment from the Secretary of State pursuant to this chapter.

(b) Submit an application for appointment as a notary public that contains a substantial and material misstatement or omission of fact.

6. The Secretary of State may request that the Attorney General bring an action to enjoin any violation of paragraph (a) of subsection 5.

[1:22:1907; RL 2762; NCL 4732] + [Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [4:22:1907; added 1913, 31; 1919 RL 2764; NCL 4735] (NRS A 1959, 220; 1975, 1519; 1979, 24; 1995, 190; 1997, 930; 2005, 2275; 2007, 1097; 2009, 3027)



NRS 240.015 - General qualifications; expiration of appointment after termination of lawful admission for permanent residency in United States; conditions for appointment of resident of adjoining state.

1. Except as otherwise provided in this section, a person appointed as a notary public must:

(a) During the period of his or her appointment, be a citizen of the United States or lawfully admitted for permanent residency in the United States as verified by the United States Citizenship and Immigration Services.

(b) Be a resident of this State.

(c) Be at least 18 years of age.

(d) Possess his or her civil rights.

2. If a person appointed as a notary public ceases to be lawfully admitted for permanent residency in the United States during his or her appointment, the person shall, within 90 days after his or her lawful admission has expired or is otherwise terminated, submit to the Secretary of State evidence that the person is lawfully readmitted for permanent residency as verified by the United States Citizenship and Immigration Services. If the person fails to submit such evidence within the prescribed time, the person s appointment expires by operation of law.

3. The Secretary of State may appoint a person who resides in an adjoining state as a notary public if the person:

(a) Maintains a place of business in the State of Nevada that is licensed pursuant to chapter 76 of NRS and any applicable business licensing requirements of the local government where the business is located; or

(b) Is regularly employed at an office, business or facility located within the State of Nevada by an employer licensed to do business in this State.

If such a person ceases to maintain a place of business in this State or regular employment at an office, business or facility located within this State, the Secretary of State may suspend the person s appointment. The Secretary of State may reinstate an appointment suspended pursuant to this subsection if the notary public submits to the Secretary of State, before his or her term of appointment as a notary public expires, the information required pursuant to subsection 2 of NRS 240.030.

(Added to NRS by 1985, 1204; A 1993, 261; 1995, 190; 1997, 931; 2005, 1581; 2009, 3027)



NRS 240.017 - Regulations of Secretary of State.

The Secretary of State:

1. May adopt regulations:

(a) Prescribing the procedure for the appointment and mandatory training of a notary public.

(b) Establishing procedures for the notarization of digital or electronic signatures.

2. Shall adopt regulations prescribing the form of each affidavit required pursuant to subsection 2 of NRS 240.030.

(Added to NRS by 1985, 1204; A 1995, 191; 1997, 931; 2001, 652; 2007, 1098)



NRS 240.018 - Courses of study for mandatory training of notaries public; fees; persons required to enroll in and successfully complete course of study; Notary Public Training Account. [Effective through February 28, 2014.]

1. The Secretary of State may:

(a) Provide courses of study for the mandatory training of notaries public. Such courses of study must include at least 4 hours of instruction relating to the functions and duties of notaries public.

(b) Charge a reasonable fee to each person who enrolls in a course of study for the mandatory training of notaries public.

2. A course of study provided pursuant to this section must comply with the regulations adopted pursuant to subsection 1 of NRS 240.017.

3. The following persons are required to enroll in and successfully complete a course of study provided pursuant to this section:

(a) A person applying for appointment as a notary public for the first time.

(b) A person renewing his or her appointment as a notary public, if the appointment has expired for a period greater than 1 year.

(c) A person renewing his or her appointment as a notary public, if during the immediately preceding 4 years the person has been fined for failing to comply with a statute or regulation of this State relating to notaries public.

A person who holds a current appointment as a notary public is not required to enroll in and successfully complete a course of study provided pursuant to this section if the person is in compliance with all of the statutes and regulations of this State relating to notaries public.

4. The Secretary of State shall deposit the fees collected pursuant to paragraph (b) of subsection 1 in the following manner:

(a) Seventy-five percent of the fees collected must be deposited in the State General Fund.

(b) Twenty-five percent of the fees collected must be deposited in the Notary Public Training Account which is hereby created in the State General Fund. The Account must be administered by the Secretary of State. Any interest and income earned on the money in the Account, after deducting any applicable charges, must be credited to the Account. Any money remaining in the Account at the end of a fiscal year does not revert to the State General Fund, and the balance in the Account must be carried forward. All claims against the Account must be paid as other claims against the State are paid. The money in the Account may be expended:

(1) To pay for expenses related to providing courses of study for the mandatory training of notaries public, including, without limitation, the rental of rooms and other facilities, advertising, travel and the printing and preparation of course materials; or

(2) For any other purpose authorized by the Legislature.

(Added to NRS by 2001, 651; A 2007, 1098; 2010, 26th Special Session, 6, 87; 2011, 443)

NRS 240.018 Courses of study for mandatory training of notaries public; fees; persons required to enroll in and successfully complete course of study; Notary Public Training Account; disposition of excess fees. [Effective March 1, 2014.]

1. The Secretary of State may:

(a) Provide courses of study for the mandatory training of notaries public. Such courses of study must include at least 4 hours of instruction relating to the functions and duties of notaries public.

(b) Charge a reasonable fee to each person who enrolls in a course of study for the mandatory training of notaries public.

2. A course of study provided pursuant to this section must comply with the regulations adopted pursuant to subsection 1 of NRS 240.017.

3. The following persons are required to enroll in and successfully complete a course of study provided pursuant to this section:

(a) A person applying for appointment as a notary public for the first time.

(b) A person renewing his or her appointment as a notary public, if the appointment has expired for a period greater than 1 year.

(c) A person renewing his or her appointment as a notary public, if during the immediately preceding 4 years the person has been fined for failing to comply with a statute or regulation of this State relating to notaries public.

A person who holds a current appointment as a notary public is not required to enroll in and successfully complete a course of study provided pursuant to this section if the person is in compliance with all of the statutes and regulations of this State relating to notaries public.

4. The Secretary of State shall deposit the fees collected pursuant to paragraph (b) of subsection 1 in the Notary Public Training Account which is hereby created in the State General Fund. The Account must be administered by the Secretary of State. Any interest and income earned on the money in the Account, after deducting any applicable charges, must be credited to the Account. Any money remaining in the Account at the end of a fiscal year does not revert to the State General Fund, and the balance in the Account must be carried forward. All claims against the Account must be paid as other claims against the State are paid. The money in the Account may be expended:

(a) To pay for expenses related to providing courses of study for the mandatory training of notaries public, including, without limitation, the rental of rooms and other facilities, advertising, travel and the printing and preparation of course materials; or

(b) For any other purpose authorized by the Legislature.

5. At the end of each fiscal year, the Secretary of State shall reconcile the amount of the fees collected pursuant to paragraph (b) of subsection 1 and the expenses related to administering the training of notaries public pursuant to this chapter and deposit any excess fees received with the State Treasurer for credit to the State General Fund.

(Added to NRS by 2001, 651; A 2007, 1098; 2010, 26th Special Session, 6, 87; 2011, 443; 2013, 3475, effective March 1, 2014)



NRS 240.020 - Powers limited to areas within this State; term of office.

A person appointed as a notary public pursuant to this chapter may perform notarial acts in any part of this state for a term of 4 years, unless sooner removed. Such an appointment does not authorize the person to perform notarial acts in another state.

[Part 2:22:1907; RL 2763; NCL 4733] (NRS A 1975, 1519; 1997, 931)



NRS 240.030 - Application for appointment; oath and bond; fingerprints; additional requirements for resident of adjoining state; commencement of term; fee for original, duplicate or amended certificate of appointment.

1. Each person applying for appointment as a notary public must:

(a) At the time the applicant submits his or her application, pay to the Secretary of State $35.

(b) Take and subscribe to the oath set forth in Section 2 of Article 15 of the Constitution of the State of Nevada as if the applicant were a public officer.

(c) Submit to the Secretary of State proof satisfactory to the Secretary of State that the applicant has enrolled in and successfully completed a course of study provided pursuant to NRS 240.018.

(d) Enter into a bond to the State of Nevada in the sum of $10,000, to be filed with the clerk of the county in which the applicant resides or, if the applicant is a resident of an adjoining state, with the clerk of the county in this State in which the applicant maintains a place of business or is employed. The applicant must submit to the Secretary of State a certificate issued by the appropriate county clerk which indicates that the applicant filed the bond required pursuant to this paragraph.

(e) If required by the Secretary of State, submit:

(1) A complete set of the fingerprints of the applicant and written permission authorizing the Secretary of State to forward the fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for its report; and

(2) A fee established by regulation of the Secretary of State which must not exceed the sum of the amounts charged by the Central Repository for Nevada Records of Criminal History and the Federal Bureau of Investigation for processing the fingerprints.

2. In addition to the requirements set forth in subsection 1, an applicant for appointment as a notary public who resides in an adjoining state must submit to the Secretary of State with the application:

(a) An affidavit setting forth the adjoining state in which the applicant resides, the applicant s mailing address and the address of the applicant s place of business or employment that is located within the State of Nevada;

(b) A copy of the applicant s state business license issued pursuant to chapter 76 of NRS and any business license required by the local government where the business is located, if the applicant is self-employed; and

(c) Unless the applicant is self-employed, a copy of the state business license of the applicant s employer, a copy of any business license of the applicant s employer that is required by the local government where the business is located and an affidavit from the applicant s employer setting forth the facts which show that the employer regularly employs the applicant at an office, business or facility which is located within the State of Nevada.

3. In completing an application, bond, oath or other document necessary to apply for appointment as a notary public, an applicant must not be required to disclose his or her residential address or telephone number on any such document which will become available to the public.

4. The bond, together with the oath, must be filed and recorded in the office of the county clerk of the county in which the applicant resides when the applicant applies for the appointment or, if the applicant is a resident of an adjoining state, with the clerk of the county in this State in which the applicant maintains a place of business or is employed. On a form provided by the Secretary of State, the county clerk shall immediately certify to the Secretary of State that the required bond and oath have been filed and recorded. Upon receipt of the application, fee and certification that the required bond and oath have been filed and recorded, the Secretary of State shall issue a certificate of appointment as a notary public to the applicant.

5. The term of a notary public commences on the effective date of the bond required pursuant to paragraph (d) of subsection 1. A notary public shall not perform a notarial act after the effective date of the bond unless the notary public has been issued a certificate of appointment.

6. Except as otherwise provided in this subsection, the Secretary of State shall charge a fee of $10 for each duplicate or amended certificate of appointment which is issued to a notary. If the notary public does not receive an original certificate of appointment, the Secretary of State shall provide a duplicate certificate of appointment without charge if the notary public requests such a duplicate within 60 days after the date on which the original certificate was issued.

[2:39:1864; A 1865, 407; 1883, 82; 1949, 69; 1943 NCL 4715] + [3:39:1864; A 1911, 361; RL 2746; NCL 4716] (NRS A 1973, 386; 1979, 77; 1981, 325; 1983, 706; 1985, 1205; 1987, 1113; 1989, 148; 1995, 191, 1595; 1997, 931; 1999, 74; 2001, 652; 2007, 44, 1099; 2009, 3028; 2011, 1608)



NRS 240.031 - Annual submission of copy of business license by resident of adjoining state.

A notary public who is a resident of an adjoining state shall submit to the Secretary of State annually, within 30 days before the anniversary date of his or her appointment as a notary public, a copy of the state business license of the place of employment of the notary public in the State of Nevada issued pursuant to chapter 76 of NRS, a copy of any license required by the local government where the business is located and the information required pursuant to subsection 2 of NRS 240.030.

(Added to NRS by 1997, 929; A 2009, 3029)



NRS 240.033 - Requirements for bond; notification of exhaustion of penal sum; release of surety; suspension of appointment; reinstatement of appointment.

1. The bond required to be filed pursuant to NRS 240.030 must be executed by the person applying to become a notary public as principal and by a surety company qualified and authorized to do business in this State. The bond must be made payable to the State of Nevada and be conditioned to provide indemnification to a person determined to have suffered damage as a result of an act by the notary public which violates a provision of NRS 240.001 to 240.169, inclusive. The surety company shall pay a final, nonappealable judgment of a court of this State that has jurisdiction, upon receipt of written notice of final judgment. The bond may be continuous but, regardless of the duration of the bond, the aggregate liability of the surety does not exceed the penal sum of the bond.

2. If the penal sum of the bond is exhausted, the surety company shall notify the Secretary of State in writing within 30 days after its exhaustion.

3. The surety bond must cover the period of the appointment of the notary public, except when a surety is released.

4. A surety on a bond filed pursuant to NRS 240.030 may be released after the surety gives 30 days written notice to the Secretary of State and notary public, but the release does not discharge or otherwise affect a claim filed by a person for damage resulting from an act of the notary public which is alleged to have occurred while the bond was in effect.

5. The appointment of a notary public is suspended by operation of law when the notary public is no longer covered by a surety bond as required by this section and NRS 240.030 or the penal sum of the bond is exhausted. If the Secretary of State receives notice pursuant to subsection 4 that the bond will be released or pursuant to subsection 2 that the penal sum of the bond is exhausted, the Secretary of State shall immediately notify the notary public in writing that his or her appointment will be suspended by operation of law until another surety bond is filed in the same manner and amount as the bond being terminated.

6. The Secretary of State may reinstate the appointment of a notary public whose appointment has been suspended pursuant to subsection 5, if the notary public, before his or her current term of appointment expires:

(a) Submits to the Secretary of State:

(1) An application for an amended certificate of appointment as a notary public; and

(2) A certificate issued by the clerk of the county in which the applicant resides or, if the applicant is a resident of an adjoining state, the county in this State in which the applicant maintains a place of business or is employed, which indicates that the applicant filed a new surety bond with the clerk.

(b) Pays to the Secretary of State a fee of $10.

(Added to NRS by 1995, 189; A 1997, 933; 2005, 2275)



NRS 240.036 - Amended certificate of appointment: Required for certain changes in information; suspension for failure to obtain; fee; issuance.

1. If, at any time during his or her appointment, a notary public changes his or her mailing address, county of residence or signature or, if the notary public is a resident of an adjoining state, changes his or her place of business or employment, the notary public shall submit to the Secretary of State a request for an amended certificate of appointment on a form provided by the Secretary of State. The request must:

(a) Include the new information;

(b) Be submitted within 30 days after making that change; and

(c) Be accompanied by a fee of $10.

2. The Secretary of State may suspend the appointment of a notary public who fails to provide to the Secretary of State notice of a change in any of the information specified in subsection 1.

3. If a notary public changes his or her name during his or her appointment and the notary public intends to use his or her new name in the performance of notarial duties, the notary public shall submit to the Secretary of State a request for an amended certificate of appointment on a form provided by the Secretary of State. The request must:

(a) Include the new name and signature and the address of the notary public;

(b) Be submitted within 30 days after making the change; and

(c) Be accompanied by a fee of $10.

4. Upon receipt of a request for an amended certificate of appointment and the appropriate fee, the Secretary of State shall issue an amended certificate of appointment.

5. When the notary public receives the amended certificate of appointment, the notary public shall:

(a) Destroy his or her notary s stamp and obtain a new notary s stamp which includes the information on the amended certificate.

(b) Notify the surety company which issued his or her bond of the changes.

(Added to NRS by 1995, 188; A 1997, 933)



NRS 240.040 - Use of stamp; embossed notarial seal not required; requirements of stamp; storage of stamp.

1. The statement required by paragraph (d) of subsection 1 of NRS 240.1655 must:

(a) Be imprinted in indelible, photographically reproducible ink with a rubber or other mechanical stamp; and

(b) Set forth:

(1) The name of the notary public;

(2) The phrase Notary Public, State of Nevada ;

(3) The date on which the appointment of the notary public expires;

(4) The number of the certificate of appointment of the notary public;

(5) If the notary public so desires, the Great Seal of the State of Nevada; and

(6) If the notary public is a resident of an adjoining state, the word nonresident.

2. After July 1, 1965, an embossed notarial seal is not required on notarized documents.

3. The stamp required pursuant to subsection 1 must:

(a) Be a rectangle, not larger than 1 inch by 2 1/2 inches, and may contain a border design; and

(b) Produce a legible imprint.

4. A notary public shall not affix his or her stamp over printed material.

5. A notary public shall keep his or her stamp in a secure location during any period in which the notary public is not using the stamp to perform a notarial act.

6. As used in this section, mechanical stamp includes an imprint made by a computer or other similar technology.

[10:39:1864; B 339; BH 2244; C 2411; RL 2753; NCL 4723] (NRS A 1965, 647; 1985, 1205; 1995, 191, 1596; 1997, 934; 2003, 606; 2011, 1610)



NRS 240.045 - Replacement of lost or inoperable stamp; prerequisite to production of stamp.

1. If the stamp of a notary public is lost, the notary public shall, within 10 days after the stamp is lost, submit to the Secretary of State a request for an amended certificate of appointment, on a form provided by the Secretary of State, and obtain a new stamp in accordance with NRS 240.036. The request must be accompanied by a fee of $10.

2. If the stamp is destroyed, broken, damaged or otherwise rendered inoperable, the notary public shall immediately notify the Secretary of State of that fact and obtain a new stamp.

3. A person or governmental entity shall not make, manufacture or otherwise produce a notary s stamp unless the notary public presents his or her original or amended certificate of appointment or a certified copy of his or her original or amended certificate of appointment to that person or governmental entity.

(Added to NRS by 1995, 188; A 1997, 935)



NRS 240.051 - Actions required upon resignation or death of notary public.

1. If a notary public resigns or dies during his or her appointment, the notary public, or the executor of the estate of the notary public, as appropriate, shall:

(a) Notify the Secretary of State of the resignation or death; and

(b) Destroy the notary s stamp.

2. Upon the receipt of the notice required by subsection 1, the Secretary of State shall cancel the appointment of the notary public, effective on the date on which the notice was received.

(Added to NRS by 1995, 189)



NRS 240.060 - Powers of notary public.

A notary public may, during normal business hours, perform notarial acts in lawful transactions for a person who requests the act and tenders the appropriate fee.

[Part 1911 CPA 541; RL 5483; NCL 9030] + [4:39:1864; B 333; BH 2238; C 2405; RL 2747; NCL 4717] + [5:39:1864; B 334; BH 2239; C 2406; RL 2748; NCL 4718] + [6:39:1864; B 335; BH 2240; C 2407; RL 2749; NCL 4719] + [7:39:1864; B 336; BH 2241; C 2408; RL 2750; NCL 4720] (NRS A 1985, 1206; 1987, 1303; 1995, 192, 1596; 2007, 45)



NRS 240.061 - Performance of authorized notarial acts; restricted notarial acts. [Effective January 1, 2014.]

1. A notarial officer may perform a notarial act authorized by NRS 240.001 to 240.169, inclusive, or by law of this State other than NRS 240.001 to 240.169, inclusive.

2. A notarial officer other than a notary public may not perform a notarial act with respect to a document to which the officer or the officer s spouse or domestic partner is a party, or in which either of them has a direct beneficial interest. A notary public may not perform a notarial act if the notarial act is prohibited by NRS 240.001 to 240.169, inclusive. A notarial act performed in violation of this subsection is voidable.

(Added to NRS by 2013, 1375, effective January 1, 2014)



NRS 240.062 - Personal knowledge of identity. [Effective January 1, 2014.]

For the purposes of NRS 240.001 to 240.169, inclusive, a notarial officer has personal knowledge of the identity of a person appearing before the officer if the person is personally known to the officer through dealings sufficient to provide reasonable certainty that the person has the identity claimed.

(Added to NRS by 2013, 1375, effective January 1, 2014)



NRS 240.063 - Evidentiary effect of signature; limitations on evidentiary effect of certification of documents.

1. The signature of a notary public on a document shall be deemed to be evidence only that the notary public knows the contents of the document that constitute the signature, execution, acknowledgment, oath, affirmation or affidavit.

2. When a notary public certifies that a document is a certified or true copy of an original document, the certification shall not be deemed to be evidence that the notary public knows the contents of the document.

(Added to NRS by 1997, 929; A 2003, 607)



NRS 240.065 - Restrictions on powers of notary public; exception. [Effective through December 31, 2013.]

1. A notary public may not perform a notarial act if:

(a) The notary public executed or is named in the instrument acknowledged or sworn to;

(b) Except as otherwise provided in subsection 2, the notary public has or will receive directly from a transaction relating to the instrument or pleading a commission, fee, advantage, right, title, interest, property or other consideration in excess of the fee authorized pursuant to NRS 240.100 for the notarial act; or

(c) The person whose signature is to be acknowledged or sworn to is a relative of the notary public by marriage or consanguinity.

2. A notary public who is an attorney licensed to practice law in this State may perform a notarial act on an instrument or pleading if the notary public has or will receive directly from a transaction relating to the instrument or pleading a fee for providing legal services in excess of the fee authorized pursuant to NRS 240.100 for the notarial act.

3. As used in this section, relative includes, without limitation:

(a) A spouse, parent, grandparent or stepparent;

(b) A natural born child, stepchild or adopted child;

(c) A grandchild, brother, sister, half brother, half sister, stepbrother or stepsister;

(d) A grandparent, parent, brother, sister, half brother, half sister, stepbrother or stepsister of the spouse of the notary public; and

(e) A natural born child, stepchild or adopted child of a sibling or half sibling of the notary public or of a sibling or half sibling of the spouse of the notary public.

(Added to NRS by 1985, 1205; A 1995, 192; 1997, 935; 2005, 67)

NRS 240.065 Restrictions on powers of notary public; exception. [Effective January 1, 2014.]

1. A notary public may not perform a notarial act if:

(a) The notary public executed or is named in the instrument acknowledged, sworn to or witnessed or attested;

(b) Except as otherwise provided in subsection 2, the notary public has or will receive directly from a transaction relating to the instrument or pleading a commission, fee, advantage, right, title, interest, property or other consideration in excess of the fee authorized pursuant to NRS 240.100 for the notarial act;

(c) The notary public and the person whose signature is to be acknowledged, sworn to or witnessed or attested are domestic partners; or

(d) The person whose signature is to be acknowledged, sworn to or witnessed or attested is a relative of the domestic partner of the notary public or a relative of the notary public by marriage or consanguinity.

2. A notary public who is an attorney licensed to practice law in this State may perform a notarial act on an instrument or pleading if the notary public has or will receive directly from a transaction relating to the instrument or pleading a fee for providing legal services in excess of the fee authorized pursuant to NRS 240.100 for the notarial act.

3. As used in this section, relative includes, without limitation:

(a) A spouse or domestic partner, parent, grandparent or stepparent;

(b) A natural born child, stepchild or adopted child;

(c) A grandchild, brother, sister, half brother, half sister, stepbrother or stepsister;

(d) A grandparent, parent, brother, sister, half brother, half sister, stepbrother or stepsister of the spouse or domestic partner of the notary public; and

(e) A natural born child, stepchild or adopted child of a sibling or half sibling of the notary public or of a sibling or half sibling of the spouse or domestic partner of the notary public.

(Added to NRS by 1985, 1205; A 1995, 192; 1997, 935; 2005, 67; 2013, 1376, effective January 1, 2014)



NRS 240.075 - Prohibited acts.

A notary public shall not:

1. Influence a person to enter or not enter into a lawful transaction involving a notarial act performed by the notary public.

2. Certify an instrument containing a statement known by the notary public to be false.

3. Perform any act as a notary public with intent to deceive or defraud, including, without limitation, altering the journal that the notary public is required to keep pursuant to NRS 240.120.

4. Endorse or promote any product, service or offering if his or her appointment as a notary public is used in the endorsement or promotional statement.

5. Certify photocopies of a certificate of birth, death or marriage or a divorce decree.

6. Allow any other person to use his or her notary s stamp.

7. Allow any other person to sign the notary s name in a notarial capacity.

8. Perform a notarial act on a document that contains only a signature.

9. Perform a notarial act on a document, including a form that requires the signer to provide information within blank spaces, unless the document has been filled out completely and has been signed.

10. Make or note a protest of a negotiable instrument unless the notary public is employed by a depository institution and the protest is made or noted within the scope of that employment. As used in this subsection, depository institution has the meaning ascribed to it in NRS 657.037.

(Added to NRS by 1985, 1205; A 1987, 1114; 1995, 193; 2001, 653; 2011, 1610)



NRS 240.085 - Advertisements in language other than English to contain notice if notary public is not an attorney; penalties.

1. Every notary public who is not an attorney licensed to practice law in this State and who advertises his or her services as a notary public in a language other than English by any form of communication, except a single plaque on his or her desk, shall post or otherwise include with the advertisement a notice in the language in which the advertisement appears. The notice must be of a conspicuous size, if in writing, and must appear in substantially the following form:

I AM NOT AN ATTORNEY IN THE STATE OF NEVADA. I AM NOT LICENSED TO GIVE LEGAL ADVICE. I MAY NOT ACCEPT FEES FOR GIVING LEGAL ADVICE.

2. A notary public who is not an attorney licensed to practice law in this State shall not use the term notario, notario publico or any other equivalent non-English term in any form of communication that advertises his or her services as a notary public, including, without limitation, a business card, stationery, notice and sign.

3. If the Secretary of State finds a notary public guilty of violating the provisions of subsection 1 or 2, the Secretary of State shall:

(a) Suspend the appointment of the notary public for not less than 1 year.

(b) Revoke the appointment of the notary public for a third or subsequent offense.

4. A notary public who is found guilty in a criminal prosecution of violating subsection 1 or 2 shall be punished by a fine of not more than $2,000.

(Added to NRS by 1983, 307; A 1985, 1206; 2005, 68)



NRS 240.100 - Fees for services; additional fees for travel expenses; notarial acts performed within and outside scope of employment.

1. Except as otherwise provided in subsection 3, a notary public may charge the following fees and no more:

For taking an acknowledgment, for the first signature of each signer....... $5.00

For each additional signature of each signer.................................................... 2.50

For administering an oath or affirmation without a signature...................... 2.50

For a certified copy............................................................................................... 2.50

For a jurat, for each signature on the affidavit................................................ 5.00

For performing a marriage ceremony.............................................................. 75.00

2. All fees prescribed in this section are payable in advance, if demanded.

3. A notary public may charge an additional fee for traveling to perform a notarial act if:

(a) The person requesting the notarial act asks the notary public to travel;

(b) The notary public explains to the person requesting the notarial act that the fee is in addition to the fee authorized in subsection 1 and is not required by law;

(c) The person requesting the notarial act agrees in advance upon the hourly rate that the notary public will charge for the additional fee; and

(d) The additional fee does not exceed:

(1) If the person requesting the notarial act asks the notary public to travel between the hours of 6 a.m. and 7 p.m., $10 per hour.

(2) If the person requesting the notarial act asks the notary public to travel between the hours of 7 p.m. and 6 a.m., $25 per hour.

The notary public may charge a minimum of 2 hours for such travel and shall charge on a pro rata basis after the first 2 hours.

4. A notary public is entitled to charge the amount of the additional fee agreed to in advance by the person requesting the notarial act pursuant to subsection 3 if:

(a) The person requesting the notarial act cancels the request after the notary public begins his or her travel to perform the requested notarial act.

(b) The notary public is unable to perform the requested notarial act as a result of the actions of the person who requested the notarial act or any other person who is necessary for the performance of the notarial act.

5. For each additional fee that a notary public charges for traveling to perform a notarial act pursuant to subsection 3, the notary public shall enter in the journal that he or she keeps pursuant to NRS 240.120:

(a) The amount of the fee; and

(b) The date and time that the notary public began and ended such travel.

6. A person who employs a notary public may prohibit the notary public from charging a fee for a notarial act that the notary public performs within the scope of the employment. Such a person shall not require the notary public whom the person employs to surrender to the person all or part of a fee charged by the notary public for a notarial act performed outside the scope of the employment of the notary public.

[17:39:1864; B 346; BH 2251; C 2418; RL 2760; NCL 4730] + [1:94:1865; B 2735; BH 2318; C 2457; RL 1994; NCL 2925] + [1:49:1883; BH 2342; C 2468; RL 2005; NCL 2936] + [15:94:1865; B 2749; BH 2329; C 2467; RL 2004; NCL 2935] + [16:49:1883; A 1889, 39; C 2481; RL 2018; NCL 2949] + [Part 25:49:1883; BH 2366; C 2490; RL 2027; NCL 2958] (NRS A 1981, 325; 1985, 1207; 1993, 261; 1995, 193; 1997, 935; 1999, 76; 2003, 607; 2013, 1199)



NRS 240.110 - Posting of table of fees.

If a notary public charges fees for performing notarial acts, the notary public shall publish and set up in some conspicuous place in his or her office a table of those fees, according to this chapter, for the inspection of all persons who have business in his or her office. The schedule must not be printed in smaller than 1/2-inch type. A notary public shall not charge fees unless the notary public has published and set up a table of fees in accordance with this subsection.

[Part 23:49:1883; BH 2364; C 2488; RL 2025; NCL 2956] (NRS A 1985, 1207; 1995, 193; 1997, 936)



NRS 240.120 - Journal of notarial acts: Duty to maintain; contents; verification based upon credible witness; copy of entry; storage; period of retention; report of loss or theft; exceptions. [Effective through December 31, 2013.]

1. Except as otherwise provided in subsection 2, each notary public shall keep a journal in his or her office in which the notary public shall enter for each notarial act performed, at the time the act is performed:

(a) The fees charged, if any;

(b) The title of the document;

(c) The date on which the notary public performed the service;

(d) Except as otherwise provided in subsection 3, the name and signature of the person whose signature is being notarized;

(e) Subject to the provisions of subsection 4, a description of the evidence used by the notary public to verify the identification of the person whose signature is being notarized;

(f) An indication of whether the notary public administered an oath; and

(g) The type of certificate used to evidence the notarial act, as required pursuant to NRS 240.1655.

2. A notary public may make one entry in the journal which documents more than one notarial act if the notarial acts documented are performed:

(a) For the same person and at the same time; and

(b) On one document or on similar documents.

3. When taking an acknowledgment for a person, a notary public need not require the person to sign the journal if the notary public has performed a notarial act for the person within the previous 6 months and the notary public has personal knowledge of the identity of the person.

4. If, pursuant to subsection 3, a notary public does not require a person to sign the journal, the notary public shall enter known personally as the description required to be entered into the journal pursuant to paragraph (e) of subsection 1.

5. If the notary verifies the identification of the person whose signature is being notarized on the basis of a credible witness, the notary public shall:

(a) Require the witness to sign the journal in the space provided for the description of the evidence used; and

(b) Make a notation in the journal that the witness is a credible witness.

6. The journal must:

(a) Be open to public inspection.

(b) Be in a bound volume with preprinted page numbers.

7. A notary public shall, upon request and payment of the fee set forth in NRS 240.100, provide a certified copy of an entry in his or her journal.

8. A notary public shall keep his or her journal in a secure location during any period in which the notary public is not making an entry or notation in the journal pursuant to this section.

9. A notary public shall retain each journal that the notary public has kept pursuant to this section until 7 years after the date on which he or she ceases to be a notary public.

10. A notary public shall file a report with the Secretary of State and the appropriate law enforcement agency if the journal of the notary public is lost or stolen.

11. The provisions of this section do not apply to a person who is authorized to perform a notarial act pursuant to paragraph (b), (c) or (d) of subsection 1 of NRS 240.1635.

[Part 18:49:1883; BH 2359; C 2483; RL 2020; NCL 2951] + [Part 21:49:1883; BH 2362; C 2486; RL 2023; NCL 2954] (NRS A 1967, 533; 1993, 262; 1995, 193, 1596; 1997, 936; 2001, 654; 2007, 46; 2011, 1611)

NRS 240.120 Journal of notarial acts: Duty to maintain; contents; verification based upon credible witness; copy of entry; storage; period of retention; report of loss or theft; exceptions. [Effective January 1, 2014.]

1. Except as otherwise provided in subsection 2, each notary public shall keep a journal in his or her office in which the notary public shall enter for each notarial act performed, at the time the act is performed:

(a) The fees charged, if any;

(b) The title of the document;

(c) The date on which the notary public performed the act;

(d) Except as otherwise provided in subsection 3, the name and signature of the person whose signature is being notarized;

(e) Subject to the provisions of subsection 4, a description of the evidence used by the notary public to verify the identification of the person whose signature is being notarized;

(f) An indication of whether the notary public administered an oath; and

(g) The type of certificate used to evidence the notarial act, as required pursuant to NRS 240.1655.

2. A notary public may make one entry in the journal which documents more than one notarial act if the notarial acts documented are performed:

(a) For the same person and at the same time; and

(b) On one document or on similar documents.

3. When performing a notarial act for a person, a notary public need not require the person to sign the journal if:

(a) The notary public has performed a notarial act for the person within the previous 6 months;

(b) The notary public has personal knowledge of the identity of the person; and

(c) The person is an employer or coworker of the notary public and the notarial act relates to a transaction performed in the ordinary course of the person s business. 4. If, pursuant to subsection 3, a notary public does not require a person to sign the journal, the notary public shall enter known personally as the description required to be entered into the journal pursuant to paragraph (e) of subsection 1.

5. If the notary verifies the identification of the person whose signature is being notarized on the basis of a credible witness, the notary public shall:

(a) Require the witness to sign the journal in the space provided for the description of the evidence used; and

(b) Make a notation in the journal that the witness is a credible witness.

6. The journal must:

(a) Be open to public inspection.

(b) Be in a bound volume with preprinted page numbers.

7. A notary public shall, upon request and payment of the fee set forth in NRS 240.100, provide a certified copy of an entry in his or her journal.

8. A notary public shall keep his or her journal in a secure location during any period in which the notary public is not making an entry or notation in the journal pursuant to this section.

9. A notary public shall retain each journal that the notary public has kept pursuant to this section until 7 years after the date on which he or she ceases to be a notary public.

10. A notary public shall file a report with the Secretary of State and the appropriate law enforcement agency if the journal of the notary public is lost or stolen.

11. The provisions of this section do not apply to a person who is authorized to perform a notarial act pursuant to paragraph (b), (c), (d) or (e) of subsection 1 of NRS 240.1635.

[Part 18:49:1883; BH 2359; C 2483; RL 2020; NCL 2951] + [Part 21:49:1883; BH 2362; C 2486; RL 2023; NCL 2954] (NRS A 1967, 533; 1993, 262; 1995, 193, 1596; 1997, 936; 2001, 654; 2007, 46; 2011, 1611; 2013, 1376, effective January 1, 2014)



NRS 240.130 - Only authorized fees to be charged.

A notary public shall not charge a fee to perform a service unless the notary public is authorized to charge a fee for such a service pursuant to this chapter.

[17:49:1883; BH 2358; C 2482; RL 2019; NCL 2950] + [Part 21:49:1883; BH 2362; C 2486; RL 2023; NCL 2954] (NRS A 1967, 533; 1997, 937)



NRS 240.143 - Unlawful possession of certain personal property of notary public.

1. The following items are the personal property of a notary public:

(a) His or her official stamp;

(b) His or her journal; and

(c) His or her certificate of appointment.

2. It is unlawful for a person who comes into possession of the official stamp, journal or certificate of appointment of a notary public to withhold such an item from the notary public, whether or not the person provided the notary public with the money to acquire the item.

(Added to NRS by 1997, 930)



NRS 240.145 - Unlawful reproduction or use of completed notarial certificate; penalty.

1. It is unlawful for any person to:

(a) Photocopy or otherwise reproduce a completed notarial certificate with a notary s statement and signature if that certificate is reproduced for use in a mailing to endorse, promote or sell any product, service or offering; or

(b) Include a photocopy or other reproduction of a completed notarial certificate with a notary s statement and signature in a mailing to endorse, promote or sell any product, service or offering.

2. Any person who violates any of the provisions of subsection 1 is guilty of a gross misdemeanor.

(Added to NRS by 1995, 189)



NRS 240.147 - Unlawful destruction, defacement or concealment of notarial record.

It is unlawful for a person to knowingly destroy, deface or conceal a notarial record.

(Added to NRS by 1997, 930; A 2009, 3029)



NRS 240.150 - Liability for misconduct or neglect; liability of employer; penalties for willful violation or neglect of duty; procedure upon revocation or suspension.

1. For misconduct or neglect in a case in which a notary public appointed pursuant to the authority of this State may act, either by the law of this State or of another state, territory or country, or by the law of nations, or by commercial usage, the notary public is liable on his or her official bond to the parties injured thereby, for all the damages sustained.

2. The employer of a notary public may be assessed a civil penalty by the Secretary of State of not more than $2,000 for each violation specified in subsection 4 committed by the notary public, and the employer is liable for any damages proximately caused by the misconduct of the notary public, if:

(a) The notary public was acting within the scope of his or her employment at the time the notary public engaged in the misconduct; and

(b) The employer of the notary public consented to the misconduct of the notary public.

3. The Secretary of State may refuse to appoint or may suspend or revoke the appointment of a notary public who fails to provide to the Secretary of State, within a reasonable time, information that the Secretary of State requests from the notary public in connection with a complaint which alleges a violation of this chapter.

4. Except as otherwise provided in this chapter, for any willful violation or neglect of duty or other violation of this chapter, or upon proof that a notary public has been convicted of a crime described in paragraph (c) of subsection 2 of NRS 240.010:

(a) The appointment of the notary public may be suspended for a period determined by the Secretary of State, but not exceeding the time remaining on the appointment;

(b) The appointment of the notary public may be revoked after a hearing; or

(c) The notary public may be assessed a civil penalty of not more than $2,000 for each violation.

5. If the Secretary of State revokes or suspends the appointment of a notary public pursuant to this section, the Secretary of State shall:

(a) Notify the notary public in writing of the revocation or suspension;

(b) Cause notice of the revocation or suspension to be published on the website of the Secretary of State; and

(c) If a county clerk has issued a certificate of permission to perform marriages to the notary public pursuant to NRS 122.064, notify the county clerk of the revocation or suspension.

6. Except as otherwise provided by law, the Secretary of State may assess the civil penalty that is authorized pursuant to this section upon a notary public whose appointment has expired if the notary public committed the violation that justifies the civil penalty before his or her appointment expired.

7. The appointment of a notary public may be suspended or revoked by the Secretary of State pending a hearing if the Secretary of State believes it is in the public interest or is necessary to protect the public.

[13:39:1864; B 342; BH 2247; C 2414; RL 2756; NCL 4726] (NRS A 1985, 1208; 1995, 194; 1997, 937; 2011, 1612; 2013, 1200)



NRS 240.155 - Notarization of signature of person not in presence of notary public unlawful; penalty.

1. A notary public who is appointed pursuant to this chapter shall not willfully notarize the signature of a person unless the person is in the presence of the notary public and:

(a) Is known to the notary public; or

(b) If unknown to the notary public, provides a credible witness or documentary evidence of identification to the notary public.

2. A person who:

(a) Violates the provisions of subsection 1; or

(b) Aids and abets a notary public to commit a violation of subsection 1,

is guilty of a gross misdemeanor.

(Added to NRS by 2005, 2274; A 2007, 1100)



NRS 240.161 - Short title; uniformity of application and construction.

1. NRS 240.161 to 240.169, inclusive, may be cited as the Uniform Law on Notarial Acts.

2. These sections must be applied and construed to effectuate their general purpose to make uniform the law with respect to the subject of these sections among states enacting them.

(Added to NRS by 1993, 200; A 1995, 194; 2005, 2276)



NRS 240.1635 - Notarial acts in this State. [Effective through December 31, 2013.]

1. A notarial act may be performed within this State by the following persons:

(a) A notary public of this State;

(b) A judge, clerk or deputy clerk of any court of this State;

(c) A justice of the peace; or

(d) Any other person authorized to perform the specific act by the law of this State.

2. Notarial acts performed within this State under federal authority as provided in NRS 240.1645 have the same effect as if performed by a notarial officer of this State.

3. The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

(Added to NRS by 1993, 200)

NRS 240.1635 Notarial acts in this State. [Effective January 1, 2014.]

1. A notarial act may be performed within this State by the following persons:

(a) A notary public of this State;

(b) A judge, clerk or deputy clerk of any court of this State;

(c) A justice of the peace;

(d) Any other person authorized to perform the specific act by the law of this State; or

(e) A person authorized to perform the specific act by the law of a federally recognized Indian tribe or nation.

2. Notarial acts performed within this State under federal authority as provided in NRS 240.1645 have the same effect as if performed by a notarial officer of this State.

3. The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

(Added to NRS by 1993, 200; A 2013, 1377, effective January 1, 2014)



NRS 240.164 - Notarial acts in other jurisdictions of United States.

1. A notarial act has the same effect under the law of this State as if performed by a notarial officer of this State, if performed in another state, commonwealth, territory, district or possession of the United States by any of the following persons:

(a) A notary public of that jurisdiction;

(b) A judge, clerk or deputy clerk of a court of that jurisdiction; or

(c) Any other person authorized by the law of that jurisdiction to perform notarial acts.

2. Notarial acts performed in other jurisdictions of the United States under federal authority as provided in NRS 240.1645 have the same effect as if performed by a notarial officer of this State.

3. The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

4. The signature and indicated title of an officer listed in paragraph (a) or (b) of subsection 1 conclusively establish the authority of a holder of that title to perform a notarial act.

(Added to NRS by 1993, 201)



NRS 240.1645 - Notarial acts under federal authority.

1. A notarial act has the same effect under the law of this State as if performed by a notarial officer of this State if performed anywhere by any of the following persons under authority granted by the law of the United States:

(a) A judge, clerk or deputy clerk of a court;

(b) A commissioned officer on active duty in the military service of the United States;

(c) An officer of the foreign service or consular officer of the United States; or

(d) Any other person authorized by federal law to perform notarial acts.

2. The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

3. The signature and indicated title of an officer listed in paragraph (a), (b) or (c) of subsection 1 conclusively establish the authority of a holder of that title to perform a notarial act.

(Added to NRS by 1993, 201)



NRS 240.165 - Foreign notarial acts. [Effective through December 31, 2013.]

1. A notarial act has the same effect under the law of this State as if performed by a notarial officer of this State if performed within the jurisdiction of and under authority of a foreign nation or its constituent units or a multinational or international organization by the following persons:

(a) A notary public;

(b) A judge, clerk or deputy clerk of a court of record; or

(c) A person authorized by the law of that jurisdiction to perform notarial acts.

2. A certificate by an officer of the foreign service or consular officer of the United States stationed in the nation under the jurisdiction of which the notarial act was performed, or a certificate by an officer of the foreign service or consular officer of that nation stationed in the United States, conclusively establishes a matter relating to the authenticity or validity of the notarial act set forth in the certificate.

3. An official stamp or seal of the person performing the notarial act is prima facie evidence that the signature is genuine and that the person holds the indicated title.

4. An official stamp or seal of an officer listed in paragraph (a) or (b) of subsection 1 is prima facie evidence that a person with the indicated title has authority to perform notarial acts.

5. If the title of office and indication of authority to perform notarial acts appears either in a digest of foreign law or in a list customarily used as a source for that information, the authority of an officer with that title to perform notarial acts is conclusively established.

(Added to NRS by 1993, 201; A 1997, 939; 2001, 654; 2005, 2276)

NRS 240.165 Foreign notarial acts. [Effective January 1, 2014.]

1. A notarial act has the same effect under the law of this State as if performed by a notarial officer of this State if performed within the jurisdiction of and under authority of a foreign nation or its constituent units or a multinational or international organization by the following persons:

(a) A notary public;

(b) A judge, clerk or deputy clerk of a court of record;

(c) A person authorized by the law of that jurisdiction to perform notarial acts;

(d) A person authorized by federal law to perform notarial acts; or

(e) A person authorized by the law of a federally recognized Indian tribe or nation to perform notarial acts.

2. A certificate by an officer of the foreign service or consular officer of the United States stationed in the nation under the jurisdiction of which the notarial act was performed, or a certificate by an officer of the foreign service or consular officer of that nation stationed in the United States, conclusively establishes a matter relating to the authenticity or validity of the notarial act set forth in the certificate.

3. An official stamp or seal of the person performing the notarial act is prima facie evidence that the signature is genuine and that the person holds the indicated title.

4. An official stamp or seal of an officer listed in paragraph (a) or (b) of subsection 1 is prima facie evidence that a person with the indicated title has authority to perform notarial acts.

5. If the title of office and indication of authority to perform notarial acts appears either in a digest of foreign law or in a list customarily used as a source for that information, the authority of an officer with that title to perform notarial acts is conclusively established.

(Added to NRS by 1993, 201; A 1997, 939; 2001, 654; 2005, 2276; 2013, 1378, effective January 1, 2014)



NRS 240.1655 - Notarial acts. [Effective through December 31, 2013.]

1. A notarial act must be evidenced by a certificate that:

(a) Identifies the county, including, without limitation, Carson City, in this State in which the notarial act was performed in substantially the following form:

State of Nevada

County of ...............................

(b) Except as otherwise provided in this paragraph, includes the name of the person whose signature is being notarized. If the certificate is for certifying a copy of a document, the certificate must include the name of the person presenting the document. If the certificate is for the jurat of a subscribing witness, the certificate must include the name of the subscribing witness.

(c) Is signed and dated in ink by the notarial officer performing the notarial act.

(d) If the notarial officer performing the notarial act is a notary public, includes the statement imprinted with the stamp of the notary public, as described in NRS 240.040.

(e) If the notarial officer performing the notarial act is not a notary public, includes the title of the office of the notarial officer and may include the official stamp or seal of that office. If the officer is a commissioned officer on active duty in the military service of the United States, the certificate must also include the officer s rank.

2. A notarial officer shall:

(a) In taking an acknowledgment, determine, from personal knowledge or satisfactory evidence, that the person making the acknowledgment is the person whose signature is on the document. The person who signed the document shall present the document to the notarial officer in person.

(b) In administering an oath or affirmation, determine, from personal knowledge or satisfactory evidence, the identity of the person taking the oath or affirmation.

(c) In certifying a copy of a document, photocopy the entire document and certify that the photocopy is a true and correct copy of the document that was presented to the notarial officer.

(d) In making or noting a protest of a negotiable instrument, verify compliance with the provisions of subsection 2 of NRS 104.3505.

(e) In executing a jurat, administer an oath or affirmation to the affiant and determine, from personal knowledge or satisfactory evidence, that the affiant is the person named in the document. The affiant shall sign the document in the presence of the notarial officer. The notarial officer shall administer the oath or affirmation required pursuant to this paragraph in substantially the following form:

Do you (solemnly swear, or affirm) that the statements in this document are true, (so help you God)?

3. A certificate of a notarial act is sufficient if it meets the requirements of subsections 1 and 2 and it:

(a) Is in the short form set forth in NRS 240.166 to 240.169, inclusive;

(b) Is in a form otherwise prescribed by the law of this State;

(c) Is in a form prescribed by the laws or regulations applicable in the place in which the notarial act was performed; or

(d) Sets forth the actions of the notarial officer and those are sufficient to meet the requirements of the designated notarial act.

4. For the purposes of paragraphs (a), (b) and (e) of subsection 2, a notarial officer has satisfactory evidence that a person is the person whose signature is on a document if the person:

(a) Is personally known to the notarial officer;

(b) Is identified upon the oath or affirmation of a credible witness;

(c) Is identified on the basis of an identifying document which contains a signature and a photograph;

(d) Is identified on the basis of a consular identification card;

(e) Is identified upon an oath or affirmation of a subscribing witness who is personally known to the notarial officer; or

(f) In the case of a person who is 65 years of age or older and cannot satisfy the requirements of paragraphs (a) to (e), inclusive, is identified upon the basis of an identification card issued by a governmental agency or a senior citizen center.

5. An oath or affirmation administered pursuant to paragraph (b) of subsection 4 must be in substantially the following form:

Do you (solemnly swear, or affirm) that you personally know (name of person who signed the document) , (so help you God)?

6. A notarial officer shall not affix his or her signature over printed material.

7. By executing a certificate of a notarial act, the notarial officer certifies that the notarial officer has complied with all the requirements of this section.

8. As used in this section, unless the context otherwise requires, consular identification card means an identification card issued by a consulate of a foreign government, which consulate is located within the State of Nevada.

(Added to NRS by 1993, 202; A 1995, 195; 1997, 940; 2001, 655; 2003, 608, 1932)

NRS 240.1655 Notarial acts. [Effective January 1, 2014.]

1. A notarial act must be evidenced by a certificate that:

(a) Identifies the county, including, without limitation, Carson City, in this State in which the notarial act was performed in substantially the following form:

State of Nevada

County of ...............................

(b) Except as otherwise provided in this paragraph, includes the name of the person whose signature is being notarized. If the certificate is for certifying a copy of a document, the certificate must include the name of the person presenting the document. If the certificate is for the jurat of a subscribing witness, the certificate must include the name of the subscribing witness.

(c) Is signed and dated in ink by the notarial officer performing the notarial act. The certificate must be signed in the same manner as the signature of the notarial officer that is on file with the Secretary of State.

(d) If the notarial officer performing the notarial act is a notary public, includes the statement imprinted with the stamp of the notary public, as described in NRS 240.040.

(e) If the notarial officer performing the notarial act is not a notary public, includes the title of the office of the notarial officer and may include the official stamp or seal of that office. If the officer is a commissioned officer on active duty in the military service of the United States, the certificate must also include the officer s rank.

2. Except as otherwise provided in subsection 8, a notarial officer shall:

(a) In taking an acknowledgment, determine, from personal knowledge or satisfactory evidence, that the person making the acknowledgment is the person whose signature is on the document. The person who signed the document shall present the document to the notarial officer in person.

(b) In administering an oath or affirmation, determine, from personal knowledge or satisfactory evidence, the identity of the person taking the oath or affirmation.

(c) In certifying a copy of a document, photocopy the entire document and certify that the photocopy is a true and correct copy of the document that was presented to the notarial officer.

(d) In making or noting a protest of a negotiable instrument, verify compliance with the provisions of subsection 2 of NRS 104.3505.

(e) In executing a jurat, administer an oath or affirmation to the affiant and determine, from personal knowledge or satisfactory evidence, that the affiant is the person named in the document. The affiant shall sign the document in the presence of the notarial officer. The notarial officer shall administer the oath or affirmation required pursuant to this paragraph in substantially the following form:

Do you (solemnly swear, or affirm) that the statements in this document are true, (so help you God)?

3. A certificate of a notarial act is sufficient if it meets the requirements of subsections 1 and 2 and it:

(a) Is in the short form set forth in NRS 240.166 to 240.169, inclusive;

(b) Is in a form otherwise prescribed by the law of this State;

(c) Is in a form prescribed by the laws or regulations applicable in the place in which the notarial act was performed; or

(d) Sets forth the actions of the notarial officer and those are sufficient to meet the requirements of the designated notarial act.

4. For the purposes of paragraphs (a), (b) and (e) of subsection 2, a notarial officer has satisfactory evidence that a person is the person whose signature is on a document if the person:

(a) Is personally known to the notarial officer;

(b) Is identified upon the oath or affirmation of a credible witness who personally appears before the notarial officer;

(c) Is identified on the basis of an identifying document which contains a signature and a photograph;

(d) Is identified on the basis of a consular identification card;

(e) Is identified upon an oath or affirmation of a subscribing witness who is personally known to the notarial officer; or

(f) In the case of a person who is 65 years of age or older and cannot satisfy the requirements of paragraphs (a) to (e), inclusive, is identified upon the basis of an identification card issued by a governmental agency or a senior citizen center.

5. An oath or affirmation administered pursuant to paragraph (b) of subsection 4 must be in substantially the following form:

Do you (solemnly swear, or affirm) that you personally know (name of person who signed the document) , (so help you God)?

6. A notarial officer shall not affix his or her signature over printed material.

7. By executing a certificate of a notarial act, the notarial officer certifies that the notarial officer has complied with all the requirements of this section.

8. If a person is physically unable to sign a document that is presented to a notarial officer pursuant to this section, the person may direct a person other than the notarial officer to sign the person s name on the document. The notarial officer shall insert Signature affixed by (insert name of other person) at the direction of (insert name of person) or words of similar import.

9. As used in this section, unless the context otherwise requires, consular identification card means an identification card issued by a consulate of a foreign government, which consulate is located within the State of Nevada.

(Added to NRS by 1993, 202; A 1995, 195; 1997, 940; 2001, 655; 2003, 608, 1932; 2013, 1378, effective January 1, 2014)



NRS 240.1657 - Authentication of signature of notarial officer by Secretary of State.

1. Except as otherwise provided in subsection 2, the Secretary of State shall, upon request and payment of a fee of $20, issue an authentication to verify that the signature of the notarial officer on a document is genuine and that the notarial officer holds the office indicated on the document. If the document:

(a) Is intended for use in a foreign country that is a participant in the Hague Convention of October 5, 1961, the Secretary of State must issue an apostille in the form prescribed by the Hague Convention of October 5, 1961.

(b) Is intended for use in the United States or in a foreign country that is not a participant in the Hague Convention of October 5, 1961, the Secretary of State must issue a certification.

2. The Secretary of State shall not issue an authentication pursuant to subsection 1 if:

(a) The document has not been notarized in accordance with the provisions of this chapter; or

(b) The Secretary of State has reasonable cause to believe that the document may be used to accomplish any fraudulent, criminal or unlawful purpose.

(Added to NRS by 2005, 2274)



NRS 240.166 - Short form for acknowledgment in individual capacity.

Upon compliance with the requirements of NRS 240.1655, the following certificate is sufficient for an acknowledgment in an individual capacity:

State of Nevada

County of................................

This instrument was acknowledged before me on .(date) . by .(name(s) of person(s)) ..

.......................................................................

(Signature of notarial officer)

(Seal, if any)

.......................................................................

(Title and rank (optional))

(Added to NRS by 1993, 202; A 1995, 196; 2001, 655; 2003, 610)



NRS 240.1663 - Short form for administering oath or affirmation of office.

Upon compliance with the requirements of NRS 240.1655, the following certificate is sufficient for administering an oath or affirmation of office:

State of Nevada

County of................................

I, .(name of person taking oath or affirmation of office)......., do solemnly swear (or affirm) that I will support, protect and defend the Constitution and Government of the United States and the Constitution and Government of the State of Nevada against all enemies, whether domestic or foreign, and that I will bear true faith, allegiance and loyalty to the same, any ordinance, resolution or law of any state notwithstanding, and that I will well and faithfully perform all the duties of the office of .......(title of office)......., on which I am about to enter; (if an oath) so help me God; (if an affirmation) under the pains and penalties of perjury.

.......................................................................

(Signature of person taking oath

or affirmation of office)

Signed and sworn to (or affirmed) before me on .......(date)....... by .......(name of person taking oath or affirmation of office)........

.......................................................................

(Signature of notarial officer)

(Seal, if any)

.......................................................................

(Title and rank (optional))

(Added to NRS by 2001, 651; A 2003, 610)



NRS 240.1665 - Short form for acknowledgment in representative capacity.

Upon compliance with the requirements of NRS 240.1655, the following certificate is sufficient for an acknowledgment in a representative capacity:

State of Nevada

County of................................

This instrument was acknowledged before me on .......(date)....... by .......(name(s) of person(s))....... as .......(type of authority, e.g., officer, trustee, etc.)....... of .......(name of party on behalf of whom instrument was executed)........

.......................................................................

(Signature of notarial officer)

(Seal, if any)

.......................................................................

(Title and rank (optional))

(Added to NRS by 1993, 203; A 1995, 196; 2001, 656; 2003, 611)



NRS 240.1667 - Short form for acknowledgment containing power of attorney.

Upon compliance with the requirements of NRS 240.1655, the following certificate is sufficient for an acknowledgment that contains a power of attorney:

State of Nevada

County of ...............................

This instrument was acknowledged before me on .......(date)....... by .......(name of person holding power of attorney)....... as attorney-in-fact for .......(name of principal/person whose name is in the document)........

.......................................................................

(Signature of notarial officer)

(Seal, if any)

.......................................................................

(Title and rank (optional))

(Added to NRS by 1997, 929; A 2001, 656; 2003, 611)



NRS 240.167 - Short form for execution of jurat.

Upon compliance with the requirements of NRS 240.1655, the following certificate is sufficient for executing a jurat:

State of Nevada

County of................................

Signed and sworn to (or affirmed) before me on .......(date)....... by .......(name(s) of person(s) making statement)........

.......................................................................

(Signature of notarial officer)

(Seal, if any)

.......................................................................

(Title and rank (optional))

(Added to NRS by 1993, 203; A 1995, 196; 2001, 657; 2003, 611)



NRS 240.168 - Short form for certifying copy of document.

Upon compliance with the requirements of NRS 240.1655, the following certificate is sufficient for certifying a copy of a document:

State of Nevada

County of................................

I certify that this is a true and correct copy of a document in the possession of .......(name of person who presents the document)........

Dated.................................

.......................................................................

(Signature of notarial officer)

(Seal, if any)

.......................................................................

(Title and rank (optional))

(Added to NRS by 1993, 203; A 1995, 197; 1997, 940; 2001, 657; 2003, 612)



NRS 240.1685 - Short form for jurat of subscribing witness.

Upon compliance with the requirements of NRS 240.1655, the following certificate is sufficient for a jurat of a subscribing witness:

State of Nevada

County of................................

On .......(date)......., .......(subscribing witness)....... personally appeared before me, whom I know to be the person who signed this jurat of a subscribing witness while under oath, and swears that he or she was present and witnessed .......(signer of the document)....... sign his or her name to the above document.

.......................................................................

(Signature of subscribing witness)

Signed and sworn before me on .......(date)....... by .......(subscribing witness)........

.......................................................................

(Signature of notarial officer)

(Seal, if any)

.......................................................................

(Title and rank (optional))

(Added to NRS by 1995, 190; A 2003, 612)



NRS 240.169 - Short form for acknowledgment of credible witness.

Upon compliance with the requirements of NRS 240.1655, the following certificate is sufficient for an acknowledgment of a credible witness:

State of Nevada

County of................................

This instrument was acknowledged before me on .......(date)....... by .......(name of person)....... who personally appeared before me and whose identity I verified upon the oath of .......(name of credible witness)......., a credible witness personally known to me and to the person who acknowledged this instrument before me.

.......................................................................

(Signature of notarial officer)

(Seal, if any)

.......................................................................

(Title and rank (optional))

(Added to NRS by 1995, 190; A 1997, 940; 2003, 613)



NRS 240.181 - Short title.

NRS 240.181 to 240.206, inclusive, may be cited as the Electronic Notary Public Authorization Act.

(Added to NRS by 2009, 3018)



NRS 240.182 - Definitions.

As used in NRS 240.181 to 240.206, inclusive, unless the context otherwise requires, the words and terms defined in NRS 240.183 to 240.188, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2009, 3018)



NRS 240.183 - Electronic defined.

Electronic means of or relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(Added to NRS by 2009, 3018)



NRS 240.184 - Electronic document defined.

Electronic document means a document that is created, generated, sent, communicated, received or stored by electronic means.

(Added to NRS by 2009, 3018)



NRS 240.185 - Electronic notarial act defined.

Electronic notarial act means an act that an electronic notary public of this State is authorized to perform. The term includes:

1. Taking an acknowledgment;

2. Administering an oath or affirmation;

3. Executing a jurat; and

4. Performing such other duties as may be prescribed by a specific statute.

(Added to NRS by 2009, 3018)



NRS 240.186 - Electronic notary public defined.

Electronic notary public means a person appointed by the Secretary of State pursuant to NRS 240.181 to 240.206, inclusive, to perform electronic notarial acts.

(Added to NRS by 2009, 3018)



NRS 240.187 - Electronic seal defined.

Electronic seal means information within a notarized electronic document that includes the name, jurisdiction and expiration date of the appointment of an electronic notary public and generally includes the information required to be set forth in a mechanical stamp pursuant to NRS 240.040.

(Added to NRS by 2009, 3018)



NRS 240.188 - Electronic signature defined.

Electronic signature means an electronic symbol or process attached to or logically associated with an electronic document and executed or adopted by a person with the intent to sign the electronic document.

(Added to NRS by 2009, 3018)



NRS 240.189 - Applicability.

An electronic notary public shall comply with those provisions of NRS 240.001 to 240.169, inclusive, which are not inconsistent with NRS 240.181 to 240.206, inclusive. To the extent that the provisions of NRS 240.001 to 240.169, inclusive, conflict with the provisions of NRS 240.181 to 240.206, inclusive, the provisions of NRS 240.181 to 240.206, inclusive, control.

(Added to NRS by 2009, 3026)



NRS 240.191 - Appointment by Secretary of State; cancellation of appointment; unlawful acts; injunctive relief.

1. The Secretary of State may appoint electronic notaries public in this State.

2. The Secretary of State shall not appoint as an electronic notary public a person who submits an application containing a substantial and material misstatement or omission of fact.

3. An electronic notary public may cancel his or her appointment by submitting a written notice to the Secretary of State.

4. It is unlawful for a person to:

(a) Represent himself or herself as an electronic notary public appointed pursuant to this section if the person has not received a certificate of appointment from the Secretary of State pursuant to NRS 240.192.

(b) Submit an application for appointment as an electronic notary public that contains a substantial and material misstatement or omission of fact.

5. The Secretary of State may request that the Attorney General bring an action to enjoin any violation of paragraph (a) of subsection 4.

(Added to NRS by 2009, 3018)



NRS 240.192 - Application for appointment; oath and bond; additional requirements for resident of adjoining state; commencement of term; fee for original, duplicate or amended certificate of appointment.

1. Each person applying for appointment as an electronic notary public must:

(a) At the time of application, be a notarial officer in this State and have been a notarial officer in this State for not less than 4 years;

(b) Submit to the Secretary of State an electronic application pursuant to subsection 2;

(c) Pay to the Secretary of State an application fee of $50;

(d) Take and subscribe to the oath set forth in Section 2 of Article 15 of the Constitution of the State of Nevada as if the applicant were a public officer;

(e) Submit to the Secretary of State proof satisfactory to the Secretary of State that the applicant has successfully completed a course of study provided pursuant to NRS 240.195; and

(f) Enter into a bond to the State of Nevada in the sum of $10,000, to be filed with the clerk of the county in which the applicant resides or, if the applicant is a resident of an adjoining state, with the clerk of the county in this State in which the applicant maintains a place of business or is employed. The applicant must submit to the Secretary of State a certificate issued by the appropriate county clerk which indicates that the applicant filed the bond required pursuant to this paragraph.

2. The application for an appointment as an electronic notary public must be submitted as an electronic document and must contain, without limitation, the following information:

(a) The applicant s full legal name, and the name to be used for appointment, if different.

(b) The county in which the applicant resides.

(c) The electronic mail address of the applicant.

(d) A description of the technology or device, approved by the Secretary of State, that the applicant intends to use to create his or her electronic signature in performing electronic notarial acts.

(e) The electronic signature of the applicant.

(f) Any other information requested by the Secretary of State.

3. An applicant for appointment as an electronic notary public who resides in an adjoining state, in addition to the requirements set forth in subsections 1 and 2, must submit to the Secretary of State with the application:

(a) An affidavit setting forth the adjoining state in which the applicant resides, the applicant s mailing address and the address of the applicant s place of business or employment that is located within the State of Nevada;

(b) A copy of the applicant s state business license issued pursuant to chapter 76 of NRS and any business license required by the local government where the applicant s business is located, if the applicant is self-employed; and

(c) Unless the applicant is self-employed, a copy of the state business license of the applicant s employer issued pursuant to chapter 76 of NRS, a copy of any business license of the applicant s employer that is required by the local government where the business is located and an affidavit from the applicant s employer setting forth the facts which show that the employer regularly employs the applicant at an office, business or facility which is located within the State of Nevada.

4. In completing an application, bond, oath or other document necessary to apply for appointment as an electronic notary public, an applicant must not be required to disclose his or her residential address or telephone number on any such document which will become available to the public.

5. The bond, together with the oath, must be filed and recorded in the office of the county clerk of the county in which the applicant resides when the applicant applies for appointment or, if the applicant is a resident of an adjoining state, with the clerk of the county in this State in which the applicant maintains a place of business or is employed. On a form provided by the Secretary of State, the county clerk shall immediately certify to the Secretary of State that the required bond and oath have been filed and recorded. Upon receipt of the application, fee and certification that the required bond and oath have been filed and recorded, the Secretary of State shall issue a certificate of appointment as an electronic notary public to the applicant.

6. The term of an electronic notary public commences on the effective date of the bond required pursuant to paragraph (f) of subsection 1. An electronic notary public shall not perform an electronic notarial act after the effective date of the bond unless the electronic notary public has been issued a certificate of appointment pursuant to subsection 5.

7. Except as otherwise provided in this subsection, the Secretary of State shall charge a fee of $10 for each duplicate or amended certificate of appointment which is issued to an electronic notary public. If the electronic notary public does not receive an original certificate of appointment, the Secretary of State shall provide a duplicate certificate of appointment without charge if the electronic notary public requests such a duplicate within 60 days after the date on which the original certificate was issued.

(Added to NRS by 2009, 3019)



NRS 240.193 - Requirements for bond; notification of exhaustion of penal sum; release of surety; suspension of appointment; reinstatement of appointment.

1. The bond required to be filed pursuant to NRS 240.192 must be executed by the person applying to become an electronic notary public as principal and by a surety company qualified and authorized to do business in this State. The bond must be made payable to the State of Nevada and be conditioned to provide indemnification to a person determined to have suffered damage as a result of an act by the electronic notary public which violates a provision of NRS 240.001 to 240.206, inclusive. The surety company shall pay a final, nonappealable judgment of a court of this State that has jurisdiction, upon receipt of written notice of final judgment. The bond may be continuous, but regardless of the duration of the bond, the aggregate liability of the surety does not exceed the penal sum of the bond.

2. If the penal sum of the bond is exhausted, the surety company shall notify the Secretary of State in writing within 30 days after its exhaustion.

3. The surety bond must cover the period of the appointment of the electronic notary public, except when a surety is released.

4. A surety on a bond filed pursuant to NRS 240.192 may be released after the surety gives 30 days written notice to the Secretary of State and the electronic notary public, but the release does not discharge or otherwise affect a claim filed by a person for damage resulting from an act of the electronic notary public which is alleged to have occurred while the bond was in effect.

5. The appointment of an electronic notary public is suspended by operation of law when the electronic notary public is no longer covered by a surety bond as required by this section and NRS 240.192 or the penal sum of the bond is exhausted. If the Secretary of State receives notice pursuant to subsection 4 that the bond will be released or pursuant to subsection 2 that the penal sum of the bond is exhausted, the Secretary of State shall immediately notify the electronic notary public in writing that his or her appointment will be suspended by operation of law until another surety bond is filed in the same manner and amount as the bond being terminated.

6. The Secretary of State may reinstate the appointment of an electronic notary public whose appointment has been suspended pursuant to subsection 5 if the electronic notary public, before his or her current term of appointment expires:

(a) Submits to the Secretary of State:

(1) An application for an amended certificate of appointment as an electronic notary public; and

(2) A certificate issued by the clerk of the county in which the applicant resides or, if the applicant is a resident of an adjoining state, the county in this State in which the applicant maintains a place of business or is employed, which indicates that the applicant filed a new surety bond with the clerk; and

(b) Pays to the Secretary of State a fee of $10.

(Added to NRS by 2009, 3020)



NRS 240.194 - Term of office; suspension of appointment by operation of law; changes of information.

1. The initial term of appointment as an electronic notary public is 2 years. Each term of appointment as an electronic notary public subsequent to the initial term is 4 years.

2. The appointment of an electronic notary public is suspended by operation of law when the electronic notary public is no longer appointed as a notary public in this State. If the appointment of an electronic notary public has expired or been revoked or suspended, the Secretary of State shall immediately notify the electronic notary public in writing that his or her appointment as an electronic notary public will be suspended by operation of law until he or she is appointed as a notary public in this State.

3. If, at any time during his or her appointment, an electronic notary public changes his or her electronic mail address, county of residence, name, electronic signature or the technology or device used to create his or her electronic signature, the electronic notary public shall, within 10 days after making the change, submit to the Secretary of State:

(a) An electronic document, signed with the electronic signature submitted by the electronic notary public pursuant to subsection 2 of NRS 240.192, that includes the change of information; and

(b) A fee of $10.

(Added to NRS by 2009, 3021)



NRS 240.195 - Courses of study required; persons required to successfully complete course of study; fees.

1. Except as otherwise provided in subsection 2, an applicant for appointment as an electronic notary public must successfully:

(a) Complete a course of study that is in accordance with the requirements of subsection 5; and

(b) Pass an examination at the completion of the course.

2. The following persons must successfully complete a course of study as required pursuant to subsection 1:

(a) A person applying for his or her first appointment as an electronic notary public;

(b) A person renewing his or her appointment as an electronic notary public if the appointment as an electronic notary public has been expired for a period of more than 1 year; and

(c) A person renewing his or her appointment as an electronic notary public if, during the 4 years immediately preceding the application for renewal, the Secretary of State took action against the person pursuant to NRS 240.150 for failing to comply with any provision of this chapter or any regulations adopted pursuant thereto.

A person renewing his or her appointment as an electronic notary public need not successfully complete a course of study as required pursuant to subsection 1 if the appointment as an electronic notary public has been expired for a period of 1 year or less.

3. A course of study required to be completed pursuant to subsection 1 must:

(a) Include at least 3 hours of instruction;

(b) Provide instruction in electronic notarization, including, without limitation, notarial law and ethics, technology and procedures;

(c) Include an examination of the course content;

(d) Comply with the regulations adopted pursuant to NRS 240.206; and

(e) Be approved by the Secretary of State.

4. The Secretary of State may, with respect to a course of study required to be completed pursuant to subsection 1:

(a) Provide such a course of study; and

(b) Charge a reasonable fee to each person who enrolls in such a course of study.

5. A course of study provided pursuant to this section must satisfy the criteria set forth in subsection 3 and comply with the requirements set forth in the regulations adopted pursuant to NRS 240.206.

6. The Secretary of State shall deposit the fees collected pursuant to paragraph (b) of subsection 4 in the Notary Public Training Account created pursuant to NRS 240.018.

(Added to NRS by 2009, 3022)



NRS 240.196 - Powers of electronic notary public.

A person appointed as an electronic notary public pursuant to NRS 240.181 to 240.206, inclusive, may, during normal business hours, perform the following electronic notarial acts for a person who requests the electronic notarial act and tenders the appropriate fee:

1. Taking an acknowledgment;

2. Executing a jurat; and

3. Administering an oath or affirmation.

(Added to NRS by 2009, 3022)



NRS 240.197 - Fees for services; additional fees for travel expenses; notarial acts performed within and outside scope of employment.

1. An electronic notary public may charge the following fees and no more:

(a) For taking an acknowledgment, for each signature........................................ $10

(b) For executing a jurat, for each signature........................................................... $10

(c) For administering an oath or affirmation without a signature...................... $10

2. An electronic notary public shall not charge a fee to perform a service unless he or she is authorized to charge a fee for such a service pursuant to this section.

3. All fees prescribed in this section are payable in advance, if demanded.

4. An electronic notary public may charge an additional fee for traveling to perform an electronic notarial act if:

(a) The person requesting the electronic notarial act asks the electronic notary public to travel;

(b) The electronic notary public explains to the person requesting the electronic notarial act that the fee for travel is in addition to the fee authorized in subsection 1 and is not required by law;

(c) The person requesting the electronic notarial act agrees in advance upon the hourly rate that the electronic notary public will charge for the additional fee for travel; and

(d) The additional fee for travel does not exceed:

(1) If the person requesting the electronic notarial act asks the electronic notary public to travel between the hours of 6 a.m. and 7 p.m., $10 per hour.

(2) If the person requesting the electronic notarial act asks the electronic notary public to travel between the hours of 7 p.m. and 6 a.m., $25 per hour.

The electronic notary public may charge a minimum of 2 hours for such travel and shall charge on a pro rata basis after the first 2 hours.

5. An electronic notary public is entitled to charge the amount of the additional fee for travel agreed to in advance by the person requesting the electronic notarial act pursuant to subsection 4 if:

(a) The person requesting the electronic notarial act cancels the request after the electronic notary public begins traveling to perform the requested electronic notarial act.

(b) The electronic notary public is unable to perform the requested electronic notarial act as a result of the actions of the person who requested the electronic notarial act or any other person who is necessary for the performance of the electronic notarial act.

6. For each additional fee for travel that an electronic notary public charges pursuant to subsection 4, the electronic notary public shall enter in the journal that he or she keeps pursuant to NRS 240.201:

(a) The amount of the fee; and

(b) The date and time that the electronic notary public began and ended such travel.

7. A person who employs an electronic notary public may prohibit the electronic notary public from charging a fee for an electronic notarial act that the electronic notary public performs within the scope of the employment. Such a person shall not require the electronic notary public whom the person employs to surrender to the person all or part of a fee charged by the electronic notary public for an electronic notarial act performed outside the scope of the employment of the electronic notary public.

(Added to NRS by 2009, 3022)



NRS 240.198 - Notarization of signature of person not in presence of notary public unlawful; penalty; notarization of certain electronic documents prohibited; powers limited to areas within this State.

1. An electronic notary public shall not willfully electronically notarize the signature or electronic signature of a person unless the person is in the presence of the electronic notary public at the time of notarization and:

(a) Is known to the electronic notary public; or

(b) If unknown to the electronic notary public, provides a credible witness or documentary evidence of identification to the electronic notary public.

2. A person who:

(a) Violates the provisions of subsection 1; or

(b) Aids and abets an electronic notary public to commit a violation of subsection 1,

is guilty of a gross misdemeanor.

3. An electronic notary public shall not electronically notarize any electronic document related to the following:

(a) A will, codicil or testamentary trust; and

(b) Any transaction governed by the Uniform Commercial Code other than NRS 104.1306, 104.2101 to 104.2725, inclusive, and 104A.2101 to 104A.2532, inclusive.

4. An appointment as an electronic notary public pursuant to NRS 240.181 to 240.206, inclusive, does not authorize the electronic notary public to perform notarial acts in another state.

(Added to NRS by 2009, 3023)



NRS 240.199 - Evidence of electronic notarial act.

An electronic notarial act must be evidenced by the following, which must be attached to or logically associated with the electronic document that is the subject of the electronic notarial act and which must be immediately perceptible and reproducible:

1. The electronic signature of the electronic notary public;

2. The electronic seal of the electronic notary public; and

3. The wording of a notarial certificate pursuant to NRS 240.1655, 240.166 to 240.167, inclusive, 240.1685 or 240.169.

(Added to NRS by 2009, 3024)



NRS 240.201 - Duty to keep journal of electronic notarial acts; suspension of appointment for failure to produce journal entry; delivery of notarial records to Secretary of State upon resignation, revocation or expiration of appointment.

1. An electronic notary public shall keep a journal of each electronic notarial act which includes, without limitation, the requirements of subsections 1 and 5 of NRS 240.120.

2. The Secretary of State may suspend the appointment of an electronic notary public who fails to produce any journal entry within 10 days after receipt of a request from the Secretary of State.

3. Upon resignation, revocation or expiration of an appointment as an electronic notary public, all notarial records required pursuant to NRS 240.001 to 240.206, inclusive, must be delivered to the Secretary of State.

(Added to NRS by 2009, 3024; A 2011, 1613)



NRS 240.202 - Use of electronic signature and electronic seal; safeguarding of electronic signature, electronic seal and notarial records; maintenance of technology or device used to create electronic signature.

1. The electronic signature and electronic seal of an electronic notary public must be used only for the purposes of performing electronic notarial acts.

2. An electronic notary public shall safeguard his or her electronic signature, the electronic seal and all notarial records maintained by the electronic notary public as follows:

(a) When not in use, the electronic notary public shall keep the electronic signature, electronic seal and all notarial records secure, under the exclusive control of the electronic notary public and protected by a password where applicable.

(b) An electronic notary public shall not permit his or her electronic signature or electronic seal to be used by any other person.

(c) An electronic notary public shall not surrender or destroy his or her notarial records except as otherwise required by the order of a court or as allowed pursuant to NRS 240.001 to 240.206, inclusive, or any regulations adopted pursuant thereto.

(d) Except as otherwise provided in subsection 3, an electronic notary public, within 10 days after discovering that his or her electronic signature or electronic seal has been stolen, lost, damaged or otherwise rendered incapable of affixing a legible image, shall:

(1) Inform the appropriate law enforcement agency in the case of theft or vandalism; and

(2) Notify the Secretary of State in writing, including, without limitation, a signature using the name on the certificate of appointment issued pursuant to subsection 5 of NRS 240.192.

3. An electronic notary public shall take reasonable steps to maintain the technology or device used to create his or her electronic signature, and to ensure that the technology or device has not been recalled, revoked, terminated or otherwise rendered ineffective or unsecure by the entity that created the technology or device. Upon learning that the technology or device used to create his or her electronic signature has been rendered ineffective or unsecure, an electronic notary public shall cease performing electronic notarial acts until:

(a) A new technology or device is acquired; and

(b) The electronic notary public sends an electronic notice to the Secretary of State that includes, without limitation, the information required pursuant to paragraphs (d) and (e) of subsection 2 of NRS 240.192 relating to the new technology or device.

(Added to NRS by 2009, 3024)



NRS 240.203 - Notice to Secretary of State of resignation or death of notary public or revocation or expiration of appointment; duty to erase, delete, destroy or otherwise render ineffective the notary s electronic signature technology or device.

1. Except as otherwise provided in subsection 3, if an electronic notary public dies or resigns during his or her appointment, or if the appointment of the electronic notary public is revoked or expires, the electronic notary public, the executor of his or her estate or an authorized representative of the electronic notary public, as appropriate, shall:

(a) Notify the Secretary of State of the resignation or death; and

(b) Erase, delete, destroy or otherwise render ineffective the technology or device used to create his or her electronic signature.

2. Upon receipt of the notice required by subsection 1, the Secretary of State shall cancel the appointment of the electronic notary public, effective on the date on which the notice was received.

3. A former electronic notary public whose previous appointment as an electronic notary public was not revoked and whose previous application for appointment as an electronic notary public was not denied is not required to erase, delete, destroy or otherwise render ineffective the technology or device used to create his or her electronic signature if the former electronic notary public renews his or her appointment, using the same electronic signature, within 3 months after the expiration of his or her previous appointment as an electronic notary public.

(Added to NRS by 2009, 3025)



NRS 240.204 - Unlawful acts.

1. A person who knowingly creates, manufactures or distributes software or hardware for the purpose of allowing a person to act as an electronic notary public without being appointed in accordance with NRS 240.181 to 240.206, inclusive, is guilty of a gross misdemeanor.

2. A person who wrongfully obtains, conceals, damages or destroys the technology or device used to create the electronic signature of an electronic notary public is guilty of a gross misdemeanor.

(Added to NRS by 2009, 3025)



NRS 240.205 - Authentication of signature of electronic notary public by Secretary of State.

1. Except as otherwise provided in subsection 2, the Secretary of State shall, upon request, issue an authentication to verify that the electronic signature of the electronic notary public on an electronic document is genuine and that the electronic notary public holds the office indicated on the electronic document. The authentication must be:

(a) Signed by the Secretary of State; and

(b) In conformance with any relevant international treaties, agreements and conventions subscribed to by the Government of the United States, including, without limitation, the Hague Convention of October 5, 1961.

2. The Secretary of State shall not issue an authentication pursuant to subsection 1 if:

(a) The electronic document has not been electronically notarized in accordance with the provisions of NRS 240.001 to 240.206, inclusive; or

(b) The Secretary of State has reasonable cause to believe that the electronic document may be used to accomplish any fraudulent, criminal or unlawful purpose.

(Added to NRS by 2009, 3025)



NRS 240.206 - Regulations.

The Secretary of State may adopt regulations to carry out the provisions of NRS 240.181 to 240.206, inclusive.

(Added to NRS by 2009, 3026)



NRS 240.240 - Creation of office.

The office of commissioned abstracter, in and for the several counties of this State, is hereby created.

[1:180:1927; NCL 1450]



NRS 240.250 - Appointment and commission.

The Secretary of State is empowered to appoint and commission commissioned abstracters in and for the several counties of this State, in any number in which applications may be made to the Secretary of State, as in his or her judgment may be deemed advisable.

[2:180:1927; NCL 1451] (NRS A 1997, 941)



NRS 240.260 - Term of office.

The term of office of a commissioned abstracter shall be for 4 years.

[Part 3:180:1927; NCL 1452]



NRS 240.270 - Fee for commission; oath and bond.

1. Each commissioned abstracter, before entering upon the acts authorized in NRS 240.240 to 240.330, inclusive, and at the time the commissioned abstracter receives his or her commission, shall:

(a) Pay to the Secretary of State the sum of $10.

(b) Take the official oath as prescribed by law, which oath shall be endorsed on his or her commission.

(c) Enter into a bond to the State of Nevada in the sum of $2,000, to be approved by the district judge of the county for which the commissioned abstracter may be appointed.

2. Each commissioned abstracter shall have his or her commission, together with the bond, recorded in the office of the clerk of the county for which the commissioned abstracter has been appointed.

[5:180:1927; A 1951, 8] (NRS A 1979, 78)



NRS 240.280 - Seal.

1. Each commissioned abstracter shall provide an official seal with which the commissioned abstracter shall authenticate all his or her official acts. There shall be engraved on the official seal:

(a) The name of the county for which the commissioned abstracter has been commissioned.

(b) The name of the State.

(c) The name of the commissioned abstracter.

(d) The words Commissioned Abstracter.

2. An impression of the official seal shall be made on the official bond of each commissioned abstracter before recording the bond.

[6:180:1927; NCL 1455]



NRS 240.290 - Acts may be performed anywhere in State.

All acts of any commissioned abstracter performed anywhere within this State shall be of the same force and validity as if performed within the county for which the commissioned abstracter was appointed and in which he or she resides.

[4:180:1927; NCL 1453]



NRS 240.300 - Powers.

A commissioned abstracter shall have authority:

1. To make search and examination of all public records and compile abstracts of title to real property or other property therefrom.

2. To make abstracts or copies of any and all instruments of record in any public office within this state, and certify the same in the official name and title of the commissioned abstracter, and under his or her official seal.

[7:180:1927; NCL 1456]



NRS 240.310 - Fees.

Each commissioned abstracter shall be entitled to charge and receive, from a person or persons by whom the commissioned abstracter is employed, for services rendered, such fees as would be considered just and reasonable.

[8:180:1927; NCL 1457]



NRS 240.320 - Revocation of commission.

The Secretary of State may at any time, for cause, revoke the commission of a commissioned abstracter.

[Part 3:180:1927; NCL 1452] (NRS A 1997, 941)



NRS 240.330 - Penalties.

1. For any misconduct or neglect in any of the matters in which any commissioned abstracter appointed under the authority of NRS 240.240 to 240.330, inclusive, is authorized to act, the commissioned abstracter shall be liable on his or her official bond to the person or persons injured thereby for all damages sustained.

2. For any willful violation or neglect any commissioned abstracter shall be subject to criminal prosecution, and may be punished by fine not exceeding $2,000 and removal from office.

[9:180:1927; NCL 1458]






Chapter 240A - Document Preparation Services

NRS 240A.010 - Definitions. [Effective March 1, 2014.]

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 240A.020 to 240A.050, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 3465, effective March 1, 2014)



NRS 240A.020 - Client defined. [Effective March 1, 2014.]

Client means a person who:

1. Represents or otherwise acts for himself or herself in a legal matter without the services of an attorney authorized to practice law in this State; and

2. Receives the services of a document preparation service in that legal matter or enters into a contract with a document preparation service to receive such services.

(Added to NRS by 2013, 3465, effective March 1, 2014)



NRS 240A.030 - Document preparation service defined. [Effective March 1, 2014.]

1. Document preparation service means a person who:

(a) For compensation and at the direction of a client, provides assistance to the client in a legal matter, including, without limitation:

(1) Preparing or completing any pleading, application or other document for the client;

(2) Translating an answer to a question posed in such a document;

(3) Securing any supporting document, such as a birth certificate, required in connection with the legal matter; or

(4) Submitting a completed document on behalf of the client to a court or administrative agency; or

(b) Holds himself or herself out as a person who provides such services.

2. The term does not include:

(a) A person who provides only secretarial or receptionist services.

(b) An attorney authorized to practice law in this State, or an employee of such an attorney who is paid directly by the attorney or law firm with whom the attorney is associated and who is acting in the course and scope of that employment.

(c) A law student certified by the State Bar of Nevada for training in the practice of law.

(d) A governmental entity or an employee of such an entity who is acting in the course and scope of that employment.

(e) A nonprofit organization which qualifies as a tax-exempt organization pursuant to 26 U.S.C. 501(c) and which provides legal services to persons free of charge, or an employee of such an organization who is acting in the course and scope of that employment.

(f) A legal aid office or lawyer referral service operated, sponsored or approved by a duly accredited law school, a governmental entity, the State Bar of Nevada or any other bar association which is representative of the general bar of the geographical area in which the bar association exists, or an employee of such an office or service who is acting in the course and scope of that employment.

(g) A military legal assistance office or a person assigned to such an office who is acting in the course and scope of that assignment.

(h) A person licensed by or registered with an agency or entity of the United States Government acting within the scope of his or her license or registration, including, without limitation, an accredited immigration representative and an enrolled agent authorized to practice before the Internal Revenue Service, but not including a bankruptcy petition preparer as defined by section 110 of the United States Bankruptcy Code, 11 U.S.C. 110.

(i) A corporation, limited-liability company or other entity representing or acting for itself through an officer, manager, member or employee of the entity, or any such officer, manager, member or employee who is acting in the course and scope of that employment.

(j) A commercial wedding chapel.

(k) A person who provides legal forms or computer programs that enable another person to create legal documents.

(l) A commercial registered agent.

(m) A person who holds a license, permit, certificate, registration or any other type of authorization required by chapter 645 or 692A of NRS, or any regulation adopted pursuant thereto, and is acting within the scope of that authorization.

3. As used in this section:

(a) Commercial registered agent has the meaning ascribed to it in NRS 77.040.

(b) Commercial wedding chapel means a permanently affixed structure which operates a business principally for the performance of weddings and which is licensed for that purpose.

(Added to NRS by 2013, 3465, effective March 1, 2014)



NRS 240A.040 - Legal matter defined. [Effective March 1, 2014.]

Legal matter means:

1. The preparation of any will or trust;

2. Any proceeding, filing or action affecting the immigration or citizenship status of a person and arising under:

(a) Immigration and naturalization law;

(b) An executive order or presidential proclamation; or

(c) An action of the United States Citizenship and Immigration Services of the Department of Homeland Security, the United States Department of State or the United States Department of Labor; or

3. Any proceeding, filing or action otherwise affecting the legal rights, duties, obligations or liabilities of a person.

(Added to NRS by 2013, 3466, effective March 1, 2014)



NRS 240A.050 - Registrant defined. [Effective March 1, 2014.]

Registrant means a document preparation service registered pursuant to this chapter.

(Added to NRS by 2013, 3466, effective March 1, 2014)



NRS 240A.100 - Registration by Secretary of State; qualifications of applicant; issuance of certificate of registration. [Effective March 1, 2014.]

1. A person who wishes to engage in the business of a document preparation service must be registered by the Secretary of State pursuant to this chapter. An applicant for registration must be a citizen or legal resident of the United States and at least 18 years of age.

2. The Secretary of State shall not register as a document preparation service any person:

(a) Who is suspended or has previously been disbarred from the practice of law in any jurisdiction;

(b) Whose registration as a document preparation service has previously been revoked by the Secretary of State;

(c) Who has previously been convicted of a gross misdemeanor pursuant to paragraph (b) of subsection 1 of NRS 240A.290; or

(d) Who has, within the 10 years immediately preceding the date of the application for registration as a document preparation service, been:

(1) Convicted of a crime involving theft, fraud or dishonesty;

(2) Convicted of the unauthorized practice of law pursuant to NRS 7.285 or the corresponding statute of any other jurisdiction; or

(3) Adjudged by the final judgment of any court to have committed an act involving theft, fraud or dishonesty.

3. An application for registration as a document preparation service must be made under penalty of perjury on a form prescribed by regulation of the Secretary of State and must be accompanied by a cash bond or surety bond meeting the requirements of NRS 240A.120.

4. After the investigation of the history of the applicant is completed, the Secretary of State shall issue a certificate of registration if the applicant is qualified for registration and has complied with the requirements of this section. Each certificate of registration must bear the name of the registrant and a registration number unique to that registrant. The Secretary of State shall maintain a record of the name and registration number of each registrant.

(Added to NRS by 2013, 3466, effective March 1, 2014)



NRS 240A.110 - Duration of registration; requirements for renewal; investigation of registrant. [Effective March 1, 2014.]

1. The registration of a document preparation service is valid for 1 year after the date of issuance of the certificate of registration, unless the registration is suspended or revoked. Except as otherwise provided in this section, the registration may be renewed subject to the same conditions as the initial registration. An application for renewal must be made under penalty of perjury on a form prescribed by regulation of the Secretary of State and must be accompanied by a cash bond or surety bond meeting the requirements of NRS 240A.120, unless the bond previously filed by the registrant remains on file and in effect.

2. The Secretary of State may:

(a) Conduct any investigation of a registrant that the Secretary of State deems appropriate.

(b) Require a registrant to submit a complete set of fingerprints and written permission authorizing the Secretary of State to forward the fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for its report.

3. After any investigation of the history of a registrant is completed, unless the Secretary of State elects or is required to deny renewal pursuant to this section or NRS 240A.270, the Secretary of State shall renew the registration if the registrant is qualified for registration and has complied with the requirements of this section.

(Added to NRS by 2013, 3467, effective March 1, 2014)



NRS 240A.120 - Cash bond or surety bond required; conditions and requirements; release of surety; return of bond; suspension and reinstatement of registration. [Effective March 1, 2014.]

1. A registrant shall file with the Secretary of State a cash bond or surety bond in the penal sum of $50,000 which is approved as to form by the Attorney General and conditioned to provide:

(a) Indemnification to a client or any other person who is determined in an action or proceeding to have suffered damage as a result of:

(1) An act or omission of the registrant, or an agent or employee of the registrant, which violates a provision of this chapter or a regulation or order adopted or issued pursuant thereto;

(2) A wrongful failure or refusal by the registrant, or an agent or employee of the registrant, to provide services in accordance with a contract entered into pursuant to NRS 240A.190;

(3) The fraud, dishonesty, negligence or other wrongful conduct of the registrant or an agent or employee of the registrant; or

(4) An act or omission of the registrant in violation of any other federal or state law for which the return of fees, an award of damages or the imposition of sanctions have been awarded by a court of competent jurisdiction in this State; or

(b) Payment to the Secretary of State for any civil penalty or award of attorney s fees or costs of suit owing and unpaid by the registrant to the Secretary of State pursuant to this chapter.

2. No part of the bond may be withdrawn while the registration of the registrant remains in effect, or while a proceeding to suspend or revoke the registration is pending.

3. If a surety bond is filed pursuant to subsection 1:

(a) The bond must be executed by the registrant as principal and by a surety company qualified and authorized to do business in this State.

(b) The bond must cover the period of the registration of the registrant, except when the surety is released in accordance with this section.

(c) The surety shall pay any final, nonappealable judgment of a court of this State that has jurisdiction, upon receipt of written notice that the judgment is final.

(d) The bond may be continuous, but regardless of the duration of the bond, the aggregate liability of the surety does not exceed the penal sum of the bond.

(e) If the penal sum of the bond is exhausted, the surety shall give written notice to the Secretary of State and the registrant within 30 days after its exhaustion.

(f) The surety may be released after giving 30 days written notice to the Secretary of State and the registrant, but the release does not discharge or otherwise affect any claim resulting from an act or omission which is alleged to have occurred while the bond was in effect.

4. Except as otherwise provided in this subsection, if a cash bond is filed pursuant to subsection 1, the Secretary of State may retain the bond until the expiration of 3 years after the date the registrant has ceased to do business, or 3 years after the date of the expiration or revocation of the registration, to ensure that there are no outstanding claims against the bond. A court of competent jurisdiction may order the return of the bond, or any part of the bond, at an earlier date upon evidence satisfactory to the court that there are no outstanding claims against the bond or that the part of the bond retained by the Secretary of State is sufficient to satisfy any outstanding claims. Interest on a cash bond filed pursuant to subsection 1 must accrue to the account of the depositor.

5. The registration of a registrant is suspended by operation of law when the registrant is no longer covered by a bond or the penal sum of the bond is exhausted. If the Secretary of State receives notice pursuant to subsection 3 that the penal sum of a surety bond is exhausted or that the surety is being released, the Secretary of State shall immediately notify the registrant in writing that his or her registration is suspended by operation of law until another bond is filed in the same manner and amount as the former bond.

6. The Secretary of State may reinstate the registration of a registrant whose registration has been suspended pursuant to subsection 5 if, before the current term of the registration expires, the registrant files with the Secretary of State a new bond meeting the requirements of this section.

7. Except as specifically authorized or required by this chapter, a registrant shall not make or cause to be made any oral or written reference to the registrant s compliance with the requirements of this section.

(Added to NRS by 2013, 3467, effective March 1, 2014)



NRS 240A.130 - Payment of child support: Statement by applicant for registration; grounds for denial of registration; duties of Secretary of State. [Effective March 1, 2014, and until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. In addition to any other requirements set forth in this chapter:

(a) A natural person who applies for registration or the renewal of registration as a document preparation service pursuant to NRS 240A.100 or 240A.110 must include the social security number of the applicant in the application submitted to the Secretary of State.

(b) An applicant described in paragraph (a) shall submit to the Secretary of State the statement prescribed by the Division of Welfare and Supportive Services of the Department of Health and Human Services pursuant to NRS 425.520. The statement must be completed and signed by the applicant.

2. The Secretary of State shall include the statement required pursuant to subsection 1 in:

(a) The application or any other forms that must be submitted for registration or the renewal of registration; or

(b) A separate form prescribed by the Secretary of State.

3. Registration as a document preparation service may not be issued or renewed by the Secretary of State if the applicant:

(a) Fails to submit the statement required pursuant to subsection 1; or

(b) Indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order.

4. If an applicant indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order, the Secretary of State shall advise the applicant to contact the district attorney or other public agency enforcing the order to determine the actions that the applicant may take to satisfy the arrearage.

(Added to NRS by 2013, 3469, effective March 1, 2014)



NRS 240A.140 - Suspension of registration for failure to pay child support or comply with certain subpoenas or warrants; reinstatement of registration. [Effective March 1, 2014, and until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. If the Secretary of State receives a copy of a court order issued pursuant to NRS 425.540 that provides for the suspension of all professional, occupational and recreational licenses, certificates and permits issued to a natural person who is registered as a document preparation service, the Secretary of State shall deem the registration to be suspended at the end of the 30th day after the date on which the court order was issued unless the Secretary of State receives a letter issued to the registrant by the district attorney or other public agency pursuant to NRS 425.550 stating that the registrant has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

2. The Secretary of State shall reinstate a registration as a document preparation service that has been suspended by a district court pursuant to NRS 425.540 if the Secretary of State receives a letter issued by the district attorney or other public agency pursuant to NRS 425.550 to the natural person whose registration was suspended stating that the person whose registration was suspended has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

(Added to NRS by 2013, 3469, effective March 1, 2014)



NRS 240A.150 - Advertisement for services of registrant: Inclusion of required statement; prohibition on dissemination. [Effective March 1, 2014.]

1. Any advertisement for the services of a registrant which the registrant disseminates or causes to be disseminated must include a clear and conspicuous statement that the registrant is not an attorney authorized to practice in this State and is prohibited from providing legal advice or legal representation to any person.

2. The statement required by subsection 1 to be included in an advertisement must:

(a) Be in the same language as the rest of the advertisement; and

(b) Be in the form prescribed by regulation of the Secretary of State.

3. A person shall not disseminate or cause to be disseminated any advertisement or other statement that he or she is engaged in the business of a document preparation service in this State unless he or she has complied with all the applicable requirements of this chapter.

(Added to NRS by 2013, 3470, effective March 1, 2014)



NRS 240A.160 - Display of copy of certificate of registration; display of notice relating to registrant. [Effective March 1, 2014.]

1. Each registrant shall display conspicuously in his or her place of business a copy of his or her certificate of registration and a written notice meeting the requirements of this section.

2. The notice must:

(a) Be not less than 12 by 20 inches in size, and each character of text in the notice must be not less than 1 inch in height and 1 inch in width.

(b) Be written in English and in each other language in which the registrant transacts business with the registrant s clients.

(c) Contain a statement that the registrant is not an attorney authorized to practice in this State and is prohibited from providing legal advice or legal representation to any person.

(d) Contain the full name of the registrant or, if more than one registrant is providing services at that place of business, the full name of each such registrant.

(e) Contain a list of the services provided by the registrant and the fee charged for each such service.

(f) Contain a statement that the registrant has filed with the Secretary of State a cash bond or surety bond, stating the amount and any identifying number of the bond.

(Added to NRS by 2013, 3470, effective March 1, 2014)



NRS 240A.170 - Display of business licenses. [Effective March 1, 2014.]

1. A registrant required to obtain a state business license issued by the Secretary of State pursuant to chapter 76 of NRS shall:

(a) Obtain a state business license before offering a document preparation service; and

(b) Maintain a state business license during the period of the registrant s registration as a document preparation service.

2. Each registrant shall display conspicuously in the registrant s place of business a copy of:

(a) The state business license issued to the registrant or the registrant s employer, as applicable, by the Secretary of State pursuant to chapter 76 of NRS; and

(b) Any business license issued to the registrant or the registrant s employer, as applicable, by a local government in this State.

(Added to NRS by 2013, 3470, effective March 1, 2014)



NRS 240A.180 - Written disclosure of information to client; contents. [Effective March 1, 2014.]

1. Before providing any services to a client or presenting a client with the contract required by NRS 240A.190, a registrant must:

(a) Furnish the client with a written form of disclosure meeting the requirements of this section, with a copy for the client to retain; and

(b) Require the client to read and sign the disclosure, acknowledging that the client has read and understands it.

2. The disclosure must be written in English and, if different, the language in which the registrant transacts business with the client and must include:

(a) The full name, business address and telephone number and registration number of the registrant.

(b) The name and business address of the registrant s agent for service of process, if any, in this State.

(c) A statement that the registrant is not an attorney authorized to practice in this State and is prohibited from providing legal advice or legal representation to any person.

(d) Unless the registrant is an attorney licensed to practice in another state or other jurisdiction, a statement that any communication between the client and the registrant is not protected from disclosure by any privilege.

(e) A statement that the registrant has posted or filed with the Secretary of State a cash bond or surety bond, stating the amount of the bond and any identifying number of the bond.

(f) The expiration date of:

(1) The state business license issued to the registrant or the registrant s employer, as applicable, by the Secretary of State pursuant to chapter 76 of NRS; and

(2) Any business license issued to the registrant or the registrant s employer, as applicable, by a local government in this State.

(Added to NRS by 2013, 3470, effective March 1, 2014)



NRS 240A.190 - Written contract with client required; terms of contract; deficient contract voidable by client. [Effective March 1, 2014.]

1. Before a registrant provides any services to a client, the registrant and the client must enter into a written contract meeting the requirements of this section. The registrant shall provide the client with a copy of the contract.

2. The contract must:

(a) Be written in English and, if different, in the language in which the registrant transacts business with the client, and be printed or typewritten in not less than 12-point type.

(b) Explain the services to be performed by the registrant and state the total price to be paid by the client for all such services.

(c) With respect to any document to be prepared by the registrant:

(1) State the estimated date by which the document is to be completed;

(2) Identify the court or agency with which the document is to be filed or submitted; and

(3) If applicable, identify any associated deadlines or hearing dates of the court or agency with which the document is to be filed or submitted.

(d) Include on the first page of the contract a statement in boldface type that the registrant is not an attorney authorized to practice in this State and is prohibited from providing legal advice or legal representation to any person.

(e) Include a statement that any complaint concerning the registrant may be directed to:

(1) If the complaint involves an alleged violation of this chapter, the Secretary of State; or

(2) If the complaint involves an allegation that the registrant is engaged in the unauthorized practice of law, the office of Bar Counsel of the State Bar of Nevada,

with the toll-free telephone number and Internet address for making the complaint.

(f) State the date of the client s signature on the contract, if the client agrees to the terms of the contract.

3. A contract between a registrant and a client that does not comply with any requirement of this section is voidable by the client.

(Added to NRS by 2013, 3471, effective March 1, 2014)



NRS 240A.200 - Information required on all documents prepared for client. [Effective March 1, 2014.]

Any document prepared for a client by a registrant must include, below any required signature of the client, the name, business address and telephone number and registration number of the registrant.

(Added to NRS by 2013, 3472, effective March 1, 2014)



NRS 240A.210 - Duties of registrant concerning documents of client. [Effective March 1, 2014.]

1. A registrant shall take reasonable measures to safeguard from loss or damage any document provided to the registrant by a client in connection with services rendered by the registrant.

2. Except as otherwise provided in subsection 3, a registrant shall immediately return to a client any original document provided by the client:

(a) Upon the request of the client;

(b) If the contract required by NRS 240A.190 is not signed or is cancelled for any reason; or

(c) If the document is no longer needed for the services rendered by the registrant.

3. If a copy of any original document provided by a client is sufficient for the purposes of a legal matter, the registrant shall make or cause to be made a copy of the original document and immediately return the original to the client.

4. The duties of a registrant pursuant to this section are not affected by a dispute existing between the registrant and the client over the registrant s fees or costs.

(Added to NRS by 2013, 3472, effective March 1, 2014)



NRS 240A.220 - Duty of registrant to provide copy of client s file to governmental entities; retention and destruction of copies of documents. [Effective March 1, 2014.]

1. Upon the presentation to a registrant of a written form of authorization signed by a client, the registrant shall provide a complete copy of the client s file to an agent or employee of the Secretary of State or the Attorney General, or to an agent or employee of a law enforcement agency, without the necessity of a warrant or subpoena.

2. A registrant shall retain a copy of any document prepared for a client for not less than 3 years after the date of the last service performed for the client. At the end of that period, unless the client requests that the document be given to the client, the document may be destroyed by the registrant. Any method of destruction used by a registrant must ensure the complete and confidential destruction of the document.

(Added to NRS by 2013, 3472, effective March 1, 2014)



NRS 240A.230 - Receipt for client s payment to registrant; required information on receipt. [Effective March 1, 2014.]

A registrant shall provide a signed receipt to a client for each payment made to the registrant by the client. The receipt must be printed or typewritten on the letterhead of the registrant and must include the name, business address and telephone number, registration number and taxpayer identification number of the registrant.

(Added to NRS by 2013, 3472, effective March 1, 2014)



NRS 240A.240 - Prohibited acts by registrant. [Effective March 1, 2014.]

A registrant shall not:

1. After the date of the last service performed for a client, retain any fees or costs for services not performed or costs not incurred.

2. Make, orally or in writing:

(a) A promise of the result to be obtained by the filing or submission of any document, unless the registrant has some basis in fact for making the promise;

(b) A statement that the registrant has some special influence with or is able to obtain special treatment from the court or agency with which a document is to be filed or submitted; or

(c) A false or misleading statement to a client if the registrant knows that the statement is false or misleading or knows that the registrant lacks a sufficient basis for making the statement.

3. In any advertisement or written description of the registrant or the services provided by the registrant, or on any letterhead or business card of the registrant, use the term legal aid, legal services, law office, notary public, notary, licensed, attorney, lawyer or any similar term, in English or in any other language, which implies that the registrant:

(a) Offers services without charge if the registrant does not do so; or

(b) Is an attorney authorized to practice law in this State.

4. Negotiate with another person concerning the rights or responsibilities of a client, communicate the position of a client to another person or convey the position of another person to a client.

5. Appear on behalf of a client in a court proceeding or other formal adjudicative proceeding, unless the registrant is ordered to appear by the court or presiding officer.

6. Provide any advice, explanation, opinion or recommendation to a client about possible legal rights, remedies, defenses, options or the selection of documents or strategies, except that a registrant may provide to a client published factual information, written or approved by an attorney, relating to legal procedures, rights or obligations.

7. Seek or obtain from a client a waiver of any provision of this chapter. Any such waiver is contrary to public policy and void.

(Added to NRS by 2013, 3472, effective March 1, 2014)



NRS 240A.250 - Regulations of Secretary of State; establishment of toll-free telephone number for complaints. [Effective March 1, 2014.]

1. In addition to the regulations which the Secretary of State is required to adopt pursuant to this chapter, the Secretary of State may adopt any other regulations necessary to carry out the provisions of this chapter.

2. The Secretary of State shall:

(a) Establish a toll-free telephone number which may be used by any person to make a complaint about a registrant or an alleged violation of this chapter.

(b) Post on the Internet website of the Secretary of State information concerning making such a complaint, which must include the telephone number established pursuant to paragraph (a).

(Added to NRS by 2013, 3473, effective March 1, 2014)



NRS 240A.260 - Investigation by Secretary of State of alleged violation; permissible actions upon determining that violation has occurred. [Effective March 1, 2014.]

1. If the Secretary of State obtains information that a provision of this chapter or a regulation or order adopted or issued pursuant thereto has been violated by a registrant or another person, the Secretary of State may conduct or cause to be conducted an investigation of the alleged violation.

2. If, after investigation, the Secretary of State determines that a violation has occurred, the Secretary of State may:

(a) Serve, by certified mail addressed to the person who has committed the violation, a written order directing the person to cease and desist from the conduct constituting the violation. The order must notify the person that any willful violation of the order may subject the person to prosecution and criminal penalties pursuant to NRS 240A.290.

(b) If a registrant has committed the violation, begin proceedings pursuant to NRS 240A.270 to revoke or suspend the registration of the registrant.

(c) Refer the alleged violation to the Attorney General or a district attorney for commencement of a civil action against the person pursuant to NRS 240A.280.

(d) Refer the alleged violation to the Attorney General or a district attorney for prosecution of the person pursuant to NRS 240A.290.

(e) Take any combination of the actions described in this subsection.

(Added to NRS by 2013, 3473, effective March 1, 2014)



NRS 240A.270 - Denial, suspension, revocation or refusal to renew registration. [Effective March 1, 2014.]

1. The Secretary of State may deny, suspend, revoke or refuse to renew the registration of any person who violates a provision of this chapter or a regulation or order adopted or issued pursuant thereto. Except as otherwise provided in subsection 2, a suspension or revocation may be imposed only after a hearing.

2. The Secretary of State shall immediately revoke the registration of a registrant upon the receipt of an official document or record showing:

(a) The entry of a judgment or conviction; or

(b) The occurrence of any other event,

that would disqualify the registrant from registration pursuant to subsection 2 of NRS 240A.100.

(Added to NRS by 2013, 3474, effective March 1, 2014)



NRS 240A.280 - Civil actions brought by Attorney General or district attorney. [Effective March 1, 2014.]

1. Upon referral by the Secretary of State, the Attorney General or the district attorney of the county in which the defendant resides or maintains a place of business may bring an action in the name of the State of Nevada in a court of competent jurisdiction:

(a) For injunctive relief against any person who violates or threatens to violate a provision of this chapter or a regulation or order adopted or issued pursuant thereto;

(b) For the recovery of a civil penalty against the defendant of not less than $100 or more than $5,000 for each such violation;

(c) For an order directing restitution to be made by the defendant to any person who suffers pecuniary loss as a result of such a violation; or

(d) For any combination of the remedies described in this subsection.

2. Any civil penalty recovered pursuant to this section must be paid to the Secretary of State and deposited in the State General Fund.

3. If the court determines that the State of Nevada is the prevailing party in an action brought pursuant to this section, the court shall award the State the costs of suit and reasonable attorney s fees incurred in the action.

(Added to NRS by 2013, 3474, effective March 1, 2014)



NRS 240A.290 - Criminal penalties; restitution. [Effective March 1, 2014.]

1. A person who willfully violates a provision of this chapter or a regulation or order adopted or issued pursuant thereto:

(a) For the first offense within the immediately preceding 5 years, is guilty of a misdemeanor.

(b) For a second or subsequent offense within the immediately preceding 5 years, is guilty of a gross misdemeanor and shall be punished by imprisonment in the county jail for not more than 1 year, or by a fine of not more than $10,000, or by both fine and imprisonment.

2. In addition to the penalties prescribed by subsection 1, the court may order a person described in that subsection to pay restitution to any person who has suffered a pecuniary loss as a result of the violation.

3. For the purposes of subsections 1 and 2, evidence that a person has been served with an order by the Secretary of State pursuant to NRS 240A.260 before the date of the alleged violation is evidence that the alleged violation is intentional if it involves a repetition or a continuation of conduct of the kind described in the order.

(Added to NRS by 2013, 3474, effective March 1, 2014)



NRS 240A.300 - Private actions; recovery of double damages. [Effective March 1, 2014.]

Notwithstanding the provisions of NRS 240A.260 to 240A.290, inclusive, any person who suffers a pecuniary loss as a result of a violation of this chapter or a regulation or order adopted or issued pursuant thereto by a registrant or other person may bring an action against that person in any court of competent jurisdiction and may recover the sum of $500 or twice the amount of the pecuniary loss sustained, whichever is greater. If the court determines that the plaintiff is the prevailing party in an action brought pursuant to this section, the court shall award the plaintiff the costs of suit and reasonable attorney s fees incurred in the action.

(Added to NRS by 2013, 3475, effective March 1, 2014)



NRS 240A.310 - Effect of provisions of chapter. [Effective March 1, 2014.]

The provisions of this chapter do not:

1. Authorize the practice of law by any person who is not an active member of the State Bar of Nevada or otherwise authorized to practice law in this State; or

2. Prohibit a person from representing or otherwise acting for himself or herself in a legal matter without the services of an attorney.

(Added to NRS by 2013, 3475, effective March 1, 2014)






Chapter 241 - Meetings of State and Local Agencies

NRS 241.010 - Legislative declaration and intent; requirements for meetings held by teleconference or videoconference.

1. In enacting this chapter, the Legislature finds and declares that all public bodies exist to aid in the conduct of the people s business. It is the intent of the law that their actions be taken openly and that their deliberations be conducted openly.

2. If any member of a public body is present by means of teleconference or videoconference at any meeting of the public body, the public body shall ensure that all the members of the public body and the members of the public who are present at the meeting can hear or observe and participate in the meeting.

(Added to NRS by 1960, 25; A 1977, 1099; 2013, 727)



NRS 241.015 - Definitions.

As used in this chapter, unless the context otherwise requires:

1. Action means:

(a) A decision made by a majority of the members present, whether in person or by means of electronic communication, during a meeting of a public body;

(b) A commitment or promise made by a majority of the members present, whether in person or by means of electronic communication, during a meeting of a public body;

(c) If a public body may have a member who is not an elected official, an affirmative vote taken by a majority of the members present, whether in person or by means of electronic communication, during a meeting of the public body; or

(d) If all the members of a public body must be elected officials, an affirmative vote taken by a majority of all the members of the public body.

2. Deliberate means collectively to examine, weigh and reflect upon the reasons for or against the action. The term includes, without limitation, the collective discussion or exchange of facts preliminary to the ultimate decision.

3. Meeting :

(a) Except as otherwise provided in paragraph (b), means:

(1) The gathering of members of a public body at which a quorum is present, whether in person or by means of electronic communication, to deliberate toward a decision or to take action on any matter over which the public body has supervision, control, jurisdiction or advisory power.

(2) Any series of gatherings of members of a public body at which:

(I) Less than a quorum is present, whether in person or by means of electronic communication, at any individual gathering;

(II) The members of the public body attending one or more of the gatherings collectively constitute a quorum; and

(III) The series of gatherings was held with the specific intent to avoid the provisions of this chapter.

(b) Does not include a gathering or series of gatherings of members of a public body, as described in paragraph (a), at which a quorum is actually or collectively present, whether in person or by means of electronic communication:

(1) Which occurs at a social function if the members do not deliberate toward a decision or take action on any matter over which the public body has supervision, control, jurisdiction or advisory power.

(2) To receive information from the attorney employed or retained by the public body regarding potential or existing litigation involving a matter over which the public body has supervision, control, jurisdiction or advisory power and to deliberate toward a decision on the matter, or both.

4. Except as otherwise provided in NRS 241.016, public body means:

(a) Any administrative, advisory, executive or legislative body of the State or a local government consisting of at least two persons which expends or disburses or is supported in whole or in part by tax revenue or which advises or makes recommendations to any entity which expends or disburses or is supported in whole or in part by tax revenue, including, but not limited to, any board, commission, committee, subcommittee or other subsidiary thereof and includes an educational foundation as defined in subsection 3 of NRS 388.750 and a university foundation as defined in subsection 3 of NRS 396.405, if the administrative, advisory, executive or legislative body is created by:

(1) The Constitution of this State;

(2) Any statute of this State;

(3) A city charter and any city ordinance which has been filed or recorded as required by the applicable law;

(4) The Nevada Administrative Code;

(5) A resolution or other formal designation by such a body created by a statute of this State or an ordinance of a local government;

(6) An executive order issued by the Governor; or

(7) A resolution or an action by the governing body of a political subdivision of this State;

(b) Any board, commission or committee consisting of at least two persons appointed by:

(1) The Governor or a public officer who is under the direction of the Governor, if the board, commission or committee has at least two members who are not employees of the Executive Department of the State Government;

(2) An entity in the Executive Department of the State Government consisting of members appointed by the Governor, if the board, commission or committee otherwise meets the definition of a public body pursuant to this subsection; or

(3) A public officer who is under the direction of an agency or other entity in the Executive Department of the State Government consisting of members appointed by the Governor, if the board, commission or committee has at least two members who are not employed by the public officer or entity; and

(c) A limited-purpose association that is created for a rural agricultural residential common-interest community as defined in subsection 6 of NRS 116.1201.

5. Quorum means a simple majority of the constituent membership of a public body or another proportion established by law.

(Added to NRS by 1977, 1098; A 1993, 2308, 2624; 1995, 716, 1608; 2001, 1123, 1836; 2009, 2214; 2011, 2384; 2013, 727)



NRS 241.016 - Application of chapter; exempt meetings and proceedings; specific exceptions; circumvention of chapter.

1. The meetings of a public body that are quasi-judicial in nature are subject to the provisions of this chapter.

2. The following are exempt from the requirements of this chapter:

(a) The Legislature of the State of Nevada.

(b) Judicial proceedings, including, without limitation, proceedings before the Commission on Judicial Selection and, except as otherwise provided in NRS 1.4687, the Commission on Judicial Discipline.

(c) Meetings of the State Board of Parole Commissioners when acting to grant, deny, continue or revoke the parole of a prisoner or to establish or modify the terms of the parole of a prisoner.

3. Any provision of law which:

(a) Provides that any meeting, hearing or other proceeding is not subject to the provisions of this chapter; or

(b) Otherwise authorizes or requires a closed meeting, hearing or proceeding,

prevails over the general provisions of this chapter.

4. The exceptions provided to this chapter, and electronic communication, must not be used to circumvent the spirit or letter of this chapter to deliberate or act, outside of an open and public meeting, upon a matter over which the public body has supervision, control, jurisdiction or advisory powers.

(Added to NRS by 2013, 726)



NRS 241.017 - Board of Regents to establish requirements for student governments.

The Board of Regents of the University of Nevada shall establish for the student governments within the Nevada System of Higher Education requirements equivalent to those of this chapter and shall provide for their enforcement.

(Added to NRS by 1983, 1013; A 1993, 369) (Substituted in revision for NRS 241.038)



NRS 241.020 - Meetings to be open and public; limitations on closure of meetings; notice of meetings; copy of materials; exceptions. [Effective through December 31, 2013.]

1. Except as otherwise provided by specific statute, all meetings of public bodies must be open and public, and all persons must be permitted to attend any meeting of these public bodies. A meeting that is closed pursuant to a specific statute may only be closed to the extent specified in the statute allowing the meeting to be closed. All other portions of the meeting must be open and public, and the public body must comply with all other provisions of this chapter to the extent not specifically precluded by the specific statute. Public officers and employees responsible for these meetings shall make reasonable efforts to assist and accommodate persons with physical disabilities desiring to attend.

2. Except in an emergency, written notice of all meetings must be given at least 3 working days before the meeting. The notice must include:

(a) The time, place and location of the meeting.

(b) A list of the locations where the notice has been posted.

(c) The name and contact information for the person designated by the public body from whom a member of the public may request the supporting material for the meeting described in subsection 5 and a list of the locations where the supporting material is available to the public.

(d) An agenda consisting of:

(1) A clear and complete statement of the topics scheduled to be considered during the meeting.

(2) A list describing the items on which action may be taken and clearly denoting that action may be taken on those items by placing the term for possible action next to the appropriate item or, if the item is placed on the agenda pursuant to NRS 241.0365, by placing the term for possible corrective action next to the appropriate item.

(3) Periods devoted to comments by the general public, if any, and discussion of those comments. Comments by the general public must be taken:

(I) At the beginning of the meeting before any items on which action may be taken are heard by the public body and again before the adjournment of the meeting; or

(II) After each item on the agenda on which action may be taken is discussed by the public body, but before the public body takes action on the item.

The provisions of this subparagraph do not prohibit a public body from taking comments by the general public in addition to what is required pursuant to sub-subparagraph (I) or (II). Regardless of whether a public body takes comments from the general public pursuant to sub-subparagraph (I) or (II), the public body must allow the general public to comment on any matter that is not specifically included on the agenda as an action item at some time before adjournment of the meeting. No action may be taken upon a matter raised during a period devoted to comments by the general public until the matter itself has been specifically included on an agenda as an item upon which action may be taken pursuant to subparagraph (2).

(4) If any portion of the meeting will be closed to consider the character, alleged misconduct or professional competence of a person, the name of the person whose character, alleged misconduct or professional competence will be considered.

(5) If, during any portion of the meeting, the public body will consider whether to take administrative action against a person, the name of the person against whom administrative action may be taken.

(6) Notification that:

(I) Items on the agenda may be taken out of order;

(II) The public body may combine two or more agenda items for consideration; and

(III) The public body may remove an item from the agenda or delay discussion relating to an item on the agenda at any time.

(7) Any restrictions on comments by the general public. Any such restrictions must be reasonable and may restrict the time, place and manner of the comments, but may not restrict comments based upon viewpoint.

3. Minimum public notice is:

(a) Posting a copy of the notice at the principal office of the public body or, if there is no principal office, at the building in which the meeting is to be held, and at not less than three other separate, prominent places within the jurisdiction of the public body not later than 9 a.m. of the third working day before the meeting; and

(b) Providing a copy of the notice to any person who has requested notice of the meetings of the public body. A request for notice lapses 6 months after it is made. The public body shall inform the requester of this fact by enclosure with, notation upon or text included within the first notice sent. The notice must be:

(1) Delivered to the postal service used by the public body not later than 9 a.m. of the third working day before the meeting for transmittal to the requester by regular mail; or

(2) If feasible for the public body and the requester has agreed to receive the public notice by electronic mail, transmitted to the requester by electronic mail sent not later than 9 a.m. of the third working day before the meeting.

4. If a public body maintains a website on the Internet or its successor, the public body shall post notice of each of its meetings on its website unless the public body is unable to do so because of technical problems relating to the operation or maintenance of its website. Notice posted pursuant to this subsection is supplemental to and is not a substitute for the minimum public notice required pursuant to subsection 3. The inability of a public body to post notice of a meeting pursuant to this subsection as a result of technical problems with its website shall not be deemed to be a violation of the provisions of this chapter.

5. Upon any request, a public body shall provide, at no charge, at least one copy of:

(a) An agenda for a public meeting;

(b) A proposed ordinance or regulation which will be discussed at the public meeting; and

(c) Subject to the provisions of subsection 6 or 7, as applicable, any other supporting material provided to the members of the public body for an item on the agenda, except materials:

(1) Submitted to the public body pursuant to a nondisclosure or confidentiality agreement which relates to proprietary information;

(2) Pertaining to the closed portion of such a meeting of the public body; or

(3) Declared confidential by law, unless otherwise agreed to by each person whose interest is being protected under the order of confidentiality.

The public body shall make at least one copy of the documents described in paragraphs (a), (b) and (c) available to the public at the meeting to which the documents pertain. As used in this subsection, proprietary information has the meaning ascribed to it in NRS 332.025.

6. A copy of supporting material required to be provided upon request pursuant to paragraph (c) of subsection 5 must be:

(a) If the supporting material is provided to the members of the public body before the meeting, made available to the requester at the time the material is provided to the members of the public body; or

(b) If the supporting material is provided to the members of the public body at the meeting, made available at the meeting to the requester at the same time the material is provided to the members of the public body.

If the requester has agreed to receive the information and material set forth in subsection 5 by electronic mail, the public body shall, if feasible, provide the information and material by electronic mail.

7. The governing body of a county or city whose population is 45,000 or more shall post the supporting material described in paragraph (c) of subsection 5 to its website not later than the time the material is provided to the members of the governing body or, if the supporting material is provided to the members of the governing body at a meeting, not later than 24 hours after the conclusion of the meeting. Such posting is supplemental to the right of the public to request the supporting material pursuant to subsection 5. The inability of the governing body, as a result of technical problems with its website, to post supporting material pursuant to this subsection shall not be deemed to be a violation of the provisions of this chapter.

8. A public body may provide the public notice, information or supporting material required by this section by electronic mail. Except as otherwise provided in this subsection, if a public body makes such notice, information or supporting material available by electronic mail, the public body shall inquire of a person who requests the notice, information or supporting material if the person will accept receipt by electronic mail. If a public body is required to post the public notice, information or supporting material on its website pursuant to this section, the public body shall inquire of a person who requests the notice, information or supporting material if the person will accept by electronic mail a link to the posting on the website when the documents are made available. The inability of a public body, as a result of technical problems with its electronic mail system, to provide a public notice, information or supporting material or a link to a website required by this section to a person who has agreed to receive such notice, information, supporting material or link by electronic mail shall not be deemed to be a violation of the provisions of this chapter.

9. As used in this section, emergency means an unforeseen circumstance which requires immediate action and includes, but is not limited to:

(a) Disasters caused by fire, flood, earthquake or other natural causes; or

(b) Any impairment of the health and safety of the public.

(Added to NRS by 1960, 25; A 1977, 1099, 1109; 1979, 97; 1989, 570; 1991, 785; 1993, 1356, 2636; 1995, 562, 1608; 2001, 2395; 2003, 488; 2005, 2243; 2007, 1122; 2009, 2288; 2011, 2386, 2838; 2013, 729)

NRS 241.020 Meetings to be open and public; limitations on closure of meetings; notice of meetings; copy of materials; exceptions. [Effective January 1, 2014.]

1. Except as otherwise provided by specific statute, all meetings of public bodies must be open and public, and all persons must be permitted to attend any meeting of these public bodies. A meeting that is closed pursuant to a specific statute may only be closed to the extent specified in the statute allowing the meeting to be closed. All other portions of the meeting must be open and public, and the public body must comply with all other provisions of this chapter to the extent not specifically precluded by the specific statute. Public officers and employees responsible for these meetings shall make reasonable efforts to assist and accommodate persons with physical disabilities desiring to attend.

2. Except in an emergency, written notice of all meetings must be given at least 3 working days before the meeting. The notice must include:

(a) The time, place and location of the meeting.

(b) A list of the locations where the notice has been posted.

(c) The name and contact information for the person designated by the public body from whom a member of the public may request the supporting material for the meeting described in subsection 5 and a list of the locations where the supporting material is available to the public.

(d) An agenda consisting of:

(1) A clear and complete statement of the topics scheduled to be considered during the meeting.

(2) A list describing the items on which action may be taken and clearly denoting that action may be taken on those items by placing the term for possible action next to the appropriate item or, if the item is placed on the agenda pursuant to NRS 241.0365, by placing the term for possible corrective action next to the appropriate item.

(3) Periods devoted to comments by the general public, if any, and discussion of those comments. Comments by the general public must be taken:

(I) At the beginning of the meeting before any items on which action may be taken are heard by the public body and again before the adjournment of the meeting; or

(II) After each item on the agenda on which action may be taken is discussed by the public body, but before the public body takes action on the item.

The provisions of this subparagraph do not prohibit a public body from taking comments by the general public in addition to what is required pursuant to sub-subparagraph (I) or (II). Regardless of whether a public body takes comments from the general public pursuant to sub-subparagraph (I) or (II), the public body must allow the general public to comment on any matter that is not specifically included on the agenda as an action item at some time before adjournment of the meeting. No action may be taken upon a matter raised during a period devoted to comments by the general public until the matter itself has been specifically included on an agenda as an item upon which action may be taken pursuant to subparagraph (2).

(4) If any portion of the meeting will be closed to consider the character, alleged misconduct or professional competence of a person, the name of the person whose character, alleged misconduct or professional competence will be considered.

(5) If, during any portion of the meeting, the public body will consider whether to take administrative action against a person, the name of the person against whom administrative action may be taken.

(6) Notification that:

(I) Items on the agenda may be taken out of order;

(II) The public body may combine two or more agenda items for consideration; and

(III) The public body may remove an item from the agenda or delay discussion relating to an item on the agenda at any time.

(7) Any restrictions on comments by the general public. Any such restrictions must be reasonable and may restrict the time, place and manner of the comments, but may not restrict comments based upon viewpoint.

3. Minimum public notice is:

(a) Posting a copy of the notice at the principal office of the public body or, if there is no principal office, at the building in which the meeting is to be held, and at not less than three other separate, prominent places within the jurisdiction of the public body not later than 9 a.m. of the third working day before the meeting;

(b) Posting the notice on the official website of the State pursuant to NRS 232.2175 not later than 9 a.m. of the third working day before the meeting is to be held, unless the public body is unable to do so because of technical problems relating to the operation or maintenance of the official website of the State; and

(c) Providing a copy of the notice to any person who has requested notice of the meetings of the public body. A request for notice lapses 6 months after it is made. The public body shall inform the requester of this fact by enclosure with, notation upon or text included within the first notice sent. The notice must be:

(1) Delivered to the postal service used by the public body not later than 9 a.m. of the third working day before the meeting for transmittal to the requester by regular mail; or

(2) If feasible for the public body and the requester has agreed to receive the public notice by electronic mail, transmitted to the requester by electronic mail sent not later than 9 a.m. of the third working day before the meeting.

4. If a public body maintains a website on the Internet or its successor, the public body shall post notice of each of its meetings on its website unless the public body is unable to do so because of technical problems relating to the operation or maintenance of its website. Notice posted pursuant to this subsection is supplemental to and is not a substitute for the minimum public notice required pursuant to subsection 3. The inability of a public body to post notice of a meeting pursuant to this subsection as a result of technical problems with its website shall not be deemed to be a violation of the provisions of this chapter.

5. Upon any request, a public body shall provide, at no charge, at least one copy of:

(a) An agenda for a public meeting;

(b) A proposed ordinance or regulation which will be discussed at the public meeting; and

(c) Subject to the provisions of subsection 6 or 7, as applicable, any other supporting material provided to the members of the public body for an item on the agenda, except materials:

(1) Submitted to the public body pursuant to a nondisclosure or confidentiality agreement which relates to proprietary information;

(2) Pertaining to the closed portion of such a meeting of the public body; or

(3) Declared confidential by law, unless otherwise agreed to by each person whose interest is being protected under the order of confidentiality.

The public body shall make at least one copy of the documents described in paragraphs (a), (b) and (c) available to the public at the meeting to which the documents pertain. As used in this subsection, proprietary information has the meaning ascribed to it in NRS 332.025.

6. A copy of supporting material required to be provided upon request pursuant to paragraph (c) of subsection 5 must be:

(a) If the supporting material is provided to the members of the public body before the meeting, made available to the requester at the time the material is provided to the members of the public body; or

(b) If the supporting material is provided to the members of the public body at the meeting, made available at the meeting to the requester at the same time the material is provided to the members of the public body.

If the requester has agreed to receive the information and material set forth in subsection 5 by electronic mail, the public body shall, if feasible, provide the information and material by electronic mail.

7. The governing body of a county or city whose population is 45,000 or more shall post the supporting material described in paragraph (c) of subsection 5 to its website not later than the time the material is provided to the members of the governing body or, if the supporting material is provided to the members of the governing body at a meeting, not later than 24 hours after the conclusion of the meeting. Such posting is supplemental to the right of the public to request the supporting material pursuant to subsection 5. The inability of the governing body, as a result of technical problems with its website, to post supporting material pursuant to this subsection shall not be deemed to be a violation of the provisions of this chapter.

8. A public body may provide the public notice, information or supporting material required by this section by electronic mail. Except as otherwise provided in this subsection, if a public body makes such notice, information or supporting material available by electronic mail, the public body shall inquire of a person who requests the notice, information or supporting material if the person will accept receipt by electronic mail. If a public body is required to post the public notice, information or supporting material on its website pursuant to this section, the public body shall inquire of a person who requests the notice, information or supporting material if the person will accept by electronic mail a link to the posting on the website when the documents are made available. The inability of a public body, as a result of technical problems with its electronic mail system, to provide a public notice, information or supporting material or a link to a website required by this section to a person who has agreed to receive such notice, information, supporting material or link by electronic mail shall not be deemed to be a violation of the provisions of this chapter.

9. As used in this section, emergency means an unforeseen circumstance which requires immediate action and includes, but is not limited to:

(a) Disasters caused by fire, flood, earthquake or other natural causes; or

(b) Any impairment of the health and safety of the public.

(Added to NRS by 1960, 25; A 1977, 1099, 1109; 1979, 97; 1989, 570; 1991, 785; 1993, 1356, 2636; 1995, 562, 1608; 2001, 2395; 2003, 488; 2005, 2243; 2007, 1122; 2009, 2288; 2011, 2386, 2838; 2013, 729, 1884, effective January 1, 2014)



NRS 241.025 - Designee of member of public body not allowed; exception.

1. A member of a public body may not designate a person to attend a meeting of the public body in the place of the member unless such designation is expressly authorized by the legal authority pursuant to which the public body was created. Any such designation must be made in writing or made on the record at a meeting of the public body.

2. A person designated pursuant to subsection 1:

(a) Shall be deemed to be a member of the public body for the purposes of determining a quorum at the meeting; and

(b) Is entitled to exercise the same powers as the regular members of the public body at the meeting.

(Added to NRS by 2013, 726)



NRS 241.030 - Exceptions to requirement for open and public meetings; waiver of closure of meeting by certain persons.

1. Except as otherwise provided in this section and NRS 241.031 and 241.033, a public body may hold a closed meeting to:

(a) Consider the character, alleged misconduct, professional competence, or physical or mental health of a person.

(b) Prepare, revise, administer or grade examinations that are conducted by or on behalf of the public body.

(c) Consider an appeal by a person of the results of an examination that was conducted by or on behalf of the public body, except that any action on the appeal must be taken in an open meeting and the identity of the appellant must remain confidential.

2. A person whose character, alleged misconduct, professional competence, or physical or mental health will be considered by a public body during a meeting may waive the closure of the meeting and request that the meeting or relevant portion thereof be open to the public. A request described in this subsection:

(a) May be made at any time before or during the meeting; and

(b) Must be honored by the public body unless the consideration of the character, alleged misconduct, professional competence, or physical or mental health of the requester involves the appearance before the public body of another person who does not desire that the meeting or relevant portion thereof be open to the public.

3. A public body may close a meeting pursuant to subsection 1 upon a motion which specifies:

(a) The nature of the business to be considered; and

(b) The statutory authority pursuant to which the public body is authorized to close the meeting.

4. This chapter does not:

(a) Prevent the removal of any person who willfully disrupts a meeting to the extent that its orderly conduct is made impractical.

(b) Prevent the exclusion of witnesses from a public or closed meeting during the examination of another witness.

(c) Require that any meeting be closed to the public.

(d) Permit a closed meeting for the discussion of the appointment of any person to public office or as a member of a public body.

(Added to NRS by 1960, 25; A 1977, 1100; 1983, 331; 1993, 2637; 2005, 977, 2244; 2011, 2384; 2013, 732)



NRS 241.031 - Meeting to consider character, misconduct or competence of elected member of public body or certain public officers.

1. Except as otherwise provided in subsection 2, a public body shall not hold a closed meeting to consider the character, alleged misconduct or professional competence of:

(a) An elected member of a public body; or

(b) A person who is an appointed public officer or who serves at the pleasure of a public body as a chief executive or administrative officer or in a comparable position, including, without limitation, a president of a university, state college or community college within the Nevada System of Higher Education, a superintendent of a county school district, a county manager and a city manager.

2. The prohibition set forth in subsection 1 does not apply if the consideration of the character, alleged misconduct or professional competence of the person does not pertain to his or her role as an elected member of a public body or an appointed public officer or other officer described in paragraph (b) of subsection 1, as applicable.

(Added to NRS by 1993, 2636; A 2005, 2245)



NRS 241.033 - Meeting to consider character, misconduct, competence or health of person or to consider appeal of results of examination: Written notice to person required; exception; public body required to allow person whose character, misconduct, competence or health is to be considered to attend with representative and to present evidence; attendance of additional persons; copy of record.

1. Except as otherwise provided in subsection 7, a public body shall not hold a meeting to consider the character, alleged misconduct, professional competence, or physical or mental health of any person or to consider an appeal by a person of the results of an examination conducted by or on behalf of the public body unless it has:

(a) Given written notice to that person of the time and place of the meeting; and

(b) Received proof of service of the notice.

2. The written notice required pursuant to subsection 1:

(a) Except as otherwise provided in subsection 3, must be:

(1) Delivered personally to that person at least 5 working days before the meeting; or

(2) Sent by certified mail to the last known address of that person at least 21 working days before the meeting.

(b) May, with respect to a meeting to consider the character, alleged misconduct, professional competence, or physical or mental health of a person, include an informational statement setting forth that the public body may, without further notice, take administrative action against the person if the public body determines that such administrative action is warranted after considering the character, alleged misconduct, professional competence, or physical or mental health of the person.

(c) Must include:

(1) A list of the general topics concerning the person that will be considered by the public body during the closed meeting; and

(2) A statement of the provisions of subsection 4, if applicable.

3. The Nevada Athletic Commission is exempt from the requirements of subparagraphs (1) and (2) of paragraph (a) of subsection 2, but must give written notice of the time and place of the meeting and must receive proof of service of the notice before the meeting may be held.

4. If a public body holds a closed meeting or closes a portion of a meeting to consider the character, alleged misconduct, professional competence, or physical or mental health of a person, the public body must allow that person to:

(a) Attend the closed meeting or that portion of the closed meeting during which the character, alleged misconduct, professional competence, or physical or mental health of the person is considered;

(b) Have an attorney or other representative of the person s choosing present with the person during the closed meeting; and

(c) Present written evidence, provide testimony and present witnesses relating to the character, alleged misconduct, professional competence, or physical or mental health of the person to the public body during the closed meeting.

5. Except as otherwise provided in subsection 4, with regard to the attendance of persons other than members of the public body and the person whose character, alleged misconduct, professional competence, physical or mental health or appeal of the results of an examination is considered, the chair of the public body may at any time before or during a closed meeting:

(a) Determine which additional persons, if any, are allowed to attend the closed meeting or portion thereof; or

(b) Allow the members of the public body to determine, by majority vote, which additional persons, if any, are allowed to attend the closed meeting or portion thereof.

6. A public body shall provide a copy of any record of a closed meeting prepared pursuant to NRS 241.035, upon the request of any person who received written notice of the closed meeting pursuant to subsection 1.

7. For the purposes of this section:

(a) A meeting held to consider an applicant for employment is not subject to the notice requirements otherwise imposed by this section.

(b) Casual or tangential references to a person or the name of a person during a closed meeting do not constitute consideration of the character, alleged misconduct, professional competence, or physical or mental health of the person.

(Added to NRS by 1993, 2636; A 2005, 977, 2246, 2248; 2011, 2388)



NRS 241.034 - Meeting to consider administrative action against person or acquisition of real property by exercise of power of eminent domain: Written notice required; exception.

1. Except as otherwise provided in subsection 3:

(a) A public body shall not consider at a meeting whether to:

(1) Take administrative action against a person; or

(2) Acquire real property owned by a person by the exercise of the power of eminent domain,

unless the public body has given written notice to that person of the time and place of the meeting.

(b) The written notice required pursuant to paragraph (a) must be:

(1) Delivered personally to that person at least 5 working days before the meeting; or

(2) Sent by certified mail to the last known address of that person at least 21 working days before the meeting.

A public body must receive proof of service of the written notice provided to a person pursuant to this section before the public body may consider a matter set forth in paragraph (a) relating to that person at a meeting.

2. The written notice provided in this section is in addition to the notice of the meeting provided pursuant to NRS 241.020.

3. The written notice otherwise required pursuant to this section is not required if:

(a) The public body provided written notice to the person pursuant to NRS 241.033 before holding a meeting to consider the character, alleged misconduct, professional competence, or physical or mental health of the person; and

(b) The written notice provided pursuant to NRS 241.033 included the informational statement described in paragraph (b) of subsection 2 of that section.

4. For the purposes of this section, real property shall be deemed to be owned only by the natural person or entity listed in the records of the county in which the real property is located to whom or which tax bills concerning the real property are sent.

(Added to NRS by 2001, 1835; A 2001 Special Session, 155; 2005, 2247)



NRS 241.035 - Public meetings: Minutes; aural and visual reproduction; transcripts.

1. Each public body shall keep written minutes of each of its meetings, including:

(a) The date, time and place of the meeting.

(b) Those members of the public body who were present, whether in person or by means of electronic communication, and those who were absent.

(c) The substance of all matters proposed, discussed or decided and, at the request of any member, a record of each member s vote on any matter decided by vote.

(d) The substance of remarks made by any member of the general public who addresses the public body if the member of the general public requests that the minutes reflect those remarks or, if the member of the general public has prepared written remarks, a copy of the prepared remarks if the member of the general public submits a copy for inclusion.

(e) Any other information which any member of the public body requests to be included or reflected in the minutes.

2. Minutes of public meetings are public records. Minutes or audiotape recordings of the meetings must be made available for inspection by the public, and a copy of the minutes or audio recordings must be made available to a member of the public upon request at no charge, within 30 working days after the adjournment of the meeting at which taken. The minutes shall be deemed to have permanent value and must be retained by the public body for at least 5 years. Thereafter, the minutes may be transferred for archival preservation in accordance with NRS 239.080 to 239.125, inclusive. Minutes of meetings closed pursuant to:

(a) Paragraph (a) of subsection 1 of NRS 241.030 become public records when the public body determines that the matters discussed no longer require confidentiality and the person whose character, conduct, competence or health was considered has consented to their disclosure. That person is entitled to a copy of the minutes upon request whether or not they become public records.

(b) Paragraph (b) of subsection 1 of NRS 241.030 become public records when the public body determines that the matters discussed no longer require confidentiality.

(c) Paragraph (c) of subsection 1 of NRS 241.030 become public records when the public body determines that the matters considered no longer require confidentiality and the person who appealed the results of the examination has consented to their disclosure, except that the public body shall remove from the minutes any references to the real name of the person who appealed the results of the examination. That person is entitled to a copy of the minutes upon request whether or not they become public records.

3. All or part of any meeting of a public body may be recorded on audiotape or any other means of sound or video reproduction by a member of the general public if it is a public meeting so long as this in no way interferes with the conduct of the meeting.

4. Except as otherwise provided in subsection 7, a public body shall, for each of its meetings, whether public or closed, record the meeting on audiotape or another means of sound reproduction or cause the meeting to be transcribed by a court reporter who is certified pursuant to chapter 656 of NRS. If a public body makes an audio recording of a meeting or causes a meeting to be transcribed pursuant to this subsection, the audio recording or transcript:

(a) Must be retained by the public body for at least 1 year after the adjournment of the meeting at which it was recorded or transcribed;

(b) Except as otherwise provided in this section, is a public record and must be made available for inspection by the public during the time the recording or transcript is retained; and

(c) Must be made available to the Attorney General upon request.

5. The requirement set forth in subsection 2 that a public body make available a copy of the minutes or audio recording of a meeting to a member of the public upon request at no charge does not:

(a) Prohibit a court reporter who is certified pursuant to chapter 656 of NRS from charging a fee to the public body for any services relating to the transcription of a meeting; or

(b) Require a court reporter who transcribes a meeting to provide a copy of any transcript, minutes or audio recording of the meeting prepared by the court reporter to a member of the public at no charge.

6. Except as otherwise provided in subsection 7, any portion of a public meeting which is closed must also be recorded or transcribed and the recording or transcript must be retained and made available for inspection pursuant to the provisions of subsection 2 relating to records of closed meetings. Any recording or transcript made pursuant to this subsection must be made available to the Attorney General upon request.

7. If a public body makes a good faith effort to comply with the provisions of subsections 4 and 6 but is prevented from doing so because of factors beyond the public body s reasonable control, including, without limitation, a power outage, a mechanical failure or other unforeseen event, such failure does not constitute a violation of the provisions of this chapter.

(Added to NRS by 1977, 1099; A 1989, 571; 1993, 449, 2638; 2005, 978, 1404; 2013, 323, 733)



NRS 241.0353 - Absolute privilege of certain statements and testimony.

1. Any statement which is made by a member of a public body during the course of a public meeting is absolutely privileged and does not impose liability for defamation or constitute a ground for recovery in any civil action.

2. A witness who is testifying before a public body is absolutely privileged to publish defamatory matter as part of a public meeting, except that it is unlawful to misrepresent any fact knowingly when testifying before a public body.

(Added to NRS by 2005, 2242)



NRS 241.0355 - Majority of all members of public body composed solely of elected officials required to take action by vote; abstention not affirmative vote; reduction of quorum.

1. A public body that is required to be composed of elected officials only may not take action by vote unless at least a majority of all the members of the public body vote in favor of the action. For purposes of this subsection, a public body may not count an abstention as a vote in favor of an action.

2. In a county whose population is 45,000 or more, the provisions of subsection 5 of NRS 281A.420 do not apply to a public body that is required to be composed of elected officials only, unless before abstaining from the vote, the member of the public body receives and discloses the opinion of the legal counsel authorized by law to provide legal advice to the public body that the abstention is required pursuant to NRS 281A.420. The opinion of counsel must be in writing and set forth with specificity the factual circumstances and analysis leading to that conclusion.

(Added to NRS by 2001, 1123; A 2003, 818; 2011, 1155)



NRS 241.036 - Action taken in violation of chapter void.

The action of any public body taken in violation of any provision of this chapter is void.

(Added to NRS by 1983, 1012)



NRS 241.0365 - Action taken by public body to correct violation of chapter; timeliness of corrective action; effect.

1. Except as otherwise provided in subsection 4, if a public body, after providing the notice described in subsection 2, takes action in conformity with this chapter to correct an alleged violation of this chapter within 30 days after the alleged violation, the Attorney General may decide not to commence prosecution of the alleged violation if the Attorney General determines foregoing prosecution would be in the best interests of the public.

2. Except as otherwise provided in subsection 4, before taking any action to correct an alleged violation of this chapter, the public body must include an item on the agenda posted for the meeting at which the public body intends to take the corrective action in conformity with this chapter. The inclusion of an item on the agenda for a meeting of a public body pursuant to this subsection is not an admission of wrongdoing for the purposes of civil action, criminal prosecution or injunctive relief.

3. For purposes of subsection 1, the period of limitations set forth in subsection 3 of NRS 241.037 by which the Attorney General may bring suit is tolled for 30 days.

4. The provisions of this section do not prohibit a public body from taking action in conformity with this chapter to correct an alleged violation of the provisions of this chapter before the adjournment of the meeting at which the alleged violation occurs.

5. Any action taken by a public body to correct an alleged violation of this chapter by the public body is effective prospectively.

(Added to NRS by 2013, 727)



NRS 241.037 - Action by Attorney General or person denied right conferred by chapter; limitation on actions.

1. The Attorney General may sue in any court of competent jurisdiction to have an action taken by a public body declared void or for an injunction against any public body or person to require compliance with or prevent violations of the provisions of this chapter. The injunction:

(a) May be issued without proof of actual damage or other irreparable harm sustained by any person.

(b) Does not relieve any person from criminal prosecution for the same violation.

2. Any person denied a right conferred by this chapter may sue in the district court of the district in which the public body ordinarily holds its meetings or in which the plaintiff resides. A suit may seek to have an action taken by the public body declared void, to require compliance with or prevent violations of this chapter or to determine the applicability of this chapter to discussions or decisions of the public body. The court may order payment of reasonable attorney s fees and court costs to a successful plaintiff in a suit brought under this subsection.

3. Except as otherwise provided in NRS 241.0365:

(a) Any suit brought against a public body pursuant to subsection 1 or 2 to require compliance with the provisions of this chapter must be commenced within 120 days after the action objected to was taken by that public body in violation of this chapter.

(b) Any such suit brought to have an action declared void must be commenced within 60 days after the action objected to was taken.

(Added to NRS by 1983, 1012; A 1985, 147; 2013, 734)



NRS 241.039 - Enforcement by Attorney General; subpoenas; penalty for failure or refusal to comply with subpoena.

1. Except as otherwise provided in NRS 241.0365, the Attorney General shall investigate and prosecute any violation of this chapter.

2. In any investigation conducted pursuant to subsection 1, the Attorney General may issue subpoenas for the production of any relevant documents, records or materials.

3. A person who willfully fails or refuses to comply with a subpoena issued pursuant to this section is guilty of a misdemeanor.

(Added to NRS by 2011, 2384; A 2013, 734)



NRS 241.0395 - Inclusion of item acknowledging finding by Attorney General of violation by public body on next agenda of meeting of public body; effect of inclusion.

1. If the Attorney General makes findings of fact and conclusions of law that a public body has taken action in violation of any provision of this chapter, the public body must include an item on the next agenda posted for a meeting of the public body which acknowledges the findings of fact and conclusions of law. The opinion of the Attorney General must be treated as supporting material for the item on the agenda for the purposes of NRS 241.020.

2. The inclusion of an item on the agenda for a meeting of a public body pursuant to subsection 1 is not an admission of wrongdoing for the purposes of a civil action, criminal prosecution or injunctive relief.

(Added to NRS by 2011, 2384)



NRS 241.040 - Criminal and civil p enalties; members attending meeting in violation of chapter not accomplices.

1. Each member of a public body who attends a meeting of that public body where action is taken in violation of any provision of this chapter, with knowledge of the fact that the meeting is in violation thereof, is guilty of a misdemeanor.

2. Wrongful exclusion of any person or persons from a meeting is a misdemeanor.

3. A member of a public body who attends a meeting of that public body at which action is taken in violation of this chapter is not the accomplice of any other member so attending.

4. In addition to any criminal penalty imposed pursuant to this section, each member of a public body who attends a meeting of that public body where action is taken in violation of any provision of this chapter, and who participates in such action with knowledge of the violation, is subject to a civil penalty in an amount not to exceed $500. The Attorney General may recover the penalty in a civil action brought in the name of the State of Nevada in any court of competent jurisdiction. Such an action must be commenced within 1 year after the date of the action taken in violation of this chapter.

(Added to NRS by 1960, 26; A 1977, 1100; 1983, 1013; 2011, 2390)






Chapter 241A - Advisory Council for Prosecuting Attorneys

NRS 241A.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 241A.020 and 241A.030 have the meanings ascribed to them in those sections.

(Added to NRS by 1997, 3246)



NRS 241A.020 - Council defined.

Council means the Advisory Council for Prosecuting Attorneys.

(Added to NRS by 1997, 3246)



NRS 241A.030 - Prosecutor defined.

Prosecutor means:

1. The Attorney General;

2. The district attorney of a county;

3. The city attorney of an incorporated city; or

4. Any deputy attorney or other attorney or person employed by the Attorney General or a district attorney or city attorney.

(Added to NRS by 1997, 3246)



NRS 241A.040 - Creation; membership; election of officers; terms of members; vacancies; members serve without compensation; members holding public office or employed by governmental entity.

1. The Advisory Council for Prosecuting Attorneys, consisting of seven members, is hereby created. The Council consists of:

(a) The Attorney General who serves as an ex officio member of the Council;

(b) Three members who are district attorneys appointed by the governing body of the Nevada District Attorneys Association;

(c) Two members who are city attorneys of incorporated cities appointed by the governing body of the Nevada League of Cities; and

(d) One member who is employed as a peace officer by a law enforcement agency in this state appointed by the Governor.

If the Nevada District Attorneys Association or Nevada League of Cities ceases to exist, the appointment required by this subsection must be made by its successor organization or, if there is no successor organization, by the Governor.

2. The members of the Council shall elect a Chair and Vice Chair by a majority vote. After the initial election, the Chair and Vice Chair shall hold office for a term of 1 year beginning on July 1 of each year. If a vacancy occurs in the office of Chair, the members of the Council shall elect a Chair from among its members for the remainder of the unexpired term.

3. After the initial terms, each member of the Council who is appointed serves for a term of 4 years unless a member vacates the public office which qualified the member for appointment to the Council. A member of the Council who vacates his or her public office continues to serve on the Council until the member s replacement on the Council is appointed. A member may be reappointed.

4. A vacancy on the Council must be filled in the same manner as the original appointment.

5. Each member of the Council:

(a) Serves without compensation; and

(b) While engaged in the business of the Council, is entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

6. Each member of the Council who is an officer or employee of the State or a local government must be relieved from his or her duties without loss of his or her regular compensation so that the member may prepare for and attend meetings of the Council and perform any work necessary to carry out the duties of the Council in the most timely manner practicable. A state agency or local government shall not require an officer or employee who is a member of the Council to make up the time the member is absent from work to carry out his or her duties as a member, and shall not require the member to take annual vacation or compensatory time for the absence.

(Added to NRS by 1997, 3247)



NRS 241A.050 - Meetings; designation of representative; quorum; effect of membership upon holding public office or public employment.

1. The members of the Council shall meet at least quarterly and at the times and places specified by a call of the Chair or a majority of the members of the Council.

2. Except as otherwise provided in subsection 3, a member of the Council may designate in writing a person to represent the member at a meeting of the Council. A representative designated pursuant to this subsection who attends the meeting of the Council for which the representative is designated:

(a) Shall be deemed to be a member of the Council for the purpose of determining a quorum at the meeting; and

(b) May vote on any matter which is voted on by the regular members of the Council at the meeting.

3. The Attorney General may designate a representative to serve in his or her place on the Council or to attend a meeting of the Council in his or her place.

4. Four members of the Council constitute a quorum, and a quorum may exercise all the power and authority conferred on the Council.

5. Notwithstanding any other provision of law, county ordinance or city charter, a member of the Council:

(a) Is not disqualified from holding a public office or from public employment; and

(b) Does not forfeit any such public office or employment,

because of his or her membership on the Council.

(Added to NRS by 1997, 3247)



NRS 241A.060 - Executive Director: Appointment; qualifications; duties.

1. Upon the approval of all its members, the Council shall appoint an Executive Director. The Executive Director is in the unclassified service of the State and serves at the pleasure of the Council. The Executive Director must be:

(a) An attorney licensed to practice law in this State; and

(b) Appointed on the basis of:

(1) His or her professional ability and experience in conducting or supervising criminal and civil prosecutions in this State; and

(2) His or her understanding of criminal law, evidence and the rules and procedures of the courts of this State.

2. The Executive Director shall:

(a) Carry out the policies of and duties assigned to the Executive Director by the Council;

(b) Prepare and administer the budget of the Council; and

(c) Act as the nonvoting recording Secretary for the Council.

(Added to NRS by 1997, 3248)



NRS 241A.070 - General duties of Council.

The Council shall:

1. Develop and carry out a program for training and assisting prosecutors in conducting criminal and civil prosecutions in this State;

2. Coordinate the development of policies for conducting criminal and civil prosecutions in this State;

3. Coordinate the development of proposed legislation for submission to the Legislature; and

4. Authorize the payment of expenses incurred in carrying out the provisions of NRS 241A.010 to 241A.090, inclusive.

(Added to NRS by 1997, 3248)



NRS 241A.080 - Account for Advisory Council for Prosecuting Attorneys: Creation; use.

1. The account for the Advisory Council for Prosecuting Attorneys is hereby created in the State General Fund. The Council shall administer the Account.

2. The money in the Account must only be used to carry out the provisions of NRS 241A.010 to 241A.090, inclusive, and pay the expenses incurred by the Council in the discharge of its duties, including:

(a) The payment of expenses for the preparation of motions and briefs and for clerical or legal assistance that is provided to a prosecutor for a criminal or civil prosecution in this state; and

(b) Reimbursement for any extraordinary or unanticipated expenses incurred by a prosecutor as a result of conducting a criminal or civil prosecution in this state, including any expenses related to the appointment of a special prosecutor for that prosecution.

3. All claims against the Account must be paid as other claims against the State are paid.

4. The money in the Account remains in the Account and does not revert to the State General Fund at the end of any fiscal year.

(Added to NRS by 1997, 3248)



NRS 241A.090 - Gifts, grants, appropriations or donations; deposit of money in designated Account.

1. The Council may apply for any available grants and accept any gifts, grants, appropriations or donations to assist the Council in carrying out its duties pursuant to the provisions of NRS 241A.010 to 241A.090, inclusive.

2. Any money received by the Council must be deposited in the Account for the Advisory Council for Prosecuting Attorneys created pursuant to NRS 241A.080.

(Added to NRS by 1997, 3248)






Chapter 242 - Information Services

NRS 242.011 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 242.013 to 242.068, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1969, 930; A 1973, 975; 1977, 1183; 1981, 1145; 1993, 1540; 2011, 1858, 2949)



NRS 242.013 - Administrator defined.

Administrator means the Administrator of the Division.

(Added to NRS by 2011, 2948)



NRS 242.015 - Board defined.

Board means the Information Technology Advisory Board.

(Added to NRS by 1993, 1538)



NRS 242.031 - Department defined.

Department means the Department of Administration.

(Added to NRS by 1981, 1143; A 1993, 1540; 1997, 3083; 2011, 2949)



NRS 242.045 - Division defined.

Division means the Division of Enterprise Information Technology Services of the Department.

(Added to NRS by 2011, 2948)



NRS 242.051 - Equipment defined.

Equipment means any machine or device designed for the automatic handling of information, including but not limited to recording, storage, transmission and retrieval.

(Added to NRS by 1969, 930; A 1981, 1146; 1993, 1540)



NRS 242.055 - Information service defined.

Information service means any service relating to the creation, maintenance, operation, security validation, testing, continuous monitoring or use of an information system.

(Added to NRS by 1993, 1538; A 2011, 1858)



NRS 242.057 - Information system defined.

Information system means any communications or computer equipment, computer software, procedures, personnel or technology used to collect, process, distribute or store information.

(Added to NRS by 1993, 1538; A 2011, 1859)



NRS 242.059 - Information technology defined.

Information technology means any information, information system or information service acquired, developed, operated, maintained or otherwise used.

(Added to NRS by 1993, 1539; A 2011, 1859)



NRS 242.061 - Local governmental agency defined.

Local governmental agency means any branch, agency, bureau, board, commission, department or division of a county, incorporated city or town in this State.

(Added to NRS by 2011, 1858)



NRS 242.063 - Security validation defined.

Security validation means a process or processes used to ensure that an information system or a network associated with an information system is resistant to any known threat.

(Added to NRS by 2011, 1858)



NRS 242.068 - Using agency defined.

Using agency means an agency of the State which has a function requiring the use of information technology, information services or an information system.

(Added to NRS by 1981, 1143; A 1993, 1540)



NRS 242.071 - Legislative declaration; purposes of Division of Enterprise Information Technology Services.

1. The Legislature hereby determines and declares that the creation of the Division of Enterprise Information Technology Services of the Department of Administration is necessary for the coordinated, orderly and economical processing of information in State Government, to ensure economical use of information systems and to prevent the unnecessary proliferation of equipment and personnel among the various state agencies.

2. The purposes of the Division are:

(a) To perform information services for state agencies.

(b) To provide technical advice but not administrative control of the information systems within the state agencies and, as authorized, of local governmental agencies.

(Added to NRS by 1965, 972; A 1969, 933; 1973, 352; 1981, 1143; 1993, 1540; 1997, 3083; 2011, 1859, 2949)



NRS 242.080 - Creation; composition.

1. The Division of Enterprise Information Technology Services of the Department is hereby created.

2. The Division consists of the Administrator and the:

(a) Enterprise Application Services Unit.

(b) Communication and Computing Unit.

(c) Office of Information Security.

3. A Communications Group and a Telecommunications Group are hereby created within the Communication and Computing Unit of the Division.

(Added to NRS by 1981, 1143; A 1993, 1541; 1997, 3083; 2007, 915; 2009, 1163; 2011, 2949; 2013, 3825)



NRS 242.090 - Administrator: Appointment; classification; other employment prohibited.

1. The Director of the Department shall appoint the Administrator in the unclassified service of the State.

2. The Administrator:

(a) Serves at the pleasure of, and is responsible to, the Director of the Department.

(b) Shall not engage in any other gainful employment or occupation.

(Added to NRS by 1981, 1143; A 1983, 641; 1985, 413; 2011, 2949)



NRS 242.101 - Administrator: General powers and duties.

1. The Administrator shall:

(a) Appoint the heads of the Enterprise Application Services Unit and the Communication and Computing Unit of the Division in the unclassified service of the State;

(b) Appoint the Chief of the Office of Information Security who is in the classified service of the State;

(c) Administer the provisions of this chapter and other provisions of law relating to the duties of the Division; and

(d) Carry out other duties and exercise other powers specified by law.

2. The Administrator may form committees to establish standards and determine criteria for evaluation of policies relating to informational services.

(Added to NRS by 1981, 1143; A 2011, 1859, 2949)



NRS 242.105 - Confidentiality of certain documents relating to homeland security: List; biennial review; annual report.

1. Except as otherwise provided in subsection 3, records and portions of records that are assembled, maintained, overseen or prepared by the Division to mitigate, prevent or respond to acts of terrorism, the public disclosure of which would, in the determination of the Administrator, create a substantial likelihood of threatening the safety of the general public are confidential and not subject to inspection by the general public to the extent that such records and portions of records consist of or include:

(a) Information regarding the infrastructure and security of information systems, including, without limitation:

(1) Access codes, passwords and programs used to ensure the security of an information system;

(2) Access codes used to ensure the security of software applications;

(3) Procedures and processes used to ensure the security of an information system; and

(4) Plans used to re-establish security and service with respect to an information system after security has been breached or service has been interrupted.

(b) Assessments and plans that relate specifically and uniquely to the vulnerability of an information system or to the measures which will be taken to respond to such vulnerability, including, without limitation, any compiled underlying data necessary to prepare such assessments and plans.

(c) The results of tests of the security of an information system, insofar as those results reveal specific vulnerabilities relative to the information system.

2. The Administrator shall maintain or cause to be maintained a list of each record or portion of a record that the Administrator has determined to be confidential pursuant to subsection 1. The list described in this subsection must be prepared and maintained so as to recognize the existence of each such record or portion of a record without revealing the contents thereof.

3. At least once each biennium, the Administrator shall review the list described in subsection 2 and shall, with respect to each record or portion of a record that the Administrator has determined to be confidential pursuant to subsection 1:

(a) Determine that the record or portion of a record remains confidential in accordance with the criteria set forth in subsection 1;

(b) Determine that the record or portion of a record is no longer confidential in accordance with the criteria set forth in subsection 1; or

(c) If the Administrator determines that the record or portion of a record is obsolete, cause the record or portion of a record to be disposed of in the manner described in NRS 239.073 to 239.125, inclusive.

4. On or before February 15 of each year, the Administrator shall:

(a) Prepare a report setting forth a detailed description of each record or portion of a record determined to be confidential pursuant to this section, if any, accompanied by an explanation of why each such record or portion of a record was determined to be confidential; and

(b) Submit a copy of the report to the Director of the Legislative Counsel Bureau for transmittal to:

(1) If the Legislature is in session, the standing committees of the Legislature which have jurisdiction of the subject matter; or

(2) If the Legislature is not in session, the Legislative Commission.

5. As used in this section, act of terrorism has the meaning ascribed to it in NRS 239C.030.

(Added to NRS by 2003, 2461; A 2005, 268; 2011, 2950)



NRS 242.111 - Regulations.

The Administrator shall adopt regulations necessary for the administration of this chapter, including:

1. The policy for the information systems of the Executive Branch of Government, excluding the Nevada System of Higher Education and the Nevada Criminal Justice Information System, as that policy relates, but is not limited, to such items as standards for systems and programming and criteria for selection, location and use of information systems to meet the requirements of state agencies and officers at the least cost to the State;

2. The procedures of the Division in providing information services, which may include provision for the performance, by an agency which uses the services or equipment of the Division, of preliminary procedures, such as data recording and verification, within the agency;

3. The effective administration of the Division, including, without limitation, security to prevent unauthorized access to information systems and plans for the recovery of systems and applications after they have been disrupted;

4. The development of standards to ensure the security of the information systems of the Executive Branch of Government; and

5. Specifications and standards for the employment of all personnel of the Division.

(Added to NRS by 1965, 973; A 1973, 1462; 1981, 1145; 1989, 2154; 1993, 369, 1541; 1995, 585; 1997, 3084; 2007, 915)



NRS 242.115 - Development of policies, standards, guidelines and biennial state plan for information systems of Executive Branch of Government.

1. Except as otherwise provided in subsection 2, the Administrator shall:

(a) Develop policies and standards for the information systems of the Executive Branch of Government;

(b) Coordinate the development of a biennial state plan for the information systems of the Executive Branch of Government;

(c) Develop guidelines to assist state agencies in the development of short- and long-term plans for their information systems; and

(d) Develop guidelines and procedures for the procurement and maintenance of the information systems of the Executive Branch of Government.

2. This section does not apply to the Nevada System of Higher Education or the Nevada Criminal Justice Information System used to provide support for the operations of law enforcement agencies in this State.

(Added to NRS by 1989, 2153; A 1993, 370, 1541; 1995, 586; 1997, 3084; 2007, 916; 2009, 1163)



NRS 242.122 - Information Technology Advisory Board: Creation; members; Chair.

1. There is hereby created an Information Technology Advisory Board. The Board consists of:

(a) One member appointed by the Majority Floor Leader of the Senate from the membership of the Senate Standing Committee on Finance.

(b) One member appointed by the Speaker of the Assembly from the membership of the Assembly Standing Committee on Ways and Means.

(c) Two representatives of using agencies which are major users of the services of the Division. The Governor shall appoint the two representatives. Each such representative serves for a term of 4 years. For the purposes of this paragraph, an agency is a major user if it is among the top five users of the services of the Division, based on the amount of money paid by each agency for the services of the Division during the immediately preceding biennium.

(d) The Director of the Department or his or her designee.

(e) The Attorney General or his or her designee.

(f) Five persons appointed by the Governor as follows:

(1) Three persons who represent a city or county in this State, at least one of whom is engaged in information technology or information security; and

(2) Two persons who represent the information technology industry but who:

(I) Are not employed by this State;

(II) Do not hold any elected or appointed office in State Government;

(III) Do not have an existing contract or other agreement to provide information services, systems or technology to an agency of this State; and

(IV) Are independent of and have no direct or indirect pecuniary interest in a corporation, association, partnership or other business organization which provides information services, systems or technology to an agency of this State.

2. Each person appointed pursuant to paragraph (f) of subsection 1 serves for a term of 4 years. No person so appointed may serve more than 2 consecutive terms.

3. At the first regular meeting of each calendar year, the members of the Board shall elect a Chair by majority vote.

(Added to NRS by 1993, 1539; A 2011, 1859)



NRS 242.123 - Information Technology Advisory Board: Meetings; compensation.

1. The Board shall meet at least once every 3 months and may meet at such further times as deemed necessary by the Chair.

2. Members of the Board who are officers or employees of the Executive Department of State Government serve without additional compensation. Members who are not officers or employees of the Executive Department of State Government are entitled to a salary of $80 for each day or part of a day spent on the business of the Board. All members of the Board are entitled to receive the per diem allowance and travel expenses provided for state officers and employees generally.

(Added to NRS by 1993, 1539)



NRS 242.124 - Information Technology Advisory Board: Duties; powers.

1. The Board shall:

(a) Advise the Division concerning issues relating to information technology, including, without limitation, the development, acquisition, consolidation and integration of, and policies, planning and standards for, information technology.

(b) Periodically review the Division s statewide strategic plans and standards manual for information technology.

(c) Review the Division s proposed budget before its submission to the Budget Division of the Department of Administration.

2. The Board may:

(a) With the consent of the Division, recommend goals and objectives for the Division, including periods and deadlines in which to achieve those goals and objectives.

(b) Upon request by a using agency, review issues and policies concerning information technology to resolve disputes with the Division.

(c) Review the plans for information technology of each using agency.

(Added to NRS by 1993, 1539)



NRS 242.125 - Consultation and coordination with state agencies not required to use services or equipment of Division.

Regulations, policies, standards and guidelines adopted pursuant to the provisions of this chapter must be developed after consultation and coordination with state agencies that are not required to use the services or equipment of the Division.

(Added to NRS by 1989, 2154)



NRS 242.131 - Services provided for agencies and elected officers of State: Negotiation; withdrawal; contracts to provide services.

1. The Division shall provide state agencies and elected state officers with all their required design of information systems. All agencies and officers must use those services and equipment, except as otherwise provided in subsection 2.

2. The following agencies may negotiate with the Division for its services or the use of its equipment, subject to the provisions of this chapter, and the Division shall provide those services and the use of that equipment as may be mutually agreed:

(a) The Court Administrator;

(b) The Department of Motor Vehicles;

(c) The Department of Public Safety;

(d) The Department of Transportation;

(e) The Employment Security Division of the Department of Employment, Training and Rehabilitation;

(f) The Department of Wildlife;

(g) The Housing Division of the Department of Business and Industry;

(h) The Legislative Counsel Bureau;

(i) The State Controller;

(j) The State Gaming Control Board and Nevada Gaming Commission; and

(k) The Nevada System of Higher Education.

3. Any state agency or elected state officer who uses the services of the Division and desires to withdraw substantially from that use must apply to the Administrator for approval. The application must set forth justification for the withdrawal. If the Administrator denies the application, the agency or officer must:

(a) If the Legislature is in regular or special session, obtain the approval of the Legislature by concurrent resolution.

(b) If the Legislature is not in regular or special session, obtain the approval of the Interim Finance Committee. The Administrator shall, within 45 days after receipt of the application, forward the application together with his or her recommendation for approval or denial to the Interim Finance Committee. The Interim Finance Committee has 45 days after the application and recommendation are submitted to its Secretary within which to consider the application. Any application which is not considered by the Committee within the 45-day period shall be deemed approved.

4. If the demand for services or use of equipment exceeds the capability of the Division to provide them, the Division may contract with other agencies or independent contractors to furnish the required services or use of equipment and is responsible for the administration of the contracts.

(Added to NRS by 1965, 972; A 1969, 933; 1973, 1462; 1979, 1789; 1981, 1144, 1521, 1831; 1985, 1981; 1991, 1577; 1993, 370, 1542; 1995, 586; 1999, 1662, 1811; 2001, 2591; 2003, 1559, 2194)



NRS 242.135 - Employment of one or more persons to provide information services for agency or elected officer of State.

1. The Administrator may recommend to the Governor that a state agency or elected officer that is required to use the Division s equipment or services be authorized to employ one or more persons to provide information services exclusively for the agency or officer if:

(a) The Administrator finds that it is in the best interests of the State to authorize the employment by the agency or elected officer;

(b) The agency or elected officer agrees to provide annually to the Division sufficient information to determine whether the authorized employment continues to be in the best interests of the State; and

(c) The agency or elected officer agrees to ensure that the person or persons employed complies with the provisions of this chapter and the regulations adopted thereunder.

2. The Administrator may recommend to the Governor the revocation of the authority of a state agency or elected officer to employ a person or persons pursuant to subsection 1 if the Administrator finds that the person or persons employed have not complied with the provisions of this chapter or the regulations adopted thereunder.

(Added to NRS by 1989, 2153; A 1993, 1543)



NRS 242.141 - Services provided for agencies not under Governor s control and local governmental agencies.

To facilitate the economical processing of data throughout the State Government, the Division may provide service for agencies not under the control of the Governor, upon the request of any such agency. The Division may provide services, including, without limitation, purchasing services, to a local governmental agency upon request, if provision of such services will result in reduced costs to the State for equipment and services.

(Added to NRS by 1965, 973; A 1981, 1144; 2011, 1860)



NRS 242.151 - Administrator to advise agencies.

The Administrator shall advise the using agencies regarding:

1. The policy for information services of the Executive Branch of Government, as that policy relates, but is not limited, to such items as standards for systems and programming and criteria for the selection, location and use of information systems in order that the requirements of state agencies and officers may be met at the least cost to the State;

2. The procedures in performing information services; and

3. The effective administration and use of the computer facility, including security to prevent unauthorized access to data and plans for the recovery of systems and applications after they have been disrupted.

(Added to NRS by 1969, 930; A 1981, 1147; 1989, 2154; 1993, 1543)



NRS 242.161 - Managerial control of equipment owned or leased by State.

1. All equipment of an agency or elected state officer which is owned or leased by the State must be under the managerial control of the Division, except the equipment of the agencies and officers specified in subsection 2 of NRS 242.131.

2. The Division may permit an agency which is required to use such equipment to operate it on the agency s premises.

(Added to NRS by 1969, 931; A 1981, 1147)



NRS 242.171 - Responsibilities of Division; review of proposed applications of information systems.

1. The Division is responsible for:

(a) The applications of information systems;

(b) Designing and placing those information systems in operation;

(c) Any application of an information system which it furnishes to state agencies and officers after negotiation; and

(d) The security validation, testing, including, without limitation, penetration testing, and continuous monitoring of information systems,

for using agencies and for state agencies and officers which use the equipment or services of the Division pursuant to subsection 2 of NRS 242.131.

2. The Administrator shall review and approve or disapprove, pursuant to standards for justifying cost, any application of an information system having an estimated developmental cost of $50,000 or more. No using agency may commence development work on any such applications until approval and authorization have been obtained from the Administrator.

3. As used in this section, penetration testing means a method of evaluating the security of an information system or application of an information system by simulating unauthorized access to the information system or application.

(Added to NRS by 1969, 931; A 1973, 680; 1981,1147; 1993, 1543; 2011, 1860)



NRS 242.181 - Adherence by using agencies and elected officers of State to regulations; reporting of certain incidents; uniformity of services.

1. Any state agency or elected state officer which uses the equipment or services of the Division shall adhere to the regulations, standards, practices, policies and conventions of the Division.

2. Each state agency or elected state officer described in subsection 1 shall report any suspected incident of:

(a) Unauthorized access to an information system or application of an information system of the Division used by the state agency or elected state officer; and

(b) Noncompliance with the regulations, standards, practices, policies and conventions of the Division that is identified by the Division as security-related,

to the Office of Information Security of the Division within 24 hours after discovery of the suspected incident. If the Office determines that an incident of unauthorized access or noncompliance occurred, the Office shall immediately report the incident to the Administrator. The Administrator shall assist in the investigation and resolution of any such incident.

3. The Division shall provide services to each state agency and elected state officer described in subsection 1 uniformly with respect to degree of service, priority of service, availability of service and cost of service.

(Added to NRS by 1969, 931; A 1981, 1148; 1993, 1544; 2011, 1861)



NRS 242.183 - Investigation, resolution and notification of certain breaches or applications of information systems or certain unauthorized acquisitions of computerized data.

1. The Chief of the Office of Information Security shall investigate and resolve any breach of an information system of a state agency or elected officer that uses the equipment or services of the Division or an application of such an information system or unauthorized acquisition of computerized data that materially compromises the security, confidentiality or integrity of such an information system.

2. The Administrator or Chief of the Office of Information Security, at his or her discretion, may inform members of the Technological Crime Advisory Board created by NRS 205A.040, the Nevada Commission on Homeland Security created by NRS 239C.120 and the Information Technology Advisory Board created by NRS 242.122 of any breach of an information system of a state agency or elected officer or application of such an information system or unauthorized acquisition of computerized data that materially compromises the security, confidentiality or integrity of such an information system.

(Added to NRS by 2011, 1858)



NRS 242.191 - Amount receivable for use of services of Division: Determination; itemized statement.

1. Except as otherwise provided in subsection 3, the amount receivable from a state agency or officer or local governmental agency which uses the services of the Division must be determined by the Administrator in each case and include:

(a) The annual expense, including depreciation, of operating and maintaining the Communication and Computing Unit, distributed among the agencies in proportion to the services performed for each agency.

(b) A service charge in an amount determined by distributing the monthly installment for the construction costs of the computer facility among the agencies in proportion to the services performed for each agency.

2. The Administrator shall prepare and submit monthly to the state agencies and officers and local governmental agencies for which services of the Division have been performed an itemized statement of the amount receivable from each state agency or officer or local governmental agency.

3. The Administrator may authorize, if in his or her judgment the circumstances warrant, a fixed cost billing, including a factor for depreciation, for services rendered to a state agency or officer or local governmental agency.

(Added to NRS by 1969, 931; A 1973, 680; 1979, 68; 1981, 1148; 1997, 3085; 2011, 1861)



NRS 242.211 - Fund for Information Services: Creation; source and use.

1. The Fund for Information Services is hereby created as an internal service fund. Money from the Fund must be paid out on claims as other claims against the State are paid. The claims must be made in accordance with budget allotments and are subject to postaudit examination and approval.

2. All operating, maintenance, rental, repair and replacement costs of equipment and all salaries of personnel assigned to the Division must be paid from the Fund.

3. Each agency using the services of the Division shall pay a fee for that use to the Fund, which must be set by the Administrator in an amount sufficient to reimburse the Division for the entire cost of providing those services, including overhead. Each using agency shall budget for those services. All fees, proceeds from the sale of equipment and any other money received by the Division must be deposited with the State Treasurer for credit to the Fund.

(Added to NRS by 1965, 973; A 1979, 103; 1981, 255, 1145; 1989, 1470; 1993, 1544; 2003, 627)



NRS 242.221 - Approval and payment of claims; temporary advances.

1. All claims made pursuant to NRS 242.122 to 242.241, inclusive, must, when approved by the Division, be paid as other claims against the State are paid.

2. If the State Controller finds that current claims against the Fund for Information Services exceed the amount available in the Fund to pay the claims, the State Controller may advance temporarily from the State General Fund to the Fund the amount required to pay the claims, but no more than 25 percent of the revenue expected to be received in the current fiscal year from any source authorized for the Fund. No amount may be transferred unless requested by the Chief of the Budget Division of the Department of Administration.

(Added to NRS by 1969, 932; A 1981, 1148; 1987, 150, 415; 1989, 1470; 1993, 1544; 2003, 627)



NRS 242.231 - Payment by state agency or officer for services.

Upon the receipt of a statement submitted pursuant to subsection 2 of NRS 242.191, each state agency or officer shall authorize the State Controller by transfer or warrant to draw money from the agency s account in the amount of the statement for transfer to or placement in the Fund for Information Services.

(Added to NRS by 1969, 932; A 1979, 69; 1981, 1148; 1989, 1471; 1993, 1545; 2011, 1861)



NRS 242.241 - Repayment of costs of construction of computer facility.

1. Until the construction costs of $535,600 for the computer facility in Carson City, Nevada, have been paid, the Administrator shall pay annually from the Fund for Information Services to the State Treasurer for deposit in the State General Fund 2 percent of the facility s original acquisition cost.

2. For any subsequent capital additions to the computer facility, the Administrator shall pay annually from that Fund to the State Treasurer for deposit in the State General Fund 2 percent of the original cost of such capital additions, until this cost has been fully paid.

(Added to NRS by 1969, 932; A 1973, 681; 1981, 1148; 1989, 1471; 1993, 1545)



NRS 242.300 - Policy of state agency for appropriate use of computers by employees of agency.

1. A state agency that uses at least one computer in the course of its work shall:

(a) Create a written policy setting forth the appropriate uses of the computers of the state agency; and

(b) Provide all employees of the state agency with a copy of the written policy.

2. As used in this section, state agency means an agency, bureau, board, commission, department, division or any other unit of the Executive Department of the government of this State.

(Added to NRS by 1999, 2714)






Chapter 243 - Counties: Creation; Boundaries; Seats; Abolishment

NRS 243.010 - Creation 1861; boundaries redefined 1951 and 1983.

There shall be a county, to be known as Churchill County, to include all that part of the State of Nevada within the boundaries described as follows: Beginning at the southeast corner of Lyon County, and running thence east along the northern line of Esmeralda County to the northeast corner of Esmeralda County; thence northeast to the southwest corner of Lander County; thence north along the western line of Lander County to the 40th degree of north latitude; thence west along the 40th degree of north latitude to where it strikes the eastern boundary line of Washoe County; thence southerly along the eastern boundary of Washoe County to a point 100 feet north of the centerline of the abandoned Central Pacific Railroad; thence northeasterly along the north side of the abandoned Central Pacific Railroad and parallel thereto, at a distance from the centerline thereof of 100 feet, to a point 100 feet northwesterly of the centerline of state highway Route 1 (U.S. 40), that point bearing N. 1 57 03 W. a distance of 1,396.21 feet from the south quarter section corner of Section 5, T. 20 N., R. 25 E., M.D.B. & M.; thence N. 46 09 30 E. along a line 100 feet northwesterly of and parallel to the centerline of state highway Route 1 (U.S. 40) a distance of 5,513.00 feet, more or less, to a point 100 feet northwesterly of the centerline of the abandoned Central Pacific Railroad, the point bearing S. 75 38 21 W. a distance of 1,429.07 feet from the south quarter section corner of Section 33, T. 21 N., R. 25 E., M.D.B. & M.; thence northeasterly along the north side of the abandoned Central Pacific Railroad, parallel thereto and at a distance from the centerline thereof of 100 feet, to a point 16 miles from the east side of the bridge across the Truckee River, belonging to the Central Pacific Railroad Company, at the Town of Wadsworth; thence southerly to a point on the Carson River 3 miles below Honey Lake, Smith s Old Station; thence southerly to the point of beginning.

[9:24:1861; A 1869, 88; 1951, 440] (NRS A 1983, 565)



NRS 243.015 - Organized as distinct county 1864.

Churchill County, with its western boundary fixed on the line of longitude 41 40 west, as established by DeGroot s map of Nevada Territory, published in 1863, and with its other boundaries as established by law, is organized into a distinct county, with all the rights, privileges and immunities thereunto belonging.

[1:62:1864; RL 1454; NCL 1880]



NRS 243.020 - Boundary line between Churchill and Lander Counties 1869.

The east line of the County of Churchill, and the west line of the County of Lander, being the dividing line between the Counties, shall be established and defined in this section as: Commencing at a point where a line drawn due north and south through the Mount Airy Station would strike the south line of the County of Humboldt, if extended; thence in a southwesterly direction to the dividing ridge or center of Cone s Pass a pass so-called in a range of mountains extending south of and including New Pass Station, called the New Pass Mountains; thence in a southerly course along the center of the range of mountains to a point on the north line of Esmeralda County, immediately north of the Town of Ellsworth; the line to be so fixed and established along and over the course before mentioned as to place on the westerly side thereof, and which shall be included in the County of Churchill, all lands which shed or flow their waters into or toward the Edwards Creek Valley, and on the easterly side thereof, and which shall be included in the County of Lander, all lands which shed or flow their waters into or toward the Smith or Smith s Creek Valley, or the Reese River Valley.

[1:74:1869; B 4069; cited BH 5014; cited C 5112; RL 1455; NCL 1881]



NRS 243.025 - Boundary line between Nye, Churchill and Esmeralda Counties 1875.

The boundary line between the County of Nye and the County of Churchill and the County of Esmeralda shall be as described in NRS 243.290.

[1:50:1875; cited BH 5014, 5018, 5024; cited C 5103, 5106; RL 1451; NCL 1877]



NRS 243.027 - Boundary line between Churchill and Lyon Counties 1969.

The boundary line between Churchill and Lyon Counties is hereby defined and established as follows:

Commencing at the intersection of the east line of section 17, T. 14 N., R. 29 E., with the county boundary line between Lyon County and Mineral County, the true point of beginning of the following described line; thence along the line as follows:

Northerly along the east line of sections 17, 8 and 5 to the northeast corner of section 5, T. 14 N., R. 29 E.; thence westerly along the north lines of sections 5 and 6 to the northwest corner of section 6, T. 14 N., R. 29 E.; thence northerly along the east line of sections 36 and 25, T. 15 N., R. 28 E., to the northeast corner of section 25; thence westerly along the north line of section 25 to the northwest corner of section 25; thence northerly along the east line of section 23 to the northeast corner of section 23; thence westerly along the north line of section 23 to the northwest corner of section 23; thence northerly along the east line of section 5 to the northeast corner of section 15; thence westerly along the north line of section 15 to the northwest corner of section 15; thence northerly along the east line of section 9 to the northeast corner of section 9; thence westerly along the north line of section 9 to the northwest corner of section 9, thence northerly along the east line of section 5 to the northeast corner of section 5, T. 15 N., R. 28 E.; thence westerly along the north line of sections 5 and 6 to the southeast corner of section 36, T. 16 N., R. 27 E.; thence northerly along the east line of sections 36 and 25 to the northeast corner of section 25; thence westerly along the north line of section 25 to the northwest corner of section 25; thence northerly along the east line of section 23 to the northeast corner of section 23; thence westerly along the north line of section 23 to the northwest corner of section 23; thence northerly along the east line of section 15 to the northeast corner of section 15; thence westerly along the north line of section 15 to the northwest corner of section 15; thence northerly along the east line of section 9 to the northeast corner of section 9; thence westerly along the north line of section 9 to the northwest corner of section 9; thence northerly along the east line of section 5 to the northeast corner of section 5, T. 16 N., R. 27 E.; thence westerly along the township line between T. 16 N. and T. 17 N. to the southeast corner of section 31, T. 17 N., R. 27 E.; thence northerly along the east line of section 31 to the northeast corner of section 31; thence westerly along the north line of section 31 to the northwest corner of section 31, T. 17 N., R. 27 E.; thence northerly along the range line between R. 26 E. and R. 27 E. to the northeast corner of section 25; thence westerly along the north line of section 25 to the northwest corner of section 25; thence northerly along the east line of section 23 to the northeast corner of section 23; thence westerly along the north line of section 23 to the northwest corner of section 23; thence northerly along the east line of section 15 to the northeast corner of section 15; thence westerly along the north line of section 15 to the northwest corner of section 15; thence northerly along the east line of section 9 to the northeast corner of section 9; thence westerly along the north line of section 9 to the northwest corner of section 9; thence northerly along the east line of section 5 to the northeast corner of section 5, T. 17 N., R. 26 E.; thence westerly along the north line of section 5 to the northwest corner of section 5, T. 17 N., R. 26 E.; thence northerly along the east line of section 31 to the northeast corner of section 31, T. 18 N., R. 26 E.; thence westerly along the north line of section 31 to the northwest corner of section 31; thence northerly along the range line between R. 25 E. and R. 26 E. to the northeast corner of section 1, T. 18 N., R. 25 E.; thence continuing northerly along the range line to the northeast corner of section 13, T. 19 N., R. 25 E.; thence easterly along the south lines of sections 7 and 8 to the south 1/4 corner of section 8, T. 19 N., R. 26 E.; thence northerly along the quarter section line of sections 8 and 5 to the north 1/4 corner of section 5, T. 19 N., R. 26 E.; thence continuing northerly along the quarter section lines of sections 32, 29, 20, 17, 8 and 5, T. 20 N., R. 26 E.; thence easterly along the township line between T. 20 N. and T. 21 N. to the southeast corner of section 32, T. 21 N., R. 26 E.; thence northerly along the east lines of sections 32, 29, 20, 17, 8 and 5, T. 21 N., R. 26 E.; thence easterly along the township line between T. 21 N. and T. 22 N. to the south 1/4 corner of section 33, T. 22 N., R. 26 E.; thence northerly along the quarter section line to the center quarter corner of section 33, T. 22 N., R. 26 E.; thence easterly to the east 1/4 corner of section 33; thence northerly to the northeast corner of section 33, T. 22 N., R. 26 E.; thence westerly along the north line of section 33 to the present county line between Churchill County and Lyon County, the termination of the line.

(Added to NRS by 1969, 1112)



NRS 243.030 - County seat at Fallon.

After the first Monday in January 1904, the county seat of Churchill County shall be located at the City of Fallon in Churchill County.

[1:27:1903; RL 1453; NCL 1879]



NRS 243.035 - Creation 1909.

Except as otherwise provided in NRS 243.293, the County of Clark is hereby erected out of the following territory: All that portion of Lincoln County lying south of the 3rd standard parallel south of Mount Diablo baseline is hereby detached from Lincoln County and the County of Clark erected therefrom.

[1:11:1909; RL 1456; NCL 1882] (NRS A 1985, 1655)



NRS 243.040 - County seat at Las Vegas.

The City of Las Vegas is the county seat of Clark County.

[2:11:1909; RL 1457; NCL 1883] (NRS A 1979, 341)



NRS 243.045 - Creation 1861; northern boundary redefined 1965; boundary line between Lyon and Douglas Counties redefined 1967.

1. There shall be a county, to be known as Douglas County, to include all that part of the State of Nevada within the boundaries described as follows: Beginning at Mason s Ranch on the Walker River and running westerly in a straight line to the mouth of Clear Creek; thence along the middle of Clear Creek to its source; thence due west to the California line; thence south and southeasterly along the line to the western boundary of Lyon County; thence northerly along the boundary to the place of beginning.

2. Notwithstanding anything to the contrary in subsection 1, the north boundary line of Douglas County is redefined on March 2, 1965, and such north boundary line is particularly described as follows: Beginning at Mason s Ranch on the Walker River and running westerly in a straight line toward the mouth of Clear Creek to a point where such line intersects the centerline of Eldorado Canyon in section 18, T. 14 N., R. 22 E.; thence northeasterly down the centerline of Eldorado Canyon, a distance of 500 feet, more or less, to its intersection with a point on the north boundary of such section 18 which is also common to a point on the south boundary of section 7, T. 14 N., R. 22 E., the southeast corner of the new south boundary of Carson City and from which point the southeast corner of such section 7 bears S. 89 51 E. a distance of 1,386 feet; thence westerly along the new south boundary of Carson City to the Nevada-California state line. All township and range references are to the Mount Diablo Base and Meridian.

3. Notwithstanding anything to the contrary in subsections 1 and 2, the boundary line between Douglas County and Lyon County is redefined on July 1, 1967, and such boundary line is particularly defined as follows: Beginning at a point on the south boundary of Carson City and the north boundary of Douglas County, which point is in Eldorado Canyon and lies on the south boundary of section 7, T. 14 N., R. 22 E., such point being further described as bearing N. 89 51 W. a distance of 1,386 feet from the southeast corner of section 7, T. 14 N., R. 22 E., this point being a common point to Carson City, Douglas County and Lyon County, Nevada; thence east along the south section line of sections 7, 8, 9, 10, 11 and 12, T. 14 N., R. 22 E.; thence continuing east along the south section line of sections 7, 8, 9, 10, 11 and 12, T. 14 N., R. 23 E.; thence continuing east along the south section line of the unsurveyed sections 7 and 8, to the northeast corner of section 17, T. 14 N., R. 24 E.; thence south along the east section line of the unsurveyed sections 17, 20, 29 and 32, T. 14 N., R. 24 E.; thence continuing south along the east section line of sections 5, 8 and 17 to the east-west quarter section line of section 17, T. 13 N., R. 24 E.; thence west along the quarter line of sections 17 and 18 to the northeast corner of the NW 1/4 of the SW 1/4 of section 18, T. 13 N., R. 24 E.; thence south along the east line of the NW 1/4 of the SW 1/4 of section 18 to the southeast corner of the NW 1/4 of the SW 1/4 of section 18, T. 13 N., R. 24 E.; thence west along the south line of the NW 1/4 of the SW 1/4 of section 18 to the east section line of section 13, T. 13 N., R. 23 E.; thence south along the east section line to the southeast corner of section 13, T. 13 N., R. 23 E.; thence west along the south section line of sections 13, 14 and 15 to the northeast corner of section 21, T. 13 N., R. 23 E.; thence south along the east section line of sections 21 and 28 to the southeast corner of section 28, T. 13 N., R. 23 E.; thence west along the south section line of section 28 to the northeast corner of section 32, T. 13 N., R. 23 E.; thence south along the east section line of section 32, to the southwest corner of section 33 and the south township line of T. 13 N., R. 23 E.; thence continuing south along the east section line of sections 5, 8, 17 and 20 to the southeast corner of section 20, T. 12 N., R. 23 E.; thence west along the south section line of section 20 to the northeast corner of section 30, T. 12 N., R. 23 E.; thence south along the east section line of sections 30 and 31 to the southwest corner of section 32, T. 12 N., R. 23 E.; thence east along the south section line of section 32, T. 12 N., R. 23 E., to the northeast corner of section 5, T. 11 N., R. 23 E.; thence south along the east section line of sections 5 and 8 to the southwest corner of section 9, T. 11 N., R. 23 E.; thence east along the south section line of section 9 to the north-south quarter section line of section 16, T. 11 N., R. 23 E.; thence south along the north-south quarter section line of section 16 to the south section line of section 16, T. 11 N., R. 23 E.; thence east along the south section line of section 16 to the northeast corner of section 21, T. 11 N., R. 23 E.; thence south along the east section line of sections 21, 28 and 33 to the southeast corner of section 33, T. 11 N., R. 23 E.; thence west along the south section line of section 33, T. 11 N., R. 23 E., to the northeast corner of section 4, T. 10 N., R. 23 E.; thence south along the east section line of sections 4, 9 and 16 to the southwest corner of the N 1/2 of the N 1/2 of section 15, T. 10 N., R. 23 E.; thence east along the south line of the N 1/2 of the N 1/2 of section 15 to the east section line of section 15, T. 10 N., R. 23 E.; thence north along the east section line of section 15 to the southwest corner of section 11, T. 10 N., R. 23 E.; thence east along the south section line of sections 11 and 12 to the northeast corner of section 13, T. 10 N., R. 23 E.; thence south along the east section line of sections 13, 24, 25 and 36 to the southeast corner of section 36 and the south township line of T. 10 N., R. 23 E.; thence continuing south along the east line of sections 1 and 12, T. 9 N., R. 23 E., to the southwest corner of section 7, T. 9 N., R. 24 E.; thence east along the south section line of section 7 to the northeast corner of section 18, T. 9 N., R. 24 E.; thence south along the east section line of sections 18, 19, 30 and 31 to the southeast corner of section 31, T. 9 N., R. 24 E.; thence continuing south along the east section line of the unsurveyed sections 6, 7, 18, 19 and 30, T. 8 N., R. 24 E., to the Nevada-California state line. All township and range references are to the Mount Diablo Base and Meridian.

[2:24:1861; B 4052; cited BH 5013; cited C 5101; RL 1442; NCL 1866] (NRS A 1965, 130; 1967, 972; 1969, 318)



NRS 243.050 - County seat at Minden.

After January 1, 1916, the county seat of Douglas County shall be located and be at what is known as the town or townsite of Minden in Douglas County.

[1:134:1915]



NRS 243.055 - Creation 1869.

All that portion of the present County of Lander lying within the following boundaries: East of a line drawn north and south through a point on the Central Pacific Railroad track, 3 miles west of the machine shop of the Central Pacific Railroad Company, situated in the Town of Carlin, and north of a line drawn east and west through the most northerly part or portion of the military post or camp known as Camp Ruby (being the northerly line of the proposed County of White Pine), is hereby created a new county, to be known as the County of Elko.

[Part 1:94:1869; B 4075; cited BH 5016; cited C 5105; RL 1458; NCL 1885]



NRS 243.060 - Boundaries defined 1871.

The boundary lines of the County of Elko are hereby defined and established as follows: Commencing at the northwest corner of Utah Territory and running thence south along the western boundary of Utah Territory to the present southeast corner of Elko County, as established by an act of the Legislature of the State of Nevada, approved March 5, 1869 (NRS 243.055), thence west along the south boundary of Elko County to the present southwest corner of Elko County; thence north along the east boundary of Lander County to the 41st parallel of north latitude; thence west with the parallel to the east boundary of Humboldt County; thence north along the east boundary of Humboldt County to the south boundary of Oregon; then east along the south boundary lines of Oregon and Idaho Territory to the place of beginning.

[1:39:1871; B 4077; cited BH 5016; cited C 5105; RL 1459; NCL 1886]



NRS 243.065 - Portion of Elko County detached and attached to Eureka County 1877.

The territory described in NRS 243.115 is detached from Elko County and attached to and made a part of Eureka County.

[Part 1:24:1877; cited BH 5016, 5017; cited C 5105; RL 1464; NCL 1892]



NRS 243.070 - Boundary line between Elko and White Pine Counties established 1925.

A line beginning at the southeast corner of Section 15 and the northeast corner of Section 22, T. 26 N., R. 70 E., on the Utah-Nevada line, running thence westerly on the south line of Sections 15, 16, 17 and 18 through T. 26 N., R. 70 E.; thence westerly on the south line of Sections 13, 14, 15, 16, 17 and 18 through T. 26 N., R. 69 E.; thence along the south line of the above-numbered sections through T. 26 N., Ranges 68, 67, 66, 65, 64, 63, 62, 61, 60, 59, 58, 57, 56 and 55 E., to the present corner of Eureka, White Pine and Elko Counties, is hereby designated as the boundary line between the Counties of Elko and White Pine.

[1:113:1925; NCL 1887]



NRS 243.075 - County seat at Elko.

The county seat of Elko County is located at the City of Elko in Elko County.

[Part 1:94:1869; B 4075; cited BH 5016; cited C 5105; RL 1458; NCL 1885]



NRS 243.080 - Creation 1861.

There shall be a county, to be known as Esmeralda County, to include all that part of Nevada Territory within the boundaries described as follows: Beginning at a point where the 37th degree of north latitude intersects the 116th meridian, and running west along the 37th degree to the California line; thence along the line in a northwesterly direction to the summit of the divide between the east and west forks of the Walker River; thence along the divide in a northerly direction to the headwaters of Desert Creek; thence following down the middle of Desert Creek to a point where it debouches from the mountain; thence following the base of the mountain to the west branch of the Walker River; thence across the river to the base of the mountain; thence following the base of the mountain in a direct line, as near as may be, to Mason s Ranch; thence due east to the 116th meridian; thence south along the 116th meridian to the place of beginning.

[1:24:1861; B 4051; cited BH 5013; cited C 5101; RL 1441; NCL 1865]



NRS 243.085 - Boundary line between Nye, Churchill and Esmeralda Counties 1875.

The boundary line between the County of Nye and the County of Churchill and the County of Esmeralda shall be as described in NRS 243.290.

[1:50:1875; cited BH 5014, 5018, 5024; cited C 5103, 5106; RL 1451; NCL 1877]



NRS 243.090 - Portion of Esmeralda County detached and attached to Lyon County 1883.

The territory described in NRS 243.240 is detached from Esmeralda County and annexed to Lyon County.

[Part 1:74:1883; cited BH 5018, 5022; cited C 5106, 5111; RL 1476; NCL 1904]



NRS 243.095 - Portion of Esmeralda County detached to form Mineral County 1911.

The territory described in NRS 243.260 is detached and set aside from Esmeralda County and the County of Mineral erected therefrom.

[Part 1:13:1911; RL 1479; NCL 1907]



NRS 243.100 - Portion of Esmeralda County detached and attached to Nye County; boundary line between Nye and Esmeralda Counties 1913.

The boundary line between the County of Nye and the County of Esmeralda shall be as described in NRS 243.300, and the territory described in NRS 243.300 is detached and set aside from Esmeralda County in the manner therein designated.

[Part 1:221:1913] + [Part 2:221:1913] + [Part 3:221:1913] + [Part 4:221:1913]



NRS 243.105 - County seat at Goldfield.

After May 1, 1907, the county seat of Esmeralda County shall be located at the Town of Goldfield in Esmeralda County.

[1:4:1907; RL 1461; NCL 1889]



NRS 243.110 - Creation 1873; boundaries redefined 1969.

The County of Eureka is hereby created, with the following boundaries: All that portion of the State of Nevada bounded and described as follows: Beginning at a point on the north boundary line of Lander County, equidistant between the northeast and northwest corners of Lander County; thence running southerly along the line established in NRS 243.137 to the south boundary line of Lander County; thence running east along the south boundary line of Lander County to the southeast corner of Lander County; thence running north along the east boundary line of Lander County to the northwest corner of White Pine County; thence running west along the south boundary line of Elko County to the southwest corner of Elko County; thence running along the west boundary line of Elko County to the northeast corner of Lander County; thence running west along the north boundary line of Lander County to the place of beginning.

[Part 1:46:1873; B 4080; cited BH 5017; cited C 5107; RL 1462; NCL 1890] (NRS A 1969, 657)



NRS 243.115 - Portion of Elko County detached and attached to Eureka County; boundary line between Elko and Eureka Counties 1877.

The following described territory, now a portion of Elko County, is hereby detached from Elko County, and is hereby attached to and made a part of Eureka County: All that territory embraced within the following boundaries: Commencing at a point where the Central Pacific Railroad crosses the east boundary line of Eureka County, and running thence southerly to a point where the 116th meridian crosses the east and west line between Eureka and Elko Counties; thence westerly along the east and west line to the southwest corner of Elko County; thence northerly along the present dividing line between Eureka and Elko Counties to the place of beginning; the same embracing and transferring from Elko County to Eureka County all that portion of territory commonly known as the Mineral Hill Strip, and the line surveyed by the county surveyor of Eureka County during 1875, commencing at a point where the Central Pacific Railroad crosses the east boundary line of Eureka County, and running thence southerly to a point where the 116th meridian crosses the east and west line between Eureka and Elko Counties, is hereby fixed and established as the boundary line between the Counties.

[Part 1:24:1877; cited BH 5016, 5017; cited C 5105; RL 1464; NCL 1892]



NRS 243.120 - Portion of White Pine County detached and attached to Eureka County 1881.

The following described territory, now a portion of White Pine County, is hereby detached from White Pine County and is hereby attached to and made a part of Eureka County: All that territory lying west of the following boundaries: Commencing at a point on the summit of the Diamond Range of mountains, where the present east boundary line of Eureka County and the west boundary line of White Pine County cross the summit; thence following the summit of the Diamond Range of mountains to the south line of Elko County, the same transferring from White Pine County to Eureka County all that portion of White Pine County west of the above-described summit of the Diamond Range of mountains.

[1:70:1881; cited BH 5017; cited C 5107; RL 1465; NCL 1893]



NRS 243.130 - Boundary lines between Eureka, Lander and Nye Counties to be established 1929.

The establishment of the boundary lines between Eureka, Lander and Nye Counties shall be in the manner described in NRS 243.200.

[1:133:1929] + [2:133:1929]



NRS 243.137 - Boundary line between Eureka and Lander Counties 1969.

The boundary line between Eureka and Lander Counties is hereby defined and established as follows: Beginning at a point on the east boundary of section 18, T. 36 N., R. 48 E., at the intersection of the east boundary of section 18 and the Elko County line; thence southerly along the east boundary of sections 18, 19, 30 and 31 of T. 36 N., R. 48 E., to the southeast corner of section 31; thence westerly along the south boundary of section 31 to the NW corner of section 5, T. 35 N., R. 48 E.; thence southerly along the west boundary of sections 5, 8, 17, 20, 29 and 32, T. 35 N., R. 48 E., to the SW corner of section 32; thence westerly along the north boundary of section 5, T. 34 N., R. 48 E., to the NW corner of section 5; thence southerly along the west boundary of sections 5, 8, 17, 20, 29 and 32 of T. 34 N., R. 48 E., to the SW corner of section 32; thence continuing southerly along the west boundary of sections 5, 8, 17, 20, 29 and 32, T. 33 N., R. 48 E., to the SW corner of section 32; thence westerly along the north boundary of section 5, T. 32 N., R. 48 E., to the NW corner of section 5; thence southerly along the west boundary of sections 5, 8, 17, 20, 29 and 32, T. 32 N., R. 48 E., to the SW corner of section 32; thence continuing southerly along the west boundary of sections 5, 8, 17, 20, 29 and 32, T. 31 N., R. 48 E., to the SW corner of section 32; thence easterly along the south boundary of section 32 to the NW corner of section 5, T. 30 N., R. 48 E.; thence southerly along the west boundary of sections 5, 8, 17, 20, 29 and 32, T. 30 N., R. 48 E., to the SW corner of section 32; thence easterly along the south boundary of section 32 to the NW corner of section 5, T. 29 N., R. 48 E.; thence southerly along the west boundary of sections 5, 8, 17, 20, 29 and 32, T. 29 N., R. 48 E., to the SW corner of section 32; thence continuing southerly along the west boundary of sections 5, 8, 17, 20, 29 and 32, T. 28 N., R. 48 E., to the SW corner of section 32; thence continuing southerly along the west boundary of sections 5, 8, 17, 20, 29 and 32, T. 27 N., R. 48 E., to the SW corner of section 32; thence continuing southerly along the west boundary of sections 5, 8, 17, 20, 29 and 32, T. 26 N., R. 48 E., to the SW corner of section 32; thence easterly along the south boundary of section 32 to the NW corner of section 4, T. 25 N., R. 48 E.; thence southerly along the west boundary of sections 4, 9, 16, 21, 28 and 33, T. 25 N., R. 48 E., to the SW corner of section 33; thence continuing southerly along the west line of sections 4, 9, 16, 21, 28 and 33, T. 24 N., R. 48 E., to the SW corner of section 33; thence continuing southerly along the west boundary of sections 4, 9, 16, 21, 28 and 33, T. 23 N., R. 48 E., to the SW corner of section 33; thence continuing southerly along the west boundary of sections 4, 9, 16, 21, 28 and 33, T. 22 N., R. 48 E., to the SW corner of section 33; thence continuing southerly along the west boundary of sections 4, 9, 16, 21, 28 and 33, T. 21 N., R. 48 E., to the SW corner of section 33; thence westerly along the south boundary of section 32, T. 21 N., R. 48 E., to the N 1/4 corner of section 5, T. 20 N., R. 48 E.; thence southerly along the north-south 1/4 section line of sections 5, 8, 17, 20, 29 and 32, T. 20 N., R. 48 E., to the S 1/4 corner of section 32; thence continuing along the north-south 1/4 section line of sections 5, 8, 17, 20, 29 and 32, T. 19 N., R. 48 E., to the S 1/4 corner of section 32; thence continuing southerly along the north-south 1/4 section line of sections 5, 8, 17, 20, 29 and 32, T. 18 N., R. 48 E., to the S 1/4 corner of section 32; thence westerly along the south boundary of section 32 to the NW corner of section 5, T. 17 1/2 N., R. 48 E., (unsurveyed); thence southerly along the west boundary of sections 5 and 8, T. 17 1/2 N., R. 48 E., (unsurveyed), to the SW corner of section 8; thence continuing southerly along the west boundary of sections 5, 8, 17, 20, 29 and 32, T. 17 N., R. 48 E. (unsurveyed), to the SW corner of section 32; thence continuing southerly along the west boundary of sections 5, 8, 17, 20, 29 and 32, T. 16 N., R. 48 E., to the SW corner of section 32; thence westerly along the south boundary of section 31, T. 16 N., R. 48 E., to the NW corner of section 5, T. 15 N., R. 48 E.; thence southerly along the west boundary of section 5 to its intersection with the Nye County line. All township and range references are to the Mount Diablo Base and Meridian.

(Added to NRS by 1969, 656)



NRS 243.140 - County seat at Eureka.

The county seat of Eureka County is located at the Town of Eureka. A courthouse and other necessary county buildings must be provided by the Board of County Commissioners of Eureka County.

[2:46:1873; B 4081; cited BH 5017; cited C 5107; RL 1463; NCL 1891] (NRS A 2001, 474)



NRS 243.145 - Creation 1861.

There shall be a county, to be known as Humboldt County, to include all that part of the Territory of Nevada within the boundaries described, as follows: Beginning at the northeast corner of Storey County; thence running easterly along the Immigrant Road leading to the Sink of the Humboldt, to the 40th degree; thence east along the line to the eastern boundary of the Territory of Nevada; thence north along the eastern boundary to the northern boundary of the Territory of Nevada; thence west along the boundary line to the northeastern corner of Lake County; thence south along the boundary lines of Lake and Washoe Counties to the point of beginning.

[8:24:1861; B 4058; cited BH 5013; cited C 5101; RL 1448; NCL 1872]



NRS 243.150 - Boundary line between Humboldt and Lander Counties established 1873.

The boundary line between Humboldt and Lander Counties is hereby defined and established as follows: Beginning at the northwest corner of Lander County and running due south on the present line between Humboldt and Lander Counties, to a point due west of Battle Mountain Station; thence due west 12 miles; thence in a direct line to the present northeast corner of Churchill County.

[1:113:1873; B 4071; cited BH 5019, 5020; cited C 5108, 5109; RL 1467; NCL 1895]



NRS 243.155 - Portion of Humboldt County detached to form Pershing County 1919.

The territory described in NRS 243.325 is detached and set aside from Humboldt County and the County of Pershing erected therefrom.

[Part 1:62:1919; 1919 RL p. 2694; NCL 1874]



NRS 243.160 - County seat at Winnemucca.

After May 1, 1873, the county seat of Humboldt County shall be located at the City of Winnemucca in Humboldt County.

[1:14:1873; cited BH 5019; RL 1466; NCL 1894]



NRS 243.165 - Creation 1862.

The County of Lander is hereby created, to include all that portion of the Territory of Nevada within the boundaries described as follows: Beginning at the point of intersection of the 40th meridian of longitude west from Washington with the 42nd degree of north latitude, or northern boundary line of Nevada Territory; thence running south on the line of the 40th meridian of longitude, through the Counties of Humboldt and Churchill, to the 39th degree of north latitude, or northern boundary line of Esmeralda County; thence east along the northern boundary line of Esmeralda County to the eastern boundary line of the Territory of Nevada; thence north, following the eastern boundary line of the Territory of Nevada, to the northern boundary line of the Territory of Nevada; thence west along the northern boundary line to the place of beginning.

[1:58:1862; B 4062; cited BH 5020; cited C 5109; RL 1469; NCL 1897]



NRS 243.170 - Boundaries defined 1864.

All that portion of the Territory of Nevada within the limits hereinafter described is hereby included within the limits of Lander County: Commencing at the intersection of the 39th degree, with a line drawn due north and south from the Mount Airy Station; thence north to the 40th degree of latitude of northern boundary of Churchill County; thence east along the 40th degree of latitude west from Washington, to the 40th degree of meridian of longitude; thence north on the 40th degree of longitude to the northern boundary of Nevada Territory; thence east along the boundary line to the 115th degree of longitude west from Greenwich, or the eastern boundary of Nevada Territory; thence south along the eastern boundary to the 39th degree of north latitude; thence west along the 39th degree of north latitude to the place of beginning.

[1:108:1864; B 4063; cited BH 5020; cited C 5109; RL 1470; NCL 1898]



NRS 243.175 - Additional territory may be added 1866.

Whenever, by consent of Congress, additional territory shall be added to the State of Nevada, on its eastern or southern border, or both, then, until further provided by law, all such added territory lying east of Lander County shall be a part of Lander County; but if any new county or counties shall be created or organized in the eastern or southern part of this state, then any part of such new additional territory lying directly east or south of such new county or counties shall belong, respectively, to such new county or counties.

[Part 1:84:1866; B 4086; cited BH 5020, 5024; cited C 5109, 5112; RL 1468; NCL 1896]



NRS 243.180 - Boundary line between Lander and Churchill Counties 1869.

The boundary line between Lander County and Churchill County shall be as described in NRS 243.020.

[1:74:1869; B 4069; cited BH 5014; cited C 5112; RL 1455; NCL 1881]



NRS 243.185 - Boundary line between Lander and Humboldt Counties established 1873.

The boundary line between Lander and Humboldt Counties shall be as described in NRS 243.150.

[1:113:1873; B 4071; cited BH 5019, 5020; cited C 5108, 5109; RL 1467; NCL 1895]



NRS 243.190 - Surveyor General to establish boundary line between Lander and Nye Counties 1929.

Within 60 days after March 21, 1929, the Boards of County Commissioners of the Counties of Nye and Lander shall invite the Surveyor General to proceed to determine and establish the boundary line between the counties. Upon the completion of the determination and establishment of the boundary line between the counties and the filing by the Surveyor General of his or her report, the boards of county commissioners of the counties shall each pay one-half of the expense therefor, as shown by the verified claim of the Surveyor General.

[1:89:1929] + [Part 2:89:1929]



NRS 243.200 - Surveyor General to establish boundary lines between Lander, Nye and Eureka Counties 1929.

1. Without delay, the Surveyor General shall proceed to establish the indefinite and uncertain boundaries between Lander and Eureka Counties, and between Lander and Nye Counties, subject to the joint cooperation of Lander, Eureka and Nye Counties, in the manner following: After March 26, 1929, the Surveyor General shall forthwith notify the district attorney of each of the Counties of Lander, Nye and Eureka of the enactment of this section, whereupon the district attorneys shall lay the subject matter of this section before the boards of county commissioners of their respective Counties for their consideration. If the boards of county commissioners of all of the Counties shall, within 60 days after submission to them of the subject matter hereof, notify the Surveyor General of their assent to a survey to establish the boundaries, and an agreement to share the expense thereof equally, then the Surveyor General shall proceed to determine and establish the county boundaries.

2. The boundaries established by the Surveyor General under the provisions of this section shall be binding upon the Counties.

[1:133:1929] + [2:133:1929]



NRS 243.210 - Creation 1866.

All that portion of the State of Nevada situate within the following boundaries shall be and constitute the County of Lincoln: Beginning at the Red Bluff Springs (about 15 miles east of Reveille District) and running thence due east to the state line of this state; thence south along the state line to the southerly boundary line of this state; thence along the southerly boundary line to a point due south of Red Bluff Springs; thence north to the place of beginning.

[1:48:1866; A 1867, 129; B 4066; cited BH 5021; cited C 5110; RL 1471; NCL 1899]



NRS 243.215 - Portion of Nye County detached and attached to Lincoln County 1875.

The following described territory, now a portion of Nye County, is hereby detached from Nye County and is hereby attached to and made a part of Lincoln County: All that territory embraced within the following boundaries: Commencing on the north line of Lincoln County at a point where the 115th parallel of longitude crosses the line; thence due north 45 miles, more or less, to a point due west of the north line of A. Prairie s farm (northeast of Patterson Station); thence from that point west of A. Prairie s farm due east 51 miles, more or less, to the east line of the State; thence south along the state line 45 miles, more or less, to the present north line of Lincoln County; and thence west along the north line of Lincoln County to the place of beginning.

[1:36:1875; cited BH 5021, 5024; cited C 5110; RL 1472; NCL 1900]



NRS 243.220 - Portion of Lincoln County detached to form Clark County 1909.

The territory described in NRS 243.035 is detached and set aside from Lincoln County and the County of Clark erected therefrom.

[1:11:1909; RL 1456; NCL 1882]



NRS 243.225 - County seat at Pioche.

The county seat of Lincoln County is located at the Town of Pioche in Lincoln County.

[1:26:1871; cited BH 5021; RL 1473; NCL 1901]



NRS 243.230 - Creation 1861.

There shall be a county, to be known as Lyon County, to include all that part of the State of Nevada within the boundaries described as follows: Beginning at the southeast corner of Washoe County; thence following the north line of Carson City in a southeasterly direction to the Half Way House, between Silver City and the urban service district of Carson City; thence following the line of Carson City to Douglas County; thence following the northerly boundary of Douglas County to the 119th meridian of west longitude; thence north 5 miles; thence, by direct line, northwesterly to a point on the Carson River 1 mile below Reed s Station; thence north 3 miles; thence westerly by a direct line to the southern boundary of the Gold Hill Mining District, but running so as to include in this county the Devil s Gate Toll House; thence, continuing westerly in the same course, to the eastern boundary of Washoe County; and thence southerly along the eastern boundary of Washoe County to the place of beginning.

[5:24:1861; B 4055; cited BH 5013; cited C 5101; RL 1445; NCL 1869] (NRS A 1969, 320)



NRS 243.235 - Boundaries redefined 1864, 1965, 1967 and 1969.

1. The eastern boundary line of Lyon County is hereby changed from the present boundary as established by law to the line of longitude 41 40 west from Washington, as laid down on DeGroot s map of Nevada Territory, published in 1863.

2. All other boundaries of Lyon County, affected by the change of the eastern boundary, shall follow the lines of that portion of Churchill County ceded to Lyon, as established by law.

3. Notwithstanding anything to the contrary in subsections 1 and 2, the boundary line between Lyon and Washoe Counties in the vicinity of Fernley and Wadsworth is hereby established as provided in NRS 243.340.

4. Notwithstanding anything to the contrary in this section or NRS 243.230, the boundary line between Lyon and Douglas Counties is hereby established as provided in NRS 243.045.

5. Notwithstanding anything to the contrary in this section or NRS 243.230, the boundary line between Lyon and Churchill Counties is hereby established as provided in NRS 243.027.

[1:109:1864; B 4060; cited BH 5022; cited C 5111; RL 1474; NCL 1902] + [2:109:1864; B 4061; cited BH 5022; cited C 5111; RL 1475; NCL 1903] (NRS A 1965, 337; 1967, 974; 1969, 1113)



NRS 243.240 - Portion of Esmeralda County detached and attached to Lyon County 1883.

All that portion of Esmeralda County lying west of a line commencing at a point on the boundary line between California and Nevada where the Counties of Esmeralda and Douglas corner, and running thence in a northeasterly direction to a point on the north boundary line of Esmeralda County where the Carson and Colorado Railroad crosses the line, is hereby detached from Esmeralda County and annexed to Lyon County.

[1:74:1883; cited BH 5018, 5022; cited C 5106, 5111; RL 1476; NCL 1904]



NRS 243.245 - Boundaries confirmed 1899.

The territory over which Lyon County has exercised jurisdiction for the period of 5 years prior to March 6, 1899, in the assessment and collection of taxes, in the selection of grand and petit jurors, in the establishment of voting precincts and the holding of elections therein, is hereby declared to be within the boundaries of that county.

[1:30:1899; cited C 5111; RL 1477; NCL 1905]



NRS 243.250 - Portion of Mineral County detached and attached to Lyon County 1933.

All that portion of the County of Mineral, as now constituted, bounded and described as follows: Beginning at a point where the westernmost part of Mineral County intersects the Nevada-California boundary line; thence along the Nevada-California boundary line in a southeasterly direction until the Nevada-California boundary line intersects the south boundary line of T. 7 N., R. 25 E., M.D.B. & M.; thence easterly along the south boundary of T. 7 N., Ranges 25, 26 and 27 E., M.D.B. & M., to the southeast corner of T. 7 N., R. 27 E., M.D.B. & M.; thence northerly along range line on the east boundary of Townships 7, 8, 9, 10 and 11 N., R. 27 E., M.D.B. & M., to the northeast corner of T. 11 N., R. 27 E., M.D.B. & M.; thence westerly along the north boundary of T. 11 N., R. 27 E., to the northwest corner of that township and range; thence northerly on line between Ranges 26 and 27 E., M.D.B. & M., to a point where the line intersects the present Mineral-Lyon County boundary line; thence along the present Lyon-Mineral County boundary line in a southwesterly direction to the point of beginning, is and the same is hereby severed and withdrawn from the County of Mineral, as now constituted, and the same is hereby added and annexed to the County of Lyon, as the same is now constituted.

[1:193:1933]



NRS 243.255 - County seat at Yerington.

After May 1, 1911, the county seat of Lyon County shall be located at the city of Yerington in Lyon County.

[1:8:1911; RL 1478; NCL 1906]



NRS 243.260 - Creation 1911.

The County of Mineral is hereby erected out of the following territory: All that portion of Esmeralda County lying northerly of a line drawn, commencing at the intersection of the Mount Diablo baseline with the Von Schmidt s survey of the boundary line between Nevada and California, running thence east to the southeast corner of T. 1 N., R. 32 E., on the Mount Diablo baseline; thence northeasterly to the southwest corner of T. 7 N., R. 38 E., M.D.B. & M.; thence continuing in the same direction intersecting the boundary line between the Counties of Nye and Esmeralda, which territory is hereby detached and set aside from Esmeralda County, and the County of Mineral erected therefrom.

[1:13:1911; RL 1479; NCL 1907]



NRS 243.265 - Portion of Mineral County detached and attached to Lyon County 1933.

The territory described in NRS 243.250 is detached from Mineral County and attached to and made a part of Lyon County.

[1:193:1933]



NRS 243.270 - County seat at Hawthorne.

The City of Hawthorne is designated and made the county seat of Mineral County, at which place shall be maintained the county and judicial offices and the necessary county buildings.

[2:13:1911; RL 1480; NCL 1908]



NRS 243.275 - Creation 1864; boundaries redefined 1865.

The County of Nye is hereby created, to include, except as otherwise provided in NRS 243.293, all that portion of the State of Nevada within the boundaries described as follows: Beginning at the 37th degree of north latitude with the 115th meridian of longitude west from Greenwich, and running thence west, along the northern boundary of the Territory of Arizona, to its intersection with the California line; thence northwesterly along the California line to the meridian of longitude 117 30 west from Greenwich; thence due north to the boundary line of Churchill County; thence in an easterly direction to the O Donnell Pass, on the West Gate and Ione Road; thence in an easterly direction to the mound in Reese River Valley, about 3 miles southwesterly from the Town of Washington; thence due east to the eastern boundary of the State; thence south along the eastern boundary of the State to the place of beginning.

[1:102:1864; A 1865, 352; B 4065; cited BH 5024; cited C 5112; RL 1481; NCL 1909] (NRS A 1985, 1655)



NRS 243.280 - Additional territory may be added 1866.

Whenever, by consent of Congress, additional territory shall be added to the State of Nevada, on its eastern or southern border, or both, then, until further provided by law, all such added territory lying south or east, or both, of Nye County shall be a part of Nye County; but if any new county or counties shall be created, or organized, in the eastern or southern part of this state, then any part of such new additional territory lying directly east or south of such new county or counties shall belong, respectively, to such new county or counties.

[Part 1:84:1866; B 4086; cited BH 5024, 5020; cited C 5109, 5112; RL 1468; NCL 1896]



NRS 243.285 - Portion of Nye County detached and attached to Lincoln County 1875.

The territory described in NRS 243.215 is detached from Nye County and attached to and made a part of Lincoln County.

[1:36:1875; cited BH 5021, 5024; cited C 5110; RL 1472; NCL 1900]



NRS 243.290 - Boundary line between Nye, Churchill and Esmeralda Counties 1875.

1. The boundary line between the County of Nye and the Counties of Churchill and Esmeralda shall be as follows: Beginning at the intersection of the meridian of longitude 40 7 west from Washington with the eastern boundary line of California; thence northerly along the meridian of longitude to its intersection with the 38th parallel, north latitude; thence northwesterly to the Hot Springs, on the Wellington and Reese River Road; thence northerly to the 39th parallel of north latitude; thence easterly to O Donnell s Pass, on the Ione and West Gate Road; and from thence the boundary line shall remain as heretofore established by law.

2. The meridian of longitude shall be established from the official survey made by Colonel A. W. Von Schmidt of the state line between the States of California and Nevada, to be ascertained by his astronomical observations and also from the mile posts set by him on the survey; and if it be found necessary to ascertain by calculations from Colonel A. W. Von Schmidt the meridian of longitude, all expenses attaching thereto shall be borne equally by the Counties of Nye and Esmeralda.

[1:50:1875; cited BH 5014, 5018, 5024; cited C 5103, 5106; RL 1451; NCL 1877] + [2:50:1875; cited BH 5014, 5018, 5024; cited C 5103, 5106; RL 1452; NCL 1878]



NRS 243.293 - Boundary line between Nye and Clark Counties established 1985; boundaries redefined 2001.

The boundary line between Nye and Clark Counties is as follows: Beginning at the point of intersection of the north line of T. 16 S., R. 54 E., M.D.B. & M. and the meridian running north-south passing through Red Bluff Springs, Nevada; thence west along the north boundary of section 3, T. 16 S., R. 54 E., 400 feet more or less, to the north quarter corner of section 3, T. 16 S., R. 54 E.; thence southerly along the center 1/4 section line through sections 3, 10, 15, 22, 27 and 34 to the south quarter corner of section 34, T. 16 S., R. 54 E.; thence east along the north boundary of section 3, T. 17 S., R. 54 E. to the north quarter corner of section 3, T. 17 S., R. 54 E.; thence southerly along the center 1/4 section line through sections 3, 10, 15, 22, 27 and 34 to the south quarter corner of section 34, T. 17 S., R. 54 E. and the north quarter corner of section 3, T. 18 S., R. 54 E.; thence southerly along the center 1/4 section line through sections 3, 10, 15, 22, 27 and 34 to the south quarter corner of section 34, T. 18 S., R. 54 E. and the north quarter corner of section 3, T. 19 S., R. 54 E.; thence southerly along the center 1/4 section line through sections 3, 10, 15, 22, 27 and 34 to the south quarter corner of section 34, T. 19 S., R. 54 E. and the north quarter corner of section 3, T. 20 S., R. 54 E.; thence southerly along the center 1/4 section line through sections 3, 10, 15 and 22 to the south quarter corner of section 22, T. 20 S., R. 54 E. and the north quarter corner of section 27, T. 20 S., R. 54 E.; thence east along the north boundary of sections 27, 26 and 25, T. 20 S., R. 54 E. to the range line between Ranges 54 and 55 E., M.D.B. & M.; thence southerly along that range line to the intersection of the state line between Nevada and California.

(Added to NRS by 1985, 1654; A 2001, 2283)



NRS 243.295 - Portion of Nye County detached and attached to White Pine County 1875.

The territory described in NRS 243.370 is detached from Nye County and attached to and made a part of White Pine County.

[1:52:1875; cited BH 5024, 5027; cited C 5112, 5116; RL 1487; NCL 1915]



NRS 243.300 - Portion of Esmeralda County detached and attached to Nye County; boundary line between Nye and Esmeralda Counties 1913.

1. The boundary line between Nye County and Esmeralda County shall be determined by a joint survey as provided in this section. The County of Nye shall appoint a competent surveyor, who shall act with a competent surveyor to be appointed by the County of Esmeralda. The two surveyors so appointed shall appoint a third competent surveyor. The appointing power herein provided shall be vested in the Boards of County Commissioners of the two Counties, where the Counties are vested with the appointing power. The three surveyors appointed as herein provided shall constitute a board of surveyors, who shall jointly run and determine the actual boundary line between the Counties, according to NRS 243.290, beginning at the Nevada-California line and running thence northerly and northwesterly to the Hot Springs mentioned in NRS 243.290. The survey shall be in accordance with the practice of the United States Surveyor General s office in running township lines and establishing monuments thereon.

2. The expense of the survey provided for in this section shall be divided equally between Esmeralda and Nye Counties. The survey shall be completed on or before January 1, 1914, and blueprints of maps and a copy of the field notes of the survey shall be filed with the county clerk of each county and with the Surveyor General of Nevada and with the United States Surveyor General for Nevada.

3. The board of surveyors, as herein provided, are further directed and required to include within the boundaries of Nye County all those certain sections specified in section 1 of chapter 89, Statutes of Nevada 1903, and all of such sections of land so described and specified are hereby made a part of Nye County, and the board of surveyors shall include such parcels of land within the boundaries of Nye County in such a manner as a majority of the board of surveyors may deem wise.

4. The surveyed boundary line as determined according to the provisions of this section shall be the true boundary line between the Counties of Nye and Esmeralda.

[1:221:1913] + [2:221:1913] + [3:221:1913] + [4:221:1913]



NRS 243.305 - Surveyor General to establish boundary line between Lander and Nye Counties 1929.

The Surveyor General shall establish the boundary line between Lander and Nye Counties in the same manner provided in NRS 243.190.

[1:89:1929] + [2:89:1929]



NRS 243.310 - Surveyor General to establish boundary lines between Lander, Nye and Eureka Counties 1929.

The establishment of the boundary lines between Eureka, Lander and Nye Counties shall be in the manner described in NRS 243.200.

[1:133:1929] + [2:133:1929]



NRS 243.315 - County seat at Tonopah.

After May 1, 1905, the county seat of Nye County shall be located at the Town of Tonopah in Nye County.

[1:4:1905; RL 1482; NCL 1910]



NRS 243.325 - Creation 1919.

The County of Pershing is hereby created out of the following territory: All of that portion of Humboldt County, as now constituted, lying west and south of a line drawn as follows: Beginning at a point where the 7th standard parallel north crosses the westerly boundary line of Humboldt County; thence east along the 7th standard parallel north to the point of intersection of that parallel with the range line between Ranges 28 and 29 E.; thence south along the range line to the corner of Townships 34 and 35 N., Ranges 28 and 29 E.; thence east along the township parallel between Townships 34 and 35 N. to the corner of Townships 34 and 35 N., Ranges 38 and 39 E.; thence south along the range line between Ranges 38 and 39 E. to the corner of Townships 32 and 33 N., Ranges 38 and 39 E.; thence east along the township parallel between Townships 32 and 33 N. to the corner of Townships 32 and 33 N., Ranges 41 and 42 E.; thence south along the range line between Ranges 41 and 42 E. to the point of intersection of the range line with the boundary line between Humboldt and Lander Counties.

[1:62:1919; 1919 RL p. 2694; NCL 1874] (NRS A 1983, 565)



NRS 243.330 - County seat at Lovelock.

The City of Lovelock is designated and made the county seat of Pershing County, at which place shall be erected and maintained the county and judicial offices and the necessary county buildings.

[2:62:1919; 1919 RL p. 2694; NCL 1875]



NRS 243.335 - Creation 1861.

1. There shall be a county, to be known as Storey County, to include all that part of the State of Nevada within the boundaries described as follows: Beginning at the northwestern corner of Lyon County, and running thence in an easterly direction along the northern boundary of Lyon County to the northeastern corner thereof; thence north, in a straight line, to the road leading from the lower crossing of the Truckee River to the Sink of the Humboldt; thence westerly, along the road, to the Truckee River; thence up the middle of the Truckee River to the eastern line of Washoe County; thence southerly along the line to the place of beginning.

2. The boundaries of Storey County shall be:

(a) Insofar as the Truckee River constitutes a common boundary between counties, the centerline of the Truckee River as such centerline existed on the effective date of section 6 of chapter XXIV, Laws of the Territory of Nevada 1861, and such boundary shall not change because of artificially created or natural changes made or which may be made in the course of the Truckee River; and

(b) As specifically described in part in NRS 243.340.

[6:24:1861; B 4056; cited BH 5013; cited C 5101; RL 1446; NCL 1870] (NRS A 1963, 269; 1973, 697)



NRS 243.340 - Creation 1861; boundaries redefined 1965, 1967, 1969, 1973, 1983 and 2005. [Effective through June 30, 2013, and after that date unless the Board of County Commissioners of Storey County and the Board of County Commissioners of Washoe County, respectively, on or after July 1, 2013, and on or before June 30, 2015, adopt a resolution approving the revisions in the boundary line between the respective Counties described in section 1 or 1.5 of chapter 94, Statutes of Nevada 2013, at pages 307 and 310, respectively.]

1. There shall be a county, to be known as Washoe County, to include all that part of the State of Nevada within the boundaries described as follows: Beginning at the northwest corner of Carson City, and running easterly along the northern boundary of Carson City to the county boundary monument common to Washoe County, Lyon County, Carson City and Storey County; thence N. 12 22 55 W. 3,137.70 feet to the section corner common to sections 10, 11, 14 and 15, T. 16 N., R. 20 E., M.D.B. & M.; thence easterly along the section line common to sections 11 and 14 to the section corner common to sections 11, 12, 13 and 14, T. 16 N., R. 20 E., M.D.B. & M.; thence northerly along the section line common to sections 11 and 12 to the section corner common to sections 1, 2, 11 and 12, T. 16 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 1 and 2 to the east one-quarter corner of section 2; thence easterly along the east-west one-quarter section line to the range line common to R. 20 E. and R. 21 E., M.D.B. & M.; thence northerly along such range line to the township line common to T. 16 N. and T. 17 N., M.D.B. & M.; thence continuing northerly along the range line to the section corner common to sections 25 and 36, T. 17 N., R. 20 E., and sections 30 and 31, T. 17 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the range line to the section corner common to sections 24 and 25, T. 17 N., R. 20 E., and sections 19 and 30, T. 17 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the range line to the section corner common to sections 13 and 24, T. 17 N., R. 20 E., and sections 18 and 19, T. 17 N., R. 21 E., M.D.B. & M.; thence easterly along the section line common to sections 18 and 19 to the section corner common to sections 17, 18, 19 and 20, T. 17 N., R. 21 E., M.D.B. & M.; thence northerly along the section line common to sections 17 and 18 to the section corner common to sections 7, 8, 17 and 18, T. 17 N., R. 21 E., M.D.B. & M.; thence westerly along the section line common to sections 7 and 18 to the south one-quarter corner of section 7; thence northerly along the north-south one-quarter section line to the one-quarter corner common to sections 6 and 7, T. 17 N., R. 21 E., M.D.B. & M.; thence westerly along the section line common to sections 6 and 7 to the range line common to R. 20 E. and R. 21 E., M.D.B. & M.; thence northerly along the range line to the township line common to T. 17 N. and T. 18 N., M.D.B. & M.; thence westerly along the township line to the south one-quarter corner of section 36, T. 18 N., R. 20 E., M.D.B. & M.; thence northerly along the north-south one-quarter section line to the one-quarter corner common to sections 25 and 36, T. 18 N., R. 20 E., M.D.B. & M.; thence easterly along the section line common to sections 25 and 36 to the range line common to R. 20 E. and R. 21 E., M.D.B. & M.; thence northerly along the range line to the section corner common to sections 24 and 25, T. 18 N., R. 20 E., M.D.B. & M., and sections 19 and 30, T. 18 N., R. 21 E., M.D.B. & M.; thence easterly along the section line common to sections 19 and 30 to the section corner common to sections 19, 20, 29 and 30, T. 18 N., R. 21 E., M.D.B. & M.; thence northerly along the section line common to sections 19 and 20 to the section corner common to sections 17, 18, 19 and 20, T. 18 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 17 and 18 to the section corner common to sections 7, 8, 17 and 18, T. 18 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 7 and 8 to the section corner common to sections 5, 6, 7 and 8, T. 18 N., R. 21 E., M.D.B. & M.; thence westerly along the section line common to sections 6 and 7 to the section corner common to sections 6 and 7 and sections 1 and 12, T. 18 N., R. 20 E., M.D.B. & M.; thence continuing westerly along the section line common to sections 1 and 12 to the section corner common to sections 1, 2, 11 and 12, T. 18 N., R. 20 E., M.D.B. & M.; thence northerly along the section line common to sections 1 and 2 to the section corner common to sections 1 and 2 and sections 35 and 36, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 35 and 36 to the section corner common to sections 25, 26, 35 and 36, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 25 and 26 to the section corner common to sections 23, 24, 25 and 26, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 23 and 24, to the section corner common to sections 13, 14, 23 and 24, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 13 and 14 to the section corner common to sections 11, 12, 13 and 14, T. 19 N., R. 20 E., M.D.B. & M.; thence easterly along the section line common to sections 12 and 13 to the centerline of the Truckee River (as described in paragraph (a) of subsection 2 of NRS 243.335); thence down such centerline of the Truckee River to its lower crossing; thence S. 53 06 03 E. to a point in the Immigrant Road further described as being a 1 1/46-inch iron pipe marked Storey, Lyon and Washoe; thence S. 27 53 57 W., 2,021.40 feet along the easterly line of Storey County to a point in the section line common to sections 3 and 10, T. 20 N., R. 24 E., M.D.B. & M.; thence easterly along the section lines common to sections 3 and 10 to the easterly boundary of the Pyramid Lake Reservation, thence northeasterly along said Pyramid Lake Reservation Boundary to the section line common to sections 26 and 35, T. 21 N., R. 24 E.; thence easterly along the section line common to sections 25, 26, 35 and 36, T. 21 N., R. 24 E.; thence continuing easterly along the section line common to sections 29, 30, 31 and 32, T. 21 N., R. 25 E. to the section corner common to sections 28, 29, 32 and 33, T. 21 N., R. 25 E.; thence northerly along the section lines common to sections 20, 21, 28 and 29 to the section corner common to sections 16, 17, 20 and 21, T. 21 N., R. 25 E., M.D.B. & M.; thence easterly along the section line common to sections 16 and 21 to the section corner common to sections 15, 16, 21 and 22, T. 21 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 3, 4, 9, 10, 15 and 16, to the township line common to T. 21 N. and T. 22 N., M.D.B. & M.; thence westerly along the township line to the section corner common to sections 33 and 34, T. 22 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 9, 10, 15, 16, 21, 22, 27, 28, 33 and 34 to the one-quarter corner common to sections 9 and 10, T. 22 N., R. 25 E., M.D.B. & M.; thence westerly along the one-quarter section line to the one-quarter corner common to sections 8 and 9, T. 22 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 4, 5, 8 and 9 to the township line common to T. 22 N. and T. 23 N., M.D.B. & M.; thence westerly along the township line to the section line common to sections 31 and 32, T. 23 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 5, 6, 7, 8, 17, 18, 19, 20, 29, 30, 31 and 32 to the township lines common to T. 23 N., T. 24 N., M.D.B. & M.; thence westerly along the township line to the range line common to R. 24 E. and R. 25 E., M.D.B. & M.; thence northerly along the range line to the 40th degree of north latitude; thence westerly along the 40th degree of north latitude to the range line common to R. 23 E. and R. 24 E., M.D.B. & M.; thence northerly along the common range lines continuously through each successive township to the Oregon line; thence westerly along the Oregon line to the California line; thence southerly along the California line to the place of beginning.

2. Notwithstanding anything to the contrary in subsection 1:

(a) The common boundary line between Carson City and Washoe County is redefined on July 1, 1969, and that boundary line is hereby established as provided in section 1.030 of chapter 213, Statutes of Nevada 1969, as amended.

(b) The common boundary line between Storey County and Washoe County is redefined on April 21, 1973, and that boundary line is established as provided in subsection 1 and NRS 243.335.

[4:24:1861; B 4054; cited BH 5013; cited C 5101; RL 1444; NCL 1868] (NRS A 1965, 338; 1967, 724; 1969, 320; 1973, 31, 697; 1983, 566; 2005, 2220)

NRS 243.340 Creation 1861; boundaries redefined 1965, 1967, 1969, 1973, 1983 and 2005; subsequent boundary revisions approved by affected counties. [Effective on the date of the adoption, on or after July 1, 2013, and on or before June 30, 2015, of a resolution by the Board of County Commissioners of Storey County and the Board of County Commissioners of Washoe County, respectively, approving only the revisions described in the amendatory provisions of section 1 of chapter 94, Statutes of Nevada 2013, at page 307, to the boundary line between the respective Counties.]

1. There shall be a county, to be known as Washoe County, to include all that part of the State of Nevada within the boundaries described as follows: Beginning at the northwest corner of Carson City, and running easterly along the northern boundary of Carson City to the county boundary monument common to Washoe County, Lyon County, Carson City and Storey County; thence N. 12 22 55 W. 3,137.70 feet to the section corner common to sections 10, 11, 14 and 15, T. 16 N., R. 20 E., M.D.B. & M.; thence easterly along the section line common to sections 11 and 14 to the section corner common to sections 11, 12, 13 and 14, T. 16 N., R. 20 E., M.D.B. & M.; thence northerly along the section line common to sections 11 and 12 to the section corner common to sections 1, 2, 11 and 12, T. 16 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 1 and 2 to the east one-quarter corner of section 2; thence easterly along the east-west one-quarter section line to the range line common to R. 20 E. and R. 21 E., M.D.B. & M.; thence northerly along such range line to the township line common to T. 16 N. and T. 17 N., M.D.B. & M.; thence continuing northerly along the range line to the section corner common to sections 25 and 36, T. 17 N., R. 20 E., and sections 30 and 31, T. 17 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the range line to the section corner common to sections 24 and 25, T. 17 N., R. 20 E., and sections 19 and 30, T. 17 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the range line to the section corner common to sections 13 and 24, T. 17 N., R. 20 E., and sections 18 and 19, T. 17 N., R. 21 E., M.D.B. & M.; thence easterly along the section line common to sections 18 and 19 to the section corner common to sections 17, 18, 19 and 20, T. 17 N., R. 21 E., M.D.B. & M.; thence northerly along the section line common to sections 17 and 18 to the section corner common to sections 7, 8, 17 and 18, T. 17 N., R. 21 E., M.D.B. & M.; thence westerly along the section line common to sections 7 and 18 to the south one-quarter corner of section 7; thence northerly along the north-south one-quarter section line to the one-quarter corner common to sections 6 and 7, T. 17 N., R. 21 E., M.D.B. & M.; thence westerly along the section line common to sections 6 and 7 to the range line common to R. 20 E. and R. 21 E., M.D.B. & M.; thence northerly along the range line to the township line common to T. 17 N. and T. 18 N., M.D.B. & M.; thence westerly along the township line to the south one-quarter corner of section 36, T. 18 N., R. 20 E., M.D.B. & M.; thence northerly along the north-south one-quarter section line to the one-quarter corner common to sections 25 and 36, T. 18 N., R. 20 E., M.D.B. & M.; thence easterly along the section line common to sections 25 and 36 to the range line common to R. 20 E. and R. 21 E., M.D.B. & M.; thence northerly along the range line to the section corner common to sections 24 and 25, T. 18 N., R. 20 E., M.D.B. & M., and sections 19 and 30, T. 18 N., R. 21 E., M.D.B. & M.; thence easterly along the section line common to sections 19 and 30 to the section corner common to sections 19, 20, 29 and 30, T. 18 N., R. 21 E., M.D.B. & M.; thence northerly along the section line common to sections 19 and 20 to the section corner common to sections 17, 18, 19 and 20, T. 18 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 17 and 18 to the section corner common to sections 7, 8, 17 and 18, T. 18 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 7 and 8 to the section corner common to sections 5, 6, 7 and 8, T. 18 N., R. 21 E., M.D.B. & M.; thence North 47 38 11 West a distance of 1133.28 feet; thence North 38 40 56 West a distance of 268.28 feet; thence North 04 57 57 West a distance of 1153.58 feet; thence North 02 01 41 East a distance of 671.51 feet; thence North 12 25 49 West a distance of 2504.99 feet to a point on the township line common to T. 20 N. and T. 21 N.; thence westerly along said township line to the section corner common to sections 1 and 2, T. 18 N., R. 20 E., and sections 35 and 36, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 35 and 36 to the section corner common to sections 25, 26, 35 and 36, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 25 and 26 to the section corner common to sections 23, 24, 25 and 26, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 23 and 24, to the section corner common to sections 13, 14, 23 and 24, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 13 and 14 to the section corner common to sections 11, 12, 13 and 14, T. 19 N., R. 20 E., M.D.B. & M.; thence easterly along the section line common to sections 12 and 13 to the centerline of the Truckee River (as described in paragraph (a) of subsection 2 of NRS 243.335); thence down such centerline of the Truckee River to its lower crossing; thence S. 53 06 03 E. to a point in the Immigrant Road further described as being a 1 1/46-inch iron pipe marked Storey, Lyon and Washoe; thence S. 27 53 57 W., 2,021.40 feet along the easterly line of Storey County to a point in the section line common to sections 3 and 10, T. 20 N., R. 24 E., M.D.B. & M.; thence easterly along the section lines common to sections 3 and 10 to the easterly boundary of the Pyramid Lake Reservation, thence northeasterly along said Pyramid Lake Reservation Boundary to the section line common to sections 26 and 35, T. 21 N., R. 24 E.; thence easterly along the section line common to sections 25, 26, 35 and 36, T. 21 N., R. 24 E.; thence continuing easterly along the section line common to sections 29, 30, 31 and 32, T. 21 N., R. 25 E. to the section corner common to sections 28, 29, 32 and 33, T. 21 N., R. 25 E.; thence northerly along the section lines common to sections 20, 21, 28 and 29 to the section corner common to sections 16, 17, 20 and 21, T. 21 N., R. 25 E., M.D.B. & M.; thence easterly along the section line common to sections 16 and 21 to the section corner common to sections 15, 16, 21 and 22, T. 21 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 3, 4, 9, 10, 15 and 16, to the township line common to T. 21 N. and T. 22 N., M.D.B. & M.; thence westerly along the township line to the section corner common to sections 33 and 34, T. 22 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 9, 10, 15, 16, 21, 22, 27, 28, 33 and 34 to the one-quarter corner common to sections 9 and 10, T. 22 N., R. 25 E., M.D.B. & M.; thence westerly along the one-quarter section line to the one-quarter corner common to sections 8 and 9, T. 22 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 4, 5, 8 and 9 to the township line common to T. 22 N. and T. 23 N., M.D.B. & M.; thence westerly along the township line to the section line common to sections 31 and 32, T. 23 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 5, 6, 7, 8, 17, 18, 19, 20, 29, 30, 31 and 32 to the township lines common to T. 23 N., T. 24 N., M.D.B. & M.; thence westerly along the township line to the range line common to R. 24 E. and R. 25 E., M.D.B. & M.; thence northerly along the range line to the 40th degree of north latitude; thence westerly along the 40th degree of north latitude to the range line common to R. 23 E. and R. 24 E., M.D.B. & M.; thence northerly along the common range lines continuously through each successive township to the Oregon line; thence westerly along the Oregon line to the California line; thence southerly along the California line to the place of beginning.

2. Notwithstanding anything to the contrary in subsection 1:

(a) The common boundary line between Carson City and Washoe County is redefined on July 1, 1969, and that boundary line is hereby established as provided in section 1.030 of chapter 213, Statutes of Nevada 1969, as amended.

(b) The common boundary line between Storey County and Washoe County is redefined on April 21, 1973, and that boundary line is established as provided in subsection 1 and NRS 243.335.

[4:24:1861; B 4054; cited BH 5013; cited C 5101; RL 1444; NCL 1868] (NRS A 1965, 338; 1967, 724; 1969, 320; 1973, 31, 697; 1983, 566; 2005, 2220; 2013, 307, effective on the date of the adoption, on or after July 1, 2013, and on or before June 30, 2015, of a resolution by the Board of County Commissioners of Storey County and the Board of County Commissioners of Washoe County, respectively, approving only the revisions described in the amendatory provisions of section 1 of chapter 94, Statutes of Nevada 2013, at page 307, to the boundary line between the respective Counties)

NRS 243.340 Creation 1861; boundaries redefined 1965, 1967, 1969, 1973, 1983 and 2005; subsequent boundary revisions approved by affected counties. [Effective on the date of the adoption, on or after July 1, 2013, and on or before June 30, 2015, of a resolution by the Board of County Commissioners of Storey County and the Board of County Commissioners of Washoe County, respectively, approving only the revisions described in the amendatory provisions of section 1.5 of chapter 94, Statutes of Nevada 2013, at page 310, to the boundary line between the respective Counties.]

1. There shall be a county, to be known as Washoe County, to include all that part of the State of Nevada within the boundaries described as follows: Beginning at the northwest corner of Carson City, and running easterly along the northern boundary of Carson City to the county boundary monument common to Washoe County, Lyon County, Carson City and Storey County; thence N. 12 22 55 W. 3,137.70 feet to the section corner common to sections 10, 11, 14 and 15, T. 16 N., R. 20 E., M.D.B. & M.; thence easterly along the section line common to sections 11 and 14 to the section corner common to sections 11, 12, 13 and 14, T. 16 N., R. 20 E., M.D.B. & M.; thence northerly along the section line common to sections 11 and 12 to the section corner common to sections 1, 2, 11 and 12, T. 16 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 1 and 2 to the east one-quarter corner of section 2; thence easterly along the east-west one-quarter section line to the range line common to R. 20 E. and R. 21 E., M.D.B. & M.; thence northerly along such range line to the township line common to T. 16 N. and T. 17 N., M.D.B. & M.; thence continuing northerly along the range line to the section corner common to sections 25 and 36, T. 17 N., R. 20 E., and sections 30 and 31, T. 17 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the range line to the section corner common to sections 24 and 25, T. 17 N., R. 20 E., and sections 19 and 30, T. 17 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the range line to the section corner common to sections 13 and 24, T. 17 N., R. 20 E., and sections 18 and 19, T. 17 N., R. 21 E., M.D.B. & M.; thence easterly along the section line common to sections 18 and 19 to the section corner common to sections 17, 18, 19 and 20, T. 17 N., R. 21 E., M.D.B. & M.; thence northerly along the section line common to sections 17 and 18 to the section corner common to sections 7, 8, 17 and 18, T. 17 N., R. 21 E., M.D.B. & M.; thence westerly along the section line common to sections 7 and 18 to the south one-quarter corner of section 7; thence northerly along the north-south one-quarter section line to the one-quarter corner common to sections 6 and 7, T. 17 N., R. 21 E., M.D.B. & M.; thence westerly along the section line common to sections 6 and 7 to the range line common to R. 20 E. and R. 21 E., M.D.B. & M.; thence northerly along the range line to the township line common to T. 17 N. and T. 18 N., M.D.B. & M.; thence westerly along the township line to the south one-quarter corner of section 36, T. 18 N., R. 20 E., M.D.B. & M.; thence northerly along the north-south one-quarter section line to the one-quarter corner common to sections 25 and 36, T. 18 N., R. 20 E., M.D.B. & M.; thence easterly along the section line common to sections 25 and 36 to the range line common to R. 20 E. and R. 21 E., M.D.B. & M.; thence northerly along the range line to the section corner common to sections 24 and 25, T. 18 N., R. 20 E., M.D.B. & M., and sections 19 and 30, T. 18 N., R. 21 E., M.D.B. & M.; thence easterly along the section line common to sections 19 and 30 to the section corner common to sections 19, 20, 29 and 30, T. 18 N., R. 21 E., M.D.B. & M.; thence northerly along the section line common to sections 19 and 20 to the section corner common to sections 17, 18, 19 and 20, T. 18 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 17 and 18 to the section corner common to sections 7, 8, 17 and 18, T. 18 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 7 and 8 to the section corner common to sections 5, 6, 7 and 8, T. 18 N., R. 21 E., M.D.B. & M.; thence westerly along the section line common to sections 6 and 7 to the section corner common to sections 6 and 7 and sections 1 and 12, T. 18 N., R. 20 E., M.D.B. & M.; thence continuing westerly along the section line common to sections 1 and 12 to the section corner common to sections 1, 2, 11 and 12, T. 18 N., R. 20 E., M.D.B. & M.; thence northerly along the section line common to sections 1 and 2 to the section corner common to sections 1 and 2 and sections 35 and 36, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 35 and 36 to the section corner common to sections 25, 26, 35 and 36, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 25 and 26 to the section corner common to sections 23, 24, 25 and 26, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 23 and 24, to the section corner common to sections 13, 14, 23 and 24, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 13 and 14 to the section corner common to sections 11, 12, 13 and 14, T. 19 N., R. 20 E., M.D.B. & M.; thence easterly along the section line common to sections 12 and 13 to the centerline of the Truckee River (as described in paragraph (a) of subsection 2 of NRS 243.335); thence down such centerline of the Truckee River to the section line common to sections 10 and 11, T. 19 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 10 and 11 to the intersection of the section line common to sections 10 and 11 with the southern boundary of the right-of-way of Interstate Highway No. 80; thence continuing northeasterly along the southern boundary of the right-of-way of Interstate Highway No. 80 to the intersection of the southern boundary of the right-of-way of Interstate Highway No. 80 with the north-south centerline of section 32, T. 20 N., R. 22 E., M.D.B. & M.; thence continuing southerly along the centerline of section 32 to the centerline of the Truckee River, as described in paragraph (a) of subsection 2 of NRS 243.335; thence down such centerline to its lower crossing; thence S. 53 06 03 E. to a point in the Immigrant Road further described as being a 1 1/46-inch iron pipe marked Storey, Lyon and Washoe; thence S. 27 53 57 W., 2,021.40 feet along the easterly line of Storey County to a point in the section line common to sections 3 and 10, T. 20 N., R. 24 E., M.D.B. & M.; thence easterly along the section lines common to sections 3 and 10 to the easterly boundary of the Pyramid Lake Reservation, thence northeasterly along said Pyramid Lake Reservation Boundary to the section line common to sections 26 and 35, T. 21 N., R. 24 E.; thence easterly along the section line common to sections 25, 26, 35 and 36, T. 21 N., R. 24 E.; thence continuing easterly along the section line common to sections 29, 30, 31 and 32, T. 21 N., R. 25 E. to the section corner common to sections 28, 29, 32 and 33, T. 21 N., R. 25 E.; thence northerly along the section lines common to sections 20, 21, 28 and 29 to the section corner common to sections 16, 17, 20 and 21, T. 21 N., R. 25 E., M.D.B. & M.; thence easterly along the section line common to sections 16 and 21 to the section corner common to sections 15, 16, 21 and 22, T. 21 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 3, 4, 9, 10, 15 and 16, to the township line common to T. 21 N. and T. 22 N., M.D.B. & M.; thence westerly along the township line to the section corner common to sections 33 and 34, T. 22 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 9, 10, 15, 16, 21, 22, 27, 28, 33 and 34 to the one-quarter corner common to sections 9 and 10, T. 22 N., R. 25 E., M.D.B. & M.; thence westerly along the one-quarter section line to the one-quarter corner common to sections 8 and 9, T. 22 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 4, 5, 8 and 9 to the township line common to T. 22 N. and T. 23 N., M.D.B. & M.; thence westerly along the township line to the section line common to sections 31 and 32, T. 23 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 5, 6, 7, 8, 17, 18, 19, 20, 29, 30, 31 and 32 to the township lines common to T. 23 N., T. 24 N., M.D.B. & M.; thence westerly along the township line to the range line common to R. 24 E. and R. 25 E., M.D.B. & M.; thence northerly along the range line to the 40th degree of north latitude; thence westerly along the 40th degree of north latitude to the range line common to R. 23 E. and R. 24 E., M.D.B. & M.; thence northerly along the common range lines continuously through each successive township to the Oregon line; thence westerly along the Oregon line to the California line; thence southerly along the California line to the place of beginning.

2. Notwithstanding anything to the contrary in subsection 1:

(a) The common boundary line between Carson City and Washoe County is redefined on July 1, 1969, and that boundary line is hereby established as provided in section 1.030 of chapter 213, Statutes of Nevada 1969, as amended.

(b) The common boundary line between Storey County and Washoe County is redefined on April 21, 1973, and that boundary line is established as provided in subsection 1 and NRS 243.335.

[4:24:1861; B 4054; cited BH 5013; cited C 5101; RL 1444; NCL 1868] (NRS A 1965, 338; 1967, 724; 1969, 320; 1973, 31, 697; 1983, 566; 2005, 2220; 2013, 310, effective on the date of the adoption, on or after July 1, 2013, and on or before June 30, 2015, of a resolution by the Board of County Commissioners of Storey County and the Board of County Commissioners of Washoe County, respectively, approving only the revisions described in the amendatory provisions of section 1.5 of chapter 94, Statutes of Nevada 2013, at page 310, to the boundary line between the respective Counties)

NRS 243.340 Creation 1861; boundaries redefined 1965, 1967, 1969, 1973, 1983 and 2005; subsequent boundary revisions approved by affected counties. [Effective on the date of the adoption, on or after July 1, 2013, and on or before June 30, 2015, of resolutions by the Board of County Commissioners of Storey County and the Board of County Commissioners of Washoe County, respectively, approving all the revisions described in the amendatory provisions of sections 1 and 1.5 of chapter 94, Statutes of Nevada 2013, at pages 307 and 310, respectively, to the boundary line between the respective Counties.]

1. There shall be a county, to be known as Washoe County, to include all that part of the State of Nevada within the boundaries described as follows: Beginning at the northwest corner of Carson City, and running easterly along the northern boundary of Carson City to the county boundary monument common to Washoe County, Lyon County, Carson City and Storey County; thence N. 12 22 55 W. 3,137.70 feet to the section corner common to sections 10, 11, 14 and 15, T. 16 N., R. 20 E., M.D.B. & M.; thence easterly along the section line common to sections 11 and 14 to the section corner common to sections 11, 12, 13 and 14, T. 16 N., R. 20 E., M.D.B. & M.; thence northerly along the section line common to sections 11 and 12 to the section corner common to sections 1, 2, 11 and 12, T. 16 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 1 and 2 to the east one-quarter corner of section 2; thence easterly along the east-west one-quarter section line to the range line common to R. 20 E. and R. 21 E., M.D.B. & M.; thence northerly along such range line to the township line common to T. 16 N. and T. 17 N., M.D.B. & M.; thence continuing northerly along the range line to the section corner common to sections 25 and 36, T. 17 N., R. 20 E., and sections 30 and 31, T. 17 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the range line to the section corner common to sections 24 and 25, T. 17 N., R. 20 E., and sections 19 and 30, T. 17 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the range line to the section corner common to sections 13 and 24, T. 17 N., R. 20 E., and sections 18 and 19, T. 17 N., R. 21 E., M.D.B. & M.; thence easterly along the section line common to sections 18 and 19 to the section corner common to sections 17, 18, 19 and 20, T. 17 N., R. 21 E., M.D.B. & M.; thence northerly along the section line common to sections 17 and 18 to the section corner common to sections 7, 8, 17 and 18, T. 17 N., R. 21 E., M.D.B. & M.; thence westerly along the section line common to sections 7 and 18 to the south one-quarter corner of section 7; thence northerly along the north-south one-quarter section line to the one-quarter corner common to sections 6 and 7, T. 17 N., R. 21 E., M.D.B. & M.; thence westerly along the section line common to sections 6 and 7 to the range line common to R. 20 E. and R. 21 E., M.D.B. & M.; thence northerly along the range line to the township line common to T. 17 N. and T. 18 N., M.D.B. & M.; thence westerly along the township line to the south one-quarter corner of section 36, T. 18 N., R. 20 E., M.D.B. & M.; thence northerly along the north-south one-quarter section line to the one-quarter corner common to sections 25 and 36, T. 18 N., R. 20 E., M.D.B. & M.; thence easterly along the section line common to sections 25 and 36 to the range line common to R. 20 E. and R. 21 E., M.D.B. & M.; thence northerly along the range line to the section corner common to sections 24 and 25, T. 18 N., R. 20 E., M.D.B. & M., and sections 19 and 30, T. 18 N., R. 21 E., M.D.B. & M.; thence easterly along the section line common to sections 19 and 30 to the section corner common to sections 19, 20, 29 and 30, T. 18 N., R. 21 E., M.D.B. & M.; thence northerly along the section line common to sections 19 and 20 to the section corner common to sections 17, 18, 19 and 20, T. 18 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 17 and 18 to the section corner common to sections 7, 8, 17 and 18, T. 18 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 7 and 8 to the section corner common to sections 5, 6, 7 and 8, T. 18 N., R. 21 E., M.D.B. & M.; thence North 47 38 11 West a distance of 1133.28 feet; thence North 38 40 56 West a distance of 268.28 feet; thence North 04 57 57 West a distance of 1153.58 feet; thence North 02 01 41 East a distance of 671.51 feet; thence North 12 25 49 West a distance of 2504.99 feet to a point on the township line common to T. 20 N. and T. 21 N.; thence westerly along said township line to the section corner common to sections 1 and 2, T. 18 N., R. 20 E., and sections 35 and 36, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 35 and 36 to the section corner common to sections 25, 26, 35 and 36, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 25 and 26 to the section corner common to sections 23, 24, 25 and 26, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 23 and 24, to the section corner common to sections 13, 14, 23 and 24, T. 19 N., R. 20 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 13 and 14 to the section corner common to sections 11, 12, 13 and 14, T. 19 N., R. 20 E., M.D.B. & M.; thence easterly along the section line common to sections 12 and 13 to the centerline of the Truckee River (as described in paragraph (a) of subsection 2 of NRS 243.335); thence down such centerline of the Truckee River to the section line common to sections 10 and 11, T. 19 N., R. 21 E., M.D.B. & M.; thence continuing northerly along the section line common to sections 10 and 11 to the intersection of the section line common to sections 10 and 11 with the southern boundary of the right-of-way of Interstate Highway No. 80; thence continuing northeasterly along the southern boundary of the right-of-way of Interstate Highway No. 80 to the intersection of the southern boundary of the right-of-way of Interstate Highway No. 80 with the north-south centerline of section 32, T. 20 N., R. 22 E., M.D.B. & M.; thence continuing southerly along the centerline of section 32 to the centerline of the Truckee River, as described in paragraph (a) of subsection 2 of NRS 243.335; thence down such centerline to its lower crossing; thence S. 53 06 03 E. to a point in the Immigrant Road further described as being a 1 1/46-inch iron pipe marked Storey, Lyon and Washoe; thence S. 27 53 57 W., 2,021.40 feet along the easterly line of Storey County to a point in the section line common to sections 3 and 10, T. 20 N., R. 24 E., M.D.B. & M.; thence easterly along the section lines common to sections 3 and 10 to the easterly boundary of the Pyramid Lake Reservation, thence northeasterly along said Pyramid Lake Reservation Boundary to the section line common to sections 26 and 35, T. 21 N., R. 24 E.; thence easterly along the section line common to sections 25, 26, 35 and 36, T. 21 N., R. 24 E.; thence continuing easterly along the section line common to sections 29, 30, 31 and 32, T. 21 N., R. 25 E. to the section corner common to sections 28, 29, 32 and 33, T. 21 N., R. 25 E.; thence northerly along the section lines common to sections 20, 21, 28 and 29 to the section corner common to sections 16, 17, 20 and 21, T. 21 N., R. 25 E., M.D.B. & M.; thence easterly along the section line common to sections 16 and 21 to the section corner common to sections 15, 16, 21 and 22, T. 21 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 3, 4, 9, 10, 15 and 16, to the township line common to T. 21 N. and T. 22 N., M.D.B. & M.; thence westerly along the township line to the section corner common to sections 33 and 34, T. 22 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 9, 10, 15, 16, 21, 22, 27, 28, 33 and 34 to the one-quarter corner common to sections 9 and 10, T. 22 N., R. 25 E., M.D.B. & M.; thence westerly along the one-quarter section line to the one-quarter corner common to sections 8 and 9, T. 22 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 4, 5, 8 and 9 to the township line common to T. 22 N. and T. 23 N., M.D.B. & M.; thence westerly along the township line to the section line common to sections 31 and 32, T. 23 N., R. 25 E., M.D.B. & M.; thence northerly along the section lines common to sections 5, 6, 7, 8, 17, 18, 19, 20, 29, 30, 31 and 32 to the township lines common to T. 23 N., T. 24 N., M.D.B. & M.; thence westerly along the township line to the range line common to R. 24 E. and R. 25 E., M.D.B. & M.; thence northerly along the range line to the 40th degree of north latitude; thence westerly along the 40th degree of north latitude to the range line common to R. 23 E. and R. 24 E., M.D.B. & M.; thence northerly along the common range lines continuously through each successive township to the Oregon line; thence westerly along the Oregon line to the California line; thence southerly along the California line to the place of beginning.

2. Notwithstanding anything to the contrary in subsection 1:

(a) The common boundary line between Carson City and Washoe County is redefined on July 1, 1969, and that boundary line is hereby established as provided in section 1.030 of chapter 213, Statutes of Nevada 1969, as amended.

(b) The common boundary line between Storey County and Washoe County is redefined on April 21, 1973, and that boundary line is established as provided in subsection 1 and NRS 243.335.

[4:24:1861; B 4054; cited BH 5013; cited C 5101; RL 1444; NCL 1868] (NRS A 1965, 338; 1967, 724; 1969, 320; 1973, 31, 697; 1983, 566; 2005, 2220; 2013, 307, 310, effective on the date of the adoption, on or after July 1, 2013, and on or before June 30, 2015, of resolutions by the Board of County Commissioners of Storey County and the Board of County Commissioners of Washoe County, respectively, approving all the revisions described in the amendatory provisions of sections 1 and 1.5 of chapter 94, Statutes of Nevada 2013, at pages 307 and 310, respectively, to the boundary line between the respective Counties)



NRS 243.345 - Lake County created 1861.

There shall be a county, to be known as Lake County, to include all that part of the Territory of Nevada within the boundaries described as follows: Beginning at the northwest corner of Washoe County, and running easterly along the northern boundary of Washoe County to the mouth of the Truckee River; thence due east to the summit of the first range of mountains east of the Truckee River; thence in a northerly direction, along the range, and the main granite range of mountains, to the Oregon line; thence west, along the line, to the summit of the Sierra; thence south, along the summit, to the place of beginning.

[7:24:1861; B 4057; cited BH 5013; cited C 5101; RL 1447; NCL 1871]



NRS 243.350 - Lake County changed to Roop County 1862.

The name of the County of Lake is changed to that of Roop.

[1:5:1862]



NRS 243.355 - Consolidation of Washoe and Roop Counties 1883.

The Counties of Washoe and Roop shall hereafter form but one county, to be known as Washoe County. The County shall embrace the territory within the present boundaries of Washoe and Roop Counties.

[Part 1:4:1883; cited BH 5026, 5028; cited C 5115; RL 1485; NCL 1913]



NRS 243.360 - County seat at Reno.

After April 3, 1871, the county seat of Washoe County shall be located at the City of Reno in Washoe County.

[1:13:1871; cited BH 5026; RL 1483; NCL 1911]



NRS 243.365 - Creation 1869.

The County of White Pine is hereby created with the following boundaries: All that portion of the State of Nevada lying east of a line running due north and south through the most westerly part of the house known as Shannon s Station, on the westerly slope of Diamond Mountains, in Lander County, on the road from Austin to Hamilton in that county, and south of a line running due east and west through the most northerly part of Camp Ruby, and north of the present line between the Counties of Nye and Lander, as located by Thomas J. Reed, County Surveyor of Lander County, made in 1868.

[1:60:1869; B 4072; cited BH 5027; cited C 5116; RL 1486; NCL 1914]



NRS 243.370 - Portion of Nye County detached and attached to White Pine County 1875.

The following described territory, now a portion of Nye County, is hereby detached from Nye County and is hereby attached to and made a part of White Pine County: All that territory embraced within the following boundaries: Commencing at a point now known as the southeast corner of Eureka County; thence running due east along the south line of White Pine County 90 miles, more or less, to the east line of the State of Nevada; thence running south along the state line 30 miles, more or less, to a point due east from the north line of A. Prairie s farm; thence from that point due west 52 miles, more or less, to the 115th meridian west of Greenwich; and thence northwesterly 60 miles, more or less, to the place of beginning.

[1:52:1875; cited BH 5024, 5027; cited C 5112, 5116; RL 1487; NCL 1915]



NRS 243.375 - Portion of White Pine County detached and attached to Eureka County 1881.

The territory described in NRS 243.120 is detached from White Pine County and attached to and made a part of Eureka County.

[1:70:1881; cited BH 5017; cited C 5107; RL 1465; NCL 1893]



NRS 243.380 - Boundary line between Elko and White Pine Counties established 1925.

The boundary line between Elko County and White Pine County shall be as described in NRS 243.070.

[1:113:1925; NCL 1887]



NRS 243.385 - County seat at Ely.

After August 1, 1887, the county seat of White Pine County shall be located at the City of Ely in White Pine County.

[1:15:1887; RL 1488; NCL 1916]



NRS 243.390 - Surveys of boundaries required.

The boards of county commissioners of the several counties of this state are hereby authorized and required to have made an accurate survey of the boundaries between the several counties within this state, in which the same have not been established according to law. The boards of county commissioners of the counties adjoining are required to arrange for the making of such survey and notify the county surveyors of their respective counties thereof.

[1:47:1866; B 4089; cited BH 5013; cited C 5101; RL 1489; NCL 1917]



NRS 243.395 - Duties of county surveyors.

1. The county surveyors of the several counties where the boundaries have not been established by survey shall meet at such time and place as the boards of county commissioners of the counties shall designate and proceed to survey the boundary lines between the same.

2. If the surveyor or surveyors of any county or counties shall fail to meet the surveyor or surveyors of the county or counties adjoining, at the time and place designated by the boards of county commissioners, the surveyor or surveyors of the county or counties, who may be present, shall proceed to make the survey, and the same shall be the established boundaries between such counties.

[2:47:1866; B 4090; cited BH 5013; cited C 5101; RL 1490; NCL 1918] + [3:47:1866; B 4091; cited BH 5013; cited C 5101; RL 1491; NCL 1919]



NRS 243.400 - Reports and maps to be made.

The county surveyors of the several counties where such boundaries are surveyed shall make out a report and maps of the boundaries, one copy to be deposited with the county clerks of the counties, and a joint copy of the counties adjoining to be transmitted to the Division of State Lands of the State Department of Conservation and Natural Resources.

[4:47:1866; B 4092; cited BH 1920; cited C 5101; RL 1492; NCL 1920] (NRS A 1957, 655; 1977, 1123)



NRS 243.405 - Expenses of survey to be prorated.

The expenses of such surveys shall be borne jointly by the several counties pro rata according to the number of miles surveyed on the line of each county.

[5:47:1866; B 4093; cited BH 5013; cited C 5101; RL 1493; NCL 1921]



NRS 243.410 - Compensation for expenses.

The boards of county commissioners of the counties on the line of which such surveys shall be so made are authorized to allow reasonable and proper compensation and all necessary expenses incurred in making the surveys. Upon such allowance, the county auditors of such counties, respectively, are directed to draw their warrants on the county treasurers therefor, in favor of the person or persons entitled to the same.

[6:47:1866; B 4094; cited BH 5013; cited C 5101; RL 1494; NCL 1922]



NRS 243.415 - Construction of

NRS 243.390 to 243.415, inclusive. Nothing in the provisions of NRS 243.390 to 243.415, inclusive, shall be construed so as to compel or force the boards of county commissioners of the several counties of this state to have any county line or lines surveyed and established, except where such county line or lines are now, or may hereafter be, in dispute by reason of the settlement of persons and the ownership of property along such county line or lines.

[7:47:1866; B 4095; cited BH 5013; cited C 5101; RL 1495; NCL 1923]



NRS 243.420 - Approval of act by voters.

Whenever any act of the Legislature abolishes a county in this State, such act shall not become effective until approved by a majority of all the qualified voters of the county affected voting at a special election to be called for that purpose.

[1:109:1953]



NRS 243.425 - County commissioners to call special election.

The board of county commissioners of the county affected shall, within 60 days after the approval of the act by the Governor, cause an election to be held at the various places of voting in the county. The board of county commissioners shall give notice of the special election by publication once a week for 4 weeks in some newspaper published in the county or by posting written or printed notices at the several voting precincts in the county. The notice shall state the time and place of holding the election and for what purpose such election is held.

[2:109:1953]



NRS 243.430 - Printing and form of ballots.

The board of county commissioners shall authorize and direct the county clerk to cause to be printed a sufficient number of ballots for the election. The title of the act shall be set out on the ballot and the question printed upon the ballot for the information of the voter shall be as follows: Shall the act (setting out the title thereof) be approved?

[3:109:1953]



NRS 243.435 - Conduct of election.

The special election shall be conducted in accordance with the provisions of the law relating to general elections so far as the same can be made applicable.

[4:109:1953]



NRS 243.440 - Expenses of election.

The board of county commissioners shall cause all expenses of printing, publication of notices and expenses of holding the election to be paid out of the county general fund.

[5:109:1953]



NRS 243.445 - Canvass of votes; transmission of certified abstract.

The election officers shall make returns to the board of county commissioners, who shall, within 7 days thereafter, meet and canvass the vote. The county clerk must make a certified abstract thereof, seal such abstract, endorse it election returns and without delay transmit it by registered mail to the Secretary of State.

[6:109:1953]



NRS 243.450 - Abstract filed; result certified to Governor.

The certified abstract of such returns must be filed in the Office of the Secretary of State, and, if it appears therefrom that a majority of all the qualified voters voting at the election have approved the act, the Secretary of State must certify the result of such vote to the Governor.

[7:109:1953]



NRS 243.455 - Proclamation by Governor.

The Governor must thereupon issue a proclamation, stating therein the result of the vote in the county affected, and that the act has been approved by a majority of all the qualified voters voting at the election. The act shall become effective on the date of the proclamation.

[8:109:1953]



NRS 243.460 - Relocation of county seats.

County seats may be removed and new locations selected as provided in NRS 243.460 to 243.490, inclusive.

[1:69:1955]



NRS 243.465 - Petition for removal of county seat: Requirements; notice; hearing.

Whenever the residents of any county in this State shall file a petition with the clerk of the board of county commissioners, signed by qualified electors of the county, who are also taxpayers of the county as appears by the last real or personal property assessment roll, equal in number to at least 60 percent of the legal votes cast at the last preceding general election in the county, asking for the removal of the county seat of the county to some other designated place, the board of county commissioners shall fix a time for a public hearing upon the petition, which time shall be within 30 days after the filing of the petition, and the clerk of the board of county commissioners shall give notice thereof by publication in a newspaper published in the county as may be designated by the board, at least once in each week for 2 weeks, the first publication to be at least 2 weeks before the date of hearing.

[2:69:1955]



NRS 243.470 - Sufficiency of petition; proposition to be submitted to voters; limitation on withdrawing names from petition.

1. At the time specified in the notice, the board of county commissioners shall meet and inquire into and determine the sufficiency of the petition and the validity of the signatures thereto, and if sufficient and signed by the required number, the board shall make an order directing that the proposition to remove the county seat to the place named in the petition be submitted to a vote of the qualified electors of the county at the next primary or general election.

2. No names may be withdrawn from the petition after the petition has been filed with the clerk of the board of county commissioners except in cases of actual fraud in the procuring of signatures to the petition.

[3:69:1955] (NRS A 1993, 1034)



NRS 243.475 - Order of election: Contents; publication.

The order shall state the time and places where the proposition is to be voted upon, and the board of county commissioners shall cause a certified copy of such order to be published in some newspaper of general circulation published in the county as may be designated by the board, at least once in each week for 2 weeks, the first publication to be at least 40 days before the date of the election.

[4:69:1955]



NRS 243.480 - Form and canvass of ballots; certification of returns.

The ballots to be voted at the election must have printed thereon the words For removal of the county seat to ................ (inserting the name of the place to which removal is proposed) and Against removal of the county seat to ................ (inserting the name of the place to which removal is proposed). The ballot must be canvassed as in elections for county officers and the returns of the election must be certified by the county clerk to the Secretary of State, together with a certified copy of the order of the board of county commissioners and a sworn certificate of the publication thereof, to be filed in the Office of the Secretary of State.

[5:69:1955] (NRS A 1993, 1035)



NRS 243.485 - County records, offices, property and prisoners to be removed to new county seat; penalty.

1. If a majority of the votes cast on the proposition of removal is in favor of removal of the county seat, so soon as convenient buildings can be had at such new county seat the board of county commissioners shall cause all the county records, county offices and property pertaining thereto, and all county prisoners, to be removed to the new county seat.

2. Any county commissioner or other county officer who shall neglect or refuse to carry out any of the provisions of this section shall be guilty of a misdemeanor.

[6:69:1955]



NRS 243.490 - Notice of establishment of new county seat; actions and proceedings.

When a new county seat shall have been established in accordance with NRS 243.460 to 243.490, inclusive, the board of county commissioners shall cause due notice thereof to be published in some newspaper of general circulation published in the county for 4 consecutive weeks, being four publications, and all suits, actions, process, prosecutions and proceedings already commenced or that may be commenced in the district court for the county shall proceed to final judgment and execution at such new county seat.

[7:69:1955]






Chapter 244 - Counties: Government

NRS 244.010 - Minimum number of county commissioners.

Except as provided in NRS 244.011, 244.014 and 244.016, each board of county commissioners of the several counties shall consist of three members; and not more than three county commissioners shall be elected or appointed to such office in any county.

[1:70:1883; BH 2389; C 2134; RL 1546; NCL 1985] (NRS A 1960, 92; 1973, 342; 1975, 721; 1977, 221)



NRS 244.011 - Change in number of county commissioners in county whose population is less than 100,000.

1. In each county whose population is less than 100,000, the board of county commissioners may, by ordinance, provide that the board of county commissioners consists of five members. Upon enactment of the ordinance, the board of county commissioners shall submit the ordinance to the registered voters of the county at the next primary or general election. The voters at the election shall vote on the question, Shall the board of county commissioners be increased to five members. If a majority of votes cast approve the question, the ordinance becomes effective upon certification of the vote by the county clerk, otherwise, the ordinance does not become effective.

2. If the ordinance becomes effective, the two additional members must be elected at the next general election. One member must be elected to an initial 2-year term and the other member must be elected to an initial 4-year term. The county clerk shall, on or before the first Monday in June of the year in which the election is to be held, designate which new position on the board will consist of a 2-year term and which will consist of a 4-year term. When the initial terms expire, subsequent terms for each new position are for 4 years.

3. A board of county commissioners increased to five members pursuant to this section may be decreased to three members in accordance with the provisions of subsection 4.

4. The board of county commissioners may, by ordinance, provide that the board of county commissioners consists of three members. Upon enactment of the ordinance, the board of county commissioners shall submit the ordinance to the registered voters of the county at the next primary or general election. The voters at the election shall vote on the question, Shall the board of county commissioners be decreased to three members. If a majority of votes cast approve the question, the ordinance becomes effective upon certification of the vote by the county clerk, otherwise, the ordinance does not become effective.

5. If the ordinance enacted pursuant to subsection 4 becomes effective, two seats on the board of county commissioners must be abolished as follows:

(a) If three seats are scheduled for election at the next general election, only one seat may come up for election.

(b) If two seats are scheduled for election at the next general election:

(1) Only one seat may come up for election; and

(2) One of the three seats elected at the preceding general election must be abolished effective at midnight of the day preceding the first Monday in January following the next general election.

The board of county commissioners shall draw lots to determine which seats must be abolished pursuant to this subsection.

(Added to NRS by 1973, 340; A 1979, 508; 1991, 1560)



NRS 244.014 - Number and terms of county commissioners in county whose population is 100,000 or more but less than 700,000; commissioners districts.

In each county whose population is 100,000 or more but less than 700,000:

1. At the general election in 1976, and every 4 years thereafter, two county commissioners must be elected respectively from two of the county commissioner election districts established pursuant to this chapter.

2. At the general election in 1978, and every 4 years thereafter, three county commissioners must be elected respectively from three of the county commissioner election districts established pursuant to this chapter.

3. The board of county commissioners shall establish five county commissioner election districts which must be as nearly equal in population as practicable. Each such district must be composed of entirely contiguous territory and be as compact as possible.

(Added to NRS by 1975, 721; A 1977, 221; 1979, 509; 1981, 1125; 1989, 1898; 1991, 1745; 2011, 1101)



NRS 244.016 - Number of county commissioners in county whose population is 700,000 or more; commissioners districts.

1. In each county whose population is 700,000 or more, the board of county commissioners consists of seven members. Each member must be a resident of, and elected by the registered voters of, a county commissioner election district established pursuant to this chapter.

2. The board of county commissioners shall establish seven county commissioner election districts which must be as nearly equal in population as practicable, and each of which must be composed entirely of contiguous territory and be as compact as possible.

(Added to NRS by 1977, 220; A 1983, 182; 1989, 1899; 2011, 1101)



NRS 244.018 - Establishment of additional or changed commissioners districts: Manner of electing county commissioners.

1. If new or changed county commissioner election districts must be established because of changes in population or applicable law, the board of county commissioners shall establish those districts by ordinance and provide for the election from specified districts of the proper numbers of county commissioners for 4-year and 2-year terms respectively so that the numbers of county commissioners to be elected at each general election thereafter will be as nearly equal as possible.

2. Except as otherwise provided in NRS 244.011, if at the time a general election is to be conducted for the election of county commissioners from new districts there is incumbent any county commissioner, elected at large or from a validly established election district, whose term extends beyond the first Monday of January of the following year, such incumbent county commissioner is entitled to serve out that term and shall be deemed to represent the new district in which he or she resides.

(Added to NRS by 1977, 220; A 1979, 509; 1985, 1116; 1991, 1561)



NRS 244.020 - Qualifications of county commissioners.

1. County commissioners must be qualified electors of their respective counties and have such other qualifications as are provided in this chapter.

2. No county or township officer is eligible to the office of county commissioner.

[Part 2:80:1865; A 1869, 92; B 3071; BH 1943; C 2105; RL 1502; NCL 1936] (NRS A 1960, 92; 1975, 722; 1987, 2306; 1989, 241)



NRS 244.025 - Election of county commissioners in county whose population is less than 100,000.

1. County commissioners must be elected by the qualified electors of their respective counties.

2. At the general election held in 1968 and at the general election every 4 years thereafter, two persons must be elected to serve on the board of county commissioners for terms of 4 years.

3. At the general election held in 1970 and at the general election held every 4 years thereafter, one person must be elected to serve on the board of county commissioners for a term of 4 years.

4. This section does not apply to counties having a population of 100,000 or more.

[Part 1:80:1865; A 1869, 92; B 3070; BH 1942; C 2104; RL 1501; NCL 1935] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] (NRS A 1960, 92; 1967, 703; 1969, 26, 1531; 1979, 509; 1987, 2306; 1989, 242)



NRS 244.027 - Election of county commissioners in county whose population is less than 100,000 and which has not been divided into commissioners districts.

1. Whenever two or more members of a board of county commissioners are to be elected at the same election for the same term in any county in this state having less than 100,000 population, and the county has not been divided into commissioner districts in the manner provided by NRS 244.050, the county clerk shall designate the offices to be filled alphabetically or numerically. Such designation shall be made on or before the first Monday in June of the year in which such election is held.

2. For purposes of election the offices shall be considered separate offices and no declaration of candidacy or acceptance of candidacy shall be accepted unless such declaration or acceptance indicates the particular office for which the declaration or acceptance is filed.

(Added to NRS by 1971, 75)



NRS 244.030 - Term of office of county commissioners.

County commissioners shall enter upon their duties on the first Monday of January succeeding their election, and, except for 2-year terms established pursuant to NRS 244.018, shall hold their offices for 4 years as provided in this chapter; and the term of office shall expire at 12 p.m. of the day preceding the first Monday in January following a general election.

[Part 2:80:1865; A 1869, 92; B 3071; BH 1943; C 2105; RL 1502; NCL 1936] (NRS A 1967, 703; 1977, 221)



NRS 244.035 - County commissioners required to take oath of office; effect of failure to take oath.

1. On entering upon the discharge of the duties of the office of county commissioner, each county commissioner, whether elected or appointed, shall take and subscribe to the oath of office as prescribed by law.

2. If a county commissioner shall neglect or refuse, during the period of 15 days from and after the first Monday of January succeeding his or her election, to take the oath of office as herein directed, his or her office shall be deemed vacant, and such vacancy shall be filled by appointment.

[Part 2:80:1865; A 1869, 92; B 3071; BH 1943; C 2105; RL 1502; NCL 1936]



NRS 244.040 - Vacancy in office of county commissioner.

1. Any vacancy occurring in any board of county commissioners must be filled by appointment of the Governor. Except in Carson City, the Governor shall appoint a suitable person who is a member of the same political party as the most recent holder of the vacant office.

2. The term of office of a person appointed to the office of county commissioner does not, by virtue of the appointment, extend beyond 12 p.m. of the day preceding the first Monday of January next following the next general election.

[Part 1:80:1865; A 1869, 92; B 3070; BH 1942; C 2104; RL 1501; NCL 1935] + [Part 2:80:1865; A 1869, 92; B 3071; BH 1943; C 2105; RL 1502; NCL 1936] (NRS A 1983, 6; 1987, 2306; 1989, 242)



NRS 244.050 - Commissioners districts in counties whose population is less than 100,000: Creation; election; notice; abolishment; election at large of commissioners.

1. Whenever a number of registered voters equal to 25 percent or more of the number of persons registered to vote at the last preceding general election in any county whose population is less than 100,000 petitions the board of county commissioners of their county to divide the county into three commissioner districts, or if the board has five members, into five commissioner districts, the question must be submitted to the qualified electors of the county for approval or disapproval at the next succeeding general election. The board of county commissioners may, on its own motion, submit the question to the voters. The question must be submitted in such a manner that the voters are also given a choice as to whether to elect the commissioners from districts or at large, if the division is approved. If a majority of the voters voting on the question approve the division, the board of county commissioners shall divide the county into three commissioner districts, or five commissioner districts, as the case may be, on or before the first Monday in July preceding each general election. The division must be made to conform to the established boundaries of election precincts or wards, and each election precinct or ward must be wholly within one of the commissioner districts provided for in this section. Each commissioner district must embrace, as near as may be, one-third or one-fifth, as the case may be, of the population of the county, and must consist of adjoining precincts.

2. The board of county commissioners shall provide by resolution for the dates of election of commissioners from newly created districts, in such manner as to secure the earliest representation of each district as the terms of incumbent commissioners expire.

3. The board of county commissioners shall cause to be published in some newspaper in the county, if there is one, and if not, then by posting at the door of the courthouse and one or more conspicuous places in each of the commissioner districts, a notice specifying the election precincts or wards embraced in each of the commissioner districts so established. The notice must be posted or published for a period of not less than 20 days before each general election.

4. Except as otherwise provided in subsection 1, county commissioners must be elected at large by the qualified electors of the county.

5. The commissioner districts, regardless of when created, may be abolished in the same manner as provided for their creation in subsection 1.

6. Upon the abolition of commissioner districts the incumbent county commissioners are entitled to serve the remainder of the terms for which they were elected or appointed, and thereafter county commissioners must be elected at large from within the county.

[1:36:1893; C 1759; RL 1531; NCL 1964] + [2:36:1893; C 1760; RL 1532; NCL 1965] + [3:36:1893; C 1761; RL 1533; NCL 1966] + [4:36:1893; A 1895, 39; C 1762; RL 1534; NCL 1967] (NRS A 1959, 867; 1960, 92; 1961, 405; 1969, 27, 1532; 1979, 510; 1981, 1008; 1985, 1116; 1987, 1377; 1991, 1137)



NRS 244.055 - Seal of county commissioners.

The seal of the county shall be the seal of the board of county commissioners.

[28:80:1865; B 3096; BH 1968; C 2130; RL 1527; NCL 1960]



NRS 244.060 - Board of county commissioners: Quorum; tie vote.

1. Except as otherwise provided in NRS 241.0355, a majority of the board constitutes a quorum for the transaction of business.

2. When a majority only of the members is present at a meeting of the board, in case of a tie vote on any question, the vote must be postponed to a subsequent meeting.

[Part 5:80:1865; A 1909, 140; RL 1505; NCL 1939] + [30:80:1865; B 3098; BH 1970; C 2132; RL 1529; NCL 1962] (NRS A 2001, 1124)



NRS 244.065 - Commissioners may administer oaths.

County commissioners are authorized and empowered to administer all oaths or affirmations necessary in discharging the duties of their office.

[29:80:1865; B 3097; BH 1969; C 2131; RL 1528; NCL 1961]



NRS 244.070 - Election and terms of chair and vice chair of board of county commissioners; clerk of board.

1. The county commissioners shall:

(a) Elect one of their number as chair of the board and another of their number as vice chair of the board; and

(b) Fix the terms of office of the chair and vice chair of the board.

2. The county clerk shall be clerk of the board.

[Part 5:80:1865; A 1909, 140; RL 1505; NCL 1939] (NRS A 1981, 237; 2001, 477)



NRS 244.075 - Records of board: Duties of clerk; public inspection.

1. The clerk shall keep a full and complete record of all the proceedings of the board, together with a full and complete alphabetical index and page citation of and for the record and proceedings, and all such proceedings shall be entered upon the record.

2. The record of each day s proceedings of the board shall be signed by the chair and the clerk. In case the chair shall be absent at any meeting of the board, all documents, records or papers requiring the signature of the board shall be signed by the members present.

3. The books, records and accounts of the board shall be kept at the office of the clerk of the board, and shall, during business hours, be kept open to public inspection free of charge.

[Part 5:80:1865; A 1909, 140; RL 1505; NCL 1939] + [7:80:1865; B 3076; BH 1948; C 2110; RL 1507; NCL 1941]



NRS 244.085 - Regular and additional meetings of board; meetings held outside county seat; meetings with other governing bodies; attendance at conventions, conferences, seminars or hearings.

1. Except as otherwise provided in this section, the meetings of the boards of county commissioners must be held at the county seats of their respective counties, or at a place not more than 10 miles from the county seat within the boundaries of the county, at least once in each calendar month, on a day or days to be fixed by ordinance.

2. If the day fixed by ordinance falls on a Saturday or on a nonjudicial day, the meeting must be held on the next judicial day.

3. The first meeting of the board in odd-numbered years must be held on the first Monday in January, but if the first Monday in January is a nonjudicial day, the meeting must be held on the next judicial day.

4. The meeting day and place as fixed by ordinance must remain unchanged, unless notice of a proposed change is published once a week for 2 consecutive weeks in a newspaper of general circulation in the county.

5. Additional meetings of the board of county commissioners may be held at any place within the boundaries of the county. If the board meets outside the county seat, notice of the meeting must be given by publication once a week for 2 consecutive weeks in a newspaper of general circulation published in the county or by publication for 1 week in two or more newspapers of general circulation published in the county.

6. At a meeting held outside the county seat, the board of county commissioners may, in accordance with NRS 241.020, take final action on any matter except zoning or planning matters which relate to a different geographical area than the geographical area in which the meeting is held.

7. The board may meet with the governing body of another governmental unit at any location, including, without limitation, a location outside the county, but the meeting may not be held at a place which is more than 10 miles from the county seat unless the board, in addition to complying with all other requirements for notice of a meeting of the board, provides notice by publication in a newspaper of general circulation within the county, for at least 3 working days before the meeting, of the date, time and place of the meeting. In no case may the board take any official action at such a meeting.

8. Members of the board may attend conventions, conferences, seminars, congressional hearings or other federal hearings to gather specific information or conduct the official business of the association or sponsoring organization at any location if no action is taken by the board in the course of such activity.

[Part 3:80:1865; A 1897, 90; 1909, 217; 1913, 22; 1915, 74; 1917, 1; 1921, 94; NCL 1937] (NRS A 1971, 7; 1979, 370; 1989, 58, 1294; 1991, 1138; 1999, 175; 2003, 344)



NRS 244.090 - Special meetings of board: Call; notice; filling temporary appointments; canvass of election returns.

1. Except as provided in subsections 4 and 5, special meetings may be called by the chair or, in the chair s absence, by the vice chair whenever there is sufficient business to come before the board, or upon the written request of a majority of the board.

2. The clerk of the board shall give written notice of each special meeting to each member of the board by personal delivery of the notice of the special meeting to each member at least 1 day before the meeting or by mailing the notice to each member s place of residence in the county or by deposit in the United States mails, postage prepaid, at least 4 days before the meeting.

3. The notice must specify the time, place and purpose of the meeting. If all of the members of the board are present at a special meeting, lack of notice does not invalidate the proceedings.

4. When there is in any county, township or precinct office no officer authorized to execute the duties of that office, and it is necessary that a temporary appointment be made to fill the office, as otherwise provided by law, the board of county commissioners shall forthwith hold a special meeting for that purpose. The meeting may be held by unanimous consent of the board, or, if for any cause unanimous consent cannot be obtained, then the chair or any other member of the board having knowledge of the necessity shall forthwith call the special meeting and notify the other members of the meeting. The meeting must be held as soon as practicable, but not less than 3 days, except by unanimous consent, after actual notice to all members of the board, whereupon a majority of the board shall proceed to act upon the appointment as provided by law.

5. The board shall also meet after each general election to canvass election returns in the manner provided by law.

[Part 3:80:1865; A 1897, 90; 1909, 217; 1913, 22; 1915, 74; 1917, 1; 1921, 94; NCL 1937] (NRS A 1959, 289; 1960, 284; 1965, 1276; 1981, 237)



NRS 244.095 - Enactment by bill; summary and title.

1. No ordinance shall be passed except by bill. When any ordinance is amended, the section or sections thereof shall be reenacted as amended, and no ordinance shall be revised or amended by reference only to its title.

2. Every ordinance shall:

(a) Bear a summary, which shall appear before the title and which shall state in brief the subject matter of the ordinance.

(b) Except one revising the county ordinances, embrace but one subject and matters necessarily connected therewith and pertaining thereto. The subject shall be clearly indicated in the title. In all cases where the subject of the ordinance is not so expressed in the title, the ordinance shall be void as to the matter not expressed in the title.

[1:296:1955]



NRS 244.100 - Procedures for enactment; signatures; publication and effective date; publication of revised ordinance; hearing.

1. All proposed ordinances, when first proposed, must be read by title to the board, immediately after which at least one copy of the proposed ordinance must be filed with the county clerk for public examination. Notice of the filing, together with the title and an adequate summary of the ordinance and the date on which a public hearing will be held, must be published once in a newspaper published in the county or, if no newspaper is published in the county, in a newspaper having a general circulation in the county, at least 10 days before the date set for the hearing. The board shall adopt or reject the ordinance, or the ordinance as amended, within 35 days after the date of the close of the final public hearing, except that in cases of emergency, by unanimous consent of the whole board, final action may be taken immediately or at a special meeting called for that purpose.

2. After adoption, all ordinances must be:

(a) Signed by the chair of the board.

(b) Attested by the county clerk.

(c) Published by title only, together with the names of the county commissioners voting for or against their passage, in a newspaper published in and having a general circulation in the county, at least once a week for a period of 2 weeks before it goes into effect. Publication by title must also contain a statement to the effect that typewritten copies of the ordinance are available for inspection at the office of the county clerk by all interested persons.

3. Whenever a revision is made and the revised ordinances are published in book or pamphlet form by authority of the board of county commissioners, no further publication is necessary.

4. Except in an emergency, before acting upon a new or amendatory ordinance the board must hold a hearing at which interested persons may present their views. The public hearing may be held in conjunction with the meeting provided for in subsection 1.

[Part 2:296:1955] (NRS A 1977, 408; 1979, 637; 1981, 473; 1983, 362)



NRS 244.105 - Procedure for enactment of specialized or uniform code.

1. An ordinance which adopts:

(a) A specialized or uniform building, plumbing or electrical code printed in the form of a book or pamphlet;

(b) Any other specialized or uniform code; or

(c) Any portion of such a code,

may adopt it by reference with such changes as may be necessary to make it applicable to conditions in the county, and with such other changes as may be desirable.

2. The code upon adoption need not be published as required by NRS 244.100 if an adequate number of copies of the code, either typewritten or printed, with the changes, if any, have been filed for use and examination by the public in the office of the county clerk. Notice of the filing must be given by one publication in a newspaper having a general circulation in the county, and the copies must be filed, at least 10 days before the passage of the ordinance.

[2.1:296:1955] (NRS A 1983, 363)



NRS 244.110 - Style.

The style of ordinances shall be as follows:

The Board of County Commissioners of the

County of................Do Ordain:

(Body of ordinance)

(Last section of ordinance)

Proposed on ....................... (month) .............. (day) ........... (year)

Proposed by Commissioner.........................................................................................

Passed ................................. (month) .............. (day) ........... (year)

Vote:

Ayes: Commissioners..................................................

Nays: Commissioners..................................................

Absent: Commissioners..................................................

Attest:

.................................................. .......................................................................

County Clerk Chair of the Board

This ordinance shall be in force and effect from and after the ........ day of the month of ........... of the year ..........

[Part 2:296:1955] (NRS A 2001, 45)



NRS 244.115 - Recording of ordinances; copy as prima facie evidence.

The county clerk shall record all ordinances in a book kept for that purpose, together with the affidavits of publication by the publisher. The book, or a certified copy of an ordinance therein recorded and under the seal of the county, shall be received as prima facie evidence in all courts and places without further proof. If published in book or pamphlet form by authority of the board of county commissioners, the book or pamphlet shall be received as prima facie evidence without further proof.

[Part 2:296:1955]



NRS 244.116 - Revision and codification of general ordinances authorized; arrangement, publication and sale of code.

1. Each board of county commissioners may provide for the revision and codification, including such restatements and substantive changes as are necessary for clarity and consistency, of all general ordinances of the county, and may provide for the indexing and publication of such ordinances in the form of a county code.

2. The ordinances in each county code shall be arranged in appropriate chapters and sections, excluding the titles, enacting clauses, signatures, attestations and other formal parts.

3. Copies of the county code and any supplements thereto may be reproduced in printed or typewritten book, pamphlet or loose-leaf form, or such other form as the board of county commissioners may determine, and may be sold at a price fixed by resolution of such board. All proceeds from such sales shall be deposited in the general fund of the county.

4. The board of county commissioners may employ or contract for the services of professional personnel in preparation of the county code.

(Added to NRS by 1961, 150)



NRS 244.117 - Adoption by ordinance; procedure; effective date.

1. The county code must be adopted by an ordinance. The only title necessary for the ordinance is An Ordinance enacting a revision and codification of the general ordinances of ................ County.

2. The proposed county code may be adopted by reference and need not be read aloud to the board of county commissioners if the board:

(a) Files three or more copies of the proposed code with the county clerk at least 1 week before final adoption of the ordinance.

(b) Publishes a notice of the filing in a newspaper having general circulation in the county at least 1 week before final adoption of the ordinance stating that copies of the proposed code may be examined by the general public at the office of the county clerk.

3. The ordinance adopting the county code must be published by title only once a week for a period of 2 weeks in a newspaper having general circulation in the county, and must state that copies of the code may be examined by the general public at the office of the county clerk.

4. The ordinance adopting the county code takes effect after:

(a) At least 25 copies of the code have been reproduced;

(b) At least three copies of the code have been filed with the county clerk; and

(c) The newspaper publication required by subsection 3 has been completed.

(Added to NRS by 1961, 150; A 1983, 187)



NRS 244.118 - Filing with Librarian of Supreme Court Law Library.

Two copies of the county code shall be filed with the Librarian of the Supreme Court Law Library after such code becomes effective.

(Added to NRS by 1961, 151; A 1971, 804; 1973, 424)



NRS 244.119 - Amendment and extension; procedure.

The county code may, by ordinance regularly passed, adopted and published, be amended or extended. All general ordinances passed after the adoption of a county code shall be amendments or extensions thereof. No section of the code shall be amended by reference only, but the section, as amended, shall be reenacted and published at length. Three copies of any amendment or extension shall be filed with the county clerk and two copies of any amendment or extension shall be filed with the Librarian of the Supreme Court Law Library.

(Added to NRS by 1961, 151; A 1973, 424)



NRS 244.120 - Membership authorized; budget; expenses.

1. The Board of Supervisors of Carson City and the boards of county commissioners of the several counties are authorized and empowered, in their discretion, to become members of the Nevada Association of County Commissioners, heretofore organized, which organization is hereby confirmed, and, for the purpose of paying their respective membership dues and expenses of attending the annual meeting of the Association, the supervisors or county commissioners may include in the annual budget of their respective governments the amount of money estimated to be necessary to pay such expenses.

2. The amount set forth in the budget shall be included in the annual tax levy for the county or Carson City under the provisions of law regulating the fiscal management of counties, cities, towns, school districts and other governmental agencies found in chapter 354 of NRS.

3. Claims for such expenses shall be presented and allowed as now provided by law for other claims against the county or Carson City; but per diem and travel expenses shall be allowed as provided in NRS 245.060.

[1:54:1947; 1943 NCL 2046.01] + [2:54:1947; 1943 NCL 2046.02] + [3:54:1947; 1943 NCL 2046.03] (NRS A 1969, 321)



NRS 244.125 - Appointment; compensation; removal.

1. The county commissioners of any county are authorized to appoint a county manager and to fix the compensation for such county manager.

2. The county manager shall hold office at the pleasure of the board of county commissioners, and may be removed from office by the board at any time.

[Part 1:221:1951] (NRS A 1957, 279; 1963, 518, 1296)



NRS 244.130 - Qualifications.

1. The county manager shall possess such qualifications as the board of county commissioners may from time to time establish.

2. No person who is or has been an elected officer of the county shall be appointed county manager unless the person has been out of office for at least 1 year prior to the date of appointment.

[Part 1:221:1951] (NRS A 1957, 279)



NRS 244.135 - Duties; employees and assistants.

1. The county manager shall perform such administrative functions of the county government as may be required by the board of county commissioners.

2. The county manager may, with the approval of the board of county commissioners, appoint such assistants and other employees as are necessary to the proper functioning of his or her office. The salaries of such assistants and employees and other expenses of conducting the office of the county manager shall be fixed and determined by the county manager with the consent and approval of the board of county commissioners.

[2:221:1951] (NRS A 1957, 279)



NRS 244.150 - Levy of taxes.

The boards of county commissioners shall have power and jurisdiction in their respective counties to levy, for the purposes prescribed by law, such amount of taxes on the assessed value of real and personal property in the county as may be authorized by law.

[Part 8:80:1865; A 1871, 47; 1931, 52; 1933, 203; 1953, 681]



NRS 244.1505 - Expenditure of public money; grant of public money and donation of certain property to certain nonprofit organizations or governmental entities.

1. A board of county commissioners may expend money for any purpose which will provide a substantial benefit to the inhabitants of the county. Except as otherwise provided in subsection 4, the board may grant all or part of the money to a nonprofit organization created for religious, charitable or educational purposes to be expended for the selected purpose.

2. A board of county commissioners or its authorized representative may donate:

(a) Commodities, supplies, materials and equipment that the board determines to have reached the end of their useful lives; and

(b) Stolen or embezzled property for which the county treasurer has obtained an order authorizing the county treasurer to donate the property pursuant to subsection 6 of NRS 179.165,

to a nonprofit organization created for religious, charitable or educational purposes or to another governmental entity, to be used for any purpose which will provide a substantial benefit to the inhabitants of the county.

3. A grant or donation to a nonprofit organization created for religious, charitable or educational purposes and a donation to a governmental entity pursuant to this section must be made by resolution. The resolution must specify:

(a) The purpose of the grant or donation;

(b) If applicable, the maximum amount to be expended from the grant; and

(c) Any conditions or other limitations upon the expenditure of the grant or the use of the donated property.

4. The provisions of this section do not limit the ability of a board of county commissioners or its authorized representative to disburse money pursuant to NRS 321.5956 or any other specific statutory authority.

5. As used in this section:

(a) Authorized representative has the meaning ascribed to it in NRS 332.025.

(b) Nonprofit organization created for religious, charitable or educational purposes means an organization that meets the requirements set forth in NRS 372.3261.

(Added to NRS by 1981, 478; A 1987, 2306; 1989, 242; 1999, 1644, 3535; 2001, 368)



NRS 244.1507 - Consolidation or division of powers and duties of county offices in counties whose population is less than 45,000: Mechanism; prerequisites; timing.

1. Except as otherwise provided in subsection 2, the board of county commissioners of a county whose population is less than 45,000 may by ordinance direct that:

(a) The powers and duties of two or more county offices be combined into one county office.

(b) The powers and duties of one county office be allocated between two or more county offices.

2. A board of county commissioners shall not take the action described in subsection 1 unless:

(a) The board determines that the combining or separating of the applicable county offices will benefit the public;

(b) The board determines that the combining or separating of the applicable county offices will not create:

(1) An ethical, legal or practical conflict of interest; or

(2) A situation in which the powers and duties assigned to a county office are incompatible with the proper performance of that office in the public interest;

(c) The board submits to the residents of the county, in the form of an advisory ballot question pursuant to NRS 295.230, a proposal to combine or separate the applicable county offices; and

(d) A majority of the voters voting on the advisory ballot question approves the proposal.

3. If the combining or separating of county offices pursuant to this section will result in the elimination of one or more county offices, the combining or separating of offices must not become effective until the earlier of the date on which:

(a) The normal term of office of the person whose office will be eliminated expires; or

(b) The person whose office will be eliminated resigns.

4. If the combining or separating of county offices pursuant to this section results in the powers and duties of one county office being transferred to another county office, the county office to which the powers and duties are transferred shall be deemed to be the county office from which the powers and duties were transferred for the purposes of any applicable provision of law authorizing or requiring the performance or exercise of those powers and duties, as appropriate.

(Added to NRS by 2009, 591; A 2011, 1102)



NRS 244.151 - Department of public works: Creation; director and employees.

1. The boards of county commissioners of each of the counties of the State may create a department of public works devoted primarily to buildings and grounds facilities, engineering, buildings and safety, waterworks, sewers, sewage, garbage and refuse disposal facilities, public sanitary facilities, works for the treatment and purification of water, recreational facilities and streets and access roads.

2. The county commissioners may appoint a director of public works and may provide for the appointment of such other employees as are necessary to carry out the functions of the department.

(Added to NRS by 1969, 676)



NRS 244.152 - Public works: County s powers subordinate to powers of Nevada Tahoe Regional Planning Agency. [Effective: (1) upon the proclamation by the Governor of this State of the withdrawal by the State of California from the Tahoe Regional Planning Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; or (2) October 1, 2015, unless: (a) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (b) before October 1, 2015, the amendments to the Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or (3) October 1, 2017, if: (a) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (b) the amendments to the Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.]

In the region of this State for which there has been created by NRS 278.780 to 278.828, inclusive, a regional planning agency, the powers of a county for the location and construction of all public works are subordinate to the powers of that regional planning agency.

(Added to NRS by 1969, 51; A 1979, 1133; 2011, 3739; 2013, 2367, effective: (1) upon the proclamation by the Governor of this State of the withdrawal by the State of California from the Tahoe Regional Planning Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; or (2) October 1, 2015, unless: (a) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (b) before October 1, 2015, the amendments to the Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or (3) October 1, 2017, if: (a) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (b) by July 1, 2015, the amendments to the Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017)



NRS 244.153 - Public works: County s powers subordinate to powers of regional planning agency. [Effective through September 30, 2015, and after that date if: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) by September 30, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or effective through September 30, 2017, if: (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.]

In any region of this State for which there has been created by interstate compact a regional planning agency, the powers of a county for the location and construction of all public works are subordinate to the powers of such regional planning agency.

(Added to NRS by 1968, 13; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or effective October 1, 2017, if: (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 2366, 2367, 3838)



NRS 244.154 - Planning, subdivision regulation and zoning: County s powers subordinate to limits upon development established in certain geographical regions by certain state acts.

In the region of this State for which the Spring Mountains National Recreation Area Act and the Red Rock Canyon Conservation Area and Adjacent Lands Act establish limits upon development, the powers conferred by this chapter which relate to planning, subdivision regulation and zoning are subordinate to those limits.

(Added to NRS by 2003, 596; A 2009, 735)



NRS 244.155 - Roads and bridges.

The boards of county commissioners shall have power and jurisdiction in their respective counties to lay out, control and manage public roads, turnpikes, ferries and bridges within the county, in all cases where the law does not prohibit such jurisdiction, and to make such orders as may be necessary and requisite to carry its control and management into effect.

[Part 8:80:1865; A 1871, 47; 1931, 52; 1933, 203; 1953, 681]



NRS 244.157 - Improvements: County s powers same as those of general improvement district.

1. Subject to the conditions imposed in subsection 2, the board of county commissioners of any county of this state may exercise any of the powers in any unincorporated area within its county that a board of trustees of any general improvement district, if organized, would be permitted to exercise pursuant to the provisions of chapter 318 of NRS.

2. A board of county commissioners may exercise the powers authorized under subsection 1 only upon compliance with the same procedures that a board of trustees of a general improvement district would be required to follow for the same class of improvements within an improvement district. This subsection does not apply if the exercise of powers authorized under subsection 1 is required by a federal law or a regulation issued thereunder.

(Added to NRS by 1975, 467; A 1977, 536)



NRS 244.160 - Care of indigent sick persons.

The boards of county commissioners shall have power and jurisdiction in their respective counties to take care of and provide for the indigent sick of the county in such a manner only as is or may be provided by law.

[Part 8:80:1865; A 1871, 47; 1931, 52; 1933, 203; 1953, 681]



NRS 244.1605 - Provision of medical facilities and services in outlying areas. [Effective through December 31, 2013.]

The boards of county commissioners may:

1. Establish, equip and maintain limited medical facilities in the outlying areas of their respective counties to provide outpatient care and emergency treatment to the residents of and those falling sick or being injured or maimed in those areas.

2. Provide a full-time or part-time staff for the facilities which may include a physician, a physician assistant licensed pursuant to chapter 630 or 633 of NRS, a registered nurse or a licensed practical nurse, a certified emergency medical technician and such other personnel as the board deems necessary or appropriate to ensure adequate staffing commensurate with the needs of the area in which the facility is located.

3. Fix the charges for the medical and nursing care and medicine furnished by the facility to those who are able to pay for them, and to provide that care and medicine free of charge to those persons who qualify as medical indigents under the county s criteria of eligibility for medical care.

4. Purchase, equip and maintain, either in connection with a limited medical facility as authorized in this section or independent therefrom, ambulances and ambulance services for the benefit of the residents of and those falling sick or being injured or maimed in the outlying areas.

(Added to NRS by 1973, 1062; A 1987, 2219; 1997, 689; 2001, 778; 2007, 1852)

NRS 244.1605 Provision of medical facilities and services in outlying areas. [Effective January 1, 2014.] The boards of county commissioners may:

1. Establish, equip and maintain limited medical facilities in the outlying areas of their respective counties to provide outpatient care and emergency treatment to the residents of and those falling sick or being injured or maimed in those areas.

2. Provide a full-time or part-time staff for the facilities which may include a physician, a physician assistant licensed pursuant to chapter 630 or 633 of NRS, a registered nurse or a licensed practical nurse, a certified emergency medical technician, advanced emergency medical technician or paramedic, and such other personnel as the board deems necessary or appropriate to ensure adequate staffing commensurate with the needs of the area in which the facility is located.

3. Fix the charges for the medical and nursing care and medicine furnished by the facility to those who are able to pay for them, and to provide that care and medicine free of charge to those persons who qualify as medical indigents under the county s criteria of eligibility for medical care.

4. Purchase, equip and maintain, either in connection with a limited medical facility as authorized in this section or independent therefrom, ambulances and ambulance services for the benefit of the residents of and those falling sick or being injured or maimed in the outlying areas.

(Added to NRS by 1973, 1062; A 1987, 2219; 1997, 689; 2001, 778; 2007, 1852; 2013, 956, effective January 1, 2014)



NRS 244.1607 - Establishment of neighborhood justice center; services to be provided; authorization to charge fee; financial support.

1. The board of county commissioners:

(a) In a county whose population is 100,000 or more shall establish a neighborhood justice center.

(b) In a county whose population is less than 100,000 may establish a neighborhood justice center.

A neighborhood justice center must be closely modeled after the program established by the American Bar Association for multi-door courthouses for the resolution of disputes.

2. Except as otherwise provided in subsection 3, a neighborhood justice center must provide, at no charge:

(a) A forum for the impartial mediation of minor disputes including, but not limited to, disputes between landlord and tenant, neighbors, family members, local businesses and their customers, hospitals and their patients, and governmental agencies and their clients, except where prohibited by federal law.

(b) A system of providing information concerning the resolution of disputes and the services available in the community.

(c) An efficient and effective referral system which assists in the resolution of disputes and otherwise guides the client to the appropriate public or private agency to assist in the resolution of the particular dispute, including referrals to the justices of the peace, municipal courts, lawyer referral systems, legal aid services, district attorney, city attorneys, district courts, mental health services, other alternative methods of resolving disputes and other governmental and private services.

3. A board of county commissioners that has established a neighborhood justice center may authorize the center to charge a fee for:

(a) Services which are provided relating to the resolution of complex cases; and

(b) Training provided by the center.

4. A neighborhood justice center must be supported from the money in the account for dispute resolution in the county general fund and any gifts or grants received by the county for the support of the center.

(Added to NRS by 1991, 920; A 1993, 1212, 1213; 1997, 2363; 2013, 1618)



NRS 244.161 - Promotion of civil and equal rights.

In addition to powers elsewhere conferred upon counties, any county may institute a program of discussion and conciliation for the realization of civil and equal rights of residents of the county.

(Added to NRS by 1969, 772)



NRS 244.1615 - Institution of program or sponsorship of activity to increase participation in public policy and government.

A board of county commissioners may institute a program or sponsor an activity, event or any other action designed to increase the extent and quality of participation of the residents of the county in the development of public policy and the improvement of the operation of government at all levels. The board may submit a report of any action taken pursuant to this section to the Division of State Library and Archives of the Department of Administration.

(Added to NRS by 1997, 3276; A 2013, 58)



NRS 244.162 - Rehabilitation of delinquent children.

The board of county commissioners may establish, in any county where funds are expended under the provisions of NRS 62G.400 to 62G.470, inclusive, special supervision programs for the rehabilitation of delinquent children in accordance with the provisions of NRS 62G.400 to 62G.470, inclusive.

(Added to NRS by 1971, 379; A 2003, 1130)



NRS 244.163 - County coroner: Creation of office by ordinance; appointment, qualifications and duties; punishment for offenses.

1. The boards of county commissioners in their respective counties may create by ordinance the office of the county coroner, prescribe the qualifications and duties of the county coroner and make appointments to the office.

2. Any coroner so appointed is governed by the ordinances pertaining to such office which may be enacted by the board of county commissioners, and the provisions of NRS 259.025 and 259.150 to 259.180, inclusive.

3. The boards of county commissioners shall require that the county coroner notify a decedent s next of kin without unreasonable delay.

4. For any offense relating to the violation or willful disregard of such duties or trusts of office as may be specified by the respective boards of county commissioners, all coroners holding office by appointment pursuant to this section are subject to such fines and criminal penalties, including misdemeanor penalties and removal from office by indictment, accusation or otherwise, as the ordinance prescribes. This subsection applies to all deputies, agents, employees and other persons employed by or exercising the powers and functions of the coroner.

(Added to NRS by 1963, 197; A 1965, 1274; 1969, 665; 1973, 899; 1979, 1371; 2005, 1062)



NRS 244.164 - Registrar of voters: Creation of office; appointment, qualifications, powers and duties.

1. In each county having a population of 100,000 or more, the board of county commissioners may create the office of registrar of voters, prescribe the qualifications, duties and compensation of that office and make appointments to that office.

2. The registrar of voters, upon appointment as provided in subsection 1, shall assume all of the powers and duties vested in and imposed upon the county clerk of the county with respect to elections, except the duties imposed by virtue of NRS 293.393 to make out and deliver certificates of election.

(Added to NRS by 1965, 669; A 1969, 1533; 1973, 1079; 1979, 510)



NRS 244.165 - Prosecution and defense of suits.

The boards of county commissioners shall have power and jurisdiction in their respective counties to control the prosecution or defense of all suits to which the county is a party.

[Part 8:80:1865; A 1871, 47; 1931, 52; 1933, 203; 1953, 681]



NRS 244.167 - Employment of security officers.

A board of county commissioners may employ security officers.

(Added to NRS by 1985, 257; A 1993, 2529)



NRS 244.170 - Rewards for apprehension or conviction of defaulting or absconding county or township officers.

The boards of county commissioners shall have power and jurisdiction in their respective counties to offer and allow rewards for the apprehension or conviction of defaulting or absconding county or township officers.

[Part 8:80:1865; A 1871, 47; 1931, 52; 1933, 203; 1953, 681]



NRS 244.175 - Rewards for apprehension of murderers.

1. When it shall come to the personal knowledge of the county commissioners, or a majority thereof, of any of the counties in this state, that the crime of murder has been committed in the county, or whenever one or more of the residents of the county shall state in writing and under oath that such crime has been committed in the county, and that to the best of their knowledge and belief the person or persons, whether known or unknown, committing the crime have not, at the time of making such statement, been apprehended or taken into custody, and the board, from such statement or other evidence, believes that a murder has been committed, and that the offering of a reward would tend to cause the arrest of the perpetrator or perpetrators of the crime, the board of county commissioners, or a majority thereof, is authorized to offer a reward for the arrest and safe delivery of such criminal or criminals to the proper officers.

2. In no case shall a reward be offered, as provided in this section, for more than $500 in each case, and such offer shall expire so soon as the board of county commissioners offering the reward shall make an order to that effect, which it is authorized and empowered to do at any general session or at a special session convened without notice, and shall cause the same to be entered in the minutes of proceedings.

3. No reward shall be offered as herein authorized until after an order shall have been made by the board and entered in the minutes of proceedings, reciting the name of the person or persons murdered, and the amount of the reward offered, and the order shall have been approved by the board and attested in the usual manner of attesting the minutes of the proceedings in other cases.

4. All claims for rewards, as provided for in this section, shall be allowed and paid as other claims against the county, under the direction of the county commissioners, as provided for by law.

[1:65:1869; B 3106; BH 2022; C 2172; RL 3906; NCL 6721] + [2:65:1869; B 3107; BH 2023; C 2173; RL 3907; NCL 6722]



NRS 244.180 - Indexing of records and proceedings.

1. The board of county commissioners of the several counties may, in their discretion, cause to be compiled a full and complete alphabetical index and page citation of and for all of its records and proceedings, where the same do not now exist, and are not now, or may not hereafter be, otherwise enjoined by law to be compiled and kept.

2. Should the cost for compiling the index and page citation in any case amount to the sum of $500, such compilation shall be let and done by contract by the lowest and best bidder therefor, as is now provided for by law. Otherwise, the same may be done by such responsible person or persons as the board may employ for that purpose. The compilation when completed shall be subject to the approval of the board, and payment therefor shall be a valid and subsisting claim against the county, and shall be allowed, approved and paid in such manner as is now provided by law.

[1:122:1909; RL 1560; NCL 2035] + [2:122:1909; RL 1561; NCL 2036]



NRS 244.183 - Special census.

1. If any board of county commissioners determines that it is advisable to have a special census taken, it may contract with the Bureau of the Census of the United States Department of Commerce to have a special census conducted under federal supervision.

2. The necessary expenses of the special census shall be paid by the county, and upon obtaining an estimate of the cost of such special census the board of county commissioners shall budget such cost in the same manner as other items of the budget.

(Added to NRS by 1963, 1302)



NRS 244.186 - Sale of video service over video service network: Prohibitions; enforcement; remedy not exclusive.

1. If the governing body of a county is authorized pursuant to NRS 711.175 to sell video service to the general public over a video service network, the governing body, and any entity or agency that is directly or indirectly controlled by the county, shall not do any of the following:

(a) Sell such video service at a price that is less than the actual cost of the video service or sell a bundle of services containing such video service at a price that is less than the actual cost of the bundle of services.

(b) Use any money from the county general fund for the provision of such video service over its video service network.

(c) Use its rights-of-way, its property or any special power it may possess by virtue of its status as a government or a government-owned utility to:

(1) Create a preference or advantage for its video service network; or

(2) Impose any discriminatory burden on any privately held video service provider.

2. The provisions of this section must be enforced in the manner set forth in paragraph (c) of subsection 4 of NRS 354.624 and paragraph (c) of subsection 5 of NRS 354.624.

3. The provisions of this section do not create an exclusive remedy and do not abrogate or limit any other action or remedy that is available to the governing body or a privately held video service provider pursuant to any other statute or the common law.

4. As used in this section:

(a) Video service has the meaning ascribed to it in NRS 711.141.

(b) Video service network has the meaning ascribed to it in NRS 711.145.

(c) Video service provider has the meaning ascribed to it in NRS 711.151.

(Added to NRS by 2003, 1230; A 2007, 1377)



NRS 244.187 - Displacement or limitation of competition: Services.

A board of county commissioners may, to provide adequate, economical and efficient services to the inhabitants of the county and to promote the general welfare of those inhabitants, displace or limit competition in any of the following areas:

1. Ambulance service.

2. Taxicabs and other public transportation, unless regulated in that county by an agency of the State.

3. Collection and disposal of garbage and other waste.

4. Operations at an airport, including, but not limited to, the leasing of motor vehicles and the licensing of concession stands, but excluding police protection and fire protection.

5. Water and sewage treatment, unless regulated in that county by an agency of the State.

6. Concessions on, over or under property owned or leased by the county.

7. Operation of landfills.

8. Except as otherwise provided in NRS 277A.330, construction and maintenance of benches and shelters for passengers of public mass transportation.

(Added to NRS by 1960, 433; A 1971, 1372; 1975, 569; 1985, 1240; 1989, 994; 2005, 2319; 2009, 850)



NRS 244.188 - Displacement or limitation of competition: Areas in which authorized; methods; limitation.

1. Except as otherwise provided in subsection 3 and NRS 269.128 and 269.129, a board of county commissioners may, outside the boundaries of incorporated cities and general improvement districts:

(a) Provide those services set forth in NRS 244.187 on an exclusive basis or, by ordinance, adopt a regulatory scheme for controlling the provision of those services or controlling development in those areas on an exclusive basis; or

(b) Grant an exclusive franchise to any person to provide those services.

2. If services for the collection and disposal of garbage are provided pursuant to subsection 1, the board of county commissioners may, except as otherwise provided in subsection 3, require owners of real property outside the boundaries of incorporated cities and general improvement districts to receive and pay for those services.

3. The board of county commissioners may exercise the authority provided in subsections 1 and 2 within the boundaries of a general improvement district if that district:

(a) Is not authorized to provide those services; and

(b) Includes any real property within 7 miles from the boundary of an incorporated city.

4. If an exclusive franchise is granted or a regulatory scheme is adopted for the mandatory collection and disposal of garbage and other waste, the initial boundaries of the collection area must be the same as the boundaries of an existing collection area under an exclusive franchise or regulatory scheme.

5. The board of county commissioners may expand the boundaries of a collection area established pursuant to subsection 4 after the board has:

(a) Conducted preliminary studies and determined that the proposed collection area is economically sound and feasible and promotes the health, safety and general welfare of the inhabitants of the county; and

(b) Held a public hearing on the proposed collection area after giving notice of the time and the place of the hearing in a newspaper of general circulation in that county. The notice must include the purpose of the hearing and describe the boundaries of the proposed collection area.

(Added to NRS by 1985, 1241; A 1987, 127; 1991, 900; 2001, 846)



NRS 244.189 - Development of affordable housing, control and protection of animals, and rehabilitation of certain residential property; taxes; civil penalty in lieu of criminal penalty.

1. Except as otherwise provided in subsection 2 and in addition to any other powers authorized by specific statute, a board of county commissioners may exercise such powers and enact such ordinances, not in conflict with the provisions of NRS or other laws or regulations of this State, as the board determines are necessary and proper for:

(a) The development of affordable housing;

(b) The control and protection of animals;

(c) The rehabilitation of rental property in residential neighborhoods; and

(d) The rehabilitation of abandoned residential property.

2. The board of county commissioners shall not impose or increase a tax unless the tax or increase is otherwise authorized by specific statute.

3. The board of county commissioners may, in lieu of a criminal penalty, provide a civil penalty for a violation of an ordinance enacted pursuant to this section unless state law provides a criminal penalty for the same act or omission.

(Added to NRS by 2001, 966)



NRS 244.190 - Cooperative agreements for modification of weather; expenses.

1. The boards of county commissioners of the various counties are empowered to enter into cooperative agreements with the State of Nevada, other counties of this state, or any private or public organization, and with private concerns engaged in weather modification (cloud seeding) operations.

2. The expenses incident and necessary for the participation of counties in such cooperative program, as provided in subsection 1, shall be paid out of the general funds of such counties, and the board of county commissioners of any county acting under the terms of this section shall annually, at the time of making its budget, make an estimate of the expenses necessary to carry out its agreement, under the provisions of this section, and budget the same, in all respects, as other items of the budget may be made.

3. All agreements for cooperation between the State of Nevada and the counties, and with any private organization as set forth in subsection 1, shall be evidenced by written agreements made and entered into by the boards of county commissioners interested, and the same shall be spread upon the minutes of each of the boards at the time of the adoption thereof.

4. All action taken and all proceedings adopted prior to March 2, 1955, by the boards of county commissioners of Pershing, Lander, Eureka, Humboldt, Elko and White Pine counties, relating to weather modification (cloud seeding), are ratified, approved and confirmed.

[1:26:1955] + [2:26:1955] + [3:26:1955] + [4:26:1955]



NRS 244.194 - Voting or counting devices: Rental, lease or other acquisition.

Boards of county commissioners may rent, lease or otherwise acquire voting or counting devices in whatever manner will best serve local interests.

(Added to NRS by 1965, 615; A 1975, 570; 1977, 240)



NRS 244.1945 - Advisory boards: Establishment; travel expenses.

1. The board of county commissioners of any county may establish by ordinance advisory boards for any purpose relating to the county about which the board desires study or advice.

2. Members of such an advisory board are entitled to receive such travel expenses as are authorized in the ordinance that established the advisory board.

(Added to NRS by 1979, 351; A 2001, 477)



NRS 244.195 - Other powers.

The boards of county commissioners shall have power and jurisdiction in their respective counties to do and perform all such other acts and things as may be lawful and strictly necessary to the full discharge of the powers and jurisdiction conferred on the board.

[Part 8:80:1865; A 1871, 47; 1931, 52; 1933, 203; 1953, 681]



NRS 244.200 - Examination and audit: Officers accounts; money and property entrusted to and fees or compensation received by public administrators.

The boards of county commissioners shall have power and jurisdiction in their respective counties to examine and audit:

1. The accounts of all officers having the care, management, collection or disbursement of any money belonging to the county or appropriated by law, or otherwise, for its use and benefit; and

2. The money and property entrusted to the care of, and the fees or compensation received by the public administrators of the respective counties in their several official capacities.

[Part 8:80:1865; A 1871, 47; 1931, 52; 1933, 203; 1953, 681] (NRS A 1977, 459; 2003, 2650)



NRS 244.205 - Examination and allowance of accounts.

The boards of county commissioners shall have power and jurisdiction in their respective counties to examine, settle and allow all accounts legally chargeable against the county, in the manner provided in this chapter.

[Part 8:80:1865; A 1871, 47; 1931, 52; 1933, 203; 1953, 681]



NRS 244.207 - Central receiving and disbursing systems for county money.

1. Notwithstanding any other provision of law, the boards of county commissioners in their respective counties may establish by ordinance central receiving and disbursing systems for the handling of county money and money held in trust by the county or by any of its elected or appointed officers. Such systems may include, but are not limited to, the following:

(a) The commingling of all the money from any source if the accounting system employed supplies full information concerning the sources of the money.

(b) The elimination of departmental accounts in an insured bank, credit union or savings and loan association by commingling the money in an account or accounts maintained by the county treasurer.

(c) The elimination of trust accounts in a bank or credit union, created for any reason as long as adequate records are maintained to identify fully all trust money. The money previously held in such trust accounts may be commingled with other money held in accounts maintained in a bank or credit union by the county treasurer.

(d) The centralization of all disbursing of all money, including trust money, if the accounting system employed supplies full information concerning the disposition of the money.

(e) The centralization of part or all of billing and collection aspects of business licenses, personal property and any other activity of any of the offices of the county that involves billing for services, taxes or fees imposed by statute or ordinance, or the collection of money in payment of such billings.

(f) In a county whose population is 100,000 or more, the centralization of part or all of the billing and collection aspects of any fine, fee, bail or forfeiture imposed by a court and any payment ordered by a court pursuant to NRS 178.3975.

2. Investment income from the commingled money must be credited to the general fund of the county if other provisions of law or contract do not require other allocation of the investment income.

3. This section does not:

(a) Eliminate the reporting requirements of various elected and appointed officials relating to the receipt and disposition of money.

(b) Limit the right of a local government as defined in NRS 354.474, but not including a county, whose money is held in trust by the county to direct the receipt, disbursement and investment of its money independently of the system provided for in this section, where the independent direction is otherwise authorized by law.

(Added to NRS by 1973, 1676; A 1975, 278, 1796; 1979, 1882; 1991, 449; 1999, 1463)



NRS 244.210 - Demands: Cumulative voucher sheets; allowance.

1. In any county in which a county comptroller has not been appointed, every demand against the county, except the salaries of the elective officers of the county whose salaries are fixed by law, must be acted upon by the county commissioners. The demands must be listed on cumulative voucher sheets and a copy presented to each of the members of the board of county commissioners present at their meeting, and mailed to any absent member. When the demands have been approved by a majority of the board of county commissioners, and the cumulative voucher sheets have been signed by the chair and secretary of the board, the demands are valid vouchers upon which the county auditor may issue warrants on the county treasurer to be paid out of money belonging to the county.

2. The county auditor shall satisfy himself or herself whether the money is legally due and remains unpaid, and whether its payment from the treasury is authorized by law, and out of what fund.

3. If the county auditor allows a demand, the county auditor shall endorse upon it the word allowed, with the name of the fund out of which it is payable, with the date of the allowance, and sign his or her name to it, and draw his or her warrant on the county treasury for the amount allowed.

4. No demand may be approved or allowed unless each item, date and value composing it is endorsed by the order of the board of county commissioners, together with a reference to the law, order, contract or authority by title, date and section authorizing the demand.

5. In any county in which a county comptroller has been appointed:

(a) Every demand against the county, except the salaries of the elective officers of the county whose salaries are fixed by law, contested claims, and requests for refunds payable out of budgeted appropriations, must be listed on cumulative voucher sheets and audited by the county comptroller. The county comptroller shall satisfy himself or herself whether the money demanded is legally due and remains unpaid, and whether its payment is authorized by law. If the demands qualify for payment, warrants must be drawn on the county treasurer in accordance with the listing of the demands on the voucher sheets. The warrants and voucher sheets must be signed by the county comptroller and the county treasurer. A signed copy of the cumulative voucher sheets must be forwarded by the county treasurer to the board of county commissioners.

(b) Demands against the county based on contested claims or requests for refunds payable out of budgeted appropriations must be acted on in accordance with the procedure prescribed in this section for counties in which no comptroller has been appointed.

6. In any county in which a metropolitan police department has been created, demands against that department must be acted on pursuant to NRS 280.250.

[9:80:1865; A 1935, 385; R 1945, 340; A 1951, 131] (NRS A 1959, 421; 1979, 372; 1981, 216)



NRS 244.215 - Procedure when county auditor or county comptroller refuses demand.

1. In any county in which a county comptroller has not been appointed, the county auditor shall sign no warrant authorizing the payment of money by the county treasurer, except for the salary of the county auditor, until a copy of the order of the board of county commissioners, allowing the amount and ordering its payment, together with the account, have been submitted to him or her, and his or her allowance endorsed on the order, unless the county auditor refuses to audit and allow the demand, in which case the order must be presented to the board of county commissioners, with a copy of the refusal of the county auditor endorsed, and the county auditor s reasons for the refusal.

2. In any county in which a county comptroller has been appointed, if the county comptroller refuses a demand either entirely or in part as not being a proper claim against the county, the county comptroller shall present the demand to the board of county commissioners with an endorsed copy of the refusal and the county comptroller s reason for the refusal.

3. Should the board order the issuance of the warrant by a unanimous vote of its members, the county auditor shall immediately issue the warrants upon service upon him or her of a copy of the order of the board, certified to by the clerk of the board, that all the members voted for its passage; otherwise, the account must be declared rejected, and no warrant may be issued for payment of the demand.

4. If the county auditor allows the account in part, a warrant shall only issue for that part, unless the board, by a similar unanimous vote, allows a greater sum.

5. No warrant may be drawn by the county auditor on the county treasurer on any fund, unless there is sufficient money in the fund at the time to pay the warrant; and any warrant drawn contrary to the provisions of this section is void for all purposes.

[10:80:1865; B 3079; BH 1951; C 2113; RL 1510; NCL 1944] (NRS A 1979, 373)



NRS 244.220 - Conditions precedent to approval of demand: Indebtedness deducted; compliance; exception.

1. Except as provided in subsection 2, no demand upon the treasury shall be approved by the board of county commissioners or allowed by the county auditor:

(a) In favor of any person or officer in any manner indebted to the county, without first deducting the amount of such indebtedness.

(b) To any person or officer having the collection, custody or disbursement of public funds, unless his or her account has been duly presented, passed, approved and allowed as required by law.

(c) To any officer who shall have neglected or refused to comply with any of the provisions of this chapter or any other law regulating the duties of such officer, on being required, in writing, to comply therewith by any member of the board of county commissioners.

2. Nothing contained in subsection 1 shall be construed to prohibit the making of cash grants to poor persons authorized by NRS 428.030 prior to approval by the board of county commissioners or allowance by the county auditor.

[12:80:1865; B 3081; BH 1953; C 2115; RL 1512; NCL 1946] (NRS A 1973, 1107)



NRS 244.225 - Publication of financial statement.

1. The board of county commissioners shall publish quarterly a statement of the total amounts of receipts and expenditures of the 3 months next preceding, and the total amounts of accounts allowed. Publications shall be made by making one insertion of the statement in a newspaper published in the county, but if no newspaper is published in the county, then such publication shall be made by posting a copy of the statement at the courthouse door and at two other public places in the county. The statement must:

(a) Inform the public of the provisions of subsection 3;

(b) If the county maintains an official Internet website, inform the public of where the financial statement is posted on the Internet website pursuant to subsection 2;

(c) Provide a telephone number the public may call for further instructions on how to obtain the detailed financial documents;

(d) Provide the address of the county office or offices where the public may view the detailed financial documents; and

(e) Be published for a period of at least 5 consecutive days.

2. If a county maintains an official Internet website, the board of county commissioners shall maintain and update quarterly on the Internet website of the county a statement of the receipts and expenditures of the 3 months next preceding and the accounts allowed. The statement must:

(a) Inform the public of the provisions of subsection 3;

(b) Provide a telephone number the public may call for further instructions on how to obtain the detailed financial documents; and

(c) Provide the address of the county office or offices where the public may view the detailed financial documents.

3. The original and any duplicate or copy of each receipt, bill, invoice, check, warrant, voucher or other similar document that supports a transaction, the amount of which is shown in the statement published pursuant to this section, is a public record that is available for inspection and copying by any person pursuant to the provisions of chapter 239 of NRS.

[Part 15:80:1865; B 3084; BH 1956; C 2118; RL 1515; NCL 1948] (NRS A 2011, 3578)



NRS 244.230 - Authorized debts and liabilities only to be created.

The board of county commissioners shall not for any purpose contract debts or liabilities, except those expressly authorized by law. Whenever debts or liabilities have been created, which, added to the salaries of county officers and other estimated liabilities, fixed by law for the remainder of the year, shall equal the money on hand in the treasury at the time applicable to the payment of such salaries and other fixed liabilities, no allowance shall be made of any account, nor shall any expense be incurred other than salaries and fees and fixed liabilities, expressly authorized by law, during the remainder of the year.

[16:80:1865; A 1893, 120; C 2119; RL 1516; NCL 1949]



NRS 244.235 - District attorney to attend board meetings when accounts and claims audited; restriction on presentation of claim by district attorney.

1. As provided in NRS 252.170, the district attorney shall attend the meetings of the board of county commissioners relating to the auditing of accounts and claims brought against the county, and shall oppose such accounts and claims as the district attorney deems appropriate.

2. As provided in NRS 252.180, the district attorney shall not be allowed to present any claim, account or demand for allowance against the county, or in any way to advocate the relief asked on the claim or demand made by another.

[Part 20:80:1865; B 3088; BH 1960; C 2122; RL 1519; NCL 1952] + [Part 21:80:1865; B 3089; BH 1961; C 2123; RL 1520; NCL 1953] (NRS A 2011, 351)



NRS 244.240 - Resident taxpayer may file written objection to allowance of claim; action by board.

1. Any person being a resident and taxpayer of the county may appear before and file with the board of county commissioners of the county wherein the person resides written objections to the allowance of any claim or claims, demand or demands against the county.

2. Such objections in writing shall properly describe the claims or demands to which objections are made. The board of county commissioners shall file the same and embody such objections in the record of their proceedings, and lay such claims or demands on the table for a definite period of time, not less than 10 days, at the expiration of which time the board may proceed to consider the claims or demands objected to, together with the objections, unless proceedings have been instituted in a court of competent jurisdiction to determine the validity of such claims or demands.

[22:80:1865; A 1893, 120; C 2124; RL 1521; NCL 1954]



NRS 244.245 - Recovery of costs in action against county.

If a party suing a county recovers in the action more than the board of county commissioners allowed, or offered to allow, the board and the county auditor shall allow the amount of the judgment and costs as a just claim against the county. If the party suing does not recover more than the board and the county auditor offered to allow the party, then costs must be recovered against the party by the county, and may be deducted from the demand.

[24:80:1865; B 3092; BH 1964; C 2126; RL 1523; NCL 1956] (NRS A 1981, 1887)



NRS 244.250 - Unaudited claims to be presented within 6 months.

1. All unaudited claims or accounts against any county shall be presented to the board of county commissioners within 6 months from the time such claims or accounts become due or payable.

2. No claim or account against any county shall be audited, allowed or paid by the board of county commissioners, or any other officer of the county, unless the provisions of subsection 1 are strictly complied with.

[25:80:1865; A 1945, 21; 1943 NCL 1957] + [26:80:1865; B 3094; BH 1966; C 2128; RL 1525; NCL 1958] (NRS A 1971, 865)



NRS 244.255 - Rejected claim not to be reconsidered.

No claim which has once been presented and rejected shall ever again be considered or allowed by the same, or any subsequently elected or appointed, board of county commissioners of the same county.

[27:80:1865; B 3095; BH 1967; C 2129; RL 1526; NCL 1959]



NRS 244.264 - Confidentiality of records or other documents.

1. An organization for economic development formed by one or more counties shall, at the request of a client, keep confidential any record or other document in its possession concerning the initial contact with and research and planning for that client. If such a request is made, the executive head of the organization shall attach to the file containing the record or document a certificate signed by the executive head stating that a request for confidentiality was made by the client and showing the date of the request.

2. Records and documents that are confidential pursuant to subsection 1 remain confidential until the client:

(a) Initiates any process regarding the location of the client s business in a county that formed the organization for economic development which is within the jurisdiction of a governmental entity other than the organization for economic development; or

(b) Decides to locate the client s business in a county that formed the organization for economic development.

(Added to NRS by 1995, 2197)



NRS 244.2641 - Regional transportation commission defined. [Effective on the earlier of October 1, 2015, or the date on which the Director of the Department of Motor Vehicles notifies the Governor and the Director of the Legislative Counsel Bureau that sufficient resources are available to enable the Department to carry out the provisions of chapter 472, Statutes of Nevada 2013, at page 2812.]

As used in this section and NRS 244.2643 and 244.2645, regional transportation commission has the meaning ascribed to it in NRS 482.1825.

(Added to NRS by 2013, 2817, effective on the earlier of October 1, 2015, or the date on which the Director of the Department of Motor Vehicles notifies the Governor and the Director of the Legislative Counsel Bureau that sufficient resources are available to enable the Department to carry out the provisions of chapter 472, Statutes of Nevada 2013, at page 2812)



NRS 244.2643 - Adoption of program authorized in certain counties. [Effective on the earlier of October 1, 2015, or the date on which the Director of the Department of Motor Vehicles notifies the Governor and the Director of the Legislative Counsel Bureau that sufficient resources are available to enable the Department to carry out the provisions of chapter 472, Statutes of Nevada 2013, at page 2812.]

1. In a county whose population is 100,000 or more and in which a regional transportation commission does not exist, the board of county commissioners may adopt a policy for a Complete Streets Program and may plan and carry out projects as a part of a Complete Streets Program.

2. Any money received by a board of county commissioners pursuant to paragraph (b) of subsection 1 of NRS 482.1825 must be used solely for the execution of projects as a part of a Complete Streets Program.

3. A board of county commissioners must not cause or allow any portion of the Complete Streets Fund created pursuant to NRS 244.2645 to be used for a purpose other than those set forth in this section.

4. As used in this section, Complete Streets Program means a program for the retrofitting of roads that are under the jurisdiction of the board of county commissioners for the primary purpose of adding or significantly repairing facilities which provide road access considering all users, including, without limitation, pedestrians, bicycle riders, persons with a disability, persons who use public transportation and motorists. The term includes the operation of a public transit system as part of a Complete Streets Program, but the term does not include the purchase of vehicles or other hardware for a public transit system.

(Added to NRS by 2013, 2817, effective on the earlier of October 1, 2015, or the date on which the Director of the Department of Motor Vehicles notifies the Governor and the Director of the Legislative Counsel Bureau that sufficient resources are available to enable the Department to carry out the provisions of chapter 472, Statutes of Nevada 2013, at page 2812)



NRS 244.2645 - Complete Streets Fund to be created in certain counties; creation of fund; deposits; administration. [Effective on the earlier of October 1, 2015, or the date on which the Director of the Department of Motor Vehicles notifies the Governor and the Director of the Legislative Counsel Bureau that sufficient resources are available to enable the Department to carry out the provisions of chapter 472, Statutes of Nevada 2013, at page 2812.]

1. In a county whose population is 100,000 or more and in which a regional transportation commission does not exist, the board of county commissioners shall create in the county treasury a fund to be known as the Complete Streets Fund, for the purpose of:

(a) Executing projects as a part of a Complete Streets Program pursuant to NRS 244.2643; and

(b) Matching federal money from any federal source for the execution of projects as a part of a Complete Streets Program pursuant to NRS 244.2643.

2. The county treasurer shall deposit money that is collected pursuant to paragraph (b) of subsection 1 of NRS 482.1825 in the Complete Streets Fund.

3. The board of county commissioners shall administer the Complete Streets Fund.

4. The board of county commissioners may accept gifts and donations for deposit in the Complete Streets Fund.

(Added to NRS by 2013, 2817, effective on the earlier of October 1, 2015, or the date on which the Director of the Department of Motor Vehicles notifies the Governor and the Director of the Legislative Counsel Bureau that sufficient resources are available to enable the Department to carry out the provisions of chapter 472, Statutes of Nevada 2013, at page 2812)



NRS 244.265 - Care and preservation of property.

The boards of county commissioners shall have power and jurisdiction in their respective counties to make orders respecting the property of the county in conformity with any law of this State, and to take care of and preserve such property.

[Part 8:80:1865; A 1871, 47; 1931, 52; 1933, 203; 1953, 681]



NRS 244.270 - Control, management and gifts of property.

The boards of county commissioners shall have power and jurisdiction in their respective counties to control and manage the property, real and personal, belonging to the county, and to receive, by donation, any property for the use and benefit of the county.

[Part 8:80:1865; A 1871, 47; 1931, 52; 1933, 203; 1953, 681]



NRS 244.273 - Use of county s equipment on private road; conditions. [Effective through December 31, 2013.]

The board of county commissioners of each county may authorize the use of county highway patrols and snowplows on private roads if:

1. The board declares an emergency; or

2. The board deems such use to be in the best interest of the county. The board shall not deem such use to be in the best interest of the county unless:

(a) The equipment is being used for routine county business in the area where the private roads are located; and

(b) The use of the equipment on private roads does not interfere with the normal operations of the county.

If the board authorizes the use of a county highway patrol or snowplow on a private road pursuant to this section, the equipment must be operated by an employee of the county. The board may require the owner of the road to pay the county the prevailing rental rate for the use of such equipment.

(Added to NRS by 1959, 496; A 1995, 68)

NRS 244.273 Use of county equipment on private road; conditions. [Effective January 1, 2014.] Except as otherwise provided in NRS 244.2731, the board of county commissioners of each county may authorize the use of county highway patrols and snowplows on private roads if:

1. The board declares an emergency; or

2. The board deems such use to be in the best interest of the county in the absence of a contractor that is licensed to perform the work. The board shall not deem such use to be in the best interest of the county unless:

(a) The equipment is being used for routine county business in the area where the private roads are located; and

(b) The use of the equipment on private roads does not interfere with the normal operations of the county.

If the board authorizes the use of a county highway patrol or snowplow on a private road pursuant to this section, the equipment must be operated by an employee of the county. The board may require the owner of the road to pay the county the prevailing rental rate for the use of such equipment.

(Added to NRS by 1959, 496; A 1995, 68; 2013, 900, effective January 1, 2014)



NRS 244.2731 - Use of county equipment and county highway patrols in certain counties. [Effective January 1, 2014.]

In a county whose population is less than 15,000, the board of county commissioners may authorize the use of:

1. County equipment on the property of any local government that is located within the county if:

(a) The board adopts an ordinance which sets forth its determination that such use is in the best interest of the county.

(b) The board and the governing body of the local government enter into an interlocal agreement providing for the reimbursement of the county for the use of such equipment and related labor costs.

(c) An employee of the county operates the equipment.

2. County highway patrols and county equipment on any private road that is located within the county if:

(a) The board declares an emergency; or

(b) The board adopts an ordinance which sets forth its determination that such use is in the best interest of the county in the absence of a contractor that is licensed to perform the work.

If the board authorizes the use of a county highway patrol or county equipment on a private road pursuant to this subsection, the equipment must be operated by an employee of the county. The board may require the owner of the road to pay the county for the use of the equipment and related labor costs.

(Added to NRS by 2013, 899, effective January 1, 2014)



NRS 244.275 - Purchase or lease of property for use of county; appraisal.

1. The boards of county commissioners shall have power and jurisdiction in their respective counties:

(a) To purchase any real or personal property necessary for the use of the county.

(b) To lease any real or personal property necessary for the use of the county.

2. No purchase of real property shall be made unless the value of the same has been previously appraised and fixed by one or more competent real estate appraisers to be appointed for that purpose by the county commissioners. The person or persons so appointed shall be sworn to make a true appraisement thereof according to the best of their knowledge and ability. Purchases of real property from other federal, state or local governments are exempt from such requirement of appraisement.

[Part 8:80:1865; A 1871, 47; 1931, 52; 1933, 203; 1953, 681] (NRS A 1957, 662; 1960, 374; 1965, 737; 1967, 126; 1969, 676, 1393; 1975, 570)



NRS 244.276 - Purchase, sale or exchange of property with owners abutting road or flood control facility to adjust road or flood control facility; reversion of property acquired by dedication.

1. Except as otherwise provided in subsection 2, any county may buy, sell or exchange property in the manner set forth in subsection 3 without complying with the provisions of NRS 244.281 when deemed necessary or proper to establish, align, realign, change, vacate or otherwise adjust a street, alley, avenue or other thoroughfare, or portion thereof, or a flood control facility within its limits.

2. If the county acquired the property by dedication, the property may not be sold and ownership must revert to the abutting property owners in the proportion that the property was dedicated by them or their predecessors in interest. In the case of realignment, the property may be exchanged for other real property.

3. When a petition signed by all property holders owning or controlling property abutting on a proposed or existing street, avenue, alley or other thoroughfare, or a flood control facility, which may be affected by an establishment, alignment, realignment, change, vacation or other adjustment is presented to any board of county commissioners, praying to have the proposed or existing street, alley, avenue or other thoroughfare, or the flood control facility, established, aligned, realigned, changed, vacated or otherwise adjusted, or upon the resolution of the board of county commissioners, the board of county commissioners may make the establishment, alignment, realignment, change, vacation or other adjustment as it may deem proper, by purchase, sale, proceedings in eminent domain or exchange of county property, including portions of streets, alleys, avenues or other thoroughfares, or flood control facilities, in order to carry out any necessary establishment, alignment, realignment, change, vacation or other adjustment whenever the board of county commissioners considers it to be in the best interests of the county.

4. As used in this section, flood control facility means any natural or artificial water facility for the collection, channeling, impoundment and disposal of rainfall, other surface and subsurface drainage waters, and storm and floodwaters, including, without limitation, ditches, ponds, dams, spillways, retarding basins, detention basins, lakes, reservoirs, canals, channels, levees, revetments, dikes, walls, embankments, bridges, inlets, outlets, connections, laterals, other collection lines, intercepting sewers, outfalls, outfall sewers, trunk sewers, force mains, submains, water lines, sluices, flumes, syphons, sewer lines, pipes, conduits, culverts, other transmission lines, pumping stations, gauging stations, ventilating facilities, stream gauges, rain gauges, engines, valves, pumps, meters, junction boxes, manholes, other inlet and outlet structures, apparatus, fixtures, structures and buildings, flood-warning service and appurtenant telephone, telegraph, radio and television apparatus, and other water diversion facilities.

(Added to NRS by 1967, 268; A 1969, 677; 1977, 627, 1987, 204; 2003, 422)



NRS 244.277 - Acceptance of grant of right-of-way, permit, lease or patent over certain federal lands.

The board of county commissioners may apply for and accept:

1. Grants of rights-of-way, permits, leases and patents and subsequent renewals of grants of rights-of-way, permits, leases and patents over, upon, under or through any land or interest in land owned by the United States and administered by the Secretary of the Interior through the Bureau of Land Management and by the Secretary of Agriculture with respect to lands within the National Forest System, pursuant to Title V of the Federal Land Policy and Management Act of 1976, 43 U.S.C. 1761-1771, the Recreation and Public Purposes Act, 43 U.S.C. 869-869-4, and the Southern Nevada Public Land Management Act of 1998, Public Law 105-263; and

2. Special use permits for parks, forests and public property owned by the United States and administered by the Secretary of Agriculture, through the United States Forest Service, pursuant to Title 16 of the United States Code and 36 C.F.R. Part 251,

and in connection therewith may indemnify the United States and may comply with federal regulations and stipulations consistent with the federal statutes and regulations set forth in this section or any other applicable federal statute or regulation.

(Added to NRS by 1977, 355; A 2003, 825; 2007, 2186)



NRS 244.278 - Maintenance and repair of dedicated streets or easements acquired by general improvement district.

1. Except as provided in subsection 5, when streets or easements acquired by a district organized or reorganized pursuant to chapter 318 of NRS have been accepted for dedication by a board of county commissioners pursuant to NRS 278.380 and 278.390, the board of county commissioners shall:

(a) Maintain and repair such streets or easements; or

(b) Pay the board of trustees of such district for the maintenance and repair of such streets or easements.

2. If the board of county commissioners maintains and repairs the streets or easements, it shall do so in the same manner as other streets or easements are maintained or repaired by the county.

3. If the board of county commissioners pays a board of trustees for such maintenance and repair, the amount of money paid shall be that fraction of the total money allocated to the county pursuant to NRS 365.550 which equals the ratio of the total miles of such dedicated streets or easements to the total miles of all county streets and roads.

4. Any such money received by a board of trustees shall be used for maintenance and repair of such streets or easements or for the purchase of equipment for such work and shall not be used to defray the expenses of administration of the district.

5. If the repair of a street or easement is necessary because of an improvement undertaken by a board of trustees, the board of county commissioners is not required to repair or pay for the repair of that street or easement.

(Added to NRS by 1977, 423)



NRS 244.279 - Sale or lease of right-of-way or water rights to public utility.

1. A board of county commissioners may sell or lease:

(a) A right-of-way to a public utility as defined in NRS 704.020; and

(b) Water rights to a public utility engaged in the business of furnishing water for municipal, industrial and domestic purposes to customers within the boundaries of the county,

without first offering those rights-of-way or water rights to the public.

2. If a public utility wishes to dispose of any right-of-way or water right acquired pursuant to subsection 1, it must be reconveyed to the county.

(Added to NRS by 1983, 524)



NRS 244.2795 - Sale or lease of certain real property: Appraisal required; qualifications and selection of appraisers; disclosure statements; interest of appraiser or related person in property or adjoining property prohibited; effect of sale or lease in violation of section.

1. Except as otherwise provided in NRS 244.189, 244.276, 244.279, 244.2815, 244.2825, 244.2833, 244.2835, 244.284, 244.287, 244.290, 278.479 to 278.4965, inclusive, and subsection 3 of NRS 496.080, except as otherwise required by federal law, except as otherwise required pursuant to a cooperative agreement entered into pursuant to NRS 277.050 or 277.053 or an interlocal agreement in existence on or before October 1, 2004, except if the board of county commissioners is entering into a joint development agreement for real property owned by the county to which the board of county commissioners is a party, except for a lease of residential property with a term of 1 year or less, except for the sale or lease of real property to a public utility, as defined in NRS 704.020, to be used for a public purpose, except for the sale or lease of real property to the State or another governmental entity and except for the sale or lease of real property larger than 1 acre which is approved by the voters at a primary or general election or special election, the board of county commissioners shall, when offering any real property for sale or lease:

(a) Except as otherwise provided in this paragraph, obtain two independent appraisals of the real property before selling or leasing it. If the board of county commissioners holds a public hearing on the matter of the fair market value of the real property, one independent appraisal of the real property is sufficient before selling or leasing it. The appraisal or appraisals, as applicable, must have been prepared not more than 6 months before the date on which the real property is offered for sale or lease.

(b) Select the one independent appraiser or two independent appraisers, as applicable, from the list of appraisers established pursuant to subsection 2.

(c) Verify the qualifications of each appraiser selected pursuant to paragraph (b). The determination of the board of county commissioners as to the qualifications of the appraiser is conclusive.

2. The board of county commissioners shall adopt by ordinance the procedures for creating or amending a list of appraisers qualified to conduct appraisals of real property offered for sale or lease by the board. The list must:

(a) Contain the names of all persons qualified to act as a general appraiser in the same county as the real property that may be appraised; and

(b) Be organized at random and rotated from time to time.

3. An appraiser chosen pursuant to subsection 1 must provide a disclosure statement which includes, without limitation, all sources of income that may constitute a conflict of interest and any relationship with the real property owner or the owner of an adjoining real property.

4. An appraiser shall not perform an appraisal on any real property for sale or lease by the board of county commissioners if the appraiser or a person related to the appraiser within the first degree of consanguinity or affinity has an interest in the real property or an adjoining property.

5. If real property is sold or leased in violation of the provisions of this section:

(a) The sale or lease is void; and

(b) Any change to an ordinance or law governing the zoning or use of the real property is void if the change takes place within 5 years after the date of the void sale or lease.

(Added to NRS by 2005, 1457; A 2005, 2671, 2680; 2007, 2827; 2011, 347, 484)



NRS 244.281 - Sale or lease of certain real property: Determination that sale or lease is in best interest of county; notice; appraisal; exceptions; second offering; effect of sale or lease in violation of section.

1. Except as otherwise provided in this subsection and NRS 244.189, 244.276, 244.279, 244.2815, 244.2825, 244.2833, 244.2835, 244.284, 244.287, 244.290, 278.479 to 278.4965, inclusive, and subsection 3 of NRS 496.080, except as otherwise required by federal law, except as otherwise required pursuant to a cooperative agreement entered into pursuant to NRS 277.050 or 277.053 or an interlocal agreement in existence on or before October 1, 2004, except if the board of county commissioners is entering into a joint development agreement for real property owned by the county to which the board of county commissioners is a party, except for a lease of residential property with a term of 1 year or less, except for the sale or lease of real property to a public utility, as defined in NRS 704.020, to be used for a public purpose and except for the sale or lease of real property larger than 1 acre which is approved by the voters at a primary or general election or special election:

(a) When a board of county commissioners has determined by resolution that the sale or lease of any real property owned by the county will be for purposes other than to establish, align, realign, change, vacate or otherwise adjust any street, alley, avenue or other thoroughfare, or portion thereof, or flood control facility within the county and will be in the best interest of the county, it may:

(1) Sell the property in the manner prescribed for the sale of real property in NRS 244.282.

(2) Lease the property in the manner prescribed for the lease of real property in NRS 244.283.

(b) Before the board of county commissioners may sell or lease any real property as provided in paragraph (a), it shall:

(1) Post copies of the resolution described in paragraph (a) in three public places in the county; and

(2) Cause to be published at least once a week for 3 successive weeks, in a newspaper qualified under chapter 238 of NRS that is published in the county in which the real property is located, a notice setting forth:

(I) A description of the real property proposed to be sold or leased in such a manner as to identify it;

(II) The minimum price, if applicable, of the real property proposed to be sold or leased; and

(III) The places at which the resolution described in paragraph (a) has been posted pursuant to subparagraph (1), and any other places at which copies of that resolution may be obtained.

If no qualified newspaper is published within the county in which the real property is located, the required notice must be published in some qualified newspaper printed in the State of Nevada and having a general circulation within that county.

(c) Except as otherwise provided in this paragraph, if the board of county commissioners by its resolution further finds that the property to be sold or leased is worth more than $1,000, the board shall appoint two or more disinterested, competent real estate appraisers pursuant to NRS 244.2795 to appraise the property. If the board of county commissioners holds a public hearing on the matter of the fair market value of the property, one disinterested, competent appraisal of the property is sufficient before selling or leasing it. Except for property acquired pursuant to NRS 371.047, the board of county commissioners shall not sell or lease it for less than the highest appraised value.

(d) If the property is appraised at $1,000 or more, the board of county commissioners may:

(1) Lease the property; or

(2) Sell the property either for cash or for not less than 25 percent cash down and upon deferred payments over a period of not more than 10 years, secured by a mortgage or deed of trust, bearing such interest and upon such further terms as the board of county commissioners may specify.

(e) A board of county commissioners may sell or lease any real property owned by the county without complying with the provisions of NRS 244.282 or 244.283 to:

(1) A person who owns real property located adjacent to the real property to be sold or leased if the board has determined by resolution that the sale will be in the best interest of the county and the real property is a:

(I) Remnant that was separated from its original parcel due to the construction of a street, alley, avenue or other thoroughfare, or portion thereof, flood control facility or other public facility;

(II) Parcel that, as a result of its size, is too small to establish an economically viable use by anyone other than the person who owns real property adjacent to the real property for sale or lease; or

(III) Parcel which is subject to a deed restriction prohibiting the use of the real property by anyone other than the person who owns real property adjacent to the real property for sale or lease.

(2) The State or another governmental entity if:

(I) The sale or lease restricts the use of the real property to a public use; and

(II) The board adopts a resolution finding that the sale or lease will be in the best interest of the county.

(f) A board of county commissioners that disposes of real property pursuant to paragraph (d) is not required to offer to reconvey the real property to the person from whom the real property was received or acquired by donation or dedication.

(g) If real property that is offered for sale or lease pursuant to this section is not sold or leased at the initial offering of the contract for the sale or lease of the real property, the board of county commissioners may offer the real property for sale or lease a second time pursuant to this section. If there is a material change relating to the title, zoning or an ordinance governing the use of the real property, the board of county commissioners must obtain a new appraisal of the real property pursuant to the provisions of NRS 244.2795 before offering the real property for sale or lease a second time. If real property that is offered for sale or lease pursuant to this section is not sold or leased at the second offering of the contract for the sale or lease of the real property, the board of county commissioners may list the real property for sale or lease at the appraised value with a licensed real estate broker, provided that the broker or a person related to the broker within the first degree of consanguinity or affinity does not have an interest in the real property or an adjoining property.

2. If real property is sold or leased in violation of the provisions of this section:

(a) The sale or lease is void; and

(b) Any change to an ordinance or law governing the zoning or use of the real property is void if the change takes place within 5 years after the date of the void sale or lease.

3. As used in this section, flood control facility has the meaning ascribed to it in NRS 244.276.

(Added to NRS by 1969, 56; A 1977, 627; 1981, 375; 1983, 524; 1987, 205; 1995, 2747; 2001, 593; 2003, 423; 2005, 1458, 2672, 2680; 2007, 2828; 2011, 485)



NRS 244.2815 - Sale, lease or disposal of real property of county for redevelopment or economic development; requirements.

1. A board of county commissioners may sell, lease or otherwise dispose of real property for the purposes of redevelopment or economic development:

(a) Without first offering the real property to the public; and

(b) For less than fair market value of the real property.

2. Before a board of county commissioners may sell, lease or otherwise dispose of real property pursuant to this section, the board must:

(a) Except as otherwise provided in subsection 3, obtain an appraisal of the real property pursuant to NRS 244.2795; and

(b) Adopt a resolution finding that it is in the best interest of the public to sell, lease or otherwise dispose of the real property:

(1) Without offering the real property to the public; and

(2) For less than fair market value of the real property.

3. The board of county commissioners of a county whose population is less than 45,000 may lease real property pursuant to this section without obtaining the appraisal otherwise required pursuant to subsection 2 if:

(a) The real property was acquired by the county directly from the Federal Government; and

(b) The terms and conditions under which the real property was acquired prohibit the sale of the real property and provide for the reversion of the title to the real property to the Federal Government upon demand by the Federal Government.

4. As used in this section:

(a) Economic development means:

(1) The establishment of new commercial enterprises or facilities within the county;

(2) The support, retention or expansion of existing commercial enterprises or facilities within the county;

(3) The establishment, retention or expansion of public, quasi-public or other facilities or operations within the county;

(4) The establishment of residential housing needed to support the establishment of new commercial enterprises or facilities or the expansion of existing commercial enterprises or facilities; or

(5) Any combination of the activities described in subparagraphs (1) to (4), inclusive,

to create and retain opportunities of employment for the residents of the county.

(b) Redevelopment has the meaning ascribed to it in NRS 279.408.

(Added to NRS by 2005, 1458; A 2005, 2680; 2011, 348)



NRS 244.282 - Sale of certain real property at auction: Resolution declaring intention to sell property; requirements; notice; procedure for conducting sale; deposit to cover certain costs; effect of sale or lease in violation of section.

1. Except as otherwise provided in NRS 244.279, before ordering the sale at auction of any real property, the board shall, in open meeting by a majority vote of the members, adopt a resolution declaring its intention to sell the property at auction. The resolution must:

(a) Describe the property proposed to be sold in such a manner as to identify it.

(b) Specify the minimum price and the terms upon which it will be sold.

(c) Fix a time, not less than 3 weeks thereafter, for a public meeting of the board to be held at its regular place of meeting, at which sealed bids will be received and considered.

2. Notice of the adoption of the resolution and of the time and place of holding the meeting must be given by:

(a) Posting copies of the resolution in three public places in the county not less than 15 days before the date of the meeting; and

(b) Causing to be published at least once a week for 3 successive weeks before the meeting, in a newspaper qualified under chapter 238 of NRS that is published in the county in which the real property is located, a notice setting forth:

(1) A description of the real property proposed to be sold at auction in such a manner as to identify it;

(2) The minimum price of the real property proposed to be sold at auction; and

(3) The places at which the resolution described in subsection 1 has been posted pursuant to paragraph (a), and any other places at which copies of that resolution may be obtained.

If no qualified newspaper is published within the county in which the real property is located, the required notice must be published in some qualified newspaper printed in the State of Nevada and having a general circulation within that county.

3. At the time and place fixed in the resolution for the meeting of the board, all sealed bids which have been received must, in public session, be opened, examined and declared by the board. Of the proposals submitted which conform to all terms and conditions specified in the resolution of intention to sell and which are made by responsible bidders, the bid which is the highest must be finally accepted, unless a higher oral bid is accepted or the board rejects all bids.

4. Before accepting any written bid, the board shall call for oral bids. If, upon the call for oral bidding, any responsible person offers to buy the property upon the terms and conditions specified in the resolution, for a price exceeding by at least 5 percent the highest written bid, then the highest oral bid which is made by a responsible person must be finally accepted.

5. The final acceptance by the board may be made either at the same session or at any adjourned session of the same meeting held within the 10 days next following.

6. The board may, either at the same session or at any adjourned session of the same meeting held within the 10 days next following, if it deems the action to be for the best public interest, reject any and all bids, either written or oral, and withdraw the property from sale.

7. Any resolution of acceptance of any bid made by the board must authorize and direct the chair to execute a deed and to deliver it upon performance and compliance by the purchaser with all the terms or conditions of the purchaser s contract which are to be performed concurrently therewith.

8. All money received from sales of real property must be deposited forthwith with the county treasurer to be credited to the county general fund.

9. The board may require any person requesting that real property be sold pursuant to the provisions of this section to deposit a sufficient amount of money to pay the costs to be incurred by the board in acting upon the application, including the costs of publication and the expenses of appraisal. This deposit must be refunded whenever the person making the deposit is not the successful bidder. The costs of acting upon the application, including the costs of publication and the expenses of appraisal, must be borne by the successful bidder.

10. If real property is sold in violation of the provisions of this section:

(a) The sale is void; and

(b) Any change to an ordinance or law governing the zoning or use of the real property is void if the change takes place within 5 years after the date of the void sale.

(Added to NRS by 1987, 203; A 2003, 424; 2007, 2830)



NRS 244.2825 - Transfer or sale of real property which was part of original mining townsite and which was acquired by county directly from Federal Government.

1. Unless the provisions of NRS 244.2815 apply, a board of county commissioners may transfer real property which was acquired by the county directly from the Federal Government to a person without complying with the provisions of NRS 244.281 if the board of county commissioners determines that:

(a) The property is part of an original mining townsite;

(b) The person and the person s predecessors in interest, if any, have continuously claimed, possessed and occupied such property for at least the 25 years immediately preceding the date of the transfer;

(c) The person s claim of right to possession of the property is based upon a written instrument issued to the person or the person s predecessors in interest by a person who claimed a right to possess the property; and

(d) The person or the person s predecessors in interest have paid all taxes that have been assessed against the property for the period during which the person and the person s predecessors in interest have claimed, possessed and occupied the property.

2. The board of county commissioners may sell real property which was acquired by the county directly from the Federal Government to a person without complying with the provisions of NRS 244.281 if the board of county commissioners determines that the requirements set forth in paragraphs (a) and (b) of subsection 1 apply to the property. To establish a price for a sale pursuant to this subsection, a board of county commissioners shall obtain an appraisal of the property from a person who is certified to appraise real estate pursuant to chapter 645C of NRS. The price of property sold pursuant to this subsection must be equal to the sum of the appraised value of the property plus the greater of:

(a) One hundred dollars; or

(b) The balance of the state, county and municipal taxes that are due and owing on the land for the 5 years immediately preceding the date of the sale.

3. For purposes of this section, a person shall be deemed to have continuously possessed and occupied real property if during the time the person claims that the person and the person s predecessors in interest, if any, have possessed and occupied the real property, the real property has been:

(a) Usually inhabited, cultivated or improved by the person or the person s predecessors in interest;

(b) Protected by a substantial enclosure erected by the person or the person s predecessors in interest; or

(c) Used by the person or the person s predecessors in interest for the production of fuel, timber, ore or minerals, for husbandry or pasturage or for any other habitual use that the board of county commissioners determines to be indicative of possession and occupancy.

4. Before submitting documents to the county recorder to record a transfer or sale of property to a person pursuant to this section, the board of county commissioners shall:

(a) Charge and collect from the person to whom the real property is being transferred or sold a payment in an amount equal to the sum of:

(1) If applicable, the sales price determined pursuant to subsection 2; and

(2) The total cost to the county of:

(I) Acquiring the property from the Federal Government; and

(II) Conveying the property to the person; and

(b) Submit the money collected pursuant to this section to the county treasurer.

5. As used in this section, original mining townsite means real property owned by the Federal Government upon which improvements were made:

(a) Because a mining operation was located near the property; and

(b) Based upon the belief that:

(1) The property had been or would be acquired from the Federal Government by the entity that operated the mine; or

(2) The person who made the improvement had a valid claim for acquiring the property from the Federal Government.

(Added to NRS by 2001, 591; A 2011, 349)



NRS 244.283 - Lease of real property of county; notice; bids.

1. When the board of county commissioners determines that the lease of real property belonging to the county for industrial, commercial, residential or recreational purposes is necessary or desirable, the board may lease such real property, whether acquired by purchase, dedication or otherwise. Such a lease must not be in contravention of any condition in a gift or devise of real property to the county.

2. Except as otherwise provided in NRS 244.279 and 244.2833, before ordering the lease of any property the board shall, in open meeting by a majority vote of the members, adopt a resolution declaring its intention to lease the property. The resolution must:

(a) Describe the property proposed to be leased in such manner as to identify it.

(b) Specify the minimum rental, and the terms upon which it will be leased.

(c) Fix a time, not less than 3 weeks thereafter, for a public meeting of the board to be held at its regular place of meeting, at which sealed proposals to lease will be received and considered.

3. Notice of the adoption of the resolution and of the time and place of holding the meeting must be given by:

(a) Posting copies of the resolution in three public places in the county not less than 15 days before the date of the meeting; and

(b) Publishing the resolution not less than once a week for 2 successive weeks before the meeting in a newspaper of general circulation published in the county, if any such newspaper is published therein.

4. At the time and place fixed in the resolution for the meeting of the board, all sealed proposals which have been received must, in public session, be opened, examined and declared by the board. Of the proposals submitted which conform to all terms and conditions specified in the resolution of intention to lease and which are made by responsible bidders, the proposal which is the highest must be finally accepted, unless a higher oral bid is accepted or the board rejects all bids.

5. Before accepting any written proposal, the board shall call for oral bids. If, upon the call for oral bidding, any responsible person offers to lease the property upon the terms and conditions specified in the resolution, for a rental exceeding by at least 5 percent the highest written proposal, then the highest oral bid which is made by a responsible person must be finally accepted.

6. A person may not make an oral bid unless, at least 5 days before the meeting held for receiving and considering bids, the person submits to the board written notice of the person s intent to make an oral bid and a statement establishing the person s financial responsibility to the satisfaction of the board.

7. The final acceptance by the board may be made either at the same session or at any adjourned session of the same meeting held within the 21 days next following.

8. The board may, either at the same session or at any adjourned session of the same meeting held within the 21 days next following, if it deems such action to be for the best public interest, reject any and all bids, either written or oral, and withdraw the property from lease.

9. Any resolution of acceptance of any bid made by the board must authorize and direct the chair to execute a lease and to deliver it upon performance and compliance by the lessee with all the terms or conditions of the lessee s contract which are to be performed concurrently therewith.

10. All money received from rentals of real property must be deposited forthwith with the county treasurer to be credited to the county general fund.

11. This section does not apply to leases of real property made pursuant to NRS 244.288, 334.070 or 338.177.

(Added to NRS by 1960, 373; A 1975, 570; 1977, 395; 1983, 525, 1249; 1989, 259, 520, 847; 1995, 157; 2005, 2675; 2011, 487)



NRS 244.2833 - Lease of building space or other real property that is less than 25,000 square feet.

1. The board of county commissioners may offer any county-owned building or any portion thereof or any other real property for lease without complying with the provisions of NRS 244.2795, 244.281 and 244.283 if:

(a) The area of the building space or other real property is less than 25,000 square feet; and

(b) The board of county commissioners adopts a resolution stating that it is in the best interest of the county to lease the property:

(1) Without offering the property to the public; and

(2) For less than the fair market value of the building space or other real property, if applicable.

2. The board of county commissioners shall:

(a) Cause to be published at least once, in a newspaper qualified under chapter 238 of NRS that is published in the county in which the county-owned building or portion thereof or the other real property is located, a notice setting forth a description of the county-owned building or portion thereof or the other real property proposed to be leased in such a manner as to identify it; and

(b) Hold a public hearing on the matter not less than 10 or more than 20 days after the date of publication of the notice.

3. A lease of a county-owned building or any portion thereof or any other real property pursuant to this section may be made on such terms and conditions as the board of county commissioners deems proper. The duration of such a lease must not exceed 3 years and may include an extension for not more than an additional 2 years.

(Added to NRS by 2011, 483)



NRS 244.2835 - Lease of real property to certain nonprofit organizations.

1. The board of county commissioners of a county may lease real property to a nonprofit organization that:

(a) Is recognized as exempt under section 501(c)(3) of the Internal Revenue Code;

(b) Is affiliated by contract or other written agreement with the county; and

(c) Provides to residents of the county or to other persons a service that the county would otherwise be required to expend money to provide,

under such terms and for such consideration as the board determines reasonable based upon the costs and benefits to the county and the recommendation of any county officers who may be involved in approving the lease.

2. To lease real property pursuant to this section, the board of county commissioners must approve the lease and establish the recommended amount of rent to be received for the real property. The board shall render a decision on an application to lease real property pursuant to this section within 60 days after it receives the application.

3. In determining the amount of rent for the lease of real property pursuant to this section, consideration must be given to:

(a) The amount the lessee is able to pay;

(b) Whether the real property will be used by the lessee to perform a service of value to members of the general public;

(c) Whether the service to be performed on the real property will be of assistance to any agency of the county; and

(d) The expenses, if any, that the county is likely to incur to lease real property pursuant to this section in comparison to other potential uses of the real property.

4. The board of county commissioners may waive any fee for the consideration of an application submitted pursuant to this section.

(Added to NRS by 2007, 2827)



NRS 244.284 - Lease or conveyance of real property of county to corporation for public benefit.

1. In addition to the powers conferred by NRS 450.500, the board of county commissioners may:

(a) Lease any of the real property of the county for a term not exceeding 99 years; or

(b) Convey any of the real property of the county, except property of the county that is operated or occupied by the county fair and recreation board, without consideration,

if such real property is not needed for the public purposes of the county and is leased or conveyed to a corporation for public benefit, and the property is actually used for charitable or civic purposes.

2. A lease or conveyance pursuant to this section may be made on such terms and conditions as seem proper to the board of county commissioners.

3. If a corporation for public benefit to which property is conveyed pursuant to this section ceases to use the property for charitable or civic purposes, the property automatically reverts to the county.

4. As used in this section, corporation for public benefit has the meaning ascribed to it in NRS 82.021.

(Added to NRS by 1963, 690; A 1969, 218; 1975, 571; 2001, 1710; 2003, 918)



NRS 244.286 - Lease or lease-purchase agreement for construction or remodeling of building or facility; conveyance of property; applicability of certain provisions to agreement for construction or remodeling of building or facility.

1. The board of county commissioners of any county may enter into an agreement with a person whereby the person agrees to construct or remodel a building or facility according to specifications adopted by the board of county commissioners and thereupon enter into a lease or a lease-purchase agreement with the board of county commissioners for that building or facility.

2. The board of county commissioners may convey property to a person where the purpose of the conveyance is the entering into of an agreement contemplated by subsection 1.

3. The person who enters into an agreement for the actual construction or remodeling of a building or facility pursuant to subsection 1 shall include in the agreement the contractual provisions and stipulations that are required to be included in a contract for a public work pursuant to the provisions of NRS 338.013 to 338.090, inclusive.

4. The board of county commissioners, the contractor who is awarded the contract or entered into the agreement to perform the construction or remodeling and any subcontractor on the project shall comply with the provisions of NRS 338.013 to 338.090, inclusive, in the same manner as if the board of county commissioners had undertaken the project or had awarded the contract.

(Added to NRS by 1969, 1234; A 1969, 1545; 1979, 511; 1989, 1944; 1999, 1688; 2009, 2070)



NRS 244.287 - Conveyance of property to nonprofit organization for development of affordable housing: Application; public hearing; conditions; annual list of property conveyed; subordination of interest in property conveyed.

1. A nonprofit organization may submit to a board of county commissioners an application for conveyance of property that is owned by the county if the property was:

(a) Received by donation for the use and benefit of the county pursuant to NRS 244.270.

(b) Purchased by the county pursuant to NRS 244.275.

2. Before the board of county commissioners makes a determination on such an application for conveyance, it shall hold at least one public hearing on the application. Notice of the time, place and specific purpose of the hearing must be:

(a) Published at least once in a newspaper of general circulation in the county.

(b) Mailed to all owners of record of real property which is located not more than 300 feet from the property that is proposed for conveyance.

(c) Posted in a conspicuous place on the property that is proposed for conveyance.

The hearing must be held not fewer than 10 days but not more than 40 days after the notice is published, mailed and posted in accordance with this subsection.

3. The board of county commissioners may approve such an application for conveyance if the nonprofit organization demonstrates to the satisfaction of the board that the organization or its assignee will use the property to develop affordable housing for families whose income at the time of application for such housing does not exceed 80 percent of the median gross income for families residing in the same county, as that percentage is defined by the United States Department of Housing and Urban Development. If the board of county commissioners receives more than one application for conveyance of the property, the board must give priority to an application of a nonprofit organization that demonstrates to the satisfaction of the board that the organization or its assignee will use the property to develop affordable housing for persons who are disabled or elderly.

4. If the board of county commissioners approves an application for conveyance, it may convey the property to the nonprofit organization without consideration. Such a conveyance must not be in contravention of any condition in a gift or devise of the property to the county.

5. As a condition to the conveyance of the property pursuant to subsection 4, the board of county commissioners shall enter into an agreement with the nonprofit organization that requires the nonprofit organization or its assignee to use the property to provide affordable housing for at least 50 years. If the nonprofit organization or its assignee fails to use the property to provide affordable housing pursuant to the agreement, the board of county commissioners may take reasonable action to return the property to use as affordable housing, including, without limitation:

(a) Repossessing the property from the nonprofit organization or its assignee.

(b) Transferring ownership of the property from the nonprofit organization or its assignee to another person or governmental entity that will use the property to provide affordable housing.

6. The agreement required by subsection 5 must be recorded in the office of the county recorder of the county in which the property is located and must specify:

(a) The number of years for which the nonprofit organization or its assignee must use the property to provide affordable housing; and

(b) The action that the board of county commissioners will take if the nonprofit organization or its assignee fails to use the property to provide affordable housing pursuant to the agreement.

7. A board of county commissioners that has conveyed property pursuant to subsection 4 shall:

(a) Prepare annually a list which includes a description of all property that was conveyed to a nonprofit organization pursuant to this section; and

(b) Include the list in the annual audit of the county which is conducted pursuant to NRS 354.624.

8. If, 5 years after the date of a conveyance pursuant to subsection 4, a nonprofit organization or its assignee has not commenced construction of affordable housing, or entered into such contracts as are necessary to commence the construction of affordable housing, the property that was conveyed automatically reverts to the county.

9. A board of county commissioners may subordinate the interest of the county in property conveyed pursuant to subsection 4 to a first or subsequent holder of a mortgage on that property to the extent the board deems necessary to promote investment in the construction of affordable housing.

10. As used in this section, unless the context otherwise requires, nonprofit organization means an organization that is recognized as exempt pursuant to 26 U.S.C. 501(c)(3).

(Added to NRS by 1997, 1735; A 1999, 3535)



NRS 244.288 - Industrial development of real property by county; notice; hearing; option to purchase property.

1. Notwithstanding the provisions of NRS 244.275, the board of county commissioners of a county, upon making a finding pursuant to a public hearing that a county industrial park is necessary to meet the needs of the county, and that no private enterprise has presented an acceptable proposal for industrial development, may develop a plan, establish requirements for and carry out the:

(a) Acquisition, sale or lease of real property by the county for industrial development, upon such lawful terms and conditions as are agreed to by the board.

(b) Design, engineering and construction of industrial developments for sale or lease.

2. The board shall:

(a) Give notice of its intention by publication at least once in a newspaper of general circulation published in the county, or if there is no such newspaper then in a newspaper of general circulation in the county published in the State; and

(b) Hold its public hearing not less than 10 nor more than 20 days after the date of publication of the notice.

3. The board may grant an option to purchase property designated for industrial development. The duration of the option must not exceed 3 years, but afterward the board may extend it year by year. Any attempted assignment of such an option, whether contractual or effected by operation of law, is void. Upon its execution, the option must immediately be recorded by the board with the county recorder.

4. After review by the planning commission, a member of the board or the purchaser or lessee of the property shall present the proposed plan for an industrial development to the board.

5. The board shall, after a public hearing, approve or reject the proposed plan.

(Added to NRS by 1981, 374; A 1989, 260, 520)



NRS 244.290 - Reconveyance, sale or lease of land donated, dedicated or condemned for public purposes.

1. Except as otherwise provided in NRS 278.480 for the vacation of streets and easements, the board of county commissioners of any county may reconvey all the right, title and interest of the county in and to any land donated, dedicated, acquired in accordance with chapter 37 of NRS, or purchased under the threat of an eminent domain proceeding for a public park, public square, public landing, public roadway, public right-of-way, agricultural fairground, aviation field, automobile parking ground or facility for the accommodation of the traveling public, or land held in trust for the public for any other public use or uses, or any part thereof, to the person:

(a) By whom the land was donated or dedicated or to that person s heirs, assigns or successors, upon such terms as may be prescribed by a resolution of the board; or

(b) From whom the land was acquired in accordance with the provisions of chapter 37 of NRS, or purchased under the threat of an eminent domain proceeding, or to that person s heirs, assigns or successors, except as otherwise provided in NRS 37.270, for an amount equal to the amount paid for the land by the board.

2. If the board determines that maintenance of the property is unnecessarily burdensome to the county or that reconveyance would be in the best interest of the county and its residents, the board may formally adopt a resolution stating that determination. Upon the adoption of the resolution, the chair or an authorized representative of the board shall issue a written offer of reconveyance to the person from whom the real property was received or acquired, or that person s successor in interest.

3. If the person from whom the land was received or acquired, or that person s successor in interest:

(a) Accepts the offer of reconveyance within 45 days after the date of the offer, the board of county commissioners shall execute a deed of reconveyance.

(b) Refuses to accept the offer of reconveyance or states in writing that he or she is unable to accept the offer of reconveyance, the board of county commissioners may sell or lease the real property in accordance with the provisions of this chapter.

[1:2:1926; NCL 1994] + [2:2:1926; NCL 1995] (NRS A 1969, 458, 901; 1981, 986; 1987, 206; 2005, 1460, 1788, 2680)



NRS 244.292 - Acquisition and maintenance of cemeteries; conveyance of property used as cemetery after public hearing.

1. A board of county commissioners may, by any lawful means, acquire, control, maintain, enlarge or abolish cemeteries.

2. A board of county commissioners may convey any real property of the county that is used as a cemetery to any nonprofit charitable or civic organization for the purpose of maintaining a cemetery thereon, but only after a public hearing. The conveyance may be made on such additional terms and conditions as the board deems proper.

(Added to NRS by 1983, 677)



NRS 244.294 - Construction and maintenance of parking facilities; fees; exclusive parking in designated spaces.

1. A board of county commissioners may construct, convert, improve, equip and maintain parking facilities or parking spaces for use by the general public and public employees. Such facilities or spaces must be owned and operated by the county or its agents.

2. The board may fix and charge reasonable fees for the use of any such parking facilities or spaces.

3. The board may enter into a contract, lease or other arrangement to provide exclusive parking in designated spaces at any parking facility owned, leased or operated by the county.

(Added to NRS by 1981, 773; A 1993, 1320)



NRS 244.296 - Motor vehicles.

The board of county commissioners of each county shall establish guidelines for the use of automobiles and other motor vehicles owned by such county. The guidelines may enumerate conditions governing the official use of such vehicles by officers and employees of the county and may impose restrictions on other uses.

(Added to NRS by 1975, 754)



NRS 244.2961 - Creation and administration of district; regulation of explosive, combustible or inflammable material; duties of employees; certain counties to adopt ordinance pertaining to transportation of sick or injured persons to medical facilities.

1. The board of county commissioners may by ordinance create a district for a fire department. The board of county commissioners is ex officio the governing body of any district created pursuant to this section and may:

(a) Organize, regulate and maintain the fire department.

(b) Appoint and prescribe the duties of the fire chief.

(c) Designate arson investigators as peace officers.

(d) Regulate or prohibit the storage of any explosive, combustible or inflammable material in or transported through the county, and prescribe the distance from any residential or commercial area where it may be kept. Any ordinance adopted pursuant to this paragraph that regulates places of employment where explosives are stored must be at least as stringent as the standards and procedures adopted by the Division of Industrial Relations of the Department of Business and Industry pursuant to NRS 618.890.

(e) Establish, by ordinance, a fire code and other regulations necessary to carry out the purposes of this section.

(f) Include the budget of the district in the budget of the county.

(g) Hold meetings of the governing body of the district in conjunction with the meetings of the board of county commissioners without posting additional notices of the meetings within the district.

2. Except as otherwise provided in subsection 6, if the fire department transports sick or injured persons to a medical facility, the board of county commissioners shall adopt an ordinance:

(a) Requiring the fire department to defray the expenses of furnishing such transportation by imposing and collecting fees; and

(b) Establishing a schedule of such fees.

3. The board of county commissioners of a county whose population is 700,000 or more shall, when adopting an ordinance pursuant to subsection 2:

(a) Limit the number of transports of sick or injured persons to a medical facility that may be made by the fire department to not more than 1,000 such transports per year, except that the fire department may, exclusive of the limit, make any such emergency transport that is necessary for the health or life of a sick or injured person when other ambulance services are not available; and

(b) Require the fire department and all other ambulance services operating in the county to report to the board:

(1) The total number of transports of sick or injured persons to a medical facility that are made each month; and

(2) For each transport reported pursuant to subparagraph (1):

(I) The fees charged to transport the person to a medical facility;

(II) Whether the person had health insurance at the time of the transport; and

(III) The name of the medical facility where the fire department or ambulance service transported the person to or from.

4. The other officers and employees of the county shall perform duties for the district that correspond to the duties they perform for the county.

5. All persons employed to perform the functions of the fire department are employees of the county for all purposes.

6. The provisions of subsection 2 do not apply to any county for which a nonprofit corporation has been granted an exclusive franchise for ambulance service in that county.

(Added to NRS by 1979, 925; A 1985, 257; 1989, 75, 194; 1999, 1857; 2001, 999; 2009, 1236; 2011, 1102)



NRS 244.2962 - County commissioners in certain counties to submit reports to Legislature with certain information concerning transport of person to medical facility by each fire department and ambulance service in county.

The board of county commissioners of a county whose population is 700,000 or more shall, each calendar quarter, submit a report to the Legislative Committee on Health Care and the Director of the Legislative Counsel Bureau for transmittal to the Legislature, if the Legislature is in session, or to the Legislative Commission, if the Legislature is not in session. The report must include, without limitation, the following information related to each fire department and ambulance service operating in the county:

1. The total number of transports of sick or injured persons to a medical facility that were made by the fire department or ambulance service during that calendar quarter.

2. For each person transported by the fire department or ambulance service during the calendar quarter:

(a) The fees charged to transport the person to a medical facility;

(b) Whether the person had health insurance at the time of transport; and

(c) The name of the medical facility where the fire department or ambulance service transported the person to or from.

(Added to NRS by 2009, 1237; A 2011, 1103)



NRS 244.2963 - Assumption of certain rights, duties, liabilities and obligations.

If the board of county commissioners establishes a district for a fire department, the department:

1. Assumes all rights, duties, liabilities and obligations of any fire department in any unincorporated town in the county which is subject to the provisions of NRS 269.500 to 269.625, inclusive.

2. Assumes all rights, duties, liabilities and obligations of any county fire protection district only upon dissolution of the district as provided in chapter 474 of NRS.

(Added to NRS by 1979, 926; A 1989, 75)



NRS 244.2965 - Boundaries of district.

1. Subject to the limitations contained in subsection 2, a board of county commissioners which establishes a district for a county fire department shall establish the boundaries of the district which must include only the area which the department is to serve, and may alter those boundaries by ordinance.

2. The district must not include any territory within the boundaries of an incorporated city.

(Added to NRS by 1979, 926, A 1979, 926; 1981, 757; 1989, 75)



NRS 244.2967 - Levy of tax; accounting for proceeds of tax.

A board of county commissioners which creates a district for a county fire department shall levy a tax for its support and for the payment of the interest and principal on any indebtedness incurred for its buildings or equipment, on all property within the boundaries of the district, and shall establish a separate fund in the county treasury for the receipt and expenditure of and accounting for the proceeds of this tax.

(Added to NRS by 1979, 927; A 1987, 207; 1989, 76)



NRS 244.2969 - Juvenile court defined.

As used in NRS 244.2969 to 244.299, inclusive, juvenile court has the meaning ascribed to it in NRS 62A.180.

(Added to NRS by 1991, 2185; A 2003, 1130)



NRS 244.297 - Establishment; commitments by juvenile court.

The board of county commissioners of any county may establish by ordinance juvenile forestry camps to which children may be committed by the juvenile court of the county as provided in title 5 of NRS.

(Added to NRS by 1960, 35; A 2003, 1130)



NRS 244.298 - Provisions of ordinance creating camp.

The ordinance creating a juvenile forestry camp shall include, but shall not be limited to, provisions for:

1. An advisory council of 15 members, one of whom shall be a judge of the juvenile court for the county, one the county sheriff and one the chief of police of the largest incorporated city, if any, in the county;

2. The powers and duties of the advisory council;

3. The appointment of a director of the juvenile forestry camp;

4. The powers, duties and compensation of the director;

5. The employment of other necessary personnel;

6. The adoption of minimum standards of operation; and

7. Programs of education and training of committed juveniles.

(Added to NRS by 1960, 35)



NRS 244.299 - Labor, studies and activities of children committed to camp.

Children committed to juvenile forestry camps may be required to labor on the buildings and grounds thereof, or to perform any other work or engage in any studies or activities prescribed by the board of county commissioners or the juvenile court of the county.

(Added to NRS by 1960, 35)



NRS 244.300 - Operation, maintenance and improvement of parks, golf courses and other centers to which county holds title.

1. The county commissioners of the several counties, in addition to the powers now conferred upon them by law, may operate, manage, improve and maintain all public parks, golf courses and other public recreational and cultural centers and areas, the construction of which has either been initiated or completed, and the title to which is held by the county.

2. For the purposes of this section, title is held by the county when the county has the right to acquire a clear title by discharging a fixed encumbrance, whether created by purchase contract, mortgage or deed of trust.

[1:71:1939; 1931 NCL 2049.01] (NRS A 1959, 567; 1965, 104; 1967, 701; 1991, 396)



NRS 244.305 - Acquisition of land for park, recreational, cultural and memorial purposes.

1. The boards of county commissioners of the several counties may acquire by purchase, contracts of purchase, which may or may not extend beyond their respective terms of office, gift, or in any other manner, parcels of land for park, recreational, cultural and memorial purposes.

2. For the purpose of acquiring such parcels of land the boards of county commissioners may use any unexpended money remaining in any county fund, except bond interest and redemption funds, and may fix a yearly rate as a part of the county budget for the purpose of paying for the lands and the expense incidental to acquiring the same.

[1:206:1945; 1943 NCL 2049.11] + [2:206:1945; 1943 NCL 2049.12] (NRS A 1959, 777; 1965, 104; 1979, 905; 1991, 396)



NRS 244.306 - Operation and maintenance of swimming pools and other centers acquired by gift.

1. The boards of county commissioners of the several counties, in addition to the powers now conferred upon them by law, may operate and maintain swimming pools and other public recreational and cultural centers when they have been acquired by gift to the county.

2. For the purpose of operating and maintaining such swimming pools or other public recreational and cultural centers the boards of county commissioners may use any unexpended money remaining in any county fund, except bond interest and redemption funds. The use and transfer of any such unexpended funds must be in conformance with chapter 354 of NRS relating to the transfer of funds by counties. The boards also may:

(a) Provide in their annual county budgets for the expense of such operation and maintenance and levy a tax for that purpose.

(b) Make charges for the use by the public of any swimming pools or public recreational or cultural centers acquired pursuant to this section.

(Added to NRS by 1957, 475; A 1965, 104; 1979, 905; 1991, 396)



NRS 244.307 - Expenditure of county money for construction, improvement or repair of facilities owned by city or school district.

1. The board of county commissioners may, by resolution, authorize the expenditure of county money for the construction, reconstruction, improvement or repair of any recreational or cultural facility the title to which is held by:

(a) An incorporated city located within the county; or

(b) A school district located within the county, if the board of county commissioners has entered into an interlocal agreement with the school district which provides for the construction, reconstruction, improvement or repair of the facility.

2. Each such resolution must:

(a) Describe the facility for which the money is to be expended.

(b) Specify the maximum amount of money to be expended and the terms upon which it is to be expended.

(c) Contain a finding by the board of county commissioners that a substantial benefit will be derived by the inhabitants of the county as a whole by the expenditure of such money.

3. As used in this section, cultural facility includes a library.

(Added to NRS by 1961, 55; A 1991, 397; 1997, 264)



NRS 244.30701 - Sale of naming rights relating to county-owned shooting range in county whose population is 700,000 or more: Ordinance establishing procedures for sale; enterprise fund for proceeds of sale, fees or charges and other money received for range.

1. The board of county commissioners in a county whose population is 700,000 or more may adopt, by ordinance, procedures for the sale of naming rights relating to a shooting range that is owned by the county, including, without limitation, the sale of naming rights to:

(a) Buildings, improvements, facilities, features, fixtures and sites located within the boundaries of the shooting range; and

(b) Activities, events and programs held at the shooting range.

2. If the board of county commissioners sells naming rights in accordance with the procedures adopted pursuant to subsection 1, the board shall create an enterprise fund exclusively for the proceeds of the sale of all such naming rights, for fees or charges for use of the shooting range and for any gifts, grants, donations, bequests, devises or money from any other source received for the shooting range. Any interest or other income earned on the money in the fund, after deducting any applicable charges, must be credited to the fund. Money that remains in the fund at the end of a fiscal year does not revert to the county general fund and the balance in the fund must be carried forward to the next fiscal year. The money in the fund may only be used to pay for expenses directly related to the shooting range.

(Added to NRS by 2007, 2321; A 2011, 1104)



NRS 244.3071 - Definitions.

As used in NRS 244.3071 to 244.30792, inclusive, unless the context requires otherwise:

1. Board means the board of county commissioners and includes the Board of Supervisors of Carson City.

2. Commission means the county park and recreation commission.

3. Commissioner means a member of the commission.

4. Facilities means any recreational, cultural or park property authorized by NRS 244.3071 to 244.30792, inclusive.

(Added to NRS by 1965, 535; A 1969, 321; 1991, 397)



NRS 244.3072 - Power of county to create.

In addition to the powers elsewhere conferred upon counties, any county, regardless of population, may create a county park and recreation commission in conformity with the procedure prescribed by NRS 244.3073 to 244.30792, inclusive.

(Added to NRS by 1965, 536)



NRS 244.3073 - Petition for creation of commission; study of feasibility; approval by appropriate state agency.

1. Upon the petition of 5 percent or more of the registered voters of a county expressing a desire or interest in the creation of a county park and recreation commission, the board is authorized to conduct a recreation feasibility study which will meet the planning criteria set forth by the Bureau of Outdoor Recreation, the National Recreation Association or any other nationally recognized recreation authority.

2. Any study which shows a need for, and the feasibility of, a county park and recreation commission must be submitted to the Division of State Parks of the State Department of Conservation and Natural Resources or any other appropriate state agency. Acceptance and approval of the study by the Division of State Parks or other appropriate state agency empowers and authorizes the board to organize by ordinance a county park and recreation commission for the express purpose of planning, acquiring, developing, operating and maintaining recreational and cultural facilities and programs.

(Added to NRS by 1965, 536; A 1991, 397)



NRS 244.3074 - Organizational ordinance: Contents.

The organizational ordinance shall state:

1. That the ordinance thereby creates a county park and recreation commission;

2. The name of the commission;

3. The number of commissioners to be appointed;

4. The powers to be exercised by the commission;

5. That the facilities to be acquired, if any, are those therein designated;

6. That the facilities previously acquired or to be acquired under or pursuant to NRS 244.3071 to 244.30792, inclusive, or any other law by the board on behalf of the county, jurisdiction over and responsibility for which facilities are to be assumed subsequently by the commission, are those therein designated;

7. The times at which such jurisdiction and responsibility shall be assumed by the commission on behalf of the county; and

8. The names of the appointed commissioners who shall serve on the first county park and recreation commission.

(Added to NRS by 1965, 536)



NRS 244.3075 - Supplementation of organizational ordinance.

1. Any organizational ordinance may be supplemented after its adoption from time to time by the board by an ordinance stating:

(a) Additional powers to be exercised by the commission;

(b) That the additional facilities, if any, to be acquired are those therein designated;

(c) That the additional facilities of the county, jurisdiction over and responsibility for which are to be assumed by the commission, are those therein designated; and

(d) The times at which such jurisdiction and responsibility shall be assumed by the commission on behalf of the county.

2. Any supplemental ordinance may diminish any powers which the commission is authorized to exercise or may take from the commission jurisdiction over and responsibility for any facilities of the county which have been previously granted to the commission.

(Added to NRS by 1965, 536)



NRS 244.3076 - Number, qualifications and appointment of members.

The commission shall be:

1. Appointed by the board.

2. Composed of not less than five nor more than nine members, one of whom shall be a member of the board and one of whom shall be a member of the board of trustees of the county school district. The remaining members shall be qualified electors of the county.

(Added to NRS by 1965, 537)



NRS 244.3077 - Commissioners: Terms; vacancies; compensation and expenses.

1. The terms of office of the commissioners shall be set so that there is never a termination of the terms of all members at one time and of the first commissioners appointed, one or more shall hold office for 1 year, one or more for 2 years, one or more for 3 years, and two or more for 4 years. Thereafter all commissioners shall be appointed for terms of 4 years.

2. Commissioners shall hold office until their successors are appointed and qualified.

3. Any vacancy in the office of commissioner shall be filled for the unexpired term in the same manner as original appointments.

4. Commissioners shall serve without compensation but shall be entitled to the same travel expenses and subsistence allowances as county officers.

(Added to NRS by 1965, 537)



NRS 244.3078 - Oath of office; no bond required.

Within 10 days after their appointment, commissioners shall qualify by taking the oath of office. No bond shall be required of them.

(Added to NRS by 1965, 537)



NRS 244.3079 - Election of officers; treasurer; seal.

1. Within 10 days after their appointment, the commissioners shall organize as the commission by the election of one of their number as chair, one as secretary, and by the election of such other officers as they may deem necessary. Annually during January the commission shall reorganize by the election of new officers.

2. The county treasurer of the county shall be the treasurer of the commission. The treasurer shall receive and pay out all the moneys of the county under the control of the commission, as ordered by it, but shall receive no compensation for any such additional duties.

3. The commission shall adopt a seal.

(Added to NRS by 1965, 537)



NRS 244.30791 - Meetings; records; quorum.

1. The commission shall hold at least four meetings each year and shall keep a complete record of all its transactions.

2. A majority of the commissioners shall constitute a quorum for the transaction of business.

3. Any resolution, motion or other action shall be adopted or ordered taken by a majority of the commissioners forming a quorum.

(Added to NRS by 1965, 537)



NRS 244.30792 - Powers and duties.

The commission may have the following powers and duties as determined by the board and as set forth by the board in the organizational ordinance:

1. To determine policy in regard to recreational, cultural and park facilities.

2. To promulgate regulations governing the use of such facilities.

3. To prepare plans for additional recreational, cultural and park facilities and the development of existing facilities.

4. To operate and maintain existing facilities.

5. To fix, and from time to time increase or decrease, rates, tolls and charges for services and the use or availability of facilities.

6. To employ technical and clerical staff.

7. To prepare and submit annual budgets to the board.

8. To purchase or lease land subject to the statutes governing purchases and leases of land by the board.

9. To acquire by gift, bequest or devise any personal property, or any real property within the county, for recreational, cultural or park facilities.

10. To administer any trusts declared for recreational, cultural and park facilities in the county.

11. To enter into contracts for the construction and development of recreational, cultural and park facilities.

12. To expend all money collected to the credit of facilities under the control of the commission, but all money received for such facilities must be deposited in the county treasury to the credit of the commission and paid out only upon warrants drawn by the commission upon properly authenticated vouchers of the commission after approval of the same by the county auditor.

13. To perform such additional duties for park, recreational and cultural programs as may be delegated by the board.

(Added to NRS by 1965, 537; A 1991, 397)



NRS 244.308 - Definitions.

As used in NRS 244.308 to 244.3091, inclusive, unless the context requires otherwise:

1. Board means the board of county commissioners and includes the Board of Supervisors of Carson City.

2. Commission means the county park commission.

3. Commissioner means a member of the commission.

4. Facilities means any recreational, cultural or park property authorized by NRS 244.308 to 244.3091, inclusive.

(Added to NRS by 1963, 410; A 1969, 322, 927; 1991, 398)



NRS 244.3081 - Recreational, cultural and park facilities: Powers of certain counties.

1. In addition to powers elsewhere conferred upon counties, any county having a population of 100,000 or more may:

(a) Establish, construct, purchase, otherwise acquire, reconstruct, improve, extend and better recreational, cultural and park facilities and buildings therefor, and improvements incidental thereto;

(b) Equip and furnish the same;

(c) Acquire suitable sites or grounds, or any interests therein, for any recreational, cultural or park facilities; and

(d) Operate, maintain, sell and otherwise dispose of the facilities.

2. Recreational, cultural and park facilities include, without limiting the generality of the provisions of subsection 1, those buildings, incidental improvements, equipment, furnishings, sites and grounds, or interest therein, as are used for recreational, cultural and park purposes.

(Added to NRS by 1963, 410; A 1969, 1533; 1979, 511; 1991, 398)



NRS 244.3082 - Exercise of powers by commission; ordinance.

Whenever the board of county commissioners desires any of such powers to be exercised by a county park commission, the board is hereby empowered and authorized to organize by ordinance such a commission to exercise thereafter any of such powers on behalf of the county.

(Added to NRS by 1963, 410)



NRS 244.3083 - Contents of ordinance organizing commission.

The organizational ordinance shall state:

1. That the ordinance thereby creates a county park commission;

2. The name of the commission;

3. The powers to be exercised by the commission;

4. That the facilities to be acquired, if any, are those therein designated;

5. That the facilities previously acquired or to be acquired under or pursuant to NRS 244.308 to 244.3091, inclusive, or any other law by the board on behalf of the county, jurisdiction over and responsibility for which facilities are to be assumed subsequently by the commission, are those therein designated;

6. The times at which such jurisdiction and responsibility shall be assumed by the commission on behalf of the county; and

7. The names of the commissioners who shall serve on the first county park commission.

(Added to NRS by 1963, 410; A 1969, 927; 1973, 715)



NRS 244.3084 - Supplementation of organizational ordinance.

1. Any organizational ordinance may be supplemented after its adoption from time to time by the board by an ordinance stating:

(a) Additional powers to be exercised by the commission;

(b) That the additional facilities, if any, to be acquired are those therein designated;

(c) That the additional facilities of the county, jurisdiction over and responsibility for which are to be assumed by the commission, are those therein designated; and

(d) The times at which such jurisdiction and responsibility shall be assumed by the commission on behalf of the county.

2. Any supplemental ordinance may diminish any powers which the commission is authorized to exercise or may take from the commission jurisdiction over and responsibility for any facilities of the county which have been previously granted to the commission.

(Added to NRS by 1963, 410)



NRS 244.3085 - Number and appointment of members.

The commission shall be composed of nine members, who shall be appointed by the board from residents of the county at large with reference to their fitness for office.

(Added to NRS by 1963, 411; A 1973, 715)



NRS 244.3086 - Terms of office; vacancies; compensation and expenses of commissioners.

1. Of the first commissioners appointed, one shall hold office for 1 year, two for 2 years, three for 3 years, and three for 4 years. Thereafter all commissioners shall be appointed for terms of 4 years.

2. Commissioners shall hold office until their successors are appointed and qualified.

3. Any vacancy in the office of commissioner shall be filled for the unexpired term in the same manner as original appointments.

4. Commissioners shall serve without compensation but shall be entitled to the same travel expenses and subsistence allowances as county officers.

(Added to NRS by 1963, 411; A 1973, 715)



NRS 244.3087 - Oath of office; no bond required.

Within 10 days after their appointment, commissioners shall qualify by taking the oath of office. No bond shall be required of them.

(Added to NRS by 1963, 411)



NRS 244.3088 - Election of officers; treasurer; seal.

1. Within 10 days after their appointment, the commissioners shall organize as the commission by the election of one of their number as chair, one as secretary, and by the election of such other officers as they may deem necessary.

2. The county treasurer of the county shall be the treasurer of the commission. The treasurer shall receive and pay out all the moneys of the county under the control of the commission, as ordered by it, but shall receive no compensation for any such additional duties.

3. The commission shall adopt a seal.

(Added to NRS by 1963, 411)



NRS 244.3089 - Meetings; records; quorum.

1. The commission shall hold at least four meetings each year and shall keep a complete record of all its transactions.

2. Five commissioners shall constitute a quorum for the transaction of business.

3. Any resolution, motion or other action shall be adopted or ordered taken by a majority of the commissioners forming a quorum.

(Added to NRS by 1963, 411; A 1973, 716)



NRS 244.309 - Powers and duties.

The commission may have the following powers and duties as determined by the board and as set forth by the board in the organizational ordinance:

1. To determine policy in regard to recreational, cultural and park facilities.

2. To promulgate regulations governing the use of such facilities.

3. To prepare plans for additional recreational, cultural and park facilities and the development of existing facilities.

4. To operate and maintain existing facilities.

5. To fix, and from time to time increase or decrease, rates, tolls and charges for services and the use or availability of facilities.

6. To employ technical and clerical staff.

7. To prepare and submit annual budgets to the board.

8. To purchase or lease land subject to the statutes governing purchases and leases of land by the board.

9. To acquire by gift, bequest or devise any real or personal property for recreational, cultural and park facilities.

10. To administer any trusts declared for recreational, cultural and park facilities in the county.

11. To enter into contracts for the construction and development of recreational, cultural and park facilities.

12. To cooperate with the county manager in all matters relating to recreational, cultural and park facilities.

13. To do all other acts necessary and pertinent to a park, recreational and cultural program.

14. To expend all money collected to the credit of facilities under the control of the commission, but all money received for such facilities must be deposited in the county treasury to the credit of the commission and paid out only upon warrants drawn by the commission upon properly authenticated vouchers of the commission after approval of the same by the county auditor.

15. To exercise such additional powers and perform such additional duties as delegated by the board in its discretion for a park, recreational and cultural program.

(Added to NRS by 1963, 411; A 1991, 399)



NRS 244.3091 - County commissioners exercise of power of eminent domain.

The board may, at the request of the commission, exercise the power of eminent domain to acquire real property for recreational, cultural and park purposes.

(Added to NRS by 1963, 412; A 1991, 399)



NRS 244.320 - Agreements and transactions extending beyond term of commissioners.

1. A board of county commissioners may enter into any agreement, contract, lease, franchise, exchange of property or other transaction which extends beyond the terms of the county commissioners then in office and voting on the matter, but except as otherwise provided by law, the agreement, contract, lease, franchise, exchange or other transaction is binding beyond those terms of office only to the extent that money is appropriated therefor, or for a like item or service.

2. This section does not affect any agreement, contract, lease, franchise, exchange of property or other transaction which does not extend beyond the term of office of any member of the board who is part of the quorum voting thereon.

[1:96:1895; C 2143; RL 1537; NCL 1973] + [2:96:1895; C 2144; RL 1538; NCL 1974] (NRS A 1967, 534; 1975, 568; 1977, 463; 1983, 1881; 2013, 1465)



NRS 244.327 - Contracts with State Department of Agriculture; contributions.

The boards of county commissioners may in their respective counties:

1. Execute contracts or agreements with the State Department of Agriculture pursuant to the provisions of NRS 561.245; and

2. Make money and contributions available to the State Department of Agriculture pursuant to the provisions of NRS 561.255.

(Added to NRS by 1963, 31; A 1993, 1545; 1999, 3620)



NRS 244.330 - Public printing: Requirement that printing be placed with newspaper or commercial printing establishment; requirements for printing ballots; exceptions.

1. Except as otherwise provided in this section and NRS 344.050, public printing required by the various counties must be placed with a bona fide newspaper or bona fide commercial printing establishment within the county. If there is no bona fide newspaper or bona fide commercial printing establishment within the county adequately equipped to do the printing, the printing must be placed with a bona fide newspaper or bona fide commercial printing establishment in the State adequately equipped to do the printing. If only one such newspaper or commercial printing establishment exists in the county and it fails, or has failed in the past, with regard to a specific piece of printing required by law to be printed, to perform its printing functions in accordance with the specification for the job as supplied by the governing body in any year, the specific piece of printing when required in any subsequent year may be placed with a bona fide newspaper or bona fide commercial printing establishment in the State adequately equipped to do the printing.

2. Except as otherwise authorized in subsections 4 and 5, printing required by counties must be done within the State.

3. The provisions of this section are contingent upon satisfactory services being rendered by all such printing establishments and reasonable charges therefor. As used in this subsection, reasonable charges means a charge not in excess of the amount necessary to be paid for similar work in other printing establishments.

4. The provisions of this section do not prohibit the printing of county bonds and other evidences of indebtedness outside the State.

5. Except as otherwise provided in this subsection and NRS 344.050, the printing of ballots and other materials required for an election must be placed with a bona fide newspaper or bona fide printing establishment that is located within the county in which the election will be held and that is adequately equipped to do the printing. If there is no bona fide newspaper or bona fide printing establishment located within that county that is adequately equipped to do the printing, the printing may be placed with a bona fide newspaper or bona fide printing establishment located outside the State that is adequately equipped to do the printing.

[Part 1:120:1925; A 1927, 227; NCL 5610] (NRS A 1959, 219; 1971, 1231; 1997, 2789; 2005, 1086)



NRS 244.331 - Definitions.

As used in NRS 244.331 to 244.3345, inclusive, unless the context otherwise requires, the words and terms defined in NRS 244.3315 to 244.3335, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2005, 2334)



NRS 244.3315 - Apartment complex defined.

Apartment complex means a building or group of buildings, each building of which is arranged in several units of connecting rooms, with each unit designed for independent housekeeping.

(Added to NRS by 2005, 2334)



NRS 244.332 - Certificate defined.

Certificate means a certificate to engage in property management issued pursuant to NRS 244.334.

(Added to NRS by 2005, 2334)



NRS 244.3325 - Property defined.

Property means a hotel, motel or apartment complex for which a business license issued by the county is required for its operation.

(Added to NRS by 2005, 2334)



NRS 244.333 - Property management defined.

Property management means the physical, administrative or financial management of a property.

(Added to NRS by 2005, 2334)



NRS 244.3335 - Unit defined.

Unit means a structure or the part of a structure that is occupied as, or designed or intended for occupancy as, a residence or sleeping place by one person who maintains a household or by two or more persons who maintain a common household.

(Added to NRS by 2005, 2334)



NRS 244.334 - Certification of persons who engage in property management in unincorporated area of county; application; fees; renewal; conditions; penalty; exceptions.

1. Except as otherwise provided in subsection 3, the board of county commissioners of each county may, by ordinance, require each person who wishes to engage in property management in an unincorporated area of the county to obtain a certificate issued by the board before engaging in property management.

2. If a board of county commissioners of a county adopts an ordinance pursuant to subsection 1:

(a) Each person who engages in property management must make application for a certificate to the board of county commissioners of the county in which the property to be managed is to be located. The application must be in a form and manner prescribed by the board of county commissioners.

(b) The board of county commissioners may:

(1) Establish and collect a fee for the issuance or renewal of a certificate.

(2) Grant or deny applications for the issuance or renewal of a certificate.

(3) Impose conditions, limitations and restrictions upon a certificate.

(4) Establish any other requirements necessary to carry out the ordinance, including, without limitation, the imposition of a penalty for a violation of the ordinance.

(5) Adopt, amend and repeal regulations relating to the ordinance.

3. An ordinance adopted pursuant to the provisions of this section must not apply to:

(a) A person who holds a license issued pursuant to chapter 645 of NRS; or

(b) A person engaging in property management of a property where gaming is conducted under a nonrestricted license for gaming issued pursuant to NRS 463.170.

(Added to NRS by 2005, 2334)



NRS 244.3345 - Ordinance to require property in unincorporated area of county to be managed by person issued certificate; penalty; exceptions.

1. Except as otherwise provided in subsection 3, the board of county commissioners of each county may, by ordinance, require that a property which is located in an unincorporated area of the county must be managed by a person issued a certificate pursuant to the provisions of NRS 244.334.

2. If a board of county commissioners adopts an ordinance pursuant to the provisions of subsection 1, the board of county commissioners may:

(a) Establish any other requirements necessary to carry out the ordinance, including, without limitation, the imposition of a penalty for a violation of the ordinance.

(b) Adopt, amend and repeal regulations relating to the ordinance.

3. An ordinance adopted pursuant to the provisions of this section must not apply to:

(a) A property managed by a person who holds a license issued pursuant to chapter 645 of NRS; or

(b) A property where gaming is conducted under a nonrestricted license for gaming issued pursuant to NRS 463.170.

(Added to NRS by 2005, 2335)



NRS 244.335 - Powers of commissioners and county license boards; application for certain licenses; license tax as lien; confidential information.

1. Except as otherwise provided in subsections 2, 3 and 4, and NRS 244.33501, a board of county commissioners may:

(a) Except as otherwise provided in NRS 244.331 to 244.3345, inclusive, 598D.150 and 640C.100, regulate all character of lawful trades, callings, industries, occupations, professions and business conducted in its county outside of the limits of incorporated cities and towns.

(b) Except as otherwise provided in NRS 244.3359 and 576.128, fix, impose and collect a license tax for revenue or for regulation, or for both revenue and regulation, on such trades, callings, industries, occupations, professions and business.

2. The county license boards have the exclusive power in their respective counties to regulate entertainers employed by an entertainment by referral service and the business of conducting a dancing hall, escort service, entertainment by referral service or gambling game or device permitted by law, outside of an incorporated city. The county license boards may fix, impose and collect license taxes for revenue or for regulation, or for both revenue and regulation, on such employment and businesses.

3. A board of county commissioners shall not require that a person who is licensed as a contractor pursuant to chapter 624 of NRS obtain more than one license to engage in the business of contracting or pay more than one license tax related to engaging in the business of contracting, regardless of the number of classifications or subclassifications of licensing for which the person is licensed pursuant to chapter 624 of NRS.

4. The board of county commissioners or county license board shall not require a person to obtain a license or pay a license tax on the sole basis that the person is a professional. As used in this subsection, professional means a person who:

(a) Holds a license, certificate, registration, permit or similar type of authorization issued by a regulatory body as defined in NRS 622.060 or who is regulated pursuant to the Nevada Supreme Court Rules; and

(b) Practices his or her profession for any type of compensation as an employee.

5. The county license board shall provide upon request an application for a state business license pursuant to chapter 76 of NRS. No license to engage in any type of business may be granted unless the applicant for the license:

(a) Signs an affidavit affirming that the business has complied with the provisions of chapter 76 of NRS; or

(b) Provides to the county license board the entity number of the applicant assigned by the Secretary of State which the county may use to validate that the applicant is currently in good standing with the State and has complied with the provisions of chapter 76 of NRS.

6. No license to engage in business as a seller of tangible personal property may be granted unless the applicant for the license:

(a) Presents written evidence that:

(1) The Department of Taxation has issued or will issue a permit for this activity, and this evidence clearly identifies the business by name; or

(2) Another regulatory agency of the State has issued or will issue a license required for this activity; or

(b) Provides to the county license board the entity number of the applicant assigned by the Secretary of State which the county may use to validate that the applicant is currently in good standing with the State and has complied with the provisions of paragraph (a).

7. Any license tax levied for the purposes of NRS 244.3358 or 244A.597 to 244A.655, inclusive, constitutes a lien upon the real and personal property of the business upon which the tax was levied until the tax is paid. The lien has the same priority as a lien for general taxes. The lien must be enforced:

(a) By recording in the office of the county recorder, within 6 months after the date on which the tax became delinquent or was otherwise determined to be due and owing, a notice of the tax lien containing the following:

(1) The amount of tax due and the appropriate year;

(2) The name of the record owner of the property;

(3) A description of the property sufficient for identification; and

(4) A verification by the oath of any member of the board of county commissioners or the county fair and recreation board; and

(b) By an action for foreclosure against the property in the same manner as an action for foreclosure of any other lien, commenced within 2 years after the date of recording of the notice of the tax lien, and accompanied by appropriate notice to other lienholders.

8. The board of county commissioners may delegate the authority to enforce liens from taxes levied for the purposes of NRS 244A.597 to 244A.655, inclusive, to the county fair and recreation board. If the authority is so delegated, the board of county commissioners shall revoke or suspend the license of a business upon certification by the county fair and recreation board that the license tax has become delinquent, and shall not reinstate the license until the tax is paid. Except as otherwise provided in NRS 239.0115 and 244.3357, all information concerning license taxes levied by an ordinance authorized by this section or other information concerning the business affairs or operation of any licensee obtained as a result of the payment of such license taxes or as the result of any audit or examination of the books by any authorized employee of a county fair and recreation board of the county for any license tax levied for the purpose of NRS 244A.597 to 244A.655, inclusive, is confidential and must not be disclosed by any member, officer or employee of the county fair and recreation board or the county imposing the license tax unless the disclosure is authorized by the affirmative action of a majority of the members of the appropriate county fair and recreation board. Continuing disclosure may be so authorized under an agreement with the Department of Taxation or Secretary of State for the exchange of information concerning taxpayers.

[Part 8:80:1865; A 1871, 47; 1931, 52; 1933, 203; 1953, 681] (NRS A 1959, 220; 1961, 364; 1963, 794; 1971, 497; 1973, 324; 1977, 818; 1979, 727; 1983, 759; 1985, 386; 1987, 2306; 1989, 242, 906, 1970; 1991, 27, 165, 2461; 1993, 2651; 1995, 2803; 1997, 3167; 2003, 2894; 2003, 20th Special Session, 192; 2005, 729, 1134, 2335; 2007, 2081; 2009, 2046; 2011, 3587)



NRS 244.33501 - Multijurisdictional business license for certain contractors: Interlocal agreement; ordinance establishing system for issuance; eligibility.

1. The board of county commissioners in each county whose population is 700,000 or more shall enter into an agreement in accordance with the provisions of NRS 277.080 to 277.180, inclusive, with the governing body of each city whose population is 150,000 or more located within the county and with the governing body of each city located within the county whose population is less than 150,000 who chooses to enter into such an agreement for the establishment of a business license to authorize a person who is licensed as a contractor pursuant to chapter 624 of NRS to engage in the business of contracting within the county and each of those cities.

2. The agreement required pursuant to subsection 1 must set forth the purposes, powers, rights, obligations and responsibilities, financial and otherwise, of the county and each city that enters into the agreement.

3. Upon entering into the agreement required pursuant to subsection 1, the board of county commissioners shall establish by ordinance a system for issuing such a business license that authorizes a person who is licensed as a contractor pursuant to chapter 624 of NRS to engage in the business of contracting within the county and each city that entered into the agreement pursuant to subsection 1 and in which the person intends to conduct business.

4. An ordinance adopted pursuant to the provisions of subsection 3 must include, without limitation:

(a) The requirements for obtaining the business license;

(b) The fees for the issuance and renewal of the business license; and

(c) Any other requirements necessary to establish the system for issuing the business license.

5. A person who is licensed as a contractor pursuant to chapter 624 of NRS is eligible to obtain from the county a business license that authorizes the person to engage in the business of contracting within the county and each city located in the county which enters into an agreement pursuant to subsection 1 and in which the person intends to conduct business if the person meets the requirements set forth in the ordinance to qualify for the license and:

(a) The person maintains only one place of business within the county and the place of business is located within the unincorporated area of the county;

(b) The person maintains more than one place of business within the county and each of those places of business is located within the unincorporated area of the county; or

(c) The person does not maintain any place of business within the county.

6. A person who obtains a business license described in this section is subject to all other licensing and permitting requirements of the State and any other counties and cities in which the person does business.

(Added to NRS by 2011, 3586)



NRS 244.33503 - Continuation of license tax in county whose population is 100,000 or more; use of proceeds; pledge of proceeds.

1. Any license tax:

(a) Which is levied by a county whose population is 100,000 or more against any lawful trade, calling, industry, occupation, profession or business conducted in the county and located in an unincorporated area within the county;

(b) Whose proceeds are pledged for the payment of any bonds or other obligations issued pursuant to the provisions of NRS 244A.597 to 244A.655, inclusive; and

(c) Which is being collected by the county on January 1, 1995,

must continue to be levied, collected and transmitted to the county fair and recreation board created pursuant to NRS 244A.599 as long as any of the bonds or other obligations issued pursuant to the provisions of NRS 244A.597 to 244A.655, inclusive, remain outstanding and unpaid.

2. The proceeds of the license tax must be used by the county fair and recreation board for the purposes set forth in NRS 244A.597 to 244A.655, inclusive, including the payment of any bonds or other obligations issued pursuant to those provisions, and may be irrevocably pledged by the county fair and recreation board to the payment of bonds or other obligations issued pursuant to those provisions.

(Added to NRS by 1995, 1604; A 1999, 987)



NRS 244.33505 - Business required to submit affidavit or attestation concerning industrial insurance upon application for license or post office box; provision by county of monthly list to Division of Industrial Relations; board of county commissioners to provide business with document setting forth rights and responsibilities of employers and employees for promotion of safety in workplace.

1. In a county in which a license to engage in a business is required, the board of county commissioners shall not issue such a license unless the applicant for the license:

(a) Signs an affidavit affirming that the business:

(1) Has received coverage by a private carrier as required pursuant to chapters 616A to 616D, inclusive, and chapter 617 of NRS;

(2) Maintains a valid certificate of self-insurance pursuant to chapters 616A to 616D, inclusive, of NRS;

(3) Is a member of an association of self-insured public or private employers; or

(4) Is not subject to the provisions of chapters 616A to 616D, inclusive, or chapter 617 of NRS; or

(b) If the applicant submits his or her application electronically, attests to his or her compliance with the provisions of paragraph (a).

2. In a county in which such a license is not required, the board of county commissioners shall require a business, when applying for a post office box, to submit to the board the affidavit or attestation required by subsection 1.

3. Each board of county commissioners shall submit to the Administrator of the Division of Industrial Relations of the Department of Business and Industry monthly a list of the names of those businesses which have submitted an affidavit or attestation required by subsections 1 and 2.

4. Upon receiving an affidavit or attestation required by this section, a board of county commissioners shall provide the owner of the business with a document setting forth the rights and responsibilities of employers and employees to promote safety in the workplace, in accordance with regulations adopted by the Division of Industrial Relations of the Department of Business and Industry pursuant to NRS 618.376.

(Added to NRS by 1991, 2436; A 1993, 775, 2778, 2820; 1995, 641, 649, 2041; 1999, 231, 1811; 2011, 3589)



NRS 244.33506 - Application for or renewal of license, permit or certificate: Statement regarding obligation of child support required; grounds for denial; duty of board of county commissioners. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. If a board of county commissioners requires a person to obtain a license, permit or certificate to practice a profession or occupation pursuant to NRS 244.334 or 244.335, an applicant for the issuance or renewal of such a license, certificate or permit shall submit to the board of county commissioners the statement prescribed by the Division of Welfare and Supportive Services of the Department of Health and Human Services pursuant to NRS 425.520. The statement must be completed and signed by the applicant.

2. The board of county commissioners shall include the statement required pursuant to subsection 1 in:

(a) The application or any other forms that must be submitted for the issuance or renewal of the license, certificate or permit; or

(b) A separate form prescribed by the board of county commissioners.

3. A license, certificate or permit may not be issued or renewed by a board of county commissioners pursuant to NRS 244.334 or 244.335 if the applicant:

(a) Fails to submit the statement required pursuant to subsection 1; or

(b) Indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order.

4. If an applicant indicates on the statement submitted pursuant to subsection 1 that the applicant is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order, the board of county commissioners shall advise the applicant to contact the district attorney or other public agency enforcing the order to determine the actions that the applicant may take to satisfy the arrearage.

(Added to NRS by 1997, 2042; A 2005, 2336)



NRS 244.33507 - Application for issuance of license, permit or certificate: Social security number required. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

An application for the issuance of a license, permit or certificate to practice a profession or occupation pursuant to NRS 244.334 or 244.335 must include the social security number of the applicant.

(Added to NRS by 1997, 2043; A 2005, 2337)



NRS 244.33508 - Mandatory suspension of license, certificate or permit for failure to pay child support or comply with certain subpoenas or warrants; reinstatement. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. If a board of county commissioners receives a copy of a court order issued pursuant to NRS 425.540 that provides for the suspension of all professional, occupational and recreational licenses, certificates and permits issued to a person who is the holder of a license, certificate or permit to practice a profession or occupation in that county, the board of county commissioners shall deem the license, certificate or permit issued to that person to be suspended at the end of the 30th day after the date on which the court order was issued unless the board of county commissioners receives a letter issued to the holder of the license, certificate or permit by the district attorney or other public agency pursuant to NRS 425.550 stating that the holder of the license, certificate or permit has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

2. A board of county commissioners shall reinstate a license, certificate or permit to practice a profession or occupation in that county that has been suspended by a district court pursuant to NRS 425.540 if the board of county commissioners receives a letter issued by the district attorney or other public agency pursuant to NRS 425.550 to the person whose license, certificate or permit was suspended stating that the person whose license, certificate or permit was suspended has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

(Added to NRS by 1997, 2042)



NRS 244.33509 - Imposition of civil penalty in lieu of criminal penalty for violation of certain ordinances concerning licensing or regulation of businesses.

1. A board of county commissioners may by ordinance provide for the imposition of a civil penalty in lieu of a criminal penalty for the violation of an ordinance enacted by the board concerning the licensing or regulation of businesses unless state law provides a criminal penalty for the same act or omission.

2. If a board of county commissioners adopts an ordinance providing for the imposition of a civil penalty in lieu of a criminal penalty as described in subsection 1, the board shall:

(a) Determine violations and levy civil penalties for those violations; or

(b) Delegate to a hearing officer or hearing board the authority to determine violations and levy civil penalties for those violations.

3. The amount of a civil penalty levied pursuant to subsection 2 must not exceed $1,000 for each violation.

4. As used in this section, an ordinance concerning the licensing or regulation of businesses includes, without limitation, an ordinance that:

(a) Prescribes the criteria that must be satisfied before the business may be licensed in the county or its license may be renewed in the county;

(b) Sets forth the licensing fee that must be paid before the business may be licensed in the county or its license may be renewed in the county;

(c) Describes the practices, transactions or acts in which a business licensed in the county may engage;

(d) Describes the practices, transactions or acts in which a business licensed in the county is prohibited from engaging; or

(e) Prohibits the operation within the county of a business that is:

(1) Unlicensed; or

(2) Not licensed to engage in the particular activities in which it is engaging.

(Added to NRS by 2009, 425)



NRS 244.3351 - Optional tax on revenues from rental of transient lodging: Imposition and administration.

1. Except as otherwise provided in subsection 2 of NRS 244.3359, in addition to all other taxes imposed on the revenue from the rental of transient lodging, a board of county commissioners may by ordinance, but not as in a case of emergency, impose a tax at the rate of 1 percent of the gross receipts from the rental of transient lodging pursuant to either paragraph (a) or (b) as follows:

(a) After receiving the approval of a majority of the registered voters of the county voting on the question at a special, primary or general election, the board of county commissioners may impose the tax throughout the county, including its incorporated cities, upon all persons in the business of providing lodging. The question may be combined with a question submitted pursuant to NRS 278.710, 371.045 or 377A.020, or any combination thereof.

(b) After receiving the approval of a majority of the registered voters who reside within the boundaries of a transportation district created pursuant to NRS 244A.252, voting on the question at a special, primary or general district election, the board of county commissioners may impose the tax within the boundaries of the transportation district upon all persons in the business of providing lodging. The question may be combined with a question submitted pursuant to NRS 278.710.

2. A special election may be held only if the board of county commissioners determines, by a unanimous vote, that an emergency exists. The determination made by the board of county commissioners is conclusive unless it is shown that the board acted with fraud or a gross abuse of discretion. An action to challenge the determination made by the board must be commenced within 15 days after the board s determination is final. As used in this subsection, emergency means any unexpected occurrence or combination of occurrences which requires immediate action by the board of county commissioners to prevent or mitigate a substantial financial loss to the county or to enable the board to provide an essential service to the residents of the county.

3. The ordinance imposing the tax must include all the matters required by NRS 244.3352 for the mandatory tax, must be administered in the same manner, and imposes the same liabilities, except:

(a) Collection of the tax imposed pursuant to this section must not commence earlier than the first day of the second calendar month after adoption of the ordinance imposing the tax; and

(b) The governmental entity collecting the tax shall transfer all collections to the county and may not retain any part of the tax as a collection or administrative fee.

(Added to NRS by 1991, 25; A 1993, 1035, 2779, 2822; 1999, 1670)



NRS 244.33512 - Optional tax on revenues from rental of transient lodging: Distribution and use of proceeds of tax imposed throughout county.

In a county in which a tax has been imposed pursuant to paragraph (a) of subsection 1 of NRS 244.3351:

1. The proceeds of the tax and any applicable penalty or interest must be:

(a) Remitted to the appropriate city if collected in the incorporated area of any city and not within any transportation district created by the county, or if collected in any transportation district created by a city; or

(b) Retained by the county if collected elsewhere, and used as provided in this section.

2. Except as otherwise provided in subsection 3, if the county has created one or more transportation districts, it shall use any part of the money retained which is collected within the boundaries of a transportation district to pay the cost of:

(a) Projects related to the construction and maintenance of sidewalks, streets, avenues, boulevards, highways, bridges and other public rights-of-way used primarily for vehicular or fixed guideway traffic, including, without limitation, overpass projects, street projects and underpass projects, as defined in NRS 244A.037, 244A.053 and 244A.055, respectively:

(1) Within the boundaries of the district;

(2) Within 1 mile outside the boundaries of the district if the governing body finds that such projects outside the boundaries of the district will facilitate transportation within the district; or

(3) Within 30 miles outside the boundaries of the district and the boundaries of this State, where those boundaries are coterminous, if:

(I) The projects consist of improvements to a highway which is located wholly or partially outside the boundaries of this State and which connects this State to an interstate highway; and

(II) The governing body finds that such projects will provide a significant economic benefit to the district;

(b) Payment of principal and interest on notes, bonds or other obligations issued by the county to fund projects described in paragraph (a); or

(c) Any combination of those uses.

3. In addition to those uses set forth in subsection 2, if a county has created one or more transportation districts and all or any portion of those districts are located in an area that is governed by an interstate compact entered into by this State and a state that borders this State, the county may use any part of the money retained which is collected within the boundaries of a transportation district to pay the cost of establishing, operating and maintaining a public transit system, including any improvement thereto, within the boundaries of the district, or outside those boundaries if the governing body finds that such a system outside the boundaries of the district will facilitate transportation within the district, or both.

4. If the county has entered into an agreement pursuant to NRS 277.080 to 277.170, inclusive, which contemplates later payment by the other party of a portion of the cost of a project which may be funded pursuant to subsection 2, the county may pay from retained proceeds the principal and interest on notes, bonds or other obligations issued in anticipation of that payment.

5. Any part of the money retained which is collected in the unincorporated area of the county and not within any transportation district created by the county or a city must be used for the same purposes:

(a) Within the unincorporated area of the county;

(b) Within 1 mile outside the unincorporated area of the county if the board of county commissioners finds that such projects outside that area will facilitate transportation within that area; or

(c) Within 30 miles outside the unincorporated area of the county and the boundaries of this State, where those boundaries are coterminous, if:

(1) The projects consist of improvements to a highway which is located wholly or partially outside the boundaries of this State and which connects this State to an interstate highway; and

(2) The board of county commissioners finds that such projects will provide a significant economic benefit to that area.

6. As used in this section:

(a) Improvement has the meaning ascribed to it in NRS 244A.033.

(b) Public transit system means a system designed to facilitate the transportation of members of the general public, including:

(1) The use of motor buses, rails or any other means of conveyance, operated by whatever type of power; and

(2) An offstreet parking project or an overpass project as defined in NRS 244A.035 and 244A.037, respectively.

(Added to NRS by 1991, 25; A 1995, 115, 1604; 1997, 2442; 1999, 980; 2001, 1665)



NRS 244.33514 - Optional tax on revenues from rental of transient lodging: Use of proceeds of tax imposed within boundaries of transportation district.

In a transportation district in which a tax has been imposed pursuant to paragraph (b) of subsection 1 of NRS 244.3351, the proceeds of the tax and any applicable penalty or interest must be retained by the county and used to pay the cost of:

1. Projects related to the construction and maintenance of sidewalks, streets, avenues, boulevards, highways and other public rights-of-way used primarily for vehicular traffic, including, without limitation, overpass projects, street projects and underpass projects, as defined in NRS 244A.037, 244A.053 and 244A.055, within the boundaries of the district or within such a distance outside those boundaries as is stated in the ordinance imposing the tax, if the governing body finds that such projects outside the boundaries of the district will facilitate transportation within the district;

2. Payment of principal and interest on notes, bonds or other obligations issued by the county to fund projects described in subsection 1; or

3. Any combination of those uses.

(Added to NRS by 1991, 26)



NRS 244.33516 - Optional tax on revenues from rental of transient lodging: Periodic reports to Legislature.

A board of county commissioners which, after July 1, 2009, imposes a tax pursuant to NRS 244.3351, 278.710, 365.203, 371.043, 371.045, 373.030 or 377A.020 shall, by January 1, 2011, and every 10 years thereafter:

1. Prepare a comprehensive report which includes:

(a) A statement of the proposed uses during the following 10 years of the revenues to be collected from each tax imposed; and

(b) A projection of the principal amount of any general or special obligation bonds or other securities proposed to be issued during the following 10 years to fund projects described in paragraph (a) of subsection 2 of NRS 244.33512;

2. Hold a public hearing to consider and solicit comments on the report; and

3. Provide a copy of the report to the next regular session of the Legislature.

(Added to NRS by 1991, 26; A 2009, 2076)



NRS 244.3352 - Mandatory tax on revenues from rental of transient lodging: Imposition and collection; schedule for payment; penalty and interest for late payment.

1. The board of county commissioners:

(a) In a county whose population is 700,000 or more, shall impose a tax at a rate of 2 percent; and

(b) In a county whose population is less than 700,000, shall impose a tax at the rate of 1 percent,

of the gross receipts from the rental of transient lodging in that county upon all persons in the business of providing lodging. This tax must be imposed by the board of county commissioners in each county, regardless of the existence or nonexistence of any other license fee or tax imposed on the revenues from the rental of transient lodging. The ordinance imposing the tax must include a schedule for the payment of the tax and the provisions of subsection 4.

2. The tax imposed pursuant to subsection 1 must be collected and administered pursuant to NRS 244.335.

3. The tax imposed pursuant to subsection 1 may be collected from the paying guests and may be shown as an addition to the charge for the rental of transient lodging. The person providing the transient lodging is liable to the county for the tax whether or not it is actually collected from the paying guest.

4. If the tax imposed pursuant to subsection 1 is not paid within the time set forth in the schedule for payment, the county shall charge and collect in addition to the tax:

(a) A penalty of not more than 10 percent of the amount due, exclusive of interest, or an administrative fee established by the board of county commissioners, whichever is greater; and

(b) Interest on the amount due at the rate of not more than 1.5 percent per month or fraction thereof from the date on which the tax became due until the date of payment.

5. As used in this section, gross receipts from the rental of transient lodging does not include the tax imposed and collected from paying guests pursuant to this section or NRS 268.096.

(Added to NRS by 1983, 476; A 1987, 900; 1989, 167, 907; 1997, 2458; 2011, 1104)



NRS 244.3354 - Mandatory tax on revenues from rental of transient lodging: Distribution of proceeds.

The proceeds of the tax imposed pursuant to NRS 244.3352 and any applicable penalty or interest must be distributed as follows:

1. In a county whose population is 700,000 or more:

(a) Three-eighths of the first 1 percent of the proceeds must be paid to the Department of Taxation for deposit with the State Treasurer for credit to the Fund for the Promotion of Tourism.

(b) The remaining proceeds must be transmitted to the county treasurer for deposit in the county school district s fund for capital projects established pursuant to NRS 387.328, to be held and expended in the same manner as other money deposited in that fund.

2. In a county whose population is less than 700,000:

(a) Three-eighths must be paid to the Department of Taxation for deposit with the State Treasurer for credit to the Fund for the Promotion of Tourism.

(b) Five-eighths must be deposited with the county fair and recreation board created pursuant to NRS 244A.599 or, if no such board is created, with the board of county commissioners, to be used to advertise the resources of that county related to tourism, including available accommodations, transportation, entertainment, natural resources and climate, and to promote special events related thereto.

(Added to NRS by 1983, 476; A 1987, 901; 1993, 2330; 1997, 2459; 2011, 1105)



NRS 244.3356 - Mandatory tax on revenues from rental of transient lodging: Prohibited uses of proceeds.

The proceeds of the tax imposed pursuant to NRS 244.3352 may not be used:

1. As additional security for the payment of, or to redeem, any general obligation bonds issued pursuant to NRS 244A.597 to 244A.655, inclusive.

2. To defray the costs of collecting or administering the tax incurred by the county fair and recreation board.

3. To operate and maintain recreational facilities under the jurisdiction of the county fair and recreation board.

4. To improve and expand recreational facilities authorized by NRS 244A.597 to 244A.655, inclusive.

5. To construct, purchase or acquire such recreational facilities.

(Added to NRS by 1983, 476)



NRS 244.33561 - Additional mandatory tax on revenues from rental of transient lodging in certain counties: Imposition and collection; limitation; schedule for payment; penalty and interest for late payment.

1. Except as otherwise provided in subsection 2, in any county whose population is 300,000 or more, the board of county commissioners shall impose a tax at the rate of 3 percent of the gross receipts from the rental of transient lodging in that county. Except as otherwise provided in subsection 2, the tax must be imposed throughout the county, including its incorporated cities, upon all persons in the business of providing lodging. The ordinance imposing the tax must include a schedule for the payment of the tax and the provisions of subsection 4.

2. If the sum of the rates of all other taxes existing on July 31, 2008, and imposed by the State of Nevada or any unit of local government on the gross receipts from the rental of transient lodging in any area of the county exceeds 10 percent, the tax imposed pursuant to this section in that area must be imposed at a rate equal to the difference between 13 percent and the sum of the rates of the existing taxes. If the sum of the rates of the existing taxes in any area of the county is equal to or greater than 13 percent, no additional tax may be imposed in that area pursuant to this section. For the purposes of this section, the sum of the rates of any existing taxes must be determined as of July 31, 2008, and any increase in the rate of an existing tax after that date does not reduce the rate of the tax imposed pursuant to this section.

3. The tax imposed pursuant to this section must be collected with and in the same manner as any other tax imposed by the county on the gross receipts from the rental of transient lodging. The tax may be shown as an addition to the charge for the rental of transient lodging. The person providing the transient lodging is liable to the county for the tax whether or not it is actually collected from a paying guest.

4. If the tax imposed pursuant to this section is not paid within the time set forth in the schedule for payment, the county shall charge and collect in addition to the tax:

(a) A penalty of not more than 10 percent of the amount due, exclusive of interest, or an administrative fee established by the board of county commissioners, whichever is greater; and

(b) Interest on the amount due at the rate of not more than 1.5 percent per month or fraction thereof from the date on which the tax became due until the date of payment.

(Added to NRS by 2009, 5)



NRS 244.33565 - Taxes on revenues from rental of transient lodging: Adoption of ordinance defining transient lodging.

1. Each board of county commissioners shall adopt an ordinance that defines the term transient lodging for the purposes of all taxes imposed by the board on the rental of transient lodging. The ordinance must specify the types of lodging to which the taxes apply.

2. The definition adopted by the board may include rooms or spaces in any one or more of the following:

(a) Hotels;

(b) Motels;

(c) Apartments;

(d) Time-share projects, except when an owner of a unit in the time-share project who has a right to use or occupy the unit is occupying the unit pursuant to a time-share instrument as defined in NRS 119A.150;

(e) Apartment hotels;

(f) Vacation trailer parks;

(g) Campgrounds;

(h) Parks for recreational vehicles; and

(i) Any other establishment that rents rooms or spaces to temporary or transient guests.

3. The board may provide one or more different definitions pursuant to subsection 1 for different jurisdictions within the county in which the taxes are collected. Unless the governing body of the governmental entity that collects the taxes consents by majority vote to a change, each definition must be consistent with the past practices of the specific jurisdiction in which the taxes are collected.

(Added to NRS by 1997, 1266)



NRS 244.3357 - Taxes on revenues from rental of transient lodging: Annual report to Department of Taxation.

On or before August 15 of each year, the board of county commissioners in each county shall submit a report to the Department of Taxation which states:

1. The rate of all taxes imposed on the revenues from the rental of transient lodging pursuant to NRS 244.335 and 244.3352 and any special act in the preceding fiscal year;

2. The total amount of revenue collected from all taxes imposed on the revenues from the rental of transient lodging pursuant to NRS 244.335 and 244.3352 and any special act in the preceding fiscal year; and

3. The manner in which the revenue was used in the previous fiscal year.

(Added to NRS by 1989, 905)



NRS 244.3358 - Taxes on revenues from rental of transient lodging: Assignment of certain proceeds by certain counties to general improvement district furnishing recreational facilities; use of proceeds assigned; pledge of proceeds prohibits revocation of assignment.

1. A county whose population is less than 100,000 may by ordinance assign to a district created pursuant to chapter 318 of NRS which has been granted the basic power of furnishing recreational facilities all or any portion of the proceeds of any tax on the revenues from the rental of transient lodging which is imposed by the county and collected within the boundaries of the district, except the tax imposed pursuant to NRS 244.3352 or a tax imposed pursuant to NRS 244.3351.

2. The district may use the proceeds assigned pursuant to subsection 1 for any purpose authorized pursuant to NRS 318.143.

3. The district may, with the consent of the board of county commissioners or as otherwise provided in NRS 268.460, irrevocably pledge the proceeds assigned pursuant to subsection 1 for:

(a) The repayment of any bonds or short-term or medium-term obligations issued pursuant to chapter 318 or 350 of NRS for any lawful purpose pertaining to the furnishing of recreational facilities; or

(b) The refinancing of any such bonds or obligations.

The consent of the board of county commissioners must be given by resolution. If any proceeds are pledged pursuant to this subsection, the assignment of the proceeds may not be revoked until the bonds or short-term or medium-term obligations for which the proceeds were pledged have been completely repaid.

4. No assignment may be made pursuant to this section which is inconsistent with an assignment made or contract entered into for the purposes of NRS 244A.597 to 244A.655, inclusive.

5. A county which makes an assignment pursuant to this section may retain an amount equal to the reasonable cost of collecting the tax, which must not exceed 2 percent of the proceeds of the tax for any period of collection.

(Added to NRS by 1985, 385; A 1991, 28; 1995, 1813; 1997, 283)



NRS 244.3359 - Taxes on rental of transient lodging: Limitations on imposition of new tax and on increase in rate of existing tax; legislative declaration; exceptions.

1. A county whose population is 700,000 or more shall not impose a new tax on the rental of transient lodging or increase the rate of an existing tax on the rental of transient lodging after March 25, 1991, except pursuant to NRS 244.3351, 244.3352 and 244.33561.

2. A county whose population is 100,000 or more but less than 700,000 shall not impose a new tax on the rental of transient lodging or increase the rate of an existing tax on the rental of transient lodging after March 25, 1991, except pursuant to NRS 244.33561.

3. Except as otherwise provided in subsection 2 and NRS 387.191, the Legislature hereby declares that the limitation imposed by subsection 2 will not be repealed or amended except to allow the imposition of an increase in such a tax for the promotion of tourism or for the construction or operation of tourism facilities by a convention and visitors authority.

(Added to NRS by 1991, 27; A 1997, 2460; 2009, 6; 2011, 1105)



NRS 244.336 - Farmers markets: Definitions.

As used in this section and NRS 244.337 and 244.338, unless the context otherwise requires:

1. Farmers market means a place of business where the actual producer of farm products can bring the products for direct sale to consumers. The term includes a place of business where a person rents space to producers for the sale of farm products.

2. Farm products has the meaning ascribed to it in NRS 576.0155.

(Added to NRS by 1975, 1203; A 1993, 432)



NRS 244.337 - Farmers markets: Licensing and regulation.

1. The board of county commissioners of any county may provide by ordinance for the licensing and regulating of farmers markets located outside of an incorporated city.

2. Every person who establishes a farmers market shall make application to the board of county commissioners of the county in which the farmers market is to be located. The application must be in a form and manner prescribed by the board of county commissioners.

3. The board of county commissioners may:

(a) Fix, impose and collect license fees upon the market.

(b) Grant or deny applications for licenses or impose conditions, limitations and restrictions upon the license.

(c) Adopt, amend and repeal regulations relating to the licenses and licensees of farmers markets.

(Added to NRS by 1975, 1203; A 1987, 1717)



NRS 244.338 - Farmers markets: Responsibilities of licensee; unlawful acts.

1. The person, firm, association or corporation licensed by the board of county commissioners to establish a farmers market is:

(a) Responsible for the collection of any taxes required pursuant to chapters 372, 374 and 377 of NRS.

(b) An employer as defined in NRS 616A.230 for the purpose of providing coverage under the Nevada Industrial Insurance Act.

2. A person who sells farm products within the farmers market is not required to be licensed.

3. It is unlawful for any person to sell, within the farmers market, any product which is not a farm product.

(Added to NRS by 1975, 1204)



NRS 244.340 - Tent shows, circuses, theme parks and permanent exhibitions: Licensing by ordinance; license tax; exception to requirement of acquiring state license or certificate.

1. County commissioners of the several counties shall provide by ordinance for the licensing of tent shows, circuses, theme parks and permanent exhibitions in their respective counties.

2. In no case may a license for a tent show or circus be issued for a sum of less than $25 per day or more than $300 per day, which must be in addition to any license provided by ordinance in any incorporated municipality, city or town of the county. Upon written application of any executive officer of any local post or unit of any national organization of former military personnel, acting in the executive officer s official capacity, such a license or licenses must be issued without charge for not to exceed 2 weeks in any calendar year, if the local post or unit is to participate in the show or the proceeds thereof.

3. In no case may a license for a theme park or permanent exhibition be issued for a sum of less than $25 per day or more than $100 per day, which must be in addition to any license provided by ordinance in any incorporated municipality, city or town of the county.

4. Upon compliance with the terms of the ordinance, the owner or operator of the theme park or permanent exhibition is not required to acquire any license or certificate from a state agency which would otherwise be required to operate a lift, tramway, monorail, elevator, escalator, roller coaster or other conveyance used primarily in connection with the theme park or permanent exhibit.

[1:32:1929; A 1933, 94; 1931 NCL 2041] (NRS A 1987, 508)



NRS 244.345 - Dancing halls, escort services, entertainment by referral services and gambling games or devices; limitation on licensing of houses of prostitution.

1. Every natural person wishing to be employed as an entertainer for an entertainment by referral service and every natural person, firm, association of persons or corporation wishing to engage in the business of conducting a dancing hall, escort service, entertainment by referral service or gambling game or device permitted by law, outside of an incorporated city, must:

(a) Make application to the license board of the county in which the employment or business is to be engaged in, for a county license of the kind desired. The application must be in a form prescribed by the regulations of the license board.

(b) File the application with the required license fee with the county license collector, as provided in chapter 364 of NRS, who shall present the application to the license board at its next regular meeting.

The board, in counties whose population is less than 700,000, may refer the petition to the sheriff, who shall report upon it at the following regular meeting of the board. In counties whose population is 700,000 or more, the board shall refer the petition to the metropolitan police department. The department shall conduct an investigation relating to the petition and report its findings to the board at the next regular meeting of the board. The board shall at that meeting grant or refuse the license prayed for or enter any other order consistent with its regulations. Except in the case of an application for a license to conduct a gambling game or device, the county license collector may grant a temporary permit to an applicant, valid only until the next regular meeting of the board. In unincorporated towns and cities governed pursuant to the provisions of chapter 269 of NRS, the license board has the exclusive power to license and regulate the employment and businesses mentioned in this subsection.

2. The board of county commissioners, and in a county whose population is less than 700,000, the sheriff of that county constitute the license board, and the county clerk or other person designated by the license board is the clerk thereof, in the respective counties of this state.

3. The license board may, without further compensation to the board or its clerk:

(a) Fix, impose and collect license fees upon the employment and businesses mentioned in this section.

(b) Grant or deny applications for licenses and impose conditions, limitations and restrictions upon the licensee.

(c) Adopt, amend and repeal regulations relating to licenses and licensees.

(d) Restrict, revoke or suspend licenses for cause after hearing. In an emergency the board may issue an order for immediate suspension or limitation of a license, but the order must state the reason for suspension or limitation and afford the licensee a hearing.

4. The license board shall hold a hearing before adopting proposed regulations, before adopting amendments to regulations, and before repealing regulations relating to the control or the licensing of the employment or businesses mentioned in this section. Notice of the hearing must be published in a newspaper published and having general circulation in the county at least once a week for 2 weeks before the hearing.

5. Upon adoption of new regulations the board shall designate their effective date, which may not be earlier than 15 days after their adoption. Immediately after adoption a copy of any new regulations must be available for public inspection during regular business hours at the office of the county clerk.

6. Except as otherwise provided in NRS 241.0355, a majority of the members constitutes a quorum for the transaction of business.

7. Any natural person, firm, association of persons or corporation who engages in the employment of any of the businesses mentioned in this section without first having obtained the license and paid the license fee as provided in this section is guilty of a misdemeanor.

8. In a county whose population is 700,000 or more, the license board shall not grant any license to a petitioner for the purpose of operating a house of ill fame or repute or any other business employing any person for the purpose of prostitution.

9. As used in this section:

(a) Entertainer for an entertainment by referral service means a natural person who is sent or referred for a fee to a hotel or motel room, home or other accommodation by an entertainment by referral service for the purpose of entertaining the person located in the hotel or motel room, home or other accommodation.

(b) Entertainment by referral service means a person or group of persons who send or refer another person to a hotel or motel room, home or other accommodation for a fee in response to a telephone or other request for the purpose of entertaining the person located in the hotel or motel room, home or other accommodation.

[1:50:1923; NCL 2037] + [2:50:1923; NCL 2038] + [3:50:1923; NCL 2039] + [4:50:1923; NCL 2040] (NRS A 1959, 838; 1961, 364; 1971, 11; 1973, 923; 1975, 562; 1979, 20, 305, 511, 728, 730, 732, 733; 1989, 1899; 1991, 166; 2001, 1124; 2011, 1105)



NRS 244.3475 - Paging services in county whose population is 700,000 or more: Ordinance required regarding maintenance of certain records.

1. The board of county commissioners of a county whose population is 700,000 or more shall enact an ordinance requiring a person other than a public utility who:

(a) Purchases paging services from a public utility; and

(b) Resells those paging services to another person for use primarily in the unincorporated area of the county,

to maintain such records of the names and addresses of the persons to whom the paging services are resold as the board deems necessary.

2. The ordinance must include:

(a) The information that must be included in the records required to be maintained; and

(b) The length of time that the records must be maintained.

3. As used in this section, public utility means:

(a) A public utility as defined in NRS 704.020; and

(b) A provider of a commercial mobile service as defined in 47 U.S.C. 332.

(Added to NRS by 1999, 1642; A 2011, 1107)



NRS 244.348 - Pawnbrokers: Additional license required to use motor vehicle as collateral for loan; fee for additional license.

1. If the board of county commissioners requires a license to engage in business as a pawnbroker, it shall also require an additional license if the pawnbroker accepts motor vehicles as pledged property or in any other manner allows the use of a motor vehicle as collateral for a loan. A license authorizing a pawnbroker to accept motor vehicles as pledged property must not be issued to a person who does not have a license to engage in business as a pawnbroker.

2. The board shall charge and collect an additional fee of not more than $500 for each license authorizing a pawnbroker to accept motor vehicles as pledged property, and shall issue the license upon payment of the prescribed fee.

(Added to NRS by 1993, 2324)



NRS 244.3485 - Secondhand dealers: Licensing; fines for certain violations.

1. The board of county commissioners of each county shall, by ordinance, require each person who wishes to engage in the business of a secondhand dealer in an unincorporated area of the county to obtain a license issued by the board before the person engages in the business of a secondhand dealer.

2. The ordinance must require the applicant to submit:

(a) An application for a license to the board of county commissioners in a form prescribed by the board.

(b) With his or her application a complete set of his or her fingerprints and written permission authorizing the board to forward those fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for its report.

3. The board of county commissioners shall not issue a license pursuant to this section to an applicant who has been convicted of, or entered a plea of guilty, guilty but mentally ill or nolo contendere to, a felony involving moral turpitude or related to the qualifications, functions or duties of a secondhand dealer.

4. The board of county commissioners may:

(a) Establish and collect a fee for the issuance or renewal of a license;

(b) Establish and collect a fee to cover the costs of the investigation of an applicant, including a fee to process the fingerprints of the applicant;

(c) Place conditions, limitations or restrictions upon the license;

(d) Establish any other requirements necessary to carry out the provisions of this section; or

(e) Enact an ordinance which covers the same or similar subject matter included in the provisions of NRS 647.140 and which provides that any person who violates any provision of that ordinance shall be punished:

(1) For the first offense, by a fine of not more than $500.

(2) For the second offense, by a fine of not more than $1,000.

(3) For the third offense, by a fine of not more than $2,000 and by revocation of the license of the secondhand dealer.

5. As used in this section, secondhand dealer has the meaning ascribed to it in NRS 647.018.

(Added to NRS by 2003, 654; A 2007, 1444; 2009, 768)



NRS 244.349 - Grant of license required upon relocation of business under certain circumstances.

If a board of county commissioners has required by ordinance that a certain distance be maintained between similar businesses, and the board or any other officer or body so authorized grants a variance for the location of any particular business that is relocated because of the county s acquisition of the former site of that particular business, any other similar business being conducted at the time of the relocation which is affected by the exercise of the variance must be granted a license to engage in business that is equivalent to the license granted to the relocated business.

(Added to NRS by 1993, 2213)



NRS 244.350 - Sale of intoxicating liquors: Licensing and regulation by county liquor board; exceptions.

1. The board of county commissioners and, in a county whose population is less than 700,000, the sheriff of that county, constitute a liquor board. The liquor board may, without further compensation, grant or refuse liquor licenses, and revoke those licenses whenever there is, in the judgment of a majority of the board, sufficient reason for revocation. The board shall elect a chair from among its members.

2. Except as otherwise provided in this section, the liquor board in each of the several counties shall enact ordinances:

(a) Regulating the sale of intoxicating liquors in their respective counties.

(b) Fixing the hours of each day during which liquor may be sold or disposed of.

(c) Prescribing the conditions under which liquor may be sold or disposed of.

(d) Prohibiting the employment or service of minors in the sale or disposition of liquor.

(e) Prohibiting the sale or disposition of liquor in places where, in the judgment of the board, the sale or disposition may tend to create or constitute a public nuisance, or where by the sale or disposition of liquor a disorderly house or place is maintained.

3. In a county whose population is 700,000 or more, the liquor board shall refer any petition for a liquor license to the metropolitan police department. The department shall conduct an investigation relating to the petition and report its findings to the liquor board at the next regular meeting of the board.

4. All liquor dealers within any incorporated city are exempt from the effect of this section, and are to be regulated only by the government of that city.

5. The liquor board may deny or refuse to renew the license of a person who has willfully violated the provisions of NRS 369.630 more than three times in any 24-month period.

6. The liquor board shall not deny a license to a person solely because the person is not a citizen of the United States.

7. The Legislative Counsel Bureau is exempt from the provisions of this section with respect to the purchase and sale of souvenir wine pursuant to NRS 218F.430.

[1:184:1933; 1931 NCL 3690] (NRS A 1973, 924; 1975, 563, 1487; 1977, 624; 1979, 735, 736, 1169; 1985, 257; 1987, 1718; 1989, 1900; 2005, 2686; 2007, 899; 2011, 1107)



NRS 244.3501 - Sale of intoxicating liquors: Enactment, style and recording of liquor board s ordinances.

1. An ordinance of the liquor board shall not be passed except by bill. When any ordinance is amended, the section or sections thereof shall be reenacted as amended, and an ordinance shall not be revised or amended by reference only to its title.

2. Every liquor board ordinance shall:

(a) Bear a summary, which shall appear before the title and which shall state in brief the subject matter of the ordinance.

(b) Embrace but one subject and matters necessarily connected therewith and pertaining thereto. The subject shall be clearly indicated in the title. In all cases where the subject of the ordinance is not so expressed in the title, the ordinance shall be void as to the matter not expressed in the title.

3. All proposed liquor board ordinances, when first proposed, shall be read aloud in full to the liquor board, and final action thereon shall be deferred until the next regular meeting of the board; but in cases of emergency, by unanimous consent of the whole board, final action may be taken immediately or at a special meeting called for that purpose.

4. All ordinances shall be:

(a) Signed by the chair of the liquor board.

(b) Attested by the county clerk.

(c) Published by title only, together with the names of the liquor board members voting for or against their passage, in a newspaper published in and having a general circulation in the county, at least once a week for a period of 2 weeks before the same shall go into effect. Publication by title shall also contain a statement to the effect that typewritten copies of the ordinance are available for inspection at the office of the county clerk by all interested persons.

5. The style of liquor board ordinances shall be as follows:

The Liquor Board of the

County of................Does Ordain:

(Body of ordinance)

(Last section of ordinance)

Proposed on ........... (month) ........... (day) ........... (year)

Proposed by Member.............................................................................................

Passed .................. (month) ............... (day) ........... (year)

Vote:

Ayes: Members......................................................................

Nays: Members......................................................................

Absent: Members......................................................................

Attest:

...................................................... .......................................................................

County Clerk Chair of the Liquor Board

This ordinance shall be in force and effect from and after the ............ day of the month of ...... of the year .......

6. The county clerk shall record all liquor board ordinances in a book kept for that purpose, together with the affidavits of publication by the publisher. The book, or a certified copy of an ordinance therein recorded and under the seal of the county, shall be received as prima facie evidence in all courts and places without further proof.

(Added to NRS by 1977, 625; A 2001, 45)



NRS 244.351 - Sale of intoxicating liquors: Sale by minors allowed in certain circumstances.

A person who has attained the age of 16 years and has not attained the age of 18 years may be employed in a retail food store for the sale or disposition of liquor if:

1. He or she is supervised by a person who is 18 years of age or over and who is an owner or an employee of the business which sells or disposes of the liquor;

2. Such person 18 years of age or over who is supervising such person under 18 is actually present at the time that such person under 18 sells or disposes of the liquor; and

3. The liquor is in a container or receptacle which is corked or sealed.

(Added to NRS by 1969, 1226; A 1973, 1578)



NRS 244.352 - License board and liquor board may be merged.

Any board of county commissioners may by ordinance provide for the merger of the license board and the liquor board. The merged board shall perform all functions and has all powers provided for each of the separate boards.

(Added to NRS by 1979, 736)



NRS 244.3525 - Administration of oaths; payment of witnesses; appointment and qualifications of hearing officers; service of notice.

1. The chair or clerk of the board of county commissioners to enforce NRS 244.331 to 244.3345, inclusive, and 244.335 to 244.340, inclusive, the chair or clerk of the license board of the county to enforce NRS 244.345 and the chair or clerk of the liquor board of the county to enforce NRS 244.350, 244.3501 and 244.351 may:

(a) Administer oaths and require testimony under oath;

(b) Pay witnesses a reasonable allowance for travel and subsistence; and

(c) Appoint hearing officers who may administer oaths and receive testimony given under oath.

2. Each hearing officer appointed pursuant to paragraph (c) of subsection 1 must be a resident of this State who is a graduate of:

(a) An accredited law school; or

(b) An accredited 4-year college and has at least 5 years experience in public administration,

and who has completed a course of instruction in administrative law, relating to the provisions of this chapter, offered by the office of the district attorney for the county. This course must consist of at least 4 hours of instruction in a classroom.

3. Any notice given by the board must be served in the manner required for civil actions.

(Added to NRS by 1985, 1238; A 1997, 3130; 2005, 2337; 2009, 426)



NRS 244.354 - Ordinance required.

The board of county commissioners of each county shall adopt an ordinance regulating and licensing outdoor assemblies. The minimum requirements set forth in NRS 244.354 to 244.3548, inclusive, may be incorporated in such ordinance.

(Added to NRS by 1973, 1297)



NRS 244.3541 - Assembly defined.

As used in NRS 244.354 to 244.3548, inclusive, unless the context otherwise requires, assembly means a company of persons gathered together for any purpose at any location, other than in a permanent building or permanent installation, which has been constructed for and will accommodate the number of persons gathered therein.

(Added to NRS by 1973, 1297; A 1985, 513)



NRS 244.3542 - License required.

Except as otherwise provided in NRS 244.35425, every person who permits, maintains, promotes, conducts, advertises, operates, undertakes, organizes, manages, sells or gives away tickets to an actual or reasonably anticipated assembly of 1,000 or more individuals shall obtain a license from the board of county commissioners of the county in which such assembly is proposed, in accordance with the provisions of NRS 244.354 to 244.3548, inclusive.

(Added to NRS by 1973, 1297; A 2013, 1465)



NRS 244.35425 - Agreement for exemption: Entry into agreement; modification or termination; required provisions; duration.

1. A board of county commissioners may enter into an agreement with any person or organization described in paragraph (b) to exempt from the provisions of any ordinance adopted by that board of county commissioners pursuant to NRS 244.354 and the provisions of NRS 244.354 to 244.3548, inclusive:

(a) Any assembly occurring on federal land for which a federal agency issues a license or permit or otherwise authorizes the assembly; and

(b) The person or organization that permits, maintains, promotes, conducts, advertises, operates, undertakes, organizes, manages or sells or gives away tickets to any such assembly.

2. In determining whether to enter into an agreement pursuant to subsection 1, a board of county commissioners may consider, without limitation, whether a person or organization described in paragraph (b) of subsection 1 has demonstrated to the satisfaction of the board that:

(a) The federal agency that issues a license or permit for or otherwise authorizes an assembly described in paragraph (a) of subsection 1 has ensured that conditions which otherwise may be imposed by the board pursuant to NRS 244.3545 are addressed during the process of issuing the license or permit for or otherwise authorizing the assembly; and

(b) The assembly will not present an unreasonable danger to the health or safety of any resident of the county.

3. Except as otherwise provided in subsection 6, an agreement entered into pursuant to subsection 1 may be rescinded only by mutual agreement of the parties to the agreement. For the duration of the agreement, no future board of county commissioners of that county may adopt an ordinance requiring, or in any other way require:

(a) The application of the provisions of NRS 244.354 to 244.3548, inclusive, to the assembly that is the subject of the agreement, the person or organization with whom the board enters into the agreement, or any other person who permits, maintains, promotes, conducts, advertises, operates, undertakes, organizes, manages or sells or gives away tickets to the assembly; or

(b) Any changes to the terms of the agreement.

4. If a board of county commissioners enters into an agreement pursuant to subsection 1:

(a) The agreement must require the person or organization described in paragraph (b) of subsection 1 to call upon the services of the office of the county coroner if a death of a person occurs at the assembly;

(b) The agreement must provide for the office of the county coroner to receive compensation for such services, including, without limitation, compensation:

(1) For the expenses of any travel and subsistence incurred in the provisions of such services;

(2) For the expenses relating to an autopsy and the transportation and storage of the body of the deceased; and

(3) For any other reasonable expenses relating to the provision of such services; and

(c) The board of county commissioners or any board of county commissioners that takes office after the effective date of the agreement may enter into a separate agreement with the person or organization described in paragraph (b) of subsection 1 which provides for the county to provide reasonable and necessary services for the assembly and to receive compensation for the provision of such services.

5. Notwithstanding the provisions of NRS 244.320, any agreement entered into pursuant to this section may extend beyond the terms of the county commissioners in office and voting on the agreement regardless of whether the board appropriates money for the agreement beyond the terms of office.

6. Nothing contained in this section shall be construed to prohibit, prevent or limit the power of the Legislature.

(Added to NRS by 2013, 1464)



NRS 244.3543 - Application for license: Time; contents.

Application for a license to conduct such an assembly shall be made in writing to the county clerk at least 60 days prior to the time indicated for the commencement of the planned activity and shall be accompanied by a nonrefundable application fee in the amount established by the board. The application shall include:

1. The name and address of the applicant or applicants.

2. The legal description of the place where the proposed assembly is to be held.

3. The date or dates of the assembly.

4. The estimated attendance at the assembly.

5. The nature or purpose of the assembly.

6. Such other information as the board determines is necessary.

(Added to NRS by 1973, 1298)



NRS 244.3544 - Hearing: Notice; investigation; grant, denial or conditioning of license; issuance of license.

1. Upon receipt of a complete application and the application fee, the clerk shall:

(a) Set the application for public hearing at a regular meeting of the board, not less than 15 days nor more than 30 days thereafter, and give not less than 10 days written notice thereof to the applicant.

(b) Promptly give notice of such hearing and copies of the application to the sheriff, the county health officer and the county engineer, who shall investigate the application and report in writing to the board not later than the hearing with appropriate recommendations related to their official functions, as to granting a license and conditions thereof.

2. Based upon the testimony of the witnesses and evidence presented at such hearing, including the reports of such officers, the board shall grant the license, deny the license or set conditions which must be met, or security given that such conditions will be met, before a license is granted. If conditions are imposed by the board, the applicant shall furnish or cause to be furnished to the clerk proof that all conditions have been met before the license is issued by the clerk.

3. When the clerk certifies that all conditions have been met, the sheriff shall, upon receipt of a license fee in an amount to be determined by the board, issue a license for the assembly.

(Added to NRS by 1973, 1298)



NRS 244.3545 - Conditions which may be imposed.

The conditions which may be imposed by the board, as provided in NRS 244.3544, for the protection of the health, safety and property of local residents and persons attending such assemblies may include the following:

1. A minimum number of law enforcement officers employed at the licensee s expense.

2. Adequate drinking water.

3. An adequate sewage system.

4. Adequate food supplies.

5. Adequate toilet facilities.

6. Adequate medical facilities, including doctors and supplies.

7. A minimum amount of parking space for vehicles.

8. Adequate camping facilities.

9. Indemnity or performance bonds.

10. Adequate fire protection at the licensee s expense.

11. Financial statements.

12. A communication system.

13. Other conditions determined by the board to be necessary to protect the health, welfare and property of local residents and persons attending the assembly.

(Added to NRS by 1973, 1298)



NRS 244.3546 - Denial of license: Grounds; notice.

1. After holding the hearing required under NRS 244.3544, the board may deny issuance of the license if it finds any of the following:

(a) That the applicant fails to meet the conditions imposed pursuant to the provisions of NRS 244.354 to 244.3548, inclusive.

(b) That the proposed assembly will be held in a manner or location not meeting the health, zoning, fire or building and safety standards established by the ordinances of the county or the laws of the State of Nevada.

(c) That the applicant has knowingly made a false, misleading or fraudulent statement of material fact in the application for a license.

(d) That the applicant, the applicant s employee, agent or any person connected or associated with the applicant as partner, director, officer, stockholder, associate or manager has previously conducted the type of assembly indicated in the application, which resulted in the creation of a public or private nuisance.

(e) That the applicant, the applicant s employee, agent or any person associated with the applicant as partner, director, officer, stockholder, associate or manager has been convicted in a court of competent jurisdiction, by final judgment of:

(1) An offense involving the presentation, exhibition or performance of an obscene production, motion picture or place, or of selling obscene matter;

(2) An offense involving lewd conduct;

(3) An offense involving the use of force and violence upon the person of another;

(4) An offense involving misconduct with children; or

(5) A felony.

2. Where the application is denied, the county clerk shall mail to the applicant written notice of denial within 14 days of such action, which notice shall include a statement of the reasons the application was denied.

(Added to NRS by 1973, 1299)



NRS 244.3547 - Revocation and reinstatement of license; notice.

1. The board may revoke any license or may reinstate any license on such suitable conditions as are determined by the board.

2. Notice of intent to revoke shall be given and the licensee is entitled to a hearing.

(Added to NRS by 1973, 1299)



NRS 244.3548 - Unlawful acts.

Except as otherwise provided in NRS 244.35425, it is unlawful for any licensee or any employee, agent or associate of a licensee to:

1. Hold an actual or reasonably anticipated assembly of 1,000 or more persons without first procuring a license to do so.

2. Sell tickets to such an assembly without a license first having been obtained.

3. Hold such an assembly in such a manner as to create a public or private nuisance.

4. Exhibit, show or conduct within the place of such an assembly any obscene, indecent, vulgar or lewd exhibition, show, play, entertainment or exhibit, no matter by what name designated.

5. Allow any person on the premises of the licensed assembly to cause or create a disturbance in, around or near any place of the assembly, by offensive or disorderly conduct.

6. Knowingly allow any person to consume, sell or be in possession of intoxicating liquor while in such assembly except where the consumption or possession is expressly authorized by the board and under the laws of the State of Nevada.

7. Knowingly allow any person at the licensed assembly to use, sell or be in possession of any controlled substance while in, around or near a place of the assembly.

(Added to NRS by 1973, 1299; A 1987, 1548; 2013, 1466)



NRS 244.3549 - Duty to adopt certain terms related to group homes by ordinance.

1. Except as otherwise provided in subsections 2 and 3, each board of county commissioners shall adopt an ordinance using the following terms to describe the following types of facilities, homes, houses and institutions:

(a) Child care institution, as that term is used in NRS 432A.0245.

(b) Facility for transitional living for released offenders, as that term is used in NRS 449.0055.

(c) Group foster home, as that term is used in NRS 424.015.

(d) Halfway house for recovering alcohol and drug abusers, as that term is used in NRS 449.008.

(e) Home for individual residential care, as that term is used in NRS 449.0105.

(f) Residential facility for groups, as that term is used in NRS 449.017.

2. Subsection 1 requires the board of county commissioners to use the specified terms solely for the purpose of referring to the named facilities, homes, houses and institutions and does not require the board to adopt the State s definition for the purpose of regulating or imposing any requirement with respect to such a facility, home, house or institution.

3. A board of county commissioners is not required to include a term set forth in subsection 1 in the ordinance if:

(a) A facility, home, house or institution of the type corresponding to the term does not exist in the county; or

(b) The county s ordinances do not otherwise, by whatever name, refer to a facility, home, house or institution of the type corresponding to the term.

(Added to NRS by 2011, 707)



NRS 244.355 - Animals running at large on highways may be prohibited by ordinance.

1. The boards of county commissioners of the respective counties are authorized, upon petition of 20 percent of the taxpayers residing in any district herein defined, to pass ordinances prohibiting horses, cattle, swine, goats or sheep from running at large upon any portion of the roads and highways within the district which are fenced on both sides.

2. The petition may be presented at any regular or special meeting of any board of county commissioners, and shall define the boundaries of the district sought to be established, and shall pray that such district may be established and that an ordinance may be passed by the board of county commissioners prohibiting any of the livestock mentioned in subsection 1 from running at large therein.

3. The boards of county commissioners are authorized and empowered to provide in such ordinance for the impounding and sale of any such livestock running at large within such district, and making a violation of any of the provisions of the ordinance a misdemeanor and punishable as such.

[1:165:1919; 1919 RL p. 2843; NCL 4031] + [2:165:1919; 1919 RL p. 2843; NCL 4032] + [3:165:1919; 1919 RL p. 2844; NCL 4033]



NRS 244.3555 - Permits to solicit charitable contributions while standing on median strip of highway or sidewalk adjacent to highway.

1. The boards of county commissioners of a county whose population is 700,000 or more shall provide by ordinance for the issuance of permits to charitable organizations which allow the holders to solicit charitable contributions for the respective organization while standing on the median strip of any highway or the sidewalk adjacent to the highway within the jurisdiction of the county. The county shall, upon receipt of the completed application, issue the permit for the period requested which may not exceed 3 days in a calendar year. The county may reasonably limit the time, place and manner of the solicitation to preserve public safety. In no case may a person whose age is less than 18 years be permitted to participate in the solicitation. The board of county commissioners of a county whose population is less than 700,000 may provide for such permits in the same manner.

2. The board may charge a fee for such a permit which does not exceed:

(a) An amount reasonably calculated to reimburse the county for its administrative costs in considering and processing the application; or

(b) Fifty dollars,

whichever is less.

3. The charitable organization:

(a) Shall indemnify the county against any injury to any person or property during the solicitation which arises from or is incident to the act of solicitation; and

(b) Is liable for any injury to any person or property during the solicitation which arises from the negligence of the soliciting agent.

4. As used in this section:

(a) Charitable organization means an organization which:

(1) The Secretary of the Treasury has determined is an exempt organization pursuant to the provisions of section 501(c) of the Internal Revenue Code; and

(2) Holds a current certificate of organization or is currently qualified by the Secretary of State to do business in this State.

(b) Highway means the entire width between the boundary lines of every way maintained by a public authority when any part thereof is open to the use of the public for purposes of vehicular traffic. The term does not include a freeway as that term is defined in NRS 408.060.

(Added to NRS by 1991, 140; A 2011, 1108)



NRS 244.356 - Ordinance regulating traffic on streets of residential and commercial areas in federal military installation authorized.

The board of county commissioners of a county in which a federal military installation is located and where exclusive federal jurisdiction is no bar may enact ordinances regulating traffic upon the streets and alleys of residential and commercial areas within the boundaries of such federal military installation.

(Added to NRS by 1963, 26)



NRS 244.357 - Police, sanitary, loitering, prowling and traffic ordinances: Enactment and enforcement.

1. Each board of county commissioners may enact and enforce such local police and sanitary ordinances and regulations as are not in conflict with the general laws and regulations of the State of Nevada, but may not enact any ordinance or regulation fixing a speed limit on any United States highway or any highway or road which is constructed, reconstructed, improved or maintained by the Department of Transportation as provided in chapter 408 of NRS.

2. Such police and sanitary ordinances and regulations may be enacted to apply throughout an entire county or, where the subject matter makes it appropriate and reasonable, may be enacted to govern only a limited area within the county which must be specified in the ordinance.

3. Each board of county commissioners may enact and enforce loitering and prowling ordinances.

4. Subject to the restriction of subsection 1, each board of county commissioners may, by ordinance, regulate:

(a) All vehicular, pedestrian and other traffic within the unincorporated area of the county and provide generally for the public safety on public streets, publicly owned parking lots, parking areas to which the public is invited and the public rights-of-way.

(b) The length of time for which vehicles may be parked upon the public streets and publicly owned parking lots.

(Added to NRS by 1965, 119; A 1967, 1505; 1973, 187, 469; 1979, 1790; 1993, 809)



NRS 244.35705 - Ordinance concerning criminal gang activity and certain buildings and places harboring such activity: Injunctions; damages, fees and costs; violation of injunction; immune entities.

1. Notwithstanding the provisions of any other law or ordinance, each board of county commissioners may, by ordinance, to protect the public health, safety and welfare of the residents of the county, adopt procedures pursuant to which the district attorney may file a civil action in a court of competent jurisdiction to seek any or all of the following relief:

(a) A temporary or permanent injunction against any specific member of a criminal gang to enjoin his or her activity which is associated with the criminal gang and which is occurring within the county.

(b) The recovery of money damages, attorney s fees and costs from:

(1) Any member of a criminal gang that is engaging in criminal activities within the county; and

(2) The owner of a building or place located within the county that has been found to be a public nuisance because the building or place is regularly and continuously used by the members of a criminal gang to engage in, or facilitate the commission of, crimes by the criminal gang, but only if the owner has actual notice that the building or place is regularly and continuously used by the members of a criminal gang to engage in, or facilitate the commission of, crimes by the criminal gang.

2. Any money damages awarded in an action brought pursuant to this section must be:

(a) Paid by, or collected from:

(1) Any assets of the criminal gang or its members that were derived from the criminal activities of the criminal gang or its members;

(2) Any assets of the owner of a building or place that has been found to constitute a public nuisance; or

(3) Any combination of the assets described in subparagraphs (1) and (2).

(b) Deposited into a separate, segregated fund in the county treasury, to be used solely for the benefit of the specific community or neighborhood that has been injured by the criminal activities of the criminal gang or the existence of the building or place that constitutes a public nuisance.

3. A member of a criminal gang who is subject to a temporary or permanent injunction granted pursuant to this section and who knowingly and intentionally commits a material violation of the terms of that injunction is guilty of a misdemeanor. If the violation also constitutes a criminal offense under another provision of law, the violation may be prosecuted pursuant to this section or the other provision of law, or both.

4. An action may not be brought pursuant to this section against:

(a) Any governmental entity; or

(b) Any charitable or nonprofit organization that is conducting, with ordinary care and skill, activities relating to prevention or education concerning criminal gangs.

5. As used in this section, criminal gang has the meaning ascribed to it in NRS 193.168.

(Added to NRS by 2009, 1312)



NRS 244.3571 - Ordinance to regulate operation of electric personal assistive mobility devices.

1. Each board of county commissioners may, to protect the health and safety of the public, enact an ordinance which regulates the time, place and manner of the operation of an electric personal assistive mobility device in the county, including, without limitation, by prohibiting the use of an electric personal assistive mobility device in a specified area of the county.

2. As used in this section, electric personal assistive mobility device has the meaning ascribed to it in NRS 482.029.

(Added to NRS by 2005, 415)



NRS 244.3572 - Ordinance to establish offense related to purchase, possession or use of tobacco products by children.

1. A board of county commissioners may adopt an ordinance to establish an offense related to tobacco that may include provisions which prohibit a child who is under the age of 18 years from:

(a) Purchasing or attempting to purchase tobacco products;

(b) Possessing or attempting to possess tobacco products;

(c) Using tobacco products; or

(d) Falsely representing that he or she is 18 years of age or older to purchase, possess or obtain tobacco products.

2. An ordinance adopted pursuant to this section must provide that the provisions of the ordinance do not apply to a child who is under the age of 18 years and who is:

(a) Assisting in an inspection pursuant to NRS 202.2496;

(b) Handling or transporting tobacco products in the course of his or her lawful employment;

(c) Handling or transporting tobacco products in the presence of his or her parent, spouse or legal guardian who is 18 years of age or older; or

(d) Possessing or using tobacco products for an established religious purpose.

3. As used in this section, tobacco products means cigarettes, cigarette paper, tobacco of any description or products made or derived from tobacco. As used in this subsection, the term products made or derived from tobacco does not include any product regulated by the United States Food and Drug Administration pursuant to Chapter V of the Federal Food, Drug, and Cosmetics Act, 21 U.S.C. 351 et seq.

(Added to NRS by 2013, 1534)



NRS 244.3573 - Provision of public safety within certain areas of mobile home park.

1. Members of a county law enforcement agency, or if the county is within the jurisdiction of a metropolitan police department, the members of the metropolitan police department, may patrol and provide for the public safety:

(a) Within the common areas of a mobile home park that is located within the unincorporated area of the county and into or upon which the public is admitted by easement, license or otherwise; and

(b) With the permission of the manager of such a mobile home park, within other areas of the mobile home park.

2. As used in this section:

(a) Manager has the meaning ascribed to it in NRS 118B.0145; and

(b) Mobile home park has the meaning ascribed to manufactured home park in NRS 118B.017.

(Added to NRS by 1999, 2051; A 2001, 1189)



NRS 244.3575 - Ordinances regulating parking: Civil penalty in lieu of criminal sanction.

A board of county commissioners may by ordinance provide that the violation of a specific ordinance regulating parking imposes a civil penalty in an amount not to exceed $155, instead of a criminal sanction.

(Added to NRS by 1989, 1058)



NRS 244.358 - Ordinance for control of rabies.

In order to control rabies and to protect the public health and welfare, the board of county commissioners of each county of this state shall enact an ordinance providing for a rabies control program and shall include within the ordinance the requirements established by regulations adopted by the State Board of Health.

(Added to NRS by 1965, 1073; A 1989, 301)



NRS 244.359 - Ordinance concerning control of animals, license fee and designation of and requirement of liability insurance policy for inherently dangerous animals; applicability; civil liability in lieu of criminal penalty in certain circumstances.

1. Each board of county commissioners may enact and enforce an ordinance or ordinances:

(a) Fixing, imposing and collecting an annual license fee on dogs and providing for the capture and disposal of all dogs on which the license fee is not paid.

(b) Regulating or prohibiting the running at large and disposal of all kinds of animals.

(c) Establishing a pound, appointing a poundkeeper and prescribing the poundkeeper s duties.

(d) Prohibiting cruelty to animals.

(e) Designating an animal as inherently dangerous and requiring the owner of such an animal to obtain a policy of liability insurance for the animal in an amount determined by the board of county commissioners.

2. Any ordinance or ordinances enacted pursuant to the provisions of paragraphs (a) and (b) of subsection 1 may apply throughout an entire county or govern only a limited area within the county which shall be specified in the ordinance or ordinances.

3. Except as otherwise provided in this subsection, a board of county commissioners may by ordinance provide that the violation of a particular ordinance enacted pursuant to this section imposes a civil liability to the county in an amount not to exceed $500, instead of a criminal penalty. An ordinance enacted pursuant to this section that creates an offense relating to bites of animals, vicious or dangerous animals, horse tripping or cruelty to animals must impose a criminal penalty for the offense. As used in this subsection, horse tripping does not include tripping a horse to provide medical or other health care for the horse.

(Added to NRS by 1973, 558; A 2001, 2279)



NRS 244.360 - Abatement of nuisances: Complaint; notice; hearing; order; enforcement of order; costs; alternative procedures.

1. Whenever a written complaint is filed with the county clerk alleging the existence of a nuisance, as defined in NRS 40.140, within the county, the county clerk shall notify the board of county commissioners, who, except as otherwise provided by subsections 5 and 6, shall forthwith fix a date to hear the proof of the complainant and of the owner or occupant of the real property whereon the alleged nuisance is claimed to exist not less than 30 nor more than 40 days subsequent to the filing of the complaint.

2. At the time of fixing the hearing, the board of county commissioners shall order and cause notice of the hearing to be published at least once a week for 2 weeks next preceding the date fixed for the hearing in a newspaper of general circulation published in the county and, if none is so published in the county, then in a newspaper having a general circulation in the county.

3. At the time fixed for hearing, the board of county commissioners shall proceed to hear the complaint and any opponents. The board may adjourn the hearing from time to time, not exceeding 14 days in all. At the hearing, it shall receive the proofs offered to establish or controvert the facts set forth in the complaint, and on the final hearing of the complaint, the board shall by resolution entered on its minutes determine whether or not a nuisance exists and, if one does exist, order the person or persons responsible for such nuisance to abate the same. If the order is not obeyed within 5 days after service of a copy upon the person or persons responsible for the nuisance, the board of county commissioners shall cause the abatement of the nuisance and make the cost of abatement a special assessment against the real property.

4. The special assessment may be collected at the same time and in the same manner as ordinary county taxes are collected, and shall be subject to the same penalties and the same procedure and sale in case of delinquency as provided for ordinary county taxes. All laws applicable to the levy, collection and enforcement of county taxes shall be applicable to such special assessment.

5. As an alternative to the procedure set forth in subsections 1, 2, 3 and 4, the board of county commissioners, upon receipt from the county clerk of notice of the filing of a complaint alleging the existence of a nuisance, may direct the district attorney to notify the person responsible for such nuisance to abate it, and if such notice is not obeyed after service thereof, within a reasonable time under the circumstances, as specified by the board, to bring legal proceedings for abatement of the nuisance, and for recovery of compensatory and exemplary damages and costs of suit. Such proceedings shall be under the control of the board of county commissioners in the same manner as other suits to which the county is a party.

6. Notwithstanding the abatement procedures set forth in the preceding subsections, any board of county commissioners in this State may, by ordinance, direct the district attorney of the county in which the board has jurisdiction to bring all necessary civil actions on behalf of the county in any court of competent jurisdiction to enjoin, abate or restrain the continued violation of any ordinance, rule or regulation enacted, adopted or passed by said board and having the effect of law, the violation of which is designated as a nuisance in such ordinance, rule or regulation. If the board of county commissioners decides to direct the district attorney as herein provided, it shall enact an ordinance empowering the district attorney to file all necessary civil actions in the name of the county in any court of competent jurisdiction to enforce any such ordinance, rule or regulation of the board having the effect of law.

[1:29:1901; RL 1562; NCL 2043] (NRS A 1971, 944; 1973, 215)



NRS 244.3601 - Dangerous structure or condition posing imminent danger: Determination; notice; securing or summary abatement; costs as special assessment.

1. Notwithstanding the abatement procedures set forth in NRS 244.360 or 244.3605, a board of county commissioners may, by ordinance, provide for a reasonable means to secure or summarily abate a dangerous structure or condition that at least three persons who enforce building codes, housing codes, zoning ordinances or local health regulations, or who are members of a local law enforcement agency or fire department, determine in a signed, written statement to be an imminent danger.

2. Except as otherwise provided in subsection 3, the owner of the property on which the structure or condition is located must be given reasonable written notice that is:

(a) If practicable, hand-delivered or sent prepaid by United States mail to the owner of the property; or

(b) Posted on the property,

before the structure or condition is so secured. The notice must state clearly that the owner of the property may challenge the action to secure or summarily abate the structure or condition and must provide a telephone number and address at which the owner may obtain additional information.

3. If it is determined in the signed, written statement provided pursuant to subsection 1 that the structure or condition is an imminent danger and the result of the imminent danger is likely to occur before the notice and an opportunity to challenge the action can be provided pursuant to subsection 2, then the structure or condition which poses such an imminent danger that presents an immediate hazard may be summarily abated. A structure or condition summarily abated pursuant to this section may only be abated to the extent necessary to remove the imminent danger that presents an immediate hazard. The owner of the structure or condition which is summarily abated must be given written notice of the abatement after its completion. The notice must state clearly that the owner of the property may seek judicial review of the summary abatement and must provide an address and telephone number at which the owner may obtain additional information concerning the summary abatement.

4. The costs of securing or summarily abating the structure or condition may be made a special assessment against the real property on which the structure or condition is located and may be collected pursuant to the provisions set forth in subsection 4 of NRS 244.360.

5. As used in this section:

(a) Dangerous structure or condition has the meaning ascribed to it in subsection 8 of NRS 244.3605.

(b) Imminent danger means the existence of any structure or condition that could reasonably be expected to cause injury or endanger the life, safety, health or property of:

(1) The occupants, if any, of the real property on which the structure or condition is located; or

(2) The general public.

(Added to NRS by 1995, 2536; A 2001, 3100; 2009, 405; 2011, 3121; 2013, 358, 1875)



NRS 244.3603 - Abatement of chronic nuisances: Adoption and contents of ordinance; closure of property by court order; civil penalties; special assessment against property to recover costs of abatement.

1. Each board of county commissioners may, by ordinance, to protect the public health, safety and welfare of the residents of the county, adopt procedures pursuant to which the district attorney may file an action in a court of competent jurisdiction to:

(a) Seek the abatement of a chronic nuisance that is located or occurring within the unincorporated area of the county;

(b) If applicable, seek the closure of the property where the chronic nuisance is located or occurring; and

(c) If applicable, seek penalties against the owner of the property within the unincorporated area of the county and any other appropriate relief.

2. An ordinance adopted pursuant to subsection 1 must:

(a) Contain procedures pursuant to which the owner of the property is:

(1) Sent a notice, by certified mail, return receipt requested, by the sheriff or other person authorized to issue a citation of the existence on the owner s property of nuisance activities and the date by which the owner must abate the condition to prevent the matter from being submitted to the district attorney for legal action.

(2) If the chronic nuisance is not an immediate danger to the public health, safety or welfare and was caused by the criminal activity of a person other than the owner, afforded a minimum of 30 days to abate the chronic nuisance.

(3) Afforded an opportunity for a hearing before a court of competent jurisdiction.

(b) Provide that the date specified in the notice by which the owner must abate the condition is tolled for the period during which the owner requests a hearing and receives a decision.

(c) Provide the manner in which the county will recover money expended to abate the condition on the property if the owner fails to abate the condition.

3. If the court finds that a chronic nuisance exists and action is necessary to avoid serious threat to the public welfare or the safety or health of the occupants of the property, the court may order the county to secure and close the property until the nuisance is abated and may:

(a) Impose a civil penalty:

(1) If the property is nonresidential property, of not more than $750 per day; or

(2) If the property is residential property, of not more than $500 per day,

for each day that the condition was not abated after the date specified in the notice by which the owner was required to abate the condition;

(b) Order the owner to pay the county for the cost incurred by the county in abating the condition; and

(c) Order any other appropriate relief.

4. In addition to any other reasonable means authorized by the court for the recovery of money expended by the county to abate the chronic nuisance and, except as otherwise provided in subsection 5, for the collection of civil penalties imposed pursuant to subsection 3, the board or its designee may make the expense and civil penalties a special assessment against the property upon which the chronic nuisance is located or occurring. The special assessment may be collected pursuant to the provisions set forth in subsection 4 of NRS 244.360.

5. Any civil penalties that have not been collected from the owner of the property may not be made a special assessment against the property pursuant to subsection 4 by the board or its designee unless:

(a) At least 180 days have elapsed after the date specified in the order of the court by which the owner must abate the chronic nuisance or, if the owner appeals that order, the date specified in the order of the appellate court by which the owner must abate the chronic nuisance, whichever is later;

(b) The owner has been billed, served or otherwise notified that the civil penalties are due; and

(c) The amount of the uncollected civil penalties is more than $5,000.

6. If a designee of the board imposes a special assessment pursuant to subsection 4, the designee shall submit a written report to the board at least once each calendar quarter that sets forth, for each property against which such an assessment has been imposed:

(a) The street address or assessor s parcel number of the property;

(b) The name of each owner of record of the property as of the date of the assessment; and

(c) The total amount of the assessment, stating the amount assessed for the expense of abatement and any amount assessed for civil penalties.

7. As used in this section:

(a) A chronic nuisance exists:

(1) When three or more nuisance activities exist or have occurred during any 90-day period on the property.

(2) When a person associated with the property has engaged in three or more nuisance activities during any 90-day period on the property or within 100 feet of the property.

(3) When the property has been the subject of a search warrant based on probable cause of continuous or repeated violations of chapter 459 of NRS.

(4) When a building or place is used for the purpose of unlawfully selling, serving, storing, keeping, manufacturing, using or giving away a controlled substance, immediate precursor or controlled substance analog.

(5) When a building or place was used for the purpose of unlawfully manufacturing a controlled substance, immediate precursor or controlled substance analog and:

(I) The building or place has not been deemed safe for habitation by a governmental entity; or

(II) All materials or substances involving the controlled substance, immediate precursor or controlled substance analog have not been removed from or remediated on the building or place by an entity certified or licensed to do so within 180 days after the building or place is no longer used for the purpose of unlawfully manufacturing a controlled substance, immediate precursor or controlled substance analog.

(b) Commercial real estate has the meaning ascribed to it in NRS 645.8711.

(c) Controlled substance analog has the meaning ascribed to it in NRS 453.043.

(d) Immediate precursor has the meaning ascribed to it in NRS 453.086.

(e) Nuisance activity means:

(1) Criminal activity;

(2) The presence of debris, litter, garbage, rubble, abandoned or junk vehicles or junk appliances;

(3) Violations of building codes, housing codes or any other codes regulating the health or safety of occupants of real property;

(4) Excessive noise and violations of curfew; or

(5) Any other activity, behavior or conduct defined by the board to constitute a public nuisance.

(f) Person associated with the property means:

(1) The owner of the property;

(2) The manager or assistant manager of the property;

(3) The tenant of the property; or

(4) A person who, on the occasion of a nuisance activity, has:

(I) Entered, patronized or visited;

(II) Attempted to enter, patronize or visit; or

(III) Waited to enter, patronize or visit,

the property or a person present on the property.

(g) Residential property means:

(1) Improved real estate that consists of not more than four residential units;

(2) Unimproved real estate for which not more than four residential units may be developed or constructed pursuant to any zoning regulations or any development plan applicable to the real estate; or

(3) A single-family residential unit, including, without limitation, a condominium, townhouse or home within a subdivision, if the unit is sold, leased or otherwise conveyed unit by unit, regardless of whether the unit is part of a larger building or parcel that consists of more than four units.

The term does not include commercial real estate.

(Added to NRS by 1997, 1466; A 2001, 3100; 2007, 3131; 2011, 3122; 2013, 358)



NRS 244.3605 - Abatement of dangerous structures or conditions, rubbish, abandoned or junk vehicles, noxious plant growth and other public nuisances: Adoption and contents of ordinance; civil penalties; special assessment against property to recover costs of abatement.

1. Notwithstanding the provisions of NRS 244.360 and 244.3601, the board of county commissioners of a county may, to abate public nuisances, adopt by ordinance procedures pursuant to which the board or its designee may order an owner of property within the county to:

(a) Repair, safeguard or eliminate a dangerous structure or condition;

(b) Clear debris, rubbish, refuse, litter, garbage, abandoned or junk vehicles or junk appliances which are not subject to the provisions of chapter 459 of NRS;

(c) Clear weeds and noxious plant growth; or

(d) Repair, clear, correct, rectify, safeguard or eliminate any other public nuisance as defined in the ordinance adopted pursuant to this section,

to protect the public health, safety and welfare of the residents of the county.

2. An ordinance adopted pursuant to subsection 1 must:

(a) Contain procedures pursuant to which the owner of the property is:

(1) Sent notice, by certified mail, return receipt requested, of the existence on the owner s property of a public nuisance set forth in subsection 1 and the date by which the owner must abate the public nuisance.

(2) If the public nuisance is not an immediate danger to the public health, safety or welfare and was caused by the criminal activity of a person other than the owner, afforded a minimum of 30 days to abate the public nuisance.

(3) Afforded an opportunity for a hearing before the designee of the board relating to the order of abatement and an appeal of that decision either to the board or to a court of competent jurisdiction, as determined by the ordinance adopted pursuant to subsection 1.

(4) Afforded an opportunity for a hearing before the designee of the board relating to the imposition of civil penalties and an appeal of that decision either to the board or to a court of competent jurisdiction, as determined by the ordinance adopted pursuant to subsection 1.

(b) Provide that the date specified in the notice by which the owner must abate the public nuisance is tolled for the period during which the owner requests a hearing and receives a decision.

(c) Provide the manner in which the county will recover money expended to abate the public nuisance on the property if the owner fails to abate the public nuisance.

(d) Provide for civil penalties for each day that the owner did not abate the public nuisance after the date specified in the notice by which the owner was required to abate the public nuisance.

3. In any county whose population is 700,000 or more, an ordinance adopted pursuant to subsection 1 may authorize the county to request the operator of a tow car to abate a public nuisance by towing abandoned or junk vehicles which are not concealed from ordinary public view by means of inside storage, suitable fencing, opaque covering, trees, shrubbery or other means if the conditions of subsection 4 are satisfied. The operator of a tow car requested to tow a vehicle pursuant to this section must comply with the provisions of NRS 706.445 to 706.453, inclusive.

4. The county may abate the public nuisance on the property and may recover the amount expended by the county for labor and materials used to abate the public nuisance or request abatement by the operator of a tow car pursuant to subsection 3 if:

(a) The owner has not requested a hearing within the time prescribed in the ordinance adopted pursuant to subsection 1 and has failed to abate the public nuisance on the owner s property within the period specified in the notice;

(b) After a hearing in which the owner did not prevail, the owner has not filed an appeal within the time prescribed in the ordinance adopted pursuant to subsection 1 and has failed to abate the public nuisance within the period specified in the order; or

(c) The board or a court of competent jurisdiction has denied the appeal of the owner and the owner has failed to abate the public nuisance within the period specified in the order.

5. In addition to any other reasonable means for recovering money expended by the county to abate the public nuisance and, except as otherwise provided in subsection 6, for collecting civil penalties imposed pursuant to the ordinance adopted pursuant to subsection 1, the board or its designee may make the expense and civil penalties a special assessment against the property upon which the public nuisance is located, and this special assessment may be collected pursuant to the provisions set forth in subsection 4 of NRS 244.360.

6. Any civil penalties that have not been collected from the owner of the property may not be made a special assessment against the property pursuant to subsection 5 by the board or its designee unless:

(a) At least 12 months have elapsed after the date specified in the notice by which the owner must abate the public nuisance or the date specified in the order of the board or court by which the owner must abate the public nuisance, whichever is later;

(b) The owner has been billed, served or otherwise notified that the civil penalties are due; and

(c) The amount of the uncollected civil penalties is more than $5,000.

7. If a designee of the board imposes a special assessment pursuant to subsection 5, the designee shall submit a written report to the board at least once each calendar quarter that sets forth, for each property against which such an assessment has been imposed:

(a) The street address or assessor s parcel number of the property;

(b) The name of each owner of record of the property as of the date of the assessment; and

(c) The total amount of the assessment, stating the amount assessed for the expense of abatement and any amount assessed for civil penalties.

8. As used in this section, dangerous structure or condition means a structure or condition that is a public nuisance which may cause injury to or endanger the health, life, property or safety of the general public or the occupants, if any, of the real property on which the structure or condition is located. The term includes, without limitation, a structure or condition that:

(a) Does not meet the requirements of a code or regulation adopted pursuant to NRS 244.3675 with respect to minimum levels of health or safety; or

(b) Violates an ordinance, rule or regulation regulating health and safety enacted, adopted or passed by the board of county commissioners of a county, the violation of which is designated by the board as a public nuisance in the ordinance, rule or regulation.

(Added to NRS by 1989, 484; A 1997, 676, 1467; 2001, 1732, 3102; 2003, 219; 2009, 406; 2011, 3125; 2013, 361, 1876)



NRS 244.3607 - Recovery by county of costs of relocating tenants resulting from nuisance or other condition: Notice; hearing; appeal.

1. If a board of county commissioners determines that a nuisance or other condition described in NRS 244.3601, 244.3603 or 244.3605 requires the relocation of tenants, the board may arrange for the relocation of the tenants and may, in accordance with subsection 2, recover the cost of such relocation from the person determined by the board to be primarily responsible for creating the nuisance or other condition that required the relocation of the tenants.

2. Before a board of county commissioners recovers from a person the cost of relocating tenants, the board shall:

(a) Send notice, by certified mail, return receipt requested, to the person from whom the board seeks to recover the cost of the relocation, setting forth the date by which the person must remit payment to the county; and

(b) Afford the person from whom the board seeks to recover the cost of the relocation an opportunity for a hearing before the designee of the board and an appeal of that decision to the board.

The date specified in the notice by which the person must remit payment to the county is tolled for the period during which the person requests a hearing and receives a decision.

3. If a person appeals the decision of the designee to the board as described in paragraph (b) of subsection 2 and is aggrieved by the determination of the board, the person may, within 30 days after the making of the determination, appeal to the district court of the county. A judicial review authorized pursuant to this subsection must be limited to whether the determination was arbitrary, capricious or otherwise characterized by an abuse of discretion and must be conducted in accordance with the procedures set forth in chapter 233B of NRS for reviewing a final decision of an agency.

(Added to NRS by 2001, 3099)



NRS 244.361 - Regulation and control of smoke and pollution of air.

1. Except as otherwise provided in subsection 3, the boards of county commissioners of the counties of this state may, by ordinance regularly enacted, regulate, control and prohibit, as a public nuisance, the excessive emission of dense smoke and air pollution caused by excessive soot, cinders, fly ash, dust, noxious acids, fumes and gases within the boundaries of the county.

2. If an ordinance adopted pursuant to subsection 1 involves or affects agricultural operations, any plan or program to carry out that ordinance must allow for customarily accepted agricultural practices to occur on agricultural land. A governmental entity which is considering the adoption of such a plan or program shall consult with the State Department of Agriculture or local conservation districts to determine the customarily accepted agricultural practices that may be affected by the proposed plan or program.

3. An existing compliance schedule, variance order or other enforcement action relating to air pollution by fossil fuel-fired steam generating facilities, with a capacity greater than 1,000 megawatts, may not be enforced until July 1, 1977.

(Added to NRS by 1957, 149; A 1975, 1126; 1993, 519; 1995, 528; 1999, 3620)



NRS 244.363 - Prevention of excessive noise.

Except as otherwise provided in subsection 3 of NRS 40.140 and subsection 6 of NRS 202.450, the boards of county commissioners in their respective counties may, by ordinance regularly enacted, regulate, control and prohibit, as a public nuisance, excessive noise which is injurious to health or which interferes unreasonably with the comfortable enjoyment of life or property within the boundaries of the county.

(Added to NRS by 1971, 944; A 1997, 952; 2007, 3133)



NRS 244.364 - Limited authority to regulate firearms; restrictions concerning registration of certain firearms in county whose population is 700,000 or more.

1. Except as otherwise provided by specific statute, the Legislature reserves for itself such rights and powers as are necessary to regulate the transfer, sale, purchase, possession, ownership, transportation, registration and licensing of firearms and ammunition in Nevada, and no county may infringe upon those rights and powers. As used in this subsection, firearm means any weapon from which a projectile is discharged by means of an explosive, spring, gas, air or other force.

2. A board of county commissioners may proscribe by ordinance or regulation the unsafe discharge of firearms.

3. If a board of county commissioners in a county whose population is 700,000 or more has required by ordinance or regulation adopted before June 13, 1989, the registration of a firearm capable of being concealed, the board of county commissioners shall amend such an ordinance or regulation to require:

(a) A period of at least 60 days of residency in the county before registration of such a firearm is required.

(b) A period of at least 72 hours for the registration of a pistol by a resident of the county upon transfer of title to the pistol to the resident by purchase, gift or any other transfer.

4. Except as otherwise provided in subsection 1, as used in this section:

(a) Firearm means any device designed to be used as a weapon from which a projectile may be expelled through the barrel by the force of any explosion or other form of combustion.

(b) Firearm capable of being concealed includes all firearms having a barrel less than 12 inches in length.

(c) Pistol means a firearm capable of being concealed that is intended to be aimed and fired with one hand.

(Added to NRS by 1989, 652; A 2007, 1289; 2011, 1109)



NRS 244.365 - Prevention of pollution of streams by sawdust; tax levy.

1. The board of county commissioners of any county is authorized and empowered to institute and maintain suits in any court of competent jurisdiction against any persons, firms, associations or corporations depositing sawdust in any river or stream the waters of which run partly or wholly in this state.

2. The boards of county commissioners of any and all counties are authorized and empowered to levy annually such tax as in their discretion may be necessary to carry out the provisions of this section.

[1:135:1887; C 2145; RL 4716; NCL 8246] + [2:135:1887; C 2146; RL 4717; NCL 8247]



NRS 244.3651 - Program to provide financial assistance to persons to connect to public water or sewer system under certain circumstances in county whose population is 100,000 or more but less than 700,000.

1. Except as otherwise provided in this section, if a board of county commissioners of a county whose population is 100,000 or more but less than 700,000 operates a public water or sewer system, the board may:

(a) Establish by ordinance a program to provide financial assistance to persons to connect to the public water or sewer system.

(b) Accept gifts, grants and other sources of money to pay the costs to assist persons to connect to the public water or sewer system.

(c) Issue bonds and other securities, pursuant to NRS 244A.011 to 244A.065, inclusive, to finance a program to provide financial assistance established pursuant to this subsection.

2. An ordinance adopted by a board of county commissioners pursuant to paragraph (a) of subsection 1 must include, without limitation, a finding of the board that the creation of a program to provide financial assistance to persons to connect to a public water or sewer system furthers a legitimate public purpose.

3. If a board of county commissioners establishes a program to provide financial assistance pursuant to subsection 1, the board:

(a) Must establish a plan for the management and protection of the groundwater in the water basin to which the program to provide financial assistance applies. Such a plan must include, without limitation, provisions for the sustainable management of municipal wells that are owned by the county in the water basin.

(b) Except as otherwise provided in subsection 4, may set forth conditions or limitations on any financial assistance provided pursuant to the program.

4. Financial assistance provided pursuant to a program established pursuant to subsection 1:

(a) May be in the form of grants, gifts or loans, or any combination thereof.

(b) May only be used to pay the necessary and actual expenses to:

(1) Disconnect from a private water or sewer system;

(2) Eliminate a private water or sewer system; and

(3) Connect to the public water or sewer system,

including, without limitation, the costs of making a physical connection or disconnection and any connection charge, tap fee, inspection fee or similar fee or charge payable to any person or governmental entity.

(c) If provided in the form of loans that are financed by bonds or other securities issued pursuant to this section, may only be provided to natural persons.

5. A board may not establish a program to provide financial assistance pursuant to subsection 1 unless the board finds that establishing such a program is necessary to provide the public with a safe and reliable water and sewer system.

6. The requirements of NRS 244.3655 do not apply to actions taken by a board of county commissioners pursuant to this section.

7. Nothing in this section shall be so construed as to require:

(a) A board of county commissioners to provide financial assistance to any property owner pursuant to this section; or

(b) A property owner to apply for or accept financial assistance pursuant to a program of financial assistance established pursuant to this program.

8. Bonds or other securities issued to finance a program to provide financial assistance established pursuant to subsection 1 must be payable from and secured by repayments of loans made through the program, other revenues of the program and revenues of the county s public water or sewer system, or any combination thereof, as determined by the board. The bonds or other securities may also be secured by other revenues that the county is authorized to pledge for the payment of bonds or other securities and may, in accordance with the provisions of NRS 350.020, be issued as general obligations of the county.

9. As used in this section:

(a) Private water or sewer system means an on-site:

(1) Domestic well, and any facility or facilities related thereto, that provides potable water; or

(2) Sewage or septic system, and any facility or facilities related thereto, that serves a residential dwelling unit for the disposal, collection, storage or treatment of sewage.

(b) Public water or sewer system means a facility or facilities for the collection, pumping, treatment, storage or conveyance of potable water or sewage and includes, without limitation, mains, conduits, aqueducts, pipes, pipelines, ditches, canals, pumping stations, and all appurtenances, equipment and machinery necessary or useful and convenient for obtaining, storing, transporting or transferring water or sewage.

(Added to NRS by 2009, 1428; A 2011, 656, 1109)



NRS 244.3653 - Program to provide financial assistance to owners of public or private property, to make such property resistant to flood damage, in county whose population is 100,000 or more but less than 700,000.

1. Except as otherwise provided in this section, a board of county commissioners of a county whose population is 100,000 or more but less than 700,000 may:

(a) Establish by ordinance a program to provide financial assistance to owners of public and private property in areas that are likely to be flooded in order to make such property resistant to flood damage.

(b) Accept gifts, grants and other sources of money to pay the costs associated with a program established pursuant to paragraph (a).

(c) Pay costs associated with a program established pursuant to paragraph (a) through the use of:

(1) Revenue and bond proceeds derived from a flood management project, except that no bond proceeds may be used to provide any loans pursuant to the program.

(2) Funds from the infrastructure fund of the county.

(3) Gifts, grants and other sources of money available to the board of county commissioners.

2. An ordinance adopted by a board of county commissioners pursuant to paragraph (a) of subsection 1:

(a) Must include, without limitation, a finding of the board that the creation of a program to provide financial assistance to owners of public and private property in areas that are likely to be flooded is necessary to promote and protect the public health, safety and welfare.

(b) May include a provision that the award of financial assistance is subject to any limitation or condition that the board determines is necessary.

3. Financial assistance provided pursuant to a program established pursuant to subsection 1:

(a) May be in the form of grants or loans, or any combination thereof.

(b) May only be used to pay the actual and necessary costs to make private or public property resistant to flood damage, including, without limitation, flood-proofing the property, erecting barriers, elevating foundations of buildings, structures or improvements, and relocating buildings, structures or improvements to areas that are not likely to be flooded.

(c) May not be awarded:

(1) To protect any building, structure or improvement unless the building, structure or improvement exists or construction has begun on the building, structure or improvement on or before July 1, 2009.

(2) To relocate any building, structure or improvement to property that is also in an area likely to be flooded.

(3) Unless the property owner:

(I) Submits an application for financial assistance on or before June 30, 2019.

(II) Has not received and agrees not to apply for any further financial assistance to make the property resistant to flood damage from a tourism improvement district established pursuant to NRS 271A.070, a tax increment area created pursuant to NRS 278C.155, a redevelopment area established pursuant to NRS 279.426, a program for the rehabilitation of residential neighborhoods established pursuant to NRS 279A.030 or a program for the rehabilitation of abandoned residential properties established pursuant to NRS 279B.030.

(III) Satisfies any conditions adopted by the board of county commissioners.

4. The board of county commissioners may delegate its authority to administer a program of financial assistance established pursuant to this section to a flood management authority.

5. The board of county commissioners or, if the board has delegated its authority to administer a program of financial assistance pursuant to subsection 4, a flood management authority may bring an action against the property owner for the collection of any delinquent payments, charges, fees, interest or penalties related to any loan provided pursuant to a program established pursuant to this section.

6. Nothing in this section shall be so construed as to require:

(a) A board of county commissioners to provide financial assistance to any property owner pursuant to this section; or

(b) A property owner to apply for or accept financial assistance pursuant to a program of financial assistance established pursuant to this program.

7. As used in this section:

(a) Drainage and flood control project has the meaning ascribed to it in NRS 244A.027.

(b) Flood management authority means any entity that is created by cooperative agreement pursuant to chapter 277 of NRS, the functions of which include the acquisition, construction, improvement, operation and maintenance of a flood management project.

(c) Flood management project, or any phrase of similar import, means a project or improvement that is located within or without a county whose population is 100,000 or more but less than 700,000 and is established for the control or management of any flood or storm waters of the county or any flood or storm waters of a stream of which the source is located outside of the county. The term includes, without limitation:

(1) A drainage and flood control project;

(2) A project to construct, repair or restore an ecosystem;

(3) A project to mitigate any adverse effect of flooding or flood management activity or improvement;

(4) A project to conserve any flood or storm waters for any beneficial and useful purpose by spreading, storing, reusing or retaining those waters or causing those waters to percolate into the ground to improve water quality;

(5) A project that alters or diverts or proposes to alter or divert a natural watercourse, including any improvement for the passage of fish;

(6) A park project that is related to a flood management project;

(7) Any landscaping or similar amenity that is constructed:

(I) To increase the usefulness of a flood management project to any community or to provide aesthetic compatibility with any surrounding community; or

(II) To mitigate any adverse effect on the environment relating to a flood management project;

(8) A project to relocate or replace a utility, transmission line, conduit, bridge or similar feature or structure that exacerbates any flooding or is located in an area that is susceptible to flooding;

(9) A project to protect and manage a floodplain;

(10) A project that is designed to improve the quality of any flood or storm waters or the operation of any flood management system, including, without limitation, any monitoring, measurement or assessment of that system; and

(11) Any real property or interest in real property that is acquired to support the carrying out of a flood management project, including, without limitation, any property that may become flooded because of any improvement for flood management, or any combination thereof and any other structure, fixture, equipment or property required for a flood management project.

(Added to NRS by 2009, 1429; A 2011, 1110)



NRS 244.3655 - Requiring users of certain water systems to connect into system provided by public utility or public entity; assessment of costs of connection.

1. If the State Environmental Commission determines that:

(a) A water system which is located in a county and was constructed on or after July 1, 1991, is not satisfactorily serving the needs of its users; and

(b) Water provided by a public utility or a municipality or other public entity is reasonably available to those users,

the board of county commissioners of that county may require all users of the system to connect into the available water system provided by a public utility or a municipality or other public entity, and may assess each lot or parcel served for its proportionate share of the costs associated with connecting into that water system. If the water system is being connected into a public utility, the Public Utilities Commission of Nevada shall determine the amount of the assessments for the purposes of establishing a lien pursuant to NRS 445A.900.

2. As used in this section, water system has the meaning ascribed to it in NRS 445A.850.

(Added to NRS by 1991, 405; A 1997, 1974; 2005, 558)



NRS 244.366 - Water and sewer facilities: Construction; acquisition; operation and maintenance; unlawful acts; penalty.

1. The board of county commissioners of any county whose population is 700,000 or more has the power, outside of the limits of incorporated cities and towns:

(a) To construct, acquire by gift, purchase or the exercise of eminent domain, otherwise acquire, reconstruct, improve, extend, better and repair water and sewer facilities, such as:

(1) A water system, including but not limited to water mains, conduits, aqueducts, pipelines, ditches, canals, pumping stations, and all appurtenances and machinery necessary or useful and convenient for obtaining, transporting or transferring water.

(2) A water treatment plant, including but not limited to reservoirs, storage facilities, and all appurtenances necessary or useful and convenient thereto for the collection, storage and treatment, purification and disposal of water for domestic uses and purposes.

(3) A storm sewer or sanitary sewage collection system, including but not limited to intercepting sewers, outfall sewers, force mains, collecting sewers, storm sewers, combined sanitary and storm sewers, pumping stations, ejector stations, and all other appurtenances necessary, useful or convenient for the collection, transportation and disposal of sewage.

(4) A sewage treatment plant, including but not limited to structures, buildings, machinery, equipment, connections and all appurtenances necessary, useful or convenient for the treatment, purification or disposal of sewage.

(b) To acquire, by gift, purchase or the exercise of the right of eminent domain, lands or rights in land or water rights in connection therewith, including but not limited to easements, rights-of-way, contract rights, leases, franchises, approaches, dams and reservoirs.

(c) To operate and maintain those water facilities, sewer facilities, lands, rights in land and water rights.

(d) To sell, lease, donate for public use and otherwise dispose of those water facilities, sewer facilities, lands, rights in land and water rights.

(e) To prescribe and collect rates, fees, tolls or charges, including but not limited to the levy or assessments of such rates, fees, tolls or charges against governmental units, departments or agencies, including the State of Nevada and political subdivisions thereof, for the services, facilities and commodities furnished by those water facilities and sewer facilities, and to provide methods of collections, and penalties, including but not limited to denial of service, for nonpayment of the rates, fees, tolls or charges.

(f) To provide it is unlawful for any persons, associations and corporations owning, occupying or in any way controlling any building or other structure, any part of which is within 400 feet of any street, alley, court, passageway, other public highway, right-of-way, easement or other alley owned or occupied by the county in which a public sewer is then in existence and use, to construct, otherwise acquire, to cause or permit to be constructed or otherwise acquired, or to use or continue to use any private sewage disposal plant, privy vault, septic tank, cesspool or other private sewage system, upon such terms and conditions as the board of county commissioners may provide.

(g) To provide for the disconnection of plumbing facilities from any of those private sewage facilities and for the discontinuance and elimination of those private sewage facilities.

2. The powers conferred by this section are in addition and supplemental to, and not in substitution for, and the limitations imposed by this section do not affect the powers conferred by, any other law. No part of this section repeals or affects any other law or any part thereof, it being intended that this section provide a separate method of accomplishing its objectives, and not an exclusive one.

3. This section, being necessary to secure and preserve the public health, safety and convenience and welfare, must be liberally construed to effect its purpose.

4. Any person, association or corporation violating any of the provisions of any ordinance adopted pursuant to this section is guilty of a misdemeanor.

(Added to NRS by 1957, 658; A 1967, 734; 1969, 1534; 1979, 513; 1989, 1901; 2011, 1112)



NRS 244.36605 - Delinquent charges for financial assistance or for the provision of certain services related to water; election by county to collect delinquencies on tax roll.

1. In a county whose population is 100,000 or more but less than 700,000, if the county provides financial assistance through a program established pursuant to NRS 244.3651 or 244.3653, the board of county commissioners may elect by ordinance to have delinquent repayments of loans, including, without limitation, charges, fees, interest and penalties, collected on the tax roll, or collected with the property taxes due on mobile or manufactured homes that do not meet the requirements of NRS 361.244, in the same manner, by the same persons, and at the same time as, together with and not separately from, the county s general taxes. If the board makes such an election, the board shall cause:

(a) A description of each lot or parcel of real property or each mobile or manufactured home with respect to which the charges are delinquent on May 1; and

(b) The amount of the delinquent charges,

to be prepared and submitted to the tax receiver of the county, in a form approved by the tax receiver, not later than June 1.

2. In a county whose population is less than 700,000:

(a) The board of county commissioners of a county which provides sewerage, storm drainage or water service, or any combination of those services, may elect by ordinance to have delinquent charges for any or all of those services collected on the tax roll, or collected with the property taxes due on mobile or manufactured homes that do not meet the requirements of NRS 361.244, in the same manner, by the same persons, and at the same time as, together with and not separately from, the county s general taxes. If the board makes such an election, the board shall cause:

(1) A description of each lot or parcel of real property or each mobile or manufactured home with respect to which the charges are delinquent on May 1; and

(2) The amount of the delinquent charges,

to be prepared and submitted to the tax receiver of the county, in a form approved by the tax receiver, no later than June 1.

(b) The powers authorized by this section are alternative to all other powers of the county for the collection of such delinquent charges or repayments.

(c) The real property may be described by reference to maps prepared by and on file in the office of the county assessor or by descriptions used by the county assessor.

(d) The amount of any such delinquent charge or repayment constitutes a lien against the lot or parcel of land or mobile or manufactured home against which the charge has been imposed as of the time when the lien of taxes on the roll or on mobile or manufactured homes attach.

(e) Except as otherwise provided in paragraph (g), the tax receiver of the county shall include the amount of the delinquent charges or repayments on bills for taxes levied against the respective lots and parcels of land or mobile or manufactured homes, as applicable. Thereafter the amount of the delinquent charges or repayments must be collected at the same time and in the same manner and by the same persons as, together with and not separately from, the general taxes for the county.

(f) All laws applicable to the levy, collection and enforcement of general taxes of the county, including, but not limited to, those pertaining to the matters of delinquency, correction, cancellation, refund, redemption and sale, are applicable to delinquent charges or repayments that are collected in the manner authorized by this section.

(g) The tax receiver of the county may issue separate bills for delinquent charges or repayments that are collected in the manner authorized by this section and separate receipts for collection on account of those charges.

(Added to NRS by 1995, 2561; A 2003, 820; 2009, 1431; 2011, 1114)



NRS 244.3661 - Imposition of excise tax on use of water; rate of tax; interest on late payment; facility for treatment of water.

1. Except as otherwise provided in NRS 704.664, a board of county commissioners may, by ordinance, impose an excise tax on the use of water in an amount sufficient to ensure the payment, wholly or in part, of obligations incurred by the county to acquire and construct a new facility for the treatment of water for public or private use, or both. The tax must be imposed on customers of suppliers of water that are capable of using the water treatment services provided by the facility to be financed with the proceeds of the tax.

2. An excise tax imposed pursuant to subsection 1 may be levied at different rates for different classes of customers or to take into account differences in the amount of water used or estimated to be used or the size of the connection.

3. The ordinance imposing the tax must provide the:

(a) Rate or rates of the tax;

(b) Procedure for collection of the tax;

(c) Duration of the tax; and

(d) Rate of interest that will be charged on late payments.

4. Late payments of the tax must bear interest at a rate not exceeding 2 percent per month, or fraction thereof. The tax due is a perpetual lien against the property served by the water on whose use the tax is imposed until the tax and any interest which may accrue thereon are paid. The county shall enforce the lien in the same manner as provided in NRS 361.5648 to 361.730, inclusive, for property taxes.

5. A county may:

(a) Acquire and construct a new facility for the treatment of water for public or private use, or both.

(b) Finance the project by the issuance of general obligation bonds, medium-term obligations or revenue bonds or other securities issued pursuant to chapter 350 of NRS, or by installment-purchase financing pursuant to that chapter.

(c) Enter into an agreement with a public utility which provides that:

(1) Water treatment services provided by the facility will be made available to the public utility; or

(2) The public utility will operate and maintain the facility,

or both. An agreement entered into pursuant to this paragraph may extend beyond the terms of office of the members of the board of county commissioners who voted upon it.

6. A county may pledge any money received from the proceeds of a tax imposed pursuant to this section for the payment of general or special obligations issued for a new facility for the treatment of water for public or private use, or both. Any money pledged by the county pursuant to this subsection may be treated as pledged revenues of the project for the purposes of subsection 3 of NRS 350.020.

7. As used in this section, public utility has the meaning ascribed to it in NRS 704.020 and does not include the persons excluded by NRS 704.021.

(Added to NRS by 1991, 1940; A 1993, 1036; 1995, 832, 1814; 2001, 2316)



NRS 244.3663 - Package plant for sewage treatment: Remedies for unsatisfactory service or violation of conditions; assumption of control by county; assessment for operation and maintenance.

1. If the board of county commissioners determines that:

(a) A package plant for sewage treatment which is located in the county and is exempt from the provisions of NRS 445A.540 to 445A.560, inclusive, is not satisfactorily serving the needs of its users; and

(b) Sewerage provided by a public utility or a municipality or other public entity is reasonably available to those users,

the board may require all users of the plant to connect into the available sewers provided by a public utility or a municipality or other public entity, and may assess each lot or parcel served for its proportionate share of the cost of connecting into those sewers. These assessments are not subject to the jurisdiction of the Public Utilities Commission of Nevada.

2. If the State Department of Conservation and Natural Resources has found that a package plant for sewage treatment which is exempt from the provisions of NRS 445A.540 to 445A.560, inclusive, is violating any of the conditions of NRS 445A.465 to 445A.515, inclusive, and has notified the holder of the permit that the holder must bring the plant into compliance, but the holder of the permit has failed to comply within a reasonable time after the date of the notice, the board of county commissioners of the county in which the plant is located may take the following actions independently of any further action by the State Department of Conservation and Natural Resources:

(a) Give written notice, by certified mail, to the owner of the plant and the owners of the property served by the plant that if the violation is not corrected within 30 days after the date of the notice, the board of county commissioners will seek a court order authorizing it to assume control; and

(b) After the 30-day period has expired, if the plant has not been brought into compliance, apply to the district court for an order authorizing the board to assume control of the plant and assess the property for the continued operation and maintenance of the plant as provided in subsection 4.

3. If the board of county commissioners determines at any time that immediate action is necessary to protect the public health and welfare, it may assume physical control and operation of a package plant for sewage treatment which is located in the county and is exempt from the provisions of NRS 445A.540 to 445A.560, inclusive, without complying with any of the requirements set forth in subsection 2. The board may not maintain control of the plant pursuant to this subsection for a period greater than 30 days unless it obtains an order from the district court authorizing an extension.

4. Each lot and parcel served by a package plant for sewage treatment which is exempt from the provisions of NRS 445A.540 to 445A.560, inclusive, is subject to assessment by the board of county commissioners of the county in which the plant is located for its proportionate share of the cost of continued operation and maintenance of the plant if there is a default or the county assumes control and operation of the plant pursuant to subsection 2 or 3.

(Added to NRS by 1979, 1918; A 1987, 706; 1997, 1974)



NRS 244.3665 - Prohibition of waste of water.

The board of county commissioners may prohibit any waste of water within the unincorporated areas of the county by customers of a public water system. Any ordinance adopted under this section may:

1. Classify the conditions under which specified kinds and amounts of consumption or expenditure of water are wasteful;

2. Provide for reasonable notice to water users in any such area indicating which of such conditions, if any, exist in that area;

3. Allow any person, group of persons, partnership, corporation or other business or governmental entity which:

(a) Furnishes water to persons within such areas of the county for business, manufacturing, agricultural or household use; and

(b) Is not a public utility regulated by the Public Utilities Commission of Nevada,

to reduce or terminate water service to any customer who wastes water, according to reasonable standards adopted by the board; and

4. Provide other appropriate penalties for violation of the ordinance which are based upon the classification adopted under subsection 1.

(Added to NRS by 1977, 790; A 1997, 1975)



NRS 244.367 - Fireworks: Regulation and control.

1. The board of county commissioners shall have power and jurisdiction in their respective counties to pass ordinances prohibiting, restricting, suppressing or otherwise regulating the sale, use, storage and possession of fireworks, and providing penalties for the violation thereof.

2. An ordinance passed pursuant to subsection 1 must provide that any license or permit that may be required for the sale of fireworks must be issued by the licensing authority for:

(a) The county, if the fireworks are sold within the unincorporated areas of the county; or

(b) A city located within the county, if the fireworks are sold within the jurisdiction of that city.

(Added to NRS by 1957, 231; A 1999, 808)



NRS 244.3673 - Investigation of fires and enforcement of regulations of State Fire Marshal by certain counties.

The board of county commissioners of any county whose population is 100,000 or more or which has been converted into a consolidated municipality may provide by ordinance for the investigation of fires in which a death has occurred or which are of a suspicious origin, and for the enforcement of regulations adopted by the State Fire Marshal.

(Added to NRS by 1979, 129; A 1979, 1333; 1987, 2283; 1989, 1902; 1999, 1077; 2001, 1959)



NRS 244.3675 - Regulation of construction, maintenance and safety of buildings, structures and property; adoption of codes and establishment of fees.

Subject to the limitations set forth in NRS 244.368, 278.02315, 278.580, 278.582, 444.340 to 444.430, inclusive, and 477.030, the boards of county commissioners within their respective counties may:

1. Regulate all matters relating to the construction, maintenance and safety of buildings, structures and property within the county.

2. Adopt any building, electrical, housing, plumbing or safety code necessary to carry out the provisions of this section and establish such fees as may be necessary. Except as otherwise provided in NRS 278.580, these fees do not apply to the State of Nevada or the Nevada System of Higher Education.

(Added to NRS by 1973, 707; A 1991, 1167; 1993, 2584; 1999, 1064; 2001, 3103; 2007, 1096, 3099; 2009, 833)



NRS 244.368 - Areas within which city s building code supersedes less stringent provisions of county s building code.

1. In a county whose population is less than 700,000, a city s building code that has rules, regulations and specifications more stringent than the building code of the county within which the city is located supersedes, with respect to the area within the city and within a 1-mile limit outside of the boundaries of the city, any provisions of the county s building code not consistent therewith.

2. In a county whose population is 700,000 or more, a city s building code that has rules, regulations and specifications more stringent than the building code of the county within which the city is located supersedes, with respect to the area within the city, any provisions of the county s building code not consistent therewith.

3. The provisions of this section do not apply to farm or ranch buildings in existence on March 30, 1959.

(Added to NRS by 1959, 499; A 1993, 2584; 2007, 295; 2011, 1115)



NRS 244.3685 - Prescription drugs or medicine at reduced prices.

1. A board of county commissioners may enter into one or more contracts or other agreements to provide the residents of the county with a reduction in the price of a drug or medicine dispensed by a pharmacy pursuant to a prescription. Such contract or other agreement may, without limitation, provide for the participation of the county in a program that provides prescription drugs or medicines at a discounted price.

2. A contract or agreement entered into pursuant to subsection 1 is not subject to any requirement of competitive bidding or other restriction imposed on the procedure for the awarding of contracts.

(Added to NRS by 2007, 355)



NRS 244.369 - Food handlers: Ordinance requiring physical examinations; limitations.

1. Subject to the limitations contained in subsection 2, any board of county commissioners may by ordinance require that any food handler, as defined in NRS 446.030, submit to physical examination as a prerequisite to engaging in or continuing to engage in such occupation.

2. Any ordinance enacted pursuant to the provisions of subsection 1 shall provide that no food handler is required to pay in excess of $5 for any or all required physical examinations in any 2-year period.

(Added to NRS by 1963, 476; A 1973, 1080; 1977, 411)



NRS 244.3691 - Definitions.

As used in NRS 244.3691 to 244.3695, inclusive, unless the context otherwise requires, the words and terms defined in NRS 244.36915 and 244.3692 have the meanings ascribed to them in those sections.

(Added to NRS by 1995, 739; A 2001, 851)



NRS 244.36915 - Graffiti defined.

Graffiti means any unauthorized inscription, word, figure or design that is marked, etched, scratched, drawn or painted on the public or private property, real or personal, of another, which defaces such property.

(Added to NRS by 2001, 849)



NRS 244.3692 - Residential property defined.

Residential property means a parcel of land, including all structures thereon, that is zoned for single-family residential use.

(Added to NRS by 2001, 849)



NRS 244.3693 - Removal or covering of graffiti on real or personal property of county; civil penalty.

1. The board of county commissioners shall remove or cover all evidence that graffiti has been placed on any real or personal property which it owns or otherwise controls within 15 days after it discovers the graffiti or as soon as practicable.

2. The board of county commissioners may bring an action against a person responsible for placing graffiti on the property of the county to recover a civil penalty and damages for the cost of removing or covering the graffiti placed on such property.

(Added to NRS by 1995, 739)



NRS 244.36935 - Removal or covering of graffiti on perimeter of residential property by county.

1. The board of county commissioners may adopt by ordinance procedures pursuant to which officers, employees or other designees of the county may cover or remove graffiti that is:

(a) Placed on the exterior of a fence or wall located on the perimeter of residential property; and

(b) Visible from a public right-of-way.

2. An ordinance adopted pursuant to subsection 1 must provide that:

(a) Officers, employees or other designees of the county shall not cover or remove the graffiti unless:

(1) The owner of the residential property consents to the covering or removal of the graffiti; or

(2) If the board of county commissioners or its designee is unable to contact the owner of the residential property to obtain the owner s consent, the board first provides the owner of the property with written notice that is:

(I) Sent by certified mail, return receipt requested; and

(II) Posted on the residential property on which the graffiti will be covered or from which the graffiti will be removed,

at least 5 days before the officers, employees or other designees of the county cover or remove the graffiti.

(b) The county shall pay the cost of covering or removing the graffiti.

(Added to NRS by 2001, 849)



NRS 244.3694 - Removal or covering of graffiti on nonresidential property by owner or county.

1. The board of county commissioners of a county may adopt by ordinance procedures pursuant to which the board or its designee may order an owner of nonresidential property within the county to cover or remove graffiti that is:

(a) Placed on that nonresidential property; and

(b) Visible from a public right-of-way,

to protect the public health, safety and welfare of the residents of the county and to prevent blight upon the community.

2. An ordinance adopted pursuant to subsection 1 must:

(a) Contain procedures pursuant to which the owner of the property is:

(1) Sent notice, by certified mail, return receipt requested, of the existence on the owner s property of graffiti and the date by which the owner must cover or remove the graffiti; and

(2) Afforded an opportunity for a hearing and an appeal before the board or its designee.

(b) Provide that the date specified in the notice by which the owner must cover or remove the graffiti is tolled for the period during which the owner requests a hearing and receives a decision.

(c) Provide the manner in which the county will recover money expended for labor and materials used to cover or remove the graffiti if the owner fails to cover or remove the graffiti.

3. The board or its designee may direct the county to cover or remove the graffiti and may recover the amount expended by the county for labor and materials used to cover or remove the graffiti if:

(a) The owner has not requested a hearing within the time prescribed in the ordinance adopted pursuant to subsection 1 and has failed to cover or remove the graffiti within the period specified in the notice;

(b) After a hearing in which the owner did not prevail, the owner has not filed an appeal within the time prescribed in the ordinance adopted pursuant to subsection 1 and has failed to cover or remove the graffiti within the period specified in the order; or

(c) The board has denied the appeal of the owner and the owner has failed to cover or remove the graffiti within the period specified in the order.

4. In addition to any other reasonable means of recovering money expended by the county to cover or remove the graffiti, the board may:

(a) Provide that the cost of covering or removing the graffiti is a lien upon the nonresidential property on which the graffiti was covered or from which the graffiti was removed; or

(b) Make the cost of covering or removing the graffiti a special assessment against the nonresidential property on which the graffiti was covered or from which the graffiti was removed.

5. A lien authorized pursuant to paragraph (a) of subsection 4 must be perfected by:

(a) Mailing by certified mail a notice of the lien, separately prepared for each lot affected, addressed to the last known owner of the property at his or her last known address, as determined by the real property assessment roll in the county in which the nonresidential property is located; and

(b) Filing with the county recorder of the county in which the nonresidential property is located, a statement of the amount due and unpaid and describing the property subject to the lien.

6. A special assessment authorized pursuant to paragraph (b) of subsection 4 may be collected at the same time and in the same manner as ordinary county taxes are collected, and is subject to the same penalties and the same procedure and sale in case of delinquency as provided for ordinary county taxes. All laws applicable to the levy, collection and enforcement of county taxes are applicable to such a special assessment.

7. As used in this section, nonresidential property means all real property other than residential property. The term does not include real property owned by a governmental entity.

(Added to NRS by 2001, 849)



NRS 244.3695 - Graffiti reward and abatement fund: Creation; use; administrative assessments; payment of rewards.

1. The board of county commissioners shall create a graffiti reward and abatement fund. The money in the fund must be used to pay a reward to a person who, in response to the offer of a reward, provides information which results in the identification, apprehension and conviction of a person who violates a county ordinance that prohibits graffiti or other defacement of property.

2. When a defendant pleads or is found guilty or guilty but mentally ill of violating a county ordinance that prohibits graffiti or other defacement of property, the court shall include an administrative assessment of $250 for each violation in addition to any other fine or penalty. The money collected must be paid by the clerk of the court to the county treasurer on or before the fifth day of each month for credit to the graffiti reward and abatement fund.

3. If sufficient money is available in the graffiti reward and abatement fund, a county law enforcement agency may offer a reward, not to exceed $1,000, for information leading to the identification, apprehension and conviction of a person who violates a county ordinance that prohibits graffiti or other defacement of property. The reward must be paid out of the graffiti reward and abatement fund upon approval of the board of county commissioners.

(Added to NRS by 1995, 739; A 2007, 1444)



NRS 244.370 - Exhibits of county s products at exposition or fair; permanent exhibits.

1. Whenever the State of Nevada by act of the Legislature shall have decided to make a state exhibit at any exposition, the various counties may, for the purpose of more efficiently representing their resources and products, by order of their respective county commissioners, employ some person or persons to collect county exhibits and forward the same pursuant to instructions from the State Board of Commissioners of the exposition.

2. All collectors acting under authorization of county commissioners shall collect and mark each and every sample in accordance with such instructions from the State Board as may be necessary to secure clearness and uniformity of system in the state exhibit.

3. The county commissioners of each county may order the payment of such expenses as may be incurred in collecting the exhibit out of any available fund.

4. The county commissioners may, for the purpose of illustrating, exhibiting and advertising the resources of their counties, maintain permanent exhibits at suitable places either in this state or elsewhere, but they shall not expend for the maintenance of such permanent exhibit more than $25 in any 1 month. Nothing in this subsection shall be so construed as to conflict in any way with subsections 1, 2 or 3.

[1:34:1903; RL 3937; NCL 7007] + [2:34:1903; RL 3938; NCL 7008] + [3:34:1903; RL 3939; NCL 7009] + [4:34:1903; RL 3940; NCL 7010]



NRS 244.375 - Tax for exhibits at expositions.

1. After March 20, 1911, the county commissioners of the various counties are empowered to levy a special tax for the purpose of displaying the products of the county at expositions.

2. The county commissioners are authorized to use their discretion in the levying of the tax to cover the legitimate expenses incurred in the display of any products at an exposition; but in no case shall such tax levy exceed 4 cents on each $100 in any 1 year.

[1:123:1911; RL 3935; NCL 7005] + [2:123:1911; RL 3936; NCL 7006]



NRS 244.377 - Tax levy; payment of proceeds to and use by nonprofit organization; exemption from limitation.

1. The board of county commissioners of any county may include in the annual budget of the county items to cover the expense of maintaining a county museum, art center or historical society.

2. The expenditures so budgeted may be met by including them in the annual tax levy of the county, but in no case may the tax levy for such purposes in any 1 year exceed 5 cents on each $100 of the assessed valuation of the property of that county.

3. The proceeds of the tax levy may be paid under contract to a nonprofit historical society, nonprofit museum board or other nonprofit board, committee or organization for their use in paying salaries of museum or art center personnel, in building and maintaining exhibits, in purchasing cabinets, in displaying items and in conducting activities related to a museum or art center, but in no case may such an organization or board make capital improvements without the express approval of the board of county commissioners.

4. The proceeds of the tax levied pursuant to this section are exempt from the limitation imposed by NRS 354.59811 and may be excluded in determining the allowed revenue from taxes ad valorem for the county.

(Added to NRS by 1969, 166; A 1975, 140; 2003, 480)



NRS 244.378 - Sale, trade or exchange of duplicate or unwanted items.

Except as otherwise provided by county ordinance, the director of the department designated to operate a county museum, art center or historical society may sell, trade or exchange duplicate or unwanted museum items with any other museum, nonprofit organization or educational institution.

(Added to NRS by 1989, 1055)



NRS 244.380 - Tax levy; contracts for promotion of county.

1. Annually, the boards of county commissioners of the several counties may include in their respective county budgets items to cover the expense of exploiting, promoting and publishing to homeseekers and the public at large, by any means in their judgment calculated to accomplish this purpose, the agricultural, mining and other resources, progress and advantages of their respective counties.

2. Such expenditures as may by the board of county commissioners be decided upon shall be met by including them in the annual tax levy of and for that county; provided:

(a) That the tax levy shall not in any 1 year exceed 3 cents on each $100 of the assessed valuation of the property in that county.

(b) That in counties having a population of 100,000 or more, the county commissioners of those counties may levy a tax of 2 cents on each $100 of the assessed valuation of property in that county.

(c) That pending the accumulation and setting aside of the fund for the purposes authorized by this section, the boards of county commissioners are authorized and empowered to pledge their respective counties for those purposes to an amount not exceeding the sum to be raised as in this section provided, and to be paid out of the fund raised and set aside therefor as herein authorized.

3. The boards of county commissioners may enter into contracts with any person, group, corporation, agency or commission to carry out the purposes of this section and are authorized to pay over to any such person, group, corporation, agency or commission, pursuant to such contracts, any moneys derived from the tax levy provided for in subsection 2.

[1:181:1937; 1931 NCL 1929.21] + [2:181:1937; 1931 NCL 1929.22] (NRS A 1959, 772; 1979, 514)



NRS 244.382 - Legislative findings.

The Legislature finds that:

1. Many of the less populous counties of the State have experienced shortages of physicians, surgeons, anesthetists, dentists, other medical professionals and physician assistants.

2. Some of the more populous counties of the State have also experienced shortages of physicians, surgeons, anesthetists, dentists, other medical professionals and physician assistants in their rural communities.

3. By granting county scholarships to students in such medical professions who will agree to return to the less populous counties or the rural communities of the more populous counties for residence and practice, these counties can alleviate the shortages to a degree and thereby provide their people with needed health services.

(Added to NRS by 1973, 632; A 1995, 104; 2001, 779)



NRS 244.3821 - Establishment of medical scholarship program; appropriation of money; acceptance of contributions.

1. In addition to the powers elsewhere conferred upon all counties, except as otherwise provided in subsection 2, any county may establish a medical scholarship program to induce students in the medical professions to return to the county for practice.

2. Any county whose population is 100,000 or more may only establish a medical scholarship program to induce students in the medical professions to return to the less populous rural communities of the county for practice.

3. Students in the medical professions for the purposes of NRS 244.382 to 244.3823, inclusive, include persons studying to be physician assistants licensed pursuant to chapter 630 or 633 of NRS.

4. The board of county commissioners of a county that has established a medical scholarship program may appropriate money from the general fund of the county for medical scholarship funds and may accept private contributions to augment the scholarship funds.

(Added to NRS by 1973, 632; A 1979, 515; 1995, 104; 2001, 779; 2007, 1852)



NRS 244.3822 - Prerequisites to grant of scholarship.

1. If a medical scholarship fund is created, the board of county commissioners may grant individual scholarships but shall first require each recipient to:

(a) Show the recipient s financial need for the scholarship.

(b) Execute a written agreement that, after completing his or her studies and achieving professional certification, the recipient will, except as otherwise provided in subsection 2, return to the county and practice the profession for a number of years to be specified by the board, not fewer than the number of years during which he or she received the county s assistance for his or her education.

2. If a recipient of a scholarship executes a written agreement with a county pursuant to subsection 2 of NRS 244.3821, the recipient shall return to a less populous rural community of that county and practice the profession for a number of years to be specified by the board, not fewer than the number of years during which he or she received the county s assistance for his or her education.

(Added to NRS by 1973, 632; A 1995, 105)



NRS 244.3823 - Criteria for selection of recipients.

In awarding individual medical scholarships, the board of county commissioners may:

1. Require applicants to obtain a prior review of their qualifications and approval thereof by the board of hospital trustees of the public hospital in the county or of a designated public hospital.

2. Give preference to applicants whose residence and personal ties in the local community indicate the likelihood of a return to permanent residency and practice in the community.

3. Determine the amount and duration of payments and other matters involved in scholarship grants.

4. Contract with the recipient concerning the terms of any repayment of moneys awarded.

(Added to NRS by 1973, 633)



NRS 244.386 - Preservation of endangered species or subspecies in county whose population is 700,000 or more: General powers; fee for construction or grading of land in unincorporated areas; creation of enterprise fund.

1. In a county whose population is 700,000 or more and in which exists a species or subspecies that has been declared endangered or threatened pursuant to the federal Endangered Species Act of 1973, as amended, the board of county commissioners may by ordinance establish, control, manage and operate or provide money for the establishment, control, management and operation of an area or zone for the preservation of species or subspecies. In addition, the board, in cooperation with the responsible local, state and federal agencies, may encourage in any other manner the preservation of those species or subspecies or any species or subspecies in the county which have been determined by the board of county commissioners, to be likely to have a significant impact upon the economy and lifestyles of the residents of the county if listed as endangered or threatened, including the expenditure for this purpose of money collected pursuant to subsection 2 or NRS 268.4413 or the participation in an agreement made pursuant to NRS 503.589. The board may purchase, sell, exchange or lease real property, personal property, water rights, grazing permits and other interests in such property for this purpose, pursuant to such reasonable regulations as the board may establish. If any such property, rights or other interests are purchased from a nonprofit organization, the board of county commissioners may reimburse the organization for its cost of acquisition, not to exceed its appraised value, and any interest, carrying costs, direct expenses and reasonable overhead charges.

2. The board of county commissioners may, by ordinance, impose a reasonable fee of not more than $550 per acre on the construction of a structure or the grading of land in the unincorporated areas of the county for the expense of carrying out the provisions of subsection 1. The fee must be collected at the same time and in the same manner as the fee for the issuance of a building permit collected pursuant to NRS 278.580.

3. If a fee is imposed pursuant to subsection 2 or NRS 268.4413, the board of county commissioners shall create an enterprise fund exclusively for fees collected pursuant to subsection 2 and NRS 268.4413. Any interest or other income earned on the money in the fund, after deducting any applicable charges, must be credited to the fund. The money in the fund may only be used to pay the actual direct costs of the program or programs established pursuant to subsection 1.

(Added to NRS by 1991, 289; A 1995, 124; 1997, 1198; 2011, 1115; 2013, 779)



NRS 244.387 - Removal of wild horses from private property.

1. If a wild horse or horses stray onto land which is privately owned, an owner of the land may:

(a) Inform the appropriate federal authority; and

(b) Request the authority to remove the wild horse or horses from the land,

in the manner and form required by the Wild Free-Roaming Horses and Burros Act, 16 U.S.C. 1331 et seq., and the regulations adopted pursuant thereto.

2. If the appropriate federal authority fails to remove the wild horse or horses from the land within a reasonable amount of time after receiving a request pursuant to subsection 1, the landowner may:

(a) Notify the board of county commissioners in the county in which the land is located of the failure; and

(b) Request the county to institute an action in federal court on his or her behalf requesting a writ of mandamus ordering the appropriate federal authority to remove the wild horse or horses from the land.

3. Upon receiving a notification and request pursuant to subsection 2, the county may institute an action in a federal court of competent jurisdiction on behalf of the landowner requesting the court to issue a writ of mandamus directing the appropriate federal authority who was notified pursuant to subsection 1 to remove the wild horse or horses from the land. The county shall:

(a) Determine whether it will institute such an action; and

(b) Notify the landowner of its determination,

as soon as practicable after receiving the request.

4. A motion filed pursuant to subsection 3 must include a request that the court authorize the county, the State Department of Agriculture or a representative of the county or the State Department of Agriculture to remove the wild horse or horses from the land if the appropriate federal authority is unable or unwilling to do so.

5. As used in this section appropriate federal authority means a federal agency or officer who is charged with the duties of:

(a) Receiving notices from landowners requesting the removal of wild horses from land which is privately owned; and

(b) Arranging to have wild horses removed from land which is privately owned,

pursuant to the Wild Free-Roaming Horses and Burros Act, 16 U.S.C. 1331 et seq., or regulations adopted pursuant thereto.

(Added to NRS by 1999, 984)



NRS 244.388 - Establishment, use and operation of wetlands mitigation bank.

1. The board of county commissioners of a county may by ordinance establish, use and operate a wetlands mitigation bank in accordance with the guidelines set forth in Federal Guidance for the Establishment, Use and Operation of Mitigation Banks, as issued by the United States Army Corps of Engineers, Environmental Protection Agency, National Resources Conservation Service, Fish and Wildlife Service and National Marine Fisheries Service in 60 Federal Register 58,605 on November 28, 1995.

2. A board of county commissioners that establishes a mitigation bank pursuant to subsection 1 may enter into a cooperative agreement with a public agency or nonprofit organization for the operation of the mitigation bank.

3. As used in this section:

(a) Hydric soil means soil that, in its undrained condition, is saturated, flooded or ponded long enough during a growing season to develop an anaerobic condition that supports the growth and regeneration of hydrophytic vegetation.

(b) Hydrophytic vegetation means a plant growing in:

(1) Water; or

(2) A substrate that is at least periodically deficient in oxygen during a growing season as a result of excessive water content.

(c) Mitigation bank means a system in which the creation, enhancement, restoration or preservation of wetlands is recognized by a regulatory agency as generating compensatory credits allowing the future development of other wetland sites.

(d) Public agency has the meaning ascribed to it in NRS 277.100.

(e) Wetland means land that:

(1) Has a predominance of hydric soil;

(2) Is inundated or saturated by surface water or groundwater at a frequency and duration sufficient to support a prevalence of hydrophytic vegetation typically adapted for life in saturated soil conditions; and

(3) Under normal circumstances does support a prevalence of hydrophytic vegetation typically adapted for life in saturated soil conditions.

(Added to NRS by 1999, 159)



NRS 244.401 - Creation of office by ordinance; appointment and duties of coordinator; creation of office by two or more counties.

1. The board of county commissioners of any county may create by ordinance the office of coordinator of services for veterans. If such an office is created, the board shall appoint a qualified veteran to hold the office and the board shall establish the coordinator s compensation.

2. The coordinator of services for veterans shall:

(a) Assist a veteran or the veteran s spouse or dependent, if the person requesting assistance is a resident of the county, in preparing, submitting and pursuing any claim that the person has against the United States, or any state, to establish the person s right to any privilege, preference, care or compensation to which he or she believes that he or she is entitled;

(b) Aid, assist and cooperate with the Director and Deputy Director of the Department of Veterans Services and with the Nevada Veterans Services Commission;

(c) Disseminate information relating to veterans benefits in cooperation with the Director and Deputy Director of the Department of Veterans Services; and

(d) Perform such other services related to assisting a veteran, or the veteran s spouse or dependent, as requested by the board of county commissioners.

3. Two or more counties jointly may create one office of coordinator of services for veterans to serve those counties.

(Added to NRS by 1997, 1318; A 1997, 2592; 1999, 577, 2478)



NRS 244.406 - Financial support of office.

1. Except as otherwise provided in this section, the office of coordinator of services for veterans must be supported from money in the county general fund and from any gifts or grants received by the county for the support of the office.

2. The board of county commissioners of a county that creates the office of coordinator of services for veterans is authorized to accept funds from the Director of the Department of Veterans Services pursuant to subsection 8 of NRS 417.090 for the support of the office.

3. The board of county commissioners of a county that creates the office of coordinator of services for veterans may enter into an agreement with the Division of Public and Behavioral Health of the Department of Health and Human Services for the purpose of obtaining federal matching funds to contribute to the salaries and expenses of the office of coordinator of services for veterans for its activities which are reasonably related to the programs of the Division of Public and Behavioral Health and which benefit or result in cost avoidance for the Division.

(Added to NRS by 1997, 1319; A 1997, 2592; 1999, 2479; 2013, 1619, 2508)



NRS 244.412 - Committee defined.

As used in NRS 244.412 to 244.418, inclusive, unless the context otherwise requires, committee means an advisory committee on aircraft noise established pursuant to NRS 244.414.

(Added to NRS by 2001, 1721)



NRS 244.414 - Advisory committee on aircraft noise: Establishment in county whose population is 700,000 or more; members; terms; vacancies; chair; compensation; meetings.

1. The board of county commissioners of each county whose population is 700,000 or more may establish by ordinance an advisory committee on aircraft noise.

2. If a board of county commissioners establishes a committee, the board shall appoint to the committee 11 members as follows:

(a) Four members who live in neighborhoods affected by aircraft noise;

(b) One member who lives in a neighborhood that is adjacent to an airport;

(c) One member who represents commercial operators of helicopters;

(d) One member who represents general aviation;

(e) One member who represents the division of Air Traffic Services of the Federal Aviation Administration;

(f) One member who represents a business that is affected by aircraft noise or is adjacent to an airport;

(g) One member who represents the department of aviation of the county; and

(h) One member who represents the board of county commissioners of the county.

3. The members of the committee shall serve terms of 2 years. Members may be reappointed for additional terms of 2 years in the same manner as the original appointments. Any vacancy occurring in the membership of the committee must be filled in the same manner as the original appointment.

4. The board of county commissioners shall appoint one of the members as chair of the committee, who shall serve as chair for a term of 1 year. If a vacancy occurs in the position of chair, the vacancy must be filled in the same manner as the original selection for the remainder of the unexpired term.

5. The members of the committee serve without compensation.

6. The committee shall:

(a) Meet upon the call of the chair; and

(b) Comply with the provisions of chapter 241 of NRS.

(Added to NRS by 2001, 1721; A 2011, 1116)



NRS 244.416 - Advisory committee on aircraft noise: Powers.

1. Except as otherwise provided in subsection 2, the committee may:

(a) Examine and assess laws and any other information related to problems of aircraft noise in the county, including, without limitation, existing and proposed flight paths for aircraft;

(b) Promote increased communication regarding aircraft noise among relevant public entities and between those entities and the general public; and

(c) With due regard for the safety and efficiency of the aviation industry, advise and consult with the Federal Aviation Administration, the board of county commissioners and all other relevant federal, state and local governmental agencies, bodies and officials regarding new and existing programs and approaches for abating aircraft noise.

2. The provisions of this section do not authorize the committee to take any action with respect to any aircraft that is operated:

(a) In commercial aviation pursuant to 14 C.F.R. Part 121 or 14 C.F.R. Part 135, or both;

(b) As an air ambulance, as that term is defined in NRS 450B.030; or

(c) By or in cooperation with a law enforcement agency.

(Added to NRS by 2001, 1722)



NRS 244.418 - Establishment of toll-free telephone number in county whose population is 700,000 or more to report alleged violations of rules or regulations pertaining to aircraft noise; maintenance of record of complaints.

1. Except as otherwise provided in subsection 2, the board of county commissioners of each county whose population is 700,000 or more shall enact and enforce ordinances requiring the county airport to:

(a) Establish a toll-free telephone number for persons to report information regarding alleged violations of rules or regulations pertaining to aircraft noise, including, without limitation, deviations from established flight paths; and

(b) Compile and maintain a record of each complaint that alleges a violation of a rule or regulation pertaining to aircraft noise.

2. An ordinance enacted pursuant to this section must not apply to any aircraft that is operated:

(a) As an air ambulance, as that term is defined in NRS 450B.030; or

(b) By or in cooperation with a law enforcement agency.

(Added to NRS by 2001, 1722; A 2011, 1116)



NRS 244.421 - Definitions.

As used in NRS 244.421 to 244.429, inclusive, unless the context otherwise requires, the words and terms defined in NRS 244.423 to 244.427, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2001, 1151; A 2011, 791)



NRS 244.423 - Necessary services defined.

Necessary services means:

1. Food and access to overnight shelter.

2. Counseling to address immediate emotional crises or problems.

3. Outreach services to locate and assist runaway or homeless youths.

4. Screening for basic health needs and referrals to public and private agencies for health care.

5. Referrals to assistance and services offered by public and private agencies.

6. Long-term planning, placement and follow-up services.

(Added to NRS by 2001, 1151)



NRS 244.424 - Runaway or homeless youth defined.

Runaway or homeless youth means a youth who:

1. Is under 18 years of age; and

2. Lives in a situation described in 42 U.S.C. 11434a(2)(B)(ii)-(iii) with or without the consent or knowledge of his or her parent, guardian or custodian.

(Added to NRS by 2001, 1151; A 2007, 246)



NRS 244.426 - Youth defined.

Youth means a child who is:

1. Twelve years of age or older;

2. Unemancipated; and

3. Mentally competent.

(Added to NRS by 2001, 1152)



NRS 244.427 - Youth shelter defined.

Youth shelter means an entity which is not operated for profit and which provides, at a minimum, necessary services to runaway or homeless youths who qualify for such services.

(Added to NRS by 2001, 1152)



NRS 244.429 - Immunity from civil liability.

A youth shelter and its director, employees, agents or volunteers are immune from civil liability based upon any act or failure to act while admitting, releasing or caring for a runaway or homeless youth, unless the act or failure to act was the result of the gross negligence or intentional or reckless misconduct of the youth shelter or its director, employees, agents or volunteers.

(Added to NRS by 2001, 1153; A 2011, 791)






Chapter 244A - Counties: Financing of Public Improvements

NRS 244A.011 - Short title.

NRS 244A.011 to 244A.065, inclusive, may be cited as the County Bond Law.

(Added to NRS by 1965, 636; A 1999, 836; 2003, 2929; 2003, 20th Special Session, 295; 2007, 1294; 2009, 2736; 2011, 658)



NRS 244A.013 - Definitions.

Except where the context otherwise requires, the definitions in NRS 244A.015 to 244A.056, inclusive, govern the construction hereof.

(Added to NRS by 1965, 636; A 1991, 1724; 1993, 48; 1999, 836; 2003, 2930; 2003, 20th Special Session, 295; 2005, 183; 2009, 2736)



NRS 244A.015 - Acquisition and acquire defined.

Acquisition or acquire means the opening, laying out, establishment, purchase, construction, securing, installation, reconstruction, lease, gift, grant from the United States of America, any agency, instrumentality or corporation thereof, any public body or any person, endowment, bequest, devise, condemnation, transfer, assignment, option to purchase, other contract, or other acquirement (or any combination thereof) of any project, or an interest therein, herein authorized.

(Added to NRS by 1965, 636)



NRS 244A.017 - Board defined.

Board means the board of county commissioners and includes the Board of Supervisors of Carson City.

(Added to NRS by 1965, 637; A 1969, 323)



NRS 244A.019 - Building project defined.

Building project means any public building or complex of buildings to accommodate or house lawful county activities, including, without limitation, courts, records, county personnel, administrative offices, welfare facilities, hospital facilities, detention home facilities, jail facilities, facilities for the detention of children or other juvenile home facilities, library facilities, museum facilities, theater facilities, art galleries, picture galleries, auditorium facilities, exposition facilities, athletic facilities, supplies, vehicles, road maintenance equipment and other county equipment, or any combination thereof, structures, fixtures and furniture therefor, and all appurtenances and incidentals necessary, useful or desirable for any such facilities, including, without limitation, all types of property therefor.

(Added to NRS by 1965, 637; A 2003, 1130)



NRS 244A.021 - Condemnation and condemn defined.

Condemnation or condemn means the acquisition by the exercise of the power of eminent domain of property for any project, or an interest therein, herein authorized. A county may exercise in the State the power of eminent domain and in the manner provided by law for the condemnation of private property for public use, may take any property necessary to carry out any of the objects or purposes hereof, and may condemn any existing works or facilities in the county now or hereafter used. The power of eminent domain vested in the board shall include the power to condemn, in the name of the county, either the fee simple or any lesser estate or interest in any real property which the board by resolution shall determine is necessary for carrying out the purposes hereof. Such resolution shall be prima facie evidence that the taking of the fee simple or easement, as the case may be, is necessary.

(Added to NRS by 1965, 637)



NRS 244A.023 - Cost of the project defined.

Cost of the project, or words of similar import, means all or any part designated by the board of the cost of any project, or interest therein, being acquired, which cost, at the option of the board may include all or any part of the incidental costs pertaining to the project, including, without limitation:

1. Preliminary expenses advanced by the county from funds available for use therefor in the making of surveys, preliminary plans, estimates of costs and other preliminaries;

2. The costs of appraising, printing, contracting for the services of engineers, architects, financial consultants, attorneys at law, clerical help, other agents or employees;

3. The costs of making, publishing, posting, mailing and otherwise giving any notice in connection with the project, the taking of options, the issuance of bonds and other securities, the capitalization with bond proceeds of any sale discount and of interest on the bonds for any period not exceeding 1 year and the filing or recordation of instruments; and

4. All other expenses necessary or desirable and appertaining to any project, as estimated or otherwise ascertained by the board.

(Added to NRS by 1965, 637)



NRS 244A.025 - County defined.

County means any county in this State. For the purposes of NRS 244A.011 to 244A.065, inclusive, Carson City is considered as a county.

(Added to NRS by 1965, 637; A 1969, 323; 2009, 2737)



NRS 244A.027 - Drainage and flood control project defined.

Drainage and flood control project means any natural and artificial water facilities for the collection, transportation, impoundment and disposal of rainfall, storm, flood or surface drainage waters, including, without limitation, ditches, lakes, reservoirs, revetments, levees, dikes, walls, embankments, bridges, sewers, culverts, inlets, connections, laterals, collection lines, outfalls, outfall sewers, trunk sewers, intercepting sewers, transmission lines, conduits, syphons, sluices, flumes, canals, ditches, natural and artificial watercourses, ponds, dams, retarding basins, and other water diversion and storage facilities, pumping stations, stream gauges, rain gauges, meters, flood warning service and appurtenant telephone, telegraph, radio and television service, engines, valves, pumps, apparatus, fixtures, structures and buildings, or any combination thereof, and all appurtenances and incidentals necessary, useful or desirable for any such facilities, including, without limitation, all types of property therefor. The term includes a flood management project.

(Added to NRS by 1965, 638; A 2009, 2737)



NRS 244A.029 - Equipment and equip defined.

Equipment or equip means the furnishing of all necessary or desirable, related or appurtenant, facilities, or any combination thereof, appertaining to any project, or interest therein, herein authorized.

(Added to NRS by 1965, 638)



NRS 244A.0293 - Flood management authority defined.

Flood management authority means any entity that is created by cooperative agreement pursuant to chapter 277 of NRS, the functions of which include the acquisition, construction, improvement, operation and maintenance of a flood management project.

(Added to NRS by 2009, 2736)



NRS 244A.0297 - Flood management project defined.

Flood management project or any phrase of similar import, means a project or improvement that is located within or without a county whose population is 100,000 or more but less than 700,000 and is established for the control or management of any flood or storm waters of the county or any flood or storm waters of a stream of which the source is located outside of the county. The term includes, without limitation:

1. A drainage and flood control project;

2. A project to construct, repair or restore an ecosystem;

3. A project to mitigate any adverse effect of flooding or flood management activity or improvement;

4. A project to conserve any flood or storm waters for any beneficial and useful purpose by spreading, storing, reusing or retaining those waters or causing those waters to percolate into the ground to improve water quality;

5. A project that alters or diverts or proposes to alter or divert a natural watercourse, including any improvement for the passage of fish;

6. A park project that is related to a flood management project;

7. Any landscaping or similar amenity that is constructed:

(a) To increase the usefulness of a flood management project to any community or to provide aesthetic compatibility with any surrounding community; or

(b) To mitigate any adverse effect on the environment relating to a flood management project;

8. A project to relocate or replace a utility, transmission line, conduit, bridge or similar feature or structure that exacerbates any flooding or is located in an area that is susceptible to flooding;

9. A project to protect and manage a floodplain;

10. A project that is designed to improve the quality of any flood or storm waters or the operation of any flood management system, including, without limitation, any monitoring, measurement or assessment of that system; and

11. Any real property or interest in real property that is acquired to support the carrying out of a flood management project, including, without limitation, any property that may become flooded because of any improvement for flood management,

or any combination thereof and any other structure, fixture, equipment or property required for a flood management project.

(Added to NRS by 2009, 2736; A 2011, 1117)



NRS 244A.031 - Hereby, herein, hereinabove, hereinafter, hereinbefore, hereof, hereto and hereunder defined.

Hereby, herein, hereinabove, hereinafter, hereinbefore, hereof, hereto and hereunder refer to the County Bond Law and not solely to the particular portion thereof in which such word is used.

(Added to NRS by 1965, 638)



NRS 244A.033 - Improvement and improve defined.

Improvement or improve means the extension, widening, lengthening, betterment, alteration, reconstruction, repair or other improvement, or any combination thereof, of any project, or an interest therein, herein authorized.

(Added to NRS by 1965, 638)



NRS 244A.034 - Infrastructure project defined.

Infrastructure project means:

1. A capital improvement for fire protection, a library, a building, a park or police protection that a municipality is authorized to improve, acquire or equip pursuant to a law other than the County Bond Law; or

2. For a water authority, wastewater authority, flood management authority or any municipality whose governing body is composed of only the members of the board, a capital improvement for:

(a) A water system;

(b) A water reclamation system;

(c) A flood management project; or

(d) A sanitary sewer,

that the municipality is authorized to improve, acquire or equip pursuant to a law other than the County Bond Law.

(Added to NRS by 1999, 834; A 2005, 183; 2009, 2737)



NRS 244A.0343 - Lending project defined.

Lending project means:

1. In a county whose population is 100,000 or more but less than 700,000, the acquisition of municipal securities issued by a water authority located wholly or partially within the county acquiring the municipal securities for one or more infrastructure projects which consist of capital improvements for a water system or for the refunding of municipal securities issued on or after October 1, 1999, for one or more infrastructure projects which consist of capital improvements for a water system or any combination thereof.

2. In all other counties, the acquisition of municipal securities issued by a municipality located wholly or partially within the county acquiring the municipal securities for one or more infrastructure projects or for the refunding of municipal securities previously acquired as part of a lending project by a county for one or more infrastructure projects or any combination thereof.

(Added to NRS by 1999, 834; A 2011, 1397)



NRS 244A.0344 - Minor league baseball stadium project defined.

Minor league baseball stadium project means a baseball stadium which can be used for the home games of an AA or AAA minor league professional baseball team and for other purposes, including structures, buildings and other improvements and equipment therefor, parking facilities, and all other appurtenances necessary, useful or desirable for a minor league baseball stadium, including, without limitation, all types of property therefor.

(Added to NRS by 2003, 2929)



NRS 244A.0345 - Municipal securities defined.

Municipal securities means notes, warrants, interim debentures, bonds and temporary bonds issued by a municipality pursuant to a law other than the County Bond Law which are:

1. General obligations payable from ad valorem taxes that are approved by the voters of the municipality issued for a capital improvement of a library or park;

2. General obligations payable from ad valorem taxes that are approved by the voters of the municipality or are approved pursuant to subsection 3 of NRS 350.020 issued for a capital improvement of an infrastructure project other than a library or park;

3. Revenue obligations of a water authority that are payable from revenues of:

(a) The water system of the water authority;

(b) One or more of the municipalities that are members of the water authority; or

(c) Any combination of the entities described in paragraphs (a) and (b);

4. Revenue obligations of a wastewater authority that are payable from revenues of:

(a) The water reclamation system of the wastewater authority;

(b) One or more of the municipalities that are members of the wastewater authority; or

(c) Any combination of the entities described in paragraphs (a) and (b); or

5. Revenue obligations of a flood management authority that are payable from the revenues of:

(a) A flood management project of the flood management authority;

(b) One or more of the municipalities that are members of the flood management authority; or

(c) Any combination of the entities described in paragraphs (a) and (b).

(Added to NRS by 1999, 835; A 2005, 183; 2009, 2737)



NRS 244A.0347 - Municipality defined.

Municipality means any city, town, school district, library district, consolidated library district, fire protection district, district for a fire department, park district, general improvement district organized pursuant to chapter 318 of NRS, wastewater authority, flood management authority, water district organized pursuant to a special act or water authority organized as a political subdivision created by cooperative agreement.

(Added to NRS by 1999, 835; A 2003, 821; 2005, 184; 2009, 2738)



NRS 244A.035 - Offstreet parking project defined.

Offstreet parking project means parking facilities for the parking of motor vehicles off the public streets, including, without limitation, graded, regraded, graveled, oiled, surfaced, macadamized, paved, curbed, guttered, drained and sidewalked sites therefor, driveways, ramps, structures, buildings, elevators and traffic control equipment, or any combination thereof, and all appurtenances and incidentals necessary, useful or desirable for any such facilities, including, without limitation, all types of property therefor.

(Added to NRS by 1965, 638)



NRS 244A.037 - Overpass project defined.

Overpass project means any bridge, viaduct or other structure or facilities for the transportation of pedestrians, motor and other vehicles, and utility lines, over any street, stream, railroad tracks, and any other way or place, including, without limitation, approaches, ramps, structures, crosswalks, sidewalks, driveways, culverts, drains, sewers, manholes, inlets, outlets, retaining walls, artificial lights, pumping equipment and ventilating equipment, or any combination thereof, and all appurtenances and incidentals necessary, useful or desirable for any such facilities, including, without limitation, all types of property therefor.

(Added to NRS by 1965, 638)



NRS 244A.039 - Park project defined.

Park project means real property, facilities and equipment for parks, including, without limitation, graded, regraded, graveled, surfaced, drained, cultivated and otherwise improved sites therefor, greenhouses, bandstand and orchestra facilities, auditoriums, arenas, zoo facilities, golf course facilities, clubhouses, tennis courts, swimming pools, bathhouses, horseshoe pits, ball fields, boating facilities, swings, slides, other playground equipment, and other recreational facilities, or any combination thereof, and all appurtenances and incidentals necessary, useful or desirable for any such facilities, including, without limitation, all types of property therefor.

(Added to NRS by 1965, 638)



NRS 244A.043 - Project defined.

Project means any structure, facility, undertaking or system which a county is herein authorized to acquire, improve, equip, operate and maintain. A project may consist of any kinds of personal and real property.

(Added to NRS by 1965, 639)



NRS 244A.045 - Property defined.

Property means real property and personal property.

(Added to NRS by 1965, 639)



NRS 244A.047 - Public body defined.

Public body means the State, or any agency, instrumentality or corporation thereof, or any municipality, county, school district, other type district, or any other political subdivision or body corporate and politic of the State.

(Added to NRS by 1965, 639)



NRS 244A.048 - Revenues of a lending project defined.

Revenues of a lending project means any money, except the proceeds of taxes levied by the county, received by the county pursuant to any lending project, including, without limitation:

1. Money derived from any source of revenue connected with a lending project, including, without limitation, payments by a municipality of the principal, interest or redemption premium of any municipal security, and any other income derived from the operation or administration of a lending project or the sale or other disposal of municipal securities or other assets acquired in connection with a lending project;

2. Loans, grants or contributions to the county from the Federal Government for the payment of the principal, interest and redemption premiums of county securities;

3. Fees or charges paid by a municipality in connection with a lending project; and

4. Money derived from the investment and reinvestment of the money described in subsection 1, 2 or 3.

(Added to NRS by 1999, 835)



NRS 244A.049 - Real property defined.

Real property means:

1. Land, including land under water.

2. Buildings, structures, fixtures and improvements on land.

3. Any property appurtenant to or used in connection with land.

4. Every estate, interest, privilege, easement, franchise and right in land, legal or equitable, including without limiting the generality of the foregoing, rights-of-way, terms for years, and liens, charges or encumbrances by way of judgment, mortgage or otherwise, and the indebtedness secured by such liens.

(Added to NRS by 1965, 639)



NRS 244A.0505 - Sewerage project defined.

Sewerage project means facilities pertaining to a county sanitary sewerage system for the collection, interception, transportation, treatment, purification and disposal of sewage, liquid wastes, solid wastes, night soil and industrial wastes, including, without limitation, a sewerage treatment plant, sewerage purification and treatment works and disposal facilities, drying beds, pumping plant and station, connections, laterals, other collection lines, outfalls, outfall sewers, trunk sewers, intercepting sewers, force mains, water lines, sewer lines, conduits, ditches, pipes, transmission lines, pumping plants, filter plants, power plants, pumping stations, gauging stations, ventilating facilities, incinerators, engines, valves, pumps, meters, apparatus, fixtures, structures, buildings and other facilities for the collection, interception, transportation, treatment, purification and disposal of sewage, liquid wastes, solid wastes, night soil and industrial wastes, or any combination thereof. A sewerage project may include as a part thereof a drainage and flood control project. A sewerage project in a county whose population is 100,000 or more but less than 700,000 may include as a part thereof a program established by the county pursuant to NRS 244.3651 to provide financial assistance to persons to connect to the sewerage system.

(Added to NRS by 1993, 48; A 2011, 658)



NRS 244A.051 - State defined.

State means the State of Nevada, or any agency, instrumentality or corporation thereof; and where the context so indicates, State means the geographical area comprising the State of Nevada.

(Added to NRS by 1965, 639)



NRS 244A.053 - Street project defined.

Street project means any street, avenue, boulevard, alley, highway or other public right-of-way used for any vehicular traffic, and including a sidewalk designed primarily for use by pedestrians, including, without limitation, grades, regrades, gravel, oiling, surfacing, macadamizing, paving, crosswalks, sidewalks, pedestrian rights-of-way, driveway approaches, curb cuts, curbs, gutters, culverts, catch basins, drains, sewers, manholes, inlets, outlets, retaining walls, bridges, overpasses, tunnels, underpasses, approaches, sprinkling facilities, artificial lights and lighting equipment, parkways, grade separators, traffic separators and traffic control equipment, and all appurtenances and incidentals, or any combination thereof, including, without limitation, all types of property therefor.

(Added to NRS by 1965, 639)



NRS 244A.055 - Underpass project defined.

Underpass project means any tunnel, tube or other structure or facilities for the transportation of pedestrians, motor and other vehicles, and utility lines, under any street, stream, railroad tracks, and any other way or place, including, without limitation, approaches, ramps, structures, crosswalks, sidewalks, driveways, culverts, drains, sewers, manholes, inlets, outlets, retaining walls, artificial lights, pumping equipment and ventilating equipment, or any combination thereof, and all appurtenances and incidentals necessary, useful or desirable for any such facilities, including, without limitation, all types of property therefor.

(Added to NRS by 1965, 639)



NRS 244A.0555 - Wastewater authority defined.

Wastewater authority means an entity that is created by cooperative agreement pursuant to chapter 277 of NRS, the functions of which include sanitation and sewerage, the treatment and disposal of wastewater, or the development and reclamation of water resources.

(Added to NRS by 2005, 183)



NRS 244A.056 - Water project defined.

Water project means facilities pertaining to a county water system for the collection, transportation, treatment, purification and distribution of water, including, without limitation, springs, wells, ponds, lakes, water rights, other raw water sources, basin cribs, dams, spillways, retarding basins, detention basins, reservoirs, towers, and other storage facilities, pumping plants, infiltration galleries, filtration plants, purification systems, other water treatment facilities, waterworks plants, pumping stations, gauging stations, ventilating facilities, stream gauges, rain gauges, valves, standpipes, connections, hydrants, conduits, flumes, sluices, canals, channels, ditches, pipes, lines, laterals, service pipes, force mains, submains, syphons, other water transmission and distribution mains, engines, boilers, pumps, meters, apparatus, tools, equipment, fixtures, structures, buildings and other facilities for the acquisition, transportation, treatment, purification and distribution of untreated water or potable water for domestic, commercial and industrial use and irrigation, or any combination thereof. A water project in a county whose population is 100,000 or more but less than 700,000 may include as a part thereof a program established by the county pursuant to NRS 244.3651 to provide financial assistance to persons to connect to the water system.

(Added to NRS by 1991, 1724; A 2011, 659)



NRS 244A.057 - General powers of board of county commissioners.

Any board, upon behalf of the county and in its name, may acquire, improve, equip, operate and maintain, within the county:

1. A building project;

2. A drainage and flood control project;

3. A flood management project;

4. A lending project if the county has adopted an ordinance pursuant to subsection 3 of NRS 244A.064;

5. An off-street parking project;

6. An overpass project;

7. A park project;

8. A sewerage project;

9. A street project;

10. An underpass project; and

11. A water project.

(Added to NRS by 1965, 640; A 1981, 949; 1991, 1724; 1993, 49; 1999, 836; 2009, 2738)



NRS 244A.058 - Power of board of county commissioners of county whose population is 100,000 or more but less than 700,000 to acquire, lease, improve, equip, operate and maintain minor league baseball stadium project; issuance of revenue bonds.

1. A board that has adopted an ordinance imposing a fee pursuant to NRS 244A.810 may, on behalf of the county and in its name:

(a) Acquire, lease, improve, equip, operate and maintain within the county a minor league baseball stadium project.

(b) Subject to the provisions of chapter 350 of NRS, issue revenue bonds of the county to acquire, lease, improve or equip, or any combination thereof, within the county a minor league baseball stadium project.

2. Bonds issued pursuant to this section must be payable from the proceeds of the fee imposed by the county pursuant to NRS 244A.810 and may be additionally secured by and payable from the gross or net revenues of the minor league baseball stadium project, including, without limitation, amounts received from any minor league baseball team pursuant to a contract with that team, fees, rates and charges for the use of the stadium by a minor league baseball team or any other uses of the stadium, and related uses, including, without limitation, parking and concessions, surcharges on tickets in an amount approved by the board, grants, whether conditional or unconditional, made for the payment of debt service or otherwise for the purposes of the minor league baseball stadium project, and any and all other sources of revenue attributable to the minor league baseball stadium project as provided by the board in the ordinance authorizing the issuance of bonds or any instrument supplemental or appertaining thereto.

3. The provisions of chapters 332, 338 and 339 of NRS do not apply to a contract entered into by a county and a private developer pursuant to which the private developer constructs a minor league baseball stadium project, except that the contract must include a provision stating that the requirements of NRS 338.010 to 338.090, inclusive, apply to any construction work to be performed under the contract.

(Added to NRS by 2003, 2929; A 2007, 1294)



NRS 244A.0585 - Power of board of county commissioners of county whose population is more than 700,000 to acquire, improve, equip, operate and maintain performing arts center; issuance of revenue bonds.

1. A board that has adopted an ordinance imposing a fee pursuant to NRS 244A.860 may, on behalf of the county and in its name:

(a) Acquire, improve, equip, operate and maintain within the county a performing arts center.

(b) Pursuant to the provisions of chapter 350 of NRS, issue revenue bonds of the county to acquire, improve or equip, or any combination thereof, within the county a performing arts center.

2. Bonds issued pursuant to this section for a performing arts center must be payable from the proceeds of the fee imposed by the county pursuant to NRS 244A.860 that are and may be additionally secured by and payable from the gross or net revenues of the performing arts center.

(Added to NRS by 2003, 20th Special Session, 295)



NRS 244A.0587 - Power of board of county commissioners of county to acquire, improve and equip sewerage project or water project; issuance of special obligation bonds.

1. Subject to the provisions of chapter 350 of NRS, any board, upon behalf of the county and in its name, may issue the county s special obligation bonds to acquire, improve and equip, or any combination thereof, any sewerage project or water project herein authorized, or any part thereof, and thereby to defray the cost of the sewerage project or water project wholly or in part.

2. Special obligation bonds issued pursuant to this section may be payable from and secured by the revenues of the sewerage project or water project for which the bonds are issued or the system of which the sewerage project or water project is a part or, except as otherwise provided in this section, by any other revenues that the county is authorized to pledge for the payment of special obligations. The special obligation bonds may not be payable from or secured by revenue from general ad valorem taxes.

3. Special obligation bonds issued by a county pursuant to this section do not constitute indebtedness of the county for the purposes of the debt limitations set forth in NRS 244A.059.

(Added to NRS by 2011, 658)



NRS 244A.059 - County s general obligation bonds; county s debt limit.

1. Subject to the provisions of chapter 350 of NRS, any board, upon behalf of the county and in its name, may issue the county s general obligation bonds to acquire, improve and equip, or any combination thereof, any project herein authorized, or any part thereof, and thereby to defray the cost of the project wholly or in part.

2. A county shall not become indebted by the issuance of bonds or other securities constituting an indebtedness, whether the bonds are issued hereunder or under a special or local law, to an amount in the aggregate, including existing indebtedness of the county, but excluding any outstanding revenue bonds, any outstanding special assessment bonds, or any other outstanding special obligation securities, any short-term securities issued in anticipation of and payable from general ad valorem taxes levied for the current fiscal year, any general obligation indebtedness of the county issued to pay the cost of any lending project, and any indebtedness not evidenced by notes, bonds or other securities, exceeding 10 percent of the total last assessed valuation of the taxable property of the county.

3. A county shall not become indebted by the issuance of general obligation indebtedness to fund the cost of lending projects in an amount exceeding 15 percent of the total last assessed valuation of the taxable property of the county.

(Added to NRS by 1965, 640; A 1967, 61; 1969, 1580; 1985, 258; 1999, 836)



NRS 244A.061 - Payment of bonds additionally secured by pledge of certain revenues.

The payment of any bonds issued hereunder may be additionally secured by a pledge of all or part of any revenues derived from:

1. The operation of any project herein authorized and from any other income-producing project of the county;

2. A flood management project; or

3. Any license or other excise taxes levied for revenue and available for such a pledge,

or any combination thereof.

(Added to NRS by 1965, 640; A 2009, 2738)



NRS 244A.063 - Fees, rates and charges: Establishment, maintenance and revision of schedules.

In order to acquire, improve, equip, operate and maintain a project specified in NRS 244A.057 and to ensure the payment, wholly or in part, of the general obligation bonds or revenue bonds of the county the payment of which bonds is additionally secured by a pledge of the revenues derived from any such income-producing project, flood management project or excise taxes, or any combination thereof, the board may establish and maintain, and the board may from time to time revise, a schedule or schedules of fees, rates and charges for services or facilities, or both services and facilities, rendered by or through the income-producing project or flood management project, within the corporate limits of the county, and a schedule or schedules of license or other excise taxes, in an amount sufficient for that purpose and also sufficient to discharge any covenant in the proceedings of the board authorizing the issuance of any of such bonds, including any covenant for the establishment of reasonable reserve funds.

(Added to NRS by 1965, 640; A 2003, 2930; 2003, 20th Special Session, 295; 2009, 2738)



NRS 244A.064 - Lending projects: Powers of county.

In connection with any lending project, a county may:

1. Require additional security or credit enhancement for payment of municipal securities acquired as it deems prudent.

2. Make contracts and execute all necessary or desirable instruments or documents not in conflict with the requirements of the County Bond Law.

3. Provide by ordinance for its standards, policies and procedures for financing lending projects.

4. Acquire and hold municipal securities and execute the rights of the holder of those municipal securities.

5. Sell or otherwise dispose of municipal securities unless the county is limited by any agreement that is related to those securities.

6. If the county and the municipality agree to the disposition of any savings resulting from the refunding:

(a) In a county whose population is 100,000 or more but less than 700,000, refund:

(1) Any county general obligations issued for a lending project;

(2) Any municipal securities issued on or after October 1, 1999, for one or more infrastructure projects which consist of capital improvements for a water system; or

(3) Any combination of subparagraphs (1) and (2).

(b) In all other counties, refund any county general obligations issued for a lending project.

7. Require payment by a municipality that participates in a lending project of the fees and expenses of the county in connection with the lending project.

8. Secure the payment of county general obligations issued for a lending project with a pledge of revenues of the lending project. If the revenues of a lending project are formally pledged to the county bonds issued to finance a lending project, the board may treat the revenues of the lending project financed by an issue of county general obligation bonds as pledged revenues pursuant to subsection 3 of NRS 350.020.

(Added to NRS by 1999, 835; A 2011, 1397)



NRS 244A.065 - Construction and effect of County Bond Law.

1. No other act or law with regard to the authorization or issuance of bonds that requires an approval, or in any way impedes or restricts the carrying out of the acts herein authorized to be done, shall be construed as applying to any proceedings taken hereunder or acts done pursuant hereto, except as herein otherwise provided.

2. The powers conferred by NRS 244A.011 to 244A.065, inclusive, are in addition and supplemental to, and not in substitution for, and the limitations imposed by NRS 244A.011 to 244A.065, inclusive, do not affect the powers conferred by, any other law.

3. No part of NRS 244A.011 to 244A.065, inclusive, repeals or affects any other law or part thereof, it being intended that NRS 244A.011 to 244A.065, inclusive, must provide a separate method of accomplishing its objectives, and not an exclusive one, and NRS 244A.011 to 244A.065, inclusive, must not be construed as repealing, amending or changing any such other law.

(Added to NRS by 1965, 643; A 2009, 2739)



NRS 244A.252 - Transportation districts: Powers of board of county commissioners; limitations on special elections; budget; employees.

1. A board of county commissioners may by ordinance, but not as in a case of emergency, create one or more transportation districts in the unincorporated area of the county. The board of county commissioners is ex officio the governing body of any district created pursuant to this section and may:

(a) Organize and maintain the district.

(b) Establish, by ordinance, regulations:

(1) For the administration of its internal affairs.

(2) For the employment of professional, technical, clerical and other personnel necessary to carry out its duties.

(3) For the establishment and alteration of the boundaries of the district.

(4) Providing for the use of revenue received by the district.

(c) Hold meetings as the governing body of a district in conjunction with its meetings as the board of county commissioners without posting a separate agenda or posting additional notices of the meetings within the district.

(d) Cause a special or general district election to be held in the same manner as provided for other such elections in title 24 of NRS for the purpose of submitting a question pursuant to paragraph (b) of subsection 1 of NRS 244.3351 or paragraph (b) of subsection 1 of NRS 278.710, or both, or cause the question or questions to be submitted at a primary or general state election.

2. A special election may be held only if the board of county commissioners determines, by a unanimous vote, that an emergency exists. The determination made by the board is conclusive unless it is shown that the board acted with fraud or a gross abuse of discretion. An action to challenge the determination made by the board must be commenced within 15 days after the board s determination is final. As used in this subsection, emergency means any unexpected occurrence or combination of occurrences which requires immediate action by the board of county commissioners to prevent or mitigate a substantial financial loss to the district or county or to enable the board to provide an essential service to the residents of the county.

3. The budget of a district created pursuant to this section must comply with the provisions of NRS 354.470 to 354.626, inclusive.

4. All persons employed to perform the functions of a district are employees of the county for all purposes.

(Added to NRS by 1991, 29; A 1993, 1037; 2011, 2723)



NRS 244A.254 - Boundaries of transportation district.

1. Except as otherwise provided in subsection 2, a board of county commissioners which establishes a transportation district shall establish the boundaries of the district and may alter those boundaries by ordinance.

2. The boundaries of a transportation district must not be established or altered to include any territory within the boundaries of any incorporated city, except that annexations or incorporations occurring after the effective date of the ordinance creating or altering the boundaries of a district do not affect the boundaries of the district.

(Added to NRS by 1991, 29)



NRS 244A.256 - Pledge of money for payment of obligations issued for certain projects.

1. A county may pledge any money received from the proceeds of taxes imposed pursuant to paragraph (a) of subsection 1 of NRS 244.3351 or paragraph (a) of subsection 1 of NRS 278.710 or pursuant to NRS 371.043 or 371.045 or, with the consent of the regional transportation commission, received from the proceeds of the tax imposed pursuant to NRS 377A.020, or any combination of money from those sources with revenue derived from the project financed with the proceeds of the obligations for whose payment those taxes are pledged, including any existing or future extensions or enlargements thereof, for the payment of general or special obligations issued for projects described in paragraph (a) of subsection 2 of NRS 244.33512, if the project for which the securities are issued could be directly funded with the taxes whose proceeds are pledged for the payment of the securities.

2. A county may pledge any money received from the proceeds of taxes imposed pursuant to paragraph (b) of subsection 1 of NRS 244.3351 or paragraph (b) of subsection 1 of NRS 278.710, or any combination of money from those taxes with revenue derived from the project financed with the proceeds of the obligations for whose payment those taxes are pledged, including any existing or future extensions or enlargements thereof, for the payment of general or special obligations issued for projects described in subsection 1 of NRS 244.33514, if the project for which the securities are issued could be directly funded with the taxes whose proceeds are pledged for the payment of the securities.

3. Any money pledged by the county pursuant to subsection 1 or 2 may be treated as pledged revenues of the project for the purposes of subsection 3 of NRS 350.020.

(Added to NRS by 1991, 29; A 1993, 1037; 2009, 2076)



NRS 244A.291 - Legislative declaration.

It is hereby declared as a matter of legislative determination that the acquisition, improvement, equipment, operation and maintenance of any street beautification project is in the public interest and is of special benefit to the property assessed to defray the cost thereof.

(Added to NRS by 1969, 1024; A 1981, 949)



NRS 244A.333 - Street beautification project defined.

As used in NRS 244A.291 to 244A.343, inclusive, street beautification project means the beautification of any street, avenue, boulevard, alley, parkway, highway or other public right-of-way used primarily for vehicular traffic, including, without limitation, paving, median strips, crosswalks, street dividers, sidewalks, curbs, gutters, storm sewers, sanitary sewers, drains, covered walkways or areas, street-lighting facilities, water-distribution and irrigation systems, vehicular parking areas, retaining walls, landscaping, tree planting, shrubbery, foliage, fountains, waterfalls, decorative structures, benches, information booths, restrooms, signs, and other structures, works, and any other project or facility authorized by the Consolidated Local Improvements Law pertaining thereto, including the reconstruction and relocation of existing municipally owned works, improvements or facilities on such streets.

(Added to NRS by 1969, 1027; A 1981, 949)



NRS 244A.343 - General powers of board of county commissioners.

The board of county commissioners of each county, upon behalf of the county and in its name, without any election, may from time to time:

1. Acquire, improve, equip, operate and maintain one or more street beautification projects;

2. Levy assessments against assessable property within the county to defray all or any portion of the cost thereof which is not to be defrayed with money available therefor from the general fund, any special fund, or otherwise; and

3. Cause the assessments so levied to be collected.

(Added to NRS by 1969, 1027; A 1981, 950)



NRS 244A.441 - Power of board of county commissioners.

In addition to powers elsewhere conferred upon the board of county commissioners, the board of county commissioners of any county is authorized and empowered:

1. To establish, construct, purchase, otherwise acquire, improve and extend swimming pools, facilities and buildings therefor;

2. To equip and furnish the same;

3. To acquire a suitable site or ground for any of the facilities; and

4. To issue bonds therefor (or any combination thereof), at one time, or from time to time.

[1:342:1955] (NRS A 1969, 1573)



NRS 244A.445 - Issuance of general obligation or revenue bonds.

For any such purpose, the board, at any time or from time to time, in the name and on the behalf of the county may:

1. Issue:

(a) General obligation bonds, payable from taxes; and

(b) General obligation bonds, payable from taxes, which payment is additionally secured by a pledge of gross or net revenues derived from the operation of such recreational facilities, and, if so determined by the board, further secured by a pledge of such other gross or net revenues as may be derived from any other income-producing project of the county or from any license or other excise taxes levied for revenue, as may be legally made available for their payment;

2. Issue revenue bonds payable solely from the gross or net revenues to be derived from the operation of such recreational facilities, as the board may decide; and

3. Make a contract creating an indebtedness with the United States of America, or any agency or instrumentality thereof, or any other person or agency, public or private, if a question authorizing such contract is submitted to and approved by the electors of the county in the manner provided for a question in NRS 350.020 to 350.070, inclusive.

[3:342:1955] (NRS A 1969, 1574; 1981, 950)



NRS 244A.447 - Applicability of Local Government Securities Law.

Subject to the provisions of NRS 244A.445, for any recreational facilities authorized in NRS 244A.441 to 244A.453, inclusive, the board of any county may, on the behalf and in the name of the county, borrow money, otherwise become obligated, and evidence obligations by the issuance of bonds and other county securities, and in connection with the undertaking or the recreational facilities, the board may otherwise proceed as provided in the Local Government Securities Law.

[4:342:1955] (NRS A 1969, 1575; 1985, 258)



NRS 244A.449 - Sale of bonds; employment of expert services.

The board is authorized to sell such bonds from time to time at public or private sale, as the board may determine. The board may employ legal, fiscal, engineering, or other expert services in connection with the acquisition of such improvements or facilities and with the authorization, issuance and sale of such bonds.

[7:342:1955] (NRS A 1967, 221)



NRS 244A.451 - Revenue or general obligation bonds secured by pledge of revenues: Establishment, maintenance and revision of schedules of rates and fees.

In order to insure the payment of the revenue bonds of the county or of the general obligation bonds of the county, the payment of which is secured or is additionally secured, as the case may be, by a pledge of the revenues of such recreational facilities, of any such other income-producing project and of any such excise taxes, as provided in NRS 244A.445 or other such special obligation securities so secured or other such additionally secured general obligation securities of the county, the board may establish and maintain, and from time to time revise, a schedule or schedules of fees, rates and charges for services, facilities and commodities rendered by or through the recreational facilities and any such other income-producing project and a schedule or schedules of any such excise taxes, as the case may be, in an amount sufficient for that purpose and also sufficient to discharge any covenant in the proceedings of the board of county commissioners authorizing the issuance of any of the bonds or other securities, including any covenant for the establishment of reasonable reserve funds.

[12:342:1955] (NRS A 1969, 1575)



NRS 244A.453 - Bonding limit.

No county shall ever become indebted for such county recreational purposes under the provisions of NRS 244A.441 to 244A.453, inclusive, by the issuance of such general obligation bonds and other general obligation securities (other than any notes or warrants maturing within 1 year from the respective dates of their issuance), but excluding any outstanding revenue bonds, special assessment bonds, or other special obligation securities, and excluding any such outstanding general obligation notes and warrants, exceeding 3 percent of the total last assessed valuation of the taxable property in the county; and no county shall ever become indebted in an amount exceeding 10 percent of such valuation by the issuance of any such general obligation securities (other than any such notes or warrants), but excluding any such outstanding special obligation securities and excluding any such outstanding general obligation notes and warrants.

[14:342:1955] (NRS A 1969, 1575)



NRS 244A.455 - Short title.

NRS 244A.455 to 244A.573, inclusive, may be cited as the County Sewage and Wastewater Law.

(Added to NRS by 1973, 1726; A 1975, 1336)



NRS 244A.457 - Applicability to county whose population is 700,000 or more.

NRS 244A.455 to 244A.573, inclusive, applies to any county whose population is 700,000 or more.

(Added to NRS by 1973, 1726; A 1975, 1336; 1979, 520; 1989, 1902; 2011, 1117)



NRS 244A.459 - Legislative determinations.

It is hereby declared as a matter of legislative determination that:

1. It is essential to the maintenance of the public health, welfare and orderly local government that each county to which NRS 244A.455 to 244A.573, inclusive, pertain be empowered to become the master agency within its territory for the collection, disposal and treatment of sewage and wastewater. In addition, it is essential that the master agency be empowered to perform and require compliance with any and all areawide waste management planning which may be required by the State or Federal Government in connection with the exercise or implementation of any of the powers, authorizations and responsibilities provided in NRS 244A.455 to 244A.573, inclusive.

2. Granting to such counties the purposes, powers, rights, privileges and immunities provided in NRS 244A.455 to 244A.573, inclusive, will serve a public use and will promote the health, safety, prosperity, security and general welfare of the inhabitants thereof and of the State.

3. The acquisition, improvement, equipment, maintenance and operation of any project herein authorized is in the public interest, is conducive to the public health, and constitutes a part of the established and permanent policy of the State.

4. The necessity for the County Sewage and Wastewater Law is a result of:

(a) The intense development of residential, commercial, industrial and other human activities in both incorporated and unincorporated areas within such counties;

(b) The ensuing need for extensive, coordinated control, collection, disposal and treatment of all sources of pollution, including but not limited to sewage, wastewater and in place or accumulated pollution sources; and

(c) The ensuing need for areawide waste management planning for such control, collection, disposal and treatment.

5. The Legislature recognizes the duty of such counties as instruments of State Government to meet adequately the needs for such facilities within their boundaries, in cooperation with the State, municipalities and districts within the county and in satisfaction of federal and state requirements and standards relating to pollution.

6. The Legislature recognizes that there may be alternative solutions to the pollution abatement problem in such counties. It is the intention of the Legislature that those charged with the responsibility of correcting the problem be able to avail themselves of all assistance that may develop through advances in technology and changing circumstances and regulations, federal or state, that have an impact on the problem. In construing the powers, authorities and responsibilities conveyed by the Legislature in NRS 244A.455 to 244A.573, inclusive, the economic burden on the citizens of this state and the ultimate feasibility of the projects undertaken shall be carefully weighed in the light of the state of the art and the regulations governing the master agency at the time undertaken. Among the factors which will determine the ultimate resolution of the problem, the protection and the fullest beneficial use of the resource represented by the water shall be given top priority. The Legislature finds that the courses of action that may be developed to find satisfactory solutions are necessary for the preservation of this valuable natural resource of the State and are within the meaning of the second paragraph of Section 3 of Article 9 of the Constitution of the State of Nevada.

7. For the accomplishment of these purposes the provisions of NRS 244A.455 to 244A.573, inclusive, shall be broadly construed.

8. The notices herein provided are reasonably calculated to inform each interested person of the person s legally protected rights.

9. The rights and privileges herein granted comply in all respects with any requirement imposed by any constitutional provision.

(Added to NRS by 1973, 1726; A 1975, 1336; 1977, 19)



NRS 244A.461 - Definitions.

1. Except as otherwise provided in NRS 244A.455 to 244A.573, inclusive, the definitions provided in the Local Government Securities Law apply to county securities issued hereunder and the definitions provided in the State Securities Law apply to state securities issued hereunder.

2. The definitions provided in NRS 244A.463 to 244A.493, inclusive, apply specifically to NRS 244A.455 to 244A.573, inclusive.

(Added to NRS by 1973, 1727; A 1975, 1337; 1977, 20)



NRS 244A.463 - Advisory committee defined.

Advisory committee means the county sewage and wastewater advisory committee.

(Added to NRS by 1973, 1727)



NRS 244A.465 - Board defined.

Board, when not otherwise qualified, means the board of county commissioners of the county.

(Added to NRS by 1973, 1727)



NRS 244A.467 - Bond requirements defined.

Bond requirements means the principal of, any prior redemption premiums due in connection with, and the interest on designated bonds or other securities.

(Added to NRS by 1973, 1727)



NRS 244A.469 - County defined.

County means any county as described in NRS 244A.457.

(Added to NRS by 1973, 1727)



NRS 244A.471 - County securities defined.

County securities means the securities authorized to be issued by the county pursuant to NRS 244A.455 to 244A.573, inclusive.

(Added to NRS by 1973, 1728; A 1975, 1338; 1977, 21)



NRS 244A.473 - Discharge defined.

Discharge means any addition of a pollutant or pollutants to water.

(Added to NRS by 1975, 1334)



NRS 244A.475 - Facilities defined.

Facilities means the facilities of the State, county or other designated public body used or suitable for use for the control, collection, disposal and treatment of all sources of pollution, whether or not they are point sources, including, but not limited to, sewage, wastewater and in place or accumulated pollution sources and consisting of all properties, real, personal, mixed or otherwise, acquired by the State, the county or the public body, as the case may be, by one or more projects through purchase, condemnation, subject to the provisions of NRS 244A.521, construction or otherwise, and used in connection with such purposes and related services or in any way pertaining thereto and situated within the county, whether within or without or both within and without the territorial limits of the public body.

(Added to NRS by 1973, 1728; A 1975, 1338; 1977, 21)



NRS 244A.477 - Hereby, herein, hereinabove, hereinafter, hereof, hereunder, herewith, heretofore and hereafter defined.

1. Hereby, herein, hereinabove, hereinafter, hereof, hereunder, herewith, or any term of similar import, refers to NRS 244A.455 to 244A.573, inclusive, and not solely to the particular portion thereof in which such word is used.

2. Heretofore means before February 24, 1977.

3. Hereafter means after February 24, 1977.

(Added to NRS by 1973, 1728; A 1975, 1338; 1977, 21)



NRS 244A.479 - Newspaper defined.

Newspaper means a newspaper printed at least once each calendar week.

(Added to NRS by 1973, 1728)



NRS 244A.481 - Point source defined.

Point source means any discernible, confined and discrete conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, or vessel or other floating craft, from which pollutants are or may be discharged.

(Added to NRS by 1975, 1334)



NRS 244A.483 - Pollutant defined.

Pollutant :

1. Means dredged spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt and industrial, municipal and agricultural waste discharged into water;

2. Does not mean water, gas or other material which is injected into a well to facilitate production of oil or gas, or water derived in association with oil or gas production and disposed of in a well, if the well is used either for facilitating production or for disposal purposes and if the Department of Health and Human Services determines that such injection or disposal will not result in the degradation of ground or surface water resources.

(Added to NRS by 1975, 1334)



NRS 244A.485 - Pollution defined.

Pollution means the artificially made or artificially induced alteration of the chemical, physical, biological and radiological integrity of water.

(Added to NRS by 1975, 1334)



NRS 244A.487 - Project defined.

1. Project means an undertaking pertaining to such part of the facilities of the county or designated public body as the board or governing body determines to acquire, improve or equip, or any combination thereof, and authorized at one time.

2. Project also includes the construction, installation and acquisition of the facilities by the State, acting through the board.

(Added to NRS by 1973, 1728; A 1977, 21)



NRS 244A.489 - Publication and publish defined.

1. Publication or publish means three consecutive weekly publications in at least one newspaper having general circulation in the county, the first publication being at least 15 days prior to the designated time or event.

2. Any notice or other instrument published shall not necessarily be made on the same day of the week in each of the 3 weeks; but not less than 14 days, excluding the day of the first publication but including the day of the last publication, shall intervene between the first publication and the last publication.

3. Publication shall be complete on the day of the last publication.

4. Any publication herein required shall be verified by the affidavit of the publisher and filed with the county clerk.

(Added to NRS by 1973, 1728)



NRS 244A.491 - Service charges defined.

Service charges means the fees, rates and other charges for the use of the facilities of the State, county or designated public body, as the case may be, or for any service rendered by the State, county or public body in the operation thereof, or otherwise.

(Added to NRS by 1973, 1729; A 1977, 21)



NRS 244A.493 - State securities defined.

State securities means the securities authorized to be issued by the State pursuant to NRS 244A.455 to 244A.573, inclusive.

(Added to NRS by 1973, 1729; A 1977, 22)



NRS 244A.495 - Remedial action required when standards of water quality or conditions of permit to discharge pollutants violated.

If any officer of this state or of the Federal Government who is empowered by law to determine the existence of violations of water quality standards which have the force of state or federal law or violations of conditions of a pollution discharge permit required by state or federal law notifies the county or any public body within the county that such a standard or condition is being violated, or has so notified the county or public body prior to February 24, 1977, and the violation continues after February 24, 1977, the county shall eliminate such violation by the construction, other acquisition, improvement, equipment, operation, maintenance or repair of such facilities therefor as the board deems necessary or advisable, unless such public body, subject to the approval of the board, eliminates such violation. If the violation occurs in facilities owned by another public body, the county is entitled to recover from that public body the costs of eliminating the violation plus interest from the date on which each element of those costs was respectively paid.

(Added to NRS by 1973, 1729; A 1977, 22)



NRS 244A.497 - Technical advisory committee.

1. In each county there shall be appointed a technical advisory committee to be designated as the county sewage and wastewater advisory committee.

2. The advisory committee consists of two members appointed by the board, three members appointed by the governing body of the most populous city in the county, two members appointed by the governing body of the second most populous city in the county, one member appointed by the governing body of each other city in the county, and one member appointed by the governing body of each water district, sanitation district or water and sanitation district in the county having within its boundaries a population of 5,000 or more.

3. Each appointee shall be an employee of the municipality or district whose governing body is required to make the appointment and shall at the time of that employment be actively engaged in the operation or management of sewer or water facilities within the municipality or district, except the county prior to its operation of facilities.

4. Each appointee shall serve without additional compensation or fidelity bond for his or her duties as a member of the advisory committee and remains a member until death or resignation or his or her termination as a member, with or without cause, by the governing body of the appointing municipality or district and its appointment of his or her successor. The governing body of an appointing municipality or district shall in any case terminate the membership on the advisory committee of any of its appointed members within a reasonable time after any member ceases to be employed by the municipality or district in sewer or water work and shall appoint a successor with the required qualifications.

5. The committee shall elect such officers from within its membership, fix such time and place of meetings, adopt such rules of procedure and keep such records all as in its sole discretion it shall determine to be consistent with the purposes of NRS 244A.455 to 244A.573, inclusive.

6. No member of the advisory committee may be interested in any contract or transaction with the county under consideration by the advisory committee except in his or her official representative capacity or in his or her capacity as a public officer or employee.

7. The advisory committee shall proceed immediately upon appointment and at all times thereafter diligently to inform itself as to all laws, matters and things which may be of significance in maintaining the quality of collection, disposal and treatment of sewage and wastewater in the county and the consequent purity of water within the county. The advisory committee shall also advise the board of conditions which in the judgment of the advisory committee require action by the board, and make recommendations in regard thereto.

8. It is the intent of NRS 244A.455 to 244A.573, inclusive, that the existence and activities of the advisory committee in no way diminish the responsibility of the board or the officers of the county in fulfilling the legislative declaration expressed in NRS 244A.459 and in performing its duties as the master agency of the county in these matters.

(Added to NRS by 1973, 1729; A 1975, 1338; 1977, 22; 1979, 520)



NRS 244A.499 - Procedure for acquisition of facilities.

1. The county, the State, or both, acting through the board, may construct, otherwise acquire, improve, equip, relocate, repair, maintain and operate the facilities or any part thereof for the benefit of the State, the county and their inhabitants, after the board has made such preliminary studies and otherwise taken such action as it determines to be necessary or desirable as preliminaries thereto.

2. When a comprehensive program satisfactory to the board for the acquisition of facilities for the county, the State, or both, is available, such program shall be tentatively adopted. The program need only describe the proposed facilities in general terms and not in detail.

3. A public hearing on the proposed program shall be scheduled, and notice of the hearing shall be given by publication. After the hearing and any adjournments thereof which may be ordered, the board may require changes to be made in the program as the board considers desirable, or the board may approve the program as prepared.

4. If any substantial changes to the comprehensive program are ordered at any time, in the original acquisition of the facilities or in any improvement thereto, or otherwise, a further hearing shall be held pursuant to notice which shall be given by publication.

5. Such a comprehensive program may consist of one project or of more than one project. A public hearing need not be held on each such project if it implements such a comprehensive program on which a public hearing has been held.

(Added to NRS by 1973, 1730; A 1977, 23)



NRS 244A.501 - Acquisition of competing facilities prohibited; acquisition of properties of other public bodies.

1. The county, the State, or both, shall not acquire as a part of the facilities any properties which at the time of their acquisition compete in any area with then existing facilities of a public body providing the same or a similar function or service therein without the consent of such public body, but the facilities of the county, the State, or both, without such consent, may complement such existing facilities of a public body by providing in such an area supplemental functions or services if such existing facilities provide inadequate functions or services.

2. The State or the county may acquire properties of any public body situate in the county as a project of the State or the county or an interest therein.

(Added to NRS by 1973, 1730; A 1977, 24)



NRS 244A.503 - Approval of preliminary plans for facilities.

1. Before the State acting through the board, or the county, prepares or causes to be prepared plans, specifications or other documents for the construction, other acquisition, improvement or equipment of any work or other real property for the facilities of the State or the county except repairs, major renewals and major replacements, the State or the county shall submit preliminary plans to:

(a) The Division of Environmental Protection of the State Department of Conservation and Natural Resources;

(b) The county board of health; and

(c) The county regional planning body,

for approval of the type, scope and location of the proposed work or other real property for the facilities.

2. Each such agency may require the State or the county to submit additional information to the agency pertaining to any such request for such approval and may require modifications to such plans as a condition of the agency s approval.

3. Upon the receipt of each agency s approval in writing of such plans, the State or the county may prepare or cause to be prepared plans, specifications or other documents for the construction, other acquisition, improvement or equipment of such works or property in conformance with such approval.

4. The county board of health shall not require any modification with which the State Environmental Commission does not concur.

(Added to NRS by 1973, 1731; A 1977, 24; 2005, 559)



NRS 244A.505 - Approval of plans and specifications for facilities.

1. Before the State acting through the board, or the county, constructs, otherwise acquires, improves or equips any work or other real property for the facilities of the State or the county except repairs, major renewals and major replacements, the State or the county shall submit plans, specifications or other instruments or other documents pertaining thereto for the approval of such acquisitions, improvements or equipment to the Division of Environmental Protection of the State Department of Conservation and Natural Resources.

2. The Division may require the State or the county to submit additional information pertaining to any such request for such approval and may require modifications to such instruments or documents as a condition of its approval.

3. Upon the receipt of the Division s approval in writing of such works or other property, the State or the county may construct, otherwise acquire, improve or equip such works or property in conformance with such approval.

(Added to NRS by 1977, 18)



NRS 244A.507 - Methods of funding county s acquisition of facilities.

The county may also for the purpose of acquiring facilities:

1. Borrow money and issue county securities evidencing any loan to or amount due by the county, provide for and secure the payment of any county securities and the rights of the holders thereof, and purchase, hold and dispose of county securities.

2. Fund or refund any loan or obligation of the county and issue funding or refunding securities to evidence such loan or obligation, as hereinafter provided, without an election.

3. Levy and cause to be collected taxes on and against all taxable property within the county as hereinafter provided, subject to the limitations provided in the Constitution and statutes of this State.

4. Fix, from time to time, increase or decrease, collect and cause to be collected rates, fees and other service charges pertaining to the facilities of the county, including, without limitation, minimum charges and charges for availability of the facilities or services relating thereto, pledge such revenues for the payment of county securities, and enforce the collection of such revenues by civil action or by any other means provided by law.

5. Purchase, acquire by gift or otherwise acquire properties, including, without limitation, existing sewage or wastewater systems or parts thereof or interests therein, of the Federal Government, the State, any public body or any person as a project of the county or so acquire an interest therein. The county may acquire such properties subject to any mortgage, deed of trust or other lien on the acquired properties to secure the payment of any obligations pertaining thereto.

6. Accept contributions or loans from the Federal Government for the purpose of financing the planning, acquisition, improvement, equipment, maintenance and operation of any enterprise in which the county is authorized to engage, and enter into contracts, cooperate with and accept cooperation from, the Federal Government in the planning, acquisition, improvement, equipment, maintenance and operation, and in financing the planning, acquisition, improvement, equipment, maintenance and operation of any such enterprise, including, without limitation, costs of engineering, architectural, and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures and other action preliminary to the acquisition, improvement or equipment of any project, and do any and all things necessary in order to avail itself of such aid, assistance and cooperation.

(Added to NRS by 1973, 1731; A 1977, 25; 1981, 950)



NRS 244A.509 - General powers of county in relation to facilities.

The county may in relation to the facilities:

1. Hire and retain officers, agents, employees, engineers and any other persons, permanent or temporary, necessary or desirable to effect the purposes hereof, defray any expenses incurred thereby in connection with its facilities, and acquire office space, equipment, services, supplies, fire and extended coverage insurance, use and occupancy insurance, workers compensation insurance, property damage insurance, public liability insurance for the county and its officers, agents and employees, and other types of insurance, as the board may determine; but no provision herein authorizing the acquisition of insurance shall be construed as waiving any immunity of the county or any director, officer or agent otherwise existing under the laws of the State.

2. Pay or otherwise defray the cost of any project.

3. Pay or otherwise defray and contract so to pay or defray, for any term not exceeding 50 years, the principal of, any interest on, and any other charges pertaining to any securities or other obligations, outstanding or otherwise existing for a period of at least 2 years, of the Federal Government, the State, any public body or any person incurred in connection with any property thereof subsequently acquired therefrom by the county and relating to its facilities.

4. Establish, operate and maintain facilities within the county across or along any public street, highway, bridge, viaduct or other public right-of-way, or in, upon, under or over any vacant public lands, which public lands now are, or may become, the property of the State or a public body, without first obtaining a franchise from the State or the public body having jurisdiction over the same; but the county shall cooperate with the State and any public body having such jurisdiction, shall promptly restore any such street, highway, bridge, viaduct or other public right-of-way to its former state of usefulness as nearly as may be, and shall not use the same in such manner as permanently to impair completely or unnecessarily the usefulness thereof.

5. Adopt, amend, repeat, enforce and otherwise administer such reasonable ordinances, resolutions, rules, regulations and orders as the county determines necessary or convenient for the operation, maintenance, management, government and use of the county s facilities and any other like facilities under its control.

6. Adopt, amend, repeal, enforce and otherwise administer under the police power within the territorial limits of the county such reasonable ordinances, resolutions, rules, regulations and orders in relation to the collection, disposal or treatment of sewage and wastewater after a public hearing thereon is held by the board, in connection with which any public body in the area involved or otherwise exercising powers affecting the functions and services therein of the county and persons of interest have an opportunity to be heard, after mailed notice of the hearing is given by the clerk to each such public body and after notice of such hearing is given by publication by the clerk to persons of interest, both known and unknown.

7. Provide that any violation of any ordinance adopted under subsections 5 and 6 shall be a misdemeanor.

8. Sell and otherwise dispose of any by-products resulting from the operation of the facilities.

(Added to NRS by 1973, 1732)



NRS 244A.511 - Additional powers of county: Contracts and agreements with public agencies and others.

The county may also in relation to the county facilities:

1. Enter, without any election, into joint operating or service contracts and agreements, acquisition, improvement, equipment or disposal contracts or other arrangements, for any term not exceeding 50 years, with the Federal Government, the State or any public body concerning the facilities, and any project or property pertaining thereto, whether acquired by the county, by the Federal Government, by the State or by any public body, and may accept grants and contributions from the Federal Government, the State, any public body or any person.

2. Enter into and perform, without any election, when determined by the board to be in the public interest, contracts and agreements, for any term not exceeding 50 years, with the Federal Government, the State, any public body or any person for the provision and operation by the county of any property pertaining to such facilities of the county or any project relating thereto and the payment periodically thereby to the county of amounts at least sufficient, if any, in the determination of the board, to compensate the county for the cost of providing, operating and maintaining such facilities serving the Federal Government, the State, such public body or such person, or otherwise; but no such service contract shall be entered into with any such party who at such time is being lawfully served by another public body without the prior consent of such presently serving public body.

3. Enter into and perform, without any election, contracts and agreements with the Federal Government, the State, any public body or any person for or concerning the planning, construction, lease or other acquisition, improvement, equipment, operation, maintenance, disposal and the financing of any property pertaining to the facilities of the county or to any project of the county, including, but not necessarily limited to, any contract agreement for any term not exceeding 50 years.

4. Cooperate with and act in conjunction with the Federal Government or any of its engineers, officers, boards, commissions or departments, or with the State or any of its engineers, officers, boards, commissions or departments, or with any public body or any person in the acquisition, improvement or equipment of any facilities or any project authorized for the county or for any other works, acts or purposes provided for herein, and adopt and carry out any definite plan, system or work for any such purpose.

5. Cooperate with the Federal Government, the State or any public body by an agreement therewith by which the county may:

(a) Acquire and provide, without cost to the cooperating entity, the land, easements and rights-of-way necessary for the acquisition, improvement or equipment of any project.

(b) Hold and save the cooperating entity harmless from any claim for damages arising from the acquisition, improvement, equipment, maintenance and operation of any facilities.

(c) Maintain and operate any facilities in accordance with regulations prescribed by the cooperating entity.

6. Provide, by any contract for any term not exceeding 50 years, or otherwise, without an election:

(a) For the joint use of personnel, equipment and facilities of the county, the Federal Government, the State or any public body, including, without limitation, public buildings constructed by or under the supervision of the board or the governing body of the other party or parties to the contract concerned, upon such terms and agreements and within such areas within the county as may be determined, for the promotion and protection of health, comfort, safety, life, welfare and property of the inhabitants of the county, the Federal Government, the State, any such public body and any persons of interest.

(b) For the joint employment of clerks, stenographers and other employees pertaining to the facilities or any project, now existing or hereafter established in the county, upon such terms and conditions as may be determined for the equitable apportionment of the resulting expenses.

(Added to NRS by 1973, 1733; A 1977, 26)



NRS 244A.513 - Methods of funding State s acquisition of facilities.

The State, acting through the board, may also for the purpose of acquiring facilities:

1. Borrow money and issue state securities evidencing any loan to or amount due by the State, provide for and secure the payment of any state securities and the rights of the holders thereof, and purchase, hold and dispose of state securities.

2. Fund or refund any loan or obligation of the State and issue funding or refunding securities to evidence such loan or obligation, as hereinafter provided.

3. Levy and cause to be collected taxes on and against all taxable property within the State as hereinafter provided, subject to the limitations provided in the Nevada Constitution.

4. Fix, from time to time, increase or decrease, collect and cause to be collected rates, fees and other service charges pertaining to the facilities of the State, pledge such revenues for the payment of state securities, and enforce the collection of such revenues by civil action or by any other means provided by law.

5. Purchase, acquire by gift or otherwise acquire properties, including, without limitation, existing sewage or wastewater systems or parts thereof or interests therein, of the Federal Government, the county, any public body in the county or any person as a project of the State or so acquire an interest therein. The State may acquire such properties subject to any mortgage, deed of trust or other lien on the acquired properties to secure the payment of any obligations pertaining thereto.

6. Accept contributions or loans from the Federal Government for the purpose of financing the planning, acquisition, improvement, equipment, maintenance and operation of any enterprise in which the State is authorized to engage, and enter into contracts, cooperate with and accept cooperation from, the Federal Government in the planning, acquisition, improvement, equipment, maintenance and operation, and in financing the planning, acquisition, improvement, equipment, maintenance and operation of any such enterprise, including, without limitation, costs of engineering, architectural, and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures and other action preliminary to the acquisition, improvement or equipment of any project, and do any and all things necessary in order to avail itself of such aid, assistance and cooperation.

(Added to NRS by 1977, 13)



NRS 244A.515 - General powers of State in relation to facilities.

The State, acting through the board, may in relation to the facilities of the State:

1. Acquire office space, equipment, services, supplies, fire and extended coverage insurance, use and occupancy insurance, workers compensation insurance, property damage insurance, public liability insurance for the State, the county and their respective officers, agents and employees, and other types of insurance, as the board may determine, but no provision herein authorizing the acquisition of insurance waives any immunity of the State, the county or any director, officer or agent otherwise existing under the laws of the State.

2. Pay or otherwise defray the cost of any project.

3. Establish, operate and maintain facilities within the county across or along any public street, highway, bridge, viaduct or other public right-of-way, or in, upon, under or over any vacant public lands, which public lands now are or may become the property of the State, the county, or a public body, without first obtaining a franchise from the county or the public body having jurisdiction over the same, but the State shall cooperate with the county and any public body having such jurisdiction, shall promptly restore any such street, highway, bridge, viaduct or other public right-of-way to its former state of usefulness as nearly as may be, and shall not use the same in such manner as permanently to impair completely or unnecessarily the usefulness thereof.

4. Adopt, amend, repeal, enforce and otherwise administer such reasonable rules, regulations and orders as the board determines necessary or convenient for the operation, maintenance, management, government and use of the State s facilities and any other like facilities under its control.

5. Adopt, amend, repeal, enforce and otherwise administer under the police power within the territorial limits of the county such reasonable rules, regulations and orders in relation to the collection, disposal or treatment of sewage and wastewater after a public hearing thereon is held by the board, in connection with which any public body in the area involved or otherwise exercising powers affecting the functions and services therein of the State and persons of interest have an opportunity to be heard, after mailed notice of the hearing is given by the clerk of the board to each such public body and after notice of such hearing is given by publication by the clerk to persons of interest, both known and unknown.

6. Sell and otherwise dispose of any by-products resulting from the operation of the facilities.

(Added to NRS by 1977, 14)



NRS 244A.517 - Additional powers of State: Contract with county for employment of county s personnel.

The State, acting through the Governor, may, in relation to state facilities, contract with the county for it to hire and retain officers, agents, employees, engineers and any other persons, as county personnel permanent or temporary, whose employment is necessary or desirable to effect the purposes hereof, and to defray any expenses incurred thereby in connection with state facilities as operation and maintenance expenses thereof.

(Added to NRS by 1977, 15)



NRS 244A.519 - Additional powers of State: Contracts and agreements with public agencies and others.

The State, acting through the Governor, may also in relation to state facilities:

1. Enter into and perform joint operating or service contracts and agreements, acquisition, improvement, equipment or disposal contracts or other arrangements, for any term not exceeding 50 years, with the Federal Government, the county or any public body concerning the facilities, and any project or property pertaining thereto, whether acquired by the State, by the Federal Government, by the county or by any public body, and may accept grants and contributions from the Federal Government, the county, any public body or any person.

2. Enter into and perform contracts and agreements, for any term not exceeding 50 years, with the Federal Government, the county, any public body or any person for the provision and operation by the State of any property pertaining to such facilities of the State or any project relating thereto and the payment periodically by the other contracting party to the State of amounts at least sufficient, in the determination of the Governor, to compensate the State for the cost, if any, of providing, operating and maintaining such facilities serving the Federal Government, the county, such public body or such person, or otherwise, but no such service contract may be entered into with any such party who at such time is being lawfully served by another public body without the prior consent of such presently serving public body.

3. Enter into and perform contracts and agreements with the Federal Government, the county, any public body or any person for or concerning the planning, construction, lease or other acquisition, improvement, equipment, operation, maintenance, disposal and financing of any property pertaining to the facilities of the State or to any project of the State, including, but not necessarily limited, to any contract or agreement for any term not exceeding 50 years.

4. Cooperate with and act in conjunction with the Federal Government or any of its engineers, officers, boards, commissions or departments, or with the county or any of its engineers, officers, boards, commissions or departments, or with any public body or any person in the acquisition, improvement or equipment of any facilities or any project authorized for the State or for any other works, acts or purposes provided for herein, and adopt and carry out any definite plan, system or work for any such purpose.

5. Cooperate with the Federal Government, the county or any public body by an agreement therewith by which the State may:

(a) Acquire and provide, without cost to the cooperating entity, the land, easements and rights-of-way necessary for the acquisition, improvement or equipment of any project.

(b) Hold and save the cooperating entity harmless from any claim for damages arising from the acquisition, improvement, equipment, maintenance and operation of any facilities.

(c) Maintain and operate any facilities in accordance with regulations prescribed by the cooperating entity.

6. Provide, by any contract for any term not exceeding 50 years, or otherwise:

(a) For the joint use of personnel, equipment and facilities of the State, the Federal Government, the county or any public body, including, without limitation, public buildings constructed by or under the supervision of the board or the governing body of the other party or parties to the contract concerned, upon such terms and agreements and within such areas within the county as may be determined, for the promotion and protection of health, comfort, safety, life, welfare and property of the inhabitants of the State, the Federal Government, the county, any such public body and any persons of interest.

(b) For the joint employment of clerks, stenographers and other employees pertaining to the facilities or any project, now existing or hereafter established in the county, upon such terms and conditions as may be determined for the equitable apportionment of the resulting expenses.

(Added to NRS by 1977, 15)



NRS 244A.521 - Additional powers of county or State: Acquisition and operation of facilities.

The county, or the State acting through the board, may also:

1. Enter upon any land, make surveys, borings, soundings and examinations, and locate the necessary works of any project and any roadways and other rights-of-way pertaining to any project herein authorized, and acquire all property necessary or convenient for the acquisition, improvement or equipment of such works, including works constructed and being constructed by private owners, and all necessary appurtenances.

2. Acquire property by agreement, condemnation by the exercise of the power of eminent domain or otherwise, and in case any street, road, highway, railroad, canal, ditch or other property subject or devoted to public use and located within the county, whether within or without or both within and without the territorial limits of any public body, becomes subject to interference by reason of the construction or proposed construction of any works of the county or the State, the right so to interfere with such property, whether it be publicly or privately owned; except:

(a) If such right is acquired by condemnation proceedings and if the court finds that public necessity or convenience so require, the judgment may direct the county or the State, as the case may be, to relocate such street, road, highway, railroad, canal, ditch or other property in accordance with the plans prescribed by the court.

(b) If, by such judgment or agreement, the county or the State is required to relocate any such street, road, highway, railroad, canal, ditch or other property subject or devoted to public use, the board may acquire in the name of the county or the State, by agreement or condemnation, all rights-of-way and other property necessary or proper for compliance with the agreement or judgment of condemnation, and thereafter make such conveyance of such relocated street, road, highway, railroad, canal, ditch or other property as may be proper to comply with the agreement or judgment.

(c) No property, except for easements and rights-of-way, may be acquired by condemnation if at the time of the proposed exercise of such power such property is utilized by a public body for the collection, disposal or treatment of sewage or wastewater.

3. Carry on technical and other investigations of all kinds, make measurement, collect data, and make analyses, studies and inspections pertaining to the facilities and any project.

4. Make and keep records in connection with the facilities and any project or otherwise concerning the county or the State.

5. Arbitrate any differences arising in connection with the facilities and any project or otherwise concerning the county or the State.

6. Have the management, control and supervision of all business and affairs pertaining to the facilities and any project herein authorized, or otherwise concerning the county or the State, and of the acquisition, improvement, equipment, operation, maintenance and disposal of any property pertaining to the facilities or any such project.

7. Enter into contracts of indemnity and guaranty relating to or connected with the performance of any contract or agreement which the county or the State, as the case may be, is empowered to enter into.

8. Obtain financial statements, appraisals, economic feasibility reports and valuations of any type pertaining to the facilities or any project or any property relating thereto.

9. Adopt any ordinance or resolution authorizing a project or the issuance of county securities or state securities, or any combination thereof.

10. Make and execute an indenture or other trust instrument pertaining to any county securities or state securities herein authorized, except as otherwise provided in NRS 244A.455 to 244A.573, inclusive.

11. Make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers granted herein, or in the performance of the county s or the State s covenants or duties, or in order to secure the payment of county or state securities.

12. Have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted herein, which specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent hereof.

13. Exercise all or any part or any combination of the powers herein granted.

(Added to NRS by 1973, 1734; A 1975, 1339; 1977, 27)



NRS 244A.523 - Powers of other public bodies.

The governing body of any public body, upon its behalf and in its name, for the purpose of aiding and cooperating in any project herein authorized, upon the terms and with or without consideration and without an election, may:

1. Sell, lease, loan, donate, grant, convey, assign, transfer and otherwise dispose to the county or the State any facilities or any other property, or any interest therein, pertaining to any project.

2. Make available to the county or the State for temporary use or otherwise to dispose of any machinery, equipment, facilities and other property, and any agents, employees, persons with professional training, and any other persons, to effect the purposes hereof. Any such property and persons owned or in the employ of any public body while engaged in performing for the county or the State any service, activity or undertaking herein authorized, pursuant to contract or otherwise, have and retain all of the powers, privileges, immunities, rights and duties of, and shall be deemed to be engaged in the service and employment of such public body, notwithstanding such service, activity or undertaking is being performed in or for the county or the State.

3. Enter into any agreement or joint agreement between or among the Federal Government, the State, the county and any public bodies extending over any period not exceeding 50 years, which is mutually agreed thereby, notwithstanding any law to the contrary, respecting action or proceedings pertaining to any power herein granted, and the use or joint use of any facilities, project or other property herein authorized.

4. Sell, lease, loan, donate, grant, convey, assign, transfer or pay over to the county or the State any facilities or any project herein authorized, or any part or parts thereof, or any interest in personal property or real property, or any funds available for acquisition, improvement or equipment purposes, including the proceeds of any securities previously or hereafter issued for acquisition, improvement or equipment purposes which may be used by the county in the acquisition, improvement, equipment, maintenance and operation of any facilities or project herein authorized.

5. Transfer, grant, convey or assign and set over to the county or the State any contracts which may have been awarded by the public body for the acquisition, improvement or equipment of any project not begun or if begun, not completed.

6. Budget and appropriate, and each public body is hereby required and directed to budget and appropriate, from time to time, the proceeds of taxes, service charges and other revenues legally available therefor to pay all obligations, which may be either general obligations or special obligations, arising from the exercise of any powers herein granted as such obligations shall accrue and become due.

7. Provide for an agency, by any agreement herein authorized, to administer or execute that or any collateral agreement, which agency may be one of the parties to the agreement, or a commission or board constituted pursuant to the agreement.

8. Provide that any such agency shall possess the common power specified in the agreement, and may exercise it in the manner or according to the method provided in the agreement. Such power is subject to the restrictions upon the manner of exercising the power of any one of the contracting parties, which party shall be designated by the agreement.

9. Continue any agreement herein authorized for a definite term not exceeding 50 years, or until rescinded or terminated, which agreement may provide for the method by which it may be rescinded or terminated by any party.

(Added to NRS by 1973, 1736; A 1977, 28)



NRS 244A.525 - Extraterritorial powers and rights of officer, agent or employee of State, county or other public body.

All of the powers, privileges, immunities and rights, exemptions from laws, ordinances and rules, all pension, relief, disability, workers compensation and other benefits which apply to the activity of officers, agents or employees of the State or the county or any public body when performing their respective functions within the territorial limits of the respective public agencies apply to them to the same degree and extent while engaged in the performance of any of their functions and duties extraterritorially hereunder, and while engaged in the performance of any of their functions and duties under any contract or agreement authorized hereunder.

(Added to NRS by 1973, 1737; A 1977, 30)



NRS 244A.527 - Manner of exercising board s powers pertaining to State s facilities and securities.

The board, in connection with powers which it exercises hereunder and pertaining to any state facilities or state securities, or both, shall exercise such powers in the same manner as if such facilities or securities, or both, were county facilities or county securities, or both, by the adoption of ordinances, resolutions, or otherwise, as provided in chapter 244 of NRS and other laws relating to counties, including, without limitation, NRS 350.579.

(Added to NRS by 1977, 16)



NRS 244A.529 - Power of board to invest money.

The board may invest or cause to be invested all money, whether federal, state, county or other, which may come into its possession under NRS 244A.455 to 244A.573, inclusive, in the manner provided by law for the investment of county funds, but any interest which may be earned on money provided by the State or by the Federal Government shall be added to and applied to the same purpose as the principal.

(Added to NRS by 1977, 16)



NRS 244A.531 - Power of board to levy and collect general taxes.

In addition to the other means for providing revenue to defray the costs of the activities and projects authorized by NRS 244A.455 to 244A.573, inclusive, and to meet general obligation bond requirements, the board shall have power and authority to levy and collect general (ad valorem) taxes on and against all taxable property within the county.

(Added to NRS by 1973, 1737; A 1975, 1341)



NRS 244A.533 - Power of county or State to fix and collect service charges.

1. The county, or the State acting through the board, may fix, modify and collect or cause to be collected service charges for direct or indirect connection with, or the use or services of, the facilities of the county or the State, respectively. These fees may include minimum charges, charges for the availability of facilities or services, and charges for future capital improvements, whether the facilities are in operation or being acquired.

2. Such service charges may be charged to and collected in advance or otherwise by the county or the State at any time or from time to time from the Federal Government, the State, the county, any public body or any person owning or occupying real property within the county which directly or indirectly is or has been or will be connected with the facilities of the county or the State from which property originates, has originated or may originate rainwater, sewage, liquid wastes, solid wastes, night soil or industrial wastes, which have entered or may enter such facilities, or to which is made available untreated water, potable water or water in any other state, as the case may be, and such owner or occupant of any such real property shall be liable for and shall pay such service charges to the county or the State at the time when and place where such service charges are due and payable.

3. Such service charges of the county or the State may accrue from any date which the board provides in any ordinance authorizing or other instrument pertaining to the issuance of any securities or in any contract with the Federal Government, the State, the county, any public body or any person.

4. For the purpose of charging to and collecting service charges from persons owning or occupying real property which is connected to the facilities of any public body in the county, the county, or the State acting through the board, may bring an action in any court of competent jurisdiction to compel the public body to disclose the names and addresses of all such persons.

(Added to NRS by 1973, 1737; A 1977, 30)



NRS 244A.535 - Contracts for billing and collection of service charges.

The county, or the State acting through the board, may enter into a written contract with any public body or person providing for the billing and collection by such public body or person of any of the service charges levied by the board. If all or any part of any bill rendered by any such public body or person pursuant to any such contract is not paid, and if that public body or person renders any public utility service to the public body or person billed, that public body or person may discontinue its utility service until the bill is paid. The contract between the board and such public body or person may provide for such discontinuance.

(Added to NRS by 1977, 17)



NRS 244A.537 - Service charges payable constitute general obligations; debt limits unaffected.

The Legislature has determined and does hereby declare that the obligations arising from time to time of the State or any public body to pay service charges fixed in connection with the county s facilities shall constitute general obligations of the State or the public body charged with their payment; but as such obligations accrue for current services and benefits from and use of such facilities, the obligations shall not constitute an indebtedness of the State or the public body within the meaning of any constitutional, charter or statutory limitation or other provision restricting the incurrence of any debt.

(Added to NRS by 1973, 1738)



NRS 244A.539 - Enforcement of collection of service charges by requiring tax levy.

1. The county, or the State acting through the board, may enforce the collection of service charges made thereby to any public body which fails to pay such charges within 90 days after they become due and payable, in addition to any other remedy fixed by contract or otherwise, by an action in the nature of a writ of mandamus or other action in any court of competent jurisdiction to compel the levy without limitation as to rate or amount, except for the limitation in Section 2 of Article 10 of the Nevada Constitution, by the governing body of the public body and the collection of taxes on and against all taxable property therein sufficient in amount to pay such delinquent charges, together with penalties for delinquencies, court costs, reasonable attorneys fees and other cost of collection.

2. The governing body of the public body may so levy such taxes sufficient for the payment of such charges as they become due and payable. The governing body may also apply for that purpose any other funds that may be in the treasury of the public body and legally available therefor, whether derived from any service charges imposed by the public body for the use of or otherwise in connection with its sewer system, or from any other source.

3. Upon such payments being made, the levy or levies of taxes for the payment of the service charges so imposed by the county or the State may thereupon to that extent be diminished.

4. Except to the extent specified in subsection 3, each such public body shall annually levy taxes as provided in subsection 1 sufficient in amount to pay such service charges of the county or the State promptly as they become due and payable.

(Added to NRS by 1973, 1738; A 1977, 30)



NRS 244A.541 - Collection of service charges on tax roll: Election of alternative procedure.

1. The board may elect to have service charges for county or state facilities for the forthcoming fiscal year collected on the tax roll in the same manner, by the same persons and at the same time as, and together with, the county s general taxes. If it so elects, it shall cause a written report to be prepared and filed with the county clerk, which shall contain a description of each parcel of real property receiving such services and the amount of the charge for each parcel for such year, computed in conformity with the charges prescribed by the board.

2. This power to elect is alternative to all other powers of the board and this procedure is alternative to other procedures adopted by the board for the collection of such charges.

3. The real property may be described by reference to maps prepared by and on file in the office of the county assessor or by him or her.

4. The board may limit its election to delinquent charges and may do so by preparing and filing the written report, giving notice and holding its hearing only as to such delinquencies.

(Added to NRS by 1977, 17)



NRS 244A.543 - Collection of service charges on tax roll: Notice of filing report and of time and place of hearing.

1. Before the board may have service charges collected on the tax roll, the board shall cause a notice in writing of the filing of the report proposing to have such charges for the forthcoming fiscal year collected on the tax roll and of the time and place of hearing thereon, to be mailed to each person to whom any parcel or parcels of real property described in the report is assessed in the last equalized assessment roll available on the date the report is prepared, at the address shown on the assessment roll or as known to the assessor. If the board adopts the report, the requirements for notice in writing to the persons to whom parcels of real property are assessed does not apply to hearings on reports prepared in subsequent fiscal years but notice by publication as provided in this section is adequate.

2. The board shall cause notice of the filing of each report and of the time and place of hearing thereon to be published at least 10 but not more than 30 days prior to the date set for hearing in a newspaper of general circulation within the county.

(Added to NRS by 1977, 17)



NRS 244A.545 - Collection of service charges on tax roll: Hearings; final report.

1. At the time stated in the notice, the board shall hear and consider all objections or protests, if any, to the report referred to in the notice and may continue the hearing from time to time. If the board finds that protest is made by the owners of a majority of separate parcels of property described in the report, then the report shall not be adopted and the charges shall be collected separately from the tax roll.

2. Upon the conclusion of the hearing, the board may adopt, revise, change, reduce or modify any charge or overrule any or all objections and shall make its determination upon each charge as described in the report. This determination is final.

3. After the hearing, when the board has made a final decision on a service charge or fee to be collected on the county tax rolls, the board shall cause to be prepared and filed a final report, which shall contain a description of each parcel receiving the services and the amount of the charge, with the county assessor for inclusion on the assessment roll. If a report is filed after the closing of the assessment roll but before the extension of the tax roll, the auditor shall insert the charges in such extension.

(Added to NRS by 1977, 18)



NRS 244A.547 - Collection of service charges on tax roll: Lien; tax bill; applicability of laws pertaining to levy, collection and enforcement of general taxes.

1. The amount of service charges to be collected on the tax roll constitutes a lien against the lot or parcel of land against which the charges have been imposed as of the time when the lien of taxes on the roll attach.

2. The county treasurer shall include the amount of the charges on bills for taxes levied against the respective lots and parcels of land. Thereafter, the amount of the charges shall be collected at the same time, in the same manner and by the same persons as, and together with, the general taxes for the county. The charges become delinquent at the same time as such taxes and are subject to the same delinquency penalties.

3. All laws applicable to the levy, collection and enforcement of general taxes of the county, including but not limited to those pertaining to the matters of delinquency, correction, cancellation, refund, redemption and sale, apply to such charges.

4. The county treasurer may issue separate bills for such charges and separate receipts for collection on account of such charges.

(Added to NRS by 1977, 18)



NRS 244A.549 - Lien for unpaid service charges.

1. Until paid, all service charges of the county or the State charged to any person owning or occupying real property in the county constitute a perpetual lien against the property served, superior to all liens, claims and titles other than liens for general taxes and special assessments. This lien is not extinguished by the sale of any property on account of nonpayment of any other lien, claim or title, including liens for general taxes and special assessments.

2. A lien for unpaid service charges may be foreclosed in the same manner as provided for the foreclosure of mechanics liens. Before any such lien is foreclosed the board shall hold a hearing on the lien after notice thereof by registered or certified first-class mail, postage prepaid, addressed to the last known owner at his or her last known address according to the records of the county in which the property is located.

(Added to NRS by 1977, 16; A 1995, 2224)



NRS 244A.551 - Basic penalty for nonpayment of service charges.

The board may provide for a basic penalty for nonpayment of service charges within the time and in the manner prescribed by it. The basic penalty shall not be more than 10 percent of each month s charges for the first month delinquent. In addition to the basic penalty it may provide for a penalty of not more than 1.5 percent per month for nonpayment of the charges and basic penalty. On the first day of the calendar month following the date of payment specified in the bill the charge becomes delinquent if the bill or that portion thereof which is not in bona fide dispute remains unpaid. The board may provide for collection of the penalties provided for in this section.

(Added to NRS by 1977, 17)



NRS 244A.553 - Collection of delinquent service charges and penalties imposed by civil action.

The county, or the State acting through the board, may collect delinquent service charges and penalties due from the Federal Government, the State, the county, any public body or any person owning or occupying real property, by an action in any court of competent jurisdiction.

(Added to NRS by 1977, 17)



NRS 244A.555 - Acquisition and transfer of certain facilities on behalf of State; funding of acquisition; recommendations by advisory committee for studies.

1. The board, on behalf of and in the name of the State of Nevada, may:

(a) Acquire, hold, operate, maintain and improve the facilities defined in NRS 244A.475;

(b) Acquire, hold, operate, maintain, improve and dispose of properties pertaining to the facilities defined in NRS 244A.475, including, without limitation, water and water rights, for the benefit and welfare of the people of this state;

(c) Acquire the facilities defined in NRS 244A.475, wholly or in part directly by construction contract or otherwise, or indirectly by contract with the Federal Government, or any combination thereof, as the board may from time to time determine; and

(d) Borrow money and otherwise become obligated in a total principal amount of not more than $78,000,000 to defray wholly or in part the cost of acquiring the facilities defined in NRS 244A.475, and issue state securities to evidence such obligations.

2. No project or phase of a project for the creation of facilities defined in NRS 244A.475 may be authorized for funding with state securities until such funding is approved by the Governor and, if the amount of state securities proposed exceeds $50,000,000, by the Legislative Commission of the Legislature.

3. The advisory committee may recommend to the board the implementation of design, engineering, specification development or pilot plant studies for the furtherance of any project or phase of a project to accomplish the development of the facilities defined in NRS 244A.475. The implementation of such recommendations to be financed by the issuance of state securities may be authorized by the board with the approval of the Governor and the Legislative Commission of the Legislature.

4. The board, on behalf of and in the name of the State of Nevada, may transfer all of its interest in any facility financed pursuant to NRS 244A.455 to 244A.573, inclusive, to a general improvement district operating pursuant to chapter 318 of NRS to provide sanitary facilities for sewage within the county. Any such transfer must be on terms and conditions that are mutually agreeable to the board of county commissioners and the board of trustees of the general improvement district. Upon such a transfer, except as otherwise provided in subsection 5, the board of trustees of the general improvement district is authorized to exercise on behalf of the State all powers that the board of county commissioners is authorized to exercise on behalf of the State pursuant to NRS 244A.455 to 244A.573, inclusive, including the power to issue state securities. The board of trustees of the general improvement district shall assume all duties and responsibilities of the board of county commissioners with respect to any facility financed pursuant to NRS 244A.455 to 244A.573, inclusive, and any bonds or other obligations of the State issued for those facilities. Upon such a transfer, all money held by the county pertaining to the facilities and any bonds or other obligations of the State issued for the facilities must be transferred to the general improvement district.

5. After a transfer pursuant to subsection 4, the board of county commissioners shall continue to fix, modify and collect or cause to be collected fees and charges pursuant to NRS 244A.523 to 244A.553, inclusive, and 244A.557, and shall transfer all fees and charges to the general improvement district to which the facility was transferred.

(Added to NRS by 1973, 1738; A 1977, 31; 1989, 497)



NRS 244A.557 - Service charges for sewerage.

Although the board is empowered on behalf of the State to issue general obligation securities, the board shall assess the costs of the project against the users thereof through sewer service charges collected by or on behalf of the board at such times and in such amounts as will enable the State to pay in timely manner all operation and maintenance expenses and all principal of and interest on any state securities issued, sold and delivered to pay for all or any portion of the project, to accumulate and maintain any reserve and replacement accounts pertaining to the facilities and such securities provided in the ordinance or other proceedings relating thereto, and to make such payments, if any, as it is required to make to the Federal Government or any agency thereof, pursuant to any contract by which the Federal Government made a loan to the State for payment of any of the costs of the project. This section constitutes full and complete authority for the board to levy, collect and enforce such sewer service charges in such manner and in such amounts as the board determines appropriate from time to time.

(Added to NRS by 1973, 1739; A 1977, 32)



NRS 244A.559 - Liability of county or State on its securities and other obligations.

1. The payment of county or state securities or any other obligations of the county or State shall not be secured by an encumbrance, mortgage or other pledge of property of the county or State, except for its pledged revenues, proceeds of taxes, proceeds of assessments, and any other money pledged for the payment of the securities or such other obligations.

2. No property of the county or the State, except as provided in subsection 5 of NRS 244A.507 and in subsection 1 of this section, is liable to be forfeited or taken in payment of any county or state securities or other obligations of the county or the State.

(Added to NRS by 1973, 1740; A 1977, 32; 1981, 951)



NRS 244A.561 - No recourse based on securities against director, officer or agent of county or State.

No recourse may be had for the payment of the principal of, any interest on, or any prior redemption premiums due in connection with any bonds or other county or state securities or other obligations of the county evidenced by any other contract or for any claim based thereon or otherwise upon the ordinance or resolution authorizing the issuance of such securities or the incurrence of such other obligations or other instrument pertaining thereto, against any individual director or any officer or other agent of the county or the State, past, present or future, either directly or indirectly through the board or the county or State or otherwise, whether by virtue of any constitution or statute, or by the endorsement of any penalty or otherwise, all such liability, if any, being by the acceptance of the securities and as a part of the consideration of their issuance or by the making of any other contract specially waived and released.

(Added to NRS by 1973, 1740; A 1977, 33)



NRS 244A.563 - Faith of State pledged not to impair securities.

The faith of the State is hereby pledged that NRS 244A.455 to 244A.573, inclusive, any law supplemental or otherwise pertaining thereto, and any other act concerning the bonds or other county or state securities, taxes or the pledged revenues, or any combination of such securities, such taxes and such revenues, shall not be repealed nor amended or otherwise directly or indirectly modified in such a manner as to impair adversely any outstanding county or state securities, until all such securities have been discharged in full or provision for their payment and redemption has been fully made, including, without limitation, from the known minimum yield from the investment or reinvestment of moneys pledged therefor in federal securities.

(Added to NRS by 1973, 1740; A 1975, 1341; 1977, 33)



NRS 244A.565 - Contracts not binding on State until approved by Governor; exception.

Any contract, except a construction contract, entered into pursuant to the provisions of NRS 244A.555 for facilities as defined in NRS 244A.475 is not binding upon the State until executed or otherwise approved by the Governor, including, without limitation, the execution of securities by the Governor in the manner and as otherwise provided in the State Securities Law.

(Added to NRS by 1973, 1740; A 1977, 33)



NRS 244A.567 - County s officers to effectuate provisions of County Sewage and Wastewater Law.

The officers of the county are authorized and directed to take all action necessary or appropriate to effectuate the provisions of NRS 244A.455 to 244A.573, inclusive.

(Added to NRS by 1973, 1741; A 1975, 1342)



NRS 244A.569 - County Sewage and Wastewater Law constitutes full authority for exercise of powers granted.

1. NRS 244A.455 to 244A.573, inclusive, without reference to other statutes of the State, except as herein otherwise expressly provided, constitute full authority for the exercise of powers herein granted, including, without limitation, the granting of contractual powers to the State, the county and the other public bodies and the financing of any project herein authorized wholly or in part and the issuance of county or state securities to evidence such loans.

2. No other act or law with regard to the making of contracts, the authorization or issuance of securities, other than the provisions of NRS 350.011 to 350.0165, inclusive, which apply only to the issuance of county securities, or the exercise of any other power herein granted that provides for an election, requires an approval, or in any way impedes or restricts the carrying out of the acts herein authorized to be done applies to any proceedings taken hereunder or acts done pursuant hereto, except as herein otherwise provided.

3. The provisions of no other law, either general, special or local, except as provided herein, apply to the doing of the things herein authorized to be done, and the State, the county and any public body may not perform any of the acts herein authorized to be done, except as herein provided.

4. No notice, consent or approval by the State or any public body or officer thereof is required as a prerequisite to the sale or issuance of any county securities or the making of any contract or the exercise of any other power hereunder except as herein provided.

5. The powers conferred by NRS 244A.455 to 244A.573, inclusive, are in addition to and supplemental to, and the limitations imposed by such sections do not affect the powers conferred by any other law, general or special, and securities may be issued under those sections without regard to the procedure required by any other such law except as otherwise provided in those sections or in the State Securities Law. Insofar as the provisions of such sections are inconsistent with the provisions of any other law, general or special, the provisions of those sections are controlling.

6. No provision contained in NRS 244A.455 to 244A.573, inclusive, repeals or affects any other law or part thereof, it being intended that NRS 244A.455 to 244A.573, inclusive, provide a separate method of accomplishing their objectives and not an exclusive one.

(Added to NRS by 1973, 1741; A 1975, 1342; 1977, 33)



NRS 244A.571 - Areawide waste management plan: Development; required elements.

1. The officers of the county shall develop an areawide waste management plan pursuant to NRS 244A.459, subject to the approval of the State Department of Conservation and Natural Resources. The county officers may revise this plan as often as they deem it necessary. A plan must include but need not be limited to the following:

(a) The identification of treatment works necessary to meet the anticipated municipal and industrial needs of the area for the treatment of waste over a 20-year period, with an analysis of alternative systems, including:

(1) Any requirements for the acquisition of land;

(2) The necessary systems for collection of wastewater and management of urban storm water runoff; and

(3) A program to provide the necessary financial arrangements for the development of the treatment works;

(b) The establishment of priorities for the construction of the treatment works and time schedules for the initiation and completion of all treatment works;

(c) The establishment of a regulatory program to:

(1) Carry out the waste treatment management requirements of section 201(c) of P.L. 92-500 (33 U.S.C. 1281(c));

(2) Regulate the location, modification and construction of any facilities within the area which may result in any discharge in the area; and

(3) Ensure that any industrial or commercial wastes discharged into any treatment works in the area meet applicable pretreatment requirements;

(d) The identification of those agencies necessary to construct, operate and maintain all facilities required by the plan and otherwise to carry out the plan;

(e) The identification of the measures necessary to carry out the plan (including financing), the period necessary to carry out the plan, the costs of carrying out the plan within that period, and the economic, social and environmental effect of carrying out the plan within that period;

(f) A process to:

(1) Identify, if appropriate, agriculturally and silviculturally related nonpoint sources of pollution, including runoff from areas used for the disposal of manure and from land used for the production of livestock and crops; and

(2) Set forth procedures and methods, including requirements for land use, to control to the extent feasible those sources;

(g) A process to:

(1) Identify, if appropriate, mine-related sources of pollution including new, current and abandoned surface and underground mine runoff; and

(2) Set forth procedures and methods, including requirements for land use, to control to the extent feasible those sources;

(h) A process to:

(1) Identify sources of pollution related to construction; and

(2) Set forth procedures and methods, including requirements for land use, to control to the extent feasible those sources;

(i) A process to:

(1) Identify, if appropriate, salt water intrusion into rivers, lakes and estuaries resulting from reduction of fresh water flow from any cause, including irrigation, obstruction, groundwater extraction and diversion; and

(2) Set forth procedures and methods to control such an intrusion to the extent feasible where the procedures and methods are otherwise a part of the waste treatment management plan;

(j) A process to control the disposition of all residual waste generated in the area which could affect water quality; and

(k) A process to control the disposal of pollutants on land or in subsurface excavations within the area to protect the quality of ground and surface water.

2. In developing the elements of the areawide waste management plan, the county shall provide the most efficient areawide management system for the area.

(Added to NRS by 1975, 1334; A 1987, 373)



NRS 244A.573 - Areawide waste management plan: Ordinances and regulations; enforcement.

1. The county shall adopt all necessary ordinances, regulations and policies to effectuate the adopted areawide waste management plan described in subsection 1 of NRS 244A.571.

2. All ordinances, regulations and policies adopted by the county shall be enforced by all local political subdivisions in the area covered by the plan.

3. The county shall police the area to insure compliance with the areawide waste management plan and adopted ordinances, regulations and policies. If it is found that the areawide waste management plan or the adopted ordinances, regulations and policies are not being enforced by all local political subdivisions, the county may bring action in a court of competent jurisdiction to insure compliance.

(Added to NRS by 1975, 1335)



NRS 244A.597 - County s powers concerning recreational facilities.

1. In addition to powers elsewhere conferred upon counties, any county is authorized and empowered:

(a) To establish, construct, purchase, otherwise acquire, reconstruct, improve, extend and better fairgrounds, exposition buildings, convention halls, auditoriums, fieldhouses, amusement halls, public parks, playgrounds, swimming pools, golf courses, recreation centers, museums, zoos, historical sites, other recreational facilities and buildings therefor, and improvements incidental thereto;

(b) To equip and furnish the same;

(c) To acquire a suitable site or grounds for any recreational facilities;

(d) To issue bonds therefor (or any combination thereof), at one time, or from time to time; and

(e) To advertise, publicize and promote the recreational facilities located in the county which are owned by the county, the State or an incorporated city in the county.

2. Recreational facilities shall be deemed to include, without limiting the generality of the provisions of subsection 1, such buildings, incidental improvements, equipment, furnishings, sites and grounds as are used for recreational purposes.

[1:383:1955] (NRS A 1961, 300, 453; 1963, 99; 1965, 10; 1969, 1576; 1973, 1509)



NRS 244A.599 - County fair and recreation boards: Creation; number, appointment and terms of members in county whose population is less than 100,000.

1. Whenever the board of county commissioners of any county or the Board of Supervisors of Carson City desires the powers granted in NRS 244A.597 to 244A.655, inclusive, to be exercised, it shall, by resolution, determine that the interest of the county and the public interest, necessity or desirability require the exercise of those powers and the creation of a county fair and recreation board therefor, pursuant to the provisions of NRS 244A.597 to 244A.655, inclusive. After approval of the resolution, the county or city clerk shall:

(a) Cause a copy of the resolution to be published promptly once in a newspaper published in and of general circulation in the county or city; and

(b) In the case of a county, cause a certified copy of the resolution to be mailed by registered or certified mail to the mayor or other chief executive officer of each incorporated city within the county.

2. In counties whose population is 100,000 or more, the county fair and recreation board must be selected as provided in NRS 244A.601 or 244A.603.

3. In counties whose population is less than 100,000, and in which there are more than two incorporated cities, each incorporated city, except an incorporated city which is the county seat, must be represented by one member and any incorporated city which is the county seat must be represented by four members. Within 30 days after the day of publication of the resolution or the day on which the last of the copies of the resolution was mailed, whichever day is later, the mayor or other chief executive officer shall, with the approval of the legislative body of the city, appoint a member or members of the city council or board of trustees to serve on the board for the remainder of his, her or their terms of office. The clerk or secretary of the city shall promptly certify the appointment by registered or certified mail to the county clerk.

4. In counties whose population is less than 100,000, and in which there are only two incorporated cities, each incorporated city must be represented by one member who must be appointed and certified as provided in subsection 3, and the board of county commissioners shall appoint four representatives as follows:

(a) Two members to represent the hotel or motel operators in the county.

(b) One member to represent the other commercial interests in the county.

(c) One member to represent the county at large.

5. In counties whose population is less than 100,000, and in which there are fewer than two incorporated cities, any incorporated city which is the county seat must be represented by one member, who must be appointed and certified as provided in subsection 3, and the board of county commissioners shall appoint three representatives as follows:

(a) One member to represent the motel operators in the county.

(b) One member to represent the hotel operators in the county.

(c) One member to represent the other commercial interests in the county.

6. In all counties whose population is less than 100,000, one member of the board of county commissioners must be appointed by the county commissioners to serve on the board for the remainder of his or her term of office.

7. In all counties whose population is less than 100,000, and in which there is no incorporated city, the board of county commissioners shall appoint one member to represent the county at large.

8. In Carson City the Board of Supervisors shall appoint five representatives to the fair and recreation board established as provided in subsection 1 as follows:

(a) Two members to represent the hotel and motel operators in the city.

(b) One member to represent the other commercial interests in the city.

(c) One member who is a member of the Board of Supervisors.

(d) One member to represent the city at large.

9. Members who are not elected officials shall serve for 2-year terms.

10. The terms of all elected officials are coterminous with their terms of office. Any such member may succeed himself or herself.

[2:383:1955] (NRS A 1961, 300, 453; 1963, 100, 791; 1965, 10; 1967, 1377; 1969, 95, 322, 1535; 1971, 337; 1977, 819; 1979, 515; 1991, 60; 2001, 484; 2003, 2263)



NRS 244A.601 - County fair and recreation board in county whose population is 100,000 or more but less than 700,000: Number, appointment and terms of members; vacancies.

1. In any county whose population is 100,000 or more, and less than 700,000, the county fair and recreation board consists of 13 members who are appointed as follows:

(a) Two members by the board of county commissioners.

(b) Two members by the governing body of the largest incorporated city in the county.

(c) One member by the governing body of the next largest incorporated city in the county.

(d) Except as otherwise provided in subsection 2, eight members by the members appointed pursuant to paragraphs (a), (b) and (c). The members entitled to vote shall select:

(1) One member who is a representative of air service interests from a list of nominees submitted by the airport authority of the county. The nominees must not be elected officers.

(2) One member who is a representative of motel operators from a list of nominees submitted by one or more associations that represent the motel industry.

(3) One member who is a representative of banking or other financial interests from a list of nominees submitted by the chamber of commerce of the largest incorporated city in the county.

(4) One member who is a representative of other business or commercial interests from a list of nominees submitted by the chamber of commerce of the largest incorporated city in the county.

(5) One member who is a representative of other business or commercial interests, including gaming establishments, from a list of nominees submitted by a visitor s bureau, other than a county fair and recreation board or a bureau created by such a board, that is authorized by law to receive a portion of the tax on transient lodging, if any. If no such bureau exists in the county, the nominations must be made by the chamber of commerce of the third largest township in the county.

(6) Three members who are representatives of the association of gaming establishments whose membership collectively paid the most gross revenue fees to the State pursuant to NRS 463.370 in the county in the preceding year, from a list of nominees submitted by the association. If there is no such association, the three appointed members must be representative of gaming.

If the members entitled to vote find the nominees on a list of nominees submitted pursuant to this paragraph unacceptable, they shall request a new list of nominees.

2. The terms of members appointed pursuant to paragraphs (a), (b) and (c) of subsection 1 are coterminous with their terms of office. The members appointed pursuant to paragraph (d) of subsection 1 must be appointed for 2-year terms. Any vacancy occurring on the board must be filled by the authority entitled to appoint the member whose position is vacant. Each member appointed pursuant to paragraph (d) of subsection 1 may succeed himself or herself only once.

3. If a member ceases to be engaged in the business or occupation which he or she was appointed to represent, he or she ceases to be a member, and another person engaged in that business or occupation must be appointed for the unexpired term.

4. Any member appointed by the board of county commissioners or a governing body of a city must be a member of the appointing board or body.

(Added to NRS by 1977, 817; A 1979, 516; 1983, 1663; 1989, 1903; 1991, 819, 1977; 1995, 2804; 1999, 2016; 2001, 561; 2011, 1117)



NRS 244A.603 - County fair and recreation board in county whose population is 700,000 or more: Number, appointment and terms of members; vacancies.

1. In any county whose population is 700,000 or more, the county fair and recreation board consists of 14 members selected as follows:

(a) Two members by the board of county commissioners from their own number.

(b) Two members by the governing body of the incorporated city with the largest population in the county from their own number.

(c) One member by the governing body of the incorporated city with the second largest population in the county from their own number.

(d) One member by the governing body of the incorporated city with the third largest population in the county from their own number.

(e) One member by the governing body of the incorporated city with the smallest population in the county from their own number.

(f) One member by the governing body of one of the other incorporated cities in the county from their own number.

(g) Six members to be appointed by the members selected pursuant to paragraphs (a) to (f), inclusive, of which:

(1) Three members must be selected from a list of nominees submitted by the chamber of commerce of the incorporated city with the largest population in the county. If the nominees so listed are unsatisfactory to the members making the selection, they may, until satisfied, request additional lists of nominees. The members appointed pursuant to this subparagraph must be selected as follows:

(I) Two members who are representatives of tourism, at least one of whom must be a representative of the resort hotel business; and

(II) One member who is a representative of other commercial interests or interests related to tourism.

(2) Three members must be selected from a list of nominees submitted by the association of gaming establishments whose membership in the county collectively paid the most gross revenue fees to the State pursuant to NRS 463.370 in the preceding year. If the nominees so listed are unsatisfactory to the members making the selection, they may, until satisfied, request additional lists of nominees. The members selected pursuant to this subparagraph must be representatives of the resort hotel business, at least one of whom is engaged in that business in the central business district of the incorporated city with the largest population in the county.

2. If there is more than one incorporated city in the county that is eligible to appoint the member provided in paragraph (f) of subsection 1, the board of county commissioners shall facilitate a biennial rotation of the authority to appoint that member among those cities.

3. Any vacancy occurring on a county fair and recreation board must be filled by the authority entitled to appoint the member whose position is vacant.

4. After the initial appointments of members appointed pursuant to paragraph (g) of subsection 1, all members must be appointed for 2-year terms. If any such member ceases to be engaged in the business sector which he or she was appointed to represent, he or she ceases to be a member, and another person engaged in that business must be appointed to fill the unexpired term. Any such member may succeed himself or herself.

5. The term of the member appointed pursuant to paragraph (f) of subsection 1 is 2 years, commencing on July 1 of each odd-numbered year.

6. The terms of members appointed pursuant to paragraphs (a) to (e), inclusive, of subsection 1 are coterminous with their terms of office. Any such member may succeed himself or herself.

(Added to NRS by 1967, 1378; A 1969, 658; 1971, 339; 1973, 500, 1512; 1975, 1104, 1490; 1977, 468; 1979, 517; 1989, 174, 1903; 1993, 904; 1999, 1416; 2005, 2689; 2011, 1118)



NRS 244A.605 - Vacancies; reorganization of board.

1. Whenever a vacancy occurs among the members of any county fair and recreation board by reason of resignation, death, expiration of a member s elected term of office, an increase in population, or otherwise, the vacancy must be filled by the board of county commissioners, in case of county members, and by the chief executive with the approval of the legislative body of the city, in case of city members.

2. Except as otherwise provided in subsection 3, during January of each odd-numbered year, each county fair and recreation board in this State shall reorganize by electing the officers designated in subsection 1 of NRS 244A.611.

3. During July of each even-numbered year, each county fair and recreation board in any county whose population is 100,000 or more, but less than 700,000, shall reorganize by electing the officers designated in subsection 1 of NRS 244A.611.

4. The officers elected pursuant to subsections 2 and 3 hold office for the ensuing biennium, or until their successors are elected and qualified. Any vacancy among such officers occurring between biennial elections must be filled by the county fair and recreation board to serve out the unexpired term of his or her predecessor.

[3:383:1955] (NRS A 1957, 365; 1987, 943; 1989, 1904; 2011, 1119)



NRS 244A.607 - Name of board: Designation; use.

Each county fair and recreation board may, by resolution, designate the name by which the fair and recreation board of that county shall be known, and the name designated may contain the name of the largest incorporated city within the county. It shall be lawful for the fair and recreation board of such county to use such designated name for all purposes, including the right to contract, to sue and be sued, and to perform all of its functions and exercise all of its powers.

(Added to NRS by 1967, 1379; A 1969, 1537; 1973, 501)



NRS 244A.609 - Members: Oath; bond; compensation.

1. Whenever any county fair and recreation board has been organized or reorganized, each member thereof shall file with the county clerk:

(a) The member s oath of office.

(b) A corporate surety bond furnished at county expense, in an amount not to exceed $1,000, and conditioned for the faithful performance of his or her duties as a member of the board.

2. Except as otherwise provided in subsection 3, no member may receive any compensation as an employee of the board or otherwise, and no member of the board may be interested in any contract or transaction with the board or the county except in his or her official representative capacity.

3. Each member of a board created and existing in a county whose population is 100,000 or more is entitled to receive $480 per month or $80 for each meeting of the board or a committee of the board attended, whichever amount is less.

[Part 5:383:1955] (NRS A 1957, 365; 1961, 374; 1967, 1378; 1969, 1536; 1971, 266; 1979, 518; 1981, 1227; 1991, 820, 1978)



NRS 244A.611 - Officers: Election and duties.

1. The board shall choose one of its members as chair and one of its members as vice chair, and shall elect a secretary and a treasurer, who may be members of the board. The secretary and the treasurer may be one person.

2. The secretary shall keep audio recordings or transcripts of all meetings and, in a well-bound book, a record of all of the proceedings of the board, minutes of all meetings, certificates, contracts, bonds given by employees, and all other acts of the board. Except as otherwise provided in NRS 241.035, the minute book, audio recordings, transcripts and records must be open to the inspection of all owners of real property in the county as well as to all other interested persons, at all reasonable times and places. A copy of the minutes or audio recordings must be made available to a member of the public upon request at no charge pursuant to NRS 241.035.

3. The treasurer shall keep, in permanent records, strict and accurate accounts of all money received by and disbursed for and on behalf of the board and the county. The treasurer shall file with the county clerk, at county expense, a corporate fidelity bond in an amount not less than $5,000, conditioned for the faithful performance of his or her duties.

[Part 5:383:1955] (NRS A 1973, 1509; 2005, 1408; 2013, 327)



NRS 244A.613 - Meetings; quorum; seal.

1. The board shall meet regularly at a time and in a place to be designated by the board. Special meetings may be held as often as the needs of the board require, on notice to each board member.

2. A majority of the members shall constitute a quorum at any meeting. Every motion and resolution of the board shall be adopted by at least a majority of the members present and constituting the quorum at such meeting.

3. The board shall adopt a seal.

[Part 5:383:1955] + [6:383:1955]



NRS 244A.615 - Compliance with Local Government Budget and Finance Act.

As provided by law, the county fair and recreation board shall comply with the provisions of the Local Government Budget and Finance Act.

(Added to NRS by 1967, 1379; A 2001, 1821)



NRS 244A.617 - Loans by counties for preliminary costs of organization.

The board of county commissioners of any county proceeding under the provisions of NRS 244A.597 to 244A.655, inclusive, is authorized to advance such money to the board as may be necessary to pay the preliminary organization, administration and engineering costs thereof, including bond elections as provided in NRS 244A.597 to 244A.655, inclusive, on such terms of repayment as may be agreed upon, and the county is authorized to secure the necessary money in the manner provided by law authorizing medium-term obligations.

[7:383:1955] (NRS A 1975, 15; 1995, 1815)



NRS 244A.619 - Powers and duties of board.

In addition to powers elsewhere conferred, the county fair and recreation board of any county, upon behalf of the county and in connection with the recreational facilities herein authorized, is authorized and empowered:

1. To establish, construct, purchase, lease, enter into a lease purchase agreement respecting, rent, acquire by gift, grant, bequest, devise, or otherwise acquire, reconstruct, improve, extend, better, alter, repair, equip, furnish, regulate, maintain, operate and manage recreational facilities, including personal property, real property, lands, improvements and fixtures thereon, property of any nature appurtenant thereto or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years.

2. To insure or provide for the insurance of any recreational facility against such risks and hazards as the board may deem advisable.

3. To arrange or contract for the furnishing by any person, agency, association or corporation, public or private, of services, privileges, works or facilities for, or in connection with, a recreational facility; and to hire and retain officers, agents and employees, including a fiscal adviser, engineers, attorneys, or other professional or specialized personnel.

4. To direct the board of county commissioners, with the concurrence of the board, to acquire by the exercise of the power of eminent domain any real property which the county fair and recreation board may deem necessary for its purposes under NRS 244A.597 to 244A.655, inclusive, after the adoption by the board of a resolution declaring that its acquisition is necessary for such purposes. This power shall be exercised in the manner provided by any applicable statutory provisions and laws of the State of Nevada. Title to property so acquired shall be taken in the name of the county.

5. To sell, lease, exchange, transfer, assign or otherwise dispose of any real or personal property, or any interest therein acquired for the purpose of NRS 244A.597 to 244A.655, inclusive, including the lease of any recreational facility acquired by the county under the provisions of NRS 244A.597 to 244A.655, inclusive, which is to be operated and maintained as a public project and recreational facility.

6. To fix, and from time to time increase or decrease, rates, tolls or charges for services or facilities furnished in connection with any recreational facility, and to take such action as necessary or desirable to effect their collection, and, with the consent of the board of county commissioners, to provide for the levy by the board of county commissioners of ad valorem taxes, the proceeds thereof to be used in connection with the recreational facilities.

7. To receive, control, invest and order the expenditure of any and all moneys and funds pertaining to any recreational facility or related properties, including but not limited to annual grants to the State, the county and incorporated cities in the county for capital improvements for recreational facilities.

8. To enter into contracts, leases or other arrangements for commercial advertising purposes with any person, partnership or corporation.

9. To exercise all or any part or combination of the powers herein granted to such county, except as herein otherwise provided.

10. To sue and be sued.

11. To do and perform any and all other acts and things necessary, convenient, desirable or appropriate to carry out the provisions of NRS 244A.597 to 244A.655, inclusive.

[8:383:1955] (NRS A 1963, 793; 1973, 1509)



NRS 244A.621 - Additional powers of board.

The county fair and recreation board, in addition to the other powers conferred upon a county fair and recreation board by NRS 244A.597 to 244A.655, inclusive, may:

1. Set aside a fund in an amount that it considers necessary and which may be expended in the discretion of the board to promote or attract conventions, meetings and like gatherings that will utilize the recreational facilities authorized by NRS 244A.597. The expenditure is hereby declared to be an expenditure made for a public purpose.

2. Solicit and promote tourism and gaming generally, both individually and through annual grants in cash or in kind including lease of its facilities to the chambers of commerce of the incorporated cities within the county which respectively represent all of the residents of those cities, or other nonprofit groups or associations, and further promote generally the use of its facilities, pursuant to lease agreements, by organized groups or by the general public for the holding of conventions, expositions, trade shows, entertainment, sporting events, cultural activities or similar uses reasonably calculated to produce revenue for the board and to enhance the general economy. The promotion of tourism, gaming or the use of facilities may include advertising the facilities under control of the board and the resources of the community or area, including tourist accommodations, transportation, entertainment, gaming and climate. The advertising may be done jointly with a private enterprise.

3. Enter into contracts for advertising pursuant to this section and pay the cost of the advertising, including a reasonable commission.

(Added to NRS by 1967, 1379; A 1973, 1513; 1983, 1170; 1989, 1018, 1192)



NRS 244A.622 - Use of money to pay cost of improving, operating, maintaining or improving access to certain airports.

1. Except as otherwise provided in subsections 2 and 3, in a county whose population is 700,000 or more, the county fair and recreation board, in addition to any other powers, may also use any money that it receives to pay the cost of projects for improving, operating or maintaining an airport, or any combination thereof, including, without limitation, projects designed to encourage tourism or to improve access to airports by tourists.

2. Money may only be used pursuant to this section with respect to an airport that is not less than 90 miles by road from any airport owned by the county with 100 or more scheduled flights per day.

3. No money may be expended pursuant to this section with respect to a particular airport in excess of $500,000 during any fiscal year.

(Added to NRS by 1993, 2331; A 1995, 108; 2011, 1120)



NRS 244A.623 - Transactions extending beyond terms of members.

Members of a county fair and recreation board may enter into contracts, leases, franchises and other transactions extending beyond their terms of office as members of the county fair and recreation board.

(Added to NRS by 1977, 818)



NRS 244A.625 - Appropriation and expenditure of money for recreational facilities in certain counties.

In any county whose population is 100,000 or more and less than 700,000, the county fair and recreation board may at any time appropriate and authorize the expenditure of money derived from any source and under the jurisdiction of the board for recreational facilities as described in NRS 244A.597, regardless of any limitations in any transfer to the board of the proceeds of any license taxes or other money initially caused to be collected by any political subdivision, but subject to any contractual limitations pertaining to money so appropriated and subject to any existing appropriations and any other encumbrances on that money to meet obligations existing when the appropriation is made, accrued or not accrued and determinable or contingent.

(Added to NRS by 1971, 266; A 1979, 518; 1989, 1905; 2011, 1120)



NRS 244A.627 - Limitations on powers of board concerning real property in certain counties.

Notwithstanding any other provision of law, no county fair and recreation board in a county whose population is 100,000 or more and less than 700,000 may:

1. Acquire, purchase, lease, sell or dispose of any real property or engage in any other transaction relating to real property if the transaction may result in any debt or bonds for which the county may be responsible, in whole or in part, or affects any existing debt or bonds for which the county is responsible, in whole or in part; or

2. Sell or lease to a person or governmental entity any real property within the county which is located in a city whose population is less than 220,000,

without prior approval of the board of county commissioners.

(Added to NRS by 1963, 792; A 1969, 1536; 1979, 519; 1989, 1905; 2009, 2266; 2011, 1120)



NRS 244A.629 - Acceptance of federal aid.

1. In addition to the powers conferred upon a county fair and recreation board by other provisions of NRS 244A.597 to 244A.655, inclusive, a board, for the county, is empowered to borrow money or accept contributions, grants or other financial assistance from the Federal Government or any agency or instrumentality thereof, corporate or otherwise, for or in aid of any recreational facility within its area of operation, and to comply with such conditions, trust indentures, leases or agreements as may be necessary, convenient or desirable.

2. The purpose and intent of NRS 244A.597 to 244A.655, inclusive, is to authorize every county to do any and all things necessary, convenient or desirable to secure the financial aid or cooperation of the Federal Government in the undertaking, acquisition, construction, maintenance or operation of any recreational facility of the county.

[9:383:1955] (NRS A 2003, 2264)



NRS 244A.631 - Recreational facilities subject to local zoning and other regulations.

All recreational facilities of the county shall be subject to planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the recreational facility is situated.

[10:383:1955]



NRS 244A.633 - Free tickets and passes restricted.

The county fair and recreation board shall not, as a condition precedent to the use of any recreational facility by any person, firm or corporation, demand or receive any free tickets, passes or other items authorizing admission without payment to any event, display, gathering, sporting event, convention or the like held or conducted in the recreational facility under the control of the board.

(Added to NRS by 1967, 1379)



NRS 244A.637 - Issuance of general obligation or revenue bonds.

1. For the acquisition of any recreational facilities authorized in NRS 244A.597 to 244A.655, inclusive, for the purposes described in subsection 3, or for any combination thereof, the county fair and recreation board, at any time or from time to time may:

(a) In the name of and on behalf of the county, issue:

(1) General obligation bonds, payable from taxes; and

(2) General obligation bonds, payable from taxes, which payment is additionally secured by a pledge of gross or net revenues derived from the operation of such recreational facilities, and, if so determined by the board, further secured by a pledge of such other gross or net revenues as may be derived from any other income-producing project of the county or from any license or other excise taxes levied for revenue by the county, or otherwise, as may be legally made available for their payment;

(b) In the name of and on behalf of the county fair and recreation board, issue revenue bonds:

(1) Payable from the net revenues to be derived from the operation of such recreational facilities;

(2) Secured by a pledge of revenues from any tax on the rental of transient lodging levied for revenue by the county or a city;

(3) Secured by any other revenue that may be legally made available for their payment; or

(4) Payable or secured by any combination of subparagraph (1), (2) or (3); and

(c) Make a contract with the United States of America, or any agency or instrumentality thereof, or any other person or agency, public or private, creating an indebtedness if a question authorizing such contract is submitted to and approved by a majority of the qualified electors of the county in the manner provided in NRS 350.020 to 350.070, inclusive. This paragraph does not apply to contracts for the prepayment of rent or other similar obligations.

2. Revenue bonds issued pursuant to this section must be authorized by resolution of the county fair and recreation board, and no further approval by any person, board or commission is required.

3. In a county whose population is 700,000 or more, the county fair and recreation board shall, at the request of the Department of Transportation, use its commercially reasonable best efforts to issue bonds as provided in subsections 1 and 2 for the purpose of providing money to the Department of Transportation to assist in paying the cost of any project in the county for which bonds are authorized to be issued pursuant to NRS 408.273.

4. Bonds may be issued for the purposes described in subsection 3 only if:

(a) The county fair and recreation board determines that the provision of money for the purposes described in subsection 3 is essential to providing access to tourists to the recreational and tourism facilities of the county, including, without limitation, the recreational facilities of the county fair and recreation board;

(b) The bonds are issued in compliance with any contractual limitations set forth in the instruments authorizing any outstanding bonds issued as provided in subsections 1 and 2; and

(c) The aggregate principal amount of bonds issued for the purposes described in subsection 3, excluding any bonds issued to refund those bonds, does not exceed the lesser of:

(1) Three hundred million dollars; or

(2) An amount which the county fair and recreation board determines can be repaid, as to all principal and interest, over a period of not more than 30 years with the expenditure of not more than $20,000,000 per year.

5. All determinations of the county fair and recreation board under this section shall be deemed to be conclusive, absent fraud or a gross abuse of discretion.

6. The issuance and payment of bonds issued pursuant to subsection 3 is hereby declared to be a use which is in fulfillment of the statutory requirements of NRS 244A.645 and of any requirements of any ordinance pursuant to which a tax is levied for the benefit of the county fair and recreation board or transferred thereto, and no such ordinance may be repealed or amended in any manner which would affect adversely the receipt and use by the county fair and recreation board of the revenues pledged to any bonds issued pursuant to this section, during the term of the bonds issued pursuant to this section or any bonds that refund those bonds.

7. Any money provided to the Department of Transportation pursuant to subsection 3 must be deposited in the State Highway Fund for administration pursuant to subsection 7 of NRS 408.235 and expended for the purposes described in subsection 3 of this section.

[12:383:1955] (NRS A 1969, 1577; 1981, 952; 1999, 987; 2007, 1587; 2011, 1121)



NRS 244A.638 - Annual report by Department of Transportation on highway construction projects undertaken with money received from issuance of bonds.

The Department of Transportation shall, not later than December 31 of each year:

1. Prepare an annual report on all the projects undertaken with the money deposited in the State Highway Fund pursuant to NRS 244A.637. The report must include:

(a) For each of those projects:

(1) The amount of that funding expended on the project.

(2) The amount of any other funding expended on the project.

(3) The timeline for the completion of the project.

(4) Specific information regarding any delays in the project as a result of any variances from the Department s projections of scheduling and costs.

(5) The status of:

(I) The definition of the project.

(II) The preliminary engineering for the project.

(III) The environmental documentation for the project.

(IV) The acquisition of required rights-of-way for the project.

(V) The date of advertisement for bids on the project.

(VI) The date of operational completion of the project.

(b) The total number of those projects that have been completed and, for each completed project:

(1) Whether the project was completed early or on time.

(2) Whether the project remained within its planned scope.

(3) Whether the project was completed for less than or for the amount of its budgeted expenses.

(4) Any specific measures of transportation improvement resulting from the project.

2. Submit the annual report to:

(a) The Governor.

(b) The Director of the Legislative Counsel Bureau for transmittal to the Interim Finance Committee.

(Added to NRS by 2007, 1598)



NRS 244A.641 - Execution of bonds and coupons.

The bonds and any coupons must be executed in the manner provided in the Local Government Securities Law; but the bonds must also bear the manual or facsimile signature of the chair of the county fair and recreation board.

[15:383:1955] (NRS A 1957, 366; 1959, 413; 1967, 222; 1969, 1285, 1578; 1985, 258)



NRS 244A.643 - Sale of bonds; employment of expert services.

The board is authorized to sell such bonds from time to time in the manner prescribed in NRS 350.115 to 350.195, inclusive, and may employ legal, fiscal, engineering or other expert services in connection with the acquisition, improvement, extension or betterment of the improvements or facilities and with the authorization, issuance and sale of the bonds.

[16:383:1955] (NRS A 1967, 222; 1995, 1022)



NRS 244A.645 - Powers of board concerning license taxes assigned or appropriated by cities, towns and counties.

In connection with any license taxes assigned or appropriated by any city, town or county, or any combination thereof, for use in connection with NRS 244A.597 to 244A.655, inclusive, the county fair and recreation board of any county, upon behalf of the county, in addition to powers elsewhere conferred, may:

1. Collect the proceeds of such taxes from time to time, receive, control, invest and order the expenditure of all money pertaining thereto, prescribe a procedure therefor, including, but not limited to:

(a) Enforcing the collection of any delinquent taxes and providing penalties in connection therewith, including, without limitation, the suspension of the business license issued by a county, city or town to a transient lodging facility and the closure of a transient lodging facility for failure to pay the tax on transient lodging; and

(b) Creating an office and hiring personnel therefor.

2. Defray the reasonable costs of collecting and otherwise administering such taxes from not exceeding 10 percent of the gross revenues so collected, excluding from this limitation and from those gross revenues any costs of collecting any delinquent taxes borne by any delinquent taxpayer. The incorporated cities collectively and any county may enter into an agreement with the board for the payment of collection fees which may be more or less than 10 percent of the gross revenues collected by a particular city or the county, except that the total payment of collection fees to all the cities and the county must not exceed 10 percent of the combined gross revenues so collected.

3. Defray further with the proceeds of any such tax the costs of the county fair and recreation board and of officers, agents and employees hired thereby, and of incidentals incurred thereby, of operating and maintaining recreational facilities under the jurisdiction of the board, including, without limiting the generality of the foregoing, the payment of reasonable promotional expenses pertaining thereto, payment of reasonable expenses pertaining to the promotion of tourism and gaming generally, both individually and through grants to the chambers of commerce of the incorporated cities of the county or other nonprofit groups or associations, and of improving, extending and bettering any recreational facilities authorized by NRS 244A.597 to 244A.655, inclusive, including, but not limited to, making annual grants to the State, the county and incorporated cities in the county for capital improvements for recreational facilities, and of constructing, purchasing or otherwise acquiring any such recreational facilities.

4. Redeem any general obligation bonds or revenue bonds of the county issued pursuant to NRS 244A.597 to 244A.655, inclusive, principal, interest and any prior redemption premium, regardless of whether such taxes are pledged as additional security for their payment.

5. Make contracts from time to time concerning any such license taxes, notwithstanding any such contract may limit the exercise of powers pertaining thereto, including the right of any city, town or the county from time to time to increase, decrease or otherwise modify the tax, but no such change may be made which prejudicially affects any pledge of tax proceeds as additional security for the payment of bonds issued pursuant to NRS 244A.597 to 244A.655, inclusive, and each other political subdivision assigning or appropriating such taxes pertaining thereto must consent to any such modification.

6. Make rules and regulations concerning such license taxes, and provide penalties for the failure to comply therewith.

(Added to NRS by 1960, 180; A 1973, 1511; 1975, 551; 1989, 1019; 1993, 2652; 1999, 988)



NRS 244A.647 - Collected license taxes held in trust.

All taxes, levied by a city, town or county for use in connection with NRS 244A.597 to 244A.655, inclusive, and collected by any motel, hotel or gaming establishment are public moneys from the moment of their collection and shall be held in trust by the establishment collecting such taxes for the use and benefit of the city, town or county levying such taxes or for the use of the county fair and recreation board where such revenues have been assigned or appropriated to the county fair and recreation board.

(Added to NRS by 1969, 874)



NRS 244A.649 - Refund or credit of payment of license taxes; claim.

1. If the county fair and recreation board determines that any license tax assigned to it, or penalty or interest thereon, has been paid more than once or has been erroneously or illegally collected or computed, the board shall, subject to the conditions specified in this section, refund to the person or corporation or its successors, administrators, executors or assigns the excess amount collected or paid. In lieu of a refund, the board may grant a credit to the licensee against future license tax payments.

2. A refund or credit shall not be allowed unless a claim therefor is filed with the board within 2 years from the last date that the overpayment was made. Every claim shall be in writing and shall state the specific grounds upon which the claim is founded.

3. Failure to file a claim within the time prescribed constitutes a waiver of any demand against the city or county imposing the license tax and against the board.

4. Within 30 days after disallowing any claim, in whole or in part, the board shall serve notice of its action on the claimant.

(Added to NRS by 1973, 315)



NRS 244A.651 - Revenue or general obligation bonds secured by pledge of revenues: Establishment, maintenance and revision of schedules of rates and fees.

In order to insure the payment of the revenue bonds of the county or of the general obligation bonds of the county, the payment of which is secured or is additionally secured, as the case may be, by a pledge of the revenues of the recreational facilities, of any such other income-producing project and of any such excise taxes, as provided in NRS 244A.637, or other such special obligation securities so secured or other such additionally secured general obligation securities of the county, the board may establish and maintain, and from time to time revise, a schedule or schedules of fees, rates and charges for services, facilities and commodities rendered by or through the recreational facilities, and any such other income-producing project and a schedule or schedules of any such excise taxes, as the case may be, in an amount sufficient for that purpose and also sufficient to discharge any covenant in the proceedings of the county fair and recreation board or board of county commissioners authorizing the issuances of any of the bonds or other securities, including any covenant for the establishment of reasonable reserve funds.

[21:383:1955] (NRS A 1969,1579)



NRS 244A.653 - Debt limit of county whose population is 700,000 or more.

A county whose population is 700,000 or more shall not become indebted for those county recreational purposes under the provisions of NRS 244A.597 to 244A.655, inclusive, by the issuance of general obligation bonds and other general obligation securities, other than any notes or warrants maturing within 1 year from the respective dates of their issuance, but excluding any outstanding revenue bonds, special assessment bonds or other special obligation securities, and excluding any outstanding general obligation notes and warrants, exceeding 5 percent of the total last assessed valuation of the taxable property in the county.

[26:383:1955] (NRS A 1969, 1545, 1579; 1979, 519; 1989, 1905; 1999, 837; 2011, 1122)



NRS 244A.655 - Debt limit of county whose population is less than 700,000.

A county whose population is less than 700,000 shall not become indebted for those county recreational purposes under the provisions of NRS 244A.597 to 244A.655, inclusive, by the issuance of general obligation bonds and other general obligation securities, other than any notes or warrants maturing within 1 year from the respective dates of their issuance, but excluding any outstanding revenue bonds, special assessment bonds or other special obligation securities, and excluding any outstanding general obligation notes and warrants, exceeding 3 percent of the total last assessed valuation of the taxable property in the county.

[27:383:1955] (NRS A 1969, 1545, 1579; 1979, 519; 1989, 1905; 1999, 837; 2011, 1122)



NRS 244A.669 - Short title.

NRS 244A.669 to 244A.763, inclusive, may be cited as the County Economic Development Revenue Bond Law.

(Added to NRS by 1967, 1744; A 1975, 426; 1979, 684)



NRS 244A.671 - Definitions.

As used in NRS 244A.669 to 244A.763, inclusive, unless a different meaning clearly appears from the context, the words and terms defined in NRS 244A.672 to 244A.693, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1967, 1744; A 1973, 966; 1975, 426, 1384; 1985, 2179; 1987, 537; 1993, 1473)



NRS 244A.672 - Affordable housing defined.

Affordable housing means multifamily housing for families of low or moderate income that is eligible for tax-exempt financing under section 142 of the Internal Revenue Code of 1986, in effect on July 1, 1993, future amendments to that section and the corresponding provisions of future internal revenue laws.

(Added to NRS by 1993, 1472)



NRS 244A.673 - Board defined.

Board means the board of county commissioners.

(Added to NRS by 1967, 1745)



NRS 244A.675 - Bonds and revenue bonds defined.

Bonds or revenue bonds means bonds, notes or other securities evidencing an obligation and issued under NRS 244A.669 to 244A.763, inclusive.

(Added to NRS by 1967, 1745)



NRS 244A.677 - Capacity defined.

Capacity, as used of a project for the generation and transmission of electricity, means the capability of the project to generate electricity, and is measured in units of electrical power.

(Added to NRS by 1979, 677)



NRS 244A.678 - Corporation for public benefit defined.

Corporation for public benefit means a corporation that is recognized as exempt under section 501(c)(3) of the Internal Revenue Code of 1986 in effect on July 1, 1993, future amendments to that section and the corresponding provisions of future internal revenue laws.

(Added to NRS by 1993, 1472)



NRS 244A.679 - Finance and financing defined.

Finance or financing includes the issue of bonds by a county for the purpose of using substantially all of the proceeds to pay (or to reimburse the obligor or its designee) for the costs of acquiring, improving and equipping a project, whether these costs are incurred by the county, the obligor or a designee of the obligor. Title to or in such project may at all times remain in the obligor or the obligor s designee or assignee and, in such case, the bonds of the county shall be secured by a pledge of one or more notes, debentures, bonds or other secured or unsecured debt obligations of the obligor.

(Added to NRS by 1975, 425)



NRS 244A.681 - Financing agreement defined.

Financing agreement means:

1. An agreement by which the county agrees to issue bonds pursuant to NRS 244A.669 to 244A.763, inclusive, to finance one or more projects and the obligor agrees to:

(a) Make payments (directly or through notes, debentures, bonds or other secured or unsecured debt obligations of the obligor executed and delivered by the obligor to the county or the county s designee or assignee, including a trustee, pursuant to such financing agreement) sufficient to pay the principal of, premium, if any, and interest on the bonds;

(b) Pay other amounts required by NRS 244A.669 to 244A.763, inclusive; and

(c) Comply with all other applicable provisions of NRS 244A.669 to 244A.763, inclusive; or

2. An agreement by which the county agrees to issue bonds to finance solely the costs of studies, surveys and options and the obligor or obligors undertake one or more of the obligations described in NRS 244A.701.

(Added to NRS by 1975, 425; A 1979, 684)



NRS 244A.682 - Health and care facility defined.

Health and care facility means a hospital, facility for intermediate care, facility for skilled nursing or facility for the care of adults during the day, as those terms are defined in chapter 449 of NRS.

(Added to NRS by 1981, 386; A 1983, 1656; 1985, 1758)



NRS 244A.6825 - Historic structure defined.

Historic structure means a building, facility or other structure which is eligible for listing in the State Register of Historic Places under NRS 383.085.

(Added to NRS by 1985, 2179)



NRS 244A.683 - Mortgage defined.

Mortgage includes a deed of trust and any other security device for both real and personal property.

(Added to NRS by 1967, 1745)



NRS 244A.685 - Obligor defined.

Obligor means the individual, partnership, firm, company, corporation (including a public utility), association, trust, estate, political subdivision, state agency or any other legal entity, or its legal representative, agent or assigns, who agrees to make the payments required by the financing agreement.

(Added to NRS by 1975, 426)



NRS 244A.687 - Pollution defined.

Pollution means any form of environmental pollution including but not limited to water pollution, air pollution, pollution caused by solid waste disposal, thermal pollution, radiation contamination or noise pollution as determined by the various standards prescribed by this state or the Federal Government.

(Added to NRS by 1973, 973)



NRS 244A.689 - Project defined.

Project means:

1. Any land, building or other improvement and all real and personal properties necessary in connection therewith, whether or not in existence, suitable for:

(a) A manufacturing, industrial or warehousing enterprise;

(b) An organization for research and development;

(c) A health and care facility;

(d) A supplemental facility for a health and care facility;

(e) The purposes of a corporation for public benefit; or

(f) Affordable housing.

2. The refinancing of any land, building or other improvement and any real and personal property necessary for:

(a) A health and care facility;

(b) A supplemental facility for a health and care facility;

(c) The purposes of a corporation for public benefit; or

(d) Affordable housing.

3. Any land, building, structure, facility, system, fixture, improvement, appurtenance, machinery, equipment, or any combination thereof or any interest therein, used by any natural person, partnership, firm, company, corporation, including a public utility, association, trust, estate, political subdivision, state agency or any other legal entity, or its legal representative, agent or assigns:

(a) For the reduction, abatement or prevention of pollution or for the removal or treatment of any substance in a processed material which otherwise would cause pollution when such material is used.

(b) In connection with the furnishing of water if available on reasonable demand to members of the general public.

(c) In connection with the furnishing of energy or gas.

4. Any real or personal property appropriate for addition to a hotel, motel, apartment building, casino or office building to protect it or its occupants from fire.

5. Any undertaking by a public utility, in addition to that allowed by subsections 2 and 3, which is solely for the purpose of making capital improvements to property, whether or not in existence, of a public utility.

6. In addition to the kinds of property described in subsections 2 and 3, if the project is for the generation and transmission of electricity, any other property necessary or useful for that purpose, including, without limitation, any leases and any rights to take water or fuel.

7. The preservation of any historic structure or its restoration for its original or another use, if the plan has been approved by the Office of Historic Preservation of the State Department of Conservation and Natural Resources.

(Added to NRS by 1967, 1745; A 1973, 966; 1975, 426, 612, 1384; 1977, 586; 1979, 684; 1981, 386, 1621; 1985, 2179; 1993, 1473, 1545; 1995, 579; 2001, 936; 2011, 2951)



NRS 244A.691 - Revenues defined.

Revenues of a project, or derived from a project, include payments under a lease, agreement of sale or financing agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of an obligor executed and delivered by the obligor to the county or the county s designee or assignee (including a trustee) pursuant to such lease, agreement of sale or financing agreement.

(Added to NRS by 1975, 426)



NRS 244A.692 - Supplemental facility for a health and care facility defined.

Supplemental facility for a health and care facility includes a clinic, facility for outpatients, and any other structure or facility directly related to the operation of a health and care facility.

(Added to NRS by 1981, 386)



NRS 244A.693 - Warehousing defined.

Warehousing means the consignment of personal property from outside this state to a private warehouse within this state for temporary storage during the transit of the property to a final destination outside the State.

(Added to NRS by 1975, 1383)



NRS 244A.695 - Legislative intent.

It is the intent of the Legislature to authorize counties to finance, acquire, own, lease, improve and dispose of properties to:

1. Promote industry and employment and develop trade by inducing manufacturing, industrial and warehousing enterprises and organizations for research and development to locate in, remain or expand in this State to further prosperity throughout the State and to further the use of the agricultural products and the natural resources of this State.

2. Enhance public safety by protecting hotels, motels, apartment buildings, casinos, office buildings and their occupants from fire.

3. Protect the health, safety and welfare of the public and promote private industry, commerce and employment in this State by:

(a) Reducing, abating or preventing pollution or removing or treating any substance in processed material which would cause pollution; and

(b) Furnishing energy, including electricity to the public, if available on reasonable demand, and providing facilities to transmit electricity for sale outside the State.

4. Promote the health of residents of the county by enabling a private enterprise to acquire, develop, expand and maintain health and care facilities and supplemental facilities for health and care facilities which will provide services of high quality to those residents at reasonable rates.

5. Promote the educational, cultural, economic and general welfare of the public by financing the preservation of historic structures in the county, or their restoration for the original or another use, in order to preserve structures of historic interest.

6. Promote the social welfare of the residents of the county by enabling corporations for public benefit to acquire, develop, expand and maintain facilities that provide services for those residents.

7. Promote the social welfare of the residents of the county by financing the acquisition, development, construction, improvement, expansion and maintenance of affordable housing in the county.

(Added to NRS by 1967, 1745; A 1973, 967; 1975, 426, 1384; 1977, 586; 1979, 685; 1981, 387, 1621; 1985, 2180; 1993, 1474)



NRS 244A.696 - Exercise of powers by county; liberal construction.

1. Each county is vested with all the powers necessary to accomplish the purposes set forth in NRS 244A.695, but these powers must be exercised for the health, safety and welfare of the inhabitants of this state.

2. NRS 244A.669 to 244A.763, inclusive, must be liberally construed in conformity with the purposes set forth in NRS 244A.695.

(Added to NRS by 1985, 2179)



NRS 244A.697 - General powers.

In addition to any other powers, each county has the following powers:

1. To finance or acquire, whether by construction, purchase, gift, devise, lease or sublease or any one or more of such methods, and to improve and equip one or more projects or parts thereof, which except as otherwise provided in this subsection must be located within this state, and which may be located within or partially within that county. If a project is for the generation and transmission of electricity and the county deems it necessary:

(a) To connect the project with facilities located outside this state, transmitting facilities necessary for that interconnection may be located outside this state, but financing for those transmitting facilities must be limited to the amount necessary to interconnect the project with the nearest compatible transmitting facility of the participant in the project with which the connection is to be made.

(b) To acquire or develop fuel or water or rights thereto, or to transport fuel or water from outside the county or State, the necessary facilities, fuel, water or rights thereto may be located wholly outside the county or outside the State.

Any water rights for such a project to be obtained by appropriation may only be appropriated within the boundaries of the county within which the generating facility is located, unless the board of county commissioners of another county approves the appropriation within its boundaries for that purpose.

2. To finance, sell, lease or otherwise dispose of any or all its projects upon such terms and conditions as the board considers advisable.

3. To issue revenue bonds for the purpose of financing or defraying all or any portion of the cost of acquiring, improving and equipping any project as set forth in NRS 244A.737.

4. To secure payment of such bonds as provided in NRS 244A.669 to 244A.763, inclusive.

5. If a project is for the generation and transmission of electricity, to own the project in its entirety or an undivided interest in the project with one or more other owners, and to enter into agreements with respect to any matters relating to common ownership of the project, including, without limitation, matters relating to the ownership, acquisition, construction, improvement, equipping, financing, operation and maintenance of the project.

6. To take such actions as are necessary or useful in order to undertake, carry out, accomplish and otherwise carry out the provisions of NRS 244A.669 to 244A.763, inclusive, including the adoption of resolutions, which may be introduced and adopted at the same special or regular meeting of the board and which become effective upon adoption unless otherwise specified in the resolution.

(Added to NRS by 1967, 1745; A 1973, 967; 1975, 427; 1979, 686; 2001, 2074)



NRS 244A.6975 - Issuance of bonds for affordable housing or residential housing for corporation for public benefit.

The governing body of a county may approve the issuance of bonds for a project for affordable housing or for any form of residential housing for the purposes of a corporation for public benefit only if:

1. The amount of the bonds to be issued is less than $15,000,000;

2. An independent consultant hired by the governing body has reported favorably on the financial feasibility of the project;

3. The bonds will be sold to not more than 10 investors, each of whom certifies that he or she:

(a) Has a net worth of $500,000 or more; and

(b) Is purchasing the bonds for investment and not for resale; and

4. The issuance of the bonds is approved by the State Board of Finance, unless the amount of the bonds to be issued is $5,000,000 or less.

(Added to NRS by 1993, 1472)



NRS 244A.698 - Restrictions on powers of county.

A county may not, under NRS 244A.669 to 244A.763, inclusive:

1. Operate any manufacturing, industrial or warehousing enterprise or an organization for research and development to which it provided assistance; or

2. Assist any manufacturing, industrial or warehousing enterprise or organization for research and development to locate in the county, except for:

(a) Health and care facilities;

(b) Supplemental facilities for health and care facilities;

(c) Facilities established by corporations for public benefit; and

(d) Affordable housing,

which would compete substantially with an enterprise or organization already established in that county for substantially the same intrastate markets.

(Added to NRS by 1985, 2179; A 1993, 1474)



NRS 244A.699 - Power to sell capacity of project for generation and transmission of electricity and to charge for use of transmitting facilities; right of first refusal of electric utilities; unconditional contractual obligations.

1. A county which acquired or which contemplates acquiring a project for the generation and transmission of electricity may sell all or part of its capacity and may charge for the use of its transmitting facilities, and for this purpose may contract with one or more purchasers. The amount sold or charged to any purchaser or any combination thereof must not exceed the amount allowable under the Internal Revenue Code of 1954, as amended, or the United States Treasury Regulations prescribed thereunder so as to result in a change in or loss of the exemption from federal income tax or the exclusion from gross income for the purposes of federal income tax for the interest paid, or to be paid, on any bonds issued by the county to finance all or a portion of the costs of acquiring, improving or equipping the project, unless the bonds are issued pursuant to NRS 244A.702.

2. If a county decides to sell capacity of the project after the expiration of all of the initial contracts for such sale, it shall give a first right of refusal to electric utilities which primarily serve retail customers in this state to purchase that capacity. No right of first refusal arises at any time by virtue of this section if and to the extent that, under the Internal Revenue Code and regulations prescribed thereunder as they exist at that time, such a right of first refusal would or could result in a change in or loss of the exemption from federal income tax or the exclusion from gross income for the purposes of federal income tax for the interest paid or to be paid on any bonds issued or to be issued by the county to finance all or a portion of the costs of acquiring, improving or equipping the project, unless the bonds are issued pursuant to NRS 244A.702.

3. Any agreement between a county and a purchaser of all or part of the capacity of a project may include a provision that the obligation of the purchaser to make payments:

(a) Exists whether or not:

(1) The project or any part thereof is completed, operating or capable of operation; or

(2) The generation of electricity from the project is stopped or reduced for any reason.

(b) Must not be reduced by offset or otherwise.

(c) Is not conditional upon the performance, by any party to the agreement described in this subsection, of that party s obligation under any other agreement.

(Added to NRS by 1979, 677; A 1985, 641; 1987, 537)



NRS 244A.701 - Project for generation and transmission of electricity: Studies, surveys and options.

A county may issue bonds to finance solely the costs of studies, surveys and options with respect to a project for the generation and transmission of electricity. Before doing so, the county shall arrange for the repayment of those costs under an agreement or agreements which may provide for the purchase by the obligor or obligors thereunder of the studies, surveys and options through payments sufficient to pay the principal of and interest on the bonds issued to finance those costs if and to the extent the principal of and interest on such bonds are not paid from the proceeds of additional bonds issued to finance the remaining costs of the project. If the obligor or obligors decide that the project is not feasible, they shall pay the costs of the studies, surveys and options within 1 year. Such agreements may also include a commitment or agreement by the county to enter into contracts at a later date for the sale of all or part of the capacity of the project to or for the use of the transmitting facilities of the project by the obligors and for the construction and operation of such project by one or more purchasers of capacity of the project. The terms and provisions of such contracts to be executed at a later date must be approved by the board of county commissioners at the time of or before the first issuance of bonds.

(Added to NRS by 1979, 678)



NRS 244A.702 - Project for generation and transmission of electricity: Issuance of taxable bonds to acquire, improve or equip project.

1. A county may issue revenue bonds the interest on which is not exempt from federal income tax or excluded from gross revenue for the purposes of federal income tax to finance or defray all or any portion of the cost of acquiring, improving and equipping a project for the generation and transmission of electricity.

2. A county may:

(a) Designate the portion of the capacity of the project which is to be owned by the county and the portion of the costs of the project which is to be financed with such bonds.

(b) Provide that such bonds are secured and payable separately from other bonds issued for the project, and provide for the allocation of the proceeds of the bonds and the revenues derived from the project.

(Added to NRS by 1987, 536)



NRS 244A.703 - Project for generation and transmission of electricity: Sale and issuance of additional bonds.

1. If a county determines, in the proceedings or an agreement with respect to the first issuance of bonds for the purpose of financing a portion of the cost of a project for the generation and transmission of electricity, subsequently to issue additional bonds to finance the costs of the project, the costs of any improvements to the project which are necessary to meet the requirements of any governmental authority, and the costs of any replacements in the project occasioned by damage to, or the destruction or taking of, all or any part of the project, then the county is obligated, and it is the duty of the board of county commissioners or other appropriate officers, to sell and issue such additional bonds from time to time as may be necessary if:

(a) All conditions to their issuance contained in any contractual arrangement between the county and a lessee, purchaser or other obligor have been satisfied; and

(b) The terms of the bonds to be issued do not violate any law of this state in effect at the time of passage of the resolution authorizing the issuance of the bonds.

2. The requirements of NRS 244A.707 and 244A.711 do not apply to the issuance of bonds pursuant to this section.

(Added to NRS by 1979, 678)



NRS 244A.705 - Enforcement of county s obligation to issue additional bonds or to contract for sale of capacity or for construction and operation of project.

Any lessee, purchaser, obligor, trustee or other representative of bondholders or any other interested party is entitled as of right to the enforcement of the obligations, if any, of the county to sell and issue additional bonds to finance the remaining costs of acquiring, improving, and equipping a project, or to contract for the sale of the capacity of the project or for the construction and operation of a project, by mandamus or other suit, action or proceeding at law or in equity to compel the county, its board of county commissioners or other appropriate officers to perform those obligations.

(Added to NRS by 1979, 680)



NRS 244A.707 - Notice and public hearing by board of county commissioners.

Except as otherwise provided in NRS 244A.703, before availing itself of the powers conferred by NRS 244A.697, 244A.699 or 244A.703 with respect to any project, a board of county commissioners shall:

1. Give notice of its intention by publication at least once in a newspaper of general circulation published in the county, or if there is no such newspaper then in a newspaper of general circulation in the county published in the State; and

2. Hold at least one public hearing, not less than 10 nor more than 20 days after the date of publication of the notice.

(Added to NRS by 1967, 1745; A 1979, 686)



NRS 244A.709 - Details of proposed terms and conditions of transaction not required in notice.

The board of county commissioners may enter into any contract, lease or other agreement or transaction appropriate to carry out the provisions of NRS 244A.669 to 244A.763, inclusive, even though it extends beyond their terms of office, without setting forth in detail in any notice the proposed terms or conditions thereof.

(Added to NRS by 1979, 680)



NRS 244A.711 - Determinations required of board of county commissioners after public hearing; operating history and other evidence of sufficient financial resources required of contemplated lessee, purchaser or obligor.

1. Except as otherwise provided in NRS 244A.703, after holding the required public hearing, the board shall proceed no further unless or until it:

(a) Except as otherwise provided in subsection 2, determines by resolution the total amount of money necessary to be provided by the county for the acquisition, improvement and equipment of the project;

(b) Receives a 5-year operating history from the contemplated lessee, purchaser or other obligor, or from a parent or other enterprise which guarantees principal and interest payments on any bonds issued;

(c) Receives evidence that the contemplated lessee, purchaser, other obligor or other enterprise which guarantees principal and interest payments, has received within the 12 months preceding the date of the public hearing, or then has in effect, a rating within one of the top four rating categories of either Moody s Investors Service, Inc., or Standard and Poor s Ratings Services, except that a municipal or other public supplier of electricity in this state, a public utility regulated by the Public Utilities Commission of Nevada, the obligor with respect to a project described in NRS 244A.6975, the owner of a historic structure, a health and care facility or a supplemental facility for a health and care facility is not required to furnish that evidence;

(d) Determines by resolution that the contemplated lessee, purchaser or other obligor has sufficient financial resources to place the project in operation and to continue its operation, meeting the obligations of the lease, purchase contract or financing agreement; and

(e) If the project is for the generation and transmission of electricity, determines by resolution that the project will serve one or more of the purposes set forth in NRS 244A.695 and specifies in the resolution its findings supporting that determination.

2. If the project is for the generation and transmission of electricity, the board may estimate the total amount of money necessary for its completion, and the total amount of money which may be provided by the county in connection with the project may exceed the estimate, without the requirement for any further public hearings to be held in connection therewith, to the extent that the excess is required to complete the project or to finance any improvements to or replacements in the project and the county has previously determined to finance the remaining costs of acquiring, improving and equipping the project.

3. The board may refuse to adopt such a resolution with respect to any project even if all the criteria of subsection 1 are satisfied. If the board desires to adopt such a resolution with respect to any project where any criterion of subsection 1 is not satisfied, it may do so only with the approval of the State Board of Finance. In requesting this approval, the board of county commissioners shall transmit to the State Board of Finance all evidence received pursuant to subsection 1.

4. If any part of the project or improvements is to be constructed by a lessee or the lessee s designee, a purchaser or the purchaser s designee or an obligor or the obligor s designee, the board shall provide, or determine that there are provided, sufficient safeguards to ensure that all money provided by the county will be expended solely for the purposes of the project.

(Added to NRS by 1967, 1746; A 1973, 968; 1975, 428, 780; 1977, 587; 1979, 456, 687; 1981, 388; 1985, 2182; 1993, 1475; 1997, 1604, 1976)



NRS 244A.713 - Bonds to be special obligations.

1. All bonds issued by a county under the authority of NRS 244A.669 to 244A.763, inclusive, shall be special, limited obligations of the county. The principal of and interest on such bonds shall be payable, subject to the security provisions herein, solely out of the revenues derived from the financing, leasing or sale of the project to be financed by the bonds.

2. The bonds and interest coupons, if any, appurtenant thereto shall never constitute the debt or indebtedness of the county within the meaning of any provision or limitation of the Constitution of the State of Nevada or statutes, and shall not constitute nor give rise to a pecuniary liability of the county or a charge against its general credit or taxing powers. Such limitation shall be plainly stated on the face of each such bond.

(Added to NRS by 1967, 1746; A 1973, 968; 1975, 428)



NRS 244A.715 - Form and terms of bonds.

1. The bonds must:

(a) Be authorized by resolution;

(b) Be in such denominations;

(c) Bear such date or dates;

(d) Mature at such time or times not exceeding 40 years from their respective dates;

(e) Be in such form;

(f) Carry such registration privileges;

(g) Be executed in such manner, including the use of one or more facsimile signatures so long as at least one manual signature appears on the bonds, which manual signature may be either an official of the county or an officer of the trustee authenticating the same;

(h) Be payable at such place or places within or without the State; and

(i) Be subject to such terms of redemption,

as the authorizing resolution may provide.

2. The resolution may fix a rate or rates of interest, or provide for the determination of the rate or rates from time to time by a designated agent according to a specified standard and procedure.

3. Except as otherwise provided in this subsection, the bonds may be sold in one or more series at par, or below or above par, in such manner and for such price or prices as the county, in its discretion, determines. In the case of a project for the generation and transmission of electricity, the determination with respect to the manner of sale of the bonds must be made in the best interest of the participants, upon the recommendation and with the concurrence of the management committee. As an incidental expense of the project, the county, in its discretion, may employ financial and legal consultants in regard to the financing of the project.

4. The bonds are fully negotiable under the terms of the Uniform Commercial Code Investment Securities.

(Added to NRS by 1967, 1746; A 1971, 2098; 1975, 428; 1977, 588; 1979, 688; 1981, 389; 1983, 1159)



NRS 244A.717 - Security.

The principal of, the interest on and any prior redemption premiums due in connection with the bonds shall be payable from, secured by a pledge of and constitute a lien on the revenues out of which such bonds shall be made payable. In addition, they may, in the discretion of the county, be secured by:

1. A mortgage covering all or any part of the project, or upon any other property of the lessee, purchaser or obligor, or by a pledge of the lease, the agreement of sale or the financing agreement with respect to such project, or both.

2. A pledge of one or more notes, debentures, bonds or other secured or unsecured debt obligations of the obligor.

No county is authorized to pledge any of its property or otherwise secure the payment of any bonds with its property, except that the county may pledge the property of the project or the revenues therefrom.

(Added to NRS by 1967, 1747; A 1973, 968; 1975, 429; 1977, 589)



NRS 244A.719 - Terms of resolution and instruments.

The resolution under which the bonds are authorized to be issued, and any indenture or mortgage given to secure the same, may contain any provisions customarily contained in instruments securing bonds and constituting a covenant with the bondholders, including, but not limited to:

1. Custody of the proceeds from the sale of the bonds, including their investment and reinvestment until used to finance or defray the cost of the project.

2. The fixing and collection of payments, with respect to the project to be made under the lease, the agreement of sale or the financing agreement.

3. The terms to be incorporated in the lease, the agreement of sale or the financing agreement with respect to the project.

4. The maintenance and insurance of the project.

5. The creation of funds and accounts into which any bond proceeds, revenues and income may be deposited or credited.

6. Limitation on the purpose to which the proceeds of any bonds then or thereafter to be issued may be applied.

7. Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, the refunding of bonds and the replacement of bonds.

8. The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated.

9. Vesting in a trustee or trustees located within or without this state such properties, rights, powers and duties in trust as the board may determine, and limiting the rights, duties and powers of such trustees.

10. The rights and remedies available in case of a default to the bondholders or to any trustee under the lease, agreement of sale, financing agreement, indenture or a mortgage.

(Added to NRS by 1967, 1747; A 1973, 969; 1975, 429)



NRS 244A.720 - Issuance of bonds by Director of Department of Business and Industry as special obligations of State.

1. The board may exercise its power to issue bonds and to redeem them by requesting the Director of the Department of Business and Industry to issue bonds to finance any project for which bonds could be issued pursuant to NRS 244A.669 to 244A.763, inclusive.

2. If the Director believes that the bonds are marketable under the terms set forth in the resolution of the board requesting their issuance, the Director may proceed to issue them as special obligations of the State, secured only by the revenues, mortgage or pledge specified in the resolution.

3. The Director may receive and disburse the revenues of each project for which the Director has issued bonds, and may charge from those revenues, or directly to the county if those revenues are not sufficient, a reasonable compensation for his or her services. The Director may exercise any power which the board would have to collect payments due from the obligor.

(Added to NRS by 1981, 1620; A 1993, 1546)



NRS 244A.721 - Types of authorized investments; bank deposits and disbursements.

1. The county may provide that proceeds from the sale of bonds and special funds from the revenues of the project must be invested and reinvested in such securities and other investments, whether or not any such investment or reinvestment is authorized under any other law of this state, as may be provided in the proceedings under which the bonds are authorized to be issued, including, but not limited to:

(a) Bonds or other obligations of the United States of America.

(b) Bonds or other obligations, the payment of the principal and interest of which is unconditionally guaranteed by the United States of America.

(c) Obligations issued or guaranteed as to principal and interest by any agency or person controlled or supervised by and acting as an instrumentality of the United States of America pursuant to authority granted by the Congress of the United States of America.

(d) Obligations issued or guaranteed by any state of the United States of America, or any political subdivision of any such state.

(e) Prime commercial paper.

(f) Prime finance company paper.

(g) Bankers acceptances drawn on and accepted by commercial banks.

(h) Repurchase agreements fully secured by obligations issued or guaranteed as to principal and interest by the United States of America or by any person controlled or supervised by and acting as an instrumentality of the United States of America pursuant to authority granted by the Congress of the United States of America.

(i) Certificates of deposit issued by credit unions or commercial banks, including banks domiciled outside of the United States of America.

(j) Money market mutual funds that:

(1) Are registered with the Securities and Exchange Commission;

(2) Are rated by a nationally recognized rating service as AAA or its equivalent; and

(3) Invest only in securities issued or guaranteed as to payment of principal and interest by the Federal Government, or its agencies or instrumentalities, or in repurchase agreements that are fully collateralized by the securities.

2. The county may also provide that such proceeds or funds or investments and the payments payable under the lease, the agreement of sale or the financing agreement must be received, held and disbursed by one or more banks, credit unions or trust companies located within or out of this state.

(Added to NRS by 1967, 1747; A 1973, 969; 1975, 430; 1997, 2870; 1999, 1464)



NRS 244A.723 - Construction of project.

The county may also provide that:

1. The project and improvements to be constructed, if any, shall be constructed by the county, lessee or the lessee s designee, purchaser or purchaser s designee, obligor or obligor s designee, or any one or more of them on real estate owned by the county, the lessee or the lessee s designee, or the purchaser or the purchaser s designee, or the obligor or the obligor s designee, as the case may be.

2. The bond proceeds shall be disbursed by the trustee bank or banks, trust company or trust companies, during construction upon the estimate, order or certificate of the lessee or the lessee s designee or of the purchaser or the purchaser s designee, or of the obligor or the obligor s designee.

(Added to NRS by 1967, 1748; A 1973, 970; 1975, 431)



NRS 244A.725 - Limitation on county s obligation.

In making such agreements or provisions, a county shall not obligate itself, except with respect to the project and the application of the revenues therefrom and bond proceeds therefor.

(Added to NRS by 1967, 1748)



NRS 244A.727 - Rights upon default.

1. The resolution authorizing any bonds or any indenture or mortgage securing such bonds may provide that if there is a default in the payment of the principal of, the interest on, or any prior redemption premiums due in connection with the bonds or in the performance of any agreement contained in such resolution, indenture or mortgage, the payment and performance may be enforced by mandamus or by the appointment of a receiver with power to charge, collect and apply the revenues from the project in accordance with the resolution or the provisions of the indenture or mortgage.

2. Any mortgage to secure bonds issued thereunder, may also provide that if there is a default in the payment thereof or a violation of any agreement contained in the mortgage, it may be foreclosed and there may be a sale in any manner permitted by law. Such mortgage may also provide that any trustee under such mortgage or the holder of any bonds secured thereby may become the purchaser at any foreclosure sale if he or she is the highest bidder and may apply toward the purchase price unpaid bonds at the face value thereof.

(Added to NRS by 1967, 1748; A 1975, 431)



NRS 244A.729 - Determination of costs of financing.

1. Prior to the initial leasing, sale or financing of any project, the board shall by resolution determine:

(a) The amount, or reasonably anticipated range of amounts, necessary in each year to pay the principal of and the interest on the first bonds proposed to be issued to finance such project and on any subsequent issues of bonds which may be permitted under the lease, sale or financing and authorizing resolutions pertinent to financings hereunder.

(b) The amount necessary to be paid each year into any reserve funds which the board may deem advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project.

(c) The estimated cost of maintaining the project in good repair and keeping it properly insured, unless the terms under which the project is to be leased, sold or financed provide that the lessee, purchaser or obligor shall maintain the project and carry all proper insurance with respect thereto.

2. The determination and findings of the board, required to be made by subsection 1, shall be set forth in the resolution under which the proposed bonds are to be issued, but the foregoing amounts need not be expressed in dollars and cents in the lease, agreement of sale or financing agreement and the resolution under which the bonds are authorized to be issued, but may be set forth in the form of a formula or formulas, or if the project is for the generation and transmission of electricity, in any other form which provides a basis for determining the required amounts.

(Added to NRS by 1967, 1749; A 1973, 970; 1975, 431; 1979, 688; 1983, 1160)



NRS 244A.731 - Lease, sale or financing of project.

Except as otherwise provided for bonds issued to finance preliminaries to or any costs connected with a project for the generation and transmission of electricity, before issuing any bonds authorized by NRS 244A.669 to 244A.763, inclusive, the county shall lease, sell or finance the project under an agreement conditioned upon completion of the project and providing for payment to the county of such revenues as, upon the basis of such determinations and findings, will be sufficient to:

1. Pay the principal of and interest on the bonds issued to finance the project.

2. Build up and maintain any reserves deemed advisable by the board in connection therewith.

3. Pay the costs of maintaining the project in good repair and keeping it properly insured, unless the lease, agreement of sale or financing agreement obligates the lessee, purchaser or obligor to pay for the maintenance and insurance on the project.

(Added to NRS by 1967, 1749; A 1973, 971; 1975, 432; 1979, 689)



NRS 244A.733 - Option to purchase.

1. If the project is to be leased, the lease may grant the lessee an option to purchase all or a part of the project at a stipulated purchase price or prices or at a price or prices to be determined upon appraisal as provided in the lease.

2. The option may be exercised at such time or times as the lease may provide.

3. The county and the lessee may agree and provide in the lease that all or a part of the rentals paid by the lessee prior to and at the time of the exercise of such option shall be applied toward such purchase price and shall be in full or partial satisfaction thereof.

(Added to NRS by 1967, 1749; A 1973, 971)



NRS 244A.735 - Refunding.

1. Any bonds issued under the provisions of NRS 244A.669 to 244A.763, inclusive, and at any time outstanding may at any time and from time to time be refunded by a county by the issuance of its refunding bonds in such amount as the board may deem necessary to refund the principal of the bonds to be so refunded, any unpaid interest thereon and any premiums and incidental expenses necessary to be paid in connection therewith.

2. Any such refunding may be effected, whether the bonds to be refunded have matured or thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof, directly or indirectly, to the payment of the bonds to be refunded thereby, or by exchange of the refunding bonds for the bonds to be refunded thereby, but the holders of any bonds to be so refunded shall not be compelled, without their consent, to surrender their bonds for payment or exchange prior to the date on which they are payable by maturity date, option to redeem or otherwise, or if they are called for redemption, prior to the date on which they are by their terms subject to redemption by option or otherwise. Except to the extent expressly or impliedly inconsistent with the terms of NRS 244A.669 to 244A.763, inclusive, the provisions of the Local Government Securities Law govern the issuance of such refunding bonds and the establishment of any escrow in connection therewith.

3. All refunding bonds, issued under authority of this section, shall be payable solely from revenues out of which the bonds to be refunded thereby are payable or from revenues out of which bonds of the same character may be made payable under this or any other law then in effect at the time of the refunding.

(Added to NRS by 1967, 1749; A 1975, 432; 1977, 589)



NRS 244A.737 - Application of proceeds; components of cost of project.

1. The proceeds from the sale of any bonds shall be applied only for the purpose for which the bonds were issued and if, for any reason, any portion of such proceeds is not needed for the purpose for which the bonds were issued, such unneeded portion of such proceeds shall be applied to the payment of the principal of or the interest on the bonds.

2. The cost of acquiring, improving and equipping any project shall be deemed to include the actual cost of acquiring and improving a site or the cost of the construction of any part of a project which may have been constructed, plus the total of all reasonable or necessary costs incidental to the acquisition, construction, reconstruction, repair, alteration, improvement, equipment and extension of any project, including, without limitation:

(a) The cost of studies and surveys, and the acquisition of options to purchase any real or personal property or interest therein;

(b) Plans, specifications, architectural and engineering costs;

(c) Legal, organization, marketing or other special services;

(d) Financing, acquisition, demolition, construction, equipment and site development of new and rehabilitated buildings;

(e) Rehabilitation, reconstruction, repair or remodeling of existing buildings;

(f) Acquisition, installation, construction, reconstruction, repair, alteration and improvement of fixtures, machinery, equipment and furnishings;

(g) Acquisition of resources, facilities and supplies, including rights thereto, for fuel, fuel transportation and water;

(h) Working capital and reserves;

(i) An initial bond and interest reserve together with interest on bonds issued to finance such projects to a date 6 months subsequent to the estimated date of completion; and

(j) All other necessary and incidental expenses, including expenses incurred to assist in meeting the financial demands placed by a project upon the population of, or services furnished by, this state, a county, city or town, or any political subdivision, agency or district thereof or created thereby, and capital contributions made by the county to, or facilities provided by the county for the use of, any corporation or other legal entity to minimize pollution in the vicinity of the project, if that pollution relates to the simultaneous operations of the project and the corporation or other legal entity in those areas.

3. The authorization to expend money for the purposes listed in paragraph (g) of subsection 2 does not preempt the authority of any state regulatory agency which has jurisdiction over the resources, facilities or supplies to be acquired.

4. In establishing the budget to determine the rate of ad valorem taxation for a particular taxing entity for a fiscal year, the amount to be paid in that fiscal year by the county which owns or is financing a project, from the revenues of or the proceeds of bonds issued for the project, as assistance in meeting the financial demands placed by the project upon the people of or the services furnished by that taxing entity, must be offset against the expenditures to be made by the taxing entity in that fiscal year for those purposes.

(Added to NRS by 1967, 1750; A 1973, 971; 1975, 433; 1979, 689)



NRS 244A.739 - Payment and contribution by county prohibited; exceptions.

1. Except as otherwise provided in this section, a county shall not pay out of its general fund or otherwise contribute any part of the costs of acquiring, improving and equipping a project.

2. A county shall not use land already owned by the county, or in which the county has an equity interest for the construction of a project unless:

(a) The land was specifically acquired for the purpose of a project;

(b) The board determines that the land is no longer necessary for other purposes of the county; or

(c) The land is conveyed to a nonprofit organization pursuant to NRS 244.287.

3. The entire cost of acquiring, improving and equipping any project must be paid out of the proceeds from the sale of the bonds, but this provision does not prevent a county from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project, including the completion of the project by the lessee, purchaser or obligor without any cost or liability to the county.

(Added to NRS by 1967, 1750; A 1975, 433; 1997, 1737)



NRS 244A.741 - Operation by county prohibited.

1. When all principal of, interest on and any prior redemption premiums due in connection with the bonds issued for a project have been paid in full, and if an option to purchase or option to renew a lease, if any, contained in such lease has not been exercised as to all of the property contained in the project, the lease shall terminate and the county shall sell such remaining property or devote the same to county purposes other than those authorized by NRS 244A.669 to 244A.763, inclusive.

2. No county may operate any project as a business or in any other manner except as a lessor or seller thereof. If the project is for the generation and transmission of electricity, and the county retains ownership and sells the electricity generated or charges for the use of the transmitting facilities, the project must be constructed and operated by one or more of the purchasers of that electricity or users of the transmitting facilities pursuant to agreement with the county.

3. Any such sale which is not made pursuant to exercise of an option to purchase by the lessee or pursuant to an agreement of sale shall be conducted in the same manner as is then provided by law governing the issuer s sale of surplus property.

(Added to NRS by 1967, 1750; A 1973, 972; 1979, 690)



NRS 244A.743 - Project for generation and transmission of electricity: Legislative approval and determination of limit of capacity.

1. A county shall not commence the construction of a project for the generation and transmission of electricity to be financed pursuant to NRS 244A.669 to 244A.763, inclusive, until the Legislature approves the project in general terms and fixes the limit of the capacity of its generating facilities. After a project is originally so approved, no further legislative approval is required except the addition of generating facilities. For the purposes of this subsection, construction is commenced when excavation is begun for the foundations of a unit for the generation of electricity.

2. Approval by the Legislature does not preempt the authority of any state regulatory agency, including, without limitation, the Public Utilities Commission of Nevada, the State Environmental Commission and the State Department of Conservation and Natural Resources. The county shall determine, with the concurrence of the management committee, the capacity of the project to generate electricity, within the limit fixed by the Legislature. This determination must be made before the county applies to the Public Utilities Commission for a permit to construct any generating unit.

(Added to NRS by 1979, 681; A 1997, 1977)



NRS 244A.745 - Project for generation and transmission of electricity: Establishment, composition, powers and duties of committee to manage project.

1. A county which undertakes a project for the generation and transmission of electricity shall provide in financing agreements for the project or in the contracts for the sale of capacity of the project, and contracts for participation in ownership of the project, if any, for the establishment of a management committee. The committee must be composed of voting members, each of whom represents one or more purchasers of capacity or participating owners of an undivided interest in the project, and three nonvoting representatives of the county, appointed by the board of county commissioners. Each voting member is entitled to a vote equal to the total entitlement to capacity of the participant or participants represented by that member. The agreements or contracts must fix the numbers of voting members and the manner of their appointment.

2. Action may be taken by the committee upon an affirmative vote of voting members representing owner-participants and purchaser-participants entitled to, in the aggregate, not less than 80 percent of the capacity of the project. The management committee shall exercise general supervision of the construction and operation of the project, including the approval of all major contracts and other major matters relating to construction and operation of the project. These include, without limitation, contracts and matters relating to the acquisition of resources, facilities and supplies, including rights thereto, for fuel, transportation of fuel, and water for the project.

3. The generating facilities of such project must be designed by a nationally recognized architectural and engineering firm of favorable reputation selected by the management committee. Unless otherwise provided for by the management committee, all materials and construction for the project shall be competitively bid upon terms determined by the management committee.

4. All other matters relating to the powers, duties, organization and operation of such committee must be provided by the financing agreements or contracts.

(Added to NRS by 1979, 681)



NRS 244A.753 - County s property exempt from taxation; taxation of lessee, purchaser or obligor.

Pursuant to NRS 361.060, all property owned by a county pursuant to NRS 244A.669 to 244A.763, inclusive, is exempt from taxation. The lessee or purchaser shall pay whatever taxes are assessed to him or her pursuant to NRS 361.157 and 361.159, and any obligor shall pay whatever taxes are assessed to him or her in the same manner as any other taxpayer.

(Added to NRS by 1967, 1751; A 1973, 972; 1975, 433; 1979, 691)



NRS 244A.755 - Project for generation and transmission of electricity: Payment in lieu of taxes.

1. If a project is for the generation and transmission of electricity, payments must be made as provided in this section:

(a) In lieu of ad valorem taxes on property owned by the county, and distributed in the same manner as those taxes would be distributed pursuant to NRS 361.320; and

(b) In lieu of the sales and use tax, local school support tax and city-county relief tax on tangible personal property purchased or used, and distributed in the same manner as the tax would be distributed pursuant to NRS 372.780, 374.785, 377.055 or 377.057, whichever applies.

2. The payments in lieu of taxes specified in paragraph (b) of subsection 1 must be paid on any incident of sale, use, storage or other consumption of property which, pursuant to the Sales and Use Tax Act, Local School Support Tax Law or an ordinance or ordinances adopted pursuant to the City-County Relief Tax Law, would be taxable if the exemptions for counties contained, respectively, in NRS 372.325 and 374.330 were not applicable. No such payment applies to any incident previously subjected to a sales or use tax. Except as otherwise provided in this section and except to the extent that they would be inconsistent with the provisions of this section, the provisions of the Sales and Use Tax Act, Local School Support Tax Law, the City-County Relief Tax Law, any ordinance or ordinances adopted pursuant thereto, and other laws of the State dealing with taxes on the sale or use of tangible personal property govern the collection, payment, method of protest, exemptions and other matters relating to the payments required in lieu of these taxes.

3. The payments in lieu of ad valorem taxes must equal the ad valorem taxes that would have been payable were the project subject to ad valorem taxation and to assessment pursuant to NRS 361.320. This section does not preclude the Legislature from changing the method of assessment or allocation of payments in lieu of ad valorem taxes. The due date of payments in lieu of ad valorem taxes to a particular taxing entity and the tax rate with respect to the portion of the valuation of a project allocated to that entity must be determined in the same manner as for property which is subject to ad valorem taxation by that taxing entity.

4. The county shall, in the agreement with each purchaser of capacity require that the purchaser, or all of them collectively, make timely payments, whether or not the capacity is taken or available, sufficient in time and amount, to the extent that such payments are not otherwise provided for from bond proceeds or other funds specifically made available therefor, to provide for the payments in lieu of taxes required by this section. The agreements must provide the method of determining the amount of such payments to be made by each such purchaser.

5. The payments in lieu of taxes required by this section during the construction of the project are the responsibility of the participant who, pursuant to subsection 2 of NRS 244A.741, is constructing the project and the payments in lieu of taxes during the period of operation of the project are the responsibility of the participant who, pursuant to that subsection, is operating the project. The responsibility of making such payments is limited to the extent that there is legally available to the responsible participant, from the payments, proceeds or other funds mentioned in subsection 4, money to make such payments and the obligation of such participant or participants to make such payments in lieu of taxes is not a general obligation or liability of the responsible participant. That participant shall take appropriate action to enforce the obligation, provided for in subsection 4, of the participants in the project. A payment in lieu of taxes must not be made to the extent that the making of the payment would cause a deficiency in the money available to the county to make required payments of principal of, premium, if any, or interest on any bonds issued by the county to finance the project or to make required payments to any funds established under the proceedings under which such bonds were issued and secured. No lien attaches upon any property or money of the county or any property or money of the participant or participants mentioned in the first sentence of this subsection by virtue of any failure to pay all or any part of any in lieu of taxes. The participant or participants constructing or operating the project or any other participant in the project may contest the validity of any payment in lieu of a tax to the same extent as if such payment were a payment of the tax itself. The payments in lieu of taxes must be reduced if and to the extent that such contest is successful.

6. So long as a purchaser of capacity of the project is required to make payments pursuant to subsection 4, that purchaser is not required to make any payment of tax pursuant to NRS 361.157 or 361.159 in respect of its interest or rights in that project.

7. The obligations to make payments in lieu of taxes required by this section do not constitute a debt or indebtedness of the county and do not constitute or give rise to a pecuniary liability of the county or a charge against its general credit or taxing powers.

(Added to NRS by 1979, 679; A 1981, 1782; 1991, 1433)



NRS 244A.757 - Eminent domain not available; exception.

1. Except as otherwise provided in subsection 2, no land acquired by a county by the exercise of condemnation through eminent domain can be used for the project to effectuate the purposes of NRS 244A.669 to 244A.763, inclusive.

2. If the project is for the generation and transmission of electricity, the county financing the project may acquire land or rights-of-way for generating facilities within its own boundaries, and may acquire land or rights-of-way for transmission facilities or facilities for the production or transportation of fuel or water within or outside its boundaries, by the exercise of condemnation through eminent domain, unless the property to be acquired is owned or otherwise subject to use or control by public utilities within the State.

(Added to NRS by 1967, 1751; A 1979, 691)



NRS 244A.759 - Limitation of actions.

No action may be brought questioning the legality of any contract, lease, agreement, indenture, mortgage, resolution proceedings or bonds executed, adopted or taken in connection with any project or improvements authorized by NRS 244A.669 to 244A.763, inclusive, after 30 days from the effective date of that contract, lease, agreement, indenture, or mortgage or the resolution first authorizing the issuance of those bonds, as the case may be.

(Added to NRS by 1967, 1751; A 1973, 972; 1975, 434; 1979, 691)



NRS 244A.761 - Faith of State pledged against repeal, amendment or modification of County Economic Development Revenue Bond Law.

The faith of the State is hereby pledged that NRS 244A.669 to 244A.763, inclusive, will not be repealed, amended or modified to impair any outstanding bonds or any revenues pledged to their payment, or to impair, limit or alter the rights or powers vested in a county to acquire, finance, improve and equip a project in any way that would jeopardize the interest of any lessee, purchaser or other obligor, or to limit or alter the rights or powers vested in the county to perform any agreement made with any lessee, purchaser or other obligor, until all bonds have been discharged in full or provision for their payment and redemption has been fully made.

(Added to NRS by 1979, 680)



NRS 244A.763 - County Economic Development Revenue Bond Law constitutes full authority for exercise of powers granted.

1. NRS 244A.669 to 244A.763, inclusive, without reference to other statutes of this State, constitute full authority for the exercise of powers granted in those sections, including, but not limited to, the authorization and issuance of bonds.

2. No other act or law with regard to the authorization or issuance of bonds that provides for an election, requires an approval, or in any way impedes or restricts the carrying out of the acts authorized in NRS 244A.669 to 244A.763, inclusive, to be done, applies to any proceedings taken or acts done pursuant to those sections, except for laws to which reference is expressly made in those sections or by necessary implication of those sections.

3. The provisions of no other law, either general or local, except as provided in NRS 244A.669 to 244A.763, inclusive, apply to the doing of the things authorized in those sections to be done, and no board, agency, bureau, commission or official not designated in those sections has any authority or jurisdiction over the doing of any of the acts authorized in those sections to be done, except:

(a) As otherwise provided in those sections.

(b) That a project for the generation and transmission of electricity is subject to review and approval by the state regulatory agencies which have jurisdiction of the matters involved, including, without limitation, the Public Utilities Commission of Nevada, the State Environmental Commission and the State Department of Conservation and Natural Resources.

4. No notice, consent or approval by any public body or officer thereof may be required as a prerequisite to the sale or issuance of any bonds, the making of any contract or lease, or the exercise of any other power under NRS 244A.669 to 244A.763, inclusive, except as provided in those sections.

5. A project is not subject to any requirements relating to public buildings, structures, ground works or improvements imposed by the statutes of this State or any other similar requirements which may be lawfully waived by this section, and any requirement of competitive bidding or other restriction imposed on the procedure for award of contracts for such purpose or the lease, sale or other disposition of property of the counties is not applicable to any action taken pursuant to NRS 244A.669 to 244A.763, inclusive, except that the provisions of NRS 338.010 to 338.090, inclusive, apply to any contract for new construction, repair or reconstruction for which tentative approval for financing is granted on or after January 1, 1992, by the county for work to be done in a project.

6. Any bank or trust company located within or without this State may be appointed and act as a trustee with respect to bonds issued and projects financed pursuant to NRS 244A.669 to 244A.763, inclusive, without the necessity of associating with any other person or entity as cofiduciary except that such association is not prohibited.

7. The powers conferred by NRS 244A.669 to 244A.763, inclusive, are in addition and supplemental to, and not in substitution for, and the limitations imposed by those sections do not affect the powers conferred by any other law.

8. No part of NRS 244A.669 to 244A.763, inclusive, repeals or affects any other law or part thereof, except to the extent that those sections are inconsistent with any other law, it being intended that those sections provide a separate method of accomplishing its objectives, and not an exclusive one.

(Added to NRS by 1967, 1751; A 1973, 972; 1975, 434; 1979, 691; 1987, 707; 1991, 2346; 1997, 1977)



NRS 244A.7641 - Definitions.

As used in NRS 244A.7641 to 244A.7647, inclusive, unless the context otherwise requires:

1. Mobile telephone service means cellular or other service to a telephone installed in a vehicle or which is otherwise portable.

2. Place of primary use has the meaning ascribed to it in 4 U.S.C. 124(8), as that section existed on August 1, 2002.

3. Supplier means a person authorized by the Federal Communications Commission to provide mobile telephone service.

4. Telephone system means a system for transmitting information between or among points specified by the user that does not change the form or content of the information regardless of the technology, facilities or equipment used. A telephone system may include, without limitation:

(a) Wireless or Internet technology, facilities or equipment; and

(b) Technology, facilities or equipment used for transmitting information from an emergency responder to the user or from the user to an emergency responder.

(Added to NRS by 1995, 1056; A 1999, 1686, 2715; 2001, 621, 622, 1642, 2124; 2003, 69; 2009, 639)



NRS 244A.7643 - Surcharge: Imposition; master plan required in certain counties; amount; collection; penalties for delinquent payment.

1. Except as otherwise provided in this section, the board of county commissioners in a county whose population is 100,000 or more but less than 700,000 may by ordinance, for the enhancement of the telephone system for reporting an emergency in the county, impose a surcharge on:

(a) Each access line or trunk line of each customer to the local exchange of any telecommunications provider providing those lines in the county; and

(b) The mobile telephone service provided to each customer of that service whose place of primary use is in the county.

2. Except as otherwise provided in this section, the board of county commissioners in a county whose population is less than 100,000 may by ordinance, for the enhancement or improvement of the telephone system for reporting an emergency in the county, impose a surcharge on:

(a) Each access line or trunk line of each customer to the local exchange of any telecommunications provider providing those lines in the county; and

(b) The mobile telephone service provided to each customer of that service whose place of primary use is in the county.

3. A board of county commissioners may not impose a surcharge pursuant to this section unless the board first adopts a 5-year master plan for the enhancement or improvement, as applicable, of the telephone system for reporting emergencies in the county. The master plan must include an estimate of the cost of the enhancement or improvement, as applicable, of the telephone system and all proposed sources of money for funding those costs. For the duration of the imposition of the surcharge, the board shall, at least annually, review and, if necessary, update the master plan.

4. The surcharge imposed by a board of county commissioners pursuant to this section:

(a) For each access line to the local exchange of a telecommunications provider, must not exceed 25 cents each month;

(b) For each trunk line to the local exchange of a telecommunications provider, must equal 10 times the amount of the surcharge imposed for each access line to the local exchange of a telecommunications provider pursuant to paragraph (a); and

(c) For each telephone number assigned to a customer by a supplier of mobile telephone service, must equal the amount of the surcharge imposed for each access line to the local exchange of a telecommunications provider pursuant to paragraph (a).

5. A telecommunications provider which provides access lines or trunk lines in a county which imposes a surcharge pursuant to this section or a supplier which provides mobile telephone service to a customer in such a county shall collect the surcharge from its customers each month. Except as otherwise provided in NRS 244A.7647, the telecommunications provider or supplier shall remit the surcharge it collects to the treasurer of the county in which the surcharge is imposed not later than the 15th day of the month after the month it receives payment of the surcharge from its customers.

6. An ordinance adopted pursuant to subsection 1 or 2 may include a schedule of penalties for the delinquent payment of amounts due from telecommunications providers or suppliers pursuant to this section. Such a schedule:

(a) Must provide for a grace period of not less than 90 days after the date on which the telecommunications provider or supplier must otherwise remit the surcharge to the county treasurer; and

(b) Must not provide for a penalty that exceeds 5 percent of the cumulative amount of surcharges owed by a telecommunications provider or a supplier.

7. As used in this section, trunk line means a line which provides a channel between a switchboard owned by a customer of a telecommunications provider and the local exchange of the telecommunications provider.

(Added to NRS by 1995, 1056; A 1997, 2212; 1999, 1686; 2001, 621, 1643, 2124; 2003, 152, 153; 2007, 559; 2009, 640; 2011, 1122)



NRS 244A.7645 - Establishment of advisory committee to develop plan to enhance or improve telephone system; creation of special revenue fund; use of money in fund.

1. If a surcharge is imposed pursuant to NRS 244A.7643 in a county whose population is 100,000 or more but less than 700,000, the board of county commissioners of that county shall establish by ordinance an advisory committee to develop a plan to enhance the telephone system for reporting an emergency in that county and to oversee any money allocated for that purpose. The advisory committee must consist of not less than five members who:

(a) Are residents of the county;

(b) Possess knowledge concerning telephone systems for reporting emergencies; and

(c) Are not elected public officers.

2. If a surcharge is imposed pursuant to NRS 244A.7643 in a county whose population is less than 100,000, the board of county commissioners of that county shall establish by ordinance an advisory committee to develop a plan to enhance or improve the telephone system for reporting an emergency in that county and to oversee any money allocated for that purpose. The advisory committee must:

(a) Consist of not less than five members who:

(1) Are residents of the county;

(2) Possess knowledge concerning telephone systems for reporting emergencies; and

(3) Are not elected public officers; and

(b) Include a representative of an incumbent local exchange carrier which provides service to persons in that county. As used in this paragraph, incumbent local exchange carrier has the meaning ascribed to it in 47 U.S.C. 251(h)(1), as that section existed on October 1, 1999, and includes a local exchange carrier that is treated as an incumbent local exchange carrier pursuant to that section.

3. If a surcharge is imposed in a county pursuant to NRS 244A.7643, the board of county commissioners of that county shall create a special revenue fund of the county for the deposit of the money collected pursuant to NRS 244A.7643. The money in the fund must be used only:

(a) In a county whose population is 45,000 or more but less than 700,000, to enhance the telephone system for reporting an emergency, including only:

(1) Paying recurring and nonrecurring charges for telecommunication services necessary for the operation of the enhanced telephone system;

(2) Paying costs for personnel and training associated with the routine maintenance and updating of the database for the system;

(3) Purchasing, leasing or renting the equipment and software necessary to operate the enhanced telephone system, including, without limitation, equipment and software that identify the number or location from which a call is made; and

(4) Paying costs associated with any maintenance, upgrade and replacement of equipment and software necessary for the operation of the enhanced telephone system.

(b) In a county whose population is less than 45,000, to improve the telephone system for reporting an emergency in the county.

4. If the balance in the fund created in a county whose population is 45,000 or more but less than 700,000 pursuant to subsection 3 which has not been committed for expenditure exceeds $1,000,000 at the end of any fiscal year, the board of county commissioners shall reduce the amount of the surcharge imposed during the next fiscal year by the amount necessary to ensure that the unencumbered balance in the fund at the end of the next fiscal year does not exceed $1,000,000.

5. If the balance in the fund created in a county whose population is less than 45,000 pursuant to subsection 3 which has not been committed for expenditure exceeds $500,000 at the end of any fiscal year, the board of county commissioners shall reduce the amount of the surcharge imposed during the next fiscal year by the amount necessary to ensure that the unencumbered balance in the fund at the end of the next fiscal year does not exceed $500,000.

(Added to NRS by 1995, 1056; A 1999, 1686; 2001, 621, 2125; 2007, 561; 2009, 641; 2011, 1124)



NRS 244A.7646 - Dispute of amount of surcharge or designation of place of primary use by customer of supplier of mobile telephone service: Notice by customer; review by supplier; refund, credit or explanation.

1. If a customer of a supplier of mobile telephone service believes that the amount of a surcharge imposed pursuant to NRS 244A.7643 or the designation of a place of primary use is incorrect, the customer may notify the supplier of mobile telephone service in writing of the alleged error. The notice must include:

(a) The street address for the place of primary use of the customer;

(b) The account number and name shown on the billing statement of the account for which the customer alleges the error;

(c) A description of the alleged error; and

(d) Any other information which the supplier of mobile telephone service may reasonably require to investigate the alleged error.

2. Within 60 days after receiving a notice sent pursuant to subsection 1, the supplier of mobile telephone service shall review the records that the supplier of mobile telephone service uses to determine the place of primary use of its customers.

3. If the review indicates:

(a) That the alleged error exists, the supplier of mobile telephone service shall correct the error and refund or credit the customer for the amount which was erroneously collected for the applicable period, not to exceed the 24 months immediately preceding the date on which the customer notified the supplier of mobile telephone service of the alleged error.

(b) That no error exists, the supplier of mobile service shall provide a written explanation to the customer who alleged the error.

4. A customer may not bring a cause of action against a supplier of mobile telephone service for surcharges incorrectly imposed pursuant to NRS 244A.7643 unless the customer first complies with this section.

(Added to NRS by 2001, 1642)



NRS 244A.7647 - Recovering cost of collecting surcharge.

A telecommunications provider or supplier which collects the surcharge imposed pursuant to NRS 244A.7643 is entitled to retain an amount of the surcharge collected which is equal to the cost to collect the surcharge.

(Added to NRS by 1995, 1057; A 1999, 1686; 2001, 621; 2007, 562)



NRS 244A.765 - Definitions.

As used in NRS 244A.765 to 244A.777, inclusive, unless the context otherwise requires:

1. Board means the board of county commissioners.

2. District means a taxing district created to establish a system to provide a telephone number to be used in an emergency.

3. System means the system to provide a telephone number to be used in an emergency.

(Added to NRS by 1985, 953; A 1989, 266)



NRS 244A.767 - Creation of taxing district in county whose population is 700,000 or more; boundaries of district; delegation of operation of system to metropolitan police department.

1. The board in any county whose population is 700,000 or more, shall, by ordinance, create a taxing district to establish a system to provide a telephone number to be used in an emergency if the question for the funding of the system has been approved by the voters of that county.

2. The boundary of the district:

(a) Must be defined in the ordinance;

(b) May not include any part of an incorporated city unless the governing body of the city petitions the board for inclusion in the district; and

(c) May include only the area served by the system.

3. The board may delegate the operation of the system to a metropolitan police department, if one has been established in the county.

(Added to NRS by 1985, 953; A 1989, 1906; 2011, 1125)



NRS 244A.768 - Creation of taxing district in county whose population is less than 700,000; boundaries of district; delegation of operation of system to metropolitan police department.

1. The board in any county whose population is less than 700,000 may submit to the voters of that county the question of whether a taxing district to establish a system to provide a telephone number to be used in an emergency should be created within the county. If the question is approved, the board, by ordinance, must create such a district.

2. The boundary of a district created pursuant to subsection 1:

(a) Must be defined in the ordinance;

(b) May not include any part of an incorporated city unless the governing body of the city petitions the board for inclusion in the district; and

(c) May include only the area served by the system.

3. The board may delegate the operation of the system to a metropolitan police department, if one has been established in the county.

(Added to NRS by 1989, 265; A 1989, 1936; 2011, 1125)



NRS 244A.769 - Features of system.

The system may include:

1. The automatic tracing of the telephone number and location from which a telephone call is made and the transmission of that number or location to the answering location of the system; and

2. Any other feature which enables the system to operate more efficiently and effectively.

(Added to NRS by 1985, 953)



NRS 244A.771 - System to use 911 as primary telephone number; secondary number.

The system shall use 911 as the primary emergency telephone number. The board or the metropolitan police department, if the operation of the system has been delegated to it, may establish a second telephone number to be used in an emergency in any political subdivision participating in the system.

(Added to NRS by 1985, 953)



NRS 244A.773 - Tax levy: Approval of voters; exemption from limitation.

The board shall, upon the approval of the voters of the county pursuant to NRS 244A.767 and 244A.768, levy and collect, from year to year, a tax ad valorem on all taxable property in the district. The district is exempt from the limitation imposed by NRS 354.59811.

(Added to NRS by 1985, 954; A 1989, 266, 2081, 2086)



NRS 244A.775 - Determination of rate of tax levy.

1. The board shall determine annually the amount of money necessary to pay the costs of acquiring, operating and maintaining the system and shall fix a rate, not greater than one-half cent per $100 of assessed valuation unless a different rate is established pursuant to subsection 3, which, when levied upon every dollar of assessed valuation of taxable property in the district, will raise that amount.

2. If the operation of the system has been delegated to the metropolitan police department, it shall submit to the board before May 1 of each year a budget for the operation of the system for the following fiscal year. The board shall consider the budget of the department in making its determination of the amount of money necessary to be raised by taxation.

3. The maximum rate provided by subsection 1 for the levy of the tax may be increased if the board so proposes to the registered voters of the district, specifying the proposed rate, and the proposal is approved by a majority of the voters voting on the question at a primary or general election or a special election called for that purpose.

4. A special election may be held only if the board determines, by a unanimous vote, that an emergency exists. The determination made by the board is conclusive unless it is shown that the board acted with fraud or a gross abuse of discretion. An action to challenge the determination made by the board must be commenced within 15 days after the board s determination is final. As used in this subsection, emergency means any unexpected occurrence or combination of occurrences which requires immediate action by the board to prevent or mitigate a substantial financial loss to the district or county or to enable the board to provide an essential service to the residents of the county.

5. The board shall levy and collect the tax upon the assessed valuation of all taxable property in the district, in the same manner, at the same time and in addition to other taxes levied by the board.

(Added to NRS by 1985, 954; A 1989, 266; 1993, 1038; 2007, 16)



NRS 244A.777 - Collection of taxes; tax constitutes lien.

1. Any officer charged with the duty of collecting taxes shall collect the taxes levied pursuant to NRS 244A.775 at the same time and in the same manner, and with like interest and penalties, as other taxes are collected. When the tax is collected, the officer shall pay it monthly to the county treasurer to the credit of:

(a) The district; or

(b) The metropolitan police department if the operation of the system has been delegated to it.

2. The tax levied pursuant to NRS 244A.765 to 244A.777, inclusive, with any interest or penalties, and the cost of collecting the unpaid tax, penalty or interest, are a lien on the property until they are paid. The lien must be executed, and has the same priority, as a lien for general taxes.

(Added to NRS by 1985, 954)



NRS 244A.785 - Creation in certain counties; boundaries.

1. The board of county commissioners of a county whose population is 700,000 or more may, by ordinance, create one or more districts within the unincorporated area of the county for the support of public parks. Such a district may include territory within the boundary of an incorporated city if so provided by interlocal agreement between the county and the city.

2. The ordinance creating a district must specify its boundaries. The area included within the district may be contiguous or noncontiguous. The boundaries set by the ordinance are not affected by later annexations to or incorporation of a city.

3. The alteration of the boundaries of such a district may be initiated by:

(a) A petition proposed unanimously by the owners of the property which is located in the proposed area which was not previously included in the district; or

(b) A resolution adopted by the board of county commissioners on its own motion.

If the board of county commissioners proposes on its own motion to alter the boundaries of a district for the support of public parks, it shall, at the next primary or general election, submit to the registered voters who reside in the proposed area which was not previously included in the district, the question of whether the boundaries of the district shall be altered. If a majority of the voters approve the question, the board shall, by ordinance, alter the boundaries of the district as approved by the voters.

4. The sample ballot required to be mailed pursuant to NRS 293.565 must include for the question described in subsection 3, a disclosure of any future increase or decrease in costs which may be reasonably anticipated in relation to the purposes of the district for the support of public parks and its probable effect on the district s tax rate.

(Added to NRS by 1993, 64; A 1993, 337; 1995, 152; 2011, 1125)



NRS 244A.787 - Board of county commissioners ex officio governing body; powers; meetings; employees.

1. The board of county commissioners is ex officio the governing body of a district for the support of public parks and may:

(a) Maintain or establish public parks within it;

(b) Employ personnel necessary to carry out that purpose; and

(c) Provide for the use of revenue received by the district, including the use of personnel or contracts of the county or the city for services within the boundary of a city, pursuant to interlocal agreement.

2. The board of county commissioners may hold meetings as the governing body of the district in conjunction with its meetings as the board of county commissioners without posting additional notices of the meetings within the district.

3. All persons employed to perform the functions of a district are employees of the county for all purposes.

(Added to NRS by 1993, 64)



NRS 244A.789 - Budget of district; submission to voters of proposal to issue bonds or levy tax.

1. The budget of a district for the support of public parks must comply with the provisions of NRS 354.470 to 354.626, inclusive, but need not be separately prepared and may be included within the county budget. The district is not entitled to any share of revenue from the supplemental city-county relief tax.

2. The governing body may submit to the registered voters of the district at a primary or general election:

(a) A proposal to issue general obligation bonds of the district to finance the acquisition, construction, equipment and improvement of one or more park projects within the district, or outside the district if the governing body finds that the park project will benefit the residents of the district, but the amount of general obligation bonds or other securities so issued may not exceed 10 percent of the assessed valuation of the taxable property in the district. The ballot question for such a proposal must contain the principal amount of the general obligation bonds to be issued, the purpose of the issuance of the bonds and the estimate established by the governing body of:

(1) The duration of the levy of property tax that will be used to pay the general obligations; and

(2) The average annual increase, if any, in the amount of property taxes that an owner of a new home with a fair market value of $100,000 will pay for debt service on the general obligation bonds to be issued.

(b) A proposal to levy a tax ad valorem pursuant to NRS 354.5982 for:

(1) Any of the purposes described in paragraph (a);

(2) Maintenance of public parks located within the district;

(3) Maintenance of public parks located outside the district if the governing body finds that the parks benefit the residents of the district; or

(4) Any combination of those purposes.

3. The ballot question for a proposal submitted to the registered voters pursuant to paragraph (b) of subsection 2 must contain the rate of the proposed additional property tax stated in dollars and cents per $100 assessed valuation, the purpose of the proposed additional property tax, the duration of the proposed additional property tax and an estimate established by the governing body of the increase in the amount of property taxes that an owner of a new home with a fair market value of $100,000 will pay per year as a result of the passage of the question.

4. As used in this section, park project has the meaning ascribed to it in NRS 244A.039.

5. If the proposal to issue bonds is approved by the voters, the county may issue bonds of the district as provided in chapter 350 of NRS.

(Added to NRS by 1993, 64; A 1999, 1082; 2011, 2724)



NRS 244A.800 - Definitions.

As used in NRS 244A.800 to 244A.830, inclusive:

1. Department means the Department of Taxation.

2. Minor league baseball stadium project has the meaning ascribed to it in NRS 244A.0344.

(Added to NRS by 2003, 2927)



NRS 244A.810 - Fee: Imposition in certain counties; amount; exception; use of proceeds; limitation on repeal or modification of authorizing ordinance.

1. Except as otherwise provided in subsection 2, the board of county commissioners of a county whose population is 100,000 or more but less than 700,000 may by ordinance impose a fee upon the lease of a passenger car by a short-term lessor in the county in the amount of not more than 2 percent of the total amount for which the passenger car was leased, excluding any taxes or other fees imposed by a governmental entity.

2. The fee imposed pursuant to subsection 1 must not apply to replacement vehicles. As used in this subsection, replacement vehicle means a vehicle that is:

(a) Rented temporarily by or on behalf of a person or leased to a person by a facility that repairs motor vehicles or a motor vehicle dealer; and

(b) Used by the person in place of a motor vehicle owned by the person that is unavailable for use because of mechanical breakdown, repair, service, damage or loss as defined in the owner s policy of liability insurance for the motor vehicle.

3. Any proceeds of a fee imposed pursuant to this section which are received by a county must be used solely to pay the costs to acquire, lease, improve, equip, operate and maintain within the county a minor league baseball stadium project, or to pay the principal of, interest on or other payments due with respect to bonds issued to pay such costs, including bonds issued to refund bonds issued to pay such costs, or any combination thereof.

4. The board of county commissioners shall not repeal or amend or otherwise directly or indirectly modify an ordinance imposing a fee pursuant to subsection 1 in such a manner as to impair any outstanding bonds issued by or other obligations incurred by the county until all obligations for which revenue from the ordinance have been pledged or otherwise made payable from such revenue have been discharged in full or provision for full payment and redemption has been made.

5. As used in this section, the words and terms defined in NRS 482.053 and 482.087 have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 2927; A 2007, 1295; 2011, 1126)



NRS 244A.820 - Contract with Department for collection and administration of fee.

1. Any ordinance adopted pursuant to NRS 244A.810 must include a provision requiring the board of county commissioners to enter into a contract before the effective date of the ordinance with the Department to perform all functions incident to the collection and administration of the fee in the county. Such a contract must:

(a) Authorize the Department to retain 0.25 percent of the amount of the proceeds of the fee to reimburse the Department for its expenses in collecting and administering the fee; and

(b) Require the distribution of the remaining amount of the proceeds of the fee to the county at such a time and in such a manner as the parties determine, which must be not less frequently than once each calendar quarter.

2. Any ordinance amending an ordinance adopted pursuant to NRS 244A.810 must include a provision in substance that the county shall amend the contract made pursuant to subsection 1 by a contract made between the county and the Department, before the effective date of the amendatory ordinance, unless the county determines with the written concurrence of the Department that no such amendment of the contract is necessary or desirable.

(Added to NRS by 2003, 2928)



NRS 244A.830 - Stadium authority: Creation; members; duties.

1. A board of county commissioners that adopts an ordinance imposing a fee pursuant to NRS 244A.810 shall create a stadium authority to assist in the operation of the minor league baseball stadium project. The stadium authority must consist of:

(a) Two members of the board of county commissioners appointed by the board;

(b) Three members from the governing body of the city in which the minor league baseball stadium is located appointed by that governing body; and

(c) Two persons appointed by the owner of the minor league baseball team that will play its home games in the stadium.

2. The members of the stadium authority serve at the pleasure of the governmental entity or person who appointed them to serve in that capacity.

3. A meeting of the stadium authority must be scheduled if two or more members request a meeting of the stadium authority.

4. The stadium authority may recommend to the governing body of the city in which the minor league baseball stadium is located that the governing body impose a surcharge on items or services related to the minor league baseball stadium project. The surcharge must be approved by a two-thirds majority of the governing body. Any proceeds from a surcharge imposed pursuant to this section must be paid to and collected by the city and must be used solely to pay the costs to acquire, lease, improve, equip, operate and maintain the minor league baseball stadium project, or to pay the principal of, interest on or other payments due with respect to bonds issued by the city to pay such costs, including bonds issued to refund bonds issued to pay such costs, or any combination thereof. The proceeds of the surcharge must not be transferred to any other fund or account or used for any other purpose.

(Added to NRS by 2003, 2928; A 2011, 3340)



NRS 244A.850 - Department defined.

As used in this section and NRS 244A.860 and 244A.870, Department means the Department of Taxation.

(Added to NRS by 2003, 20th Special Session, 294)



NRS 244A.860 - Imposition of fee in certain counties; amount of fee; exception; use of proceeds of fee; cooperative agreements with other governmental entities to operate center; delegation of responsibilities of governmental entity to nonprofit organization; limitation on repeal or modification of authorizing ordinance; contract with design-build team for design and construction of center.

1. Except as otherwise provided in subsection 2, the board of county commissioners of a county whose population is 700,000 or more may by ordinance impose a fee upon the lease of a passenger car by a short-term lessor in the county in the amount of not more than 2 percent of the total amount for which the passenger car was leased, excluding any taxes or other fees imposed by a governmental entity.

2. The fee imposed pursuant to subsection 1 must not apply to replacement vehicles. As used in this subsection, replacement vehicle means a vehicle that is:

(a) Rented temporarily by or on behalf of a person or leased to a person by a facility that repairs motor vehicles or a motor vehicle dealer; and

(b) Used by the person in place of a motor vehicle owned by the person that is unavailable for use because of mechanical breakdown, repair, service, damage or loss as defined in the owner s policy of liability insurance for the motor vehicle.

3. After reimbursement of the Department pursuant to paragraph (a) of subsection 1 of NRS 244A.870 for its expense in collecting and administering a fee imposed pursuant to this section, the remaining proceeds of the fee which are received by a county must be used to pay the costs to acquire, improve, equip, operate and maintain within the county a performing arts center, or to pay the principal of, interest on or other payments due with respect to bonds issued to pay those costs, including bonds issued to refund bonds issued to pay those costs, or any combination thereof.

4. The board of county commissioners of a county that imposes the fee authorized by subsection 1 may enter into a cooperative agreement with another governmental entity in which the other governmental entity agrees to receive the proceeds of the fee from the county if the cooperative agreement includes a provision that requires the other governmental entity to assume all responsibility for the operation of the performing arts center and to use the proceeds of the fee it receives from the county to pay the costs to acquire, improve, equip, operate and maintain within the county a performing arts center, and to pay the principal of, interest on or other payments due with respect to bonds issued to pay those costs, including bonds issued to refund bonds issued to pay those costs, or any combination thereof. A governmental entity that enters into a cooperative agreement with the board of county commissioners pursuant to this subsection may delegate to a nonprofit organization one or more of the responsibilities that the governmental entity assumed pursuant to the cooperative agreement, including, without limitation, the acquisition, design, construction, improvement, equipment, operation and maintenance of the center.

5. The board of county commissioners shall not repeal or amend or otherwise directly or indirectly modify an ordinance imposing a fee pursuant to subsection 1 in such a manner as to impair any outstanding bonds issued by or other obligations incurred by the county until all obligations for which revenue from the ordinance have been pledged or otherwise made payable from such revenue have been discharged in full or provision for full payment and redemption has been made.

6. A performing arts center to be acquired, improved, equipped, operated and maintained pursuant to this section may, regardless of the estimated cost of the center, be designed and constructed pursuant to a contract with a design-build team in accordance with NRS 338.1711 to 338.1727, inclusive.

7. As used in this section, the words and terms defined in NRS 482.053 and 482.087 have the meanings ascribed to them in those sections.

(Added to NRS by 2003, 20th Special Session, 294; A 2005, 1360; 2011, 1127)



NRS 244A.870 - Contract with Department for collection and administration of fee.

1. Any ordinance adopted pursuant to NRS 244A.860 must include a provision requiring the board of county commissioners to enter into a contract before the effective date of the ordinance with the Department to perform all functions incident to the collection and administration of the fee in the county. Such a contract must:

(a) Authorize the Department to retain 0.10 percent of the amount of the proceeds of the fee to reimburse the Department for its expenses in collecting and administering the fee; and

(b) Require the distribution of the remaining amount of the proceeds of the fee to the county at such a time and in such a manner as the parties determine, which must be not less frequently than once each calendar quarter.

2. Any ordinance amending an ordinance adopted pursuant to NRS 244A.860 must include a provision in substance that the county shall amend the contract made pursuant to subsection 1 by a contract made between the county and the Department, before the effective date of the amendatory ordinance, unless the county determines with the written concurrence of the Department that no such amendment of the contract is necessary or desirable.

(Added to NRS by 2003, 20th Special Session, 295)






Chapter 245 - Counties: Officers and Employees Generally

NRS 245.010 - Certificates of election of county officers.

All county officers elected by the people shall receive certificates of election from the boards of county commissioners of their respective counties.

[Part 30:108:1866; B 2628; BH 1665; C 1811; RL 2794; NCL 4794]



NRS 245.020 - Election and qualification of certain county officers to be certified to Secretary of State.

Within 10 days after the election or appointment and qualification of any county officer authorized by law to take acknowledgments or administer oaths, the clerk of the board of county commissioners of each county shall certify, under seal, to the Secretary of State the fact of election or appointment and qualification of any such officer in that county. The certificate shall be filed in the Office of the Secretary of State as evidence of the official character of such officers.

[Part 31:108:1866; B 2629; BH 1666; C 1812; RL 2795; NCL 4795]



NRS 245.030 - Board of county commissioners may require new bond of county officers or monthly reports of county fiscal officers; examination of books.

1. The board of county commissioners shall:

(a) By an order to that effect entered upon the record, require a new bond of any county or township officer, with additional sureties, whenever the board deems the same necessary.

(b) See that all the county and township officers entrusted with the collection, disbursement, safekeeping or management of the public revenue, faithfully perform the duties imposed upon them by law, and shall cause them to be prosecuted for any delinquencies.

2. The board of county commissioners may:

(a) Require of all county or township officers, entrusted with the collection, management, safekeeping or disbursement of public funds, a monthly report of all collections and disbursements made by them during the preceding month.

(b) At any time examine their books, accounts and vouchers.

[14:80:1865; B 3083; BH 1955; C 2117; RL 1514; NCL 1947]



NRS 245.040 - Office hours of certain county officers; branch offices; penalties.

1. Sheriffs, county recorders and county auditors, county clerks, county assessors and county treasurers shall keep an office at the county seat of their county which, except as otherwise provided in subsections 3 and 4, must be kept open on all days except Sundays and nonjudicial days from 9 a.m. to 12 m., and on all days except Sundays, nonjudicial days and Saturdays from 1 p.m. to 5 p.m. for the transaction of public business, but nothing contained in this subsection interferes with a duty now required of a public officer under the election laws of this State. County clerks shall keep their offices open on all election days during the hours when the polls are open for voting but may, with the consent of the district judge of the county, close their offices for all purposes except election business and the issuance of marriage licenses on any day on which the primary or general election is held.

2. Notwithstanding the provisions of subsection 1, the board of county commissioners of any county may, by an order regularly made and entered in the records of its proceedings, designate the days and hours during which the offices of the sheriff, county recorder and county auditor, county clerk, county assessor and county treasurer must be kept open for the transaction of public business. An order so made and entered must require each office to be kept open for not less than 40 hours during each week, and must not prevent the county clerk from closing his or her office for all purposes except election business and the issuance of marriage licenses on primary and general election days as provided in subsection 1.

3. The board of county commissioners may authorize a county officer to rent, equip and operate, at public expense, one or more branch offices in the county. The branch office may be kept open for the transaction of public business on the days and during the hours specified in subsections 1 and 2 or on such days and during such hours as determined by the board. The provisions of this subsection do not preempt any other statutory provisions which require certain duties to be performed at the county seat.

4. Any county office may deviate from the hours of operation required pursuant to this section if the board of county commissioners approves the plan for the deviation submitted by the office, except that no such deviation may conflict with the election laws of this State. Such a plan must be fiscally neutral or result in cost savings.

5. A county officer who violates the provisions of this section is guilty of a misdemeanor, and if an officer mentioned in subsection 1 absents himself or herself from office, except:

(a) When called away from his or her office by official duties;

(b) When expressly permitted so to do by the board of county commissioners or a majority of the members thereof in writing; or

(c) When he or she makes provision to leave his or her office open for the transaction of public business on the days and during the hours prescribed by this section and in charge of a deputy qualified to act in the county officer s absence,

there must be withheld from the county officer s monthly salary that proportion thereof as the number of days of absence bears to the number of days of the month in which the absence occurs. The money must be withheld from payment of salary to the officer for the next succeeding month by order of the board of county commissioners, but such an order must not be made without first giving the officer affected reasonable notice and an opportunity to appear before the board and defend the charge against him or her.

[1:178:1907; A 1929, 255; 1955, 6, 471] + [2:178:1907; A 1945, 340; 1955, 6] (NRS A 1959, 39; 1961, 30; 1967, 535; 1987, 2308; 1989, 243, 1295; 1997, 217; 2010, 26th Special Session, 50; 2011, 2046)



NRS 245.043 - Annual salaries of elected county officers.

1. As used in this section:

(a) County includes Carson City.

(b) County commissioner includes the Mayor and supervisors of Carson City.

2. Except as otherwise provided by any special law, the elected officers of the counties of this State are entitled to receive, for the appropriate fiscal year, annual salaries in the base amounts specified in the following table. The annual salaries are in full payment for all services required by law to be performed by such officers. Except as otherwise provided by law, all fees and commissions collected by such officers in the performance of their duties must be paid into the county treasury each month without deduction of any nature.

ANNUAL SALARIES

District County County County County Public

Class County Attorney Sheriff Clerk Assessor Recorder Treasurer Administrator

1 Clark

FY 2007-2008 $166,647 $143,661 $97,518 $97,518 $97,518 $97,518 $97,518

FY 2008-2009 171,647 147,971 100,443 100,443 100,443 100,443 100,443

FY 2009-2010 176,796 152,410 103,456 103,456 103,456 103,456 103,456

FY 2010-2011 182,100 156,983 106,560 106,560 106,560 106,560 106,560

2 Washoe

FY 2007-2008 147,109 118,376 89,391 89,391 89,391 89,391 89,391

FY 2008-2009 151,522 121,928 92,073 92,073 92,073 92,073 92,073

FY 2009-2010 156,068 125,585 94,835 94,835 94,835 94,835 94,835

FY 2010-2011 160,750 129,353 97,680 97,680 97,680 97,680 97,680

3 Carson City

FY 2007-2008 105,616 87,575 69,563 69,563 69,563 69,563 --------

FY 2008-2009 108,785 90,202 71,650 71,650 71,650 71,650 --------

FY 2009-2010 112,049 92,909 73,799 73,799 73,799 73,799 --------

FY 2010-2011 115,410 95,696 76,013 76,013 76,013 76,013 --------

Churchill

FY 2007-2008 105,616 87,575 69,563 69,563 69,563 69,563 --------

FY 2008-2009 108,785 90,202 71,650 71,650 71,650 71,650 --------

FY 2009-2010 112,049 92,909 73,799 73,799 73,799 73,799 --------

FY 2010-2011 115,410 95,696 76,013 76,013 76,013 76,013 --------

Douglas

FY 2007-2008 105,616 87,575 69,563 69,563 69,563 69,563 --------

FY 2008-2009 108,785 90,202 71,650 71,650 71,650 71,650 --------

FY 2009-2010 112,049 92,909 73,799 73,799 73,799 73,799 --------

FY 2010-2011 115,410 95,696 76,013 76,013 76,013 76,013 --------

Elko

FY 2007-2008 105,616 87,575 69,563 69,563 69,563 69,563 --------

FY 2008-2009 108,785 90,202 71,650 71,650 71,650 71,650 --------

FY 2009-2010 112,049 92,909 73,799 73,799 73,799 73,799 --------

FY 2010-2011 115,410 95,696 76,013 76,013 76,013 76,013 --------

Humboldt

FY 2007-2008 105,616 87,575 69,563 69,563 69,563 69,563 --------

FY 2008-2009 108,785 90,202 71,650 71,650 71,650 71,650 --------

FY 2009-2010 112,049 92,909 73,799 73,799 73,799 73,799 --------

FY 2010-2011 115,410 95,696 76,013 76,013 76,013 76,013 --------

Lyon

FY 2007-2008 105,616 87,575 69,563 69,563 69,563 69,563 --------

FY 2008-2009 108,785 90,202 71,650 71,650 71,650 71,650 --------

FY 2009-2010 112,049 92,909 73,799 73,799 73,799 73,799 --------

FY 2010-2011 115,410 95,696 76,013 76,013 76,013 76,013 --------

Nye

FY 2007-2008 105,616 87,575 69,563 69,563 69,563 69,563 --------

FY 2008-2009 108,785 90,202 71,650 71,650 71,650 71,650 --------

FY 2009-2010 112,049 92,909 73,799 73,799 73,799 73,799 --------

FY 2010-2011 115,410 95,696 76,013 76,013 76,013 76,013 --------

4 Lander

FY 2007-2008 99,749 78,818 58,023 58,023 58,023 58,023 --------

FY 2008-2009 102,741 81,183 59,764 59,764 59,764 59,764 --------

FY 2009-2010 105,823 83,618 61,556 61,556 61,556 61,556 --------

FY 2010-2011 108,998 86,127 63,403 63,403 63,403 63,403 --------

Storey

FY 2007-2008 99,749 78,818 58,023 58,023 58,023 58,023 --------

FY 2008-2009 102,741 81,183 59,764 59,764 59,764 59,764 --------

FY 2009-2010 105,823 83,618 61,556 61,556 61,556 61,556 --------

FY 2010-2011 108,998 86,127 63,403 63,403 63,403 63,403 --------

White Pine

FY 2007-2008 99,749 78,818 58,023 58,023 58,023 58,023 --------

FY 2008-2009 102,741 81,183 59,764 59,764 59,764 59,764 --------

FY 2009-2010 105,823 83,618 61,556 61,556 61,556 61,556 --------

FY 2010-2011 108,998 86,127 63,403 63,403 63,403 63,403 --------

5 Eureka

FY 2007-2008 88,014 63,054 52,009 52,009 52,009 52,009 --------

FY 2008-2009 90,654 64,946 53,570 53,570 53,570 53,570 --------

FY 2009-2010 93,374 66,894 55,177 55,177 55,177 55,177 --------

FY 2010-2011 96,175 68,901 56,832 56,832 56,832 56,832 --------

Lincoln

FY 2007-2008 88,014 63,054 52,009 52,009 52,009 52,009 --------

FY 2008-2009 90,654 64,946 53,570 53,570 53,570 53,570 --------

FY 2009-2010 93,374 66,894 55,177 55,177 55,177 55,177 --------

FY 2010-2011 96,175 68,901 56,832 56,832 56,832 56,832 --------

Mineral

FY 2007-2008 88,014 63,054 52,009 52,009 52,009 52,009 --------

FY 2008-2009 90,654 64,946 53,570 53,570 53,570 53,570 --------

FY 2009-2010 93,374 66,894 55,177 55,177 55,177 55,177 --------

FY 2010-2011 96,175 68,901 56,832 56,832 56,832 56,832 --------

Pershing

FY 2007-2008 88,014 63,054 52,009 52,009 52,009 52,009 --------

FY 2008-2009 90,654 64,946 53,570 53,570 53,570 53,570 --------

FY 2009-2010 93,374 66,894 55,177 55,177 55,177 55,177 --------

FY 2010-2011 96,175 68,901 56,832 56,832 56,832 56,832 --------

6 Esmeralda

FY 2007-2008 69,886 56,049 45,508 45,508 45,508 -------- --------

FY 2008-2009 71,983 57,730 46,873 46,873 46,873 -------- --------

FY 2009-2010 74,142 59,462 48,280 48,280 48,280 -------- --------

FY 2010-2011 76,366 61,246 49,728 49,728 49,728 -------- --------

3. A board of county commissioners may, by a vote of at least a majority of all the members of the board, set the annual salary for the county commissioners of that county, but in no event may the annual salary exceed an amount which equals:

(a) For Fiscal Year 2007-2008, 131.716 percent;

(b) For Fiscal Year 2008-2009, 136.985 percent;

(c) For Fiscal Year 2009-2010, 142.464 percent; and

(d) For Fiscal Year 2010-2011, 148.163 percent,

of the amount of the annual salary for the county commissioners of that county that was in effect by operation of statute on January 1, 2003.

(Added to NRS by 1969, 1460; A 1973, 1777; 1975, 1479; 1977, 1322; 1979, 152, 1392; 1981, 1153, 1156, 1997, 1999; 1985, 1610; 1987, 54, 113, 115, 2309; 1989, 244, 2127, 2130; 1995, 2517; 2003, 2678; 2007, 2409)



NRS 245.0435 - Private practice of law by certain district attorneys prohibited; disqualification from prosecution.

1. Except as otherwise provided in NRS 252.060, the district attorneys in counties of classes 1 to 5, inclusive, as classified in the table of annual salaries, shall not engage in the private practice of law.

2. A district attorney who is permitted to engage in the private practice of law shall disqualify himself or herself from any criminal prosecution of a person who has been involved in a matter related to the district attorney s private practice of law.

3. As used in this section, private practice of law by a district attorney means the performance of legal service, for compensation, for any person or organization except the district attorney s county and any other governmental agency which the district attorney has a statutory duty to serve.

(Added to NRS by 1975, 1479; A 1977, 1325; 1981, 1159; 1985, 1553; 1991, 103; 1995, 2520)



NRS 245.044 - Payment for longevity for elected county officers.

1. On and after July 1, 1973, if an elected county officer has served in his or her office for more than 4 years, the officer is entitled to an additional salary of 2 percent of his or her base salary for the appropriate fiscal year as provided in subsection 2 of NRS 245.043 or his or her annual salary set pursuant to subsection 3 of NRS 245.043, as applicable, for each full calendar year the officer has served in his or her office.

2. The additional salary provided in this section for an eligible county officer:

(a) Must be computed on July 1 of each year by multiplying 2 percent of the base salary for the appropriate fiscal year as provided in subsection 2 of NRS 245.043 or the annual salary set pursuant to subsection 3 of NRS 245.043, as applicable, by the number of full calendar years the elected county officer has served in his or her office; and

(b) Must not exceed 20 percent of the base salary for the appropriate fiscal year as provided in subsection 2 of NRS 245.043 or the annual salary set pursuant to subsection 3 of NRS 245.043, as applicable.

3. Service on the Board of Supervisors of Carson City for the initial term which began on July 1, 1969, and ended on the first Monday of January, 1973, shall be deemed to constitute 4 full calendar years of service for the purposes of this section.

(Added to NRS by 1973, 1780; A 1975, 958; 1983, 1649; 1987, 115; 1995, 2520; 2007, 2411)



NRS 245.045 - Salaries of appointive county officers and employees fixed by ordinance or resolution.

Boards of county commissioners have authority to fix the salaries of all appointive county officers and employees by the enactment of ordinances or the adoption of resolutions.

(Added to NRS by 1963, 1295; A 1969, 1462)



NRS 245.048 - Employment of person admitted for permanent residency: Provision of documentation required by federal law.

The board of county commissioners, a county officer and any other person acting on behalf of a county shall not hire or appoint as an employee any person who has been lawfully admitted for permanent residency in the United States, unless the person hired or appointed has provided the county with the documentation required by 8 U.S.C. 1324a(b).

(Added to NRS by 1993, 2431)



NRS 245.050 - Biweekly or semimonthly payment of salaries.

All county officers and regular and temporary employees of the counties are entitled to be paid their salaries as fixed by law, ordinance or resolution either at regular 2-week intervals or in two equal semimonthly payments. If salaries are paid semimonthly, the first semimonthly payment for each month must be for the first half of that particular month, and the second semimonthly payment must be for the last half of the month.

[Part 1:179:1941; A 1949, 406; 1951, 77] (NRS A 1969, 1462; 1973, 292; 1987, 2311; 1989, 246)



NRS 245.055 - Prohibition on deduction of employee s salary for service as volunteer firefighter or volunteer ambulance driver or attendant.

1. All county employees must be paid their salaries as fixed by law, ordinance or resolution without diminution on account of any time spent away from county employment while acting as:

(a) Volunteer firefighters of any regular organized and recognized fire department in the protection of life or property; or

(b) Volunteer ambulance drivers or attendants,

during working hours or fractions thereof which should otherwise have been devoted to county employment.

2. As used in this section, volunteer ambulance driver or attendant means a person who is a driver of or attendant on an ambulance owned or operated by:

(a) A nonprofit organization that provides volunteer ambulance service in any county, city or town in this State; or

(b) A political subdivision of this State.

(Added to NRS by 1969, 43; A 1971, 223; 1997, 468; 2005, 319)



NRS 245.060 - Travel expenses: Reimbursement; per diem allowance.

1. Except as otherwise provided in subsection 2, if a county or township officer or an employee of the county is entitled to receive reimbursement for his or her necessary traveling expenses for the transaction of public business, such reimbursement must include actual living expenses, but the amount allowed for traveling by private conveyance must not exceed the amount charged by public conveyance. Where it appears to the satisfaction of the board of county commissioners that travel by private conveyance is more economical, or where it appears that, owing to train, airplane or bus schedules or for other reasons, travel by public conveyance is impractical, or in case a part of the route traveled is not covered by public conveyance, the board of county commissioners, in its discretion, may allow for traveling by private conveyance an amount not to exceed the maximum per-mile allowance for travel by private conveyance established by the State Board of Examiners for state officers and employees generally.

2. The board of county commissioners of a county may provide, to any county or township officer or employee of the county who is required to travel for the transaction of public business for a period of not more than 5 consecutive working days at a time, a per diem allowance and travel expenses at the same rate as the comparable rate established for employees of the Federal Government by the Administrator of General Services pursuant to 5 U.S.C. 5707, excluding any federal requirement, restriction or other condition which is applicable to that comparable rate.

[1:16:1928; A 1939, 31; 1953, 69; 1955, 596] (NRS A 1965, 238; 1967, 453; 1969, 1470; 1973, 1675; 1997, 1734; 2007, 601, 2411)



NRS 245.062 - Travel expenses: Adoption and contents of ordinance establishing procedures for payment; advance constitutes lien on wages.

1. The board of county commissioners of a county shall, by ordinance, establish procedures for the payment of authorized travel expenses of county officers and employees arising out of their official duties or employment as provided in NRS 245.060.

2. The ordinance must require that each department of the county set forth in its annual budget the maximum amount of money that it estimates will be necessary to pay for necessary travel expenses for the fiscal year. The ordinance may contain procedures by which the amount budgeted by a department during the fiscal year may be increased if the estimated amount of money is insufficient to pay for actual travel expenses.

3. The ordinance may authorize certain officers or employees to disburse money to pay an advance or claim for travel expenses to an employee without obtaining the approval of the board of county commissioners if the amount of such an advance or claim was included in the annual budget of the employing department.

4. All money advanced to a county officer or employee to pay for his or her travel expenses constitutes a lien in favor of the county upon the accrued wages of the officer or employee to whom the advance was made. The county may advance more money to an officer or employee than the amount of his or her currently accrued wages.

(Added to NRS by 1961, 202; A 1973, 1082; 1979, 521; 1989, 973; 1997, 1734)



NRS 245.065 - Public hearing for dismissed employee in certain counties.

1. When an employee of a county other than a department head, county manager or county administrator who has been employed by the county for 12 or more months is dismissed from employment the employee may request within 15 days of the date of dismissal a written statement specifically setting forth the reasons for the dismissal. Within 15 days of the date of the request the employee so dismissed shall be furnished the written statement. Within 30 days after receipt of the written statement, the dismissed employee may, in writing, request a public hearing before the board of county commissioners to determine the reasonableness of the action. The board of county commissioners shall grant the dismissed employee a public hearing within 15 days after receipt of the written request. At the public hearing, technical rules of evidence do not apply.

2. Boards of county commissioners are authorized to enact ordinances necessary to make effective the purposes of this section.

3. The provisions of this section do not apply in counties having a population of 100,000 or more.

(Added to NRS by 1965, 308; A 1969, 829, 1545; 1973, 1139; 1979, 521)



NRS 245.070 - County officers to contract only when authorized by commissioners.

No county officer in any county in this State, except the board of county commissioners, shall contract for the payment or expenditure of any county moneys for any purpose whatever, or shall purchase any stores or materials, goods, wares or merchandise, or contract for any labor or service whatever, except the board of county commissioners, or a majority of it, shall order such officer to do the same.

[1:112:1887; C 2239; RL 1539; NCL 1975]



NRS 245.075 - County officer not to be interested in certain contracts or purchases; penalties. [Effective through December 31, 2013.]

1. Except as otherwise provided in NRS 281.230, 281A.430, 281A.530 and 332.800, it is unlawful for any county officer to be interested in any contract made by the county officer or be a purchaser or be interested in any purchase of a sale made by the county officer in the discharge of his or her official duties.

2. Any contract made in violation of subsection 1 may be declared void at the instance of the county interested or of any other person interested in the contract except the officer prohibited from making or being interested in the contract.

3. Any person violating this section, directly or indirectly, is guilty of a gross misdemeanor and shall forfeit his or her office.

(Added to NRS by 1977, 1110; A 1987, 385; 2003, 891)

NRS 245.075 County officer not to be interested in certain contracts or purchases; penalties. [Effective January 1, 2014.]

1. Except as otherwise provided in NRS 281.230, 281A.430 and 332.800, it is unlawful for any county officer, directly or indirectly, to be interested in any contract made by the county officer or to be a purchaser or interested in any purchase of a sale made by the county officer in the discharge of his or her official duties.

2. Any contract made in violation of this section may be declared void at the instance of the county interested or of any other person interested in the contract except the officer prohibited from making or being interested in the contract.

3. Any person who violates this section is guilty of a gross misdemeanor and shall forfeit his or her office.

(Added to NRS by 1977, 1110; A 1987, 385; 2003, 891; 2013, 3785, effective January 1, 2014)



NRS 245.110 - Nevada Ethics in Government Law inapplicable to certain transactions.

The provisions of the Nevada Ethics in Government Law, chapter 281A of NRS, do not prohibit any county officer from purchasing the warrants of the State or of any other county, or to prevent any county officer from selling or transferring such warrants or scrip as the county officer may receive for his or her services, but none other.

[Part 74:108:1866; B 2672; BH 1709; C 1855; RL 2826; NCL 4826] (NRS A 1975, 932; 1977, 1103)



NRS 245.120 - County officers may sell indebtedness for personal services rendered.

All county officers referred to in any of the sections of this chapter shall have the right to sell or transfer any evidences of public indebtedness which may be issued according to law, for services rendered by them to the county, legally and justly due, and the provisions of this chapter shall not be deemed to prevent the purchase, sale or transfer of any funded public indebtedness whatever of the State, or any county, city or town corporation.

[Part 99:108:1866; B 2697; BH 1734; C 1880; RL 2846; NCL 4846]



NRS 245.125 - Deposit and payment of money not belonging to county or its officers or employees.

1. Except as otherwise provided in subsection 2:

(a) Each county officer or employee who, in the officer s or employee s official capacity, receives any money belonging to a person or other entity, other than the county or himself or herself, shall immediately deposit it with the county treasurer and obtain a receipt for it.

(b) Money deposited in accordance with this subsection is not part of the public money of the county.

(c) Money deposited with the county treasurer in accordance with this subsection must be paid to the owner upon the presentation of a certificate from the officer or employee who deposited the money, attesting that payment of the money is authorized by law and that the person or other entity requesting payment is the owner of the money and entitled to possession of it.

2. The provisions of subsection 1 do not apply:

(a) In counties where ordinances establishing central receiving and disbursing systems have been enacted pursuant to NRS 244.207.

(b) To money collected by a county assessor as agent for the Department of Motor Vehicles which must be remitted to the State at least weekly.

(c) To money directed by court order to be deposited with the clerk of the court.

(d) To amounts paid pursuant to a judicial or administrative order for the support of a child or of a spouse and child.

(Added to NRS by 1977, 1044; A 1985, 1982; 1997, 2335; 2001, 2592)



NRS 245.130 - Resignations.

Resignations of all county officers, except district judges, shall be made to the board of county commissioners of their respective counties.

[Part 34:108:1866; B 2632; BH 1669; C 1815; RL 2798; NCL 4798]



NRS 245.140 - Certification of cause of certain vacancies.

Whenever a vacancy occurs in any county office, except in cases of resignation, the clerk of the board of county commissioners of the county where such officer exercised the duties of his or her office, if confined to a single county, and if not thus confined, then the clerk of the board of county commissioners, where such officer last resided, previous to the occurring of such vacancy, shall certify to the board of county commissioners the cause of such vacancy. If such vacancy occurs from the confirmed insanity of the incumbent, or from his or her conviction of a felony, or an offense involving a violation of his or her official bond or oath, the clerk of the board of county commissioners shall also accompany his or her certificate with a certified copy of a judgment found upon the commission of lunacy, or a certified copy of the record of conviction for such felony or offense, as the case may be.

[Part 39:108:1866; B 2637; BH 1674; C 1820; RL 2803; NCL 4803]



NRS 245.150 - Certification of vacancy to Secretary of State.

Within 10 days after a vacancy has occurred in any county office, by resignation or otherwise, the clerk of the board of county commissioners shall certify the fact of such vacancy to the Secretary of State.

[Part 31:108:1866; B 2629; BH 1666; C 1812; RL 2795; NCL 4795]



NRS 245.160 - When commissioners declare an office vacant.

The board of county commissioners shall declare vacant the office of every county officer, except the office of district judge, required by law to execute an official bond, whenever a final judgment shall be obtained against such officer for a breach of the conditions of such bond, or whenever such officer shall be finally convicted of a felony, or any offense involving a violation of the officer s official oath.

[Part 38:108:1866; B 2636; BH 1673; C 1819; RL 2802; NCL 4802]



NRS 245.170 - Vacancies: Appointment by board of county commissioners; placement of office or position on ballot under certain circumstances.

Except as otherwise provided by specific statute:

1. If a vacancy is declared in any county or township office, except the offices of district judge and county commissioner:

(a) Thirty days or more before the date of the close of filing of declarations of candidacy specified in NRS 293.177, and the office is not otherwise scheduled for election at the next ensuing biennial election:

(1) The board of county commissioners shall appoint a suitable person who is an elector of the county to fill the vacancy until the first Monday of January after the next ensuing biennial election;

(2) The office must be placed on the ballot at that election; and

(3) The person elected shall serve the remainder of the unexpired term.

(b) At any other time, the board of county commissioners shall appoint a suitable person who is an elector of the county to serve the remainder of the unexpired term.

2. If a vacancy is declared in the position of a member of a town board appointed or elected pursuant to the provisions of NRS 269.016 to 269.022, inclusive:

(a) Thirty days or more before the date of the close of filing of declarations of candidacy specified in NRS 293.177, and the position is not otherwise scheduled for election at the next ensuing biennial election:

(1) The board of county commissioners shall appoint a suitable person who is an elector of the unincorporated town to fill the vacancy until the first Monday of January after the next ensuing biennial election;

(2) The position must be placed on the ballot at that election; and

(3) The person elected shall serve the remainder of the unexpired term.

(b) At any other time, the board of county commissioners shall appoint a suitable person who is an elector of the unincorporated town to serve the remainder of the unexpired term.

[19:80:1865; B 3087; BH 1959; C 2121; RL 1518; NCL 1951] + [49:108:1866; A 1933, 165; 1939, 146; 1931 NCL 4813] (NRS A 1977, 54; 1997, 1291; 2013, 468)



NRS 245.180 - Temporary appointments.

1. When, at any time, there shall be in the county offices, except the office of district judge, no officer duly authorized to execute the duties thereof, some suitable person may be temporarily appointed by the board of county commissioners to perform the duties of such offices, until they are filled by election or appointment, as provided by law. In case there is no board of county commissioners in such county, the Governor may, on notice of such vacancy, create or fill such board.

2. Any person so appointed, in pursuance of subsection 1, shall, before proceeding to execute the duties assigned the person, qualify in the same manner as required by law of the officer in whose place he or she shall be appointed; and he or she shall continue to exercise and perform the duties of the office to which he or she shall be so appointed until the election of his or her successor at the next ensuing biennial election, and the qualification of such successor thereafter.

[Part 41:108:1866; B 2639; BH 1676; C 1822; RL 2805; NCL 4805] + [Part 42:108:1866; B 2640; BH 1677; C 1823; RL 2806; NCL 4806]



NRS 245.185 - Temporary limited appointments of certified persons with disabilities.

1. To assist persons with disabilities certified by the Rehabilitation Division of the Department of Employment, Training and Rehabilitation, the board of county commissioners of each county is encouraged and authorized to make temporary limited appointments of certified persons with disabilities for a period not to exceed 700 hours for each appointment notwithstanding that the positions so filled are permanent positions. A person with a disability who is certified by the Rehabilitation Division must be placed on the appropriate list for which the person is eligible.

2. Each such person must possess the training and experience necessary for the position for which he or she is certified. The Rehabilitation Division must be notified of the request of the board of county commissioners for a list of eligibility on which the names of one or more certified persons with disabilities appear. A temporary limited appointment of a certified person with a disability pursuant to this section constitutes the person s examination as required by NRS 284.215.

3. The board of county commissioners shall adopt regulations to carry out the provisions of this section.

4. This section does not prevent a county from employing:

(a) A person with a disability if the person is available and eligible for permanent employment.

(b) A person with a disability who is employed pursuant to the provisions of this section in permanent employment if the person qualifies for permanent employment before the termination of his or her temporary limited appointment.

5. If a person appointed pursuant to this section is appointed to a permanent position during or after the 700-hour period, the 700 hours or portion thereof must be included in calculating the employee s probationary period.

(Added to NRS by 1987, 426; A 1991, 159; 1993, 471, 1546; 1995, 522)



NRS 245.200 - Leaves of absence for elected county officers.

1. The board of county commissioners in any county is authorized and empowered to grant leave of absence to any county officer, authorized to appoint a deputy, for a period not exceeding 6 months, if in the discretion of the board such a course appears proper.

2. The officer desiring leave of absence shall first make application in writing to the board of county commissioners for such leave, and a copy of the application shall be published in some newspaper of the county at least 1 month previous to the granting of such leave. If there be no newspaper published in the county, copies of the application shall be posted in at least three public places in the county. Publication or posting shall be at the expense of the applicant.

3. The application shall contain the name of a competent deputy who is to be appointed by the officer applying for leave of absence, and who shall serve without expense to the county.

[1:95:1893; C 2151; RL 1566; NCL 2047] + [2:95:1893; C 2152; RL 1567; NCL 2048] + [3:95:1893; C 2153; RL 1568; NCL 2049]



NRS 245.210 - Annual and other leave for county officers and employees; contents of ordinance or agreement.

1. The board of county commissioners of each of the several counties shall, by ordinance or agreement pursuant to chapter 288 of NRS, provide for annual, sick and disability leave for elected and appointed county officers and county employees. The provisions of such an ordinance or agreement may be more restrictive but not more extensive than the provisions set forth in this section.

2. The ordinance or agreement must include provisions in substance as follows:

(a) A provision that all elected and appointed officers and employees are entitled to annual leave with pay of 1 1/4 working days for each month of service, which may be cumulative from year to year not to exceed 30 working days.

(b) A provision that the board of county commissioners may by order provide for additional annual leave for long-term appointed officers and employees and for prorated annual leave for part-time employees.

(c) A provision that if an appointed officer or employee dies and was entitled to accumulated annual leave under the provisions of the ordinance, the heirs of the deceased officer or employee who are given priority to succeed to his or her assets under the laws of intestate succession of this State, or the executor or administrator of his or her estate, upon submitting satisfactory proof to the board of county commissioners of their entitlement, are entitled to be paid an amount of money equal to the number of days earned or accrued annual leave multiplied by the daily salary or wages of the deceased officer or employee.

(d) A provision that an elected county officer must not be paid for accumulated annual leave upon termination of the officer s service.

(e) A provision that during the first 6 months of employment of any appointed officer or employee, annual leave accrues as provided in paragraph (a), but annual leave must not be taken during this period.

(f) A provision that an appointed officer or employee must not be paid for accumulated annual leave upon termination of employment unless he or she has been employed for 6 months or more.

(g) A provision that all elected and appointed officers and employees are entitled to sick and disability leave with pay of 1 1/4 working days for each month of service, which may be cumulative from year to year.

(h) A provision that the board of county commissioners may by order provide for additional sick and disability leave for long-term employees and for prorated sick and disability leave for part-time employees.

(i) A provision that any appointed officer or employee may be granted a leave of absence without pay.

3. Such an ordinance or agreement may include a provision that upon termination of employment, retirement or death all elected and appointed officers and employees are entitled to payment for their unused sick leave at their rate of salary at the time of termination, retirement or death.

4. Such an ordinance or agreement may include a provision that elected and appointed county officers and employees may donate portions of their accumulated annual and sick leave to other elected and appointed county officers and employees. If such a provision is adopted, donated time must be converted into money at the hourly rate of salary of the donor and the money must be converted into sick leave at the hourly rate of salary of the recipient.

[1:141:1951] (NRS A 1963, 50; 1975, 1127; 1977, 809; 1979, 352; 1993, 2087)



NRS 245.211 - Pension or insurance for peace officers and firefighters who are disabled.

1. The board of county commissioners of any county may establish, by contract or otherwise, and administer a disability pension plan or disability insurance program for the benefit of the county sheriff, any sheriff s deputy or firefighter who is disabled, to any degree, by an injury arising out of and in the course of his or her employment.

2. The board of county commissioners may adopt ordinances, rules, regulations, policies and procedures necessary to establish and administer the plan or program specified in subsection 1.

3. If a county elects to consider implementation of a plan or program specified in subsection 1, or to change the benefits provided by an existing plan or program, the persons affected by the proposed plan or program, or proposed change, may negotiate with the county concerning the nature and extent of such plan, program or change. Chapter 288 of NRS applies to negotiations for this purpose.

4. The plan or program authorized by this section must be supplemental or in addition to and not in conflict with the coverage, compensation, benefits or procedure established by or adopted pursuant to chapters 616A to 616D, inclusive, or chapter 617 of NRS.

5. The benefits provided for in this section are supplemental to other benefits an employee is entitled to receive on account of the same disability. In no event may the benefits provided for in this section, when added to benefits provided for or purchased by the expenditure of public money, exceed the maximum amount of benefits an employee is entitled to receive if the employee has been a member of the department or agency for 10 years or more.

(Added to NRS by 1975, 1298; A 1999, 232; 2005, 320)



NRS 245.213 - Establishment of merit system.

1. In each county having a population of 100,000 or more the board of county commissioners shall by ordinance establish a merit personnel system for all employees of the county except those exempted under the provisions of NRS 245.213 to 245.216, inclusive.

2. In each county having a population of less than 100,000 the board of county commissioners may by ordinance establish a merit personnel system for all employees of the county except those exempted under the provisions of NRS 245.213 to 245.216, inclusive.

(Added to NRS by 1969, 827; A 1969, 1545; 1973, 1139; 1979, 339, 521, 1331)



NRS 245.214 - Administration by board of county commissioners.

The board of county commissioners shall administer the provisions of NRS 245.213 to 245.216, inclusive, through the promulgation of appropriate rules and regulations and the employment of clerical and administrative staff.

(Added to NRS by 1969, 828)



NRS 245.215 - Regulations: Required provisions.

1. The board of county commissioners shall adopt regulations for any merit personnel system established pursuant to the provisions of NRS 245.213 to 245.216, inclusive. The regulations must provide:

(a) For the classification of all county positions, not exempt from the merit personnel system, based on the duties, authority and responsibility of each position, with adequate provision for reclassification of any position whatsoever whenever warranted by changed circumstances.

(b) A pay plan for all county employees, including exempt employees other than elected officers that are covered in other provisions of NRS or by special legislative act.

(c) Policies and procedures for regulating reduction in force and the removal of employees.

(d) Hours of work, attendance regulations and provisions for sick and vacation leave.

(e) Policies and procedures governing persons holding temporary or provisional appointments.

(f) Policies and procedures governing relationships with employees and employee organizations.

(g) Policies concerning employee training and development.

(h) Grievance procedures.

(i) Other policies and procedures necessary for the administration of a merit personnel system.

2. Regulations adopted pursuant to this section for a merit personnel system established by a board of county commissioners pursuant to subsection 2 of NRS 245.213 must not exempt any employees other than those who are specifically exempted from such a merit personnel system pursuant to NRS 245.216.

3. In the event of a conflict between the policies and procedures adopted pursuant to this section and the provisions of a collective bargaining agreement entered into pursuant to chapter 288 of NRS, the provisions of the agreement prevail.

(Added to NRS by 1969, 828; A 1979, 339; 1997, 272)



NRS 245.216 - Personnel exempted from merit system.

There shall be exempted from the provisions of NRS 245.213, 245.214 and 245.215:

1. All department heads appointed and elected and the county administrator or county manager of the county.

2. A number of employees in each department excluding the department head as designated by the department head, which shall not exceed 3 percent of the permanently established positions as authorized by the board of county commissioners.

3. All persons holding temporary or provisional appointments, the duration of which does not exceed 6 months.

(Added to NRS by 1969, 828; A 1973, 1140)






Chapter 246 - County Clerks

NRS 246.010 - Election; term of office.

1. County clerks shall be elected by the qualified electors of their respective counties.

2. County clerks shall be chosen by the electors of their respective counties at the general election in 1922, and at the general election every 4 years thereafter, and shall enter upon the duties of their respective offices on the first Monday of January subsequent to their election.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 17:108:1866; A 1921, 96; NCL 4781]



NRS 246.020 - Oath and bond.

1. Each county clerk shall, before entering upon the duties of his or her office:

(a) Take the oath prescribed by law.

(b) Execute to the county a penal bond in the sum of $10,000, conditioned for the faithful discharge of the duties of his or her office, which bond must be approved by the district judge and recorded in the office of the county recorder, unless a blanket fidelity bond is furnished by the county.

2. In all counties where the county clerk is ex officio county recorder, the official bond of the county clerk must be recorded in the manner and place as provided in subsection 1, and immediately thereafter must be deposited for safekeeping in the office of the county treasurer.

[3:82:1861; B 2975; BH 2100; C 2319; RL 1690; NCL 2190] + [1:66:1891; C 2352; RL 2887; NCL 4914] (NRS A 1979, 288; 2001, 1733)



NRS 246.030 - Deputies.

1. All county clerks may appoint deputies, who are authorized to transact all official business pertaining to the office to the same extent as their principals. A deputy must be at least 18 years of age. The appointment of a deputy must not be construed to confer upon that deputy policymaking authority for the office of the county clerk or the county by which the deputy is employed.

2. County clerks are responsible on their official bonds for all official malfeasance or nonfeasance of their deputies. Bonds for the faithful performance of their official duties may be required of deputies by county clerks.

3. All appointments of deputies under the provisions of this section must be in writing and must, together with the oath of office of the deputies, be recorded in the office of the recorder of the county within which the principal legally holds and exercises his or her office. Revocations of such appointments must be recorded in the same manner. From the time of the recording of the appointments or revocations, persons shall be deemed to have notice of the appointment or revocation.

[Part 1:101:1864; A 1905, 33; 1913, 108; 1919 RL 2848; NCL 4848] + [2:101:1864; B 3068; BH 2280; C 2452; RL 2849; NCL 4849] + [3:101:1864; B 3069; BH 2281; C 2453; RL 2850; NCL 4850] (NRS A 1969, 1462; 1993, 2431; 2001, 1733; 2005, 680)



NRS 246.040 - Office; hours to remain open.

County clerks shall keep an office at the county seat of their county which shall be kept open in accordance with the provisions of NRS 245.040.

[Part 1:178:1907; A 1929, 255; 1955, 6, 471]



NRS 246.060 - Duties.

1. The county clerk shall be ex officio clerk of the board of county commissioners, and also clerk of the district court of his or her county.

2. The county clerk shall perform such duties as clerk of the district court and clerk of the board of county commissioners, as required by law, and all other duties required by any other law of this State.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 4:82:1861; A 1933, 149; 1931 NCL 2191]



NRS 246.062 - Duty to notify Court Administrator of adoption, repeal or amendment of county ordinance concerning criminal offense.

If the board of county commissioners adopts, repeals or amends an ordinance concerning a criminal offense, the county clerk shall mail a copy of the ordinance as adopted, repealed or amended to the Court Administrator.

(Added to NRS by 1991, 1557)



NRS 246.065 - Facsimile signature.

1. Each county clerk is authorized to use a facsimile signature produced through a mechanical device in place of the county clerk s handwritten signature whenever the necessity may arise and upon approval of the board of county commissioners, subject to the following conditions:

(a) That the mechanical device shall be of such nature that the facsimile signature may be removed from the mechanical device and kept in a separate secure place.

(b) That the use of the facsimile signature shall be made only under the direction and supervision of the county clerk whose signature it represents.

(c) That all of the mechanical device shall at all times be kept in a vault, securely locked, when not in use, to prevent any misuse of the same.

2. No facsimile signature produced through a mechanical device authorized by the provisions of this section shall be combined with the signature of another officer.

(Added to NRS by 1959, 407)



NRS 246.070 - Fees relating to public lands deposited in county general fund.

The several county clerks, who are ex officio clerks of the district courts, and who are or may be authorized and empowered by any act of Congress to take and certify affidavits, applications and proofs for or relating to the location of the public lands of the United States, may not retain for their own use the fees and compensations allowed for such services but shall deposit the same in the county general fund.

[1:83:1901; RL 1614; NCL 2090] (NRS A 1969, 1463)



NRS 246.100 - Adoption of ordinance.

A board of county commissioners of a county whose population is 700,000 or more may adopt an ordinance requiring that certificates of marriage be filed in the office of the county clerk.

(Added to NRS by 2007, 882; A 2011, 1128)



NRS 246.110 - Typed or printed names required on certificate; affidavit; noncompliance does not invalidate certificate.

Any certificate of marriage deposited for filing with the county clerk must have typed or legibly printed the names of all signers thereon, excluding those of the acknowledging officers and witnesses, beneath the original signatures. If a certificate of marriage does not contain the typed or printed names, the county clerk shall accept the certificate of marriage for filing if accompanied by an affidavit, for filing with the certificate of marriage, correctly spelling in legible print or type the signatures appearing on the certificate of marriage. Failure to print or type signatures as provided in this subsection does not invalidate the certificate of marriage.

(Added to NRS by 2007, 883)



NRS 246.120 - Denial of request to file certificate; notice to requester; application to district court for order to file certificate; resubmission of certificate; immunity from liability.

1. A county clerk may deny a request to file a certificate of marriage if, within 2 judicial days after presentation of the certificate of marriage, the county clerk determines that the certificate of marriage is unauthorized, falsified or otherwise may not be lawfully filed. If a county clerk fails to make such a determination within the specified period, the county clerk shall file the certificate of marriage as soon as practicable, unless otherwise ordered by a court.

2. A county clerk who denies a request to file a certificate of marriage pursuant to subsection 1 shall retain a copy of the certificate of marriage and, within 2 judicial days after the county clerk denies the request, shall provide the requester with written notice, on a form prescribed by the county clerk, of:

(a) The reason that the county clerk is denying the filing of the certificate of marriage;

(b) The right of the requester to judicial review of the denial; and

(c) The criminal penalty set forth in subsection 5.

3. If a county clerk fails to provide the notice required by subsection 2 within the specified period, the county clerk shall file the certificate of marriage as soon as practicable, unless otherwise ordered by a court.

4. If a request to file a certificate of marriage is denied pursuant to subsection 1, the requester may apply to the district court in the county in which the request was denied for an order to file the certificate of marriage. The court shall give this matter priority over other civil matters to which priority is not given by other statutes. If the requester prevails:

(a) The requester is entitled to recover from the county clerk any filing fees that he or she paid related to the proceeding.

(b) The county clerk shall file the certificate of marriage as soon as practicable.

5. If a county clerk denied the filing of a certificate of marriage pursuant to subsection 1, a person shall not resubmit the certificate of marriage for filing unless the certificate of marriage has been modified in such a manner that it may be lawfully filed or the person has obtained a court order pursuant to subsection 4. Unless a greater penalty is provided by NRS 239.330, a violation of this subsection is a misdemeanor.

6. Except as otherwise provided in paragraph (a) of subsection 4, a county clerk who acts in good faith in denying the filing of a certificate of marriage pursuant to this section is immune from liability for damages to the requester or any person whom the certificate of marriage concerns or affects.

(Added to NRS by 2007, 882)



NRS 246.130 - Manner of filing certificates; conditional acceptance of certificate.

1. Except as otherwise provided in NRS 246.120, if a board of county commissioners adopts an ordinance pursuant to NRS 246.100, the county clerk shall, upon the payment of the fees prescribed in NRS 246.180, file separately, in a manner which will allow a legible copy to be made, certificates of marriage.

2. Before accepting for filing any certificate of marriage, the county clerk shall require that a certificate of marriage be suitable for filing by a method used by the county clerk to preserve the county clerk s records. If any rights may be adversely affected because of a delay in filing caused by this requirement, the county clerk shall accept the certificate of marriage conditionally subject to submission of a suitable certificate of marriage at a later date. Before accepting a certificate of marriage conditionally, the county clerk shall require the person who requests the filing to sign a statement that the person has been advised of the requirements described in this subsection and shall file the statement with the certificate of marriage.

(Added to NRS by 2007, 882)



NRS 246.140 - Duties of county clerk concerning certificate presented for filing; when certificate is considered filed.

1. When a certificate of marriage is required by law to be filed in the office of the county clerk, the county clerk shall:

(a) Endorse upon the certificate of marriage the time when it was received, noting:

(1) The year, month, day, hour and minute of its reception;

(2) The document number; and

(3) The amount of fees collected for filing the certificate of marriage.

(b) File the certificate of marriage without delay.

(c) Note at the upper right corner of the certificate of marriage the exact time of its reception and the name of the person at whose request it was filed.

(d) Upon request, place a stamp or other notation upon one copy of the certificate of marriage presented at the time of filing to reflect the information endorsed upon the original pursuant to subparagraphs (1) and (2) of paragraph (a) and as evidence that the county clerk received the original, and return the copy to the person who presented it.

2. A certificate of marriage is filed when the information required pursuant to this section is placed on the document and is entered in the record of the county clerk.

(Added to NRS by 2007, 884)



NRS 246.150 - Certificates to be filed in order received; maintenance and public inspection of records of transactions conducted in clerk s office and fees collected.

Each county clerk shall:

1. Except as otherwise provided in NRS 246.120, file each certificate of marriage in the order in which it is received;

2. Maintain a record of all transactions conducted within the office and a record of all fees collected; and

3. Make the records maintained pursuant to subsection 2 available for public inspection during regular business hours.

(Added to NRS by 2007, 884)



NRS 246.160 - Custody and responsibility for certificates filed with clerk s office; public inspection of certificates.

1. Each county clerk shall take custody of and is responsible for all certificates of marriage filed with his or her office.

2. All certificates of marriage on file in the office of the county clerk must, during office hours, be open for inspection by any person without charge.

(Added to NRS by 2007, 884)



NRS 246.170 - Production of certified abstract of certificate in lieu of certified copy.

In lieu of producing a certified copy of a certificate of marriage, the county clerk may produce an abstract of the filed certificate of marriage and may certify the abstract in his or her official name and title, and under his or her official seal.

(Added to NRS by 2007, 883)



NRS 246.180 - Fees.

1. If the board of county commissioners has adopted an ordinance pursuant to NRS 246.100, the county clerk shall charge and collect the following fees:

(a) For filing any certificate of marriage, $10.

(b) For copying any certificate of marriage, $1 per page.

(c) For a certified copy of a certificate of marriage, $10.

(d) For a certified abstract of a certificate of marriage, $10.

(e) For a certified copy of a certificate of marriage or for a certified abstract of a certificate of marriage, the additional sum of $5 for the Account for Aid for Victims of Domestic Violence in the State General Fund. The fees collected for this purpose must be paid over to the county treasurer by the county clerk on or before the fifth day of each month for the preceding calendar month, and must be credited to that Account. The county treasurer shall, on or before the 15th day of each month, remit those fees deposited by the clerk to the State Controller for credit to that Account.

2. In addition to the fees described in subsection 1, a county clerk may charge and collect an additional fee not to exceed $3 for filing a certificate of marriage, if the board of county commissioners has adopted an ordinance authorizing the additional fee. The county clerk shall pay to the county treasurer the amount of fees collected by the county clerk pursuant to this subsection for credit to the account established pursuant to NRS 246.190.

3. A county clerk shall charge and collect the fees specified in this section for copying a document specified in this section at the request of the State of Nevada or any city or town within the county. For copying, and for the county clerk s certificate and seal upon the copy, the county clerk shall charge the regular fee.

4. Except as otherwise provided in an ordinance adopted pursuant to NRS 244.207, county clerks shall, on or before the fifth working day of each month, account for and pay to the county treasurer all fees related to filing certificates of marriage collected during the preceding month.

5. For purposes of this section, State of Nevada, county, city and town include any department or agency thereof and any officer thereof in his or her official capacity.

(Added to NRS by 2007, 883; A 2009, 264)



NRS 246.190 - Account for acquisition or improvement of technology used for issuing marriage licenses and filing certificates; annual report.

1. If a county clerk imposes an additional fee pursuant to subsection 2 of NRS 246.180, the proceeds collected from such a fee must be accounted for separately in the county general fund. Any interest earned on money in the account, after deducting any applicable charges, must be credited to the account. Money that remains in the account at the end of a fiscal year does not revert to the county general fund, and the balance in the account must be carried forward to the next fiscal year.

2. The money in the account must be used only to acquire technology for or to improve the technology used in the office of the county clerk for the issuance of marriage licenses and the filing of certificates of marriage, including, without limitation, costs related to acquiring or improving technology for converting and archiving records, purchasing hardware and software, maintaining the technology, training employees in the operation of the technology and contracting for professional services relating to the technology.

3. The county clerk shall submit an annual report to the board of county commissioners which contains:

(a) An estimate of the proceeds that the county clerk will collect from the additional fee imposed pursuant to subsection 2 of NRS 246.180 in the following fiscal year; and

(b) A proposal for expenditures of the proceeds from the additional fee imposed pursuant to subsection 2 of NRS 246.180 for the costs related to the technology required for the office of the county clerk for the following fiscal year.

(Added to NRS by 2007, 884)






Chapter 247 - County Recorders

NRS 247.005 - Document defined.

1. As used in this chapter, unless the context otherwise requires, document means a written instrument, paper, notice, deed, conveyance, map, chart, survey or any other writing, without regard to:

(a) The form in which the document is received by a county recorder;

(b) The method used to transmit the document to a county recorder; or

(c) The method used by a county recorder to store, access or retrieve the document.

2. If a county recorder elects to accept electronic documents for recording in accordance with the provisions of NRS 111.366 to 111.3697, inclusive, the term also includes an electronic document that satisfies the provisions of NRS 111.366 to 111.3697, inclusive.

(Added to NRS by 2001, 1733; A 2007, 139)



NRS 247.010 - Election; term of office; exceptions.

1. Except as otherwise provided in subsection 3 or as altered pursuant to the mechanism set forth in NRS 244.1507, county recorders must be elected by the qualified electors of their respective counties.

2. County recorders must be chosen by the electors of their respective counties at the general election in 1922, and at the general election every 4 years thereafter, and shall enter upon the duties of their respective offices on the first Monday of January subsequent to their election.

3. The Clerk of Carson City is ex officio the Recorder of Carson City.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 17:108:1866; A 1921, 96; NCL 4781] (NRS A 1987, 56; 2009, 592)



NRS 247.020 - Oath and bond.

Each of the county recorders of the several counties, before entering upon the duties of office, shall:

1. Take the constitutional oath of office.

2. Enter into a bond in the penal sum of not less than $10,000 nor more than $50,000, at the discretion of the board of county commissioners with two or more sureties, to be approved by the county clerk, conditioned for the faithful performance of his or her duties as county recorder, unless a blanket fidelity bond is furnished by the county.

[1:104:1865; B 2994; BH 2190; C 2340; RL 1628; NCL 2105] (NRS A 1973, 387; 1979, 289)



NRS 247.040 - Deputies.

1. All county recorders may appoint deputies, who are authorized to transact all official business pertaining to the office to the same extent as their principals. A deputy must be at least 18 years of age. The appointment of a deputy must not be construed to confer upon that deputy policymaking authority for the office of the county recorder or the county by which the deputy is employed.

2. County recorders are responsible on their official bonds for all official malfeasance or nonfeasance of their deputies. Bonds for the faithful performance of their official duties may be required of deputies by county recorders.

3. All appointments of deputies under the provisions of this section must be in writing and must, together with the oath of office of the deputies, be recorded in the office of the recorder of the county within which the county recorder legally holds office. Revocations of such appointments must be recorded in the same manner. From the time of the recording of the appointments or revocations, persons shall be deemed to have notice of the appointment or revocation.

[Part 1:101:1864; A 1905, 33; 1913, 108; 1919 RL 2848; NCL 4848] + [2:101:1864; B 3068; BH 2280; C 2452; RL 2849; NCL 4849] + [3:101:1864; B 3069; BH 2281; C 2453; RL 2850; NCL 4850] (NRS A 1969, 1463; 1993, 2431; 2001, 1733; 2005, 680)



NRS 247.050 - Office; hours to remain open.

County recorders shall keep an office at the county seat of their county which shall be kept open in accordance with the provisions of NRS 245.040.

[Part 1:178:1907; A 1929, 255; 1955, 6, 471]



NRS 247.060 - Power to take acknowledgment and proof of documents affecting real property; fees deposited in county general fund.

A county recorder may take and certify the acknowledgment and proof of all documents affecting any real property for which the county recorder is entitled to receive the same fees as are prescribed by law. A county recorder shall deposit all such fees in the county general fund.

[2:104:1865; A 1871, 107; B 2995; BH 2191; C 2341; RL 1629; NCL 2106] (NRS A 1969, 1463; 2001, 1734)



NRS 247.070 - Subscription to and microfilming of county newspapers.

1. A county recorder may purchase a subscription for not more than three newspapers printed and published in the county where the county recorder holds office.

2. The county recorder may microfilm each issue of the newspaper or newspapers subscribed for as provided in subsection 1.

[1:25:1865; B 3001; BH 2197; C 2347; RL 1639; NCL 2140] + [2:25:1865; B 3002; BH 2198; C 2348; RL 1640; NCL 2141] + [3:25:1865; B 3003; BH 2199; C 2349; RL 1641; NCL 2142] + [Part 4:25:1865; B 3004; BH 2200; C 2350; RL 1642; NCL 2143] (NRS A 1961, 363; 1967, 537; 1987, 138; 2001, 1734)



NRS 247.080 - Custody and responsibility for documents deposited in office.

Each county recorder shall take custody of and is responsible for all documents deposited in his or her office.

[1:120:1923; NCL 2111] (NRS A 2001, 1735)



NRS 247.090 - Public inspection of documents on file in recorder s office.

1. Except as otherwise provided in subsection 2 and NRS 239B.030, all documents on file in the office of the county recorder must, during office hours, be open for inspection by any person without charge. The county recorder must arrange the books of record and indexes in the county recorder s office in such suitable places as to facilitate their inspection.

2. A county recorder may allow inspection and copying of records containing personal information about a deceased or incapacitated person by a spouse, widow or widower, parent, sibling, child, guardian or personal representative of the person. As used in this subsection, personal information has the meaning ascribed to in NRS 603A.040.

[5:120:1923; NCL 2115] (NRS A 2001, 1735; 2007, 1314)



NRS 247.100 - Documents to be recorded in order received; maintenance and public inspection of records of transactions conducted in recorder s office and fees collected.

Each county recorder shall:

1. Except as otherwise provided in NRS 247.145, record each document in the order in which it is received;

2. Maintain a record of all transactions conducted within the office and a record of all fees collected; and

3. Make the records maintained pursuant to subsection 2 available for public inspection during regular business hours.

[1:124:1905; RL 1637; NCL 2138] + [2:124:1905; RL 1638; NCL 2139] (NRS A 1967, 538; 2001, 1735; 2003, 1928)



NRS 247.110 - Duties and powers concerning document deposited for recording; required format for certain documents submitted for recording; when document is considered recorded.

1. When a document authorized, entitled or required by law to be recorded is deposited in the county recorder s office for recording, the county recorder shall:

(a) Endorse upon it the time when it was received, noting:

(1) The year, month, day, hour and minute of its reception;

(2) The document number; and

(3) The amount of fees collected for recording the document.

(b) Record the document without delay, together with the acknowledgments, proofs and certificates, written upon or annexed to it, with the plats, surveys, schedules and other papers thereto annexed, in the order in which the papers are received for recording.

(c) Note at the upper right corner of the record and upon the document, except a map, so recorded the exact time of its reception and the name of the person at whose request it was recorded.

(d) Upon request, place a stamp or other notation upon one copy of the document presented at the time of recording to reflect the information endorsed upon the original pursuant to subparagraphs (1) and (2) of paragraph (a) and as evidence that the county recorder received the original, and return the copy to the person who presented it.

2. In addition to the information described in paragraph (a) of subsection 1, a county recorder may endorse upon a document the book and page where the document is recorded.

3. Except as otherwise provided in this section, subsection 5 of NRS 247.305 and NRS 111.366 to 111.3697, inclusive, a document, except a map, certificate or affidavit of death, military discharge or document regarding taxes that is issued by the Internal Revenue Service of the United States Department of the Treasury, that is submitted for recording must be on a form authorized by NRS 104.9521 for the type of filing or must:

(a) Be on white, 20-pound paper that is 8 1/2 inches by 11 inches in size.

(b) Have a margin of 1 inch on the left and right sides and at the bottom of each page.

(c) Have a space of 3 inches by 3 inches at the upper right corner of the first page and have a margin of 1 inch at the top of each succeeding page.

(d) Not be on sheets of paper that are bound together at the side, top or bottom.

(e) Not contain printed material on more than one side of each page.

(f) Not have any documents or other materials physically attached to the paper.

(g) Not contain:

(1) Colored markings to highlight text or any other part of the document;

(2) A stamp or seal that overlaps with text or a signature on the document, except in the case of a validated stamp or seal of a professional engineer or land surveyor who is licensed pursuant to chapter 625 of NRS;

(3) Text that is smaller than a 10-point Times New Roman font and is printed in any ink other than black; or

(4) More than nine lines of text per vertical inch.

4. The provisions of subsection 3 do not apply to a document submitted for recording that has been filed with a court and which conforms to the formatting requirements established by the court.

5. A document is recorded when the information required pursuant to this section is placed on the document and is entered in the record of the county recorder.

[4:120:1923; A 1935, 247; 1931 NCL 2114] (NRS A 1965, 619; 1987, 772; 2001, 1736; 2003, 75, 845, 1928, 2814; 2007, 140; 2011, 595)



NRS 247.115 - Authority to accept electronic documents for recording.

1. A county recorder may elect to accept electronic documents for recording in accordance with the provisions of NRS 111.366 to 111.3697, inclusive.

2. If a county recorder elects to accept electronic documents for recording and there is a conflict between the provisions of NRS 111.366 to 111.3697, inclusive, and the provisions of this chapter, the provisions of NRS 111.366 to 111.3697, inclusive, control.

(Added to NRS by 2007, 139)



NRS 247.120 - Manner of recording specified documents.

1. Except as otherwise provided in NRS 247.145, each county recorder shall, upon the payment of the prescribed statutory fees, record separately, in a manner which will allow a legible copy to be made, the following specified documents:

(a) Deeds, grants, patents issued by the State of Nevada or by the United States, transfers and mortgages of real estate, releases of mortgages of real estate, powers of attorney to convey real estate, and leases of real estate which have been acknowledged or proved.

(b) Except as otherwise provided in NRS 246.100, certificates of marriage and marriage contracts.

(c) Wills admitted to probate.

(d) Official bonds.

(e) Notice of mechanics liens.

(f) Transcripts of judgments which by law are made liens upon real estate in this State and affidavits of renewal of those judgments.

(g) Notices of attachment upon real estate.

(h) Notices of the pendency of an action affecting real estate, the title thereto or the possession thereof.

(i) Instruments describing or relating to the separate property of married persons.

(j) Notice of preemption claims.

(k) Notices and certificates of location of mining claims.

(l) Affidavits of proof of annual labor on mining claims.

(m) Affidavits of intent to hold mining claims recorded pursuant to subsection 3 of NRS 517.230.

(n) Certificates of sale.

(o) Judgments or decrees.

(p) Declarations of homesteads.

(q) Such other writings as are required or permitted by law to be recorded.

2. Each of the documents named in paragraph (a) of subsection 1 may be recorded in separate books in the discretion of the county recorder.

3. Except as otherwise provided in this subsection, before accepting for recording any document enumerated in subsection 1, the county recorder shall require a document suitable for recording by a method used by the recorder to preserve the recorder s records. The county recorder may conform the size of a declaration of homestead that does not meet the formatting requirements set forth in subsection 3 of NRS 247.110 so that the declaration is suitable for recording by a method used by the recorder to preserve the recorder s records. If any rights may be adversely affected because of a delay in recording caused by this requirement, the county recorder shall accept the document conditionally subject to submission of a suitable document at a later date. Before accepting a document conditionally, the recorder shall require the person who requests the recording to sign a statement that the person has been advised of the requirements described in this subsection and record the statement with the document.

[Part 2:120:1923; A 1935, 247; 1949, 84; 1943 NCL 2112] (NRS A 1963, 5; 1971, 804; 1977, 264; 1981, 238; 1985, 1681; 1987, 708; 1993, 299; 1995, 1526; 2001, 1737; 2003, 1929; 2007, 538, 885)



NRS 247.130 - Recording in general series called Official Records.

1. In lieu of any of the separate books provided for in NRS 247.120, the county recorder may record a document designated in NRS 247.120 in one general series to be called Official Records.

2. The recording of a document in such Official Records will impart notice in like manner and effect as if the document were recorded in any of the separate books provided for in this chapter.

[Part 2:120:1923; A 1935, 247; 1949, 84; 1943 NCL 2112] (NRS A 2001, 1738)



NRS 247.145 - Presentation of document for recording; denial of request to record document.

1. County recorders may record any document authorized, entitled or required by law to be recorded when presented for recording.

2. A county recorder may deny a request to record a document if, within 2 judicial days after presentation of the document, the recorder determines that the document is unauthorized, falsified or otherwise may not be lawfully recorded. If a recorder fails to make such a determination within the specified period, the recorder shall record the document as soon as practicable, unless otherwise ordered by a court.

3. A county recorder who denies a request to record a document pursuant to subsection 2 shall retain a copy of the document and, within 2 judicial days after the county recorder denies the request, shall provide the requester with written notice, on a form prescribed by the county recorder, of:

(a) The reason that the recorder is denying the recordation of the document;

(b) The right of the requester to judicial review of the denial; and

(c) The criminal penalty set forth in subsection 5.

If a recorder fails to provide the notice required by this subsection within the specified period, the recorder shall record the document as soon as practicable, unless otherwise ordered by a court.

4. If a request to record a document is denied pursuant to subsection 2, the requester may apply to the district court in the county in which the request was denied for an order to record the document. The court shall give this matter priority over other civil matters to which priority is not given by other statutes. If the requester prevails:

(a) The requester is entitled to recover from the county recorder any filing fees that he or she paid related to the proceeding.

(b) The county recorder shall record the document as soon as practicable.

5. If a county recorder denied recordation of a document pursuant to subsection 2, a person shall not resubmit the document for recordation unless the document has been modified in such a manner that it may be lawfully recorded or the person has obtained a court order pursuant to subsection 4. Unless a greater penalty is provided by NRS 239.330, a violation of this subsection is a misdemeanor.

6. Except as otherwise provided in paragraph (a) of subsection 4, a county recorder who acts in good faith in denying recordation of a document pursuant to this section is immune from liability for damages to the requester or any person whom the document concerns or affects.

(Added to NRS by 1957, 150; A 1985, 1682; 2001, 1738; 2003, 1930)



NRS 247.150 - Indexes: Requirements; methods; contents.

1. Each county recorder shall maintain two separate indexes in his or her office for the separate alphabetical recordation of the various classes of documents specified in NRS 247.120. One of the indexes must be for the grantors, defendants, mortgagors, trustors, lessors, vendors, assignors, appointors, parties releasing, judgment debtors, testators, obligors under bonds, parties against whom liens are claimed or attachments issued, mining locators, name of mine, persons filing or parties adversely affected by the document indexed, and the other index must be for the grantees, plaintiffs, mortgagees, beneficiaries, lessees, vendees, assignees, appointees, parties whose mortgages, deeds of trust, liens and similar encumbrances are released or the parties benefited by the document indexed.

2. Each of the indexes must be so arranged as to show:

(a) The names of each of the parties to each document except as otherwise provided in subsection 5.

(b) The date on which the document was recorded in the office of the county recorder.

(c) The book and page where the document is recorded, or the document number.

(d) Such other data as in the discretion of the county recorder may seem desirable.

If the index is one general series for all documents recorded, it must also show the character of the document indexed.

3. A county recorder may keep in the same volume any two or more of the indexes provided for in this section, but the indexes must be kept distinct from each other. Every volume of indexes must be distinctly marked on the outside in such a way as to show all of the indexes kept in it.

4. The first column of the several indexes for parties adversely affected and parties benefited must be arranged in alphabetical order.

5. When a conveyance is executed by a sheriff, the name of the county and the party charged in the execution must both be inserted in the indexes. When a document is recorded to which an executor, administrator, guardian or trustee is a party, the name of the executor, administrator, guardian or trustee, together with the name of the testator, intestate, or ward, or party for whom the trust is held, must be inserted in the index, except that the name of the trustee in a deed of trust or in a partial or full deed of reconveyance need not be indexed. A trustee s deed given upon exercise of the power of sale under any deed of trust must be indexed under the names of the original trustor and the grantee named in it. A document affecting a limited partnership is not required to be indexed under the names of the limited partners if it is indexed under the names of the partnership and the general partners.

6. In addition to the indexes required by this section, the county recorder shall keep and maintain other indexes required in the performance of his or her official duties.

7. Except as otherwise provided in subsection 8, every document deposited in the office of any county recorder for recordation, must be alphabetically indexed under the names of each party adversely affected by the document and under the names of each party benefited by the document so indexed.

8. A map of a minor county road that is recorded in the office of a county recorder must:

(a) Be recorded in the index for grantors according to the townships, ranges and sections indicated on the face of the map; and

(b) Show the character of the document as a map of a minor county road.

9. As an alternative to the method of indexing prescribed by this section, the county recorder may use in place of the index books or volumes:

(a) Card indexes with a metal-reinforced hole punched in them for rod insertion, and the card indexes must be kept in suitable metal file cabinets.

(b) A secure electronic method of indexing, including, without limitation, microfilm produced by computer or a system using computer terminals.

[3:120:1923; A 1935, 247; 1953, 164] (NRS A 1965, 929; 1971, 844; 1973, 336; 1975, 1424; 1979, 9; 1985, 1682; 1993, 1401; 2001, 1738)



NRS 247.155 - Recorder may require electronic version or other copy of documents with large number of names.

1. If a document contains the names of 200 or more persons which must be indexed in accordance with NRS 247.150, a county recorder may require the person who requests the recording of that document to provide the office of the county recorder with an electronic version or other copy of the document that:

(a) Is compatible with and readable by the computer in the office of the county recorder; and

(b) Complies with the indexing standards of the county recorder.

2. If an electronic version or other copy described in subsection 1 is furnished, the county recorder shall not charge a filing fee for any page which contains those names.

(Added to NRS by 1983, 348; A 2001, 1739)



NRS 247.160 - Date of indexing imparts notice when document inserted into record book other than that designated by law.

Whenever a document is recorded by a county recorder or a copy of a document has been inserted into a book of record other than that designated by law, but is later included in the correct index, the document from the date of indexing imparts notice of its contents to all persons. Subsequent purchasers, mortgagees, lienholders and encumbrancers purchase and take with like notice and effect as if the document had been recorded in the proper book of record.

[6:120:1923; A 1949, 84; 1943 NCL 2116] (NRS A 1985, 1683; 2001, 1740)



NRS 247.170 - Indexing of document recorded as deed of trust, mortgage or financing statement.

1. Whenever a document has been recorded by a county recorder as a deed of trust, mortgage or financing statement, or a copy of a document has been inserted into a book of deeds, deeds of trust, mortgages or financing statement, the document need not be again recorded in the office as a different document from that so recorded, but the county recorder shall:

(a) Index the document in any of the indexes kept in the county recorder s office upon the request of the person requesting the recording of the document; and

(b) Index the payment to him or her of his or her legal fees for such indexing.

2. The document from the date of such indexing imparts notice of its contents to all persons, and subsequent purchasers, mortgagees, lienholders and encumbrancers purchase and take with like notice and effect as if the document had been copied or recorded in the proper book of records corresponding with all indexes where so indexed.

[7:120:1923; A 1949, 84; 1943 NCL 2117] (NRS A 1965, 931; 1985, 1684; 2001, 1740)



NRS 247.180 - Recording and indexing of document conveying, encumbering or mortgaging both real and personal property; county recorder to provide copy of document or access to digital document to county assessor.

1. Except as otherwise provided in NRS 111.312 and 247.145, whenever a document conveying, encumbering or mortgaging both real and personal property is presented to a county recorder for recording, the county recorder shall record the document. The record must be indexed in the real estate index as deeds and other conveyances are required by law to be indexed, and for which the county recorder may receive the same fees as are allowed by law for recording and indexing deeds and other documents, but only one fee for the recording of a document may be collected.

2. A county recorder who records a document pursuant to this section shall, within 7 working days after the county recorder records the document, provide to the county assessor at no charge:

(a) A duplicate copy of the document and any supporting documents; or

(b) Access to the digital document and any digital supporting documents. Such documents must be in a form that is acceptable to the county recorder and the county assessor.

[6:104:1865; added 1921, 157; R 1923, 199; A 1935, 328; 1931 NCL 2110] (NRS A 1989, 1645; 2001, 1558, 1740; 2003, 75, 1930, 2781)



NRS 247.190 - Notice provided by recorded document; names of signers to be typed or printed beneath original signatures; affidavit.

1. A document acknowledged or proved and certified and recorded in the manner prescribed in this chapter from the time of depositing the document with the county recorder of the proper county for record, provides notice to all persons of the contents thereof, and all third parties shall be deemed to purchase and take with notice.

2. All documents deposited for recordation with the county recorder must have typed or legibly printed the names of all signers thereon, excluding those of the acknowledging officers and witnesses, beneath the original signatures. If a document does not contain the typed or printed names, the county recorder shall accept the document for recordation if accompanied by an affidavit, for recordation with the document, correctly spelling in legible print or type the signatures appearing on the document. This requirement does not apply to military discharges or military documents, to wills or court records, or to a document dated before July 1, 1963. Failure to print or type signatures as provided in this subsection does not invalidate the document.

[8:120:1923; A 1935, 247; 1931 NCL 2118] (NRS A 1963, 200; 2001, 1741)



NRS 247.200 - Documents affecting real property to be recorded in county where situated.

A document affecting real property must be recorded in the office of the county recorder of the county in which the real property is situated.

[9:120:1923; NCL 2119] (NRS A 2001, 1741; 2003, 1931)



NRS 247.210 - Recordation of certified copy or abstract of document recorded in another state.

A copy or abstract of a document once recorded or filed in any recording office of any state, certified by the county recorder or other appropriate officer in whose public office the document is recorded or filed, may be recorded in any county of this state, and when so recorded, the record thereof has the same force and effect as though it were of the original document.

[10:120:1923; A 1935, 247; 1949, 84; 1943 NCL 2120] (NRS A 1965, 620; 1985, 1684; 1991, 68; 2001, 1741)



NRS 247.215 - Certificate of marriage: Production of certified abstract in lieu of certified copy.

In lieu of producing a certified copy of a certificate of marriage, the county recorder may produce an abstract of the recorded certificate of marriage and certify the abstract in his or her official name and title, and under his or her official seal.

(Added to NRS by 1991, 68)



NRS 247.251 - Use of facsimile signature: Conditions and restrictions.

1. Each county recorder may use a facsimile signature produced through a mechanical device in place of the county recorder s handwritten signature whenever the necessity arises and upon approval of the board of county commissioners, subject to the following conditions:

(a) That the mechanical device must be of such a nature that the facsimile signature may be removed from the mechanical device and kept in a separate secure place.

(b) That the use of the facsimile signature may be made only under the direction and supervision of the county recorder whose signature it represents.

(c) That the entire mechanical device must at all times be kept in a vault, securely locked, when not in use, to prevent any misuse of the device.

2. No facsimile signature produced through a mechanical device authorized by the provisions of this section may be combined with the signature of another officer.

(Added to NRS by 1989, 998)



NRS 247.305 - Fees: Amount; collection; disposition of excess payment; payment to county treasurer.

1. If another statute specifies the fee to be charged for a service, county recorders shall charge and collect only the fee specified. Otherwise, unless prohibited by NRS 375.060, county recorders shall charge and collect the following fees:

(a) For recording any document, for the first page, $10.

(b) For each additional page, $1.

(c) For recording each portion of a document which must be separately indexed, after the first indexing, $3.

(d) For copying any record, for each page, $1.

(e) For certifying, including certificate and seal, $4.

(f) For a certified copy of a certificate of marriage, $10.

(g) For a certified abstract of a certificate of marriage, $10.

(h) For a certified copy of a certificate of marriage or for a certified abstract of a certificate of marriage, the additional sum of $5 for the Account for Aid for Victims of Domestic Violence in the State General Fund. The fees collected for this purpose must be paid over to the county treasurer by the county recorder on or before the fifth day of each month for the preceding calendar month, and must be credited to that Account. The county treasurer shall, on or before the 15th day of each month, remit those fees deposited by the recorder to the State Controller for credit to that Account.

2. Except as otherwise provided in this subsection and NRS 375.060, a county recorder may charge and collect, in addition to any fee that a county recorder is otherwise authorized to charge and collect, an additional fee not to exceed $3 for recording a document, instrument, paper, notice, deed, conveyance, map, chart, survey or any other writing. A county recorder may not charge the additional fee authorized in this subsection for recording an originally signed certificate of marriage described in NRS 122.120. On or before the fifth day of each month, the county recorder shall pay the amount of fees collected by him or her pursuant to this subsection to the county treasurer for credit to the account established pursuant to NRS 247.306.

3. Except as otherwise provided in this subsection and NRS 375.060, a county recorder shall charge and collect, in addition to any fee that a county recorder is otherwise authorized to charge and collect, an additional fee of $1 for recording a document, instrument, paper, notice, deed, conveyance, map, chart, survey or any other writing. A county recorder shall not charge the additional fee authorized in this subsection for recording an originally signed certificate of marriage described in NRS 122.120. On or before the fifth day of each month, the county recorder shall pay the amount of fees collected by him or her pursuant to this subsection to the county treasurer. On or before the 15th day of each month, the county treasurer shall remit the money received by him or her pursuant to this subsection to the State Treasurer for credit to the Account to Assist Persons Formerly in Foster Care established pursuant to NRS 432.017.

4. Except as otherwise provided in this subsection and NRS 375.060, a board of county commissioners may, in addition to any fee that a county recorder is otherwise authorized to charge and collect, impose by ordinance a fee of not more than $3 for recording a document, instrument, paper, notice, deed, conveyance, map, chart, survey or any other writing. A county recorder shall not charge the additional fee authorized by this subsection for recording an originally signed certificate of marriage described in NRS 122.120. On or before the fifth day of each month, the county recorder shall pay the amount of fees collected by him or her pursuant to this subsection to the county treasurer. On or before the 15th day of each month, the county treasurer shall remit the money received by him or her pursuant to this subsection to the organization operating the program for legal services for the indigent that receives the fees charged pursuant to NRS 19.031 to be used to provide legal services for abused and neglected children.

5. Except as otherwise provided in this subsection or subsection 6 or by specific statute, a county recorder may charge and collect, in addition to any fee that a county recorder is otherwise authorized to charge and collect, an additional fee not to exceed $25 for recording any document that does not meet the standards set forth in subsection 3 of NRS 247.110. A county recorder shall not charge the additional fee authorized by this subsection for recording a document that is exempt from the provisions of subsection 3 of NRS 247.110.

6. Except as otherwise provided in subsection 7, a county recorder shall not charge or collect any fees for any of the services specified in this section when rendered by the county recorder to:

(a) The county in which the county recorder s office is located.

(b) The State of Nevada or any city or town within the county in which the county recorder s office is located, if the document being recorded:

(1) Conveys to the State, or to that city or town, an interest in land;

(2) Is a mortgage or deed of trust upon lands within the county which names the State or that city or town as beneficiary;

(3) Imposes a lien in favor of the State or that city or town; or

(4) Is a notice of the pendency of an action by the State or that city or town.

7. A county recorder shall charge and collect the fees specified in this section for copying any document at the request of the State of Nevada, and any city or town within the county. For copying, and for his or her certificate and seal upon the copy, the county recorder shall charge the regular fee.

8. If the amount of money collected by a county recorder for a fee pursuant to this section:

(a) Exceeds by $5 or less the amount required by law to be paid, the county recorder shall deposit the excess payment with the county treasurer for credit to the county general fund.

(b) Exceeds by more than $5 the amount required by law to be paid, the county recorder shall refund the entire amount of the excess payment.

9. Except as otherwise provided in subsection 2, 3, 4 or 8 or by an ordinance adopted pursuant to the provisions of NRS 244.207, county recorders shall, on or before the fifth working day of each month, account for and pay to the county treasurer all such fees collected during the preceding month.

10. For the purposes of this section, State of Nevada, county, city and town include any department or agency thereof and any officer thereof in his or her official capacity.

(Added to NRS by 1967, 279; A 1973, 171, 1678; 1977, 335; 1981, 213; 1983, 540; 1985, 1005, 1684; 1989, 1063; 1991, 68; 1993, 52, 1350; 1999, 884; 2001, 1741, 3209; 2003, 227, 2815; 2005, 2058; 2005, 22nd Special Session, 52; 2007, 538, 2187; 2009, 265; 2011, 596; 2013, 3672)



NRS 247.306 - Account for acquisition or improvement of technology used in recorder s office; annual report.

1. If a county recorder imposes an additional fee pursuant to subsection 2 of NRS 247.305, the proceeds collected from such a fee must be accounted for separately in the county general fund. Any interest earned on money in the account, after deducting any applicable charges, must be credited to the account. Money that remains in the account at the end of a fiscal year does not revert to the county general fund, and the balance in the account must be carried forward to the next fiscal year.

2. The money in the account must be used only to acquire technology for or improve the technology used in the office of the county recorder, including, without limitation, costs related to acquiring or improving technology for converting and archiving records, purchasing hardware and software, maintaining the technology, training employees in the operation of the technology and contracting for professional services relating to the technology.

3. The county recorder shall submit an annual report to the board of county commissioners of the county which contains:

(a) An estimate of the proceeds that the county recorder will collect from the additional fee imposed pursuant to subsection 2 of NRS 247.305 in the following fiscal year; and

(b) A proposal for expenditures of the proceeds from the additional fee imposed pursuant to subsection 2 of NRS 247.305 for the costs related to the technology required for the office of the county recorder for the following fiscal year.

(Added to NRS by 2001, 3208)



NRS 247.310 - Fees for recording certain affidavits concerning mining claims; payment of fees to county treasurer.

1. Except as otherwise provided by law, county recorders shall charge the following fees for recording affidavits of proof of labor on mining claims and for recording, pursuant to subsection 3 of NRS 517.230, affidavits of intent to hold mining claims:

For recording any such affidavits that embrace therein one claim................. $2

For each additional mining claim embraced in the affidavit....................... 2

2. Except as otherwise provided by an ordinance adopted pursuant to the provisions of NRS 244.207, county recorders shall, on or before the 5th working day of each month, account for and pay to the county treasurer all such fees collected during the preceding month.

[1:83:1911; RL 2046; NCL 2977] (NRS A 1959, 748; 1969, 1464; 1973, 1678; 1981, 214; 1985, 1006; 1987, 709; 1993, 300, 1351; 2001, 3210)



NRS 247.320 - Recording and providing certified copies of deeds or judgments for United States; no fee to be charged.

1. A county recorder shall:

(a) Except as otherwise provided in NRS 247.145, record deeds of conveyances and judgments vesting or perfecting title in the United States; and

(b) Provide one certified copy of the official record to the interested government representative.

2. A county recorder shall not charge fees for the services required by this section.

[1:16:1943; A 1955, 401] (NRS A 1965, 620; 1967, 363; 2001, 1742; 2003, 1931)



NRS 247.330 - Fees payable in advance.

A county recorder shall not record any document, furnish any copies or render any other service connected with his or her office, until the fees for the services, as prescribed by law, are paid or tendered.

[5:104:1865; B 2998; BH 2194; C 2344; RL 1632; NCL 2109] (NRS A 2001, 1742)



NRS 247.340 - No other fees to be charged.

No other fees shall be charged by county recorders than those specifically set forth in this chapter or otherwise provided by law.

[Part 17:49:1883; BH 2358; C 2482; RL 2019; NCL 2950]



NRS 247.370 - Penalty for willfully taking unauthorized fees.

Any county recorder who willfully violates any of the provisions of NRS 247.340 shall be fined not more than $1,000.

[Part 21:49:1883; BH 2362; C 2486; RL 2023; NCL 2954] (NRS A 1967, 539; 1987, 109; 2001, 1742)



NRS 247.380 - Penalty for willfully taking excessive fees.

If any county recorder willfully takes more or greater fees than are allowed by law, the county recorder is liable to indictment, and on conviction must be removed from office and fined not more than $1,000.

[Part 22:49:1883; BH 2363; C 2487; RL 2024; NCL 2955] (NRS A 2001, 1742)



NRS 247.390 - Table of fees to be posted; penalties.

Any county recorder receiving fees as provided by law shall post in a conspicuous place in the county recorder s office a fee table for public inspection. A sum not exceeding $20 for each day of his or her omission so to do must be forfeited, which sum with costs may be recovered by any person by an action before any justice of the peace of the same county.

[Part 23:49:1883; BH 2364; C 2488; RL 2025; NCL 2956] (NRS A 2001, 1742)



NRS 247.410 - Liability for wrongful acts.

A county recorder is liable to a party aggrieved for three times the amount of the damages that may be occasioned thereby if the county recorder:

1. Neglects or refuses to record a document that is authorized, entitled or required by law to be recorded within a reasonable time after receiving the document;

2. Records a document willfully or negligently, untruly or in any other manner than is directed in this chapter;

3. Neglects or refuses to maintain in the county recorder s office such indexes as are required by this chapter, or to make the proper entries therein; or

4. Except as otherwise provided in subsection 3 of NRS 247.120, alters, changes or obliterates any record or any filed document deposited in the county recorder s office, or inserts any new matter therein.

[11:120:1923; A 1935, 247; 1931 NCL 2121] (NRS A 2001, 1743; 2003, 1931; 2007, 540)






Chapter 248 - Sheriffs

NRS 248.005 - Qualifications.

1. No person is eligible to the office of sheriff unless the person:

(a) Will have attained the age of 21 years on the date he or she would take office if so elected;

(b) Is a qualified elector; and

(c) On or after January 1, 2010, meets the requirements set forth in subsection 2 or 3, as applicable.

2. If a person described in paragraph (c) of subsection 1 is a candidate for the office of sheriff in a county whose population is 100,000 or more, the person must meet the following requirements at the time he or she files his or her declaration of candidacy or acceptance of candidacy for the office:

(a) He or she has a history of at least 5 consecutive years of employment or service:

(1) As a peace officer;

(2) As a law enforcement officer of an agency of the United States;

(3) As a law enforcement officer of another state or political subdivision thereof; or

(4) In any combination of the positions described in subparagraphs (1), (2) and (3); and

(b) He or she has:

(1) Been certified as a category I peace officer by the Commission;

(2) Been certified as a category I peace officer or its equivalent by the certifying authority of another state that, as determined by the Commission, imposes requirements for certification as a category I peace officer in this State; or

(3) Successfully completed a federal law enforcement training program approved by the Commission.

3. If a person described in paragraph (c) of subsection 1 is a candidate for the office of sheriff in a county whose population is less than 100,000, the person is not required to meet any requirements with respect to employment, service, certification or training at the time he or she files his or her declaration of candidacy or acceptance of candidacy for the office. However, such a person forfeits his or her office if, within 1 year after the date on which the person takes office, the person fails to earn certification by the Commission as a category I peace officer, category II peace officer or category III peace officer.

4. A person who has been convicted of a felony in this State or any other state is not qualified to be a candidate for or elected or appointed to the office of sheriff regardless of whether the person has been restored to his or her civil rights.

5. As used in this section:

(a) Category I peace officer has the meaning ascribed to it in NRS 289.460.

(b) Category II peace officer has the meaning ascribed to it in NRS 289.470.

(c) Category III peace officer has the meaning ascribed to it in NRS 289.480.

(d) Commission means the Peace Officers Standards and Training Commission created pursuant to NRS 289.500.

(e) Peace officer has the meaning ascribed to it in NRS 289.010.

(Added to NRS by 2003, 2135, 2696; A 2007, 581)



NRS 248.010 - Election; term of office; exception.

Unless the arrangement is altered pursuant to the mechanism set forth in NRS 244.1507:

1. Sheriffs must be elected by the qualified electors of their respective counties.

2. Sheriffs must be chosen by the electors of their respective counties at the general election in 1922, and at the general election every 4 years thereafter, and shall enter upon the duties of their respective offices on the first Monday of January subsequent to their election.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 17:108:1866; A 1921, 96; NCL 4781] (NRS A 2003, 2696; 2009, 592)



NRS 248.020 - Oath and bond.

Before entering upon the discharge of his or her duties, each sheriff shall:

1. Take the oath of office.

2. Give a bond to his or her county in the penal sum of not less than $10,000 nor more than $50,000, with two or more sureties, residing in his or her county, or by any qualified surety company, to be approved by the board of county commissioners, conditioned for the faithful performance of the duties of his or her office, unless a blanket fidelity bond is furnished by the county. The bond must be filed and recorded in the office of the county clerk of his or her county.

[2:38:1861; A 1931, 33; 1931 NCL 2145] (NRS A 1979, 289)



NRS 248.030 - Office; hours to remain open.

Sheriffs shall keep an office at the county seat of their county which shall be kept open in accordance with the provisions of NRS 245.040.

[Part 1:178:1907; A 1929, 255; 1955, 6, 471]



NRS 248.040 - Deputies: Appointment and removal in smaller counties; oath; recording of appointment; bonds.

1. Except as provided in NRS 248.045, each sheriff may:

(a) Appoint, in writing signed by him or her, one or more deputies, who may perform all the duties devolving on the sheriff of the county and such other duties as the sheriff may from time to time direct. The appointment of a deputy sheriff must not be construed to confer upon that deputy policymaking authority for the office of the sheriff or the county by which the deputy sheriff is employed.

(b) Except as otherwise provided in this paragraph, only remove a deputy who has completed a probationary period of 12 months for cause. A deputy who functions as the head of a department or an administrative employee or who has not completed the probationary period may be removed at the sheriff s pleasure.

2. For the purposes of paragraph (b) of subsection 1, in any county whose population is less than 45,000, cause includes, without limitation:

(a) Failure to be certified by the Peace Officers Standards and Training Commission within the time required by NRS 289.550;

(b) Loss of the certification by the Peace Officers Standards and Training Commission required by NRS 289.550; or

(c) Failure to maintain a valid driver s license.

This subsection does not limit or impair any internal grievance procedure, grievance procedure negotiated pursuant to chapter 288 of NRS or administrative remedy otherwise available to a deputy.

3. No deputy sheriff is qualified to act as such unless he or she has taken an oath to discharge the duties of the office faithfully and impartially. The oath, together with the written appointment, must be recorded in the office of the recorder of the county within which the sheriff legally holds and exercises office. Revocations of such appointments must be recorded as provided in this subsection. From the time of the recording of the appointments or revocations therein, persons shall be deemed to have notice of the appointments or revocations.

4. The sheriff may require of his or her deputies such bonds as to the sheriff seem proper.

[3:38:1861; A 1913, 108; 1919 RL 1645; NCL 2146] (NRS A 1969, 649; 1973, 925, 1694; 1983, 742; 1987, 1447; 2005, 680; 2007, 2188; 2013, 1005)



NRS 248.045 - Appointment and removal of police officers by sheriff of metropolitan police department; appointment and removal of deputies in larger counties.

1. The sheriff of a metropolitan police department may appoint one or more police officers who have the same powers and duties as deputy sheriffs. The appointment and removal of those police officers by the sheriff of a metropolitan police department must be made in accordance with the provisions of the civil service system for the department.

2. In any county whose population is 100,000 or more, the sheriff shall appoint and remove deputies in accordance with the provisions of the merit personnel system of that county.

(Added to NRS by 1987, 1447)



NRS 248.050 - Custody of jail and prisoners.

The sheriff of each county shall have the custody of the jail of his or her county and the prisoners in the same, and shall appoint the keeper thereof, for whose conduct the sheriff shall be responsible, and whom the sheriff may remove at pleasure.

[Part 4:38:1861; A 1867, 64; B 2955; BH 2122; C 2243; RL 1646; NCL 2147]



NRS 248.060 - Penalty for sheriff or jailer refusing to receive or arrest.

If any sheriff or keeper of a jail shall willfully refuse to receive or arrest any person charged with a criminal offense, such sheriff or jailer is guilty of a gross misdemeanor.

[Part 67:108:1866; B 2665; BH 1702; C 1848; RL 2820; NCL 4820] (NRS A 1967, 539)



NRS 248.090 - General duties.

Sheriffs and their deputies shall keep and preserve the peace in their respective counties, and quiet and suppress all affrays, riots and insurrections, for which purpose, and for the service of process in civil or criminal cases, and in apprehending or securing any person for felony, or breach of the peace, they may call upon the power of their county to aid in such arrest or in preserving the peace.

[5:38:1861; B 2956; BH 2123; C 2244; RL 1647; NCL 2148]



NRS 248.092 - Searches and rescues.

The sheriff is responsible for searches and rescues within his or her county.

(Added to NRS by 1983, 1354)



NRS 248.100 - Attendance at sessions of district court required in certain counties; duty to obey lawful orders of district court and to execute process, writs and warrants unless constable authorized to do so.

1. The sheriff shall:

(a) Except in a county whose population is 700,000 or more, attend in person, or by deputy, all sessions of the district court in his or her county.

(b) Obey all the lawful orders and directions of the district court in his or her county.

(c) Except as otherwise provided in subsection 2, execute the process, writs or warrants of courts of justice, judicial officers and coroners, when delivered to the sheriff for that purpose.

2. The sheriff may authorize the constable of the appropriate township to receive and execute the process, writs or warrants of courts of justice, judicial officers and coroners.

[6:38:1861; A 1873, 115; B 2957; BH 2124; C 2245; RL 1648; NCL 2149] (NRS A 2001, 1455; 2007, 2189; 2011, 1128)



NRS 248.110 - Practice of law prohibited.

A sheriff shall not engage in the practice of law.

[Part 4:38:1861; A 1867, 64; B 2955; BH 2122; C 2243; RL 1646; NCL 2147] (NRS A 1991, 105)



NRS 248.120 - Process, writ and orders to be endorsed; provision of memorandum or copy upon request.

When any process, writ or order is delivered to the sheriff, or the constable as authorized pursuant to NRS 248.100, to be served or executed, the sheriff or constable shall:

1. Forthwith endorse upon it the year, month, day and hour of its receipt.

2. Give to the person delivering it, if required, on payment of his or her fee, a written memorandum signed by him or her, stating the names of the parties in the process or order, the nature thereof and the time it was received. He or she shall also deliver to the party served a copy thereof, if required so to do, without charge to such party.

[7:38:1861; B 2958; BH 2125; C 2246; RL 1649; NCL 2150] (NRS A 2001, 1455)



NRS 248.130 - Execution and endorsement of process; liability for failure to execute.

A sheriff, or a constable authorized pursuant to NRS 248.100, to whom any process, writ, order or paper is delivered shall:

1. Execute the same with diligence, according to its command, or as required by law.

2. Return it without delay to the proper court or officer, with his or her certificate endorsed thereon of the manner of its service or execution, or, if not served or executed, the reasons for his or her failure.

For a failure so to do, he or she shall be liable to the party aggrieved for all damages sustained by the party on account of such neglect.

[8:38:1861; B 2959; BH 2126; C 2247; RL 1650; NCL 2151] (NRS A 2001, 1455)



NRS 248.150 - Liability to creditor for failure to attach, levy or sell.

Except as otherwise provided in NRS 248.100, if the sheriff to whom a writ of execution or writ of attachment is delivered shall neglect or refuse, after being required by the creditor or the creditor s attorney to attach, or to levy upon or sell, any property of the party charged in the writ which is liable to be attached or levied upon and sold, the sheriff shall be liable on his or her official bond to the creditor for the value of such property.

[9:38:1861; B 2960; BH 2127; C 2248; RL 1651; NCL 2152] (NRS A 2001, 1455)



NRS 248.160 - Liability for collections.

If a sheriff neglects or refuses to pay over on demand to the person entitled thereto any money which may come into the sheriff s hands by virtue of his or her office, after deducting his or her legal fees, the amount thereof, with 25 percent damages, and interest at the rate of 7 percent per annum from the time of the demand, may be recovered by such person from him or her and the sureties on his or her official bond, on application, upon 5 days notice to the court in which the action is brought.

[10:38:1861; B 2961; BH 2128; C 2249; RL 1652; NCL 2153] (NRS A 1959, 184)



NRS 248.170 - Sheriff not to purchase at sale.

No sheriff shall become the purchaser, nor procure any person to become the purchaser for him or her, of any property, real or personal, by him or her exposed to sale by virtue of any execution or other process; and all such purchases made by any sheriff, or any person in the sheriff s behalf, shall be absolutely null and void.

[13:38:1861; B 2964; BH 2131; C 2252; RL 1655; NCL 2156]



NRS 248.180 - Collection of execution after expiration of term of office.

Any sheriff, at the expiration of his or her term of office, having any execution or final process which the sheriff may have levied and not collected, shall be and is authorized to proceed and collect such execution in the same manner as if his or her term of office had not expired.

[14:38:1861; B 2965; BH 2132; C 2253; RL 1656; NCL 2157]



NRS 248.190 - Service on sheriff: Manner.

Service of a paper upon the sheriff may be made by delivering it to the sheriff in person, or by delivering it to one of the sheriff s deputies, or to a person belonging to and in the office, during office hours, or, if no such person be there, by leaving it in a conspicuous place in the office.

[18:38:1861; B 2969; BH 2136; C 2257; RL 1660; NCL 2161]



NRS 248.210 - Duties concerning riotous assembly; penalty.

1. When six or more persons, whether armed or not, shall be unlawfully or riotously assembled in any city or town, the sheriff of the county and the sheriff s deputies shall go among the persons so assembled, or as near as possible, and shall command them, in the name of the people of the United States and the State of Nevada, to disperse immediately.

2. If the persons assembled do not immediately disperse, the sheriff and the sheriff s deputies shall arrest them that they may be punished according to law, and for that purpose may command the aid of all persons present or within the county.

3. If a sheriff or the sheriff s deputies, having notice of an unlawful or riotous assembly, as provided in subsection 1, neglect or refuse to proceed to the place of assembly, or as near thereto as he or she can with safety, and to exercise the authority with which he or she is invested for suppressing the same and arresting the offenders, he or she shall be deemed guilty of a misdemeanor, and shall be punished accordingly.

[Part 87:108:1866; B 2685; BH 1722; C 1868; RL 2836; NCL 4836] + [88:108:1866; B 2686; BH 1723; C 1869; RL 2837; NCL 4837] + [90:108:1866; B 2688; BH 1725; C 1871; RL 2838; NCL 4838]



NRS 248.220 - Sheriff may call upon Governor for military aid to assist civil authorities in suppressing violence.

When there is an unlawful or riotous assembly, with the intent to commit a felony, or to offer violence to person or property, or to resist, by force, the laws of the State, and the fact is made to appear to the sheriff of the county, the sheriff may call upon the Governor for military aid in the manner provided by law, to aid the civil authorities in suppressing violence and enforcing the laws.

[Part 82:108:1866; B 2690; BH 1727; C 1873; RL 2839; NCL 4839] + [Part 93:108:1866; B 2691; BH 1728; C 1874; RL 2840; NCL 4840] + [94:108:1866; B 2692; BH 1729; C 1875; RL 2841; NCL 4841] (NRS A 1967, 1341)



NRS 248.230 - Penalty for failure to prevent duel.

If any sheriff shall have knowledge of an intention on the part of any two persons to fight with a deadly weapon or weapons, and the sheriff shall not use and exert his or her official authority to arrest the parties and prevent the deed, the sheriff shall be fined in a sum not exceeding $1,000.

[Part 70:108:1866; B 2668; BH 1705; C 1851; RL 2823; NCL 4823]



NRS 248.242 - Accident reports and related materials: Provision upon receipt of reasonable fee; exceptions.

A sheriff shall, within 7 days after receipt of a written request of a person who claims to have sustained damages as a result of an accident, or his or her legal representative or insurer, and upon receipt of a reasonable fee to cover the cost of reproduction, provide the person, his or her legal representative or insurer, as applicable, with a copy of the accident report and all statements by witnesses and photographs in the possession or under the control of the sheriff s office that concern the accident, unless:

1. The materials are privileged or confidential pursuant to a specific statute; or

2. The accident involved:

(a) The death or substantial bodily harm of a person;

(b) Failure to stop at the scene of an accident; or

(c) The commission of a felony.

(Added to NRS by 1987, 1051; A 2005, 701)



NRS 248.245 - Report of deaths to public administrator in certain counties.

In counties having a population of less than 100,000, the sheriff shall report immediately to the public administrator all deaths which the sheriff gains knowledge of in the performance of his or her duties.

(Added to NRS by 1971, 507; A 1979, 522)



NRS 248.250 - Duties pertaining to criminal procedure in justice courts.

Sheriffs and their deputies shall perform such duties as are required by NRS 258.070.

[Part 6:82:1861; A 1887, 134; C 2321; RL 1692; NCL 2192]



NRS 248.275 - Collection and deposit of fees; amount of commissions and mileage; entitlement to compensation.

1. The sheriff of each county in this State may charge and collect the following fees:

For serving a summons or complaint, or any other process, by which an action or proceeding is commenced, except as a writ of habeas corpus, on every defendant........................................................ $17

For traveling and making such service, per mile in going only, to be computed in all cases the distance actually traveled, for each mile................................................................................................................ 2

If any two or more papers are required to be served in the same suit at the same time, where parties live in the same direction, one mileage only may be charged.

For taking a bond or undertaking in any case in which the sheriff is authorized to take a bond or undertaking 5

For a copy of any writ, process or other paper, if demanded or required by law, for each page 3

For serving every rule or order................................................................................ 15

For serving one notice required by law before the commencement of a proceeding for any type of eviction 26

For serving not fewer than 2 nor more than 10 such notices to the same location, each notice 20

For serving not fewer than 11 nor more than 24 such notices to the same location, each notice 17

For serving 25 or more such notices to the same location, each notice.......... 15

For mileage in serving such a notice, for each mile necessarily and actually traveled in going only 2

But if two or more notices are served at the same general location during the same period, mileage may only be charged for the service of one notice.

For serving a subpoena, for each witness summoned........................................ 15

For traveling, per mile in serving subpoenas, or a venire, in going only, for each mile 2

When two or more witnesses or jurors live in the same direction, traveling fees must be charged only for the most distant.

For serving an attachment on property, or levying an execution, or executing an order of arrest or order for the delivery of personal property, together with traveling fees, as in cases of summons 15

For making and posting notices and advertising for sale, on execution or any judgment or order of sale, not to include the cost of publication in a newspaper................................................................. 15

For issuing each certificate of sale of property on execution or order of sale, and for recording the original certificate with the county recorder, which must be collected from the party receiving the certificate 5

For drawing and executing every sheriff s deed, to be paid by the grantee, who shall in addition pay for the acknowledgment thereof.................................................................................................................. 20

For serving a writ of possession or restitution, putting any person into possession entitled thereto 21

For traveling in the service of any process, not otherwise provided in this section, for each mile necessarily traveled, for going only, for each mile................................................................................................ 2

For mailing a notice of a writ of execution............................................................. 2

The sheriff may charge and collect $2 per mile traveled, for going only, on all papers not served, where reasonable effort has been made to effect service, but not to exceed $20.

2. The sheriff may also charge and collect:

(a) For commissions for receiving and paying over money on execution or process, where lands or personal property have been levied on, advertised or sold, on the first $500, 4 percent; on any sum in excess of $500, and not exceeding $1,000, 2 percent; on all sums above that amount, 1 percent.

(b) For commissions for receiving and paying over money on executions without levy, or where the lands or goods levied on are not sold, on the first $3,500, 2 percent, and on all amounts over that sum, one-half of 1 percent.

(c) For service of any process in a criminal case, or of a writ of habeas corpus, the same mileage as in civil cases, to be allowed, audited and paid as are other claims against the county.

(d) For all services in justice courts, the same fees as are allowed in subsection 1 and paragraphs (a), (b) and (c) of this subsection.

3. The sheriff is also entitled to further compensation for his or her trouble and expense in taking possession of property under attachment, execution or other process and of preserving the property, as the court from which the writ or order may issue certifies to be just and reasonable.

4. In service of a subpoena or a venire in criminal cases, the sheriff is entitled to receive mileage for the most distant only, where witnesses and jurors live in the same direction.

5. The fees allowed for the levy of an execution, for advertising and for making and collecting money on an execution or order of sale, must be collected from the defendants, by virtue of the execution or order of sale, in the same manner as the execution is directed to be made.

6. Except as otherwise provided by an ordinance adopted pursuant to the provisions of NRS 244.207, all fees collected by a sheriff must be paid into the county treasury of his or her county on or before the fifth working day of the month next succeeding the month in which the fees are collected.

(Added to NRS by 1969, 182; A 1973, 784, 1680; 1985, 1006; 1987, 649; 1989, 1144; 1991, 406; 1993, 1351; 1997, 1206; 2001, 1743, 3210; 2003, 227)



NRS 248.285 - Fees of sheriff of Carson City.

The provisions of NRS 248.275 apply to the sheriff of Carson City.

(Added to NRS by 1969, 323)



NRS 248.300 - Sheriff to keep fee book.

Each sheriff shall keep in his or her office a fee book in which the sheriff shall enter in detail the title of the matter, proceeding or action, and the fees charged therein. The fee book shall be open to public inspection.

[Part 18:49:1883; BH 2359; C 2483; RL 2020; NCL 2951]



NRS 248.310 - Quarterly financial statements.

1. On the first Monday of January, April, July and October, each sheriff who receives fees under the provisions of this chapter shall make out and file with the boards of county commissioners of their several counties a full and correct statement under oath of all fees, percentages or compensation, of whatever nature or kind, received in their several official capacities during the preceding 3 months. In the statement they shall set forth the cause in which, and the services for which, such fees or compensation were received.

2. Nothing in this section shall be so construed as to require personal attendance in filing statements, which may be transmitted by mail or otherwise directed to the clerk of the board of county commissioners.

[Part 19:49:1883; BH 2360; C 2484; RL 2021; NCL 2952]



NRS 248.320 - No other fees to be charged.

No other fees shall be charged by sheriffs than those specifically set forth in this chapter, nor shall fees be charged for any other services than those mentioned in this chapter.

[Part 17:49:1883; BH 2358; C 2482; RL 2019; NCL 2950]



NRS 248.330 - Failure to comply with certain statutory requirements: Penalty.

Any sheriff who shall violate any of the provisions of NRS 248.300, 248.310 and 248.320 shall be fined not more than $1,000.

[Part 21:49:1883; BH 2362; C 2486; RL 2023; NCL 2954] (NRS A 1967, 540)



NRS 248.340 - Punishment for taking excessive fees.

If any sheriff shall take more or greater fees than are allowed by law, the sheriff shall be liable to indictment, and on conviction shall be removed from office and fined in any sum not exceeding $1,000.

[Part 22:49:1883; BH 2363; C 2487; RL 2024; NCL 2955]



NRS 248.350 - Civil liability for excessive fees.

No sheriff shall, directly or indirectly, ask, demand or receive for any services or acts by him or her performed in pursuance of any duty of his or her office any greater or more fees than the sheriff is allowed by law, on pain of forfeiting for such offense, to the party aggrieved, treble the sum so demanded or received, and his or her legal fees, together with costs of suit.

[12:38:1861; B 2963; BH 2130; C 2251; RL 1654; NCL 2155]



NRS 248.360 - Table of fees to be posted; penalties.

Any sheriff receiving fees as provided by law shall publish and set up in some conspicuous place in the sheriff s office a fee table for public inspection. A sum not exceeding $20 for each day of his or her omission so to do shall be forfeited, which sum with costs may be recovered by any person by an action before any justice of the peace of the same county.

[Part 23:49:1883; BH 2364; C 2488; RL 2025; NCL 2956]



NRS 248.370 - Cost of publication.

When by law any publication is required to be made by any sheriff of any suit, process, notice, order or other paper, the cost of such publication shall, if demanded, be tendered by the party to whom such order, process, notice or other paper was granted before the sheriff shall be compelled to make publication thereof.

[Part 24:49:1883; BH 2365; C 2489; RL 2026; NCL 2957]



NRS 248.380 - Fees payable in advance; execution.

All fees prescribed in this chapter shall be payable in advance, if demanded. If a sheriff shall not have received any or all of his or her fees, which may be due the sheriff for services rendered by him or her in any suit or proceedings, the sheriff may have execution therefor in his or her own name against the party or parties from whom they are due, to be issued from the court where the action is pending, upon the order of the judge or court upon affidavit filed.

[Part 25:49:1883; BH 2366; C 2490; RL 2027; NCL 2958]



NRS 248.390 - Mileage for service of more than one process.

When any sheriff serves more than one process in the same cause, not requiring more than one journey from his or her office, the sheriff shall receive mileage only for the most distant service.

[Part 35:49:1883; BH 2376; C 2500; RL 2037; NCL 2968]



NRS 248.400 - Computation of mileage.

Mileage shall be computed from the courthouse of the county in all cases where mileage is chargeable by the sheriff. Every fraction of a mile shall be computed as a mile.

[Part 38:49:1883; BH 2379; C 2503; RL 2040; NCL 2971]



NRS 248.410 - No fee for returns; penalties.

No sheriff shall be allowed to charge or receive any fee or compensation whatever for the return written upon any summons, subpoena, writ of attachment, execution, order of sale or other paper. Any sheriff violating the terms of this section shall be punished by a fine of not more than $500 and shall be removed from office.

[Part 39:49:1883; BH 2380; C 2504; RL 2041; NCL 2972] (NRS A 1967, 540)






Chapter 249 - County Treasurers

NRS 249.010 - Election; term of office; certain county clerks ex officio county treasurers; exceptions.

1. Except as otherwise provided in subsection 3 or as altered pursuant to the mechanism set forth in NRS 244.1507, county treasurers must be elected by the qualified electors of their respective counties.

2. County treasurers must be chosen by the electors of their respective counties at the general election in 1922, and at the general election every 4 years thereafter, and shall enter upon the duties of their respective offices on the first Monday of January subsequent to their election.

3. The county clerks of Churchill, Douglas, Esmeralda, Eureka, Lyon, Mineral, Pershing and Storey Counties are ex officio county treasurers of their respective counties, unless such an arrangement is altered pursuant to the mechanism set forth in NRS 244.1507.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4733] + [Part 17:108:1866; A 1921, 96; NCL 4781] (NRS A 1969, 1464; 1973, 245; 1987, 56; 2009, 592)



NRS 249.020 - Oath.

The county treasurer shall, before entering on the duties of his or her office, take the oath prescribed by law faithfully to discharge the duties of his or her office.

[Part 2:80:1861; A 1923, 14; NCL 2175]



NRS 249.030 - Bond.

1. The board of county commissioners shall, on or before the first Monday in September preceding the election of the county treasurer, and at any other time when the funds are to be substantially increased, prescribe the amount in which the county treasurer must execute an official bond. The bond and sureties of the county treasurer must, before the bond can be recorded and filed, be approved by a judge of the district court. All persons offered as sureties on the bond may be examined on oath touching their qualifications, and no person can be admitted as surety on any such bond unless the person is a resident and freeholder or householder within the State, and is worth in real or personal property, or both, situate in this state, the amount of his or her undertaking, over and above all sums for which he or she is already liable, exclusive of property exempt from execution and forced sale.

2. The bond shall be:

(a) Recorded in the office of the county recorder and then filed and kept in the office of the county clerk.

(b) Conditioned that all moneys received by the county treasurer for the use of the county shall be paid as the board of county commissioners shall from time to time direct, except where special provision is made by law for the payment of such moneys, by order of any court, or otherwise, and for the faithful discharge of his or her duties.

3. Nothing in this section shall be deemed or construed to prevent the county treasurer from giving a surety company bond in the manner prescribed by law.

[Part 2:80:1861; A 1923, 14; NCL 2175]



NRS 249.040 - Removal of county treasurer when suit on bond.

Whenever suit shall have been commenced on the official bond of any delinquent county treasurer, the county treasurer may be removed by the board of county commissioners of his or her county.

[12:80:1861; B 2990; BH 2174; C 2333; RL 1685; NCL 2185]



NRS 249.050 - Facsimile signature.

1. Each county treasurer is authorized to use a facsimile signature produced through a mechanical device in place of his or her handwritten signature whenever the necessity may arise and upon approval of the board of county commissioners, subject to the following conditions:

(a) That the mechanical device shall be of such nature that the facsimile signature may be removed from the mechanical device and kept in a separate secure place.

(b) That the use of the facsimile signature shall be made only under the direction and supervision of the county treasurer whose signature it represents.

(c) That all of the mechanical device shall at all times be kept in a vault, securely locked, when not in use, to prevent any misuse of the same.

2. No facsimile signature produced through a mechanical device authorized by the provisions of this section shall be combined with the signature of another officer.

[Part 1:51:1953] + [2:51:1953]



NRS 249.060 - Deputies.

1. County treasurers may appoint one or more deputies and may take from them bond with sureties. A deputy must be at least 18 years of age. Every county treasurer and the county treasurer s sureties are liable for every official act of his or her deputies.

2. Any county treasurer may authorize his or her deputy or deputies to transact any official business pertaining to the office of county treasurer in the same manner as the county treasurer. The appointment of a deputy must not be construed to confer upon that deputy policymaking authority for the office of the county treasurer or the county by which the deputy is employed.

3. All appointments of deputies under the provisions of this section must be in writing and must, together with the oath of office of the deputies, be recorded in the office of the recorder of the county within which the county treasurer legally holds and exercises his or her office. Revocations of such appointments must also be recorded as provided in this section. From the time of the recording of the appointments or revocations therein, persons shall be deemed to have notice of the appointments or revocations.

[4:80:1861; B 2982; BH 2166; C 2325; RL 1677; NCL 2177] (NRS A 1959, 416; 1993, 2432; 2001, 1745; 2005, 681)



NRS 249.070 - County treasurer and deputies may administer oaths.

The county treasurer and the county treasurer s deputies are authorized to administer all oaths necessary in the discharge of the duties of his or her office.

[Part 5:80:1861; B 2983; BH 2167; C 2326; RL 1678; NCL 2178]



NRS 249.080 - Office; hours to remain open.

County treasurers shall keep an office at the county seat of their county which shall be kept open in accordance with the provisions of NRS 245.040.

[Part 1:178:1907; A 1929, 255; 1955, 6, 471]



NRS 249.085 - Monthly report of administrative assessments paid by Justice Courts.

On or before the 15th day of each month, the county treasurer shall report to the State Controller the amount of the administrative assessments paid by each justice court for the preceding month pursuant to NRS 176.059, 176.0613 and 176.0623.

(Added to NRS by 1991, 1557; A 2001, 2923; 2003, 2108; 2013, 1083)



NRS 249.090 - Receipt and disbursement of money.

The county treasurer shall receive all moneys due and accruing to his or her county, and disburse the same, on the proper orders issued and attested by the county auditor.

[3:80:1861; B 2981; BH 2165; C 2324; RL 1676; NCL 2176]



NRS 249.100 - Arrangement of accounts.

The county treasurer shall so arrange and keep his or her books that the amount received and paid out, on account of separate and distinct funds, or specific appropriations, shall be exhibited in separate accounts as well as the whole receipts and expenditures by one general account.

[6:80:1861; B 2984; BH 2168; C 2327; RL 1679; NCL 2179]



NRS 249.110 - Inspection of books and office.

The county treasurer shall at all times keep his or her books and office subject to the inspection and examination of the board of county commissioners.

[7:80:1861; B 2985; BH 2169; C 2328; RL 1680; NCL 2180] (NRS A 1993, 150)



NRS 249.120 - Payment of county warrants; limitation.

The county treasurer shall pay all warrants of the county auditor when presented and shall write on the face of the warrant the date of payment and his or her signature; but such warrants are required to be presented for payment within 2 years from the date they bear, and upon their being unpresented for 2 years from such date, their payment shall be forever barred.

[8:80:1861; A 1913, 54; 1919 RL 1681; NCL 2181] + [Part 3:66:1913]



NRS 249.130 - Refusal to redeem warrant.

A county treasurer shall refuse to redeem any warrants, scrip, orders or other evidences of indebtedness against the county whenever it shall come to the county treasurer s knowledge that such warrants, scrip or other evidences of indebtedness have been purchased, sold, received or transferred in violation of any law of this state.

[Part 98:108:1866; B 2696; BH 1733; C 1879; RL 2845; NCL 4845]



NRS 249.140 - Redemption of order; interest.

When the county treasurer shall redeem any order on which interest is due, the county treasurer shall note on such order the amount of interest paid by him or her thereon, and shall enter on his or her account the amount of such interest distinct from the principal.

[9:80:1861; B 2987; BH 2171; C 2330; RL 1682; NCL 2182]



NRS 249.150 - Redemption of county orders; receipt for taxes.

County orders shall be redeemed by the county treasurer according to the priority of time of presentment; but such orders payable out of the county revenue shall be received in payment of county taxes without any regard to the priority of presentment or number, and the county treasurer shall not pay any balance thereon over and above such tax when there are outstanding orders unpaid for want of funds.

[10:80:1861; B 2988; BH 2172; C 2331; RL 1683; NCL 2183]



NRS 249.170 - Delivery of books and papers to successor.

The county treasurer shall at the expiration of his or her term of office, deliver to his or her successor all public moneys, books and papers in his or her possession.

[13:80:1861; B 2991; BH 2175; C 2334; RL 1686; NCL 2186] (NRS A 1993, 150)






Chapter 250 - County Assessors

NRS 250.010 - Election; term of office.

1. County assessors shall be elected by the qualified electors of their counties.

2. County assessors shall be chosen by the electors of their respective counties at the general election in 1922, and at the general election every 4 years thereafter, and shall enter upon the duties of their offices on the first Monday of January subsequent to their election.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 17:108:1866; A 1921, 96; NCL 4781] (NRS A 1969, 1464; 1973, 245)



NRS 250.020 - Oath.

Each county assessor, before entering upon the duties of office, shall take the oath of office as prescribed by law, which shall be endorsed on his or her certificate of election or appointment.

[Part 3:97:1865; B 3017; BH 2181; C 2284; RL 1571; NCL 2052]



NRS 250.030 - Bond.

1. Each county assessor, before entering upon the duties of office, shall execute to the people of the State of Nevada, a bond in the penal sum of $10,000, with two or more sufficient sureties, to be approved by the board of county commissioners, and filed in the office of the county clerk, conditioned for the faithful performance of all the duties of office required by law, unless a blanket fidelity bond is furnished by the county.

2. Suit may be instituted on the county assessor s bond in the manner prescribed by law for the benefit of any person who may be aggrieved by the wrongful act or conduct of the county assessor or the county assessor s deputy.

[Part 3:97:1865; B 3017; BH 2181; C 2284; RL 1571; NCL 2052] + [7:97:1865; B 3021; BH 2184; C 2287; RL 1575; NCL 2056] (NRS A 1979, 289)



NRS 250.040 - Vacancy: Time of appointment; applicable law governing appointment.

In case of a vacancy in the office of the county assessor, or failure of any county assessor to qualify as required in this chapter, the board of county commissioners, within 45 days after the vacancy or failure to qualify occurs, shall appoint a person pursuant to NRS 245.170 to fill the vacancy. The person appointed shall give bond and take the oath of office prescribed by law that is required of county assessors elected by the people.

[4:97:1865; B 3018; BH 2182; C 2285; RL 1572; NCL 2053] (NRS A 1997, 1291, 1584; 1999, 434)



NRS 250.060 - Deputies.

1. All county assessors may appoint deputies, who are authorized to transact all official business relating to the office to the same extent as the county assessors. A deputy must be at least 18 years of age. The appointment of a deputy must not be construed to confer upon that deputy policymaking authority for the office of the county assessor or the county by which the deputy is employed.

2. County assessors are responsible on their official bonds for all official malfeasance or nonfeasance of their deputies. Bonds for the faithful performance of their official duties may be required of deputies by county assessors.

3. All appointments of deputies under the provisions of this section must be in writing and must, together with the oath of office of the deputies, be recorded in the office of the recorder of the county within which the county assessor legally holds and exercises his or her office. Revocations of such appointments must also be recorded as provided in this section. From the time of the recording of the appointments or revocations therein, persons shall be deemed to have notice of the appointments or revocations.

[Part 1:101:1864; A 1905, 33; 1913, 108; 1919 RL 2848; NCL 4848] + [Part 2:101:1864; B 3068; BH 2280; C 2452; RL 2849; NCL 4849] + [Part 3:101:1864; B 3069; BH 2281; C 2453; RL 2850; NCL 4850] (NRS A 1969, 1464; 1993, 2432; 2001, 1745; 2005, 681)



NRS 250.065 - Deputy required to hold appraiser s certificate.

No person may be appointed as a deputy county assessor with appraising responsibility unless the person holds a valid appraiser s certificate issued by the Department of Taxation.

(Added to NRS by 1975, 1653; A 1983, 226)



NRS 250.070 - Office; hours to remain open.

County assessors shall keep an office at the county seat of their county, which shall be kept open in accordance with the provisions of NRS 245.040.

[Part 1:178:1907; A 1929, 255; 1955, 6, 471]



NRS 250.080 - County assessor and deputies may administer oaths.

The county assessor and the county assessor s deputies are authorized to administer all oaths and affirmations contemplated by law in the discharge of their duties as assessors.

[8:97:1865; B 3022; BH 2186; C 2289; RL 1576; NCL 2057]



NRS 250.085 - Account for the Acquisition and Improvement of Technology in the Office of the County Assessor.

1. The board of county commissioners of each county shall by ordinance create in the county general fund an account to be designated as the Account for the Acquisition and Improvement of Technology in the Office of the County Assessor.

2. The money in the Account:

(a) Must be accounted for separately and not as a part of any other account; and

(b) Must not be used to replace or supplant any money available from other sources to acquire technology for and improve technology used in the office of the county assessor.

3. The money in the Account must be used to acquire technology for or improve the technology used in the office of the county assessor or by another entity with operational impact on the office of the county assessor, including, without limitation, the payment of costs associated with acquiring or improving technology for converting and archiving records, purchasing hardware and software, maintaining the technology, training employees in the operation of the technology and contracting for professional services relating to the technology.

4. On or before July 1 of each year, the county assessor shall submit to the board of county commissioners a report of the projected expenditures of the money in the Account for the following fiscal year. Any money remaining in the Account at the end of a fiscal year that has not been committed for expenditure reverts to the county general fund.

(Added to NRS by 2003, 2782; A 2005, 2667; 2011, 3530)



NRS 250.087 - Parcel datasets.

1. Notwithstanding any other provision of law, not later than September 1 of each year, a county assessor shall provide to the State Demographer at no charge the parcel dataset of the county assessor as of June 30 of that year. The State Demographer may not require a county assessor to provide information pursuant to this subsection in a particular digital or electronic format or to use any specific software to provide the information. The State Demographer shall keep confidential the information provided to him or her pursuant to this subsection, except that the State Demographer shall provide such information at no charge to a state agency which satisfies the requirements of this section.

2. A state agency engaged in activities related to economic development or population estimate research may request the parcel datasets provided to the State Demographer pursuant to subsection 1 by submitting a written request to the State Demographer. The written request must include, without limitation:

(a) The name and address of the state agency;

(b) A statement of the purpose for which the state agency is seeking the parcel datasets; and

(c) A summary of the research or statistical reports which will be produced from the parcel datasets.

3. Except as otherwise provided in subsection 4, if the State Demographer finds that a written request complies with subsection 2, the State Demographer shall provide to the state agency at no charge the parcel datasets provided to the State Demographer pursuant to subsection 1.

4. The State Demographer may refuse a request submitted by a state agency pursuant to subsection 2 if the State Demographer has provided the requested information to the state agency during the calendar year in which the request is made.

5. A state agency receiving parcel datasets pursuant to this section shall provide to the county that provided the parcel datasets and the Office of Economic Development, at no charge, a summary of the research produced from that information.

6. The State Demographer or any employee or other agent of a state agency receiving parcel datasets pursuant to this section shall not knowingly:

(a) Publish or otherwise disclose any information made confidential pursuant to NRS 250.100 to 250.230, inclusive; or

(b) Use any information made confidential pursuant to NRS 250.100 to 250.230, inclusive, to contact any person.

7. A person who violates subsection 6 is guilty of a misdemeanor and, in addition, the court may order a person who violates subsection 6 to pay a civil penalty in an amount not to exceed $2,500 for each act.

8. A state agency receiving a parcel dataset pursuant to this section shall keep the parcel dataset confidential, and, except as otherwise provided in subsection 5, the State Demographer, or any employee or other agent of a state agency receiving a parcel dataset pursuant to this section, shall not provide the parcel dataset to any person or governmental agency.

9. As used in this section:

(a) Parcel dataset means data or files maintained in digital or electronic format by a county assessor in the course of his or her duties that contain information on each parcel in the county, including, without limitation, information concerning ownership, parcel number, address, land designations and zoning, improvements and, if applicable, the date and price of sale.

(b) State agency means:

(1) The State of Nevada, or any agency, instrumentality or corporation thereof; and

(2) Faculty of the Nevada System of Higher Education or any branch or facility thereof.

(c) State Demographer means the demographer employed pursuant to NRS 360.283.

(Added to NRS by 2011, 3490)



NRS 250.090 - Punishment for neglect of duty.

If any county assessor or deputy assessor shall be guilty of neglect of any of the duties enjoined on him or her by law, he or she shall be liable to indictment in any court of competent jurisdiction, and fined in any sum not exceeding $500.

[6:97:1865; B 3020; BH 2183; C 2286; RL 1574; NCL 2055]



NRS 250.100 - Definitions.

As used in NRS 250.100 to 250.230, inclusive, unless the context otherwise requires, the words and terms defined in NRS 250.110 and 250.120 have the meanings ascribed to them in those sections.

(Added to NRS by 2005, 1481)



NRS 250.110 - Confidential information defined.

Confidential information means personal information deemed confidential pursuant to NRS 250.130.

(Added to NRS by 2005, 1481)



NRS 250.120 - Personal information defined.

Personal information means:

1. The home address of the person;

2. The home address of the spouse or minor child of the person;

3. Any photograph of the home of the person; and

4. Any photograph of the home of the spouse or minor child of the person,

but does not include an assessor s parcel number.

(Added to NRS by 2005, 1481)



NRS 250.130 - Court order to maintain confidentiality of personal information.

1. Any person listed in NRS 250.140 who wishes to have personal information about himself or herself that is contained in the records of a county assessor be kept confidential must obtain an order of a court that requires the county assessor to maintain the personal information of the person in a confidential manner. Such an order must be based on a sworn affidavit by the person, which affidavit:

(a) States that the affiant qualifies as a person listed in NRS 250.140; and

(b) Sets forth sufficient justification for the request for confidentiality.

2. Upon receipt of such an order, a county assessor shall keep such information confidential and shall not:

(a) Disclose the confidential information to anyone, unless disclosure is specifically authorized in writing by that person; or

(b) Post the confidential information on the Internet or its successor, if any, or make the information available to others in any other way.

(Added to NRS by 2005, 1482)



NRS 250.140 - Certain persons authorized to request personal information maintained by county assessor to be kept confidential.

1. The following persons may request that personal information contained in the records of a county assessor be kept confidential:

(a) Any justice or judge in this State.

(b) Any peace officer or retired peace officer.

(c) The spouse or minor child of a person described in paragraph (a) or (b).

(d) The surviving spouse or minor child of a person described in paragraph (a) or (b) who was killed in the performance of his or her duties.

2. As used in this section, peace officer means:

(a) Any person upon whom some or all of the powers of a peace officer are conferred pursuant to NRS 289.150 to 289.360, inclusive; and

(b) Any person:

(1) Who resides in this State;

(2) Whose primary duties are to enforce the law; and

(3) Who is employed by a law enforcement agency of the Federal Government, including, without limitation, a ranger for the National Park Service and an agent employed by the Federal Bureau of Investigation, Secret Service, United States Department of Homeland Security or United States Department of the Treasury.

(Added to NRS by 2005, 1482)



NRS 250.150 - Disclosure of confidential information maintained by county assessor.

If a person listed in NRS 250.140 requests confidentiality, the confidential information of that person may only be disclosed as provided in NRS 239.0115, 250.087, 250.160 or 250.180.

(Added to NRS by 2005, 1482; A 2007, 2084; 2011, 3491)



NRS 250.160 - Provision of confidential information by county assessor.

1. A county assessor may provide confidential information for use:

(a) By any governmental entity, including, without limitation, any court or law enforcement agency, in carrying out its functions, or any person acting on behalf of a federal, state or local governmental agency in carrying out its functions.

(b) In connection with any civil, criminal, administrative or arbitration proceeding before any federal or state court, regulatory body, board, commission or agency, including, without limitation, use for service of process, investigation in anticipation of litigation, and execution or enforcement of judgments and orders or pursuant to an order of a federal or state court.

(c) By a private investigator, private patrol officer or security consultant who is licensed pursuant to chapter 648 of NRS, for any use authorized pursuant to this section.

(d) In connection with an investigation conducted pursuant to NRS 253.0415 or 253.220.

(e) In activities relating to research and the production of statistical reports, if the address or information will not be published or otherwise disclosed or used to contact any person.

(f) In the bulk distribution of surveys, marketing material or solicitations, if the assessor has adopted policies and procedures to ensure that the information will be used or sold only for use in the bulk distribution of surveys, marketing material or solicitations.

(g) By a reporter or editorial employee who is employed by or affiliated with any newspaper, press association or commercially operated, federally licensed radio or television station.

(h) In accordance with NRS 250.087.

2. Except for a reporter or editorial employee described in paragraph (g) of subsection 1, a person who obtains information pursuant to this section and sells or discloses that information shall keep and maintain for at least 5 years a record of:

(a) Each person to whom the information is sold or disclosed; and

(b) The purpose for which that person will use the information.

(Added to NRS by 2005, 1482; A 2009, 2268; 2011, 3491)



NRS 250.170 - Denial of request for confidential information.

Except for a request from a governmental entity pursuant to paragraph (a) of subsection 1 of NRS 250.160 or in response to an order of a federal or state court pursuant to paragraph (b) of subsection 1 of NRS 250.160, a county assessor may deny a request for confidential information if the assessor reasonably believes that the information may be used in an unauthorized manner.

(Added to NRS by 2005, 1483)



NRS 250.180 - Program to request list of assessor s roll; account with office of assessor to facilitate access to information.

A county assessor may establish a program whereby a person may request a complete list of the assessor s roll, including, without limitation, any confidential information, by establishing an account with the office of the assessor to facilitate the person s ability to request such information electronically or by written request if the person has submitted to the assessor proof that he or she is eligible to request such information pursuant to NRS 250.160 and a signed and notarized affidavit acknowledging:

1. That the person has read and fully understands the current laws and regulations regarding the manner in which confidential information from the assessor s files and records may be obtained and the authorized use of such information.

2. That the person understands that any sale or disclosure of such information must be in accordance with the provisions of NRS 250.100 to 250.180, inclusive.

3. That the person understands that the assessor will maintain a record of any confidential information he or she requests.

4. That the person understands the penalties for violating the provisions of NRS 250.100 to 250.180, inclusive.

5. That the person understands that a violation of any of the provisions of NRS 250.100 to 250.180, inclusive, may result in a revocation of his or her privilege to request documents pursuant to this section.

(Added to NRS by 2005, 1483)



NRS 250.190 - Revocation of access to documents.

A county assessor who establishes a program pursuant to NRS 250.180 may revoke the privilege to request documents pursuant to NRS 250.180 for a violation of the provisions of NRS 250.100 to 250.180, inclusive.

(Added to NRS by 2005, 1483)



NRS 250.200 - Regulation by professional or occupational boards of licensees who access confidential information from county assessor.

If a professional or occupational board determines that its licensees regularly participate in a program established pursuant to NRS 250.180, the board shall adopt procedures to ensure that the confidential information obtained by its licensees pursuant to NRS 250.180 is used for the purposes for which it was obtained.

(Added to NRS by 2005, 1484)



NRS 250.210 - Unlawful acts; penalties.

1. A person shall not:

(a) Make a false representation to obtain any information pursuant to NRS 250.100 to 250.180, inclusive; or

(b) Knowingly obtain or disclose information pursuant to NRS 250.100 to 250.180, inclusive, for any use not authorized pursuant to NRS 250.087 or 250.100 to 250.180, inclusive.

2. A person who violates the provisions of this section is guilty of a misdemeanor.

(Added to NRS by 2005, 1484; A 2011, 3492)



NRS 250.220 - Unlawful disclosure of confidential information obtained from county assessor; penalty.

If a person discloses confidential information about a person listed in NRS 250.140 in violation of NRS 250.100 to 250.180, inclusive, and the person who makes the disclosure knows or reasonably should know that such disclosure will create a substantial risk of bodily harm to the person about whom the information pertains, the person who makes the disclosure is guilty of a misdemeanor.

(Added to NRS by 2005, 1484)



NRS 250.230 - Civil penalty.

In addition to any penalty imposed pursuant to NRS 250.210 or 250.220, the court may order a person who commits an act described in those sections to pay a civil penalty in an amount not to exceed $2,500 for each act.

(Added to NRS by 2005, 1484)






Chapter 251 - County Auditors and Comptrollers

NRS 251.010 - Certain county recorders ex officio county auditors; exception; office; hours to remain open.

1. The county recorder is ex officio county auditor in counties in which a county comptroller has not been appointed, unless such an arrangement is altered pursuant to the mechanism set forth in NRS 244.1507.

2. County auditors shall keep an office at the county seat of their county, which must be kept open in accordance with the provisions of NRS 245.040.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 1:178:1907; A 1929, 255; 1955, 6, 471] (NRS A 1969, 1110, 1545; 1979, 522; 1985, 702; 2009, 593)



NRS 251.020 - Facsimile signature.

1. Each county auditor is authorized to use a facsimile signature produced through a mechanical device in place of his or her handwritten signature whenever the necessity may arise and upon approval of the board of county commissioners, subject to the following conditions:

(a) That the mechanical device shall be of such nature that the facsimile signature may be removed from the mechanical device and kept in a separate secure place.

(b) That the use of the facsimile signature shall be made only under the direction and supervision of the officer whose signature it represents.

(c) That all of the mechanical device shall at all times be kept in a vault, securely locked, when not in use, to prevent any misuse of the same.

2. No facsimile signature produced through a mechanical device authorized by the provisions of this section shall be combined with the signature of another officer.

[Part 1:51:1953] + [2:51:1953]



NRS 251.030 - Duties.

The county auditor shall:

1. Number and keep a record of all demands allowed, showing the number, date, date of approval, amount, and name of the original holder, on what account allowed, and out of what fund payable.

2. Constantly be acquainted with the exact condition of the treasury, and every lawful demand upon it.

3. Report to the board of county commissioners, at each regular meeting thereof, the condition of each fund in the treasury.

4. Keep a complete set of books for the county, which shall be open to the inspection of the public, free of charge, during business hours, in which shall be set forth in a plain and businesslike manner every money transaction of the county, so that the county auditor can, at any time, when requested, tell the state of each fund, where the money came from, to what fund it belonged, and how and for what purpose it was expended, and also the collection made, and the money paid into the treasury by every officer.

[Part 11:80:1865; A 1939, 253; 1956, 198]



NRS 251.040 - Finances of school district: Reports to clerk of school board and Superintendent of Public Instruction.

1. In addition to the requirements of NRS 251.030, the county auditor shall notify the clerk of the board of trustees of the county school district and send at the same time a duplicate of the report to the Superintendent of Public Instruction, at the beginning of each month, showing the amount of funds left to the credit of the district at the beginning of the previous month, new funds credited during the previous month and the source thereof, the total of disbursements allowed by warrants during the previous month, and the balance to the credit of the district at the beginning of the month in which the report is rendered.

2. The report must be in such form as the Superintendent of Public Instruction may prescribe.

[Part 11:80:1865; A 1939, 253; 1956, 198] (NRS A 1960, 30; 1971, 515; 1979, 1640)



NRS 251.050 - Extension of taxes on assessment roll.

The county auditors of the several counties shall extend the taxes on the assessment roll without any additional fees or compensation.

[1:27:1891; C 2351; RL 1592; NCL 2066]



NRS 251.170 - Appointment; compensation; duties; office; hours to remain open.

1. In each county having a population of 100,000 or more:

(a) Where there is a county administrator or county manager, the county administrator or county manager, with the confirmation of the board of county commissioners, shall appoint a county comptroller.

(b) Where there is no county administrator or county manager, the board of county commissioners shall appoint a county comptroller.

The county comptroller shall perform all of the duties required of county auditors under this chapter or any other applicable law of this state, including county ordinances.

2. In any county having a population of less than 100,000:

(a) Where there is a county administrator or county manager, the county administrator or county manager, with the confirmation of the board of county commissioners, may appoint a county comptroller.

(b) Where there is no county administrator or county manager, the board of county commissioners may appoint a county comptroller.

The county comptroller shall perform all of the duties required of county auditors under this chapter or any other applicable law of this state, including county ordinances.

3. The board may fix the compensation of the county comptroller. In counties where there is a county administrator or county manager, the administrator or manager may specify the procedures which the county comptroller shall follow in performing the duties of his or her office. In counties where there is no county administrator or county manager, the board of county commissioners may specify the procedures which the county comptroller shall follow in performing the duties of his or her office.

4. The county comptroller is the chief fiscal officer of his or her county under the direction of the county administrator or county manager, where there is one, subject to approval of the board of county commissioners. Where there is no county administrator or county manager, the county comptroller is under the direction of the board of county commissioners.

5. The county comptroller, as directed by the board of county commissioners, shall audit all books and records of any fund or department of the county and report the findings to the board.

6. The county comptroller shall keep an office at the county seat of his or her county, which must be kept open in accordance with the provisions of NRS 245.040.

(Added to NRS by 1969, 1109; A 1969, 1545; 1975, 1368; 1979, 522)






Chapter 252 - District Attorneys

NRS 252.010 - Qualifications.

No person shall be a candidate for or be eligible to the office of district attorney unless the person is:

1. A bona fide resident of the State of Nevada.

2. An attorney duly licensed and admitted to practice law in all the courts of this state.

[Part 1:217:1909; A 1931, 9; 1931 NCL 618]



NRS 252.020 - Election; term of office.

1. District attorneys shall be elected by the qualified electors of their respective counties.

2. District attorneys shall be chosen by the electors of their respective counties at the general election in 1922, and at the general election every 4 years thereafter, and shall enter upon the duties of their offices on the first Monday of January subsequent to their election.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 17:108:1866; A 1921, 96; NCL 4781]



NRS 252.030 - Bond.

Unless a blanket fidelity bond is furnished by the county, before entering upon the duties of his or her office, the district attorney shall execute and file with the county clerk a bond to the county, conditioned for the faithful performance of his or her duties, the penalty of the bond to be fixed by the board of county commissioners.

[2:125:1865; B 2936; BH 2105; C 2297; RL 1594; NCL 2072] (NRS A 1979, 289)



NRS 252.050 - Office; hours to remain open; exception; penalties; attendance at meetings of board of county commissioners and at county seat in certain counties.

1. Except as otherwise provided in subsections 4 and 5, each district attorney shall keep an office at the county seat of his or her county, which must be kept open at least from 9 a.m. to 12 m. and 1 p.m. to 5 p.m. on all days except Saturdays, Sundays and nonjudicial days. Notwithstanding the provisions of this section, the board of county commissioners of any county may, by an order regularly made and entered in the record of its proceedings, extend the days and hours during which the office of the district attorney must be kept open for the transaction of public business. The board of county commissioners may authorize the district attorney to rent, equip and operate, at public expense, one or more branch offices in the county.

2. In counties in which the county seat is not the principal center of population, the county commissioners may authorize the district attorney to rent, equip and operate, at public expense, a branch office at the county s principal center of population. Except as otherwise provided in subsections 4 and 5, the branch office must be kept open for the transaction of public business on the days and during the hours specified in subsection 1, but the requirements thereof do not apply to a district attorney when called away from the branch office by official duties.

3. Except as otherwise provided in subsections 4 and 5, any district attorney violating the provisions of subsection 1 or 2 is guilty of a misdemeanor. If any district attorney is absent from his or her office, except:

(a) When called away from his or her office by official duties;

(b) When expressly permitted so to do by the board of county commissioners or a majority of the members thereof in writing; or

(c) When the district attorney first makes provision to leave his or her office open for the transaction of public business on the days and during the hours prescribed in subsection 1 and in charge of a deputy qualified to act in his or her absence,

there must be withheld from his or her monthly salary that proportion thereof as the number of days of the absence bears to the number of days of the month in which the absence occurs. This amount must be withheld from the salary of the district attorney for the next succeeding month by order of the board of county commissioners, but no order in the premises may be made without first giving the district attorney reasonable notice and an opportunity to appear before the board and defend the charge against him or her.

4. Any office of a district attorney may deviate from the hours of operation required pursuant to this section if the board of county commissioners approves the plan for the deviation submitted by the office. Except as otherwise provided in subsection 5, such a plan must be fiscally neutral or result in cost savings.

5. In a county whose population is less than 9,000, the board of county commissioners of the county may, by an order regularly made and entered into the record of its proceedings, reduce the days and hours during which the office of the district attorney must be kept open for the transaction of public business.

[1.5:178:1907; added 1955, 6; A 1955, 471] + [2:178:1907; A 1945, 340; 1955, 6] (NRS A 1963, 382; 1967, 271, 540; 1975, 85; 1985, 258; 2010, 26th Special Session, 51; 2011, 351, 2046)



NRS 252.060 - Filling of vacancy in office; temporary disablement.

1. If the district attorney dies, resigns, is removed, disappears or is permanently disabled from performing the duties of his or her office, the board of county commissioners shall appoint an interim or permanent replacement for the district attorney.

2. If the district attorney is temporarily disabled from performing the duties of his or her office:

(a) The chief deputy district attorney shall perform the duties of the district attorney while the district attorney is disabled. The chief deputy is entitled to the chief deputy s regular salary while engaged in the performance of those duties.

(b) If there is no chief deputy, the board of county commissioners shall appoint an interim replacement for the district attorney.

3. A person appointed as an interim or permanent replacement for the district attorney pursuant to this section must be appointed at the first regularly scheduled meeting of the board of county commissioners following the event giving rise to the appointment. Any such event occurring within the time provided by NRS 241.020 for notice of the meeting is an emergency within the meaning of that section.

4. A person appointed as an interim replacement for the district attorney pursuant to this section:

(a) Is entitled to receive the same salary as the district attorney.

(b) Shall:

(1) If he or she is appointed pursuant to subsection 1, serve for not more than 60 days or until a permanent replacement is appointed, whichever occurs first.

(2) If he or she is appointed pursuant to subsection 2, serve for the duration of the disability of the district attorney or, if the district attorney resigns or is removed from office, for not more than 60 days after the resignation or removal or until a permanent replacement is appointed, whichever occurs first.

(c) May engage in the private practice of law for not more than 60 days after his or her appointment, to the extent permitted by NRS 245.0435. The limitation of time provided by this paragraph does not apply in any county of class 6, as classified in the table of annual salaries contained in NRS 245.043.

5. The provisions of NRS 245.170 govern the appointment of a permanent replacement for the district attorney, the length of service of the appointee and the election of a successor.

[16:125:1865; B 2950; BH 2118; C 2310; RL 1607; NCL 2085] (NRS A 1991, 103; 1995, 2520; 2013, 474)



NRS 252.070 - Deputies; clerical, investigational and operational staff.

1. All district attorneys may appoint deputies, who are authorized to transact all official business relating to those duties of the office set forth in NRS 252.080 and 252.090 to the same extent as their principals and perform such other duties as the district attorney may from time to time direct. The appointment of a deputy district attorney must not be construed to confer upon that deputy policymaking authority for the office of the district attorney or the county by which the deputy district attorney is employed.

2. District attorneys are responsible on their official bonds for all official malfeasance or nonfeasance of the deputies. Bonds for the faithful performance of their official duties may be required of deputies by district attorneys.

3. All appointments of deputies under the provisions of this section must be in writing and must, together with the oath of office of the deputies, be recorded in the office of the recorder of the county within which the district attorney legally holds and exercises his or her office. Revocations of those appointments must also be recorded as provided in this section. From the time of the recording of the appointments or revocations therein, persons shall be deemed to have notice of the appointments or revocations.

4. Deputy district attorneys of counties whose population is less than 100,000 may engage in the private practice of law. In any other county, except as otherwise provided in NRS 7.065 and this subsection, deputy district attorneys shall not engage in the private practice of law. An attorney appointed to prosecute a person for a limited duration with limited jurisdiction may engage in private practice which does not present a conflict with his or her appointment.

5. Any district attorney may, subject to the approval of the board of county commissioners, appoint such clerical, investigational and operational staff as the execution of duties and the operation of his or her office may require. The compensation of any person so appointed must be fixed by the board of county commissioners.

6. In a county whose population is 700,000 or more, deputies are governed by the merit personnel system of the county.

[Part 1:101:1864; A 1905, 33; 1913, 108; 1919 RL 2848; NCL 4848] + [2:101:1864; B 3068; BH 2280; C 2452; RL 2849; NCL 4849] + [3:101:1864; B 3069; BH 2281; C 2453; RL 2850; NCL 4850] (NRS A 1961, 215; 1969, 1465; 1973, 678; 1979, 523; 1985, 260; 1989, 203; 1993, 2088, 2259, 2529; 1995, 675; 2001, 1745; 2005, 682; 2011, 1128)



NRS 252.080 - Public prosecutor.

The district attorney in each county shall be public prosecutor therein.

[3:125:1865; B 2937; BH 2106; C 2298; RL 1595; NCL 2073]



NRS 252.090 - Attendance of courts in county.

The district attorney shall:

1. Attend the district courts held in his or her county, for the transaction of criminal business.

2. Attend justice courts in his or her county, when required by justices of the peace, and conduct all prosecutions on behalf of the people for public offenses.

[5:125:1865; B 2939; BH 2108; C 2299; RL 1596; NCL 2074]



NRS 252.100 - Appointment of attorney if district attorney unable or fails to act; deduction from salary.

1. If the district attorney fails to attend any session of the district court, or for any reason is disqualified from acting in any matter coming before the court, the court may appoint some other person to perform the duties of the district attorney, who is entitled to receive the same compensation and expenses from the county as provided in NRS 7.125 and 7.135 for an attorney who is appointed to represent a person charged with a crime.

2. If the district attorney willfully neglects to attend any session of the district court the amount so paid must be deducted by the board of county commissioners from the salary allowed to the district attorney.

[6:125:1865; A 1889, 73; 1907, 25; RL 1597; NCL 2075] (NRS A 1975, 1156; 1987, 1303)



NRS 252.110 - Duties.

The district attorney shall:

1. Draw all indictments, when required by the grand jury.

2. Defend all suits brought against his or her county.

3. Prosecute all recognizances forfeited in the district court and all actions for the recovery of debts, fines, penalties and forfeitures accruing to his or her county.

4. Except with respect to matters for which the board of trustees of the school district has employed private counsel, draw all legal papers, give his or her written opinion when required on matters relating to the duties of the board of trustees and transact the legal business of the school district whose boundaries are conterminous with the boundaries of his or her county, and perform such other legal duties as may be required of him or her by the board of trustees.

5. Bring all actions on behalf of the county for abatement of nuisances pursuant to order of the board of county commissioners or, in the discretion of the district attorney, pursuant to an ordinance of the county as provided by NRS 244.360, subsection 6, including actions for injunction, as well as for recovery of compensatory and exemplary damages and costs of suit.

6. Perform such other duties as may be required of him or her by law.

[7:125:1865; A 1935, 19; 1956, 197] (NRS A 1973, 216; 1979, 1640)



NRS 252.120 - District attorney or partner not to appear as or assist counsel against State or county; penalty.

1. No district attorney or partner thereof shall appear within his or her county as attorney in any criminal action, or directly or indirectly aid, counsel or assist in the defense in any criminal action, begun or prosecuted during his or her term; nor in any civil action begun or prosecuted during his or her term, in behalf of any person suing or sued by the State or any county thereof.

2. This section shall apply with equal effect to any and all partners of district attorneys.

3. A violation of this section shall be punished by a fine of not more than $1,000.

[1:75:1887; C 2315; RL 1610; NCL 2086] + [2:75:1887; C 2316; RL 1611; NCL 2087] + [3:75:1887; C 2317; RL 1612; NCL 2088] (NRS A 1959, 121; 1963, 385; 1967, 541)



NRS 252.130 - Receipts for money or property received in official capacity.

When the district attorney receives money or property in his or her official capacity, the district attorney shall deliver a receipt therefor to the person from whom he or she receives it, and file a duplicate with the county auditor.

[8:125:1865; B 2942; BH 2111; C 2302; RL 1599; NCL 2077]



NRS 252.140 - Accounting and payment of money to county treasurer.

Except as otherwise provided by an ordinance adopted pursuant to the provisions of NRS 244.207 the district attorney shall, on or before the 5th working day of each month, file in the office of the county treasurer an account in writing, certified by oath, of all money received by the district attorney in his or her official capacity during the preceding month and shall, at the same time, pay that money to the county treasurer.

[9:125:1865; B 2943; BH 2112; C 2303; RL 1600; NCL 2078] (NRS A 1959, 756; 1973, 1682; 1985, 1009)



NRS 252.150 - Action by county treasurer when district attorney fails to account.

For a failure to comply with the provisions of NRS 252.140, the county treasurer shall bring an action against the district attorney and his or her sureties for the recovery of all moneys in his or her hands not accounted for, and for 20 percent additional thereon.

[10:125:1865; B 2944; BH 2113; C 2304; RL 1601; NCL 2079]



NRS 252.155 - Submission of reports to Legislative Commission.

Repealed. (See chapter 337, Statutes of Nevada 2013, at page 1634.)



NRS 252.160 - Rendition of legal opinions to county, township and district officers.

1. Except as otherwise provided in this section, the district attorney shall, without fees, give his or her legal opinion to any assessor, collector, auditor or county treasurer, and to all other county, township or district officers within his or her county, in any matter relating to the duties of their respective offices.

2. The district attorney is not required to give his or her legal opinion on any question regarding which the district attorney requests an opinion from the Attorney General pursuant to NRS 375.0185.

[11:125:1865; A 1887, 52; B 2945; BH 2114; C 2305; RL 1602; NCL 2080] (NRS A 2005, 2059)



NRS 252.170 - Attendance at certain meetings of board of county commissioners; duties.

1. The district attorney shall, when not in attendance at the sittings of the district court as criminal prosecutor, attend the meetings of the board of county commissioners. When attending meetings of the board of county commissioners relating to the auditing of accounts and claims brought against the county, the district attorney shall oppose such accounts or claims as the district attorney deems appropriate.

2. Additional duties of the district attorney include, without limitation:

(a) Reviewing all contracts under consideration by the board of county commissioners;

(b) Drafting ordinances and amendments thereto;

(c) Providing advice relating to the interpretation or application of county ordinances;

(d) Providing advice relating to the impact of federal or state law on the county;

(e) Drawing all legal papers on behalf of the board of county commissioners; and

(f) At all times, giving his or her advice, including written legal opinions, when required, to the members of the board of county commissioners upon matters relating to their duties.

[13:125:1865; B 2947; BH 2116; C 2307; RL 1604; NCL 2082] (NRS A 2011, 353)



NRS 252.180 - Restrictions on presentation of claims against county.

No district attorney, except for his or her own services, shall be allowed to present any claim, account or demand, for allowance, against his or her own county, or in any way to advocate the relief asked on the claim or demand made by another.

[14:125:1865; B 2948; BH 2117; C 2308; RL 1605; NCL 2083]



NRS 252.190 - Penalty for malfeasance in office or neglect of duty.

The district attorney may be prosecuted for malfeasance in office, or neglect of duty, and shall be punished for a gross misdemeanor and as provided in NRS 197.230.

[15:125:1865; B 2949; BH 2118; C 2309; RL 1606; NCL 2084] (NRS A 1959, 121; 1967, 542)






Chapter 253 - Public Administrators and Guardians

NRS 253.010 - Election; term of office; qualifications; certain county officers ex officio public administrators; exceptions.

1. Except as otherwise provided in subsections 4 and 5 or as altered pursuant to the mechanism set forth in NRS 244.1507, public administrators must be elected by the qualified electors of their respective counties.

2. Public administrators must be chosen by the electors of their respective counties at the general election in 1922 and at the general election every 4 years thereafter, and shall enter upon the duties of their office on the first Monday of January after their election.

3. The public administrator of a county must:

(a) Be a qualified elector of the county;

(b) Be at least 21 years of age on the date he or she will take office;

(c) Not have been convicted of a felony for which his or her civil rights have not been restored by a court of competent jurisdiction; and

(d) Not have been found liable in a civil action involving a finding of fraud, misrepresentation, material omission, misappropriation, theft or conversion.

4. The district attorneys of Humboldt, Lander, Lincoln, Storey and White Pine Counties are ex officio public administrators of Humboldt County, Lander County, Lincoln County, Storey County and White Pine County, respectively, unless such an arrangement is altered pursuant to the mechanism set forth in NRS 244.1507. The Clerk of Carson City shall serve as Public Administrator of Carson City.

5. In a county other than Carson City and Humboldt, Lander, Lincoln, Storey and White Pine Counties, if, for any reason, the office of public administrator becomes vacant, the board of county commissioners may appoint a public administrator for the remainder of the unexpired term.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 17:108:1866; A 1921, 96; NCL 4781] + [Part 2:88:1883; BH 2222; C 2373; RL 1616; NCL 2093] (NRS A 1969, 1466; 1971, 496; 1987, 56; 2003, 2650; 2009, 593, 2268; 2011, 153)



NRS 253.020 - Oath and bond.

1. Every person elected to fill the office of public administrator must qualify as required in this section on or before the first Monday of January next after his or her election.

2. Every public administrator shall:

(a) Take the constitutional official oath, which is for the faithful performance of the duties of his or her office, and which must be taken and subscribed upon both the certificate of election or appointment and the official bond. The oath upon the bond must be recorded with the bond.

(b) Give an official bond in an amount not less than $10,000, as required and fixed by the board of county commissioners of his or her county by an order entered in the minutes of the board, unless a blanket fidelity bond is furnished by the county. The bond must be conditioned, secured, approved and recorded as the bonds of other county officers are, or may be required by law to be, and must be so conditioned as to hold the principal and sureties liable for any breach thereof made by the public administrator while acting or illegally refusing to act in his or her official capacity.

3. The official bond and oath of office of a public administrator are in lieu of the bonds and oaths required of private administrators. The court may require the public administrator to execute a separate bond for any estate in the manner prescribed in NRS 142.020.

4. The board of county commissioners may, upon reasonable cause therefor shown, require a new bond or an additional bond at any time, to be given upon 10 days notice in writing. If the new or additional bond is not given, the board shall declare the office vacant.

[Part 2:88:1883; BH 2222; C 2373; RL 1616; NCL 2093] (NRS A 1979, 289; 1989, 1039)



NRS 253.025 - Deputies: Appointment; oath; recording of appointment; liability of public administrator.

1. A public administrator may appoint as many deputies as the public administrator deems necessary to perform fully the duties of his or her office. A deputy so appointed may perform all duties required of the public administrator and has the corresponding powers and responsibilities. Before entering upon the discharge of his or her duties each deputy must take and subscribe to the constitutional oath of office. The appointment of a deputy must not be construed to confer upon that deputy policymaking authority for the office of the county public administrator or the county by which the deputy is employed.

2. Each appointment must be in writing and recorded with the oath of office of that deputy in the office of the county recorder. Any revocation or resignation of an appointment must be recorded in the office of the county recorder.

3. The public administrator is responsible on his or her official bond for any official malfeasance or nonfeasance of his or her deputies and may require a bond for the faithful performance of the official duties of his or her deputies.

(Added to NRS by 1983, 1596; A 2001, 1746; 2005, 682)



NRS 253.040 - Authority to administer estates; application for letters of administration; bond.

1. Public administrators may administer on the estates of any deceased persons in any cases where by law they are entitled to administer by virtue of their office. Except as otherwise provided in NRS 253.0403 and 253.0425, public administrators are required to make formal application for letters of administration.

2. In counties whose population is 100,000 or more, the public administrator shall execute a bond to the State of Nevada in the amount of $100,000, conditioned that the public administrator will faithfully execute the duties of the trust according to law.

3. In counties whose population is less than 100,000, the official bond given pursuant to NRS 253.020 may secure the faithful execution of the public administrator s duties for all estates for which he or she has been issued letters of administration, and all estates administered pursuant to NRS 253.0403, if the aggregate value of all the estates does not exceed the amount of his or her bond.

[13:88:1883; A 1921, 9; NCL 2103] (NRS A 1971, 829; 1983, 678; 1989, 1039; 1991, 196; 1999, 916)



NRS 253.0403 - Administration of estate in which gross value of decedent s property does not exceed $20,000.

1. When the gross value of a decedent s property situated in this State does not exceed $20,000, a public administrator may, without procuring letters of administration, administer the estate of that person upon filing with the court an affidavit of his or her right to do so.

2. The affidavit must provide:

(a) The public administrator s name and address, and his or her attestation that he or she is entitled by law to administer the estate;

(b) The decedent s place of residence at the time of his or her death;

(c) That the gross value of the decedent s property in this State does not exceed $20,000;

(d) That at least 40 days have elapsed since the death of the decedent;

(e) That no application or petition for the appointment of a personal representative is pending or has been granted in this State;

(f) A description of the personal property of the decedent;

(g) Whether there are any heirs or next of kin known to the affiant, and if known, the name and address of each such person;

(h) If heirs or next of kin are known to the affiant, a description of the method of service the affiant used to provide to each of them notice of the affidavit and that at least 10 days have elapsed since the notice was provided;

(i) That all debts of the decedent, including funeral and burial expenses, have been paid or provided for; and

(j) The name of each person to whom the affiant intends to distribute the decedent s property.

3. Before filing the affidavit with the court, the public administrator shall take reasonable steps to ascertain whether any of the decedent s heirs or next of kin exist. If the administrator determines that heirs or next of kin exist, the administrator shall serve each of them with a copy of the affidavit. Service must be made personally or by certified mail.

4. If the affiant:

(a) Submits an affidavit which does not meet the requirements of subsection 2 or which contains statements which are not entirely true, any money or property the affiant receives or distributes is subject to all debts of the decedent, based on the priority for payment of debts and charges specified in NRS 147.195.

(b) Fails to give notice to heirs or next of kin as required by subsection 3, any money or property the affiant holds or distributes to others shall be deemed to be held in trust for those heirs and next of kin who did not receive notice and have an interest in the property.

5. A person who receives an affidavit containing the information required by subsection 2 is entitled to rely upon such information, and if the person relies in good faith, he or she is immune from civil liability for actions based on that reliance.

6. Upon receiving proof of the death of the decedent, an affidavit containing the information required by this section and the written approval of the public administrator to do so:

(a) A transfer agent of any security shall change the registered ownership of the security claimed from the decedent to the person claiming to succeed to ownership of that security.

(b) A governmental agency required to issue certificates of title, ownership or registration to personal property shall issue a new certificate of title, ownership or registration to the person claiming to succeed to ownership of the property.

(Added to NRS by 1991, 195; A 1999, 917; 2003, 478, 2515; 2005, 396)



NRS 253.0405 - Circumstances under which public administrator may secure property of deceased.

Before the issuance of the letters of administration for an estate, before filing an affidavit to administer an estate pursuant to NRS 253.0403 or before petitioning to have an estate set aside pursuant to NRS 253.0425, the public administrator may secure the property of a deceased person if the administrator finds that:

1. There are no relatives of the deceased who are able to protect the property; or

2. Failure to do so could endanger the property.

(Added to NRS by 1983, 1597; A 1991, 197; 1999, 918; 2009, 2269)



NRS 253.0407 - Authority and procedure for donation or destruction of certain property of estate.

1. Except as otherwise provided in subsection 2, a public administrator, with regard to the personal property of the estate of a decedent, may donate property that has a value of less than $250 to a nonprofit organization, or destroy property that has a value of less than $100, if a notice of intent to donate or destroy the property is mailed by certified mail or delivered personally to the decedent s next of kin and the property is not claimed within 15 days.

2. A public administrator may authorize the immediate destruction of the property of a decedent, without giving notice to the next of kin, if:

(a) The administrator determines that the property has been contaminated by vermin or biological or chemical agents;

(b) The expenses related to the decontamination of the property cause salvage to be impractical;

(c) The property constitutes an immediate threat to public health or safety;

(d) The handling, transfer or storage of the property may endanger public health or safety or exacerbate contamination; and

(e) The value of the property is less than $100 or, if the value of the property is $100 or more, a state or local health officer has endorsed the destruction of the property.

(Added to NRS by 1991, 12; A 1999, 918; 2009, 2269)



NRS 253.0415 - Duties in administering estate; estates that administrator is not to administer.

1. The public administrator shall:

(a) Investigate:

(1) The financial status of any decedent for whom he or she has been requested to serve as administrator to determine the assets and liabilities of the estate.

(2) Whether there is any qualified person who is willing and able to serve as administrator of the estate of an intestate decedent to determine whether he or she is eligible to serve in that capacity.

(3) Whether there are beneficiaries named on any asset of the estate or whether any deed upon death executed pursuant to NRS 111.655 to 111.699, inclusive, is on file with the county recorder.

(b) Except as otherwise provided in NRS 253.0403 and 253.0425, petition the court for letters of administration of the estate of an intestate decedent if, after investigation, the public administrator finds that there is no other qualified person having a prior right who is willing and able to serve.

(c) Upon court order, act as administrator of the estate of an intestate decedent, regardless of the amount of assets in the estate of the decedent if no other qualified person is willing and able to serve.

2. The public administrator shall not administer any estate:

(a) Held in joint tenancy unless all joint tenants are deceased; or

(b) For which a deed upon death has been executed pursuant to NRS 111.655 to 111.699, inclusive.

3. As used in this section, intestate decedent means a person who has died without leaving a valid will, trust or other estate plan.

(Added to NRS by 1979, 991; A 1989, 1040; 1991, 197; 1999, 919; 2007, 2487; 2009, 2270; 2011, 1354, 1483)



NRS 253.042 - Investigatory powers.

In connection with an investigation conducted pursuant to subsection 1 of NRS 253.0415, a public administrator may:

1. Require any spouse, parent, child or other kindred of the decedent to give any information and to execute any written requests or authorizations necessary to provide the public administrator with access to records, otherwise confidential, needed to evaluate the public administrator s eligibility to serve.

2. Obtain information from the public records in any office of the State or any of its agencies or subdivisions upon request and without payment of any fee.

3. Investigate the assets and personal and family history of any decedent for whom he or she has been requested to serve as administrator, without hiring or being licensed as a private investigator pursuant to chapter 648 of NRS.

(Added to NRS by 1979, 991; A 2007, 2488; 2009, 2270)



NRS 253.0425 - Administration of or petition to set aside estate after investigation of gross value.

1. If the public administrator finds that there is no qualified person willing and able to administer the estate of a particular decedent, the administrator shall investigate further to estimate its gross value.

2. If the estate appears to have a gross value of $100,000 or less, the public administrator shall:

(a) Assist a proper person to petition to have it set aside without administration or directly receive the assets from a custodian, as the facts may warrant;

(b) Himself or herself petition to have the estate set aside without administration and properly distributed; or

(c) Administer the estate pursuant to NRS 253.0403.

3. If the estate appears to have a gross value of more than $100,000:

(a) The public administrator shall proceed with summary or full administration as the value of the estate requires.

(b) The public administrator may retain an attorney to assist him or her, rotating this employment in successive estates among the attorneys practicing in the county who are qualified by experience and willing to serve. The attorney s fee is a charge upon the estate.

(Added to NRS by 1979, 992; A 1989, 1040; 1991, 197; 1999, 919; 2009, 2271)



NRS 253.0435 - Facilities; supplies; subordinates, consultants and assistants.

The public administrator may, within the limits of appropriations for his or her office:

1. Be provided with sufficient facilities and supplies for the proper performance of his or her duties.

2. Employ subordinates necessary for the proper performance of his or her duties.

3. Contract for the services of consultants or assistants.

4. Consult with the district attorney in matters relating to the performance of his or her duties.

(Added to NRS by 1979, 992)



NRS 253.0447 - Payment for expenses incurred in performance of duties.

A public administrator may file with the board of county commissioners a request for payment for expenses incurred in the performance of such duties. The amount to be paid as expenses must be determined by the board. Payment must be made from the general fund of the county if the board approves the request and determines that there is sufficient money in the fund to pay the public administrator or other suitable person designated by the board to perform those duties. This section does not require the board to authorize payment of any expense that can be paid from the assets of a person or an estate.

(Added to NRS by 1987, 1379; A 2009, 2271)



NRS 253.050 - Compensation.

1. For the administration of the estates of deceased persons, public administrators are entitled to be paid as other administrators or executors are paid, subject to the provisions of NRS 245.043.

2. The district attorneys of Humboldt, Lander, Lincoln, Storey and White Pine Counties as ex officio public administrators and the Clerk of Carson City serving as Public Administrator of Carson City may retain all fees provided by law received by them as public administrators.

3. The public administrator is entitled to compensation from the estate or from beneficiaries for the reasonable value of his or her services performed in preserving the property of an estate of a deceased person before the appointment of an administrator. Compensation must be set by the board of county commissioners.

[Part 3:88:1883; BH 2223; C 2374; RL 1617; NCL 2094] (NRS A 1967, 1057; 1969, 1466; 1973, 8; 1979, 994; 1987, 56, 115, 117; 1989, 1041; 2009, 2271; 2011, 154)



NRS 253.060 - Applicability of rules and laws governing other administrators and executors.

Except as otherwise provided in this chapter, public administrators, in administering upon estates, shall be governed by the same rules and laws by which other administrators or executors are governed.

[9:88:1883; BH 2229; C 2380; RL 1623; NCL 2100]



NRS 253.070 - Officers and other persons to furnish information.

All persons, and especially all civil officers, shall give all information in their possession to public administrators respecting estates and the property and condition thereof, upon which no other person has then administered.

[Part 8:88:1883; BH 2228; C 2379; RL 1622; NCL 2099]



NRS 253.080 - Institution and maintenance of actions.

Public administrators shall institute, maintain and prosecute all necessary actions at law and in equity for the recovery and for the protection of the property, debts, papers or other estate of any deceased person upon whose estate they may be administering.

[Part 8:88:1883; BH 2228; C 2379; RL 1622; NCL 2099]



NRS 253.091 - Reports to and investigations by board of county commissioners.

1. The board of county commissioners shall:

(a) Establish regulations for the form of any reports made by the public administrator.

(b) Review reports submitted to the board by the public administrator.

(c) Investigate any complaint received by the board against the public administrator.

2. The board of county commissioners may at any time investigate any estate for which the public administrator is serving as administrator.

(Added to NRS by 1979, 992; A 2007, 2489)



NRS 253.110 - Prohibition against interest in expenditures.

No public administrator may be:

1. Interested in any expenditures of any kind, made on account of any estate of a deceased person which he or she is administering, except as necessarily made in the course of the administration.

2. Associated in business with anyone so interested.

[6:88:1883; BH 2226; C 2377; RL 1620; NCL 2097] (NRS A 1987, 109)



NRS 253.120 - Expiration of term: Surrender of books and papers; successor administrator.

Public administrators shall, at the expiration of their terms of office, surrender up to their successors in office all the books or papers belonging or appertaining to the office, including all exhibits, estates, money and property in their possession; but upon the expiration of the term of office of any public administrator before the entry of a decree of distribution in any estate for which the public administrator is the duly appointed, qualified and acting administrator, if good cause be shown therefor, the court shall enter an order in such estate, authorizing and directing a person to whom letters have been issued, to close up the estate as expeditiously as possible, or the court shall enter an order requiring the filing of a petition for letters by the successor in office of the public administrator.

[14:88:1883; A 1921, 149; NCL 2104]



NRS 253.150 - Establishment of office by county commissioners; appointment, designation or contract; compensation.

1. The board of county commissioners of each county shall establish the office of public guardian.

2. The board of county commissioners shall:

(a) Appoint a public guardian, who serves at the pleasure of the board, for a term of 4 years from the day of appointment;

(b) Designate an elected or appointed county officer as ex officio public guardian;

(c) Pursuant to the mechanism set forth in NRS 244.1507, designate another county officer to execute the powers and duties of the public guardian;

(d) Except in a county whose population is 100,000 or more, contract with a private professional guardian to act as public guardian; or

(e) Contract with the board of county commissioners of a neighboring county in the same judicial district to designate as public guardian the public guardian of the neighboring county.

3. The compensation of a public guardian appointed or designated pursuant to subsection 2 must be fixed by the board of county commissioners and paid out of the county general fund.

4. As used in this section, private professional guardian means a person who receives compensation for services as a guardian to three or more wards who are not related to the person by blood or marriage. The term does not include:

(a) A governmental agency.

(b) A banking corporation, as defined in NRS 657.016, or an organization permitted to act as fiduciary pursuant to NRS 662.245 if it is appointed as guardian of an estate only.

(c) A trust company, as defined in NRS 669.070.

(d) A court-appointed attorney licensed to practice law in this State.

(Added to NRS by 1977, 486; A 1989, 1041; 2003, 804; 2007, 2489; 2009, 593)



NRS 253.160 - Bond; oath.

1. Upon taking office, a public guardian shall file with the county clerk a general bond in an amount fixed by the board of county commissioners payable to the State of Nevada with sureties approved by the board of county commissioners. The premium for the bond shall be paid from the general funds of the county and be conditioned upon the public guardian s faithful performance of his or her duties.

2. The general bond and oath of office of a public guardian are in lieu of the bonds and oaths required of private guardians.

3. The oath and bond of an elected or appointed public officer designated public guardian or designated to execute the powers and duties of the public guardian pursuant to paragraph (b) or (c) of subsection 2 of NRS 253.150 are in lieu of the bonds and oaths required of private guardians. The court may require such a designee to execute a separate bond for any guardianship in the manner prescribed in NRS 159.065.

(Added to NRS by 1977, 486; A 1989, 1041; 2009, 594)



NRS 253.170 - Vacancy.

1. If a vacancy occurs in the office of public guardian before the expiration of a normal term, the vacancy shall be filled promptly by the board of county commissioners.

2. The board of county commissioners may designate any qualified person to serve as acting public guardian until a vacancy in such office is filled.

(Added to NRS by 1977, 486; A 2003, 805)



NRS 253.175 - Deputies: Appointment; oath; recording of appointment; liability of public guardian; compensation.

1. A public guardian shall appoint one or more deputies to perform the duties of the public guardian in his or her absence. A deputy so appointed may transact all official business relating to the office of the public guardian to the same extent as the public guardian, except that the deputy is not authorized to employ or terminate the employment of subordinates in the office. Before entering upon the discharge of his or her duties, each deputy must take and subscribe to the constitutional oath of office. The appointment of a deputy must not be construed to confer upon that deputy policymaking authority for the office of the county public guardian or the county by which the deputy is employed.

2. Each appointment must be in writing and recorded, with the oath of office of that deputy, in the office of the county recorder. Any revocation or resignation of an appointment must be recorded in the office of the county recorder.

3. The public guardian is responsible on his or her official bond for any official malfeasance or nonfeasance of his or her deputies and may require a bond for the faithful performance of the official duties of his or her deputies.

4. The compensation of a deputy public guardian must be fixed by the board of county commissioners and paid out of the county general fund.

(Added to NRS by 2003, 804; A 2005, 683; 2007, 2489)



NRS 253.180 - Subordinates, consultants and assistants.

Within the limits of appropriations for his or her office, a public guardian may:

1. Employ such subordinates, including, without limitation, deputies appointed pursuant to NRS 253.175, as authorized by the board of county commissioners and as necessary for the proper performance of his or her duties.

2. Contract for the services of consultants or assistants.

(Added to NRS by 1977, 486; A 2003, 805)



NRS 253.190 - Records.

A public guardian shall:

1. Keep financial and other appropriate records concerning all cases in which he or she is appointed as an individual guardian; and

2. Retain:

(a) All such financial records for each case for at least 7 years after the date of the transaction that is recorded in the record; and

(b) All other records for each case for at least 7 years after the termination of the guardianship pursuant to chapter 159 of NRS.

(Added to NRS by 1977, 487; A 2009, 2271)



NRS 253.200 - Qualifications of person for whom public guardian may be appointed; petition for appointment; accounting and report to be filed by temporary guardian in certain circumstances.

1. A resident of Nevada is eligible to have the public guardian of the county in which he or she resides appointed as his or her temporary individual guardian pursuant to NRS 159.0523 or 159.0525.

2. A resident of Nevada is eligible to have the public guardian of a county appointed as his or her permanent or general individual guardian if the proposed ward is a resident of that county and:

(a) The proposed ward has no relative or friend suitable and willing to serve as his or her guardian; or

(b) The proposed ward has a guardian who the court determines must be removed pursuant to NRS 159.185.

3. A person qualified pursuant to subsection 1 or 2, or anyone on his or her behalf, may petition the district court of the county in which he or she resides to make the appointment.

4. Before a petition for the appointment of the public guardian as a guardian may be filed pursuant to subsection 3, a copy of the petition and copies of all accompanying documents to be filed must be delivered to the public guardian or a deputy public guardian.

5. Any petition for the appointment of the public guardian as a guardian filed pursuant to subsection 3 must include a statement signed by the public guardian or deputy public guardian and in substantially the following form:

The undersigned is the Public Guardian or a Deputy Public Guardian of ............. County. The undersigned certifies that he or she has received a copy of this petition and all accompanying documents to be filed with the court.

6. A petition for the appointment of the public guardian as permanent or general guardian must be filed separately from a petition for the appointment of a temporary guardian.

7. If a person other than the public guardian served as temporary guardian before the appointment of the public guardian as permanent or general guardian, the temporary guardian must file an accounting and report with the court in which the petition for the appointment of a public guardian was filed within 30 days of the appointment of the public guardian as permanent or general guardian.

8. In addition to NRS 159.099, a county is not liable on any written or oral contract entered into by the public guardian of the county for or on behalf of a ward.

9. For the purposes of this section:

(a) Except as otherwise provided in paragraph (b), the county of residence of a person is the county to which the person moved with the intent to reside for an indefinite period.

(b) The county of residence of a person placed in institutional care is the county that was the county of residence of the person before the person was placed in institutional care by a guardian or agency or under power of attorney.

(Added to NRS by 1977, 487; A 1999, 920; 2007, 2490; 2009, 2272)



NRS 253.210 - Powers, duties, rights and responsibilities.

1. A person appointed as public guardian or designated as acting public guardian succeeds immediately to all powers and duties of the individual guardianships created by appointments of the public guardian as guardian for particular wards.

2. In the administration of any guardianship to which the public guardian is appointed pursuant to subsection 1, the public guardian has all powers, duties, rights and responsibilities contained in titles 12 and 13 of NRS.

(Added to NRS by 1977, 487; A 1979, 994)



NRS 253.215 - Legal assistance.

1. When necessary for the proper administration of a guardianship, a public guardian may:

(a) Retain an attorney to assist him or her if the attorney practices law in the county and is qualified by experience and willing to serve or rotate this employment among attorneys who practice law in the county and who are qualified by experience and willing to serve; or

(b) Upon approval of the board of county commissioners, obtain assistance from the office of the district attorney of the county.

2. Any attorney s fee must be paid from the assets of the ward.

(Added to NRS by 1983, 1597; A 2007, 2491)



NRS 253.220 - Investigation of financial status, assets and personal and family history of person for whom public guardian has been appointed.

A public guardian may investigate the financial status, assets and personal and family history of any person for whom the public guardian has been appointed as guardian, without hiring or being licensed as a private investigator pursuant to chapter 648 of NRS. In connection with the investigation, the public guardian may require any ward or any spouse, parent, child or other kindred of the ward to give any information and to execute and deliver any written requests or authorizations necessary to provide the public guardian with access to records, otherwise confidential, which are needed by the public guardian. The public guardian may obtain information from any public record office of the State or any of its agencies or subdivisions upon request and without payment of any fees.

(Added to NRS by 1977, 487; A 2007, 2491; 2009, 2273)



NRS 253.230 - Allocation of costs incurred in appointment proceedings and administrative costs.

1. Except as otherwise provided in NRS 253.215, if a public guardian is appointed as an individual guardian the costs incurred in the appointment proceedings and the administrative costs of the guardian s services are not chargeable against the income or the estate of the ward unless the court determines at any time that the ward is financially able to pay all or part of the costs.

2. The financial ability of the ward to pay such costs shall be measured according to his or her ability to compensate a private guardian. This ability depends upon:

(a) The nature, extent and liquidity of the ward s assets;

(b) The ward s disposable net income;

(c) The nature of the guardianship;

(d) The type, duration and complexity of the services required; and

(e) Any other foreseeable expenses.

(Added to NRS by 1977, 487; A 1983, 1597)



NRS 253.240 - Value of guardian s services allowable as claim against ward s estate; deposit of money received by public guardian.

The reasonable value of a public guardian s services rendered without cost to a ward shall be allowed as a claim against the estate of the ward upon the approval of the court. Money received in payment of a claim against the estate of the ward shall be deposited by the public guardian to the credit of the county general fund or any other county fund, as determined by the board of county commissioners.

(Added to NRS by 1977, 487; A 2007, 2491)



NRS 253.243 - Request for advance of money to pay expenses of guardianship; payment of advances; reimbursement of advances from assets of estate of ward.

1. A public guardian may file with the board of county commissioners a request for an advance of money to pay necessary expenses incurred, or to be incurred, by the public guardian during a guardianship. The board may approve or deny the request. If the board approves the request, the board shall determine the amount to be advanced and advance that amount to the public guardian.

2. The board of county commissioners of any county may establish a revolving fund to be used to provide advances to the public guardian pursuant to subsection 1. If the board has established a revolving fund pursuant to this subsection, the board shall pay any advance approved pursuant to subsection 1 from the revolving fund to the extent that there is sufficient money in the revolving fund to pay the advance. After the money in the revolving fund has been exhausted, the board shall pay any advance, or any part of an advance, approved by the board from the general fund of the county. If the board has not established a revolving fund pursuant to this subsection, the board shall pay any advance approved pursuant to subsection 1 from the general fund of the county.

3. The public guardian must reimburse the county for any advance provided pursuant to subsection 1 from the assets of the estate of the ward as soon as, and to the extent that, the assets become available. If the board of county commissioners has established a revolving fund pursuant to subsection 2, the board shall deposit in the revolving fund the money obtained from a reimbursement provided pursuant to this subsection. If the board has not established a revolving fund pursuant to subsection 2, the board shall deposit in the general fund of the county the money obtained from a reimbursement provided pursuant to this subsection.

(Added to NRS by 2007, 2486)



NRS 253.245 - Reports and budgets to and investigations by board of county commissioners.

1. The board of county commissioners may:

(a) Establish regulations for the form of any reports or budgets made by the public guardian.

(b) Review reports or budgets submitted to the board by the public guardian.

2. The board of county commissioners may at any time investigate any guardianship for which the public guardian has been appointed.

(Added to NRS by 2007, 2487)



NRS 253.250 - Termination of appointment.

The court may, at any time, terminate the appointment of a public guardian as an individual guardian of a person or of an estate upon petition by the ward, the public guardian, any interested person or upon the court s own motion if:

1. It appears that the services of the public guardian are no longer necessary; or

2. After exercising due diligence, the public guardian is unable to identify a source to pay for the care of the ward and, as a consequence, continuation of the guardianship would confer no benefit upon the ward.

(Added to NRS by 1977, 487; A 2009, 2273)






Chapter 254 - County Engineers

NRS 254.010 - Appointment in certain counties; compensation.

The board of county commissioners of any county in this State whose population is 4,500 or more may appoint a county engineer and fix the county engineer s compensation.

[Part 1:109:1947; A 1951, 57] (NRS A 1957, 111; 1963, 454, 1296; 1989, 1906; 2001, 1959; 2011, 1129)



NRS 254.020 - Qualifications.

The county engineer must be:

1. A qualified and competent civil engineer.

2. Licensed as a professional engineer by the state board of professional engineers and land surveyors.

[Part 1:109:1947; A 1951, 57] (NRS A 1979, 1103; 1993, 130; 1997, 1062)



NRS 254.030 - Term of office; removal.

The county engineer shall hold office at the pleasure of the board of county commissioners and can be removed from office by the board of county commissioners at any time.

[Part 1:109:1947; A 1951, 57]



NRS 254.040 - Duties.

The county engineer shall perform such surveying, engineering and other duties as may be required of him or her by the board of county commissioners.

[Part 2:109:1947; 1943 NCL 2188.12]



NRS 254.050 - Assistants and employees; salaries and expenses.

1. The county engineer may, with the approval of the board of county commissioners, appoint such assistants and other employees as are necessary to the proper functioning of his or her office.

2. The salaries of such assistants and employees and the other expenses of conducting the office of the county engineer shall be fixed and determined by the county engineer with the consent and approval of the board of county commissioners.

[Part 2:109:1947; 1943 NCL 2188.12]






Chapter 255 - County Surveyors

NRS 255.010 - Creation of office.

The office of county surveyor is hereby created.

[Part 1:64:1861; A 1862, 32; 1949, 144; 1943 NCL 2164]



NRS 255.020 - Appointment.

The board of county commissioners may appoint a county surveyor who serves at the pleasure of the board to perform surveying and such other services for the county as the board determines appropriate.

[Part 1:64:1861; A 1862, 32; 1949, 144; 1943 NCL 2164] + [Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] (NRS A 1973, 317; 1997, 271)



NRS 255.025 - Qualifications.

No person may be appointed as a county surveyor unless the person is a professional land surveyor licensed pursuant to the provisions of chapter 625 of NRS.

(Added to NRS by 1959, 85; A 1973, 317; 1989, 789; 1997, 271, 1062)



NRS 255.030 - Oath and bond.

Each county surveyor, before entering upon the duties of office, shall:

1. Take and subscribe to the oath of office.

2. Execute to the State of Nevada a bond in the penal sum of not less than $500 nor more than $5,000, the amount thereof to be determined by the board of county commissioners. The bond shall be supplied in accordance with the provisions of chapter 282 of NRS and shall be approved by the board of county commissioners.

[Part 2:64:1861; A 1883, 45; 1949, 144; 1943 NCL 2165] (NRS A 1977, 150)



NRS 255.040 - Vacancy.

Vacancies in the office of county surveyor shall be filled as in the case of other county officers.

[6:64:1861; A 1949, 144; 1943 NCL 2169]



NRS 255.050 - Office.

The county surveyor shall keep his or her office at the county seat.

[Part 1:64:1861; A 1862, 32; 1949, 144; 1943 NCL 2164]



NRS 255.060 - Salary; compensation in lieu of salary; mileage; filing of statement of account by certain surveyors.

1. The board of county commissioners shall pay to each county surveyor appointed pursuant to NRS 255.020:

(a) A salary set by the board; or

(b) In lieu of a salary, fair and reasonable compensation in connection with each survey ordered by the board, or for other services performed by the county surveyor for the county, when he or she has been authorized to perform the services.

2. The county surveyor is entitled to receive, in addition to the salary or compensation allowed by subsection 1, mileage for transportation necessary to fulfill his or her duties as determined by the board of county commissioners, at the rate for such mileage as is provided by law to be allowed to county officers.

3. Except when the county surveyor is paid a salary, the county surveyor shall file with the clerk of the board of county commissioners a proper statement of account for all services the county surveyor performs, and for all allowances claimed by him or her for mileage, duly acknowledged as provided by law for filing claims for payment of accounts due from the county.

[13a:64:1861; added 1949, 144; 1943 NCL 2174.02] (NRS A 1997, 271)



NRS 255.070 - Deputies: Appointment; oaths.

The county surveyor may appoint deputy surveyors, who shall severally take and subscribe to the oath of office, and for the faithful performance of whose duties the county surveyor shall be responsible.

[3:64:1861; B 3058; BH 2212; C 2363; RL 1666; NCL 2166]



NRS 255.080 - Certificate admissible in evidence.

The certificate of the county surveyor, or any of the county surveyor s deputies, shall be submitted as legal evidence in any court of this state, but the same may be subject to be rebutted by other evidence. Surveys made by the mutual consent of parties may also be admitted as legal evidence in any court of this state; but this section shall not be so construed as to exclude the testimony of other surveyors or engineers.

[4:64:1861; B 3059; BH 2213; C 2364; RL 1667; NCL 2167]



NRS 255.090 - Survey by disinterested person when county surveyor an interested party.

When it shall appear that the county surveyor is interested in any tract of land, the title of which is in dispute before any court, and a survey of which is necessary, the court shall direct the survey to be made by some capable and disinterested person, who shall return such survey on oath or affirmation, and shall receive for his or her services a fair and reasonable compensation.

[5:64:1861; B 3060; BH 2214; C 2365; RL 1668; NCL 2168]



NRS 255.100 - Survey ordered by court or board of county commissioners.

The county surveyor, either by himself or herself or one of the county surveyor s deputies, shall execute any survey that may be required by order of any court, or upon the order or at the direction of the board of county commissioners.

[7:64:1861; A 1949, 144; 1943 NCL 2170]



NRS 255.110 - Records and maps: Duties; public inspection.

1. The county surveyor shall:

(a) Keep a correct and fair record of all surveys made by him or her in his or her official capacity, or by the county surveyor s deputies acting in his or her stead, in the form of original field notes in field books to be provided by the county for that purpose.

(b) Number such surveys progressively.

(c) Make and preserve a fair and accurate record map of each survey, drawn in waterproof ink on tracing cloth or produced by the use of other materials of a permanent nature generally used for that purpose in the engineering profession, endorsing thereon its proper number and his or her official certificate of survey.

(d) Obtain maps of mining claims, mill sites and tunnel rights recorded with the county recorder and prepare a county mining claim map which must accurately reflect the location of all such claims. A county surveyor shall not refuse to accept a map submitted by the locator of the mine, nor shall the county surveyor prepare a map in lieu of one submitted by the locator, unless he or she can affirmatively show that the map submitted does not accurately reflect the location of all of the claims.

2. All records of surveys required by this chapter must be transmitted by the county surveyor to his or her successor in office.

3. Field notes and records maps must be available for copying to any person requiring a copy of the field notes or records maps.

[8:64:1861; A 1949, 144; 1943 NCL 2171] (NRS A 1960, 136; 1971, 2196; 1973, 868; 2001, 1746)



NRS 255.120 - Survey: Courses; variation of meridian.

In all surveys:

1. The courses shall be expressed according to the true meridian.

2. The variation of the magnetic meridian from the true meridian shall be expressed on the plat with the year, month and day of the survey.

[9:64:1861; B 3064; BH 2218; C 2369; RL 1672; NCL 2172]



NRS 255.130 - Certification of subdivision plat; fees.

1. Before a subdivision plat is accepted by a board of county commissioners pursuant to law, the subdivision plat must be submitted to and certified as to its correctness and eligibility for recording by the county surveyor, or the county surveyor s deputy, if there is one qualified to act in the county.

2. Reasonable fees based on work done by the county surveyor or the county surveyor s deputy must be paid to the county by the subdivider.

[13:64:1861; added 1949, 144; 1943 NCL 2174.01] (NRS A 1997, 272)






Chapter 257 - Townships

NRS 257.010 - Division of county into townships; publication of description; not more than one incorporated city to be included in township; extension of township s boundaries.

1. Subject to the limitations contained in subsection 2, the board of county commissioners of each county shall, from time to time, as the public good may require:

(a) Divide the county into a convenient number of townships; and

(b) Cause a description of such division to be published at least once in a newspaper of general circulation in the county within 10 days after adoption.

2. Not more than one incorporated city in any county shall be included within the same township. When any real property lying in one established township is annexed pursuant to law by an incorporated city lying within an adjacent established township, the boundaries of the township in which the annexing incorporated city lies shall be deemed to be extended to include the real property so annexed without further action of the board of county commissioners.

[Part 18:108:1866; B 2616; BH 1653; C 1799; RL 2782; NCL 4782] (NRS A 1960, 473; 1963, 92)






Chapter 258 - Constables

NRS 258.001 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 258.002, 258.003 and 258.004 have the meanings ascribed to them in those sections.

(Added to NRS by 2013, 2946)



NRS 258.002 - Category I peace officer defined.

Category I peace officer has the meaning ascribed to it in NRS 289.460.

(Added to NRS by 2013, 2946)



NRS 258.003 - Category II peace officer defined.

Category II peace officer has the meaning ascribed to it in NRS 289.470.

(Added to NRS by 2013, 2946)



NRS 258.004 - Peace officer defined.

Peace officer has the meaning ascribed to it in NRS 289.010.

(Added to NRS by 2013, 2946)



NRS 258.005 - General qualifications.

1. No person is eligible to the office of constable unless the person:

(a) Will have attained the age of 21 years on the date he or she would take office if so elected or appointed; and

(b) Is a qualified elector.

2. A person who has been convicted of a felony in this state or any other state is not qualified to be a candidate for or elected or appointed to the office of constable regardless of whether the person has been restored to his or her civil rights.

(Added to NRS by 2003, 2135, 2696)



NRS 258.007 - Certification as category I or category II peace officer required in certain townships; forfeiture of office.

1. Each constable of a township whose population is 15,000 or more or a township that has within its boundaries a city whose population is 15,000 or more shall become certified by the Peace Officers Standards and Training Commission as a category I or category II peace officer within 1 year after the date on which the constable commences his or her term of office or appointment unless the Commission, for good cause shown, grants in writing an extension of time, which must not exceed 6 months.

2. If a constable does not comply with the provisions of subsection 1, the constable forfeits his or her office and a vacancy is created which must be filled in accordance with NRS 258.030.

(Added to NRS by 2013, 2946)



NRS 258.010 - Election; appointment of sheriff to serve ex officio; term of office; abolition of office.

1. Except as otherwise provided in subsections 2 and 3:

(a) Constables must be elected by the qualified electors of their respective townships.

(b) The constables of the several townships of the State must be chosen at the general election of 1966, and shall enter upon the duties of their offices on the first Monday of January next succeeding their election, and hold their offices for the term of 4 years thereafter, until their successors are elected and qualified.

(c) Constables must receive certificates of election from the boards of county commissioners of their respective counties.

2. In a county which includes only one township, the board of county commissioners may, by resolution, appoint the sheriff ex officio constable to serve without additional compensation. The resolution must not become effective until the completion of the term of office for which a constable may have been elected.

3. In a county whose population:

(a) Is less than 700,000, if the board of county commissioners determines that the office of constable is not necessary in one or more townships within the county, it may, by ordinance, abolish the office of constable in those townships.

(b) Is 700,000 or more, if the board of county commissioners determines that the office of constable is not necessary in one or more townships within the county, it may, by ordinance, abolish the office in those townships, but the abolition does not become effective as to a particular township until the constable incumbent on May 28, 1979, does not seek, or is defeated for, reelection.

For a township in which the office of constable has been abolished, the board of county commissioners may, by resolution, appoint the sheriff ex officio constable to serve without additional compensation.

[Part 1:108:1866; B 2599; BH 1636; C 1782; RL 2765; NCL 4765] + [Part 9:108:1866; B 2607; BH 1644; C 1790; RL 2773; NCL 4773] + [Part 18:108:1866; B 2616; BH 1653; C 1799; RL 2782; NCL 4782] + [Part 30:108:1866; B 2628; BH 1665; C 1811; RL 2794; NCL 4794] (NRS A 1965, 724; 1967, 455; 1975, 1421; 1979, 524, 1729; 1989, 1906; 1997, 218; 2011, 1129)



NRS 258.020 - Oath and bond.

Each constable elected or appointed in this state shall, before entering upon the duties of office:

1. Take the oath prescribed by law. The oath must be filed and recorded in a book provided for that purpose in the office of the recorder of the county within which the constable legally holds and exercises his or her office.

2. Execute a bond to the State of Nevada, to be approved by the board of county commissioners, in the penal sum of not less than $1,000 nor more than $3,000, as may be designated by the board of county commissioners. The bond must be conditioned for the faithful performance of the duties of his or her office and must be filed in the county clerk s office.

[2:7:1873; B 2979; BH 2255; C 2422; RL 4928; NCL 8475] (NRS A 2013, 2947)



NRS 258.030 - Vacancy when office not abolished: Applicable law governing appointment.

Except for those townships that the boards of county commissioners have determined do not require an office of constable, if any vacancy exists or occurs in the office of constable in any township, the board of county commissioners shall appoint a person to fill the vacancy pursuant to NRS 245.170.

[Part 49:108:1866; A 1933, 165; 1939, 146; 1931 NCL 4813] (NRS A 1975, 1422; 1997, 1292)



NRS 258.040 - Compensation.

1. The several boards of county commissioners of each county, at the regular meeting in July of any year in which an election of constables is held, shall fix the minimum compensation of the constables within their respective townships for the ensuing term, either by stated salaries, payable monthly, semimonthly or at regular 26-week intervals, or by fees, as provided by law, or both, and they may thereafter increase or change such compensation during the term but shall not reduce it below the minimum so established.

2. If it becomes necessary to appoint a constable at any time, the board of county commissioners in the county in which such appointment is made shall fix the compensation, either by salary or by fees, as provided by law, or both, for the term for which the constable is appointed.

[Part 1:12:1929; A 1953, 202] + [Part 2:12:1929; NCL 2202] + [Part 3:12:1929; NCL 2203] (NRS A 1973, 292)



NRS 258.050 - Expenses; claims.

1. When any constable shall be entitled to receive necessary traveling expenses for the transaction of public business, such expenses shall include the constable s actual living expenses, but the amount allowed for traveling by private conveyance shall not exceed the amount charged by public conveyance.

2. Where it appears to the satisfaction of the board of county commissioners that travel by private conveyance is more economical, or where it appears that, owing to train, airplane or bus schedule or for other reasons, travel by public conveyance is impractical, or in case a part of the route traveled is not covered by public conveyance, the board of county commissioners is authorized to allow for traveling by private conveyance an amount not to exceed the maximum per-mile allowance for travel by private conveyance established by the State Board of Examiners for state officers and employees generally.

3. Any constable presenting a claim to the county for any expenses allowed by law shall attach itemized vouchers and receipts for the same to his or her claim, and the boards of county commissioners of the several counties are hereby prohibited from allowing such claim unless accompanied by vouchers and receipts as required by this section.

[Part 1:16:1928; A 1939, 31; 1953, 69; 1955, 596] (NRS A 1973, 1675; 2007, 601)



NRS 258.060 - Deputies; certification of deputy as category I or category II peace officer required in certain townships.

1. All constables may appoint deputies, who are authorized to transact all official business pertaining to the office to the same extent as their principals. A person must not be appointed as a deputy constable unless the person has been a resident of the State of Nevada for at least 6 months before the date of the appointment. A person who is appointed as a deputy constable in a township whose population is 15,000 or more or a township that has within its boundaries a city whose population is 15,000 or more may not commence employment as a deputy constable until the person is certified by the Peace Officers Standards and Training Commission as a category I or category II peace officer. The appointment of a deputy constable must not be construed to confer upon that deputy policymaking authority for the office of the county constable or the county by which the deputy constable is employed.

2. Constables are responsible for the compensation of their deputies and are responsible on their official bonds for all official malfeasance or nonfeasance of the same. Bonds for the faithful performance of their official duties may be required of the deputies by the constables.

3. All appointments of deputies under the provisions of this section must be in writing and must, together with the oath of office of the deputies, be filed and recorded within 30 days after the appointment in a book provided for that purpose in the office of the recorder of the county within which the constable legally holds and exercises his or her office. Revocations of such appointments must also be filed and recorded as provided in this section within 30 days after the revocation of the appointment. From the time of the filing of the appointments or revocations therein, persons shall be deemed to have notice of the same.

[Part 1:101:1864; A 1905, 33; 1913, 108; 1919 RL 2848; NCL 4848] + [Part 2:101:1864; B 3068; BH 2280; C 2452; RL 2849; NCL 4849] + [3:101:1864; B 3069; BH 2281; C 2453; RL 2850; NCL 4850] (NRS A 2005, 683; 2013, 2947)



NRS 258.065 - Clerical and operational staff: Appointment; powers; oath; bond; compensation; duties.

1. The constable of a township may, subject to the approval of the board of county commissioners, appoint such clerical and operational staff as the work of the constable requires. The compensation of any person so appointed must be fixed by the board of county commissioners.

2. A person who is employed as clerical or operational staff of a constable:

(a) Does not have the powers of a peace officer; and

(b) May not possess a weapon or carry a concealed firearm, regardless of whether the person possesses a permit to carry a concealed firearm issued pursuant to NRS 202.3653 to 202.369, inclusive, while performing the duties of the office of the constable.

3. A constable s clerk shall take the constitutional oath of office and give bond in the sum of $2,000 for the faithful discharge of the duties of the office, and in the same manner as is or may be required of other officers of that township and county.

4. A constable s clerk shall do all clerical work in connection with keeping the records and files of the office, and shall perform such other duties in connection with the office as the constable shall prescribe.

(Added to NRS by 1957, 35; A 1963, 454, 1297; 1979, 525; 1981, 171; 2013, 2947)



NRS 258.070 - Duties and powers of constable or deputy; duties and powers of sheriff or deputy.

1. Subject to the provisions of subsection 2, each constable shall:

(a) Be a peace officer in his or her township.

(b) Serve all mesne and final process issued by a court of competent jurisdiction.

(c) Execute the process, writs or warrants that the constable is authorized to receive pursuant to NRS 248.100.

(d) Discharge such other duties as are or may be prescribed by law.

2. A constable or deputy constable elected or appointed in a township whose population is less than 15,000 or a township that has within its boundaries a city whose population is less than 15,000 may not arrest any person while carrying out the duties of the office of constable unless he or she is certified by the Peace Officers Standards and Training Commission as a category I or category II peace officer.

3. Pursuant to the procedures and subject to the limitations set forth in chapters 482 and 484A to 484E, inclusive, of NRS, a constable may issue a citation to an owner or driver, as appropriate, of a vehicle which is located in his or her township at the time the citation is issued and which is required to be registered in this State if the constable determines that the vehicle is not properly registered. The constable shall, upon the issuance of such citation, charge and collect a fee of $100 from the person to whom the citation is issued, which may be retained by the constable as compensation.

4. If a sheriff or the sheriff s deputy in any county in this State arrests a person charged with a criminal offense or in the commission of an offense, the sheriff or the sheriff s deputy shall serve all process, whether mesne or final, and attend the court executing the order thereof in the prosecution of the person so arrested, whether in a justice court or a district court, to the conclusion, and whether the offense is an offense of which a justice of the peace has jurisdiction, or whether the proceeding is a preliminary examination or hearing. The sheriff or the sheriff s deputy shall collect the same fees and in the same manner therefor as the constable of the township in which the justice court is held would receive for the same service.

[6:82:1861; A 1887, 134; C 2321; RL 1692; NCL 2192] (NRS A 1991, 408; 2001, 1456; 2009, 3012; 2013, 2948)



NRS 258.072 - Accident reports and related materials: Provision upon receipt of reasonable fee; exceptions.

A constable shall, within 7 days after receipt of a written request of a person who claims to have sustained damages as a result of an accident, or the person s legal representative or insurer, and upon receipt of a reasonable fee to cover the cost of reproduction, provide the person, the person s legal representative or insurer, as applicable, with a copy of the accident report and all statements by witnesses and photographs in the possession or under the control of the constable s office that concern the accident, unless:

1. The materials are privileged or confidential pursuant to a specific statute; or

2. The accident involved:

(a) The death or substantial bodily harm of a person;

(b) Failure to stop at the scene of an accident; or

(c) The commission of a felony.

(Added to NRS by 1987, 1052; A 2005, 702)



NRS 258.075 - Report of deaths to public administrator in certain counties.

In counties having a population of less than 100,000, every constable shall report immediately to the public administrator all deaths which the constable gains knowledge of in the performance of his or her duties.

(Added to NRS by 1971, 508; A 1979, 525)



NRS 258.080 - Duties in new township.

When any constable, by the formation of a new township, shall be brought within the limits thereof, the constable shall continue to act as constable for such new township, and shall continue in office until the expiration of the term for which he or she was elected.

[21:108:1866; B 2619; BH 1656; C 1802; RL 2785; NCL 4785]



NRS 258.090 - Liability on bond: Tender of fees and indemnity bond.

No constable shall be liable for any damages for neglecting or refusing to serve any civil process, unless the constable s legal fees (and an indemnifying bond in cases where the constable has doubts as to the ownership of the property sought to be levied upon or attached, if the same shall be required by the constable) are first tendered him or her.

[17:38:1861; A 1935, 119; 1931 NCL 2160]



NRS 258.110 - Unlawful failure to receive or arrest offender; penalty.

Unless, pursuant to subsection 2 of NRS 258.070, a constable is prohibited from making an arrest, any constable who willfully refuses to receive or arrest any person charged with a criminal offense is guilty of a gross misdemeanor and shall be removed from office.

[Part 67:108:1866; B 2665; BH 1702; C 1848; RL 2820; NCL 4820] (NRS A 1967, 542; 2013, 2948)



NRS 258.120 - Purchasing judgment prohibited; penalty.

If any constable shall, directly or indirectly, purchase any judgment, or any part thereof, on the docket of any justice of the peace of the same township, the constable is guilty of a misdemeanor.

[Part 68:108:1866; B 2666; BH 1703; C 1849; RL 2821; NCL 4821] (NRS A 1967, 542)



NRS 258.125 - Fees; expenses; accounting.

1. Constables are entitled to the following fees for their services:

For serving a summons or other process by which a suit is commenced in civil cases $17

For summoning a jury before a justice of the peace............................................ 7

For taking a bond or undertaking............................................................................. 5

For serving an attachment against the property of a defendant........................ 9

For serving subpoenas, for each witness............................................................... 15

For a copy of any writ, process or order or other paper, when demanded or required by law, per folio 3

For drawing and executing every constable s deed, to be paid by the grantee, who must also pay for the acknowledgment thereof.................................................................................................................. 20

For each certificate of sale of real property under execution............................. 5

For levying any writ of execution or writ of garnishment, or executing an order of arrest in civil cases, or order for delivery of personal property, with traveling fees as for summons................................. 9

For serving one notice required by law before the commencement of a proceeding for any type of eviction 26

For serving not fewer than 2 nor more than 10 such notices to the same location, each notice 20

For serving not fewer than 11 nor more than 24 such notices to the same location, each notice 17

For serving 25 or more such notices to the same location, each notice.......... 15

For mileage in serving such a notice, for each mile necessarily and actually traveled in going only 2

But if two or more notices are served at the same general location during the same period, mileage may only be charged for the service of one notice.

For each service in a summary eviction, except service of any notice required by law before commencement of the proceeding, and for serving notice of and executing a writ of restitution 21

For making and posting notices, and advertising property for sale on execution, not to include the cost of publication in a newspaper.............................................................................................................. 9

For each warrant lawfully executed...................................................................... 48

For mileage in serving summons, attachment, execution, order, venire, subpoena, notice, summary eviction, writ of restitution or other process in civil suits, for each mile necessarily and actually traveled, in going only 2

But when two or more persons are served in the same suit, mileage may only be charged for the most distant, if they live in the same direction.

For mileage in making a diligent but unsuccessful effort to serve a summons, attachment, execution, order, venire, subpoena or other process in civil suits, for each mile necessarily and actually traveled, in going only 2

But mileage may not exceed $20 for any unsuccessful effort to serve such process.

2. A constable is also entitled to receive:

(a) For receiving and taking care of property on execution, attachment or order, the constable s actual necessary expenses, to be allowed by the court which issued the writ or order, upon the affidavit of the constable that the charges are correct and the expenses necessarily incurred.

(b) For collecting all sums on execution or writ, to be charged against the defendant, on the first $3,500, 2 percent thereof, and on all amounts over that sum, one-half of 1 percent.

(c) For service in criminal cases, except for execution of warrants, the same fees as are allowed sheriffs for like services, to be allowed, audited and paid as are other claims against the county.

(d) For removing or causing the removal of, pursuant to NRS 487.230, a vehicle that has been abandoned on public property, $100.

3. Deputy sheriffs acting as constables are not entitled to retain for their own use any fees collected by them, but the fees must be paid into the county treasury on or before the fifth working day of the month next succeeding the month in which the fees were collected.

4. Constables shall, on or before the fifth working day of each month, account for and pay to the county treasurer all fees collected during the preceding month, except fees which may be retained as compensation.

(Added to NRS by 1959, 610; A 1961, 685; 1973, 1642; 1975, 313; 1979, 1032; 1981, 365; 1985, 1009; 1987, 651; 1991, 408; 1993, 266; 2001, 3212; 2007,104; 2009, 3013)



NRS 258.170 - No other fees to be charged.

No other fees shall be charged by constables than those specifically set forth in this chapter, nor shall fees be charged for any other services than those mentioned in this chapter.

[Part 17:49:1883; BH 2358; C 2482; RL 2019; NCL 2950]



NRS 258.180 - Fee book.

Every constable shall keep in his or her office a fee book in which the constable shall enter in detail the title of the matter, proceeding or action, and the fees charged therein. The fee book shall be open to public inspection.

[Part 18:49:1883; BH 2359; C 2483; RL 2020; NCL 2951]



NRS 258.190 - Quarterly financial statements.

1. In each calendar year, on the first Monday of January, April, July and October, the constables who receive fees under the provisions of this chapter shall make out and file with the boards of county commissioners of their several counties a full and correct statement under oath of all fees or compensation, of whatever nature or kind, received in their several official capacities during the preceding 3 months. In the statement they shall set forth the cause in which, and the services for which, such fees or compensation were received.

2. Nothing in this section shall be so construed as to require personal attendance in filing statements, which may be transmitted by mail or otherwise directed to the clerk of the board of county commissioners.

[Part 19:49:1883; BH 2360; C 2484; RL 2021; NCL 2952] (NRS A 2013, 2949)



NRS 258.200 - Failure to comply with certain statutory requirements: Penalty.

Any constable who shall violate any of the provisions of NRS 258.170, 258.180 and 258.190 shall be fined not more than $1,000.

[Part 21:49:1883; BH 2362; C 2486; RL 2023; NCL 2954] (NRS A 1967, 542)



NRS 258.205 - Penalties for failure of constable to file report, oath or other document with county or Peace Officers Standards and Training Commission.

In addition to any fine imposed pursuant to NRS 258.200, a board of county commissioners may establish, by resolution or ordinance, penalties for the failure of the constable of a township in the county to file any report, oath or other document required by statute to be filed with the county or the Peace Officers Standards and Training Commission.

(Added to NRS by 2013, 2947)



NRS 258.210 - Punishment for taking excessive fees.

If any constable shall take more or greater fees than are allowed by law, the constable shall be liable to indictment, and on conviction shall be removed from office and fined in any sum not exceeding $1,000.

[Part 22:49:1883; BH 2363; C 2487; RL 2024; NCL 2955]



NRS 258.220 - Table of fees to be posted; penalties.

Any constable receiving fees as provided by law shall publish and set up in some conspicuous place in his or her office a fee table for public inspection. A sum not exceeding $20 for each day of the constable s omission so to do shall be forfeited, which sum with costs may be recovered by any person by an action before any justice of the peace of the same county.

[Part 23:49:1883; BH 2364; C 2488; RL 2025; NCL 2956]



NRS 258.230 - Fees payable in advance; execution.

Except with respect to the fees described in paragraphs (a) and (d) of subsection 2 of NRS 258.125, all fees prescribed in this chapter shall be payable in advance, if demanded. If a constable shall not have received any or all of his or her fees, which may be due the constable for services rendered by him or her in any suit or proceedings, the constable may have execution therefor in his or her own name against the party or parties from whom they are due, to be issued from the court where the action is pending, upon the order of the justice of the peace or court upon affidavit filed.

[Part 25:49:1883; BH 2366; C 2490; RL 2027; NCL 2958] (NRS A 2007, 105; 2011, 1908)



NRS 258.240 - Limitation on mileage.

When any constable serves more than one process in the same cause, not requiring more than one journey from his or her office, the constable shall receive mileage only for the most distant service.

[Part 35:49:1883; BH 2376; C 2500; RL 2037; NCL 2968]






Chapter 259 - Coroners

NRS 259.010 - Coroners districts; inapplicability of chapter.

1. Every county in this State constitutes a coroner s district, except a county where a coroner is appointed pursuant to the provisions of NRS 244.163.

2. The provisions of this chapter, except NRS 259.025 and 259.150 to 259.180, inclusive, do not apply to any county where a coroner is appointed pursuant to the provisions of NRS 244.163.

[1:107:1909; RL 7542; NCL 11425] (NRS A 1963, 198; 1969, 664; 1979, 1368; 2005, 1063)



NRS 259.020 - Sheriffs are ex officio coroners; exceptions.

Except in any county where a coroner is appointed pursuant to NRS 244.163, all sheriffs in this state are ex officio coroners, unless such an arrangement is altered pursuant to the mechanism set forth in NRS 244.1507.

[Part 2:107:1909; A 1911, 58; 1949, 595; 1943 NCL 11426] (NRS A 1979, 1368; 2009, 594)



NRS 259.025 - Account for support of office of county coroner.

1. The board of county commissioners of each county may create in the county general fund an account for the support of the office of the county coroner. The county treasurer shall deposit in that account the money received from:

(a) The State Registrar of Vital Statistics pursuant to NRS 440.690; and

(b) A district health officer pursuant to NRS 440.715.

2. The money in the account must be accounted for separately and not as a part of any other account.

3. The interest and income earned on the money in the account, after deducting any applicable charges, must be credited to the account.

4. Claims against the account must be paid as other claims against the county are paid.

5. Except as otherwise provided in subsection 8, the county coroner may use the money in the account to pay expenses relating to:

(a) A youth program involving the office of the county coroner, including, without limitation, a program of visitation established pursuant to NRS 62E.720;

(b) Training for a member of the staff of the office of the county coroner;

(c) Training an ex officio coroner and his or her deputies on the investigation of deaths; and

(d) The purchase of specialized equipment for the office of the county coroner.

6. Any money remaining in the account at the end of any fiscal year does not revert to the county general fund and must be carried forward to the next fiscal year.

7. Before the end of each fiscal year:

(a) The board of county commissioners of each county that constitutes a coroner s district pursuant to NRS 259.010 and which has created an account for the support of the office of the county coroner pursuant to subsection 1 shall designate the office of a county coroner created pursuant to NRS 244.163 to receive the money in the account.

(b) The county treasurer of each county that constitutes a coroner s district pursuant to NRS 259.010 and for which the board of county commissioners has created an account for the support of the office of the county coroner pursuant to subsection 1 shall transfer all money in the account to the county treasurer of the county in which the office of the county coroner designated pursuant to paragraph (a) is established.

(c) The county treasurer of the county in which the office of the county coroner designated pursuant to paragraph (a) is established shall:

(1) Deposit all the money received pursuant to paragraph (b) into the account created in that county pursuant to subsection 1; and

(2) Account for the money received from each county in separate subaccounts.

8. The office of the county coroner designated to receive money pursuant to subsection 7 may only use the money in each subaccount and any interest attributable to that money to pay expenses which are incurred in the county from which the money was transferred and which relate to the training of an ex officio coroner and his or her deputies on the investigation of deaths.

(Added to NRS by 2005, 1062)



NRS 259.030 - Travel and subsistence.

The coroner is entitled to allowances for the expenses of any travel and subsistence which the coroner necessarily incurs in the performance of his or her duties.

[18:107:1909; A 1955, 60] (NRS A 1979, 1368)



NRS 259.040 - Deputies.

1. All coroners may appoint deputies, who are authorized to transact such official business pertaining to the office as their principals direct. Coroners are responsible for the compensation of the deputies and are responsible on their official bonds for all official malfeasance or nonfeasance of the deputies. The appointment of a deputy must not be construed to confer upon that deputy policymaking authority for the office of the county coroner or the county by which the deputy is employed.

2. All appointments of deputies must be made in writing and must, with the oath of office, be filed in the office of the recorder of the county within which the principal holds and exercises his or her office.

[Part 2:107:1909; A 1911, 58; 1949, 595; 1943 NCL 11426] (NRS A 1979, 1368; 2005, 683)



NRS 259.045 - Coroner to notify next of kin of decedent of fact of death.

The coroner shall notify a decedent s next of kin of the fact of decedent s death without unreasonable delay.

(Added to NRS by 1973, 900)



NRS 259.050 - Investigation into cause of death; inquest.

1. When a coroner or the coroner s deputy is informed that a person has been killed, has committed suicide or has suddenly died under such circumstances as to afford reasonable ground to suspect that the death has been occasioned by unnatural means, the coroner shall make an appropriate investigation.

2. In all cases where it is apparent or can be reasonably inferred that the death may have been caused by a criminal act, the coroner or the coroner s deputy shall notify the district attorney of the county where the inquiry is made, and the district attorney shall make an investigation with the assistance of the coroner. If the sheriff is not ex officio the coroner, the coroner shall also notify the sheriff, and the district attorney and sheriff shall make the investigation with the assistance of the coroner.

3. The holding of a coroner s inquest is within the sound discretion of the district attorney or district judge of the county. An inquest need not be conducted in any case of death manifestly occasioned by natural cause, suicide, accident or when it is publicly known that the death was caused by a person already in custody, but an inquest must be held unless the district attorney or a district judge certifies that no inquest is required.

4. If an inquest is to be held, the district attorney shall call upon a justice of the peace of the county to preside over it. The justice of the peace shall summon three persons qualified by law to serve as jurors, to appear before the justice of the peace forthwith at the place where the body is or such other place within the county as may be designated by him or her to inquire into the cause of death.

5. A single inquest may be held with respect to more than one death, where all the deaths were occasioned by a common cause.

[3:107:1909; A 1919, 60; 1949, 152; 1943 NCL 11427] (NRS A 1977, 666; 1979, 1369)



NRS 259.060 - Penalty for failure to attend as juror.

Every person summoned as a juror who fails to appear without having a reasonable excuse, shall forfeit a sum, not exceeding $100, to be recovered by the district attorney, in any court of competent jurisdiction, and paid by the person into the county treasury.

[4:107:1909; RL 7545; NCL 11428] (NRS A 1979, 1369)



NRS 259.070 - Oath of juror.

When the jurors attend, they must be sworn by the justice of the peace to inquire who the person was, and when, where and by what means the person came to his or her death, and into the circumstances attending his or her death, and to render a true verdict thereon according to the evidence.

[5:107:1909; A 1919, 60; 1919 RL 7546; NCL 11429] (NRS A 1979, 1369)



NRS 259.080 - Fees of jurors; expenses of transportation of jury.

1. Jurors of coroners juries (with not more than three persons upon the jury) are entitled to receive for each day s service $15, to be certified to the county clerk by the justice of the peace, and audited, allowed and paid as are other claims against the county.

2. When it is necessary for a coroner s jury to travel a greater distance than 1 mile to view the remains, or to the place where the inquest is to be held, the necessary and actual expenses incurred for the transportation of the jury must be allowed, audited and paid as are other claims against the county, after having been duly certified by the justice of the peace.

[Part 2:69:1919; A 1933, 68, 152; 1937, 210; 1949, 10; 1951, 107; 1953, 134] (NRS A 1963, 348; 1979, 1370; 1983, 1010)



NRS 259.090 - Inquest: Summoning and examination of witnesses; examination of decedent; adjournment.

1. The justice of the peace may issue subpoenas for witnesses, returnable as the justice of the peace may direct, and served by such person as he or she may direct.

2. He or she must summon and examine as witnesses every person who, in his or her opinion or that of any of the jurors, has any knowledge of the facts, and he or she may summon a qualified surgeon or physician to inspect the body, or hold a postmortem examination thereon, or a chemist to make an analysis of the stomach or the tissues of the deceased and give a professional opinion as to the cause of the death.

3. The coroner may adjourn the inquest from time to time as may be necessary.

[6:107:1909; A 1949, 595; 1943 NCL 11430] (NRS A 1979, 1370)



NRS 259.100 - Witness failing to attend punishable for contempt.

Any witness failing to obey the subpoena of the justice of the peace may be attached and fined for contempt in like manner as in a justice court.

[7:107:1909; RL 7548; NCL 11431] (NRS A 1979, 1370)



NRS 259.110 - Rendition of verdict: Certification; contents.

After inspecting the body and hearing the testimony, the jury shall render their verdict and certify the same by an inquisition in writing, signed by them, and setting forth the name of the deceased, when, where and by what means the deceased came to his or her death; if by criminal means, the name of the person causing the death.

[8:107:1909; RL 7549; NCL 11432]



NRS 259.120 - Testimony to be reduced to writing and filed with clerk of district court.

The testimony at such an inquest must be reduced to writing in such manner as the justice of the peace may direct, and filed by him or her, without delay, in the office of the clerk of the district court of the county.

[9:107:1909; RL 7550; NCL 11433] (NRS A 1979, 1370)



NRS 259.130 - Warrant to issue for accused.

If the jury finds that the dead person was killed by another person under circumstances not excusable or justifiable in law, and that the person who committed the act is not in custody, the justice of the peace shall issue a warrant signed by him or her, with his or her name of office, for the arrest of the accused.

[10:107:1909; RL 7551; NCL 11434] (NRS A 1979, 1370)



NRS 259.140 - Service and return of warrant.

The warrant of the justice of the peace may be served in any county of the State, and the officer serving such a warrant may return it before a magistrate of the county in which it is issued. The officer receiving such a warrant has the same power under the warrant as the officer would have by virtue of a warrant from any court or magistrate of this state.

[11:107:1909; RL 7552; NCL 11435] (NRS A 1979, 1370)



NRS 259.150 - Inventory of money and property of decedent; delivery to county treasurer; signs prohibiting entrance to residence of decedent; penalty for disregard of prohibition.

1. The coroner shall inventory, in the presence of at least one other person, any money or property which may have been found on or about the deceased, unless taken from his or her possession by legal authority, and shall deliver without delay a signed copy of the inventory and the money or property to the treasurer of the county. If the coroner fails to pay or deliver such money or property to the county treasurer, the county treasurer may recover it by an action at law.

2. The coroner shall affix appropriate seals, signs or other devices prohibiting entrance to the residence of a deceased person who had lived alone under circumstances indicating that no other person can reasonably be expected to provide immediate security for the deceased s property. Any person, except the coroner, the coroner s deputy, a law enforcement officer or the executor or administrator of the deceased s estate, who removes such a coroner s seal, sign or other device or who enters upon any property bearing such a seal, sign or other device is guilty of a misdemeanor.

[12:107:1909; RL 7553; NCL 11436] (NRS A 1977, 910; 1979, 14)



NRS 259.160 - Duties of county treasurer pertaining to money and property of decedent.

1. Upon payment of money into the county treasurer s office in such case, he or she shall place it to the credit of the county. Upon the delivery of property, he or she shall:

(a) Deliver such property to the public administrator for disposition according to law; or

(b) Give written notice to the public administrator of his or her intention to sell such property at public sale.

2. If within 10 days after the giving of notice pursuant to paragraph (b) of subsection 1, the public administrator claims the property for disposition, the county treasurer shall deliver it to him or her.

3. If the public administrator does not claim the property as provided in subsection 1, the county treasurer may, after giving notice by posting at the courthouse for at least 10 days, sell the property at public sale and place the proceeds to the credit of the county.

[13:107:1909; RL 7554; NCL 11437] (NRS A 1969, 664)



NRS 259.170 - Payment to representatives of decedent.

If the money or the proceeds from the sale of property are demanded within 6 years, the county treasurer shall pay the same to the person legally authorized to receive it, but the same may be paid at any subsequent time to the representatives of the deceased upon an order from the tribunal invested with the power to allow claims against the county.

[14:107:1909; A 1911, 59; RL 7555; NCL 11438] (NRS A 1969, 664)



NRS 259.180 - Burial of decedent; payment of expenses.

After the inquest, if no one takes charge of the body, the coroner shall cause it to be decently buried. The expenses of the burial must be paid from the money deposited with the county treasurer or the estate of the deceased, as the case may be. If the deceased has no money or estate, or the money or estate of the deceased is insufficient to bear the entire cost of burial, the county in which the deceased is buried shall bear the cost of the burial in excess of any money or estate available.

[16:107:1909; RL 7557; NCL 11440] (NRS A 1969, 664; 1979, 14)



NRS 259.200 - Fee of justice of the peace for holding inquest.

1. A justice of the peace is entitled, for each day necessarily employed in holding an inquest, to a fee of $23.

2. This fee must be paid out of the county treasury as other demands against the county are paid.

[17:107:1909; A 1933, 259; 1949, 152; 1953, 127] (NRS A 1979, 1370; 1993, 1353; 2001, 3213)






Chapter 260 - County Public Defenders

NRS 260.010 - Creation of office by ordinance; restrictions on creation; appointment; term of office.

1. In counties whose population is 100,000 or more, the boards of county commissioners shall create by ordinance the office of public defender.

2. Except as otherwise provided by subsection 4, in counties whose population is less than 100,000, boards of county commissioners may in their respective counties create by ordinance, at the beginning of a fiscal year, the office of public defender.

3. Except as otherwise provided in subsection 4, if a board of county commissioners intends to create the office of county public defender, the board shall notify the State Public Defender in writing on or before March 1 of any odd-numbered year and the office may not be created before July 1 of the same year in which the notice was given.

4. If the county contribution approved by the Legislature exceeds the estimate provided to the county on December 1 by more than 10 percent for either year of the biennium, the board of county commissioners may create the office of county public defender on July 1 of the next even-numbered year if the board notifies the State Public Defender on or before March 1 of the same year in which the office is to be created.

5. The office of public defender when created must be filled by appointment by the board of county commissioners.

6. The public defender serves at the pleasure of the board of county commissioners.

(Added to NRS by 1965, 597; A 1969, 1475, 1545; 1979, 525; 1989, 1646; 1991, 994; 1995, 499)



NRS 260.020 - Joint action to establish office.

A county may join with one or more other counties to establish one office of public defender to serve those counties.

(Added to NRS by 1965, 597)



NRS 260.030 - Qualifications; representation of indigent person charged with public offense.

1. The public defender shall be a qualified attorney licensed to practice in this state.

2. The public defender shall, when designated pursuant to NRS 171.188, represent, without charge, each indigent person who is under arrest and held for a public offense.

(Added to NRS by 1965, 597; A 1967, 1471; 1969, 479; 1973, 358)



NRS 260.040 - Compensation; deputies and employees; private practice of law limited; expenses; deputies in certain counties governed by merit personnel system.

1. The compensation of the public defender must be fixed by the board of county commissioners. The public defender of any two or more counties must be compensated and be permitted private civil practice of the law as determined by the boards of county commissioners of those counties, subject to the provisions of subsection 4 of this section and NRS 7.065.

2. The public defender may appoint as many deputies or assistant attorneys, clerks, investigators, stenographers and other employees as the public defender considers necessary to enable him or her to carry out his or her responsibilities, with the approval of the board of county commissioners. An assistant attorney must be a qualified attorney licensed to practice in this State and may be placed on a part-time or full-time basis. The appointment of a deputy, assistant attorney or other employee pursuant to this subsection must not be construed to confer upon that deputy, assistant attorney or other employee policymaking authority for the office of the public defender or the county or counties by which the deputy, assistant attorney or other employee is employed.

3. The compensation of persons appointed under subsection 2 must be fixed by the board of county commissioners of the county or counties so served.

4. The public defender and his or her deputies and assistant attorneys in a county whose population is less than 100,000 may engage in the private practice of law. Except as otherwise provided in this subsection, in any other county, the public defender and his or her deputies and assistant attorneys shall not engage in the private practice of law except as otherwise provided in NRS 7.065. An attorney appointed to defend a person for a limited duration with limited jurisdiction may engage in private practice which does not present a conflict with his or her appointment.

5. The board of county commissioners shall provide office space, furniture, equipment and supplies for the use of the public defender suitable for the conduct of the business of his or her office. However, the board of county commissioners may provide for an allowance in place of facilities. Each of those items is a charge against the county in which public defender services are rendered. If the public defender serves more than one county, expenses that are properly allocable to the business of more than one of those counties must be prorated among the counties concerned.

6. In a county whose population is 700,000 or more, deputies are governed by the merit personnel system of the county.

(Added to NRS by 1965, 597; A 1973, 678; 1979, 525; 1989, 203; 1993, 2260; 1999, 161; 2005, 684; 2011, 1129)



NRS 260.050 - Interview with and representation of indigent person.

1. The public defender may, before being designated as counsel for that person pursuant to NRS 171.188, interview an indigent person when he or she has been arrested and confined for a public offense or for questioning on suspicion of having committed a public offense.

2. The public defender shall, when designated pursuant to NRS 62D.030, 171.188 or 432B.420, and within the limits of available money, represent without charge each indigent person for whom he or she is appointed.

3. When representing an indigent person, the public defender shall:

(a) Counsel and defend the person at every stage of the proceedings, including revocation of probation or parole; and

(b) Prosecute, subject to the provisions of subsection 4 of NRS 180.060, any appeals or other remedies before or after conviction that he or she considers to be in the interests of justice.

(Added to NRS by 1965, 598; A 1967, 1471; 1969, 479; 1971, 1412; 1973, 358; 1975, 42; 1977, 339; 1985, 1400; 2003, 1130)



NRS 260.060 - Magistrate or district court may appoint and compensate other defense counsel.

For cause, the magistrate or district court may, on its own motion or upon motion of the public defender or the indigent person, appoint and compensate out of county funds an attorney other than, or in addition to, the public defender to represent such indigent person at any stage of the proceedings or on appeal in accordance with the laws of this state pertaining to the appointment of counsel to represent indigent criminal defendants.

(Added to NRS by 1965, 598; A 1969, 479)



NRS 260.065 - County may contract for services of State Public Defender.

Any county in which the office of public defender has been created may contract for the services of the State Public Defender in providing representation for indigent persons when the court, for cause, disqualifies the county public defender or when the county public defender is otherwise unable to provide representation.

(Added to NRS by 1977, 338)



NRS 260.070 - Annual reports.

The public defender shall make an annual report to the board of county commissioners covering all cases handled by his or her office during the preceding year.

(Added to NRS by 1965, 598)



NRS 260.075 - Reports to Legislative Commission.

Repealed. (See chapter 337, Statutes of Nevada 2013, at page 1634.)



NRS 260.080 - Construction of chapter.

Nothing in this chapter shall be construed to interfere in any way with the manner in which the several counties and district courts deal with indigent defendants, if the provisions of this chapter are not applicable.

(Added to NRS by 1965, 598)






Chapter 265 - Incorporation and Disincorporation of Cities and Towns

NRS 265.010 - Requirement of more than 1,000 inhabitants for incorporation.

No city or town in this state may be organized into an incorporated city unless there were more than 1,000 inhabitants residing within the limits of the city or town as determined by the last federal decennial census or the population certified by the governor pursuant to NRS 360.285, whichever is most recent, preceding the application for incorporation.

[1:32:1919; A 1945, 48; 1943 NCL 1213] (NRS A 1987, 1699; 2001, 2702)



NRS 265.030 - Disincorporation to follow general election.

If the whole number of electors, residing within the limits of any incorporated city who cast ballots at any general election, is less than 150, that city is disincorporated from and after the 1st Monday in March next succeeding that general election.

[3:32:1919; A 1945, 48; 1943 NCL 1215] (NRS A 1987, 1700)



NRS 265.040 - Disincorporation to be automatic.

The disincorporations mentioned in NRS 265.010 to 265.100, inclusive, shall operate without further act or enactment from any source whatsoever.

[4:32:1919; 1919 RL p. 2661; NCL 1216]



NRS 265.050 - Duties of county commissioners on disincorporation; establishment of special district.

1. Whenever any city or town shall become disincorporated by the force of NRS 265.010 to 265.100, inclusive, the board of county commissioners of the county wherein such city or town is situated shall:

(a) Immediately establish a special district identical in boundaries and territory with the disincorporated city or town.

(b) Proceed to wind up the affairs of the late corporation.

(c) Dispose of its property.

(d) Make provision for the payment of all indebtedness thereof and for the performance of its contracts and obligations.

(e) Levy such taxes from time to time against the property within such special district as may be requisite therefor.

2. Such taxes shall be collected by the county treasurer like other taxes and paid out under the orders of the board of county commissioners, and any surplus shall be paid into the school fund for the school district where the same is levied and all property remaining shall revert to such school district, which is hereby empowered to enforce all claims and to have the use of all property so vesting.

3. If there shall be any debt or outstanding bonds of any disincorporated city or town the board of county commissioners shall provide for the payment of the principal and interest of the same substantially in the time, manner and form provided by law or ordinance touching the same at the time of disincorporation, substituting the district established in lieu of the city or town disincorporated.

[5:32:1919; 1919 RL p. 2661; NCL 1217]



NRS 265.060 - Disposition of records; justice of peace to complete all unfinished business of court.

All books, documents, records, papers and corporate seal of any disincorporated city or town shall be deposited with the county clerk of the county wherein such city or town may be and all court records shall be deposited with the nearest justice of the peace of such county, who shall execute and complete all unfinished business.

[6:32:1919; 1919 RL p. 2662; NCL 1218]



NRS 265.070 - Expenses of disincorporation; salaries of officers whose offices are abolished.

All expenses arising out of disincorporation under the force of NRS 265.010 to 265.100, inclusive, shall be chargeable against the special district to be established and shall be paid as other indebtedness of such district is paid. Officials and officers whose offices are abolished shall have a claim for 1 month s salary or compensation dating from the date of disincorporation.

[7:32:1919; 1919 RL p. 2662; NCL 1219]



NRS 265.080 - Disincorporated cities lose all corporate existence.

After March 10, 1919, all cities and towns disincorporated by the force of NRS 265.010 to 265.100, inclusive, shall lose all corporate existence, and any of their pretended corporate acts and the acts of any of their pretended corporate officers or agents shall be of no effect and null and void.

[8:32:1919; 1919 RL p. 2662; NCL 1220]



NRS 265.090 - City s governing board may file declaration of incorporation; duties of Attorney General.

1. It is lawful for any governing board of any incorporated city in this state to cause to be filed in the Office of the Secretary of State and in the Office of the Attorney General its declaration that the city is and remains incorporated according to law. If such declaration is not substantially true the Attorney General shall immediately proceed according to law to establish or disprove the right of the city to act as an incorporated city.

2. The Attorney General shall consult the official records from time to time and advise the Secretary of State, in writing, declaring the date when any incorporated city becomes disincorporated by the force of NRS 265.010 to 265.100, inclusive, and the Secretary of State shall keep such advices in writing on file and of record in his or her office.

3. This section does not provide any condition affecting the taking effect of NRS 265.010 to 265.100, inclusive, or in any manner postponing the effect of those sections.

[9:32:1919; 1919 RL p. 2662; NCL 1221] (NRS A 1987, 1700)



NRS 265.100 - Provisions mandatory.

NRS 265.010 to 265.100, inclusive, are mandatory except where the contrary clearly appears.

[10:32:1919; 1919 RL p. 2662; NCL 1222]



NRS 265.110 - County commissioners may disincorporate city upon petition of majority of resident voters; conditions.

The board of county commissioners of each county shall have the power to disincorporate any city or town which may have been incorporated under the laws of this State or the Territory of Nevada upon the petition of a majority of the legal voters residing within the corporate limits of such city or town; but no corporation shall be dissolved by virtue of NRS 265.110 to 265.180, inclusive:

1. Unless it shall appear to the satisfaction of the board of county commissioners that notice has been given of the intended application for such dissolution of the corporation, by advertisement in a newspaper published in the city or town praying to be disincorporated, and in case no such newspaper be published in the city or town, then by written notice, posted in 3 of the most public places in such city or town, for at least 30 days prior to such application.

2. Until all the liabilities of such city or town have been paid or secured to the satisfaction of the board of county commissioners.

[1:30:1865; A 1866, 95; B 3912; BH 2079; C 2229; RL 967; NCL 1223]



NRS 265.120 - Dissolution not to invalidate or affect rights, penalties or contracts.

No dissolution of any corporation under NRS 265.110 to 265.180, inclusive, shall invalidate or affect any right, penalty or forfeiture accruing to such corporation, or invalidate or affect any contract entered into or imposed upon such corporation.

[2:30:1865; B 3913; BH 2080; C 2230; RL 968; NCL 1224]



NRS 265.130 - Appointment of trustees by county commissioners.

Whenever the board of county commissioners shall dissolve any corporation, the board may appoint three competent persons to act as trustees for the corporation so dissolved.

[3:30:1865; B 3914; BH 2081; C 2231; RL 969; NCL 1225]



NRS 265.140 - Trustees: Oath and bond.

The trustees, before entering upon the discharge of their duties, shall:

1. Take and subscribe an oath before some judge or justice of the peace, that they will faithfully discharge the duties of their office.

2. Give bond, with sufficient sureties, to be approved by the board of county commissioners, to the use of such disincorporated city or town, conditioned for the faithful discharge of the duties of their office.

[4:30:1865; B 3915; BH 2082; C 2232; RL 970; NCL 1226]



NRS 265.150 - Trustees: Duties.

The trustees shall:

1. Prosecute to final judgment and defend all suits instituted by or against the corporation.

2. Collect all money due the same.

3. Liquidate all lawful demands against the same, and for that purpose shall sell and convey any property belonging to such corporation, or so much thereof as may be necessary.

4. Generally, do all acts required to bring to a speedy close all of the affairs of the corporation.

5. Make a report of their proceedings to the board of county commissioners at each session of the board.

[5:30:1865; B 3916; BH 2083; C 2233; RL 971; NCL 1227]



NRS 265.160 - Trustees: Payment of money; final settlement; compensation.

1. The trustees shall pay over to the board of county commissioners, and the commissioners shall pay the same to the county treasurer, from time to time, such moneys as may come into their hands.

2. When they shall have closed the affairs of the corporation, the trustees shall make a final settlement thereof to the board and deliver up all the books, records, papers, deeds and all other effects belonging to the dissolved corporation.

3. The trustees shall receive for their services such compensation as the board shall deem reasonable.

[6:30:1865; B 3917; BH 2084; C 2234; RL 972; NCL 1228]



NRS 265.170 - Annual revenues to be disposed of for benefit of city or town.

If any city or town, disincorporated as provided in NRS 265.110 to 265.180, inclusive, have annual revenue accruing thereto, the same shall be paid to the board of county commissioners by persons owing the same, and all moneys thus paid, as well as all moneys paid to the trustees, shall be held and disposed of by the board for the benefit of such city or town, and may be applied by the board to any specific object upon the petition of a majority of the taxable inhabitants of the city or town; provided always, that all of the just and lawful debts, dues and demands against the corporation shall have been first paid.

[7:30:1865; B 3918; BH 2085; C 2235; RL 973; NCL 1229]



NRS 265.180 - Limitation on use of money by county commissioners.

All moneys arising from the collection of taxes, fines, penalties and forfeitures shall be appropriated by the board of county commissioners toward the carrying out of those objects which, by NRS 265.110 to 265.180, inclusive, are placed under its control and jurisdiction, and none others.

[8:30:1865; B 3919; BH 2086; C 2236; RL 974; NCL 1230]






Chapter 266 - General Law for Incorporation of Cities and Towns

NRS 266.005 - Inapplicability to certain cities.

Except as otherwise provided in a city s charter, the provisions of this chapter shall not be applicable to incorporated cities in the State of Nevada organized and existing under the provisions of any special legislative act or special charter enacted or granted pursuant to the provisions of Section 1 of Article VIII of the Constitution of the State of Nevada.

(Added to NRS by 1957, 253; A 1989, 967)



NRS 266.007 - Special election may be held upon determination by city council that emergency exists.

1. For the purposes of NRS 266.290 and 266.386, a special election may be held only if the city council determines, by a unanimous vote, that an emergency exists.

2. The determination made by the city council is conclusive unless it is shown that the city council acted with fraud or a gross abuse of discretion. An action to challenge the determination made by the city council must be commenced within 15 days after the city council s determination is final.

3. As used in this section, emergency means any unexpected occurrence or combination of occurrences which requires immediate action by the city council to prevent or mitigate a substantial financial loss to the city or to enable the city council to provide an essential service to the residents of the city.

(Added to NRS by 1993, 1039)



NRS 266.010 - Home rule granted; limitations.

Subject to the right of the Legislature to create or alter the form of municipal organization by special act or charter, the right of home rule and self-government is hereby granted to the people of any city incorporated under the provisions of this chapter.

[1:125:1907; RL 767; NCL 1100] (NRS A 1965, 408; 1987, 1706)



NRS 266.015 - Municipal government vested in mayor and city council.

The municipal government of all incorporated cities under this chapter is hereby vested in a mayor and a city council.

[Part 15:125:1907; RL 781; NCL 1114]



NRS 266.016 - Definitions.

As used in NRS 266.016 to 266.0445, inclusive, unless the context otherwise requires:

1. Qualified elector means a person who is registered to vote in this State and is a resident of the area to be included in the proposed city, as shown by the last official registration lists.

2. A petition is sufficient if the county clerk:

(a) Verifies the signatures and addresses of the signers of the petition with the voting list maintained by the county registrar of voters;

(b) Certifies that the number of valid signatures represents the percentage of the total number of qualified electors in the area proposed to be incorporated that is required; and

(c) Determines that the petition for incorporation includes the information required pursuant to NRS 266.019.

3. Urban in character means an area that is used intensively for residential, commercial, industrial, institutional, urban recreational or governmental purposes, or as conservation park lands, and that is susceptible to services offered by a city.

4. A lot or parcel is used for residential purposes if it is 5 acres or less in area and improved with a habitable dwelling unit of a permanent nature.

(Added to NRS by 1987, 1700; A 1989, 234)



NRS 266.017 - Area suitable for incorporation.

The area to be included in a city proposed to be incorporated pursuant to NRS 266.016 to 266.0445, inclusive, must:

1. Be currently used or suitable for residential, commercial, industrial or governmental purposes.

2. Be contiguous and urban in character, and include all contiguous area used for residential purposes.

3. In a county whose population is 100,000 or more, have an average population density which is:

(a) Not less than four persons per acre if the proposed city is within 7 miles of the county seat; or

(b) At least equal to the density of any city that is within 7 miles of the proposed boundaries, if the proposed city is not within 7 miles of the county seat.

If the area proposed to be included in the city is more than 7 miles away from the county seat and more than 7 miles away from any existing city, there is no requirement concerning density of population.

4. Not include any portion of a parcel of privately owned real property that has not been subdivided and is 100 acres or more in area without the written consent of the owner.

5. Not include any area within the boundaries of an existing incorporated city.

6. If the area of a city proposed to be incorporated is located in a county whose population is 100,000 or more and includes the area of any unincorporated town, include the entire area of the unincorporated town.

(Added to NRS by 1987, 1700; A 1989, 235; 1999, 880)



NRS 266.018 - Notice to incorporate: Filing; contents.

1. If a committee of five qualified electors wishes to organize an incorporated city, it may file a notice to incorporate with the county clerk of the county in which the city proposed to be incorporated is located.

2. The notice to incorporate must include:

(a) A copy of the petition for incorporation which will be circulated; and

(b) An affidavit signed by each member of the committee.

3. The affidavit must include:

(a) A statement that the committee will be responsible for circulating and filing the petition with the county clerk;

(b) The names and addresses of the members of the committee; and

(c) The address to which written notices relating to the incorporation must be sent.

(Added to NRS by 1987, 1700)



NRS 266.019 - Petition for incorporation: Contents; form.

1. The petition for incorporation must include the following information concerning the area proposed to be incorporated:

(a) A description of the area prepared by a professional land surveyor licensed pursuant to chapter 625 of NRS, which need not be made from a current survey nor contain courses and distances measured from fixed points, but may be based upon assessor s parcel maps, existing boundaries of subdivision or parcel maps, visible ground features, extensions of the visible ground features, or by any boundary that coincides with the official boundary of the state, a county, a city, a township, a section or any combination thereof.

(b) The proposed name of the city.

(c) The total acreage of the area.

(d) The number of persons who reside in the area.

(e) The number of owners of record of real property within the area.

(f) A statement that the area meets the requirements of NRS 266.017.

(g) A statement of the committee s plans for providing police and fire protection, maintaining the streets, providing water and sewer services, collecting the garbage and providing administrative services in the proposed city, with an estimate of the costs and sources of revenue.

(h) A map or plat of the area which is prepared from the description required by paragraph (a) and that shows the existing dedicated streets, sewer interceptors and outfalls and their proposed extensions.

2. The petition must be substantially in the following form:

PETITION FOR INCORPORATION

To the Board of County Commissioners of ................ County, Nevada:

We, the undersigned qualified electors of the State of Nevada respectfully petition the board of county commissioners to submit a proposal to incorporate as a city certain unincorporated contiguous area located within ................ County namely, ......................... (describe area to be incorporated), to the qualified electors who reside within the area to be incorporated, for their approval or disapproval at a special election to be held for that purpose.

Each signer of this petition states:

1. I have personally signed this petition as a qualified elector of this state; and

2. I have correctly stated on this petition my residence, mailing address and the date of my signature.

(Added to NRS by 1987, 1701; A 1989, 235; 1997, 1062)



NRS 266.021 - Petition for incorporation: Information; affidavits.

1. The petition may consist of more than one document. Each document must:

(a) Be uniform in size and form;

(b) Have affixed to it when filed, an affidavit signed by the person who circulated the petition which attests that:

(1) He or she personally circulated the document;

(2) Each signature contained in the document was signed in his or her presence and is genuine to the best of his or her knowledge and belief; and

(3) Each signer had an opportunity before signing to examine the document and the information which is required to be attached to the document pursuant to subsection 1 of NRS 266.019.

2. Each document of the petition must have affixed to it the information described in subsection 1 of NRS 266.019.

(Added to NRS by 1987, 1701)



NRS 266.022 - Petition for incorporation: Invalidation of signatures; number of signatures; filing.

1. The county clerk shall invalidate the signature of any qualified elector if the signature is not signed in ink and dated or if the signature is executed before the notice to incorporate and the petition for incorporation are filed with the county clerk pursuant to NRS 266.018. The county clerk shall not invalidate a signature because it does not correspond exactly to the signature on the registrar of voters register if the county clerk is able to determine the identity of the signer from the signature on the petition.

2. A petition for incorporation must contain a number of signatures equal to at least one-third of the qualified electors within the boundaries of the city proposed to be incorporated.

3. The petition containing the required number of signatures must be filed with the county clerk within 90 days after the notice to incorporate is filed pursuant to NRS 266.018.

(Added to NRS by 1987, 1701)



NRS 266.023 - Verification of signatures; request to remove name from petition.

1. Within 30 days after the petition is filed pursuant to NRS 266.022, the county clerk shall verify the signatures and issue a certificate as to the sufficiency of the petition and send a copy of the certificate by registered or certified mail to the committee. If the petition is insufficient, the county clerk shall include in the certificate the reasons for the insufficiency of the petition.

2. A person who signs the petition may request that his or her name be removed from the petition by submitting to the county clerk a written request therefor under penalty of perjury not later than 15 days after the petition for incorporation is filed pursuant to NRS 266.022.

(Added to NRS by 1987, 1702)



NRS 266.024 - Amendment of petition; verification of additional signatures.

1. A petition which lacks the required number of signatures may be amended once if the committee files a notice to amend with the county clerk within 2 days after it receives written notice from the county clerk pursuant to NRS 266.023. The committee must file with the county clerk an amended petition containing the additional required signatures within 8 days after it files a notice to amend. An amended petition must comply with the requirements of the petition as originally filed.

2. Within 10 days after the amended petition is filed, the county clerk shall verify the signatures and send a copy of the certificate by registered or certified mail to the committee.

(Added to NRS by 1987, 1702)



NRS 266.026 - Determination of sufficiency of petition; review by board of county commissioners.

1. The county clerk shall promptly file with the board of county commissioners the certificate for:

(a) A petition or amended petition which the county clerk determines is sufficient; and

(b) A petition or amended petition which the county clerk determines is insufficient if a notice to amend or a notice to review is not timely filed by the committee.

The sufficiency of the petition as certified by the county clerk shall be deemed a final determination of the board.

2. The committee may, within 2 days after it receives written notice from the county clerk that the petition or amended petition is insufficient, file a notice to review with the board of county commissioners. The board shall determine the sufficiency of the petition within 30 days after it receives the notice to review. The decision of the board is a final determination for the purposes of judicial review.

(Added to NRS by 1987, 1702)



NRS 266.0261 - Request for report from Committee on Local Government Finance; submission of copies of petition to planning agencies, local governments and Department of Taxation.

Upon receipt of a petition that has been certified as sufficient by the county clerk, the board of county commissioners shall:

1. Within 30 days request a report on the advisability of incorporation and the feasibility of the proposed city, including, but not limited to, the factors set forth in NRS 266.0285 and a determination of whether the requirements set forth in NRS 266.017 have been satisfied, from the Committee on Local Government Finance. The report must be in writing and be delivered to the board of county commissioners not later than 90 days after the report is requested, unless the Committee determines the requirements set forth in NRS 266.017 have not been satisfied. Upon receipt of the report, the board shall supply a copy of the report upon request to any person for the cost of reproduction.

2. Within 30 days transmit a copy of the petition to the Executive Director of the Department of Taxation.

3. Transmit a copy of the petition to any state, county or regional planning commission or agency that exercises planning authority over any part of the area proposed to be incorporated and to every other local government within the county.

(Added to NRS by 1989, 231; A 1995, 146)



NRS 266.0262 - Review of petition by planning agencies and local governments.

A commission, agency or district that receives a petition pursuant to subsection 3 of NRS 266.0261 may:

1. Review the petition for the proposed incorporation considering:

(a) The operating charter or enabling laws of the commission, agency or district;

(b) The factors set forth in NRS 266.0285; and

(c) Any other information in its possession.

2. Report its recommendations regarding the proposed incorporation to the board of county commissioners in writing, not later than 60 days after it receives the petition.

(Added to NRS by 1989, 232)



NRS 266.0263 - Estimated fiscal effect of incorporation: Statement by Department of Taxation; review of statement by Committee on Local Government Finance.

1. The Department of Taxation shall prepare a concise statement concerning the estimated fiscal effect of the incorporation on the residents of the proposed city, including an estimated tax rate and an example of that tax rate applied for 1 year to a median-priced home in the area of the proposed city compared to an example of the present tax rate in the area applied for the same period to the same home.

2. Within 30 days after receipt of the petition from the board of county commissioners, the Department of Taxation shall file with the Committee on Local Government Finance a statement of estimated fiscal effect prepared pursuant to subsection 1, and any explanatory material and calculations.

3. The Committee on Local Government Finance shall:

(a) Approve or revise and approve the statement of estimated fiscal effect at a public meeting; and

(b) Transmit the statement to the county clerk within 30 days after receipt of the statement from the Department of Taxation.

4. The statement of estimated fiscal effect prepared by the Department of Taxation must not affect any subsequent calculations made by the Department if the city is incorporated.

(Added to NRS by 1989, 232; A 1995, 146)



NRS 266.0264 - Determination by Committee on Local Government Finance that proposed area is unsuitable for incorporation.

1. If the Committee on Local Government Finance determines that a petition for incorporation does not satisfy the requirements set forth in NRS 266.017, it shall notify the board of county commissioners in writing.

2. After a determination by the Committee on Local Government Finance that a petition does not satisfy the requirements of NRS 266.017, no further action on the petition for incorporation may be taken unless the determination is reversed by a district court pursuant to NRS 266.0265.

(Added to NRS by 1989, 232; A 1995, 147)



NRS 266.0265 - Judicial review of determination that proposed area is unsuitable for incorporation.

A qualified elector or any other person who has an ownership interest in real property within the area proposed to be incorporated, and who is aggrieved by the determination of the Committee on Local Government Finance pursuant to NRS 266.0264 may appeal the determination to the district court within 30 days after the Committee notifies the board of county commissioners of the determination. The district court shall limit its review to the issues contained within the record of the public hearing and in the determination. The district court may allow the record to be supplemented by additional evidence concerning those issues. The determination of the Committee on Local Government Finance may be reversed only upon a showing that the determination is in violation of constitutional or statutory provisions, is arbitrary or capricious or involves an abuse of discretion. If the determination of the Committee on Local Government Finance is reversed, the Committee shall complete its report pursuant to NRS 266.0261 and the procedure for incorporation must be continued as if the Committee on Local Government Finance had not made its determination.

(Added to NRS by 1989, 234; A 1995, 147)



NRS 266.027 - Public hearing on petition and report of Committee on Local Government Finance.

1. The board of county commissioners shall, within 14 days after it receives the report requested pursuant to NRS 266.0261, designate a date, time and place for a public hearing on the petition and the report.

2. The date of the public hearing must not be earlier than 14 days nor later than 30 days after the date on which the date, time and place of the public hearing was designated.

3. The board of county commissioners shall cause notice of the public hearing, including a copy of the petition without signatures, to be published in a newspaper of general circulation within the county at least 7 days before the hearing is held. The board shall provide notice of the date, time and place set for the public hearing at least 7 days before the hearing is held to the governing body of each city or town within the county.

(Added to NRS by 1987, 1702; A 1989, 236)



NRS 266.028 - Record of public hearing; testimony at hearing; additional hearings.

1. The board of county commissioners shall keep a record of the hearing and include as part of the record the report requested pursuant to NRS 266.0261 and any report submitted by a commission, agency or district pursuant to NRS 266.0262.

2. The board of county commissioners shall allow any interested person to present oral or written testimony at the hearing. The board may invite representatives from state and local governments to present testimony.

3. The board may hold additional hearings but all hearings on the petition must be completed within 30 days after the initial hearing is held.

(Added to NRS by 1987, 1703; A 1989, 237)



NRS 266.0285 - Factors for consideration in determining advisability of incorporation and feasibility of proposed city.

1. To determine the advisability of incorporation and the feasibility of the proposed city, the board of county commissioners shall consider the following factors with regard to the area proposed to be incorporated:

(a) Its population and, if the area is located in a county whose population is 100,000 or more, the density of population;

(b) The land area, land uses, topography, natural boundaries and drainage basin;

(c) The extent to which the area is devoted to agriculture, mineral production or other uses that may not require significant improvements to the property;

(d) The extent of commercial and industrial development;

(e) The extent and age of residential development;

(f) The comparative size and assessed value of subdivided land and unsubdivided land;

(g) Current and potential issues concerning transportation;

(h) Past expansion of population and construction;

(i) The likelihood of significant growth in the area and in adjacent incorporated and unincorporated areas during the next 10 years;

(j) The present cost, method and adequacy of regulatory controls and governmental service, including, but not limited to, water and sewer service, fire rating and protection, police protection, improvement and maintenance of streets, administrative services and recreational facilities in the area and the future need for such services and controls;

(k) The present and projected revenues for the county and the proposed city;

(l) The probable effect of incorporation on revenues and services in the county and local governments in adjacent areas;

(m) The probable effect of the proposed incorporation and of any alternatives to incorporation on the social, economic and governmental structure of the affected county and adjacent areas;

(n) The probable effect of the proposed incorporation and of any alternatives to incorporation on the availability and requirement of water and other natural resources; and

(o) Any determination by a governmental agency that the area is suitable for residential, commercial or industrial development, or that the area will be opened to private acquisition.

2. If the area proposed to be incorporated is within 5 miles of an existing city, in addition to the factors listed in subsection 1, the board of county commissioners shall consider:

(a) The size and population of the existing city;

(b) Growth in population and commercial and industrial development in the existing city during the past 10 years;

(c) Any extension of the boundaries of the existing city during the past 10 years;

(d) The probability of growth of the existing city toward the area proposed to be incorporated in the next 10 years, considering natural barriers and other factors that might influence such growth; and

(e) The willingness of the existing city to annex the area proposed for incorporation and to provide services to the area.

3. The board of county commissioners shall also consider:

(a) The recommendations of any commission, agency, district or member of the public who submits a written report;

(b) Testimony from any person who testifies at a hearing; and

(c) Existing petitions for annexation of any part of the area.

(Added to NRS by 1989, 233; A 1999, 881)



NRS 266.029 - Opinion of board of county commissioners on advisability of incorporation and feasibility of proposed city; election required.

1. Upon conclusion of the final hearing, the board of county commissioners may take the matter under consideration and shall, within 30 days after the conclusion of the hearing, issue an opinion, in writing, concerning the advisability of the incorporation and the feasibility of the proposed city.

2. The board shall designate a date on which the election will be held. The date of the election must not be earlier than 60 days nor later than 120 days after the board issues its opinion.

3. The board shall cause notice of the election to be published in a newspaper of general circulation within the county at least once each week for 3 consecutive weeks. The final publication of notice must be published before the day of the election.

4. The notice must include a copy of the petition, a description of the area proposed to be incorporated, the statement of the estimated fiscal effect of the proposed incorporation prepared pursuant to NRS 266.0263, the location of the polling places and the date and time of the election.

(Added to NRS by 1987, 1703; A 1989, 237)



NRS 266.031 - Withdrawal of petition.

A petition for incorporation may be withdrawn at any time before the 30th day preceding the day of the election held pursuant to NRS 266.029 if a notice of withdrawal signed by at least four members of the committee is filed with the county clerk. Upon filing the notice of withdrawal, no further action may be taken on the petition for incorporation.

(Added to NRS by 1987, 1703)



NRS 266.032 - Form and contents of ballot.

The ballots used for the election held pursuant to NRS 266.029 must:

1. Be in substantially the following form:

Shall the area described as .........................(describe area) be incorporated as the City of ................. (name of city)?

Yes ....................

No .....................

The voter shall mark the ballot by placing a cross (x) next to the word yes or no.

2. Contain the statement of the estimated fiscal effect of the proposed incorporation prepared pursuant to NRS 266.0263.

3. Contain a copy of the map or plat that was submitted with the petition pursuant to NRS 266.019 and depicts the existing streets, sewer interceptors and outfalls and their proposed extensions.

(Added to NRS by 1987, 1703; A 1989, 237)



NRS 266.0325 - Sample ballot: Mailing; form and contents; notice concerning availability of ballots in large type.

1. At least 10 days before an election held pursuant to NRS 266.029, the county clerk or registrar of voters shall cause to be mailed to each qualified elector a sample ballot for the elector s precinct with a notice informing the elector of the location of the polling place for that precinct.

2. The sample ballot must:

(a) Be in the form required by NRS 266.032.

(b) Include the information required by NRS 266.032.

(c) Except as otherwise provided in subsection 3, be printed in at least 12-point type.

(d) Describe the area proposed to be incorporated by assessor s parcel maps, existing boundaries of subdivision or parcel maps, identifying visible ground features, extensions of the visible ground features, or by any boundary that coincides with the official boundary of the State, a county, a city, a township, a section or any combination thereof.

(e) Contain a copy of the map or plat that was submitted with the petition pursuant to NRS 266.019 and depicts the existing dedicated streets, sewer interceptors and outfalls and their proposed extensions.

(f) Include on the front page, in a separate box created by bold lines, a notice printed in at least 20-point bold type that states:

NOTICE: TO RECEIVE A SAMPLE BALLOT IN

LARGE TYPE, CALL (Insert appropriate telephone number)

3. A portion of a sample ballot that contains a facsimile of the display area of a voting device may include material in less than 12-point type to the extent necessary to make the facsimile fit on the pages of the sample ballot.

4. The sample ballot mailed to a person who requests a sample ballot in large type by exercising the option provided pursuant to NRS 293.508, or in any other manner, must be printed in at least 14-point type, or larger when practicable.

5. If a person requests a sample ballot in large type, the county clerk shall ensure that all future sample ballots mailed to that person from the county are in large type.

(Added to NRS by 1989, 234; A 2001, 2003)



NRS 266.033 - Canvass of votes; notice of results.

1. The board of county commissioners shall canvass the votes in the same manner as votes are canvassed in a general election. Upon the completion of the canvass, the board shall immediately notify the county clerk of the result.

2. The county clerk shall immediately, upon receiving notice of the canvass from the board of county commissioners, cause to be published a notice of the results of the election in a newspaper of general circulation in the county. If the incorporation is approved by the voters, the notice must include the population category of the incorporated city, as described in NRS 266.055. The county clerk shall file a copy of the notice with the Secretary of State.

(Added to NRS by 1987, 1703; A 2001, 624)



NRS 266.0335 - Preparation of legal description of incorporated city.

Upon approval of the incorporation by the voters, the board of county commissioners shall authorize a professional land surveyor licensed pursuant to chapter 625 of NRS to prepare a legal description of the area of the incorporated city by metes and bounds and courses and distances. The cost of the survey is a charge against the incorporated city.

(Added to NRS by 1989, 234; A 1997, 1063)



NRS 266.034 - Liability for costs of incorporation.

1. The costs incurred by the board of county commissioners in carrying out the provisions relating to the incorporation, including the costs incurred in certifying the petition, publishing the notices, requesting the report pursuant to NRS 266.0261, conducting the public hearing and election, including the cost of mailing the sample ballots, and any appeal pursuant to NRS 266.0265 are a charge against the county if the proposed incorporation is not submitted to the voters or the incorporation is disapproved by the voters, and a charge against the incorporated city if the incorporation is approved by the voters.

2. The costs incurred by the incorporators in carrying out the provisions relating to the incorporation, including the costs incurred in preparation of the petition for incorporation, preparation of the descriptions and map of the area proposed to be incorporated and circulation of the petition are chargeable to the incorporated city if the incorporation is approved by the voters.

(Added to NRS by 1987, 1704; A 1989, 238)



NRS 266.036 - Election of officers of city; notice.

1. Upon approval of the incorporation by the voters, the board of county commissioners shall designate a date on which an election to elect the officers of the incorporated city will be held. The election must be held not less than 60 days nor more than 120 days after the election conducted pursuant to NRS 266.029.

2. The county clerk shall publish or cause to be published notice of the election in a newspaper of general circulation in the incorporated city. The notice must be published once each week for 3 consecutive weeks. If no newspaper of general circulation is published in the city, the county clerk shall post the notice in at least five public places in the city.

(Added to NRS by 1987, 1704)



NRS 266.037 - Limitations on circulation of petition for incorporation.

A petition for incorporation must not be circulated for signatures or considered by the board of county commissioners for 1 year after the date on which:

1. A final determination of its insufficiency is made;

2. An election is held in which the proposed incorporation of the area is rejected by the voters;

3. A notice of withdrawal of a petition is filed with the county clerk pursuant to NRS 266.031; or

4. A final disposition is made on a petition for incorporation which was previously filed with the county clerk if that petition included any area which is also included in the petition proposed to be circulated.

(Added to NRS by 1987, 1704)



NRS 266.038 - Candidate for elective office of newly created city.

A person who wishes to become a candidate for an elective office of a newly created city must:

1. Reside within the boundaries of the newly created city; and

2. File a declaration of candidacy with the county clerk not less than 30 days nor more than 90 days before the date of the election.

(Added to NRS by 1987, 1704; A 1997, 3474)



NRS 266.039 - Articles of incorporation.

1. The mayor of the city shall file three copies of the articles of incorporation of the city with the Secretary of State.

2. The articles of incorporation must be signed and verified by the mayor and include the name of the city, a description of its location and its population category, as described in NRS 266.055.

3. The Secretary of State shall certify the articles of incorporation upon receipt and send one copy to the county clerk of the county in which the city is located and one copy to the mayor of the city. The Secretary of State shall retain a copy for his or her records and furnish a certified copy to any person who requests a copy upon payment of a reasonable fee as determined by the Secretary of State.

(Added to NRS by 1987, 1704; A 2001, 625)



NRS 266.041 - Powers of elected officers before incorporation becomes effective.

Before the incorporation of the city becomes effective, the elected officers of the city may:

1. Prepare and adopt a budget;

2. Adopt ordinances, including an ordinance fixing the salaries of the officers first elected or appointed for the city, including those officers who enact and sign the ordinance;

3. Levy a tax ad valorem on property within the area of the city, at the time and in the amount prescribed by law for cities, for the fiscal year beginning on the date the incorporation of the city becomes effective;

4. Negotiate an equitable apportionment of the fixed assets of the county pursuant to NRS 266.044;

5. Negotiate contracts for the employment of personnel;

6. Negotiate contracts to provide services for the city, including those services provided for by chapter 277 of NRS; and

7. Negotiate contracts for the purchase of equipment, materials and supplies.

(Added to NRS by 1987, 1705; A 2001, 701)



NRS 266.042 - Effective date of incorporation; presumption of incorporation.

1. The incorporation of a city becomes effective:

(a) If the election held pursuant to NRS 266.036 is held on or before the 1st Tuesday after the 1st Monday of November, on July 1 of the year next following the election; or

(b) If the election held pursuant to NRS 266.036 is held after the 1st Tuesday after the 1st Monday of November, 1 year after July 1 of the year next following the election.

2. A city which levies and collects a tax ad valorem on property for at least 2 years after its incorporation and whose existence as an incorporated city has not been challenged in the district court for the county in which the city is located, is conclusively presumed to be a lawfully existing incorporated city.

(Added to NRS by 1987, 1705)



NRS 266.043 - County entitled to receive taxes from city between notice of results of election and effective date of incorporation; special districts within city continue to exist.

1. During the period from the filing of the notice of the results of the election by the county clerk pursuant to NRS 266.033 until the date the incorporation of the city becomes effective, the county is entitled to receive the taxes and other revenue from the incorporated city and shall continue to provide services to the city.

2. Except as otherwise provided in NRS 318.492, all special districts, except fire protection districts, located within the boundaries of an incorporated city continue to exist within that city after the incorporation becomes effective.

(Added to NRS by 1987, 1705; A 1989, 520)



NRS 266.044 - Apportionment of county s fixed assets located within city.

1. The governing body of the incorporated city and the board of county commissioners of the county in which the incorporated city is located shall, before the date the incorporation becomes effective or within 90 days thereafter, equitably apportion those fixed assets of the county which are located within the boundaries of the incorporated city. The governing bodies shall consider the location, use and types of assets in determining an equitable apportionment between the county and the incorporated city.

2. Any real property and its appurtenances located within the incorporated city and not required for the efficient operation of the county s duties must first be applied toward the city s share of the assets of the county. Any real property which is required by the county for the efficient operation of its duties must not be transferred to the city.

3. If an agreement to apportion the assets of the county is not reached within 90 days after the incorporation of the city, the matter may be submitted to arbitration upon the motion of either party.

4. Any appeal of the arbitration award must be filed with the district court within 30 days after the award is granted.

(Added to NRS by 1987, 1705)



NRS 266.0445 - Assessment and taxation of certain property to pay for indebtedness of county.

Any property located within an incorporated city which was assessed and taxed by the county before incorporation must continue to be assessed and taxed to pay for the indebtedness incurred by the county before incorporation.

(Added to NRS by 1987, 1706)



NRS 266.045 - Bonds of first elected officers.

Whenever the inhabitants of any territory become incorporated under this chapter, the officers required by NRS 266.420 to give bonds shall do so in the penal sum of not less than $500, such bonds to remain in force until the passage of ordinances or resolutions by the city council providing for the giving of bonds by such officers.

[40:125:1907; RL 806; NCL 1141] (NRS A 1971, 297)



NRS 266.050 - Specially chartered city may surrender charter and become organized under this chapter: Procedure.

Any city now or hereafter organized pursuant to a special charter may surrender that charter and become organized pursuant to this chapter in the following manner:

1. Whenever a petition signed by 15 percent of the qualified electors of the city, as they appear from the registration list of qualified electors at the last preceding city election for city officers, is presented to the legislative body of that city, praying that the special charter may be surrendered, and that the city is to be organized pursuant to the provisions of this chapter, the city council shall submit the question at the next primary or general municipal election or primary or general state election.

2. If a majority of the votes cast at the election are for city organization pursuant to this chapter, the city shall, on the date the results of the election are declared, be deemed to have surrendered its charter and to be organized pursuant to this chapter.

[103:125:1907; RL 869; NCL 1204] (NRS A 1971, 297; 1987, 365; 1993, 1039)



NRS 266.055 - Categorization of cities by population.

Municipal corporations organized pursuant to the provisions of this chapter must be divided into three population categories:

1. Those cities having 50,000 or more inhabitants are cities of population category one.

2. Those cities having 5,000 or more but less than 50,000 inhabitants are cities of population category two.

3. Those cities having less than 5,000 inhabitants are cities of population category three.

[7:125:1907; RL 773; NCL 1106] (NRS A 2001, 625, 2702; 2003, 14)



NRS 266.060 - Attainment of higher population category; proclamation of Governor.

1. Whenever any city of population category two attains the population of 50,000 or more, or any city of population category three attains the population of 5,000 or more, and that fact is ascertained:

(a) By actual census taken and certified to the Governor by the mayor; or

(b) At the option of the city council, by the Governor, pursuant to NRS 360.285, for 2 consecutive years,

the Governor shall declare, by public proclamation, that city to be of population category one or two, and the city thus changed is governed by the provisions of this chapter applicable to cities of the higher population category.

2. An authenticated copy of the Governor s proclamation must be filed in the Office of the Secretary of State.

[8:125:1907; RL 774; NCL 1107] (NRS A 1985, 1172; 2001, 625, 2702; 2003, 14)



NRS 266.066 - Judicial proceedings: Judicial notice of change in population category and organization of city and ordinances, rules, resolutions and regulations of city council; pleading and proof.

1. All courts of this state shall take judicial notice in all civil or criminal actions of:

(a) The change in population category and organization of any city.

(b) All ordinances, rules, resolutions or other regulations of the city council.

2. In all such actions, it is not necessary to plead the contents of any order, ordinance, rule, resolution or other regulation, but may be proved prima facie by the introduction of the original entry or a copy thereof certified by the clerk.

(Added to NRS by 1971, 296; A 2001, 625)



NRS 266.070 - Vested rights on incorporation or change in population category; remedies.

1. All rights and property of every kind which were vested in any municipal corporation under its former organization shall be deemed to be vested in the same municipal corporation upon its becoming incorporated or changing population category pursuant to the provisions of this chapter. No rights or liabilities, either in favor of or against such corporation, existing at the time of becoming incorporated or changing population category pursuant to this chapter, and no action or prosecution shall be affected by the change, but the rights and liabilities, and any action or prosecution, must stand and progress as if no change had been made.

2. Whenever a different remedy is given by this chapter, which may properly be made applicable to any right existing at the time of such city becoming incorporated or changing population category pursuant to this chapter, the remedy shall be deemed cumulative to the remedy before provided, and used accordingly.

[10:125:1907; RL 776; NCL 1109] (NRS A 2001, 625)



NRS 266.075 - Existing ordinances and resolutions remain effective on organization or change in population category; no alteration in legal identity.

1. All ordinances and resolutions in force in any city when the city becomes organized or changes its population category pursuant to the provisions of this chapter must, if the ordinances and resolutions do not conflict with the provisions of this chapter, remain in effect until repealed or amended, notwithstanding such organization or change of population category.

2. Such organization or change of population category shall not be construed to alter the legal identity of the city.

[11:125:1907; RL 777; NCL 1110] (NRS A 2001, 626)



NRS 266.080 - Officers continue in office on organization or change in population category; terms of officers elected on organization.

1. When any city now existing under a special charter is organized under the provisions of this chapter, or by proclamation of the Governor changes population category, the officers then in office continue to be officers of the city:

(a) If the change in population category results in a change in the number of municipal wards in the city, until the next city election; or

(b) In all other cases, until the expiration of their elected terms,

and until their successors are elected and qualified.

2. When new territory is organized as a city, by petition and election of officers, the officers first elected serve until the next city election, and until their successors are elected and qualified.

[12:125:1907; RL 778; NCL 1111] (NRS A 1987, 365; 1989, 1164; 2001, 626)



NRS 266.085 - City is municipal corporation; name; general powers.

1. Cities incorporated pursuant to this chapter:

(a) Are municipal corporations.

(b) Shall be known and designated by the name and style adopted.

2. Under such name, cities may:

(a) Sue and be sued.

(b) Contract and be contracted with.

(c) Acquire and hold real and personal property for corporate purposes.

(d) Have a common seal and change the same at pleasure.

(e) Have perpetual succession.

(f) Exercise all the powers conferred in this chapter.

[13:125:1907; RL 779; NCL 1112] (NRS A 2001, 626)



NRS 266.095 - Number; population and form; division of city by county commissioners during incorporation; change of boundaries.

1. In a city incorporated pursuant to this chapter, the city may be divided into wards by ordinance as follows:

(a) A city of population category one, into four or six wards.

(b) A city of population category two or three, into three or five wards.

2. The division of cities into wards must, during the incorporation thereof, be made by the board of county commissioners. The wards must as nearly as practicable be of equal population and in compact form.

3. Once established, the boundaries of wards must be changed by ordinance of the city council.

4. Except as otherwise provided in NRS 293.209, the boundaries of the wards:

(a) Must be changed whenever the population, as determined by the last preceding national decennial census conducted by the Bureau of the Census of the United States Department of Commerce, in any ward exceeds the population in any other ward by more than 5 percent.

(b) May be changed to include territory which has been annexed, or whenever the population in any ward exceeds the population in any other ward by more than 5 percent by any measure that is found to be reliable by the city council.

[14:125:1907; RL 780; NCL 1113] (NRS A 1973, 34; 1987, 1304; 1993, 53; 1995, 2064; 2001, 627; 2005, 225)



NRS 266.105 - Power of city council to pass ordinances, resolutions and orders and provide fines or penalties for enforcement of ordinances.

1. The city council may make and pass all ordinances, resolutions and orders, not repugnant to the Constitutions of the United States or of the State of Nevada or to the provisions of this chapter, necessary for the municipal government and the management of the city affairs, for the execution of all powers vested in the city, and for making effective the provisions of this chapter.

2. The city council may provide for fines or penalties to enforce such ordinances, not to exceed those provided for by law for misdemeanors.

[Part 28:125:1907; RL 794; NCL 1128] (NRS A 1971, 297; 2001, 627)



NRS 266.110 - Enactment of ordinance: Subject; title.

1. No ordinance shall be passed except by bill, and when any ordinance is amended, the section or sections thereof shall be reenacted as amended.

2. Every ordinance, except those revising the city ordinances, shall embrace but one subject and matters necessarily connected therewith and pertaining thereto; and the subject shall be clearly indicated in the title, and in all cases where the subject of the ordinance is not so expressed in the title, the ordinance shall be void as to the matter not expressed in the title.

[26:125:1907; RL 792; NCL 1126] (NRS A 1971, 298)



NRS 266.115 - Enactment of ordinance: Style; introduction and notice; final action; publication.

1. The style of ordinances must be as follows: The City Council of the City of ......................... do ordain. All proposed ordinances, when first proposed, must be read by title to the city council and may be referred to a committee of any number of the members of the council for consideration, after which an adequate number of copies of the ordinance must be deposited with the city clerk for public examination and distribution upon request. Notice of the deposit of the copies, together with an adequate summary of the ordinance, must be published once in a newspaper published in the city, if any, otherwise in some newspaper published in the county which has a general circulation in the city, at least 10 days before the adoption of the ordinance. At any meeting at which final action on the ordinance is considered, at least one copy of the ordinance must be available for public examination. The city council shall adopt or reject the ordinance, or the ordinance as amended, within 30 days after the date of publication, except that in cases of emergency, by unanimous consent of the whole council, final action may be taken immediately or at a special meeting called for that purpose.

2. At the next regular or adjourned meeting of the council following the proposal of an ordinance and its reference to committee, the committee shall report the ordinance back to the council, and thereafter it must be read by title and summary or in full as first introduced, or if amended, as amended, and thereupon the proposed ordinance must be finally voted upon or action on it postponed.

3. After final adoption the ordinance must be signed by the mayor, and, together with the votes cast on it, must be:

(a) Published by title, together with an adequate summary including any amendments, once in a newspaper published in the city, if any, otherwise in a newspaper published in the county and having a general circulation in the city; and

(b) Posted in full in the city hall.

The ordinance must go into effect 20 days after its publication, except emergency ordinances which may be effective immediately.

[27:125:1907; A 1955, 422] (NRS A 1967, 382; 1971, 298; 1979, 89; 1983, 364; 1987, 1050)



NRS 266.118 - Ordinance relating to criminal offense: City clerk to mail copy to court administrator.

If the city council adopts, repeals or amends an ordinance concerning a criminal offense, the city clerk shall mail a copy of the ordinance as adopted, repealed or amended to the court administrator.

(Added to NRS by 1991, 1557)



NRS 266.165 - Chief executive is mayor.

The chief executive of a city shall be the mayor.

[Part 18:125:1907; RL 784; NCL 1117]



NRS 266.170 - Qualifications.

Mayors shall be qualified electors within their respective cities and shall have been actually bona fide residents thereof for a period of at least 1 year next preceding their election.

[Part 16:125:1907; RL 782; NCL 1115] (NRS A 1977, 201)



NRS 266.175 - Election.

Mayors shall be chosen by the qualified electors of their respective cities.

[Part 17:125:1907; RL 783; NCL 1116]



NRS 266.180 - Vacancy filled by city council.

Any vacancy occurring in the office of mayor, by death, resignation, removal or otherwise, shall be filled by the city council at the first regular meeting after such vacancy, when the council shall by a majority vote elect some competent person who shall hold the office until the election of a successor at the next general city election, and the successor s qualification.

[19 1/2:125:1907; added 1933, 7; 1931 NCL 1119.01]



NRS 266.185 - Mayor pro tem.

1. During the absence or disability of the mayor:

(a) In a city of population category one that is divided into wards, the council member at large shall act as mayor pro tem.

(b) In all other cities incorporated pursuant to this chapter, the city council shall, by ordinance or resolution, provide for the appointment of one of its members as mayor pro tem.

2. During the absence or disability of the mayor, the mayor pro tem shall:

(a) Possess the powers and duties of mayor; and

(b) Except in a city of population category one, hold the office of mayor pro tem at the pleasure of the city council.

[Part 18:125:1907; RL 784; NCL 1117] (NRS A 2001, 627)



NRS 266.190 - General duties.

1. The mayor shall exercise a careful supervision over the general affairs of the city.

2. In exercising the duty of supervision pursuant to subsection 1, the mayor shall:

(a) From time to time, give the city council information in writing relative to the state of the city, and recommend such measures as the mayor may deem beneficial to the city.

(b) See that all the general laws and ordinances of the city are observed and enforced.

(c) Take all proper measures for the preservation of public peace and order, and the suppression of riots, tumults and all forms of public disturbances, for which purpose the mayor may, if the city is not participating in a metropolitan police department, appoint extra police officers temporarily and use and command the police force. If the city is participating in a metropolitan police department, the mayor may request law enforcement assistance from the sheriff. In either case, if local law enforcement forces are inadequate, the mayor shall call upon the Governor for military aid in the manner provided by law.

(d) Sign all licenses and warrants and claims against the city.

(e) See that all contracts are fully kept and faithfully performed, and, to that end and in any such case where necessary or proper to protect the interests of the city, shall cause legal proceedings to be instituted or defended at the expense of the city.

(f) Perform such other duties as the city council shall prescribe by ordinance.

[Part 18:125:1907; RL 784; NCL 1117] (NRS A 1973, 925; 2001, 627)



NRS 266.200 - Mayor is presiding officer of city council; vote; veto; approval of contracts, resolutions and ordinances.

1. The mayor:

(a) Shall preside over the city council when in session, and shall preserve order and decorum among the members and enforce the rules of the city council and determine the order of business, subject to those rules and appeal to the city council, or as provided by ordinance.

(b) Is not entitled to a vote except in case of a tie, when the mayor has a casting vote, except as otherwise provided in this chapter.

2. The mayor may exercise the right of veto upon all matters passed by the city council. To pass any matter receiving the mayor s veto requires a five-sevenths vote of a city council composed of seven members, a four-fifths vote of a city council composed of five members, and a unanimous vote of a city council composed of three members.

3. No resolution or contract requiring the payment of money nor any ordinance may go into force or have any effect until approved in writing by the mayor, unless passed over the mayor s veto. If the mayor does not approve the resolution, contract or ordinance so submitted, the mayor shall, within 5 days after the receipt thereof, return it to the city clerk with his or her reasons in writing for not approving it. If the mayor does not so return it, the resolution or contract thereupon goes into effect and the ordinance becomes a law, in like manner and with the same effect as if it had been approved by the mayor.

[Part 18:125:1907; RL 784; NCL 1117] (NRS A 1993, 54; 2001, 628)



NRS 266.215 - Qualifications of city council members.

Council members must be:

1. Qualified electors within their respective cities and bona fide residents thereof for a period of at least 1 year next preceding their election.

2. Except as otherwise provided in NRS 266.220, qualified electors within their respective wards.

[Part 16:125:1907; RL 782; NCL 1115] (NRS A 1977, 201; 1995, 2064)



NRS 266.220 - Election and number of council members.

1. If a city of population category one is:

(a) Divided into wards, the city council must be composed of five or seven council members with one council member from each ward who is elected only by the electors who reside in that ward and one council member who is elected by the city at large.

(b) Not divided into wards, five or seven council members must be elected by the voters of the city at large.

2. If a city of population category two or three is:

(a) Divided into wards, the city council must be composed of three or five council members with one council member from each ward who is elected only by the electors who reside in that ward.

(b) Not divided into wards, the three or five council members must be elected by the voters of the city at large.

[Part 15:125:1907; RL 781; NCL 1114] + [Part 17:125:1907; RL 783; NCL 1116] (NRS A 1963, 43, 141; 1969, 1089; 1993, 54; 1995, 2064; 2001, 628)



NRS 266.225 - Vacancy in office of council member filled by mayor and council; exception.

Except as otherwise provided in NRS 268.325, any vacancy occurring in the office of council member by death, resignation, removal or otherwise must be filled by the mayor and city council at the first regular meeting after the vacancy, when the council and the mayor, who has the same voting power thereon as a council member, shall by a majority vote elect some person possessing the requisite qualifications, who shall hold the office until the election and qualification of a successor at the next general city election.

[19:125:1907; RL 785; NCL 1119] (NRS A 1997, 2448)



NRS 266.230 - Limitation on council member s appointment to office created or which had salary increased while he or she was member of council.

No member of any city council shall, during the term for which the council member was elected and for 1 year after the expiration of such term, hold or be appointed to any office which shall have been created, or the salary or emoluments of which shall have been increased, while he or she was such member.

[50:125:1907; RL 816; NCL 1151]



NRS 266.235 - Quorum.

Except as otherwise provided in NRS 241.0355, a majority of all members of the city council constitutes a quorum to do business, but fewer members may meet and adjourn from time to time and may compel the attendance of absentees under such penalties as may be prescribed by ordinance.

[20:125:1907; RL 786; NCL 1120] (NRS A 2001, 629, 1125; 2003, 14)



NRS 266.240 - Rules; punishment or expulsion of members.

The city council shall determine its own rules of procedure, may punish its members for disorderly conduct, and, with the concurrence of two-thirds of the members of the city council, may expel a member for cause.

[Part 21:125:1907; RL 787; NCL 1121] (NRS A 2001, 629)



NRS 266.245 - Meetings: Frequency, time and place of holding; compliance with Open Meeting Law.

1. The city council shall prescribe by ordinance the time and place of holding its meetings, but at least one meeting must be held each month.

2. All meetings of a city council must be conducted in accordance with the provisions of chapter 241 of NRS.

[22:125:1907; RL 788; NCL 1122] + [24:125:1907; RL 790; NCL 1124] (NRS A 2001, 629)



NRS 266.250 - Meetings to be public; minutes; audio recordings or transcripts; required recorded votes; affirmative vote of majority of all members required to pass ordinances and certain propositions.

1. The deliberations, sessions and proceedings of the city council must be public.

2. The city council shall keep written minutes and audio recordings or transcripts of its own proceedings as required pursuant to NRS 241.035. The yeas and nays must be taken upon the passage of all ordinances, and all propositions to create any liability against the city, or to grant, deny, increase, decrease, abolish or revoke licenses, and in all other cases at the request of any member of the city council or of the mayor, which yeas and nays must be entered in the minutes of its proceedings. A copy of the minutes or audio recordings must be made available to a member of the public upon request at no charge pursuant to NRS 241.035.

3. The affirmative vote of a majority of all the members elected to the city council is necessary to pass any such ordinance or proposition.

[23:125:1907; RL 789; NCL 1123] (NRS A 2001, 629, 1125; 2003, 14; 2005, 1408; 2013, 327)



NRS 266.255 - Deferment of final action on committee s report.

At the request of any two members of the city council in cities with councils composed of five or seven members, or at the request of one member in cities with councils composed of three members, final action on any report of a committee of the city council must be deferred to the next regular meeting of the city council after the report is made.

[25:125:1907; RL 791; NCL 1125] (NRS A 1993, 54; 2001, 630)



NRS 266.260 - Manner and details for exercise of powers of city council may be provided by ordinance.

When power is conferred upon the city council to do and perform any act or thing, and the manner of exercising the same is not specifically pointed out, the city council may provide by ordinance the manner and details necessary for the full exercise of such power.

[29:125:1907; RL 795; NCL 1130]



NRS 266.261 - Public works: General powers of city council.

1. The city council, on behalf of the city and in its name, without any election, may acquire, improve, equip, operate and maintain, convert to or authorize:

(a) Curb and gutter projects;

(b) Drainage projects;

(c) Off-street parking projects;

(d) Overpass projects;

(e) Park projects;

(f) Sanitary sewer projects;

(g) Sidewalk projects;

(h) Storm sewer projects;

(i) Street projects;

(j) Underpass projects;

(k) Water projects; and

(l) Underground electric and communication facilities.

2. The city council, on behalf of the city, for the purpose of defraying all the costs of acquiring, improving or converting to any project authorized by subsection 1, or any portion of the cost thereof not to be defrayed with money otherwise available therefor, is vested with the powers granted to municipalities by chapters 271 and 704A of NRS.

(Added to NRS by 1973, 377; A 1985, 260; 2001, 2075)



NRS 266.263 - Public works: City s powers subordinate to powers of regional planning agency. [Effective through September 30, 2015, and after that date if: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) by September 30, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or effective through September 30, 2017, if: (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.]

In any region of this state for which there has been created by interstate compact a regional planning agency, the powers of a city incorporated under this chapter for the location and construction of all public works are subordinate to the powers of such regional planning agency.

(Added to NRS by 1968, 13; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017; if (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirement set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (2) the amendments to the Tahoe Regional Planning Compact proposed by this State 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 2366, 2367, 3838)



NRS 266.265 - City s property: General powers of city council; exceptions.

1. The city council may:

(a) Control the property of the city.

(b) Erect and maintain all buildings, structures and other improvements for the use of the city.

(c) Except as otherwise provided in NRS 268.059, 268.061 and 268.062, purchase, receive, hold, sell, lease, convey and dispose of property, real and personal, for the benefit of the city, both within and without the city boundaries, improve and protect such property, and do all other things in relation thereto which natural persons might do.

2. Except as otherwise provided by law, the city council may not mortgage, hypothecate or pledge any property of the city for any purpose.

[Part 28:125:1907; RL 794; NCL 1128] (NRS A 1971, 299; 2001, 630; 2005, 1462, 2680)



NRS 266.267 - Requirements for sale or lease of real property owned by city.

1. A city council shall not enter into a lease of real property owned by the city for a term of 3 years or longer or enter into a contract for the sale of real property until after the property has been appraised pursuant to NRS 268.059. Except as otherwise provided in this section, paragraph (a) of subsection 1 of NRS 268.050 and subsection 3 of NRS 496.080:

(a) The sale or lease of real property must be made in the manner required pursuant to NRS 268.059, 268.061 and 268.062; and

(b) A lease or sale must be made at or above the highest appraised value of the real property as determined pursuant to the appraisal conducted pursuant to NRS 268.059.

2. The city council may sell or lease real property for less than its appraised value to any person who maintains or intends to maintain a business within the boundaries of the city which is eligible pursuant to NRS 374.357 for an abatement from the sales and use taxes imposed pursuant to chapter 374 of NRS.

(Added to NRS by 1995, 2203; A 2005, 1462, 2680; 2007, 566, 2008)



NRS 266.270 - Condemnation of property for public uses.

The city council may condemn property for public uses in the manner prescribed by chapter 37 of NRS.

[Part 28:125:1907; RL 794; NCL 1128] (NRS A 1971, 299; 1985, 261)



NRS 266.275 - Streets, sidewalks, parks and public grounds.

The city council may:

1. Lay out, maintain, alter, improve or vacate all public rights-of-way in the city.

2. Regulate the use of public parks, buildings, grounds and rights-of-way and prevent the unlawful use thereof.

3. Require landowners to keep the adjacent streets, sidewalks and public parks, buildings and grounds free from encroachments or obstructions.

4. Regulate and prevent in all public places:

(a) The distribution and exhibition of handbills, or signs.

(b) Any practice tending to annoy persons passing in such public places.

(c) Public demonstrations and processions.

5. Prevent riots or any act tending to promote riots in any public place.

[Part 28:125:1907; RL 794; NCL 1128] (NRS A 1971, 299)



NRS 266.277 - Traffic and parking.

The city council may, by ordinance, regulate:

1. Except as otherwise provided in NRS 707.375, all vehicular, pedestrian and other traffic within the city and provide generally for the public safety on public streets, publicly owned parking lots, parking areas to which the public is invited and public rights-of-way.

2. The length of time for which vehicles may be parked upon the public streets and publicly owned parking lots.

(Added to NRS by 1971, 296; A 1973, 470; 2003, 1251)



NRS 266.280 - Parking meters; off-street facilities for public parking.

1. The city council may acquire, install, maintain, operate and regulate parking meters at the curbs of the city streets or upon publicly owned property made available for public parking. The parking fees to be charged for the use of the parking facilities regulated by parking meters must be fixed by the city council.

2. The city council may acquire property within the city, by any lawful means except by eminent domain, for the purpose of establishing off-street public parking facilities for vehicles. The council may, after an election is held in conformity with the provisions of chapter 350 of NRS concerning municipal bond elections, and a majority of the electors voting on the bond question is in favor of the issuance of the bonds, issue revenue bonds for the purpose of acquiring such property and erecting such improvements thereon as may be proper. The city council may, in such bonds, pledge on-street parking revenues, the general credit of the city, or both, to secure the payment of the principal thereof and interest thereon.

[28 3/4:125:1907; added 1955, 196] (NRS A 1971, 104, 301; 1985, 261)



NRS 266.285 - Provision of utilities.

The city council may:

1. Provide, by contract, franchise or public enterprise, for any utility to be furnished to the city for the residents thereof.

2. Provide for the construction of any facility necessary for the provision of the utility.

3. Fix the rate to be paid for any utility provided by public enterprise. Any charges due for services, facilities or commodities furnished by any utility owned by the city is a lien upon the property to which the service is rendered and must be perfected by recording with the county recorder a statement by the city clerk of the amount due and unpaid and describing the property subject to the lien. Each such lien:

(a) Is coequal with the latest lien thereon to secure the payment of general taxes.

(b) Is not subject to extinguishment by the sale of any property because of the nonpayment of general taxes.

(c) Is prior and superior to all liens, claims, encumbrances and titles other than the liens of assessments and general taxes.

[Part 28:125:1907; RL 794; NCL 1128] (NRS A 1971, 301; 2001, 1756, 2076; 2003, 152)



NRS 266.290 - Acquisition or establishment of municipal utility: Procedure.

1. The city council may acquire or establish any public utility in the manner provided in this section.

2. The council shall enact an ordinance which must set forth fully and in detail:

(a) The public utility proposed to be acquired or established.

(b) The estimated cost thereof, as shown by the report approved by the council and mayor, of an engineer or body theretofore appointed by the council for that purpose.

(c) The proposed manner and terms of payment.

3. The ordinance must be published in full at least once a week for 4 successive weeks in a newspaper of general circulation published in the city.

4. At the first regular meeting of the council, or any adjournment thereof, after the completion of the publication, the council may proceed to enact an ordinance for that purpose which must conform in all respects to the terms and conditions of the previously published ordinance, unless a petition is presented to it, signed by not less than 15 percent of the qualified electors of the city, as shown by the last preceding registration list, and representing not less than 10 percent of the taxable property of the city as shown by the last preceding tax list or assessment roll, praying for placement on the ballot at a special election or at the next primary or general municipal election or primary or general state election of the question of whether the proposed ordinance is to be passed. Thereupon, no such proposed ordinance may be enacted or become effective for any purpose whatsoever, unless at a special election called and held for the purpose or the next primary or general municipal election or primary or general state election, a majority of the votes cast are for the ordinance.

[Part 28:125:1907; RL 794; NCL 1128] (NRS A 1971, 302; 1981, 952; 1993, 1039; 2001, 2076)



NRS 266.295 - Railroads and railways.

The city council may:

1. License, regulate or prohibit the location, construction or laying of tracks of any railroad in any public right-of-way.

2. Grant franchises to any person or corporation to operate a railroad upon public rights-of-way and adjacent property.

3. Declare a nuisance and take up and remove, or cause to be taken up and removed, the tracks of any railway which have been laid upon, in, along, through or across any of the streets, alleys, avenues or public places of the city and which have not been operated with cars for public use for 1 year after the laying thereof.

4. Subject to the provisions of NRS 704.300, condemn rights-of-way for any public purpose across any railroad right-of-way.

5. Prescribe the length of time any public right-of-way may be obstructed by trains standing thereon.

6. Require railroad companies to fence their tracks and to construct cattle guards and crossings and to keep them in repair.

7. Require railroad companies to provide protection against injury to persons or property.

8. Compel railroad companies to raise or lower their tracks to conform to any grade established by the city, so that tracks may be crossed at any place on any street, alley or avenue.

9. Compel railroad companies to provide that drainage from property adjacent to their tracks not be impaired.

[Part 28:125:1907; RL 794; NCL 1128] (NRS A 1971, 302; 1985, 1241)



NRS 266.300 - Franchises for certain public purposes.

1. The city council shall have the power:

(a) To grant franchises to persons or corporations to lay, maintain and operate in, upon, along, through or across any street, alley, avenue or any part or parts thereof of the city or other public places therein, railroad tracks and connecting and terminal tracks.

(b) To contract with, authorize or grant any person, company or association a franchise to construct, maintain and operate gas, electric or other lighting works in the city, and to give such person, company or association the privilege of furnishing light for the public buildings, streets, sidewalks and alleys of the city.

2. The city council shall grant no franchise for a longer period of time than 50 years, and no franchise for any purpose shall be granted within any city incorporated under the provisions of this chapter except as herein provided. Nothing herein contained shall be construed to impair any franchises granted in any city prior to its incorporation hereunder.

[Part 28:125:1907; RL 794; NCL 1128]



NRS 266.310 - Fire department; arson investigators; storage of hazardous material; fire code.

The city council may:

1. Organize, regulate and maintain a fire department.

2. Prescribe the duties of the fire chief.

3. Designate arson investigators as peace officers.

4. Regulate or prohibit the storage of any explosive, combustible or inflammable material in or transported through the city, and prescribe the distance from any residential or commercial area where it may be kept. Any ordinance adopted pursuant to this subsection that regulates places of employment where explosives are stored must be at least as stringent as the standards and procedures adopted by the Division of Industrial Relations of the Department of Business and Industry pursuant to NRS 618.890.

5. Establish, by ordinance, a fire code and other regulations necessary to carry out the purposes of this section.

[Part 28:125:1907; RL 794; NCL 1128] (NRS A 1971, 303; 1985, 261; 1999, 1858)



NRS 266.316 - Acquisition, maintenance and abolishment of cemeteries.

The city council may, by any lawful means, acquire, control, maintain, enlarge or abolish cemeteries.

(Added to NRS by 1971, 296)



NRS 266.321 - Police ordinances: Enactment and enforcement; penalty for violation of state law.

1. The city council may enact and enforce such local police ordinances as are not in conflict with the general laws of the State of Nevada.

2. Any offense made a misdemeanor by the laws of the State of Nevada shall also be deemed to be a misdemeanor in the city whenever such offense is committed within the city.

(Added to NRS by 1971, 296)



NRS 266.323 - Employment of security officers.

The governing body of a city may employ security officers.

(Added to NRS by 1985, 260; A 1993, 2529)



NRS 266.325 - Control of animals and poultry; collection of fee.

The city council may:

1. Fix, impose and collect an annual license fee on all animals and provide for the capture and disposal of all animals on which the license fee is not paid.

2. Regulate or prohibit the running at large and disposal of all kinds of animals and poultry.

3. Establish a pound, appoint a poundkeeper and prescribe the poundkeeper s duties.

4. Prohibit cruelty to animals.

[Part 28:125:1907; RL 794; NCL 1128] (NRS A 1971, 304)



NRS 266.330 - Public health.

The city council may:

1. Provide for safeguarding public health in the city.

2. Create a board of health and prescribe the powers and duties of such board.

3. Provide for the enforcement of all regulations and quarantines established by the board of health by imposing adequate penalties for violations thereof.

[Part 28:125:1907; RL 794; NCL 1128] + [28 1/2:125:1907; added 1921, 85; NCL 1129] (NRS A 1971, 305)



NRS 266.335 - Nuisances: Abatement, prevention and removal; costs as lien.

The city council may:

1. Except as otherwise provided in subsection 3 of NRS 40.140 and subsection 6 of NRS 202.450, determine by ordinance what shall be deemed nuisances.

2. Provide for the abatement, prevention and removal of the nuisances at the expense of the person creating, causing or committing the nuisances.

3. Provide that the expense of removal is a lien upon the property upon which the nuisance is located. The lien must:

(a) Be perfected by recording with the county recorder a statement by the city clerk of the amount of expenses due and unpaid and describing the property subject to the lien.

(b) Be coequal with the latest lien thereon to secure the payment of general taxes.

(c) Not be subject to extinguishment by the sale of any property because of the nonpayment of general taxes.

(d) Be prior and superior to all liens, claims, encumbrances and titles other than the liens of assessments and general taxes.

4. Provide any other penalty or punishment of persons responsible for the nuisances.

[Part 28:125:1907; RL 794; NCL 1128] + [100 1/2:125:1907; added 1945, 289; 1943 NCL 1201.01] (NRS A 1971, 306; 1997, 953; 2001, 1756; 2007, 3133)



NRS 266.342 - Trunk line defined.

As used in NRS 266.342 to 266.348, inclusive, unless the context otherwise requires, trunk line means a line which provides a channel between a switchboard owned by a customer of a telephone company and the local exchange of the telephone company.

(Added to NRS by 2005, 495)



NRS 266.344 - Imposition in certain cities; master plan required; amount; collection; penalties for delinquent payment.

1. Except as otherwise provided in this section, the city council of a city of population category two or three in a county whose population is 700,000 or more may, by ordinance, impose a surcharge on each access line or trunk line of each customer to the local exchange of any telephone company providing those lines in the city, for the enhancement of the telephone system for reporting an emergency in the city.

2. A city council may not impose a surcharge pursuant to this section unless the city council first adopts a 5-year master plan for the enhancement of the telephone system for reporting emergencies in the city. The master plan must include an estimate of the cost of the enhancement of the telephone system and all proposed sources of money for funding the enhancement.

3. The surcharge imposed by a city council pursuant to this section:

(a) For each access line to the local exchange of a telephone company, must not exceed 25 cents each month; and

(b) For each trunk line to the local exchange of a telephone company, must equal 10 times the amount of the surcharge imposed for each access line to the local exchange of a telephone company pursuant to paragraph (a).

4. A telephone company which provides access lines or trunk lines in a city that imposes a surcharge pursuant to this section shall collect the surcharge from its customers each month. The telephone company shall remit the surcharge it collects to the treasurer of the city in which the surcharge is imposed not later than the 15th day of the month after the month it receives payment of the surcharge from its customers.

5. An ordinance adopted pursuant to subsection 1 may include a schedule of penalties for the delinquent payment of amounts due from telephone companies pursuant to this section. Such a schedule:

(a) Must provide for a grace period of not less than 90 days after the date on which the telephone company must otherwise remit the surcharge to the city treasurer; and

(b) Must not provide for a penalty that exceeds 5 percent of the cumulative amount of surcharges owed by a telephone company.

(Added to NRS by 2005, 495; A 2011, 1155)



NRS 266.346 - Establishment of advisory committee to develop plan to enhance telephone system for reporting emergency; creation of special revenue fund; use of money in fund.

If a city council imposes a surcharge pursuant to NRS 266.344, the city council shall:

1. Establish by ordinance an advisory committee to develop a plan, consistent with the master plan adopted by the city council pursuant to NRS 266.344, to enhance the telephone system for reporting an emergency in the city and to oversee any money allocated for that purpose. The advisory committee must consist of not less than five members who:

(a) Are residents of the city;

(b) Possess knowledge concerning telephone systems for reporting emergencies; and

(c) Are not elected public officers.

At least one member of an advisory committee established pursuant to this section must be a representative of an incumbent local exchange carrier that provides service to persons in that city. As used in this subsection, incumbent local exchange carrier has the meaning ascribed to it in 47 U.S.C. 251(h)(1), as that section existed on October 1, 1999, and includes a local exchange carrier that is treated as an incumbent local exchange carrier pursuant to that section.

2. Create a special revenue fund of the city for the deposit of the money collected pursuant to NRS 266.344. The money in the fund must be used only to enhance the telephone system for reporting an emergency so that the number and address from which a call received by the system is made may be determined, including only:

(a) Paying recurring and nonrecurring charges for telecommunication services necessary for the operation of the enhanced telephone system;

(b) Paying costs for the personnel and training associated with the routine maintenance and updating of the database for the enhanced telephone system;

(c) Purchasing, leasing or renting the equipment and software necessary to operate the enhanced telephone system; and

(d) Paying costs associated with any maintenance, upgrade and replacement of equipment and software necessary for the operation of the enhanced telephone system.

3. If the balance in a fund created pursuant to subsection 2 that has not been committed for expenditure exceeds $500,000 at the end of any fiscal year, reduce the amount of the surcharge imposed during the next fiscal year by the amount necessary to ensure that the unencumbered balance in the fund at the end of the next fiscal year does not exceed $500,000.

(Added to NRS by 2005, 496)



NRS 266.348 - Recovering cost of collection.

A telephone company that collects the surcharge imposed pursuant to NRS 266.344 is entitled to retain an amount of the surcharge collected which is equal to the cost of collecting the surcharge.

(Added to NRS by 2005, 496)



NRS 266.355 - Power of city council to regulate and license.

1. Except as otherwise provided in subsections 3, 4 and 5, the city council may:

(a) Except as otherwise provided in NRS 268.0881 to 268.0888, inclusive, 598D.150 and 640C.100, regulate all businesses, trades and professions.

(b) Except as otherwise provided in NRS 576.128, fix, impose and collect a license tax for revenue upon all businesses, trades and professions.

2. The city council may establish any equitable standard to be used in fixing license taxes required to be collected pursuant to this section.

3. The city council may license insurance agents, brokers, analysts, adjusters and managing general agents within the limitations and under the conditions prescribed in NRS 680B.020.

4. A city council shall not require that a person who is licensed as a contractor pursuant to chapter 624 of NRS obtain more than one license to engage in the business of contracting or pay more than one license tax related to engaging in the business of contracting, regardless of the number of classifications or subclassifications of licensing for which the person is licensed pursuant to chapter 624 of NRS.

5. The city council shall not require a person to obtain a license or pay a license tax on the sole basis that the person is a professional. As used in this subsection, professional means a person who:

(a) Holds a license, certificate, registration, permit or similar type of authorization issued by a regulatory body as defined in NRS 622.060, or who is regulated pursuant to the Nevada Supreme Court Rules; and

(b) Practices his or her profession for any type of compensation as an employee.

[Part 28:125:1907; RL 794; NCL 1128] (NRS A 1961, 47; 1963, 402; 1971, 307, 1958; 1997, 3168; 2003, 2895; 2005, 731, 1136, 2337)



NRS 266.358 - Payment of child support: Statement by applicant for license, permit or certificate; grounds for denial of license, permit or certificate; duty of city council. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. If a city council requires a person to obtain a license, permit or certificate to practice a profession or occupation pursuant to NRS 266.355 or 268.0887, an applicant for the issuance or renewal of such a license, certificate or permit shall submit to the city council the statement prescribed by the Division of Welfare and Supportive Services of the Department of Health and Human Services pursuant to NRS 425.520. The statement must be completed and signed by the applicant.

2. The city council shall include the statement required pursuant to subsection 1 in:

(a) The application or any other forms that must be submitted for the issuance or renewal of the license, certificate or permit; or

(b) A separate form prescribed by the city council.

3. A license, certificate or permit may not be issued or renewed by the city council pursuant to NRS 266.355 or 268.0887 if the applicant:

(a) Fails to submit the statement required pursuant to subsection 1; or

(b) Indicates on the statement submitted pursuant to subsection 1 that he or she is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order.

4. If an applicant indicates on the statement submitted pursuant to subsection 1 that he or she is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order, the city council shall advise the applicant to contact the district attorney or other public agency enforcing the order to determine the actions that the applicant may take to satisfy the arrearage.

(Added to NRS by 1997, 2043; A 2005, 2338)



NRS 266.362 - Suspension of license, certificate or permit for failure to pay child support or comply with certain subpoenas or warrants; reinstatement of license, certificate or permit. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. If a city council receives a copy of a court order issued pursuant to NRS 425.540 that provides for the suspension of all professional, occupational and recreational licenses, certificates and permits issued to a person who is the holder of a license, certificate or permit to practice a profession or occupation issued by the city council pursuant to NRS 266.355 or 268.0887, the city council shall deem the license, certificate or permit issued to that person to be suspended at the end of the 30th day after the date on which the court order was issued unless the city council receives a letter issued to the holder of the license, certificate or permit by the district attorney or other public agency pursuant to NRS 425.550 stating that the holder of the license, certificate or permit has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

2. A city council shall reinstate a license, certificate or permit to practice a profession or occupation issued by the city council pursuant to NRS 266.355 or 268.0887 that has been suspended by a district court pursuant to NRS 425.540 if the city council receives a letter issued by the district attorney or other public agency pursuant to NRS 425.550 to the person whose license, certificate or permit was suspended stating that the person whose license, certificate or permit was suspended has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

(Added to NRS by 1997, 2043; A 2005, 2338)



NRS 266.368 - Application for license, permit or certificate must include social security number of applicant. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

An application for the issuance of a license, permit or certificate to practice a profession or occupation pursuant to NRS 266.355 or 268.0887 must include the social security number of the applicant.

(Added to NRS by 1997, 2044; A 2005, 2339)



NRS 266.386 - Resolution proposing sale or lease of system; election required.

1. Proceedings to sell or lease a city-owned electric light and power system may be instituted by the adoption of a resolution by the city council proposing to sell or lease the electric light and power system.

2. The resolution adopted pursuant to the provisions of subsection 1 must require that the question of the sale or lease of the electric light and power system be submitted to the voters of the city at a special election or the next primary or general municipal election or primary or general state election.

(Added to NRS by 1969, 862; A 1993, 1040)



NRS 266.3861 - Appointment of appraisers.

Upon the adoption of a resolution pursuant to NRS 266.386, the district court of the county shall appoint a qualified firm of licensed engineers to make a true and correct appraisement of the fair market value of the electric light and power system.

(Added to NRS by 1969, 862)



NRS 266.3862 - Negotiation with qualified lessees.

If the resolution adopted proposes to lease the electric light and power system, the city council shall, after the return of the appraisement, negotiate with one or more qualified lessees. If such negotiations are successful, the city council shall submit the proposed lease for acceptance or rejection at the election. In any lease, the council shall require a bond for faithful performance by the lessee.

(Added to NRS by 1969, 862)



NRS 266.3863 - Measure and explanation to be drafted by city attorney.

When proceedings are instituted to sell or lease a city-owned electric light and power system, the city attorney shall draft the measure and an explanation thereof for submission to the registered voters.

(Added to NRS by 1969, 862)



NRS 266.3864 - Registration of voters for special election; notice; office hours of county clerk.

1. If the question of the sale or lease of the city-owned electric light and power system is submitted at a city or state primary or general election, no notice of registration of electors is required other than that required by the general election laws for such election. If the question is submitted at a special election, the county clerk shall, at the expense of the city, cause to be published at least once a week for 5 consecutive weeks by five weekly insertions a week apart, the first publication to be not more than 60 days nor less than 45 days next preceding the election, in a newspaper published within the county and having a general circulation in the city, a notice signed by the county clerk to the effect that registration for the special election will be closed on a date designated therein, as provided in this section.

2. Except as provided in this subsection, the office of the county clerk shall be open for such a special election from 9 a.m. to 12 m. and from 1 p.m. to 5 p.m. on Mondays through Fridays, with Saturdays, Sundays and legal holidays excepted, for the registration of any qualified elector. During the 5 days preceding the close of registration before such a special election, the office of the county clerk shall be open from 9 a.m. to 5 p.m. and from 7 p.m. to 9 p.m. on Monday through Saturday, with Sunday and any legal holidays excepted.

3. The office of the county clerk shall be opened for registration of voters for such special election from and including the 20th day next preceding such election and up to but excluding the 10th day next preceding such election and during regular office hours.

(Added to NRS by 1969, 862)



NRS 266.3865 - Notice of special election: Publication; contents.

1. If the resolution adopted pursuant to NRS 266.386 calls a special election, the city clerk shall cause a notice of the election to be published in a newspaper printed in the county and having a general circulation in the city at least once a week for 2 consecutive weeks by two weekly insertions a week apart, the first publication to be not more than 14 days nor less than 8 days next preceding the election.

2. The notice of the special election must contain:

(a) The time and places of holding the election.

(b) The hours during the day in which the polls will be open, which must be the same as provided for general elections.

(c) A statement of the question in substantially the same form as it will appear on the ballots.

(Added to NRS by 1969, 863; A 1993, 1040)



NRS 266.3866 - Powers and duties of county clerk at special election; costs of special election.

1. The county clerk may consolidate or otherwise modify voting precincts, shall designate the polling places, shall appoint officers of the election for each precinct in such number as the county clerk may determine, and shall fix their duties and compensation.

2. Any qualified elector who is properly registered shall be qualified to vote at the special election.

3. The costs of any special election shall be paid by the city.

(Added to NRS by 1969, 863)



NRS 266.3867 - Sale of system: Advertisement; sealed bids.

If the resolution adopted proposes to sell the electric light and power system, and a majority of the ballots cast favors such sale, the city council shall advertise the sale of such electric light and power system by notice published at least once a week for 5 consecutive weeks by five weekly insertions a week apart in a newspaper published within the county and having a general circulation in the city. The notice shall require sealed bids, to be accompanied by a certified check for at least 5 percent of the sum bid for the purchase, to be deposited with the city clerk on or before the date stated in the notice. No bids shall be accepted by the city council for a sum less than the amount of the appraisement of the electric light and power system. The council may reject any and all bids.

(Added to NRS by 1969, 863)



NRS 266.390 - Officers and offices: General powers of council.

The city council may:

1. Create any office that may be deemed necessary for the city.

2. Provide for filling all vacancies in elective and appointive offices.

3. Regulate and prescribe the powers, duties and compensation of all officers of the city, except as otherwise provided by law.

4. Require all officers or employees of the city responsible for the handling of city money to give bond and security, to be paid by the city from its money, for the faithful performance of their duties.

5. Require from every officer of the city at any time a report in detail of all transactions in his or her office, or any matters connected therewith.

[Part 28:125:1907; RL 794; NCL 1128] (NRS A 1971, 308; 2001, 630)



NRS 266.395 - Appointment of officers by mayor.

The mayor, with the advice and consent of the city council, shall appoint all such officers as may be provided for by law or ordinance.

[37:125:1907; RL 803; NCL 1138] (NRS A 1971, 308; 2001, 630)



NRS 266.400 - Eligibility for office; power of city council to adopt requirements concerning residency.

1. The city council, by ordinance, may require, as a qualification for an appointive office of the city, other than city attorney, and for appointment as a deputy pursuant to NRS 266.455, that the person appointed reside actually, and not constructively, within:

(a) The limits of the city; or

(b) The county in which the city is located.

2. A person who is a defaulter to the city is ineligible to hold any city office.

[44:125:1907; RL 810; NCL 1145] (NRS A 1991, 13; 1997, 273)



NRS 266.405 - Election or appointment of certain city officers; consolidation of offices of city clerk and city treasurer.

1. In addition to the mayor and city council, there must be in each city of population category one or two a city clerk, a city treasurer, or if those offices are combined pursuant to subsection 4, a city clerk and treasurer, a municipal judge and a city attorney. The offices of city clerk, city treasurer, municipal judge and city attorney may be either elective or appointive offices, as provided by city ordinance. Except as otherwise provided in this subsection and unless the terms of those elected officers are extended by an ordinance adopted pursuant to NRS 293C.115, the elected officers shall hold their respective offices for 4 years and until their successors are elected and qualified. The cities of population category three may by ordinance provide that the mayor and city council members must be elected and shall hold office for 2 years unless the terms of office of the mayor and city council members are extended by an ordinance adopted pursuant to NRS 293C.115.

2. In each city of population category one or two, in which the officers are appointed pursuant to ordinance, the mayor, with the advice and consent of the city council, shall appoint all of the officers.

3. In cities of population category three, the mayor, with the advice and consent of the city council, may appoint any officers as may be deemed expedient.

4. The city council may provide by ordinance for the office of city clerk and the office of city treasurer to be combined into the office of city clerk and treasurer.

[36:125:1907; A 1911, 374; 1915, 66; 1923, 186; 1951, 53] (NRS A 1983, 902; 1985, 672, 1173; 1989, 1164; 2001, 630; 2003, 679)



NRS 266.410 - Officers of cities of population categories one and two to hold only one office; exception.

Except as otherwise provided in subsection 4 of NRS 266.405 for the clerk and treasurer, in cities of population categories one and two, a mayor, council member, clerk, auditor, attorney or treasurer shall not hold any other office under the city government during his or her term of office.

[47:125:1907; RL 813; NCL 1148] (NRS A 1985, 1173; 1989, 1164; 2001, 631)



NRS 266.415 - Appointed officers serve at pleasure of mayor and city council; removal by city council; veto by mayor.

Except as otherwise provided by specific law or ordinance, all appointed officers serve at the pleasure of the mayor and city council and may be removed by a majority vote of the city council. The mayor may exercise the right of veto as provided in NRS 266.200.

[38:125:1907; A 1947, 273; 1943 NCL 1139] (NRS A 1987, 366; 2001, 631)



NRS 266.420 - Oath and bond.

1. Every officer of any city, whether elected or appointed, shall, before entering upon the duties of the office take and subscribe to the constitutional oath of office.

2. Every officer of any city who is responsible for the handling of city funds shall execute a bond payable to the city in such penal sum as may, by resolution or ordinance, be directed, conditioned for the faithful performance of the duties of the office, and the payment of all moneys received by such officer according to law and the ordinances of the city.

[39:125:1907; RL 805; NCL 1140] (NRS A 1971, 309; 1977, 411)



NRS 266.425 - Bonds filed with clerk; council may require additional bonds.

1. All bonds given by the officers of any city shall be filed with the city clerk.

2. The city council may at any time require further and additional bonds of all officers elected and appointed.

[41:125:1907; RL 807; NCL 1142] (NRS A 1971, 309)



NRS 266.430 - Nonfeasance, misfeasance or malfeasance; penalty.

In case the mayor or any municipal officer is adjudged guilty of nonfeasance, misfeasance or malfeasance by any court of competent jurisdiction he or she shall be fined in a sum not exceeding $1,000. The court in which such conviction shall be had shall enter an order removing such officer from office; and the officer shall not be eligible to any municipal office thereafter.

[42:125:1907; RL 808; NCL 1143] (NRS A 1971, 309)



NRS 266.435 - Delivery of property to successor; liability.

Every officer of the city shall, within 5 days after notification and request, deliver to his or her successor in office all properties, books and effects of every description in the officer s possession belonging to the city or appertaining to the office; and upon the officer s failure, refusal or neglect to do so the officer shall be liable for all damages caused thereby, and to such penalty as may be by ordinance prescribed.

[43:125:1907; RL 809; NCL 1144]



NRS 266.450 - Compensation; restrictions on increase or decrease.

All elected officers of any city are entitled to receive such compensation as may be fixed by ordinance, but, except as otherwise provided in NRS 266.041, the compensation of any elected officers must not be increased or diminished to take effect during the term for which the officer was elected. All appointed officers are entitled to receive such compensation as may be fixed by ordinance.

[48:125:1907; RL 814; NCL 1149] (NRS A 2001, 631, 701; 2003, 14)



NRS 266.455 - Deputies: Appointment; powers; compensation.

The city officers, except the mayor, council members and municipal judge, may, after being first duly authorized by ordinance of the city council, appoint a deputy or deputies who have the same powers as their principals and whose compensation may be prescribed by the city council. The city council may authorize the appointment of a deputy on condition that no charge be made against the city for the deputy s services.

[49:125:1907; RL 815; NCL 1150] (NRS A 1983, 903)



NRS 266.460 - Duties of officers may be defined by ordinance.

The duties, powers and privileges of all officers in any way connected with the city government, not defined in this chapter, shall be defined by the city council; and the defining by this chapter of the duties of city officers shall not preclude the city council from defining by ordinance further and additional duties to be performed by any such officer.

[51:125:1907; RL 817; NCL 1152]



NRS 266.465 - Qualifications.

No person is eligible to the office of city attorney unless he or she is an attorney in good standing admitted to practice law in all the courts of this State.

[Part 54:125:1907; A 1947, 737; 1951, 389] (NRS A 1991, 13)



NRS 266.470 - Duties.

The city attorney shall be the legal adviser of the city council and all officers of the city in all matters respecting the affairs of the city and shall perform such duties as may be required by the city council or prescribed by ordinance.

[Part 54:125:1907; A 1947, 737; 1951, 389] (NRS A 1971, 309; 2001, 631)



NRS 266.475 - Employment of counsel to assist city attorney.

The city council may, in the exercise of its sound discretion, employ counsel to aid the city attorney whenever, in its judgment, the public interests require such employment, and the expense thereof must be allowed and paid in the same manner as other claims against the city.

[Part 54:125:1907; A 1947, 737; 1951, 389] (NRS A 2001, 631)



NRS 266.480 - Duties.

The city clerk shall:

1. Keep the office of the city clerk at the place of meeting of the city council, or some other place convenient thereto, as the council may direct.

2. Keep the corporate seal and all papers and records of the city.

3. Keep a record of the proceedings of the city council, whose meetings the city clerk shall attend.

4. Countersign all contracts made in behalf of the city, and every such contract or contracts to which the city is a party shall be void unless signed by the city clerk.

[18 1/2:125:1907; added 1921, 216; NCL 1118] + [Part 52:125:1907; RL 818; NCL 1153] + [53:125:1907; RL 819; NCL 1154] (NRS A 1971, 309; 2011, 3577)



NRS 266.490 - Duties.

The city auditor, in cities having an auditor, shall perform such duties as may be designated by ordinance.

[55:125:1907; RL 821; NCL 1156] (NRS A 1971, 310)



NRS 266.500 - Duties.

The city treasurer shall perform such duties as may be designated by ordinance.

[57:125:1907; RL 823; NCL 1158] + [58:125:1907; RL 824; NCL 1159] (NRS A 1971, 311)



NRS 266.505 - Payment of warrants.

All warrants shall be paid out of their respective funds in the order in which they shall be issued.

[59:125:1907; RL 825; NCL 1160]



NRS 266.510 - Receipt for payment.

The treasurer shall:

1. Give to every person paying money into the city treasury a receipt therefor, specifying the date of payment and upon what account paid.

2. File the duplicate of such receipt with the auditor or city clerk, as the city council may direct, at the date of the treasurer s monthly report.

[60:125:1907; RL 826; NCL 1161]



NRS 266.515 - Deposit of city s money in bank, credit union or savings and loan association.

1. The treasurer, or the county treasurer when acting as ex officio city treasurer, shall keep all money belonging to the city separate from all other money held for any other purpose or fund and may, when one or more insured banks, credit unions or savings and loan associations are located in the city, deposit, with unanimous consent of his or her bondsmen, city money in such banks, credit unions or savings and loan associations in demand or time accounts. When no such banks, credit unions or savings and loan associations exist in the city, the treasurer or county treasurer may deposit, with the unanimous consent of his or her bondsmen, city money with any insured bank, credit union or savings and loan association in the State of Nevada in demand or time accounts.

2. The accounts must be kept in the name of the city in such manner as the governing board of the city may prescribe and under such terms and conditions for the protection of the money as the governing board may determine, not inconsistent with other laws of the State of Nevada regulating the deposit of public money.

3. The balances in banks, credit unions or savings and loan associations, as certified to by the proper officer thereof, and by the oath of the city treasurer, may be counted as cash.

[6:125:1907; A 1933, 86; 1931 NCL 1162] (NRS A 1975, 1797; 1979, 1883; 1999, 1465)



NRS 266.520 - Treasurer s report: Contents.

The treasurer shall report to the city council at such times as may be prescribed by ordinance, giving a full and detailed account of all receipts and expenditures since the treasurer s last report, and of the state of the treasury. The treasurer shall also keep a register of all warrants redeemed and paid during the year, and describing such warrants, their date, amount, number, the fund from which paid, and the person to whom paid, specifying also the time of payment. All such warrants shall be examined by the city council at the time of receiving such report.

[62:125:1907; RL 828; NCL 1163]



NRS 266.525 - Money from special assessment kept as special fund; restrictions on use.

All moneys received from any special assessment shall be held by the treasurer as a special fund, to be applied to payment for the improvement for which the assessment was made, and the money shall be used for no other purpose whatever.

[63:125:1907; RL 829; NCL 1164]



NRS 266.530 - Appointment; duties.

1. Each city which is not participating in a metropolitan police department must have a chief of police. The mayor shall appoint the chief of police, subject to confirmation by the city council.

2. The chief of police shall perform such duties as may be designated by ordinance.

[Part 73:125:1907; RL 839; NCL 1174] (NRS A 1963, 8; 1971, 311; 1973, 926; 2001, 631)



NRS 266.550 - Powers and jurisdiction: Same as justice court; trial summary and without jury; fees.

1. The municipal court shall have such powers and jurisdiction in the city as are now provided by law for justice courts, wherein any person or persons are charged with the breach or violation of the provisions of any ordinance of such city or of this chapter, of a police or municipal nature. The trial and proceedings in such cases must be summary and without a jury.

2. The powers of the municipal court include the power to charge and collect those fees authorized pursuant to NRS 5.073.

[Part 66:125:1907; RL 832; NCL 1167] (NRS A 1997, 115)



NRS 266.555 - Jurisdiction.

1. The municipal court has jurisdiction to hear, try and determine all cases, whether civil or criminal, for the breach or violation of any city ordinance or any provision of this chapter of a police or municipal nature, and shall hear, try and determine cases in accordance with the provisions of those ordinances or of this chapter.

2. The municipal court has jurisdiction of offenses committed within the city, which violate the peace and good order of the city or which invade any of the police powers of the city, or endanger the health of the inhabitants thereof, such as breaches of the peace, drunkenness, intoxication, fighting, quarreling, dogfights, cockfights, routs, riots, affrays, violent injury to property, malicious mischief, vagrancy, indecent conduct, lewd or lascivious cohabitation or behavior, and all disorderly, offensive or opprobrious conduct, and of all offenses under ordinances of the city.

3. The municipal court has jurisdiction of:

(a) Any action for the collection of taxes or assessments levied for city purposes, when the principal sum thereof does not exceed $2,500.

(b) Actions to foreclose liens in the name of the city for the nonpayment of those taxes or assessments when the principal sum claimed does not exceed $2,500.

(c) Actions for the breach of any bond given by any officer or person to or for the use or benefit of the city, and of any action for damages to which the city is a party, and upon all forfeited recognizances given to or for the use or benefit of the city, and upon all appeal bonds given on appeals from the municipal court, when the principal sum claimed does not exceed $2,500.

(d) Actions for the recovery of personal property belonging to the city, when the value thereof does not exceed $2,500.

(e) Actions by the city for the collection of any damages, debts or other obligations when the amount claimed, exclusive of costs or attorneys fees, or both if allowed, does not exceed $2,500.

4. Nothing contained in subsection 3 gives the municipal court jurisdiction to determine any such cause when it appears from the pleadings that the validity of any tax, assessment or levy, or title to real property is necessarily an issue in the cause, in which case the court shall certify the cause to the district court in like manner and with the same effect as provided by law for certification of causes by justice courts.

[Part 66:125:1907; RL 832; NCL 1167] + [67:125:1907; RL 833; NCL 1168] + [68:125:1907; RL 834; NCL 1169] (NRS A 1973, 199; 1979, 1726; 1981, 470; 1985, 1623; 1991, 466)



NRS 266.565 - Pleadings; practice.

1. The practice and proceedings in the municipal court shall conform, as nearly as practicable, to the practice and proceedings of justice courts in similar cases, except that an appeal perfected transfers the action to the district court for trial anew. The municipal court shall be treated and considered as a justice court whenever the proceedings thereof are called into question.

2. The papers and pleadings filed in the municipal court and process issuing therefrom shall be entitled In the Municipal Court of the City of ................

3. In all actions for the violation of any ordinance, it shall be sufficient if the complaint refer to the title and section of the ordinance under which such action is brought.

4. All actions brought to recover any fine or to enforce any penalty under any ordinance of any city shall be brought in the corporate name of the city as plaintiff; and no prosecution, recovery or acquittal for the violation of any such ordinance shall constitute a defense to any other prosecution of the same person for any other violation of any such ordinance, although the different causes of action existed at the same time, and if united would not have exceeded the jurisdiction of a justice court.

[30:125:1907; RL 796; NCL 1131] + [Part 32:125:1907; RL 798; NCL 1133] + [Part 66:125:1907; RL 832; NCL 1167] + [Part 64:125:1907; RL 830; NCL 1165] + [Part 69:125:1907; A 1923, 279; NCL 1170] (NRS A 1979, 1512)



NRS 266.570 - Contempt.

A municipal judge may punish for contempt for the same acts or omissions, in the same manner and with the same effects as is provided for judges in chapter 22 of NRS.

[Part 69:125:1907; A 1923, 279; NCL 1170] (NRS A 1975, 510; 1983, 903)



NRS 266.585 - Reports and payments by municipal judge.

The municipal judge shall render monthly, or as often as the city council may require, an exact and detailed statement in writing, under oath, of the business done and of all fines collected, as well as fines imposed but uncollected, since the municipal judge s last report, and shall at the same time render and pay into the city treasury all fines collected and money received on behalf of the city since the last report.

[Part 69:125:1907; A 1923, 279; NCL 1170] (NRS A 1983, 903; 2001, 631)



NRS 266.590 - Fines and penalties: Commitment; recovery by execution; chain gang.

1. Any person upon whom any fine or penalty shall be imposed may, upon the order of the court before whom the conviction is had, be committed to the county jail or the city jail, or to such other place as may be provided by the city for the incarceration of offenders, until such fine or penalty shall be fully paid.

2. The city council shall have power to provide by ordinance that every person committed shall be required to work for the city at such labor as the person s strength will permit, not exceeding 8 hours each working day; and for such work the person so employed shall be allowed $4 for each day s work on account of such fine. The council may provide for the formation of a chain gang for persons convicted of offenses in violation of the ordinances of the city, and for their proper employment for the benefit of the city, and to safeguard and prevent their escape while being so employed.

3. Fines imposed by the municipal court may be recovered by execution against the property of the defendant, or the payment thereof enforced by imprisonment in the city jail of the city at the rate of 1 day for every $4 of such fine, or the court may, in its discretion, adjudge and enter upon the docket a supplemental order that such offender shall work on the streets or public works of the city, at the rate of $4 for each day of the sentence, which shall apply on such fine until the same shall be exhausted or otherwise satisfied.

[Part 32:125:1907; RL 798; NCL 1133] + [33:125:1907; RL 799; NCL 1134] + [Part 66:125:1907; RL 832; NCL 1167] (NRS A 1967, 1471)



NRS 266.595 - Appeals.

Appeals to the district court may be taken from any final judgment of the municipal court in accordance with the provisions of NRS 5.073.

[71:125:1907; RL 837; NCL 1172] (NRS A 1991, 467)



NRS 266.600 - General powers of city council.

The city council may:

1. Control the finances of the corporation.

2. Appropriate money for corporate purposes only, and provide for payment of debts and expenses of the corporation.

3. Levy and collect taxes within the city for general and special purposes on real and personal property, as provided by law.

4. Borrow money on the credit of the city for corporate purposes, in the manner and to the extent allowed by the constitution and the laws, and issue general obligations therefor, but no city may issue or have outstanding at any time bonds in an amount in excess of 30 percent of the total assessed valuation of the taxable property within such city as shown by the last preceding tax list or assessment roll, nor warrants, certificates, scrip or other evidences of indebtedness, excepting the bonded indebtedness, in excess of 20 percent of the assessed valuation. This subsection does not restrict the power of cities as to taxation, assessment, borrowing money, contracting debts or loaning their credit for procuring supplies of water.

5. Secure additionally the payment of any general obligation securities by a pledge of any revenues, other than tax proceeds, legally available therefor.

6. Divide the city into districts for the purpose of local taxation, or create districts for that purpose, as occasion may require.

7. Except as otherwise provided in NRS 576.128 and subsections 4 and 5 of NRS 266.355, raise revenue by levying and collecting a license fee or tax on any private corporation or business within the limits of the city, and regulate it by ordinance. All such license fees and taxes must be uniform with respect to the class upon which they are imposed.

8. Fix the amount of licenses and the terms and manner of their issuance.

[Part 28:125:1907; RL 794; NCL 1128] (NRS A 1967, 55; 1969, 1580; 1981, 953; 1997, 3168; 2005, 731)



NRS 266.605 - Levy and collection of taxes.

1. The city council shall annually, at the time prescribed by law for levying taxes for state and county purposes, levy a tax not exceeding 3 percent upon the assessed value of all real estate and personal property within the city made taxable by law, and the tax so levied must be collected at the same time and in the same manner and by the same officers, exercising the same functions, as prescribed and provided in the revenue laws of this State for collection of state and county taxes. The revenue laws of this State shall, in every respect not inconsistent with the provisions of this chapter, be deemed applicable to the levying, assessing and collecting of the city taxes. In the matter of the equalization of assessments, the rights of the city and the rights of the inhabitants of the city must be protected in the same manner and to the same extent by the action of the county board of equalization as are the State and county.

2. Whenever or wherever practicable and expedient, all forms and blanks used in levying, assessing and collecting the state and county revenues must, with such alterations or additions as may be necessary, be used in levying, assessing and collecting the revenue of the city.

3. The city council shall enact all such ordinances as it may deem necessary and not inconsistent with this chapter and the laws of this State, for the prompt, convenient and economical collecting of the city revenue.

[75:125:1907; RL 841; NCL 1176] (NRS A 2001, 632)



NRS 266.610 - Apportionment of money from road fund by county commissioners.

The several boards of county commissioners in this state shall, from time to time, upon request of the city council, apportion to each incorporated city within the respective counties such proportion of the general road fund of the county as the value of the whole property within the corporate limits of such city, as shown by the assessment roll, shall bear to the whole property of the county, inclusive of the property within incorporated cities, and all such moneys so apportioned shall be expended upon the streets, alleys and public highways of such city under the direction and control of the council.

[76:125:1907; RL 842; NCL 1177]



NRS 266.615 - Ordinances to carry out revenue laws.

The city council has full power to pass and enact all ordinances necessary or required to carry into effect the revenue laws in the city and to enlarge, fix and determine the powers and duties of all officers in relation thereto.

[77:125:1907; RL 843; NCL 1178] (NRS A 2001, 632)



NRS 266.620 - Payment of fines, forfeitures and other money into city treasury.

All fines and forfeitures for the violation of ordinances and all money collected for licenses or otherwise shall be paid into the treasury of the city at such times and in such manner as may be prescribed by ordinance.

[31:125:1907; RL 797; NCL 1132]



NRS 266.660 - Costs of municipal capital improvements to be paid from proper fund, including proceeds from bonds.

The cost and expense of buildings and land for the use of the city shall be paid for from the proper fund of the city, including without limitation proceeds of bonds authorized by law.

[80:125:1907; RL 846; NCL 1181] (NRS A 1965, 737; 1969, 1581; 1971, 311)



NRS 266.775 - Petition for disincorporation; publication of notice by district court; question to be submitted to voters at next city election; determination of registered voters.

1. Whenever one-fourth of the registered voters of any city now existing or hereafter created by general law petition the district court in and for the county in which the corporation is situated for the disincorporation of the city, the district court shall cause to be published, for at least 30 days, a notice stating that the question of disincorporating the corporation will be submitted to the registered voters of the corporation at the next city election. The form of the ballot must be For Disincorporation or Against Disincorporation.

2. The registered voters provided for in this section must be determined from the registration lists as taken from the office of the county clerk for all precincts in the city at the last general election held in the county.

[105:125:1907; A 1915, 35; 1949, 287; 1943 NCL 1207] (NRS A 1973, 12; 1987, 366; 1993, 1040)



NRS 266.780 - Judgment of disincorporation.

The vote must be taken and canvassed in the same manner as in other city elections, and return thereof made to the district court. If the court finds that a majority of the legal votes are cast For Disincorporation, a judgment must be entered disincorporating the corporation, and upon the entry of the judgment, its corporate powers cease.

[106:125:1907; A 1956, 23] (NRS A 1987, 366)



NRS 266.785 - Creation of unincorporated town on disincorporation: Procedure.

1. If there is, at the time of the entry of the judgment disincorporating a city, a voting population of 600 or more therein, then all of the provisions of chapter 269 of NRS shall immediately apply thereto.

2. If there is, at the time of the entry of the judgment disincorporating a city, a voting population of less than 600 therein, and if within 30 days after the entry of the judgment a written petition is not filed in the clerk s office of the county in which the disincorporated city is situated praying for the application of the provisions of chapter 269 of NRS, then the board of county commissioners of the county wherein such disincorporated city is situated shall immediately proceed to wind up the affairs of the disincorporated city and shall perform all necessary acts as required by the provisions of NRS 265.010 to 265.100, inclusive, as if the disincorporated city had been disincorporated under the provisions of NRS 265.010 to 265.100, inclusive.

[107:125:1907; A 1956, 23]



NRS 266.790 - Procedure for completion of unfinished business of court.

1. If, at the time of the entry of the judgment disincorporating a city, the provisions of chapter 269 of NRS apply immediately to such disincorporated city, then any justice of the peace within the town, as provided in NRS 269.165, shall have jurisdiction to execute and complete all unfinished business standing on the court records of the disincorporated city.

2. If, at the time of the entry of the judgment disincorporating a city which has a voting population of less than 600 therein, no written petition is filed as provided in subsection 2 of NRS 266.785, then the provisions of NRS 265.060 shall thereafter apply.

[108:125:1907; A 1956, 23]



NRS 266.795 - Judgment disincorporating city: Duties of clerk of district court; delivery of copies; notice of entry; limitation of actions.

1. Immediately following the entry of the judgment disincorporating a city, the clerk of the district court shall:

(a) Transmit certified copies of the judgment to the Secretary of State and to the county recorder of the county wherein the disincorporated city is situated.

(b) Cause a notice thereof to be published once a week for 4 consecutive weeks in a newspaper published in the county, but if no newspaper is published therein, then the clerk shall give such notice as the district court may prescribe.

2. The notice must contain:

(a) A statement of the fact of disincorporation.

(b) A statement of the provisions of subsection 3.

(c) Such other statements as the district court may require.

3. All claims against the disincorporated city must be filed with the clerk of the board of county commissioners within 3 months from the date of the entry of the judgment disincorporating the city, and all claims not so filed are forever barred.

[109:125:1907; A 1956, 23] (NRS A 1985, 261)






Chapter 267 - Commission Form of Municipal Government

NRS 267.010 - Definitions.

As used in NRS 267.010 to 267.140, inclusive:

1. Commission form of government means any form of municipal government not contrary to the Constitution and laws of the United States wherein either:

(a) Both legislative and administrative authority is exercised by the same governing body, members of which are elected by the qualified electors of a city; or

(b) All powers of the city are vested in a governing body, members of which are elected by the qualified electors of the city, which enacts local legislation, adopts budgets, determines policies, and appoints a city manager, who executes the laws and administers the municipal government.

2. Commissioners means city commissioners or city council members.

[Part 1:192:1915; A 1919, 366; 1919 RL p. 2658; NCL 1248] (NRS A 1959, 125)



NRS 267.020 - City may adopt commission form of government.

Any incorporated city in the State of Nevada may adopt the commission form of government and frame its own charter therefor.

[Part 1:192:1915; A 1919, 366; 1919 RL p. 2658; NCL 1248] (NRS A 1959, 126; 1987, 1706)



NRS 267.030 - Petition for adoption of commission form of government; election of electors to frame charter.

Whenever the qualified voters of any incorporated city desiring to adopt a commission form of government so declare their desire by filing with the governing body of that city a petition having the signatures of one-fourth of the qualified voters voting at the last city election, the governing body shall cause 15 qualified electors to be elected at the next primary or general municipal election or primary or general state election to frame a charter which provides for a commission form of government for the city. The persons elected must have been residents of the city for at least 2 years preceding their election.

[2:192:1915; 1919 RL p. 2658; NCL 1249] (NRS A 1959, 126; 1963, 803; 1987, 1706; 1993, 1041)



NRS 267.040 - Nomination and election of electors to frame charter.

Nominations of the electors must be made by petition of one-fifth of the qualified voters of the incorporated city. The petition must be filed with the governing body of the city at least 30 days before the day of the election, as provided for in NRS 267.030. The names of all candidates so filed must be placed upon the official ballots to be voted at the election.

[3:192:1915; 1919 RL p. 2658; NCL 1250] (NRS A 1959, 127; 1963, 804; 1987, 1707; 1993, 1041)



NRS 267.050 - Canvass of returns of election; issuance of certificates of election.

Within 6 working days after the date of the election, the legislative authority of the incorporated city shall:

1. Meet and canvass the returns of the election.

2. Declare the result thereof.

3. Issue certificates of election to the 15 qualified electors having the highest vote therefor.

[Part 4:192:1915; 1919 RL p. 2659; NCL 1251] (NRS A 1959, 127; 1987, 1707; 2007, 623)



NRS 267.060 - Elected persons to frame charter; publication and posting of charter; affidavits of publication and posting.

1. The persons elected as provided for in NRS 267.050 shall convene within 10 days and commence to frame a charter for the city and within 90 days thereafter they, or a majority of them, shall submit the charter to the legislative authority of the incorporated city.

2. Within 10 days thereafter, the legislative authority of the city shall:

(a) Cause the proposed charter to be published once in a newspaper published in the incorporated city. If no newspaper is published in the city, the proposed charter must be published once in a newspaper published in the county; and

(b) Cause copies of the proposed charter to be posted in three of the most public places of the city for 30 days.

3. The affidavits of the publisher and of the person posting the copies of the charter must be made immediately after publication and after the posting.

[Part 4:192:1915; 1919 RL p. 2659; NCL 1251] (NRS A 1959, 127; 1987, 1707)



NRS 267.070 - Election for adoption or rejection of charter: Publication of charter; form of ballot; alternative propositions.

1. The governing body of the incorporated city shall cause the proposed charter to be published once and posted for 30 days and provide for the submission of the proposed charter to the qualified voters of the incorporated city at the next primary or general municipal election or primary or general state election.

2. The form of ballot concerning the question of the proposed charter at the election must be: For the proposed charter, Against the proposed charter.

3. In submitting the proposed charter, or amendments thereto, any alternative article or proposition may be presented to the voters of the incorporated city and may be voted on separately without prejudice to the others. In submitting the amendments, article or proposition, the form of the ballot must be: For Article No. ..... of the charter, Against Article No. ..... of the charter.

[Part 4:192:1915; 1919 RL p. 2659; NCL 1251] (NRS A 1959, 128; 1963, 804; 1987, 1707; 1993, 1041)



NRS 267.080 - Canvass and declaration of result of election; when charter becomes organic law of city.

The officers conducting the election shall make returns thereof within the time and in the manner provided by the state election laws. The vote thereof shall be canvassed and the result declared as provided by such laws. If upon the canvass it shall be found that a majority of the votes so cast at the election were cast in favor of the ratification of the charter, the charter shall become the organic law of the city and shall supersede any existing charter, and all amendments thereto and all special laws inconsistent therewith, when authenticated, recorded and attested as provided in NRS 267.010 to 267.140, inclusive.

[Part 5:192:1915; 1919 RL p. 2659; NCL 1252] (NRS A 1959, 128)



NRS 267.090 - Certification of charter.

If upon the canvass it is found that a majority of the votes cast at the election were cast in favor of the ratification of the charter, as provided in NRS 267.080, the mayor of the city shall thereupon attach to the charter a certificate in substance as follows:

I, ................, mayor of ................, do hereby certify that in accordance with the terms and provisions of Section 8 of Article 8 of the Constitution, and the laws of the State of Nevada, an election was held on the .......... day of the month of . of the year .., at which 15 qualified electors were elected to prepare a charter for the city of ......................; that notice of the election was given in the manner provided by law; that on the .......... day of the month of . of the year .., the election was held, and the votes cast at that election were canvassed by the governing body of the city, and the following persons were declared elected to prepare and propose a charter for the city of .................

That thereafter, on the .......... day of the month of . of the year ., the board of electors returned a proposed charter for the city of ................, signed by the following members thereof: .................

That thereafter the proposed charter was published once in a newspaper and posted in three of the most public places in the city, to wit: For one publication, the publication in a newspaper on the .......... day of the month of . of the year .., and was posted on the .......... day of the month of . of the year

That thereafter, on the .......... day of the month of . of the year .., an election was held at which the proposed charter was submitted to the qualified electors of the city, and the returns of the election were canvassed by the governing body at a meeting held on the .......... day of the month of . of the year .., and the result of the election was found to be as follows: For the proposed charter, ........ votes; against the proposed charter, ........ votes. Majority for the proposed charter, ........ votes.

Whereupon the charter was ratified by a majority of the qualified electors voting at the election.

And I further certify that the foregoing is a full, true and complete copy of the proposed charter voted upon and ratified as aforesaid.

In testimony whereof, I hereunto set my hand and affix the corporate seal of the city this .......... day of the month of . of the year

............................................................................. ,

Mayor of the city of..........................................

Attest:............................. ,

Clerk of the city of ......

[Part 5:192:1915; 1919 RL p. 2659; NCL 1252] (NRS A 1959, 128; 1987, 1708; 1993, 1042; 2001, 46)



NRS 267.100 - Recording and attesting of charter and amendments; judicial notice of charter and amendments.

1. Immediately after being certified as provided in NRS 267.090, the charter shall be recorded by the city clerk in a book to be provided and kept for that purpose and known as the charter book of the city of ................, and when so recorded shall be attested by the clerk and the mayor of the city under the corporate seal thereof.

2. Thereafter any and all amendments to the charter shall be in a like manner recorded and attested.

3. When so recorded and attested, all courts in this state shall take judicial notice of the charter and all amendments thereto.

[Part 5:192:1915; 1919 RL p. 2659; NCL 1252] (NRS A 1959, 129)



NRS 267.110 - Powers of city with commission form of government; contents of charter.

1. Any city having adopted a charter pursuant to the provisions of NRS 267.010 to 267.140, inclusive, has pursuant to the charter:

(a) All of the powers enumerated in the general laws of the State for the incorporation of cities.

(b) Such other powers necessary and not in conflict with the Constitution and laws of the State of Nevada to carry out the commission form of government.

2. The charter, when submitted, must:

(a) Fix the number of commissioners, their terms of office and their duties and compensation.

(b) Provide for all necessary appointive and elective officers for the form of government therein provided, and fix their salaries and emoluments, duties and powers.

(c) Fix, in accordance with the provisions of NRS 293C.140 and 293C.175 or with the provisions of NRS 293C.145, or with the provisions of paragraph (a) of subsection 1 of NRS 293C.115, the time for the first and subsequent elections for all elective officers. After the first election and the qualification of the officers who were elected, the old officers and all boards or offices and their emoluments must be abolished.

[6:192:1915; 1919 RL p. 2660; NCL 1253] (NRS A 1959, 130; 1969, 678; 1987, 366, 1709, 1731; 1997, 3475; 2003, 679)



NRS 267.120 - General powers of a city with commission form of government.

Any city adopting a charter under the provisions of NRS 267.010 to 267.140, inclusive, has all of the powers which are now or may hereafter be conferred upon incorporated cities by the laws of the State, and all such powers as are usually exercised by municipal corporations of like character and degree, whether or not the powers are specifically enumerated in NRS 267.010 to 267.140, inclusive.

[7:192:1915; 1919 RL p. 2661; NCL 1254] (NRS A 1959, 130; 1987, 1710)



NRS 267.123 - Public works: City s powers subordinate to powers of regional planning agency. [Effective through September 30, 2015, and after that date if: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) by September 30, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or effective through September 30, 2017, if: (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.]

In any region of this state for which there has been established by interstate compact a regional planning agency, the powers of a city organized under NRS 267.010 to 267.140, inclusive, with respect to the location and construction of all public works are subordinate to the powers of such regional planning agency.

(Added to NRS by 1968, 13; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or effective October 1, 2017, if: (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 2366, 2367, 3838)



NRS 267.125 - Land improvement fund: Creation by ordinance; composition; expenditures.

1. The governing body of a city having the type of commission form of government described in paragraph (b) of subsection 1 of NRS 267.010, which has acquired by the provisions of any federal or any other law real property within its corporate boundaries, and which has adopted a policy, by its charter, of leasing or selling such real property, or portions thereof, in a manner that will result in the maximum benefit accruing to the city from such leases and sales, may, by ordinance, with the approval of the Department of Taxation, create a land improvement fund, which fund shall not be subject to the provisions of chapter 354 of NRS.

2. The land improvement fund may be composed of:

(a) Moneys transferred from any capital improvement fund existing pursuant to the provisions of the charter when so authorized by the registered voters of the city at an election.

(b) Moneys contributed from the general fund of the city by action of the governing body, which contributions need not be repaid to the general fund of the city.

(c) Such portion of the proceeds received by the city from the lease and sale of the real property as may be provided for by the charter or by city ordinance.

(d) Any other moneys the deposit of which in the land improvement fund is budgeted for by the governing body or authorized by the registered voters of the city.

3. Moneys in the land improvement fund may be expended for:

(a) Preparation of real property for sale or lease and costs incidental thereto.

(b) Acquisition and construction of improvements on such real property prior to its sale or lease.

(Added to NRS by 1963, 641; A 1965, 737; 1975, 1681)



NRS 267.140 - Election to terminate commission form of government: Notice; form of ballot; canvass and results.

1. The governing body of an incorporated city having a commission form of government may, on its own motion, and shall, upon receiving a written petition signed by a number of registered voters of the city not less than 25 percent of the number who actually voted at the preceding municipal general election seeking the discontinuance and termination in the city of the commission form of government:

(a) If the incorporated city has a commission form of government described in paragraph (a) of subsection 1 of NRS 267.010, fix by resolution the primary or general municipal election or primary or general state election at which the question is to be submitted. The governing body shall cause to be posted at two public bulletin boards within the city, not less than 10 days before the date of the election, a notice that there will appear on the ballot the proposition for the discontinuance and termination of the commission form of government and the repeal of the charter of the city.

(b) If the incorporated city has a commission form of government described in paragraph (b) of subsection 1 of NRS 267.010, fix by resolution the primary or general municipal election or primary or general state election at which the question is to be submitted. The governing body shall cause to be published once in a newspaper of general circulation in the city, not less than 30 nor more than 60 days before the date of the election, a notice that there will appear on the ballot the proposition for the discontinuance and termination of the commission form of government and the repeal of the charter of the city.

2. The proposition appearing on the ballot must be in substantially the following terms: For termination of the commission form of government and repeal of the charter and Against termination of the commission form of government and repeal of the charter.

3. Following the election and canvass of returns, if it is found that a majority of the votes cast on the issue has been cast for the discontinuance and termination in the city of the commission form of government and for repeal of the charter, the governing body shall proclaim the charter repealed effective:

(a) Immediately if the Legislature has not enacted a special charter for the city and the provisions of chapter 266 of NRS supersede the provisions of NRS 267.010 to 267.140, inclusive, as to the city; or

(b) On the date any special charter of the city enacted by the Legislature may become effective.

4. If, following the election and canvass of returns, it is found that a majority of the votes cast on the issue has been cast against the discontinuance and termination in the city of the commission form of government and against the repeal of the charter, the commission form of government and charter continue in effect.

[8a:192:1915; added 1929, 118; NCL 1256] (NRS A 1959, 131; 1971, 319; 1987, 1710; 1993, 1043)



NRS 267.450 - Definitions.

Except where the context otherwise requires, the definitions in NRS 267.455 to 267.500, inclusive, govern the construction of NRS 267.450 to 267.530, inclusive.

(Added to NRS by 1969, 248)



NRS 267.455 - Acquisition and acquire defined.

Acquisition or acquire means the opening, laying out, establishment, purchase, construction, securing, installation, reconstruction, lease, gift, grant from the Federal Government, this state, any public body therein, or any person, the endowment, bequest, devise, condemnation, transfer, assignment, option to purchase, other contract, or other acquirement (or any combination thereof) of any properties pertaining to a project, or an interest therein.

(Added to NRS by 1969, 248)



NRS 267.460 - Drainage project defined.

Drainage project means any natural and artificial water facilities for the collection, channeling, impoundment and disposal of rainfall, other surface and subsurface drainage waters and storm and floodwaters, including without limitation ditches, ponds, dams, spillways, retarding basins, detention basins, lakes, reservoirs, canals, channels, levees, revetments, dikes, walls, embankments, bridges, inlets, outlets, connections, laterals, other collection lines, intercepting sewers, outfalls, outfall sewers, trunk sewers, force mains, submains, water lines, sluices, flumes, syphons, sewer lines, pipes, conduits, culverts, other transmission lines, pumping stations, gauging stations, ventilating facilities, stream gauges, rain gauges, engines, valves, pumps, meters, junction boxes, manholes, other inlet and outlet structures, bucket machines, inlet and outlet cleaners, backhoes, draglines, graders, other equipment, apparatus, fixtures, structures and buildings, flood-warning service and appurtenant telephone, telegraph, radio and television apparatus, and other water diversion, drainage and flood-control facilities (or any combination thereof).

(Added to NRS by 1969, 248)



NRS 267.465 - Federal Government defined.

Federal Government means the United States of America, or any agency, instrumentality or corporation thereof.

(Added to NRS by 1969, 249)



NRS 267.470 - Governing body defined.

Governing body means the city council, city commission, board of supervisors, town council, town board or other local legislative or governing body of the municipality.

(Added to NRS by 1969, 249)



NRS 267.475 - Improvement and improve defined.

Improvement or improve means the extension, widening, lengthening, betterment, alteration, reconstruction or other major improvement (or any combination thereof) of any properties pertaining to a project or an interest therein, but does not mean renovation, reconditioning, patching, general maintenance or other minor repair.

(Added to NRS by 1969, 249)



NRS 267.480 - Municipal defined.

Municipal means pertaining to a municipality as defined in NRS 267.485.

(Added to NRS by 1969, 249)



NRS 267.485 - Municipality defined.

Municipality means any incorporated city organized pursuant to NRS 267.010 to 267.140, inclusive, which has a population of 4,000 or more.

(Added to NRS by 1969, 249; A 1979, 526; 1987, 1711)



NRS 267.490 - Project defined.

Project means the acquisition, improvement and equipment (or any combination thereof) of a drainage project, sewerage project or water project (or any combination thereof).

(Added to NRS by 1969, 249)



NRS 267.495 - Sewerage project defined.

Sewerage project means facilities pertaining to a municipal sanitary sewerage system for the collection, interception, transportation, treatment, purification and disposal of sewage, liquid wastes, solid wastes, night soil and industrial wastes, including without limitation a sewerage treatment plant, sewerage purification and treatment works and disposal facilities, drying beds, pumping plant and station, connections, laterals, other collection lines, outfalls, outfall sewers, trunk sewers, intercepting sewers, force mains, water lines, sewer lines, conduits, ditches, pipes and transmission lines, pumping plants, filter plants, power plants, pumping stations, gauging stations, ventilating facilities, incinerators, engines, valves, pumps, meters, apparatus, fixtures, structures, buildings and other facilities for the collection, interception, transportation, treatment, purification and disposal of sewage, liquid wastes, solid wastes, night soil and industrial wastes (or any combination thereof). A sewerage project may include as a part thereof a drainage project as defined in NRS 267.460.

(Added to NRS by 1969, 249)



NRS 267.500 - Water project defined.

Water project means facilities pertaining to a municipal water system for the collection, transportation, treatment, purification and distribution of water, including without limitation springs, wells, ponds, lakes, other raw water sources, basin cribs, dams, spillways, retarding basins, detention basins, reservoirs, towers, other storage facilities, pumping plants, infiltration galleries, filtration plants, purification systems, other water treatment facilities, power plants, waterworks plants, pumping stations, gauging stations, ventilating facilities, stream gauges, rain gauges, valves, standpipes, connections, hydrants, conduits, flumes, sluices, canals, channels, ditches, pipes, lines, laterals, service pipes, force mains, submains, syphons, other water transmission and distribution mains, engines, boilers, pumps, meters, apparatus, tools, equipment, fixtures, structures, buildings and other facilities for the acquisition, transportation, treatment, purification and distribution of untreated water or potable water for domestic, commercial and industrial use and irrigation (or any combination thereof).

(Added to NRS by 1969, 249)



NRS 267.505 - Request by municipality for Federal Government to undertake project; approval by electors of incurrence of indebtedness.

The governing body of any municipality, on its behalf and in its name, is authorized:

1. To request the Federal Government to undertake any project for the municipality; and

2. To negotiate for, to obtain and enter into, and to cause to be executed such contracts, documents and other instruments as are necessary or appropriate to carry such requests into effect, subject to the approval by the qualified electors of the municipality of a question authorizing the incurrence of an indebtedness by the municipality by making such an agreement in the manner provided in NRS 350.020 to 350.070, inclusive.

(Added to NRS by 1969, 250; A 1981, 954)



NRS 267.510 - Repayment contracts: Powers of municipality.

In the contracts, documents and other instruments designated in NRS 267.505, the governing body may:

1. Obligate the municipality to repay to the Federal Government the cost of the project undertaken by it for the municipality, including without limitation all incidental costs pertaining thereto, over a term of not exceeding 40 years commencing on any specified date in the calendar year next following the calendar year in which the project is completed or is estimated to be completed in any such contract between the municipality and the Federal Government, or in any other such document or any other such instrument, whichever period is later, and otherwise upon such terms and conditions and with such other provisions as the municipality and the Federal Government may provide, except as otherwise provided in NRS 267.450 to 267.530, inclusive.

2. Obligate the municipality to pay to the Federal Government interest on the project cost, except to the extent an allowance is made in the project cost for interest during the period of construction or during any other period determined by the municipality and the Federal Government, at a rate or rates which do not exceed by more than 3 percent:

(a) For general obligations, the Index of Twenty Bonds; and

(b) For other obligations, the Index of Revenue Bonds,

which is in effect at the time the agreement is made.

3. Obligate the municipality to operate and maintain the facilities resulting from the project or otherwise pertaining thereto, in such manner, upon such terms and conditions, and otherwise with such other provisions as the municipality and the Federal Government may provide.

4. Pledge the full faith and credit of the municipality for the payment of the money due under such contracts, documents and other instruments.

5. Provide for the payment of such money as general obligations or special obligations of the municipality, or as general obligations of the municipality the payment of which is additionally secured by a pledge of revenues derived from any utility or other income-producing project of the municipality legally available therefor.

6. Otherwise pledge the full faith and credit of the municipality for the performance and observance of all covenants, conditions, limitations, promises and undertakings made or specified to be kept, observed or fulfilled on the part of the municipality in any such contract with the Federal Government.

7. Exercise any combination of powers provided in NRS 267.450 to 267.515, inclusive.

(Added to NRS by 1969, 250; A 1971, 2098; 1975, 843; 1981, 1406; 1983, 577)



NRS 267.515 - Cooperation with Federal Government.

Any municipality may cooperate with the Federal Government in connection with any project undertaken by the Federal Government, including, without limitation, in the manner provided in the Federal Reclamation Law approved June 17, 1902 (32 Stat. 388), all acts amendatory thereof or supplemental thereto, and any other act of Congress enacted before, on or after March 28, 1969, authorizing or permitting such cooperation.

(Added to NRS by 1969, 251; A 1997, 1605)



NRS 267.520 - Validation and ratification of contracts outstanding on March 28, 1969.

All outstanding contracts, documents and other instruments pertaining to any project, and all acts and proceedings had or taken prior to March 28, 1969, or purportedly had or taken, by or on behalf of a municipality preliminary to or in the authorization, execution and otherwise making of such contracts, documents and other instruments or preliminary to or in the undertaking of the project (or any combination thereof) are hereby validated, ratified, approved and confirmed, including without limitation any election for the authorization of such contracts, the terms, provisions, conditions and covenants in any such contracts, documents and other provisions and in any resolutions and ordinances pertaining thereto, except as otherwise provided in NRS 267.525, notwithstanding any lack of power, authority or otherwise, other than constitutional, and notwithstanding any defects and irregularities, other than constitutional, in the creation of the municipality and in making or adopting such contracts, documents and other instruments, or in undertaking such project, including without limitation such acts and proceedings had or taken prior to March 28, 1969, appertaining thereto but remaining uncompleted, subject to the taking or adoption of such supplemental acts and proceedings prior to March 28, 1969, not had or taken, nor purportedly had or taken, but required by and in substantial and due compliance with NRS 267.450 to 267.530, inclusive, and any other laws pertaining thereto.

(Added to NRS by 1969, 251)



NRS 267.525 - Legislative authority for validation of contracts and projects.

1. This section and NRS 267.520 shall operate to supply such legislative authority as may be necessary to validate any such contracts, documents and other instruments pertaining to any project, to validate any such project, and to validate all acts and proceedings preliminary thereto and prior to March 28, 1969, had or taken which the Legislature could have supplied or provided for in NRS 267.450 to 267.530, inclusive, or in any other law under which such contracts, documents and other instruments were made or adopted, such project was undertaken, or such acts or proceedings were taken.

2. This section and NRS 267.520, however, shall be limited to the validation of contracts, documents, other instruments, projects, acts and proceedings to the extent to which they can be effectuated under the state and federal constitutions.

3. This section and NRS 267.520 shall not operate to validate, ratify, approve, confirm or legalize any contract, document, other instrument, project, act, proceeding or any other matter which has been determined prior to March 28, 1969, in any legal proceeding to be illegal, void or ineffective.

(Added to NRS by 1969, 251)



NRS 267.530 - Liberal construction.

NRS 267.450 to 267.525, inclusive, being necessary to secure the public health, safety, convenience and welfare, they shall be liberally construed to effect their purposes.

(Added to NRS by 1969, 252)






Chapter 268 - Powers and Duties Common to Cities and Towns Incorporated Under General or Special Laws

NRS 268.005 - Corporate powers vested in governing body.

The corporate powers of any incorporated city are vested in the city council or other governing body of such city.

(Added to NRS by 1971, 882)



NRS 268.008 - General powers.

An incorporated city may:

1. Have and use a common seal, which it may alter at pleasure.

2. Purchase, receive, hold and use personal and real property wherever situated.

3. Except as otherwise provided in NRS 268.059, 268.061 and 268.062, sell, convey and dispose of such personal and real property for the common benefit.

4. Determine what are public uses with respect to powers of eminent domain.

5. Acquire, own and operate a public transit system both within and without the city.

6. Receive bequests, devises, gifts and donations of all kinds of property wherever situated in fee simple, in trust or otherwise, for charitable or other purposes and do anything necessary to carry out the purposes of such bequests, devises, gifts and donations with full power to manage, sell, lease or otherwise dispose of such property in accordance with the terms of such bequest, devise, gift or donation.

(Added to NRS by 1971, 882; A 2005, 1466, 2680)



NRS 268.010 - Methods of amending city charter.

1. As used in this section, city means an incorporated city.

2. An amendment to the charter of a city may be:

(a) Made by the Legislature.

(b) Proposed and submitted to the registered voters of the city by a majority of the whole governing body, and must be so submitted by a petition signed by registered voters of the city equal to 15 percent or more of the voters who voted at the last preceding general city election, setting forth the proposed amendments.

3. An amendment proposed pursuant to paragraph (b) of subsection 2 must be submitted at the next primary or general city election or primary or general state election.

4. The city attorney shall draft any amendment proposed in the petition mentioned in paragraph (b) of subsection 2 and an explanation thereof for submission to the registered voters.

5. The petition must be filed with the city clerk. It must be in the form and its sufficiency must be determined in the manner provided for city initiative petitions.

6. When an amendment is adopted by the registered voters of the city, the city clerk shall, within 30 days thereafter, transmit a certified copy of the amendment to the Legislative Counsel.

[1:85:1927; A 1929, 41; 1937, 150; 1939, 309; 1943, 217; 1943 NCL 1257] (NRS A 1961, 72; 1967, 383, 1226; 1985, 789, 1117; 1987, 367, 1711, 1732; 1993, 1044)



NRS 268.012 - Procedure for adoption by reference of specialized or uniform code.

An ordinance which adopts:

1. A specialized or uniform building, plumbing or electrical code printed in the form of a book or pamphlet;

2. Any other specialized or uniform code; or

3. Any portion of such a code,

may adopt it by reference with such changes as may be necessary to make it applicable to conditions in the city, and with such other changes as may be desirable, without the necessity of reading the code at length. The code, upon adoption, need not be published if an adequate number of copies of the code, either typewritten or printed, with the changes, if any, have been filed for use and examination by the public in the office of the city clerk. Notice of the filing must be given by one publication in a newspaper in the city, if there is one, otherwise in some newspaper published in the county with a general circulation in the city, and the copies must be filed, at least 10 days before the passage of the ordinance.

(Added to NRS by 1971, 882; A 1983, 364)



NRS 268.014 - Codification of ordinances; publication of code.

1. The city council or other governing body of an incorporated city shall have the power to codify and publish a code of its municipal ordinances in the form of a municipal code, which code may, at the election of the council or other governing body, have incorporated therein a copy of this chapter and such additional data as the council or other governing body may prescribe. When such a publication is published, two copies shall be filed with the librarian of the supreme court law library.

2. The ordinances in the code shall be arranged in appropriate chapters, articles and sections, excluding the titles, enacting clauses, signature of the mayor, attestations and other formal parts.

3. The codification shall be adopted by an ordinance which shall not contain any substantive changes, modifications or alterations of existing ordinances, and the only title necessary for the ordinance shall be An ordinance for codifying and compiling the general ordinances of the City of ........

4. The codification may, by ordinance regularly passed, adopted and published, be amended or extended.

(Added to NRS by 1971, 882; A 1973, 424)



NRS 268.017 - Pleading and proof of charter and ordinances in judicial proceedings.

The charter and all ordinances, rules, resolutions or other regulations of an incorporated city shall be received as prima facie evidence in all courts without pleading the contents thereof. Such charter, ordinances, rules, resolutions or other regulations may be pleaded by title only and may be proved by introduction of:

1. The original entry thereof on the records of the city council or other governing body.

2. A copy of such original entry certified by the city clerk.

3. A printed copy published or purported to have been published by authority of the city council or other governing body.

(Added to NRS by 1971, 883)



NRS 268.018 - Power to establish misdemeanors by ordinance.

Except when specifically prohibited by law, an incorporated city by ordinance may establish as a city misdemeanor offense any offense which is a misdemeanor pursuant to the laws of the State of Nevada.

(Added to NRS by 1973, 175)



NRS 268.019 - Power to impose civil liability instead of criminal sanction.

1. Except as otherwise provided in subsection 2, the governing body of an incorporated city may by ordinance provide that the violation of a particular ordinance of such governing body imposes a civil liability to the city in an amount not to exceed $500 instead of a criminal sanction.

2. The governing body of an incorporated city may by ordinance provide that a violation of an ordinance adopted by the governing body pursuant to NRS 268.4122 by the owner of commercial property imposes a civil liability to the city in an amount not to exceed $1,000 instead of a criminal sanction.

(Added to NRS by 1973, 1781; A 2005, 1382)



NRS 268.0193 - Duty to adopt certain terms related to group homes by ordinance.

1. Except as otherwise provided in subsections 2 and 3, the governing body of each city shall adopt an ordinance using the following terms to describe the following types of facilities, homes, houses and institutions:

(a) Child care institution, as that term is used in NRS 432A.0245.

(b) Facility for transitional living for released offenders, as that term is used in NRS 449.0055.

(c) Group foster home, as that term is used in NRS 424.015.

(d) Halfway house for recovering alcohol and drug abusers, as that term is used in NRS 449.008.

(e) Home for individual residential care, as that term is used in NRS 449.0105.

(f) Residential facility for groups, as that term is used in NRS 449.017.

2. Subsection 1 requires the governing body of the city to use the specified terms solely for the purpose of referring to the named facilities, homes, houses and institutions and does not require the governing body to use the State s definition for the purpose of regulating or imposing any requirement with respect to such a facility, home, house or institution.

3. The governing body of a city is not required to include a term set forth in subsection 1 in the ordinance if:

(a) A facility, home, house or institution of the type corresponding to the term does not exist in the city; or

(b) The city s ordinances do not otherwise, by whatever name, refer to a facility, home, house or institution of the type corresponding to the term.

(Added to NRS by 2011, 708)



NRS 268.0195 - Duty to establish definition of transient lodging by ordinance.

1. The governing body of each city shall adopt an ordinance that defines the term transient lodging for the purposes of all taxes imposed by the governing body on the rental of transient lodging. The ordinance must specify the types of lodging to which the taxes apply.

2. The definition adopted by the governing body may include rooms or spaces in any one or more of the following:

(a) Hotels;

(b) Motels;

(c) Apartments;

(d) Time-share projects, except when an owner of a unit in the time-share project who has a right to use or occupy the unit is occupying the unit pursuant to a time-share instrument as defined in NRS 119A.150;

(e) Apartment hotels;

(f) Vacation trailer parks;

(g) Campgrounds;

(h) Parks for recreational vehicles; and

(i) Any other establishment that rents rooms or spaces to temporary or transient guests.

(Added to NRS by 1997, 1267)



NRS 268.020 - Demands and claims to be presented within 6 months; certification.

1. All demands and accounts against any incorporated city in this state, must be presented to the city council of the city, in writing, within 6 months from the time the demands or accounts became due.

2. Claims against any incorporated city for property damage, personal injuries and any other claim arising out of a tort must be certified by the claimant before presentation to the city council. No other claim or account need be certified. The certification required by this subsection must be in substantially the following form: I hereby certify that the above and foregoing claim against the City of ........, State of Nevada, is just and reasonable, and that the claim is now due, owing and unpaid.

3. No demand or account against any incorporated city in this state may be audited, considered, allowed or paid by the city council or any officer or officers of the incorporated city unless the provisions of subsection 1 are strictly complied with.

4. No demand, account or claim which has once been rejected may be reconsidered or allowed by the same or any subsequently elected or appointed city council of the same city.

[1:23:1929; NCL 1259] + [2:23:1929; NCL 1260] + [3:23:1929; NCL 1261] (NRS A 1963, 27; 1981, 1887)



NRS 268.025 - Deposit of money of city or other local government in bank, credit union or savings and loan association.

Any incorporated city or other local government may deposit any money under the control of its treasurer in any insured state or national bank, credit union or savings and loan association which has an office within the State of Nevada.

(Added to NRS by 1975, 1795; A 1979, 1883; 1999, 1465)



NRS 268.028 - Expenditure of public money; grant of public money and donation of certain property to certain nonprofit organizations or governmental entities.

1. The governing body of a city may expend money for any purpose that will provide a substantial benefit to the inhabitants of the city. Except as otherwise provided in subsection 4, the governing body may grant all or part of the money to a nonprofit organization created for religious, charitable or educational purposes to be expended for a selected purpose.

2. The governing body of a city or its authorized representative may donate commodities, supplies, materials and equipment that the governing body determines have reached the end of their useful lives to a nonprofit organization created for religious, charitable or educational purposes or to another governmental entity, to be used for any purpose which will provide a substantial benefit to the inhabitants of the city.

3. A grant or donation to a nonprofit organization created for religious, charitable or educational purposes and a donation to a governmental entity pursuant to this section must be made by resolution. The resolution must specify:

(a) The purpose of the grant or donation;

(b) If applicable, the maximum amount to be expended from the grant; and

(c) Any conditions or other limitations on the expenditure of the grant or the use of the donated property.

4. The provisions of this section do not limit the ability of a governing body of a city or its authorized representative to disburse money pursuant to NRS 321.5956 or any other specific statutory authority.

5. As used in this section:

(a) Authorized representative has the meaning ascribed to it in NRS 332.025.

(b) Nonprofit organization created for religious, charitable or educational purposes means an organization that meets the requirements set forth in NRS 372.3261.

(Added to NRS by 1999, 1645; A 1999, 3539; 2001, 368)



NRS 268.030 - Publication or posting of quarterly financial statements; supporting documents are public records; penalty.

1. After March 23, 1939, the city clerk and city council of every incorporated city in this state, whether incorporated under the provisions of chapter 266 of NRS or under the provisions of a special act, shall cause to be published quarterly in some newspaper, published as hereinafter provided, a statement of the finances of the city, showing the total amounts of receipts, disbursements and bills allowed and paid for the period covered by the statement. The statement must:

(a) Inform the public of the provisions of subsection 3;

(b) If the city maintains an official Internet website, inform the public of where the financial statement is posted on the Internet website pursuant to subsection 2;

(c) Provide a telephone number the public may call for further instructions on how to obtain the detailed financial documents;

(d) Provide the address of the city office or offices where the public may view the detailed financial documents;

(e) Be signed by the mayor and attested by the city clerk; and

(f) Be published in a newspaper published in the city for a period of at least 5 consecutive days. If no newspaper is published in the city, then the financial statement must be published in a newspaper published in the county, and if no newspaper is published in the county, the financial statement must be published in a newspaper of general circulation in the county or posted by the city clerk at the door of the city hall.

2. If a city maintains an official Internet website, the city clerk and city council shall maintain and update quarterly on the Internet website of the city a statement of the finances of the city, showing the receipts, disbursements and bills allowed and paid for the period covered by the statement. The statement must:

(a) Inform the public of the provisions of subsection 3;

(b) Provide a telephone number the public may call for further instructions on how to obtain the detailed financial documents;

(c) Provide the address of the city office or offices where the public may view the detailed financial documents; and

(d) Be signed by the mayor and attested by the city clerk.

3. The original and any duplicate or copy of each receipt, bill, invoice, check, warrant, voucher or other similar document that supports a transaction, the amount of which is shown in the financial statement published pursuant to this section is a public record that is available for inspection and copying by any person pursuant to the provisions of chapter 239 of NRS.

4. Any city officer who violates the provisions of this section is guilty of a misdemeanor.

[1:130:1939; A 1943, 78; 1943 NCL 3026.01] + [2:130:1939; A 1943, 78; 1943 NCL 3026] (NRS A 1967, 542; 2011, 3578)



NRS 268.040 - Suit to collect delinquent taxes: Costs not charged against city.

In any suit commenced, or hereafter to be commenced, in any incorporated city of this state for the collection of delinquent taxes, no costs may, in any event, be charged against or collected from the city.

[1:74:1866; B 3277; BH 1247; C 1274; RL 999; NCL 1396] (NRS A 1987, 1712)



NRS 268.043 - Collection on tax roll of delinquent charges for sewerage.

1. The governing body of a city which provides sewerage may elect by ordinance to have delinquent charges for sewerage collected on the tax roll in the same manner, by the same persons, and at the same time as, together with and not separately from, the county s general taxes. The governing body shall cause a description of each parcel of real property with respect to which the charge is delinquent on May 1 and the amount of the delinquent charge to be prepared and filed with the board of county commissioners no later than June 1. The description of each parcel and the amount of the delinquent charge must be filed in a form approved by the county treasurer.

2. The powers authorized by this section are alternative to all other powers of the city for the collection of such charges.

3. The real property may be described by reference to maps prepared by and on file in the office of the county assessor or by descriptions used by the county assessor.

4. The amount of the charge constitutes a lien against the lot or parcel of land against which the charge has been imposed as of the time when the lien of taxes on the roll attach.

5. The county treasurer shall include the amount of the charges on bills for taxes levied against the respective lots and parcels of land. Thereafter, the amount of the charges must be collected at the same time and in the same manner and by the same persons as, together with and not separately from, the general taxes for the county.

6. All laws applicable to the levy, collection and enforcement of general taxes of the county, including, but not limited to, those pertaining to the matters of delinquency, correction, cancellation, refund, redemption and sale, are applicable to delinquent charges for sewerage.

7. The county treasurer may issue separate bills for those charges and separate receipts for collection on account of those charges.

8. The governing body shall pay to the county treasurer, on the date it files the information described in subsection 1, 4 percent of the amount of the delinquent charges for sewerage to be collected on the tax roll or the amount estimated by the county treasurer which is necessary to collect and distribute those delinquent charges, whichever is greater. If the amount paid by the governing body to the county treasurer exceeds the actual amount which is necessary to collect and distribute the delinquent charges, the county treasurer shall refund the excess amount to the governing body within 1 year after the date the governing body files the information described in subsection 1.

(Added to NRS by 1995, 2560)



NRS 268.045 - Capital improvement fund: Accumulation; purpose; repayment from general fund.

1. Except as otherwise provided in subsection 2, every incorporated city in this state, whether incorporated under the provisions of chapter 266 or 267 of NRS or under the provisions of a special act, may accumulate a fund for a period of time not to exceed 10 years for the purpose of making future municipal capital improvements, but no special tax may be levied for this purpose. The fund must not exceed the amount of 25 cents per year on each $100 of assessed value of real and personal property in such city.

2. Every incorporated city in this state, whether incorporated under the provisions of chapter 266 or 267 of NRS or under the provisions of a special act, may accumulate any money received from the sale or lease of real and personal property, which property was transferred to the city by the Federal Government or one of its agencies without consideration, for the purpose of making future municipal capital improvements, without regard to the limitations of time and amount contained in subsection 1.

3. All money so accumulated from whatever source must be placed in a fund to be designated as the ........ capital improvement fund.

4. A city may, by payments from the general fund of the city scheduled over a period of years, return to a fund accumulated pursuant to subsection 2 money withdrawn from that fund to finance a specific municipal capital improvement.

5. No money in the capital improvement fund at the end of the fiscal year may revert to the general fund of the city, nor may the money be a surplus.

(Added to NRS by 1957, 574; A 1960, 15; 1961, 236; 1993, 110)



NRS 268.048 - Acquisition, sale or lease of real property by certain cities for industrial development; notice; hearing; option to purchase property.

1. The governing body of a city located in a county whose population is less than 15,000, upon making a finding pursuant to a public hearing that a city industrial park is necessary to meet the needs of the city, and that no private enterprise has presented an acceptable proposal for industrial development, may develop a plan and establish requirements for the:

(a) Acquisition, sale or lease of real property by the city for industrial development; and

(b) Design, engineering and construction of industrial developments.

2. The governing body shall:

(a) Give notice of its intention by publication at least once in a newspaper of general circulation published in the city, or if there is no such newspaper then in a newspaper of general circulation in the city published in the State; and

(b) Hold its public hearing not less than 10 nor more than 20 days after the date of publication of the notice.

3. The governing body may grant an option to purchase property designated for industrial development. The duration of the option must not exceed 3 years but afterward the governing body may extend it year by year. Any attempted assignment of the option, whether contractual or effected by operation of law, is void. Upon its execution, the option must immediately be recorded by the governing body with the county recorder.

4. After review by the planning commission, a member of the governing body or the purchaser or lessee of the property shall present the proposed plan for an industrial development to the governing body.

5. The governing body shall, after a public hearing, approve or reject the proposed plan.

(Added to NRS by 1981, 376; A 1989, 1913; 2001, 1962)



NRS 268.050 - Reconveyance, sale or exchange of land donated, dedicated or condemned for public purposes.

1. The governing body of any incorporated city in this State may reconvey all the right, title and interest of the city in and to any land donated, dedicated, acquired in accordance with chapter 37 of NRS, or purchased under the threat of an eminent domain proceeding, for a public park, public square, public landing, agricultural fairground, aviation field, automobile parking ground or facility for the accommodation of the traveling public, or land held in trust for the public for any other public use or uses, or any part thereof, to the person:

(a) By whom the land was donated or dedicated or to the person s heirs, assigns or successors, upon such terms as may be prescribed by a resolution of the governing body; or

(b) From whom the land was acquired in accordance with chapter 37 of NRS, or purchased under the threat of an eminent domain proceeding, or to the person s heirs, assigns or successors, except as otherwise provided in NRS 37.270, for an amount equal to the amount paid for the land by the governing body.

2. If the governing body determines that maintenance of the property is unnecessarily burdensome to the city or that reconveyance would be in the best interest of the city and its residents, the governing body may formally adopt a resolution stating that determination. Upon the adoption of the resolution, the presiding officer of the governing body shall issue a written offer of reconveyance to the person from whom the land was received or acquired or the person s successor in interest.

3. If the person from whom the real property was received or acquired, or the person s successor in interest:

(a) Accepts the offer of reconveyance within 45 days after the date of the offer, the governing body shall execute a deed or reconveyance.

(b) Refuses to accept the offer of reconveyance or states in writing that he or she is unable to accept the reconveyance, the governing body may sell or lease the real property in accordance with the provisions of the chapter.

[1:3:1926; NCL 1264] + [2:3:1926; NCL 1265] (NRS A 1981, 402, 989; 2005, 1467, 1789, 2680)



NRS 268.053 - Lease of real property to certain nonprofit organizations.

1. The governing body may lease real property to a nonprofit organization that:

(a) Is recognized as exempt under section 501(c)(3) of the Internal Revenue Code;

(b) Is affiliated by contract or other written agreement with the city; and

(c) Provides to residents of the city or to other persons a service that the city would otherwise be required to expend money to provide,

under such terms and for such consideration as the governing body determines reasonable based upon the costs and benefits to the city and the recommendation of any city officers who may be involved in approving the lease.

2. To lease real property pursuant to this section, the governing body must approve the lease and establish the recommended amount of rent to be received for the real property. The governing body shall render a decision on an application to lease real property pursuant to this section within 60 days after it receives the application.

3. In determining the amount of rent for the lease of real property pursuant to this section, consideration must be given to:

(a) The amount the lessee is able to pay;

(b) Whether the real property will be used by the lessee to perform a service of value to members of the general public;

(c) Whether the service to be performed on the real property will be of assistance to any agency of the city; and

(d) The expenses, if any, that the city is likely to incur to lease real property pursuant to this section in comparison to other potential uses of the real property.

4. The governing body may waive any fee for the consideration of an application submitted pursuant to this section.

(Added to NRS by 2007, 2832)



NRS 268.055 - Conveyance of property to corporation for public benefit.

1. The governing body of a city may convey real property of the city without consideration to a corporation for public benefit if the property is not needed for the public purposes of the city and the property is actually used for charitable or civic purposes.

2. A conveyance pursuant to this section may be made on such terms and conditions as seem proper to the governing body of the city.

3. If a corporation for public benefit to which property is conveyed pursuant to this section ceases to use the property for charitable or civic purposes, the property automatically reverts to the city.

4. As used in this section, corporation for public benefit has the meaning ascribed to it in NRS 82.021.

(Added to NRS by 2001, 1710)



NRS 268.058 - Conveyance of property to nonprofit organization for development of affordable housing: Application; public hearing; conditions; annual list of property conveyed; subordination of interest in property conveyed.

1. A nonprofit organization may submit to the governing body of a city an application for conveyance of property that is owned by the city if the property was purchased or received by the city pursuant to NRS 268.008.

2. Before the governing body makes a determination on such an application for conveyance, it shall hold at least one public hearing on the application. Notice of the time, place and specific purpose of the hearing must be:

(a) Published at least once in a newspaper of general circulation in the city.

(b) Mailed to all owners of record of real property which is located not more than 300 feet from the property that is proposed for conveyance.

(c) Posted in a conspicuous place on the property that is proposed for conveyance.

The hearing must be held not fewer than 10 days but not more than 40 days after the notice is published, mailed and posted in accordance with this subsection.

3. The governing body may approve such an application for conveyance if the nonprofit organization demonstrates to the satisfaction of the governing body that the organization or its assignee will use the property to develop affordable housing for families whose income at the time of application for such housing does not exceed 80 percent of the median gross income for families residing in the same city, as that percentage is defined by the United States Department of Housing and Urban Development. If the governing body receives more than one application for conveyance of the property, the governing body must give priority to an application of a nonprofit organization that demonstrates to the satisfaction of the governing body that the organization or its assignee will use the property to develop affordable housing for persons who are disabled or elderly.

4. If the governing body approves an application for conveyance, it may convey the property to the nonprofit organization without consideration. Such a conveyance must not be in contravention of any condition in a gift or devise of the property to the city.

5. As a condition to the conveyance of the property pursuant to subsection 4, the governing body shall enter into an agreement with the nonprofit organization that requires the nonprofit organization or its assignee to use the property to provide affordable housing for at least 50 years. If the nonprofit organization or its assignee fails to use the property to provide affordable housing pursuant to the agreement, the governing body may take reasonable action to return the property to use as affordable housing, including, without limitation:

(a) Repossessing the property from the nonprofit organization or its assignee.

(b) Transferring ownership of the property from the nonprofit organization or its assignee to another person or governmental entity that will use the property to provide affordable housing.

6. The agreement required by subsection 5 must be recorded in the office of the county recorder of the county in which the property is located and must specify:

(a) The number of years for which the nonprofit organization or its assignee must use the property to provide affordable housing; and

(b) The action that the governing body will take if the nonprofit organization or its assignee fails to use the property to provide affordable housing pursuant to the agreement.

7. A governing body that has conveyed property pursuant to subsection 4 shall:

(a) Prepare annually a list which includes a description of all property conveyed to a nonprofit organization pursuant to this section; and

(b) Include the list in the annual audit of the city which is conducted pursuant to NRS 354.624.

8. If, 5 years after the date of a conveyance pursuant to subsection 4, a nonprofit organization or its assignee has not commenced construction of affordable housing, or entered into such contracts as are necessary to commence the construction of affordable housing, the property that was conveyed automatically reverts to the city.

9. A governing body may subordinate the interest of the city in property conveyed pursuant to subsection 4 to a first or subsequent holder of a mortgage on that property to the extent the governing body deems necessary to promote investment in the construction of affordable housing.

10. As used in this section, unless the context otherwise requires, nonprofit organization means an organization that is recognized as exempt pursuant to 26 U.S.C. 501(c)(3).

(Added to NRS by 1997, 1737; A 1999, 3537)



NRS 268.059 - Sale or lease of certain real property: Appraisal required; qualifications and selection of appraisers; disclosure statements; interest of appraiser or related person in property or adjoining property prohibited; effect of sale or lease in violation of section.

1. Except as otherwise provided in NRS 268.048 to 268.058, inclusive, 268.064, 278.479 to 278.4965, inclusive, and subsection 4 of NRS 496.080, except as otherwise required by federal law, except as otherwise required pursuant to a cooperative agreement entered into pursuant to NRS 277.050 or 277.053 or an interlocal agreement in existence on October 1, 2004, except if the governing body is entering into a joint development agreement for real property owned by the city to which the governing body is a party, except for a lease of residential property with a term of 1 year or less, except for the sale or lease of real property to a public utility, as defined in NRS 704.020, to be used for a public purpose, except for the sale or lease of real property to the State or another governmental entity and except for the sale or lease of real property larger than 1 acre which is approved by the voters at a primary or general election, primary or general city election or special election, the governing body shall, when offering any real property for sale or lease:

(a) Except as otherwise provided in this paragraph, obtain two independent appraisals of the real property before selling or leasing it. If the governing body holds a public hearing on the matter of the fair market value of the real property, one independent appraisal of the real property is sufficient before selling or leasing it. The appraisal or appraisals, as applicable, must be based on the zoning of the real property as set forth in the master plan for the city and must have been prepared not more than 6 months before the date on which real property is offered for sale or lease.

(b) Select the one independent appraiser or two independent appraisers, as applicable, from the list of appraisers established pursuant to subsection 2.

(c) Verify the qualifications of each appraiser selected pursuant to paragraph (b). The determination of the governing body as to the qualifications of the appraiser is conclusive.

2. The governing body shall adopt by ordinance the procedures for creating or amending a list of appraisers qualified to conduct appraisals of real property offered for sale or lease by the governing body. The list must:

(a) Contain the names of all persons qualified to act as a general appraiser in the same county as the real property that may be appraised; and

(b) Be organized at random and rotated from time to time.

3. An appraiser chosen pursuant to subsection 1 must provide a disclosure statement which includes, without limitation, all sources of income of the appraiser that may constitute a conflict of interest and any relationship of the appraiser with the property owner or the owner of an adjoining property.

4. An appraiser shall not perform an appraisal on any real property offered for sale or lease by the governing body if the appraiser or a person related to the appraiser within the first degree of consanguinity or affinity has an interest in the real property or an adjoining property.

5. If real property is sold or leased in violation of the provisions of this section:

(a) The sale or lease is void; and

(b) Any change to an ordinance or law governing the zoning or use of the real property is void if the change takes place within 5 years after the date of the void sale or lease.

(Added to NRS by 2005, 1462; A 2005, 2676, 2680; 2007, 566, 2009, 2832; 2011, 479)



NRS 268.061 - Sale or lease of certain real property: Determination that sale or lease is in best interest of city; notice; appraisal; exceptions; second offering; effect of sale or lease in violation of section.

1. Except as otherwise provided in this subsection and NRS 268.048 to 268.058, inclusive, 268.063, 268.064, 278.479 to 278.4965, inclusive, and subsection 4 of NRS 496.080, except as otherwise provided by federal law, except as otherwise required pursuant to a cooperative agreement entered into pursuant to NRS 277.050 or 277.053 or an interlocal agreement in existence on October 1, 2004, except if the governing body is entering into a joint development agreement for real property owned by the city to which the governing body is a party, except for a lease of residential property with a term of 1 year or less, except for the sale or lease of real property to a public utility, as defined in NRS 704.020, to be used for a public purpose and except for the sale or lease of real property larger than 1 acre which is approved by the voters at a primary or general election, primary or general city election or special election:

(a) If a governing body has determined by resolution that the sale or lease of any real property owned by the city will be in the best interest of the city, it may sell or lease the real property in the manner prescribed for the sale or lease of real property in NRS 268.062.

(b) Before the governing body may sell or lease any real property as provided in paragraph (a), it shall:

(1) Post copies of the resolution described in paragraph (a) in three public places in the city; and

(2) Cause to be published at least once a week for 3 successive weeks, in a newspaper qualified under chapter 238 of NRS that is published in the county in which the real property is located, a notice setting forth:

(I) A description of the real property proposed to be sold or leased in such a manner as to identify it;

(II) The minimum price, if applicable, of the real property proposed to be sold or leased; and

(III) The places at which the resolution described in paragraph (a) has been posted pursuant to subparagraph (1), and any other places at which copies of that resolution may be obtained.

If no qualified newspaper is published within the county in which the real property is located, the required notice must be published in some qualified newspaper printed in the State of Nevada and having a general circulation within that county.

(c) If the governing body by its resolution finds additionally that the real property to be sold is worth more than $1,000, the governing body shall, as applicable, conduct an appraisal or appraisals pursuant to NRS 268.059 to determine the value of the real property. Except for real property acquired pursuant to NRS 371.047, the governing body shall not sell or lease it for less than the highest appraised value.

(d) If the real property is appraised at $1,000 or more, the governing body may:

(1) Lease the real property; or

(2) Sell the real property for:

(I) Cash; or

(II) Not less than 25 percent cash down and upon deferred payments over a period of not more than 10 years, secured by a mortgage or deed of trust bearing such interest and upon such further terms as the governing body may specify.

(e) A governing body may sell or lease any real property owned by the city without complying with the provisions of this section and NRS 268.059 and 268.062 to:

(1) A person who owns real property located adjacent to the real property to be sold or leased if the governing body has determined by resolution that the sale or lease will be in the best interest of the city and the real property is a:

(I) Remnant that was separated from its original parcel due to the construction of a street, alley, avenue or other thoroughfare, or portion thereof, flood control facility or other public facility;

(II) Parcel that, as a result of its size, is too small to establish an economically viable use by anyone other than the person who owns real property adjacent to the real property offered for sale or lease; or

(III) Parcel which is subject to a deed restriction prohibiting the use of the real property by anyone other than the person who owns real property adjacent to the real property offered for sale or lease.

(2) The State or another governmental entity if:

(I) The sale or lease restricts the use of the real property to a public use; and

(II) The governing body adopts a resolution finding that the sale or lease will be in the best interest of the city.

(f) A governing body that disposes of real property pursuant to paragraph (e) is not required to offer to reconvey the real property to the person from whom the real property was received or acquired by donation or dedication.

(g) If real property that is offered for sale or lease pursuant to this section is not sold or leased at the initial offering of the contract for the sale or lease of the real property, the governing body may offer the real property for sale or lease a second time pursuant to this section. If there is a material change relating to the title, zoning or an ordinance governing the use of the real property, the governing body must obtain a new appraisal of the real property pursuant to the provisions of NRS 268.059 before offering the real property for sale or lease a second time. If real property that is offered for sale or lease pursuant to this section is not sold or leased at the second offering of the contract for the sale or lease of the real property, the governing body may list the real property for sale or lease at the appraised value with a licensed real estate broker, provided that the broker or a person related to the broker within the first degree of consanguinity or affinity does not have an interest in the real property or an adjoining property.

2. If real property is sold or leased in violation of the provisions of this section:

(a) The sale or lease is void; and

(b) Any change to an ordinance or law governing the zoning or use of the real property is void if the change takes place within 5 years after the date of the void sale or lease.

(Added to NRS by 2005, 1463; A 2005, 2677, 2680; 2007, 567, 2010, 2833; 2011, 480)



NRS 268.062 - Sale or lease of certain real property at auction: Resolution declaring intention to sell or lease property; requirements; notice; procedure; deposit to cover certain costs; effect of sale or lease in violation of section.

1. Except as otherwise provided in this section and NRS 268.048 to 268.058, inclusive, 268.063, 268.064, 278.479 to 278.4965, inclusive, and subsection 4 of NRS 496.080, except as otherwise required by federal law, except as otherwise required pursuant to a cooperative agreement entered into pursuant to NRS 277.050 or 277.053 or an interlocal agreement in existence on October 1, 2004, except if the governing body is entering into a joint development agreement for real property owned by the city to which the governing body is a party, except for a lease of residential property with a term of 1 year or less, except for the sale or lease of real property to a public utility, as defined in NRS 704.020, to be used for a public purpose and except for the sale or lease of real property larger than 1 acre which is approved by the voters at a primary or general election, the governing body shall, in open meeting by a majority vote of the members and before ordering the sale or lease at auction of any real property, adopt a resolution declaring its intention to sell or lease the property at auction. The resolution must:

(a) Describe the property proposed to be sold or leased in such a manner as to identify it;

(b) Specify the minimum price and the terms upon which the property will be sold or leased; and

(c) Fix a time, not less than 3 weeks thereafter, for a public meeting of the governing body to be held at its regular place of meeting, at which sealed bids will be received and considered.

2. Notice of the adoption of the resolution and of the time and place of holding the meeting must be given by:

(a) Posting copies of the resolution in three public places in the county not less than 15 days before the date of the meeting; and

(b) Causing to be published at least once a week for 3 successive weeks before the meeting, in a newspaper qualified under chapter 238 of NRS that is published in the county in which the real property is located, a notice setting forth:

(1) A description of the real property proposed to be sold or leased at auction in such a manner as to identify it;

(2) The minimum price of the real property proposed to be sold or leased at auction; and

(3) The places at which the resolution described in subsection 1 has been posted pursuant to paragraph (a), and any other places at which copies of that resolution may be obtained.

If no qualified newspaper is published within the county in which the real property is located, the required notice must be published in some qualified newspaper printed in the State of Nevada and having a general circulation within that county.

3. At the time and place fixed in the resolution for the meeting of the governing body, all sealed bids which have been received must, in public session, be opened, examined and declared by the governing body. Of the proposals submitted which conform to all terms and conditions specified in the resolution of intention to sell or lease and which are made by responsible bidders, the bid which is the highest must be finally accepted, unless a higher oral bid is accepted or the governing body rejects all bids.

4. Before accepting any written bid, the governing body shall call for oral bids. If, upon the call for oral bidding, any responsible person offers to buy or lease the property upon the terms and conditions specified in the resolution, for a price exceeding by at least 5 percent the highest written bid, then the highest oral bid which is made by a responsible person must be finally accepted.

5. The final acceptance by the governing body may be made either at the same session or at any adjourned session of the same meeting held within the 21 days next following.

6. The governing body may, either at the same session or at any adjourned session of the same meeting held within the 21 days next following, if it deems the action to be for the best public interest, reject any and all bids, either written or oral, and withdraw the property from sale or lease.

7. Any resolution of acceptance of any bid made by the governing body must authorize and direct the chair of the governing body to execute a deed or lease and to deliver it upon performance and compliance by the purchaser or lessor with all the terms or conditions of the contract which are to be performed concurrently therewith.

8. The governing body may require any person requesting that real property be sold pursuant to the provisions of this section to deposit a sufficient amount of money to pay the costs to be incurred by the governing body in acting upon the application, including the costs of publication and the expenses of appraisal. This deposit must be refunded whenever the person making the deposit is not the successful bidder. The costs of acting upon the application, including the costs of publication and the expenses of appraisal, must be borne by the successful bidder.

9. If real property is sold or leased in violation of the provisions of this section:

(a) The sale or lease is void; and

(b) Any change to an ordinance or law governing the zoning or use of the real property is void if the change takes place within 5 years after the date of the void sale or lease.

(Added to NRS by 2005, 1465; A 2005, 2679, 2680; 2007, 568, 2011, 2835; 2011, 482)



NRS 268.063 - Sale, lease or disposal of real property for redevelopment or economic development: Requirements; effect of sale, lease or disposal in violation of section.

1. A governing body may sell, lease or otherwise dispose of real property for the purposes of redevelopment or economic development:

(a) Without first offering the real property to the public; and

(b) For less than fair market value of the real property.

2. Before a governing body may sell, lease or otherwise dispose of real property pursuant to this section, the governing body must:

(a) As applicable, obtain an appraisal or appraisals of the property pursuant to NRS 268.059; and

(b) Adopt a resolution finding that it is in the best interests of the public to sell, lease or otherwise dispose of the property:

(1) Without offering the property to the public; and

(2) For less than fair market value of the real property.

3. If real property is sold, leased or otherwise disposed of in violation of the provisions of this section:

(a) The sale, lease or other disposal is void; and

(b) Any change to an ordinance or law governing the zoning or use of the real property is void if the change takes place within 5 years after the date of the void sale, lease or other disposal.

4. As used in this section:

(a) Economic development means:

(1) The establishment of new commercial enterprises or facilities within the city;

(2) The support, retention or expansion of existing commercial enterprises or facilities within the city;

(3) The establishment, retention or expansion of public, quasi-public or other facilities or operations within the city;

(4) The establishment of residential housing needed to support the establishment of new commercial enterprises or facilities or the expansion of existing commercial enterprises or facilities; or

(5) Any combination of the activities described in subparagraphs (1) to (4), inclusive,

to create and retain opportunities for employment for the residents of the city.

(b) Redevelopment has the meaning ascribed to it in NRS 279.408.

(Added to NRS by 2005, 1466; A 2005, 2680; 2007, 2837)



NRS 268.064 - Lease of building space or other real property that is less than 25,000 square feet.

1. The governing body of a city may offer any city-owned building or any portion thereof or any other real property for lease without complying with the provisions of NRS 268.059, 268.061 and 268.062 if:

(a) The area of the building space or other real property is less than 25,000 square feet; and

(b) The governing body adopts a resolution stating that it is in the best interest of the city to lease the property:

(1) Without offering the property to the public; and

(2) For less than the fair market value of the building space or other real property, if applicable.

2. The governing body shall:

(a) Cause to be published at least once, in a newspaper qualified under chapter 238 of NRS that is published in the county in which the city-owned building or portion thereof or the other real property is located, a notice setting forth a description of the city-owned building or portion thereof or the other real property proposed to be leased in such a manner as to identify it; and

(b) Hold a public hearing on the matter not less than 10 or more than 20 days after the date of publication of the notice.

3. A lease of a city-owned building or any portion thereof or any other real property pursuant to this section may be made on such terms and conditions as the governing body of the city deems proper. The duration of such a lease must not exceed 3 years and may include an extension for not more than an additional 2 years.

(Added to NRS by 2011, 478)



NRS 268.065 - Voting machines: Rental, lease or other acquisition.

Governing bodies of incorporated cities may rent, lease or otherwise acquire voting machines in whatever manner will best serve local interests.

(Added to NRS by 1965, 615)



NRS 268.070 - Public printing to be placed with newspaper or commercial establishment within county; exceptions.

1. Except as otherwise provided in this section and NRS 344.050, all public printing required by the various cities of this State must be placed with a bona fide newspaper or bona fide commercial printing establishment within the county in which the city is located. If there is no bona fide newspaper or bona fide commercial printing establishment within the county adequately equipped to do the printing, the printing must be placed with a bona fide newspaper or bona fide commercial printing establishment in the State adequately equipped to do the printing.

2. Except as otherwise authorized in subsection 4, printing required by cities of this State must be done within the State.

3. The provisions of this section are contingent upon satisfactory services being rendered by all such printing establishments and reasonable charges therefor. As used in this subsection, reasonable charges means a charge not in excess of the amount necessary to be paid for similar work in other printing establishments.

4. The provisions of this section do not prohibit the printing of city bonds and other evidences of indebtedness outside the State.

[Part 1:120:1925; A 1927, 227; NCL 5610] (NRS A 1959, 116; 2005, 1087)



NRS 268.081 - Displacement or limitation of competition: Services.

The governing body of an incorporated city may, to provide adequate, economical and efficient services to the inhabitants of the city and to promote the general welfare of those inhabitants, displace or limit competition in any of the following areas:

1. Ambulance service.

2. Taxicabs and other public transportation, unless regulated in that city by an agency of the State.

3. Collection and disposal of garbage and other waste.

4. Operations at an airport, including, but not limited to, the leasing of motor vehicles and the licensing of concession stands, but excluding police protection and fire protection.

5. Water and sewage treatment, unless regulated in that city by an agency of the State.

6. Concessions on, over or under property owned or leased by the city.

7. Operation of landfills.

8. Search and rescue.

9. Inspection required by any city ordinance otherwise authorized by law.

10. Except as otherwise provided in NRS 277A.330, construction and maintenance of benches and shelters for passengers of public mass transportation.

11. Any other service demanded by the inhabitants of the city which the city itself is otherwise authorized by law to provide.

(Added to NRS by 1973, 368; A 1985, 1242; 1989, 995; 2005, 2319; 2009, 851)



NRS 268.083 - Displacement or limitation of competition: Methods.

The governing body of an incorporated city may:

1. Provide those services set forth in NRS 268.081 on an exclusive basis or, by ordinance, adopt a regulatory scheme for providing those services or controlling development on an exclusive basis within the boundaries of the city; or

2. Grant an exclusive franchise to any person to provide those services within the boundaries of the city.

(Added to NRS by 1985, 1242; A 2001, 845)



NRS 268.084 - Municipal electric utility: Purchase of generating capacity; terms.

A city which operates a municipal utility to distribute electricity may purchase generating capacity on the terms set forth in subsection 3 of NRS 244A.699.

(Added to NRS by 1985, 642)



NRS 268.086 - Telecommunication service generally in city whose population is 25,000 or more: Sale of service by city to public prohibited; exception; procedure for city to purchase or construct certain facilities.

1. The governing body of an incorporated city whose population is 25,000 or more:

(a) Shall not sell telecommunication service to the general public.

(b) May purchase or construct facilities for providing telecommunication that intersect with public rights-of-way if the governing body:

(1) Conducts a study to evaluate the costs and benefits associated with purchasing or constructing the facilities; and

(2) Determines from the results of the study that the purchase or construction is in the interest of the general public.

2. Any information relating to the study conducted pursuant to subsection 1 must be maintained by the city clerk and made available for public inspection during the business hours of the office of the city clerk.

3. Notwithstanding the provisions of paragraph (a) of subsection 1, an airport may sell telecommunication service to the general public.

4. As used in this section:

(a) Telecommunication has the meaning ascribed to it in NRS 704.025.

(b) Telecommunication service has the meaning ascribed to it in NRS 704.028.

(Added to NRS by 1997, 2745; A 2007, 714)



NRS 268.088 - Telecommunication service or interactive computer service: Power of city to require franchises and impose terms and conditions on franchises limited; power of city to regulate placement of facilities limited.

1. The governing body of an incorporated city shall not:

(a) Impose any terms or conditions on a franchise for the provision of telecommunication service or interactive computer service other than terms or conditions concerning the placement and location of the telephone or telegraph lines and fees imposed for a business license or the franchise, right or privilege to construct, install or operate such lines.

(b) Require a company that provides telecommunication service or interactive computer service to obtain a franchise if it provides telecommunication service over the telephone or telegraph lines owned by another company.

(c) Require a person who holds a franchise for the provision of telecommunication service to place its facilities in ducts or conduits or on poles owned or leased by the city.

2. As used in this section:

(a) Interactive computer service has the meaning ascribed to it in 47 U.S.C. 230(f)(2), as that section existed on January 1, 2007.

(b) Telecommunication service has the meaning ascribed to it in NRS 704.028.

(Added to NRS by 1997, 2745; A 2001, 2126; 2007, 715)



NRS 268.0881 - Definitions.

As used in NRS 268.0881 to 268.0888, inclusive, unless the context otherwise requires, the words and terms defined in NRS 268.0882 to 268.0886, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2005, 2339)



NRS 268.0882 - Apartment complex defined.

Apartment complex means a building or group of buildings, each building of which is arranged in several units of connecting rooms, with each unit designed for independent housekeeping.

(Added to NRS by 2005, 2339)



NRS 268.0883 - Certificate defined.

Certificate means a certificate to engage in property management issued pursuant to NRS 268.0887.

(Added to NRS by 2005, 2339)



NRS 268.0884 - Property defined.

Property means a hotel, motel or apartment complex for which a business license issued by the city is required for its operation.

(Added to NRS by 2005, 2339)



NRS 268.0885 - Property management defined.

Property management means the physical, administrative or financial management of a property.

(Added to NRS by 2005, 2339)



NRS 268.0886 - Unit defined.

Unit means a structure or the part of a structure that is occupied as, or designed or intended for occupancy as, a residence or sleeping place by one person who maintains a household or by two or more persons who maintain a common household.

(Added to NRS by 2005, 2339)



NRS 268.0887 - Certification of persons who engage in property management; application; fees; renewal; conditions; penalty; exceptions.

1. Except as otherwise provided in subsection 3, the city council or other governing body of any incorporated city in the State of Nevada, whether organized under general law or special charter, may, by ordinance, require each person who wishes to engage in property management in the incorporated area of the city to obtain a certificate issued by the city council or other governing body before engaging in property management.

2. If a city council or other governing body of an incorporated city adopts an ordinance pursuant to subsection 1:

(a) Each person who engages in property management must make application for a certificate to the city council or other governing body of the incorporated city in which the property to be managed is to be located. The application must be in a form and manner prescribed by the city council or other governing body.

(b) The city council or other governing board of an incorporated city may:

(1) Establish and collect a fee for the issuance or renewal of a certificate.

(2) Grant or deny applications for the issuance or renewal of a certificate.

(3) Impose conditions, limitations and restrictions upon a certificate.

(4) Establish any other requirements necessary to carry out the ordinance, including, without limitation, the imposition of a penalty for a violation of the ordinance.

(5) Adopt, amend and repeal regulations relating to the ordinance.

3. An ordinance adopted pursuant to the provisions of this section must not apply to:

(a) A person who holds a license issued pursuant to chapter 645 of NRS; or

(b) A person engaging in property management of a property where gaming is conducted under a nonrestricted gaming license issued pursuant to NRS 463.170.

(Added to NRS by 2005, 2339)



NRS 268.0888 - Ordinance to require certain property to be managed by person issued certificate; penalty; exceptions.

1. Except as otherwise provided in subsection 3, the city council or other governing body as any incorporated city in the State of Nevada, whether organized under general law or special charter may, by ordinance, require that a property which is located in the incorporated area of the city must be managed by a person issued a certificate pursuant to the provisions of NRS 268.0887.

2. If a city council or other governing body adopts an ordinance pursuant to the provisions of subsection 1, the city council or other governing body may:

(a) Establish any other requirements necessary to carry out the ordinance, including, without limitation, the imposition of a penalty for a violation of the ordinance.

(b) Adopt, amend and repeal regulations relating to the ordinance.

3. An ordinance adopted pursuant to the provisions of this section must not apply to:

(a) A property managed by a person who holds a license issued pursuant to chapter 645 of NRS; or

(b) A property where gaming is conducted under a nonrestricted license for gaming issued pursuant to NRS 463.170.

(Added to NRS by 2005, 2340)



NRS 268.090 - Power to license and regulate sale of intoxicating liquor.

1. In addition to any authority or power now provided by the charter of any incorporated city in this State, whether incorporated by general or special act, or otherwise, except as otherwise provided in this section, there is hereby granted to each of the cities incorporated under any law of this State the power and authority to fix, impose and collect a license tax on, and regulate the sale of, beer, wines or other beverages now or hereafter authorized to be sold by act of Congress.

2. An incorporated city may deny or refuse to renew the license of a person who has willfully violated the provisions of NRS 369.630 more than three times in any 24-month period.

3. An incorporated city shall not deny a license to a person solely because the person is not a citizen of the United States.

4. The Legislative Counsel Bureau is exempt from the provisions of this section with respect to the purchase and sale of souvenir wine pursuant to NRS 218F.430.

[1:158:1933; 1931 NCL 3691] (NRS A 1979, 1170; 2005, 2686; 2007, 899)



NRS 268.091 - Farmers markets: Definitions.

As used in this section, NRS 268.092 and 268.093, unless the context otherwise requires:

1. Farmers market means a place of business where the actual producer of farm products can bring the products for direct sale to consumers. The term includes a place of business where a person rents space to producers for the sale of farm products.

2. Farm products has the meaning ascribed to it in NRS 576.0155.

(Added to NRS by 1975, 1204; A 1993, 433)



NRS 268.092 - Farmers markets: Licensing and regulation.

1. The city council or other governing body of any incorporated city in the State of Nevada, whether organized under general law or special charter, may provide by ordinance for the licensing and regulating of farmers markets.

2. Every person who establishes a farmers market shall make application to the city council or other governing body of the incorporated city in which the farmers market is to be located. The application must be in a form and manner prescribed by the city council or other governing body.

3. The city council or other governing body may:

(a) Fix, impose and collect license fees upon the market.

(b) Grant or deny applications for licenses or impose conditions, limitations and restrictions upon the license.

(c) Adopt, amend and repeal regulations relating to the licenses and licensees of farmers markets.

(Added to NRS by 1975, 1204; A 1987, 1712)



NRS 268.093 - Farmers markets: Responsibilities of licensee; unlawful acts.

1. The person licensed by the city council or other governing body of an incorporated city to establish a farmers market is:

(a) Responsible for the collection of any taxes required pursuant to chapters 372, 374 and 377 of NRS.

(b) An employer as defined in NRS 616A.230 for the purpose of providing coverage under the Nevada Industrial Insurance Act.

2. A person who sells farm products within the farmers market is not required to be licensed.

3. It is unlawful for any person to sell, within the farmers market, any product which is not a farm product.

(Added to NRS by 1975, 1204; A 1987, 1712)



NRS 268.095 - Powers of governing body; application for certain licenses; imposition of license tax; uses of proceeds of tax; license tax as lien; enforcement of lien; confidentiality of information concerning tax or taxpayer.

1. Except as otherwise provided in subsection 4, and NRS 268.0951, the city council or other governing body of each incorporated city in this State, whether organized under general law or special charter, may:

(a) Except as otherwise provided in subsection 2 and NRS 268.0968 and 576.128, fix, impose and collect for revenues or for regulation, or both, a license tax on all character of lawful trades, callings, industries, occupations, professions and businesses conducted within its corporate limits.

(b) Assign the proceeds of any one or more of such license taxes to the county within which the city is situated for the purpose or purposes of making the proceeds available to the county:

(1) As a pledge as additional security for the payment of any general obligation bonds issued pursuant to NRS 244A.597 to 244A.655, inclusive;

(2) For redeeming any general obligation bonds issued pursuant to NRS 244A.597 to 244A.655, inclusive;

(3) For defraying the costs of collecting or otherwise administering any such license tax so assigned, of the county fair and recreation board and of officers, agents and employees hired thereby, and of incidentals incurred thereby;

(4) For operating and maintaining recreational facilities under the jurisdiction of the county fair and recreation board;

(5) For improving, extending and bettering recreational facilities authorized by NRS 244A.597 to 244A.655, inclusive; and

(6) For constructing, purchasing or otherwise acquiring such recreational facilities.

(c) Pledge the proceeds of any tax imposed on the revenues from the rental of transient lodging pursuant to this section for the payment of any general or special obligations issued by the city for a purpose authorized by the laws of this State.

(d) Use the proceeds of any tax imposed pursuant to this section on the revenues from the rental of transient lodging:

(1) To pay the principal, interest or any other indebtedness on any general or special obligations issued by the city pursuant to the laws of this State;

(2) For the expense of operating or maintaining, or both, any facilities of the city; and

(3) For any other purpose for which other money of the city may be used.

2. The city council or other governing body of an incorporated city shall not require that a person who is licensed as a contractor pursuant to chapter 624 of NRS obtain more than one license to engage in the business of contracting or pay more than one license tax related to engaging in the business of contracting, regardless of the number of classifications or subclassifications of licensing for which the person is licensed pursuant to chapter 624 of NRS.

3. The proceeds of any tax imposed pursuant to this section that are pledged for the repayment of general obligations may be treated as pledged revenues for the purposes of NRS 350.020.

4. The city council or other governing body of an incorporated city shall not require a person to obtain a license or pay a license tax on the sole basis that the person is a professional. As used in this subsection, professional means a person who:

(a) Holds a license, certificate, registration, permit or similar type of authorization issued by a regulatory body as defined in NRS 622.060 or who is regulated pursuant to the Nevada Supreme Court Rules; and

(b) Practices his or her profession for any type of compensation as an employee.

5. The city licensing agency shall provide upon request an application for a state business license pursuant to chapter 76 of NRS. No license to engage in any type of business may be granted unless the applicant for the license:

(a) Signs an affidavit affirming that the business has complied with the provisions of chapter 76 of NRS; or

(b) Provides to the city licensing agency the entity number of the applicant assigned by the Secretary of State which the city may use to validate that the applicant is currently in good standing with the State and has complied with the provisions of chapter 76 of NRS.

6. No license to engage in business as a seller of tangible personal property may be granted unless the applicant for the license:

(a) Presents written evidence that:

(1) The Department of Taxation has issued or will issue a permit for this activity, and this evidence clearly identifies the business by name; or

(2) Another regulatory agency of the State has issued or will issue a license required for this activity; or

(b) Provides to the city licensing agency the entity number of the applicant assigned by the Secretary of State which the city may use to validate that the applicant is currently in good standing with the State and has complied with the provisions of paragraph (a).

7. Any license tax levied under the provisions of this section constitutes a lien upon the real and personal property of the business upon which the tax was levied until the tax is paid. The lien has the same priority as a lien for general taxes. The lien must be enforced:

(a) By recording in the office of the county recorder, within 6 months following the date on which the tax became delinquent or was otherwise determined to be due and owing, a notice of the tax lien containing the following:

(1) The amount of tax due and the appropriate year;

(2) The name of the record owner of the property;

(3) A description of the property sufficient for identification; and

(4) A verification by the oath of any member of the board of county commissioners or the county fair and recreation board; and

(b) By an action for foreclosure against such property in the same manner as an action for foreclosure of any other lien, commenced within 2 years after the date of recording of the notice of the tax lien, and accompanied by appropriate notice to other lienholders.

8. The city council or other governing body of each incorporated city may delegate the power and authority to enforce such liens to the county fair and recreation board. If the authority is so delegated, the governing body shall revoke or suspend the license of a business upon certification by the board that the license tax has become delinquent, and shall not reinstate the license until the tax is paid. Except as otherwise provided in NRS 239.0115 and 268.0966, all information concerning license taxes levied by an ordinance authorized by this section or other information concerning the business affairs or operation of any licensee obtained as a result of the payment of those license taxes or as the result of any audit or examination of the books of the city by any authorized employee of a county fair and recreation board for any license tax levied for the purpose of NRS 244A.597 to 244A.655, inclusive, is confidential and must not be disclosed by any member, official or employee of the county fair and recreation board or the city imposing the license tax unless the disclosure is authorized by the affirmative action of a majority of the members of the appropriate county fair and recreation board. Continuing disclosure may be so authorized under an agreement with the Department of Taxation or the Secretary of State for the exchange of information concerning taxpayers.

9. The powers conferred by this section are in addition and supplemental to, and not in substitution for, and the limitations imposed by this section do not affect the powers conferred by, any other law. No part of this section repeals or affects any other law or any part thereof, it being intended that this section provide a separate method of accomplishing its objectives, and not an exclusive one.

(Added to NRS by 1957, 643; A 1960, 179; 1963, 794; 1971, 497; 1973, 325; 1983, 761; 1987, 1712; 1989, 908; 1991, 31, 2327, 2462; 1993, 617, 2653; 1995, 2806; 1997, 3169; 2001, 885; 2003, 20th Special Session, 193; 2005, 732, 2340; 2007, 2084; 2009, 2048; 2011, 3590)



NRS 268.0951 - Multijurisdictional business license for certain contractors: Interlocal agreement; ordinance establishing system for issuance; eligibility.

1. The governing body of each incorporated city whose population is 150,000 or more and which is located in a county whose population is 700,000 or more, whether organized under general law or special charter, shall enter into an agreement in accordance with the provisions of NRS 277.080 to 277.180, inclusive, with the board of county commissioners of the county in which the city is located, with the governing body of every other city located within the county whose population is 150,000 or more and with the governing body of each city located within the county whose population is less than 150,000 who chooses to enter into such an agreement for the establishment of a business license to authorize a person who is licensed as a contractor pursuant to chapter 624 of NRS to engage in the business of contracting within the county and each of those cities.

2. The agreement required pursuant to subsection 1 must set forth the purposes, powers, rights, obligations and responsibilities, financial and otherwise, of the county and each city that enters into the agreement.

3. Upon entering into the agreement required pursuant to subsection 1, the governing body of the city shall establish by ordinance a system for issuing such a business license that authorizes a person who is licensed as a contractor pursuant to chapter 624 of NRS to engage in the business of contracting within the county and cities that entered into the agreement pursuant to subsection 1 and in which the person intends to conduct business.

4. An ordinance adopted pursuant to the provisions of subsection 3 must include, without limitation:

(a) The requirements for obtaining the business license;

(b) The fees for the issuance and renewal of the business license; and

(c) Any other requirements necessary to establish the system for issuing the business license.

5. A person who is licensed as a contractor pursuant to chapter 624 of NRS is eligible to obtain from the city a business license that authorizes the person to engage in the business of contracting within the county and each city located in the county which enters into an agreement pursuant to subsection 1 and in which the person intends to conduct business if the person meets the requirements set forth in the ordinance to qualify for the license and:

(a) The person maintains only one place of business within the county and the place of business is located within the jurisdiction of the city;

(b) The person maintains more than one place of business within the county and each of those places of business is located within the jurisdiction of the city; or

(c) The person does not maintain any place of business within the county.

6. A person who obtains a business license described in this section is subject to all other licensing and permitting requirements of the State and any other counties and cities in which the person does business.

(Added to NRS by 2011, 3589)



NRS 268.0953 - Levy, collection and transmission of certain license taxes to county fair and recreation board for payment of bonds or other obligations.

1. Any license tax:

(a) Which is levied by a city located in a county whose population is 100,000 or more against any lawful trade, calling, industry, occupation, profession or business conducted in that city;

(b) Whose proceeds are pledged for the payment of any bonds or other obligations issued pursuant to the provisions of NRS 244A.597 to 244A.655, inclusive; and

(c) Which is being collected by the city on January 1, 1995,

must continue to be levied, collected and transmitted to the county fair and recreation board created pursuant to NRS 244A.599 as long as any of the bonds or other obligations issued pursuant to the provisions of NRS 244A.597 to 244A.655, inclusive, remain outstanding and unpaid.

2. The proceeds of the license tax must be used by the county fair and recreation board for the purposes set forth in NRS 244A.597 to 244A.655, inclusive, including the payment of any bonds or other obligations issued pursuant to those provisions, and may be irrevocably pledged by the county fair and recreation board to the payment of bonds or other obligations issued pursuant to those provisions.

(Added to NRS by 1995, 1603; A 1999, 989)



NRS 268.0955 - Business required to submit affidavit or attestation concerning industrial insurance upon application for license or post office box; provision by city of monthly list to Division of Industrial Relations; governing body of incorporated city to provide business with document setting forth rights and responsibilities of employers and employees for promotion of safety in workplace.

1. In an incorporated city in which a license to engage in a business is required, the city council or other governing body of the city shall not issue such a license unless the applicant for the license:

(a) Signs an affidavit affirming that the business:

(1) Has received coverage by a private carrier as required pursuant to chapters 616A to 616D, inclusive, and chapter 617 of NRS;

(2) Maintains a valid certificate of self-insurance pursuant to chapters 616A to 616D, inclusive, of NRS;

(3) Is a member of an association of self-insured public or private employers; or

(4) Is not subject to the provisions of chapters 616A to 616D, inclusive, or chapter 617 of NRS; or

(b) If the applicant submits his or her application electronically, attests to his or her compliance with the provisions of paragraph (a).

2. In an incorporated city in which such a license is not required, the city council or other governing body of the city shall require a business, when applying for a post office box, to submit to the governing body the affidavit or attestation required by subsection 1.

3. Each city council or other governing body of an incorporated city shall submit to the Administrator of the Division of Industrial Relations of the Department of Business and Industry monthly a list of the names of those businesses which have submitted an affidavit or attestation required by subsections 1 and 2.

4. Upon receiving an affidavit or attestation required by this section, the city council or other governing body of an incorporated city shall provide the applicant with a document setting forth the rights and responsibilities of employers and employees to promote safety in the workplace in accordance with regulations adopted by the Division of Industrial Relations of the Department of Business and Industry pursuant to NRS 618.376.

(Added to NRS by 1991, 2437; A 1993, 776, 2779, 2821; 1995, 641, 649, 2041; 1999, 232, 1812; 2011, 3592)



NRS 268.096 - Tax on revenues from rental of transient lodging: Imposition and collection; schedule for payment; penalty and interest for late payment.

1. The city council or other governing body of each incorporated city:

(a) In a county whose population is 700,000 or more, shall impose a tax at a rate of 2 percent; and

(b) In a county whose population is less than 700,000, shall impose a tax at the rate of 1 percent,

of the gross receipts from the rental of transient lodging in that city upon all persons in the business of providing lodging. This tax must be imposed by the city council or other governing body of each incorporated city, regardless of the existence or nonexistence of any other license fee or tax imposed on the revenues from the rental of transient lodging. The ordinance imposing the tax must include a schedule for the payment of the tax and the provisions of subsection 4.

2. The tax imposed pursuant to subsection 1 must be collected and administered pursuant to NRS 268.095.

3. The tax imposed pursuant to subsection 1 may be collected from the paying guests and may be shown as an addition to the charge for the rental of transient lodging. The person providing the transient lodging is liable to the city for the tax whether or not it is actually collected from the paying guest.

4. If the tax imposed pursuant to subsection 1 is not paid within the time set forth in the schedule for payment, the city shall charge and collect in addition to the tax:

(a) A penalty of not more than 10 percent of the amount due, exclusive of interest, or an administrative fee established by the governing body, whichever is greater; and

(b) Interest on the amount due at the rate of not more than 1.5 percent per month or fraction thereof from the date on which the tax became due until the date of payment.

5. As used in this section, gross receipts from the rental of transient lodging does not include the tax imposed or collected from paying guests pursuant to this section or NRS 244.3352.

(Added to NRS by 1983, 476; A 1987, 901, 1714; 1989, 168, 909; 1991, 467; 1997, 2460; 2011, 1156)



NRS 268.0962 - Tax on revenues from rental of transient lodging: Distribution of proceeds, penalty and interest.

The proceeds of the tax imposed pursuant to NRS 268.096 and any applicable penalty or interest must be distributed as follows:

1. In a county whose population is 700,000 or more:

(a) Three-eighths of the first 1 percent of the proceeds must be paid to the Department of Taxation for deposit with the State Treasurer for credit to the Fund for the Promotion of Tourism.

(b) The remaining proceeds must be transmitted to the county treasurer for deposit in the county school district s fund for capital projects established pursuant to NRS 387.328, to be held and expended in the same manner as other money deposited in that fund.

2. In a county whose population is less than 700,000:

(a) Three-eighths must be paid to the Department of Taxation for deposit with the State Treasurer for credit to the Fund for the Promotion of Tourism.

(b) Five-eighths must be deposited with the county fair and recreation board created pursuant to NRS 244A.599 or, if no such board is created, with the city council or other governing body of the incorporated city, to be used to advertise the resources of that county or incorporated city related to tourism, including available accommodations, transportation, entertainment, natural resources and climate, and to promote special events related thereto.

(Added to NRS by 1983, 477; A 1987, 902, 1714; 1993, 2331; 1997, 2461, 2462; 2011, 1156)



NRS 268.0964 - Tax on revenues from rental of transient lodging: Prohibited uses of proceeds.

The proceeds of the tax imposed pursuant to NRS 268.096 may not be used:

1. As additional security for the payment of, or to redeem, any general obligation bonds issued pursuant to NRS 244A.597.

2. To defray the costs of collecting or administering the tax incurred by the county fair and recreation board.

3. To operate and maintain recreational facilities under the jurisdiction of the county fair and recreation board.

4. To improve and expand recreational facilities authorized by NRS 244A.597 to 244A.655, inclusive.

5. To construct, purchase or acquire such recreational facilities.

(Added to NRS by 1983, 477)



NRS 268.0966 - Tax on revenues from rental of transient lodging: Annual report to Department of Taxation.

On or before August 15 of each year, the governing body of each city shall submit a report to the Department of Taxation which states:

1. The rate of all taxes imposed on the revenues from the rental of transient lodging pursuant to NRS 268.095 and 268.096 and any special act in the preceding fiscal year;

2. The total amount of revenue collected from all taxes imposed on the revenues from the rental of transient lodging pursuant to NRS 268.095 and 268.096 and any special act in the preceding fiscal year; and

3. The manner in which the revenue was used in the previous fiscal year.

(Added to NRS by 1989, 907)



NRS 268.0968 - Tax on revenues from rental of transient lodging: Limitations on imposition of new tax and on increase in rate of existing tax; legislative declaration.

1. Except as otherwise provided in NRS 268.096 and 268.801 to 268.808, inclusive, a city located in a county whose population is 700,000 or more shall not impose a new tax on the rental of transient lodging or increase the rate of an existing tax on the rental of transient lodging after March 25, 1991.

2. Except as otherwise provided in NRS 268.7845, a city located in a county whose population is 100,000 or more but less than 700,000 shall not impose a new tax on the rental of transient lodging or increase the rate of an existing tax on the rental of transient lodging after March 25, 1991.

3. The Legislature hereby declares that the limitation imposed by subsection 2 will not be repealed or amended except to allow the imposition of an increase in such a tax for:

(a) The promotion of tourism;

(b) The construction or operation of tourism facilities by a convention and visitors authority; or

(c) The acquisition, establishment, construction or expansion of one or more railroad grade separation projects.

(Added to NRS by 1991, 31; A 1993, 257; 1997, 1551, 2462; 1999, 464, 558; 2011, 1157)



NRS 268.097 - Taxicab motor carriers: License taxes; regulation; supervision.

1. Except as otherwise provided in subsections 2 and 3, notwithstanding the provisions of any local, special or general law, after July 1, 1963, the governing body of any incorporated city in this State, whether incorporated by general or special act, or otherwise, may not supervise or regulate any taxicab motor carrier as defined in NRS 706.126 which is under the supervision and regulation of the Nevada Transportation Authority pursuant to law.

2. The governing body of any incorporated city in this State, whether incorporated by general or special act, or otherwise, may fix, impose and collect a license tax on and from a taxicab motor carrier for revenue purposes only.

3. The governing body of any incorporated city in any county in which the provisions of NRS 706.8811 to 706.885, inclusive, do not apply, whether incorporated by general or special act, or otherwise, may regulate by ordinance the qualifications required of employees or lessees of a taxicab motor carrier in a manner consistent with the regulations adopted by the Nevada Transportation Authority.

(Added to NRS by 1963, 1107; A 1971, 722; 1995, 977; 1997, 1978)



NRS 268.0972 - Paging services: Regulation required in certain cities.

1. The governing body of each city in a county whose population is 700,000 or more shall enact an ordinance requiring a person other than a public utility who:

(a) Purchases paging services from a public utility; and

(b) Resells those paging services to another person for use primarily in the incorporated area of the city,

to maintain such records of the names and addresses of the persons to whom the paging services are resold as the governing body deems necessary.

2. The ordinance must include:

(a) The information that must be included in the records required to be maintained; and

(b) The length of time that the records must be maintained.

3. As used in this section, public utility means:

(a) A public utility as defined in NRS 704.020; and

(b) A provider of a commercial mobile service as defined in 47 U.S.C. 332.

(Added to NRS by 1999, 1642; A 2011, 1157)



NRS 268.0973 - Pawnbrokers: Licensing; additional license required to accept motor vehicles as collateral; fee.

1. If the governing body of an incorporated city requires a license to engage in business as a pawnbroker, it shall also require an additional license if the pawnbroker accepts motor vehicles as pledged property or in any other manner allows the use of a motor vehicle as collateral for a loan.

2. The governing body shall charge and collect an additional fee of not more than $500 for each license authorizing a pawnbroker to accept motor vehicles as pledged property, and shall issue the license upon payment of the prescribed fee.

(Added to NRS by 1993, 2324)



NRS 268.0974 - Secondhand dealers: Licensing; fines for certain violations.

1. The governing body of an incorporated city in this State, whether organized pursuant to general law or special charter shall, by ordinance, require each person who wishes to engage in the business of a secondhand dealer in the incorporated city to obtain a license issued by the governing body before the person engages in the business of a secondhand dealer.

2. The ordinance must require the applicant to submit:

(a) An application for a license to the governing body of the incorporated city in a form prescribed by the governing body.

(b) With the application a complete set of his or her fingerprints and written permission authorizing the governing body of the incorporated city to forward those fingerprints to the Central Repository for Nevada Records of Criminal History for submission to the Federal Bureau of Investigation for its report.

3. The governing body of the incorporated city shall not issue a license pursuant to this section to an applicant who has been convicted of, or entered a plea of guilty, guilty but mentally ill or nolo contendere to, a felony involving moral turpitude or related to the qualifications, functions or duties of a secondhand dealer.

4. The governing body of the incorporated city may:

(a) Establish and collect a fee for the issuance or renewal of a license;

(b) Establish and collect a fee to cover the costs of the investigation of an applicant, including a fee to process the fingerprints of the applicant;

(c) Place conditions, limitations or restrictions upon the license;

(d) Establish any other requirements necessary to carry out the provisions of this section; or

(e) Enact an ordinance which covers the same or similar subject matter included in the provisions of NRS 647.140 and which provides that any person who violates any provision of that ordinance shall be punished:

(1) For the first offense, by a fine of not more than $500.

(2) For the second offense, by a fine of not more than $1,000.

(3) For the third offense, by a fine of not more than $2,000 and by revocation of the license of the secondhand dealer.

5. As used in this section, secondhand dealer has the meaning ascribed to it in NRS 647.018.

(Added to NRS by 2003, 655; A 2007, 1445; 2009, 768)



NRS 268.0975 - Tent shows, circuses, theme parks and permanent exhibitions: Licensing and regulation; fees.

1. The governing body of each city in this State shall provide by ordinance for the licensing of tent shows, circuses, theme parks and permanent exhibitions in their respective cities.

2. In no case may a license for a tent show or circus be issued for a sum of less than $25 per day or more than $300 per day, which must be in addition to any license provided by ordinance in the county in which the city is located. Upon written application of any executive officer of any local post or unit of any national organization of former military personnel, acting in an official capacity, such a license or licenses must be issued without charge for not to exceed 2 weeks in any calendar year, if the local post or unit is to participate in the show or the proceeds thereof.

3. In no case may a license for a theme park or permanent exhibition be issued for a sum of less than $25 per day or more than $100 per day, which must be in addition to any license provided by ordinance in the county in which the city is located.

4. Upon compliance with the terms of the ordinance, the owner or operator of the theme park or permanent exhibition is not required to acquire any license or certificate from a state agency which would otherwise be required to operate a lift, tramway, monorail, elevator, escalator, roller coaster or other conveyance used primarily in connection with the theme park or permanent exhibit.

(Added to NRS by 1987, 508)



NRS 268.098 - City s powers subordinate to powers of Nevada Tahoe Regional Planning Agency. [Effective: (1) upon the proclamation by the Governor of this State of the withdrawal by the State of California from the Tahoe Regional Planning Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; or (2) October 1, 2015, unless: (a) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (b) before October 1, 2015, the amendments to the Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or (3) October 1, 2017, if: (a) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (b) the amendments to the Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.]

In the region of this State for which there has been established by NRS 278.780 to 278.828, inclusive, a regional planning agency, the powers of every city which relate to planning, subdivision regulation and zoning are subordinate to the powers of such regional planning agency.

(Added to NRS by 1969, 51; A 1979, 1133; 2011, 3739; 2013, 2367, effective: (1) upon the proclamation by the Governor of this State of the withdrawal by the State of California from the Tahoe Regional Planning Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; or (2) October 1, 2015, unless: (a) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (b) before October 1, 2015, the amendments to the Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or (3) October 1, 2017, if: (a) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (b) by July 1, 2015, the amendments to the Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017)



NRS 268.099 - City s powers subordinate to powers of regional planning agency. [Effective through September 30, 2015, and after that date if: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) by September 30, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or effective through September 30, 2017, if: (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.]

In any region of this State for which there has been established by interstate compact a regional planning agency, the powers conferred by this chapter which relate to planning, subdivision regulation and zoning are subordinate to the powers of such regional planning agency.

(Added to NRS by 1968, 13; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or effective October 1, 2017, if (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 2366, 2367, 3838)



NRS 268.105 - City s powers subordinate in region for which Spring Mountains National Recreation Area Act and Red Rock Canyon Conservation Area and Adjacent Lands Act establish limits upon development.

In the region of this State for which the Spring Mountains National Recreation Area Act and the Red Rock Canyon Conservation Area and Adjacent Lands Act establish limits upon development, the powers conferred by this chapter which relate to planning, subdivision regulation and zoning are subordinate to those limits.

(Added to NRS by 2003, 596; A 2009, 735)



NRS 268.110 - Creation by ordinance.

The city council or governing body under any other name of any incorporated city may, by ordinance, create a city planning commission for such city.

[Part 1:131:1921; NCL 1267]



NRS 268.120 - Members: Appointment; terms of office; vacancies.

1. The city planning commission shall consist of the mayor, the city attorney, the city engineer, ex officio, and 7 other members to be appointed by the mayor, not more than 2 of whom shall be nonresidents of the city.

2. At the first meeting of the commission, the 7 appointed members shall choose their term of office by lot, as follows: 1 for 1 year; 2 for 2 years; 2 for 3 years; and 2 for 4 years. Their successors shall hold office for 4 years.

3. Any vacancies shall be filled by the mayor for the unexpired term.

[2:131:1921; NCL 1268]



NRS 268.140 - Officers; secretary to keep record of proceedings.

1. The members of the city planning commission shall annually elect a president and vice president from the appointed members and may elect a secretary, who need not be a member of the commission.

2. The secretary shall keep an accurate record of all proceedings.

[Part 3:131:1921; NCL 1269]



NRS 268.150 - Office.

The city council shall assign to the commission an office or headquarters in the city hall, if possible, in which to hold its meetings, transact its business, and keep its records.

[Part 3:131:1921; NCL 1269]



NRS 268.160 - Regulations.

The city planning commission may adopt bylaws and rules and regulations for its government and in connection with its duties, not inconsistent with the provisions of NRS 268.110 to 268.220, inclusive, or of any ordinance creating the commission.

[Part 3:131:1921; NCL 1269] (NRS A 1987, 1714)



NRS 268.170 - Authorized expenses.

The city planning commission shall not have power or authority to incur any expense other than such as may be authorized by the city council.

[Part 3:131:1921; NCL 1269]



NRS 268.180 - Annual report.

The city planning commission shall prepare and file with the city council an annual report at the end of each calendar year.

[Part 3:131:1921; NCL 1269]



NRS 268.190 - Duties.

Except as otherwise provided by law, the city planning commission may:

1. Recommend and advise the city council and all other public authorities concerning:

(a) The laying out, widening, extending, paving, parking and locating of streets, sidewalks and boulevards.

(b) The betterment of housing and sanitary conditions, and the establishment of zones or districts within which lots or buildings may be restricted to residential use, or from which the establishment, conduct or operation of certain business, manufacturing or other enterprises may be excluded, and limiting the height, area and bulk of buildings and structures therein.

2. Recommend to the city council and all other public authorities plans and regulations for the future growth, development and beautification of the municipality in respect to its public and private buildings and works, streets, parks, grounds and vacant lots, which must include for each city a population plan if required by NRS 278.170, a plan for the development of affordable housing and, for each city located in a county whose population is 700,000 or more, a plan to inventory and preserve historic neighborhoods.

3. Perform any other acts and things necessary or proper to carry out the provisions of NRS 268.110 to 268.220, inclusive, and in general to study and propose such measures as may be for the municipal welfare and in the interest of protecting the municipal area s natural resources from impairment.

[4:131:1921; NCL 1270] (NRS A 1973, 1240; 1987, 1714; 1995, 2229; 2009, 2770; 2011, 1157)



NRS 268.220 - Receipt of gifts.

The city planning commission may receive gifts, bequests or devises of property to carry out any of the purposes of NRS 268.110 to 268.220, inclusive, and has control and distribution over those gifts, bequests and devises of property.

[7:131:1921; NCL 1273] (NRS A 1987, 1715)



NRS 268.310 - Mayor or other officer may order police to keep peace.

The mayor or other officer having the direction of the police in a city shall order a force sufficient to keep the peace, to attend any public meeting, when he or she is satisfied that a breach of the peace is to be apprehended.

[Part 82:108:1866; B 2680; BH 1717; C 1863; RL 2832; NCL 4832]



NRS 268.325 - Methods to fill vacancy on governing body of city.

If a vacancy occurs on the governing body of a city, the governing body may, in lieu of appointment, declare by resolution a special election to fill the vacancy.

(Added to NRS by 1997, 2448)



NRS 268.380 - Nevada Ethics in Government Law inapplicable to certain transactions.

The provisions of the Nevada Ethics in Government Law, chapter 281A of NRS, do not prohibit any city officer from purchasing the warrants of the State or of any other city or county, or prevent any city officer from selling or transferring such warrants or scrip as the city officer may receive for his or her services, but none other.

[Part 74:108:1866; B 2672; BH 1709; C 1855; RL 2826; NCL 4826] (NRS A 1975, 932)



NRS 268.384 - City officer not to be interested in certain contracts and purchases; penalties. [Effective through December 31, 2013.]

1. Except as otherwise provided in NRS 281.230, 281A.430, 281A.530 and 332.800, it is unlawful for any city officer to be interested in any contract made by the city officer, or to be a purchaser or interested, directly or indirectly, in any purchase of a sale made by the city officer in the discharge of official duties.

2. Any person violating this section is guilty of a gross misdemeanor and shall forfeit his or her office.

(Added to NRS by 1977, 1111; A 1987, 386; 2003, 891)

NRS 268.384 City officer not to be interested in certain contracts and purchases; penalties. [Effective January 1, 2014.]

1. Except as otherwise provided in NRS 281.230, 281A.430 and 332.800, it is unlawful for any city officer, directly or indirectly, to be interested in any contract made by the city officer or to be a purchaser or interested in any purchase of a sale made by the city officer in the discharge of his or her official duties.

2. Any person who violates this section is guilty of a gross misdemeanor and shall forfeit his or her office.

(Added to NRS by 1977, 1111; A 1987, 386; 2003, 891; 2013, 3786, effective January 1, 2014)



NRS 268.386 - Avoidance of unlawful contract.

Any contract made in violation of NRS 268.384 may be declared void at the instance of the city interested or of any other person interested in the contract except an officer prohibited from making or being interested in the contract.

(Added to NRS by 1977, 1111; A 1985, 643)



NRS 268.390 - City treasurer may refuse to redeem warrants.

The several city treasurers of the State shall refuse to redeem any warrants, scrip, orders or other evidences of indebtedness against the city whenever it shall come to their knowledge that such warrants, scrip or other evidences of indebtedness have been purchased, sold, received or transferred in violation of any provision of law.

[Part 98:108:1866; B 2696; BH 1733; C 1879; RL 2845; NCL 4845]



NRS 268.400 - Officers may sell indebtedness for personal services rendered.

All city officers referred to in any section of this chapter shall have the right to sell or transfer any evidence of public indebtedness which may be issued according to law, for services rendered by them to the city, legally and justly due, and the provisions of this chapter shall not be deemed to prevent the purchase, sale or transfer of any funded public indebtedness whatever of the State, or of any county, city or town corporation.

[Part 99:108:1866; B 2697; BH 1734; C 1880; RL 2846; NCL 4846]



NRS 268.404 - Deduction from employee s salary for service as volunteer firefighter or volunteer ambulance driver or attendant prohibited.

1. All employees of incorporated cities which have been organized pursuant to general law or special charter must be paid their salaries as fixed by law or ordinance without diminution on account of any time spent away from city employment while acting as:

(a) Volunteer firefighters of any regular organized and recognized fire department in the protection of life or property; or

(b) Volunteer ambulance drivers or attendants,

during working hours or fractions thereof which should otherwise have been devoted to city employment.

2. As used in this section, volunteer ambulance driver or attendant means a person who is a driver of or attendant on an ambulance owned or operated by:

(a) A nonprofit organization that provides volunteer ambulance service in any county, city or town in this State; or

(b) A political subdivision of this State.

(Added to NRS by 1969, 43; A 1997, 468; 2005, 320)



NRS 268.405 - Public hearing for dismissed employee in certain cities.

1. Except as otherwise provided in subsection 2, when an employee of an incorporated city (whether organized under the general law or by special charter) other than a department head, city manager or city administrator who has been employed by the incorporated city for 12 or more months is dismissed from employment, the employee may request within 15 days of the date of dismissal a written statement specifically setting forth the reasons for such dismissal. Within 15 days of the date of such request, the employee shall be furnished such a written statement. Within 30 days after receipt of such written statement the dismissed employee may, in writing, request a public hearing before the governing board of the incorporated city to determine the reasonableness of such action. The governing board of the incorporated city shall grant the dismissed employee a public hearing within 15 days after the receipt of the written request. At the public hearing, technical rules of evidence shall not apply.

2. The provisions of this section shall not apply to cities organized by special charters when such special charters and ordinances enacted pursuant thereto provide a civil service system for such incorporated city and its employees and public hearings are guaranteed to like employees upon their dismissal from public service.

(Added to NRS by 1965, 309)



NRS 268.406 - Pension or insurance for police officers and firefighters who are disabled.

1. The governing board of any incorporated city may establish, by contract or otherwise, and administer a disability pension plan or disability insurance program for the benefit of any city police officer or firefighter who is disabled, to any degree, by an injury arising out of and in the course of his or her employment.

2. The governing board may adopt ordinances, rules, regulations, policies and procedures necessary to establish and administer the plan or program specified in subsection 1.

3. If an incorporated city elects to consider implementation of a plan or program specified in subsection 1 or to change the benefits provided by an existing plan or program, the persons affected by the proposed plan or program, or proposed change, may negotiate with the city concerning the nature and extent of such plan, program or change. Chapter 288 of NRS applies to negotiations for this purpose.

4. The plan or program authorized by this section must be supplemental or in addition to and not in conflict with the coverage, compensation, benefits or procedure established by or adopted pursuant to chapters 616A to 616D, inclusive, or chapter 617 of NRS.

5. The benefits provided for in this section are supplemental to other benefits an employee is entitled to receive on account of the same disability. In no event may the benefits provided for in this section, when added to benefits provided for or purchased by the expenditure of public money, exceed the maximum amount of benefits an employee is entitled to receive if the employee has been a member of the department or agency for 10 years or more.

(Added to NRS by 1975, 1298: A 1999, 233; 2005, 320)



NRS 268.4065 - Temporary limited appointments of certified persons with disabilities.

1. To assist persons with disabilities certified by the Rehabilitation Division of the Department of Employment, Training and Rehabilitation, the governing body of each city is encouraged and authorized to make temporary limited appointments of certified persons with disabilities for a period not to exceed 700 hours for each appointment notwithstanding that the positions so filled are permanent positions. A person with a disability who is certified by the Rehabilitation Division must be placed on the appropriate list for which the person is eligible.

2. Each such person must possess the training and experience necessary for the position for which the person is certified. The Rehabilitation Division must be notified of the request of the governing body of a city for a list of eligibility on which the names of one or more certified persons with disabilities appear. A temporary limited appointment of a certified person with a disability pursuant to this section constitutes the person s examination as required by NRS 284.215.

3. The governing body of the city shall adopt regulations to carry out the provisions of this section.

4. This section does not prevent a city from employing:

(a) A person with a disability if the person is available and eligible for permanent employment.

(b) A person with a disability who is employed pursuant to the provisions of this section in permanent employment if the person qualifies for permanent employment before the termination of the person s temporary limited appointment.

5. If a person appointed pursuant to this section is appointed to a permanent position during or after the 700-hour period, the 700 hours or portion thereof must be included in calculating the employee s probationary period.

(Added to NRS by 1987, 427; A 1991, 159; 1993, 472, 1547; 1995, 522)



NRS 268.4075 - Graffiti defined.

As used in this section, NRS 268.408 and 268.4085, graffiti means any unauthorized inscription, word, figure or design that is marked, etched, scratched, drawn or painted on the public or private property, real or personal, of another, which defaces such property.

(Added to NRS by 1995, 740)



NRS 268.408 - City s duty to remove or cover graffiti; civil action authorized to recover civil penalty and damages.

1. The governing body of a city shall remove or cover all evidence that graffiti has been placed on any real or personal property which it owns or otherwise controls within 15 days after it discovers the graffiti or as soon as practicable.

2. The governing body of a city may bring an action against a person responsible for placing graffiti on the property of the city to recover a civil penalty and damages for the cost of removing or covering the graffiti placed on such property.

(Added to NRS by 1995, 740)



NRS 268.4085 - Graffiti reward and abatement fund: Creation required; use of money; administrative assessment; offer of reward.

1. The governing body of each city shall create a graffiti reward and abatement fund. The money in the fund must be used to pay a reward to a person who, in response to the offer of a reward, provides information which results in the identification, apprehension and conviction of a person who violated a city ordinance that prohibits graffiti or other defacement of property.

2. When a defendant pleads or is found guilty or guilty but mentally ill of violating a city ordinance that prohibits graffiti or other defacement of property, the court shall include an administrative assessment of $250 for each violation in addition to any other fine or penalty. The money collected must be paid by the clerk of the court to the city treasurer on or before the fifth day of each month for credit to the graffiti reward and abatement fund.

3. If sufficient money is available in the graffiti reward and abatement fund, a law enforcement agency for the city may offer a reward, not to exceed $1,000, for information leading to the identification, apprehension and conviction of a person who violates a city ordinance that prohibits graffiti or other defacement of property. The reward must be paid out of the graffiti reward and abatement fund upon approval of the governing body of the city.

(Added to NRS by 1995, 740; A 2007, 1445)



NRS 268.409 - Loitering and prowling ordinances: Enactment and enforcement by governing body of incorporated city.

In addition to any authority or power provided by the charter of any incorporated city in this State, whether incorporated by general or special act, or otherwise, there is granted to the governing body of each of the cities incorporated under any law of this State the power to enact and enforce loitering and prowling ordinances.

(Added to NRS by 1967, 1506; A 1993, 810)



NRS 268.410 - Regulation and control of smoke and pollution of air.

1. Except as otherwise provided in subsection 3, and in addition to any authority provided by the charter of any incorporated city in this State, whether incorporated by general or special act, or otherwise, there is granted to the governing body of each of the cities incorporated under any law of this State the authority, by ordinance regularly enacted, to regulate, control and prohibit, as a public nuisance, the excessive emission of dense smoke and air pollution caused by excessive soot, cinders, fly ash, dust, noxious acids, fumes and gases within the corporate limits of the city.

2. If an ordinance adopted pursuant to subsection 1 involves or affects agricultural operations, any plan or program to carry out that ordinance must allow for customarily accepted agricultural practices to occur on agricultural land. A governmental entity which is considering the adoption of such a plan or program shall consult with the State Department of Agriculture or local conservation districts to determine the customarily accepted agricultural practices that may be affected by the proposed plan or program.

3. An existing compliance schedule, variance order or other enforcement action relating to air pollution by fossil fuel-fired steam generating facilities, with a capacity greater than 1,000 megawatts, may not be enforced until July 1, 1977.

(Added to NRS by 1957, 149; A 1975, 1126; 1993, 519; 1995, 528; 1999, 3621)



NRS 268.4101 - Regulation and control of electric personal assistive mobility devices.

1. The city council or other governing body of each incorporated city in this State, whether or not organized under general law or special charter, may, to protect the health and safety of the public, enact an ordinance which regulates the time, place and manner of the operation of an electric personal assistive mobility device in the city, including, without limitation, by prohibiting the use of an electric personal assistive mobility device in a specified area of the city.

2. As used in this section, electric personal assistive mobility device has the meaning ascribed to it in NRS 482.029.

(Added to NRS by 2005, 415)



NRS 268.4102 - Requiring users of certain water systems to connect into system provided by public utility or public entity; assessment of costs of connection.

1. If the State Environmental Commission determines that:

(a) A water system which is located within the boundaries of a city and was constructed on or after July 1, 1991, is not satisfactorily serving the needs of its users; and

(b) Water provided by a public utility or a municipality or other public entity is reasonably available to those users,

the governing body of that city may require all users of the system to connect into the available water system provided by a public utility or a municipality or other public entity, and may assess each lot or parcel served for its share of the costs associated with connecting into that water system. If the water system is being connected into a public utility, the Public Utilities Commission of Nevada shall determine the amount of the assessments for the purposes of establishing a lien pursuant to NRS 445A.900.

2. As used in this section, water system has the meaning ascribed to it in NRS 445A.850.

(Added to NRS by 1991, 405; A 1997, 1978; 2005, 559)



NRS 268.4105 - Package plant for treatment of sewage: Requiring users of plant to connect into sewers provided by public utility or public entity; assessment for costs of connection; remedies for violation of conditions imposed on plant by law; assumption of control of plant by city; assessment for costs of operation and maintenance.

1. If the governing body of the city determines that:

(a) A package plant for sewage treatment which is located within the city limits and is exempt from the provisions of NRS 445A.540 to 445A.560, inclusive, is not satisfactorily serving the needs of its users; and

(b) Sewerage provided by a public utility, the city or another municipality or other public entity is reasonably available to those users,

the governing body may require all users of the plant to connect into the available sewers provided by a public utility, the city or another municipality or other public entity, and may assess each lot or parcel served for its proportionate share of the cost of connecting into those sewers. These assessments are not subject to the jurisdiction of the Public Utilities Commission of Nevada.

2. If the State Department of Conservation and Natural Resources has found that a package plant for sewage treatment which is exempt from the provisions of NRS 445A.540 to 445A.560, inclusive, is violating any of the conditions of NRS 445A.465 to 445A.515, inclusive, and has notified the holder of the permit that he or she must bring the plant into compliance, but the holder of the permit has failed to comply within a reasonable time after the date of the notice, the governing body of the city in which the plant is located may take the following actions independently of any further action by the State Department of Conservation and Natural Resources:

(a) Give written notice, by certified mail, to the owner of the plant and the owners of the property served by the plant that if the violation is not corrected within 30 days after the date of the notice, the governing body of the city will seek a court order authorizing it to assume control; and

(b) After the 30-day period has expired, if the plant has not been brought into compliance, apply to the district court for an order authorizing the governing body to assume control of the plant and assess the property for the continued operation and maintenance of the plant as provided in subsection 4.

3. If the governing body of the city determines at any time that immediate action is necessary to protect the public health and welfare, it may assume physical control and operation of a package plant for sewage treatment which is located within the city limits and is exempt from the provisions of NRS 445A.540 to 445A.560, inclusive, without complying with any of the requirements set forth in subsection 2. The governing body may not maintain control of the plant pursuant to this subsection for a period greater than 30 days unless it obtains an order from the district court authorizing an extension.

4. Each lot and parcel served by a package plant for sewage treatment which is exempt from the provisions of NRS 445A.540 to 445A.560, inclusive, is subject to assessment by the governing body of the city in which the plant is located for its proportionate share of the cost of continued operation and maintenance of the plant if there is a default or the city assumes control and operation of the plant pursuant to subsection 2 or 3.

(Added to NRS by 1979, 1918; A 1987, 710; 1997, 1979)



NRS 268.411 - Waste of water may be prohibited.

The governing body of an incorporated city may prohibit by ordinance any waste of water within its jurisdiction. Any ordinance adopted under this section may:

1. Classify the conditions under which specified kinds and amounts of consumption or expenditure of water are wasteful;

2. Provide for reasonable notice of which of such conditions, if any, exist in the city;

3. Allow any person, group of persons, partnership, corporation or other business or governmental entity which:

(a) Furnishes water to persons within the city for business, manufacturing, agricultural or household use; and

(b) Is not a public utility regulated by the Public Utilities Commission of Nevada,

to reduce or terminate water service to any customer or user who wastes water, according to reasonable standards adopted by the board; and

4. Provide other appropriate penalties for violation of the ordinance which are based upon the classification adopted under subsection 1.

(Added to NRS by 1977, 791; A 1997, 1980)



NRS 268.4112 - Tax to finance water facility by city in county whose population is 700,000 or more: Imposition by ordinance; contents of ordinance; rates; penalties for delinquent payment; collection; review of necessity.

1. In a county whose population is 700,000 or more, the governing body of a city that owns a municipal water system may, if requested by a water authority, impose an excise tax on the use of water in an amount sufficient to ensure the payment, wholly or in part, of obligations incurred by the water authority to acquire, establish, construct, improve or equip, or any combination thereof, a water facility. The tax must be imposed by ordinance on customers of the municipal water system that are capable of using or benefiting from the water facility financed, wholly or in part, with the proceeds of the tax.

2. An excise tax imposed pursuant to subsection 1 must be levied at different rates for different classes of customers and must take into account differences in the amount of water used or estimated to be used and the size of the connection.

3. The ordinance imposing the tax must provide:

(a) The rate or rates of the tax, which must not exceed one-quarter of 1 percent of the monthly water bill of customers of all residential classes and 5 percent of the monthly water bill of customers of all commercial classes and any other class;

(b) The procedure for collection of the tax;

(c) The duration of the tax; and

(d) The rate of interest that will be charged on late payments.

4. Late payments of the tax must bear interest at a rate not exceeding 1 percent per month, or fraction thereof. The tax due is a perpetual lien against the property served by the water on whose use the tax is imposed until the tax and any interest that may accrue thereon are paid. Collection of the tax may be enforced in any manner authorized by law for the collection of unpaid water bills. In addition to all other methods available to enforce payment of the tax, the city, by ordinance, may provide that it will be collected in the same manner as delinquent taxes are collected pursuant to NRS 268.043 for sewerage charges.

5. Subject to the provisions of this subsection, the governing body of the city may reduce the amount of the tax imposed pursuant to this section as the obligations of the city and the water authority allow. No ordinance imposing a tax which is enacted pursuant to this section may be repealed or amended or otherwise directly or indirectly modified in such a manner as to impair any outstanding bonds or other obligations which are payable from or secured by a pledge of a tax enacted pursuant to this section until those bonds or other obligations have been discharged in full.

6. The governing body of the city shall review the necessity for the continued imposition of the tax authorized pursuant to this section at least once every 10 years.

7. As used in this section:

(a) Water authority means a water authority organized as a public agency or entity created by cooperative agreement pursuant to chapter 277 of NRS whose members at the time of formation include the three largest retail water purveyors in the county and which is responsible for the acquisition, treatment and delivery of water and water resources on a wholesale basis to utilities, governmental agencies and entities and other large customers.

(b) Water facility means a facility pertaining to a water system for the collection, transportation, treatment, purification and distribution of water, including, without limitation, springs, wells, ponds, lakes, water rights, other raw water sources, basin cribs, dams, spillways, retarding basins, detention basins, reservoirs, towers and other storage facilities, pumping plants, infiltration galleries, filtration plants, purification systems, other water treatment facilities, waterworks plants, pumping stations, gauging stations, ventilating facilities, stream gauges, rain gauges, valves, standpipes, connections, hydrants, conduits, flumes, sluices, canals, channels, ditches, pipes, lines, laterals, service pipes, force mains, submains, siphons, other water transmission and distribution mains, engines, boilers, pumps, meters, apparatus, tools, equipment, fixtures, structures, buildings and other facilities for the acquisition, transportation, treatment, purification and distribution of untreated water or potable water for domestic, commercial and industrial use and irrigation, or any combination thereof.

(Added to NRS by 1997, 1551; A 1999, 464; 2011, 1158)



NRS 268.412 - Prevention of excessive noise.

Except as otherwise provided in subsection 3 of NRS 40.140 and subsection 6 of NRS 202.450, the city council or other governing body of a city may, by ordinance regularly enacted, regulate, control and prohibit, as a public nuisance, excessive noise which is injurious to health or which interferes unreasonably with the comfortable enjoyment of life or property within the boundaries of the city.

(Added to NRS by 1971, 945; A 1997, 953; 2007, 3133)



NRS 268.4122 - Abatement of dangerous or noxious structures or conditions on private property: Ordinance establishing procedures; civil penalties for failure to abate; recovery of money expended by city; special assessment.

1. The governing body of a city may adopt by ordinance procedures pursuant to which the governing body or its designee may order an owner of property within the city to:

(a) Repair, safeguard or eliminate a dangerous structure or condition;

(b) Clear debris, rubbish, refuse, litter, garbage, abandoned or junk vehicles or junk appliances which are not subject to the provisions of chapter 459 of NRS; or

(c) Clear weeds and noxious plant growth,

to protect the public health, safety and welfare of the residents of the city.

2. An ordinance adopted pursuant to subsection 1 must:

(a) Contain procedures pursuant to which the owner of the property is:

(1) Sent a notice, by certified mail, return receipt requested, of the existence on the property of a condition set forth in subsection 1 and the date by which the owner must abate the condition.

(2) If the condition is not an immediate danger to the public health, safety or welfare and was caused by the criminal activity of a person other than the owner, afforded a minimum of 30 days to abate the condition.

(3) Afforded an opportunity for a hearing before the designee of the governing body relating to the order of abatement and an appeal of that decision. The ordinance must specify whether all such appeals are to be made to the governing body or to a court of competent jurisdiction.

(4) Afforded an opportunity for a hearing before the designee of the governing body relating to the imposition of civil penalties and an appeal of that decision. The ordinance must specify whether all such appeals are to be made to the governing body or to a court of competent jurisdiction.

(b) Provide that the date specified in the notice by which the owner must abate the condition is tolled for the period during which the owner requests a hearing and receives a decision.

(c) Provide the manner in which the city will recover money expended for labor and materials used to abate the condition on the property if the owner fails to abate the condition.

(d) Provide for civil penalties for each day that the owner did not abate the condition after the date specified in the notice by which the owner was requested to abate the condition.

(e) If the county board of health, city board of health or district board of health in whose jurisdiction the incorporated city is located has adopted a definition of garbage, use the definition of garbage adopted by the county board of health, city board of health or district board of health, as applicable.

3. In any county whose population is 700,000 or more, an ordinance adopted pursuant to subsection 1 may authorize the city to request the operator of a tow car to abate a condition by towing abandoned or junk vehicles which are not concealed from ordinary public view by means of inside storage, suitable fencing, opaque covering, trees, shrubbery or other means if the governing body or its designee has directed the abatement of the condition pursuant to subsection 4. The operator of a tow car requested to tow a vehicle by a city pursuant to this section must comply with the provisions of NRS 706.445 to 706.453, inclusive.

4. The governing body or its designee may direct the city to abate the condition on the property and may recover the amount expended by the city for labor and materials used to abate the condition or request abatement by the operator of a tow car pursuant to subsection 3 if:

(a) The owner has not requested a hearing within the time prescribed in the ordinance adopted pursuant to subsection 1 and has failed to abate the condition on the property within the period specified in the notice;

(b) After a hearing in which the owner did not prevail, the owner has not filed an appeal within the time prescribed in the ordinance adopted pursuant to subsection 1 and has failed to abate the condition within the period specified in the order; or

(c) The governing body or a court of competent jurisdiction has denied the appeal of the owner and the owner has failed to abate the condition within the period specified in the order.

5. In addition to any other reasonable means for recovering money expended by the city to abate the condition and, except as otherwise provided in subsection 6, for collecting civil penalties imposed pursuant to the ordinance adopted pursuant to subsection 1, the governing body or its designee may make the expense and civil penalties a special assessment against the property upon which the condition is or was located. The special assessment may be collected at the same time and in the same manner as ordinary county taxes are collected, and is subject to the same penalties and the same procedure and sale in case of delinquency as provided for ordinary county taxes. All laws applicable to the levy, collection and enforcement of county taxes are applicable to such a special assessment.

6. Any civil penalties that have not been collected from the owner of the property may not be made a special assessment against the property pursuant to subsection 5 by the governing body or its designee unless:

(a) At least 12 months have elapsed after the date specified in the notice by which the owner must abate the condition or the date specified in the order of the governing body or court by which the owner must abate the condition, whichever is later;

(b) The owner has been billed, served or otherwise notified that the civil penalties are due; and

(c) The amount of the uncollected civil penalties is more than $5,000.

7. If a designee of the governing body imposes a special assessment pursuant to subsection 5, the designee shall submit a written report to the governing body at least once each calendar quarter that sets forth, for each property against which such an assessment has been imposed:

(a) The street address or assessor s parcel number of the property;

(b) The name of each owner of record of the property as of the date of the assessment; and

(c) The total amount of the assessment, stating the amount assessed for the expense of abatement and any amount assessed for civil penalties.

8. As used in this section, dangerous structure or condition means a structure or condition that may cause injury to or endanger the health, life, property, safety or welfare of the general public or the occupants, if any, of the real property on which the structure or condition is located. The term includes, without limitation, a structure or condition that:

(a) Does not meet the requirements of a code or regulation adopted pursuant to NRS 268.413 with respect to minimum levels of health, maintenance or safety; or

(b) Violates an ordinance, rule or regulation regulating health and safety enacted, adopted or passed by the governing body of a city, the violation of which is designated as a nuisance in the ordinance, rule or regulation.

(Added to NRS by 1997, 1469; A 2003, 787; 2005, 1383; 2011, 3114; 2013, 351, 1878)



NRS 268.4124 - Abatement of chronic nuisance: Ordinance establishing procedures; civil penalties for failure to abate; recovery of money expended by city; special assessment.

1. The governing body of a city may, by ordinance, to protect the public health, safety and welfare of the residents of the city, adopt procedures pursuant to which the city attorney may file an action in a court of competent jurisdiction to:

(a) Seek the abatement of a chronic nuisance that is located or occurring within the city;

(b) If applicable, seek the closure of the property where the chronic nuisance is located or occurring; and

(c) If applicable, seek penalties against the owner of the property within the city and any other appropriate relief.

2. An ordinance adopted pursuant to subsection 1 must:

(a) Contain procedures pursuant to which the owner of the property is:

(1) Sent notice, by certified mail, return receipt requested, by the city police or other person authorized to issue a citation, of the existence on the property of two or more nuisance activities and the date by which the owner must abate the condition to prevent the matter from being submitted to the city attorney for legal action.

(2) If the nuisance is not an immediate danger to the public health, safety and welfare and was caused by the criminal activity of a person other than the owner, afforded a minimum of 30 days to abate the nuisance.

(3) Afforded an opportunity for a hearing before a court of competent jurisdiction.

(b) Provide that the date specified in the notice by which the owner must abate the condition is tolled for the period during which the owner requests a hearing and receives a decision.

(c) Provide the manner in which the city will recover money expended for labor and materials used to abate the condition on the property if the owner fails to abate the condition.

3. If the court finds that a chronic nuisance exists and emergency action is necessary to avoid immediate threat to the public health, welfare or safety, the court shall order the city to secure and close the property for a period not to exceed 1 year or until the nuisance is abated, whichever occurs first, and may:

(a) Impose a civil penalty:

(1) If the property is nonresidential property, of not more than $750 per day; or

(2) If the property is residential property, of not more than $500 per day,

for each day that the condition was not abated after the date specified in the notice by which the owner was required to abate the condition;

(b) Order the owner to pay the city for the cost incurred by the city in abating the condition;

(c) If applicable, order the owner to pay reasonable expenses for the relocation of any tenants who are affected by the chronic nuisance; and

(d) Order any other appropriate relief.

4. In addition to any other reasonable means authorized by the court for the recovery of money expended by the city to abate the chronic nuisance and, except as otherwise provided in subsection 5, for the collection of civil penalties imposed pursuant to subsection 3, the governing body or its designee may make the expense and civil penalties a special assessment against the property upon which the chronic nuisance is or was located or occurring. The special assessment may be collected at the same time and in the same manner as ordinary county taxes are collected, and is subject to the same penalties and the same procedure and sale in case of delinquency as provided for ordinary county taxes. All laws applicable to the levy, collection and enforcement of county taxes are applicable to such a special assessment.

5. Any civil penalties that have not been collected from the owner of the property may not be made a special assessment against the property pursuant to subsection 4 by the governing body or its designee unless:

(a) At least 180 days have elapsed after the date specified in the order of the court by which the owner must abate the chronic nuisance or, if the owner appeals that order, the date specified in the order of the appellate court by which the owner must abate the chronic nuisance, whichever is later;

(b) The owner has been billed, served or otherwise notified that the civil penalties are due; and

(c) The amount of the uncollected civil penalties is more than $5,000.

6. If a designee of the governing body imposes a special assessment pursuant to subsection 4, the designee shall submit a written report to the governing body at least once each calendar quarter that sets forth, for each property against which such an assessment has been imposed:

(a) The street address or assessor s parcel number of the property;

(b) The name of each owner of record of the property as of the date of the assessment; and

(c) The total amount of the assessment, stating the amount assessed for the expense of abatement and any amount assessed for civil penalties.

7. As used in this section:

(a) A chronic nuisance exists:

(1) When three or more nuisance activities exist or have occurred during any 30-day period on the property.

(2) When a person associated with the property has engaged in three or more nuisance activities during any 30-day period on the property or within 100 feet of the property.

(3) When the property has been the subject of a search warrant based on probable cause of continuous or repeated violations of chapter 459 of NRS.

(4) When a building or place is used for the purpose of unlawfully selling, serving, storing, keeping, manufacturing, using or giving away a controlled substance, immediate precursor or controlled substance analog.

(5) When a building or place was used for the purpose of unlawfully manufacturing a controlled substance, immediate precursor or controlled substance analog and:

(I) The building or place has not been deemed safe for habitation by a governmental entity; or

(II) All materials or substances involving the controlled substance, immediate precursor or controlled substance analog have not been removed from or remediated on the building or place by an entity certified or licensed to do so within 180 days after the building or place is no longer used for the purpose of unlawfully manufacturing a controlled substance, immediate precursor or controlled substance analog.

(b) Commercial real estate has the meaning ascribed to it in NRS 645.8711.

(c) Controlled substance analog has the meaning ascribed to it in NRS 453.043.

(d) Immediate precursor has the meaning ascribed to it in NRS 453.086.

(e) Nuisance activity means:

(1) Criminal activity;

(2) The presence of debris, litter, garbage, rubble, abandoned or junk vehicles or junk appliances;

(3) Excessive noise and violations of curfew; or

(4) Any other activity, behavior or conduct defined by the governing body to constitute a public nuisance.

(f) Person associated with the property means a person who, on the occasion of a nuisance activity, has:

(1) Entered, patronized or visited;

(2) Attempted to enter, patronize or visit; or

(3) Waited to enter, patronize or visit,

a property or a person present on the property.

(g) Residential property means:

(1) Improved real estate that consists of not more than four residential units;

(2) Unimproved real estate for which not more than four residential units may be developed or constructed pursuant to any zoning regulations or any development plan applicable to the real estate; or

(3) A single-family residential unit, including, without limitation, a condominium, townhouse or home within a subdivision, if the unit is sold, leased or otherwise conveyed unit by unit, regardless of whether the unit is part of a larger building or parcel that consists of more than four units.

The term does not include commercial real estate.

(Added to NRS by 1997, 1470; A 2003, 788; 2007, 3133; 2011, 3116; 2013, 352)



NRS 268.4126 - Abatement of abandoned nuisance: Ordinance establishing procedures; civil penalties for failure to abate; recovery of money expended by city; special assessment.

1. The governing body of each city which is located in a county whose population is 100,000 or more may, by ordinance, to protect the public health, safety and welfare of the residents of the city, adopt procedures pursuant to which the city attorney may file an action in a court of competent jurisdiction to seek:

(a) The abatement of an abandoned nuisance that is located or occurring within the city;

(b) The repair, safeguarding or demolition of any structure or property where an abandoned nuisance is located or occurring within the city;

(c) Authorization for the city to take the actions described in paragraphs (a) and (b);

(d) Civil penalties against an owner of any structure or property where an abandoned nuisance is located or occurring within the city; and

(e) Any other appropriate relief.

2. An ordinance adopted pursuant to subsection 1 must:

(a) Contain procedures pursuant to which the owner of the property is:

(1) Sent notice, by certified mail, return receipt requested, by a person authorized by the city to issue a citation, of the existence on the property of two or more abandoned nuisance activities and the date by which the owner must abate the abandoned nuisance to prevent the matter from being submitted to the city attorney for legal action.

(2) If the abandoned nuisance is not an immediate danger to the public health, safety or welfare and was caused by the criminal activity of a person other than the owner, afforded a minimum of 30 days to abate the abandoned nuisance.

(3) Afforded an opportunity for a hearing before a court of competent jurisdiction.

(b) Provide that the date specified in the notice by which the owner must abate the abandoned nuisance is tolled for the period during which the owner requests a hearing and receives a decision.

(c) Provide the manner in which the city will, if the owner fails to abate the abandoned nuisance, recover money expended for labor and materials used to:

(1) Abate the abandoned nuisance on the property; or

(2) If applicable, repair, safeguard or demolish a structure or property where the abandoned nuisance is located or occurring.

3. If the court finds that an abandoned nuisance exists, the court shall order the owner of the property to abate the abandoned nuisance or repair, safeguard or demolish any structure or property where the abandoned nuisance is located or occurring, and may:

(a) Impose a civil penalty:

(1) If the property is nonresidential property, of not more than $750 per day; or

(2) If the property is residential property, of not more than $500 per day,

for each day that the abandoned nuisance was not abated after the date specified in the notice by which the owner was required to abate the abandoned nuisance;

(b) If applicable, order the owner of the property to pay reasonable expenses for the relocation of any tenants who occupy the property legally and who are affected by the abandoned nuisance;

(c) If the owner of the property fails to comply with the order:

(1) Direct the city to abate the abandoned nuisance or repair, safeguard or demolish any structure or property where the abandoned nuisance is located or occurring; and

(2) Order the owner of the property to pay the city for the cost incurred by the city in taking the actions described in subparagraph (1); and

(d) Order any other appropriate relief.

4. In addition to any other reasonable means authorized by the court for the recovery of money expended by the city to abate the abandoned nuisance and, except as otherwise provided in subsection 5, for the collection of civil penalties imposed pursuant to subsection 3, the governing body of the city or its designee may make the expense and civil penalties a special assessment against the property upon which the abandoned nuisance is or was located or occurring. The special assessment may be collected at the same time and in the same manner as ordinary county taxes are collected, and is subject to the same penalties and the same procedure and sale in case of delinquency as provided for ordinary county taxes. All laws applicable to the levy, collection and enforcement of county taxes are applicable to such a special assessment.

5. Any civil penalties that have not been collected from the owner of the property may not be made a special assessment against the property pursuant to subsection 4 by the governing body or its designee unless:

(a) At least 180 days have elapsed after the date specified in the order of the court by which the owner must abate the abandoned nuisance or, if the owner appeals that order, the date specified in the order of the appellate court by which the owner must abate the abandoned nuisance, whichever is later;

(b) The owner has been billed, served or otherwise notified that the civil penalties are due; and

(c) The amount of the uncollected civil penalties is more than $5,000.

6. If a designee of the governing body imposes a special assessment pursuant to subsection 4, the designee shall submit a written report to the governing body at least once each calendar quarter that sets forth, for each property against which such an assessment has been imposed:

(a) The street address or assessor s parcel number of the property;

(b) The name of each owner of record of the property as of the date of the assessment; and

(c) The total amount of the assessment, stating the amount assessed for the expense of abatement and any amount assessed for civil penalties.

7. As used in this section:

(a) An abandoned nuisance exists on any property where a building or other structure is located on the property, the property is located in a city that is in a county whose population is 100,000 or more, the property has been vacant or substantially vacant for 12 months or more and:

(1) Two or more abandoned nuisance activities exist or have occurred on the property during any 12-month period; or

(2) A person associated with the property has caused or engaged in two or more abandoned nuisance activities during any 12-month period on the property or within 100 feet of the property.

(b) Abandoned nuisance activity means:

(1) Instances of unlawful breaking and entering or occupancy by unauthorized persons;

(2) The presence of graffiti, debris, litter, garbage, rubble, abandoned materials, inoperable vehicles or junk appliances;

(3) The presence of unsanitary conditions or hazardous materials;

(4) The lack of adequate lighting, fencing or security;

(5) Indicia of the presence or activities of gangs;

(6) Environmental hazards;

(7) Violations of city codes, ordinances or other adopted policy; or

(8) Any other activity, behavior, conduct or condition defined by the governing body of the city to constitute a threat to the public health, safety or welfare of the residents of or visitors to the city.

(c) Commercial real estate has the meaning ascribed to it in NRS 645.8711.

(d) Person associated with the property means a person who, on the occasion of an abandoned nuisance activity, has:

(1) Entered, patronized or visited;

(2) Attempted to enter, patronize or visit; or

(3) Waited to enter, patronize or visit,

a property or a person present on the property.

(e) Residential property means:

(1) Improved real estate that consists of not more than four residential units;

(2) Unimproved real estate for which not more than four residential units may be developed or constructed pursuant to any zoning regulations or any development plan applicable to the real estate; or

(3) A single-family residential unit, including, without limitation, a condominium, townhouse or home within a subdivision, if the unit is sold, leased or otherwise conveyed unit by unit, regardless of whether the unit is part of a larger building or parcel that consists of more than four units.

The term does not include commercial real estate.

(Added to NRS by 2001, 3103; A 2003, 790; 2005, 565; 2011, 3119; 2013, 355)



NRS 268.4128 - Ordinance concerning criminal gang activity and certain buildings and places harboring such activity: Injunctions; damages; fees and costs; violation of injunction; immune entities.

1. Notwithstanding the provisions of any other law or ordinance, each governing body of a city may, by ordinance, to protect the public health, safety and welfare of the residents of the city, adopt procedures pursuant to which the city attorney may file a civil action in a court of competent jurisdiction to seek any or all of the following relief:

(a) A temporary or permanent injunction against any specific member of a criminal gang to enjoin his or her activity which is associated with the criminal gang and which is occurring within the city.

(b) The recovery of money damages, attorney s fees and costs from:

(1) Any member of a criminal gang that is engaging in criminal activities within the city; and

(2) The owner of a building or place located within the city that has been found to be a public nuisance because the building or place is regularly and continuously used by the members of a criminal gang to engage in, or facilitate the commission of, crimes by the criminal gang, but only if the owner has actual notice that the building or place is regularly and continuously used by the members of a criminal gang to engage in, or facilitate the commission of, crimes by the criminal gang.

2. Any money damages awarded in an action brought pursuant to this section must be:

(a) Paid by, or collected from:

(1) Any assets of the criminal gang or its members that were derived from the criminal activities of the criminal gang or its members;

(2) Any assets of the owner of a building or place that has been found to constitute a public nuisance; or

(3) Any combination of the assets described in subparagraphs (1) and (2).

(b) Deposited into a separate, segregated fund in the city treasury, to be used solely for the benefit of the specific community or neighborhood that has been injured by the criminal activities of the criminal gang or the existence of the building or place that constitutes a public nuisance.

3. A member of a criminal gang who is subject to a temporary or permanent injunction granted pursuant to this section and who knowingly and intentionally commits a material violation of the terms of that injunction is guilty of a misdemeanor. If the violation also constitutes a criminal offense under another provision of law, the violation may be prosecuted pursuant to this section or the other provision of law, or both.

4. An action may not be brought pursuant to this section against:

(a) Any governmental entity; or

(b) Any charitable or nonprofit organization that is conducting, with ordinary care and skill, activities relating to prevention or education concerning criminal gangs.

5. As used in this section, criminal gang has the meaning ascribed to it in NRS 193.168.

(Added to NRS by 2009, 1313)



NRS 268.413 - City s building codes and regulations.

Subject to the limitations contained in NRS 244.368, 278.02315, 278.580, 278.582, 444.340 to 444.430, inclusive, and 477.030, the city council or other governing body of an incorporated city may:

1. Regulate all matters relating to the construction, maintenance and safety of buildings, structures and property within the city.

2. Adopt any building, electrical, plumbing or safety code necessary to carry out the provisions of this section and establish such fees as may be necessary. Except as otherwise provided in NRS 278.580, those fees do not apply to the State of Nevada or the Nevada System of Higher Education.

(Added to NRS by 1973, 708; A 1991, 1168; 1993, 2584; 1999, 1065; 2007, 1096, 3099; 2009, 833)



NRS 268.415 - Promotion of civil and equal rights.

1. In addition to powers elsewhere conferred upon cities, any city may institute a program of discussion and conciliation for the realization of civil and equal rights of residents of the city.

2. As used in this section, city means an incorporated city.

(Added to NRS by 1969, 773; A 1987, 1716)



NRS 268.418 - Limited authority to regulate firearms; restrictions concerning registration of firearms in city in county whose population is 700,000 or more.

1. Except as otherwise provided by specific statute, the Legislature reserves for itself such rights and powers as are necessary to regulate the transfer, sale, purchase, possession, ownership, transportation, registration and licensing of firearms and ammunition in Nevada, and no city may infringe upon those rights and powers. As used in this subsection, firearm means any weapon from which a projectile is discharged by means of an explosive, spring, gas, air or other force.

2. The governing body of a city may proscribe by ordinance or regulation the unsafe discharge of firearms.

3. If the governing body of a city in a county whose population is 700,000 or more has required by ordinance or regulation adopted before June 13, 1989, the registration of a firearm capable of being concealed, the governing body shall amend such an ordinance or regulation to require:

(a) A period of at least 60 days of residency in the city before registration of such a firearm is required.

(b) A period of at least 72 hours for the registration of a pistol by a resident of the city upon transfer of title to the pistol to the resident by purchase, gift or any other transfer.

4. Except as otherwise provided in subsection 1, as used in this section:

(a) Firearm means any device designed to be used as a weapon from which a projectile may be expelled through the barrel by the force of any explosion or other form of combustion.

(b) Firearm capable of being concealed includes all firearms having a barrel less than 12 inches in length.

(c) Pistol means a firearm capable of being concealed that is intended to be aimed and fired with one hand.

(Added to NRS by 1989, 652; A 2007, 1289; 2011, 1159)



NRS 268.420 - Health districts.

Notwithstanding the provisions of any city charter, or any other law, the governing bodies of any incorporated cities may establish with the board of county commissioners of the county in which the cities are located, or with the governing bodies of any other cities within the county, a health district as provided in chapter 439 of NRS.

(Added to NRS by 1959, 103; A 1987, 1716)



NRS 268.423 - Permits to solicit charitable contributions while standing on median strip of highway or sidewalk adjacent to highway.

1. The governing body of each city in a county whose population is 700,000 or more shall provide by ordinance for the issuance of permits to charitable organizations which allow the holders to solicit charitable contributions for the respective organization while standing on the median strip of any highway or the sidewalk adjacent to the highway within the jurisdiction of the city. The city shall, upon receipt of the completed application, issue the permit for the period requested which may not exceed 3 days in a calendar year. The city may reasonably limit the time, place and manner of the solicitation to preserve public safety. In no case may a person whose age is less than 18 years be permitted to participate in the solicitation. The governing body of each city in a county whose population is less than 700,000 may provide for such permits in the same manner.

2. The city may charge a fee for such a permit which does not exceed:

(a) An amount reasonably calculated to reimburse the city for its administrative costs in considering and processing the application; or

(b) Fifty dollars,

whichever is less.

3. The charitable organization:

(a) Shall indemnify the city against any injury to any person or property during the solicitation which arises from or is incident to the act of solicitation; and

(b) Is liable for any injury to any person or property during the solicitation which arises from the negligence of the soliciting agent.

4. As used in this section:

(a) Charitable organization means an organization which:

(1) The Secretary of the Treasury has determined is an exempt organization pursuant to the provisions of section 501(c) of the Internal Revenue Code; and

(2) Holds a current certificate of organization or is currently qualified by the Secretary of State to do business in this state.

(b) Highway means the entire width between the boundary lines of every way maintained by a public authority when any part thereof is open to the use of the public for purposes of vehicular traffic. The term does not include a freeway as that term is defined in NRS 408.060.

(Added to NRS by 1991, 141; A 2011, 1160)



NRS 268.425 - Speed limits in school zones and school crossing zones: Posting of informational signs and devices.

The city council or other governing body of each incorporated city, whether incorporated by general or special act, shall cause to be displayed, in each school zone and school crossing zone where the city has posted a speed limit, signs or other devices designating the times during which the speed limit in the zone is to apply.

(Added to NRS by 1963, 1294; A 1987, 1716; 1993, 2586; 1999, 2675)



NRS 268.426 - Patrol and provision of public safety within certain areas of mobile home parks by law enforcement agency.

1. Members of the law enforcement agency of an incorporated city, or if the incorporated city is within the jurisdiction of a metropolitan police department, the members of the metropolitan police department, may patrol and provide for the public safety:

(a) Within the common areas of a mobile home park that is located within the incorporated city and into or upon which the public is admitted by easement, license or otherwise; and

(b) With the permission of the manager of such a mobile home park, within other areas of the mobile home park.

2. As used in this section:

(a) Manager has the meaning ascribed to it in NRS 118B.0145; and

(b) Mobile home park has the meaning ascribed to manufactured home park in NRS 118B.017.

(Added to NRS by 1999, 2052; A 2001, 1189)



NRS 268.427 - Ordinance for control of rabies.

In order to control rabies and to protect the public health and welfare, the governing body of each city or town incorporated under any law of this state shall enact an ordinance providing for a rabies control program and shall include within that ordinance the requirements established by regulations adopted by the State Board of Health.

(Added to NRS by 1965, 1073; A 1989, 301)



NRS 268.429 - Ordinance required.

The governing board of each city in the State shall adopt an ordinance regulating and licensing outdoor assemblies. The minimum requirements set forth in NRS 268.429 to 268.4298, inclusive, may be incorporated in such ordinance.

(Added to NRS by 1973, 1300)



NRS 268.4291 - Assembly defined.

As used in NRS 268.429 to 268.4298, inclusive, unless the context otherwise requires, assembly means a company of persons gathered together for any purpose at any location, other than in a permanent building or permanent installation, which has been constructed for and will accommodate the number of persons gathered therein.

(Added to NRS by 1973, 1300; A 1985, 514)



NRS 268.4292 - License required.

Every person who permits, maintains, promotes, conducts, advertises, operates, undertakes, organizes, manages, sells or gives away tickets to an actual or reasonably anticipated assembly of 1,000 or more individuals shall obtain a license from the city council of each incorporated city in which such assembly is proposed in accordance with the provisions of NRS 268.429 to 268.4298, inclusive.

(Added to NRS by 1973, 1300)



NRS 268.4293 - Application for license: Time; contents.

Application for a license to conduct such an assembly shall be made in writing to the city clerk at least 60 days prior to the time indicated for the commencement of the planned activity and shall be accompanied by a nonrefundable application fee in the amount established by the city council. The application shall include:

1. The name and address of the applicant or applicants.

2. The legal description of the place where the proposed assembly is to be held.

3. The date or dates of the assembly.

4. The estimated attendance at the assembly.

5. The nature or purpose of the assembly.

6. Such other information as the city council determines is necessary.

(Added to NRS by 1973, 1300)



NRS 268.4294 - Hearing: Notice; investigation; grant, denial or conditioning of license; issuance of license.

1. Upon receipt of a complete application and the application fee, the clerk shall:

(a) Set the application for public hearing at a regular meeting of the city council, not less than 15 days nor more than 30 days thereafter, and give not less than 10 days written notice thereof to the applicant.

(b) Promptly give notice of such hearing and copies of the application to the chief of police, the county health officer and the city engineer, who shall investigate the application and report in writing to the city council, not later than the hearing with appropriate recommendations related to their official functions, as to granting a license and conditions thereof.

2. Based upon the testimony of the witnesses and evidence presented at such hearing, including the reports of such officers, the city council shall grant the license, deny the license or set conditions which must be met, or security given that such conditions will be met, before a license is granted. If conditions are imposed by the city council, the applicant shall furnish or cause to be furnished to the clerk proof that all conditions have been met before the license is issued by the clerk.

3. When the clerk certifies that all conditions have been met, the chief of police shall, upon receipt of a license fee in an amount to be determined by the city council, issue a license for the assembly.

(Added to NRS by 1973, 1300)



NRS 268.4295 - Conditions which may be imposed.

The conditions which may be imposed by the city council, as provided in NRS 268.4294, for the protection of the health, safety and property of local residents and persons attending such assemblies may include the following:

1. A minimum number of law enforcement officers employed at the licensee s expense.

2. Adequate drinking water.

3. An adequate sewage system.

4. Adequate food supplies.

5. Adequate toilet facilities.

6. Adequate medical facilities, including doctors and supplies.

7. A minimum amount of parking space for vehicles.

8. Adequate camping facilities.

9. Indemnity or performance bonds.

10. Adequate fire protection at the licensee s expense.

11. Financial statements.

12. A communication system.

13. Other conditions determined by the city council to be necessary to protect the health, welfare and property of local residents and persons attending the assembly.

(Added to NRS by 1973, 1301)



NRS 268.4296 - Denial of license: Grounds; notice.

1. After holding the hearing required under NRS 268.4294, the city council may deny issuance of the license if it finds any of the following:

(a) That the applicant fails to meet the conditions imposed pursuant to the provisions of NRS 268.429 to 268.4298, inclusive.

(b) That the proposed assembly will be held in a manner or location not meeting the health, zoning, fire or building and safety standards established by the ordinances of the city or the laws of the State of Nevada.

(c) That the applicant has knowingly made a false, misleading or fraudulent statement of material fact in the application for a license.

(d) That the applicant, an employee or agent of the applicant or any person connected or associated with the applicant as partner, director, officer, stockholder, associate or manager has previously conducted the type of assembly indicated in the application which resulted in the creation of a public or private nuisance.

(e) That the applicant, an employee or agent of the applicant or any person associated with the applicant as partner, director, officer, stockholder, associate or manager has been convicted in a court of competent jurisdiction, by final judgment of:

(1) An offense involving the presentation, exhibition or performance of an obscene production, motion picture or place, or of selling obscene matter;

(2) An offense involving lewd conduct;

(3) An offense involving the use of force and violence upon the person of another;

(4) An offense involving misconduct with children; or

(5) A felony.

2. Where the application is denied, the city clerk shall mail to the applicant written notice of denial within 14 days of such action, which notice shall include a statement of the reasons the application was denied.

(Added to NRS by 1973, 1301)



NRS 268.4297 - Revocation and reinstatement of license; notice.

1. The city council may revoke any license or may reinstate any license on such suitable conditions as are determined by the city council.

2. Notice of intent to revoke shall be given and the licensee is entitled to a hearing.

(Added to NRS by 1973, 1302)



NRS 268.4298 - Unlawful acts.

It is unlawful for any licensee or any employee, agent or associate of a licensee to:

1. Hold an actual or reasonably anticipated assembly of 1,000 or more persons without first procuring a license to do so.

2. Sell tickets to such an assembly without a license first having been obtained.

3. Hold such an assembly in such a manner as to create a public or private nuisance.

4. Exhibit, show or conduct within the place of such an assembly any obscene, indecent, vulgar or lewd exhibition, show, play, entertainment or exhibit, no matter by what name designated.

5. Allow any person on the premises of the licensed assembly to cause or create a disturbance in, around or near any place of the assembly, by offensive or disorderly conduct.

6. Knowingly allow any person to consume, sell or be in possession of intoxicating liquor while in a place of such an assembly except where the consumption or possession is expressly authorized by the city council and the laws of the State of Nevada.

7. Knowingly allow any person at the licensed assembly to use, sell or be in possession of any controlled substance while in, around or near a place of the assembly.

(Added to NRS by 1973, 1302; A 1987, 1549)



NRS 268.430 - Special assessments as liens.

All special assessments shall, from the date of the approval thereof, constitute a lien upon the respective lots or parcels of land assessed coequal with the lien of general taxes, not subject to extinguishment by the sale of any property on account of the nonpayment of general taxes, and prior and superior to all liens, claims, encumbrances and titles other than liens of general taxes.

(Added to NRS by 1959, 283)



NRS 268.433 - Property owned by State or political subdivision subject to assessment.

Property owned by the State of Nevada or any of its subdivisions which is situated within any proposed special assessment district of any municipality is subject to assessment in the same manner and with the same rights, including the right of protest, as private property within the proposed district.

(Added to NRS by 1967, 449)



NRS 268.440 - Budget; contracts for promotion of county; limitations.

The city council or other governing body of each incorporated city in the State of Nevada, whether or not organized under general law or special charter, may include in the budget of the city items to cover the expense of exploiting, promoting and publishing to homeseekers, business organizations and the public at large, by any means in their judgment calculated to accomplish such purpose, the industrial, recreational, cultural, agricultural, mining and other resources, progress and advantages of the city, and, for such purposes, may enter into contracts with, and pay money so budgeted to, any person, group, corporation, agency or commission. None of the money so budgeted may be used or paid out for any purpose or project unless an equal amount of money is provided from private sources for such purpose or project.

(Added to NRS by 1959, 862; A 1991, 399)



NRS 268.4413 - Imposition of fee on construction of structure or grading of land authorized in certain counties; transfer and deposit of money.

1. The governing body of a city which is located in a county in which the board of county commissioners has created an enterprise fund pursuant to subsection 3 of NRS 244.386 may, by ordinance, impose a reasonable fee of not more than $550 per acre on the construction of a structure or the grading of land within the city for the expense of carrying out the provisions of subsection 1 of NRS 244.386. The fee must be collected at the same time and in the same manner as the fee for the issuance of a building permit collected pursuant to NRS 278.580.

2. Except as otherwise provided in NRS 268.4415, if a fee is imposed pursuant to subsection 1, the governing body of the city shall transfer the money to the county treasurer for deposit in the enterprise fund created pursuant to subsection 3 of NRS 244.386.

(Added to NRS by 2013, 778)



NRS 268.4415 - Fee on construction of structure or grading of land: Powers of governing body; enterprise fund.

1. The governing body of a city which has imposed a fee pursuant to NRS 268.4413 and in which exists a species or subspecies that has been declared endangered or threatened pursuant to the Endangered Species Act of 1973, 16 U.S.C. 1531 et seq., as amended, may by ordinance establish, control, manage and operate or provide money for the establishment, control, management and operation of an area or zone for the preservation of the species or subspecies. In addition, the governing body of the city, in cooperation with the responsible local, state and federal agencies, may encourage in any other manner the preservation of those species or subspecies or any species or subspecies in the city which have been determined by the governing body of the city to be likely to have a significant impact upon the economy and lifestyles of the residents of the city if listed as endangered or threatened, including the expenditure for this purpose of money collected pursuant to NRS 268.4413. The governing body of the city may purchase, sell, exchange or lease real property, personal property, water rights, grazing permits and other interests in such property for this purpose, pursuant to such reasonable regulations as the governing body may establish. If any such property, rights or other interests are purchased from a nonprofit organization, the governing body of the city may reimburse the organization for its cost of acquisition, not to exceed its appraised value, and any interest, carrying costs, direct expenses and reasonable overhead charges.

2. If a fee is imposed pursuant to NRS 268.4413, the governing body of the city may create an enterprise fund exclusively for fees collected pursuant to NRS 268.4413. Any interest or other income earned on the money in the fund, after deducting any applicable charges, must be credited to the fund. The money in the fund may be used to pay the actual direct costs of the program or programs established pursuant to subsection 1.

3. The provisions of this section do not authorize the governing body of a city to take any action that conflicts with any provision of an agreement entered into pursuant to NRS 503.589.

(Added to NRS by 2013, 778)



NRS 268.442 - Transportation districts: Creation; powers of governing body; budget; employees.

1. The governing body of a city may by ordinance, but not as in a case of emergency, create one or more transportation districts in the incorporated area of the city. The governing body of the city is ex officio the governing body of any district created pursuant to this section and may:

(a) Organize and maintain the district.

(b) Establish, by ordinance, regulations:

(1) For the administration of its internal affairs.

(2) For the employment of professional, technical, clerical and other personnel necessary to carry out its duties.

(3) For the establishment and alteration of the boundaries of the district.

(4) Providing for the use of revenue received by the district.

(c) Hold meetings as the governing body of a district in conjunction with its meetings as the governing body of the city without posting a separate agenda or posting additional notices of the meetings within the district.

2. The budget of a district created pursuant to this section must comply with NRS 354.470 to 354.626, inclusive.

3. All persons employed to perform the functions of a district are employees of the city for all purposes.

(Added to NRS by 1991, 30; A 2011, 2725)



NRS 268.444 - Transportation districts: Boundaries.

1. Except as otherwise provided in subsection 2, the governing body of a city which establishes a transportation district shall establish the boundaries of the district and may alter those boundaries by ordinance.

2. The boundaries of a transportation district must not be established or altered to include any territory outside the boundaries of the city, but detachments of territory from the city occurring after the effective date of the ordinance creating or altering the boundaries of a district do not affect its boundaries.

(Added to NRS by 1991, 30)



NRS 268.446 - Use of money received from optional tax on revenues from rental of transient lodging.

1. Except as otherwise provided in subsection 2, a city that has created one or more transportation districts shall use any part of the money received pursuant to the provisions of NRS 244.3351 which is collected within the boundaries of a transportation district to pay the cost of:

(a) Projects related to the construction and maintenance of sidewalks, streets, avenues, boulevards, highways and other public rights-of-way used primarily for vehicular or fixed guideway traffic, including, without limitation, overpass projects, street projects and underpass projects, as defined in NRS 244A.037, 244A.053 and 244A.055, within the boundaries of the district or within 1 mile outside those boundaries if the governing body finds that such projects outside the boundaries of the district will facilitate transportation within the district;

(b) Payment of principal and interest on notes, bonds or other obligations issued by the city to fund projects described in paragraph (a); or

(c) Any combination of those uses.

2. In addition to those uses set forth in subsection 1, if a city has created one or more transportation districts and all or any portion of those districts is located in an area that is governed by an interstate compact entered into by this State and a state that borders this State, the city may use any part of the money received pursuant to the provisions of NRS 244.3351 which is collected within the boundaries of a transportation district to pay the cost of establishing, operating and maintaining a public transit system within the boundaries of the district, or outside those boundaries if the governing body finds that such a system outside the boundaries of the district will facilitate transportation within the district, or both.

3. A city shall use any part of the money received from such a tax which is not collected within the boundaries of a transportation district for the same purposes within the incorporated boundaries of the city or within 1 mile outside those boundaries if the governing body finds that such projects outside those boundaries will facilitate transportation within the incorporated area.

4. As used in this section, public transit system means a system employing motor buses, rails or any other means of conveyance, by whatever type of power, that is operated for the conveyance of members of the general public.

(Added to NRS by 1991, 30; A 1995, 116; 1997, 2443)



NRS 268.448 - Pledge of money for payment of obligations issued for certain projects.

1. A city may pledge any money received pursuant to the provisions of NRS 244.3351 or any combination of that money with revenue derived from the project financed with the proceeds of the obligations for whose payment the money and revenue are pledged, including any existing or future extensions or enlargements thereof, for the payment of general or special obligations issued for projects described in paragraph (a) of subsection 2 of NRS 244.33512, if the project for which the obligations are issued could be directly funded with the tax whose proceeds are pledged for the payment of the securities.

2. Any money pledged by the city pursuant to subsection 1 may be treated as pledged revenues of the project for the purposes of subsection 3 of NRS 350.020.

(Added to NRS by 1991, 31; A 1993, 1044)



NRS 268.450 - Acceptance of loans or grants under federal law.

1. Public works as used in this section means any facilities necessary for carrying on community life substantially expanded by the national defense program, but the activities authorized under this section must be devoted primarily to school, waterworks, sewers, sewage, garbage and refuse disposal facilities, public sanitary facilities, works for the treatment and purification of water, hospitals and other places for the care of the sick, recreational and cultural facilities and streets and access roads.

2. In addition to any authority or power provided by the charter of any incorporated city in this state, whether incorporated by general or special act, or otherwise, there is granted to the governing body of each of the cities incorporated under any law of this state the power and authority to accept loans or grants for the purpose of providing public works and equipment, as provided in Title 42, U.S.C. 1532, including all amendments.

(Added to NRS by 1959, 405; A 1991, 400)



NRS 268.460 - Levy and collection of taxes after incorporation if proceeds pledged for payment or repayment of bonds for recreational facilities; transmission of proceeds.

1. Any license tax levied by any county against any lawful trade, calling, industry, occupation, profession or business conducted in the county and located in an unincorporated area therein, the proceeds of which are pledged before or after the incorporation of the area as a city or town for the repayment of any bonds or other obligations issued pursuant to the provisions of NRS 244.3358 or 244A.597 to 244A.655, inclusive, must, after the incorporation of the area as a city or town, continue to be levied by the city or town and must be collected by the officer of the city or town charged by law with the collection of its license taxes.

2. If the proceeds of the license tax levied pursuant to subsection 1 are pledged before or after the incorporation of the area as a city or town for the payment of any bonds or other obligations issued pursuant to the provisions of NRS 244.3358:

(a) The city or town shall, after the incorporation of the area as a city or town, transmit the proceeds of that license tax to the district to which the proceeds are assigned, so long as any of the bonds or other obligations remain outstanding and unpaid, both as to principal and interest, in accordance with their terms; and

(b) The district to which the proceeds are assigned may, after the incorporation of the city or town, irrevocably pledge those proceeds for the repayment or refinancing of any bonds or short-term or medium-term obligations issued pursuant to the provisions of chapter 318 or 350 of NRS, if the governing body of the city or town consents to the assignment by resolution in lieu of the consent of the board of county commissioners required pursuant to the provisions of NRS 244.3358.

3. If the proceeds of the license tax levied pursuant to subsection 1 are pledged before or after the incorporation of the area as a city or town for the repayment of any bonds or other obligations issued pursuant to the provisions of NRS 244A.597 to 244A.655, inclusive, the proceeds must be transmitted to the county officer required by law to collect the license tax, so long as any of the bonds or other obligations remain outstanding and unpaid, both as to principal and interest.

(Added to NRS by 1960, 115; A 1985, 387; 1995, 1603; 1997, 282)



NRS 268.470 - Retention of reasonable costs of collection.

The city so collecting such a county license tax may retain from time to time the amounts equal to the reasonable costs of so collecting such tax not exceeding for any collection period an amount equal to 10 percent of the gross revenues collected therefrom.

(Added to NRS by 1960, 115)



NRS 268.480 - Regulations for administration and enforcement; employment, compensation and expenses of city s personnel.

Each such city or town is hereby charged with the duty of effecting the enforcement of the provisions of NRS 268.460 to 268.510, inclusive, and is hereby authorized and empowered to prescribe, adopt and enforce rules and regulations relating to the administration and enforcement thereof. The municipality may employ such accountants, auditors, investigators, assistants and clerks as it may deem necessary for the efficient administration of such sections, and may fix their compensation and provide for their necessary expenses.

(Added to NRS by 1960, 115)



NRS 268.490 - Records; confidentiality.

The municipality shall cause to be kept proper records of all license taxes which become due or which are collected, or both, including, without limiting the generality of the foregoing, records of delinquent taxes, interest thereon and penalties therefrom, which records, except as otherwise provided in NRS 239.0115, shall be deemed confidential and shall not be revealed in whole or in part to anyone except in the necessary administration of NRS 268.460 to 268.510, inclusive, or as otherwise provided by law.

(Added to NRS by 1960, 115; A 2007, 2086)



NRS 268.500 - City to effect prompt collection of delinquent taxes.

The municipality shall promptly effect the collection of all such delinquent taxes in the manner provided by law for the collection of municipal license taxes.

(Added to NRS by 1960, 116)



NRS 268.510 - Examination of books, papers and records by city and its agents.

The municipality or its duly authorized agents are hereby empowered to examine the books, papers and records of any person in interest.

(Added to NRS by 1960, 116)



NRS 268.512 - Short title.

NRS 268.512 to 268.568, inclusive, may be cited as the City Economic Development Revenue Bond Law.

(Added to NRS by 1967, 1752)



NRS 268.514 - Definitions.

As used in NRS 268.512 to 268.568, inclusive, unless a different meaning clearly appears from the context, the words and terms defined in NRS 268.515 to 268.523, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1967, 1752; A 1977, 591; 1981, 389; 1985, 2082; 1993, 1476)



NRS 268.515 - Affordable housing defined.

Affordable housing means multifamily housing for families of low or moderate income that is eligible for tax-exempt financing under section 142 of the Internal Revenue Code of 1986, in effect on July 1, 1993, future amendments to that section and the corresponding provisions of future internal revenue laws.

(Added to NRS by 1993, 1476)



NRS 268.516 - Bonds and revenue bonds defined.

Bonds or revenue bonds means bonds, notes or other securities evidencing an obligation and issued under NRS 268.512 to 268.568, inclusive.

(Added to NRS by 1967, 1752)



NRS 268.5165 - Corporation for public benefit defined.

Corporation for public benefit means a corporation that is recognized as exempt under section 501(c)(3) of the Internal Revenue Code of 1986 in effect on July 1, 1993, future amendments to that section and the corresponding provisions of future internal revenue laws.

(Added to NRS by 1993, 1476)



NRS 268.517 - Finance and financing defined.

Finance or financing includes the issue of bonds by a city for the purpose of using substantially all of the proceeds to pay (or to reimburse the obligor or its designee) for the costs of acquiring, improving and equipping a project, whether these costs are incurred by the city, the obligor or a designee of the obligor. Title to or in such project may at all times remain in the obligor or the obligor s designee or assignee and, in such case, the bonds of the city shall be secured by a pledge of one or more notes, debentures, bonds or other secured or unsecured debt obligations of the obligor.

(Added to NRS by 1977, 590)



NRS 268.5171 - Financing agreement defined.

Financing agreement means an agreement pursuant to which the city agrees to issue bonds pursuant to NRS 268.512 to 268.568, inclusive, to finance one or more projects and pursuant to which the obligor agrees to:

1. Make payments (directly or through notes, debentures, bonds or other secured or unsecured debt obligations of the obligor executed and delivered by the obligor to the city or the city s designee or assignee, including a trustee, pursuant to such financing agreement) sufficient to pay the principal of, premium, if any, and interest on the bonds;

2. Pay other amounts required by NRS 268.512 to 268.568, inclusive; and

3. Comply with all other applicable provisions of NRS 268.512 to 268.568, inclusive.

(Added to NRS by 1977, 590)



NRS 268.518 - Governing body defined.

Governing body means the city council, city commission, board of supervisors or other governing body by whatever name denominated of any incorporated city within this state.

(Added to NRS by 1967, 1752)



NRS 268.519 - Health and care facility defined.

Health and care facility means a hospital, facility for intermediate care or facility for skilled nursing as those terms are defined in chapter 449 of NRS.

(Added to NRS by 1981, 389; A 1985, 1758)



NRS 268.520 - Mortgage defined.

Mortgage includes a deed of trust and any other security device for both real and personal property.

(Added to NRS by 1967, 1752)



NRS 268.521 - Obligor defined.

Obligor means the individual, partnership, firm, company, corporation (including a public utility), association, trust, estate, political subdivision, state agency or any other legal entity, or its legal representative, agent or assigns, who agrees to make the payments required by the financing agreement.

(Added to NRS by 1977, 590)



NRS 268.5215 - Pollution defined.

Pollution means any form of environmental pollution including but not limited to water pollution, air pollution, pollution caused by solid waste disposal, thermal pollution, radiation contamination or noise pollution as determined by the various standards prescribed by this state or the Federal Government.

(Added to NRS by 1977, 590)



NRS 268.522 - Project defined.

Project means:

1. Any land, building or other improvement and all real and personal properties necessary in connection therewith, whether or not in existence, suitable for:

(a) A manufacturing, industrial, warehousing or other commercial enterprise;

(b) An organization for research and development;

(c) A health and care facility;

(d) A supplemental facility for a health and care facility, including those located in a redevelopment area created under the provisions of chapter 279 of NRS;

(e) The purposes of a corporation for public benefit; or

(f) Affordable housing.

2. The refinancing of any land, building or other improvement and any real and personal property necessary for:

(a) A health and care facility;

(b) A supplemental facility for a health and care facility;

(c) The purposes of a corporation for public benefit; or

(d) Affordable housing.

3. Any land, building, structure, facility, system, fixture, improvement, appurtenance, machinery, equipment, or any combination thereof or any interest therein, used by any person, trust, estate, political subdivision, agency of the State or any other legal entity, or its legal representative, agent or assigns:

(a) For the reduction, abatement or prevention of pollution or for the removal or treatment of any substance in a processed material which otherwise would cause pollution when that material is used.

(b) In connection with the furnishing of water if available on reasonable demand to members of the general public.

(c) In connection with the furnishing of energy or gas.

4. Any real or personal property appropriate for addition to a hotel, motel, apartment building, casino or office building to protect it or its occupants from fire.

5. Any undertaking by a public utility, in addition to that allowed by subsections 2 and 3, which is solely for the purpose of making capital improvements to property, whether or not in existence, of a public utility.

(Added to NRS by 1967, 1752; A 1975, 612; 1977, 591; 1981, 389, 1623; 1985, 2082; 1993, 1476)



NRS 268.5225 - Revenues defined.

Revenues of a project, or derived from a project, include payments under a lease, agreement of sale or financing agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of an obligor executed and delivered by the obligor to the city or the city s designee or assignee (including a trustee) pursuant to such lease, agreement of sale or financing agreement.

(Added to NRS by 1977, 590)



NRS 268.5227 - Supplemental facility for a health and care facility defined.

Supplemental facility for a health and care facility includes a clinic, facility for outpatients, and any other structure or facility directly related to the operation of a health and care facility.

(Added to NRS by 1981, 389)



NRS 268.523 - Warehousing defined.

Warehousing means the consignment of personal property from outside this state to a private warehouse within this state for temporary storage during the transit of the property to a final destination outside the State.

(Added to NRS by 1977, 590)



NRS 268.524 - Legislative intent.

It is the intent of the Legislature to authorize cities to finance, acquire, own, lease, improve and dispose of properties to:

1. Promote industry and employment and develop trade by inducing manufacturing, industrial, warehousing and other commercial enterprises and organizations for research and development to locate in, remain or expand in this State to further prosperity throughout the State and to further the use of the agricultural products and the natural resources of this State.

2. Enhance public safety by protecting hotels, motels, apartment buildings, casinos, office buildings and their occupants from fire.

3. Protect the health, safety and welfare of the public and promote private industry, commerce and employment in this State by:

(a) Reducing, abating or preventing pollution or removing or treating any substance in processed material which would cause pollution; and

(b) Furnishing energy, including electricity to the public, if available on reasonable demand, and providing facilities to transmit electricity for sale outside the State.

4. Promote the health of residents of the city by enabling a private enterprise to acquire, develop, expand and maintain health and care facilities and supplemental facilities for health and care facilities which will provide services of high quality to those residents at reasonable rates.

5. Promote the social welfare of the residents of the city by enabling corporations for public benefit to acquire, develop, expand and maintain facilities that provide services for those residents.

6. Promote the social welfare of the residents of the city by financing the acquisition, development, construction, improvement, expansion and maintenance of affordable housing in the city.

(Added to NRS by 1967, 1752; A 1977, 591; 1981, 390, 1623; 1985, 2083; 1993, 1477)



NRS 268.525 - Exercise of powers by city; liberal construction.

1. Each city is vested with all the powers necessary to accomplish the purposes set forth in NRS 268.524, but these powers must be exercised for the health, safety and welfare of the inhabitants of this state.

2. NRS 268.512 to 268.568, inclusive, must be liberally construed in conformity with the purposes set forth in NRS 268.524.

(Added to NRS by 1985, 2082)



NRS 268.526 - General powers.

In addition to any other powers which it may now have, each city shall have the following powers:

1. To finance or acquire, whether by construction, purchase, gift, devise, lease or sublease, or any one or more of such methods, and to improve and equip one or more projects, or part thereof. Such projects, upon completion of such acquisition, shall be located within, or within 10 miles of, the city.

2. To finance, sell, lease or otherwise dispose of any or all of its projects upon such terms and conditions as the governing body considers advisable.

3. To issue revenue bonds for the purpose of financing or defraying the cost of acquiring, improving and equipping any project as set forth in NRS 268.556.

4. To secure payment of such bonds as provided in NRS 268.512 to 268.568, inclusive, including, without limitation, from the proceeds of the surcharge imposed pursuant to NRS 244A.830.

5. To take such actions as are necessary or useful in order to undertake, carry out, accomplish and otherwise implement the provisions of NRS 268.512 to 268.568, inclusive, including the adoption of resolutions, which may be introduced and adopted at the same special or regular meeting of the governing body and which shall become effective upon adoption.

(Added to NRS by 1967, 1753; A 1977, 592; 2001, 2078; 2011, 3332)



NRS 268.527 - Restrictions on powers of city.

A city may not, under NRS 268.512 to 268.568, inclusive:

1. Operate any manufacturing, industrial, warehousing or other commercial enterprise or any organization for research and development to which it provided assistance; or

2. Assist any manufacturing, industrial, warehousing or other commercial enterprise or any organization for research and development to locate within the city or within 10 miles of the city which would compete substantially with an enterprise or organization already established in the city or the county in which the city is located. The provisions of this subsection do not apply to:

(a) Health and care facilities;

(b) Supplemental facilities for health and care;

(c) Enterprises located in a redevelopment area created under the provisions of chapter 279 of NRS;

(d) Facilities established by corporations for public benefit; and

(e) Affordable housing.

(Added to NRS by 1985, 2082; A 1993, 1478)



NRS 268.528 - Notice and public hearing by governing body.

Before availing itself of the powers conferred by NRS 268.526 with respect to any project, a governing body shall:

1. Give notice of its intention by publication at least once in a newspaper of general circulation published in the city, or if there is not such newspaper then in a newspaper of general circulation in the city published in the State; and

2. Hold at least one public hearing, not less than 10 nor more than 20 days after the date of publication of the notice.

(Added to NRS by 1967, 1753)



NRS 268.530 - Determinations required of governing body after public hearing; power to refuse to proceed on project; duty to provide sufficient safeguards.

1. After holding a public hearing as provided in NRS 268.528, the governing body shall proceed no further until it:

(a) Determines by resolution the total amount of money necessary to be provided by the city for the acquisition, improvement and equipment of the project;

(b) Receives a 5-year operating history from the contemplated lessee, purchaser or other obligor, or from a parent or other enterprise which guarantees principal and interest payments on any bonds issued;

(c) Receives evidence that the contemplated lessee, purchaser, other obligor or other enterprise which guarantees principal and interest payments, has received within the 12 months preceding the date of the public hearing a rating within one of the top four rating categories of either Moody s Investors Service, Inc., or Standard and Poor s Ratings Services, except that a public utility regulated by the Public Utilities Commission of Nevada, the obligor with respect to a project described in NRS 268.5385, a health and care facility or a supplemental facility for a health and care facility is not required to furnish that evidence;

(d) Determines by resolution that the contemplated lessee, purchaser or other obligor has sufficient financial resources to place the project in operation and to continue its operation, meeting the obligations of the lease, purchase contract or financing agreement; and

(e) Finds by resolution that the project:

(1) Will provide a public benefit;

(2) Would be compatible with existing facilities in the area adjacent to the location of the project;

(3) Will encourage the creation of jobs for the residents of this state;

(4) Is compatible with the general plan of the city adopted pursuant to chapter 278 of NRS; and

(5) If not exempt from the provisions of subsection 2 of NRS 268.527, will not compete substantially with an enterprise or organization already established in the city or the county within which the city is located.

2. The governing body may refuse to proceed with any project even if all the criteria of subsection 1 are satisfied. If the governing body desires to proceed with any project where any criterion of subsection 1 is not satisfied, it may do so only with the approval of the State Board of Finance. In requesting the approval, the governing body shall transmit to the State Board of Finance all evidence received pursuant to subsection 1.

3. If any part of the project or improvements is to be constructed by a lessee or the lessee s designee, a purchaser or the purchaser s designee or an obligor or the obligor s designee, the governing body shall provide, or determine that there are provided, sufficient safeguards to ensure that all money provided by the city will be expended solely for the purposes of the project.

(Added to NRS by 1967, 1753; A 1975, 781; 1977, 592; 1979, 457; 1981, 391; 1985, 2084; 1993, 1478; 1997, 1605, 1980; 1999, 492)



NRS 268.532 - Bonds to be special obligations.

1. All bonds issued by a city under the authority of NRS 268.512 to 268.568, inclusive, shall be special, limited obligations of the city. The principal of and interest on such bonds shall be payable, subject to the security provisions herein, solely out of the revenues derived from the financing, leasing or sale of the project to be financed by the bonds.

2. The bonds and interest coupons, if any, appurtenant thereto shall never constitute the debt or indebtedness of the city within the meaning of any provision or limitation of the Constitution of the State of Nevada or statutes, and shall not constitute nor give rise to a pecuniary liability of the city or a charge against its general credit or taxing powers. Such limitation shall be plainly stated on the face of each such bond.

(Added to NRS by 1967, 1753; A 1977, 593)



NRS 268.534 - Bonds: Form; terms; variable rate of interest; sale.

1. The bonds must:

(a) Be authorized by resolution;

(b) Be in such denominations;

(c) Bear such date or dates;

(d) Mature at such time or times not exceeding 40 years from their respective dates;

(e) Be in such form;

(f) Carry such registration privileges;

(g) Be executed in such manner;

(h) Be payable at such place or places within or without the State; and

(i) Be subject to such terms of redemption,

as the authorizing resolution may provide.

2. The resolution may fix a rate or rates of interest, or provide for the determination of the rate or rates from time to time by a designated agent according to a specified standard and procedure.

3. The bonds may be sold in one or more series at par, or below or above par, in such manner and for such price or prices as the city determines. As an incidental expense of the project, the city may employ financial and legal consultants in regard to the financing of the project.

4. The bonds are fully negotiable under the terms of the Uniform Commercial Code Investment Securities.

(Added to NRS by 1967, 1754; A 1971, 2099; 1975, 844; 1977, 594; 1981, 392; 1985, 2)



NRS 268.536 - Security.

The principal of, the interest on and any prior redemption premiums due in connection with the bonds shall be payable from, secured by a pledge of, and constitute a lien on the revenues out of which such bonds shall be made payable. In addition, they may, in the discretion of the city, be secured by:

1. A mortgage covering all or any part of the project, or upon any other property of the lessee, purchaser or obligor, or by a pledge of the lease, the agreement of sale or the financing agreement with respect to such project, or both.

2. A pledge of one or more notes, debentures, bonds or other secured or unsecured debt obligations of the obligor.

3. No city is authorized to pledge any of its property or otherwise secure the payment of any bonds with its property, except that the city may pledge the property of the project or the revenues therefrom.

(Added to NRS by 1967, 1754; A 1977, 594)



NRS 268.538 - Terms of resolution and instruments.

The resolution under which the bonds are authorized to be issued, and any indenture or mortgage given to secure the same, may contain any provisions customarily contained in instruments securing bonds and constituting a covenant with the bondholders, including, but not limited to:

1. Custody of the proceeds from the sale of the bonds, including their investment and reinvestment until used to defray the cost of the project.

2. The fixing and collection of payments, with respect to the project to be made under the lease, the agreement of sale or the financing agreement.

3. The terms to be incorporated in the lease, the agreement of sale or the financing agreement with respect to the project.

4. The maintenance and insurance of the project.

5. The creation of funds and accounts into which any bond proceeds, revenues and income may be deposited or credited.

6. Limitation on the purpose to which the proceeds of any bonds then or thereafter to be issued may be applied.

7. Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, the refunding of bonds and the replacement of bonds.

8. The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated.

9. Vesting in a trustee or trustees located within or without this state such properties, rights, powers and duties in trust as the governing body may determine, and limiting the rights, duties and powers of such trustees.

10. The rights and remedies available in case of a default to the bondholders or to any trustee under the lease, agreement of sale, financing agreement, indenture or a mortgage.

(Added to NRS by 1967, 1754; A 1977, 595)



NRS 268.5385 - Issuance by governing body of city of bonds for project for affordable housing or residential housing for corporation for public benefit: Requirements.

The governing body of a city may approve the issuance of bonds for a project for affordable housing or for any form of residential housing for the purposes of a corporation for public benefit only if:

1. The amount of the bonds to be issued is less than $15,000,000;

2. An independent consultant hired by the governing body has reported favorably on the financial feasibility of the project;

3. The bonds will be sold to not more than 10 investors, each of whom certifies that he or she:

(a) Has a net worth of $500,000 or more; and

(b) Is purchasing the bonds for investment and not for resale; and

4. The issuance of the bonds is approved by the State Board of Finance, unless the amount of the bonds to be issued is $5,000,000 or less.

(Added to NRS by 1993, 1476)



NRS 268.539 - Issuance by Director of Department of Business and Industry of bonds for governing body as special obligations of State.

1. The governing body may exercise its power to issue bonds and to redeem them by requesting the Director of the Department of Business and Industry to issue bonds to finance any project for which bonds could be issued pursuant to NRS 268.512 to 268.568, inclusive.

2. If the Director believes that the bonds are marketable under the terms set forth in the resolution of the governing body requesting their issuance, the Director may proceed to issue them as special obligations of the State, secured only by the revenues, mortgage or pledge specified in the resolution.

3. The Director may receive and disburse the revenues of each project for which the Director has issued bonds, and may charge from those revenues, or directly to the city if those revenues are not sufficient, a reasonable compensation for his or her services. The Director may exercise any power which the governing body would have to collect payments due from the obligor.

(Added to NRS by 1981, 1622; A 1993, 1547)



NRS 268.540 - Investments and bank deposits.

1. Unless prohibited by its charter, the city may provide that proceeds from the sale of bonds and special funds from the revenues of the project be invested and reinvested in such securities and other investments, whether or not any such investment or reinvestment is authorized under any other law of this state, as provided in the proceedings under which the bonds are authorized to be issued, including, but not limited to:

(a) Bonds or other obligations of the United States of America.

(b) Bonds or other obligations, the payment of the principal and interest of which is unconditionally guaranteed by the United States of America.

(c) Obligations issued or guaranteed as to principal and interest by any agency or person controlled or supervised by and acting as an instrumentality of the United States of America pursuant to authority granted by the Congress of the United States of America.

(d) Obligations issued or guaranteed by any state of the United States of America, or any political subdivision of any such state.

(e) Prime commercial paper.

(f) Prime finance company paper.

(g) Bankers acceptances drawn on and accepted by commercial banks.

(h) Repurchase agreements fully secured by obligations issued or guaranteed as to principal and interest by the United States of America or by any person controlled or supervised by and acting as an instrumentality of the United States of America pursuant to authority granted by the Congress of the United States of America.

(i) Certificates of deposit issued by credit unions or commercial banks, including banks domiciled outside of the United States of America.

(j) Money market mutual funds that:

(1) Are registered with the Securities and Exchange Commission;

(2) Are rated by a nationally recognized rating service as AAA or its equivalent; and

(3) Invest only in securities issued or guaranteed as to payment of principal and interest by the Federal Government, or its agencies or instrumentalities, or in repurchase agreements that are fully collateralized by the securities.

2. The city may also provide that such proceeds or funds or investments and the payments payable under the lease, the agreement of sale or the financing agreement be received, held and disbursed by one or more banks, credit unions or trust companies located within or out of this state.

(Added to NRS by 1967, 1755; A 1977, 595; 1985, 1307; 1997, 2871; 1999, 1465)



NRS 268.542 - Construction of project.

The city may also provide that:

1. The project and improvements to be constructed, if any, shall be constructed by the city, lessee or the lessee s designee, purchaser or purchaser s designee, obligor or obligor s designee, or any one or more of them on real estate owned by the city, the lessee or the lessee s designee, or the purchaser or the purchaser s designee, or the obligor or the obligor s designee, as the case may be.

2. The bond proceeds shall be disbursed by the trustee bank or banks, trust company or trust companies, during construction upon the estimate, order or certificate of the lessee or the lessee s designee or of the purchaser or the purchaser s designee, or of the obligor or the obligor s designee.

(Added to NRS by 1967, 1755; A 1977, 596)



NRS 268.544 - Limitation on city s obligation.

In making such agreements or provisions, a city shall not obligate itself, except with respect to the project and the application of the revenues therefrom and bond proceeds therefor.

(Added to NRS by 1967, 1756)



NRS 268.546 - Rights upon default.

1. The resolution authorizing any bonds or any indenture or mortgage securing such bonds may provide that if there is a default in the payment of the principal of, the interest on, or any prior redemption premiums due in connection with the bonds or in the performance of any agreement contained in such resolution, indenture or mortgage, the payment and performance may be enforced by mandamus or by the appointment of a receiver with power to charge, collect and apply the revenues from the project in accordance with the resolution or the provisions of the indenture or mortgage.

2. Any mortgage to secure bonds issued thereunder, may also provide that if there is a default in the payment thereof or a violation of any agreement contained in the mortgage, it may be foreclosed and there may be a sale in any manner permitted by law. Such mortgage may also provide that any trustee under such mortgage or the holder of any bonds secured thereby may become the purchaser at any foreclosure sale if he or she is the highest bidder and may apply toward the purchase price unpaid bonds at the face value thereof.

(Added to NRS by 1967, 1756; A 1977, 596)



NRS 268.548 - Determination of costs of financing.

1. Before the initial leasing, sale or financing of any project, the governing body shall by resolution determine:

(a) The amount, or reasonably anticipated range of amounts, necessary in each year to pay the principal of and the interest on the first bonds proposed to be issued to finance the project and on any subsequent issues of bonds which may be permitted under the lease, sale or financing and authorizing resolutions pertinent to financings hereunder.

(b) The amount necessary to be paid each year into any reserve funds which the governing body may deem advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project.

(c) The estimated cost of maintaining the project in good repair and keeping it properly insured, unless the terms under which the project is to be leased, sold or financed provide that the lessee, purchaser or obligor shall maintain the project and carry all proper insurance with respect thereto.

2. The determination and findings of the governing body, as required by subsection 1, must be set forth in the resolution under which the proposed bonds are to be issued, but those amounts need not be expressed in dollars and cents in the lease, agreement of sale or financing agreement and the resolution under which the bonds are to be issued, but may be set forth in the form of a formula.

(Added to NRS by 1967, 1756; A 1977, 596; 1985, 3)



NRS 268.550 - Lease, sale or financing of project.

Prior to the issuance of any bonds authorized by NRS 268.512 to 268.568, inclusive, the city shall lease, sell or finance the project under an agreement conditioned upon completion of the project and providing for payment to the city of such revenues as, upon the basis of such determinations and findings, will be sufficient to:

1. Pay the principal of and interest on the bonds issued to finance the project.

2. Build up and maintain any reserves deemed advisable by the governing body in connection therewith.

3. Pay the costs of maintaining the project in good repair and keeping it properly insured, unless the lease, agreement of sale or financing agreement obligates the lessee, purchaser or obligor to pay for the maintenance and insurance on the project.

(Added to NRS by 1967, 1756; A 1977, 597)



NRS 268.552 - Option to purchase.

1. If the project is to be leased, the lease may grant the lessee an option to purchase all or a part of the project at a stipulated purchase price or prices or at a price or prices to be determined upon appraisal as provided in the lease.

2. The option may be exercised at such time or times as the lease may provide.

3. The city and the lessee may agree and provide in the lease that all or a part of the rentals paid by the lessee prior to and at the time of the exercise of such option shall be applied toward such purchase price and shall be in full or partial satisfaction thereof.

(Added to NRS by 1967, 1757; A 1977, 597)



NRS 268.554 - Refunding.

1. Any bonds issued under the provisions of NRS 268.512 to 268.568, inclusive, and at any time outstanding may at any time and from time to time be refunded by a city by the issuance of its refunding bonds in such amount as the governing body may deem necessary to refund the principal of the bonds to be so refunded, any unpaid interest thereon and any premiums and incidental expenses necessary to be paid in connection therewith.

2. Any such refunding may be effected, whether the bonds to be refunded have matured or thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof, directly or indirectly, to the payment of the bonds to be refunded thereby, or by exchange of the refunding bonds for the bonds to be refunded thereby, but the holders of any bonds to be so refunded shall not be compelled, without their consent, to surrender their bonds for payment or exchange prior to the date on which they are payable by maturity date, option to redeem or otherwise, or if they are called for redemption, prior to the date on which they are by their terms subject to redemption by option or otherwise. Except to the extent expressly or impliedly inconsistent with the terms of NRS 268.512 to 268.568, inclusive, the provisions of the Local Government Securities Law shall govern the issuance of such refunding bonds and the establishment of any escrow in connection therewith.

3. All refunding bonds, issued under authority of this section, shall be payable solely from revenues out of which the bonds to be refunded thereby are payable or from revenues out of which bonds of the same character may be made payable under this or any other law then in effect at the time of the refunding.

(Added to NRS by 1967, 1757)



NRS 268.556 - Application of proceeds; components of cost of project.

1. The proceeds from the sale of any bonds shall be applied only for the purpose for which the bonds were issued and if, for any reason, any portion of such proceeds is not needed for the purpose for which the bonds were issued, such unneeded portion of such proceeds shall be applied to the payment of the principal of or the interest on the bonds.

2. The cost of acquiring, improving and equipping any project shall be deemed to include the actual costs of acquiring and improving a site or the cost of the construction of any part of a project which may be constructed, plus the total of all reasonable or necessary costs incidental to the acquisition, construction, reconstruction, repair, alteration, improvement, equipment and extension of any project, including without limitation:

(a) The cost of studies and surveys;

(b) Plans, specifications, architectural and engineering costs;

(c) Legal, organization, marketing or other special services;

(d) Financing, acquisition, demolition, construction, equipment and site development of new and rehabilitated buildings;

(e) Rehabilitation, reconstruction, repair or remodeling of existing buildings;

(f) Acquisition, installation, construction, reconstruction, repair, alteration and improvement of fixtures, machinery, equipment and furnishings;

(g) An initial bond and interest reserve together with interest on bonds issued to finance such project to a date 6 months subsequent to the estimated date of completion; and

(h) All other necessary and incidental expenses.

(Added to NRS by 1967, 1757; A 1977, 597)



NRS 268.558 - Payment by city prohibited; use of land owned by city limited.

1. Except as otherwise provided in this section, a city shall not pay out of its general fund or otherwise contribute any part of the cost of acquiring, improving and equipping a project.

2. A city shall not use land already owned by the city, or in which the city has an equity interest for the construction of a project unless:

(a) The land was specifically acquired by the city for the purpose of a project;

(b) The governing body determines that the land is no longer necessary for other purposes of the city; or

(c) The land is conveyed to a nonprofit organization pursuant to NRS 268.058.

3. The entire cost of acquiring, improving and equipping any project must be paid out of the proceeds from the sale of the bonds, but this provision does not prevent a city from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project, including the completion of the project by the lessee, purchaser or obligor without any cost or liability to the city.

(Added to NRS by 1967, 1758; A 1977, 598; 1997, 1738)



NRS 268.560 - Operation by city prohibited.

1. When all principal of, interest on and any prior redemption premiums due in connection with the bonds issued for a project have been paid in full, and if the option to purchase or option to renew a lease, if any, contained in the lease has not been exercised as to all of the property contained in the project, the lease shall terminate and the city shall sell such remaining property or devote the same to municipal purposes other than those authorized by NRS 268.512 to 268.568, inclusive.

2. No city may operate any project as a business or in any other manner as a lessor or seller thereof.

3. Any such sale which is not made pursuant to exercise of an option to purchase by the lessee or pursuant to an agreement of sale shall be conducted in the same manner as is then provided by law governing the issuer s sale of surplus property.

(Added to NRS by 1967, 1758; A 1977, 598)



NRS 268.562 - City s property exempt from taxation; taxation of lessees, purchasers and obligors.

Pursuant to NRS 361.060, all property owned by a city pursuant to NRS 268.512 to 268.568, inclusive, shall be and remain exempt from taxation. Lessees and purchasers shall pay all taxes assessed to them pursuant to NRS 361.157 and 361.159, and any obligors shall pay all taxes assessed to them in the same manner as any other taxpayer.

(Added to NRS by 1967, 1758; A 1977, 599)



NRS 268.564 - Eminent domain not available.

No land acquired by a city by the exercise of condemnation through eminent domain can be used for the project to effectuate the purposes of NRS 268.512 to 268.568, inclusive.

(Added to NRS by 1967, 1758)



NRS 268.566 - Limitation of actions.

No action may be brought questioning the legality of any contract, lease, agreement of sale, financing agreement, indenture, mortgage, resolution proceedings or bonds executed, adopted or taken in connection with any project or improvements authorized by NRS 268.512 to 268.568, inclusive, from and after 30 days from the effective date of the resolution authorizing the issuance of such bonds.

(Added to NRS by 1967, 1758; A 1977, 599)



NRS 268.568 - Sufficiency of

NRS 268.512 to 268.568, inclusive.

1. NRS 268.512 to 268.568, inclusive, without reference to other statutes of the State, constitute full authority for the exercise of powers granted in those sections, including, but not limited to, the authorization and issuance of bonds.

2. No other act or law with regard to the authorization or issuance of bonds that provides for an election, requires an approval, or in any way impedes or restricts the carrying out of the acts authorized in NRS 268.512 to 268.568, inclusive, to be done, including, without limitation, the charter of any city, applies to any proceedings taken or acts done pursuant to those sections, except for laws to which reference is expressly made in those sections.

3. The provisions of no other law, either general or local, except as provided in NRS 268.512 to 268.568, inclusive, apply to the doing of the things authorized in NRS 268.512 to 268.568, inclusive, to be done, and no board, agency, bureau, commission or official not designated in those sections has any authority or jurisdiction over the doing of any of the acts authorized in those sections to be done, except as otherwise provided in those sections.

4. No notice, consent or approval by any public body or officer thereof may be required as a prerequisite to the sale or issuance of any bonds, the making of any contract or lease, or the exercise of any other power under NRS 268.512 to 268.568, inclusive, except as provided in those sections.

5. A project is not subject to any requirements relating to public buildings, structures, ground works or improvements imposed by the statutes of this state or any other similar requirements which may be lawfully waived by this section, and any requirement of competitive bidding or other restriction imposed on the procedure for award of contracts for such purpose or the lease, sale or other disposition of property of the cities is not applicable to any action taken pursuant to NRS 268.512 to 268.568, inclusive, except that the provisions of NRS 338.010 to 338.090, inclusive, apply to any contract for new construction, repair or reconstruction for which tentative approval for financing is granted on or after January 1, 1992, by the city for work to be done in a project.

6. Notwithstanding the provisions of NRS 662.245 or any other specific statute to the contrary, any bank or trust company located within or without this state may be appointed and act as a trustee with respect to bonds issued and projects financed pursuant to NRS 268.512 to 268.568, inclusive, without meeting the qualifications set forth in NRS 662.245.

7. The powers conferred by NRS 268.512 to 268.568, inclusive, are in addition and supplemental to, and not in substitution for, and the limitations imposed by those sections do not affect the powers conferred by, any other law.

8. No part of NRS 268.512 to 268.568, inclusive, repeals or affects any other law or part thereof, except to the extent that those sections are inconsistent with any other law, it being intended that those sections provide a separate method of accomplishing its objectives, and not an exclusive one.

(Added to NRS by 1967, 1758; A 1977, 599; 1991, 2347; 1993, 1466; 2001, 2079)



NRS 268.570 - Applicability.

The provisions of NRS 268.570 to 268.608, inclusive, apply only to cities located in a county whose population is 700,000 or more.

(Added to NRS by 1967, 1601; A 1969, 1538; 1979, 526, 790; 1989, 1914; 2001, 605; 2003, 2783; 2011, 1161)



NRS 268.572 - Legislative declaration.

It is hereby declared as a matter of legislative determination that:

1. Sound urban development is essential to the continued economic development of this State.

2. Municipalities are created to provide the governmental services essential for sound urban development and for the protection of health, safety and welfare in areas being used for residential, commercial, industrial, institutional and governmental purposes, or in areas undergoing such development.

3. Municipal boundaries should be extended, in accordance with legislative standards, to include such areas and to provide the high quality of governmental services needed therein for the protection of the public health, safety and welfare.

4. Areas annexed to municipalities in accordance with such uniform legislative standards should receive the services provided by the annexing municipality as soon as possible following the annexation.

5. Areas annexed to municipalities should include all of the urbanized unincorporated areas adjacent to municipalities, and piecemeal annexation of unincorporated areas should be avoided, securing to residents within the area proposed to be annexed the right of protest.

(Added to NRS by 1967, 1601)



NRS 268.574 - Definitions.

As used in NRS 268.570 to 268.608, inclusive:

1. Contiguous means either abutting directly on the boundary of the annexing municipality or separated from the boundary thereof by a street, alley, public right-of-way, creek, river or the right-of-way of a railroad or other public service corporation, or by lands owned by the annexing municipality, by some other political subdivision of the State or by the State of Nevada.

2. Lot or parcel means any tract of land of sufficient size to constitute a legal building lot as determined by the zoning ordinance of the county in which the territory proposed to be annexed is situated. If such county has not enacted a zoning ordinance, the question of what constitutes a building lot shall be determined by reference to the zoning ordinance of the annexing municipality.

3. Majority of the property owners in a territory means the record owners of real property:

(a) Whose combined value is greater than 50 percent of the total value of real property in the territory, as determined by assessment for taxation; and

(b) Whose combined area is greater than 50 percent of the total area of the territory, excluding lands held by public bodies.

4. A lot or parcel of land is used for residential purposes if it is 5 acres or less in area and contains a habitable dwelling unit of a permanent nature.

(Added to NRS by 1967, 1602; A 1971, 277; 2003, 2783)



NRS 268.576 - Procedure for extension of corporate limits.

The governing body of any incorporated city, whether incorporated or governed under a general act, special legislative act or special charter enacted, adopted or granted pursuant to either Section 1 or Section 8 of Article 8 of the Constitution of the State of Nevada, may extend the corporate limits of such city under the procedures or alternative procedures set forth in NRS 268.570 to 268.608, inclusive.

(Added to NRS by 1967, 1602; A 1979, 790)



NRS 268.578 - Plans for extension of services to territory proposed to be annexed; contents of report.

Any city exercising authority under NRS 268.570 to 268.608, inclusive, shall make plans for the extension of services to the territory proposed to be annexed and shall, at least 20 days before the public hearing provided for in NRS 268.590, prepare and file with its city clerk a report setting forth the plans to provide services to the territory. The report must include:

1. An accurate map or plat of the territory proposed to be annexed, prepared under the supervision of a competent surveyor or engineer.

2. A map or maps of the city and the adjacent territory to show the following information:

(a) The present and proposed boundaries of the annexing city.

(b) The present streets and sewer interceptors and outfalls and, if the annexing city operates its own water system or furnishes other utility services, the present major trunk water lines and other utility lines.

(c) The proposed extensions of the present streets, sewer interceptors and outfalls, major trunk water mains and utility lines, as the case may be, as required in subsection 4.

(d) The present and proposed general land use pattern in the territory proposed to be annexed.

3. A statement showing that the territory proposed to be annexed meets the requirements of NRS 268.580.

4. A statement setting forth the plans of the annexing city for extending into the territory proposed to be annexed each major municipal service performed within the annexing city at the time of annexation. Specifically, such plans:

(a) Must provide for extending police protection, fire protection, street maintenance and garbage collection to the territory proposed to be annexed on the effective date of the annexation, on substantially the same basis and in the same manner as such services were provided by the annexing city to the property owners and residents within the remainder of the city immediately before the effective date of the annexation.

(b) Must provide for the extension of streets, sewer interceptors and outfalls and other major municipal services into the territory proposed to be annexed so that when the streets and utility services are so extended, property owners and residents in the territory proposed to be annexed will be able to secure such services, according to the policies in effect in the annexing city for furnishing such services to individual lots or subdivisions.

(c) May provide that the extension of streets, sewer interceptors and outfalls and other major municipal services be done at the expense of the property owners in the territory proposed to be annexed, if it is the policy of the annexing city, at the time of the annexation, to furnish such services to individual lots or subdivisions at the expense of the property owners, either by means of special assessment districts or the requirement of the dedication of essential rights-of-way and the installation of off-site improvements as a prerequisite to the approval of subdivision plats or to the issuance of any building permit, rezoning, zone variance or special use permit. In that event, the plans must designate which services, or portions thereof, will be extended at the expense of the annexing city and which services, or portions thereof, will be extended at the expense of the property owners. Services extended at the property owners cost must be distributed and allocated to each parcel of property based on current costs, including both improvement costs and projected service costs, and must be a part of the annexation plan prepared by the municipality.

(d) Must, if the extension of any streets, sewer interceptors and outfalls or other major municipal services into the territory proposed to be annexed is to be done at the expense of the annexing city, set forth a proposed schedule for the construction of the extensions as soon as possible following the effective date of the annexation. In any event, the plans must call for contracts to be let and construction to begin within 24 months following the effective date of the annexation.

(e) Must set forth the method under which the annexing city plans to finance the extension of any services into the territory proposed to be annexed which is to be done at the expense of the annexing city.

(Added to NRS by 1967, 1602; A 1981, 344)



NRS 268.580 - General standards of territory to be annexed.

1. The governing body of any city may extend the corporate limits of the city to include any territory which meets the general standards of subsection 2 and every part of which meets the requirements of subsection 3, 4, 5 or 6.

2. The total area proposed to be annexed must meet the following standards:

(a) It must be contiguous to the annexing city s boundaries at the time the annexation proceedings are instituted.

(b) Not less than one-eighth of the aggregate external boundaries must be contiguous to the boundaries of the annexing city.

(c) No part of the territory proposed to be annexed may be included within the boundaries of another incorporated city as those boundaries exist on July 1, 1983.

(d) No part of the territory proposed to be annexed may be included within the boundaries of any unincorporated town as those boundaries exist on July 1, 1983, without the prior approval of the governing body of the unincorporated town in which the territory is located.

3. All of the territory proposed to be annexed must be developed for urban purposes. An area developed for urban purposes is defined as any area which meets any one of the following standards:

(a) Has a total resident population density of two or more persons per acre of land included within its boundaries;

(b) Has a total resident population density of one or more persons per acre of land included within its boundaries, and is subdivided or parceled, through separate ownerships, into lots or parcels such that at least 60 percent of the total acreage consists of lots and parcels 5 acres or less in size and such that at least 60 percent of the total number of lots and parcels are 1 acre or less in size; or

(c) Is so developed that at least 60 percent of the total number of lots and parcels in the territory to be annexed, at the time of the annexation, are used for any combination of residential, commercial, industrial, institutional or governmental purposes, and is subdivided or is parceled, through separate ownerships, into lots or parcels such that at least 60 percent of the total acreage, not including the acreage used at the time of annexation for commercial, industrial, institutional or governmental purposes, consists of lots and parcels 5 acres or less in size.

4. In addition to the areas developed for urban purposes, the governing body may include in the territory proposed to be annexed any territory which does not meet the requirements of subsection 3 if the area:

(a) Is contiguous to the boundary of the annexing city and lies between the boundary of the annexing city and an area developed for urban purposes, so that the area developed for urban purposes is not adjacent to the boundary of the annexing city or cannot be served by the annexing city without extending services through such sparsely developed territory; and

(b) Is contiguous, on at least 60 percent of its aggregate external boundaries, to any combination of the boundary of the annexing city and the boundary of the area or areas developed for urban purposes as defined in subsection 3.

The purpose of this subsection is to permit municipal governing bodies to extend corporate limits to include all nearby areas developed for urban purposes where it is necessary to include areas which, at the time of annexation, are not yet developed for urban purposes, but which constitute necessary land connections between the municipality and areas developed for urban purposes or between two or more areas developed for urban purposes.

5. A governing body may also annex any territory that does not meet the requirements of subsection 3 if the territory is bounded on at least 75 percent of its aggregate external boundaries by the existing corporate boundaries of the annexing city.

6. A governing body may also annex any territory that does not meet the requirements of subsection 3 if:

(a) The owners of record of not less than 75 percent of the individual lots or parcels of land within the territory sign a petition requesting the governing body to annex the territory to the municipality; or

(b) The governing body receives a written statement from a governmental entity indicating that the governmental entity:

(1) Owns the territory; and

(2) Does not object to the annexation of that territory by the governing body.

(Added to NRS by 1967, 1604; A 1983, 737; 1993, 87; 2001, 2941)



NRS 268.582 - Commencement of action by governing body on receipt of petition.

In addition to initiating annexation proceedings on its own motion pursuant to NRS 268.584, the governing body of any city shall commence action in accordance with the provisions of NRS 268.584 to 268.590, inclusive, upon the petition of the board of county commissioners, or upon the petition of a majority of the owners of real property in an unincorporated area developed for urban purposes which is approximately described in the petition.

(Added to NRS by 1967, 1605; A 1983, 738)



NRS 268.584 - Resolution of intent to consider annexation: Contents.

The governing body of any city desiring to annex territory under the provisions of NRS 268.570 to 268.608, inclusive, shall first pass a resolution stating the intent of the city to consider the annexation. The resolution must:

1. Describe the boundaries of the territory proposed to be annexed;

2. Fix the date for a public hearing on the question of annexation, which must not be less than 30 days nor more than 60 days following the passage of the resolution; and

3. Direct that notice of the public hearing be given in the manner provided in NRS 268.586.

(Added to NRS by 1967, 1605; A 1983, 738)



NRS 268.586 - Contents and publication of notice of public hearing; right of owner to appear and file written protest.

1. The notice of public hearing must:

(a) Fix the date, hour and place of the public hearing.

(b) Describe accurately the territory proposed to be annexed.

(c) State that the report required in NRS 268.578 will be available at the office of the city clerk of the annexing city at least 20 days before the date of the public hearing.

(d) Contain a list of the names and addresses of all record owners of real property within the territory proposed to be annexed.

(e) Contain a statement to the effect that unless a majority of the property owners in the territory proposed to be annexed protest the annexation, either orally at the public hearing or in writing within 15 days after the conclusion of the public hearing, the governing body may adopt an ordinance extending the corporate limits of the annexing city to include all, or any part, of the territory described in the notice.

2. Any record owner of real property within the territory proposed to be annexed may:

(a) Appear and be heard at the public hearing;

(b) File with the city clerk of the annexing city a written protest to the annexation at any time within 15 days after the conclusion of the public hearing; or

(c) Do both.

3. The notice must be given by publication in a newspaper of general circulation in the territory proposed to be annexed, or, if there is none, in a newspaper of general circulation published in the county. If no such newspapers are published, a copy of the notice must be posted at the front door of the city hall or the county courthouse and in at least two conspicuous places in the territory proposed to be annexed for not less than 20 days before the public hearing. The first publication of the notice must be at least 20 days before the date set for the public hearing, and three publications in a newspaper published at least once a week are sufficient, but the first and last publication must be at least 6 days apart. The period of notice commences upon the first day of publication and terminates either upon the day of the third publication or at the end of the 20th day, including therein the first day, whichever period is longer. At the time of the first publication, the city clerk of the annexing city shall send a copy of the notice by certified mail, return receipt requested, to each record owner of real property within the territory proposed to be annexed.

(Added to NRS by 1967, 1605; A 1981, 346)



NRS 268.588 - Approval of report; preparation of summary for public distribution.

At least 20 days before the date of the public hearing, the governing body of the annexing city shall approve the report provided for in NRS 268.578 and shall make the same available to the public at the office of the city clerk. In addition, the governing body may direct the preparation of a summary of the full report for public distribution with the notice of the public hearing and at such hearing.

(Added to NRS by 1967, 1606)



NRS 268.590 - Explanation of report at public hearing; protests to annexation.

1. At the public hearing a representative of the annexing city shall first make an explanation of the report provided for in NRS 268.578.

2. Following such explanation, any record owner of real property within the territory proposed to be annexed shall be given an opportunity to be heard.

3. Any protest to such annexation shall be deemed waived unless the same is presented verbally at such public hearing, or is filed in writing with the city clerk of the annexing city within 15 days after the conclusion of such public hearing. In the case of mailed protests, the postmark on the envelope shall be deemed to be the date of filing.

(Added to NRS by 1967, 1606)



NRS 268.592 - Disapproval of annexation; adoption of ordinance extending corporate limits.

1. If a majority of the property owners protest the annexation, either orally or in writing at the public hearing or in writing within 15 days after the conclusion of the public hearing, the city shall not annex in that proceeding any part of the territory described in the notice. This provision does not preclude a subsequent proceeding with respect to all or part of that territory if that proceeding is commenced more than 1 year after the public hearing.

2. If a majority of the property owners do not protest the annexation in the manner or within the time limited by subsection 1, the governing body may at any regular or special meeting thereof held not sooner than 16 days after the conclusion of the public hearing and not later than 90 days after the conclusion of the hearing, adopt an ordinance extending the corporate limits of the annexing city to include all, or such part, of the territory described in the notice of public hearing, which meets the requirements of NRS 268.580, and which the governing body has concluded should be annexed; but the governing body may amend the report provided for in NRS 268.578, to make changes in the plans for service to the area proposed to be annexed, so long as the changes meet the requirements of NRS 268.578.

(Added to NRS by 1967, 1606; A 1983, 739)



NRS 268.594 - Determination of number and identity of owners of real property; sufficiency of petitions and protests.

1. Whenever it is necessary for the purposes of NRS 268.570 to 268.608, inclusive, to determine the number or identity of the record owners of real property in a territory proposed to be annexed, a list of such owners, certified by the county assessor on any date between the institution of the proceedings, as provided in NRS 268.584, and the public hearing, as provided in NRS 268.590, both dates inclusive, shall be prima facie evidence that only those persons named thereon are such owners.

2. A petition or protest is sufficient for the purposes of NRS 268.570 to 268.608, inclusive, as to any lot or parcel of real property which is owned:

(a) As community property, if it is signed by the husband.

(b) By two persons, either natural or artificial, other than as community property, if signed by both such owners.

(c) By more than two persons, either natural or artificial, if signed by a majority of such owners.

(d) Either wholly or in part, by an artificial person, if it is signed by an authorized agent and accompanied by a copy of such authorization.

(Added to NRS by 1967, 1607)



NRS 268.595 - Inclusion of county road, state highway or railroad in annexed territory.

If a city annexes territory which is not included within its existing boundaries, the territory annexed includes the following:

1. If the annexed territory abuts upon one side of a county road, state highway or railroad and the territory which abuts upon the opposite side of the road, highway or railroad is not within the boundaries of the annexing city, the annexed territory extends to the middle of the road, highway or railroad. The governing body of a city may annex the remaining portion of the road, highway or railroad, and that portion of any county road which is then included in the annexed territory becomes a city street.

2. If the annexed territory abuts upon a county road, state highway or railroad on both sides of the road, highway or railroad, or if the annexed territory abuts upon one side of a county road, state highway or railroad and the territory which abuts upon the opposite side of the road, highway or railroad is within the existing boundaries of the annexing city, the annexed territory includes the portion of road, highway or railroad so abutted on both sides, and that portion of any county road which is then included in the annexed territory becomes a city street.

(Added to NRS by 2001, 605)



NRS 268.596 - Contents of ordinance.

The annexation ordinance must contain:

1. Specific findings showing that the territory being annexed meets the requirements of NRS 268.580. The external boundaries of the territory being annexed must be accurately described.

2. A statement of the intent of the annexing city to extend services to the territory being annexed as set forth in the report required by NRS 268.578. If the report provides that the extension of those services, or portions thereof, must be done at the expense of the property owners in the territory being annexed, the annexation ordinance must designate which services, or portions thereof, must be extended at the expense of the annexing city and which services, or portions thereof, must be extended at the expense of the property owners.

3. A specific finding that on the effective date of the annexation, the annexing city will have funds appropriated in sufficient amount to finance the extension of any services designated in the report to be made at the expense of the annexing city, into the territory being annexed, or that on the effective date of the annexation the annexing city will have authority to issue bonds in an amount sufficient to finance the extension. If authority to issue the bonds must be secured from the electorate of the annexing city prior to the effective date of the annexation, then the effective date of annexation must be not earlier than the date following the statement of the successful result of the bond election.

4. The specific date on which the annexation becomes effective, which date may be fixed for any date within 12 months from the date of passage of the annexation ordinance; but no such annexation may become effective within 90 days next preceding any general election at which state or county officers, or officers of the annexing city, are chosen.

(Added to NRS by 1967, 1607; A 1983, 739)



NRS 268.597 - Alternative procedures for annexing territory.

1. As an alternative to the procedures for annexation set forth in NRS 268.578 to 268.596, inclusive, the governing body of a city may, subject to the provisions of NRS 268.595, annex territory:

(a) That meets the requirements of subsection 2 of NRS 268.580 if all of the owners of record of individual lots or parcels of land within the territory sign a petition requesting the governing body to annex the territory to the city;

(b) That, on January 1, 2001, was undeveloped land and was bounded on at least 75 percent of its aggregate external boundaries by the existing corporate boundaries of the annexing city, if the governing body provides or will provide, within a reasonable period, municipal services to the territory that are substantially equivalent to the municipal services provided by the governing body to any area of the city and the governing body does not, on or before October 1, 2001, enter into a cooperative agreement with the governing body of the governmental entity within whose boundaries the territory is located which provides for the cooperation of the parties to the agreement concerning issues of land use and boundaries of that territory; or

(c) That is undeveloped land and is bounded on at least 75 percent of its aggregate external boundaries by the existing corporate boundaries of the annexing city and for which the governing body has received a written statement from a governmental entity indicating that the governmental entity:

(1) Owns the territory; and

(2) Does not object to the annexation of that territory by the governing body.

2. If:

(a) A petition specified in paragraph (a) of subsection 1 is accepted by the governing body;

(b) The territory proposed for annexation meets the requirements of paragraph (b) of subsection 1; or

(c) The governing body receives a written statement from a governmental entity pursuant to the provisions of paragraph (c) of subsection 1,

the governing body may proceed to adopt an ordinance annexing the territory and to take such other action that is appropriate to accomplish the annexation.

3. As used in this section, municipal services includes, without limitation:

(a) Water;

(b) Sewerage:

(c) Police protection;

(d) Fire protection;

(e) Parks;

(f) Maintenance of streets; and

(g) Master planning for:

(1) The development and use of land;

(2) The provision of water and sewerage by the governing body; or

(3) The construction of regional infrastructure, including systems for the control of floods and street and utility projects.

(Added to NRS by 1979, 790; A 1983, 740; 1993, 88; 2001, 605, 2943)



NRS 268.5975 - Request by county assessor to adjust boundary that bisects single legal parcel; assumption of certain financial obligations relating to such property.

1. A county assessor may request that the governing body of a city realign one or more of the boundary lines between the city and the unincorporated area of the county or between two cities to adjust a boundary that bisects a parcel of land causing the creation of more than one tax parcel from a single legal parcel. Notwithstanding any other provision of law, the governing body may, by ordinance or other appropriate legal action, with the consent of the board of county commissioners or the governing body of the other city, respectively, adjust the boundary to exclude the portion of the split parcel from the city.

2. Where any territory is detached from a city as provided in this section, provision must be made for such proportion of any outstanding general obligations of the city as the assessed valuation of property in the territory bears to the total assessed valuation of property in the city and for such proportion of any obligations secured by the pledge of revenues from a public improvement as the revenue arising within the territory bears to the total revenue from such improvement as follows:

(a) If the territory is included in another city, the proportionate obligation must be assumed according to its terms by the annexing city;

(b) If the territory is included in the unincorporated area of the county, taxes must be levied by the board of county commissioners upon all taxable property in the district, sufficient to discharge the proportionate share of the debt for the general obligation according to its terms; or

(c) Except as otherwise provided in this paragraph, where substantially all of the physical improvements for which the obligation was incurred are within the territory remaining in the city, with the consent of the governing body of the city from which such territory is detached and of the holders of such obligations, the entire obligation may be assumed by the city from which such territory is detached and the detached territory released therefrom. The consent of the holders of such obligations is not required if the total assessed value of the territory that is detached from the city on or after July 1, 2003, is not in excess of 0.01 percent of the assessed value of the city at the time the territory is detached.

(Added to NRS by 2003, 2782; A 2005, 2668)



NRS 268.598 - Privileges, benefits and obligations of annexed territory and its inhabitants; municipal taxes.

From and after the effective date of the annexation, the territory annexed and its inhabitants and property shall be subject to all debts, laws, ordinances and regulations in force in the annexing city and shall be entitled to the same privileges and benefits as other parts of the annexing city. The newly annexed territory shall be subject to municipal taxes levied for the fiscal year following the effective date of annexation.

(Added to NRS by 1967, 1608)



NRS 268.600 - Preparation of map or plat of annexed territory; recording of map or plat and ordinance; county recorder to provide copy of map or plat or access to digital map or plat to county assessor.

1. Whenever the corporate limits of any city are extended in accordance with the provisions of NRS 268.570 to 268.608, inclusive, the governing body of such city shall cause an accurate map or plat of the annexed territory, prepared under the supervision of a competent surveyor or engineer, together with a certified copy of the annexation ordinance in respect thereof, to be recorded in the office of the county recorder of the county in which such territory is situated, which recording shall be done prior to the effective date of the annexation as specified in the annexation ordinance. A duplicate copy of such map or plat and such annexation ordinance shall be filed with the Department of Taxation.

2. A county recorder who records a map or plat pursuant to this section shall, within 7 working days after recording the map or plat, provide to the county assessor at no charge:

(a) A duplicate copy of the map or plat and any supporting documents; or

(b) Access to the digital map or plat and any digital supporting documents. The map or plat and the supporting documents must be in a form that is acceptable to the county recorder and the county assessor.

(Added to NRS by 1967, 1608; A 1973, 1081; 1975, 1682; 2001, 1558; 2003, 2783)



NRS 268.602 - Mandamus to compel city to extend services after annexation; costs; attorney s fees.

1. If, not earlier than 24 months after the effective date of the annexation, and not later than 27 months after the effective date of the annexation, any record owner of real property in the annexed territory believes that the annexing city has failed to follow through on its service plans, adopted under the provisions of paragraphs (a) and (d) of subsection 4 of NRS 268.578, with respect to extensions of services to be made at the expense of the annexing city, the property owner may apply to the district court having jurisdiction of the annexing territory for a writ of mandamus to compel the extension of those services.

2. The court may grant the relief prayed for in the application if:

(a) The annexing city has not provided the services set forth in its plan submitted under the provisions of paragraph (a) of subsection 4 of NRS 268.578, on substantially the same basis and in the same manner as such services were provided by the annexing city to the property owners and residents within the remainder of the city on the effective date of the annexation; and

(b) At the time the writ is sought, the services set forth in the plan submitted under the provisions of paragraph (a) of subsection 4 of NRS 268.578 are still being provided to the property owners and residents within the remainder of the city on substantially the same basis and in the same manner as on the effective date of the annexation.

3. The court may also grant the relief prayed for in the application if:

(a) The plans submitted under the provisions of paragraph (d) of subsection 4 of NRS 268.578 require the extension of any services into the annexed territory to be made at the expense of the annexing city;

(b) Contracts have not been let and construction has not begun; and

(c) The applicant demonstrates that the need still exists for the extension of those services into the annexed territory.

4. If a writ is made permanent, the cost in the action, including reasonable attorney s fees for the aggrieved person, must be assessed against the annexing city.

(Added to NRS by 1967, 1608; A 1981, 347)



NRS 268.604 - Order staying effectiveness of ordinance: Application; limitations.

1. Any person appearing and protesting such annexation at the public hearing, as provided in NRS 268.590, or any person filing with the city clerk of the annexing city a written protest to such annexation within 15 days after the conclusion of such public hearing, who believes that he or she will suffer material injury, by reason of the failure of the governing body of the annexing city to comply with the procedure set forth in NRS 268.570 to 268.608, inclusive, or to meet the requirements set forth in NRS 268.580 as the same applies to his or her property, shall have the right, within 30 days from the date of the adoption of the annexation ordinance, to apply to the district court having jurisdiction of the annexed territory for an order staying the effectiveness of such annexation ordinance.

2. Such application shall explicitly state what exceptions are taken to the action of the governing body and what relief the applicant seeks.

3. The court shall accord such application precedence over any civil business not involving the public interest.

4. In hearing and deciding on such application, the court shall consider any evidence or statements introduced at the public hearing on such annexation, and any evidence which it finds to have been arbitrarily or capriciously excluded. If the court finds that any of the steps required by NRS 268.570 to 268.608, inclusive, have not been taken or that the governing body has abused its discretion in taking any such action, or that the requirements set forth in NRS 268.580 have not been met, the court shall make such temporary or final order in the premises as the ends of justice may require.

5. All actions or suits attacking the validity of the proceedings not brought within the 30-day period shall thereafter be perpetually barred.

(Added to NRS by 1967, 1608)



NRS 268.606 - Expenditures authorized by cities.

Municipalities instituting annexations under the provisions of NRS 268.570 to 268.608, inclusive, are authorized to make expenditures for surveys required to describe the territory proposed to be annexed, or for any purpose necessary to plan for the study, annexation, or both, of any unincorporated territory contiguous to the municipality. In addition, following the final passage of the annexation ordinance and prior to the effective date of the annexation, the annexing city shall have authority to proceed with expenditures and take such other actions appropriate for the construction of streets, utility lines and other capital facilities and for any other purpose calculated to bring services into the annexed area in a more effective and expeditious manner.

(Added to NRS by 1967, 1609)



NRS 268.608 - Methods used in determining population, degree of subdivision and use of land; estimates to be accepted by district court.

In determining the population and the degree of land subdivision and use for the purposes of meeting the requirements of NRS 268.580, the annexing city shall use methods calculated to provide reasonably accurate results. In determining whether the standards set forth in NRS 268.580 have been met on appeal to the district court, as provided in NRS 268.604, the court shall accept the estimates of the municipality as to:

1. Population, if the estimate is based upon the number of dwelling units in the area, multiplied by the average family size in the county in which the annexed territory is situate, as determined by the last federal decennial census; or if it is based upon a new enumeration carried out under reasonable rules and regulations by the annexing city; but the court shall not accept such estimates if the applicant demonstrates that such estimates are in error in the amount of 20 percent or more.

2. Total area, if the estimate is based upon an actual survey, or upon county tax maps or records, or upon aerial photographs or upon some other reasonably reliable map used for official purposes by any governmental agency, unless the applicant demonstrates that such estimates are in error in the amount of 20 percent or more.

3. The degree of land subdivision and use, if the estimates are based upon an actual survey, or upon county tax maps or records, or upon aerial photographs or upon some other reasonably reliable source unless the applicant demonstrates that such estimates are in error in the amount of 20 percent or more.

(Added to NRS by 1967, 1609)



NRS 268.610 - Applicability.

1. The provisions of NRS 268.610 to 268.670, inclusive, apply only to cities located in a county whose population is less than 700,000.

2. The provisions of NRS 268.610 to 268.670, inclusive, except NRS 268.663, do not apply to any city specified in subsection 1 whose charter provides specifically for the creation of an annexation commission to serve the city.

(Added to NRS by 1967, 1619; A 1969, 1538; 1973, 1075; 1977, 675; 1979, 527; 1989, 1914; 2011, 1161)



NRS 268.612 - Definitions.

As used in NRS 268.610 to 268.670, inclusive, the words and terms defined in NRS 268.614 to 268.624, inclusive, unless the context otherwise requires, have the meanings ascribed to them in those sections.

(Added to NRS by 1967, 1620; A 1977, 676; 1991, 1737)



NRS 268.614 - City defined.

City means an incorporated city.

(Added to NRS by 1967, 1620)



NRS 268.616 - Commission defined.

Commission means a city annexation commission or, for the purposes of NRS 268.630 to 268.670, inclusive, in counties where no city annexation commission exists, the board of county commissioners, or in Carson City, the board of supervisors or, in a county which has entered an interlocal agreement pursuant to subsection 2 of NRS 268.626, the regional planning commission.

(Added to NRS by 1967, 1620; A 1969, 325; 1991, 1737)



NRS 268.618 - Contiguous defined.

Contiguous, as applied to an area proposed to be annexed in relation to a city, means that not less than 15 percent of the total boundary of such area is conterminous with the boundary of the city.

(Added to NRS by 1967, 1620)



NRS 268.620 - Executive officer defined.

Executive officer means:

1. With respect to a city annexation commission, the county manager or like administrative officer of the county.

2. With respect to a city annexation commission in a county that has executed an interlocal agreement pursuant to subsection 2 of NRS 268.626, the director of regional planning.

3. With respect to a board of county commissioners, the county manager or like administrative officer of the county, or the clerk of such board.

(Added to NRS by 1967, 1620; A 1991, 1737)



NRS 268.622 - Majority of the property owners defined.

Majority of the property owners in a territory means the owners of real property:

1. Whose combined value is greater than 50 percent of the total value of real property in the territory, as determined by assessment for taxation; and

2. Whose combined area is greater than 50 percent of the total area of the territory excluding lands held by public bodies.

(Added to NRS by 1967, 1620; A 1971, 278)



NRS 268.623 - Sphere of influence defined.

Sphere of influence means an area into which a city plans to expand as designated in a comprehensive regional plan adopted pursuant to NRS 278.026 to 278.029, inclusive, within the time designated in the comprehensive regional plan.

(Added to NRS by 1991, 1736)



NRS 268.624 - Value defined.

Value means the assessed valuation for purposes of taxation, as established by the most recent tax roll which has been extended by the county auditor.

(Added to NRS by 1967, 1620)



NRS 268.625 - Program of annexation: Adoption by certain cities; requirements for adoption; certification by regional planning commission; appeal of adverse determination.

1. A city located in a county whose population is 100,000 or more but less than 700,000 that has adopted a comprehensive regional plan pursuant to NRS 278.026 to 278.029, inclusive, shall adopt a program of annexation. The program must identify areas in any sphere of influence of the city to be considered for annexation within the next 7 years. The city shall not consider the annexation of any area that is not within the designated sphere of influence and is not included in its program of annexation.

2. Before adopting a program of annexation pursuant to subsection 1, the city must hold one or more public hearings. Notice of the time and place of the hearing must be mailed to all owners of real property in the proposed program of annexation. At the public hearing the city shall consider:

(a) The location of property to be considered for annexation;

(b) The logical extension of city limits;

(c) The need for the expansion to accommodate planned regional growth;

(d) The location of existing and planned water and sewer service;

(e) Community goals that would be met by any proposed annexation;

(f) The efficient and cost-effective provision of service areas and capital facilities; and

(g) Any other factors concerning any proposed annexation deemed appropriate for consideration by the governing body of the city.

3. The city shall submit its program of annexation adopted pursuant to subsection 1 to the regional planning commission and the county in which the city is located for recommendations.

4. The regional planning commission must certify that a program of annexation adopted pursuant to subsection 1 conforms with the comprehensive regional plan before the program is put into effect. The county or the city may appeal an adverse determination of the regional planning commission in the manner provided in subsections 3 and 4 of NRS 278.028.

5. After certification of a program of annexation pursuant to subsection 4, any facilities plan, capital improvement program, development project or location of facilities by a county, a city, an annexation commission, a regional planning commission, the governing board or any other affected entity must be consistent with the certified program of annexation.

(Added to NRS by 1991, 1736; A 2011, 1161)



NRS 268.6255 - Requirements for land proposed for annexation by certified program of annexation.

1. The land proposed for annexation by a certified program of annexation must be contiguous to the annexing city unless:

(a) The proposal is a voluntary annexation;

(b) The timing of the proposal is consistent with the certified program of annexation; and

(c) The services and facilities required for the development of the land proposed for annexation will be provided upon annexation.

2. The annexation of the land must not have the effect of:

(a) Creating an island of 40 acres or less; or

(b) Dividing an individual lot or parcel of land so that only a portion of the lot or parcel is proposed for annexation.

(Added to NRS by 1991, 1737; A 1999, 904)



NRS 268.626 - Annexation commission: Creation in certain counties; number and selection of members; transfer of duties to regional planning commission.

1. There is hereby created, in each county of the State whose population is 100,000 or more and less than 700,000, a city annexation commission which consists of members to be selected as follows:

(a) Two members representing the county, one of whom must be the chair of the board of county commissioners and the other a member of the board to be chosen by the board.

(b) One member representing each city, who must be a member of the governing body to be chosen by the governing body.

(c) If the provisions of paragraphs (a) and (b) result in an even number of members, the Governor shall appoint an additional member who is the chair of the regional planning commission.

2. The governing bodies of a county and each incorporated city in the county may execute an interlocal agreement to transfer the duties of the city annexation commission to the regional planning commission.

(Added to NRS by 1967, 1620; A 1969, 1538; 1979, 527; 1989, 1914; 1991, 1737; 2011, 1162)



NRS 268.628 - Annexation commission: Members; terms; vacancies; chair; expenses.

1. The first members must be chosen by the respective bodies during the month of May 1967, and serve until the selection and qualification of their successors. Thereafter, members of the commission must be chosen by the respective bodies during the month of January of each odd-numbered year, and serve until the selection and qualification of their successors.

2. Any member who ceases to be a member of the body from which the member was chosen ceases to be a member of the commission. Any vacancy must be filled by the body which made the original choice, for the unexpired term.

3. The chair of the regional planning commission shall serve as chair of the commission. The members of the commission shall elect a vice chair, who presides in the absence of the chair.

4. Commission members shall serve without compensation but must be reimbursed the actual amounts of their reasonable and necessary expenses incurred in attending meetings and in performing the duties of their office.

(Added to NRS by 1967, 1620; A 1991, 1738)



NRS 268.630 - Annexation commission: Powers and duties.

The commission shall have the following powers and duties:

1. To review and approve or disapprove, with or without amendment, wholly, partially or conditionally, proposals for the annexation of territory to cities within the county.

2. To adopt procedures for the evaluation of proposals for the annexation of territory to cities within the county.

(Added to NRS by 1967, 1621)



NRS 268.632 - Services of planning commission and county officers.

The county or regional planning commission, if any, shall render advisory services to the city annexation commission upon its request. Other county officers, including without limitation the county engineer and the district attorney, shall cooperate with the city annexation commission by furnishing information and staff services within their respective fields.

(Added to NRS by 1967, 1621)



NRS 268.634 - Annexation commission: Personnel; professional and consulting services; quarters, equipment and supplies.

1. To the extent that the assistance rendered to the commission under NRS 268.632 is insufficient for its needs, the commission may appoint and assign staff personnel necessary for the performance of its duties and functions and the commission may employ and contract for professional or consulting services to carry out and effect the functions specified in NRS 268.630, 268.638 to 268.652, inclusive, and 268.664.

2. The commission may also incur usual and necessary expenses for the accomplishment of its functions.

3. The board of county commissioners shall furnish the commission with necessary quarters, equipment and supplies, and the usual and necessary operating expenses incurred by the commission shall be a county charge.

(Added to NRS by 1967, 1621)



NRS 268.636 - Procedures for initiating annexation or detachment of property.

The annexation of territory not included within the boundaries of any city to a city, or the detachment of territory from one city and its annexation to another city, may be initiated by either of the following methods:

1. Whenever a majority of the property owners of any territory lying contiguous to a city desire to annex such territory to the city, they may cause an accurate map or plat of the territory to be made under the supervision of a competent surveyor. A copy of the map or plat, certified by the surveyor, and a petition in writing signed by a majority of the property owners of such territory shall be filed in the office of the clerk of the governing body of such city.

2. Whenever the governing body of any city deems it necessary to annex any contiguous territory to the city, the governing body may adopt a resolution declaring its intention to annex such territory. The resolution shall:

(a) Describe the territory to be annexed; and

(b) Order a plat of the territory to be filed in the office of the clerk of the governing body.

(Added to NRS by 1967, 1621)



NRS 268.638 - Notice of intention to annex: Contents; filing with commission.

Upon the initiation of an annexation by either of the methods provided in NRS 268.636, and within 5 days after the filing of the necessary documents if initiated by property owners, the clerk of the governing body shall file a notice, in duplicate, of intention to annex with the commission. The notice shall contain the specific boundaries of the territory proposed to be annexed.

(Added to NRS by 1967, 1622)



NRS 268.640 - Review of proposed annexation by planning commission; findings.

1. Within 5 days after the filing with the commission of a notice to annex, the executive officer of the commission shall transmit one copy of such notice to the county or regional planning commission, if any, having jurisdiction over the area proposed to be annexed. Within 30 days after receiving such copy, the planning commission shall review the proposed annexation in the light of its master plan and of any other information in its possession, and report its findings to the city annexation commission.

2. The commission may also request the advice and shall consider the master plan of any city planning commission whose territory is within 7 miles of the territory proposed to be annexed.

(Added to NRS by 1967, 1622)



NRS 268.642 - Public hearing: Date; notice.

Following receipt of the copy of the report, if any, of the planning commission and of the notice prescribed by NRS 268.638, the commission shall set the date, time and place for a public hearing on the proposal. The date of the hearing shall not be more than 60 days following receipt by the commission of such notice. The commission shall notify the governing body of each city within 7 miles of the exterior boundaries of the territory proposed to be annexed, any interested person who has filed a written request with the executive officer of the commission for such notice, and the proponents of the annexation, of the date, time and place of the public hearing at least 15 days prior to the date fixed for the hearing.

(Added to NRS by 1967, 1622)



NRS 268.644 - Scope of public hearing; regulations.

At the hearing, the commission shall hear only interested persons who have made formal request to appear and be heard, and the report of the commission s staff. The commission and its presiding officer shall have the power to make and enforce such rules and regulations as will provide for orderly and fair conduct of the hearings. The statements of interested persons shall be confined to the criteria listed in NRS 268.646.

(Added to NRS by 1967, 1622)



NRS 268.646 - Factors to be considered in review of proposed annexation.

Factors that must be considered in the review of an annexation proposal include, but are not limited to:

1. Population, population density, land area and land uses, per capita assessed valuation, topography, including natural boundaries and drainage basins, proximity to other populated areas, and the likelihood of significant growth in the area and in adjacent incorporated and unincorporated areas during the next 10 years.

2. The need for organized community services, the present cost and adequacy of governmental services and controls in the area, probable future needs for such services and controls, and the probable effect of the proposed formation and of alternative courses of action on the cost and adequacy of services and controls in the area and adjacent areas.

3. The effect of the proposed annexation and of alternative actions on adjacent areas, on mutual social and economic interests and on the local governmental structure of the county.

4. The effect of the proposed annexation and of alternative actions upon the availability and requirement of water and other natural resources throughout the affected area.

5. Any determination by the Bureau of Land Management that the territory proposed to be annexed is suitable for residential, commercial or industrial development, or will be opened to private acquisition.

6. The consistency of the annexation proposal with any applicable comprehensive regional plan, area plan or master plan and any program of annexation adopted and certified pursuant to NRS 268.625.

(Added to NRS by 1967, 1622; A 1991, 1738)



NRS 268.648 - Commission s determination following hearing; adjournments.

1. Upon conclusion of the hearing, the commission may take the matter under consideration and shall, within 30 days following conclusion of the hearing, present its determination. The commission may also adjourn a hearing from time to time, but not to exceed a total of 30 days.

2. A commission in any county that is subject to the provisions of NRS 278.026 to 278.029, inclusive, shall:

(a) Disapprove a proposal for annexation that is determined by the regional planning commission to be inconsistent with the comprehensive regional plan or with a program of annexation that is adopted and certified pursuant to NRS 268.625.

(b) Approve a proposal for annexation that is consistent with the comprehensive regional plan and a program of annexation that is adopted and certified pursuant to NRS 268.625.

3. If the commission approves the annexation, proceedings therefor may be continued as provided in NRS 268.610 to 268.670, inclusive. Except as otherwise provided in this subsection, if the commission disapproves the proposed annexation, further proceedings to annex the territory to the city must terminate. If a county and affected cities have executed an interlocal agreement to transfer the duties of the annexation commission of the city to the regional planning commission, a county or city may appeal a determination of the regional planning commission in accordance with NRS 278.028. If the commission approves the proposed annexation with modifications or conditions, further proceedings for the annexation may be continued only in compliance with such modifications or conditions.

(Added to NRS by 1967, 1623; A 1977, 676; 1991, 1739)



NRS 268.650 - Disapproval of annexation: No subsequent notice of intention to annex may be filed within 1 year.

If the annexation of territory to a city is not approved, a notice of intention to annex the same or substantially the same territory to that city must not be filed with the commission for at least 1 year after the date of disapproval.

(Added to NRS by 1967, 1623; A 1991, 1739)



NRS 268.652 - Notice of commission s action to be given by executive officer to clerk of governing body of city; findings.

Notice of the action taken by the commission shall be given by the executive officer to the clerk of the governing body of the city to which the annexation is pending, within 5 days from the date of such action, and shall be accompanied by the findings of fact upon which such action is based.

(Added to NRS by 1967, 1623)



NRS 268.654 - Publication of petition or resolution of intention to annex after commission s approval; mailing of copies to owners of real property in territory proposed to be annexed.

1. Upon receipt of a notice of approval from the commission, the clerk of the governing body shall cause a copy of the petition or resolution of intent to annex, and of any modifications or conditions imposed by the commission, to be published in a newspaper of general circulation in the territory proposed to be annexed, or, if there is none, in a newspaper of general circulation published in the county. If no such newspapers are published, a copy of the petition or resolution shall be posted at the front door of the city hall or county courthouse and in at least two conspicuous places in the territory proposed to be annexed, for not less than 20 days before the next regular meeting of the governing body and before there is a vote by the governing body upon the question of annexation.

2. Publication of the petition or resolution pursuant to this section shall be for at least 20 days. Three publications in a newspaper published once a week or oftener are sufficient, but the first and last publications shall be at least 6 days apart. The period of notice commences upon the first day of publication and terminates either upon the day of the third publication or at the end of the 20th day, including therein the first day, whichever period is longer. At the time the first publication is made, the clerk of the governing body shall send a copy of such petition or resolution by certified mail, return receipt requested, to each owner of real property in the territory proposed to be annexed.

3. Included with the petition or resolution in the notice as published or posted and mailed shall be a list of all property owners of record in the territory proposed to be annexed.

(Added to NRS by 1967, 1623)



NRS 268.656 - Protests to proposed annexation by owners of real property.

1. Any owner of real property in the territory proposed to be annexed may file a written protest to such annexation during the 20-day notice period and may appear and be heard prior to any vote of the governing body on the annexation.

2. Such protest may relate to a part only of such territory and when so relating shall be granted for any good cause shown, including without limitation the inability of the annexing city to provide appropriate governmental services within a reasonable time to such part.

(Added to NRS by 1967, 1624)



NRS 268.658 - Hearing; consideration of protests; annexation effected.

1. The governing body, at the next regular meeting after the 20-day notice period or if there is no such regular meeting at a special meeting called for such purpose within 30 days after the expiration of such period, shall hear any property owner who has filed a written protest as provided in NRS 268.656, and who desires to be heard. After hearing and considering such protests the governing body shall vote upon the question of such annexation. If a majority of all the members vote for such annexation an ordinance shall be enacted or other appropriate legal action taken declaring the annexation of the territory and the extension of the limits of the city accordingly.

2. Any person who desires his or her protest to be considered for the purposes of NRS 268.660 shall state his or her name to the clerk of the governing body.

(Added to NRS by 1967, 1624)



NRS 268.660 - Denial of annexation; annexation over protest; exclusion of lands owned by public body.

1. Except as provided in subsection 2, the annexation must be denied if protests are made, either in writing as provided in NRS 268.656 or at the public hearing, by:

(a) A majority in number of the real property owners of the territory proposed to be annexed; or

(b) The owners of real property whose combined value is greater than 50 percent of the total value of real property in the territory proposed to be annexed, as determined by assessment for taxation.

2. Annexation of territory to a city may be approved over any protest if:

(a) The territory proposed to be annexed is entirely surrounded by such city and:

(1) Does not exceed 40 acres in area; or

(2) Is subdivided for residential, commercial or industrial purposes;

(b) Provision of municipal services, including without limitation water, sewerage, police protection and fire protection, to the territory proposed to be annexed is necessary to the public health, safety, convenience or welfare; and

(c) The city to which annexation is proposed is or within a reasonable time will be able to supply the municipal services so required.

3. In a county that is subject to the provisions of NRS 278.026 to 278.029, inclusive, if an annexation is denied because of:

(a) A protest made pursuant to subsection 1, the regional planning commission shall review the program of annexation and the comprehensive regional plan and shall:

(1) Place the territory removed from the program of annexation in a category in the comprehensive regional plan that is not scheduled to receive public facilities or public services for the duration of the annexation program;

(2) Place the territory removed from the program of annexation, with the consent of the governing body of the county and the governing body of the affected city, in a category in the comprehensive regional plan that is scheduled to receive public facilities and public services from the county; or

(3) Retain the territory within the program of annexation. This subparagraph does not preclude a subsequent proceeding with respect to all or part of that territory if the proceeding is commenced more than 1 year after the public hearing.

(b) A failure of the city to put into effect the program of annexation, the regional planning commission may direct that the territory be placed in a category in the comprehensive regional plan that allows the county to provide services to the territory.

4. A public body may exclude its own lands from annexation if they are held for purposes other than highways.

(Added to NRS by 1967, 1624; A 1971, 278; 1991, 1740)



NRS 268.662 - Determination of number and identity of owners of real property; sufficiency of petitions and protests.

1. Whenever it is necessary for the purposes of NRS 268.610 to 268.670, inclusive, to determine the number or identity of the owners of real property in a territory proposed to be annexed, a list of such owners, certified by the county assessor on any date between the initiation as provided in NRS 268.636 and the hearing as provided in NRS 268.658, both dates inclusive, shall be prima facie evidence that only those persons named thereon are such owners.

2. A petition or protest is sufficient for the purposes of NRS 268.610 to 268.670, inclusive, as to any parcel of real property:

(a) Which is owned by more than one natural person, if it is signed by a majority of the owners.

(b) Which is owned by an artificial person, if it is signed by any authorized agent.

(Added to NRS by 1967, 1624)



NRS 268.663 - Inclusion of county road, state highway or railroad in annexed territory.

When a city annexes territory which is not included within its existing boundaries, the territory annexed includes the following:

1. If the annexed territory abuts upon one side of a county road, state highway or railroad and the territory which abuts upon the opposite side of the road, highway or railroad is not within the boundaries of the annexing city, the annexed territory extends to the middle of the road, highway or railroad. The governing body of a city may, at the request of the board of county commissioners of the county in which the city is located, annex the remaining portion of the road, highway or railroad, and that portion of any county road which is then included in the annexed territory becomes a city street.

2. If the annexed territory abuts upon a county road, state highway or railroad on both sides of the road, highway or railroad, or if the annexed territory abuts upon one side of a county road, state highway or railroad and the territory which abuts upon the opposite side of the road, highway or railroad is within the existing boundaries of the annexing city, the annexed territory includes the portion of road, highway or railroad so abutted on both sides, and the portion of the county road which is included in the annexed territory becomes a city street.

3. If the annexed territory is a subdivision, the portions of the county roads which provide the primary access to the subdivision are also annexed and become city streets.

(Added to NRS by 1977, 675; A 1985, 360)



NRS 268.664 - Proceedings for detachment of territory from city.

1. The governing body shall have power by ordinance or other appropriate legal action taken to diminish, reduce and contract the established limits or boundaries of the city and to detach and sever from the city any area or territory within such limits, in the following manner:

(a) The governing body, of its own motion or upon petition in writing signed by a majority of the property owners within the area proposed or sought to be detached, shall cause to be prepared and filed with its clerk an accurate map or plat, made and certified by a competent surveyor, showing the area proposed or sought to be detached and the boundaries contemplated to be diminished or contracted.

(b) Two copies of such plat, with a brief statement in duplicate of the reasons for the proposed action, shall then be filed with the commission, which shall review the proposal and act upon it in the manner provided by NRS 268.638 to 268.652, inclusive.

(c) The governing body shall then cause to be published in a newspaper in the city for not less than 1 week a notice of its intention to consider an act upon the matter of the proposed change in the boundaries, briefly describing such change and referring to the map on file, and fixing a time when the governing body will meet and consider objections or protests against the proposed change.

(d) At the time fixed, unless there is presented and filed written objections or protests against such change, signed by a majority of the property owners within the area proposed or sought to be detached, the governing body may take favorable action upon the matter, and may by ordinance or other appropriate legal action taken declare the area under consideration severed and detached from the city, and the boundaries diminished or contracted as proposed.

(e) A copy of the map mentioned in paragraph (a), certified by the surveyor and by the clerk, with a certified copy of the ordinance or action as passed, approved and published, shall be at once filed with the county recorder of the proper county and upon such filing the change in boundaries shall be deemed complete and the area detached.

2. Where any territory is detached from a city as provided in this section, provision shall be made for such proportion of any outstanding general obligations of such city as the assessed valuation of property in the territory bears to the total assessed valuation of property in such city and for such proportion of any obligations secured by the pledge of revenues from a public improvement as the revenue arising within the territory bears to the total revenue from such improvement as follows:

(a) If the territory is annexed to another city, such proportionate obligation shall be assumed according to its terms by the annexing city.

(b) If the territory is not so annexed, taxes shall be levied by the board of county commissioners upon all taxable property in the district, sufficient to discharge such proportionate general obligation according to its terms.

(c) In lieu of either method provided in paragraphs (a) and (b), where substantially all of the physical improvements for which the obligation was incurred are within the territory remaining, and with the consent of the governing body of the city from which such territory is detached and of the holders of such obligations, the entire obligation may be assumed by such city and the detached territory released therefrom.

(Added to NRS by 1967, 1625)



NRS 268.666 - Boundaries of city not to be changed within 90 days before election; exception.

1. Except as otherwise provided in this subsection, a change in the boundaries of a city, including, without limitation, a change in the boundaries of a city resulting from an annexation, must not become effective within the 90 days immediately preceding an election at which officers are chosen for the city or issues are determined for the city. If the area that is being added to or removed from the boundaries of a city consists entirely of vacant land, the change in the boundaries of the city may become effective within the 90 days immediately preceding such an election.

2. As used in this section, vacant land means land that:

(a) Has not been developed for any purpose; and

(b) Is not used as a residence by any person.

(Added to NRS by 1967, 1626; A 2001, 548)



NRS 268.668 - Order of district court staying proceeding for annexation or detachment; annulment of annexation.

At any stage of an annexation or detachment proceeding, or within 90 days from the date of its completion as provided in NRS 268.658 or 268.664, any person or city claiming to be adversely affected by such proceeding may apply to the district court having jurisdiction of the territory proposed to be annexed for an order staying such proceeding or annulling such completed action. The court may accord such application precedence over any civil business not involving the public interest. In hearing and deciding on such application, the court shall consider any evidence or statements introduced at any administrative or legislative hearing and any evidence which it finds to have been arbitrarily or capriciously excluded. If the court finds that any of the steps required by NRS 268.610 to 268.670, inclusive, have not been duly taken or that any officer or body has abused its discretion in taking any action, the court shall make such temporary or final order in the premises as the ends of justice may require.

(Added to NRS by 1967, 1626)



NRS 268.670 - Annexation of contiguous territory owned by city or upon petition of all owners of real property: Alternative procedures.

1. As an alternative to the procedures for initiation of annexation proceedings set forth in NRS 268.610 to 268.668, inclusive, the governing body of a city may, subject to the provisions of NRS 268.663 and after notifying the board of county commissioners of the county in which the city lies of its intention, annex:

(a) Contiguous territory owned in fee by the city.

(b) Other contiguous territory if 100 percent of the owners of record of individual lots or parcels of land within such area sign a petition requesting the governing body to annex such area to the city. If such petition is received and accepted by the governing body, the governing body may proceed to adopt an ordinance annexing such area and to take such other action as is necessary and appropriate to accomplish such annexation.

2. For the purposes of this section, contiguous means either abutting directly on the boundary of the annexing municipality or separated from the boundary thereof by a street, alley, public right-of-way, creek, river or the right-of-way of a railroad or other public service corporation, or by lands owned by the annexing municipality, by some other political subdivision of the State or by the State of Nevada.

(Added to NRS by 1967, 1626; A 1969, 642; 1975, 537; 1977, 676)



NRS 268.672 - Short title.

NRS 268.672 to 268.740, inclusive, may be cited as the City Bond Law.

(Added to NRS by 1973, 997; A 2009, 2740)



NRS 268.674 - Definitions.

Except as otherwise provided in NRS 268.672 to 268.740, inclusive, the terms used or referred to herein are as defined in the Local Government Securities Law, but the definitions in NRS 268.676 to 268.728, inclusive, except where the context otherwise requires, govern the construction hereof.

(Added to NRS by 1973, 997; A 2009, 2740; 2013, 303)



NRS 268.676 - Building project defined.

Building project means any public building or complex of buildings to accommodate or house lawful municipal activities, including, without limitation, courts, records, municipal personnel, administrative offices, welfare facilities, hospital facilities, detention home facilities, jail facilities, facilities for the detention of children or other juvenile home facilities, library facilities, museum facilities, theater facilities, art galleries, picture galleries, auditorium facilities, exposition facilities, athletic facilities, maintenance shops, off-street parking facilities, fire protection and fire-fighting facilities, transportation terminal facilities and fallout shelter facilities (or any combination thereof), and structures, fixtures, furnishings and equipment therefor.

(Added to NRS by 1973, 998; A 2003, 1130)



NRS 268.678 - Cemetery project defined.

Cemetery project means facilities pertaining to a municipal cemetery for use of all inhabitants of the municipality, including without limitation sites therefor, mortuaries, mausoleums, crematories, coffins, urns, markers (or any combination thereof), and other buildings, structures, fixtures, furnishings and equipment therefor.

(Added to NRS by 1973, 998)



NRS 268.680 - Communications project defined.

Communications project means facilities pertaining to a municipal communications system for the broadcast, translation, transmission and relay of television, radio, telephone or telegraph, including without limitation subsurface, surface and elevated transmission and distribution lines, towers, generators, power plants, stations, conduits, engines, meters, poles, resistors, transformers, cables, apparatus, tools, and other buildings, structures, fixtures, furnishings, equipment and other communications facilities (or any combination thereof).

(Added to NRS by 1973, 998)



NRS 268.682 - Drainage project and flood control project defined.

Drainage project or flood control project, or any phrase of similar import, means any natural and artificial water facilities for the collection, channeling, impoundment and disposal of rainfall, other surface and subsurface drainage waters, and storm and floodwaters, including without limitation ditches, ponds, dams, spillways, retarding basins, detention basins, lakes, reservoirs, canals, channels, levees, revetments, dikes, walls, embankments, bridges, inlets, outlets, connections, laterals, other collection lines, intercepting sewers, outfalls, outfall sewers, trunk sewers, force mains, submains, water lines, sluices, flumes, syphons, sewer lines, pipes, conduits, culverts, other transmission lines, pumping stations, gauging stations, ventilating facilities, stream gauges, rain gauges, engines, valves, pumps, meters, junction boxes, manholes, other inlet and outlet structures, bucket machines, inlet and outlet cleaners, backhoes, draglines, graders, other equipment, apparatus, fixtures, structures and buildings, flood warning service and appurtenant telephone, telegraph, radio and television apparatus and other water diversion, drainage and flood control facilities, or any combination thereof. The term includes a flood management project.

(Added to NRS by 1973, 998; A 2009, 2740)



NRS 268.684 - Electric project defined.

Electric project means facilities pertaining to a municipal electric heat, light and power system for the generation, transportation and distribution of electrical energy, including without limitation ponds, lakes, dams, spillways, reservoirs, towers, generators, pumping plants, power plants, pumping stations, gauging stations, conduits, transmission lines, engines, boilers, pumps, meters, poles, resistors, transformers, apparatus, tools, equipment, fixtures, structures, buildings and other electric energy generation, transmission and distribution facilities (or any combination thereof).

(Added to NRS by 1973, 998)



NRS 268.686 - Equipment and equip defined.

Equipment or equip means the furnishing of all necessary, desirable, useful, related or appurtenant furniture, fixtures and other facilities (or any combination thereof) pertaining to any project, or any interest therein herein authorized, and includes the acquisition of passenger cars, pickups, other trucks and other motor vehicles for use by the municipality in connection with municipal facilities or division of government to which such project pertains, as the governing body of the municipality may determine.

(Added to NRS by 1973, 999)



NRS 268.688 - Fire protection project defined.

Fire protection project means any facilities for a municipal fire protection system, including without limitation fire stations, pumper trucks, hook and ladder trucks, rescue trucks, fire engines, other motor vehicles, water works, hydrants, other water supply facilities, telegraphic fire signals, telephone, telegraph, radio and television service facilities, hooks, ladders, chutes, buckets, gauges, hoses, pumps, fire extinguishers, fans, artificial lights, respirators, rescue equipment and other fire protection and fire-fighting apparatus (or any combination thereof), and other buildings, structures, furnishings and equipment therefor.

(Added to NRS by 1973, 999)



NRS 268.690 - Flood control project defined.

Flood control project means a drainage project as herein defined.

(Added to NRS by 1973, 999)



NRS 268.691 - Flood management project defined.

Flood management project or any phrase of similar import, means a project or improvement that is located within or without a city in a county whose population is 100,000 or more but less than 700,000 and is established for the control or management of any flood or storm waters of the city or any flood or storm waters of a stream of which the source is located outside of the city. The term includes, without limitation:

1. A drainage project or flood control project;

2. A project to construct, repair or restore an ecosystem;

3. A project to mitigate any adverse effect of flooding or flood management activity or improvement;

4. A project to conserve any flood or storm waters for any beneficial and useful purpose by spreading, storing, reusing or retaining those waters or causing those waters to percolate into the ground to improve water quality;

5. A project that alters or diverts or proposes to alter or divert a natural watercourse, including any improvement for the passage of fish;

6. A recreational project that is related to a flood management project;

7. Any landscaping or similar amenity that is constructed:

(a) To increase the usefulness of a flood management project to any community or to provide aesthetic compatibility with any surrounding community; or

(b) To mitigate any adverse effect on the environment relating to a flood management project;

8. A project to relocate or replace a utility, transmission line, conduit, bridge or similar feature or structure that exacerbates any flooding or is located in an area that is susceptible to flooding;

9. A project to protect and manage a floodplain;

10. A project that is designed to improve the quality of any flood or storm waters or the operation of any flood management system, including, without limitation, any monitoring, measurement or assessment of that system; and

11. The acquisition of any real property or interest in real property to support the carrying out of a flood management project, including, without limitation, any property that may become flooded because of any improvement for flood management,

or any combination thereof and any other structure, fixture, equipment or property required for a flood management project.

(Added to NRS by 2009, 2739; A 2011, 1162)



NRS 268.692 - Hereby, herein, hereinabove, hereinafter, hereinbefore, hereof, hereto and hereunder defined.

Hereby, herein, hereinabove, hereinafter, hereinbefore, hereof, hereto and hereunder refer to this City Bond Law and not solely to the particular portion thereof in which such word is used.

(Added to NRS by 1973, 999)



NRS 268.694 - Municipal defined.

Municipal means pertaining to a municipality as herein defined.

(Added to NRS by 1973, 999)



NRS 268.696 - Municipality defined.

Municipality means any incorporated city, including without limitation any such city organized under the provisions of a special legislative act or other special charter as permitted by Sections 1 and 8 of Article 8 of the Constitution of the State of Nevada, or otherwise.

(Added to NRS by 1973, 999; A 1987, 1716)



NRS 268.697 - Natural gas project defined.

Natural gas project means facilities pertaining to a municipal natural gas system for the generation, transmission, storage and distribution of natural gas, including, without limitation, towers, generators, pumping plants, power plants, pumping stations, gauging stations, conduits, transmission lines, engines, boilers, pumps, meters, pipes, resistors, transformers, storage facilities, equipment, fixtures, and any other structures, buildings and facilities for the generation, transmission, storage and distribution of natural gas, or any combination thereof.

(Added to NRS by 2013, 303)



NRS 268.698 - Off-street parking project defined.

Off-street parking project means parking facilities for the parking of motor vehicles off the public streets, including without limitation graded, regraded, graveled, oiled, surfaced, macadamized, paved, curbed, guttered, drained and sidewalked sites therefor, driveways, ramps, structures, buildings, elevators and traffic control equipment (or any combination thereof).

(Added to NRS by 1973, 999)



NRS 268.700 - Overpass project defined.

Overpass project means any bridge, viaduct or other structure or facilities for the transportation of pedestrians, railroad, motor and other vehicles, and utility lines, as the case may be, over any street, highway, stream, railroad tracks, and any other way or place, including without limitation approaches, ramps, structures, crosswalks, sidewalks, driveways, culverts, drains, sewers, manholes, inlets, outlets, retaining walls, artificial lights, pumping equipment and ventilating equipment (or any combination thereof).

(Added to NRS by 1973, 999; A 1979, 1319)



NRS 268.702 - Park project defined.

Park project means real property, facilities and equipment for parks, including without limitation graded, regraded, graveled, surfaced, drained, cultivated and otherwise improved sites therefor, greenhouses, bandstand and orchestra facilities, auditoriums, arenas, zoo facilities, golf course facilities, clubhouse, tennis courts, swimming pools, bathhouses, horseshoe pits, ball fields, boating facilities, swings, slides, other playground equipment, and other recreational facilities (or any combination thereof).

(Added to NRS by 1973, 999)



NRS 268.704 - Project defined.

Project means any structure, facility, undertaking or system which a municipality is herein authorized to acquire, improve, equip, operate and maintain. A project may consist of any kinds of property, including, without limitation, grounds and other real property as a site or sites for any capital improvements or otherwise pertaining to a project.

(Added to NRS by 1973, 1000)



NRS 268.705 - Propane gas project defined.

Propane gas project means facilities pertaining to a municipal propane gas system for the generation, transmission, storage and distribution of propane gas, including, without limitation, towers, generators, pumping plants, power plants, pumping stations, gauging stations, conduits, transmission lines, engines, boilers, pumps, meters, pipes, resistors, transformers, storage facilities, equipment, fixtures, and any other structures, buildings and facilities for the generation, transmission, storage and distribution of propane gas, or any combination thereof.

(Added to NRS by 2013, 303)



NRS 268.706 - Property defined.

Property means real property, personal property, mixed property or any other property (or any combination thereof).

(Added to NRS by 1973, 1000)



NRS 268.708 - Real property defined.

Real property means:

1. Land, including land under water.

2. Buildings, structures, fixtures and improvements on land.

3. Any property appurtenant to or used in connection with land.

4. Every estate, interest, privilege, easement, franchise and right in land, legal or equitable, including without limitation rights-of-way, terms for years, and liens, charges or encumbrances by way of judgment, mortgage or otherwise, and the indebtedness secured by such liens.

(Added to NRS by 1973, 1000)



NRS 268.710 - Recreational project defined.

Recreational project means parks, playgrounds, swimming pools, golf courses, tennis courts, squash courts, other courts, ball fields, other athletic fields, tracks, racecourses, playgrounds, stadiums, fieldhouses, rinks, gymnasiums, appurtenant shower, locker and other bathhouse facilities, amusement halls, dance halls, auditoriums, arenas, theaters, concert halls, museums, exposition buildings, aviaries, aquariums, zoological gardens, biological gardens and vivariums (or any combination thereof), and structures, fixtures, furnishings and equipment therefor.

(Added to NRS by 1973, 1000)



NRS 268.712 - Refuse project defined.

Refuse project means facilities for the collection and disposal of garbage, refuse and solid waste, including without limitation sites therefor, incinerators, motor vehicles, other collection and disposal facilities (or any combination thereof), and buildings, structures, fixtures, furnishings and equipment therefor.

(Added to NRS by 1973, 1000)



NRS 268.714 - Sewerage project defined.

Sewerage project means facilities pertaining to a municipal sanitary sewerage system for the collection, interception, transportation, treatment, purification and disposal of sewage, liquid wastes, solid wastes, night soil and industrial wastes, including without limitation a sewerage treatment plant, sewerage purification and treatment works and disposal facilities, drying beds, pumping plant and station, connections, laterals, other collection lines, outfalls, outfall sewers, trunk sewers, intercepting sewers, force mains, water lines, sewer lines, conduits, ditches, pipes, and transmission lines, pumping plants, filter plants, power plants, pumping stations, gauging stations, ventilating facilities, incinerators, engines, valves, pumps, meters, apparatus, fixtures, structures, buildings and other facilities for the collection, interception, transportation, treatment, purification and disposal of sewage, liquid wastes, solid wastes, night soil and industrial wastes (or any combination thereof). A sewerage project may include as a part thereof a drainage project as herein defined.

(Added to NRS by 1973, 1000)



NRS 268.716 - Sidewalk project defined.

Sidewalk project means any sidewalk and capital improvements pertaining thereto, including without limitation graded, regraded, graveled, surfaced, macadamized and paved pedestrian rights-of-way, artificial lights and lighting equipment and pedestrian mall (or any combination thereof).

(Added to NRS by 1973, 1001)



NRS 268.718 - State defined.

State means the State of Nevada, or any agency, instrumentality or corporation thereof; and where the context so indicates, State means the geographical area comprising the State of Nevada.

(Added to NRS by 1973, 1001)



NRS 268.720 - Street defined.

Street means any street, avenue, boulevard, alley, highway or other public right-of-way used for any vehicular traffic, or any sidewalk designed primarily for use by pedestrians.

(Added to NRS by 1973, 1001)



NRS 268.722 - Street project defined.

Street project means any street and capital improvements pertaining thereto, including without limitation grades, regrades, gravel, oiling, surfacing, macadamizing, paving, crosswalks, sidewalks, pedestrian rights-of-way, driveway approaches, curb cuts, curbs, gutters, sidewalks, culverts, catch basins, drains, sewers, manholes, inlets, outlets, retaining walls, bridges, overpasses, tunnels, underpasses, approaches, sprinkling facilities, artificial lights and lighting equipment, parkways, mall, grade separators, traffic separators and traffic control equipment (or any combination thereof).

(Added to NRS by 1973, 1001)



NRS 268.724 - Transportation project defined.

Transportation project means facilities for a municipal system of transportation, including without limitation surface, underground or overhead railways, tramways, buses or any other means of local transportation other than taxis, passenger terminal and parking facilities, and other buildings, structures, furnishings and equipment therefor.

(Added to NRS by 1973, 1001)



NRS 268.726 - Underpass project defined.

Underpass project means any tunnel, tube, open cut, or other subway, structure or facilities for the transportation of pedestrians, railroad, motor and other vehicles, and utility lines, as the case may be, under any street, highway, stream, railroad tracks, and any other way or place, including without limitation approaches, ramps, structures, crosswalks, sidewalks, driveways, culverts, drains, sewers, manholes, inlets, outlets, retaining walls, artificial lights, pumping equipment and ventilating equipment (or any combination thereof).

(Added to NRS by 1973, 1001; A 1979, 1319)



NRS 268.728 - Water project defined.

Water project means facilities pertaining to a municipal water system for the collection, transportation, treatment, purification and distribution of water, including without limitation springs, wells, ponds, lakes, other raw water sources, basin cribs, dams, spillways, retarding basins, detention basins, reservoirs, towers, other storage facilities, pumping plants, infiltration galleries, filtration plants, purification systems, other water treatment facilities, power plants, waterworks plants, pumping stations, gauging stations, ventilating facilities, stream gauges, rain gauges, valves, standpipes, connections, hydrants, conduits, flumes, sluices, canals, channels, ditches, pipes, lines, laterals, service pipes, force mains, submains, syphons, other water transmission and distribution mains, engines, boilers, pumps, meters, apparatus, tools, equipment, fixtures, structures, buildings and other facilities for the acquisition, transportation, treatment, purification and distribution of untreated water or potable water for domestic, commercial and industrial use and irrigation (or any combination thereof).

(Added to NRS by 1973, 1001)



NRS 268.730 - General powers of governing body.

Except as otherwise provided in NRS 268.086 and 268.088, any governing body of a municipality, upon its behalf and in its name, may at any time or from time to time acquire, improve, equip, operate and maintain, within or without or both within and without the municipality:

1. A building project;

2. A cemetery project;

3. A communications project;

4. A drainage project or flood control project;

5. An electric project;

6. A fire protection project;

7. A flood management project;

8. A natural gas project;

9. An off-street parking project;

10. An overpass project;

11. A park project;

12. A propane gas project;

13. A recreational project;

14. A refuse project;

15. A sewerage project;

16. A sidewalk project;

17. A street project;

18. A transportation project;

19. An underpass project; and

20. A water project.

(Added to NRS by 1973, 1002; A 1997, 2746; 2001, 2080; 2009, 2740; 2013, 304)



NRS 268.732 - General and special obligations; pledge of certain revenues.

For the purpose of defraying wholly or in part the cost of the acquisition, improvement and equipment (or any combination thereof) of any project or projects herein authorized, the governing body of any municipality, at any time or from time to time, in the name and on the behalf of the municipality, may issue:

1. General obligations, payable from taxes;

2. General obligations, payable from taxes, which payment is additionally secured by a pledge of gross or net revenues derived from the operation of such capital improvements, and if so determined by the governing body of the municipality further secured by a pledge of such other gross or net revenues as may be derived from any other income-producing project of the municipality or from any license or other excise taxes levied by the municipality for revenue, as may be legally made available for their payment; and

3. Special obligations.

(Added to NRS by 1973, 1002; A 1981, 954)



NRS 268.734 - Additional powers of governing body.

Subject to the provisions of NRS 268.732, in connection with any project herein authorized the governing body of any municipality may, on the behalf and in the name of the municipality, borrow money, otherwise become obligated and evidence obligations by the issuance of general obligation bonds and other general obligation securities, and in connection with the undertaking or project, the governing body may otherwise proceed as provided in the Local Government Securities Law.

(Added to NRS by 1973, 1003; A 1985, 262)



NRS 268.736 - Issuance of securities subject to city s debt limit.

Any municipality issuing securities hereunder which constitute the incurrence of an additional indebtedness of the municipality shall not by the issuance of such securities contravene any debt limitation pertaining to the municipality and fixed by law other than by this City Bond Law.

(Added to NRS by 1973, 1003)



NRS 268.738 - Fees, charges and license or excise taxes: Establishment, maintenance and revision of schedules.

In order to acquire, improve, equip, operate and maintain a project specified in NRS 268.730 and to ensure the payment, wholly or in part, of the general obligation securities or revenue securities of the municipality the payment of which bonds is additionally secured by a pledge of the revenues derived from any such income-producing project, flood management project or excise taxes, or any combination thereof, the governing body of the municipality may establish and maintain, and the governing body may from time to time revise, a schedule or schedules of fees, rates and charges for services or facilities, or both services and facilities, rendered by or through the income-producing project or flood management project and a schedule or schedules of license or other excise taxes, in an amount sufficient for that purpose and also sufficient to discharge any covenant in the proceedings of the governing body authorizing the issuance of any of such bonds, including any covenant for the establishment of reasonable reserve funds.

(Added to NRS by 1973, 1003; A 2009, 2741)



NRS 268.740 - Construction and effect of City Bond Law.

1. No other act or law with regard to the authorization or issuance of bonds that requires an approval, or in any way impedes or restricts the carrying out of the acts herein authorized to be done, shall be construed as applying to any proceedings taken hereunder or acts done pursuant hereto, except as herein otherwise provided.

2. The powers conferred by NRS 268.672 to 268.740, inclusive, are in addition and supplemental to, and not in substitution for, and the limitations imposed by NRS 268.672 to 268.740, inclusive, do not affect the powers conferred by, any other law.

3. No part of NRS 268.672 to 268.740, inclusive, repeals or affects any other law or part thereof, it being intended that NRS 268.672 to 268.740, inclusive, must provide a separate method of accomplishing its objectives, and not an exclusive one, and NRS 268.672 to 268.740, inclusive, must not be construed as repealing, amending or changing any such other law.

(Added to NRS by 1973, 1003; A 2009, 2741)



NRS 268.745 - Short title.

NRS 268.745 to 268.761, inclusive, may be cited as the Nevada Community Development Program Law.

(Added to NRS by 1975, 285)



NRS 268.747 - Statement of purpose.

It is the purpose of the Nevada Community Development Program Law to provide for municipal participation in the federal program of Community Development Block Grants, under the Housing and Community Development Act of 1974 (P.L. 93-383, 88 Stat. 633) as amended, and to vest in Nevada cities all powers necessary or appropriate to enable the cities to participate fully in such federal program and similar programs and to authorize the cities to perform services, activities, planning and other functions related to community development programs.

(Added to NRS by 1975, 285)



NRS 268.749 - Definitions.

As used in NRS 268.745 to 268.761, inclusive:

1. Community development program means a municipal program which:

(a) Includes the activities to be undertaken to meet the community development needs and objectives of the city and the estimated costs and general locations of the activities;

(b) Identifies the resources, other than those from federal Community Development Block Grants, which are expected to be made available to meet the needs and objectives; and

(c) Takes into account appropriate environmental factors.

2. City means any incorporated city, including without limitation any such city organized under the provisions of a special legislative act or other special charter as permitted by Sections 1 and 8 of Article 8 of the Constitution of the State of Nevada, and any local governmental entity which has been granted municipal powers or which is created by merger or consolidation of city and county government.

(Added to NRS by 1975, 286)



NRS 268.751 - Grant of powers in addition to other powers.

1. In addition to any authority or powers conferred upon a city by charter, special act or general laws of the State of Nevada, there is hereby granted to each city the powers set forth in NRS 268.753 to 268.761, inclusive, to enable the city to participate in the federal program of Community Development Block Grants and any other similar programs as hereafter may be enacted.

2. In undertaking a community development program, a city is authorized to use general funds, bequests, devises, grants, gifts, donations, other state, local or private sources of revenue and other federal funds to supplement or augment funds available under the federal program of Community Development Block Grants.

3. The provisions of the Nevada Community Development Program Law do not preclude the cities from:

(a) Developing and executing community development programs exclusive of federally approved programs or funds; or

(b) Formulating and executing community development programs where federal programs are not involved.

(Added to NRS by 1975, 286)



NRS 268.753 - Planning and preparation to undertake program of community development.

To initiate and undertake a community development program, a city may:

1. Formulate a comprehensive community development plan.

2. Develop a policy-planning-management capacity to:

(a) Determine the city s needs;

(b) Set its long-term goals and short-term objectives;

(c) Devise programs and activities to meet its goals and objectives;

(d) Evaluate the progress of its programs in accomplishing the goals and objectives; and

(e) Carry out the management, coordination and monitoring of activities necessary for effective planning implementation.

(Added to NRS by 1975, 286)



NRS 268.755 - Acquisition of real property.

To carry out a community development program, a city may acquire real property, including air or water rights or other interests in the real property, by purchase, lease, donation or otherwise, where the real property is:

1. Blighted, deteriorated, deteriorating, undeveloped or inappropriately developed, from the standpoint of sound community development and growth, as determined by state and local laws;

2. Appropriate for:

(a) Rehabilitation or conservation activities;

(b) Preservation or restoration of historic sites;

(c) Beautification of urban land;

(d) Conservation of open spaces, natural resources, scenic spaces or areas;

(e) Creation of recreational opportunities; or

(f) Guidance of urban development; and

3. To be used for public works, facilities, improvements or other public purposes, including the conversion of land to other uses if necessary or appropriate under the community development program.

(Added to NRS by 1975, 286)



NRS 268.757 - Powers to carry out program: Public works projects; enforcement of codes; demolition and rehabilitation; removal of barriers restricting persons who are elderly or persons with disabilities.

To carry out a community development program, a city may provide for:

1. Acquisition, construction, reconstruction or installation of public works, facilities, sites or other improvements.

2. Disposition by sale, lease, donation or otherwise of any real property acquired for public purposes in accordance with the community development program.

3. Code enforcement in deteriorated or deteriorating areas where such enforcement, together with public improvements and services to be provided, may be expected to arrest the decline of the area.

4. Elimination of conditions which are detrimental to health, safety and public welfare, including dust, odor, noise, air pollution and water pollution, by code enforcement, demolition or rehabilitation assistance.

5. Clearance, demolition, removal or rehabilitation of buildings and improvements where immediate public action is needed, including interim assistance to alleviate the harmful conditions.

6. Financing the rehabilitation of privately owned properties through the use of grants, direct loans, loan guarantees or other means.

7. Demolition and reconstruction or modernization of publicly owned low-rent housing.

8. Special projects directed toward the removal of barriers which restrict the mobility of persons who are elderly or persons with disabilities.

(Added to NRS by 1975, 287)



NRS 268.759 - Powers to carry out program: Financing; relocation; other payments.

To carry out a community development program, a city may provide payments for:

1. Loss of rental income by housing owners where the loss results from temporarily holding real property used to relocate individuals and families displaced by the community development program.

2. The nonfederal share required in connection with a federal grant-in-aid program undertaken as part of the community development program.

3. Completion and financial settlement of a project funded under the federal Housing Act of 1949 (P.L. 81-171, July 15, 1949).

4. Relocation of and assistance to individuals, families, businesses, organizations and farm operations displaced as the result of activities conducted under the community development program, including benefits at least equal to the minimum levels established in regulations adopted by the Director of the Department of Transportation pursuant to NRS 342.105.

(Added to NRS by 1975, 287; A 1989, 636)



NRS 268.761 - Powers to carry out program: Public services.

To carry out a community development program, a city may:

1. Expand and improve the quantity and quality of public community services in areas where such activity is determined to be necessary or appropriate for the support of other community development program activities.

2. Improve the community s public services and facilities concerned with employment, economic development, crime prevention, child care, health, drug abuse, education, welfare and recreation and other programs of social service, in connection with the community development program.

3. Coordinate public and private development programs.

(Added to NRS by 1975, 287)



NRS 268.765 - Definitions.

As used in NRS 268.765 to 268.777, inclusive, unless the context otherwise requires:

1. Council means the city council.

2. District means a taxing district created to establish a system to provide a telephone number to be used in an emergency.

3. System means the system to provide a telephone number to be used in an emergency.

(Added to NRS by 1985, 954)



NRS 268.767 - Creation in certain counties; boundaries.

1. If any incorporated city in a county whose population is 700,000 or more is not a part of a district established pursuant to NRS 244A.765 to 244A.777, inclusive, the council for that city must, by ordinance, create a taxing district to establish within the incorporated area of that city a system to provide a telephone number to be used in an emergency if the question for the funding of the system has been approved by the voters of that city.

2. The boundary of the district:

(a) Must be defined in the ordinance; and

(b) May include only the area served by the system.

(Added to NRS by 1985, 954; A 1989, 1914; 2011, 1163)



NRS 268.769 - Features of system.

The system may include:

1. The automatic tracing of the telephone number and location from which a telephone call is made and the transmission of that number or location to the answering location of the system; and

2. Any other feature which enables the system to operate more efficiently and effectively.

(Added to NRS by 1985, 955)



NRS 268.771 - Use of 911 as primary telephone number; secondary number.

The system shall use 911 as the primary emergency telephone number. The council may establish a second telephone number to be used in an emergency.

(Added to NRS by 1985, 955)



NRS 268.773 - Tax levy: Approval of voters; exemption from limitations.

The council, upon the approval of the voters of the city pursuant to NRS 268.767, may levy and collect, from year to year, a tax ad valorem on all taxable property in the district. The district is exempt from the limitation imposed by NRS 354.59811.

(Added to NRS by 1985, 955; A 1989, 266, 2081, 2087)



NRS 268.775 - Determination of rate of tax levy by council; election.

1. The council shall determine annually the amount of money necessary to pay the costs of acquiring, operating and maintaining the system and shall fix a rate not greater than one-half cent per $100 of assessed valuation unless a different rate is established pursuant to subsection 2, which, when levied upon every dollar of assessed valuation of taxable property in the district will raise that amount.

2. The maximum rate provided by subsection 1 for the levy of the tax may be increased if the council so proposes to the registered voters of the district, specifying the proposed rate, and the proposal is approved by a majority of the voters voting on the question at a special election or the next primary or general municipal election or primary or general state election.

3. The council shall levy the tax upon the assessed valuation of all taxable property in the district, in the same manner, at the same time and in addition to other taxes levied by the council.

4. A special election may be held only if the council determines, by a unanimous vote, that an emergency exists. The determination made by the council is conclusive unless it is shown that the council acted with fraud or a gross abuse of discretion. An action to challenge the determination made by the council must be commenced within 15 days after the council s determination is final. As used in this subsection, emergency means any unexpected occurrence or combination of occurrences which requires immediate action by the council to prevent or mitigate a substantial financial loss to the district or city or to enable the governing body to provide an essential service to the residents of the city.

(Added to NRS by 1985, 955; A 1989, 266; 1993, 1044)



NRS 268.777 - Collection of taxes; tax as lien.

1. Any officer charged with the duty of collecting taxes shall collect the taxes levied pursuant to NRS 268.775 at the same time and in the same manner, and with like interest and penalties, as other taxes are collected. When the tax is collected, the officer shall pay it monthly to the county treasurer to the credit of the district.

2. The tax levied pursuant to NRS 268.765 to 268.777, inclusive, with any interest or penalties, and the cost of collecting the unpaid tax, penalty or interest, are a lien on the property until they are paid. The lien must be executed, and has the same priority, as a lien for general taxes.

(Added to NRS by 1985, 955)



NRS 268.780 - Definitions.

As used in NRS 268.780 to 268.785, inclusive, unless the context otherwise requires:

1. Area means a redevelopment area or an urban renewal area, as the case may be, within which the creation of a district is proposed.

2. Council means the city council.

3. District means an assessment district created to defray the cost of additional police protection within the district.

(Added to NRS by 1989, 1743; A 1991, 1044; 1993, 258; 1995, 1458)



NRS 268.781 - Creation in certain counties; petition; boundaries.

1. If an incorporated city in a county whose population is 100,000 or more but less than 700,000 has exercised the power of redevelopment or urban renewal pursuant to chapter 279 of NRS, it may also create a district within the redevelopment area or the urban renewal area. The district need not include the entire redevelopment area or urban renewal area.

2. Creation of the district may be initiated by the filing of a petition signed by at least 10 percent of the owners of taxable property within the proposed district whose combined assessed value amounts to at least 25 percent of the total assessed value of taxable property within the proposed district. A signer need not be a resident of the State of Nevada and the signature of a corporation may be affixed by an authorized officer.

3. The petition must define the territory to be included in the proposed district by naming the streets which constitute its boundaries or stating that it is bounded by the rear lines of the parcels fronting on a specified side of certain named streets, or by a combination of these methods.

(Added to NRS by 1989, 1743; A 1991, 1044; 1993, 258; 2011, 1163)



NRS 268.782 - Sufficiency of petition; public hearing; determination by city council.

1. The city attorney shall examine any petition filed pursuant to NRS 268.781. If it appears that the petition is sufficient in form and number of signatures, creation of the district may be consummated, but only if the conditions required by this section, NRS 268.783 and 268.784 are satisfied.

2. The city council must hold a public hearing on the petition. At least 20 days before the public hearing, the city council shall:

(a) Mail notice of the hearing to each owner of real property within the area; and

(b) Publish notice of the hearing in a newspaper of general circulation in the city,

describing the purpose and general location of the proposed district and the date, time and place of the public hearing.

3. At the public hearing any resident or owner of property within the area may present, orally or in writing, the reasons why he or she believes that:

(a) The petition does not contain a sufficient number of qualified signatures; or

(b) The finding required by subsection 4 cannot reasonably be made with respect to any part of the area.

4. After consideration of any objections made at the hearing and of any other information reasonably known to it, the council must find, as a condition precedent to the creation of the proposed district, that the public interest will benefit by the provision of a higher level of police protection within that part of the area. In making this determination, the council shall consider the differences it finds between the area as a whole and the territory within and adjacent to the proposed district.

(Added to NRS by 1989, 1743; A 1991, 1044; 1993, 258)



NRS 268.783 - Ordinance: General standards; boundaries of district defined.

If the council finds that the public interest will benefit by the provision of a higher level of police protection in a definable district within the area, it shall cause an ordinance to be drafted that:

1. Sets general standards for the level of police protection to be provided within the district; and

2. Defines the district by the boundaries proposed or enlarges or reduces its proposed territory. If the district is enlarged or reduced, the new boundaries must be defined in the same manner as is required for the petition.

(Added to NRS by 1989, 1744; A 1991, 1044; 1993, 258)



NRS 268.784 - Second public hearing: Notice; action by city council.

1. The city council shall hold a second public hearing before the first reading of the ordinance drafted pursuant to NRS 268.783. At least 20 days before the public hearing, the council shall:

(a) Mail notice of the hearing to each owner of real property within the area; and

(b) Publish notice of the hearing in a newspaper of general circulation in the city,

describing the purpose of the proposed district, the boundaries as provided in the ordinance and the date, time and place of the public hearing.

2. At the public hearing, any resident or owner of property within the area may present, orally or in writing, the reasons why he or she believes that:

(a) Any specified territory should be excluded from the district or, if the proposed district does not include the entire area, any specified territory within the area should be included within the district; or

(b) The proposed level of service should be changed in any specified respect.

3. After consideration of any objections made at the public hearing and of any other information reasonably known to it, the council shall make any appropriate changes in the proposed ordinance and may adopt it.

(Added to NRS by 1989, 1744; A 1991, 1044; 1993, 258)



NRS 268.7845 - Tax on revenue from rental of transient lodging located within taxing district; imposition by ordinance; collection; use of proceeds.

1. In a county whose population is 100,000 or more but less than 700,000, the governing body of an incorporated city within the county that has created a district pursuant to NRS 268.781 may by ordinance impose within that district a tax at the rate of not more than 1 percent of the gross receipts from the rental of transient lodging throughout the district.

2. A tax imposed pursuant to this section may be imposed in addition to all other taxes imposed on the revenue from the rental of transient lodging.

3. Collection of the tax imposed pursuant to this section must not commence earlier than the first day of the second calendar month after adoption of the ordinance imposing the tax.

4. The proceeds of the tax and any applicable penalty or interest must be used to fund the acquisition, establishment, construction or expansion of one or more railroad grade separation projects, including the payment and prepayment of principal and interest on notes, bonds or other obligations issued to fund such projects.

5. A tax imposed by this section must be collected and enforced in the same manner as provided for the collection of the tax imposed by NRS 268.096.

(Added to NRS by 1997, 1551; A 1999, 63, 464; 2011, 1163)



NRS 268.785 - Determination of total amount of money to be derived from assessments; citizens group to advise city council; notice of proposed assessment and hearing; payment; tax as lien; district not entitled to distribution of supplemental city-county relief tax.

1. After creation of the district, the council shall annually ascertain and include in its budget the total amount of money to be derived from assessments required to provide the higher level of police protection found beneficial to the public interest for the next ensuing fiscal year.

2. The city council shall designate an existing citizens group within the area or create an advisory committee, to recommend to the council any appropriate changes in the level or kind of additional police protection to be provided in the district. The council shall consider these recommendations, and any others that may be offered by interested persons, at a public hearing before adopting its annual budget for the district.

3. The total amount of money to be derived from assessments for the next ensuing fiscal year must be apportioned among the individual property owners in the district based upon the relative special benefit received by each property using an apportionment method approved by the city council. On or before April 20 of each year, a notice specifying the proposed amount of the assessment for the next ensuing fiscal year must be mailed to each property owner. The city council shall hold a public hearing concerning the assessments at the same time and place as the hearing on the tentative budget. The city council shall levy the assessments after the hearing but not later than June 1. The assessments so levied must be paid in installments on or before the dates specified for installments paid pursuant to subsection 6 of NRS 361.483. Any installment payment that is not paid on or before the date on which it is due, together with any interest or penalty and the cost of collecting any such amounts, is a lien upon the property upon which it is levied equal in priority to a lien for general taxes and may be collected in the same manner.

4. A district is not entitled to receive any distribution of supplemental city-county relief tax.

(Added to NRS by 1989, 1744; A 1991, 1044; 1993, 258; 1995, 1458; 1999, 196; 2001, 8; 2003, 2784)



NRS 268.790 - Definitions.

As used in NRS 268.790 to 268.795, inclusive, unless the context otherwise requires:

1. Area means a redevelopment area or an urban renewal area, as the case may be, within which the creation of a district is proposed.

2. Council means the city council.

3. District means an assessment district created to defray the cost of providing maintenance within the district.

4. Maintenance means the provision of those services required to clean, incidentally repair and keep in good condition, improvements made in the district pursuant to a redevelopment plan. The term does not include the replacement of capital improvements or major repairs made to those improvements.

(Added to NRS by 1989, 1745; A 1991, 1044; 1993, 258; 1995, 1459)



NRS 268.791 - Creation in certain counties; petition; boundaries.

1. If an incorporated city in a county whose population is 100,000 or more but less than 700,000 has exercised the power of redevelopment or urban renewal pursuant to chapter 279 of NRS, it may also create a district within the redevelopment area or the urban renewal area. The district need not include the entire redevelopment area or urban renewal area.

2. Creation of the district may be initiated by the filing of a petition signed by at least 10 percent of the owners of taxable property within the proposed district whose combined assessed value amounts to at least 25 percent of the total assessed value of taxable property within the proposed district. A signer need not be a resident of the State of Nevada and the signature of a corporation may be affixed by an authorized officer.

3. The petition must define the territory to be included in the proposed district by naming the streets which constitute its boundaries or stating that it is bounded by the rear lines of the parcels fronting on a specified side of certain named streets, or by a combination of these methods.

(Added to NRS by 1989, 1745; A 1991, 1044; 1993, 258; 2011, 1163)



NRS 268.792 - Sufficiency of petition; public hearing; determination by city council.

1. The city attorney shall examine any petition filed pursuant to NRS 268.791. If it appears that the petition is sufficient in form and number of signatures, creation of the district may be consummated, but only if the conditions required by this section, NRS 268.793 and 268.794 are satisfied.

2. The city council must hold a public hearing on the petition. At least 20 days before the public hearing, the city council shall:

(a) Mail notice of the hearing to each owner of real property within the area; and

(b) Publish notice of the hearing in a newspaper of general circulation in the city, describing the purpose and general location of the proposed district and the date, time and place of the public hearing.

3. At the public hearing any resident or owner of property within the area may present, orally or in writing, the reasons why he or she believes that:

(a) The petition does not contain a sufficient number of qualified signatures; or

(b) The finding required by subsection 4 cannot reasonably be made with respect to any part of the area.

4. After consideration of any objections made at the hearing and of any other information reasonably known to it, the council must find, as a condition precedent to the creation of the proposed district, that the public interest will benefit by providing maintenance within that part of the area. In making this determination, the council shall consider the differences it finds between the area as a whole and the territory within and adjacent to the proposed district.

(Added to NRS by 1989, 1745; A 1991, 1044; 1993, 258)



NRS 268.793 - Ordinance: General standards; boundaries of district defined.

If the council finds that the public interest will benefit by providing maintenance in a definable district within the area, it shall cause an ordinance to be drafted that:

1. Sets general standards for the maintenance to be provided within the district; and

2. Defines the district by the boundaries proposed or enlarges or reduces its proposed territory. If the district is enlarged or reduced, the new boundaries must be defined in the same manner as is required for the petition.

(Added to NRS by 1989, 1746; A 1991, 1044; 1993, 258)



NRS 268.794 - Second public hearing: Notice; action by city council.

1. The city council shall hold a second public hearing before the first reading of the ordinance drafted pursuant to NRS 268.793. At least 20 days before the public hearing, the council shall:

(a) Mail notice of the hearing to each owner of real property within the area; and

(b) Publish notice of the hearing in a newspaper of general circulation in the city,

describing the purpose of the proposed district, the boundaries as provided in the ordinance and the date, time and place of the public hearing.

2. At the public hearing, any resident or owner of property within the area may present, orally or in writing, the reasons why he or she believes that:

(a) Any specified territory should be excluded from the district or, if the proposed district does not include the entire area, any specified territory within the area should be included within the district; or

(b) The proposed level of service should be changed in any specified respect.

3. After consideration of any objections made at the public hearing and of any other information reasonably known to it, the council shall make any appropriate changes in the proposed ordinance and may adopt it.

(Added to NRS by 1989, 1746; A 1991, 1044; 1993, 258)



NRS 268.795 - Determination of total amount of money to be derived from assessments; citizens group to advise city council; notice of proposed assessment and hearing; payment; tax as lien; district not entitled to distribution of supplemental city-county relief tax.

1. After creation of the district, the council shall annually ascertain and include in its budget the total amount of money to be derived from assessments required to provide the maintenance found beneficial to the public interest for the next ensuing fiscal year.

2. The city council shall designate an existing citizens group within the area or create an advisory committee, to recommend to the council any appropriate changes in the level or kind of maintenance to be provided in the district. The council shall consider these recommendations, and any others that may be offered by interested persons, at a public hearing before adopting its annual budget for the district.

3. The total amount of money to be derived from assessments for the next ensuing fiscal year must be apportioned among the individual property owners in the district based upon the relative special benefit received by each property using an apportionment method approved by the city council. On or before April 20 of each year, a notice specifying the proposed amount of the assessment for the next ensuing fiscal year must be mailed to each property owner. The city council shall hold a public hearing concerning the assessments at the same time and place as the hearing on the tentative budget. The city council shall levy the assessments after the hearing but not later than June 1. The assessments so levied must be paid in installments on or before the dates specified for installments paid pursuant to subsection 6 of NRS 361.483. Any installment payment that is not paid on or before the date on which it is due, together with any interest or penalty and the cost of collecting any such amounts, is a lien upon the property upon which it is levied equal in priority to a lien for general taxes and may be collected in the same manner.

4. A district is not entitled to receive any distribution of supplemental city-county relief tax.

(Added to NRS by 1989, 1746; A 1991, 1044; 1993, 258; 1995, 1459; 1999, 196; 2001, 9; 2003, 2784)



NRS 268.798 - Creation of district by ordinance; boundaries; surcharge; use of proceeds; report to Legislative Counsel Bureau.

1. The governing body of a city whose population is 220,000 or more in a county whose population is 100,000 or more but less than 700,000 may by ordinance create a district to finance capital projects necessary to improve and maintain publicly owned facilities for tourism and entertainment. Such an ordinance must be approved by a two-thirds majority of the members of the governing body.

2. The boundaries of a district created pursuant to subsection 1 must be as prescribed by the governing body in the ordinance creating the district, except that the boundaries must include only property that is located in or within 4 city blocks, as determined by the governing body, of a district described in NRS 268.780 to 268.785, inclusive.

3. An ordinance enacted pursuant to subsection 1 must impose a surcharge of $2 on the per night charge for the rental of a room in a hotel in the district that holds a nonrestricted gaming license. The surcharge must not be applied for any time during which the room is provided to a guest free of charge.

4. The proceeds of the surcharge imposed pursuant to this section must be retained by the city and must be used by the city solely to pay the cost of improving and maintaining publicly owned facilities for tourism and entertainment in the district or within 1 mile outside the boundaries of the district, except for a minor league baseball stadium project as defined in NRS 244A.0344. The proceeds of the surcharge must not be transferred to any other fund or account or used for any other purpose.

5. On or before January 15, 2030, the governing body of a city that has created a district pursuant to this section shall submit a report concerning the district to the Director of the Legislative Counsel Bureau for transmission to the next regular session of the Legislature. The report must:

(a) Address, without limitation, the total amount collected from the surcharge imposed pursuant to this section and all the projects undertaken to improve and maintain the publicly owned facilities for tourism and entertainment in the district.

(b) Cover the period between the creation of the district until the end of the calendar year immediately preceding the submission of the report.

(Added to NRS by 2011, 3331)



NRS 268.801 - District defined.

As used in NRS 268.801 to 268.808, inclusive, unless the context otherwise requires, district means a district created to defray the cost of improving a central business area.

(Added to NRS by 1993, 254)



NRS 268.802 - Creation of district by ordinance; district not entitled to distribution of supplemental city-county relief tax.

1. The governing body of an incorporated city whose population is 500,000 or more may by ordinance create a district.

2. Not more than one district may be created in each such city.

3. A district is not entitled to receive any distribution of supplemental city-county relief tax.

(Added to NRS by 1993, 254; A 2001, 1963; 2011, 1164)



NRS 268.803 - Establishment of boundaries of district.

1. The governing body of a city which creates a district shall establish the boundaries of the district and, except as otherwise provided by subsection 3 of NRS 268.807, may alter those boundaries by ordinance. The area included within a district may be contiguous or noncontiguous but must not include any area which is located more than 4 blocks from the project the city expects to construct with the tax collected or the bonds issued pursuant to NRS 268.801 to 268.808, inclusive.

2. The boundaries of a district must not be established or altered to include any territory outside the boundaries of the city, but detachments of territory from the city occurring after the effective date of the ordinance creating or altering the boundaries of a district do not affect its boundaries.

(Added to NRS by 1993, 255)



NRS 268.804 - Tax on revenues from rental of transient lodging located within district: Imposition and collection; waiver; cessation.

1. In addition to all other taxes imposed on the revenues from the rental of transient lodging, the governing body may by ordinance impose a tax upon all persons in the business of providing transient lodging within the boundaries of the district at a rate not to exceed 2 percent of the gross receipts from the rental of transient lodging.

2. The collection of the tax imposed pursuant to this section must not commence earlier than the first day of the second calendar month after adoption of the ordinance imposing the tax.

3. The tax may be waived or imposed at different rates in certain areas or for a particular business if:

(a) The governing body determines that certain areas will receive less benefits from the project constructed with the proceeds of the tax or any obligations payable therefrom.

(b) The governing body determines that a business does not have sufficient rooms dedicated to providing transient lodging for it to benefit equally from the project constructed with the proceeds of the tax or any obligations payable therefrom.

4. The determinations made by the governing body pursuant to subsection 3 are conclusive unless it is shown that it acted with fraud or a gross abuse of discretion.

5. A tax imposed pursuant to this section must be collected and enforced in the same manner as provided for the collection of the tax imposed by NRS 268.096.

6. The collection of the tax imposed pursuant to this section must cease upon the final payment of:

(a) The bonds initially issued to which the tax imposed pursuant to this section is pledged; or

(b) Any bonds refunding those initially issued bonds, but any such refunding bonds may not have a final payment date that is later than the final payment date of the bonds initially issued.

(Added to NRS by 1993, 255)



NRS 268.805 - Tax on revenues from rental of transient lodging located within district: Authorized uses of proceeds.

1. In a district that imposes a tax pursuant to NRS 268.804, the proceeds of the tax and any applicable penalty or interest must be retained by the city and used by the city or its redevelopment agency to pay the cost of:

(a) Constructing, acquiring, improving, operating or maintaining urban projects, or any combination thereof, including, without limitation, recreational facilities and other projects designed to encourage tourism or to improve the aesthetic environment of the central business area located within the boundaries of the district;

(b) Paying the principal and interest on notes, bonds or other obligations issued by the city to fund such projects; or

(c) Any combination of those uses.

2. The city or its redevelopment agency may enter into contracts for management services and the operation and maintenance of any project financed pursuant to subsection 1. Those contracts must be treated as professional services contracts and are not subject to the limitations of subsection 1 of NRS 354.626. The terms of those contracts may extend beyond the terms of office of the members of the governing body.

(Added to NRS by 1993, 255)



NRS 268.806 - Tax on revenues from rental of transient lodging located within district: Pledging of proceeds by city.

1. A city may pledge any money received from a tax imposed pursuant to NRS 268.804 or any combination of that money with revenue derived from the projects financed with the proceeds of the obligations for whose payment the money and revenue are pledged, with revenues of other revenue-producing projects of the city, including any existing or future extensions or enlargements of any of those projects, and with any revenues received by the city as grants under an interlocal agreement with any other entity in the county in which the city is located, or otherwise, for payment of general or special obligations of the city issued for projects described in NRS 268.805.

2. Any money pledged by the city pursuant to subsection 1 may be treated as pledged revenues of the project for the purposes of subsection 3 of NRS 350.020.

(Added to NRS by 1993, 256)



NRS 268.807 - Tax on revenues from rental of transient lodging within district: Change in rate.

1. Except as otherwise provided by subsection 3, the governing body of a city that creates a district may by ordinance change:

(a) The rate of tax in an amount not to exceed the maximum amount authorized by NRS 268.804.

(b) The number of rooms used to determine the rate of tax.

2. Any changes made pursuant to this section may be challenged in the manner set forth in NRS 268.808.

3. If general or special obligations are issued for the purposes of NRS 268.801 to 268.808, inclusive, the governing body must not change:

(a) The boundaries of the district;

(b) The rate of tax; or

(c) The boundaries of the areas in which a different rate of tax is charged,

in a manner which would materially impair the security for the bonds.

(Added to NRS by 1993, 256)



NRS 268.808 - Legal action challenging validity of creation of district, imposition of tax or construction of project with proceeds of tax.

1. A business or person who is subject to or has a legally recognizable interest in:

(a) An ordinance that creates a district;

(b) An ordinance that imposes a tax pursuant to NRS 268.804; or

(c) A project that will be constructed with the proceeds from the tax,

may commence an appropriate proceeding in the district court of the county in which the district is located to challenge the validity of the ordinance, tax or project. No such proceeding may be commenced more than 15 days after the effective date of the ordinance.

2. The court shall affirm the ordinance, tax and project unless it determines that the approval of the ordinance, tax or project was the result of fraud or a gross abuse of discretion.

(Added to NRS by 1993, 256)



NRS 268.810 - Legislative declaration.

The Legislature hereby finds and declares that:

1. Increases in the population and usage of motor vehicles in the areas of densest population in this State have created conditions of traffic congestion in business districts that:

(a) Constitute a hazard to the safety of pedestrians and impede the movement of police and fire equipment, ambulances and other emergency vehicles;

(b) Indicate a need to widen streets that currently have both sidewalks to accommodate pedestrians and lanes for motor vehicles extending from the buildings on one side of the street to the buildings on the other side of the street leaving no space available for expansion of the area for pedestrians or motor vehicles; and

(c) Warrant the closure of certain streets and other thoroughfares to private vehicles.

2. There has been a progressive decline in the economic growth and vitality of businesses located in the business districts in the areas of densest population in this State that:

(a) Is attributable to the decrease in tourists and other visitors to these business districts;

(b) Necessitates special efforts to promote economic growth and revitalization of these economically depressed business districts to create new jobs and maintain existing employment opportunities, attract new businesses, tourists and visitors to these districts and to prevent further decline by restoring the economic growth and vitality of these business districts; and

(c) Makes it of particular local benefit to allow municipalities experiencing such economic decline to create pedestrian malls and, if necessary, to raise money for the annual costs of operating, managing, maintaining or improving them through the levy of assessments upon the property or the imposition of fees on the businesses which benefit from the return of tourists and other visitors to the area resulting from the pedestrian mall.

3. It is in the best interests of the State to encourage municipalities to create pedestrian malls to enhance and improve their local business climates and that selecting and contracting with a private entity for the acquisition, construction, improvement, operation, management or maintenance of pedestrian malls, or any combination thereof, may also be in the best interests of the public.

4. It is the public policy of the State of Nevada to permit the governing body of any densely populated municipality to protect the public welfare and health and the interests of the public in the safe and effective movement of persons and to preserve and enhance the function and appearance of the business districts of municipalities and to promote the economic growth and revitalization thereof by the adoption of the ordinances authorized by NRS 268.810 to 268.823, inclusive.

(Added to NRS by 1993, 1172)



NRS 268.811 - Definitions.

As used in NRS 268.810 to 268.823, inclusive, unless the context otherwise requires:

1. Governing body means the governing body of a city whose population is 500,000 or more.

2. Operating entity means a public operating entity of a pedestrian mall or a private operating entity with whom a governing body has contracted for the acquisition, construction, improvement, operation, management or maintenance of a pedestrian mall, or any combination thereof.

3. Pedestrian mall means an area including portions of one or more streets or alleys that has been set aside for use primarily by pedestrians and to which access by motor vehicles is prohibited or restricted. The term includes all improvements and appurtenances thereto that are designed to be used primarily for the movement, safety, convenience, enjoyment, entertainment, recreation or relaxation of pedestrians.

4. Redevelopment agency means a governmental entity created pursuant to chapter 279 of NRS or a legislative body which has elected to exercise the powers granted to an agency under that chapter.

(Added to NRS by 1993, 1173; A 2001, 1963; 2011, 1164)



NRS 268.812 - Creation of pedestrian mall by ordinance; requirements for consideration and adoption of ordinance; notice required for adoption of ordinance.

1. The governing body of an incorporated city whose population is 500,000 or more may by ordinance create a pedestrian mall.

2. Before adopting an ordinance creating a pedestrian mall, the governing body must find that it would be in the best interests of the city and beneficial to the owners of adjacent property to use the street or streets or other thoroughfare or thoroughfares primarily for pedestrians.

3. The ordinance must establish the boundaries of the pedestrian mall and the governing body may change the boundaries by ordinance. The area included within a pedestrian mall may be contiguous or noncontiguous.

4. In addition to other requirements for the consideration and adoption of an ordinance, at least 10 days before the date fixed for a public hearing on the adoption of the ordinance creating a pedestrian mall, a notice of the date, time and place of the hearing and a copy of the proposed ordinance, or notification that a copy is available in the office of the city clerk, must be mailed to the owners of record of the property included within the proposed boundaries of the pedestrian mall. The names and addresses of the owners of such property may be obtained from the records of the county assessor or from such other source or sources as the governing body deems reliable. Any such list of names and addresses appertaining to any pedestrian mall may be revised from time to time, but such a list need not be revised more frequently than at 12-month intervals.

5. Unless otherwise provided by the governing body in the ordinance, all property of the city that is used in conjunction with or as a part of the pedestrian mall remains property of the city and must not be considered vacated for any purpose.

(Added to NRS by 1993, 1173; A 2001, 1963; 2011, 1164)



NRS 268.813 - Provisions which may be included in ordinance creating pedestrian mall.

An ordinance creating a pedestrian mall may include any provision which is necessary or appropriate to carry out the provisions of NRS 268.810 to 268.823, inclusive, including, without limitation:

1. A prohibition on the use by motor vehicles of the portion of each street or other thoroughfare necessary for the pedestrian mall.

2. Exceptions to such a prohibition for use by emergency, maintenance, utility, mass transit and other necessary vehicles.

3. Provisions for issuing permits to the owners or occupants of property that abuts the pedestrian mall for use of a closed street or thoroughfare for deliveries at such times as are deemed appropriate.

4. Provisions imposing a fee for the use of all or a portion of the pedestrian mall for special events or activities to offset the cost of operating and maintaining the pedestrian mall.

5. Provisions for the use of the pedestrian mall for advertising purposes and the charging of a fee in connection therewith.

(Added to NRS by 1993, 1174)



NRS 268.814 - Duties of governing body after adoption of ordinance creating pedestrian mall.

1. Upon the adoption of an ordinance creating a pedestrian mall, the governing body shall:

(a) Appoint an advisory board for the pedestrian mall consisting of at least seven persons, a majority of whom are owners or occupants of property abutting the pedestrian mall, to advise the governing body in connection with the acquisition, construction, improvement, operation, management or maintenance of the pedestrian mall, or any combination thereof;

(b) Assign the responsibility for the acquisition, construction, improvement, operation, management or maintenance of the pedestrian mall, or any combination thereof, to an existing part of city government, a redevelopment agency or a public operating entity created by the governing body for this purpose; or

(c) Select and contract with a private operating entity for the acquisition, construction, improvement, operation, management or maintenance of the pedestrian mall, or any combination thereof. Such a contract or contracts must be treated as professional services contracts and are not subject to the limitations of subsection 1 of NRS 354.626. The term of any such contract or contracts may extend beyond the terms of office of the members of the governing body.

2. The governing body may include in the ordinance creating the pedestrian mall a provision for any combination of the options set forth in subsection 1.

3. A redevelopment agency or part of city government to which responsibilities are assigned pursuant to paragraph (b) of subsection 1 is a public operating entity for the purposes of NRS 268.810 to 268.823, inclusive, unless the context otherwise requires.

4. If the ordinance creating a public operating entity for the purposes of paragraph (b) of subsection 1 does not provide that the entity is a public entity separate from the city government, the entity is a part of the city government for all purposes, including, without limitation, its employees are employees of the city government for all purposes.

5. Notwithstanding any other provision of NRS, a private operating entity is not a political subdivision, local government, public body, governmental agency or entity, establishment of the government, public corporation or quasi public corporation for any purpose.

(Added to NRS by 1993, 1174)



NRS 268.815 - Pedestrian mall exempt from certain legal requirements governing sidewalks, streets or other thoroughfares.

1. A pedestrian mall is exempt from any provision of law providing standards or specifications for the composition, construction, layout, size and any other component of sidewalks, streets or other thoroughfares and any regulations adopted pursuant thereto.

2. The governing body may include in an ordinance creating a pedestrian mall or otherwise adopt design or architectural standards, safety standards and other provisions for the regulation of the area included in a pedestrian mall that are different than those adopted for other areas of the city.

(Added to NRS by 1993, 1175)



NRS 268.816 - Acquisition of property for pedestrian mall by eminent domain.

1. A governing body may acquire property for a pedestrian mall by eminent domain pursuant to the provisions of chapter 37 of NRS.

2. For the purposes of chapters 37 and 244A of NRS, the acquisition, construction, improvement, operation, management and maintenance of a pedestrian mall are hereby declared to be public purposes.

3. For the purposes of chapter 244A of NRS, a pedestrian mall shall be deemed to be a recreational facility.

(Added to NRS by 1993, 1175)



NRS 268.817 - Authorized uses of pedestrian mall; control and regulation of mall by governing body.

1. A pedestrian mall may be used for any purpose that will enhance the movement, safety, convenience, enjoyment, entertainment, recreation or relaxation of pedestrians, and other purposes necessary or appropriate to carry out the provisions of NRS 268.810 to 268.823, inclusive, including, without limitation, seating, merchandising, exhibiting, advertising and any other use, activity or special event which in the judgment of the governing body or operating entity will accomplish any of those purposes.

2. The governing body may control or regulate or authorize the control or regulation of:

(a) The distribution and location of movable furniture, sculpture, devices to control pedestrian traffic, landscaping and other facilities that are incidental to the pedestrian mall;

(b) The uses to be permitted or restricted on the pedestrian mall by occupants of abutting property, any transit or telephone utility, concessionaires, vendors, newspaper vending machines and others to serve the convenience and enjoyment of pedestrians and the location of such uses;

(c) The raising of revenue through the imposition of a fee for the use of all or a portion of the pedestrian mall for special events or activities to offset the cost of operating and maintaining the pedestrian mall;

(d) The use of the pedestrian mall for advertising purposes and the charging of a fee in connection therewith;

(e) The operation of any lighting, heating or other facilities in the pedestrian mall;

(f) The replacement of any landscaping and maintenance of the furniture and facilities in the pedestrian mall;

(g) The access to the pedestrian mall by the public and closure of the pedestrian mall to the public for purposes of special events or activities for limited periods of time;

(h) The use of the pedestrian mall for parades and other similar activities; and

(i) Other activities, actions or conduct to promote the best interests of the public and carry out the provisions of NRS 268.810 to 268.823, inclusive.

(Added to NRS by 1993, 1175)



NRS 268.818 - Powers of operating entity.

In addition to any other powers, the operating entity may:

1. Unless otherwise limited by ordinance or by an agreement with the governing body:

(a) Adopt rules for the management of its affairs and the performance of its functions and duties;

(b) Employ such persons as may be required to carry out its duties and fix and pay their compensation from the money available to pay the expenses of the entity;

(c) Apply for or otherwise solicit, accept, administer and comply with any requirements of any appropriations of money or any gifts, grants or donations of property or money;

(d) Make and execute agreements which may be necessary or convenient to the exercise of the powers and functions of the operating entity, including contracts with any person, firm, corporation, governmental agency or other entity, except that before any such agreement may bind the city in any way, the governing body must specifically approve the agreement;

(e) Administer and manage its own money and pay its own obligations;

(f) Enforce the conditions of any loan, grant, sale or lease made by the entity;

(g) Publicize the pedestrian mall and the businesses that are located within the pedestrian mall; and

(h) Recruit new businesses to fill vacancies and balance the combination of types of businesses in and around the pedestrian mall.

2. If specifically approved by the governing body:

(a) Fund or assist in the funding of the costs of improving the exterior appearance of property that abuts the pedestrian mall through grants or loans made to the owner or occupant of the property;

(b) Fund the rehabilitation of property that abuts the pedestrian mall;

(c) Accept, purchase, rehabilitate, sell, lease or manage any property that abuts the pedestrian mall, with the consent of the owner;

(d) Provide security, sanitation and other services for the property that abuts the pedestrian mall that are in addition to the services ordinarily provided by the city; and

(e) Acquire, construct or otherwise provide improvements that are designed to increase the safety or attractiveness of the pedestrian mall to businesses which may wish to locate there or to visitors to the mall, including, without limitation, cleanup and control of litter, landscaping, parking areas and facilities, recreational and rest areas and facilities pursuant to any applicable regulations of the governing body.

(Added to NRS by 1993, 1176)



NRS 268.819 - Certain structures, facilities or activities related to pedestrian mall deemed not to constitute trespass, nuisance, unlawful obstruction or condition; limitation of liability.

1. Notwithstanding any rule, regulation, common-law doctrine or principle of law to the contrary, the movable furniture, structures, facilities and appurtenances or activities in conjunction with or located or permitted in the pedestrian mall may not be found to be a trespass or nuisance or an unlawful obstruction or condition.

2. The city, the governing body, an operating entity and any person acting pursuant to a permit issued by the city or the operating entity in conjunction with the acquisition, construction, improvement, operation, management or maintenance of the pedestrian mall are not liable for any injury to a person or to property arising out of the location or use of any such movable furniture, structures, facilities and appurtenances or activities located or permitted in the pedestrian mall, in the absence of gross negligence in the placement, maintenance or operation of any such furniture, structure, facility or appurtenance or activity.

(Added to NRS by 1993, 1176)



NRS 268.820 - Cost of operation, management, maintenance and improvement of pedestrian mall: Operating entity to report estimation of cost to governing body; special assessment of property owners; offsets; collection of assessments.

If the governing body determines that it is necessary to raise money for the annual cost of operating, managing, maintaining or improving the pedestrian mall:

1. The governing body shall adopt an ordinance creating a district. In addition to other requirements for the consideration and adoption of such an ordinance, at least 10 days before the date fixed for a public hearing on the adoption of the ordinance creating the district, a notice of the date, time and place of the hearing and a copy of the proposed ordinance, or notification that a copy is available in the office of the city clerk, must be mailed to the owners of record of the property included within the proposed boundaries of the district. The names and addresses of the owners may be obtained from the records of the county assessor or from such other source or sources as the governing body deems reliable. Any such list of names and addresses appertaining to the district may be revised from time to time, but such a list need not be revised more frequently than at 12-month intervals. If the governing body intends to impose fees pursuant to NRS 268.821, it shall also deliver a copy of the notice required by this subsection to each holder of a business license, as shown in the records of the city, for a business located within the boundaries of the proposed district. If such notice is not delivered, the governing body shall not impose a fee pursuant to NRS 268.821. The ordinance must establish the boundaries of the district and the governing body may change the boundaries by ordinance. The area included within a district may be:

(a) Coterminous or noncoterminous with the boundaries of the pedestrian mall established pursuant to subsection 3 of NRS 268.812; and

(b) Contiguous or noncontiguous,

but must not include any area which is located more than 4 blocks from the boundaries of the pedestrian mall.

2. The operating entity shall report to the governing body an estimate of the cost of operating, managing and maintaining and annually improving the pedestrian mall for the ensuing fiscal year and an estimate of changes in the amounts of such costs recommended to or under consideration by the operating entity. The estimates must be reasonably itemized and must include a summary of the categories of cost properly chargeable to:

(a) The general fund of the city, if any; and

(b) The property in the district.

3. Except as otherwise provided in NRS 268.821, each year when the governing body has received and approved or amended the estimate of the costs for the ensuing fiscal year, the governing body shall prepare an assessment roll setting forth separately the amounts to be specifically assessed against the property in the district in proportion to the benefit received by the property from the pedestrian mall. The governing body shall distribute the costs to be assessed in proportion to the benefit received by each property on the basis of the frontage or area of, amount of traffic generated by, the number of rooms contained on the property or any other equitable basis or combination of bases as determined by the governing body. An offset may be allowed for any portion of the annual cost of operating, managing, maintaining or improving the pedestrian mall which an owner of such property has paid directly or through contributions to a private operating entity. A description of the property and the name of the current owner of the property must be included for each property to be assessed. The names and addresses of the owners of such property may be obtained from the records of the county assessor or from such other source or sources as the governing body deems reliable. Any such list of names and addresses appertaining to the district may be revised from time to time, but such a list need not be revised more frequently than at 12-month intervals. Upon completion, the assessment roll must be maintained on file in the office of the city clerk and be available for public inspection.

4. The governing body shall meet annually to consider any objections to the amount of the assessments at least 20 days after a notice of hearing has been published once in a newspaper of general circulation in the city and mailed by certified mail to the owners of all assessed property in the district. The notice must set forth the time and place of the meeting and any matters to be discussed and may refer the person to the assessment roll for details. The hearing must be conducted in the manner specified in NRS 271.385, 271.390 and 271.395.

5. After the hearing, the governing body may adopt or change the proposed assessment, but any such changes must not result in an increased assessment for any property from the amount specified or referred to in the notice. When the governing body adopts an assessment roll, the city clerk shall certify a copy and deliver it to the city treasurer for collection in the same manner as provided for the collection of special assessments in chapter 271 of NRS. The assessment, together with any interest, penalties and costs of collection, are a lien against the property that is equal in priority to a lien for general taxes.

6. Money that is apportioned to or collected on behalf of a district must be credited to a special account and may only be used for the purpose for which it was apportioned or collected. Any balance remaining in the account at the end of the fiscal year must be conserved and applied towards the financial requirements of the next ensuing fiscal year.

(Added to NRS by 1993, 1177)



NRS 268.821 - Governing body may require special license in lieu of imposing special assessment for cost of operation, management, maintenance and improvement of pedestrian mall; adoption of ordinance required; fees for special license; collection and deposit of fees.

1. Except as otherwise provided in NRS 268.820, in lieu of funding by special assessments as provided in NRS 268.820, the governing body may, by ordinance, require special licenses for businesses that operate in the district created pursuant to NRS 268.820 and establish fees for those licenses in such a manner as to distribute equitably the budgeted costs of operating, managing, maintaining and improving the pedestrian mall for the ensuing fiscal year among those businesses. The ordinance may establish reasonable categories of businesses subject to licensing and reasonable exemptions therefrom or abatements of the fees therefor. The amount of the fee for each license must be determined by floor area of licensed business space, sales volume or another reasonable basis or combination of bases as determined by the governing body. An offset may be allowed for any portion of the cost of operating, managing, maintaining or improving the pedestrian mall which a business has paid directly or through contributions to a private operating entity.

2. All fees imposed pursuant to subsection 1 must be:

(a) Collected in the same manner as other business license fees are collected pursuant to this chapter; and

(b) Deposited in a separate account for the district.

3. The balance in the account for the district at the end of the fiscal year must be conserved and applied towards the financial requirements of the next ensuing fiscal year.

4. The ordinance requiring the special business license must provide a reasonable appeal procedure for any administrative determination made pursuant to the provisions of this section.

(Added to NRS by 1993, 1178)



NRS 268.822 - Preparation and approval of budget of public operating entity; money paid or transferred to private operating entity must be included in budget of governing body or redevelopment agency.

1. If the operating entity is a public operating entity created by the governing body for the purposes of paragraph (b) of subsection 1 of NRS 268.814, its budget must be prepared and approved in accordance with chapter 354 of NRS and must be submitted to the governing body for approval.

2. If the operating entity is a private operating entity with which the governing body entered into a contract, all money which will be paid or otherwise transferred to the operating entity by the governing body or a redevelopment agency must be included in the budget of the governing body or redevelopment agency transferring the money which is prepared and approved in accordance with the provisions of chapter 354 of NRS. The governing body may conduct such review of the budget of the private operating entity as the governing body deems appropriate in connection with such a transfer.

(Added to NRS by 1993, 1179)



NRS 268.823 - Provisions do not prohibit governing body from including pedestrian mall within area, district or zone established to improve or rehabilitate property.

NRS 268.810 to 268.823, inclusive, do not prohibit a governing body from including a pedestrian mall within the boundaries of any area, district or zone established pursuant to law which has as one of its purposes the encouragement of the construction of improvements or the rehabilitation of property located within its boundaries or the inducement of private enterprise to locate within those boundaries, whether by the provision of tax credits, exemptions or abatements or by the provision of special public financing arrangements.

(Added to NRS by 1993, 1179)



NRS 268.900 - Police department to provide copy of accident reports and related materials upon receipt of reasonable fee; exceptions.

A police department or other law enforcement agency of a city shall, within 7 days after receipt of a written request of a person who claims to have sustained damages as a result of an accident, or the person s legal representative or insurer, and upon receipt of a reasonable fee to cover the cost of reproduction, provide the person, legal representative or insurer, as applicable, with a copy of the accident report and all statements by witnesses and photographs in the possession or under the control of the department or agency that concern the accident, unless:

1. The materials are privileged or confidential pursuant to a specific statute; or

2. The accident involved:

(a) The death or substantial bodily harm of a person;

(b) Failure to stop at the scene of an accident; or

(c) The commission of a felony.

(Added to NRS by 1987, 1052; A 2005, 702)



NRS 268.910 - Organization for economic development: Confidentiality of records and documents.

1. An organization for economic development formed by one or more cities shall, at the request of a client, keep confidential any record or other document in its possession concerning the initial contact with and research and planning for that client. If such a request is made, the executive head of the organization shall attach to the file containing the record or document a certificate signed by the executive head stating that a request for confidentiality was made by the client and showing the date of the request.

2. Except as otherwise provided in NRS 239.0115, records and documents that are confidential pursuant to subsection 1 remain confidential until the client:

(a) Initiates any process regarding the location of his or her business in a city that formed the organization for economic development which is within the jurisdiction of a governmental entity other than the organization for economic development; or

(b) Decides to locate his or her business in a city that formed the organization for economic development.

(Added to NRS by 1995, 2198; A 2007, 2086)



NRS 268.920 - Programs, activities or events to increase participation of residents in development of public policy.

The city council or other governing body of an incorporated city may institute a program or sponsor an activity, event or any other action designed to increase the extent and quality of participation of the residents within the incorporated city in the development of public policy and the improvement of the operation of government at all levels. The city council or other governing body of an incorporated city may submit a report of any action taken pursuant to this section to the Division of State Library and Archives of the Department of Administration.

(Added to NRS by 1997, 3276; A 2013, 58)






Chapter 269 - Unincorporated Towns

NRS 269.010 - Automatic application to disincorporated cities or towns, and towns formed by board of county commissioners; petition required in certain towns or cities.

1. In the case of any disincorporated town or city, or any town formed by the board of county commissioners, all the provisions of this chapter immediately apply thereto.

2. Except as otherwise provided in subsection 1, in a county whose population is less than 700,000 which has not adopted the Unincorporated Town Government Law, none of the powers or jurisdiction in this chapter authorized or required may be exercised in any town or city until there has been filed in the office of the county clerk a written petition for the application of the provisions of this chapter to the town or city, signed by a majority of the actual residents thereof, representing at least three-fifths of its taxable property. When a petition is filed, the genuineness of its signatures and the qualification of its subscribers must be established by the affidavits of reliable taxpayers of the town or city filed with the petition.

3. Except as otherwise provided in NRS 269.016 to 269.022, inclusive, the boards of county commissioners constitute the governing body of all unincorporated towns within their respective counties.

[16:48:1881; A 1887, 117; C 2189; RL 892; NCL 1246] (NRS A 1973, 800; 1995, 2178; 2011, 1165)



NRS 269.011 - Applicability of

NRS 269.016 to 269.022, inclusive, and 269.024 to 269.0248, inclusive. The provisions of NRS 269.016 to 269.022, inclusive, and 269.024 to 269.0248, inclusive, apply to each unincorporated town in a county having a population of less than 100,000 which has not elected to accept the provisions of the Unincorporated Town Government Law.

(Added to NRS by 1977, 1003; A 1979, 527; 1983, 1661)



NRS 269.012 - Boundaries fixed when city disincorporates; effect of annexation by city.

1. When any city is disincorporated, the board of county commissioners shall at the time of such disincorporation fix the boundaries of the unincorporated town created therefrom, if one is created pursuant to this chapter.

2. If all or any part of an unincorporated town is annexed by any incorporated city, the territory so annexed shall be automatically detached from such unincorporated town at the time of such annexation, and the boundaries of such unincorporated town shall be contracted accordingly, without further action of the board of county commissioners.

(Added to NRS by 1967, 1610)



NRS 269.013 - Name: Unlawful use by another political subdivision.

It is unlawful for any political subdivision of the State of Nevada to adopt as its official name a name previously officially adopted by any town in this state.

(Added to NRS by 1959, 621)



NRS 269.014 - Seal.

An unincorporated town in this state shall have a common seal and may change the seal at pleasure.

(Added to NRS by 1963, 1165; A 1985, 262)



NRS 269.016 - Establishment of elected town board.

A town board form of government, for the purpose of governing such town in accordance with the powers specified in this chapter, may be established for any unincorporated town in the State of Nevada. The town board form of government must be adopted in the manner provided in NRS 269.0165 or 269.017 to 269.019, inclusive.

(Added to NRS by 1967, 1723; A 1968, 66; 2003, 1664)



NRS 269.0165 - Adoption by initiative petition; procedures for appointment or election of initial members of town board.

1. A town board form of government may be adopted by means of initiative petition of the residents of the town.

2. The procedures established by NRS 295.085 to 295.125, inclusive, for the adoption of county ordinances by initiative petition must be followed by the residents and each document of the petition must set forth briefly the proposal to establish a town board form of government. The election required to be held if the proposal is not adopted by the board of county commissioners must be held not less than 30 days nor more than 60 days after the date of the final board vote thereon.

3. Members of the town board must be appointed and elected as provided in:

(a) NRS 269.017, if the proposal to adopt the town board form of government is approved by the board of county commissioners; or

(b) NRS 269.0171, if the proposal is submitted to the electors for their approval.

(Added to NRS by 1968, 66; A 1969, 1116, 1538; 1979, 527; 1983, 1661)



NRS 269.0166 - Additional qualifications of voters in election on initiative petition.

In addition to the qualifications prescribed in NRS 293.485 for electors in all elections, a person may vote in an election held pursuant to NRS 269.0165 only if the person has been a resident of the area for which it is proposed to establish a town board form of government for at least 30 days prior to such election.

(Added to NRS by 1968, 67)



NRS 269.017 - Members of town board: Qualifications; initial appointments; subsequent election.

1. If the board of county commissioners determines that the best interests of an unincorporated town would be served by adoption of a town board form of government it shall establish a town board for the town by appointing five persons who are residents and qualified electors in the town to serve as members of the town board until successors can be elected at the next general election.

2. At the next general election five persons who are residents and qualified electors in the town must be elected by the registered voters of the town to serve as members of the town board.

(Added to NRS by 1967, 1723; A 1977, 201; 1985, 692)



NRS 269.0171 - Members of town board: Election when initiative proposal submitted to electors; filing of notice of intention to become candidate.

1. If the establishment of a town board form of government is proposed by initiative petition, and the proposal is submitted to the electors, the prospective members of the town board must be elected at the same general election in which the proposal is submitted to the electors.

2. Any person who is a resident, is a qualified elector and desires to become a candidate for the position of member of a town board must, within the time specified by subsection 3, file in the office of the county clerk a notice of intention to become a candidate. The notice of intention must show that the person possesses the qualifications required by this section. Each person filing the notice of intention as required by this section is entitled to have his or her name placed on the official ballot.

3. The notice of intention required by subsection 2 must be filed not later than 5 p.m. on the second Tuesday in May of the year in which the election is held.

4. If the proposal to establish a town board form of government is approved at the election, members of the town board elected pursuant to this section serve as members until the next general election.

(Added to NRS by 1969, 1116; A 1993, 30, 1045)



NRS 269.018 - Members of town board: Terms of office; vacancies.

1. Except as otherwise provided in subsection 2, the term of office of a member of the town board is 4 years and begins on the first Monday in January following the general election at which the member is chosen.

2. The initial members of the board elected at a general election shall, at the first meeting of the board after their election and qualification, draw lots to determine which members serve terms of 2 years and which serve terms of 4 years. The drawing must result in, as nearly as possible, the election of half of the members of the board at each subsequent election.

3. A vacancy in the position of a member of a town board must be filled pursuant to the provisions of NRS 245.170.

(Added to NRS by 1967, 1723; A 1985, 2311; 1989, 2174; 1991, 467; 2013, 468)



NRS 269.019 - Chair and town clerk: Selection; duties.

1. The town board shall choose one of its members to act as chair of the town board and one member to act as town clerk. A deputy town clerk may be appointed by the town board, which shall fix his or her salary.

2. The chair of the town board shall:

(a) Preside over meetings of the town board.

(b) Perform other duties assigned by the board.

3. The town clerk shall:

(a) Perform the duties required or authorized to be performed under the provisions of this chapter.

(b) Keep a record of the proceedings of the town board.

(c) Forward a copy of the record of each meeting to the clerk of the board of county commissioners as soon as feasible after such meeting.

(Added to NRS by 1967, 1723)



NRS 269.0205 - Single candidate declared elected.

If at 5 p.m. on the last day for filing a notice of intention of candidacy for the position of member of a town board, there is only one candidate who has filed a notice of intention for the position, that candidate must be declared elected and no election may be held for that position.

(Added to NRS by 2003, 1663)



NRS 269.021 - Effective date of ordinance or other action.

Any ordinance adopted or action taken by a town board shall not take effect or become final until the expiration of 30 days after the ordinance was adopted or the action was taken.

(Added to NRS by 1967, 1723; A 1969, 1116; 1971, 227)



NRS 269.022 - Discontinuance of elected town board: Procedure.

If the board of county commissioners determines that the best interests of the town are no longer served by a town board form of government, it may order the question to be put on the ballot at the next general election. If the majority of persons voting favor discontinuance of the town board form of government, the town board shall cease to function at the end of the terms of office of the incumbent members of the town board, and the government of the town and all of its assets and liabilities shall revert to the board of county commissioners.

(Added to NRS by 1967, 1724)



NRS 269.024 - Creation by board of county commissioners.

If the board of county commissioners determines that the best interest of an unincorporated town of which such board constitutes the governing body would best be served by the appointment of a citizens advisory council to act in an advisory and liaison capacity with respect to governing the affairs of such town it shall enact an ordinance creating such advisory council, designating its powers and duties and providing the qualifications of the members thereof.

(Added to NRS by 1973, 799)



NRS 269.0242 - Members; qualifications; election; appointment; terms; duties.

Any ordinance enacted pursuant to NRS 269.024 must include provisions in substance as follows:

1. The citizens advisory council must consist of not fewer than three nor more than five members.

2. Each member of the advisory council must be a resident and qualified elector in the town.

3. The members of the advisory council must be appointed by the board of county commissioners from a list of a number of qualified persons, equal in number to the number of positions on the advisory council which are to be filled, elected at an informal election. Notice of the election must be posted in accordance with NRS 241.020. The election must be held in the town in November of the year of the general election.

4. The list of names of the persons elected must be presented to the board of county commissioners at their first meeting in December of the year of the general election. The persons appointed to the advisory council shall serve their respective terms at the pleasure of the board.

5. The members of the advisory council first appointed by the board of county commissioners shall serve until the 1st Monday in January following the next general election, and thereafter the terms of office of the members of the advisory council are for 2 years and begin on the 1st Monday in January following each general election.

6. The advisory council shall assist the board of county commissioners in governing the town by acting as liaison between the residents of the town and the board. The advisory council and the board shall cooperate to inform each other of all matters of interest to the town and its residents. The advisory council shall not expend or contract any town money for any purpose.

7. The members of the advisory council shall serve without compensation.

(Added to NRS by 1973, 799; A 1977, 201; 1981, 400)



NRS 269.0244 - Officers; meetings; rules of procedure; records.

The advisory council shall elect such officers from within its membership, fix such time and place of meetings, adopt such rules of procedure and keep such records all as in its sole discretion it shall determine consistently with the purposes of NRS 269.024 to 269.0248, inclusive.

(Added to NRS by 1973, 799)



NRS 269.0246 - Responsibilities of board of county commissioners unaffected.

It is the intent of NRS 269.024 to 269.0248, inclusive, that the existence and activities of the advisory council shall in no way diminish the responsibility of the board of county commissioners in its capacity as the governing body of the town and in performing its duties as such, but that it shall bring to bear on the problems of the town the knowledge of a representative group of residents thereof.

(Added to NRS by 1973, 799)



NRS 269.0248 - Creation of additional councils under original ordinance.

Citizens advisory councils for two or more towns may be created by one ordinance, and the initial ordinance may from time to time be amended to create citizens advisory councils for additional towns, if the board of county commissioners determines that all of such towns shall be governed by the same ordinance.

(Added to NRS by 1973, 800)



NRS 269.025 - Meetings; quorum; affirmative vote of majority of whole board required to carry question.

1. The town board or board of county commissioners of any county in this state having jurisdiction of the affairs of any town or city, as in this chapter provided, shall hold a regular meeting in the town offices or in the courthouse at the county seat at least once in each month, on a day previously fixed by the board, for the purpose of transacting the business provided for in this chapter, and shall continue in session from day to day until such business is completed.

2. The town board or board of county commissioners may also hold special meetings upon a call of the chair of the board, or a majority of the members thereof.

3. A majority of the town board or board of county commissioners constitutes a quorum. An affirmative vote of the majority of the whole board is necessary to carry any question.

[Part 15:48:1881; BH 2038; C 2188; RL 891; NCL 1245] (NRS A 1967, 1724; 2001, 1126)



NRS 269.030 - Duties of county clerk.

The county clerk in each of the counties of this state shall:

1. Perform the duties required or authorized to be performed under and by virtue of the provisions of this chapter.

2. Be held liable on an official bond for the faithful performance of such duties.

3. Be ex officio clerk of the board of county commissioners in the execution of the provisions of this chapter.

4. Keep a record of the proceedings of the board of county commissioners thereabout in books not used for other purposes.

[Part 14:48:1881; BH 2037; C 2187; RL 890; NCL 1244]



NRS 269.035 - Duties of county treasurer.

The county treasurer in each of the counties of this state shall:

1. Perform the duties required or authorized to be performed under and by virtue of the provisions of this chapter.

2. Be held liable on an official bond for the faithful performance of such duties.

3. Pay any fee received, by virtue of any law or ordinance, into the treasury, to be apportioned to the fund of the town or city from which collected.

[13:48:1881; BH 2036; C 2186; RL 889; NCL 1243]



NRS 269.040 - Duties of other county officers; compensation.

1. The district attorney, county auditor, county assessor, and all other county officials, not specially exempted therefrom, in each of the counties of this state, shall perform the duties required or authorized to be performed by them, under and by virtue of the provisions of this chapter, and shall be held liable on their official bonds for the faithful performance thereof.

2. All such officers shall pay all fees or moneys by them received, under any law or ordinance touching the provisions of this chapter, in the time and manner as provided by general law, to the county treasurer of their respective counties, to be distributed to the fund of the proper town or city.

3. No officer performing any duty under this chapter, excepting officers and employees of any fire department or company, or peace officer thereunder authorized, shall demand or receive any compensation therefor.

[Part 14:48:1881; BH 2037; C 2187; RL 890; NCL 1244]



NRS 269.070 - Nevada Ethics in Government Law inapplicable to certain transactions.

The provisions of the Nevada Ethics in Government Law, chapter 281A of NRS, do not prohibit any town officer from purchasing the warrants of the State or of any other city, town or county, or prevent any town officer from selling or transferring such warrants or scrip as the town officer may receive for his or her services, but none other.

[Part 74:108:1866; B 2672; BH 1709; C 1855; RL 2826; NCL 4826] (NRS A 1975, 932)



NRS 269.071 - Member of town board or county commissioner not to become contractor under certain contracts; penalties. [Effective through December 31, 2013.]

1. It is unlawful for any member of a town board or board of county commissioners acting for any town to become a contractor under any contract or order for supplies or any other kind of contract authorized by or for the board of which he or she is a member, or to be interested, directly or indirectly, as principal, in any kind of contract so authorized.

2. Any person violating subsection 1 is guilty of a gross misdemeanor and shall forfeit his or her office.

(Added to NRS by 1977, 1111)

NRS 269.071 Member of town board or county commissioner not to become contractor under certain contracts; penalties. [Effective January 1, 2014.]

1. Except as otherwise provided in NRS 281.230, 281A.430 and 332.800, it is unlawful for any member of a town board or board of county commissioners acting for any town to become a contractor under any contract or order for supplies or any other kind of contract authorized by or for the board of which he or she is a member, or to be interested, directly or indirectly, as principal in any kind of contract so authorized.

2. Any person who violates this section is guilty of a gross misdemeanor and shall forfeit his or her office.

(Added to NRS by 1977, 1111; A 2013, 3786, effective January 1, 2014)



NRS 269.072 - Town officer not to be interested in certain contracts and purchases; penalties. [Effective through December 31, 2013.]

1. It is unlawful for any town officer, directly or indirectly, to be interested in any contract made by the town officer, or be a purchaser or be interested in any purchase under a sale made by the town officer in the discharge of official duties.

2. Any person violating subsection 1 is guilty of a gross misdemeanor and shall forfeit his or her office.

(Added to NRS by 1977, 1111)

NRS 269.072 Town officer not to be interested in certain contracts and purchases; penalties. [Effective January 1, 2014.]

1. Except as otherwise provided in NRS 281.230, 281A.430 and 332.800, it is unlawful for any town officer, directly or indirectly, to be interested in any contract made by the town officer or to be a purchaser or interested in any purchase under a sale made by the town officer in the discharge of his or her official duties.

2. Any person who violates this section is guilty of a gross misdemeanor and shall forfeit his or her office.

(Added to NRS by 1977, 1111; A 2013, 3786, effective January 1, 2014)



NRS 269.073 - Avoidance of unlawful contract.

Any contract made in violation of NRS 269.071 or 269.072 may be declared void at the instance of the town or any person interested in the contract except an officer prohibited from making or being interested in the contract.

(Added to NRS by 1977, 1111)



NRS 269.075 - Town treasurer may refuse to redeem warrants.

The several town treasurers of the State shall refuse to redeem any warrants, scrip, orders or other evidences of indebtedness against the town whenever it shall come to their knowledge that such warrants, scrip or other evidences of indebtedness have been purchased, sold, received or transferred in violation of law.

[Part 98:108:1866; B 2696; BH 1733; C 1879; RL 2845; NCL 4845]



NRS 269.080 - Officers may sell indebtedness for personal services rendered.

All town officers shall have the right to sell or transfer any evidences of public indebtedness which may be issued according to law, for services rendered by them to the town, legally and justly due, and this chapter shall not be deemed to prevent the purchase, sale or transfer of any funded public indebtedness whatever of the State, or of any county, city or town.

[Part 99:108:1866; B 2697; BH 1734; C 1880; RL 2846; NCL 4846]



NRS 269.082 - Deduction from employee s salary for service as volunteer firefighter or volunteer driver or attendant prohibited.

1. All employees of unincorporated towns must be paid their salaries as fixed by law or ordinance without diminution on account of any time spent away from town employment while acting as:

(a) Volunteer firefighters of any regular organized and recognized fire department in the protection of life or property; or

(b) Volunteer ambulance drivers or attendants,

during working hours or fractions thereof which should otherwise have been devoted to town employment.

2. As used in this section, volunteer ambulance driver or attendant means a person who is a driver of or attendant on an ambulance owned or operated by:

(a) A nonprofit organization that provides volunteer ambulance service in any county, city or town in this State; or

(b) A political subdivision of this State.

(Added to NRS by 1969, 43; A 1997, 468; 2005, 321)



NRS 269.083 - Public hearing for dismissed employee.

1. When an employee of an unincorporated town other than a department head who has been employed by the unincorporated town for 12 or more months is dismissed from employment, the dismissed employee may request within 15 days of the date of dismissal a written statement specifically setting forth the reasons for such dismissal. Within 15 days of the date of such request, the dismissed employee shall be furnished such a written statement. Within 30 days after receipt of such written statement, the dismissed employee may, in writing, request a public hearing before the town board or board of county commissioners to determine the reasonableness of such action. The town board or board of county commissioners shall grant the dismissed employee a public hearing within 15 days after receipt of the written request. At the public hearing, technical rules of evidence shall not apply.

2. Town boards or boards of county commissioners are authorized to enact town ordinances necessary to make effective the purposes of this section.

(Added to NRS by 1965, 309; A 1967, 1724)



NRS 269.085 - Claims against town: Auditing; allowance.

The boards of county commissioners shall audit and allow all claims properly payable out of the funds of any unincorporated town in their respective counties.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1985, 262)



NRS 269.095 - Taxes, fines and forfeitures paid to county treasurer; general fund and debt service fund.

1. All taxes, fines, forfeitures or other moneys collected or received by any officer or person, under or by virtue of any of the provisions of this chapter, shall be paid by the officer or person collecting or receiving the same to the county treasurer of the county in which the taxes or moneys were collected or received.

2. The county treasurer shall:

(a) Set the same apart as a fund to be used solely for the benefit of the town or city in which they were collected or received.

(b) Enter the same upon the county treasurer s books to the credit of the town or city.

(c) Divide the fund into two equal portions, one to be designated as the general fund and the other as a debt service fund.

(d) Not pay any money out of the general fund except upon warrants drawn upon the county treasurer by the county auditor of the county.

(e) Not pay any money out of the debt service fund except in the manner specified in this chapter.

3. When all claims payable from the debt service fund shall have been satisfied, then the fund shall cease and any money therein remaining shall be transferred to the general fund.

4. If at any time after creating a debt service fund there shall be more money in the general fund than is necessary to meet current or anticipated expenses, the board of county commissioners shall direct the county treasurer to transfer such surplus to the debt service fund, and the same shall thereafter be used as other moneys belonging to that fund.

[3:48:1881; A 1883, 51; BH 2026; C 2176; RL 879; NCL 1233] (NRS A 1965, 738)



NRS 269.100 - Transfer of surplus money to other funds.

Whenever there shall be any surplus money in either the fire department fund, general fund, or police department fund, now or hereafter created by virtue of the laws of this state, in any unincorporated town, the town board or board of county commissioners may, and they are authorized and empowered to, transfer such surplus, or any portion thereof, from any one to either of the funds, in the manner and proportion best calculated, in the judgment of the town board or board of county commissioners, to subserve and protect the credit of the other.

[1:24:1881; BH 2078; C 2228; RL 894; NCL 1281] (NRS A 1965, 738; 1967, 1725)



NRS 269.105 - Expenses and salaries paid from general fund; form and payment of warrants; chair of county commissioners to examine books and make report; reports to town boards.

1. All salaries of officers mentioned in this chapter and all expenses incurred in carrying on any government herein provided for shall be paid out of the general fund of the town or city, to the affairs of which the government relates.

2. All claims for such salaries and expenses shall be presented to the town board or board of county commissioners, who shall consider and allow or reject the same, in whole or in part, and a record of their action shall be entered upon their minutes.

3. If allowed in whole or in part by a majority vote of all the members composing the town board or board of county commissioners, the clerk thereof shall certify the claims to the county auditor, who shall thereupon issue a warrant to the holder, substantially in the following form:

No ......... . (month) (day) . (year)

The county treasurer of ................ County will pay to ................. the sum of ........ dollars, for (stating in general terms the nature of the claim), and charge the same to the general fund of the (town or city of) ................

$......... ................................... County Auditor

The county auditor shall appropriately fill all blanks.

4. Upon presentation of any warrant, the county treasurer shall immediately pay the same if there is money in his or her hands sufficient therefor belonging to the fund upon which it is drawn; but, if there is not, the county treasurer shall endorse on the warrant, Not paid for want of funds, adding thereto the date of the endorsement and signing his or her name officially to the same; and thereafter the county treasurer shall pay the warrant out of the first money applicable thereto coming into his or her hands.

5. Before 12 m. on the 1st Monday in each month, the county treasurer shall post a notice in a conspicuous place in his or her office, showing the number and amount of each outstanding warrant, if any, which there is money in the treasury to pay.

6. On paying any warrant, the county treasurer shall write across the face thereof, in red ink, Paid, with the date of payment, and sign his or her name officially thereto, and the warrant, thus cancelled, shall be a sufficient voucher for the county treasurer for the official settlement, which settlement shall be made in time and manner as provided for settlement for county funds.

7. The chair of the board of county commissioners shall, in addition to such settlement, once a month examine the books and vouchers of the county treasurer concerning the state of the finances in the hands of the county treasurer, as mentioned in this chapter, and report the result to the board, which report shall be spread upon the minutes of the board. Such report shall be delivered to the town boards, if any, created pursuant to NRS 269.0165 and NRS 269.017 to 269.019, inclusive. Such town boards shall have access, at all reasonable times, to the books and vouchers of the county treasurer which relate to the respective towns.

[4:48:1881; BH 2027; C 2177; RL 880; NCL 1234] (NRS A 1967, 1725; 1968, 67; 2001, 47)



NRS 269.110 - Payment of funded debt, outstanding bonds and other debt of disincorporated city: Procedure.

1. In all cases where a town or city in any county of this state has been incorporated by an act of the Legislature thereof, or of the Territory of Nevada, or otherwise, or may be incorporated, and the same has been or may hereafter be disincorporated, and where at the time of such disincorporation there exists any funded debt or outstanding bonds, the board of county commissioners shall provide for the payment of the principal and interest of the same substantially in time, manner and form as provided by law or ordinance existent touching the same at the time of disincorporation. If there be no such law or ordinance, all such claims shall be paid out of the debt service fund of such town or city, as provided in this chapter for the payment of other indebtedness.

2. The board of county commissioners of such county shall take possession of all the books, papers, documents, money, credits, claims, demands and other property of the town or city, and collect, hold or dispose of the same for the use and benefit of the inhabitants thereof; and in case the town or city shall have been at the time of disincorporation involved in debt, other than as above specified, the board of county commissioners shall ascertain the amount thereof, and cause evidences of indebtedness bearing interest on the principal sum thereof from date, at the legal rate of interest per annum, to be issued to the holder of the indebtedness, which evidences of indebtedness shall be in the following form:

No ......... . (month) (day) ... (year)

$..........

This is to certify that the (designating the town or city by its name) is indebted to ................ in the sum of ........ dollars principal, and ........ dollars interest, payable out of the debt service fund of ................; the principal sum of ........ dollars to bear interest from this date at the legal rate per annum, principal, interest, and accruing interest payable in lawful money of the United States.

.......................................................................,

Chair of the Board of County Commissioners

of .......................................... County, Nevada

...................................................................................

Clerk of ................ County, Nevada

All blanks shall be appropriately filled.

3. No such evidence of indebtedness shall be issued upon any account, claim, demand, bond, warrant, scrip or other instrument, unless the same be filed with the clerk of the board of county commissioners within 3 months after the disincorporation of the town or city; and simultaneously upon issuance the account, claim or demand on which the same is issued shall be receipted, and the bond, warrant, scrip or other instrument shall be cancelled.

4. The county treasurer shall only use the money of the debt service fund for the payment of the preexisting bonds or funded debt not otherwise provided for, as hereinbefore mentioned, and such evidences as shall be issued as last hereinbefore mentioned, and the interest thereon as provided in this chapter.

[6:48:1881; A 1883, 51; BH 2029; C 2179; RL 882; NCL 1236] (NRS A 1965, 739; 2001, 48)



NRS 269.115 - Power of county commissioners to levy taxes.

1. Except as provided in subsection 2, the boards of county commissioners shall levy a tax, not exceeding 1.5 percent per annum, upon the assessed value of all real and personal property situated in any unincorporated town in their respective counties, made taxable by law for state and county purposes.

2. In addition to the taxes levied in accordance with the provisions of subsection 1, each board of county commissioners shall levy a tax for the payment of interest and redemption of outstanding bonds of the unincorporated town issued pursuant to the provisions of NRS 269.400 to 269.470, inclusive.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1963, 1165; 1985, 262; 1989, 43)



NRS 269.120 - Levy and collection of taxes.

1. Annually, at the time of assessing or fixing the amount of taxes for county purposes, the board of county commissioners shall, subject to the restrictions of NRS 269.115, assess, fix and designate the amount of taxes that should be levied and collected for city or town purposes on all real and personal property assessable for state or county purposes within any town or city in their county. The taxes must be collected at the same time, in the same manner and by the same officers as provided in the revenue laws of this state for the levying and collecting of state and county taxes.

2. The revenue laws, in every respect not inconsistent with the provisions of this chapter, apply to the levying and collecting of the taxes pursuant to this section.

3. In all cases where the county commissioners, or the county assessor, or district attorney of the county, or any other officer, or any judge or justice of the peace of the county, is required or authorized by law to adopt or use any form appertaining to the assessment or collection of county taxes, they shall also adopt or use a similar form in relation to assessing, levying and collecting taxes pursuant to this section, and may use that form in any book, paper or document in which they have used the first-named form, and in filling up the blanks of the last-named form there must be inserted the name of the town or city, using the name by which it is commonly designated, or such name as will enable the inhabitants thereof to know that their town or city, as the case may be, is intended to be named in the book, paper or document.

4. All suits instituted to collect state or county taxes on real or personal property assessed in the town or city, must include the unpaid taxes levied pursuant to this section, and judgments therein rendered must also include those taxes.

[2:48:1881; BH 2025; C 2175; RL 878; NCL 1232] (NRS A 1989, 43)



NRS 269.122 - Town s powers subordinate to powers of Nevada Tahoe Regional Planning Agency. [Effective: (1) upon the proclamation by the Governor of this State of the withdrawal by the State of California from the Tahoe Regional Planning Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; or (2) October 1, 2015, unless: (a) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (b) before October 1, 2015, the amendments to the Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or (3) October 1, 2017, if: (a) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (b) the amendments to the Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.]

In the region of this state for which there has been established by NRS 278.780 to 278.828, inclusive, a regional planning agency, the powers of an unincorporated town for the location and construction of all public works are subordinate to the powers of such regional planning agency.

(Added to NRS by 1969, 51; A 1979, 1133; 2011, 3739; 2013, 2367, effective: (1) upon the proclamation by the Governor of this State of the withdrawal by the State of California from the Tahoe Regional Planning Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; or (2) October 1, 2015, unless: (a) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (b) before October 1, 2015, the amendments to the Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or (3) October 1, 2017, if: (a) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (b) by July 1, 2015, the amendments to the Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017)



NRS 269.123 - Town s powers subordinate to powers of regional planning agency. [Effective through September 30, 2015, and after that date if: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) by September 30, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or effective through September 30, 2017, if: (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.]

In any region of this state for which there has been established by interstate compact a regional planning agency, the powers of an unincorporated town for the location and construction of all public works are subordinate to the powers of such regional planning agency.

(Added to NRS by 1968, 13; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or effective October 1, 2017, if (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 2366, 2367, 3838)



NRS 269.125 - Management, use and sale of property; appraisal.

The town board or board of county commissioners may hold, manage, use and dispose of the real and personal property of any unincorporated town, and the board of county commissioners shall collect all dues and demands belonging to or coming to the town. Except as otherwise provided in this section, a sale of such property must not be made until after its actual market value is appraised by one or more disinterested, competent real estate appraisers who are taxpayers of the town and are appointed by a district judge of the county. If there are no disinterested, competent real estate appraisers who are taxpayers of the town, the sale of the property may be made after its actual market value is appraised by one or more disinterested, competent real estate appraisers who are not taxpayers of the town and are appointed by the district judge of the county. The property must not be sold for less than:

1. Three-fourths of the appraised value, if there is only one appraisal performed; or

2. Three-fourths of the lowest appraised value, if there is more than one appraisal performed.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] + [Part 8.5:80:1865; added 1955, 139] (NRS A 1967, 1726; 1969, 768; 1975, 571; 1983, 2010; 1985, 263; 1993, 2512)



NRS 269.127 - Provision of translator signals for television or FM radio broadcasts.

1. A town board or board of county commissioners may:

(a) Make application for and hold any license required to provide television or FM radio broadcast translator signals, or both.

(b) Contract with any person, corporation or association to provide the equipment, facilities and services necessary to furnish such broadcast translator signals for a period not to exceed 10 years.

(c) Enter into contracts for the purposes of this section that extend beyond the term of office of any member of the board or commission.

(d) Levy and collect a tax upon the assessed value of property within an unincorporated town to cover the costs of providing such broadcast translator signals to that town.

2. As used in this section, FM radio means a system of radio broadcasting by means of frequency modulation.

(Added to NRS by 1975, 711; A 1995, 1907)



NRS 269.128 - Displacement or limitation of competition: Services.

A town board or board of county commissioners may, to provide adequate, economical and efficient services to the inhabitants of the town and to promote the general welfare of those inhabitants, displace or limit competition in any of the following areas:

1. Ambulance service.

2. Taxicabs and other public transportation, unless regulated in that town by an agency of the State.

3. Collection and disposal of garbage and other waste.

4. Operations at an airport, including, but not limited to, the leasing of motor vehicles and the licensing of concession stands, but excluding police protection and fire protection.

5. Water and sewage treatment, unless regulated in that town by an agency of the State.

6. Concessions on, over or under property owned or leased by the town.

7. Operation of landfills.

8. Except as otherwise provided in NRS 277A.330, construction and maintenance of benches and shelters for passengers of public mass transportation.

(Added to NRS by 1985, 1243; A 2001, 845; 2005, 2319; 2009, 851)



NRS 269.129 - Displacement or limitation of competition: Methods.

A town board or board of county commissioners may:

1. Provide those services set forth in NRS 269.128 on an exclusive basis or, by ordinance, adopt a regulatory scheme for providing those services or controlling development on an exclusive basis within the boundaries of the town; or

2. Grant an exclusive franchise to any person to provide those services within the boundaries of the town.

(Added to NRS by 1985, 1243; A 2001, 846)



NRS 269.130 - Power of board of county commissioners.

The boards of county commissioners may condemn property for the use of the inhabitants of any unincorporated town in their respective counties, in the manner provided in NRS 269.135.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1985, 263)



NRS 269.135 - Procedure.

1. Any property, real or personal, necessary for the public use of the town or city, or the inhabitants thereof, may be condemned and appropriated in the manner provided in this section.

2. The board of county commissioners shall appoint one referee, and the claimant or claimants, or owner or owners of the property sought to be condemned, shall appoint one referee; and in the event the two referees so appointed shall not agree in the valuation of the property or the interest or interests claimed therein, then the two so appointed shall select a third referee, and the decision of the majority of such three, as to the valuation of the property or the interest or interests therein by them appraised, shall be reported to the board of county commissioners, and shall be by them regarded as final and binding, unless the party deeming himself or herself aggrieved by the decision of such referees shall appeal therefrom to the district court of the proper county within 30 days after notice of such decision shall have been served upon the party.

3. Upon the tender, in lawful money of the United States, of the sum named as the value of such property interest or interests to the claimant or claimants, or owner or owners thereof, or agent or attorney thereof, such property, or the interest or interests therein appraised, shall become and be the property of the town or city, and the board of county commissioners may, at any time after 20 days notice, cause the sheriff of the county to remove all persons and obstructions from such property, in case the same be real, and may take immediate possession of the condemned property, whether the same be real or personal.

4. In case the claimant or claimants, or owner or owners of property sought to be condemned, as herein provided, shall refuse or neglect, when required by the board of county commissioners, to appoint a referee to value such property, then the board of county commissioners shall constitute a board of appraisers of such property, and their valuation of the same shall be final and binding, subject to right of appeal, as hereinbefore provided; but no act of condemnation of property, or of any claim of interest therein as herein provided, shall be deemed or held as an admission on the part of the town or city, or the inhabitants thereof, of the legality of the asserted claim thereto or right therein.

5. In the condemnation of property, as provided in this section, the referees or county commissioners, as the case may be, shall consider whether the proposed improvement, for which the property is so condemned, will be of any benefit to the person or persons owning or claiming the property or some interest therein, and if they find that the same will be a benefit to such person or persons, they shall estimate the value of such benefit to the person or persons and deduct the amount thereof from the estimated value of the property or interest therein condemned.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455]



NRS 269.140 - Powers and duties of town board or board of county commissioners.

1. The town board or board of county commissioners shall institute and maintain any suit in any court necessary in their judgment to enforce any right of any unincorporated town.

2. All such suits must be prosecuted in the name of the town board or board of county commissioners for the use and benefit of the inhabitants of the town, and must be entitled accordingly in all pleadings and proceedings.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1967, 1726; 1985, 263)



NRS 269.145 - Duties of district attorney; appointment and duties of town attorney.

1. All prosecutions arising under the provisions of this chapter shall be conducted by the district attorney of the county, who shall collect such fees as may be provided by law or ordinance and pay the same to the county treasurer, to be distributed to the proper fund.

2. The district attorney shall also prosecute and defend all suits brought by or against the town board or board of county commissioners under the provisions of this chapter.

3. The town board may appoint a town attorney to act in lieu of the district attorney, in which case the town attorney shall act exclusively in behalf of the town in all civil matters.

[11:48:1881; BH 2034; C 2184; RL 887; NCL 1241] (NRS A 1967, 1726)



NRS 269.150 - Town printing to be placed with newspaper or commercial establishment within county; exceptions.

1. Except as otherwise provided in this section and NRS 344.050, all public printing required by the various towns of this State must be placed with a bona fide newspaper or bona fide commercial printing establishment within the county in which the town is located. If there is no bona fide newspaper or bona fide commercial printing establishment within the county adequately equipped to do the printing, the printing must be placed with a bona fide newspaper or bona fide commercial printing establishment in the State adequately equipped to do the printing.

2. Except as otherwise authorized in subsection 4, printing required by towns of this State must be done within the State.

3. The provisions of this section are contingent upon satisfactory services being rendered by all such printing establishments and reasonable charges therefor. As used in this subsection, reasonable charges means a charge not in excess of the amount necessary to be paid for similar work in other printing establishments.

4. The provisions of this section do not prohibit the printing of town bonds and other evidences of indebtedness outside the State.

[Part 1:120:1925; A 1927, 227; NCL 5610] (NRS A 1959, 218; 2005, 1088)



NRS 269.155 - Enactment; notice; publication; duration of effect.

1. In addition to the powers and jurisdiction conferred by other laws, the town board or board of county commissioners shall:

(a) Adopt all ordinances, rules and regulations for any unincorporated town; and

(b) Perform all other acts necessary for the execution of the powers and jurisdiction conferred by this chapter.

2. Except as otherwise provided in this section and NRS 269.167, each ordinance must be:

(a) Signed by the chair of the town board and attested to by the town clerk, or signed by the chair of the board of county commissioners and attested to by the county clerk; and

(b) Published in full in a newspaper published in or having a general circulation in the county at least once a week for 2 weeks before the ordinance is effective.

3. Except as otherwise provided in subsection 4, if the town board or board of county commissioners proposes the adoption of an ordinance for an unincorporated town, the town board or the board of county commissioners shall, not less than 10 days nor more than 20 days before the meeting of the board at which the proposed ordinance is to be adopted or otherwise acted upon, cause the title and a detailed summary of the proposed ordinance to be published in a newspaper published in or having a general circulation in the county.

4. Ordinances relating to the issuance of municipal securities, as that term is defined in the Local Government Securities Law, and ordinances adopting any specialized or uniform codes, including, but not limited to, building, electrical and plumbing codes, printed in book or pamphlet form, may be published by title only, together with the names of the members of the town board or the county commissioners voting for or against their passage, in a newspaper published in or having a general circulation in the county, at least once a week for 2 weeks before the ordinances are effective. Publication by title must set forth a statement indicating that typewritten copies of the ordinance are available for inspection at the office of the town clerk or the county clerk by all interested persons.

5. All ordinances of the town or city that:

(a) Are in effect on the date of the assumption of the town board or board of county commissioners of the powers and duties conferred or imposed by this chapter; and

(b) Are not inconsistent with those powers and duties,

remain in effect and must be enforced until changed or repealed by the board.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1965, 993; 1967, 802, 1727; 1969, 57; 1997, 2409)



NRS 269.160 - Punishment for breach of ordinance.

The town board or board of county commissioners shall fix the punishment for the breach of an ordinance adopted by the town board or board of county commissioners for any unincorporated town to be enforced within the town. No fines may be imposed for one offense in a sum greater than $1,000, and no term of imprisonment may be more than 6 months. In lieu of imprisonment any person committed for punishment may be made to work on any public work in the town, and to that end a chain gang may be formed, continued and operated.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1967, 1727; 1985, 263)



NRS 269.165 - Jurisdiction of justice of the peace; payment of fees and fines to county treasurer.

1. Any justice of the peace within the town or city has jurisdiction of all violations of ordinances applicable thereto under the provisions of this chapter, and may render final judgment, hold to bail, fine or commit to the county jail any offender, in accordance with the provisions thereof, or may suspend the sentence of any offender pursuant to NRS 4.373.

2. All commitments of imprisonment must be directed to the sheriff of the county, and all fees or fines collected must be paid to the county treasurer of the proper county, to be distributed to the proper fund of the town or city.

[10:48:1881; BH 2033; C 2183; RL 886; NCL 1240] (NRS A 1987, 1135)



NRS 269.166 - Revision and codification of general ordinances; arrangement, publication and sale of code.

1. In addition to the powers and jurisdiction conferred by other laws, the town board or board of county commissioners shall have the power to provide for the revision and codification, including such restatements and substantive changes as are necessary for clarity and consistency, of all general ordinances of any unincorporated town, and may provide for the indexing and publication of such ordinances in the form of a town code.

2. The ordinances in each town code shall be arranged in appropriate chapters and sections, excluding the titles, enacting clauses, signatures, attestations and other formal parts.

3. Copies of the town code and any supplements thereto may be reproduced in printed or typewritten book, pamphlet or loose-leaf form, or such other form as the town board or board of county commissioners may determine, and may be sold at a price fixed by resolution of such board. All proceeds from such sales shall be deposited in the general fund of the town.

4. The town board or board of county commissioners may employ or contract for the services of professional personnel in preparation of the town code.

(Added to NRS by 1963, 75; A 1967, 1727)



NRS 269.167 - Adoption by ordinance; procedure; effective date.

1. The town code shall be adopted by an ordinance. The only title necessary for such ordinance shall be An Ordinance enacting a revision and codification of the general ordinances of the town of ................

2. The proposed town code may be adopted by reference and need not be read aloud to the town board or board of county commissioners if the board:

(a) Files three or more copies of the proposed code with the town or county clerk at least 1 week before final adoption of the ordinance.

(b) Publishes a notice of such filing in a newspaper having general circulation in the county at least 1 week before final adoption of the ordinance stating that copies of the proposed code may be examined by the general public at the office of the town or county clerk.

3. The ordinance adopting the town code shall be published by title only once a week for a period of 2 weeks in a newspaper having general circulation in the county, and shall state that copies of the code may be examined by the general public at the office of the town or county clerk.

4. The ordinance adopting the town code shall take effect after:

(a) At least 25 copies of the code have been reproduced.

(b) At least three copies of the code have been filed with the town or county clerk.

(c) The newspaper publication required by subsection 3 has been completed.

(Added to NRS by 1963, 76; A 1967, 1728)



NRS 269.168 - Filing with Librarian of Supreme Court Law Library.

Two copies of the town code shall be filed with the Librarian of the Supreme Court Law Library after such code becomes effective.

(Added to NRS by 1963, 76; A 1971, 805; 1973, 425)



NRS 269.169 - Amendment and extension; procedure.

The town code may, by ordinance regularly passed, adopted and published, be amended or extended. All general ordinances passed after the adoption of a town code shall be amendments or extensions thereof. No section of the code shall be amended by reference only, but the section, as amended, shall be reenacted and published at length. Three copies of any amendment or extension shall be filed with the town or county clerk and two copies of any amendment or extension shall be filed with the Librarian of the Supreme Court Law Library.

(Added to NRS by 1963, 76; A 1967, 1728; 1975, 143)



NRS 269.170 - Powers of town board or board of county commissioners; application for certain licenses; imposition of license tax; license tax as lien; exchange of information concerning tax or taxpayer with Department of Taxation.

1. Except as otherwise provided in subsection 5 and NRS 576.128, 598D.150 and 640C.100, the town board or board of county commissioners may, in any unincorporated town:

(a) Fix and collect a license tax on, and regulate, having due regard to the amount of business done by each person so licensed, and all places of business and amusement so licensed, as follows:

(1) Artisans, artists, assayers, auctioneers, bakers, banks and bankers, barbers, boilermakers, cellars and places where soft drinks are kept or sold, clothes cleaners, foundries, laundries, lumberyards, manufacturers of soap, soda, borax or glue, markets, newspaper publishers, pawnbrokers, funeral directors and wood and coal dealers.

(2) Bootmakers, cobblers, dressmakers, milliners, shoemakers and tailors.

(3) Boardinghouses, hotels, lodging houses, restaurants and refreshment saloons.

(4) Barrooms, gaming, manufacturers of liquors and other beverages, and saloons.

(5) Billiard tables, bowling alleys, caravans, circuses, concerts and other exhibitions, dance houses, melodeons, menageries, shooting galleries, skating rinks and theaters.

(6) Corrals, hay yards, livery and sale stables and wagon yards.

(7) Electric light companies, illuminating gas companies, power companies, telegraph companies, telephone companies and water companies.

(8) Carts, drays, express companies, freight companies, job wagons, omnibuses and stages.

(9) Brokers, commission merchants, factors, general agents, mercantile agents, merchants, traders and stockbrokers.

(10) Drummers, hawkers, peddlers and solicitors.

(11) Insurance agents, brokers, analysts, adjusters and managing general agents within the limitations and under the conditions prescribed in NRS 680B.020.

(b) Fix and collect a license tax upon all professions, trades or business within the town not specified in paragraph (a).

2. No license to engage in business as a seller of tangible personal property may be granted unless the applicant for the license presents written evidence that:

(a) The Department of Taxation has issued or will issue a permit for this activity, and this evidence clearly identifies the business by name; or

(b) Another regulatory agency of the State has issued or will issue a license required for this activity.

3. Any license tax levied for the purposes of NRS 244A.597 to 244A.655, inclusive, constitutes a lien upon the real and personal property of the business upon which the tax was levied until the tax is paid. The lien must be enforced in the same manner as liens for ad valorem taxes on real and personal property. The town board or other governing body of the unincorporated town may delegate the power to enforce such liens to the county fair and recreation board.

4. The governing body or the county fair and recreation board may agree with the Department of Taxation for the continuing exchange of information concerning taxpayers.

5. The town board or board of county commissioners shall not require a person to obtain a license or pay a license tax on the sole basis that the person is a professional. As used in this subsection, professional means a person who:

(a) Holds a license, certificate, registration, permit or similar type of authorization issued by a regulatory body as defined in NRS 622.060, or who is regulated pursuant to the Nevada Supreme Court Rules; and

(b) Practices his or her profession for any type of compensation as an employee.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1961, 49; 1967, 1728; 1969, 874; 1971, 1922; 1983, 122, 762; 1985, 263; 1997, 3171; 2003, 2895; 2005, 734, 1136)



NRS 269.171 - Payment of child support: Statement by applicant for license, permit or certificate; grounds for denial of license, permit or certificate; duty of town board or board of county commissioners. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. If a town board or board of county commissioners requires a person to obtain a license, permit or certificate to practice a profession or occupation pursuant to NRS 269.170, an applicant for the issuance or renewal of such a license, certificate or permit shall submit to the town board or board of county commissioners the statement prescribed by the Division of Welfare and Supportive Services of the Department of Health and Human Services pursuant to NRS 425.520. The statement must be completed and signed by the applicant.

2. The town board or board of county commissioners shall include the statement required pursuant to subsection 1 in:

(a) The application or any other forms that must be submitted for the issuance or renewal of the license, certificate or permit; or

(b) A separate form prescribed by the town board or board of county commissioners.

3. A license, certificate or permit may not be issued or renewed by a town board or board of county commissioners pursuant to NRS 269.170 if the applicant:

(a) Fails to submit the statement required pursuant to subsection 1; or

(b) Indicates on the statement submitted pursuant to subsection 1 that he or she is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order.

4. If an applicant indicates on the statement submitted pursuant to subsection 1 that he or she is subject to a court order for the support of a child and is not in compliance with the order or a plan approved by the district attorney or other public agency enforcing the order for the repayment of the amount owed pursuant to the order, the town board or board of county commissioners shall advise the applicant to contact the district attorney or other public agency enforcing the order to determine the actions that the applicant may take to satisfy the arrearage.

(Added to NRS by 1997, 2044)



NRS 269.172 - Suspension of license, certificate or permit for failure to pay child support or comply with certain subpoenas or warrants; reinstatement of license, certificate or permit. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

1. If a town board or board of county commissioners receives a copy of a court order issued pursuant to NRS 425.540 that provides for the suspension of all professional, occupational and recreational licenses, certificates and permits issued to a person who is the holder of a license, certificate or permit to practice a profession or occupation pursuant to NRS 269.170, the town board or board of county commissioners shall deem the license, certificate or permit issued to that person to be suspended at the end of the 30th day after the date on which the court order was issued unless the town board or board of county commissioners receives a letter issued to the holder of the license, certificate or permit by the district attorney or other public agency pursuant to NRS 425.550 stating that the holder of the license, certificate or permit has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

2. A town board or board of county commissioners shall reinstate a license, certificate or permit to practice a profession or occupation issued pursuant to NRS 269.170 that has been suspended by a district court pursuant to NRS 425.540 if the town board or board of county commissioners receives a letter issued by the district attorney or other public agency pursuant to NRS 425.550 to the person whose license, certificate or permit was suspended stating that the person whose license, certificate or permit was suspended has complied with the subpoena or warrant or has satisfied the arrearage pursuant to NRS 425.560.

(Added to NRS by 1997, 2045)



NRS 269.173 - Application for license, certificate or permit must include social security number of applicant. [Effective until the date of the repeal of 42 U.S.C. 666, the federal law requiring each state to establish procedures for withholding, suspending and restricting the professional, occupational and recreational licenses for child support arrearages and for noncompliance with certain processes relating to paternity or child support proceedings.]

An application for the issuance of a license, permit or certificate to practice a profession or occupation pursuant to NRS 269.170 must include the social security number of the applicant.

(Added to NRS by 1997, 2045)



NRS 269.175 - Power to license, regulate or suppress certain businesses.

Except as otherwise provided in NRS 576.128, the boards of county commissioners may in any unincorporated town in their respective counties license, tax, regulate, prohibit and suppress all tippling houses, dramshops, public card tables, raffles, hawkers, peddlers, pawnbrokers, gambling houses, disorderly houses and houses of ill fame.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1985, 265; 1997, 3172)



NRS 269.180 - Issuance of licenses: Terms and amounts.

The boards of county commissioners may in any unincorporated town in their respective counties provide by ordinance for the issuance of all licenses mentioned in this chapter or authorized to be issued, and fix the terms and sums for licenses.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1985, 265)



NRS 269.182 - Pawnbrokers: Licensing; additional license required if motor vehicles accepted as collateral; fee.

1. If the town board or board of county commissioners requires a license to engage in business as a pawnbroker in an unincorporated town, it shall also require an additional license if the pawnbroker accepts motor vehicles as pledged property or in any other manner allows the use of a motor vehicle as collateral for a loan. A license authorizing a pawnbroker to accept motor vehicles as pledged property must not be issued to a person who does not have a license to engage in business as a pawnbroker.

2. The board shall charge and collect an additional fee of not more than $500 for each license authorizing a pawnbroker to accept motor vehicles as pledged property, and shall issue the license upon payment of the prescribed fee.

(Added to NRS by 1993, 2324)



NRS 269.185 - Power to regulate vehicular traffic; ordinances; posting informational signs and other devices at school zones and school crossing zones.

1. Except as otherwise provided in NRS 707.375, in addition to the powers and jurisdiction conferred upon the town boards or boards of county commissioners by this chapter, such boards may:

(a) Regulate traffic upon the streets and alleys of towns or cities governed by such boards pursuant to this chapter.

(b) Regulate the speed, parking, stopping, turning and operation of all motor vehicles and other vehicles using the streets and alleys.

(c) Pass and adopt all ordinances, rules and regulations, and do and perform all acts and things necessary for the execution of the powers and jurisdiction conferred by this section.

2. The town board or board of county commissioners shall cause to be displayed, in each school zone and school crossing zone where the county has posted a speed limit, signs or other devices designating the times during which the speed limit in the zone is to apply.

[1a:48:1881; added 1937, 212; 1931 NCL 1231.01] (NRS A 1963, 1294; 1967, 1729; 1993, 2587; 1999, 2675; 2003, 1252)



NRS 269.190 - Board of health: Power to establish and maintain.

The boards of county commissioners may establish and maintain a board of health in any unincorporated town in their respective counties.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1985, 265)



NRS 269.195 - Animals running at large.

The town board or board of county commissioners may prohibit the keeping of hogs or the running at large of goats, cows or other animals within the limits of any unincorporated town.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1967, 1729; 1985, 265)



NRS 269.200 - Ordinance prohibiting animals from running at large: Petition; publication; penalty.

1. The town board or board of county commissioners shall, when petitioned by 25 percent of the taxpayers of any town or voting precinct not maintaining a separate and independent local government, pass an ordinance to prevent the running at large of any horse, mule, ass, kine, hog, sheep or goat in the town or precinct, and provide in the ordinance for the impounding of the animals as estrays and the payment of certain fees and costs before the release of such animals.

2. When the ordinance is properly drawn and signed by the chair of the town board or board of county commissioners, before going into effect it shall be published, for a period of at least 10 days, in some newspaper of general circulation published in the town or precinct, and if there be none, then in some newspaper published in the county. The cost of publication shall be paid by the town or county out of the general fund of the town or county the same as other bills.

3. A violation of any such ordinance shall be a misdemeanor.

[1:265:1915; 1919 RL p. 2843; NCL 4028] + [2:265:1915; 1919 RL p. 2843; NCL 4029] + [3:265:1915; 1919 RL p. 2843; NCL 4030] (NRS A 1967, 545, 1730)



NRS 269.205 - Nuisances: Power to prevent, remove and punish.

The town board or board of county commissioners may determine what are nuisances in any unincorporated town, and provide for the punishment, prevention and removal of the nuisances.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1967, 1730; 1985, 265)



NRS 269.210 - Abatement of nuisance: Procedure; costs.

1. For the purposes of this section, nuisances in any unincorporated town in this state shall be deemed to consist of permitting filth heaps, garbage, unprotected sewage or drainage pipes or boxes, cesspools, obstructions to the safe and convenient passage of vehicles and pedestrians through and over the public highways, streets and alleys, and other such nuisances as may be named by the State Board of Health or county board of health to remain unabated after due notice to abate or remove the same as required by the provisions of this section.

2. Upon the complaint of any resident in any unincorporated town in this state to the sheriff or constable of such unincorporated town that a nuisance exists therein of the nature mentioned in subsection 1, or from the personal observation and knowledge of such sheriff or constable that a nuisance of the nature mentioned in subsection 1 exists in the unincorporated town, the sheriff or constable shall notify the property owner or occupants of the premises causing or permitting the nuisance to exist that unless the nuisance is abated or removed within 10 days after service of notice, the sheriff or constable will abate or remove, or cause to be abated or removed, at the expense of the owner of the property, the nuisance complained of or found to exist. Notice to abate or remove any nuisance shall be served upon the owner or occupants of the premises, or agent of the owner of the property or premises responsible for the unabated nuisance. If the owner of the property is unknown or absent with no known representative or agent upon whom notice can be served, then the sheriff or constable shall post a written or printed notice upon the property premises, setting forth that unless the nuisance is abated or removed within 10 days the sheriff or constable will abate or remove, or cause to be abated or removed, at the expense of the owner and property, the nuisance complained of and found to exist; but in carrying out the provisions of this section, no charge, debt or claim against any individual owner or any one piece of real property shall exceed the sum of $50.

3. Any unpaid sum of money against the property or owner accrued in abating or removing nuisances contemplated by this section shall be a claim against the property and may be recovered in an action at law in any court of competent jurisdiction in the county in which the unincorporated town is situated. The amount recovered shall be disbursed in paying the expenses of abating or removing the nuisance and court expenses.

[1:105:1905; RL 919; NCL 1306] + [2:105:1905; RL 920; NCL 1307] + [3:105:1905; RL 921; NCL 1308]



NRS 269.215 - Disorderly conduct: Prevention and punishment.

In addition to the powers and jurisdiction conferred by other laws, the town board or board of county commissioners shall have the power to prevent, punish and restrain any disorderly conduct.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1967, 1730)



NRS 269.217 - Loitering and prowling ordinances: Enactment and enforcement by town board or board of county commissioners.

In addition to the powers and jurisdiction conferred by other laws, the town boards or boards of county commissioners of the counties of this state are empowered to enact and enforce loitering and prowling ordinances.

(Added to NRS by 1967, 1506; A 1969, 39; 1993, 810)



NRS 269.220 - Regulation of storage of explosive and combustible materials.

In addition to the powers and jurisdiction conferred by other laws, the town board or board of county commissioners may regulate the storage of gunpowder and other explosive or combustible materials. Any ordinance adopted pursuant to this section that regulates places of employment where explosives are stored must be at least as stringent as the standards and procedures adopted by the Division of Industrial Relations of the Department of Business and Industry pursuant to NRS 618.890.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1967, 1730; 1999, 1858)



NRS 269.222 - Limited authority to regulate firearms; restrictions concerning registration of firearms in town in county whose population is 700,000 or more.

1. Except as otherwise provided by specific statute, the Legislature reserves for itself such rights and powers as are necessary to regulate the transfer, sale, purchase, possession, ownership, transportation, registration and licensing of firearms and ammunition in Nevada, and no town may infringe upon those rights and powers. As used in this subsection, firearm means any weapon from which a projectile is discharged by means of an explosive, spring, gas, air or other force.

2. A town board may proscribe by ordinance or regulation the unsafe discharge of firearms.

3. If a town board in a county whose population is 700,000 or more has required by ordinance or regulation adopted before June 13, 1989, the registration of a firearm capable of being concealed, the town board shall amend such an ordinance or regulation to require:

(a) A period of at least 60 days of residency in the town before registration of such a firearm is required.

(b) A period of at least 72 hours for the registration of a pistol by a resident of the town upon transfer of title to the pistol to the resident by purchase, gift or any other transfer.

4. Except as otherwise provided in subsection 1, as used in this section:

(a) Firearm means any device designed to be used as a weapon from which a projectile may be expelled through the barrel by the force of any explosion or other form of combustion.

(b) Firearm capable of being concealed includes all firearms having a barrel less than 12 inches in length.

(c) Pistol means a firearm capable of being concealed that is intended to be aimed and fired with one hand.

(Added to NRS by 1989, 652; A 2007, 1290; 2011, 1165)



NRS 269.225 - Dogs: Tax; extermination when tax not paid.

The boards of county commissioners may levy and collect an annual tax on all dogs owned or kept within the limits of any unincorporated town in their respective counties, and provide for the extermination of all dogs for which the tax has not been paid.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1985, 265)



NRS 269.227 - Ordinance for control of rabies.

In order to control rabies and to protect the public health and welfare, each town board or board of county commissioners shall enact an ordinance providing for a rabies control program and shall include within that ordinance the requirements established by regulations adopted by the State Board of Health.

(Added to NRS by 1965, 1073; A 1967, 1730; 1989, 302)



NRS 269.230 - Duties of certain officers concerning riotous assembly; penalty.

1. When six or more persons, whether armed or not, shall be unlawfully or riotously assembled in any town, the sheriff of the county and the sheriff s deputies, or the constable of the town, and the justice of the peace shall go among the persons so assembled, or as near as possible, and shall command them, in the name of the people of the United States and the State of Nevada, to disperse immediately.

2. If the persons assembled do not immediately disperse, the magistrates and officers shall arrest them, that they be punished according to law, and for that purpose may command the aid of all persons present or within the county.

3. If a magistrate or officer, having notice of an unlawful or riotous assembly, as provided in subsection 1, neglect or refuse to proceed to the place of assembly, or as near thereto as the magistrate or officer can with safety, and to exercise the authority with which the magistrate or officer is invested for suppressing the same and arresting the offenders, the magistrate or officer shall be deemed guilty of a misdemeanor, and shall be punished accordingly.

[Part 87:108:1866; B 2685; BH 1722; C 1868; RL 2836; NCL 4836] + [88:108:1866; B 2686; BH 1723; C 1869; RL 2837; NCL 4837] + [90:108:1866; B 2688; BH 1725; C 1871; RL 2838; NCL 4838]



NRS 269.235 - Police officers: Appointment; bond; salaries; duties.

1. The town board or board of county commissioners may appoint from the residents of an unincorporated town one chief of police and as many other peace officers as may be necessary, not exceeding seven. Two-thirds of the peace officers must be named and appointed by a majority of the board, and one-third by a minority.

2. Each officer shall give a bond, in ordinary form of official bonds, in such amount as may be designated by the town board or board of county commissioners.

3. The chief of police is entitled to receive for his or her services such sum as may be fixed by the town board or board of county commissioners not to exceed $250 per month. Other peace officers are entitled to receive for their services such sum as may be fixed by the town board or board of county commissioners not to exceed $225 each per month.

4. The peace officers are ex officio collectors of all licenses and taxes, other than property taxes, to be collected for the use of the town, and shall exercise such other powers and perform such other duties, including police duties, as may be authorized, directed or required by the town board or board of county commissioners.

5. Each officer shall transmit any money collected pursuant to any law or ordinance to the county treasurer for distribution to the proper fund of the town.

[12:48:1881; A 1943, 65; 1943 NCL 1242] (NRS A 1967, 1730; 1985, 265)



NRS 269.240 - Tax for support of police department; police department fund; appointment of police officers; applicability of section.

1. The boards of county commissioners of the various counties of this State may levy and collect a tax of not exceeding one-half of 1 percent upon the assessed value of property within any unincorporated town for the benefit of the police department of the town.

2. The board of county commissioners shall prescribe the boundaries within which the tax is to be collected, but the boundaries must not extend beyond the limits of the town.

3. The tax must be assessed and collected at the same time and by the same officers who assess and collect state and county taxes, and under the same provisions of law, and must be paid over to the county treasurer.

4. The county treasurer shall keep the money in a separate fund to be denominated the police department fund. No money may be paid out of the police department fund, except by order of the town board or board of county commissioners. The town board or board of county commissioners may use the police department fund in paying the expenses of the police department within the boundaries of the town, as prescribed by the county commissioners. Any warrant drawn on the police department fund, when there is not sufficient money in the treasury to pay the whole amount of the warrant, is void.

5. The town board or board of county commissioners of any county shall appoint police officers, not exceeding two in number, in any unincorporated town and fix their compensation. The town board or board of county commissioners may, at any time, remove the police officers and appoint others in their place, whenever the board deems it necessary for the public good. The police officers shall serve within the limits of the unincorporated town. The board of county commissioners may appoint such other special police officers as, in its judgment, the public safety may require, whose compensation must be fixed by the board, and who shall continue to serve only during the pleasure of such board.

6. The provisions of this section have no effect in any town unless a majority of the property holders of the town petitions the board of county commissioners of the county wherein the town is situated, setting forth the following facts:

(a) That the petition contains the names of the majority of the property holders of the town.

(b) That they request the appointment of such police officers and the levying of a tax of one-half of 1 percent as a compensation therefor, as provided in this section.

7. Upon the presentation of a petition, in compliance with the provisions of subsection 6, the board of county commissioners in which county the town is situated shall levy the tax and the town board or board of county commissioners shall make the appointment of one or more police officers, in accordance with the request of the petition.

[1:129:1865; A 1907, 97; RL 908; NCL 1295] + [2:129:1865; B 3109; BH 2042; C 2192; RL 909; NCL 1296] + [3:129:1865; B 3110; BH 2043; C 2193; RL 910; NCL 1297] + [4:129:1865; B 3111; BH 2044; C 2194; RL 911; NCL 1298] + [5:129:1865; B 3112; BH 2045; C 2195; RL 912; NCL 1299] + [6:129:1865; B 3113; BH 2046; C 2196; RL 913; NCL 1300] + [7:129:1865; B 3114; BH 2047; C 2197; RL 914; NCL 1301] + [9:129:1865; A 1907, 97; RL 916; NCL 1303] + [10:129:1865; A 1907, 97; RL 917; NCL 1304] + [11:129:1865; A 1907, 97; RL 918; NCL 1305] (NRS A 1959, 601; 1967, 1731; 1983, 123; 1993, 2529)



NRS 269.245 - Prevention of breach of the peace.

Any officer having the direction of the police in a town shall order a force sufficient to keep the peace to attend any public meeting, when the officer is satisfied that a breach of the peace is to be apprehended.

[82:108:1866; B 2680; BH 1717; C 1863; RL 2832; NCL 4832] (NRS A 1983, 124)



NRS 269.247 - Accident reports and related materials: Provision upon receipt of reasonable fee; exceptions.

A police department or other law enforcement agency of a town shall, within 7 days after receipt of a written request of a person who claims to have sustained damages as a result of an accident, or the person s legal representative or insurer, and upon receipt of a reasonable fee to cover the cost of reproduction, provide the person, the person s legal representative or insurer, as applicable, with a copy of the accident report and all statements by witnesses and photographs in the possession or under the control of the department or agency that concern the accident, unless:

1. The materials are privileged or confidential pursuant to a specific statute; or

2. The accident involved:

(a) The death or substantial bodily harm of a person;

(b) Failure to stop at the scene of an accident; or

(c) The commission of a felony.

(Added to NRS by 1987, 1052; A 2005, 702)



NRS 269.250 - Fire companies or departments: Appointment of officers and employees; salaries; arson investigators designated as peace officers.

1. The town board or board of county commissioners shall in any unincorporated town in their respective counties:

(a) Provide for the prevention and extinguishment of fires.

(b) Organize, regulate, establish and disband fire companies or fire departments.

(c) Provide for the payment of fire companies or fire departments, and the appointment and payment of officers thereof.

2. All payments authorized under the provisions of subsection 1 must be made from the separate fund of the town where service is performed or required when the fire company or department operates in the town alone, and if used outside of the town the board of county commissioners may provide for contribution from general county funds if provided for in the county budget.

3. A majority of the town board or board of county commissioners shall name and appoint two-thirds of all such officers and employees, and the minority thereof shall name and appoint one-third.

4. The fire chief and the personnel of the fire department are entitled to receive such compensation as the town board or board of county commissioners prescribes.

5. The town board or board of county commissioners may designate arson investigators as peace officers.

[Part 1:48:1881; A 1889, 43; 1903, 55; 1919, 408; 1943, 65; 1951, 455] (NRS A 1957, 539; 1967, 1732; 1985, 266)



NRS 269.255 - Tax for benefit of fire department; fire department fund.

1. The boards of county commissioners of the various counties of this state are empowered to levy and collect a tax of not exceeding 1.5 percent upon the assessed value of the property within any unincorporated town for the benefit of the fire department in the town.

2. The county commissioners shall prescribe the boundaries within which the tax is to be collected, but the boundaries must not extend beyond the limits of the town.

3. The tax must be assessed in the same manner and is subject to the provisions of the general laws for the assessment and collection of taxes. The tax must be collected at the same time and by the same officers who assess and collect the state and county taxes, and must be paid over to the county treasurer.

4. The county treasurer shall keep the money in a separate fund to be denominated the fire department fund. No money may be paid out of the fire department fund except by order of the town board or board of county commissioners. The town board or board of county commissioners shall use the fire department fund to aid in sustaining the fire companies within the boundaries of the town, as prescribed by the town board or board of county commissioners. No debt is authorized by this section to be made. Any warrant drawn on the fire department fund when there is not sufficient money in the treasury to pay the whole amount of the warrant is void.

[1:91:1865; A 1881, 110; 1911, 34; 1913, 12; 1919 RL 895; NCL 1282] + [2:91:1865; B 3120; BH 2071; C 2221; RL 896; NCL 1283] + [3:91:1865; B 3121; BH 2072; C 2222; RL 897; NCL 1284] + [4:91:1865; B 3122; BH 2073; C 2223; RL 898; NCL 1285] + [5:91:1865; B 3123; BH 2074; C 2224; RL 899; NCL 1286] + [6:91:1865; B 3124; BH 2075; C 2225; RL 900; NCL 1287] + [7:91:1865; B 3125; BH 2076; C 2226; RL 901; NCL 1288] (NRS A 1967, 1732; 1983, 124)



NRS 269.260 - Ex officio fire wardens: Appointment; duties.

1. The police officers appointed under the provisions of NRS 269.240 are ex officio fire wardens of the unincorporated towns for which they are acting as police officers.

2. The fire wardens shall:

(a) In the daytime, examine all houses, buildings or superstructures within the town where they are acting as fire wardens and police officers, and ascertain from personal examination the condition of all the chimneys, stovepipes, stoves, flues, ranges, grates, furnaces or other articles, or anything used in the houses, buildings or superstructures in which to hold fire or to conduct the smoke from any fire.

(b) When any of the articles or fixtures mentioned in paragraph (a) are found to be so defective in make or material, or so situated as to endanger any of the property of the town, or the property of any of the inhabitants thereof, to loss from fire by or on account of any of the defects, notify in writing the owner or occupant of the house, building or superstructure where such defective chimney, flue, stovepipe or other article is situated to repair it, so as to prevent danger from fire to the property in the town.

(c) Direct the manner in which the repairs required by the provisions of paragraph (b) must be made.

(d) Under the direction of the chief engineer of the fire department, where there is one, and where there is no chief engineer of a fire department in a town, then under the direction of the town board or board of county commissioners, examine streets, alleys, outlots and the surrounding of houses and buildings in the town where they are acting as fire wardens, and direct the removal, by the owner of the premises, of any inflammable matter or material found thereon.

(e) Generally, perform such duties as directed by the town board or board of county commissioners or the chief of the fire department in the town, to protect fully the property of the town from loss by conflagration.

[Part 1:56:1875; BH 2155; C 2277; RL 903; NCL 1290] + [2:56:1875; BH 2156; C 2278; RL 904; NCL 1291] (NRS A 1967, 1733; 1983, 125)



NRS 269.265 - Failure to repair defective fixture: Penalty.

Any person, after being notified by a fire warden to repair any defective chimney, flue, furnace, range, oven, stovepipe or fixture therewith connected so as to prevent it from endangering the property of the town from destruction or loss by fire, who neglects or refuses, for a longer time than 24 hours after notice in writing to repair it, to comply with the order and direction of the fire warden, and fails or refuses to make the required repairs, shall be fined in any sum not more than $500.

[3:56:1875; BH 2157; C 2279; RL 905; NCL 1292] (NRS A 1967, 545; 1983, 125)



NRS 269.270 - Failure to remove dangerous or inflammable material: Penalty; expenses of removal.

1. After receiving written notice from the fire warden ordering the removal of any dangerous or inflammable material from the limits of the town, any owner, occupant or agent in control of the premises where the dangerous or inflammable material is situated who has failed to comply or to remove such matter within 48 hours after receipt of such order shall be fined not more than $500.

2. The court shall then issue an order for the removal of the dangerous or inflammable material, and if the owner, occupant or agent in control of the premises fails to remove such material within 24 hours after receipt of the court order, the fire warden shall remove such material at the expense of the person against whom the court order was issued.

[4:56:1875; BH 2158; C 2280; RL 906; NCL 1293] (NRS A 1967, 546; 1983, 126)



NRS 269.400 - Town defined.

As used in NRS 269.400 to 269.470, inclusive, town means an unincorporated town in the State of Nevada having a population of less than 7,500.

(Added to NRS by 1963, 1161; A 1967, 1734; 1969, 1581; 1979, 528)



NRS 269.405 - Powers of board to make public improvements.

The town board or board of county commissioners shall have the power, in addition to other powers conferred upon such boards by this chapter or otherwise:

1. To lay out, extend, change the grade, open and alter the highways, streets and alleys within the town.

2. To require and provide for the macadamizing, oiling, curbing, graveling, grading and regrading, paving, draining, cleaning and repairing, lighting, surfacing and resurfacing, and widening of any highway, street or alley, or in any way whatsoever to improve the same.

3. To provide for the purchase, construction, improvement, maintenance and preservation of town parks, swimming pools, tennis courts, public buildings, structures and facilities for recreation and entertainment purposes, and the purchase of sites for all such purposes.

4. To provide for construction, repair, maintenance and preservation of sidewalks, crossings, bridges, drains, underground irrigation pipes, water mains, curbs, gutters and storm sewers.

5. To provide for the purchase, construction, repair, maintenance and preservation of sanitary sewage facilities, sanitary sewer systems and water systems, and the purchase of sites therefor.

6. To provide for the maintenance, repair, alteration, improvement, construction and preservation of all town buildings and property not herein mentioned.

7. To make any other public improvement of any nature, including the purchase and construction of such buildings, structures, edifices and facilities as the town board may deem appropriate.

(Added to NRS by 1963, 1161; A 1967, 1734)



NRS 269.410 - Issuance of general and special obligations.

For any such purpose, the town board or the board of county commissioners, at any time or from time to time, in the name and on the behalf of the town, may issue:

1. General obligations, payable from taxes;

2. General obligations, payable from taxes, which payment is additionally secured by a pledge of gross or net revenues derived from the operation of such capital improvements, and, if so determined by the town board or the board of county commissioners, further secured by a pledge of such other gross or net revenues as may be derived from any other income-producing project of the town or from any license or other excise taxes levied by the town for revenue, as may be legally made available for their payment; and

3. Special obligations.

(Added to NRS by 1963, 1162; A 1967, 1734; 1969, 1582; 1981, 955)



NRS 269.415 - Applicability of Local Government Securities Law.

Subject to the provisions of NRS 269.410, for any improvements authorized by NRS 269.405, the town board or the board of county commissioners may, on the behalf and in the name of the town, borrow money, otherwise become obligated, and evidence obligations by the issuance of bonds and other town securities, and in connection with the undertaking or improvements, the board may otherwise proceed as provided in the Local Government Securities Law.

(Added to NRS by 1963, 1162; A 1967, 1735; 1969, 1582; 1985, 267)



NRS 269.420 - Fees, rates and charges: Establishment, maintenance and revision of schedules.

In order to insure the payment of the general obligation bonds of the town, the payment of which is additionally secured by a pledge of revenues of such improvements, of any such other income-producing project and of any such excise taxes, as provided in NRS 269.410, or other such additionally secured general obligation securities of the town, the board may establish and maintain, and from time to time revise, a schedule or schedules of fees, rates and charges for services, facilities and commodities rendered by or through such improvements and any such other income-producing project and a schedule or schedules of any such excise taxes, as the case may be, in an amount sufficient for that purpose and also sufficient to discharge any covenant in the proceedings authorizing the issuance of any of the bonds or other securities, including any covenant for the establishment of reasonable reserve funds.

(Added to NRS by 1963, 1162; A 1967, 225; 1969, 1583)



NRS 269.425 - Town s debt limit.

No town shall ever become indebted for any town improvements under the provisions of NRS 269.400 to 269.470, inclusive, or otherwise, by the issuance of such general obligation bonds and other general obligation securities (other than any notes or warrants maturing within 1 year from the respective dates of their issuance), but excluding any outstanding revenue bonds, special assessment bonds, or other special obligation securities, excluding any such outstanding general obligation notes and warrants, and excluding any outstanding indebtedness not evidenced by bonds or other securities, exceeding 25 percent of the total last assessed valuation of the taxable property of the town.

(Added to NRS by 1963, 1162; A 1967, 1735; 1969, 1583)



NRS 269.470 - Authority to issue general obligation bonds and securities independent and complete.

The authority to issue general obligation bonds and other general obligation securities conferred by the provisions of NRS 269.400 to 269.470, inclusive, shall be deemed to be independent and complete, and such securities may be issued thereunder without regard to other provisions or sections of this chapter or Nevada Revised Statutes concerning the issuance of bonds or other securities except as otherwise provided in NRS 269.400 to 269.470, inclusive.

(Added to NRS by 1963, 1164; A 1969, 1583)



NRS 269.500 - Short title.

NRS 269.500 to 269.625, inclusive, may be cited as the Unincorporated Town Government Law.

(Added to NRS by 1975, 1345; A 1977, 579; 1995, 2178; 2001, 1688)



NRS 269.505 - Definitions.

Whenever used in NRS 269.500 to 269.625, inclusive, unless a different meaning clearly appears from the context, the following words and terms defined in NRS 269.510, 269.515 and 269.520 have the meanings ascribed to them in those sections.

(Added to NRS by 1975, 1345; A 1977, 579; 1985, 2253)



NRS 269.510 - Board defined.

Board means the board of county commissioners.

(Added to NRS by 1975, 1345)



NRS 269.515 - Town advisory board defined.

Town advisory board means the board created pursuant to the provisions of the Unincorporated Town Government Law to assist the board of county commissioners in the government of an unincorporated town.

(Added to NRS by 1975, 1345)



NRS 269.520 - Unincorporated town defined.

Unincorporated town or town means a specific unincorporated area within a county in which one or more governmental services are provided by the county in addition to those services provided in the general unincorporated area of the county, for which the residents of such area pay through ad valorem taxes or for which other revenue is secured from within the area.

(Added to NRS by 1975, 1345)



NRS 269.525 - Legislative findings and declaration.

1. It is hereby found and declared that there is a need for special government services in certain unincorporated areas of counties.

2. It is further found and declared that such services heretofore have been provided under varying interpretations of law, leading to widespread disparity in the recognition of the role of town government.

3. It is further found and declared that unincorporated town government is an adjunct of county government.

4. It is further found and declared that the residents of such areas have considerable interest in representative and participatory government for such areas and should be provided a role whereby they may assist the board of county commissioners in the management of government as it relates to such towns.

5. Finally, the purposes of the Unincorporated Town Government Law are to provide for the formation of unincorporated towns and their government according to a uniform plan within the framework of county administration of the unincorporated area.

(Added to NRS by 1975, 1345)



NRS 269.530 - Applicability of Unincorporated Town Government Law.

The provisions of the Unincorporated Town Government Law apply:

1. To each unincorporated town in any county having a population of 100,000 or more.

2. To each unincorporated town in any other county, upon the passage of an ordinance adopting the Unincorporated Town Government Law by the board of county commissioners.

(Added to NRS by 1975, 1346; A 1977, 1003; 1979, 528; 1983, 1662)



NRS 269.535 - Methods.

An unincorporated town may be formed by means of an initiative petition of the residents of any specified unincorporated area within a county or by resolution of a board of county commissioners, pursuant to the procedure established by the Unincorporated Town Government Law.

(Added to NRS by 1975, 1346)



NRS 269.540 - Initiative petition: Use; procedure; number of signatures required.

1. If the initiative petition method is followed, the procedures established by NRS 295.085 to 295.125, inclusive, for the adoption of county ordinances by initiative petition shall be followed, subject to the criteria set forth in NRS 269.545 and provided the petitions are signed by a number of registered voters of the area equal to 51 percent or more of the number of voters in such area who voted at the last preceding general election in the county, determined as nearly as is practicable from the voting records of the whole number of precincts within such area.

2. If the petitioners committee desires to place the question of formation on the ballot, without reference to the board of county commissioners, the initiative petition shall be signed by a number of voters of the area equal to 10 percent or more of the number of voters in such area who voted at the last preceding general election in the county, determined as provided in subsection 1.

(Added to NRS by 1975, 1346)



NRS 269.545 - Initiative petition: Contents.

1. The initiative petition presented to the board or the question placed on the ballot, as provided in NRS 269.540, must contain a statement substantially as follows:

The undersigned declare their purpose to be the support of the concept of unincorporated town government, that they desire hereby to make provision for the supplying of one or more of the town services enumerated in NRS 269.575 and that they acknowledge the fact that the supplying of such service or services will require a special tax levy, the establishment of a user fee schedule or a combination of both.

2. The boundaries of such area sought to be brought within an unincorporated town area must be clearly designated and declared. The area encompassed must be contiguous.

3. The petition shall state whether the town advisory board is to be composed of three members or five members.

(Added to NRS by 1975, 1346; A 1979, 1167)



NRS 269.550 - Procedure following presentation of petition: Adoption of ordinance; submission of question to voters.

1. If the petition presented to the board contains the requisite number of signatures pursuant to subsection 1 of NRS 269.540 and otherwise meets the requirements provided in NRS 269.545, the board may, by ordinance, proceed with the formation of the unincorporated town. The ordinance must contain a clear designation of the boundaries, a listing of services to be provided and the number of members to be on the town advisory board.

2. If the petition presented to the board contains the requisite number of signatures pursuant to subsection 2 of NRS 269.540, the board may, by resolution adopted at a regular meeting, provide for submission of the question of the formation of an unincorporated town to the registered voters residing within the boundaries of the area proposed for that town at the next succeeding primary or general election. As a part of the question there must be included the statement that an affirmative vote carries with it the assent to be taxed for the service or services indicated in the board s resolution.

(Added to NRS by 1975, 1347; A 1979, 1167; 1993, 1045)



NRS 269.555 - Formation of town by action of board; submission of question to voters.

Except as otherwise provided in NRS 269.563, the board may, by resolution adopted at a regular meeting, provide for submission of the question of the formation of an unincorporated town to the registered voters residing within the boundaries of the area proposed for the town at the next succeeding primary or general election. As a part of the question there must be included the statement that the affirmative vote carries with it the assent to be taxed for the service indicated in the board s resolution.

(Added to NRS by 1975, 1347; A 1993, 1046; 1995, 2178)



NRS 269.560 - Voter s approval; adoption of ordinance.

If a majority of the registered voters residing within the boundaries of the proposed unincorporated town and voting on the question in the primary or general election as provided in subsection 2 of NRS 269.550 or in NRS 269.555 approve the question, the board shall by ordinance proceed with the formation of the unincorporated town. The ordinance must contain a clear designation of the boundaries, a listing of the services to be provided and the number of members to be on the town advisory board.

(Added to NRS by 1975, 1347; A 1979, 1167; 1993, 1046)



NRS 269.563 - Formation of town in area that contains no residents in county whose population is 700,000 or more.

1. The board of county commissioners of a county whose population is 700,000 or more may provide by ordinance for the formation of an unincorporated town in an area that contains no residents if all of the owners of land within the boundaries of the proposed unincorporated town so request in writing. The written request of the owners must include the statement that the owners consent to be taxed for the services to be listed in the ordinance. If any owner withdraws his or her consent before adoption of the ordinance creating the unincorporated town, the owner s property must be excluded in fixing the boundaries of the town.

2. The ordinance must contain clear designation of the boundaries of the unincorporated town and the boundaries of any area which may be annexed into the unincorporated town, a listing of services to be provided, the number of members to serve on the town advisory board and the conditions that must be satisfied before appointment of the first town advisory board. These conditions may include, without limitation, the number of residents, the level of services being provided and the extent of improvements in place.

(Added to NRS by 1995, 2177; A 2011, 1166)



NRS 269.565 - Formation of town when certain services required by law.

1. The boards of county commissioners of the various counties in this State may enact ordinances to provide for and regulate the formation of unincorporated towns if specific unincorporated county areas are directed by federal or state law to administer one or more of the services enumerated in subsection 2.

2. The services to be provided include, but are not limited to, solid waste disposal and compliance with federal water or air quality standards.

3. Any such ordinance must contain a clear designation of the boundaries of the unincorporated town, a listing of services to be provided and the number of members to be on the town advisory board.

(Added to NRS by 1975, 1347; A 1979, 1168)



NRS 269.570 - Amendment of ordinance to adjust list of services.

The board of county commissioners may amend any ordinance providing for the formation of an unincorporated town to adjust the list of services to be provided.

(Added to NRS by 1975, 1348; A 1977, 580; 1979, 1168)



NRS 269.575 - Town services.

1. Town services, any one of which or any combination of which may be supplied to the residents of a particular unincorporated town include, but need not be limited to:

(a) Cemetery;

(b) Dump stations and sites;

(c) Fire protection;

(d) Flood control and drainage;

(e) Garbage collection;

(f) Police;

(g) Parks;

(h) Recreation;

(i) Sewage collection;

(j) Streets;

(k) Street lights;

(l) Swimming pools;

(m) Television translator;

(n) Water distribution; and

(o) Acquisition, maintenance and improvement of town property.

2. Each unincorporated town is limited to that service or those services whose supply provided the basis for the formation of the town, as adjusted from time to time pursuant to NRS 269.570.

(Added to NRS by 1975, 1347; A 1977, 1003; 1985, 2254)



NRS 269.5755 - Levy of taxes for common service provided to contiguous towns; rate.

1. The board of county commissioners of a county which has two or more unincorporated towns which:

(a) Were formed pursuant to the provisions of NRS 269.500 to 269.625, inclusive;

(b) Provide a common service; and

(c) Are contiguous,

may by resolution levy a common rate of taxes ad valorem for those unincorporated towns for the common service.

2. In the resolution the board must:

(a) Identify the unincorporated towns to which the common rate applies; and

(b) State the service common to those unincorporated towns for which the common rate is imposed.

3. If the towns provide more than one common service, the common rate must include all the common service. A separate rate may be levied for a capital improvement in any town, or for a service provided only in the town where that rate is levied.

(Added to NRS by 1985, 2253)



NRS 269.576 - County whose population is 700,000 or more: Appointment or election; terms; chair; removal or vacancy; notice of expiration of term or vacancy; duties; compensation.

1. Except as appointment may be deferred pursuant to NRS 269.563, the board of county commissioners of any county whose population is 700,000 or more shall, in each ordinance which establishes an unincorporated town pursuant to NRS 269.500 to 269.625, inclusive, provide for:

(a) Appointment by the board of county commissioners or the election by the registered voters of the unincorporated town of three or five qualified electors who are residents of the unincorporated town to serve as the town advisory board. If the ordinance provides for appointment by the board of county commissioners, in making such appointments, the board of county commissioners shall consider:

(1) The results of any poll conducted by the town advisory board; and

(2) Any application submitted to the board of county commissioners by persons who desire to be appointed to the town advisory board in response to an announcement made by the town advisory board.

(b) A term of 2 years for members of the town advisory board.

(c) Election of a chair from among the members of the town advisory board for a term of 2 years, and, if a vacancy occurs in the office of chair, for the election of a chair from among the members for the remainder of the unexpired term. The ordinance must also provide that a chair is not eligible to succeed himself or herself for a term of office as chair.

2. The members of a town advisory board serve at the pleasure of the board of county commissioners. If a member is removed, or if the position of a member otherwise becomes vacant, the board of county commissioners shall appoint a new member to serve out the remainder of the unexpired term of the member who was removed.

3. The board of county commissioners shall provide notice of the expiration of the term of a member of and any vacancy on a town advisory board to the residents of the unincorporated town by mail, newsletter or newspaper at least 30 days before the expiration of the term or filling the vacancy.

4. The duties of the town advisory board are to:

(a) Assist the board of county commissioners in governing the unincorporated town by acting as liaison between the residents of the town and the board of county commissioners; and

(b) Advise the board of county commissioners on matters of importance to the unincorporated town and its residents.

5. The board of county commissioners may provide by ordinance for compensation for the members of the town advisory board.

(Added to NRS by 1983, 1128; A 1989, 1914; 1995, 2178; 2001, 1688; 2003, 1509; 2011, 1166; 2013, 469)



NRS 269.577 - County whose population is less than 700,000: Appointment or election of members; removal or vacancy; compensation; duties.

1. The board of county commissioners of any county whose population is less than 700,000 shall, in each ordinance which establishes an unincorporated town pursuant to NRS 269.500 to 269.625, inclusive, provide for:

(a) The appointment by the board of county commissioners or the election by the people of three or five qualified electors who are residents of the unincorporated town to serve as the town advisory board.

(b) The removal of a member of the town advisory board if the board of county commissioners finds that the removal of the member is in the best interest of the residents of the unincorporated town.

(c) The appointment by the board of county commissioners of a member to serve the unexpired term of a member of the town advisory board removed pursuant to the provisions of paragraph (b) or whose position otherwise becomes vacant.

2. The board of county commissioners may provide by ordinance for compensation for the members of the town advisory board.

3. The duties of the town advisory board are to:

(a) Assist the board of county commissioners in governing the unincorporated town by acting as liaison between the residents of the town and the board of county commissioners; and

(b) Advise the board of county commissioners on matters of importance to the unincorporated town and its residents.

(Added to NRS by 1979, 1166; A 1981, 1784; 1983, 1127; 1989, 1915; 2011, 1167; 2013, 469)



NRS 269.578 - County whose population is less than 700,000: Terms of members.

1. The board of county commissioners of any county whose population is less than 700,000 shall appoint members for an appointive town advisory board which is created after June 30, 1983, to initial terms as follows:

(a) For a three-member board:

(1) One member for a term of no more than 1 year; and

(2) Two members for terms of more than 1 year but no more than 2 years.

Each term must end on the first Monday in January of the appropriate year.

(b) For a five-member board:

(1) Two members for terms of no more than 1 year; and

(2) Three members for terms of more than 1 year but no more than 2 years.

Each term must end on the first Monday in January of the appropriate year.

2. As the initial terms expire, the board of county commissioners shall appoint members for terms of 2 years thereafter.

3. If the town board is made elective after June 30, 1983, the ordinance creating it must provide for the division of the first elected board by lot into two classes whose terms will correspond to those provided in subsection 1.

(Added to NRS by 1983, 1128; A 1989, 1915; 2011, 1167)



NRS 269.579 - Mandatory training for members.

Each member of a town advisory board shall, at least once during the first year of the member s initial term of office and at least once during every subsequent year that the member serves in office, attend training relating to:

1. State statutes and regulations and local ordinances, resolutions and regulations concerning land use planning, development and any other subject matter that the board of county commissioners deems necessary; and

2. The provisions of chapter 241 of NRS.

(Added to NRS by 2001, 1688)



NRS 269.580 - Management of designated services.

The board of county commissioners of any county may, by resolution adopted at a regular meeting, designate any one or more of the services enumerated in NRS 269.575 as properly within the power of a town advisory board to manage.

(Added to NRS by 1975, 1348)



NRS 269.585 - Notice and information to be provided to town advisory board.

The board of county commissioners shall consult with each town advisory board on matters relating to such town and shall give advance notice to the town advisory board concerning items relating to that town which will be on the board s agenda. The board shall notify town advisory boards of special projects or improvements pending and relating to such town and shall provide information thereon. Such information shall cover but shall not be limited to commencement dates, completion dates and the scope of the work to be performed or the extent of the services to be supplied.

(Added to NRS by 1975, 1348)



NRS 269.590 - Participation in budget and ordinances for town.

1. The board shall:

(a) Solicit the advice of the town advisory board in the preparation of the tentative budget for the town affected.

(b) Allow towns to recommend their own ordinances and codes. If the subject matter covered is the subject of an existing county ordinance, the town ordinance may not be less stringent than the county ordinance.

2. The board may allow town advisory boards to control any expenditures which are a part of a county-approved budget.

(Added to NRS by 1975, 1348)



NRS 269.595 - Control of unappropriated money.

Any nonappropriated funds available for town purposes may be expended at the discretion of the town advisory board.

(Added to NRS by 1975, 1349)



NRS 269.600 - Bylaws for internal governance.

Each town advisory board shall establish bylaws for town meetings and other matters of internal governance.

(Added to NRS by 1975, 1349)



NRS 269.605 - Availability.

Copies of the ordinances of an unincorporated town shall be available from the chair of the town advisory board or from the county clerk.

(Added to NRS by 1975, 1349)



NRS 269.610 - Codification; publication.

1. By agreement of the town advisory boards affected, two or more unincorporated towns may join in a single codification of their respective town ordinances.

2. Publications of town codes by title only is recognized as sufficient for all purposes.

(Added to NRS by 1975, 1348)



NRS 269.615 - Audits.

Audits of the records of unincorporated towns shall be conducted as part of the county audit.

(Added to NRS by 1975, 1349)



NRS 269.617 - Powers relating to planning, subdivision regulation and zoning subordinate in region for which Spring Mountains National Recreation Area and Red Rock Canyon Conservation Area and Adjacent Lands Act establish limits upon development.

In the region of this state for which the Spring Mountains National Recreation Area Act and the Red Rock Canyon Conservation Area and Adjacent Lands Act establish limits upon development, the powers conferred by this chapter which relate to planning, subdivision regulation and zoning are subordinate to those limits.

(Added to NRS by 2003, 596; A 2009, 735)



NRS 269.620 - Property.

Any property belonging to an unincorporated town on July 1, 1975, shall continue to be the property of such town as long as it exists as an unincorporated town unless, upon recommendation of the town advisory board, the board of county commissioners provides by ordinance for the disposition of the property.

(Added to NRS by 1975, 1349)



NRS 269.623 - Alteration of boundaries; merger of towns.

The board of county commissioners in any county to which the Unincorporated Town Government Law applies may adopt ordinances to:

1. Amend the boundaries of any unincorporated town; or

2. Upon request of the respective town boards, merge two or more unincorporated towns.

Such ordinances may be adopted whether or not the unincorporated town was created under the provisions of the Unincorporated Town Government Law.

(Added to NRS by 1977, 579; A 1979, 1168)



NRS 269.625 - Dissolution.

An unincorporated town operating pursuant to the provisions of the Unincorporated Town Government Law may be dissolved by resolution of the board of county commissioners following a public hearing at which residents of the town are given an opportunity to speak. The resolution must specify the reasons for the dissolution.

(Added to NRS by 1975, 1349; A 1979, 1168)



NRS 269.650 - Annexation by town whose population is less than 25,000 in county whose population is less than 700,000: Ordinance; boundaries.

In a county whose population is less than 700,000, those areas, including subdivisions, which are adjacent or contiguous to an unincorporated town whose population is less than 25,000, and which require substantially all of the services described in NRS 269.575, may be annexed by the unincorporated town by ordinance adopted by the town board or the board of county commissioners. The ordinance must contain a provision requiring that the town boundary be surveyed, mapped, platted and so enlarged as to include the area to be annexed. Upon filing of the plat or map of the town, including the area annexed, it constitutes the legal boundary of the town.

(Added to NRS by 1979, 279; A 1979, 1333; 1989, 1916; 2011, 1168)



NRS 269.652 - Annexation by town whose population is less than 25,000 in county whose population is less than 700,000: Commencement of proceedings to initiate.

Proceedings to initiate any annexation authorized by NRS 269.650 may be commenced by:

1. Petition of a majority of the taxpayers residing in the area to be annexed;

2. Recommendation of the county planning commission;

3. Resolution of the town board or the board of county commissioners,

or by any combination thereof.

(Added to NRS by 1979, 279; A 1985, 710)



NRS 269.654 - Annexation by town whose population is less than 25,000 in county whose population is less than 700,000: Notice.

If a town board or board of county commissioners proposes to adopt an ordinance that provides for the annexation of an area by an unincorporated town pursuant to NRS 269.650, the town board or board of county commissioners shall, at the time the title and summary of the proposed ordinance are published in a newspaper pursuant to NRS 269.155:

1. Send a copy of the proposed ordinance by certified mail, return receipt requested, to each owner of real property in the area proposed to be annexed; and

2. Post a notice of the proposed annexation on the Internet website, if any, established and maintained by the town board or board of county commissioners.

(Added to NRS by 2011, 586)



NRS 269.660 - Annexation by town in county whose population is 700,000 or more: Privileges, benefits and obligations of annexed territory and its inhabitants; municipal taxes.

In a county whose population is 700,000 or more, from and after the effective date of the annexation of territory by an unincorporated town, the territory annexed and its inhabitants and property are subject to all debts, laws, ordinances and regulations in force in the annexing unincorporated town and are entitled to the same privileges and benefits as other parts of the annexing unincorporated town. The newly annexed territory is subject to municipal taxes levied by the annexing unincorporated town for the fiscal year following the effective date of annexation.

(Added to NRS by 2011, 515)






Chapter 270 - Correction and Vacation of Plats

NRS 270.010 - Procedure for correction of maps or plats.

Whenever:

1. The map or plat of any city or of any part thereof or addition thereto, filed or recorded in accordance with the then existing law or filed and recorded in accordance with this chapter is, by reason of error or mistake, or lack of sufficient description, or by reason of the fact that the original map or plat is lost or destroyed, or by reason of the fact that there have been filed or recorded two or more conflicting maps or plats for such city or part thereof or addition thereto, is uncertain or ambiguous; or

2. By reason of the mistaken, faulty, erroneous platting or description of or on any such map or plat, or by reason of the destruction of section corners or other artificial or natural monuments, there is any substantial uncertainty, ambiguity or confusion as to the correct and accurate description or location of the lands, blocks or lots therein described or the lines of the blocks, lots, streets, alleys, highways, parks, school property, cemeteries or other pieces or parcels devoted to public use,

such lost or destroyed map or plat may be restored or such faulty, erroneous or ambiguous map or plat may be corrected, or the confusion, ambiguity or uncertainty arising by reason of there being two or more conflicting maps or plats, or by reason of the destruction of section corners or other artificial or natural monuments, may be cured as provided in NRS 270.010 to 270.150, inclusive.

[1:120:1919; 1919 RL p. 2663; NCL 1355] (NRS A 1977, 1515)



NRS 270.020 - Survey may be made; preparation and contents of map.

1. The city council, or other legislative board of any such city, upon its own motion or resolution or upon the petition of any property holder and taxpayer within the city, affected by such loss, destruction, uncertainty, ambiguity, confusion or conflict, may instruct and employ the city surveyor or the county surveyor of the county in which the city is situate, or any other professional land surveyor, to make a complete survey of such city or of such part thereof or addition thereto and to prepare a correct and accurate map or plat of such survey, upon which map or plat all of the blocks, lots, streets, alleys, highways, parks, school property, cemeteries and other properties devoted to public use must be shown.

2. The map or plat must show by course and distance accurate ties with well-known and established section, or quarter section, corner or corners, and with some permanent artificial monument or monuments erected or constructed with definite and exact relation to the center line of the streets of such city or such part thereof or addition thereto and with such marks or monuments of original surveys as may be found and identified, together with an accurate description of each such section, or quarter section, corner, monument or mark.

3. The map must be entitled substantially as follows: Map of survey of city of ................(or of........ addition to city of ................, as the case may be) under the provisions of chapter 270 of NRS and in accordance with a resolution of the board of supervisors of the city of ................ (or as the case may be). Passed ................ (giving date).

4. The map must bear the sworn certificate of the surveyor making the same and must be made upon vellum, tracing cloth or other material of a permanent nature generally used for such purpose in the engineering profession, and must be drawn to a convenient scale sufficiently large to show clearly all lines and corners of blocks, lots, streets, alleys, highways, parks, school property, cemeteries and other property devoted to public use. Where there is any uncertainty as to the correct position, description or line of any lot, block, street, alley or other piece or parcel of property affected, or wherever there is a conflict or contradiction in point, line, numbering, lettering or other description, by reason of conflicting maps, theretofore filed or recorded, or by reason of mistakes or inaccuracies in any prior map or plat, or otherwise, the same must be clearly shown or indicated. Wherever the line on which fences, buildings or other improvements have been built in accordance with prior maps, plats or surveys, or otherwise, and the same appear to be in conflict with the lines, points or directions, as shown in the map or plat herein provided for, such conflict or conflicts must likewise be clearly shown.

5. The map may be prepared in as many sections and with such changes in scale as may be necessary to show clearly the matters herein required.

[2:120:1919; 1919 RL p. 2664; NCL 1356] (NRS A 1960, 136; 1977, 1515; 1989, 789)



NRS 270.030 - Compensation of surveyor; employment of other engineers.

1. The city council or other legislative board of the city shall allow to the city engineer or county engineer or other engineer employed for making such survey and maps a reasonable compensation for the services of the engineer so employed and for the services of such assistant or assistants as that engineer may employ in the work and such expenses as are necessary to mark permanently the points and lines of such survey.

2. In the event that the engineer employed shall for any reason fail to complete the work within a reasonable time, the board or council may employ such other and further engineers or surveyors as may be necessary to complete the work.

[3:120:1919; 1919 RL p. 2664; NCL 1357]



NRS 270.040 - Filing of original map with clerk; posting of copies; notice of time for objections.

1. When the survey has been completed and the map or maps, or plat or plats, prepared as provided in NRS 270.010 to 270.150, inclusive, the board or council shall cause sufficient prints thereof to be made, whereupon the original map or maps so prepared shall be filed with the clerk of the board or council, who shall endorse the date of filing thereon and shall cause prints thereof to be placed on display in each of 3 public places within the city and shall give public notice thereof by posting in at least 3 public places in the city and by publication in a newspaper printed and published in the county and of general circulation in the city, at least once a week for 4 successive weeks.

2. The notice shall state briefly the filing of the plat or map, the purpose thereof and the places where the same is on display, and shall notify all persons that may be affected thereby to file their written objections or exceptions thereto, if any they have, with the board or council, not more than 60 days from the date of the first publication of the notice and that after the expiration of such period the maps or plats will be filed with the district court for their adoption and approval in accordance with the provisions of NRS 270.010 to 270.150, inclusive. The posting shall be made within 5 days of the first publication. If no newspaper is printed or published within the county, the publication shall be made in a newspaper printed and published in one of the counties nearest thereto.

3. The due publication of the notice shall be shown by the affidavit of the manager or publisher of the newspaper in which the same is published, and the posting of the notice shall be shown by affidavit of the clerk or of the person posting the notices.

4. The board or council shall also furnish additional blue or blueline prints of the maps or plats at a reasonable cost to any parties desiring such copies.

[4:120:1919; 1919 RL p. 2665; NCL 1358]



NRS 270.050 - Objections and exceptions to plat: Form and contents.

1. Objections or exceptions to such maps or plats shall be in writing, under the oath of the objecting or excepting party, and shall be filed with the clerk of the board not later than 60 days after the first publication of the notice and the clerk shall endorse his or her filing marks thereon.

2. The objections or exceptions need not be in any precise or particular form, but shall state clearly the nature of the objection or exception and the grounds and facts upon which the same are based, and shall conform so far as may be practicable to pleadings in courts of record. No answer or reply need be made or filed to put such objections or exceptions at issue, but the same shall be considered at issue upon the map or plat and the objections or exceptions thereto. Such objections or exceptions shall be entitled: Before the City Council (or ........, as the case may be) of the City of ................, County of ................, State of Nevada. In the matter of the adoption of a map or plat of and for the City of ................ (or the ................ addition to, such city, as the case may be).

[5:120:1919; 1919 RL p. 2665; NCL 1359] (NRS A 1977, 1516)



NRS 270.060 - City to commence action in district court; contents of complaint; notice of lis pendens; service of summons.

1. Within 30 days after the expiration of the 60 days from the date of the first publication, the city council, or other legislative board of the city shall commence an action in the district court of the State of Nevada, in and for the county in which the city is situate, in which such city shall be the party plaintiff and in which shall be joined as parties defendant all persons who are by the plaintiff known to have, or appear by the county assessor s lists in the county to have, any interest, whether legal or equitable and whether in possession or expectancy in or to any of the blocks, lots or any other pieces or parcels of property, whose title would be affected by the adoption of the map or maps, or plat or plats.

2. Such action shall be commenced by the filing of a complaint, in which the plaintiff shall set forth the making and filing of the map or maps, plat or plats, in accordance with the provisions of NRS 270.010 to 270.150, inclusive, and the other and further things and notices herein required. Together with the complaint the plaintiff shall file such map or maps, or plat or plats, together with such written objections or exceptions thereto as may have been filed as herein provided, and shall pray the court for an order adopting, fixing and establishing the map or maps, or plat or plats, and fixing, settling, establishing, determining and adjudicating the points, lines, descriptions, metes, bounds, names, numbers and letters of all blocks, lots, streets, alleys, highways, parks, schools, cemeteries and other properties devoted to public use and all lines and corners therein shown.

3. At the time of commencing such action the plaintiff shall cause to be filed in the office of the county recorder of the county in which the property is situate, a notice of the pendency of the action, and such notice, when recorded, shall be considered a notice thereof to all persons to the extent and effect now provided by law.

4. The summons shall be served as provided in NRS and the Nevada Rules of Civil Procedure; but if the corrections shall not change the boundaries in any property owner s property, the summons shall be served by publication thereof for 4 consecutive weeks in some newspaper in the county in which the property is situated, and such publication shall be deemed to be legal service thereof.

[6:120;1919; A 1929, 20; NCL 1360]



NRS 270.070 - Contents and posting of summons; property deemed within jurisdiction of district court; fictitious defendants.

1. The summons in the action need not contain a description by lot or block numbers or by metes and bounds, but shall refer generally to the purpose of the action and shall contain the name of the city or part thereof or addition thereto to be affected by the action.

2. A copy of the summons shall be posted in 3 conspicuous places within the city within 10 days after the filing of the complaint.

3. After the service of the summons and complaint, as herein provided, and the filing of the notice of the pendency of such action and the posting of summons, as in this section specified, all of the property within such city or part thereof or addition thereto shall, for all of the purposes of the action, be conclusively deemed within the jurisdiction of the district court in which such action is brought.

4. If the names of the owner or owners of any of the property within the city shall be unknown to the plaintiff, such fact may be recited in the complaint in the action and any and all such owners impleaded under fictitious names, and the complaint may be thereafter amended if the true names of such fictitious defendants or any of them be thereafter ascertained. The judgment and decree in the action shall be binding and conclusive as to all of the property affected, whether the owners, or one or more thereof, of any of the parcels of property within the city be actually named as party or parties defendant or not.

[7:120:1919; 1919 RL p. 2666; NCL 1361] (NRS A 1977, 1517)



NRS 270.080 - Further pleadings: Nevada Rules of Civil Procedure; hearing given precedence.

1. Further pleadings may be served and filed in the action in all respects as provided in the Nevada Rules of Civil Procedure for other actions and the cause shall proceed in all respects in accordance with the regular practice in courts of record in this State.

2. When the cause is at issue upon the plaintiff s complaint and the respective answers of such defendants as shall have appeared in the action, and the reply of the plaintiff to any affirmative matters set up in any one or more of such answers, and when the default of all defendants failing to appear has been entered, the court shall set the matter down for hearing at the earliest practicable date and the hearing thereof shall have precedence over all other matters upon the calendar, except matters of a similar nature, and except hearings on temporary or permanent injunctions and except such matters as are given precedence by law.

[8:120:1919; 1919 RL p. 2666; NCL 1362]



NRS 270.090 - Findings of fact, conclusions of law and judgment; recording of certified copy of judgment, map and plat; fees for recording; county recorder to provide copy of map or plat or access to digital map or plat to county assessor.

1. The findings of fact and conclusions of law and judgment must be made and entered as in other cases, and exceptions, motions for new trial and appeals may be had as provided in NRS and the Nevada Rules of Appellate Procedure.

2. The court or judge thereof shall in the findings and decree establish a definite map or plat of the city, or part thereof or addition thereto, in accordance with the pleadings and proof, and shall, by reference, make a part of the findings and judgment the map or plat so established.

3. Wherever blocks or parts of blocks in the original lost, destroyed, conflicting, erroneous or faulty maps or plats have been insufficiently or incorrectly platted, numbered or lettered, the omission, insufficiency or fault must be supplied and corrected in accordance with the pleadings and proof.

4. If the map or plat prepared by the surveyor is inadequate or impracticable of use for the judgment, the judgment or decree may require the making of a new map or plat in accordance with the provisions of the findings and judgment.

5. A certified copy of the judgment, together with the map or plat as is established by the court, must be recorded in the office of the county recorder of the county in which the action is tried. All the ties and descriptions of section or quarter section corners, monuments or marks required by NRS 270.020 must appear on the map finally established by the judgment. The county recorder may collect and receive as fees for recording and indexing the certified copy of the judgment and map, $10 for the map, and the specific statutory fees for the judgment, but not exceeding $50.

6. The judgment may require that all prior existing maps in conflict with the map or plat adopted be so marked or identified by the county recorder to show the substitution of the new map or plat in place thereof.

7. A county recorder who records a map or plat pursuant to this section shall, within 7 working days after recording the map or plat, provide to the county assessor at no charge:

(a) A duplicate copy of the map or plat and any supporting documents; or

(b) Access to the digital map or plat and any digital supporting documents. The map or plat and the supporting documents must be in a form that is acceptable to the county recorder and the county assessor.

[9:120:1919; A 1929, 17; NCL 1363] (NRS A 1977, 1517; 1983, 349; 2001, 1559, 1757; 2003, 2785)



NRS 270.100 - Appeal: Procedure.

1. In the event of any appeal, as mentioned in NRS 270.090, it shall only be necessary for the appellant:

(a) To appeal from such part of the judgment, decree, order denying motion for new trial, etc., as applies to the particular controversy upon which such appeal is taken; and

(b) To cause to be prepared, and for the clerk to prepare and certify to, on such appeal, such parts of the record on appeal, transcript on appeal, judgment record, etc., as apply to such particular controversy, or

such appeal may be taken upon an agreed statement on appeal, or an agreed statement of facts stipulated to between the appellant and respondent and approved by the court or judge.

2. Any number of such appeals may be taken separately by the several parties to such action, or one or more of such appellants may join in one appeal.

3. Except as herein otherwise provided, the proceedings on such appeal shall conform with the Nevada Rules of Appellate Procedure.

[9a:120:1919; added 1929, 17; NCL 1364]



NRS 270.110 - City attorney or district attorney may prosecute action; employment of other counsel.

The city council, or other legislative board of the city, may cause such action to be commenced and prosecuted by the city attorney of such city or the district attorney of the county in which such city is situate or may retain additional or other counsel for the purpose of the action and may allow a reasonable sum for the compensation of the attorney or attorneys so acting.

[10:120:1919; 1919 RL p. 2667; NCL 1365]



NRS 270.120 - Questions of fact may be referred to master; property may be taken for public use; procedure.

1. The court or judge trying the cause may refer any questions of fact arising therein to a master or commissioner for findings and determination, and the findings of such master or commissioner shall be subject to review by such court or judge.

2. The court or judge before whom the cause is tried shall have full jurisdiction over all questions that may be properly at issue upon the pleadings, including such issues that may arise by reason of any conflict between the lots, blocks, streets, alleys, highways, parks, cemeteries, schools and other public properties, or the lines or corners thereof, as shown by the map or maps, or plat or plats, filed with the complaint, and the rights or alleged rights of any one or more of the owners of any of the property described in the complaint or embraced in the map or maps, or plat or plats.

3. In the event that it is necessary, for the purpose of fixing and establishing the map or maps, or plat or plats, to devote any pieces or parcels of property owned by any of the defendants within the city, subdivision or addition to public uses as streets or alleys, it shall be proper for the court or judge to appoint three appraisers, who shall appraise and assess the value of such property, and the court may condition the approval of such map or plat on the payment or proper tender by plaintiff to such party defendant of such assessed sum. Any two of such three appraisers shall be competent to act, and their appraisement or assessment shall be subject to review by the court.

[11:120:1919; 1919 RL p. 2667; NCL 1366]



NRS 270.130 - Equitable jurisdiction of court to settle rights, conflicts and controversies; court may vest title; stipulations between parties.

1. The court or judge trying the cause shall have full equitable jurisdiction to settle and determine all rights, conflicts and controversies arising out of any situation wherein it is claimed or alleged that improvements owned by any of the defendants encroach upon any streets, alleys or other public places.

2. If it appear to the court or judge that any of the defendants has constructed improvements upon what appears, from the maps or plats submitted, to comprise streets, alleys or other public places in the city, and that the construction of such improvements was made by such defendant or defendants in good faith and in the supposition that such improvements were constructed within the property lines of such defendant or defendants, or in reliance upon any map or plat supposed to be correct or authentic, or in reliance upon any monuments supposed to be correct or authentic, or in reliance upon the lines upon which other improvements in such block or in other blocks had been constructed, and if it appear that the retention of possession and the vesting of title in such defendants of such portions of the streets, alleys or other public places can be maintained without material injury to the public, or to the other residents of the city, the court shall have full power and authority, in its findings and decree, to declare such title and possession vested in such defendant or defendants; or may, in its discretion and in accordance with the facts, the law and the equities in the case, declare such possession and title vested in such defendant or defendants, upon such terms as may be just and equitable, or upon the payment of such sums as may be right and proper by such defendant or defendants to the city or town.

3. Nothing herein contained shall be construed as making it obligatory upon such court or judge to decree or vest title in any such defendant or defendants to property necessary for public use. The court or judge may, in the findings and decree, recognize and approve any stipulation, otherwise appearing to be fair and equitable and without fraud or collusion, between the city or town, on the one hand, as plaintiff, and any of the separate or several individual defendants, as to the establishing of such lines, and no such stipulation shall be invalid by reason of the fact that any other defendant or defendants shall not be parties thereto, save and except where such stipulation shall affect the actual property lines of other defendants. No such findings or decree shall be invalid by reason of misjoinder or nonjoinder of parties in or to the action in the settlement of such individual conflicts.

[11a:120:1919; added 1929, 17; NCL 1367]



NRS 270.140 - Applicability of

NRS 270.010 to 270.150, inclusive, to towns. NRS 270.010 to 270.150, inclusive, shall apply to like extent to towns within the State of Nevada, the word town being substituted wherever the word city appears therein and the legislative board of the town (or, in the event that such town have no legislative board, then the board of county commissioners of the county in which such town is situate ) shall be substituted for city council or other legislative board of the city.

[12:120:1919; 1919 RL p. 2668; NCL 1368]



NRS 270.150 - Additional rights and remedies.

The rights and remedies provided for in NRS 270.010 to 270.150, inclusive, shall be in addition to those existing under subsisting law in regard to the establishing and vacating of townsites or parts thereof or property devoted to public purposes therein.

[13:120:1919; 1919 RL p. 2668; NCL 1369]



NRS 270.160 - Procedure.

1. Any owner or owners of platted land in an incorporated city may make application in writing to the city council of the city wherein such land is situated for the vacation of the portion of the plat so owned by them, together with such portion of any and all streets, alleys and public ways as adjoin or abut the same.

2. Such application shall particularly describe the portion of the plat, and of the streets, alleys and public ways sought to be vacated, and shall be signed by the applicant or applicants.

3. A copy of such application shall be published at the expense of the applicant or applicants in a newspaper of general circulation published in such city, at least once a week for 3 successive weeks, which publication shall be deemed due and sufficient notice to all persons interested of the nature and purpose of such application.

4. Upon the filing of such application and proof of publication with the city clerk, the city council shall, at its next regular meeting, proceed to hear, consider and dispose of the same, and if the city council be satisfied that neither the public nor any person will be materially injured thereby, it shall order such portion of the plat, streets, alleys and public ways vacated in accordance with such application, a certified copy of which order shall be duly recorded in the office of the recorder of the county wherein such land is situated. Such county recorder shall endorse the information contained in the order on the original plat.

5. Such owner or owners shall cause to be prepared, at their expense, a revised plat plainly showing the approved vacation, and record it with the county recorder of the county in which the property is located after such revised plat has been approved by the city council. Such revised plat shall comply with all requirements of this chapter.

[1:73:1917; A 1941, 39; 1931 NCL 1372] (NRS A 1971, 763)



NRS 270.170 - Person claiming material injury may commence action to have order of vacation set aside.

Any person claiming material injury by any order so made by the city council may at any time within 60 days after the date of such order commence an action in the district court having jurisdiction to have such order set aside.

[2:73:1917; 1919 RL p. 2663; NCL 1373]



NRS 270.180 - NRS 270.160

and 270.170 supplementary; applicability. NRS 270.160 and 270.170 are intended to supplement and not to supersede the existing laws relating to the vacation of city and town plats and do not apply to land divided pursuant to NRS 278.010 to 278.630, inclusive.

[3:73:1917; 1919 RL p. 2664; NCL 1374] (NRS A 1977, 1518)






Chapter 270A - Joint Municipal Organizations

NRS 270A.010 - Power of cities and towns to join organization.

It shall be lawful for the governing body of any city or town in this state, whether organized under the general laws or a special or home rule charter, to join with the governing body of any other city or town, or cities or towns, in the formation of an organization of municipalities for the purpose of securing concerted action among such municipalities in behalf of such measures as the organization shall determine to be in the common interest of the municipalities.

[1:18:1951] (Substituted in revision for NRS 272.010)



NRS 270A.020 - Powers of organization.

The joint municipal organization, when formed, shall have the power:

1. To meet at such times and places as it may determine for discussion of such measures as affect the welfare of the municipal members of the organization.

2. To maintain an office, and to put in charge thereof a secretary or other officer or agents as the organization may deem to be necessary.

3. To circulate any literature or information among the municipal officers of this state as it may from time to time determine to be wise.

4. Generally to take such action as it may deem wise in support of such measures as it may deem to be in the interest of the member municipalities of the organization.

[2:18:1951] (Substituted in revision for NRS 272.020)



NRS 270A.030 - Appropriation of money authorized; expenses of delegates.

1. Any city or town which shall join or which shall help form such an organization, as is authorized by NRS 270A.010, may appropriate through its governing body out of its general fund money to pay the annual dues in the joint municipal organization and the expenses of such delegates as the governing body may designate to attend meetings of any such organization.

2. If the governing body of the particular city or town has so appropriated money as hereinabove provided for, then delegates shall receive the per diem allowance and travel expenses provided for state officers and employees generally.

[3:18:1951] (NRS A 2007, 602) (Substituted in revision for NRS 272.030)



NRS 270A.040 - Tax exempt status of organization.

A joint municipal organization created pursuant to this chapter shall have the tax exempt status of a municipality.

(Added to NRS by 1973, 622) (Substituted in revision for NRS 272.040)






Chapter 270B - Foreign Municipal Corporations

NRS 270B.010 - Filing requirements.

1. Every municipal corporation organized in another state, that enters this State to do business, shall, before commencing work or doing any business in this State, file in the Office of the Secretary of State:

(a) A certified copy of its charter, or of the statute or statutes, or legislative, executive or governmental acts, or other instruments of authority by which it was created; and

(b) The information required pursuant to NRS 77.310.

2. A certified copy of the charter, papers or other instruments and the information required pursuant to NRS 77.310, certified by the Secretary of State of this State, must also be filed in the office of the county clerk of the county where the principal place of business of the municipality in this State is located.

[1:107:1933; 1931 NCL 1849] (NRS A 1989, 953; 2007, 2717) (Substituted in revision for NRS 273.010)



NRS 270B.020 - Payment of minimum fee.

Any such municipal corporation so entering this state for the purpose of constructing works and doing business herein shall pay to the Secretary of State the minimum fee required by law to be paid by foreign corporations authorized to do business within this state.

[2:107:1933; 1931 NCL 1850] (Substituted in revision for NRS 273.020)



NRS 270B.030 - Issuance of certificate by Secretary of State.

On filing certified copies of charters, papers or other instruments and the certificate of acceptance as required by NRS 270B.010, and paying the fees required by NRS 270B.020, the Secretary of State shall issue to any such municipal corporation a certificate certifying that the filings have been made and fees paid, and that the municipal corporation is authorized under the laws of the State of Nevada to do business within this State.

[3:107:1933; 1931 NCL 1851] (NRS A 1989, 953) (Substituted in revision for NRS 273.030)



NRS 270B.040 - Applicability of laws and regulations.

Any such municipal corporation so entering this state for the purpose of doing business herein shall be subject to all of the laws of this state and all of the regulations of this state specifically applicable to any particular business or activity in which such municipalities may engage, as the same are now, or hereafter may be made, applicable to foreign corporations doing like or similar business or work in this state.

[4:107:1933; A 1941, 49; 1931 NCL 1852] (Substituted in revision for NRS 273.040)



NRS 270B.050 - Registered agent: Appointment.

Every foreign municipal corporation owning property or doing business in this State shall appoint and keep in this State a registered agent as provided in NRS 14.020.

[Part 1911 CPA 82; A 1933, 191; 1939, 66; 1931 NCL 8580] (NRS A 2007, 2717) (Substituted in revision for NRS 273.050)



NRS 270B.060 - Service of process.

Service of process on a foreign municipal corporation owning property or doing business in this state shall be made in the manner provided in NRS 14.020 and 14.030.

[Part 1911 CPA 83; A 1921, 107; 1939, 66; 1931 NCL 8581] (Substituted in revision for NRS 273.060)






Chapter 271 - Local Improvements

NRS 271.010 - Short title.

This chapter shall be known as the Consolidated Local Improvements Law.

(Added to NRS by 1965, 1348)



NRS 271.015 - Applicability of chapter.

Except as otherwise provided in NRS 271.700, this chapter applies:

1. To any unincorporated town.

2. To any city, including Carson City, whether incorporated or governed under a general act, special legislative act or special charter, enacted, adopted or granted pursuant to Section 1 or 8 of Article 8 of the Constitution of the State of Nevada, or otherwise.

3. To any county for any project outside of any city.

4. To any county, city, or town for a project not specified in this chapter but which that municipality is otherwise authorized by law to acquire and defray its cost by special assessment, and to any other political subdivision of this State otherwise authorized by law to acquire a specified or described project and to defray its cost by special assessment. In such a case, this chapter provides the method of doing so, to the extent that a special procedure is not provided in the authorizing statute.

5. To a county for a project or benefited property within the boundaries of a city, if the city within whose boundaries the project or benefited property is located consents to the exercise of powers under this chapter within its boundaries, in an interlocal agreement entered into pursuant to NRS 277.045 to 277.180, inclusive.

6. To a city for a project or benefited property outside the boundaries of the city, if the county or other city within whose boundaries the project or benefited property is located consents to the exercise of powers under this chapter within its boundaries, in an interlocal agreement entered into pursuant to NRS 277.045 to 277.180, inclusive.

(Added to NRS by 1965, 1348; A 1969, 953, 960; 1979, 490; 1981, 957; 1983, 126; 1987, 1716; 1989, 255; 1995, 1963)



NRS 271.017 - Issuance of interim warrants and bonds by municipality.

Any municipality creating an improvement district in connection with any project and defraying the cost thereof wholly or in part by the levy and collection of assessments against assessable property in the district pursuant to any special charter, special act or other law other than the Consolidated Local Improvements Law may issue interim warrants and bonds and provide for their payment as herein provided.

(Added to NRS by 1969, 1614)



NRS 271.020 - Legislative declaration.

It is hereby declared as a matter of legislative determination:

1. That providing for municipalities to which this chapter appertains the purposes, powers, duties, rights, disabilities, privileges, liabilities and immunities herein provided will serve a public use and will promote the health, safety, prosperity, security and general welfare of the inhabitants thereof and of the State of Nevada.

2. That the acquisition, improvement, equipment, maintenance and operation of any project herein authorized is in the public interest, is conducive to the public welfare, and constitutes a part of the established and permanent policy of the State of Nevada.

3. That the necessity for this chapter is a result of the large population growth and intense residential, commercial and industrial development in the incorporated and unincorporated areas of portions of the State and of the ensuing need for extensive local improvements therein.

4. That the Legislature recognizes the duty of municipalities as instruments of State Government to meet adequately the needs for such facilities within their boundaries, in cooperation with the State, counties and districts within the State.

5. That for the accomplishment of these purposes, the provisions of this chapter shall be broadly construed, and the rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

6. That the notices herein provided are reasonably calculated to inform each interested person of his or her legally protected rights.

7. That the rights and privileges herein granted and the duties, disabilities and liabilities herein provided comply in all respects with any requirement or limitation imposed by any constitutional provision.

(Added to NRS by 1965, 1349)



NRS 271.025 - Decision of governing body prima facie evidence of correctness.

Except for an action or decision made conclusive by a provision of this chapter, the action and decision of a municipality s governing body as to all matters passed upon by it in relation to any action, matter or thing provided in this chapter is, in the absence of fraud, prima facie evidence of its correctness.

(Added to NRS by 1965, 1349; A 1991, 1872)



NRS 271.030 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 271.035 to 271.250, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1965, 1349; A 1983, 871; 1985, 267, 1484; 1989, 523; 1997, 2495; 1999, 853, 2864; 2003, 2935; 2009, 1403)



NRS 271.035 - Acquisition and acquire defined.

Acquisition or acquire means the opening, laying out, establishment, purchase, construction, securing, installation, reconstruction, lease, gift, grant from the Federal Government, any public body or person, endowment, bequest, devise, condemnation, transfer, assignment, option to purchase, other contract, or other acquirement (or any combination thereof) of facilities, other property, any project, or an interest therein, herein authorized.

(Added to NRS by 1965, 1349)



NRS 271.037 - Art project defined.

Art project means any works of art which are:

1. Selected through a public process; and

2. Displayed within the boundaries of an improvement district at a location which is:

(a) Accessible to the public; and

(b) On property:

(1) Owned by a governmental entity; or

(2) Over which a governmental entity has a permanent easement for public access.

(Added to NRS by 2003, 2932)



NRS 271.040 - Assessable property defined.

Assessable property means the tracts of land specially benefited by any project the cost of which is wholly or partly defrayed by the municipality by the levy of assessments, except:

1. Any tract owned by the Federal Government, in the absence of its consent to the assessment.

2. Any tract owned by the municipality, unless the governing body of the municipality adopts a resolution finding that the tract is specially benefited by the project.

3. Any street or other public right-of-way.

(Added to NRS by 1965, 1349; A 1971, 942; 2005, 1825)



NRS 271.045 - Assessment and assess defined.

Assessment or assess means a special assessment, or the levy thereof, against any tract specially benefited by any project, to defray wholly or in part the cost of the project, which assessment shall be made on a front foot, zone, area or other equitable basis, as may be determined by the governing body, but in no event shall any assessment exceed the estimated maximum special benefits to the tract assessed or its reasonable market value, as determined by the governing body, as provided in NRS 271.365.

(Added to NRS by 1965, 1350)



NRS 271.050 - Assessment lien defined.

Assessment lien means a lien on a tract created by ordinance of the municipality to secure the payment of an assessment levied against that tract, as provided in NRS 271.420.

(Added to NRS by 1965, 1350)



NRS 271.055 - Assessment unit defined.

Assessment unit means a unit or quasi-improvement district designated by the governing body for the purpose of petition, remonstrance and assessment, in the case of a combination of projects pursuant to NRS 271.295.

(Added to NRS by 1965, 1350)



NRS 271.057 - Association defined.

Association means an association described in NRS 271.332.

(Added to NRS by 1999, 2861)



NRS 271.060 - Clerk defined.

Clerk means the city clerk, county clerk, secretary or other officer of the municipality upon whom is delegated by law general responsibility for the maintenance of the records of the municipality.

(Added to NRS by 1965, 1350)



NRS 271.063 - Commercial area vitalization project defined.

Commercial area vitalization project includes:

1. The beautification and improvement of the public portions of any area zoned primarily for business or commercial purposes, including, without limitation:

(a) Public restrooms;

(b) Facilities for outdoor lighting and heating;

(c) Decorations;

(d) Fountains;

(e) Landscaping;

(f) Facilities or equipment, or both, to enhance protection of persons and property within the improvement district;

(g) Ramps, sidewalks and plazas; and

(h) Rehabilitation or removal of existing structures; and

2. The improvement of an area zoned primarily for business or commercial purposes by providing promotional activities.

(Added to NRS by 1999, 2861)



NRS 271.065 - Condemnation and condemn defined.

Condemnation or condemn means the acquisition by the exercise of the power of eminent domain of property for any facilities, other property, project, or an interest therein, herein authorized. A municipality may exercise in the State the power of eminent domain, either within or without the municipality, and, in the manner provided by law for the condemnation of private property for public use, may take any property necessary to carry out any of the objects or purposes hereof, whether such property be already devoted to the same use by any corporate district or other public body, or otherwise, and may condemn any existing works or facilities in the municipality now or hereafter used. The power of eminent domain vested in the governing body shall include the power to condemn, in the name of the municipality, either the fee simple or any lesser estate or interest in any real property which the governing body by resolution shall determine is necessary for carrying out the purposes hereof. Such resolution shall be prima facie evidence that the taking of the fee simple or easement, as the case may be, is necessary.

(Added to NRS by 1965, 1350)



NRS 271.070 - Cost and cost of project defined.

Cost, or cost of the project, or words of similar import, means all or any part designated by the governing body of the cost of any facilities, project, or interest therein, being acquired, which cost, at the option of the governing body may include all or any part of the incidental costs pertaining to the project, including without limiting the generality of the foregoing, preliminary expenses advanced by the municipality from funds available for use therefor in the making of surveys, preliminary plans, estimates of cost, assessment plats, other preliminaries, the costs of appraising, printing, employing engineers, architects, fiscal agents, attorneys at law, clerical help, other agents or employees, costs of making, publishing, posting, mailing and otherwise giving any notice in connection with the project, the taking of options, the levy of assessments, the issuance of securities, the filing or recordation of instruments, the discounting of bonds, interest on interim warrants, the levy and collection of assessments and installments thereof, and all other expenses necessary or desirable and appertaining to any project, as estimated or otherwise ascertained by the governing body.

(Added to NRS by 1965, 1350)



NRS 271.075 - County defined.

County means any county in the State; and where the context so indicates, county means the geographical area comprising the county.

(Added to NRS by 1965, 1351; A 1971, 2100)



NRS 271.080 - County assessor defined.

County assessor means the county assessor of the county in which the municipality proceeding hereunder is located; and if any such municipality is located in more than one county, county assessor means each county assessor of each county in which such municipality is located.

(Added to NRS by 1965, 1351)



NRS 271.085 - County treasurer defined.

County treasurer means the county treasurer of each such county.

(Added to NRS by 1965, 1351)



NRS 271.090 - Curb and gutter project defined.

Curb and gutter project means any curbs and gutters acquired or improved and appertaining to sidewalks or streets, or both, and all appurtenances and incidentals, including real and other property therefor.

(Added to NRS by 1965, 1351)



NRS 271.095 - Drainage project defined.

Drainage project means any natural and artificial watercourses, wells, ditches, lakes, reservoirs, revetments, canals, levees, dikes, walls, embankments, bridges, sewers, culverts, syphons, sluices, flumes, ponds, dams, retarding basins, and other water diversion and storage facilities, pumping stations, stream gauges, rain gauges, flood warning service and appurtenant telephone, telegraph, radio and television service, and all appurtenances and incidentals necessary, useful or desirable for any such facilities (or any combination thereof), including real and other property therefor.

(Added to NRS by 1965, 1351)



NRS 271.097 - Electrical project defined.

Electrical project means any facilities for the transmission and distribution of electrical power, either above or beneath the surface of the ground, including lines, poles, conduits, house connections, transformers and related appliances, and all appurtenances and incidentals necessary, useful or desirable for any such facilities (or any combination thereof), including real and other property therefor.

(Added to NRS by 1971, 177)



NRS 271.098 - Energy efficiency improvement defined.

Energy efficiency improvement means a modification of real property that is designed to reduce the energy consumption of the real property.

(Added to NRS by 2009, 1402)



NRS 271.099 - Energy efficiency improvement project defined.

Energy efficiency improvement project means the modification of real property or the facilities or equipment on the real property that is designed to reduce the energy consumption of the real property.

(Added to NRS by 2009, 1402)



NRS 271.100 - Engineer defined.

Engineer means the municipal engineer or any competent engineer or firm of engineers employed by the municipality in connection with any facility, property, project or power herein authorized.

(Added to NRS by 1965, 1351)



NRS 271.105 - Equipment and equip defined.

Equipment or equip means the furnishing of all necessary or desirable, related or appurtenant facilities, or any combination thereof, appertaining to any facilities, property, project, or interest therein, herein authorized.

(Added to NRS by 1965, 1351)



NRS 271.110 - Federal Government defined.

Federal Government means the United States of America, or any agency, instrumentality or corporation thereof.

(Added to NRS by 1965, 1351)



NRS 271.115 - Governing body defined.

1. Governing body means the city council, city commission, board of county commissioners, board of trustees, board of directors, board of supervisors or other legislative body of the public body proceeding hereunder in which body the legislative powers of the public body are vested.

2. In the case of an unincorporated town, governing body means the board of county commissioners or, if appropriate, the town board.

(Added to NRS by 1965, 1351; A 1967, 1737; 1969, 325; 1981, 957; 1983, 126)



NRS 271.120 - Hereby, herein, hereinabove, hereinafter, hereinbefore, hereof, hereto and hereunder defined.

Hereby, herein, hereinabove, hereinafter, hereinbefore, hereof, hereto and hereunder refer to this Consolidated Local Improvements Law and not solely to the particular portion thereof in which such word is used.

(Added to NRS by 1965, 1351)



NRS 271.125 - Improvement and improve defined.

Improvement or improve means the extension, widening, lengthening, betterment, alteration, reconstruction, repair or other improvement (or any combination thereof) of facilities, other property, any project, or an interest therein, herein authorized, including, without limitation, conducting promotional activities within an improvement district created for a commercial area vitalization project.

(Added to NRS by 1965, 1351; A 1999, 2864)



NRS 271.130 - Improvement district defined.

Improvement district means the geographical area within the municipality designated and delineated by the governing body, in which is located each tract to be assessed for a project. An improvement district may consist of noncontiguous areas. Improvement districts shall be designated by consecutive numbers or in some other manner to identify separately each such district in the municipality.

(Added to NRS by 1965, 1351; A 2005, 1825)



NRS 271.135 - Mailed notice and notice by mail defined.

Mailed notice or notice by mail means the giving by the engineer, clerk, or any deputy thereof, as determined by the governing body, of any designated written or printed notice addressed to the last known owner or owners of each tract being assessed or other designated person at the last known address of each by deposit, at least 20 days prior to the designated hearing or other time or event, in the United States mails, postage prepaid as first-class mail. The names and addresses of such property owners shall be obtained from the records of the county assessor or from such other source or sources as the clerk or the engineer deems reliable. Any list of such names and addresses appertaining to any improvement district may be revised from time to time, but such a list need not be revised more frequently than at 12-month intervals. Any mailing of any notice herein required shall be verified by the affidavit or certificate of the engineer, clerk, the deputy, or other person mailing the notice, which verification shall be retained in the records of the municipality at least until all assessments and bonds appertaining thereto have been paid in full, or any claim is barred by a statute of limitations. Such affidavit of mailing shall be prima facie evidence of the mailing of such notice in accordance with the requirements of this section.

(Added to NRS by 1965, 1352)



NRS 271.140 - Member defined.

Member means a council member, commissioner, trustee, director or other member of a governing body.

(Added to NRS by 1965, 1352)



NRS 271.145 - Municipality defined.

1. Municipality means any county, unincorporated town or city in the State, including Carson City, whether incorporated or governed under a general act, special legislative act or special charter of any type or other political subdivision to which this chapter applies. Municipal pertains thereto. Where the context so indicates, municipality means the geographical area comprising the municipality.

2. Municipality does not include an irrigation district or other special district governed by title 48 of NRS.

(Added to NRS by 1965, 1352; A 1969, 325; 1971, 2100; 1979, 490; 1981, 958; 1983, 126; 1987, 1717)



NRS 271.150 - Off-street parking project defined.

Off-street parking project means parking facilities for the parking of motor vehicles off the public streets, including graded, regraded, graveled, oiled, surfaced, macadamized, paved, curbed, guttered, drained and sidewalked sites therefor, driveways, ramps, structures, buildings, elevators, traffic control equipment, and all appurtenances and incidentals necessary, useful or desirable for off-street parking facilities (or any combination thereof), including real and other property therefor.

(Added to NRS by 1965, 1352)



NRS 271.152 - Overhead service facilities defined.

Overhead service facilities means service facilities located above the surface of the ground, except that the term does not include:

1. Facilities including transformers, pull boxes, service terminals, pedestal terminals, splice closures, apparatus cabinets and other similar facilities that normally are above the surface in areas where service lines are underground in accordance with standard underground practices.

2. On-the-ground facilities that are attached to overhead service facilities and used to connect an underground system to the overhead service facilities.

(Added to NRS by 1997, 2493)



NRS 271.155 - Overpass project defined.

Overpass project means any bridge, viaduct, or other structure or facilities for the transportation of pedestrians, motor and other vehicles and utility lines, over any street, stream, railroad tracks, and any other way or place, approaches, ramps, structures, crosswalks, sidewalks, driveways, culverts, drains, sewers, manholes, inlets, outlets, retaining walls, artificial lights, pumping equipment, ventilating equipment, and all appurtenances and incidentals necessary, useful or desirable for any such overpass (or any combination thereof), including real and other property therefor.

(Added to NRS by 1965, 1352)



NRS 271.160 - Park project defined.

Park project means real property, facilities and equipment for parks, including without limitation graded, regraded, graveled, surfaced, drained, cultivated and otherwise improved sites therefor, and other recreational facilities, and all appurtenances and incidentals necessary, useful or desirable for any such park property, facilities and equipment.

(Added to NRS by 1965, 1353)



NRS 271.170 - Posting defined.

Posting means posting, at least 20 days prior to the designated hearing or other time or event:

1. On the website of the municipality, if any; or

2. In three public places located on public property at or near the site of the project.

(Added to NRS by 1965, 1353; A 2005, 1825)



NRS 271.175 - Project defined.

Project means any structure, facility, undertaking or system which a municipality is herein authorized to acquire, improve, equip, maintain or operate. A project may consist of all kinds of personal and real property.

(Added to NRS by 1965, 1353)



NRS 271.178 - Promotional activity defined.

Promotional activity includes:

1. Promotion of public events that benefit business or real property in the improvement district.

2. Providing music in any public place within the improvement district.

3. Promotion of tourism within the improvement district.

4. Marketing and economic development, including the recruitment and retention of retail business.

5. Providing services related to security, sanitation, the removal of graffiti, the cleaning of streets and sidewalks and providing other municipal services that are supplemental to those typically provided by the municipality.

6. Any other activity that benefits businesses and real property located in the improvement district.

(Added to NRS by 1999, 2861)



NRS 271.180 - Property defined.

Property means real property and personal property.

(Added to NRS by 1965, 1353)



NRS 271.185 - Public body defined.

Public body means the State of Nevada, or any agency, instrumentality, or corporation thereof, or any municipality, school district, other type district, or any other subdivision of the State, excluding the Federal Government.

(Added to NRS by 1965, 1353; A 1981, 958)



NRS 271.190 - Publication and publish defined.

Publication or publish means publication in at least one newspaper of general circulation in the municipality and published at least once a week. Except as herein otherwise expressly provided or necessarily implied, publication or publish also means publication for at least once a week for 3 consecutive weeks by 3 weekly insertions, the first publication being at least 15 days prior to the designated time or event. Unless otherwise so stated, it shall not be necessary that publication be made on the same day of the week in each of the 3 calendar weeks, but not less than 14 days shall intervene between the first publication and the last publication. Any publication herein required shall be verified by the affidavit of the publisher and filed with the clerk.

(Added to NRS by 1965, 1353)



NRS 271.195 - Real property defined.

Real property means:

1. Land, including land under water.

2. Buildings, structures, fixtures and improvements on land.

3. Any property appurtenant to or used in connection with land.

4. Every estate, interest, privilege, easement, franchise and right in land, legal or equitable, including, without limiting the generality of the foregoing, rights-of-way, terms for years, and liens, charges or encumbrances by way of judgment, mortgage or otherwise, and the indebtedness secured by such liens.

(Added to NRS by 1965, 1353)



NRS 271.197 - Renewable energy defined.

Renewable energy has the meaning ascribed to it in NRS 704.7811.

(Added to NRS by 2009, 1403)



NRS 271.199 - Renewable energy project defined.

Renewable energy project means real property, facilities and equipment used to generate electricity from renewable energy to offset customer load in whole or in part on the premises, and all appurtenances and incidentals necessary, useful or desirable for any such real property, facilities and equipment.

(Added to NRS by 2009, 1403)



NRS 271.200 - Sanitary sewer project defined.

Sanitary sewer project means facilities appertaining to a municipal sanitary sewerage system for the collection, interception, transportation, treatment, purification and disposal of sewage, liquid wastes, solid wastes, night soil, and industrial wastes, including without limitation a sewerage treatment plant, sewerage purification and treatment works and disposal facilities, drying beds, pumping plant and station, connections, laterals, other collection lines, outfalls, outfall sewers, trunk sewers, intercepting sewers, force mains, water lines, sewer lines, conduits, ditches, pipes, and transmission lines, engines, valves, pumps, meters, apparatus, fixtures, structures, buildings, and all appurtenances and incidentals necessary, useful or desirable for the collection, interception, transportation, treatment, purification and disposal of sewage, liquid wastes, solid wastes, night soil and industrial wastes (or any combination thereof), including real and other property therefor.

(Added to NRS by 1965, 1353)



NRS 271.203 - Security wall defined.

Security wall means any wall composed of stone, brick, concrete, concrete blocks, masonry or similar building material, together with footings, pilasters, outriggers, grillwork, gates and other appurtenances, constructed around the perimeter of a residential subdivision with respect to which a final map has been recorded pursuant to NRS 278.360 to 278.460, inclusive, to protect the several tracts in the subdivision and their occupants from vandalism.

(Added to NRS by 1983, 870)



NRS 271.204 - Service facilities defined.

Service facilities means any works or improvements used or useful in providing:

1. Electric or communication service; or

2. Service from a video service network, as that term is defined in NRS 711.145,

including, but not limited to, poles, supports, tunnels, manholes, vaults, conduits, pipes, wires, conductors, guys, stubs, platforms, crossarms, braces, transformers, insulators, cutouts, switches, capacitors, meters, communication circuits, appliances, attachments and appurtenances.

(Added to NRS by 1997, 2493; A 2007, 1378)



NRS 271.2045 - Service provider defined.

Service provider means:

1. A person or corporation subject to the jurisdiction of the Public Utilities Commission of Nevada that provides electric or communication service to the public; and

2. A video service provider, as that term is defined in NRS 711.151, that provides service from a video service network,

by means of service facilities.

(Added to NRS by 1997, 2493; A 2007, 1379)



NRS 271.205 - Sidewalk project defined.

Sidewalk project means any sidewalk, including without limitation graded, regraded, graveled, surfaced, macadamized and paved pedestrian rights-of-way, artificial lights and lighting equipment, and all appurtenances and incidentals (or any combination thereof), including real and other property therefor.

(Added to NRS by 1965, 1354)



NRS 271.208 - Special benefit defined.

Special benefit means the increase in the market value of a tract that is directly attributable to a project for which an assessment is made as determined by the local government that made the assessment. The term may include incidental costs of the project as determined by the local government.

(Added to NRS by 1989, 523; A 1991, 668)



NRS 271.210 - State defined.

State means the State of Nevada, or any agency, instrumentality or corporation thereof; and where the context so indicates, State means the geographical area comprising the State of Nevada.

(Added to NRS by 1965, 1354; A 1971, 2100)



NRS 271.215 - Storm sewer project defined.

Storm sewer project means facilities appertaining to a municipal storm sewer system for the collection, interception, transportation and disposal of rainfall and other storm waters, including without limitation inlets, connections, laterals, other collection lines, outfalls, outfall sewers, trunk sewers, intercepting sewers, force mains, water lines, sewer lines, canals, pipes, transmission lines, natural and artificial watercourses, wells, ditches, reservoirs, revetments, engines, valves, pumps, meters, apparatus, fixtures, structures, buildings, and all appurtenances and incidentals necessary, useful or desirable for the collection, interception, transportation and disposal of rainfall and other storm waters (or any combination thereof), including real and other property therefor.

(Added to NRS by 1965, 1354)



NRS 271.220 - Street defined.

Street means any street, avenue, boulevard, alley, highway or other public right-of-way used for any vehicular traffic, but excluding a sidewalk designed primarily for use by pedestrians.

(Added to NRS by 1965, 1354)



NRS 271.223 - Street beautification project defined.

Street beautification project means the beautification of any street, including, without limitation, median strips, pedestrian malls, covered walkways or areas, water distribution and irrigation systems, retaining walls, landscaping, tree planting, shrubbery, foliage, fountains, waterfalls, decorative structures, benches, information booths, restrooms, signs and other structures, and the reconstruction and relocation of existing municipally owned works, improvements or facilities on such streets, whether or not performed in conjunction with a street project or off-street parking project, or both.

(Added to NRS by 1999, 853)



NRS 271.225 - Street project defined.

Street project means any street, including without limitation grades, regrades, gravel, oiling, surfacing, macadamizing, paving, crosswalks, sidewalks, driveway approaches, curb cuts, curbs, gutters, culverts, drains, sewers, manholes, inlets, outlets, retaining walls, bridges, overpasses, tunnels, underpasses, approaches, artificial lights and lighting equipment, parkways, grade separators, traffic separators and traffic control equipment, and all appurtenances and incidentals (or any combination thereof), including real and other property therefor.

(Added to NRS by 1965, 1354)



NRS 271.230 - Taxes defined.

Taxes means general (ad valorem) taxes pertaining to any project herein authorized.

(Added to NRS by 1965, 1354)



NRS 271.232 - Telephone project defined.

Telephone project means facilities pertaining to the distribution of telephone cables and lines, including without limitation subsurface conduits, and all appurtenances and incidentals related thereto (or any combination thereof).

(Added to NRS by 1971, 177)



NRS 271.234 - Tourism and entertainment project defined.

Tourism and entertainment project means any publicly owned building or complex of buildings to accommodate or house public and private activities as a part of a multi-faceted center for tourism, including, without limitation, library facilities, museum facilities, theater facilities, aquarium facilities, art galleries, picture galleries, auditorium facilities, exposition facilities, athletic facilities, racing facilities and any other structures, fixtures, appurtenances and property and other incidentals which are necessary, useful or desirable for such a project, or any combination thereof.

(Added to NRS by 2003, 2932)



NRS 271.235 - Tract defined.

Tract means any tract, lot or other parcel of land for assessment purposes, whether platted or unplatted, regardless of lot or land lines. Lots, plots, blocks and other subdivisions may be designated in accordance with any recorded plat thereof; and all lands, platted and unplatted, shall be designated by a definite description. For all purposes of the Consolidated Local Improvements Law and any law amendatory thereof or supplemental thereto, any tract which is assessable property in an improvement district may be legally described pursuant to NRS 361.189.

(Added to NRS by 1965, 1354; A 1969, 953; 1975, 1682)



NRS 271.237 - Transportation project defined.

Transportation project means a project to provide local transportation for public use, and includes works, systems and facilities for transporting persons, rolling stock, equipment, terminals, stations, platforms and other facilities necessary, useful or desirable for such a project, and all property, easements, rights-of-way and other rights or interest incidental to the project.

(Added to NRS by 1985, 1484)



NRS 271.240 - Treasurer defined.

Treasurer means the city treasurer, county treasurer, or other officer of the municipality upon whom is delegated by law general responsibility for the maintenance of the moneys and other funds of the municipality.

(Added to NRS by 1965, 1355)



NRS 271.242 - Underground conversion project defined.

Underground conversion project means the removal of existing overhead service facilities owned by one or more service providers and the replacement thereof with underground service facilities constructed at the same location or at different locations.

(Added to NRS by 1997, 2493)



NRS 271.245 - Underpass project defined.

Underpass project means any tunnel, tube or other structure or facilities for the transportation of pedestrians, motor and other vehicles, and utility lines, under any street, stream, railroad tracks, and any other way or place, approaches, ramps, structures, crosswalks, sidewalks, driveways, culverts, drains, sewers, manholes, inlets, outlets, retaining walls, artificial lights, pumping equipment, ventilating equipment, and all appurtenances and incidentals necessary, useful or desirable for any such underpass (or any combination thereof), including real and other property therefor.

(Added to NRS by 1965, 1355)



NRS 271.250 - Water project defined.

Water project means facilities appertaining to a municipal water system for the collection, transportation, treatment, purification and distribution of water, including without limitation springs, wells, other raw water sources, basin cribs, dams, reservoirs, towers, other storage facilities, pumping plants and stations, filter plant, purification system, water treatment facilities, power plant, waterworks plant, valves, standpipes, connections, hydrants, conduits, flumes, sluices, canals, ditches, water transmission and distribution mains, pipes, lines, laterals, and service pipes, engines, boilers, pumps, meters, apparatus, tools, equipment, fixtures, structures, buildings, and all appurtenances and incidentals necessary, useful or desirable for the acquisition, transportation, treatment, purification and distribution of potable water or untreated water for domestic, commercial and industrial use and irrigation (or any combination thereof), including real and other property therefor.

(Added to NRS by 1965, 1355)



NRS 271.255 - Computation of time.

For the purpose of computing any period of time prescribed herein, including but not limited to publications, the day of the first publication, other act or designated time shall be excluded, and the day of the last publication, other act or designated time shall be included.

(Added to NRS by 1965, 1355)



NRS 271.265 - General powers of counties, cities and towns.

1. The governing body of a county, city or town, upon behalf of the municipality and in its name, without any election, may from time to time acquire, improve, equip, operate and maintain, within or without the municipality, or both within and without the municipality:

(a) A commercial area vitalization project;

(b) A curb and gutter project;

(c) A drainage project;

(d) An energy efficiency improvement project;

(e) An off-street parking project;

(f) An overpass project;

(g) A park project;

(h) A public safety project;

(i) A renewable energy project;

(j) A sanitary sewer project;

(k) A security wall;

(l) A sidewalk project;

(m) A storm sewer project;

(n) A street project;

(o) A street beautification project;

(p) A transportation project;

(q) An underpass project;

(r) A water project; and

(s) Any combination of such projects.

2. In addition to the power specified in subsection 1, the governing body of a city having a commission form of government as defined in NRS 267.010, upon behalf of the municipality and in its name, without any election, may from time to time acquire, improve, equip, operate and maintain, within or without the municipality, or both within and without the municipality:

(a) An electrical project;

(b) A telephone project;

(c) A combination of an electrical project and a telephone project;

(d) A combination of an electrical project or a telephone project with any of the projects, or any combination thereof, specified in subsection 1; and

(e) A combination of an electrical project and a telephone project with any of the projects, or any combination thereof, specified in subsection 1.

3. In addition to the power specified in subsections 1 and 2, the governing body of a municipality, on behalf of the municipality and in its name, without an election, may finance an underground conversion project with the approval of each service provider that owns the overhead service facilities to be converted.

4. In addition to the power specified in subsections 1, 2 and 3, if the governing body of a municipality in a county whose population is less than 700,000 complies with the provisions of NRS 271.650, the governing body of the municipality, on behalf of the municipality and in its name, without any election, may from time to time acquire, improve, equip, operate and maintain, within or without the municipality, or both within and without the municipality:

(a) An art project; and

(b) A tourism and entertainment project.

(Added to NRS by 1965, 1355; A 1971, 177; 1981, 958; 1983, 871; 1985, 1484; 1997, 2495; 1999, 854, 2865; 2001, 2080; 2003, 2935; 2009, 1403; 2011, 1168)



NRS 271.270 - Collateral powers.

The governing body of any municipality, upon behalf of the municipality and in its name, for the purpose of defraying all the cost of acquiring or improving, or acquiring and improving, any project herein authorized, or any portion of the cost thereof not to be defrayed with moneys available therefor from the general fund, any special fund, or otherwise, shall have power hereunder:

1. To levy assessments against assessable property within the municipality and to cause the assessments so levied to be collected.

2. To levy from time to time and cause to be collected taxes against all taxable property within the municipality, without limitation as to rate or amount, except for the limitation in Section 2 of Article 10 of the Constitution of the State of Nevada, to pay the principal of and interest on bonds to the extent assessments are insufficient therefor.

3. To pledge the proceeds of any assessments and taxes levied hereunder to the payment of special assessment bonds and to create liens on such proceeds to secure such payments.

4. To issue special assessment bonds as herein provided.

5. To make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers granted herein, or in the performance of the municipality s covenants or duties or in order to secure the payment of its bonds, provided no encumbrance, mortgage or other pledge of property (excluding any money) of the municipality is created thereby, and provided no property (excluding money) of the municipality is liable to be forfeited or taken in payment of such bonds.

(Added to NRS by 1965, 1356)



NRS 271.275 - Procedure for initiating acquisition or improvement of project.

The procedure for acquiring or improving or acquiring and improving any project can be initiated in one of the following ways:

1. Provisional order method; or

2. Petition method.

(Added to NRS by 1965, 1356)



NRS 271.280 - Procedure for provisional order.

1. Whenever the governing body of a municipality determines to form an improvement district to conduct any project, the engineer shall prepare and file with the clerk:

(a) Preliminary plans showing:

(1) A typical section of the contemplated improvement.

(2) The type or types of material, approximate thickness and wideness.

(3) A preliminary estimate of the cost of the project, including incidental costs.

(b) An assessment plat showing:

(1) The area to be assessed.

(2) Except as otherwise provided in NRS 271.378, the amount of maximum benefits estimated to be assessed against each tract in the assessment area.

(c) If a resolution of the governing body does not otherwise provide, the information required pursuant to the provisions of subsections 2 to 7, inclusive.

The governing body is not required to employ the services of an appraiser to estimate or to assist the engineer in estimating the benefits to be derived from the project.

2. The preliminary plans may provide for one or more types of construction, and the engineer shall separately estimate the cost of each type of construction. The estimate may be made in a lump sum or by unit prices, as the engineer determines is most desirable for the improvement complete in place.

3. A resolution or document prepared by the engineer pursuant to subsection 1 must describe the project in general terms.

4. The resolution or document must state:

(a) What part or portion of the expense of the project is of special benefit and therefore is to be paid by assessments.

(b) What part, if any, has been or is proposed to be defrayed with money derived from other than the levy of assessments.

(c) The basis by which the cost will be apportioned and assessments levied.

5. If the assessment is not to be made according to front feet, the resolution or document must:

(a) By apt description designate the improvement district, including the tracts to be assessed.

(b) Describe definitely the location of the project.

(c) State that the assessment is to be made upon all the tracts benefited by the project proportionately to the benefits received.

6. If the assessment is to be upon the abutting property upon a frontage basis, it is sufficient for the resolution or document so to state and to define the location of the project to be made.

7. It is not necessary in any case to describe minutely in the resolution or document each particular tract to be assessed, but simply to designate the property, improvement district or the location, so that the various parts to be assessed can be ascertained and determined to be within or without the proposed improvement district.

8. If the preliminary plans include a commercial area vitalization project, then in addition to the other requirements in this section, before the plans are ratified by the governing body, the plans must include a plan for the management of the proposed improvement district which must include, without limitation:

(a) The improvements proposed for each year of the first 5 fiscal years of the proposed improvement district;

(b) An estimate of the total amount to be expended on improvements in the first year of operation;

(c) A list of any other special assessments that are currently being levied within the proposed improvement district;

(d) The name of any proposed association; and

(e) Any other matter that the governing body requires to be set forth in the plan.

9. Upon the filing of the plans, plat and, if the engineer prepares a document pursuant to paragraph (c) of subsection 1, the document prepared by the engineer pursuant to paragraph (c) of subsection 1, they must be examined by the governing body. If the plans, plat and document, if any, are found to be satisfactory, the governing body shall make a provisional order by resolution to the effect that the project will be acquired or improved, or both acquired and improved.

(Added to NRS by 1965, 1356; A 1991, 668, 1872; 1999, 854, 2865; 2005, 1825)



NRS 271.285 - Procedure for petition.

1. Except as otherwise provided in subsection 2, whenever the owner or owners of lands to be assessed for not less than 90 percent of the entire cost of any project, including all incidental expenses, constituting at least 66 2/3 percent in frontage, in area or other property basis used for the computation of assessments as therein provided, as the case may be, by written petition, initiates the acquisition of any project which the governing body is authorized to initiate, subject to the following limitations:

(a) Except as otherwise provided in subsection 7 of NRS 271.325, the governing body may incorporate such project in any improvement district or districts.

(b) The governing body need not proceed with the acquisition of any such project or any part thereof after holding a hearing thereon, pursuant to NRS 271.310, and all provisions thereof thereunto enabling, if the governing body shall determine that it is not for the public interest that the proposed project, or a part thereof, be then ordered to be made.

(c) Any particular kind of project, or any material therefor, or any part thereof, need not be acquired or located, as provided in the petition, if the governing body shall determine that such is not for the public interest.

(d) The governing body need not take any proceedings or action upon receiving any such petition, if the governing body shall thereupon determine by resolution that the acquisition of the designated project probably is not feasible for a reason or reasons stated in such resolution, and if the resolution requires a cash deposit or a pledge of property in at least an amount or value therein designated and found therein by the governing body probably to be sufficient to defray the expenses and costs incurred by the municipality taken preliminary to and in the attempted acquisition of the project designated in the petition, and if such deposit or pledge is not made with the treasurer within 20 days after one publication in a newspaper of general circulation in the municipality of a notice of the resolution s adoption and of its content in summary form. An additional deposit or pledge may from time to time be similarly so required as a condition precedent to the continuation of action by the municipality. Whenever such deposit or pledge is so made and thereafter the governing body shall determine that such acquisition is not feasible within a reasonable period of time, the governing body may require that all or any portion of the costs theretofore incurred in connection therewith by the municipality after its receipt of the petition shall be defrayed from such deposit or the proceeds of such pledged property in the absence of such defrayment of costs by petitioners or other interested persons within 20 days after the determination by resolution of the amount so to be defrayed and after such published notice thereof.

2. A petition signed by owners of tracts constituting at least one-half of the basis used for computation of assessments is sufficient to initiate procedures for acquiring or improving a commercial area vitalization project. A petition for acquiring or improving a commercial area vitalization project must be accompanied by a plan describing proposed improvements and a proposed assessment plat when submitted to the governing body.

(Added to NRS by 1965, 1357; A 1999, 2867)



NRS 271.290 - Subsequent procedure after filing of petition.

1. Except as otherwise expressly provided or necessarily implied in this section or in NRS 271.285, upon the filing of such a petition, the governing body shall proceed in the same manner as is provided for hereby where proceedings are initiated by the governing body.

2. Upon the filing of a petition for the acquisition or improvement of a commercial area vitalization project, the governing body shall hold a public hearing on the petition. At least 20 days before the public hearing, the governing body shall:

(a) Mail notice of the hearing to each owner of real property within the proposed improvement district and to each tenant who resides or owns a business located within the proposed improvement district; and

(b) Publish notice of the hearing in a newspaper of general circulation in the municipality,

describing the purpose and general location of the proposed improvement district, and the date, time and place of the proposed public hearing.

3. At the public hearing, any owner of real property or tenant who resides or owns a business located within the proposed district for a commercial area vitalization project may present, orally or in writing, the reasons why he or she believes that:

(a) The petition does not contain a sufficient number of qualified signatures; or

(b) The finding required by subsection 4 cannot reasonably be made with respect to any part of the proposed improvement district.

4. After consideration of any objections made at the hearing, and of any other information reasonably known to it, the governing body must, as a condition precedent to the initiation of the procedure for acquiring or improving a commercial area vitalization project, find that the public interest will benefit by the provision of the proposed improvements within that part of the municipality. In making this determination, the governing body shall consider the differences it finds between the municipality as a whole and the territory within and adjacent to the proposed improvement district.

(Added to NRS by 1965, 1358; A 1999, 2868)



NRS 271.295 - Combination of projects.

1. More than one project may be combined in one improvement district when the governing body determines such projects may be combined together in an efficient and economical improvement district.

2. If in the combination of projects, they shall be separate and distinct by reason of substantial difference in their character or location, or otherwise, each such project shall be considered as a unit or quasi-improvement district for the purpose of petition, remonstrance and assessment.

3. In case of such combination, the governing body shall designate the project and area constituting each such unit, and in the absence of an arbitrary and unreasonable abuse of discretion, its determination that there is or is not such a combination and its determination of the project and area constituting each such unit shall be final and conclusive.

4. The costs of acquiring or improving each such project shall be segregated for the levy of assessments and an equitable share of the incidental costs shall be allocated to each such unit.

(Added to NRS by 1965, 1358)



NRS 271.296 - Commercial area vitalization projects: Dissolution of improvement district.

1. The governing body may, by resolution, dissolve an improvement district that is created for the purposes of a commercial area vitalization project if property owners whose property is assessed for a combined total of more than 50 percent of the total amount of the assessments of all the property in the improvement district submit a written petition to the governing body that requests the dissolution of the district within the period prescribed in subsection 2.

2. The dissolution of an improvement district pursuant to this section may be requested within 30 days after:

(a) The first anniversary of the date the improvement district was created; and

(b) Each subsequent anniversary thereafter.

3. As soon as practicable after the receipt of the written petition of the property owners submitted pursuant to subsection 1, the governing body shall pass a resolution of intention to dissolve the improvement district. The governing body shall give notice of a hearing on the dissolution. The notice must be provided and the hearing must be held pursuant to the requirements set forth in NRS 271.377. If the governing body determines that dissolution of the improvement district is appropriate, it shall dissolve the improvement district by resolution, effective not earlier than the 30th day after the hearing.

4. If there is indebtedness, outstanding and unpaid, incurred to accomplish any of the purposes of the improvement district, the portion of the assessment necessary to pay the indebtedness remains effective and must be continued in the following years until the debt is paid.

(Added to NRS by 1999, 2864)



NRS 271.297 - Commercial area vitalization projects: Modification of plan or plat.

An association with which a governing body contracts pursuant to NRS 271.332 may, at any time, request that the governing body modify a plan or plat with regard to the commercial area vitalization project. Upon the written request of the association, the governing body may modify the plan or plat by ordinance after holding a hearing on the proposed modification pursuant to NRS 271.377. If the proposed modification of a plat expands the territory for assessment, a person who owns or resides within a tract which is located within the territory proposed to be added to the improvement district and which is used exclusively for residential purposes may file a protest pursuant to NRS 271.392 at any time before the governing body modifies the plat by ordinance. A petition is not required for a modification made pursuant to this section.

(Added to NRS by 1999, 2862)



NRS 271.300 - Effect of estimates.

1. Any estimate of cost required or authorized herein shall not constitute a limitation upon such cost nor a limitation upon the rights and powers of the governing body or of any officers, agents or employees of the municipality, except as herein otherwise expressly stated.

2. No assessment, however, shall exceed the amount of the estimate of maximum special benefits to the tract assessed from any project.

(Added to NRS by 1965, 1358)



NRS 271.305 - Provisional order: Provision and contents of notice of hearing; restrictions on changes after provision of notice.

1. In the provisional order the governing body shall set a time, at least 20 days thereafter, and a place at which the owners of the tracts to be assessed, or any other interested persons, may appear before the governing body and be heard as to the propriety and advisability of acquiring or improving, or acquiring and improving, the project or projects provisionally ordered. If a mobile home park is located on one or more of the tracts to be assessed, the notice must be given to the owner of the tract and each tenant of that mobile home park.

2. Notice must be given:

(a) By publication.

(b) By mail.

(c) By posting.

3. Proof of publication must be by affidavit of the publisher.

4. Proof of mailing and proof of posting must be by affidavit of the engineer, clerk, or any deputy mailing the notice and posting the notice, respectively.

5. Proof of publication, proof of mailing and proof of posting must be maintained in the records of the municipality until all the assessments appertaining to the project have been paid in full, including principal, interest, any penalties, and any collection costs.

6. The notice may be prepared by the engineer and ratified by the governing body, and, except as otherwise provided in subsection 7, must state:

(a) The kind of project proposed.

(b) The estimated cost of the project, and the portion, if any, to be paid from sources other than assessments.

(c) The basis for apportioning the assessments, which assessments must be in proportion to the special benefits derived to each of the several tracts comprising the assessable property and on a front foot, area, zone or other equitable basis.

(d) The number of installments and time in which the assessments will be payable.

(e) The maximum rate of interest on unpaid installments of assessments.

(f) The extent of the improvement district to be assessed, by boundaries or other brief description.

(g) The time and place of the hearing where the governing body will consider all objections to the project.

(h) That all written objections to the project must be filed with the clerk of the municipality at least 3 days before the time set for the hearing.

(i) If the project is not a commercial area vitalization project, that pursuant to NRS 271.306, if a majority of the property owners to be assessed for a project proposed by a governing body object in writing within the time stated in paragraph (h), the project must not be acquired or improved unless:

(1) The municipality pays one-half or more of the total cost of the project, other than a park project, with money derived from other than the levy or assessments; or

(2) The project constitutes not more than 2,640 feet, including intersections, remaining unimproved in any street, including an alley, between improvements already made to either side of the same street or between improvements already made to intersecting streets.

(j) That the description of the tracts to be assessed, the maximum amount of benefits estimated to be conferred on each such tract and all proceedings in the premises are on file and can be examined at the office of the clerk.

(k) Unless there will be no substantial change, that a substantial change in certain existing street elevations or grades will result from the project, without necessarily including any statement in detail of the extent or location of any such change.

(l) That a person should object to the formation of the district using the procedure outlined in the notice if the person s support for the district is based upon a statement or representation concerning the project that is not contained in the language of the notice.

(m) That if a person objects to the amount of maximum benefits estimated to be assessed or to the legality of the proposed assessments in any respect:

(1) The person is entitled to be represented by counsel at the hearing;

(2) Any evidence the person desires to present on these issues must be presented at the hearing; and

(3) Evidence on these issues that is not presented at the hearing may not thereafter be presented in an action brought pursuant to NRS 271.315.

(n) If the project is a commercial area vitalization project, that:

(1) A person who owns or resides within a tract in the proposed improvement district and which is used exclusively for residential purposes may file a protest to inclusion in the assessment plat pursuant to NRS 271.392; and

(2) Pursuant to NRS 271.306, if written remonstrances by the owners of tracts constituting one-third or more of the basis for the computation of assessments for the commercial area vitalization project are presented to the governing body, the governing body shall not proceed with the commercial area vitalization project.

7. The notice need not state either or both of the exceptions stated in subsection 2 of NRS 271.306 unless either or both of the exceptions are determined by the governing body or the engineer to be relevant to the proposed improvement district to which the notice appertains.

8. All proceedings may be modified or rescinded wholly or in part by resolution adopted by the governing body, or by a document prepared by the engineer and ratified by the governing body, at any time before the passage of the ordinance adopted pursuant to NRS 271.325, creating the improvement district, and authorizing the project.

9. No substantial change in the improvement district, details, preliminary plans or specifications or estimates may be made after the first publication, posting or mailing of notice to property owners, whichever occurs first, except:

(a) As otherwise provided in NRS 271.640 to 271.646, inclusive; or

(b) For the deletion of a portion of a project and property from the proposed program and improvement district or any assessment unit.

10. The engineer may make minor changes in time, plans and materials entering into the work at any time before its completion.

11. If the ordinance is for a commercial area vitalization project, notice sent pursuant to this section must be sent by mail to each person who owns real property which is located within the proposed improvement district and to each tenant who resides or owns a business located within the proposed improvement district.

(Added to NRS by 1965, 1359; A 1969, 1413; 1989, 460, 523, 638; 1991, 669, 1873; 1993, 290; 1999, 2868; 2011, 2913)



NRS 271.306 - Apportionment of assessments for irregularly shaped tracts; objections to acquisition or improvement of project.

1. Regardless of the basis used for apportioning assessments, the amount apportioned to a wedge or V or any other irregularly shaped tract must be in proportion to the special benefits thereby derived.

2. Except as otherwise provided in subsections 3 and 4, if, within the time specified in the notice, complaints, protests and objections in writing, that is, all written remonstrances, against acquiring or improving the project proposed by initiation of the governing body are filed with the clerk, signed by the owners of tracts constituting a majority of the frontage, of the area, of the zone, or of the other basis for the computation of assessments, as the case may be, of the tracts to be assessed in the improvement district or in the assessment unit if the improvement district is divided into assessment units, the project therein must not be acquired or improved unless:

(a) The municipality pays one-half or more of the total cost of the project, other than a park project, with money derived from other than the levy of assessments; or

(b) The project constitutes not more than 2,640 feet, including intersections, remaining unimproved in any street, including an alley, between improvements already made to either side of the same street or between improvements already made to intersecting streets. In this case the governing body may on its own motion cause the intervening and unimproved part of the street to be improved. Such improvements will not be stayed or defeated or prevented by written complaints, protests and objections thereto, unless the governing body in its sole discretion, deems such written complaints, protests and objections proper to cause the improvement to be stayed or prevented.

3. Written remonstrances by the owners of tracts constituting 50 percent of the basis for the computation of assessments suffice to preclude the acquisition or improvement of a street beautification project.

4. Written remonstrances by the owners of tracts constituting at least one-third of the basis for the computation of assessments suffice to preclude the acquisition or improvement of a commercial area vitalization project. For the purposes of this subsection, the property of a single owner may not be counted as constituting more than 10 percent of the basis.

(Added to NRS by 1991, 1871; A 1993, 291; 1999, 856, 2871)



NRS 271.307 - Preparation of document by engineer without prior direction of governing body.

When expressly authorized by a provision of this chapter and the conditions of paragraph (a) or (b), or both, of subsection 2 of NRS 271.306 are satisfied, the engineer may prepare a document required by this chapter without the prior direction of the governing body, and the governing body may ratify the document by ordinance or resolution upon determining that the document is satisfactory. The determination of the governing body is conclusive.

(Added to NRS by 1991, 1872)



NRS 271.308 - Emergency ordinance.

Except as otherwise provided in NRS 271.475:

1. When expressly authorized by a provision of this chapter and the conditions of paragraph (a) or (b), or both, of subsection 2 of NRS 271.306 are satisfied, an ordinance required by this chapter may be adopted or amended as if an emergency existed.

2. The governing body s declaration, if any, in any ordinance that it is such an ordinance is conclusive in the absence of fraud or gross abuse of discretion.

3. Such an ordinance may become effective at any time when an emergency ordinance of the municipality may go into effect.

4. Such an ordinance may be adopted by an affirmative vote of not less than two-thirds of all the voting members of the governing body, excluding from any such computation any vacancy on the governing body and any member thereon who may vote only to break a tie vote.

(Added to NRS by 1991, 1871; A 1995, 390)



NRS 271.310 - Provisional order: Hearing; determination of governing body.

1. On the date and at the place fixed for the hearing any and all property owners interested in the project may present their views in respect to the proposed projects to the governing body. The governing body may adjourn the hearing from time to time.

2. After the hearing has been concluded, after all written complaints, protests and objections have been read and considered, and after all persons desiring to be heard in person have been heard, the governing body shall consider the arguments, if any, and any other relevant material put forth, and shall by resolution or ordinance, as the board determines, pass upon the merits of each such complaint, protest or objection.

3. If the governing body determines that it is not for the public interest that the proposed project, or a part of the project, be made, the governing body shall make an order by resolution to that effect, and thereupon the proceedings for the project, or the part of the project determined against by the order, must stop and must not be begun again until the adoption of a new resolution.

4. Any complaint, protest or objection to:

(a) The propriety of acquiring or improving or acquiring and improving the project;

(b) The estimated cost of the project;

(c) The determination concerning the portion of the cost of the project to be paid by assessments;

(d) The method used to estimate the special benefits to be derived from the project generally or by any tract in the assessment area;

(e) The basis established for apportionment of the assessments; or

(f) The regularity, validity and correctness of any other proceedings or instruments taken, adopted or made before the date of the hearing,

shall be deemed waived unless presented in writing at the time and in the manner provided by NRS 271.305.

(Added to NRS by 1965, 1361; A 1975, 845; 1991, 671)



NRS 271.315 - Appeal from adverse order: Pleading with particularity required; judicial review limited.

1. Any person filing a written complaint, protest or objection as provided in NRS 271.305 may, within 30 days after the governing body has finally passed on the complaint, protest or objection by resolution or ordinance as provided in subsection 2 of NRS 271.310, commence an action or suit in any court of competent jurisdiction to correct or set aside the determination, but thereafter all actions or suits attacking the validity of the proceedings and the amount of benefits are perpetually barred.

2. Any person who brings an action pursuant to this section must plead with particularity and prove the facts upon which he or she relies to establish:

(a) That the estimate of the benefits to be derived from the project or the method used to apportion the cost of the project is fraudulent, arbitrary or unsupported by substantial evidence; or

(b) That any provision of NRS 271.265 to 271.310, inclusive, or 271.800 has been violated.

Conclusory allegations of fact or law are insufficient to comply with the requirements of this subsection.

3. In any action brought pursuant to this section, judicial review of the proceedings is confined to the record before the governing body. Evidence that has not been presented to the governing body must not be considered by the court.

(Added to NRS by 1965, 1361; A 1975, 845; 1991, 667, 671; 1997, 2496)



NRS 271.320 - Procedure after hearing; modification; division into construction units.

1. After the hearing and after the governing body has:

(a) Disposed of all complaints, protests and objections, oral and in writing;

(b) Determined that it is not prevented from proceeding pursuant to subsection 3 or 4 of NRS 271.306; and

(c) Determined that:

(1) Either or both exceptions stated in subsection 2 of NRS 271.306 apply; or

(2) There were not filed with the clerk complaints, protests and objections in writing and signed by the owners of tracts constituting a majority of the frontage, of the area, of the zone, or of the other basis for the computation of assessments stated in the notice, of the tracts to be assessed in the improvement district or in the assessment unit, if any,

and the governing body has jurisdiction to proceed, the governing body shall determine whether to proceed with the improvement district, and with each assessment unit, if any, except as otherwise provided in this chapter.

2. Except as otherwise provided in NRS 271.640 to 271.646, inclusive, if the governing body desires to proceed and desires any modification, by motion or resolution it shall direct the engineer to prepare and present to the governing body:

(a) A revised and detailed estimate of the total cost, including, without limiting the generality of the foregoing, the cost of acquiring or improving each proposed project and of each of the incidental costs. The revised estimate does not constitute a limitation for any purpose.

(b) Full and detailed plans and specifications for each proposed project designed to permit and encourage competition among the bidders, if any project is to be acquired by construction contract.

(c) A revised map and assessment plat showing respectively the location of each project and the tracts to be assessed therefor, not including any area or project not before the governing body at a provisional order hearing.

3. That resolution, a separate resolution, or the ordinance creating the improvement district may combine or divide the proposed project or projects into suitable construction units for the purpose of letting separate and independent contracts, regardless of the extent of any project constituting an assessment unit and regardless of whether a portion or none of the cost of any project is to be defrayed other than by the levy of special assessments. Costs of unrelated projects must be segregated for assessment purposes as provided in this chapter.

(Added to NRS by 1965, 1361; A 1991, 1876; 1999, 2871; 2011, 2915)



NRS 271.325 - Resolution of governing body; adoption and amendment of ordinance creating district; recording list of tracts and estimated assessments; overlapping boundaries of commercial area vitalization projects prohibited.

1. When an accurate estimate of cost, full and detailed plans and specifications and map are prepared, are presented and are satisfactory to the governing body, it shall, by resolution, make a determination that:

(a) Public convenience and necessity require the creation of the district; and

(b) The creation of the district is economically sound and feasible.

This determination may be made part of the ordinance creating the district adopted pursuant to subsection 2 and is conclusive in the absence of fraud or gross abuse of discretion.

2. The governing body may, by ordinance, create the district and order the proposed project to be acquired or improved. This ordinance may be adopted and amended as if an emergency existed.

3. The ordinance must prescribe:

(a) The extent of the improvement district to be assessed, by boundaries or other brief description, and similarly of each assessment unit therein, if any.

(b) The kind and location of each project proposed, without mentioning minor details.

(c) The amount or proportion of the total cost to be defrayed by assessments, the method of levying assessments, the number of installments and the times in which the costs assessed will be payable.

(d) The character and extent of any construction units.

4. The engineer may further revise the cost, plans and specifications and map from time to time for all or any part of any project, and the ordinance may be appropriately amended. Except as otherwise provided in NRS 271.640 to 271.646, inclusive, such amendment must take place before letting any construction contract therefor and before any work being done other than by independent contract let by the municipality.

5. The ordinance, if amended, must order the work to be done as provided in this chapter.

6. Upon adoption or amendment of the ordinance, the governing body shall cause to be recorded in the office of the county recorder a certified copy of a list of the tracts to be assessed and the amount of maximum benefits estimated to be assessed against each tract in the assessment area, as shown on the assessment plat as revised and approved by the governing body pursuant to NRS 271.320. Neither the failure to record the list as provided in this subsection nor any defect or omission in the list regarding any parcel or parcels to be included within the district affects the validity of any assessment, the lien for the payment thereof or the priority of that lien.

7. The governing body may not adopt an ordinance creating or modifying the boundaries of an improvement district for a commercial area vitalization project if the boundaries of the improvement district overlap an existing improvement district created for a commercial area vitalization project.

(Added to NRS by 1965, 1362; A 1989, 255, 525; 1991, 1876; 1995, 390; 1999, 2872; 2001, 1758; 2011, 2916)



NRS 271.330 - Methods of acquisition or improvement.

1. Any construction work for any project shall be done in any one or more of the following three ways:

(a) By independent contract.

(b) By use of municipally owned or leased equipment and municipal officers, agents and employees.

(c) By another public body or the Federal Government acquiring or improving a project or any interest therein which is herein authorized, which results in general benefits to the municipality and in special benefits to the assessable property being assessed therefor by the municipality within its boundaries.

2. Any project or any interest therein not involving construction work appertaining to a capital improvement may be acquired or improved pursuant to any appropriate contract, or otherwise, including, without limiting the generality of the foregoing, the condemnation or other acquisition of real property. In such case nothing herein in subsection 1 nor in NRS 271.335, 271.340 or 271.345 shall be applicable.

3. Notwithstanding a project herein authorized or any interest therein may not be owned by a municipality nor be directly acquired or improved, nor the costs thereof directly incurred, by a municipality, and notwithstanding the project herein authorized or any interest therein may be located on land, an easement or other interest therein, or other real property owned by the Federal Government or a public body other than the municipality, the municipality shall have the power:

(a) To acquire or improve, or both acquire and improve, or to cooperate in the acquisition or improvement of, or both the acquisition and improvement of, the project, or any interest therein, with the Federal Government or any public body (other than the municipality), pursuant to agreement between or among the municipality and such other bodies corporate and politic, so long as the project or the interest therein acquired or improved, or both acquired and improved, results in general benefits to the municipality and in special benefits to the assessable property being assessed therefor by the municipality within its boundaries.

(b) To levy special assessments on such assessable property to defray all or any part of the costs of the project or any interest therein, or to defray all or any part of the municipality s share of such costs if all costs are not being defrayed by the municipality.

(c) To issue bonds and to exercise other powers herein granted and appertaining to such acquisition or improvement, or both.

(Added to NRS by 1965, 1362)



NRS 271.332 - Commercial area vitalization projects: Governing body authorized to contract for provision of improvements with nonprofit association; requirements for association; extension of terms of contract; contract to ensure type and level of services continue.

1. A governing body that forms an improvement district for a commercial area vitalization project may contract with a nonprofit association to provide the improvements that are specified in the plans for the commercial area vitalization project. If creation of the commercial improvement district was initiated by petition, the governing body shall contract for that purpose with the association named in the plan for management of the improvement district.

2. An association with which a governing body contracts pursuant to subsection 1 must be a private nonprofit corporation and must be identified in the plan for management of the improvement district. The association shall maintain liability insurance covering its activities.

3. The contract between the governing body and the association is a contract for professional services and is not subject to the limitations of subsection 1 of NRS 354.626. The terms of the contract may extend:

(a) Beyond the terms of office of members of the governing body; and

(b) For the time necessary to cover the life of improvements and to fulfill financial commitments for equipment, services and related undertakings.

4. The association does not become a political subdivision, local government, public body, governmental agency or entity, establishment of the government, public corporation or quasi-public corporation for any purpose solely on the basis of a contract entered into with a governing body pursuant to subsection 1.

5. A contract executed pursuant to this section must ensure that the type and level of services provided by the municipality at the time of the creation of the improvement district continue after the improvement district is formed.

(Added to NRS by 1999, 2861)



NRS 271.333 - Commercial area vitalization projects: Contract with nonprofit association to provide for internal controls and audits; authority of governing body to take control of certain assets of association.

1. A contract executed pursuant to NRS 271.332 must specify the approvals required for expenditures and provide for internal controls adequate to protect the assets of the improvement district. The contract must provide for audits of the association by the governing body at the discretion of the governing body.

2. If an audit finds a misuse of money or any fraud in the activities of the association, the governing body may take control of any assets of the association related to the improvement district.

(Added to NRS by 1999, 2862)



NRS 271.335 - Construction contracts.

1. No contract for doing construction work for acquiring or improving the project contemplated may be made or awarded, nor may the governing body incur any expense or liability in relation thereto, except for maps, plats, diagrams, estimates, plans, specifications and notices, until after the hearing upon the provisional order and notice thereof provided for in NRS 271.305 have been given and had.

2. This section does not prevent the governing body from advertising by publication for proposals for doing the work whenever the governing body sees fit, but the contract may not be made or awarded before the time stated in subsection 1.

3. Except as otherwise provided in subsection 12 and in NRS 271.800, in the case of construction work done by independent contract for any project, or portion thereof, in any improvement district, the municipality shall request competitive bids, and proceed thereon, pursuant to the provisions of chapter 338 of NRS.

4. The municipality may waive any irregularity in the form of any bid.

5. Any contract may be let on a lump sum or on a unit basis.

6. No contract may be entered into for such work unless the contractor gives an undertaking with a sufficient surety or sureties approved by the governing body and in an amount fixed by it for the faithful performance of the contract and for payment of the contract.

7. Upon default in the performance of any contract, any designated official, as directed by motion of the governing body, may advertise and relet the remainder of the work without further ordinance or resolution and deduct the cost from the original contract price and recover any excess cost by suit on the original bond, or otherwise.

8. All contracts must provide among other things that the person entering into the contract with the municipality will pay for all materials furnished and labor and services rendered for the performance of the contract, and that any person furnishing the materials or rendering the services may maintain an action to recover for them against the obligor in the undertaking as though the person was named therein.

9. A contract or agreement made in violation of the provisions of this section is voidable, and no action may be maintained thereon by any party thereto against the municipality.

10. To the extent the municipality makes any payment thereunder, such a contract or agreement is valid, and any such payment may be included in any cost defrayed by the levy of assessments, unless theretofore the municipality elects to void the contract or agreement in its entirety and to recover any such payment from the party to whom made.

11. The governing body, except as expressly limited in this section, may, in the letting of contracts, impose such conditions upon bidders with regard to bonds and securities, and such guaranties of good and faithful performance and completion of any work and the keeping of the work in repair, and providing for any further matter or thing in connection therewith, as may be considered by the governing body to be advantageous to the municipality and to all interested.

12. The provisions of subsections 3 to 11, inclusive, do not apply to work performed by an association pursuant to a contract entered into pursuant to NRS 271.332.

(Added to NRS by 1965, 1363; A 1991, 1877; 1997, 2496; 1999, 2873)



NRS 271.337 - Addition of certain improvements to existing contracts for construction work; waiver of certain requirements by owner.

After notice is published by the governing body pursuant to NRS 271.305:

1. In the case of a change in the project as described in subsection 2, the owner of the property that will be assessed for the cost of the additional work may at any time waive in writing:

(a) The requirements of subsection 9 of NRS 271.305 and subsection 4 of NRS 271.325;

(b) The requirements regarding notice and hearing of NRS 271.305, 271.310, 271.380, 271.385 and 271.415 relating to the change; and

(c) The 30-day period for payment provided in NRS 271.405.

Notwithstanding any other requirement set forth in this chapter, the governing body is not required to comply with any provision waived pursuant to this subsection.

2. The governing body may add to an existing contract for construction work any improvement which an owner of assessable property requests to be included in a project without further compliance with subsection 3 of NRS 271.335 or the provisions of any law requiring competitive bidding on any public contract, project, work or improvement, if the owner who is requesting the addition agrees in writing that the property will be assessed for the cost of the additional work.

(Added to NRS by 1995, 389)



NRS 271.340 - Construction by municipality: Supplies and materials.

1. In the case of construction work done by the use of municipally owned or leased equipment and municipal officers, agents and employees for any project, or portion thereof, in any improvement district, supplies and materials may be purchased or otherwise acquired therefor.

2. The municipality shall accept the lowest bid, kind, quality and material being equal, but the municipality has the right to reject any bid, to waive any irregularity in any bid, and to select a single item from any bid when so stated in the invitation to bid.

3. The provision as to bidding does not apply to the purchase of patented and manufactured products offered for sale in a noncompetitive market or solely by a manufacturer s authorized dealer.

(Added to NRS by 1965, 1364; A 1985, 1010)



NRS 271.345 - Cooperative construction.

1. In the case of construction work done by agreement with one or more public bodies or the Federal Government, or both, for any project, or portion thereof, in any improvement district, the municipality may enter into and carry out any contract or establish or comply with the rules and regulations concerning labor and materials and other related matters in connection with any project or portion thereof as the municipality may deem desirable or as may be requested by the Federal Government or any public body other than the municipality which other public body is a party to any such contract with the municipality, that may assist in the financing of any project or any part thereof, regardless of whether the municipality is a party to any construction contract or other contract appertaining to incurring costs of the project.

2. Any project or projects, any portion of the costs of which may be defrayed by the municipality by the levy of special assessments hereunder, may be acquired with the cooperation and assistance of, or under a contract or contracts let by, or with labor, or supplies and materials, or all of such furnished by, any one or more such public bodies or the Federal Government, or both.

3. Advantage may be taken of any offer from any source to complete any project or projects on a division of expense or responsibility.

4. The engineer on behalf of and in the name of the municipality is authorized to acquire or improve any such project or projects in such a manner, when so authorized by the ordinance creating the improvement district or any amendment thereto.

(Added to NRS by 1965, 1364)



NRS 271.350 - Use of existing improvements.

After the provisional order hearing and at the time of the passage of the ordinance creating any improvement district and any projects for the improvement district, or any amendment thereof, if any tract or any railway company to be assessed in the improvement district has the whole or any part of the proposed projects, conforming to the general plan, the same may be adopted in whole or in part, or may be changed to conform to the general plan, if deemed practical, and the owner of such real estate shall, when the assessment is made, be credited with the amount which is saved by reason of adapting or adopting such existing improvements.

(Added to NRS by 1965, 1365)



NRS 271.355 - Interim warrants.

1. For the purpose of paying any contractor or otherwise defraying any costs of the project as the costs become due from time to time until money is available therefor from the levy and collection of assessments and any issuance of bonds, the governing body may issue interim warrants.

2. Any interim warrants issued for any construction work may be issued only upon estimates of the engineer.

3. Any interim warrants must:

(a) Bear such date or dates;

(b) Mature in such denomination or denominations at such time or times, or at any time upon call;

(c) Except as otherwise provided in NRS 99.067, bear interest at a rate or rates which do not exceed by more than 3 percent the Index of Twenty Bonds which was most recently published before the bids are received or a negotiated offer is accepted; and

(d) Be payable in such medium of payment at such place or places within and without the State, including but not limited to the county treasurer,

as the governing body may determine.

4. Any interim warrants may be issued with privileges for registration for payment as to principal only, or as to both principal and interest, may be negotiable or nonnegotiable, may be general obligations for the payment of which the governing body pledges the full faith and credit of the municipality, or may be special obligations payable from designated special assessments, any bond proceeds, and any other money designated to be available for the redemption of such interim warrants, and generally must be issued in such manner, in such form, with such recitals, terms, covenants and conditions, and with such other details, as may be provided by the governing body by ordinance.

5. An ordinance for the issuance of interim warrants may be adopted or amended as if an emergency existed.

(Added to NRS by 1965, 1365; A 1971, 2100; 1975, 845; 1981, 1407; 1983, 578; 1991, 1878; 2009, 2657)



NRS 271.357 - Establishment of procedure for obtaining hardship determination.

1. The governing body of each municipality which creates an improvement district shall establish a procedure to allow a person whose property will be included within the boundaries of the district to apply for a hardship determination.

2. The procedure must include the referral of applications to an appropriate social services agency within the local government for evaluation. The agency shall consider each application on the basis of ability to pay the assessments attributable to the applicant s property and render a recommendation of approval or disapproval to the governing body.

3. The procedure must include a requirement for renewal of the hardship determination as often as the governing body deems necessary. An application for the renewal of a hardship determination must be treated in a manner that is similar to the evaluation and approval required for an initial determination.

(Added to NRS by 1991, 1872; A 1999, 856)



NRS 271.360 - Order for proposed assessment roll; form of roll; postponement of assessments on property for which hardship determination has been approved; effect of improper designation.

1. After the making of any construction contract, or after the determination of the net cost to the municipality, but not necessarily after the completion of the project, the governing body, by resolution or by a document prepared by the engineer and ratified by the governing body, shall:

(a) Determine the cost of the project to be paid by the assessable property in the improvement district.

(b) Order the engineer to make out an assessment roll, or ratify his or her roll already made, containing, among other things:

(1) The name of each last known owner of each tract to be assessed, or if not known, that the name is unknown.

(2) A description of each tract to be assessed, and the amount of the proposed assessment thereon, apportioned upon the basis for assessments stated in the provisional order for the hearing on the project.

(c) Cause a copy of the resolution or ratified document to be furnished by the clerk to the engineer.

2. In fixing the amount or sum of money that may be required to pay the costs of the project, the governing body need not necessarily be governed by the estimates of the costs of such project provided for herein, but the governing body may fix such other sum, within the limits prescribed, as it may deem necessary to cover the cost of such project.

3. Before ordering the engineer to make out an assessment roll or ratifying his or her roll already made, the governing body shall consider all applications for hardship determinations and the recommendations made by the social services agency and make a final decision on each application. The governing body shall direct the engineer to postpone the assessments on property for which a hardship determination has been finally approved. A property owner whose hardship determination is approved shall pay interest on the unpaid balance of previous and current assessments at the same rate and terms as are established for other assessments in the manner provided by the governing body. The assessment must remain postponed until the earlier of the following occurrences:

(a) The property is sold or transferred to a person other than one to whom a hardship determination has been granted;

(b) The term of the bonds expires;

(c) The property owner s application for renewal of the hardship determination is disapproved;

(d) The property owner fails to pay the interest on the unpaid balance of assessments in a timely manner; or

(e) The property owner pays all previous and current assessments.

4. A property owner may pay all previous and current assessments at any time before they become due without penalty.

5. The governing body shall not sell bonds on the basis of the assessments for which hardship determinations have been approved. A special fund for the payment of the costs of the project assessed against property for which hardship determinations have been made must be created. The fund must be reimbursed when the balance of unpaid assessments are paid, including all interest paid during the period of postponement. The surplus and deficiency fund established pursuant to NRS 271.428 may be used as the special fund.

6. If by mistake or otherwise any person is improperly designated in the assessment roll as the owner of any tract, or if the same is assessed without the name of the owner, or in the name of a person other than the owner, such assessment shall not for that reason be vitiated but shall, in all respects, be as valid upon and against such tract as though assessed in the name of the owner thereof; and when the assessment roll has been confirmed, such assessment shall become a lien on such tract and be collected as provided by law.

(Added to NRS by 1965, 1366; A 1991, 1879)



NRS 271.365 - Method of computing and limitations upon assessments.

1. If the assessment is made upon the basis of frontage, the engineer shall assess each tract with such relative portion of the whole amount to be levied as the length of front of such premises bears to the whole frontage of all the tracts to be assessed, and the frontage of all tracts to be assessed shall be deemed to be the aggregate number of feet as determined upon for assessment by the engineer.

2. If the assessment is directed to be according to another basis, the engineer shall assess upon each tract such relative portion of the whole sum to be levied as is proportionate to the estimated benefit according to such basis.

3. Regardless of the basis used, in cases of wedge or V or any other irregularly shaped tracts, an amount apportioned thereto shall be in proportion to the special benefits thereby derived.

4. No assessment shall exceed the amount of the estimate of maximum special benefits to the tract assessed, as provided in subsection 2 of NRS 271.300.

5. No assessment for any one project shall exceed the reasonable market value of the tract assessed, as determined by the governing body.

6. Any amount which would be assessed against any tract in the absence of both limitations provided in subsections 4 and 5 shall be defrayed by other than the levy of assessments.

(Added to NRS by 1965, 1366)



NRS 271.366 - Property of school district exempt from assessments unless consented to by board of trustees.

Unless the board of trustees of the district consents to the assessment, all property owned and used by a school district is exempt from any assessment made pursuant to the provisions of this chapter.

(Added to NRS by 1989, 1042; A 1991, 696)



NRS 271.3665 - Limitation on assessments against municipal land.

If the assessable property within an improvement district includes tracts of land owned by the municipality, the levy of assessments against the tracts of land owned by the municipality must not exceed 15 percent of the total amount of assessments against all tracts of land within the improvement district.

(Added to NRS by 2005, 1825)



NRS 271.367 - Apportionment of assessments for security wall.

Because the protection afforded by a security wall benefits each tract in the subdivision, in addition to any other basis for apportioning the assessments authorized in NRS 271.010 to 271.360, inclusive, and 271.640 to 271.646, inclusive, the governing body may apportion the assessments for a security wall on the basis that all tracts in the subdivision share equally in the cost and maintenance of the project.

(Added to NRS by 1983, 871; A 2011, 2916)



NRS 271.369 - Transportation project: Estimate of expenditures to maintain, operate, improve and repair project; assessment; use of proceeds.

1. In each year after a governing body acquires a transportation project, the governing body shall prepare an estimate of expenditures required in the ensuing fiscal year to maintain, operate, improve and repair the project, and deduct from that amount the estimated revenue from the project which will be available to pay such costs.

2. The governing body may levy an assessment against the property which was assessed to acquire the project to provide the money necessary to maintain, operate, improve and repair the project, in the amount estimated pursuant to subsection 1. The assessment must be apportioned in the same manner as the initial assessment. The proceeds of the assessment must be placed in a special fund and used only to maintain, operate, improve and repair the project.

(Added to NRS by 1985, 1484)



NRS 271.3695 - Special assessment for extraordinary maintenance, repair and improvement of project located in redevelopment area in certain counties.

1. In a county whose population is 100,000 or more but less than 700,000, on or before June 30 of each year after the levy of an assessment within an improvement district located in a redevelopment area selected pursuant to NRS 279.524 to pay, in whole or in part, the costs and expenses of constructing or substantially reconstructing a project, the governing body may prepare and approve an estimate of the expenditures required during the ensuing year for the extraordinary maintenance, repair and improvement of the project.

2. The governing body may adopt a resolution, after a public hearing, determining to levy and collect in any year upon and against all of the assessable property within the district a special assessment sufficient to raise a sum of money not to exceed the amount estimated pursuant to subsection 1 for the extraordinary maintenance, repair and improvement of the project. Notice of the hearing must be given, and the hearing conducted, in the manner specified in NRS 271.305.

3. The special assessment must be levied, collected and enforced at the same time, in the same manner, by the same officers and with the same interest and penalties as other special assessments levied pursuant to this chapter. The proceeds of the assessment must be placed in a separate fund of the municipality and expended only for the extraordinary maintenance, repair or improvement of the project.

4. As used in this section, extraordinary maintenance, repair and improvement includes all expenses ordinarily incurred not more than once every 5 years to keep the project in a fit operating condition. Expenses which are ordinarily incurred more than once every 5 years may be included only if the governing body expressly finds that the expenses must be incurred in order to maintain the level of benefit to the assessed parcels and that the level of benefit would otherwise decline more rapidly than usual because of special circumstances relating to the project for which the assessment is levied, including its use, location or operation and other circumstances. If the governing body makes such a finding, a statement of that finding must be included in the notice given pursuant to subsection 2.

(Added to NRS by 1987, 1682; A 1989, 1916; 2011, 1169)



NRS 271.370 - Determination of assessable tracts.

The governing body shall determine what amount or part of every expense shall be charged as an assessment and the tracts upon which the same shall be levied; and as often as the governing body deems it expedient, it shall require all of the several tracts chargeable therewith respectively to be reported by the clerk to the engineer for assessment.

(Added to NRS by 1965, 1367)



NRS 271.375 - Preparation of proposed assessment roll; report to governing body.

1. The engineer shall make an assessment roll and state a proposed assessment therein upon each tract to be assessed, and he or she shall thereby defray the whole amount or amounts of all charges so directed to be levied upon each of such tracts respectively. When completed, the engineer shall report the assessment roll to the governing body.

2. When any assessment is reported by the engineer to the governing body, as directed in this section, the roll must be filed in the office of the clerk and numbered.

3. The report must be signed by the engineer and made in the form of a certificate endorsed on the assessment roll as follows:

(Form of Certificate)

State of Nevada }

}ss.

County of.................. }

To the (insert City Council, or Board of County Commissioners, or other name of governing body) of ................................, Nevada:

I hereby certify and report that the foregoing is the assessment roll and assessments made by me for the purpose of paying that part of the cost which you decided should be paid and borne by special assessments for ................ Improvement District No. ..........; that in making such assessments, I have, as near as may be, and according to my best judgment, conformed in all things to the provisions of chapter 271 of NRS.

.......................................................................

Engineer

Dated at......................., Nevada, ........... (month) .. (day) .. (year)

(Added to NRS by 1965, 1367; A 1991, 1880; 2001, 49)



NRS 271.377 - Estimate of expenditures and proposed assessment roll for commercial area vitalization projects; public hearing required; levy of assessments; limit on distribution from local government tax distribution account.

1. On or before June 30 of each year after the governing body acquires or improves a commercial area vitalization project, the governing body shall prepare or cause to be prepared an estimate of the expenditures required in the ensuing fiscal year and a proposed assessment roll assessing an amount not greater than the estimated cost against the benefited property. The assessment must be computed according to frontage or another uniform and quantifiable basis.

2. The governing body shall hold a public hearing upon the estimate of expenditures and the proposed assessment roll. Notice must be given and the hearing conducted in the manner provided in NRS 271.380 and 271.385. The assessment may not exceed the amount stated in the proposed assessment roll unless a new hearing is held after notice is mailed and published in the manner provided in NRS 271.305 and 271.310.

3. After the public hearing, the governing body shall confirm the assessments, as specified in the proposed assessment roll or as modified, and levy the assessment as provided in NRS 271.390.

4. An improvement district created for a commercial area vitalization project is not entitled to any distribution from the local government tax distribution account.

(Added to NRS by 1999, 2863)



NRS 271.378 - Estimate of expenditures and proposed assessment roll for street beautification projects; public hearing required; confirmation of assessments; installment payments authorized.

1. On or before June 30 of each year after the creation of a district for a street beautification project, the governing body shall prepare and approve an estimate of the costs required during the next fiscal year and a proposed assessment roll assessing an amount not in excess of those estimated costs against the benefited property. The basis for the computation of the assessments must be the frontage or another uniform and quantifiable basis.

2. A public hearing must be conducted on the estimate of costs for the next year and the assessment roll. Notice of the hearing must be given, and the hearing conducted, in the manner described in NRS 271.380 and 271.385. The proposed assessments must not exceed the estimated amount specified in the original assessment plat unless a new hearing, after published and mailed notice, is held in the manner described in NRS 271.305, 271.306 and 271.310.

3. After the public hearing on the assessment roll, the governing body shall, by resolution or ordinance, confirm the assessments as specified in the roll or as modified.

4. The assessments must be due over a period of 1 year after the effective date of the resolution or ordinance confirming the assessments. The assessments may be made payable at one time or in two or more installments over that period. Interest may not be charged on an assessment or installment paid when due.

(Added to NRS by 1999, 853)



NRS 271.380 - Notice of hearing for assessment.

1. Upon receiving the assessment roll, the governing body, by resolution, shall:

(a) Fix a time and place when and where complaints, protests and objections made in writing or verbally concerning the assessment roll, by the owner of any tract or any person interested, will be heard.

(b) Order the clerk of the municipality to give notice of the hearing.

2. The clerk of the municipality shall give notice by publication and by registered or certified mail of the time and place of the hearing. The notice must state:

(a) That the assessment roll is on file in the office of the clerk.

(b) The date of filing the assessment roll.

(c) The time and place when and where the governing body will hear all complaints, protests and objections made in writing or verbally to the assessment roll or to the proposed assessments.

(d) That if a person objects to the assessment roll or to the proposed assessments:

(1) The person is entitled to be represented by counsel at the hearing;

(2) Any evidence the person desires to present on these issues must be presented at the hearing; and

(3) Evidence on these issues that is not presented at the hearing may not thereafter be presented in an action brought pursuant to NRS 271.395.

(e) That any complaint, protest or objection to the regularity, validity and correctness of the assessment roll, of each assessment, and of the amount of the assessment levied on each tract must be filed in writing with the clerk of the municipality at least 3 days before the assessment hearing.

(Added to NRS by 1965, 1367; A 1975, 846; 1991, 672)



NRS 271.385 - Hearing for assessment; objections waived unless properly filed in writing.

1. At the time and place designated pursuant to NRS 271.380, the governing body shall hear and determine any written complaint, protest or objection filed as provided in that section and any verbal views expressed in respect to the proposed assessments, assessment roll or assessment procedure. The governing body may adjourn the hearing from time to time.

2. The governing body, by resolution, may revise, correct, confirm or set aside any assessment and order that the assessment be made de novo.

3. Any complaint, protest or objection to:

(a) The assessment roll;

(b) The regularity, validity and correctness of each assessment;

(c) The amount of each assessment; or

(d) The regularity, validity and correctness of any other proceedings occurring after the date of the hearing described in NRS 271.310 and before the date of the hearing governed by this section,

shall be deemed waived unless filed in writing within the time and in the manner provided by NRS 271.380.

(Added to NRS by 1965, 1368; A 1991, 672)



NRS 271.390 - Levy of assessments; notice; final determination conclusive; roll prima facie evidence of regularity and validity.

1. After the assessment roll is in final form and is so confirmed by resolution, the municipality by ordinance shall, by reference to the assessment roll, as modified if modified, and as confirmed by the resolution, levy the assessments in the roll. This ordinance may be adopted or amended as if an emergency existed.

2. Written notice of the levy of assessment must be given by mail to the owners of all the property upon which the assessment was levied.

3. The decision, resolution and ordinance are a final determination of the regularity, validity and correctness of the proceedings, of the assessment roll, of each assessment contained therein, and of the amount thereof levied on each tract and parcel of land.

4. The determination by the governing body is conclusive upon the owners of the property assessed.

5. The roll, when endorsed by the clerk as the roll designated in the assessment ordinance, is prima facie evidence in all courts and tribunals of the regularity of all proceedings preliminary to the making thereof and the validity of the assessments and the assessment roll.

(Added to NRS by 1965, 1368; A 1973, 561; 1975, 846; 1991, 1881)



NRS 271.392 - Protest by owner or resident of property to be included within assessment plat for commercial area vitalization project; modification of assessment plat by governing body.

1. Before a proposed assessment plat for a commercial area vitalization project is adopted by ordinance, a person who owns or resides within a tract which:

(a) Is located within the proposed improvement district; and

(b) Is used exclusively for residential purposes,

may file with the clerk a written protest to the inclusion of the tract in the assessment plat. The protest must be accompanied by a legal description of the tract.

2. Upon receipt of a protest pursuant to subsection 1, the clerk shall provide a copy of the protest and legal description of the property to the governing body.

3. Before adopting a resolution or ordinance pursuant to NRS 271.325 and before adopting an ordinance that modifies an assessment plat for a commercial area vitalization project to include additional tracts of land, the governing body shall modify the assessment plat for a commercial area vitalization project to exclude any tract for which it received a protest pursuant to this section and which it determines will not benefit from the activities or improvements that are proposed to be provided by the commercial area vitalization project.

(Added to NRS by 1999, 2863)



NRS 271.395 - Appeal from adverse determination; scope of judicial review.

1. Within 15 days after the effective date of the assessment ordinance, any person who has filed a complaint, protest or objection in writing in the manner provided by NRS 271.380 may commence an action or suit in any court of competent jurisdiction to correct or set aside the determination.

2. In any action brought pursuant to this section, judicial review of the proceedings is confined to the record before the government body. Evidence that has not been presented to the governing body must not be considered by the court. Judicial review of the proceedings in any action brought pursuant to this section is limited to the issues described in subsection 3 of NRS 271.385. Any other issue, including, without limitation, the method used to estimate the special benefits to be derived from the project, must not be considered by the court.

3. Thereafter all actions or suits attacking the regularity, validity and correctness of the proceedings, of the assessment roll, of each assessment contained in the assessment roll, and of the amount of the assessment levied on each tract, including the defense of confiscation, are perpetually barred.

(Added to NRS by 1965, 1368; A 1991, 667, 673)



NRS 271.400 - Assessment for street and alley intersections.

1. The cost of improvements in street intersections may be segregated.

2. Such cost, except the share assessable to street or other railway companies, may be assessed upon all frontage of the street improved (excluding an alley) and on intersecting streets within a distance of one-half block in each direction from such intersections, in proportion to the frontage of each lot or tract on the street improved (excluding an alley) or on an intersecting street, or on both within such distance.

3. The cost of the improvement of an alley intersection may be assessed upon the assessable property in the same block extending to the nearest street intersection and half the length of the block along its sides. However where the sides of blocks are of unequal length, the governing body may determine the limit of assessment.

4. In the alternative, the cost of improving street intersections (including alley intersections) may be treated as one of the costs of any project without separately segregating such intersection cost. In such case the total cost of any project shall be assessed as provided in subsections 1, 2 and 3 of NRS 271.365 upon the basis determined without any separate assessment for intersection costs.

(Added to NRS by 1965, 1369)



NRS 271.405 - Thirty-day period for payment; deferred payments; notice of levy of assessment and required payment.

1. All assessments made in pursuance of the assessment ordinance are due and payable without demand within 30 days after the effective date of the assessment ordinance.

2. All such assessments may at the election of the owner be paid in installments with interest as hereinafter provided, whenever the governing body so authorizes the payment of assessments.

3. Failure to pay the whole assessment within 30 days is conclusively considered an election on the part of all persons interested, whether under disability or otherwise, to pay in installments the amount of the assessment then unpaid.

4. All persons so electing to pay in installments are conclusively considered as consenting to such projects, and such an election is conclusively considered as a waiver of all rights to question the power or jurisdiction of the municipality to acquire or improve the projects, the quality of the work, the regularity or sufficiency of the proceedings or the validity or correctness of the assessment.

5. The owner of any tract assessed may at any time pay the whole unpaid principal with the interest accrued to the next interest payment date, together with penalties, if any. The governing body may require in the assessment ordinance the payment of a premium for any such prepayment, which must not exceed 5 percent of the installment or installments of principal so prepaid.

6. Subject to the foregoing provisions, all installments, both of principal and interest, are payable at such times as may be determined in and by the assessment ordinance.

7. The clerk shall give notice by publication or by mail of the levy of any assessment, of the fact that it is payable, and of the last day for its payment as herein provided.

(Added to NRS by 1965, 1369; A 1969, 953; 1971, 2101; 1975, 846; 1981, 1408; 1983, 578; 2005, 1827)



NRS 271.407 - Assessments against State and political subdivisions: Ninety-day period of payment; deferred payments.

1. All assessments made against the State or any of its political subdivisions shall be due and payable in cash without demand within 90 days after the effective date of the assessment ordinance.

2. All such assessments may at the election of the State or political subdivision against which the assessment was made be paid in installments with interest as hereinafter provided whenever the board so authorizes the payment of assessments. Such installments shall not extend beyond the period authorized for private owners for the same assessment.

(Added to NRS by 1971, 942)



NRS 271.409 - Date when payment by mail without postmark or with illegible postmark is deemed received.

Except as otherwise provided in NRS 271.595, any payment related to an assessment on property that a person, this State or any political subdivision of this State sends to a municipality by mail that is received by the municipality without a postmark or with an illegible postmark shall be deemed to have been made on a date which is 2 business days before the date on which the municipality received the payment.

(Added to NRS by 2005, 1825)



NRS 271.410 - Acceleration upon delinquency.

1. Failure to pay any installment, whether principal or interest, when due shall ipso facto cause the whole amount of the unpaid principal to become due and payable immediately at the option of the municipality, the exercise of such option to be indicated by the commencement of foreclosure proceedings.

2. At any time prior to the day of sale, the owner may pay the amount of delinquent installments, with accrued interest, all penalties, and costs of collection accrued, including but not necessarily limited to any attorney s fees, and shall thereupon be restored to the right thereafter to pay in installments in the same manner as if default had not been made.

(Added to NRS by 1965, 1369)



NRS 271.415 - Limitations upon deferred payments; rates of interest; notice of required installment; application of credit against payment.

1. In case of an election to pay in installments, the assessment may be made payable in any manner sufficient to pay the principal and interest in not less than 2 nor more than 30 years after the effective date of the assessment ordinance.

2. Interest in all cases on the unpaid balance accruing from the effective date of the assessment ordinance until the respective due dates of the installments is payable at the times specified by the governing body in the assessment ordinance. Except as otherwise provided in NRS 271.487 and 271.730, the governing body shall:

(a) Before assessment bonds are issued or if bonds are not issued, fix by resolution or ordinance, or authorize the chief administrative officer or chief financial officer of the municipality to fix, the rate or rates of the interest on the unpaid balance of the assessment at any time after the adoption of the assessment ordinance; or

(b) If assessment bonds are sold, fix or adjust, or authorize the chief administrative officer or chief financial officer of the municipality to fix or adjust, the rate or rates of interest on the unpaid balance of the assessment due after the date the bonds are sold at no more than 1 percent above the highest rate of interest payable on the assessment bonds at any maturity.

3. This section does not limit the discretion of the governing body in determining whether assessments are payable in installments and the time the first installment of principal or interest, or both, and any subsequent installments thereof, are due.

4. The governing body in the assessment ordinance shall state the number of installments in which assessments may be paid, the period of payment, any privileges of making prepayments and any premium to be paid to the municipality for exercising any such privilege, the rate of interest upon the unpaid balance of the assessment and accrued interest after any delinquency at a rate not exceeding 2 percent per month, and any penalties and collection costs payable after delinquency.

5. The county or municipal officer who has been directed by the governing body to collect assessments shall give notice by publication or by mail of any installment which is payable and of the last day for its payment as provided in this section and in the assessment ordinance.

6. The governing body in the assessment ordinance may provide for the application of a credit against the payment of an assessment to the extent that the principal of the bonds has been paid with the unexpended balance of the proceeds of the bonds pursuant to subsection 7 of NRS 271.485. The governing body shall apply the credit pro rata, based on the original assessment on the assessed property, against the payment of the assessment due from the person who owns the assessed property on the date of the application of the credit.

7. At any time after fixing the rate of interest on the assessment, the governing body may reduce the rate of interest on the unpaid balance of an assessment that is due if:

(a) The reduction is not prohibited by any covenant made for the benefit of the owners of the bonds or interim warrants issued for the district; and

(b) The reduced rate of interest is not lower than the average rate of interest on the outstanding bonds or interim warrants.

(Added to NRS by 1965, 1370; A 1969, 954; 1971, 2101; 1975, 847; 1981, 1408; 1985, 1011, 1567; 1989, 146, 256; 1995, 391; 2005, 1827)



NRS 271.420 - Liens; recording final assessment roll and statement of information.

1. The payment of the amount so assessed, including each installment thereof, the interest thereon, and any penalties and collection costs, is secured by an assessment lien upon the tract assessed from the effective date of the assessment ordinance.

2. The final assessment roll, endorsed by the clerk as the roll designated in the assessment ordinance, must be recorded in the office of the county recorder together with a statement that the current payment status of any of the assessments may be obtained from the county or municipal officer who has been directed by the governing body to collect the assessment. Neither the failure to record the assessment roll as provided in this subsection nor any defect in the roll as recorded affects the validity of the assessments, the lien for the payment thereof or the priority of that lien.

3. Notwithstanding the provisions of any other specific statute, the lien upon each tract assessed is:

(a) Coequal with the latest lien thereon to secure the payment of general taxes.

(b) Not subject to extinguishment by the sale of any property on account of the nonpayment of general taxes.

(c) Prior and superior to all liens, claims, encumbrances and titles other than the liens of assessments and general taxes attached to the tract pursuant to the provisions of NRS 361.450.

4. No statute of limitations begins to run against any assessment nor the assessment lien to secure its payment until after the last installment of principal thereof becomes due.

(Added to NRS by 1965, 1370; A 1989, 257; 2005, 1828)



NRS 271.425 - Division or combination of tracts: Apportionment or combination of assessments authorized; consent of owners; recording of report and statement of information; delegation of duties.

1. If a tract is divided after a special assessment thereon has been levied and divided into installments and before the collection of all the installments, the governing body may require the treasurer to apportion the uncollected amounts upon the several parts of land so divided.

2. If two or more tracts are combined or combined and redivided into two or more different tracts after a special assessment thereon has been levied and divided into installments and before the collection of all the installments, the governing body may require the treasurer to combine or combine and reapportion the uncollected amounts upon the part or parts of land that exist after the combination or combination and redivision.

3. Except to the extent limited in an ordinance that authorizes or otherwise pertains to the issuance of bonds for an improvement district, the governing body may reapportion assessments which have been levied pursuant to this chapter or apportioned pursuant to this section with the unanimous written consent of all the owners of property whose assessments will be increased by the reapportionment. The governing body is not required to obtain the consent of an owner of property whose assessment will not be affected or will be decreased by the reapportionment.

4. Assessments may be combined or reapportioned, or both, pursuant to subsections 2 and 3, only if the governing body finds that the proposed action will not:

(a) Materially or adversely impair the obligation of the municipality with respect to any outstanding bond secured by assessments; or

(b) Increase the principal balance of any assessment to an amount such that the aggregate amount which is assessed against a tract exceeds the minimum benefit to the tract that is estimated to result from the project which is financed by the assessment.

5. The report of an apportionment, combination or reapportionment pursuant to this section, when approved by the governing body, is conclusive on all the parties, and all assessments thereafter made upon the tracts must be according to the apportionment, combination or reapportionment so approved.

6. The report, when approved, must be recorded in the office of the county recorder together with a statement that the current payment status of any of the assessments may be obtained from the county or municipal officer who has been directed by the governing body to collect the assessment. Neither the failure to record the report as provided in this subsection nor any defect in the report as recorded affects the validity of the assessments, the lien for the payment thereof or the priority of that lien.

7. The governing body may by ordinance delegate to the chief financial officer or treasurer of the municipality the duties required of the governing body pursuant to this section in connection with the apportionment, combination or reapportionment of assessments. If the governing body adopts such an ordinance, the ordinance must establish parameters for the chief financial officer or treasurer in the performance of such duties.

(Added to NRS by 1965, 1370; A 1989, 257, 1000; 1997, 2497; 2005, 1829)



NRS 271.428 - Surplus and deficiency fund: Source; uses.

1. When all outstanding bonds, principal, interest and prior redemption premiums, if any, of such a district have been paid and any surplus amounts remain in the fund established pursuant to NRS 271.490 to the credit of the district, the surplus after the payment of valid claims for refund, if any, must be transferred to a surplus and deficiency fund. The governing body may at any time, by resolution or ordinance, authorize the deposit of any money otherwise available to the surplus and deficiency fund.

2. Amounts in the surplus and deficiency fund may be used by the governing body to pay costs incurred in connection with:

(a) The issuance of refunding bonds pursuant to NRS 271.488; or

(b) Collecting delinquent assessments pursuant to NRS 271.445 and 271.540 to 271.630, inclusive.

3. Whenever there is a deficiency in any fund established pursuant to NRS 271.490 for the payment of the bonds and interest thereon for any improvement district created pursuant to former NRS 244A.193 or pursuant to NRS 271.325 or 318.070, the deficiency must first be paid out of the surplus and deficiency fund to the extent of the money available in the fund before any payment is made out of the general fund of the municipality as provided by NRS 271.495.

4. Amounts in the surplus and deficiency fund which exceed 10 percent of the principal amount of outstanding bonds of the municipality for all improvement districts created pursuant to former NRS 244A.193 or pursuant to NRS 271.325 or 318.070 at the end of each fiscal year may be used:

(a) To make up deficiencies in any assessment which proves insufficient to pay for the cost of the project or work for which the assessment has been levied.

(b) To advance amounts for the cost of any project or work in any district created pursuant to any of these sections.

(c) To provide for the payment of assessments levied against, or attributable to, property owned by the municipality or the Federal Government.

5. At the end of each fiscal year any excess amount described in subsection 4 may be transferred to the general fund of the municipality as the governing body directs by resolution.

(Added to NRS by 1981, 956; A 1991, 468; 2005, 1830)



NRS 271.429 - Refund of surplus; notice of availability of surplus; claim for refund.

1. Except as otherwise provided in subsection 2, when all outstanding bonds, principal, interest and prior redemption premiums, if any, of a district have been paid, surplus amounts remaining in the special fund created for that district pursuant to NRS 271.490 must be refunded as follows:

(a) If amounts have been advanced from the general fund of the municipality as required by NRS 271.495 for the payment of any bonds or interest thereon of such district, those amounts must first be returned to the general fund of the municipality.

(b) If a surplus and deficiency fund has been established pursuant to NRS 271.428, and amounts have been advanced from the surplus and deficiency fund for the payment of bonds or interest thereon of such district, those amounts must be returned to the surplus and deficiency fund.

(c) The treasurer shall thereupon determine the amount remaining in the fund created for the district pursuant to NRS 271.490 and deduct therefrom the amount of administrative costs of returning that surplus and any other administrative costs incurred by the municipality related to the improvement district or the project which have not been otherwise reimbursed. An amount equal to the actual administrative costs must be returned to the fund from which the administrative costs were paid.

(d) If the remaining surplus is $25,000 or less, that amount must be deposited to the surplus and deficiency fund.

(e) If the remaining surplus is more than $25,000, the treasurer shall:

(1) Deposit $25,000 in the surplus and deficiency fund;

(2) Apportion the amount of the surplus in excess of $25,000 among the tracts of land assessed in the district; and

(3) Report this apportionment to the governing body.

(f) Upon the approval of this apportionment by the governing body, the treasurer shall thereupon give notice by mail and by publication of the availability of the surplus for refund.

(g) The notice must also state that the owner or owners of record on the date specified by the notice of each tract of land which was assessed may request the refund of the surplus apportioned to that tract by filing a claim therefor with the treasurer within 60 days after the date of the mailing of the notice. Thereafter claims for such refunds are perpetually barred.

(h) Surplus amounts, if any, remaining after the payment of all valid claims filed with the treasurer within the 60-day period must be transferred to the surplus and deficiency fund.

(i) Valid claims for refund filed in excess of the surplus available for each separate tract may be apportioned ratably among the claimants by the treasurer.

2. Subsection 1 does not apply to change or alter the distribution of any surplus pursuant to a written agreement that was entered into by a district on or before June 18, 1993.

(Added to NRS by 1981, 956; A 1993, 529; 2005, 1830)



NRS 271.430 - Payment of deficiency in assessment.

Should any assessment prove insufficient to pay for the project or work for which it is levied and the expense incident thereto, the amount of the deficiency must be paid from the general fund of the municipality to the extent that money is not available for its payment from the surplus and deficiency fund.

(Added to NRS by 1965, 1371; A 1981, 958)



NRS 271.431 - Pledge of revenues.

As used in NRS 271.431 to 271.434, inclusive, revenue means any money pledged wholly or in part for crediting to or payment of assessments, subject to any existing pledges or other contractual limitations and may include:

1. Moneys derived from one, all or any combination of revenue resources appertaining to any facilities of the municipality, financed in whole or in part with the proceeds of assessments levied pursuant to the assessment ordinance, including, but not limited to, use and service charges, rents, fees and any other income derived from the operation or ownership of, from the use or services of, or from the availability of or services appertaining to, the lease of, any sale or other disposal of, any contract or other arrangement, or otherwise derived in connection with such facilities or all or any part of any property appertaining to the facilities.

2. Any loans, grants or contributions to the municipality from the Federal Government, the State or any public body for the payment of all or any portion of the cost of the project for which the assessments were levied.

3. The proceeds of any excise taxes levied and collected by the municipality or otherwise received by it and authorized by law to be pledged for the payment of the project for which the assessments were levied or for the payment of the assessments levied to finance the cost of the project but excluding the proceeds of any general (ad valorem) taxes.

4. Any money pledged pursuant to an assessment ordinance adopted in accordance with NRS 271.650.

(Added to NRS by 1975, 455; A 2003, 2936)



NRS 271.4315 - Application of revenues and credits to payment of assessments.

1. The governing body may apply any revenues to the payment of assessments and in so doing may pledge the revenue to such payment. The revenues must be credited in the proportion which each individual assessment or installment of principal bears to the total of all individual assessments in the assessment to which the revenues are to be credited. The application of revenues must be made pursuant to the provisions set forth in the assessment ordinance.

2. If an individual assessment, or any installment of principal and interest has been paid in cash, the credit must be returned in cash to the person or persons paying the same upon their furnishing satisfactory evidence of payment. Where all or any part of an individual assessment remains unpaid and is payable in installments of principal, the credit must be applied to the installment, and if after the payment of the installment there remains an unused portion of the credit, the unused portion must be applied to the payment of interests, and if after the payment of such principal and interest there remains an unused portion of the credit, the unused portion must be:

(a) Except as otherwise provided in paragraph (b), applied to the next ensuing installment or installments of principal and interest; or

(b) If the credit is derived from money pledged pursuant to an assessment ordinance adopted in accordance with NRS 271.650, remitted to the State Controller for distribution in the manner set forth in subsection 2 of NRS 360.850, until the credit is applied in its entirety.

(Added to NRS by 1975, 455; A 2003, 2937)



NRS 271.432 - Covenants for securing payment of assessments.

The governing body may provide in the assessment ordinance for any covenants or other provisions the purpose of which is to secure the payment of assessments. The covenants or other provisions may provide for:

1. The pledging of revenues and the foreclosure of liens for delinquencies, the discontinuance of services, facilities or use of any properties or facilities, prohibition against free service, the collection of penalties and collection costs, and the use and disposition of any moneys of the municipality derived or to be derived from any source designated in this subsection;

2. The acquisition, improvement or equipment of all or any part of properties pertaining to any facilities financed in whole or in part from assessments levied pursuant to the assessment ordinance;

3. A fair and reasonable payment by the municipality for services rendered by such facilities to the municipality;

4. The pledge of and the creation of a lien upon pledged revenues to secure the payment of assessments levied pursuant to the assessment ordinance;

5. The use, regulation, inspection, management, operation, maintenance or disposition, or any limitation or regulation of the use, of all or any part of such facilities or any property of the municipality;

6. The determination or definition of pledged revenues from such facilities or of operation and maintenance expenses of such facilities, the use and disposition of such revenues and the manner of and limitations upon paying such expenses;

7. Any financial records pertaining to such facilities and for inspection and audit of the records; and

8. Events of default and the resulting rights and liabilities, and the rights, liabilities, powers and duties arising upon the breach by the municipality of any covenants, conditions or obligations.

(Added to NRS by 1975, 456)



NRS 271.4325 - Lien of pledge of revenues.

1. Revenues pledged for the payment of any assessments, as received by or otherwise credited to the municipality, are subject to the lien of each pledge without any physical delivery, filing or further act.

2. The lien of each pledge and the obligation to perform the contractual provisions made in the assessment ordinance has priority over all other obligations and liabilities of the municipality, except as may be otherwise provided in this section or in the ordinance, and subject to any prior pledges and liens. The existence of any prior pledges or liens shall be set forth in the assessment ordinance.

3. The lien of each pledge is valid and binding as against all persons having claims of any kind in tort, contract or otherwise against the municipality irrespective of whether such persons have notice.

(Added to NRS by 1975, 456)



NRS 271.433 - Rights and remedies of owners of property assessed.

Subject to any contractual limitations binding upon the owners of any property assessed, including but not limited to the restriction of the exercise of any remedy to a specified proportion, percentage or number of such owners, and subject to any prior or superior rights of others, any owner may, for the equal benefit and protection of all owners similarly situated:

1. By mandamus or other civil action or proceeding enforce the owner s rights against the municipality, the governing body and any other of the officers, agents and employees of the municipality, require the municipality, the governing body or any of such officers, agents or employees to perform and carry out their respective duties, obligations, other commitments under NRS 271.431 to 271.4325, inclusive, and their respective covenants and agreements with any such owner;

2. By a civil action require the municipality to account for revenues as if it is the trustee of an express trust;

3. By a civil action obtain the appointment of a receiver, who may enter and take possession of any facilities and any pledged revenues for the payment of assessments, prescribe sufficient fees derived from the facilities, and collect, receive and apply all pledged revenues or other moneys pledged for the payment of the assessments in the same manner as the municipality might do in accordance with the obligations of the municipality; and

4. By a civil action enjoin any acts or things which may be unlawful or in violation of the rights of the owner of any property.

(Added to NRS by 1975, 456)



NRS 271.4335 - Rights and remedies cumulative.

No right or remedy conferred upon any owner of property assessed is exclusive of any other right or remedy, but each such right or remedy is cumulative and in addition to every other right or remedy and may be exercised without exhausting and without regard to any other remedy conferred by NRS 271.433 and 271.434, or by any other law.

(Added to NRS by 1975, 457)



NRS 271.434 - Inaction of owner does not relieve municipal officers and agents of liability for nonperformance.

The failure of any owner of property assessed to proceed as provided in NRS 271.433 or any defect in such proceedings does not relieve the municipality, the governing body or any of the officers, agents and employees of the municipality of any liability for failure to perform or carry out any duty, obligation or other commitment.

(Added to NRS by 1975, 457)



NRS 271.435 - Reassessments.

1. Whenever any assessment is, in the opinion of the governing body, invalid by reason of any irregularity or informality in the proceedings, or if any court of competent jurisdiction adjudges such assessments to be illegal, the governing body shall, whether the improvement has been made or not, or whether any parts of the assessments have been paid or not, have power to cause a new assessment to be made for the same purpose for which the former assessment was made.

2. All the proceedings for such reassessment and for the collecting thereof shall be conducted in the same manner as provided for the special assessment herein.

(Added to NRS by 1965, 1371)



NRS 271.440 - Reassessment: Credit for payment of prior assessment.

Whenever any sum or part thereof levied upon any tracts in the assessment so set aside has been paid and not refunded, the payment so made shall be applied upon the reassessment of the tracts.

(Added to NRS by 1965, 1371)



NRS 271.445 - Collection of assessments; assessment roll and ordinance levying assessment prima facie evidence of right to recover; ordinance levying assessment required to authorize reduction or waiver of certain penalties for good cause.

1. When any assessment is so levied by ordinance against property, including, without limitation, property owned by a person or property owned by this State or any political subdivision of this State, and is payable, the governing body shall direct:

(a) The clerk to report to the county assessor a description of such tracts as are contained in the roll, with the amount of the assessment levied upon each and the name of the owner or occupant against whom the assessment was made.

(b) The municipal treasurer or the county treasurer to collect the several sums so assessed.

2. If the municipal treasurer has been directed to collect unpaid assessments, the amount so levied in the assessment roll against property, including, without limitation, property owned by a person or property owned by this State or any political subdivision of this State, shall be collected and enforced, both before and after delinquency, in the manner provided in NRS 271.540 to 271.625, inclusive, except as otherwise provided in the ordinance levying the assessments.

3. If the county treasurer has been directed to collect unpaid assessments, the amount so levied in the assessment roll against property, including, without limitation, property owned by a person or property owned by this State or any political subdivision of this State, shall be collected and enforced, both before and after delinquency, by the county treasurer and other county officers, as provided by law, with the other taxes in the general assessment roll of the county, and in the same manner, except as otherwise provided in the ordinance levying the assessments.

4. Such amounts shall continue to be a lien upon the tracts assessed until paid, as provided in NRS 271.420.

5. When such amount is collected, it shall be credited to the proper funds.

6. The assessment roll and the certified ordinance levying the assessment shall be prima facie evidence of the regularity of the proceedings in making the assessment and of the right to recover judgment therefor.

7. The ordinance authorizing the levy of assessments must allow the governing body to authorize the treasurer to reduce or waive for good cause the collection of any penalties assessed pursuant to subsection 4 of NRS 271.415 and any interest incurred pursuant to NRS 271.585.

(Added to NRS by 1965, 1371; A 1969, 954; 2005, 1831)



NRS 271.450 - Procedure to place previously omitted property upon assessment roll.

1. Whenever by mistake, inadvertence or for any cause any tract otherwise subject to assessment, within any improvement district, shall have been omitted from the assessment roll for such project, the governing body of the municipality may, upon its own motion or upon the application of the owner of any tract within such improvement district charged with the lien of an assessment for any project, assess the same in accordance with the special benefits accruing to such omitted property by reason of such project, and in proportion to the assessments levied upon other tracts in such improvement district.

2. In any such case, the governing body shall first pass a resolution setting forth that certain tract therein described was omitted from such assessment, and notifying all persons who may desire to object thereto to appear at a meeting of the governing body at a time specified in such resolution and present their objection thereto, and directing the engineer to report to the governing body at or prior to the date fixed for such hearing the amount which should be borne by each such tract so omitted, which notice resolution shall be published and given by mail to the last known owner or owners of each such tract.

3. At the conclusion of such hearing or any adjournment thereof, the governing body shall consider the matter as though the tract had been included upon the original roll, and may confirm the same or any portion thereof by ordinance.

4. Thereupon, the assessment or assessments on such roll of each omitted tract shall be collected, the payment of which shall be secured by an assessment lien, as other assessments.

(Added to NRS by 1965, 1371)



NRS 271.455 - Validity of assessment for local improvement.

1. Whenever the governing body of any municipality within this state has made any contract for any project provided herein or shall hereafter make any assessment against any tract within any improvement district for any purpose authorized herein, and has in making such contract or assessment acted in good faith and without fraud, or shall hereafter act in good faith and without fraud, the contract and assessment shall be valid and enforceable as such, and the assessment shall be a lien upon the tract upon which the same purports to be a lien.

2. It shall be no objection to the validity of such contract, assessment or lien that:

(a) The contract for such project was not awarded in the manner or at the time required hereby, or otherwise.

(b) The assessment was made by an unauthorized officer or person, if the same shall have been confirmed by the authorities of the municipality.

(c) The assessment is based upon an improper basis of benefits to the tract within such improvement district, unless it shall be made to appear that the municipal authorities acted fraudulently or oppressively in making such assessment.

(Added to NRS by 1965, 1372)



NRS 271.460 - Payment of assessments by joint owner: Recovery from co-owners; lien.

Whenever any assessment, or installment thereof, shall be paid, or any delinquency therefor be redeemed, or any judgment therefor be paid by any joint owner of any property assessed for any improvement, such joint owner may, after demand and refusal, by an action brought in the district court, recover from each of the other co-owners the respective amounts of such payment which each such co-owner should bear, with interest thereon at 10 percent per annum from the date of such payments, and costs of the action, and the joint owner making such payments shall have a lien upon the undivided interest of the other co-owners in and to such property from date of such payment.

(Added to NRS by 1965, 1372)



NRS 271.465 - Assessment paid in error: Recovery.

Whenever, through error or inadvertence, any person shall pay any assessment, or installment thereof, upon the lands of another, such payer may, after demand and refusal, by an action in the district court, recover from the owner of such lands the amount so paid and costs of the action.

(Added to NRS by 1965, 1372)



NRS 271.470 - Error in assessment: Judgment for expenses of municipality properly chargeable against owner or tract.

If in any action it appears that the assessment has not been properly made against the defendant, or the tract sought to be charged, the court may, nevertheless, on satisfactory proof that the expense has been incurred by the municipality which is a proper charge against the defendant, or the tract in question, render judgment for the amount properly chargeable against such defendant or upon such tract.

(Added to NRS by 1965, 1373)



NRS 271.472 - Financial report required of association providing improvements for commercial area vitalization projects.

1. The association with which a governing body contracts pursuant to NRS 271.332 shall cause to be prepared a report for each fiscal year in which assessments are to be levied and collected.

2. The report prepared pursuant to subsection 1 must be filed with the city clerk on or before February 1 of the fiscal year immediately preceding the fiscal year to which the report applies and must include:

(a) The name of the improvement district;

(b) The fiscal year to which the report applies;

(c) Any proposed changes to the boundaries of the improvement district for that fiscal year;

(d) The improvements to be provided for that fiscal year;

(e) An estimate of the cost of providing the improvements set forth pursuant to paragraph (d);

(f) The method and basis of levying each assessment to be levied for that fiscal year in sufficient detail to allow each property owner to calculate the amount of the assessment to be levied against his or her property for that fiscal year;

(g) The amount of any surplus or deficit revenues to be carried over from a preceding fiscal year; and

(h) The amount of any money received by the district from sources other than assessments levied pursuant to this chapter.

(Added to NRS by 1999, 2863)



NRS 271.475 - Bonds: Power to issue; adoption and effective date of ordinance.

1. The governing body shall likewise have power to issue negotiable bonds in an amount not exceeding the total unpaid assessments levied to pay the cost of any project, howsoever acquired, as hereinafter provided.

2. Any ordinance pertaining to the sale, issuance or payment of bonds or other securities of the municipality, or any combination thereof, may:

(a) Be adopted as if an emergency existed. The declaration of the governing body, if any, is conclusive in the absence of fraud or gross abuse of discretion.

(b) Become effective at any time when an emergency ordinance of the municipality may go into effect.

(c) Be adopted by not less than two-thirds of all of the voting members of the governing body, excluding from any such computation any vacancy on the governing body and any member thereon who may vote only to break a tie vote.

(Added to NRS by 1965, 1373; A 1975, 848; 2001, 444)



NRS 271.477 - Issuance of bonds payable solely from proceeds of assessments.

A governing body may issue bonds to defray the costs of a project which are payable solely from the proceeds of an assessment made hereunder. The provisions of NRS 271.495 and 271.500 do not apply to bonds issued pursuant to this section.

(Added to NRS by 1985, 1484)



NRS 271.480 - Recital of compliance in bonds or deed conclusive evidence of facts recited.

If any improvement district bonds, or any deed made pursuant to a foreclosure sale shall recite that the proceedings with reference to making any project have been regularly had in compliance with law, and that all prerequisites to the fixing of the assessment lien against the tract described therein have been performed, such recitals shall be conclusive evidence of the facts so recited.

(Added to NRS by 1965, 1373)



NRS 271.485 - Bonds: Sale; rate of interest; proceeds; validity; contract to sell special assessment bonds.

1. Any bonds issued pursuant to this chapter may be sold in such a manner as may be approved by the governing body to defray the cost of the project, including all proper incidental expenses. The governing body may issue a single issue of bonds to defray the costs of projects in two or more improvement districts if the principal amount of those bonds does not exceed the total uncollected assessments levied in each improvement district.

2. Bonds must be sold in the manner prescribed in NRS 350.105 to 350.195, inclusive:

(a) For not less than the principal amount thereof and accrued interest thereon; or

(b) At the option of the governing body, below par at a discount not exceeding 9 percent of the principal amount and except as otherwise provided in NRS 99.067, 271.487 and 271.730, at a price which will not result in an effective interest rate which exceeds by more than 3 percent the Index of Twenty Bonds which was most recently published before the bids are received or a negotiated offer is accepted if the maximum or any lesser amount of discount permitted by the governing body has been capitalized as a cost of the project.

3. Except as otherwise provided in subsection 4 and NRS 271.487 and 271.730, the rate of interest of the bonds must not at any time exceed the rate of interest, or lower or lowest rate if more than one, borne by the special assessments, but any rate of interest of the bonds may be the same as or less than any rate of interest of the assessment, subject to the limitation provided in subsection 2, as the governing body may determine.

4. Except as otherwise provided in NRS 271.730, if a governing body creates a district pursuant to the provisions of NRS 271.710, the governing body or chief financial officer of the municipality shall, in consultation with a financial advisor or the underwriter of the bonds, fix the rate of interest of the bonds at a rate of interest such that the principal and interest due on the bonds in each year, net of any interest capitalized from the proceeds of the bonds, will not exceed the amount of principal and interest to be collected on the special assessments during that year.

5. The governing body may employ legal, fiscal, engineering and other expert services in connection with any project authorized by this chapter and the authorization, issuance and sale of bonds.

6. Any accrued interest must be applied to the payment of the interest on or the principal of the bonds, or both interest and principal.

7. Any unexpended balance of the proceeds of the bond remaining after the completion of the project for which the bonds were issued must be paid immediately into the fund created for the payment of the principal of the bonds and must be used therefor, subject to the provisions as to the times and methods for their payment as stated in the bonds and the proceedings authorizing their issuance.

8. The validity of the bonds must not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition or improvement of the project for which the bonds are issued.

9. A purchaser of the bonds is not responsible for the application of the proceeds of the bonds by the municipality or any of its officers, agents and employees.

10. The governing body may enter into a contract to sell special assessment bonds at any time but, if the governing body so contracts before it awards a construction contract or otherwise contracts for acquiring or improving the project, the governing body may terminate the contract to sell the bonds, if:

(a) Before awarding the construction contract or otherwise contracting for the acquisition or improvement of the project, it determines not to acquire or improve the project; and

(b) It has not elected to proceed pursuant to subsection 2 or 3 of NRS 271.330, but has elected to proceed pursuant to subsection 1 of that section.

11. If the governing body ceases to have jurisdiction to proceed, because the requisite proportion of owners of the frontage to be assessed, or of the area, zone or other basis of assessment, file written complaints, protests and objections to the project, as provided in NRS 271.306, or for any other reason, any contract to sell special assessment bonds is terminated and becomes inoperative.

(Added to NRS by 1965, 1373; A 1967, 225; 1969, 1287; 1971, 2102; 1975, 848; 1981, 1409; 1983, 579; 1985, 2173; 1989, 257; 1991, 1881; 1995, 15, 1022; 1999, 856; 2005, 1832; 2009, 2657)



NRS 271.487 - Determination by designated agent of rates of interest on bonds and unpaid installments of assessments.

1. The ordinance authorizing the issuance of bonds or any other instrument relating thereto may fix the rate or rates of interest on the bonds or provide for the determination of the rate or rates of interest on the bonds from time to time by a designated agent according to the procedure specified in that ordinance or other instrument. The rate so determined must approximate the rates then being paid for other securities which contain similar provisions and have an equivalent rating. The governing body may contract with or select any person to make that determination.

2. The ordinance or other instrument providing for the determination of the rate or rates of interest must contain findings of the governing body that the procedure specified for determining that rate or rates is reasonable under existing or anticipated conditions in the market and is necessary and advisable for marketing the securities. These findings are conclusive. This section does not prohibit the governing body from fixing a maximum rate of interest.

3. If the ordinance authorizing the issuance of bonds or other instrument relating thereto provides for the determination of the rate or rates of interest on the bonds from time to time as provided in subsection 1, the rate of interest on the bonds, the rate of interest on unpaid installments of assessments and the rate or rates of interest imposed for reimbursement of any advances made under an agreement pursuant to NRS 271.489 are not subject to any limitation on rates of interest provided by statute.

4. If the rate of interest on the bonds is determined from time to time as provided in this section, the resolution or ordinance fixing the rate of interest on the unpaid installments of assessments required by NRS 271.415 may provide that the rate of interest on the assessments will also be determined from time to time by a designated agent according to the procedure specified in that resolution or ordinance. The rate or rates of interest on the installments of the assessments as so determined must not exceed the rate or rates of interest on the bonds by more than the sum of 1 percent per annum plus an amount sufficient to reimburse the municipality for any fees paid to an agent for redetermining the rate of interest on the bonds and for remarketing the bonds and for any fees or reimbursements of advances paid to a third party who has provided an assurance of payment of the principal and interest on, and the premiums, if any, due in connection with the bonds.

(Added to NRS by 1989, 251)



NRS 271.488 - Issuance of bonds to refund all or portion of outstanding bonds; bonds to be secured by certain assessments; power of governing body to amend assessment ordinance; duties.

1. The governing body may issue one or more series of bonds to refund all or any portion of the outstanding bonds of one or more improvement districts. The bonds must be issued pursuant to the provisions of this chapter and the Local Government Securities Law.

2. For the purposes of the Local Government Securities Law, the bonds issued to refund all or any portion of the outstanding bonds of one or more improvement districts shall be deemed special obligations and the assessments shall be deemed net pledged revenues. Except as otherwise provided in subsection 7, if the bonds are issued, the governing body shall, by resolution, reduce the rate of interest on the uncollected installments of assessments. The rate of interest must not exceed the amount set forth in NRS 271.415, plus any amount necessary to pay the costs of the refunding.

3. Refinancing bonds issued pursuant to the provisions of this section must be secured by the assessments levied against specifically identified tracts of assessable property and may have any other terms or security that are allowed for any other bonds issued pursuant to the provisions of this chapter, except any bond issued to refund all or any portion of the outstanding bonds of one or more improvement districts must mature within 30 years after the date such a bond is issued.

4. A refunding bond issued pursuant to this section may refund all or any portion of the outstanding bonds of one or more improvement districts and may be secured by a combination of assessments levied on all or a specifically identified portion of the assessed property located within the district or districts.

5. Two or more series of refunding bonds may be issued to refund the outstanding bonds of one or more districts and each series may be secured by assessments levied on different portions of assessed property located within the district or districts whose bonds are outstanding.

6. Except as otherwise provided in subsection 7 or 8, the governing body, in connection with the issuance of refunding bonds pursuant to this section, may amend the assessment ordinance to amend the following terms of all or a portion of the assessments authorized in the ordinance:

(a) The rate of interest the governing body charges on unpaid installments;

(b) Any penalties for prepayment of assessments;

(c) The amounts of unpaid installments;

(d) The principal balance of assessments;

(e) The dates upon which unpaid installments are due;

(f) The number of years over which unpaid installments are due; and

(g) Any other term, if the term, as amended, would comply with the provisions of this chapter.

7. Before a governing body may amend an assessment ordinance to increase the principal and interest of any assessment, the number of years over which unpaid installments are due or the amount of any unpaid installments, it must:

(a) Obtain the written consent of the owner of each tract that would be affected by the proposed amendment to the ordinance; or

(b) Hold a hearing on the proposed amendment and give notice of that hearing in the manner set forth in NRS 271.305. If the owners of the tracts upon which more than one-half of the affected assessments, measured by the unpaid assessment balance, submit written protests to the governing body on or before the date of the hearing, the governing body shall not adopt the proposed amendment to the assessment ordinance.

8. To issue refunding bonds or to amend an assessment ordinance pursuant to this section, the governing body must find that:

(a) The obligation of the municipality will not be materially or adversely impaired with respect to any outstanding bond secured by assessments; and

(b) The principal balance of any assessment will not increase to an amount such that the aggregate amount that is assessed against the tract exceeds the minimum benefit to the tract that is estimated to result from the project that is financed by the assessment and the refunding of the outstanding bonds.

(Added to NRS by 1995, 15; A 1997, 2498; 2005, 1833)



NRS 271.489 - Agreements for assurance of payments on bonds.

The governing body may enter into an agreement with a third party for an assurance of payments of the principal and interest on, and the premiums, if any, due in connection with any bonds issued pursuant to this chapter. The obligations of the municipality to reimburse that third party for any advances made pursuant to that agreement may be provided in that agreement, recited in the bonds or evidenced by another instrument as designated in the ordinance authorizing the issuance of those securities or any other instrument relating thereto. The governing body may assign its rights under that agreement.

(Added to NRS by 1989, 252)



NRS 271.490 - Fund for payment of bonds; fund or account for penalties, collection costs and interest; payment of administrative costs incurred in connection with district.

1. Except as otherwise provided in subsection 3, the assessments, when levied, shall be and remain a lien on the respective tracts of land assessed until paid, as provided herein, and, when collected, shall be placed in a special fund and as such shall at all times constitute a sinking fund for and be deemed specially appropriated to the payment of the assessment bonds and interest thereon, and shall not be used for any other purpose until the bonds and interest thereon are fully paid, except for the assessments paid during the 30-day payment period provided in NRS 271.405 and applied directly to the costs of the project.

2. Penalties, collection costs and interest on a delinquency imposed pursuant to subsection 4 of NRS 271.415 or 271.585 in connection with the collection of an assessment or an installment payment that is not paid when it comes due may be deposited in any fund or account of the municipality designated by the governing body or designated by the chief financial officer of the municipality if the governing body has authorized the chief financial officer to make such a designation.

3. If permitted by the ordinance authorizing the issuance of a bond, the assessments and any penalties, collection costs or interest not needed in any year to pay the principal and interest on the bonds may be used to pay the administrative costs of the municipality incurred in connection with the district and the collection of the assessments.

(Added to NRS by 1965, 1374; A 2005, 1835)



NRS 271.495 - Deficiency in bond fund or surplus and deficiency fund: Payment from general fund; levy of tax.

1. If the special fund created by the proceeds of the assessments is insufficient to pay such bonds and interest thereon as they become due and the amounts in the surplus and deficiency fund are not sufficient for that purpose, the deficiency must be paid out of any assets in the general fund of the municipality, regardless of source, which are otherwise legally available therefor.

2. If the general fund is insufficient to pay any such deficiency promptly, the governing body shall levy general (ad valorem) taxes upon all property in the municipality which is by law taxable for state, county and municipal purposes, without regard to any statutory or charter tax limitation existing on or after May 14, 1965, and without limitation as to rate or amount, fully sufficient, after making due allowance for probable delinquencies, to provide for the prompt payment of such bonds as they become due, both principal and interest, but subject to the limitations set forth in NRS 361.453 and Section 2 of Article 10 of the Nevada Constitution.

(Added to NRS by 1965, 1374; A 1969, 1613; 1979, 1237; 1981, 959; 1993, 2660)



NRS 271.500 - Municipality s liability on bonds.

1. Bonds issued pursuant hereto shall not be a debt of the municipality, and the municipality shall not be liable thereon, nor shall it thereby pledge its full faith and credit for their payment. Assessment bonds shall not be payable out of any funds other than assessments, the general fund and general tax proceeds, as heretofore provided.

2. Each such bond issued hereunder shall recite in substance that such bonds and the interest thereon are payable solely from the assessments, the general fund and general tax proceeds pledged to the payment thereof.

3. The payment of bonds shall not be secured by an encumbrance, mortgage or other pledge of property of the municipality, except for the assessments, the general fund and general tax proceeds pledged for the payment of bonds. No property of the municipality, subject to such exceptions, shall be liable to be forfeited or taken in payment of the bonds.

(Added to NRS by 1965, 1374; A 1969, 1614)



NRS 271.502 - Assessments and other revenues pledged for payment of securities: Lien of pledge; priority; validity against third persons.

1. The special assessments and any other revenues pledged for the payment of any securities, as received by or otherwise credited to the municipality, shall immediately be subject to the lien of each such pledge without any physical delivery thereof, any filing or further act.

2. The lien of each such pledge and the obligation to perform the contractual provisions made in the authorizing ordinance, resolution or other instrument appertaining thereto shall have priority over any or all other obligations and liabilities of the municipality, except as may be otherwise provided herein or in the ordinance, resolution or other instrument, and subject to the provisions of NRS 271.420.

3. The lien of each such pledge shall be valid and binding, as against all persons having claims of any kind in tort, contract or otherwise against the municipality irrespective of whether such persons have notice thereof.

(Added to NRS by 1971, 2105)



NRS 271.505 - Incontestable recital in bonds.

1. Any ordinance authorizing any bonds hereunder may provide that each bond therein authorized shall recite that it is issued under authority hereof.

2. Such recital shall conclusively impart full compliance with all of the provisions hereof, and all bonds issued containing such recital shall be incontestable for any cause whatsoever after their delivery for value.

(Added to NRS by 1965, 1375)



NRS 271.515 - Bonds: Form; terms; execution; facsimile signature.

1. Any assessment bonds:

(a) Must bear such date or dates;

(b) Must mature in such denomination or denominations at such time or times, but in no event commencing later than 3 years nor exceeding 30 years after their date;

(c) Must bear interest payable at such intervals, but not less often than annually;

(d) Must be payable in such medium of payment at such place or places within and without the State, including, but not limited to, the office of the county treasurer; and

(e) At the option of the governing body, may be made subject to prior redemption in advance of maturity, in such order or by lot or otherwise, at such time or times, without or with the payment of a premium or premiums not exceeding 5 percent of the principal amount of each bond so redeemed,

as provided by ordinance.

2. Bonds may be issued with privileges for registration for payment as to principal, or both principal and interest, and the bonds may provide for the endorsing of payments of interest thereon. The bonds generally must be issued in such manner, in such form, with such recitals, terms, covenants and conditions, with such provisions for conversion into bonds of other denominations, and with such other details, as may be provided by the governing body in the ordinance or ordinances authorizing the bonds, except as herein otherwise provided.

3. Pending preparations of the definitive bonds, interim or temporary bonds, in such form and with such provisions as the governing body may determine, may be issued.

4. Except for payment provisions herein expressly provided, the bonds and such interim or temporary bonds must be fully negotiable within the meaning of and for all the purposes of the Uniform Commercial Code Negotiable Instruments and the Uniform Commercial Code Investment Securities.

5. Notwithstanding any other provisions of law, the governing body, in any proceedings authorizing bonds hereunder, may:

(a) Provide for the initial issuance of one or more bonds, in this subsection called bond, aggregating the amount of the entire issue or any portion thereof.

(b) Make such provision for installment payments of the principal amount of any such bond as it may consider desirable.

(c) Provide for the making of any such bond payable to bearer or otherwise, registrable as to principal, or as to both principal and interest, and for the endorsing of payments of interest on such bond.

(d) Make provision in any such proceedings for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of larger or smaller denominations.

6. Any bonds may be issued hereunder with provisions for their reissuance, and the terms and conditions thereof, whether lost, apparently destroyed, wrongfully taken, or for any other reason, as provided in the Uniform Commercial Code Investment Securities, or otherwise.

7. Any bond must be executed in the name of and on behalf of the municipality and signed by the mayor, chair or other presiding officer of the governing body, countersigned by the treasurer of the municipality, with the seal of the municipality affixed thereto and attested by the clerk.

8. Any bond may be executed as provided in the Uniform Facsimile Signatures of Public Officials Act.

9. The bonds bearing the signatures of the officers in office at the time of the signing thereof are the valid and binding obligations of the municipality, notwithstanding that before the delivery thereof and payment therefor, any or all of the persons whose signatures appear thereon have ceased to fill their respective offices.

10. Any officer herein authorized or permitted to sign any bond, at the time of its execution and of the execution of a signature certificate, may adopt as and for the officer s own facsimile signature the facsimile signature of his or her predecessor in office in the event that such facsimile signature appears upon the bond.

(Added to NRS by 1965, 1375; A 1967, 47; 1971, 2103; 1975, 849; 1981, 1410; 1999, 1211; 2001, 444; 2005, 1835)



NRS 271.520 - Bonds: Exemption from taxation; exceptions.

1. Except as otherwise provided in subsection 2, bonds and interim warrants issued hereunder, their transfer, and the income therefrom, must forever be and remain free and exempt from taxation by the State and any subdivision thereof.

2. The provisions of subsection 1 do not apply to the tax on estates imposed pursuant to the provisions of chapter 375A of NRS or the tax on generation-skipping transfers imposed pursuant to the provisions of chapter 375B of NRS.

(Added to NRS by 1965, 1377; A 1969, 1614; 1989, 2107; 1991, 1711)



NRS 271.525 - Early hearings.

1. All cases in which there may arise a question of validity of any power herein granted or of any other provision hereof shall be advanced as a matter of immediate public interest and concern, and heard at the earliest practicable moment.

2. The courts shall be open at all times for the purposes hereof.

(Added to NRS by 1965, 1377)



NRS 271.530 - Effect of faulty notice of hearing; proper notice; continuance.

In any case where a notice is provided for herein, if the governing body or court finds for any reason that due notice was not given, the governing body or court shall not thereby lose jurisdiction, and the proceeding in question shall not thereby be void or abated, but the governing body or court shall order due notice to be given and shall continue the hearing until such time as notice shall be properly given, and thereupon shall proceed as though notice has been properly given in the first instance.

(Added to NRS by 1965, 1377)



NRS 271.535 - Legal investments in bonds.

It shall be legal for the State and any of its agencies, departments or political subdivisions, or any other public body, to invest funds or moneys in the custody thereof in any of the bonds authorized to be issued pursuant to the provisions hereof.

(Added to NRS by 1965, 1377)



NRS 271.536 - Advances of money for certain improvements in lieu of issuance of bonds or interim securities.

In lieu of issuing bonds or interim securities to defray the cost of an improvement to be constructed by way of a special improvement district, the governing body may advance money to cover that cost from:

1. The general fund of the municipality, if the cost of the improvement does not exceed $300,000; or

2. A proprietary fund, if the municipality has established a proprietary fund for that purpose pursuant to NRS 354.612.

(Added to NRS by 1979, 489; A 1981, 955; 1989, 610; 2001, 1821)



NRS 271.537 - Limitation on number of annual installments to repay advancement.

No special assessment to defray the cost of any improvement for which money is advanced from the general fund of the municipality may be divided into more than 10 annual installments.

(Added to NRS by 1979, 489; A 1981, 955)



NRS 271.538 - Medium-term obligations.

If there is not sufficient money in the general fund of the municipality and if the requirements of chapter 350 of NRS, with respect to medium-term obligations, are met, money may be provided by a medium-term obligation to cover the cost of an improvement made pursuant to NRS 271.536. In such case, the loan must be repaid from the special assessments made, in lieu of the special tax required by chapter 350 of NRS.

(Added to NRS by 1979, 489; A 1981, 955; 1995, 1815)



NRS 271.540 - Procedure for collection and enforcement of assessments by municipal treasurer.

When the governing body of a municipality has directed the municipal treasurer to collect and enforce assessments in the manner provided by the Consolidated Local Improvements Law, NRS 271.545 to 271.630, inclusive, shall provide the procedure therefor, except as otherwise provided in the ordinance levying the assessments; but NRS 271.625 and 271.630 shall also provide independent methods of enforcing assessments which shall be available to every municipality which has levied assessments and to the holders of any bond payable therefrom.

(Added to NRS by 1969, 948)



NRS 271.545 - Delinquent assessment or installment marked delinquent on assessment roll; contents of notice of sale of property; ordinance to establish procedures for conducting sale of property.

1. All assessments and installments thereof shall be collected and enforced by the municipal treasurer at the times and in the manner provided by the Consolidated Local Improvements Law and as hereafter provided. As soon as any assessment or installment becomes delinquent, the municipal treasurer shall mark the same delinquent on the assessment roll. Within 60 days thereafter, the governing body shall direct the municipal treasurer to give notice of the sale of the property or properties subject to the lien of a delinquent installment or the entire assessment if the governing body has exercised its option to cause the whole amount of the unpaid principal to become due and payable. The notice shall contain:

(a) The name of each last known owner of each tract upon which an assessment or installment thereof is delinquent, or if not known that the name is unknown.

(b) A description of each tract upon which an assessment is delinquent, and the total amount due thereon, including the delinquent installment or the whole assessment, as the case may be, accrued interest upon the whole amount of unpaid principal to the date of delinquency, interest upon unpaid principal and accrued interest from the date of delinquency to the date of sale at a rate not exceeding 1 percent per month, penalties and collection costs, including attorney s fees.

(c) A statement of the time and place of sale.

(d) A statement that each property described will be sold to satisfy the total amount due thereon as aforesaid.

2. A governing body may adopt an ordinance to establish the procedures for conducting a sale of a property pursuant to the provisions of NRS 271.540 to 271.620, inclusive, including, without limitation, the method of determining the person who shall be permitted to purchase a property at such a sale.

(Added to NRS by 1969, 948; A 2005, 1836)



NRS 271.550 - Notice of sale by publication and mail.

Notice shall be given:

1. By publication; and

2. By mail.

(Added to NRS by 1969, 948)



NRS 271.555 - Public sale: Time, place and continuation; order of sale of property.

All such sales shall be made between the hours of 10 a.m. and 4 p.m. and shall take place at a convenient location within the municipality selected by the governing body. The sale shall be continued from day to day, omitting Sundays and legal holidays, until all the property described in the assessment roll on which any assessment, or installment thereof, is delinquent and unpaid is sold. All sales shall be public, and each lot, tract or parcel of land, or other property, shall be sold separately and in the order in which it appears on the assessment roll.

(Added to NRS by 1969, 948)



NRS 271.560 - Sale to person offering to pay amount due; when stricken off to municipality; resale of property.

Each tract of land sold for delinquent and unpaid special assessments, or installments thereof, shall be sold to the first person at the sale offering to pay the amount due thereon as aforesaid. If there is no bidder for any tract for a sum sufficient to pay such amount, the treasurer shall strike it off to the municipality. If any bidder to whom any property is stricken off at the sale does not pay the amount which the municipal treasurer was required to collect by the sale before 10 a.m. of the day following the sale, the property must then be resold, or if the assessment sale is closed, be deemed to have been sold to the municipality. A certificate of sale shall be issued to the municipality for each property stricken off to the municipality in substantially the form hereafter provided.

(Added to NRS by 1969, 949)



NRS 271.565 - Report of sale by municipal treasurer.

Within 15 days after the completion of the sale of all property described in the assessment roll upon which a delinquent assessment or installment is unpaid, the municipal treasurer shall prepare a statement of his or her actions concerning the sale showing all the property sold, to whom sold and the sums paid for each tract. Such report shall be presented to the governing body at its regular meeting next following the preparation of the statement.

(Added to NRS by 1969, 949)



NRS 271.570 - Certificate of sale: Contents; signature; delivery.

After receiving the amount of the assessment, or installment thereof, interest, penalty and costs, the treasurer shall make out a certificate, dated on the date of the sale, stating (when known) the name of the owner as given on the assessment roll, a description of the tract sold, the amount paid therefor, the name of the purchaser, that it was sold for an installment or the whole amount of the assessment, as the case may be, giving the name of the district or other brief designation of the improvement for which the assessment was levied, and specifying that the purchaser is entitled to a deed upon the expiration of the applicable period of redemption as determined pursuant to subsection 1 of NRS 271.595, unless redemption is made. The certificate of sale must be signed by the municipal treasurer and delivered to the purchaser.

(Added to NRS by 1969, 949; A 1989, 1042)



NRS 271.575 - Municipal clerk custodian of certificates for property sold to municipality; sale or transfer of certificate.

The municipal clerk is the custodian of all certificates for property sold to the municipality. At any time before the expiration of the period of redemption as determined pursuant to subsection 1 of NRS 271.595 and before the redemption of the property, the municipal clerk shall sell or transfer any certificate to any person who presents the treasurer s receipt evidencing payment of the amount for which the property described was stricken off to the municipality, with interest continuing to accrue from the date of sale to the date of payment at a rate not exceeding 1 percent per month, as aforesaid. The clerk may, if authorized by the governing body, sell and transfer any certificate in like manner after the expiration of the period of redemption as determined pursuant to subsection 1 of NRS 271.595.

(Added to NRS by 1969, 949; A 1989, 1042)



NRS 271.580 - Entry of payments and redemptions by treasurer on assessment roll.

When the amount of any installment or assessment, as the case may be, with interest, penalty and costs thereon, is paid to the treasurer before the sale of any property, the treasurer shall mark it paid with the date of payment on the assessment roll. When any property sold for any assessment is redeemed the treasurer shall enter it as such with the date of redemption on the roll. Such records shall be made in the margin of the roll opposite the description of the property.

(Added to NRS by 1969, 949)



NRS 271.585 - Property bid in by or stricken off to municipality held in trust by municipality for special assessment district; when municipality may take and hold property discharged of trust.

When any property is bid in by, or stricken off to, any municipality under any proceeding provided by NRS 271.540 to 271.580, inclusive, the property shall be held in trust by the municipality for the special assessment district for which the assessment was levied for the amount for which the property was sold, and accrued interest at a rate of not exceeding 1 percent per month from the date on which the property was bid in by, or stricken off to, the municipality to the date of the transfer, sale or other disposition of the property. However, the municipality may at any time after receiving a deed pay to the credit of the improvement district the amount for which the property was sold and accrued interest as aforesaid, and thereupon take and hold the property discharged of the trust.

(Added to NRS by 1969, 950)



NRS 271.590 - Sale of property by municipality after expiration of period of redemption; notice; public auction; disposition of proceeds.

Any municipality may at any time after the period of redemption has expired and deeds have been issued to the municipality by virtue of any proceedings under NRS 271.540 to 271.580, inclusive, sell any such property at public auction to the highest bidder for cash. No bid may be accepted for any amount less than the amount set forth in the deed, plus accrued interest as aforesaid on the assessment as aforesaid. The municipality shall pay into the credit of the district for which the property was held in trust an amount necessary fully to cancel the assessment for which the property was sold, together with all penalties and interest thereon. Any such sale shall be conducted only after notice describing the property has been given, and stating that the treasurer will, on the date specified, sell the property at a convenient location within the municipality selected by the governing body, between the hours of 10 a.m. and 4 p.m. and continue the sale from day to day, or withdraw the property from sale after the first day if the treasurer deems that the interests of the municipality so require. Notice of the sale shall be given:

1. By publication; and

2. By mail.

(Added to NRS by 1969, 950)



NRS 271.595 - Redemption of property; certificate of redemption; notice to owner of demand of purchaser; execution and delivery of deed to purchaser if redemption not made; date when redemption payment is deemed to have been made.

1. Any property sold for an assessment, or any installment thereof, is subject to redemption by the former owner, or grantee, mortgagee, heir or other representative of the former owner:

(a) If there was a permanent residential dwelling unit or any other significant permanent improvement on the property at the time the sale was held pursuant to NRS 271.555, as determined by the governing body, at any time within 2 years; or

(b) In all other cases, at any time within 120 days,

after the date of the certificate of sale, upon payment to the municipal treasurer of the amount for which the property was sold, with interest thereon at a rate of not exceeding 1 percent per month, together with all taxes and special assessments, or installments thereof, interest, penalties, costs and other charges, thereon paid by the purchaser since the sale, with like interest thereon. Unless written notice of taxes and assessments subsequently paid, and the amount thereof, is deposited with the treasurer, redemption may be made without their inclusion.

2. On any redemption being made, the treasurer shall give to the redemptioner a certificate of redemption, and pay over the amount received to the purchaser of the certificate of sale or the purchaser s assigns.

3. If no redemption is made within the period of redemption as determined pursuant to subsection 1, the treasurer shall, on demand of the purchaser or the purchaser s assigns, and the surrender to the treasurer of the certificate of sale, execute to the purchaser or the purchaser s assigns a deed to the property. No deed may be executed until the holder of the certificate of sale has notified the owners of the property that he or she holds the certificate, and will demand a deed therefor. The notice must be given by personal service upon the owner. However, if an owner is not a resident of the State or cannot be found within the State after diligent search, the notice may be given by publication. The notice and return thereof, with the affidavit of the person, or in the case of the municipality, of the clerk, claiming a deed, showing that service was made, must be filed with the treasurer.

4. If redemption is not made within 60 days after the date of service, or the date of the first publication of the notice, as the case may be, the holder of the certificate of sale is entitled to a deed. The deed must be executed only for the property described in the certificate, and after payment of all delinquent taxes and special assessments, or installments thereof, whether levied or assessed before or after the issuance of the certificate of sale. A deed may be issued to any municipality for the face amount of the certificate of sale, plus accrued interest from the date of sale to the date of the execution of the deed at a rate of not exceeding 1 percent per month.

5. Any payment related to a redemption pursuant to this section sent to a municipality by mail shall be deemed to have been made on the date on which the municipality received the payment.

(Added to NRS by 1969, 950; A 1989, 1043; 2005, 1837)



NRS 271.600 - Recitals, contents and execution of deed; deed as conclusive evidence.

The deed shall be executed in the name of the municipality by which the improvement was made and shall recite in substance the matters contained in the certificate of sale, the notice to the owner, and that no redemption has been made to the property within the time allowed by law. The deed shall be signed and acknowledged by the treasurer, as such, and is prima facie evidence that the property was assessed according to law, that it was not redeemed, that due notice of demand for deed had been given, and that the person executing the deed was the proper officer. The deed is conclusive evidence of the regularity of all proceedings regarding the assessment, up to and including the execution of the deed, and shall convey the entire fee simple title to the property described, except as otherwise provided for municipalities, stripped of all liens and claims except as provided in NRS 271.420.

(Added to NRS by 1969, 951)



NRS 271.605 - Fees for issuance of certificate of sale and deed.

The treasurer shall charge 50 cents for the issuance of each certificate of sale and $1 for each deed.

(Added to NRS by 1969, 951)



NRS 271.610 - Acquisition of lien by purchaser of certificate of sale; interest.

The purchaser of any certificate of sale acquires a lien on the property bid in by the purchaser for the amount paid plus all taxes and delinquent assessments or delinquency, and all interest, penalties, costs and charges thereon, whether levied before or after the sale, whether for state, county or municipal purposes, and paid by the purchaser. The purchaser is entitled to interest at the rate of 1 percent per month on the original amount paid from the date of the sale and upon subsequent payments from the date of payment of respective amounts.

(Added to NRS by 1969, 951)



NRS 271.615 - Notice to municipal treasurer of proceeding to foreclose lien for general taxes.

In any proceeding to foreclose a lien for general taxes upon any tract of land subject to a special assessment lien, mailed notice shall be given the treasurer of the municipality in which the property is located within 5 days after such proceeding is commenced.

(Added to NRS by 1969, 951)



NRS 271.620 - Sale of unsold property after maturity of last unpaid installment of bond issue.

Within 30 days after the maturity of the last installment of any issue of bonds for the local improvement district, if any such bonds remain unpaid, any property remaining unsold, to which the municipality has taken title or on which it holds a certificate of sale, must be offered for sale by giving notice of the time and place of sale by publication and by mail. At the time and place designated in the notice, the treasurer shall offer such property for sale to the highest bidder. Upon the sale of any property and payment therefor, a deed shall be executed to the purchaser in substantially the same manner as herein provided for the execution of deeds.

(Added to NRS by 1969, 951; A 2001, 446)



NRS 271.625 - Action by municipality for collection and enforcement of delinquent assessment or installment.

1. Irrespective of which county or municipal officer has been directed to collect and enforce assessments, any municipality may proceed with the collection or enforcement of any delinquent installment, or the entire assessment if the municipality has exercised its option to cause the whole amount of principal to become due and payable, by an action brought in the district court in and for the county in which the municipality is located. It is not necessary to bring a separate suit for each piece or parcel of property delinquent, but all or any part of the property delinquent under any single assessment roll or assessment district may be proceeded against in the same action, and any or all of the owners or persons interested in any of the property may be joined as parties defendant in the action to foreclose, and any and all liens for delinquent assessments or installments may be foreclosed in the proceedings.

2. The proceedings shall be tried before the court without a jury. In any such proceeding, it is sufficient to allege the passage of the ordinance for creating the district, the making of the improvement, the levying of assessments, the date of delinquency of the assessment or installment, and that it was not wholly paid prior to the delinquency or at all. The assessment roll and assessment ordinance, or authenticated copies thereof, are prima facie evidence of the regularity and legality of the proceedings connected therewith, and the burden of proof is upon the defendants.

3. In any action where the owners or parties interested in any particular tract included in the suit suffer a default, the court may enter judgment of foreclosure and sale as to those parties property and order execution thereon, and the sale may proceed as to the remaining defendants and property. The judgment of the court shall specify separately the amount of the assessment or installment, with interest, penalty and collection costs, including reasonable attorney s fees, chargeable to the several tracts in the proceedings. The judgment has the effect of a separate judgment, and any appeal shall not invalidate or delay it except as to property which is the subject of the appeal. Judgment may be entered as to any one or more tracts or parcels of land involved, and the court may retain jurisdiction of the case as to the balance.

4. All proceedings supplemental to the judgment, including appeal, period of redemption, sale and the issuance of a deed, shall be conducted in accordance with the law relating to property sold upon foreclosure of mortgages or liens upon real property, except that there shall be no personal liability upon the defendants for any deficiency in the proceeds of such sale.

(Added to NRS by 1969, 952)



NRS 271.630 - Foreclosure actions and proceedings against municipality by holders of bonds.

1. If any assessment or installment thereof is not promptly collected or enforced, then any bondholder may file and prosecute a foreclosure action in the name of the municipality. Any bondholder may also proceed against such municipality to protect and enforce the rights of the bondholders under the Consolidated Local Improvements Law, or under any charter adopting the provisions hereof or referring hereto for a method of collecting assessments, or any ordinance required or permitted thereunder, by suit, action or special proceedings in equity or at law, either for the appointment of a receiver or for the specific performance of any provisions contained herein or in such ordinance or in an award of execution of any power granted herein or in such ordinance for the enforcement of any proper, legal or equitable remedy as such bondholder or bondholders may deem most effectual to protect and enforce the rights aforesaid.

2. All such proceedings at law or in equity shall be instituted, had and maintained for the equal benefit of all holders of the bonds then outstanding. The failure of the bondholders so to foreclose such delinquent assessments, or so to proceed against the municipality, or both, shall not relieve the municipality or any of its officers, agents or employees of any liability for its failure so to foreclose such delinquent assessments.

(Added to NRS by 1969, 952; A 2001, 446)



NRS 271.640 - Applicability.

The provisions of NRS 271.640 to 271.646, inclusive, shall only apply to local improvement projects or districts created before July 1, 2011.

(Added to NRS by 2011, 2907)



NRS 271.6405 - Authorized modifications.

After the acquisition or improvement of a project ordered pursuant to NRS 271.325 has begun and any special assessment thereon has been levied and divided into installments, the governing body may modify the project subject to the provisions of NRS 271.640 to 271.646, inclusive, by:

1. Eliminating a portion of the project;

2. Making changes or additions to the project;

3. Modifying the assessments to reflect the changes or additions to the project;

4. Modifying the assessment installments and the due dates of the assessment installments; or

5. Any combination of subsections 1 to 4, inclusive.

(Added to NRS by 2011, 2907)



NRS 271.641 - Engineer s report: Preparation and filing; contents.

Whenever the governing body determines that a modification authorized pursuant to NRS 271.6405 is warranted, the engineer shall prepare and file with the clerk a report showing:

1. The proposed modification of the project;

2. If the modified portion of the project is, as modified, functionally equivalent to that portion of the project before modification, a statement to that effect;

3. The estimated cost of the project, as modified;

4. The amount of maximum special benefits estimated to be derived from the project, as modified, by each tract in the improvement district;

5. The modification, if any, of the assessment on each tract in the improvement district resulting from the modification of the project;

6. The modification, if any, of the assessment installments and the due dates of the assessment installments;

7. A revised map showing the location of the project, as modified;

8. If the assessments on each tract in the improvement district are proposed to be modified, an assessment plat with the modified assessments, apportioned based on the project, as modified; and

9. Whether, upon modification of the project the assessment on each tract in the improvement district will exceed the estimated maximum special benefits to be derived by each such tract from the project.

(Added to NRS by 2011, 2907)



NRS 271.6415 - Modification if protest hearing not required: Conditions; adoption of ordinance.

1. After receipt of the report required pursuant to NRS 271.641, the governing body may, by ordinance and without a protest hearing, modify the project, the assessments on each tract in the improvement project, the assessment installments and the due dates of the assessment installments as provided in the report pursuant to the provisions of this section if:

(a) The governing body determines that the public convenience and necessity require the modification;

(b) The owner of each tract in the improvement district which is proposed to have its assessment modified or which derives benefits from the portion of the project proposed to be eliminated or modified or from the additions proposed to be made to the project has filed written consent to the modification with the clerk and there are no residential lots within 1,500 feet of the portion of the project impacted;

(c) There has been filed with the clerk:

(1) Evidence that the modification has been consented to by the owners of the bonds for the improvement district which are payable from the assessments in the manner as provided in the ordinance or in the indenture, fiscal agent agreement, resolution or other instrument pursuant to which the bonds are issued; or

(2) An opinion from independent bond counsel stating that the modification does not materially and adversely affect the interests of the owners of the bonds; and

(d) The governing body determines that, upon modification of the project and, if applicable, the assessments, the amount assessed against each tract in the improvement district does not exceed the maximum special benefits to be derived by each such tract from the project.

2. A determination that is made pursuant to this section is conclusive in the absence of fraud or gross abuse of discretion.

3. An ordinance adopted pursuant to this section may be adopted as if an emergency existed.

(Added to NRS by 2011, 2907)



NRS 271.642 - Modification if protest hearing required: Provisional order; contents and provision of notice of hearing.

1. After receipt of the report required pursuant to NRS 271.641, if the governing body does not proceed pursuant to NRS 271.6415, the governing body may make a provisional order by resolution to the effect that the project will be modified.

2. In a provisional order made pursuant to subsection 1, the governing body shall set a time, at least 20 days thereafter, and a place at which the owner of each tract in the improvement district, or any other interested person, may appear before the governing body and be heard as to the propriety and advisability of modifying the project and, if applicable, the assessments, the assessment installments and the due dates of the assessment installments. If there are residential lots within 1,500 feet of the project or a mobile home park is located on a tract in the improvement district, the notice must be given to the owner of the tract and each owner of a residential lot within 1,500 feet and each tenant of the mobile home park.

3. Notice must be given:

(a) By publication.

(b) By mail.

(c) By posting.

4. Proof of publication must be by affidavit of the publisher.

5. Proof of mailing and proof of posting must be by affidavit of the engineer, clerk, or any deputy mailing the notice and posting the notice, respectively.

6. Proof of publication, proof of mailing and proof of posting must be maintained in the records of the municipality until all the assessments appertaining to the project have been paid in full, including principal, interest, penalties and any collection costs.

7. The notice must be prepared by the engineer, ratified by the governing body and state:

(a) In general terms, the proposed modification of the project.

(b) The estimated cost of the project, as modified, and the amount by which that cost is greater or less than the original cost of the project, as reflected in the ordinance creating the improvement district and ordering the project to be acquired or improved.

(c) The time and place of the hearing where the governing body will consider all objections to the modification of the project and, if applicable, the assessments, the assessment installments and the due dates of the assessment installments.

(d) That all written objections to the modification of the project and, if applicable, the assessments, the assessment installments and the due dates of the assessment installments must be filed with the clerk at least 3 days before the time set for the hearing.

(e) That if the owners of tracts in the improvement district which:

(1) Are proposed to have assessments modified or which derive benefits from the portion of the project proposed to be eliminated or changed or from the additions proposed to be made to the project; and

(2) Upon the modification of the project and, if applicable, the assessments, will in the aggregate have assessments greater than 50 percent of the aggregate amount of the assessments on the tracts in the improvement district which are proposed to have assessments modified or which derive benefits from the portion of the project proposed to be eliminated or changed or from the additions proposed to be made to the project,

object in writing, within the time stated in paragraph (d), to such modification of the project and, if applicable, the assessments, the assessment installments and the due dates of the installments will not be made.

(f) That if the assessment on any tract is increased as a result of the modification of the project, the modification of the project and, if applicable, the assessments, the assessment installments and the due dates of the assessment installments will not be made unless the owner of each such tract has consented in writing to the increase.

(g) That the modification of the project and, if applicable, the assessments, the assessment installments and the due dates of the assessment installments will not be made unless there has been filed with the clerk:

(1) Evidence that the modification is consented to:

(I) By the owners of the bonds for the improvement district which are payable from the assessments; and

(II) In the same manner as amendments to the ordinance creating the improvement district and ordering the project to be acquired or improved, as provided in the ordinance or in the indenture, fiscal agent agreement, resolution or other instrument pursuant to which the bonds are issued; or

(2) An opinion from an independent bond counsel stating that the modification does not materially adversely affect the interests of the owners of the bonds.

(h) That all proceedings regarding and records of the following are available for inspection at the office of the clerk:

(1) The amount of maximum special benefits estimated to be derived from the project, as modified, by each tract in the improvement district;

(2) If applicable, the modified assessment on each tract in the improvement district resulting from the modification of the project; and

(3) If applicable, the modified assessment installments and the due dates of the assessment installments.

(i) That a person may object to the modification of the project and, if applicable, the assessments, the assessment installments and the due dates of the assessment installments using the procedure outlined in the notice.

(j) That if a person objects to the amount of maximum special benefits estimated to be derived from the project, as modified, or to the legality of the proposed modification in any respect:

(1) The person is entitled to be represented by counsel at the hearing;

(2) Any evidence the person wants to present must be presented at the hearing; and

(3) Evidence that is not presented at the hearing may not be presented in an action brought pursuant to NRS 271.6435.

8. No substantial change in the proposed modification of the project or, if applicable, the assessments, the assessment installments or the due dates of the assessment installments may be made after the first publication, posting or mailing of notice to property owners, whichever occurs first.

(Added to NRS by 2011, 2908)



NRS 271.6425 - Modification if protest hearing required: Prohibited if certain owners of tracts in district object within time specified in notice.

A modification may not be made pursuant to the provisions of NRS 271.642 if, within the time specified in the notice pursuant to paragraph (d) of subsection 7 of NRS 271.642, the owners of tracts in the improvement district which:

1. Are proposed to have assessments modified or which derive benefits from the portion of the project proposed to be eliminated or changed or from the additions proposed to be made to the project; and

2. Upon the modification of the project and, if applicable, the assessments, will in the aggregate have assessments greater than 50 percent of the aggregate amount of the assessments on the tracts in the improvement district which are proposed to have assessments modified or which derive benefits from the portion of the project proposed to be eliminated or changed or from the additions proposed to be made to the project,

file a written objection to the modification with the clerk.

(Added to NRS by 2011, 2910)



NRS 271.643 - Modification if protest hearing required: Conduct of hearing; consideration and waiver of complaints, protests and objections concerning modification; procedure for termination of proceedings.

1. On the date and at the place fixed for the hearing, any and all property owners and other interested persons may present their views to the governing body with respect to the proposed modification. The governing body may adjourn the hearing from time to time.

2. After the hearing has been concluded, all written complaints, protests and objections have been read and considered, and all persons desiring to be heard in person have been heard, the governing body shall consider the arguments, if any, and any other relevant material put forth, and shall by resolution or ordinance, as the governing body determines, pass upon the merits of each such complaint, protest or objection.

3. If the governing body determines that it is not in the public interest that the proposed modification of the project and, if applicable, the assessments, the assessment installments and the due dates of the assessment installments be made, the governing body shall make an order by resolution to that effect, and thereupon the proceedings for the modification of the project and, if applicable, the assessments, the assessment installments and the due dates of the assessment installments determined against by the order must stop and must not be begun again until the adoption of a new resolution.

4. Any complaint, protest or objection to:

(a) The modification of the project or, if applicable, the assessments, the assessment installments or the due dates of the assessment installments;

(b) The estimated cost of the project, as modified;

(c) The method used to estimate the special benefits to be derived from the project, as modified, generally or by any tract in the improvement district;

(d) The basis established for the apportionment of the assessments based on the project, as modified; or

(e) The regularity, validity and correctness of any other proceedings or instruments taken, adopted or made before the date of the hearing,

shall be deemed waived unless presented at the hearing described in this section or in writing at the time and in the manner provided by NRS 271.6425.

(Added to NRS by 2011, 2910)



NRS 271.6435 - Modification if protest hearing required: Appeal from adverse determination; scope of judicial review.

1. Any person filing a written complaint, protest or objection as provided in NRS 271.6425, within 30 days after the governing body has finally passed on the complaint, protest or objection by resolution or ordinance as provided in subsection 2 of NRS 271.643, may commence an action or suit in any court of competent jurisdiction to correct or set aside the determination, but thereafter all actions or suits attacking the validity of the proceedings and the amount of special benefits are perpetually barred.

2. Any person who brings an action pursuant to this section must plead with particularity and prove the facts upon which he or she relies to establish:

(a) That the estimate of the cost of the project, as modified, the special benefits to be derived from the project, as modified, or the method used to apportion the cost of the project, as modified, has a material adverse economic impact upon that person or is fraudulent, arbitrary or unsupported by substantial evidence; or

(b) That a provision of NRS 271.640 to 271.646, inclusive, has been violated.

3. Conclusory allegations of fact or law are insufficient to comply with the requirements of subsections 1 and 2.

4. In any action brought pursuant to this section, judicial review of the proceedings is confined to the record before the governing body. Evidence that has not been presented to the governing body must not be considered by the court.

(Added to NRS by 2011, 2911)



NRS 271.644 - Modification if protest hearing required: Final determination of modification and assessments.

1. After the hearing and after the governing body has:

(a) Disposed of all verbal and written complaints, protests and objections;

(b) Determined that no assessment on a tract in the improvement district is increased as a result of the modification or, if any such assessment is increased, that the written consent described in paragraph (f) of subsection 7 of NRS 271.642 has been filed with the clerk;

(c) Determined that the written consent described in paragraph (g) of subsection 7 of NRS 271.642 has been filed with the clerk; and

(d) Determined that no written objections to the modification were filed pursuant to NRS 271.6425,

and if the governing body has jurisdiction to proceed, the governing body shall determine whether to proceed with the modification of the project and, if applicable, the assessments, the assessment installments and the due dates of the assessment installments.

2. Any determination made pursuant to this section is conclusive in the absence of fraud or gross abuse of discretion.

(Added to NRS by 2011, 2911)



NRS 271.6445 - Modification if protest hearing required: Adoption of ordinance modifying project and assessments.

1. If the governing body determines pursuant to NRS 271.644 to proceed with the modification of the project and, if applicable, the assessments, the assessment installments and the due dates of the assessment installments, the governing body may, by ordinance, modify the project and, if applicable, the assessments, the assessment installments and the due dates of the assessment installments as provided in the report of the engineer filed pursuant to NRS 271.641 if:

(a) The governing body determines that the public convenience and necessity require the modification; and

(b) The governing body finds and determines that, upon the modification, the amount assessed against each tract in the improvement district does not exceed the maximum special benefits to be derived by such tract from the project, as modified.

2. Any determination or finding made by the governing body pursuant to this section is conclusive in the absence of fraud or gross abuse of discretion.

3. An ordinance adopted pursuant to this section may be adopted as if an emergency existed.

(Added to NRS by 2011, 2912)



NRS 271.645 - Recording of list of tracts, assessments and special benefits.

1. If assessments are modified pursuant to an ordinance adopted pursuant to NRS 271.6415 or 271.6445, upon adoption of the ordinance, the governing body shall cause to be recorded in the office of the county recorder a certified copy of a list of the tracts in the improvement district, the amount of the assessment on each such tract and the amount of maximum special benefits to be derived from the project, as modified, by each tract in the improvement district, as shown on the assessment plat provided by the engineer pursuant to NRS 271.641.

2. Neither the failure to record the list as provided in this section or any defect or omission in the list regarding any parcel or parcels within the district affects the validity of any assessment, the lien for the payment thereof or the priority of that lien.

(Added to NRS by 2011, 2912)



NRS 271.6455 - Establishment of procedure for providing payment or credit for reduced assessments resulting from modification.

1. If assessments are reduced pursuant to an ordinance adopted pursuant to NRS 271.6415 or 271.6445, the governing body shall adopt an ordinance establishing a fair procedure for providing payment or credit to any person who has paid assessments that would have been reduced pursuant to the ordinance which reduces assessments.

2. A determination regarding the fairness of the procedure established by an ordinance adopted pursuant to this section is conclusive in the absence of fraud or gross abuse of discretion.

3. An ordinance adopted pursuant to this section may be adopted as if an emergency existed.

(Added to NRS by 2011, 2912)



NRS 271.646 - Authority of governing body to require requester of modification to pay expenses incurred in relevant proceedings.

If a governing body begins proceedings to modify a project pursuant to the provisions of NRS 271.640 to 271.646, inclusive, at the request of a person, before beginning those proceedings, the governing body may require the person requesting the modification to pay any expenses incurred by the governing body in connection with the proceedings.

(Added to NRS by 2011, 2913)



NRS 271.650 - Pledge of sales or use tax proceeds in assessment ordinance for project in certain counties: Amount; required determinations; interlocal agreements; conclusiveness of determinations.

1. Except as otherwise provided in this section, the governing body of a municipality in a county whose population is less than 700,000 may include in an assessment ordinance for a project the pledge of a single percentage specified in the ordinance, which must not exceed 75 percent, of:

(a) An amount equal to the proceeds of the taxes imposed pursuant to NRS 372.105 and 372.185 with regard to tangible personal property sold at retail, or stored, used or otherwise consumed, in the improvement district during a fiscal year, after the deduction of a sum equal to 1.75 percent of the amount of those proceeds;

(b) The amount of the proceeds of the taxes imposed pursuant to NRS 374.110 and 374.190 with regard to tangible personal property sold at retail, or stored, used or otherwise consumed, in the improvement district during a fiscal year, after the deduction of 0.75 percent of the amount of those proceeds; and

(c) The amount of the proceeds of the tax imposed pursuant to NRS 377.030 with regard to tangible personal property sold at retail, or stored, used or otherwise consumed, in the improvement district during a fiscal year, after the deduction of 1.75 percent of the amount of those proceeds.

2. If any property within the boundaries of an improvement district for which any money is pledged pursuant to this section is also included within the boundaries of any other improvement district for which any money is pledged pursuant to this section or any tourism improvement district for which any money is pledged pursuant to NRS 271A.070, the total amount of money pledged pursuant to this section and NRS 271A.070 with respect to such property by all such districts must not exceed the amount authorized pursuant to this section.

3. The governing body of a municipality shall not include a pledge authorized by subsection 1 in an assessment ordinance for a project unless:

(a) The governing body determines that no retailers have maintained a fixed place of business in the improvement district at any time from the first day of the fiscal year in which the assessment ordinance is adopted until the date of the adoption of the ordinance.

(b) The governing body determines, at a public hearing conducted at least 15 days after providing notice of the hearing by publication, that:

(1) As a result of the project:

(I) Retailers will locate their businesses as such in the improvement district; and

(II) There will be a substantial increase in the proceeds from sales and use taxes remitted by retailers with regard to tangible personal property sold at retail, or stored, used or otherwise consumed, in the improvement district; and

(2) A preponderance of that increase in the proceeds from sales and use taxes will be attributable to transactions with tourists who are not residents of this State.

(c) The Commission on Tourism determines, at a public hearing conducted at least 15 days after providing notice of the hearing by publication, that a preponderance of the increase in the proceeds from sales and use taxes identified pursuant to paragraph (b) will be attributable to transactions with tourists who are not residents of this State.

(d) The Governor determines that the project and the pledge of money authorized by subsection 1 will contribute significantly to economic development and tourism in this State. Before making that determination, the Governor:

(1) Must consider the fiscal effects of the pledge of money on educational funding, including any fiscal effects described in comments provided pursuant to NRS 271.670 by the school district in which the improvement district is located, and for that purpose may require the Department of Education or the Department of Taxation, or both, to provide an appropriate fiscal report; and

(2) If the Governor determines that the pledge of money will have a substantial adverse fiscal effect on educational funding, may require a commitment from the municipality for the provision of specified payments to the school district in which the improvement district is located during the term of the pledge of money. The payments may be provided pursuant to agreements authorized by NRS 271.670 or from sources other than the owners of property within the improvement district. Such a commitment by a municipality is not subject to the limitations of subsection 1 of NRS 354.626 and, notwithstanding any other law to the contrary, is binding on the municipality for the term of the pledge of money authorized by subsection 1.

(e) If any property within the boundaries of the improvement district is also included within the boundaries of any other improvement district for which any money has been pledged pursuant to this section or any tourism improvement district for which any money has been pledged pursuant to NRS 271A.070, all the governing bodies which created those districts have entered into an interlocal agreement providing for:

(1) The apportionment of any money pledged pursuant to this section and NRS 271A.070 with respect to such property; and

(2) The priority of the application of that money between:

(I) Bonds issued pursuant to this chapter; and

(II) Bonds and notes issued, and agreements entered into, pursuant to NRS 271A.120.

Any such agreement for the priority of the application of that money may be made irrevocable during the term of any bonds issued pursuant to this chapter to which all or any portion of that money is pledged, or during the term of any bonds or notes issued or any agreements entered into pursuant to NRS 271A.120 to which all or any portion of that money is pledged.

4. Any determination or approval made pursuant to subsection 3 is conclusive in the absence of fraud or gross abuse of discretion.

5. As used in this section, retailer has the meaning ascribed to it in NRS 374.060.

(Added to NRS by 2003, 2932; A 2005, 2368; 2009, 2092; 2011, 1169)



NRS 271.660 - Agreement with Department of Taxation regarding distribution of pledged amounts.

After the adoption of an assessment ordinance in accordance with NRS 271.650, the governing body of the municipality and the Department of Taxation shall enter into an agreement specifying the dates and procedure for distribution to the municipality of the amounts pledged pursuant to subsection 1 of NRS 271.650. The distributions must:

1. Be made not less frequently than once each calendar quarter; and

2. Cease on the date that all assessments imposed pursuant to the assessment ordinance have been paid in full, including any applicable payments of principal, interest and penalties.

(Added to NRS by 2003, 2934)



NRS 271.670 - Agreement with owner of property interest in district to defray cost of local governmental services during term of pledge: Contents; determination by governing body of municipality; notice to and hearing by board of trustees of school district; conclusiveness of governing body s determination.

1. After the adoption of an assessment ordinance in accordance with NRS 271.650, the governing body of a municipality may, except as otherwise provided in subsection 2, enter into an agreement with one or more of the owners of any interest in property within the improvement district, pursuant to which that owner would agree to make payments to the municipality or to another local government that provides services in the improvement district, or to both, to defray, in whole or in part, the cost of local governmental services during the term of the pledge authorized pursuant to subsection 1 of NRS 271.650. Such an agreement must specify the amount to be paid by the owner of the property interest, which may be stated as a particular amount per year or as an amount based upon any formula upon which the municipality and owner agree.

2. The governing body of a municipality shall not enter into an agreement pursuant to subsection 1 unless the governing body determines that the project and the assessment of property within the improvement district will not have a positive fiscal effect on the provision of local governmental services, after considering:

(a) The amount of the proceeds of all taxes and other governmental revenue projected to be received as a result of the properties and businesses expected to be located in the improvement district;

(b) The use of the amounts pledged pursuant to subsection 1 of NRS 271.650; and

(c) Any increase in costs for the provision of local governmental services, including, without limitation, services for police protection and fire protection, as a result of the project and the development of land within the improvement district.

3. Before making any determination pursuant to subsection 2, the governing body of a municipality shall provide to the board of trustees of the school district in which the improvement district is located, at least 45 days before making the determination:

(a) Written notice of the time and place of the meeting at which the governing body will consider making the determination; and

(b) Each analysis prepared by or for or presented to the governing body regarding the fiscal effect of the project and the pledge authorized pursuant to NRS 271.650 on the provision of local governmental services, including education.

After the receipt of that notice and before the date of that meeting of the governing body of the municipality, the board of trustees shall conduct a hearing regarding the fiscal effect, if any, of the project and the pledge authorized pursuant to NRS 271.650 on the school district, and submit to the governing body any comments regarding that fiscal effect. The governing body shall consider those comments when making any determination pursuant to subsection 2 and may consider those comments when determining the terms of any agreement pursuant to subsection 1.

4. Any determination made pursuant to subsection 2 is conclusive in the absence of fraud or gross abuse of discretion.

(Added to NRS by 2003, 2934)



NRS 271.680 - Limitations on issuance of bonds.

If the governing body of a municipality adopts an assessment ordinance in accordance with NRS 271.650:

1. None of the bonds, if any, issued for the improvement district may be secured by a pledge of the taxing power or general fund of the municipality; and

2. NRS 271.495 and 271.500 do not apply to any bonds issued for the improvement district.

(Added to NRS by 2003, 2935)



NRS 271.700 - Applicability of

NRS 271.700 to 271.730, inclusive. The provisions of NRS 271.700 to 271.730, inclusive, apply to the governing body of a city or county.

(Added to NRS by 1995, 1963)



NRS 271.710 - Exemption from compliance with certain provisions; agreement with owners of all assessable property in district; powers of governing body.

1. A governing body may adopt an ordinance pursuant to NRS 271.325 creating a district and ordering a project to be acquired or improved and may contract with a person to construct or improve a project, issue bonds or otherwise finance the cost of the project and levy assessments, without complying with the provisions of NRS 271.305 to 271.320, inclusive, 271.330 to 271.345, inclusive, 271.380 and 271.385 and, except as otherwise provided in this section, the provisions of any law requiring public bidding or otherwise imposing requirements on any public contract, project, works or improvements, including, without limitation, chapters 332, 338 and 339 of NRS, if the governing body has entered into a written agreement with the owners of all of the assessable property within the district which states that:

(a) The governing body agrees to enter into a contract for the acquisition, construction or improvement of the project or projects in the district which includes:

(1) A provision stating that the requirements of NRS 338.010 to 338.090, inclusive, apply to any construction work to be performed under the contract; and

(2) The price, stated as a lump sum or as unit prices, which the governing body agrees to pay for the project if the project meets all requirements and specifications in the contract.

(b) The owners of the assessable property agree that if the rate of interest on any assessment levied for the district is determined from time to time as provided in NRS 271.487, the owners will provide written notice to the governing body in a timely manner when a parcel of the assessable property in the district is sold to a person who intends to occupy a dwelling unit on the parcel as his or her residence.

(c) The owners of the assessable property agree that the governing body may create the district, levy the assessments and for all other purposes relating to the district proceed pursuant to the provisions of this section.

2. If an ordinance is adopted and the agreement entered into pursuant to subsection 1 so states:

(a) The governing body may amend the ordinance creating the district, change the assessment roll and redistribute the assessments required by NRS 271.390 in the same manner in which these actions were originally taken to add additional property to the district. The assessments may be redistributed between the assessable property originally in the district and the additional assessable property if:

(1) The owners of additional assessable property also consent in writing to inclusion of their property in the district and to the amount of the assessment against their property; and

(2) The redistribution of the assessments is not prohibited by any covenants made for the benefit of the owners of any bonds or interim warrants issued for the district.

(b) The governing body may amend the ordinance creating the district, change the assessment roll and redistribute the assessments required by NRS 271.390 in the same manner in which these actions were originally taken to remove assessable property from the district. The assessments may be redistributed among the assessable property remaining in the district if:

(1) The owners of the remaining assessable property consent in writing to the amount of the revised assessment on their property; and

(2) The redistribution of the assessments is not prohibited by any covenants made for the benefit of the owners of any bonds or interim warrants issued for the district.

(c) The governing body may adopt any ordinance pertaining to the district including the ordinance creating the district required by NRS 271.325, the ordinance authorizing interim warrants required by NRS 271.355, the ordinance levying assessments required by NRS 271.390, the ordinance authorizing bonds required by NRS 271.475 or any ordinance amending those ordinances after a single reading and without holding a hearing thereon, as if an emergency exists, upon an affirmative vote of not less than two-thirds of all voting members of the governing body, excluding from any computation any vacancy on the governing body and any members thereon who may vote to break a tie vote, and provide that the ordinances become effective at the time an emergency ordinance would have become effective. The provisions of NRS 271.308 do not apply to any such ordinance.

(d) The governing body may provide for a reserve fund, letter of credit, surety bond or other collateral for payment of any interim warrants or bonds issued for the district and include all or any portion of the costs thereof in the amounts assessed against the property in the district and in the amount of bonds issued for the district. The governing body may provide for the disposition of interest earned on the reserve fund and other bond proceeds, for the disposition of unexpended bond proceeds after completion of the project and for the disposition of the unexpended balance in the reserve fund after payment in full of the bonds for the district.

3. If the governing body of a municipality forms a district pursuant to the provisions of this section, the governing body:

(a) Is not required to adopt the resolutions required pursuant to the provisions of NRS 271.280, 271.310, 271.360 and 271.390.

(b) Shall be deemed to have adopted the resolution required pursuant to the provisions of NRS 271.325 if the plans and specifications are sufficiently specific to allow a competent contractor with the assistance of a competent engineer to estimate the cost of constructing the project and to construct the project.

(Added to NRS by 1989, 252; A 1995, 1964; 2005, 1838)



NRS 271.720 - Requirements, conditions and effect of agreement with owners of all assessable property in district.

1. Any agreement made pursuant to NRS 271.710 must:

(a) Include a description of the property in the district;

(b) Be signed by the chair of the governing body and the owners of all assessable property within the district;

(c) Be accompanied by an acknowledgment of each signature; and

(d) Be recorded in the office of the county recorder.

2. Upon recording pursuant to paragraph (d) of subsection 1, the agreement:

(a) Is binding on all subsequent owners of assessable property in the district;

(b) Is not extinguished by the sale of any property on account of nonpayment of general taxes or any other sale of the property; and

(c) Is prior and superior to all liens, claims, encumbrances and titles other than the liens of assessment and general taxes.

3. As a condition to executing an agreement pursuant to NRS 271.710, the governing body may require that the owners of assessable property make a deposit of cash, a surety bond, a letter of credit or such other security as is deemed appropriate by the governing body, in such an amount as will reimburse the municipality for all its expenses in connection with the district including, without limitation, the cost of:

(a) Designing and preparing plans and specifications for the improvements;

(b) Inspecting any work performed and any improvements installed;

(c) Any engineering, legal, financial or other experts retained by the municipality to advise it with respect to the district;

(d) Any mailings or publications made in connection with the district; and

(e) Any administrative costs, including any carrying cost and an appropriate portion of the salary of any municipal employee or employees who perform services in connection with the district,

and any other costs the municipality may incur in connection with the district.

4. The deposit required pursuant to subsection 3 must be applied to the expenses listed in subsection 3 if bonds are not issued or if the proceeds of the bonds are not sufficient to pay those expenses.

(Added to NRS by 1989, 254; A 1995, 1966)



NRS 271.730 - Fixing of rates of interest regarding property sold after date of agreement with owners of all property in district.

1. If the rate of interest on bonds issued and assessments levied for a district created pursuant to NRS 271.710 is determined from time to time as provided in NRS 271.487, the rate of interest on assessments must be fixed for the remaining term of the installments for any assessment on a parcel of property which is sold after the date of the original agreement entered into pursuant to NRS 271.710 to a person who intends to occupy a dwelling unit on the parcel as his or her residence, within 18 months after the date on which the governing body is notified in writing of the sale of the parcel to such a person.

2. The rate of interest on a portion of the bonds equal to the amount of the unpaid assessment installments whose rate of interest is fixed must also be fixed for the remaining term of those bonds. This section does not prohibit fixing the rate of interest on all or any portion of the other assessments in the district if the rate of interest on an equal amount of bonds is also fixed.

3. Whenever the rate of interest on assessments is fixed pursuant to this section, it must be fixed at a rate which does not exceed by more than 1 percent the highest rate or rates of interest on the corresponding portion of bonds whose rate of interest is then being fixed, plus an amount sufficient to reimburse the municipality for any fees paid to fix the rate of interest on the bonds and remarket the bonds at a fixed rate, and for any fees or reimbursements of advances paid to a third party who has provided an assurance of payment of the principal of, the interest on, and premiums, if any, due in connection with the bonds.

(Added to NRS by 1989, 254)



NRS 271.800 - Procedure for establishing district; combination with another project; requirements for construction of project; applicability of public bidding requirements limited; prerequisites to commencement of construction.

1. A governing body may, pursuant to NRS 271.275 or 271.710, establish a district to finance an underground conversion project. Before the governing body may adopt an ordinance pursuant to NRS 271.325 to establish such a district, each service provider that owns the overhead service facilities to be converted to underground facilities must submit its written approval of the project to the governing body. The governing body shall not establish a district to finance an underground conversion project without receiving the written approval of each such service provider pursuant to this subsection.

2. Before initiating the establishment of a district pursuant to this section, the governing body must request in writing and receive from each service provider that owns the overhead service facilities to be converted in the proposed improvement district a written estimate of the cost to convert those facilities to underground facilities. The service provider shall provide its estimate of the cost of the conversion to the governing body not later than 120 days after the service provider receives the request from the governing body.

3. If a district already exists for the location for which the underground conversion project is proposed, the governing body may, pursuant to NRS 271.295, combine the underground conversion project with other projects in that district.

4. An underground conversion project must be constructed by one or more of the service providers that own the overhead service facilities to be converted, pursuant to a written agreement between the governing body and each service provider that will engage in the construction. Such a project must be constructed in accordance with the standard underground practices and procedures approved by the Public Utilities Commission of Nevada.

5. The provisions of any law requiring public bidding or otherwise imposing requirements on any public contract, project, works or improvements, including, without limitation, the provisions of chapters 332, 338 and 339 of NRS, do not apply to a contract entered into by a municipality and a service provider pursuant to this section, except that the contract must include a provision stating that the requirements of NRS 338.010 to 338.090, inclusive, apply to any construction work to be performed under the contract.

6. Construction on an underground conversion project approved pursuant to this chapter may not commence until:

(a) An ordinance creating a district is adopted pursuant to NRS 271.325;

(b) The time for filing an appeal pursuant to NRS 271.315 has expired, or if such an appeal has been timely filed, a final, nonappealable judgment upholding the validity of the ordinance has been rendered;

(c) Arrangements for the financing of the construction have been completed through the issuance of bonds or interim warrants; and

(d) The service provider has obtained all applicable permits, easements and licenses necessary to convert the facilities.

(Added to NRS by 1997, 2494)



NRS 271.850 - Requirements for placement of service facilities underground; calculation of costs for conversion.

1. The service facilities within the boundaries of each lot within a district to finance an underground conversion project established pursuant to NRS 271.800 must be placed underground at the same time as or after the underground system in private easements and public places is placed underground. The service provider involved, directly or through a contractor, shall, in accordance with the rules and regulations of the service provider, but subject to the regulations of the Public Utilities Commission of Nevada and any other applicable laws, ordinances, rules or regulations of the municipality or any other public agency under the police power, convert to underground its facilities on any such lot:

(a) For service facilities that provide electric service, up to the service entrance.

(b) For service facilities that provide communication service or service from a video service network, as that term is defined in NRS 711.145, up to the connection point within the house or structure.

2. All costs or expenses of conversion must be included in the cost on which the cost of the underground conversion for that property is calculated.

3. As used in this section, lot includes any portion, piece or parcel of land.

(Added to NRS by 1997, 2494; A 2007, 1379)






Chapter 271A - Tourism Improvements

NRS 271A.010 - Short title.

This chapter shall be known as the Tourism Improvement District Law.

(Added to NRS by 2005, 2362)



NRS 271A.020 - Definitions.

Except as otherwise provided in NRS 271A.030 to 271A.060, inclusive, and unless the context otherwise requires, the words and terms defined in NRS 271.035 to 271.250, inclusive, and 271A.030 to 271A.060, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2005, 2362)



NRS 271A.030 - District defined.

District means a tourism improvement district created pursuant to NRS 271A.070.

(Added to NRS by 2005, 2362)



NRS 271A.040 - Municipality defined.

Municipality means any county or city in this State.

(Added to NRS by 2005, 2362)



NRS 271A.050 - Project defined.

Project means:

1. With respect to a county whose population is 700,000 or more:

(a) An art project, as defined in NRS 271.037;

(b) A tourism and entertainment project, as defined in NRS 271.234; or

(c) A sports stadium which can be used for the home games of a Major League Baseball or National Football League team and for other purposes, including structures, buildings and other improvements and equipment therefor, parking facilities, and all other appurtenances necessary, useful or desirable for a Major League Baseball or National Football League stadium, including, without limitation, all types of property therefor and immediately adjacent facilities for retail sales, dining and entertainment.

2. With respect to a city in a county whose population is 700,000 or more:

(a) A project described in paragraph (a), (b) or (c) of subsection 1; or

(b) A recreational project, as defined in NRS 268.710.

3. With respect to a municipality other than a municipality described in subsection 1 or 2, any project that the municipality is authorized to acquire, improve, equip, operate and maintain pursuant to subsections 1, 2, 3 and 5 to 10, inclusive, of NRS 244A.057 or NRS 268.730 or 271.265, as applicable.

4. Any real or personal property suitable for retail, tourism or entertainment purposes.

5. Any real or personal property necessary, useful or desirable in connection with any of the projects set forth in this section.

6. Any combination of the projects set forth in this section.

(Added to NRS by 2005, 2362; A 2009, 2741; 2011, 1171)



NRS 271A.060 - Retailer defined.

Retailer has the meaning ascribed to it in NRS 374.060.

(Added to NRS by 2005, 2363)



NRS 271A.070 - Creation; acquisition, operation and ownership of projects located within districts; pledge of proceeds of certain taxes; boundaries; financing or reimbursement; exceptions.

1. Except as otherwise provided in this section and NRS 271A.080, the governing body of a municipality may:

(a) Create a tourism improvement district for the purposes of carrying out this chapter and revise the boundaries of the district by adopting an ordinance describing the boundaries of the district and generally describing the types of projects which may be financed within the district pursuant to this chapter.

(b) Without any election, acquire, improve, equip, operate and maintain a project within a district created pursuant to paragraph (a). The project may be owned by the municipality, another governmental entity, any other person, or any combination thereof.

(c) For the purposes of carrying out paragraph (b), include in an ordinance adopted pursuant to paragraph (a) the pledge of a single percentage specified in the ordinance, which must not exceed 75 percent, of:

(1) An amount equal to the proceeds of the taxes imposed pursuant to NRS 372.105 and 372.185 with regard to tangible personal property sold at retail, or stored, used or otherwise consumed, in the district during a fiscal year, after the deduction of a sum equal to 1.75 percent of the amount of those proceeds;

(2) The amount of the proceeds of the taxes imposed pursuant to NRS 374.110 and 374.190 with regard to tangible personal property sold at retail, or stored, used or otherwise consumed, in the district during a fiscal year, after the deduction of 0.75 percent of the amount of those proceeds; and

(3) The amount of the proceeds of the tax imposed pursuant to NRS 377.030 with regard to tangible personal property sold at retail, or stored, used or otherwise consumed, in the improvement district during a fiscal year, after the deduction of 1.75 percent of the amount of those proceeds.

2. The governing body of a municipality may not include in an ordinance adopted to create or revise the boundaries of a district pursuant to paragraph (a) of subsection 1 on or after July 1, 2013, the pledge of any proceeds described in subparagraph (2) of paragraph (c) of subsection 1. The provisions of this subsection do not apply to the governing body of a municipality with respect to any district created before July 1, 2013, if the governing body obtains an opinion from independent bond counsel stating that the applicability of this provision would impair an existing contract for the sale of bonds which were issued before July 1, 2013.

3. A district created pursuant to this section by:

(a) A city must be located entirely within the boundaries of that city.

(b) A county must be located entirely within the boundaries of that county and, when the district is created, entirely outside of the boundaries of any city.

4. If any property within the boundaries of a district is also included within the boundaries of any other tourism improvement district or any improvement district for which any money has been pledged pursuant to NRS 271.650, the total amount of money pledged pursuant to this section and NRS 271.650 with respect to such property by all such districts must not exceed the amount authorized pursuant to this section.

5. If the governing body of a municipality creates a tourism improvement district:

(a) On or before October 1, 2009, that includes within its boundaries any property included within the boundaries of a redevelopment area established pursuant to chapter 279 of NRS, the governing body and agency may provide financing or reimbursement related to a project or redevelopment project pursuant to the provisions of both NRS 271A.120 and 279.610 to 279.685, inclusive.

(b) After October 1, 2009, that includes within its boundaries any property included within the boundaries of a redevelopment area established pursuant to chapter 279 of NRS, the governing body and an agency:

(1) May provide financing or reimbursement related to a project or redevelopment project pursuant to the provisions of NRS 271A.120 or 279.610 to 279.685, inclusive, whichever is applicable.

(2) Shall not provide such financing or reimbursement related to the project or redevelopment project pursuant to the provisions of both NRS 271A.120 and 279.610 to 279.685, inclusive.

6. As used in this section:

(a) Agency has the meaning ascribed to it in NRS 279.386.

(b) Redevelopment project has the meaning ascribed to it in NRS 279.412.

(Added to NRS by 2005, 2363; A 2009, 2093; 2013, 2278, 2781)



NRS 271A.080 - Prerequisites for adoption of ordinance.

The governing body of a municipality shall not adopt an ordinance pursuant to NRS 271A.070 unless:

1. If the ordinance:

(a) Creates a district, the governing body has determined that no retailers will have maintained or will be maintaining a fixed place of business within the district on or within the 120 days immediately preceding the date of the adoption of the ordinance; or

(b) Amends the boundaries of the district to add any additional area, the governing body has determined that no retailers will have maintained or will be maintaining a fixed place of business within that area on or within 120 days immediately preceding the date of the adoption of the ordinance.

2. The governing body has made a written finding at a public hearing that the project will benefit the district.

3. The governing body has made a written finding at a public hearing, based upon reports from independent consultants which were addressed to the governing body and to the board of county commissioners, if the governing body is not the board of county commissioners for the county in which the tourism improvement district is or will be located, as to whether the project and the financing thereof pursuant to this chapter will have a positive fiscal effect on the provision of local governmental services, after considering:

(a) The amount of the proceeds of all taxes and other governmental revenue projected to be received as a result of the properties and businesses expected to be located in the district;

(b) The use of any money proposed to be pledged pursuant to NRS 271A.070;

(c) Any increase in costs for the provision of local governmental services, including, without limitation, services for education, including operational and capital costs, and services for police protection and fire protection, as a result of the project and the development of land within the district; and

(d) Estimates of any increases in the proceeds from sales and use taxes collected by retailers located outside of the district and of any displacement of the proceeds from sales and use taxes collected by those retailers, as a result of the properties and businesses expected to be located in the district.

The reports required from independent consultants pursuant to this subsection must be obtained from independent consultants selected by the governing body from a list of independent consultants provided by the Commission on Tourism. For the purposes of this subsection, the Commission shall, upon the request of a governing body, provide the governing body with a list of at least three qualified independent consultants, each of whom must be located outside of this State.

4. If the governing body is not the board of county commissioners for the county in which the tourism improvement district is or will be located, the governing body has, at least 45 days before making the written finding required by subsection 3, provided to the board of county commissioners in the county in which the tourism improvement district is or will be located:

(a) Written notice of the time and place of the meeting at which the governing body will consider making that written finding; and

(b) Each analysis prepared by or for or presented to the governing body regarding the fiscal effect of the project and the use of any money proposed to be pledged pursuant to NRS 271A.070 on the provision of local governmental services.

After the receipt of the notice required by this subsection and before the date of the meeting at which the governing body will consider making the written finding required by subsection 3, the board of county commissioners may conduct a hearing regarding the fiscal effect on local governmental services, if any, of the project and the use of any money proposed to be pledged pursuant to NRS 271A.070, and may submit to the governing body of the municipality any comments regarding that fiscal effect. The governing body may consider those comments when making any written finding pursuant to subsection 3 and shall consider those comments when considering the terms of any agreement pursuant to NRS 271A.110.

5. The governing body has determined, at a public hearing conducted at least 15 days after providing notice of the hearing by publication, that:

(a) As a result of the project:

(1) Retailers will locate their businesses as such in the district; and

(2) There will be a substantial increase in the proceeds from sales and use taxes remitted by retailers with regard to tangible personal property sold at retail, or stored, used or otherwise consumed, in the district; and

(b) A preponderance of that increase in the proceeds from sales and use taxes will be attributable to transactions with tourists who are not residents of this State.

6. The Commission on Tourism has determined, at a public hearing conducted at least 15 days after providing notice of the hearing by publication, that a preponderance of the increase in the proceeds from sales and use taxes identified pursuant to subsection 5 will be attributable to transactions with tourists who are not residents of this State.

7. If any property within the boundaries of the district is also included within the boundaries of any other tourism improvement district or any improvement district for which any money has been pledged pursuant to NRS 271.650, all of the governing bodies which created those districts have entered into an interlocal agreement providing for:

(a) The apportionment of any money pledged pursuant to NRS 271.650 and 271A.070 with respect to such property; and

(b) The priority of the application of that money between:

(1) Bonds issued pursuant to chapter 271 of NRS; and

(2) Bonds and notes issued, and agreements entered into, pursuant to NRS 271A.120.

Any such agreement for the priority of the application of that money may be made irrevocable during the term of any bonds issued pursuant to chapter 271 of NRS to which all or any portion of that money is pledged, or during the term of any bonds or notes issued or any agreements entered into pursuant to NRS 271A.120 to which all or any portion of that money is pledged.

(Added to NRS by 2005, 2363; A 2011, 3334; 2013, 2782)



NRS 271A.090 - Conclusiveness of determinations.

Any determination, written finding or approval made pursuant to NRS 271A.080 is conclusive in the absence of fraud or gross abuse of discretion.

(Added to NRS by 2005, 2366)



NRS 271A.100 - Agreement with Department of Taxation regarding distribution of pledged amounts.

After the adoption of an ordinance creating a district in accordance with this chapter, the governing body of the municipality and the Department of Taxation shall enter into an agreement specifying the dates and procedure for distribution to the municipality of any money pledged pursuant to NRS 271A.070. The distributions must:

1. Be made not less frequently than once each calendar quarter; and

2. Cease at the end of the fiscal year in which the 20th anniversary of the adoption of the ordinance creating the district occurs.

(Added to NRS by 2005, 2366)



NRS 271A.105 - Annual report to Legislature by municipality; semiannual report to Legislature by Department of Taxation; exception.

1. On or before September 1 of each year, the governing body of a municipality that creates a district before, on or after July 1, 2011, shall prepare and submit to the Director of the Legislative Counsel Bureau for submission to the Legislature, or to the Legislative Commission when the Legislature is not in regular session, an annual report containing:

(a) A statement of the status of each project located or expected to be located in the district, and of any changes in that status since the last annual report.

(b) An assessment of the financial impact of the district on the provision of local governmental services, including, without limitation, services for police protection and fire protection.

2. If the governing body of a municipality creates a district before, on or after July 1, 2011, the Department of Taxation shall:

(a) On or before April 1 and October 1 of each year, except as otherwise provided in subsection 3, prepare and submit to the Director of the Legislative Counsel Bureau for submission to the Legislature, or to the Legislative Commission when the Legislature is not in regular session, and to the governing body of the municipality a semiannual report which states:

(1) The amount of revenue from the taxable sales made each month by the businesses within the district;

(2) To the extent that the pertinent information is available, the portion of that revenue which is attributable to persons who are not residents of this State;

(3) The amount of the wages paid each month by the businesses within the district; and

(4) The number of full-time and part-time employees employed each month by the businesses within the district.

The report must provide the information separately for each district in the municipality unless reporting the information separately would disclose or result in the disclosure of information about an individual business, in which case the report must provide the information in the aggregate.

(b) Require each business within the district to report to the Department of Taxation, at such times as the Department may specify on a form provided by the Department, such information as the Department determines to be necessary to carry out the provisions of paragraph (a).

3. The Department of Taxation is not required to prepare and submit a report pursuant to paragraph (a) of subsection 2 if the report cannot be prepared in a manner which would not disclose or result in the disclosure of information about an individual business.

4. As used in this section, taxable sales means any sales that are taxable pursuant to chapter 372 of NRS.

(Added to NRS by 2011, 3333; A 2013, 2785)



NRS 271A.110 - Agreement with owner of property interest within district to defray cost of local governmental services during term of pledge: Contents; finding by governing body of municipality.

1. The governing body of a municipality may, except as otherwise provided in subsection 2, enter into an agreement with one or more of the owners of any interest in property within a district, pursuant to which that owner would agree to make payments to the municipality or to another local government that provides services in the district, or to both, to defray, in whole or in part, the cost of local governmental services during the term of the use of any money pledged pursuant to NRS 271A.070. Such an agreement must specify the amount to be paid by the owner of the property interest, which may be stated as a specified amount per year or as an amount based upon any formula upon which the municipality and owner agree.

2. The governing body of a municipality shall not enter into an agreement pursuant to subsection 1 unless the governing body has made a written finding pursuant to subsection 3 of NRS 271A.080 that the project and the use of any money pledged pursuant to NRS 271A.070 will not have a positive fiscal effect on the provision of local governmental services.

(Added to NRS by 2005, 2366; A 2013, 2786)



NRS 271A.120 - Issuance of special obligations; agreements to reimburse entities or persons for project costs; restrictions on financing and reimbursement; feasibility studies; default on special obligations or agreements; security for special obligations or agreements; automatic termination of special obligations.

1. Except as otherwise provided in this section, if the governing body of a municipality adopts an ordinance pursuant to NRS 271A.070, the municipality may:

(a) Issue, at one time or from time to time, bonds or notes as special obligations under the Local Government Securities Law to finance or refinance projects for the benefit of the district. Any such bonds or notes may be secured by a pledge of, and be payable from, any money pledged pursuant to NRS 271A.070 and received by the municipality with respect to the district, any revenue received by the municipality from any revenue-producing projects in the district, or any combination thereof.

(b) Enter into an agreement with one or more governmental entities or other persons to reimburse that entity or person for the cost of acquiring, improving or equipping, or any combination thereof, any project, which may contain such terms as are determined to be desirable by the governing body of the municipality, including the payment of reasonable interest and other financing costs incurred by such entity or other person. Any such reimbursements may be secured by a pledge of, and be payable from, any money pledged pursuant to NRS 271A.070 and received by the municipality with respect to the district, any revenue received by the municipality from any revenue-producing projects in the district, or any combination thereof. Such an agreement is not subject to the limitations of subsection 1 of NRS 354.626 and may, at the option of the governing body, be binding on the municipality beyond the fiscal year in which it was made, only if the agreement pertains solely to one or more projects that are owned by the municipality or another governmental entity.

2. The governing body of a municipality shall not, with respect to any district created before, on or after July 1, 2011, provide any financing or reimbursement pursuant to this section:

(a) Except as otherwise provided in this paragraph, to any governmental entity for any project within the district if any nongovernmental entity is or was entitled to receive any financing or reimbursement from the municipality pursuant to this section under the original financing agreements for the initial projects within the district. This paragraph does not prohibit the provision of such financing or reimbursement to a governmental entity that is or was entitled to receive such financing or reimbursement under the original financing agreements for the initial projects within the district.

(b) To any person or other entity for any project within the district, other than a person or other entity that is or was entitled to receive such financing or reimbursement from the municipality under the original financing agreements for the initial projects within the district, without the consent of all the persons and other entities that were entitled to receive such financing or reimbursement under the original financing agreements for the initial projects within the district.

3. Before the issuance of any bonds or notes pursuant to this section, the municipality must obtain the results of a feasibility study, commissioned by the municipality, which shows that a sufficient amount will be generated from money pledged pursuant to NRS 271A.070 to make timely payment on the bonds or notes, taking into account the revenue from any other revenue-producing projects also pledged for the payment of the bonds or notes, if any. A failure to make payments of any amounts due:

(a) With respect to any bonds or notes issued pursuant to subsection 1; or

(b) Under any agreements entered into pursuant to subsection 1,

because of any insufficiency in the amount of money pledged pursuant to NRS 271A.070 to make those payments shall be deemed not to constitute a default on those bonds, notes or agreements.

4. No bond, note or other agreement issued or entered into pursuant to this section may be secured by or payable from the general fund of the municipality, the power of the municipality to levy ad valorem property taxes, or any source other than any money pledged pursuant to NRS 271A.070 and received by the municipality with respect to the district, any revenue received by the municipality from any revenue-producing projects in the district, or any combination thereof. No bond, note or other agreement issued or entered into pursuant to this section may ever become a general obligation of the municipality or a charge against its general credit or taxing powers, nor may any such bond, note or other agreement become a debt of the municipality for purposes of any limitation on indebtedness.

5. Any bond or note issued pursuant to this section, including any bond or note issued to refund any such bond or note, must mature on or before, and any agreement entered pursuant to this section must automatically terminate on or before, the end of the fiscal year in which the 20th anniversary of the adoption of the ordinance creating the district occurs.

(Added to NRS by 2005, 2367; A 2011, 3337; 2013, 2786)



NRS 271A.125 - Independent auditing of certain claims; additional restrictions on financing or reimbursement; information concerning retail facilities to be provided to Department of Taxation on request.

1. The governing body of a municipality:

(a) Shall require the review of each claim submitted pursuant to any contract or other agreement made with the governing body to provide any financing or reimbursement pursuant to NRS 271A.120, by an independent auditor.

(b) Shall not:

(1) With respect to any district created on or after July 1, 2011, provide any financing or reimbursement pursuant to NRS 271A.120 for:

(I) Any legal fees, accounting fees, costs of insurance, fees for legal notices or costs to amend any ordinances.

(II) Any project that includes the relocation on or after July 1, 2011, to the district of any retail facilities of a retailer from another location outside of and within 3 miles of the boundary of the district. Each pledge of money pursuant to NRS 271A.070 shall be deemed to exclude any amounts attributable to any tangible personal property sold at retail, or stored, used or otherwise consumed, in the district during a fiscal year by a retailer who, on or after July 1, 2011, relocates any of its retail facilities to the district from another location outside of and within 3 miles of the boundary of the district.

(2) Provide any financing or reimbursement pursuant to NRS 271A.120 from the proceeds of the taxes described in subparagraph (2) of paragraph (c) of subsection 1 of NRS 271A.070 that are collected from any retail facilities of a retailer which, on or after July 1, 2013, locates within the boundary of a district.

2. The provisions of subparagraph (2) of paragraph (b) of subsection 1 do not apply to the governing body of a municipality with respect to any district created before July 1, 2013, if the governing body obtains an opinion from independent bond counsel stating that the applicability of those provisions would impair an existing contract for the sale of bonds that were issued before July 1, 2013.

3. The owner of a project shall, upon request, provide to the Department of Taxation information that identifies the retail facilities that open or close within the project.

(Added to NRS by 2011, 3332; A 2013, 2788)



NRS 271A.130 - Competitive bidding not required; exceptions; applicability of provisions governing payment of prevailing wage for projects; duty of municipality to ensure compliance with subcontracting requirements.

1. Except as otherwise provided in this section and NRS 271A.140 and notwithstanding any other law to the contrary, any contract or other agreement relating to or providing for the construction, improvement, repair, demolition, reconstruction, other acquisition, equipment, operation or maintenance of any project financed in whole or in part pursuant to this chapter is exempt from any law requiring competitive bidding or otherwise specifying procedures for the award of contracts for construction or other contracts, or specifying procedures for the procurement of goods or services. The governing body of the municipality shall require a quarterly report on the demography of the workers employed by any contractor or subcontractor for each such project.

2. The provisions of subsection 1 do not apply to any project which is constructed or maintained by a governmental entity on any property while the governmental entity owns that property.

3. Except as otherwise provided in subsection 4, a person who enters into any contract or other agreement for the construction, improvement, repair, demolition or reconstruction of any project that is paid for in whole or in part:

(a) From the proceeds of bonds or notes issued pursuant to paragraph (a) of subsection 1 of NRS 271A.120; or

(b) Pursuant to an agreement for reimbursement entered into pursuant to paragraph (b) of subsection 1 of NRS 271A.120,

shall include in the contract or other agreement the contractual provisions and stipulations that are required to be included in a contract for a public work pursuant to the provisions of NRS 338.013 to 338.090, inclusive. The governing body of the municipality, the contractor who is awarded the contract or enters into the agreement to perform the construction, improvement, repair, demolition or reconstruction, and any subcontractor who performs any portion of the contract or agreement shall comply with the provisions of NRS 338.013 to 338.090, inclusive, in the same manner as if the governing body of the municipality had undertaken the project or had awarded the contract.

4. The provisions of subsection 3 do not apply to a contract or other agreement for the construction, improvement, repair, demolition or reconstruction of any improvement to a building leased to a tenant that is paid for, in whole or in part, or which benefits from the proceeds of bonds or notes issued pursuant to paragraph (a) of subsection 1 of NRS 271A.120 or pursuant to an agreement for reimbursement entered into pursuant to paragraph (b) of subsection 1 of NRS 271A.120 and which is entered into after completion of the original construction:

(a) For any subsequent improvement to the building by the original tenant or a subsequent tenant.

(b) For any improvement to the building by the original tenant which is undertaken more than 60 months after the building is first made available for lease.

5. The provisions of NRS 338.013 to 338.090, inclusive, apply to a contract or other agreement for the construction of, improvement of, repair to, demolition of or reconstruction of an improvement to any building that will be leased to a tenant who has entered into an agreement to receive financing or reimbursement pursuant to NRS 271A.120. The owner of the building or proposed building and the contractor who is awarded the contract or enters into the agreement to perform the construction, improvement, repair, demolition or reconstruction shall include in the contract or other agreement the contractual provisions and stipulations that are required to be included in a contract for a public work pursuant to the provisions of NRS 338.013 to 338.090, inclusive. The owner of the building or proposed building and the contractor who is awarded the contract or enters into the agreement to perform the construction, improvement, repair, demolition or reconstruction, and any subcontractor who performs any portion of the contract or agreement, shall comply with the provisions of NRS 338.013 to 338.090, inclusive, in the same manner as if the governing body of a municipality had undertaken the construction, improvement, repair, demolition or reconstruction or had awarded the contract. The tenant shall ensure that the owner and each contractor and developer to whom the provisions of NRS 271A.140 apply complies with those provisions.

6. Except as otherwise provided in subsection 5, the governing body of the municipality shall ensure that each contractor and developer to whom the provisions of NRS 271A.140 apply complies with those provisions.

7. As used in this section:

(a) Original construction means any contract or other agreement for the construction, improvement, repair, demolition or reconstruction of a project paid for, in whole or in part, or which benefits:

(1) From the proceeds of bonds or notes issued pursuant to paragraph (a) of subsection 1 of NRS 271A.120; or

(2) Pursuant to an agreement for reimbursement entered into pursuant to paragraph (b) of subsection 1 of NRS 271A.120.

(b) Original tenant means the first tenant of any leased property after the property is first made available for lease.

(Added to NRS by 2005, 2368; A 2011, 3339; 2013, 2788)



NRS 271A.140 - Subcontracts: Duties of contractor or developer and municipality.

1. Except as otherwise provided in subsection 4, a contractor or developer who enters into a contract to which the provisions of subsection 3 or 5 of NRS 271A.130 apply shall:

(a) Advertise for at least 7 calendar days for bids on each subcontract for the performance of any portion of the contract;

(b) At least 2 business days before the first day of that advertisement, provide notice of that advertisement to the governing body of the municipality;

(c) Make available to all prospective bidders on the subcontract a written set of plans and specifications for the pertinent work;

(d) Provide public notice of the name and address of each person who submits a bid on the subcontract; and

(e) Except as otherwise provided in subsection 2, after closing the period for the solicitation of bids and receiving at least three timely and responsive bids, select any subcontractor from those timely and responsive bids that the contractor or developer, in his or her sole discretion, determines to be appropriate.

2. If the contractor or developer does not receive at least three timely and responsive bids during the period for the solicitation of bids, the contractor or developer shall repeat the process set forth in paragraphs (a) to (d), inclusive, of subsection 1. After closing the second period for the solicitation of bids prescribed by this subsection, the contractor or developer shall select any subcontractor from the timely and responsive bids received pursuant to this subsection or subsection 1 that the contractor or developer, in his or her sole discretion, determines to be appropriate, regardless of whether the contractor or developer received at least three timely and responsive bids.

3. The contractor or developer shall ensure that each subcontractor who will perform any portion of the contract is appropriately licensed pursuant to chapter 624 of NRS.

4. The provisions of subsections 1, 2 and 3 do not apply to:

(a) Any contract which is awarded by a municipality; or

(b) Any project which is constructed or maintained by a governmental entity on any property while the governmental entity owns that property.

5. A governing body of a municipality that receives a notice of an advertisement for bids pursuant to paragraph (b) of subsection 1 or subsection 2:

(a) Shall, upon such receipt, post notice of the advertisement on an Internet website maintained by the municipality; and

(b) May otherwise provide notice of the advertisement to local trade organizations and the general public.

(Added to NRS by 2011, 3333; A 2013, 2790)






Chapter 272 - Joint Municipal Organizations

NRS 272.010 - Power of cities and towns to join joint municipal organization.

[Replaced in revision by NRS 270A.010.]



NRS 272.020 - Powers of joint municipal organization.

[Replaced in revision by NRS 270A.020.]



NRS 272.030 - Appropriation of money authorized; expenses of delegates.

[Replaced in revision by NRS 270A.030.]



NRS 272.040 - Tax exempt status of organization.

[Replaced in revision by NRS 270A.040.]






Chapter 273 - Foreign Municipal Corporations

NRS 273.010 - Filing requirements.

[Replaced in revision by NRS 270B.010.]



NRS 273.020 - Payment of minimum fee.

[Replaced in revision by NRS 270B.020.]



NRS 273.030 - Issuance of certificate by Secretary of State.

[Replaced in revision by NRS 270B.030.]



NRS 273.040 - Applicability of laws and regulations.

[Replaced in revision by NRS 270B.040.]



NRS 273.050 - Registered agent: Appointment.

[Replaced in revision by NRS 270B.050.]



NRS 273.060 - Service of process.

[Replaced in revision by NRS 270B.060.]






Chapter 274 - Zones for Economic Development

NRS 274.010 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 274.020 to 274.080, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1983, 1971; A 2013, 27th Special Session, 21)



NRS 274.020 - Administrator defined.

Administrator means the Executive Director of the Office of Economic Development.

(Added to NRS by 1983, 1971; A 2011, 3452)



NRS 274.025 - Data center defined. [Effective through June 30, 2032.]

Data center means one or more buildings located at one physical location which house a group of networked server computers for the purpose of centralizing the storage, management and dissemination of data and information pertaining to a particular business and includes the associated telecommunications and storage systems at the location.

(Added to NRS by 2013, 27th Special Session, 21)



NRS 274.030 - Depressed area defined.

Depressed area means an area in which pervasive poverty, unemployment and economic distress exist.

(Added to NRS by 1983, 1971)



NRS 274.040 - Designating municipality defined.

Designating municipality means a city, or, with respect to the unincorporated areas of the county, a county which designates a specially benefited zone pursuant to this chapter.

(Added to NRS by 1983, 1971)



NRS 274.050 - Governing body defined.

Governing body means the board of county commissioners, the board of supervisors, the city council or the board of commissioners, as the case may be.

(Added to NRS by 1983, 1971)



NRS 274.060 - Municipality defined.

Municipality means any county, with respect to the unincorporated areas of the county, or any city in this State, including Carson City.

(Added to NRS by 1983, 1971)



NRS 274.070 - Qualified business defined.

Qualified business means any business organization qualified to receive benefits under this chapter and which has made an agreement concerning those benefits as provided by NRS 274.270.

(Added to NRS by 1983, 1971)



NRS 274.080 - Zone defined.

Zone means a specially benefited zone designated and approved pursuant to this chapter.

(Added to NRS by 1983, 1971)



NRS 274.090 - Administrator: Administration of chapter; report to Legislature; regulations.

1. The Executive Director of the Office of Economic Development shall serve as Administrator.

2. The Administrator shall:

(a) Administer this chapter.

(b) Submit reports evaluating the effectiveness of the programs established pursuant to this chapter together with any suggestions for legislation to the Legislature by February 1 of every odd-numbered year. The reports must contain statistics concerning initial and current population, employment, per capita income, corporate income and the construction of housing for each specially benefited zone.

(c) Adopt all necessary regulations to carry out the provisions of this chapter.

(Added to NRS by 1983, 1976; A 2011, 3452)



NRS 274.100 - Administrator: Duties.

The Administrator shall:

1. When any federal legislation concerning specially benefited zones is enacted and becomes effective, assist municipalities in preparing and submitting all information and forms necessary to permit the zone to be considered as an eligible area under the federal program.

2. Provide information and appropriate assistance to persons desiring to locate and engage in business in a specially benefited zone, to persons already engaged in business in a zone and to designated neighborhood organizations operating there.

3. In cooperation with appropriate state and local governmental agencies, coordinate existing state and local programs to assist businesses and assist in simplifying procedures by which businesses within a specially benefited zone must apply for licenses and permits.

4. Publicize existing financial incentives and programs for economic development within a zone and upon request, offer technical assistance in the development of financial incentives and alternative sources of revenue to local governments which have specially benefited zones within their jurisdiction.

5. Work together with the responsible state and federal agencies to promote the coordination of other relevant programs, including but not limited to programs concerning housing, community and economic development, small business, banking, financial assistance, and training for employment which are carried on in a specially benefited zone.

(Added to NRS by 1983, 1976)



NRS 274.110 - Administrator: Procedure for review of state regulations.

1. The Administrator shall conduct a review of state administrative regulations and shall identify those regulations which preliminarily appear to the Administrator to:

(a) Affect the conduct of business, industry and commerce;

(b) Impose excessive cost on either the creation or conduct of businesses; and

(c) Inhibit the development and expansion of business within specially benefited zones.

2. The Administrator shall conduct hearings to solicit public comment on the regulations as part of the review.

3. No later than August 1, 1984, the Administrator shall publish a list of regulations identified pursuant to subsection 1. The Administrator shall transmit a copy of the list to each agency which has adopted regulations on the list.

4. Within 90 days after the publication of the list by the Administrator, each agency which adopted any regulation identified therein shall file a written report with the Administrator detailing for each identified regulation:

(a) Its need or justification;

(b) Whether the regulation is required by state or federal law, or is discretionary, and to what extent;

(c) A synopsis of the history of the regulation, including any internal review of it by the agency after its original adoption;

(d) Any appropriate explanation of its relationship to other regulatory requirements; and

(e) Any available data, analysis and studies concerning the estimated economic effect of the regulations on the business which it is to regulate and on the public. The informational statement prepared as required by NRS 233B.066 may be submitted to satisfy the requirements of this paragraph if it contains a current estimate of that economic effect.

The agency s report is a public record and must be open to public inspection during regular business hours.

(Added to NRS by 1983, 1979)



NRS 274.120 - Administrator: Adoption of regulations exempting certain businesses from state regulations.

1. No later than January 1, 1985, and from time to time as necessary, the Administrator shall, except as provided in NRS 274.140, adopt regulations exempting businesses within specially benefited zones from those state regulations contained in the list published pursuant to NRS 274.110, for which the Administrator finds that incentives for the creation of jobs or for business development within specially benefited zones engendered by the exemption outweigh the need and justification for the regulation. In making such findings, the Administrator shall consider all information, data and opinions submitted by the public and the state agencies, and any other information otherwise available. These regulations must be in the form of amendments to the existing state regulations to be affected, and are subject to the provisions of chapter 233B of NRS.

2. Upon its effective date, any regulation of the Administrator adopted under subsection 1 supersedes the exempted state regulation in accordance with the terms of the exemption. An exemption applies only to businesses within specially benefited zones during the effective term of the respective zones. State agencies may not adopt emergency regulations to circumvent an exemption granted by the Administrator. Any such emergency regulation is not effective within the specially benefited zones to the extent it is inconsistent with the terms of the exemption.

(Added to NRS by 1983, 1979)



NRS 274.130 - Exemption of businesses by agency from its regulations; regulations of Administrator supersede; modification of local ordinances and regulations of municipality.

1. Except as provided in NRS 274.140, a state agency may provide in its regulations for the exemption of businesses within specially benefited zones or for modifications or alternatives specifically applicable to businesses within those zones, which impose less stringent standards or alternative standards for compliance, including standards based on performance as a substitute for specific requirements concerning methods, procedures or equipment. The agency adopting those exemptions, modifications or alternatives shall file with its proposed regulation its findings that the proposed regulation provides economic incentives within specially benefited zones which promote the purposes of this chapter and which, to the extent they include any exemptions or reductions in regulatory standards or requirements, outweigh the need or justification for the existing regulation.

2. If any agency adopts a regulation pursuant to subsection 1 affecting a regulation contained on the list published by the Administrator pursuant to NRS 274.110 before the Administrator adopts a regulation affecting the regulation on the list, the agency shall immediately transmit a copy of its proposed regulation to the Administrator, together with a statement of the reasons why the Administrator should defer to the agency s proposed regulation. Regulations adopted under subsection 1 are subject to any superseding regulations of the Administrator adopted under NRS 274.120.

3. Except as provided in NRS 274.140, a designating municipality may modify, with respect to specially benefited zones, all local ordinances and regulations regarding zoning, licensing or building codes.

(Added to NRS by 1983, 1980)



NRS 274.140 - Exceptions to exemptions from regulations or ordinances.

1. The provisions of NRS 274.110, 274.120 and subsection 1 of NRS 274.130 do not apply to regulations adopted pursuant to any statute whose purpose is the protection of the environment, the preservation of historic places and landmarks, or the protection of persons against discrimination on the basis of race, color, religion, sex, marital status, national origin or handicap.

2. No exemption, modification or alternative to any regulation adopted under NRS 274.110, 274.120 or 274.130 is effective which:

(a) Presents a significant risk to the health or safety of persons resident in or employed within a specially benefited zone;

(b) Conflicts with federal law or regulations such that the State, or any local government or any area of the State other than specially benefited zones, or any business located outside of a specially benefited zone would be disqualified from a federal program or from federal tax benefits or other benefits;

(c) Suspends or modifies a regulation specifically required by law; or

(d) Eliminates or reduces benefits to persons who are residents of or employed within a zone.

(Added to NRS by 1983, 1981)



NRS 274.150 - Qualifications for zone.

An area is qualified to become a specially benefited zone which:

1. Is a contiguous area, but the area of a zone may exclude wholly surrounded territory within its boundaries;

2. Is a depressed area;

3. Satisfies any additional criteria established by regulation of the Administrator consistent with the purposes of this chapter; and

4. Is entirely within a city or entirely within the unincorporated areas of a county, except where reasonable need is established for the zone to cover portions of more than one city or county.

(Added to NRS by 1983, 1971)



NRS 274.160 - Designation of area as zone; contents of ordinance.

1. A city, within its jurisdiction, or a county within the unincorporated areas of the county, or municipalities jointly, may by ordinance designate an area as a specially benefited zone, subject to the approval of the Governor, if:

(a) The area is qualified under NRS 274.150; and

(b) The municipality has conducted at least one public hearing within the proposed zone on:

(1) The question of whether to create the zone;

(2) What local plans, financial incentives and other programs should be established in connection with the zone; and

(3) What the boundaries of the zone should be.

Public notice of the hearing must be published in at least one newspaper of general circulation within the proposed zone, not more than 20 days nor less than 5 days before the hearing.

2. An ordinance designating an area as a specially benefited zone must set forth:

(a) A precise description of the area comprising the zone, either in the form of a legal description or by reference to roadways, lakes and waterways, and township, county or city boundaries;

(b) A finding that the zone meets the qualifications of NRS 274.150;

(c) Provisions for any financial incentives which pursuant to state or federal law apply to qualified businesses within the zone at the election of the designating municipality, and which are not applicable throughout the municipality;

(d) A designation of the area as a specially benefited zone, subject to the approval of the Governor; and

(e) The duration or term of the specially benefited zone.

3. This section does not prohibit a municipality from extending additional financial incentives in specially benefited zones or throughout its territory by separate ordinance, if the provision of those incentives is otherwise authorized by law.

(Added to NRS by 1983, 1971)



NRS 274.170 - Contents of application to Governor for designation of area as zone.

A municipality which has adopted an ordinance designating an area as a specially benefited zone shall make written application to the Administrator to have the proposed zone approved by the Governor as a specially benefited zone. The application must include:

1. A certified copy of the ordinance designating the proposed zone;

2. A map of the proposed zone, showing existing streets and highways;

3. An analysis, and any appropriate supporting documents and statistics, demonstrating that the proposed zone is qualified under NRS 274.150;

4. A statement detailing any reduction, deferral or elimination of any license or franchise tax, fee, service charge or other financial incentives or benefits, and any programs, to be provided by the municipality to qualified businesses within the zone, other than those provided in the designating ordinance, which are not to be provided throughout the municipality;

5. A statement setting forth the objectives concerning economic development and planning for the zone;

6. A statement describing the functions, programs and services to be performed by designated neighborhood organizations within the zone;

7. An estimate of the economic effect of the zone, considering all of the financial incentives or benefits and the programs contemplated, upon the revenues of the municipality;

8. A recording or the minutes of all public hearings on the zone;

9. In the case of a joint application, a statement detailing the need for a zone covering portions of more than one city or county and a description of the agreement between the joint applicants; and

10. Such additional information as the Administrator by regulation may require.

(Added to NRS by 1983, 1972)



NRS 274.180 - Review of application by Administrator and Governor.

1. All applications which are to be considered and acted upon by the Administrator and the Governor during a calendar year must be received by the Administrator no later than December 31 of the preceding calendar year. Any application received on or after January 1 of any calendar year must be held by the Administrator for consideration and action during the following calendar year.

2. Upon receipt of an application from a municipality, the Administrator shall review the application to determine whether the designated area qualifies as a specially benefited zone under NRS 274.150 and whether to recommend approval or denial of the application by the Governor. No later than May 1, the Administrator shall notify all applicant municipalities of the Administrator s determination of the qualification of their respective designated specially benefited zones. If any such designated area is found to be qualified to be a specially benefited zone, the Administrator shall, no later than May 15, publish a notice in at least one newspaper of general circulation within the proposed zone to notify the general public of the application and their opportunity to comment. The notice must include a description of the area and a brief summary of the application and must indicate locations where the applicant has provided copies of the application for public inspection. The notice must also indicate appropriate procedures for the filing of written comments from residents, businesses, civic and other organizations and property owners within the zone to the Administrator.

3. By July 1 the Governor shall either approve or deny all applications filed by December 31 of the preceding year. If approval of an application filed by December 31 of any year is not received by July 1 of the following year, the application shall be considered denied. If an application is denied, the Administrator shall inform the municipality of the specific reasons for the denial.

(Added to NRS by 1983, 1973)



NRS 274.190 - Criteria for designation of zone by Governor.

1. In determining which designated areas will be approved as specially benefited zones, the Governor shall give preference to:

(a) Areas with high levels of poverty, unemployment, loss of jobs and population, and general distress;

(b) Areas which have evidenced the widest support from the designating municipality, local residents and business, labor and neighborhood organizations;

(c) Areas for which a specific plan has been submitted to effect economic growth and expansion and neighborhood revitalization for the benefit of residents and existing businesses within the zone through efforts which may include but need not be limited to a reduction or elimination of license or franchise taxes, fees or service charges, an increase in the level and efficiency of local services, and a simplification of governmental requirements applicable to employers or employees, taking into account the resources available to the municipality to make those efforts;

(d) Areas for which there is evidence of prior consultation between the municipality and business, labor and neighborhood organizations within the proposed zone;

(e) Areas for which a specific plan has been submitted which will or may be expected to benefit residents and employees within the zone by increasing their opportunities for ownership of and participation in developments within the specially benefited zone; and

(f) Areas in which specific governmental functions are to be performed by designated neighborhood organizations in partnership with the municipality seeking certification of an area as a specially benefited zone.

2. The Governor s determination of whether to approve a specially benefited zone must be based on the purposes of this chapter, the criteria set forth in NRS 274.150 and subsection 1 of this section and any additional criteria adopted by regulation of the Administrator.

(Added to NRS by 1983, 1974)



NRS 274.200 - Certification of zone by Governor; terms and number of zones.

1. Approval of designated specially benefited zones must be made by the Governor by certification of the designating ordinance. The Governor shall promptly issue a certificate for each specially benefited zone upon his or her approval. The certificate must be signed by the Governor, must make specific reference to the designating ordinance, which must be attached thereto, and must be filed in the Office of the Secretary of State. A certified copy of the certificate must be recorded with the county recorder of the county in which the specially benefited zone lies.

2. A specially benefited zone is effective upon its certification. The Administrator shall transmit a copy of the certification to the Department of Taxation, the Employment Security Division of the Department of Employment, Training and Rehabilitation and to the designating municipality. The terms and provisions of the designating ordinance become effective upon certification of the specially benefited zone, and may not be amended or repealed except as otherwise provided in NRS 274.280.

3. Except as otherwise provided in NRS 274.280, the designating ordinance and the certification remain in effect for 20 years, or for a lesser number of years specified in the ordinance, and terminate at midnight of December 31 of the final year of the certified term.

4. No more than eight specially benefited zones may be approved by the Governor in any year. In any year, the Governor may not approve more than three zones located within the same county, whether within its cities or within the unincorporated areas, nor more than three zones in the same city. The Governor may approve specially benefited zones in each of the 6 years commencing with 1984. Thereafter, the Governor may not approve any additional specially benefited zones, but may amend or rescind certifications of existing zones as provided in NRS 274.280.

(Added to NRS by 1983, 1974; A 1993, 1547; 2001, 1758)



NRS 274.210 - Program for training and employment of residents in zone; report to municipality and Legislative Commission.

1. In order to stimulate opportunities for employment for residents of a specially benefited zone, the Administrator shall initiate a test of a program for the reimbursement of vouchers for the cost of training residents of the zone eligible under the provisions of the Internal Revenue Code concerning tax credits for the employment of members of targeted groups in private industry. This program must not be designed to subsidize businesses, but is intended to make available opportunities for jobs and training not otherwise available. Nothing in this subsection requires businesses within a zone to utilize this program.

2. The program described in subsection 1 must be designed:

(a) For those persons whose opportunities for obtaining employment are minimal without participation in the program;

(b) To minimize the period during which those persons collect benefits under programs for public assistance; and

(c) To accelerate the transition of those persons to unsubsidized employment.

The Administrator shall seek agreement with business, organized labor and the appropriate state and local agencies on the design, operation and evaluation of the test program.

3. A report with recommendations, including representative comments of governmental agencies and business and labor organizations, must be submitted by the Administrator to the designating municipality and the Legislative Commission not later than 12 months after the test program commences, or not later than 3 months following the termination of the test program, whichever first occurs.

(Added to NRS by 1983, 1977)



NRS 274.220 - Manager of zone: Appointment; qualifications; duties.

1. The management of a specially benefited zone must be under the jurisdiction of the designating municipality.

2. Each designating municipality shall, by ordinance, appoint a zone manager for the certified zones within its jurisdiction. A zone manager must be an officer or employee of the municipality.

3. The zone manager shall coordinate activities between the designating municipality, the Administrator and any designated neighborhood organizations within zones under his or her jurisdiction.

(Added to NRS by 1983, 1977)



NRS 274.230 - Powers of designating municipality: Cooperation with federal, state and local governments; improving police protection; federal assistance for urban development or training for employment; qualifications for benefits.

When a specially benefited zone is designated and approved under this chapter, the governing body of the designating municipality may:

1. Apply with the United States Department of Commerce to have the specially benefited zone declared to be a free trade zone.

2. When any federal legislation concerning specially benefited zones is enacted or becomes effective, prepare and submit, with the assistance of the Administrator and in a timely fashion, all information and forms necessary to permit the specially benefited zone designated and approved under this chapter to be considered as an eligible area under the federal program.

3. Apply for all available assistance from the federal, state, and in the case of a city, the county government, including the suspension or modification of their regulations within the specially benefited zone that have the characteristics described in subsection 1 of NRS 274.110.

4. Develop and carry out a program to improve police protection within the zone.

5. Give priority to the use in the zone of any federal assistance for urban development or job training.

6. By ordinance adopt regulations for qualifying employers for the benefits authorized specifically for qualified businesses under this chapter and NRS 374.643.

(Added to NRS by 1983, 1979)



NRS 274.240 - Powers of designating municipality: Issuing securities; reducing certain taxes, fees or service charges; improving governmental services; providing financing; cooperating with other governmental agencies.

To encourage the revitalization of specially benefited zones, the governing body of a designating municipality may:

1. Issue bonds or other securities authorized by other law for the purposes of economic development and use the proceeds for loans to any new or expanding qualified businesses in the specially benefited zone.

2. Reduce or eliminate any license or franchise tax, fee or service charge which would otherwise be imposed against qualified businesses within the specially benefited zone.

3. Develop and carry out, alone or where feasible with the participation of one or more designated neighborhood organizations as provided in NRS 274.250, programs to improve needed governmental services within the specially benefited zone.

4. Develop and carry out a plan to:

(a) Ensure the availability of resources to assist residents of the specially benefited zone in their own efforts to improve the condition of property and the availability and quality of public services within the zone.

(b) Provide or seek assistance for persons or businesses displaced as a result of undertakings or other activities conducted pursuant to this chapter.

5. Provide financing by tax increment pursuant to chapter 278C of NRS.

6. Cooperate with any other governmental agency to provide any other incentive likely to encourage private investment within the specially benefited zone.

(Added to NRS by 1983, 1981; A 1997, 2561; 2005, 1767)



NRS 274.250 - Powers of designating municipality: Delegation of services to private organizations.

1. A designating municipality may, by ordinance, delegate one or more of the services or functions described in subsection 2 to one or more qualified private organizations. For the purposes of this section, an organization is qualified if:

(a) Its constituency is composed substantially of residents of the specially benefited zone;

(b) It has a governing body elected by its constituents;

(c) It meets the requirements of paragraph (3) of subsection (c) of section 501 of the Internal Revenue Code; and

(d) It exists primarily to perform services within the zone for the benefit of its residents and businesses.

2. A designated neighborhood organization may be authorized to provide the following services or perform the following functions in coordination with the municipality:

(a) Provide or contract for the provision of public services including, but not limited to:

(1) The establishment of patrols to watch for crime in neighborhoods within the specially benefited zone.

(2) The establishment of volunteer day care centers.

(3) The organization of recreational activities for children living within the zone.

(4) Garbage collection.

(5) Street maintenance and improvement.

(6) The maintenance and improvement of parks, bridges and water and sewer lines.

(7) Projects for the conservation of energy.

(8) Health and clinical services.

(9) Programs to combat drug abuse.

(10) Programs to assist older residents of the zone.

(11) The rehabilitation, renovation, operation and maintenance of housing for persons of low and moderate income.

(12) Other types of public services as provided by ordinance.

(b) Exercise authority for the enforcement of any code, permit or procedure for licensing within a specially benefited zone.

(c) Provide a forum for action by business, labor and government on innovations for the zone.

(d) Apply for regulatory relief under NRS 274.110, 274.120 and 274.130.

(e) Perform such other functions as the responsible governmental entity may deem appropriate, including offerings and contracts for insurance with businesses within the zone.

(f) Agree with local governments to provide these public services within the zone by contracting with private firms and organizations, where feasible and prudent.

(g) Solicit and receive contributions to improve the quality of life in the specially benefited zone.

(Added to NRS by 1983, 1977)



NRS 274.260 - Proposal by business to participate in benefits of zone; contents of proposal.

Any business that wishes to participate in the benefits specifically authorized for qualified businesses in this chapter must first submit a proposal to the governing body of the designating municipality. The proposal must contain the following information:

1. An estimate of the number of new employees whom the business intends to hire for its place of business within the specially benefited zone and an estimate of the amount of payroll these hirings will add to the business.

2. An estimate of the amount to be invested by the business to establish, expand, renovate or occupy a place of business within the specially benefited zone, including investment in new buildings, additions, or improvements to existing buildings, machinery, equipment, furniture, fixtures and inventory.

3. A listing of the business current investment, if any, in a place of business within the specially benefited zone as of the date of the submission of the proposal. The business shall review and keep current the estimates and listings required under this subsection to reflect material changes, and any agreement entered into pursuant to NRS 274.270 must set forth final estimates and listings as of the time the agreement is entered.

(Added to NRS by 1983, 1982)



NRS 274.270 - Investigation by governing body of proposal by business to participate in benefits of zone; requirements for hiring certain employees; review of compliance with agreement; filing of information.

1. The governing body shall investigate the proposal made by a business pursuant to NRS 274.260, and if it finds that the business is qualified by financial responsibility and business experience to create and preserve employment opportunities in the specially benefited zone and improve the economic climate of the municipality and finds further that the business did not relocate from a depressed area in this State or reduce employment elsewhere in Nevada in order to expand in the specially benefited zone, the governing body may, on behalf of the municipality, enter into an agreement with the business, for a period of not more than 20 years, under which the business agrees in return for one or more of the benefits authorized in this chapter and NRS 374.643 for qualified businesses, as specified in the agreement, to establish, expand, renovate or occupy a place of business within the specially benefited zone and hire new employees at least 35 percent of whom at the time they are employed are at least one of the following:

(a) Unemployed persons who have resided at least 6 months in the municipality.

(b) Persons eligible for employment or job training under any federal program for employment and training who have resided at least 6 months in the municipality.

(c) Recipients of benefits under any state or county program of public assistance, including, without limitation, temporary assistance for needy families, Medicaid and unemployment compensation who have resided at least 6 months in the municipality.

(d) Persons with a physical or intellectual disability who have resided at least 6 months in the State.

(e) Residents for at least 1 year of the area comprising the specially benefited zone.

2. To determine whether a business is in compliance with an agreement, the governing body:

(a) Shall each year require the business to file proof satisfactory to the governing body of its compliance with the agreement.

(b) May conduct any necessary investigation into the affairs of the business and may inspect at any reasonable hour its place of business within the specially benefited zone.

If the governing body determines that the business is in compliance with the agreement, it shall issue a certificate to that effect to the business. The certificate expires 1 year after the date of its issuance.

3. The governing body shall file with the Administrator, the Department of Taxation and the Employment Security Division of the Department of Employment, Training and Rehabilitation a copy of each agreement, the information submitted under paragraph (a) of subsection 2 and the current certificate issued to the business under that subsection. The governing body shall immediately notify the Administrator, the Department of Taxation and the Employment Security Division of the Department of Employment, Training and Rehabilitation whenever the business is no longer certified.

(Added to NRS by 1983, 1982; A 1993, 1548; 1997, 2336; 1999, 2237; 2013, 693)



NRS 274.280 - Procedure to amend ordinance designating zone.

1. The terms of a certified ordinance designating a specially benefited zone may be amended to:

(a) Alter the boundaries of the zone;

(b) Limit or repeal financial incentives or benefits provided in the ordinance; or

(c) Alter the date for terminating the zone.

The amendment does not become effective unless the Governor issues an amended certificate for the zone. Upon the adoption of the amendment, the municipality shall promptly file with the Administrator an application for approval thereof, containing substantially the same information as required for an application under NRS 274.170 insofar as material to the proposed changes. The municipality must hold a public hearing on the proposed changes as specified in NRS 274.160.

2. The Governor shall approve or disapprove a proposed amendment to a certified specially benefited zone within 90 days after receiving the application from the municipality. The Governor may not approve changes in a zone which are not in conformity with this chapter or with other applicable laws. If the Governor issues an amended certificate for a specially benefited zone, the amended certificate, together with the amended designating ordinance, must be filed, recorded and transmitted as provided in NRS 274.200.

(Added to NRS by 1983, 1975)



NRS 274.290 - Termination of zone.

A specially benefited zone may be terminated by joint action of the Governor and the designating municipality. The designating municipality shall conduct at least one public hearing within the zone before adopting its ordinance of termination. The mayor of the designating city or the chair of the governing body of the designating county shall execute with the Administrator a joint agreement for termination of the zone. The termination of a specially benefited zone does not become effective until at least 6 months after the execution of the terminating agreement, which must be filed in the Office of the Secretary of State.

(Added to NRS by 1983, 1975)



NRS 274.300 - Effect upon benefits if zone terminated or modified or benefits reduced or eliminated.

Where a specially benefited zone is terminated under NRS 274.290, or the length of the term or the area of a zone is reduced, or the benefits available in a zone are reduced or eliminated:

1. All benefits previously extended within the zone pursuant to this chapter, or pursuant to any other law of this State providing benefits specifically to qualified businesses within specially benefited zones, remain in effect for the original stated term of the zone with respect to those qualified businesses operating within the zone on the effective date of the termination or amendment, except as provided in subsection 2.

2. A qualified business which is proposed or which has proposed an expansion is entitled to the benefits previously applicable within the zone for the original stated term of the zone, if the business establishes that:

(a) The proposed business or expansion has been committed to be located within the zone;

(b) Substantial and binding financial obligations have been made towards the development of the business or the expansion; and

(c) Those commitments have been made in reasonable reliance on the benefits and programs which were to have been applicable to the business by reason of the zone, including in the case of a reduction in the term of a zone, the original length of the term.

(Added to NRS by 1983, 1976)



NRS 274.310 - Abatement for locating business in certain areas of economic development: Endorsement required; application; requirements for approval; certificate of eligibility; duration and amount of abatement; repayment required under certain circumstances; regulations; judicial review. [Effective through June 30, 2032.]

1. A person who intends to locate a business in this State within:

(a) A historically underutilized business zone, as defined in 15 U.S.C. 632;

(b) A redevelopment area created pursuant to chapter 279 of NRS;

(c) An area eligible for a community development block grant pursuant to 24 C.F.R. Part 570; or

(d) An enterprise community established pursuant to 24 C.F.R. Part 597,

may submit a request to the governing body of the county, city or town in which the business would operate for an endorsement of an application by the person to the Office of Economic Development for a partial abatement of one or more of the taxes imposed pursuant to chapter 361 or 374 of NRS. The governing body of the county, city or town shall provide notice of the request to the board of trustees of the school district in which the business would operate. The notice must set forth the date, time and location of the hearing at which the governing body will consider whether to endorse the application.

2. The governing body of a county, city or town shall develop procedures for:

(a) Evaluating whether such an abatement would be beneficial for the economic development of the county, city or town.

(b) Issuing a certificate of endorsement for an application for such an abatement that is found to be beneficial for the economic development of the county, city or town.

3. A person whose application has been endorsed by the governing body of the county, city or town, as applicable, pursuant to this section may submit the application to the Office of Economic Development. The Office shall approve the application if the Office makes the following determinations:

(a) The business is consistent with:

(1) The State Plan for Economic Development developed by the Administrator pursuant to subsection 2 of NRS 231.053; and

(2) Any guidelines adopted by the Administrator to implement the State Plan for Economic Development.

(b) The applicant has executed an agreement with the Office which states that the business will, after the date on which the abatement becomes effective:

(1) Commence operation and continue in operation in the historically underutilized business zone, as defined in 15 U.S.C. 632, redevelopment area created pursuant to chapter 279 of NRS, area eligible for a community development block grant pursuant to 24 C.F.R. Part 570 or enterprise community established pursuant to 24 C.F.R. Part 597 for a period specified by the Office, which must be at least 5 years; and

(2) Continue to meet the eligibility requirements set forth in this subsection.

The agreement must bind successors in interest of the business for the specified period.

(c) The business is registered pursuant to the laws of this State or the applicant commits to obtain a valid business license and all other permits required by the county, city or town in which the business will operate.

(d) The applicant invested or commits to invest a minimum of $500,000 in capital assets that will be retained at the location of the business in the historically underutilized business zone, as defined in 15 U.S.C. 632, redevelopment area created pursuant to chapter 279 of NRS, area eligible for a community development block grant pursuant to 24 C.F.R. Part 570 or enterprise community established pursuant to 24 C.F.R. Part 597 until at least the date which is 5 years after the date on which the abatement becomes effective.

4. If the Office of Economic Development approves an application for a partial abatement, the Office shall immediately forward a certificate of eligibility for the abatement to:

(a) The Department of Taxation;

(b) The Nevada Tax Commission; and

(c) If the partial abatement is from the property tax imposed pursuant to chapter 361 of NRS, the county treasurer of the county in which the business will be located.

5. If the Office of Economic Development approves an application for a partial abatement pursuant to this section:

(a) The partial abatement must:

(1) Except as otherwise provided in subparagraph (2), be for a duration of not less than 1 year but not more than 5 years; or

(2) If the business is a data center that has invested or commits to invest during the period in which the abatement is effective a minimum of $100,000,000 in the historically underutilized business zone, as defined in 15 U.S.C. 632, redevelopment area created pursuant to chapter 279 of NRS, area eligible for a community development block grant pursuant to 24 C.F.R. Part 570 or enterprise community established pursuant to 24 C.F.R. Part 597, be for a duration of not less than 1 year but not more than 15 years.

(b) If the abatement is from the property tax imposed pursuant to chapter 361 of NRS, the partial abatement must not exceed 75 percent of the taxes on personal property payable by a business each year pursuant to that chapter.

6. If a business whose partial abatement has been approved pursuant to this section and is in effect ceases:

(a) To meet the eligibility requirements for the partial abatement; or

(b) Operation before the time specified in the agreement described in paragraph (b) of subsection 3,

the business shall repay to the Department of Taxation or, if the partial abatement was from the property tax imposed pursuant to chapter 361 of NRS, to the county treasurer, the amount of the exemption that was allowed pursuant to this section before the failure of the business to comply unless the Nevada Tax Commission determines that the business has substantially complied with the requirements of this section. Except as otherwise provided in NRS 360.232 and 360.320, the business shall, in addition to the amount of the exemption required to be paid pursuant to this subsection, pay interest on the amount due at the rate most recently established pursuant to NRS 99.040 for each month, or portion thereof, from the last day of the month following the period for which the payment would have been made had the partial abatement not been approved until the date of payment of the tax.

7. The Office of Economic Development may adopt such regulations as the Office determines to be necessary or advisable to carry out the provisions of this section.

8. An applicant for an abatement who is aggrieved by a final decision of the Office of Economic Development may petition for judicial review in the manner provided in chapter 233B of NRS.

(Added to NRS by 2005, 639; A 2011, 3452; 2013, 27th Special Session, 21)

NRS 274.310 Abatement for locating business in certain areas of economic development: Endorsement required; application; requirements for approval; certificate of eligibility; repayment required under certain circumstances; regulations; judicial review. [Effective July 1, 2032.]

1. A person who intends to locate a business in this State within:

(a) A historically underutilized business zone, as defined in 15 U.S.C. 632;

(b) A redevelopment area created pursuant to chapter 279 of NRS;

(c) An area eligible for a community development block grant pursuant to 24 C.F.R. Part 570; or

(d) An enterprise community established pursuant to 24 C.F.R. Part 597,

may submit a request to the governing body of the county, city or town in which the business would operate for an endorsement of an application by the person to the Office of Economic Development for a partial abatement of one or more of the taxes imposed pursuant to chapter 361 or 374 of NRS. The governing body of the county, city or town shall provide notice of the request to the board of trustees of the school district in which the business would operate. The notice must set forth the date, time and location of the hearing at which the governing body will consider whether to endorse the application.

2. The governing body of a county, city or town shall develop procedures for:

(a) Evaluating whether such an abatement would be beneficial for the economic development of the county, city or town.

(b) Issuing a certificate of endorsement for an application for such an abatement that is found to be beneficial for the economic development of the county, city or town.

3. A person whose application has been endorsed by the governing body of the county, city or town, as applicable, pursuant to this section may submit the application to the Office of Economic Development. The Office shall approve the application if the Office makes the following determinations:

(a) The business is consistent with:

(1) The State Plan for Economic Development developed by the Administrator pursuant to subsection 2 of NRS 231.053; and

(2) Any guidelines adopted by the Administrator to implement the State Plan for Economic Development.

(b) The applicant has executed an agreement with the Office which states that the business will, after the date on which a certificate of eligibility for the abatement is issued pursuant to subsection 4:

(1) Commence operation and continue in operation in the historically underutilized business zone, as defined in 15 U.S.C. 632, redevelopment area created pursuant to chapter 279 of NRS, area eligible for a community development block grant pursuant to 24 C.F.R. Part 570 or enterprise community established pursuant to 24 C.F.R. Part 597 for a period specified by the Office, which must be at least 5 years; and

(2) Continue to meet the eligibility requirements set forth in this subsection.

The agreement must bind successors in interest of the business for the specified period.

(c) The business is registered pursuant to the laws of this State or the applicant commits to obtain a valid business license and all other permits required by the county, city or town in which the business will operate.

(d) The applicant invested or commits to invest a minimum of $500,000 in capital.

4. If the Office of Economic Development approves an application for a partial abatement, the Office shall immediately forward a certificate of eligibility for the abatement to:

(a) The Department of Taxation;

(b) The Nevada Tax Commission; and

(c) If the partial abatement is from the property tax imposed pursuant to chapter 361 of NRS, the county treasurer of the county in which the business will be located.

5. If a business whose partial abatement has been approved pursuant to this section and is in effect ceases:

(a) To meet the eligibility requirements for the partial abatement; or

(b) Operation before the time specified in the agreement described in paragraph (b) of subsection 3,

the business shall repay to the Department of Taxation or, if the partial abatement was from the property tax imposed pursuant to chapter 361 of NRS, to the county treasurer, the amount of the exemption that was allowed pursuant to this section before the failure of the business to comply unless the Nevada Tax Commission determines that the business has substantially complied with the requirements of this section. Except as otherwise provided in NRS 360.232 and 360.320, the business shall, in addition to the amount of the exemption required to be paid pursuant to this subsection, pay interest on the amount due at the rate most recently established pursuant to NRS 99.040 for each month, or portion thereof, from the last day of the month following the period for which the payment would have been made had the partial abatement not been approved until the date of payment of the tax.

6. The Office of Economic Development may adopt such regulations as the Office determines to be necessary or advisable to carry out the provisions of this section.

7. An applicant for an abatement who is aggrieved by a final decision of the Office of Economic Development may petition for judicial review in the manner provided in chapter 233B of NRS.

(Added to NRS by 2005, 639; A 2011, 3452; 2013, 27th Special Session, 21, effective July 1, 2032)



NRS 274.320 - Abatement for expanding business in certain areas of economic development: Endorsement required; application; requirements for approval; certificate of eligibility; duration and amount of abatement; repayment required under certain circumstances; regulations; judicial review. [Effective through June 30, 2032.]

1. A person who intends to expand a business in this State within:

(a) A historically underutilized business zone, as defined in 15 U.S.C. 632;

(b) A redevelopment area created pursuant to chapter 279 of NRS;

(c) An area eligible for a community development block grant pursuant to 24 C.F.R. Part 570; or

(d) An enterprise community established pursuant to 24 C.F.R. Part 597,

may submit a request to the governing body of the county, city or town in which the business operates for an endorsement of an application by the person to the Office of Economic Development for a partial abatement of the taxes imposed on capital equipment pursuant to chapter 374 of NRS. The governing body of the county, city or town shall provide notice of the request to the board of trustees of the school district in which the business operates. The notice must set forth the date, time and location of the hearing at which the governing body will consider whether to endorse the application.

2. The governing body of a county, city or town shall develop procedures for:

(a) Evaluating whether such an abatement would be beneficial for the economic development of the county, city or town.

(b) Issuing a certificate of endorsement for an application for such an abatement that is found to be beneficial for the economic development of the county, city or town.

3. A person whose application has been endorsed by the governing body of the county, city or town, as applicable, pursuant to this section may submit the application to the Office of Economic Development. The Office shall approve the application if the Office makes the following determinations:

(a) The business is consistent with:

(1) The State Plan for Economic Development developed by the Administrator pursuant to subsection 2 of NRS 231.053; and

(2) Any guidelines adopted by the Administrator to implement the State Plan for Economic Development.

(b) The applicant has executed an agreement with the Office which states that the business will, after the date on which the abatement becomes effective:

(1) Continue in operation in the historically underutilized business zone, as defined in 15 U.S.C. 632, redevelopment area created pursuant to chapter 279 of NRS, area eligible for a community development block grant pursuant to 24 C.F.R. Part 570 or enterprise community established pursuant to 24 C.F.R. Part 597 for a period specified by the Office, which must be at least 5 years; and

(2) Continue to meet the eligibility requirements set forth in this subsection.

The agreement must bind successors in interest of the business for the specified period.

(c) The business is registered pursuant to the laws of this State or the applicant commits to obtain a valid business license and all other permits required by the county, city or town in which the business operates.

(d) The applicant invested or commits to invest a minimum of $250,000 in capital equipment that will be retained at the location of the business in the historically underutilized business zone, as defined in 15 U.S.C. 632, redevelopment area created pursuant to chapter 279 of NRS, area eligible for a community development block grant pursuant to 24 C.F.R. Part 570 or enterprise community established pursuant to 24 C.F.R. Part 597 until at least the date which is 5 years after the date on which the abatement becomes effective.

4. If the Office of Economic Development approves an application for a partial abatement, the Office shall immediately forward a certificate of eligibility for the abatement to:

(a) The Department of Taxation; and

(b) The Nevada Tax Commission.

5. If the Office of Economic Development approves an application for a partial abatement pursuant to this section:

(a) The partial abatement must:

(1) Except as otherwise provided in subparagraph (2), be for a duration of not less than 1 year but not more than 5 years; or

(2) If the business is a data center that has invested or commits to invest during the period in which the abatement is effective a minimum of $100,000,000 in the historically underutilized business zone, as defined in 15 U.S.C. 632, redevelopment area created pursuant to chapter 279 of NRS, area eligible for a community development block grant pursuant to 24 C.F.R. Part 570 or enterprise community established pursuant to 24 C.F.R. Part 597, be for a duration of not less than 1 year but not more than 15 years.

(b) If the abatement is from the property tax imposed pursuant to chapter 361 of NRS, the partial abatement must not exceed 75 percent of the taxes on personal property payable by a business each year pursuant to that chapter.

6. If a business whose partial abatement has been approved pursuant to this section and is in effect ceases:

(a) To meet the eligibility requirements for the partial abatement; or

(b) Operation before the time specified in the agreement described in paragraph (b) of subsection 3,

the business shall repay to the Department of Taxation the amount of the exemption that was allowed pursuant to this section before the failure of the business to comply unless the Nevada Tax Commission determines that the business has substantially complied with the requirements of this section. Except as otherwise provided in NRS 360.232 and 360.320, the business shall, in addition to the amount of the exemption required to be paid pursuant to this subsection, pay interest on the amount due at the rate most recently established pursuant to NRS 99.040 for each month, or portion thereof, from the last day of the month following the period for which the payment would have been made had the partial abatement not been approved until the date of payment of the tax.

7. The Office of Economic Development may adopt such regulations as the Office determines to be necessary or advisable to carry out the provisions of this section.

8. An applicant for an abatement who is aggrieved by a final decision of the Office of Economic Development may petition for judicial review in the manner provided in chapter 233B of NRS.

(Added to NRS by 2005, 640; A 2011, 3454; 2013, 27th Special Session, 23)

NRS 274.320 Abatement for expanding business in certain areas of economic development: Endorsement required; application; requirements for approval; certificate of eligibility; repayment required under certain circumstances; regulations; judicial review. [Effective July 1, 2032.]

1. A person who intends to expand a business in this State within:

(a) A historically underutilized business zone, as defined in 15 U.S.C. 632;

(b) A redevelopment area created pursuant to chapter 279 of NRS;

(c) An area eligible for a community development block grant pursuant to 24 C.F.R. Part 570; or

(d) An enterprise community established pursuant to 24 C.F.R. Part 597,

may submit a request to the governing body of the county, city or town in which the business operates for an endorsement of an application by the person to the Office of Economic Development for a partial abatement of the taxes imposed on capital equipment pursuant to chapter 374 of NRS. The governing body of the county, city or town shall provide notice of the request to the board of trustees of the school district in which the business operates. The notice must set forth the date, time and location of the hearing at which the governing body will consider whether to endorse the application.

2. The governing body of a county, city or town shall develop procedures for:

(a) Evaluating whether such an abatement would be beneficial for the economic development of the county, city or town.

(b) Issuing a certificate of endorsement for an application for such an abatement that is found to be beneficial for the economic development of the county, city or town.

3. A person whose application has been endorsed by the governing body of the county, city or town, as applicable, pursuant to this section may submit the application to the Office of Economic Development. The Office shall approve the application if the Office makes the following determinations:

(a) The business is consistent with:

(1) The State Plan for Economic Development developed by the Administrator pursuant to subsection 2 of NRS 231.053; and

(2) Any guidelines adopted by the Administrator to implement the State Plan for Economic Development.

(b) The applicant has executed an agreement with the Office which states that the business will, after the date on which a certificate of eligibility for the abatement is issued pursuant to subsection 4:

(1) Continue in operation in the historically underutilized business zone, as defined in 15 U.S.C. 632, redevelopment area created pursuant to chapter 279 of NRS, area eligible for a community development block grant pursuant to 24 C.F.R. Part 570 or enterprise community established pursuant to 24 C.F.R. Part 597 for a period specified by the Office, which must be at least 5 years; and

(2) Continue to meet the eligibility requirements set forth in this subsection.

The agreement must bind successors in interest of the business for the specified period.

(c) The business is registered pursuant to the laws of this State or the applicant commits to obtain a valid business license and all other permits required by the county, city or town in which the business operates.

(d) The applicant invested or commits to invest a minimum of $250,000 in capital equipment.

4. If the Office of Economic Development approves an application for a partial abatement, the Office shall immediately forward a certificate of eligibility for the abatement to:

(a) The Department of Taxation; and

(b) The Nevada Tax Commission.

5. If a business whose partial abatement has been approved pursuant to this section and is in effect ceases:

(a) To meet the eligibility requirements for the partial abatement; or

(b) Operation before the time specified in the agreement described in paragraph (b) of subsection 3,

the business shall repay to the Department of Taxation the amount of the exemption that was allowed pursuant to this section before the failure of the business to comply unless the Nevada Tax Commission determines that the business has substantially complied with the requirements of this section. Except as otherwise provided in NRS 360.232 and 360.320, the business shall, in addition to the amount of the exemption required to be paid pursuant to this subsection, pay interest on the amount due at the rate most recently established pursuant to NRS 99.040 for each month, or portion thereof, from the last day of the month following the period for which the payment would have been made had the partial abatement not been approved until the date of payment of the tax.

6. The Office of Economic Development may adopt such regulations as the Office determines to be necessary or advisable to carry out the provisions of this section.

7. An applicant for an abatement who is aggrieved by a final decision of the Office of Economic Development may petition for judicial review in the manner provided in chapter 233B of NRS.

(Added to NRS by 2005, 640; A 2011, 3454; 2013, 27th Special Session, 23, effective July 1, 2032)



NRS 274.330 - Abatement for businesses in certain areas of economic development that hire dislocated workers: Endorsement required; application; requirements for approval; certificate of eligibility; duration and amount of abatement; repayment required under certain circumstances; regulations; judicial review. [Effective through June 30, 2032.]

1. A person who owns a business which is located within an enterprise community established pursuant to 24 C.F.R. Part 597 in this State may submit a request to the governing body of the county, city or town in which the business is located for an endorsement of an application by the person to the Office of Economic Development for a partial abatement of one or more of the taxes imposed pursuant to chapter 361 or 374 of NRS. The governing body of the county, city or town shall provide notice of the request to the board of trustees of the school district in which the business operates. The notice must set forth the date, time and location of the hearing at which the governing body will consider whether to endorse the application.

2. The governing body of a county, city or town shall develop procedures for:

(a) Evaluating whether such an abatement would be beneficial for the economic development of the county, city or town.

(b) Issuing a certificate of endorsement for an application for such an abatement that is found to be beneficial for the economic development of the county, city or town.

3. A person whose application has been endorsed by the governing body of the county, city or town, as applicable, pursuant to this section may submit the application to the Office of Economic Development. The Office shall approve the application if the Office makes the following determinations:

(a) The business is consistent with:

(1) The State Plan for Economic Development developed by the Administrator pursuant to subsection 2 of NRS 231.053; and

(2) Any guidelines adopted by the Administrator to implement the State Plan for Economic Development.

(b) The applicant has executed an agreement with the Office which states that the business will, after the date on which the abatement becomes effective:

(1) Continue in operation in the enterprise community for a period specified by the Office, which must be at least 5 years; and

(2) Continue to meet the eligibility requirements set forth in this subsection.

The agreement must bind successors in interest of the business for the specified period.

(c) The business is registered pursuant to the laws of this State or the applicant commits to obtain a valid business license and all other permits required by the county, city or town in which the business operates.

(d) The business:

(1) Employs one or more dislocated workers who reside in the enterprise community; and

(2) Pays such employees a wage of not less than 100 percent of the federally designated level signifying poverty for a family of four persons and provides medical benefits to the employees and their dependents.

4. If the Office of Economic Development approves an application for a partial abatement, the Office shall:

(a) Determine the percentage of employees of the business which meet the requirements of paragraph (d) of subsection 3 and grant a partial abatement equal to that percentage; and

(b) Immediately forward a certificate of eligibility for the abatement to:

(1) The Department of Taxation;

(2) The Nevada Tax Commission; and

(3) If the partial abatement is from the property tax imposed pursuant to chapter 361 of NRS, the county treasurer of the county in which the business is located.

5. If the Office of Economic Development approves an application for a partial abatement pursuant to this section:

(a) The partial abatement must:

(1) Except as otherwise provided in subparagraph (2), be for a duration of not less than 1 year but not more than 5 years; or

(2) If the business is a data center that has invested or commits to invest during the period in which the abatement is effective a minimum of $100,000,000 in the enterprise community established pursuant to 24 C.F.R. Part 597, be for a duration of not less than 1 year but not more than 15 years.

(b) If the abatement is from the property tax imposed pursuant to chapter 361 of NRS, the partial abatement must not exceed 75 percent of the taxes on personal property payable by a business each year pursuant to that chapter.

6. If a business whose partial abatement has been approved pursuant to this section and is in effect ceases:

(a) To meet the eligibility requirements for the partial abatement; or

(b) Operation before the time specified in the agreement described in paragraph (b) of subsection 3,

the business shall repay to the Department of Taxation or, if the partial abatement was from the property tax imposed pursuant to chapter 361 of NRS, to the county treasurer, the amount of the exemption that was allowed pursuant to this section before the failure of the business to comply unless the Nevada Tax Commission determines that the business has substantially complied with the requirements of this section. Except as otherwise provided in NRS 360.232 and 360.320, the business shall, in addition to the amount of the exemption required to be paid pursuant to this subsection, pay interest on the amount due at the rate most recently established pursuant to NRS 99.040 for each month, or portion thereof, from the last day of the month following the period for which the payment would have been made had the partial abatement not been approved until the date of payment of the tax.

7. The Office of Economic Development:

(a) Shall adopt regulations relating to the minimum level of benefits that a business must provide to its employees to qualify for an abatement pursuant to this section.

(b) May adopt such other regulations as the Office determines to be necessary or advisable to carry out the provisions of this section.

8. An applicant for an abatement who is aggrieved by a final decision of the Office of Economic Development may petition for judicial review in the manner provided in chapter 233B of NRS.

9. As used in this section, dislocated worker means a person who:

(a) Has been terminated, laid off or received notice of termination or layoff from employment;

(b) Is eligible for or receiving or has exhausted his or her entitlement to unemployment compensation;

(c) Has been dependent on the income of another family member but is no longer supported by that income;

(d) Has been self-employed but is no longer receiving an income from self-employment because of general economic conditions in the community or natural disaster; or

(e) Is currently unemployed and unable to return to a previous industry or occupation.

(Added to NRS by 2005, 641; A 2011, 3456; 2013, 27th Special Session, 25)

NRS 274.330 Abatement for businesses in certain areas of economic development that hire dislocated workers: Endorsement required; application; requirements for approval; certificate of eligibility; repayment required under certain circumstances; regulations; judicial review. [Effective July 1, 2032.]

1. A person who owns a business which is located within an enterprise community established pursuant to 24 C.F.R. Part 597 in this State may submit a request to the governing body of the county, city or town in which the business is located for an endorsement of an application by the person to the Office of Economic Development for a partial abatement of one or more of the taxes imposed pursuant to chapter 361 or 374 of NRS. The governing body of the county, city or town shall provide notice of the request to the board of trustees of the school district in which the business operates. The notice must set forth the date, time and location of the hearing at which the governing body will consider whether to endorse the application.

2. The governing body of a county, city or town shall develop procedures for:

(a) Evaluating whether such an abatement would be beneficial for the economic development of the county, city or town.

(b) Issuing a certificate of endorsement for an application for such an abatement that is found to be beneficial for the economic development of the county, city or town.

3. A person whose application has been endorsed by the governing body of the county, city or town, as applicable, pursuant to this section may submit the application to the Office of Economic Development. The Office shall approve the application if the Office makes the following determinations:

(a) The business is consistent with:

(1) The State Plan for Economic Development developed by the Administrator pursuant to subsection 2 of NRS 231.053; and

(2) Any guidelines adopted by the Administrator to implement the State Plan for Economic Development.

(b) The applicant has executed an agreement with the Office which states that the business will, after the date on which a certificate of eligibility for the abatement is issued pursuant to subsection 4:

(1) Continue in operation in the enterprise community for a period specified by the Office, which must be at least 5 years; and

(2) Continue to meet the eligibility requirements set forth in this subsection.

The agreement must bind successors in interest of the business for the specified period.

(c) The business is registered pursuant to the laws of this State or the applicant commits to obtain a valid business license and all other permits required by the county, city or town in which the business operates.

(d) The business:

(1) Employs one or more dislocated workers who reside in the enterprise community; and

(2) Pays such employees a wage of not less than 100 percent of the federally designated level signifying poverty for a family of four persons and provides medical benefits to the employees and their dependents.

4. If the Office of Economic Development approves an application for a partial abatement, the Office shall:

(a) Determine the percentage of employees of the business which meet the requirements of paragraph (d) of subsection 3 and grant a partial abatement equal to that percentage; and

(b) Immediately forward a certificate of eligibility for the abatement to:

(1) The Department of Taxation;

(2) The Nevada Tax Commission; and

(3) If the partial abatement is from the property tax imposed pursuant to chapter 361 of NRS, the county treasurer of the county in which the business is located.

5. If a business whose partial abatement has been approved pursuant to this section and is in effect ceases:

(a) To meet the eligibility requirements for the partial abatement; or

(b) Operation before the time specified in the agreement described in paragraph (b) of subsection 3,

the business shall repay to the Department of Taxation or, if the partial abatement was from the property tax imposed pursuant to chapter 361 of NRS, to the county treasurer, the amount of the exemption that was allowed pursuant to this section before the failure of the business to comply unless the Nevada Tax Commission determines that the business has substantially complied with the requirements of this section. Except as otherwise provided in NRS 360.232 and 360.320, the business shall, in addition to the amount of the exemption required to be paid pursuant to this subsection, pay interest on the amount due at the rate most recently established pursuant to NRS 99.040 for each month, or portion thereof, from the last day of the month following the period for which the payment would have been made had the partial abatement not been approved until the date of payment of the tax.

6. The Office of Economic Development:

(a) Shall adopt regulations relating to the minimum level of benefits that a business must provide to its employees to qualify for an abatement pursuant to this section.

(b) May adopt such other regulations as the Office determines to be necessary or advisable to carry out the provisions of this section.

7. An applicant for an abatement who is aggrieved by a final decision of the Office of Economic Development may petition for judicial review in the manner provided in chapter 233B of NRS.

8. As used in this section, dislocated worker means a person who:

(a) Has been terminated, laid off or received notice of termination or layoff from employment;

(b) Is eligible for or receiving or has exhausted his or her entitlement to unemployment compensation;

(c) Has been dependent on the income of another family member but is no longer supported by that income;

(d) Has been self-employed but is no longer receiving an income from self-employment because of general economic conditions in the community or natural disaster; or

(e) Is currently unemployed and unable to return to a previous industry or occupation.

(Added to NRS by 2005, 641; A 2011, 3456; 2013, 27th Special Session, 25, effective July 1, 2032)






Chapter 277 - Cooperative Agreements: State, Counties, Cities, Districts and Other Public Agencies

NRS 277.035 - Implied agreement between law enforcement agencies in absence of interlocal or cooperative agreement.

1. In the absence of an interlocal or cooperative agreement entered into pursuant to this chapter, if a law enforcement agency requests the assistance of another law enforcement agency which responds to the request, the law enforcement agencies shall be deemed to have entered into an implied agreement whereby:

(a) Both law enforcement agencies shall be deemed, for the limited purpose of the exclusive remedy set forth in NRS 616A.020, to employ jointly a person who:

(1) Is an employee of either law enforcement agency; and

(2) Sustains an injury by accident while participating in the matter for which assistance was requested.

(b) Each law enforcement agency shall defend, hold harmless and indemnify the other law enforcement agency and its employees from any claim or liability arising from an act or omission performed by its own employee while participating in the matter for which assistance was requested, unless such act or omission is a negligent act or omission for which the law enforcement agency who employs that employee is not liable pursuant to NRS 41.0336.

2. As used in this section:

(a) Employee includes a person who:

(1) Is paid by a law enforcement agency to serve as a peace officer, as that term is defined in NRS 169.125; or

(2) Is recognized by and serves a law enforcement agency as a volunteer peace officer, as that term is described in NRS 616A.160.

(b) Law enforcement agency means an agency, office or bureau of this state or a political subdivision of this state, the primary duty of which is to enforce the law.

(Added to NRS by 1997, 3336)



NRS 277.045 - Cooperative agreements between political subdivisions for performance of governmental functions; budget for expenses.

1. Except as limited by NRS 280.105 and 711.175, any two or more political subdivisions of this State, including, without limitation, counties, incorporated cities and towns, unincorporated towns, school districts and special districts, may enter into a cooperative agreement for the performance of any governmental function. Such an agreement may include the furnishing or exchange of personnel, equipment, property or facilities of any kind, or the payment of money.

2. If it is reasonably foreseeable that a political subdivision of this State will be required to:

(a) Expend more than $25,000 to carry out such an agreement, the agreement must be by formal resolution or ordinance of the governing body of each political subdivision included, and must be spread at large upon the minutes, or attached in full thereto as an exhibit, of each governing body.

(b) Expend $25,000 or less to carry out such an agreement, the governing body of each participating political subdivision shall maintain written documentation of the terms of the agreement for at least 3 years after the date on which the agreement was entered into.

3. Each participating political subdivision shall provide in its annual budget for any expense to be incurred under any such agreement, the money for which is not made available through grant, gift or other source.

(Added to NRS by 1965, 651; A 1967, 698; 1981, 645; 1985, 665; 1987, 535; 2003, 1230; 2007, 497)



NRS 277.050 - Sale, exchange or lease of real property by public agency: Conditions; procedure.

1. As used in this section, public agency includes, without limitation, the United States or a department or agency of the Federal Government, a county, a public corporation and a public district.

2. Without a vote of the electors of a public agency first being had, the governing body of the agency may:

(a) Sell or exchange to another public agency, the State of Nevada or a department or agency of the State or an Indian tribe; or

(b) Lease to another public agency, the State of Nevada or a department or agency of the State or an Indian tribe, for a term not exceeding 99 years,

any real property belonging to it.

3. A sale or exchange may be:

(a) Negotiated without advertising for public bids.

(b) Made for cash or property, or for part cash and property, or for part cash and terms of deferred payments secured by mortgage or deed of trust, but the purchasing public agency or entity or exchanging public agencies or entities shall, except as otherwise provided in NRS 277.053, pay or convey property worth an amount at least equal to the current appraised value of the real property being conveyed or exchanged. Money derived from a sale must be used for capital outlay.

4. A lease may be:

(a) Negotiated without advertising for public bids.

(b) Made for such consideration as is authorized by action of the governing body of the lessor public agency.

5. Before ordering the sale, exchange or lease of any such property, the governing body of a public agency shall, in a regular open meeting, by a majority vote of its members, adopt a resolution declaring its intention to sell or exchange it, or a resolution declaring its intention to lease it, as the case may be. The resolution must:

(a) Describe the property proposed to be sold, exchanged or leased in such a manner as to identify it.

(b) Specify the minimum price, consideration or rent and the terms upon which it will be sold, exchanged or leased.

(c) Fix a time not less than 2 weeks thereafter for a public meeting of the governing body, at which objections to the sale, exchange or lease may be made by the electors of the public agency.

6. Notice of the adoption of the resolution and of the time and place of the public meeting must be published in a newspaper of general circulation published in the county in which the public agency or any part thereof is situated. The notice must be published not less than twice, on successive days, the last publication to be not less than 7 days before the date of the public meeting.

7. Any resolution accepting a bid or any other form of acceptance of a bid by another public agency must direct the chair, president or other presiding officer of the governing body of the selling, exchanging or lessor public agency to execute a deed or lease and to deliver it to the purchasing, exchanging or lessee public agency or entity upon the performance and compliance by it of all the terms and conditions of the contract to be performed concurrently with the delivery.

[1:388:1955] + [2:388:1955] + [3:388:1955] + [4:388:1955] + [5:388:1955] + [6:388:1955] + [7:388:1955] + [8:388:1955] (NRS A 1957, 138; 1965, 631; 1969, 325, 865; 1975, 572; 1981, 376; 1991, 587; 1999, 1160)



NRS 277.053 - Real property to be used for public purpose: Conveyance of such property by one political subdivision to State, state agency, another political subdivision or Indian tribe without charge.

A governing body of a political subdivision may convey real property to the State, any agency of the State, another political subdivision or an Indian tribe without charge if the property is to be used for a public purpose.

(Added to NRS by 1981, 376; A 1999, 1161; 2007, 2837)



NRS 277.055 - Cooperative agreements concerning insurance between public agencies or nonprofit medical facilities: Authorization; requirements; expenses.

1. As used in this section:

(a) Medical facility has the meaning ascribed to it in NRS 449.0151.

(b) Nonprofit medical facility means a nonprofit medical facility in this or another state.

(c) Public agency has the meaning ascribed to it in NRS 277.100, and includes any municipal corporation.

2. Any two or more public agencies or nonprofit medical facilities may enter into a cooperative agreement for the purchase of insurance or the establishment of a self-insurance reserve or fund for coverage under a plan of:

(a) Casualty insurance, as that term is defined in NRS 681A.020;

(b) Marine and transportation insurance, as that term is defined in NRS 681A.050;

(c) Property insurance, as that term is defined in NRS 681A.060;

(d) Surety insurance, as that term is defined in NRS 681A.070;

(e) Health insurance, as that term is defined in NRS 681A.030; or

(f) Insurance for any combination of these kinds.

3. Every such agreement must:

(a) Be ratified by formal resolution or ordinance of the governing body or board of trustees of each agency or nonprofit medical facility included;

(b) Be included in the minutes of each governing body or board of trustees, or attached in full to the minutes as an exhibit;

(c) Be submitted to the Commissioner of Insurance not less than 30 days before the date on which the agreement is to become effective for approval in the manner provided by NRS 277.150; and

(d) If a public agency is a party to the agreement, comply with the provisions of NRS 277.080 to 277.180, inclusive.

4. Each participating agency or nonprofit medical facility shall provide for any expense to be incurred under any such agreement.

(Added to NRS by 1987, 535; A 1993, 1938, 2444; 1995, 699; 1999, 2819)



NRS 277.056 - Cooperative agreements concerning insurance between public agencies or nonprofit medical facilities: Additional powers and obligations under such agreements between housing authorities.

1. An agreement entered into pursuant to NRS 277.055 by a housing authority created pursuant to chapter 315 of NRS, including, without limitation, the Nevada Rural Housing Authority, with a housing authority that is a political subdivision of another state or an agency of the United States may obligate the respective parties to such an agreement to pledge revenues or contribute money to secure the obligations or pay the expenses of the cooperative undertaking and may provide for the establishment of a separate entity to administer the undertaking.

2. Except as otherwise provided in subsections 3 and 4, any party to an agreement described in subsection 1, or any entity established by such an agreement, may:

(a) Obligate itself to contribute money for:

(1) The purchase of insurance;

(2) The establishment of a reserve fund or other fund for coverage;

(3) The payment of any debt; or

(4) Any other purpose related to the agreement;

(b) Borrow money for any such purpose;

(c) Issue notes and bonds evidencing the borrowing; and

(d) Secure payment of the notes and bonds by a pledge of revenues.

3. Except as otherwise provided in subsection 4, any obligation to contribute money that is undertaken pursuant to an agreement described in subsection 1:

(a) Is binding notwithstanding that it is intended to remain in force beyond the current budget year or the terms of office of the present members of the governing body of the obligor.

(b) If undertaken to pay any debt, must not remain in force for more than 30 years after the date on which the debt was incurred.

(c) If undertaken to pay claims and administrative expenses, must not remain in force for more than 10 years, except with respect to claims arising from events that occur during the period the obligation is in force.

4. Except for a pledge of revenues or an obligation to contribute money that pledges revenues or that otherwise commits money derived from a source other than taxation, any pledge or obligation which is made or undertaken pursuant to an agreement described in subsection 1 by a housing authority created in this State must not remain in force after the end of the biennium in which it is made or undertaken.

5. Any pledge of revenues made by a housing authority created in this State or a separate entity pursuant to an agreement described in subsection 1 is valid and binding from the time when the pledge is made. The revenues, money or property so pledged and thereafter received by the housing authority or separate entity is immediately subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge is valid and binding as against all persons having claims of any kind in tort, contract or otherwise against the housing authority or separate entity, whether or not such persons have notice thereof. Neither the proceedings of the housing authority or separate entity relating to the bonds or notes issued pursuant to this section nor any other instrument by which such a pledge is created need be recorded.

6. This section constitutes full authority for the exercise of the powers granted in this section. Any other act or law which relates to the authorization or issuance of securities and which provides for an election does not apply to any proceedings taken or acts done pursuant to this section.

7. An issuance of bonds or notes, pledge of revenues, or obligation to contribute money that is made or undertaken pursuant to this section shall be deemed not to create indebtedness for the purposes of any limitation on indebtedness contained in any general or special law.

8. Except as otherwise provided in this section, the issuance of any bonds or notes pursuant to this section must be made in accordance with:

(a) NRS 315.140 to 315.7813, inclusive, if the bonds or notes are issued by:

(1) An authority, as that term is defined in NRS 315.170; or

(2) An entity established pursuant to an agreement described in subsection 1 on behalf of such an authority; or

(b) NRS 315.9986 to 315.99874, inclusive, if the bonds or notes are issued by:

(1) The Nevada Rural Housing Authority created pursuant to NRS 315.977; or

(2) An entity established pursuant to an agreement described in subsection 1 on behalf of the Nevada Rural Housing Authority.

(Added to NRS by 2007, 430)



NRS 277.057 - Cooperative agreements concerning sites of archeological, paleontological or historical significance: Legislative findings and declaration.

The Legislature hereby finds and declares that:

1. There are various unique and irreplaceable sites in this state of archeological, paleontological or historical significance.

2. Certain of these sites are in danger of degradation and destruction from the encroachment of urban development.

3. This state has a compelling interest in preserving, protecting, restoring and enhancing these sites.

4. The preservation, protection, restoration and enhancement of these sites is a matter of such significance that it must be carried out on a continual basis.

5. It is in the best interest of this state to ensure that certain public entities have continuing authority to enter into cooperative agreements for the preservation, protection, restoration and enhancement of such unique and irreplaceable sites in this state.

(Added to NRS by 1999, 1687; A 2009, 376)



NRS 277.058 - Cooperative agreements concerning sites of archeological, paleontological or historical significance: Authorization and purposes; consultation and cooperation with certain entities required.

1. A public entity, in consultation with any Indian tribe that has local aboriginal ties to the geographical area in which a unique archeological, paleontological or historical site is located and in cooperation with the Office of Historic Preservation of the State Department of Conservation and Natural Resources, may enter into a cooperative agreement with the owner of any property that contains a unique archeological, paleontological or historical site in this state or with any other person, agency of the Federal Government or other public entity for the preservation, protection, restoration and enhancement of unique archeological, paleontological or historical sites in this state, including, without limitation, cooperative agreements to:

(a) Monitor compliance with and enforce any federal or state statutes or regulations for the protection of such sites.

(b) Ensure the sensitive treatment of such sites in a manner that provides for their long-term preservation and the consideration of the values of relevant cultures.

(c) Apply for and accept grants and donations for the preservation, protection, restoration and enhancement of such sites.

(d) Create and enforce:

(1) Legal restrictions on the use of real property; and

(2) Easements for conservation, as defined in NRS 111.410,

for the protection of such sites.

2. As used in this section, public entity means any:

(a) Agency of this state, including the Office of Historic Preservation of the State Department of Conservation and Natural Resources; and

(b) County, city or town in this state.

(Added to NRS by 1999, 1688; A 2001, 937; 2009, 376; 2011, 2951)



NRS 277.060 - Cooperative agreements concerning water and sewerage between political subdivisions in certain counties.

1. In any county having a population of 100,000 or more, any county, city, town, water district, sewer or sanitation district or other political subdivision of the State authorized by law to acquire, operate and maintain water or sewage facilities, or both, or to improve a governmental service in connection therewith, may contract with one or more of these political subdivisions if the contract is authorized by each party thereto with the approval of its legislative body or other authority having the power to enter into or approve the contract.

2. Any such contract must set forth fully the purposes, powers, rights, obligations and responsibilities, financial and otherwise, of the contracting parties.

3. The contract may:

(a) Include, among other things, the renting of machinery and equipment, mobile or otherwise.

(b) Provide for the payment for water facilities, sewer facilities, lands, rights in land and water rights sold, leased or otherwise alienated, the payment to be made within a period of time not exceeding 30 years from the date of the contract from the rates, fees, tolls or charges derived from the operation of the water or sewer facilities, or both, upon such terms and conditions as may be specified in the contract, without the obligation being authorized by any qualified electors of any political subdivision which is a party to the contract.

4. The equipment and employees of any such political subdivision, while engaged in performing any governmental service, activity or undertaking under the contract, have and retain all the rights, privileges and immunities of, and shall be deemed to be engaged in the service and employment of, that political subdivision, notwithstanding that the governmental service, activity or undertaking is being performed in or for another political subdivision.

5. The powers conferred by this section are in addition and supplemental to, and not in substitution for, and the limitations imposed by this section do not affect the powers conferred by, any other law. No part of this section repeals or affects any other law or any part thereof, it being intended that this section provide a separate method of accomplishing its objectives, and not an exclusive one.

6. This section, being necessary to secure and preserve the public health, safety and convenience and welfare, must be liberally construed to effect its purpose.

(Added to NRS by 1957, 657; A 1969, 1539; 1979, 528; 1983, 127)



NRS 277.065 - Cooperative agreements for improvement of quality of academic and career and technical education at correctional institutions for juveniles and state facilities for detention of children.

1. Within the limits of legislative appropriations, the Department of Education, the county school districts of the various counties of the State, the Nevada Youth Training Center Bureau and the Caliente Youth Center Bureau of the Division of Child and Family Services of the Department of Health and Human Services and any other state facility for the detention of children that is operated pursuant to title 5 of NRS may enter into cooperative arrangements for improving the quality of the academic, and career and technical education provided at the Nevada Youth Training Center, the Caliente Youth Center and any other state facility for the detention of children that is operated pursuant to title 5 of NRS.

2. This authorization includes the right to pay over money appropriated to the Nevada Youth Training Center, the Caliente Youth Center or any other state facility for the detention of children that is operated pursuant to title 5 of NRS to the Department of Education or to a county school district when necessary to accomplish the purpose of this section.

(Added to NRS by 1965, 339; A 1973, 1406, 1614; 1983, 127; 1985, 815; 1989, 1958; 1991, 2127; 2003, 1131; 2005, 1052)



NRS 277.0655 - Cooperative agreements for educational services at hospital or other facility that provides residential treatment to children.

1. The Department of Education, the county school districts of the various counties, charter schools and the Division of Public and Behavioral Health of the Department of Health and Human Services may enter into cooperative agreements for the provision of educational services at any hospital or other facility which is licensed by the Division that provides residential treatment to children and which operates a private school licensed pursuant to chapter 394 of NRS.

2. The authorization provided by subsection 1 includes the right to pay over money appropriated to a county school district or charter school for the education of a child placed in such a hospital or facility.

3. As used in this section, hospital has the meaning ascribed to it in NRS 449.012.

(Added to NRS by 2013, 1008)



NRS 277.067 - Cooperative agreements concerning insurance: Political subdivisions, state agencies or Nevada System of Higher Education may enter into agreement; approval of Board of Public Employees Benefits Program required under certain circumstances; establishment of separate entity.

1. Except as otherwise provided in subsection 2, any two or more political subdivisions of this State, agencies of the State or the Nevada System of Higher Education may enter into a cooperative agreement for the purchase of insurance or the establishment of a self-insurance reserve or fund for coverage under a plan of:

(a) Casualty insurance, as that term is defined in NRS 681A.020;

(b) Marine and transportation insurance, as that term is defined in NRS 681A.050;

(c) Property insurance, as that term is defined in NRS 681A.060;

(d) Surety insurance, as that term is defined in NRS 681A.070;

(e) Health insurance, as that term is defined in NRS 681A.030; or

(f) Insurance for any combination of these kinds of protection.

2. Any political subdivision of the State, any agency of the State or the Nevada System of Higher Education which participates in the Public Employees Benefits Program shall obtain the approval of the Board of the Public Employees Benefits Program before it enters into a cooperative agreement for the purchase of health insurance pursuant to paragraph (e) of subsection 1.

3. Any such agreement may obligate the respective parties to pledge revenues or contribute money to secure the obligations or pay the expenses of the cooperative undertaking and may provide for the establishment of a separate entity to administer the undertaking.

(Added to NRS by 1987, 1678; A 1993, 371; 1995, 2508; 1999, 3040)



NRS 277.069 - Cooperative agreements concerning insurance: Powers and obligations of parties.

1. Except as otherwise provided in subsections 2 and 3, any party to an agreement entered into pursuant to NRS 277.067, or any entity established by such an agreement, may:

(a) Obligate itself to contribute money for the purchase of insurance, the establishment of a reserve or fund for coverage, the payment of any debt, or for any other purpose related to the undertaking;

(b) Borrow money for any such purpose;

(c) Issue notes and bonds evidencing the borrowing; and

(d) Secure payment of the notes and bonds by a pledge of revenues.

2. Except as otherwise provided in subsection 3, any obligation to contribute money which is undertaken pursuant to a cooperative agreement:

(a) Is binding notwithstanding that it is intended to remain in force beyond the current budget year or the terms of office of the present members of the governing body of the obligor.

(b) If undertaken to pay any debt, does not remain in force more than 30 years after the date of the borrowing.

(c) If undertaken to pay claims and administrative expenses, does not remain in force more than 10 years, except with respect to claims arising from occurrences during the period it is in force.

3. Except for a pledge of revenues or obligation to contribute money which pledges revenues or commits money derived from a source other than taxation, any pledge or obligation which is made or undertaken pursuant to a cooperative agreement by an agency of the State or the Nevada System of Higher Education does not remain in force after the end of the biennium in which it is made or undertaken.

(Added to NRS by 1987, 1679; A 1993, 371; 1995, 2508; 2005, 363)



NRS 277.0695 - Cooperative agreements concerning insurance: Issuance of securities; applicability of other laws concerning securities.

1. NRS 277.067 and 277.069 provide full authority for the exercise of the powers granted in those sections. No other act or law relating to the authorization or issuance of securities that provides for an election applies to any proceedings taken or acts done pursuant to those sections.

2. An issuance of bonds or notes, pledge of revenues, or obligation to contribute money which is made or undertaken pursuant to NRS 277.067 and 277.069 shall be deemed not to create indebtedness for the purposes of any limitation on indebtedness contained in any general or special law or charter.

3. Except as otherwise provided in this section and in NRS 277.067 and 277.069, the issuance of any bonds or notes pursuant to NRS 277.069 must be made in accordance with:

(a) The Local Government Securities Law, if the bonds or notes are issued by or on behalf of a municipality as that term is defined in NRS 350.538;

(b) The State Securities Law, if the bonds or notes are issued by or on behalf of an agency of the State; or

(c) The University Securities Law, if the bonds or notes are issued by or on behalf of the Nevada System of Higher Education.

(Added to NRS by 1987, 1679; A 1993, 372; 2005, 363)



NRS 277.0705 - Definitions.

As used in NRS 277.0705 to 277.0755, inclusive, unless the context otherwise requires, the words and terms defined in NRS 277.071 to 277.0735, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 1987, 1619)



NRS 277.071 - Borrowing local government defined.

Borrowing local government means a local government authorized to borrow money and become obligated to repay it which:

1. Borrows money from an issuer; or

2. Leases or enters into an arrangement for an installment purchase with a facility financed by an issuer.

(Added to NRS by 1987, 1619)



NRS 277.0715 - Facility defined.

Facility means any governmental improvement or operation financed for a borrowing local government, including:

1. Land and interests therein;

2. Buildings;

3. Other structures;

4. Equipment;

5. Water systems;

6. Sewer systems;

7. Drainage and flood control systems;

8. Motor vehicles;

9. Police, ambulance and fire equipment;

10. Hospitals;

11. Jails;

12. Schools;

13. Libraries;

14. Highways, streets and sidewalks;

15. Airports;

16. Any other purpose for which a local government is authorized to borrow money; and

17. Furnishings, appurtenances and other items financed in connection with subsections 1 to 16, inclusive.

(Added to NRS by 1987, 1620)



NRS 277.072 - Finance defined.

Finance includes refinancing or refunding obligations previously issued by an issuer or a borrowing local government for a facility.

(Added to NRS by 1987, 1620)



NRS 277.0725 - Issuer defined.

Issuer means:

1. A local government or separate administrative or legal entity designated in a cooperative agreement to issue revenue securities; or

2. A borrowing local government.

(Added to NRS by 1987, 1620)



NRS 277.073 - Local government defined.

Local government has the meaning ascribed to it in NRS 354.474.

(Added to NRS by 1987, 1620)



NRS 277.0735 - Revenue securities defined.

Revenue securities means negotiable revenue bonds or notes payable from the sources designated in NRS 277.0745.

(Added to NRS by 1987, 1620)



NRS 277.074 - Local governments may enter into cooperative agreements for borrowing money to finance facility; contents of agreement.

Two or more local governments may enter into cooperative agreements for borrowing money to finance a facility. The agreement must designate the issuer. If the agreement creates a separate legal or administrative entity to administer the borrowing or the proceeds it must specify the composition and powers of the governing body of that entity.

(Added to NRS by 1987, 1620)



NRS 277.0745 - Issuance and repayment of revenue securities.

The issuer on behalf of the borrowing local government may issue revenue securities in order to finance a facility. The revenue securities and the interest must be repaid solely from:

1. The proceeds of the revenue securities and interest earned;

2. Revenues of any facility financed with the revenue securities;

3. Repayments of loans to borrowing local governments made with the proceeds of the revenue securities;

4. Rentals or payments for installment purchases made with respect to facilities financed with revenue securities; and

5. The proceeds of the sale of any facility financed with the proceeds of the revenue securities or any part of it.

Repayment may be additionally secured by a mortgage, security interest or other encumbrance on a facility financed with the revenue securities.

(Added to NRS by 1987, 1620)



NRS 277.075 - Prerequisites to borrowing from issuer or becoming obligated for facility.

A borrowing local government may not borrow money from an issuer or become obligated on a lease or agreement for an installment purchase for a facility financed by revenue securities unless the borrowing local government:

1. Has the authority to borrow money or enter into a lease or agreement for an installment purchase for the facility being financed with the revenue securities; and

2. Has followed the procedure required by law to borrow money or enter into a lease or an agreement for an installment purchase.

(Added to NRS by 1987, 1621)



NRS 277.0755 - Application of Local Government Securities Law.

The provisions of the Local Government Securities Law apply to revenue securities issued pursuant to NRS 277.0745 to the extent that they are consistent with the provisions of NRS 277.0705 to 277.075, inclusive.

(Added to NRS by 1987, 1621)



NRS 277.080 - Short title.

NRS 277.080 to 277.180, inclusive, may be cited as the Interlocal Cooperation Act.

(Added to NRS by 1965, 1332; A 1993, 1453)



NRS 277.090 - Purpose.

It is the purpose of NRS 277.080 to 277.180, inclusive, to permit local governments to make the most efficient use of their powers by enabling them to cooperate with other local governments on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization which will best accord with geographic, economic, population and other factors influencing the needs and development of local communities.

(Added to NRS by 1965, 1332)



NRS 277.100 - Definitions.

As used in NRS 277.080 to 277.180, inclusive, unless the context otherwise requires:

1. Public agency means:

(a) Any political subdivision of this State, including without limitation counties, incorporated cities and towns, including Carson City, unincorporated towns, school districts and other districts.

(b) Any agency of this State or of the United States.

(c) Any political subdivision of another state.

(d) Any Indian tribe, group of tribes, organized segment of a tribe, or any organization representing two or more such entities.

2. State includes any of the United States and the District of Columbia.

(Added to NRS by 1965, 1332; A 1969, 327; 1973, 260; 1983, 128)



NRS 277.103 - Consolidation of governmental services: Authorization; interlocal agreement; supplementary and prevailing provisions.

1. The governing bodies of a county, the largest city, and each other incorporated city which chooses to participate may consolidate the services provided by those governments, by interlocal agreement pursuant to the provisions of NRS 277.105.

2. The provisions of this section and NRS 277.105 supplement, and in case of conflict prevail over, the provisions of NRS 277.110 to 277.180, inclusive.

(Added to NRS by 1993, 1453)



NRS 277.105 - Consolidation of governmental services: Establishment of permanent administrative entity to perform specific functions; negotiation concerning contributions to budget of entity.

1. In a county in which governmental services are consolidated, the governing bodies may establish a permanent administrative entity to perform specific functions throughout the participating cities and in the unincorporated area of the county, including, but not limited to:

(a) Prevention and suppression of fire.

(b) Sanitation and sewerage.

(c) Planning, regulation of use of land and buildings, inspection of buildings for safety, and the issuance of building permits.

(d) Regulation of business and gaming and issuance of business and gaming licenses.

(e) Provision of parks and recreation, including the maintenance of existing facilities.

(f) Provision of informational systems and data processing for the county and participating cities.

(g) General services and the maintenance of buildings and vehicles for the county and participating cities.

2. The county and each participating city may negotiate concerning the manner of contributing to the budget of the administrative entity in proportion to the sum of revenues derived by each from taxes, licenses for business and gaming, and fees for services performed, in each city and in the unincorporated area of the county, respectively.

(Added to NRS by 1993, 1453)



NRS 277.110 - Joint exercise of powers, privileges and authority by public agencies; agreements.

Except as limited by NRS 280.105 and 711.175:

1. Any power, privilege or authority exercised or capable of exercise by a public agency of this State, including, but not limited to, law enforcement, may be exercised jointly with any other public agency of this State, and jointly with any public agency of any other state or of the United States to the extent that the laws of such other state or of the United States permit such joint exercise. Any agency of this State when acting jointly with any other public agency may exercise all the powers, privileges and authority conferred by NRS 277.080 to 277.180, inclusive, upon a public agency.

2. Any two or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to the provisions of NRS 277.080 to 277.170, inclusive.

3. If it is reasonably foreseeable that a participating public agency will be required to:

(a) Expend more than $25,000 to carry out such an agreement, the agreement:

(1) Must be in writing.

(2) Becomes effective only upon ratification by appropriate ordinance, resolution or otherwise pursuant to law on the part of the governing bodies of the participating public agencies.

(b) Expend $25,000 or less to carry out such an agreement, each participating public agency shall maintain written documentation of the terms of the agreement for at least 3 years after the date on which the agreement was entered into.

(Added to NRS by 1965, 1332; A 1973, 1077; 1981, 646; 2001, 1079; 2003, 1231; 2007, 498)



NRS 277.120 - Contents of agreement establishing separate legal or administrative entity; contents of other agreements.

1. Except as otherwise provided in NRS 277.105, any agreement made pursuant to NRS 277.110 which establishes a separate legal or administrative entity to conduct the joint or cooperative undertaking shall specify:

(a) The precise organization, composition and nature of such entity and the powers delegated thereto.

(b) The duration of the agreement.

(c) The purpose of the agreement.

(d) The manner of financing such undertaking and of establishing and maintaining a budget therefor.

(e) The method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination.

(f) Any other necessary or proper matters.

2. Any agreement so made which does not establish such an entity shall contain:

(a) The provisions enumerated in paragraphs (b) to (f), inclusive, of subsection 1.

(b) Provision for an administrator or joint board responsible for administering the joint or cooperative undertaking. In the case of a joint board, public agencies which are parties to the agreement shall be represented.

(c) The manner of acquiring, holding and disposing of real and personal property used in such undertaking.

(Added to NRS by 1965, 1332; A 1993, 1454)



NRS 277.130 - Effect of agreement on legal obligations and responsibilities of public agency; certain legal entities created by agreement prohibited from operating in certain manner.

1. No agreement made pursuant to NRS 277.080 to 277.170, inclusive, relieves any public agency of any obligation or responsibility imposed upon it by law except that to the extent of actual and timely performance by a joint board or other legal or administrative entity created by the agreement, such performance may be offered in satisfaction of the obligation or responsibility.

2. A legal entity created before July 1, 2001, by an agreement made pursuant to NRS 277.080 to 277.170, inclusive, must not be operated in such a manner as to affect adversely the continued existence of a public agency that is not a party to the agreement.

(Added to NRS by 1965, 1333; A 2001, 1698)



NRS 277.140 - Authority of public agency to submit certain agreements to Attorney General for approval; failure to disapprove such agreements within certain period to be deemed approval; recording and filing of such agreements; authority of Attorney General to charge cost of timely performing determinations related to such agreements.

1. Any agreement made pursuant to NRS 277.080 to 277.170, inclusive, for which it is reasonably foreseeable that a public agency will be required to expend more than $25,000:

(a) May be submitted to the Attorney General, who shall determine whether it is in proper form and compatible with the laws of this State. The Attorney General shall set forth in detail, in writing, addressed to the governing bodies of the public agencies concerned, any specific respects in which he or she finds that the proposed agreement fails to comply with the requirements of law. Any failure by the Attorney General to disapprove an agreement submitted under the provisions of this section within 30 days after its submission shall be deemed to constitute his or her approval.

(b) Must be recorded with the county recorder of each county in which a participating political subdivision of this State is located and filed with the Secretary of State.

2. The Attorney General may charge the cost of performing any determination made pursuant to subsection 1 to the public agency that submits the agreement to the Attorney General for review, but only if the determination is made within 30 days after the date on which the Attorney General receives the agreement. Any such costs must be charged in a manner that is substantially similar to the manner for charging state agencies for services, as set forth in NRS 228.113.

(Added to NRS by 1965, 1333; A 2001, 1080, 1759; 2003, 75; 2007, 498; 2011, 373)



NRS 277.150 - Approval of certain agreements by state officer or agency.

In the event that an agreement made pursuant to NRS 277.080 to 277.170, inclusive, deals in whole or in part with the provision of services of facilities over which an officer or agency of this State has constitutional or statutory powers of control, the agreement must, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control for approval or disapproval as to all matters within the jurisdiction of the state officer or agency in the same manner and subject to the same requirements as govern the action of the Attorney General under NRS 277.140. This requirement of submission and approval is in addition to and not in substitution for the authority for submission and approval by the Attorney General.

(Added to NRS by 1965, 1333; A 2011, 374)



NRS 277.160 - Agreement as interstate compact; liability of state; actions.

An agreement entered into pursuant to NRS 277.080 to 277.170, inclusive, between or among one or more public agencies of this state and one or more public agencies of another state or of the United States shall have the status of an interstate compact, but in any case or controversy involving performance or interpretation thereof or liability thereunder, the public agencies which are parties to the agreement shall be real parties in interest, and the state may maintain an action to recover for any damages or liability which it may incur by reason of being joined as a party in such case or controversy. Such action shall be maintainable against any public agency whose default, failure of performance, or other conduct caused or contributed to the incurring of damage or liability by the state.

(Added to NRS by 1965, 1333)



NRS 277.170 - Appropriations; furnishing of property, personnel and services; issuance of securities.

1. A public agency which has entered into an agreement pursuant to NRS 277.080 to 277.170, inclusive, may support the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking, to the extent that funds for such operation are not made available through grant, gift or other source, in any one or more of the following ways:

(a) By appropriating funds;

(b) By selling, leasing, giving or otherwise supplying property; or

(c) By providing such personnel or services as may be within its legal power to furnish.

2. A public agency may also support a joint or cooperative undertaking by issuing its own securities to defray costs ultimately to be borne by the other party, in contemplation of later repayment.

(Added to NRS by 1965, 1334; A 1967, 698; 1995, 1605)



NRS 277.180 - Interlocal contracts.

1. Any one or more public agencies may contract with any one or more other public agencies to perform any governmental service, activity or undertaking which any of the public agencies entering into the contract is authorized by law to perform.

2. If it is reasonably foreseeable that a public agency will be required to:

(a) Expend more than $25,000 to carry out a contract, the contract must:

(1) Set forth fully the purposes, powers, rights, objectives and responsibilities of the contracting parties;

(2) Be ratified by appropriate official action of the governing body of each party to the contract as a condition precedent to its entry into force;

(3) If an agency of this State is a party to the contract, be approved by the Attorney General as to form and compliance with law; and

(4) Be in writing.

(b) Expend $25,000 or less to carry out a contract, each participating public agency shall maintain written documentation of the terms of the contract for at least 3 years after the date on which the contract was entered into.

3. The authorized purposes of agreements made pursuant to subsection 1 include, but are not limited to:

(a) The joint use of hospitals, road construction and repair equipment, and such other facilities or services as may and can be reasonably used for the promotion and protection of the health and welfare of the inhabitants of this State.

(b) The joint use of county and city personnel, equipment and facilities, including sewer systems, drainage systems, street lighting systems, fire alarm systems, sewage disposal plants, playgrounds, parks and recreational facilities, and public buildings constructed by or under the supervision of the board of county commissioners or the city council of the county and city concerned, upon such terms and agreements, and within such areas within the county as may be determined, for the promotion and protection of health, comfort, safety, life, welfare and property of the inhabitants of the counties and cities.

(c) The joint employment of clerks, stenographers and other employees in the offices of the city and county auditor, city and county assessor, city and county treasurer, or any other joint city and county office existing or hereafter established in the several counties, upon such terms and conditions as may be determined for the equitable apportionment of the expenses of the joint city and county office.

(d) The joint and cooperative use of fire-fighting and fire-protection equipment for the protection of property and the prevention and suppression of fire.

(e) The joint use of county and city personnel, equipment and facilities, upon such terms and conditions, and within such areas within the county as may be determined, for the promotion and protection of the health of the inhabitants of the county and city through the regulation, control and prohibition of the excessive emission of dense smoke and air pollution.

(f) The joint and cooperative use of law enforcement agencies.

(g) The joint use or operation of a system of public transportation.

4. Each public agency which has entered into an agreement pursuant to this section shall annually at the time of preparing its budget include an estimate of the expenses necessary to carry out such agreement, the funds for which are not made available through grant, gift or other source, and provide for such expense as other items are provided in its budget. Each such public agency may furnish property, personnel or services as necessary to carry out the agreement.

(Added to NRS by 1965, 1334; A 1967, 699; 1973, 1077; 1999, 2173; 2001, 808, 1080, 1083; 2007, 499)



NRS 277.190 - Enactment of Tahoe Regional Planning Compact. [Effective through September 30, 2015, and after that date if: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) by September 30, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or effective through September 30, 2017, if: (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.]

The Tahoe Regional Planning Compact, set forth in full in NRS 277.200, is hereby enacted into law.

(Added to NRS by 1968, 4; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if: (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 2366, 2367, 3838)



NRS 277.200 - Text of Compact. [Effective until: (1) the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1 of chapter 311, Statutes of Nevada 1997, at page 1125; (2) January 1, 2014, if, on or before that date, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; (3) the proclamation by the Governor of this State of the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1.5 of chapter 530, Statutes of Nevada, 2011, at page 3711, and the approval of the amendments pursuant to Public Law 96-551; (4) the proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; or (5) October 1, 2015, unless before that date the State of California enacts amendments that are substantially identical to the amendments to the Compact contained in section 1.5 of chapter 530, Statutes of Nevada 2011, at page 3711, the amendments are approved pursuant to Public Law 96-551 and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.]

The Tahoe Regional Planning Compact is as follows:

Tahoe Regional Planning Compact

ARTICLE I. Findings and Declarations of Policy

(a) It is found and declared that:

(1) The waters of Lake Tahoe and other resources of the region are threatened with deterioration or degeneration, which endangers the natural beauty and economic productivity of the region.

(2) The public and private interests and investments in the region are substantial.

(3) The region exhibits unique environmental and ecological values which are irreplaceable.

(4) By virtue of the special conditions and circumstances of the region s natural ecology, developmental pattern, population distribution and human needs, the region is experiencing problems of resource use and deficiencies of environmental control.

(5) Increasing urbanization is threatening the ecological values of the region and threatening the public opportunities for use of the public lands.

(6) Maintenance of the social and economic health of the region depends on maintaining the significant scenic, recreational, educational, scientific, natural and public health values provided by the Lake Tahoe Basin.

(7) There is a public interest in protecting, preserving and enhancing these values for the residents of the region and for visitors to the region.

(8) Responsibilities for providing recreational and scientific opportunities, preserving scenic and natural areas, and safeguarding the public who live, work and play in or visit the region are divided among local governments, regional agencies, the states of California and Nevada, and the Federal Government.

(9) In recognition of the public investment and multistate and national significance of the recreational values, the Federal Government has an interest in the acquisition of recreational property and the management of resources in the region to preserve environmental and recreational values, and the Federal Government should assist the states in fulfilling their responsibilities.

(10) In order to preserve the scenic beauty and outdoor recreational opportunities of the region, there is a need to insure an equilibrium between the region s natural endowment and its man-made environment.

(b) In order to enhance the efficiency and governmental effectiveness of the region, it is imperative that there be established a Tahoe Regional Planning Agency with the powers conferred by this compact including the power to establish environmental threshold carrying capacities and to adopt and enforce a regional plan and implementing ordinances which will achieve and maintain such capacities while providing opportunities for orderly growth and development consistent with such capacities.

(c) The Tahoe Regional Planning Agency shall interpret and administer its plans, ordinances, rules and regulations in accordance with the provisions of this compact.

ARTICLE II. Definitions

As used in this compact:

(a) Region, includes Lake Tahoe, the adjacent parts of Douglas and Washoe counties and Carson City, which for the purposes of this compact shall be deemed a county, lying within the Tahoe Basin in the State of Nevada, and the adjacent parts of the Counties of Placer and El Dorado lying within the Tahoe Basin in the State of California, and that additional and adjacent part of the County of Placer outside of the Tahoe Basin in the State of California which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15 North, Range 16 East, M.D.B. & M. The region defined and described herein shall be as precisely delineated on official maps of the agency.

(b) Agency means the Tahoe Regional Planning Agency.

(c) Governing body means the governing board of the Tahoe Regional Planning Agency.

(d) Regional plan means the long-term general plan for the development of the region.

(e) Planning commission means the advisory planning commission appointed pursuant to subdivision (h) of Article III.

(f) Gaming means to deal, operate, carry on, conduct, maintain or expose for play any banking or percentage game played with cards, dice or any mechanical device or machine for money, property, checks, credit or any representative of value, including, without limiting the generality of the foregoing, faro, monte, roulette, keno, bingo, fantan, twenty-one, blackjack, seven-and-a-half, big injun, klondike, craps, stud poker, draw poker or slot machine, but does not include social games played solely for drinks, or cigars or cigarettes served individually, games played in private homes or residences for prizes or games operated by charitable or educational organizations, to the extent excluded by applicable state law.

(g) Restricted gaming license means a license to operate not more than 15 slot machines on which a quarterly fee is charged pursuant to NRS 463.373 and no other games.

(h) Project means an activity undertaken by any person, including any public agency, if the activity may substantially affect the land, water, air, space or any other natural resources of the region.

(i) Environmental threshold carrying capacity means an environmental standard necessary to maintain a significant scenic, recreational, educational, scientific or natural value of the region or to maintain public health and safety within the region. Such standards shall include but not be limited to standards for air quality, water quality, soil conservation, vegetation preservation and noise.

(j) Feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social and technological factors.

(k) Areas open to public use means all of the areas within a structure housing gaming under a nonrestricted license except areas devoted to the private use of guests.

(l) Areas devoted to private use of guests means hotel rooms and hallways to serve hotel room areas, and any parking areas. A hallway serves hotel room areas if more than 50 percent of the areas on each side of the hallway are hotel rooms.

(m) Nonrestricted license means a gaming license which is not a restricted gaming license.

ARTICLE III. Organization

(a) There is created the Tahoe Regional Planning Agency as a separate legal entity.

The governing body of the agency shall be constituted as follows:

(1) California delegation:

(A) One member appointed by each of the County Boards of Supervisors of the Counties of El Dorado and Placer and one member appointed by the City Council of the City of South Lake Tahoe. Any such member may be a member of the county board of supervisors or city council, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) Two members appointed by the Governor of California, one member appointed by the Speaker of the Assembly of California and one member appointed by the Senate Rules Committee of the State of California. The members appointed pursuant to this subparagraph shall not be residents of the region and shall represent the public at large within the State of California.

(2) Nevada delegation:

(A) One member appointed by each of the boards of county commissioners of Douglas and Washoe counties and one member appointed by the board of supervisors of Carson City. Any such member may be a member of the board of county commissioners or board of supervisors, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) One member appointed by the governor of Nevada, the secretary of state of Nevada or his designee, and the director of the state department of conservation and natural resources of Nevada or his designee. Except for the secretary of state and the director of the state department of conservation and natural resources, the members or designees appointed pursuant to this subparagraph shall not be residents of the region. All members appointed pursuant to this subparagraph shall represent the public at large within the State of Nevada.

(C) One member appointed for a 1-year term by the six other members of the Nevada delegation. If at least four members of the Nevada delegation are unable to agree upon the selection of a seventh member within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body for that state the governor of the State of Nevada shall make such an appointment. The member appointed pursuant to this subparagraph may, but is not required to, be a resident of the region within the State of Nevada.

(3) If any appointing authority under paragraph (1)(A), (1)(B), (2)(A) or (2)(B) fails to make such an appointment within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body, the governor of the state in which the appointing authority is located shall make the appointment. The term of any member so appointed shall be 1 year.

(4) The position of any member of the governing body shall be deemed vacant if such a member is absent from three consecutive meetings of the governing body in any calendar year.

(5) Each member and employee of the agency shall disclose his economic interests in the region within 10 days after taking his seat on the governing board or being employed by the agency and shall thereafter disclose any further economic interest which he acquires, as soon as feasible after he acquires it. As used in this paragraph, economic interests means:

(A) Any business entity operating in the region in which the member or employee has a direct or indirect investment worth more than $1,000;

(B) Any real property located in the region in which the member or employee has a direct or indirect interest worth more than $1,000;

(C) Any source of income attributable to activities in the region, other than loans by or deposits with a commercial lending institution in the regular course of business, aggregating $250 or more in value received by or promised to the member within the preceding 12 months; or

(D) Any business entity operating in the region in which the member or employee is a director, officer, partner, trustee, employee or holds any position of management.

No member or employee of the agency shall make, or attempt to influence, an agency decision in which he knows or has reason to know he has an economic interest. Members and employees of the agency must disqualify themselves from making or participating in the making of any decision of the agency when it is reasonably foreseeable that the decision will have a material financial effect, distinguishable from its effect on the public generally, on the economic interests of the member or employee.

(b) The members of the agency shall serve without compensation, but the expenses of each member shall be met by the body which he represents in accordance with the law of that body. All other expenses incurred by the governing body in the course of exercising the powers conferred upon it by this compact unless met in some other manner specifically provided, shall be paid by the agency out of its own funds.

(c) Except for the secretary of state and director of the state department of conservation and natural resources of Nevada and the member appointed pursuant to subdivision (a)(2)(C), the members of the governing body serve at the pleasure of the appointing authority in each case, but each appointment shall be reviewed no less often than every 4 years. Members may be reappointed.

(d) The governing body of the agency shall meet at least monthly. All meetings shall be open to the public to the extent required by the law of the State of California or the State of Nevada, whichever imposes the greater requirement, applicable to local governments at the time such meeting is held. The governing body shall fix a date for its regular monthly meeting in such terms as the first Monday of each month, and shall not change such date more often than once in any calendar year. Notice of the date so fixed shall be given by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region. Notice of any special meeting, except an emergency meeting, shall be given by so publishing the date and place and posting an agenda at least 5 days prior to the meeting.

(e) The position of a member of the governing body shall be considered vacated upon his loss of any of the qualifications required for his appointment and in such event the appointing authority shall appoint a successor.

(f) The governing body shall elect from its own members a chairman and vice chairman, whose terms of office shall be 2 years, and who may be reelected. If a vacancy occurs in either office, the governing body may fill such vacancy for the unexpired term.

(g) Four of the members of the governing body from each state constitute a quorum for the transaction of the business of the agency. The voting procedures shall be as follows:

(1) For adopting, amending or repealing environmental threshold carrying capacities, the regional plan, and ordinances, rules and regulations, and for granting variances from the ordinances, rules and regulations, the vote of at least four of the members of each state agreeing with the vote of at least four members of the other state shall be required to take action. If there is no vote of at least four of the members from one state agreeing with the vote of at least four of the members of the other state on the actions specified in this paragraph, an action of rejection shall be deemed to have been taken.

(2) For approving a project, the affirmative vote of at least five members from the state in which the project is located and the affirmative vote of at least nine members of the governing body are required. If at least five members of the governing body from the state in which the project is located and at least nine members of the entire governing body do not vote in favor of the project, upon a motion for approval, an action of rejection shall be deemed to have been taken. A decision by the agency to approve a project shall be supported by a statement of findings, adopted by the agency, which indicates that the project complies with the regional plan and with applicable ordinances, rules and regulations of the agency.

(3) For routine business and for directing the agency s staff on litigation and enforcement actions, at least eight members of the governing body must agree to take action. If at least eight votes in favor of such action are not cast, an action of rejection shall be deemed to have been taken.

Whenever under the provisions of this compact or any ordinance, rule, regulation or policy adopted pursuant thereto, the agency is required to review or approve any project, public or private, the agency shall take final action by vote, whether to approve, to require modification or to reject such project, within 180 days after the application for such project is accepted as complete by the agency in compliance with the agency s rules and regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If a final action by vote does not take place within 180 days, the applicant may bring an action in a court of competent jurisdiction to compel a vote unless he has agreed to an extension. This provision does not limit the right of any person to obtain judicial review of agency action under subdivision (h) of Article VI. The vote of each member of the governing body shall be individually recorded. The governing body shall adopt its own rules, regulations and procedures.

(h) An advisory planning commission shall be appointed by the agency. The commission shall include: the chief planning officers of Placer County, El Dorado County, and the City of South Lake Tahoe in California and of Douglas County, Washoe County and Carson City in Nevada, the executive officer of the Lahontan Regional Water Quality Control Board of the State of California, the executive officer of the Air Resources Board of the State of California, the director of the state department of conservation and natural resources of the State of Nevada, the administrator of the division of environmental protection in the state department of conservation and natural resources of the State of Nevada, the administrator of the Lake Tahoe Management Unit of the United States Forest Service, and at least four lay members with an equal number from each state, at least half of whom shall be residents of the region. Any official member may designate an alternate.

The term of office of each lay member of the advisory planning commission shall be 2 years. Members may be reappointed.

The position of each member of the advisory planning commission shall be considered vacated upon loss of any of the qualifications required for appointment, and in such an event the appointing authority shall appoint a successor.

The advisory planning commission shall elect from its own members a chairman and a vice chairman, whose terms of office shall be 2 years and who may be reelected. If a vacancy occurs in either office, the advisory planning commission shall fill such vacancy for the unexpired term.

A majority of the members of the advisory planning commission constitutes a quorum for the transaction of the business of the commission. A majority vote of the quorum present shall be required to take action with respect to any matter.

(i) The agency shall establish and maintain an office within the region, and for this purpose the agency may rent or own property and equipment. Every plan, ordinance and other record of the agency which is of such nature as to constitute a public record under the law of either the State of California or the State of Nevada shall be open to inspection and copying during regular office hours.

(j) Each authority charged under this compact or by the law of either state with the duty of appointing a member of the governing body of the agency shall by certified copy of its resolution or other action notify the Secretary of State of its own state of the action taken.

ARTICLE IV. Personnel

(a) The governing body shall determine the qualification of, and it shall appoint and fix the salary of, the executive officer of the agency, and shall employ such other staff and legal counsel as may be necessary to execute the powers and functions provided for under this compact or in accordance with any intergovernmental contracts or agreements the agency may be responsible for administering.

(b) Agency personnel standards and regulations shall conform insofar as possible to the regulations and procedures of the civil service of the State of California or the State of Nevada, as may be determined by the governing body of the agency; and shall be regional and bistate in application and effect; provided that the governing body may, for administrative convenience and at its discretion, assign the administration of designated personnel arrangements to an agency of either state, and provided that administratively convenient adjustments be made in the standards and regulations governing personnel assigned under intergovernmental agreements.

(c) The agency may establish and maintain or participate in such additional programs of employee benefits as may be appropriate to afford employees of the agency terms and conditions of employment similar to those enjoyed by employees of California and Nevada generally.

ARTICLE V. Planning

(a) In preparing each of the plans required by this article and each amendment thereto, if any, subsequent to its adoption, the planning commission after due notice shall hold at least one public hearing which may be continued from time to time, and shall review the testimony and any written recommendations presented at such hearing before recommending the plan or amendment. The notice required by this subdivision shall be given at least 20 days prior to the public hearing by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region.

The planning commission shall then recommend such plan or amendment to the governing body for adoption by ordinance. The governing body may adopt, modify or reject the proposed plan or amendment, or may initiate and adopt a plan or amendment without referring it to the planning commission. If the governing body initiates or substantially modifies a plan or amendment, it shall hold at least one public hearing thereon after due notice as required in this subdivision.

If a request is made for the amendment of the regional plan by:

(1) A political subdivision a part of whose territory would be affected by such amendment; or

(2) The owner or lessee of real property which would be affected by such amendment,

the governing body shall complete its action on such amendment within 180 days after such request is accepted as complete according to standards which must be prescribed by ordinance of the agency.

(b) The agency shall develop, in cooperation with the states of California and Nevada, environmental threshold carrying capacities for the region. The agency should request the President s Council on Environmental Quality, the United States Forest Service and other appropriate agencies to assist in developing such environmental threshold carrying capacities. Within 18 months after the effective date of the amendments to this compact, the agency shall adopt environmental threshold carrying capacities for the region.

(c) Within 1 year after the adoption of the environmental threshold carrying capacities for the region, the agency shall amend the regional plan so that, at a minimum, the plan and all of its elements, as implemented through agency ordinances, rules and regulations, achieves and maintains the adopted environmental threshold carrying capacities. Each element of the plan shall contain implementation provisions and time schedules for such implementation by ordinance. The planning commission and governing body shall continuously review and maintain the regional plan. The regional plan shall consist of a diagram, or diagrams, and text, or texts setting forth the projects and proposals for implementation of the regional plan, a description of the needs and goals of the region and a statement of the policies, standards and elements of the regional plan.

The regional plan shall be a single enforceable plan and includes all of the following correlated elements:

(1) A land-use plan for the integrated arrangement and general location and extent of, and the criteria and standards for, the uses of land, water, air, space and other natural resources within the region, including but not limited to an indication or allocation of maximum population densities and permitted uses.

(2) A transportation plan for the integrated development of a regional system of transportation, including but not limited to parkways, highways, transportation facilities, transit routes, waterways, navigation facilities, public transportation facilities, bicycle facilities, and appurtenant terminals and facilities for the movement of people and goods within the region. The goal of transportation planning shall be:

(A) To reduce dependency on the automobile by making more effective use of existing transportation modes and of public transit to move people and goods within the region; and

(B) To reduce to the extent feasible air pollution which is caused by motor vehicles.

Where increases in capacity are required, the agency shall give preference to providing such capacity through public transportation and public programs and projects related to transportation. The agency shall review and consider all existing transportation plans in preparing its regional transportation plan pursuant to this paragraph.

The plan shall provide for an appropriate transit system for the region.

The plan shall give consideration to:

(A) Completion of the Loop Road in the states of Nevada and California;

(B) Utilization of a light rail mass transit system in the South Shore area; and

(C) Utilization of a transit terminal in the Kingsbury Grade area.

Until the regional plan is revised, or a new transportation plan is adopted in accordance with this paragraph, the agency has no effective transportation plan.

(3) A conservation plan for the preservation, development, utilization, and management of the scenic and other natural resources within the basin, including but not limited to, soils, shoreline and submerged lands, scenic corridors along transportation routes, open spaces, recreational and historical facilities.

(4) A recreation plan for the development, utilization, and management of the recreational resources of the region, including but not limited to, wilderness and forested lands, parks and parkways, riding and hiking trails, beaches and playgrounds, marinas, areas for skiing and other recreational facilities.

(5) A public services and facilities plan for the general location, scale and provision of public services and facilities, which, by the nature of their function, size, extent and other characteristics are necessary or appropriate for inclusion in the regional plan.

In formulating and maintaining the regional plan, the planning commission and governing body shall take account of and shall seek to harmonize the needs of the region as a whole, the plans of the counties and cities within the region, the plans and planning activities of the state, federal and other public agencies and nongovernmental agencies and organizations which affect or are concerned with planning and development within the region.

(d) The regional plan shall provide for attaining and maintaining federal, state, or local air and water quality standards, whichever are strictest, in the respective portions of the region for which the standards are applicable.

The agency may, however, adopt air or water quality standards or control measures more stringent than the applicable state implementation plan or the applicable federal, state, or local standards for the region, if it finds that such additional standards or control measures are necessary to achieve the purposes of this compact. Each element of the regional plan, where applicable, shall, by ordinance, identify the means and time schedule by which air and water quality standards will be attained.

(e) Except for the Regional Transportation Plan of the California Tahoe Regional Planning Agency, the regional plan, ordinances, rules and regulations adopted by the California Tahoe Regional Planning Agency in effect on July 1, 1980, shall be the regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency for that portion of the Tahoe region located in the State of California. Such plan, ordinance, rule or regulation may be amended or repealed by the governing body of the agency. The plans, ordinances, rules and regulations of the Tahoe Regional Planning Agency that do not conflict with, or are not addressed by, the California Tahoe Regional Planning Agency s plans, ordinances, rules and regulations referred to in this subdivision shall continue to be applicable unless amended or repealed by the governing body of the agency. No provision of the regional plan, ordinances, rules and regulations of the California Tahoe Regional Planning Agency referred to in this subdivision shall apply to that portion of the region within the State of Nevada, unless such provision is adopted for the Nevada portion of the region by the governing body of the agency.

(f) The regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency apply to that portion of the region within the State of Nevada.

(g) The agency shall adopt ordinances prescribing specific written findings that the agency must make prior to approving any project in the region. These findings shall relate to environmental protection and shall insure that the project under review will not adversely affect implementation of the regional plan and will not cause the adopted environmental threshold carrying capacities of the region to be exceeded.

(h) The agency shall maintain the data, maps and other information developed in the course of formulating and administering the regional plan, in a form suitable to assure a consistent view of developmental trends and other relevant information for the availability of and use by other agencies of government and by private organizations and individuals concerned.

(i) Where necessary for the realization of the regional plan, the agency may engage in collaborative planning with local governmental jurisdictions located outside the region, but contiguous to its boundaries. In formulating and implementing the regional plan, the agency shall seek the cooperation and consider the recommendations of counties and cities and other agencies of local government, of state and federal agencies, of educational institutions and research organizations, whether public or private, and of civic groups and private persons.

ARTICLE VI. Agency s Powers

(a) The governing body shall adopt all necessary ordinances, rules, and regulations to effectuate the adopted regional plan. Except as otherwise provided in this compact, every such ordinance, rule or regulation shall establish a minimum standard applicable throughout the region. Any political subdivision or public agency may adopt and enforce an equal or higher requirement applicable to the same subject of regulation in its territory. The regulations of the agency shall contain standards including but not limited to the following: water purity and clarity; subdivision; zoning; tree removal; solid waste disposal; sewage disposal; land fills, excavations, cuts and grading; piers, harbors, breakwaters or channels and other shoreline developments; waste disposal in shoreline areas; waste disposal from boats; mobile-home parks; house relocation; outdoor advertising; floodplain protection; soil and sedimentation control; air pollution; and watershed protection. Whenever possible without diminishing the effectiveness of the regional plan, the ordinances, rules, regulations and policies shall be confined to matters which are general and regional in application, leaving to the jurisdiction of the respective states, counties and cities the enactment of specific and local ordinances, rules, regulations and policies which conform to the regional plan.

The agency shall prescribe by ordinance those activities which it has determined will not have substantial effect on the land, water, air, space or any other natural resources in the region and therefore will be exempt from its review and approval.

Every ordinance adopted by the agency shall be published at least once by title in a newspaper or combination of newspapers whose circulation is general throughout the region. Except an ordinance adopting or amending the regional plan, no ordinance shall become effective until 60 days after its adoption. Immediately after its adoption, a copy of each ordinance shall be transmitted to the governing body of each political subdivision having territory within the region.

(b) No project other than those to be reviewed and approved under the special provisions of subdivisions (d), (e), (f) and (g) may be developed in the region without obtaining the review and approval of the agency and no project may be approved unless it is found to comply with the regional plan and with the ordinances, rules and regulations enacted pursuant to subdivision (a) to effectuate that plan.

The agency may approve a project in the region only after making the written findings required by this subdivision or subdivision (g) of Article V. Such findings shall be based on substantial evidence in the record.

Before adoption by the agency of the ordinances required in subdivision (g) of Article V, the agency may approve a project in the region only after making written findings on the basis of substantial evidence in the record that the project is consistent with the regional plan then in effect and with applicable plans, ordinances, regulations, and standards of federal and state agencies relating to the protection, maintenance and enhancement of environmental quality in the region.

(c) The legislatures of the states of California and Nevada find that in order to make effective the regional plan as revised by the agency, it is necessary to halt temporarily works of development in the region which might otherwise absorb the entire capability of the region for further development or direct it out of harmony with the ultimate plan. Subject to the limitation provided in this subdivision, from the effective date of the amendments to this compact until the regional plan is amended pursuant to subdivision (c) of Article V, or until May 1, 1983, whichever is earlier:

(1) Except as otherwise provided in this paragraph, no new subdivision, planned unit development, or condominium project may be approved unless a complete tentative map or plan has been approved before the effective date of the amendments to this compact by all agencies having jurisdiction. The subdivision of land owned by a general improvement district, which existed and owned the land before the effective date of the amendments to this compact, may be approved if subdivision of the land is necessary to avoid insolvency of the district.

(2) Except as provided in paragraph (3), no apartment building may be erected unless the required permits for such building have been secured from all agencies having jurisdiction, prior to the effective date of the amendments to this compact.

(3) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize the construction of a greater number of new residential units within the region than were authorized within the region by building permits issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third of that number may be issued by each such city or county. For purposes of this paragraph a residential unit means either a single family residence or an individual residential unit within a larger building, such as an apartment building, a duplex or a condominium.

The legislatures find the respective numbers of residential units authorized within the region during the calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 252

2. Placer County............................................................................................... 278

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 339

5. Washoe County........................................................................................... 739

(4) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize construction of a greater square footage of new commercial buildings within the region than were authorized within the region by building permits for commercial purposes issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third the amount of that square footage may be issued by each such city or county.

The legislatures find the respective square footages of commercial buildings authorized within the region during calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 64,324

2. Placer County............................................................................................... 23,000

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 57,354

5. Washoe County........................................................................................... 50,600

(5) No structure may be erected to house gaming under a nonrestricted license.

(6) No facility for the treatment of sewage may be constructed or enlarged except:

(A) To comply, as ordered by the appropriate state agency for the control of water pollution, with existing limitations of effluent under the Clean Water Act, 33 U.S.C. 1251 et seq., and the applicable state law for control of water pollution;

(B) To accommodate development which is not prohibited or limited by this subdivision; or

(C) In the case of Douglas County Sewer District # 1, to modify or otherwise alter sewage treatment facilities existing on the effective date of the amendments to this compact so that such facilities will be able to treat the total volume of effluent for which they were originally designed, which is 3.0 million gallons per day. Such modification or alteration is not a project ; is not subject to the requirements of Article VII; and does not require a permit from the agency. Before commencing such modification or alteration, however, the district shall submit to the agency its report identifying any significant soil erosion problems which may be caused by such modifications or alterations and the measures which the district proposes to take to mitigate or avoid such problems.

The moratorium imposed by this subdivision does not apply to work done pursuant to a right vested before the effective date of the amendments to this compact. Notwithstanding the expiration date of the moratorium imposed by this subdivision, no new highway may be built or existing highway widened to accommodate additional continuous lanes for automobiles until the regional transportation plan is revised and adopted.

The moratorium imposed by this subdivision does not apply to the construction of any parking garage which has been approved by the agency prior to May 4, 1979, whether that approval was affirmative or by default. The provisions of this paragraph are not an expression of legislative intent that any such parking garage, the approval of which is the subject of litigation which was pending on the effective date of the amendments to this compact, should or should not be constructed. The provisions of this paragraph are intended solely to permit construction of such a parking garage if a judgment sustaining the agency s approval to construct that parking garage has become final and no appeal is pending or may lawfully be taken to a higher court.

(d) Subject to the final order of any court of competent jurisdiction entered in litigation contesting the validity of an approval by the Tahoe Regional Planning Agency, whether that approval was affirmative or by default, if that litigation was pending on May 4, 1979, the agency and the states of California and Nevada shall recognize as a permitted and conforming use:

(1) Every structure housing gaming under a nonrestricted license which existed as a licensed gaming establishment on May 4, 1979, or whose construction was approved by the Tahoe Regional Planning Agency affirmatively or deemed approved before that date. The construction or use of any structure to house gaming under a nonrestricted license not so existing or approved, or the enlargement in cubic volume of any such existing or approved structure is prohibited.

(2) Every other nonrestricted gaming establishment whose use was seasonal and whose license was issued before May 4, 1979, for the same season and for the number and type of games and slot machines on which taxes or fees were paid in the calendar year 1978.

(3) Gaming conducted pursuant to a restricted gaming license issued before May 4, 1979, to the extent permitted by that license on that date.

The area within any structure housing gaming under a nonrestricted license which may be open to public use (as distinct from that devoted to the private use of guests and exclusive of any parking area) is limited to the area existing or approved for public use on May 4, 1979. Within these limits, any external modification of the structure which requires a permit from a local government also requires approval from the agency. The agency shall not permit restaurants, convention facilities, showrooms or other public areas to be constructed elsewhere in the region outside the structure in order to replace areas existing or approved for public use on May 4, 1979.

(e) Any structure housing licensed gaming may be rebuilt or replaced to a size not to exceed the cubic volume, height and land coverage existing or approved on May 4, 1979, without the review or approval of the agency or any planning or regulatory authority of the State of Nevada whose review or approval would be required for a new structure.

(f) The following provisions apply to any internal or external modification, remodeling, change in use, or repair of a structure housing gaming under a nonrestricted license which is not prohibited by Article VI (d):

(1) The agency s review of an external modification of the structure which requires a permit from a local government is limited to determining whether the external modification will do any of the following:

(A) Enlarge the cubic volume of the structure;

(B) Increase the total square footage of area open to or approved for public use on May 4, 1979;

(C) Convert an area devoted to the private use of guests to an area open to public use;

(D) Increase the public area open to public use which is used for gaming beyond the limits contained in paragraph (3); and

(E) Conflict with or be subject to the provisions of any of the agency s ordinances that are generally applicable throughout the region.

The agency shall make this determination within 60 days after the proposal is delivered to the agency in compliance with the agency s rules or regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If an external modification is determined to have any of the effects enumerated in subparagraphs (A) through (C), it is prohibited. If an external modification is determined to have any of the effects enumerated in subparagraph (D) or (E), it is subject to the applicable provisions of this compact. If an external modification is determined to have no such effect, it is not subject to the provisions of this compact.

(2) Except as provided in paragraph (3), internal modification, remodeling, change in use or repair of a structure housing gaming under a nonrestricted license is not a project and does not require the review or approval of the agency.

(3) Internal modification, remodeling, change in use or repair of areas open to public use within a structure housing gaming under a nonrestricted license which alone or in combination with any other such modification, remodeling, change in use or repair will increase the total portion of those areas which is actually used for gaming by more than the product of the total base area, as defined below, in square feet existing on or approved before August 4, 1980, multiplied by 15 percent constitutes a project and is subject to all of the provisions of this compact relating to projects. For purposes of this paragraph and the determination required by Article VI (g), base area means all of the area within a structure housing gaming under a nonrestricted license which may be open to public use, whether or not gaming is actually conducted or carried on in that area, except retail stores, convention centers and meeting rooms, administrative offices, kitchens, maintenance and storage areas, rest rooms, engineering and mechanical rooms, accounting rooms and counting rooms.

(g) In order to administer and enforce the provisions of paragraphs (d), (e) and (f) the State of Nevada, through its appropriate planning or regulatory agency, shall require the owner or licensee of a structure housing gaming under a nonrestricted license to provide:

(1) Documents containing sufficient information for the Nevada agency to establish the following relative to the structure:

(A) The location of its external walls;

(B) Its total cubic volume;

(C) Within its external walls, the area in square feet open or approved for public use and the area in square feet devoted to or approved for the private use of guests on May 4, 1979;

(D) The amount of surface area of land under the structure; and

(E) The base area as defined in paragraph (f)(3) in square feet existing on or approved before August 4, 1980.

(2) An informational report whenever any internal modification, remodeling, change in use, or repair will increase the total portion of the areas open to public use which is used for gaming.

The Nevada agency shall transmit this information to the Tahoe Regional Planning Agency.

(h) Gaming conducted pursuant to a restricted gaming license is exempt from review by the agency if it is incidental to the primary use of the premises.

(i) The provisions of subdivisions (d) and (e) are intended only to limit gaming and related activities as conducted within a gaming establishment, or construction designed to permit the enlargement of such activities, and not to limit any other use of property zoned for commercial use or the accommodation of tourists, as approved by the agency.

(j) Legal actions arising out of or alleging a violation of the provisions of this compact, of the regional plan or of an ordinance or regulation of the agency or of a permit or a condition of a permit issued by the agency are governed by the following provisions:

(1) This subdivision applies to:

(A) Actions arising out of activities directly undertaken by the agency.

(B) Actions arising out of the issuance to a person of a lease, permit, license or other entitlement for use by the agency.

(C) Actions arising out of any other act or failure to act by any person or public agency.

Such legal actions may be filed and the provisions of this subdivision apply equally in the appropriate courts of California and Nevada and of the United States.

(2) Venue lies:

(A) If a civil or criminal action challenges an activity by the agency or any person which is undertaken or to be undertaken upon a parcel of real property, in the state or federal judicial district where the real property is situated.

(B) If an action challenges an activity which does not involve a specific parcel of land (such as an action challenging an ordinance of the agency), in any state or federal court having jurisdiction within the region.

(3) Any aggrieved person may file an action in an appropriate court of the State of California or Nevada or of the United States alleging noncompliance with the provisions of this compact or with an ordinance or regulation of the agency. In the case of governmental agencies, aggrieved person means the Tahoe Regional Planning Agency or any state, federal or local agency. In the case of any person other than a governmental agency who challenges an action of the Tahoe Regional Planning Agency, aggrieved person means any person who has appeared, either in person, through an authorized representative, or in writing, before the agency at an appropriate administrative hearing to register objection to the action which is being challenged, or who had good cause for not making such an appearance.

(4) A legal action arising out of the adoption or amendment of the regional plan or of any ordinance or regulation of the agency, or out of the granting or denial of any permit, shall be commenced within 60 days after final action by the agency. All other legal actions shall be commenced within 65 days after discovery of the cause of action.

(5) In any legal action filed pursuant to this subdivision which challenges an adjudicatory act or decision of the agency to approve or disapprove a project, the scope of judicial inquiry shall extend only to whether there was prejudicial abuse of discretion. Prejudicial abuse of discretion is established if the agency has not proceeded in a manner required by law or if the act or decision of the agency was not supported by substantial evidence in light of the whole record. In making such a determination the court shall not exercise its independent judgment on evidence but shall only determine whether the act or decision was supported by substantial evidence in light of the whole record. In any legal action filed pursuant to this subdivision which challenges a legislative act or decision of the agency (such as the adoption of the regional plan and the enactment of implementing ordinances), the scope of the judicial inquiry shall extend only to the questions of whether the act or decision has been arbitrary, capricious or lacking substantial evidentiary support or whether the agency has failed to proceed in a manner required by law.

(6) The provisions of this subdivision do not apply to any legal proceeding pending on the date when this subdivision becomes effective. Any such legal proceeding shall be conducted and concluded under the provisions of law which were applicable prior to the effective date of this subdivision.

(7) The security required for the issuance of a temporary restraining order or preliminary injunction based upon an alleged violation of this compact or any ordinance, plan, rule or regulation adopted pursuant thereto is governed by the rule or statute applicable to the court in which the action is brought, unless the action is brought by a public agency or political subdivision to enforce its own rules, regulations and ordinances in which case no security shall be required.

(k) The agency shall monitor activities in the region and may bring enforcement actions in the region to ensure compliance with the regional plan and adopted ordinances, rules, regulations and policies. If it is found that the regional plan, or ordinances, rules, regulations and policies are not being enforced by a local jurisdiction, the agency may bring action in a court of competent jurisdiction to ensure compliance.

(l) Any person who violates any provision of this compact or of any ordinance or regulation of the agency or of any condition of approval imposed by the agency is subject to a civil penalty not to exceed $5,000. Any such person is subject to an additional civil penalty not to exceed $5,000 per day, for each day on which such a violation persists. In imposing the penalties authorized by this subdivision, the court shall consider the nature of the violation and shall impose a greater penalty if it was willful or resulted from gross negligence than if it resulted from inadvertence or simple negligence.

(m) The agency is hereby empowered to initiate, negotiate and participate in contracts and agreements among the local governmental authorities of the region, or any other intergovernmental contracts or agreements authorized by state or federal law.

(n) Each intergovernmental contract or agreement shall provide for its own funding and staffing, but this shall not preclude financial contributions from the local authorities concerned or from supplementary sources.

(o) Every record of the agency, whether public or not, shall be open for examination to the Legislature and Controller of the State of California and the legislative auditor of the State of Nevada.

(p) Approval by the agency of any project expires 3 years after the date of final action by the agency or the effective date of the amendments to this compact, whichever is later, unless construction is begun within that time and diligently pursued thereafter, or the use or activity has commenced. In computing the 3-year period any period of time during which the project is the subject of a legal action which delays or renders impossible the diligent pursuit of that project shall not be counted. Any license, permit or certificate issued by the agency which has an expiration date shall be extended by that period of time during which the project is the subject of such legal action as provided in this subdivision.

(q) The governing body shall maintain a current list of real property known to be available for exchange with the United States or with other owners of real property in order to facilitate exchanges of real property by owners of real property in the region.

ARTICLE VII. Environmental Impact Statements

(a) The Tahoe Regional Planning Agency when acting upon matters that have a significant effect on the environment shall:

(1) Utilize a systematic, interdisciplinary approach which will insure the integrated use of the natural and social sciences and the environmental design arts in planning and in decision making which may have an impact on man s environment;

(2) Prepare and consider a detailed environmental impact statement before deciding to approve or carry out any project. The detailed environmental impact statement shall include the following:

(A) The significant environmental impacts of the proposed project;

(B) Any significant adverse environmental effects which cannot be avoided should the project be implemented;

(C) Alternatives to the proposed project;

(D) Mitigation measures which must be implemented to assure meeting standards of the region;

(E) The relationship between local short-term uses of man s environment and the maintenance and enhancement of long-term productivity;

(F) Any significant irreversible and irretrievable commitments of resources which would be involved in the proposed project should it be implemented; and

(G) The growth-inducing impact of the proposed project;

(3) Study, develop and describe appropriate alternatives to recommended courses of action for any project which involves unresolved conflicts concerning alternative uses of available resources;

(4) Make available to states, counties, municipalities, institutions and individuals, advice and information useful in restoring, maintaining and enhancing the quality of the region s environment; and

(5) Initiate and utilize ecological information in the planning and development of resource-oriented projects.

(b) Prior to completing an environmental impact statement, the agency shall consult with and obtain the comments of any federal, state or local agency which has jurisdiction by law or special expertise with respect to any environmental impact involved. Copies of such statement and the comments and views of the appropriate federal, state and local agencies which are authorized to develop and enforce environmental standards shall be made available to the public and shall accompany the project through the review processes. The public shall be consulted during the environmental impact statement process and views shall be solicited during a public comment period not to be less than 60 days.

(c) Any environmental impact statement required pursuant to this article need not repeat in its entirety any information or data which is relevant to such a statement and is a matter of public record or is generally available to the public, such as information contained in an environmental impact report prepared pursuant to the California Environmental Quality Act or a federal environmental impact statement prepared pursuant to the National Environmental Policy Act of 1969. However, such information or data shall be briefly described in the environmental impact statement and its relationship to the environmental impact statement shall be indicated.

In addition, any person may submit information relative to a proposed project which may be included, in whole or in part, in any environmental impact statement required by this article.

(d) In addition to the written findings specified by agency ordinance to implement the regional plan, the agency shall make either of the following written findings before approving a project for which an environmental impact statement was prepared:

(1) Changes or alterations have been required in or incorporated into such project which avoid or reduce the significant adverse environmental effects to a less than significant level; or

(2) Specific considerations, such as economic, social or technical, make infeasible the mitigation measures or project alternatives discussed in the environmental impact statement on the project.

A separate written finding shall be made for each significant effect identified in the environmental impact statement on the project. All written findings must be supported by substantial evidence in the record.

(e) The agency may charge and collect a reasonable fee from any person proposing a project subject to the provisions of this compact in order to recover the estimated costs incurred by the agency in preparing an environmental impact statement under this article.

(f) The agency shall adopt by ordinance a list of classes of projects which the agency has determined will not have a significant effect on the environment and therefore will be exempt from the requirement for the preparation of an environmental impact statement under this article. Prior to adopting the list, the agency shall make a written finding supported by substantial evidence in the record that each class of projects will not have a significant effect on the environment.

ARTICLE VIII. Finances

(a) On or before September 30 of each calendar year the agency shall establish the amount of money necessary to support its activities for the next succeeding fiscal year commencing July 1 of the following year. The agency shall apportion $75,000 of this amount among the counties within the region on the same ratio to the total sum required as the full cash valuation of taxable property within the region in each county bears to the total full cash valuation of taxable property within the region. In addition, each county within the region in California shall pay $18,750 to the agency and each county within the region in Nevada, including Carson City, shall pay $12,500 to the agency, from any funds available therefor. The State of California and the State of Nevada may pay to the agency by July 1 of each year any additional sums necessary to support the operations of the agency pursuant to this compact. If additional funds are required, the agency shall make a request for the funds to the states of California and Nevada. Requests for state funds must be apportioned two-thirds from California and one-third from Nevada. Money appropriated shall be paid within 30 days.

(b) The agency may fix and collect reasonable fees for any services rendered by it.

(c) The agency shall submit an itemized budget to the states for review with any request for state funds, shall be strictly accountable to any county in the region and the states for all funds paid by them to the agency and shall be strictly accountable to all participating bodies for all receipts and disbursement.

(d) The agency is authorized to receive gifts, donations, subventions, grants, and other financial aids and funds; but the agency may not own land except as provided in subdivision (i) of Article III.

(e) The agency shall not obligate itself beyond the moneys due under this article for its support from the several counties and the states for the current fiscal year, plus any moneys on hand or irrevocably pledged to its support from other sources. No obligation contracted by the agency shall bind either of the party states or any political subdivision thereof.

ARTICLE IX. Transportation District

(a) The Tahoe transportation district is hereby established as a special purpose district. The boundaries of the district are coterminous with those of the region.

(b) The business of the district shall be managed by a board of directors consisting of:

(1) One member of the county board of supervisors of each of the counties of El Dorado and Placer;

(2) One member of the city council of the City of South Lake Tahoe;

(3) One member each of the board of county commissioners of Douglas County and of Washoe County;

(4) One member of the board of supervisors of Carson City;

(5) The director of the California Department of Transportation; and

(6) The director of the department of transportation of the State of Nevada.

Any director may designate an alternate.

(c) The vote of at least five of the directors must agree to take action. If at least five votes in favor of an action are not cast, an action of rejection shall be deemed to have been taken.

(d) The Tahoe transportation district may in accordance with the adopted transportation plan:

(1) Own and operate a public transportation system to the exclusion of all other publicly owned transportation systems in the region.

(2) Acquire upon mutually agreeable terms any public transportation system or facility owned by a county, city or special purpose district within the region.

(3) Hire the employees of existing public transportation systems that are acquired by the district without loss of benefits to the employees, bargain collectively with employee organizations, and extend pension and other collateral benefits to employees.

(4) Fix the rates and charges for transit services provided pursuant to this subdivision.

(5) Issue revenue bonds and other evidence of indebtedness.

(6) By resolution, determine and propose for adoption a tax for the purpose of obtaining services of the district. The tax proposed must be general and of uniform operation throughout the region, and may not be graduated in any way. The district is prohibited from imposing an ad valorem tax, a tax measured by gross or net receipts on business, a tax or charge that is assessed against people or vehicles as they enter or leave the region, and any tax, direct or indirect, on gaming tables and devices. Any such proposition must be submitted to the voters of the district and shall become effective upon approval of two-thirds of the voters voting on the proposition. The revenues from any such tax must be used for the service for which it was imposed, and for no other purpose.

(7) Provide service from inside the region to convenient airport, railroad and interstate bus terminals without regard to the boundaries of the region.

(e) The legislatures of the states of California and Nevada may, by substantively identical enactments, amend this article.

ARTICLE X. Miscellaneous

(a) It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. Except as provided in subdivision (c), the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining state and in full force and effect as to the state affected as to all severable matters.

(b) The agency shall have such additional powers and duties as may hereafter be delegated or imposed upon it from time to time by the action of the Legislature of either state concurred in by the Legislature of the other.

(c) A state party to this compact may withdraw therefrom by enacting a statute repealing the compact. Notice of withdrawal shall be communicated officially and in writing to the Governor of the other state and to the agency administrators. This provision is not severable, and if it is held to be unconstitutional or invalid, no other provision of this compact shall be binding upon the State of Nevada or the State of California.

(d) No provision of this compact shall have any effect upon the allocation, distribution or storage of interstate waters or upon any appropriative water right.

(Added to NRS by 1968, 4; R 1979, 1133, effective upon proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; A 1979, 1135; 1980, 1; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation that satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the State of California enacts amendments that are substantially identical to the amendments to the Compact proposed by this State in 2011, the amendments are approved pursuant to Public Law 96-551 and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 3838, 3860)

NRS 277.200 Text of Compact. [Effective upon the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1 of chapter 311, Statutes of Nevada 1997, at page 1125, and until: (1) January 1, 2014, if, on or before that date, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; (2) the proclamation by the Governor of this State of the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1.5 of chapter 530, Statutes of Nevada, 2011, at page 3711, and the approval of the amendments pursuant to Public Law 96-551; (3) the proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; or (4) October 1, 2015, unless before that date the State of California enacts amendments that are substantially identical to the amendments to the Compact contained in section 1.5 of chapter 530, Statutes of Nevada 2011, at page 3711, the amendments are approved pursuant to Public Law 96-551 and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.] The Tahoe Regional Planning Compact is as follows:

Tahoe Regional Planning Compact

ARTICLE I. Findings and Declarations of Policy

(a) It is found and declared that:

(1) The waters of Lake Tahoe and other resources of the region are threatened with deterioration or degeneration, which endangers the natural beauty and economic productivity of the region.

(2) The public and private interests and investments in the region are substantial.

(3) The region exhibits unique environmental and ecological values which are irreplaceable.

(4) By virtue of the special conditions and circumstances of the region s natural ecology, developmental pattern, population distribution and human needs, the region is experiencing problems of resource use and deficiencies of environmental control.

(5) Increasing urbanization is threatening the ecological values of the region and threatening the public opportunities for use of the public lands.

(6) Maintenance of the social and economic health of the region depends on maintaining the significant scenic, recreational, educational, scientific, natural and public health values provided by the Lake Tahoe Basin.

(7) There is a public interest in protecting, preserving and enhancing these values for the residents of the region and for visitors to the region.

(8) Responsibilities for providing recreational and scientific opportunities, preserving scenic and natural areas, and safeguarding the public who live, work and play in or visit the region are divided among local governments, regional agencies, the states of California and Nevada, and the Federal Government.

(9) In recognition of the public investment and multistate and national significance of the recreational values, the Federal Government has an interest in the acquisition of recreational property and the management of resources in the region to preserve environmental and recreational values, and the Federal Government should assist the states in fulfilling their responsibilities.

(10) In order to preserve the scenic beauty and outdoor recreational opportunities of the region, there is a need to insure an equilibrium between the region s natural endowment and its man-made environment.

(b) In order to enhance the efficiency and governmental effectiveness of the region, it is imperative that there be established a Tahoe Regional Planning Agency with the powers conferred by this compact including the power to establish environmental threshold carrying capacities and to adopt and enforce a regional plan and implementing ordinances which will achieve and maintain such capacities while providing opportunities for orderly growth and development consistent with such capacities.

(c) The Tahoe Regional Planning Agency shall interpret and administer its plans, ordinances, rules and regulations in accordance with the provisions of this compact.

ARTICLE II. Definitions

As used in this compact:

(a) Region, includes Lake Tahoe, the adjacent parts of Douglas and Washoe counties and Carson City, which for the purposes of this compact shall be deemed a county, lying within the Tahoe Basin in the State of Nevada, and the adjacent parts of the Counties of Placer and El Dorado lying within the Tahoe Basin in the State of California, and that additional and adjacent part of the County of Placer outside of the Tahoe Basin in the State of California which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15 North, Range 16 East, M.D.B. & M. The region defined and described herein shall be as precisely delineated on official maps of the agency.

(b) Agency means the Tahoe Regional Planning Agency.

(c) Governing body means the governing board of the Tahoe Regional Planning Agency.

(d) Regional plan means the long-term general plan for the development of the region.

(e) Planning commission means the advisory planning commission appointed pursuant to subdivision (h) of Article III.

(f) Gaming means to deal, operate, carry on, conduct, maintain or expose for play any banking or percentage game played with cards, dice or any mechanical device or machine for money, property, checks, credit or any representative of value, including, without limiting the generality of the foregoing, faro, monte, roulette, keno, bingo, fantan, twenty-one, blackjack, seven-and-a-half, big injun, klondike, craps, stud poker, draw poker or slot machine, but does not include social games played solely for drinks, or cigars or cigarettes served individually, games played in private homes or residences for prizes or games operated by charitable or educational organizations, to the extent excluded by applicable state law.

(g) Restricted gaming license means a license to operate not more than 15 slot machines on which a quarterly fee is charged pursuant to NRS 463.373 and no other games.

(h) Project means an activity undertaken by any person, including any public agency, if the activity may substantially affect the land, water, air, space or any other natural resources of the region.

(i) Environmental threshold carrying capacity means an environmental standard necessary to maintain a significant scenic, recreational, educational, scientific or natural value of the region or to maintain public health and safety within the region. Such standards shall include but not be limited to standards for air quality, water quality, soil conservation, vegetation preservation and noise.

(j) Feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social and technological factors.

(k) Areas open to public use means all of the areas within a structure housing gaming under a nonrestricted license except areas devoted to the private use of guests.

(l) Areas devoted to private use of guests means hotel rooms and hallways to serve hotel room areas, and any parking areas. A hallway serves hotel room areas if more than 50 percent of the areas on each side of the hallway are hotel rooms.

(m) Nonrestricted license means a gaming license which is not a restricted gaming license.

ARTICLE III. Organization

(a) There is created the Tahoe Regional Planning Agency as a separate legal entity.

The governing body of the agency shall be constituted as follows:

(1) California delegation:

(A) One member appointed by each of the County Boards of Supervisors of the Counties of El Dorado and Placer and one member appointed by the City Council of the City of South Lake Tahoe. Any such member may be a member of the county board of supervisors or city council, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) Two members appointed by the Governor of California, one member appointed by the Speaker of the Assembly of California and one member appointed by the Senate Rules Committee of the State of California. The members appointed pursuant to this subparagraph shall not be residents of the region and shall represent the public at large within the State of California.

(2) Nevada delegation:

(A) One member appointed by each of the boards of county commissioners of Douglas and Washoe counties and one member appointed by the board of supervisors of Carson City. Any such member may be a member of the board of county commissioners or board of supervisors, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) One member appointed by the governor of Nevada, the secretary of state of Nevada or his designee, and the director of the state department of conservation and natural resources of Nevada or his designee. Except for the secretary of state and the director of the state department of conservation and natural resources, the members or designees appointed pursuant to this subparagraph shall not be residents of the region. All members appointed pursuant to this subparagraph shall represent the public at large within the State of Nevada.

(C) One member appointed for a 1-year term by the six other members of the Nevada delegation. If at least four members of the Nevada delegation are unable to agree upon the selection of a seventh member within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body for that state the governor of the State of Nevada shall make such an appointment. The member appointed pursuant to this subparagraph may, but is not required to, be a resident of the region within the State of Nevada.

(3) If any appointing authority under paragraph (1)(A), (1)(B), (2)(A) or (2)(B) fails to make such an appointment within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body, the governor of the state in which the appointing authority is located shall make the appointment. The term of any member so appointed shall be 1 year.

(4) The position of any member of the governing body shall be deemed vacant if such a member is absent from three consecutive meetings of the governing body in any calendar year.

(5) Each member and employee of the agency shall disclose his economic interests in the region within 10 days after taking his seat on the governing board or being employed by the agency and shall thereafter disclose any further economic interest which he acquires, as soon as feasible after he acquires it. As used in this paragraph, economic interests means:

(A) Any business entity operating in the region in which the member or employee has a direct or indirect investment worth more than $1,000;

(B) Any real property located in the region in which the member or employee has a direct or indirect interest worth more than $1,000;

(C) Any source of income attributable to activities in the region, other than loans by or deposits with a commercial lending institution in the regular course of business, aggregating $250 or more in value received by or promised to the member within the preceding 12 months; or

(D) Any business entity operating in the region in which the member or employee is a director, officer, partner, trustee, employee or holds any position of management.

No member or employee of the agency shall make, or attempt to influence, an agency decision in which he knows or has reason to know he has an economic interest. Members and employees of the agency must disqualify themselves from making or participating in the making of any decision of the agency when it is reasonably foreseeable that the decision will have a material financial effect, distinguishable from its effect on the public generally, on the economic interests of the member or employee.

(b) The members of the agency shall serve without compensation, but the expenses of each member shall be met by the body which he represents in accordance with the law of that body. All other expenses incurred by the governing body in the course of exercising the powers conferred upon it by this compact unless met in some other manner specifically provided, shall be paid by the agency out of its own funds.

(c) Except for the secretary of state and director of the state department of conservation and natural resources of Nevada and the member appointed pursuant to subdivision (a)(2)(C), the members of the governing body serve at the pleasure of the appointing authority in each case, but each appointment shall be reviewed no less often than every 4 years. Members may be reappointed.

(d) The governing body of the agency shall meet at least monthly. All meetings shall be open to the public to the extent required by the law of the State of California or the State of Nevada, whichever imposes the greater requirement, applicable to local governments at the time such meeting is held. The governing body shall fix a date for its regular monthly meeting in such terms as the first Monday of each month, and shall not change such date more often than once in any calendar year. Notice of the date so fixed shall be given by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region. Notice of any special meeting, except an emergency meeting, shall be given by so publishing the date and place and posting an agenda at least 5 days prior to the meeting.

(e) The position of a member of the governing body shall be considered vacated upon his loss of any of the qualifications required for his appointment and in such event the appointing authority shall appoint a successor.

(f) The governing body shall elect from its own members a chairman and vice chairman, whose terms of office shall be 2 years, and who may be reelected. If a vacancy occurs in either office, the governing body may fill such vacancy for the unexpired term.

(g) Four of the members of the governing body from each state constitute a quorum for the transaction of the business of the agency. The voting procedures shall be as follows:

(1) For adopting, amending or repealing environmental threshold carrying capacities, the regional plan, and ordinances, rules and regulations, and for granting variances from the ordinances, rules and regulations, the vote of at least four of the members of each state agreeing with the vote of at least four members of the other state shall be required to take action. If there is no vote of at least four of the members from one state agreeing with the vote of at least four of the members of the other state on the actions specified in this paragraph, an action of rejection shall be deemed to have been taken.

(2) For approving a project, the affirmative vote of at least five members from the state in which the project is located and the affirmative vote of at least nine members of the governing body are required. If at least five members of the governing body from the state in which the project is located and at least nine members of the entire governing body do not vote in favor of the project, upon a motion for approval, an action of rejection shall be deemed to have been taken. A decision by the agency to approve a project shall be supported by a statement of findings, adopted by the agency, which indicates that the project complies with the regional plan and with applicable ordinances, rules and regulations of the agency.

(3) For routine business and for directing the agency s staff on litigation and enforcement actions, at least eight members of the governing body must agree to take action. If at least eight votes in favor of such action are not cast, an action of rejection shall be deemed to have been taken.

Whenever under the provisions of this compact or any ordinance, rule, regulation or policy adopted pursuant thereto, the agency is required to review or approve any project, public or private, the agency shall take final action by vote, whether to approve, to require modification or to reject such project, within 180 days after the application for such project is accepted as complete by the agency in compliance with the agency s rules and regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If a final action by vote does not take place within 180 days, the applicant may bring an action in a court of competent jurisdiction to compel a vote unless he has agreed to an extension. This provision does not limit the right of any person to obtain judicial review of agency action under subdivision (h) of Article VI. The vote of each member of the governing body shall be individually recorded. The governing body shall adopt its own rules, regulations and procedures.

(h) An advisory planning commission shall be appointed by the agency. The commission shall include: the chief planning officers of Placer County, El Dorado County, and the City of South Lake Tahoe in California and of Douglas County, Washoe County and Carson City in Nevada, the executive officer of the Lahontan Regional Water Quality Control Board of the State of California, the executive officer of the Air Resources Board of the State of California, the director of the state department of conservation and natural resources of the State of Nevada, the administrator of the division of environmental protection in the state department of conservation and natural resources of the State of Nevada, the administrator of the Lake Tahoe Management Unit of the United States Forest Service, and at least four lay members with an equal number from each state, at least half of whom shall be residents of the region. Any official member may designate an alternate.

The term of office of each lay member of the advisory planning commission shall be 2 years. Members may be reappointed.

The position of each member of the advisory planning commission shall be considered vacated upon loss of any of the qualifications required for appointment, and in such an event the appointing authority shall appoint a successor.

The advisory planning commission shall elect from its own members a chairman and a vice chairman, whose terms of office shall be 2 years and who may be reelected. If a vacancy occurs in either office, the advisory planning commission shall fill such vacancy for the unexpired term.

A majority of the members of the advisory planning commission constitutes a quorum for the transaction of the business of the commission. A majority vote of the quorum present shall be required to take action with respect to any matter.

(i) The agency shall establish and maintain an office within the region, and for this purpose the agency may rent or own property and equipment. Every plan, ordinance and other record of the agency which is of such nature as to constitute a public record under the law of either the State of California or the State of Nevada shall be open to inspection and copying during regular office hours.

(j) Each authority charged under this compact or by the law of either state with the duty of appointing a member of the governing body of the agency shall by certified copy of its resolution or other action notify the Secretary of State of its own state of the action taken.

ARTICLE IV. Personnel

(a) The governing body shall determine the qualification of, and it shall appoint and fix the salary of, the executive officer of the agency, and shall employ such other staff and legal counsel as may be necessary to execute the powers and functions provided for under this compact or in accordance with any intergovernmental contracts or agreements the agency may be responsible for administering.

(b) Agency personnel standards and regulations shall conform insofar as possible to the regulations and procedures of the civil service of the State of California or the State of Nevada, as may be determined by the governing body of the agency; and shall be regional and bistate in application and effect; provided that the governing body may, for administrative convenience and at its discretion, assign the administration of designated personnel arrangements to an agency of either state, and provided that administratively convenient adjustments be made in the standards and regulations governing personnel assigned under intergovernmental agreements.

(c) The agency may establish and maintain or participate in such additional programs of employee benefits as may be appropriate to afford employees of the agency terms and conditions of employment similar to those enjoyed by employees of California and Nevada generally.

ARTICLE V. Planning

(a) In preparing each of the plans required by this article and each amendment thereto, if any, subsequent to its adoption, the planning commission after due notice shall hold at least one public hearing which may be continued from time to time, and shall review the testimony and any written recommendations presented at such hearing before recommending the plan or amendment. The notice required by this subdivision shall be given at least 20 days prior to the public hearing by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region.

The planning commission shall then recommend such plan or amendment to the governing body for adoption by ordinance. The governing body may adopt, modify or reject the proposed plan or amendment, or may initiate and adopt a plan or amendment without referring it to the planning commission. If the governing body initiates or substantially modifies a plan or amendment, it shall hold at least one public hearing thereon after due notice as required in this subdivision.

If a request is made for the amendment of the regional plan by:

(1) A political subdivision a part of whose territory would be affected by such amendment; or

(2) The owner or lessee of real property which would be affected by such amendment,

the governing body shall complete its action on such amendment within 180 days after such request is accepted as complete according to standards which must be prescribed by ordinance of the agency.

(b) The agency shall develop, in cooperation with the states of California and Nevada, environmental threshold carrying capacities for the region. The agency should request the President s Council on Environmental Quality, the United States Forest Service and other appropriate agencies to assist in developing such environmental threshold carrying capacities. Within 18 months after the effective date of the amendments to this compact, the agency shall adopt environmental threshold carrying capacities for the region.

(c) Within 1 year after the adoption of the environmental threshold carrying capacities for the region, the agency shall amend the regional plan so that, at a minimum, the plan and all of its elements, as implemented through agency ordinances, rules and regulations, achieves and maintains the adopted environmental threshold carrying capacities. Each element of the plan shall contain implementation provisions and time schedules for such implementation by ordinance. The planning commission and governing body shall continuously review and maintain the regional plan. The regional plan shall consist of a diagram, or diagrams, and text, or texts setting forth the projects and proposals for implementation of the regional plan, a description of the needs and goals of the region and a statement of the policies, standards and elements of the regional plan.

The regional plan shall be a single enforceable plan and includes all of the following correlated elements:

(1) A land-use plan for the integrated arrangement and general location and extent of, and the criteria and standards for, the uses of land, water, air, space and other natural resources within the region, including but not limited to an indication or allocation of maximum population densities and permitted uses.

(2) A transportation plan for the integrated development of a regional system of transportation, including but not limited to parkways, highways, transportation facilities, transit routes, waterways, navigation facilities, public transportation facilities, bicycle facilities, and appurtenant terminals and facilities for the movement of people and goods within the region. The goal of transportation planning shall be:

(A) To reduce dependency on the automobile by making more effective use of existing transportation modes and of public transit to move people and goods within the region; and

(B) To reduce to the extent feasible air pollution which is caused by motor vehicles.

Where increases in capacity are required, the agency shall give preference to providing such capacity through public transportation and public programs and projects related to transportation. The agency shall review and consider all existing transportation plans in preparing its regional transportation plan pursuant to this paragraph.

The plan shall provide for an appropriate transit system for the region.

The plan shall give consideration to:

(A) Completion of the Loop Road in the states of Nevada and California;

(B) Utilization of a light rail mass transit system in the South Shore area; and

(C) Utilization of a transit terminal in the Kingsbury Grade area.

Until the regional plan is revised, or a new transportation plan is adopted in accordance with this paragraph, the agency has no effective transportation plan.

(3) A conservation plan for the preservation, development, utilization, and management of the scenic and other natural resources within the basin, including but not limited to, soils, shoreline and submerged lands, scenic corridors along transportation routes, open spaces, recreational and historical facilities.

(4) A recreation plan for the development, utilization, and management of the recreational resources of the region, including but not limited to, wilderness and forested lands, parks and parkways, riding and hiking trails, beaches and playgrounds, marinas, areas for skiing and other recreational facilities.

(5) A public services and facilities plan for the general location, scale and provision of public services and facilities, which, by the nature of their function, size, extent and other characteristics are necessary or appropriate for inclusion in the regional plan.

In formulating and maintaining the regional plan, the planning commission and governing body shall take account of and shall seek to harmonize the needs of the region as a whole, the plans of the counties and cities within the region, the plans and planning activities of the state, federal and other public agencies and nongovernmental agencies and organizations which affect or are concerned with planning and development within the region.

(d) The regional plan shall provide for attaining and maintaining federal, state, or local air and water quality standards, whichever are strictest, in the respective portions of the region for which the standards are applicable.

The agency may, however, adopt air or water quality standards or control measures more stringent than the applicable state implementation plan or the applicable federal, state, or local standards for the region, if it finds that such additional standards or control measures are necessary to achieve the purposes of this compact. Each element of the regional plan, where applicable, shall, by ordinance, identify the means and time schedule by which air and water quality standards will be attained.

(e) Except for the Regional Transportation Plan of the California Tahoe Regional Planning Agency, the regional plan, ordinances, rules and regulations adopted by the California Tahoe Regional Planning Agency in effect on July 1, 1980, shall be the regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency for that portion of the Tahoe region located in the State of California. Such plan, ordinance, rule or regulation may be amended or repealed by the governing body of the agency. The plans, ordinances, rules and regulations of the Tahoe Regional Planning Agency that do not conflict with, or are not addressed by, the California Tahoe Regional Planning Agency s plans, ordinances, rules and regulations referred to in this subdivision shall continue to be applicable unless amended or repealed by the governing body of the agency. No provision of the regional plan, ordinances, rules and regulations of the California Tahoe Regional Planning Agency referred to in this subdivision shall apply to that portion of the region within the State of Nevada, unless such provision is adopted for the Nevada portion of the region by the governing body of the agency.

(f) The regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency apply to that portion of the region within the State of Nevada.

(g) The agency shall adopt ordinances prescribing specific written findings that the agency must make prior to approving any project in the region. These findings shall relate to environmental protection and shall insure that the project under review will not adversely affect implementation of the regional plan and will not cause the adopted environmental threshold carrying capacities of the region to be exceeded.

(h) The agency shall maintain the data, maps and other information developed in the course of formulating and administering the regional plan, in a form suitable to assure a consistent view of developmental trends and other relevant information for the availability of and use by other agencies of government and by private organizations and individuals concerned.

(i) Where necessary for the realization of the regional plan, the agency may engage in collaborative planning with local governmental jurisdictions located outside the region, but contiguous to its boundaries. In formulating and implementing the regional plan, the agency shall seek the cooperation and consider the recommendations of counties and cities and other agencies of local government, of state and federal agencies, of educational institutions and research organizations, whether public or private, and of civic groups and private persons.

ARTICLE VI. Agency s Powers

(a) The governing body shall adopt all necessary ordinances, rules, and regulations to effectuate the adopted regional plan. Except as otherwise provided in this compact, every such ordinance, rule or regulation shall establish a minimum standard applicable throughout the region. Any political subdivision or public agency may adopt and enforce an equal or higher requirement applicable to the same subject of regulation in its territory. The regulations of the agency shall contain standards including but not limited to the following: water purity and clarity; subdivision; zoning; tree removal; solid waste disposal; sewage disposal; land fills, excavations, cuts and grading; piers, harbors, breakwaters or channels and other shoreline developments; waste disposal in shoreline areas; waste disposal from boats; mobile-home parks; house relocation; outdoor advertising; floodplain protection; soil and sedimentation control; air pollution; and watershed protection. Whenever possible without diminishing the effectiveness of the regional plan, the ordinances, rules, regulations and policies shall be confined to matters which are general and regional in application, leaving to the jurisdiction of the respective states, counties and cities the enactment of specific and local ordinances, rules, regulations and policies which conform to the regional plan.

The agency shall prescribe by ordinance those activities which it has determined will not have substantial effect on the land, water, air, space or any other natural resources in the region and therefore will be exempt from its review and approval.

Every ordinance adopted by the agency shall be published at least once by title in a newspaper or combination of newspapers whose circulation is general throughout the region. Except an ordinance adopting or amending the regional plan, no ordinance shall become effective until 60 days after its adoption. Immediately after its adoption, a copy of each ordinance shall be transmitted to the governing body of each political subdivision having territory within the region.

(b) No project other than those to be reviewed and approved under the special provisions of subdivisions (d), (e), (f) and (g) may be developed in the region without obtaining the review and approval of the agency and no project may be approved unless it is found to comply with the regional plan and with the ordinances, rules and regulations enacted pursuant to subdivision (a) to effectuate that plan.

The agency may approve a project in the region only after making the written findings required by this subdivision or subdivision (g) of Article V. Such findings shall be based on substantial evidence in the record.

Before adoption by the agency of the ordinances required in subdivision (g) of Article V, the agency may approve a project in the region only after making written findings on the basis of substantial evidence in the record that the project is consistent with the regional plan then in effect and with applicable plans, ordinances, regulations, and standards of federal and state agencies relating to the protection, maintenance and enhancement of environmental quality in the region.

(c) The legislatures of the states of California and Nevada find that in order to make effective the regional plan as revised by the agency, it is necessary to halt temporarily works of development in the region which might otherwise absorb the entire capability of the region for further development or direct it out of harmony with the ultimate plan. Subject to the limitation provided in this subdivision, from the effective date of the amendments to this compact until the regional plan is amended pursuant to subdivision (c) of Article V, or until May 1, 1983, whichever is earlier:

(1) Except as otherwise provided in this paragraph, no new subdivision, planned unit development, or condominium project may be approved unless a complete tentative map or plan has been approved before the effective date of the amendments to this compact by all agencies having jurisdiction. The subdivision of land owned by a general improvement district, which existed and owned the land before the effective date of the amendments to this compact, may be approved if subdivision of the land is necessary to avoid insolvency of the district.

(2) Except as provided in paragraph (3), no apartment building may be erected unless the required permits for such building have been secured from all agencies having jurisdiction, prior to the effective date of the amendments to this compact.

(3) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize the construction of a greater number of new residential units within the region than were authorized within the region by building permits issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third of that number may be issued by each such city or county. For purposes of this paragraph a residential unit means either a single family residence or an individual residential unit within a larger building, such as an apartment building, a duplex or a condominium.

The legislatures find the respective numbers of residential units authorized within the region during the calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 252

2. Placer County............................................................................................... 278

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 339

5. Washoe County........................................................................................... 739

(4) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize construction of a greater square footage of new commercial buildings within the region than were authorized within the region by building permits for commercial purposes issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third the amount of that square footage may be issued by each such city or county.

The legislatures find the respective square footages of commercial buildings authorized within the region during calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 64,324

2. Placer County............................................................................................... 23,000

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 57,354

5. Washoe County........................................................................................... 50,600

(5) No structure may be erected to house gaming under a nonrestricted license.

(6) No facility for the treatment of sewage may be constructed or enlarged except:

(A) To comply, as ordered by the appropriate state agency for the control of water pollution, with existing limitations of effluent under the Clean Water Act, 33 U.S.C. 1251 et seq., and the applicable state law for control of water pollution;

(B) To accommodate development which is not prohibited or limited by this subdivision; or

(C) In the case of Douglas County Sewer District # 1, to modify or otherwise alter sewage treatment facilities existing on the effective date of the amendments to this compact so that such facilities will be able to treat the total volume of effluent for which they were originally designed, which is 3.0 million gallons per day. Such modification or alteration is not a project ; is not subject to the requirements of Article VII; and does not require a permit from the agency. Before commencing such modification or alteration, however, the district shall submit to the agency its report identifying any significant soil erosion problems which may be caused by such modifications or alterations and the measures which the district proposes to take to mitigate or avoid such problems.

The moratorium imposed by this subdivision does not apply to work done pursuant to a right vested before the effective date of the amendments to this compact. Notwithstanding the expiration date of the moratorium imposed by this subdivision, no new highway may be built or existing highway widened to accommodate additional continuous lanes for automobiles until the regional transportation plan is revised and adopted.

The moratorium imposed by this subdivision does not apply to the construction of any parking garage which has been approved by the agency prior to May 4, 1979, whether that approval was affirmative or by default. The provisions of this paragraph are not an expression of legislative intent that any such parking garage, the approval of which is the subject of litigation which was pending on the effective date of the amendments to this compact, should or should not be constructed. The provisions of this paragraph are intended solely to permit construction of such a parking garage if a judgment sustaining the agency s approval to construct that parking garage has become final and no appeal is pending or may lawfully be taken to a higher court.

(d) Subject to the final order of any court of competent jurisdiction entered in litigation contesting the validity of an approval by the Tahoe Regional Planning Agency, whether that approval was affirmative or by default, if that litigation was pending on May 4, 1979, the agency and the states of California and Nevada shall recognize as a permitted and conforming use:

(1) Every structure housing gaming under a nonrestricted license which existed as a licensed gaming establishment on May 4, 1979, or whose construction was approved by the Tahoe Regional Planning Agency affirmatively or deemed approved before that date. The construction or use of any structure to house gaming under a nonrestricted license not so existing or approved, or the enlargement in cubic volume of any such existing or approved structure is prohibited.

(2) Every other nonrestricted gaming establishment whose use was seasonal and whose license was issued before May 4, 1979, for the same season and for the number and type of games and slot machines on which taxes or fees were paid in the calendar year 1978.

(3) Gaming conducted pursuant to a restricted gaming license issued before May 4, 1979, to the extent permitted by that license on that date.

The area within any structure housing gaming under a nonrestricted license which may be open to public use (as distinct from that devoted to the private use of guests and exclusive of any parking area) is limited to the area existing or approved for public use on May 4, 1979. Within these limits, any external modification of the structure which requires a permit from a local government also requires approval from the agency. The agency shall not permit restaurants, convention facilities, showrooms or other public areas to be constructed elsewhere in the region outside the structure in order to replace areas existing or approved for public use on May 4, 1979.

(e) Any structure housing licensed gaming may be rebuilt or replaced to a size not to exceed the cubic volume, height and land coverage existing or approved on May 4, 1979, without the review or approval of the agency or any planning or regulatory authority of the State of Nevada whose review or approval would be required for a new structure.

(f) The following provisions apply to any internal or external modification, remodeling, change in use, or repair of a structure housing gaming under a nonrestricted license which is not prohibited by Article VI (d):

(1) The agency s review of an external modification of the structure which requires a permit from a local government is limited to determining whether the external modification will do any of the following:

(A) Enlarge the cubic volume of the structure;

(B) Increase the total square footage of area open to or approved for public use on May 4, 1979;

(C) Convert an area devoted to the private use of guests to an area open to public use;

(D) Increase the public area open to public use which is used for gaming beyond the limits contained in paragraph (3); and

(E) Conflict with or be subject to the provisions of any of the agency s ordinances that are generally applicable throughout the region.

The agency shall make this determination within 60 days after the proposal is delivered to the agency in compliance with the agency s rules or regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If an external modification is determined to have any of the effects enumerated in subparagraphs (A) through (C), it is prohibited. If an external modification is determined to have any of the effects enumerated in subparagraph (D) or (E), it is subject to the applicable provisions of this compact. If an external modification is determined to have no such effect, it is not subject to the provisions of this compact.

(2) Except as provided in paragraph (3), internal modification, remodeling, change in use or repair of a structure housing gaming under a nonrestricted license is not a project and does not require the review or approval of the agency.

(3) Internal modification, remodeling, change in use or repair of areas open to public use within a structure housing gaming under a nonrestricted license which alone or in combination with any other such modification, remodeling, change in use or repair will increase the total portion of those areas which is actually used for gaming by more than the product of the total base area, as defined below, in square feet existing on or approved before August 4, 1980, multiplied by 15 percent constitutes a project and is subject to all of the provisions of this compact relating to projects. For purposes of this paragraph and the determination required by Article VI (g), base area means all of the area within a structure housing gaming under a nonrestricted license which may be open to public use, whether or not gaming is actually conducted or carried on in that area, except retail stores, convention centers and meeting rooms, administrative offices, kitchens, maintenance and storage areas, rest rooms, engineering and mechanical rooms, accounting rooms and counting rooms.

(g) In order to administer and enforce the provisions of paragraphs (d), (e) and (f) the State of Nevada, through its appropriate planning or regulatory agency, shall require the owner or licensee of a structure housing gaming under a nonrestricted license to provide:

(1) Documents containing sufficient information for the Nevada agency to establish the following relative to the structure:

(A) The location of its external walls;

(B) Its total cubic volume;

(C) Within its external walls, the area in square feet open or approved for public use and the area in square feet devoted to or approved for the private use of guests on May 4, 1979;

(D) The amount of surface area of land under the structure; and

(E) The base area as defined in paragraph (f)(3) in square feet existing on or approved before August 4, 1980.

(2) An informational report whenever any internal modification, remodeling, change in use, or repair will increase the total portion of the areas open to public use which is used for gaming.

The Nevada agency shall transmit this information to the Tahoe Regional Planning Agency.

(h) Gaming conducted pursuant to a restricted gaming license is exempt from review by the agency if it is incidental to the primary use of the premises.

(i) The provisions of subdivisions (d) and (e) are intended only to limit gaming and related activities as conducted within a gaming establishment, or construction designed to permit the enlargement of such activities, and not to limit any other use of property zoned for commercial use or the accommodation of tourists, as approved by the agency.

(j) Legal actions arising out of or alleging a violation of the provisions of this compact, of the regional plan or of an ordinance or regulation of the agency or of a permit or a condition of a permit issued by the agency are governed by the following provisions:

(1) This subdivision applies to:

(A) Actions arising out of activities directly undertaken by the agency.

(B) Actions arising out of the issuance to a person of a lease, permit, license or other entitlement for use by the agency.

(C) Actions arising out of any other act or failure to act by any person or public agency.

Such legal actions may be filed and the provisions of this subdivision apply equally in the appropriate courts of California and Nevada and of the United States.

(2) Venue lies:

(A) If a civil or criminal action challenges an activity by the agency or any person which is undertaken or to be undertaken upon a parcel of real property, in the state or federal judicial district where the real property is situated.

(B) If an action challenges an activity which does not involve a specific parcel of land (such as an action challenging an ordinance of the agency), in any state or federal court having jurisdiction within the region.

(3) Any aggrieved person may file an action in an appropriate court of the State of California or Nevada or of the United States alleging noncompliance with the provisions of this compact or with an ordinance or regulation of the agency. In the case of governmental agencies, aggrieved person means the Tahoe Regional Planning Agency or any state, federal or local agency. In the case of any person other than a governmental agency who challenges an action of the Tahoe Regional Planning Agency, aggrieved person means any person who has appeared, either in person, through an authorized representative, or in writing, before the agency at an appropriate administrative hearing to register objection to the action which is being challenged, or who had good cause for not making such an appearance.

(4) A legal action arising out of the adoption or amendment of the regional plan or of any ordinance or regulation of the agency, or out of the granting or denial of any permit, shall be commenced within 60 days after final action by the agency. All other legal actions shall be commenced within 65 days after discovery of the cause of action.

(5) In any legal action filed pursuant to this subdivision which challenges an adjudicatory act or decision of the agency to approve or disapprove a project, the scope of judicial inquiry shall extend only to whether there was prejudicial abuse of discretion. Prejudicial abuse of discretion is established if the agency has not proceeded in a manner required by law or if the act or decision of the agency was not supported by substantial evidence in light of the whole record. In making such a determination the court shall not exercise its independent judgment on evidence but shall only determine whether the act or decision was supported by substantial evidence in light of the whole record. In any legal action filed pursuant to this subdivision which challenges a legislative act or decision of the agency (such as the adoption of the regional plan and the enactment of implementing ordinances), the scope of the judicial inquiry shall extend only to the questions of whether the act or decision has been arbitrary, capricious or lacking substantial evidentiary support or whether the agency has failed to proceed in a manner required by law.

(6) The provisions of this subdivision do not apply to any legal proceeding pending on the date when this subdivision becomes effective. Any such legal proceeding shall be conducted and concluded under the provisions of law which were applicable prior to the effective date of this subdivision.

(7) The security required for the issuance of a temporary restraining order or preliminary injunction based upon an alleged violation of this compact or any ordinance, plan, rule or regulation adopted pursuant thereto is governed by the rule or statute applicable to the court in which the action is brought, unless the action is brought by a public agency or political subdivision to enforce its own rules, regulations and ordinances in which case no security shall be required.

(k) The agency shall monitor activities in the region and may bring enforcement actions in the region to ensure compliance with the regional plan and adopted ordinances, rules, regulations and policies. If it is found that the regional plan, or ordinances, rules, regulations and policies are not being enforced by a local jurisdiction, the agency may bring action in a court of competent jurisdiction to ensure compliance.

(l) Any person who violates any provision of this compact or of any ordinance or regulation of the agency or of any condition of approval imposed by the agency is subject to a civil penalty not to exceed $5,000. Any such person is subject to an additional civil penalty not to exceed $5,000 per day, for each day on which such a violation persists. In imposing the penalties authorized by this subdivision, the court shall consider the nature of the violation and shall impose a greater penalty if it was willful or resulted from gross negligence than if it resulted from inadvertence or simple negligence.

(m) The agency is hereby empowered to initiate, negotiate and participate in contracts and agreements among the local governmental authorities of the region, or any other intergovernmental contracts or agreements authorized by state or federal law.

(n) Each intergovernmental contract or agreement shall provide for its own funding and staffing, but this shall not preclude financial contributions from the local authorities concerned or from supplementary sources.

(o) Every record of the agency, whether public or not, shall be open for examination to the Legislature and Controller of the State of California and the legislative auditor of the State of Nevada.

(p) Approval by the agency of any project expires 3 years after the date of final action by the agency or the effective date of the amendments to this compact, whichever is later, unless construction is begun within that time and diligently pursued thereafter, or the use or activity has commenced. In computing the 3-year period any period of time during which the project is the subject of a legal action which delays or renders impossible the diligent pursuit of that project shall not be counted. Any license, permit or certificate issued by the agency which has an expiration date shall be extended by that period of time during which the project is the subject of such legal action as provided in this subdivision.

(q) The governing body shall maintain a current list of real property known to be available for exchange with the United States or with other owners of real property in order to facilitate exchanges of real property by owners of real property in the region.

ARTICLE VII. Environmental Impact Statements

(a) The Tahoe Regional Planning Agency when acting upon matters that have a significant effect on the environment shall:

(1) Utilize a systematic, interdisciplinary approach which will insure the integrated use of the natural and social sciences and the environmental design arts in planning and in decision making which may have an impact on man s environment;

(2) Prepare and consider a detailed environmental impact statement before deciding to approve or carry out any project. The detailed environmental impact statement shall include the following:

(A) The significant environmental impacts of the proposed project;

(B) Any significant adverse environmental effects which cannot be avoided should the project be implemented;

(C) Alternatives to the proposed project;

(D) Mitigation measures which must be implemented to assure meeting standards of the region;

(E) The relationship between local short-term uses of man s environment and the maintenance and enhancement of long-term productivity;

(F) Any significant irreversible and irretrievable commitments of resources which would be involved in the proposed project should it be implemented; and

(G) The growth-inducing impact of the proposed project;

(3) Study, develop and describe appropriate alternatives to recommended courses of action for any project which involves unresolved conflicts concerning alternative uses of available resources;

(4) Make available to states, counties, municipalities, institutions and individuals, advice and information useful in restoring, maintaining and enhancing the quality of the region s environment; and

(5) Initiate and utilize ecological information in the planning and development of resource-oriented projects.

(b) Prior to completing an environmental impact statement, the agency shall consult with and obtain the comments of any federal, state or local agency which has jurisdiction by law or special expertise with respect to any environmental impact involved. Copies of such statement and the comments and views of the appropriate federal, state and local agencies which are authorized to develop and enforce environmental standards shall be made available to the public and shall accompany the project through the review processes. The public shall be consulted during the environmental impact statement process and views shall be solicited during a public comment period not to be less than 60 days.

(c) Any environmental impact statement required pursuant to this article need not repeat in its entirety any information or data which is relevant to such a statement and is a matter of public record or is generally available to the public, such as information contained in an environmental impact report prepared pursuant to the California Environmental Quality Act or a federal environmental impact statement prepared pursuant to the National Environmental Policy Act of 1969. However, such information or data shall be briefly described in the environmental impact statement and its relationship to the environmental impact statement shall be indicated.

In addition, any person may submit information relative to a proposed project which may be included, in whole or in part, in any environmental impact statement required by this article.

(d) In addition to the written findings specified by agency ordinance to implement the regional plan, the agency shall make either of the following written findings before approving a project for which an environmental impact statement was prepared:

(1) Changes or alterations have been required in or incorporated into such project which avoid or reduce the significant adverse environmental effects to a less than significant level; or

(2) Specific considerations, such as economic, social or technical, make infeasible the mitigation measures or project alternatives discussed in the environmental impact statement on the project.

A separate written finding shall be made for each significant effect identified in the environmental impact statement on the project. All written findings must be supported by substantial evidence in the record.

(e) The agency may charge and collect a reasonable fee from any person proposing a project subject to the provisions of this compact in order to recover the estimated costs incurred by the agency in preparing an environmental impact statement under this article.

(f) The agency shall adopt by ordinance a list of classes of projects which the agency has determined will not have a significant effect on the environment and therefore will be exempt from the requirement for the preparation of an environmental impact statement under this article. Prior to adopting the list, the agency shall make a written finding supported by substantial evidence in the record that each class of projects will not have a significant effect on the environment.

ARTICLE VIII. Finances

(a) On or before September 30 of each calendar year the agency shall establish the amount of money necessary to support its activities for the next succeeding fiscal year commencing July 1 of the following year. The agency shall apportion $75,000 of this amount among the counties within the region on the same ratio to the total sum required as the full cash valuation of taxable property within the region in each county bears to the total full cash valuation of taxable property within the region. In addition, each county within the region in California shall pay $18,750 to the agency and each county within the region in Nevada, including Carson City, shall pay $12,500 to the agency, from any funds available therefor. The State of California and the State of Nevada may pay to the agency by July 1 of each year any additional sums necessary to support the operations of the agency pursuant to this compact. If additional funds are required, the agency shall make a request for the funds to the states of California and Nevada. Requests for state funds must be apportioned two-thirds from California and one-third from Nevada. Money appropriated shall be paid within 30 days.

(b) The agency may fix and collect reasonable fees for any services rendered by it.

(c) The agency shall submit an itemized budget to the states for review with any request for state funds, shall be strictly accountable to any county in the region and the states for all funds paid by them to the agency and shall be strictly accountable to all participating bodies for all receipts and disbursement.

(d) The agency is authorized to receive gifts, donations, subventions, grants, and other financial aids and funds; but the agency may not own land except as provided in subdivision (i) of Article III.

(e) The agency shall not obligate itself beyond the moneys due under this article for its support from the several counties and the states for the current fiscal year, plus any moneys on hand or irrevocably pledged to its support from other sources. No obligation contracted by the agency shall bind either of the party states or any political subdivision thereof.

ARTICLE IX. Transportation District

(a) The Tahoe transportation district is hereby established as a special purpose district. The boundaries of the district are coterminous with those of the region.

(b) The business of the district shall be managed by a board of directors consisting of:

(1) One member of the county board of supervisors of each of the counties of El Dorado and Placer who must be appointed by his respective board of supervisors;

(2) One member of the city council of the City of South Lake Tahoe who must be appointed by the city council;

(3) One member each of the board of county commissioners of Douglas County and of Washoe County who must be appointed by his respective board of county commissioners;

(4) One member of the board of supervisors of Carson City who must be appointed by the board of supervisors;

(5) One member of the South Shore Transportation Management Association or its successor organization who must be appointed by the association or its successor organization;

(6) One member of the North Shore Transportation Management Association or its successor organization who must be appointed by the association or its successor organization;

(7) One member of each local transportation district in the region that is authorized by the State of Nevada or the State of California who must be appointed by his respective transportation district;

(8) One member appointed by a majority of the other voting directors who represents a public or private transportation system operating in the region;

(9) The director of the California Department of Transportation; and

(10) The director of the department of transportation of the State of Nevada.

Any entity that appoints a member to the board of directors, the director of the California Department of Transportation or the director of the department of transportation of the State of Nevada may designate an alternate.

(c) Before a local transportation district appoints a member to the board of directors pursuant to paragraph (7) of subdivision (b), the local transportation district must enter into a written agreement with the Tahoe transportation district that sets forth the responsibilities of the districts for the establishment of policies and the management of financial matters, including, but not limited to, the distribution of revenue among the districts.

(d) The directors of the California Department of Transportation and the department of transportation of the State of Nevada, or their designated alternates, serve as nonvoting directors, but shall provide technical and professional advice to the district as necessary and appropriate.

(e) The vote of a majority of the directors must agree to take action. If a majority of votes in favor of an action are not cast, an action of rejection shall be deemed to have been taken.

(f) The Tahoe transportation district may by resolution establish procedures for the adoption of its budgets, the appropriation of its money and the carrying on of its other financial activities. These procedures must conform insofar as is practicable to the procedures for financial administration of the State of California or the State of Nevada or one or more of the local governments in the region.

(g) The Tahoe transportation district may in accordance with the adopted transportation plan:

(1) Own and operate a public transportation system to the exclusion of all other publicly owned transportation systems in the region.

(2) Own and operate support facilities for public and private systems of transportation, including, but not limited to, parking lots, terminals, facilities for maintenance, devices for the collection of revenue and other related equipment.

(3) Acquire or agree to operate upon mutually agreeable terms any publicly or privately owned transportation system or facility within the region.

(4) Hire the employees of existing public transportation systems that are acquired by the district without loss of benefits to the employees, bargain collectively with employee organizations, and extend pension and other collateral benefits to employees.

(5) Contract with private companies to provide supplementary transportation or provide any of the services needed in operating a system of transportation for the region.

(6) Contract with local governments in the region to operate transportation facilities or provide any of the services necessary to operate a system of transportation for the region.

(7) Fix the rates and charges for transportation services provided pursuant to this subdivision.

(8) Issue revenue bonds and other evidence of indebtedness and make other financial arrangements appropriate for developing and operating a public transportation system.

(9) By resolution, determine and propose for adoption a tax for the purpose of obtaining services of the district. The tax proposed must be general and of uniform operation throughout the region, and may not be graduated in any way, except for a sales and use tax. If a sales and use tax is approved by the voters as provided in this paragraph, it may be administered by the states of California and Nevada respectively in accordance with the laws that apply within their respective jurisdictions and must not exceed a rate of 1 percent of the gross receipts from the sale of tangible personal property sold in the district. The district is prohibited from imposing any other tax measured by gross or net receipts on business, an ad valorem tax, a tax or charge that is assessed against people or vehicles as they enter or leave the region, and any tax, direct or indirect, on gaming tables and devices. Any such proposition must be submitted to the voters of the district and shall become effective upon approval of the voters voting on the proposition who reside in the State of California in accordance with the laws that apply within that state and approval of the voters voting on the proposition who reside in the State of Nevada in accordance with the laws that apply within that state. The revenues from any such tax must be used for the service for which it was imposed, and for no other purpose.

(10) Provide service from inside the region to convenient airport, railroad and interstate bus terminals without regard to the boundaries of the region.

(h) The legislatures of the states of California and Nevada may, by substantively identical enactments, amend this article.

ARTICLE X. Miscellaneous

(a) It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. Except as provided in subdivision (c), the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining state and in full force and effect as to the state affected as to all severable matters.

(b) The agency shall have such additional powers and duties as may hereafter be delegated or imposed upon it from time to time by the action of the Legislature of either state concurred in by the Legislature of the other.

(c) A state party to this compact may withdraw therefrom by enacting a statute repealing the compact. Notice of withdrawal shall be communicated officially and in writing to the Governor of the other state and to the agency administrators. This provision is not severable, and if it is held to be unconstitutional or invalid, no other provision of this compact shall be binding upon the State of Nevada or the State of California.

(d) No provision of this compact shall have any effect upon the allocation, distribution or storage of interstate waters or upon any appropriative water right.

(Added to NRS by 1968, 4; R 1979, 1133, effective upon proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; A 1979, 1135; 1980, 1; 1997, 1125, effective upon the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact proposed by this State in 1997; 2011, 3739; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless before that date, the State of California enacts amendments that are substantially identical to the amendments to the Compact proposed by this State in 2011, the amendments are approved pursuant to Public Law 96-551 and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 3838, 3860)

NRS 277.200 Text of Compact. [Effective January 1, 2014, if, on or before that date, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368, and until: (1) the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1 of chapter 311, Statutes of Nevada 1997, at page 1125; (2) the proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; or (3) the approval pursuant to Public Law 96-551 of the amendments to the Compact contained in section 1.5 of chapter 530, Statutes of Nevada 2011, at page 3711, as amended by section 2 of chapter 424, Statutes of Nevada 2013, at page 2345.] The Tahoe Regional Planning Compact is as follows:

Tahoe Regional Planning Compact

ARTICLE I. Findings and Declarations of Policy

(a) It is found and declared that:

(1) The waters of Lake Tahoe and other resources of the region are threatened with deterioration or degeneration, which endangers the natural beauty and economic productivity of the region.

(2) The public and private interests and investments in the region are substantial.

(3) The region exhibits unique environmental and ecological values which are irreplaceable.

(4) By virtue of the special conditions and circumstances of the region s natural ecology, developmental pattern, population distribution and human needs, the region is experiencing problems of resource use and deficiencies of environmental control.

(5) Increasing urbanization is threatening the ecological values of the region and threatening the public opportunities for use of the public lands.

(6) Maintenance of the social and economic health of the region depends on maintaining the significant scenic, recreational, educational, scientific, natural and public health values provided by the Lake Tahoe Basin.

(7) There is a public interest in protecting, preserving and enhancing these values for the residents of the region and for visitors to the region.

(8) Responsibilities for providing recreational and scientific opportunities, preserving scenic and natural areas, and safeguarding the public who live, work and play in or visit the region are divided among local governments, regional agencies, the states of California and Nevada, and the Federal Government.

(9) In recognition of the public investment and multistate and national significance of the recreational values, the Federal Government has an interest in the acquisition of recreational property and the management of resources in the region to preserve environmental and recreational values, and the Federal Government should assist the states in fulfilling their responsibilities.

(10) In order to preserve the scenic beauty and outdoor recreational opportunities of the region, there is a need to insure an equilibrium between the region s natural endowment and its man-made environment.

(b) In order to enhance the efficiency and governmental effectiveness of the region, it is imperative that there be established a Tahoe Regional Planning Agency with the powers conferred by this compact including the power to establish environmental threshold carrying capacities and to adopt and enforce a regional plan and implementing ordinances which will achieve and maintain such capacities while providing opportunities for orderly growth and development consistent with such capacities.

(c) The Tahoe Regional Planning Agency shall interpret and administer its plans, ordinances, rules and regulations in accordance with the provisions of this compact.

ARTICLE II. Definitions

As used in this compact:

(a) Region, includes Lake Tahoe, the adjacent parts of Douglas and Washoe counties and Carson City, which for the purposes of this compact shall be deemed a county, lying within the Tahoe Basin in the State of Nevada, and the adjacent parts of the Counties of Placer and El Dorado lying within the Tahoe Basin in the State of California, and that additional and adjacent part of the County of Placer outside of the Tahoe Basin in the State of California which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15 North, Range 16 East, M.D.B. & M. The region defined and described herein shall be as precisely delineated on official maps of the agency.

(b) Agency means the Tahoe Regional Planning Agency.

(c) Governing body means the governing board of the Tahoe Regional Planning Agency.

(d) Regional plan means the long-term general plan for the development of the region.

(e) Planning commission means the advisory planning commission appointed pursuant to subdivision (h) of Article III.

(f) Gaming means to deal, operate, carry on, conduct, maintain or expose for play any banking or percentage game played with cards, dice or any mechanical device or machine for money, property, checks, credit or any representative of value, including, without limiting the generality of the foregoing, faro, monte, roulette, keno, bingo, fantan, twenty-one, blackjack, seven-and-a-half, big injun, klondike, craps, stud poker, draw poker or slot machine, but does not include social games played solely for drinks, or cigars or cigarettes served individually, games played in private homes or residences for prizes or games operated by charitable or educational organizations, to the extent excluded by applicable state law.

(g) Restricted gaming license means a license to operate not more than 15 slot machines on which a quarterly fee is charged pursuant to NRS 463.373 and no other games.

(h) Project means an activity undertaken by any person, including any public agency, if the activity may substantially affect the land, water, air, space or any other natural resources of the region.

(i) Environmental threshold carrying capacity means an environmental standard necessary to maintain a significant scenic, recreational, educational, scientific or natural value of the region or to maintain public health and safety within the region. Such standards shall include but not be limited to standards for air quality, water quality, soil conservation, vegetation preservation and noise.

(j) Feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social and technological factors.

(k) Areas open to public use means all of the areas within a structure housing gaming under a nonrestricted license except areas devoted to the private use of guests.

(l) Areas devoted to private use of guests means hotel rooms and hallways to serve hotel room areas, and any parking areas. A hallway serves hotel room areas if more than 50 percent of the areas on each side of the hallway are hotel rooms.

(m) Nonrestricted license means a gaming license which is not a restricted gaming license.

ARTICLE III. Organization

(a) There is created the Tahoe Regional Planning Agency as a separate legal entity.

The governing body of the agency shall be constituted as follows:

(1) California delegation:

(A) One member appointed by each of the County Boards of Supervisors of the Counties of El Dorado and Placer and one member appointed by the City Council of the City of South Lake Tahoe. Any such member may be a member of the county board of supervisors or city council, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) Two members appointed by the Governor of California, one member appointed by the Speaker of the Assembly of California and one member appointed by the Senate Rules Committee of the State of California. The members appointed pursuant to this subparagraph shall not be residents of the region and shall represent the public at large within the State of California.

(2) Nevada delegation:

(A) One member appointed by each of the boards of county commissioners of Douglas and Washoe counties and one member appointed by the board of supervisors of Carson City. Any such member may be a member of the board of county commissioners or board of supervisors, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) One member appointed by the governor of Nevada, the secretary of state of Nevada or his designee, and the director of the state department of conservation and natural resources of Nevada or his designee. Except for the secretary of state and the director of the state department of conservation and natural resources, the members or designees appointed pursuant to this subparagraph shall not be residents of the region. All members appointed pursuant to this subparagraph shall represent the public at large within the State of Nevada.

(C) One member appointed for a 1-year term by the six other members of the Nevada delegation. If at least four members of the Nevada delegation are unable to agree upon the selection of a seventh member within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body for that state the governor of the State of Nevada shall make such an appointment. The member appointed pursuant to this subparagraph may, but is not required to, be a resident of the region within the State of Nevada.

(3) If any appointing authority under paragraph (1)(A), (1)(B), (2)(A) or (2)(B) fails to make such an appointment within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body, the governor of the state in which the appointing authority is located shall make the appointment. The term of any member so appointed shall be 1 year.

(4) The position of any member of the governing body shall be deemed vacant if such a member is absent from three consecutive meetings of the governing body in any calendar year.

(5) Each member and employee of the agency shall disclose his economic interests in the region within 10 days after taking his seat on the governing board or being employed by the agency and shall thereafter disclose any further economic interest which he acquires, as soon as feasible after he acquires it. As used in this paragraph, economic interests means:

(A) Any business entity operating in the region in which the member or employee has a direct or indirect investment worth more than $1,000;

(B) Any real property located in the region in which the member or employee has a direct or indirect interest worth more than $1,000;

(C) Any source of income attributable to activities in the region, other than loans by or deposits with a commercial lending institution in the regular course of business, aggregating $250 or more in value received by or promised to the member within the preceding 12 months; or

(D) Any business entity operating in the region in which the member or employee is a director, officer, partner, trustee, employee or holds any position of management.

No member or employee of the agency shall make, or attempt to influence, an agency decision in which he knows or has reason to know he has an economic interest. Members and employees of the agency must disqualify themselves from making or participating in the making of any decision of the agency when it is reasonably foreseeable that the decision will have a material financial effect, distinguishable from its effect on the public generally, on the economic interests of the member or employee.

(b) The members of the agency shall serve without compensation, but the expenses of each member shall be met by the body which he represents in accordance with the law of that body. All other expenses incurred by the governing body in the course of exercising the powers conferred upon it by this compact unless met in some other manner specifically provided, shall be paid by the agency out of its own funds.

(c) Except for the secretary of state and director of the state department of conservation and natural resources of Nevada and the member appointed pursuant to subdivision (a)(2)(C), the members of the governing body serve at the pleasure of the appointing authority in each case, but each appointment shall be reviewed no less often than every 4 years. Members may be reappointed.

(d) The governing body of the agency shall meet at least monthly. All meetings shall be open to the public to the extent required by the law of the State of California or the State of Nevada, whichever imposes the greater requirement, applicable to local governments at the time such meeting is held. The governing body shall fix a date for its regular monthly meeting in such terms as the first Monday of each month, and shall not change such date more often than once in any calendar year. Notice of the date so fixed shall be given by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region. Notice of any special meeting, except an emergency meeting, shall be given by so publishing the date and place and posting an agenda at least 5 days prior to the meeting.

(e) The position of a member of the governing body shall be considered vacated upon his loss of any of the qualifications required for his appointment and in such event the appointing authority shall appoint a successor.

(f) The governing body shall elect from its own members a chairman and vice chairman, whose terms of office shall be 2 years, and who may be reelected. If a vacancy occurs in either office, the governing body may fill such vacancy for the unexpired term.

(g) Four of the members of the governing body from each state constitute a quorum for the transaction of the business of the agency. The voting procedures shall be as follows:

(1) For adopting, amending or repealing environmental threshold carrying capacities, the regional plan, and ordinances, rules and regulations, and for granting variances from the ordinances, rules and regulations, the vote of at least four of the members of each state agreeing with the vote of at least four members of the other state shall be required to take action. If there is no vote of at least four of the members from one state agreeing with the vote of at least four of the members of the other state on the actions specified in this paragraph, an action of rejection shall be deemed to have been taken.

(2) For approving a project, the affirmative vote of at least five members from the state in which the project is located and the affirmative vote of at least nine members of the governing body are required. If at least five members of the governing body from the state in which the project is located and at least nine members of the entire governing body do not vote in favor of the project, upon a motion for approval, an action of rejection shall be deemed to have been taken. A decision by the agency to approve a project shall be supported by a statement of findings, adopted by the agency, which indicates that the project complies with the regional plan and with applicable ordinances, rules and regulations of the agency.

(3) For routine business and for directing the agency s staff on litigation and enforcement actions, at least eight members of the governing body must agree to take action. If at least eight votes in favor of such action are not cast, an action of rejection shall be deemed to have been taken.

Whenever under the provisions of this compact or any ordinance, rule, regulation or policy adopted pursuant thereto, the agency is required to review or approve any project, public or private, the agency shall take final action by vote, whether to approve, to require modification or to reject such project, within 180 days after the application for such project is accepted as complete by the agency in compliance with the agency s rules and regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If a final action by vote does not take place within 180 days, the applicant may bring an action in a court of competent jurisdiction to compel a vote unless he has agreed to an extension. This provision does not limit the right of any person to obtain judicial review of agency action under subdivision (h) of Article VI. The vote of each member of the governing body shall be individually recorded. The governing body shall adopt its own rules, regulations and procedures.

(h) An advisory planning commission shall be appointed by the agency. The commission shall include: the chief planning officers of Placer County, El Dorado County, and the City of South Lake Tahoe in California and of Douglas County, Washoe County and Carson City in Nevada, the executive officer of the Lahontan Regional Water Quality Control Board of the State of California, the executive officer of the Air Resources Board of the State of California, the director of the state department of conservation and natural resources of the State of Nevada, the administrator of the division of environmental protection in the state department of conservation and natural resources of the State of Nevada, the administrator of the Lake Tahoe Management Unit of the United States Forest Service, and at least four lay members with an equal number from each state, at least half of whom shall be residents of the region. Any official member may designate an alternate.

The term of office of each lay member of the advisory planning commission shall be 2 years. Members may be reappointed.

The position of each member of the advisory planning commission shall be considered vacated upon loss of any of the qualifications required for appointment, and in such an event the appointing authority shall appoint a successor.

The advisory planning commission shall elect from its own members a chairman and a vice chairman, whose terms of office shall be 2 years and who may be reelected. If a vacancy occurs in either office, the advisory planning commission shall fill such vacancy for the unexpired term.

A majority of the members of the advisory planning commission constitutes a quorum for the transaction of the business of the commission. A majority vote of the quorum present shall be required to take action with respect to any matter.

(i) The agency shall establish and maintain an office within the region, and for this purpose the agency may rent or own property and equipment. Every plan, ordinance and other record of the agency which is of such nature as to constitute a public record under the law of either the State of California or the State of Nevada shall be open to inspection and copying during regular office hours.

(j) Each authority charged under this compact or by the law of either state with the duty of appointing a member of the governing body of the agency shall by certified copy of its resolution or other action notify the Secretary of State of its own state of the action taken.

ARTICLE IV. Personnel

(a) The governing body shall determine the qualification of, and it shall appoint and fix the salary of, the executive officer of the agency, and shall employ such other staff and legal counsel as may be necessary to execute the powers and functions provided for under this compact or in accordance with any intergovernmental contracts or agreements the agency may be responsible for administering.

(b) Agency personnel standards and regulations shall conform insofar as possible to the regulations and procedures of the civil service of the State of California or the State of Nevada, as may be determined by the governing body of the agency; and shall be regional and bistate in application and effect; provided that the governing body may, for administrative convenience and at its discretion, assign the administration of designated personnel arrangements to an agency of either state, and provided that administratively convenient adjustments be made in the standards and regulations governing personnel assigned under intergovernmental agreements.

(c) The agency may establish and maintain or participate in such additional programs of employee benefits as may be appropriate to afford employees of the agency terms and conditions of employment similar to those enjoyed by employees of California and Nevada generally.

ARTICLE V. Planning

(a) In preparing each of the plans required by this article and each amendment thereto, if any, subsequent to its adoption, the planning commission after due notice shall hold at least one public hearing which may be continued from time to time, and shall review the testimony and any written recommendations presented at such hearing before recommending the plan or amendment. The notice required by this subdivision shall be given at least 20 days prior to the public hearing by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region.

The planning commission shall then recommend such plan or amendment to the governing body for adoption by ordinance. The governing body may adopt, modify or reject the proposed plan or amendment, or may initiate and adopt a plan or amendment without referring it to the planning commission. If the governing body initiates or substantially modifies a plan or amendment, it shall hold at least one public hearing thereon after due notice as required in this subdivision.

If a request is made for the amendment of the regional plan by:

(1) A political subdivision a part of whose territory would be affected by such amendment; or

(2) The owner or lessee of real property which would be affected by such amendment,

the governing body shall complete its action on such amendment within 180 days after such request is accepted as complete according to standards which must be prescribed by ordinance of the agency.

(b) The agency shall develop, in cooperation with the states of California and Nevada, environmental threshold carrying capacities for the region. The agency should request the President s Council on Environmental Quality, the United States Forest Service and other appropriate agencies to assist in developing such environmental threshold carrying capacities. Within 18 months after the effective date of the amendments to this compact, the agency shall adopt environmental threshold carrying capacities for the region.

(c) Within 1 year after the adoption of the environmental threshold carrying capacities for the region, the agency shall amend the regional plan so that, at a minimum, the plan and all of its elements, as implemented through agency ordinances, rules and regulations, achieves and maintains the adopted environmental threshold carrying capacities. Each element of the plan shall contain implementation provisions and time schedules for such implementation by ordinance. The planning commission and governing body shall continuously review and maintain the regional plan. The regional plan shall consist of a diagram, or diagrams, and text, or texts setting forth the projects and proposals for implementation of the regional plan, a description of the needs and goals of the region and a statement of the policies, standards and elements of the regional plan.

The regional plan shall be a single enforceable plan and includes all of the following correlated elements:

(1) A land-use plan for the integrated arrangement and general location and extent of, and the criteria and standards for, the uses of land, water, air, space and other natural resources within the region, including but not limited to an indication or allocation of maximum population densities and permitted uses.

(2) A transportation plan for the integrated development of a regional system of transportation, including but not limited to parkways, highways, transportation facilities, transit routes, waterways, navigation facilities, public transportation facilities, bicycle facilities, and appurtenant terminals and facilities for the movement of people and goods within the region. The goal of transportation planning shall be:

(A) To reduce dependency on the automobile by making more effective use of existing transportation modes and of public transit to move people and goods within the region; and

(B) To reduce to the extent feasible air pollution which is caused by motor vehicles.

Where increases in capacity are required, the agency shall give preference to providing such capacity through public transportation and public programs and projects related to transportation. The agency shall review and consider all existing transportation plans in preparing its regional transportation plan pursuant to this paragraph.

The plan shall provide for an appropriate transit system for the region.

The plan shall give consideration to:

(A) Completion of the Loop Road in the states of Nevada and California;

(B) Utilization of a light rail mass transit system in the South Shore area; and

(C) Utilization of a transit terminal in the Kingsbury Grade area.

Until the regional plan is revised, or a new transportation plan is adopted in accordance with this paragraph, the agency has no effective transportation plan.

(3) A conservation plan for the preservation, development, utilization, and management of the scenic and other natural resources within the basin, including but not limited to, soils, shoreline and submerged lands, scenic corridors along transportation routes, open spaces, recreational and historical facilities.

(4) A recreation plan for the development, utilization, and management of the recreational resources of the region, including but not limited to, wilderness and forested lands, parks and parkways, riding and hiking trails, beaches and playgrounds, marinas, areas for skiing and other recreational facilities.

(5) A public services and facilities plan for the general location, scale and provision of public services and facilities, which, by the nature of their function, size, extent and other characteristics are necessary or appropriate for inclusion in the regional plan.

In formulating and maintaining the regional plan, the planning commission and governing body shall take account of and shall seek to harmonize the needs of the region as a whole, the plans of the counties and cities within the region, the plans and planning activities of the state, federal and other public agencies and nongovernmental agencies and organizations which affect or are concerned with planning and development within the region.

(d) The regional plan shall provide for attaining and maintaining federal, state, or local air and water quality standards, whichever are strictest, in the respective portions of the region for which the standards are applicable.

The agency may, however, adopt air or water quality standards or control measures more stringent than the applicable state implementation plan or the applicable federal, state, or local standards for the region, if it finds that such additional standards or control measures are necessary to achieve the purposes of this compact. Each element of the regional plan, where applicable, shall, by ordinance, identify the means and time schedule by which air and water quality standards will be attained.

(e) Except for the Regional Transportation Plan of the California Tahoe Regional Planning Agency, the regional plan, ordinances, rules and regulations adopted by the California Tahoe Regional Planning Agency in effect on July 1, 1980, shall be the regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency for that portion of the Tahoe region located in the State of California. Such plan, ordinance, rule or regulation may be amended or repealed by the governing body of the agency. The plans, ordinances, rules and regulations of the Tahoe Regional Planning Agency that do not conflict with, or are not addressed by, the California Tahoe Regional Planning Agency s plans, ordinances, rules and regulations referred to in this subdivision shall continue to be applicable unless amended or repealed by the governing body of the agency. No provision of the regional plan, ordinances, rules and regulations of the California Tahoe Regional Planning Agency referred to in this subdivision shall apply to that portion of the region within the State of Nevada, unless such provision is adopted for the Nevada portion of the region by the governing body of the agency.

(f) The regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency apply to that portion of the region within the State of Nevada.

(g) The agency shall adopt ordinances prescribing specific written findings that the agency must make prior to approving any project in the region. These findings shall relate to environmental protection and shall insure that the project under review will not adversely affect implementation of the regional plan and will not cause the adopted environmental threshold carrying capacities of the region to be exceeded.

(h) The agency shall maintain the data, maps and other information developed in the course of formulating and administering the regional plan, in a form suitable to assure a consistent view of developmental trends and other relevant information for the availability of and use by other agencies of government and by private organizations and individuals concerned.

(i) Where necessary for the realization of the regional plan, the agency may engage in collaborative planning with local governmental jurisdictions located outside the region, but contiguous to its boundaries. In formulating and implementing the regional plan, the agency shall seek the cooperation and consider the recommendations of counties and cities and other agencies of local government, of state and federal agencies, of educational institutions and research organizations, whether public or private, and of civic groups and private persons.

ARTICLE VI. Agency s Powers

(a) The governing body shall adopt all necessary ordinances, rules, and regulations to effectuate the adopted regional plan. Except as otherwise provided in this compact, every such ordinance, rule or regulation shall establish a minimum standard applicable throughout the region. Any political subdivision or public agency may adopt and enforce an equal or higher requirement applicable to the same subject of regulation in its territory. The regulations of the agency shall contain standards including but not limited to the following: water purity and clarity; subdivision; zoning; tree removal; solid waste disposal; sewage disposal; land fills, excavations, cuts and grading; piers, harbors, breakwaters or channels and other shoreline developments; waste disposal in shoreline areas; waste disposal from boats; mobile-home parks; house relocation; outdoor advertising; floodplain protection; soil and sedimentation control; air pollution; and watershed protection. Whenever possible without diminishing the effectiveness of the regional plan, the ordinances, rules, regulations and policies shall be confined to matters which are general and regional in application, leaving to the jurisdiction of the respective states, counties and cities the enactment of specific and local ordinances, rules, regulations and policies which conform to the regional plan.

The agency shall prescribe by ordinance those activities which it has determined will not have substantial effect on the land, water, air, space or any other natural resources in the region and therefore will be exempt from its review and approval.

Every ordinance adopted by the agency shall be published at least once by title in a newspaper or combination of newspapers whose circulation is general throughout the region. Except an ordinance adopting or amending the regional plan, no ordinance shall become effective until 60 days after its adoption. Immediately after its adoption, a copy of each ordinance shall be transmitted to the governing body of each political subdivision having territory within the region.

(b) No project other than those to be reviewed and approved under the special provisions of subdivisions (d), (e), (f) and (g) may be developed in the region without obtaining the review and approval of the agency and no project may be approved unless it is found to comply with the regional plan and with the ordinances, rules and regulations enacted pursuant to subdivision (a) to effectuate that plan.

The agency may approve a project in the region only after making the written findings required by this subdivision or subdivision (g) of Article V. Such findings shall be based on substantial evidence in the record.

Before adoption by the agency of the ordinances required in subdivision (g) of Article V, the agency may approve a project in the region only after making written findings on the basis of substantial evidence in the record that the project is consistent with the regional plan then in effect and with applicable plans, ordinances, regulations, and standards of federal and state agencies relating to the protection, maintenance and enhancement of environmental quality in the region.

(c) The legislatures of the states of California and Nevada find that in order to make effective the regional plan as revised by the agency, it is necessary to halt temporarily works of development in the region which might otherwise absorb the entire capability of the region for further development or direct it out of harmony with the ultimate plan. Subject to the limitation provided in this subdivision, from the effective date of the amendments to this compact until the regional plan is amended pursuant to subdivision (c) of Article V, or until May 1, 1983, whichever is earlier:

(1) Except as otherwise provided in this paragraph, no new subdivision, planned unit development, or condominium project may be approved unless a complete tentative map or plan has been approved before the effective date of the amendments to this compact by all agencies having jurisdiction. The subdivision of land owned by a general improvement district, which existed and owned the land before the effective date of the amendments to this compact, may be approved if subdivision of the land is necessary to avoid insolvency of the district.

(2) Except as provided in paragraph (3), no apartment building may be erected unless the required permits for such building have been secured from all agencies having jurisdiction, prior to the effective date of the amendments to this compact.

(3) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize the construction of a greater number of new residential units within the region than were authorized within the region by building permits issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third of that number may be issued by each such city or county. For purposes of this paragraph a residential unit means either a single family residence or an individual residential unit within a larger building, such as an apartment building, a duplex or a condominium.

The legislatures find the respective numbers of residential units authorized within the region during the calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 252

2. Placer County............................................................................................... 278

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 339

5. Washoe County........................................................................................... 739

(4) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize construction of a greater square footage of new commercial buildings within the region than were authorized within the region by building permits for commercial purposes issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third the amount of that square footage may be issued by each such city or county.

The legislatures find the respective square footages of commercial buildings authorized within the region during calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 64,324

2. Placer County............................................................................................... 23,000

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 57,354

5. Washoe County........................................................................................... 50,600

(5) No structure may be erected to house gaming under a nonrestricted license.

(6) No facility for the treatment of sewage may be constructed or enlarged except:

(A) To comply, as ordered by the appropriate state agency for the control of water pollution, with existing limitations of effluent under the Clean Water Act, 33 U.S.C. 1251 et seq., and the applicable state law for control of water pollution;

(B) To accommodate development which is not prohibited or limited by this subdivision; or

(C) In the case of Douglas County Sewer District # 1, to modify or otherwise alter sewage treatment facilities existing on the effective date of the amendments to this compact so that such facilities will be able to treat the total volume of effluent for which they were originally designed, which is 3.0 million gallons per day. Such modification or alteration is not a project ; is not subject to the requirements of Article VII; and does not require a permit from the agency. Before commencing such modification or alteration, however, the district shall submit to the agency its report identifying any significant soil erosion problems which may be caused by such modifications or alterations and the measures which the district proposes to take to mitigate or avoid such problems.

The moratorium imposed by this subdivision does not apply to work done pursuant to a right vested before the effective date of the amendments to this compact. Notwithstanding the expiration date of the moratorium imposed by this subdivision, no new highway may be built or existing highway widened to accommodate additional continuous lanes for automobiles until the regional transportation plan is revised and adopted.

The moratorium imposed by this subdivision does not apply to the construction of any parking garage which has been approved by the agency prior to May 4, 1979, whether that approval was affirmative or by default. The provisions of this paragraph are not an expression of legislative intent that any such parking garage, the approval of which is the subject of litigation which was pending on the effective date of the amendments to this compact, should or should not be constructed. The provisions of this paragraph are intended solely to permit construction of such a parking garage if a judgment sustaining the agency s approval to construct that parking garage has become final and no appeal is pending or may lawfully be taken to a higher court.

(d) Subject to the final order of any court of competent jurisdiction entered in litigation contesting the validity of an approval by the Tahoe Regional Planning Agency, whether that approval was affirmative or by default, if that litigation was pending on May 4, 1979, the agency and the states of California and Nevada shall recognize as a permitted and conforming use:

(1) Every structure housing gaming under a nonrestricted license which existed as a licensed gaming establishment on May 4, 1979, or whose construction was approved by the Tahoe Regional Planning Agency affirmatively or deemed approved before that date. The construction or use of any structure to house gaming under a nonrestricted license not so existing or approved, or the enlargement in cubic volume of any such existing or approved structure is prohibited.

(2) Every other nonrestricted gaming establishment whose use was seasonal and whose license was issued before May 4, 1979, for the same season and for the number and type of games and slot machines on which taxes or fees were paid in the calendar year 1978.

(3) Gaming conducted pursuant to a restricted gaming license issued before May 4, 1979, to the extent permitted by that license on that date.

The area within any structure housing gaming under a nonrestricted license which may be open to public use (as distinct from that devoted to the private use of guests and exclusive of any parking area) is limited to the area existing or approved for public use on May 4, 1979. Within these limits, any external modification of the structure which requires a permit from a local government also requires approval from the agency. The agency shall not permit restaurants, convention facilities, showrooms or other public areas to be constructed elsewhere in the region outside the structure in order to replace areas existing or approved for public use on May 4, 1979.

(e) Any structure housing licensed gaming may be rebuilt or replaced to a size not to exceed the cubic volume, height and land coverage existing or approved on May 4, 1979, without the review or approval of the agency or any planning or regulatory authority of the State of Nevada whose review or approval would be required for a new structure.

(f) The following provisions apply to any internal or external modification, remodeling, change in use, or repair of a structure housing gaming under a nonrestricted license which is not prohibited by Article VI (d):

(1) The agency s review of an external modification of the structure which requires a permit from a local government is limited to determining whether the external modification will do any of the following:

(A) Enlarge the cubic volume of the structure;

(B) Increase the total square footage of area open to or approved for public use on May 4, 1979;

(C) Convert an area devoted to the private use of guests to an area open to public use;

(D) Increase the public area open to public use which is used for gaming beyond the limits contained in paragraph (3); and

(E) Conflict with or be subject to the provisions of any of the agency s ordinances that are generally applicable throughout the region.

The agency shall make this determination within 60 days after the proposal is delivered to the agency in compliance with the agency s rules or regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If an external modification is determined to have any of the effects enumerated in subparagraphs (A) through (C), it is prohibited. If an external modification is determined to have any of the effects enumerated in subparagraph (D) or (E), it is subject to the applicable provisions of this compact. If an external modification is determined to have no such effect, it is not subject to the provisions of this compact.

(2) Except as provided in paragraph (3), internal modification, remodeling, change in use or repair of a structure housing gaming under a nonrestricted license is not a project and does not require the review or approval of the agency.

(3) Internal modification, remodeling, change in use or repair of areas open to public use within a structure housing gaming under a nonrestricted license which alone or in combination with any other such modification, remodeling, change in use or repair will increase the total portion of those areas which is actually used for gaming by more than the product of the total base area, as defined below, in square feet existing on or approved before August 4, 1980, multiplied by 15 percent constitutes a project and is subject to all of the provisions of this compact relating to projects. For purposes of this paragraph and the determination required by Article VI (g), base area means all of the area within a structure housing gaming under a nonrestricted license which may be open to public use, whether or not gaming is actually conducted or carried on in that area, except retail stores, convention centers and meeting rooms, administrative offices, kitchens, maintenance and storage areas, rest rooms, engineering and mechanical rooms, accounting rooms and counting rooms.

(g) In order to administer and enforce the provisions of paragraphs (d), (e) and (f) the State of Nevada, through its appropriate planning or regulatory agency, shall require the owner or licensee of a structure housing gaming under a nonrestricted license to provide:

(1) Documents containing sufficient information for the Nevada agency to establish the following relative to the structure:

(A) The location of its external walls;

(B) Its total cubic volume;

(C) Within its external walls, the area in square feet open or approved for public use and the area in square feet devoted to or approved for the private use of guests on May 4, 1979;

(D) The amount of surface area of land under the structure; and

(E) The base area as defined in paragraph (f)(3) in square feet existing on or approved before August 4, 1980.

(2) An informational report whenever any internal modification, remodeling, change in use, or repair will increase the total portion of the areas open to public use which is used for gaming.

The Nevada agency shall transmit this information to the Tahoe Regional Planning Agency.

(h) Gaming conducted pursuant to a restricted gaming license is exempt from review by the agency if it is incidental to the primary use of the premises.

(i) The provisions of subdivisions (d) and (e) are intended only to limit gaming and related activities as conducted within a gaming establishment, or construction designed to permit the enlargement of such activities, and not to limit any other use of property zoned for commercial use or the accommodation of tourists, as approved by the agency.

(j) Legal actions arising out of or alleging a violation of the provisions of this compact, of the regional plan or of an ordinance or regulation of the agency or of a permit or a condition of a permit issued by the agency are governed by the following provisions:

(1) This subdivision applies to:

(A) Actions arising out of activities directly undertaken by the agency.

(B) Actions arising out of the issuance to a person of a lease, permit, license or other entitlement for use by the agency.

(C) Actions arising out of any other act or failure to act by any person or public agency.

Such legal actions may be filed and the provisions of this subdivision apply equally in the appropriate courts of California and Nevada and of the United States.

(2) Venue lies:

(A) If a civil or criminal action challenges an activity by the agency or any person which is undertaken or to be undertaken upon a parcel of real property, in the state or federal judicial district where the real property is situated.

(B) If an action challenges an activity which does not involve a specific parcel of land (such as an action challenging an ordinance of the agency), in any state or federal court having jurisdiction within the region.

(3) Any aggrieved person may file an action in an appropriate court of the State of California or Nevada or of the United States alleging noncompliance with the provisions of this compact or with an ordinance or regulation of the agency. In the case of governmental agencies, aggrieved person means the Tahoe Regional Planning Agency or any state, federal or local agency. In the case of any person other than a governmental agency who challenges an action of the Tahoe Regional Planning Agency, aggrieved person means any person who has appeared, either in person, through an authorized representative, or in writing, before the agency at an appropriate administrative hearing to register objection to the action which is being challenged, or who had good cause for not making such an appearance.

(4) A legal action arising out of the adoption or amendment of the regional plan or of any ordinance or regulation of the agency, or out of the granting or denial of any permit, shall be commenced within 60 days after final action by the agency. All other legal actions shall be commenced within 65 days after discovery of the cause of action.

(5) In any legal action filed pursuant to this subdivision which challenges an adjudicatory act or decision of the agency to approve or disapprove a project, the scope of judicial inquiry shall extend only to whether there was prejudicial abuse of discretion. Prejudicial abuse of discretion is established if the agency has not proceeded in a manner required by law or if the act or decision of the agency was not supported by substantial evidence in light of the whole record. In making such a determination the court shall not exercise its independent judgment on evidence but shall only determine whether the act or decision was supported by substantial evidence in light of the whole record. In any legal action filed pursuant to this subdivision which challenges a legislative act or decision of the agency (such as the adoption of the regional plan and the enactment of implementing ordinances), the scope of the judicial inquiry shall extend only to the questions of whether the act or decision has been arbitrary, capricious or lacking substantial evidentiary support or whether the agency has failed to proceed in a manner required by law.

(6) In addition to the provisions of paragraph (5) relating to judicial inquiry:

(A) When adopting or amending a regional plan, the agency shall act in accordance with the requirements of the compact and the implementing ordinances, rules and regulations, and a party challenging the regional plan has the burden of showing that the regional plan is not in conformance with those requirements.

(B) When taking an action or making a decision, the agency shall act in accordance with the requirements of the compact and the regional plan, including the implementing ordinances, rules and regulations, and a party challenging the action or decision has the burden of showing that the act or decision is not in conformance with those requirements.

(7) The provisions of this subdivision do not apply to any legal proceeding pending on the date when this subdivision becomes effective. Any such legal proceeding shall be conducted and concluded under the provisions of law which were applicable prior to the effective date of this subdivision.

(8) The security required for the issuance of a temporary restraining order or preliminary injunction based upon an alleged violation of this compact or any ordinance, plan, rule or regulation adopted pursuant thereto is governed by the rule or statute applicable to the court in which the action is brought, unless the action is brought by a public agency or political subdivision to enforce its own rules, regulations and ordinances in which case no security shall be required.

(k) The agency shall monitor activities in the region and may bring enforcement actions in the region to ensure compliance with the regional plan and adopted ordinances, rules, regulations and policies. If it is found that the regional plan, or ordinances, rules, regulations and policies are not being enforced by a local jurisdiction, the agency may bring action in a court of competent jurisdiction to ensure compliance.

(l) Any person who violates any provision of this compact or of any ordinance or regulation of the agency or of any condition of approval imposed by the agency is subject to a civil penalty not to exceed $5,000. Any such person is subject to an additional civil penalty not to exceed $5,000 per day, for each day on which such a violation persists. In imposing the penalties authorized by this subdivision, the court shall consider the nature of the violation and shall impose a greater penalty if it was willful or resulted from gross negligence than if it resulted from inadvertence or simple negligence.

(m) The agency is hereby empowered to initiate, negotiate and participate in contracts and agreements among the local governmental authorities of the region, or any other intergovernmental contracts or agreements authorized by state or federal law.

(n) Each intergovernmental contract or agreement shall provide for its own funding and staffing, but this shall not preclude financial contributions from the local authorities concerned or from supplementary sources.

(o) Every record of the agency, whether public or not, shall be open for examination to the Legislature and Controller of the State of California and the legislative auditor of the State of Nevada.

(p) Approval by the agency of any project expires 3 years after the date of final action by the agency or the effective date of the amendments to this compact, whichever is later, unless construction is begun within that time and diligently pursued thereafter, or the use or activity has commenced. In computing the 3-year period any period of time during which the project is the subject of a legal action which delays or renders impossible the diligent pursuit of that project shall not be counted. Any license, permit or certificate issued by the agency which has an expiration date shall be extended by that period of time during which the project is the subject of such legal action as provided in this subdivision.

(q) The governing body shall maintain a current list of real property known to be available for exchange with the United States or with other owners of real property in order to facilitate exchanges of real property by owners of real property in the region.

ARTICLE VII. Environmental Impact Statements

(a) The Tahoe Regional Planning Agency when acting upon matters that have a significant effect on the environment shall:

(1) Utilize a systematic, interdisciplinary approach which will insure the integrated use of the natural and social sciences and the environmental design arts in planning and in decision making which may have an impact on man s environment;

(2) Prepare and consider a detailed environmental impact statement before deciding to approve or carry out any project. The detailed environmental impact statement shall include the following:

(A) The significant environmental impacts of the proposed project;

(B) Any significant adverse environmental effects which cannot be avoided should the project be implemented;

(C) Alternatives to the proposed project;

(D) Mitigation measures which must be implemented to assure meeting standards of the region;

(E) The relationship between local short-term uses of man s environment and the maintenance and enhancement of long-term productivity;

(F) Any significant irreversible and irretrievable commitments of resources which would be involved in the proposed project should it be implemented; and

(G) The growth-inducing impact of the proposed project;

(3) Study, develop and describe appropriate alternatives to recommended courses of action for any project which involves unresolved conflicts concerning alternative uses of available resources;

(4) Make available to states, counties, municipalities, institutions and individuals, advice and information useful in restoring, maintaining and enhancing the quality of the region s environment; and

(5) Initiate and utilize ecological information in the planning and development of resource-oriented projects.

(b) Prior to completing an environmental impact statement, the agency shall consult with and obtain the comments of any federal, state or local agency which has jurisdiction by law or special expertise with respect to any environmental impact involved. Copies of such statement and the comments and views of the appropriate federal, state and local agencies which are authorized to develop and enforce environmental standards shall be made available to the public and shall accompany the project through the review processes. The public shall be consulted during the environmental impact statement process and views shall be solicited during a public comment period not to be less than 60 days.

(c) Any environmental impact statement required pursuant to this article need not repeat in its entirety any information or data which is relevant to such a statement and is a matter of public record or is generally available to the public, such as information contained in an environmental impact report prepared pursuant to the California Environmental Quality Act or a federal environmental impact statement prepared pursuant to the National Environmental Policy Act of 1969. However, such information or data shall be briefly described in the environmental impact statement and its relationship to the environmental impact statement shall be indicated.

In addition, any person may submit information relative to a proposed project which may be included, in whole or in part, in any environmental impact statement required by this article.

(d) In addition to the written findings specified by agency ordinance to implement the regional plan, the agency shall make either of the following written findings before approving a project for which an environmental impact statement was prepared:

(1) Changes or alterations have been required in or incorporated into such project which avoid or reduce the significant adverse environmental effects to a less than significant level; or

(2) Specific considerations, such as economic, social or technical, make infeasible the mitigation measures or project alternatives discussed in the environmental impact statement on the project.

A separate written finding shall be made for each significant effect identified in the environmental impact statement on the project. All written findings must be supported by substantial evidence in the record.

(e) The agency may charge and collect a reasonable fee from any person proposing a project subject to the provisions of this compact in order to recover the estimated costs incurred by the agency in preparing an environmental impact statement under this article.

(f) The agency shall adopt by ordinance a list of classes of projects which the agency has determined will not have a significant effect on the environment and therefore will be exempt from the requirement for the preparation of an environmental impact statement under this article. Prior to adopting the list, the agency shall make a written finding supported by substantial evidence in the record that each class of projects will not have a significant effect on the environment.

ARTICLE VIII. Finances

(a) On or before September 30 of each calendar year the agency shall establish the amount of money necessary to support its activities for the next succeeding fiscal year commencing July 1 of the following year. The agency shall apportion $75,000 of this amount among the counties within the region on the same ratio to the total sum required as the full cash valuation of taxable property within the region in each county bears to the total full cash valuation of taxable property within the region. In addition, each county within the region in California shall pay $18,750 to the agency and each county within the region in Nevada, including Carson City, shall pay $12,500 to the agency, from any funds available therefor. The State of California and the State of Nevada may pay to the agency by July 1 of each year any additional sums necessary to support the operations of the agency pursuant to this compact. If additional funds are required, the agency shall make a request for the funds to the states of California and Nevada. Requests for state funds must be apportioned two-thirds from California and one-third from Nevada. Money appropriated shall be paid within 30 days.

(b) The agency may fix and collect reasonable fees for any services rendered by it.

(c) The agency shall submit an itemized budget to the states for review with any request for state funds, shall be strictly accountable to any county in the region and the states for all funds paid by them to the agency and shall be strictly accountable to all participating bodies for all receipts and disbursement.

(d) The agency is authorized to receive gifts, donations, subventions, grants, and other financial aids and funds; but the agency may not own land except as provided in subdivision (i) of Article III.

(e) The agency shall not obligate itself beyond the moneys due under this article for its support from the several counties and the states for the current fiscal year, plus any moneys on hand or irrevocably pledged to its support from other sources. No obligation contracted by the agency shall bind either of the party states or any political subdivision thereof.

ARTICLE IX. Transportation District

(a) The Tahoe transportation district is hereby established as a special purpose district. The boundaries of the district are coterminous with those of the region.

(b) The business of the district shall be managed by a board of directors consisting of:

(1) One member of the county board of supervisors of each of the counties of El Dorado and Placer;

(2) One member of the city council of the City of South Lake Tahoe;

(3) One member each of the board of county commissioners of Douglas County and of Washoe County;

(4) One member of the board of supervisors of Carson City;

(5) The director of the California Department of Transportation; and

(6) The director of the department of transportation of the State of Nevada.

Any director may designate an alternate.

(c) The vote of at least five of the directors must agree to take action. If at least five votes in favor of an action are not cast, an action of rejection shall be deemed to have been taken.

(d) The Tahoe transportation district may in accordance with the adopted transportation plan:

(1) Own and operate a public transportation system to the exclusion of all other publicly owned transportation systems in the region.

(2) Acquire upon mutually agreeable terms any public transportation system or facility owned by a county, city or special purpose district within the region.

(3) Hire the employees of existing public transportation systems that are acquired by the district without loss of benefits to the employees, bargain collectively with employee organizations, and extend pension and other collateral benefits to employees.

(4) Fix the rates and charges for transit services provided pursuant to this subdivision.

(5) Issue revenue bonds and other evidence of indebtedness.

(6) By resolution, determine and propose for adoption a tax for the purpose of obtaining services of the district. The tax proposed must be general and of uniform operation throughout the region, and may not be graduated in any way. The district is prohibited from imposing an ad valorem tax, a tax measured by gross or net receipts on business, a tax or charge that is assessed against people or vehicles as they enter or leave the region, and any tax, direct or indirect, on gaming tables and devices. Any such proposition must be submitted to the voters of the district and shall become effective upon approval of two-thirds of the voters voting on the proposition. The revenues from any such tax must be used for the service for which it was imposed, and for no other purpose.

(7) Provide service from inside the region to convenient airport, railroad and interstate bus terminals without regard to the boundaries of the region.

(e) The legislatures of the states of California and Nevada may, by substantively identical enactments, amend this article.

ARTICLE X. Miscellaneous

(a) It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. Except as provided in subdivision (c), the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining state and in full force and effect as to the state affected as to all severable matters.

(b) The agency shall have such additional powers and duties as may hereafter be delegated or imposed upon it from time to time by the action of the Legislature of either state concurred in by the Legislature of the other.

(c) A state party to this compact may withdraw therefrom by enacting a statute repealing the compact. Notice of withdrawal shall be communicated officially and in writing to the Governor of the other state and to the agency administrators. This provision is not severable, and if it is held to be unconstitutional or invalid, no other provision of this compact shall be binding upon the State of Nevada or the State of California.

(d) No provision of this compact shall have any effect upon the allocation, distribution or storage of interstate waters or upon any appropriative water right.

(Added to NRS by 1968, 4; R 1979, 1133, effective upon proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; A 1979, 1135; 1980, 1; 1997, 1125, effective upon the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact proposed by this State in 1997; 2011, 3739; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the State of California enacts amendments that are substantially identical to the amendments to the Compact proposed by this State in 2011, the amendments are approved pursuant to Public Law 96-551 and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 2324, effective January 1, 2014, if, on or before that date, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; 2013, 3838, 3860)

NRS 277.200 Text of Compact. [Effective upon the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1 of chapter 311, Statutes of Nevada 1997, at page 1125, if, on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368, and until: (1) the proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; or (2) the approval pursuant to Public Law 96-551 of the amendments to the Compact contained in section 1.5 of chapter 530, Statutes of Nevada 2011, at page 3711, as amended by section 2 of chapter 424, Statutes of Nevada 2013, at page 2345.] The Tahoe Regional Planning Compact is as follows:

Tahoe Regional Planning Compact

ARTICLE I. Findings and Declarations of Policy

(a) It is found and declared that:

(1) The waters of Lake Tahoe and other resources of the region are threatened with deterioration or degeneration, which endangers the natural beauty and economic productivity of the region.

(2) The public and private interests and investments in the region are substantial.

(3) The region exhibits unique environmental and ecological values which are irreplaceable.

(4) By virtue of the special conditions and circumstances of the region s natural ecology, developmental pattern, population distribution and human needs, the region is experiencing problems of resource use and deficiencies of environmental control.

(5) Increasing urbanization is threatening the ecological values of the region and threatening the public opportunities for use of the public lands.

(6) Maintenance of the social and economic health of the region depends on maintaining the significant scenic, recreational, educational, scientific, natural and public health values provided by the Lake Tahoe Basin.

(7) There is a public interest in protecting, preserving and enhancing these values for the residents of the region and for visitors to the region.

(8) Responsibilities for providing recreational and scientific opportunities, preserving scenic and natural areas, and safeguarding the public who live, work and play in or visit the region are divided among local governments, regional agencies, the states of California and Nevada, and the Federal Government.

(9) In recognition of the public investment and multistate and national significance of the recreational values, the Federal Government has an interest in the acquisition of recreational property and the management of resources in the region to preserve environmental and recreational values, and the Federal Government should assist the states in fulfilling their responsibilities.

(10) In order to preserve the scenic beauty and outdoor recreational opportunities of the region, there is a need to insure an equilibrium between the region s natural endowment and its man-made environment.

(b) In order to enhance the efficiency and governmental effectiveness of the region, it is imperative that there be established a Tahoe Regional Planning Agency with the powers conferred by this compact including the power to establish environmental threshold carrying capacities and to adopt and enforce a regional plan and implementing ordinances which will achieve and maintain such capacities while providing opportunities for orderly growth and development consistent with such capacities.

(c) The Tahoe Regional Planning Agency shall interpret and administer its plans, ordinances, rules and regulations in accordance with the provisions of this compact.

ARTICLE II. Definitions

As used in this compact:

(a) Region, includes Lake Tahoe, the adjacent parts of Douglas and Washoe counties and Carson City, which for the purposes of this compact shall be deemed a county, lying within the Tahoe Basin in the State of Nevada, and the adjacent parts of the Counties of Placer and El Dorado lying within the Tahoe Basin in the State of California, and that additional and adjacent part of the County of Placer outside of the Tahoe Basin in the State of California which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15 North, Range 16 East, M.D.B. & M. The region defined and described herein shall be as precisely delineated on official maps of the agency.

(b) Agency means the Tahoe Regional Planning Agency.

(c) Governing body means the governing board of the Tahoe Regional Planning Agency.

(d) Regional plan means the long-term general plan for the development of the region.

(e) Planning commission means the advisory planning commission appointed pursuant to subdivision (h) of Article III.

(f) Gaming means to deal, operate, carry on, conduct, maintain or expose for play any banking or percentage game played with cards, dice or any mechanical device or machine for money, property, checks, credit or any representative of value, including, without limiting the generality of the foregoing, faro, monte, roulette, keno, bingo, fantan, twenty-one, blackjack, seven-and-a-half, big injun, klondike, craps, stud poker, draw poker or slot machine, but does not include social games played solely for drinks, or cigars or cigarettes served individually, games played in private homes or residences for prizes or games operated by charitable or educational organizations, to the extent excluded by applicable state law.

(g) Restricted gaming license means a license to operate not more than 15 slot machines on which a quarterly fee is charged pursuant to NRS 463.373 and no other games.

(h) Project means an activity undertaken by any person, including any public agency, if the activity may substantially affect the land, water, air, space or any other natural resources of the region.

(i) Environmental threshold carrying capacity means an environmental standard necessary to maintain a significant scenic, recreational, educational, scientific or natural value of the region or to maintain public health and safety within the region. Such standards shall include but not be limited to standards for air quality, water quality, soil conservation, vegetation preservation and noise.

(j) Feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social and technological factors.

(k) Areas open to public use means all of the areas within a structure housing gaming under a nonrestricted license except areas devoted to the private use of guests.

(l) Areas devoted to private use of guests means hotel rooms and hallways to serve hotel room areas, and any parking areas. A hallway serves hotel room areas if more than 50 percent of the areas on each side of the hallway are hotel rooms.

(m) Nonrestricted license means a gaming license which is not a restricted gaming license.

ARTICLE III. Organization

(a) There is created the Tahoe Regional Planning Agency as a separate legal entity.

The governing body of the agency shall be constituted as follows:

(1) California delegation:

(A) One member appointed by each of the County Boards of Supervisors of the Counties of El Dorado and Placer and one member appointed by the City Council of the City of South Lake Tahoe. Any such member may be a member of the county board of supervisors or city council, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) Two members appointed by the Governor of California, one member appointed by the Speaker of the Assembly of California and one member appointed by the Senate Rules Committee of the State of California. The members appointed pursuant to this subparagraph shall not be residents of the region and shall represent the public at large within the State of California.

(2) Nevada delegation:

(A) One member appointed by each of the boards of county commissioners of Douglas and Washoe counties and one member appointed by the board of supervisors of Carson City. Any such member may be a member of the board of county commissioners or board of supervisors, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) One member appointed by the governor of Nevada, the secretary of state of Nevada or his designee, and the director of the state department of conservation and natural resources of Nevada or his designee. Except for the secretary of state and the director of the state department of conservation and natural resources, the members or designees appointed pursuant to this subparagraph shall not be residents of the region. All members appointed pursuant to this subparagraph shall represent the public at large within the State of Nevada.

(C) One member appointed for a 1-year term by the six other members of the Nevada delegation. If at least four members of the Nevada delegation are unable to agree upon the selection of a seventh member within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body for that state the governor of the State of Nevada shall make such an appointment. The member appointed pursuant to this subparagraph may, but is not required to, be a resident of the region within the State of Nevada.

(3) If any appointing authority under paragraph (1)(A), (1)(B), (2)(A) or (2)(B) fails to make such an appointment within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body, the governor of the state in which the appointing authority is located shall make the appointment. The term of any member so appointed shall be 1 year.

(4) The position of any member of the governing body shall be deemed vacant if such a member is absent from three consecutive meetings of the governing body in any calendar year.

(5) Each member and employee of the agency shall disclose his economic interests in the region within 10 days after taking his seat on the governing board or being employed by the agency and shall thereafter disclose any further economic interest which he acquires, as soon as feasible after he acquires it. As used in this paragraph, economic interests means:

(A) Any business entity operating in the region in which the member or employee has a direct or indirect investment worth more than $1,000;

(B) Any real property located in the region in which the member or employee has a direct or indirect interest worth more than $1,000;

(C) Any source of income attributable to activities in the region, other than loans by or deposits with a commercial lending institution in the regular course of business, aggregating $250 or more in value received by or promised to the member within the preceding 12 months; or

(D) Any business entity operating in the region in which the member or employee is a director, officer, partner, trustee, employee or holds any position of management.

No member or employee of the agency shall make, or attempt to influence, an agency decision in which he knows or has reason to know he has an economic interest. Members and employees of the agency must disqualify themselves from making or participating in the making of any decision of the agency when it is reasonably foreseeable that the decision will have a material financial effect, distinguishable from its effect on the public generally, on the economic interests of the member or employee.

(b) The members of the agency shall serve without compensation, but the expenses of each member shall be met by the body which he represents in accordance with the law of that body. All other expenses incurred by the governing body in the course of exercising the powers conferred upon it by this compact unless met in some other manner specifically provided, shall be paid by the agency out of its own funds.

(c) Except for the secretary of state and director of the state department of conservation and natural resources of Nevada and the member appointed pursuant to subdivision (a)(2)(C), the members of the governing body serve at the pleasure of the appointing authority in each case, but each appointment shall be reviewed no less often than every 4 years. Members may be reappointed.

(d) The governing body of the agency shall meet at least monthly. All meetings shall be open to the public to the extent required by the law of the State of California or the State of Nevada, whichever imposes the greater requirement, applicable to local governments at the time such meeting is held. The governing body shall fix a date for its regular monthly meeting in such terms as the first Monday of each month, and shall not change such date more often than once in any calendar year. Notice of the date so fixed shall be given by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region. Notice of any special meeting, except an emergency meeting, shall be given by so publishing the date and place and posting an agenda at least 5 days prior to the meeting.

(e) The position of a member of the governing body shall be considered vacated upon his loss of any of the qualifications required for his appointment and in such event the appointing authority shall appoint a successor.

(f) The governing body shall elect from its own members a chairman and vice chairman, whose terms of office shall be 2 years, and who may be reelected. If a vacancy occurs in either office, the governing body may fill such vacancy for the unexpired term.

(g) Four of the members of the governing body from each state constitute a quorum for the transaction of the business of the agency. The voting procedures shall be as follows:

(1) For adopting, amending or repealing environmental threshold carrying capacities, the regional plan, and ordinances, rules and regulations, and for granting variances from the ordinances, rules and regulations, the vote of at least four of the members of each state agreeing with the vote of at least four members of the other state shall be required to take action. If there is no vote of at least four of the members from one state agreeing with the vote of at least four of the members of the other state on the actions specified in this paragraph, an action of rejection shall be deemed to have been taken.

(2) For approving a project, the affirmative vote of at least five members from the state in which the project is located and the affirmative vote of at least nine members of the governing body are required. If at least five members of the governing body from the state in which the project is located and at least nine members of the entire governing body do not vote in favor of the project, upon a motion for approval, an action of rejection shall be deemed to have been taken. A decision by the agency to approve a project shall be supported by a statement of findings, adopted by the agency, which indicates that the project complies with the regional plan and with applicable ordinances, rules and regulations of the agency.

(3) For routine business and for directing the agency s staff on litigation and enforcement actions, at least eight members of the governing body must agree to take action. If at least eight votes in favor of such action are not cast, an action of rejection shall be deemed to have been taken.

Whenever under the provisions of this compact or any ordinance, rule, regulation or policy adopted pursuant thereto, the agency is required to review or approve any project, public or private, the agency shall take final action by vote, whether to approve, to require modification or to reject such project, within 180 days after the application for such project is accepted as complete by the agency in compliance with the agency s rules and regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If a final action by vote does not take place within 180 days, the applicant may bring an action in a court of competent jurisdiction to compel a vote unless he has agreed to an extension. This provision does not limit the right of any person to obtain judicial review of agency action under subdivision (h) of Article VI. The vote of each member of the governing body shall be individually recorded. The governing body shall adopt its own rules, regulations and procedures.

(h) An advisory planning commission shall be appointed by the agency. The commission shall include: the chief planning officers of Placer County, El Dorado County, and the City of South Lake Tahoe in California and of Douglas County, Washoe County and Carson City in Nevada, the executive officer of the Lahontan Regional Water Quality Control Board of the State of California, the executive officer of the Air Resources Board of the State of California, the director of the state department of conservation and natural resources of the State of Nevada, the administrator of the division of environmental protection in the state department of conservation and natural resources of the State of Nevada, the administrator of the Lake Tahoe Management Unit of the United States Forest Service, and at least four lay members with an equal number from each state, at least half of whom shall be residents of the region. Any official member may designate an alternate.

The term of office of each lay member of the advisory planning commission shall be 2 years. Members may be reappointed.

The position of each member of the advisory planning commission shall be considered vacated upon loss of any of the qualifications required for appointment, and in such an event the appointing authority shall appoint a successor.

The advisory planning commission shall elect from its own members a chairman and a vice chairman, whose terms of office shall be 2 years and who may be reelected. If a vacancy occurs in either office, the advisory planning commission shall fill such vacancy for the unexpired term.

A majority of the members of the advisory planning commission constitutes a quorum for the transaction of the business of the commission. A majority vote of the quorum present shall be required to take action with respect to any matter.

(i) The agency shall establish and maintain an office within the region, and for this purpose the agency may rent or own property and equipment. Every plan, ordinance and other record of the agency which is of such nature as to constitute a public record under the law of either the State of California or the State of Nevada shall be open to inspection and copying during regular office hours.

(j) Each authority charged under this compact or by the law of either state with the duty of appointing a member of the governing body of the agency shall by certified copy of its resolution or other action notify the Secretary of State of its own state of the action taken.

ARTICLE IV. Personnel

(a) The governing body shall determine the qualification of, and it shall appoint and fix the salary of, the executive officer of the agency, and shall employ such other staff and legal counsel as may be necessary to execute the powers and functions provided for under this compact or in accordance with any intergovernmental contracts or agreements the agency may be responsible for administering.

(b) Agency personnel standards and regulations shall conform insofar as possible to the regulations and procedures of the civil service of the State of California or the State of Nevada, as may be determined by the governing body of the agency; and shall be regional and bistate in application and effect; provided that the governing body may, for administrative convenience and at its discretion, assign the administration of designated personnel arrangements to an agency of either state, and provided that administratively convenient adjustments be made in the standards and regulations governing personnel assigned under intergovernmental agreements.

(c) The agency may establish and maintain or participate in such additional programs of employee benefits as may be appropriate to afford employees of the agency terms and conditions of employment similar to those enjoyed by employees of California and Nevada generally.

ARTICLE V. Planning

(a) In preparing each of the plans required by this article and each amendment thereto, if any, subsequent to its adoption, the planning commission after due notice shall hold at least one public hearing which may be continued from time to time, and shall review the testimony and any written recommendations presented at such hearing before recommending the plan or amendment. The notice required by this subdivision shall be given at least 20 days prior to the public hearing by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region.

The planning commission shall then recommend such plan or amendment to the governing body for adoption by ordinance. The governing body may adopt, modify or reject the proposed plan or amendment, or may initiate and adopt a plan or amendment without referring it to the planning commission. If the governing body initiates or substantially modifies a plan or amendment, it shall hold at least one public hearing thereon after due notice as required in this subdivision.

If a request is made for the amendment of the regional plan by:

(1) A political subdivision a part of whose territory would be affected by such amendment; or

(2) The owner or lessee of real property which would be affected by such amendment,

the governing body shall complete its action on such amendment within 180 days after such request is accepted as complete according to standards which must be prescribed by ordinance of the agency.

(b) The agency shall develop, in cooperation with the states of California and Nevada, environmental threshold carrying capacities for the region. The agency should request the President s Council on Environmental Quality, the United States Forest Service and other appropriate agencies to assist in developing such environmental threshold carrying capacities. Within 18 months after the effective date of the amendments to this compact, the agency shall adopt environmental threshold carrying capacities for the region.

(c) Within 1 year after the adoption of the environmental threshold carrying capacities for the region, the agency shall amend the regional plan so that, at a minimum, the plan and all of its elements, as implemented through agency ordinances, rules and regulations, achieves and maintains the adopted environmental threshold carrying capacities. Each element of the plan shall contain implementation provisions and time schedules for such implementation by ordinance. The planning commission and governing body shall continuously review and maintain the regional plan. The regional plan shall consist of a diagram, or diagrams, and text, or texts setting forth the projects and proposals for implementation of the regional plan, a description of the needs and goals of the region and a statement of the policies, standards and elements of the regional plan.

The regional plan shall be a single enforceable plan and includes all of the following correlated elements:

(1) A land-use plan for the integrated arrangement and general location and extent of, and the criteria and standards for, the uses of land, water, air, space and other natural resources within the region, including but not limited to an indication or allocation of maximum population densities and permitted uses.

(2) A transportation plan for the integrated development of a regional system of transportation, including but not limited to parkways, highways, transportation facilities, transit routes, waterways, navigation facilities, public transportation facilities, bicycle facilities, and appurtenant terminals and facilities for the movement of people and goods within the region. The goal of transportation planning shall be:

(A) To reduce dependency on the automobile by making more effective use of existing transportation modes and of public transit to move people and goods within the region; and

(B) To reduce to the extent feasible air pollution which is caused by motor vehicles.

Where increases in capacity are required, the agency shall give preference to providing such capacity through public transportation and public programs and projects related to transportation. The agency shall review and consider all existing transportation plans in preparing its regional transportation plan pursuant to this paragraph.

The plan shall provide for an appropriate transit system for the region.

The plan shall give consideration to:

(A) Completion of the Loop Road in the states of Nevada and California;

(B) Utilization of a light rail mass transit system in the South Shore area; and

(C) Utilization of a transit terminal in the Kingsbury Grade area.

Until the regional plan is revised, or a new transportation plan is adopted in accordance with this paragraph, the agency has no effective transportation plan.

(3) A conservation plan for the preservation, development, utilization, and management of the scenic and other natural resources within the basin, including but not limited to, soils, shoreline and submerged lands, scenic corridors along transportation routes, open spaces, recreational and historical facilities.

(4) A recreation plan for the development, utilization, and management of the recreational resources of the region, including but not limited to, wilderness and forested lands, parks and parkways, riding and hiking trails, beaches and playgrounds, marinas, areas for skiing and other recreational facilities.

(5) A public services and facilities plan for the general location, scale and provision of public services and facilities, which, by the nature of their function, size, extent and other characteristics are necessary or appropriate for inclusion in the regional plan.

In formulating and maintaining the regional plan, the planning commission and governing body shall take account of and shall seek to harmonize the needs of the region as a whole, the plans of the counties and cities within the region, the plans and planning activities of the state, federal and other public agencies and nongovernmental agencies and organizations which affect or are concerned with planning and development within the region.

(d) The regional plan shall provide for attaining and maintaining federal, state, or local air and water quality standards, whichever are strictest, in the respective portions of the region for which the standards are applicable.

The agency may, however, adopt air or water quality standards or control measures more stringent than the applicable state implementation plan or the applicable federal, state, or local standards for the region, if it finds that such additional standards or control measures are necessary to achieve the purposes of this compact. Each element of the regional plan, where applicable, shall, by ordinance, identify the means and time schedule by which air and water quality standards will be attained.

(e) Except for the Regional Transportation Plan of the California Tahoe Regional Planning Agency, the regional plan, ordinances, rules and regulations adopted by the California Tahoe Regional Planning Agency in effect on July 1, 1980, shall be the regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency for that portion of the Tahoe region located in the State of California. Such plan, ordinance, rule or regulation may be amended or repealed by the governing body of the agency. The plans, ordinances, rules and regulations of the Tahoe Regional Planning Agency that do not conflict with, or are not addressed by, the California Tahoe Regional Planning Agency s plans, ordinances, rules and regulations referred to in this subdivision shall continue to be applicable unless amended or repealed by the governing body of the agency. No provision of the regional plan, ordinances, rules and regulations of the California Tahoe Regional Planning Agency referred to in this subdivision shall apply to that portion of the region within the State of Nevada, unless such provision is adopted for the Nevada portion of the region by the governing body of the agency.

(f) The regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency apply to that portion of the region within the State of Nevada.

(g) The agency shall adopt ordinances prescribing specific written findings that the agency must make prior to approving any project in the region. These findings shall relate to environmental protection and shall insure that the project under review will not adversely affect implementation of the regional plan and will not cause the adopted environmental threshold carrying capacities of the region to be exceeded.

(h) The agency shall maintain the data, maps and other information developed in the course of formulating and administering the regional plan, in a form suitable to assure a consistent view of developmental trends and other relevant information for the availability of and use by other agencies of government and by private organizations and individuals concerned.

(i) Where necessary for the realization of the regional plan, the agency may engage in collaborative planning with local governmental jurisdictions located outside the region, but contiguous to its boundaries. In formulating and implementing the regional plan, the agency shall seek the cooperation and consider the recommendations of counties and cities and other agencies of local government, of state and federal agencies, of educational institutions and research organizations, whether public or private, and of civic groups and private persons.

ARTICLE VI. Agency s Powers

(a) The governing body shall adopt all necessary ordinances, rules, and regulations to effectuate the adopted regional plan. Except as otherwise provided in this compact, every such ordinance, rule or regulation shall establish a minimum standard applicable throughout the region. Any political subdivision or public agency may adopt and enforce an equal or higher requirement applicable to the same subject of regulation in its territory. The regulations of the agency shall contain standards including but not limited to the following: water purity and clarity; subdivision; zoning; tree removal; solid waste disposal; sewage disposal; land fills, excavations, cuts and grading; piers, harbors, breakwaters or channels and other shoreline developments; waste disposal in shoreline areas; waste disposal from boats; mobile-home parks; house relocation; outdoor advertising; floodplain protection; soil and sedimentation control; air pollution; and watershed protection. Whenever possible without diminishing the effectiveness of the regional plan, the ordinances, rules, regulations and policies shall be confined to matters which are general and regional in application, leaving to the jurisdiction of the respective states, counties and cities the enactment of specific and local ordinances, rules, regulations and policies which conform to the regional plan.

The agency shall prescribe by ordinance those activities which it has determined will not have substantial effect on the land, water, air, space or any other natural resources in the region and therefore will be exempt from its review and approval.

Every ordinance adopted by the agency shall be published at least once by title in a newspaper or combination of newspapers whose circulation is general throughout the region. Except an ordinance adopting or amending the regional plan, no ordinance shall become effective until 60 days after its adoption. Immediately after its adoption, a copy of each ordinance shall be transmitted to the governing body of each political subdivision having territory within the region.

(b) No project other than those to be reviewed and approved under the special provisions of subdivisions (d), (e), (f) and (g) may be developed in the region without obtaining the review and approval of the agency and no project may be approved unless it is found to comply with the regional plan and with the ordinances, rules and regulations enacted pursuant to subdivision (a) to effectuate that plan.

The agency may approve a project in the region only after making the written findings required by this subdivision or subdivision (g) of Article V. Such findings shall be based on substantial evidence in the record.

Before adoption by the agency of the ordinances required in subdivision (g) of Article V, the agency may approve a project in the region only after making written findings on the basis of substantial evidence in the record that the project is consistent with the regional plan then in effect and with applicable plans, ordinances, regulations, and standards of federal and state agencies relating to the protection, maintenance and enhancement of environmental quality in the region.

(c) The legislatures of the states of California and Nevada find that in order to make effective the regional plan as revised by the agency, it is necessary to halt temporarily works of development in the region which might otherwise absorb the entire capability of the region for further development or direct it out of harmony with the ultimate plan. Subject to the limitation provided in this subdivision, from the effective date of the amendments to this compact until the regional plan is amended pursuant to subdivision (c) of Article V, or until May 1, 1983, whichever is earlier:

(1) Except as otherwise provided in this paragraph, no new subdivision, planned unit development, or condominium project may be approved unless a complete tentative map or plan has been approved before the effective date of the amendments to this compact by all agencies having jurisdiction. The subdivision of land owned by a general improvement district, which existed and owned the land before the effective date of the amendments to this compact, may be approved if subdivision of the land is necessary to avoid insolvency of the district.

(2) Except as provided in paragraph (3), no apartment building may be erected unless the required permits for such building have been secured from all agencies having jurisdiction, prior to the effective date of the amendments to this compact.

(3) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize the construction of a greater number of new residential units within the region than were authorized within the region by building permits issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third of that number may be issued by each such city or county. For purposes of this paragraph a residential unit means either a single family residence or an individual residential unit within a larger building, such as an apartment building, a duplex or a condominium.

The legislatures find the respective numbers of residential units authorized within the region during the calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 252

2. Placer County............................................................................................... 278

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 339

5. Washoe County........................................................................................... 739

(4) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize construction of a greater square footage of new commercial buildings within the region than were authorized within the region by building permits for commercial purposes issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third the amount of that square footage may be issued by each such city or county.

The legislatures find the respective square footages of commercial buildings authorized within the region during calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 64,324

2. Placer County............................................................................................... 23,000

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 57,354

5. Washoe County........................................................................................... 50,600

(5) No structure may be erected to house gaming under a nonrestricted license.

(6) No facility for the treatment of sewage may be constructed or enlarged except:

(A) To comply, as ordered by the appropriate state agency for the control of water pollution, with existing limitations of effluent under the Clean Water Act, 33 U.S.C. 1251 et seq., and the applicable state law for control of water pollution;

(B) To accommodate development which is not prohibited or limited by this subdivision; or

(C) In the case of Douglas County Sewer District # 1, to modify or otherwise alter sewage treatment facilities existing on the effective date of the amendments to this compact so that such facilities will be able to treat the total volume of effluent for which they were originally designed, which is 3.0 million gallons per day. Such modification or alteration is not a project ; is not subject to the requirements of Article VII; and does not require a permit from the agency. Before commencing such modification or alteration, however, the district shall submit to the agency its report identifying any significant soil erosion problems which may be caused by such modifications or alterations and the measures which the district proposes to take to mitigate or avoid such problems.

The moratorium imposed by this subdivision does not apply to work done pursuant to a right vested before the effective date of the amendments to this compact. Notwithstanding the expiration date of the moratorium imposed by this subdivision, no new highway may be built or existing highway widened to accommodate additional continuous lanes for automobiles until the regional transportation plan is revised and adopted.

The moratorium imposed by this subdivision does not apply to the construction of any parking garage which has been approved by the agency prior to May 4, 1979, whether that approval was affirmative or by default. The provisions of this paragraph are not an expression of legislative intent that any such parking garage, the approval of which is the subject of litigation which was pending on the effective date of the amendments to this compact, should or should not be constructed. The provisions of this paragraph are intended solely to permit construction of such a parking garage if a judgment sustaining the agency s approval to construct that parking garage has become final and no appeal is pending or may lawfully be taken to a higher court.

(d) Subject to the final order of any court of competent jurisdiction entered in litigation contesting the validity of an approval by the Tahoe Regional Planning Agency, whether that approval was affirmative or by default, if that litigation was pending on May 4, 1979, the agency and the states of California and Nevada shall recognize as a permitted and conforming use:

(1) Every structure housing gaming under a nonrestricted license which existed as a licensed gaming establishment on May 4, 1979, or whose construction was approved by the Tahoe Regional Planning Agency affirmatively or deemed approved before that date. The construction or use of any structure to house gaming under a nonrestricted license not so existing or approved, or the enlargement in cubic volume of any such existing or approved structure is prohibited.

(2) Every other nonrestricted gaming establishment whose use was seasonal and whose license was issued before May 4, 1979, for the same season and for the number and type of games and slot machines on which taxes or fees were paid in the calendar year 1978.

(3) Gaming conducted pursuant to a restricted gaming license issued before May 4, 1979, to the extent permitted by that license on that date.

The area within any structure housing gaming under a nonrestricted license which may be open to public use (as distinct from that devoted to the private use of guests and exclusive of any parking area) is limited to the area existing or approved for public use on May 4, 1979. Within these limits, any external modification of the structure which requires a permit from a local government also requires approval from the agency. The agency shall not permit restaurants, convention facilities, showrooms or other public areas to be constructed elsewhere in the region outside the structure in order to replace areas existing or approved for public use on May 4, 1979.

(e) Any structure housing licensed gaming may be rebuilt or replaced to a size not to exceed the cubic volume, height and land coverage existing or approved on May 4, 1979, without the review or approval of the agency or any planning or regulatory authority of the State of Nevada whose review or approval would be required for a new structure.

(f) The following provisions apply to any internal or external modification, remodeling, change in use, or repair of a structure housing gaming under a nonrestricted license which is not prohibited by Article VI (d):

(1) The agency s review of an external modification of the structure which requires a permit from a local government is limited to determining whether the external modification will do any of the following:

(A) Enlarge the cubic volume of the structure;

(B) Increase the total square footage of area open to or approved for public use on May 4, 1979;

(C) Convert an area devoted to the private use of guests to an area open to public use;

(D) Increase the public area open to public use which is used for gaming beyond the limits contained in paragraph (3); and

(E) Conflict with or be subject to the provisions of any of the agency s ordinances that are generally applicable throughout the region.

The agency shall make this determination within 60 days after the proposal is delivered to the agency in compliance with the agency s rules or regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If an external modification is determined to have any of the effects enumerated in subparagraphs (A) through (C), it is prohibited. If an external modification is determined to have any of the effects enumerated in subparagraph (D) or (E), it is subject to the applicable provisions of this compact. If an external modification is determined to have no such effect, it is not subject to the provisions of this compact.

(2) Except as provided in paragraph (3), internal modification, remodeling, change in use or repair of a structure housing gaming under a nonrestricted license is not a project and does not require the review or approval of the agency.

(3) Internal modification, remodeling, change in use or repair of areas open to public use within a structure housing gaming under a nonrestricted license which alone or in combination with any other such modification, remodeling, change in use or repair will increase the total portion of those areas which is actually used for gaming by more than the product of the total base area, as defined below, in square feet existing on or approved before August 4, 1980, multiplied by 15 percent constitutes a project and is subject to all of the provisions of this compact relating to projects. For purposes of this paragraph and the determination required by Article VI (g), base area means all of the area within a structure housing gaming under a nonrestricted license which may be open to public use, whether or not gaming is actually conducted or carried on in that area, except retail stores, convention centers and meeting rooms, administrative offices, kitchens, maintenance and storage areas, rest rooms, engineering and mechanical rooms, accounting rooms and counting rooms.

(g) In order to administer and enforce the provisions of paragraphs (d), (e) and (f) the State of Nevada, through its appropriate planning or regulatory agency, shall require the owner or licensee of a structure housing gaming under a nonrestricted license to provide:

(1) Documents containing sufficient information for the Nevada agency to establish the following relative to the structure:

(A) The location of its external walls;

(B) Its total cubic volume;

(C) Within its external walls, the area in square feet open or approved for public use and the area in square feet devoted to or approved for the private use of guests on May 4, 1979;

(D) The amount of surface area of land under the structure; and

(E) The base area as defined in paragraph (f)(3) in square feet existing on or approved before August 4, 1980.

(2) An informational report whenever any internal modification, remodeling, change in use, or repair will increase the total portion of the areas open to public use which is used for gaming.

The Nevada agency shall transmit this information to the Tahoe Regional Planning Agency.

(h) Gaming conducted pursuant to a restricted gaming license is exempt from review by the agency if it is incidental to the primary use of the premises.

(i) The provisions of subdivisions (d) and (e) are intended only to limit gaming and related activities as conducted within a gaming establishment, or construction designed to permit the enlargement of such activities, and not to limit any other use of property zoned for commercial use or the accommodation of tourists, as approved by the agency.

(j) Legal actions arising out of or alleging a violation of the provisions of this compact, of the regional plan or of an ordinance or regulation of the agency or of a permit or a condition of a permit issued by the agency are governed by the following provisions:

(1) This subdivision applies to:

(A) Actions arising out of activities directly undertaken by the agency.

(B) Actions arising out of the issuance to a person of a lease, permit, license or other entitlement for use by the agency.

(C) Actions arising out of any other act or failure to act by any person or public agency.

Such legal actions may be filed and the provisions of this subdivision apply equally in the appropriate courts of California and Nevada and of the United States.

(2) Venue lies:

(A) If a civil or criminal action challenges an activity by the agency or any person which is undertaken or to be undertaken upon a parcel of real property, in the state or federal judicial district where the real property is situated.

(B) If an action challenges an activity which does not involve a specific parcel of land (such as an action challenging an ordinance of the agency), in any state or federal court having jurisdiction within the region.

(3) Any aggrieved person may file an action in an appropriate court of the State of California or Nevada or of the United States alleging noncompliance with the provisions of this compact or with an ordinance or regulation of the agency. In the case of governmental agencies, aggrieved person means the Tahoe Regional Planning Agency or any state, federal or local agency. In the case of any person other than a governmental agency who challenges an action of the Tahoe Regional Planning Agency, aggrieved person means any person who has appeared, either in person, through an authorized representative, or in writing, before the agency at an appropriate administrative hearing to register objection to the action which is being challenged, or who had good cause for not making such an appearance.

(4) A legal action arising out of the adoption or amendment of the regional plan or of any ordinance or regulation of the agency, or out of the granting or denial of any permit, shall be commenced within 60 days after final action by the agency. All other legal actions shall be commenced within 65 days after discovery of the cause of action.

(5) In any legal action filed pursuant to this subdivision which challenges an adjudicatory act or decision of the agency to approve or disapprove a project, the scope of judicial inquiry shall extend only to whether there was prejudicial abuse of discretion. Prejudicial abuse of discretion is established if the agency has not proceeded in a manner required by law or if the act or decision of the agency was not supported by substantial evidence in light of the whole record. In making such a determination the court shall not exercise its independent judgment on evidence but shall only determine whether the act or decision was supported by substantial evidence in light of the whole record. In any legal action filed pursuant to this subdivision which challenges a legislative act or decision of the agency (such as the adoption of the regional plan and the enactment of implementing ordinances), the scope of the judicial inquiry shall extend only to the questions of whether the act or decision has been arbitrary, capricious or lacking substantial evidentiary support or whether the agency has failed to proceed in a manner required by law.

(6) In addition to the provisions of paragraph (5) relating to judicial inquiry:

(A) When adopting or amending a regional plan, the agency shall act in accordance with the requirements of the compact and the implementing ordinances, rules and regulations, and a party challenging the regional plan has the burden of showing that the regional plan is not in conformance with those requirements.

(B) When taking an action or making a decision, the agency shall act in accordance with the requirements of the compact and the regional plan, including the implementing ordinances, rules and regulations, and a party challenging the action or decision has the burden of showing that the act or decision is not in conformance with those requirements.

(7) The provisions of this subdivision do not apply to any legal proceeding pending on the date when this subdivision becomes effective. Any such legal proceeding shall be conducted and concluded under the provisions of law which were applicable prior to the effective date of this subdivision.

(8) The security required for the issuance of a temporary restraining order or preliminary injunction based upon an alleged violation of this compact or any ordinance, plan, rule or regulation adopted pursuant thereto is governed by the rule or statute applicable to the court in which the action is brought, unless the action is brought by a public agency or political subdivision to enforce its own rules, regulations and ordinances in which case no security shall be required.

(k) The agency shall monitor activities in the region and may bring enforcement actions in the region to ensure compliance with the regional plan and adopted ordinances, rules, regulations and policies. If it is found that the regional plan, or ordinances, rules, regulations and policies are not being enforced by a local jurisdiction, the agency may bring action in a court of competent jurisdiction to ensure compliance.

(l) Any person who violates any provision of this compact or of any ordinance or regulation of the agency or of any condition of approval imposed by the agency is subject to a civil penalty not to exceed $5,000. Any such person is subject to an additional civil penalty not to exceed $5,000 per day, for each day on which such a violation persists. In imposing the penalties authorized by this subdivision, the court shall consider the nature of the violation and shall impose a greater penalty if it was willful or resulted from gross negligence than if it resulted from inadvertence or simple negligence.

(m) The agency is hereby empowered to initiate, negotiate and participate in contracts and agreements among the local governmental authorities of the region, or any other intergovernmental contracts or agreements authorized by state or federal law.

(n) Each intergovernmental contract or agreement shall provide for its own funding and staffing, but this shall not preclude financial contributions from the local authorities concerned or from supplementary sources.

(o) Every record of the agency, whether public or not, shall be open for examination to the Legislature and Controller of the State of California and the legislative auditor of the State of Nevada.

(p) Approval by the agency of any project expires 3 years after the date of final action by the agency or the effective date of the amendments to this compact, whichever is later, unless construction is begun within that time and diligently pursued thereafter, or the use or activity has commenced. In computing the 3-year period any period of time during which the project is the subject of a legal action which delays or renders impossible the diligent pursuit of that project shall not be counted. Any license, permit or certificate issued by the agency which has an expiration date shall be extended by that period of time during which the project is the subject of such legal action as provided in this subdivision.

(q) The governing body shall maintain a current list of real property known to be available for exchange with the United States or with other owners of real property in order to facilitate exchanges of real property by owners of real property in the region.

ARTICLE VII. Environmental Impact Statements

(a) The Tahoe Regional Planning Agency when acting upon matters that have a significant effect on the environment shall:

(1) Utilize a systematic, interdisciplinary approach which will insure the integrated use of the natural and social sciences and the environmental design arts in planning and in decision making which may have an impact on man s environment;

(2) Prepare and consider a detailed environmental impact statement before deciding to approve or carry out any project. The detailed environmental impact statement shall include the following:

(A) The significant environmental impacts of the proposed project;

(B) Any significant adverse environmental effects which cannot be avoided should the project be implemented;

(C) Alternatives to the proposed project;

(D) Mitigation measures which must be implemented to assure meeting standards of the region;

(E) The relationship between local short-term uses of man s environment and the maintenance and enhancement of long-term productivity;

(F) Any significant irreversible and irretrievable commitments of resources which would be involved in the proposed project should it be implemented; and

(G) The growth-inducing impact of the proposed project;

(3) Study, develop and describe appropriate alternatives to recommended courses of action for any project which involves unresolved conflicts concerning alternative uses of available resources;

(4) Make available to states, counties, municipalities, institutions and individuals, advice and information useful in restoring, maintaining and enhancing the quality of the region s environment; and

(5) Initiate and utilize ecological information in the planning and development of resource-oriented projects.

(b) Prior to completing an environmental impact statement, the agency shall consult with and obtain the comments of any federal, state or local agency which has jurisdiction by law or special expertise with respect to any environmental impact involved. Copies of such statement and the comments and views of the appropriate federal, state and local agencies which are authorized to develop and enforce environmental standards shall be made available to the public and shall accompany the project through the review processes. The public shall be consulted during the environmental impact statement process and views shall be solicited during a public comment period not to be less than 60 days.

(c) Any environmental impact statement required pursuant to this article need not repeat in its entirety any information or data which is relevant to such a statement and is a matter of public record or is generally available to the public, such as information contained in an environmental impact report prepared pursuant to the California Environmental Quality Act or a federal environmental impact statement prepared pursuant to the National Environmental Policy Act of 1969. However, such information or data shall be briefly described in the environmental impact statement and its relationship to the environmental impact statement shall be indicated.

In addition, any person may submit information relative to a proposed project which may be included, in whole or in part, in any environmental impact statement required by this article.

(d) In addition to the written findings specified by agency ordinance to implement the regional plan, the agency shall make either of the following written findings before approving a project for which an environmental impact statement was prepared:

(1) Changes or alterations have been required in or incorporated into such project which avoid or reduce the significant adverse environmental effects to a less than significant level; or

(2) Specific considerations, such as economic, social or technical, make infeasible the mitigation measures or project alternatives discussed in the environmental impact statement on the project.

A separate written finding shall be made for each significant effect identified in the environmental impact statement on the project. All written findings must be supported by substantial evidence in the record.

(e) The agency may charge and collect a reasonable fee from any person proposing a project subject to the provisions of this compact in order to recover the estimated costs incurred by the agency in preparing an environmental impact statement under this article.

(f) The agency shall adopt by ordinance a list of classes of projects which the agency has determined will not have a significant effect on the environment and therefore will be exempt from the requirement for the preparation of an environmental impact statement under this article. Prior to adopting the list, the agency shall make a written finding supported by substantial evidence in the record that each class of projects will not have a significant effect on the environment.

ARTICLE VIII. Finances

(a) On or before September 30 of each calendar year the agency shall establish the amount of money necessary to support its activities for the next succeeding fiscal year commencing July 1 of the following year. The agency shall apportion $75,000 of this amount among the counties within the region on the same ratio to the total sum required as the full cash valuation of taxable property within the region in each county bears to the total full cash valuation of taxable property within the region. In addition, each county within the region in California shall pay $18,750 to the agency and each county within the region in Nevada, including Carson City, shall pay $12,500 to the agency, from any funds available therefor. The State of California and the State of Nevada may pay to the agency by July 1 of each year any additional sums necessary to support the operations of the agency pursuant to this compact. If additional funds are required, the agency shall make a request for the funds to the states of California and Nevada. Requests for state funds must be apportioned two-thirds from California and one-third from Nevada. Money appropriated shall be paid within 30 days.

(b) The agency may fix and collect reasonable fees for any services rendered by it.

(c) The agency shall submit an itemized budget to the states for review with any request for state funds, shall be strictly accountable to any county in the region and the states for all funds paid by them to the agency and shall be strictly accountable to all participating bodies for all receipts and disbursement.

(d) The agency is authorized to receive gifts, donations, subventions, grants, and other financial aids and funds; but the agency may not own land except as provided in subdivision (i) of Article III.

(e) The agency shall not obligate itself beyond the moneys due under this article for its support from the several counties and the states for the current fiscal year, plus any moneys on hand or irrevocably pledged to its support from other sources. No obligation contracted by the agency shall bind either of the party states or any political subdivision thereof.

ARTICLE IX. Transportation District

(a) The Tahoe transportation district is hereby established as a special purpose district. The boundaries of the district are coterminous with those of the region.

(b) The business of the district shall be managed by a board of directors consisting of:

(1) One member of the county board of supervisors of each of the counties of El Dorado and Placer who must be appointed by his respective board of supervisors;

(2) One member of the city council of the City of South Lake Tahoe who must be appointed by the city council;

(3) One member each of the board of county commissioners of Douglas County and of Washoe County who must be appointed by his respective board of county commissioners;

(4) One member of the board of supervisors of Carson City who must be appointed by the board of supervisors;

(5) One member of the South Shore Transportation Management Association or its successor organization who must be appointed by the association or its successor organization;

(6) One member of the North Shore Transportation Management Association or its successor organization who must be appointed by the association or its successor organization;

(7) One member of each local transportation district in the region that is authorized by the State of Nevada or the State of California who must be appointed by his respective transportation district;

(8) One member appointed by a majority of the other voting directors who represents a public or private transportation system operating in the region;

(9) The director of the California Department of Transportation; and

(10) The director of the department of transportation of the State of Nevada.

Any entity that appoints a member to the board of directors, the director of the California Department of Transportation or the director of the department of transportation of the State of Nevada may designate an alternate.

(c) Before a local transportation district appoints a member to the board of directors pursuant to paragraph (7) of subdivision (b), the local transportation district must enter into a written agreement with the Tahoe transportation district that sets forth the responsibilities of the districts for the establishment of policies and the management of financial matters, including, but not limited to, the distribution of revenue among the districts.

(d) The directors of the California Department of Transportation and the department of transportation of the State of Nevada, or their designated alternates, serve as nonvoting directors, but shall provide technical and professional advice to the district as necessary and appropriate.

(e) The vote of a majority of the directors must agree to take action. If a majority of votes in favor of an action are not cast, an action of rejection shall be deemed to have been taken.

(f) The Tahoe transportation district may by resolution establish procedures for the adoption of its budgets, the appropriation of its money and the carrying on of its other financial activities. These procedures must conform insofar as is practicable to the procedures for financial administration of the State of California or the State of Nevada or one or more of the local governments in the region.

(g) The Tahoe transportation district may in accordance with the adopted transportation plan:

(1) Own and operate a public transportation system to the exclusion of all other publicly owned transportation systems in the region.

(2) Own and operate support facilities for public and private systems of transportation, including, but not limited to, parking lots, terminals, facilities for maintenance, devices for the collection of revenue and other related equipment.

(3) Acquire or agree to operate upon mutually agreeable terms any publicly or privately owned transportation system or facility within the region.

(4) Hire the employees of existing public transportation systems that are acquired by the district without loss of benefits to the employees, bargain collectively with employee organizations, and extend pension and other collateral benefits to employees.

(5) Contract with private companies to provide supplementary transportation or provide any of the services needed in operating a system of transportation for the region.

(6) Contract with local governments in the region to operate transportation facilities or provide any of the services necessary to operate a system of transportation for the region.

(7) Fix the rates and charges for transportation services provided pursuant to this subdivision.

(8) Issue revenue bonds and other evidence of indebtedness and make other financial arrangements appropriate for developing and operating a public transportation system.

(9) By resolution, determine and propose for adoption a tax for the purpose of obtaining services of the district. The tax proposed must be general and of uniform operation throughout the region, and may not be graduated in any way, except for a sales and use tax. If a sales and use tax is approved by the voters as provided in this paragraph, it may be administered by the states of California and Nevada respectively in accordance with the laws that apply within their respective jurisdictions and must not exceed a rate of 1 percent of the gross receipts from the sale of tangible personal property sold in the district. The district is prohibited from imposing any other tax measured by gross or net receipts on business, an ad valorem tax, a tax or charge that is assessed against people or vehicles as they enter or leave the region, and any tax, direct or indirect, on gaming tables and devices. Any such proposition must be submitted to the voters of the district and shall become effective upon approval of the voters voting on the proposition who reside in the State of California in accordance with the laws that apply within that state and approval of the voters voting on the proposition who reside in the State of Nevada in accordance with the laws that apply within that state. The revenues from any such tax must be used for the service for which it was imposed, and for no other purpose.

(10) Provide service from inside the region to convenient airport, railroad and interstate bus terminals without regard to the boundaries of the region.

(h) The legislatures of the states of California and Nevada may, by substantively identical enactments, amend this article.

ARTICLE X. Miscellaneous

(a) It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. Except as provided in subdivision (c), the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining state and in full force and effect as to the state affected as to all severable matters.

(b) The agency shall have such additional powers and duties as may hereafter be delegated or imposed upon it from time to time by the action of the Legislature of either state concurred in by the Legislature of the other.

(c) A state party to this compact may withdraw therefrom by enacting a statute repealing the compact. Notice of withdrawal shall be communicated officially and in writing to the Governor of the other state and to the agency administrators. This provision is not severable, and if it is held to be unconstitutional or invalid, no other provision of this compact shall be binding upon the State of Nevada or the State of California.

(d) No provision of this compact shall have any effect upon the allocation, distribution or storage of interstate waters or upon any appropriative water right.

(Added to NRS by 1968, 4; R 1979, 1133, effective upon proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; A 1979, 1135; 1980, 1; 1997, 1125, effective upon the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact proposed by this State in 1997; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the State of California enacts amendments that are substantially identical to the amendments to the Compact proposed by this State in 2011, the amendments are approved pursuant to Public Law 96-551 and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 2324, effective January 1, 2014, if, on or before that date, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; 2013, 3838, 3860)

NRS 277.200 Text of Compact. [Effective upon the proclamation by the Governor of this State of the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1.5 of chapter 530, Statutes of Nevada, 2011, at page 3711, as amended by section 2 of chapter 424, Statutes of Nevada 2013, at page 2345, and the approval of the amendments pursuant to Public Law 96-551, and until: (1) the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1 of chapter 311, Statutes of Nevada 1997, at page 1125; or (2) the proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers.] The Tahoe Regional Planning Compact is as follows:

Tahoe Regional Planning Compact

ARTICLE I. Findings and Declarations of Policy

(a) It is found and declared that:

(1) The waters of Lake Tahoe and other resources of the region are threatened with deterioration or degeneration, which endangers the natural beauty and economic productivity of the region.

(2) The public and private interests and investments in the region are substantial.

(3) The region exhibits unique environmental and ecological values which are irreplaceable.

(4) By virtue of the special conditions and circumstances of the region s natural ecology, developmental pattern, population distribution and human needs, the region is experiencing problems of resource use and deficiencies of environmental control.

(5) Increasing urbanization is threatening the ecological values of the region and threatening the public opportunities for use of the public lands.

(6) Maintenance of the social and economic health of the region depends on maintaining the significant scenic, recreational, educational, scientific, natural and public health values provided by the Lake Tahoe Basin.

(7) There is a public interest in protecting, preserving and enhancing these values for the residents of the region and for visitors to the region.

(8) Responsibilities for providing recreational and scientific opportunities, preserving scenic and natural areas, and safeguarding the public who live, work and play in or visit the region are divided among local governments, regional agencies, the states of California and Nevada, and the Federal Government.

(9) In recognition of the public investment and multistate and national significance of the recreational values, the Federal Government has an interest in the acquisition of recreational property and the management of resources in the region to preserve environmental and recreational values, and the Federal Government should assist the states in fulfilling their responsibilities.

(10) In order to preserve the scenic beauty and outdoor recreational opportunities of the region, there is a need to insure an equilibrium between the region s natural endowment and its man-made environment.

(b) In order to enhance the efficiency and governmental effectiveness of the region, it is imperative that there be established a Tahoe Regional Planning Agency with the powers conferred by this compact including the power to establish environmental threshold carrying capacities and to adopt and enforce a regional plan and implementing ordinances which will achieve and maintain such capacities while providing opportunities for orderly growth and development consistent with such capacities.

(c) The Tahoe Regional Planning Agency shall interpret and administer its plans, ordinances, rules and regulations in accordance with the provisions of this compact.

ARTICLE II. Definitions

As used in this compact:

(a) Region, includes Lake Tahoe, the adjacent parts of Douglas and Washoe counties and Carson City, which for the purposes of this compact shall be deemed a county, lying within the Tahoe Basin in the State of Nevada, and the adjacent parts of the Counties of Placer and El Dorado lying within the Tahoe Basin in the State of California, and that additional and adjacent part of the County of Placer outside of the Tahoe Basin in the State of California which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15 North, Range 16 East, M.D.B. & M. The region defined and described herein shall be as precisely delineated on official maps of the agency.

(b) Agency means the Tahoe Regional Planning Agency.

(c) Governing body means the governing board of the Tahoe Regional Planning Agency.

(d) Regional plan means the long-term general plan for the development of the region.

(e) Planning commission means the advisory planning commission appointed pursuant to subdivision (h) of Article III.

(f) Gaming means to deal, operate, carry on, conduct, maintain or expose for play any banking or percentage game played with cards, dice or any mechanical device or machine for money, property, checks, credit or any representative of value, including, without limiting the generality of the foregoing, faro, monte, roulette, keno, bingo, fantan, twenty-one, blackjack, seven-and-a-half, big injun, klondike, craps, stud poker, draw poker or slot machine, but does not include social games played solely for drinks, or cigars or cigarettes served individually, games played in private homes or residences for prizes or games operated by charitable or educational organizations, to the extent excluded by applicable state law.

(g) Restricted gaming license means a license to operate not more than 15 slot machines on which a quarterly fee is charged pursuant to NRS 463.373 and no other games.

(h) Project means an activity undertaken by any person, including any public agency, if the activity may substantially affect the land, water, air, space or any other natural resources of the region.

(i) Environmental threshold carrying capacity means an environmental standard necessary to maintain a significant scenic, recreational, educational, scientific or natural value of the region or to maintain public health and safety within the region. Such standards shall include but not be limited to standards for air quality, water quality, soil conservation, vegetation preservation and noise.

(j) Feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social and technological factors.

(k) Areas open to public use means all of the areas within a structure housing gaming under a nonrestricted license except areas devoted to the private use of guests.

(l) Areas devoted to private use of guests means hotel rooms and hallways to serve hotel room areas, and any parking areas. A hallway serves hotel room areas if more than 50 percent of the areas on each side of the hallway are hotel rooms.

(m) Nonrestricted license means a gaming license which is not a restricted gaming license.

ARTICLE III. Organization

(a) There is created the Tahoe Regional Planning Agency as a separate legal entity.

The governing body of the agency shall be constituted as follows:

(1) California delegation:

(A) One member appointed by each of the County Boards of Supervisors of the Counties of El Dorado and Placer and one member appointed by the City Council of the City of South Lake Tahoe. Any such member may be a member of the county board of supervisors or city council, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) Two members appointed by the Governor of California, one member appointed by the Speaker of the Assembly of California and one member appointed by the Senate Rules Committee of the State of California. The members appointed pursuant to this subparagraph shall not be residents of the region and shall represent the public at large within the State of California.

(2) Nevada delegation:

(A) One member appointed by each of the boards of county commissioners of Douglas and Washoe counties and one member appointed by the board of supervisors of Carson City. Any such member may be a member of the board of county commissioners or board of supervisors, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) One member appointed by the governor of Nevada, the secretary of state of Nevada or his designee, and the director of the state department of conservation and natural resources of Nevada or his designee. Except for the secretary of state and the director of the state department of conservation and natural resources, the members or designees appointed pursuant to this subparagraph shall not be residents of the region. All members appointed pursuant to this subparagraph shall represent the public at large within the State of Nevada.

(C) One member appointed for a 1-year term by the six other members of the Nevada delegation. If at least four members of the Nevada delegation are unable to agree upon the selection of a seventh member within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body for that state the governor of the State of Nevada shall make such an appointment. The member appointed pursuant to this subparagraph may, but is not required to, be a resident of the region within the State of Nevada.

(3) If any appointing authority under paragraph (1)(A), (1)(B), (2)(A) or (2)(B) fails to make such an appointment within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body, the governor of the state in which the appointing authority is located shall make the appointment. The term of any member so appointed shall be 1 year.

(4) The position of any member of the governing body shall be deemed vacant if such a member is absent from three consecutive meetings of the governing body in any calendar year.

(5) Each member and employee of the agency shall disclose his economic interests in the region within 10 days after taking his seat on the governing board or being employed by the agency and shall thereafter disclose any further economic interest which he acquires, as soon as feasible after he acquires it. As used in this paragraph, economic interests means:

(A) Any business entity operating in the region in which the member or employee has a direct or indirect investment worth more than $1,000;

(B) Any real property located in the region in which the member or employee has a direct or indirect interest worth more than $1,000;

(C) Any source of income attributable to activities in the region, other than loans by or deposits with a commercial lending institution in the regular course of business, aggregating $250 or more in value received by or promised to the member within the preceding 12 months; or

(D) Any business entity operating in the region in which the member or employee is a director, officer, partner, trustee, employee or holds any position of management.

No member or employee of the agency shall make, or attempt to influence, an agency decision in which he knows or has reason to know he has an economic interest. Members and employees of the agency must disqualify themselves from making or participating in the making of any decision of the agency when it is reasonably foreseeable that the decision will have a material financial effect, distinguishable from its effect on the public generally, on the economic interests of the member or employee.

(b) The members of the agency shall serve without compensation, but the expenses of each member shall be met by the body which he represents in accordance with the law of that body. All other expenses incurred by the governing body in the course of exercising the powers conferred upon it by this compact unless met in some other manner specifically provided, shall be paid by the agency out of its own funds.

(c) Except for the secretary of state and director of the state department of conservation and natural resources of Nevada and the member appointed pursuant to subdivision (a)(2)(C), the members of the governing body serve at the pleasure of the appointing authority in each case, but each appointment shall be reviewed no less often than every 4 years. Members may be reappointed.

(d) The governing body of the agency shall meet at least monthly. All meetings shall be open to the public to the extent required by the law of the State of California or the State of Nevada, whichever imposes the greater requirement, applicable to local governments at the time such meeting is held. The governing body shall fix a date for its regular monthly meeting in such terms as the first Monday of each month, and shall not change such date more often than once in any calendar year. Notice of the date so fixed shall be given by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region. Notice of any special meeting, except an emergency meeting, shall be given by so publishing the date and place and posting an agenda at least 5 days prior to the meeting.

(e) The position of a member of the governing body shall be considered vacated upon his loss of any of the qualifications required for his appointment and in such event the appointing authority shall appoint a successor.

(f) The governing body shall elect from its own members a chairman and vice chairman, whose terms of office shall be 2 years, and who may be reelected. If a vacancy occurs in either office, the governing body may fill such vacancy for the unexpired term.

(g) Four of the members of the governing body from each state constitute a quorum for the transaction of the business of the agency. The voting procedures shall be as follows:

(1) For adopting, amending or repealing environmental threshold carrying capacities, the regional plan, and ordinances, rules and regulations, and for granting variances from the ordinances, rules and regulations, at least nine members of the governing body must agree to take action. If at least nine votes in favor of such action are not cast, an action of rejection shall be deemed to have been taken.

(2) For approving a project, the affirmative vote of at least four members from the state in which the project is located and the affirmative vote of at least nine members of the entire governing body are required. If at least four members of the governing body from the state in which the project is located and at least nine members of the entire governing body do not vote in favor of the project, upon a motion for approval, an action of rejection shall be deemed to have been taken. A decision by the agency to approve a project shall be supported by a statement of findings, adopted by the agency, which indicates that the project complies with the regional plan and with applicable ordinances, rules and regulations of the agency.

(3) For routine business and for directing the agency s staff on litigation and enforcement actions, at least eight members of the governing body must agree to take action. If at least eight votes in favor of such action are not cast, an action of rejection shall be deemed to have been taken.

Whenever under the provisions of this compact or any ordinance, rule, regulation or policy adopted pursuant thereto, the agency is required to review or approve any project, public or private, the agency shall take final action by vote, whether to approve, to require modification or to reject such project, within 180 days after the application for such project is accepted as complete by the agency in compliance with the agency s rules and regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If a final action by vote does not take place within 180 days, the applicant may bring an action in a court of competent jurisdiction to compel a vote unless he has agreed to an extension. This provision does not limit the right of any person to obtain judicial review of agency action under subdivision (h) of Article VI. The vote of each member of the governing body shall be individually recorded. The governing body shall adopt its own rules, regulations and procedures.

(h) An advisory planning commission shall be appointed by the agency. The commission shall include: the chief planning officers of Placer County, El Dorado County, and the City of South Lake Tahoe in California and of Douglas County, Washoe County and Carson City in Nevada, the executive officer of the Lahontan Regional Water Quality Control Board of the State of California, the executive officer of the Air Resources Board of the State of California, the director of the state department of conservation and natural resources of the State of Nevada, the administrator of the division of environmental protection in the state department of conservation and natural resources of the State of Nevada, the administrator of the Lake Tahoe Management Unit of the United States Forest Service, and at least four lay members with an equal number from each state, at least half of whom shall be residents of the region. Any official member may designate an alternate.

The term of office of each lay member of the advisory planning commission shall be 2 years. Members may be reappointed.

The position of each member of the advisory planning commission shall be considered vacated upon loss of any of the qualifications required for appointment, and in such an event the appointing authority shall appoint a successor.

The advisory planning commission shall elect from its own members a chairman and a vice chairman, whose terms of office shall be 2 years and who may be reelected. If a vacancy occurs in either office, the advisory planning commission shall fill such vacancy for the unexpired term.

A majority of the members of the advisory planning commission constitutes a quorum for the transaction of the business of the commission. A majority vote of the quorum present shall be required to take action with respect to any matter.

(i) The agency shall establish and maintain an office within the region, and for this purpose the agency may rent or own property and equipment. Every plan, ordinance and other record of the agency which is of such nature as to constitute a public record under the law of either the State of California or the State of Nevada shall be open to inspection and copying during regular office hours.

(j) Each authority charged under this compact or by the law of either state with the duty of appointing a member of the governing body of the agency shall by certified copy of its resolution or other action notify the Secretary of State of its own state of the action taken.

ARTICLE IV. Personnel

(a) The governing body shall determine the qualification of, and it shall appoint and fix the salary of, the executive officer of the agency, and shall employ such other staff and legal counsel as may be necessary to execute the powers and functions provided for under this compact or in accordance with any intergovernmental contracts or agreements the agency may be responsible for administering.

(b) Agency personnel standards and regulations shall conform insofar as possible to the regulations and procedures of the civil service of the State of California or the State of Nevada, as may be determined by the governing body of the agency; and shall be regional and bistate in application and effect; provided that the governing body may, for administrative convenience and at its discretion, assign the administration of designated personnel arrangements to an agency of either state, and provided that administratively convenient adjustments be made in the standards and regulations governing personnel assigned under intergovernmental agreements.

(c) The agency may establish and maintain or participate in such additional programs of employee benefits as may be appropriate to afford employees of the agency terms and conditions of employment similar to those enjoyed by employees of California and Nevada generally.

ARTICLE V. Planning

(a) In preparing each of the plans required by this article and each amendment thereto, if any, subsequent to its adoption, the planning commission after due notice shall hold at least one public hearing which may be continued from time to time, and shall review the testimony and any written recommendations presented at such hearing before recommending the plan or amendment. The notice required by this subdivision shall be given at least 20 days prior to the public hearing by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region.

The planning commission shall then recommend such plan or amendment to the governing body for adoption by ordinance. The governing body may adopt, modify or reject the proposed plan or amendment, or may initiate and adopt a plan or amendment without referring it to the planning commission. If the governing body initiates or substantially modifies a plan or amendment, it shall hold at least one public hearing thereon after due notice as required in this subdivision.

If a request is made for the amendment of the regional plan by:

(1) A political subdivision a part of whose territory would be affected by such amendment; or

(2) The owner or lessee of real property which would be affected by such amendment,

the governing body shall complete its action on such amendment within 180 days after such request is accepted as complete according to standards which must be prescribed by ordinance of the agency.

(b) The agency shall develop, in cooperation with the states of California and Nevada, environmental threshold carrying capacities for the region. The agency should request the President s Council on Environmental Quality, the United States Forest Service and other appropriate agencies to assist in developing such environmental threshold carrying capacities. Within 18 months after the effective date of the amendments to this compact, the agency shall adopt environmental threshold carrying capacities for the region.

(c) Within 1 year after the adoption of the environmental threshold carrying capacities for the region, the agency shall amend the regional plan so that, at a minimum, the plan and all of its elements, as implemented through agency ordinances, rules and regulations, achieves and maintains the adopted environmental threshold carrying capacities. Each element of the plan shall contain implementation provisions and time schedules for such implementation by ordinance. The planning commission and governing body shall continuously review and maintain the regional plan and, in so doing, shall ensure that the regional plan reflects changing economic conditions and the economic effect of regulation on commerce. The regional plan shall consist of a diagram, or diagrams, and text, or texts setting forth the projects and proposals for implementation of the regional plan, a description of the needs and goals of the region and a statement of the policies, standards and elements of the regional plan.

The regional plan shall be a single enforceable plan and includes all of the following correlated elements:

(1) A land-use plan for the integrated arrangement and general location and extent of, and the criteria and standards for, the uses of land, water, air, space and other natural resources within the region, including but not limited to an indication or allocation of maximum population densities and permitted uses.

(2) A transportation plan for the integrated development of a regional system of transportation, including but not limited to parkways, highways, transportation facilities, transit routes, waterways, navigation facilities, public transportation facilities, bicycle facilities, and appurtenant terminals and facilities for the movement of people and goods within the region. The goal of transportation planning shall be:

(A) To reduce dependency on the automobile by making more effective use of existing transportation modes and of public transit to move people and goods within the region; and

(B) To reduce to the extent feasible air pollution which is caused by motor vehicles.

Where increases in capacity are required, the agency shall give preference to providing such capacity through public transportation and public programs and projects related to transportation. The agency shall review and consider all existing transportation plans in preparing its regional transportation plan pursuant to this paragraph.

The plan shall provide for an appropriate transit system for the region.

The plan shall give consideration to:

(A) Completion of the Loop Road in the states of Nevada and California;

(B) Utilization of a light rail mass transit system in the South Shore area; and

(C) Utilization of a transit terminal in the Kingsbury Grade area.

Until the regional plan is revised, or a new transportation plan is adopted in accordance with this paragraph, the agency has no effective transportation plan.

(3) A conservation plan for the preservation, development, utilization, and management of the scenic and other natural resources within the basin, including but not limited to, soils, shoreline and submerged lands, scenic corridors along transportation routes, open spaces, recreational and historical facilities.

(4) A recreation plan for the development, utilization, and management of the recreational resources of the region, including but not limited to, wilderness and forested lands, parks and parkways, riding and hiking trails, beaches and playgrounds, marinas, areas for skiing and other recreational facilities.

(5) A public services and facilities plan for the general location, scale and provision of public services and facilities, which, by the nature of their function, size, extent and other characteristics are necessary or appropriate for inclusion in the regional plan.

In formulating and maintaining the regional plan, the planning commission and governing body shall take account of and shall seek to harmonize the needs of the region as a whole, the plans of the counties and cities within the region, the plans and planning activities of the state, federal and other public agencies and nongovernmental agencies and organizations which affect or are concerned with planning and development within the region.

(d) The regional plan shall provide for attaining and maintaining federal, state, or local air and water quality standards, whichever are strictest, in the respective portions of the region for which the standards are applicable.

The agency may, however, adopt air or water quality standards or control measures more stringent than the applicable state implementation plan or the applicable federal, state, or local standards for the region, if it finds that such additional standards or control measures are necessary to achieve the purposes of this compact. Each element of the regional plan, where applicable, shall, by ordinance, identify the means and time schedule by which air and water quality standards will be attained.

(e) Except for the Regional Transportation Plan of the California Tahoe Regional Planning Agency, the regional plan, ordinances, rules and regulations adopted by the California Tahoe Regional Planning Agency in effect on July 1, 1980, shall be the regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency for that portion of the Tahoe region located in the State of California. Such plan, ordinance, rule or regulation may be amended or repealed by the governing body of the agency. The plans, ordinances, rules and regulations of the Tahoe Regional Planning Agency that do not conflict with, or are not addressed by, the California Tahoe Regional Planning Agency s plans, ordinances, rules and regulations referred to in this subdivision shall continue to be applicable unless amended or repealed by the governing body of the agency. No provision of the regional plan, ordinances, rules and regulations of the California Tahoe Regional Planning Agency referred to in this subdivision shall apply to that portion of the region within the State of Nevada, unless such provision is adopted for the Nevada portion of the region by the governing body of the agency.

(f) The regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency apply to that portion of the region within the State of Nevada.

(g) The agency shall adopt ordinances prescribing specific written findings that the agency must make prior to approving any project in the region. These findings shall relate to environmental protection and shall insure that the project under review will not adversely affect implementation of the regional plan and will not cause the adopted environmental threshold carrying capacities of the region to be exceeded.

(h) The agency shall maintain the data, maps and other information developed in the course of formulating and administering the regional plan, in a form suitable to assure a consistent view of developmental trends and other relevant information for the availability of and use by other agencies of government and by private organizations and individuals concerned.

(i) Where necessary for the realization of the regional plan, the agency may engage in collaborative planning with local governmental jurisdictions located outside the region, but contiguous to its boundaries. In formulating and implementing the regional plan, the agency shall seek the cooperation and consider the recommendations of counties and cities and other agencies of local government, of state and federal agencies, of educational institutions and research organizations, whether public or private, and of civic groups and private persons.

ARTICLE VI. Agency s Powers

(a) The governing body shall adopt all necessary ordinances, rules, and regulations to effectuate the adopted regional plan. Except as otherwise provided in this compact, every such ordinance, rule or regulation shall establish a minimum standard applicable throughout the region. Any political subdivision or public agency may adopt and enforce an equal or higher requirement applicable to the same subject of regulation in its territory. The regulations of the agency shall contain standards including but not limited to the following: water purity and clarity; subdivision; zoning; tree removal; solid waste disposal; sewage disposal; land fills, excavations, cuts and grading; piers, harbors, breakwaters or channels and other shoreline developments; waste disposal in shoreline areas; waste disposal from boats; mobile-home parks; house relocation; outdoor advertising; floodplain protection; soil and sedimentation control; air pollution; and watershed protection. Whenever possible without diminishing the effectiveness of the regional plan, the ordinances, rules, regulations and policies shall be confined to matters which are general and regional in application, leaving to the jurisdiction of the respective states, counties and cities the enactment of specific and local ordinances, rules, regulations and policies which conform to the regional plan.

The agency shall prescribe by ordinance those activities which it has determined will not have substantial effect on the land, water, air, space or any other natural resources in the region and therefore will be exempt from its review and approval.

Every ordinance adopted by the agency shall be published at least once by title in a newspaper or combination of newspapers whose circulation is general throughout the region. Except an ordinance adopting or amending the regional plan, no ordinance shall become effective until 60 days after its adoption. Immediately after its adoption, a copy of each ordinance shall be transmitted to the governing body of each political subdivision having territory within the region.

(b) No project other than those to be reviewed and approved under the special provisions of subdivisions (d), (e), (f) and (g) may be developed in the region without obtaining the review and approval of the agency and no project may be approved unless it is found to comply with the regional plan and with the ordinances, rules and regulations enacted pursuant to subdivision (a) to effectuate that plan.

The agency may approve a project in the region only after making the written findings required by this subdivision or subdivision (g) of Article V. Such findings shall be based on substantial evidence in the record.

Before adoption by the agency of the ordinances required in subdivision (g) of Article V, the agency may approve a project in the region only after making written findings on the basis of substantial evidence in the record that the project is consistent with the regional plan then in effect and with applicable plans, ordinances, regulations, and standards of federal and state agencies relating to the protection, maintenance and enhancement of environmental quality in the region.

(c) The legislatures of the states of California and Nevada find that in order to make effective the regional plan as revised by the agency, it is necessary to halt temporarily works of development in the region which might otherwise absorb the entire capability of the region for further development or direct it out of harmony with the ultimate plan. Subject to the limitation provided in this subdivision, from the effective date of the amendments to this compact until the regional plan is amended pursuant to subdivision (c) of Article V, or until May 1, 1983, whichever is earlier:

(1) Except as otherwise provided in this paragraph, no new subdivision, planned unit development, or condominium project may be approved unless a complete tentative map or plan has been approved before the effective date of the amendments to this compact by all agencies having jurisdiction. The subdivision of land owned by a general improvement district, which existed and owned the land before the effective date of the amendments to this compact, may be approved if subdivision of the land is necessary to avoid insolvency of the district.

(2) Except as provided in paragraph (3), no apartment building may be erected unless the required permits for such building have been secured from all agencies having jurisdiction, prior to the effective date of the amendments to this compact.

(3) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize the construction of a greater number of new residential units within the region than were authorized within the region by building permits issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third of that number may be issued by each such city or county. For purposes of this paragraph a residential unit means either a single family residence or an individual residential unit within a larger building, such as an apartment building, a duplex or a condominium.

The legislatures find the respective numbers of residential units authorized within the region during the calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 252

2. Placer County............................................................................................... 278

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 339

5. Washoe County........................................................................................... 739

(4) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize construction of a greater square footage of new commercial buildings within the region than were authorized within the region by building permits for commercial purposes issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third the amount of that square footage may be issued by each such city or county.

The legislatures find the respective square footages of commercial buildings authorized within the region during calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 64,324

2. Placer County............................................................................................... 23,000

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 57,354

5. Washoe County........................................................................................... 50,600

(5) No structure may be erected to house gaming under a nonrestricted license.

(6) No facility for the treatment of sewage may be constructed or enlarged except:

(A) To comply, as ordered by the appropriate state agency for the control of water pollution, with existing limitations of effluent under the Clean Water Act, 33 U.S.C. 1251 et seq., and the applicable state law for control of water pollution;

(B) To accommodate development which is not prohibited or limited by this subdivision; or

(C) In the case of Douglas County Sewer District # 1, to modify or otherwise alter sewage treatment facilities existing on the effective date of the amendments to this compact so that such facilities will be able to treat the total volume of effluent for which they were originally designed, which is 3.0 million gallons per day. Such modification or alteration is not a project ; is not subject to the requirements of Article VII; and does not require a permit from the agency. Before commencing such modification or alteration, however, the district shall submit to the agency its report identifying any significant soil erosion problems which may be caused by such modifications or alterations and the measures which the district proposes to take to mitigate or avoid such problems.

The moratorium imposed by this subdivision does not apply to work done pursuant to a right vested before the effective date of the amendments to this compact. Notwithstanding the expiration date of the moratorium imposed by this subdivision, no new highway may be built or existing highway widened to accommodate additional continuous lanes for automobiles until the regional transportation plan is revised and adopted.

The moratorium imposed by this subdivision does not apply to the construction of any parking garage which has been approved by the agency prior to May 4, 1979, whether that approval was affirmative or by default. The provisions of this paragraph are not an expression of legislative intent that any such parking garage, the approval of which is the subject of litigation which was pending on the effective date of the amendments to this compact, should or should not be constructed. The provisions of this paragraph are intended solely to permit construction of such a parking garage if a judgment sustaining the agency s approval to construct that parking garage has become final and no appeal is pending or may lawfully be taken to a higher court.

(d) Subject to the final order of any court of competent jurisdiction entered in litigation contesting the validity of an approval by the Tahoe Regional Planning Agency, whether that approval was affirmative or by default, if that litigation was pending on May 4, 1979, the agency and the states of California and Nevada shall recognize as a permitted and conforming use:

(1) Every structure housing gaming under a nonrestricted license which existed as a licensed gaming establishment on May 4, 1979, or whose construction was approved by the Tahoe Regional Planning Agency affirmatively or deemed approved before that date. The construction or use of any structure to house gaming under a nonrestricted license not so existing or approved, or the enlargement in cubic volume of any such existing or approved structure is prohibited.

(2) Every other nonrestricted gaming establishment whose use was seasonal and whose license was issued before May 4, 1979, for the same season and for the number and type of games and slot machines on which taxes or fees were paid in the calendar year 1978.

(3) Gaming conducted pursuant to a restricted gaming license issued before May 4, 1979, to the extent permitted by that license on that date.

The area within any structure housing gaming under a nonrestricted license which may be open to public use (as distinct from that devoted to the private use of guests and exclusive of any parking area) is limited to the area existing or approved for public use on May 4, 1979. Within these limits, any external modification of the structure which requires a permit from a local government also requires approval from the agency. The agency shall not permit restaurants, convention facilities, showrooms or other public areas to be constructed elsewhere in the region outside the structure in order to replace areas existing or approved for public use on May 4, 1979.

(e) Any structure housing licensed gaming may be rebuilt or replaced to a size not to exceed the cubic volume, height and land coverage existing or approved on May 4, 1979, without the review or approval of the agency or any planning or regulatory authority of the State of Nevada whose review or approval would be required for a new structure.

(f) The following provisions apply to any internal or external modification, remodeling, change in use, or repair of a structure housing gaming under a nonrestricted license which is not prohibited by Article VI (d):

(1) The agency s review of an external modification of the structure which requires a permit from a local government is limited to determining whether the external modification will do any of the following:

(A) Enlarge the cubic volume of the structure;

(B) Increase the total square footage of area open to or approved for public use on May 4, 1979;

(C) Convert an area devoted to the private use of guests to an area open to public use;

(D) Increase the public area open to public use which is used for gaming beyond the limits contained in paragraph (3); and

(E) Conflict with or be subject to the provisions of any of the agency s ordinances that are generally applicable throughout the region.

The agency shall make this determination within 60 days after the proposal is delivered to the agency in compliance with the agency s rules or regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If an external modification is determined to have any of the effects enumerated in subparagraphs (A) through (C), it is prohibited. If an external modification is determined to have any of the effects enumerated in subparagraph (D) or (E), it is subject to the applicable provisions of this compact. If an external modification is determined to have no such effect, it is not subject to the provisions of this compact.

(2) Except as provided in paragraph (3), internal modification, remodeling, change in use or repair of a structure housing gaming under a nonrestricted license is not a project and does not require the review or approval of the agency.

(3) Internal modification, remodeling, change in use or repair of areas open to public use within a structure housing gaming under a nonrestricted license which alone or in combination with any other such modification, remodeling, change in use or repair will increase the total portion of those areas which is actually used for gaming by more than the product of the total base area, as defined below, in square feet existing on or approved before August 4, 1980, multiplied by 15 percent constitutes a project and is subject to all of the provisions of this compact relating to projects. For purposes of this paragraph and the determination required by Article VI (g), base area means all of the area within a structure housing gaming under a nonrestricted license which may be open to public use, whether or not gaming is actually conducted or carried on in that area, except retail stores, convention centers and meeting rooms, administrative offices, kitchens, maintenance and storage areas, rest rooms, engineering and mechanical rooms, accounting rooms and counting rooms.

(g) In order to administer and enforce the provisions of paragraphs (d), (e) and (f) the State of Nevada, through its appropriate planning or regulatory agency, shall require the owner or licensee of a structure housing gaming under a nonrestricted license to provide:

(1) Documents containing sufficient information for the Nevada agency to establish the following relative to the structure:

(A) The location of its external walls;

(B) Its total cubic volume;

(C) Within its external walls, the area in square feet open or approved for public use and the area in square feet devoted to or approved for the private use of guests on May 4, 1979;

(D) The amount of surface area of land under the structure; and

(E) The base area as defined in paragraph (f)(3) in square feet existing on or approved before August 4, 1980.

(2) An informational report whenever any internal modification, remodeling, change in use, or repair will increase the total portion of the areas open to public use which is used for gaming.

The Nevada agency shall transmit this information to the Tahoe Regional Planning Agency.

(h) Gaming conducted pursuant to a restricted gaming license is exempt from review by the agency if it is incidental to the primary use of the premises.

(i) The provisions of subdivisions (d) and (e) are intended only to limit gaming and related activities as conducted within a gaming establishment, or construction designed to permit the enlargement of such activities, and not to limit any other use of property zoned for commercial use or the accommodation of tourists, as approved by the agency.

(j) Legal actions arising out of or alleging a violation of the provisions of this compact, of the regional plan or of an ordinance or regulation of the agency or of a permit or a condition of a permit issued by the agency are governed by the following provisions:

(1) This subdivision applies to:

(A) Actions arising out of activities directly undertaken by the agency.

(B) Actions arising out of the issuance to a person of a lease, permit, license or other entitlement for use by the agency.

(C) Actions arising out of any other act or failure to act by any person or public agency.

Such legal actions may be filed and the provisions of this subdivision apply equally in the appropriate courts of California and Nevada and of the United States.

(2) Venue lies:

(A) If a civil or criminal action challenges an activity by the agency or any person which is undertaken or to be undertaken upon a parcel of real property, in the state or federal judicial district where the real property is situated.

(B) If an action challenges an activity which does not involve a specific parcel of land (such as an action challenging an ordinance of the agency), in any state or federal court having jurisdiction within the region.

(3) Any aggrieved person may file an action in an appropriate court of the State of California or Nevada or of the United States alleging noncompliance with the provisions of this compact or with an ordinance or regulation of the agency. In the case of governmental agencies, aggrieved person means the Tahoe Regional Planning Agency or any state, federal or local agency. In the case of any person other than a governmental agency who challenges an action of the Tahoe Regional Planning Agency, aggrieved person means any person who has appeared, either in person, through an authorized representative, or in writing, before the agency at an appropriate administrative hearing to register objection to the action which is being challenged, or who had good cause for not making such an appearance.

(4) A legal action arising out of the adoption or amendment of the regional plan or of any ordinance or regulation of the agency, or out of the granting or denial of any permit, shall be commenced within 60 days after final action by the agency. All other legal actions shall be commenced within 65 days after discovery of the cause of action.

(5) In any legal action filed pursuant to this subdivision which challenges an adjudicatory act or decision of the agency to approve or disapprove a project, the scope of judicial inquiry shall extend only to whether there was prejudicial abuse of discretion. Prejudicial abuse of discretion is established if the agency has not proceeded in a manner required by law or if the act or decision of the agency was not supported by substantial evidence in light of the whole record. In making such a determination the court shall not exercise its independent judgment on evidence but shall only determine whether the act or decision was supported by substantial evidence in light of the whole record. In any legal action filed pursuant to this subdivision which challenges a legislative act or decision of the agency (such as the adoption of the regional plan and the enactment of implementing ordinances), the scope of the judicial inquiry shall extend only to the questions of whether the act or decision has been arbitrary, capricious or lacking substantial evidentiary support or whether the agency has failed to proceed in a manner required by law. In addition, there is a rebuttable presumption that a regional plan adopted, amended, formulated or maintained pursuant to this compact is in conformance with the requirements applicable to this compact, and a party challenging the regional plan has the burden of showing that it is not in conformance with the requirements applicable to this compact.

(6) In addition to the provisions of paragraph (5) relating to judicial inquiry:

(A) When adopting or amending a regional plan, the agency shall act in accordance with the requirements of the compact and the implementing ordinances, rules and regulations, and a party challenging the regional plan has the burden of showing that the regional plan is not in conformance with those requirements.

(B) When taking an action or making a decision, the agency shall act in accordance with the requirements of the compact and the regional plan, including the implementing ordinances, rules and regulations, and a party challenging the action or decision has the burden of showing that the act or decision is not in conformance with those requirements.

(7) The provisions of this subdivision do not apply to any legal proceeding pending on the date when this subdivision becomes effective. Any such legal proceeding shall be conducted and concluded under the provisions of law which were applicable prior to the effective date of this subdivision.

(8) The security required for the issuance of a temporary restraining order or preliminary injunction based upon an alleged violation of this compact or any ordinance, plan, rule or regulation adopted pursuant thereto is governed by the rule or statute applicable to the court in which the action is brought, unless the action is brought by a public agency or political subdivision to enforce its own rules, regulations and ordinances in which case no security shall be required.

(k) The agency shall monitor activities in the region and may bring enforcement actions in the region to ensure compliance with the regional plan and adopted ordinances, rules, regulations and policies. If it is found that the regional plan, or ordinances, rules, regulations and policies are not being enforced by a local jurisdiction, the agency may bring action in a court of competent jurisdiction to ensure compliance.

(l) Any person who violates any provision of this compact or of any ordinance or regulation of the agency or of any condition of approval imposed by the agency is subject to a civil penalty not to exceed $5,000. Any such person is subject to an additional civil penalty not to exceed $5,000 per day, for each day on which such a violation persists. In imposing the penalties authorized by this subdivision, the court shall consider the nature of the violation and shall impose a greater penalty if it was willful or resulted from gross negligence than if it resulted from inadvertence or simple negligence.

(m) The agency is hereby empowered to initiate, negotiate and participate in contracts and agreements among the local governmental authorities of the region, or any other intergovernmental contracts or agreements authorized by state or federal law.

(n) Each intergovernmental contract or agreement shall provide for its own funding and staffing, but this shall not preclude financial contributions from the local authorities concerned or from supplementary sources.

(o) Every record of the agency, whether public or not, shall be open for examination to the Legislature and Controller of the State of California and the legislative auditor of the State of Nevada.

(p) Approval by the agency of any project expires 3 years after the date of final action by the agency or the effective date of the amendments to this compact, whichever is later, unless construction is begun within that time and diligently pursued thereafter, or the use or activity has commenced. In computing the 3-year period any period of time during which the project is the subject of a legal action which delays or renders impossible the diligent pursuit of that project shall not be counted. Any license, permit or certificate issued by the agency which has an expiration date shall be extended by that period of time during which the project is the subject of such legal action as provided in this subdivision.

(q) The governing body shall maintain a current list of real property known to be available for exchange with the United States or with other owners of real property in order to facilitate exchanges of real property by owners of real property in the region.

ARTICLE VII. Environmental Impact Statements

(a) The Tahoe Regional Planning Agency when acting upon matters that have a significant effect on the environment shall:

(1) Utilize a systematic, interdisciplinary approach which will insure the integrated use of the natural and social sciences and the environmental design arts in planning and in decision making which may have an impact on man s environment;

(2) Prepare and consider a detailed environmental impact statement before deciding to approve or carry out any project. The detailed environmental impact statement shall include the following:

(A) The significant environmental impacts of the proposed project;

(B) Any significant adverse environmental effects which cannot be avoided should the project be implemented;

(C) Alternatives to the proposed project;

(D) Mitigation measures which must be implemented to assure meeting standards of the region;

(E) The relationship between local short-term uses of man s environment and the maintenance and enhancement of long-term productivity;

(F) Any significant irreversible and irretrievable commitments of resources which would be involved in the proposed project should it be implemented; and

(G) The growth-inducing impact of the proposed project;

(3) Study, develop and describe appropriate alternatives to recommended courses of action for any project which involves unresolved conflicts concerning alternative uses of available resources;

(4) Make available to states, counties, municipalities, institutions and individuals, advice and information useful in restoring, maintaining and enhancing the quality of the region s environment; and

(5) Initiate and utilize ecological information in the planning and development of resource-oriented projects.

(b) Prior to completing an environmental impact statement, the agency shall consult with and obtain the comments of any federal, state or local agency which has jurisdiction by law or special expertise with respect to any environmental impact involved. Copies of such statement and the comments and views of the appropriate federal, state and local agencies which are authorized to develop and enforce environmental standards shall be made available to the public and shall accompany the project through the review processes. The public shall be consulted during the environmental impact statement process and views shall be solicited during a public comment period not to be less than 60 days.

(c) Any environmental impact statement required pursuant to this article need not repeat in its entirety any information or data which is relevant to such a statement and is a matter of public record or is generally available to the public, such as information contained in an environmental impact report prepared pursuant to the California Environmental Quality Act or a federal environmental impact statement prepared pursuant to the National Environmental Policy Act of 1969. However, such information or data shall be briefly described in the environmental impact statement and its relationship to the environmental impact statement shall be indicated.

In addition, any person may submit information relative to a proposed project which may be included, in whole or in part, in any environmental impact statement required by this article.

(d) In addition to the written findings specified by agency ordinance to implement the regional plan, the agency shall make either of the following written findings before approving a project for which an environmental impact statement was prepared:

(1) Changes or alterations have been required in or incorporated into such project which avoid or reduce the significant adverse environmental effects to a less than significant level; or

(2) Specific considerations, such as economic, social or technical, make infeasible the mitigation measures or project alternatives discussed in the environmental impact statement on the project.

A separate written finding shall be made for each significant effect identified in the environmental impact statement on the project. All written findings must be supported by substantial evidence in the record.

(e) The agency may charge and collect a reasonable fee from any person proposing a project subject to the provisions of this compact in order to recover the estimated costs incurred by the agency in preparing an environmental impact statement under this article.

(f) The agency shall adopt by ordinance a list of classes of projects which the agency has determined will not have a significant effect on the environment and therefore will be exempt from the requirement for the preparation of an environmental impact statement under this article. Prior to adopting the list, the agency shall make a written finding supported by substantial evidence in the record that each class of projects will not have a significant effect on the environment.

ARTICLE VIII. Finances

(a) On or before September 30 of each calendar year the agency shall establish the amount of money necessary to support its activities for the next succeeding fiscal year commencing July 1 of the following year. The agency shall apportion $75,000 of this amount among the counties within the region on the same ratio to the total sum required as the full cash valuation of taxable property within the region in each county bears to the total full cash valuation of taxable property within the region. In addition, each county within the region in California shall pay $18,750 to the agency and each county within the region in Nevada, including Carson City, shall pay $12,500 to the agency, from any funds available therefor. The State of California and the State of Nevada may pay to the agency by July 1 of each year any additional sums necessary to support the operations of the agency pursuant to this compact. If additional funds are required, the agency shall make a request for the funds to the states of California and Nevada. Requests for state funds must be apportioned two-thirds from California and one-third from Nevada. Money appropriated shall be paid within 30 days.

(b) The agency may fix and collect reasonable fees for any services rendered by it.

(c) The agency shall submit an itemized budget to the states for review with any request for state funds, shall be strictly accountable to any county in the region and the states for all funds paid by them to the agency and shall be strictly accountable to all participating bodies for all receipts and disbursement.

(d) The agency is authorized to receive gifts, donations, subventions, grants, and other financial aids and funds; but the agency may not own land except as provided in subdivision (i) of Article III.

(e) The agency shall not obligate itself beyond the moneys due under this article for its support from the several counties and the states for the current fiscal year, plus any moneys on hand or irrevocably pledged to its support from other sources. No obligation contracted by the agency shall bind either of the party states or any political subdivision thereof.

ARTICLE IX. Transportation District

(a) The Tahoe transportation district is hereby established as a special purpose district. The boundaries of the district are coterminous with those of the region.

(b) The business of the district shall be managed by a board of directors consisting of:

(1) One member of the county board of supervisors of each of the counties of El Dorado and Placer;

(2) One member of the city council of the City of South Lake Tahoe;

(3) One member each of the board of county commissioners of Douglas County and of Washoe County;

(4) One member of the board of supervisors of Carson City;

(5) The director of the California Department of Transportation; and

(6) The director of the department of transportation of the State of Nevada.

Any director may designate an alternate.

(c) The vote of at least five of the directors must agree to take action. If at least five votes in favor of an action are not cast, an action of rejection shall be deemed to have been taken.

(d) The Tahoe transportation district may in accordance with the adopted transportation plan:

(1) Own and operate a public transportation system to the exclusion of all other publicly owned transportation systems in the region.

(2) Acquire upon mutually agreeable terms any public transportation system or facility owned by a county, city or special purpose district within the region.

(3) Hire the employees of existing public transportation systems that are acquired by the district without loss of benefits to the employees, bargain collectively with employee organizations, and extend pension and other collateral benefits to employees.

(4) Fix the rates and charges for transit services provided pursuant to this subdivision.

(5) Issue revenue bonds and other evidence of indebtedness.

(6) By resolution, determine and propose for adoption a tax for the purpose of obtaining services of the district. The tax proposed must be general and of uniform operation throughout the region, and may not be graduated in any way. The district is prohibited from imposing an ad valorem tax, a tax measured by gross or net receipts on business, a tax or charge that is assessed against people or vehicles as they enter or leave the region, and any tax, direct or indirect, on gaming tables and devices. Any such proposition must be submitted to the voters of the district and shall become effective upon approval of two-thirds of the voters voting on the proposition. The revenues from any such tax must be used for the service for which it was imposed, and for no other purpose.

(7) Provide service from inside the region to convenient airport, railroad and interstate bus terminals without regard to the boundaries of the region.

(e) The legislatures of the states of California and Nevada may, by substantively identical enactments, amend this article.

ARTICLE X. Miscellaneous

(a) It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. Except as provided in subdivision (c), the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining state and in full force and effect as to the state affected as to all severable matters.

(b) The agency shall have such additional powers and duties as may hereafter be delegated or imposed upon it from time to time by the action of the Legislature of either state concurred in by the Legislature of the other.

(c) A state party to this compact may withdraw therefrom by enacting a statute repealing the compact. Notice of withdrawal shall be communicated officially and in writing to the Governor of the other state and to the agency administrators. This provision is not severable, and if it is held to be unconstitutional or invalid, no other provision of this compact shall be binding upon the State of Nevada or the State of California.

(d) No provision of this compact shall have any effect upon the allocation, distribution or storage of interstate waters or upon any appropriative water right.

(Added to NRS by 1968, 4; R 1979, 1133, effective upon proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; A 1979, 1135; 1980, 1; 2011, 3739; R 2011, 3740, effective October 1, 2015, unless before that date the State of California enacts amendments that are substantially identical to the amendments to the Compact proposed by this State in 2011, the amendments are approved pursuant to Public Law 96-551 and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 2345, 3838, 3860)

NRS 277.200 Text of Compact. [Effective: (1) upon: (a) the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1 of chapter 311, Statutes of Nevada 1997, at page 1125; and (b) the proclamation by the Governor of this State of the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1.5 of chapter 530, Statutes of Nevada, 2011, at page 3711, as amended by section 2 of chapter 424, Statutes of Nevada 2013, at page 2345, and the approval of the amendments pursuant to Public Law 96-551; and (2) until the proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers.] The Tahoe Regional Planning Compact is as follows:

Tahoe Regional Planning Compact

ARTICLE I. Findings and Declarations of Policy

(a) It is found and declared that:

(1) The waters of Lake Tahoe and other resources of the region are threatened with deterioration or degeneration, which endangers the natural beauty and economic productivity of the region.

(2) The public and private interests and investments in the region are substantial.

(3) The region exhibits unique environmental and ecological values which are irreplaceable.

(4) By virtue of the special conditions and circumstances of the region s natural ecology, developmental pattern, population distribution and human needs, the region is experiencing problems of resource use and deficiencies of environmental control.

(5) Increasing urbanization is threatening the ecological values of the region and threatening the public opportunities for use of the public lands.

(6) Maintenance of the social and economic health of the region depends on maintaining the significant scenic, recreational, educational, scientific, natural and public health values provided by the Lake Tahoe Basin.

(7) There is a public interest in protecting, preserving and enhancing these values for the residents of the region and for visitors to the region.

(8) Responsibilities for providing recreational and scientific opportunities, preserving scenic and natural areas, and safeguarding the public who live, work and play in or visit the region are divided among local governments, regional agencies, the states of California and Nevada, and the Federal Government.

(9) In recognition of the public investment and multistate and national significance of the recreational values, the Federal Government has an interest in the acquisition of recreational property and the management of resources in the region to preserve environmental and recreational values, and the Federal Government should assist the states in fulfilling their responsibilities.

(10) In order to preserve the scenic beauty and outdoor recreational opportunities of the region, there is a need to insure an equilibrium between the region s natural endowment and its man-made environment.

(b) In order to enhance the efficiency and governmental effectiveness of the region, it is imperative that there be established a Tahoe Regional Planning Agency with the powers conferred by this compact including the power to establish environmental threshold carrying capacities and to adopt and enforce a regional plan and implementing ordinances which will achieve and maintain such capacities while providing opportunities for orderly growth and development consistent with such capacities.

(c) The Tahoe Regional Planning Agency shall interpret and administer its plans, ordinances, rules and regulations in accordance with the provisions of this compact.

ARTICLE II. Definitions

As used in this compact:

(a) Region, includes Lake Tahoe, the adjacent parts of Douglas and Washoe counties and Carson City, which for the purposes of this compact shall be deemed a county, lying within the Tahoe Basin in the State of Nevada, and the adjacent parts of the Counties of Placer and El Dorado lying within the Tahoe Basin in the State of California, and that additional and adjacent part of the County of Placer outside of the Tahoe Basin in the State of California which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15 North, Range 16 East, M.D.B. & M. The region defined and described herein shall be as precisely delineated on official maps of the agency.

(b) Agency means the Tahoe Regional Planning Agency.

(c) Governing body means the governing board of the Tahoe Regional Planning Agency.

(d) Regional plan means the long-term general plan for the development of the region.

(e) Planning commission means the advisory planning commission appointed pursuant to subdivision (h) of Article III.

(f) Gaming means to deal, operate, carry on, conduct, maintain or expose for play any banking or percentage game played with cards, dice or any mechanical device or machine for money, property, checks, credit or any representative of value, including, without limiting the generality of the foregoing, faro, monte, roulette, keno, bingo, fantan, twenty-one, blackjack, seven-and-a-half, big injun, klondike, craps, stud poker, draw poker or slot machine, but does not include social games played solely for drinks, or cigars or cigarettes served individually, games played in private homes or residences for prizes or games operated by charitable or educational organizations, to the extent excluded by applicable state law.

(g) Restricted gaming license means a license to operate not more than 15 slot machines on which a quarterly fee is charged pursuant to NRS 463.373 and no other games.

(h) Project means an activity undertaken by any person, including any public agency, if the activity may substantially affect the land, water, air, space or any other natural resources of the region.

(i) Environmental threshold carrying capacity means an environmental standard necessary to maintain a significant scenic, recreational, educational, scientific or natural value of the region or to maintain public health and safety within the region. Such standards shall include but not be limited to standards for air quality, water quality, soil conservation, vegetation preservation and noise.

(j) Feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social and technological factors.

(k) Areas open to public use means all of the areas within a structure housing gaming under a nonrestricted license except areas devoted to the private use of guests.

(l) Areas devoted to private use of guests means hotel rooms and hallways to serve hotel room areas, and any parking areas. A hallway serves hotel room areas if more than 50 percent of the areas on each side of the hallway are hotel rooms.

(m) Nonrestricted license means a gaming license which is not a restricted gaming license.

ARTICLE III. Organization

(a) There is created the Tahoe Regional Planning Agency as a separate legal entity.

The governing body of the agency shall be constituted as follows:

(1) California delegation:

(A) One member appointed by each of the County Boards of Supervisors of the Counties of El Dorado and Placer and one member appointed by the City Council of the City of South Lake Tahoe. Any such member may be a member of the county board of supervisors or city council, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) Two members appointed by the Governor of California, one member appointed by the Speaker of the Assembly of California and one member appointed by the Senate Rules Committee of the State of California. The members appointed pursuant to this subparagraph shall not be residents of the region and shall represent the public at large within the State of California.

(2) Nevada delegation:

(A) One member appointed by each of the boards of county commissioners of Douglas and Washoe counties and one member appointed by the board of supervisors of Carson City. Any such member may be a member of the board of county commissioners or board of supervisors, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) One member appointed by the governor of Nevada, the secretary of state of Nevada or his designee, and the director of the state department of conservation and natural resources of Nevada or his designee. Except for the secretary of state and the director of the state department of conservation and natural resources, the members or designees appointed pursuant to this subparagraph shall not be residents of the region. All members appointed pursuant to this subparagraph shall represent the public at large within the State of Nevada.

(C) One member appointed for a 1-year term by the six other members of the Nevada delegation. If at least four members of the Nevada delegation are unable to agree upon the selection of a seventh member within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body for that state the governor of the State of Nevada shall make such an appointment. The member appointed pursuant to this subparagraph may, but is not required to, be a resident of the region within the State of Nevada.

(3) If any appointing authority under paragraph (1)(A), (1)(B), (2)(A) or (2)(B) fails to make such an appointment within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body, the governor of the state in which the appointing authority is located shall make the appointment. The term of any member so appointed shall be 1 year.

(4) The position of any member of the governing body shall be deemed vacant if such a member is absent from three consecutive meetings of the governing body in any calendar year.

(5) Each member and employee of the agency shall disclose his economic interests in the region within 10 days after taking his seat on the governing board or being employed by the agency and shall thereafter disclose any further economic interest which he acquires, as soon as feasible after he acquires it. As used in this paragraph, economic interests means:

(A) Any business entity operating in the region in which the member or employee has a direct or indirect investment worth more than $1,000;

(B) Any real property located in the region in which the member or employee has a direct or indirect interest worth more than $1,000;

(C) Any source of income attributable to activities in the region, other than loans by or deposits with a commercial lending institution in the regular course of business, aggregating $250 or more in value received by or promised to the member within the preceding 12 months; or

(D) Any business entity operating in the region in which the member or employee is a director, officer, partner, trustee, employee or holds any position of management.

No member or employee of the agency shall make, or attempt to influence, an agency decision in which he knows or has reason to know he has an economic interest. Members and employees of the agency must disqualify themselves from making or participating in the making of any decision of the agency when it is reasonably foreseeable that the decision will have a material financial effect, distinguishable from its effect on the public generally, on the economic interests of the member or employee.

(b) The members of the agency shall serve without compensation, but the expenses of each member shall be met by the body which he represents in accordance with the law of that body. All other expenses incurred by the governing body in the course of exercising the powers conferred upon it by this compact unless met in some other manner specifically provided, shall be paid by the agency out of its own funds.

(c) Except for the secretary of state and director of the state department of conservation and natural resources of Nevada and the member appointed pursuant to subdivision (a)(2)(C), the members of the governing body serve at the pleasure of the appointing authority in each case, but each appointment shall be reviewed no less often than every 4 years. Members may be reappointed.

(d) The governing body of the agency shall meet at least monthly. All meetings shall be open to the public to the extent required by the law of the State of California or the State of Nevada, whichever imposes the greater requirement, applicable to local governments at the time such meeting is held. The governing body shall fix a date for its regular monthly meeting in such terms as the first Monday of each month, and shall not change such date more often than once in any calendar year. Notice of the date so fixed shall be given by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region. Notice of any special meeting, except an emergency meeting, shall be given by so publishing the date and place and posting an agenda at least 5 days prior to the meeting.

(e) The position of a member of the governing body shall be considered vacated upon his loss of any of the qualifications required for his appointment and in such event the appointing authority shall appoint a successor.

(f) The governing body shall elect from its own members a chairman and vice chairman, whose terms of office shall be 2 years, and who may be reelected. If a vacancy occurs in either office, the governing body may fill such vacancy for the unexpired term.

(g) Four of the members of the governing body from each state constitute a quorum for the transaction of the business of the agency. The voting procedures shall be as follows:

(1) For adopting, amending or repealing environmental threshold carrying capacities, the regional plan, and ordinances, rules and regulations, and for granting variances from the ordinances, rules and regulations, at least nine members of the governing body must agree to take action. If at least nine votes in favor of such action are not cast, an action of rejection shall be deemed to have been taken.

(2) For approving a project, the affirmative vote of at least four members from the state in which the project is located and the affirmative vote of at least nine members of the entire governing body are required. If at least four members of the governing body from the state in which the project is located and at least nine members of the entire governing body do not vote in favor of the project, upon a motion for approval, an action of rejection shall be deemed to have been taken. A decision by the agency to approve a project shall be supported by a statement of findings, adopted by the agency, which indicates that the project complies with the regional plan and with applicable ordinances, rules and regulations of the agency.

(3) For routine business and for directing the agency s staff on litigation and enforcement actions, at least eight members of the governing body must agree to take action. If at least eight votes in favor of such action are not cast, an action of rejection shall be deemed to have been taken.

Whenever under the provisions of this compact or any ordinance, rule, regulation or policy adopted pursuant thereto, the agency is required to review or approve any project, public or private, the agency shall take final action by vote, whether to approve, to require modification or to reject such project, within 180 days after the application for such project is accepted as complete by the agency in compliance with the agency s rules and regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If a final action by vote does not take place within 180 days, the applicant may bring an action in a court of competent jurisdiction to compel a vote unless he has agreed to an extension. This provision does not limit the right of any person to obtain judicial review of agency action under subdivision (h) of Article VI. The vote of each member of the governing body shall be individually recorded. The governing body shall adopt its own rules, regulations and procedures.

(h) An advisory planning commission shall be appointed by the agency. The commission shall include: the chief planning officers of Placer County, El Dorado County, and the City of South Lake Tahoe in California and of Douglas County, Washoe County and Carson City in Nevada, the executive officer of the Lahontan Regional Water Quality Control Board of the State of California, the executive officer of the Air Resources Board of the State of California, the director of the state department of conservation and natural resources of the State of Nevada, the administrator of the division of environmental protection in the state department of conservation and natural resources of the State of Nevada, the administrator of the Lake Tahoe Management Unit of the United States Forest Service, and at least four lay members with an equal number from each state, at least half of whom shall be residents of the region. Any official member may designate an alternate.

The term of office of each lay member of the advisory planning commission shall be 2 years. Members may be reappointed.

The position of each member of the advisory planning commission shall be considered vacated upon loss of any of the qualifications required for appointment, and in such an event the appointing authority shall appoint a successor.

The advisory planning commission shall elect from its own members a chairman and a vice chairman, whose terms of office shall be 2 years and who may be reelected. If a vacancy occurs in either office, the advisory planning commission shall fill such vacancy for the unexpired term.

A majority of the members of the advisory planning commission constitutes a quorum for the transaction of the business of the commission. A majority vote of the quorum present shall be required to take action with respect to any matter.

(i) The agency shall establish and maintain an office within the region, and for this purpose the agency may rent or own property and equipment. Every plan, ordinance and other record of the agency which is of such nature as to constitute a public record under the law of either the State of California or the State of Nevada shall be open to inspection and copying during regular office hours.

(j) Each authority charged under this compact or by the law of either state with the duty of appointing a member of the governing body of the agency shall by certified copy of its resolution or other action notify the Secretary of State of its own state of the action taken.

ARTICLE IV. Personnel

(a) The governing body shall determine the qualification of, and it shall appoint and fix the salary of, the executive officer of the agency, and shall employ such other staff and legal counsel as may be necessary to execute the powers and functions provided for under this compact or in accordance with any intergovernmental contracts or agreements the agency may be responsible for administering.

(b) Agency personnel standards and regulations shall conform insofar as possible to the regulations and procedures of the civil service of the State of California or the State of Nevada, as may be determined by the governing body of the agency; and shall be regional and bistate in application and effect; provided that the governing body may, for administrative convenience and at its discretion, assign the administration of designated personnel arrangements to an agency of either state, and provided that administratively convenient adjustments be made in the standards and regulations governing personnel assigned under intergovernmental agreements.

(c) The agency may establish and maintain or participate in such additional programs of employee benefits as may be appropriate to afford employees of the agency terms and conditions of employment similar to those enjoyed by employees of California and Nevada generally.

ARTICLE V. Planning

(a) In preparing each of the plans required by this article and each amendment thereto, if any, subsequent to its adoption, the planning commission after due notice shall hold at least one public hearing which may be continued from time to time, and shall review the testimony and any written recommendations presented at such hearing before recommending the plan or amendment. The notice required by this subdivision shall be given at least 20 days prior to the public hearing by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region.

The planning commission shall then recommend such plan or amendment to the governing body for adoption by ordinance. The governing body may adopt, modify or reject the proposed plan or amendment, or may initiate and adopt a plan or amendment without referring it to the planning commission. If the governing body initiates or substantially modifies a plan or amendment, it shall hold at least one public hearing thereon after due notice as required in this subdivision.

If a request is made for the amendment of the regional plan by:

(1) A political subdivision a part of whose territory would be affected by such amendment; or

(2) The owner or lessee of real property which would be affected by such amendment,

the governing body shall complete its action on such amendment within 180 days after such request is accepted as complete according to standards which must be prescribed by ordinance of the agency.

(b) The agency shall develop, in cooperation with the states of California and Nevada, environmental threshold carrying capacities for the region. The agency should request the President s Council on Environmental Quality, the United States Forest Service and other appropriate agencies to assist in developing such environmental threshold carrying capacities. Within 18 months after the effective date of the amendments to this compact, the agency shall adopt environmental threshold carrying capacities for the region.

(c) Within 1 year after the adoption of the environmental threshold carrying capacities for the region, the agency shall amend the regional plan so that, at a minimum, the plan and all of its elements, as implemented through agency ordinances, rules and regulations, achieves and maintains the adopted environmental threshold carrying capacities. Each element of the plan shall contain implementation provisions and time schedules for such implementation by ordinance. The planning commission and governing body shall continuously review and maintain the regional plan and, in so doing, shall ensure that the regional plan reflects changing economic conditions and the economic effect of regulation on commerce. The regional plan shall consist of a diagram, or diagrams, and text, or texts setting forth the projects and proposals for implementation of the regional plan, a description of the needs and goals of the region and a statement of the policies, standards and elements of the regional plan.

The regional plan shall be a single enforceable plan and includes all of the following correlated elements:

(1) A land-use plan for the integrated arrangement and general location and extent of, and the criteria and standards for, the uses of land, water, air, space and other natural resources within the region, including but not limited to an indication or allocation of maximum population densities and permitted uses.

(2) A transportation plan for the integrated development of a regional system of transportation, including but not limited to parkways, highways, transportation facilities, transit routes, waterways, navigation facilities, public transportation facilities, bicycle facilities, and appurtenant terminals and facilities for the movement of people and goods within the region. The goal of transportation planning shall be:

(A) To reduce dependency on the automobile by making more effective use of existing transportation modes and of public transit to move people and goods within the region; and

(B) To reduce to the extent feasible air pollution which is caused by motor vehicles.

Where increases in capacity are required, the agency shall give preference to providing such capacity through public transportation and public programs and projects related to transportation. The agency shall review and consider all existing transportation plans in preparing its regional transportation plan pursuant to this paragraph.

The plan shall provide for an appropriate transit system for the region.

The plan shall give consideration to:

(A) Completion of the Loop Road in the states of Nevada and California;

(B) Utilization of a light rail mass transit system in the South Shore area; and

(C) Utilization of a transit terminal in the Kingsbury Grade area.

Until the regional plan is revised, or a new transportation plan is adopted in accordance with this paragraph, the agency has no effective transportation plan.

(3) A conservation plan for the preservation, development, utilization, and management of the scenic and other natural resources within the basin, including but not limited to, soils, shoreline and submerged lands, scenic corridors along transportation routes, open spaces, recreational and historical facilities.

(4) A recreation plan for the development, utilization, and management of the recreational resources of the region, including but not limited to, wilderness and forested lands, parks and parkways, riding and hiking trails, beaches and playgrounds, marinas, areas for skiing and other recreational facilities.

(5) A public services and facilities plan for the general location, scale and provision of public services and facilities, which, by the nature of their function, size, extent and other characteristics are necessary or appropriate for inclusion in the regional plan.

In formulating and maintaining the regional plan, the planning commission and governing body shall take account of and shall seek to harmonize the needs of the region as a whole, the plans of the counties and cities within the region, the plans and planning activities of the state, federal and other public agencies and nongovernmental agencies and organizations which affect or are concerned with planning and development within the region.

(d) The regional plan shall provide for attaining and maintaining federal, state, or local air and water quality standards, whichever are strictest, in the respective portions of the region for which the standards are applicable.

The agency may, however, adopt air or water quality standards or control measures more stringent than the applicable state implementation plan or the applicable federal, state, or local standards for the region, if it finds that such additional standards or control measures are necessary to achieve the purposes of this compact. Each element of the regional plan, where applicable, shall, by ordinance, identify the means and time schedule by which air and water quality standards will be attained.

(e) Except for the Regional Transportation Plan of the California Tahoe Regional Planning Agency, the regional plan, ordinances, rules and regulations adopted by the California Tahoe Regional Planning Agency in effect on July 1, 1980, shall be the regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency for that portion of the Tahoe region located in the State of California. Such plan, ordinance, rule or regulation may be amended or repealed by the governing body of the agency. The plans, ordinances, rules and regulations of the Tahoe Regional Planning Agency that do not conflict with, or are not addressed by, the California Tahoe Regional Planning Agency s plans, ordinances, rules and regulations referred to in this subdivision shall continue to be applicable unless amended or repealed by the governing body of the agency. No provision of the regional plan, ordinances, rules and regulations of the California Tahoe Regional Planning Agency referred to in this subdivision shall apply to that portion of the region within the State of Nevada, unless such provision is adopted for the Nevada portion of the region by the governing body of the agency.

(f) The regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency apply to that portion of the region within the State of Nevada.

(g) The agency shall adopt ordinances prescribing specific written findings that the agency must make prior to approving any project in the region. These findings shall relate to environmental protection and shall insure that the project under review will not adversely affect implementation of the regional plan and will not cause the adopted environmental threshold carrying capacities of the region to be exceeded.

(h) The agency shall maintain the data, maps and other information developed in the course of formulating and administering the regional plan, in a form suitable to assure a consistent view of developmental trends and other relevant information for the availability of and use by other agencies of government and by private organizations and individuals concerned.

(i) Where necessary for the realization of the regional plan, the agency may engage in collaborative planning with local governmental jurisdictions located outside the region, but contiguous to its boundaries. In formulating and implementing the regional plan, the agency shall seek the cooperation and consider the recommendations of counties and cities and other agencies of local government, of state and federal agencies, of educational institutions and research organizations, whether public or private, and of civic groups and private persons.

ARTICLE VI. Agency s Powers

(a) The governing body shall adopt all necessary ordinances, rules, and regulations to effectuate the adopted regional plan. Except as otherwise provided in this compact, every such ordinance, rule or regulation shall establish a minimum standard applicable throughout the region. Any political subdivision or public agency may adopt and enforce an equal or higher requirement applicable to the same subject of regulation in its territory. The regulations of the agency shall contain standards including but not limited to the following: water purity and clarity; subdivision; zoning; tree removal; solid waste disposal; sewage disposal; land fills, excavations, cuts and grading; piers, harbors, breakwaters or channels and other shoreline developments; waste disposal in shoreline areas; waste disposal from boats; mobile-home parks; house relocation; outdoor advertising; floodplain protection; soil and sedimentation control; air pollution; and watershed protection. Whenever possible without diminishing the effectiveness of the regional plan, the ordinances, rules, regulations and policies shall be confined to matters which are general and regional in application, leaving to the jurisdiction of the respective states, counties and cities the enactment of specific and local ordinances, rules, regulations and policies which conform to the regional plan.

The agency shall prescribe by ordinance those activities which it has determined will not have substantial effect on the land, water, air, space or any other natural resources in the region and therefore will be exempt from its review and approval.

Every ordinance adopted by the agency shall be published at least once by title in a newspaper or combination of newspapers whose circulation is general throughout the region. Except an ordinance adopting or amending the regional plan, no ordinance shall become effective until 60 days after its adoption. Immediately after its adoption, a copy of each ordinance shall be transmitted to the governing body of each political subdivision having territory within the region.

(b) No project other than those to be reviewed and approved under the special provisions of subdivisions (d), (e), (f) and (g) may be developed in the region without obtaining the review and approval of the agency and no project may be approved unless it is found to comply with the regional plan and with the ordinances, rules and regulations enacted pursuant to subdivision (a) to effectuate that plan.

The agency may approve a project in the region only after making the written findings required by this subdivision or subdivision (g) of Article V. Such findings shall be based on substantial evidence in the record.

Before adoption by the agency of the ordinances required in subdivision (g) of Article V, the agency may approve a project in the region only after making written findings on the basis of substantial evidence in the record that the project is consistent with the regional plan then in effect and with applicable plans, ordinances, regulations, and standards of federal and state agencies relating to the protection, maintenance and enhancement of environmental quality in the region.

(c) The legislatures of the states of California and Nevada find that in order to make effective the regional plan as revised by the agency, it is necessary to halt temporarily works of development in the region which might otherwise absorb the entire capability of the region for further development or direct it out of harmony with the ultimate plan. Subject to the limitation provided in this subdivision, from the effective date of the amendments to this compact until the regional plan is amended pursuant to subdivision (c) of Article V, or until May 1, 1983, whichever is earlier:

(1) Except as otherwise provided in this paragraph, no new subdivision, planned unit development, or condominium project may be approved unless a complete tentative map or plan has been approved before the effective date of the amendments to this compact by all agencies having jurisdiction. The subdivision of land owned by a general improvement district, which existed and owned the land before the effective date of the amendments to this compact, may be approved if subdivision of the land is necessary to avoid insolvency of the district.

(2) Except as provided in paragraph (3), no apartment building may be erected unless the required permits for such building have been secured from all agencies having jurisdiction, prior to the effective date of the amendments to this compact.

(3) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize the construction of a greater number of new residential units within the region than were authorized within the region by building permits issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third of that number may be issued by each such city or county. For purposes of this paragraph a residential unit means either a single family residence or an individual residential unit within a larger building, such as an apartment building, a duplex or a condominium.

The legislatures find the respective numbers of residential units authorized within the region during the calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 252

2. Placer County............................................................................................... 278

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 339

5. Washoe County........................................................................................... 739

(4) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize construction of a greater square footage of new commercial buildings within the region than were authorized within the region by building permits for commercial purposes issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third the amount of that square footage may be issued by each such city or county.

The legislatures find the respective square footages of commercial buildings authorized within the region during calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 64,324

2. Placer County............................................................................................... 23,000

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 57,354

5. Washoe County........................................................................................... 50,600

(5) No structure may be erected to house gaming under a nonrestricted license.

(6) No facility for the treatment of sewage may be constructed or enlarged except:

(A) To comply, as ordered by the appropriate state agency for the control of water pollution, with existing limitations of effluent under the Clean Water Act, 33 U.S.C. 1251 et seq., and the applicable state law for control of water pollution;

(B) To accommodate development which is not prohibited or limited by this subdivision; or

(C) In the case of Douglas County Sewer District # 1, to modify or otherwise alter sewage treatment facilities existing on the effective date of the amendments to this compact so that such facilities will be able to treat the total volume of effluent for which they were originally designed, which is 3.0 million gallons per day. Such modification or alteration is not a project ; is not subject to the requirements of Article VII; and does not require a permit from the agency. Before commencing such modification or alteration, however, the district shall submit to the agency its report identifying any significant soil erosion problems which may be caused by such modifications or alterations and the measures which the district proposes to take to mitigate or avoid such problems.

The moratorium imposed by this subdivision does not apply to work done pursuant to a right vested before the effective date of the amendments to this compact. Notwithstanding the expiration date of the moratorium imposed by this subdivision, no new highway may be built or existing highway widened to accommodate additional continuous lanes for automobiles until the regional transportation plan is revised and adopted.

The moratorium imposed by this subdivision does not apply to the construction of any parking garage which has been approved by the agency prior to May 4, 1979, whether that approval was affirmative or by default. The provisions of this paragraph are not an expression of legislative intent that any such parking garage, the approval of which is the subject of litigation which was pending on the effective date of the amendments to this compact, should or should not be constructed. The provisions of this paragraph are intended solely to permit construction of such a parking garage if a judgment sustaining the agency s approval to construct that parking garage has become final and no appeal is pending or may lawfully be taken to a higher court.

(d) Subject to the final order of any court of competent jurisdiction entered in litigation contesting the validity of an approval by the Tahoe Regional Planning Agency, whether that approval was affirmative or by default, if that litigation was pending on May 4, 1979, the agency and the states of California and Nevada shall recognize as a permitted and conforming use:

(1) Every structure housing gaming under a nonrestricted license which existed as a licensed gaming establishment on May 4, 1979, or whose construction was approved by the Tahoe Regional Planning Agency affirmatively or deemed approved before that date. The construction or use of any structure to house gaming under a nonrestricted license not so existing or approved, or the enlargement in cubic volume of any such existing or approved structure is prohibited.

(2) Every other nonrestricted gaming establishment whose use was seasonal and whose license was issued before May 4, 1979, for the same season and for the number and type of games and slot machines on which taxes or fees were paid in the calendar year 1978.

(3) Gaming conducted pursuant to a restricted gaming license issued before May 4, 1979, to the extent permitted by that license on that date.

The area within any structure housing gaming under a nonrestricted license which may be open to public use (as distinct from that devoted to the private use of guests and exclusive of any parking area) is limited to the area existing or approved for public use on May 4, 1979. Within these limits, any external modification of the structure which requires a permit from a local government also requires approval from the agency. The agency shall not permit restaurants, convention facilities, showrooms or other public areas to be constructed elsewhere in the region outside the structure in order to replace areas existing or approved for public use on May 4, 1979.

(e) Any structure housing licensed gaming may be rebuilt or replaced to a size not to exceed the cubic volume, height and land coverage existing or approved on May 4, 1979, without the review or approval of the agency or any planning or regulatory authority of the State of Nevada whose review or approval would be required for a new structure.

(f) The following provisions apply to any internal or external modification, remodeling, change in use, or repair of a structure housing gaming under a nonrestricted license which is not prohibited by Article VI (d):

(1) The agency s review of an external modification of the structure which requires a permit from a local government is limited to determining whether the external modification will do any of the following:

(A) Enlarge the cubic volume of the structure;

(B) Increase the total square footage of area open to or approved for public use on May 4, 1979;

(C) Convert an area devoted to the private use of guests to an area open to public use;

(D) Increase the public area open to public use which is used for gaming beyond the limits contained in paragraph (3); and

(E) Conflict with or be subject to the provisions of any of the agency s ordinances that are generally applicable throughout the region.

The agency shall make this determination within 60 days after the proposal is delivered to the agency in compliance with the agency s rules or regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If an external modification is determined to have any of the effects enumerated in subparagraphs (A) through (C), it is prohibited. If an external modification is determined to have any of the effects enumerated in subparagraph (D) or (E), it is subject to the applicable provisions of this compact. If an external modification is determined to have no such effect, it is not subject to the provisions of this compact.

(2) Except as provided in paragraph (3), internal modification, remodeling, change in use or repair of a structure housing gaming under a nonrestricted license is not a project and does not require the review or approval of the agency.

(3) Internal modification, remodeling, change in use or repair of areas open to public use within a structure housing gaming under a nonrestricted license which alone or in combination with any other such modification, remodeling, change in use or repair will increase the total portion of those areas which is actually used for gaming by more than the product of the total base area, as defined below, in square feet existing on or approved before August 4, 1980, multiplied by 15 percent constitutes a project and is subject to all of the provisions of this compact relating to projects. For purposes of this paragraph and the determination required by Article VI (g), base area means all of the area within a structure housing gaming under a nonrestricted license which may be open to public use, whether or not gaming is actually conducted or carried on in that area, except retail stores, convention centers and meeting rooms, administrative offices, kitchens, maintenance and storage areas, rest rooms, engineering and mechanical rooms, accounting rooms and counting rooms.

(g) In order to administer and enforce the provisions of paragraphs (d), (e) and (f) the State of Nevada, through its appropriate planning or regulatory agency, shall require the owner or licensee of a structure housing gaming under a nonrestricted license to provide:

(1) Documents containing sufficient information for the Nevada agency to establish the following relative to the structure:

(A) The location of its external walls;

(B) Its total cubic volume;

(C) Within its external walls, the area in square feet open or approved for public use and the area in square feet devoted to or approved for the private use of guests on May 4, 1979;

(D) The amount of surface area of land under the structure; and

(E) The base area as defined in paragraph (f)(3) in square feet existing on or approved before August 4, 1980.

(2) An informational report whenever any internal modification, remodeling, change in use, or repair will increase the total portion of the areas open to public use which is used for gaming.

The Nevada agency shall transmit this information to the Tahoe Regional Planning Agency.

(h) Gaming conducted pursuant to a restricted gaming license is exempt from review by the agency if it is incidental to the primary use of the premises.

(i) The provisions of subdivisions (d) and (e) are intended only to limit gaming and related activities as conducted within a gaming establishment, or construction designed to permit the enlargement of such activities, and not to limit any other use of property zoned for commercial use or the accommodation of tourists, as approved by the agency.

(j) Legal actions arising out of or alleging a violation of the provisions of this compact, of the regional plan or of an ordinance or regulation of the agency or of a permit or a condition of a permit issued by the agency are governed by the following provisions:

(1) This subdivision applies to:

(A) Actions arising out of activities directly undertaken by the agency.

(B) Actions arising out of the issuance to a person of a lease, permit, license or other entitlement for use by the agency.

(C) Actions arising out of any other act or failure to act by any person or public agency.

Such legal actions may be filed and the provisions of this subdivision apply equally in the appropriate courts of California and Nevada and of the United States.

(2) Venue lies:

(A) If a civil or criminal action challenges an activity by the agency or any person which is undertaken or to be undertaken upon a parcel of real property, in the state or federal judicial district where the real property is situated.

(B) If an action challenges an activity which does not involve a specific parcel of land (such as an action challenging an ordinance of the agency), in any state or federal court having jurisdiction within the region.

(3) Any aggrieved person may file an action in an appropriate court of the State of California or Nevada or of the United States alleging noncompliance with the provisions of this compact or with an ordinance or regulation of the agency. In the case of governmental agencies, aggrieved person means the Tahoe Regional Planning Agency or any state, federal or local agency. In the case of any person other than a governmental agency who challenges an action of the Tahoe Regional Planning Agency, aggrieved person means any person who has appeared, either in person, through an authorized representative, or in writing, before the agency at an appropriate administrative hearing to register objection to the action which is being challenged, or who had good cause for not making such an appearance.

(4) A legal action arising out of the adoption or amendment of the regional plan or of any ordinance or regulation of the agency, or out of the granting or denial of any permit, shall be commenced within 60 days after final action by the agency. All other legal actions shall be commenced within 65 days after discovery of the cause of action.

(5) In any legal action filed pursuant to this subdivision which challenges an adjudicatory act or decision of the agency to approve or disapprove a project, the scope of judicial inquiry shall extend only to whether there was prejudicial abuse of discretion. Prejudicial abuse of discretion is established if the agency has not proceeded in a manner required by law or if the act or decision of the agency was not supported by substantial evidence in light of the whole record. In making such a determination the court shall not exercise its independent judgment on evidence but shall only determine whether the act or decision was supported by substantial evidence in light of the whole record. In any legal action filed pursuant to this subdivision which challenges a legislative act or decision of the agency (such as the adoption of the regional plan and the enactment of implementing ordinances), the scope of the judicial inquiry shall extend only to the questions of whether the act or decision has been arbitrary, capricious or lacking substantial evidentiary support or whether the agency has failed to proceed in a manner required by law. In addition, there is a rebuttable presumption that a regional plan adopted, amended, formulated or maintained pursuant to this compact is in conformance with the requirements applicable to this compact, and a party challenging the regional plan has the burden of showing that it is not in conformance with the requirements applicable to this compact.

(6) In addition to the provisions of paragraph (5) relating to judicial inquiry:

(A) When adopting or amending a regional plan, the agency shall act in accordance with the requirements of the compact and the implementing ordinances, rules and regulations, and a party challenging the regional plan has the burden of showing that the regional plan is not in conformance with those requirements.

(B) When taking an action or making a decision, the agency shall act in accordance with the requirements of the compact and the regional plan, including the implementing ordinances, rules and regulations, and a party challenging the action or decision has the burden of showing that the act or decision is not in conformance with those requirements.

(7) The provisions of this subdivision do not apply to any legal proceeding pending on the date when this subdivision becomes effective. Any such legal proceeding shall be conducted and concluded under the provisions of law which were applicable prior to the effective date of this subdivision.

(8) The security required for the issuance of a temporary restraining order or preliminary injunction based upon an alleged violation of this compact or any ordinance, plan, rule or regulation adopted pursuant thereto is governed by the rule or statute applicable to the court in which the action is brought, unless the action is brought by a public agency or political subdivision to enforce its own rules, regulations and ordinances in which case no security shall be required.

(k) The agency shall monitor activities in the region and may bring enforcement actions in the region to ensure compliance with the regional plan and adopted ordinances, rules, regulations and policies. If it is found that the regional plan, or ordinances, rules, regulations and policies are not being enforced by a local jurisdiction, the agency may bring action in a court of competent jurisdiction to ensure compliance.

(l) Any person who violates any provision of this compact or of any ordinance or regulation of the agency or of any condition of approval imposed by the agency is subject to a civil penalty not to exceed $5,000. Any such person is subject to an additional civil penalty not to exceed $5,000 per day, for each day on which such a violation persists. In imposing the penalties authorized by this subdivision, the court shall consider the nature of the violation and shall impose a greater penalty if it was willful or resulted from gross negligence than if it resulted from inadvertence or simple negligence.

(m) The agency is hereby empowered to initiate, negotiate and participate in contracts and agreements among the local governmental authorities of the region, or any other intergovernmental contracts or agreements authorized by state or federal law.

(n) Each intergovernmental contract or agreement shall provide for its own funding and staffing, but this shall not preclude financial contributions from the local authorities concerned or from supplementary sources.

(o) Every record of the agency, whether public or not, shall be open for examination to the Legislature and Controller of the State of California and the legislative auditor of the State of Nevada.

(p) Approval by the agency of any project expires 3 years after the date of final action by the agency or the effective date of the amendments to this compact, whichever is later, unless construction is begun within that time and diligently pursued thereafter, or the use or activity has commenced. In computing the 3-year period any period of time during which the project is the subject of a legal action which delays or renders impossible the diligent pursuit of that project shall not be counted. Any license, permit or certificate issued by the agency which has an expiration date shall be extended by that period of time during which the project is the subject of such legal action as provided in this subdivision.

(q) The governing body shall maintain a current list of real property known to be available for exchange with the United States or with other owners of real property in order to facilitate exchanges of real property by owners of real property in the region.

ARTICLE VII. Environmental Impact Statements

(a) The Tahoe Regional Planning Agency when acting upon matters that have a significant effect on the environment shall:

(1) Utilize a systematic, interdisciplinary approach which will insure the integrated use of the natural and social sciences and the environmental design arts in planning and in decision making which may have an impact on man s environment;

(2) Prepare and consider a detailed environmental impact statement before deciding to approve or carry out any project. The detailed environmental impact statement shall include the following:

(A) The significant environmental impacts of the proposed project;

(B) Any significant adverse environmental effects which cannot be avoided should the project be implemented;

(C) Alternatives to the proposed project;

(D) Mitigation measures which must be implemented to assure meeting standards of the region;

(E) The relationship between local short-term uses of man s environment and the maintenance and enhancement of long-term productivity;

(F) Any significant irreversible and irretrievable commitments of resources which would be involved in the proposed project should it be implemented; and

(G) The growth-inducing impact of the proposed project;

(3) Study, develop and describe appropriate alternatives to recommended courses of action for any project which involves unresolved conflicts concerning alternative uses of available resources;

(4) Make available to states, counties, municipalities, institutions and individuals, advice and information useful in restoring, maintaining and enhancing the quality of the region s environment; and

(5) Initiate and utilize ecological information in the planning and development of resource-oriented projects.

(b) Prior to completing an environmental impact statement, the agency shall consult with and obtain the comments of any federal, state or local agency which has jurisdiction by law or special expertise with respect to any environmental impact involved. Copies of such statement and the comments and views of the appropriate federal, state and local agencies which are authorized to develop and enforce environmental standards shall be made available to the public and shall accompany the project through the review processes. The public shall be consulted during the environmental impact statement process and views shall be solicited during a public comment period not to be less than 60 days.

(c) Any environmental impact statement required pursuant to this article need not repeat in its entirety any information or data which is relevant to such a statement and is a matter of public record or is generally available to the public, such as information contained in an environmental impact report prepared pursuant to the California Environmental Quality Act or a federal environmental impact statement prepared pursuant to the National Environmental Policy Act of 1969. However, such information or data shall be briefly described in the environmental impact statement and its relationship to the environmental impact statement shall be indicated.

In addition, any person may submit information relative to a proposed project which may be included, in whole or in part, in any environmental impact statement required by this article.

(d) In addition to the written findings specified by agency ordinance to implement the regional plan, the agency shall make either of the following written findings before approving a project for which an environmental impact statement was prepared:

(1) Changes or alterations have been required in or incorporated into such project which avoid or reduce the significant adverse environmental effects to a less than significant level; or

(2) Specific considerations, such as economic, social or technical, make infeasible the mitigation measures or project alternatives discussed in the environmental impact statement on the project.

A separate written finding shall be made for each significant effect identified in the environmental impact statement on the project. All written findings must be supported by substantial evidence in the record.

(e) The agency may charge and collect a reasonable fee from any person proposing a project subject to the provisions of this compact in order to recover the estimated costs incurred by the agency in preparing an environmental impact statement under this article.

(f) The agency shall adopt by ordinance a list of classes of projects which the agency has determined will not have a significant effect on the environment and therefore will be exempt from the requirement for the preparation of an environmental impact statement under this article. Prior to adopting the list, the agency shall make a written finding supported by substantial evidence in the record that each class of projects will not have a significant effect on the environment.

ARTICLE VIII. Finances

(a) On or before September 30 of each calendar year the agency shall establish the amount of money necessary to support its activities for the next succeeding fiscal year commencing July 1 of the following year. The agency shall apportion $75,000 of this amount among the counties within the region on the same ratio to the total sum required as the full cash valuation of taxable property within the region in each county bears to the total full cash valuation of taxable property within the region. In addition, each county within the region in California shall pay $18,750 to the agency and each county within the region in Nevada, including Carson City, shall pay $12,500 to the agency, from any funds available therefor. The State of California and the State of Nevada may pay to the agency by July 1 of each year any additional sums necessary to support the operations of the agency pursuant to this compact. If additional funds are required, the agency shall make a request for the funds to the states of California and Nevada. Requests for state funds must be apportioned two-thirds from California and one-third from Nevada. Money appropriated shall be paid within 30 days.

(b) The agency may fix and collect reasonable fees for any services rendered by it.

(c) The agency shall submit an itemized budget to the states for review with any request for state funds, shall be strictly accountable to any county in the region and the states for all funds paid by them to the agency and shall be strictly accountable to all participating bodies for all receipts and disbursement.

(d) The agency is authorized to receive gifts, donations, subventions, grants, and other financial aids and funds; but the agency may not own land except as provided in subdivision (i) of Article III.

(e) The agency shall not obligate itself beyond the moneys due under this article for its support from the several counties and the states for the current fiscal year, plus any moneys on hand or irrevocably pledged to its support from other sources. No obligation contracted by the agency shall bind either of the party states or any political subdivision thereof.

ARTICLE IX. Transportation District

(a) The Tahoe transportation district is hereby established as a special purpose district. The boundaries of the district are coterminous with those of the region.

(b) The business of the district shall be managed by a board of directors consisting of:

(1) One member of the county board of supervisors of each of the counties of El Dorado and Placer who must be appointed by his respective board of supervisors;

(2) One member of the city council of the City of South Lake Tahoe who must be appointed by the city council;

(3) One member each of the board of county commissioners of Douglas County and of Washoe County who must be appointed by his respective board of county commissioners;

(4) One member of the board of supervisors of Carson City who must be appointed by the board of supervisors;

(5) One member of the South Shore Transportation Management Association or its successor organization who must be appointed by the association or its successor organization;

(6) One member of the North Shore Transportation Management Association or its successor organization who must be appointed by the association or its successor organization;

(7) One member of each local transportation district in the region that is authorized by the State of Nevada or the State of California who must be appointed by his respective transportation district;

(8) One member appointed by a majority of the other voting directors who represents a public or private transportation system operating in the region;

(9) The director of the California Department of Transportation; and

(10) The director of the department of transportation of the State of Nevada.

Any entity that appoints a member to the board of directors, the director of the California Department of Transportation or the director of the department of transportation of the State of Nevada may designate an alternate.

(c) Before a local transportation district appoints a member to the board of directors pursuant to paragraph (7) of subdivision (b), the local transportation district must enter into a written agreement with the Tahoe transportation district that sets forth the responsibilities of the districts for the establishment of policies and the management of financial matters, including, but not limited to, the distribution of revenue among the districts.

(d) The directors of the California Department of Transportation and the department of transportation of the State of Nevada, or their designated alternates, serve as nonvoting directors, but shall provide technical and professional advice to the district as necessary and appropriate.

(e) The vote of a majority of the directors must agree to take action. If a majority of votes in favor of an action are not cast, an action of rejection shall be deemed to have been taken.

(f) The Tahoe transportation district may by resolution establish procedures for the adoption of its budgets, the appropriation of its money and the carrying on of its other financial activities. These procedures must conform insofar as is practicable to the procedures for financial administration of the State of California or the State of Nevada or one or more of the local governments in the region.

(g) The Tahoe transportation district may in accordance with the adopted transportation plan:

(1) Own and operate a public transportation system to the exclusion of all other publicly owned transportation systems in the region.

(2) Own and operate support facilities for public and private systems of transportation, including, but not limited to, parking lots, terminals, facilities for maintenance, devices for the collection of revenue and other related equipment.

(3) Acquire or agree to operate upon mutually agreeable terms any publicly or privately owned transportation system or facility within the region.

(4) Hire the employees of existing public transportation systems that are acquired by the district without loss of benefits to the employees, bargain collectively with employee organizations, and extend pension and other collateral benefits to employees.

(5) Contract with private companies to provide supplementary transportation or provide any of the services needed in operating a system of transportation for the region.

(6) Contract with local governments in the region to operate transportation facilities or provide any of the services necessary to operate a system of transportation for the region.

(7) Fix the rates and charges for transportation services provided pursuant to this subdivision.

(8) Issue revenue bonds and other evidence of indebtedness and make other financial arrangements appropriate for developing and operating a public transportation system.

(9) By resolution, determine and propose for adoption a tax for the purpose of obtaining services of the district. The tax proposed must be general and of uniform operation throughout the region, and may not be graduated in any way, except for a sales and use tax. If a sales and use tax is approved by the voters as provided in this paragraph, it may be administered by the states of California and Nevada respectively in accordance with the laws that apply within their respective jurisdictions and must not exceed a rate of 1 percent of the gross receipts from the sale of tangible personal property sold in the district. The district is prohibited from imposing any other tax measured by gross or net receipts on business, an ad valorem tax, a tax or charge that is assessed against people or vehicles as they enter or leave the region, and any tax, direct or indirect, on gaming tables and devices. Any such proposition must be submitted to the voters of the district and shall become effective upon approval of the voters voting on the proposition who reside in the State of California in accordance with the laws that apply within that state and approval of the voters voting on the proposition who reside in the State of Nevada in accordance with the laws that apply within that state. The revenues from any such tax must be used for the service for which it was imposed, and for no other purpose.

(10) Provide service from inside the region to convenient airport, railroad and interstate bus terminals without regard to the boundaries of the region.

(h) The legislatures of the states of California and Nevada may, by substantively identical enactments, amend this article.

ARTICLE X. Miscellaneous

(a) It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. Except as provided in subdivision (c), the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining state and in full force and effect as to the state affected as to all severable matters.

(b) The agency shall have such additional powers and duties as may hereafter be delegated or imposed upon it from time to time by the action of the Legislature of either state concurred in by the Legislature of the other.

(c) A state party to this compact may withdraw therefrom by enacting a statute repealing the compact. Notice of withdrawal shall be communicated officially and in writing to the Governor of the other state and to the agency administrators. This provision is not severable, and if it is held to be unconstitutional or invalid, no other provision of this compact shall be binding upon the State of Nevada or the State of California.

(d) No provision of this compact shall have any effect upon the allocation, distribution or storage of interstate waters or upon any appropriative water right.

(Added to NRS by 1968, 4; R 1979, 1133, effective upon proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; A 1979, 1135; 1980, 1; 1997, 1125, effective upon the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact proposed by this State in 1997; 2011, 3739, effective upon the proclamation by the Governor of this State of the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact proposed by this State in 2011, and the approval of the amendments pursuant to Public Law 96-551; R 2011, 3740, effective October 1, 2015, unless before that date the State of California enacts amendments that are substantially identical to the amendments to the Compact proposed by this State in 2011, the amendments are approved pursuant to Public Law 96-551 and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 2345, 3838, 3860)

NRS 277.200 Text of Compact. [Effective upon the proclamation by the Governor of this State of the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1.5 of chapter 530, Statutes of Nevada, 2011, at page 3711, and the approval of the amendments pursuant to Public Law 96-551, and until: (1) the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1 of chapter 311, Statutes of Nevada 1997, at page 1125; (2) January 1, 2014, if, on or before that date, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; (3) the proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; or (4) October 1, 2015, unless before that date the State of California enacts amendments that are substantially identical to the amendments to the Compact contained in section 1.5 of chapter 530, Statutes of Nevada 2011, at page 3711, the amendments are approved pursuant to Public Law 96-551 and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.] The Tahoe Regional Planning Compact is as follows:

Tahoe Regional Planning Compact

ARTICLE I. Findings and Declarations of Policy

(a) It is found and declared that:

(1) The waters of Lake Tahoe and other resources of the region are threatened with deterioration or degeneration, which endangers the natural beauty and economic productivity of the region.

(2) The public and private interests and investments in the region are substantial.

(3) The region exhibits unique environmental and ecological values which are irreplaceable.

(4) By virtue of the special conditions and circumstances of the region s natural ecology, developmental pattern, population distribution and human needs, the region is experiencing problems of resource use and deficiencies of environmental control.

(5) Increasing urbanization is threatening the ecological values of the region and threatening the public opportunities for use of the public lands.

(6) Maintenance of the social and economic health of the region depends on maintaining the significant scenic, recreational, educational, scientific, natural and public health values provided by the Lake Tahoe Basin.

(7) There is a public interest in protecting, preserving and enhancing these values for the residents of the region and for visitors to the region.

(8) Responsibilities for providing recreational and scientific opportunities, preserving scenic and natural areas, and safeguarding the public who live, work and play in or visit the region are divided among local governments, regional agencies, the states of California and Nevada, and the Federal Government.

(9) In recognition of the public investment and multistate and national significance of the recreational values, the Federal Government has an interest in the acquisition of recreational property and the management of resources in the region to preserve environmental and recreational values, and the Federal Government should assist the states in fulfilling their responsibilities.

(10) In order to preserve the scenic beauty and outdoor recreational opportunities of the region, there is a need to insure an equilibrium between the region s natural endowment and its man-made environment.

(b) In order to enhance the efficiency and governmental effectiveness of the region, it is imperative that there be established a Tahoe Regional Planning Agency with the powers conferred by this compact including the power to establish environmental threshold carrying capacities and to adopt and enforce a regional plan and implementing ordinances which will achieve and maintain such capacities while providing opportunities for orderly growth and development consistent with such capacities.

(c) The Tahoe Regional Planning Agency shall interpret and administer its plans, ordinances, rules and regulations in accordance with the provisions of this compact.

ARTICLE II. Definitions

As used in this compact:

(a) Region, includes Lake Tahoe, the adjacent parts of Douglas and Washoe counties and Carson City, which for the purposes of this compact shall be deemed a county, lying within the Tahoe Basin in the State of Nevada, and the adjacent parts of the Counties of Placer and El Dorado lying within the Tahoe Basin in the State of California, and that additional and adjacent part of the County of Placer outside of the Tahoe Basin in the State of California which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15 North, Range 16 East, M.D.B. & M. The region defined and described herein shall be as precisely delineated on official maps of the agency.

(b) Agency means the Tahoe Regional Planning Agency.

(c) Governing body means the governing board of the Tahoe Regional Planning Agency.

(d) Regional plan means the long-term general plan for the development of the region.

(e) Planning commission means the advisory planning commission appointed pursuant to subdivision (h) of Article III.

(f) Gaming means to deal, operate, carry on, conduct, maintain or expose for play any banking or percentage game played with cards, dice or any mechanical device or machine for money, property, checks, credit or any representative of value, including, without limiting the generality of the foregoing, faro, monte, roulette, keno, bingo, fantan, twenty-one, blackjack, seven-and-a-half, big injun, klondike, craps, stud poker, draw poker or slot machine, but does not include social games played solely for drinks, or cigars or cigarettes served individually, games played in private homes or residences for prizes or games operated by charitable or educational organizations, to the extent excluded by applicable state law.

(g) Restricted gaming license means a license to operate not more than 15 slot machines on which a quarterly fee is charged pursuant to NRS 463.373 and no other games.

(h) Project means an activity undertaken by any person, including any public agency, if the activity may substantially affect the land, water, air, space or any other natural resources of the region.

(i) Environmental threshold carrying capacity means an environmental standard necessary to maintain a significant scenic, recreational, educational, scientific or natural value of the region or to maintain public health and safety within the region. Such standards shall include but not be limited to standards for air quality, water quality, soil conservation, vegetation preservation and noise.

(j) Feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social and technological factors.

(k) Areas open to public use means all of the areas within a structure housing gaming under a nonrestricted license except areas devoted to the private use of guests.

(l) Areas devoted to private use of guests means hotel rooms and hallways to serve hotel room areas, and any parking areas. A hallway serves hotel room areas if more than 50 percent of the areas on each side of the hallway are hotel rooms.

(m) Nonrestricted license means a gaming license which is not a restricted gaming license.

ARTICLE III. Organization

(a) There is created the Tahoe Regional Planning Agency as a separate legal entity.

The governing body of the agency shall be constituted as follows:

(1) California delegation:

(A) One member appointed by each of the County Boards of Supervisors of the Counties of El Dorado and Placer and one member appointed by the City Council of the City of South Lake Tahoe. Any such member may be a member of the county board of supervisors or city council, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) Two members appointed by the Governor of California, one member appointed by the Speaker of the Assembly of California and one member appointed by the Senate Rules Committee of the State of California. The members appointed pursuant to this subparagraph shall not be residents of the region and shall represent the public at large within the State of California.

(2) Nevada delegation:

(A) One member appointed by each of the boards of county commissioners of Douglas and Washoe counties and one member appointed by the board of supervisors of Carson City. Any such member may be a member of the board of county commissioners or board of supervisors, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) One member appointed by the governor of Nevada, the secretary of state of Nevada or his designee, and the director of the state department of conservation and natural resources of Nevada or his designee. Except for the secretary of state and the director of the state department of conservation and natural resources, the members or designees appointed pursuant to this subparagraph shall not be residents of the region. All members appointed pursuant to this subparagraph shall represent the public at large within the State of Nevada.

(C) One member appointed for a 1-year term by the six other members of the Nevada delegation. If at least four members of the Nevada delegation are unable to agree upon the selection of a seventh member within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body for that state the governor of the State of Nevada shall make such an appointment. The member appointed pursuant to this subparagraph may, but is not required to, be a resident of the region within the State of Nevada.

(3) If any appointing authority under paragraph (1)(A), (1)(B), (2)(A) or (2)(B) fails to make such an appointment within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body, the governor of the state in which the appointing authority is located shall make the appointment. The term of any member so appointed shall be 1 year.

(4) The position of any member of the governing body shall be deemed vacant if such a member is absent from three consecutive meetings of the governing body in any calendar year.

(5) Each member and employee of the agency shall disclose his economic interests in the region within 10 days after taking his seat on the governing board or being employed by the agency and shall thereafter disclose any further economic interest which he acquires, as soon as feasible after he acquires it. As used in this paragraph, economic interests means:

(A) Any business entity operating in the region in which the member or employee has a direct or indirect investment worth more than $1,000;

(B) Any real property located in the region in which the member or employee has a direct or indirect interest worth more than $1,000;

(C) Any source of income attributable to activities in the region, other than loans by or deposits with a commercial lending institution in the regular course of business, aggregating $250 or more in value received by or promised to the member within the preceding 12 months; or

(D) Any business entity operating in the region in which the member or employee is a director, officer, partner, trustee, employee or holds any position of management.

No member or employee of the agency shall make, or attempt to influence, an agency decision in which he knows or has reason to know he has an economic interest. Members and employees of the agency must disqualify themselves from making or participating in the making of any decision of the agency when it is reasonably foreseeable that the decision will have a material financial effect, distinguishable from its effect on the public generally, on the economic interests of the member or employee.

(b) The members of the agency shall serve without compensation, but the expenses of each member shall be met by the body which he represents in accordance with the law of that body. All other expenses incurred by the governing body in the course of exercising the powers conferred upon it by this compact unless met in some other manner specifically provided, shall be paid by the agency out of its own funds.

(c) Except for the secretary of state and director of the state department of conservation and natural resources of Nevada and the member appointed pursuant to subdivision (a)(2)(C), the members of the governing body serve at the pleasure of the appointing authority in each case, but each appointment shall be reviewed no less often than every 4 years. Members may be reappointed.

(d) The governing body of the agency shall meet at least monthly. All meetings shall be open to the public to the extent required by the law of the State of California or the State of Nevada, whichever imposes the greater requirement, applicable to local governments at the time such meeting is held. The governing body shall fix a date for its regular monthly meeting in such terms as the first Monday of each month, and shall not change such date more often than once in any calendar year. Notice of the date so fixed shall be given by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region. Notice of any special meeting, except an emergency meeting, shall be given by so publishing the date and place and posting an agenda at least 5 days prior to the meeting.

(e) The position of a member of the governing body shall be considered vacated upon his loss of any of the qualifications required for his appointment and in such event the appointing authority shall appoint a successor.

(f) The governing body shall elect from its own members a chairman and vice chairman, whose terms of office shall be 2 years, and who may be reelected. If a vacancy occurs in either office, the governing body may fill such vacancy for the unexpired term.

(g) Four of the members of the governing body from each state constitute a quorum for the transaction of the business of the agency. The voting procedures shall be as follows:

(1) For adopting, amending or repealing environmental threshold carrying capacities, the regional plan, and ordinances, rules and regulations, and for granting variances from the ordinances, rules and regulations, at least nine members of the governing body must agree to take action. If at least nine votes in favor of such action are not cast, an action of rejection shall be deemed to have been taken.

(2) For approving a project, the affirmative vote of at least four members from the state in which the project is located and the affirmative vote of at least nine members of the entire governing body are required. If at least four members of the governing body from the state in which the project is located and at least nine members of the entire governing body do not vote in favor of the project, upon a motion for approval, an action of rejection shall be deemed to have been taken. A decision by the agency to approve a project shall be supported by a statement of findings, adopted by the agency, which indicates that the project complies with the regional plan and with applicable ordinances, rules and regulations of the agency.

(3) For routine business and for directing the agency s staff on litigation and enforcement actions, at least eight members of the governing body must agree to take action. If at least eight votes in favor of such action are not cast, an action of rejection shall be deemed to have been taken.

Whenever under the provisions of this compact or any ordinance, rule, regulation or policy adopted pursuant thereto, the agency is required to review or approve any project, public or private, the agency shall take final action by vote, whether to approve, to require modification or to reject such project, within 180 days after the application for such project is accepted as complete by the agency in compliance with the agency s rules and regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If a final action by vote does not take place within 180 days, the applicant may bring an action in a court of competent jurisdiction to compel a vote unless he has agreed to an extension. This provision does not limit the right of any person to obtain judicial review of agency action under subdivision (h) of Article VI. The vote of each member of the governing body shall be individually recorded. The governing body shall adopt its own rules, regulations and procedures.

(h) An advisory planning commission shall be appointed by the agency. The commission shall include: the chief planning officers of Placer County, El Dorado County, and the City of South Lake Tahoe in California and of Douglas County, Washoe County and Carson City in Nevada, the executive officer of the Lahontan Regional Water Quality Control Board of the State of California, the executive officer of the Air Resources Board of the State of California, the director of the state department of conservation and natural resources of the State of Nevada, the administrator of the division of environmental protection in the state department of conservation and natural resources of the State of Nevada, the administrator of the Lake Tahoe Management Unit of the United States Forest Service, and at least four lay members with an equal number from each state, at least half of whom shall be residents of the region. Any official member may designate an alternate.

The term of office of each lay member of the advisory planning commission shall be 2 years. Members may be reappointed.

The position of each member of the advisory planning commission shall be considered vacated upon loss of any of the qualifications required for appointment, and in such an event the appointing authority shall appoint a successor.

The advisory planning commission shall elect from its own members a chairman and a vice chairman, whose terms of office shall be 2 years and who may be reelected. If a vacancy occurs in either office, the advisory planning commission shall fill such vacancy for the unexpired term.

A majority of the members of the advisory planning commission constitutes a quorum for the transaction of the business of the commission. A majority vote of the quorum present shall be required to take action with respect to any matter.

(i) The agency shall establish and maintain an office within the region, and for this purpose the agency may rent or own property and equipment. Every plan, ordinance and other record of the agency which is of such nature as to constitute a public record under the law of either the State of California or the State of Nevada shall be open to inspection and copying during regular office hours.

(j) Each authority charged under this compact or by the law of either state with the duty of appointing a member of the governing body of the agency shall by certified copy of its resolution or other action notify the Secretary of State of its own state of the action taken.

ARTICLE IV. Personnel

(a) The governing body shall determine the qualification of, and it shall appoint and fix the salary of, the executive officer of the agency, and shall employ such other staff and legal counsel as may be necessary to execute the powers and functions provided for under this compact or in accordance with any intergovernmental contracts or agreements the agency may be responsible for administering.

(b) Agency personnel standards and regulations shall conform insofar as possible to the regulations and procedures of the civil service of the State of California or the State of Nevada, as may be determined by the governing body of the agency; and shall be regional and bistate in application and effect; provided that the governing body may, for administrative convenience and at its discretion, assign the administration of designated personnel arrangements to an agency of either state, and provided that administratively convenient adjustments be made in the standards and regulations governing personnel assigned under intergovernmental agreements.

(c) The agency may establish and maintain or participate in such additional programs of employee benefits as may be appropriate to afford employees of the agency terms and conditions of employment similar to those enjoyed by employees of California and Nevada generally.

ARTICLE V. Planning

(a) In preparing each of the plans required by this article and each amendment thereto, if any, subsequent to its adoption, the planning commission after due notice shall hold at least one public hearing which may be continued from time to time, and shall review the testimony and any written recommendations presented at such hearing before recommending the plan or amendment. The notice required by this subdivision shall be given at least 20 days prior to the public hearing by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region.

The planning commission shall then recommend such plan or amendment to the governing body for adoption by ordinance. The governing body may adopt, modify or reject the proposed plan or amendment, or may initiate and adopt a plan or amendment without referring it to the planning commission. If the governing body initiates or substantially modifies a plan or amendment, it shall hold at least one public hearing thereon after due notice as required in this subdivision.

If a request is made for the amendment of the regional plan by:

(1) A political subdivision a part of whose territory would be affected by such amendment; or

(2) The owner or lessee of real property which would be affected by such amendment,

the governing body shall complete its action on such amendment within 180 days after such request is accepted as complete according to standards which must be prescribed by ordinance of the agency.

(b) The agency shall develop, in cooperation with the states of California and Nevada, environmental threshold carrying capacities for the region. The agency should request the President s Council on Environmental Quality, the United States Forest Service and other appropriate agencies to assist in developing such environmental threshold carrying capacities. Within 18 months after the effective date of the amendments to this compact, the agency shall adopt environmental threshold carrying capacities for the region.

(c) Within 1 year after the adoption of the environmental threshold carrying capacities for the region, the agency shall amend the regional plan so that, at a minimum, the plan and all of its elements, as implemented through agency ordinances, rules and regulations, achieves and maintains the adopted environmental threshold carrying capacities. Each element of the plan shall contain implementation provisions and time schedules for such implementation by ordinance. The planning commission and governing body shall continuously review and maintain the regional plan and, in so doing, shall ensure that the regional plan reflects changing economic conditions and the economic effect of regulation on commerce. The regional plan shall consist of a diagram, or diagrams, and text, or texts setting forth the projects and proposals for implementation of the regional plan, a description of the needs and goals of the region and a statement of the policies, standards and elements of the regional plan.

The regional plan shall be a single enforceable plan and includes all of the following correlated elements:

(1) A land-use plan for the integrated arrangement and general location and extent of, and the criteria and standards for, the uses of land, water, air, space and other natural resources within the region, including but not limited to an indication or allocation of maximum population densities and permitted uses.

(2) A transportation plan for the integrated development of a regional system of transportation, including but not limited to parkways, highways, transportation facilities, transit routes, waterways, navigation facilities, public transportation facilities, bicycle facilities, and appurtenant terminals and facilities for the movement of people and goods within the region. The goal of transportation planning shall be:

(A) To reduce dependency on the automobile by making more effective use of existing transportation modes and of public transit to move people and goods within the region; and

(B) To reduce to the extent feasible air pollution which is caused by motor vehicles.

Where increases in capacity are required, the agency shall give preference to providing such capacity through public transportation and public programs and projects related to transportation. The agency shall review and consider all existing transportation plans in preparing its regional transportation plan pursuant to this paragraph.

The plan shall provide for an appropriate transit system for the region.

The plan shall give consideration to:

(A) Completion of the Loop Road in the states of Nevada and California;

(B) Utilization of a light rail mass transit system in the South Shore area; and

(C) Utilization of a transit terminal in the Kingsbury Grade area.

Until the regional plan is revised, or a new transportation plan is adopted in accordance with this paragraph, the agency has no effective transportation plan.

(3) A conservation plan for the preservation, development, utilization, and management of the scenic and other natural resources within the basin, including but not limited to, soils, shoreline and submerged lands, scenic corridors along transportation routes, open spaces, recreational and historical facilities.

(4) A recreation plan for the development, utilization, and management of the recreational resources of the region, including but not limited to, wilderness and forested lands, parks and parkways, riding and hiking trails, beaches and playgrounds, marinas, areas for skiing and other recreational facilities.

(5) A public services and facilities plan for the general location, scale and provision of public services and facilities, which, by the nature of their function, size, extent and other characteristics are necessary or appropriate for inclusion in the regional plan.

In formulating and maintaining the regional plan, the planning commission and governing body shall take account of and shall seek to harmonize the needs of the region as a whole, the plans of the counties and cities within the region, the plans and planning activities of the state, federal and other public agencies and nongovernmental agencies and organizations which affect or are concerned with planning and development within the region.

(d) The regional plan shall provide for attaining and maintaining federal, state, or local air and water quality standards, whichever are strictest, in the respective portions of the region for which the standards are applicable.

The agency may, however, adopt air or water quality standards or control measures more stringent than the applicable state implementation plan or the applicable federal, state, or local standards for the region, if it finds that such additional standards or control measures are necessary to achieve the purposes of this compact. Each element of the regional plan, where applicable, shall, by ordinance, identify the means and time schedule by which air and water quality standards will be attained.

(e) Except for the Regional Transportation Plan of the California Tahoe Regional Planning Agency, the regional plan, ordinances, rules and regulations adopted by the California Tahoe Regional Planning Agency in effect on July 1, 1980, shall be the regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency for that portion of the Tahoe region located in the State of California. Such plan, ordinance, rule or regulation may be amended or repealed by the governing body of the agency. The plans, ordinances, rules and regulations of the Tahoe Regional Planning Agency that do not conflict with, or are not addressed by, the California Tahoe Regional Planning Agency s plans, ordinances, rules and regulations referred to in this subdivision shall continue to be applicable unless amended or repealed by the governing body of the agency. No provision of the regional plan, ordinances, rules and regulations of the California Tahoe Regional Planning Agency referred to in this subdivision shall apply to that portion of the region within the State of Nevada, unless such provision is adopted for the Nevada portion of the region by the governing body of the agency.

(f) The regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency apply to that portion of the region within the State of Nevada.

(g) The agency shall adopt ordinances prescribing specific written findings that the agency must make prior to approving any project in the region. These findings shall relate to environmental protection and shall insure that the project under review will not adversely affect implementation of the regional plan and will not cause the adopted environmental threshold carrying capacities of the region to be exceeded.

(h) The agency shall maintain the data, maps and other information developed in the course of formulating and administering the regional plan, in a form suitable to assure a consistent view of developmental trends and other relevant information for the availability of and use by other agencies of government and by private organizations and individuals concerned.

(i) Where necessary for the realization of the regional plan, the agency may engage in collaborative planning with local governmental jurisdictions located outside the region, but contiguous to its boundaries. In formulating and implementing the regional plan, the agency shall seek the cooperation and consider the recommendations of counties and cities and other agencies of local government, of state and federal agencies, of educational institutions and research organizations, whether public or private, and of civic groups and private persons.

ARTICLE VI. Agency s Powers

(a) The governing body shall adopt all necessary ordinances, rules, and regulations to effectuate the adopted regional plan. Except as otherwise provided in this compact, every such ordinance, rule or regulation shall establish a minimum standard applicable throughout the region. Any political subdivision or public agency may adopt and enforce an equal or higher requirement applicable to the same subject of regulation in its territory. The regulations of the agency shall contain standards including but not limited to the following: water purity and clarity; subdivision; zoning; tree removal; solid waste disposal; sewage disposal; land fills, excavations, cuts and grading; piers, harbors, breakwaters or channels and other shoreline developments; waste disposal in shoreline areas; waste disposal from boats; mobile-home parks; house relocation; outdoor advertising; floodplain protection; soil and sedimentation control; air pollution; and watershed protection. Whenever possible without diminishing the effectiveness of the regional plan, the ordinances, rules, regulations and policies shall be confined to matters which are general and regional in application, leaving to the jurisdiction of the respective states, counties and cities the enactment of specific and local ordinances, rules, regulations and policies which conform to the regional plan.

The agency shall prescribe by ordinance those activities which it has determined will not have substantial effect on the land, water, air, space or any other natural resources in the region and therefore will be exempt from its review and approval.

Every ordinance adopted by the agency shall be published at least once by title in a newspaper or combination of newspapers whose circulation is general throughout the region. Except an ordinance adopting or amending the regional plan, no ordinance shall become effective until 60 days after its adoption. Immediately after its adoption, a copy of each ordinance shall be transmitted to the governing body of each political subdivision having territory within the region.

(b) No project other than those to be reviewed and approved under the special provisions of subdivisions (d), (e), (f) and (g) may be developed in the region without obtaining the review and approval of the agency and no project may be approved unless it is found to comply with the regional plan and with the ordinances, rules and regulations enacted pursuant to subdivision (a) to effectuate that plan.

The agency may approve a project in the region only after making the written findings required by this subdivision or subdivision (g) of Article V. Such findings shall be based on substantial evidence in the record.

Before adoption by the agency of the ordinances required in subdivision (g) of Article V, the agency may approve a project in the region only after making written findings on the basis of substantial evidence in the record that the project is consistent with the regional plan then in effect and with applicable plans, ordinances, regulations, and standards of federal and state agencies relating to the protection, maintenance and enhancement of environmental quality in the region.

(c) The legislatures of the states of California and Nevada find that in order to make effective the regional plan as revised by the agency, it is necessary to halt temporarily works of development in the region which might otherwise absorb the entire capability of the region for further development or direct it out of harmony with the ultimate plan. Subject to the limitation provided in this subdivision, from the effective date of the amendments to this compact until the regional plan is amended pursuant to subdivision (c) of Article V, or until May 1, 1983, whichever is earlier:

(1) Except as otherwise provided in this paragraph, no new subdivision, planned unit development, or condominium project may be approved unless a complete tentative map or plan has been approved before the effective date of the amendments to this compact by all agencies having jurisdiction. The subdivision of land owned by a general improvement district, which existed and owned the land before the effective date of the amendments to this compact, may be approved if subdivision of the land is necessary to avoid insolvency of the district.

(2) Except as provided in paragraph (3), no apartment building may be erected unless the required permits for such building have been secured from all agencies having jurisdiction, prior to the effective date of the amendments to this compact.

(3) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize the construction of a greater number of new residential units within the region than were authorized within the region by building permits issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third of that number may be issued by each such city or county. For purposes of this paragraph a residential unit means either a single family residence or an individual residential unit within a larger building, such as an apartment building, a duplex or a condominium.

The legislatures find the respective numbers of residential units authorized within the region during the calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 252

2. Placer County............................................................................................... 278

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 339

5. Washoe County........................................................................................... 739

(4) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize construction of a greater square footage of new commercial buildings within the region than were authorized within the region by building permits for commercial purposes issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third the amount of that square footage may be issued by each such city or county.

The legislatures find the respective square footages of commercial buildings authorized within the region during calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 64,324

2. Placer County............................................................................................... 23,000

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 57,354

5. Washoe County........................................................................................... 50,600

(5) No structure may be erected to house gaming under a nonrestricted license.

(6) No facility for the treatment of sewage may be constructed or enlarged except:

(A) To comply, as ordered by the appropriate state agency for the control of water pollution, with existing limitations of effluent under the Clean Water Act, 33 U.S.C. 1251 et seq., and the applicable state law for control of water pollution;

(B) To accommodate development which is not prohibited or limited by this subdivision; or

(C) In the case of Douglas County Sewer District # 1, to modify or otherwise alter sewage treatment facilities existing on the effective date of the amendments to this compact so that such facilities will be able to treat the total volume of effluent for which they were originally designed, which is 3.0 million gallons per day. Such modification or alteration is not a project ; is not subject to the requirements of Article VII; and does not require a permit from the agency. Before commencing such modification or alteration, however, the district shall submit to the agency its report identifying any significant soil erosion problems which may be caused by such modifications or alterations and the measures which the district proposes to take to mitigate or avoid such problems.

The moratorium imposed by this subdivision does not apply to work done pursuant to a right vested before the effective date of the amendments to this compact. Notwithstanding the expiration date of the moratorium imposed by this subdivision, no new highway may be built or existing highway widened to accommodate additional continuous lanes for automobiles until the regional transportation plan is revised and adopted.

The moratorium imposed by this subdivision does not apply to the construction of any parking garage which has been approved by the agency prior to May 4, 1979, whether that approval was affirmative or by default. The provisions of this paragraph are not an expression of legislative intent that any such parking garage, the approval of which is the subject of litigation which was pending on the effective date of the amendments to this compact, should or should not be constructed. The provisions of this paragraph are intended solely to permit construction of such a parking garage if a judgment sustaining the agency s approval to construct that parking garage has become final and no appeal is pending or may lawfully be taken to a higher court.

(d) Subject to the final order of any court of competent jurisdiction entered in litigation contesting the validity of an approval by the Tahoe Regional Planning Agency, whether that approval was affirmative or by default, if that litigation was pending on May 4, 1979, the agency and the states of California and Nevada shall recognize as a permitted and conforming use:

(1) Every structure housing gaming under a nonrestricted license which existed as a licensed gaming establishment on May 4, 1979, or whose construction was approved by the Tahoe Regional Planning Agency affirmatively or deemed approved before that date. The construction or use of any structure to house gaming under a nonrestricted license not so existing or approved, or the enlargement in cubic volume of any such existing or approved structure is prohibited.

(2) Every other nonrestricted gaming establishment whose use was seasonal and whose license was issued before May 4, 1979, for the same season and for the number and type of games and slot machines on which taxes or fees were paid in the calendar year 1978.

(3) Gaming conducted pursuant to a restricted gaming license issued before May 4, 1979, to the extent permitted by that license on that date.

The area within any structure housing gaming under a nonrestricted license which may be open to public use (as distinct from that devoted to the private use of guests and exclusive of any parking area) is limited to the area existing or approved for public use on May 4, 1979. Within these limits, any external modification of the structure which requires a permit from a local government also requires approval from the agency. The agency shall not permit restaurants, convention facilities, showrooms or other public areas to be constructed elsewhere in the region outside the structure in order to replace areas existing or approved for public use on May 4, 1979.

(e) Any structure housing licensed gaming may be rebuilt or replaced to a size not to exceed the cubic volume, height and land coverage existing or approved on May 4, 1979, without the review or approval of the agency or any planning or regulatory authority of the State of Nevada whose review or approval would be required for a new structure.

(f) The following provisions apply to any internal or external modification, remodeling, change in use, or repair of a structure housing gaming under a nonrestricted license which is not prohibited by Article VI (d):

(1) The agency s review of an external modification of the structure which requires a permit from a local government is limited to determining whether the external modification will do any of the following:

(A) Enlarge the cubic volume of the structure;

(B) Increase the total square footage of area open to or approved for public use on May 4, 1979;

(C) Convert an area devoted to the private use of guests to an area open to public use;

(D) Increase the public area open to public use which is used for gaming beyond the limits contained in paragraph (3); and

(E) Conflict with or be subject to the provisions of any of the agency s ordinances that are generally applicable throughout the region.

The agency shall make this determination within 60 days after the proposal is delivered to the agency in compliance with the agency s rules or regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If an external modification is determined to have any of the effects enumerated in subparagraphs (A) through (C), it is prohibited. If an external modification is determined to have any of the effects enumerated in subparagraph (D) or (E), it is subject to the applicable provisions of this compact. If an external modification is determined to have no such effect, it is not subject to the provisions of this compact.

(2) Except as provided in paragraph (3), internal modification, remodeling, change in use or repair of a structure housing gaming under a nonrestricted license is not a project and does not require the review or approval of the agency.

(3) Internal modification, remodeling, change in use or repair of areas open to public use within a structure housing gaming under a nonrestricted license which alone or in combination with any other such modification, remodeling, change in use or repair will increase the total portion of those areas which is actually used for gaming by more than the product of the total base area, as defined below, in square feet existing on or approved before August 4, 1980, multiplied by 15 percent constitutes a project and is subject to all of the provisions of this compact relating to projects. For purposes of this paragraph and the determination required by Article VI (g), base area means all of the area within a structure housing gaming under a nonrestricted license which may be open to public use, whether or not gaming is actually conducted or carried on in that area, except retail stores, convention centers and meeting rooms, administrative offices, kitchens, maintenance and storage areas, rest rooms, engineering and mechanical rooms, accounting rooms and counting rooms.

(g) In order to administer and enforce the provisions of paragraphs (d), (e) and (f) the State of Nevada, through its appropriate planning or regulatory agency, shall require the owner or licensee of a structure housing gaming under a nonrestricted license to provide:

(1) Documents containing sufficient information for the Nevada agency to establish the following relative to the structure:

(A) The location of its external walls;

(B) Its total cubic volume;

(C) Within its external walls, the area in square feet open or approved for public use and the area in square feet devoted to or approved for the private use of guests on May 4, 1979;

(D) The amount of surface area of land under the structure; and

(E) The base area as defined in paragraph (f)(3) in square feet existing on or approved before August 4, 1980.

(2) An informational report whenever any internal modification, remodeling, change in use, or repair will increase the total portion of the areas open to public use which is used for gaming.

The Nevada agency shall transmit this information to the Tahoe Regional Planning Agency.

(h) Gaming conducted pursuant to a restricted gaming license is exempt from review by the agency if it is incidental to the primary use of the premises.

(i) The provisions of subdivisions (d) and (e) are intended only to limit gaming and related activities as conducted within a gaming establishment, or construction designed to permit the enlargement of such activities, and not to limit any other use of property zoned for commercial use or the accommodation of tourists, as approved by the agency.

(j) Legal actions arising out of or alleging a violation of the provisions of this compact, of the regional plan or of an ordinance or regulation of the agency or of a permit or a condition of a permit issued by the agency are governed by the following provisions:

(1) This subdivision applies to:

(A) Actions arising out of activities directly undertaken by the agency.

(B) Actions arising out of the issuance to a person of a lease, permit, license or other entitlement for use by the agency.

(C) Actions arising out of any other act or failure to act by any person or public agency.

Such legal actions may be filed and the provisions of this subdivision apply equally in the appropriate courts of California and Nevada and of the United States.

(2) Venue lies:

(A) If a civil or criminal action challenges an activity by the agency or any person which is undertaken or to be undertaken upon a parcel of real property, in the state or federal judicial district where the real property is situated.

(B) If an action challenges an activity which does not involve a specific parcel of land (such as an action challenging an ordinance of the agency), in any state or federal court having jurisdiction within the region.

(3) Any aggrieved person may file an action in an appropriate court of the State of California or Nevada or of the United States alleging noncompliance with the provisions of this compact or with an ordinance or regulation of the agency. In the case of governmental agencies, aggrieved person means the Tahoe Regional Planning Agency or any state, federal or local agency. In the case of any person other than a governmental agency who challenges an action of the Tahoe Regional Planning Agency, aggrieved person means any person who has appeared, either in person, through an authorized representative, or in writing, before the agency at an appropriate administrative hearing to register objection to the action which is being challenged, or who had good cause for not making such an appearance.

(4) A legal action arising out of the adoption or amendment of the regional plan or of any ordinance or regulation of the agency, or out of the granting or denial of any permit, shall be commenced within 60 days after final action by the agency. All other legal actions shall be commenced within 65 days after discovery of the cause of action.

(5) In any legal action filed pursuant to this subdivision which challenges an adjudicatory act or decision of the agency to approve or disapprove a project, the scope of judicial inquiry shall extend only to whether there was prejudicial abuse of discretion. Prejudicial abuse of discretion is established if the agency has not proceeded in a manner required by law or if the act or decision of the agency was not supported by substantial evidence in light of the whole record. In making such a determination the court shall not exercise its independent judgment on evidence but shall only determine whether the act or decision was supported by substantial evidence in light of the whole record. In any legal action filed pursuant to this subdivision which challenges a legislative act or decision of the agency (such as the adoption of the regional plan and the enactment of implementing ordinances), the scope of the judicial inquiry shall extend only to the questions of whether the act or decision has been arbitrary, capricious or lacking substantial evidentiary support or whether the agency has failed to proceed in a manner required by law. In addition, there is a rebuttable presumption that a regional plan adopted, amended, formulated or maintained pursuant to this compact is in conformance with the requirements applicable to this compact, and a party challenging the regional plan has the burden of showing that it is not in conformance with the requirements applicable to this compact.

(6) The provisions of this subdivision do not apply to any legal proceeding pending on the date when this subdivision becomes effective. Any such legal proceeding shall be conducted and concluded under the provisions of law which were applicable prior to the effective date of this subdivision.

(7) The security required for the issuance of a temporary restraining order or preliminary injunction based upon an alleged violation of this compact or any ordinance, plan, rule or regulation adopted pursuant thereto is governed by the rule or statute applicable to the court in which the action is brought, unless the action is brought by a public agency or political subdivision to enforce its own rules, regulations and ordinances in which case no security shall be required.

(k) The agency shall monitor activities in the region and may bring enforcement actions in the region to ensure compliance with the regional plan and adopted ordinances, rules, regulations and policies. If it is found that the regional plan, or ordinances, rules, regulations and policies are not being enforced by a local jurisdiction, the agency may bring action in a court of competent jurisdiction to ensure compliance.

(l) Any person who violates any provision of this compact or of any ordinance or regulation of the agency or of any condition of approval imposed by the agency is subject to a civil penalty not to exceed $5,000. Any such person is subject to an additional civil penalty not to exceed $5,000 per day, for each day on which such a violation persists. In imposing the penalties authorized by this subdivision, the court shall consider the nature of the violation and shall impose a greater penalty if it was willful or resulted from gross negligence than if it resulted from inadvertence or simple negligence.

(m) The agency is hereby empowered to initiate, negotiate and participate in contracts and agreements among the local governmental authorities of the region, or any other intergovernmental contracts or agreements authorized by state or federal law.

(n) Each intergovernmental contract or agreement shall provide for its own funding and staffing, but this shall not preclude financial contributions from the local authorities concerned or from supplementary sources.

(o) Every record of the agency, whether public or not, shall be open for examination to the Legislature and Controller of the State of California and the legislative auditor of the State of Nevada.

(p) Approval by the agency of any project expires 3 years after the date of final action by the agency or the effective date of the amendments to this compact, whichever is later, unless construction is begun within that time and diligently pursued thereafter, or the use or activity has commenced. In computing the 3-year period any period of time during which the project is the subject of a legal action which delays or renders impossible the diligent pursuit of that project shall not be counted. Any license, permit or certificate issued by the agency which has an expiration date shall be extended by that period of time during which the project is the subject of such legal action as provided in this subdivision.

(q) The governing body shall maintain a current list of real property known to be available for exchange with the United States or with other owners of real property in order to facilitate exchanges of real property by owners of real property in the region.

ARTICLE VII. Environmental Impact Statements

(a) The Tahoe Regional Planning Agency when acting upon matters that have a significant effect on the environment shall:

(1) Utilize a systematic, interdisciplinary approach which will insure the integrated use of the natural and social sciences and the environmental design arts in planning and in decision making which may have an impact on man s environment;

(2) Prepare and consider a detailed environmental impact statement before deciding to approve or carry out any project. The detailed environmental impact statement shall include the following:

(A) The significant environmental impacts of the proposed project;

(B) Any significant adverse environmental effects which cannot be avoided should the project be implemented;

(C) Alternatives to the proposed project;

(D) Mitigation measures which must be implemented to assure meeting standards of the region;

(E) The relationship between local short-term uses of man s environment and the maintenance and enhancement of long-term productivity;

(F) Any significant irreversible and irretrievable commitments of resources which would be involved in the proposed project should it be implemented; and

(G) The growth-inducing impact of the proposed project;

(3) Study, develop and describe appropriate alternatives to recommended courses of action for any project which involves unresolved conflicts concerning alternative uses of available resources;

(4) Make available to states, counties, municipalities, institutions and individuals, advice and information useful in restoring, maintaining and enhancing the quality of the region s environment; and

(5) Initiate and utilize ecological information in the planning and development of resource-oriented projects.

(b) Prior to completing an environmental impact statement, the agency shall consult with and obtain the comments of any federal, state or local agency which has jurisdiction by law or special expertise with respect to any environmental impact involved. Copies of such statement and the comments and views of the appropriate federal, state and local agencies which are authorized to develop and enforce environmental standards shall be made available to the public and shall accompany the project through the review processes. The public shall be consulted during the environmental impact statement process and views shall be solicited during a public comment period not to be less than 60 days.

(c) Any environmental impact statement required pursuant to this article need not repeat in its entirety any information or data which is relevant to such a statement and is a matter of public record or is generally available to the public, such as information contained in an environmental impact report prepared pursuant to the California Environmental Quality Act or a federal environmental impact statement prepared pursuant to the National Environmental Policy Act of 1969. However, such information or data shall be briefly described in the environmental impact statement and its relationship to the environmental impact statement shall be indicated.

In addition, any person may submit information relative to a proposed project which may be included, in whole or in part, in any environmental impact statement required by this article.

(d) In addition to the written findings specified by agency ordinance to implement the regional plan, the agency shall make either of the following written findings before approving a project for which an environmental impact statement was prepared:

(1) Changes or alterations have been required in or incorporated into such project which avoid or reduce the significant adverse environmental effects to a less than significant level; or

(2) Specific considerations, such as economic, social or technical, make infeasible the mitigation measures or project alternatives discussed in the environmental impact statement on the project.

A separate written finding shall be made for each significant effect identified in the environmental impact statement on the project. All written findings must be supported by substantial evidence in the record.

(e) The agency may charge and collect a reasonable fee from any person proposing a project subject to the provisions of this compact in order to recover the estimated costs incurred by the agency in preparing an environmental impact statement under this article.

(f) The agency shall adopt by ordinance a list of classes of projects which the agency has determined will not have a significant effect on the environment and therefore will be exempt from the requirement for the preparation of an environmental impact statement under this article. Prior to adopting the list, the agency shall make a written finding supported by substantial evidence in the record that each class of projects will not have a significant effect on the environment.

ARTICLE VIII. Finances

(a) On or before September 30 of each calendar year the agency shall establish the amount of money necessary to support its activities for the next succeeding fiscal year commencing July 1 of the following year. The agency shall apportion $75,000 of this amount among the counties within the region on the same ratio to the total sum required as the full cash valuation of taxable property within the region in each county bears to the total full cash valuation of taxable property within the region. In addition, each county within the region in California shall pay $18,750 to the agency and each county within the region in Nevada, including Carson City, shall pay $12,500 to the agency, from any funds available therefor. The State of California and the State of Nevada may pay to the agency by July 1 of each year any additional sums necessary to support the operations of the agency pursuant to this compact. If additional funds are required, the agency shall make a request for the funds to the states of California and Nevada. Requests for state funds must be apportioned two-thirds from California and one-third from Nevada. Money appropriated shall be paid within 30 days.

(b) The agency may fix and collect reasonable fees for any services rendered by it.

(c) The agency shall submit an itemized budget to the states for review with any request for state funds, shall be strictly accountable to any county in the region and the states for all funds paid by them to the agency and shall be strictly accountable to all participating bodies for all receipts and disbursement.

(d) The agency is authorized to receive gifts, donations, subventions, grants, and other financial aids and funds; but the agency may not own land except as provided in subdivision (i) of Article III.

(e) The agency shall not obligate itself beyond the moneys due under this article for its support from the several counties and the states for the current fiscal year, plus any moneys on hand or irrevocably pledged to its support from other sources. No obligation contracted by the agency shall bind either of the party states or any political subdivision thereof.

ARTICLE IX. Transportation District

(a) The Tahoe transportation district is hereby established as a special purpose district. The boundaries of the district are coterminous with those of the region.

(b) The business of the district shall be managed by a board of directors consisting of:

(1) One member of the county board of supervisors of each of the counties of El Dorado and Placer;

(2) One member of the city council of the City of South Lake Tahoe;

(3) One member each of the board of county commissioners of Douglas County and of Washoe County;

(4) One member of the board of supervisors of Carson City;

(5) The director of the California Department of Transportation; and

(6) The director of the department of transportation of the State of Nevada.

Any director may designate an alternate.

(c) The vote of at least five of the directors must agree to take action. If at least five votes in favor of an action are not cast, an action of rejection shall be deemed to have been taken.

(d) The Tahoe transportation district may in accordance with the adopted transportation plan:

(1) Own and operate a public transportation system to the exclusion of all other publicly owned transportation systems in the region.

(2) Acquire upon mutually agreeable terms any public transportation system or facility owned by a county, city or special purpose district within the region.

(3) Hire the employees of existing public transportation systems that are acquired by the district without loss of benefits to the employees, bargain collectively with employee organizations, and extend pension and other collateral benefits to employees.

(4) Fix the rates and charges for transit services provided pursuant to this subdivision.

(5) Issue revenue bonds and other evidence of indebtedness.

(6) By resolution, determine and propose for adoption a tax for the purpose of obtaining services of the district. The tax proposed must be general and of uniform operation throughout the region, and may not be graduated in any way. The district is prohibited from imposing an ad valorem tax, a tax measured by gross or net receipts on business, a tax or charge that is assessed against people or vehicles as they enter or leave the region, and any tax, direct or indirect, on gaming tables and devices. Any such proposition must be submitted to the voters of the district and shall become effective upon approval of two-thirds of the voters voting on the proposition. The revenues from any such tax must be used for the service for which it was imposed, and for no other purpose.

(7) Provide service from inside the region to convenient airport, railroad and interstate bus terminals without regard to the boundaries of the region.

(e) The legislatures of the states of California and Nevada may, by substantively identical enactments, amend this article.

ARTICLE X. Miscellaneous

(a) It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. Except as provided in subdivision (c), the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining state and in full force and effect as to the state affected as to all severable matters.

(b) The agency shall have such additional powers and duties as may hereafter be delegated or imposed upon it from time to time by the action of the Legislature of either state concurred in by the Legislature of the other.

(c) A state party to this compact may withdraw therefrom by enacting a statute repealing the compact. Notice of withdrawal shall be communicated officially and in writing to the Governor of the other state and to the agency administrators. This provision is not severable, and if it is held to be unconstitutional or invalid, no other provision of this compact shall be binding upon the State of Nevada or the State of California.

(d) No provision of this compact shall have any effect upon the allocation, distribution or storage of interstate waters or upon any appropriative water right.

(Added to NRS by 1968, 4; R 1979, 1133, effective upon proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; A 1979, 1135; 1980, 1; 2011, 3711, effective upon the proclamation by the Governor of this State of the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact proposed by this State in 2011, and the approval of the amendments pursuant to Public Law 96-551; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the State of California enacts amendments that are substantially identical to the amendments to the Compact proposed by this State in 2011, the amendments are approved pursuant to Public Law 96-551 and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 3838, 3860)

NRS 277.200 Text of Compact. [Effective (1) upon: (a) the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1 of chapter 311, Statutes of Nevada 1997, at page 1125; and (b) the proclamation by the Governor of this State of the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact contained in section 1.5 of chapter 530, Statutes of Nevada, 2011, at page 3711, and the approval of the amendments pursuant to Public Law 96-551; and (2) until: (a) January 1, 2014, if, on or before that date, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; (b) the proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; or (c) October 1, 2015, unless before that date the State of California enacts amendments that are substantially identical to the amendments to the Compact contained in section 1.5 of chapter 530, Statutes of Nevada 2011, at page 3711, the amendments are approved pursuant to Public Law 96-551 and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.] The Tahoe Regional Planning Compact is as follows:

Tahoe Regional Planning Compact

ARTICLE I. Findings and Declarations of Policy

(a) It is found and declared that:

(1) The waters of Lake Tahoe and other resources of the region are threatened with deterioration or degeneration, which endangers the natural beauty and economic productivity of the region.

(2) The public and private interests and investments in the region are substantial.

(3) The region exhibits unique environmental and ecological values which are irreplaceable.

(4) By virtue of the special conditions and circumstances of the region s natural ecology, developmental pattern, population distribution and human needs, the region is experiencing problems of resource use and deficiencies of environmental control.

(5) Increasing urbanization is threatening the ecological values of the region and threatening the public opportunities for use of the public lands.

(6) Maintenance of the social and economic health of the region depends on maintaining the significant scenic, recreational, educational, scientific, natural and public health values provided by the Lake Tahoe Basin.

(7) There is a public interest in protecting, preserving and enhancing these values for the residents of the region and for visitors to the region.

(8) Responsibilities for providing recreational and scientific opportunities, preserving scenic and natural areas, and safeguarding the public who live, work and play in or visit the region are divided among local governments, regional agencies, the states of California and Nevada, and the Federal Government.

(9) In recognition of the public investment and multistate and national significance of the recreational values, the Federal Government has an interest in the acquisition of recreational property and the management of resources in the region to preserve environmental and recreational values, and the Federal Government should assist the states in fulfilling their responsibilities.

(10) In order to preserve the scenic beauty and outdoor recreational opportunities of the region, there is a need to insure an equilibrium between the region s natural endowment and its man-made environment.

(b) In order to enhance the efficiency and governmental effectiveness of the region, it is imperative that there be established a Tahoe Regional Planning Agency with the powers conferred by this compact including the power to establish environmental threshold carrying capacities and to adopt and enforce a regional plan and implementing ordinances which will achieve and maintain such capacities while providing opportunities for orderly growth and development consistent with such capacities.

(c) The Tahoe Regional Planning Agency shall interpret and administer its plans, ordinances, rules and regulations in accordance with the provisions of this compact.

ARTICLE II. Definitions

As used in this compact:

(a) Region, includes Lake Tahoe, the adjacent parts of Douglas and Washoe counties and Carson City, which for the purposes of this compact shall be deemed a county, lying within the Tahoe Basin in the State of Nevada, and the adjacent parts of the Counties of Placer and El Dorado lying within the Tahoe Basin in the State of California, and that additional and adjacent part of the County of Placer outside of the Tahoe Basin in the State of California which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15 North, Range 16 East, M.D.B. & M. The region defined and described herein shall be as precisely delineated on official maps of the agency.

(b) Agency means the Tahoe Regional Planning Agency.

(c) Governing body means the governing board of the Tahoe Regional Planning Agency.

(d) Regional plan means the long-term general plan for the development of the region.

(e) Planning commission means the advisory planning commission appointed pursuant to subdivision (h) of Article III.

(f) Gaming means to deal, operate, carry on, conduct, maintain or expose for play any banking or percentage game played with cards, dice or any mechanical device or machine for money, property, checks, credit or any representative of value, including, without limiting the generality of the foregoing, faro, monte, roulette, keno, bingo, fantan, twenty-one, blackjack, seven-and-a-half, big injun, klondike, craps, stud poker, draw poker or slot machine, but does not include social games played solely for drinks, or cigars or cigarettes served individually, games played in private homes or residences for prizes or games operated by charitable or educational organizations, to the extent excluded by applicable state law.

(g) Restricted gaming license means a license to operate not more than 15 slot machines on which a quarterly fee is charged pursuant to NRS 463.373 and no other games.

(h) Project means an activity undertaken by any person, including any public agency, if the activity may substantially affect the land, water, air, space or any other natural resources of the region.

(i) Environmental threshold carrying capacity means an environmental standard necessary to maintain a significant scenic, recreational, educational, scientific or natural value of the region or to maintain public health and safety within the region. Such standards shall include but not be limited to standards for air quality, water quality, soil conservation, vegetation preservation and noise.

(j) Feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social and technological factors.

(k) Areas open to public use means all of the areas within a structure housing gaming under a nonrestricted license except areas devoted to the private use of guests.

(l) Areas devoted to private use of guests means hotel rooms and hallways to serve hotel room areas, and any parking areas. A hallway serves hotel room areas if more than 50 percent of the areas on each side of the hallway are hotel rooms.

(m) Nonrestricted license means a gaming license which is not a restricted gaming license.

ARTICLE III. Organization

(a) There is created the Tahoe Regional Planning Agency as a separate legal entity.

The governing body of the agency shall be constituted as follows:

(1) California delegation:

(A) One member appointed by each of the County Boards of Supervisors of the Counties of El Dorado and Placer and one member appointed by the City Council of the City of South Lake Tahoe. Any such member may be a member of the county board of supervisors or city council, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) Two members appointed by the Governor of California, one member appointed by the Speaker of the Assembly of California and one member appointed by the Senate Rules Committee of the State of California. The members appointed pursuant to this subparagraph shall not be residents of the region and shall represent the public at large within the State of California.

(2) Nevada delegation:

(A) One member appointed by each of the boards of county commissioners of Douglas and Washoe counties and one member appointed by the board of supervisors of Carson City. Any such member may be a member of the board of county commissioners or board of supervisors, respectively, and shall reside in the territorial jurisdiction of the governmental body making the appointment.

(B) One member appointed by the governor of Nevada, the secretary of state of Nevada or his designee, and the director of the state department of conservation and natural resources of Nevada or his designee. Except for the secretary of state and the director of the state department of conservation and natural resources, the members or designees appointed pursuant to this subparagraph shall not be residents of the region. All members appointed pursuant to this subparagraph shall represent the public at large within the State of Nevada.

(C) One member appointed for a 1-year term by the six other members of the Nevada delegation. If at least four members of the Nevada delegation are unable to agree upon the selection of a seventh member within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body for that state the governor of the State of Nevada shall make such an appointment. The member appointed pursuant to this subparagraph may, but is not required to, be a resident of the region within the State of Nevada.

(3) If any appointing authority under paragraph (1)(A), (1)(B), (2)(A) or (2)(B) fails to make such an appointment within 60 days after the effective date of the amendments to this compact or the occurrence of a vacancy on the governing body, the governor of the state in which the appointing authority is located shall make the appointment. The term of any member so appointed shall be 1 year.

(4) The position of any member of the governing body shall be deemed vacant if such a member is absent from three consecutive meetings of the governing body in any calendar year.

(5) Each member and employee of the agency shall disclose his economic interests in the region within 10 days after taking his seat on the governing board or being employed by the agency and shall thereafter disclose any further economic interest which he acquires, as soon as feasible after he acquires it. As used in this paragraph, economic interests means:

(A) Any business entity operating in the region in which the member or employee has a direct or indirect investment worth more than $1,000;

(B) Any real property located in the region in which the member or employee has a direct or indirect interest worth more than $1,000;

(C) Any source of income attributable to activities in the region, other than loans by or deposits with a commercial lending institution in the regular course of business, aggregating $250 or more in value received by or promised to the member within the preceding 12 months; or

(D) Any business entity operating in the region in which the member or employee is a director, officer, partner, trustee, employee or holds any position of management.

No member or employee of the agency shall make, or attempt to influence, an agency decision in which he knows or has reason to know he has an economic interest. Members and employees of the agency must disqualify themselves from making or participating in the making of any decision of the agency when it is reasonably foreseeable that the decision will have a material financial effect, distinguishable from its effect on the public generally, on the economic interests of the member or employee.

(b) The members of the agency shall serve without compensation, but the expenses of each member shall be met by the body which he represents in accordance with the law of that body. All other expenses incurred by the governing body in the course of exercising the powers conferred upon it by this compact unless met in some other manner specifically provided, shall be paid by the agency out of its own funds.

(c) Except for the secretary of state and director of the state department of conservation and natural resources of Nevada and the member appointed pursuant to subdivision (a)(2)(C), the members of the governing body serve at the pleasure of the appointing authority in each case, but each appointment shall be reviewed no less often than every 4 years. Members may be reappointed.

(d) The governing body of the agency shall meet at least monthly. All meetings shall be open to the public to the extent required by the law of the State of California or the State of Nevada, whichever imposes the greater requirement, applicable to local governments at the time such meeting is held. The governing body shall fix a date for its regular monthly meeting in such terms as the first Monday of each month, and shall not change such date more often than once in any calendar year. Notice of the date so fixed shall be given by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region. Notice of any special meeting, except an emergency meeting, shall be given by so publishing the date and place and posting an agenda at least 5 days prior to the meeting.

(e) The position of a member of the governing body shall be considered vacated upon his loss of any of the qualifications required for his appointment and in such event the appointing authority shall appoint a successor.

(f) The governing body shall elect from its own members a chairman and vice chairman, whose terms of office shall be 2 years, and who may be reelected. If a vacancy occurs in either office, the governing body may fill such vacancy for the unexpired term.

(g) Four of the members of the governing body from each state constitute a quorum for the transaction of the business of the agency. The voting procedures shall be as follows:

(1) For adopting, amending or repealing environmental threshold carrying capacities, the regional plan, and ordinances, rules and regulations, and for granting variances from the ordinances, rules and regulations, at least nine members of the governing body must agree to take action. If at least nine votes in favor of such action are not cast, an action of rejection shall be deemed to have been taken.

(2) For approving a project, the affirmative vote of at least four members from the state in which the project is located and the affirmative vote of at least nine members of the entire governing body are required. If at least four members of the governing body from the state in which the project is located and at least nine members of the entire governing body do not vote in favor of the project, upon a motion for approval, an action of rejection shall be deemed to have been taken. A decision by the agency to approve a project shall be supported by a statement of findings, adopted by the agency, which indicates that the project complies with the regional plan and with applicable ordinances, rules and regulations of the agency.

(3) For routine business and for directing the agency s staff on litigation and enforcement actions, at least eight members of the governing body must agree to take action. If at least eight votes in favor of such action are not cast, an action of rejection shall be deemed to have been taken.

Whenever under the provisions of this compact or any ordinance, rule, regulation or policy adopted pursuant thereto, the agency is required to review or approve any project, public or private, the agency shall take final action by vote, whether to approve, to require modification or to reject such project, within 180 days after the application for such project is accepted as complete by the agency in compliance with the agency s rules and regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If a final action by vote does not take place within 180 days, the applicant may bring an action in a court of competent jurisdiction to compel a vote unless he has agreed to an extension. This provision does not limit the right of any person to obtain judicial review of agency action under subdivision (h) of Article VI. The vote of each member of the governing body shall be individually recorded. The governing body shall adopt its own rules, regulations and procedures.

(h) An advisory planning commission shall be appointed by the agency. The commission shall include: the chief planning officers of Placer County, El Dorado County, and the City of South Lake Tahoe in California and of Douglas County, Washoe County and Carson City in Nevada, the executive officer of the Lahontan Regional Water Quality Control Board of the State of California, the executive officer of the Air Resources Board of the State of California, the director of the state department of conservation and natural resources of the State of Nevada, the administrator of the division of environmental protection in the state department of conservation and natural resources of the State of Nevada, the administrator of the Lake Tahoe Management Unit of the United States Forest Service, and at least four lay members with an equal number from each state, at least half of whom shall be residents of the region. Any official member may designate an alternate.

The term of office of each lay member of the advisory planning commission shall be 2 years. Members may be reappointed.

The position of each member of the advisory planning commission shall be considered vacated upon loss of any of the qualifications required for appointment, and in such an event the appointing authority shall appoint a successor.

The advisory planning commission shall elect from its own members a chairman and a vice chairman, whose terms of office shall be 2 years and who may be reelected. If a vacancy occurs in either office, the advisory planning commission shall fill such vacancy for the unexpired term.

A majority of the members of the advisory planning commission constitutes a quorum for the transaction of the business of the commission. A majority vote of the quorum present shall be required to take action with respect to any matter.

(i) The agency shall establish and maintain an office within the region, and for this purpose the agency may rent or own property and equipment. Every plan, ordinance and other record of the agency which is of such nature as to constitute a public record under the law of either the State of California or the State of Nevada shall be open to inspection and copying during regular office hours.

(j) Each authority charged under this compact or by the law of either state with the duty of appointing a member of the governing body of the agency shall by certified copy of its resolution or other action notify the Secretary of State of its own state of the action taken.

ARTICLE IV. Personnel

(a) The governing body shall determine the qualification of, and it shall appoint and fix the salary of, the executive officer of the agency, and shall employ such other staff and legal counsel as may be necessary to execute the powers and functions provided for under this compact or in accordance with any intergovernmental contracts or agreements the agency may be responsible for administering.

(b) Agency personnel standards and regulations shall conform insofar as possible to the regulations and procedures of the civil service of the State of California or the State of Nevada, as may be determined by the governing body of the agency; and shall be regional and bistate in application and effect; provided that the governing body may, for administrative convenience and at its discretion, assign the administration of designated personnel arrangements to an agency of either state, and provided that administratively convenient adjustments be made in the standards and regulations governing personnel assigned under intergovernmental agreements.

(c) The agency may establish and maintain or participate in such additional programs of employee benefits as may be appropriate to afford employees of the agency terms and conditions of employment similar to those enjoyed by employees of California and Nevada generally.

ARTICLE V. Planning

(a) In preparing each of the plans required by this article and each amendment thereto, if any, subsequent to its adoption, the planning commission after due notice shall hold at least one public hearing which may be continued from time to time, and shall review the testimony and any written recommendations presented at such hearing before recommending the plan or amendment. The notice required by this subdivision shall be given at least 20 days prior to the public hearing by publication at least once in a newspaper or combination of newspapers whose circulation is general throughout the region and in each county a portion of whose territory lies within the region.

The planning commission shall then recommend such plan or amendment to the governing body for adoption by ordinance. The governing body may adopt, modify or reject the proposed plan or amendment, or may initiate and adopt a plan or amendment without referring it to the planning commission. If the governing body initiates or substantially modifies a plan or amendment, it shall hold at least one public hearing thereon after due notice as required in this subdivision.

If a request is made for the amendment of the regional plan by:

(1) A political subdivision a part of whose territory would be affected by such amendment; or

(2) The owner or lessee of real property which would be affected by such amendment,

the governing body shall complete its action on such amendment within 180 days after such request is accepted as complete according to standards which must be prescribed by ordinance of the agency.

(b) The agency shall develop, in cooperation with the states of California and Nevada, environmental threshold carrying capacities for the region. The agency should request the President s Council on Environmental Quality, the United States Forest Service and other appropriate agencies to assist in developing such environmental threshold carrying capacities. Within 18 months after the effective date of the amendments to this compact, the agency shall adopt environmental threshold carrying capacities for the region.

(c) Within 1 year after the adoption of the environmental threshold carrying capacities for the region, the agency shall amend the regional plan so that, at a minimum, the plan and all of its elements, as implemented through agency ordinances, rules and regulations, achieves and maintains the adopted environmental threshold carrying capacities. Each element of the plan shall contain implementation provisions and time schedules for such implementation by ordinance. The planning commission and governing body shall continuously review and maintain the regional plan and, in so doing, shall ensure that the regional plan reflects changing economic conditions and the economic effect of regulation on commerce. The regional plan shall consist of a diagram, or diagrams, and text, or texts setting forth the projects and proposals for implementation of the regional plan, a description of the needs and goals of the region and a statement of the policies, standards and elements of the regional plan.

The regional plan shall be a single enforceable plan and includes all of the following correlated elements:

(1) A land-use plan for the integrated arrangement and general location and extent of, and the criteria and standards for, the uses of land, water, air, space and other natural resources within the region, including but not limited to an indication or allocation of maximum population densities and permitted uses.

(2) A transportation plan for the integrated development of a regional system of transportation, including but not limited to parkways, highways, transportation facilities, transit routes, waterways, navigation facilities, public transportation facilities, bicycle facilities, and appurtenant terminals and facilities for the movement of people and goods within the region. The goal of transportation planning shall be:

(A) To reduce dependency on the automobile by making more effective use of existing transportation modes and of public transit to move people and goods within the region; and

(B) To reduce to the extent feasible air pollution which is caused by motor vehicles.

Where increases in capacity are required, the agency shall give preference to providing such capacity through public transportation and public programs and projects related to transportation. The agency shall review and consider all existing transportation plans in preparing its regional transportation plan pursuant to this paragraph.

The plan shall provide for an appropriate transit system for the region.

The plan shall give consideration to:

(A) Completion of the Loop Road in the states of Nevada and California;

(B) Utilization of a light rail mass transit system in the South Shore area; and

(C) Utilization of a transit terminal in the Kingsbury Grade area.

Until the regional plan is revised, or a new transportation plan is adopted in accordance with this paragraph, the agency has no effective transportation plan.

(3) A conservation plan for the preservation, development, utilization, and management of the scenic and other natural resources within the basin, including but not limited to, soils, shoreline and submerged lands, scenic corridors along transportation routes, open spaces, recreational and historical facilities.

(4) A recreation plan for the development, utilization, and management of the recreational resources of the region, including but not limited to, wilderness and forested lands, parks and parkways, riding and hiking trails, beaches and playgrounds, marinas, areas for skiing and other recreational facilities.

(5) A public services and facilities plan for the general location, scale and provision of public services and facilities, which, by the nature of their function, size, extent and other characteristics are necessary or appropriate for inclusion in the regional plan.

In formulating and maintaining the regional plan, the planning commission and governing body shall take account of and shall seek to harmonize the needs of the region as a whole, the plans of the counties and cities within the region, the plans and planning activities of the state, federal and other public agencies and nongovernmental agencies and organizations which affect or are concerned with planning and development within the region.

(d) The regional plan shall provide for attaining and maintaining federal, state, or local air and water quality standards, whichever are strictest, in the respective portions of the region for which the standards are applicable.

The agency may, however, adopt air or water quality standards or control measures more stringent than the applicable state implementation plan or the applicable federal, state, or local standards for the region, if it finds that such additional standards or control measures are necessary to achieve the purposes of this compact. Each element of the regional plan, where applicable, shall, by ordinance, identify the means and time schedule by which air and water quality standards will be attained.

(e) Except for the Regional Transportation Plan of the California Tahoe Regional Planning Agency, the regional plan, ordinances, rules and regulations adopted by the California Tahoe Regional Planning Agency in effect on July 1, 1980, shall be the regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency for that portion of the Tahoe region located in the State of California. Such plan, ordinance, rule or regulation may be amended or repealed by the governing body of the agency. The plans, ordinances, rules and regulations of the Tahoe Regional Planning Agency that do not conflict with, or are not addressed by, the California Tahoe Regional Planning Agency s plans, ordinances, rules and regulations referred to in this subdivision shall continue to be applicable unless amended or repealed by the governing body of the agency. No provision of the regional plan, ordinances, rules and regulations of the California Tahoe Regional Planning Agency referred to in this subdivision shall apply to that portion of the region within the State of Nevada, unless such provision is adopted for the Nevada portion of the region by the governing body of the agency.

(f) The regional plan, ordinances, rules and regulations of the Tahoe Regional Planning Agency apply to that portion of the region within the State of Nevada.

(g) The agency shall adopt ordinances prescribing specific written findings that the agency must make prior to approving any project in the region. These findings shall relate to environmental protection and shall insure that the project under review will not adversely affect implementation of the regional plan and will not cause the adopted environmental threshold carrying capacities of the region to be exceeded.

(h) The agency shall maintain the data, maps and other information developed in the course of formulating and administering the regional plan, in a form suitable to assure a consistent view of developmental trends and other relevant information for the availability of and use by other agencies of government and by private organizations and individuals concerned.

(i) Where necessary for the realization of the regional plan, the agency may engage in collaborative planning with local governmental jurisdictions located outside the region, but contiguous to its boundaries. In formulating and implementing the regional plan, the agency shall seek the cooperation and consider the recommendations of counties and cities and other agencies of local government, of state and federal agencies, of educational institutions and research organizations, whether public or private, and of civic groups and private persons.

ARTICLE VI. Agency s Powers

(a) The governing body shall adopt all necessary ordinances, rules, and regulations to effectuate the adopted regional plan. Except as otherwise provided in this compact, every such ordinance, rule or regulation shall establish a minimum standard applicable throughout the region. Any political subdivision or public agency may adopt and enforce an equal or higher requirement applicable to the same subject of regulation in its territory. The regulations of the agency shall contain standards including but not limited to the following: water purity and clarity; subdivision; zoning; tree removal; solid waste disposal; sewage disposal; land fills, excavations, cuts and grading; piers, harbors, breakwaters or channels and other shoreline developments; waste disposal in shoreline areas; waste disposal from boats; mobile-home parks; house relocation; outdoor advertising; floodplain protection; soil and sedimentation control; air pollution; and watershed protection. Whenever possible without diminishing the effectiveness of the regional plan, the ordinances, rules, regulations and policies shall be confined to matters which are general and regional in application, leaving to the jurisdiction of the respective states, counties and cities the enactment of specific and local ordinances, rules, regulations and policies which conform to the regional plan.

The agency shall prescribe by ordinance those activities which it has determined will not have substantial effect on the land, water, air, space or any other natural resources in the region and therefore will be exempt from its review and approval.

Every ordinance adopted by the agency shall be published at least once by title in a newspaper or combination of newspapers whose circulation is general throughout the region. Except an ordinance adopting or amending the regional plan, no ordinance shall become effective until 60 days after its adoption. Immediately after its adoption, a copy of each ordinance shall be transmitted to the governing body of each political subdivision having territory within the region.

(b) No project other than those to be reviewed and approved under the special provisions of subdivisions (d), (e), (f) and (g) may be developed in the region without obtaining the review and approval of the agency and no project may be approved unless it is found to comply with the regional plan and with the ordinances, rules and regulations enacted pursuant to subdivision (a) to effectuate that plan.

The agency may approve a project in the region only after making the written findings required by this subdivision or subdivision (g) of Article V. Such findings shall be based on substantial evidence in the record.

Before adoption by the agency of the ordinances required in subdivision (g) of Article V, the agency may approve a project in the region only after making written findings on the basis of substantial evidence in the record that the project is consistent with the regional plan then in effect and with applicable plans, ordinances, regulations, and standards of federal and state agencies relating to the protection, maintenance and enhancement of environmental quality in the region.

(c) The legislatures of the states of California and Nevada find that in order to make effective the regional plan as revised by the agency, it is necessary to halt temporarily works of development in the region which might otherwise absorb the entire capability of the region for further development or direct it out of harmony with the ultimate plan. Subject to the limitation provided in this subdivision, from the effective date of the amendments to this compact until the regional plan is amended pursuant to subdivision (c) of Article V, or until May 1, 1983, whichever is earlier:

(1) Except as otherwise provided in this paragraph, no new subdivision, planned unit development, or condominium project may be approved unless a complete tentative map or plan has been approved before the effective date of the amendments to this compact by all agencies having jurisdiction. The subdivision of land owned by a general improvement district, which existed and owned the land before the effective date of the amendments to this compact, may be approved if subdivision of the land is necessary to avoid insolvency of the district.

(2) Except as provided in paragraph (3), no apartment building may be erected unless the required permits for such building have been secured from all agencies having jurisdiction, prior to the effective date of the amendments to this compact.

(3) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize the construction of a greater number of new residential units within the region than were authorized within the region by building permits issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third of that number may be issued by each such city or county. For purposes of this paragraph a residential unit means either a single family residence or an individual residential unit within a larger building, such as an apartment building, a duplex or a condominium.

The legislatures find the respective numbers of residential units authorized within the region during the calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 252

2. Placer County............................................................................................... 278

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 339

5. Washoe County........................................................................................... 739

(4) During each of the calendar years 1980, 1981 and 1982, no city or county may issue building permits which authorize construction of a greater square footage of new commercial buildings within the region than were authorized within the region by building permits for commercial purposes issued by that city or county during the calendar year 1978. For the period of January through April, 1983, building permits authorizing the construction of no more than one-third the amount of that square footage may be issued by each such city or county.

The legislatures find the respective square footages of commercial buildings authorized within the region during calendar year 1978 to be as follows:

1. City of South Lake Tahoe and El Dorado County (combined).......... 64,324

2. Placer County............................................................................................... 23,000

3. Carson City................................................................................................... -0-

4. Douglas County........................................................................................... 57,354

5. Washoe County........................................................................................... 50,600

(5) No structure may be erected to house gaming under a nonrestricted license.

(6) No facility for the treatment of sewage may be constructed or enlarged except:

(A) To comply, as ordered by the appropriate state agency for the control of water pollution, with existing limitations of effluent under the Clean Water Act, 33 U.S.C. 1251 et seq., and the applicable state law for control of water pollution;

(B) To accommodate development which is not prohibited or limited by this subdivision; or

(C) In the case of Douglas County Sewer District # 1, to modify or otherwise alter sewage treatment facilities existing on the effective date of the amendments to this compact so that such facilities will be able to treat the total volume of effluent for which they were originally designed, which is 3.0 million gallons per day. Such modification or alteration is not a project ; is not subject to the requirements of Article VII; and does not require a permit from the agency. Before commencing such modification or alteration, however, the district shall submit to the agency its report identifying any significant soil erosion problems which may be caused by such modifications or alterations and the measures which the district proposes to take to mitigate or avoid such problems.

The moratorium imposed by this subdivision does not apply to work done pursuant to a right vested before the effective date of the amendments to this compact. Notwithstanding the expiration date of the moratorium imposed by this subdivision, no new highway may be built or existing highway widened to accommodate additional continuous lanes for automobiles until the regional transportation plan is revised and adopted.

The moratorium imposed by this subdivision does not apply to the construction of any parking garage which has been approved by the agency prior to May 4, 1979, whether that approval was affirmative or by default. The provisions of this paragraph are not an expression of legislative intent that any such parking garage, the approval of which is the subject of litigation which was pending on the effective date of the amendments to this compact, should or should not be constructed. The provisions of this paragraph are intended solely to permit construction of such a parking garage if a judgment sustaining the agency s approval to construct that parking garage has become final and no appeal is pending or may lawfully be taken to a higher court.

(d) Subject to the final order of any court of competent jurisdiction entered in litigation contesting the validity of an approval by the Tahoe Regional Planning Agency, whether that approval was affirmative or by default, if that litigation was pending on May 4, 1979, the agency and the states of California and Nevada shall recognize as a permitted and conforming use:

(1) Every structure housing gaming under a nonrestricted license which existed as a licensed gaming establishment on May 4, 1979, or whose construction was approved by the Tahoe Regional Planning Agency affirmatively or deemed approved before that date. The construction or use of any structure to house gaming under a nonrestricted license not so existing or approved, or the enlargement in cubic volume of any such existing or approved structure is prohibited.

(2) Every other nonrestricted gaming establishment whose use was seasonal and whose license was issued before May 4, 1979, for the same season and for the number and type of games and slot machines on which taxes or fees were paid in the calendar year 1978.

(3) Gaming conducted pursuant to a restricted gaming license issued before May 4, 1979, to the extent permitted by that license on that date.

The area within any structure housing gaming under a nonrestricted license which may be open to public use (as distinct from that devoted to the private use of guests and exclusive of any parking area) is limited to the area existing or approved for public use on May 4, 1979. Within these limits, any external modification of the structure which requires a permit from a local government also requires approval from the agency. The agency shall not permit restaurants, convention facilities, showrooms or other public areas to be constructed elsewhere in the region outside the structure in order to replace areas existing or approved for public use on May 4, 1979.

(e) Any structure housing licensed gaming may be rebuilt or replaced to a size not to exceed the cubic volume, height and land coverage existing or approved on May 4, 1979, without the review or approval of the agency or any planning or regulatory authority of the State of Nevada whose review or approval would be required for a new structure.

(f) The following provisions apply to any internal or external modification, remodeling, change in use, or repair of a structure housing gaming under a nonrestricted license which is not prohibited by Article VI (d):

(1) The agency s review of an external modification of the structure which requires a permit from a local government is limited to determining whether the external modification will do any of the following:

(A) Enlarge the cubic volume of the structure;

(B) Increase the total square footage of area open to or approved for public use on May 4, 1979;

(C) Convert an area devoted to the private use of guests to an area open to public use;

(D) Increase the public area open to public use which is used for gaming beyond the limits contained in paragraph (3); and

(E) Conflict with or be subject to the provisions of any of the agency s ordinances that are generally applicable throughout the region.

The agency shall make this determination within 60 days after the proposal is delivered to the agency in compliance with the agency s rules or regulations governing such delivery unless the applicant has agreed to an extension of this time limit. If an external modification is determined to have any of the effects enumerated in subparagraphs (A) through (C), it is prohibited. If an external modification is determined to have any of the effects enumerated in subparagraph (D) or (E), it is subject to the applicable provisions of this compact. If an external modification is determined to have no such effect, it is not subject to the provisions of this compact.

(2) Except as provided in paragraph (3), internal modification, remodeling, change in use or repair of a structure housing gaming under a nonrestricted license is not a project and does not require the review or approval of the agency.

(3) Internal modification, remodeling, change in use or repair of areas open to public use within a structure housing gaming under a nonrestricted license which alone or in combination with any other such modification, remodeling, change in use or repair will increase the total portion of those areas which is actually used for gaming by more than the product of the total base area, as defined below, in square feet existing on or approved before August 4, 1980, multiplied by 15 percent constitutes a project and is subject to all of the provisions of this compact relating to projects. For purposes of this paragraph and the determination required by Article VI (g), base area means all of the area within a structure housing gaming under a nonrestricted license which may be open to public use, whether or not gaming is actually conducted or carried on in that area, except retail stores, convention centers and meeting rooms, administrative offices, kitchens, maintenance and storage areas, rest rooms, engineering and mechanical rooms, accounting rooms and counting rooms.

(g) In order to administer and enforce the provisions of paragraphs (d), (e) and (f) the State of Nevada, through its appropriate planning or regulatory agency, shall require the owner or licensee of a structure housing gaming under a nonrestricted license to provide:

(1) Documents containing sufficient information for the Nevada agency to establish the following relative to the structure:

(A) The location of its external walls;

(B) Its total cubic volume;

(C) Within its external walls, the area in square feet open or approved for public use and the area in square feet devoted to or approved for the private use of guests on May 4, 1979;

(D) The amount of surface area of land under the structure; and

(E) The base area as defined in paragraph (f)(3) in square feet existing on or approved before August 4, 1980.

(2) An informational report whenever any internal modification, remodeling, change in use, or repair will increase the total portion of the areas open to public use which is used for gaming.

The Nevada agency shall transmit this information to the Tahoe Regional Planning Agency.

(h) Gaming conducted pursuant to a restricted gaming license is exempt from review by the agency if it is incidental to the primary use of the premises.

(i) The provisions of subdivisions (d) and (e) are intended only to limit gaming and related activities as conducted within a gaming establishment, or construction designed to permit the enlargement of such activities, and not to limit any other use of property zoned for commercial use or the accommodation of tourists, as approved by the agency.

(j) Legal actions arising out of or alleging a violation of the provisions of this compact, of the regional plan or of an ordinance or regulation of the agency or of a permit or a condition of a permit issued by the agency are governed by the following provisions:

(1) This subdivision applies to:

(A) Actions arising out of activities directly undertaken by the agency.

(B) Actions arising out of the issuance to a person of a lease, permit, license or other entitlement for use by the agency.

(C) Actions arising out of any other act or failure to act by any person or public agency.

Such legal actions may be filed and the provisions of this subdivision apply equally in the appropriate courts of California and Nevada and of the United States.

(2) Venue lies:

(A) If a civil or criminal action challenges an activity by the agency or any person which is undertaken or to be undertaken upon a parcel of real property, in the state or federal judicial district where the real property is situated.

(B) If an action challenges an activity which does not involve a specific parcel of land (such as an action challenging an ordinance of the agency), in any state or federal court having jurisdiction within the region.

(3) Any aggrieved person may file an action in an appropriate court of the State of California or Nevada or of the United States alleging noncompliance with the provisions of this compact or with an ordinance or regulation of the agency. In the case of governmental agencies, aggrieved person means the Tahoe Regional Planning Agency or any state, federal or local agency. In the case of any person other than a governmental agency who challenges an action of the Tahoe Regional Planning Agency, aggrieved person means any person who has appeared, either in person, through an authorized representative, or in writing, before the agency at an appropriate administrative hearing to register objection to the action which is being challenged, or who had good cause for not making such an appearance.

(4) A legal action arising out of the adoption or amendment of the regional plan or of any ordinance or regulation of the agency, or out of the granting or denial of any permit, shall be commenced within 60 days after final action by the agency. All other legal actions shall be commenced within 65 days after discovery of the cause of action.

(5) In any legal action filed pursuant to this subdivision which challenges an adjudicatory act or decision of the agency to approve or disapprove a project, the scope of judicial inquiry shall extend only to whether there was prejudicial abuse of discretion. Prejudicial abuse of discretion is established if the agency has not proceeded in a manner required by law or if the act or decision of the agency was not supported by substantial evidence in light of the whole record. In making such a determination the court shall not exercise its independent judgment on evidence but shall only determine whether the act or decision was supported by substantial evidence in light of the whole record. In any legal action filed pursuant to this subdivision which challenges a legislative act or decision of the agency (such as the adoption of the regional plan and the enactment of implementing ordinances), the scope of the judicial inquiry shall extend only to the questions of whether the act or decision has been arbitrary, capricious or lacking substantial evidentiary support or whether the agency has failed to proceed in a manner required by law. In addition, there is a rebuttable presumption that a regional plan adopted, amended, formulated or maintained pursuant to this compact is in conformance with the requirements applicable to this compact, and a party challenging the regional plan has the burden of showing that it is not in conformance with the requirements applicable to this compact.

(6) The provisions of this subdivision do not apply to any legal proceeding pending on the date when this subdivision becomes effective. Any such legal proceeding shall be conducted and concluded under the provisions of law which were applicable prior to the effective date of this subdivision.

(7) The security required for the issuance of a temporary restraining order or preliminary injunction based upon an alleged violation of this compact or any ordinance, plan, rule or regulation adopted pursuant thereto is governed by the rule or statute applicable to the court in which the action is brought, unless the action is brought by a public agency or political subdivision to enforce its own rules, regulations and ordinances in which case no security shall be required.

(k) The agency shall monitor activities in the region and may bring enforcement actions in the region to ensure compliance with the regional plan and adopted ordinances, rules, regulations and policies. If it is found that the regional plan, or ordinances, rules, regulations and policies are not being enforced by a local jurisdiction, the agency may bring action in a court of competent jurisdiction to ensure compliance.

(l) Any person who violates any provision of this compact or of any ordinance or regulation of the agency or of any condition of approval imposed by the agency is subject to a civil penalty not to exceed $5,000. Any such person is subject to an additional civil penalty not to exceed $5,000 per day, for each day on which such a violation persists. In imposing the penalties authorized by this subdivision, the court shall consider the nature of the violation and shall impose a greater penalty if it was willful or resulted from gross negligence than if it resulted from inadvertence or simple negligence.

(m) The agency is hereby empowered to initiate, negotiate and participate in contracts and agreements among the local governmental authorities of the region, or any other intergovernmental contracts or agreements authorized by state or federal law.

(n) Each intergovernmental contract or agreement shall provide for its own funding and staffing, but this shall not preclude financial contributions from the local authorities concerned or from supplementary sources.

(o) Every record of the agency, whether public or not, shall be open for examination to the Legislature and Controller of the State of California and the legislative auditor of the State of Nevada.

(p) Approval by the agency of any project expires 3 years after the date of final action by the agency or the effective date of the amendments to this compact, whichever is later, unless construction is begun within that time and diligently pursued thereafter, or the use or activity has commenced. In computing the 3-year period any period of time during which the project is the subject of a legal action which delays or renders impossible the diligent pursuit of that project shall not be counted. Any license, permit or certificate issued by the agency which has an expiration date shall be extended by that period of time during which the project is the subject of such legal action as provided in this subdivision.

(q) The governing body shall maintain a current list of real property known to be available for exchange with the United States or with other owners of real property in order to facilitate exchanges of real property by owners of real property in the region.

ARTICLE VII. Environmental Impact Statements

(a) The Tahoe Regional Planning Agency when acting upon matters that have a significant effect on the environment shall:

(1) Utilize a systematic, interdisciplinary approach which will insure the integrated use of the natural and social sciences and the environmental design arts in planning and in decision making which may have an impact on man s environment;

(2) Prepare and consider a detailed environmental impact statement before deciding to approve or carry out any project. The detailed environmental impact statement shall include the following:

(A) The significant environmental impacts of the proposed project;

(B) Any significant adverse environmental effects which cannot be avoided should the project be implemented;

(C) Alternatives to the proposed project;

(D) Mitigation measures which must be implemented to assure meeting standards of the region;

(E) The relationship between local short-term uses of man s environment and the maintenance and enhancement of long-term productivity;

(F) Any significant irreversible and irretrievable commitments of resources which would be involved in the proposed project should it be implemented; and

(G) The growth-inducing impact of the proposed project;

(3) Study, develop and describe appropriate alternatives to recommended courses of action for any project which involves unresolved conflicts concerning alternative uses of available resources;

(4) Make available to states, counties, municipalities, institutions and individuals, advice and information useful in restoring, maintaining and enhancing the quality of the region s environment; and

(5) Initiate and utilize ecological information in the planning and development of resource-oriented projects.

(b) Prior to completing an environmental impact statement, the agency shall consult with and obtain the comments of any federal, state or local agency which has jurisdiction by law or special expertise with respect to any environmental impact involved. Copies of such statement and the comments and views of the appropriate federal, state and local agencies which are authorized to develop and enforce environmental standards shall be made available to the public and shall accompany the project through the review processes. The public shall be consulted during the environmental impact statement process and views shall be solicited during a public comment period not to be less than 60 days.

(c) Any environmental impact statement required pursuant to this article need not repeat in its entirety any information or data which is relevant to such a statement and is a matter of public record or is generally available to the public, such as information contained in an environmental impact report prepared pursuant to the California Environmental Quality Act or a federal environmental impact statement prepared pursuant to the National Environmental Policy Act of 1969. However, such information or data shall be briefly described in the environmental impact statement and its relationship to the environmental impact statement shall be indicated.

In addition, any person may submit information relative to a proposed project which may be included, in whole or in part, in any environmental impact statement required by this article.

(d) In addition to the written findings specified by agency ordinance to implement the regional plan, the agency shall make either of the following written findings before approving a project for which an environmental impact statement was prepared:

(1) Changes or alterations have been required in or incorporated into such project which avoid or reduce the significant adverse environmental effects to a less than significant level; or

(2) Specific considerations, such as economic, social or technical, make infeasible the mitigation measures or project alternatives discussed in the environmental impact statement on the project.

A separate written finding shall be made for each significant effect identified in the environmental impact statement on the project. All written findings must be supported by substantial evidence in the record.

(e) The agency may charge and collect a reasonable fee from any person proposing a project subject to the provisions of this compact in order to recover the estimated costs incurred by the agency in preparing an environmental impact statement under this article.

(f) The agency shall adopt by ordinance a list of classes of projects which the agency has determined will not have a significant effect on the environment and therefore will be exempt from the requirement for the preparation of an environmental impact statement under this article. Prior to adopting the list, the agency shall make a written finding supported by substantial evidence in the record that each class of projects will not have a significant effect on the environment.

ARTICLE VIII. Finances

(a) On or before September 30 of each calendar year the agency shall establish the amount of money necessary to support its activities for the next succeeding fiscal year commencing July 1 of the following year. The agency shall apportion $75,000 of this amount among the counties within the region on the same ratio to the total sum required as the full cash valuation of taxable property within the region in each county bears to the total full cash valuation of taxable property within the region. In addition, each county within the region in California shall pay $18,750 to the agency and each county within the region in Nevada, including Carson City, shall pay $12,500 to the agency, from any funds available therefor. The State of California and the State of Nevada may pay to the agency by July 1 of each year any additional sums necessary to support the operations of the agency pursuant to this compact. If additional funds are required, the agency shall make a request for the funds to the states of California and Nevada. Requests for state funds must be apportioned two-thirds from California and one-third from Nevada. Money appropriated shall be paid within 30 days.

(b) The agency may fix and collect reasonable fees for any services rendered by it.

(c) The agency shall submit an itemized budget to the states for review with any request for state funds, shall be strictly accountable to any county in the region and the states for all funds paid by them to the agency and shall be strictly accountable to all participating bodies for all receipts and disbursement.

(d) The agency is authorized to receive gifts, donations, subventions, grants, and other financial aids and funds; but the agency may not own land except as provided in subdivision (i) of Article III.

(e) The agency shall not obligate itself beyond the moneys due under this article for its support from the several counties and the states for the current fiscal year, plus any moneys on hand or irrevocably pledged to its support from other sources. No obligation contracted by the agency shall bind either of the party states or any political subdivision thereof.

ARTICLE IX. Transportation District

(a) The Tahoe transportation district is hereby established as a special purpose district. The boundaries of the district are coterminous with those of the region.

(b) The business of the district shall be managed by a board of directors consisting of:

(1) One member of the county board of supervisors of each of the counties of El Dorado and Placer who must be appointed by his respective board of supervisors;

(2) One member of the city council of the City of South Lake Tahoe who must be appointed by the city council;

(3) One member each of the board of county commissioners of Douglas County and of Washoe County who must be appointed by his respective board of county commissioners;

(4) One member of the board of supervisors of Carson City who must be appointed by the board of supervisors;

(5) One member of the South Shore Transportation Management Association or its successor organization who must be appointed by the association or its successor organization;

(6) One member of the North Shore Transportation Management Association or its successor organization who must be appointed by the association or its successor organization;

(7) One member of each local transportation district in the region that is authorized by the State of Nevada or the State of California who must be appointed by his respective transportation district;

(8) One member appointed by a majority of the other voting directors who represents a public or private transportation system operating in the region;

(9) The director of the California Department of Transportation; and

(10) The director of the department of transportation of the State of Nevada.

Any entity that appoints a member to the board of directors, the director of the California Department of Transportation or the director of the department of transportation of the State of Nevada may designate an alternate.

(c) Before a local transportation district appoints a member to the board of directors pursuant to paragraph (7) of subdivision (b), the local transportation district must enter into a written agreement with the Tahoe transportation district that sets forth the responsibilities of the districts for the establishment of policies and the management of financial matters, including, but not limited to, the distribution of revenue among the districts.

(d) The directors of the California Department of Transportation and the department of transportation of the State of Nevada, or their designated alternates, serve as nonvoting directors, but shall provide technical and professional advice to the district as necessary and appropriate.

(e) The vote of a majority of the directors must agree to take action. If a majority of votes in favor of an action are not cast, an action of rejection shall be deemed to have been taken.

(f) The Tahoe transportation district may by resolution establish procedures for the adoption of its budgets, the appropriation of its money and the carrying on of its other financial activities. These procedures must conform insofar as is practicable to the procedures for financial administration of the State of California or the State of Nevada or one or more of the local governments in the region.

(g) The Tahoe transportation district may in accordance with the adopted transportation plan:

(1) Own and operate a public transportation system to the exclusion of all other publicly owned transportation systems in the region.

(2) Own and operate support facilities for public and private systems of transportation, including, but not limited to, parking lots, terminals, facilities for maintenance, devices for the collection of revenue and other related equipment.

(3) Acquire or agree to operate upon mutually agreeable terms any publicly or privately owned transportation system or facility within the region.

(4) Hire the employees of existing public transportation systems that are acquired by the district without loss of benefits to the employees, bargain collectively with employee organizations, and extend pension and other collateral benefits to employees.

(5) Contract with private companies to provide supplementary transportation or provide any of the services needed in operating a system of transportation for the region.

(6) Contract with local governments in the region to operate transportation facilities or provide any of the services necessary to operate a system of transportation for the region.

(7) Fix the rates and charges for transportation services provided pursuant to this subdivision.

(8) Issue revenue bonds and other evidence of indebtedness and make other financial arrangements appropriate for developing and operating a public transportation system.

(9) By resolution, determine and propose for adoption a tax for the purpose of obtaining services of the district. The tax proposed must be general and of uniform operation throughout the region, and may not be graduated in any way, except for a sales and use tax. If a sales and use tax is approved by the voters as provided in this paragraph, it may be administered by the states of California and Nevada respectively in accordance with the laws that apply within their respective jurisdictions and must not exceed a rate of 1 percent of the gross receipts from the sale of tangible personal property sold in the district. The district is prohibited from imposing any other tax measured by gross or net receipts on business, an ad valorem tax, a tax or charge that is assessed against people or vehicles as they enter or leave the region, and any tax, direct or indirect, on gaming tables and devices. Any such proposition must be submitted to the voters of the district and shall become effective upon approval of the voters voting on the proposition who reside in the State of California in accordance with the laws that apply within that state and approval of the voters voting on the proposition who reside in the State of Nevada in accordance with the laws that apply within that state. The revenues from any such tax must be used for the service for which it was imposed, and for no other purpose.

(10) Provide service from inside the region to convenient airport, railroad and interstate bus terminals without regard to the boundaries of the region.

(h) The legislatures of the states of California and Nevada may, by substantively identical enactments, amend this article.

ARTICLE X. Miscellaneous

(a) It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. Except as provided in subdivision (c), the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining state and in full force and effect as to the state affected as to all severable matters.

(b) The agency shall have such additional powers and duties as may hereafter be delegated or imposed upon it from time to time by the action of the Legislature of either state concurred in by the Legislature of the other.

(c) A state party to this compact may withdraw therefrom by enacting a statute repealing the compact. Notice of withdrawal shall be communicated officially and in writing to the Governor of the other state and to the agency administrators. This provision is not severable, and if it is held to be unconstitutional or invalid, no other provision of this compact shall be binding upon the State of Nevada or the State of California.

(d) No provision of this compact shall have any effect upon the allocation, distribution or storage of interstate waters or upon any appropriative water right.

(Added to NRS by 1968, 4; R 1979, 1133, effective upon proclamation by the Governor of this State of the withdrawal by the State of California from the Compact or of a finding by the Governor of this State that the Tahoe Regional Planning Agency has become unable to perform its duties or exercise its powers; A 1979, 1135; 1980, 1; 1997, 1125, effective upon the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact proposed by this State in 1997; 2011, 3711, 3739, effective upon the proclamation by the Governor of this State of the enactment by the State of California of amendments that are substantially identical to the amendments to the Compact proposed by this State in 2011, and the approval of the amendments pursuant to Public Law 96-551; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the State of California enacts amendments that are substantially identical to the amendments to the Compact proposed by this State in 2011, the amendments are approved pursuant to Public Law 96-551 and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 3838, 3860)



NRS 277.207 - Priority for hearings in judicial actions and proceedings. [Effective through September 30, 2015, and after that date if: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) by September 30, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective through September 30, 2017, if those events have not taken place by July 1, 2015, and the Governor issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future, and effective after September 30, 2017, if those events take place by September 30, 2017.]

All judicial actions and proceedings in which there may arise a question of the validity of any matter under the provisions of NRS 277.190 to 277.220, inclusive, shall be advanced as a matter of immediate public interest and concern, and be heard at the earliest practicable moment.

(Added to NRS by 1971, 122; A 1999, 742)

NRS 277.207 Priority for hearings in judicial actions and proceedings under former provisions. [Effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.] All judicial actions and proceedings in which there may arise a question of the validity of any matter under the provisions of former NRS 277.190 to 277.220, inclusive, must be advanced as a matter of immediate public interest and concern, and be heard at the earliest practicable moment.

(Added to NRS by 1971, 122; A 1999, 742; 2011, 3731; 2013, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if those events have not taken place by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017)



NRS 277.210 - Conflict of interest of member of governing body; penalties. [Effective through September 30, 2015, and after that date if: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) by September 30, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or effective through September 30, 2017, if: (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.]

1. It is unlawful for any member of the governing body of the Tahoe Regional Planning Agency to be interested in any contract made by that member, or be a purchaser or be interested in any purchase of a sale made by that member in the discharge of his or her official duties.

2. All contracts made in violation of subsection 1 may be declared void at the instance of the Tahoe Regional Planning Agency, or of any other party interested in such contract, except the member prohibited from making or being interested in such contract.

3. Any person violating the provisions of this section, directly or indirectly, shall forfeit his or her office, and shall be punished by a fine of not more than $1,000, or by imprisonment in the state prison for not more than 1 year, or by both fine and imprisonment.

(Added to NRS by 1968, 13; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if: (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 2366, 2367, 3838)



NRS 277.215 - Violation of certain provisions of Code of Ordinances of Tahoe Regional Planning Agency: Peace officer authorized to take various actions; reporting of name and address of violator; exception. [Effective through September 30, 2015, and after that date if: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) by September 30, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan; or effective through September 30, 2017, if: (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017.]

1. Except as otherwise provided in subsection 3, every game warden, sheriff and other peace officer of this state and its political subdivisions may issue one or more of the following:

(a) Educational material provided by the Tahoe Regional Planning Agency;

(b) An oral advisory; or

(c) A warning citation,

to a person who violates, within the portion of the region that is within the waters of this state, section 54.16(A), 54.16(B) or 81.2(E) of the Code of Ordinances adopted by the Tahoe Regional Planning Agency and in effect on April 1, 1999.

2. A game warden, sheriff or other peace officer who issues a warning citation pursuant to subsection 1 shall report the name and address of the person to whom such warning was issued to the Tahoe Regional Planning Agency.

3. An agency that provides law enforcement or other public safety services is not subject to the provisions of section 54.16(A), 54.16(B) or 81.2(E) of the Code of Ordinances adopted by the Tahoe Regional Planning Agency and in effect on April 1, 1999, when performing its official duties during an emergency or disaster on the waters of Lake Tahoe if such duties are performed in an effort to protect life or property.

4. As used in this section:

(a) Region has the meaning ascribed to it in NRS 277.200.

(b) Waters of this state means any waters within the territorial limits of this state.

(Added to NRS by 1999, 741; R 2011, 3740; 2013, 2366, 2367, effective October 1, 2015, unless: (1) on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; or (2) before October 1, 2015, the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are approved pursuant to Public Law 96-551, the State of California enacts amendments that are substantially identical to those amendments, and the governing board of the Tahoe Regional Planning Agency adopts an update to the 1987 Regional Plan, or effective October 1, 2017, if: (1) on or before January 1, 2014, the Governor of this State does not issue a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; and (2) the amendments to the Tahoe Regional Planning Compact proposed by this State in 2011 are not approved pursuant to Public Law 96-551, the State of California has not enacted amendments that are substantially identical to those amendments and the governing board of the Tahoe Regional Planning Agency has not adopted an update to the 1987 Regional Plan by July 1, 2015, and the Governor of this State issues a proclamation before October 1, 2015, that those events are likely to take place in the reasonably foreseeable future but those events do not take place by September 30, 2017; A 2013, 2366, 2367, 3838)



NRS 277.220 - Account for Tahoe Regional Planning Agency: Creation; source and use of money. [Effective until payment of all of the outstanding obligations of the Account for the Tahoe Regional Planning Agency created by this section and transfer of the remaining balance, if any, in the Account for the Tahoe Regional Planning Agency to the Account for the Nevada Tahoe Regional Planning Agency created by

NRS 278.807, as required by section 21 of chapter 530, Statutes of Nevada 2011, at page 3741, unless on or before January 1, 2014, the Governor of this State issues a proclamation that the State of California has enacted legislation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368.]

1. The Account for the Tahoe Regional Planning Agency is hereby established in the State General Fund and consists of any money provided by direct legislative appropriation. Money in this Account must be expended for the support of, or paid over directly to, the Tahoe Regional Planning Agency in whatever amount and manner is directed by each appropriation or provided by law.

2. On or before January 31 of each year, the Tahoe Regional Planning Agency shall submit to the Governor and the Director of the Legislative Counsel Bureau:

(a) A copy of the report of the independent audit most recently prepared for the Tahoe Regional Planning Agency; and

(b) A written report detailing:

(1) The nature and purpose of the expenditures made by the Tahoe Regional Planning Agency during the immediately preceding calendar year from money appropriated to it by the Legislature; and

(2) The progress of the Tahoe Regional Planning Agency in achieving the performance measures and benchmarks included in its current biennial budget.

3. The Director of the Legislative Counsel Bureau shall cause copies of the materials submitted pursuant to subsection 2 to be transmitted to the Legislative Committee for the Review and Oversight of the Tahoe Regional Planning Agency and the Marlette Lake Water System created by NRS 218E.555 and:

(a) In odd-numbered years, the Legislature.

(b) In even-numbered years, the Interim Finance Committee.

(Added to NRS by 1968, 13; A 1985, 714; R 2011, 3740, effective upon payment of all of the outstanding obligations to the Account for the Tahoe Regional Planning Agency created by this section and transfer of the remaining balance, if any, in the Account for the Tahoe Regional Planning Agency to the Account for the Nevada Tahoe Regional Planning Agency created by NRS 278.807, as required by section 21 of chapter 530, Statutes of Nevada 2011, at page 3741; 2013, 2366, 2367, effective upon payment of all of the outstanding obligations to the Account for the Tahoe Regional Planning Agency created by this section and transfer of the remaining balance, if any, in the Account for the Tahoe Regional Planning Agency to the Account for the Nevada Tahoe Regional Planning Agency created by NRS 278.807, as required by section 21 of chapter 530, Statutes of Nevada 2011, at page 3741, unless on or before January 1, 2014, the Governor of this State issues a proclamation which satisfies the requirements set forth in section 7 of chapter 424, Statutes of Nevada 2013, at page 2368; A 2013, 2313, 2366, 2367, 3838)






Chapter 277A - Regional Transportation Commissions

NRS 277A.010 - Short title.

This chapter may be known and cited as the Regional Transportation Commission Act.

(Added to NRS by 2009, 836)



NRS 277A.020 - Definitions.

As used in this chapter, unless the context otherwise requires, the words and terms defined in NRS 277A.030 to 277A.150, inclusive, have the meanings ascribed to them in those sections.

(Added to NRS by 2009, 836)



NRS 277A.030 - Acquire and acquisition defined.

Acquire or acquisition means the opening, laying out, establishment, purchase, construction, securing, installation, reconstruction, lease, gift, grant from the United States of America, any agency, instrumentality or corporation thereof, the State of Nevada, any body corporate and politic therein, any corporation, or any person, the endowment, bequest, devise, condemnation, transfer, assignment, option to purchase, other contract, or other acquirement, or any combination thereof, of any project, or an interest therein, authorized by this chapter.

(Added to NRS by 2009, 837)



NRS 277A.040 - Board defined.

Board means the board of county commissioners.

(Added to NRS by 2009, 837)



NRS 277A.050 - City defined.

City means an incorporated city.

(Added to NRS by 2009, 837)



NRS 277A.060 - Commission defined.

Commission means a regional transportation commission created pursuant to NRS 277A.170.

(Added to NRS by 2009, 837)



NRS 277A.070 - Department defined.

Department means the Department of Motor Vehicles.

(Added to NRS by 2009, 837)



NRS 277A.080 - Fixed guideway defined.

Fixed guideway means a mass transportation facility which uses and occupies a separate right-of-way or rails exclusively for public transportation, including, without limitation, fixed rail, automated guideway transit and exclusive facilities for buses.

(Added to NRS by 2009, 837)



NRS 277A.090 - Improve and improvement defined.

Improve or improvement means the extension, widening, lengthening, betterment, alteration, reconstruction, surfacing, resurfacing or other major improvement, or any combination thereof, of any project, or an interest therein, authorized by this chapter. The term includes renovation, reconditioning, patching, general maintenance and other minor repairs.

(Added to NRS by 2009, 837)



NRS 277A.100 - Project defined.

Project means:

1. In a county whose population is 100,000 or more, street and highway construction, including, without limitation, the acquisition and improvement of any street, avenue, boulevard, alley, highway or other public right-of-way used for any vehicular traffic, and including a sidewalk designed primarily for use by pedestrians, and also including, without limitation, grades, regrades, gravel, oiling, surfacing, macadamizing, paving, crosswalks, sidewalks, pedestrian rights-of-way, driveway approaches, curb cuts, curbs, gutters, culverts, catch basins, drains, sewers, manholes, inlets, outlets, retaining walls, bridges, overpasses, tunnels, underpasses, approaches, sprinkling facilities, artificial lights and lighting equipment, parkways, grade separators, traffic separators and traffic control equipment, and all appurtenances and incidentals, or any combination thereof, including, without limitation, the acquisition and improvement of all types of property therefor.

2. In a county whose population is less than 100,000, street and highway construction, maintenance or repair, or any combination thereof, including, without limitation, the acquisition, maintenance, repair and improvement of any street, avenue, boulevard, alley, highway or other public right-of-way used for any vehicular traffic, and including a sidewalk designed primarily for use by pedestrians, and also including, without limitation, grades, regrades, gravel, oiling, surfacing, macadamizing, paving, crosswalks, sidewalks, pedestrian rights-of-way, driveway approaches, curb cuts, curbs, gutters, culverts, catch basins, drains, sewers, manholes, inlets, outlets, retaining walls, bridges, overpasses, tunnels, underpasses, approaches, sprinkling facilities, artificial lights and lighting equipment, parkways, grade separators, traffic separators and traffic control equipment, and all appurtenances and incidentals, or any combination thereof, including, without limitation, the acquisition, maintenance, repair and improvement of all types of property therefor.

(Added to NRS by 2009, 837)



NRS 277A.110 - Public highway defined.

Public highway means any street, road, alley, thoroughfare, way or place of any kind used by the public or open to the use of the public as a matter of right for the purpose of vehicular traffic.

(Added to NRS 2009, 838)



NRS 277A.120 - Public transit system defined.

Public transit system means a system employing motor buses, rails or any other means of conveyance, by whatever type of power, operated for public use in the conveyance of persons.

(Added to NRS by 2009, 838)



NRS 277A.130 - Street banner defined.

Street banner means a sign which a commission has authorized pursuant to NRS 277A.310 to be hung:

1. Along any street, avenue, boulevard, alley, public highway or other public right-of-way used for any vehicular traffic, and including a sidewalk designed primarily for use by pedestrians, within the jurisdiction of the commission.

2. On any facility owned or leased by the commission, the county or any participating city.

(Added to NRS by 2009, 838)



NRS 277A.140 - Town defined.

Town means an unincorporated town.

(Added to NRS by 2009, 838)



NRS 277A.150 - Vending stand defined.

Vending stand means:

1. Such buildings, counters, shelving, display and wall cases, refrigerating apparatus and other appropriate auxiliary equipment as are necessary or customarily used for the vending of such articles or the provision of such services as may be approved by the commission and the governing body having care, custody and control of the property on which the vending stand is located;

2. Manual or coin-operated vending machines or similar devices for vending such articles, operated at buildings, terminals and parking facilities owned or leased by the commission, even though no person is physically present on the premises except to service the machines;

3. A snack bar for the dispensing of foodstuffs and beverages; or

4. Portable shelters which can be disassembled and reassembled, and the equipment therein, used for the vending of approved articles, foodstuffs or beverages or the provision of approved services.

(Added to NRS by 2009, 838)



NRS 277A.160 - Interpretation and construction of chapter.

This chapter shall be so interpreted and construed as to make uniform so far as possible the laws and regulations of this State and other states and of the government of the United States having to do with the subject of transportation.

(Added to NRS by 2009, 850)



NRS 277A.170 - Creation by ordinance in certain counties.

In any county for all or part of which a streets and highways plan has been adopted as a part of the master plan by the county or regional planning commission pursuant to NRS 278.150, the board may by ordinance create a regional transportation commission.

(Added to NRS by 2009, 839)



NRS 277A.180 - Composition; selection and terms of representatives.

1. In counties whose population is 100,000 or more, the commission must be composed of representatives selected by the following entities from among their members:

(a) Two by the board.

(b) Two by the governing body of the largest city in the county.

(c) One by the governing body of each additional city in the county.

2. In counties whose population is less than 100,000, the commission must be composed of representatives selected as follows:

(a) If the county contains three or more cities:

(1) Two by the board.

(2) One by the governing body of the largest city.

(b) If the county contains only two cities:

(1) Three by the board, at least one of whom is a representative of the public who is a resident of the county.

(2) One by the governing body of each city in the county.

(c) If the county contains only one city:

(1) Two by the board.

(2) One by the governing body of the city.

(d) If the county contains no city, the board shall select:

(1) Two members of the board; and

(2) One representative of the public, who is a resident of the largest town, if any, in the county.

3. In Carson City, the commission must be composed of representatives selected by the Board of Supervisors as follows:

(a) Two members of the Board of Supervisors, one of whom must be designated by the commission to serve as chair of the commission.

(b) Three representatives of the city at large.

4. The first representatives must be selected within 30 days after passage of the ordinance creating the commission, and, except as otherwise provided in subsections 5, 6 and 7, must serve until the next ensuing December 31 of an even-numbered year. The representative of any city incorporated after passage of the ordinance must be selected within 30 days after the first meeting of the governing body, and, except as otherwise provided in subsection 7, must serve until the next ensuing December 31 of an even-numbered year. Their successors must serve for terms of 2 years, and vacancies must be filled for the unexpired term.

5. In Carson City:

(a) One representative of the commission who is a member of the Board of Supervisors and one representative of the commission who is a representative of the city at large must serve until the next ensuing December 31 of an even-numbered year; and

(b) One representative of the commission who is a member of the Board of Supervisors and two representatives of the commission who are representatives of the city at large must serve until the next ensuing December 31 of an odd-numbered year.

6. In counties whose population is 100,000 or more, but less than 700,000:

(a) One representative selected by the board and one representative selected by the governing body of the largest city in the county must serve until the next ensuing December 31 of an even-numbered year; and

(b) One representative selected by the board and one representative selected by the governing body of the largest city in the county must serve until the next ensuing December 31 of an odd-numbered year.

7. In counties whose population is 700,000 or more, the first representatives and the representative of any city incorporated after passage of the ordinance must serve until the next ensuing June 30 of an odd-numbered year.

(Added to NRS by 2009, 839; A 2011, 1172)



NRS 277A.200 - Organization and meetings.

The commission shall provide for its organization and meetings.

(Added to NRS by 2009, 840)



NRS 277A.210 - Capacity to sue and be sued; budgets; bylaws and rules; plans for transportation; insurance against loss.

A commission may:

1. Sue and be sued.

2. Prepare and approve budgets for the regional street and highway fund, the public transit fund and money it receives from any source.

3. Adopt bylaws for the administration of its affairs and rules for the administration and operation of facilities under its control.

4. Conduct studies, develop plans and conduct public hearings to establish and approve short-range and regional plans for transportation.

5. Purchase insurance or establish a reserve or fund for self-insurance, or adopt any combination of these, to insure against loss by reason of:

(a) Damages resulting from fire, theft, accident or other casualty; or

(b) The commission s liability for other damages to persons or property which occur in the construction or operation of facilities or equipment under its control or in the conduct of its activities.

(Added to NRS by 2009, 841)



NRS 277A.220 - Designation and duties as metropolitan planning organization.

1. A commission may be designated as a metropolitan planning organization pursuant to 23 U.S.C. 134 and 49 U.S.C. 5303.

2. If a commission is designated as a metropolitan planning organization, the commission shall carry out the duties prescribed by federal law for a metropolitan planning organization in addition to any other duties required by specific statute.

(Added to NRS by 2009, 840)



NRS 277A.230 - Powers regarding federal money and projects and public hearings; compliance with federal law.

1. In any county in which a commission has been created by ordinance, the commission may:

(a) Receive and disburse federal funds;

(b) Submit project applications and programs of projects to federal agencies;

(c) Enter into formal agreements concerning projects with federal agencies; and

(d) Conduct public hearings and certify that such hearings were conducted.

2. If a commission receives federal funds for any project, the commission shall comply with any applicable federal law in relation to providing goods or services related to such project.

(Added to NRS by 2009, 840)



NRS 277A.240 - Creation of fund to match federal money. [Effective until the earlier of October 1, 2015, or the date on which the Director of the Department of Motor Vehicles notifies the Governor and the Director of the Legislative Counsel Bureau that sufficient resources are available to enable the Department to carry out the provisions of chapter 472, Statutes of Nevada 2013, at page 2812.]

The commission may establish a fund consisting of contributions from private sources, the State or the county and cities and towns within the jurisdiction of the commission for the purpose of matching federal money from any federal source.

(Added to NRS by 2009, 840)

NRS 277A.240 Creation of fund to match federal money; creation of fund for Complete Streets Program; acceptance of gifts and donations for Complete Streets Fund. [Effective on the earlier of October 1, 2015, or the date on which the Director of the Department of Motor Vehicles notifies the Governor and the Director of the Legislative Counsel Bureau that sufficient resources are available to enable the Department to carry out the provisions of chapter 472, Statutes of Nevada 2013, at page 2812.] The commission:

1. Except as otherwise provided in subsection 2, may establish a fund consisting of contributions from private sources, the State or the county and cities and towns within the jurisdiction of the commission for the purpose of matching federal money from any federal source.

2. Shall establish a fund consisting of distributions from the Department of Motor Vehicles pursuant to paragraph (a) of subsection 1 of NRS 482.1825, to be known as the Complete Streets Fund, for the purpose of:

(a) Executing projects as a part of a Complete Streets Program pursuant to NRS 277A.285; and

(b) Matching federal money from any federal source for the execution of projects as a part of a Complete Streets Program pursuant to NRS 277A.285.

3. May accept gifts and donations for deposit in the Complete Streets Fund.

(Added to NRS by 2009, 840; A 2013, 2818, effective on the earlier of October 1, 2015, or the date on which the Director of the Department of Motor Vehicles notifies the Governor and the Director of the Legislative Counsel Bureau that sufficient resources are available to enable the Department to carry out the provisions of chapter 472, Statutes of Nevada 2013, at page 2812)



NRS 277A.250 - Powers regarding property, eminent domain and adoption of regulations.

A commission may:

1. Acquire and own both real and personal property.

2. Exercise the power of eminent domain, if the city or county which has jurisdiction over the property approves, for the acquisition, construction, repair or maintenance of public roads, or for any other purpose related to public mass transportation.

3. Sell, lease or convey or otherwise dispose of rights, interests or properties.

4. Adopt regulations for:

(a) Financing eligible activities; and

(b) The operation of systems or services provided by the commission.

(Added to NRS by 2009, 840)



NRS 277A.260 - Security in operations; employment of personnel; establishment of fines.

A commission may:

1. Provide for and maintain such security in operations as is necessary for the protection of persons and property under its jurisdiction and control.

2. Employ professional, technical, clerical and other personnel necessary to carry out the provisions of this chapter.

3. Establish a fine for a passenger who refuses to pay or otherwise fails to pay the proper fare to ride on the public transit system established and operated by the commission. If the commission establishes such a fine, the commission may establish procedures that provide for the issuance and collection of the fine.

(Added to NRS by 2009, 841)



NRS 277A.270 - Exclusive operation of system of public transportation; use of public rights-of-way and property of commission; entry into contracts and other agreements; powers and duties inapplicable to certain monorails.

1. A commission may:

(a) Operate a system of public transportation to the exclusion of any other publicly owned system of transportation within its area of jurisdiction.

(b) Use streets, roads, highways and other public rights-of-way for public transportation.

(c) Enter into agreements for the joint use of facilities, installations and properties and the joint exercise of statutory powers.

(d) Prohibit the use of any facility, installation or property owned, operated or leased by the commission, including, without limitation, a transit stop or bus turnout, by any person other than the commission or its agents.

(e) Enter into contracts, leases and agreements with and accept grants and loans from federal and state agencies, counties, cities, towns, other political subdivisions, public or private corporations and other persons, and may perform all acts necessary for the full exercise of the powers vested in the commission.

2. The powers and duties of a commission set forth in this chapter do not apply to any monorail for which a franchise has been granted pursuant to NRS 705.695 or an agreement has been entered into pursuant to NRS 705.695.

3. As used in this section, bus turnout means a fixed area that is:

(a) Adjacent or appurtenant to, or within a reasonable proximity of, a public highway; and

(b) To be occupied exclusively by buses in receiving or discharging passengers.

(Added to NRS by 2009, 841)



NRS 277A.280 - Authority of commission and certain counties and cities to establish or operate public transit system; utilization of turnkey procurement for and development of fixed guideway project; utilization of competitive negotiation procurement process.

1. A commission, a county whose population is less than 100,000 or a city within such a county may establish or operate a public transit system consisting of:

(a) Regular routes and fixed schedules to serve the public;

(b) Nonemergency medical transportation of persons to facilitate their participation in jobs and day training services as defined in NRS 435.176, if the transportation is available upon request and without regard to regular routes or fixed schedules;

(c) Nonmedical transportation of persons with disabilities without regard to regular routes or fixed schedules; or

(d) In a county whose population is less than 100,000 or a city within such a county, nonmedical transportation of persons if the transportation is available by reservation 1 day in advance of the transportation and without regard to regular routes or fixed schedules.

2. A commission may lease vehicles to or from or enter into other contracts with a private operator for the provision of such a system.

3. In a county whose population is less than 700,000, such a system may also provide service which includes:

(a) Minor deviations from the regular routes and fixed schedules required by paragraph (a) of subsection 1 on a recurring basis to serve the public transportation needs of passengers. The deviations must not exceed one-half mile from the regular routes.

(b) The transporting of persons other than those specified in paragraph (b), (c) or (d) of subsection 1 upon request without regard to regular routes or fixed schedules, if the service is provided by a common motor carrier which has a certificate of public convenience and necessity issued by the Nevada Transportation Authority pursuant to NRS 706.386 to 706.411, inclusive, and the service is subject to the rules and regulations adopted by the Nevada Transportation Authority for a fully regulated carrier.

4. Notwithstanding the provisions of chapter 332 of NRS or NRS 625.530, a commission may utilize a turnkey procurement process to select a person to design, build, operate and maintain, or any combination thereof, a fixed guideway system, including, without limitation, any minimum operable segment thereof. The commission shall determine whether to utilize turnkey procurement for a fixed guideway project before the completion of the preliminary engineering phase of the project. In making that determination, the commission shall evaluate whether turnkey procurement is the most cost-effective method of constructing the project on schedule and in satisfaction of its transportation objectives.

5. Notwithstanding the provisions of chapter 332 of NRS, a commission may utilize a competitive negotiation procurement process to procure rolling stock for a fixed guideway project, rolling stock for a public transit system, facilities and any other equipment that is related to public transportation. The award of a contract under such a process must be made to the person whose proposal is determined to be the most advantageous to the commission, based on price and other factors specified in the procurement documents.

6. If a commission develops a fixed guideway project, the Department of Transportation is hereby designated to serve as the oversight agency to ensure compliance with the federal safety regulations for rail fixed guideway systems set forth in 49 C.F.R. Part 659.

7. As used in this section:

(a) Fully regulated carrier means a common carrier or contract carrier of passengers or household goods who is required to obtain from the Nevada Transportation Authority a certificate of public convenience and necessity or a contract carrier s permit and whose rates, routes and services are subject to regulation by the Nevada Transportation Authority.

(b) Minimum operable segment means the shortest portion of a fixed guideway system that is technically capable of providing viable public transportation between two end points.

(c) Turnkey procurement means a competitive procurement process by which a person is selected by a commission, based on evaluation criteria established by the commission, to design, build, operate and maintain, or any combination thereof, a fixed guideway system, or a portion thereof, in accordance with performance criteria and technical specifications established by the commission.

(Added to NRS by 2009, 842; A 2009, 2239; 2011, 1173)



NRS 277A.285 - Powers regarding Complete Streets Program. [Effective on the earlier of October 1, 2015, or the date on which the Director of the Department of Motor Vehicles notifies the Governor and the Director of the Legislative Counsel Bureau that sufficient resources are available to enable the Department to carry out the provisions of chapter 472, Statutes of Nevada 2013, at page 2812.]

1. A commission may adopt a policy for a Complete Streets Program and may plan and carry out projects as a part of a Complete Streets Program.

2. Any money received by a commission pursuant to paragraph (a) of subsection 1 of NRS 482.1825 must be used solely for the execution of projects as a part of a Complete Streets Program.

3. A commission must not cause or allow any portion of the Complete Streets Fund created pursuant to NRS 277A.240 to be used for a purpose other than those set forth in this section.

4. As used in this section, Complete Streets Program means a program for the retrofitting of streets or highways that are under the jurisdiction of the commission for the primary purpose of adding or significantly repairing facilities which provide street or highway access considering all users, including, without limitation, pedestrians, bicycle riders, persons with a disability, persons who use public transportation and motorists. The term includes the operation of a public transit system as part of a Complete Streets Program, but the term does not include the purchase of vehicles or other hardware for a public transit system.

(Added to NRS by 2013, 2818, effective on the earlier of October 1, 2015, or the date on which the Director of the Department of Motor Vehicles notifies the Governor and the Director of the Legislative Counsel Bureau that sufficient resources are available to enable the Department to carry out the provisions of chapter 472, Statutes of Nevada 2013, at page 2812)



NRS 277A.290 - Powers regarding parking facilities or parking spaces for general public and public employees.

1. A commission may construct, convert, improve, equip and maintain parking facilities or parking spaces for use by the general public and public employees. Such facilities or spaces must be owned and operated by the commission or its agents.

2. The commission may fix and charge reasonable fees for the use of any such parking facilities or spaces.

3. The commission may enter into a contract, lease or other arrangement to provide exclusive parking in designated spaces at any parking facility owned, leased or operated by the commission.

(Added to NRS by 2009, 844)



NRS 277A.300 - Electrical and communication systems and related infrastructure: Construction, modification, operation and maintenance; repairing of damage.

1. Subject to the provisions of subsections 2, 4 and 5, the commission may construct, modify, operate and maintain electrical and communication systems, including, without limitation, traffic signalization or messaging systems, and related infrastructure that are necessary to carry out the commission s duties set forth in this chapter within any public easement or right-of-way, including, without limitation, a public easement or right-of-way dedicated or restricted for use by any utility, if:

(a) The public easement or right-of-way is adjacent or appurtenant to or within a reasonable proximity of any public highway; and

(b) The electrical and communication systems and related infrastructure may be located safely within the public easement or right-of-way without damaging the facilities of other persons who are authorized to place their facilities within the public easement or right-of-way.

2. If the commission and the governmental entity that owns or controls a public easement or right-of-way execute an interlocal or cooperative agreement that authorizes the construction, installation, maintenance and use of the electrical and communication systems and related infrastructure within the public easement or right-of-way, the commission or any person authorized by the commission may construct or install any electrical and communication systems and related infrastructure within the public easement or right-of-way.

3. If the commission or any person authorized by the commission intends to construct or install any electrical or communication systems or related infrastructure within any public easement that is located within the common area or common elements of a common-interest community governed by an association, the commission shall:

(a) Provide the governing body of the association with written notice of the intent to construct or install the electrical or communication systems or related infrastructure within the public easement at least 30 days before such construction or installation begins; and

(b) Coordinate, to the extent practicable, with the governing body of the association to determine an appropriate location for the electrical or communication systems or related infrastructure within the public easement.

4. The commission may require any person who causes damage to an electrical or communication system or related infrastructure to:

(a) Reimburse the commission for the cost of repairing the damage to the electrical or communication system or related infrastructure; or

(b) Repair the damage to the electrical or communication system or related infrastructure to the satisfaction of the commission.

5. A commission that modifies, operates and maintains electrical and communication systems pursuant to this section is not a public utility and nothing in this section authorizes a commission to construct or maintain any telecommunications system, including, without limitation, a tower, pole or similar structure used to provide telecommunications services.

(Added to NRS by 2009, 845)



NRS 277A.310 - Placement of street banners: Authority of commission; restrictions; fees.

1. A commission may authorize street banners to be placed within the jurisdiction of the commission:

(a) Along any public highway.

(b) Except as otherwise provided in subsections 2 and 3, on a facility owned or leased by the commission, the county or any participating city, or within any public easement or right-of-way, including, without limitation, a public easement or right-of-way dedicated or restricted for use by any utility, if:

(1) The facility, public easement or right-of-way is adjacent or appurtenant to or within a reasonable proximity of any public highway; and

(2) The street banners may be located safely on the facility or within the public easement or right-of-way without damaging the facilities of other persons who are authorized to place their facilities within the public easement or right-of-way.

2. If the commission and the governmental entity that owns or controls a facility, public easement or right-of-way execute an interlocal or cooperative agreement that authorizes the placement of street banners, the commission may place street banners on the facility or within the public easement or right-of-way.

3. If the commission or any person authorized by the commission intends to place any street banner within any public easement that is located within the common area or common elements of a common-interest community governed by an association, the commission shall:

(a) Provide the governing body of the association with written notice of the intent to place the street banner within the public easement at least 30 days before such placement; and

(b) Coordinate, to the extent practicable, with the governing body of the association to determine an appropriate location for the street banner within the public easement.

4. A commission may charge a fee to place a street banner. Any such fee collected by the commission must be paid to the governmental entity that owns or controls the facility, public easement or right-of-way where the street banner is placed. The governmental entity shall pay to the commission an administrative fee in an amount set forth in the agreement required pursuant to subsection 2. Any administrative fee paid to the commission pursuant to this subsection must be used by the commission to fund road improvement and maintenance.

(Added to NRS by 2009, 842)





